Chapter 1 - Constitution of The State of Michigan of 1963

CONSTITUTION OF MICHIGAN OF 1963 STATE CONSTITUTION (Article I § 1 - § 0)

CONSTITUTION-I ARTICLE I DECLARATION OF RIGHTS (Article I § 1...§ 27)

Article I § 1 Political power.

Sec. 1.

All political power is inherent in the people. Government is instituted for their equal benefit, security and protection.

History: Const. 1963, Art. I, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 1.



Article I § 2 Equal protection; discrimination.

Sec. 2.

No person shall be denied the equal protection of the laws; nor shall any person be denied the enjoyment of his civil or political rights or be discriminated against in the exercise thereof because of religion, race, color or national origin. The legislature shall implement this section by appropriate legislation.

History: Const. 1963, Art. I, § 2, Eff. Jan. 1, 1964



Article I § 3 Assembly, consultation, instruction, petition.

Sec. 3.

The people have the right peaceably to assemble, to consult for the common good, to instruct their representatives and to petition the government for redress of grievances.

History: Const. 1963, Art. I, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 2.



Article I § 4 Freedom of worship and religious belief; appropriations.

Sec. 4.

Every person shall be at liberty to worship God according to the dictates of his own conscience. No person shall be compelled to attend, or, against his consent, to contribute to the erection or support of any place of religious worship, or to pay tithes, taxes or other rates for the support of any minister of the gospel or teacher of religion. No money shall be appropriated or drawn from the treasury for the benefit of any religious sect or society, theological or religious seminary; nor shall property belonging to the state be appropriated for any such purpose. The civil and political rights, privileges and capacities of no person shall be diminished or enlarged on account of his religious belief.

History: Const. 1963, Art. I, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 3.



Article I § 5 Freedom of speech and of press.

Sec. 5.

Every person may freely speak, write, express and publish his views on all subjects, being responsible for the abuse of such right; and no law shall be enacted to restrain or abridge the liberty of speech or of the press.

History: Const. 1963, Art. I, § 5, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 4.



Article I § 6 Bearing of arms.

Sec. 6.

Every person has a right to keep and bear arms for the defense of himself and the state.

History: Const. 1963, Art. I, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 5.



Article I § 7 Military power subordinate to civil power.

Sec. 7.

The military shall in all cases and at all times be in strict subordination to the civil power.

History: Const. 1963, Art. I, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 6.



Article I § 8 Quartering of soldiers.

Sec. 8.

No soldier shall, in time of peace, be quartered in any house without the consent of the owner or occupant, nor in time of war, except in a manner prescribed by law.

History: Const. 1963, Art. I, § 8, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 7.



Article I § 9 Slavery and involuntary servitude.

Sec. 9.

Neither slavery, nor involuntary servitude unless for the punishment of crime, shall ever be tolerated in this state.

History: Const. 1963, Art. I, § 9, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 8.



Article I § 10 Attainder; ex post facto laws; impairment of contracts.

Sec. 10.

No bill of attainder, ex post facto law or law impairing the obligation of contract shall be enacted.

History: Const. 1963, Art. I, § 10, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 9.



Article I § 11 Searches and seizures.

Sec. 11.

The person, houses, papers and possessions of every person shall be secure from unreasonable searches and seizures. No warrant to search any place or to seize any person or things shall issue without describing them, nor without probable cause, supported by oath or affirmation. The provisions of this section shall not be construed to bar from evidence in any criminal proceeding any narcotic drug, firearm, bomb, explosive or any other dangerous weapon, seized by a peace officer outside the curtilage of any dwelling house in this state.

History: Const. 1963, Art. I, § 11, Eff. Jan. 1, 1964
Constitutionality: The last sentence of this section was held invalid as in conflict with US Const, Am IV. Lucas v People, 420 F2d 259 (CA 6, 1970); Caver v Kropp, 306 F Supp 1329 (DC Mich 1969); People v Pennington, 383 Mich 611; 178 NW2d 460 (1970); People v Andrews, 21 Mich App 731; 176 NW2d 460 (1970).
Former Constitution: See Const. 1908, Art. II, § 10.



Article I § 12 Habeas corpus.

Sec. 12.

The privilege of the writ of habeas corpus shall not be suspended unless in case of rebellion or invasion the public safety may require it.

History: Const. 1963, Art. I, § 12, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 11.



Article I § 13 Conduct of suits in person or by counsel.

Sec. 13.

A suitor in any court of this state has the right to prosecute or defend his suit, either in his own proper person or by an attorney.

History: Const. 1963, Art. I, § 13, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 12.



Article I § 14 Jury trials.

Sec. 14.

The right of trial by jury shall remain, but shall be waived in all civil cases unless demanded by one of the parties in the manner prescribed by law. In all civil cases tried by 12 jurors a verdict shall be received when 10 jurors agree.

History: Const. 1963, Art. I, § 14, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 13.



Article I § 15 Double jeopardy; bailable offenses; commencement of trial if bail denied; bail hearing; effective date.

Sec. 15.

No person shall be subject for the same offense to be twice put in jeopardy. All persons shall, before conviction, be bailable by sufficient sureties, except that bail may be denied for the following persons when the proof is evident or the presumption great:

(a) A person who, within the 15 years immediately preceding a motion for bail pending the disposition of an indictment for a violent felony or of an arraignment on a warrant charging a violent felony, has been convicted of 2 or more violent felonies under the laws of this state or under substantially similar laws of the United States or another state, or a combination thereof, only if the prior felony convictions arose out of at least 2 separate incidents, events, or transactions.

(b) A person who is indicted for, or arraigned on a warrant charging, murder or treason.

(c) A person who is indicted for, or arraigned on a warrant charging, criminal sexual conduct in the first degree, armed robbery, or kidnapping with intent to extort money or other valuable thing thereby, unless the court finds by clear and convincing evidence that the defendant is not likely to flee or present a danger to any other person.

(d) A person who is indicted for, or arraigned on a warrant charging, a violent felony which is alleged to have been committed while the person was on bail, pending the disposition of a prior violent felony charge or while the person was on probation or parole as a result of a prior conviction for a violent felony.

If a person is denied admission to bail under this section, the trial of the person shall be commenced not more than 90 days after the date on which admission to bail is denied. If the trial is not commenced within 90 days after the date on which admission to bail is denied and the delay is not attributable to the defense, the court shall immediately schedule a bail hearing and shall set the amount of bail for the person.

As used in this section, “violent felony” means a felony, an element of which involves a violent act or threat of a violent act against any other person.

This section, as amended, shall not take effect until May 1, 1979.

History: Const. 1963, Art. I, § 15, Eff. Jan. 1, 1964 ;-- Am. H.J.R. Q, approved Nov. 7, 1978, Eff. May 1, 1979
Effective Date: The language certified by the Board of Canvassers was identical to House Joint Resolution Q of 1978, except for the deletion of the last sentence which contained the proposed May 1, 1979, effective date.The May 1, 1979, effective date provision of House Joint Resolution Q was not stated in the text of ballot Proposal K or in any of the material circulated by the Secretary of State, and was neither considered nor voted upon by the electors in the November 7, 1978, general election.Therefore, the effective date of Proposal K is December 23, 1978, which was the date 45 days after the election as provided by Const. 1963, Art. XII, § 1. Op. Atty. Gen., No. 5533 (1979).
Former Constitution: See Const. 1908, Art. II, § 14.



Article I § 16 Bail; fines; punishments; detention of witnesses.

Sec. 16.

Excessive bail shall not be required; excessive fines shall not be imposed; cruel or unusual punishment shall not be inflicted; nor shall witnesses be unreasonably detained.

History: Const. 1963, Art. I, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 15.



Article I § 17 Self-incrimination; due process of law; fair treatment at investigations.

Sec. 17.

No person shall be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty or property, without due process of law. The right of all individuals, firms, corporations and voluntary associations to fair and just treatment in the course of legislative and executive investigations and hearings shall not be infringed.

History: Const. 1963, Art. I, § 17, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 16.



Article I § 18 Witnesses; competency, religious beliefs.

Sec. 18.

No person shall be rendered incompetent to be a witness on account of his opinions on matters of religious belief.

History: Const. 1963, Art. I, § 18, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 17.



Article I § 19 Libels, truth as defense.

Sec. 19.

In all prosecutions for libels the truth may be given in evidence to the jury; and, if it appears to the jury that the matter charged as libelous is true and was published with good motives and for justifiable ends, the accused shall be acquitted.

History: Const. 1963, Art. I, § 19, Eff. Jan 1. 1964
Former Constitution: See Const. 1908, Art. II, § 18.



Article I § 20 Rights of accused in criminal prosecutions.

Sec. 20.

In every criminal prosecution, the accused shall have the right to a speedy and public trial by an impartial jury, which may consist of less than 12 jurors in prosecutions for misdemeanors punishable by imprisonment for not more than 1 year; to be informed of the nature of the accusation; to be confronted with the witnesses against him or her; to have compulsory process for obtaining witnesses in his or her favor; to have the assistance of counsel for his or her defense; to have an appeal as a matter of right, except as provided by law an appeal by an accused who pleads guilty or nolo contendere shall be by leave of the court; and as provided by law, when the trial court so orders, to have such reasonable assistance as may be necessary to perfect and prosecute an appeal.

History: Const. 1963, Art. I, § 20, Eff. Jan. 1, 1964 ;-- Am. H.J.R. M, approved Aug. 8, 1972, Eff. Sept. 23, 1972 ;-- Am. S.J.R. D, approved Nov. 8, 1994, Eff. Dec. 24, 1994
Former Constitution: See Const. 1908, Art. II, § 19.



Article I § 21 Imprisonment for debt.

Sec. 21.

No person shall be imprisoned for debt arising out of or founded on contract, express or implied, except in cases of fraud or breach of trust.

History: Const. 1963, Art. I, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 20.



Article I § 22 Treason; definition, evidence.

Sec. 22.

Treason against the state shall consist only in levying war against it or in adhering to its enemies, giving them aid and comfort. No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or on confession in open court.

History: Const. 1963, Art. I, § 22, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. II, § 21.



Article I § 23 Enumeration of rights not to deny others.

Sec. 23.

The enumeration in this constitution of certain rights shall not be construed to deny or disparage others retained by the people.

History: Const. 1963, Art. I, § 23, Eff. Jan. 1, 1964



Article I § 24 Rights of crime victims; enforcement; assessment against convicted defendants.

Sec. 24.

(1) Crime victims, as defined by law, shall have the following rights, as provided by law:

The right to be treated with fairness and respect for their dignity and privacy throughout the criminal justice process.

The right to timely disposition of the case following arrest of the accused.

The right to be reasonably protected from the accused throughout the criminal justice process.

The right to notification of court proceedings.

The right to attend trial and all other court proceedings the accused has the right to attend.

The right to confer with the prosecution.

The right to make a statement to the court at sentencing.

The right to restitution.

The right to information about the conviction, sentence, imprisonment, and release of the accused.

(2) The legislature may provide by law for the enforcement of this section.

(3) The legislature may provide for an assessment against convicted defendants to pay for crime victims' rights.

History: Add. H.J.R. P, approved Nov. 8, 1988, Eff. Dec. 24, 1988



Article I § 25 Marriage.

Sec. 25.

To secure and preserve the benefits of marriage for our society and for future generations of children, the union of one man and one woman in marriage shall be the only agreement recognized as a marriage or similar union for any purpose.

History: Add. Init., approved Nov. 2, 2004, Eff. Dec. 18, 2004



Article I § 26 Affirmative action programs.

Sec. 26.

(1) The University of Michigan, Michigan State University, Wayne State University, and any other public college or university, community college, or school district shall not discriminate against, or grant preferential treatment to, any individual or group on the basis of race, sex, color, ethnicity, or national origin in the operation of public employment, public education, or public contracting.

(2) The state shall not discriminate against, or grant preferential treatment to, any individual or group on the basis of race, sex, color, ethnicity, or national origin in the operation of public employment, public education, or public contracting.

(3) For the purposes of this section "state" includes, but is not necessarily limited to, the state itself, any city, county, any public college, university, or community college, school district, or other political subdivision or governmental instrumentality of or within the State of Michigan not included in sub-section 1.

(4) This section does not prohibit action that must be taken to establish or maintain eligibility for any federal program, if ineligibility would result in a loss of federal funds to the state.

(5) Nothing in this section shall be interpreted as prohibiting bona fide qualifications based on sex that are reasonably necessary to the normal operation of public employment, public education, or public contracting.

(6) The remedies available for violations of this section shall be the same, regardless of the injured party's race, sex, color, ethnicity, or national origin, as are otherwise available for violations of Michigan anti-discrimination law.

(7) This section shall be self-executing. If any part or parts of this section are found to be in conflict with the United States Constitution or federal law, the section shall be implemented to the maximum extent that the United States Constitution and federal law permit. Any provision held invalid shall be severable from the remaining portions of this section.

(8) This section applies only to action taken after the effective date of this section.

(9) This section does not invalidate any court order or consent decree that is in force as of the effective date of this section.

History: Add. Init., approved Nov. 7, 2006, Eff. Dec. 23, 2006



Article I § 27 Human embryo and embryonic stem cell research.

Section 27.

(1) Nothing in this section shall alter Michigan’s current prohibition on human cloning.

(2) To ensure that Michigan citizens have access to stem cell therapies and cures, and to ensure that physicians and researchers can conduct the most promising forms of medical research in this state, and that all such research is conducted safely and ethically, any research permitted under federal law on human embryos may be conducted in Michigan, subject to the requirements of federal law and only the following additional limitations and requirements:

(a) No stem cells may be taken from a human embryo more than fourteen days after cell division begins; provided, however, that time during which an embryo is frozen does not count against this fourteen day limit.

(b) The human embryos were created for the purpose of fertility treatment and, with voluntary and informed consent, documented in writing, the person seeking fertility treatment chose to donate the embryos for research; and

(i) the embryos were in excess of the clinical need of the person seeking the fertility treatment and would otherwise be discarded unless they are used for research; or

(ii) the embryos were not suitable for implantation and would otherwise be discarded unless they are used for research.

(c) No person may, for valuable consideration, purchase or sell human embryos for stem cell research or stem cell therapies and cures.

(d) All stem cell research and all stem cell therapies and cures must be conducted and provided in accordance with state and local laws of general applicability, including but not limited to laws concerning scientific and medical practices and patient safety and privacy, to the extent that any such laws do not:

(i) prevent, restrict, obstruct, or discourage any stem cell research or stem cell therapies and cures that are permitted by the provisions of this section; or

(ii) create disincentives for any person to engage in or otherwise associate with such research or therapies or cures.

(3) Any provision of this section held unconstitutional shall be severable from the remaining portions of this section.

History: Add. Init., approved Nov. 4, 2008, Eff. Dec. 19, 2008






CONSTITUTION-II ARTICLE II ELECTIONS (Article II § 1...§ 10)

Article II § 1 Qualifications of electors; residence.

Sec. 1.

Every citizen of the United States who has attained the age of 21 years, who has resided in this state six months, and who meets the requirements of local residence provided by law, shall be an elector and qualified to vote in any election except as otherwise provided in this constitution. The legislature shall define residence for voting purposes.

History: Const. 1963, Art. II, § 1, Eff. Jan. 1, 1964



Article II § 2 Mental incompetence; imprisonment.

Sec. 2.

The legislature may by law exclude persons from voting because of mental incompetence or commitment to a jail or penal institution.

History: Const. 1963, Art. II, § 2, Eff. Jan. 1, 1964



Article II § 3 Presidential electors; residence.

Sec. 3.

For purposes of voting in the election for president and vice-president of the United States only, the legislature may by law establish lesser residence requirements for citizens who have resided in this state for less than six months and may waive residence requirements for former citizens of this state who have removed herefrom. The legislature shall not permit voting by any person who meets the voting residence requirements of the state to which he has removed.

History: Const. 1963, Art. II, § 3, Eff. Jan. 1, 1964



Article II § 4 Place and manner of elections.

Sec. 4.

The legislature shall enact laws to regulate the time, place and manner of all nominations and elections, except as otherwise provided in this constitution or in the constitution and laws of the United States. The legislature shall enact laws to preserve the purity of elections, to preserve the secrecy of the ballot, to guard against abuses of the elective franchise, and to provide for a system of voter registration and absentee voting. No law shall be enacted which permits a candidate in any partisan primary or partisan election to have a ballot designation except when required for identification of candidates for the same office who have the same or similar surnames.

History: Const. 1963, Art. II, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. III, §§ 1, 8.



Article II § 5 Time of elections.

Sec. 5.

Except for special elections to fill vacancies, or as otherwise provided in this constitution, all elections for national, state, county and township offices shall be held on the first Tuesday after the first Monday in November in each even-numbered year or on such other date as members of the congress of the United States are regularly elected.

History: Const. 1963, Art. II, § 5, Eff. Jan. 1, 1964



Article II § 6 Voters on tax limit increases or bond issues.

Sec. 6.

Whenever any question is required to be submitted by a political subdivision to the electors for the increase of the ad valorem tax rate limitation imposed by Section 6 of Article IX for a period of more than five years, or for the issue of bonds, only electors in, and who have property assessed for any ad valorem taxes in, any part of the district or territory to be affected by the result of such election or electors who are the lawful husbands or wives of such persons shall be entitled to vote thereon. All electors in the district or territory affected may vote on all other questions.

History: Const. 1963, Art. II, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. III, § 4.



Article II § 7 Boards of canvassers.

Sec. 7.

A board of state canvassers of four members shall be established by law. No candidate for an office to be canvassed nor any inspector of elections shall be eligible to serve as a member of a board of canvassers. A majority of any board of canvassers shall not be composed of members of the same political party.

History: Const. 1963, Art. II, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. III, § 9.



Article II § 8 Recalls.

Sec. 8.

Laws shall be enacted to provide for the recall of all elective officers except judges of courts of record upon petition of electors equal in number to 25 percent of the number of persons voting in the last preceding election for the office of governor in the electoral district of the officer sought to be recalled. The sufficiency of any statement of reasons or grounds procedurally required shall be a political rather than a judicial question.

History: Const. 1963, Art. II, § 8, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. III, § 8.



Article II § 9 Initiative and referendum; limitations; appropriations; petitions.

Sec. 9.

The people reserve to themselves the power to propose laws and to enact and reject laws, called the initiative, and the power to approve or reject laws enacted by the legislature, called the referendum. The power of initiative extends only to laws which the legislature may enact under this constitution. The power of referendum does not extend to acts making appropriations for state institutions or to meet deficiencies in state funds and must be invoked in the manner prescribed by law within 90 days following the final adjournment of the legislative session at which the law was enacted. To invoke the initiative or referendum, petitions signed by a number of registered electors, not less than eight percent for initiative and five percent for referendum of the total vote cast for all candidates for governor at the last preceding general election at which a governor was elected shall be required.

No law as to which the power of referendum properly has been invoked shall be effective thereafter unless approved by a majority of the electors voting thereon at the next general election.

Any law proposed by initiative petition shall be either enacted or rejected by the legislature without change or amendment within 40 session days from the time such petition is received by the legislature. If any law proposed by such petition shall be enacted by the legislature it shall be subject to referendum, as hereinafter provided.

If the law so proposed is not enacted by the legislature within the 40 days, the state officer authorized by law shall submit such proposed law to the people for approval or rejection at the next general election. The legislature may reject any measure so proposed by initiative petition and propose a different measure upon the same subject by a yea and nay vote upon separate roll calls, and in such event both measures shall be submitted by such state officer to the electors for approval or rejection at the next general election.

Any law submitted to the people by either initiative or referendum petition and approved by a majority of the votes cast thereon at any election shall take effect 10 days after the date of the official declaration of the vote. No law initiated or adopted by the people shall be subject to the veto power of the governor, and no law adopted by the people at the polls under the initiative provisions of this section shall be amended or repealed, except by a vote of the electors unless otherwise provided in the initiative measure or by three-fourths of the members elected to and serving in each house of the legislature. Laws approved by the people under the referendum provision of this section may be amended by the legislature at any subsequent session thereof. If two or more measures approved by the electors at the same election conflict, that receiving the highest affirmative vote shall prevail.

The legislature shall implement the provisions of this section.

History: Const. 1963, Art. II, § 9, Eff. Jan. 1, 1964
Constitutionality: A law proposed by initiative petition which is enacted by the Legislature without change or amendment within forty days of its reception takes effect ninety days after the end of the session in which it was enacted unless two-thirds of the members of each house of the Legislature vote to give it immediate effect. Frey v Department of Management and Budget, 429 Mich 315; 414 NW2d 873 (1987).
Former Constitution: See Const. 1908, Art. V, § 1.



Article II § 10 Limitations on terms of office of members of the United States House of Representatives and United States Senate from Michigan.

Sec. 10.

No person shall be elected to office as representative in the United States House of Representatives more than three times during any twelve year period. No person shall be elected to office as senator in the United States Senate more than two times during any twenty-four year period. Any person appointed or elected to fill a vacancy in the United States House of Representatives or the United States Senate for a period greater than one half of a term of such office, shall be considered to have been elected to serve one time in that office for purposes of this section. This limitation on the number of times a person shall be elected to office shall apply to terms of office beginning on or after January 1, 1993.

The people of Michigan hereby state their support for the aforementioned term limits for members of the United States House of Representatives and United States Senate and instruct their public officials to use their best efforts to attain such a limit nationwide.

The people of Michigan declare that the provisions of this section shall be deemed severable from the remainder of this amendment and that their intention is that federal officials elected from Michigan will continue voluntarily to observe the wishes of the people as stated in this section, in the event any provision of this section is held invalid.

This section shall be self-executing. Legislation may be enacted to facilitate operation of this section, but no law shall limit or restrict the application of this section. If any part of this section is held to be invalid or unconstitutional, the remaining parts of this section shall not be affected but will remain in full force and effect.

History: Add. Init., approved Nov. 3, 1992, Eff. Dec. 19, 1992
Constitutionality: U.S. Supreme Court found that an amendment to the Arkansas Constitution prohibiting the name of an otherwise-eligible candidate for Congress from appearing on the ballot if that candidate had already served 3 terms in the House of Representatives and 2 terms in the Senate was in violation of the Federal Constitution. The Supreme Court held that: “(1) states may not impose qualifications for offices of the United States representative or United States senator in addition to those set forth by the Constitution; (2) power to set additional qualifications was not reserved to the states by the Tenth Amendment; and (3) state provision is unconstitutional when it has likely effect of handicapping a class of candidates and has sole purpose of creating additional qualifications indirectly.” US Term Limits, Inc v Thornton, 514 US 779; 115 S Ct 1842; 131 L Ed 2d 884 (1995).






CONSTITUTION-III ARTICLE III GENERAL GOVERNMENT (Article III § 1...§ 8)

Article III § 1 Seat of government.

Sec. 1.

The seat of government shall be at Lansing.

History: Const. 1963, Art. III, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. I, § 2.



Article III § 2 Separation of powers of government.

Sec. 2.

The powers of government are divided into three branches: legislative, executive and judicial. No person exercising powers of one branch shall exercise powers properly belonging to another branch except as expressly provided in this constitution.

History: Const. 1963, Art. III, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IV, § 2.



Article III § 3 Great seal.

Sec. 3.

There shall be a great seal of the State of Michigan and its use shall be provided by law.

History: Const. 1963, Art. III, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, §§ 11, 12.



Article III § 4 Militia.

Sec. 4.

The militia shall be organized, equipped and disciplined as provided by law.

History: Const. 1963, Art. III, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XV, §§ 1-3.



Article III § 5 Intergovernmental agreements; service by public officers and employees.

Sec. 5.

Subject to provisions of general law, this state or any political subdivision thereof, any governmental authority or any combination thereof may enter into agreements for the performance, financing or execution of their respective functions, with any one or more of the other states, the United States, the Dominion of Canada, or any political subdivision thereof unless otherwise provided in this constitution. Any other provision of this constitution notwithstanding, an officer or employee of the state or of any such unit of government or subdivision or agency thereof may serve on or with any governmental body established for the purposes set forth in this section and shall not be required to relinquish his office or employment by reason of such service. The legislature may impose such restrictions, limitations or conditions on such service as it may deem appropriate.

History: Const. 1963, Art. III, § 5, Eff. Jan. 1, 1964



Article III § 6 Internal improvements.

Sec. 6.

The state shall not be a party to, nor be financially interested in, any work of internal improvement, nor engage in carrying on any such work, except for public internal improvements provided by law.

History: Const. 1963, Art. III, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 14.



Article III § 7 Common law and statutes, continuance.

Sec. 7.

The common law and the statute laws now in force, not repugnant to this constitution, shall remain in force until they expire by their own limitations, or are changed, amended or repealed.

History: Const. 1963, Art. III, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 1.



Article III § 8 Opinions on constitutionality by supreme court.

Sec. 8.

Either house of the legislature or the governor may request the opinion of the supreme court on important questions of law upon solemn occasions as to the constitutionality of legislation after it has been enacted into law but before its effective date.

History: Const. 1963, Art. III, § 8, Eff. Jan. 1, 1964






CONSTITUTION-IV ARTICLE IV LEGISLATIVE BRANCH (Article IV § 1...§ 54)

Article IV § 1 Legislative power.

Sec. 1.

The legislative power of the State of Michigan is vested in a senate and a house of representatives.

History: Const. 1963, Art. IV, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 1.



Article IV § 2 Senators, number, term.

Sec. 2.

The senate shall consist of 38 members to be elected from single member districts at the same election as the governor for four-year terms concurrent with the term of office of the governor.

In districting the state for the purpose of electing senators after the official publication of the total population count of each federal decennial census, each county shall be assigned apportionment factors equal to the sum of its percentage of the state's population as shown by the last regular federal decennial census computed to the nearest one-one hundredth of one percent multiplied by four and its percentage of the state's land area computed to the nearest one-one hundredth of one percent.

In arranging the state into senatorial districts, the apportionment commission shall be governed by the following rules:

(1) Counties with 13 or more apportionment factors shall be entitled as a class to senators in the proportion that the total apportionment factors of such counties bear to the total apportionment factors of the state computed to the nearest whole number. After each such county has been allocated one senator, the remaining senators to which this class of counties is entitled shall be distributed among such counties by the method of equal proportions applied to the apportionment factors.

(2) Counties having less than 13 apportionment factors shall be entitled as a class to senators in the proportion that the total apportionment factors of such counties bear to the total apportionment factors of the state computed to the nearest whole number. Such counties shall thereafter be arranged into senatorial districts that are compact, convenient, and contiguous by land, as rectangular in shape as possible, and having as nearly as possible 13 apportionment factors, but in no event less than 10 or more than 16. Insofar as possible, existing senatorial districts at the time of reapportionment shall not be altered unless there is a failure to comply with the above standards.

(3) Counties entitled to two or more senators shall be divided into single member districts. The population of such districts shall be as nearly equal as possible but shall not be less than 75 percent nor more than 125 percent of a number determined by dividing the population of the county by the number of senators to which it is entitled. Each such district shall follow incorporated city or township boundary lines to the extent possible and shall be compact, contiguous, and as nearly uniform in shape as possible.

History: Const. 1963, Art. IV, § 2, Eff. Jan. 1, 1964
Constitutionality: The United States Supreme Court held in Reynolds v Sims, 377 US 533; 84 S Ct 1362; 12 L Ed 2d 506 (1964) that provisions establishing weighted land area-population formulae violate the Equal Protection Clause of the United States Constitution. Because the apportionment provisions of art 4, §§ 2 - 6 are interdependent and not severable, the provisions are invalidated in their entirety and the Commission on Legislative Apportionment cannot survive. In re Apportionment of State Legislature—1982, 413 Mich 96; 321 NW2d 565 (1982), rehearing denied 413 Mich 149; 321 NW2d 585; stay denied 413 Mich 222; 321 NW2d 615, appeal dismissed 459 US 900; 103 S Ct 201; 74 L Ed 2d 161.
Former Constitution: See Const. 1908, Art. V, § 2.



Article IV § 3 Representatives, number, term; contiguity of districts.

Sec. 3.

The house of representatives shall consist of 110 members elected for two-year terms from single member districts apportioned on a basis of population as provided in this article. The districts shall consist of compact and convenient territory contiguous by land.

Each county which has a population of not less than seven-tenths of one percent of the population of the state shall constitute a separate representative area. Each county having less than seven-tenths of one percent of the population of the state shall be combined with another county or counties to form a representative area of not less than seven-tenths of one percent of the population of the state. Any county which is isolated under the initial allocation as provided in this section shall be joined with that contiguous representative area having the smallest percentage of the state's population. Each such representative area shall be entitled initially to one representative.

After the assignment of one representative to each of the representative areas, the remaining house seats shall be apportioned among the representative areas on the basis of population by the method of equal proportions.

Any county comprising a representative area entitled to two or more representatives shall be divided into single member representative districts as follows:

(1) The population of such districts shall be as nearly equal as possible but shall not be less than 75 percent nor more than 125 percent of a number determined by dividing the population of the representative area by the number of representatives to which it is entitled.

(2) Such single member districts shall follow city and township boundaries where applicable and shall be composed of compact and contiguous territory as nearly square in shape as possible.

Any representative area consisting of more than one county, entitled to more than one representative, shall be divided into single member districts as equal as possible in population, adhering to county lines.

History: Const. 1963, Art. IV, § 3, Eff. Jan. 1, 1964
Constitutionality: The United States Supreme Court held in Reynolds v Sims, 377 US 533; 84 S Ct 1362; 12 L Ed 2d 506 (1964) that provisions establishing weighted land area-population formulae violate the Equal Protection Clause of the United States Constitution. Because the apportionment provisions of art IV, §§ 2 - 6 are interdependent and not severable, the provisions are invalidated in their entirety and the Commission on Legislative Apportionment cannot survive. In re Apportionment of State Legislature—1982, 413 Mich 96; 321 NW2d 565 (1982), rehearing denied 413 Mich 149; 321 NW2d 585; stay denied 413 Mich 222; 321 NW2d 615, appeal dismissed 459 US 900; 103 S Ct 201; 74 L Ed 2d 161.
Former Constitution: See Const. 1908, Art. V, § 3.



Article IV § 4 Annexation or merger with a city.

Sec. 4.

In counties having more than one representative or senatorial district, the territory in the same county annexed to or merged with a city between apportionments shall become a part of a contiguous representative or senatorial district in the city with which it is combined, if provided by ordinance of the city. The district or districts with which the territory shall be combined shall be determined by such ordinance certified to the secretary of state. No such change in the boundaries of a representative or senatorial district shall have the effect of removing a legislator from office during his term.

History: Const. 1963, Art. IV, § 4, Eff. Jan. 1, 1964
Constitutionality: The United States Supreme Court held in Reynolds v Sims, 377 US 533; 84 S Ct 1362; 12 L Ed 2d 506 (1964) that provisions establishing weighted land area-population formulae violate the Equal Protection Clause of the United States Constitution. Because the apportionment provisions of art IV, §§ 2 - 6 are interdependent and not severable, the provisions are invalidated in their entirety and the Commission on Legislative Apportionment cannot survive. In re Apportionment of State Legislature—1982, 413 Mich 96; 321 NW2d 565 (1982), rehearing denied 413 Mich 149; 321 NW2d 585; stay denied 413 Mich 222; 321 NW2d 615, appeal dismissed 459 US 900; 103 S Ct 201; 74 L Ed 2d 161.



Article IV § 5 Island areas, contiguity.

Sec. 5.

Island areas are considered to be contiguous by land to the county of which they are a part.

History: Const. 1963, Art. IV, § 5, Eff. Jan. 1, 1964
Constitutionality: The United States Supreme Court held in Reynolds v Sims, 377 US 533; 84 S Ct 1362; 12 L Ed 2d 506 (1964) that provisions establishing weighted land area-population formulae violate the Equal Protection Clause of the United States Constitution. Because the apportionment provisions of art IV, §§ 2 - 6 are interdependent and not severable, the provisions are invalidated in their entirety and the Commission on Legislative Apportionment cannot survive. In re Apportionment of State Legislature—1982, 413 Mich 96; 321 NW2d 565 (1982), rehearing denied 413 Mich 149; 321 NW2d 585; stay denied 413 Mich 222; 321 NW2d 615, appeal dismissed 459 US 900; 103 S Ct 201; 74 L Ed 2d 161.



Article IV § 6 Commission on legislative apportionment.

Sec. 6.

A commission on legislative apportionment is hereby established consisting of eight electors, four of whom shall be selected by the state organizations of each of the two political parties whose candidates for governor received the highest vote at the last general election at which a governor was elected preceding each apportionment. If a candidate for governor of a third political party has received at such election more than 25 percent of such gubernatorial vote, the commission shall consist of 12 members, four of whom shall be selected by the state organization of the third political party. One resident of each of the following four regions shall be selected by each political party organization: (1) the upper peninsula; (2) the northern part of the lower peninsula, north of a line drawn along the northern boundaries of the counties of Bay, Midland, Isabella, Mecosta, Newaygo and Oceana; (3) southwestern Michigan, those counties south of region (2) and west of a line drawn along the western boundaries of the counties of Bay, Saginaw, Shiawassee, Ingham, Jackson and Hillsdale; (4) southeastern Michigan, the remaining counties of the state.

No officers or employees of the federal, state or local governments, excepting notaries public and members of the armed forces reserve, shall be eligible for membership on the commission. Members of the commission shall not be eligible for election to the legislature until two years after the apportionment in which they participated becomes effective.

The commission shall be appointed immediately after the adoption of this constitution and whenever apportionment or districting of the legislature is required by the provisions of this constitution. Members of the commission shall hold office until each apportionment or districting plan becomes effective. Vacancies shall be filled in the same manner as for original appointment.

The secretary of state shall be secretary of the commission without vote, and in that capacity shall furnish, under the direction of the commission, all necessary technical services. The commission shall elect its own chairman, shall make its own rules of procedure, and shall receive compensation provided by law. The legislature shall appropriate funds to enable the commission to carry out its activities.

Within 30 days after the adoption of this constitution, and after the official total population count of each federal decennial census of the state and its political subdivisions is available, the secretary of state shall issue a call convening the commission not less than 30 nor more than 45 days thereafter. The commission shall complete its work within 180 days after all necessary census information is available. The commission shall proceed to district and apportion the senate and house of representatives according to the provisions of this constitution. All final decisions shall require the concurrence of a majority of the members of the commission. The commission shall hold public hearings as may be provided by law.

Each final apportionment and districting plan shall be published as provided by law within 30 days from the date of its adoption and shall become law 60 days after publication. The secretary of state shall keep a public record of all the proceedings of the commission and shall be responsible for the publication and distribution of each plan.

If a majority of the commission cannot agree on a plan, each member of the commission, individually or jointly with other members, may submit a proposed plan to the supreme court. The supreme court shall determine which plan complies most accurately with the constitutional requirements and shall direct that it be adopted by the commission and published as provided in this section.

Upon the application of any elector filed not later than 60 days after final publication of the plan, the supreme court, in the exercise of original jurisdiction, shall direct the secretary of state or the commission to perform their duties, may review any final plan adopted by the commission, and shall remand such plan to the commission for further action if it fails to comply with the requirements of this constitution.

History: Const. 1963, Art. IV, § 6, Eff. Jan. 1, 1964
Constitutionality: The United States Supreme Court held in Reynolds v Sims, 377 US 533; 84 S Ct 1362; 12 L Ed 2d 506 (1964) that provisions establishing weighted land area-population formulae violate the Equal Protection Clause of the United States Constitution. Because the apportionment provisions of art IV, §§ 2 - 6 are interdependent and not severable, the provisions are invalidated in their entirety and the Commission on Legislative Apportionment cannot survive. In re Apportionment of State Legislature—1982, 413 Mich 96; 321 NW2d 565 (1982), rehearing denied 413 Mich 149; 321 NW2d 585; stay denied 413 Mich 222; 321 NW2d 615, appeal dismissed 459 US 900; 103 S Ct 201; 74 L Ed 2d 161.



Article IV § 7 Legislators; qualifications, removal from district.

Sec. 7.

Each senator and representative must be a citizen of the United States, at least 21 years of age, and an elector of the district he represents. The removal of his domicile from the district shall be deemed a vacation of the office. No person who has been convicted of subversion or who has within the preceding 20 years been convicted of a felony involving a breach of public trust shall be eligible for either house of the legislature.

History: Const. 1963, Art. IV, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 5.



Article IV § 8 Ineligibility of government officers and employees.

Sec. 8.

No person holding any office, employment or position under the United States or this state or a political subdivision thereof, except notaries public and members of the armed forces reserve, may be a member of either house of the legislature.

History: Const. 1963, Art. IV, § 8, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 6.



Article IV § 9 Civil appointments, ineligibility of legislators.

Sec. 9.

No person elected to the legislature shall receive any civil appointment within this state from the governor, except notaries public, from the legislature, or from any other state authority, during the term for which he is elected.

History: Const. 1963, Art. IV, § 9, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 7.



Article IV § 10 Legislators and state officers, government contracts, conflict of interest.

Sec. 10.

No member of the legislature nor any state officer shall be interested directly or indirectly in any contract with the state or any political subdivision thereof which shall cause a substantial conflict of interest. The legislature shall further implement this provision by appropriate legislation.

History: Const. 1963, Art. IV, § 10, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, §§ 7, 25.



Article IV § 11 Legislators privileged from civil arrest and civil process; limitation; questioning for speech in either house prohibited.

Sec. 11.

Except as provided by law, senators and representatives shall be privileged from civil arrest and civil process during sessions of the legislature and for five days next before the commencement and after the termination thereof. They shall not be questioned in any other place for any speech in either house.

History: Const. 1963, Art. IV, § 11, Eff. Jan. 1, 1964 ;-- Am. S.J.R. A, approved Nov. 2, 1982, Eff. Dec. 18, 1982
Former Constitution: See Const. 1908, Art. V, § 8.



Article IV § 12 State officers compensation commission.

Sec. 12.

The state officers compensation commission is created which subject to this section shall determine the salaries and expense allowances of the members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court. The commission shall consist of 7 members appointed by the governor whose qualifications may be determined by law. Subject to the legislature's ability to amend the commission's determinations as provided in this section, the commission shall determine the salaries and expense allowances of the members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court which determinations shall be the salaries and expense allowances only if the legislature by concurrent resolution adopted by a majority of the members elected to and serving in each house of the legislature approve them. The senate and house of representatives shall alternate on which house of the legislature shall originate the concurrent resolution, with the senate originating the first concurrent resolution.

The concurrent resolution may amend the salary and expense determinations of the state officers compensation commission to reduce the salary and expense determinations by the same proportion for members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court. The legislature shall not amend the salary and expense determinations to reduce them to below the salary and expense level that members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court receive on the date the salary and expense determinations are made. If the salary and expense determinations are approved or amended as provided in this section, the salary and expense determinations shall become effective for the legislative session immediately following the next general election. The commission shall meet each 2 years for no more than 15 session days. The legislature shall implement this section by law.

History: Const. 1963, Art. IV, § 12, Eff. Jan. 1, 1964 ;-- Am. H.J.R. AAA, approved Aug. 6, 1968, Eff. Sept. 21, 1968 ;-- Am. H.J.R. E, approved Aug. 6, 2002, Eff. Sept. 21, 2002



Article IV § 13 Legislature; time of convening, sine die adjournment, measures carried over.

Sec. 13.

The legislature shall meet at the seat of government on the second Wednesday in January of each year at twelve o'clock noon. Each regular session shall adjourn without day, on a day determined by concurrent resolution, at twelve o'clock noon. Any business, bill or joint resolution pending at the final adjournment of a regular session held in an odd numbered year shall carry over with the same status to the next regular session.

History: Const. 1963, Art. IV, § 13, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 13.



Article IV § 14 Quorum; powers of less than quorum.

Sec. 14.

A majority of the members elected to and serving in each house shall constitute a quorum to do business. A smaller number in each house may adjourn from day to day, and may compel the attendance of absent members in the manner and with penalties as each house may prescribe.

History: Const. 1963, Art. IV, § 14, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 14.



Article IV § 15 Legislative council.

Sec. 15.

There shall be a bi-partisan legislative council consisting of legislators appointed in the manner prescribed by law. The legislature shall appropriate funds for the council's operations and provide for its staff which shall maintain bill drafting, research and other services for the members of the legislature. The council shall periodically examine and recommend to the legislature revision of the various laws of the state.

History: Const. 1963, Art. IV, § 15, Eff. Jan. 1, 1964



Article IV § 16 Legislature; officers, rules of procedure, expulsion of members.

Sec. 16.

Each house, except as otherwise provided in this constitution, shall choose its own officers and determine the rules of its proceedings, but shall not adopt any rule that will prevent a majority of the members elected thereto and serving therein from discharging a committee from the further consideration of any measure. Each house shall be the sole judge of the qualifications, elections and returns of its members, and may, with the concurrence of two-thirds of all the members elected thereto and serving therein, expel a member. The reasons for such expulsion shall be entered in the journal, with the votes and names of the members voting upon the question. No member shall be expelled a second time for the same cause.

History: Const. 1963, Art. IV, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 15.



Article IV § 17 Committees; record of votes, public inspection, notice of hearings.

Sec. 17.

Each house of the legislature may establish the committees necessary for the efficient conduct of its business and the legislature may create joint committees. On all actions on bills and resolutions in each committee, names and votes of members shall be recorded. Such vote shall be available for public inspection. Notice of all committee hearings and a clear statement of all subjects to be considered at each hearing shall be published in the journal in advance of the hearing.

History: Const. 1963, Art. IV, § 17, Eff. Jan. 1, 1964



Article IV § 18 Journal of proceedings; record of votes, dissents.

Sec. 18.

Each house shall keep a journal of its proceedings, and publish the same unless the public security otherwise requires. The record of the vote and name of the members of either house voting on any question shall be entered in the journal at the request of one-fifth of the members present. Any member of either house may dissent from and protest against any act, proceeding or resolution which he deems injurious to any person or the public, and have the reason for his dissent entered in the journal.

History: Const. 1963, Art. IV, § 18, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 16.



Article IV § 19 Record of votes on elections and advice and consent.

Sec. 19.

All elections in either house or in joint convention and all votes on appointments submitted to the senate for advice and consent shall be published by vote and name in the journal.

History: Const. 1963, Art. IV, § 19, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 17.



Article IV § 20 Open meetings.

Sec. 20.

The doors of each house shall be open unless the public security otherwise requires.

History: Const. 1963, Art. IV, § 20, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 18.



Article IV § 21 Adjournments, limitations.

Sec. 21.

Neither house shall, without the consent of the other, adjourn for more than two intervening calendar days, nor to any place other than where the legislature may then be in session.

History: Const. 1963, Art. IV, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 18.



Article IV § 22 Bills.

Sec. 22.

All legislation shall be by bill and may originate in either house.

History: Const. 1963, Art. IV, § 22, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 19.



Article IV § 23 Style of laws.

Sec. 23.

The style of the laws shall be: The People of the State of Michigan enact.

History: Const. 1963, Art. IV, § 23, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 20.



Article IV § 24 Laws; object, title, amendments changing purpose.

Sec. 24.

No law shall embrace more than one object, which shall be expressed in its title. No bill shall be altered or amended on its passage through either house so as to change its original purpose as determined by its total content and not alone by its title.

History: Const. 1963, Art. IV, § 24, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, §§ 21, 22.



Article IV § 25 Revision and amendment of laws; title references, publication of entire sections.

Sec. 25.

No law shall be revised, altered or amended by reference to its title only. The section or sections of the act altered or amended shall be re-enacted and published at length.

History: Const. 1963, Art. IV, § 25, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 21.



Article IV § 26 Bills; printing, possession, reading, vote on passage.

Sec. 26.

No bill shall be passed or become a law at any regular session of the legislature until it has been printed or reproduced and in the possession of each house for at least five days. Every bill shall be read three times in each house before the final passage thereof. No bill shall become a law without the concurrence of a majority of the members elected to and serving in each house. On the final passage of bills, the votes and names of the members voting thereon shall be entered in the journal.

History: Const. 1963, Art. IV, § 26, Eff. Jan. 1, 1964
Constitutionality: In Advisory Opinion on Constitutionality of 1978 PA 426, 403 Mich. 631, 272 N.W.2d 495 (1978), the Michigan supreme court held that the lieutenant governor may cast a tie-breaking vote during the final consideration of a bill when the senate is equally divided, and 1978 PA 426 was constitutionally enacted.
Former Constitution: See Const. 1908, Art. V, §§ 22, 23.



Article IV § 27 Laws, effective date.

Sec. 27.

No act shall take effect until the expiration of 90 days from the end of the session at which it was passed, but the legislature may give immediate effect to acts by a two-thirds vote of the members elected to and serving in each house.

History: Const. 1963, Art. IV, § 27, Eff. Jan. 1, 1964
Constitutionality: A law proposed by initiative petition which is enacted by the Legislature without change or amendment within forty days of its reception takes effect ninety days after the end of the session in which it was enacted unless two-thirds of the members of each house of the Legislature vote to give it immediate effect. Frey v Department of Management and Budget, 429 Mich 315; 414 NW2d 873 (1987).
Former Constitution: See Const. 1908, Art. V, § 21.



Article IV § 28 Bills, subjects at special session.

Sec. 28.

When the legislature is convened on extraordinary occasions in special session no bill shall be passed on any subjects other than those expressly stated in the governor's proclamation or submitted by special message.

History: Const. 1963, Art. IV, § 28, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 22.



Article IV § 29 Local or special acts.

Sec. 29.

The legislature shall pass no local or special act in any case where a general act can be made applicable, and whether a general act can be made applicable shall be a judicial question. No local or special act shall take effect until approved by two-thirds of the members elected to and serving in each house and by a majority of the electors voting thereon in the district affected. Any act repealing local or special acts shall require only a majority of the members elected to and serving in each house and shall not require submission to the electors of such district.

History: Const. 1963, Art. IV, § 29, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 30.



Article IV § 30 Appropriations; local or private purposes.

Sec. 30.

The assent of two-thirds of the members elected to and serving in each house of the legislature shall be required for the appropriation of public money or property for local or private purposes.

History: Const. 1963, Art. IV, § 30, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 24.



Article IV § 31 General appropriation bills; priority, statement of estimated revenue.

Sec. 31.

The general appropriation bills for the succeeding fiscal period covering items set forth in the budget shall be passed or rejected in either house of the legislature before that house passes any appropriation bill for items not in the budget except bills supplementing appropriations for the current fiscal year's operation. Any bill requiring an appropriation to carry out its purpose shall be considered an appropriation bill. One of the general appropriation bills as passed by the legislature shall contain an itemized statement of estimated revenue by major source in each operating fund for the ensuing fiscal period, the total of which shall not be less than the total of all appropriations made from each fund in the general appropriation bills as passed.

History: Const. 1963, Art. IV, § 31, Eff. Jan. 1, 1964



Article IV § 32 Laws imposing taxes.

Sec. 32.

Every law which imposes, continues or revives a tax shall distinctly state the tax.

History: Const. 1963, Art. IV, § 32, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 6.



Article IV § 33 Bills passed; approval by governor or veto, reconsideration by legislature.

Sec. 33.

Every bill passed by the legislature shall be presented to the governor before it becomes law, and the governor shall have 14 days measured in hours and minutes from the time of presentation in which to consider it. If he approves, he shall within that time sign and file it with the secretary of state and it shall become law. If he does not approve, and the legislature has within that time finally adjourned the session at which the bill was passed, it shall not become law. If he disapproves, and the legislature continues the session at which the bill was passed, he shall return it within such 14-day period with his objections, to the house in which it originated. That house shall enter such objections in full in its journal and reconsider the bill. If two-thirds of the members elected to and serving in that house pass the bill notwithstanding the objections of the governor, it shall be sent with the objections to the other house for reconsideration. The bill shall become law if passed by two-thirds of the members elected to and serving in that house. The vote of each house shall be entered in the journal with the votes and names of the members voting thereon. If any bill is not returned by the governor within such 14-day period, the legislature continuing in session, it shall become law as if he had signed it.

History: Const. 1963, Art. IV, § 33, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 36.



Article IV § 34 Bills, referendum.

Sec. 34.

Any bill passed by the legislature and approved by the governor, except a bill appropriating money, may provide that it will not become law unless approved by a majority of the electors voting thereon.

History: Const. 1963, Art. IV, § 34, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 38.



Article IV § 35 Publication and distribution of laws and judicial decisions.

Sec. 35.

All laws enacted at any session of the legislature shall be published in book form within 60 days after final adjournment of the session, and shall be distributed in the manner provided by law. The prompt publication of judicial decisions shall be provided by law. All laws and judicial decisions shall be free for publication by any person.

History: Const. 1963, Art. IV, § 35, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 39.



Article IV § 36 General revision of laws; compilation of laws.

Sec. 36.

No general revision of the laws shall be made. The legislature may provide for a compilation of the laws in force, arranged without alteration, under appropriate heads and titles.

History: Const. 1963, Art. IV, § 36, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 40.



Article IV § 37 Administrative rules, suspension by legislative committee.

Sec. 37.

The legislature may by concurrent resolution empower a joint committee of the legislature, acting between sessions, to suspend any rule or regulation promulgated by an administrative agency subsequent to the adjournment of the last preceding regular legislative session. Such suspension shall continue no longer than the end of the next regular legislative session.

History: Const. 1963, Art. IV, § 37, Eff. Jan. 1, 1964



Article IV § 38 Vacancies in office.

Sec. 38.

The legislature may provide by law the cases in which any office shall be vacant and the manner of filling vacancies where no provision is made in this constitution.

History: Const. 1963, Art. IV, § 38, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 5.



Article IV § 39 Continuity of government in emergencies.

Sec. 39.

In order to insure continuity of state and local governmental operations in periods of emergency only, resulting from disasters occurring in this state caused by enemy attack on the United States, the legislature may provide by law for prompt and temporary succession to the powers and duties of public offices, of whatever nature and whether filled by election or appointment, the incumbents of which may become unavailable for carrying on the powers and duties of such offices; and enact other laws necessary and proper for insuring the continuity of governmental operations. Notwithstanding the power conferred by this section, elections shall always be called as soon as possible to fill any vacancies in elective offices temporarily occupied by operation of any legislation enacted pursuant to the provisions of this section.

History: Const. 1963, Art. IV, § 39, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 5.



Article IV § 40 Alcoholic beverages; age requirement; liquor control commission; excise tax; local option.

Sec. 40.

A person shall not sell or give any alcoholic beverage to any person who has not reached the age of 21 years. A person who has not reached the age of 21 years shall not possess any alcoholic beverage for the purpose of personal consumption. An alcoholic beverage is any beverage containing one-half of one percent or more alcohol by volume.

Except as prohibited by this section, (t)he legislature may by law establish a liquor control commission which, subject to statutory limitations, shall exercise complete control of the alcoholic beverage traffic within this state, including the retail sales thereof. The legislature may provide for an excise tax on such sales. Neither the legislature nor the commission may authorize the manufacture or sale of alcoholic beverages in any county in which a majority of the electors voting thereon shall prohibit the same.

History: Const. 1963, Art. IV, § 40, Eff. Jan. 1, 1964 ;-- Am. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Former Constitution: See Const. 1908, Art. XVI, § 11.



Article IV § 41 Lotteries.

Sec. 41.

The legislature may authorize lotteries and permit the sale of lottery tickets in the manner provided by law. No law enacted after January 1, 2004, that authorizes any form of gambling shall be effective, nor after January 1, 2004, shall any new state lottery games utilizing table games or player operated mechanical or electronic devices be established, without the approval of a majority of electors voting in a statewide general election and a majority of electors voting in the township or city where gambling will take place. This section shall not apply to gambling in up to three casinos in the City of Detroit or to Indian tribal gaming.

History: Const. 1963, Art. IV, § 41, Eff. Jan. 1, 1964 ;-- Am. H.J.R. V, approved May 16, 1972, Eff. July 1, 1972 ;-- Am. Init., approved Nov. 2, 2004, Eff. Dec. 18, 2004
Former Constitution: See Const. 1908, Art. V, § 33.



Article IV § 42 Ports and port districts; incorporation, internal.

Sec. 42.

The legislature may provide for the incorporation of ports and port districts, and confer power and authority upon them to engage in work of internal improvements in connection therewith.

History: Const. 1963, Art. IV, § 42, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 30.



Article IV § 43 Bank and trust company laws.

Sec. 43.

No general law providing for the incorporation of trust companies or corporations for banking purposes, or regulating the business thereof, shall be enacted, amended or repealed except by a vote of two-thirds of the members elected to and serving in each house.

History: Const. 1963, Art. IV, § 43, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XII, § 9.



Article IV § 44 Trial by jury in civil cases.

Sec. 44.

The legislature may authorize a trial by a jury of less than 12 jurors in civil cases.

History: Const. 1963, Art. IV, § 44, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 27.



Article IV § 45 Indeterminate sentences.

Sec. 45.

The legislature may provide for indeterminate sentences as punishment for crime and for the detention and release of persons imprisoned or detained under such sentences.

History: Const. 1963, Art. IV, § 45, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 28.



Article IV § 46 Death penalty.

Sec. 46.

No law shall be enacted providing for the penalty of death.

History: Const. 1963, Art. IV, § 46, Eff. Jan. 1, 1964



Article IV § 47 Chaplains in state institutions.

Sec. 47.

The legislature may authorize the employment of chaplains in state institutions of detention or confinement.

History: Const. 1963, Art. IV, § 47, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 26.



Article IV § 48 Disputes concerning public employees.

Sec. 48.

The legislature may enact laws providing for the resolution of disputes concerning public employees, except those in the state classified civil service.

History: Const. 1963, Art. IV, § 48, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 7.



Article IV § 49 Hours and conditions of employment.

Sec. 49.

The legislature may enact laws relative to the hours and conditions of employment.

History: Const. 1963, Art. IV, § 49, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 29.



Article IV § 50 Atomic and new forms of energy.

Sec. 50.

The legislature may provide safety measures and regulate the use of atomic energy and forms of energy developed in the future, having in view the general welfare of the people of this state.

History: Const. 1963, Art. IV, § 50, Eff. Jan. 1, 1964



Article IV § 51 Public health and general welfare.

Sec. 51.

The public health and general welfare of the people of the state are hereby declared to be matters of primary public concern. The legislature shall pass suitable laws for the protection and promotion of the public health.

History: Const. 1963, Art. IV, § 51, Eff. Jan. 1, 1964



Article IV § 52 Natural resources; conservation, pollution, impairment, destruction.

Sec. 52.

The conservation and development of the natural resources of the state are hereby declared to be of paramount public concern in the interest of the health, safety and general welfare of the people. The legislature shall provide for the protection of the air, water and other natural resources of the state from pollution, impairment and destruction.

History: Const. 1963, Art. IV, § 52, Eff. Jan. 1, 1964



Article IV § 53 Auditor general; appointment, qualifications, term, removal, post audits.

Sec. 53.

The legislature by a majority vote of the members elected to and serving in each house, shall appoint an auditor general, who shall be a certified public accountant licensed to practice in this state, to serve for a term of eight years. He shall be ineligible for appointment or election to any other public office in this state from which compensation is derived while serving as auditor general and for two years following the termination of his service. He may be removed for cause at any time by a two-thirds vote of the members elected to and serving in each house. The auditor general shall conduct post audits of financial transactions and accounts of the state and of all branches, departments, offices, boards, commissions, agencies, authorities and institutions of the state established by this constitution or by law, and performance post audits thereof.

The auditor general upon direction by the legislature may employ independent accounting firms or legal counsel and may make investigations pertinent to the conduct of audits. He shall report annually to the legislature and to the governor and at such other times as he deems necessary or as required by the legislature. He shall be assigned no duties other than those specified in this section.

Nothing in this section shall be construed in any way to infringe the responsibility and constitutional authority of the governing boards of the institutions of higher education to be solely responsible for the control and direction of all expenditures from the institutions' funds.

The auditor general, his deputy and one other member of his staff shall be exempt from classified civil service. All other members of his staff shall have classified civil service status.

History: Const. 1963, Art. IV, § 53, Eff. Jan. 1, 1964



Article IV § 54 Limitations on terms of office of state legislators.

Sec. 54.

No person shall be elected to the office of state representative more than three times. No person shall be elected to the office of state senate more than two times. Any person appointed or elected to fill a vacancy in the house of representatives or the state senate for a period greater than one half of a term of such office, shall be considered to have been elected to serve one time in that office for purposes of this section. This limitation on the number of times a person shall be elected to office shall apply to terms of office beginning on or after January 1, 1993.

This section shall be self-executing. Legislation may be enacted to facilitate operation of this section, but no law shall limit or restrict the application of this section. If any part of this section is held to be invalid or unconstitutional, the remaining parts of this section shall not be affected but will remain in full force and effect.

History: Add. Init., approved Nov. 3, 1992, Eff. Dec. 19, 1992






CONSTITUTION-V ARTICLE V EXECUTIVE BRANCH (Article V § 1...§ 30)

Article V § 1 Executive power.

Sec. 1.

The executive power is vested in the governor.

History: Const. 1963, Art. V, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 2.



Article V § 2 Principal departments.

Sec. 2.

All executive and administrative offices, agencies and instrumentalities of the executive branch of state government and their respective functions, powers and duties, except for the office of governor and lieutenant governor and the governing bodies of institutions of higher education provided for in this constitution, shall be allocated by law among and within not more than 20 principal departments. They shall be grouped as far as practicable according to major purposes.

Subsequent to the initial allocation, the governor may make changes in the organization of the executive branch or in the assignment of functions among its units which he considers necessary for efficient administration. Where these changes require the force of law, they shall be set forth in executive orders and submitted to the legislature. Thereafter the legislature shall have 60 calendar days of a regular session, or a full regular session if of shorter duration, to disapprove each executive order. Unless disapproved in both houses by a resolution concurred in by a majority of the members elected to and serving in each house, each order shall become effective at a date thereafter to be designated by the governor.

History: Const. 1963, Art. V, § 2, Eff. Jan. 1, 1964



Article V § 3 Single heads of departments; appointment, term.

Sec. 3.

The head of each principal department shall be a single executive unless otherwise provided in this constitution or by law. The single executives heading principal departments shall include a secretary of state, a state treasurer and an attorney general. When a single executive is the head of a principal department, unless elected or appointed as otherwise provided in this constitution, he shall be appointed by the governor by and with the advice and consent of the senate and he shall serve at the pleasure of the governor.

When a board or commission is at the head of a principal department, unless elected or appointed as otherwise provided in this constitution, the members thereof shall be appointed by the governor by and with the advice and consent of the senate. The term of office and procedure for removal of such members shall be as prescribed in this constitution or by law.

Terms of office of any board or commission created or enlarged after the effective date of this constitution shall not exceed four years except as otherwise authorized in this constitution. The terms of office of existing boards and commissions which are longer than four years shall not be further extended except as provided in this constitution.

History: Const. 1963, Art. V, § 3, Eff. Jan. 1, 1964



Article V § 4 Commissions or agencies for less than 2 years.

Sec. 4.

Temporary commissions or agencies for special purposes with a life of no more than two years may be established by law and need not be allocated within a principal department.

History: Const. 1963, Art. V, § 4, Eff. Jan. 1, 1964



Article V § 5 Examining or licensing board members, qualifications.

Sec. 5.

A majority of the members of an appointed examining or licensing board of a profession shall be members of that profession.

History: Const. 1963, Art. V, § 5, Eff. Jan. 1, 1964



Article V § 6 Advice and consent to appointments.

Sec. 6.

Appointment by and with the advice and consent of the senate when used in this constitution or laws in effect or hereafter enacted means appointment subject to disapproval by a majority vote of the members elected to and serving in the senate if such action is taken within 60 session days after the date of such appointment. Any appointment not disapproved within such period shall stand confirmed.

History: Const. 1963, Art. V, § 6, Eff. Jan. 1, 1964



Article V § 7 Vacancies in office; filling, senatorial disapproval of appointees.

Sec. 7.

Vacancies in any office, appointment to which requires advice and consent of the senate, shall be filled by the governor by and with the advice and consent of the senate. A person whose appointment has been disapproved by the senate shall not be eligible for an interim appointment to the same office.

History: Const. 1963, Art. V, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 10.



Article V § 8 Principal departments, supervision of governor; information from state officers.

Sec. 8.

Each principal department shall be under the supervision of the governor unless otherwise provided by this constitution. The governor shall take care that the laws be faithfully executed. He shall transact all necessary business with the officers of government and may require information in writing from all executive and administrative state officers, elective and appointive, upon any subject relating to the duties of their respective offices.

The governor may initiate court proceedings in the name of the state to enforce compliance with any constitutional or legislative mandate, or to restrain violations of any constitutional or legislative power, duty or right by any officer, department or agency of the state or any of its political subdivisions. This authority shall not be construed to authorize court proceedings against the legislature.

History: Const. 1963, Art. V, § 8, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 3.



Article V § 9 Principal departments, location.

Sec. 9.

Single executives heading principal departments and the chief executive officers of principal departments headed by boards or commissions shall keep their offices at the seat of government except as otherwise provided by law, superintend them in person and perform duties prescribed by law.

History: Const. 1963, Art. V, § 9, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 1.



Article V § 10 Removal or suspension of officers; grounds, report.

Sec. 10.

The governor shall have power and it shall be his duty to inquire into the condition and administration of any public office and the acts of any public officer, elective or appointive. He may remove or suspend from office for gross neglect of duty or for corrupt conduct in office, or for any other misfeasance or malfeasance therein, any elective or appointive state officer, except legislative or judicial, and shall report the reasons for such removal or suspension to the legislature.

History: Const. 1963, Art. V, § 10, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IX, § 7.



Article V § 11 Provisional appointments to fill vacancies due to suspension.

Sec. 11.

The governor may make a provisional appointment to fill a vacancy occasioned by the suspension of an appointed or elected officer, other than a legislative or judicial officer, until he is reinstated or until the vacancy is filled in the manner prescribed by law or this constitution.

History: Const. 1963, Art. V, § 11, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IX, § 5.



Article V § 12 Military powers.

Sec. 12.

The governor shall be commander-in-chief of the armed forces and may call them out to execute the laws, suppress insurrection and repel invasion.

History: Const. 1963, Art. V, § 12, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 4.



Article V § 13 Elections to fill vacancies in legislature.

Sec. 13.

The governor shall issue writs of election to fill vacancies in the senate or house of representatives. Any such election shall be held in a manner prescribed by law.

History: Const. 1963, Art. V, § 13, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 6.



Article V § 14 Reprieves, commutations and pardons.

Sec. 14.

The governor shall have power to grant reprieves, commutations and pardons after convictions for all offenses, except cases of impeachment, upon such conditions and limitations as he may direct, subject to procedures and regulations prescribed by law. He shall inform the legislature annually of each reprieve, commutation and pardon granted, stating reasons therefor.

History: Const. 1963, Art. V, § 14, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 9.



Article V § 15 Extra sessions of legislature.

Sec. 15.

The governor may convene the legislature on extraordinary occasions.

History: Const. 1963, Art. V, § 15, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 7.



Article V § 16 Legislature other than at seat of government.

Sec. 16.

The governor may convene the legislature at some other place when the seat of government becomes dangerous from any cause.

History: Const. 1963, Art. V, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 8.



Article V § 17 Messages and recommendations to legislature.

Sec. 17.

The governor shall communicate by message to the legislature at the beginning of each session and may at other times present to the legislature information as to the affairs of the state and recommend measures he considers necessary or desirable.

History: Const. 1963, Art. V, § 17, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 5.



Article V § 18 Budget; general and deficiency appropriation bills.

Sec. 18.

The governor shall submit to the legislature at a time fixed by law, a budget for the ensuing fiscal period setting forth in detail, for all operating funds, the proposed expenditures and estimated revenue of the state. Proposed expenditures from any fund shall not exceed the estimated revenue thereof. On the same date, the governor shall submit to the legislature general appropriation bills to embody the proposed expenditures and any necessary bill or bills to provide new or additional revenues to meet proposed expenditures. The amount of any surplus created or deficit incurred in any fund during the last preceding fiscal period shall be entered as an item in the budget and in one of the appropriation bills. The governor may submit amendments to appropriation bills to be offered in either house during consideration of the bill by that house, and shall submit bills to meet deficiencies in current appropriations.

History: Const. 1963, Art. V, § 18, Eff. Jan. 1, 1964



Article V § 19 Disapproval of items in appropriation bills.

Sec. 19.

The governor may disapprove any distinct item or items appropriating moneys in any appropriation bill. The part or parts approved shall become law, and the item or items disapproved shall be void unless re-passed according to the method prescribed for the passage of other bills over the executive veto.

History: Const. 1963, Art. V, § 19, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. V, § 37.



Article V § 20 Reductions in expenditures.

Sec. 20.

No appropriation shall be a mandate to spend. The governor, with the approval of the appropriating committees of the house and senate, shall reduce expenditures authorized by appropriations whenever it appears that actual revenues for a fiscal period will fall below the revenue estimates on which appropriations for that period were based. Reductions in expenditures shall be made in accordance with procedures prescribed by law. The governor may not reduce expenditures of the legislative and judicial branches or from funds constitutionally dedicated for specific purposes.

History: Const. 1963, Art. V, § 20, Eff. Jan. 1, 1964



Article V § 21 State elective executive officers; term, election.

Sec. 21.

The governor, lieutenant governor, secretary of state and attorney general shall be elected for four-year terms at the general election in each alternate even-numbered year.

The lieutenant governor, secretary of state and attorney general shall be nominated by party conventions in a manner prescribed by law. In the general election one vote shall be cast jointly for the candidates for governor and lieutenant governor nominated by the same party.

Vacancies in the office of the secretary of state and attorney general shall be filled by appointment by the governor.

History: Const. 1963, Art. V, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 1.



Article V § 22 Governor and lieutenant governor, qualifications.

Sec. 22.

To be eligible for the office of governor or lieutenant governor a person must have attained the age of 30 years, and have been a registered elector in this state for four years next preceding his election.

History: Const. 1963, Art. V, § 22, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 13.



Article V § 23 State elective executive officers, compensation.

Sec. 23.

The governor, lieutenant governor, secretary of state and attorney general shall each receive the compensation provided by law in full payment for all services performed and expenses incurred during his term of office. Such compensation shall not be changed during the term of office except as otherwise provided in this constitution.

History: Const. 1963, Art. V, § 23, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 21.



Article V § 24 Executive residence.

Sec. 24.

An executive residence suitably furnished shall be provided at the seat of government for the use of the governor. He shall receive an allowance for its maintenance as provided by law.

History: Const. 1963, Art. V, § 24, Eff. Jan. 1, 1964



Article V § 25 Lieutenant governor; president of senate, tie vote, duties.

Sec. 25.

The lieutenant governor shall be president of the senate, but shall have no vote, unless they be equally divided. He may perform duties requested of him by the governor, but no power vested in the governor shall be delegated.

History: Const. 1963, Art. V, § 25, Eff. Jan. 1, 1964
Constitutionality: In Advisory Opinion on Constitutionality of 1978 PA 426, 403 Mich. 631, 272 N.W.2d 495 (1978), the Michigan supreme court held that the lieutenant governor may cast a tie-breaking vote during the final consideration of a bill when the senate is equally divided, and 1978 PA 426 was constitutionally enacted.
Former Constitution: See Const. 1908, Art. VI, § 19.



Article V § 26 Succession to governorship.

Sec. 26.

In case of the conviction of the governor on impeachment, his removal from office, his resignation or his death, the lieutenant governor, the elected secretary of state, the elected attorney general and such other persons designated by law shall in that order be governor for the remainder of the governor's term.

In case of the death of the governor-elect, the lieutenant governor-elect, the secretary of state-elect, the attorney general-elect and such other persons designated by law shall become governor in that order at the commencement of the governor-elect's term.

If the governor or the person in line of succession to serve as governor is absent from the state, or suffering under an inability, the powers and duties of the office of the governor shall devolve in order of precedence until the absence or inability giving rise to the devolution of powers ceases.

The inability of the governor or person acting as governor shall be determined by a majority of the supreme court on joint request of the president pro tempore of the senate and the speaker of the house of representatives. Such determination shall be final and conclusive. The supreme court shall upon its own initiative determine if and when the inability ceases.

History: Const. 1963, Art. V, § 26, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, §§ 16, 17.



Article V § 27 Salary of successor.

Sec. 27.

The legislature shall provide that the salary of any state officer while acting as governor shall be equal to that of the governor.

History: Const. 1963, Art. V, § 27, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 18.



Article V § 28 State transportation commission; establishment; purpose; appointment, qualifications, and terms of members; director of state transportation department.

Sec. 28.

There is hereby established a state transportation commission, which shall establish policy for the state transportation department transportation programs and facilities, and such other public works of the state, as provided by law.

The state transportation commission shall consist of six members, not more than three of whom shall be members of the same political party. They shall be appointed by the governor by and with the advice and consent of the senate for three-year terms, no three of which shall expire in the same year, as provided by law.

The director of the state transportation department shall be appointed as provided by law and shall be the principal executive officer of the state transportation department and shall be responsible for executing the policy of the state transportation commission.

History: Const. 1963, Art. V, § 28, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article V § 29 Civil rights commission; members, term, duties, appropriation.

Sec. 29.

There is hereby established a civil rights commission which shall consist of eight persons, not more than four of whom shall be members of the same political party, who shall be appointed by the governor, by and with the advice and consent of the senate, for four-year terms not more than two of which shall expire in the same year. It shall be the duty of the commission in a manner which may be prescribed by law to investigate alleged discrimination against any person because of religion, race, color or national origin in the enjoyment of the civil rights guaranteed by law and by this constitution, and to secure the equal protection of such civil rights without such discrimination. The legislature shall provide an annual appropriation for the effective operation of the commission.

The commission shall have power, in accordance with the provisions of this constitution and of general laws governing administrative agencies, to promulgate rules and regulations for its own procedures, to hold hearings, administer oaths, through court authorization to require the attendance of witnesses and the submission of records, to take testimony, and to issue appropriate orders. The commission shall have other powers provided by law to carry out its purposes. Nothing contained in this section shall be construed to diminish the right of any party to direct and immediate legal or equitable remedies in the courts of this state.

Appeals from final orders of the commission, including cease and desist orders and refusals to issue complaints, shall be tried de novo before the circuit court having jurisdiction provided by law.

History: Const. 1963, Art. V, § 29, Eff. Jan. 1, 1964
Admin Rule: R 37.1 et seq. and R 37.101 of the Michigan Administrative Code.



Article V § 30 Limitations on terms of executive officers.

Sec. 30.

No person shall be elected more than two times to each office of the executive branch of government: governor, lieutenant governor, secretary of state or attorney general. Any person appointed or elected to fill a vacancy in the office of governor, lieutenant governor, secretary of state or attorney general for a period greater than one half of a term of such office, shall be considered to have been elected to serve one time in that office for purposes of this section. This limitation on the number of times a person shall be elected to office shall apply to terms of office beginning on or after January 1, 1993.

This section shall be self-executing. Legislation may be enacted to facilitate operation of this section, but no law shall limit or restrict the application of this section. If any part of this section is held to be invalid or unconstitutional, the remaining parts of this section shall not be affected but will remain in full force and effect.

History: Add. Init., approved Nov. 3, 1992, Eff. Dec. 19, 1992






CONSTITUTION-VI ARTICLE VI JUDICIAL BRANCH (Article VI § 1...§ 30)

Article VI § 1 Judicial power in court of justice; divisions.

Sec. 1.

The judicial power of the state is vested exclusively in one court of justice which shall be divided into one supreme court, one court of appeals, one trial court of general jurisdiction known as the circuit court, one probate court, and courts of limited jurisdiction that the legislature may establish by a two-thirds vote of the members elected to and serving in each house.

History: Const. 1963, Art. VI, § 1, Eff. Jan. 1, 1964
Constitutionality: Const 1963, art 6, § 1 and art 9, §§ 1 and 3 do not require the state to pay the entire cost of trial court operations. It is for the legislature to determine whether to adopt a system of state funding of trial court operations. Grand Traverse Co v Michigan, 450 Mich 457, 538 NW2d 1 (1995).
Former Constitution: See Const. 1908, Art. VII, § 1.



Article VI § 2 Justices of the supreme court; number, term, nomination, election.

Sec. 2.

The supreme court shall consist of seven justices elected at non-partisan elections as provided by law. The term of office shall be eight years and not more than two terms of office shall expire at the same time. Nominations for justices of the supreme court shall be in the manner prescribed by law. Any incumbent justice whose term is to expire may become a candidate for re-election by filing an affidavit of candidacy, in the form and manner prescribed by law, not less than 180 days prior to the expiration of his term.

History: Const. 1963, Art. VI, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 2.



Article VI § 3 Chief justice; court administrator; other assistants.

Sec. 3.

One justice of the supreme court shall be selected by the court as its chief justice as provided by rules of the court. He shall perform duties required by the court. The supreme court shall appoint an administrator of the courts and other assistants of the supreme court as may be necessary to aid in the administration of the courts of this state. The administrator shall perform administrative duties assigned by the court.

History: Const. 1963, Art. VI, § 3, Eff. Jan. 1, 1964



Article VI § 4 General superintending control over courts; writs; appellate jurisdiction.

Sec. 4.

The supreme court shall have general superintending control over all courts; power to issue, hear and determine prerogative and remedial writs; and appellate jurisdiction as provided by rules of the supreme court. The supreme court shall not have the power to remove a judge.

History: Const. 1963, Art. VI, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 4.



Article VI § 5 Court rules; distinctions between law and equity; master in chancery.

Sec. 5.

The supreme court shall by general rules establish, modify, amend and simplify the practice and procedure in all courts of this state. The distinctions between law and equity proceedings shall, as far as practicable, be abolished. The office of master in chancery is prohibited.

History: Const. 1963, Art VI § 5, Eff. Jan. 1, 1964
Constitutionality: The State of Michigan, through the combined actions of the Supreme Court, the Legislature, and the State Bar, may compulsorily exact dues, and require association of attorneys, to support only those duties and functions of the State Bar which serve a compelling state interest and which cannot be accomplished by means less intrusive upon the First Amendment rights of objecting attorneys. Falk v State Bar, 418 Mich 270; 342 NW2d 504 (1983).The regulation of the practice of law, the maintenance of high standards in the legal profession, and the discharge of the profession's duty to protect and inform the public are purposes in which the State of Michigan has a compelling interest justifying unavoidable intrusions on the First Amendment rights of attorneys; on the other hand, political and legislative activities are impermissible intrusions, as are activities designed to further commercial and economic interests of the members of the bar. Falk v State Bar, 418 Mich 270; 342 NW2d 504 (1983).
Former Constitution: See Const. 1908, Art. VII, § 5.



Article VI § 6 Decisions and dissents; writing, contents.

Sec. 6.

Decisions of the supreme court, including all decisions on prerogative writs, shall be in writing and shall contain a concise statement of the facts and reasons for each decision and reasons for each denial of leave to appeal. When a judge dissents in whole or in part he shall give in writing the reasons for his dissent.

History: Const. 1963, Art. VI, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 7.



Article VI § 7 Staff; budget; salaries of justices; fees.

Sec. 7.

The supreme court may appoint, may remove, and shall have general supervision of its staff. It shall have control of the preparation of its budget recommendations and the expenditure of moneys appropriated for any purpose pertaining to the operation of the court or the performance of activities of its staff except that the salaries of the justices shall be established by law. All fees and perquisites collected by the court staff shall be turned over to the state treasury and credited to the general fund.

History: Const. 1963, Art. VI, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 6.



Article VI § 8 Court of appeals; election of judges, divisions.

Sec. 8.

The court of appeals shall consist initially of nine judges who shall be nominated and elected at non-partisan elections from districts drawn on county lines and as nearly as possible of equal population, as provided by law. The supreme court may prescribe by rule that the court of appeals sit in divisions and for the terms of court and the times and places thereof. Each such division shall consist of not fewer than three judges. The number of judges comprising the court of appeals may be increased, and the districts from which they are elected may be changed by law.

History: Const. 1963, Art. VI, § 8, Eff. Jan. 1, 1964



Article VI § 9 Judges of court of appeals, terms.

Sec. 9.

Judges of the court of appeals shall hold office for a term of six years and until their successors are elected and qualified. The terms of office for the judges in each district shall be arranged by law to provide that not all terms will expire at the same time.

History: Const. 1963, Art. VI, § 9, Eff. Jan. 1, 1964



Article VI § 10 Jurisdiction, practice and procedure of court of appeals.

Sec. 10.

The jurisdiction of the court of appeals shall be provided by law and the practice and procedure therein shall be prescribed by rules of the supreme court.

History: Const. 1963, Art. VI, § 10, Eff. Jan. 1, 1964



Article VI § 11 Circuit courts; judicial circuits, sessions, number of judges.

Sec. 11.

The state shall be divided into judicial circuits along county lines in each of which there shall be elected one or more circuit judges as provided by law. Sessions of the circuit court shall be held at least four times in each year in every county organized for judicial purposes. Each circuit judge shall hold court in the county or counties within the circuit in which he is elected, and in other circuits as may be provided by rules of the supreme court. The number of judges may be changed and circuits may be created, altered and discontinued by law and the number of judges shall be changed and circuits shall be created, altered and discontinued on recommendation of the supreme court to reflect changes in judicial activity. No change in the number of judges or alteration or discontinuance of a circuit shall have the effect of removing a judge from office during his term.

History: Const. 1963, Art. VI, § 11, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 8.



Article VI § 12 Circuit judges; nomination, election, term.

Sec. 12.

Circuit judges shall be nominated and elected at non-partisan elections in the circuit in which they reside, and shall hold office for a term of six years and until their successors are elected and qualified. In circuits having more than one circuit judge their terms of office shall be arranged by law to provide that not all terms will expire at the same time.

History: Const. 1963, Art. VI, § 12, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 9.



Article VI § 13 Circuit courts; jurisdiction, writs, supervisory control over inferior courts.

Sec. 13.

The circuit court shall have original jurisdiction in all matters not prohibited by law; appellate jurisdiction from all inferior courts and tribunals except as otherwise provided by law; power to issue, hear and determine prerogative and remedial writs; supervisory and general control over inferior courts and tribunals within their respective jurisdictions in accordance with rules of the supreme court; and jurisdiction of other cases and matters as provided by rules of the supreme court.

History: Const. 1963, Art. VI, § 13, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 10.



Article VI § 14 County clerks; duties, vacancies; prosecuting attorneys, vacancies.

Sec. 14.

The clerk of each county organized for judicial purposes or other officer performing the duties of such office as provided in a county charter shall be clerk of the circuit court for such county. The judges of the circuit court may fill a vacancy in an elective office of county clerk or prosecuting attorney within their respective jurisdictions.

History: Const. 1963, Art. VI, § 14, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 11.



Article VI § 15 Probate courts; districts, jurisdiction.

Sec. 15.

In each county organized for judicial purposes there shall be a probate court. The legislature may create or alter probate court districts of more than one county if approved in each affected county by a majority of the electors voting on the question. The legislature may provide for the combination of the office of probate judge with any judicial office of limited jurisdiction within a county with supplemental salary as provided by law. The jurisdiction, powers and duties of the probate court and of the judges thereof shall be provided by law. They shall have original jurisdiction in all cases of juvenile delinquents and dependents, except as otherwise provided by law.

History: Const. 1963, Art. VI, § 15, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 13.



Article VI § 16 Probate judges; nomination, election, terms.

Sec. 16.

One or more judges of probate as provided by law shall be nominated and elected at non-partisan elections in the counties or the probate districts in which they reside and shall hold office for terms of six years and until their successors are elected and qualified. In counties or districts with more than one judge the terms of office shall be arranged by law to provide that not all terms will expire at the same time.

History: Const. 1963, Art. VI, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 14.



Article VI § 17 Judicial salaries and fees.

Sec. 17.

No judge or justice of any court of this state shall be paid from the fees of his office nor shall the amount of his salary be measured by fees, other moneys received or the amount of judicial activity of his office.

History: Const. 1963, Art. VI, § 17, Eff. Jan. 1, 1964



Article VI § 18 Salaries; uniformity, changes during term.

Sec. 18.

Salaries of justices of the supreme court, of the judges of the court of appeals, of the circuit judges within a circuit, and of the probate judges within a county or district, shall be uniform, and may be increased but shall not be decreased during a term of office except and only to the extent of a general salary reduction in all other branches of government.

Each of the judges of the circuit court shall receive an annual salary as provided by law. In addition to the salary received from the state, each circuit judge may receive from any county in which he regularly holds court an additional salary as determined from time to time by the board of supervisors of the county. In any county where an additional salary is granted, it shall be paid at the same rate to all circuit judges regularly holding court therein.

History: Const. 1963, Art. VI, § 18, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 12; Art. XVI, § 3.



Article VI § 19 Courts of record; seal, qualifications of judges.

Sec. 19.

(1) The supreme court, the court of appeals, the circuit court, the probate court and other courts designated as such by the legislature shall be courts of record and each shall have a common seal. Justices and judges of courts of record must be persons who are licensed to practice law in this state.

(2) To be qualified to serve as a judge of a trial court, a judge of the court of appeals, or a justice of the supreme court, a person shall have been admitted to the practice of law for at least 5 years. This subsection shall not apply to any judge or justice appointed or elected to judicial office prior to the date on which this subsection becomes part of the constitution.

(3) No person shall be elected or appointed to a judicial office after reaching the age of 70 years.

History: Const. 1963, Art. VI, § 19, Eff. Jan. 1, 1964 ;-- Am. 1996, S.J.R. D, approved Nov. 5, 1996, Eff. Dec. 21, 1996
Former Constitution: See Const. 1908, Art. VII, § 17.



Article VI § 20 Removal of domicile of judge.

Sec. 20.

Whenever a justice or judge removes his domicile beyond the limits of the territory from which he was elected or appointed, he shall have vacated his office.

History: Const. 1963, Art. VI, § 20, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Aug. 6, 1968, Eff. Sept. 21, 1968
Former Constitution: See Const. 1908, Art. VII, § 19.



Article VI § 21 Ineligibility for other office.

Sec. 21.

Any justice or judge of a court of record shall be ineligible to be nominated for or elected to an elective office other than a judicial office during the period of his service and for one year thereafter.

History: Const. 1963, Art. VI, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 9.



Article VI § 22 Incumbent judges, affidavit of candidacy.

Sec. 22.

Any judge of the court of appeals, circuit court or probate court may become a candidate in the primary election for the office of which he is the incumbent by filing an affidavit of candidacy in the form and manner prescribed by law.

History: Const. 1963, Art. VI, § 22, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Aug. 6, 1968, Eff. Sept. 21, 1968



Article VI § 23 Judicial vacancies, filling; appointee, term; successor; new offices.

Sec. 23.

A vacancy shall occur in the office of judge of any court of record or in the district court by death, removal, resignation or vacating of the office, and such vacancy shall be filled by appointment by the governor. The person appointed by the governor shall hold office until 12 noon of the first day of January next succeeding the first general election held after the vacancy occurs, at which election a successor shall be elected for the remainder of the unexpired term. Whenever a new office of judge in a court of record, or the district court, is created by law, it shall be filled by election as provided by law. The supreme court may authorize persons who have been elected and served as judges to perform judicial duties for limited periods or specific assignments.

History: Const. 1963, Art. VI, § 23, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Aug. 6, 1968, Eff. Sept. 21, 1968
Former Constitution: See Const. 1908, Art. VII, § 20.



Article VI § 24 Incumbent judges, ballot designation.

Sec. 24.

There shall be printed upon the ballot under the name of each incumbent justice or judge who is a candidate for nomination or election to the same office the designation of that office.

History: Const. 1963, Art. VI, § 24, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Aug. 6, 1968, Eff. Sept. 21, 1968
Former Constitution: See Const. 1908, Art. VII, § 23.



Article VI § 25 Removal of judges from office.

Sec. 25.

For reasonable cause, which is not sufficient ground for impeachment, the governor shall remove any judge on a concurrent resolution of two-thirds of the members elected to and serving in each house of the legislature. The cause for removal shall be stated at length in the resolution.

History: Const. 1963, Art. VI, § 25, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IX, § 6.



Article VI § 26 Circuit court commissioners and justices of the peace, abolition; courts of limited jurisdiction.

Sec. 26.

The offices of circuit court commissioner and justice of the peace are abolished at the expiration of five years from the date this constitution becomes effective or may within this period be abolished by law. Their jurisdiction, compensation and powers within this period shall be as provided by law. Within this five-year period, the legislature shall establish a court or courts of limited jurisdiction with powers and jurisdiction defined by law. The location of such court or courts, and the qualifications, tenure, method of election and salary of the judges of such court or courts, and by what governmental units the judges shall be paid, shall be provided by law, subject to the limitations contained in this article.

Statutory courts in existence at the time this constitution becomes effective shall retain their powers and jurisdiction, except as provided by law, until they are abolished by law.

History: Const. 1963, Art. VI, § 26, Eff. Jan. 1, 1964



Article VI § 27 Power of appointment to public office.

Sec. 27.

The supreme court, the court of appeals, the circuit court, or any justices or judges thereof, shall not exercise any power of appointment to public office except as provided in this constitution.

History: Const. 1963, Art. VI, § 27, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 11.



Article VI § 28 Administrative action, review.

Sec. 28.

All final decisions, findings, rulings and orders of any administrative officer or agency existing under the constitution or by law, which are judicial or quasi-judicial and affect private rights or licenses, shall be subject to direct review by the courts as provided by law. This review shall include, as a minimum, the determination whether such final decisions, findings, rulings and orders are authorized by law; and, in cases in which a hearing is required, whether the same are supported by competent, material and substantial evidence on the whole record. Findings of fact in workmen's compensation proceedings shall be conclusive in the absence of fraud unless otherwise provided by law.

In the absence of fraud, error of law or the adoption of wrong principles, no appeal may be taken to any court from any final agency provided for the administration of property tax laws from any decision relating to valuation or allocation.

History: Const. 1963, Art. VI, § 28, Eff. Jan. 1, 1964



Article VI § 29 Conservators of the peace.

Sec. 29.

Justices of the supreme court, judges of the court of appeals, circuit judges and other judges as provided by law shall be conservators of the peace within their respective jurisdictions.

History: Const. 1963, Art. VI, § 29, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VII, § 18.



Article VI § 30 Judicial tenure commission; selection; terms; duties; power of supreme court.

Sec. 30.

(1) A judicial tenure commission is established consisting of nine persons selected for three-year terms as follows: Four members shall be judges elected by the judges of the courts in which they serve; one shall be a court of appeals judge, one a circuit judge, one a probate judge and one a judge of a court of limited jurisdiction. Three shall be members of the state bar who shall be elected by the members of the state bar of whom one shall be a judge and two shall not be judges. Two shall be appointed by the governor; the members appointed by the governor shall not be judges, retired judges or members of the state bar. Terms shall be staggered as provided by rule of the supreme court. Vacancies shall be filled by the appointing power.

(2) On recommendation of the judicial tenure commission, the supreme court may censure, suspend with or without salary, retire or remove a judge for conviction of a felony, physical or mental disability which prevents the performance of judicial duties, misconduct in office, persistent failure to perform his duties, habitual intemperance or conduct that is clearly prejudicial to the administration of justice. The supreme court shall make rules implementing this section and providing for confidentiality and privilege of proceedings.

History: Add. H.J.R. PP, approved Aug. 6, 1968, Eff. Sept. 21, 1968






CONSTITUTION-VII ARTICLE VII LOCAL GOVERNMENT (Article VII § 1...§ 34)

Article VII § 1 Counties; corporate character, powers and immunities.

Sec. 1.

Each organized county shall be a body corporate with powers and immunities provided by law.

History: Const. 1963, Art. VII, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 1.



Article VII § 2 County charters.

Sec. 2.

Any county may frame, adopt, amend or repeal a county charter in a manner and with powers and limitations to be provided by general law, which shall among other things provide for the election of a charter commission. The law may permit the organization of county government in form different from that set forth in this constitution and shall limit the rate of ad valorem property taxation for county purposes, and restrict the powers of charter counties to borrow money and contract debts. Each charter county is hereby granted power to levy other taxes for county purposes subject to limitations and prohibitions set forth in this constitution or law. Subject to law, a county charter may authorize the county through its regularly constituted authority to adopt resolutions and ordinances relating to its concerns.

The board of supervisors by a majority vote of its members may, and upon petition of five percent of the electors shall, place upon the ballot the question of electing a commission to frame a charter.

No county charter shall be adopted, amended or repealed until approved by a majority of electors voting on the question.

History: Const. 1963, Art. VII, § 2, Eff. Jan. 1, 1964



Article VII § 3 Reduction of size of county.

Sec. 3.

No organized county shall be reduced by the organization of new counties to less than 16 townships as surveyed by the United States, unless approved in the manner prescribed by law by a majority of electors voting thereon in each county to be affected.

History: Const. 1963, Art. VII, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 2.



Article VII § 4 County officers; terms, combination.

Sec. 4.

There shall be elected for four-year terms in each organized county a sheriff, a county clerk, a county treasurer, a register of deeds and a prosecuting attorney, whose duties and powers shall be provided by law. The board of supervisors in any county may combine the offices of county clerk and register of deeds in one office or separate the same at pleasure.

History: Const. 1963, Art. VII, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 3.



Article VII § 5 Offices at county seat.

Sec. 5.

The sheriff, county clerk, county treasurer and register of deeds shall hold their principal offices at the county seat.

History: Const. 1963, Art. VII, § 5, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 4.



Article VII § 6 Sheriffs; security, responsibility for acts, ineligibility for other office.

Sec. 6.

The sheriff may be required by law to renew his security periodically and in default of giving such security, his office shall be vacant. The county shall never be responsible for his acts, except that the board of supervisors may protect him against claims by prisoners for unintentional injuries received while in his custody. He shall not hold any other office except in civil defense.

History: Const. 1963, Art. VII, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 5.



Article VII § 7 Boards of supervisors; members.

Sec. 7.

A board of supervisors shall be established in each organized county consisting of one member from each organized township and such representation from cities as provided by law.

History: Const. 1963, Art. VII, § 7, Eff. Jan. 1, 1964
Constitutionality: Section held invalid under federal constitution. Advisory Opinion re Constitutionality of 1966 PA 261, 380 Mich 736; 158 NW2d 497 (1968); In re Apportionment of Ontonagon County Board of Supervisors, 11 Mich App 348; 157 NW2d 698 (1967).
Former Constitution: See Const. 1908, Art. VIII, § 7.



Article VII § 8 Legislative, administrative, and other powers and duties of boards.

Sec. 8.

Boards of supervisors shall have legislative, administrative and such other powers and duties as provided by law.

History: Const. 1963, Art. VII, § 8, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 8.



Article VII § 9 Compensation of county officers.

Sec. 9.

Boards of supervisors shall have exclusive power to fix the compensation of county officers not otherwise provided by law.

History: Const. 1963, Art. VII, § 9, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 9.



Article VII § 10 Removal of county seat.

Sec. 10.

A county seat once established shall not be removed until the place to which it is proposed to be moved shall be designated by two-thirds of the members of the board of supervisors and a majority of the electors voting thereon shall have approved the proposed location in the manner prescribed by law.

History: Const. 1963, Art. VII, § 10, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 13.



Article VII § 11 Indebtedness, limitation.

Sec. 11.

No county shall incur any indebtedness which shall increase its total debt beyond 10 percent of its assessed valuation.

History: Const. 1963, Art. VII, § 11, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 12.



Article VII § 12 Navigable streams, permission to bridge or dam.

Sec. 12.

A navigable stream shall not be bridged or dammed without permission granted by the board of supervisors of the county as provided by law, which permission shall be subject to such reasonable compensation and other conditions as may seem best suited to safeguard the rights and interests of the county and political subdivisions therein.

History: Const. 1963, Art. VII, § 12, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 14.



Article VII § 13 Consolidation of counties, approval by electors.

Sec. 13.

Two or more contiguous counties may combine into a single county if approved in each affected county by a majority of the electors voting on the question.

History: Const. 1963, Art. VII, § 13, Eff. Jan. 1, 1964



Article VII § 14 Organization and consolidation of townships.

Sec. 14.

The board of supervisors of each organized county may organize and consolidate townships under restrictions and limitations provided by law.

History: Const. 1963, Art. VII, § 14, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 15.



Article VII § 15 County intervention in public utility service and rate proceedings.

Sec. 15.

Any county, when authorized by its board of supervisors shall have the authority to enter or to intervene in any action or certificate proceeding involving the services, charges or rates of any privately owned public utility furnishing services or commodities to rate payers within the county.

History: Const. 1963, Art. VII, § 15, Eff. Jan. 1, 1964



Article VII § 16 Highways, bridges, culverts, airports; road tax limitation.

Sec. 16.

The legislature may provide for the laying out, construction, improvement and maintenance of highways, bridges, culverts and airports by the state and by the counties and townships thereof; and may authorize counties to take charge and control of any highway within their limits for such purposes. The legislature may provide the powers and duties of counties in relation to highways, bridges, culverts and airports; may provide for county road commissioners to be appointed or elected, with powers and duties provided by law. The ad valorem property tax imposed for road purposes by any county shall not exceed in any year one-half of one percent of the assessed valuation for the preceding year.

History: Const. 1963, Art. VII, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 26.



Article VII § 17 Townships; corporate character, powers and immunities.

Sec. 17.

Each organized township shall be a body corporate with powers and immunities provided by law.

History: Const. 1963, Art. VII, § 17, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 16.



Article VII § 18 Township officers; term, powers and duties.

Sec. 18.

In each organized township there shall be elected for terms of not less than two nor more than four years as prescribed by law a supervisor, a clerk, a treasurer, and not to exceed four trustees, whose legislative and administrative powers and duties shall be provided by law.

History: Const. 1963, Art. VII, § 18, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 18.



Article VII § 19 Township public utility franchises.

Sec. 19.

No organized township shall grant any public utility franchise which is not subject to revocation at the will of the township, unless the proposition shall first have been approved by a majority of the electors of such township voting thereon at a regular or special election.

History: Const. 1963, Art. VII, § 19, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 19.



Article VII § 20 Townships, dissolution; villages as cities.

Sec. 20.

The legislature shall provide by law for the dissolution of township government whenever all the territory of an organized township is included within the boundaries of a village or villages notwithstanding that a village may include territory within another organized township and provide by law for the classification of such village or villages as cities.

History: Const. 1963, Art. VII, § 20, Eff. Jan. 1, 1964



Article VII § 21 Cities and villages; incorporation, taxes, indebtedness.

Sec. 21.

The legislature shall provide by general laws for the incorporation of cities and villages. Such laws shall limit their rate of ad valorem property taxation for municipal purposes, and restrict the powers of cities and villages to borrow money and contract debts. Each city and village is granted power to levy other taxes for public purposes, subject to limitations and prohibitions provided by this constitution or by law.

History: Const. 1963, Art. VII, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 20.



Article VII § 22 Charters, resolutions, ordinances; enumeration of powers.

Sec. 22.

Under general laws the electors of each city and village shall have the power and authority to frame, adopt and amend its charter, and to amend an existing charter of the city or village heretofore granted or enacted by the legislature for the government of the city or village. Each such city and village shall have power to adopt resolutions and ordinances relating to its municipal concerns, property and government, subject to the constitution and law. No enumeration of powers granted to cities and villages in this constitution shall limit or restrict the general grant of authority conferred by this section.

History: Const. 1963, Art. VII, § 22, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 21.



Article VII § 23 Parks, boulevards, cemeteries, hospitals.

Sec. 23.

Any city or village may acquire, own, establish and maintain, within or without its corporate limits, parks, boulevards, cemeteries, hospitals and all works which involve the public health or safety.

History: Const. 1963, Art. VII, § 23, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 22.



Article VII § 24 Public service facilities.

Sec. 24.

Subject to this constitution, any city or village may acquire, own or operate, within or without its corporate limits, public service facilities for supplying water, light, heat, power, sewage disposal and transportation to the municipality and the inhabitants thereof.

Any city or village may sell and deliver heat, power or light without its corporate limits in an amount not exceeding 25 percent of that furnished by it within the corporate limits, except as greater amounts may be permitted by law; may sell and deliver water and provide sewage disposal services outside of its corporate limits in such amount as may be determined by the legislative body of the city or village; and may operate transportation lines outside the municipality within such limits as may be prescribed by law.

History: Const. 1963, Art. VII, § 24, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 23.



Article VII § 25 Public utilities; acquisition, franchises, sale.

Sec. 25.

No city or village shall acquire any public utility furnishing light, heat or power, or grant any public utility franchise which is not subject to revocation at the will of the city or village, unless the proposition shall first have been approved by three-fifths of the electors voting thereon. No city or village may sell any public utility unless the proposition shall first have been approved by a majority of the electors voting thereon, or a greater number if the charter shall so provide.

History: Const. 1963, Art. VII, § 25, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 25.



Article VII § 26 Cities and villages, loan of credit.

Sec. 26.

Except as otherwise provided in this constitution, no city or village shall have the power to loan its credit for any private purpose or, except as provided by law, for any public purpose.

History: Const. 1963, Art. VII, § 26, Eff. Jan. 1, 1964



Article VII § 27 Metropolitan governments and authorities.

Sec. 27.

Notwithstanding any other provision of this constitution the legislature may establish in metropolitan areas additional forms of government or authorities with powers, duties and jurisdictions as the legislature shall provide. Wherever possible, such additional forms of government or authorities shall be designed to perform multipurpose functions rather than a single function.

History: Const. 1963, Art. VII, § 27, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 31.



Article VII § 28 Governmental functions and powers; joint administration, costs and credits, transfers.

Sec. 28.

The legislature by general law shall authorize two or more counties, townships, cities, villages or districts, or any combination thereof among other things to: enter into contractual undertakings or agreements with one another or with the state or with any combination thereof for the joint administration of any of the functions or powers which each would have the power to perform separately; share the costs and responsibilities of functions and services with one another or with the state or with any combination thereof which each would have the power to perform separately; transfer functions or responsibilities to one another or any combination thereof upon the consent of each unit involved; cooperate with one another and with state government; lend their credit to one another or any combination thereof as provided by law in connection with any authorized publicly owned undertaking.

Any other provision of this constitution notwithstanding, an officer or employee of the state or any such unit of government or subdivision or agency thereof, except members of the legislature, may serve on or with any governmental body established for the purposes set forth in this section and shall not be required to relinquish his office or employment by reason of such service.

History: Const. 1963, Art. VII, § 28, Eff. Jan. 1, 1964



Article VII § 29 Highways, streets, alleys, public places; control, use by public utilities.

Sec. 29.

No person, partnership, association or corporation, public or private, operating a public utility shall have the right to the use of the highways, streets, alleys or other public places of any county, township, city or village for wires, poles, pipes, tracks, conduits or other utility facilities, without the consent of the duly constituted authority of the county, township, city or village; or to transact local business therein without first obtaining a franchise from the township, city or village. Except as otherwise provided in this constitution the right of all counties, townships, cities and villages to the reasonable control of their highways, streets, alleys and public places is hereby reserved to such local units of government.

History: Const. 1963, Art. VII, § 29, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 28.



Article VII § 30 Franchises and licenses, duration.

Sec. 30.

No franchise or license shall be granted by any township, city or village for a period longer than 30 years.

History: Const. 1963, Art. VII, § 30, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 29.



Article VII § 31 Vacation or alteration of roads, streets, alleys, public places.

Sec. 31.

The legislature shall not vacate or alter any road, street, alley or public place under the jurisdiction of any county, township, city or village.

History: Const. 1963, Art. VII, § 31, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VIII, § 27.



Article VII § 32 Budgets, public hearing.

Sec. 32.

Any county, township, city, village, authority or school district empowered by the legislature or by this constitution to prepare budgets of estimated expenditures and revenues shall adopt such budgets only after a public hearing in a manner prescribed by law.

History: Const. 1963, Art. VII, § 32, Eff. Jan. 1, 1964



Article VII § 33 Removal of elected officers.

Sec. 33.

Any elected officer of a political subdivision may be removed from office in the manner and for the causes provided by law.

History: Const. 1963, Art. VII, § 33, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IX, § 8.



Article VII § 34 Construction of constitution and law concerning counties, townships, cities, villages.

Sec. 34.

The provisions of this constitution and law concerning counties, townships, cities and villages shall be liberally construed in their favor. Powers granted to counties and townships by this constitution and by law shall include those fairly implied and not prohibited by this constitution.

History: Const. 1963, Art. VII, § 34, Eff. Jan. 1, 1964






CONSTITUTION-VIII ARTICLE VIII EDUCATION (Article VIII § 1...§ 9)

Article VIII § 1 Encouragement of education.

Sec. 1.

Religion, morality and knowledge being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged.

History: Const. 1963, Art. VIII, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XI, § 1.



Article VIII § 2 Free public elementary and secondary schools; discrimination.

Sec. 2.

The legislature shall maintain and support a system of free public elementary and secondary schools as defined by law. Every school district shall provide for the education of its pupils without discrimination as to religion, creed, race, color or national origin.

No public monies or property shall be appropriated or paid or any public credit utilized, by the legislature or any other political subdivision or agency of the state directly or indirectly to aid or maintain any private, denominational or other nonpublic, pre-elementary, elementary, or secondary school. No payment, credit, tax benefit, exemption or deductions, tuition voucher, subsidy, grant or loan of public monies or property shall be provided, directly or indirectly, to support the attendance of any student or the employment of any person at any such nonpublic school or at any location or institution where instruction is offered in whole or in part to such nonpublic school students. The legislature may provide for the transportation of students to and from any school.

History: Const. 1963, Art. VIII, § 2, Eff. Jan. 1, 1964 ;-- Am. Initiated Law, approved Nov. 3, 1970, Eff. Dec. 19, 1970
Constitutionality: That portion of second sentence of second paragraph of this section, prohibiting use of public money to support attendance of any student or employment of any person at any location or institution where instruction is offered in whole or in part to nonpublic students, was held unconstitutional, void, and unenforceable because it contravened free exercise of religion guaranteed by the United States Constitution and was violative of equal protection of laws provisions of United States Constitution. Traverse City School District v Attorney General, 384 Mich 390; 185 NW2d 9 (1971).
Former Constitution: See Const. 1908, Art. XI, § 9.



Article VIII § 3 State board of education; duties.

Sec. 3.

Leadership and general supervision over all public education, including adult education and instructional programs in state institutions, except as to institutions of higher education granting baccalaureate degrees, is vested in a state board of education. It shall serve as the general planning and coordinating body for all public education, including higher education, and shall advise the legislature as to the financial requirements in connection therewith.

The state board of education shall appoint a superintendent of public instruction whose term of office shall be determined by the board. He shall be the chairman of the board without the right to vote, and shall be responsible for the execution of its policies. He shall be the principal executive officer of a state department of education which shall have powers and duties provided by law.

The state board of education shall consist of eight members who shall be nominated by party conventions and elected at large for terms of eight years as prescribed by law. The governor shall fill any vacancy by appointment for the unexpired term. The governor shall be ex-officio a member of the state board of education without the right to vote.

The power of the boards of institutions of higher education provided in this constitution to supervise their respective institutions and control and direct the expenditure of the institutions' funds shall not be limited by this section.

History: Const. 1963, Art. VIII, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XI, §§ 2, 6.



Article VIII § 4 Higher education institutions; appropriations, accounting, public sessions of boards.

Sec. 4.

The legislature shall appropriate moneys to maintain the University of Michigan, Michigan State University, Wayne State University, Eastern Michigan University, Michigan College of Science and Technology, Central Michigan University, Northern Michigan University, Western Michigan University, Ferris Institute, Grand Valley State College, by whatever names such institutions may hereafter be known, and other institutions of higher education established by law. The legislature shall be given an annual accounting of all income and expenditures by each of these educational institutions. Formal sessions of governing boards of such institutions shall be open to the public.

History: Const. 1963, Art. VIII, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XI, § 10.



Article VIII § 5 University of Michigan, Michigan State University, Wayne State University; controlling boards.

Sec. 5.

The regents of the University of Michigan and their successors in office shall constitute a body corporate known as the Regents of the University of Michigan; the trustees of Michigan State University and their successors in office shall constitute a body corporate known as the Board of Trustees of Michigan State University; the governors of Wayne State University and their successors in office shall constitute a body corporate known as the Board of Governors of Wayne State University. Each board shall have general supervision of its institution and the control and direction of all expenditures from the institution's funds. Each board shall, as often as necessary, elect a president of the institution under its supervision. He shall be the principal executive officer of the institution, be ex-officio a member of the board without the right to vote and preside at meetings of the board. The board of each institution shall consist of eight members who shall hold office for terms of eight years and who shall be elected as provided by law. The governor shall fill board vacancies by appointment. Each appointee shall hold office until a successor has been nominated and elected as provided by law.

History: Const. 1963, Art. VIII, § 5, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XI, §§ 3, 4, 5, 7, 8, 16.



Article VIII § 6 Other institutions of higher education, controlling boards.

Sec. 6.

Other institutions of higher education established by law having authority to grant baccalaureate degrees shall each be governed by a board of control which shall be a body corporate. The board shall have general supervision of the institution and the control and direction of all expenditures from the institution's funds. It shall, as often as necessary, elect a president of the institution under its supervision. He shall be the principal executive officer of the institution and be ex-officio a member of the board without the right to vote. The board may elect one of its members or may designate the president, to preside at board meetings. Each board of control shall consist of eight members who shall hold office for terms of eight years, not more than two of which shall expire in the same year, and who shall be appointed by the governor by and with the advice and consent of the senate. Vacancies shall be filled in like manner.

History: Const. 1963, Art. VIII, § 6, Eff. Jan. 1, 1964



Article VIII § 7 Community and junior colleges; state board, members, terms, vacancies.

Sec. 7.

The legislature shall provide by law for the establishment and financial support of public community and junior colleges which shall be supervised and controlled by locally elected boards. The legislature shall provide by law for a state board for public community and junior colleges which shall advise the state board of education concerning general supervision and planning for such colleges and requests for annual appropriations for their support. The board shall consist of eight members who shall hold office for terms of eight years, not more than two of which shall expire in the same year, and who shall be appointed by the state board of education. Vacancies shall be filled in like manner. The superintendent of public instruction shall be ex-officio a member of this board without the right to vote.

History: Const. 1963, Art. VIII, § 7, Eff. Jan. 1, 1964



Article VIII § 8 Services for disabled persons.

Sec. 8.

Institutions, programs, and services for the care, treatment, education, or rehabilitation of those inhabitants who are physically, mentally, or otherwise seriously disabled shall always be fostered and supported.

History: Const. 1963, Art. VIII, § 8, Eff. Jan. 1, 1964 ;-- Am. S.J.R. I, approved Nov. 3, 1998, Eff. Dec. 19, 1998
Former Constitution: See Const. 1908, Art. XI, § 15.



Article VIII § 9 Public libraries, fines.

Sec. 9.

The legislature shall provide by law for the establishment and support of public libraries which shall be available to all residents of the state under regulations adopted by the governing bodies thereof. All fines assessed and collected in the several counties, townships and cities for any breach of the penal laws shall be exclusively applied to the support of such public libraries, and county law libraries as provided by law.

History: Const. 1963, Art. VIII, § 9, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XI, § 14.






CONSTITUTION-IX ARTICLE IX FINANCE AND TAXATION (Article IX § 1...§ 42)

Article IX § 1 Taxes for state expenses.

Sec. 1.

The legislature shall impose taxes sufficient with other resources to pay the expenses of state government.

History: Const. 1963, Art. IX, § 1, Eff. Jan. 1, 1964
Constitutionality: Const 1963, art 6, § 1 and art 9, §§ 1 and 3 do not require the state to pay the entire cost of trial court operations. It is for the legislature to determine whether to adopt a system of state funding of trial court operations. Grand Traverse Co v Michigan, 450 Mich 457, 538 NW2d 1 (1995).
Former Constitution: See Const. 1908, Art. X, § 2.



Article IX § 2 Power of taxation, relinquishment.

Sec. 2.

The power of taxation shall never be surrendered, suspended or contracted away.

History: Const. 1963, Art. IX, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 9.



Article IX § 3 Property taxation; uniformity; assessments; limitations; classes; approval of legislature.

Sec. 3.

The legislature shall provide for the uniform general ad valorem taxation of real and tangible personal property not exempt by law except for taxes levied for school operating purposes. The legislature shall provide for the determination of true cash value of such property; the proportion of true cash value at which such property shall be uniformly assessed, which shall not, after January 1, 1966, exceed 50 percent; and for a system of equalization of assessments. For taxes levied in 1995 and each year thereafter, the legislature shall provide that the taxable value of each parcel of property adjusted for additions and losses, shall not increase each year by more than the increase in the immediately preceding year in the general price level, as defined in section 33 of this article, or 5 percent, whichever is less until ownership of the parcel of property is transferred. When ownership of the parcel of property is transferred as defined by law, the parcel shall be assessed at the applicable proportion of current true cash value. The legislature may provide for alternative means of taxation of designated real and tangible personal property in lieu of general ad valorem taxation. Every tax other than the general ad valorem property tax shall be uniform upon the class or classes on which it operates. A law that increases the statutory limits in effect as of February 1, 1994 on the maximum amount of ad valorem property taxes that may be levied for school district operating purposes requires the approval of 3/4 of the members elected to and serving in the Senate and in the House of Representatives.

History: Const. 1963, Art. IX, § 3, Eff. Jan. 1, 1964 ;-- Am. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994
Constitutionality: Const 1963, art 6, § 1 and art 9, §§ 1 and 3 do not require the state to pay the entire cost of trial court operations. It is for the legislature to determine whether to adopt a system of state funding of trial court operations. Grand Traverse Co v Michigan, 450 Mich 457, 538 NW2d 1, (1995).
Former Constitution: See Const. 1908, Art. X, §§ 3, 4, 7, 8.



Article IX § 4 Exemption of religious or educational nonprofit organizations.

Sec. 4.

Property owned and occupied by non-profit religious or educational organizations and used exclusively for religious or educational purposes, as defined by law, shall be exempt from real and personal property taxes.

History: Const. 1963, Art. IX, § 4, Eff. Jan. 1, 1964



Article IX § 5 Assessment of property of public service businesses.

Sec. 5.

The legislature shall provide for the assessment by the state of the property of those public service businesses assessed by the state at the date this constitution becomes effective, and of other property as designated by the legislature, and for the imposition and collection of taxes thereon. Property assessed by the state shall be assessed at the same proportion of its true cash value as the legislature shall specify for property subject to general ad valorem taxation. The rate of taxation on such property shall be the average rate levied upon other commercial, industrial, and utility property in this state under the general ad valorem tax law, or, if the legislature provides, the rate of tax applicable to the property of each business enterprise assessed by the state shall be the average rate of ad valorem taxation levied upon other commercial, industrial, and utility property in all counties in which any of such property is situated.

History: Const. 1963, Art. IX, § 5, Eff. Jan. 1, 1964 ;-- Am. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994



Article IX § 6 Real and tangible personal property; limitation on general ad valorem taxes; adoption and alteration of separate tax limitations; exceptions to limitations; property tax on school district extending into 2 or more counties.

Section 6.

Except as otherwise provided in this constitution, the total amount of general ad valorem taxes imposed upon real and tangible personal property for all purposes in any one year shall not exceed 15 mills on each dollar of the assessed valuation of property as finally equalized. Under procedures provided by law, which shall guarantee the right of initiative, separate tax limitations for any county and for the townships and for school districts therein, the aggregate of which shall not exceed 18 mills on each dollar of such valuation, may be adopted and thereafter altered by the vote of a majority of the qualified electors of such county voting thereon, in lieu of the limitation hereinbefore established. These limitations may be increased to an aggregate of not to exceed 50 mills on each dollar of valuation, for a period of not to exceed 20 years at any one time, if approved by a majority of the electors, qualified under Section 6 of Article II of this constitution, voting on the question.

The foregoing limitations shall not apply to taxes imposed for the payment of principal and interest on bonds approved by the electors or other evidences of indebtedness approved by the electors or for the payment of assessments or contract obligations in anticipation of which bonds are issued approved by the electors, which taxes may be imposed without limitation as to rate or amount; or, subject to the provisions of Section 25 through 34 of this article, to taxes imposed for any other purpose by any city, village, charter county, charter township, charter authority or other authority, the tax limitations of which are provided by charter or by general law.

In any school district which extends into two or more counties, property taxes at the highest rate available in the county which contains the greatest part of the area of the district may be imposed and collected for school purposes throughout the district.

History: Const. 1963, Art. IX, § 6, Eff. Jan. 1, 1964 ;-- Am. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Former Constitution: See Const. 1908, Art. X, § 21.



Article IX § 7 Income tax.

Sec. 7.

No income tax graduated as to rate or base shall be imposed by the state or any of its subdivisions.

History: Const. 1963, Art. IX, § 7, Eff. Jan. 1, 1964



Article IX § 8 Sales and use taxes.

Sec. 8.

Except as provided in this section, the Legislature shall not impose a sales tax on retailers at a rate of more than 4% of their gross taxable sales of tangible personal property.

Beginning May 1, 1994, the sales tax shall be imposed on retailers at an additional rate of 2% of their gross taxable sales of tangible personal property not exempt by law and the use tax at an additional rate of 2%. The proceeds of the sales and use taxes imposed at the additional rate of 2% shall be deposited in the state school aid fund established in section 11 of this article. The allocation of sales tax revenue required or authorized by sections 9 and 10 of this article does not apply to the revenue from the sales tax imposed at the additional rate of 2%.

No sales tax or use tax shall be charged or collected from and after January 1, 1975 on the sale or use of prescription drugs for human use, or on the sale or use of food for human consumption except in the case of prepared food intended for immediate consumption as defined by law. This provision shall not apply to alcoholic beverages.

History: Const. 1963, Art. IX, § 8, Eff. Jan. 1, 1964 ;-- Am. Initiated Law, approved Nov. 5, 1974, Eff. Dec. 21, 1974 ;-- Am. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994
Former Constitution: See Const. 1908, Art. X, § 23.



Article IX § 9 Use of specific taxes on fuels for transportation purposes; authorization of indebtedness and issuance of obligations.

Sec. 9.

All specific taxes, except general sales and use taxes and regulatory fees, imposed directly or indirectly on fuels sold or used to propel motor vehicles upon highways and to propel aircraft and on registered motor vehicles and aircraft shall, after the payment of necessary collection expenses, be used exclusively for transportation purposes as set forth in this section.

Not less than 90 percent of the specific taxes, except general sales and use taxes and regulatory fees, imposed directly or indirectly on fuels sold or used to propel motor vehicles upon highways and on registered motor vehicles shall, after the payment of necessary collection expenses, be used exclusively for the transportation purposes of planning, administering, constructing, reconstructing, financing, and maintaining state, county, city, and village roads, streets, and bridges designed primarily for the use of motor vehicles using tires, and reasonable appurtenances to those state, county, city, and village roads, streets, and bridges.

The balance, if any, of the specific taxes, except general sales and use taxes and regulatory fees, imposed directly or indirectly on fuels sold or used to propel motor vehicles upon highways and on registered motor vehicles, after the payment of necessary collection expenses; 100 percent of the specific taxes, except general sales and use taxes and regulatory fees, imposed directly or indirectly on fuels sold or used to propel aircraft and on registered aircraft, after the payment of necessary collection expenses; and not more than 25 percent of the general sales taxes, imposed directly or indirectly on fuels sold to propel motor vehicles upon highways, on the sale of motor vehicles, and on the sale of the parts and accessories of motor vehicles, after the payment of necessary collection expenses; shall be used exclusively for the transportation purposes of comprehensive transportation purposes as defined by law.

The legislature may authorize the incurrence of indebtedness and the issuance of obligations pledging the taxes allocated or authorized to be allocated by this section, which obligations shall not be construed to be evidences of state indebtedness under this constitution.

History: Const. 1963, Art. IX, § 9, Eff. Jan. 1, 1964 ;-- Am. H.J.R. F, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Former Constitution: See Const. 1908, Art. X, § 22.



Article IX § 10 Sales tax; distribution to local governments.

Sec. 10.

Fifteen percent of all taxes imposed on retailers on taxable sales at retail of tangible personal property at a rate of not more than 4% shall be used exclusively for assistance to townships, cities and villages, on a population basis as provided by law. In determining population the legislature may exclude any portion of the total number of persons who are wards, patients or convicts in any tax supported institution.

History: Const. 1963, Art. IX, § 10, Eff. Jan. 1, 1964 ;-- Am. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994
Former Constitution: See Const. 1908, Art. X, § 23.



Article IX § 11 State school aid fund; source; distribution; guarantee to local school district.

Sec. 11.

There shall be established a state school aid fund which shall be used exclusively for aid to school districts, higher education, and school employees' retirement systems, as provided by law. Sixty percent of all taxes imposed at a rate of 4% on retailers on taxable sales at retail of tangible personal property, 100% of the proceeds of the sales and use taxes imposed at the additional rate of 2% provided for in section 8 of this article, and other tax revenues provided by law, shall be dedicated to this fund. Payments from this fund shall be made in full on a scheduled basis, as provided by law. Beginning in the 1995-96 state fiscal year and each state fiscal year after 1995-96, the state shall guarantee that the total state and local per pupil revenue for school operating purposes for each local school district shall not be less than the 1994-95 total state and local per pupil revenue for school operating purposes for that local school district, as adjusted for consolidations, annexations, or other boundary changes. However, this guarantee does not apply in a year in which the local school district levies a millage rate for school district operating purposes less than it levied in 1994.

History: Const. 1963, Art. IX, § 11, Eff. Jan. 1, 1964 ;-- Am. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994



Article IX § 12 Evidence of state indebtedness.

Sec. 12.

No evidence of state indebtedness shall be issued except for debts authorized pursuant to this constitution.

History: Const. 1963, Art. IX, § 12, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 11.



Article IX § 13 Public bodies, borrowing power.

Sec. 13.

Public bodies corporate shall have power to borrow money and to issue their securities evidencing debt, subject to this constitution and law.

History: Const. 1963, Art. IX, § 13, Eff. Jan. 1, 1964



Article IX § 14 State borrowing; short term.

Sec. 14.

To meet obligations incurred pursuant to appropriations for any fiscal year, the legislature may by law authorize the state to issue its full faith and credit notes in which case it shall pledge undedicated revenues to be received within the same fiscal year for the repayment thereof. Such indebtedness in any fiscal year shall not exceed 15 percent of undedicated revenues received by the state during the preceding fiscal year and such debts shall be repaid at the time the revenues so pledged are received, but not later than the end of the same fiscal year.

History: Const. 1963, Art. IX, § 14, Eff. Jan. 1, 1964



Article IX § 15 Long term borrowing by state.

Sec. 15.

The state may borrow money for specific purposes in amounts as may be provided by acts of the legislature adopted by a vote of two-thirds of the members elected to and serving in each house, and approved by a majority of the electors voting thereon at any general election. The question submitted to the electors shall state the amount to be borrowed, the specific purpose to which the funds shall be devoted, and the method of repayment.

History: Const. 1963, Art. IX, § 15, Eff. Jan. 1, 1964



Article IX § 16 State loans to school districts.

Sec. 16.

The state, in addition to any other borrowing power, may borrow from time to time such amounts as shall be required, pledge its faith and credit and issue its notes or bonds therefor, for the purpose of making loans to school districts as provided in this section.

If the minimum amount which would otherwise be necessary for a school district to levy in any year to pay principal and interest on its qualified bonds, including any necessary allowances for estimated tax delinquencies, exceeds 13 mills on each dollar of its assessed valuation as finally equalized, or such lower millage as the legislature may prescribe, then the school district may elect to borrow all or any part of the excess from the state. In that event the state shall lend the excess amount to the school district for the payment of principal and interest. If for any reason any school district will be or is unable to pay the principal and interest on its qualified bonds when due, then the school district shall borrow and the state shall lend to it an amount sufficient to enable the school district to make the payment.

The term “qualified bonds” means general obligation bonds of school districts issued for capital expenditures, including refunding bonds, issued prior to May 4, 1955, or issued thereafter and qualified as provided by law pursuant to Section 27 or Section 28 of Article X of the Constitution of 1908 or pursuant to this section.

After a school district has received loans from the state, each year thereafter it shall levy for debt service, exclusive of levies for nonqualified bonds, not less than 13 mills or such lower millage as the legislature may prescribe, until the amount loaned has been repaid, and any tax collections therefrom in any year over and above the minimum requirements for principal and interest on qualified bonds shall be used toward the repayment of state loans. In any year when such levy would produce an amount in excess of the requirements and the amount due to the state, the levy may be reduced by the amount of the excess.

Subject to the foregoing provisions, the legislature shall have the power to prescribe and to limit the procedure, terms and conditions for the qualification of bonds, for obtaining and making state loans, and for the repayment of loans.

The power to tax for the payment of principal and interest on bonds hereafter issued which are the general obligations of any school district, including refunding bonds, and for repayment of any state loans made to school districts, shall be without limitation as to rate or amount.

All rights acquired under Sections 27 and 28 of Article X of the Constitution of 1908, by holders of bonds heretofore issued, and all obligations assumed by the state or any school district under these sections, shall remain unimpaired.

History: Const. 1963, Art. IX, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, §§ 27, 28.



Article IX § 17 Payments from state treasury.

Sec. 17.

No money shall be paid out of the state treasury except in pursuance of appropriations made by law.

History: Const. 1963, Art. IX, § 17, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 16.



Article IX § 18 State credit.

Sec. 18.

The credit of the state shall not be granted to, nor in aid of any person, association or corporation, public or private, except as authorized in this constitution.

This section shall not be construed to prohibit the investment of public funds until needed for current requirements or the investment of funds accumulated to provide retirement or pension benefits for public officials and employees, as provided by law.

History: Const. 1963, Art. IX, § 18, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 12.



Article IX § 19 Subscription to or interest in stock by state prohibited; exceptions.

Sec. 19.

The state shall not subscribe to, nor be interested in the stock of any company, association or corporation, except as follows:

(a) Funds accumulated to provide retirement or pension benefits for public officials and employees may be invested as provided by law.

(b) Endowment funds created for charitable or educational purposes may be invested as provided by law governing the investment of funds held in trust by trustees.

(c) Funds held as permanent funds or endowment funds other than those described in subdivision (b) may be invested as provided by law.

Except as otherwise provided in this section, other state funds or money may be invested in accounts of a bank, savings and loan association, or credit union organized under the laws of this state or federal law, as provided by law.

History: Const. 1963, Art. IX, § 19, Eff. Jan. 1, 1964 ;-- Am. H.J.R. GG, approved Nov. 7, 1978, Eff. Dec. 23, 1978 ;-- Am. S.J.R. T, approved Aug. 6, 2002, Eff. Sept. 21, 2002
Former Constitution: See Const. 1908, Art. X, § 13.



Article IX § 20 Deposit of state money in certain financial institutions; requirements.

Sec. 20.

No state money shall be deposited in banks, savings and loans associations, or credit unions, other than those organized under the law of this state or federal law. No state money shall be deposited in any bank, savings and loan association, or credit union, in excess of 50 percent of the net worth of the bank, savings and loan association, or credit union. Any bank, savings and loan association, or credit union, receiving deposits of state money shall show the amount of state money so deposited as a separate item in all published statements.

History: Const. 1963, Art. IX, § 20, Eff. Jan. 1, 1964 ;-- Am. H.J.R. GG, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Former Constitution: See Const. 1908, Art. X, § 15.



Article IX § 21 Accounting for public moneys.

Sec. 21.

The legislature shall provide by law for the annual accounting for all public moneys, state and local, and may provide by law for interim accounting.

The legislature shall provide by law for the maintenance of uniform accounting systems by units of local government and the auditing of county accounts by competent state authority and other units of government as provided by law.

History: Const. 1963, Art. IX, § 21, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 18.



Article IX § 22 Examination and adjustment of claims against state.

Sec. 22.

Procedures for the examination and adjustment of claims against the state shall be prescribed by law.

History: Const. 1963, Art. IX, § 22, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 20.



Article IX § 23 Financial records; statement of revenues and expenditures.

Sec. 23.

All financial records, accountings, audit reports and other reports of public moneys shall be public records and open to inspection. A statement of all revenues and expenditures of public moneys shall be published and distributed annually, as provided by law.

History: Const. 1963, Art. IX, § 23, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 17.



Article IX § 24 Public pension plans and retirement systems, obligation.

Sec. 24.

The accrued financial benefits of each pension plan and retirement system of the state and its political subdivisions shall be a contractual obligation thereof which shall not be diminished or impaired thereby.

Financial benefits arising on account of service rendered in each fiscal year shall be funded during that year and such funding shall not be used for financing unfunded accrued liabilities.

History: Const. 1963, Art. IX, § 24, Eff. Jan. 1, 1964



Article IX § 25 Voter approval of increased local taxes; prohibitions; emergency conditions; repayment of bonded indebtedness guaranteed; implementation of section.

Sec. 25.

Property taxes and other local taxes and state taxation and spending may not be increased above the limitations specified herein without direct voter approval. The state is prohibited from requiring any new or expanded activities by local governments without full state financing, from reducing the proportion of state spending in the form of aid to local governments, or from shifting the tax burden to local government. A provision for emergency conditions is established and the repayment of voter approved bonded indebtedness is guaranteed. Implementation of this section is specified in Sections 26 through 34, inclusive, of this Article.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 26 Limitation on taxes; revenue limit; refunding or transferring excess revenues; exceptions to revenue limitation; adjustment of state revenue and spending limits.

Sec. 26.

There is hereby established a limit on the total amount of taxes which may be imposed by the legislature in any fiscal year on the taxpayers of this state. This limit shall not be changed without approval of the majority of the qualified electors voting thereon, as provided for in Article 12 of the Constitution. Effective with fiscal year 1979-1980, and for each fiscal year thereafter, the legislature shall not impose taxes of any kind which, together with all other revenues of the state, federal aid excluded, exceed the revenue limit established in this section. The revenue limit shall be equal to the product of the ratio of Total State Revenues in fiscal year 1978-79 divided by the Personal Income of Michigan in calendar year 1977 multiplied by the Personal Income of Michigan in either the prior calendar year or the average of Personal Income of Michigan in the previous three calendar years, whichever is greater.

For any fiscal year in the event that Total State Revenues exceed the revenue limit established in this section by 1% or more, the excess revenues shall be refunded pro rata based on the liability reported on the Michigan income tax and single business tax (or its successor tax or taxes) annual returns filed following the close of such fiscal year. If the excess is less than 1%, this excess may be transferred to the State Budget Stabilization Fund.

The revenue limitation established in this section shall not apply to taxes imposed for the payment of principal and interest on bonds, approved by the voters and authorized under Section 15 of this Article, and loans to school districts authorized under Section 16 of this Article.

If responsibility for funding a program or programs is transferred from one level of government to another, as a consequence of constitutional amendment, the state revenue and spending limits may be adjusted to accommodate such change, provided that the total revenue authorized for collection by both state and local governments does not exceed that amount which would have been authorized without such change.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Popular Name: Rainy Day Fund



Article IX § 27 Exceeding revenue limit; conditions.

Sec. 27.

The revenue limit of Section 26 of this Article may be exceeded only if all of the following conditions are met: (1) The governor requests the legislature to declare an emergency; (2) the request is specific as to the nature of the emergency, the dollar amount of the emergency, and the method by which the emergency will be funded; and (3) the legislature thereafter declares an emergency in accordance with the specific of the governor's request by a two-thirds vote of the members elected to and serving in each house. The emergency must be declared in accordance with this section prior to incurring any of the expenses which constitute the emergency request. The revenue limit may be exceeded only during the fiscal year for which the emergency is declared. In no event shall any part of the amount representing a refund under Section 26 of this Article be the subject of an emergency request.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 28 Limitation on expenses of state government.

Sec. 28.

No expenses of state government shall be incurred in any fiscal year which exceed the sum of the revenue limit established in Sections 26 and 27 of this Article plus federal aid and any surplus from a previous fiscal year.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 29 State financing of activities or services required of local government by state law.

Sec. 29.

The state is hereby prohibited from reducing the state financed proportion of the necessary costs of any existing activity or service required of units of Local Government by state law. A new activity or service or an increase in the level of any activity or service beyond that required by existing law shall not be required by the legislature or any state agency of units of Local Government, unless a state appropriation is made and disbursed to pay the unit of Local Government for any necessary increased costs. The provision of this section shall not apply to costs incurred pursuant to Article VI, Section 18.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 30 Reduction of state spending paid to units of local government.

Sec. 30.

The proportion of total state spending paid to all units of Local Government, taken as a group, shall not be reduced below that proportion in effect in fiscal year 1978-79.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 31 Levying tax or increasing rate of existing tax; maximum tax rate on new base; increase in assessed valuation of property; exceptions to limitations.

Sec. 31.

Units of Local Government are hereby prohibited from levying any tax not authorized by law or charter when this section is ratified or from increasing the rate of an existing tax above that rate authorized by law or charter when this section is ratified, without the approval of a majority of the qualified electors of that unit of Local Government voting thereon. If the definition of the base of an existing tax is broadened, the maximum authorized rate of taxation on the new base in each unit of Local Government shall be reduced to yield the same estimated gross revenue as on the prior base. If the assessed valuation of property as finally equalized, excluding the value of new construction and improvements, increases by a larger percentage than the increase in the General Price Level from the previous year, the maximum authorized rate applied thereto in each unit of Local Government shall be reduced to yield the same gross revenue from existing property, adjusted for changes in the General Price Level, as could have been collected at the existing authorized rate on the prior assessed value.

The limitations of this section shall not apply to taxes imposed for the payment of principal and interest on bonds or other evidence of indebtedness or for the payment of assessments on contract obligations in anticipation of which bonds are issued which were authorized prior to the effective date of this amendment.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 32 Suit to enforce sections 25 to 31.

Sec. 32.

Any taxpayer of the state shall have standing to bring suit in the Michigan State Court of Appeals to enforce the provisions of Sections 25 through 31, inclusive, of this Article and, if the suit is sustained, shall receive from the applicable unit of government his costs incurred in maintaining such suit.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 33 Definitions applicable to sections 25 to 32.

Sec. 33.

Definitions. The definitions of this section shall apply to Section 25 through 32 of Article IX, inclusive.

“Total State Revenues” includes all general and special revenues, excluding federal aid, as defined in the budget message of the governor for fiscal year 1978-1979. Total State Revenues shall exclude the amount of any credits based on actual tax liabilities or the imputed tax components of rental payments, but shall include the amount of any credits not related to actual tax liabilities. “Personal Income of Michigan” is the total income received by persons in Michigan from all sources, as defined and officially reported by the United States Department of Commerce or its successor agency. “Local Government” means any political subdivision of the state, including, but not restricted to, school districts, cities, villages, townships, charter townships, counties, charter counties, authorities created by the state, and authorities created by other units of local government. “General Price Level” means the Consumer Price Index for the United States as defined and officially reported by the United States Department of Labor or its successor agency.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 34 Implementation of sections 25 to 33.

Sec. 34.

The Legislature shall implement the provisions of Sections 25 through 33, inclusive, of this Article.

History: Add. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978



Article IX § 35 Michigan natural resources trust fund.

Sec. 35.

There is hereby established the Michigan natural resources trust fund. The trust fund shall consist of all bonuses, rentals, delayed rentals, and royalties collected or reserved by the state under provisions of leases for the extraction of nonrenewable resources from state owned lands, except such revenues accruing under leases of state owned lands acquired with money from state or federal game and fish protection funds or revenues accruing from lands purchased with such revenues. The trust fund may receive appropriations, money, or other things of value. The assets of the trust fund shall be invested as provided by law.

Until the trust fund reaches an accumulated principal of $500,000,000.00, $10,000,000.00 of the revenues from bonuses, rentals, delayed rentals, and royalties described in this section otherwise dedicated to the trust fund that are received by the state each state fiscal year shall be deposited into the Michigan state parks endowment fund. However, until the trust fund reaches an accumulated principal of $500,000,000.00, in any state fiscal year, not more than 50 percent of the total revenues from bonuses, rentals, delayed rentals, and royalties described in this section otherwise dedicated to the trust fund that are received by the state each state fiscal year shall be deposited into the Michigan state parks endowment fund.

The amount accumulated in the trust fund in any state fiscal year shall not exceed $500,000,000.00, exclusive of interest and earnings and amounts authorized for expenditure pursuant to this section. When the accumulated principal of the trust fund reaches $500,000,000.00, all revenue from bonuses, rentals, delayed rentals, and royalties described in this section that would be received by the trust fund but for this limitation shall be deposited into the Michigan state parks endowment fund until the Michigan state parks endowment fund reaches an accumulated principal of $800,000,000.00. When the Michigan state parks endowment fund reaches an accumulated principal of $800,000,000.00, all revenues from bonuses, rentals, delayed rentals, and royalties described in this section shall be distributed as provided by law.

The interest and earnings of the trust fund shall be expended for the acquisition of land or rights in land for recreational uses or protection of the land because of its environmental importance or its scenic beauty, for the development of public recreation facilities, and for the administration of the trust fund, which may include payments in lieu of taxes on state owned land purchased through the trust fund. The trust fund may provide grants to units of local government or public authorities which shall be used for the purposes of this section. The legislature shall provide that a portion of the cost of a project funded by such grants be provided by the local unit of government or public authority.

Until the trust fund reaches an accumulated principal of $500,000,000.00, the legislature may provide, in addition to the expenditure of interest and earnings authorized by this section, that a portion, not to exceed 33-1/3 percent, of the revenues from bonuses, rentals, delayed rentals, and royalties described in this section received by the trust fund during each state fiscal year may be expended during subsequent state fiscal years for the purposes of this section.

Not less than 25 percent of the total amounts made available for expenditure from the trust fund from any state fiscal year shall be expended for acquisition of land and rights in land and not more than 25 percent of the total amounts made available for expenditure from the trust fund from any state fiscal year shall be expended for development of public recreation facilities.

The legislature shall provide by law for the establishment of a trust fund board within the department of natural resources. The trust fund board shall recommend the projects to be funded. The board shall submit its recommendations to the governor who shall submit the board's recommendations to the legislature in an appropriations bill.

The legislature shall provide by law for the implementation of this section.

History: Add. H.J.R. M, approved Nov. 6, 1984, Eff. Dec. 22, 1984 ;-- Am. S.J.R. E, approved Nov. 8, 1994, Eff. Dec. 24, 1994 ;-- Am. S.J.R. T, approved Aug. 6, 2002, Eff. Sept. 21, 2002



Article IX § 35a Michigan state parks endowment fund.

Sec. 35a.

There is hereby established the Michigan state parks endowment fund. The endowment fund shall consist of revenues as provided in section 35 of this article, and as provided by law. The endowment fund may also receive private contributions of money or other things of value. All money in the Genevieve Gillette state parks endowment fund shall be transferred to the endowment fund. The assets of the endowment fund shall be invested as provided by law.

The accumulated principal of the endowment fund shall not exceed $800,000,000.00, which amount shall be annually adjusted pursuant to the rate of inflation beginning when the endowment fund reaches $800,000,000.00. This annually adjusted figure is the accumulated principal limit of the endowment fund.

Money available for expenditure from the endowment fund as provided in this section shall be expended for operations, maintenance, and capital improvements at Michigan state parks and for the acquisition of land or rights in land for Michigan state parks.

Money in the endowment fund shall be expended as follows:

(1) Until the endowment fund reaches an accumulated principal of $800,000,000.00, each state fiscal year the legislature may appropriate not more than 50 percent of the money received under section 35 of this article plus interest and earnings and any private contributions or other revenue to the endowment fund.

(2) Once the accumulated principal in the endowment fund reaches $800,000,000.00, only the interest and earnings of the endowment fund in excess of the amount necessary to maintain the endowment fund's accumulated principal limit may be made available for expenditure.

Unexpended appropriations of the endowment fund from any state fiscal year as authorized by this section may be carried forward or may be appropriated as determined by the legislature for purposes of this section.

The legislature shall provide by law for implementation of this section.

History: Add. S.J.R. E, approved Nov. 8, 1994, Eff. Dec. 24, 1994 ;-- Am. S.J.R. T, approved Aug. 6, 2002, Eff. Sept. 21, 2002



Article IX § 36 Tax on tobacco products; dedication of proceeds.

Sec. 36.

Six percent of the proceeds of the tax on tobacco products shall be dedicated to improving the quality of health care of the residents of this state.

History: Add. S.J.R. S, approved Mar. 15, 1994, Eff. Apr. 30, 1994



Article IX § 37 Michigan veterans' trust fund.

Sec. 37.

The Michigan veterans' trust fund is established within the department of treasury. All money in the fund established by 1946 (1st Ex Sess) PA 9 shall be transferred to the Michigan veterans' trust fund. The trust fund may additionally receive appropriations, money, or other things of value. The state treasurer shall direct investment of the fund as provided by law, and credit interest and earnings of the fund to the fund. Except for the state treasurer's actions authorized under this section, an expenditure or transfer of a trust fund asset, interest, or earnings may be made only upon the authorization of a majority of the members of the Michigan veterans' trust fund board of trustees.

History: Add. H.J.R. H, approved Nov. 5, 1996, Eff. Dec. 21, 1996 ;-- Am. S.J.R. T, approved Aug. 6, 2002, Eff. Sept. 21, 2002



Article IX § 38 Michigan veterans' trust fund board of trustees; establishment.

Sec. 38.

The Michigan veterans' trust fund board of trustees is established and consists of veterans honorably discharged from the armed services and appointed by the governor as prescribed by law.

History: Add. H.J.R. H., approved Nov. 5, 1996, Eff. Dec. 21, 1996



Article IX § 39 Michigan veterans' trust fund board of trustees; administration of trust fund.

Sec. 39.

The Michigan veterans' trust fund board of trustees shall administer the Michigan veterans' trust fund. The board of trustees shall not authorize the expenditure or transfer of a trust fund asset, interest, or earnings unless the board of trustees determines in its discretion and by a majority vote that the expenditure or transfer is for the benefit of veterans or their spouses or dependents.

History: Add. H.J.R. H., approved Nov. 5, 1996, Eff. Dec. 21, 1996



Article IX § 40 Michigan conservation and recreation legacy fund.

Sec. 40.

The Michigan conservation and recreation legacy fund is established. The state treasurer shall direct the investment of the legacy fund. The state treasurer shall establish within the legacy fund restricted accounts as authorized by this section and may establish additional subaccounts as authorized by law. The state treasurer may receive gifts, grants, bequests, or assets from any source for deposit into a particular account or subaccount. The assets of the legacy fund shall be invested as provided by law. Interest and earnings accruing from each account or subaccount shall be credited to that account or subaccount.

The forest recreation account is established as an account within the legacy fund. The forest recreation account shall consist of revenue derived from concessions, leases, contracts, and fees from recreational activities on state forestlands and other revenues as authorized by law. Money in the forest recreation account shall be expended only for the following:

(a) The development, improvement, operation, promotion, and maintenance of forest recreation activities.

(b) Grants to state colleges and universities to implement programs funded by the forest recreation account.

(c) The administration of the forest recreation account.

The game and fish protection account is established as an account within the legacy fund. The game and fish protection account shall consist of revenue derived from hunting and fishing licenses, passbooks, permits, fees, concessions, leases, contracts, and activities; damages paid for the illegal taking of game and fish; revenue derived from fees, licenses, and permits related to game, game areas, and game fish; and other revenues as authorized by law. Money in the game and fish protection account shall be expended only for the following:

(a) The development, improvement, operation, promotion, and maintenance of wildlife and fisheries programs and facilities.

(b) The acquisition of land and rights in land that support wildlife and fisheries programs.

(c) Research to support wildlife and fisheries programs.

(d) The enforcement and administration of the wildlife and fisheries laws of the state, including the necessary equipment and apparatus incident to the operation and enforcement of wildlife and fisheries laws.

(e) The protection, propagation, distribution, and control of wildlife and fish.

(f) Grants to state colleges and universities to implement programs funded by the game and fish protection account.

(g) The administration of the game and fish protection account, which may include payments in lieu of taxes on state owned land that has been or will be purchased through the game and fish protection fund or account.

The off-road vehicle account is established as an account within the legacy fund. The off-road vehicle account shall consist of revenue derived from fees imposed upon the use or registration of off-road vehicles and other revenues as authorized by law. Money in the off-road vehicle account shall be expended only for the following:

(a) Signage for and the improvement, maintenance, and construction of off-road vehicle trails, routes, or areas.

(b) The administration and enforcement of state regulations related to off-road vehicles.

(c) The leasing of land for use by off-road vehicles.

(d) The acquisition of easements, permits, or other agreements for the use of land for off-road vehicle trails, routes, or areas.

(e) The restoration of any of the natural resources of the state on public land that are damaged due to off-road vehicle use.

(f) Safety education programs related to the operation of off-road vehicles.

(g) Other uses as provided by law as long as the uses are consistent with the development, improvement, operation, promotion, and maintenance of the state’s off-road vehicle programs.

(h) Grants to state colleges and universities to implement programs funded by the off-road vehicle account.

(i) The administration of the off-road vehicle account.

The recreation improvement account is established as an account within the legacy fund. The recreation improvement account shall consist of all tax revenue derived from the sale of two percent of the gasoline sold in this state for consumption in internal combustion engines and other revenues as authorized by law. Money in the recreation improvement account shall be distributed as follows:

(a) Eighty percent of the money shall be annually transferred to the waterways account to be used for the purposes of that account.

(b) Fourteen percent of the money shall be annually transferred to the snowmobile account to be used for the purposes of that account.

(c) The remainder of the money that is not transferred under this section shall be used, upon appropriation, for recreation projects, including grants to state colleges and universities to implement recreation projects, and for the administration of the recreation improvement account. Of the amount that is credited to recreational projects in a fiscal year, not less than twenty-five percent of any funds designated for projects intended for off-road vehicles shall be expended on projects to repair damages as a result of pollution, impairment, or destruction of air, water, or other natural resources, or the public trust, in air, water, or other natural resources, as a result of the use of off-road vehicles.

The snowmobile account is established as an account within the legacy fund. The snowmobile account shall consist of revenue derived from fees imposed for the registration or use of snowmobiles; revenue derived from the use of snowmobile trails; transfers from the recreation improvement account; and other revenues as authorized by law. Money in the snowmobile account shall be expended only for the following:

(a) Planning, construction, maintenance, and acquisition of trails and areas for the use of snowmobiles.

(b) Providing access to trails and areas for the use of snowmobiles.

(c) Providing basic snowmobile facilities.

(d) The administration and enforcement of state regulations related to snowmobiles.

(e) Safety education programs related to the operation of snowmobiles.

(f) Other uses as provided by law as long as the uses are consistent with the development, improvement, operation, promotion, and maintenance of the state’s snowmobile programs.

(g) Grants to state colleges and universities to implement programs funded by the snowmobile account.

(h) The administration of the snowmobile account, which may include payments in lieu of taxes on state owned land that has been or will be purchased through the recreational snowmobile trail improvement fund or snowmobile account.

The state park improvement account is established as an account within the legacy fund. The state park improvement account shall consist of revenue derived from concessions, leases, contracts, fees, and permits for activities in state parks and recreation areas; damages paid to the state for illegal activities in state parks and recreation areas; and other revenues as authorized by law. Money in the state park improvement account shall be expended only for the following:

(a) The development, improvement, operation, promotion, and maintenance of state parks and recreation areas.

(b) Grants to state colleges and universities to implement programs funded by the state park improvement account.

(c) The administration of the state park improvement account.

The waterways account is established as an account within the legacy fund. The waterways account shall consist of revenue derived from watercraft registration fees assessed on the ownership or operation of watercraft in the state; revenue derived from fees charged for the moorage of watercraft at state-operated mooring facilities; revenue derived from fees charged for the use of state-operated public access sites; transfers from the recreation improvement account; all tax revenue derived from the sale of diesel fuel in this state that is used to generate power for the operation or propulsion of vessels on the waterways of the state; and other revenues as authorized by law. Money in the waterways account shall be expended only for the following:

(a) The construction, operation, and maintenance of recreational boating facilities that provide public access to waterways or moorage of watercraft.

(b) The acquisition of property for the purpose of paragraph (a).

(c) Grants to local units of government and state colleges and universities for the provision of public access or moorage of watercraft and law enforcement or boating education to recreational watercraft operators.

(d) The acquisition and development of harbors and public access sites.

(e) The enforcement of laws related to the operation of watercraft and education related to the operation of watercraft. Not less than forty-nine percent of revenues from watercraft registration fees received by the waterways account shall be used for the purposes of this subdivision.

(f) The administration of programs funded by the waterways account.

(g) Other uses as provided by law as long as the uses are consistent with the development, improvement, operation, promotion, and maintenance of the state’s waterways programs.

(h) The administration of the waterways account, which may include payments in lieu of taxes on state owned land that has been or will be purchased through the Michigan state waterways fund or waterways account.

The legislature shall provide by law for the implementation of this section.

History: Add. H.J.R. Z, approved Nov. 7, 2006, Eff. Dec. 23, 2006



Article IX § 41 Michigan game and fish protection trust fund.

Sec. 41.

The Michigan game and fish protection trust fund is established. The Michigan game and fish protection trust fund shall consist of revenue derived from bonuses, rentals, delayed rentals, royalties, and other revenues collected or reserved by the state under leases or direct sale contracts accruing from state owned lands acquired with money from state or federal game and fish protection funds or revenues accruing from lands purchased with such revenues. The Michigan game and fish protection trust fund may also receive gifts, grants, bequests, or assets from any source and may receive other revenues as authorized by law.

The assets of the Michigan game and fish protection trust fund shall be invested as provided by law. The interest and earnings from these investments shall be credited to the Michigan game and fish protection trust fund.

The accumulated interest and earnings of the Michigan game and fish protection trust fund and not more than $6,000,000.00 of the principal of the Michigan game and fish protection trust fund may be expended in any year for the purposes of the game and fish protection account of the Michigan conservation and recreation legacy fund established in section 40.

The legislature shall provide by law for the implementation of this section.

History: Add. H.J.R. Z, approved Nov. 7, 2006, Eff. Dec. 23, 2006



Article IX § 42 Michigan nongame fish and wildlife trust fund.

Sec. 42.

The Michigan nongame fish and wildlife trust fund is established. The Michigan nongame fish and wildlife trust fund shall consist of revenue designated by a member of the public for the benefit of nongame fish and wildlife.

The Michigan nongame fish and wildlife trust fund may also receive gifts, grants, bequests, or assets from any source and may receive other revenues as authorized by law.

The assets of the Michigan nongame fish and wildlife trust fund shall be invested as provided by law. The interest and earnings from these investments shall be credited to the Michigan nongame fish and wildlife trust fund.

The Michigan nongame fish and wildlife trust fund shall maintain a principal balance of not less than $6,000,000.00.

The interest and earnings of the Michigan nongame fish and wildlife trust fund and other revenues not retained on a permanent basis shall be expended only for the following:

(a) The management of nongame fish and wildlife species consistent with a long-range plan for the management of Michigan’s nongame fish and wildlife resources.

(b) Grants to state colleges and universities to implement programs funded by the Michigan nongame fish and wildlife trust fund.

(c) The administration of the Michigan nongame fish and wildlife trust fund.

History: Add. H.J.R. Z, approved Nov. 7, 2006, Eff. Dec. 23, 2006






CONSTITUTION-X ARTICLE X PROPERTY (Article X § 1...§ 6)

Article X § 1 Disabilities of coverture abolished; separate property of wife; dower.

Sec. 1.

The disabilities of coverture as to property are abolished. The real and personal estate of every woman acquired before marriage and all real and personal property to which she may afterwards become entitled shall be and remain the estate and property of such woman, and shall not be liable for the debts, obligations or engagements of her husband, and may be dealt with and disposed of by her as if she were unmarried. Dower may be relinquished or conveyed as provided by law.

History: Const. 1963, Art. X, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 8.



Article X § 2 Eminent domain; compensation.

Sec. 2.

Private property shall not be taken for public use without just compensation therefore being first made or secured in a manner prescribed by law. If private property consisting of an individual’s principal residence is taken for public use, the amount of compensation made and determined for that taking shall be not less than 125% of that property’s fair market value, in addition to any other reimbursement allowed by law. Compensation shall be determined in proceedings in a court of record.

“Public use” does not include the taking of private property for transfer to a private entity for the purpose of economic development or enhancement of tax revenues. Private property otherwise may be taken for reasons of public use as that term is understood on the effective date of the amendment to this constitution that added this paragraph.

In a condemnation action, the burden of proof is on the condemning authority to demonstrate, by the preponderance of the evidence, that the taking of a private property is for a public use, unless the condemnation action involves a taking for the eradication of blight, in which case the burden of proof is on the condemning authority to demonstrate, by clear and convincing evidence, that the taking of that property is for a public use. (146)

Any existing right, grant, or benefit afforded to property owners as of November 1, 2005, whether provided by this section, by statute, or otherwise, shall be preserved and shall not be abrogated or impaired by the constitutional amendment that added this paragraph.

History: Const. 1963, Art. X, § 2, Eff. Jan. 1, 1964 ;-- Am. S.J.R. E, approved Nov. 7, 2006, Eff. Dec. 23, 2006
Former Constitution: See Const. 1908, Art. XIII, §§ 1-5.



Article X § 3 Homestead and personalty, exemption from process.

Sec. 3.

A homestead in the amount of not less than $3,500 and personal property of every resident of this state in the amount of not less than $750, as defined by law, shall be exempt from forced sale on execution or other process of any court. Such exemptions shall not extend to any lien thereon excluded from exemption by law.

History: Const. 1963, Art. X, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XIV, §§ 1-4.



Article X § 4 Escheats.

Sec. 4.

Procedures relating to escheats and to the custody and disposition of escheated property shall be prescribed by law.

History: Const. 1963, Art. X, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. VI, § 20.



Article X § 5 State lands.

Sec. 5.

The legislature shall have general supervisory jurisdiction over all state owned lands useful for forest preserves, game areas and recreational purposes; shall require annual reports as to such lands from all departments having supervision or control thereof; and shall by general law provide for the sale, lease or other disposition of such lands.

The legislature by an act adopted by two-thirds of the members elected to and serving in each house may designate any part of such lands as a state land reserve. No lands in the state land reserve may be removed from the reserve, sold, leased or otherwise disposed of except by an act of the legislature.

History: Const. 1963, Art. X, § 5, Eff. Jan. 1, 1964



Article X § 6 Resident aliens, property rights.

Sec. 6.

Aliens who are residents of this state shall enjoy the same rights and privileges in property as citizens of this state.

History: Const. 1963, Art. X, § 6, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 9.






CONSTITUTION-XI ARTICLE XI PUBLIC OFFICERS AND EMPLOYMENT (Article XI § 1...§ 8)

Article XI § 1 Oath of public officers.

Sec. 1.

All officers, legislative, executive and judicial, before entering upon the duties of their respective offices, shall take and subscribe the following oath or affirmation: I do solemnly swear (or affirm) that I will support the Constitution of the United States and the constitution of this state, and that I will faithfully discharge the duties of the office of .......... according to the best of my ability. No other oath, affirmation, or any religious test shall be required as a qualification for any office or public trust.

History: Const. 1963, Art. XI, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 2.



Article XI § 2 Terms of office of state and county officers.

Sec. 2.

The terms of office of elective state officers, members of the legislature and justices and judges of courts of record shall begin at twelve o'clock noon on the first day of January next succeeding their election, except as otherwise provided in this constitution. The terms of office of county officers shall begin on the first day of January next succeeding their election, except as otherwise provided by law.

History: Const. 1963, Art. XI, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 1.



Article XI § 3 Extra compensation.

Sec. 3.

Neither the legislature nor any political subdivision of this state shall grant or authorize extra compensation to any public officer, agent or contractor after the service has been rendered or the contract entered into.

History: Const. 1963, Art. XI, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVI, § 3.



Article XI § 4 Custodian of public moneys; eligibility to office, accounting.

Sec. 4.

No person having custody or control of public moneys shall be a member of the legislature, or be eligible to any office of trust or profit under this state, until he shall have made an accounting, as provided by law, of all sums for which he may be liable.

History: Const. 1963, Art. XI, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. X, § 19.



Article XI § 5 Classified state civil service; scope; exempted positions; appointment and terms of members of state civil service commission; state personnel director; duties of commission; collective bargaining for state police troopers and sergeants; appointments, promotions, demotions, or removals; increases or reductions in compensation; creating or abolishing positions; recommending compensation for unclassified service; appropriation; reports of expenditures; annual audit; payment for personal services; violation; injunctive or mandamus proceedings.

Sec. 5.

The classified state civil service shall consist of all positions in the state service except those filled by popular election, heads of principal departments, members of boards and commissions, the principal executive officer of boards and commissions heading principal departments, employees of courts of record, employees of the legislature, employees of the state institutions of higher education, all persons in the armed forces of the state, eight exempt positions in the office of the governor, and within each principal department, when requested by the department head, two other exempt positions, one of which shall be policy-making. The civil service commission may exempt three additional positions of a policy-making nature within each principal department.

The civil service commission shall be non-salaried and shall consist of four persons, not more than two of whom shall be members of the same political party, appointed by the governor for terms of eight years, no two of which shall expire in the same year.

The administration of the commission's powers shall be vested in a state personnel director who shall be a member of the classified service and who shall be responsible to and selected by the commission after open competitive examination.

The commission shall classify all positions in the classified service according to their respective duties and responsibilities, fix rates of compensation for all classes of positions, approve or disapprove disbursements for all personal services, determine by competitive examination and performance exclusively on the basis of merit, efficiency and fitness the qualifications of all candidates for positions in the classified service, make rules and regulations covering all personnel transactions, and regulate all conditions of employment in the classified service.

State Police Troopers and Sergeants shall, through their elected representative designated by 50% of such troopers and sergeants, have the right to bargain collectively with their employer concerning conditions of their employment, compensation, hours, working conditions, retirement, pensions, and other aspects of employment except promotions which will be determined by competitive examination and performance on the basis of merit, efficiency and fitness; and they shall have the right 30 days after commencement of such bargaining to submit any unresolved disputes to binding arbitration for the resolution thereof the same as now provided by law for Public Police and Fire Departments.

No person shall be appointed to or promoted in the classified service who has not been certified by the commission as qualified for such appointment or promotion. No appointments, promotions, demotions or removals in the classified service shall be made for religious, racial or partisan considerations.

Increases in rates of compensation authorized by the commission may be effective only at the start of a fiscal year and shall require prior notice to the governor, who shall transmit such increases to the legislature as part of his budget. The legislature may, by a majority vote of the members elected to and serving in each house, waive the notice and permit increases in rates of compensation to be effective at a time other than the start of a fiscal year. Within 60 calendar days following such transmission, the legislature may, by a two-thirds vote of the members elected to and serving in each house, reject or reduce increases in rates of compensation authorized by the commission. Any reduction ordered by the legislature shall apply uniformly to all classes of employees affected by the increases and shall not adjust pay differentials already established by the civil service commission. The legislature may not reduce rates of compensation below those in effect at the time of the transmission of increases authorized by the commission.

The appointing authorities may create or abolish positions for reasons of administrative efficiency without the approval of the commission. Positions shall not be created nor abolished except for reasons of administrative efficiency. Any employee considering himself aggrieved by the abolition or creation of a position shall have a right of appeal to the commission through established grievance procedures.

The civil service commission shall recommend to the governor and to the legislature rates of compensation for all appointed positions within the executive department not a part of the classified service.

To enable the commission to exercise its powers, the legislature shall appropriate to the commission for the ensuing fiscal year a sum not less than one percent of the aggregate payroll of the classified service for the preceding fiscal year, as certified by the commission. Within six months after the conclusion of each fiscal year the commission shall return to the state treasury all moneys unexpended for that fiscal year.

The commission shall furnish reports of expenditures, at least annually, to the governor and the legislature and shall be subject to annual audit as provided by law.

No payment for personal services shall be made or authorized until the provisions of this constitution pertaining to civil service have been complied with in every particular. Violation of any of the provisions hereof may be restrained or observance compelled by injunctive or mandamus proceedings brought by any citizen of the state.

History: Const. 1963, Art XI, § 5, Eff. Jan. 1, 1964 ;-- Am. Initiated Law, approved Nov. 7, 1978, Eff. Dec. 23, 1978
Former Constitution: See Const. 1908, Art. VI, § 22.



Article XI § 6 Merit systems for local governments.

Sec. 6.

By ordinance or resolution of its governing body which shall not take effect until approved by a majority of the electors voting thereon, unless otherwise provided by charter, each county, township, city, village, school district and other governmental unit or authority may establish, modify or discontinue a merit system for its employees other than teachers under contract or tenure. The state civil service commission may on request furnish technical services to any such unit on a reimbursable basis.

History: Const. 1963, Art. XI, § 6, Eff. Jan. 1, 1964



Article XI § 7 Impeachment of civil officers.

Sec. 7.

The house of representatives shall have the sole power of impeaching civil officers for corrupt conduct in office or for crimes or misdemeanors, but a majority of the members elected thereto and serving therein shall be necessary to direct an impeachment.

When an impeachment is directed, the house of representatives shall elect three of its members to prosecute the impeachment.

Every impeachment shall be tried by the senate immediately after the final adjournment of the legislature. The senators shall take an oath or affirmation truly and impartially to try and determine the impeachment according to the evidence. When the governor or lieutenant governor is tried, the chief justice of the supreme court shall preside.

No person shall be convicted without the concurrence of two-thirds of the senators elected and serving. Judgment in case of conviction shall not extend further than removal from office, but the person convicted shall be liable to punishment according to law.

No judicial officer shall exercise any of the functions of his office after an impeachment is directed until he is acquitted.

History: Const. 1963, Art. XI, § 7, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. IX, §§ 1-4.



Article XI § 8 Convictions for certain felonies; eligibility for elective office or certain positions of public employment.

Sec. 8.

A person is ineligible for election or appointment to any state or local elective office of this state and ineligible to hold a position in public employment in this state that is policy-making or that has discretionary authority over public assets if, within the immediately preceding 20 years, the person was convicted of a felony involving dishonesty, deceit, fraud, or a breach of the public trust and the conviction was related to the person's official capacity while the person was holding any elective office or position of employment in local, state, or federal government. This requirement is in addition to any other qualification required under this constitution or by law.

The legislature shall prescribe by law for the implementation of this section.

History: Add. S.J.R. V, approved Nov. 2, 2010, Eff. Dec. 18, 2010






CONSTITUTION-XII ARTICLE XII AMENDMENT AND REVISION (Article XII § 1...§ 4)

Article XII § 1 Amendment by legislative proposal and vote of electors.

Sec. 1.

Amendments to this constitution may be proposed in the senate or house of representatives. Proposed amendments agreed to by two-thirds of the members elected to and serving in each house on a vote with the names and vote of those voting entered in the respective journals shall be submitted, not less than 60 days thereafter, to the electors at the next general election or special election as the legislature shall direct. If a majority of electors voting on a proposed amendment approve the same, it shall become part of the constitution and shall abrogate or amend existing provisions of the constitution at the end of 45 days after the date of the election at which it was approved.

History: Const. 1963, Art. XII, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVII, § 1.



Article XII § 2 Amendment by petition and vote of electors.

Sec. 2.

Amendments may be proposed to this constitution by petition of the registered electors of this state. Every petition shall include the full text of the proposed amendment, and be signed by registered electors of the state equal in number to at least 10 percent of the total vote cast for all candidates for governor at the last preceding general election at which a governor was elected. Such petitions shall be filed with the person authorized by law to receive the same at least 120 days before the election at which the proposed amendment is to be voted upon. Any such petition shall be in the form, and shall be signed and circulated in such manner, as prescribed by law. The person authorized by law to receive such petition shall upon its receipt determine, as provided by law, the validity and sufficiency of the signatures on the petition, and make an official announcement thereof at least 60 days prior to the election at which the proposed amendment is to be voted upon.

Any amendment proposed by such petition shall be submitted, not less than 120 days after it was filed, to the electors at the next general election. Such proposed amendment, existing provisions of the constitution which would be altered or abrogated thereby, and the question as it shall appear on the ballot shall be published in full as provided by law. Copies of such publication shall be posted in each polling place and furnished to news media as provided by law.

The ballot to be used in such election shall contain a statement of the purpose of the proposed amendment, expressed in not more than 100 words, exclusive of caption. Such statement of purpose and caption shall be prepared by the person authorized by law, and shall consist of a true and impartial statement of the purpose of the amendment in such language as shall create no prejudice for or against the proposed amendment.

If the proposed amendment is approved by a majority of the electors voting on the question, it shall become part of the constitution, and shall abrogate or amend existing provisions of the constitution at the end of 45 days after the date of the election at which it was approved. If two or more amendments approved by the electors at the same election conflict, that amendment receiving the highest affirmative vote shall prevail.

History: Const. 1963, Art. XII, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVII, §§ 2, 3.



Article XII § 3 General revision of constitution; submission of question, convention delegates and meeting.

Sec. 3.

At the general election to be held in the year 1978, and in each 16th year thereafter and at such times as may be provided by law, the question of a general revision of the constitution shall be submitted to the electors of the state. If a majority of the electors voting on the question decide in favor of a convention for such purpose, at an election to be held not later than six months after the proposal was certified as approved, the electors of each representative district as then organized shall elect one delegate and the electors of each senatorial district as then organized shall elect one delegate at a partisan election. The delegates so elected shall convene at the seat of government on the first Tuesday in October next succeeding such election or at an earlier date if provided by law.

The convention shall choose its own officers, determine the rules of its proceedings and judge the qualifications, elections and returns of its members. To fill a vacancy in the office of any delegate, the governor shall appoint a qualified resident of the same district who shall be a member of the same party as the delegate vacating the office. The convention shall have power to appoint such officers, employees and assistants as it deems necessary and to fix their compensation; to provide for the printing and distribution of its documents, journals and proceedings; to explain and disseminate information about the proposed constitution and to complete the business of the convention in an orderly manner. Each delegate shall receive for his services compensation provided by law.

No proposed constitution or amendment adopted by such convention shall be submitted to the electors for approval as hereinafter provided unless by the assent of a majority of all the delegates elected to and serving in the convention, with the names and vote of those voting entered in the journal. Any proposed constitution or amendments adopted by such convention shall be submitted to the qualified electors in the manner and at the time provided by such convention not less than 90 days after final adjournment of the convention. Upon the approval of such constitution or amendments by a majority of the qualified electors voting thereon the constitution or amendments shall take effect as provided by the convention.

History: Const. 1963, Art. XII, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Art. XVII, § 4.



Article XII § 4 Severability.

Sec. 4.

If any section, subsection or part of Article 2, Section 10, Article 4, Section 54 or Article 5, Section 30 is for any reason held to be invalid or unconstitutional, the remaining sections, subsections or parts of those sections shall not be affected but will remain in full force and effect.

History: Add. Init., approved Nov. 3, 1992, Eff. Dec. 19, 1992






CONSTITUTION-SCHEDULE ARTICLE SCHEDULE SCHEDULE AND TEMPORARY PROVISIONSTo insure the orderly transition from the constitution of 1908 to this constitution the following schedule and temporary provisions are set forth to be effective for such period as are thereby required. (Schedule § 1...§ 0)

Schedule § 1 Recommendations by attorney general for changes in laws.

Sec. 1.

The attorney general shall recommend to the legislature as soon as practicable such changes as may be necessary to adapt existing laws to this constitution.

History: Const. 1963, Schedule, § 1, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 8.



Schedule § 2 Existing public and private rights, continuance.

Sec. 2.

All writs, actions, suits, proceedings, civil or criminal liabilities, prosecutions, judgments, sentences, orders, decrees, appeals, causes of action, contracts, claims, demands, titles and rights existing on the effective date of this constitution shall continue unaffected except as modified in accordance with the provisions of this constitution.

History: Const. 1963, Schedule, § 2, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 2.



Schedule § 3 Officers, continuance in office.

Sec. 3.

Except as otherwise provided in this constitution, all officers filling any office by election or appointment shall continue to exercise their powers and duties until their offices shall have been abolished or their successors selected and qualified in accordance with this constitution or the laws enacted pursuant thereto.

No provision of this constitution, or of law or of executive order authorized by this constitution shall shorten the term of any person elected to state office at a statewide election on or prior to the date on which this constitution is submitted to a vote. In the event the duties of any such officers shall not have been abolished or incorporated into one or more of the principal departments at the expiration of his term, such officer shall continue to serve until his duties are so incorporated or abolished.

History: Const. 1963, Schedule, § 3, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 5.



Schedule § 4 Officers elected in spring of 1963, term.

Sec. 4.

All officers elected at the same election that this constitution is submitted to the people for adoption shall take office and complete the term to which they were elected under the 1908 constitution and existing laws and continue to serve until their successors are elected and qualified pursuant to this constitution or law.

History: Const. 1963, Schedule, § 4, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 6.



Schedule § 5 State elective executive officers and senators, 2 and 4 year terms.

Sec. 5.

Notwithstanding any other provision in this constitution, the governor, the lieutenant governor, the secretary of state, the attorney general and state senators shall be elected at the general election in 1964 to serve for two-year terms beginning on the first day of January next succeeding their election. The first election of such officers for four-year terms under this constitution shall be held at the general election in 1966.

History: Const. 1963, Schedule, § 5, Eff. Jan. 1, 1964



Schedule § 6 Supreme court, reduction to 7 justices.

Sec. 6.

Notwithstanding the provisions of this constitution that the supreme court shall consist of seven justices it shall consist of eight justices until the time that a vacancy occurs as a result of death, retirement or resignation of a justice. The first such vacancy shall not be filled.

History: Const. 1963, Schedule, § 6, Eff. Jan. 1, 1964



Schedule § 7 Judges of probate, eligibility for re-election.

Sec. 7.

Any judge of probate serving on the effective date of this constitution may serve the remainder of the term and be eligible to succeed himself for election regardless of other provisions in this constitution requiring him to be licensed to practice law in this state.

History: Const. 1963, Schedule, § 7, Eff. Jan. 1, 1964



Schedule § 8 Judicial officers, staggered terms.

Sec. 8.

The provisions of Article VI providing that terms of judicial offices shall not all expire at the same time, shall be implemented by law providing that at the next election for such offices judges shall be elected for terms of varying length, none of which shall be shorter than the regular term provided for the office.

History: Const. 1963, Schedule, § 8, Eff. Jan. 1, 1964



Schedule § 9 State board of education; first election, terms.

Sec. 9.

The members of the state board of education provided for in Section 3 of Article VIII of this constitution shall first be elected at the first general election after the effective date of this constitution for the following terms: two shall be elected for two years, two for four years, two for six years, and two for eight years as prescribed by law.

The state board of education provided for in the constitution of 1908 is abolished at twelve o'clock noon January 1 of the year following the first general election under this constitution and the terms of members thereof shall then expire.

History: Const. 1963, Schedule, § 9, Eff. Jan. 1, 1964



Schedule § 10 Boards controlling higher education institutions and state board of public community and junior colleges, terms.

Sec. 10.

The provisions of this constitution providing for members of boards of control of institutions of higher education and the state board of public community and junior colleges shall be implemented by law. The law may provide that the term of each member in office on the date of the vote on this constitution may be extended, and may further provide that the initial terms of office of members may be less than eight years.

History: Const. 1963, Schedule, § 10, Eff. Jan. 1, 1964



Schedule § 11 Michigan State University trustees and Wayne State University governors, terms.

Sec. 11.

The provisions of this constitution increasing the number of members of the Board of Trustees of Michigan State University and the Board of Governors of Wayne State University to eight, and of their term of office to eight years, shall be implemented by law. The law may provide that the term of each member in office on the date of the vote on this constitution may be extended one year, and may further provide that the initial terms of office of the additional members may be less than eight years.

History: Const. 1963, Schedule, § 11, Eff. Jan. 1, 1964



Schedule § 12 Initial allocation of departments by law or executive order.

Sec. 12.

The initial allocation of departments by law pursuant to Section 2 of Article V of this constitution, shall be completed within two years after the effective date of this constitution. If such allocation shall not have been completed within such period, the governor, within one year thereafter, by executive order, shall make the initial allocation.

History: Const. 1963, Schedule, § 12, Eff. Jan. 1, 1964



Schedule § 13 State contracts, continuance.

Sec. 13.

Contractual obligations of the state incurred pursuant to the constitution of 1908 shall continue to be obligations of the state.

For the retirement of notes and bonds issued under Section 26 of Article X of the 1908 constitution, there is hereby appropriated from the general fund each year during their life a sum equal to the amount of principal and interest payments due and payable in each year.

History: Const. 1963, Schedule, § 13, Eff. Jan. 1, 1964



Schedule § 14 Mackinac Bridge Authority; refunding of bonds, transfer of functions to highway department.

Sec. 14.

The legislature by a vote of two-thirds of the members elected to and serving in each house may provide that the state may borrow money and may pledge its full faith and credit for refunding any bonds issued by the Mackinac Bridge Authority and at the time of refunding the Mackinac Bridge Authority shall be abolished and the operation of the bridge shall be assumed by the state highway department. The legislature may implement this section by law.

History: Const. 1963, Schedule, § 14, Eff. Jan. 1, 1964



Schedule § 15 Submission of constitution; time, notice.

Sec. 15.

This constitution shall be submitted to the people for their adoption or rejection at the general election to be held on the first Monday in April, 1963. It shall be the duty of the secretary of state forthwith to give notice of such submission to all other officers required to give or publish any notice in regard to a general election. He shall give notice that this constitution will be duly submitted to the electors at such election. The notice shall be given in the manner required for the election of governor.

History: Const. 1963, Schedule, § 15, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 10.



Schedule § 16 Voters, ballots, effective date.

Sec. 16.

Every registered elector may vote on the adoption of the constitution. The board of election commissioners in each county shall cause to be printed on a ballot separate from the ballot containing the names of the nominees for office, the words: Shall the revised constitution be adopted? ( ) Yes. ( ) No. All votes cast at the election shall be taken, counted, canvassed and returned as provided by law for the election of state officers. If the revised constitution so submitted receives more votes in its favor than were cast against it, it shall be the supreme law of the state on and after the first day of January of the year following its adoption.

History: Const. 1963, Schedule, § 16, Eff. Jan. 1, 1964
Former Constitution: See Const. 1908, Schedule, § 11.



Schedule SigBlock Vote Record.

Sec. 0.

Adopted by the Constitutional Convention of nineteen hundred sixty-one at Constitution Hall in Lansing on the first day of August, nineteen hundred sixty-two.

Stephen S. Nisbet, President

Fred I. Chase, Secretary

The vote on the constitution of 1963, as certified by the Board of State Canvassers on June 20, 1963, was 810,860 to 803,436 in favor of adoption.












Chapter 2 - State

Act 78 of 1945 STATE AREA (2.1 - 2.2)

Section 2.1 Area of state; basis.

Sec. 1.

The total area of the state of Michigan is hereby declared to be 96,720 square miles consisting of 57,022 square miles of land and 39,698 square miles of inland water as based upon the boundaries of the state of Michigan according to article I, section 1 of the constitution of the state of Michigan of 1909, and United States statutes at large, volume 5, page 49, chapter 99, approved June 15, 1836.

History: 1945, Act 78, Eff. Sept. 6, 1945 ;-- CL 1948, 2.1



Section 2.2 Area of state; figures for official state publications.

Sec. 2.

All official publications of the state of Michigan issued after the passage of this act, in which the total area, total land area or total water area of Michigan are stated shall use the figures set forth in section 1.

History: 1945, Act 78, Eff. Sept. 6, 1945 ;-- CL 1948, 2.2






J.R. 10 of 1897 STATE FLOWER (2.11 - 2.11)

Section 2.11 State flower.

WHEREAS, A refined sentiment seems to call for the adoption of a state flower; and

WHEREAS, Our blossoming apple trees add much to the beauty of our landscape, and Michigan apples have gained a worldwide reputation; and

WHEREAS, At least one of the most fragrant and beautiful flowered species of apple, the pyrus coronaria, is native to our state; therefore

Resolved by the Senate and House of Representatives of the State of Michigan, That the apple blossom be and the same hereby is designated and adopted as the state flower of the state of Michigan.

History: 1897, J.R. 10, Imd. Eff. Apr. 28, 1897 ;-- CL 1897, 1755 ;-- CL 1915, 1096 ;-- CL 1929, 133 ;-- CL 1948, 2.11






Act 281 of 1995 STATE REPTILE (2.14 - 2.14)

Section 2.14 State reptile.

Sec. 1.

The painted turtle (Chrysemys picta) is designated as the official reptile of this state.

History: 1995, Act 281, Imd. Eff. Jan. 9, 1996






Act 58 of 1965 STATE FISH (2.15 - 2.15)

Section 2.15 Brook trout as state fish; use of materials containing reference to trout.

Sec. 1.

(1) The brook trout is designated as the official fish of the state of Michigan.

(2) The state shall make use of all materials previously prepared that contain a reference to the trout as the official fish of the state before it prepares or has prepared new materials that contain a reference to the brook trout as the official fish of the state.

History: 1965, Act 58, Eff. Mar. 31, 1966 ;-- Am. 1988, Act 5, Imd. Eff. Feb. 5, 1988






Act 89 of 1965 STATE STONE (2.16 - 2.16)

Section 2.16 State stone.

Sec. 1.

The Petoskey stone is hereby adopted as the official stone of the state of Michigan.

History: 1965, Act 89, Eff. Mar. 31, 1966






Act 56 of 1972 STATE GEM (2.17 - 2.17)

Section 2.17 State gem.

Sec. 1.

Chlorastrolite, commonly known as greenstone, is adopted as the official gem of this state.

History: 1972, Act 56, Eff. Mar. 30, 1973






Act 78 of 2004 STATE SYMBOL FOR CLEAN WATER (2.18 - 2.18)

Section 2.18 State symbol for clean water.

Sec. 1.

The American lotus blossom (Nelumbo lutea) is designated as the official state symbol for clean water in this state.

History: 2004, Act 78, Imd. Eff. Apr. 21, 2004






Act 209 of 1911 COAT-OF-ARMS AND FLAG (2.21 - 2.27)

Section 2.21 State coat-of-arms; adoption.

Sec. 1.

The device and inscriptions of the great seal of the state of Michigan, Anno Domini 1835, presented by Lewis Cass to the forthcoming state, through the constitutional convention and adopted June 2, 1835, and filed with the secretary of the territory, June 24, 1835, and illustrated by a seal with said device and inscriptions attached to a state document, bearing date 1838, and to the constitution of 1850 received and filed in the office of the secretary of state, August 15, 1850, and now on file in said office, omitting the legend “The great seal of the state of Michigan, Anno Domini 1835,” is hereby adopted as the coat-of-arms of the state.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1098 ;-- CL 1929, 134 ;-- CL 1948, 2.21



Section 2.22 State coat-of-arms; emblazonment.

Sec. 2.

The coat-of-arms shall be blazoned as follows:

Chief, Azure, motto argent Tuebor;

Charge, Azure, sun-rayed rising sinister proper, lake wavey proper, peninsula dexter grassy proper, man dexter on peninsula, rustic, habited, dexter arm-raised, dexter turned, sinister arm with gun stock resting, all proper;

Crest, On a wreath azure and or, an American eagle rising to the dexter, tips of wings partly lowered to base, all proper, dexter talon holding an olive branch with 13 fruit, sinister talon holding a sheaf of 3 arrows, all proper. Over his head a sky azure environed with a scroll gules with the motto “E Pluribus Unum” argent;

Supporters;

Dexter, An elk rampant, proper;

Sinister, A moose rampant, proper;

Mottoes, On the scroll unending superior narrow argent, in sable, the motto, “Si quaeris peninsulam, amoenam.”

On the scroll unending inferior, broader argent in sable the motto “circumspice.”

Observations:

Scroll support and conventional leaf design between shield and scroll superior or;

Escutcheon supporters rest on the scroll supports and leaf design.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1099 ;-- CL 1929, 135 ;-- CL 1948, 2.22



Section 2.22a Purchase of United States or state flag; manufacture; applicability to local units of government.

Sec. 2a.

(1) This state, including all branches, departments, offices, boards, commissions, authorities, or other agencies of this state, shall not purchase a flag of the United States or a state flag of Michigan for display upon a building or property owned, or entirely leased, or operated by this state, including all branches, departments, offices, boards, commissions, authorities, or other agencies of this state, unless the flag was manufactured in the United States or a territory of the United States.

(2) This state, including all branches, departments, offices, boards, commissions, authorities, or other agencies of this state, shall not purchase a flag of the United States or state flag of Michigan for resale unless the flag was manufactured in the United States or a territory of the United States.

(3) This section does not apply to local units of government.

History: Add. 2012, Act 167, Imd. Eff. June 14, 2012



Section 2.23 State flag.

Sec. 3.

The state flag shall be blue charged with the arms of the state.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1100 ;-- CL 1929, 136 ;-- CL 1948, 2.23



Section 2.24 Governor's flag.

Sec. 4.

The governor's flag shall be white charged with the arms of the state.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1101 ;-- CL 1929, 137 ;-- CL 1948, 2.24



Section 2.25 State coat-of-arms; where hung.

Sec. 5.

The device of the arms of the state corresponding to the blazon hereinbefore given shall be painted on some suitable background and hung upon the walls of the executive chamber, the office of the secretary of state, the supreme court room, the senate chamber and hall of the house of representatives.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1102 ;-- CL 1929, 138 ;-- CL 1948, 2.25



Section 2.26 State coat-of-arms; use on official letterheads and documents.

Sec. 6.

No pictorial device other than the arms of the state shall be used in the public offices at the capitol for letter headings and envelopes used for official business. Persons printing and circulating public documents under the authority of the state, when they use a vignette, shall place upon the title pages of the documents the device of the state arms herein prescribed without alterations or additions.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1103 ;-- CL 1929, 139 ;-- CL 1948, 2.26



Section 2.27 United States flag, state flag; display, expense payment.

Sec. 7.

The flag of the United States and the state flag bearing the arms of the state, shall be displayed upon the capitol building during the daily sessions of the legislature and of the supreme court, and on public occasions. The board of state auditors shall see that the flags are so displayed and that the necessary flag staffs shall be placed and flags supplied. The expense thereof shall be allowed by them and paid by the state treasurer upon proper warrant.

History: 1911, Act 209, Eff. Aug. 1, 1911 ;-- CL 1915, 1104 ;-- CL 1929, 140 ;-- CL 1948, 2.27






Act 165 of 1972 PLEDGE TO STATE FLAG (2.29 - 2.29)

Section 2.29 Pledge to state flag.

Sec. 1.

The following pledge of allegiance to the state flag, written by Harold G. Coburn, shall be the official pledge of allegiance to the state flag:

“I pledge allegiance to the flag of Michigan, and to the state for which it stands, 2 beautiful peninsulas united by a bridge of steel, where equal opportunity and justice to all is our ideal.”.

History: 1972, Act 165, Imd. Eff. June 13, 1972






Act 7 of 1955 STATE TREE (2.31 - 2.31)

Section 2.31 State tree.

Sec. 1.

The white pine (Pinus strobus, L.) is hereby adopted as the official state tree for the state of Michigan.

History: 1955, Act 7, Eff. Oct. 14, 1955






Act 19 of 1963 (2nd Ex. Sess.) GREAT SEAL (2.41 - 2.47)

Section 2.41 Great seal; as official seal.

Sec. 1.

The state of Michigan shall have a great seal which shall be the official seal of the state.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.42 Great seal; description.

Sec. 2.

The great seal shall be comprised of the coat of arms of the state around which shall appear the words “great seal of the state of Michigan, A.D. MDCCCXXXV”.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.43 Great seal; official dies.

Sec. 3.

The official dies of the great seal shall not be transported outside the state but shall remain at the seat of government at the office of the secretary of state.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.44 Great seal; impression on certain documents.

Sec. 4.

An impression of the great seal shall be placed on the following documents but no others:

(a) Extraditions.

(b) Warrants issued under extradition proceedings.

(c) Pardons.

(d) Commutations of sentences.

(e) Appointments by the governor to public office.

(f) Railroad police commissions.

(g) Notary public commissions.

(h) Governor's proclamations including those calling extraordinary sessions of the legislature.

(i) Land patents.

(j) Farm centennial certificates issued where land has been in the family for 100 years or more.

(k) Military commissions issued under authority of the adjutant general.

(l) Certifications of the holding of office by the administrative board members, county clerks and notaries public.

(m) Certifications of the qualifications of elected and appointed officials.

(n) Trademark registration certificates.

(o) Copies of records and documents required by law to be filed with or maintained by the secretary of state for the purpose of authenticating their genuineness.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.45 Great seal; facsimiles and reproductions.

Sec. 5.

No facsimile or reproduction of the great seal shall be used in a manner unconnected with official functions of the state.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.46 Great seal violations; penalty.

Sec. 6.

Any person who violates any provision of this act shall be guilty of a misdemeanor.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964



Section 2.47 Great seal act; effective date.

Sec. 7.

This act shall take effect on January 1, 1964.

History: 1963, 2nd Ex. Sess., Act 19, Eff. Jan. 1, 1964






Act 204 of 1958 COMPENSATION OF CONSTITUTIONAL CONVENTION DELEGATES (2.51 - 2.54)

Section 2.51 Constitutional convention delegates; compensation for services.

Sec. 1.

Each seated delegate to a convention for revising the constitution of Michigan shall receive for his services the sum of $500.00 semi-monthly, commencing on the day the delegate is seated and continuing to the final adjournment of the convention or until a vacancy in his seat if a vacancy should sooner occur. No delegate shall receive more than $7,500.00, and each seated delegate shall be entitled to at least $1,000.00 as the constitution provides.

History: 1958, Act 204, Eff. Sept. 13, 1958



Section 2.52 Constitutional convention delegates; mileage allowance.

Sec. 2.

Each seated delegate shall receive 10 cents per mile and no more for 1 round trip per month between his place of residence and the state capitol each month during which the constitutional convention is in session.

History: 1958, Act 204, Eff. Sept. 13, 1958



Section 2.53 Constitutional convention delegates; payment of compensation and mileage.

Sec. 3.

The compensation for services shall be paid semi-monthly, and the mileage shall be paid monthly, by the state treasurer prepared from vouchers submitted by the secretary of the convention, out of appropriations made for the expenses of the convention, in accordance with the accounting laws of this state.

History: 1958, Act 204, Eff. Sept. 13, 1958 ;-- Am. 2002, Act 363, Imd. Eff. May 23, 2002



Section 2.54 Constitutional convention delegates; compensation and mileage allowance for president.

Sec. 4.

The president of the convention shall receive the same compensation and mileage as is paid to other delegates, and no more.

History: 1958, Act 204, Eff. Sept. 13, 1958






Act 302 of 1990 STATE SOIL (2.61 - 2.61)

Section 2.61 State soil.

Sec. 1.

The Kalkaska soil series is adopted as the official soil of this state.

History: 1990, Act 302, Imd. Eff. Dec. 14, 1990






Act 15 of 1997 STATE GAME MAMMAL (2.71 - 2.71)

Section 2.71 State game mammal.

Sec. 1.

The white-tailed deer (Odocoileus virginianus) is designated as the official game mammal of this state.

History: 1997, Act 15, Imd. Eff. June 11, 1997






Act 454 of 1998 STATE WILDFLOWER (2.81 - 2.81)

Section 2.81 State wildflower.

Sec. 1.

The dwarf lake iris (Iris lacustris) is designated as an official wildflower of this state.

History: 1998, Act 454, Imd. Eff. Dec. 30, 1998






Act 460 of 1998 FLAG MONTH (2.91 - 2.91)

Section 2.91 Designation of official flag month; handling and displaying flag.

Sec. 1.

(1) June 14 through July 14 each year is designated as the official flag month of this state.

(2) Handling and displaying the flag of the United States is encouraged according to the following guidelines:

(a) The flag of the United States should be at the center and at the highest point of the group when a number of flags of states or localities or pennants of societies are grouped and displayed from staffs.

(b) When flags of states, cities, or localities, or pennants of societies are flown on the same halyard with the flag of the United States, the flag of the United States should always be at the peak. When the flags are flown from adjacent staffs, the flag of the United States should be hoisted first and lowered last. No other flag or pennant should be placed above the flag of the United States or to the United States flag's right.

(c) When flags of 2 or more nations are displayed, they should be flown from separate staffs of the same height. The flags should be of approximately equal size. A flag of 1 nation should not be placed above the flag of another nation in time of peace.

(d) When the flag of the United States is displayed from a staff projecting horizontally or at an angle from the windowsill, balcony, or front of a building, the union of the flag should be placed at the peak of the staff. The flag should be hoisted out, union first, from the building.

(e) When the flag of the United States is displayed either horizontally or vertically, the union should be uppermost and to the flag's own right and should be to the observer's left. When displayed in a window, the flag of the United States should be displayed in the same way, with the union or blue field to the left of the observer in the street.

(f) When the flag is displayed over the middle of the street, it should be suspended vertically with the union to the north in an east and west street and to the east in a north and south street.

(g) When used on a speaker's platform, the flag, if displayed flat, should be displayed above and behind the speaker.

(h) When displayed from a staff in a church or public auditorium, the flag of the United States should be at the clergyman's or speaker's right as he or she faces the audience. Any other flag displayed should be placed on the left of the clergyman or speaker or to the right of the audience.

(i) The flag of the United States should form a distinctive feature of the ceremony of unveiling a public statue or monument, but the flag should not be used as the covering for the public statue or monument.

(j) The flag of the United States, when flown at half-staff, should be first hoisted to the peak for an instant and then lowered to the half-staff position. The flag should be raised to the peak before it is lowered for the day.

History: 1998, Act 460, Imd. Eff. Jan. 4, 1999






Act 106 of 1945 MICHIGAN TOURISM POLICY ACT (2.101 - 2.108)

Section 2.101 Short title; legislative findings; intent.

Sec. 1.

(1) This act shall be known and may be cited as the “Michigan tourism policy act”.

(2) The legislature finds all of the following:

(a) Tourism is a major source of employment, income, and tax revenues in this state, and the expansion of the tourism industry is vital to the growth of the state's economy.

(b) The tourism industry is important to the state, not only because of the numbers of people it serves and the vast human, financial, and physical resources it employs, but because of the benefits tourism and related activities confer on individuals and on society as a whole.

(c) Investment of state resources is needed to provide a more effective means of marketing travel to, and within, the state, and to optimize the considerable investment of time, energy, capital, and resources being made by the tourism industry.

(d) Coordination of existing state government involvement in tourism promotion at the state level and with local government and the private sector will maximize the economic and employment benefits of the tourism industry.

(3) Through this act the legislature intends to encourage all of the following:

(a) A commitment to the fostering of the economic activity inherent in tourism promotion.

(b) Development of a means to promote and market the state as a destination for tourists on a worldwide basis.

(c) Tourism growth to assist this state in remaining competitive in the world tourism marketplace.

(d) Maximization of the contribution of the tourism-related industries to the state's economic prosperity and expansion of employment opportunities.

(e) Recognition of historic, natural, and scenic environments, and the development of cultural and heritage tourism programs and international marketing strategies, to enhance the state's appeal as a destination for domestic and international tourism.

(f) Provision of timely, up-to-date travel and tourism information on urban and rural locations in various regions of the state to enable state residents to take maximum advantage of travel opportunities within the state.

(g) Health, education, and intercultural appreciation of the geography, natural resources, history, arts, and ethnicity of the state.

(h) The welcome entry of individuals traveling to the state to enhance international understanding and goodwill, consistent with immigration laws, laws protecting the public health, laws governing the importation of goods into the United States, and other applicable laws and regulations.

(i) The collection, analysis, and timely dissemination of data which accurately measures the economic impact of tourism on the state in order to facilitate planning in the public and private sectors.

(j) The establishment of a program to market the travel vacation opportunities available in this state to residents and nonresidents by using any medium or means that the travel bureau, in consultation with the travel commission, determines appropriate.

(k) Public interest in protection of the natural resources and the cultural heritage of the state.

(l) Recognition of state and locally managed recreational opportunities including camping, hunting, fishing, boating, snowmobiling, golfing, skiing, and other outdoor recreation experiences.

History: 1945, Act 106, Imd. Eff. Apr. 19, 1945 ;-- CL 1948, 2.101 ;-- Am. 1975, Act 145, Imd. Eff. July 9, 1975 ;-- Am. 1993, Act 109, Imd. Eff. July 16, 1993 ;-- Am. 1994, Act 102, Imd. Eff. Apr. 18, 1994



Section 2.102 Michigan travel commission; creation; appointment, qualifications, and terms of members; vacancies; compensation and expenses; travel bureau director; chair and vice-chair; meetings; removal from office; quorum; voting; public meeting; documents subject to freedom of information act.

Sec. 2.

(1) The Michigan travel commission is created within the department of commerce.

(2) The commission shall consist of 13 members appointed by the governor with the advice and consent of the senate. The governor shall select members who are experienced in the travel, tourism, and recreation industry or an associated field. Members of the commission shall be representative of all geographic areas of the state. Not less than 7 members of the commission shall be owners and operators of for-profit businesses from the private sector of the travel, tourism, and recreation industry and shall be experienced in the travel, tourism, and recreation industry. Of the 7 members appointed from the private sector not less than 4 members shall be owners and operators of small businesses. As used in this section, “small businesses” means business concerns incorporated or doing business in this state which employ not more than 100 full-time or part-time employees.

(3) A member of the commission shall be appointed for a term of 4 years. No member may serve more than 2 full 4-year terms. A vacancy on the commission shall be filled in the same manner as the original appointment.

(4) The members of the commission shall serve without compensation. However, members of the commission may be reimbursed for their expenses incurred in the performance of their official duties not to exceed 25 days in a fiscal year pursuant to the standard travel regulations of the department of management and budget.

(5) The commission shall recommend by name the appointment of the travel bureau director to the director of the department of commerce, and elect from its membership annually a chair and vice-chair. The commission shall meet at least quarterly, or more frequently if requested by 8 or more members, or at the call of the chair.

(6) A member of the commission may be removed from office by the governor in accordance with section 10 of article V of the state constitution of 1963.

(7) A majority of the commission constitutes a quorum for the transaction of business at a meeting of the commission. A majority vote of the members present and serving is required for official action of the Michigan travel commission.

(8) The business of the Michigan travel commission shall be conducted at a public meeting of that commission, held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(9) A document prepared, owned, used, in the possession of, or retained by the Michigan travel commission in the performance of an official function is subject to the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1945, Act 106, Imd. Eff. Apr. 19, 1945 ;-- CL 1948, 2.102 ;-- Am. 1956, Act 94, Eff. Aug. 11, 1956 ;-- Am. 1960, Act 5, Imd. Eff. Mar. 17, 1960 ;-- Am. 1961, Act 32, Imd. Eff. May 18, 1961 ;-- Am. 1962, Act 52, Eff. Mar. 28, 1963 ;-- Am. 1975, Act 145, Imd. Eff. July 9, 1975 ;-- Am. 1986, Act 233, Imd. Eff. Oct. 6, 1986 ;-- Am. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.102a Travel bureau; creation; duties.

Sec. 2a.

The travel bureau is created within the department of commerce and shall do all of the following:

(a) Implement programs to market this state as a desirable travel destination.

(b) Before funding a promotional effort, identify and document those benefits to the state that the travel bureau determines likely to result from the promotional effort.

(c) Withhold funds for any proposed promotional effort that in the travel bureau's determination will not likely benefit the travel industry in the state or conform with the goals of the master plan described in section 2c.

(d) If the travel bureau expends funds for a promotional effort, identify and document the actual benefits, if any, conferred upon the state by that promotional effort.

(e) Use reasonable means to identify, review, and comment upon the policies and programs of state agencies which directly affect the achievement of the duties and responsibilities of the travel bureau.

(f) Facilitate travel to and within this state to the maximum extent feasible.

(g) From time to time, convene interagency committees, consisting of representatives of units of state government that may be required to devise recommendations to identify and solve tourism problems.

(h) Provide informational assistance and guidance to regional, county, and city tourism development organizations and similar private organizations in planning programs to attract visitors.

History: Add. 1975, Act 145, Imd. Eff. July 9, 1975 ;-- Am. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.102b Employee acceptance of free meals or lodging; policy.

Sec. 2b.

The travel bureau shall develop with the department of commerce a formal, written policy governing travel bureau employee acceptance of free meals or lodging, and implement that policy within 1 year of the effective date of the amendatory act that added this section.

History: Add. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.102c Master plan.

Sec. 2c.

(1) In consultation with the appropriate divisions of the Michigan department of commerce, the travel bureau and Michigan travel commission shall develop a comprehensive, long-range master plan for a period of not less than 2 years and not more than 5 years that identifies each of the following:

(a) Tourism development and management goals.

(b) Programs proposed to be implemented during the term of the master plan.

(2) The master plan shall be updated as the travel bureau, Michigan travel commission, and the appropriate divisions of the department of commerce determine necessary.

History: Add. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.102d Annual report.

Sec. 2d.

Beginning 1 year after the effective date of the amendatory act that added this section, the travel bureau shall submit to the travel commission, the governor, and the legislature an annual report containing all of the following:

(a) A statement identifying and analyzing expenditures authorized by the travel bureau during the preceding 12 months, and a summary of the results of those expenditures.

(b) A tourism marketing plan for the next fiscal year.

History: Add. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.103 Michigan travel commission; duties.

Sec. 3.

(1) The Michigan travel commission shall do all of the following:

(a) Assist the Michigan travel bureau with the development of a comprehensive long-range master plan.

(b) Annually assess the activities and accomplishments of the Michigan travel bureau, and convey each assessment in writing to the director of the department of commerce.

(c) Work to the maximum extent practicable with those private associations, nonprofit corporations, organizations, or other private entities which promote tourism in this state.

(d) Promulgate rules for the implementation of this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

(e) Conduct public hearings to obtain input concerning policy development from a broad cross section of travel interests.

(f) Withhold expenditure of state funds otherwise authorized under this act if the Michigan travel bureau determines that the proposed expenditure is for an activity that does not conform with the goals of the master plan described in section 2c or does not benefit the travel industry in the state.

(2) The commission shall authorize the expenditure of funds necessary to carry out this act, and shall be authorized to incur necessary expenses, in accordance with the accounting laws of the state.

(3) The commission, in cooperation with the Michigan travel bureau, may convene committees consisting of qualified professionals and experts in various segments of the tourism industry that may be required to aid in the preparation of, or revision of, all or part of a marketing plan.

History: 1945, Act 106, Imd. Eff. Apr. 19, 1945 ;-- CL 1948, 2.103 ;-- Am. 1956, Act 94, Eff. Aug. 11, 1956 ;-- Am. 1975, Act 145, Imd. Eff. July 9, 1975 ;-- Am. 1993, Act 109, Imd. Eff. July 16, 1993



Section 2.103a Appropriation; basic support and discretionary grants.

Sec. 3a.

The legislature shall annually appropriate the sums necessary to implement this act. Amounts as appropriated by the legislature shall be made available for basic support and discretionary grants to eligible local and regional travel authorities and agencies in accordance with the following:

(a) Basic support grants shall be made to eligible agencies and authorities to provide continuing support of advertising and promotional efforts designed to encourage travel for purposes of resort and recreational tourism, business and conventions, and sightseeing and entertainment. Grant funds shall be utilized to fund the operating expenses of eligible agencies and the direct cost of advertising and promotion. The specific amount of grants, matching requirements, eligible applicants, application procedure, and administrative and reporting requirements shall be established within the guidelines of rules promulgated by the Michigan travel commission.

(b) Basic support grants for the fiscal year ending June 30, 1976, shall be made in accordance with sections 26(a), 26(b), and 26(c) of Act No. 239 of the Public Acts of 1974, and section 6 of this act.

(c) Discretionary grants shall be made to eligible applicants for travel development and marketing projects based upon the extent of impact upon employment, economic stability, and increase in real per capita income. The specific application procedure and project grant requirements shall be established in rules promulgated by the Michigan travel commission.

History: Add. 1975, Act 145, Imd. Eff. July 9, 1975
Admin Rule: R 2.101 et seq. of the Michigan Administrative Code.



Section 2.104, 2.105 Repealed. 1975, Act 145, Imd. Eff. July 9, 1975.



Section 2.106 Repealed. 1975, Act 145, Eff. July 1, 1976.



Section 2.107, 2.108 Repealed. 1975, Act 145, Imd. Eff. July 9, 1975.






E.R.O. No. 1997-1 EXECUTIVE REORGANIZATION ORDER (2.111 - 2.111)

Section 2.111 Renaming of Michigan travel bureau as Travel Michigan.

WHEREAS, Michigan's tourist industry is crucial to the economic well-being of the state; and,

WHEREAS, the role of the Michigan Travel Bureau in marketing Michigan and bolstering tourism is an essential ingredient in assuring a strong tourism industry; and,

WHEREAS, the Michigan Travel Bureau was created by Act No. 145 of the Public Acts of 1975, as amended, being section 2.102a of the Michigan Compiled Laws;

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The Michigan Travel Bureau is hereby renamed Travel Michigan.

2. Any and all statutory references to the Travel Bureau or Michigan Travel Bureau are hereinafter to be deemed a reference to Travel Michigan.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective sixty (60) days from the filing of this Order.

History: 1997, E.R.O. No. 1997-1, Eff. Mar. 17, 1997






Act 48 of 1966 STATE COUNCIL FOR THE ARTS (2.121 - 2.127)

Section 2.121 State council for the arts; members, status of council.

Sec. 1.

The state council for the arts is created to consist of 15 members broadly representative of all fields of the performing and creative arts to be appointed by the governor with the advice and consent of the senate. The council shall exist as an autonomous unit within the department of administration, except for budgeting, procurement and related management functions.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.122 Council; terms of office, chairman, vice-chairman, vacancies, expenses.

Sec. 2.

The term of office of each member shall be 4 years, except of the members first appointed 4 shall be appointed for terms of 1 year, 4 for 2 years, 4 for 3 years and 3 for 4 years. The governor shall designate a chairman and a vice-chairman from the members of the council to serve as such at the pleasure of the governor. The chairman shall be the chief executive officer of the council. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments. The members of the council shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.123 Council; executive director; appointment, duties.

Sec. 3.

The chairman shall appoint an executive director whose duties and responsibilities shall be prescribed by the council.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.124 Council; duties.

Sec. 4.

The council shall:

(1) Stimulate and encourage throughout the state the study and presentation of the performing and creative arts.

(2) Make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including but not limited to educational institutions, music, theater, dance, visual arts, literature and letters, architecture and architectural landscaping, museums, and allied arts and crafts and define and effectuate appropriate programs to implement the aforementioned activities.

(3) Take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and expand the state's cultural resources.

(4) Encourage a freedom of artistic expression essential for the well-being of the arts.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.125 Council; powers; assistance from other state agencies.

Sec. 5.

The council may hold public and private hearings, enter into contracts with individuals, organizations and institutions for services furthering the cultural objectives of the council's programs; enter into contracts with local and regional associations for cooperative endeavors furthering the cultural objectives of the council's programs; accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the cultural objectives of the council's programs; make and sign any agreements and do and perform any acts that may be necessary to carry out the purposes of this act. The council may receive from any department, division, board, bureau, commission or agency of the state such assistance and data as to enable it properly to carry out its powers and duties hereunder.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.126 Council; national endowment for arts act funds.

Sec. 6.

The council is the official agency of this state to receive and disburse funds made available by the national endowment for the arts act.

History: 1966, Act 48, Imd. Eff. June 2, 1966



Section 2.127 Repealed. 1975, Act 30, Imd. Eff. Apr. 24, 1975.






E.R.O. No. 1991-13 EXECUTIVE REORGANIZATION ORDER (2.131 - 2.131)

Section 2.131 Transfer of powers and duties of the state council for the arts and the committee on arts in public places to the department of commerce.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the State Council for the Arts was created by Act No. 48 of the Public Acts of 1966, being Section 2.121 et seq. of the Michigan Compiled Laws, in the Department of Administration, now the Department of Management and Budget; and

WHEREAS, the Committee of Art in Public Places was created by Act No. 105 of the Public Acts of 1980, being Section 18.71 et seq. of the Michigan Compiled Laws, in the Department of Management and Budget; and

WHEREAS, the functions, duties, and responsibilities assigned to the State Council for the Arts and the Committee on Arts in Public Places can be more effectively organized and carried out under the supervision and direction of the head of the Department of Commerce; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions, and responsibilities of the State Council for the Arts are hereby transferred to the Director of the Department of Commerce, as head of the Department of Commerce, by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Act of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) All the statutory authority, powers, duties, functions, and responsibilities of the Committee on Arts in Public Places are hereby transferred to the Director of the Department of Commerce, as head of the Department of Commerce, by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(3) The Director of the Department of Commerce shall consolidate the transferred authority, powers, duties, functions, and responsibilities with the authority, powers, duties, functions, and responsibilities of the existing Office of Film in the Department of Commerce, into a new Office of the Arts, Film, and Cultural Affairs in the Department of Commerce, and may appoint the Director of that new office or may administer the assigned functions in other ways to promote efficient administration.

(4) The Director of the Department of Commerce shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director, and all prescribed functions of rule making, licensing, and registration, including the prescription of rules, regulations, standards, and adjudications, shall be transferred to the Director of the Department of Commerce.

(5) All records, personnel, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the State Council for the Arts and the Committee on Art in Public Places for the activities transferred to the Department of Commerce by this Order are hereby transferred to the Department of Commerce.

(6) The Director of the Department of Commerce shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(7) The Director of the Department of Commerce and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the State Council for the Arts and the Committee on Art in Public Places.

(8) All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

(9) Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective September 1, 1991, at 12:01 a.m.

History: 1991, E.R.O. No. 1991-13, Eff. Sept. 1, 1991






E.R.O. No. 1991-18 EXECUTIVE REORGANIZATION ORDER (2.132 - 2.132)

Section 2.132 Establishment of Michigan council for arts and cultural affairs in department of commerce.

WHEREAS, by Executive Order No. 1991-13, the statutory authority, powers, duties, functions, and responsibilities of the State Council for the Arts and the Committee on Art in Public Places were transferred to the Director of the Department of Commerce, as head of the Department of Commerce, by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965 being Section 16.103 of the Michigan Compiled Laws, which has the effect of abolishing the State Council for the Arts and the Committee on Art in Public Places; and

WHEREAS, the arts enrich our lives and are vital to the well-being of our society; and

WHEREAS, the arts bring important benefits to Michigan's economy, to our efforts to attract business to this state, and to our tourist industry; and

WHEREAS, arts education is a critical part of the education of our youth in that it opens new worlds to them, encourages creativity, and presents opportunities for careers; and

WHEREAS, it is desirable that there be public advice and consultation with respect to the arts and cultural affairs.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) There is hereby established, in the Department of Commerce, the Michigan Council for Arts and Cultural Affairs consisting of 15 members to be appointed by the Governor.

(2) The Michigan Council for Arts and Cultural Affairs shall perform the following functions:

(a) Advise the Governor and the Director of the Department of Commerce on matters relating to arts and cultural affairs.

(b) Disburse, fund and make grants to public and private arts and cultural entities.

(c) Accept gifts, grants, loans, appropriations or other aid from the federal, state or local government, from a subdivision, agency or instrumentality of the federal, state or local government, or from a person, corporation, partnership, association, firm or other organization and to agree and comply with conditions attached to such gifts, grants, loans, appropriations or other aid.

(d) Make and execute contracts and other instruments with any federal, state or local government, with any subdivision, agency or instrumentality of the federal, state or local government, or with any person, corporation, partnership, association, firm or other organization necessary or convenient to the proper exercise of its function.

(e) Develop and implement a long range plan to accomplish its objectives.

(3) The term of office of each member of the Michigan Council for the Arts and Cultural Affairs shall be three years, except that of the members first appointed; five shall be appointed for a term of one year, five shall be appointed for a term of two years and five shall be appointed for a term of three years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term.

(4) The Governor shall appoint one member of the Michigan Council for Arts and Cultural Affairs as Chairperson. The Michigan Council for Arts and Cultural Affairs shall elect other officers as it deems necessary.

(5) Members of the Michigan Council for Arts and Cultural Affairs shall receive no compensation, but may be reimbursed for the actual and necessary expenses, including mileage, incurred in carrying out their advisory functions.

(6) The Michigan Council for Arts and Cultural Affairs may appoint subcommittees and advisory committees. The Director of the Department of Commerce may assign staff, if requested by the Chairperson of the Michigan Council for Arts and Cultural Affairs, to assist the Michigan Council for Arts and Cultural Affairs in performing its functions.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective September 1, 1991, at 12:02 a.m.

History: 1991, E.R.O. No. 1991-18, Eff. Oct. 28, 1991






Act 257 of 1945 MICHIGAN AGRICULTURAL MARKETING COUNCIL (2.151 - 2.159)



Act 184 of 2001 PLACEMENT OF NATIONAL MOTTO (2.161 - 2.162)

Section 2.161 Definitions.

Sec. 1.

As used in this act:

(a) “State agency” means a department, board, commission, office, agency, authority, or other unit of state government. State agency includes a state institution of higher education.

(b) “Unit of local government” means a political subdivision of this state, including school districts, community college districts, intermediate school districts, public school academies, cities, villages, townships, counties, and authorities, if the political subdivision has as its primary purpose the providing of local governmental service for citizens in a geographically limited area of the state and has the power to act primarily on behalf of that area.

History: 2001, Act 184, Imd. Eff. Dec. 21, 2001



Section 2.162 National motto; placement in public buildings.

Sec. 2.

This state strongly encourages each state agency and unit of local government to exercise their constitutional ability to place the national motto “In God We Trust” in or on public buildings or land owned or occupied by that state agency or unit of local government.

History: 2001, Act 184, Imd. Eff. Dec. 21, 2001






Act 147 of 2009 OFFICIAL DEPICTIONS OF STATE (2.171 - 2.171)

Section 2.171 Depiction of state on publication or item produced by department or agency; inclusion of Upper Peninsula and Lower Peninsula; applicability of subsection (1) to publications.

Sec. 1.

(1) Any illustration, image, or depiction of the state of Michigan on a publication or item produced by a department or agency of this state shall include both the Upper Peninsula and the Lower Peninsula of this state.

(2) Subsection (1) applies to all publications or items produced by this state on or after the effective date of this act for distribution to any member of the public, including, but not limited to, maps, forms, brochures, pamphlets, and commemorative items, and also applies to digital images made available over the internet by any state department or agency. Subsection (1) does not apply to a publication or item produced before the effective date of this act.

History: 2009, Act 147, Imd. Eff. Nov. 19, 2009






Act 267 of 1947 MICHIGAN, MINNESOTA, AND WISCONSIN BOUNDARIES (2.201 - 2.208)

Section 2.201 Minnesota, Wisconsin, and Michigan interstate boundary compact; boundaries.

Sec. 1.

The following compact is hereby ratified and approved:

Entered into by and between the state of Minnesota, the state of Wisconsin and the state of Michigan, state signatories hereto.

The contracting states solemnly agree:

That the boundary between the state of Michigan and the state of Wisconsin in the center of lake Michigan be and it hereby is finally fixed and established as the line marked A-B-C-D-E-F-G on the map, which line is more particularly described as follows:

Starting at Point A, a point equidistant from either shore on the line which is the eastward continuation of the boundary line between Wisconsin and Illinois or latitude 42° 29' 37" north;

Thence to Point B, a point equidistant from either shore on the line drawn through the Port Washington fog signal and storm signal and the White lake storm signal, on a true azimuth of 354° 12' 00", a distance of 61.55 statute miles;

Thence to Point C, a point equidistant from either shore on a line drawn through the Sheboygan coast guard storm signal, fog signal, radio beacon and Little Sable Point light, on a true azimuth of 03° 01' 15", a distance of 22.18 statute miles;

Thence to Point D, a point equidistant from either shore on a line drawn through the Twin River Point light and fog signal and Big Sable fog and light signal, on a true azimuth of 10° 04' 30", a distance of 30.33 statute miles;

Thence to Point E, a point equidistant from either shore on a line from Bailey's Harbor inland light and Point Betsie fog signal, radio beacon, and distance finding station, on a true azimuth of 17° 09' 55", a distance of 54.20 statute miles;

Thence to Point F, a point equidistant from either shore on a line drawn through the Pilot Island light and fog signal and Sleeping Bear Point light, on a true azimuth of 33° 29' 10", a distance of 17.24 statute miles;

Thence to Point G, the point determined by the United States supreme court decree of March 12, 1936, which is a point 45,600 meters from the center of Rock Island passage on a bearing of south 60° east, on a true azimuth of 49° 34' 10", a distance of 15.66 statute miles.

The latitude and longitude of the named control points is as follows:

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.201



Section 2.202 Boundaries in Lake Superior.

Sec. 2.

That the western boundary of the state of Michigan in the waters of lake Superior and the eastern boundary in the waters of lake Superior of the states of Minnesota and Wisconsin be and it hereby is finally fixed and established as the line marked M-N on the map, which line is more particularly described as follows:

Starting at Point M, the point where the line through the middle of the main channel of the Montreal river enters lake Superior;

Thence in a direct line to Point N, the point where a line drawn through the most easterly point of Pigeon Point and the most southerly point of Pine Point intersects the international boundary, on a true azimuth of 23° 27' 24", a distance of 108.86 statute miles.

The latitude and longitude of the named control points is:

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.202



Section 2.203 Measurements of azimuths.

Sec. 3.

All azimuths are measured clockwise from true north.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.203



Section 2.204 Effective date, ratification.

Sec. 4.

That this compact shall become operative immediately upon its ratification by any state as between it and the other state or states so ratifying. Ratification shall be made by act of the legislature of the ratifying state.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.204



Section 2.205 Joint survey commission; surveying and marking, expenses.

Sec. 5.

That immediately upon ratification of this compact by all 3 states, each state will appoint 2 members to a joint survey commission to survey and mark the boundaries defined in this compact by establishing and perpetuating monuments at the reference points on shore by means of which the control points of said boundaries are located. The expense of marking the lake Michigan boundary shall be borne jointly by the states of Michigan and Wisconsin; and the expense of marking the boundary line described in section 2 above shall be borne equally by the states of Minnesota, Michigan and Wisconsin. The expense of marking the lake Superior and Superior bay boundary between Minnesota and Wisconsin shall be borne jointly by the states of Minnesota and Wisconsin.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.205



Section 2.206 Maps, duplicates.

Sec. 6.

The maps referred to in the above compact are the original maps on file with the report of the representatives of the Michigan, Minnesota and Wisconsin boundary conference in the office of the secretary of state of Wisconsin, duplicates of which original maps shall be filed in the office of the secretary of the state of Michigan by the state geologist.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.206



Section 2.207 Governor to execute final draft and affix seal.

Sec. 7.

The governor of Michigan is authorized and directed to witness the ratification of this compact by executing the final draft thereof in his own name and on behalf of the state of Michigan and affixing the seal of the state of Michigan.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.207



Section 2.208 Appropriation.

Sec. 8.

There is hereby appropriated from the general fund of the state for the fiscal year ending June 30, 1948 to the governor for the purpose of carrying out the provisions of this act the sum of $2,000.00.

History: 1947, Act 267, Eff. Oct. 11, 1947 ;-- CL 1948, 2.208






Act 282 of 1927 WISCONSIN - MICHIGAN BOUNDARY COMMISSION (2.221 - 2.221)

Section 2.221 Wisconsin - Michigan boundary commission; creation.

Sec. 1.

There is hereby created a special commission consisting of 3 members to be appointed by the governor, which commission shall, in co-operation with the attorney general of this state and with any similar commission or proper officers of the state of Wisconsin, proceed to designate and mark the overland boundary between the state of Michigan and the state of Wisconsin in accordance with the order and decree of the supreme court of the United States entered November twenty-second, 1926.

History: 1927, Act 282, Imd. Eff. May 31, 1927 ;-- CL 1929, 424 ;-- CL 1948, 2.221






J.R. 6 of 1917 OHIO AND MICHIGAN BOUNDARY LINE (2.301 - 2.301)

Section 2.301 Ohio - Michigan boundary line; adoption.

Be it resolved by the senate and house of representatives of the state of Michigan, that

Whereas, The eighty-first general assembly of Ohio in house bill 701 passed May twenty-seventh, 1915, and the forty-eighth Legislature of Michigan by Act 84 of Public Acts of 1915, provided for a joint re-location and permanent monumenting of the line between Ohio and Michigan, and

Whereas, This work has been duly executed by the proper officers of both states as evidenced by their report dated July first, 1916, to the governing authorities of both states, therefore be it

Resolved, That the said boundary line as re-located and monumented under authority of the acts above cited be adopted as the true boundary, and that the work of the commissioners and their above mentioned report be adopted as final.

History: 1917, J.R. 6, Eff. Aug. 10, 1917 ;-- CL 1929, 423 ;-- CL 1948, 2.301






S.C.R. 15 of 1945 OHIO AND MICHIGAN BOUNDARY LINE (2.321 - 2.321)

Section 2.321 Ohio - Michigan boundary line; Lake Erie.

Whereas, Uncertainty has existed concerning the boundary between the states of Ohio and Michigan in Lake Erie, due to the omission of this portion of the boundary on some maps and its incorrect position on others; and

Whereas, The easterly terminal monument of the Ohio-Michigan land-boundary line set in 1817 by Andrew Harris has disappeared, due to the washing away of North Cape at the place where the monument originally stood; and

Whereas, The earliest United States lake survey charts of the region show that the aforesaid terminal monument was at or near the intersection of the land-line between the two states and a line drawn south forty-five degrees west (S 45° W) through the center of Turtle island which is located at latitude 41° 45' 08.8" and longitude 83° 23' 28.8" according to primary triangulation of the United States lake survey published in 1882; and

Whereas, The center part of the island was preserved by a circular concrete sea wall about 190 feet in diameter by the U.S. lighthouse service, which wall is still standing; now therefore be it

Resolved by the Senate (the House of Representatives concurring), That the boundary line between the states of Ohio and Michigan in Lake Erie shall be a line passing through the center of the aforesaid circular wall and bearing south forty-five degrees west (S 45° W) therefrom until it shall intersect the land-line between the two states as marked and monumented by them in 1915; and that from the aforesaid center of the circular wall the boundary in Lake Erie shall extend north forty-five degrees east (N 45° E) until it shall intersect the international boundary between the United States and Canada, it being understood that all bearings herein referred to shall be measured from a true meridian through the center of the aforesaid circular wall on Turtle island.

History: 1945, S.C.R. 15, Eff. Mar. 26, 1945 ;-- CL 1948, 2.321






H.C.R. 38 of 1947 OHIO AND MICHIGAN BOUNDARY LINE (2.341 - 2.341)

Section 2.341 Ohio - Michigan boundary line; Lake Erie.

Whereas, In the 1945 regular session of the legislature of Michigan adopted Senate Concurrent Resolution No. 15 relative to the boundary line between the two states of Ohio and Michigan in Lake Erie; and

Whereas, Said concurrent resolution was presented to the legislature as a part of a proposal to determine the area of the entire state by inclusion of water areas within the total and without any other significance; and

Whereas, Upon subsequent investigation it became apparent that an area of about 70 square miles in Lake Erie was involved in the matter then presented and some question as to the jurisdiction over said water existed between the state of Ohio and the state of Michigan; and

Whereas, The particular area in question became a matter of dispute because of early surveys and maps purporting to determine the boundary line between the states in Lake Erie and showing for a great many years that the said boundary ran from a terminus in Lake Erie from a non-existent boundary marker, which was formerly Grassy Point, to a turning point in the international boundary line between the United States and Canada, said line being at an angle more acute than 45 degrees; and

Whereas, The state of Ohio, by a concurrent resolution adopted several years ago attempted to resolve the stated uncertainty concerning the boundary line by adopting a point on Turtle Island in Lake Erie as a basis for a line at 45° to intersect the land boundary line between the states and to intersect the International boundary line thereby conforming more closely to the language of the original and enabling acts and the constitutional provisions regarding the boundary line between the two states; and

Whereas, It is apparent that for many years the state of Michigan has exercised jurisdiction over the area in question and may have established by adverse possession and by consent and acquiescence of the state of Ohio a good title thereto; and

Whereas, Since the action of the two legislatures by concurrent resolution is not sufficient in the law governing the relationship of States to convey title or change boundary lines, no settlement of any such dispute can be reached by such method; and

Whereas, If a settlement is to be reached it will, of necessity, require statutory enactment by the two states and should be the subject matter of an investigation by a joint boundary commission; now therefore be it

Resolved by the House of Representatives (the Senate concurring), That the State of Michigan nor any rights of said state concerning the boundary line in Lake Erie between the state of Ohio and the state of Michigan were not affected by the adoption of Senate Concurrent Resolution No. 15 of the 1945 session of the Michigan legislature; and be it further

Resolved, That insofar as said concurrent resolution No. 15 may in any manner be interpreted as determinative of the position of the state of Michigan with regard to the said boundary in Lake Erie, said concurrent resolution is hereby rescinded; and be it further

Resolved, That the Governor of the state of Michigan is hereby requested to confer with the Governor of the state of Ohio concerning the subject matter hereof with a view to requesting the legislatures to establish a boundary commission to investigate and to report to the legislatures the rights of the respective states within Lake Erie; and be it further

Resolved, That a copy of this concurrent resolution be sent to the Governor of this state.

History: 1947, H.C.R. 38, Eff. May 20, 1947 ;-- CL 1948, 2.341






Act 162 of 2002 STATE FOSSIL (2.401 - 2.401)

Section 2.401 Official state fossil.

Sec. 1.

The mastodon (Mammut americanum) is designated as the official fossil of this state.

History: 2002, Act 162, Imd. Eff. Apr. 8, 2002






Act 319 of 2002 OFFICIAL HISTORICAL SOCIETY OF STATE (2.411 - 2.411)

Section 2.411 Official historical society of state.

Sec. 1.

The historical society of Michigan is designated the official historical society of this state.

History: 2002, Act 319, Imd. Eff. May 23, 2002






Act 112 of 2003 AMERICAN HEROES WEEK (2.421 - 2.422)

Section 2.421 American heroes week.

Sec. 1.

The legislature declares that the calendar week in which September 11 falls each year is American heroes week in this state and encourages academic institutions to educate and inspire children about local heroes and role models.

History: 2003, Act 112, Imd. Eff. July 24, 2003



Section 2.422 Declaration.

Sec. 2.

(1) The legislature recognizes that on September 11, 2001 and the days that followed, many ordinary Americans showed true heroism by their acts of selflessness, compassion, dedication, courage, and integrity.

(2) The legislature declares that American heroes week is a fitting tribute to the many individuals who displayed extraordinary altruism, compassion, courage, integrity, dedication, and selflessness during and after the terrorist attacks against the United States that occurred on September 11, 2001.

(3) The legislature declares that American heroes week is a fitting tribute to the many individuals who display extraordinary altruism, compassion, courage, integrity, dedication, and selflessness in their daily work, behavior, and accomplishments.

History: 2003, Act 112, Imd. Eff. July 24, 2003









Chapter 3 - Federal and Interstate Relations

Act 156 of 1915 UNITED STATES SENATORS (3.1 - 3.4)



Act 249 of 1963 CONGRESSIONAL APPORTIONMENT (3.11 - 3.12)



Act 20 of 1931 CONGRESSIONAL APPORTIONMENT (3.21 - 3.21)



Act 232 of 1941 INTERSTATE COOPERATION (3.31 - 3.41)



Act 282 of 1964 CONGRESSIONAL APPORTIONMENT (3.51 - 3.55)

Section 3.51 Apportionment of congressional districts.

Sec. 1.

The state is divided into 15 congressional districts pursuant to the ratio of representation fixed under an act of congress for the apportionment of the representatives among the several states. Each district is entitled to 1 representative. The districts are constituted and numbered as follows:

DISTRICT 01

Alcona County

Alger County

Alpena County

Antrim County

Arenac County

Baraga County

Bay County (part)

Auburn city

Beaver twp

Fraser twp

Garfield twp

Gibson twp

Kawkawlin twp

Midland city (part)

TRACT 285600 including block(s)

2022, 2027, 2028, 4039, 4040, 4041, 4042, 4043, 4044.

Monitor twp (part)

TRACT 285500 including block(s)

2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 285700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2003, 2004, 2005, 2006, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3017, 3018, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024.

TRACT 286100 including block(s)

3013.

Mt. Forest twp

Pinconning city

Pinconning twp

Williams twp

Charlevoix County

Cheboygan County

Chippewa County

Crawford County

Delta County

Dickinson County

Emmet County

Gladwin County

Gogebic County

Houghton County

Iosco County

Iron County

Keweenaw County

Luce County

Mackinac County

Marquette County

Menominee County

Montmorency County

Ogemaw County

Ontonagon County

Oscoda County

Otsego County

Presque Isle County

Schoolcraft County

DISTRICT 02

Allegan County (part)

Dorr twp (part)

TRACT 030401 including block(s)

1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1063, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052.

Fennville city

Fillmore twp

Heath twp

Holland city (part)

TRACT 030100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 030201 including block(s)

2000, 2001, 2005, 2006, 2007, 2013, 2014, 2016, 2017, 2029, 2030.

TRACT 030202 including block(s)

2001, 2002, 2005, 2008, 2009, 2010, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028, 2029, 2043, 2044.

Laketown twp

Manilus twp

Monterey twp

Overisel twp

Salem twp

Saugatuck city

Saugatuck twp

Benzie County

Kent County (part)

Alpine twp

Solon twp (part)

TRACT 010301 including block(s)

2000, 2001, 2002, 2003, 2011, 2012, 2015, 2016, 2017, 2042, 2999.

TRACT 010302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1044, 1046, 1047, 1048, 1049, 1064, 1065, 1066, 1067, 1995, 1996, 1999, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2039, 2040, 2997, 2998, 2999.

Sparta twp

Tyrone twp

Lake County

Manistee County

Mason County

Muskegon County

Newaygo County

Oceana County

Ottawa County

Wexford County

DISTRICT 03

Barry County

Ionia County

Kent County (part)

Ada twp

Algoma twp

Bowne twp

Byron twp

Caledonia twp

Cannon twp

Cascade twp

Cedar Springs city

Courtland twp

East Grand Rapids city

Gaines twp

Grand Rapids city

Grand Rapids twp

Grandville city

Grattan twp

Kentwood city

Lowell city

Lowell twp

Nelson twp

Oakfield twp

Plainfield twp

Rockford city

Solon twp (part)

TRACT 010200 including block(s)

1000, 1001, 1012, 1013, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1027, 1042, 1046, 1055, 1078, 1080, 1081.

TRACT 010302 including block(s)

1021, 1022, 1023, 1024, 1025, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1068, 1069, 1997, 1998, 2000, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2036, 2041, 2042, 2043.

Spencer twp

Vergennes twp

Walker city

Wyoming city

DISTRICT 04

Clare County

Grand Traverse County

Gratiot County

Isabella County

Kalkaska County

Leelanau County

Mecosta County

Midland County

Missaukee County

Montcalm County

Osceola County

Roscommon County

Saginaw County (part)

Albee twp

Brady twp

Brant twp

Bridgeport twp

Carrollton twp

Chapin twp

Chesaning twp

Fremont twp

James twp

Jonesfield twp

Kochville twp

Lakefield twp

Maple Grove twp

Marion twp

Richland twp

Saginaw twp

Spaulding twp

St Charles twp

Swan Creek twp

Taymouth twp

Thomas twp

Tittabawassee twp

Zilwaukee city (part)

TRACT 010800 including block(s)

1012, 1015, 1027, 2027, 2028.

Shiawassee County (part)

Rush twp

Caledonia twp

Corunna city

Fairfield twp

Hazelton twp

Middlebury twp

New Haven twp

Owosso city

Owosso twp

Venice twp

Vernon twp (part)

TRACT 031800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3004, 3017, 4000, 4001, 4002, 4003, 4040.

TRACT 031900 including block(s)

3000, 3001, 3002, 3003, 3004, 3010, 3011, 3014, 3015, 3016, 3018, 3019, 3020, 3023, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3045, 3046, 3047, 3048, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4999.

DISTRICT 05

Bay County (part)

Bangor twp

Bay city city

Essexville city

Frankenlust twp

Hampton twp

Merritt twp

Monitor twp (part)

TRACT 285500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2004, 2005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028.

TRACT 285700 including block(s)

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2007, 2008, 2009, 2010, 3013, 3015, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3034, 3035.

Portsmouth twp

Genesee County

Saginaw County (part)

Birch Run twp

Blumfield twp

Buena Vista twp

Frankenmuth city

Frankenmuth twp

Saginaw city

Zilwaukee city (part)

TRACT 010800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2029, 2030, 2996, 2997.

Zilwaukee twp

Tuscola County

DISTRICT 06

Allegan County (part)

Allegan City

Allegan twp

Casco twp

Cheshire twp

Clyde twp

Dorr twp (part)

TRACT 030401 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2024, 2027, 2028, 2030, 2053, 2054, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026.

TRACT 030402 including block(s)

1009.

Ganges twp

Gunplain twp

Hopkins twp

Lee twp

Leighton twp

Martin twp

Otsego city

Otsego twp

Plainwell city

South Haven city (part)

TRACT 030900 including block(s)

4013, 4045.

Trowbridge twp

Valley twp

Watson twp

Wayland city

Wayland twp

Berrien County

Calhoun County (part)

Athens (part)

TRACT 002800 including block(s)

1004, 1005, 1006, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039.

Leroy twp

Cass County

Kalamazoo County

St. Joseph County

Van Buren County

DISTRICT 07

Branch County

Calhoun County (part)

Albion city

Albion twp

Athens (part)

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1041, 1042, 2000, 2001, 2002, 2016, 3016, 3045, 3046, 3047, 3055, 3056, 3057.

Battle Creek city

Bedford twp

Burlington twp

Clarence twp

Clarendon twp

Convis twp

Eckford twp

Emmett twp

Fredonia twp

Homer twp

Lee twp

Marengo twp

Marshall city

Marshall twp

Newton twp

Pennfield twp

Sheridan twp

Springfield city

Tekonsha twp

Eaton County

Hillsdale County

Jackson County

Lenawee County

Washtenaw County (part)

Bridgewater twp

Dexter twp

Freedom twp

Lima twp

Lodi twp

Lyndon twp

Manchester twp

Northfield twp

Pittsfield twp (part)

TRACT 423400 including block(s)

2010, 2012.

Salem twp

Saline city

Saline twp

Scio twp (part)

TRACT 403300 including block(s)

3044, 3998.

TRACT 453000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2018, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2996, 2997, 2998, 2999, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027.

TRACT 454000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3998, 3999.

TRACT 455000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062.

TRACT 456000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041.

Sharon twp

Sylvan twp

Webster twp

DISTRICT 08

Clinton County

Ingham County

Livingston County

Oakland County (part)

Addison twp

Brandon twp

Groveland twp

Holly twp

Independence twp

Orion twp (part)

TRACT 128000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 128100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3015, 3998, 3999.

TRACT 128200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2999.

TRACT 128300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 128400 including block(s)

1012, 1013, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2017, 2020.

TRACT 128500 including block(s)

1000, 1999, 2000, 2001, 2002, 2003, 2010, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999.

TRACT 128600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1997, 1998, 1999.

TRACT 128700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

TRACT 128800 including block(s)

1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012.

TRACT 129000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3997, 3998, 3999.

Oxford twp

Rose twp

Springfield twp

Village of Clarkston City

Shiawassee County (part)

Antrim twp

Bennington twp

Burns twp

Durand city

Laingsburg city

Perry city

Perry twp

Sciota twp

Shiawassee twp

Vernon twp (part)

TRACT 031800 including block(s)

3000, 3001, 3007, 3008, 3009, 3010, 3011, 3012, 3026, 3027, 3042, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4041, 4042, 4043, 4044.

TRACT 031900 including block(s)

2000, 2001, 2002, 2015, 3006, 3007, 3012, 3028, 3031, 3032, 3033, 3034, 3044, 3049.

Woodhull twp

DISTRICT 09

Oakland County (part)

Auburn Hills city

Berkley city

Birmingham city

Bloomfield Hills city

Bloomfield twp

Clawson city

Farmington Hills city

Farmington city

Keego Harbor city

Lake Angelus city

Oakland twp

Orchard Lake village city

Orion twp (part)

TRACT 128100 including block(s)

1000, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3996, 3997.

TRACT 128400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1999, 2000, 2001, 2002, 2003, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 128500 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 3021, 3022, 3023.

TRACT 128800 including block(s)

1004, 1013.

TRACT 128900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2997, 2998, 2999.

Pontiac city

Rochester Hills city

Rochester city

Royal Oak city (part)

TRACT 183000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 183100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025.

TRACT 183200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 183300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018.

TRACT 183400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 183500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 183600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 183700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 183800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 183900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 184000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 184100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 184200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 184300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 184400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037.

TRACT 184500 including block(s)

1000, 2000, 2001, 2002, 2003, 2004, 2005, 2016, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033.

TRACT 184600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004.

TRACT 184700 including block(s)

1004, 1005, 1006, 1007, 1010, 1011, 1012.

Southfield twp

Sylvan Lake city

Troy city

Waterford twp (part)

TRACT 144000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 144100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4018.

TRACT 144300 including block(s)

1011, 1012, 1016, 1017, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4998, 4999.

TRACT 144400 including block(s)

1001, 1002, 1003, 1004, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3999, 4000, 4001, 4002, 4003, 4004.

TRACT 144500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2994, 2995, 2996, 2997, 2998, 2999.

TRACT 144600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4998, 4999.

TRACT 144700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 144800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 144900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 145100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 145200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2998, 2999.

TRACT 145300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 145400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 145500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 145600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 145700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036.

West Bloomfield twp

DISTRICT 10

Huron County

Lapeer County

Macomb County (part)

Armada twp

Bruce twp

Chesterfield twp

Harrison twp

Lenox twp

Macomb twp

Memphis city (part)

TRACT 210000 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029.

New Baltimore city

Ray twp

Richmond City (part)

TRACT 211000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040.

Richmond twp

Shelby twp

Sterling Heights city (part)

TRACT 225700 including block(s)

5006.

TRACT 230000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2999.

TRACT 230200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 230300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 230400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 230500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015, 9016, 9017, 9018, 9019, 9020, 9021, 9022.

TRACT 230600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029.

TRACT 230700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 230800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 230900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 231000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018.

TRACT 231100 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021.

TRACT 231200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 231300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009.

TRACT 231400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 231500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 231800 including block(s)

1000, 1001, 1002, 1003, 1007, 1008, 1009, 1013, 1016, 1019.

TRACT 231900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 232000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011.

TRACT 232500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 233000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032.

Utica city

Washington twp

Sanilac County

St. Clair County

DISTRICT 11

Oakland County (part)

Commerce twp

Highland twp

Lyon twp

Milford twp

Northville city

Novi city

Novi twp

South Lyon city

Walled Lake city

Waterford twp (part)

TRACT 144100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1997, 1998, 1999, 4007, 4016, 4017.

TRACT 144200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 144300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 2015.

TRACT 144400 including block(s)

1000, 1005, 1006, 1008.

White Lake twp

Wixom city

Wayne County (part)

Belleville city

Canton twp

Dearborn Hts city (part)

TRACT 571700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 571800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 571900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 572000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 572100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 572200 including block(s)

1000, 1005, 1006, 1012, 5005, 5006, 5018, 5019, 5021.

Garden City city

Livonia city

Northville city

Northville twp

Plymouth city

Plymouth twp

Redford twp

Van Buren twp

Wayne city

Westland city

DISTRICT 12

Macomb County (part)

Center Line city

Clinton twp

Eastpointe city

Fraser city

Lake twp

Mt Clemens city

Roseville city

St Clair Shores city

Sterling Heights city (part)

TRACT 231300 including block(s)

1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 231600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009.

TRACT 231700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013.

TRACT 231800 including block(s)

1004, 1005, 1006, 1010, 1011, 1012, 1014, 1015, 1017, 1018, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 231900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3010, 3012, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010.

TRACT 232000 including block(s)

2007.

TRACT 232100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 232200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 232300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 232400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

Warren city

Oakland County (part)

Ferndale city

Hazel Park city

Huntington Woods city

Lathrup Village city

Madison Hts city

Oak Park city

Pleasant Ridge city

Royal Oak city (part)

TRACT 184500 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1999, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2021, 2022, 2023.

TRACT 184600 including block(s)

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 184700 including block(s)

1000, 1001, 1002, 1003, 1008, 1009, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

Royal Oak twp

Southfield city

DISTRICT 13

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 501700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005.

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 503700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 503900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 504400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 504500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 504600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 505300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 506300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 510200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 510300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510500 including block(s)

2000.

TRACT 510600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 510800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 511100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 511500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 511600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 511700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 513400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 513500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 514600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 514700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 514900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 515000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 515100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 515700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 515800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1998, 1999.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065.

TRACT 517400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003.

TRACT 517600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011.

TRACT 517700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 517800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 518100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033.

TRACT 520100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 520200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019.

TRACT 520500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 520600 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 520900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 521300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071.

TRACT 521500 including block(s)

1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 522000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 522200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 522300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 523500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001.

TRACT 523600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3999.

TRACT 523700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4996, 4997, 4998, 4999.

TRACT 523800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4999.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3999.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 525100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 525200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 525300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 525800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 526400 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 530700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 531000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004.

TRACT 531200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531500 including block(s)

2001, 2002, 2003, 3000, 3005, 3006.

TRACT 531800 including block(s)

1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4005, 4006.

TRACT 531900 including block(s)

3000, 3006, 3007, 3008.

TRACT 532200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 532300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 532600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 533300 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 534100 including block(s)

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008.

TRACT 551600 including block(s)

2009.

Ecorse city

Grosse Pte Farms city

Grosse Pte Park city

Grosse Pte Woods city

Grosse Pte city

Grosse Pte twp

Harper Woods city

Lincoln Park city

River Rouge city

Wyandotte city

DISTRICT 14

Wayne County (part)

Allen Park city

Dearborn city (part)

TRACT 573300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 573400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 573500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4999.

TRACT 573600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 573700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010.

TRACT 573800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 573900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 574000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 574100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 574200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2998, 2999.

TRACT 574300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 574400 including block(s)

9020, 9021.

TRACT 575000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2011, 2012, 5006, 5007, 5008.

TRACT 575300 including block(s)

1000, 1001, 1004, 1005, 1006, 1007, 1008, 1013, 1015, 2000, 2001, 2002, 2003.

TRACT 575400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6998, 6999.

TRACT 575500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 575600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

Detroit city (part)

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 507200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 507600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 507700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 6000, 6001, 6002, 6003, 6004.

TRACT 510400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027.

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 530200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 530300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2004, 2005, 2006, 2007, 3001, 3002, 3003, 3004, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 4000, 4001, 4002, 4003, 4004, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3001, 3002, 3003, 3004, 3005.

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 534500 including block(s)

1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022.

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 6000, 6001, 6002, 6003, 6004, 6005, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020.

TRACT 536400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 537800 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8014, 8015, 8016, 8017, 8018, 8019, 8020, 8021, 8022, 8023, 8024, 8025.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004.

TRACT 540700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 541300 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 541500 including block(s)

1000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 542100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 542500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 542700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 542800 including block(s)

7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 543500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 544100 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 544300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3998, 3999.

TRACT 546400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 546900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

Gibraltar city

Grosse Ile twp

Hamtramck city

Highland Park city

Melvindale city

Riverview city

Southgate city

Trenton city

DISTRICT 15

Monroe County

Washtenaw County (part)

Ann Arbor city

Ann Arbor twp

Augusta twp

Milan city (part)

TRACT 421100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999.

TRACT 421900 including block(s)

1005, 1006.

Pittsfield twp (part)

TRACT 404400 including block(s)

2001, 2005, 2007.

TRACT 404500 including block(s)

1004, 1005, 1006, 1009, 2008, 2009, 2012.

TRACT 404600 including block(s)

3006, 4007, 4009, 4011, 5014.

TRACT 405100 including block(s)

1004, 1005, 1009, 1010, 1011, 2009, 2012, 2020.

TRACT 405200 including block(s)

4011, 4013, 4015, 4017, 4018, 4019, 4020, 4023, 4024, 5008, 5009.

TRACT 405300 including block(s)

6042.

TRACT 405400 including block(s)

3000, 3001.

TRACT 405500 including block(s)

2001, 2002, 2006, 2007, 2008, 2009, 2014.

TRACT 405600 including block(s)

1000, 1001, 1003, 1018, 4002.

TRACT 414000 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 414200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004.

TRACT 414300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 414500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 414700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 414900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415200 including block(s)

1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415400 including block(s)

1000, 1001, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033.

TRACT 415600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 415800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 416000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 416200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 422900 including block(s)

1000.

TRACT 423400 including block(s)

2003, 2011.

Scio twp (part)

TRACT 403300 including block(s)

1000, 1003, 1015, 1018, 1019, 1021, 1022, 1023, 2001, 2003, 2006, 2008, 2010, 2011, 2012, 2014, 2023, 2025, 2026, 2027, 2030, 2034, 2039, 2042, 2043, 2044, 2045, 2048, 2050, 2051, 2054, 2057, 3001, 3002, 3004, 3006, 3008, 3010, 3011, 3014, 3015, 3017, 3018, 3022, 3024, 3025, 3041, 3043.

TRACT 404200 including block(s)

2001.

TRACT 453000 including block(s)

2012, 2015, 2016, 2017, 2019, 2022.

Superior twp

York twp

Ypsilanti city

Ypsilanti twp

Wayne County (part)

Brownstown twp

Dearborn Hts city (part)

TRACT 571500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025.

TRACT 571600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 572100 including block(s)

1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 572200 including block(s)

1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5020, 5022, 5023, 5024.

TRACT 572400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 572500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 572600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 572700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022.

TRACT 572800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020.

TRACT 572900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031.

TRACT 573000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 573100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

Dearborn city (part)

TRACT 574300 including block(s)

3004.

TRACT 574400 including block(s)

9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015, 9016, 9017, 9018, 9019, 9022, 9998, 9999.

TRACT 574500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030.

TRACT 574600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011.

TRACT 574700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 574800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 574900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

TRACT 575000 including block(s)

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5009, 5010.

TRACT 575100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 575200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 575300 including block(s)

1002, 1003, 1009, 1010, 1011, 1012, 1014, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

Flat Rock city

Huron twp

Inkster city

Rockwood city

Romulus city

Sumpter twp

Taylor city

Woodhaven city

History: 1964, Act 282, Eff. Aug. 28, 1964 ;-- Am. 2001, Act 115, Eff. Mar. 22, 2002
Constitutionality: In an original action, plaintiffs challenged the plan for redistricting Michigan's fifteen seats in the U.S. House of Representatives adopted by 2001 PA 115. Plaintiffs claimed that the statute was not validly enacted because the bill passed by the Legislature was changed by the Secretary of the Senate before presentation to the Governor for his approval. Second, they contended that the redistricting plan failed to comply with Michigan statutory requirements for congressional redistricting established by 1999 PA 221.The Michigan Supreme Court concluded: (1) 2001 PA 115 was validly enacted because the changes made before submission to the Governor were technical corrections that did not violate the provisions of the Michigan Constitution regarding enactment of legislation; (2) the redistricting guidelines of MCL 3.63 (c), as enacted by 1999 PA 211, were not binding on the Legislature's redistricting of Michigan's congressional seats in 2001; and (3) the reference to the 1999 guidelines in the 2001 redistricting act did not indicate legislative intent to make the redistricting plan reviewable using those guidelines. The Court denied plaintiff's application for review of the congressional redistricting plan. LeRoux v Secretary of State, 465 Mich 594 (2002).



Section 3.51a Congressional districts; division after January 1, 2013; numbering.

Sec. 1a.

The state is divided into 14 congressional districts pursuant to the ratio of representation fixed under an act of congress for the apportionment of the representatives among the several states. Each district is entitled to 1 representative. For terms of office beginning on or after January 1, 2013, the districts are constituted and numbered as follows:

DISTRICT 001

Alcona County

Alger County

Alpena County

Antrim County

Baraga County

Benzie County

Charlevoix County

Cheboygan County

Chippewa County

Crawford County

Delta County

Dickinson County

Emmet County

Gogebic County

Grand Traverse County

Houghton County

Iron County

Kalkaska County

Keweenaw County

Leelanau County

Luce County

Mackinac County

Manistee County

Marquette County

Mason County (part)

Free Soil Township

Grant Township

Hamlin Township (part)

TRACT 950200 including block(s)

1035, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1136, 1137, 1138,

1139, 1140, 1141, 1142, 1143, 1144,

1145, 1146, 1147, 1148, 1149, 1150,

1151, 1152, 1153, 1154, 1155, 1156,

1157, 1168, 1185, 1186, 1187, 1188,

1189, 1190, 1195, 1196, 1197, 1202,

1203, 1204, 1205, 1206, 1210, 1211,

1214, 2000, 2001, 2002, 2003, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2051, 2052, 2053, 2054, 2055,

3020, 3021, 3022, 3023, 3057.

TRACT 950300 including block(s)

1000, 1001, 1002, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2016, 2017,

2018, 2021, 2022, 2023, 2024, 2026,

2027, 2028, 2029, 2036, 2037, 2040,

2044, 2045, 2046, 2047.

Meade Township

Sheridan Township

Sherman Township

Victory Township

Menominee County

Montmorency County

Ontonagon County

Oscoda County

Otsego County

Presque Isle County

Schoolcraft County

DISTRICT 002

Allegan County (part)

Holland city (part)

TRACT 032200 including block(s)

1036, 2002, 2003, 2004, 2005, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3013,

3014.

TRACT 032401 including block(s)

1012, 1013, 1014, 1015, 1017, 1018,

1019, 1020, 1021, 1022, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1035, 1039, 1040, 1041,

1042, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056,

1057, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076,

1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1090, 1091,

1093, 1094, 1095, 1096, 1097, 1098,

1103, 1104, 1105, 1106, 1107, 1108,

1109, 1110, 1111, 1112, 1113, 1114.

TRACT 032402 including block(s)

1006, 1010, 1011, 1018, 1019, 1020.

Kent County (part)

Byron Township (part)

TRACT 014601 including block(s)

1006, 1016, 1023, 1024, 1025, 1028,

1029, 1041, 1057.

Grandville city

Kentwood city

Walker city

Wyoming city

Lake County

Mason County (part)

Amber Township

Branch Township

Custer Township

Eden Township

Hamlin Township (part)

TRACT 950200 including block(s)

2049, 2050.

TRACT 950300 including block(s)

1003, 1004, 1005, 1006, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2014, 2015, 2019, 2020,

2025, 2030, 2031, 2032, 2033, 2034,

2035, 2038, 2039, 2041, 2042, 2043,

3059.

Logan Township

Ludington city

Pere Marquette Township

Riverton Township

Scottville city

Summit Township

Muskegon County

Newaygo County

Oceana County

Ottawa County

DISTRICT 003

Barry County

Calhoun County

Ionia County

Kent County (part)

Ada Township

Algoma Township

Alpine Township

Bowne Township

Byron Township (part)

TRACT 014502 including block(s)

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 4018, 4022, 4024, 4025,

4026, 4027.

TRACT 014601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1011, 1012, 1013, 1014, 1017,

1018, 1019, 1020, 1021, 1022, 1026,

1027, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1060, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018,

5019, 5020, 5021, 5022, 5023.

TRACT 014602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042,

4043, 4044, 4045, 4046, 4047, 4048.

TRACT 014701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 3002, 3004,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042,

3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3051, 3052, 3053, 3054,

3055, 3056, 3057, 3058, 3059, 3060,

3061, 3062, 3063, 3064, 3065, 3066,

3067.

Caledonia Township

Cannon Township

Cascade Township

Cedar Springs city

Courtland Township

East Grand Rapids city

Gaines Township

Grand Rapids city

Grand Rapids Township

Grattan Township

Lowell city

Lowell Township

Nelson Township

Oakfield Township

Plainfield Township

Rockford city

Solon Township

Sparta Township

Spencer Township

Tyrone Township

Vergennes Township

Montcalm County (part)

Eureka Township

Greenville city (part)

TRACT 971100 including block(s)

4002.

TRACT 971200 including block(s)

1018, 1049, 1053, 1064, 1065, 1066,

1067, 1070, 1071, 1073, 2001, 2012,

2039, 2043, 3001, 4009.

TRACT 971300 including block(s)

2001, 4012.

DISTRICT 004

Clare County

Clinton County

Gladwin County

Gratiot County

Isabella County

Mecosta County

Midland County

Missaukee County

Montcalm County (part)

Belvidere Township

Bloomer Township

Bushnell Township

Carson City city

Cato Township

Crystal Township

Day Township

Douglass Township

Evergreen Township

Fairplain Township

Ferris Township

Greenville city (part)

TRACT 971100 including block(s)

4001, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4020, 4021, 4022, 4041.

TRACT 971200 including block(s)

1010, 1012, 1013, 1015, 1020, 1024,

1025, 1026, 1028, 1033, 1034, 1040,

1046, 1047, 1048, 1051, 1055, 1056,

1057, 1058, 1059, 1060, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2044, 2045, 2046,

2047, 3000, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033.

TRACT 971300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4021,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4040, 4041,

4069, 4070.

Home Township

Maple Valley Township

Montcalm Township

Pierson Township

Pine Township

Reynolds Township

Richland Township

Sidney Township

Stanton city

Winfield Township

Ogemaw County

Osceola County

Roscommon County

Saginaw County (part)

Albee Township

Birch Run Township

Brady Township

Brant Township

Chapin Township

Chesaning Township

Frankenmuth city

Frankenmuth Township

Fremont Township

James Township

Jonesfield Township

Kochville Township

Lakefield Township

Maple Grove Township

Marion Township

Richland Township

Saginaw Township (part)

TRACT 010302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049,

2050, 2051, 2052, 2053, 2054, 2055,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042.

TRACT 010303 including block(s)

2010, 2035.

TRACT 010403 including block(s)

2000, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3010, 3011,

3012, 3013, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

St. Charles Township

Swan Creek Township

Taymouth Township

Thomas Township

Tittabawassee Township

Shiawassee County

Wexford County

DISTRICT 005

Arenac County

Bay County

Genesee County

Iosco County

Saginaw County (part)

Blumfield Township

Bridgeport Township

Buena Vista Township

Carrollton Township

Saginaw city

Saginaw Township (part)

TRACT 010303 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2036.

TRACT 010304 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013.

TRACT 010401 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1017, 1018,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1029, 1030, 1032, 1033, 1034,

1035, 1036, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017.

TRACT 010402 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011.

TRACT 010403 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3009.

TRACT 010501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023.

TRACT 010502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020.

TRACT 010600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013.

Spaulding Township

Zilwaukee city

Zilwaukee Township

Tuscola County (part)

Arbela Township

Denmark Township

Gilford Township

Millington Township

Tuscola Township

Vassar city

Vassar Township (part)

TRACT 000900 including block(s)

1000, 1004, 2046, 3000, 3001, 3002,

3009, 3011, 4026, 4027, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042,

4045, 4046, 4047, 4048.

TRACT 001000 including block(s)

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4023,

4024, 4025, 4026, 4027, 4028, 4029,

4030, 4031, 4032, 4033, 4034, 4035,

4036, 4037, 4038, 4039, 4040, 4041,

4042, 4043, 4044, 4045, 4046, 4047,

4048, 4049.

DISTRICT 006

Allegan County (part)

Allegan city

Allegan Township

Casco Township

Cheshire Township

Clyde Township

Dorr Township

Village of Douglas city

Fennville city

Fillmore Township

Ganges Township

Gunplain Township

Heath Township

Holland city (part)

TRACT 032200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2006, 2007, 2008, 2009,

2010.

TRACT 032401 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1016, 1034,

1036, 1037, 1038, 1043, 1044, 1045.

TRACT 032600 including block(s)

1000, 1001, 1002, 1006, 1011, 1013,

1014, 1015, 1016, 1018, 1025.

Hopkins Township

Laketown Township

Lee Township

Leighton Township

Manlius Township

Martin Township

Monterey Township

Otsego city

Otsego Township

Overisel Township

Plainwell city

Salem Township

Saugatuck city

Saugatuck Township

South Haven city

Trowbridge Township

Valley Township

Watson Township

Wayland city

Wayland Township

Berrien County

Cass County

Kalamazoo County

St. Joseph County

Van Buren County

DISTRICT 007

Branch County

Eaton County

Hillsdale County

Jackson County

Lenawee County

Monroe County

Washtenaw County (part)

Augusta Township

Bridgewater Township

Chelsea city

Dexter Township

Freedom Township

Lima Township

Lodi Township

Lyndon Township

Manchester Township

Milan city

Northfield Township

Pittsfield Township (part)

TRACT 423400 including block(s)

2003, 2018, 2020, 2021.

Salem Township

Saline city

Saline Township

Scio Township (part)

TRACT 454000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060.

TRACT 455000 including block(s)

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1023, 1024, 1025, 1026,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2020, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2039, 2040, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049,

2050, 2051, 2052, 2053.

Sharon Township

Sylvan Township

Webster Township

York Township

DISTRICT 008

Ingham County

Livingston County

Oakland County (part)

Addison Township

Brandon Township

Fenton city

Groveland Township

Holly Township

Independence Township

Oakland Township

Orion Township

Oxford Township

Rochester city

Rochester Hills city (part)

TRACT 191200 including block(s)

3002.

TRACT 192000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024.

TRACT 192200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 192400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4028, 4029,

4030.

TRACT 192500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014.

TRACT 192700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019.

TRACT 192800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1024, 1025, 1027, 1028, 1029,

1030, 1031.

TRACT 193000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014.

TRACT 193100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 193300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010.

TRACT 193400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021.

TRACT 193500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031.

TRACT 193600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036.

TRACT 193700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035.

TRACT 194000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013.

TRACT 194100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018.

TRACT 194200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026.

TRACT 194300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021.

TRACT 194600 including block(s)

1000, 1001, 1002, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

2001, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013.

Rose Township

Springfield Township

Village of Clarkston city

DISTRICT 009

Macomb County (part)

Center Line city

Clinton Township

Eastpointe city

Fraser city

Mt. Clemens city

Roseville city

St. Clair Shores city

Sterling Heights city (part)

TRACT 230200 including block(s)

3011, 3012, 3013, 3014, 3023, 4027,

4028, 4031, 4032, 4033, 4034.

TRACT 230500 including block(s)

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3013.

TRACT 230700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009.

TRACT 230800 including block(s)

1002, 1003, 1004, 1005, 1006, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3001, 3002, 3003,

3004, 3005, 3006, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3017, 3018,

3019, 3020.

TRACT 230900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 2010, 2011, 2012, 2013,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2030, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 231000 including block(s)

1004, 1005, 1006, 1007, 1008, 1010,

1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 231100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033.

TRACT 231200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024.

TRACT 231400 including block(s)

1001, 1002, 1007, 1008, 1009, 1010,

1011, 1012, 1016, 1017, 1018, 1020,

1021, 1022, 1023, 1024, 1025, 1026,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019.

TRACT 231500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013.

TRACT 231600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 231700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 231800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012.

TRACT 231900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008.

TRACT 232000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 232100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013.

TRACT 232200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 5000, 5001,

5002, 5003, 5004, 5005.

TRACT 232300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 3000.

TRACT 232400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012.

TRACT 232500 including block(s)

1029, 1030, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022.

TRACT 233000 including block(s)

1003, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1016,

1017, 1018, 1019, 1020, 1021, 1022,

1023, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018.

TRACT 982000 including block(s)

1006, 1007, 1010, 1011, 1012, 1015,

1016, 1017, 1018, 1019, 1020, 1023,

1035, 1036, 1037, 1038, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1054, 1055, 1056, 1057.

Village of Grosse Pointe Shores, a Michigan City city

Warren city

Oakland County (part)

Berkley city

Bloomfield Township

Clawson city (part)

TRACT 180100 including block(s)

2014.

TRACT 180200 including block(s)

1003, 1004, 1013, 1014, 2012.

TRACT 180300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021.

Ferndale city

Hazel Park city

Huntington Woods city

Madison Heights city

Pleasant Ridge city

Royal Oak city

Southfield Township

DISTRICT 010

Huron County

Lapeer County

Macomb County (part)

Armada Township

Bruce Township

Chesterfield Township

Harrison Township

Lenox Township

Macomb Township

Memphis city

New Baltimore city

Ray Township

Richmond city

Richmond Township

Shelby Township

Sterling Heights city (part)

TRACT 230000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033.

TRACT 230200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3024, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026, 4029, 4030.

TRACT 230300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 230400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016.

TRACT 230500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 3000, 3001, 3011,

3012, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 230601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 230602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018.

TRACT 230800 including block(s)

1000, 1001, 1007, 1008, 1009, 1010,

3000, 3007, 3008, 3016.

TRACT 230900 including block(s)

1000, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2014,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2031.

TRACT 231000 including block(s)

1000, 1001, 1002, 1003, 1009.

TRACT 231400 including block(s)

1000, 1003, 1004, 1005, 1006, 1013,

1014, 1015, 1019, 1027, 1028.

TRACT 232500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1031.

TRACT 233000 including block(s)

1000, 1001, 1002, 1014, 1015.

TRACT 982000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1008, 1009, 1013, 1014, 1021, 1022,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1039,

1040, 1041, 1051, 1052, 1053.

Utica city

Washington Township

St. Clair County

Sanilac County

Tuscola County (part)

Akron Township

Almer Township

Caro city

Columbia Township

Dayton Township

Elkland Township

Ellington Township

Elmwood Township

Fairgrove Township

Fremont Township

Indianfields Township

Juniata Township

Kingston Township

Koylton Township

Novesta Township

Vassar Township (part)

TRACT 000900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2043, 2047, 2048, 2049,

2050, 2051, 2052, 2053, 2056, 2057,

2058, 2059, 2063, 2064, 2066, 4000,

4001, 4025, 4043, 4044.

TRACT 001000 including block(s)

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3041, 3042, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4021, 4022.

Watertown Township

Wells Township

Wisner Township

DISTRICT 011

Oakland County (part)

Auburn Hills city

Birmingham city

Bloomfield Hills city

Clawson city (part)

TRACT 180000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016.

TRACT 180100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2015, 2016,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009.

TRACT 180200 including block(s)

1000, 1001, 1002, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1015,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016.

Commerce Township

Farmington city

Highland Township

Lake Angelus city

Lyon Township

Milford Township

Northville city

Novi city

Novi Township

Rochester Hills city (part)

TRACT 194400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 194500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036.

TRACT 194600 including block(s)

1003, 1019, 2000, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024.

South Lyon city

Troy city

Walled Lake city

Waterford Township

West Bloomfield Township (part)

TRACT 145200 including block(s)

1035, 1036, 2006, 2007, 2020, 2021,

2022, 2024, 2025.

TRACT 154100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045.

TRACT 154600 including block(s)

1002, 1003, 1004, 1005, 1008, 1010,

1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1061, 1062, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008.

TRACT 156100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027.

TRACT 156200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2001, 2003, 2004, 2005, 2010, 2015,

2016, 2017, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023,

4024, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026, 5027, 5028,

5029, 5030, 5031, 5032, 5033.

White Lake Township

Wixom city

Wayne County (part)

Canton Township

Livonia city

Northville city

Northville Township

Plymouth city

Plymouth Township

DISTRICT 012

Washtenaw County (part)

Ann Arbor city

Ann Arbor Township

Pittsfield Township (part)

TRACT 404400 including block(s)

2001, 2003.

TRACT 404500 including block(s)

1003, 1004, 1007, 1008, 1010, 1012,

2013.

TRACT 404600 including block(s)

1001, 1007, 1015.

TRACT 405100 including block(s)

1005, 1007.

TRACT 405200 including block(s)

4008, 4009, 4010, 4011, 4017.

TRACT 405300 including block(s)

2045, 2053, 2054, 2059.

TRACT 405400 including block(s)

3000, 3001, 3002, 3009.

TRACT 405500 including block(s)

2000, 2006, 2007, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021.

TRACT 405600 including block(s)

2005, 3003, 3010.

TRACT 414000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 3000, 3001,

3002, 3003.

TRACT 414200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004.

TRACT 414300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029.

TRACT 414500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030.

TRACT 414700 including block(s)

1001, 1002, 1003, 1004, 1006, 1008,

1009, 1010, 1011, 1012, 1014, 1015,

1016, 1017, 1018, 1020, 1021, 1022,

1023, 1024, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035.

TRACT 414900 including block(s)

1000, 1001, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014.

TRACT 415200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018.

TRACT 415400 including block(s)

1000, 1001, 1002, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057.

TRACT 415600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028.

TRACT 415800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036.

TRACT 416000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014.

TRACT 416200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016.

TRACT 422900 including block(s)

1000, 1001.

Scio Township (part)

TRACT 403300 including block(s)

1000, 1001, 1002, 1003, 1007, 1009,

1030, 1031, 1032, 2005, 2007, 2008,

2022, 2023, 2025, 2027, 2030, 2031,

2033, 2037, 2038, 2039, 2040, 2041,

2042, 3002, 3004, 3005, 3007, 3017,

3022, 3028, 3033, 3034, 3037, 3039,

3041, 3044, 3046, 3060, 3061.

TRACT 404200 including block(s)

2002.

TRACT 453000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032.

TRACT 454000 including block(s)

2061, 2062.

TRACT 455000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1022, 2015, 2016, 2017,

2018, 2019, 2021, 2038, 2041.

TRACT 456000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014.

Superior Township

Ypsilanti city

Ypsilanti Township

Wayne County (part)

Allen Park city

Belleville city

Brownstown Township

Dearborn city

Dearborn Heights city (part)

TRACT 572700 including block(s)

1000, 1001, 1002, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2013, 2014,

2017, 2019, 4018, 4019, 4020, 4021,

4022.

TRACT 572800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007, 6008, 6009,

6010, 6011, 6012, 6013, 6014, 6015,

6016, 6017, 6018, 6019, 6020.

TRACT 572900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027.

Flat Rock city

Gibraltar city

Grosse Ile Township

Huron Township

Lincoln Park city

Riverview city

Rockwood city

Southgate city

Sumpter Township

Taylor city

Trenton city

Van Buren Township

Woodhaven city

Wyandotte city

DISTRICT 013

Wayne County (part)

Dearborn Heights city (part)

TRACT 571500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026.

TRACT 571600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040.

TRACT 571700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020.

TRACT 571800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012.

TRACT 571900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 572000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017.

TRACT 572100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014.

TRACT 572200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020,

5021, 5022, 5023, 5024.

TRACT 572400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 572500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 572600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013.

TRACT 572700 including block(s)

1003, 1004, 2010, 2011, 2012, 2015,

2016, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017.

TRACT 573000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023.

TRACT 573100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019.

Detroit city (part)

TRACT 504300 including block(s)

1011, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 3006.

TRACT 504400 including block(s)

1001, 1004, 1005, 1006, 1007, 1008,

1009, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020.

TRACT 505500 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031.

TRACT 510500 including block(s)

1028.

TRACT 510700 including block(s)

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 511000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2010, 2011, 2015,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042,

4043.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007.

TRACT 511400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 511900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2003, 2004, 2011,

2012.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022.

TRACT 514200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014.

TRACT 515900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024.

TRACT 516000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 516800 including block(s)

2000, 2001, 2002, 2003, 2004, 2014.

TRACT 517200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2043, 2047, 2048, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059.

TRACT 517300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045.

TRACT 518900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106.

TRACT 520200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2016.

TRACT 521300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1063, 1070.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1048, 1049, 1061, 1083, 1086, 1106.

TRACT 521500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 3053,

3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3064, 3065,

3066, 3067, 3068, 3069, 3070, 3071.

TRACT 522000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041.

TRACT 522200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 522300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 522500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1014, 1015, 1023,

1024, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055.

TRACT 523800 including block(s)

1010, 1011, 1012, 1013, 1016.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 3000, 3001,

3002, 3003, 3004, 3005, 3006.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 4000, 4001, 4002, 4003,

4004, 4005.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 6000, 6001, 6002, 6003,

6004, 6005, 6006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

3000, 3001, 3002, 3003, 3004, 3005.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 6000, 6001,

6002, 6003, 6004, 6005, 6006, 6007,

6008, 6009, 6010, 6011, 6012, 6013,

6014, 6015, 6016, 6017, 6018, 6019,

6020, 6021, 6022, 6023, 6024, 6025,

6026, 6027, 6028, 6029.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018,

5019, 5020.

TRACT 524900 including block(s)

1025, 1026, 1027, 1028, 1031, 1032,

1033, 1034, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049,

2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059.

TRACT 525000 including block(s)

1006, 1008.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 525800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 526400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007.

TRACT 527200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009.

TRACT 527300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 530200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008.

TRACT 530300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 4000,

4001, 4002, 4003, 4004, 4005, 4006.

TRACT 530900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026.

TRACT 532200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 532300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037.

TRACT 532400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 532600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008.

TRACT 532700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008.

TRACT 533300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 5000, 5001, 5002, 5003, 5004,

5005, 5006.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 533900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065.

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020,

5021.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019.

TRACT 534700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024.

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009.

TRACT 537100 including block(s)

1010, 1011.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008.

TRACT 537800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010.

TRACT 539200 including block(s)

6005, 6006.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 6008, 6009, 6010, 6011, 6012,

6013, 6014, 6015, 6016, 6017, 6018,

6019, 6020.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027.

TRACT 540500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 540700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008.

TRACT 541300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018.

TRACT 541500 including block(s)

1000, 1001, 1002, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025.

TRACT 542100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012.

TRACT 542500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009.

TRACT 542700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039.

TRACT 542800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 543500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034.

TRACT 544100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 544300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011.

TRACT 546200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036.

TRACT 546400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 546900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044.

TRACT 554100 including block(s)

4000, 4002.

TRACT 985000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009.

TRACT 985100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111.

TRACT 985200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1008, 1009.

TRACT 985900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

Ecorse city

Garden City city

Highland Park city

Inkster city

Melvindale city

Redford Township

River Rouge city

Romulus city

Wayne city

Westland city

DISTRICT 014

Oakland County (part)

Farmington Hills city

Keego Harbor city

Lathrup Village city

Oak Park city

Orchard Lake city

Pontiac city

Royal Oak Township

Southfield city

Sylvan Lake city

West Bloomfield Township (part)

TRACT 150600 including block(s)

2012, 2018, 2021, 2031.

TRACT 156000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021.

TRACT 156200 including block(s)

2000, 2002, 2006, 2007, 2008, 2009,

2011, 2012, 2013, 2014, 2018, 2019,

2020, 2028.

TRACT 156300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030.

TRACT 156400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042.

TRACT 156500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 156900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027.

TRACT 157000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033.

TRACT 157100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013.

TRACT 157200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025.

TRACT 157300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010.

TRACT 157400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015.

TRACT 157500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018.

TRACT 157600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 157700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019.

TRACT 157800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021.

TRACT 157900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021.

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023.

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 4000, 4001, 4002,

4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011.

TRACT 501300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017,

5018, 5019, 5020, 5021, 5022, 5023,

5024, 5025, 5026, 5027, 5028, 5029,

5030, 5031, 5032.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032, 5033, 5034, 5035, 5036, 5037,

5038.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032.

TRACT 501700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 503900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1012,

1013, 1014, 3000, 3001, 3002, 3003,

3004, 3005, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 504400 including block(s)

1000, 1002, 1003, 3000, 3001.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052,

4053, 4054, 4055, 4056, 4057, 4058,

4059, 4060, 4061, 4062, 4063.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

TRACT 505400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017.

TRACT 505500 including block(s)

1000, 1011.

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025.

TRACT 506300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028.

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016.

TRACT 507200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023.

TRACT 508100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008.

TRACT 510400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014.

TRACT 510600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005.

TRACT 511000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2012, 2013,

2014, 2016, 2046, 2047, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042.

TRACT 511300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014.

TRACT 512300 including block(s)

2000, 2001, 2002, 2005, 2006, 2007,

2008, 2009, 2010, 2013, 2014, 2015,

2016, 2017.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 513700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027.

TRACT 515700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2015, 2016, 2017,

2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 2037, 2038, 2039, 2040,

2041, 2042, 2044, 2045, 2046, 2049,

2050, 2051, 2060, 2061.

TRACT 520700 including block(s)

2015.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029.

TRACT 521300 including block(s)

1057, 1058, 1059, 1060, 1061, 1062,

1064, 1065, 1066, 1067, 1068, 1069.

TRACT 521400 including block(s)

1022, 1043, 1044, 1045, 1046, 1047,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1062,

1063, 1064, 1065, 1066, 1067, 1068,

1069, 1070, 1071, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082, 1084, 1085, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094,

1095, 1096, 1097, 1098, 1099, 1100,

1101, 1102, 1103, 1104, 1105, 1107.

TRACT 523100 including block(s)

1009, 1010, 1011, 1012, 1013, 1016,

1017, 1018, 1019, 1020, 1021, 1022,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1056.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008.

TRACT 523800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1014, 1015,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020.

TRACT 524000 including block(s)

1005, 1006.

TRACT 524900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1029, 1030, 1035, 1036, 1062,

1063, 1064, 1065, 1066, 1067, 1068,

1069, 1070, 1071.

TRACT 525000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1007, 1009, 1010, 1011, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049,

2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2066, 2067,

2068, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040,

3041, 3042, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3050, 3051.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010,

6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021.

TRACT 536400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 4000, 4001,

4002, 4003, 4004, 4005, 4006.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007.

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 7000, 7001, 7002, 7003, 7004,

7005, 7006, 7007, 7008, 7009, 7010,

7011, 7012, 7013, 7014, 7015.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011,

6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 539000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 6000, 6001, 6002, 6003,

6004, 6007, 6008, 6009, 6010, 6011,

6012, 6013, 6014, 6015, 6016, 6017,

6018, 6019, 6020, 6021, 6022, 6023,

6024, 6025, 6026, 6027, 6028, 6029,

6030, 6031, 6032, 6033, 6034.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019.

TRACT 539400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017.

TRACT 551600 including block(s)

1010, 1011.

TRACT 985200 including block(s)

1007, 1010, 1011, 1012, 1013, 1014,

1015, 1016.

TRACT 985300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045.

TRACT 985500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081.

Grosse Pointe city

Grosse Pointe Farms city

Grosse Pointe Park city

Grosse Pointe Woods city

Hamtramck city

Harper Woods city

Village of Grosse Pointe Shores, a Michigan City city

History: Add. 2011, Act 128, Eff. Mar. 28, 2012



Section 3.52 Repeal.

Sec. 2.

Act No. 249 of the Public Acts of 1963, being sections 3.11 and 3.12 of the Compiled Laws of 1948, is repealed.

History: 1964, Act 282, Eff. Aug. 28, 1964



Section 3.53 Map and legal description; preparation and conveyance by secretary of state; appropriation.

Sec. 3.

(1) The secretary of state shall prepare a map and a legal description of each district constituted under this act. The legal description shall be in terms of political subdivisions, such as counties, cities, and townships; man-made features, such as streets, roads, highways, and railroads; and natural features, such as waterways, which political subdivisions and man-made and natural features form the boundaries of the district. The secretary of state shall convey the map and legal description of each district to the legislature and the governor.

(2) For the fiscal year ending September 30, 2012, there is appropriated for the department of state the sum of $30,000.00 for the costs incurred by the secretary of state in complying with subsection (1).

History: Add. 2001, Act 115, Eff. Mar. 22, 2002 ;-- Am. 2011, Act 128, Eff. Mar. 28, 2012
Constitutionality: In an original action, plaintiffs challenged the plan for redistricting Michigan's fifteen seats in the U.S. House of Representatives adopted by 2001 PA 115. Plaintiffs claimed that the statute was not validly enacted because the bill passed by the Legislature was changed by the Secretary of the Senate before presentation to the Governor for his approval. Second, they contended that the redistricting plan failed to comply with Michigan statutory requirements for congressional redistricting established by 1999 PA 221.The Michigan Supreme Court concluded: (1) 2001 PA 115 was validly enacted because the changes made before submission to the Governor were technical corrections that did not violate the provisions of the Michigan Constitution regarding enactment of legislation; (2) the redistricting guidelines of MCL 3.63 (c), as enacted by 1999 PA 211, were not binding on the Legislature's redistricting of Michigan's congressional seats in 2001; and (3) the reference to the 1999 guidelines in the 2001 redistricting act did not indicate legislative intent to make the redistricting plan reviewable using those guidelines. The Court denied plaintiff's application for review of the congressional redistricting plan. LeRoux v Secretary of State, 465 Mich 594 (2002).



Section 3.54 Provisions applicable to redistricting plan.

Sec. 4.

All of the following apply to the redistricting plan in section 1:

(a) In adopting the redistricting plan for congressional districts, it is the intention of the legislature to comply fully with section 3 of the congressional redistricting act, 1999 PA 221, MCL 3.63.

(b) The number of county breaks in the redistricting plan is determined by the following principles:

(i) Breaking a county line means assigning part of the population of a county to 1 or more counties in the formation of a district.

(ii) If population is shifted from a county to a single election district, including a district from 2 geographically-separate areas, there is 1 break. Except as provided in subparagraph (iii), if population from a county is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a county is shifted to a district and the rest of the county is shifted to another district, there is 1 break.

(c) The redistricting plan was designed to comply fully with both section 2 of the voting rights act of 1965, Public Law 89-110, 42 U.S.C. 1973, and the requirements of the equal protection clause of amendment XIV of the constitution of the United States, as set forth in Shaw v Reno, 509 US 630 (1993), and subsequent cases concerning racial gerrymandering. In light of these dual obligations, the plan avoids any practice or district lines that result in the denial of any racial or ethnic group's equal opportunity to elect a representative of its choice and, at the same time, does not subordinate traditional redistricting principles for the purpose of accomplishing a racial gerrymander or creating a majority-minority district. As a consequence, the plan does not result in retrogression or dilution of minority voting strength, particularly in light of the demographic limitations caused by relative population losses and the neutral criteria set forth in section 3 of the congressional redistricting act, 1999 PA 221, MCL 3.63. However, the plan does not sacrifice traditional neutral principles, such as, most importantly, preservation of county and municipal boundaries, for the purpose of engaging in a gerrymander that unnecessarily favors 1 racial group over others.

(d) The plan furthers the underlying purpose of the state constitution of 1963 by facilitating effective representation in the legislature where elected representatives can advance the shared interests of unified municipalities or counties. It does so without sacrificing voting rights act of 1965 principles, equal electoral opportunities, or racial fairness.

(e) The redistricting plan for congressional districts consists of 15 single member districts comprised of convenient territories contiguous by land. All of the following apply to the plan:

(i) The population in each of districts 1-9 and 11-15 is 662,563. The population of district 10 is 662,562.

(ii) The number of breaks in county boundaries is 11.

(iii) The number of breaks in city and township lines is 14.

(iv) No congressional district is wholly contained within a city.

History: Add. 2001, Act 115, Eff. Mar. 22, 2002
Constitutionality: In an original action, plaintiffs challenged the plan for redistricting Michigan's fifteen seats in the U.S. House of Representatives adopted by 2001 PA 115. Plaintiffs claimed that the statute was not validly enacted because the bill passed by the Legislature was changed by the Secretary of the Senate before presentation to the Governor for his approval. Second, they contended that the redistricting plan failed to comply with Michigan statutory requirements for congressional redistricting established by 1999 PA 221.The Michigan Supreme Court concluded: (1) 2001 PA 115 was validly enacted because the changes made before submission to the Governor were technical corrections that did not violate the provisions of the Michigan Constitution regarding enactment of legislation; (2) the redistricting guidelines of MCL 3.63 (c), as enacted by 1999 PA 211, were not binding on the Legislature's redistricting of Michigan's congressional seats in 2001; and (3) the reference to the 1999 guidelines in the 2001 redistricting act did not indicate legislative intent to make the redistricting plan reviewable using those guidelines. The Court denied plaintiff's application for review of the congressional redistricting plan. LeRoux v Secretary of State, 465 Mich 594 (2002).



Section 3.54a Redistricting plan; principles.

Sec. 4a.

All of the following apply to the redistricting plan in section 1a:

(a) The number of county breaks in the redistricting plan is determined by the following principles:

(i) Breaking a county line means assigning part of the population of a county to 1 or more counties in the formation of a district.

(ii) If population is shifted from a county to a single election district, including a district from 2 geographically separate areas, there is 1 break. Except as provided in subparagraph (iii), if population from a county is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a county is shifted to a district and the rest of the county is shifted to another district, there is 1 break.

(b) The redistricting plan was designed to comply fully with both section 2 of the voting rights act of 1965, 42 USC 1973, and the requirements of the equal protection clause of amendment XIV of the constitution of the United States, as set forth in Shaw v Reno, 509 US 630 (1993), and subsequent cases concerning racial gerrymandering. In light of these dual obligations, the plan avoids any practice or district lines that result in the denial of any racial or ethnic group's equal opportunity to elect a representative of its choice and, at the same time, does not subordinate traditional redistricting principles for the purpose of accomplishing a racial gerrymander or creating a majority-minority district. As a consequence, the plan does not result in retrogression or dilution of minority voting strength, particularly in light of the demographic limitations caused by relative population losses and the neutral criteria set forth in section 3 of the congressional redistricting act, 1999 PA 221, MCL 3.63. However, the plan does not sacrifice traditional neutral principles, such as, most importantly, preservation of county and municipal boundaries, for the purpose of engaging in a gerrymander that unnecessarily favors 1 racial group over others.

(c) The redistricting plan for congressional districts consists of 14 single-member districts composed of convenient territories contiguous by land.

History: Add. 2011, Act 128, Eff. Mar. 28, 2012



Section 3.55 “Block” and “tract” defined.

Sec. 5.

As used in this act:

(a) "Block" means block as that term is used by the United States department of commerce, bureau of the census in conducting the 2010 decennial census.

(b) "Tract" means tract as that term is used by the United States department of commerce, bureau of the census in conducting the 2010 decennial census.

History: Add. 2001, Act 115, Eff. Mar. 22, 2002 ;-- Am. 2011, Act 128, Eff. Mar. 28, 2012
Constitutionality: In an original action, plaintiffs challenged the plan for redistricting Michigan's fifteen seats in the U.S. House of Representatives adopted by 2001 PA 115. Plaintiffs claimed that the statute was not validly enacted because the bill passed by the Legislature was changed by the Secretary of the Senate before presentation to the Governor for his approval. Second, they contended that the redistricting plan failed to comply with Michigan statutory requirements for congressional redistricting established by 1999 PA 221.The Michigan Supreme Court concluded: (1) 2001 PA 115 was validly enacted because the changes made before submission to the Governor were technical corrections that did not violate the provisions of the Michigan Constitution regarding enactment of legislation; (2) the redistricting guidelines of MCL 3.63 (c), as enacted by 1999 PA 211, were not binding on the Legislature's redistricting of Michigan's congressional seats in 2001; and (3) the reference to the 1999 guidelines in the 2001 redistricting act did not indicate legislative intent to make the redistricting plan reviewable using those guidelines. The Court denied plaintiff's application for review of the congressional redistricting plan. LeRoux v Secretary of State, 465 Mich 594 (2002).






Act 221 of 1999 CONGRESSIONAL REDISTRICTING ACT (3.61 - 3.64)

Section 3.61 Short title.

Sec. 1.

This act shall be known and may be cited as the “congressional redistricting act”.

History: 1999, Act 221, Eff. Mar. 10, 2000



Section 3.62 Enactment of redistricting plan for congressional districts apportioned to Michigan.

Sec. 2.

Not later than November 1, 2001, and every 10 years thereafter, the legislature shall enact a redistricting plan for congressional districts apportioned to Michigan.

History: 1999, Act 221, Eff. Mar. 10, 2000



Section 3.63 Redistricting plan; guidelines.

Sec. 3.

Except as otherwise required by federal law for congressional districts in this state, the redistricting plan shall be enacted using only these guidelines in the following order of priority:

(a) The constitutional guideline is that each congressional district shall achieve precise mathematical equality of population in each district.

(b) The federal statutory guidelines in no order of priority are as follows:

(i) Each congressional district shall be entitled to elect a single member.

(ii) Each congressional district shall not violate section 2 of title I of the voting rights act of 1965, Public Law 89-110, 42 U.S.C. 1973.

(c) The secondary guidelines in order of priority are as follows:

(i) Each congressional district shall consist of areas of convenient territory contiguous by land. Areas that meet only at points of adjoining corners are not contiguous.

(ii) Congressional district lines shall break as few county boundaries as is reasonably possible.

(iii) If it is necessary to break county lines to achieve equality of population between congressional districts as provided in subdivision (a), the number of people necessary to achieve population equality shall be shifted between the 2 districts affected by the shift.

(iv) Congressional district lines shall break as few city and township boundaries as is reasonably possible.

(v) If it is necessary to break city or township lines to achieve equality of population between congressional districts as provided in subdivision (a), the number of people necessary to achieve population equality shall be shifted between the 2 districts affected by the shift.

(vi) Within a city or township to which there is apportioned more than 1 congressional district, district lines shall be drawn to achieve the maximum compactness possible.

(vii) Compactness shall be determined by circumscribing each district within a circle of minimum radius and measuring the area, not part of the Great Lakes and not part of another state, inside the circle but not inside the district.

(viii) If a discontiguous township island exists within an incorporated city or discontiguous portions of townships are split by an incorporated city, the splitting of the township shall not be considered a split if any of the following circumstances exist:

(A) The city must be split to achieve equality of population between congressional districts as provided in subdivision (a) and it is practicable to keep the township together within 1 district.

(B) A township island is contained within a whole city and a split of the city would be required to keep the township intact.

(C) The discontiguous portion of a township cannot be included in the same district with another portion of the same township without creating a noncontiguous district.

(ix) Each congressional district shall be numbered in a regular series, beginning with congressional district 1 in the northwest corner of the state and ending with the highest numbered district in the southeast corner of the state.

History: 1999, Act 221, Eff. Mar. 10, 2000



Section 3.64 Severability provision.

Sec. 4.

If any portion of this act or the application of this act to any person or circumstances is found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of the act which can be given effect without the invalid portion or application. The provisions of this act are severable.

History: 1999, Act 221, Eff. Mar. 10, 2000






Act 222 of 1999 CONGRESSIONAL REDISTRICTING PLANS (3.71 - 3.75)

Section 3.71 Jurisdiction of supreme court to hear and decide cases involving congressional redistricting plan.

Sec. 1.

The supreme court has original and exclusive state jurisdiction to hear and decide all cases and controversies in Michigan's 1 court of justice involving a congressional redistricting plan. A case or controversy in Michigan's 1 court of justice involving a congressional redistricting plan shall not be commenced in or heard by the state court of appeals or any state trial court. If a case or controversy involves a congressional redistricting plan but an application or petition for review was not filed under section 2 or 3, the supreme court may, but is not obligated to, undertake all or a portion of the procedures described in section 4.

History: 1999, Act 222, Eff. Mar. 10, 2000



Section 3.72 Application for review by supreme court of redistricting plan; modification of plan by court; remand of plan to special master.

Sec. 2.

Upon the application of an elector filed not later than 60 days after the adoption of the enactment of a congressional redistricting plan, the supreme court, exercising original state jurisdiction may review any congressional redistricting plan enacted by the legislature, and may modify that plan or remand that plan to a special master for further action if the plan fails to comply with the congressional redistricting act.

History: 1999, Act 222, Eff. Mar. 10, 2000



Section 3.73 Requesting supreme court to prepare redistricting plan for congressional districts.

Sec. 3.

Unless legislation enacting a redistricting plan for congressional districts is approved on or before the deadline established in the congressional redistricting act, a political party, or a member of the United States house of representatives on or after November 2 immediately following the deadline established in the congressional redistricting act, may petition or otherwise file pleadings or papers with the supreme court requesting that the supreme court prepare a redistricting plan for congressional districts in compliance with the redistricting guidelines provided in the congressional redistricting act.

History: 1999, Act 222, Eff. Mar. 10, 2000



Section 3.74 Actions to be taken by supreme court upon application or petition for review.

Sec. 4.

If an application or petition for review is filed in the supreme court under section 2 or 3, the supreme court shall do all of the following:

(a) Exercising original state jurisdiction or other state jurisdiction pursuant to Michigan court rule 7.301(A)(7) or any successor court rule, undertake the preparation of a redistricting plan for congressional districts.

(b) Appoint and utilize a special master or masters as the court considers necessary.

(c) Provide, by order, for the submission of proposed redistricting plans by political parties and other interested persons who have been allowed to intervene. Political parties shall be granted intervention as of right.

(d) After hearing oral argument or appointing special masters, propose 1 plan for consideration of the parties and the public, and make that plan available for public inspection at least 30 days before the time set for hearing in subdivision (f).

(e) Prescribe, by order or otherwise, the procedure for and the deadlines pertaining to filing objections and rebuttal to the proposed plan in advance of the hearing scheduled in subdivision (f).

(f) Hold a hearing on the proposed plan at a time determined by the court but not later than March 1 immediately following the deadline established in the congressional redistricting act.

(g) In order to provide for the orderly election process and for candidates to meet statutory deadlines for filing and residency, and after making any revisions to the proposed plan that the supreme court considers necessary, order a redistricting plan for congressional districts not later than April 1 immediately following the deadline established in the congressional redistricting act.

History: 1999, Act 222, Eff. Mar. 10, 2000



Section 3.75 Severability provision.

Sec. 5.

If any portion of this act or application of any portion of this act to any person or circumstance is found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of this act that can be given effect without the invalid portions or application if the remaining portions are not determined by the court to be inoperable. The provisions of this act are severable.

History: 1999, Act 222, Eff. Mar. 10, 2000






Act 138 of 1921 GREAT LAKES TIDEWATER COMMISSION (3.101 - 3.106)



Act 207 of 1969 PURCHASE OF RIFLES AND SHOTGUNS (3.111 - 3.112)

Section 3.111 Rifles and shotguns; purchases by residents.

Sec. 1.

Residents of this state may purchase rifles and shotguns in any state if they conform to the federal gun control act of 1968, Public Law 90-618, and the regulations issued under that act, as administered by the secretary of the treasury, and with the laws of the state in which the purchase is made.

History: 1969, Act 207, Imd. Eff. Aug. 6, 1969 ;-- Am. 2012, Act 378, Imd. Eff. Dec. 18, 2012



Section 3.112 Rifles and shotguns; purchases by nonresidents.

Sec. 2.

Residents of another state may purchase rifles and shotguns in this state if they conform to the federal gun control act of 1968, Public Law 90-618, and the regulations issued under that act, as administered by the secretary of the treasury, and with the laws of the state in which the purchaser resides.

History: 1969, Act 207, Imd. Eff. Aug. 6, 1969 ;-- Am. 2012, Act 378, Imd. Eff. Dec. 18, 2012






Act 185 of 1937 HIGHWAY RECIPROCITY BOARD (3.151 - 3.154)



Act 124 of 1960 HIGHWAY RECIPROCITY BOARD (3.161 - 3.177)

Section 3.161 Michigan highway reciprocity board; definitions.

Sec. 1.

When used in this act:

(a) “Person” means any individual, firm, partnership, association and corporation.

(b) “Jurisdiction” means other states of the United States, the District of Columbia, territories and possessions of the United States, foreign countries or political subdivisions of foreign countries.

(c) “Properly registered” as applied to place of registration or licensing means the jurisdiction in which the board acting under section 5 determines a vehicle must be registered or licensed in order to be granted the privileges and benefits of this act when operating in this state.

(d) “Board” means the Michigan highway reciprocity board.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.162 Creation, composition.

Sec. 2.

There is hereby created the Michigan highway reciprocity board to consist of the secretary of state, the state highway commissioner and the chairman of the Michigan public service commission.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.163 Authority to make reciprocal agreements and compacts.

Sec. 3.

Notwithstanding any other provision of law to the contrary, the board may enter into and make such reciprocal compacts, agreements or arrangements as the board deems proper or expedient and in the interests of the people of this state, with the proper authorities of other jurisdictions, either individually or with a group of jurisdictions, concerning the fees, charges, taxation, operation and regulation of trucks, tractors, trailers, automobiles, buses, and all other automotive equipment engaged in international, interstate or intrastate commerce upon and over the public highways.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.164 Compacts and agreements; conditions, contents, requirements.

Sec. 4.

The compacts, agreements, or arrangements may grant to the owners or operators of vehicles properly registered in the jurisdictions, with which made, privileges and exemptions substantially like and equal to those granted by such jurisdictions to owners or operators of vehicles properly registered in this state, and shall provide that the owners or operators of vehicles registered in this state who have complied with all the laws, rules and regulations of this state respecting registration, registration fees, taxes, fees and operation of motor vehicles within this state, including owners or operators who comply with the provisions of any compact, agreement or arrangement which provides for the payment of less than all the registration fees or taxes otherwise payable to this state, when using the highways of such other jurisdictions, shall receive substantially equal privileges and exemptions. The compacts, agreements or arrangements may exempt the owners or operators of such foreign registered vehicles, using the highways of this state, from the payment of any or all taxes, fees or other charges imposed by the laws of this state, or may provide for the payment of a proportional part of such taxes, fees or other charges, with such appropriate restrictions, conditions and privileges as the board in its discretion determines to be in the best interest of the health, welfare and safety of the people of this state. Before any owner or operator may become entitled to the privileges and exemptions of any compact, agreement or arrangement, the person first must have his vehicle or vehicles properly registered under the laws of the jurisdiction which the board, acting under section 5, determines to be proper for his vehicles or under the provisions of any compact, agreement or arrangement to which his jurisdiction is a party, and shall conspicuously display a legal registration plate upon each vehicle so registered as prescribed by the law of his jurisdiction or by the terms of any compact, agreement or arrangement, and the operator of each vehicle while in possession and control thereof shall have upon his person a certificate of registration, or other official evidence of compliance with the above requirements, issued for the vehicle.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.165 Jurisdiction for registration and licensing of vehicles.

Sec. 5.

In administering the provisions of this act, the board may determine the proper jurisdiction for the registration or licensing for all vehicles whose owners or operators seek the privileges and benefits of this act. The board, in determining the jurisdiction where owners or operators must register or license their vehicles in order to be eligible for the privileges and benefits of this act, may require the vehicles to be registered or licensed in any of the following jurisdictions:

(a) The jurisdiction where the person registering the vehicle maintains his legal residence.

(b) The jurisdiction in which the person registering the vehicle operates a commercial enterprise or a branch of a commercial enterprise.

(c) The jurisdiction in which the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled in or from.

(d) The jurisdiction where, because of an agreement or arrangement between 2 or more jurisdictions, or pursuant to a declaration, the board designates as the domicile of such vehicle.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.166 Registration or licensing of vehicle operated from a domicile in other jurisdiction.

Sec. 6.

A compact, agreement or arrangement entered into under the authority of this act, may contain provisions authorizing the registration or licensing in another jurisdiction of vehicles located in or operated from a domicile in the other jurisdiction, which vehicles otherwise would be required to be registered or licensed in this state; and in such event the exemptions and privileges extended by the compact, agreement or arrangement shall apply to such vehicles.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.167 Fleet licensing; payment of fees or taxes on apportionment basis; exemption; agreement; provisions.

Sec. 7.

If a jurisdiction permits or requires the licensing of a fleet of vehicles in interstate or combined interstate and intrastate commerce and payment of registration fees, license taxes, or other fixed fees on that fleet on an apportionment basis commensurate with and determined by the miles traveled on and the use made of the jurisdiction's highways, or any other equitable basis of apportionment, and exempts a vehicle registered in another jurisdiction under the apportionment basis from the requirement of full payment of its own registration, license, or other fixed fees, then the board by agreement may adopt the exemption with respect to a vehicle of those fleets, whether owned by a resident or nonresident of this state and regardless of where based. The agreement, under the terms, conditions, or restrictions as the board considers proper, may provide that an owner or operator of a vehicle operated in interstate or combined interstate and intrastate commerce in this state shall be permitted to pay registration, license, or other fixed fees on an apportionment basis commensurate with and determined by the miles traveled on and the use made of the highways of this state or any other equitable basis of apportionment determined by the board. An agreement shall not authorize, or be construed as authorizing, a vehicle so registered for hire to be operated in intrastate commerce in this state unless the owner or operator of the vehicle has been granted intrastate authority or rights by the Michigan public service commission.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960 ;-- Am. 1980, Act 504, Imd. Eff. Jan. 22, 1981



Section 3.168 Reciprocity on exemptions and privileges.

Sec. 8.

In the absence of a compact, agreement or arrangement with any jurisdiction, the board may examine the laws and requirements of the jurisdiction and declare the extent and nature of the exemptions and privileges to be extended to the owners or operators of vehicles properly registered or licensed in the other jurisdiction, which in the judgment of the board, shall be equivalent to the exemptions and privileges which are extended by the laws of the jurisdiction, to vehicles properly registered or licensed in this state, or to the owners or operators of vehicles properly licensed in this state.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.169 Exemptions inapplicable to certain trucks, tractors, truck tractors, or semitrailers.

Sec. 9.

The exemptions provided in this act shall not apply to a truck, tractor, truck tractor, or semitrailer, except a 2 wheel trailer of less than 2,500 pound carrying capacity, if its gross weight exceeds the gross weight for which it is registered, or which it is permitted to haul, in the jurisdiction of its registration.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960 ;-- Am. 1980, Act 504, Imd. Eff. Jan. 22, 1981



Section 3.170 Owners and operations excepted from exemptions.

Sec. 10.

The exemptions provided in this act shall not apply to owners or operators of vehicles registered or licensed in other jurisdictions and operated within this state, including trucks, tractors, trailers, buses and all other automotive equipment domiciled in other jurisdictions, and bringing such vehicles into this state for the purpose of doing interstate business, who shall be required to comply with all the laws and regulations as to payment of taxes applicable to like vehicles registered in this state, unless such jurisdiction grants full reciprocity privileges comparable to that extended by this act.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.171 Limited agreements for partial reciprocity.

Sec. 11.

To the extent another jurisdiction is not fully reciprocal as to taxes or fees on vehicles in international or interstate commerce, the board may make a limited agreement with the jurisdictions covering only part of the fees, taxes and charges otherwise applicable, or the board may require the owners or operators of the foreign registered vehicles to pay a tax in an amount equal to the tax of whatever character assessed by the other jurisdiction against vehicles registered in this state and operated in international or interstate commerce in that jurisdiction. Owners or operators of foreign registered vehicles which are subject to registration under the provisions of this section shall make application for a permit in which shall be set forth the conditions for operation of the vehicles in this state. The board may examine the laws of other jurisdictions and determine what taxes or fees shall be payable to this state by the owners or operators of foreign registered vehicles.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.172 Resident-owned, foreign-domiciled vehicles.

Sec. 12.

The board may provide by regulation that the exemptions, benefits and privileges of this act shall be operative as to motor vehicles owned by a resident of this state and actually domiciled in another jurisdiction and properly registered and licensed in that jurisdiction.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.173 Denial or withdrawal of privileges and exemptions.

Sec. 13.

The compacts, agreements or arrangements may also provide for the denial or withdrawal of the privileges and exemptions granted thereunder as to any person or vehicle if the board determines, upon good cause shown, that the person should not be granted and extended the privileges and exemptions.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.174 Rules and regulations; lists of vehicles, reciprocity plate display.

Sec. 14.

The board from time to time, may adopt, amend and enforce rules and regulations in accordance with Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.82 of the Compiled Laws of 1948, and subject to Act No. 197 of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948, necessary or desirable in carrying out the provisions of this act. The board may require owners and operators of foreign registered vehicles claiming exemptions or privileges under compacts, agreements, arrangements or declarations authorized by this act, to supply lists of vehicles for which exemptions and privileges are requested and to require the vehicles to display a reciprocity plate or other identification prescribed by the board, as a prerequisite to the enjoyment of the exemptions and privileges claimed thereof.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.175 Highway reciprocity board officers and investigators; peace officers.

Sec. 15.

The members of the board and such officers and investigators of their respective departments as they shall designate shall have the powers conferred upon peace officers by the general laws of this state when enforcing the provisions of this act. Nothing in this act shall be construed as authorizing the board or the members of the board to create a highway patrol.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.176 Public service commission; rules for vehicles in foreign commerce.

Sec. 16.

The compacts, agreements and arrangements shall not operate to supersede or suspend the power and authority and discretion of the Michigan public service commission to make and enforce rules and regulations governing motor carriers for hire or to grant or deny certificates or permits to motor carriers for hire. The public service commission may adopt rules and regulations making applicable to vehicles operated in foreign commerce over the highways of this state similar provisions to those prescribed by Act No. 254 of the Public Acts of 1933, as amended, being sections 475.1 to 479.20 of the Compiled Laws of 1948, for vehicles operated in interstate and intrastate commerce over the highways of this state and by rule may make applicable to vehicles operating in foreign commerce fees and charges similar to those imposed upon vehicles of this state operating in other countries in foreign commerce.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960



Section 3.177 Repeal.

Sec. 17.

Act No. 185 of the Public Acts of 1937, as amended, being sections 3.151 to 3.154 of the Compiled Laws of 1948 is hereby repealed.

History: 1960, Act 124, Imd. Eff. Apr. 26, 1960






Act 322 of 1941 U.S. LAND TAX CANCELLATION (3.181 - 3.181)



Act 199 of 1987 STATE ACCEPTANCE OF JURISDICTION OVER U.S. LANDS (3.191 - 3.193)

Section 3.191 Acceptance of legislative jurisdiction over federal lands or interests therein.

Sec. 1.

The governor may apply for and accept, on behalf of the state, all or any part of the legislative jurisdiction of the United States over federal lands or interests in federal lands that may be relinquished to the state pursuant to federal law.

History: 1987, Act 199, Imd. Eff. Dec. 14, 1987



Section 3.192 Notice; written acceptance; recordation; filing; preparation of documents.

Sec. 2.

(1) After receiving from an officer, department, agency, or instrumentality of the United States a notice of relinquishment of federal jurisdiction, the governor shall send to the officer, department, agency, or instrumentality of the United States the state's written acceptance of jurisdiction, including the date upon which the acceptance shall become effective.

(2) A notice of relinquishment of federal jurisdiction and all documents constituting the state's acceptance of jurisdiction shall be recorded in the office of register of deeds for county or counties in which the federal lands or interests in lands are located, and then shall be filed with and retained by the secretary of state.

(3) The attorney general shall prepare all state documents or instruments necessary to constitute the state's acceptance of jurisdiction.

History: 1987, Act 199, Imd. Eff. Dec. 14, 1987



Section 3.193 Repeal of MCL 21.163.

Sec. 3.

Section 3 of Act No. 145 of the Public Acts of 1901, being section 21.163 of the Michigan Compiled Laws, is repealed.

History: 1987, Act 199, Imd. Eff. Dec. 14, 1987






Act 3 of 1942 (1st Ex. Sess.) U.S. LAND ACQUISITION (3.201 - 3.203)

Section 3.201 Acquisition of land by United States for certain purposes; consent of state; storing, depositing, or dumping radioactive material.

Sec. 1.

The consent of the state of Michigan is hereby given in accordance with clause 17 of section 8 of article 1 of the constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state which has been, or may hereafter be acquired for forts, magazines, arsenals, dockyards, and other needful buildings. The state of Michigan does not give consent to the acquisition by the United States by purchase, condemnation, or otherwise of any land or building for use of storing, depositing, or dumping any radioactive material.

History: 1942, 1st Ex. Sess., Act 3, Imd. Eff. Jan. 28, 1942 ;-- CL 1948, 3.201 ;-- Am. 1978, Act 114, Imd. Eff. Apr. 14, 1978



Section 3.202 Ceding of jurisdiction; limitations, termination.

Sec. 2.

Jurisdiction in and over any land so acquired by the United States is hereby ceded to the United States for all purposes, except that the state of Michigan retains concurrent jurisdiction with the United States over all lands affected by this act. The jurisdiction so ceded shall continue no longer than the United States shall own such land.

History: 1942, 1st Ex. Sess., Act 3, Imd. Eff. Jan. 28, 1942 ;-- CL 1948, 3.202 ;-- Am. 1965, Act 223, Imd. Eff. July 16, 1965



Section 3.203 Ceding of jurisdiction; transfer upon acquisition of title.

Sec. 3.

The jurisdiction hereby ceded shall not vest until the United States shall have acquired the title to the lands by purchase, condemnation or otherwise.

History: 1942, 1st Ex. Sess., Act 3, Imd. Eff. Jan. 28, 1942 ;-- CL 1948, 3.203 ;-- Am. 1965, Act 223, Imd. Eff. July 16, 1965






Act 318 of 1941 U.S. PAYMENTS IN LIEU OF TAXES (3.221 - 3.229)

Section 3.221 Federal payments in lieu of taxes, definition.

Sec. 1.

The following definitions shall be applied to the terms used in this act:

(1) “Agreement” shall mean “contract” and shall include renewals and alterations of a contract.

(2) “Political subdivision” shall mean any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied.

(3) “Services” shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision.

(4) “Project” shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision, and shall include the persons inhabiting such project.

(5) “Governing body” shall mean the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.221



Section 3.222 Contracts between United States and state political subdivisions; authorization.

Sec. 2.

The board of supervisors of any county in this state is hereby authorized and empowered (a) to make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay, and (b) to enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project, and for the payment by the United States to the county, in 1 or more installments, of sums in lieu of taxes.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.222



Section 3.223 Agreements on division of payment among political subdivisions.

Sec. 3.

Each agreement entered into pursuant to section 2 shall contain the names of the political subdivisions in whose behalf it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The board of supervisors shall immediately notify each political subdivision in whose behalf an agreement is entered into of the consummation thereof.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.223



Section 3.224 County treasurers' duties.

Sec. 4.

The board of supervisors shall file 1 copy of any agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county treasurer shall issue a receipt therefor in the name of the county.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.224



Section 3.225 Distribution of payments; acceptance and refusal.

Sec. 5.

Immediately after receiving a payment in lieu of taxes, the county treasurer shall, without any deduction, apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds. The acceptance by the governing body of a political subdivision of its share of a payment in lieu of taxes shall be construed as an approval of the agreement under which the payment was received. If any governing body shall refuse to accept a political subdivision's share of a payment in lieu of taxes, the county treasurer shall refund the same, without any deduction, to the United States.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.225



Section 3.226 Direct United States-political subdivision contract; authorization.

Sec. 6.

If the United States declines to deal with a board of supervisors with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than 1 county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Such political subdivision is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in 1 or more installments, of sums in lieu of taxes.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.226



Section 3.227 Basis for determination of amount of payment.

Sec. 7.

The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by each political subdivision from such project, but shall not be in excess of the taxes which would result to each political subdivision for said period if the real property of the project within each political subdivision were taxable.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.227



Section 3.228 Depositing funds received by political subdivisions.

Sec. 8.

All money received by a political subdivision pursuant to section 5 or 6 shall be deposited in such fund or funds as may be designated in the agreement: Provided, however, That if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.228



Section 3.229 Duty of political subdivision to furnish services.

Sec. 9.

No provision of this act shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in this act, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, the political subdivision without a payment of sums in lieu of taxes.

History: 1941, Act 318, Eff. Jan. 10, 1942 ;-- CL 1948, 3.229






Act 201 of 1986 PROPERTY RIGHTS ACQUISITION ACT (3.251 - 3.262)

Section 3.251 Short title.

Sec. 1.

This act shall be known and may be cited as the “property rights acquisition act”.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.252 Definitions.

Sec. 2.

As used in this act:

(a) “Board” means a county board of commissioners.

(b) “Local unit of government” means a city, village, township, or county.

(c) “Political subdivision” means any agency or local unit of government of this state which now is, or after the effective date of this act becomes, authorized to levy taxes or empowered to cause taxes to be levied.

(d) “Property rights” means the ownership of an easement over, or any other interest in, real property or water located in this state.

(e) “United States” means the federal government, or any agency or instrumentality of the federal government.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.253 Consent of state.

Sec. 3.

The consent of this state to the acquisition of any property rights by the United States for any purpose under clause 17 of section 8 of article I of the constitution of the United States or for any other purpose shall be given only as provided in this act.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.254 Notice of proposed acquisition.

Sec. 4.

Not less than 120 days before the United States proposes to acquire property rights in this state, it shall give written notice simultaneously to the board of each county and each city, village, and township, in which the property rights to be acquired are located and to the Michigan department of natural resources. The written notice shall contain all of the following:

(a) A complete legal description of any real property or water area in which property rights are to be acquired.

(b) The reason for the proposed acquisition.

(c) The name of the county or counties in which the real property or water area is located.

(d) The intended use of the real property or water area.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.255 Public meeting.

Sec. 5.

Not less than 30 days after a board has received the written notice required in section 4, the board shall schedule and hold a public meeting regarding the proposed acquisition of property rights by the United States.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.256 Review and comment on proposed acquisition.

Sec. 6.

(1) Not more than 30 days after a public meeting under section 5 has been held, the board shall review and comment on the proposed acquisition.

(2) The board promptly shall make a recommendation regarding the proposed acquisition and shall certify the recommendation and comments in writing and forward them to the president of the state senate and to the speaker of the state house of representatives, who shall refer the recommendation and comments to the appropriate committees of the senate and the house of representatives.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.257 Approval or disapproval of proposed acquisition; “session days” defined.

Sec. 7.

(1) Not more than 30 session days or 90 calendar days, whichever is earlier, after receipt by the respective committees of the senate and house of representatives of a written certification described in section 6 from each of the boards of the affected counties, the legislature by concurrent resolution and a record roll call vote shall approve or disapprove the proposed acquisition of property rights by the United States. If the legislature fails to vote as prescribed in this section, the proposed acquisition of property rights by the United States shall be considered to be disapproved.

(2) As used in this section, “session days” means those days on which at least 1 house of the legislature is in session.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.258 Retention of concurrent jurisdiction; execution of civil and criminal process; execution of orders; radioactive materials.

Sec. 8.

(1) Any acquisition of property rights by the United States under this act is made upon the express condition that this state shall retain concurrent jurisdiction with the United States in and over all real property or water areas acquired pursuant to this act and that all civil and criminal process issued by a court of competent jurisdiction, or officers having authority of law to issue process, and all orders made by the court or a judicial officer duly empowered to make the orders, and necessary to be served upon a person, may be executed upon the real property or water areas, and in the buildings erected on the real property in the same way and manner as if jurisdiction had not been acquired.

(2) This state does not consent to the acquisition by the United States by purchase, condemnation, or otherwise of any land or building for use in storing, depositing, or dumping radioactive material.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.259 Conditions to approval of acquisition.

Sec. 9.

The legislature of this state shall not approve the acquisition of property rights by the United States under this act unless both of the following have occurred:

(a) The United States, by a statute then in force and effect, must have provided for, and must be ready, able, and willing to make tax payments, or payments in lieu of taxes, upon the premises, including the improvements to be placed on the premises, at the rate that other similar property in the county is taxed. Payments required by this subdivision shall continue as long as United States ownership continues, and shall be apportioned among the state and all political subdivisions which otherwise would have had the right to tax the property from time to time if the property had been privately owned. A tax, or payments in lieu of taxes, shall not be demanded upon a right of way for a public road or post office or for any purpose expressly stated in clause 17 of section 8 of article I of the constitution of the United States. A payment in lieu of taxes shall be made as provided in Act No. 318 of the Public Acts of 1941, being sections 3.221 to 3.229 of the Michigan Compiled Laws.

(b) The United States has agreed in writing to pay to the affected political subdivisions a specified portion of any profit derived directly or indirectly by the United States or any other entity from the acquisition of property rights.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.260 Real property or water to which act inapplicable.

Sec. 10.

This act does not apply to any of the following:

(a) Real property or water areas within the national and state forests pursuant to Act No. 312 of the Public Acts of 1923, being sections 3.401 to 3.402 of the Michigan Compiled Laws.

(b) Real property or water under section 404 of the federal water pollution control act, 33 U.S.C. 1344.

(c) Real property or water under the Goemaere-Anderson wetland protection act, Act No. 203 of the Public Acts of 1979, being sections 281.701 to 281.722 of the Michigan Compiled Laws, unless the real property or water is intended for inclusion in or expansion of a national park or national lakeshore.

(d) Real property acquired for forts, magazines, arsenals, dockyards, and other needful buildings and defense projects pursuant to Act No. 3 of the Public Acts of the First Extra Session of 1942, being sections 3.201 to 3.203 of the Michigan Compiled Laws.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.261 Repeal of MCL 3.341 to 3.342, 3.301, and 3.321 to 3.322.

Sec. 11.

The following acts and parts of acts are repealed:

(a) Act No. 52 of the Public Acts of 1871, being sections 3.341 to 3.342 of the Michigan Compiled Laws.

(b) Act No. 4 of the Public Acts of 1874, being section 3.301 of the Michigan Compiled Laws.

(c) Act No. 5 of the Public Acts of 1874, being sections 3.321 to 3.322 of the Michigan Compiled Laws.

History: 1986, Act 201, Imd. Eff. July 25, 1986



Section 3.262 Conditional effective date.

Sec. 12.

This act shall not take effect unless both of the following bills of the 83rd Legislature are enacted into law:

(a) Senate Bill No. 21.

(b) Senate Bill No. 19.

History: 1986, Act 201, Imd. Eff. July 25, 1986






Act 4 of 1874 U. S. SITES FOR AIDS TO NAVIGATION (3.301 - 3.301)



Act 5 of 1874 U. S. SITES FOR CUSTOM HOUSES, ARSENALS, LIGHTHOUSES, AND CEMETERIES (3.321 - 3.322)



Act 52 of 1871 U. S. SITES FOR POST OFFICES AND CUSTOM HOUSES (3.341 - 3.342)



Act 5 of 1935 ST. CLAIR LIGHTHOUSE SITE (3.361 - 3.365)

Section 3.361 Lighthouse on St. Clair flats; surrender, boundaries, consideration.

Sec. 1.

The conservation commission is hereby authorized and empowered for and in behalf of the state of Michigan to accept the surrender of lands hereinafter described and leased pursuant to Act No. 326 of the Public Acts of 1913, to-wit, all of lots 7 and 8, Star Island, Incorporated, subdivision of lot 31, as shown on sheet number 11, south channel of St. Clair survey, act of 1899, situated in St. Clair flats, county of St. Clair, state of Michigan, and bounded and described as follows:

Beginning at a monument marking the northwest corner of the property, being 404.57 feet south 66 degrees, 32 minutes east from the northwest corner of said lot 31, thence north 50 degrees, 29 minutes east 120 feet to a monument marking the northeast corner of property, thence south 39 degrees, 31 minutes east 140 feet to a point located in the waters of St. Clair river, marking the southeast corner of property, thence south 50 degrees, 29 minutes west 120 feet to a point in the waters of St. Clair river marking the southwest corner of property, thence north 39 degrees, 31 minutes west 140 feet to a point of beginning, containing approximately .38 acre, more or less, hereinafter called site A, and that part or parcel of lot 106 as shown on sheet number 15, south channel of St. Clair survey, act of 1899, situated in St. Clair flats, county of St. Clair, state of Michigan, and bounded and described as follows:

Beginning at a monument at the northeast corner of lot 106, thence south 25 degrees, 8 minutes, 15 seconds east 50 feet, following the established east line of lot 106 to corner monument, thence south 62 degrees, 25 minutes, 15 seconds west 100 feet to corner monument, thence north 25 degrees, 8 minutes, 15 seconds west 50 feet to a corner monument thence north 62 degrees, 25 minutes, 15 seconds east 100 feet to the point of beginning containing in all .115 acre more or less, hereinafter called site B; and said commission is authorized and empowered to pay to the lessees of site A, or to their assigns, for the surrender of said site A and the release of all rights therein and for improvements placed thereon, a sum of 2,000 dollars; and to the lessees of site B, or to their assigns, for the surrender of said site B and the release of all rights therein and for improvements placed thereon, a sum of 250 dollars.

History: 1935, Act 5, Imd. Eff. Feb. 26, 1935 ;-- CL 1948, 3.361



Section 3.362 Lighthouse on St. Clair flats; appropriation.

Sec. 2.

There is hereby appropriated the sum of 2,250 dollars from the general fund of the state to carry out the provisions of section 1.

History: 1935, Act 5, Imd. Eff. Feb. 26, 1935 ;-- CL 1948, 3.362



Section 3.363 Lighthouse on St. Clair flats; rights of lessees null and void.

Sec. 3.

Upon the acceptance of such surrenders, all rights of lessees in and to said described lands and to improvements placed thereon shall be null and void.

History: 1935, Act 5, Imd. Eff. Feb. 26, 1935 ;-- CL 1948, 3.363



Section 3.364 Lighthouse on St. Clair flats; conveyance of lands to federal government; reversion.

Sec. 4.

Upon the acceptance of such surrenders and upon payment to the state treasurer by the United States government of the sums authorized to be paid for the respective sites described in this act, the director of conservation of the state of Michigan is hereby authorized and empowered to convey by quit claim deed or deeds for and in behalf of the state of Michigan the title to said described lands to the United States for use as sites for lighthouses and other aids to navigation: Provided, That any such deed or deeds shall contain a provision providing that the lands contained therein shall revert to the state of Michigan when the same shall cease to be used as sites for lighthouses or other aids to navigation. The governor is authorized to cede to the United States jurisdiction of said lands: Provided, That this cession is upon the express condition that the state of Michigan shall so far retain concurrent jurisdiction with the United States in and over said lands aforesaid, that all civil and criminal process issued by any court of competent jurisdiction or officers having authority of law to issue such process and all orders made by such court, or any judicial officer duly empowered to make such orders necessary to be served upon any person, may be executed upon said lands in the same way and manner as if jurisdiction had not been ceded as aforesaid.

History: 1935, Act 5, Imd. Eff. Feb. 26, 1935 ;-- CL 1948, 3.364



Section 3.365 Lighthouse on St. Clair flats; consideration credited to general fund.

Sec. 5.

The consideration received for the transfer of said property to the United States shall be credited to the general fund of the state.

History: 1935, Act 5, Imd. Eff. Feb. 26, 1935 ;-- CL 1948, 3.365






Act 187 of 1937 U.S. BIOLOGICAL SURVEY LANDS (3.381 - 3.382)

Section 3.381 Conveyance of state lands to be used by United States biological survey; description.

Sec. 1.

The director of conservation of the state of Michigan is hereby authorized and empowered to convey by quit claim deed or deeds for and in behalf of the state of Michigan, such title to the following described lands as is vested in the state of Michigan to the United States of America, to be used by the United States biological survey, all of lots number 108 and 110 as shown on sheet number 16, middle channel of the St. Clair flats survey under Act No. 175 of the Public Acts of 1899, situated in the so-called St. Clair flats, county of St. Clair, state of Michigan.

History: 1937, Act 187, Imd. Eff. July 14, 1937 ;-- CL 1948, 3.381



Section 3.382 United States biological survey lands; ceding of jurisdiction to federal government, concurrent jurisdiction.

Sec. 2.

The jurisdiction of said lands is hereby ceded to the United States of America: Provided, That this cession is upon the express condition that the state of Michigan shall retain concurrent jurisdiction, both civil and criminal, over persons on said lands, so far that all civil and criminal process issued by any court of competent jurisdiction or officers having authority of law to issue such process and all orders made by such court, or any judicial officer duly empowered to make such orders necessary to be served upon any person, may be executed upon said lands in the same way and manner as if jurisdiction had not been ceded as aforesaid.

History: 1937, Act 187, Imd. Eff. July 14, 1937 ;-- CL 1948, 3.382






Act 312 of 1923 NATIONAL AND STATE FORESTS (3.401 - 3.402)

Section 3.401 Forest lands; acquisition by United States, concurrent jurisdiction.

Sec. 1.

That the consent of the state of Michigan be and is hereby given to the acquisition by the United States, by purchase, gift, or condemnation with adequate compensation, of such lands in Michigan as in the opinion of the federal government may be needed for the establishment, consolidation and extension of national forests in the state: Provided, That the state of Michigan shall retain a concurrent jurisdiction with the United States in and over lands so acquired so far that civil process in all cases, and such criminal process as may issue under the authority of the state of Michigan against any person charged with the commission of any crime without or within said jurisdiction, may be executed thereon in like manner as if this act had not been passed.

History: 1923, Act 312, Eff. Aug. 30, 1923 ;-- CL 1929, 414 ;-- CL 1948, 3.401



Section 3.401a Forest lands; agreements with federal agencies, administration as state forests, proceeds, distribution, title, state reimbursement.

Sec. 1a.

Authority is hereby given for the conservation commission to enter into cooperative agreements with such federal agencies as have or may be given such authority by act of congress for the purpose of acquisition, management, and operation of public forest lands. Under such cooperative agreements, forest lands purchased by the United States shall be administered by the conservation commission as state forest lands and, during the period the agreement remains in force, 1/2 of the gross proceeds from all lands covered by the agreement and to which the United States holds title shall be paid by the state to the United States: Provided, That when the amount of such payments shall equal the total sum expended by the United States in acquiring said lands, title to said lands shall be transferred from the federal government to the state: And provided further, That in the event of the termination of said cooperative agreements where the title to said lands is in the United States, then the federal government shall reimburse the state for so much of the state funds as have been expended in the administration, development, and management of the lands involved as the secretary of agriculture may decide to be fair and equitable.

History: Add. 1935, Act 216, Eff. Sept. 21, 1935 ;-- Am. 1937, Act 234, Imd. Eff. July 21, 1937 ;-- CL 1948, 3.401a



Section 3.402 Forest lands; federal legislation for rules and regulations.

Sec. 2.

Power is hereby conferred upon the congress of the United States to pass such laws and to make or provide for the making of such rules and regulations, of both a civil and criminal nature, and provide punishment therefor, as in its judgment may be necessary for the administration, control, and protection of such lands as may be from time to time acquired by the United States under the provisions of this act.

History: 1923, Act 312, Eff. Aug. 30, 1923 ;-- CL 1929, 415 ;-- CL 1948, 3.402






Act 98 of 1925 WEATHER STATION OBSERVATORY (3.421 - 3.421)

Section 3.421 Weather station observatory; conveyance of land to federal government.

Sec. 1.

The state board of agriculture is hereby authorized and directed to convey to the United States government, from the land of the Michigan state board of agriculture upon which the state agricultural college is located, a tract of land not exceeding 1/2 acre in extent, the location and boundaries of which are to be determined by the said board, for the use of the said United States government in erecting a building thereon to be used and maintained for a weather station observatory.

History: 1925, Act 98, Eff. Aug. 27, 1925 ;-- CL 1929, 416 ;-- CL 1948, 3.421
Former Law: See Act 94 of 1907, being CL 1915, § 238, which was repealed by Act 309 of 1929, being CL 1929, § 121.






Act 8 of 1939 ISLE ROYALE NATIONAL PARK (3.441 - 3.441)

Section 3.441 Isle Royale national park; ceding of jurisdiction, state rights saved.

Sec. 1.

Exclusive jurisdiction shall be and the same is hereby ceded to the United States over and within all the territory which is now or may hereafter be included in that area in the state of Michigan set aside and dedicated for park purposes by the United States as Isle Royale National Park including any submerged lands within four and one-half miles of the shore line of Isle Royale and immediately surrounding islands, the title to which is hereby conveyed to the United States; saving, however, to the state of Michigan all oil and mineral rights in and to said submerged lands and the right to serve civil or criminal process within the limits of the aforesaid park in suits or prosecutions for or on account of rights acquired, obligations incurred or crimes committed in said state outside of said park; and saving further to the said state the right to tax persons and corporations, their franchises and property on the lands included in said park; and saving also to the persons residing in said park now or hereafter the right to vote at all elections held within the county or counties in which said park is situate, and saving further that fishing in said waters shall be subject to and conducted according to state laws applicable thereto: Provided, however, That jurisdiction shall not vest until the United States through the proper officer notifies the state of Michigan that they assume police jurisdiction over said park.

History: 1939, Act 8, Imd. Eff. Feb. 27, 1939 ;-- CL 1948, 3.441 ;-- Am. 1949, Act 281, Eff. Sept. 23, 1949






Act 168 of 1967 PICTURED ROCKS NATIONAL LAKESHORE (3.451 - 3.455)

Section 3.451 Pictured Rocks national lakeshore; conveyance to United States; approval by natural resources commission.

Sec. 1.

The state administrative board may convey by quitclaim deed or deeds the title to lands vested in the state of Michigan and under the jurisdiction of the department of natural resources and may cede the offshore water area, without any monetary consideration, for and on behalf of the state of Michigan, to the United States of America, as lie within the boundaries of the Pictured Rocks national lakeshore as depicted on the map identified as "proposed Pictured Rocks national lakeshore, United States department of the interior, national park service, boundary map NL-PR-7001A, July, 1966", to be used by the United States department of the interior. The natural resources commission shall approve the descriptions and total acreage of land to be conveyed and water area to be ceded.

History: 1967, Act 168, Imd. Eff. June 30, 1967 ;-- Am. 2012, Act 116, Imd. Eff. May 2, 2012



Section 3.452 Pictured Rocks national lakeshore; reversion to state.

Sec. 2.

Any such deed and cession shall contain a provision that if the United States ceases to use the lands and water area for national lakeshore or similar public recreational purposes, all right, title and interest of the United States in and to these lands and water area shall cease and the lands and water area shall revert to the state of Michigan.

History: 1967, Act 168, Imd. Eff. June 30, 1967



Section 3.453 Pictured Rocks national lakeshore; reservations and exceptions of mining and mineral rights.

Sec. 3.

Any such deed and cession shall reserve all mineral, coal, oil and gas rights, but not including sand, gravel, clay or other nonmetallic minerals, to the state of Michigan, together with the right to explore for, mine and remove such minerals from these lands, but no drilling, mining or mineral removal operation of any kind shall be conducted upon the surface of these lands or in the water area.

History: 1967, Act 168, Imd. Eff. June 30, 1967



Section 3.454 Pictured Rocks national lakeshore; concurrent jurisdiction.

Sec. 4.

The jurisdiction of the lands and water area described in section 1 is ceded to the United States of America upon the express condition that the state of Michigan shall retain concurrent jurisdiction, both civil and criminal, over persons on the lands and water area, so that all civil and criminal process issued by any court of competent jurisdiction or officer having authority of law to issue process and all orders made by the court, or any judicial officer authorized to make the orders necessary to be served upon any person, may be executed upon the lands and water area in the same manner as if jurisdiction had not been ceded.

History: 1967, Act 168, Imd. Eff. June 30, 1967 ;-- Am. 2012, Act 116, Imd. Eff. May 2, 2012



Section 3.454a Acquisition of concurrent legislative jurisdiction over additional lands and waters; application; description; cessation of jurisdiction; filing of instrument.

Sec. 4a.

(1) If the United States desires to acquire concurrent legislative jurisdiction over the lands and waters within the Pictured Rocks national lakeshore that have not previously been ceded under section 4, the United States shall submit an application, in writing, to the governor. Upon receipt of the application, the governor may cede to the United States jurisdiction, not exceeding that requested by the United States, over any or all of the lands or waters for which jurisdiction has been applied, and reserving to this state concurrent jurisdiction as the governor considers appropriate.

(2) An application submitted under subsection (1) shall state the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands or waters, or both, over which jurisdiction is desired and information as to which of the lands are owned by the United States.

(3) The cession of jurisdiction under this section becomes effective when it is accepted on behalf of the United States. Acceptance by the United States shall be indicated in writing upon the instrument of cession by an authorized official of the United States and shall be filed with the secretary of state of this state.

History: Add. 2012, Act 116, Imd. Eff. May 2, 2012



Section 3.454b Reservation of jurisdiction; rights of person residing on lands ceded to United States.

Sec. 4b.

(1) This state reserves jurisdiction as follows over lands and waters within the Pictured Rocks national lakeshore, to which legislative jurisdiction is ceded to the United States under this act:

(a) The state's entire legislative jurisdiction with respect to taxation by this state or a political subdivision of this state.

(b) The state's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property.

(c) Concurrent or separate power to enforce the criminal law.

(d) The power to execute any process, civil or criminal, issued under authority of this state.

(2) A person residing on lands within the Pictured Rocks national lakeshore, to which legislative jurisdiction is ceded to the United States under this act, shall not be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of jurisdiction to the United States.

History: Add. 2012, Act 116, Imd. Eff. May 2, 2012



Section 3.454c Relinquishment of legislative jurisdiction over lands by United States; acceptance by governor.

Sec. 4c.

If the United States offers to this state a relinquishment of legislative jurisdiction over lands within the Pictured Rocks national lakeshore, the governor may accept on behalf of this state the legislative jurisdiction offered to be relinquished. The governor shall indicate his or her acceptance of relinquished legislative jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States. The acceptance is effective when deposited in a United States post office or mailbox.

History: Add. 2012, Act 116, Imd. Eff. May 2, 2012



Section 3.455 Pictured Rocks national lakeshore; approval of conveyances.

Sec. 5.

The deeds and instruments provided by this act shall be approved by the attorney general.

History: 1967, Act 168, Imd. Eff. June 30, 1967






Act 175 of 1935 U.S. ARMY LAND (3.461 - 3.462)

Section 3.461 Conveyance of land to United States army use; description.

Sec. 1.

The director of conservation of the state of Michigan is hereby authorized and empowered to convey by quit claim deed or deeds for and in behalf of the state of Michigan such title to the following described lands as is vested in the state of Michigan to the United States of America for use in connection with the United States army:

All those tracts, pieces or parcels of land, located in Oscoda township, county of Iosco, state of Michigan, and described as follows:

All that part of the southeast 1/4 of section 18 lying south of U.S. highway number 23, containing approximately 126.72 acres.

All of the east 1/2 of section 19, containing 320 acres.

All of the northwest 1/4 of section 20, lying south of U.S. highway number 23, containing approximately 156.13 acres.

All of the southwest 1/4 of the northeast 1/4 of section 20, lying south of U.S. highway number 23, containing approximately 37.4 acres.

All of the south 1/2 of section 20, containing 320 acres.

All of the west 1/2 of the southwest 1/4 of section 21,containing 80 acres.

All that part of the northeast 1/4 of section 30 lying north of the Oscoda-Glennie road, containing approximately 144.6 acres.

All that part of the north 1/2 of section 29 lying north of the Oscoda-Glennie road, containing approximately 190 acres.

History: 1935, Act 175, Imd. Eff. June 6, 1935 ;-- Am. 1937, Act 115, Imd. Eff. June 25, 1937 ;-- CL 1948, 3.461



Section 3.462 Ceding of jurisdiction and concurrent jurisdiction of land conveyed to United States army use.

Sec. 2.

The jurisdiction of said lands is hereby ceded to the United States of America: Provided, That this cession is upon the express condition that the state of Michigan shall so far retain concurrent jurisdiction with the United States in and over said lands aforesaid, that all civil and criminal process issued by any court of competent jurisdiction or officers having authority of law to issue such process and all orders made by such court, or any judicial officer duly empowered to make such orders necessary to be served upon any person, may be executed upon said lands in the same way and manner as if jurisdiction had not been ceded as aforesaid.

History: 1935, Act 175, Imd. Eff. June 6, 1935 ;-- CL 1948, 3.462






Act 229 of 1935 COAST GUARD LAND (3.481 - 3.482)

Section 3.481 Conveyance of land to United States coast guard service use; reversion to state.

Sec. 1.

The director of conservation of the state of Michigan is hereby authorized and empowered to convey by quit claim deed or deeds for and in behalf of the state of Michigan such title to the following described lands as is vested in the state of Michigan to the United States of America for use in connection with the coast guard service:

A parcel of land located in the Holland State Park in section 33, township 5 north, range 16 west, township of Park, county of Ottawa; said parcel having a frontage of approximately 450 feet on the north side of the channel between Black lake and Lake Michigan, and extending northerly approximately 160 feet to the state park road as now established.

Any such deed shall contain a provision providing that the lands contained therein shall revert to the state of Michigan when the same shall cease to be used in connection with the coast guard service.

History: 1935, Act 229, Imd. Eff. June 8, 1935 ;-- CL 1948, 3.481



Section 3.482 Ceding of jurisdiction and concurrent jurisdiction of land conveyed to United States coast guard service.

Sec. 2.

The jurisdiction of said lands is hereby ceded to the United State [United States] of America: Provided, That this cession is upon the express condition that the state of Michigan shall so far retain concurrent jurisdiction with the United States in and over said lands aforesaid, that all civil and criminal process issued by any court of competent jurisdiction or officers having authority of law to issue such process and all orders made by such court, or any judicial officer duly empowered to make such orders, and necessary to be served upon any person, may be executed upon said lands in the same way and manner as if jurisdiction had not been ceded as aforesaid.

History: 1935, Act 229, Imd. Eff. June 8, 1935 ;-- CL 1948, 3.482






Act 17 of 1943 LEASING STATE PROPERTY TO ARMED FORCES (3.501 - 3.501a)

Section 3.501 State administrative board; lease of state property to United States armed forces; approval.

Sec. 1.

The state administrative board of the state of Michigan is hereby authorized and empowered to lease to the armed forces of the United States of America, real and personal property of the state of Michigan upon the recommendation of the department of this state occupying and/or using such property on such terms and conditions as such department and the state administrative board may determine; subject, however, to the approval of such leases by the attorney general of this state. The state administrative board of the state of Michigan is also hereby authorized and empowered to enter into agreements with or to grant permits to the armed forces of the United States of America upon the recommendation of the conservation department of this state whereby the armed forces of the United States of America shall be permitted and allowed to use a certain area of lake Michigan lying opposite camp Claybanks in Oceana county described as follows:

within the boundaries of the state of Michigan for the purpose of using said area and space as anti-aircraft firing range on such terms and conditions as such department of conservation and the state administrative board may determine, subject, however, to the approval of such agreements and permits by the attorney general of this state.

History: 1943, Act 17, Imd. Eff. Mar. 13, 1943 ;-- Am. 1947, Act 188, Imd. Eff. June 12, 1947 ;-- CL 1948, 3.501 ;-- Am. 1957, Act 239, Imd. Eff. June 6, 1957



Section 3.501a Lease of Lansing city land to naval reserve.

Sec. 1a.

The state administrative board of the state of Michigan is hereby empowered to lease to the United States naval reserve a parcel of land situated in the city of Lansing, described as follows: Beginning at the point of intersection of the south line of Saginaw street and the west line of Marshall avenue, thence south along the west line of Marshall avenue 350 feet, thence west parallel with the south line of Saginaw street 400 feet, thence north parallel with the west line of Marshall avenue 350 feet, thence east along the south line of Saginaw street 400 feet, to place of beginning. (Approximately 3.2 acres).

History: Add. 1947, Act 188, Imd. Eff. June 12, 1947 ;-- CL 1948, 3.501a






Act 213 of 1943 SALE OF SCHOOL EQUIPMENT TO U.S. (3.521 - 3.522)



Act 12 of 1942 (1st. Ex. Sess.) PURCHASE OF FEDERAL EQUIPMENT (3.541 - 3.542)

Section 3.541 Federal grants of funds or property; authority of political subdivisions to accept.

Sec. 1.

Whenever the United States, or any agency or officer thereof, or the war surplus property board, shall offer equipment, supplies, materials or funds for wartime or defense activities or for any other governmental purpose to the state or to any political subdivision thereof, the state or political subdivision is hereby authorized to accept such offer and the state administrative board of the state, or the legislative body of the political subdivision may authorize any officer of the state or of the political subdivision to accept or purchase said equipment, supplies, materials or funds on behalf of the state or political subdivision.

History: 1942, 1st Ex. Sess., Act 12, Imd. Eff. Jan. 28, 1942 ;-- Am. 1945, Act 65, Imd. Eff. Mar. 28, 1945 ;-- CL 1948, 3.541



Section 3.542 National school lunch program; administration; accounts.

Sec. 2.

Whenever the equipment, supplies, materials or funds set forth in section 1 of this act relate to the national school lunch program as extended by Public Law 396, 79th Congress, as amended, otherwise cited as the “national school lunch act”, or to Public Law 642, 89th Congress, otherwise cited as the “child nutrition act of 1966”, in (1) nonprofit schools of high school grade and under and in (2) nonprofit nursery schools, child care centers, settlement houses, summer camps and similar nonprofit institutions devoted to the care and training of children, the receipt and distribution of such equipment, supplies, materials or funds shall be administered by the department of education under rules adopted by it. Any funds accepted for such purpose shall not be or become commingled with the funds of the state but shall be set apart in a separate account, and all transactions affecting the administration of such funds shall be audited and accounted for separately.

History: Add. 1956, Ex. Sess., Act 14, Imd. Eff. Nov. 13, 1956 ;-- Am. 1971, Act 72, Imd. Eff. July 28, 1971






Act 151 of 1978 BASE CONVERSION AUTHORITY (3.551 - 3.561)

Section 3.551 Definitions.

Sec. 1.

As used in this act:

(a) “Authority” means a base conversion authority as provided for in this act.

(b) “Department” means the department of commerce.

History: 1978, Act 151, Imd. Eff. May 18, 1978



Section 3.552 Base conversion authority; creation; function.

Sec. 2.

Upon notification by the United States government that a federal military installation in this state is to be closed, and upon resolution by the township board of the charter township having jurisdiction over the entire area of the military installation requesting the establishment of a base conversion authority, the governor may create by executive order such an authority pursuant to this act, within the department. The sole function of the authority is to serve as a holding and maintenance agency to receive property and assets from the United States department of defense and the state of Michigan.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.553 Base conversion authority; membership; duration; vacancy; meetings; compensation and expenses; election of officers; employment of personnel.

Sec. 3.

(1) The authority shall consist of 7 voting members who shall be appointed by the governor, with the advice and consent of the senate. The director of public health or his or her authorized representative shall serve as an ex officio member without vote. The members shall be as follows:

(a) One member who is the chairperson of the county board of commissioners of the county in which the military installation is located, or the chairperson's designee.

(b) One member who is the township supervisor of the township in which the majority of the land area of the military installation is located, or the member's designee.

(c) The township supervisor of the charter township immediately south of, and having contractual agreements for municipal utilities service with, the township described in subdivision (b).

(d) The director of commerce, or the director's designee.

(e) The director of the department of natural resources, or the director's designee.

(f) One member who is a representative of a local financial institution located within the county in which the military installation is located.

(g) The president of the chamber of commerce which serves the township in which the military installation is located.

(2) The authority shall exist for 5 years, with additional 2-year extensions if each extension is provided by concurrent resolution of the state legislature.

(3) A member of the authority described in subsection (1)(a) to (c) shall serve while the member holds the respective office specified in that subsection. All other members shall serve at the pleasure of the governor. A vacancy shall be filled in the same manner as the original appointment.

(4) The authority shall hold an annual meeting each January. Additional meetings may be conducted as are necessary. At least 1 meeting a year shall be held on the military installation. At a meeting of the authority a majority vote of all members appointed and serving is necessary for a decision. A quorum consists of a majority of the members.

(5) The per diem compensation of the authority and the schedule for reimbursement of expenses shall be established by the legislature. This subsection shall apply only to the members of the authority described in subsection (1)(a), (b), (c), (f), and (g).

(6) The authority shall elect annually from its membership a chairperson, a vice-chairperson, a secretary, and a treasurer. The authority may employ experts, consultants, administrative staff, and other personnel the authority considers necessary in the performance of its responsibilities under this act.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.554 Duties, oath, and bond of members.

Sec. 4.

The members of the authority shall enter upon their duties after their appointment and shall qualify by taking and filing the oath of office and supplying the bond required by the state administrative board.

History: 1978, Act 151, Imd. Eff. May 18, 1978



Section 3.555 Conducting business at public meeting; notice; availability of writings to public.

Sec. 5.

(1) The business which the authority may perform shall be conducted at a public meeting of the authority held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) All writing prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1978, Act 151, Imd. Eff. May 18, 1978



Section 3.556 Base conversion authority as body corporate, governmental unit, and public body; signing and attesting to official papers; grant of power construed.

Sec. 6.

(1) The authority is a body corporate which may sue and be sued, plead and be impleaded, contract and be contracted with, and carry out all powers granted it. The authority shall be considered a governmental unit of this state for purposes of subpart 1 of part 21 (general real estate powers) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.2101 to 324.2102 of the Michigan Compiled Laws, and a public entity for purposes of Act No. 317 of the Public Acts of 1968, being sections 15.321 to 15.330 of the Michigan Compiled Laws.

(2) A contract, deed of conveyance, and any other official paper of the authority shall be signed by the chairperson or vice-chairperson in the absence of the chairperson and attested by the secretary.

(3) An authority shall be considered a public body and have those powers necessary to effectuate the purposes of this act. A grant of power to an authority shall not be construed as a limitation but rather as an extension of the power of the authority.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991 ;-- Am. 1996, Act 28, Imd. Eff. Feb. 26, 1996



Section 3.557 Sole function of authority.

Sec. 7.

The sole function of the authority is to serve as a holding and maintenance agency to receive property and assets from the United States department of defense and the state of Michigan. In order to carry out this function, the authority may exercise the powers relative to that property as described in section 8.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.558 Powers of authority.

Sec. 8.

The authority may:

(a) Employ law enforcement officers, fire protection personnel, maintenance personnel, and other employees as necessary to protect and maintain real and personal property located on the military installation or contract for the procurement of any of these services.

(b) Enter into contracts with the United States department of defense for the maintenance of buildings, grounds, water and sewage systems, heating and cooling systems, and other systems or property at the military installation until final disposition of the systems or property.

(c) Sell, lease, exchange, transfer, assign, subdivide, pledge by mortgage or deed of trust, or otherwise dispose of any real or personal property or an interest in the property in cooperation and consultation with the local agency or organization created by the township in which the base is located and whose purpose is to determine appropriate utilization of military base property.

(d) Rent, maintain, manage, operate, improve, and repair property under its control in cooperation and consultation with the local agency or organization created by the township in which the base is located and whose purpose is to determine appropriate utilization of military base property.

(e) Receive funds from a local governmental unit, other state agencies, the federal government or its agency, or a private individual or group and spend those funds to the extent permitted under the powers granted to it pursuant to this section.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.559 Annual report.

Sec. 9.

Before February 1 in each year, the authority shall file an annual report with the governor, the legislature, and a township board of trustees having jurisdiction, setting forth its activities, receipts, expenditures, business considered, meetings, and progress during the immediately preceding year ending December 31.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.560 Dissolution of authority; disposition of property.

Sec. 10.

Upon dissolution of an authority, the property, books, records, files, and funds of the authority shall become property of the township and shall be held or disposed of by the township in a manner prescribed by law.

History: 1978, Act 151, Imd. Eff. May 18, 1978 ;-- Am. 1991, Act 134, Imd. Eff. Nov. 6, 1991



Section 3.561 Repeal of MCL 46.271 to 46.281.

Sec. 11.

Act No. 270 of the Public Acts of 1968, being sections 46.271 to 46.281 of the Compiled Laws of 1970, is repealed.

History: 1978, Act 151, Imd. Eff. May 18, 1978






Act 159 of 1993 ESTABLISHMENT OF BASE CONVERSION AUTHORITY (3.571 - 3.580)

Section 3.571 Definitions.

Sec. 1.

As used in this act:

(a) “Authority” means a base conversion authority as provided for in this act.

(b) “Base” means a federal military installation on the final list of base or facility closures submitted by the base realignment and closure commission to the president of the United States and subsequently approved by congress.

(c) “Department” means the department of commerce.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.572 Base conversion authority; creation by executive order.

Sec. 2.

Upon notification by the United States government that a base in this state is to be closed, the governor may create by executive order such an authority pursuant to this act, within the department.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.573 Base conversion authority; appointment and qualifications of members; designation of chairperson; ex officio members; duration of authority; service of members; vacancy; meetings; voting; quorum; compensation; election of officers; employment of personnel; appointment of subcommittees and task forces.

Sec. 3.

(1) The authority shall consist of 11 voting members who shall be appointed by the governor, with the advice and consent of the senate. The governor shall designate 1 of the members to serve as chairperson. The directors of the department of commerce, labor, natural resources, and transportation; the Michigan jobs commission or its successor; the central Upper Peninsula planning and developing regional commission (CUPPAD); and the northern economic initiatives corporation (NEI Corp) shall serve as ex officio members without vote. The members shall be as follows:

(a) One member who is chairperson of the county board of commissioners of the county in which the base is located, or the chairperson's designee.

(b) The township supervisor, or that person's designee, from each township in which the land area of the base is located.

(c) One member who is a representative of a business, commerce, or economic development association operating in Alger, Delta, Dickinson, Marquette, or Menominee county.

(d) One member who is a representative of a public utility operating in Alger, Delta, Dickinson, Marquette, or Menominee county.

(e) One member who is a representative of an employer with more than 500 employees working in Alger, Delta, Dickinson, Marquette, or Menominee county.

(f) One member who is a representative of an employer with less than 500 employees working in Alger, Delta, Dickinson, Marquette, or Menominee county.

(g) One member at large who is a resident of Alger, Delta, Dickinson, Marquette, or Menominee county.

(h) One member who is a representative of organized labor.

(i) One member who is a resident of Delta county.

(2) The authority shall exist for 5 years, with 1 additional 5-year extension if authorized by concurrent resolution of the state legislature.

(3) A member of the authority described in subsection (1)(a) and (b) shall serve while the member holds the respective office specified in that subsection. All other members shall serve at the pleasure of the governor. A vacancy shall be filled in the same manner as the original appointment.

(4) The authority shall hold an annual meeting each January. Additional meetings may be conducted as are necessary. At least 1 meeting a year shall be held on the base. At a meeting of the authority a majority vote of all members appointed and serving is necessary for a decision. Voting may be conducted by telephonic communication. A quorum consists of a majority of the members.

(5) The per diem compensation of the authority and the schedule for reimbursement of expenses shall be established by the legislature.

(6) The authority shall elect annually from its membership a vice-chairperson, a secretary, and a treasurer. The authority may employ experts, consultants, administrative staff, and other personnel the authority considers necessary in the performance of its responsibilities under this act. The authority may also appoint subcommittees and task forces consisting of its own members and other individuals appointed by the chairperson of the authority.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.574 Duties; oath of office; supplying bond.

Sec. 4.

The members of the authority shall enter upon their duties after their appointment and shall qualify by taking and filing the oath of office and supplying the bond required by the state administrative board.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.575 Business conducted at public meeting; availability of writings to public.

Sec. 5.

(1) The business which the authority may perform shall be conducted at a public meeting of the authority held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) All writings prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.576 Base conversion authority as body corporate, governmental unit, public entity, and public agency; signing and attesting to official papers; grant of power construed.

Sec. 6.

(1) The authority is a body corporate which may sue and be sued, plead and be impleaded, contract and be contracted with, and carry out all powers granted it. The authority shall be considered a governmental unit of this state for purposes of subpart 1 of part 21 (general real estate powers) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.2101 to 324.2102 of the Michigan Compiled Laws, and a public entity for purposes of Act No. 317 of the Public Acts of 1968, being sections 15.321 to 15.330 of the Michigan Compiled Laws. The authority shall be considered a public agency for purposes of the urban cooperation act of 1967, Act No. 7 of the Public Acts of the Extra Session of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws.

(2) A contract, deed of conveyance, and any other official paper of the authority shall be signed by the chairperson or vice-chairperson in the absence of the chairperson and attested by the secretary.

(3) An authority shall be considered a public body and have those powers necessary to effectuate the purposes of this act. A grant of power to an authority shall not be construed as a limitation but rather as an extension of the power of the authority.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993 ;-- Am. 1996, Act 29, Imd. Eff. Feb. 26, 1996



Section 3.577 Base conversion authority; functions; exercise of certain powers.

Sec. 7.

(1) The authority shall do all of the following:

(a) Serve as a holding and maintenance agency to receive property and assets from the United States department of defense, this state, and any other public or private entities.

(b) Consider and evaluate alternative proposals for conversion of the base from military to civilian uses.

(c) Enter into an intergovernmental agreement with 1 or more public agencies pursuant to Act No. 7 of the Public Acts of the Extra Session of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws, concerning land use and zoning matters.

(2) In order to carry out these functions, the authority may exercise the powers relative to that property as described in section 8.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.578 Conversion base authority; powers.

Sec. 8.

The authority may do all of the following:

(a) Employ law enforcement officers, fire protection personnel, maintenance personnel, and other employees as necessary to protect and maintain real and personal property located on the base or contract for the procurement of any of these services.

(b) Enter into contracts with the United States department of defense for the maintenance and security of buildings, grounds, water and sewage systems, heating and cooling systems, and other systems or property at the base until final disposition of the systems or property.

(c) Sell, lease, convey, exchange, transfer, assign, subdivide, pledge by mortgage or deed of trust, or otherwise dispose of any real or personal property under its control or an interest in the property.

(d) Rent, maintain, manage, operate, improve, demolish, and repair property under its control.

(e) Plan, propose, and implement plans of development necessary to achieve the purposes of this act.

(f) Receive funds from a local governmental unit, other state agencies, the federal government or an agency of the federal government, or a private individual or group, foundations or other private entities and spend those funds to the extent permitted under the powers granted to it pursuant to this section.

(g) Issue notes or bonds of the authority if necessary to implement plans of development necessary to achieve the purposes of this act. Bonds or notes issued by the authority are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993 ;-- Am. 2002, Act 326, Imd. Eff. May 23, 2002



Section 3.579 Annual report.

Sec. 9.

Before February 1 in each year, the authority shall file an annual report with the governor, the legislature, and the county board of commissioners of the county in which the base is located, setting forth its activities, receipts, expenditures, business considered, meetings, and progress during the immediately preceding year ending December 31.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993



Section 3.580 Dissolution of authority; disposition of property.

Sec. 10.

When the authority has completed the purpose for which it was organized, the authority may request the legislature to dissolve the authority by concurrent resolution. Upon dissolution of the authority, either by concurrent resolution or upon completion of the time period prescribed by this act, the property, books, records, files, and funds of the authority shall become property of the county in which the base is located and shall be held or disposed of by the county in a manner prescribed by law.

History: 1993, Act 159, Imd. Eff. Sept. 13, 1993






Act 89 of 1954 GREAT LAKES COMPACT (3.601 - 3.607)



Act 28 of 1955 GREAT LAKES BASIN COMPACT (3.651 - 3.656)



Act 155 of 1989 GREAT LAKES PROTECTION FUND AUTHORIZATION ACT (3.671 - 3.677)



Act 56 of 2003 INTERSTATE COMPACT FOR JUVENILES (3.691 - 3.692)

Section 3.691 Short title.

Sec. 1.

This act shall be known and may be cited as the “interstate compact for juveniles”.

History: 2003, Act 56, Imd. Eff. July 14, 2003



Section 3.692 Supervision or return of juveniles, delinquents, and status offenders; interstate compact; form.

Sec. 2.

The interstate compact for the supervision or return of juveniles, delinquents, and status offenders is enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. “By-laws” means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. “Compact Administrator” means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. “Compacting State” means: any state which has enacted the enabling legislation for this compact.

D. “Commissioner” means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. “Court” means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. “Deputy Compact Administrator” means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. “Interstate Commission” means: the Interstate Commission for Juveniles created by Article III of this compact.

H. “Juvenile” means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent -- a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent -- a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender -- a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender -- a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender -- a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. “Non-Compacting state” means: any state which has not enacted the enabling legislation for this compact.

J. “Probation or Parole” means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. “Rule” means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. “State” means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the “Interstate Commission for Juveniles.” The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. By-laws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

g. Providing “start-up” rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the “Model State Administrative Procedures Act,” 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: 2003, Act 56, Imd. Eff. July 14, 2003






Act 203 of 1958 INTERSTATE COMPACT ON JUVENILES (3.701 - 3.706)



Act 114 of 1984 INTERSTATE COMPACT ON PLACEMENT OF CHILDREN (3.711 - 3.717)

Section 3.711 Interstate compact on placement of children; enactment; form; contents.

Sec. 1.

The interstate compact on the placement of children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

The contracting states solemnly agree:

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship, or similar control.

(b) "Sending agency" means a party state, or officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency, or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective, or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

(1) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(2) Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(a) The name, date, and place of birth of the child.

(b) The identity and address or addresses of the parents or legal guardian.

(c) The name and address of the person, agency, or institution to or with which the sending agency proposes to send, bring, or place the child.

(d) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(3) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to subsection (2) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(4) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

(1) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting, or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(2) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of 1 or more services in respect of such case by the latter as agent for the sending agency.

(3) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in subsection (1) of this article.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his or her being sent to such other party jurisdiction for institutional care and the court finds that:

(a) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(b) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the officer's jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact. ARTICLE VIII — Limitations This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or the child's guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending, or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

This compact shall be open to joinder by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until 2 years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties, and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.712 Financial responsibility.

Sec. 2.

Financial responsibility for a child placed pursuant to the interstate compact on the placement of children shall be determined in accordance with Article V of the compact in the first instance. However, in the event of partial or complete default of performance thereunder, Act No. 8 of the Public Acts of 1952, being sections 780.151 to 780.174 of the Michigan Compiled Laws, may be invoked.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.713 Definitions.

Sec. 3.

As used in the interstate compact on the placement of children:

(a) “Appropriate public authorities” with reference to this state means the department of social services and that department shall receive and act with reference to notices required by Article III of the compact.

(b) “Appropriate authority in the receiving state” with reference to this state means the director of social services.

(c) “Executive head” with reference to this state means the governor, who may appoint a compact administrator in accordance with Article VII of the compact.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.714 Authorization to enter into agreements; approval of agreement containing financial commitment or imposing financial obligation.

Sec. 4.

The officers and agencies of this state and its subdivisions having authority to place children may enter into agreements with appropriate officers or agencies of or in other party states pursuant to subsection (2) of Article V of the interstate compact on the placement of children. An agreement which contains a financial commitment or imposes a financial obligation on this state or a subdivision or agency of this state shall not be binding unless it has the approval in writing of the state budget officer in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.715 Placement to comply with MCL 710.51; placement constituting discharge; notice.

Sec. 5.

A placement made into this state pursuant to the interstate compact on the placement of children for the purpose of adoption shall be in compliance with section 51(4) of chapter X of Act No. 288 of the Public Acts of 1939, being section 710.51 of the Michigan Compiled Laws. Accordingly, the making of such a placement by a sending agency of or in another state party to the compact shall constitute a discharge of the child within the meaning of subsection (1) of Article V of the compact and a concurrence therein by any and all concerned persons or agencies in this state. The appropriate authorities in this state shall not furnish a sending agency in another state with a notice pursuant to subsection (4) of Article III of the compact to the effect that the placement does not appear to be contrary to the interests of the child until it is ascertained that section 51(4) of chapter X of Act No. 288 of the Public Acts of 1939, will be promptly satisfied.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.716 Applicability of MCL 400.115c; action by judge of probate.

Sec. 6.

The requirements of section 115c of Act No. 280 of the Public Acts of 1939, being section 400.115c of the Michigan Compiled Laws, for study of the intended home and for supervision of the placement shall apply to placements made pursuant to the interstate compact on the placement of children. However, the approval or other action by a judge of probate shall not be required unless the placement is in contemplation of an adoption.

History: 1984, Act 114, Imd. Eff. May 29, 1984



Section 3.717 Placement of delinquent child by court; retention of jurisdiction.

Sec. 7.

A court having jurisdiction to place delinquent children may place the child in an institution of or in another state pursuant to Article VI of the interstate compact on the placement of children and shall retain jurisdiction as provided in Article V of the compact.

History: 1984, Act 114, Imd. Eff. May 29, 1984






Act 310 of 2000 MUTUAL AID AGREEMENTS (3.731 - 3.734)

Section 3.731 Definitions.

Sec. 1.

As used in this act:

(a) “Agreement” means a written agreement between 1 or more law enforcement agencies in this state and at least 1 law enforcement agency in a physically adjacent state.

(b) “Law enforcement agency” means a police or sheriff's department that has the authority to enforce the general criminal laws of this state or a similar governmental organization of a physically adjacent state.

History: 2000, Act 310, Imd. Eff. Oct. 17, 2000



Section 3.732 Mutual aid agreement with adjacent state law enforcement agency.

Sec. 2.

Subject to section 3, this state or a county, city, village, or township law enforcement agency of this state may enter into a mutual aid agreement with a law enforcement agency of a physically adjacent state.

History: 2000, Act 310, Imd. Eff. Oct. 17, 2000



Section 3.733 Mutual aid agreement; authorization; terms; filing.

Sec. 3.

(1) An agreement entered into under this act by a county, city, village, or township law enforcement agency shall first be authorized by the governing body of that law enforcement agency of this state and the governing body of the law enforcement agency of the physically adjacent state.

(2) An agreement entered into under this act shall include at least all of the following terms:

(a) The name and title of the official who may initiate a mutual aid request and a mutual aid response under the agreement.

(b) The nature of an emergency situation that may initiate a request or a response of the law enforcement agency to or from the law enforcement agency of the physically adjacent state.

(c) The arrest authority of the law enforcement officers responding from the law enforcement agency of the physically adjacent state, which must comply with the peace officer standards of the adjacent state.

(d) The chain of command for the supervision of the responding law enforcement officers from the law enforcement agency of the physically adjacent state.

(3) An agreement entered into under this act shall be filed with the commission on law enforcement standards.

History: 2000, Act 310, Imd. Eff. Oct. 17, 2000



Section 3.734 Authority and immunity of law enforcement or police officer.

Sec. 4.

A law enforcement officer from a physically adjacent state, who responds under the terms of an agreement entered into under this act, has the same authority and immunity from criminal and civil liability as a law enforcement or police officer of this state.

History: 2000, Act 310, Imd. Eff. Oct. 17, 2000






Act 460 of 1982 MIDWEST INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT (3.751 - 3.752)

Section 3.751 Midwest interstate low-level radioactive waste compact; form.

Sec. 1.

The midwest interstate low-level radioactive waste compact is enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows: ARTICLE I. POLICY AND PURPOSE

There is created the Midwest Interstate Low-Level Radioactive Waste Compact.

The states party to this compact recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act (42 U.S.C. 2021b to 2021d), has provided for and encouraged the development of low-level radioactive waste compacts as a tool for managing such waste. The party states acknowledge that the Congress has declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to manage such waste be properly provided.

a. It is the policy of the party states to enter into a regional low-level radioactive waste management compact for the purpose of:

1. Providing the instrument and framework for a cooperative effort;

2. Providing sufficient facilities for the proper management of low-level radioactive waste generated in the region;

3. Protecting the health and safety of the citizens of the region;

4. Limiting the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region;

5. Encouraging the reduction of the amounts of low-level radioactive waste generated in the region;

6. Distributing the costs, benefits and obligations of successful low-level radioactive waste management equitably among the party states, and among generators and other persons who use regional facilities to manage their waste; and

7. Ensuring the ecological and economical management of low-level radioactive wastes.

b. Implicit in the Congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Compact Commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws;

2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their compliance with these rules, regulations and laws.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. “Care” means the continued observation of a facility after closure for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

b. “Commission” means the Midwest Interstate Low-Level Radioactive Waste Commission.

c. “Decommissioning” means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at a facility.

d. “Disposal” means the isolation of waste from the biosphere in a permanent facility designed for that purpose.

e. “Eligible state” means a state qualified to be a party state to this compact as provided in Article VIII.

f. “Facility” means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage or disposal of low-level radioactive waste.

g. “Generator” means any person who produces or possesses low-level radioactive waste in the course of or incident to manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity and who, to the extent required by law, is licensed by the U.S. Nuclear Regulatory Commission or a party state, to produce or possess such waste. Generator does not include a person who provides a service by arranging for the collection, transportation, treatment, storage or disposal of wastes generated outside the region.

h. “Host state” means any state which is designated by the Commission to host a regional facility.

i. “Low-level radioactive waste” or “waste” means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or by-product material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2014).

j. “Management plan” means the plan adopted by the Commission for the storage, transportation, treatment and disposal of waste within the region.

k. “Party state” means any eligible state which enacts the compact into law.

l.“Person” means any individual, corporation, business enterprise or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, business enterprise, or legal entity.

m. “Region” means the area of the party states.

n. “Regional facility” means a facility which is located within the region and which is established by a party state pursuant to designation of that state as a host state by the Commission.

o. “Site” means the geographic location of a facility.

p. “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

q. “Storage” means the temporary holding of waste for treatment or disposal.

r. “Treatment” means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.

s. “Waste management” means the storage, transportation, treatment, or disposal of waste.

ARTICLE III. THE COMMISSION

a. There is hereby created the Midwest Interstate Low-Level Radioactive Waste Commission. The Commission consists of one voting member from each party state. The Governor of each party state shall notify the Commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each Commission member shall be the responsibility of the member's respective state.

b. Each Commission member is entitled to one vote. No action of the Commission is binding unless a majority of the total membership cast their vote in the affirmative.

c. The Commission shall elect annually from among its members a chairperson. The Commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures which substantially conform with the provisions of federal law on administrative procedure compiled at 5 U.S.C. 500 to 559 in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

d. The Commission shall meet at least once annually and shall also meet upon the call of the chairperson or a Commission member.

e. All meetings of the Commission shall be open to the public with reasonable advance notice. The Commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all Commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The Commission may establish advisory committees for the purpose of advising the Commission on any matters pertaining to waste management.

g. The office of the Commission shall be in a party state. The Commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall serve at the Commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the Commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the Commission.

h. The Commission may:

1. Enter into an agreement with any person, state, or group of states for the right to use regional facilities for waste generated outside of the region and for the right to use facilities outside the region for waste generated within the region. The right of any person to use a regional facility for waste generated outside of the region requires an affirmative vote of a majority of the Commission, including the affirmative vote of the member of the host state in which any affected regional facility is located.

2. Approve the disposal of waste generated within the region at a facility other than a regional facility.

3. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the Commission may arrange for any expert testimony, reports, evidence or other participation.

4. Review the emergency closure of a regional facility, determine the appropriateness of that closure, and take whatever actions are necessary to ensure that the interests of the region are protected.

5. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

6. Suspend the privileges or revoke the membership of a party state by a two-thirds vote of the membership in accordance with Article VIII.

i. The Commission shall:

1. Receive and act on the petition of a nonparty state to become an eligible state.

2. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the Commission.

3. Hear, negotiate, and, as necessary, resolve by final decision disputes which may arise between the party states regarding this compact.

4. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV, a regional management plan which designates host states for the establishment of needed regional facilities.

5. Adopt an annual budget.

j. Funding of the budget of the Commission shall be provided as follows:

1. Each state, upon becoming a party state, shall pay $50,000 or $1,000 per cubic meter of waste shipped from that state in 1980, whichever is lower, to the Commission which shall be used for the administrative costs of the Commission;

2. Each state hosting a regional facility shall levy surcharges on all users of the regional facility based upon its portion of the total volume and characteristics of wastes managed at that facility. The surcharges collected at all regional facilities shall:

(a) Be sufficient to cover the annual budget of the Commission; and

(b) Represent the financial commitments of all party states to the Commission; and

(c) Be paid to the Commission, provided, however, that each host state collecting surcharges may retain a portion of the collection sufficient to cover its administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the Commission.

k. The Commission shall keep accurate accounts of all receipts and disbursements. The Commission shall contract with an independent certified public accountant to annually audit all receipts and disbursements of Commission funds, and to submit an audit report to the Commission. The audit report shall be made a part of the annual report of the Commission required by this Article.

l. The Commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States (or any subdivision or agency thereof), or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the Commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.

m. The Commission is not liable for any costs associated with any of the following:

1. The licensing and construction of any facility,

2. The operation of any facility,

3. The stabilization and closure of any facility,

4. The care of any facility,

5. The extended institutional control, after care of any facility, or

6. The transportation of waste to any facility.

n. 1. The Commission is a legal entity separate and distinct from the party states and is liable for its actions as a separate and distinct legal entity. Liabilities of the Commission are not liabilities of the party states. Members of the Commission are not personally liable for actions taken by them in their official capacity.

2. Except as provided under sections m. and n.1. of this article, nothing in this compact alters liability for any act, omission, course of conduct or liability resulting from any causal or other relationships.

o. Any person aggrieved by a final decision of the Commission may obtain judicial review of such decision in any court of competent jurisdiction by filing in such court a petition for review within 60 days after the Commission's final decision.

ARTICLE IV. REGIONAL MANAGEMENT PLAN

The Commission shall adopt a regional management plan designed to ensure the safe and efficient management of waste generated within the region. In adopting a regional waste management plan the Commission shall:

a. Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region;

b. Develop and consider policies promoting source reduction of waste generated within the region;

c. Develop and adopt procedures and criteria for identifying a party state as a host state for a regional facility. In developing these criteria, the Commission shall consider all the following:

1. The health, safety, and welfare of the citizens of the party states.

2. The existence of regional facilities within each party state.

3. The minimization of waste transportation.

4. The volumes and types of wastes generated within each party state.

5. The environmental, economic, and ecological impacts on the air, land and water resources of the party states.

d. Conduct such hearings, and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed regional facility;

e. Prepare a draft management plan, including procedures, criteria and host states, including alternatives, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the Commission shall conduct a public hearing in that state prior to the adoption of the management plan. The management plan shall include the Commission's response to public and party state comment.

ARTICLE V. RIGHTS AND OBLIGATIONS OF PARTY STATES

a. Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

b. Each party state has the right to have all wastes generated within its borders managed at regional facilities subject to the provisions contained in Article IX.c. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the Commission pursuant to Article III.

c. Party states or generators may negotiate for the right of access to a facility outside the region and may export waste outside the region subject to Commission approval under Article III.

d. To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission.

e. Each party state shall provide to the Commission any data and information the Commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the Commission.

ARTICLE VI. DEVELOPMENT AND OPERATION OF FACILITIES

a. Any party state may volunteer to become a host state, and the Commission may designate that state as a host state upon a two-thirds vote of its members.

b. If all regional facilities required by the regional management plan are not developed pursuant to section a., or upon notification that an existing regional facility will be closed, the Commission may designate a host state.

c. Each party state designated as a host state is responsible for determining possible facility locations within its borders. The selection of a facility site shall not conflict with applicable federal and host state laws, regulations and rules not inconsistent with this compact and shall be based on factors including, but not limited to, geological, environmental and economic viability of possible facility locations.

d. Any party state designated as a host state may request the Commission to relieve that state of the responsibility to serve as a host state. The Commission may relieve a party state of this responsibility only upon a showing by the requesting party state that no feasible potential regional facility site of the type it is designated to host exists within its borders.

e. After a state is designated a host state by the Commission, it is responsible for the timely development and operation of a regional facility.

f. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the extended care of that facility.

g. The Commission may designate a party state as a host state while a regional facility is in operation if the Commission determines that an additional regional facility is or may be required to meet the needs of the region. The Commission shall make this designation following the procedures established under Article IV.

h. Designation of a host state is for a period of 20 years or the life of the regional facility which is established under that designation, whichever is longer. Upon request of a host state, the Commission may modify the period of its designation.

i. A host state may establish a fee system for any regional facility within its borders. The fee system shall be reasonable and equitable. This fee system shall provide the host state with sufficient revenue to cover any costs, including but not limited to the planning, siting, licensure, operation, decommissioning, extended care and long-term liability, associated with such facilities. This fee system may also include reasonable revenue beyond the costs incurred for the host state, subject to approval by the Commission. A host state shall submit an annual financial audit of the operation of the regional facility to the Commission. The fee system may include incentives for source reduction and may be based on the hazard of the waste as well as the volume.

j. A host state shall ensure that a regional facility located within its borders which is permanently closed is properly decommissioned. A host state shall also provide for the care of a closed or decommissioned regional facility within its borders so that the public health and safety of the state and region are ensured.

k. A host state intending to close a regional facility located within its borders shall notify the Commission in writing of its intention and the reasons. Notification shall be given to the Commission at least five years prior to the intended date of closure. This section shall not prevent an emergency closing of a regional facility by a host state to protect its air, land and water resources and the health and safety of its citizens. However, a host state which has an emergency closing of a regional facility shall notify the Commission in writing within three working days of its action and shall, within 30 working days of its action, demonstrate justification for the closing.

l. If a regional facility closes before an additional or new facility becomes operational, waste generated within the region may be shipped temporarily to any location agreed on by the Commission until a regional facility is operational.

m. A party state which is designated as a host state by the Commission and fails to fulfill its obligations as a host state may have its privileges under the compact suspended or membership in the compact revoked by the Commission.

ARTICLE VII. OTHER LAWS AND REGULATIONS

a. Nothing in this compact:

1. Abrogates or limits the applicability of any act of Congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

3. Prohibits any storage or treatment of waste by the generator on its own premises;

4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

6. Affects the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or successor agencies or federal research and development activities as described in section 31 of the Atomic Energy Act of 1954 (42 U.S.C. 2051); or

7. Affects the rights and powers of any party state or its political subdivisions to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders or affects the rights and powers of any party state and its political subdivisions to tax or impose fees on the waste managed at any facility within its borders.

8. Requires a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission.

9. Alters or limits liability of transporters of waste, owners and operators of sites for their acts, omissions, conduct or relationships in accordance with applicable laws.

b. For purposes of this compact, all state laws or parts of laws in conflict with this compact are hereby superseded to the extent of the conflict.

c. No law, rule or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION, ENTRY INTO FORCE, TERMINATION

a. Eligible parties to this compact are the states of Delaware, Illinois, Indiana, Iowa, Kansas, Kentucky, Maryland, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, Virginia and Wisconsin. Eligibility terminates on July 1, 1984.

b. Any state not eligible for membership in the compact may petition the Commission for eligibility. The Commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the Commission, including the affirmative vote of all host states. Any state becoming eligible upon the approval of the Commission becomes a member of the compact in the same manner as any state eligible for membership at the time this compact enters into force.

c. An eligible state becomes a party state when the state enacts the compact into law and pays the membership fee required in Article III.j.1.

d. The Commission is formed upon the appointment of Commission members and the tender of the membership fee payable to the Commission by three party states. The Governor of the first state to enact this compact shall convene the initial meeting of the Commission. The Commission shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall take action necessary to organize the Commission and implement the provision of this compact.

e. Any party state may withdraw from this compact by repealing the authorizing legislation but no withdrawal may take effect until five years after the governor of the withdrawing state gives notice in writing of the withdrawal to the Commission and to the governor of each party state. Withdrawal does not affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. Any host state which grants a disposal permit for waste generated in a withdrawing state shall void the permit when the withdrawal of that state is effective.

f. Any party state which fails to comply with the terms of this compact or fails to fulfill its obligations may have its privileges suspended or its membership in the compact revoked by the Commission in accordance with Article III.h.6. Revocation takes effect one year from the date the affected party state received written notice from the Commission of its action. All legal rights of the affected party state established under this compact cease upon the effective date of revocation but any legal obligations of that party state arising prior to revocation continue until they are fulfilled. The chairperson of the Commission shall transmit written notice of a revocation of a party state's membership in the compact immediately following the vote of the Commission to the governor of the affected party state, all other governors of the party states and the Congress of the United States.

g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by Congress. The Congress shall have an opportunity to withdraw such consent every five years. Failure of the Congress to affirmatively withdraw its consent has the effect of renewing consent for an additional five year period. The consent given to this compact by the Congress shall extend to any future admittance of new party states under sections b. and c. of this article and to the power of the Commission to ban the shipment of waste from the region pursuant to Article III.

h. The withdrawal of a party state from this compact under section e. of this article or the suspension or revocation of a state's membership in this compact under section f. of this article does not affect the applicability of this compact to the remaining party states.

i. A state which has been designated by the Commission to be a host state has 90 days from receipt by the Governor of written notice of designation to withdraw from the compact without any right to receive refund of any funds already paid pursuant to this compact, and without any further payment. Withdrawal becomes effective immediately upon notice as provided in section e. of this article. A designated host state which withdraws from the compact after 90 days and prior to fulfilling its obligations shall be assessed a sum the Commission determines to be necessary to cover the costs borne by the Commission and remaining party states as a result of that withdrawal.

ARTICLE IX. PENALTIES

a. Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

b. Unless otherwise authorized by the Commission pursuant to Article III.h. after January 1, 1986, it is a violation of this compact:

1. For any person to deposit at a regional facility waste not generated within the region;

2. For any regional facility to accept waste not generated within the region;

3. For any person to export from the region waste which is generated within the region; or

4. For any person to dispose of waste at a facility other than a regional facility.

c. Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include suspension or revocation of the violator's right of access to the facility in the host state.

d. Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

History: 1982, Act 460, Imd. Eff. Dec. 30, 1982



Section 3.752 Appointment of state's commission member and alternate by governor.

Section 2.

The governor, with the advice and consent of the senate, shall appoint the state's commission member and an alternate.

History: 1982, Act 460, Imd. Eff. Dec. 30, 1982






Act 54 of 1965 IONIZING RADIATION (3.801 - 3.802)

Section 3.801 Atomic energy; agreements by governor with federal government; ratification.

Sec. 1.

The governor, on behalf of the state, is authorized to enter into agreement with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by this state pursuant to Public Laws 86-373, federal-state amendments to the atomic energy act of 1954. Such agreements shall become effective only when ratified by law.

History: 1965, Act 54, Imd. Eff. June 18, 1965



Section 3.802 Atomic energy; agreements by governor with other states; ratification.

Sec. 2.

The governor, on behalf of the state, is authorized to enter into agreements with other states of the union in order to facilitate interstate cooperation in accomplishing the purposes of this act. Such agreements shall become effective only when ratified by law.

History: 1965, Act 54, Imd. Eff. June 18, 1965






Act 26 of 1987 MICHIGAN SUPERCONDUCTING SUPER COLLIDER ACT (3.811 - 3.832)

Section 3.811 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan superconducting super collider act”.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.812 Legislative finding, declaration, and intent.

Sec. 2.

(1) The legislature finds and declares that it is to the advantage of the people of the state of Michigan that the particle accelerator known as the superconducting super collider, which the United States department of energy is planning to build, be built in this state.

(2) It is the intent of the legislature to create a commission to represent this state before the United States department of energy and to take any action needed to support a proposal to build the superconducting super collider in this state.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.813 Definitions.

Sec. 3.

As used in this act:

(a) “Commission” means the Michigan superconducting super collider commission created in section 4.

(b) “Contiguity” means in close proximity, touching, or near.

(c) “Department” means the department of commerce.

(d) “Local government” means a city, village, township, county, a local or intermediate school district, a community college district, or any special taxing district.

(e) “Ombudsman” means the superconducting super collider ombudsman created in section 19.

(f) “Parcel” means that portion of a property that has unity of ownership, contiguity, and unity of use.

(g) “Superconducting super collider” means a 20 trillion electron volt superconducting super colliding particle beam accelerator proposed by the United States department of energy.

History: 1987, Act 26, Imd. Eff. May 12, 1987 ;-- Am. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.814 Michigan superconducting super collider commission; creation; membership; vacancy; meetings; election of chairperson and other officers; quorum; action by commission; compensation and expenses.

Sec. 4.

(1) The Michigan superconducting super collider commission is created in the department of commerce.

(2) The commission shall consist of the following members:

(a) The director of commerce or his or her designee.

(b) The director of the department of natural resources or his or her designee.

(c) The director of the department of management and budget or his or her designee.

(d) The director of the state transportation department or his or her designee.

(e) The director of the state labor department or his or her designee.

(f) The director of the department of agriculture or his or her designee.

(g) The chairperson of the department of physics at the university of Michigan or his or her designee.

(h) The chairperson of the department of physics and astronomy at Michigan state university or his or her designee.

(i) The chairperson of the department of physics at Wayne state university or his or her designee.

(j) One individual, appointed by the governor, selected from a list of individuals provided by the senate majority leader.

(k) One individual, appointed by the governor, selected from a list of individuals provided by the speaker of the house of representatives.

(l) Eleven members appointed by the governor, with the advice and consent of the senate, as follows:

(i) Two individuals from major utility companies.

(ii) Two individuals from labor organizations.

(iii) Two individuals from business or industry.

(iv) Two individuals from environmental organizations.

(v) One local government official.

(vi) One individual who does not hold a position in state or local government.

(vii) One individual who is a resident of the area of the proposed site of the superconducting super collider.

(3) A vacancy on the commission shall be filled in the same manner as the original appointment.

(4) Within 10 days after all appointments have been made under this section, the commission shall hold its first meeting.

(5) At the meeting required in subsection (4), the commission shall elect a chairperson and other officers as it considers necessary from among its members.

(6) Following the meeting required by subsection (4), the commission shall hold meetings as considered necessary by the chairperson.

(7) A majority of the members of the commission shall constitute a quorum for the transaction of business at a meeting of the commission. Action by the commission shall be by a majority of the votes cast.

(8) The members of the commission shall receive per diem compensation as determined by the legislature and shall be allowed actual and necessary expenses incurred in performance of their official duties.

History: 1987, Act 26, Imd. Eff. May 12, 1987 ;-- Am. 1988, Act 157, Imd. Eff. June 14, 1988



Section 3.815 Appointment of individuals to advise commission.

Sec. 5.

The chairperson of the commission, in consultation with the governor, may appoint individuals to advise the commission on matters pertaining to attracting the superconducting super collider to this state.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.816 Departments or agencies to assist commission; staff and services.

Sec. 6.

The department of agriculture, department of attorney general, department of commerce, department of labor, department of management and budget, department of natural resources, department of public health, and any other department or agency as requested by the commission shall assist the commission and shall provide staff and services as required by the commission.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.817 Duties of commission.

Sec. 7.

The commission shall do all of the following:

(a) Act as an agent of this state in presenting to the United States department of energy site proposals for 1 or more sites in this state which would be appropriate locations for the superconducting super collider.

(b) Represent the state in matters concerning the superconducting super collider before the legislative and executive branches of the federal government and the public.

(c) Represent the state in negotiations with the United States department of energy regarding the superconducting super collider.

(d) Develop and implement both of the following:

(i) Plans for state participation in the superconducting super collider project.

(ii) Proposals for alternative methods of financing of plans for state participation in the superconducting super collider project.

(e) Consult with the senate majority leader, speaker of the house of representatives, senate minority leader, and minority leader of the house of representatives on matters pertaining to attracting the superconducting super collider to this state.

(f) Consult with the United States senators and representatives from this state on matters pertaining to attracting the superconducting super collider to this state.

(g) Contract with the Michigan energy and resource research association to aid in the preparation of the state's proposal to the United States department of energy for the superconducting super collider.

(h) Hold public meetings, and provide information as appropriate, to inform and educate local citizens as to the nature of the state's proposal to attract the superconducting super collider to this state.

(i) Perform, in a cost effective manner, all efforts necessary to attract the superconducting super collider to this state including, but not limited to, research, preparation and submission of reports, and education of the public.

(j) Provide that adequate and appropriate compensation is made by state government, federal government, contractors or other appropriate persons to local governments and individuals for losses including loss of water, loss of roads, damage to drainage fields, crop loss, roadway wear, and other damage resulting from the construction of the superconducting super collider.

(k) Provide that adequate and appropriate compensation is made to businesses or individuals whose property is acquired or who are relocated as a result of the superconducting super collider for measurable business losses or agricultural production losses as a result of the acquisition, of land under this act.

History: 1987, Act 26, Imd. Eff. May 12, 1987 ;-- Am. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.818 Powers of commission.

Sec. 8.

The commission may do 1 or more of the following:

(a) Hold public meetings.

(b) Contract for research and services.

(c) Accept assistance from public agencies, colleges and universities, private foundations, individuals, partnerships, corporations, or associations.

(d) Form committees or working groups as appropriate for the performance of the responsibilities of the commission.

(e) Acquire, hold, and dispose of real property, easements, and rights-of-way as may be necessary for the construction, maintenance, and operation of the superconducting super collider, and for supporting land and facilities as may be required or useful for the construction, maintenance, and operation of the superconducting super collider.

(f) Exercise the power of eminent domain under the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws, for purposes consistent with this act.

(g) Lease, sell, donate, convey, or otherwise transfer property acquired under this act to the United States department of energy for use on the superconducting super collider project.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.819 Meetings of commission; public notice.

Sec. 9.

A meeting of the commission shall be held pursuant to the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.820 Appropriation.

Sec. 10.

The legislature shall annually appropriate to the commission sufficient funding to insure the effective implementation of this act.

History: 1987, Act 26, Imd. Eff. May 12, 1987



Section 3.821 Transfer of powers and duties to department of labor and economic growth; dissolution of commission.

Sec. 11.

Effective July 1, 1991, all powers and duties granted to the commission under this act shall be transferred to and shall be performed by the department of labor and economic growth and the commission shall be dissolved.

History: 1987, Act 26, Imd. Eff. May 12, 1987 ;-- Am. 1988, Act 274, Imd. Eff. July 15, 1988 ;-- Am. 2006, Act 226, Imd. Eff. June 26, 2006



Section 3.822 Purchase of real property; option agreements and payments; payment of reasonable relocation costs; discontinuing option agreements and other activities.

Sec. 12.

(1) The commission shall purchase all real property necessary for the construction and operation of the superconducting super collider at the fair market value of the property.

(2) If the acquisition of a portion of a particular parcel of real property in fee simple under subsection (1) would destroy the practical value or utility of the remainder of that parcel, or reduce the fair market value of the entire parcel by greater than 50%, the commission shall offer to acquire the entire parcel.

(3) The commission shall offer to enter into option agreements and pay property owners option payments on all parcels of real property to be acquired in fee simple necessary for the construction and operation of the superconducting super collider at a price of 5% of fair market value of the property, but not less than $500.00, if the option agreement is signed by the property owner within 60 days of the offer. If Michigan is chosen as the final site of the superconducting super collider, the commission shall offer option payments by no later than April 1, 1990 to property owners for property to be acquired. The option payment shall not be applied against the purchase price of the property if the option is exercised. The terms of the options shall include a provision that the option shall extend for a period of 1 year after the date the option agreement is signed by the property owner. The option agreement shall also provide that the option will terminate immediately upon the official announcement by the president of the United States or the president's designee that this state has not been chosen by the federal government as the site for the superconducting super collider. Within 90 days after an option on a parcel of real property is terminated, the state shall clear the title of the property as it relates to that option.

(4) The commission shall pay all reasonable relocation costs incurred as a result of the superconducting super collider pursuant to the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646, 42 U.S.C. 4601 to 4602, 4604, 4621 to 4633, 4635 to 4636, 4638, and 4651 to 4655.

(5) Upon the official announcement by the president of the United States or the president's designee that Michigan has not been chosen as the site of the superconducting super collider, the commission shall not offer to enter into any additional option agreements with property owners pursuant to subsection (3) and shall discontinue any activities related to the surveying, appraisal, or acquisition of land for the superconducting super collider.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.823 Farmland equity adjustment program; creation; purpose; payments.

Sec. 13.

(1) A farmland equity adjustment program is created to compensate property owners for the purpose of encouraging the continuation of agriculture and reestablishing agricultural lands displaced by the superconducting super collider.

(2) Except as provided in subsection (3), the department of commerce shall provide a farmland equity adjustment payment to a property owner of real property greater than 5 acres that is acquired in fee simple by the commission for the superconducting super collider prior to October 1, 1990. The payment shall equal 50% of the fair market value of the real property less the fair market value of any homestead, improvements related to the homestead, appurtenances, and acreage related to or associated with the use of the homestead improvements related to the homestead, or appurtenances. This payment shall be made to the property owner at the time of closing unless the property is sold pursuant to a deferred payment agreement under section 14.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.824 Deferred installment payment schedule; interest; request for full payment; deferred payment agreement assignable.

Sec. 14.

(1) At the option of the seller, the commission shall purchase property under section 12 and provide farmland equity adjustment payments under section 13 on a deferred installment payment schedule not to exceed 10 years after the date of purchase. However, the commission shall receive title of the property at the time the deferred payment agreement is entered into. If property is purchased on a deferred payment schedule pursuant to this section, the commission shall pay interest on the balance owing to the seller at the same rate as the state's rate of return on its investments in the common cash fund.

(2) If property is purchased on a deferred payment schedule pursuant to this section, the seller may request, at any time, full payment of the outstanding principal, plus any accrued interest, owing to him or her. The state may grant the sellers request under this subsection in the event of financial hardship or other reasonable cause. In the event of death of the seller, the state shall grant the request.

(3) A deferred payment agreement entered into under this section shall be assignable.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.825 Purchase of underground stratified fee rights; price; option agreements; limitation.

Sec. 15.

(1) The commission shall purchase underground stratified fee rights necessary for the construction or operation of the superconducting super collider at a minimum price of $5.00 per 70,000 cubic feet, or at a higher appraised value determined by the commission.

(2) The commission shall offer to enter into option agreements and pay property owners option payments on underground stratified fee rights under subsection (1) at a price of $1.00 per 70,000 cubic feet, if the option agreement is signed by the property owner within 60 days of the offer. The option payment shall not be applied against the purchase price of the rights acquired under this section if the option is exercised. The terms of an option purchased under this section shall include the same provisions for termination of the option as specified in section 12(3). If Michigan is chosen as the site of the superconducting super collider, the commission shall offer option payments by no later than April 1, 1990 to property owners for rights to be acquired under this subsection.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.826 Payments in lieu of taxes to local governments.

Sec. 16.

(1) To reimburse local governments for ad valorem taxes levied under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, lost due to the removal of real property from the property tax rolls for the establishment of the superconducting super collider, the department of treasury shall make payments in lieu of taxes to those local governments that levy ad valorem taxes.

(2) The treasurer of each local tax collecting unit affected under this section shall forward to the state treasurer a statement of payments lost due to the removal of real property from the property tax rolls for the establishment of the superconducting super collider. The statement shall include a legal description of each parcel of property purchased by the commission under this act that is located within that local tax collecting unit.

(3) The state treasurer shall cause a warrant to be drawn on the state treasury in an amount equal to the amount of payments required by this section for each local government and shall transmit that warrant to the treasurer of the local government for deposit in the treasury of that local government. The payments required by this section to a local government shall be calculated by multiplying the current ad valorem millage rate of the local government by the lesser of the following amounts:

(a) For property removed from the tax rolls for the establishment of the superconducting super collider in the local government, the state equalized value of the property in the year prior to the removal.

(b) The amount obtained by subtracting the then current state equalized value of the local government from its adjusted state equalized value. The adjusted state equalized value for the year in which the property is removed from the tax rolls shall be calculated by multiplying the local government's prior year's state equalized value by the inflation rate for the then current year as certified under section 34d of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.34d of the Michigan Compiled Laws. The adjusted state equalized value for subsequent years shall be calculated by multiplying that year's inflation rate by the prior year's adjusted state equalized value of the local government.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.827 Cost of initial county or secondary road construction or improvement; payment by state.

Sec. 17.

The state shall pay, through legislative appropriation of funds provided under Act No. 51 of the Public Acts of 1951, being sections 247.651 to 247.674 of the Michigan Compiled Laws, after consulting with the boards of county road commissioners in affected counties, the cost of initial county or secondary road construction or improvement needed for the construction or operation of the superconducting super collider.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.828 Cost of water systems, sewers, waste disposal systems, or preparation of new property tax descriptions.

Sec. 18.

Local governments shall not be responsible for the cost of water systems, sewers, waste disposal systems, or preparing new property tax descriptions associated with the construction and operation of the superconducting super collider.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.829 Retention of improvements for removal from site at salvage value.

Sec. 19.

A property owner whose property is acquired for the superconducting super collider may retain improvements for removal from the site at salvage value. A salvage value will be prepared by the commission at the request of the property owner.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.830 Information and assistance.

Sec. 20.

The commission shall provide information and assist individuals in areas impacted by the construction and operation of the superconducting super collider in obtaining job training for work associated with the superconducting super collider.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.831 Superconducting super collider ombudsman; appointment; reconciliation of grievances; request for review; response.

Sec. 21.

(1) The director of commerce shall appoint and be responsible for 1 or more individuals within 30 days of the effective date of this act to serve as the superconducting super collider ombudsman. The ombudsman may act on behalf of the state in attempting to reconcile grievances between the state and any person aggrieved by the planning, construction, or operation of the superconducting super collider.

(2) Any person aggrieved pursuant to subsection (1) may submit a request to the ombudsman to review the grievance. The ombudsman shall respond within 7 days of the request.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988



Section 3.832 Emergency rules.

Sec. 22.

The department shall promulgate emergency rules to implement this act. These emergency rules shall be promulgated pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: Add. 1988, Act 274, Imd. Eff. July 15, 1988






Initiated Law of 1982 MUTUAL NUCLEAR WEAPONS FREEZE (3.851 - 3.852)

Section 3.851 Finding and declarations.

Section 1.

Finding and Declarations. We, the people of the State of Michigan, do hereby find and declare that the safety and security of the United States must be paramount in the concerns of the American people. The substantial and growing danger of nuclear war between the United States and the Soviet Union, which would result in millions of deaths of the people of Michigan and throughout the nation, can be reduced by an agreement that both countries immediately halt the testing, production, and further deployment of all nuclear weapons, missiles, and delivery systems in a way that can be checked and verified by both sides. This measure is necessary to reduce the threat of nuclear war to the health and well-being of the citizens of Michigan and the entire country. This measure is also necessary to increase the economic well-being of the people of the State of Michigan, whose economy is adversely effected by money needlessly spent of nuclear weapons systems.

History: 1982, Initiated Law, Eff. Dec. 3, 1982



Section 3.852 Text of transmittal.

Section 2.

Text of Transmittal. The Secretary of the Michigan Senate and The Clerk of the Michigan House of Representatives shall prepare and transmit on or before December 31, 1982, the following written communication to the President of the United States, the Secretary of Defense, the Secretary of State and all members of the United States Congress:

“The people of the State of Michigan, recognizing that the safety and security of the United States must be paramount in the concerns of the American people; and further recognizing that our national security is reduced, not increased, by the growing danger of nuclear war between the United States and the Soviet Union, which would result in millions of deaths of people in Michigan and throughout the nation; do hereby urge that the Government of the United States immediately propose to the Government of the Soviet Union a Mutual Nuclear Weapons Freeze, whereby both countries agree to halt immediately the testing, production, and further deployment of all nuclear weapons, missiles, and delivery systems in a way that can be checked and verified by both sides, and that Congress transfer the funds which would have been used for those purposes to civilian use.”

History: 1982, Initiated Law, Eff. Dec. 3, 1982






Act 517 of 1988 UNIFORM TRANSBOUNDARY POLLUTION RECIPROCAL ACCESS ACT (3.871 - 3.880)



Act 515 of 2012 STATE AND PROVINCE EMERGENCY MANAGEMENT ASSISTANCE AGREEMENT (3.881 - 3.893)

Section 3.881 Memorandum of agreement.

Sec. 1.

(1) This act expresses the shared interests of the participating jurisdictions to establish a memorandum of agreement to provide for the possibility of mutual assistance among the jurisdictions entering into this agreement in managing any emergency or disaster when the affected jurisdiction or jurisdictions ask for assistance, whether arising from natural disaster, technological hazard, man-made disaster, or civil emergency aspects of resource shortages.

(2) The effective utilization of resources of the participating jurisdictions essential to the safety, care, and welfare of the people in the event of any emergency or disaster is the underlying principle on which all articles of this agreement are understood.

(3) The participating jurisdictions recognize the importance of comprehensive and coordinated civil emergency preparedness, response, and recovery measures for natural disaster, technological hazard, human-induced disaster, or civil emergency aspects of resource shortages.

(4) The participating jurisdictions further recognize the benefits of coordinating their separate emergency preparedness, response, and recovery measures with that of participating jurisdictions for those emergencies, disasters, or hostilities affecting or potentially affecting 1 or more of the participating jurisdictions in the United States or in Canada.

(5) The participating jurisdictions further recognize that regionally based emergency preparedness, response, and recovery measures will benefit all jurisdictions in the United States and Canada, and best serve their respective national interests in cooperative and coordinated emergency preparedness.

NOW therefore, it is hereby agreed by and between each and all of the participating jurisdictions hereto as provided in this act.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012



515-2012-I ARTICLE I (3.882...3.882)

Section 3.882 Jurisdictions.

Sec. 2.

(1) The State and Province Emergency Management Assistance Memorandum of Agreement is made and entered into by and among such of the jurisdictions as shall enact or adopt this agreement. For the purposes of this agreement, the term participating jurisdictions may initially include any or all of the states of Illinois, Indiana, Ohio, Michigan, Minnesota, Montana, North Dakota, Pennsylvania, New York, and Wisconsin, and the Canadian Provinces of Alberta, Manitoba, Ontario, and Saskatchewan. Other states and provinces may hereafter become a participating jurisdiction to this agreement and for that purpose, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions. The term "province" means the 10 political units of government within Canada.

(2) The purpose of this agreement is to provide for the possibility of mutual assistance among the participating jurisdictions entering into this agreement in managing any emergency or disaster when the affected participating jurisdiction or jurisdictions ask for assistance, whether arising from natural disaster, technological hazard, man-made disaster, or civil emergency aspects of resource shortages.

(3) This agreement also provides for the process of planning mechanisms among the agencies responsible for mutual cooperation, including civil emergency preparedness exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by participating jurisdictions or subdivisions of participating jurisdictions during emergencies, with such actions occurring outside emergency periods.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-II ARTICLE II (3.883...3.883)

Section 3.883 Designated official; responsibilities.

Sec. 3.

(1) Each participating jurisdiction entering into this agreement recognizes that many emergencies may exceed the capabilities of a participating jurisdiction and that intergovernmental cooperation is essential in such circumstances. Each participating jurisdiction further recognizes that there will be emergencies that may require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency because few, if any, individual jurisdictions have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

(2) On behalf of the participating jurisdictions in the agreement, the legally designated official who is assigned responsibility for emergency management is responsible for formulation of the appropriate interjurisdictional mutual aid plans and procedures necessary to implement this agreement, and for recommendations to the participating jurisdiction concerned with respect to the amendment of any statutes, regulations, or ordinances required for that purpose.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-III ARTICLE III (3.884...3.884)

Section 3.884 Preparedness activities; requests; consultation.

Sec. 4.

(1) Preparedness is 1 of the foundations of emergency management and can be described as activities undertaken to prepare for disasters and emergencies and to facilitate future response and recovery efforts. There is an interest and need for participating jurisdictions to plan together in advance of disasters and emergencies. The following preparedness activities may be considered by the participating jurisdictions:

(a) Share participating jurisdictions' hazard analyses that are available, and determine those potential disasters and emergencies the participating jurisdictions might jointly suffer.

(b) Share existing emergency operations plans, procedures, and protocols.

(c) Share policies and procedures for resource mobilization, tracking, demobilization, and reimbursement.

(d) Consider joint planning, training, and exercises.

(e) Assist with alert, notification, and warning for communities adjacent to or crossing participating jurisdiction boundaries.

(f) Consider procedures to facilitate the movement of evacuees, refugees, civil emergency personnel, equipment, or other resources into or across boundaries, or to a designated staging area when it is agreed that such movement or staging will facilitate civil emergency operations by the affected or participating jurisdictions.

(g) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that impede the implementation of responsibilities described in this section.

(2) The authorized representative of a participating jurisdiction may request assistance of another participating jurisdiction by contacting its authorized representative. These provisions only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. The authorized representative of participating jurisdictions will confirm their verbal request in writing within 15 days. Requests must provide the following information:

(a) A description of the emergency service function for which assistance is needed and of the mission or missions, including, but not limited to, fire services, emergency medical, transportation, communications, public works, and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(b) The amount and type of personnel, equipment, materials, and supplies needed and a reasonable estimate of the length of time they will be needed.

(c) The specific place and time for staging of the assisting party's response and a point of contact at the location.

(3) There will be periodic consultation among the authorized representatives who have assigned emergency management responsibilities.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-IV ARTICLE IV (3.885...3.885)

Section 3.885 Mutual aid.

Sec. 5.

It is recognized that any participating jurisdiction that agrees to render mutual aid or conduct exercises and training for mutual aid will respond as soon as possible. It is also understood that the participating jurisdiction rendering aid may withhold or recall resources to provide reasonable protection for itself, at its discretion. To the extent authorized by law, each participating jurisdiction will afford to the personnel of the emergency contingent of any other participating jurisdiction while operating within its jurisdiction limits under the terms and conditions of this agreement and under the operational control of an officer of the requesting participating jurisdiction the same treatment as is afforded similar or like human resources of the participating jurisdiction in which they are performing emergency services. Staff comprising the emergency contingent continue under the command and control of their regular leaders but the organizational units come under the operational control of the emergency services authorities of the participating jurisdiction receiving assistance. These conditions may be activated, as needed, by the participating jurisdiction that is to receive assistance or upon commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the emergency or disaster remains in effect, or loaned resources remain in the receiving participating jurisdictions, whichever is longer. The receiving participating jurisdiction is responsible for informing the assisting participating jurisdiction when services will no longer be required.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-V ARTICLE V (3.886...3.886)

Section 3.886 Person rendering aid.

Sec. 6.

If a person holds a license, certificate, or other permit issued by any participating jurisdiction in the agreement evidencing the meeting or qualifications for professional, mechanical, or other skills, and when licensed assistance is requested under this act by the receiving participating jurisdiction, that person is considered to be licensed, certified, or permitted by the participating jurisdiction requesting assistance to render aid involving such skill to meet an emergency or disaster, to the extent allowed by law and subject to such limitations and conditions as the requesting participating jurisdiction receiving prescribes by executive order or otherwise.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-VI ARTICLE VI (3.887...3.887)

Section 3.887 Person or entity as agent.

Sec. 7.

Any person or entity of a participating jurisdiction rendering aid in another participating jurisdiction pursuant to this agreement is considered an agent of the requesting participating jurisdiction for tort liability and immunity purposes. Any person or entity rendering aid in another participating jurisdiction pursuant to this agreement is not liable on account of any act or omission of good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article does not include willful misconduct, gross negligence, or recklessness.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-VII ARTICLE VII (3.888...3.888)

Section 3.888 Supplementary jurisdictions.

Sec. 8.

(1) Because it is probable that the pattern and detail of the agreement for mutual aid among 2 or more participating jurisdictions may differ from that among the participating jurisdictions that are party to this memorandum of agreement, this agreement contains elements of a broad base common to all participating jurisdictions, and nothing in this agreement precludes any participating jurisdiction from entering into supplementary agreements with another jurisdiction or affects any other agreements already in force among participating jurisdictions.

(2) Supplementary agreements may include, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, public utility, reconnaissance, welfare, transportation, and communications personnel, equipment, and supplies.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-VIII ARTICLE VIII (3.889...3.889)

Section 3.889 Workers' compensation and death benefits.

Sec. 9.

Each participating jurisdiction shall provide, in accordance with its own laws, for the payment of workers' compensation and death benefits to injured members of the emergency contingent of that participating jurisdiction and to representatives of deceased members of the deployed contingent if the members sustain injuries or are killed while rendering aid to another participating jurisdiction pursuant to this agreement in the same manner and on the same terms as if the injury or death were sustained within their own jurisdiction.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-IX ARTICLE IX (3.890...3.890)

Section 3.890 Costs.

Sec. 10.

Any participating jurisdiction rendering aid to another participating jurisdiction pursuant to this agreement shall, if requested, be reimbursed by the participating jurisdiction receiving that aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with those requests. An aiding participating jurisdiction may assume in whole or in part any loss, damage, expense, or other cost or may loan equipment or donate services to the receiving participating jurisdiction without charge or cost. Any 2 or more participating jurisdictions may enter into supplementary agreements establishing a different allocation of costs among those participating jurisdictions. Benefits under Article VIII are not reimbursable under this section.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-X ARTICLE X (3.891...3.891)

Section 3.891 Execution of agreement.

Sec. 11.

(1) This agreement is effective upon its execution or adoption by any 1 state and 1 province subject to approval or authorization by the United States congress and the enactment of any state or provincial legislation that may be required for the effectiveness of the arrangement.

(2) Additional jurisdictions may participate in this agreement upon execution or adoption of the agreement.

(3) Any participating jurisdiction may withdraw from this arrangement but the withdrawal does not take effect until 30 days after the governor or premier of the withdrawing participating jurisdiction has given notice in writing of that withdrawal to the governors or premiers of all other participating jurisdictions. The action does not relieve the withdrawing participating jurisdiction from obligations assumed under this agreement before the effective date of withdrawal.

(4) Duly authenticated copies of this agreement in the French and English languages and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the participating jurisdictions.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-XI ARTICLE XI (3.892...3.892)

Section 3.892 Severability.

Sec. 12.

This agreement is construed so as to effectuate the purposes stated in Article I. If any provision of this agreement is declared unconstitutional or invalid or inapplicable to any person or circumstances, or the applicability of the agreement to any person or circumstances is held invalid, the validity of the remainder of this agreement to that person or circumstances and the applicability of the agreement to other persons and circumstances is not affected.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012






515-2012-XII ARTICLE XII (3.893...3.893)

Section 3.893 Difference in form or language.

Sec. 13.

The validity of the provisions consented to in this agreement are not affected by any insubstantial difference in form or language as may be adopted by the various states and provinces.

History: 2012, Act 515, Imd. Eff. Dec. 28, 2012









Act 359 of 1974 SLEEPING BEAR DUNES NATIONAL LAKESHORE (3.901 - 3.910)

Section 3.901 Sleeping Bear dunes national lakeshore; conveyance to United States; approval.

Sec. 1.

The department of natural resources is authorized to convey by quitclaim deed or deeds the title to lands as is vested in the state and under the jurisdiction of the department of natural resources and to cede the offshore water area, without any monetary consideration, for and in behalf of the state, to the United States, which lie within the boundaries of the lakeshore zone and the parkway locations of the Sleeping Bear dunes national lakeshore as depicted on the map identified as “proposed Sleeping Bear dunes national lakeshore, United States department of the interior, national park service, boundary map NL-SBD-91,000, May, 1969”, to be used by the United States department of the interior. The commission of natural resources shall approve the descriptions and total acreage of land to be conveyed and water area to be ceded, as well as the area to be excepted as provided in subdivision (b) of section 2 of the Public Laws 91-479.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.902 Reversion.

Sec. 2.

The deed and cession shall contain a provision that if the United States ceases to use the lands and water area for national lakeshore or similar public recreational purposes, all right, title, and interest of the United States in and to these lands and water area described in section 1 shall revert to the state.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.903 Reservation of mineral, coal, oil, and gas rights.

Sec. 3.

The deed and cession shall reserve all mineral, coal, oil, and gas rights but not sand, gravel, clay, or other nonmetallic minerals, to the state, together with the right to explore for, mine, and remove the minerals from these lands.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.904 Approval of deeds and instruments.

Sec. 4.

The deeds and instruments provided by this act shall be approved by the attorney general.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.905 Cession of legislative jurisdiction.

Sec. 5.

(1) When the United States desires to acquire legislative jurisdiction over these lands described in section 1 within this state and makes application for that purpose, the governor may cede to the United States such measure of jurisdiction, not exceeding that requested by the United States, as he deems proper over all or any part of these lands described in section 1 as to which a cession of legislative jurisdiction is requested, reserving to the state such concurrent or partial jurisdiction as he deems proper.

(2) The application shall state the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands over which jurisdiction is desired and information as to which of the lands are then owned by the United States.

(3) The cession of jurisdiction shall become effective when it is accepted on behalf of the United States. Acceptance shall be indicated in writing upon the instrument of cession by an authorized official of the United States, and filed with the secretary of state of this state.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.906 Reservation of legislative jurisdiction.

Sec. 6.

There are reserved over these lands, described in section 1, to which legislative jurisdiction may be ceded to the United States pursuant to this act, the state's entire legislative jurisdiction with respect to taxation and that of each state agency, political subdivision and district of the state; the state's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property; concurrent or separate power to enforce the criminal law; and the power to execute any process, civil or criminal, issued under authority of the state. A person residing on these lands described in section 1 shall not be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of jurisdiction to the United States.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.907 Acceptance of relinquished legislative jurisdiction.

Sec. 7.

When the United States tenders to the state a relinquishment of legislative jurisdiction theretofore acquired by it over these lands, or any part thereof, described in section 1, the governor may accept on behalf of the state the legislative jurisdiction so relinquished. The governor shall indicate his acceptance of relinquished legislative jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States and it shall be effective when deposited in the United States mails.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974



Section 3.908 Reimbursement to local units of government for lost taxes; distribution; formula for payments in lieu of taxes; annual payment; statement of payments due.

Sec. 8.

(1) To provide for reimbursement to local units of government for taxes lost due to establishment of Sleeping Bear dunes national lakeshore, the department of treasury shall make payments in lieu of taxes for a period not to exceed 10 years from the date of purchase by the federal government, in accordance with the formula in this subsection. On the tax day first following transfer, the state treasurer shall determine the equalized valuation that existed prior to January 1, 1974 for each taxing jurisdiction from which the property was transferred and the rate of ad valorem taxation existing at the time of transfer. Subject to subsection (2), the state treasurer shall thereupon make payments to each taxing unit in an amount such that revenues received by the taxing unit from local taxes are equal to the amounts that would have been received had the existing tax rate been still in effect and had the equalized valuation been the same prior to transfer. On each succeeding tax day for 10 years thereafter the treasurer shall make further payments to each taxing unit but reduced by 1/10 per year from the amount originally paid.

(2) If the amount appropriated for payment to all local units of government is less than the amount required for payment to all local units of government under subsection (1), the amount appropriated for payment to each local unit of government shall be distributed in the same proportion that the required payment to that local unit of government is to the total of all required payments.

(3) The formula under subsection (1) shall apply to state-owned lands transferred under this act for which payments in lieu of taxes were previously made under former 1925 PA 91, or subpart 14 of part 21 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2152 to 324.2154.

(4) On state-owned lands transferred under this act for which payments were previously made pursuant to former 1917 PA 116, or subpart 13 of part 21 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2150 to 324.2151, the annual payment shall continue for a period of 10 years at the rate existing at the time of transfer.

(5) The treasurer or other officer charged with the collection of taxes for the assessing district shall forward a statement of payments due to the Lansing office of the state treasurer, which shall review the statement, and if the amount is determined pursuant to this act, pay the same from the state general fund.

History: 1974, Act 359, Imd. Eff. Dec. 23, 1974 ;-- Am. 1996, Act 30, Imd. Eff. Feb. 26, 1996 ;-- Am. 2010, Act 84, Imd. Eff. May 24, 2010



Section 3.909, 3.910 Repealed. 2010, Act 84, Imd. Eff. May 24, 2010.






Act 275 of 1992 THE FEDERAL FACILITY DEVELOPMENT ACT (3.931 - 3.940)



Act 126 of 1993 THE FEDERAL DATA FACILITY ACT (3.951 - 3.961)



Act 459 of 2012 INTERSTATE MUTUAL EMERGENCY AID ACT (3.971 - 3.977)

Section 3.971 Short title.

Sec. 1.

This act shall be known and may be cited as the "interstate mutual emergency aid act".

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.972 Definitions.

Sec. 2.

As used is this act:

(a) "Emergency responder" means an individual who is required to possess a license, certificate, permit, or other official recognition for his or her expertise in a particular field or area of knowledge and whose assistance is utilized or is desirable during an emergency. Emergency responder includes, but is not limited to, emergency medical services personnel; physicians; nurses; mental health, veterinary, or other public health practitioners; emergency management personnel; public works personnel; and firefighters, including firefighters trained in the areas of hazardous materials, specialized rescue, extrication, water rescue, or other specialized area. Emergency responder does not include law enforcement officers or other law enforcement personnel.

(b) "Mutual aid emergency" or "emergency" means an occurrence or condition resulting in a situation that poses an immediate risk to health, life, property, or the environment, where the governing body having jurisdiction over the situation decides that the situation exceeds its ability to render appropriate aid and that it is in the public's best interest to request mutual aid from a governmental jurisdiction or private entity in another state with which the governing body has a written mutual aid agreement. Mutual aid emergency or emergency does not include a situation that initially raises to the level of disaster or emergency requiring a local or state of declaration of emergency or disaster, unless that declaration occurs after the initial request for mutual aid.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.973 Mutual aid agreement.

Sec. 3.

In order to more adequately address emergencies that extend or exceed a jurisdiction's emergency response capabilities, either without rising to the level of a state or local declaration of state of a disaster or emergency or in the initial stages of an event which may later become a declared disaster or emergency, the state or any of its departments and agencies, or a political subdivision of the state, including, but not limited to, a county, city, village, township, special district, or other unit of local government, or any combination thereof, may enter into a mutual aid agreement with 1 or more units of government from another state that provide for coordination of communications, training, and response to and stand-by for planned events and emergency responses between the units of government. When engaged in training, stand-by, and emergency response in accordance with the mutual aid agreements, emergency responders from outside this state are permitted to provide services within this state in accordance with this act and the terms of the mutual aid agreement. This act does not prohibit a private company or its employees under contract with a state agency or political subdivision in this state from participating in mutual aid agreements for the provision of emergency medical services personnel; physicians; nurses; mental health, veterinary, or other public health practitioners; emergency management personnel; or public works personnel, if the state agency or political subdivision approves the participation and the contract between the state agency or political subdivision and the participating private company permits the participation.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.974 Authority of out-of-state emergency responder to render mutual aid within this state; scope of license.

Sec. 4.

An emergency responder from a unit of government from outside of this state who holds a license, certificate, or other permit recognized or issued by another state shall be considered to be licensed, certified, and permitted to render mutual aid within this state pursuant to a mutual aid agreement authorized by this act, if the emergency responder is acting within the scope of his or her license, certificate, or permit and within what an equivalent license, certificate, or permit from or recognized by this state would authorize.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.975 Immunity from liability.

Sec. 5.

Any function performed under this act shall be considered to have been for public and governmental purposes, and all immunities from liability enjoyed by the state or the political subdivisions of this state and their officers, agents, and employees shall extend to the emergency responders from another state when providing mutual aid or while engaged in training and exercises pursuant to a written mutual aid agreement authorized by this act.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.976 Emergency responders as employees and agents of respective employers and jurisdictions.

Sec. 6.

Emergency responders from outside this state, while rendering mutual aid within this state pursuant to a mutual aid agreement authorized by this act, remain employees and agents of their respective employers and jurisdictions. Nothing in this act, or any mutual aid agreement entered into pursuant to this act, creates an employment relationship between the jurisdiction requesting aid and the employees and agents of the jurisdiction rendering aid. All pension, relief, disability, death benefits, worker's compensation, and other benefits enjoyed by emergency responders rendering emergency mutual aid shall extend to the services they perform outside their respective jurisdictions as if those services had been rendered in their own jurisdiction.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012



Section 3.977 Effect of act on emergency management compact or other state laws.

Sec. 7.

This act does not limit, modify, or abridge the emergency management compact entered into under 2001 PA 247, MCL 3.991 to 3.994, the emergency management act, 1976 PA 390, MCL 30.401 to 30.421, or 2000 PA 310, MCL 3.731 to 3.734.

History: 2012, Act 459, Imd. Eff. Dec. 27, 2012






Act 92 of 1994 INTERSTATE CORRECTIONS COMPACT (3.981 - 3.984)

Section 3.981 Interstate corrections compact; authority to enter.

Sec. 1.

The governor of this state may enter into a compact as described in this act on behalf of the state of Michigan with any of the states of the United States legally joining therein.

History: 1994, Act 92, Imd. Eff. Apr. 13, 1994



Section 3.982 Short title.

Sec. 2.

This act shall be known and may be cited as the “interstate corrections compact”.

History: 1994, Act 92, Imd. Eff. Apr. 13, 1994



Section 3.983 Form.

Sec. 3.

The interstate corrections compact is hereby enacted into law in the form substantially as follows:

ARTICLE I

PURPOSE AND POLICY

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment, and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment, and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(a) “State” means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) “Sending state” means a state party to this compact in which conviction or court commitment was had.

(c) “Receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) “Inmate” means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) “Institution” means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates as defined in subdivision (d) may lawfully be confined.

ARTICLE III

CONTRACTS

(1) Each party state may make 1 or more contracts with any 1 or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(a) Its duration.

(b) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.

(c) Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom.

(d) Delivery and retaking of inmates.

(e) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.

(2) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

PROCEDURES AND RIGHTS

(1) Whenever the duly constituted authorities in a state which is a party to this compact, and which has entered into a contract pursuant to article III, decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, the officials may direct that the confinement be within an institution within the territory of the other party state, with the receiving state to act in that regard solely as agent for the sending state.

(2) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the institution and visiting its inmates who are confined in the institution.

(3) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from the receiving state for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state, provided that the sending state continues to be obligated to make payments required pursuant to the terms of any contract entered into under the terms of article III.

(4) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and shall certify that record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the record may be a source of information for the sending state.

(5) All inmates who are confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with similar inmates of the receiving state who are confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(6) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for hearings that are conducted by the appropriate officials of a sending state. If a hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record, together with any recommendations of the hearing officials, shall be transmitted promptly to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In a proceeding had pursuant to the provisions of this subsection, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(7) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate and the sending and receiving states agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(8) Any inmate confined pursuant to the terms of this compact shall have all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his or her status changed on account of any action or proceeding in which he or she could have participated if confined in any appropriate institution of the sending state.

(9) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his or her exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

ACTS NOT REVIEWABLE IN RECEIVING STATE: EXTRADITION

(1) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within the receiving state any criminal charge or if the inmate is formally accused of having committed within the receiving state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(2) An inmate who escapes from an institution in which he or she is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained in this compact shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

FEDERAL AID

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant to this compact and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if that program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ENTRY INTO FORCE

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

WITHDRAWAL AND TERMINATION

This compact shall continue in force and remain binding upon a party state until it has enacted a statute repealing the compact and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 1 year after the notices provided in the statute have been sent. A withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

OTHER ARRANGEMENTS UNAFFECTED

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation, or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1994, Act 92, Imd. Eff. Apr. 13, 1994



Section 3.984 Rights of crime victims not impaired or abrogated.

Sec. 4.

This act does not impair or abrogate the rights of crime victims, including but not limited to those rights provided under the crime victim's rights act, Act No. 87 of the Public Acts of 1985, being sections 780.751 to 780.834 of the Michigan Compiled Laws.

History: 1994, Act 92, Imd. Eff. Apr. 13, 1994






Act 247 of 2001 INTERSTATE EMERGENCY MANAGEMENT ASSISTANCE COMPACT; EQUIPMENT (3.991 - 3.994)

Section 3.991 Interstate emergency management assistance compact; form.

Sec. 1.

The interstate emergency management assistance compact is enacted into law and entered into with all other jurisdictions legally joining into this compact in the form substantially insofar as it deals with equipment as follows:

ARTICLE I — PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term “states” is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods.

ARTICLE II — GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III — PARTY STATE RESPONSIBILITIES

1. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

a. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

b. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

c. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

d. Assist in warning communities adjacent to or crossing the state boundaries.

e. Protect, and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

f. Inventory and set procedures for the interstate loan and delivery of material resources, together with procedures for reimbursement or forgiveness.

g. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

2. The authorized representative of a party may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide all of the following:

a. A description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works, and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

b. The amount and type of equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

c. The specific place and time for staging of the assisting party's response and a point of contact at that location.

3. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV — LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

ARTICLE V — LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI — LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII — SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among 2 or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII — COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX — REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any 2 or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X — EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE IX — IMPLEMENTATION

1. This compact shall become operative immediately upon its enactment into law by any 2 states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

2. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

3. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the federal emergency management agency and other appropriate agencies of the United States government.

ARTICLE XII — VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII — ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the national guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would in the absence of express statutory authorization be prohibited under section 1385 of title 18, United States Code.

History: 2001, Act 247, Imd. Eff. Jan. 8, 2002



Section 3.992 Review by legislature.

Sec. 2.

The legislature shall review this act every 5 years after the date of enactment.

History: 2001, Act 247, Imd. Eff. Jan. 8, 2002



Section 3.993 Legislative intent.

Sec. 3.

It is the intent of the legislature to read this act in conjunction with Senate Bill No. 715 of the 91st Legislature.

History: 2001, Act 247, Imd. Eff. Jan. 8, 2002



Section 3.994 Conditional effective date.

Sec. 4.

This act does not take effect unless Senate Bill No. 715 of the 91st Legislature is enacted into law.

History: 2001, Act 247, Imd. Eff. Jan. 8, 2002






Act 248 of 2001 INTERSTATE EMERGENCY MANAGEMENT ASSISTANCE COMPACT; PERSONNEL (3.1001 - 3.1004)

Section 3.1001 Interstate emergency management assistance compact; personnel.

Sec. 1.

The interstate emergency management assistance compact is enacted into law and entered into with all other jurisdictions legally joining into this compact in the form substantially insofar as it deals with personnel as follows:

ARTICLE I — PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term “states” is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purposes of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' national guard forces, either in accordance with the national guard mutual assistance compact or by mutual agreement between states.

ARTICLE II — GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III — PARTY STATE RESPONSIBILITIES

1. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

a. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

b. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

c. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

d. Assist in warning communities adjacent to or crossing the state boundaries.

e. Protect, and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

f. Inventory and set procedures for the interstate loan and delivery of human resources, together with procedures for reimbursement or forgiveness.

g. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

2. The authorized representative of a party may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide all of the following:

a. A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works, and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

b. The amount and type of personnel needed, and a reasonable estimate of the length of time they will be needed.

c. The specific place and time for staging of the assisting party's response and a point of contact at that location.

3. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV — LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.

ARTICLE V — LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI — LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII — SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among 2 or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII — COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX — REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any 2 or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X — EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI — IMPLEMENTATION

1. This compact shall become operative immediately upon its enactment into law by any 2 states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

2. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

3. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the federal emergency management agency and other appropriate agencies of the United States government.

ARTICLE XII — VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII — ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the national guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would in the absence of express statutory authorization be prohibited under section 1385 of title 18, United States Code.

History: 2001, Act 248, Imd. Eff. Jan. 8, 2002



Section 3.1002 Review by legislature.

Sec. 2.

The legislature shall review this act every 5 years after the date of enactment.

History: 2001, Act 248, Imd. Eff. Jan. 8, 2002



Section 3.1003 Legislative intent.

Sec. 3.

It is the intent of the legislature to read this act in conjunction with House Bill No. 5189 of the 91st Legislature.

History: 2001, Act 248, Imd. Eff. Jan. 8, 2002



Section 3.1004 Conditional effective date.

Sec. 4.

This act does not take effect unless House Bill No. 5189 of the 91st Legislature is enacted into law.

History: 2001, Act 248, Imd. Eff. Jan. 8, 2002






Act 40 of 2002 INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION (3.1011 - 3.1012)

Section 3.1011 Short title.

Sec. 1.

This act shall be known and may be cited as the “interstate compact for adult offender supervision”.

History: 2002, Act 40, Imd. Eff. Mar. 12, 2002



Section 3.1012 Interstate compact for supervision of adult offenders; form.

Sec. 2.

The interstate compact for the supervision of adult offenders is enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the crime control act, 4 U.S.C. section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states, to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states. In addition, this compact will create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches, and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no “right” of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) “Adult” means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(b) “Bylaws” means those bylaws established by the interstate commission for its governance, or for directing or controlling the interstate commission's actions or conduct.

(c) “Compact administrator” means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission, and policies adopted by the state council under this compact.

(d) “Compacting state” means any state which has enacted the enabling legislation for this compact.

(e) “Commissioner” means the voting representative of each compacting state appointed pursuant to article III of this compact.

(f) “Interstate commission” means the interstate commission for adult offender supervision established by this compact.

(g) “Member” means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(h) “Noncompacting state” means any state which has not enacted the enabling legislation for this compact.

(i) “Offender” means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(j) “Person” means any individual, corporation, business enterprise, or other legal entity, either public or private.

(k) “Rules” means acts of the interstate commission, duly promulgated pursuant to article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states.

(l) “State” means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(m) “State council” means the resident members of the state council for interstate adult offender supervision created by each state under article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

The compacting states hereby create the “interstate commission for adult offender supervision”. The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the interstate commission shall be ex officio (nonvoting) members. The interstate commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

Each compacting state represented at any meeting of the interstate commission is entitled to 1 vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The interstate commission shall establish an executive committee which shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rule-making and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the interstate commission; and performs other duties as directed by the commission or set forth in the bylaws.

ARTICLE IV

THE STATE COUNCIL

Each member state shall create a state council for interstate adult offender supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least 1 representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the governor in consultation with the legislature and the judiciary. In addition to appointment of its commissioner to the national interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

(a) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission.

(b) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(d) To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(e) To establish and maintain offices.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(h) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

(i) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(j) To accept any and all donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of same.

(k) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(l) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(m) To establish a budget and make expenditures and levy duties as provided in article X of this compact.

(n) To sue and be sued.

(o) To provide for dispute resolution among compacting states.

(p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

(r) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(s) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

The interstate commission shall, by a majority of the members, within 12 months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(a) Establishing the fiscal year of the interstate commission.

(b) Establishing an executive committee and such other committees as may be necessary.

(c) Providing reasonable standards and procedures:

(i) For the establishment of committees.

(ii) Governing any general or specific delegation of any authority or function of the interstate commission.

(d) Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting.

(e) Establishing the titles and responsibilities of the officers of the interstate commission.

(f) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission.

(g) Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations.

(h) Providing transition rules for “start-up” administration of the compact.

(i) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified Immunity, Defense, and Indemnification

The members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person. The interstate commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE COMMISSION

The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication, shall be subject to the same quorum requirements of meetings where members are present in person.

The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the “government in sunshine act”, 5 U.S.C. section 552(b), as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by 2/3 vote that an open meeting would be likely to:

(a) Relate solely to the interstate commission's internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by statute.

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(d) Involve accusing any person of a crime or formally censuring any person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(f) Disclose investigatory records compiled for law enforcement purposes.

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity.

(h) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

(i) Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII

RULE-MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rule-making shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rule-making shall substantially conform to the principles of the federal administrative procedure act, 5 U.S.C.S. section 551 et seq., and the federal advisory committee act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter “APA”). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states reject a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall:

(a) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule.

(b) Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available.

(c) Provide an opportunity for an informal hearing.

(d) Promulgate a final rule and its effective date, if appropriate, based on the rule-making period.

Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence (as defined in the APA), in the rule-making record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within 12 months after the first meeting must, at a minimum, include:

(a) Notice to victims and opportunity to be heard.

(b) Offender registration and compliance.

(c) Violations/returns.

(d) Transfer procedures and forms.

(e) Eligibility for transfer.

(f) Collection of restitution and fees from offenders.

(g) Data collection and reporting.

(h) The level of supervision to be provided by the receiving state.

(i) Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

(j) Mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this act shall be null and void 12 months after the first meeting of the interstate commission created hereunder.

Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule-making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in article XII, section B, of this compact.

ARTICLE X

FINANCE

The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

Any state, as defined in article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact (“withdrawing state”) by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extends beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Default

If the interstate commission determines that any compacting state has at any time defaulted (“defaulting state”) in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(a) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission.

(b) Remedial training and technical assistance as directed by the interstate commission.

(c) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer, and the majority and minority leaders of the defaulting state's legislature and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to 1 compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: 2002, Act 40, Imd. Eff. Mar. 12, 2002






Act 173 of 2006 MIDWEST INTERSTATE PASSENGER RAIL COMPACT (3.1021 - 3.1022)

Section 3.1021 Short title.

Sec. 1.

This act shall be known and may be cited as the "midwest interstate passenger rail compact".

History: 2006, Act 173, Imd. Eff. May 30, 2006



Section 3.1022 Midwest interstate passenger rail compact.

Sec. 2.

The midwest interstate passenger rail compact is enacted into law and entered into with all jurisdictions legally joining in the compact in the form substantially as follows:

ARTICLE I

STATEMENT OF PURPOSE

ARTICLE II

ESTABLISHMENT OF COMMISSION

To further the purposes of the compact, a Commission is created to carry out the duties specified in this compact.

ARTICLE III

COMMISSION MEMBERSHIP

The manner of appointment of Commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the Commission.

The Commission shall consist of four resident members of each state as follows: The governor or the governor's designee who shall serve during the tenure of office of the governor, or until a successor is named; one member of the private sector who shall be appointed by the governor and shall serve during the tenure of office of the governor, or until a successor is named; and two legislators, one from each legislative chamber (or two legislators from any unicameral legislature), who shall serve two-year terms, or until successors are appointed, and who shall be appointed by the appropriate appointing authority in each legislative chamber. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the Commission bylaws.

ARTICLE IV

POWERS AND DUTIES OF THE COMMISSION

The duties of the Commission are to:

In addition to its exercise of these duties, the Commission is empowered to:

ARTICLE V

OFFICERS

The Commission shall annually elect from among its members a chair, a vice-chair who shall not be a resident of the state represented by the chair, and others as approved in the Commission bylaws. The officers shall perform such functions and exercise such powers as specified in the Commission bylaws.

ARTICLE VI

MEETINGS AND COMMISSION ADMINISTRATION

The Commission shall meet at least once in each calendar year, and at such other times as may be determined by the Commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws.

ARTICLE VII

FINANCE

Except as otherwise provided for, the monies necessary to finance the general operations of the Commission in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.

The Commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. All expenses incurred by the Commission in executing the duties imposed upon it by this compact shall be paid by the Commission out of the funds available to it. The Commission shall not issue any debt instrument. The Commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

ARTICLE VIII

ENACTMENT, EFFECTIVE DATE AND AMENDMENTS

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin are eligible to join this compact. Upon approval of the Commission, according to its bylaws, other states may also be declared eligible to join the compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by any three (3) party states incorporating the provisions of this compact into the laws of such states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE IX

WITHDRAWAL, DEFAULT AND TERMINATION

Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal.

If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other Commission members. Any such defaulting state may be reinstated, upon vote of the Commission, by performing all acts and obligations as stipulated by the Commission.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History: 2006, Act 173, Imd. Eff. May 30, 2006






Act 679 of 2006 INTERSTATE INSURANCE PRODUCT REGULATION COMPACT (3.1031 - 3.1031)

Section 3.1031 Interstate insurance product regulation compact.

The purposes of this compact are, through means of joint and cooperative action among the compacting states:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long-term care insurance products.

2. To develop uniform standards for insurance products covered under the compact.

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related to those products, submitted by insurers authorized to do business in 1 or more compacting states.

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard.

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact.

6. To create the interstate insurance product regulation commission.

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

For purposes of this compact:

1. "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

2. "Bylaws" means those bylaws established by the commission for its governance or for directing or controlling the commission's actions or conduct.

3. "Compacting state" means any state which has enacted this compact legislation and which has not withdrawn pursuant to article XIV, section 1 of this compact, or been terminated pursuant to article XIV, section 2 of this compact.

4. "Commission" means the "interstate insurance product regulation commission" established by this compact.

5. "Commissioner" means the chief insurance regulatory official of a state, including, but not limited to, commissioner, superintendent, director, or administrator.

6. "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry.

7. "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact.

8. "Member" means the commissioner, or his or her designee.

9. "Non-compacting state" means any state that is not at the time a compacting state.

10. "Operating procedures" means procedures promulgated by the commission implementing a rule, uniform standard, or a provision of this compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to article VII of this compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

13. "State" means any state, district, or territory of the United States of America.

14. "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

15. "Uniform standard" means a standard adopted by the commission for a product line, pursuant to article VII of this compact, and shall include all of the product requirements in aggregate; provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.

1. The compacting states hereby create and establish a joint public agency known as the "interstate insurance product regulation commission". Pursuant to article IV of this compact, the commission will have the power to develop uniform standards for product lines, receive and provide prompt review of filed products, and give approval to those product filings satisfying applicable uniform standards; provided, it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. This compact does not prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance, and any such filing shall be subject to the laws of the state where filed.

2. The commission is a body corporate and politic and an instrumentality of the compacting states.

3. The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

4. Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

The commission shall have the following powers:

1. To promulgate rules, pursuant to article VII of this compact, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

2. To exercise its rule-making authority and establish reasonable uniform standards for products covered under the compact, and advertisement related to those products, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission, provided, that a compacting state shall have the right to opt out of such uniform standard pursuant to article VII of this compact, to the extent and in the manner provided in this compact, and, provided further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the national association of insurance commissioners' long-term care insurance model act and long-term care insurance model regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the national association of insurance commissioners' long-term care insurance model act or long-term care insurance model regulation adopted by the national association of insurance commissioners require amending of the uniform standards established by the commission for long-term care insurance products.

3. To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact.

4. To receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact.

5. To exercise its rule-making authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission.

6. To promulgate operating procedures, pursuant to article VII of this compact, which shall be binding in the compacting states to the extent and in the manner provided in this compact.

7. To bring and prosecute legal proceedings or actions in its name as the commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected.

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.

9. To establish and maintain offices.

10. To purchase and maintain insurance and bonds.

11. To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a compacting state.

12. To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications, and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided that at all times the commission shall strive to avoid any appearance of impropriety.

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the commission shall strive to avoid any appearance of impropriety.

15. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

16. To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.

17. To enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.

18. To provide for dispute resolution among compacting states.

19. To advise compacting states on issues relating to insurers domiciled or doing business in non-compacting jurisdictions, consistent with the purposes of this compact.

20. To provide advice and training to those personnel in state insurance departments responsible for product review and to be a resource for state insurance departments.

21. To establish a budget and make expenditures.

22. To borrow money.

23. To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws.

24. To provide and receive information from, and to cooperate with, law enforcement agencies.

25. To adopt and use a corporate seal.

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

1. Membership, Voting, and Bylaws

a. Each compacting state shall have and be limited to 1 member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state where the vacancy exists. Nothing in this compact shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

b. Each member shall be entitled to 1 vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision in this compact to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless 2/3 of the members vote in favor of it.

c. The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including, but not limited to, all of the following:

i. Establishing the fiscal year of the commission.

ii. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee.

iii. Providing reasonable standards and procedures: for the establishment and meetings of other committees, and governing any general or specific delegation of any authority or function of the commission.

iv. Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed and votes taken during such meeting.

v. Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the commission.

vi. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission.

vii. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees.

viii. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment and/or reserving of all of its debts and obligations.

d. The commission shall publish its bylaws in a convenient form and file a copy of the bylaws and a copy of any amendment to the bylaws with the appropriate agency or officer in each of the compacting states.

2. Management Committee, Officers, and Personnel

a. A management committee comprising no more than 14 members shall be established as follows:

i. One member from each of the 6 compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the national association of insurance commissioners for the prior year.

ii. Four members from those compacting states with at least 2% of the market based on the premium volume described above, other than the 6 compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.

iii. Four members from those compacting states with less than 2% of the market, based on the premium volume described above, with 1 selected from each of the 4 zone regions of the national association of insurance commissioners as provided in the bylaws.

b. The management committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

i. Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.

ii. Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided that a uniform standard shall not be submitted to the compacting states for adoption unless approved by 2/3 of the members of the management committee.

iii. Overseeing the offices of the commission.

iv. Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the commission.

c. The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws.

d. The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

b. The commission shall establish 2 advisory committees, 1 of which shall comprise consumer representatives independent of the insurance industry and the other comprising insurance industry representatives.

c. The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The commission shall maintain its corporate books and records in accordance with the bylaws.

5. Qualified Immunity, Defense, and Indemnification

a. The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

b. The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that nothing in this compact shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

c. The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

1. The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

2. Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

3. The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

1. Rulemaking authority. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted under this compact, then such an action by the commission shall be invalid and have no force and effect.

2. Rulemaking procedure. Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the model state administrative procedure act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective date and opt out of a uniform standard. A uniform standard shall become effective 90 days after its promulgation by the commission or such later date as the commission may determine; provided, however, that a compacting state may opt out of a uniform standard as provided in this article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments to those rules and operating procedures, shall become effective as of the date specified in each rule, operating procedure, or amendment.

4. Opt out procedure. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must give written notice to the commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state, and find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact and the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of opt out. If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under article XIV of this compact for withdrawals.

6. Stay of uniform standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension may postpone the effective date by up to 90 days, unless affirmatively extended by the commission; provided, a stay may not be permitted to remain in effect for more than 1 year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

7. Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

1. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission; provided, that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this compact, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

3. The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any non-complying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a non-complying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in article XIV of this compact.

4. The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

a. With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

b. Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission's action on such requests.

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and that may arise between 2 or more compacting states, or between compacting states and non-compacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

1. Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state where the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

2. The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision in this compact to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

3. Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

1. Not later than 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with article III, section 4.

2. The commission shall have authority to monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in section 1 above.

1. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the national association of insurance commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

2. The commission shall collect a filing fee from each insurer and third party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

3. The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in article VII of this compact.

4. The commission shall be exempt from all taxation in and by the compacting states.

5. The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

6. The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports, including the system of internal controls and procedures of the commission, shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every 3 years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request, provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

1. Any state is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the compact into law by 2 compacting states; provided, the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, by states representing greater than 40% of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the national association of insurance commissioners for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

3. Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

1. Withdrawal

a. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute that enacted the compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of those products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in paragraph e. of this section.

c. The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

d. The commission shall notify the other compacting states of the introduction of such legislation within 10 days after its receipt of notice of the introduction of withdrawing legislation.

e. The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

f. Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

2. Default

a. If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

b. Product approvals by the commission or product self-certifications, or any advertisement in connection with that product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to section 1 of this article.

c. Reinstatement following termination of any compacting state requires a reenactment of the compact.

3. Dissolution of Compact

a. The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to 1 compacting state.

b. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

1. The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in paragraph b. of this section.

b. For any product approved or certified to the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard, or other requirement of the commission that governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict the access of any person to state courts, remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product, state law relating to the construction of insurance contracts, or the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual states shall be subject to the laws of those states.

2. Binding Effect of This Compact

a. All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

b. All agreements between the commission and the compacting states are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency to which those obligations, duties, powers, or jurisdiction is delegated by law in effect at the time this compact becomes effective.

History: 2006, Act 679, Imd. Eff. Jan. 10, 2007






Act 160 of 2008 INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN (3.1041 - 3.1042)

Section 3.1041 Interstate compact on educational opportunity for military children; jurisdictions; form.

Sec. 1.

The interstate compact on educational opportunity for military children is enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as follows:

Interstate Compact on Educational

Opportunity for Military Children

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Non-member state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the national guard and military reserves;

2. members of the uniformed services now retired, except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records – In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations – Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age – Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement – The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services – 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility – Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities – A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements – Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams - States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm referenced achievement tests or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during Senior year – Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

3. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

History: 2008, Act 160, Imd. Eff. June 11, 2008



Section 3.1042 Appointment of representative by governor; qualifications; "armed forces of the United States" defined.

Sec. 2.

(1) Subject to subsection (2), the governor shall appoint this state's representative to the interstate commission on educational opportunity for military children created in section 1.

(2) The governor shall appoint as this state's representative under subsection (1) a person who meets all of the following or a person who meets subdivisions (a) and (b) and is the spouse or child of a person who meets subdivisions (c) and (d):

(a) Is a resident of this state.

(b) Is a person of good moral character.

(c) Has been honorably discharged from the armed forces of the United States after at least 15 years of active duty service.

(d) While engaged in active duty service in the armed forces of the United States, had at least 1 minor child enrolled in elementary or secondary school.

(3) As used in this section, "armed forces of the United States" means the armed forces of the United States and their reserve components and the United States coast guard.

History: 2008, Act 160, Imd. Eff. June 11, 2008






Act 493 of 2008 NATIONAL CRIME PREVENTION AND PRIVACY COMPACT (3.1051 - 3.1053)

Section 3.1051 Compact.

Sec. 1.

The governor of this state may enter into a compact as described in this act on behalf of the state of Michigan with any of the states of the United States who legally join in that compact.

History: 2008, Act 493, Imd. Eff. Jan. 13, 2009



Section 3.1052 Short title.

Sec. 2.

This act shall be known and may be cited as the "national crime prevention and privacy compact".

History: 2008, Act 493, Imd. Eff. Jan. 13, 2009



Section 3.1053 National crime prevention and privacy compact; form.

Sec. 3.

The national crime prevention and privacy compact as contained in this section is enacted into law and entered into on behalf of the state of Michigan with any other states legally joining in it in a form substantially as follows:

The contracting parties agree to the following:

(a) In general. This compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for non-criminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) Obligations of parties. Under this compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

As used in this compact, unless the context clearly requires otherwise:

(a) "Attorney general" means the attorney general of the United States.

(b) "Compact officer" means either of the following:

(i) With respect to the federal government, an official so designated by the director of the FBI.

(ii) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(c) "Council" means the compact council established under article VI.

(d) "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release, but does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

(e) "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized record-keeping functions for criminal history records and services in the state.

(f) "Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders; the administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(g) "Criminal justice agency" includes all of the following:

(i) The courts.

(ii) A governmental agency or any subunit of a governmental agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice.

(iii) Federal and state inspectors general offices.

(h) "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(i) "Criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

(j) "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(k) "Executive order" means an order of the president of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(l) "FBI" means the federal bureau of investigation.

(m) "Interstate identification index system" or "III system" means the cooperative federal-state system for the exchange of criminal history records, and includes the national identification index, the national fingerprint file, and to the extent of their participation in such system, the criminal history record repositories of the states and the FBI.

(n) "National fingerprint file" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III system.

(o) "National identification index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III system.

(p) "National indices" means the national identification index and the national fingerprint file.

(q) "Nonparty state" means a state that has not ratified this compact.

(r) "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(s) "Party state" means a state that has ratified this compact.

(t) "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III system; identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

(u) "Sealed record information" means either of the following, as applicable:

(i) With respect to adults, that portion of a record that is not available for criminal justice uses, is not supported by fingerprints or other accepted means of positive identification, or is subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject.

(ii) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(v) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

The purposes of this compact are all of the following:

(a) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses.

(b) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under article VI.

(c) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under article VI.

(d) Provide for the establishment of a council to monitor the III system operations and to prescribe system rules and procedures for the effective and proper operation of the III system for noncriminal justice purposes.

(e) Require the FBI and each party state to adhere to III system standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of those records.

(1) FBI responsibilities. The director of the FBI shall do all of the following:

(a) Appoint an FBI compact officer who shall do all of the following:

(i) Administer this compact within the United States department of justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to article V(3).

(ii) Ensure that compact provisions and rules, procedures, and standards prescribed by the council under article VI are complied with by the department of justice and the federal agencies and other agencies and organizations referred to in subparagraph (i).

(iii) Regulate the use of records received by means of the III system from party states when such records are supplied by the FBI directly to other federal agencies.

(b) Provide to federal agencies, and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in article IV, including information from nonparty states and information from party states that is available from the FBI through the III system, but is not available from the party state through the III system.

(c) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes.

(d) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in article V.

(2) State responsibilities. Each party state shall do all of the following:

(a) Appoint a compact officer who shall administer this compact within that state, ensure that compact provisions and rules, procedures, and standards established by the council under article VI are complied with in the state, and regulate the in-state use of records received by means of the III system from the FBI or from other party states.

(b) Establish and maintain a criminal history record repository, which shall provide information and records for the national identification index and the national fingerprint file and the state's III system-indexed criminal history records for noncriminal justice purposes described in article IV.

(c) Participate in the national fingerprint file.

(d) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this compact.

(3) Compliance with III system standards. In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III system rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III system operation.

(4) Maintenance of record services:

(a) Use of the III system for noncriminal justice purposes authorized in this compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(b) Administration of compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

(1) State criminal history record repositories. To the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(2) Criminal justice agencies and other governmental or nongovernmental agencies. The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(3) Procedures. Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures, consistent with this compact, and with rules, procedures, and standards established by the council under article VI, which procedures shall do all of the following:

(a) Protect the accuracy and privacy of the records.

(b) Ensure that records obtained under this compact are used only by authorized officials for authorized purposes.

(c) Require that subsequent record checks are requested to obtain current information whenever a new need arises.

(d) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

(1) Positive identification. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(2) Submission of state requests. Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(3) Submission of federal requests. Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated. Direct access to the national identification index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(4) Fees. A state criminal history record repository or the FBI may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes, and may not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(5) Additional search.

(a) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(b) If, with respect to a request forwarded by a state criminal history record repository under subdivision (a), the FBI positively identifies the subject as having a III system-indexed record or records, the FBI shall so advise the state criminal history record repository and the state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Establishment.

(1) In general. There is established a council to be known as the "compact council," which shall have the authority to promulgate rules and procedures governing the use of the III system for noncriminal justice purposes, not to conflict with FBI administration of the III system for criminal justice purposes.

(2) Organization. The council shall continue in existence as long as this compact remains in effect, be located, for administrative purposes, within the FBI, and be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(3) Membership. The council shall be composed of 15 members, each of whom shall be appointed by the attorney general, as follows:

(a) Nine members, each of whom shall serve a 2-year term, who shall be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that, in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis.

(b) Two at-large members, nominated by the director of the FBI, each of whom shall serve a 3-year term, of whom 1 shall be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI and 1 shall be a representative of the noncriminal justice agencies of the federal government.

(c) Two at-large members, nominated by the chair of the council, once the chair is elected pursuant to subsection (4), each of whom shall serve a 3-year term, of whom 1 shall be a representative of state or local criminal justice agencies and 1 shall be a representative of state or local noncriminal justice agencies.

(d) One member who shall serve a 3-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board.

(e) One member, nominated by the director of the FBI, who shall serve a 3-year term and who shall be an employee of the FBI.

(4) Chair and vice chair.

(a) In general. From its membership, the council shall elect a chair and a vice chair of the council, respectively. Both the chair and vice chair of the council shall be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chair may be an at-large member, and shall serve a 2-year term and be reelected to only 1 additional 2-year term.

(b) Duties of the vice chair. The vice chair of the council shall serve as the chair of the council in the absence of the chair.

(5) Meetings.

(a) In general. The council shall meet at least once a year at the call of the chair. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the federal register of each meeting of the council, including the matters to be addressed at such meeting.

(b) Quorum. A majority of the council or any committee of the council shall constitute a quorum of the council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(6) Rules, procedures, and standards. The council shall make available for public inspection and copying at the council office within the FBI, and shall publish in the federal register, any rules, procedures, or standards established by the council.

(7) Assistance from FBI. The council may request from the FBI such reports, studies, statistics, or other information or materials as the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(8) Committees. The chair may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities, and duration.

This compact shall take effect upon being entered into by 2 or more states as between those states and the federal government. Upon subsequent entering into this compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

(1) Relation of compact to certain FBI activities. Administration of this compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the federal advisory committee act (5 USC App.) for all purposes other than noncriminal justice.

(2) No authority for nonappropriated expenditures. Nothing in this compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(3) Relating to Public Law 92-544. Nothing in this compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the departments of state, justice, and commerce, the judiciary, and related agencies appropriation act, 1973 (Public Law 92-544) or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under article VI, regarding the use and dissemination of criminal history records and information.

(1) In general. This compact shall bind each party state until renounced by the party state.

(2) Effect. Any renunciation of this compact by a party state shall be effected in the same manner by which the party state ratified this compact and shall become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state, or to the constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

(1) In general. The council shall have initial authority to make determinations with respect to any dispute regarding interpretation of this compact, any rule or standard established by the council pursuant to article V, and any dispute or controversy between any parties to this compact.

(2) The council shall hold a hearing concerning any dispute described in subsection (1) at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. The council's decision shall be published pursuant to the requirements of article VI(6).

(3) Duties of the FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III system, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the council holds a hearing on such matters.

(4) Right of appeal. The FBI or a party state may appeal any decision of the council to the attorney general, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.

History: 2008, Act 493, Imd. Eff. Jan. 13, 2009









Chapter 4 - Legislature

Act 291 of 1925 SENATORIAL DISTRICTS (4.1 - 4.1)



Act 46 of 1963 (2nd Ex. Sess.) COMMISSION ON LEGISLATIVE APPORTIONMENT (4.11 - 4.20)

Section 4.11 Commission on legislative apportionment; number, selection, regional distribution.

Sec. 1.

The commission on legislative apportionment established by the 1963 state constitution shall consist of 8 electors, 4 of whom shall be selected by the state central committee of each of the 2 political parties whose candidates for governor received the highest vote at the last general election at which a governor was elected preceding each apportionment. If a candidate for governor of a third political party has received at such election more than 25% of such gubernatorial vote, the commission shall consist of 12 members, 4 of whom shall be selected by the state central committee of the third political party. One resident of each of the following 4 regions shall be selected by each state central committee: (a) the Upper Peninsula; (b) the northern part of the Lower Peninsula, north of a line drawn along the northern boundaries of the counties of Bay, Midland, Isabella, Mecosta, Newaygo and Oceana; (c) southwestern Michigan, those counties south of region (b) and west of a line drawn along the western boundaries of the counties of Bay, Saginaw, Shiawassee, Ingham, Jackson and Hillsdale; and (d) southeastern Michigan, the remaining counties of the state.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.12 Commission on legislative apportionment; membership eligibility; ineligible for election to legislature.

Sec. 2.

No officers or employees of the federal, state or local governments, excepting notaries public and members of the armed forces reserve, shall be eligible for membership on the commission. Members of the commission shall not be eligible for election to the legislature until 2 years after the apportionment in which they participated becomes effective.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.13 Commission on legislative apportionment; appointment, terms, vacancies.

Sec. 3.

The commission shall be appointed immediately upon the effective date of this act and also whenever apportionment or districting of the legislature is required by the provisions of the constitution. Members of the commission shall hold office until each apportionment and districting plan becomes effective. Vacancies shall be filled in the same manner as for original appointment.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.14 Secretary of state as secretary of commission; duties; election of chairman or co-chairmen; rules; compensation; expenses.

Sec. 4.

The secretary of state shall be secretary of the commission without vote and shall keep a public record of all its proceedings. He shall furnish, under the direction of the commission, all necessary technical services. The commission shall elect its own chairman or co-chairmen and make its own rules of procedure. The per diem compensation of the commission and the schedule for reimbursement of expenses shall be established annually by the legislature.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964 ;-- Am. 1971, Act 137, Imd. Eff. Sept. 29, 1971 ;-- Am. 1975, Act 53, Imd. Eff. May 20, 1975



Section 4.15 Commission; convening; completion of work; hearings; notice.

Sec. 5.

Within 30 days after the official total population count of each federal decennial census of the state and its political subdivisions is available, the secretary of state shall issue a call convening the commission not less than 30 nor more than 45 days thereafter. The commission shall complete its work within 180 days after all necessary census information is available. The commission shall proceed to district and apportion the senate and house of representatives according to the provisions of the constitution. All final decisions shall require the concurrence of a majority of the members of the commission. The commission shall hold at least 1 public hearing in the state capitol and may hold such other public hearings as they deem appropriate. The commission shall issue appropriate notices of the hearings.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964 ;-- Am. 1971, Act 137, Imd. Eff. Sept. 29, 1971



Section 4.16 Publication of apportionment and districting plan; inclusion of plan in public acts.

Sec. 6.

(1) The secretary of state shall publish in pamphlet form each final apportionment and districting plan within 30 days from the date of its adoption by the commission on legislative apportionment. The publications shall contain the plan, suitable maps and tables showing the population and area of each district, and the certificate of the secretary of state as to the date of publication. A final apportionment and districting plan shall become law 60 days after such date of publication.

(2) The secretary of state shall print a sufficient number of pamphlets to furnish:

(a) To the clerk of the house and the secretary of the senate, 500 copies each.

(b) To each county clerk, 10 copies plus an additional 10 copies for each senatorial or representative district to which the county is entitled under the plan.

(c) To the state central committee of each major political party, 100 copies.

(3) The department of administration shall include the plan in the bound volume of the public acts of the first regular session following the date on which the plan becomes law.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964 ;-- Am. 1971, Act 137, Imd. Eff. Sept. 29, 1971



Section 4.17 Commission; disagreement on plan; submission to supreme court.

Sec. 7.

If a majority of the members of the commission cannot agree on a plan, each member of the commission, individually or jointly with other members, may submit a proposed plan to the supreme court. The supreme court shall determine which plan complies most accurately with the constitutional requirements and shall direct that it be adopted by the commission and published as provided in this act.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.18 Elector's application for review of plan, supreme court powers.

Sec. 8.

Upon application of any elector filed not later than 60 days after final publication of a plan, the supreme court, in the exercise of original jurisdiction, shall direct the secretary of state or the commission to perform their duties, may review any final plan adopted by the commission, and shall remand such plan to the commission for further action if it fails to comply with the requirements of the constitution.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.19 Effective date.

Sec. 9.

This act shall take effect on January 1, 1964.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964



Section 4.20 Repeal.

Sec. 10.

Act No. 77 of the Public Acts of 1953, being sections 4.601 and 4.602 of the Compiled Laws of 1948, and Act No. 178 of the Public Acts of 1953, being section 4.31 of the Compiled Laws of 1948, are repealed.

History: 1963, 2nd Ex. Sess., Act 46, Eff. Jan. 1, 1964






Act 228 of 1943 REPRESENTATIVE DISTRICTS (4.21 - 4.22)



Act 178 of 1953 REPRESENTATIVE DISTRICTS (4.31 - 4.31)



Act 67 of 1877 ORGANIZATION OF LEGISLATURE (4.41 - 4.46)

Section 4.41 Legislature, members elect; delivery of list by secretary of state, time; designation by districts.

Sec. 1.

It shall be the duty of the secretary of state on or before the day prior to the first annual regular session of each legislature, to deliver to the secretary, or in case of his death or inability, then to the assistant secretary of the preceding senate, also to the clerk, or in case of his death or inability, then to the journal clerk of the next preceding house of representatives, a true and correct list of all the members elect of each house, as transmitted to him by the clerks of the several counties of the state, and in such list shall designate the senators and representatives by their respective districts.

History: 1877, Act 67, Eff. Aug. 21, 1877 ;-- How. 42 ;-- CL 1897, 4 ;-- CL 1915, 4 ;-- CL 1929, 5 ;-- CL 1948, 4.41 ;-- Am. 1953, Act 63, Eff. Oct. 2, 1953



Section 4.42 Convening of legislature, time, organization, temporary rules.

Sec. 2.

The members elect of the senate and house of representatives shall convene in their respective houses at the state capitol at Lansing, at 12 o'clock noon on the second Wednesday of January next succeeding their election, and proceed to the organization of their respective houses, in accordance with the provisions of this act, and under the rules of the preceding houses as temporary rules, and no other business shall be in order until they shall have completed such organization.

History: 1877, Act 67, Eff. Aug. 21, 1877 ;-- How. 43 ;-- CL 1897, 5 ;-- CL 1915, 5 ;-- CL 1929, 6 ;-- CL 1948, 4.42 ;-- Am. 1953, Act 63, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 72, Eff. Oct. 14, 1955



Section 4.43 Lieutenant governor's absence, secretary to preside; roll call.

Sec. 3.

In case the lieutenant-governor is absent, or unable to perform the duties of his office, it shall be the duty of the secretary of the preceding senate, to call to order, and preside over the senate, until the lieutenant governor appears, or a president pro tempore is elected, and such secretary shall act as secretary of the senate until his successor is elected; and in calling the roll of the senate before the permanent organization thereof for any purpose whatever he shall call all the names appearing upon the list delivered to him by the secretary of state, as provided for in the preceding section, and he shall not call any other or different names.

History: 1877, Act 67, Eff. Aug. 21, 1877 ;-- How. 44 ;-- CL 1897, 6 ;-- CL 1915, 6 ;-- CL 1929, 7 ;-- CL 1948, 4.43



Section 4.44 Clerk to preside pending election of speaker; roll call.

Sec. 4.

It shall be the duty of the clerk of the next preceding house of representatives to call to order and preside over the house until a speaker, or speaker pro tempore, is elected, and he shall act as clerk of the house until his successor is elected; and in calling the roll of the house before the permanent organization thereof for any purpose whatever, he shall call all the names appearing upon the list delivered to him by the secretary of state, as provided in the first section of this act and he shall not call any other or different names.

History: 1877, Act 67, Eff. Aug. 21, 1877 ;-- How. 45 ;-- CL 1897, 7 ;-- CL 1915, 7 ;-- CL 1929, 8 ;-- CL 1948, 4.44



Section 4.45 Secretary of senate, clerk of house; vacancies in office.

Sec. 5.

In case of a vacancy in the office of the secretary of the senate, or clerk of the house, or of the absence or inability of either to perform the duties imposed by this act, such duties shall devolve upon the assistant secretary of the senate or journal clerk of the house of the next preceding senate or house of representatives. In case of a vacancy during the session of the legislature, such vacancy shall be filled by election of the body where such vacancy occurs. In case of a vacancy, during such time as the legislature is not in session, and before assuming the duties of secretary of the senate or clerk of the house, the assistant secretary or journal clerk, as the case may be, shall take and subscribe to the constitutional oath of office, and shall thereafter be vested with all the powers and duties as secretary of the senate or clerk of the house for the unexpired term, and shall be entitled to the compensation provided by law for said assistant secretary or journal clerk respectively.

History: 1877, Act 67, Eff. Aug. 21, 1877 ;-- How. 46 ;-- CL 1897, 8 ;-- CL 1915, 8 ;-- CL 1929, 9 ;-- Am. 1931, Act 116, Eff. Sept. 18, 1931 ;-- CL 1948, 4.45



Section 4.46 Repealed. 2014, Act 397, Imd. Eff. Dec. 26, 2014.






Act 58 of 1893 SEATING IN HOUSE (4.61 - 4.61)

Section 4.61 House of representatives; selection of seats by lot, procedure; absent members.

Sec. 1.

As a part of the organization of the house of representatives upon the first day of the first regular session of each legislature, the seats in the hall of the house shall be selected by the members in a manner as follows: The clerk shall call the names of the members having the greatest total length of service in the house who shall select a seat. In like manner, the clerk shall call the names of members in the order of their total length of service in the house, who shall select seats of their choice not already selected, down to and including those members commencing their second terms. If there are 2 or more members who have an equal length of service the clerk shall prepare a list of their names and place opposite each name a number, which shall be drawn by lottery as prescribed in this section for members entering their first terms. The clerk shall then prepare a list of members entering upon their first terms, listing the names of such members alphabetically and placing opposite each name numbers in consecutive order from 1, using as many numbers as are necessary. A box shall be provided in which shall be deposited numbered white balls, which shall bear the same numbers as those appearing on said list. A boy or girl, selected by the clerk, then being blindfolded shall draw from the box 1 ball and hand it to the clerk, who shall announce the number on the ball, and the clerk shall call the member's name found on the list opposite the corresponding number, who shall then select a seat not previously selected. In like manner all members entering upon their first terms shall select seats. Any representative-elect necessarily absent on the first day of the session may, in writing, appoint any representative to select a seat for him, and if no one appears for such absent representative-elect, then the clerk of the house shall make a selection for him, when his name is called.

History: 1893, Act 58, Eff. Aug. 28, 1893 ;-- CL 1897, 10 ;-- CL 1915, 10 ;-- CL 1929, 11 ;-- CL 1948, 4.61 ;-- Am. 1953, Act 25, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 142, Eff. Oct. 14, 1955 ;-- Am. 1970, Act 168, Imd. Eff. Aug. 3, 1970






R.S. of 1846 Revised Statutes of 1846 (4.82 - 4.85)

R-S-1846-4-82-2 CHAPTER 2 OF THE LEGISLATURE. (4.82...4.85)

Section 4.82 Contempts; punishable offenses.

Sec. 2.

Each house may punish as a contempt, and by imprisonment, a breach of its privileges, or the privileges of its members, but only for 1 or more of the following offences, to wit: First, The offence of arresting a member or officer of the house, or procuring such member or officer to be arrested, in violation of his privilege from arrest. Second, That of disorderly conduct in the immediate view of the house, and directly tending to interrupt its proceedings. Third, That of refusing to attend, or be examined as a witness, either before the house, or a committee, or before any person authorized by the house, or by a committee, to take testimony in legislative proceedings: Fourth, That of giving or offering a bribe to a member, or of attempting by menace, or other corrupt means, or device directly or indirectly to control or influence a member in giving his vote, or to prevent his giving the same: but the term of imprisonment which such house may impose for any contempt specified in this section shall not extend beyond the same session of the legislature.

History: R.S. 1846, Ch. 2 ;-- CL 1857, 18 ;-- CL 1871, 21 ;-- How. 38 ;-- CL 1897, 35 ;-- CL 1915, 48 ;-- CL 1929, 15 ;-- CL 1948, 4.82



Section 4.83 Contempts; misdemeanor; penalty.

Sec. 3.

Every person who shall be guilty of any contempt specified in the preceding section shall also be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by imprisonment in the state prison, not exceeding 5 years, or by imprisonment in the county jail, not exceeding 1 year, or by fine, not exceeding 1,000 dollars, or by both such fine and imprisonment in the county jail, in the discretion of the court.

History: R.S. 1846, Ch. 2 ;-- CL 1857, 19 ;-- CL 1871, 22 ;-- How. 39 ;-- CL 1897, 36 ;-- CL 1915, 49 ;-- CL 1929, 16 ;-- CL 1948, 4.83



Section 4.84 Administration of oath of office.

Sec. 4.

The oath of office of any member or officer of the senate or house of representatives may be administered by, and taken and subscribed before, the secretary of the senate, the clerk of the house of representatives, any justice of the supreme court, the lieutenant governor, the president pro tempore of the senate, or the speaker of the house of representatives.

History: R.S. 1846, Ch. 2 ;-- CL 1857, 20 ;-- CL 1871, 23 ;-- How. 40 ;-- CL 1897, 37 ;-- CL 1915, 50 ;-- CL 1929, 17 ;-- CL 1948, 4.84 ;-- Am. 2014, Act 397, Imd. Eff. Dec. 26, 2014



Section 4.85 Oath of witnesses.

Sec. 5.

Any senator or representative while acting as a member of a committee of the legislature, or either branch thereof, shall have authority to administer oaths to such persons as shall be examined before the committee of which he is a member.

History: R.S. 1846, Ch. 2 ;-- CL 1857, 21 ;-- CL 1871, 24 ;-- How. 41 ;-- CL 1897, 38 ;-- CL 1915, 51 ;-- CL 1929, 18 ;-- CL 1948, 4.85









Act 118 of 1931 POWERS OF LEGISLATIVE COMMITTEES (4.101 - 4.101)

Section 4.101 Legislative committees; powers, punishment for contempt.

Sec. 1.

Committees and commissions of or appointed by the legislature may by resolution of the legislature be authorized to administer oaths, subpoena witnesses and/or to examine the books and records of any persons, partnerships or corporations involved in a matter properly before any of such committees or commissions. Any witness who neglects or refuses to obey a subpoena of any of such committees or commissions, or who refuses to be sworn or testify, or who fails on demand to produce any papers, books or documents touching any matter under investigation, or any witness or attorney who is guilty of any contempt while in attendance at any hearing before any of such committees or commissions, may be punished as for contempt of the legislature.

History: 1931, Act 118, Imd. Eff. May 18, 1931 ;-- CL 1948, 4.101






Act 127 of 1901 OATHS, DEPOSITIONS, AND ACKNOWLEDGMENTS (4.121 - 4.121)

Section 4.121 Oaths, depositions, acknowledgments; powers of legislators.

Sec. 1.

During his term of office, every senator and representative in the state legislature is hereby authorized, by virtue of his office to administer oaths, take depositions and acknowledgments.

History: 1901, Act 127, Eff. Sept. 5, 1901 ;-- CL 1915, 52 ;-- CL 1929, 19 ;-- CL 1948, 4.121






Act 304 of 1913 OATHS OF OFFICE (4.141 - 4.141)

Section 4.141 Oaths of office; preservation.

Sec. 1.

It is hereby made the duty of the secretary of the senate and the clerk of the house of representatives, of each succeeding session of the legislature, to have the oaths of office of the members and officers of their respective bodies, bound together in a proper volume for filing and record, and present the same to the secretary of state, to be by that officer filed and preserved of record.

History: 1913, Act 304, Eff. Aug. 14, 1913 ;-- CL 1915, 53 ;-- CL 1929, 20 ;-- CL 1948, 4.141






Act 158 of 1897 PRESERVATION OF BILLS AND RESOLUTIONS (4.161 - 4.163)



Act 150 of 1969 PROPERTY TAX LEGISLATION (4.171 - 4.171)

Section 4.171 Bills affecting local revenues; fiscal note.

Sec. 1.

Any bill introduced in the house of representatives or in the state senate which increases or decreases local property taxes or revenues shall have incorporated by the treasury department as a note to the bill a reliable estimate of the amount therein involved.

History: 1969, Act 150, Eff. Mar. 20, 1970






Act 18 of 1869 EXPENSES OF LEGISLATURE (4.181 - 4.184)

Section 4.181 Witnesses before legislative committees; compensation, mileage allowance.

Sec. 1.

Whenever any witness shall be subpoenaed to appear before a committee of the legislature by authority of either branch thereof the compensation of such witness shall be $5.00 for each day, or any portion thereof, and for traveling at the rate of 15 cents per mile in going to the place of attendance to be computed from the residence of such witness, and the amount of compensation due to such witness shall be paid in the same manner as other legislative expenses are paid, out of moneys appropriated to the legislature.

History: 1869, Act 18, Imd. Eff. Feb. 24, 1869 ;-- CL 1871, 25 ;-- How. 66 ;-- CL 1897, 14 ;-- CL 1915, 28 ;-- CL 1929, 55 ;-- CL 1948, 4.181 ;-- Am. 1957, Act 15, Eff. Sept. 27, 1957



Section 4.182 Committee expenses; payment.

Sec. 2.

Any committee of either branch of the legislature visiting any state institution or other place where such visit is authorized by either branch of the legislature, shall be paid only actual and necessary expenses. Such expenses shall be paid in the same manner as other legislative expenses are paid, out of moneys appropriated to the legislature.

History: 1869, Act 18, Imd. Eff. Feb. 24, 1869 ;-- CL 1871, 26 ;-- How. 67 ;-- Am. 1891, Act 164, Eff. Oct. 2, 1891 ;-- CL 1897, 15 ;-- CL 1915, 29 ;-- CL 1929, 56 ;-- CL 1948, 4.182 ;-- Am. 1957, Act 15, Eff. Sept. 27, 1957



Section 4.183 Sergeant at arms; traveling expenses for summoning witnesses.

Sec. 3.

The sergeant at arms of the respective branches of the legislature shall be allowed no extra compensation for services performed in subpoenaing witnesses to appear before any committee of the legislature other than the sergeant's necessary traveling expenses, which sum shall be paid in the same manner as other legislative expenses are paid, out of moneys appropriated to the legislature.

History: 1869, Act 18, Imd. Eff. Feb. 24, 1869 ;-- CL 1871, 27 ;-- How. 68 ;-- CL 1897, 16 ;-- CL 1915, 30 ;-- CL 1929, 57 ;-- CL 1948, 4.183 ;-- Am. 1957, Act 15, Eff. Sept. 27, 1957



Section 4.184 Incidental expenses; payment.

Sec. 4.

Any or all expenses incidental to the sessions of the legislature, authorized by either branch thereof shall be paid in the same manner as other legislative expenses are paid, out of moneys appropriated to the legislature.

History: 1869, Act 18, Imd. Eff. Feb. 24, 1869 ;-- CL 1871, 28 ;-- How. 69 ;-- CL 1897, 17 ;-- CL 1915, 31 ;-- CL 1929, 58 ;-- CL 1948, 4.184 ;-- Am. 1957, Act 15, Eff. Sept. 27, 1957






Act 119 of 1863 ADJOURNMENT DATES OF SESSIONS (4.201 - 4.202)

Section 4.201 Legislative adjournment dates since 1850; publication.

Sec. 1.

That it shall be and hereby is made the duty of the secretary of state to make his certificate, stating the exact date of the end of each and every session of each and every legislature of this state, held since the year 1850 which certificate shall be printed and published with the laws of the present session of the legislature.

History: 1863, Act 119, Imd. Eff. Mar. 17, 1863 ;-- CL 1871, 219 ;-- How. 48 ;-- CL 1897, 47 ;-- CL 1915, 61 ;-- CL 1929, 37 ;-- CL 1948, 4.201



Section 4.202 Future legislative adjournment dates; publication.

Sec. 2.

It shall be and hereby is made the duty of the secretary of state to make his certificate of the date of the end of the session of the legislature now in session, and of each and every session of the present or any succeeding legislature hereafter to be held which certificate shall be printed and published with the laws of the session of the legislature to which it refers which certificates and each of them so published, as aforesaid, shall be received as prima facie evidence of the facts therein stated in all the courts of this state.

History: 1863, Act 119, Imd. Eff. Mar. 17, 1863 ;-- CL 1871, 220 ;-- How. 49 ;-- CL 1897, 48 ;-- CL 1915, 62 ;-- CL 1929, 38 ;-- CL 1948, 4.202






Act 167 of 1943 INTERIM LEGISLATIVE COMMITTEES (4.221 - 4.221)

Section 4.221 Interim session legislative committees and commissions.

Sec. 1.

Committees and commissions of or appointed by the legislature, or either house thereof, may by resolution of the legislature, or either house thereof, perform and exercise such powers and authority in the interim between sessions of the legislature as shall be delegated to such committees or commissions in said resolution or resolutions.

History: 1943, Act 167, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 4.221






Act 305 of 1915 INTERIM DUTIES OF SECRETARY AND CLERK (4.241 - 4.242)

Section 4.241 Secretary of senate and clerk of house; interim duties.

Sec. 1.

The secretary of the senate and the clerk of the house of representatives, at the close of each regular or special session of the legislature, shall compile and prepare for publication, make indexes to, and superintend the publication of the journals and documents of the senate and house of representatives, respectively. They shall also make a compilation and digest of the legislative decisions of the senate and house of representatives, respectively; arrange the legislative decisions in a convenient form for reference; and shall report the result of their work on those compilations and digests to the respective houses at the opening of the next regular session of the legislature. They shall have custody and control of the documents of the respective houses, and shall, on request for those documents, furnish to members of the senate and house of representatives, to state officers, and, in their discretion, to residents of this state and other states, printed copies of bills and joint resolutions, if there be a sufficient supply of printed copies on file, and shall furnish typewritten copies of any of those documents of which there are not printed copies, upon the payment of the actual cost of typewriting the documents. They shall also, in the interim of the regular sessions of the legislature, prepare and have bound complete files of all printed bills and joint resolutions, and all enrolled bills of their respective houses; 1 copy of which shall be delivered to the legislative service bureau to be preserved as a state record. They shall also, in the interim of the regular sessions of the legislature, prepare, so far as is possible, the legislative handbook for the next regular session of the legislature, to the end that the handbooks may be ready for printing and distribution at the earliest possible date after the convening of the legislature in regular session. They shall also revise the rules of the senate and house of representatives, and shall present to their respective houses, at the opening of the next regular session of the legislature, the revision of the rules of procedure for consideration of the senate and house of representatives. They shall also furnish to the members of the senate and house of representatives, upon request, information in regard to matters of legislation. They shall also prepare a digest of the practice and procedure in the senate and house of representatives, respectively, together with a digest of the constitutional and statutory provisions relating to the practice and procedure. The secretary of the senate and the clerk of the house of representatives shall also perform other duties and do other things as shall, in their judgment, tend to expedite and make more uniform the work of the legislature while in session.

History: 1915, Act 305, Eff. May 19, 1915 ;-- CL 1915, 17 ;-- CL 1929, 12 ;-- CL 1948, 4.241 ;-- Am. 1953, Act 36, Eff. Oct. 2, 1953 ;-- Am. 1982, Act 394, Imd. Eff. Dec. 28, 1982



Section 4.242 Repealed. 1961, Act 24, Imd. Eff. May 10, 1961.






Act 463 of 1996 REDISTRICTING PLANS (4.261 - 4.265)

Section 4.261 Redistricting plan for senate and house of representatives; enactment by legislature; guidelines.

Sec. 1.

By November 1, 2001, and every 10 years thereafter, the legislature shall enact a redistricting plan for the senate and house of representatives. Except as otherwise required by federal law for legislative districts in this state, the redistricting plan shall be enacted using only the following guidelines:

(a) The senate districts shall consist of 38 single-member districts.

(b) The house of representatives districts shall consist of 110 single-member districts.

(c) Senate and house of representatives districts shall be areas of convenient territory contiguous by land. Areas that meet only at the points of adjoining corners are not contiguous.

(d) Senate and house of representatives districts shall have a population not exceeding 105% and not less than 95% of the ideal district size for the senate or the house of representatives unless and until the United States supreme court establishes a different range of allowable population divergence for state legislative districts.

(e) Senate and house of representatives district lines shall preserve county lines with the least cost to the principle of equality of population provided for in subdivision (d).

(f) If it is necessary to break county lines to stay within the range of allowable population divergence provided for in subdivision (d), the fewest whole cities or whole townships necessary shall be shifted. Between 2 cities or townships, both of which will bring the districts into compliance with subdivisions (d) and (h), the city or township with the lesser population shall be shifted.

(g) Within those counties to which there is apportioned more than 1 senate district or house of representatives district, district lines shall be drawn on city and township lines with the least cost to the principle of equality of population between election districts consistent with the maximum preservation of city and township lines and without exceeding the range of allowable divergence provided for in subdivision (d).

(h) If it is necessary to break city or township lines to stay within the range of allowable divergence provided for in subdivision (d), the number of people necessary to achieve population equality shall be shifted between the 2 districts affected by the shift, except that in lieu of absolute equality the lines may be drawn along the closest street or comparable boundary.

(i) Within a city or township to which there is apportioned more than 1 senate district or house of representatives district, district lines shall be drawn to achieve the maximum compactness possible within a population range of 98% to 102% of absolute equality between districts within that city or township.

(j) Compactness shall be determined by circumscribing each district within a circle of minimum radius and measuring the area, not part of the Great Lakes and not part of another state, inside the circle but not inside the district.

(k) If a discontiguous township island exists within an incorporated city or discontiguous portions of townships are split by an incorporated city, the splitting of the township shall not be considered a split if any of the following circumstances exist:

(i) The city must be split to stay within the range of allowable divergence provided for in subdivision (d) and it is practicable to keep the township together within 1 district.

(ii) A township island is contained within a whole city and a split of the city would be required to keep the township intact.

(iii) The discontiguous portion of a township cannot be included in the same district with another portion of the same township without creating a noncontiguous district.

(l) Senate and house districts shall not violate the precedents established in Miller v Johnson, 115 S Ct 2475; 132 L Ed 2d 762 (1995); Bush v Vera, 116 S Ct 1941; 135 L Ed 2d 248 (1996); and, Shaw v Hunt, 116 S Ct 1894; 135 L Ed 2d 207 (1996).

History: 1996, Act 463, Eff. Mar. 31, 1997



Section 4.261a Senate and house districts; violation of voting rights act of 1965 prohibited.

Sec. 1a.

Senate and house districts shall not violate section 2 of title I of the voting rights act of 1965, Public Law 89-110, 42 U.S.C. 1973.

History: Add. 1999, Act 223, Eff. Mar. 10, 2000



Section 4.262 Jurisdiction of supreme court to decide cases or controversies involving redistricting plan; procedures for review of legislative redistricting plan; modification of plan; remand to special master.

Sec. 2.

(1) The supreme court shall have original and exclusive state jurisdiction to hear and decide all cases or controversies in Michigan's 1 court of justice involving a redistricting plan under this act. A case or controversy in Michigan's 1 court of justice involving a redistricting plan shall not be commenced in or heard by the state court of appeals or any state trial court.

(2) If a case or controversy involves a legislative redistricting plan but an application or petition for review has not been filed under subsection (3) or section 3, the supreme court may, but is not required to, undertake all or a portion of the procedures described in section 4.

(3) Upon the application of an elector filed not later than 60 days after the adoption of the enactment of a redistricting plan, the supreme court, exercising original state jurisdiction provided under section 6 of article IV of the state constitution of 1963, may review any plan enacted by the legislature, and may modify that plan or remand that plan to a special master for further action if the plan fails to comply with section 1 or 1a.

History: 1996, Act 463, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 223, Eff. Mar. 10, 2000



Section 4.263 Preparation of plan by supreme court; petition or pleadings.

Sec. 3.

Unless legislation enacting a redistricting plan for the house of representatives and senate is approved on or before the deadline established in section 1, a political party, the speaker of the house of representatives, the minority leader of the house of representatives, the majority leader of the senate, or the minority leader of the senate may file, on or after November 2 immediately following the deadline established in section 1, a petition or other pleadings or papers with the supreme court requesting that the supreme court prepare a redistricting plan for the senate and house of representatives in compliance with the redistricting guidelines set in section 1.

History: 1996, Act 463, Eff. Mar. 31, 1997



Section 4.264 Filing of petition for review; duties of supreme court.

Sec. 4.

If a petition for review is filed in the supreme court under section 2 or 3, the supreme court shall do all of the following:

(a) Exercising original jurisdiction provided under section 6 of article IV of the state constitution of 1963, or other jurisdiction pursuant to Michigan court rule 7.301(A)(7) or any successor court rule, undertake the preparation of a redistricting plan for the house of representatives and the senate.

(b) Appoint and utilize a special master or masters as the court considers necessary.

(c) Provide, by order, for the submission of proposed redistricting plans by political parties and other interested persons who have been allowed to intervene. Political parties shall be granted intervention as of right.

(d) After hearing oral argument or appointing special masters, propose 1 plan for the consideration of the parties and the public, and make that plan available for public inspection at least 30 days in advance of the time set for hearing in subdivision (f).

(e) Prescribe, by order or otherwise, the procedure for and the deadlines pertaining to filing objections and rebuttal to the proposed plan in advance of the hearing scheduled in subdivision (f).

(f) Hold a hearing on the proposed plan at a time determined by the court but not later than March 10 immediately following the deadline established in section 1.

(g) In order to provide for the orderly election process and for candidates to meet statutory deadlines for filing and residency, order a redistricting plan for the senate and house of representatives not later than April 1 immediately following the deadline established in section 1.

History: 1996, Act 463, Eff. Mar. 31, 1997



Section 4.265 Act as severable.

Sec. 5.

If any portion of this act or application of any portion of this act to any person or circumstance is found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of this act that can be given effect without the invalid portions or application, if the remaining portions are not determined by the court to be inoperable, and to this end this act is declared to be severable.

History: 1996, Act 463, Eff. Mar. 31, 1997






Act 383 of 1941 LEGISLATIVE SERVICE BUREAU (4.301 - 4.306)



Act 412 of 1965 LEGISLATIVE COUNCIL ACT (4.311 - 4.327)



Act 46 of 1975 LEGISLATIVE CORRECTIONS OMBUDSMAN (4.351 - 4.364)

Section 4.351 Definitions.

Sec. 1.

As used in this act:

(a) “Administrative act” includes an action, omission, decision, recommendation, practice, or other procedure of the department.

(b) “Complainant” means a prisoner or legislator who files a complaint under section 4.

(c) “Council” means the legislative council established under section 15 of article IV of the state constitution of 1963.

(d) “Department” means the department of corrections.

(e) “Legislator” means a member of the senate or the house of representatives of this state.

(f) “Office” means the office of the legislative corrections ombudsman created under this act.

(g) “Ombudsman” means the office of legislative corrections ombudsman.

(h) “Prisoner” means a person committed to or under the jurisdiction of the department.

(i) “Official” means an official or employee of the department of corrections.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.352 Office of legislative corrections ombudsman; creation; legislative corrections ombudsman as principal executive officer; appointment; term.

Sec. 2.

(1) The office of the legislative corrections ombudsman is created within the legislative council.

(2) The principal executive officer of the office of the legislative corrections ombudsman is the legislative corrections ombudsman who shall be appointed by and serve at the pleasure of the council.

History: 1975, Act 46, Imd. Eff. May 16, 1975



Section 4.353 Procedures as to budget, expenditures, and personnel.

Sec. 3.

The council shall establish procedures for approving the budget of the office, for expending funds thereof, and for the employment of personnel for the office.

History: 1975, Act 46, Imd. Eff. May 16, 1975



Section 4.354 Commencement of investigation; procedures as to complaints, investigations, hearings, and reports.

Sec. 4.

(1) The ombudsman may commence an investigation upon either of the following:

(a) Receipt of a complaint from a prisoner, a legislator, or on the ombudsman's own initiative, concerning an administrative act which is alleged by a prisoner to be contrary to law or contrary to departmental policy.

(b) The ombudsman's own initiative for significant prisoner health and safety issues and other matters for which there is no effective administrative remedy.

(2) Subject to approval of the council, the ombudsman shall establish procedures for receiving and processing complaints, conducting investigations, holding hearings, and reporting the findings resulting from the investigations.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.355 Access to information, records, and documents; inspection of premises; informal hearings; appearance; evidence.

Sec. 5.

(1) Upon request and without the requirement of any release, the ombudsman shall be given access to all information, records, and documents in the possession of the department which the ombudsman deems necessary in an investigation, including, but not limited to, prisoner medical health records, prisoner mental health records, and prisoner mortality and morbidity records.

(2) Upon request and without notice, the ombudsman shall be granted entrance to inspect at any time any premises under the control of the department.

(3) The ombudsman may hold informal hearings and may request that any person appear before the ombudsman, or at a hearing, and give testimony or produce documentary or other evidence which the ombudsman deems relevant to a matter under investigation.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 2010, Act 287, Imd. Eff. Dec. 16, 2010



Section 4.356 Administrative process; investigation or hearing discretionary.

Sec. 6.

(1) The ombudsman shall advise a complainant to pursue all administrative remedies open to the complainant. The ombudsman may request and shall receive from the department a progress report concerning the administrative processing of a complaint. After administrative action on a complaint, the ombudsman may conduct further investigation on the request of a complainant or on his or her own initiative.

(2) The ombudsman need not conduct an investigation on a complaint brought before the ombudsman. A person is not entitled as a right to be heard by the ombudsman.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.357 Notice of investigation; notice when investigation declined.

Sec. 7.

Upon receiving a complaint from a legislator or a prisoner under section 4 and deciding to investigate the complaint, the ombudsman shall notify the complainant, the prisoner or prisoners affected, and the department. If the ombudsman declines to investigate, the ombudsman shall notify the complainant, in writing, and inform the prisoner or prisoners affected of the reasons for the ombudsman's decision.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.358 Legislative council; hearing; administration of oaths, subpoena of witness, and examination of books and records.

Sec. 8.

Upon request of the ombudsman, the council may hold a hearing. The council may administer oaths, subpoena witnesses, and examine the books and records of the department or of a person, partnership, or corporation involved, in accordance with section 4 of Act No. 412 of the Public Acts of 1965, being section 4.314 of the Michigan Compiled Laws, in a matter which is or was a proper subject of investigation by the ombudsman under this act.

History: 1975, Act 46, Imd. Eff. May 16, 1975



Section 4.359 Correspondence between ombudsman and prisoner as confidential and privileged; secrecy; disclosures; exemption.

Sec. 9.

(1) Correspondence between the ombudsman and a prisoner is confidential and shall be processed as privileged correspondence in the same manner as letters between prisoners and courts, attorneys, or public officials.

(2) The ombudsman shall maintain secrecy with respect to all matters and the identities of the complainants or persons from whom information is acquired, except so far as disclosures may be necessary to enable the ombudsman to perform the duties of the office and to support any recommendations resulting from an investigation.

(3) A report prepared and recommendations made by the ombudsman and submitted to the council under section 10 are exempt from disclosure under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995



Section 4.360 Report of investigative findings; recommendations; forwarding report.

Sec. 10.

(1) The ombudsman shall prepare and submit a report of the findings of an investigation and make recommendations to the council within 30 days after completing the investigation if the ombudsman finds any of the following:

(a) A matter that should be considered by the department.

(b) An administrative act that should be modified or canceled.

(c) A statute or rule that should be altered.

(d) Administrative acts for which justification is necessary.

(e) Significant prisoner health and safety issues as determined by the council.

(f) Any other significant concerns as determined by the council.

(2) Subject to section 11, the council may forward the report prepared and submitted under this section to the department, the prisoner or prisoners affected, or the complainant who requested the report.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.361 Announcing critical conclusion or recommendation; publishing adverse opinions; publishing statement in defense or mitigation of action; notice of action on recommendation.

Sec. 11.

Before announcing a conclusion or recommendation that expressly or by implication criticizes a person or the department, the ombudsman shall consult with that person or the department. When publishing an opinion adverse to the department, or any person, the ombudsman shall include in that publication a statement of reasonable length made to him or her by the department or person in defense or mitigation of the action if that statement is provided within a reasonable period of time as determined by the council. The ombudsman may request to be notified by the department, within a specified time, of any action taken on any recommendation presented. The ombudsman shall notify the complainant of the actions taken by the office and by the department.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995



Section 4.362 Annual report.

Sec. 12.

The ombudsman shall submit to the council and the legislature an annual report on the conduct of the office.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1982, Act 170, Imd. Eff. June 1, 1982



Section 4.363 Prisoner not to be penalized for complaint or cooperation; prohibitions.

Sec. 13.

(1) A prisoner shall not be penalized in any way by an official or the department as a result of filing a complaint, complaining to a legislator, or cooperating with the ombudsman in investigating a complaint.

(2) A person or the department shall not hinder the lawful actions of the ombudsman or employees of the office, or willfully refuse to comply with lawful demands of the office.

History: 1975, Act 46, Imd. Eff. May 16, 1975 ;-- Am. 1995, Act 197, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 318, Eff. Mar. 23, 1999



Section 4.364 Authority of ombudsman.

Sec. 14.

The authority granted the ombudsman is in addition to the authority granted under the provisions of any other act or rule under which the remedy or right of appeal or objection is provided for a person, or any procedure provided for the inquiry into or investigation of any matter. The authority granted the ombudsman shall not be construed to limit or affect the remedy or right of appeal or objection and shall not be deemed part of an exclusionary process.

History: 1975, Act 46, Imd. Eff. May 16, 1975






Act 185 of 2001 LEGISLATIVE SERGEANT AT ARMS POLICE POWERS ACT (4.381 - 4.382.amended)

Section 4.381 Short title.

Sec. 1.

This act shall be known and may be cited as the “legislative sergeant at arms police powers act”.

History: 2001, Act 185, Imd. Eff. Dec. 21, 2001



Section 4.382 Sergeant at arms; powers and duties.

***** 4.382 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 4.382.amended *****

Sec. 2.

(1) Each house of the legislature may commission the sergeant at arms and may commission 1 or more assistant sergeants at arms within that respective house as police officers, to enforce rules adopted by that house and the laws of this state as designated by the senate and the house of representatives, respectively. In performing those enforcement activities, commissioned sergeants at arms and assistant sergeants at arms are vested with the powers, privileges, prerogatives, and immunities conferred upon police officers under the laws of this state.

(2) Each sergeant at arms and assistant sergeant at arms commissioned by the senate or the house of representatives as a police officer under subsection (1) has the power to enforce rules adopted by that house and the laws of this state in the following places:

(a) The capitol building and capitol grounds.

(b) Buildings in which the offices of legislative members or staff are located.

(c) Locations where either house of the legislature or a committee or subcommittee of either house is holding a session, meeting, or public hearing, including a reasonable time before and after the session, meeting, or hearing.

(d) Legislative parking areas.

(e) Areas immediately adjacent to the places described in subdivisions (a) to (d).

(3) A sergeant at arms or assistant sergeant at arms commissioned as a police officer under this act shall exercise his or her authority as a police officer at the locations specified in subsection (2)(c) only while actually engaging in his or her duties as the sergeant at arms or an assistant sergeant at arms under the rules adopted by the senate or the house of representatives respectively.

(4) The senate may delegate, pursuant to rules of the senate, the authority to commission the sergeant at arms or assistant sergeants at arms as police officers and delegate their responsibilities under subsection (1) to the senate majority leader, the secretary of the senate, or other officers or employees of the senate.

(5) The house of representatives may delegate, pursuant to rules of the house of representatives, the authority to commission the sergeant at arms or assistant sergeants at arms as police officers and delegate their responsibilities under subsection (1) to the speaker of the house of representatives, the clerk of the house of representatives, or other officers or employees of the house of representatives.

(6) The office of sergeant at arms of each house of the legislature is a law enforcement agency of this state.

(7) A sergeant at arms or an assistant sergeant at arms commissioned as a police officer under this act is subject to the training and certification requirements under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

(8) At least once per legislative session, the individual designated to supervise the sergeants at arms under house rules and the individual designated to supervise the sergeants at arms under senate rules, or their designees, shall report to the house oversight and operations committee and the senate government operations committee on the activities of the sergeants at arms and other matters of interest involving the security and decorum in their respective houses.

History: 2001, Act 185, Imd. Eff. Dec. 21, 2001



Section 4.382.amended Sergeant at arms; powers and duties; locations; office as law enforcement agency; training and licensure or certification requirements; report.

***** 4.382.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 2.

(1) Each house of the legislature may commission the sergeant at arms and may commission 1 or more assistant sergeants at arms within that respective house as police officers, to enforce rules adopted by that house and the laws of this state as designated by the senate and the house of representatives, respectively. In performing those enforcement activities, commissioned sergeants at arms and assistant sergeants at arms are vested with the powers, privileges, prerogatives, and immunities conferred upon police officers under the laws of this state.

(2) Each sergeant at arms and assistant sergeant at arms commissioned by the senate or the house of representatives as a police officer under subsection (1) has the power to enforce rules adopted by that house and the laws of this state in the following places:

(a) The capitol building and capitol grounds.

(b) Buildings in which the offices of legislative members or staff are located.

(c) Locations where either house of the legislature or a committee or subcommittee of either house is holding a session, meeting, or public hearing, including a reasonable time before and after the session, meeting, or hearing.

(d) Legislative parking areas.

(e) Areas immediately adjacent to the places described in subdivisions (a) to (d).

(3) A sergeant at arms or assistant sergeant at arms commissioned as a police officer under this act shall exercise his or her authority as a police officer at the locations specified in subsection (2)(c) only while actually engaging in his or her duties as the sergeant at arms or an assistant sergeant at arms under the rules adopted by the senate or the house of representatives respectively.

(4) The senate may delegate, pursuant to rules of the senate, the authority to commission the sergeant at arms or assistant sergeants at arms as police officers and delegate their responsibilities under subsection (1) to the senate majority leader, the secretary of the senate, or other officers or employees of the senate.

(5) The house of representatives may delegate, pursuant to rules of the house of representatives, the authority to commission the sergeant at arms or assistant sergeants at arms as police officers and delegate their responsibilities under subsection (1) to the speaker of the house of representatives, the clerk of the house of representatives, or other officers or employees of the house of representatives.

(6) The office of sergeant at arms of each house of the legislature is a law enforcement agency of this state.

(7) A sergeant at arms or an assistant sergeant at arms commissioned as a police officer under this act is subject to the training and licensure or certification requirements under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(8) Not less than once per legislative session, the individual designated to supervise the sergeants at arms under house rules and the individual designated to supervise the sergeants at arms under senate rules, or their designees, shall report to the standing committees of the house of representatives and senate concerned with government operations and oversight respectively on the activities of the sergeants at arms and other matters of interest involving the security and decorum in their respective houses.

History: 2001, Act 185, Imd. Eff. Dec. 21, 2001 ;-- Am. 2016, Act 303, Eff. Jan. 2, 2017






Act 214 of 1947 LEGISLATIVE AGENTS (4.401 - 4.410)



Act 472 of 1978 LOBBYISTS, LOBBYING AGENTS, AND LOBBYING ACTIVITIES (4.411 - 4.431)

Section 4.411 Meanings of words and phrases.

Sec. 1.

Except as otherwise defined in this act, the words and phrases defined in sections 2 to 6 have the meanings ascribed to them in those sections.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Constitutionality: In Pletz v Secretary of State, 125 Mich App 335; 336 NW2d 789 (1983), the Michigan Court of Appeals upheld all portions of 1978 PA 472 from facial attack except for “the disclosure requirements contained in MCL 7(1)(c) and 7(2)(d) and except for failure to provide an exemption for religious institutions.” Further, the Court of Appeals held that “the parts of the statute held to be invalid, namely MCL 7(1)(c), which requires registrants to disclose the identities of persons who contribute to their lobbying organizations, and MCL 7(2)(d), which imposes similar disclosure duties upon lobbyist agents, may be severed and separated from 1978 PA 472 because the remainder is consistent with the aim of the Legislature to regulate lobbyists, lobbyist agents, and lobbying activities.” Leave to appeal and cross-appeal denied September 21, 1983. Pletz v Secretary of State, 417 Mich 1100.20 (1983).
Popular Name: Lobby Act



Section 4.412 Definitions generally.

Sec. 2.

(1) “Administrative action” means the proposal, drafting, development, consideration, amendment, enactment, or defeat of a nonministerial action or rule by an executive agency or an official in the executive branch of state government. Administrative action does not include a quasi-judicial determination as authorized by law.

(2) “Business” means a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, holding company, joint stock company, receivership, trust, activity, or entity which is organized for profit or nonprofit purposes.

(3) “Business with which the individual is associated” means a business in which any of the following applies:

(a) The individual is a partner, director, officer, or employer.

(b) A member of the individual's immediate family is a partner, director, officer, or employer.

(c) The individual or a member of the individual's immediate family is a stockholder of close corporation stock worth $1,000.00 or more at fair market value or which represents more than 5% equity interest, or is a stockholder of publicly traded stock worth $10,000.00 or more at fair market value or which represents more than 10% equity interest. This subdivision does not apply to publicly traded stock under a trading account if the filer reports the name and address of the stockbroker.

(4) “Compensation” means anything of monetary value received or to be received from a person, whether in the form of a fee, salary, forbearance, forgiveness, or another form of recompense.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act



Section 4.413 Additional definitions.

Sec. 3.

(1) “Department” means the department of state.

(2) “Expenditure” means an advance, compensation for labor, honorarium, conveyance, deposit, distribution, transfer of funds, loan, payment, pledge, or subscription of money or anything of value including a contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure. Expenditure does not include the payment of a membership fee otherwise reported pursuant to section 8(1)(d) or the cost of travel to visit and return from visiting a public official for the purpose of communicating with the public official.

(3) “Financial transaction” means a loan, purchase, sale, or other type of transfer or exchange of money, goods, other property, or services for value.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act



Section 4.414 Additional definitions.

Sec. 4.

(1) "Gift" means a payment, advance, forbearance, or the rendering or deposit of money, services, or anything of value, the value of which exceeds $25.00, as adjusted under section 19a, in any 1-month period, unless consideration of equal or greater value is received therefor. Gift includes a payment, advance, forbearance, or the rendering or deposit of money, services, or anything of value to aid the defense of an official in the legislative branch or an official in the executive branch against a legal action not directly related to the governmental duties of the official. Gift does not include the following:

(a) A campaign contribution otherwise reported as required by the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282.

(b) A loan made in the normal course of business by an institution as defined in chapter 1 of the banking code of 1999, 1999 PA 276, MCL 487.11101 to 487.11203, a national bank, a branch bank, an insurance company issuing a loan or receiving a mortgage in the normal course of business, a premium finance company, a mortgage company, a small loan company, a state or federal credit union, a savings and loan association chartered by this state or the federal government, or a licensee as defined by the motor vehicle sales finance act, 1950 (Ex Sess) PA 27, MCL 492.101 to 492.141.

(c) A gift received from a member of the person's immediate family, a relative of a spouse, a relative within the seventh degree of consanguinity as computed by the civil law method, or from the spouse of the relative.

(d) A breakfast, luncheon, dinner, or other refreshment consisting of food and beverage provided for immediate consumption.

(e) A contribution to a legal defense fund that is registered with the secretary of state under the legal defense fund act and whose purpose is to defend an elected official against any criminal, civil, or administrative action, that arises directly out of the conduct of the elected official's governmental duties.

(2) "Immediate family" means a child residing in an individual's household, a spouse of an individual, or an individual claimed by that individual or that individual's spouse as a dependent for federal income tax purposes.

(3) "Loan" means a transfer of money, property, or anything of ascertainable value in exchange for an obligation, conditional or not, to repay in whole or in part.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978 ;-- Am. 2008, Act 289, Imd. Eff. Oct. 6, 2008
Popular Name: Lobby Act



Section 4.415 Additional definitions.

Sec. 5.

(1) “Legislative action” means introduction, sponsorship, support, opposition, consideration, debate, vote, passage, defeat, approval, veto, delay, or an official action by an official in the executive branch or an official in the legislative branch on a bill, resolution, amendment, nomination, appointment, report, or any matter pending or proposed in a legislative committee or either house of the legislature. Legislative action does not include the representation of a person who has been subpoenaed to appear before the legislature or an agency of the legislature.

(2) “Lobbying” means communicating directly with an official in the executive branch of state government or an official in the legislative branch of state government for the purpose of influencing legislative or administrative action. Lobbying does not include the providing of technical information by a person other than a person as defined in subsection (5) or an employee of a person as defined in subsection (5) when appearing before an officially convened legislative committee or executive department hearing panel. As used in this subsection, “technical information” means empirically verifiable data provided by a person recognized as an expert in the subject area to which the information provided is related.

(3) “Influencing” means promoting, supporting, affecting, modifying, opposing or delaying by any means, including the providing of or use of information, statistics, studies, or analysis.

(4) “Lobbyist” means any of the following:

(a) A person whose expenditures for lobbying are more than $1,000.00 in value in any 12-month period.

(b) A person whose expenditures for lobbying are more than $250.00 in value in any 12-month period, if the amount is expended on lobbying a single public official.

(c) For the purpose of subdivisions (a) and (b), groups of 25 or more people shall not have their personal expenditures for food, travel, and beverage included, providing those expenditures are not reimbursed by a lobbyist or lobbyist agent.

(d) The state or a political subdivision which contracts for a lobbyist agent.

(5) “Lobbyist agent” means a person who receives compensation or reimbursement of actual expenses, or both, in a combined amount in excess of $250.00 in any 12-month period for lobbying.

(6) “Representative of the lobbyist” means any of the following:

(a) An employee of the lobbyist or lobbyist agent.

(b) For purposes of section 8(1)(b)(i) and 9(1)(b), a member of the lobbyist or employee of a member of the lobbyist, when the lobbyist is a membership organization or association, and when the lobbyist agent or an employee of the lobbyist or lobbyist agent is present during any part of the period during which the purchased food or beverage is consumed.

(c) A person who is reimbursed by the lobbyist or lobbyist agent for an expenditure, other than an expenditure for food or beverage, which was incurred for the purpose of lobbying.

(7) Lobbyist or lobbyist agent does not include:

(a) A publisher, owner, or working member of the press, radio, or television while disseminating news or editorial comment to the general public in the ordinary course of business.

(b) All elected or appointed public officials of state or local government who are acting in the course or scope of the office for no compensation, other than that provided by law for the office.

(c) For the purposes of this act, subdivision (b) shall not include:

(i) Employees of public or private colleges, community colleges, junior colleges or universities.

(ii) Employees of townships, villages, cities, counties or school boards.

(iii) Employees of state executive departments.

(iv) Employees of the judicial branch of government.

(d) A member of a lobbyist, if the lobbyist is a membership organization or association, and if the member of a lobbyist does not separately qualify as a lobbyist under subsection (4).

(8) “Mass mailing” means not less than 1,000 pieces of substantially similar material mailed within a 7-day period.

(9) “Official in the executive branch” means the governor, lieutenant governor, secretary of state, attorney general; or an individual who is in the executive branch of state government and not under civil service; a classified director, chief deputy director, or deputy director of a state department. This includes an individual who is elected or appointed and has not yet taken, or an individual who is nominated for appointment to, any of the offices or agencies enumerated in this subsection. An official in the executive branch does not include a person serving in a clerical, nonpolicy-making, or nonadministrative capacity. In addition to all of the foregoing, an official in the executive branch includes all of the following:

(a) In the executive office of the governor, the chief and deputy chief of staff, press secretary, director of job training, and director of personnel.

(b) In the department of agriculture, the racing commissioner and a member of the agriculture commission.

(c) In the department of civil rights, a member of the civil rights commission.

(d) In the department of civil service, a member of the civil service commission.

(e) In the department of commerce, the commissioner of financial institutions, the executive director of the housing development authority, and a member of the liquor control commission, strategic fund board, state housing development authority, travel commission, or public service commission.

(f) In the department of education, a member of the state board of education, higher education facilities commission, higher education facilities authority, higher education assistance authority, higher education student loan authority, or state tenure commission.

(g) In the department of labor, the director of the bureau of workers' disability compensation, the director of the employment security commission, and a member of the construction code commission, employment relations commission, employment security board of review, employment security commission, or wage deviation board.

(h) In the department of licensing and regulation, the state insurance commissioner.

(i) In the department of management and budget, the lottery commissioner, the director of the office of services to the aging, the director of the office of state employer, the chairperson of the crime victims compensation board, and a member of the council for the arts, state administrative board, state building authority, toxic substance control commission, or utility consumer participation board.

(j) In the department of natural resources, the supervisor of wells and a member of the air pollution control commission, natural resources commission, or water resources commission.

(k) In the department of public health, a member of the occupational health standards commission.

(l) In the department of transportation, a member of the aeronautics commission and a state transportation commissioner.

(m) In the department of treasury, a member of the hospital finance authority, investment advisory committee, or state tax commission.

(10) “Official in the legislative branch” means a member of the legislature, the auditor general, the deputy auditor general, an employee of the consumer's council, the director of the legislative retirement system, or any other employee of the legislature other than an individual employed by the state in a clerical or nonpolicy-making capacity.

(11) “Governmental body” means any state legislative or governing body, including a board, commission, committee, subcommittee, authority, or council, which is empowered by state constitution, statute, or rule to exercise governmental or proprietary authority or perform a governmental or proprietary function, or a lessee thereof performing an essential public purpose and function under the lease agreement.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978 ;-- Am. 1986, Act 83, Imd. Eff. Apr. 15, 1986
Popular Name: Lobby Act



Section 4.416 Additional definitions.

Sec. 6.

(1) “Person” means a business, individual, proprietorship, firm, partnership, joint venture, syndicate, business trust, labor organization, company, corporation, association, committee, or any other organization or group of persons acting jointly, including a state agency or a political subdivision of the state.

(2) “Public official” means an official in the executive or legislative branch of state government.

(3) “Nonministerial action” means an action other than an action which a person performs in a prescribed manner under prescribed circumstances in obedience to the mandate of legal authority, without the exercise of personal judgment regarding whether to take the action.

(4) “Local government” means a city, village, township, county, school district, or community college district.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act



Section 4.416a Resignation from office; lobbying during remainder of term; violation as misdemeanor; penalty.

Sec. 6a.

(1) A member of the Michigan senate or house of representatives who resigns from office shall not make expenditures for or receive compensation or reimbursement for actual expenses for lobbying for the remainder of the term of office from which the person resigned.

(2) A person who violates this section is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or by imprisonment for not more than 90 days, or both.

History: Add. 1994, Act 383, Eff. Jan. 1, 1995
Popular Name: Lobby Act



Section 4.417 Registration forms; filing; contents; failure to register; late registration fee; penalty; notice of termination.

Sec. 7.

(1) Not later than 15 days after becoming a lobbyist, a lobbyist shall file a registration form with the secretary of state. The registration shall contain the following information:

(a) The name and office address of the lobbyist.

(b) The name and address of each person employed, reimbursed for expenses which exceed $10.00, or compensated by the lobbyist for lobbying in this state.

(c) The name, address and nature of business of a person who gives compensation to or reimburses the lobbyist or the representative of a lobbyist for lobbying.

(d) The fiscal year of the lobbyist.

(2) Not later than 3 days after becoming a lobbyist agent, a lobbyist agent shall file a registration form with the secretary of state. The registration form shall contain the following information:

(a) The name and office address of the lobbyist agent, if the lobbyist agent is not an individual.

(b) The name, permanent residence address, and office address of the lobbyist agent, if the lobbyist agent is an individual.

(c) The name and address of each person employed, reimbursed for expenses which exceed $10.00, or compensated by the lobbyist agent for lobbying in this state.

(d) The name, address, and nature of business of a person who gives compensation to or reimburses the lobbyist agent or the representative of a lobbyist agent for lobbying.

(3) A person who fails to register under subsection (1) or (2), shall pay a late registration fee of $10.00 for each day the person remains not registered in violation of subsection (1) or (2), not to exceed $300.00. A person who is in violation by failing to register as required by this section more than 30 days is guilty of a misdemeanor, and shall be fined not more than $1,000.00.

(4) A lobbyist shall file a notice of termination with the secretary of state within 30 days after ceasing lobbying, but this will not relieve the lobbyist of the reporting requirements of this section for that reporting period. A lobbyist agent shall file a notice of termination with the secretary of state within 30 days after ceasing to lobby for a lobbyist.

History: 1978, Act 472, Eff. June 16, 1981
Constitutionality: In Pletz v Secretary of State, 125 Mich App 335; 336 NW2d 789 (1983), the Michigan Court of Appeals upheld all portions of 1978 PA 472 from facial attack except for “the disclosure requirements contained in MCL 7(1)(c) and 7(2)(d) and except for failure to provide an exemption for religious institutions.” Further, the Court of Appeals held that “the parts of the statute held to be invalid, namely MCL 7(1)(c), which requires registrants to disclose the identities of persons who contribute to their lobbying organizations, and MCL 7(2)(d), which imposes similar disclosure duties upon lobbyist agents, may be severed and separated from 1978 PA 472 because the remainder is consistent with the aim of the Legislature to regulate lobbyists, lobbyist agents, and lobbying activities.” Leave to appeal and cross-appeal denied September 21, 1983. Pletz v Secretary of State, 417 Mich 1100.20 (1983).
Popular Name: Lobby Act



Section 4.418 Signed report; filing; form; extension; filing amended report; contents of report; reporting expenditures for food and beverage; failure to report; late filing fee; penalty; reporting activities of employee lobbyist agent; report to elected public official; preservation and destruction of statements and reports.

Sec. 8.

(1) A lobbyist or a lobbyist agent shall file a signed report in a form prescribed by the secretary of state under this section. A report shall be filed on January 31 covering the calendar year ending on the immediately preceding December 31, and on August 31 covering the immediately preceding December 31 to July 31. A report shall be filed by a lobbyist or for the lobbyist by the lobbyist agent who acts on behalf of the lobbyist, and the lobbyist agent who acts on his or her own behalf. A lobbyist or a lobbyist agent may request from the secretary of state an extension of the deadline for filing the report for a period not to exceed 60 days. The secretary of state shall respond in writing to the request, either approving or disapproving the request, and if approval is granted, the period of the extension, not later than 9 days after receipt of the request. A lobbyist or lobbyist agent may file an amended report within 1 year after the date the report is required to be filed, including an extension period. The report shall be on a prescribed form and shall include the following information:

(a) A statement updating to the end of the reporting period the information required to be filed under section 7.

(b) An account of expenditures made by a lobbyist, lobbyist agent, or representative of a lobbyist. The expenditures shall be reported by category, with the report showing the total amount expended in each category during the preceding reporting period and the cumulative amount expended in each category for the current year from January 1 through the month covered by the report. Expenditures shall be reported in the following categories:

(i) Expenditures for food and beverage provided for public officials as specified in subsection (2).

(ii) Advertising and mass mailing expenses directly related to lobbying.

(iii) Other expenditures for lobbying made or incurred by a lobbyist, a lobbyist agent, or an employee of a lobbyist or lobbyist agent, other than expenditures for lobbying made or incurred by a lobbyist, a lobbyist agent, or an employee of a lobbyist or a lobbyist agent of less than $5.00 made for goods or services for which a receipt or proof of purchase is not normally available.

(c) An account of every financial transaction during the immediately preceding reporting period between the lobbyist or lobbyist agent, or a person acting on behalf of the lobbyist or lobbyist agent, and a public official or a member of the public official's immediate family, or a business with which the individual is associated, in which goods and services having value of at least $775.00, or travel and lodging expenses paid for or reimbursed to a public official in connection with public business by that public official in excess of $500.00, are involved. The account shall include the date and nature of the transaction, the parties to the transaction, and the amount involved in the transaction. This subdivision does not apply to the following:

(i) A financial transaction in the ordinary course of the business of the lobbyist, if the primary business of the lobbyist is other than lobbying, and if consideration of equal or greater value is received by the lobbyist.

(ii) A financial transaction undertaken in the ordinary course of the lobbyist's business, in which fair market value is given or received for a benefit conferred.

(d) A brief description of the lobbying activities engaged in during the previous reporting period.

(e) In the case of travel and lodging expenses described in subdivision (c), the lobbyist or lobbyist agent shall prepare a separate document detailing the expenditure required to be reported. The lobbyist or lobbyist agent shall send, simultaneously with the filing of the report to the secretary of state, a copy of the document to the affected legislator.

(2) Expenditures for food and beverage provided a public official shall be reported if the expenditures for that public official exceed $25.00 in any month covered by the report or $150.00 during that calendar year from January 1 through the month covered by the report. The report shall include the name and title or office of the public official and the expenditures on that public official for the months covered by the report and for the year. If more than 1 public official is provided food and beverage and a single check is rendered, the report may reflect the average amount of the check for each public official. If the expenditures are a result of an event at which more than 25 public officials were in attendance, are a result of an event to which an entire standing committee of the legislature was invited in writing to be informed concerning a bill that was assigned to that standing committee, or are a result of an event to which an entire caucus of either house of the legislature was invited in writing, a lobbyist or a lobbyist agent shall report the total amount expended on the public officials in attendance for food and beverage and is not required to report the amount expended on the public officials individually. In reporting those amounts, the lobbyist or lobbyist agent shall file a statement providing a description by category of the persons in attendance and the nature of each event or function held during the preceding reporting period.

(3) A person who, without good cause, fails to report under subsection (1) shall pay a late filing fee of $10.00 for each day the report remains not filed in violation of subsection (1), not to exceed $300.00. A person who without good cause is in violation of subsection (1) more than 30 days is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00.

(4) If a lobbyist agent employs another lobbyist agent to engage in lobbying, the activities of the employee lobbyist agent shall be reported by the employer lobbyist agent under this section.

(5) Within a reasonable time after receipt of a request from an elected public official in regard to a report of a lobbyist or a lobbyist agent, the secretary of state shall report to the elected public official on any reported activity by the lobbyist or lobbyist agent in that report, and shall notify the elected public official of the specific occurrence and the specific nature of the reported activity.

(6) The secretary of state shall preserve statements and reports filed under this act for 5 years after filing. The statements and reports may be reproduced pursuant to the records media act. After the required preservation period, the statements and reports, or the reproductions of the statements and reports, other than those necessary to complete an investigation by the attorney general or pertinent to a matter being adjudicated in a court of law, shall be destroyed.

History: 1978, Act 472, Eff. June 16, 1981 ;-- Am. 1986, Act 83, Imd. Eff. Apr. 15, 1986 ;-- Am. 1992, Act 189, Imd. Eff. Oct. 5, 1992 ;-- Am. 1994, Act 412, Eff. Jan. 1, 1995
Popular Name: Lobby Act



Section 4.419 Preservation of accounts, bills, receipts, books, papers, and documents; inspection of records; contents of records; violation; penalty.

Sec. 9.

(1) A lobbyist or a lobbyist agent acting on behalf of the lobbyist, and a lobbyist agent acting on his or her own behalf, shall obtain and preserve all accounts, bills, receipts, books, papers, and documents necessary to substantiate the reports required to be made pursuant to section 8 for 5 years after the report containing those items is filed. These records shall be made available for inspection upon request by the secretary of state after reasonable notice. The records shall include the following:

(a) An itemized account of all expenditures related to the performance of lobbying. Single expenditures of $100.01 or more shall be recorded separately with the record showing the date, purpose, and name and address of the recipient of the expenditures.

(b) An itemized account of all expenditures for food and beverage provided for public officials. The account shall reflect the date and amount of the expenditure and the name and title or office of the public official for whom the expenditure was made, and the name of the lobbyist agent or representative of the lobbyist who purchased the food or beverage for the public official, except that when more than 1 public official is provided food and beverage and a single check or voucher is rendered, the account may reflect the average amount of the check for each public official. A lobbyist shall record amounts expended on public officials for food and beverage where the expenditures are a result of an event at which more than 25 public officials were in attendance or are a result of an event to which an entire standing committee of the legislature has been invited in writing to be informed concerning a bill which has been assigned to that standing committee. The record shall not list the expenditures for public officials individually. The lobbyist shall record the names of all public officials in attendance and the nature of each event or function held.

(2) A person who violates this section is guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00, or imprisoned for not more than 90 days, or both, and if the person is other than an individual, the person shall be fined not more than $10,000.00.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act



Section 4.420 Accounting of lobbying and expenditures; waiver; violation; penalty.

Sec. 10.

A lobbyist agent who is compensated, reimbursed, or otherwise employed by a lobbyist, and whose activities and expenditures must be reported by the employing lobbyist pursuant to section 8, shall provide to the employing lobbyist a full accounting of all lobbying and expenditures required to be reported under this act at least 10 days before the employing lobbyist's report is due to be filed. If the lobbyist agent files an authorized report on behalf of the lobbyist, said accounting is waived. A person who violates this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act



Section 4.421 Employment of lobbyist agent for compensation contingent on outcome of administrative or legislative action; gifts, loans, or preferential interest rates; selling or utilizing certain information for commercial purpose; compensation or reimbursement of public official engaging in lobbying; violations; penalties.

Sec. 11.

(1) A person shall not be employed as a lobbyist agent for compensation contingent in any manner upon the outcome of an administrative or legislative action. A person who knowingly violates this subsection is guilty of a felony and if the person is an individual shall be punished by a fine of not more than $10,000.00, or imprisoned for not more than 3 years, or both, and if the person is other than an individual shall be punished by a fine of not more than $25,000.00.

(2) A lobbyist or lobbyist agent or anyone acting on behalf of a lobbyist or lobbyist agent shall not give a gift or loan, other than a loan made in the normal course of business by an institution as defined in section 5 of Act No. 319 of the Public Acts of 1969, as amended, a national bank, a branch bank, an insurance company issuing a loan or receiving a mortgage in the normal course of business, a premium finance company, a mortgage company, a small loan company, a state or federal credit union, a savings and loan association chartered by this state or the federal government, or a licensee as defined by Act No. 27 of the Public Acts of the Extra Session of 1950 , as amended. For the purpose of this section, a preferential interest rate shall not be given solely on the basis of the credit applicant being a public official or a member of the public official's immediate family. A person who gives a gift in violation of this subsection is guilty of a misdemeanor if the value of the gift is $3,000.00 or less, and shall be punished by a fine of not more than $5,000.00, or imprisoned for not more than 90 days, or both, and if the person is other than an individual the person shall be fined not more than $10,000.00. A person who knowingly gives a gift in violation of this subsection and the value of the gift is more than $3,000.00 is guilty of a felony and if the person is an individual shall be punished by a fine of not more than $10,000.00, or imprisoned for not more than 3 years, or both, and if the person is other than an individual shall be punished by a fine of not more than $25,000.00.

(3) Information copied from registration forms or activity reports required by this act or from lists compiled from the forms or reports may not be sold or utilized by any person for any commercial purpose. A person who violates this subsection is subject to a civil penalty of not more than $1,000.00.

(4) A public official, other than an individual who is appointed or elected to a board or commission and is not an ex officio member or prohibited by law from having other employment, shall not accept compensation or reimbursement, other than from the state, for personally engaging in lobbying. A person who violates this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00, or imprisoned for not more than 90 days, or both.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act



Section 4.422 Summaries of statements and reports.

Sec. 12.

The department 2 times a year and annually shall prepare and publish summaries of the statements and reports received. The summaries shall include a list of the names of the lobbyists and lobbyist agents. The summaries shall be given wide public dissemination.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act



Section 4.423 Statement or report; determination of filing; deadline for filing; notice of error or omission; notice of failure to file; failure to give notice; making corrections; reporting errors, omissions, or failure to file; copy; investigations and hearings.

Sec. 13.

(1) The secretary of state shall determine whether a statement or report, which is required to be filed under this act, is in fact filed.

(2) A statement or report required to be filed under this act shall be filed not later than 4 p.m. of the day on which it is required to be filed. A statement or report which is postmarked by certified mail not less than 2 days before the deadline for filing shall be considered filed within the prescribed time regardless of when it is actually delivered.

(3) Within 10 days after the deadline for filing a statement or report under this act, the secretary of state shall give notice to the filer by certified mail of an error or omission in the statement or report and shall give notice to a person whom the secretary of state finds probable cause exists that a person is required to file, but who has failed to file, a statement or report. A failure to give notice by the secretary of state under this section is not a defense to a criminal action against the person required to file.

(4) Within 20 days after the report or statement is required to be filed, the filer shall make any corrections in the statement or report filed with the secretary of state.

(5) When 30 days have expired after the deadline for filing a statement or report, the secretary of state shall report errors or omissions which were not corrected and failures to file to the attorney general. A copy of the notice to the attorney general shall be mailed to the person who was required to file or was required to correct errors or omissions.

(6) The secretary of state shall conduct investigations and 1 or more hearings as may be necessary to determine if probable cause exists that a violation of this act has occurred. A hearing conducted pursuant to this subsection shall be in accordance with the procedures set forth in Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act



Section 4.424 Enforcement of penalties; filing sworn complaint; determination of probable cause; notices; cooperation in conduct of investigations.

Sec. 14.

(1) If the secretary of state, upon investigation of a report filed under this act, determines that there is probable cause a violation of this act occurred, the secretary of state shall forward the results of that investigation to the attorney general for enforcement of the penalties provided by this act.

(2) A sworn complaint alleging a violation of this act or the rules promulgated under this act shall be filed with the secretary of state. Upon receipt of a sworn complaint, the attorney general shall determine whether there is probable cause that there was a violation of this act or the rules promulgated under this act. Notice shall be given to a person within 5 days after a sworn complaint is filed against that person. Notice shall include a copy of the sworn complaint. Every 60 days after the date of a request for an investigation and until the matter is terminated, the attorney general shall mail to the complainant and to the alleged violator notice of the action taken to date by the attorney general, together with the reasons for the action or nonaction. If it is determined that there is no probable cause that a violation of this act did occur, the attorney general shall immediately give notice thereof to the complainant and to the person previously given notice under this subsection.

(3) All governmental bodies shall cooperate with the department of attorney general in the conduct of its investigations.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act
Admin Rule: R 4.411 et seq. of the Michigan Administrative Code.



Section 4.425 Ordinance or resolution.

Sec. 15.

A county, city, township, village, or school district may not adopt an ordinance or resolution that is more restrictive than the provisions contained in this act.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act



Section 4.426 Rules.

Sec. 16.

The secretary of state shall promulgate rules and issue declaratory rules to implement this act pursuant to Act No. 306 of the Public Acts of 1969, as amended.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act
Admin Rule: R 4.411 et seq. of the Michigan Administrative Code.



Section 4.427 Civil action; criminal prosecution.

Sec. 17.

The attorney general upon investigation and determination that this act or a rule promulgated under this act was violated, shall do either of the following:

(a) Initiate a civil action to enforce this act.

(b) Begin criminal prosecution for the imposition of criminal penalties provided by this act in the judicial district in which the alleged violation occurred.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act
Admin Rule: R 4.411 et seq. of the Michigan Administrative Code.



Section 4.428 Severability.

Sec. 18.

If any portion of this act or the application of this act to any person or circumstances is found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of this act which can be given effect without the invalid portion or application, if the remaining portions are not determined by the court to be inoperable.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978
Popular Name: Lobby Act



Section 4.429 Declaratory ruling or interpretive statement.

Sec. 19.

(1) A declaratory ruling shall be issued by the secretary of state under this section only if the person requesting the ruling has provided a reasonably complete statement of facts necessary for the ruling or if the person requesting the ruling has, with the permission of the secretary of state, supplied supplemental facts necessary for the ruling. A request for a declaratory ruling that is submitted to the secretary of state shall be made available for public inspection within 48 hours after its receipt. An interested person may submit written comments regarding the request to the secretary of state within 10 business days after the date the request is made available to the public. Within 45 business days after receiving a declaratory ruling request, the secretary of state shall make a proposed response available to the public. An interested person may submit written comments regarding the proposed response to the secretary of state within 5 business days after the date the proposal is made available to the public. Except as otherwise provided in this section, the secretary of state shall issue a declaratory ruling within 60 business days after a request for a declaratory ruling is received. If the secretary of state refuses to issue a declaratory ruling, the secretary of state shall notify the person making the request of the reasons for the refusal and shall issue an interpretive statement providing an informational response to the question presented within the same time limitation applicable to a declaratory ruling. A declaratory ruling or interpretive statement issued under this section shall not state a general rule of law, other than that which is stated in this act, until the general rule of law is promulgated by the secretary of state as a rule under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, or under judicial order.

(2) Under extenuating circumstances, the secretary of state may issue a notice extending for not more than 30 business days the period during which the secretary of state shall respond to a request for a declaratory ruling. The secretary of state shall not issue more than 1 notice of extension for a particular request. A person requesting a declaratory ruling may waive, in writing, the time limitations provided by this section.

(3) The secretary of state shall make available to the public an annual summary of the declaratory rulings and interpretive statements issued under this act by the secretary of state.

History: Add. 2008, Act 289, Imd. Eff. Oct. 6, 2008



Section 4.429a Adjustment of monetary amounts established for registration and reporting thresholds and for penalties; applicability, determination, and announcement of adjustments; approximation if index unavailable.

Sec. 19a.

(1) Effective January 1, 1986, the monetary amounts established in this act for registration and reporting thresholds and for penalties shall be adjusted as of January 1 pursuant to the percentage increase or decrease in the Detroit consumer price index—all items. The adjustment for 1986 shall be made by comparing the Detroit consumer price index for June, 1981 to the corresponding Detroit consumer price index for August, 1985. The resultant percentage change shall then be multiplied by the monetary amounts established in this act on the effective date of this section. These results shall be rounded up to the nearest dollar and added to the amounts established by this act which are $100.00 or less, and rounded up to the nearest $25.00 and added to the amounts established by this act which are more than $100.00, which shall then be the new amounts for 1986.

(2) Effective January 1, 1987 and each year thereafter, the monetary amounts established in this act for registration and reporting thresholds and for penalties shall be adjusted each January 1 pursuant to the annual average percentage increase or decrease in the Detroit consumer price index—all items. The adjustment for each year shall be made by comparing the percentage increase or decrease in the Detroit consumer price index for the preceding August by the corresponding Detroit consumer price index—all items 1 year earlier. The resultant percentage change shall then be multiplied by the affected monetary amounts. These results shall be rounded up to the nearest dollar for amounts established on the effective date of this section which are $100.00 or less, and rounded up to the nearest $25.00 for amounts established on the effective date of this section which are more than $100.00, and added to or subtracted from the current monetary amounts as previously adjusted by this section which shall be the new amounts for that year.

(3) The adjustments shall apply only to expenditures or violations occurring after the date of the adjusting of the amounts.

(4) The adjusted amounts shall be determined and announced by the secretary of state on or before December 15 of each year and shall be provided to all persons requesting the adjusted amounts.

(5) If the index is unavailable, the secretary of state shall make a reasonable approximation.

History: Add. 1986, Act 83, Imd. Eff. Apr. 15, 1986
Popular Name: Lobby Act



Section 4.430 Effective date of MCL 4.417, 4.418, 4.419, 4.420, 4.421, 4.422, 4.423, and 4.431.

Sec. 20.

Sections 7, 8, 9, 10, 11, 12, 13 and 21 shall not take effect until April 1, 1979, or before 6 months after the promulgation of a rule, as defined in section 5(6) of Act No. 306 of the Public Acts of 1969, being section 24.205 of the Michigan Compiled Laws, pursuant to section 16 of this act, whichever occurs later.

History: 1978, Act 472, Imd. Eff. Oct. 19, 1978



Section 4.431 Repeal of MCL 4.401 to 4.410.

Sec. 21.

Act No. 214 of the Public Acts of 1947, being sections 4.401 to 4.410 of the Compiled Laws of 1970, is repealed.

History: 1978, Act 472, Eff. June 16, 1981
Popular Name: Lobby Act






Act 5 of 1947 COMPENSATION, MILEAGE, AND EXPENSES OF LEGISLATORS (4.501 - 4.508)



Act 5 of 1948 (2nd Ex. Sess.) COMPENSATION, MILEAGE, AND EXPENSES OF LEGISLATORS (4.511 - 4.518)

Section 4.511 Legislators; definitions.

Sec. 1.

As used in this act:

(a) “Compensation” means salaries.

(b) “Mileage” means cost of transportation via the shortest traveled route either by train, bus or private automobile from the residence of the legislator to Lansing.

(c) “Expenses” means expenses incurred by the legislator in connection with the discharge of his official duties.

History: 1948, 2nd Ex. Sess., Act 5, Eff. Jan. 1, 1949 ;-- Am. 1966, Act 309, Eff. Jan. 1, 1967



Section 4.512 Compensation.

Sec. 2.

The compensation for services of the members of the legislature shall be $12,500.00 per annum during the term for which they are elected.

History: 1948, 2nd Ex. Sess., Act 5, Eff. Jan. 1, 1949 ;-- Am. 1951, Act 256, Eff. Sept. 28, 1951 ;-- Am. 1960, Act 158, Eff. Aug. 17, 1960 ;-- Am. 1966, Act 309, Eff. Jan. 1, 1967



Section 4.513 Mileage.

Sec. 3.

The members of the legislature shall receive mileage at the rate prescribed in the joint rules of the senate and house of representatives for 2 round trips each month during each regular and extra session of the legislature.

History: 1948, 2nd Ex. Sess., Act 5, Eff. Jan. 1, 1949 ;-- Am. 1960, Act 158, Eff. Aug. 17, 1960 ;-- Am. 1966, Act 309, Eff. Jan. 1, 1967



Section 4.514 Copies of documents; insurance benefits; expense allowance for members, house speaker.

Sec. 4.

Each member of the legislature shall receive, at the expense of the state, 1 copy of the laws, journals and documents of the house of which he is a member and the same insurance benefits as are provided for classified state employees; and an expense allowance of $2,500.00 per annum. The speaker of the house of representatives shall receive an additional expense allowance of $5,000.00.

History: 1948, 2nd Ex. Sess., Act 5, Eff. Jan. 1, 1949 ;-- Am. 1951, Act 256, Eff. Sept. 28, 1951 ;-- Am. 1960, Act 158, Eff. Aug. 17, 1960 ;-- Am. 1966, Act 309, Eff. Jan. 1, 1967



Section 4.515 Payment of compensation, mileage and expenses.

Sec. 5.

The compensation, mileage and expense allowance shall be paid out of appropriations made for the expenses of the legislature, in accordance with the accounting laws of the state and as provided in the joint rules of the senate and house of representatives.

History: 1948, 2nd Ex. Sess., Act 5, Eff. Jan. 1, 1949 ;-- Am. 1966, Act 309, Eff. Jan. 1, 1967



Section 4.516-4.518 Repealed. 1966, Act 309, Eff. Jan. 1, 1967.






Act 215 of 1954 COMPENSATION OF LEGISLATORS (4.532 - 4.532)



Act 46 of 1952 SUBPOENAING RECORDS AND FILES (4.541 - 4.541)

Section 4.541 Legislative committees; inspection of records and files of state departments, boards, institutions, and agencies; subpoena duces tecum.

Sec. 1.

Notwithstanding any other provision of law to the contrary, any standing or select committee of the senate or the house of representatives, and any joint select committee of the senate and house of representatives, shall be authorized to subpoena and have produced before any such committee, or inspect the records and files of any state department, board, institution or agency; and it shall be the duty of any state department, board, institution or agency to produce before the committee as required by the subpoena, or permit the members of any such committee to inspect its records and files. Such records and files shall be subpoenaed, examined or used only in connection with the jurisdiction and purposes for which the committee was created.

History: 1952, Act 46, Eff. Sept. 18, 1952






Act 27 of 1984 LEGISLATIVE IMMUNITY (4.551 - 4.555)

Section 4.551 Liability of legislator in civil action.

Sec. 1.

A member of the legislature of this state shall not be liable in a civil action for any act done by him or her pursuant to his or her duty as a legislator.

History: 1984, Act 27, Imd. Eff. Mar. 12, 1984



Section 4.552 Legislator as party in contested case or other administrative proceeding.

Sec. 2.

A member of the legislature of this state shall not be made a party in a contested case, as defined in section 3 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.203, or any other administrative proceeding for any act committed by that legislator while performing his or her duty as a legislator.

History: 1984, Act 27, Imd. Eff. Mar. 12, 1984 ;-- Am. 2011, Act 244, Imd. Eff. Dec. 8, 2011



Section 4.553 Subpoena as to statements made by legislator.

Sec. 3.

A member of the legislature shall not be subject to a subpoena for any matter involving statements made by the legislator pursuant to his or her duty as a legislator.

History: 1984, Act 27, Imd. Eff. Mar. 12, 1984



Section 4.554 Subpoena duces tecum.

Sec. 4.

The legislative files, recordings, tapes, records, memoranda, or written documents of a member of the legislature shall not be subject to a subpoena duces tecum in a civil action, contested case, or other administrative proceeding. This section shall not apply to the files, recordings, tapes, records, memoranda, or written documents of a committee, subcommittee, commission, or council of the legislature.

History: 1984, Act 27, Imd. Eff. Mar. 12, 1984



Section 4.555 Conditional effective date.

Sec. 5.

This act shall not take effect unless all of the following bills of the 82nd Legislature are enacted into law:

(a) Senate Bill No. 437.

(b) Senate Bill No. 438.

History: 1984, Act 27, Imd. Eff. Mar. 12, 1984






Act 279 of 1955 COMPENSATION OF LEGISLATORS (4.561 - 4.561)



Act 210 of 1956 COMPENSATION OF LEGISLATORS (4.580 - 4.580)



Act 77 of 1953 SENATORIAL AND REPRESENTATIVE DISTRICTS (4.601 - 4.602)



Act 305 of 1957 COMPENSATION OF LEGISLATORS (4.630 - 4.630)



Act 225 of 1958 COMPENSATION OF LEGISLATORS (4.649 - 4.649)



Act 139 of 1959 COMPENSATION OF LEGISLATORS (4.669 - 4.669)



Act 162 of 1960 DATA PROCESSING; COMPENSATION OF LEGISLATORS AND STATE OFFICERS (4.689 - 4.689)



Act 194 of 1961 COMPENSATION OF STATE OFFICERS; LEGISLATIVE AUDIT COMMISSION (4.698 - 4.702)



Act 241 of 1962 COMPENSATION OF STATE OFFICERS AND LEGISLATORS; LEGISLATIVE AUDIT COMMISSION (4.718 - 4.721)



Act 230 of 1963 VEHICLE AND DRIVER RECORDS; COMPENSATION OF STATE OFFICERS, LEGISLATORS, AND STATE BOARD OF ASSESSORS; STATE RESEARCH FUND (4.740 - 4.746)



Act 277 of 1964 VEHICLE AND DRIVER RECORDS; COMPENSATION OF STATE OFFICERS, LEGISLATORS, AND STATE BOARD OF ASSESSORS; STATE RESEARCH FUND (4.760 - 4.765)



Act 198 of 2016 MICHIGAN VETERANS' FACILITY OMBUDSMAN (4.771 - 4.784)

Section 4.771 Definitions.

Sec. 1.

As used in this act:

(a) "Administrative act" includes an action, omission, decision, recommendation, practice, or other procedure of the department.

(b) "Complainant" means a resident veteran, family member of a resident veteran, legal guardian or individual with power of attorney for a resident veteran, or legislator who files a complaint under section 4.

(c) "Council" means the legislative council established under section 15 of article IV of the state constitution of 1963.

(d) "Department" means the department of military and veterans affairs.

(e) "Legislator" means a member of the senate or the house of representatives of this state.

(f) "Michigan veterans' facility" or "facility" means a Michigan veterans' facility established under 1885 PA 152, MCL 36.1 to 36.12.

(g) "Office" means the office of the Michigan veterans' facility ombudsman created under this act.

(h) "Ombudsman" means the Michigan veterans' facility ombudsman.

(i) "Resident veteran" means a veteran who is a resident of a Michigan veterans' facility or an individual who is a resident of a Michigan veterans' facility by virtue of the individual's relationship with a veteran.

(j) "Veteran" means that term as defined in section 2a of 1885 PA 152, MCL 36.2a.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.772 Office of Michigan veterans' facility; creation; Michigan veterans' facility ombudsman as principal executive officer; appointment.

Sec. 2.

(1) The office of the Michigan veterans' facility ombudsman is created within the legislative council.

(2) The principal executive officer of the office is the Michigan veterans' facility ombudsman, who shall be appointed by and serve at the pleasure of the council.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.773 Council; approval of budget; expenditure of funds; employment of personnel.

Sec. 3.

The council shall establish procedures for approving the budget of the office, for expending funds of the office, and for the employment of personnel for the office.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.774 Commencement of investigation by ombudsman; interview; conditions; establishment of procedures.

Sec. 4.

(1) The ombudsman may commence an investigation upon his or her own initiative or upon receipt of a complaint from a complainant concerning an administrative act, medical treatment of a resident veteran, or a condition existing at a facility that poses a significant health or safety issue for which there is no effective administrative remedy or is alleged to be contrary to law or departmental policy. The ombudsman may interview any of the following individuals whom the ombudsman considers necessary in an investigation:

(a) An individual employed by or retained under contract by the department.

(b) An individual employed by or retained under contract by a private contractor that operates a facility that houses resident veterans.

(2) Subject to approval of the council, the ombudsman shall establish procedures for receiving and processing complaints, conducting investigations, holding hearings, and reporting the findings resulting from the investigations.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.775 Access to information, records, and documents; inspection; informal hearings; appearance.

Sec. 5.

(1) Upon request and without the requirement of any release, the facility shall provide access to all information, and the ombudsman shall be given access to all information, records, and documents in the possession of the department or a facility that the ombudsman deems necessary in an investigation, including, but not limited to, resident veteran medical health records, resident veteran mental health records, and resident veteran mortality and morbidity records.

(2) Upon request and without notice, the ombudsman shall be granted entrance to inspect at any time any Michigan veterans' facility.

(3) The ombudsman may hold informal hearings and may request that any person appear before the ombudsman or at a hearing and give testimony or produce documentary or other evidence that the ombudsman deems relevant to an investigation.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.776 Administrative remedies.

Sec. 6.

(1) The ombudsman shall advise a complainant to pursue all administrative remedies available to the complainant. The ombudsman may request and shall receive from the department or from a facility a progress report concerning the administrative processing of a complaint. After administrative action on a complaint, the ombudsman may conduct further investigation on the request of a complainant or on his or her own initiative.

(2) The ombudsman is not required to conduct an investigation or hold a hearing on a complaint brought before the ombudsman.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.777 Notice of decision to investigate complaint.

Sec. 7.

Upon receiving a complaint under section 4 and deciding to investigate the complaint, within 10 business days the ombudsman shall notify the complainant, the resident veteran or resident veterans affected, and the department. If the ombudsman declines to investigate, the ombudsman shall notify the complainant within 10 business days, in writing, and inform the resident veteran or resident veterans affected of the reasons for the ombudsman's decision.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.778 Council; hearing.

Sec. 8.

Upon request of the ombudsman, the council may hold a hearing. The council may administer oaths, subpoena witnesses, and examine the books and records of the department or of a facility in a matter that is or was a proper subject of investigation by the ombudsman.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.779 Confidentiality; disclosure; privacy provisions.

Sec. 9.

(1) Correspondence between the ombudsman and a complainant is confidential and is privileged communication.

(2) A report prepared and recommendations made by the ombudsman and submitted to the council under section 10 and any record of the ombudsman are exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(3) All records, reports, and communications relied upon, referenced, or prepared are subject to the privacy provisions of the health insurance portability and accountability act of 1996, Public Law 104-191, and regulations promulgated under that act, 45 CFR parts 160 and 164.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.780 Report of findings; recommendations.

Sec. 10.

(1) The ombudsman shall prepare and submit a report of the findings of an investigation and make recommendations to the council within 10 business days after completing the investigation if the ombudsman finds any of the following:

(a) A matter that should be considered by the department.

(b) An administrative act that should be modified or canceled.

(c) A statute or rule that should be altered.

(d) Administrative acts for which justification is necessary.

(e) Significant resident veteran health and safety issues.

(f) Any other significant concerns.

(2) Subject to section 11, the council shall forward the report prepared and submitted under this section to the department, the resident veteran or resident veterans affected, and to the complainant who requested the report.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.781 Report critical of person, facility, or department; consultation before submission of report; statement.

Sec. 11.

Before submitting a report with a conclusion or recommendation that expressly or by implication criticizes a person or facility or the department, the ombudsman shall consult with that person or facility or the department. When publishing an opinion adverse to a person or facility or the department, the ombudsman shall include in that publication a statement of reasonable length made to the ombudsman by that person or facility or the department in defense or mitigation of the finding if that statement is provided within a reasonable period of time as determined by the council. The ombudsman may request to be notified by a person or facility or the department, within a specified time, of any action taken on any recommendation presented. The ombudsman shall notify the complainant of the actions taken by the person or facility or by the department.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.782 Report; contents.

Sec. 12.

The ombudsman shall submit to the council, the board of managers, and the legislature a semiannual report on the conduct of the office. A report under this section shall include all of the following information for each Michigan veterans' facility during the preceding 6 months, at a minimum:

(a) The number of complaints received.

(b) The number of complaints concerning each of the following categories:

(i) The modification or cancellation of, or justification for, an administrative act.

(ii) A statute or rule.

(iii) Significant veteran health issues.

(iv) Significant veteran safety issues.

(c) The number of complaints resulting in the initiation of an investigation.

(d) The number of investigations initiated by the ombudsman.

(e) The number of hearings.

(f) The number of reports of findings issued.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.783 Prohibited conduct.

Sec. 13.

(1) A resident veteran shall not be penalized in any way by a person or facility or the department as a result of filing a complaint, communicating a complaint to a legislator, or cooperating with the ombudsman in investigating a complaint.

(2) A person or facility or the department shall not hinder the lawful actions of the ombudsman or employees of the office or willfully refuse to comply with any lawful demand of the office.

History: 2016, Act 198, Eff. Sept. 20, 2016



Section 4.784 Scope of authority.

Sec. 14.

The authority granted the ombudsman under this act is in addition to the authority granted under any other act or rule under which a remedy or right of appeal or objection is provided for a complainant, or any procedure provided for the inquiry into or investigation of any matter concerning a facility. The authority granted the ombudsman under this act shall not be construed to limit or affect any other remedy or right of appeal or objection and shall not be deemed to be exclusionary.

History: 2016, Act 198, Eff. Sept. 20, 2016






Act 256 of 1983 SENATORIAL AND REPRESENTATIVE DISTRICTS (4.801 - 4.805)

Section 4.801 Division of state into 38 senatorial districts; constitution and numbering of districts.

Sec. 1.

The state is divided into 38 senatorial districts. The districts are constituted and numbered as follows:

History: 1983, Act 256, Eff. Jan. 1, 1986
Constitutionality: Act 256 of 1983, which purported to reapportion the Legislature, was unconstitutional because it was so altered and amended from the time it was introduced as a bill of housekeeping amendments of the Election Law until it was approved that its original purpose was changed, and because it was passed by the Legislature during a regular session without having been in the possession of each house for at least five days. Anderson v Oakland County Clerk, 419 Mich 313, 353 NW2d 448 (1984).This act violates the second sentence of Const 1963, art 4, § 24, and is therefore unconstitutional. Anderson v Oakland County Clerk, 419 Mich 142, 350 NW2d 232 (1984).



Section 4.802 Division of state into 110 representative districts; constitution and numbering of districts.

Sec. 2.

The state is divided into 110 representative districts. The districts are constituted and numbered as follows:

History: 1983, Act 256, Eff. Apr. 1, 1984
Constitutionality: This act violates the second sentence of Const 1963, art 4, § 24, and is therefore unconstitutional. Anderson v Oakland County Clerk, 419 Mich 142, 350 NW2d 232 (1984).



Section 4.803 Maps and legal descriptions of districts; conveyance by secretary of state to legislature and governor; supplemental appropriation for costs; appropriations and expenditures subject to MCL 21.501 to 21.531.

Sec. 3.

(1) The secretary of state shall prepare a map and a legal description of each senatorial and representative district. The legal description shall be in terms of political subdivisions, such as counties, cities, and townships; man-made features, such as streets, roads, highways, and railroads; and natural features, such as waterways, which political subdivisions and man-made and natural features form the boundaries of the senatorial or representative district. The maps and the legal descriptions shall be conveyed by the secretary of state to the legislature and the governor.

(2) There is appropriated for the department of state from the state general fund to supplement former appropriations for the fiscal year ending September 30, 1984, the sum of $30,000.00 for the costs incurred by the secretary of state in complying with subsection (1).

(3) The appropriations made and the expenditures authorized under this act and the departments, agencies, commissions, boards, offices, and programs for which an appropriation is made under this act are subject to Act No. 18 of the Public Acts of 1981, being sections 21.501 to 21.531 of the Michigan Compiled Laws.

History: 1983, Act 256, Eff. Mar. 29, 1984
Constitutionality: This act violates the second sentence of Const 1963, art 4, § 24, and is therefore unconstitutional. Anderson v Oakland County Clerk, 419 Mich 142, 350 NW2d 232 (1984).



Section 4.804 Definitions.

Sec. 4.

As used in this act:

(a) “Block” means block as that term is used by the United States department of commerce, bureau of the census in conducting its 1980 decennial census.

(b) “ED” or “enumeration district” means enumeration district as that term is used by the United States department of commerce, bureau of the census in conducting its 1980 decennial census.

(c) “Tract” means tract as that term is used by the United States department of commerce, bureau of the census in conducting its 1980 decennial census.

History: 1983, Act 256, Eff. Mar. 29, 1984
Constitutionality: This act violates the second sentence of Const 1963, art 4, § 24, and is therefore unconstitutional. Anderson v Oakland County Clerk, 419 Mich 142, 350 NW2d 232 (1984).



Section 4.805 Effective dates.

Sec. 5.

(1) Section 1 shall take effect January 1, 1986.

(2) Section 2 shall take effect April 1, 1984.

History: 1983, Act 256, Eff. Mar. 29, 1984
Constitutionality: This act violates the second sentence of Const 1963, art 4, § 24, and is therefore unconstitutional. Anderson v Oakland County Clerk, 419 Mich 142, 350 NW2d 232 (1984).






Act 33 of 1993 AUDITS OF LEGISLATIVE BRANCH (4.901 - 4.901)

Section 4.901 Appointment of certified public accounting firm; audits; scope and frequency; reports.

Sec. 1.

(1) Beginning October 1, 1993, the auditor general shall appoint a certified public accounting firm to biennially conduct a financial audit of the transactions and accounts of the legislative branch of this state, including both houses of the legislature and all legislative agencies, commissions, and councils.

(2) Beginning October 1, 1993, the auditor general or a certified public accounting firm appointed by the auditor general shall, at a minimum, every 4 years conduct operational audits of the transactions and accounts of the legislative branch of this state, including both houses of the legislature and all legislative agencies, commissions, and councils.

(3) The auditor general, in consultation with the house oversight and ethics committee and the senate government operations committee shall determine the scope and frequency of each operational audit conducted pursuant to subsection (2). Each operational audit shall address internal controls, management practices, and compliance with laws, rules, and regulations of the respective houses of the legislature and all legislative agencies, commissions, and councils, as deemed appropriate by the auditor general.

(4) The completed audit reports shall be submitted to the governor and each house of the legislature.

History: 1993, Act 33, Imd. Eff. Apr. 28, 1993






Act 268 of 1986 LEGISLATIVE COUNCIL ACT (4.1101 - 4.1901)

268-1986-1 CHAPTER 1 LEGISLATIVE COUNCIL. (4.1101...4.1110)

Section 4.1101 Short title.

Sec. 101.

This act shall be known and may be cited as the “legislative council act”.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1102 Definitions.

Sec. 102.

As used in this act:

(a) “Bureau” means the legislative service bureau.

(b) “Commission” means the Michigan law revision commission.

(c) “Council” means the legislative council.

(d) “Council administrator” means the chief executive officer of all legislative council agencies.

(e) “Legislative council agencies” means the bureau, commission, and any other legislative council agency designated by the council.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1995, Act 189, Imd. Eff. Nov. 6, 1995



Section 4.1103 Legislative council; creation; appointment, qualifications, and terms of members; alternates; removal; vacancies; expenses.

Sec. 103.

There is created within the legislative branch of state government a bipartisan legislative council to consist of 6 members of the house to be appointed by the speaker, not less than 2 of whom shall be members of the minority party, and 6 members of the senate to be appointed by the majority leader, not less than 2 of whom shall be members of the minority party. The speaker and senate majority leader may each appoint 3 alternates to the council who may vote in the absence of any of the regular 6 council members. The majority and minority alternates shall only vote in place of an absent member of the same party. Members and alternates shall be appointed or removed in the same manner as members of standing committees are appointed or removed in each house. Vacancies shall be filled in the same manner as original appointments. Members shall serve terms concurrent with their term in the legislature and until their successors are appointed and qualified. Members of the council may be reimbursed for expenses incurred in the administration of their duties.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1104 Legislative council; election of chairperson and alternate chairperson; meetings; notice; rules; quorum; report; oaths; subpoena of witnesses; examination of books and records; creation of subcommittees; expenses; availability of writings to public.

Sec. 104.

(1) Annually the council shall elect from its membership a chairperson and alternate chairperson who shall be from different houses. The position of chairperson shall alternate between the senate and the house of representatives.

(2) The business which the council may perform shall be conducted at a public meeting of the council held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(3) The council shall meet not less than 3 times per year. Special meetings shall be held on call of the chairperson or a majority of the members of the council. The council shall prescribe rules for its own procedure. A majority of the council constitutes a quorum, but a smaller number may transact routine business and receive reports from the staff. A majority of the membership shall concur in any recommendation of the council.

(4) The council may report its findings and recommendations to the legislature and may accompany the council's report with proposed bills to implement its recommendations.

(5) The chairperson of the council or a member designated by the chairperson, upon majority vote of the council may administer oaths, subpoena witnesses, and examine books and records of a person, partnership, or corporation involved in a matter properly before the council. The council may create subcommittees that may include members of the legislature who are not members of the council. Noncouncil members of subcommittees may be reimbursed for expenses incurred in the administration of their duties.

(6) Except for a report or recommendation prepared by the legislative corrections ombudsman under section 10 of Act No. 46 of the Public Acts of 1975, being section 4.360 of the Michigan Compiled Laws, a writing prepared, owned, used, in the possession of, or retained by the council in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1995, Act 189, Imd. Eff. Nov. 6, 1995



Section 4.1104a Council administrator; appointment; duties; responsibilities.

Sec. 104a.

(1) The council shall appoint a council administrator who shall be the chief executive officer of all legislative council agencies. The council administrator is an at-will employee and shall serve at the pleasure of the council. The council administrator has all the following duties and responsibilities:

(a) To provide general supervisory oversight over all legislative council agencies.

(b) To provide personnel policy oversight and development for all legislative council agencies.

(c) To develop, prepare, and present legislative council agency budgets.

(d) To review quarterly financial statements of legislative council agencies and monitor budgetary compliance.

(e) To act as secretary to the council, including but not limited to the following:

(i) Scheduling of meetings for the council and subcommittees.

(ii) Keeping and recording of minutes and records of meetings.

(f) To perform other duties and responsibilities as determined and assigned by the council.

(2) In addition to the responsibilities provided in subsection (1), at the direction of the Michigan state capitol commission, the council administrator shall do both of the following:

(a) Administer compensation, benefits, and other personnel support for the employees of the Michigan state capitol commission.

(b) Administer computer, telephone, and technical support for employees of the Michigan state capitol commission.

History: Add. 1995, Act 189, Imd. Eff. Nov. 6, 1995 ;-- Am. 2013, Act 241, Eff. Mar. 14, 2014



Section 4.1105 Legislative service bureau; creation; bill drafting, research, and other services; organization; appointment of director to serve at pleasure of council; duties, qualifications, and compensation of director.

Sec. 105.

The council shall maintain bill drafting, research, and other services for the members of the legislature in a bureau to be known as the legislative service bureau which is hereby created. The bureau shall provide bill drafting, research, and other services and shall be organized into divisions as authorized by the council. The council shall appoint a director of the legislative service bureau who shall serve at the pleasure of the council. The director shall devote his or her full time to the duties of the office, shall be qualified by experience and ability to conduct the work of the office, and shall receive such compensation as fixed by the council.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1106 Director as chief administrative officer of bureau; employment and compensation of employees; employees as nontenured, at-will employees; discipline, transfer, demotion, or summary discharge of employee; management of bureau; expenses; responsibilities of council.

Sec. 106.

The director of the bureau shall be the chief administrative officer of the bureau. With the approval of the council, the director shall employ such employees as may be necessary and fix their compensation within the appropriation made by the legislature for this purpose. Persons employed by the director shall be nontenured, at-will employees. The director may discipline, transfer, demote, suspend, or summarily discharge an employee. The director shall have charge of the routine management of the bureau and may incur such expenses as may be necessary for carrying out the provisions of this act, to be paid out of appropriations made by the legislature for the operation of the bureau. The council shall be responsible for the general program and policies of the bureau and for the preparation and enforcement of rules and regulations concerning the services to be rendered.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1995, Act 189, Imd. Eff. Nov. 6, 1995



Section 4.1107 Legislative reference library; research services; technical and other assistance.

Sec. 107.

The bureau shall maintain a legislative reference library containing material which may be of use in connection with legislation. Upon request, the bureau shall furnish research services to members of the legislature. The bureau shall furnish such technical and other assistance to legislative committees as may be authorized by the council.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1108 Legislative service bureau; drafting duties; publication of general laws in force; publication of public and local acts.

Sec. 108.

The bureau shall:

(a) At the request of the members of the legislature, draft bills and resolutions or amendments to, or substitutes for, bills and resolutions; draft conference committee reports; and examine, check, and compare pending bills with other pending bills and existing laws to avoid so far as possible contrary or conflicting provisions.

(b) At the request of the members of the legislature, draft joint rules of the legislature or rules of the house of representatives or the senate, or amendments to those rules.

(c) Prepare a definite plan for the order, classification, arrangement, printing, and binding of the general laws in force.

(d) Prepare catchlines, indexes, and tables for the public and local acts of each session of the legislature.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1109 Employees not to urge or oppose legislation; duties of employees; recommendation of legislation by director; confidentiality.

Sec. 109.

An employee of the bureau shall not urge or oppose legislation, but upon request shall aid and assist the members of the legislature by advising as to bills and resolutions and by furnishing to them the fullest information upon all matters within the scope of the bureau relating to their public duties. However, the director may recommend legislation to the legislative council or the law revision commission. An employee of the bureau shall not reveal to any person outside the bureau the contents or nature of any matter not yet published without the consent of the person bringing the matter before the bureau. A substitute recommended by a committee, an amendment recommended by a committee, or a conference report shall be considered published when received by the clerk of the house of representatives or secretary of the senate or both, as is appropriate. The clerk of the house of representatives or the secretary of the senate, as is appropriate, shall notify the bureau upon receipt of a substitute, an amendment recommended by a committee, or a conference committee report.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1110 Text of statutes, constitution, index, and other matter included in compiled laws; maintenance; use of materials for departmental publications.

Sec. 110.

The bureau shall maintain the text of the statutes, the constitution, the index, and other matter included in the compiled laws and make the text conform to the statutes and constitution as thereafter added, altered, repealed, or amended. The bureau shall preserve such parts of the catchlines, indexes, and tables prepared for the public and local acts as may be useful in maintaining the general statutes contained in the compilation. Any of the materials so maintained, by agreement made with the director upon approval of the council, may be used in the publication of such portions of the constitution and statutes as may be agreed upon for any department or agency of the state or political subdivision of the state.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986






268-1986-2 CHAPTER 2 LEGISLATIVE COUNCIL FUNDS. (4.1201...4.1207)

Section 4.1201 Reprints; sale; disposition of money received; creation of statutes reprint publishing fund; expenditures; utilization of fund.

Sec. 201.

(1) A reprint authorized under section 110 may be sold by the council at a cost not to exceed the cost of preparing, printing, and distributing the reprint.

(2) The money received from the sale of a reprint shall be deposited with the state treasurer and credited to the statutes reprint publishing fund created in subsection (3).

(3) The statutes reprint publishing fund is created in the state treasury and shall be administered by the council. The fund shall be expended only as provided in this section.

(4) The council shall utilize the statutes reprint publishing fund to pay the costs of preparing, printing, and distributing reprints.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 264, Eff. Apr. 1, 2000



Section 4.1202 Statutes compilation fund; creation; administration; expenditures; disposition of money received from sale of compilations and public and local acts volumes; utilization of fund; price of publications.

Sec. 202.

(1) The statutes compilation fund is created in the state treasury and shall be administered by the council. The fund shall be expended only as provided in this section.

(2) The money received from the sale of each of the following shall be deposited with the state treasurer and credited to the statutes compilation fund:

(a) The compilations of the statutes required under 1970 PA 193, MCL 8.41 to 8.48.

(b) The public and local acts volumes required under section 35 of article IV of the state constitution of 1963 and prepared and published under section 1 of 1899 PA 44, MCL 24.1.

(3) The council shall utilize the statutes compilation fund to pay the costs of preparing and publishing the publications described in subsection (2).

(4) The department of management and budget shall sell copies or electronic access of the publications described in subsection (2) at a price determined by the bureau not to exceed the actual cost of preparation, printing, and distribution.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 264, Eff. Apr. 1, 2000



Section 4.1203 Michigan register fund; creation; administration; expenditures; disposition of money received from sale of Michigan register and amounts paid by state agencies; use of fund; price of Michigan register; availability of text on internet; copyright or other proprietary interest; fee prohibited; definition.

Sec. 203.

(1) The Michigan register fund is created in the state treasury and shall be administered by the office of regulatory reform. The fund shall be expended only as provided in this section.

(2) The money received from the sale of the Michigan register, along with those amounts paid by state agencies pursuant to section 57 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.257, shall be deposited with the state treasurer and credited to the Michigan register fund.

(3) The Michigan register fund shall be used to pay the costs of preparing, printing, and distributing the Michigan register.

(4) The department of management and budget shall sell copies of the Michigan register at a price determined by the office of regulatory reform not to exceed the cost of preparation, printing, and distribution.

(5) Notwithstanding section 204, beginning January 1, 2001, the office of regulatory reform shall make the text of the Michigan register available to the public on the internet.

(6) The information described in subsection (5) that is maintained by the office of regulatory reform shall be made available in the shortest feasible time after the information is available. The information described in subsection (5) that is not maintained by the office of regulatory reform shall be made available in the shortest feasible time after it is made available to the office of regulatory reform.

(7) Subsection (5) does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under subsection (5).

(8) The office of regulatory reform shall not charge a fee for providing the Michigan register on the internet as provided in subsection (5).

(9) As used in this section, “Michigan register” means that term as defined in section 5 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.205.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 101, Imd. Eff. July 6, 1999 ;-- Am. 1999, Act 264, Eff. Apr. 1, 2000



Section 4.1204 Access to computerized council legislative databases and information; rules; conditions and restrictions; creation and administration of legislative computer information fund; expenditures; disposition of money received; utilization of fund; availability of database search and retrieval system on Internet; fee prohibited.

Sec. 204.

(1) The council may provide access to computerized council legislative databases and information to individuals and organizations that are not a part of the legislative branch of government. The council may establish rules to implement this subsection. The council shall impose conditions and restrictions upon nonlegislative access and services as determined necessary by the council.

(2) The legislative computer information fund is created in the state treasury and shall be administered by the council. Money from the legislative computer information fund shall be expended only as provided in this section.

(3) The money received from the sale of access and related services pursuant to subsection (1), along with fees charged for training and the sale of user manuals and other money made available for these purposes, by appropriation or otherwise, shall be deposited with the state treasurer and credited to the legislative computer information fund.

(4) The council shall utilize the legislative computer information fund to pay for all of the following that are directly related to computerized council legislative databases and information:

(a) Research and development.

(b) Training.

(c) Additional hardware, software, and facilities.

(d) Acquisition of necessary support services.

(e) Editorial and compilation expenses.

(5) Notwithstanding subsection (1), beginning July 1, 1999, the council shall make the Michigan Compiled Laws database search and retrieval system available to the public on the Internet. This subsection does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this subsection.

(6) Beginning July 1, 1999, the council shall not charge a fee to provide the Michigan Compiled Laws database search and retrieval system to the public on the Internet as provided in subsection (5).

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1998, Act 431, Imd. Eff. Dec. 30, 1998



Section 4.1204a Legislative calendar, notices, agendas, and listing of committees; availability on Internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204a.

(1) Notwithstanding section 204, beginning January 1, 2001, the council shall make, for the current legislative session, the legislative calendar, notices of legislative committee and subcommittee meetings, including the agendas, and a listing of the committees of each house and their members available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 429, Imd. Eff. Dec. 30, 1998



Section 4.1204b Bills and resolutions; availability of text on Internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204b.

(1) Notwithstanding section 204, beginning July 1, 1999, the council shall make the text of each bill introduced, passed by each house, and enrolled during the current legislative session available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 404, Imd. Eff. Dec. 21, 1998



Section 4.1204c Bill analysis; availability on Internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204c.

(1) Notwithstanding section 204, beginning July 1, 1999, the council shall make each bill analysis prepared by the house legislative analysis section or the senate fiscal agency during the current legislative session available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 414, Imd. Eff. Dec. 21, 1998



Section 4.1204d House or senate fiscal agencies; availability of fiscal bill analysis on Internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204d.

(1) Notwithstanding section 204, beginning July 1, 1999, the council shall make each fiscal bill analysis prepared by the house fiscal agency or senate fiscal agency for the current legislative session available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 413, Imd. Eff. Dec. 21, 1998



Section 4.1204e Bills and resolutions; availability of status on Internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204e.

(1) Notwithstanding section 204, beginning July 1, 1999, the council shall make the status of every bill and resolution that is introduced in each house during the current legislative session available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee to provide the status of every bill and resolution on the Internet as provided in subsection (1).

History: Add. 1998, Act 403, Imd. Eff. Dec. 21, 1998



Section 4.1204f House and senate journals; availability of text on internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204f.

(1) Notwithstanding section 204, beginning January 1, 2001, the council shall make the text of the house and senate journals for the current legislative session available to the public on the Internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 411, Imd. Eff. Dec. 21, 1998



Section 4.1204g House fiscal bill analysis; availability on internet; copyright or other proprietary interest or entitlement; fee prohibited.

Sec. 204g.

(1) Notwithstanding section 204, beginning July 1, 1999, the council shall make each fiscal bill analysis prepared by the house fiscal agency for the current legislative session available to the public on the internet.

(2) The information described in subsection (1) that is maintained by the council shall be made available in the shortest feasible time after the information is available. The information described in subsection (1) that is not maintained by the council shall be made available in the shortest feasible time after it is made available to the council.

(3) This section does not alter or relinquish any copyright or other proprietary interest or entitlement of this state relating to any of the information made available under this section.

(4) The council shall not charge a fee for the information provided in this section.

History: Add. 1998, Act 430, Imd. Eff. Dec. 30, 1998



Section 4.1205 Repealed. 2013, Act 241, Eff. Mar. 14, 2014.



Section 4.1206 Creation and administration of funds in state treasury.

Sec. 206.

The council may, by resolution and for purposes related to the implementation of this act, create funds in the state treasury to be administered by the council.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1207 Approval of expenditures.

Sec. 207.

Money appropriated under any component in an appropriation act labeled legislative council shall not be expended by an agency included in that component without the approval of the legislative council.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986






268-1986-3 CHAPTER 3 MICHIGAN COMMISSION ON UNIFORM STATE LAWS. (4.1301...4.1301)

Section 4.1301 Michigan commission on uniform state laws; creation; composition; meetings; purpose; annual report; expenses; continuation of commissioners appointed under former law.

Sec. 301.

(1) The Michigan commission on uniform state laws is created. The Michigan commission on uniform state laws shall consist of the following:

(a) Three members appointed by the council. Members appointed under this subdivision shall not be members of the legislature.

(b) Two members appointed by the majority leader of the senate, 1 from the minority party.

(c) Two members appointed by the speaker of the house, 1 from the minority party.

(d) The director of the bureau or his or her designee.

(2) The commissioners may meet and confer with commissioners of other states to bring about uniformity of state laws. The Michigan commission on uniform state laws shall report annually to the council.

(3) The expenses of the commissioners may be paid from appropriations made to the council upon vouchers approved by the council.

(4) The commissioners on uniform state laws for this state appointed under former Act No. 412 of the Public Acts of 1965 shall continue in office until commissioners for the Michigan commission on uniform state laws are appointed under this section. Commissioners on uniform state laws for this state appointed under former Act No. 412 of the Public Acts of 1965 may be appointed under this section to the Michigan commission on uniform state laws.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986






268-1986-4 CHAPTER 4 MICHIGAN LAW REVISION COMMISSION. (4.1401...4.1403)

Section 4.1401 Michigan law revision commission; creation; appointment, qualifications, and terms of members; vacancy; designation of chairperson; continuation of members appointed under former law.

Sec. 401.

(1) The Michigan law revision commission is created. The commission shall consist of the following:

(a) Four members appointed by the council. Members appointed under this subdivision shall not be members of the legislature.

(b) Two members appointed by the majority leader of the senate, 1 from the minority party.

(c) Two members appointed by the speaker of the house, 1 from the minority party.

(d) The director of the bureau or his or her designee, as an ex officio member.

(2) The members first appointed by the council shall be appointed for such terms that the term of 1 member will expire on each succeeding December 31. The term of a member thereafter appointed by the council, except to fill a vacancy occurring otherwise than by expiration of term, shall be 4 years from the expiration of the term of his or her predecessor. A vacancy in the office of a member appointed by the council occurring otherwise than by expiration of term, shall be filled by the council for the remainder of the unexpired term.

(3) The council shall designate 1 of the members appointed by the council as chairperson of the commission. At least 3 members appointed by the council shall be attorneys admitted to practice in the courts of this state.

(4) The 3 members of the commission appointed by the council under former Act No. 412 of the Public Acts of 1965 shall continue in office for the duration of the terms of office for which they were appointed and with the members appointed under subsection (1)(b) and (c), the director of the bureau or his or her designee, and the additional member appointed by the council under subsection (1)(a) shall constitute the Michigan law revision commission. Members shall be appointed by the council under subsection (1)(a) to replace the 3 members appointed by the council under former Act No. 412 of the Public Acts of 1965 only as the terms of those members expire. Members appointed by the council under former Act No. 412 of the Public Acts of 1965 may be appointed to the commission by the council under this section.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1402 Salaries and expenses of members; appointment, duties, and compensation of employees.

Sec. 402.

Each member of the commission, other than the ex officio member, may receive an annual salary as established by the council. All members may be reimbursed their actual and necessary expenses incurred in the performance of their official duties. The commission may appoint such employees as may be needed, prescribe their duties, and fix their compensation within the amount appropriated for the commission.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986



Section 4.1403 Duties of commission; availability of writings to public.

Sec. 403.

(1) The Michigan law revision commission shall do each of the following:

(a) Examine the common law and statutes of this state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reforms.

(b) Receive and consider proposed changes in the law recommended by the American law institute, the national conference of commissioners on uniform state laws, a bar association, or other learned bodies.

(c) Receive and consider suggestions from justices, judges, legislators, public officials, lawyers, and the public generally as to defects and anachronisms in the law.

(d) Recommend changes in the law it considers necessary in order to modify or eliminate antiquated and inequitable rules of law, and bring the law of this state into harmony with modern conditions.

(e) Encourage the faculty and students of the law schools of this state to participate in the work of the commission.

(f) Cooperate with law revision commissions of other states and Canadian provinces.

(g) Report its findings and recommendations to the council and annually, before January 2 of each year, to the legislature. If the commission considers it advisable, it shall accompany the commission's report with proposed bills to implement the recommendations.

(2) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986






268-1986-5 CHAPTER 5 SENATE FISCAL AGENCY. (4.1501...4.1501)

Section 4.1501 Senate fiscal agency; creation; purpose; government; availability of writings to public; confidentiality; definitions; employees as nontenured, at-will employees; discipline, transfer, demotion, suspension, or summary discharge of employee.

Sec. 501.

(1) There is created a nonpartisan agency to be known as the senate fiscal agency to be of service to the appropriations committee of the senate and other members of the senate. The senate fiscal agency shall be governed by a board of 5 members, including the majority and minority leaders of the senate, the chairperson of the appropriations committee of the senate and 2 other members of the appropriations committee of the senate to be appointed by the chairperson of the appropriations committee with the concurrence of the majority leader of the senate, 1 from the minority party.

(2) Except as otherwise provided by subsection (3), a writing prepared, owned, used, in the possession of, or retained by the senate fiscal agency in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(3) An employee of the agency shall not reveal to any person who is not an employee of the senate fiscal agency the contents or nature of any bill, substitute, amendment, resolution, special report, or proposal not yet published unless the employee has the consent of the member who is sponsoring or requesting the bill, substitute, amendment, resolution, special report, or proposal. A bill shall not be considered published until it is introduced. A substitute, an amendment, or a conference report shall be considered published when received by the secretary of the senate, clerk of the house of representatives, or both, as is appropriate. As used in this subsection:

(a) “Special report” means a report that is requested by a member of the senate to be prepared by the senate fiscal agency. A special report shall not be considered published until it is authorized for release by the member of the senate requesting the report.

(b) “Proposal” means a plan or an activity which is under consideration by a member of the senate. A proposal shall not be considered published until it is authorized for release by the member of the senate requesting the preparation of the proposal.

(4) Persons employed by the senate fiscal agency shall be nontenured, at-will employees. The governing board of the senate fiscal agency may discipline, transfer, demote, suspend, or summarily discharge an employee.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986






268-1986-6 CHAPTER 6 HOUSE FISCAL AGENCY. (4.1601...4.1601)

Section 4.1601 House fiscal agency; creation; purpose; governing committee; availability of writings to public; confidentiality; definitions; financial statements; employees as nontenured, at-will employees; discipline, transfer, demotion, suspension, or summary discharge of employee.

Sec. 601.

(1) There is created a nonpartisan agency to be known as the house fiscal agency to be of service to the appropriations committee of the house of representatives and other members of the house of representatives.

(2) The house fiscal agency shall be governed by a governing committee. The members of the governing committee are as follows:

(a) If the house of representatives is controlled by co-speakers pursuant to a joint leadership agreement between republican and democratic members of the house of representatives, the following 8 members of the house of representatives:

(i) The co-speakers.

(ii) The co-chairpersons of the appropriations committee.

(iii) The co-vice-chairpersons of the appropriations committee.

(iv) The co-floor leaders.

(b) If the house of representatives is controlled by a single speaker, the following 6 members of the house of representatives:

(i) The speaker of the house.

(ii) The minority leader.

(iii) The chairperson of the appropriations committee.

(iv) The minority vice-chairperson of the appropriations committee.

(v) The majority floor leader.

(vi) The minority floor leader.

(3) If the house of representatives is controlled by co-speakers pursuant to a joint leadership agreement between republican and democratic members of the house of representatives, the co-chairpersons of the house appropriations committee are the co-chairpersons of the governing committee of the house fiscal agency. The co-chairpersons of the governing committee of the house fiscal agency shall alternate as chairperson of the governing committee. The democratic co-chairperson of the house appropriations committee shall preside as chairperson in months during which the presiding officers of the house of representatives are republican and the republican co-chairperson of the house appropriations committee shall preside as chairperson in months during which the presiding officers of the house of representatives are democratic. If the house of representatives is controlled by a single speaker, the chairperson of the house appropriations committee is the chairperson of the governing committee of the house fiscal agency.

(4) The governing committee of the house fiscal agency shall meet quarterly. In addition to the quarterly meetings, the governing committee shall meet within 7 days upon request of 2 or more members of the governing committee made to the co-speakers or speaker of the house.

(5) Except as otherwise provided in subsection (6), a writing prepared, owned, used, in the possession of, or retained by the house fiscal agency in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) An employee of the house fiscal agency shall not reveal to any person who is not an employee of the house fiscal agency the contents or nature of any bill, substitute, amendment, resolution, special report, or proposal not yet published unless the employee has the consent of the member who is sponsoring or requesting the bill, substitute, amendment, resolution, special report, or proposal. A bill shall not be considered published until it is introduced. A substitute, an amendment, or a conference report shall be considered published when received by the secretary of the senate or the clerk of the house of representatives, or both, as is appropriate. As used in this subsection:

(a) “Special report” means a report that is requested by a member of the house of representatives to be prepared by the house fiscal agency. A special report shall not be considered published until it is authorized for release by the member of the house of representatives requesting the report.

(b) “Proposal” means a plan or an activity that is under consideration by a member of the house of representatives. A proposal shall not be considered published until it is authorized for release by the member of the house of representatives requesting the preparation of the proposal.

(7) The director of the house fiscal agency shall provide quarterly financial statements of the financial affairs of the house fiscal agency. The quarterly financial statements shall be submitted to the members of the governing committee and the house of representatives not later than 30 days after each calendar quarter.

(8) Persons employed by the house fiscal agency shall be nontenured, at-will employees. The governing committee of the house fiscal agency may discipline, transfer, demote, suspend, or summarily discharge an employee.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986 ;-- Am. 1993, Act 24, Imd. Eff. Apr. 14, 1993 ;-- Am. 1999, Act 95, Imd. Eff. July 1, 1999






268-1986-7 CHAPTER 7 MICHIGAN CAPITOL COMMITTEE (4.1701...4.1702)

Section 4.1701 Michigan capitol committee; creation; appointment, qualifications, and terms of members; vacancy; action by concurring majorities; conducting business at public meeting; notice of meeting; availability of writings to public.

Sec. 1701.

(1) The Michigan capitol committee is created. The Michigan capitol committee shall consist of the following:

(a) Four members of the senate appointed by the majority leader of the senate, 1 from the minority party.

(b) Four members of the house appointed by the speaker of the house of representatives, 1 from the minority party.

(c) Four members appointed by the governor from the executive branch of government.

(2) Each appointed member of the Michigan capitol committee shall serve at the pleasure of the official who appointed the member. The term of office of each member appointed by the governor shall be 2 years. Members appointed to represent the legislature shall serve 2-year terms ending at the end of the legislative biennium. A vacancy shall be filled in the same manner as the original appointment for the balance of the unexpired term. All members may be reappointed.

(3) Action by the Michigan capitol committee shall only be taken by concurring majorities of the committee members from the senate, the house of representatives, and the appointees from the executive branch of government.

(4) The business which the Michigan capitol committee may perform shall be conducted at a public meeting of the Michigan capitol committee held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(5) A writing prepared, owned, used, in the possession of, or retained by the Michigan capitol committee in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1987, Act 123, Imd. Eff. July 23, 1987



Section 4.1702 Michigan capitol committee; recommendations to Michigan state capitol commission; powers and duties; advisory committees; limitation on authority; definitions.

Sec. 1702.

(1) The Michigan capitol committee shall advise and make recommendations to the Michigan state capitol commission regarding the restoration and preservation of the state capitol building and the management, operation, development, construction, renovation, maintenance, and repair of the state capitol building and the grounds of the Michigan state capitol historic site.

(2) In carrying out the powers and duties prescribed under subsection (1), the Michigan capitol committee shall do all of the following:

(a) Develop and recommend written procedures for the operation of the Michigan capitol committee.

(b) Make recommendations to the Michigan state capitol commission regarding the implementation of all permanent physical changes to be made in or on the capitol building and all physical changes to be made on the grounds of the Michigan state capitol historic site.

(c) Make recommendations to the Michigan state capitol commission regarding the implementation of a state capitol building master plan.

(d) Make recommendations to the Michigan state capitol commission regarding public and private financial support for the development, construction, renovation, and preservation of the state capitol building and the grounds of the Michigan state capitol historic site.

(e) Make recommendations to the Michigan state capitol commission regarding the selection, design, and placement of statues, memorials, trees, and plants on the grounds of the Michigan state capitol historic site.

(3) The Michigan capitol committee may appoint advisory committees when it considers advisory committees beneficial or of assistance to the Michigan capitol committee.

(4) The Michigan capitol committee shall not make recommendations regarding the internal decisions of the senate or the house of representatives as they relate to the allocation of space in the state capitol building or the state capitol building parking lot, including legislative or staff offices.

(5) As used in this section:

(a) "Michigan state capitol commission" means the Michigan state capitol commission established in section 5 of the Michigan state capitol historic site act.

(b) "Michigan state capitol historic site" means the Michigan state capitol historic site established in section 4 of the Michigan state capitol historic site act.

History: Add. 1987, Act 123, Imd. Eff. July 23, 1987 ;-- Am. 2013, Act 241, Eff. Mar. 14, 2014






268-1986-7A CHAPTER 7A (4.1751...4.1753)

Section 4.1751-4.1753 Repealed. 2007, Act 96, Eff. Sept. 30, 2010.






268-1986-7B CHAPTER 7B (4.1781...4.1783)

Section 4.1781-4.1783 Repealed. 2007, Act 98, Eff. Sept. 30, 2010.






268-1986-8 CHAPTER 8 COMMISSION ON INTERGOVERNMENTAL RELATIONS. (4.1801...4.1807)

Section 4.1801-4.1807 Repealed. 1988, Act 100, Eff. Oct. 1, 1992.






268-1986-9 CHAPTER 9 REPEALS. (4.1901...4.1901)

Section 4.1901 Repeal of MCL 4.311 to 4.327.

Sec. 901.

Act No. 412 of the Public Acts of 1965, being sections 4.311 to 4.327 of the Michigan Compiled Laws, is repealed.

History: 1986, Act 268, Imd. Eff. Dec. 19, 1986









Act 240 of 2013 MICHIGAN STATE CAPITOL HISTORIC SITE ACT (4.1941 - 4.1949)

Section 4.1941 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan state capitol historic site act".

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1942 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the Michigan state capitol commission established in section 5.

(b) "Fund" means the Michigan state capitol historic site fund created in section 7.

(c) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1943 Legislative findings.

Sec. 3.

The legislature finds and declares all of the following:

(a) That the state capitol, which was designed by renowned architect Elijah Myers, remains 1 of the most impressive state capitols in the United States. Construction of the state capitol took 6 years, from 1872 to 1878, and it was dedicated to the people of the state of Michigan in 1879, at a cost of $1,500,000.00. From 1989 to 1992, the state capitol underwent a thorough restoration designed to return it to its former beauty and ensure that it continues to serve as the seat of Michigan state government. The restoration was designed to preserve an irreplaceable piece of Michigan history, art, and architecture, while preparing it for another 100 years of service.

(b) That the grounds of the state capitol contain monuments that commemorate some of the most important events of the nineteenth and twentieth centuries, and that serve as dramatic reminders of the sacrifices made by many generations to preserve the freedoms enjoyed by those in the twenty-first century, including all of the following:

(i) The Grand Army of the Republic Memorial, the First Michigan Sharpshooters Monument, the Engineers Monument, and the statue of Governor Austin Blair, which honor individuals and units involved in the American Civil War.

(ii) The Hiker Memorial, which recognizes veterans of the Spanish-American War, the Philippine Insurrection, and the China Relief Expedition.

(iii) The Michigan Veterans Memorial, which recognizes the contributions and sacrifices of Michigan veterans in World War I, World War II, Korea, and Vietnam.

(iv) The Freedom Tree, which honors all those captured and made prisoners of war or missing in action.

(c) That, in 1992, the state capitol was awarded a National Preservation Honor Award from the National Trust for Historic Preservation, the highest such award in the country, recognizing both the challenge and the success of its magnificent restoration. The state capitol has also been designated as a National Historic Landmark by the National Park Service, a distinction granted only to the most historically important and significant national sites.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1944 Michigan state capitol historic site; establishment; boundaries; exclusive control by commission.

Sec. 4.

(1) The Michigan state capitol historic site is established.

(2) The Michigan state capitol historic site consists of the state capitol building in Lansing and the grounds of the state capitol building bounded by Ottawa street on the north, Allegan street on the south, Capitol avenue on the east, and Walnut street on the west.

(3) Except as otherwise provided in this act, the Michigan state capitol historic site shall be under the exclusive control of the commission.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1945 Michigan state capitol commission; establishment; membership; compensation; expenses; quorum; vote; compliance with open meetings act; writings subject to freedom of information act.

Sec. 5.

(1) The Michigan state capitol commission is established.

(2) The commission shall consist of the following members:

(a) The secretary of the senate.

(b) The clerk of the house of representatives.

(c) Two individuals, jointly appointed by the secretary of the senate and the clerk of the house of representatives, who have expertise and experience in operations, maintenance, or restoration of historic structures.

(d) Two individuals, appointed by the governor, at least 1 of whom has expertise and experience in historic preservation.

(3) Members of the commission shall serve without compensation. However, members of the commission may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the commission.

(4) A majority of the members of the commission constitute a quorum for the transaction of business at a meeting of the commission. An affirmative vote of a majority of the members of the commission is required for official action of the commission.

(5) The business that the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(6) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1946 Commission; duties; limitation.

Sec. 6.

(1) The commission shall do all of the following:

(a) Subject to subsection (2), operate and manage the Michigan state capitol historic site.

(b) Maintain and restore the state capitol building.

(c) Maintain and improve the grounds of the Michigan state capitol historic site.

(d) Appoint an individual to manage the day-to-day operations of the Michigan state capitol historic site. The individual appointed under this subdivision is an at-will employee and shall serve at the pleasure of the commission.

(e) Employ staff to carry out the commission's responsibilities under subsection (1) and as otherwise provided by law. All individuals employed by the commission are nontenured, at-will employees. The commission may discipline, transfer, demote, suspend, or summarily discharge an employee.

(f) Contract with any person for purposes of procuring goods or services or otherwise carrying out the commission's responsibilities with regard to the Michigan state capitol historic site.

(g) Make recommendations to the governor, the senate, and the house of representatives regarding funding for the Michigan state capitol historic site, including, but not limited to, funding from the fund.

(h) Carry out other responsibilities as provided by law.

(2) The commission does not have authority and shall not exercise control over the internal decisions of the senate or the house of representatives related to the allocation of space in the state capitol building or the state capitol building parking lot, including legislative or staff offices. All decisions concerning space in the state capitol building and the state capitol building parking lot shall be made according to the rules or practices of the senate and the house of representatives.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1947 Michigan state capitol historic site fund; creation within state treasury; deposit of money or other assets into fund; investment; money remaining at end of fiscal year; administration; expenditures.

Sec. 7.

(1) The Michigan state capitol historic site fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund, including private gifts, bequests, and donations. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The commission shall be the administrator of the fund for auditing purposes.

(5) The commission shall expend money from the fund to carry out its responsibilities under this act.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1948 Parking facilities.

Sec. 8.

(1) The commission shall establish, maintain, and operate parking facilities in the state capitol area.

(2) The commission may establish and collect a fee from state employees, state officials, and the general public using parking facilities under the control of the commission.

(3) Parking fees collected by the commission pursuant to subsection (2) shall be deposited with the state treasurer and credited to the state capitol parking fund created in section 9.

(4) In implementing this section, the commission may provide for the assessment of penalties and fines, for the removal of vehicles, and for a grievance process.

History: 2013, Act 240, Eff. Mar. 14, 2014



Section 4.1949 State capitol parking fund; creation within state treasury; deposit of money or other assets; investment; money remaining at end of fiscal year; administration; expenditures.

Sec. 9.

(1) The state capitol parking fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the state capitol parking fund. The state treasurer shall direct the investment of the state capitol parking fund. The state treasurer shall credit to the state capitol parking fund interest and earnings from fund investments.

(3) Money in the state capitol parking fund at the close of the fiscal year shall remain in the state capitol parking fund and shall not lapse to the general fund.

(4) The commission shall be the administrator of the state capitol parking fund for auditing purposes.

(5) The commission shall expend money from the state capitol parking fund, upon appropriation, only for operations and maintenance of the state capitol parking lot.

History: 2013, Act 240, Eff. Mar. 14, 2014






Act 116 of 2001 REPRESENTATIVE AND SENATORIAL DISTRICTS (4.2001 - 4.2006)

Section 4.2001 Representative districts; division; composition; numbering.

Sec. 1.

This state is divided into 110 representative districts. The districts are constituted and numbered as follows:

DISTRICT 001

Wayne County (part)

Detroit city (part)

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 501700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 551600 including block(s)

2009.

Grosse Pte Farms city

Grosse Pte Park city

Grosse Pte Woods city

Grosse Pte city

Grosse Pte twp

Harper Woods city

DISTRICT 002

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 503700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 503900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2010, 2011, 3000, 3001, 3002, 3003.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 505300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2008, 2009, 2010, 2011.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 506300 including block(s)

1000, 1003, 1004.

DISTRICT 003

Wayne County (part)

Detroit city (part)

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 501400 including block(s)

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 501800 including block(s)

1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4004, 4005, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005.

TRACT 503900 including block(s)

3005, 3006.

TRACT 504000 including block(s)

2006, 2007, 2008, 2009, 3004, 3005.

TRACT 504100 including block(s)

2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 504400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 504500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 513400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 513500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 515700 including block(s)

2000.

DISTRICT 004

Wayne County (part)

Detroit city (part)

TRACT 504600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 504800 including block(s)

1014, 1015, 1016, 1017, 1018, 1019, 1020.

TRACT 510200 including block(s)

1016, 1017, 1018.

TRACT 510600 including block(s)

1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 510800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 511100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 511500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 511600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 511700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 514600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 514700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 514900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 515000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 515100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 515700 including block(s)

2001, 2002, 2003, 2004, 2005, 2006.

TRACT 515800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1998, 1999.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063.

TRACT 517400 including block(s)

1000, 1001, 1004, 1005, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 2000, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003.

TRACT 517600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011.

TRACT 517700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 517800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 518100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033.

TRACT 520100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1019, 2000, 2008, 2009.

TRACT 520200 including block(s)

1000, 1005, 1006, 1007, 1009.

TRACT 532200 including block(s)

2000, 2001, 2002, 3000, 3001, 3002.

TRACT 532300 including block(s)

2000, 2008, 2009, 3000, 3005, 3006.

TRACT 532400 including block(s)

1000, 1001, 1002, 2000, 2001, 2002, 3000.

TRACT 532500 including block(s)

1000, 1003, 1004, 1005, 2000, 2004, 2005.

DISTRICT 005

Wayne County (part)

Detroit city (part)

TRACT 506100 including block(s)

2002, 2003, 2004, 2005, 2006, 2007, 2012, 2013.

TRACT 506200 including block(s)

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019.

TRACT 506300 including block(s)

1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5004, 5005, 5006, 5007.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6006, 6007.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5005, 5006, 5007, 5008, 5009.

TRACT 507200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 507300 including block(s)

1007, 1008, 2000, 2007, 2008, 3000.

TRACT 507400 including block(s)

2001.

TRACT 510200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 510300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027.

TRACT 510600 including block(s)

1003, 1004, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001.

Hamtramck city

Highland Park city

DISTRICT 006

Wayne County (part)

Detroit city (part)

TRACT 517200 including block(s)

1014, 1015, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 3018, 3019, 3020, 3021, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3049, 3050, 3051, 3052, 3064, 3065.

TRACT 517400 including block(s)

1002, 1003, 2002, 2003, 2009, 2010, 2017, 2018.

TRACT 517500 including block(s)

2001, 2002, 2007, 2008, 2009, 2010, 2011.

TRACT 520100 including block(s)

1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011.

TRACT 520200 including block(s)

1001, 1002, 1003, 1004, 1008, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019.

TRACT 520500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 520600 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031.

TRACT 521300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1036, 1037, 1038, 1039, 1040.

TRACT 521500 including block(s)

1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 522000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 522200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 522300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 525100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 525200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 525300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 530700 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 531000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004.

TRACT 531200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2002, 2003, 2005, 2006, 2007, 2008.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531900 including block(s)

2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 532200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2003, 2004, 2005, 2006, 2007, 2008, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 532300 including block(s)

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 2012, 2013, 3001, 3002, 3003, 3004, 3007, 3008, 3009.

TRACT 532400 including block(s)

1003, 1004, 1005, 2003, 2004, 2005, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532500 including block(s)

1001, 1002, 1006, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 532600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 533300 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

DISTRICT 007

Wayne County (part)

Detroit city (part)

TRACT 506800 including block(s)

5002, 5003, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 506900 including block(s)

6001, 6002, 6003, 6004, 6005, 6008.

TRACT 507100 including block(s)

5000, 5001, 5002, 5003, 5004.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 507600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 507700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 6000, 6001, 6002, 6003, 6004.

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 530200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 530300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 530700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004.

TRACT 530800 including block(s)

2000, 2001, 3000.

TRACT 531300 including block(s)

2000, 2001, 2004.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3008, 3009, 3010, 6000, 6001, 6014, 6015, 6016, 6017, 6018, 6019, 6020.

TRACT 536400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2006, 2007, 3000, 3001, 5000, 5005, 5006.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009.

TRACT 538900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 539000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3005, 3006, 3007.

DISTRICT 008

Wayne County (part)

Detroit city (part)

TRACT 536100 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 536300 including block(s)

3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 536400 including block(s)

3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 5001, 5002, 5003, 5004, 5007, 5008.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 538500 including block(s)

5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007.

TRACT 538600 including block(s)

3004, 3005, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539000 including block(s)

3001, 3002, 3003, 3004, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8014, 8015, 8016, 8017, 8018, 8019, 8020, 8021, 8022, 8023, 8024, 8025.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4005, 4006.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4008, 4009, 5000, 5001, 5008, 5009.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3007, 3008, 3009, 4000, 4001, 4002, 4007, 4008, 4009.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 542100 including block(s)

1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

DISTRICT 009

Wayne County (part)

Detroit city (part)

TRACT 540100 including block(s)

4000, 4001, 4002, 4003, 4004, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 540200 including block(s)

4002, 4003, 4004, 4005, 4006, 4007, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010.

TRACT 540300 including block(s)

3003, 3004, 3005, 3006, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012.

TRACT 540400 including block(s)

2009, 2010, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004.

TRACT 540700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 541300 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 541500 including block(s)

1000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 542100 including block(s)

1004, 1005, 1006, 1007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1004, 1005, 1006, 1007, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 542300 including block(s)

2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 542400 including block(s)

3004, 3005, 3006, 3007.

TRACT 542500 including block(s)

1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 543500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 544300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

DISTRICT 010

Wayne County (part)

Detroit city (part)

TRACT 542700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 542800 including block(s)

7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008.

TRACT 542900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 543400 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 544100 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 545100 including block(s)

2005, 2006, 2007, 2008, 2009, 3009.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3998, 3999.

TRACT 546400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 546900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

DISTRICT 011

Wayne County (part)

Dearborn city (part)

TRACT 573600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 6000, 6001, 6002, 6003, 6004.

TRACT 573700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 5000, 5001, 5002, 5003, 5004, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010.

Detroit city (part)

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022.

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 6000, 6001, 6002, 6003, 6004, 6005, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 536400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2008, 3005, 3006, 3007, 3008, 3009, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 536700 including block(s)

1006, 1007, 1008.

TRACT 537100 including block(s)

2009, 2010.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537800 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 542300 including block(s)

2000, 2001, 2002.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011.

TRACT 542500 including block(s)

1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2006, 2007, 2008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

DISTRICT 012

Wayne County (part)

Detroit city (part)

TRACT 520800 including block(s)

2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 520900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 521300 including block(s)

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 521400 including block(s)

1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 523500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001.

TRACT 523600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3999.

TRACT 523700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4996, 4997, 4998, 4999.

TRACT 523800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4999.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3999.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 525200 including block(s)

2000, 2001, 2002, 2003, 2004, 2014, 2015, 2016, 2017, 2018, 3009, 3010, 3011, 3012.

TRACT 525300 including block(s)

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 525800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 526400 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 526500 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

DISTRICT 013

Wayne County (part)

Riverview city

Southgate city

Trenton city

Wyandotte city

DISTRICT 014

Wayne County (part)

Allen Park city (part)

TRACT 576200 including block(s)

1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 576300 including block(s)

1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 576400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 576500 including block(s)

1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 576600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 576700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

Ecorse city

Lincoln Park city

Melvindale city

River Rouge city

DISTRICT 015

Wayne County (part)

Dearborn city (part)

TRACT 573300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 573400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 573500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4999.

TRACT 573600 including block(s)

5003, 5004, 5005, 5006, 5007, 5008, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 573700 including block(s)

2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 573800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 573900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 574000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 574100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 574200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2998, 2999.

TRACT 574300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 574400 including block(s)

9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015, 9016, 9017, 9018, 9019, 9020, 9021, 9022, 9998, 9999.

TRACT 574500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030.

TRACT 574600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011.

TRACT 574700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 574800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 574900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

TRACT 575000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 575100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 575200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 575300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 575400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6998, 6999.

TRACT 575500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 575600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

DISTRICT 016

Wayne County (part)

Allen Park city (part)

TRACT 576000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 576100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 576200 including block(s)

1002, 1003.

TRACT 576500 including block(s)

1000, 1001, 1006, 1007.

Dearborn Hts city (part)

TRACT 572400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 572500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 572600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 572700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022.

TRACT 572800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020.

TRACT 572900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031.

TRACT 573100 including block(s)

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2015, 2017, 2018, 2019.

Garden City city

Inkster city

DISTRICT 017

Wayne County (part)

Dearborn Hts city (part)

TRACT 571500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025.

TRACT 571600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 571700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 571800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 571900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 572000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 572100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 572200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024.

TRACT 573000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 573100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016.

Livonia city (part)

TRACT 558200 including block(s)

3009, 3010.

TRACT 558300 including block(s)

1000, 1001, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047.

TRACT 559000 including block(s)

1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3004, 3005.

TRACT 559100 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 559200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

Redford twp

DISTRICT 018

Wayne County (part)

Westland city

DISTRICT 019

Wayne County (part)

Livonia city (part)

TRACT 556100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 556200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004.

TRACT 556300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 556400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 556500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033.

TRACT 556600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 556700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 556800 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 556900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 557000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 557100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 557200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 557300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 557400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 557500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 557600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 557700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 557900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001.

TRACT 558000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 558100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 558200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016.

TRACT 558300 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

TRACT 558400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3999.

TRACT 558500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 558600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2998, 2999.

TRACT 558700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 558800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 558900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 559000 including block(s)

1002, 1003, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

DISTRICT 020

Wayne County (part)

Canton twp (part)

TRACT 563200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 563300 including block(s)

1000, 1009, 1010.

TRACT 564000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 564900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019.

TRACT 565000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

Northville city (part)

TRACT 560100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031.

Northville twp

Plymouth city

Plymouth twp

Wayne city

DISTRICT 021

Wayne County (part)

Belleville city

Canton twp (part)

TRACT 563300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015.

TRACT 563400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 563500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044.

TRACT 563600 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021.

TRACT 563700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005.

TRACT 563800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 563900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023.

TRACT 564100 including block(s)

7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 9000, 9001, 9002, 9003.

TRACT 564200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 564300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 564400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 564500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 564600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 564700 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 564800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 564900 including block(s)

1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 565000 including block(s)

2006, 2009, 2010, 2011, 2012.

Van Buren twp

DISTRICT 022

Wayne County (part)

Romulus city

Taylor city

DISTRICT 023

Wayne County (part)

Brownstown twp

Flat Rock city

Gibraltar city

Grosse Ile twp

Huron twp

Rockwood city

Sumpter twp

Woodhaven city

DISTRICT 024

Macomb County (part)

Harrison twp

Lake twp

St. Clair Shores city

DISTRICT 025

Macomb County (part)

Sterling Heights city (part)

TRACT 231300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 231600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009.

TRACT 231700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013.

TRACT 231800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 231900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3010, 3012, 9003, 9004, 9005, 9006, 9007.

TRACT 232000 including block(s)

2007.

TRACT 232100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 232200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 232300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 232400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

Warren city (part)

TRACT 260000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 260100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004.

TRACT 260200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 260300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006.

TRACT 260400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 260500 including block(s)

5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045.

TRACT 260600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 260700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 260800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 260900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 261000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 261100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 261200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 261300 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 261400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018.

TRACT 261500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022.

TRACT 261600 including block(s)

1000, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 261700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 262000 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

DISTRICT 026

Oakland County (part)

Madison Hts city

Royal Oak city

DISTRICT 027

Oakland County (part)

Berkley city

Ferndale city

Hazel Park city

Huntington Woods city

Oak Park city (part)

TRACT 171000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 171100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 171200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 171300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 171400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 171500 including block(s)

1003, 1004, 1005, 1006, 1007, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2018, 2019, 2020.

TRACT 171600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

Pleasant Ridge city

DISTRICT 028

Macomb County (part)

Center Line city

Warren city (part)

TRACT 261600 including block(s)

2005.

TRACT 261800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 261900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 262000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005.

TRACT 262100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 262200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 262300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 262400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 262500 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 262600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 262700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017.

TRACT 262800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 262900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010.

TRACT 263000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 263100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 263200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 263300 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 263400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 263500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 263600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021.

TRACT 263700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016.

TRACT 263800 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036.

TRACT 263900 including block(s)

6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8014, 8015, 8016, 8017, 8018.

TRACT 264000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 264100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 264200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 7000, 7001, 7002, 7003, 7004, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011.

TRACT 267600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

DISTRICT 029

Oakland County (part)

Auburn Hills city

Pontiac city

DISTRICT 030

Macomb County (part)

Sterling Heights city (part)

TRACT 225700 including block(s)

5006.

TRACT 230000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2999.

TRACT 230200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 230300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 230400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 230500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015, 9016, 9017, 9018, 9019, 9020, 9021, 9022.

TRACT 230600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029.

TRACT 230700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 230800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 230900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 231000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018.

TRACT 231100 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021.

TRACT 231200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 231300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

TRACT 231400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 231500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 231900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 9000, 9001, 9002, 9008, 9009, 9010.

TRACT 232000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011.

TRACT 232500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 233000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032.

Utica city

DISTRICT 031

Macomb County (part)

Clinton twp (part)

TRACT 240000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033.

TRACT 240600 including block(s)

1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 240700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 240800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

TRACT 240900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 241000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 241200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 241300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025.

TRACT 241400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

TRACT 241500 including block(s)

1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033.

TRACT 241600 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 241700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019.

TRACT 241800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 241900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 242100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004.

TRACT 243500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 244000 including block(s)

1000, 1001.

Fraser city (part)

TRACT 254000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011.

TRACT 254100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 254200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005.

TRACT 254500 including block(s)

1000, 1001, 1002, 1005, 1006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4022, 4029, 4030.

Mt. Clemens city

DISTRICT 032

Macomb County (part)

Armada twp

Chesterfield twp

Lenox twp

Memphis city (part)

TRACT 210000 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029.

New Baltimore city

Richmond city (part)

TRACT 211000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040.

Richmond twp

St. Clair County (part)

Columbus twp

Ira twp

Kimball twp

Wales twp

DISTRICT 033

Macomb County (part)

Clinton twp (part)

TRACT 240300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 240400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 240500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 240600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 240700 including block(s)

1012, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024.

TRACT 241500 including block(s)

1000, 1001, 1002, 1003, 1004, 1006, 1007, 1022.

TRACT 242000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 242500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 243000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 243500 including block(s)

1007.

TRACT 244000 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

Macomb twp

Ray twp

DISTRICT 034

Genesee County (part)

Flint city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019.

TRACT 000300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 000900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020.

TRACT 001100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 001700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023.

TRACT 001800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3997, 3998, 3999.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 002100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1999.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 002400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1999.

TRACT 002600 including block(s)

1999, 2004.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2999.

TRACT 003100 including block(s)

2000, 2001, 2002, 2003, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016.

TRACT 003600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5003, 5004, 5005.

DISTRICT 035

Oakland County (part)

Lathrup Village city

Oak Park city (part)

TRACT 171400 including block(s)

2010, 3006, 3007.

TRACT 171500 including block(s)

1000, 1001, 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2002, 2003, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2024, 2025.

TRACT 171600 including block(s)

2000, 2001, 2002, 2003, 2004.

Royal Oak twp

Southfield city

DISTRICT 036

Macomb County (part)

Bruce twp

Shelby twp

Washington twp

DISTRICT 037

Oakland County (part)

Farmington Hills city

Farmington city

DISTRICT 038

Oakland County (part)

Lyon twp

Northville city (part)

TRACT 137800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

Novi city

Novi twp

South Lyon city

Walled Lake city

Wixom city

DISTRICT 039

Oakland County (part)

Commerce twp

West Bloomfield twp (part)

TRACT 156000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4997, 4998, 4999.

TRACT 156200 including block(s)

1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5999.

TRACT 156300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043.

TRACT 156400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2998, 2999.

TRACT 156500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057.

TRACT 156900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024.

TRACT 157000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 157100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 157200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 157300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 157400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009.

TRACT 157500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 157600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 157700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

TRACT 157800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031.

TRACT 157900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

DISTRICT 040

Oakland County (part)

Birmingham city

Bloomfield Hills city

Bloomfield twp

Keego Harbor city

Orchard Lake Village city

Southfield twp

Sylvan Lake city

DISTRICT 041

Oakland County (part)

Clawson city

Troy city

DISTRICT 042

Macomb County (part)

Eastpointe city

Fraser city (part)

TRACT 254200 including block(s)

1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 254500 including block(s)

1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4018, 4019, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4028.

Roseville city

DISTRICT 043

Oakland County (part)

Lake Angelus city

Waterford twp

West Bloomfield twp (part)

TRACT 154100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2994, 2995, 2996, 2997, 2998, 2999.

TRACT 154200 including block(s)

1999.

TRACT 154600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 156100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2997, 2998, 2999.

TRACT 156200 including block(s)

1000, 1005, 1014, 1015, 1016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028.

DISTRICT 044

Oakland County (part)

Highland twp

Independence twp

Springfield twp

Village of Clarkston city

White Lake twp

DISTRICT 045

Oakland County (part)

Oakland twp

Rochester Hills city

Rochester city

DISTRICT 046

Oakland County (part)

Addison twp

Brandon twp

Groveland twp

Holly twp

Orion twp

Oxford twp

Rose twp

DISTRICT 047

Livingston County (part)

Cohoctah twp

Conway twp

Deerfield twp

Hamburg twp

Handy twp

Hartland twp

Howell city

Howell twp

Iosco twp

Marion twp (part)

TRACT 725100 including block(s)

1027, 1029, 4005, 4019, 4020, 4021, 4022.

Putnam twp

Tyrone twp

Unadilla twp

DISTRICT 048

Genesee County (part)

Clayton twp (part)

TRACT 012703 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 012704 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2003, 2004, 2005, 2006.

Genesee County (part)

Clio city

Flushing city

Flushing twp

Forest twp

Montrose city

Montrose twp

Mount Morris city

Mount Morris twp

Thetford twp

Vienna twp

DISTRICT 049

Genesee County (part)

Clayton twp (part)

TRACT 012702 including block(s)

2013, 2014.

TRACT 012703 including block(s)

2000, 2001, 2002, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2038, 2039, 2040.

TRACT 012704 including block(s)

2000, 2001, 2002, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

Flint city (part)

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035.

TRACT 002800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 002900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 003000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 003100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2005, 2006, 2007, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 003200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4999.

TRACT 003300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 003400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 003500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 003600 including block(s)

3016, 3017, 3018, 3019, 3020, 3021, 4018, 4019, 4020, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024.

TRACT 003700 including block(s)

2004, 2005, 2006, 2007, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 5000, 5001, 5002, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 003800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 003900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002.

TRACT 004100 including block(s)

1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043.

Genesee County (part)

Flint twp

Gaines twp

Swartz Creek city

DISTRICT 050

Genesee County (part)

Burton city

Davison city

Davison twp

Genesee twp

Richfield twp

DISTRICT 051

Genesee County (part)

Argentine twp

Atlas twp

Fenton city

Fenton twp

Grand Blanc city

Grand Blanc twp

Linden city

Mundy twp

DISTRICT 052

Washtenaw County (part)

Ann Arbor city (part)

TRACT 402200 including block(s)

1008, 1010, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 402300 including block(s)

1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2003, 2006, 2008, 2009, 2011, 2012, 2013, 2014, 2016, 2017, 2021, 2023, 2026, 2027, 2028, 2029, 2031, 2999.

TRACT 402500 including block(s)

1000, 1001, 1003, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2003, 2004, 2005.

TRACT 402600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2009.

TRACT 402700 including block(s)

1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016.

TRACT 403100 including block(s)

1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1024, 1033, 1034, 1997.

TRACT 403300 including block(s)

1001, 3042, 3045.

TRACT 403600 including block(s)

1000, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3001, 3002, 3003, 3004, 3006, 3008, 3009, 3010, 3011.

TRACT 403800 including block(s)

1003, 1009.

TRACT 405300 including block(s)

1000, 1029, 1999, 4000, 4001, 4002, 4003, 4008, 4009, 4010, 4012, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4037, 4038, 4039, 4999, 6000, 6001, 6002, 6005, 6006, 6008, 6011, 6015, 6018, 6019, 6027, 6028, 6030, 6032, 6033, 6035, 6036, 6038, 6039, 6041, 6998, 6999.

TRACT 405400 including block(s)

1002.

TRACT 406000 including block(s)

1036, 1098, 1995.

Ann Arbor twp (part)

TRACT 402200 including block(s)

1009.

TRACT 402300 including block(s)

1000, 1004, 1005, 1006, 2002, 2004, 2005, 2007, 2010, 2015, 2018, 2019, 2020, 2022, 2024, 2025, 2030.

TRACT 402500 including block(s)

1002, 1004, 1006, 2002.

TRACT 402600 including block(s)

1007, 2006, 2008, 2010.

TRACT 402700 including block(s)

1004, 2014, 3003, 3011.

TRACT 403100 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1017, 1022, 1023, 1025, 1026, 1027, 1045, 1995, 1996.

TRACT 403200 including block(s)

3013, 3014.

TRACT 403600 including block(s)

1001, 1002, 1003, 1007, 1015, 2007, 3000, 3005, 3007, 3012, 3013, 3014.

TRACT 403800 including block(s)

1002, 1004, 1005, 1006, 2000.

TRACT 404200 including block(s)

2008.

TRACT 405300 including block(s)

1030, 4004, 4011, 4022, 6003, 6004, 6007, 6009, 6010, 6012, 6013, 6014, 6016, 6017, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6029, 6031, 6034, 6037, 6040.

TRACT 406000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1040, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1099, 1993, 1994, 1998, 1999.

Bridgewater twp

Dexter twp

Freedom twp

Lima twp

Lodi twp

Lyndon twp

Manchester twp

Northfield twp

Pittsfield twp (part)

TRACT 423400 including block(s)

2010, 2012.

Saline city

Saline twp (part)

TRACT 423600 including block(s)

1010, 1011, 2016.

Scio twp (part)

TRACT 403300 including block(s)

1000, 1003, 2001, 2003, 2006, 2010, 3014, 3015, 3017, 3018, 3022, 3024, 3041, 3043, 3044, 3998.

TRACT 404200 including block(s)

2001.

TRACT 453000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2996, 2997, 2998, 2999, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027.

TRACT 454000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3998, 3999.

TRACT 455000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062.

TRACT 456000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041.

Sharon twp

Sylvan twp

Webster twp

DISTRICT 053

Washtenaw County (part)

Ann Arbor city (part)

TRACT 400100 including block(s)

1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

TRACT 400200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 400300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 400400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 400500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 400600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 400700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001.

TRACT 400800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 402100 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4999.

TRACT 402200 including block(s)

1000, 1002, 1004, 1005, 1006.

TRACT 403100 including block(s)

1000, 1001, 1029, 1032, 1035, 1039, 1040, 1044, 1047, 1998, 1999.

TRACT 403200 including block(s)

1000, 1001, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 403300 including block(s)

1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1020, 2000, 2002, 2004, 2005, 2007, 2009, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2028, 2029, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2040, 2041, 2046, 2047, 2049, 2052, 2053, 2055, 2056, 3000, 3003, 3005, 3007, 3009, 3012, 3013, 3016, 3019, 3020, 3021, 3023, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3999.

TRACT 403400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 403500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2012, 2014, 2015.

TRACT 403600 including block(s)

1013, 1014, 1016.

TRACT 403800 including block(s)

1000, 1001, 1007, 1010, 1011, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2013, 2014, 2015, 2017, 2020.

TRACT 404100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2002, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 404200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 404300 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 404400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2002, 2003, 2004, 2006, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 404500 including block(s)

1000, 1001, 1007, 1008, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 404600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 4000, 4001, 4002, 4003, 4004, 4008, 4010, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 405100 including block(s)

1000, 1001, 1002, 1003, 1006, 1007, 1008, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021.

TRACT 405200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4014, 4016, 4021, 4022, 4025, 4026, 4027, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 405300 including block(s)

1001, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1016, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1027, 1028, 1031, 1032, 1033, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4005, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036.

TRACT 405400 including block(s)

1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 405500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2003, 2004, 2005, 2010, 2011, 2012, 2013.

TRACT 405600 including block(s)

1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 4000, 4001, 4003, 4004, 4005.

TRACT 406000 including block(s)

1037, 1039, 1041, 1042, 1996, 1997.

TRACT 414200 including block(s)

1009.

TRACT 414700 including block(s)

2000, 2001, 2003.

TRACT 414900 including block(s)

1000.

TRACT 415400 including block(s)

1002, 1004, 1005, 1006.

TRACT 453000 including block(s)

3000.

Ann Arbor twp (part)

TRACT 402200 including block(s)

1001, 1003, 1007.

TRACT 403100 including block(s)

1028, 1030, 1031, 1036, 1037, 1038, 1041, 1042, 1043, 1046.

TRACT 403200 including block(s)

1002, 1003, 1004, 1012, 3000.

TRACT 403400 including block(s)

2003, 4001, 4013, 4014, 4015.

TRACT 403500 including block(s)

1013, 1022, 2007, 2011, 2013.

TRACT 403800 including block(s)

1008, 1012, 1013, 2009, 2012, 2016, 2018, 2019.

TRACT 404100 including block(s)

2001, 2003.

TRACT 404300 including block(s)

1005, 2013, 2014.

TRACT 404500 including block(s)

1002, 1003.

TRACT 404600 including block(s)

4005, 4006.

TRACT 405300 including block(s)

1002, 1009, 1010, 1014, 1015, 1017, 1021, 1026, 2000, 2002, 4006, 4007.

Pittsfield twp (part)

TRACT 404400 including block(s)

2001, 2005.

TRACT 404500 including block(s)

1004, 1005, 1006, 1009, 2008, 2009, 2012.

TRACT 404600 including block(s)

3006, 4007, 4009, 4011, 5014.

TRACT 405100 including block(s)

1004, 1005, 1009, 1010, 1011, 2009, 2012.

TRACT 405200 including block(s)

4011, 4013, 4015, 4017, 4018, 4019, 4020, 4023, 4024, 5008, 5009.

TRACT 405500 including block(s)

2001, 2002.

TRACT 405600 including block(s)

1000, 1001, 1003, 4002.

TRACT 415400 including block(s)

1001.

Scio twp (part)

TRACT 403300 including block(s)

1015, 1018, 1019, 1021, 1022, 1023, 2008, 2011, 2012, 2014, 2023, 2025, 2026, 2027, 2030, 2034, 2039, 2042, 2043, 2044, 2045, 2048, 2050, 2051, 2054, 2057, 3001, 3002, 3004, 3006, 3008, 3010, 3011, 3025.

DISTRICT 054

Washtenaw County (part)

Augusta twp

Salem twp

Superior twp

Ypsilanti city

Ypsilanti twp

DISTRICT 055

Monroe County (part)

Bedford twp

Dundee twp

Erie twp

Milan city (part)

TRACT 830700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1995, 1996, 1997, 1998, 1999, 2001, 2010, 2020, 2021, 2022, 2026, 2027, 2029, 2030.

Milan twp

Petersburg city

Summerfield twp

Whiteford twp

Washtenaw County (part)

Milan city (part)

TRACT 421100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999.

TRACT 421900 including block(s)

1005, 1006.

Pittsfield twp (part)

TRACT 404400 including block(s)

2007.

TRACT 405100 including block(s)

2020.

TRACT 405300 including block(s)

6042.

TRACT 405400 including block(s)

3000, 3001.

TRACT 405500 including block(s)

2006, 2007, 2008, 2009, 2014.

TRACT 405600 including block(s)

1018.

TRACT 414000 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 414200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004.

TRACT 414300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 414500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 414700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 414900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415200 including block(s)

1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415400 including block(s)

1000, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033.

TRACT 415600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 415800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 416000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 416200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 422900 including block(s)

1000.

TRACT 423400 including block(s)

2003, 2011.

Saline twp (part)

TRACT 426000 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3999.

York twp

DISTRICT 056

Monroe County (part)

Ash twp

Berlin twp

Exeter twp

Frenchtown twp

Ida twp

LaSalle twp

London twp

Luna Pier city

Monroe city

Monroe twp

Raisinville twp

DISTRICT 057

Lenawee County (part)

Adrian city

Adrian twp

Blissfield twp

Clinton twp

Deerfield twp

Dover twp

Fairfield twp

Franklin twp

Hudson city

Hudson twp

Macon twp

Madison twp

Medina twp

Morenci city

Ogden twp

Palmyra twp

Raisin twp

Ridgeway twp

Riga twp

Rollin twp

Rome twp

Seneca twp

Tecumseh city

Tecumseh twp

Woodstock twp

DISTRICT 058

Branch County

Hillsdale County

DISTRICT 059

Cass County (part)

Calvin twp

Jefferson twp

LaGrange twp (part)

TRACT 000300 including block(s)

6033.

TRACT 000400 including block(s)

5044.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2028, 2029, 2030, 2035, 2036, 2999.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032.

Marcellus twp

Mason twp

Milton twp

Newberg twp

Ontwa twp

Penn twp

Pokagon twp

Porter twp

Volinia twp

St. Joseph County

DISTRICT 060

Kalamazoo County (part)

Cooper twp

Kalamazoo city

Kalamazoo twp (part)

TRACT 000100 including block(s)

2022, 2023.

TRACT 001401 including block(s)

3013, 3014, 3015.

TRACT 001402 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 5000, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 001803 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032.

Portage city (part)

TRACT 001802 including block(s)

2042.

DISTRICT 061

Kalamazoo County (part)

Alamo twp

Kalamazoo twp (part)

TRACT 000202 including block(s)

1000, 1002.

TRACT 001501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3995, 3996, 3997, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 001502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 001503 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

Oshtemo twp

Parchment city

Portage city (part)

TRACT 001902 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018.

TRACT 001904 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1999.

TRACT 001905 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5999.

TRACT 001906 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 001907 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 002002 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3999.

TRACT 002003 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031.

TRACT 002004 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 002005 including block(s)

1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 002101 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5999.

TRACT 002102 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2998, 2999.

Prairie Ronde twp

Texas twp

DISTRICT 062

Calhoun County (part)

Albion city

Albion twp

Athens twp

Battle Creek city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031.

TRACT 000300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2038, 2040, 2041, 2046.

TRACT 000700 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 000800 including block(s)

1014, 1015, 1016, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1998, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035.

TRACT 000900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

TRACT 001000 including block(s)

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024.

TRACT 001100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3996, 3997, 3998.

TRACT 001200 including block(s)

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2999.

TRACT 001300 including block(s)

1000, 1004, 1006, 1007, 1008, 1999, 2000, 2001, 2999, 3000, 3005, 3011, 3012, 3013, 3014, 3032, 3033, 3034, 3035, 3036, 3047, 3048, 3997, 3999, 4000.

TRACT 001400 including block(s)

2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3998, 3999.

TRACT 001700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 001800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016.

TRACT 001900 including block(s)

1007, 2006, 2007, 3007, 3008, 3009, 3010, 3012.

TRACT 002500 including block(s)

4004, 4999.

TRACT 002600 including block(s)

1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2064, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2996, 2997, 2998.

Bedford twp (part)

TRACT 001300 including block(s)

1002, 1003, 1005, 1009.

TRACT 002600 including block(s)

1000, 1001, 1002.

Burlington twp

Clarence twp

Clarendon twp

Convis twp

Eckford twp (part)

TRACT 003000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1999.

TRACT 004000 including block(s)

5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5046, 5995, 5997.

Fredonia twp (part)

TRACT 002900 including block(s)

1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2033, 2034, 2035, 2037, 2038, 2997, 2998.

TRACT 004000 including block(s)

5044, 5045, 5047, 5996.

Homer twp

Lee twp

Leroy twp

Marengo twp

Marshall city (part)

TRACT 002900 including block(s)

1004.

Sheridan twp

Springfield city

Tekonsha twp

DISTRICT 063

Calhoun County (part)

Battle Creek city (part)

TRACT 000800 including block(s)

1004, 1005, 1018, 1019.

TRACT 002200 including block(s)

3027, 3028.

TRACT 002300 including block(s)

4009, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4034, 4998.

Bedford twp (part)

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 001100 including block(s)

2000, 2001.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 001300 including block(s)

1001.

TRACT 002400 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1995, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3998, 3999, 4000, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 002600 including block(s)

1011, 1012, 1013, 1021, 1022, 1998, 1999, 2028, 2029.

Eckford twp (part)

TRACT 004000 including block(s)

5027.

Emmett twp

Fredonia twp (part)

TRACT 002900 including block(s)

1001.

TRACT 004000 including block(s)

5026.

Marshall city (part)

TRACT 002900 including block(s)

1000.

TRACT 003900 including block(s)

1001, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2001, 2003, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4004, 4006, 4007, 4014, 4015, 4016, 4017, 4018.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1005, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1027, 1029, 1030, 1032, 1037, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3998, 3999, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5048, 5998.

Marshall twp

Newton twp

Pennfield twp

Kalamazoo County (part)

Brady twp

Charleston twp

Climax twp

Comstock twp

Galesburg city

Pavilion twp

Richland twp

Ross twp

Schoolcraft twp

Wakeshma twp

DISTRICT 064

Jackson County (part)

Concord twp

Hanover twp

Jackson city

Napoleon twp

Parma twp

Pulaski twp

Sandstone twp

Spring Arbor twp

Summit twp

DISTRICT 065

Eaton County (part)

Brookfield twp

Eaton Rapids city

Hamlin twp

Jackson County (part)

Blackman twp

Columbia twp

Grass Lake twp

Henrietta twp

Leoni twp

Liberty twp

Norvell twp

Rives twp

Springport twp

Tompkins twp

Waterloo twp

Lenawee County (part)

Cambridge twp

DISTRICT 066

Livingston County (part)

Brighton city

Brighton twp

Genoa twp

Green Oak twp

Marion twp (part)

TRACT 725100 including block(s)

4018.

TRACT 730100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 730600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2999.

TRACT 733100 including block(s)

1007.

Oceola twp

Oakland County (part)

Milford twp

DISTRICT 067

Ingham County (part)

Alaiedon twp

Aurelius twp

Bunker Hill twp

Delhi Charter twp

Ingham twp

Lansing city (part)

TRACT 001702 including block(s)

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034.

TRACT 003601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 003602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 003700 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4001, 4002, 4003, 4004, 4005.

TRACT 005100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2024, 2025.

TRACT 005201 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 005202 including block(s)

9000, 9002, 9003, 9029, 9030, 9031, 9032, 9033, 9034, 9035, 9036, 9037.

TRACT 005302 including block(s)

2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 005303 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 005304 including block(s)

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1036, 1042, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 005501 including block(s)

9004.

TRACT 005600 including block(s)

9038, 9039, 9046.

Leroy twp

Leslie city

Leslie twp

Locke twp

Mason city

Onondaga twp

Stockbridge twp

Vevay twp

Wheatfield twp

White Oak twp

Williamston city

Williamstown twp (part)

TRACT 005800 including block(s)

2025, 2026, 2027, 2999, 3020, 4000, 4002, 4003, 4005, 4006.

DISTRICT 068

Ingham County (part)

Lansing city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033.

TRACT 000300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 000900 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029.

TRACT 001200 including block(s)

1000, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2997, 2998, 2999.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 001701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1997, 1998, 1999.

TRACT 001702 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027.

TRACT 002100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 002400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 002901 including block(s)

1005, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2999.

TRACT 002902 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2999.

TRACT 003101 including block(s)

1000, 1027, 1028, 1037, 1038.

TRACT 003102 including block(s)

1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1033, 1034, 1036, 1037, 1045, 1046, 1048, 1049.

TRACT 003200 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 003301 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 003302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 003400 including block(s)

1000, 1001, 1002, 1004, 1007, 1008, 2000.

TRACT 003500 including block(s)

1001, 2000, 2014, 2015, 2016.

TRACT 003602 including block(s)

1007.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 4000, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 003801 including block(s)

2010, 2011, 2015, 2016, 2017, 2018, 2026, 2028, 2029.

TRACT 004000 including block(s)

3006.

TRACT 004404 including block(s)

1030, 1031, 1032, 1033, 1034, 1035, 1036, 1044, 1045.

TRACT 005303 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 006500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

Lansing twp

DISTRICT 069

Ingham County (part)

East Lansing city (part)

TRACT 002901 including block(s)

1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1011.

TRACT 003801 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2027.

TRACT 003802 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9014, 9015, 9016.

TRACT 003901 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031.

TRACT 003902 including block(s)

1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020.

TRACT 004100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 004200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 004301 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 2001, 2002, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023.

TRACT 004302 including block(s)

2002, 2004, 2005, 2006, 2007, 2008.

TRACT 004402 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008.

TRACT 004403 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 004404 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1037, 1046, 1047.

TRACT 004405 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 004500 including block(s)

1000.

TRACT 004600 including block(s)

9028, 9029, 9030, 9031, 9032, 9033.

Lansing city (part)

TRACT 005001 including block(s)

9005, 9007, 9008, 9067.

Meridian twp

Williamstown twp (part)

TRACT 005700 including block(s)

1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9014, 9015, 9016, 9017, 9018, 9019, 9020, 9021, 9022, 9023, 9024, 9025, 9026, 9027, 9028, 9029, 9030.

TRACT 005800 including block(s)

1000, 1001, 1002, 1003, 1005, 1006, 1007, 1012, 1013, 1014, 2000, 2001, 2003, 2004, 2005, 2006, 2011, 3015, 3016, 3017.

DISTRICT 070

Ionia County (part)

Belding city

Berlin twp (part)

TRACT 030600 including block(s)

1067.

Easton twp

Ionia city (part)

TRACT 030600 including block(s)

1000, 1001, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1038, 1039, 1040, 1041, 1043, 1047, 1051, 1052, 1053, 1055, 1063, 1064, 1065, 1066, 1068, 1069, 1070, 1071, 1993, 1996, 1999.

TRACT 031600 including block(s)

1023, 1024, 1029, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 2007, 2010, 2011, 2012, 2018, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3025, 3026, 3027, 3028, 3033, 3034, 3035, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 031700 including block(s)

1000, 1001, 1002, 1003, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4004, 4007, 4008, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4043, 4044, 4045, 4046, 4997, 4998.

TRACT 031800 including block(s)

1059, 4041.

Ionia twp (part)

TRACT 031600 including block(s)

2009, 2035.

Keene twp

Orleans twp

Otisco twp

Montcalm County

DISTRICT 071

Eaton County (part)

Bellevue twp

Benton twp

Carmel twp

Charlotte city

Chester twp

Delta twp

Eaton Rapids twp

Eaton twp

Grand Ledge city (part)

TRACT 020401 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4002, 4003, 4004, 4005, 4006, 4007, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4997, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5999, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 020402 including block(s)

1001, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1998, 2007, 2008, 2009, 2998, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

Kalamo twp

Lansing city (part)

TRACT 020202 including block(s)

2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2997, 2998.

TRACT 021400 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3036, 3037, 3038, 3039, 3040, 3041, 3042.

Olivet city

Oneida Charter twp

Potterville city

Roxand twp

Sunfield twp

Vermontville twp

Walton twp

Windsor twp

DISTRICT 072

Kent County (part)

Caledonia twp

Cascade twp

Gaines twp

Kentwood city

DISTRICT 073

Kent County (part)

Algoma twp

Cannon twp

Cedar Springs city

Courtland twp

Nelson twp

Oakfield twp

Plainfield twp

Rockford city

Solon twp

Sparta twp

Spencer twp

Tyrone twp

DISTRICT 074

Kent County (part)

Alpine twp

Grandville city

Ottawa County (part)

Coopersville city

Crockery twp

Georgetown twp

Polkton twp

Tallmadge twp

Wright twp

DISTRICT 075

Kent County (part)

Grand Rapids city (part)

TRACT 000300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 001000 including block(s)

1000, 1001, 1002, 1008.

TRACT 001101 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 001102 including block(s)

1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 002200 including block(s)

2008, 2009, 2010, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3005.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 002400 including block(s)

1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 003000 including block(s)

2009, 2010.

TRACT 003100 including block(s)

1000, 1001.

TRACT 003200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 003300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 003400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 003500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 003700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021.

TRACT 004100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030.

TRACT 004200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 004300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

TRACT 004400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 004500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082.

TRACT 004600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047.

TRACT 011801 including block(s)

1006, 1007, 1016, 1017, 1021, 1997, 3001, 4023.

TRACT 011803 including block(s)

1002, 1006, 1008, 1009, 1010, 1011, 1012, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2012.

TRACT 012603 including block(s)

1002, 1003.

TRACT 012605 including block(s)

1009, 1010, 1011, 1012, 1013, 1014.

TRACT 012606 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3999.

DISTRICT 076

Kent County (part)

Grand Rapids city (part)

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 000700 including block(s)

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 000800 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 001000 including block(s)

1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 001700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 001800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2999.

TRACT 002100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 002500 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3995, 3996, 3997, 3998, 3999.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

TRACT 002900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 003000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011.

TRACT 003100 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 003500 including block(s)

3002.

TRACT 003600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 003800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 003900 including block(s)

1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 011600 including block(s)

3018, 3029, 3030, 3031, 3032, 3036, 3039, 3041.

TRACT 013300 including block(s)

1000.

DISTRICT 077

Kent County (part)

Byron twp

Wyoming city

DISTRICT 078

Berrien County (part)

Baroda twp

Berrien twp

Bertrand twp

Buchanan city

Buchanan twp

Chikaming twp

Galien twp

New Buffalo city

New Buffalo twp

Niles city (part)

TRACT 020500 including block(s)

1002, 1003, 1004, 1005, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3998, 3999.

TRACT 020600 including block(s)

1000, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 1018, 1019, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4999.

TRACT 020700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 020900 including block(s)

1001, 1002, 1003, 1004, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4001, 4006, 4007, 4008, 4013, 4014, 4015, 4021, 4022, 4023, 4027, 4028, 4029.

Niles twp

Oronoko twp

Pipestone twp

Three Oaks twp

Weesaw twp

Cass County (part)

Dowagiac city

Howard twp

LaGrange twp (part)

TRACT 000300 including block(s)

6038, 6039.

TRACT 000400 including block(s)

1039, 5001, 5004.

TRACT 000600 including block(s)

1007.

Niles city (part)

TRACT 000500 including block(s)

1004, 1016, 1019, 1023.

TRACT 001500 including block(s)

3012.

Silver Creek twp

Wayne twp

DISTRICT 079

Berrien County (part)

Bainbridge twp

Benton Charter twp

Benton Harbor city

Bridgeman city

Coloma city

Coloma twp

Hagar twp

Lake Charter twp

Lincoln twp

Royalton twp

Sodus twp

St. Joseph Charter twp

St. Joseph city

Watervliet city

Watervliet twp

DISTRICT 080

Allegan County (part)

Otsego city

Otsego twp

Watson twp

Van Buren County

DISTRICT 081

St. Clair County (part)

Algonac city

Berlin twp

Brockway twp

Casco twp

China twp

Clay twp

Clyde twp

Cottrellville twp

East China twp

Emmett twp

Grant twp

Greenwood twp

Kenockee twp

Lynn twp

Marine City city

Marysville city

Memphis city (part)

TRACT 658500 including block(s)

2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2087, 2088, 2089, 2090, 2091, 2092.

Mussey twp

Port Huron twp

Richmond city (part)

TRACT 651200 including block(s)

1013.

TRACT 651600 including block(s)

2020.

Riley twp

St. Clair city

St. Clair twp

Yale city

DISTRICT 082

Lapeer County

DISTRICT 083

Sanilac County

St. Clair County (part)

Burtchville twp

Fort Gratiot twp

Port Huron city

DISTRICT 084

Huron County

Tuscola County

DISTRICT 085

Clinton County (part)

Bath twp

Dewitt twp (part)

TRACT 010102 including block(s)

1088.

Ovid twp

Victor twp

Shiawassee County

DISTRICT 086

Kent County (part)

Ada twp

Bowne twp

East Grand Rapids city

Grand Rapids city (part)

TRACT 000100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2998, 2999.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2998, 2999.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 000900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3998, 3999.

Grand Rapids twp

Grattan twp

Lowell city

Lowell twp

Vergennes twp

Walker city

DISTRICT 087

Barry County

Ionia County (part)

Berlin twp (part)

TRACT 030600 including block(s)

1054, 1056, 1060, 1061, 1062, 1994, 1997.

TRACT 031800 including block(s)

1054, 1055, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1996, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3006, 3007, 3008, 3009, 3010, 3028, 3029, 3030, 4030, 4031, 4032, 4033, 4038, 4039, 4040.

Boston twp

Campbell twp

Danby twp

Ionia city (part)

TRACT 031800 including block(s)

4029, 4035, 4036.

Ionia twp (part)

TRACT 030600 including block(s)

1057, 1058, 1059, 1998.

TRACT 031600 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3029, 3030, 3031, 3032, 3036.

TRACT 031700 including block(s)

4001, 4002, 4003, 4005, 4006, 4009, 4010, 4011, 4012, 4013, 4041, 4042, 4999.

TRACT 031800 including block(s)

3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4034, 4037, 4042, 4043, 4044, 4045, 4046, 4998, 4999.

Lyons twp

North Plains twp

Odessa twp

Orange twp

Portland city

Portland twp

Ronald twp

Sebewa twp

DISTRICT 088

Allegan County (part)

Allegan city

Allegan twp

Casco twp

Cheshire twp

Clyde twp

Dorr twp

Fennville city

Fillmore twp

Ganges twp

Gunplain twp

Heath twp

Holland city (part)

TRACT 030100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 030201 including block(s)

2000, 2001, 2005, 2006, 2007, 2013, 2014, 2016, 2017, 2029, 2030.

TRACT 030202 including block(s)

2001, 2002, 2005, 2008, 2009, 2010, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028, 2029, 2043, 2044.

Hopkins twp

Laketown twp

Lee twp

Leighton twp

Manilus twp

Martin twp

Monterey twp

Overisel twp

Plainwell city

Salem twp

Saugatuck city

Saugatuck twp

South Haven city (part)

TRACT 030900 including block(s)

4013, 4045.

Trowbridge twp

Valley twp

Wayland city

Wayland twp

DISTRICT 089

Ottawa County (part)

Allendale twp

Ferrysburg city

Grand Haven city

Grand Haven twp

Olive twp

Park twp

Port Sheldon twp

Robinson twp

Spring Lake twp

DISTRICT 090

Ottawa County (part)

Blendon twp

Holland city (part)

TRACT 022201 including block(s)

3008, 3040, 3998, 3999.

TRACT 022300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1026, 1027, 1029, 1030, 1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 022400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 022500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021.

TRACT 022600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 022700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 022800 including block(s)

1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3047, 3048, 3049, 3050, 3051, 3052.

Holland twp

Hudsonville city

Jamestown twp

Zeeland city

Zeeland twp

DISTRICT 091

Muskegon County (part)

Blue Lake twp

Casnovia twp

Cedar Creek twp

Dalton twp

Egelston twp

Fruitport twp

Holton twp

Montague city

Montague twp

Moorland twp

Norton Shores city

Ravenna twp

Roosevelt Park city

Sullivan twp

White River twp

Whitehall city

Whitehall twp

Ottawa County (part)

Chester twp

DISTRICT 092

Muskegon County (part)

Fruitland twp

Laketon twp

Muskegon Hts city

Muskegon city

Muskegon twp

North Muskegon city

DISTRICT 093

Clinton County (part)

Bengal twp

Bingham twp

Dallas twp

Dewitt city

Dewitt twp (part)

TRACT 010101 including block(s)

1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1028, 1029, 1030, 2009, 2010, 2011, 2012, 2013, 2014, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3013, 4000, 4001, 4002, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052.

TRACT 010102 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1074, 1076, 1077, 1078, 1083, 1084, 1086, 1090, 1092, 1094, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 010201 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 010203 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 010204 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027.

Duplain twp

Eagle twp

East Lansing city (part)

TRACT 010102 including block(s)

1047, 1049, 1054, 1072, 1073, 1075, 1079, 1080, 1081, 1082, 1085, 1089, 1091, 1093, 1095.

Essex twp

Grand Ledge city (part)

TRACT 010400 including block(s)

3057.

Greenbush twp

Lebanon twp

Olive twp

Riley twp

St. Johns city

Watertown twp

Westphalia twp

Gratiot County

DISTRICT 094

Saginaw County (part)

Albee twp

Birch Run twp

Blumfield twp

Chesaning twp

Frankenmuth city

Frankenmuth twp

James twp

Maple Grove twp

Saginaw twp

St. Charles twp

Swan Creek twp

Taymouth twp

Thomas twp

DISTRICT 095

Saginaw County (part)

Bridgeport twp

Buena Vista twp

Saginaw city

Spaulding twp

DISTRICT 096

Bay County (part)

Auburn city

Bangor twp

Bay City city

Beaver twp

Essexville city

Frankenlust twp

Hampton twp

Merritt twp

Midland city (part)

TRACT 285600 including block(s)

2022, 2027, 2028, 4039, 4040, 4041, 4042, 4043, 4044.

Monitor twp

Portsmouth twp

Williams twp

DISTRICT 097

Arenac County

Bay County (part)

Fraser twp

Garfield twp

Gibson twp

Kawkawlin twp

Mt. Forest twp

Pinconning city

Pinconning twp

Clare County

Gladwin County

DISTRICT 098

Midland County (part)

Homer twp

Ingersoll twp

Larkin twp (part)

TRACT 291102 including block(s)

1015, 1016, 1019, 3021.

Lincoln twp (part)

TRACT 291102 including block(s)

3047.

Midland city (part)

TRACT 290100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036.

TRACT 290200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018.

TRACT 290300 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 290400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3998, 3999.

TRACT 290500 including block(s)

1000, 1001, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1986, 1992, 1993, 1994, 1995, 1996, 1999.

TRACT 290600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2117, 2118, 2120, 2122, 2124, 2127, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2994, 2995, 2996, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 290700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 290800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4014, 4015, 4016.

TRACT 290900 including block(s)

1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 291000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027.

TRACT 291102 including block(s)

1011, 1012, 1017, 1018, 1020, 1021, 1022, 1025, 1033, 1037, 1039, 3012, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3046, 3049, 3050, 4041, 4042.

TRACT 291200 including block(s)

1000, 1001, 1003, 1010, 1011, 1012, 1013, 1014, 1999, 3000, 3002, 3003, 3005, 3006, 3007, 3009, 3010, 3011, 3014, 3017, 3019, 3029, 3999.

Midland twp

Mt. Haley twp

Saginaw County (part)

Brady twp

Brant twp

Carrollton twp

Chapin twp

Fremont twp

Jonesfield twp

Kochville twp

Lakefield twp

Marion twp

Richland twp

Tittabawassee twp

Zilwaukee city

Zilwaukee twp

DISTRICT 099

Isabella County

Midland County (part)

Coleman city

Edenville twp

Geneva twp

Greendale twp

Hope twp

Jasper twp

Jerome twp

Larkin twp (part)

TRACT 291101 including block(s)

3011, 3012, 3013, 3014, 3015.

TRACT 291102 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1023, 1024, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3002, 3003, 3008, 3009, 3010, 3011, 3013, 3022, 3023, 3028, 3029, 3030, 3031, 3044, 3045, 3051.

Lee twp

Lincoln twp (part)

TRACT 291102 including block(s)

3000, 3001, 3004, 3005, 3006, 3007, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4999.

Mills twp

Porter twp

Warren twp

DISTRICT 100

Lake County

Newaygo County

Oceana County

DISTRICT 101

Benzie County

Leelanau County

Manistee County

Mason County

DISTRICT 102

Mecosta County

Osceola County

Wexford County

DISTRICT 103

Iosco County

Missaukee County

Ogemaw County

Roscommon County

DISTRICT 104

Grand Traverse County

Kalkaska County

DISTRICT 105

Antrim County

Charlevoix County

Cheboygan County (part)

Aloha twp

Beaugrand twp

Benton twp

Burt twp

Cheboygan city

Ellis twp

Forest twp

Grant twp

Hebron twp

Inverness twp

Mackinaw twp

Mentor twp

Mullett twp

Munro twp

Nunda twp

Walker twp

Waverly twp

Wilmot twp

Otsego County

DISTRICT 106

Alcona County

Alpena County

Crawford County

Montmorency County

Oscoda County

Presque Isle County

DISTRICT 107

Cheboygan County (part)

Koehler twp

Tuscarora twp

Chippewa County

Emmet County

Mackinac County

DISTRICT 108

Delta County

Dickinson County

Menominee County

DISTRICT 109

Alger County

Luce County

Marquette County (part)

Champion twp

Chocolay twp

Ely twp

Ewing twp

Forsyth twp

Humboldt twp

Ishpeming city

Ishpeming twp

Marquette city

Marquette twp

Michigamme twp

Negaunee city

Negaunee twp

Republic twp

Richmond twp

Sands twp

Skandia twp

Tilden twp

Turin twp

Wells twp

West Branch twp

Schoolcraft County

DISTRICT 110

Baraga County

Gogebic County

Houghton County

Iron County

Keweenaw County

Marquette County (part)

Powell twp

Ontonagon County

History: 2001, Act 116, Eff. Mar. 22, 2002



Section 4.2001a Representative districts; division after January 1, 2013; numbering.

Sec. 1a.

This state is divided into 110 representative districts. For terms of office beginning on or after January 1, 2013, the districts are constituted and numbered as follows:

DISTRICT 001

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023.

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 4000, 4001, 4002,

4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011.

TRACT 501300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2012, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019, 5020, 5021,

5026, 5027, 5028, 5029, 5030.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032, 5033, 5034, 5035, 5036, 5037,

5038.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032.

TRACT 501700 including block(s)

1002, 1003, 1007, 2000, 2001, 2002,

2003, 2006.

TRACT 501800 including block(s)

1004, 2000, 2001, 2002, 2003, 2004,

2005, 2011.

TRACT 503900 including block(s)

1000, 1001, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2010.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 512100 including block(s)

4000, 4002, 4006, 4007, 4008, 4009,

4017, 4018, 5000, 5001, 5008, 5009,

5012, 5013.

TRACT 551600 including block(s)

1010, 1011.

Grosse Pointe Woods city

Harper Woods city

Village of Grosse Pointe Shores, a Michigan City city

DISTRICT 002

Wayne County (part)

Detroit city (part)

TRACT 501300 including block(s)

2000, 2001, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 5022, 5023,

5024, 5025, 5031, 5032.

TRACT 501600 including block(s)

1021.

TRACT 501700 including block(s)

1000, 1001, 1004, 1005, 1006, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 2004, 2005,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1005, 1006,

1007, 1008, 1009, 2006, 2007, 2008,

2009, 2010, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 503900 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1013, 1014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 504000 including block(s)

1012, 1013, 2009, 2011, 2012, 2013.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014.

TRACT 504400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012.

TRACT 505200 including block(s)

1008, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3007.

TRACT 505400 including block(s)

1006, 1011, 1012, 1013, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017.

TRACT 505500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062,

1063.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4001, 4003, 4004, 4005,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4019, 4020, 5002, 5003, 5004,

5005, 5006, 5007, 5010, 5011, 5014.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1007,

1008, 1009, 1010, 1011, 1012, 1014,

1015, 1016, 1017, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 513700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1037,

1038, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022.

TRACT 514200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2007, 2008, 2009,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027.

TRACT 515700 including block(s)

1001, 1002, 2000, 2001, 2002, 2003.

TRACT 516000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012.

TRACT 985200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016.

Grosse Pointe city

Grosse Pointe Farms city

Grosse Pointe Park city

DISTRICT 003

Wayne County (part)

Detroit city (part)

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052,

4053, 4054, 4055, 4056, 4057, 4058,

4059, 4060, 4061, 4062, 4063.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 505400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1007, 1008, 1009, 1010, 1014, 1015,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017.

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025.

TRACT 506300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028.

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016.

TRACT 507200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023.

TRACT 508100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008.

TRACT 530200 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 2006, 2007, 2008.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019.

DISTRICT 004

Wayne County (part)

Detroit city (part)

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 505500 including block(s)

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031.

TRACT 507800 including block(s)

1013.

TRACT 510400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014.

TRACT 510600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 511000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4036, 4037,

4038, 4039, 4040, 4041, 4042, 4043.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007.

TRACT 511300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 511400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 511900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020.

TRACT 515900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045.

TRACT 518900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1022, 1024, 1034,

1035, 1036, 1037, 1038, 1039, 1040,

1105, 1106.

TRACT 520200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019.

TRACT 521500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1015, 1016, 1017, 1018, 1019, 1022,

1023, 1024, 1025, 1031, 1032, 1033,

1060, 1061.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 3053,

3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3064, 3065,

3066, 3067, 3068, 3069, 3070, 3071.

TRACT 522000 including block(s)

1001, 1002, 1095.

TRACT 522300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1047, 1048, 1049, 1050,

1051, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 522500 including block(s)

1004.

TRACT 531200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037.

TRACT 531300 including block(s)

1008.

TRACT 531900 including block(s)

2024, 2025, 2026.

TRACT 532200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 532300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037.

TRACT 532400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 532600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008.

TRACT 532700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2005, 2006, 3005, 3006.

TRACT 533200 including block(s)

3007, 3008.

TRACT 533300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009.

TRACT 533900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065.

TRACT 985100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111.

TRACT 985900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

Hamtramck city

DISTRICT 005

Wayne County (part)

Detroit city (part)

TRACT 521300 including block(s)

1000, 1003, 1004.

TRACT 522000 including block(s)

1073, 1074.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2005,

2006, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2026, 2027, 2028, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041.

TRACT 522200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 522300 including block(s)

1010, 1011, 1028, 1029, 1030, 1031,

1032, 1045, 1046, 1052, 1053, 1054,

1056, 2026, 2027, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052.

TRACT 523100 including block(s)

1025.

TRACT 523800 including block(s)

1000, 2003, 3000, 3002.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 4000, 4001, 4002, 4003,

4004, 4005.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 6000, 6001, 6002, 6003,

6004, 6005, 6006.

TRACT 524300 including block(s)

2000, 2010, 2011, 2012, 2013, 2014.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047.

TRACT 524700 including block(s)

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011,

6021, 6025, 6028, 6029.

TRACT 524900 including block(s)

2059.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 525800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 526400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007.

TRACT 527200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009.

TRACT 527300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 530400 including block(s)

1009, 1010.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 4000,

4001, 4002, 4003, 4004, 4005, 4006.

TRACT 530900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531200 including block(s)

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1009, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531500 including block(s)

1005, 1006, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4003, 4004, 4005,

4006, 4007, 4008.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014.

TRACT 531900 including block(s)

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023.

TRACT 533100 including block(s)

2000, 2001, 2002, 2003, 2004, 3000,

3001, 3002, 3003, 3004.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006.

TRACT 533300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 5000, 5001, 5002, 5003, 5004,

5005, 5006.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2007, 2008, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3006, 3007,

3008, 3009.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1011, 1012, 1014, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2016, 2017, 2018,

2019, 2020.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019.

TRACT 534700 including block(s)

1000, 1001, 1002, 3000, 3001, 3002,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4036.

TRACT 536500 including block(s)

2004, 2005, 2006, 3000, 3009, 3010.

TRACT 985000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009.

DISTRICT 006

Wayne County (part)

Detroit city (part)

TRACT 513300 including block(s)

1005, 1006, 1013, 1018.

TRACT 513700 including block(s)

1035, 1036.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014.

TRACT 515600 including block(s)

2002, 2003, 2004, 2005, 2006, 2010,

2011.

TRACT 515700 including block(s)

1000, 1003, 1004, 1005, 1006.

TRACT 516000 including block(s)

1013, 1014, 1015, 1016, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061.

TRACT 517300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 518900 including block(s)

1021, 1023, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029.

TRACT 521300 including block(s)

1001, 1002, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068,

1069, 1070.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107.

TRACT 521500 including block(s)

1012, 1013, 1014, 1020, 1021, 1026,

1027, 1028, 1029, 1030, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088, 1089, 1090, 1091,

1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031.

TRACT 522000 including block(s)

1000, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1071, 1072, 1075,

1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087,

1088, 1089, 1090, 1091, 1092, 1093,

1094, 1096, 1097, 1098.

TRACT 522100 including block(s)

2000, 2001, 2002, 2003, 2004, 2007,

2008, 2009, 2021, 2022, 2023, 2024,

2025, 2029.

TRACT 522300 including block(s)

1055.

TRACT 522500 including block(s)

1000, 1001, 1002, 1003, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008.

TRACT 523800 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 2000, 2001,

2002, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3001, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020.

TRACT 524000 including block(s)

1006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2015, 2016,

3000, 3001, 3002, 3003, 3004, 3005.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 6012, 6013,

6014, 6015, 6016, 6017, 6018, 6019,

6020, 6022, 6023, 6024, 6026, 6027.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018,

5019, 5020.

TRACT 524900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058.

TRACT 525000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3044,

3045, 3046, 3047, 3048, 3049, 3050,

3051.

TRACT 525600 including block(s)

2016, 2017, 2018.

TRACT 985300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045.

TRACT 985500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081.

Ecorse city

River Rouge city

DISTRICT 007

Wayne County (part)

Detroit city (part)

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 530200 including block(s)

1000, 1001, 2000, 2001, 2002, 2003,

2004, 2005, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008.

TRACT 530300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 4000,

4001, 4002.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033.

TRACT 531800 including block(s)

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 534200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2009, 2014, 2015, 3004, 3005,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010,

6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021.

TRACT 536400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 4000, 4001,

4002, 4003, 4004, 4005, 4006.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1014, 1015,

1016, 1017, 3000, 3001, 3002, 3003.

TRACT 537500 including block(s)

2002.

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3012, 3013, 3014, 3015.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 7000, 7001, 7002, 7003, 7004,

7005, 7006, 7007, 7008, 7009, 7010,

7011, 7012, 7013, 7014, 7015.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011,

6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 539000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2011.

TRACT 539400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

Highland Park city

DISTRICT 008

Wayne County (part)

Detroit city (part)

TRACT 537000 including block(s)

1004, 1005, 1006, 1007, 1008, 1009,

1010, 1011, 1012, 1013, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 2013,

2014, 2015, 2016, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3011, 4000, 4001, 4002, 4006, 4007.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007.

TRACT 537600 including block(s)

1004, 1005, 1006, 1007, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 537800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2004, 2005, 2006, 2007, 2008,

2009, 3002, 3003, 3004, 3005, 3006,

3007, 3009, 3010.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027.

TRACT 540500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 541000 including block(s)

1005, 1006, 1007, 1008, 1009, 1010,

1011, 1012, 1013, 1014.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009.

TRACT 541200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008.

TRACT 541300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2006,

2007, 2008, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 3004, 3005, 3006, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018.

TRACT 542100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012.

TRACT 542500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022.

TRACT 542700 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039.

TRACT 542800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 543500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034.

TRACT 544100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 544300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026.

TRACT 546400 including block(s)

1000.

TRACT 546900 including block(s)

1004, 1005.

DISTRICT 009

Wayne County (part)

Dearborn city (part)

TRACT 573701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019.

TRACT 573702 including block(s)

3000, 3001, 3002, 3003, 4000, 4001,

4002, 4003, 4004, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012.

TRACT 573800 including block(s)

2009, 2010, 2020, 3002, 3003, 3004,

3005, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020.

TRACT 573900 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1018, 1019, 1020, 1021, 1022, 1023,

2010, 2011, 2012.

Detroit city (part)

TRACT 534400 including block(s)

1006, 1007, 1008, 1009, 1013, 2011,

2012, 2013, 2014, 2015, 2021, 2022,

2023.

TRACT 534700 including block(s)

1003, 1004, 1005, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3003, 3004,

3005, 3006, 3007, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024.

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011.

TRACT 537100 including block(s)

1010, 1011.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033.

TRACT 537300 including block(s)

1005, 1006, 1007, 1008, 1009, 1010,

1011, 1012, 1013, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 3000, 3010, 3012, 3013,

3014, 3015, 3016, 3017, 4003, 4004,

4005, 4008.

TRACT 537800 including block(s)

2000, 2001, 2002, 2003, 3000, 3001,

3008.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009.

TRACT 542700 including block(s)

1000, 1021, 1022, 1023, 1024, 1025,

1026.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011.

TRACT 546200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036.

TRACT 546400 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 546900 including block(s)

1000, 1001, 1002, 1003, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044.

DISTRICT 010

Wayne County (part)

Detroit city (part)

TRACT 539100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2012,

2013, 2014, 2015.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007, 6008, 6009,

6010, 6011, 6012, 6013, 6014, 6015,

6016, 6017, 6018, 6019, 6020, 6021,

6022, 6023, 6024, 6025, 6026, 6027,

6028, 6029, 6030, 6031, 6032, 6033,

6034.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 6008, 6009, 6010, 6011, 6012,

6013, 6014, 6015, 6016, 6017, 6018,

6019, 6020.

TRACT 540700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022.

TRACT 541100 including block(s)

2003, 2004, 2005, 2006.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009.

TRACT 541300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3007.

TRACT 541500 including block(s)

1000, 1001, 1002, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025.

TRACT 554100 including block(s)

4000, 4002.

Redford Township

DISTRICT 011

Wayne County (part)

Dearborn Heights city (part)

TRACT 571500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026.

TRACT 571600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1020, 1021,

1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039,

1040.

TRACT 571700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020.

TRACT 571800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012.

TRACT 571900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 572000 including block(s)

1003, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1018, 2000, 2001, 2002, 2003, 2004,

2012, 2013, 2014, 2015, 2016, 2017.

TRACT 572200 including block(s)

3002, 3003, 3004, 3005, 3012, 3013,

3014, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5010, 5016, 5017, 5021, 5022.

TRACT 573000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2006, 2007,

2008, 2009, 2018, 2019, 2023.

TRACT 573100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2002, 2003, 2006, 2007, 2012,

2014, 2015, 2016, 2017, 2018.

Garden City city

Inkster city

Livonia city (part)

TRACT 558900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020.

TRACT 559000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

Westland city (part)

TRACT 567100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012.

TRACT 567201 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014.

TRACT 567202 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015.

DISTRICT 012

Wayne County (part)

Romulus city

Taylor city

Van Buren Township (part)

TRACT 587900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1030, 1031, 1032, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3033, 3034.

TRACT 588000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2032, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3019.

DISTRICT 013

Wayne County (part)

Allen Park city

Dearborn Heights city (part)

TRACT 571600 including block(s)

1016, 1017, 1018, 1019, 1022, 1023,

1024, 1025, 1026, 1027.

TRACT 572000 including block(s)

1000, 1001, 1002, 1015, 1016, 1017,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 572100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014.

TRACT 572200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3006, 3007, 3008,

3009, 3010, 3011, 5000, 5001, 5009,

5011, 5012, 5013, 5014, 5015, 5018,

5019, 5020, 5023, 5024.

TRACT 572400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 572500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 572600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013.

TRACT 572700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022.

TRACT 572800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007, 6008, 6009,

6010, 6011, 6012, 6013, 6014, 6015,

6016, 6017, 6018, 6019, 6020.

TRACT 572900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027.

TRACT 573000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2020, 2021, 2022.

TRACT 573100 including block(s)

2000, 2001, 2004, 2005, 2008, 2009,

2010, 2011, 2013, 2019.

Southgate city

DISTRICT 014

Wayne County (part)

Lincoln Park city

Melvindale city

Riverview city

Wyandotte city

DISTRICT 015

Wayne County (part)

Dearborn city (part)

TRACT 573300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026.

TRACT 573400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

4000, 4001, 4002, 4003, 4004, 4005.

TRACT 573500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063,

2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2073, 2074, 2075,

2076, 2077, 2078, 2079, 2080, 2081,

2082, 2083, 2084, 2085, 2086, 2087,

2088, 2089, 2090.

TRACT 573600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 6000, 6001, 6002,

6003, 6004, 6005, 6006, 6007, 6008,

6009, 6010, 6011, 6012.

TRACT 573702 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014.

TRACT 573800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 3000, 3001, 3006,

3007, 3008, 3009.

TRACT 573900 including block(s)

1000, 1001, 1014, 1015, 1016, 1017,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030.

TRACT 574000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013.

TRACT 574100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009.

TRACT 574202 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017.

TRACT 574300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016.

TRACT 574600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 6000, 6001,

6002, 6003, 6004, 6005, 6006, 6007,

6008, 6009, 6010, 6011, 6012, 6013,

7000, 7001, 7002, 7003, 7004, 7005,

7006, 7007, 7008, 7009, 7010, 7011,

7012.

TRACT 574700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015.

TRACT 574800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026, 5027, 5028,

5029.

TRACT 574900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048,

2049.

TRACT 575000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029.

TRACT 575100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011.

TRACT 575200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 575300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009.

TRACT 575400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052,

4053, 4054, 4055, 4056, 4057, 4058,

4059, 4060, 4061, 4062, 4063, 4064,

4065, 4066, 4067, 4068, 4069, 4070,

4071, 4072, 4073, 4074, 4075, 4076,

4077.

TRACT 575500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1040, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 575600 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1016, 1019, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019.

TRACT 576000 including block(s)

2003, 2004.

TRACT 579900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030.

TRACT 985700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036.

DISTRICT 016

Wayne County (part)

Wayne city

Westland city (part)

TRACT 565100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030.

TRACT 565200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018.

TRACT 565300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007.

TRACT 565600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012.

TRACT 565700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018.

TRACT 565800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014.

TRACT 565900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008.

TRACT 567000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 567300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008.

TRACT 567400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017.

TRACT 567800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017.

TRACT 567900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031.

TRACT 568000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018.

TRACT 568200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 568300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018.

TRACT 568400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018.

TRACT 568500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022.

TRACT 568700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018.

TRACT 568800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 568900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016.

DISTRICT 017

Monroe County (part)

Ash Township

Berlin Township

Exeter Township

Frenchtown Township

London Township

Monroe city

Monroe Township (part)

TRACT 832000 including block(s)

2009.

TRACT 832300 including block(s)

2011, 2012, 2019.

Wayne County (part)

Flat Rock city

Rockwood city

Sumpter Township

DISTRICT 018

Macomb County (part)

Eastpointe city

St. Clair Shores city

Village of Grosse Pointe Shores, a Michigan City city

DISTRICT 019

Wayne County (part)

Livonia city (part)

TRACT 556100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015.

TRACT 556200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008.

TRACT 556300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022.

TRACT 556400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021.

TRACT 556500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050.

TRACT 556600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016.

TRACT 556700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 556800 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016.

TRACT 556900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 557000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 557100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 557200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013.

TRACT 557300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027.

TRACT 557400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024.

TRACT 557500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008.

TRACT 557600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 557700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015.

TRACT 557900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032.

TRACT 558000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018.

TRACT 558100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 558200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 558300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058,

2059, 2060, 2061, 2062, 2063, 2064.

TRACT 558400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027.

TRACT 558500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008.

TRACT 558600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 558700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 558800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020.

TRACT 559100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016.

TRACT 559200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015.

DISTRICT 020

Wayne County (part)

Canton Township (part)

TRACT 563200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 563300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021.

TRACT 563900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034.

TRACT 564000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021.

TRACT 564100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017.

TRACT 564700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011.

TRACT 564800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1008, 1009, 1010.

TRACT 564900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1031, 1032.

TRACT 565000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021.

Northville city

Northville Township

Plymouth city

Plymouth Township

DISTRICT 021

Wayne County (part)

Belleville city

Canton Township (part)

TRACT 563400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020.

TRACT 563500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011.

TRACT 563600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022.

TRACT 563700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006.

TRACT 563800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011.

TRACT 564200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019.

TRACT 564300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010.

TRACT 564401 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009.

TRACT 564402 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058.

TRACT 564501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057.

TRACT 564502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043.

TRACT 564503 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056.

TRACT 564504 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117, 1118, 1119.

TRACT 564600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037.

TRACT 564700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 564800 including block(s)

1007, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018.

TRACT 564900 including block(s)

1025, 1026, 1027, 1028, 1029, 1030,

1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043.

TRACT 565000 including block(s)

1008, 1009, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024.

Van Buren Township (part)

TRACT 587000 including block(s)

1000, 2016, 3002.

TRACT 587900 including block(s)

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3032, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051.

TRACT 588000 including block(s)

1012, 2030, 2031, 3018.

TRACT 588100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063,

2064.

TRACT 588200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021.

TRACT 588300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038.

TRACT 588400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010.

DISTRICT 022

Macomb County (part)

Roseville city

Warren city (part)

TRACT 260000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007.

TRACT 260100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011.

TRACT 261400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 261500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031.

TRACT 261600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019.

TRACT 261800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2018, 2019,

2020.

TRACT 262600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 262700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012.

TRACT 262800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021.

TRACT 262900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 5000, 5001, 5002,

5003, 5004, 5005, 5006.

TRACT 264200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

4000, 4001, 4002, 4003, 4004, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011.

TRACT 267600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006.

TRACT 268300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009.

TRACT 268400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1026, 1027, 1028, 1029, 1032, 1033,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012.

DISTRICT 023

Wayne County (part)

Brownstown Township

Gibraltar city

Grosse Ile Township

Huron Township

Trenton city

Woodhaven city

DISTRICT 024

Macomb County (part)

Clinton Township (part)

TRACT 240000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043.

TRACT 240300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 240600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020.

TRACT 240700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3025, 3026, 3027,

4003, 4004, 4005, 4006, 4007, 4011.

TRACT 242000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038.

TRACT 242500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 243000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020.

TRACT 243500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025.

TRACT 244000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025.

Harrison Township

Macomb Township (part)

TRACT 224100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2024, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2042, 2043.

TRACT 224200 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1041, 1042, 1043, 1044, 1045, 2036.

TRACT 224300 including block(s)

1000.

TRACT 224400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019.

TRACT 224500 including block(s)

1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1028, 2001,

2002, 2003, 2004, 2005, 2009, 2010,

2011, 2012, 2013, 2024, 2025, 2026,

2027, 2028, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2039, 2041,

2042.

TRACT 224600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020.

DISTRICT 025

Macomb County (part)

Sterling Heights city (part)

TRACT 230000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033.

TRACT 230200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034.

TRACT 230300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 230400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 3000,

3001, 3002, 3005.

TRACT 230500 including block(s)

2012, 2013, 2015, 3013.

TRACT 230900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017.

TRACT 231000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024.

TRACT 231100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033.

TRACT 231200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024.

TRACT 231800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012.

TRACT 231900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008.

TRACT 232000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 232100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013.

TRACT 232200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 5000, 5001,

5002, 5003, 5004, 5005.

TRACT 232500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022.

TRACT 233000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018.

TRACT 982000 including block(s)

1046, 1047, 1048.

Warren city (part)

TRACT 260200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006.

TRACT 260300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 3000, 3001,

3002, 3003, 3004, 3005, 3006.

TRACT 260400 including block(s)

2000, 2001, 2002, 2027, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009.

TRACT 261100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040,

3041, 3042, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058,

3059, 3060.

TRACT 261200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014.

TRACT 262000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018.

DISTRICT 026

Oakland County (part)

Madison Heights city

Royal Oak city

DISTRICT 027

Oakland County (part)

Berkley city

Ferndale city

Hazel Park city

Huntington Woods city

Oak Park city

Pleasant Ridge city

Royal Oak Township

DISTRICT 028

Macomb County (part)

Center Line city

Warren city (part)

TRACT 260400 including block(s)

1000, 1001, 1002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 4000,

4001, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015.

TRACT 260600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017.

TRACT 260700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014.

TRACT 260800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008.

TRACT 260900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009.

TRACT 261000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007.

TRACT 261300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011.

TRACT 261700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012.

TRACT 261800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2016, 2017.

TRACT 261900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023.

TRACT 262100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074.

TRACT 262200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012.

TRACT 262300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027.

TRACT 262400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021.

TRACT 262500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 6008, 6009, 6010, 6011, 6012,

6013, 7000, 7001, 7002, 7003, 7004,

7005, 7006, 7007, 7008, 7009, 7010,

7011, 7012, 7013, 7014, 7015, 7016,

7017, 7018, 7019, 7020, 7021, 7022,

7023, 7024.

TRACT 263200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015.

TRACT 263400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008.

TRACT 263500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018.

TRACT 263600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026.

TRACT 263700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017.

TRACT 263800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 263900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 264000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024.

TRACT 268400 including block(s)

1024, 1025, 1030, 1031, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 4013, 4014.

TRACT 982200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024.

TRACT 982300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073.

DISTRICT 029

Oakland County (part)

Auburn Hills city

Keego Harbor city

Orchard Lake VILLAGE city

Pontiac city

Sylvan Lake city

DISTRICT 030

Macomb County (part)

Shelby Township (part)

TRACT 225702 including block(s)

2002, 2019, 2020.

TRACT 225800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

3009, 3010, 3011, 3012, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019.

TRACT 225900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016.

TRACT 227000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027.

TRACT 227300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035.

Sterling Heights city (part)

TRACT 230400 including block(s)

1021, 1022, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3003, 3004, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 230500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2014, 2016, 2017, 2018, 2019,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 230601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 230602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018.

TRACT 230700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009.

TRACT 230800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020.

TRACT 231400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019.

TRACT 231500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013.

TRACT 231600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 231700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 232300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 3000.

TRACT 232400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012.

TRACT 982000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056,

1057.

Utica city

DISTRICT 031

Macomb County (part)

Clinton Township (part)

TRACT 240000 including block(s)

1031, 1032, 1033, 1034, 1035, 1036.

TRACT 240400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015.

TRACT 240500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026.

TRACT 240700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 4000,

4001, 4002, 4008, 4009, 4010, 4012,

4013, 4014.

TRACT 240800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028.

TRACT 240900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025.

TRACT 241000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017.

TRACT 241200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008.

TRACT 241300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037.

TRACT 241400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 241500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052.

TRACT 241600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 241700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028.

TRACT 241800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020.

TRACT 241900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021.

TRACT 242100 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012.

TRACT 243500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2026.

Fraser city

Mt. Clemens city

DISTRICT 032

Macomb County (part)

Chesterfield Township

New Baltimore city

St. Clair County (part)

Casco Township

Columbus Township

Ira Township

Kenockee Township

Kimball Township

Memphis city

Richmond city

Riley Township

Wales Township

DISTRICT 033

Macomb County (part)

Armada Township

Lenox Township

Macomb Township (part)

TRACT 223400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 2069, 2070, 2071,

2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083,

2084, 2085, 2086, 2087, 2088, 2089,

2090, 2091, 2092, 2093, 2094, 2095,

2096, 2097, 2098, 2099, 2100, 2101,

2102, 2103, 2104, 2105, 2106, 2107,

2108, 2109, 2110, 2111, 2112, 2113,

2114, 2115, 2116, 2117, 2118, 2119,

2120, 2121, 2122, 2123, 2124, 2125,

2126, 2127, 2128, 2129, 2130, 2131,

2132, 2133, 2134, 2135, 2136, 2137,

2138, 2139, 2140, 2141, 2142, 2143,

2144, 2145, 2146, 2147, 2148, 2149.

TRACT 223500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046.

TRACT 223800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058,

2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070,

2071, 2072, 2073, 2074, 2075, 2076,

2077, 2078, 2079, 2080, 2081, 2082,

2083, 2084, 2085, 2086, 2087, 2088,

2089, 2090, 2091, 2092, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100,

2101, 2102, 2103, 2104, 2105, 2106,

2107, 2108, 2109, 2110, 2111, 2112,

2113, 2114, 2115, 2116, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019.

TRACT 223900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049,

3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061,

3062, 3063, 3064.

TRACT 224000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065.

TRACT 224100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2021, 2022, 2023, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2041.

TRACT 224200 including block(s)

1000, 1029, 1038, 1039, 1040, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2037,

2038, 2039, 2040, 2041, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026.

TRACT 224300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021.

TRACT 224500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1027,

2000, 2006, 2007, 2008, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2029, 2038, 2040.

Memphis city

Ray Township

Richmond city

Richmond Township

DISTRICT 034

Genesee County (part)

Flint city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019.

TRACT 000300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026.

TRACT 000900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020.

TRACT 001100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4028, 4029,

4030, 4031, 4032, 4033, 4034, 4035,

4036, 4037.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2003, 2004,

2005, 2006, 2010, 3000, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3018,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015.

TRACT 001700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2059, 2060.

TRACT 001800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032, 5033, 5034, 5035, 5036, 5037,

5038.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019.

TRACT 002400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008.

TRACT 002600 including block(s)

1011, 1012, 1013, 1015, 1016, 2004,

2005, 2006, 2007, 2008, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019, 5020, 5021,

5022, 5023, 5024, 5025, 5026, 5027,

5028, 5029, 5030, 5031, 5032, 5033.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031.

TRACT 002800 including block(s)

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1018, 1019, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2017,

2018, 2019, 2020, 2021, 2026, 2027,

2028, 2029, 2030, 2031, 2036, 2037,

2038, 2049, 2050, 2051, 2104, 2105,

3005, 3006, 3027, 3028, 3029, 3030,

3031, 3032, 3038, 3039, 3040.

TRACT 003000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1014, 1015, 1016, 1017, 1018,

1019, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3028,

3039, 3040, 3041, 3042.

TRACT 003100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059.

TRACT 003200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022.

TRACT 003300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008.

TRACT 003400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023.

TRACT 003500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009.

TRACT 003600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4017, 4018, 4026, 4027, 4029, 5000,

5001, 5002, 5003, 5004, 5005.

TRACT 003700 including block(s)

1005, 1006, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 3000, 3001, 3002, 3031, 3033,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018.

TRACT 003800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020.

TRACT 013600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034.

TRACT 980100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042.

DISTRICT 035

Oakland County (part)

Lathrup Village city

Southfield city

Southfield Township

DISTRICT 036

Macomb County (part)

Bruce Township

Shelby Township (part)

TRACT 225100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 225200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027.

TRACT 225300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025.

TRACT 225400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017.

TRACT 225500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 225600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024.

TRACT 225701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019.

TRACT 225702 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018.

TRACT 225800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3013, 3014, 3015, 3016.

TRACT 226100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033.

TRACT 226400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036.

TRACT 226700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041.

Washington Township

DISTRICT 037

Oakland County (part)

Farmington city

Farmington Hills city

DISTRICT 038

Oakland County (part)

Lyon Township

Northville city

Novi city

Novi Township

South Lyon city

Walled Lake city

DISTRICT 039

Oakland County (part)

Commerce Township

West Bloomfield Township (part)

TRACT 145200 including block(s)

1035, 1036, 2006, 2007, 2020, 2021,

2022, 2024, 2025.

TRACT 154100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045.

TRACT 154600 including block(s)

1002, 1003, 1004, 1005, 1008, 1010,

1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1061, 1062, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008.

TRACT 156100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027.

TRACT 156200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020,

5021, 5022, 5023, 5024, 5025, 5026,

5027, 5028, 5029, 5030, 5031, 5032,

5033.

TRACT 156500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2015, 2016, 2017, 2018, 2019.

TRACT 157200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025.

TRACT 157300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010.

TRACT 157400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015.

TRACT 157500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018.

TRACT 157600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 157700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019.

Wixom city

DISTRICT 040

Oakland County (part)

Birmingham city

Bloomfield Township

Bloomfield Hills city

West Bloomfield Township (part)

TRACT 150600 including block(s)

2012, 2018, 2021, 2031.

TRACT 156000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021.

TRACT 156300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030.

TRACT 156400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042.

TRACT 156500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 156900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027.

TRACT 157000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033.

TRACT 157100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013.

TRACT 157800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021.

TRACT 157900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021.

DISTRICT 041

Oakland County (part)

Clawson city

Troy city

DISTRICT 042

Livingston County (part)

Brighton city

Brighton Township

Genoa Township

Green Oak Township

Hamburg Township

Putnam Township

DISTRICT 043

Oakland County (part)

Independence Township

Lake Angelus city

Village of Clarkston city

Waterford Township (part)

TRACT 143500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 5009,

5010, 5011, 5012, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5023,

5024, 5025, 5026, 5027, 5028, 5029,

5031, 5032, 5033, 5034, 5039.

TRACT 144100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018.

TRACT 144200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016.

TRACT 144300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026.

TRACT 144400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015.

TRACT 144500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058.

TRACT 144600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 144701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019.

TRACT 144800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 144900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 145100 including block(s)

1000, 1001, 1004, 1005, 1006, 1007,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 145200 including block(s)

3008, 3009, 3010, 3011, 3012.

TRACT 145300 including block(s)

1000, 1001, 1003, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008.

TRACT 145400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042,

3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3051, 3052, 3053, 3054,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 145502 including block(s)

1000.

TRACT 145600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003.

TRACT 145700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021.

TRACT 145900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029.

TRACT 154200 including block(s)

1018.

TRACT 154600 including block(s)

1000.

DISTRICT 044

Oakland County (part)

Highland Township

Milford Township

Springfield Township

Waterford Township (part)

TRACT 145100 including block(s)

1002, 1003, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017.

TRACT 145200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2023,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007.

TRACT 145300 including block(s)

1002, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019.

TRACT 145501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007.

TRACT 145502 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009.

TRACT 145600 including block(s)

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 154600 including block(s)

1006, 1007, 1009.

White Lake Township

DISTRICT 045

Oakland County (part)

Oakland Township (part)

TRACT 190500 including block(s)

1006, 1007, 1008, 1009, 1019, 1020,

1021, 1022.

TRACT 190700 including block(s)

1000, 1001, 1003, 1004, 1028, 1029,

1030, 1031, 1032, 1033, 1034.

TRACT 190800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022.

Rochester city

Rochester Hills city

DISTRICT 046

Oakland County (part)

Addison Township

Brandon Township

Oakland Township (part)

TRACT 190200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022.

TRACT 190400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025.

TRACT 190500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1023, 1024.

TRACT 190700 including block(s)

1002, 1005, 1006, 1007, 1008, 1009,

1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033.

Orion Township

Oxford Township

DISTRICT 047

Livingston County (part)

Cohoctah Township

Conway Township

Deerfield Township

Fenton city

Handy Township

Hartland Township

Howell city

Howell Township

Iosco Township

Marion Township

Oceola Township

Tyrone Township

Unadilla Township

DISTRICT 048

Genesee County (part)

Clio city

Davison city

Davison Township

Forest Township

Genesee Township

Montrose city

Montrose Township

Richfield Township

Thetford Township

Vienna Township

DISTRICT 049

Genesee County (part)

Flint city (part)

TRACT 001500 including block(s)

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 001600 including block(s)

2000, 2001, 2002, 2007, 2008, 2009,

2011, 2012, 2013, 2014, 3001, 3002,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1014,

1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 2000, 2001, 2002, 2003,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1017, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2016, 2022, 2023, 2024, 2025,

2032, 2033, 2034, 2035, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2066, 2067,

2068, 2069, 2070, 2071, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2079,

2080, 2081, 2082, 2083, 2084, 2085,

2086, 2087, 2088, 2089, 2090, 2091,

2092, 2093, 2094, 2095, 2096, 2097,

2098, 2099, 2100, 2101, 2102, 2103,

2106, 2107, 2108, 2109, 3000, 3001,

3002, 3003, 3004, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3033,

3034, 3035, 3036, 3037.

TRACT 002900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029.

TRACT 003000 including block(s)

1013, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3043,

3044.

TRACT 003200 including block(s)

3003.

TRACT 003600 including block(s)

3016, 3017, 3018, 3019, 3020, 3021,

4015, 4016, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4028, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010,

6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021, 6022,

6023, 6024, 6025, 6026, 6027, 6028,

6029.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1007,

1009, 1010, 1011, 1012, 1013, 2012,

2013, 2014, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3032, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042.

TRACT 013500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019.

TRACT 980000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052.

Flint Township

Flushing city

Mount Morris city

Mount Morris Township

Swartz Creek city

DISTRICT 050

Genesee County (part)

Burton city

Grand Blanc city

Grand Blanc Township

Mundy Township

DISTRICT 051

Genesee County (part)

Argentine Township

Atlas Township

Clayton Township

Fenton city

Fenton Township

Flushing Township

Gaines Township

Linden city

Oakland County (part)

Fenton city

Groveland Township

Holly Township

Rose Township

DISTRICT 052

Washtenaw County (part)

Ann Arbor city (part)

TRACT 403300 including block(s)

1004, 3059, 3063.

Bridgewater Township

Chelsea city

Dexter Township

Freedom Township

Lima Township

Lodi Township

Lyndon Township

Manchester Township

Northfield Township

Pittsfield Township (part)

TRACT 423400 including block(s)

2003, 2018, 2020.

Salem Township

Saline city

Saline Township

Scio Township (part)

TRACT 403300 including block(s)

1000, 1001, 1002, 1003, 1009, 2005,

2007, 2008, 2040, 3004, 3005, 3033,

3034, 3037, 3039, 3041, 3044, 3046,

3060, 3061.

TRACT 404200 including block(s)

2002.

TRACT 453000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032.

TRACT 454000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062.

TRACT 455000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053.

TRACT 456000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014.

Sharon Township

Sylvan Township

Webster Township

DISTRICT 053

Washtenaw County (part)

Ann Arbor city (part)

TRACT 400100 including block(s)

1000, 1001, 1010, 1011, 1012, 1013,

1014, 1015, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032.

TRACT 400200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 4000, 4001.

TRACT 400300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 400400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019.

TRACT 400500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008.

TRACT 400600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007.

TRACT 400700 including block(s)

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001.

TRACT 400800 including block(s)

1000, 1001, 1002, 1003, 2000, 2002,

2005, 2007, 3000, 3001, 3002, 3003,

3004, 3005.

TRACT 402100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3008, 3009, 3010.

TRACT 402200 including block(s)

1000, 1001, 1002, 2009, 3000, 3001,

3002, 3003, 3005, 3006, 3007, 3008,

3009, 4000, 4002, 4003.

TRACT 402300 including block(s)

1005, 1006, 1007, 1008, 1009, 1010,

1011, 1012, 1013, 1014, 1017, 2000,

2001, 2002, 2003, 2006, 2008, 2009,

2010, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2024, 2025,

2027, 2029, 2030, 2031, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2045, 2046.

TRACT 403300 including block(s)

1005, 1006, 1008, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1033,

2000, 2001, 2002, 2003, 2004, 2006,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2024, 2026, 2028, 2029, 2032,

2034, 2035, 2036, 3000, 3001, 3003,

3006, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3018, 3019,

3020, 3021, 3023, 3024, 3025, 3026,

3027, 3029, 3030, 3031, 3032, 3035,

3036, 3038, 3040, 3042, 3043, 3045,

3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058,

3062.

TRACT 403400 including block(s)

2000, 2001, 2002, 2003, 2004, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2019.

TRACT 403500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1029, 1031,

1032, 1033, 1034, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2010.

TRACT 403600 including block(s)

1008, 1009, 1010, 1011.

TRACT 404100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012.

TRACT 404200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2003, 2004, 2005, 2006.

TRACT 404300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 404400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2002, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016.

TRACT 404500 including block(s)

1000, 1001, 1005, 1006, 1009, 1011,

1013, 1014, 1015, 1016, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011.

TRACT 404600 including block(s)

1000, 1002, 1003, 1005, 1006, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1016, 1017, 1018, 1019, 1020, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 405100 including block(s)

1000, 1001, 1002, 1003, 1004, 1006,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021.

TRACT 405200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 3000, 3001, 3002, 3003,

3004, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4012, 4013, 4014,

4015, 4016, 4018, 4019, 4020, 4021,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 6000, 6001, 6002,

6003, 6004, 6005, 6006, 6007, 6008.

TRACT 405300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1010, 1011, 1012,

1013, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2017,

2018, 2019, 2020, 2022, 2024, 2025,

2026, 2028, 2030, 2033, 2039, 2040,

2043, 2044, 2046, 2047, 2049, 2050,

2051, 2052, 2060, 2061, 2062, 2063,

2067, 2068, 2070, 3000, 3001, 3002,

3003, 3004, 3006, 3008, 3009, 3010,

3011, 3012, 3013, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 5000, 5001, 5002,

5003, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5015, 5016,

5017, 5018, 5019, 5020, 5022, 5023,

5024, 5026, 5030, 5031, 5032, 5033,

5035, 5036, 5038, 5040, 5041, 5042,

5043, 5044, 5045, 5046, 5047, 5048,

5049, 5052, 5053, 5054, 5055, 5056,

5057.

TRACT 405400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3003, 3004, 3005,

3006, 3007, 3008, 3010, 3011.

TRACT 405500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2001, 2002, 2003,

2004, 2005, 2008, 2009, 2010, 2011,

2012, 2022, 2023.

TRACT 405600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3004, 3005, 3006, 3007, 3008, 3009,

3011, 3012, 3013.

TRACT 414200 including block(s)

1013, 1014.

TRACT 414700 including block(s)

1000, 1005, 1007, 1013, 1019, 1025.

TRACT 414900 including block(s)

1002, 1003.

TRACT 415400 including block(s)

1003, 1004.

TRACT 453000 including block(s)

3017, 3018.

Ann Arbor Township (part)

TRACT 402200 including block(s)

1003, 3004, 4001.

TRACT 402300 including block(s)

1018, 2004, 2005, 2007, 2011, 2021,

2022, 2023, 2026, 2028, 2032.

TRACT 403500 including block(s)

1028, 1030, 2009.

TRACT 404300 including block(s)

2012, 2013.

TRACT 404500 including block(s)

1002.

TRACT 404600 including block(s)

1004.

TRACT 405300 including block(s)

1009, 2016, 2021, 2023, 2027, 2029,

2041, 2048, 2056, 2065, 2066, 2069,

3005, 3007, 3014, 3031, 5004, 5014,

5021, 5025, 5027, 5028, 5029, 5034,

5037, 5039, 5050, 5051.

Pittsfield Township (part)

TRACT 404400 including block(s)

2001, 2003.

TRACT 404500 including block(s)

1003, 1004, 1007, 1008, 1010, 1012,

2013.

TRACT 404600 including block(s)

1001, 1007, 1015.

TRACT 405100 including block(s)

1005, 1007.

TRACT 405200 including block(s)

4008, 4009, 4010, 4011, 4017.

TRACT 405600 including block(s)

2005, 3003.

Scio Township (part)

TRACT 403300 including block(s)

1007, 1030, 1031, 1032, 2022, 2023,

2025, 2027, 2030, 2031, 2033, 2037,

2038, 2039, 2041, 2042, 3002, 3007,

3017, 3022, 3028.

DISTRICT 054

Washtenaw County (part)

Superior Township

Ypsilanti city

Ypsilanti Township

DISTRICT 055

Washtenaw County (part)

Ann Arbor city (part)

TRACT 400100 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1016, 1017, 1018, 1019.

TRACT 400700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2016.

TRACT 400800 including block(s)

1004, 1005, 1006, 1007, 2001, 2003,

2004, 2006.

TRACT 402100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3011, 3012, 3013.

TRACT 402200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2010.

TRACT 402300 including block(s)

1003, 1004.

TRACT 402500 including block(s)

1000, 1001, 1004, 1005, 1006, 1008,

1009, 1011, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009.

TRACT 402600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1009, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011.

TRACT 402700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023.

TRACT 403100 including block(s)

1000, 1008, 1009, 1011, 1012, 1015,

1016, 1017, 1019, 1022, 1024, 1025,

1026, 1027, 1028, 1032, 1034, 1037,

1041, 1042, 1045, 1047, 1048, 1049,

1056.

TRACT 403200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1011, 1012, 1013, 1014, 1015,

1016, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034,

1035, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3001, 3002, 3004, 3005, 3008, 3009,

3010, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 403400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1010, 1011, 1012,

1013, 1014, 2005, 2006, 2017, 2018,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015.

TRACT 403600 including block(s)

1000, 1001, 1002, 1003, 1004, 1006,

1007, 2000, 2001, 2002, 2003, 2004,

3001, 3002, 3003, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3017, 3018, 3019, 3021.

TRACT 403800 including block(s)

1000, 1001, 1002, 1003, 1006, 1007,

1008, 1009, 1011, 1013, 1014, 1015,

1018, 1019, 1020, 1021, 1022, 1023,

1026, 1027, 2002, 2003, 2004, 2006,

2007, 2008, 2009, 2010, 2011, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2023.

TRACT 406000 including block(s)

1031, 1038, 1039, 1048, 1050, 1051,

1052, 1053, 2006.

Ann Arbor Township (part)

TRACT 402300 including block(s)

1000, 1001, 1002, 1015, 1016, 2043,

2044, 2047.

TRACT 402500 including block(s)

1002, 1003, 1007, 1010, 1012, 1022.

TRACT 402600 including block(s)

1008.

TRACT 402700 including block(s)

3004, 3005, 3006.

TRACT 403100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1010, 1013, 1014, 1018, 1020,

1021, 1023, 1029, 1030, 1031, 1033,

1035, 1036, 1038, 1039, 1040, 1043,

1044, 1046, 1050, 1051, 1052, 1053,

1054, 1055.

TRACT 403200 including block(s)

1007, 1008, 1009, 1010, 1017, 3000,

3003, 3006, 3007, 3011.

TRACT 403400 including block(s)

1009.

TRACT 403600 including block(s)

1005, 3000, 3004, 3015, 3016, 3020,

3022.

TRACT 403800 including block(s)

1004, 1005, 1010, 1012, 1016, 1017,

1024, 1025, 2000, 2001, 2005, 2012,

2022, 2024.

TRACT 405300 including block(s)

2031, 2032, 2034, 2035, 2036, 2037,

2038, 2042, 2055, 2057, 2058, 2064.

TRACT 406000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1032, 1033, 1034, 1035, 1036,

1037, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1049, 1054, 1055,

2000, 2001, 2002, 2003, 2004, 2005,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065,

2069, 2070, 2071, 2072, 2073, 2074,

2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086.

TRACT 407000 including block(s)

1036, 1037, 1069, 1096.

TRACT 456000 including block(s)

2015, 2016, 2017, 2018.

Augusta Township

Milan city

Pittsfield Township (part)

TRACT 405300 including block(s)

2045, 2053, 2054, 2059.

TRACT 405400 including block(s)

3000, 3001, 3002, 3009.

TRACT 405500 including block(s)

2000, 2006, 2007, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021.

TRACT 405600 including block(s)

3010.

TRACT 414000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 3000, 3001,

3002, 3003.

TRACT 414200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004.

TRACT 414300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029.

TRACT 414500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030.

TRACT 414700 including block(s)

1001, 1002, 1003, 1004, 1006, 1008,

1009, 1010, 1011, 1012, 1014, 1015,

1016, 1017, 1018, 1020, 1021, 1022,

1023, 1024, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035.

TRACT 414900 including block(s)

1000, 1001, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014.

TRACT 415200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018.

TRACT 415400 including block(s)

1000, 1001, 1002, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057.

TRACT 415600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028.

TRACT 415800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036.

TRACT 416000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014.

TRACT 416200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016.

TRACT 422900 including block(s)

1000, 1001.

TRACT 423400 including block(s)

2021.

York Township

DISTRICT 056

Monroe County (part)

Bedford Township

Dundee Township

Erie Township

Ida Township

Lasalle Township

Luna Pier city

Milan Township

Milan city

Monroe Township (part)

TRACT 831800 including block(s)

1032, 1042, 1043, 1044, 1045, 1047,

1048, 1049, 1050, 1054, 1055, 1056,

1057, 1058, 1059, 2023, 2024, 2025,

2027.

TRACT 832000 including block(s)

2017, 2018, 2019, 2020.

TRACT 832200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014.

TRACT 832300 including block(s)

1007, 1009, 1017, 1018, 2003, 2004,

2005, 2006, 2009, 2013, 2014, 2015,

2017, 2018, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011.

TRACT 832400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 832500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041.

Petersburg city

Raisinville Township

Summerfield Township

Whiteford Township

DISTRICT 057

Lenawee County (part)

Adrian city

Adrian Township

Blissfield Township

Clinton Township

Deerfield Township

Dover Township

Fairfield Township

Franklin Township

Hudson city

Hudson Township

Macon Township

Madison Township

Medina Township

Morenci city

Ogden Township

Palmyra Township

Raisin Township

Ridgeway Township

Riga Township

Rollin Township

Rome Township

Seneca Township

Tecumseh city

Tecumseh Township

Woodstock Township

DISTRICT 058

Branch County

Hillsdale County

DISTRICT 059

Cass County (part)

Calvin Township

Dowagiac city

Jefferson Township

Lagrange Township

Marcellus Township

Mason Township

Newberg Township

Penn Township

Pokagon Township

Porter Township

Volinia Township

Wayne Township

St. Joseph County

DISTRICT 060

Kalamazoo County (part)

Kalamazoo city

Kalamazoo Township (part)

TRACT 000202 including block(s)

1001, 1003.

TRACT 001501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 3000,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049,

3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013.

TRACT 001502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020.

TRACT 001503 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013.

TRACT 001803 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088, 1089, 1090, 1091,

1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2023, 2029, 2030, 2031, 2032, 2033.

TRACT 005501 including block(s)

1035, 1040, 1048, 3016, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3028, 3029, 3030, 3031, 3032, 3033.

TRACT 005502 including block(s)

1013, 1014, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2037,

3018, 3019, 3020, 3021, 3022, 3025,

3026, 3027, 3028, 3029, 3030, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032.

Portage city (part)

TRACT 001802 including block(s)

2036.

DISTRICT 061

Kalamazoo County (part)

Oshtemo Township

Portage city (part)

TRACT 001905 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038,

4039, 4040, 4041, 4042, 4043, 4044,

4045, 4046, 4047, 4048, 4049, 4050,

4051, 4052, 4053, 4054, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031.

TRACT 001906 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018.

TRACT 001907 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012.

TRACT 002002 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010.

TRACT 002003 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042.

TRACT 002004 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 002005 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 002101 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015.

TRACT 002102 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028.

TRACT 003500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020,

5021, 5022, 5023, 5024, 5025, 5026,

5027, 5028, 5029, 5030, 5031, 5032,

5033.

Prairie Ronde Township

Schoolcraft Township

Texas Township

DISTRICT 062

Calhoun County (part)

Albion city

Albion Township

Battle Creek city

Bedford Township

Clarence Township

Convis Township

Lee Township

Pennfield Township

Sheridan Township

Springfield city

DISTRICT 063

Calhoun County (part)

Athens Township

Burlington Township

Clarendon Township

Eckford Township

Emmett Township

Fredonia Township

Homer Township

Leroy Township

Marengo Township

Marshall city

Marshall Township

Newton Township

Tekonsha Township

Kalamazoo County (part)

Brady Township

Charleston Township

Climax Township

Comstock Township

Galesburg city

Kalamazoo Township (part)

TRACT 005502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2011,

2012, 2027, 2035, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3023, 3024.

Pavilion Township

Richland Township

Ross Township

Wakeshma Township

DISTRICT 064

Jackson County (part)

Concord Township

Hanover Township

Jackson city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033,

4034, 4035, 4036.

TRACT 000900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009.

TRACT 001100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 2069, 2070, 2071,

2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083,

2084, 2085, 2086, 2087, 2088, 2089,

2090, 2091, 2092, 2093, 2094, 2095,

2097, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038.

TRACT 006100 including block(s)

6009, 6011.

TRACT 006900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038,

3039.

Napoleon Township

Parma Township

Pulaski Township

Sandstone Township

Spring Arbor Township

Summit Township

DISTRICT 065

Eaton County (part)

Brookfield Township

Eaton Township (part)

TRACT 020901 including block(s)

3000, 3001, 3003, 3004, 3006, 3010,

3011, 4007, 4008.

TRACT 020902 including block(s)

1000, 1001, 1050.

TRACT 021001 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1012, 1013,

1014, 1016, 1017, 1018, 1019, 1020,

1031, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1050, 1054, 1058, 1059,

1060, 1061, 1065, 1067, 1068, 1069,

1070, 1071, 1072, 1073, 1077, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2010, 2011, 2012.

TRACT 021002 including block(s)

1000, 1001, 1002, 1003, 1034, 1035,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3015, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4036, 4037,

4038, 4039, 4040, 4041, 4042, 4043,

4044.

Eaton Rapids city

Hamlin Township

Jackson County (part)

Blackman Township

Columbia Township

Grass Lake Township

Henrietta Township

Jackson city (part)

TRACT 005900 including block(s)

3018.

Leoni Township

Liberty Township

Norvell Township

Rives Township

Springport Township

Tompkins Township

Waterloo Township

Lenawee County (part)

Cambridge Township

DISTRICT 066

Kalamazoo County (part)

Alamo Township

Cooper Township

Parchment city

Van Buren County

DISTRICT 067

Ingham County (part)

Alaiedon Township

Aurelius Township

Bunker Hill Township

Delhi Township

Ingham Township

Lansing city (part)

TRACT 002000 including block(s)

1018, 2003, 2004, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 002901 including block(s)

1000, 1001, 1002, 1009, 1010, 1011,

1012.

TRACT 002902 including block(s)

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 003700 including block(s)

1000, 1001, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008.

TRACT 005303 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012.

TRACT 005304 including block(s)

1006, 1016, 1017, 1018, 1019, 1020,

1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1064, 1065, 1066, 1067.

TRACT 005600 including block(s)

1013, 1022, 1024.

TRACT 006600 including block(s)

3048, 3049, 3050, 3051, 3062, 3065,

3075, 3076, 3080.

TRACT 006700 including block(s)

1035, 1062, 1063.

TRACT 980100 including block(s)

1071, 1072, 1073, 1074, 1075, 1076,

1077, 1083, 1084, 1089, 1093, 1094,

1095, 1096.

TRACT 980200 including block(s)

1076, 1077, 1096.

Leroy Township

Leslie city

Leslie Township

Mason city

Onondaga Township

Stockbridge Township

Vevay Township

Wheatfield Township

White Oak Township

Williamston city

DISTRICT 068

Ingham County (part)

Lansing city (part)

TRACT 000100 including block(s)

1004, 1005, 1006, 1007, 1008, 1009,

1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2030,

2031.

TRACT 001200 including block(s)

1004, 1005, 1006, 1007, 1008, 1009,

1010, 1011, 1012, 1013, 1014, 1020,

1023, 1024, 1027, 1028, 1029, 1030,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028.

TRACT 001703 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2005, 2006, 2011,

2012, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031.

TRACT 002101 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029.

TRACT 002901 including block(s)

1003, 1004, 1005, 1006, 1007, 1008,

2006, 2007, 2008, 2009, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023.

TRACT 002902 including block(s)

1001, 1002, 1003, 1004, 1005.

TRACT 003103 including block(s)

1016, 1017, 1018, 1020, 1021, 1022,

1023, 1024, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2010, 2011, 2014,

2015, 2018, 2020, 2023, 3000, 3002,

3003, 3005, 3006, 3008, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 5000, 5001,

6000, 6007, 6008, 6009, 6010, 6011,

6012, 6013.

TRACT 003200 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1021, 1022, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 003301 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025.

TRACT 003302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024.

TRACT 003400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1024, 1025, 1031, 1032.

TRACT 003500 including block(s)

2000, 2030, 2031, 2032.

TRACT 003601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014.

TRACT 003602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011.

TRACT 003700 including block(s)

1002, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009.

TRACT 003801 including block(s)

3008, 3009, 3021, 3022, 3023, 3024,

3028, 3029, 3030, 3031, 3032.

TRACT 004000 including block(s)

3004, 3005, 3014, 3015, 3016, 3017,

3018, 3025, 3026, 3027, 3028, 3035,

3037, 3038, 3039, 3040, 3041.

TRACT 005100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007.

TRACT 005201 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010.

TRACT 005202 including block(s)

1000, 1001, 2000, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2030.

TRACT 005302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2028, 2029,

2030.

TRACT 005303 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014.

TRACT 005304 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022.

TRACT 005501 including block(s)

2006.

TRACT 006500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013.

TRACT 006600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3063, 3064,

3066, 3067, 3068, 3069, 3070, 3071,

3072, 3073, 3074, 3077, 3078, 3079.

TRACT 006700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060,

1061, 1064, 1065, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026.

TRACT 006800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017.

TRACT 007000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026, 5027, 5028,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011,

6012, 6013, 6014, 6015, 6016, 6017,

6018, 6019, 6020, 6021, 6022, 6023,

6024, 6025, 6026, 6027, 6028, 6029,

6030.

TRACT 980000 including block(s)

1133, 1135, 1136, 1137, 1138, 1139,

1140, 1152, 1153, 1154, 1155, 1173,

1183.

TRACT 980100 including block(s)

1000, 1004, 1005, 1006, 1010, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1078, 1079, 1080,

1081, 1082, 1090, 1091, 1092.

TRACT 980200 including block(s)

1000, 1002, 1007, 1008, 1009, 1010,

1023, 1025, 1026, 1027, 1028, 1030,

1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 1075,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1091, 1092, 1093, 1094, 1095.

Lansing Township

DISTRICT 069

Ingham County (part)

East Lansing city

Lansing city (part)

TRACT 005001 including block(s)

1009, 1011, 1012, 1013.

Locke Township

Meridian Township

Williamstown Township

DISTRICT 070

Gratiot County (part)

Alma city

Arcada Township (part)

TRACT 000600 including block(s)

1041.

Bethany Township

Emerson Township (part)

TRACT 000200 including block(s)

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3026, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065, 3066, 3067, 3068, 3083,

3084, 3091, 3092, 3093, 3094, 3095,

3096, 3097, 3098, 3099, 3106, 3107,

3108, 3109, 3110, 3111, 3112, 3113,

3114, 3115, 3116, 3121, 3122, 3123,

3124, 3125, 3126, 3127, 3128, 3132,

3133, 3134, 3135, 3136, 3137, 3138,

3139, 3140.

Pine River Township

St. Louis city

Seville Township

Montcalm County

DISTRICT 071

Eaton County (part)

Bellevue Township

Benton Township

Carmel Township

Charlotte city

Chester Township

Delta Township

Eaton Township (part)

TRACT 021001 including block(s)

1028, 1075.

Eaton Rapids Township

Grand Ledge city

Kalamo Township

Lansing city

Olivet city

Oneida Township

Potterville city

Roxand Township

Sunfield Township

Vermontville Township

Walton Township

Windsor Township

DISTRICT 072

Allegan County (part)

Dorr Township

Leighton Township

Wayland city

Wayland Township

Kent County (part)

Gaines Township

Kentwood city

DISTRICT 073

Kent County (part)

Cannon Township

Courtland Township

East Grand Rapids city

Grand Rapids Township

Nelson Township

Oakfield Township

Plainfield Township

Spencer Township

DISTRICT 074

Kent County (part)

Algoma Township

Alpine Township

Cedar Springs city

Grandville city

Rockford city

Solon Township

Sparta Township

Tyrone Township

Walker city

DISTRICT 075

Kent County (part)

Grand Rapids city (part)

TRACT 001101 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 001200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018,

5019, 5020, 5021.

TRACT 001700 including block(s)

1000, 1001, 1002, 1003, 1004, 1015,

2000, 2001, 2002, 2003, 2004, 2008,

2009, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 6000, 6001, 6002,

6003, 6004, 6005, 6006, 6007, 6008,

6009.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032.

TRACT 002100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015.

TRACT 002300 including block(s)

1042, 1043, 1044, 1050, 1051, 1052,

1053, 2000, 2002, 2003, 2007, 2008,

2009, 2010, 2011, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028.

TRACT 002400 including block(s)

2015, 2017.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 3021,

3022, 3023, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3044,

3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3056,

3057, 3058, 3059, 3060, 3061.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023.

TRACT 002900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010.

TRACT 003000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 003100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012.

TRACT 003200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017,

5018, 5019, 5020, 5021.

TRACT 003300 including block(s)

1005, 1006, 1007, 1008, 1009, 1010,

1011, 1012, 1016, 1017.

TRACT 003500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015.

TRACT 003600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2028, 2029,

2030, 2031, 2032.

TRACT 003800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 003900 including block(s)

1000, 1001, 1002, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027.

TRACT 004100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 004200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2008, 2014.

TRACT 004300 including block(s)

1002, 1003, 1004, 1005, 1006, 1010.

TRACT 013300 including block(s)

1000.

DISTRICT 076

Kent County (part)

Grand Rapids city (part)

TRACT 000100 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039.

TRACT 000300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 2002,

2003, 2004, 2005, 2006, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 000900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010.

TRACT 001101 including block(s)

2000, 2001, 2002, 2020.

TRACT 001102 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 001200 including block(s)

1006, 1007, 1008, 1009, 1011, 1012,

1013.

TRACT 001700 including block(s)

1005, 1006, 1007, 1008, 1009, 1010,

1011, 1012, 1013, 1014, 2005, 2006,

2007, 2010, 2011.

TRACT 001800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 5000, 5001, 5002,

5003, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019, 5020, 5021,

5022, 5023, 5024.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1033,

1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1045, 1046, 1047, 1048,

1049, 1054, 1055, 1056, 2001, 2004,

2005, 2006, 2012.

TRACT 002400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2016,

2018.

TRACT 002500 including block(s)

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3024.

TRACT 003300 including block(s)

1000, 1001, 1002, 1003, 1004, 1013,

1014, 1015, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 003400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2025,

2026, 2027, 2028, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019.

TRACT 003500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024.

TRACT 003700 including block(s)

2027.

TRACT 004100 including block(s)

1000, 1008, 1009, 1010, 1011, 1012,

1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030.

TRACT 004200 including block(s)

2007, 2009, 2010, 2011, 2012, 2013,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032.

TRACT 004300 including block(s)

1000, 1001, 1007, 1008, 1009, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015.

TRACT 004400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 4002, 4003, 4004, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4022, 4025, 4026, 4027, 4028,

4029, 4030, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019.

TRACT 004500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1017, 2002, 2003,

2004, 2005, 2006, 2007, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3019, 3020, 3021, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5024, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010,

6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018.

TRACT 004600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026.

TRACT 011600 including block(s)

1042, 1043, 3000, 3001, 3011, 3016,

3017, 3018, 3019, 3020, 3021, 3024,

3025, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037,

3039.

TRACT 011801 including block(s)

1016, 1018, 1019, 1020, 1021, 1024,

1026, 1029, 1030, 3009, 3010, 3011,

4040, 4041.

TRACT 011803 including block(s)

1005, 1007, 1008, 1009, 1010, 1011,

1016, 1017, 1018, 1019, 1020, 1021,

1023, 1027, 1028, 1048, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2011,

2012, 2013, 2014, 2021, 2022, 2023,

2024, 2025.

TRACT 012605 including block(s)

1004, 1005, 1006, 1010, 1011, 1012.

TRACT 012606 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019.

TRACT 012607 including block(s)

1002, 1003, 1004.

TRACT 014200 including block(s)

2043, 2044, 2045, 2048, 2049, 2050,

2051.

DISTRICT 077

Kent County (part)

Byron Township

Wyoming city

DISTRICT 078

Berrien County (part)

Baroda Township

Berrien Township

Bertrand Township

Buchanan city

Buchanan Township

Chikaming Township

Galien Township

New Buffalo city

New Buffalo Township

Niles city

Niles Township

Oronoko Township

Pipestone Township

Sodus Township

Three Oaks Township

Weesaw Township

Cass County (part)

Howard Township

Milton Township

Niles city

Ontwa Township

Silver Creek Township

DISTRICT 079

Berrien County (part)

Bainbridge Township

Benton Township

Benton Harbor city

Bridgman city

Coloma city

Coloma Township

Hagar Township

Lake Township

Lincoln Township

Royalton Township

St. Joseph city

St. Joseph Township

Watervliet city

Watervliet Township

DISTRICT 080

Allegan County (part)

Allegan city

Allegan Township

Casco Township

Cheshire Township

Clyde Township

Village of Douglas city

Fennville city

Fillmore Township

Ganges Township

Gunplain Township

Heath Township

Holland city

Hopkins Township

Laketown Township

Lee Township

Manlius Township

Martin Township

Monterey Township

Otsego city

Otsego Township

Overisel Township

Plainwell city

Salem Township

Saugatuck city

Saugatuck Township

South Haven city

Trowbridge Township

Valley Township

Watson Township

DISTRICT 081

St. Clair County (part)

Algonac city

Berlin Township

Brockway Township

China Township

Clay Township

Clyde Township

Cottrellville Township

East China Township

Emmett Township

Grant Township

Greenwood Township

Lynn Township

Marine City city

Marysville city

Mussey Township

Port Huron Township

St. Clair city

St. Clair Township

Yale city

DISTRICT 082

Lapeer County

DISTRICT 083

St. Clair County (part)

Burtchville Township

Fort Gratiot Township

Port Huron city

Sanilac County

DISTRICT 084

Huron County

Tuscola County

DISTRICT 085

Saginaw County (part)

Brady Township

Brant Township

Chapin Township

Chesaning Township

Fremont Township

Jonesfield Township

Lakefield Township

Maple Grove Township

Marion Township

Richland Township

Shiawassee County

DISTRICT 086

Ionia County (part)

Belding city

Berlin Township (part)

TRACT 032100 including block(s)

1001.

Easton Township

Ionia city (part)

TRACT 031600 including block(s)

1028, 1029, 1033, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043,

1044, 1049, 1050, 1051, 2004, 2009,

2017, 2019, 2020, 2021, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

3022, 3023, 3024, 3025, 3026, 3047,

3048, 3049, 3050, 3051, 3055, 3056,

3060, 3061, 3062, 3064, 3065, 3066,

3067, 3068.

TRACT 031700 including block(s)

1000, 1001, 1002, 1003, 1004, 1010,

1011, 1012, 1013, 1014, 1015, 1016,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 4001, 4005, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4018, 4019, 4020, 4023, 4024, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038,

4039, 4040, 4041, 4042, 4043, 4044,

4045, 4046, 4048, 4049, 4050, 4051,

4052, 4053, 4054, 4055, 4058, 4059,

4060, 4061, 4062.

TRACT 031900 including block(s)

1054, 1056, 1061, 4006.

TRACT 032100 including block(s)

1000, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 2000, 2001, 2002, 2011,

2017, 2018, 2019, 2020, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2041, 2046, 2047,

2053, 2065, 2066, 2067, 2069, 2072,

2077, 2078, 2084, 3003, 3016, 3017,

3018, 3019.

TRACT 982200 including block(s)

1000, 1002, 1003, 1004, 1005, 1007.

Ionia Township

Orleans Township

Otisco Township

Kent County (part)

Ada Township

Bowne Township

Caledonia Township

Cascade Township

Grattan Township

Lowell city

Lowell Township

Vergennes Township

DISTRICT 087

Barry County

Ionia County (part)

Berlin Township (part)

TRACT 031900 including block(s)

2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068,

2069, 2070, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065, 3066, 3067, 3068, 3069,

3070, 3071, 3072, 3073, 3074, 3075,

3076, 3077, 3078, 3079, 3080, 3081,

3082, 3083, 3084, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4031, 4032,

4033, 4037, 4041, 4042.

TRACT 032100 including block(s)

2040, 2042, 2043, 2044, 2054, 2055,

2056, 2057, 2063, 2064, 3002, 3011,

3012, 3013, 3014, 3015, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027.

Boston Township

Campbell Township

Danby Township

Ionia city (part)

TRACT 031900 including block(s)

4030.

Keene Township

Lyons Township

North Plains Township

Odessa Township

Orange Township

Portland city

Portland Township

Ronald Township

Sebewa Township

DISTRICT 088

Ottawa County (part)

Allendale Township

Chester Township

Coopersville city

Georgetown Township

Polkton Township

Tallmadge Township

Wright Township

DISTRICT 089

Ottawa County (part)

Blendon Township

Crockery Township

Ferrysburg city

Grand Haven city

Grand Haven Township

Olive Township

Park Township

Port Sheldon Township

Robinson Township

Spring Lake Township

DISTRICT 090

Ottawa County (part)

Holland city

Holland Township

Hudsonville city

Jamestown Township

Zeeland city

Zeeland Township

DISTRICT 091

Muskegon County (part)

Blue Lake Township

Casnovia Township

Cedar Creek Township

Dalton Township

Egelston Township

Fruitport Township

Holton Township

Montague city

Montague Township

Moorland Township

Norton Shores city

Ravenna Township

Roosevelt Park city

Sullivan Township

Whitehall city

White River Township

DISTRICT 092

Muskegon County (part)

Fruitland Township

Laketon Township

Muskegon city

Muskegon Township

Muskegon Heights city

North Muskegon city

Whitehall Township

DISTRICT 093

Clinton County

Gratiot County (part)

Arcada Township (part)

TRACT 000200 including block(s)

3016, 3017, 3032, 3069, 3070, 3071,

3072, 3073, 3074, 3075, 3076, 3077,

3078, 3079, 3080, 3081, 3082, 3085,

3086, 3087, 3088, 3089, 3090, 3100,

3101, 3102, 3103, 3104, 3105, 4000,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031,

4032, 4038, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052,

4053, 4054, 4055, 4056, 4057.

TRACT 000600 including block(s)

1020, 1021, 1039, 1043, 1044, 2016,

2017, 3024, 3025, 4026.

Elba Township

Emerson Township (part)

TRACT 000200 including block(s)

3119, 3120, 3129, 3130, 3131.

Fulton Township

Hamilton Township

Ithaca city

Lafayette Township

Newark Township

New Haven Township

North Shade Township

North Star Township

Sumner Township

Washington Township

Wheeler Township

DISTRICT 094

Saginaw County (part)

Albee Township

Birch Run Township

Blumfield Township

Frankenmuth city

Frankenmuth Township

Saginaw Township

St. Charles Township

Swan Creek Township

Taymouth Township

Thomas Township

Tittabawassee Township

DISTRICT 095

Saginaw County (part)

Bridgeport Township

Buena Vista Township

Carrollton Township

James Township

Kochville Township

Saginaw city

Spaulding Township

Zilwaukee city

Zilwaukee Township

DISTRICT 096

Bay County (part)

Bangor Township

Bay City city

Essexville city

Frankenlust Township

Hampton Township

Kawkawlin Township

Merritt Township

Monitor Township

Portsmouth Township

DISTRICT 097

Arenac County

Clare County

Gladwin County

Osceola County (part)

Evart city

Evart Township

Hersey Township

Highland Township

Marion Township

Middle Branch Township

Orient Township

Osceola Township

Sherman Township

Sylvan Township

DISTRICT 098

Bay County (part)

Auburn city

Beaver Township

Fraser Township

Garfield Township

Gibson Township

Midland city

Mt. Forest Township

Pinconning city

Pinconning Township

Williams Township

Midland County (part)

Homer Township

Jerome Township

Larkin Township

Lee Township

Lincoln Township

Midland city

Midland Township

DISTRICT 099

Isabella County

Midland County (part)

Coleman city

Edenville Township

Geneva Township

Greendale Township

Hope Township

Ingersoll Township

Jasper Township

Mills Township

Mt. Haley Township

Porter Township

Warren Township

DISTRICT 100

Lake County

Newaygo County

Oceana County

DISTRICT 101

Benzie County

Leelanau County

Manistee County

Mason County

DISTRICT 102

Mecosta County

Osceola County (part)

Burdell Township

Cedar Township

Hartwick Township

Leroy Township

Lincoln Township

Reed City city

Richmond Township

Rose Lake Township

Wexford County

DISTRICT 103

Crawford County

Kalkaska County

Missaukee County

Ogemaw County

Roscommon County

DISTRICT 104

Grand Traverse County

DISTRICT 105

Antrim County

Charlevoix County

Montmorency County

Oscoda County

Otsego County

DISTRICT 106

Alcona County

Alpena County

Cheboygan County (part)

Aloha Township

Benton Township

Burt Township

Ellis Township

Forest Township

Grant Township

Inverness Township

Mentor Township

Mullett Township

Nunda Township

Walker Township

Waverly Township

Wilmot Township

Iosco County

Presque Isle County

DISTRICT 107

Cheboygan County (part)

Beaugrand Township

Cheboygan city

Hebron Township

Koehler Township

Mackinaw Township

Munro Township

Tuscarora Township

Chippewa County

Emmet County

Mackinac County

DISTRICT 108

Delta County

Dickinson County

Menominee County

DISTRICT 109

Alger County

Luce County

Marquette County (part)

Champion Township

Chocolay Township

Ely Township

Ewing Township

Forsyth Township

Humboldt Township

Ishpeming city

Marquette city

Marquette Township

Michigamme Township

Negaunee city

Negaunee Township

Republic Township

Richmond Township

Sands Township

Skandia Township

Tilden Township

Turin Township

Wells Township

West Branch Township

Schoolcraft County

DISTRICT 110

Baraga County

Gogebic County

Houghton County

Iron County

Keweenaw County

Marquette County (part)

Ishpeming Township

Powell Township

Ontonagon County

History: Add. 2011, Act 129, Eff. Mar. 28, 2012



Section 4.2002 Senatorial districts; division; composition; numbering.

Sec. 2.

This state is divided into 38 senatorial districts. The districts are constituted and numbered as follows:

DISTRICT 01

Wayne County (part)

Detroit city (part)

TRACT 500600 including block(s)

1006, 1007, 1008, 1011, 1012, 1013, 1015, 1017, 1020.

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2005, 2006, 2009, 2010, 2011, 3000, 3011, 3012.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 501300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 501700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005.

TRACT 503900 including block(s)

4006.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 504400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 504500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 504600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020.

TRACT 505200 including block(s)

1005, 1006.

TRACT 510600 including block(s)

1004, 1005, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2008, 2010, 2011, 2012, 2013, 2014.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 510800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024.

TRACT 511100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 511500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 511600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013.

TRACT 511700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 513400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 513500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 514600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 514700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 514800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 514900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 515000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 515100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 515700 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 515800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1998, 1999.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065.

TRACT 517400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003.

TRACT 517600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011.

TRACT 517700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 517800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 517900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 518100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033.

TRACT 520100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 520200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019.

TRACT 520500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 520600 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 520900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 521300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071.

TRACT 521500 including block(s)

1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 522000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092.

TRACT 522100 including block(s)

1007, 1008, 1009, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 522200 including block(s)

1000, 1005, 1006, 1007, 1008, 1009, 1010, 1019.

TRACT 522300 including block(s)

1000, 1002, 1004, 1006, 1007, 1008, 1009, 1010, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 523500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001.

TRACT 523600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3999.

TRACT 523700 including block(s)

1000, 1001, 1009, 1028, 1029, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4996, 4998, 4999.

TRACT 523800 including block(s)

3000, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 524500 including block(s)

2997.

TRACT 525600 including block(s)

1017.

TRACT 531200 including block(s)

3001, 4000, 4001, 4002.

TRACT 531900 including block(s)

3000.

TRACT 532200 including block(s)

1003, 1004, 1005, 1006, 1007, 1014, 2000, 2001, 2002, 2003, 2007, 2008, 3000, 3001, 3002.

TRACT 532300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 532600 including block(s)

1000, 2000, 3000, 3001, 3003.

TRACT 532700 including block(s)

2000.

TRACT 551600 including block(s)

2009.

DISTRICT 02

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1014, 1016, 1018, 1019, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 501100 including block(s)

2004, 2007, 2008, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 503700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 503900 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 504800 including block(s)

1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 505100 including block(s)

1005, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6005.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 505300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

TRACT 506200 including block(s)

2009.

TRACT 506300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015.

TRACT 506900 including block(s)

1006, 1007, 1008, 2006, 2007, 2008, 3006, 3007, 3008.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 507200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015.

TRACT 510200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 510300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 510400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027.

TRACT 510600 including block(s)

1000, 1001, 1002, 1003, 1006, 1007, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001.

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 530300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003.

TRACT 531200 including block(s)

1000, 1005, 1006, 2000, 2001, 2002, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 532200 including block(s)

1000, 1001, 1002, 1008, 1009, 1010, 1011, 1012, 1013, 2004, 2005, 2006, 3003, 3004, 3005, 3006, 3007, 3008.

Grosse Pte city

Grosse Pte twp

Grosse Pte Farms city

Grosse Pte Park city

Grosse Pte Woods city

Hamtramck city

Harper Woods city

Highland Park city

DISTRICT 03

Wayne County (part)

Dearborn city

Detroit city (part)

TRACT 523700 including block(s)

1999, 4997.

TRACT 524300 including block(s)

4003, 4999.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3999.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 534600 including block(s)

3001, 3002, 3003, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 534700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022.

TRACT 535300 including block(s)

1014, 1015, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4005, 5000, 5001, 5004, 5005, 5006, 5007, 5008.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 3000.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 6000, 6001, 6002, 6003, 6004, 6005, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020.

TRACT 536400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 537800 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007.

TRACT 538700 including block(s)

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 4007, 4010.

TRACT 539400 including block(s)

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3018, 3019, 3020, 3021, 3026, 3027, 3028, 3029, 3030.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3004, 3005, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5010, 5011, 6000, 6001, 6011, 6012.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2006, 2011.

TRACT 542100 including block(s)

1000, 1001, 1002, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3007, 3013.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2010, 2011.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 6000, 6001, 6002, 6003.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3004, 3005.

River Rouge city

DISTRICT 04

Wayne County (part)

Detroit city (part)

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 2001, 6004.

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008.

TRACT 507300 including block(s)

6004, 6005.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 507600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 507700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 6000, 6001, 6002, 6003, 6004.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1010, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 522200 including block(s)

1001, 1002, 1003, 1004, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 522300 including block(s)

1001, 1003, 1005, 2000, 2001, 2002, 2003, 2004, 2005.

TRACT 522400 including block(s)

1006.

TRACT 523600 including block(s)

1015, 1026, 1027, 1028, 1029, 1030, 1031.

TRACT 523700 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3000, 3001.

TRACT 523800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002.

TRACT 525100 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 525200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 525300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 525800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 526400 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007.

TRACT 530200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 530300 including block(s)

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 530700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 531000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004.

TRACT 531200 including block(s)

1001, 1002, 1003, 1004, 1007, 1008, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531300 including block(s)

1007, 1008.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 532600 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3002, 3004, 3005, 3006, 3007, 3008, 3009.

TRACT 532700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 533300 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3004, 3005, 3006, 3011.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539000 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 8012, 8013, 8014, 8015, 8016, 8017, 8018, 8019, 8020, 8021, 8022, 8023, 8024, 8025.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 539400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3022, 3023, 3024, 3025.

TRACT 539600 including block(s)

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3006, 3007.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010.

TRACT 540300 including block(s)

5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010.

TRACT 540400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540500 including block(s)

1000, 1005, 1006, 3000, 3001, 4000, 4001, 4002.

TRACT 540700 including block(s)

1000.

TRACT 542100 including block(s)

1003, 1004, 1005, 1006, 1007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1005, 1006, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 542500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 2004, 2005, 3002, 3003, 3004, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007.

TRACT 542900 including block(s)

2011.

TRACT 543000 including block(s)

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

DISTRICT 05

Wayne County (part)

Dearborn Hts city

Detroit city (part)

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 4000, 4001, 4002, 4003, 4004, 4006, 4007, 5002, 5003.

TRACT 535400 including block(s)

1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008.

TRACT 540500 including block(s)

1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3002, 3003, 3004, 3005, 3006, 3007, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004.

TRACT 540700 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 6000, 6001, 6002, 6003, 6004.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 541300 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 541500 including block(s)

1000, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007.

TRACT 542500 including block(s)

4004.

TRACT 542600 including block(s)

1006, 1007, 2000, 2001, 2002, 2003, 2006, 2007, 3000, 3001, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016.

TRACT 542700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

TRACT 542800 including block(s)

7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 8000, 8001, 8002, 8003, 8004, 8005, 8006, 8007, 8008, 8009, 8010, 8011, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2020, 2021.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 543500 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 544100 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 6000, 6001, 6002, 6003, 6004, 6005, 6006.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010.

TRACT 544300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 545500 including block(s)

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 5000, 5001, 5002, 5003, 5004, 5005.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3998, 3999.

TRACT 546400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011.

TRACT 546900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

Inkster city

DISTRICT 06

Wayne County (part)

Garden City city

Livonia city

Redford twp

Westland city

DISTRICT 07

Wayne County (part)

Belleville city

Brownstown twp

Canton twp

Flat Rock city

Gibraltar city

Grosse Ile twp

Huron twp

Northville city (part)

TRACT 560100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031.

Northville twp

Plymouth city

Plymouth twp

Rockwood city

Sumpter twp

Trenton city

Van Buren twp

Woodhaven city

DISTRICT 08

Wayne County (part)

Allen Park city

Ecorse city

Lincoln Park city

Melvindale city

Riverview city

Romulus city

Southgate city

Taylor city

Wayne city

Wyandotte city

DISTRICT 09

Macomb County (part)

Center Line city

Eastpointe city

Fraser city

Lake twp

St Clair Shores city

Warren city

DISTRICT 10

Macomb County (part)

Clinton twp

Roseville city

Sterling Heights city

Utica city

DISTRICT 11

Macomb County (part)

Armada twp

Bruce twp

Chesterfield twp

Harrison twp

Lenox twp

Macomb twp

Memphis city (part)

TRACT 210000 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029.

Mt Clemens city

New Baltimore city

Ray twp

Richmond city (part)

TRACT 211000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040.

Richmond twp

Shelby twp

Washington twp

DISTRICT 12

Oakland County (part)

Addison twp

Auburn Hills city

Independence twp

Keego Harbor city

Lake Angelus city

Oakland twp

Orion twp

Oxford twp

Pontiac city

Rochester city

Rochester Hills city

Sylvan Lake city

Village of Clarkston City

West Bloomfield twp (part)

TRACT 154200 including block(s)

1999.

DISTRICT 13

Oakland County (part)

Berkley city

Birmingham city

Bloomfield Hills city

Bloomfield twp

Clawson city

Madison Hts city

Royal Oak city

Troy city

DISTRICT 14

Oakland County (part)

Farmington Hills city

Farmington city

Ferndale city

Hazel Park city

Huntington Woods city

Lathrup Village city

Oak Park city

Pleasant Ridge city

Royal Oak twp

Southfield city

Southfield twp

DISTRICT 15

Oakland County (part)

Commerce twp

Highland twp

Holly twp

Lyon twp

Milford twp

Northville city (part)

TRACT 137800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

Novi city

Novi twp

Orchard Lake Village city

Rose twp

South Lyon city

Walled Lake city

West Bloomfield twp (part)

TRACT 154100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2994, 2995, 2996, 2997, 2998, 2999.

TRACT 154600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 156000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4997, 4998, 4999.

TRACT 156100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2997, 2998, 2999.

TRACT 156200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5999.

TRACT 156300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043.

TRACT 156400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2998, 2999.

TRACT 156500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057.

TRACT 156900 including block(s)

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024.

TRACT 157000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 157100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014.

TRACT 157200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 157300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

TRACT 157400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009.

TRACT 157500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

TRACT 157600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 157700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

TRACT 157800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031.

TRACT 157900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

White Lake twp

Wixom city

DISTRICT 16

Branch County

Hillsdale County

Lenawee County

St. Joseph County

DISTRICT 17

Jackson County (part)

Grass Lake twp

Leoni twp

Norvell twp

Summit twp

Monroe County

Washtenaw County (part)

Bridgewater twp

Lodi twp

Manchester twp

Milan city (part)

TRACT 421100 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999.

TRACT 421900 including block(s)

1005, 1006.

Pittsfield twp (part)

TRACT 404400 including block(s)

2007.

TRACT 405100 including block(s)

2020.

TRACT 405300 including block(s)

6042.

TRACT 405400 including block(s)

3000, 3001.

TRACT 405500 including block(s)

2006, 2007, 2008, 2009, 2014.

TRACT 405600 including block(s)

1018.

TRACT 414000 including block(s)

1000, 1001, 1002, 1003, 2000, 2001, 3000, 3001, 3002, 3003.

TRACT 414200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004.

TRACT 414300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

TRACT 414500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025.

TRACT 414700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018.

TRACT 414900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415200 including block(s)

1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 415400 including block(s)

1000, 1001, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033.

TRACT 415600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

TRACT 415800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

TRACT 416000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

TRACT 416200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 422900 including block(s)

1000.

TRACT 423400 including block(s)

2003, 2010, 2011, 2012.

Saline city

Saline twp

York twp

DISTRICT 18

Washtenaw County (part)

Ann Arbor city

Ann Arbor twp

Augusta twp

Dexter twp

Freedom twp

Lima twp

Lyndon twp

Northfield twp

Pittsfield twp (part)

TRACT 404400 including block(s)

2001, 2005.

TRACT 404500 including block(s)

1004, 1005, 1006, 1009, 2008, 2009, 2012.

TRACT 404600 including block(s)

3006, 4007, 4009, 4011, 5014.

TRACT 405100 including block(s)

1004, 1005, 1009, 1010, 1011, 2009, 2012.

TRACT 405200 including block(s)

4011, 4013, 4015, 4017, 4018, 4019, 4020, 4023, 4024, 5008, 5009.

TRACT 405500 including block(s)

2001, 2002.

TRACT 405600 including block(s)

1000, 1001, 1003, 4002.

Salem twp

Scio twp

Sharon twp

Superior twp

Sylvan twp

Webster twp

Ypsilanti city

Ypsilanti twp

DISTRICT 19

Calhoun County

Jackson County (part)

Blackman twp

Columbia twp

Concord twp

Hanover twp

Henrietta twp

Jackson city

Liberty twp

Napoleon twp

Parma twp

Pulaski twp

Rives twp

Sandstone twp

Spring Arbor twp

Springport twp

Tompkins twp

Waterloo twp

DISTRICT 20

Kalamazoo County

Van Buren County (part)

Antwerp twp

Paw Paw twp

DISTRICT 21

Berrien County

Cass County

Van Buren County (part)

Almena twp

Arlington twp

Bangor city

Bangor twp

Bloomingdale twp

Columbia twp

Covert twp

Decatur twp

Geneva twp

Gobles city

Hamilton twp

Hartford city

Hartford twp

Keeler twp

Lawrence twp

Pine Grove twp

Porter twp

South Haven city (part)

TRACT 010300 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3999.

TRACT 010400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3023, 3024, 3025, 3026, 3027, 3028, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4018, 4019.

TRACT 010500 including block(s)

3006, 3007, 3008, 3009, 3011, 3015, 3016, 3021, 3022, 3023, 3024, 3029, 3032, 3037.

South Haven twp

Waverly twp

DISTRICT 22

Ingham County (part)

Bunker Hill twp

Leslie city

Leslie twp

Mason city

Stockbridge twp

Vevay twp

Livingston County

Shiawassee County

DISTRICT 23

Ingham County (part)

Alaiedon twp

Aurelius twp

Delhi Charter twp

East Lansing city (part)

TRACT 002901 including block(s)

1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1011.

TRACT 003801 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2027.

TRACT 003802 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 9000, 9001, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, 9014, 9015, 9016.

TRACT 003901 including block(s)

1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031.

TRACT 003902 including block(s)

1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017.

TRACT 004000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020.

TRACT 004100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014.

TRACT 004200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

TRACT 004301 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 1012, 1013, 2001, 2002, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023.

TRACT 004302 including block(s)

2002, 2004, 2005, 2006, 2007, 2008.

TRACT 004402 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008.

TRACT 004403 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006.

TRACT 004404 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1037, 1046, 1047.

TRACT 004405 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

TRACT 004500 including block(s)

1000.

TRACT 004600 including block(s)

9028, 9029, 9030, 9031, 9032, 9033.

Ingham twp

Lansing city (part)

TRACT 000100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

TRACT 000200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033.

TRACT 000300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006.

TRACT 000400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035.

TRACT 000500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

TRACT 000600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011.

TRACT 000700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

TRACT 000800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008.

TRACT 000900 including block(s)

1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 001000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029.

TRACT 001200 including block(s)

1000, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 001300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045.

TRACT 001400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028.

TRACT 001500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2997, 2998, 2999.

TRACT 001600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020.

TRACT 001701 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1997, 1998, 1999.

TRACT 001702 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047.

TRACT 001900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

TRACT 002000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027.

TRACT 002100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028.

TRACT 002200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

TRACT 002300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016.

TRACT 002400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016.

TRACT 002500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019.

TRACT 002600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

TRACT 002700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 002800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024.

TRACT 002901 including block(s)

1005, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2999.

TRACT 002902 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2999.

TRACT 003101 including block(s)

1000, 1027, 1028, 1037, 1038.

TRACT 003102 including block(s)

1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1033, 1034, 1036, 1037, 1045, 1046, 1048, 1049.

TRACT 003200 including block(s)

1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

TRACT 003301 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

TRACT 003302 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

TRACT 003400 including block(s)

1000, 1001, 1002, 1004, 1007, 1008, 2000.

TRACT 003500 including block(s)

1001, 2000, 2014, 2015, 2016.

TRACT 003601 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014.

TRACT 003602 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 003700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009.

TRACT 003801 including block(s)

2010, 2011, 2015, 2016, 2017, 2018, 2026, 2028, 2029.

TRACT 004000 including block(s)

3006.

TRACT 004404 including block(s)

1030, 1031, 1032, 1033, 1034, 1035, 1036, 1044, 1045.

TRACT 005001 including block(s)

9005, 9007, 9008, 9067.

TRACT 005100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021, 2024, 2025.

TRACT 005201 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

TRACT 005202 including block(s)

9000, 9002, 9003, 9029, 9030, 9031, 9032, 9033, 9034, 9035, 9036, 9037.

TRACT 005302 including block(s)

2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048.

TRACT 005303 including block(s)

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028.

TRACT 005304 including block(s)

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1036, 1042, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

TRACT 005501 including block(s)

9004.

TRACT 005600 including block(s)

9038, 9039, 9046.

TRACT 006500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010.

Lansing twp

Leroy twp

Locke twp

Meridian twp

Onondaga twp

Wheatfield twp

White Oak twp

Williamston city

Williamstown twp

DISTRICT 24

Allegan County

Barry County

Eaton County

DISTRICT 25

Lapeer County

St. Clair County

DISTRICT 26

Genesee County (part)

Atlas twp

Burton city

Clio city

Davison city

Davison twp

Forest twp

Grand Blanc city

Grand Blanc twp

Mt. Morris city

Mt. Morris twp

Richfield twp

Thetford twp

Vienna twp

Oakland County (part)

Brandon twp

Groveland twp

Springfield twp

Waterford twp

DISTRICT 27

Genesee County (part)

Argentine twp

Clayton twp

Fenton city

Fenton twp

Flint city

Flint twp

Flushing city

Flushing twp

Gaines twp

Genesee twp

Linden city

Montrose city

Montrose twp

Mundy twp

Swartz Creek city

DISTRICT 28

Kent County (part)

Ada twp

Algoma twp

Alpine twp

Bowne twp

Byron twp

Caledonia twp

Cannon twp

Cedar Springs city

Courtland twp

East Grand Rapids city

Gaines twp

Grand Rapids twp

Nelson twp

Oakfield twp

Plainfield twp

Rockford city

Solon twp

Spencer twp

Tyrone twp

Walker city

Wyoming city

DISTRICT 29

Kent County (part)

Cascade twp

Grand Rapids city

Grattan twp

Kentwood city

Lowell city

Lowell twp

Vergennes twp

DISTRICT 30

Kent County (part)

Grandville city

Sparta twp

Ottawa County

DISTRICT 31

Arenac County

Bay County

Huron County

Sanilac County

Tuscola County

DISTRICT 32

Gratiot County

Saginaw County

DISTRICT 33

Clinton County

Ionia County

Isabella County

Montcalm County

DISTRICT 34

Mason County

Muskegon County

Newaygo County

Oceana County

DISTRICT 35

Benzie County

Clare County

Kalkaska County

Lake County

Leelanau County

Manistee County

Mecosta County

Missaukee County

Osceola County

Roscommon County

Wexford County

DISTRICT 36

Alcona County

Alpena County

Crawford County

Gladwin County

Iosco County

Midland County

Montmorency County

Ogemaw County

Oscoda County

Otsego County

DISTRICT 37

Antrim County

Charlevoix County

Cheboygan County

Chippewa County

Emmet County

Grand Traverse County

Mackinac County

Presque Isle County

DISTRICT 38

Alger County

Baraga County

Delta County

Dickinson County

Gogebic County

Houghton County

Iron County

Keweenaw County

Luce County

Marquette County

Menominee County

Ontonagon County

Schoolcraft County

History: 2001, Act 116, Eff. Mar. 22, 2002



Section 4.2002a Senatorial districts; terms of office beginning after January 1, 2015.

Sec. 2a.

This state is divided into 38 senatorial districts. For terms of office beginning on or after January 1, 2015, the districts are constituted and numbered as follows:

DISTRICT 001

Wayne County (part)

Brownstown Township (part)

TRACT 591900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016.

Detroit city (part)

TRACT 500800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010.

TRACT 500900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020.

TRACT 501000 including block(s)

2000, 2001, 2009.

TRACT 501300 including block(s)

1002, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020,

1021, 1023, 1024, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 5000, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017,

5018, 5019, 5020, 5021, 5022, 5023,

5024, 5025, 5026, 5027, 5028, 5029,

5030, 5031, 5032.

TRACT 501400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4013, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029, 4030, 4031, 4032.

TRACT 501500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032, 5033, 5034, 5035, 5036, 5037,

5038.

TRACT 501600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032.

TRACT 501700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029.

TRACT 501800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014.

TRACT 501900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 502000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 504400 including block(s)

2005, 2006, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 504700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020.

TRACT 504800 including block(s)

1015, 1016, 1017, 1018, 1019, 1020.

TRACT 505500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031.

TRACT 511000 including block(s)

1020, 4040, 4041.

TRACT 511200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007.

TRACT 511400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017.

TRACT 511900 including block(s)

1000, 1001, 1004, 1005, 1006, 1007,

1008, 1011, 1012, 1013, 1014, 1015,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1031, 1032, 1033, 1034,

1035, 1038, 1039, 1043, 1044, 1045,

1046, 1047, 1048, 2000, 2001, 2002,

2003, 2004, 2005, 2008, 2009, 2013,

2014, 2015, 2016, 2017, 2018.

TRACT 512100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014.

TRACT 512200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 512300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017.

TRACT 512400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019.

TRACT 512600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010.

TRACT 512900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

3000, 3001, 3002, 3003, 3004, 3005.

TRACT 513200 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 513300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018.

TRACT 513600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 513700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013.

TRACT 513900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014.

TRACT 514100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022.

TRACT 514200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005.

TRACT 514300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029.

TRACT 514500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014.

TRACT 515200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023.

TRACT 515300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014.

TRACT 515400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014.

TRACT 515600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027.

TRACT 515700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003.

TRACT 515900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024.

TRACT 516000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021.

TRACT 516100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045.

TRACT 516200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016.

TRACT 516300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026.

TRACT 516400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 516500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049.

TRACT 516600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 516700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003.

TRACT 516800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018.

TRACT 516900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

TRACT 517100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015.

TRACT 517200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061.

TRACT 517300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 517500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015.

TRACT 518000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033.

TRACT 518400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019.

TRACT 518500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 518600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 518800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045.

TRACT 518900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106.

TRACT 520200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 520300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 520400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019.

TRACT 520700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 520800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117.

TRACT 521100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029.

TRACT 521300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070.

TRACT 521400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107.

TRACT 521500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095,

1096, 1097, 1098, 1099, 1100, 1101,

1102, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031.

TRACT 521800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018.

TRACT 521900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3008, 3009, 3010, 3011, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3048,

3049, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061,

3062, 3063, 3064, 3065, 3066, 3067,

3068, 3069, 3070, 3071.

TRACT 522000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096,

1097, 1098.

TRACT 522500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021.

TRACT 523100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1026, 1027, 1037,

1038.

TRACT 523300 including block(s)

3007.

TRACT 523400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008.

TRACT 523800 including block(s)

1010, 1011, 1012, 1013, 1016.

TRACT 524300 including block(s)

2009.

TRACT 524900 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066,

1067, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1082, 1083, 1084,

2000, 2001, 2002, 2004, 2008, 2009,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2043, 2051, 2052, 2053,

2054, 2055.

TRACT 525000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2059, 2060,

2061, 2062, 2063, 2064, 2065, 2066,

2067, 2068, 3001, 3002, 3003, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3044,

3045, 3046, 3047, 3048, 3049, 3050,

3051.

TRACT 533900 including block(s)

3064.

TRACT 985100 including block(s)

1010, 1011, 1012, 1013, 1015, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1060,

1061, 1062, 1063, 1064, 1065, 1077,

1080, 1081, 1082, 1084, 1085, 1086,

1087, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 1096, 1097, 1098, 1099,

1100, 1102, 1103, 1104, 1105, 1106,

1107, 1108, 1109, 1110, 1111.

TRACT 985200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016.

TRACT 985300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045.

TRACT 985500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081.

TRACT 985900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020.

Ecorse city

Gibraltar city

Grosse Ile Township

River Rouge city

Riverview city

Trenton city

Woodhaven city

Wyandotte city

DISTRICT 002

Wayne County (part)

Detroit city (part)

TRACT 500100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009.

TRACT 500200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 500300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

TRACT 500400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015.

TRACT 500500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 500600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021, 5022,

5023.

TRACT 500700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 500800 including block(s)

2011.

TRACT 500900 including block(s)

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 4000, 4001,

4002, 4003, 4004, 4005, 4006.

TRACT 501000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2010, 2011, 2012,

2013, 2014, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012.

TRACT 501100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009.

TRACT 501200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011.

TRACT 501300 including block(s)

1000, 1001, 1003, 1022, 5001, 5009.

TRACT 501400 including block(s)

4012, 4014, 4015, 4016, 4017, 4018,

4019.

TRACT 503100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012.

TRACT 503200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022.

TRACT 503300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014.

TRACT 503400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017.

TRACT 503500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019.

TRACT 503600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016.

TRACT 503900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015.

TRACT 504000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013.

TRACT 504100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 504200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016.

TRACT 504300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014.

TRACT 504400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006.

TRACT 504800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 504900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052,

4053, 4054, 4055, 4056, 4057, 4058,

4059, 4060, 4061, 4062, 4063.

TRACT 505000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 505100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003.

TRACT 505200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011.

TRACT 505400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017.

TRACT 506300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038.

TRACT 506400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004.

TRACT 506500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015.

TRACT 507000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 3002, 3003, 3004,

3005, 3006, 3007, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028.

TRACT 507100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016.

TRACT 507200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029.

TRACT 507300 including block(s)

1008, 1009, 1010, 1011, 3012, 3013,

3033, 3034.

TRACT 507800 including block(s)

1013.

TRACT 510400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 510500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014.

TRACT 510600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014.

TRACT 510700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 511000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038,

4039, 4042, 4043.

TRACT 511300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 511400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 511900 including block(s)

1002, 1003, 1009, 1010, 1016, 1017,

1018, 1027, 1028, 1029, 1030, 1036,

1037, 1040, 1041, 1042, 1049, 1050,

1051, 2006, 2007, 2010, 2011, 2012,

2019, 2020.

TRACT 521900 including block(s)

3006, 3007, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040,

3041, 3042, 3043, 3044, 3045, 3046,

3047, 3050.

TRACT 522000 including block(s)

1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1073,

1074.

TRACT 522100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041.

TRACT 522200 including block(s)

1006, 1007, 1008, 1009, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021,

1022.

TRACT 522300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2019, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035.

TRACT 522400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032,

1033, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019.

TRACT 523100 including block(s)

1021, 1022, 1023, 1024, 1025, 1028,

1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056.

TRACT 523200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024.

TRACT 523300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006.

TRACT 523800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1014, 1015,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020.

TRACT 524000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006.

TRACT 524900 including block(s)

1000.

TRACT 525000 including block(s)

3000, 3004, 3015, 3016, 3025.

TRACT 525400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021.

TRACT 525500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013.

TRACT 525600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018.

TRACT 525700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010.

TRACT 525800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022.

TRACT 530100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 530300 including block(s)

1000, 1001, 1002, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1025, 3000,

3001, 3002, 3008, 3009, 3010, 3011,

3017, 3018, 3019, 3020.

TRACT 531200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037.

TRACT 531300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1008, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009.

TRACT 531700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033.

TRACT 531800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 531900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026.

TRACT 532200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 532300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037.

TRACT 532400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 532600 including block(s)

1000, 1001, 1007, 1008, 2000, 2001,

3000, 3001, 3002, 3003.

TRACT 532700 including block(s)

1000, 1001, 1006.

TRACT 533900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063,

3065.

TRACT 551600 including block(s)

1010, 1011.

TRACT 985100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1014, 1016,

1059, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076,

1078, 1079, 1083, 1088, 1101.

Grosse Pointe city

Grosse Pointe Farms city

Grosse Pointe Park city

Grosse Pointe Woods city

Hamtramck city

Harper Woods city

Highland Park city

Village of Grosse Pointe Shores, a Michigan City city

DISTRICT 003

Wayne County (part)

Dearborn city

Detroit city (part)

TRACT 534100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024.

TRACT 534200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020,

5021.

TRACT 534300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 534400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023.

TRACT 534500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027.

TRACT 534600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019.

TRACT 534700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020,

4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036.

TRACT 535000 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011.

TRACT 535100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017.

TRACT 535200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024.

TRACT 535300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025,

5026, 5027, 5028, 5029, 5030, 5031,

5032.

TRACT 535400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 535500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 535600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036.

TRACT 535700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011.

TRACT 536200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022.

TRACT 536400 including block(s)

1002, 1003, 1004, 1005, 1006, 1007,

1008, 1009, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3003, 3004, 3005, 3006,

3013, 3014, 4007, 4008, 4009, 4010,

4011, 4012, 4013.

TRACT 536500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019,

4020.

TRACT 536600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009.

TRACT 536700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009.

TRACT 536800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024.

TRACT 536900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 4000, 4001,

4002, 4003, 4004, 4005, 4006.

TRACT 537000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017.

TRACT 537100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 537200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033.

TRACT 537300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008.

TRACT 537500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007.

TRACT 537600 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 537700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011.

TRACT 537800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010.

TRACT 541200 including block(s)

3006.

TRACT 541300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 541400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 3008, 3009, 3010, 3011,

3015, 3016.

TRACT 542600 including block(s)

1010, 1011.

TRACT 543200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022.

TRACT 543400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 3004, 3005, 3006, 3007,

3008, 3009, 3015, 3016, 3017, 3018,

3019, 3020.

TRACT 543500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023.

TRACT 543600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 543700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015.

TRACT 543800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029.

TRACT 543900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038.

TRACT 544000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034.

TRACT 544100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006.

TRACT 544200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023.

TRACT 544300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026.

TRACT 545100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028.

TRACT 545200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015.

TRACT 545300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012.

TRACT 545400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011.

TRACT 545500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 6000, 6001, 6002, 6003,

6004, 6005, 6006, 6007.

TRACT 545600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007.

TRACT 545700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032.

TRACT 545800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010.

TRACT 545900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 5000, 5001, 5002, 5003,

5004, 5005, 5006.

TRACT 546000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015.

TRACT 546100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 3000, 3001, 3002, 3003,

3004, 3005, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009,

5010, 5011.

TRACT 546200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 546300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036.

TRACT 546400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007.

TRACT 546500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012.

TRACT 546600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 546700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011.

TRACT 546800 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011.

TRACT 546900 including block(s)

1000, 1006, 1007, 1008, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038,

1040, 1041, 1042, 1043, 1044.

Melvindale city

DISTRICT 004

Wayne County (part)

Allen Park city

Detroit city (part)

TRACT 506100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016.

TRACT 506200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025.

TRACT 506600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011.

TRACT 506700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044.

TRACT 506800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 506900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017.

TRACT 507000 including block(s)

2013, 2014, 2015, 2016, 3000, 3001,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017.

TRACT 507300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1012, 1013, 1014, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042.

TRACT 507400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010.

TRACT 507500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019.

TRACT 507800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027.

TRACT 507900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 3000, 3001, 3002,

3003, 3004, 3005, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007.

TRACT 508000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023.

TRACT 508100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008.

TRACT 522200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1010, 1011, 1012, 1013, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011.

TRACT 522300 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2016, 2017, 2018, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2036,

2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052.

TRACT 522400 including block(s)

1015, 1016, 1017.

TRACT 524100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 4000, 4001, 4002, 4003,

4004, 4005.

TRACT 524200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 4000, 4001, 4002, 4003, 4004,

4005, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 6000, 6001, 6002, 6003,

6004, 6005, 6006.

TRACT 524300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 3000, 3001,

3002, 3003, 3004, 3005.

TRACT 524500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047.

TRACT 524700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 6000, 6001,

6002, 6003, 6004, 6005, 6006, 6007,

6008, 6009, 6010, 6011, 6012, 6013,

6014, 6015, 6016, 6017, 6018, 6019,

6020, 6021, 6022, 6023, 6024, 6025,

6026, 6027, 6028, 6029.

TRACT 524800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018,

5019, 5020.

TRACT 524900 including block(s)

2003, 2005, 2006, 2007, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2042, 2044,

2045, 2046, 2047, 2048, 2049, 2050,

2056, 2057, 2058, 2059.

TRACT 525800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012.

TRACT 526000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019.

TRACT 526100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022.

TRACT 526200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008.

TRACT 526300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021.

TRACT 526400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016.

TRACT 526500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007.

TRACT 527200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009.

TRACT 527300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 530200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008.

TRACT 530300 including block(s)

1003, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1024, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 3003, 3004, 3005,

3006, 3007, 3012, 3013, 3014, 3015,

3016, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030.

TRACT 530400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015.

TRACT 530500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010.

TRACT 530800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 4000,

4001, 4002, 4003, 4004, 4005, 4006.

TRACT 530900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024.

TRACT 531100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531200 including block(s)

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2003, 2004, 2005, 2006, 2007, 2008.

TRACT 531300 including block(s)

1007, 1009.

TRACT 531400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 531500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008.

TRACT 531600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008.

TRACT 532600 including block(s)

1002, 1003, 1004, 1005, 1006, 1009,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3004,

3005, 3006, 3007, 3008.

TRACT 532700 including block(s)

1002, 1003, 1004, 1005, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007.

TRACT 533000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015.

TRACT 533100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 3000, 3001, 3002, 3003, 3004,

3005, 3006.

TRACT 533200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008.

TRACT 533300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019.

TRACT 533400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 5000, 5001, 5002, 5003, 5004,

5005, 5006.

TRACT 533500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 533600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018.

TRACT 533700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011.

TRACT 536100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 536300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010,

6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021.

TRACT 536400 including block(s)

1000, 1001, 3000, 3001, 3002, 3007,

3008, 3009, 3010, 3011, 3012, 4000,

4001, 4002, 4003, 4004, 4005, 4006.

TRACT 538100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027.

TRACT 538200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025.

TRACT 538300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011.

TRACT 538400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019.

TRACT 538500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 7000, 7001, 7002, 7003, 7004,

7005, 7006, 7007, 7008, 7009, 7010,

7011, 7012, 7013, 7014, 7015.

TRACT 538600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011,

6012, 6013.

TRACT 538700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 538800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012.

TRACT 538900 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022,

4023.

TRACT 539000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009.

TRACT 539100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 539200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

5000, 5001, 5002, 5003, 5004.

TRACT 539300 including block(s)

4000, 4007, 4008, 4015, 4016.

TRACT 539400 including block(s)

1000, 1007, 1008, 1015, 2000, 2015,

2016, 2023.

TRACT 985000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009.

Lincoln Park city

Southgate city

DISTRICT 005

Wayne County (part)

Dearborn Heights city

Detroit city (part)

TRACT 537600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015.

TRACT 539200 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 6000, 6001, 6002,

6003, 6004, 6005, 6006, 6007, 6008,

6009, 6010, 6011, 6012, 6013, 6014,

6015, 6016, 6017, 6018, 6019, 6020,

6021, 6022, 6023, 6024, 6025, 6026,

6027, 6028, 6029, 6030, 6031, 6032,

6033, 6034.

TRACT 539300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028,

4001, 4002, 4003, 4004, 4005, 4006,

4009, 4010, 4011, 4012, 4013, 4014,

4017, 4018, 4019.

TRACT 539400 including block(s)

1001, 1002, 1003, 1004, 1005, 1006,

1009, 1010, 1011, 1012, 1013, 1014,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033.

TRACT 539500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018.

TRACT 539600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 539700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017.

TRACT 540100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011.

TRACT 540200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 6000,

6001, 6002, 6003, 6004, 6005, 6006,

6007, 6008, 6009, 6010, 6011, 6012,

6013, 6014, 6015, 6016, 6017, 6018,

6019, 6020.

TRACT 540300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 5000, 5001,

5002, 5003, 5004, 5005, 5006, 5007,

5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021.

TRACT 540400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027.

TRACT 540500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011.

TRACT 540600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009.

TRACT 540700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012.

TRACT 540800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025.

TRACT 540900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017.

TRACT 541000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022.

TRACT 541100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008,

5009.

TRACT 541200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 3000, 3001,

3002, 3003, 3004, 3005, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008.

TRACT 541400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3012,

3013, 3014, 3017, 3018.

TRACT 541500 including block(s)

1000, 1001, 1002, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016.

TRACT 541700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008.

TRACT 541800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011, 1012,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025.

TRACT 542100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010,

5011, 5012, 5013, 5014, 5015, 5016,

6000, 6001, 6002, 6003, 6004, 6005,

6006, 6007, 6008, 6009, 6010, 6011.

TRACT 542200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014.

TRACT 542300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017.

TRACT 542400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012.

TRACT 542500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022.

TRACT 542600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009.

TRACT 542700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039.

TRACT 542800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008.

TRACT 542900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011.

TRACT 543000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032.

TRACT 543100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020.

TRACT 543200 including block(s)

3000.

TRACT 543400 including block(s)

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 3000,

3001, 3002, 3003, 3010, 3011, 3012,

3013, 3014.

TRACT 543700 including block(s)

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015.

TRACT 546800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012.

TRACT 546900 including block(s)

1001, 1002, 1003, 1004, 1005, 1009,

1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1039.

TRACT 554100 including block(s)

4000, 4002.

Garden City city

Inkster city

Redford Township

DISTRICT 006

Wayne County (part)

Belleville city

Brownstown Township (part)

TRACT 591501 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018.

TRACT 591502 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086.

TRACT 591600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023.

TRACT 591700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042,

3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3051, 3052, 3053, 3054.

TRACT 591800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013.

TRACT 592000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058,

2059.

TRACT 990200 including block(s)

0001, 0002, 0003, 0004.

Flat Rock city

Huron Township

Rockwood city

Romulus city

Sumpter Township

Taylor city

Van Buren Township

Westland city

DISTRICT 007

Wayne County (part)

Canton Township

Livonia city

Northville city

Northville Township

Plymouth city

Plymouth Township

Wayne city

DISTRICT 008

Macomb County (part)

Bruce Township

Chesterfield Township

Harrison Township

Lenox Township

Mt. Clemens city

Ray Township

St. Clair Shores city

Shelby Township

Utica city

Village of Grosse Pointe Shores, a Michigan City city

Washington Township

DISTRICT 009

Macomb County (part)

Center Line city

Clinton Township (part)

TRACT 241000 including block(s)

2024, 2025, 4013, 4016.

TRACT 241200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 5000,

5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008.

TRACT 241300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037.

TRACT 241400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

2000, 2001, 2002, 2003, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032.

TRACT 241500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052.

TRACT 241600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015.

TRACT 241700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028.

TRACT 241800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020.

TRACT 241900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021.

TRACT 242100 including block(s)

1000, 1001, 1002, 1003, 1004, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012.

Eastpointe city

Fraser city

Roseville city

Warren city

DISTRICT 010

Macomb County (part)

Clinton Township (part)

TRACT 240000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043.

TRACT 240300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013.

TRACT 240400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015.

TRACT 240500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026.

TRACT 240600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020.

TRACT 240700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013,

2014, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 4000,

4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014.

TRACT 240800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028.

TRACT 240900 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025.

TRACT 241000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022,

2023, 2026, 2027, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026,

3027, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4014, 4015, 4017.

TRACT 241400 including block(s)

2004, 2005, 2006.

TRACT 242000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038.

TRACT 242500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

1048, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020.

TRACT 243000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020.

TRACT 243500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026.

TRACT 244000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025.

Macomb Township

Sterling Heights city

DISTRICT 011

Oakland County (part)

Farmington city

Farmington Hills city

Ferndale city

Hazel Park city

Huntington Woods city

Lathrup Village city

Madison Heights city

Oak Park city

Pleasant Ridge city

Royal Oak Township

Southfield city

DISTRICT 012

Oakland County (part)

Addison Township

Auburn Hills city

Bloomfield Township

Independence Township

Keego Harbor city

Oakland Township

Orion Township

Oxford Township

Pontiac city

Southfield Township

Sylvan Lake city

Village of Clarkston city

DISTRICT 013

Oakland County (part)

Berkley city

Birmingham city

Bloomfield Hills city

Clawson city

Rochester city

Rochester Hills city

Royal Oak city

Troy city

DISTRICT 014

Genesee County (part)

Atlas Township

Davison city

Davison Township

Fenton city

Grand Blanc city

Grand Blanc Township

Mundy Township

Oakland County (part)

Brandon Township

Fenton city

Groveland Township

Highland Township

Holly Township

Lake Angelus city

Rose Township

Springfield Township

Waterford Township

DISTRICT 015

Oakland County (part)

Commerce Township

Lyon Township

Milford Township

Northville city

Novi city

Novi Township

Orchard Lake Village city

South Lyon city

Walled Lake city

West Bloomfield Township

White Lake Township

Wixom city

DISTRICT 016

Branch County

Hillsdale County

Jackson County

DISTRICT 017

Lenawee County

Monroe County

DISTRICT 018

Washtenaw County (part)

Ann Arbor city (part)

TRACT 400100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032.

TRACT 400200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 3000, 3001,

3002, 3003, 3004, 4000, 4001.

TRACT 400300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016.

TRACT 400400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019.

TRACT 400500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5008.

TRACT 400600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007.

TRACT 400700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 3000, 3001.

TRACT 400800 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 3000, 3001,

3002, 3003, 3004, 3005.

TRACT 402100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013.

TRACT 402200 including block(s)

1000, 1001, 1002, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 3000, 3001, 3002, 3003,

3005, 3006, 3007, 3008, 3009, 4000,

4002, 4003.

TRACT 402300 including block(s)

1003, 1004, 1005, 1006, 1007, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1017, 2000, 2001, 2002, 2003, 2006,

2008, 2009, 2010, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2024, 2025, 2027, 2029, 2030, 2031,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2045, 2046.

TRACT 402500 including block(s)

1000, 1001, 1004, 1005, 1006, 1008,

1009, 1011, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009.

TRACT 402600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1009, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011.

TRACT 402700 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 3000, 3001,

3002, 3003, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022,

3023.

TRACT 403100 including block(s)

1000, 1008, 1009, 1011, 1012, 1015,

1016, 1017, 1019, 1022, 1024, 1025,

1026, 1027, 1028, 1032, 1034, 1037,

1041, 1042, 1045, 1047, 1048, 1049,

1056.

TRACT 403200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1011, 1012, 1013, 1014, 1015,

1016, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034,

1035, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

3001, 3002, 3004, 3005, 3008, 3009,

3010, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 403300 including block(s)

1005, 1006, 1008, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1033,

2000, 2001, 2002, 2003, 2004, 2006,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2024, 2026, 2028, 2029, 2032,

2034, 2035, 2036, 3000, 3001, 3003,

3006, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3018, 3019,

3020, 3021, 3023, 3024, 3025, 3026,

3027, 3029, 3030, 3031, 3032, 3035,

3036, 3038, 3040, 3042, 3043, 3045,

3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058,

3062.

TRACT 403400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1010, 1011, 1012,

1013, 1014, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015.

TRACT 403500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1029, 1031,

1032, 1033, 1034, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2010.

TRACT 403600 including block(s)

1000, 1001, 1002, 1003, 1004, 1006,

1007, 1008, 1009, 1010, 1011, 2000,

2001, 2002, 2003, 2004, 3001, 3002,

3003, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3017,

3018, 3019, 3021.

TRACT 403800 including block(s)

1000, 1001, 1002, 1003, 1006, 1007,

1008, 1009, 1011, 1013, 1014, 1015,

1018, 1019, 1020, 1021, 1022, 1023,

1026, 1027, 2002, 2003, 2004, 2006,

2007, 2008, 2009, 2010, 2011, 2013,

2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2023.

TRACT 404100 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 2000, 2001,

2002, 2003, 2004, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012.

TRACT 404200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

2000, 2001, 2003, 2004, 2005, 2006.

TRACT 404300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020.

TRACT 404400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 2000,

2002, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016.

TRACT 404500 including block(s)

1000, 1001, 1005, 1006, 1009, 1011,

1013, 1014, 1015, 1016, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011.

TRACT 404600 including block(s)

1000, 1002, 1003, 1005, 1006, 1008,

1009, 1010, 1011, 1012, 1013, 1014,

1016, 1017, 1018, 1019, 1020, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011.

TRACT 405100 including block(s)

1000, 1001, 1002, 1003, 1004, 1006,

1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 2000,

2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021.

TRACT 405200 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 2000, 2001, 2002,

2003, 2004, 3000, 3001, 3002, 3003,

3004, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4012, 4013, 4014,

4015, 4016, 4018, 4019, 4020, 4021,

5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 6000, 6001, 6002,

6003, 6004, 6005, 6006, 6007, 6008.

TRACT 405300 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1010, 1011, 1012,

1013, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2017,

2018, 2019, 2020, 2022, 2024, 2025,

2026, 2028, 2030, 2033, 2039, 2040,

2043, 2044, 2046, 2047, 2049, 2050,

2051, 2052, 2060, 2061, 2062, 2063,

2067, 2068, 2070, 3000, 3001, 3002,

3003, 3004, 3006, 3008, 3009, 3010,

3011, 3012, 3013, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029,

3030, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042,

4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 5000, 5001, 5002,

5003, 5005, 5006, 5007, 5008, 5009,

5010, 5011, 5012, 5013, 5015, 5016,

5017, 5018, 5019, 5020, 5022, 5023,

5024, 5026, 5030, 5031, 5032, 5033,

5035, 5036, 5038, 5040, 5041, 5042,

5043, 5044, 5045, 5046, 5047, 5048,

5049, 5052, 5053, 5054, 5055, 5056,

5057.

TRACT 405400 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 3003, 3004, 3005,

3006, 3007, 3008, 3010, 3011.

TRACT 405500 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 2001, 2002, 2003,

2004, 2005, 2008, 2009, 2010, 2011,

2012, 2022, 2023.

TRACT 405600 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 2000, 2001,

2002, 2003, 2004, 2006, 2007, 2008,

2009, 2010, 2011, 3000, 3001, 3002,

3004, 3005, 3006, 3007, 3008, 3009,

3011, 3012, 3013.

TRACT 406000 including block(s)

1031, 1038, 1039, 1048, 1050, 1051,

1052, 1053, 2006.

TRACT 414200 including block(s)

1013, 1014.

TRACT 414700 including block(s)

1000, 1005, 1007, 1013, 1019, 1025.

TRACT 414900 including block(s)

1002, 1003.

TRACT 415400 including block(s)

1003, 1004.

TRACT 453000 including block(s)

3017, 3018.

Ann Arbor Township

Augusta Township

Lodi Township (part)

TRACT 423400 including block(s)

1037, 1038, 3003.

Milan city

Pittsfield Township

Salem Township

Saline city

Saline Township (part)

TRACT 423600 including block(s)

1006, 1007.

Scio Township (part)

TRACT 403300 including block(s)

1007, 1030, 1031, 1032, 2022, 2023,

2025, 2027, 2030, 2031, 2033, 2037,

2038, 2039, 2041, 2042, 3002, 3007,

3017, 3022, 3028.

Superior Township

York Township

Ypsilanti city

Ypsilanti Township

DISTRICT 019

Barry County

Calhoun County

Ionia County

DISTRICT 020

Kalamazoo County

DISTRICT 021

Berrien County

Cass County

St. Joseph County

DISTRICT 022

Livingston County

Washtenaw County (part)

Ann Arbor city (part)

TRACT 403300 including block(s)

1004, 3059, 3063.

Bridgewater Township

Chelsea city

Dexter Township

Freedom Township

Lima Township

Lodi Township (part)

TRACT 425000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 3000,

3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018.

TRACT 426000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2003, 2006.

Lyndon Township

Manchester Township

Northfield Township

Saline Township (part)

TRACT 426000 including block(s)

2000, 2001, 2002, 2004, 2005, 2007,

2008, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063,

2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2073, 2074, 2075.

TRACT 432000 including block(s)

3074, 3075.

Scio Township (part)

TRACT 403300 including block(s)

1000, 1001, 1002, 1003, 1009, 2005,

2007, 2008, 2040, 3004, 3005, 3033,

3034, 3037, 3039, 3041, 3044, 3046,

3060, 3061.

TRACT 404200 including block(s)

2002.

TRACT 453000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3019,

3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031,

3032.

TRACT 454000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047,

2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062.

TRACT 455000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053.

TRACT 456000 including block(s)

1000, 1001, 1002, 1003, 1004, 1005,

1006, 1007, 1008, 1009, 1010, 1011,

1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014.

Sharon Township

Sylvan Township

Webster Township

DISTRICT 023

Ingham County (part)

Alaiedon Township

Aurelius Township

Bunker Hill Township

Delhi Township

East Lansing city

Ingham Township

Lansing city

Lansing Township

Leslie city

Leslie Township

Mason city

Meridian Township

Onondaga Township

Stockbridge Township

Vevay Township

White Oak Township

DISTRICT 024

Clinton County

Eaton County

Ingham County (part)

Leroy Township

Locke Township

Wheatfield Township

Williamston city

Williamstown Township

Shiawassee County

DISTRICT 025

Huron County

Macomb County (part)

Armada Township

Memphis city

New Baltimore city

Richmond city

Richmond Township

St. Clair County

Sanilac County

DISTRICT 026

Allegan County

Kent County (part)

Gaines Township

Kentwood city

Van Buren County

DISTRICT 027

Genesee County (part)

Burton city

Clio city

Flint city

Flint Township

Forest Township

Genesee Township

Mount Morris city

Mount Morris Township

Richfield Township

Swartz Creek city

Thetford Township

Vienna Township

DISTRICT 028

Kent County (part)

Algoma Township

Alpine Township

Byron Township

Cannon Township

Cedar Springs city

Courtland Township

Grandville city

Grattan Township

Nelson Township

Oakfield Township

Plainfield Township

Rockford city

Solon Township

Sparta Township

Spencer Township

Tyrone Township

Vergennes Township

Walker city

Wyoming city

DISTRICT 029

Kent County (part)

Ada Township

Bowne Township

Caledonia Township

Cascade Township

East Grand Rapids city

Grand Rapids city

Grand Rapids Township

Lowell city

Lowell Township

DISTRICT 030

Ottawa County

DISTRICT 031

Bay County

Lapeer County

Tuscola County

DISTRICT 032

Genesee County (part)

Argentine Township

Clayton Township

Fenton Township

Flushing city

Flushing Township

Gaines Township

Linden city

Montrose city

Montrose Township

Saginaw County

DISTRICT 033

Clare County

Gratiot County

Isabella County

Mecosta County

Montcalm County

DISTRICT 034

Muskegon County

Newaygo County

Oceana County

DISTRICT 035

Benzie County

Crawford County

Kalkaska County

Lake County

Leelanau County

Manistee County

Mason County

Missaukee County

Ogemaw County

Osceola County

Roscommon County

Wexford County

DISTRICT 036

Alcona County

Alpena County

Arenac County

Gladwin County

Iosco County

Midland County

Montmorency County

Oscoda County

Otsego County

Presque Isle County

DISTRICT 037

Antrim County

Charlevoix County

Cheboygan County

Chippewa County

Emmet County

Grand Traverse County

Luce County

Mackinac County

DISTRICT 038

Alger County

Baraga County

Delta County

Dickinson County

Gogebic County

Houghton County

Iron County

Keweenaw County

Marquette County

Menominee County

Ontonagon County

Schoolcraft County

History: Add. 2011, Act 129, Eff. Mar. 28, 2012



Section 4.2003 Map; preparation by secretary of state; legal description; appropriation.

Sec. 3.

(1) The secretary of state shall prepare a map and a legal description of each district constituted under this act. The legal description shall be in terms of political subdivisions, such as counties, cities, and townships; man-made features, such as streets, roads, highways, and railroads; and natural features, such as waterways, which political subdivisions and man-made and natural features form the boundaries of the district. The secretary of state shall convey the map and legal description of each district to the legislature and the governor.

(2) For the fiscal year ending September 30, 2012, there is appropriated for the department of state the sum of $30,000.00 for the costs incurred by the secretary of state in complying with subsection (1).

History: 2001, Act 116, Eff. Mar. 22, 2002 ;-- Am. 2011, Act 129, Eff. Mar. 28, 2012



Section 4.2004 Transmission of conference committee report; filing with office of the great seal.

Sec. 4.

The secretary of the senate and the clerk of the house of representatives shall transmit a report of the conference committee explaining this act to the secretary of state for filing with the office of the great seal.

History: 2001, Act 116, Eff. Mar. 22, 2002



Section 4.2005 Applicable provisions.

Sec. 5.

All of the following apply to the redistricting plans in sections 1 and 2:

(a) In adopting the redistricting plans for the house of representatives and the senate, it is the intention of the legislature to comply fully with sections 1 and 1a of 1996 PA 463, MCL 4.261 and 4.261a.

(b) The number of county breaks in the redistricting plans is determined by the following principles:

(i) Breaking a county line means assigning part of the population of a county to 1 or more counties in the formation of a district.

(ii) If population is shifted from a county to a single election district, including a district from 2 geographically-separate whole cities or whole townships, there is 1 break. Except as provided in subparagraph (iii), if population from a county is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a county is shifted to a district and the rest of the county is shifted to another district, there is 1 break.

(c) The number of municipal breaks in the redistricting plans is determined by the following principles:

(i) Breaking a municipal line means assigning part of the population of a municipality to 1 or more municipalities or counties in the formation of a district.

(ii) If population is shifted from a municipality to a single election district, there is 1 break. Except as provided in subparagraph (iii), if population from a municipality is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a municipality is shifted to a district and the rest of the municipality is shifted to another district, there is 1 break.

(iv) If the boundary of a city, which is located in more than 1 county, is broken in order to preserve a county boundary, that does not count as a municipal break.

(d) The redistricting plans were designed to comply fully with both section 2 of the voting rights act of 1965, Public Law 89-110, 42 U.S.C. 1973, and the requirements of the equal protection clause of amendment XIV of the constitution of the United States, as set forth in Shaw v Reno, 509 US 630 (1993), and subsequent cases concerning racial gerrymandering. In light of these dual obligations, the plans avoid any practice or district lines that result in the denial of any racial or ethnic group's equal opportunity to elect a representative of its choice and, at the same time, does not subordinate traditional redistricting principles for the purpose of accomplishing a racial gerrymander or creating a majority-minority district. As a consequence, the plans do not result in retrogression or dilution of minority voting strength, particularly in light of the demographic limitations caused by relative population losses and the neutral criteria set forth in section 1 of 1996 PA 463, MCL 4.261. However, the plans do not sacrifice traditional neutral principles, such as, most importantly, the Michigan constitutional principles of preservation of county and municipal boundaries, for the purpose of engaging in a gerrymander that unnecessarily favors 1 racial group over others.

(e) The plans further the underlying purpose of the state constitution of 1963 by facilitating effective representation in the legislature where elected representatives can advance the shared interests of unified municipalities or counties. They do so without sacrificing voting rights act of 1965 principles, equal electoral opportunities, or racial fairness.

(f) The redistricting plan for the house of representatives consists of 110 single member districts comprised of convenient territories contiguous by land. All of the following apply to the plan:

(i) The districts range in size between 85,861 and 94,823 residents.

(ii) The number of breaks in county boundaries is 17.

(iii) The number of breaks in city and township lines is 18.

(iv) The cities of Detroit and Grand Rapids each contain more than 1 whole district.

(v) The range of population divergence between whole districts within the city of Detroit is 167 and within the city of Grand Rapids is 245.

(vi) The number of whole cities and townships shifted to form a district with residents of another county is 57.

(vii) The number of residents shifted in the cities and townships described in subparagraph (vi) is 364,727.

(g) The redistricting plan for the senate consists of 38 single member districts comprised of convenient territories contiguous by land. All of the following apply to the senate plan:

(i) The districts range in size between 248,635 and 274,578 residents.

(ii) The number of breaks in county boundaries is 6.

(iii) There are 3 city or township line breaks.

(iv) The city of Detroit contains more than 1 whole district.

(v) The range of population divergence between whole districts within the city of Detroit is 619.

(vi) The number of whole cities and townships shifted to form a district with residents of another county is 26.

(vii) The number of residents shifted in the cities and townships described in subparagraph (vi) is 274,180.

History: 2001, Act 116, Eff. Mar. 22, 2002



Section 4.2005a Redistricting plans; principles.

Sec. 5a.

All of the following apply to the redistricting plans in sections 1a and 2a:

(a) The number of county breaks in the redistricting plans is determined by the following principles:

(i) Breaking a county line means assigning part of the population of a county to 1 or more counties in the formation of a district.

(ii) If population is shifted from a county to a single election district, including a district from 2 geographically separate whole cities or whole townships, there is 1 break. Except as provided in subparagraph (iii), if population from a county is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a county is shifted to a district and the rest of the county is shifted to another district, there is 1 break.

(b) The number of municipal breaks in the redistricting plans is determined by the following principles:

(i) Breaking a municipal line means assigning part of the population of a municipality to 1 or more municipalities or counties in the formation of a district.

(ii) If population is shifted from a municipality to a single election district, there is 1 break. Except as provided in subparagraph (iii), if population from a municipality is shifted to 2 or more election districts, there are 2 or more breaks.

(iii) If 1 part of a municipality is shifted to a district and the rest of the municipality is shifted to another district, there is 1 break.

(iv) If the boundary of a city, which is located in more than 1 county, is broken in order to preserve a county boundary, that does not count as a municipal break.

(c) The redistricting plans were designed to comply fully with both section 2 of the voting rights act of 1965, 42 USC 1973, and the requirements of the equal protection clause of amendment XIV of the constitution of the United States, as set forth in Shaw v Reno, 509 US 630 (1993), and subsequent cases concerning racial gerrymandering. In light of these dual obligations, the plans avoid any practice or district lines that result in the denial of any racial or ethnic group's equal opportunity to elect a representative of its choice and, at the same time, does not subordinate traditional redistricting principles for the purpose of accomplishing a racial gerrymander or creating a majority-minority district. As a consequence, the plans do not result in retrogression or dilution of minority voting strength, particularly in light of the demographic limitations caused by relative population losses and the neutral criteria set forth in section 1 of 1996 PA 463, MCL 4.261. However, the plans do not sacrifice traditional neutral principles, such as, most importantly, the Michigan constitutional principles of preservation of county and municipal boundaries, for the purpose of engaging in a gerrymander that unnecessarily favors 1 racial group over others.

(d) The plans further the underlying purpose of the state constitution of 1963 by facilitating effective representation in the legislature where elected representatives can advance the shared interests of unified municipalities or counties. They do so without sacrificing voting rights act of 1965 principles, equal electoral opportunities, or racial fairness.

(e) The redistricting plan for the house of representatives consists of 110 single-member districts composed of convenient territories contiguous by land.

(f) The redistricting plan for the senate consists of 38 single-member districts composed of convenient territories contiguous by land.

History: Add. 2011, Act 129, Eff. Mar. 28, 2012



Section 4.2006 “Block” and “tract” defined.

Sec. 6.

As used in this act:

(a) "Block" means block as that term is used by the United States department of commerce, bureau of the census in conducting the 2010 decennial census.

(b) "Tract" means tract as that term is used by the United States department of commerce, bureau of the census in conducting the 2010 decennial census.

History: 2001, Act 116, Eff. Mar. 22, 2002 ;-- Am. 2011, Act 129, Eff. Mar. 28, 2012









Chapter 5 - Emergency Appropriations

Act 120 of 1937 APPROPRIATIONS FOR EMERGENCY PURPOSES (5.1 - 5.5)






Chapter 6 - Impeachments

Act 62 of 1872 IMPEACHMENTS (6.1 - 6.16)

Section 6.1 Impeachment of civil officers; power of house, suspension; vacancies.

Sec. 1.

That the house of representatives shall have the sole power of impeaching civil officers for corrupt conduct in office, or for crimes and misdemeanors, but a majority of the members elected shall be necessary to direct an impeachment. Every officer impeached may by the governor be suspended in the exercise of his office until his acquittal, and the governor may make a provisional appointment to a vacancy occasioned by the suspension of an officer until he shall be acquitted, or until after the election and qualification of a successor.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 50 ;-- CL 1897, 18 ;-- CL 1915, 32 ;-- CL 1929, 59 ;-- CL 1948, 6.1



Section 6.2 Impeachment; trial by senate, judgment.

Sec. 2.

Every impeachment shall be tried by the senate. When the governor or lieutenant governor is tried the chief justice of the supreme court shall preside. When an impeachment is directed the senate shall take an oath or affirmation truly and impartially to try and determine the same according to the evidence. No person shall be convicted without the concurrence of 2/3 of the members elected. Judgment, in case of impeachment, shall not extend further than removal from office, but the party convicted shall be liable to punishment according to law.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 51 ;-- CL 1897, 19 ;-- CL 1915, 33 ;-- CL 1929, 60 ;-- CL 1948, 6.2



Section 6.3 Impeachment; prosecution by house.

Sec. 3.

When an impeachment is directed, the house of representatives shall elect from their own body 3 members, whose duty it shall be to prosecute such impeachment, and the house of representatives are hereby authorized to empower the said managers to prepare and present articles of impeachment in accordance with resolutions of said house.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 52 ;-- CL 1897, 20 ;-- CL 1915, 34 ;-- CL 1929, 61 ;-- CL 1948, 6.3



Section 6.4 Impeachment; organization of senate as court, oaths, attendance of members.

Sec. 4.

Whenever an impeachment is directed the senate shall forthwith, after the hour of final adjournment of the legislature, be organized into a court for the trial of the same at the state capital, and such organization shall be deemed to be perfected when the presiding officer of the senate and all the members thereof, present, shall have taken oath or affirmation hereinbefore prescribed, and no member of the court shall sit, or give his vote upon such trial, until he shall have taken such oath or affirmation, which oath or affirmation shall be administered by the secretary of the senate, to the presiding officer thereof, and by the presiding officer to each of the members of the senate. The senate sitting upon the trial of an impeachment shall have the same power to compel the attendance of its members, as when engaged in the ordinary business of legislation.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 53 ;-- CL 1897, 21 ;-- CL 1915, 35 ;-- CL 1929, 62 ;-- CL 1948, 6.4



Section 6.5 Impeachment; appearance and answer of accused.

Sec. 5.

The senate when so organized shall forthwith cause the person impeached to appear and to answer the charge exhibited against him and upon his appearance, he shall be entitled to a copy of the articles of impeachment, and to a reasonable time to answer the same.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 54 ;-- CL 1897, 22 ;-- CL 1915, 36 ;-- CL 1929, 63 ;-- CL 1948, 6.5



Section 6.6 Impeachment; counsel for accused.

Sec. 6.

The person accused shall be allowed counsel on the trial of the impeachment.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 55 ;-- CL 1897, 23 ;-- CL 1915, 37 ;-- CL 1929, 64 ;-- CL 1948, 6.6



Section 6.7 Impeachment; trial, time, place, adjournment.

Sec. 7.

When issue shall be joined in an impeachment, the senate, sitting as a court for the trial of the same shall appoint a time and place for the trial thereof. At the time and place so appointed, the senate, as a court, shall proceed to hear, try and determine the impeachment, and may from time to time, if necessary, adjourn the trial to any other time or place at the state capital.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 56 ;-- CL 1897, 24 ;-- CL 1915, 38 ;-- CL 1929, 65 ;-- CL 1948, 6.7



Section 6.8 Impeachment; acquittal.

Sec. 8.

If 2/3 of all the members elected to the senate shall not assent to a conviction, the person impeached shall be declared acquitted.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 57 ;-- CL 1897, 25 ;-- CL 1915, 39 ;-- CL 1929, 66 ;-- CL 1948, 6.8



Section 6.9 Impeachment; president of senate, notice to senate.

Sec. 9.

If the president of the senate shall be impeached, notice thereof shall be immediately given to the senate by the house of representatives, that another president may be chosen.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 58 ;-- CL 1897, 26 ;-- CL 1915, 40 ;-- CL 1929, 67 ;-- CL 1948, 6.9



Section 6.10 Impeachment; writs and process, signing and testing, enforcement.

Sec. 10.

The writs and process of the senate sitting as a court for the trial of an impeachment, shall be signed by the secretary of the senate and tested in the name of the presiding officer, and the senate as such court shall have power to enforce obedience to its process by attachment and punishment as for contempt of the process of a court of record.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 59 ;-- CL 1897, 27 ;-- CL 1915, 41 ;-- CL 1929, 68 ;-- CL 1948, 6.10



Section 6.11 Impeachment; duties of secretary; record of proceedings, oaths.

Sec. 11.

It shall be the duty of the secretary of the senate in all cases of impeachment to keep a full and accurate record of the proceedings which shall be taken and held as a public record, and he shall have power to administer all requisite oaths or affirmations.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 60 ;-- CL 1897, 28 ;-- CL 1915, 42 ;-- CL 1929, 69 ;-- CL 1948, 6.11



Section 6.12 Impeachment; senate appointment and removal of subordinate officers.

Sec. 12.

The senate sitting as a court of impeachment shall have power from time to time to appoint such subordinate officers or clerks and reporters as may be necessary for the convenient transaction of business, and at any time to remove such officers.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 61 ;-- CL 1897, 29 ;-- CL 1915, 43 ;-- CL 1929, 70 ;-- CL 1948, 6.12



Section 6.13 Impeachment; powers of managers, rights of process.

Sec. 13.

The managers elected by the house of representatives, shall have all necessary powers for conducting the trial of impeachments before the senate, and they, and also the person impeached, shall severally be entitled to process for compelling the attendance of persons, or the production of papers and records required for the trial of the impeachment.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 62 ;-- CL 1897, 30 ;-- CL 1915, 44 ;-- CL 1929, 71 ;-- CL 1948, 6.13



Section 6.14 Impeachment; senate rules and regulations.

Sec. 14.

The senate sitting as a court of impeachment, shall have full power and authority to establish such rules and regulations as may be necessary in the trials of impeachment.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 63 ;-- CL 1897, 31 ;-- CL 1915, 45 ;-- CL 1929, 72 ;-- CL 1948, 6.14



Section 6.15 Impeachment; compensation of members of court, managers, and other officers; payment.

Sec. 15.

The presiding officer and members of the senate, while sitting as a court of impeachment, and the managers elected by the house, shall receive the sum of 5 dollars each per day, and mileage at the rate of 10 cents per mile in going from and returning to their places of residence by the ordinarily traveled routes; and the compensation of the secretary, sergeant-at-arms, and all subordinate officers, clerks, and reporters, shall be an amount as shall be established by the vote of the members of the court. The state treasurer shall, upon presentation of a certificate or certificates signed by the presiding officer and secretary of the senate pay all the expenses of the senate and managers elected by the house, which may be incurred under this act.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 64 ;-- CL 1897, 32 ;-- CL 1915, 46 ;-- CL 1929, 73 ;-- CL 1948, 6.15 ;-- Am. 2002, Act 364, Imd. Eff. May 23, 2002



Section 6.16 Application of act.

Sec. 16.

The provisions of this act shall apply to all resolutions and proceedings heretofore had, or hereafter to be had, to impeach any civil officer of this state.

History: 1872, Act 62, Imd. Eff. Mar. 30, 1872 ;-- How. 65 ;-- CL 1897, 33 ;-- CL 1915, 47 ;-- CL 1929, 74 ;-- CL 1948, 6.16









Chapter 8 - Statutes

R.S. of 1846 Revised Statutes of 1846 (8.1 - 8.9)

R-S-1846-8-1-1 CHAPTER 1 CHAPTER 1. OF THE STATUTES. (8.1...8.9)

Section 8.1 Original acts; custody.

Sec. 1.

The original acts of the legislature shall be deposited with, and kept by, the secretary of state.

History: R.S. 1846, Ch. 1 ;-- Am. 1847, Act 46, Imd. Eff. Mar. 15, 1847 ;-- CL 1857, 1 ;-- CL 1871, 1 ;-- How. 1 ;-- CL 1897, 49 ;-- CL 1915, 63 ;-- CL 1929, 75 ;-- CL 1948, 8.1



Section 8.3 General rules of construction.

Sec. 3.

In the construction of the statutes of this state, the rules stated in sections 3a to 3w shall be observed, unless such construction would be inconsistent with the manifest intent of the legislature.

History: R.S. 1846, Ch. 1 ;-- CL 1857, 2 ;-- CL 1871, 2 ;-- How. 2 ;-- CL 1897, 50 ;-- CL 1915, 64 ;-- CL 1929, 76 ;-- Am. 1939, Act 60, Imd. Eff. Sept. 29, 1939 ;-- CL 1948, 8.3 ;-- Am. 1952, Act 100, Eff. Sept. 18, 1952 ;-- Am. 1956, Act 76, Eff. Aug. 11, 1956 ;-- Am. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3a Approved usage; technical words and phrases.

Sec. 3a.

All words and phrases shall be construed and understood according to the common and approved usage of the language; but technical words and phrases, and such as may have acquired a peculiar and appropriate meaning in the law, shall be construed and understood according to such peculiar and appropriate meaning.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3b Singular and plural; gender.

Sec. 3b.

Every word importing the singular number only may extend to and embrace the plural number, and every word importing the plural number may be applied and limited to the singular number. Every word importing the masculine gender only may extend and be applied to females as well as males.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3c Authority of majority.

Sec. 3c.

All words purporting to give a joint authority to 3 or more public officers or other persons shall be construed as giving such authority to a majority of such officers or other persons, unless it shall be otherwise expressly declared in the law giving the authority.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3d “Annual meeting” defined.

Sec. 3d.

The words “annual meeting,” when applied to townships, mean the annual meeting required by law to be held on the Saturday immediately preceding the first Monday in April.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3e “Grantor” and “grantee” defined.

Sec. 3e.

The word “grantor” may be construed as including every person from or by whom any estate in lands passes in or by any deed. The word “grantee” may be construed as including every person to whom any such interest or estate passes in like manner.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3f “Inhabitant” defined.

Sec. 3f.

The word “inhabitant” means a resident of a city, township, village, district or county.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3g “Insane person” defined.

Sec. 3g.

The words “insane person” shall be construed to include an idiot, a non compos, a lunatic and an otherwise distracted person.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3h Repealed. 1978, Act 642, Eff. July 1, 1979.



Section 8.3i “Land,”“real estate,” and “real property” defined.

Sec. 3i.

The words “land”, “lands”, “real estate” and “real property” mean lands, tenements and real estate, and all rights thereto and interests therein.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3j “Month” and “year” defined.

Sec. 3j.

The word “month” means a calendar month; the word “year”, a calendar year; and the word “year” alone shall be equivalent to the words “year of our Lord”.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3k “Oath” and “sworn” defined.

Sec. 3k.

The word “oath” shall be construed to include the word “affirmation” in all cases where by law an affirmation may be substituted for an oath; and in like cases the word “sworn” shall be construed to include the word “affirmed”.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3l “Person” defined.

Sec. 3l.

The word “person” may extend and be applied to bodies politic and corporate, as well as to individuals.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3m “Preceding” and “following” defined.

Sec. 3m.

The words “preceding” and “following”, when used by way of reference to any title, chapter or section of the statutes of this state, shall be construed to mean the title, chapter or section next preceding or next following that in which such reference is made, unless when some other title, chapter or section is expressly designated in such reference.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3n "Seal" defined.

Sec. 3n.

In all cases in which the seal of any court or public office is required to be affixed to any paper or electronic document issuing from the court or office, the word "seal" shall be construed to include any of the following:

(a) The impression of the seal on the paper alone.

(b) The impression of the seal affixed to the paper by means of a wafer or wax.

(c) The seal affixed electronically on the paper or affixed to an electronic document.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959 ;-- Am. 2010, Act 57, Imd. Eff. Apr. 29, 2010



Section 8.3o “State” and “United States” defined.

Sec. 3o.

The word “state”, when applied to the different parts of the United States, shall be construed to extend to and include the District of Columbia and the several territories belonging to the United States; and the words “United States” shall be construed to include the district and territories.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3p Repealed. 1978, Act 642, Eff. July 1, 1979.



Section 8.3q “Written” and “in writing” construed.

Sec. 3q.

The words "written" and "in writing" shall be construed to include printing, engraving, and lithographing; except that if the written signature of a person is required by law, the signature shall be the proper handwriting of the person or, if the person is unable to write, the person's proper mark, which may be, unless otherwise expressly prohibited by law, a clear and classifiable fingerprint of the person made with ink or another substance.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959 ;-- Am. 2005, Act 266, Imd. Eff. Dec. 16, 2005



Section 8.3r Acts of incorporation deemed public acts.

Sec. 3r.

All acts of incorporation shall be deemed public acts, and as such may be declared on and given in evidence without specially pleading the same.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3s “General election” defined.

Sec. 3s.

The words “general election” mean the election required by law to be held in the month of November but do not include any primary election.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959 ;-- Am. 1964, Act 209, Eff. Aug. 28, 1964



Section 8.3t “Firearm” defined.

Sec. 3t.

The word "firearm", except as otherwise specifically defined in statute, includes any weapon which will, is designed to, or may readily be converted to expel a projectile by action of an explosive.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959 ;-- Am. 2015, Act 22, Eff. July 1, 2015



Section 8.3u Re-enactments.

Sec. 3u.

The provisions of any law or statute which is re-enacted, amended or revised, so far as they are the same as those of prior laws, shall be construed as a continuation of such laws and not as new enactments. If any provision of a law is repealed and in substance re-enacted, a reference in any other law to the repealed provision shall be deemed a reference to the re-enacted provision.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3v Population.

Sec. 3v.

The population of the state or any political subdivision thereof shall be determined, unless otherwise specifically provided, on the basis of the latest federal decennial census preceding the time as of which the population is to be determined.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.3w Section numbers.

Sec. 3w.

Wherever in the statute laws of this state a reference is made to several sections and the section numbers are connected by the word “to”, the reference includes both sections whose numbers are given and all intervening sections.

History: Add. 1959, Act 189, Imd. Eff. July 22, 1959



Section 8.4 Effect of repeal of repealing statute.

Sec. 4.

Whenever a statute, or any part thereof shall be repealed by a subsequent statute, such statute, or any part thereof, so repealed, shall not be revived by the repeal of such subsequent repealing statute.

History: R.S. 1846, Ch. 1 ;-- CL 1857, 3 ;-- CL 1871, 3 ;-- How. 3 ;-- CL 1897, 51 ;-- CL 1915, 65 ;-- CL 1929, 77 ;-- CL 1948, 8.4



Section 8.4a Effect of repeal.

Sec. 4-a.

The repeal of any statute or part thereof shall not have the effect to release or relinquish any penalty, forfeiture, or liability incurred under such statute or any part thereof, unless the repealing act shall so expressly provide, and such statute and part thereof shall be treated as still remaining in force for the purpose of instituting or sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture or liability.

History: Add. 1931, Act 25, Imd. Eff. Apr. 21, 1931 ;-- CL 1948, 8.4a



Section 8.4b Catchline not part of section.

Sec. 4-b.

The catch line heading of any section of the statutes that follows the act section number shall in no way be deemed to be a part of the section or the statute, or be used to construe the section more broadly or narrowly than the text of the section would indicate, but shall be deemed to be inserted for purposes of convenience to persons using publications of the statutes.

History: Add. 1931, Act 25, Imd. Eff. Apr. 21, 1931 ;-- CL 1948, 8.4b



Section 8.4c “Shall not apply” defined.

Sec. 4c.

As used in the statutes of this state, “shall not apply” means that the pertinent provision is not operative as to certain persons or things or in conjunction with a particular date or dates. Use of the phrase “shall not apply” does not result in the repeal, expiration, termination, or otherwise legislating out of existence of that portion of a statute to which the phrase pertains, but only relates to the operational effect of the provision.

History: Add. 1986, Act 317, Imd. Eff. Dec. 26, 1986



Section 8.5 Severability.

Sec. 5.

In the construction of the statutes of this state the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the legislature, that is to say:

If any portion of an act or the application thereof to any person or circumstances shall be found to be invalid by a court, such invalidity shall not affect the remaining portions or applications of the act which can be given effect without the invalid portion or application, provided such remaining portions are not determined by the court to be inoperable, and to this end acts are declared to be severable.

History: Add. 1945, Act 119, Imd. Eff. Apr. 20, 1945 ;-- CL 1948, 8.5



Section 8.6 Statutes and rules; time; computation.

Sec. 6.

This section applies to the statutes and administrative rules. In computing a period of days, the first day is excluded and the last day is included. If the last day of any period or a fixed or final day is a Saturday, Sunday or legal holiday, the period or day is extended to include the next day which is not a Saturday, Sunday or legal holiday.

History: Add. 1966, Act 129, Eff. Mar. 10, 1967 ;-- Am. 1970, Act 141, Imd. Eff. Aug. 1, 1970



Section 8.7 Department of natural resources; references.

Sec. 7.

Whenever reference is made to the department of conservation or the conservation commission it shall mean the department of natural resources or the natural resources commission.

History: Add. 1969, Act 208, Eff. Mar. 20, 1970



Section 8.8 “Law” defined; reference to “Michigan Compiled Laws”; reference to statute as including latest amendments; use of “as amended”; reference in title or enacting section to law adding or amending section subsequent to most recent published compilation.

Sec. 8.

(1) As used in this section, “law” means any of the following:

(a) A public act of the legislature.

(b) An initiated law adopted by the people.

(c) An executive order of the governor submitted to the legislature pursuant to section 2 of article 5 of the state constitution of 1963 and having the force of law.

(2) A reference to “Michigan Compiled Laws” shall include all sections of law, as last amended, which are assigned a compilation number by the legislative service bureau and are not subsequently repealed.

(3) Unless otherwise specifically provided, a reference to all or part of a statute, regardless of whether the words “as amended” are used in the reference, shall include the latest amendments to the statute or part.

(4) With respect to a section of the Michigan Compiled Laws which is added to a statute or amended subsequent to the most recent published compilation of the laws of this state in force, as certified by the legislative council, a reference within the title or an enacting section of a statute to the law which added or amended the section is not required, but a statute may include within the title or enacting section, or both, of the statute, a reference to the law which added or most recently amended the section subsequent to the most recent published compilation.

History: Add. 1982, Act 183, Imd. Eff. June 17, 1982



Section 8.9 Criminal offense committed on or after January 1, 2016; guilt; strict criminal liability; culpability; defense; section inapplicable to certain crimes; definitions.

Sec. 9.

(1) Except as otherwise provided in this section, a person is not guilty of a criminal offense committed on or after January 1, 2016 unless both of the following apply:

(a) The person's criminal liability is based on conduct that includes either a voluntary act or an omission to perform an act or duty that the person is capable of performing.

(b) The person has the requisite degree of culpability for each element of the offense as to which a culpable mental state is specified by the language defining the offense.

(2) If the statutory language defining a criminal offense does not specify any degree of culpability and plainly imposes strict criminal liability for the conduct described in the statute, then culpability is not required for a person to be guilty of the offense. The fact that a subsection of a statute plainly imposes strict liability for an offense defined in that subsection does not by itself plainly impose strict criminal liability for an offense defined in another subsection of that statute that does not specify a degree of culpability.

(3) Except as provided in subsection (4), if statutory language defining an element of a criminal offense that is related to knowledge or intent or as to which mens rea could reasonably be applied neither specifies culpability nor plainly imposes strict liability, the element of the offense is established only if a person acts with intent, knowledge, or recklessness.

(4) Subsection (3) does not relieve the prosecution of the burden of proving the culpable mental state required by any definition incorporated into the offense.

(5) If a statute defining a criminal offense provides that negligence suffices to establish an element of the offense, then intent, knowledge, or recklessness is also sufficient culpability to satisfy that element. If recklessness suffices to establish an element of an offense, then knowledge or intent is also sufficient culpability to satisfy that element. If knowledge suffices to establish an element of an offense, then intent is also sufficient culpability to satisfy that element.

(6) It is not a defense to a crime that the defendant was, at the time the crime occurred, under the influence of or impaired by a voluntarily and knowingly consumed alcoholic liquor, drug, including a controlled substance, other substance or compound, or combination of alcoholic liquor, drug, or other substance or compound. However, it is an affirmative defense to a specific intent crime, for which the defendant has the burden of proof by a preponderance of the evidence, that he or she voluntarily ingested a legally obtained and properly used medication or other substance and did not know and reasonably should not have known that he or she would become intoxicated or impaired.

(7) This section does not apply to, and shall not be construed to affect, crimes under any of the following:

(a) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) The public health code, 1978 PA 368, MCL 333.1101 to 333.25211.

(c) The identity theft protection act, 2004 PA 452, MCL 445.61 to 445.79c.

(d) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(e) Chapter 752 of the Michigan Compiled Laws.

(8) If a statute defining an offense prescribes a culpable mental state but does not specify the element to which it applies, the prescribed culpable mental state applies to each material element of the offense that necessarily requires a culpable mental state.

(9) The mere absence of a specified state of mind for an element of a covered offense shall not be construed to mean that the legislature affirmatively intended not to require the prosecution to prove any state of mind.

(10) As used in this section:

(a) "Culpable" means sufficiently responsible for criminal acts or negligence to be at fault and liable to punishment for commission of a crime.

(b) "Intent" means a desire or will to act with respect to a material element of an offense if both of the following circumstances exist:

(i) The element involves the nature of a person's conduct or a result of that conduct, and it is the person's conscious object to engage in conduct of that nature or to cause that result.

(ii) The element involves the attendant circumstances, and the person is aware of the existence of those circumstances or believes or hopes that they exist.

(c) "Intoxicated or impaired" includes, but is not limited to, a condition of intoxication resulting from the ingestion of alcoholic liquor, a controlled substance, or alcoholic liquor and a controlled substance. As used in this subdivision:

(i) "Alcoholic liquor" means that term as defined in section 105 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1105.

(ii) "Controlled substance" means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

(iii) "Ingestion" means to have eaten, drunk, ingested, inhaled, injected, or topically applied, or to have performed any combination of those actions, or otherwise introduced into the body.

(d) "Knowledge" means awareness or understanding with respect to a material element of an offense if both of the following circumstances exist:

(i) The element involves the nature or the attendant circumstances of the person's conduct, and the person is aware that his or her conduct is of that nature or that those circumstances exist.

(ii) The element involves a result of the person's conduct, and the person is aware that it is practically certain that his or her conduct will cause that result.

(e) "Negligence" means the failure to use reasonable care with respect to a material element of an offense to avoid consequences that are the foreseeable outcome of the person's conduct with respect to a material element of an offense and that threaten or harm the safety of another.

(f) "Recklessness" means an act or failure to act that demonstrates a deliberate, willful, or wanton disregard of a substantial and unjustifiable risk without reasonable caution for the rights, safety, and property of others.

History: Add. 2015, Act 250, Imd. Eff. Dec. 22, 2015









Act 147 of 1956 CERTIFIED MAIL IN LIEU OF REGISTERED MAIL (8.11 - 8.11)

Section 8.11 Statutes; definition: registered mail.

Sec. 1.

Wherever there is contained in the statutes of this state the term or terms, or direction for the use of, “registered mail” or “registered mail, return receipt requested,” such term or terms shall be deemed to include the term or terms “certified mail” or “certified mail, return receipt requested,” and in the case of certified mail the receipt of mailing shall be postmarked.

History: 1956, Act 147, Eff. Aug. 11, 1956






Act 46 of 1847 PRESERVATION OF LAWS (8.21 - 8.23)

Section 8.21 Acts and joint resolutions; binding.

Sec. 1.

That the secretary of state be, and he is hereby required, to cause to be arranged and bound in a substantial manner, all acts and joint resolutions of the several legislatures of this state, which become laws under the constitution, so far as the same may be on file in his office.

History: 1847, Act 46, Imd. Eff. Mar. 15, 1847 ;-- CL 1857, 11 ;-- CL 1871, 11 ;-- How. 4 ;-- CL 1897, 52 ;-- CL 1915, 66 ;-- CL 1929, 78 ;-- CL 1948, 8.21



Section 8.22 Acts and joint resolutions; binding after enrollment, certificate, signatures.

Sec. 2.

Hereafter, at the close of each session of the legislature, the secretary of state shall cause to be bound in like manner the enrolled acts and joint resolutions of the legislature, which shall become laws under the constitution of this state, and shall certify, under his hand and the seal of the state, on the frontispiece of the volume, that said volume contains the whole of the original acts and joint resolutions, as enrolled by the clerks, signed by the secretary of the senate and the clerk of the house of representatives, and approved by the governor, or which may have become laws under the constitution of this state, without his signature or approval.

History: 1847, Act 46, Imd. Eff. Mar. 15, 1847 ;-- CL 1857, 12 ;-- CL 1871, 12 ;-- How. 5 ;-- CL 1897, 53 ;-- CL 1915, 67 ;-- CL 1929, 79 ;-- Am. 1931, Act 125, Imd. Eff. May 19, 1931 ;-- CL 1948, 8.22



Section 8.23 Acts and joint resolutions; bound volumes as records, expenses.

Sec. 3.

The acts and joint resolutions, when bound and certified, as specified in this act, shall be kept in the office of the secretary of state, and no further record thereof shall be required to be kept. The expenses of arranging and binding the laws, as specified in the preceding sections of this act, shall be paid by the treasurer of the state out of any moneys in the treasury not otherwise appropriated, on the certificate of the secretary of state.

History: 1847, Act 46, Imd. Eff. Mar. 15, 1847 ;-- CL 1857, 13 ;-- CL 1871, 13 ;-- How. 6 ;-- CL 1897, 54 ;-- CL 1915, 68 ;-- CL 1929, 80 ;-- CL 1948, 8.23






Act 242 of 1943 COMPILATION OF LAWS (8.31 - 8.39)



Act 193 of 1970 COMPILATION OF LAWS AND RULES (8.41 - 8.48)

Section 8.41 Compilations of laws and compilation of rules; legislative council; office of regulatory reform.

Sec. 1.

(1) The legislative council shall provide for compilations of all general laws in force.

(2) The office of regulatory reform shall provide compilations of administrative rules promulgated under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(3) The general laws shall be arranged without alteration. All compilations shall include appropriate heads and titles. The printed compilations shall contain an index of the laws or rules contained in the compilations and notes, references, and other materials as the council or office of regulatory reform considers necessary.

(4) The council shall determine the number of sets of the compiled laws to be printed and bound, the weight and kind of paper, the style and material for binding, and all other matters concerning the format and contents of the compilations.

(5) The office of regulatory reform shall determine the number of sets of the administrative rules to be printed and bound, the weight and kind of paper, the style and material for binding, and all other matters concerning the format and contents of the compilations.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.42 Administrative code; revision, procedure.

Sec. 2.

(1) The office of regulatory reform shall provide for an orderly revision of the Michigan administrative code.

(2) Personnel working on the revision and the agency whose rules are being revised shall cooperate in the revision, but the decision of the revisers shall govern subject to review by the office of regulatory reform when requested by the agency.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.43 Administrative code; revision; purpose.

Sec. 3.

The revision of the Michigan administrative code shall clarify, simplify, and shorten rules while retaining their substance, sense, and meaning. The revision may include the following:

(a) Adopt a uniform system of style, printing, punctuation, capitalization, spelling, and wording; eliminate obsolete and redundant words; eliminate duplications and rules rescinded indirectly or by implication; and clarify rules.

(b) Change headings, subheadings, authority paragraphs, and catchlines, rearrange rules, change reference numbers or words to correct the references, substitute figures for written words, and correct obvious clerical, typographical, and grammatical errors, inaccuracies, inconsistencies, and omissions.

(c) Renumber rules and parts of rules, transfer rules, and divide or combine rules so as to give to distinct subject matters a separate rule number.

(d) Substitute the name of an officer, agency, or instrumentality, in which functions are currently vested, for the name of any other officer, agency, or instrumentality formerly vested with the same or similar functions.

(e) Omit temporary, emergency, and rescinding rules if a note indicates the nature and latest location in the Michigan administrative code of the omitted material.

(f) Modernize language to correspond to current drafting style for administrative rules.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.44 Revised rules; publication; certificate.

Sec. 4.

A revised rule is not subject to the requirements of the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, pertaining to the processing and filing of a rule. It shall be published in the next interim or annual supplement to the Michigan administrative code, or both, or republication of the Michigan administrative code with a certificate of the office of regulatory reform, which may cover all of the revisions in the particular publication. The certificate shall indicate that the revised rules are a revision, without change in substance, of certain identified administrative rules and that the revision has been made in accordance with applicable law. The rule when so printed shall constitute a part of the Michigan administrative code in place of the text which was revised.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.45 Contracts; supervision.

Sec. 5.

(1) The council, in the case of the compiled laws, and the office of regulatory reform, in the case of rules, may enter into 1 or more contracts or provide for editorial work, printing, binding, indexing, and other work that it considers necessary and may provide that the compilations be privately printed and published and sold and distributed by the publishers on terms as the council and office of regulatory reform may prescribe.

(2) The work of preparing, editing, indexing, and publishing the compiled laws shall be under the direction and supervision of the council and the work of preparing, editing, indexing, and publishing the Michigan administrative code shall be under the supervision of the office of regulatory reform.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.46 Republications; supplements.

Sec. 6.

The council, in the case of the compiled laws, and the office of regulatory reform, in the case of the Michigan administrative code, may enter into 1 or more contracts or provide for the preparation and publication of subsequent editions and cumulative or other supplements. The contracts as to supplements may be awarded for a period of not more than 10 years under such terms as prescribed by the council, in the case of the compiled laws, and as prescribed by the office of regulatory reform, in the case of the Michigan administrative code.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.47 Volumes of compiled laws and rules; examination; certification.

Sec. 7.

(1) Before any copies of a volume of the compilation of the compiled laws are printed and bound or otherwise made available to the general public, they shall be examined and compared by the council and, if in compliance with this act, the council shall so certify.

(2) Before any copies of a volume of the compilation of the Michigan administrative code are printed and bound or otherwise made available to the general public, they shall be examined and compared by the office of regulatory reform and, if in compliance with this act, the office of regulatory reform shall so certify.

(3) After the certification, the compiled laws and administrative rules shall be considered to be the official statutes and administrative rules of this state and evidence in all courts having jurisdiction. The certification shall be printed in each volume.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000



Section 8.48 Compiled laws and administrative code; purchase; distribution.

Sec. 8.

The council shall purchase a sufficient number of sets of the compiled laws and the office of regulatory reform shall purchase a sufficient number of sets of the Michigan administrative code to be distributed in the manner provided by law.

History: 1970, Act 193, Imd. Eff. Aug. 6, 1970 ;-- Am. 1999, Act 263, Eff. Apr. 1, 2000






Act 196 of 1909 UNIFORMITY OF LEGISLATION (8.51 - 8.55)



Act 166 of 1929 INDEX OF GENERAL LAWS (8.61 - 8.68)



Act 14 of 1897 LAWS GIVEN IMMEDIATE EFFECT (8.101 - 8.101)






Chapter 10 - Governor

R.S. of 1846 Revised Statutes of 1846 (10.2 - 10.3)

R-S-1846-10-2-12 CHAPTER 12 Chapter 12. Of certain state officers. (10.2...10.3)

R-S-1846-10-2-12-THE-GOVERNOR. THE GOVERNOR. (10.2...10.3)

Section 10.2 Governor, governor-elect; order of succession, salary.

Sec. 2.

In case of the conviction of the governor on impeachment, his removal from office, his resignation or his death, the lieutenant governor, the elected secretary of state, the elected attorney general, the president pro tempore of the senate and the speaker of the house of representatives shall in that order be governor for the remainder of the governor's term. In case of the death of the governor-elect, the lieutenant governor-elect, the secretary of state-elect, the attorney general-elect, shall become governor in that order at the commencement of the governor-elect's term. If the governor or the person in line of succession to serve as governor is absent from the state, or suffering under an inability, the powers and duties of the office of governor shall devolve in such order of precedence until the absence or inability giving rise to the devolution of powers and duties ceases. The salary of any state officer while acting as governor due to the inability of his predecessor to discharge his powers and duties as governor shall be increased by an amount so that his total state salary is equal to that of governor.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 141 ;-- CL 1871, 204 ;-- How. 260 ;-- CL 1897, 63 ;-- CL 1915, 85 ;-- CL 1929, 122 ;-- CL 1948, 10.2 ;-- Am. 1963, 2nd Ex. Sess., Act 20, Imd. Eff. Jan. 1, 1964



Section 10.3 Repealed. 2000, Act 198, Imd. Eff. June 22, 2000.












Act 6 of 1901 CLERKS AND ASSISTANTS (10.11 - 10.11)

Section 10.11 Additional clerks and assistants; employment; compensation.

Sec. 1.

The governor may from time to time employ clerks and assistants in addition to those already provided for by law, for service in his or her department, as the governor may consider necessary, the compensation of those clerks and assistants to be determined by the governor and to be paid from the general fund on the warrant of the state treasurer, in like manner as the salaries of state officers are paid.

History: 1901, Act 6, Imd. Eff. Feb. 5, 1901 ;-- CL 1915, 87 ;-- CL 1929, 124 ;-- CL 1948, 10.11 ;-- Am. 2002, Act 379, Imd. Eff. May 24, 2002






Act 343 of 1939 VACANCY IN OFFICE OF GOVERNOR (10.21 - 10.21)



Act 302 of 1945 EMERGENCY POWERS OF GOVERNOR (10.31 - 10.33)

Section 10.31 Proclamation of state of emergency; promulgation of orders, rules, and regulations; seizure of firearms, ammunition, or other weapons.

Sec. 1.

(1) During times of great public crisis, disaster, rioting, catastrophe, or similar public emergency within the state, or reasonable apprehension of immediate danger of a public emergency of that kind, when public safety is imperiled, either upon application of the mayor of a city, sheriff of a county, or the commissioner of the Michigan state police or upon his or her own volition, the governor may proclaim a state of emergency and designate the area involved. After making the proclamation or declaration, the governor may promulgate reasonable orders, rules, and regulations as he or she considers necessary to protect life and property or to bring the emergency situation within the affected area under control. Those orders, rules, and regulations may include, but are not limited to, providing for the control of traffic, including public and private transportation, within the area or any section of the area; designation of specific zones within the area in which occupancy and use of buildings and ingress and egress of persons and vehicles may be prohibited or regulated; control of places of amusement and assembly and of persons on public streets and thoroughfares; establishment of a curfew; control of the sale, transportation, and use of alcoholic beverages and liquors; and control of the storage, use, and transportation of explosives or inflammable materials or liquids deemed to be dangerous to public safety.

(2) The orders, rules, and regulations promulgated under subsection (1) are effective from the date and in the manner prescribed in the orders, rules, and regulations and shall be made public as provided in the orders, rules, and regulations. The orders, rules, and regulations may be amended, modified, or rescinded, in the manner in which they were promulgated, from time to time by the governor during the pendency of the emergency, but shall cease to be in effect upon declaration by the governor that the emergency no longer exists.

(3) Subsection (1) does not authorize the seizure, taking, or confiscation of lawfully possessed firearms, ammunition, or other weapons.

History: 1945, Act 302, Imd. Eff. May 25, 1945 ;-- CL 1948, 10.31 ;-- Am. 2006, Act 546, Imd. Eff. Dec. 29, 2006



Section 10.32 Construction of act.

Sec. 2.

It is hereby declared to be the legislative intent to invest the governor with sufficiently broad power of action in the exercise of the police power of the state to provide adequate control over persons and conditions during such periods of impending or actual public crisis or disaster. The provisions of this act shall be broadly construed to effectuate this purpose.

History: 1945, Act 302, Imd. Eff. May 25, 1945 ;-- CL 1948, 10.32



Section 10.33 Violation; misdemeanor.

Sec. 3.

The violation of any such orders, rules and regulations made in conformity with this act shall be punishable as a misdemeanor, where such order, rule or regulation states that the violation thereof shall constitute a misdemeanor.

History: 1945, Act 302, Imd. Eff. May 25, 1945 ;-- CL 1948, 10.33






Act 38 of 1979 ENERGY EMERGENCY (10.41 - 10.48)

Compiler's Notes: Subsequent to the expiration of MCL 10.41 to 10.48, the expired sections were repealed by Act 191 of 1982.



Act 195 of 1931 SPECIAL COMMISSIONS (10.51 - 10.57)

Section 10.51 Special study commissions; creation, name, dissolution.

Sec. 1.

The governor is hereby authorized and empowered, at such times and for such purposes as he may deem necessary or advisable, to create special commissions consisting of as many members as he may deem appropriate, with the powers and duties as hereinafter prescribed. Each of such commissions shall be designated and known by some suitable name. Whenever in the judgment of the governor, any special commission created under this act has fully completed the work assigned to it or fulfilled the purposes for which it was created, or the need for such a commission for any reason no longer exists, the governor may, by executive order declare such commission dissolved and the members thereof shall thenceforth be relieved of all official duties as such.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.51



Section 10.52 Special commissions; members; compensation and expenses.

Sec. 2.

The members of each of the commissions thus created shall be appointed by the governor from among resident citizens of this state and shall hold the office to which appointed from the date of such appointment until the appointment and qualification of a successor. Vacancies in any of such offices shall likewise be filled by the governor. Each member shall qualify by taking the constitutional oath of office. The members of such commissions shall serve without compensation. Actual and necessary traveling expenses and other expenses necessarily incurred by members while on the business of their respective commissions shall be paid from the appropriations for the expenses of the respective commissions upon proper voucher therefor, signed by the chairman of the proper commission.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.52



Section 10.53 Special commissions; organization, officers, sub-commissions, rules of procedure.

Sec. 3.

As soon as practicable after creation of a commission and the appointment and qualification of its members, they shall meet at the direction of the governor for purposes of organization. Each commission shall thereupon elect a chairman, as many vice-chairmen as may be advisable, and a secretary, and may appoint such sub-commission as it may deem necessary or advisable. Each commission may adopt its own rules of procedure.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.53



Section 10.54 Special commissions; discharge of duties.

Sec. 4.

Each commission shall, with all reasonable dispatch after formal organization, enter upon the discharge of the duties imposed upon it and shall hold such meetings and make such study and examination as may from time to time be necessary in the fulfillment of the purposes for which it was created.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.54



Section 10.55 Special commissions; examination, study, inquiry, reports.

Sec. 5.

Each commission shall examine, study and inquire into all matters and things in relation to the purpose for which the commission was created; and shall report to the legislature in writing upon the beginning of its biennial session, and at such other times as the legislature or the governor shall direct, its findings and recommendations together with drafts of bills covering such proposed legislation as it may recommend.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.55



Section 10.56 Special commissions; assistance from public officials, access to records.

Sec. 6.

All departments, boards, commissions, or officers of the state or of any political subdivision thereof, shall give to every such commission, or to any member or representative thereof, any necessary assistance required by such commission or any member or representative thereof in the performance of the duties of such commission so far as is compatible with its or his other duties; free access shall also be given to any books, records or documents in his or its custody, relating to matters within the scope of the study or investigation of such commission.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.56



Section 10.57 Special commissions; general fund appropriation, apportionment by administrative board.

Sec. 7.

For the purposes of this act there is hereby appropriated out of the general fund of this state such amount as shall be contained in the biennial budget therefor. The state administrative board shall, out of such appropriations, assign a definite portion thereof as a specific appropriation for the expenses of each commission when, as and if created.

History: 1931, Act 195, Imd. Eff. May 28, 1931 ;-- CL 1948, 10.57






Act 146 of 1877 TERM OF APPOINTIVE OFFICES (10.61 - 10.61)

Section 10.61 Terms of appointive offices.

Sec. 1.

That the term of office of officers and commissioners appointed by the governor, in cases not otherwise provided, or where no term is specified in the act creating such office or commission, shall expire 2 years from the first day of January of the year when the appointment is made, unless the appointment shall be by the commission limited to a shorter term, in which case it shall cease as limited, or unless the appointment be to fill a vacancy, in which case it shall continue for the remainder of the term: Provided, That in cases where by law the office does not expire with the term, such officers shall hold the office and continue to act until their successors are appointed and have qualified.

History: 1877, Act 146, Eff. Aug. 21, 1877 ;-- How. 338 ;-- CL 1897, 168 ;-- CL 1915, 212 ;-- CL 1929, 402 ;-- CL 1948, 10.61






Act 1 of 1968 MICHIGAN WOMEN'S COMMISSION (10.71 - 10.77)

Section 10.71 Michigan women's commission; establishment, ex-officio membership; unit in executive office of the governor.

Sec. 1.

The Michigan women's commission is established and consists of 15 members broadly representative of all fields of interest to women. The heads of the following departments or their representatives are ex officio members of the commission: civil service, education, labor and social services. The commission is an independent unit in the executive office of the governor, except for budgeting, procurement and related management functions.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.72 Members; appointment, term, vacancies, officers, expenses.

Sec. 2.

The governor shall appoint by and with the advice and consent of the senate the members of the commission for terms of 3 years, except that of the members first appointed, 5 each shall be appointed for terms of 1, 2 and 3 years. Vacancies shall be filled in the same manner as the original appointments and for the balance of the unexpired term. The governor shall designate a chairman and a vice-chairman from the members of the commission. The chairman shall be the chief executive officer of the commission. The commission may appoint such other officers as it deems necessary. The members of the commission shall be reimbursed only for their actual and necessary expenses incurred in the performance of their duties.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.72a Conducting business at public meeting; notice; availability of writings to public.

Sec. 2a.

(1) The business which the women's commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A writing prepared, owned, used, in the possession of, or retained by the women's commission in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1978, Act 187, Imd. Eff. June 4, 1978



Section 10.73 Powers and duties.

Sec. 3.

The commission shall:

(a) Stimulate and encourage throughout the state study and review of the status of women in this state.

(b) Strengthen home life by directing attention to critical problems confronting women as wives, mothers, homemakers and workers.

(c) Recommend methods of overcoming discrimination against women in public and private employment and civil and political rights.

(d) Promote more effective methods for enabling women to develop their skills, continue their education, and to be retrained.

(e) Make surveys and appoint advisory committees in the fields of, but not limited to, education, social services, labor laws and employment policies, law enforcement, health, new and expanded services, legal rights, family relations and volunteer services.

(f) Secure appropriate recognition of women's accomplishments and contributions to this state.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.74 Acceptance of federal funds, private gifts and donations.

Sec. 4.

The commission may accept federal funds granted by congress or executive order for all or any of the purposes of this act as well as private gifts and donations from individuals, private organizations or foundations: Provided, That the acceptance and use of federal funds commits no state funds and places no obligation upon the legislature to continue the purposes for which the funds are made available.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.75 Cooperation of state agencies.

Sec. 5.

The commission shall have the full cooperation of all executive departments and agencies of the state in the performance of its duties.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.76 Annual report to governor.

Sec. 6.

The commission shall submit an annual report to the governor including recommendations based on its studies.

History: 1968, Act 1, Eff. Nov. 15, 1968



Section 10.77 Promulgation of rules and regulations.

Sec. 7.

The commission shall have no authority to promulgate rules and regulations.

History: 1968, Act 1, Eff. Nov. 15, 1968






Act 191 of 1982 DECLARATION OF STATE OF ENERGY EMERGENCY (10.81 - 10.89)

Section 10.81 Definitions.

Sec. 1.

As used in this act:

(a) “Energy advisory committee” means the committee created under section 2.

(b) “Energy emergency” means a condition of danger to the health, safety, or welfare of the citizens of this state due to an impending or present energy shortage.

(c) “Energy resource” means electricity, natural gas, synthetic gas, a petroleum product including a liquefied petroleum gas, coal, wood fuel, geothermal source, hydropower, nuclear material, or other source producing power or heat.

(d) “Energy resource supplier” means a person who furnishes an energy resource for the public at the wholesale or retail level.

(e) “Energy shortage” means lack of adequate available energy resources in the state, or any part of the state, as determined by the energy advisory committee or the governor.

(f) “Person” means an individual, partnership, corporation, organization, or association of any kind.

History: 1982, Act 191, Imd. Eff. June 23, 1982 ;-- Am. 1990, Act 229, Imd. Eff. Oct. 8, 1990



Section 10.82 Energy advisory committee; creation; membership; chairperson; notifying governor of impending energy emergency; determination.

Sec. 2.

(1) An energy advisory committee is created. The committee shall consist of the director of commerce, the director of the department of agriculture, the chairperson of the Michigan public service commission, the director of public health, the director of transportation, and the director of the department of state police. The governor shall designate 1 of the 6 members of the energy advisory committee as chairperson of the committee.

(2) The energy advisory committee shall notify the governor of an impending energy emergency. The energy advisory committee shall determine whether an energy emergency is imminent on the basis of information available to the energy advisory committee from the Michigan public service commission, other state agencies, federal agencies, and other sources of information including computer information systems.

History: 1982, Act 191, Imd. Eff. June 23, 1982 ;-- Am. 1990, Act 229, Imd. Eff. Oct. 8, 1990



Section 10.83 State of energy emergency; declaration, continuation, extension, and termination.

Sec. 3.

(1) The governor may declare, by executive order or proclamation, a state of energy emergency upon notification of an impending energy emergency by the energy advisory committee under section 2(2), or upon the governor's own initiative if the governor finds that an energy emergency exists or is imminent.

(2) Except as provided in subsections (3) and (4), the state of an energy emergency declared by the governor pursuant to subsection (1) shall continue until the governor finds that the energy emergency no longer exists, or until the state of energy emergency has been in effect for 90 days, whichever period is shorter.

(3) After a state of energy emergency has been in effect for 90 days, the legislature may approve an extension of the state of energy emergency for a specific number of days by a concurrent resolution adopted by a record roll call vote by a majority of the members elected to and serving in each house of the legislature. If the legislature does not act to extend the state of energy emergency pursuant to this subsection, the state of energy emergency is terminated.

(4) The legislature may terminate a state of energy emergency at any time after the governor declares a state of energy emergency, by a concurrent resolution adopted by a record roll call vote by a majority of the members elected to and serving in each house of the legislature.

History: 1982, Act 191, Imd. Eff. June 23, 1982



Section 10.84 Powers of governor during energy emergency.

Sec. 4.

During an energy emergency, the governor may do all of the following:

(a) Order specific restrictions on the use and sale of energy resources. Restrictions imposed by the governor under this subdivision may include:

(i) Restrictions on the interior temperature of public, commercial, industrial, and school buildings.

(ii) Restrictions on the hours and days during which public, commercial, industrial, and school buildings may be open.

(iii) Restrictions on the conditions under which energy resources may be sold to consumers.

(iv) Restrictions on lighting levels in public, commercial, industrial, and school buildings.

(v) Restrictions on the use of display and decorative lighting.

(vi) Restrictions on the use of privately owned vehicles or a reduction in speed limits.

(vii) Restrictions on the use of public transportation including directions to close a public transportation facility.

(viii) Restrictions on the use of pupil transportation programs operated by public schools.

(b) Direct an energy resource supplier to provide an energy resource to a health facility; school; public utility; public transit authority; fire or police station or vehicle; newspaper or television or radio station for the purpose of relaying emergency instructions or other emergency message; food producer, processor, retailer, or wholesaler; and to any other person or facility which provides essential services for the health, safety, and welfare of the residents of this state.

(c) By executive order, suspend a statute or an order or rule of a state agency or a specific provision of a statute, rule, or order, if strict compliance with the statute, rule, or order or a specific provision of the statute, rule, or order will prevent, hinder, or delay necessary action in coping with the energy emergency. The governor may not suspend a criminal process or procedure or a statute or rule governing the operation of the legislature. At the time of the suspension of a statute, rule, or order or a specific provision of a statute, rule, or order, the governor shall state the extent of the energy shortage and shall specify the provisions of a statute, rule, or order which are suspended, the length of time for which the provisions are suspended, and the degree to which the provisions are suspended. A suspended statute, rule, or order shall be directly related to an energy emergency.

History: 1982, Act 191, Imd. Eff. June 23, 1982



Section 10.85 Executive order, proclamation, or directive issued by governor; rescission or amendment; duration; continuation for extended period; dissemination; notification of legislature.

Sec. 5.

(1) The governor may issue an executive order, proclamation, or directive having the force and effect of law to implement this act. The governor may rescind or amend an executive order, proclamation, or directive.

(2) An executive order, proclamation, or directive issued under this act shall be effective for the duration of a state of energy emergency as provided in section 3(2). If the legislature approves an extension of a state of energy emergency pursuant to section 3(3), an executive order, proclamation, or directive shall continue in effect for the extended period unless by a concurrent resolution adopted by a record roll call vote by a majority of the members elected to and serving in each house of the legislature disapproves the executive order, proclamation, or directive, or unless the executive order, proclamation, or directive is rescinded by the governor pursuant to subsection (1).

(3) An executive order, proclamation, or directive issued under this act shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and shall be filed promptly with the secretary of state and the department of state police.

(4) The governor shall notify the legislature promptly of an executive order, proclamation, or directive issued under this act.

History: 1982, Act 191, Imd. Eff. June 23, 1982



Section 10.86 Violation of act, order, proclamation, or directive as misdemeanor; penalty; separate offense; action by attorney general or prosecuting attorney.

Sec. 6.

(1) A person who knowingly violates this act or an order, proclamation, or directive issued by the governor under this act, is guilty of a misdemeanor punishable by a fine of not more than $500.00. Each day a violation continues is a separate offense.

(2) The attorney general or a prosecuting attorney of a county may bring an action in a court of competent jurisdiction to prevent a violation of this act or of an executive order, proclamation, or directive issued pursuant to this act, or to compel a person to perform a duty imposed on the person under this act or an executive order, proclamation, or directive issued under this act.

History: 1982, Act 191, Imd. Eff. June 23, 1982



Section 10.87 Powers of governor not limited, modified, or abridged by act.

Sec. 7.

This act shall not limit, modify, or abridge the authority of the governor to proclaim a state of disaster pursuant to the emergency preparedness act, Act No. 390 of the Public Acts of 1976, being sections 30.401 to 30.420 of the Michigan Compiled Laws, or to exercise any other powers vested in the governor by the state constitution of 1963, state statutes, or the common law of the state.

History: 1982, Act 191, Imd. Eff. June 23, 1982



Section 10.88 Repealed. 1983, Act 152, Imd. Eff. July 18, 1983.



Section 10.89 Repeal of MCL 10.41 to 10.48.

Sec. 9.

Act No. 38 of the Public Acts of 1979, as amended, being sections 10.41 to 10.48 of the Compiled Laws of 1970, is repealed.

History: 1982, Act 191, Imd. Eff. June 23, 1982






Act 241 of 1955 EXECUTIVE RESIDENCE (10.101 - 10.102)



E.R.O. No. 1970-2 EXECUTIVE REORGANIZATION ORDER (10.111 - 10.111)

Compiler's Notes: The repealed section pertained to establishing the management sciences group.



E.R.O. No. 1972-3 EXECUTIVE REORGANIZATION ORDER (10.112 - 10.112)

Compiler's Notes: The repealed section pertained to establishment of state data processing centers.



Act 279 of 1988 ADULTERATED PRODUCTS (10.121 - 10.127)

Section 10.121 Definitions.

Sec. 1.

As used in this act:

(a) “Adulterated” means adulterated as determined under the Michigan food law of 1968, Act No. 39 of the Public Acts of 1968, being sections 289.701 to 289.727 of the Michigan Compiled Laws.

(b) “Consumer product” means any food or beverage that is consumed by humans and any medicine including a prescription drug that is consumed or used by humans.

(c) “Retailer” means a place of business that offers consumer products for sale to the general public.

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.122 Declaration of public health state of emergency; condition; order; request; enforcement.

Sec. 2.

(1) Subject to subsection (3), if the governor has a reasonable basis to believe that a consumer product has been adulterated and presents a threat to public safety and health, the governor may declare a public health state of emergency and order any of the following with regard to that consumer product:

(a) The removal of the consumer product from public display in all retail establishments.

(b) That the consumer product shall not be sold or offered for sale during the public health state of emergency.

(c) That any retailer possessing the consumer product shall segregate and hold the consumer product or a portion of the consumer product for disposition by designated law enforcement officials or officials of the department of agriculture or the department of public health.

(d) Any other limitations, controls, or prohibitions considered necessary by the governor regarding the manufacture, importation, sale, or transportation of the consumer product.

(2) Any order issued under subsection (1) may be amended or rescinded at any time by the governor.

(3) If the consumer product is under the authority of the department of agriculture pursuant to the Michigan food law of 1968, Act No. 39 of the Public Acts of 1968, being sections 289.701 to 289.727 of the Michigan Compiled Laws, or under the authority of the department of public health pursuant to the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.1101 to 333.25211 of the Michigan Compiled Laws, the governor shall not declare a public health state of emergency unless requested to do so by the department that regulates the consumer product. If the governor grants the request, the requesting department shall enforce the provisions of this act.

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.123 Liability for removal or costs related to removal.

Sec. 3.

The state shall not be liable for removal or costs related to the removal of consumer products from public display under section 2(1)(a).

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.124 Liability for damages or loss.

Sec. 4.

The state or an agent of the state acting pursuant to a public health state of emergency declared under this act shall not be liable for any damages or loss incurred because of any action taken pursuant to an order issued under section 2.

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.125 Duration of public health state of emergency; renewal; amendment to order.

Sec. 5.

A public health state of emergency declared under this act shall exist for not more than 60 days and shall be renewable by the governor for an additional 30 days, at which time the public health state of emergency shall end, unless renewed by concurrent resolution passed by both houses of the legislature. An amendment to an order of public health state of emergency shall not be considered a new order.

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.126 Dissemination of order or amended order; filing of order; notice to legislature.

Sec. 6.

(1) An order or amended order issued under this act shall be disseminated by the governor promptly by means calculated to bring its contents to the attention of the general public and shall be filed promptly with the secretary of state and the departments of state police, public health, and agriculture.

(2) The governor shall notify the legislature promptly of an order, amended order, or rescinded order issued under this act.

History: 1988, Act 279, Imd. Eff. July 27, 1988



Section 10.127 Violation as misdemeanor; penalty; separate offenses; court action.

Sec. 7.

(1) A person who knowingly violates this act or an order issued by the governor under this act is guilty of a misdemeanor punishable by a fine of not more than $500.00. Each day a violation continues is a separate offense.

(2) The attorney general, at the direction of the governor or upon receipt of a request from the department of agriculture or the department of public health, or a prosecuting attorney of a county may bring an action in a court of competent jurisdiction to prevent a violation of this act or an order issued pursuant to this act, or to compel a person to perform a duty imposed on the person under this act or an order issued under this act.

History: 1988, Act 279, Imd. Eff. July 27, 1988






E.R.O. No. 1995-5 EXECUTIVE REORGANIZATION ORDER (10.151 - 10.151)

Section 10.151 Creation of office of regulatory reform within the executive office of the governor; transfer of attorney general's duties under MCL 24.245 to office of regulatory reform.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of Government; and

WHEREAS, the people of the State of Michigan deserve a regulatory process that is efficient, effective, understandable and responsive to individual needs; and

WHEREAS, the regulatory process should be accessible and open to the public; and

WHEREAS, the regulatory process should respect the rights and legitimate concerns of the public and should not impose costs on society that do not justify the benefits of regulation; and

WHEREAS, the regulatory process requires enhanced planning and coordination from within the Executive Branch of Government; and

WHEREAS, existing state regulations contain duplicative, obsolete and unnecessarily burdensome requirements on Michigan's citizens and businesses; and

WHEREAS, rules are now adopted without a thorough examination and systematic analysis of their direct and indirect costs and the social and economic benefits gained through regulation; and

WHEREAS, state regulation needs to retain sufficient flexibility to take into account unique impacts, to improve the state's economy and to protect its citizens without imposing unacceptable or unreasonable costs.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The terms "agency" and "rule" shall have the meanings ascribed to them in the Administrative Procedures Act, Act No. 306 of 1969, as amended, being Michigan Compiled Laws Section 24.201 et seq.

2. The Office of Regulatory Reform is created within the Executive Office of the Governor.

3. The Office of Regulatory Reform shall review proposed rules, coordinate the processing of rules by state agencies and work with the agencies to streamline the rulemaking process and to improve public access.

4. Agencies shall process rules only when the rules are required by law, are necessary to interpret or enforce the law, are necessary to rescind or amend obsolete or superseded rules, or are necessary due to compelling public need. Agencies shall file a Request for Rulemaking with the Office of Regulatory Reform prior to initiating the processing of any rule. The Request for Rulemaking shall include:

a. the state or federal statutory or regulatory basis for the rule; and

b. the problem the rule intends to address as well as an assessment of the significance of that problem.

5. Upon review of the Request for Rulemaking the Office of Regulatory Reform may seek additional information concerning the proposed rule including, but not limited to, the following:

a. whether existing state laws or regulations have contributed to the problem and whether those laws or regulations should be modified to achieve the intended goal of the rule more effectively; and

b. an analysis of the alternatives available to direct regulation including, but not limited to, economic incentives, rule rescission, or not regulating.

6. Each agency shall provide for public participation in the rulemaking process. Upon issuing a Request for Rulemaking each agency should, when appropriate, seek the involvement in the rulemaking process of those who are intended to benefit from and those expected to be burdened by any rule, including local officials.

7. When the Office of Regulatory Reform determines that a rule is necessary the agency shall design the rule to achieve the regulatory objective in the most cost-effective manner allowed by law. Except for emergency rules and rules seeking to rescind or amend obsolete or superseded rules, the agency shall assess the costs and benefits of the proposed rule, as required by Section 45(2) of the Administrative Procedures Act, being Michigan Compiled Laws Section 24.245(2), and such other requirements as the Office of Regulatory Reform may impose. The Office of Regulatory Reform shall provide the methodology for agencies to conduct a comprehensive analysis of the direct and indirect costs and benefits, both social and economic, of proposed rules. This cost-benefit analysis shall include a review of all viable alternatives to regulation including non-regulatory, market-based solutions. In addition, rules should seek to impose the least onerous burden on Michigan's citizens and businesses allowed by law.

8. The Office of Regulatory Reform shall strive to ensure that rules do not expand state power or jurisdiction beyond the level of regulatory action needed to satisfy statutory requirements.

9. Each agency shall avoid rules that are inconsistent, incompatible or duplicative with its other rules or those of other agencies. Each agency shall draft its rules to be simple and easy to understand and shall seek to minimize uncertainty and litigation arising from such uncertainty.

10. No later than June 1, 1995, and on June 1 of each successive year, each agency shall submit to the Office of Regulatory Reform a Regulatory Plan, which shall include, at minimum, each rule that the agency reasonably expects to begin processing during the following 12-month period. The agency head shall personally approve the agency's Plan. The Office of Regulatory Reform shall determine such other contents of the Plan that it deems necessary.

11. Within 30 days of the date of this Order, each agency head shall designate a Regulatory Affairs Officer who shall be responsible for coordinating the agency's rulemaking responsibilities and who shall serve as the liaison between the agency and the Office of Regulatory Reform.

12. In order to reduce the regulatory burden on the citizens of Michigan and to determine whether rules now in existence remain justified and necessary under changed circumstances, and to determine whether rules are duplicative or unnecessarily burdensome, within 90 days of the date of this Order each agency shall submit to the Office of Regulatory Reform a program to review annually its existing rules to determine whether any should be modified or eliminated. Any rules that the agency identifies pursuant to its review program as duplicative, unnecessarily burdensome or no longer necessary shall be included in the agency's annual Regulatory Plan. The agency shall pursue the repeal or amendment of such rules. The agency shall also identify any legislative mandates that require the agency to promulgate or continue to impose rules that the agency believes are either unnecessary or outdated by reason of changed circumstances and shall include those in the agency's annual Regulatory Plan.

13. To effectuate the goal of reducing outdated regulations, the Office of Regulatory Reform shall identify proposed regulations that seek to rescind or amend a rule that is obsolete or superseded and shall make recommendations to the Legislative Service Bureau that a statement to that effect be included in the bureau's certificate of approval pursuant to Section 44(1) of the Administrative Procedures Act, being Michigan Compiled Laws Section 24.244(1).

14. Members of the public may request the Office of Regulatory Reform to review existing rules that they consider duplicative, unnecessarily burdensome or no longer necessary.

15. In order to permit the Department of Attorney General to continue to respond to the increasing volume of litigation and administrative proceedings involving the State of Michigan, the duties of the Attorney General set forth in Section 45 of the Administrative Procedures Act, Act No. 306 of 1969, being Section 24.245 of the Michigan Compiled Laws, are hereby assigned to the Office of Regulatory Reform. The Office of Regulatory Reform shall consult with the Department of Attorney General regarding any proposed rule that the Office of Regulatory Reform finds presents a legal or constitutional issue.

16. All of the powers, duties, functions, and responsibilities assigned to agencies under the Administrative Procedures Act to promulgate a rule by filing it with the Secretary of State, contained in subsections 46(1) and 46(4) of the Administrative Procedures Act, being Sections 24.246(1) and 24.246(4) of the Michigan Compiled Laws, are hereby assigned to the Office of Regulatory Reform.

17. All departments, boards, commissions, or officers of the state shall give to the Office of Regulatory Reform, or to any representative thereof, any necessary assistance required by the Office of Regulatory Reform, or any representative thereof, in the performance of the duties of the Office of Regulatory Reform so far as is compatible with its, his, or her duties; free access shall also be given to any books, records, or documents in its, his, or her custody, relating to matters within the scope of the inquiry, study, or investigation of the Office of Regulatory Reform.

18. The invalidity of any portion of this Executive Order shall not affect the validity of the remainder thereof.

This Executive Order shall become effective June 1, 1995.

History: 1995, E.R.O. No. 1995-5, Eff. June 1, 1995






E.R.O. No. 2000-1 EXECUTIVE REORGANIZATION ORDER (10.152 - 10.152)

Section 10.152 Transfer of powers and duties of the office of regulatory reform to the executive office of the governor by a type I transfer.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization or in the assignment of functions among its units that he considers necessary for efficient administration; and

WHEREAS, the Office of Regulatory Reform was created in the Executive Office by Executive Order 1995-6 to review proposed rules, coordinate the processing of rules by state departments, and work with departments to streamline the rulemaking process; and

WHEREAS, Act No. 262 of the Public Acts of 1999, amended the Administrative Procedures Act of 1969, being Sections 24.201 et seq. of the Michigan Compiled Laws, in part, by adding Section 34, being Section 24.234 of the Michigan Compiled Laws, which codified the authority of the Office of Regulatory Reform as a Type I agency within the Department of Management and Budget; and

WHEREAS, pursuant to Act No. 262 of the Public Acts of 1999, the effective date of the creation of the Office of Regulatory Reform in the Department of Management and Budget will be April 1, 2000; and

WHEREAS, the Office of Regulatory Reform, both under Executive Order 1995-6 and Act No. 262 of the Public Acts of 1999, will review and process rules from all state departments; and

WHEREAS, the Office of Regulatory Reform's coordination and rule review functions must be performed independently of departments seeking to promulgate rules; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan do hereby order the following:

All the authority, powers, duties, functions, grants and responsibilities of the Office of Regulatory Reform provided for in Act No. 306 of the Public Acts of 1969, as amended by Act No. 262 of the Public Acts of 1999, being Sections 24.201 of the Michigan Compiled Laws, and Executive Order 1995-6, are hereby transferred to the Executive Office of the Governor by a Type I transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

The Director of the Office of Regulatory Reform shall provide executive direction and supervision for the implementation of the transfer.

The Director of the Office of Regulatory Reform shall administer the transferred powers, duties, functions and responsibilities in such ways as to promote effective administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of the responsibilities prescribed by this Order.

The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of this fiscal year.

All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Office of Regulatory Reform for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the Director of the Office of Regulatory Reform.

All rules, orders, contracts and agreements related to the assigned functions that were lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall take effect April 1, 2000.

History: 2000, E.R.O. No. 2000-1, Eff. Apr. 1, 2000






E.R.O. No. 2002-7 EXECUTIVE REORGANIZATION ORDER (10.153 - 10.153)

Section 10.153 Transfer of powers and duties of office of regulatory reform from the executive office of the governor to the department of management and budget by type I transfer.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Office of Regulatory Reform was created in the Executive Office of the Governor by Executive Order 1995-6, being Section 10.151 of the Michigan Compiled Laws, to review proposed rules, coordinate the processing of rules by state agencies, and work with agencies to streamline the rulemaking process and to improve public access; and

WHEREAS, Section 34 of Act No. 262 of the Public Acts of 1999, being Section 24.234 of the Michigan Compiled Laws, codified the authority of the Office of Regulatory Reform as a Type I agency within the Department of Management and Budget, the principal department created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws; and

WHEREAS, all of the authority, powers, duties, functions, grants and responsibilities of the Office of Regulatory Reform provided for in Act No. 306 of the Public Acts of 1969, as amended, being Section 24.201 et seq. of the Michigan Compiled Laws, and in Executive Order 1995-6, being Section 10.151 of the Michigan Compiled Laws, were transferred to the Executive Office of the Governor by Executive Order 2000-1, being Section 10.152 of the Michigan Compiled Laws; and

WHEREAS, the Office of Regulatory Reform has established procedures to review proposed rules, coordinate the processing of rules by state agencies and work with the agencies to streamline the rulemaking process and to improve public access; and

WHEREAS, it is organizationally sound and appropriate to continue to concentrate the review and legal certification of rules and regulations in one office.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan do hereby order the following:

I. TRANSFER

All the authority, powers, duties, functions, grants and responsibilities of the Office of Regulatory Reform provided for in Act No. 306 of the Public Acts of 1969, as amended, being Section 24.201 et seq. of the Michigan Compiled Laws, and in Executive Order 1995-6, being Section 10.151 of the Michigan Compiled Laws, and in Executive Order 2000-1, being Section 10.152 of the Michigan Compiled Laws are hereby transferred by Type I transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws, to the Department of Management and Budget. The Office of Regulatory Reform shall exercise its prescribed statutory powers, duties and functions independently of the head of the department.

II. MISCELLANEOUS

A. The Director of the Office of Regulatory Reform shall provide executive direction and supervision for the implementation of all transfers of authority made under this Order.

B. The Director of the Office of Regulatory Reform shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The Director of the Department of Management and Budget shall immediately initiate coordination with the Executive Office of the Governor to facilitate the transfers and develop memoranda of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved related to the authority to be transferred.

D. All records, personnel, property, grants and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Office of Regulatory Reform located within the Executive Office of the Governor for the activities, powers, duties, functions and responsibilities transferred to the Office of Regulatory Reform located within the Department of Management and Budget are hereby transferred to the Office of Regulatory Reform located within the Department of Management and Budget.

E. The Director of the Office of Regulatory Reform may, by written instrument, delegate a duty or power conferred by this Order, and the person to whom such duty or power is so delegated may perform such duty or exercise such power at the time and to the extent that such duty or power is delegated by the Director of the Office of Regulatory Reform.

F. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

G. All rules, orders, contracts, grants and agreements relating to the functions transferred to the Office of Regulatory Reform located within the Department of Management and Budget by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended or rescinded.

H. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order.

I. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

History: 2002, E.R.O. No. 2002-7, Eff. Sept. 1, 2002









Chapter 11 - Secretary of State

R.S. of 1846 Revised Statutes of 1846 (11.4 - 11.5)

R-S-1846-11-4-12 CHAPTER 12 Chapter 12. Of Certain State Officers. (11.4...11.5)

R-S-1846-11-4-12-THE-SECRETARY-O The Secretary Of State. (11.4...11.5)

Section 11.4 Secretary of state; duties.

Sec. 4.

The secretary of state shall have the custody of the great seal of the state, and copies of all records and papers in his office, certified by him, and authenticated by the great seal of the state, shall be evidence in all cases equally, and with the like effect, as the originals.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 143 ;-- CL 1871, 208 ;-- How. 262 ;-- CL 1897, 68 ;-- CL 1915, 93 ;-- CL 1929, 125 ;-- CL 1948, 11.4



Section 11.5 Deputy secretary of state; appointment, duties, salary.

Sec. 5.

The secretary of state may appoint a deputy, and revoke such appointment at pleasure; and whenever the secretary of state shall, by reason of sickness, absence, or other cause, be disabled from executing the duties of his office, his deputy, duly appointed, shall execute the duties thereof until such disability be removed or until a secretary shall be appointed, and such deputy shall receive such salary as the secretary of state shall recommend, and as the legislature shall appropriate, payable monthly from the general fund in the state treasury, in the same manner that the salaries of other state officers are paid.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 144 ;-- CL 1871, 209 ;-- How. 263 ;-- CL 1897, 69 ;-- Am. 1907, Act 156, Imd. Eff. June 17, 1907 ;-- CL 1915, 94 ;-- CL 1929, 126 ;-- Am. 1933, Act 22, Imd. Eff. Feb. 28, 1933 ;-- CL 1948, 11.5












Act 151 of 1929 FEES OF SECRETARY OF STATE (11.11 - 11.13)

Section 11.11 Fees; making and certifying of copies.

Sec. 1.

There shall be paid to the department of state the following fees:

(a) For making and certifying to copies of any act or resolution of the legislature, or of any record, proceedings or papers kept in his office, $1.00 per folio of 100 words except such copies as have been printed by state authority. No fee for any such record or certified copy shall be less than $1.00.

(b) For all certificates and seals thereto, $1.00.

History: 1929, Act 151, Eff. Aug. 28, 1929 ;-- CL 1929, 128 ;-- CL 1948, 11.11 ;-- Am. 1966, Act 57, Eff. July 1, 1966
Former Law: See section 23 of Ch. 150 of R.S. 1846, being CL 1857, § 5655; CL 1871, § 7451; How. § 9027; CL 1897, § 11232; CL 1915, § 14610.



Section 11.12 Fees; extradition.

Sec. 2.

When, upon demand of the governor of any other state or territory, the governor of this state shall issue a warrant or order to the sheriff of any county to arrest and deliver any person charged with crime in such other state or territory, to the agent appointed by the executive authority making such demand, as provided by law, there shall be paid to the secretary of state, prior to the making and delivery of such warrant or order, by the agent or person to whom the same is to be delivered, as a fee for making the same, a sum equal to the amount required to be paid in such other state or territory for a like warrant made on demand of the executive authority of this state for the arrest and delivery of any person in such state or territory to the authorized agent of this state: Provided, That in case no such fee be charged in such other state or territory then no fee shall be required from the agent of such state or territory as aforesaid. The certified statement of the secretary of state or other proper officer of such other state or territory as to the amount of the fee so charged in such state or territory shall be evidence thereof.

History: 1929, Act 151, Eff. Aug. 28, 1929 ;-- CL 1929, 129 ;-- CL 1948, 11.12



Section 11.13 Fees; credited to general fund.

Sec. 3.

All fees collected under the provisions of this act shall be paid into the state treasury and placed to the credit of the general fund.

History: 1929, Act 151, Eff. Aug. 28, 1929 ;-- CL 1929, 130 ;-- CL 1948, 11.13






Act 144 of 1995 ALTERNATIVE METHODS OF PAYMENT (11.21 - 11.23)

Section 11.21 Alternative methods of payment; acceptance; determination.

Sec. 1.

(1) In addition to accepting cash, a check, draft, or money order, the secretary of state shall, no later than January 1, 1996, accept alternative methods that authorize the immediate transfer of funds for the payment of a tax, fee, price, or charge required under any act or rule gated under an act in which the secretary of state is responsible for collecting the tax, fee, price, or charge.

(2) The secretary of state shall determine which alternative methods of payment may be accepted under this act.

History: 1995, Act 144, Imd. Eff. July 10, 1995



Section 11.22 Methods of payment; authorization of immediate transfer of funds; verification.

Sec. 2.

Alternative methods of payment shall include, but not be limited to, a credit or debit card, an electronic funds transfer, a negotiable instrument or other instrument, device, or means that authorizes the immediate transfer of funds. Each transaction through an alternative method of payment shall be verified by the secretary of state with the financial institution for approval of credit authorization.

History: 1995, Act 144, Imd. Eff. July 10, 1995



Section 11.23 Collection of service assessment; limitation.

Sec. 3.

The secretary of state may collect a service assessment from the user of a credit or debit card. The service assessment shall not exceed the actual cost to the department of state of the credit or debit card transaction or the amount appropriated to cover service assessments, whichever is less.

History: 1995, Act 144, Imd. Eff. July 10, 1995






Act 42 of 1948 (Ex. Sess.) CODIFICATION OF MOTOR VEHICLE LAWS (11.101 - 11.101)



Act 31 of 1885 ARCHIVES OF COMMISSIONER OF IMMIGRATION (11.113 - 11.113)

Section 11.113 Preservation of archives of office of commissioner of immigration.

Sec. 3.

The books, maps, papers, and other documents constituting the archives of the office of commissioner of immigration shall be kept and preserved in the office of said secretary of state of this state, for future reference, and to constitute a part of the history of the state.

History: 1885, Act 31, Eff. June 1, 1885 ;-- How. 329b ;-- CL 1897, 76 ;-- CL 1915, 102 ;-- CL 1929, 132 ;-- CL 1948, 11.113






Act 65 of 1951 BUREAU OF ELECTIONS (11.131 - 11.134)






Chapter 12 - State Treasurer

R.S. of 1846 Revised Statutes of 1846 (12.7 - 12.15)

R-S-1846-12-7-12 CHAPTER 12 Chapter 12. Of Certain State Officers. (12.7...12.15)

R-S-1846-12-7-12-THE-STATE-TREAS The State Treasurer. (12.7...12.15)

Section 12.7 Blanket bond.

Sec. 7.

The state treasurer before entering upon the duties of his or her office shall be covered by a blanket bond as provided in Act No. 10 of the Public Acts of 1969, being sections 15.1 to 15.6 of the Michigan Compiled Laws.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 154 ;-- Am. 1861, Act 36, Eff. June 15, 1861 ;-- CL 1871, 221 ;-- How. 265 ;-- CL 1897, 77 ;-- Am. 1909, Act 15, Eff. Sept. 1, 1909 ;-- CL 1915, 103 ;-- CL 1929, 142 ;-- CL 1948, 12.7 ;-- Am. 1980, Act 107, Imd. Eff. May 7, 1980



Section 12.8 Repealed. 1980, Act 107, Imd. Eff. May 7, 1980.



Section 12.9 Chief deputy; appointment; duties and responsibilities; vacancy in office of state treasurer; appointment of acting or successor state treasurer.

Sec. 9.

(1) The state treasurer shall appoint a chief deputy, for whose acts the state treasurer shall be responsible, and may revoke the appointment at pleasure. The state treasurer shall assign duties and responsibilities to the chief deputy. The chief deputy may execute the duties of the office of state treasurer during the sickness, disability, or absence of the state treasurer, or if a vacancy occurs in the office of the state treasurer.

(2) If a vacancy occurs in the office of the state treasurer due to death, resignation, retirement, or any other cause, the chief deputy shall execute the duties of the office of state treasurer until a successor state treasurer or an acting state treasurer is appointed. The governor may appoint an acting state treasurer for a period of not more than 60 days. The governor shall appoint a successor state treasurer not later than 90 days after the date the vacancy occurs in the office of state treasurer.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 156 ;-- CL 1871, 223 ;-- How. 367 ;-- CL 1897, 79 ;-- Am. 1913, Act 65, Eff. Aug. 14, 1913 ;-- CL 1915, 105 ;-- CL 1929, 144 ;-- CL 1948, 12.9 ;-- Am. 1980, Act 107, Imd. Eff. May 7, 1980



Section 12.10 Vacancy in office of state treasurer; audit.

Sec. 10.

Upon the death or resignation of the state treasurer, or upon a vacancy in the office of state treasurer from any other cause, the auditor general shall perform an audit of cash and securities in the possession or under the control of the state treasurer.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 157 ;-- CL 1871, 224 ;-- How. 268 ;-- CL 1897, 80 ;-- CL 1915, 106 ;-- CL 1929, 145 ;-- CL 1948, 12.10 ;-- Am. 1980, Act 107, Imd. Eff. May 7, 1980



Section 12.11, 12.12 Repealed. 1980, Act 107, Imd. Eff. May 7, 1980.



Section 12.13 Exhibit of accounts to auditor general.

Sec. 13.

When required by the auditor general, the state treasurer shall exhibit to the auditor general for examination the cash and cash items in the treasury and a true statement of all state treasurer cash balances.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 160 ;-- Am. 1861, Act 36, Eff. June 15, 1861 ;-- CL 1871, 227 ;-- How. 271 ;-- CL 1897, 83 ;-- CL 1915, 109 ;-- CL 1929, 148 ;-- CL 1948, 12.13 ;-- Am. 1968, Act 178, Eff. Nov. 15, 1968 ;-- Am. 1992, Act 55, Imd. Eff. May 20, 1992



Section 12.14 Financial statement to legislature, publication.

Sec. 14.

The treasurer shall make to the legislature, at its annual session in January in each year, and at such other times as he shall be required by either branch of the legislature, an exact statement of the balance in the treasury to the credit of the state, with a summary of the receipts and payments of the treasury during the preceding year; which annual statement he shall cause to be published with the laws of the session at which the same shall have been made.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 161 ;-- CL 1871, 228 ;-- How. 272 ;-- CL 1897, 84 ;-- CL 1915, 110 ;-- CL 1929, 149 ;-- CL 1948, 12.14



Section 12.15 Repealed. 1948, 2nd Ex. Sess., Act 1, Eff. Jan. 1, 1949.












Act 79 of 1917 OFFICE PERSONNEL (12.21 - 12.21)

Section 12.21 State treasurer office employees.

Sec. 1.

The state treasurer shall have power to appoint a cashier, a bookkeeper, an assistant bookkeeper, a chief clerk and a securities clerk, who shall each perform such respective duties as the state treasurer may direct and require and who shall receive such salaries as shall be fixed by the state legislature. Said salaries shall be paid out of the general fund in the state treasury in the same manner as are the salaries of other employes of the state.

History: 1917, Act 79, Imd. Eff. Apr. 17, 1917 ;-- CL 1929, 151 ;-- Am. 1933, Act 18, Imd. Eff. Feb. 28, 1933 ;-- CL 1948, 12.21






Act 275 of 1927 STATE FAIR BONDS (12.31 - 12.35)



Act 43 of 1959 WARRANT FUNCTIONS (12.41 - 12.46)

Section 12.41 Auditor general's powers and duties as to warrants, garnishments; transfer to state treasurer.

Sec. 1.

All powers and duties now vested by law in the auditor general with respect to the drawing and issuing of warrants are hereby transferred to and vested in the state treasurer. The state treasurer shall be vested with full authority to draw, issue or cause to issue warrants with reference to all matters as have heretofore been vested in the auditor general. The state treasurer is hereby vested with all the powers, duties, functions, responsibilities and jurisdiction now or hereafter conferred on the auditor general with respect to actions in garnishment. Whenever any reference is made in the laws of this state to the auditor general with respect to warrants, and with respect to actions in garnishment, such reference shall be deemed intended to be made to the state treasurer. The powers and duties of the auditor general with respect to drawing and issuing of warrants and with respect to actions in garnishment shall be terminated upon the effective date of this act.

History: 1959, Act 43, Eff. Mar. 19, 1960



Section 12.42 Transfer of staff, records, files, property, and trusts.

Sec. 2.

All of the staff, records, files and other property, including property held in trust, belonging to the auditor general with respect to drawing and issuing of warrants and with respect to actions in garnishment shall be transferred to the state treasurer and shall be continued as part of the staff, records, files and property of the office of the state treasurer.

History: 1959, Act 43, Eff. Mar. 19, 1960



Section 12.43 Transfer of hearings, orders, rules and regulations.

Sec. 3.

All hearings and proceedings of whatever nature now pending before the auditor general with respect to drawing and issuing of warrants and with respect to actions in garnishment shall not be abated, but shall be transferred to the state treasurer, without notice to interested parties, and shall be conducted in the same manner and determined in accordance with the provisions of law concerning such hearings and proceedings. All orders, rules and regulations of the auditor general with respect to drawing and issuing of warrants and with respect to actions in garnishment shall continue in effect as though the transfer were not made and, to the extent applicable, they shall be binding upon the state treasurer.

History: 1959, Act 43, Eff. Mar. 19, 1960



Section 12.44 Transfer of appropriations.

Sec. 4.

All appropriations and all other funds necessary to carry out the powers and duties of the auditor general with respect to drawing and issuing of warrants and with respect to actions in garnishment shall be transferred to the state treasurer.

History: 1959, Act 43, Eff. Mar. 19, 1960



Section 12.45 Continuance of services and functions during transfer.

Sec. 5.

The auditor general and the state treasurer shall make all other arrangements as are necessary to provide for the uninterrupted conduct of the services and functions of government as prescribed by this act.

History: 1959, Act 43, Eff. Mar. 19, 1960



Section 12.46 Effective date of transfer.

Sec. 6.

The provisions of this act shall take effect on January 1, 1960.

History: 1959, Act 43, Eff. Mar. 19, 1960






Act 55 of 1967 MANAGEMENT OF STATE FUNDS (12.51 - 12.53)

Section 12.51 Transfer of cash on hand; approval; advance appropriations.

Sec. 1.

In order that state obligations may be paid as they become due, the state treasurer, with the approval of the state administrative board, may transfer cash on hand and on deposit among the various funds in the state treasury in such manner as to best manage the available cash on hand. Notwithstanding the provisions of any other act to the contrary, no advance appropriations shall be made to any municipality as defined in the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, without the approval of the state administrative board.

History: 1967, Act 55, Imd. Eff. June 16, 1967 ;-- Am. 2002, Act 186, Imd. Eff. Apr. 24, 2002



Section 12.52 Relief of state treasurer from liability.

Sec. 2.

In carrying out the duties imposed under section 1, the state treasurer shall be relieved from all legal liabilities which might attach to his actions.

History: 1967, Act 55, Imd. Eff. June 16, 1967



Section 12.53 Repeals.

Sec. 3.

Act No. 46 of the Public Acts of 1962, being sections 12.81 to 12.83 of the Compiled Laws of 1948, is repealed.

History: 1967, Act 55, Imd. Eff. June 16, 1967






Act 259 of 1982 PAYMENT OF FULL FAITH AND CREDIT OBLIGATIONS (12.61 - 12.64)

Section 12.61 Purpose of act; “obligations” defined.

Sec. 1.

The purpose of this act is to provide for the payment of the principal of and interest on obligations of this state issued pursuant to section 14, 15, or 16 of article 9 of the state constitution of 1963, which are full faith and credit obligations of this state. For purposes of this act, “obligations” means any obligation issued by the state pursuant to section 14, 15, or 16 of article 9 of the state constitution of 1963, which are full faith and credit obligations of this state.

History: 1982, Act 259, Imd. Eff. Sept. 30, 1982



Section 12.62 Payment of principal and interest on obligations of state; duties of state treasurer.

Sec. 2.

It shall be the duty of the state treasurer to pay or cause to be paid the principal of and interest on all obligations of this state as the same become due from any money or revenue pledged therefor or from any other state money or revenue under the control or custody of the state treasurer other than retirement funds, trust and agency funds, bond proceeds funds, debt service funds, restricted gifts and grants, or revenue restricted by the state constitution of 1963 for other purposes, notwithstanding that state money or revenue subject to use by the state treasurer for payment of principal and interest on any obligation of this state may have been otherwise restricted for other use. If the principal of or interest on any obligation of this state is not paid upon proper presentation of the evidence of such obligation to the agent or officer charged with making payment thereof, upon presentation of the evidence of such obligation to the state treasurer, the state treasurer shall have the duty to promptly pay the same from the first state money or revenue which are then or thereafter come under his or her control or custody in the same or any subsequent state fiscal year other than retirement funds, trust and agency funds, bond proceeds funds, debt service funds, restricted gifts and grants, or revenue restricted by the state constitution of 1963 for other purposes, notwithstanding that state money or revenue subject to use by the state treasurer for payment of principal and interest on any obligation of this state may have been otherwise restricted for other use and notwithstanding that state revenue or money subject to use by the state treasurer for payment of principal and interest on any obligation of this state may have been accrued as receipts for a prior state fiscal year.

History: 1982, Act 259, Imd. Eff. Sept. 30, 1982



Section 12.63 Enforcing duties of state treasurer by action to require performance.

Sec. 3.

In addition to any other remedies provided by law to the holder of any obligation, the duties of the state treasurer under this act may be enforced by the holder of the evidence of any obligation by an action to require performance brought in the court of appeals.

History: 1982, Act 259, Imd. Eff. Sept. 30, 1982



Section 12.64 Act as contract with holders of obligations.

Sec. 4.

This act shall be deemed a contract with the holders from time to time of obligations of this state.

History: 1982, Act 259, Imd. Eff. Sept. 30, 1982






Act 35 of 1959 MANAGEMENT OF STATE FUNDS (12.71 - 12.74)



Act 46 of 1962 MANAGEMENT OF STATE FUNDS (12.81 - 12.83)



Act 3 of 1952 SERVICE FEES ON REAL ESTATE MORTGAGES (12.101 - 12.101)

Section 12.101 Deposit of real estate mortgage as collateral security fees; credited to general fund.

Sec. 1.

Any person, firm or corporation who shall deposit in the state treasury as collateral security any real estate mortgage, whether such deposit is required by any law of this state or is made voluntarily, shall pay to the state treasurer an initial service fee of $5.00 for each such mortgage at the time of making such deposit. In addition, each such person, firm or corporation shall on the first business day of December of each year pay to the state treasurer an annual service fee at a rate to be determined by the state treasurer to be computed on the mean average monthly principal balance of the mortgages belonging to such owner on deposit with the state treasurer during the 12 calendar months next preceding such payment sufficient to reimburse the state treasurer for not less than all actual and necessary expenses incurred in connection with such deposit. All sums paid to the state treasurer under the provisions of this act shall be credited to the general fund of the state.

History: 1952, Act 3, Eff. Sept. 18, 1952 ;-- Am. 1967, Act 94, Imd. Eff. June 21, 1967






Act 496 of 1988 UNIFIED VOLUME LIMITATION ALLOCATION ACT (12.111 - 12.124)

Section 12.111 Short title.

Sec. 1.

This act shall be known and may be cited as the “unified volume limitation allocation act”.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.112 Definitions.

Sec. 2.

As used in this act:

(a) “Bonds” means private activity bonds subject to the unified volume limitation and any other bonds, notes, and evidences of indebtedness, including certain lease and installment purchase obligations, that would be treated by the internal revenue service as private activity bonds unless issued with an allocation from the unified volume limitation.

(b) “Issuer” means a municipal issuer or a state issuer.

(c) “Municipal issuer” means a city, village, township, county, school district, or community college district, or an agency, instrumentality, authority, or district created by 1 or more of the foregoing that is authorized by law to issue bonds. Municipal issuer does not include a state issuer.

(d) “Private activity bonds” means bonds, notes, or other evidences of indebtedness issued as private activity bonds as authorized by law and as defined in section 141 of the internal revenue code.

(e) “State issuer” means the state of Michigan, an agency, authority, or other instrumentality created by the laws of this state, the governing body of which is composed of members elected by the people or appointed in whole or in part by a state officer, or a state college or university listed or described in section 4 of article VIII of the state constitution of 1963, which entity is authorized to issue bonds. State issuer does not include a municipal issuer.

(f) “Treasurer” means the state treasurer or a deputy or employee of the department of treasury that the state treasurer authorizes to act under this act.

(g) “Unified volume limitation” means the ceiling for this state on the aggregate amount of bonds that may be issued by all issuers in the state as prescribed by section 146 of the internal revenue code for a particular year.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.113 Unified volume limitation and allotment thereof; determination; publication.

Sec. 3.

Each year, the treasurer shall determine the unified volume limitation and the allotment of the unified volume limitation for the following calendar year and shall publish that determination in 3 newspapers of general circulation in different parts of the state, 1 of which is published in the Upper Peninsula.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.114 Allotments to state and municipal issuers for allocation; reallotment; division of allotment into installments; increase in monthly installments; reserving portion of monthly allotment; pro rata reductions in monthly installments.

Sec. 4.

(1) The treasurer shall allot 40% of the unified volume limitation to the state issuers and 60% of the unified volume limitation to the municipal issuers for allocation pursuant to this act. If, during a year, 90% of the allotment to municipal issuers has been allocated, the treasurer may reallot all or a part of the remaining portion of the unified volume limitation from the state issuers to the municipal issuers. If, during a year, 90% of the allotment to state issuers has been allocated, the treasurer may reallot all or a part of the remaining portion of the unified volume limitation from the municipal issuers to the state issuers.

(2) The treasurer shall divide the allotment under this section to municipal issuers into 10 installments for monthly allocation pursuant to section 6 from January through October to municipal issuers requesting an allocation for that month. The treasurer shall increase each monthly installment by the amount of the previous monthly installment that is not allocated to municipal issuers, by the amount of allocations to municipal issuers that have expired, and by the amount of the portion of the unified volume limitation allotted to state issuers that is transferred for allocation to municipal issuers. The treasurer may reserve a portion of a monthly allotment in anticipation of the necessity of a future allocation in excess of future available allotments or may grant an allocation in excess of the available monthly allotment. After October of each year, the remaining amount of the unified volume limitation allotted for municipal issuers shall be allocated pursuant to section 6(2).

(3) The treasurer shall decrease a monthly installment of the allotment of the unified bond limitation to municipal issuers by a pro rata amount of the amount of any transfer to state issuers pursuant to subsection (1), the amount of a reservation for future allotment pursuant to subsection (2), and the amount of an approved allocation request in excess of the amount of the unified volume limitation available for allocation to municipal issuers in that month pursuant to subsection (2). The pro rata reductions shall be determined according to the number of monthly installments remaining in the year, excluding the monthly installment for the month in which the reservation, transfer, or allocation is made.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.115 Request for allocation; attachment; notice of sale; certification of preliminary proceedings.

Sec. 5.

(1) A state or municipal issuer seeking to issue bonds shall file with the treasurer a request for allocation containing all of the following information and supporting documentation unless the treasurer determines the information required would be unnecessary to the type of bond for which an allocation is requested:

(a) The name of the issuer.

(b) The maximum aggregate principal amount of the issue.

(c) In the case of refunding bonds, the maximum principal amount of the proposed issue, if any, expected to exceed the amount of the obligation to be refunded.

(d) The facility to be financed.

(e) The name of the entity or principals of the entity, or both, that will own the facility to be financed by the proceeds of the issue.

(f) The name of the principal users, if known, of the facility.

(g) The name of the counsel giving the tax exempt opinion for the issuer on the bond.

(h) The calendar year for which the request is made.

(i) Whether a previous request has been made by or on behalf of the issuer for the issue.

(j) The facility type code used in filing federal form 8038, or its successor form.

(k) Whether urban development action grants are being sought for the project.

(l) Whether all necessary public hearings have been held.

(m) A statement of how and why the project qualifies under the standards of section 6(3).

(n) Other information that is considered necessary by the treasurer.

(2) Except as provided in subsection (3) and except for carryforward allocations approved pursuant to section 10, a municipal issuer shall attach to a request for allocation an inducement resolution, or other comparable preliminary approval, and evidence of a firm commitment of an investor or underwriter to purchase the bonds described in the request, or other evidence sufficient to indicate the transaction will be completed. Satisfaction of the requirement of subsection (3) is satisfaction of the requirement under this subsection for evidence of a firm commitment of an investor or underwriter to purchase the bonds.

(3) If bonds are to be sold at public sale and involve publication of a notice of sale for the issue, the issuer of the bonds shall file or cause to be filed with its request for allocation a copy of the proposed notice of sale and shall certify to the state treasurer that all proceedings preliminary to the publication of the notice of sale have been completed.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.116 Requests for allocations; order of consideration; approval or denial; reason for denial; steps to maintain orderly application and allocation process; instances in which request may be denied; when request considered filed or received; issuer seeking allocation not in excess of unallocated unified volume limitation.

Sec. 6.

(1) Except as provided by subsection (3), the treasurer shall consider all completed requests for allocations pursuant to section 5 in the order of filing.

(2) The treasurer shall either approve or deny a request for allocation from the unified volume limitation for a particular year that is received before November 1 of the year for which an allocation is sought and between the first and tenth, the eleventh and twentieth, or the twenty-first and the last day of the month, inclusive of the starting and ending dates of the period, by an order issued within 2 business days after the last day of the period in which the request is received. The treasurer shall approve or deny a request for allocation received in November or December by an order issued by the treasurer within 10 calendar days after receipt of the request. An order denying a request for an allocation shall state the reason for the denial.

(3) If the treasurer determines that facts and circumstances exist whereby the unified volume limitation creates an unreasonable constraint upon state or municipal issuers, the treasurer shall take the steps necessary to maintain an orderly application and allocation process. The steps may include revision of the monthly installment limits prescribed by section 4 and of the application and allocation procedures and may further include, but are not limited to, consideration of the following factors to prioritize the allotment and allocation of the unified volume limitation:

(a) Financing of facilities that will provide or create jobs that enhance the state's economic base.

(b) Financing of facilities that will create net new jobs in the state.

(c) Financing of facilities that will result in the leverage of other sources of capital or the leverage of net new jobs in the state.

(d) Financing of facilities that will contribute to the public health or safety of residents of the state or facilities that are traditionally considered a public purpose including, but not limited to, housing and municipal public works projects.

(4) The treasurer is not required to approve a request for an allocation and may deny a request in any of the following instances:

(a) The request was filed prior to December 1 of the calendar year immediately preceding the calendar year for which the allocation is sought.

(b) The request was filed prior to the completion of all public hearings required by state or federal law.

(c) If the unified volume limitation allotted pursuant to section 4 for the monthly or annual period for which an allocation is being requested is exhausted or if the allocation for the request would exceed the remaining portion of the unified volume limitation allotted pursuant to section 4 for the type of issuer for the monthly or annual period for which an allocation is being requested. This subdivision does not prohibit the treasurer from allocating an amount that is less than the full amount of an allocation request.

(5) The treasurer shall consider a request for an allocation that is incomplete or improperly completed or filed as filed at the time the request is completed or corrected. A request that is not approved or that is denied pursuant to subsection (4)(c) because the unallocated monthly installment of the unified volume limitation allotted pursuant to section 4 for that month for which an allocation is sought is insufficient to satisfy that request shall be considered as a request received on the first day of the immediately following month or shall receive priority consideration for allocation when a sufficient portion of the uniform volume limitation becomes available for allocation for that request. The denial of or the refusal to approve a request pursuant to subsection (4)(c) does not prohibit allocations to and acceptance of a request from an issuer seeking an allocation that is not in excess of the unallocated unified volume limitation.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.117 Allocation order; requirements; reversion; allocation not transferable between issuers; use of allocation; validity of order; request for extension.

Sec. 7.

(1) An allocation order shall allocate the principal amount of bonds requested or, for an issue of refunding bonds, the principal amount of the proposed issue expected to exceed the amount of the obligation to be refunded, for a request by a municipal issuer, against the amount of the unified volume limitation allotted in section 4 to municipal issuers or, for a state issuer, against the amount allotted to state issuers. Any difference between the amount of the unified volume limitation allocated to an issuer and the amount of the allocation used for the issuance of the bonds for which it applied reverts to the unified volume limitation and to the municipal issuer or state issuer allotment from which the allocation was made.

(2) An allocation issued by the treasurer is not transferable between issuers and shall not be used for purposes other than those for which the allocation was approved.

(3) Other than a carryforward allocation pursuant to section 10, an order of the treasurer issuing an allocation is valid for 30 calendar days after the date of the order or, if the allocation will be used to apply for an urban development action grant or other governmental assistance or if the allocation is to an issuer that is required by law to sell the bonds for which the allocation applies at public sale, for 60 days after the date of the order. Other than a carryforward allocation, an allocation or an extension of an allocation is not valid after November 21 of the year for which the allocation is issued, except that the treasurer may extend the period of an allocation's validity until December 31 of the year for which an allocation is issued. After the issuance of an allocation order, but before the expiration of that initial order, an issuer may request that the period for which the order allocated a portion of the unified volume limitation be extended beyond the initial order's expiration date. Accompanying a request for extension shall be a statement of the facts and circumstances upon which the request is made.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.118 Invalidation of request or allocation; notice of changed information; new request for allocation; issuance of bonds before receiving allocation or approval for amendment to allocation; cancellation of prior allocation by approval of new request.

Sec. 8.

(1) A change in the facility to be financed, the issuer, the year for which the allocation is requested, or, if required to be specified in the request for allocation, the owner of the facility invalidates the request. If a change described in this subsection occurs after an allocation is made, the change invalidates the allocation.

(2) A change in any information other than that specified in subsection (1), an increase in the principal amount of the obligation, or, for refunding bonds, an increase in the amount of the issue expected to exceed the amount of the obligation to be refunded does not invalidate the request or allocation if the change or increase occurred after the filing of the request. If the obligation is not yet delivered and the change is a new purchaser, the issuer shall promptly file with the treasurer notice of the changed information, including a commitment of the new purchaser or an assignment of the previous commitment to the new purchaser. If the obligation is not yet delivered and the change is a need for an increase in the allocation, the issuer shall promptly file with the treasurer notice of the changed information, including a new request for allocation for an increase in the amount of the issue due to an increased principal amount or a decreased amount to be used to refund an obligation.

(3) If an issuer issues its bonds before receiving an allocation or approval for an amendment to the allocation request, the state treasurer is not required to issue an allocation, increase a previously approved allocation, or revise the terms of an allocation previously approved.

(4) Before the expiration of an allocation order, an issuer may request a new allocation by filing a new request for allocation pursuant to section 5. The approval of a new request cancels the prior allocation order for the private activity bonds described in the original request.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.119 Notice of delivery of issue of bonds; filing; contents; failure to file; revocation and invalidation of allocation; waiver of revocation.

Sec. 9.

(1) Within 10 calendar days after the expiration date of an allocation approval order, including any extension, but not later than December 26 for allocations that expire before December 22, the issuer of bonds for which an allocation of the unified volume limitation is made shall file with the treasurer a written notice, on a form to be provided by the treasurer, of the delivery of the issue of bonds for which the allocation was made. This notice shall set forth and be accompanied by all of the following information:

(a) The name of the issuer.

(b) The aggregate principal amount of actually delivered and, for refunding bonds, the principal amount of refunding bonds, if any, exceeding the amount of the obligation to be refunded.

(c) The date of the order allocating the unified volume limitation to the issuer.

(d) The name of the entity or principals of the entity, or both, that will own, or be the principal user of, the facility financed by proceeds of the bonds if this information was required to be specified in the request for allocation.

(e) The date of delivery of the bonds.

(f) A copy of counsel's opinion as to the exemption of the interest on the bonds from federal income tax and a copy of federal form 8038, or its successor form, that has been or will be filed with the internal revenue service.

(2) If an issuer fails to file the notice and the information required by subsection (1)(f), the treasurer shall notify the issuer by mail with return receipt requested of the failure and of the consequence of failing to remedy the failure within 7 calendar days after the filing deadline. Unless filed within 7 calendar days after the deadline date prescribed by subsection (1), failure of an issuer to file the notice required by this section results, after notice and opportunity for a hearing by the department of treasury, in the revocation and invalidation of the allocation of the unified volume limitation to the issuer. The treasurer may waive a revocation under this subsection. If a revocation is waived, the revocation shall be considered never to have invalidated the allocation.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.120 Order for carryforward allocation; request for carryforward allocation; form; amount; priorities; election.

Sec. 10.

(1) In addition to an allocation under section 6, during the months of October, November, and December of each year, an issuer may request, or the treasurer may order without request, an order providing for a carryforward allocation for a proposed issue of bonds for an identified carryforward purpose described in section 146(f) of the internal revenue code. An issuer's request for a carryforward allocation shall be on a form provided by the treasurer and shall contain the information prescribed by the treasurer.

(2) The treasurer may grant to any issuer a carryforward allocation for the proposed issue or carryforward purpose and shall specify the amount of the carry forward allocation that the issuer may elect to carryforward. If the treasurer determines it necessary, the treasurer shall establish priorities for the carryforward allocations that best serve the interests of the people of the state.

(3) The issuer may elect to treat all or a portion of a carryforward allocation as a carryforward to a future calendar year as specified by the issuer. In making an election, the issuer shall specify the purpose for which the carryforward is elected and the portion of the allocation that is to be carried forward for that purpose. The issuer shall elect the carryforward in the manner provided by the United States secretary of treasury.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.121 Records.

Sec. 11.

(1) The treasurer shall maintain records of the volume of bonds for which the unified volume limitation has been allocated, the amount of the unified volume limitation allocated to state issuers, and the amount allocated to municipal issuers during each calendar year. These records shall be made available to the public during regular business hours.

(2) The treasurer shall maintain a record of each issuer's compliance with section 9, certify that information, and make the record available to the public during regular business hours.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.122 State or municipal issuer not authorized to issue bonds.

Sec. 12.

This act does not authorize a state issuer or a municipal issuer to issue bonds.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.123 Allocations to which act applicable; ratification of allocation; revocation of allocation; formula for allocating state ceiling.

Sec. 13.

(1) This act applies to allocations made against the unified volume limitation for calendar year 1989 and each year after 1989 and to bonds issued after December 31, 1988 that have allocations ratified by subsection (2).

(2) An allocation made under Executive Order 1984-11, 1985-7, 1986-6, or 1986-18, or under section 40 of Act No. 94 of the Public Acts of 1933, being section 141.140 of the Michigan Compiled Laws, for bonds issued on or after January 1, 1989 shall be considered ratified and issued with an allocation authorized by this act unless the allocation issued pursuant to an executive order was a carryforward allocation from the state volume cap for any calendar year prior to 1986.

(3) An allocation made other than through orders issued pursuant to either this act, section 40 of Act No. 94 of the Public Acts of 1933, or Executive Order 1984-11, 1985-7, 1986-6, or 1986-18 is revoked.

(4) This act shall be considered to provide, pursuant to the authority granted by section 146(e) of the internal revenue code, a different formula for allocating the state ceiling among the governmental units of the state having authority to issue bonds from the formula provided in the internal revenue code.

History: 1988, Act 496, Eff. Mar. 30, 1989



Section 12.124 Repeal of MCL 125.1432c.

Sec. 14.

Section 32c of Act No. 346 of the Public Acts of 1966, being section 125.1432c of the Michigan Compiled Laws, is repealed.

History: 1988, Act 496, Eff. Mar. 30, 1989






Act 316 of 1993 COLLECTION SERVICES TO COURTS (12.131 - 12.140)

Section 12.131 Definitions.

Sec. 1.

As used in this act:

(a) “Department” means the department of treasury.

(b) “Funding unit” means 1 of the following, as applicable:

(i) For a circuit other than the third circuit of the circuit court, each county in the circuit.

(ii) For the third circuit of the circuit court and for the recorder's court, the state.

(iii) For a district other than the thirty-sixth district of the district court, the district control unit of the district, as defined in section 8104 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.8104 of the Michigan Compiled Laws.

(iv) For the thirty-sixth district of the district court, the state.

(v) For a municipal court, the political unit where the municipal court is located.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.132 Agreement.

Sec. 2.

The department, and a circuit, district, or municipal court, together with its funding unit if its funding unit is not the state, may enter into an agreement as provided in section 3.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.133 Agreement; provisions.

Sec. 3.

An agreement entered into under this act shall provide for at least all of the following:

(a) Assignment to the state for collection by the department of amounts that have been due and owing the court for not less than 180 days, including, but not limited to, any or all of the following:

(i) Fees, including reinstatement fees.

(ii) Fines.

(iii) Forfeitures.

(iv) Penalties and costs assessed for criminal offenses, including the costs of prosecution and providing court-ordered legal assistance to the defendant.

(v) Penalties and costs assessed for civil infractions, civil violations, and parking violations.

(vi) Penalties and costs assessed for ordinance violations.

(vii) Forfeited recognizances.

(viii) Late penalties assessed pursuant to section 4803 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.4803 of the Michigan Compiled Laws.

(b) Provision of the information necessary for the department to identify, locate, and collect delinquent accounts.

(c) Accounting for, settlement of, and transmission to the court of money collected pursuant to the agreement.

(d) Collection of a fee by the state treasurer to recoup costs associated with the collection services.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.134 Fees; calculation; collection.

Sec. 4.

A fee imposed by the department to recoup costs associated with the collection services provided under this act shall be calculated and collected on the same basis as fees charged by the department to other state agencies for the same collection services.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.135 Delinquent accounts as debts, unpaid accounts, or amounts due state.

Sec. 5.

For collection purposes only, a delinquent account assigned to the department for collection under this act shall be considered debts, unpaid accounts, or amounts due the state. In carrying out an agreement entered into under section 2, the department shall secure the collection and payment of amounts pursuant to Act No. 375 of the Public Acts of 1927, being sections 14.131 to 14.134 of the Michigan Compiled Laws, and section 25 of Act No. 122 of the Public Acts of 1941, being section 205.25 of the Michigan Compiled Laws.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.136 Offsetting tax refunds or other payments; order of priority.

Sec. 6.

The department, pursuant to its statutory and common law authority, may offset tax refunds or other payments due from the state to a person who owes a debt to a court that would be collectible under an agreement described in this act. The order of priority in offsetting tax refunds or other payments shall be the order of priority set forth in section 30a(2) of Act No. 122 of the Public Acts of 1941, being section 205.30a of the Michigan Compiled Laws.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.137 Distribution by court of money collected.

Sec. 7.

When the court receives money collected by the department under this act, the court shall, after deducting the amount of the fee paid to the department for the cost of collection, distribute the remaining amount as required by law.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.138 Effective date.

Sec. 8.

This act shall take effect January 1, 1994.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.139 Conditional effective date.

Sec. 9.

This act shall not take effect unless House Bill No. 4957 of the 87th Legislature is enacted into law.

History: 1993, Act 316, Eff. Jan. 1, 1994



Section 12.140 Repealed. 1997, Act 192, Imd. Eff. Dec. 30, 1997.






E.R.O. No. 1991-1 EXECUTIVE REORGANIZATION ORDER (12.151 - 12.151)

Section 12.151 Office of revenue and tax analysis; transferred from state budget director within the department of management and budget to the state treasurer within the department of treasury by type II transfer.

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Section 342 of the Act 431 of the Public Acts of 1984, as amended, being Section 18.1342 of the Michigan Compiled Laws, directs the State Budget Director to establish and maintain an economic analysis, revenue estimating and monitoring activity; and

WHEREAS, the law requires this activity to include the preparation of current estimates of all revenue by source for state operating funds for the initial executive budget proposal to the legislature and thereafter through final closing of the state's accounts; and

WHEREAS, many of the functions of the State Budget Director with respect to this activity are dependent upon the activity of the Department of Treasury in monitoring and estimating cash collections of the state from taxes and other sources; and

WHEREAS, the Department of Treasury has legal responsibility for collection of taxes and other revenues and for the management of the cash of the state; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All statutory authority, powers, duties, functions, and responsibilities of the State Budget Director pursuant to Section 342 of Act 431 of the Public Acts of 1984, as amended, being Section 18.1342 of the Michigan Compiled Laws, in the Office of Revenue and Tax Analysis within the Department of Management and Budget, are hereby transferred from the State Budget Director within the Department of Management and Budget to the State Treasurer within the Department of Treasury by Type II transfer as defined by Section 3 of Act 380 of the Public Acts of 1965, being Section 16.103 of the Michigan Compiled Laws.

(2) The State Treasurer, as head of the Department of Treasury, shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the State Treasurer, as head of the Department of Treasury, and all prescribed functions of rule making, licensing and registration including the prescription of rules, regulations, standards and adjudications, shall be transferred to the State Treasurer as head of the Department of Treasury.

(3) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Management and Budget for the activities transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury.

(4) After the effective date of this Order, the Department of Management and Budget and the Department of Treasury shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this order.

(5) The heads of the Departments of Management and Budget and Treasury shall immediately initiate coordination between their departments to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable State laws and regulations or other obligations to be resolved by the Department of Management and Budget.

(6) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(7) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective March 16, 1991, at 11:59 p.m.

History: 1991, E.R.O. No. 1991-1, Eff. Mar. 16, 1991






E.R.O. No. 1991-2 EXECUTIVE REORGANIZATION ORDER (12.161 - 12.161)

Section 12.161 Bureau of state lottery; transferred from the department of management and budget to the department of treasury.

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Act 239 of the Public Acts of 1972 created the Bureau of State Lottery as an autonomous entity for two years, and it was later transferred by Act 210 of the Public Acts of 1974 to be an autonomous entity within the Department of Management and Budget; and

WHEREAS, the purpose of the Bureau of State Lottery is to operate a state lottery in a manner that will produce the maximum amount of net revenues for the state consonant with the general welfare of the people; and

WHEREAS, the Department of Treasury has legal responsibility for collection of taxes and other revenues and for the management of the cash of the state; and

WHEREFORE, the revenue collection and management functions of the Bureau of State Lottery are similar to the functions of the Department of Treasury; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All statutory authority, powers, duties, functions and responsibilities, including the functions of budgeting and procurement and management related functions, of the Bureau of State Lottery set forth in Act 239 of the Public Acts of 1972, as amended, being sections 432.1-432.47, and Act 382 of the Public Acts of 1972, being sections 432.101-432.120 of the Michigan Compiled Laws, over the Bureau of State Lottery within the Department of Management and Budget, are hereby transferred from the Department of Management and Budget to be an autonomous entity within the Department of Treasury.

(2) The State Treasurer, as head of the Department of Treasury, shall provide executive direction and supervision for the implementation of the transfer. The Bureau of State Lottery shall exercise its prescribed, statutory powers, duties, and functions of rule making, licensing and registration, including the prescription of rules, rates, regulations, standards and adjudications independently of the State Treasurer as head of the Department of Treasury. All budgeting and related management functions (except procurement) of the Bureau of State Lottery shall be performed under the direction and supervision of the State Treasurer as head of the department of Treasury.

(3) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Management and Budget for the activities transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury.

(4) After the effective date of this Order, the Department of Management and Budget and the Department of Treasury shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this order.

(5) The heads of the Departments of Management and Budget and Treasury shall immediately initiate coordination between their departments to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable State laws and regulations or other obligations to be resolved by the Department of Management and Budget.

(6) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

(7) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective April 13, 1991 at 11:59 p.m..

History: 1991, E.R.O. No. 1991-2, Eff. Apr. 13, 1991






E.R.O. No. 1992-7 EXECUTIVE REORGANIZATION ORDER (12.171 - 12.171)

Section 12.171 Transfer of mainframe computer operations, statewide data communications network responsibilities, and technical support and systems development functions performed by the department of labor to the department of treasury by type III transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, certain data processing functions, activities, duties and responsibilities now performed by the Department of Labor can more effectively and efficiently be carried out in the Department of Treasury; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, Connie Binsfeld, Acting Governor/Lt. Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All mainframe computer operations, statewide data communications network responsibilities, and technical support and systems development functions now performed by the Department of Labor, but not including such responsibilities and functions of the Michigan Employment Security Commission, are hereby transferred from the Department of Labor to the Department of Treasury by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) The Director of the Department of Labor and the State Treasurer shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the State Treasurer and all prescribed functions of rule making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, shall be transferred to the State Treasurer.

(3) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Labor for the functions transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury. The transfer of appropriations, allocations and other funds from the Department of Labor to the Department of Treasury may be accomplished by the Department of Labor purchasing services from the Department of Treasury.

(4) The Director of the Department of Labor and the State Treasurer shall make internal organizational and budgetary changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(5) The Director of the Department of Labor and the State Treasurer shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying the records, personnel and property to be transferred, any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Labor and the terms under which the Department of Labor shall purchase services from and coordinate with the Department of Treasury.

(6) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(7) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Order shall become effective 60 days after filing.

History: 1992, E.R.O. No. 1992-7, Eff. Oct. 18, 1992






E.R.O. No. 1995-11 EXECUTIVE REORGANIZATION ORDER (12.172 - 12.172)

Section 12.172 Transfer of responsibilities for computer program analysis and programming for department of labor applications (transferred to department of treasury by E.O. 1992-20) and related systems development functions from department of treasury to department of commerce.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, certain data processing staff within the Department of Treasury are currently responsible for the development and maintenance of the Department of Labor's mainframe applications; and

WHEREAS, the Department of Management and Budget is consolidating the state's nine Unisys A series data centers; and after the consolidation is implemented, the Department of Treasury will no longer operate a mainframe computer and provide programming services to other departments and agencies; and

WHEREAS, under the agreement that the Department of Commerce provides administrative support services for the Department of Labor, these computer programming services are included in this agreement; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All responsibilities for computer program analysis and programming for all Department of Labor applications transferred to the Department of Treasury by Executive Order 1992-20, and systems development functions related thereto now performed by the Department of Treasury, are hereby transferred from the Department of Treasury to the Department of Commerce.

2. The Director of the Department of Treasury and the Director of the Department of Commerce shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Commerce.

3. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Treasury for the functions transferred to the Department of Commerce by this Order are hereby transferred to the Department of Commerce.

4. The Director of the Department of Treasury and the Director of the Department of Commerce shall make internal organizational and budgetary changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

5. The Director of the Department of Treasury and the Director of the Department of Commerce shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying the records, personnel and property to be transferred, and any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Treasury and terms which the Department of Treasury will coordinate with the Department of Commerce.

6. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

7. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1995, E.R.O. No. 1995-11, Eff. July 23, 1995






E.R.O. No. 1995-2 EXECUTIVE REORGANIZATION ORDER (12.181 - 12.181)

Section 12.181 Transfer of certain powers and duties of the Michigan higher education assistance authority, Michigan higher education student loan authority, and office of student financial assistance services in the department of education to the department of treasury.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary in the interests of efficient administration and effective government to effect changes in the organization of the Executive Branch of government; and

WHEREAS, the Office of Student Financial Assistance Services in the Department of Education administers programs that provide financial assistance in the form of loans and grants for postsecondary education students with limited financial resources and that provide degree reimbursement assistance to private, nonprofit institutions of higher learning for degrees earned by state residents; and

WHEREAS, the Michigan Higher Education Assistance Authority is responsible for guaranteeing loans to postsecondary students and their parents under various state and federal student loan programs and provides loan applications and information, processes loan applications and monitors compliance with state and federal regulations for the dispensing and collection of student loans; and,

WHEREAS, the Michigan Higher Education Student Loan Authority operates loan programs to make low-interest, long-term educational loans available to postsecondary education students under the Michigan Direct Student Loan Program and to students and parents of students under the Michigan Alternative Student Loan Program, and also operates a State Secondary Market that purchases federally-insured loans from financial institutions, thus providing these institutions with capital to reinvest in new student loans; and

WHEREAS, the Department of Treasury acts as the fiscal agent for various state bonding authorities and assists state authorities with debt issuance to ensure that it is accomplished in a cost-efficient and effective manner, performs loan collection services for defaulted student loans guaranteed by the Michigan Higher Education Assistance Authority, administers the Michigan Education Trust program, is responsible for various state investment and debt management and issuance functions and provides analysis of bonding proposals submitted by state authorities to determine issue finance security; and

WHEREAS, it is important that there be maximum efficiency and coordination in the operation of education student loan programs directed at assisting Michigan residents in gaining access to postsecondary educational opportunities, and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Higher Education Assistance Authority, the Michigan Higher Education Student Loan Authority, and the Office of Student Financial Assistance Services can be more effectively organized and carried out under the supervision and direction of the State Treasurer;

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the authority, powers, duties, functions and responsibilities, with the exception of those functions set forth in paragraph 3 of this Order, of the Michigan Higher Education Assistance Authority, the Michigan Higher Education Student Loan Authority and the Office of Student Financial Assistance Services in the Department of Education set forth in Act No. 77 of the Public Acts of 1960, as amended, being Section 390.951 et seq. of the Michigan Compiled Laws; Act No. 222 of the Public Acts of 1975, as amended, being Section 390.1151 et seq. of the Michigan Compiled Laws; Act No. 208 of the Public Acts of 1964, as amended, being Section 390.971 et seq. of the Michigan Compiled Laws; Act No. 313 of the Public Acts of 1966, as amended, being Section 390.991 et seq. of the Michigan Compiled Laws; Act No. 228 of the Public Acts of 1976, being Section 390.1301 et seq. of the Michigan Compiled Laws; Act No. 75 of the Public Acts of 1974, as amended, being Section 390.1021 et seq. of the Michigan Compiled Laws; Act No. 174 of the Public Acts of 1976, as amended, being Section 390.1251 et seq. of the Michigan Compiled Laws; Act No. 303 of the Public Acts of 1986, being Section 390.1321 et seq. of the Michigan Compiled Laws; Act No. 288 of the Public Acts of 1986, as amended, being Section 390.1371 et seq. of the Michigan Compiled Laws; Act No. 102 of the Public Acts of 1986, being Section 390.1281 et seq. of the Michigan Compiled Laws; Act No. 273 of the Public Acts of 1986, being Section 390.1401 et seq. of the Michigan Compiled Laws; Act No. 105 of the Public Acts of 1978, as amended, being Section 390.1271 et seq. of the Michigan Compiled Laws; Act No. 219 of the Public Acts of 1969, being Section 390.1001 et seq. of the Michigan Compiled Laws; and the federal Higher Education Act of 1965, 20 USC 1001 et seq., are hereby transferred to the Department of Treasury. The authorities shall retain, with the exception of those functions set forth in paragraph 3, all of their statutory authority, powers, duties and responsibilities, which they shall exercise independently of the State Treasurer. The functions the authorities retain include, but are not limited to, the functions of rule-making, adjudication, licensing and registration and the prescription of rules, rates, regulations and standards. In addition, the transfer includes, but is not limited to, bond, note, reserve and trust funds, subject to any agreement with note and bond holders or with the holders or issuers of instruments that may have been guaranteed.

2. The State Treasurer shall replace the Superintendent of Public Instruction as an ex officio member and chairman of the Michigan Higher Education Assistance Authority established pursuant to section 2 of Act No. 77 of 1960, as amended, being section 390.952 of the Michigan Compiled Laws and as an ex officio member and chairman of the Michigan Higher Education Student Loan Authority established pursuant to section 3 of Public Act 222 of 1975, as amended, being section 390.1153 of the Michigan Compiled Laws.

3. The State Treasurer shall provide executive direction and supervision for the implementation of the transfers. All administrative functions, including budgeting, procurement and related management functions of the authorities, shall be performed under the direction and supervision of the State Treasurer. The Department of Treasury shall function as the appointing authority for the civil service employees of the authorities.

4. The State Treasurer shall administer the assigned functions in such a way as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

5. All records, personnel, property, and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Department of Education for the functions transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury.

6. The State Treasurer and the Superintendent of Public Instruction shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Education.

7. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

8. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1995, E.R.O. No. 1995-2, Eff. Apr. 5, 1995






E.R.O. No. 1995-19 EXECUTIVE REORGANIZATION ORDER (12.182 - 12.182)

Section 12.182 Transfer of powers and duties of the Michigan underground storage tank financial assurance authority from the department of management and budget to the department of treasury.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary in the interests of efficient administration and effective government to effect changes in the organization of the Executive Branch of government; and

WHEREAS, the Michigan Underground Storage Tank Financial Assurance Authority is created as a body corporate within the Department of Management and Budget by part 215 of Act No. 451 of the Public Acts of 1994, as amended, being Section 324.21501 et seq. of the Michigan Compiled Laws; and

WHEREAS, the Michigan Underground Storage Tank Financial Assurance Authority assists in financing the cost of the replacement of petroleum underground storage tanks and the remediation of property damaged by the released petroleum from underground storage tank systems and is authorized to, among other things, issue and sell notes and bonds for such purposes; and

WHEREAS, the Department of Treasury acts as the fiscal agent for various state bonding authorities and assists state authorities with debt issuance to ensure that it is accomplished in a cost-efficient and effective manner, is responsible for various state investment and debt management and issuance functions, and provides analysis of bonding proposals submitted by state and local authorities to determine whether there is adequate security for each issue; and

WHEREAS, it is important that there be maximum efficiency and coordination in the operation of financing programs; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Underground Storage Tank Financial Assurance Authority can be more effectively organized and carried out under the supervision and direction of the State Treasurer.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, order the following:

1. All the authority, powers, duties, functions and responsibilities of the Michigan Underground Storage Tank Financial Assurance Authority set forth in part 215 of Act No. 451 of the Public Acts of 1994, as amended, being Section 324.21501 et seq. of the Michigan Compiled Laws, are transferred from the Department of Management and Budget to the Department of Treasury. The authority shall retain, with the exception of those functions set forth in paragraph 3, all of its statutory authority, powers, duties and responsibilities, which it shall exercise independently of the State Treasurer. In addition, the transfer includes, but is not limited to, bond, note, loan, grant, reserve and trust funds, subject to any agreement with note and bond holders, borrowers, grant recipients, contract holders or the holders or issuers of instruments that may have been guaranteed.

2. The State Treasurer shall replace the Director of the Department of Management and Budget as a member of the board of directors of the Michigan Underground Storage Tank Financial Assurance Authority created in Section 21523 of Act No. 451 of 1994, as amended, being Section 324.21523 of the Michigan Compiled Laws. Prior consent of the State Treasurer, instead of the Director of the Department of Management and Budget, shall be required with respect to the authority's power to budget, solicit and accept gifts, grants, loans and other aid from any person or the federal, state, or local government or any agency of the federal, state, or local government, or participate in any other way in a federal, state or local government program.

3. The State Treasurer shall provide executive direction and supervision for the implementation of the transfer. All administrative functions, including budgeting, procurement and related management functions of the authority, shall be performed under the direction and supervision of the State Treasurer. The Department of Treasury shall function as the appointing authority for the civil service employees of the authority. The authority may contract with the Department of Treasury for the purpose of maintaining and improving the rights and interests of the authority.

4. The State Treasurer shall administer the assigned functions in such a way as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

5. All records, personnel, property, and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Department of Management and Budget for the activities and functions transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury.

6. The State Treasurer and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the authority or the Department of Management and Budget.

7. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

8. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1995, E.R.O. No. 1995-19, Eff. Jan. 31, 1996






E.R.O. No. 2000-5 EXECUTIVE REORGANIZATION ORDER (12.183 - 12.183)

Section 12.183 Establishment of Michigan debt advisory board within department of treasury.

WHEREAS, Act No. 202 of the Public Acts of 1943, being Sections 131.1 et seq. of the Michigan Compiled Laws, authorizes and directs the State Treasurer to protect the credit of the state and its municipalities; and

WHEREAS, the state, and agencies and authorities of the state, are authorized by law to issue bonds, notes, obligations, and other evidence of indebtedness; and

WHEREAS, preserving and enhancing the state's credit rating and maintaining future low-cost capital financing is beneficial to the state and its citizens; and

WHEREAS, consistent consideration of the state's overall management of debt promotes the effective integration of the state's debt capacity with its capital financing needs; and

WHEREAS, access to the capital markets can be enhanced by the effective coordination of debt issuance financing and related activities.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

A. Establishment of the Michigan Debt Advisory Board

1. The Michigan Debt Advisory Board ("Board") is hereby established within the Department of Treasury. The Board shall consist of the State Treasurer, the Director of the Department of Consumer and Industry Services, the Director of the Department of Management and Budget, the Director of the Department of Transportation, and the State Budget Director.

2. Members of the Board shall serve without compensation. Members of the Board may receive reimbursement for necessary travel and expenses according to relevant procedures of the Department of Management and Budget and Civil Service Commission rules and regulations.

3. Members of the Board shall attend Board meetings in person, and shall not delegate their responsibilities to other persons. The Chairperson of the Board shall be the State Treasurer. The Board shall meet at least once annually.

B. Charge to the Board

1. The Board is charged with advising and making recommendations to the Governor on matters relating to debt issuance, debt management and debt capacity. To carry out its charge, the Board may engage in, but is not limited to, the following activities:

a. Review and report to the Governor the state's debt capacity, considering both legal capacity and debt affordability;

b. Review and make recommendations for changes in state laws and policies that govern or affect the management or issuance of debt by the state and its agencies and authorities;

c. Ensure the coordination of debt issuance by the state and its agencies and authorities in terms of market access and timing; and

d. Provide advice and counsel to the Governor on the state's credit ratings.

The Chief Deputy Treasurer shall chair the meetings of the Committee, set the agendas, oversee the activities of the Committee, to the extent such activities specifically pertain to the purposes set forth by the Board, and coordinate requests made to the Committee by the Board.

2. At its first meeting, the Board shall establish the Michigan Debt Issuers Committee to serve as a resource to the Board. The Committee shall consist of the Chief Deputy Treasurer and other state officials (or their designees), as determined by the Board, directly involved in the issuance of bonds, notes, obligations, or other evidence of indebtedness by the state or by agencies or authorities of the state. The Committee shall meet at least once monthly, or as otherwise determined by the Board, for purposes specified by the Board. Such purposes may include the following:

a. Coordination of the timing of debt issuance;

b. Sharing of information concerning trends in debt issuance and market activity;

c. Working to utilize fully and improve the use of technology in activities related to debt issuance; and

d. Providing information and coordination on disclosure standards in both the primary and secondary markets.

C. Miscellaneous

1. The Board shall be staffed by personnel within the Department of Treasury, to be designated by the State Treasurer.

2. All principal departments and other state agencies shall cooperate with the Board in the performance of its responsibilities. The Board may request, and principal departments and other state agencies shall provide, such policy and technical information as is required by the Board in the discharge of its responsibilities. Agencies shall make every effort to provide the Board with key staff and other means of support to assist in the performance of its duties.

3. The Board may promulgate bylaws, consistent with law and with this Executive Order, to govern its organization and procedure.

4. The Board may hire or retain such contractors, sub-contractors, advisors, consultants and agents, and may make and enter into contracts necessary or incidental to the exercise of the powers of and the performance of its duties as the State Treasurer may deem advisable and necessary, in accordance with the relevant statutes, rules and procedures of the Civil Service Commission and the Department of Management and Budget.

5. This Executive Order shall not affect in any way the autonomous nature of any agency or authority of the state, including that agency's or authority's ability to independently exercise its authority, powers, duties, and responsibilities as provided by law.

The provisions of this Executive Order shall become effective upon filing.

History: 2000, E.R.O. No. 2000-5, Eff. Sept. 5, 2000






E.R.O. No. 2001-5 EXECUTIVE REORGANIZATION ORDER (12.191 - 12.191)



E.R.O. No. 2002-3 EXECUTIVE REORGANIZATION ORDER (12.192 - 12.192)

Section 12.192 Creation of Michigan public educational facilities authority as public body corporate and politic; location in department of treasury; transfer of certain powers and duties from Michigan strategic fund and Michigan strategic fund board of directors to Michigan public educational facilities authority and Michigan public educational facilities authority board of trustees; transfer of certain powers and duties from Michigan municipal bond authority and Michigan municipal bond authority board of trustees to Michigan public educational facilities authority and Michigan public educational facilities authority board of trustees; rescission of executive order no. 2001-11.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units, which he considers necessary for efficient administration; and

WHEREAS, the state of Michigan has public schools that are in need of new public educational facilities or whose existing public educational facilities are in need of renovation and remodeling; and

WHEREAS, the United States Congress recently passed, and President George W. Bush signed, The Economic Growth and Tax Relief Reconciliation Act of 2001, which includes a provision authorizing the issuance of "qualified public educational facility bonds" as exempt facility bonds under Section 142 of the Internal Revenue Code of 1986, as amended, being 26 USC 142; and

WHEREAS, The Economic Growth and Tax Relief Reconciliation Act of 2001 limits the amount of qualified public educational facility bonds that may be issued as tax-exempt bonds and provides that the state may allocate the amount of qualified public educational facility bonds in such manner as the state deems appropriate; and

WHEREAS, the availability of exempt facility bonds for qualified public educational facilities will provide public schools across the country with a means for addressing the difficulties encountered in financing the construction, rehabilitation, refurbishing or equipping of public educational facilities; and

WHEREAS, the state can effectively and efficiently provide for a qualified public educational facility bond program by establishing a new authority, the Michigan Public Educational Facilities Authority, within the Department of Treasury; and

WHEREAS, the creation of the Michigan Public Educational Facilities Authority may also create an opportunity for the state of Michigan to partner with other states to facilitate the acquisition of capital for the construction, rehabilitation, refurbishing or equipping of qualified public educational facilities; and

WHEREAS, it is necessary in the interests of efficient administration and good government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. "Authority" means the Michigan Public Educational Facilities Authority created by this Order.

B. "Board" means the Michigan Public Educational Facilities Authority Board of Trustees created by this Order.

C. The "Center for Educational Performance and Information" means the temporary state agency created by Executive Order 2000-9, being Section 388.996 et seq. of the Michigan Compiled Laws.

D. The "Department of Treasury" means the principal department created by Section 75 of Act No. 380 of the Public Acts of 1965, being Section 16.175 of the Michigan Compiled Laws.

E. The "Michigan Municipal Bond Authority" means the body corporate created under the Shared Credit Rating Act, Act No. 227 of the Public Acts of 1985, as amended, being Section 141.1051 et seq. of the Michigan Compiled Laws, and includes the Michigan Municipal Bond Authority Board of Trustees.

F. The "Michigan Strategic Fund" means the public body corporate and politic created under Act No. 270 of the Public Acts of 1984, as amended, being Section 125.2001 et seq. of the Michigan Compiled Laws, and includes the Michigan Strategic Fund Board of Directors.

G. "Public School" means a public elementary or secondary educational entity or agency that is established under the Revised School Code, Act No. 451 of the Public Acts of 1976, as amended, being Section 380.1 et seq. of the Michigan Compiled Laws, and has as its primary mission the teaching and learning of academic and vocational-technical skills and knowledge, and is operated by a school district, local act school district, special act school district, intermediate school district, public school academy corporation, strict discipline academy corporation, or by the Department of Education or the State Board of Education. Public school also includes a laboratory school or other elementary or secondary school that is controlled and operated by a state public university described in Article VIII, Section 4, 5 or 6, of the Constitution of the state of Michigan of 1963.

H. "Qualified Public Educational Facility" shall have the same meaning as defined in Section 422 of The Economic Growth and Tax Relief Reconciliation Act of 2001, codified in Section 142 of the Internal Revenue Code of 1986, as amended, being 26 USC 142.

II. CREATION OF THE MICHIGAN PUBLIC EDUCATIONAL FACILITIES AUTHORITY

A. The Michigan Public Educational Facilities Authority is hereby created as a public body corporate and politic. The authority shall be located within the Department of Treasury and shall exercise the powers transferred or assigned to it by this executive order independently of the State Treasurer, except that budgeting, personnel, procurement and related functions shall be performed under the direction and supervision of the State Treasurer.

B. The purposes, powers and duties of the authority shall be vested in and exercised by a board of trustees consisting of:

1. The State Treasurer, who may appoint a representative from the Department of Treasury to serve as a voting member of the board in the absence of the State Treasurer.

2. Four (4) trustees appointed by the governor, with the advice and consent of the Senate. Not more than two (2) of the trustees appointed under this subsection shall be members of the same political party.

C. Except as otherwise provided in this subsection, appointed trustees shall hold office for a term of four (4) years. However, of the trustees initially appointed, the Governor shall designate two (2) to serve a term of four (4) years, one (1) to serve a term of three (3) years, and one (1) to serve a term of two (2) years.

D. A vacancy on the board caused by the expiration of a term or other cause of termination of membership on the board shall be filled in the same manner as the original appointment.

E. A trustee appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the trustee who he or she is to succeed in the same manner as the original appointment. A trustee may be reappointed for additional terms.

III. OPERATIONS OF THE MICHIGAN PUBLIC EDUCATIONAL FACILITIES AUTHORITY BOARD OF TRUSTEES

A. The Governor shall designate one trustee to serve as chairperson of the board. The chairperson shall serve as chairperson at the pleasure of the Governor.

B. The board may adopt bylaws, not inconsistent with law and with this Order, governing its organization, operation and procedure.

C. The business which the board may perform shall be conducted at a public meeting of the board held in compliance with the Open Meetings Act, Act No. 267 of the Public Acts of 1976, being Section 15.261 et seq. of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

D. A majority of the serving trustees constitutes a quorum for the transaction of business at a meeting. The board shall act by a majority vote of the trustees present at a meeting.

E. The board shall meet at the call of the chairperson and as may be provided in the bylaws of the board. Meetings of the board may be held at any location within the state of Michigan.

F. The board may, as appropriate, make inquiries, studies, and investigations, hold hearings, and receive comments from the public.

G. Trustees shall serve without compensation. Trustees may receive reimbursement for necessary travel and expenses according to the relevant procedures of the Civil Service Commission and the Department of Management and Budget.

H. The board may hire or retain such contractors, sub-contractors, advisors, consultants and agents, and may make and enter into contracts necessary or incidental to the exercise of the powers of the board and the performance of its duties as the board may deem advisable and necessary, in accordance with the relevant statutes, rules and procedures of the Civil Service Commission and the Department of Management and Budget.

I. Subject to appropriations and other applicable law, the board may apply for, receive and expend monies from any source, public or private, including but not limited to, gifts, grants, donations of monies and government appropriations. The board may also accept donations of labor, services or other things of value from any public or private agency or person.

J. The authority shall be staffed by personnel within the Department of Treasury, as designated by the State Treasurer.

IV. MICHIGAN STRATEGIC FUND

All the statutory authority, powers, duties, functions and responsibilities with respect to a commercial enterprise involving the construction, rehabilitation, refurbishing or equipping of school facilities that are occupied or to be occupied by a public school, provided under the Michigan Strategic Fund Act, Act No. 270 of the Public Acts of 1984, as amended, being Section 125.2001 et seq. of the Michigan Compiled Laws, including without limitation the power to issue bonds and notes and to enter into contracts, are hereby transferred from the Michigan Strategic Fund and the Michigan Strategic Fund Board of Directors to the Michigan Public Educational Facilities Authority and the Michigan Public Educational Facilities Authority Board of Trustees.

V. BOND VOLUME ALLOCATION

The authority is hereby designated and authorized to receive and utilize all allocations of the amount of tax-exempt obligations that may be issued to finance qualified public educational facilities as provided by Section 142(k)(5) of the Internal Revenue Code of 1986, as amended, being 26 USC 142(k)(5).

VI. MICHIGAN MUNICIPAL BOND AUTHORITY

A. Except as provided in Paragraph B, the statutory authority, powers, duties, functions and responsibilities of the Michigan Municipal Bond Authority and the Michigan Municipal Bond Authority Board of Trustees, including without limitation the power to issue bonds and notes and enter into contracts, as such authority, powers, duties, functions and responsibilities relate to governmental units which are a public school academy or a laboratory school or other elementary or secondary school that is controlled and operated by a state public university described in Article VIII, Section 4, 5 or 6, of the constitution of the state of Michigan of 1963, including but not limited to the statutory authority, powers, duties, functions and responsibilities set forth in the Shared Credit Rating Act, Act No. 227 of the Public Acts of 1985, as amended, being Section 141.1051 et seq. of the Michigan Compiled Laws, Section 1225 of the Revised School Code, Act No. 451 of the Public Acts of 1976, as amended, being Section 380.1225 of the Michigan Compiled Laws, and the State School Aid Act of 1979, Act No. 94 of the Public Acts of 1979, as amended, being Section 388.1601 et seq. of the Michigan Compiled Laws, are hereby transferred from the Michigan Municipal Bond Authority and the Michigan Municipal Bond Authority Board of Trustees to the Michigan Public Educational Facilities Authority and the Michigan Public Educational Facilities Authority Board of Trustees.

B. The transfer provided for in Subsection A. does not transfer the authorities, powers, duties, functions, responsibilities, rights and obligations of the Michigan Municipal Bond Authority and the Michigan Municipal Bond Authority Board of Trustees related to:

1. any outstanding public school academy bonds or notes or any reserve or trust funds relating to such bonds or notes; or

2. any long-term public school academy facility program financing for which an application was submitted to the Michigan Municipal Bond Authority on July 23, 2001, including that portion of the appropriation for public school academy financing to be deposited into the reserve fund for that transaction.

VII. MISCELLANEOUS

A. The State Treasurer shall provide executive direction and supervision for the implementation of all transfers of authority to the Michigan Public Educational Facilities Authority made under this Order.

B. The State Treasurer shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The State Treasurer shall identify the program positions and administrative function positions that will be transferred to the Michigan Public Educational Facilities Authority according to the terms of this Order. The State Treasurer shall develop an agreement specifying these positions no later than the effective date of this Order.

D. The State Treasurer shall immediately initiate coordination with the directors of all other state departments and agencies having authority transferred to the Michigan Public Educational Facilities Authority under this Order to facilitate the transfer and to develop memoranda of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved related to the authority to be transferred.

E. All records, personnel, property, grants and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to any entity for the activities, powers, duties, functions and responsibilities transferred from the Michigan Municipal Bond Authority and the Michigan Strategic Fund by this Order are hereby transferred to the Michigan Public Educational Facilities Authority.

F. The State Treasurer may request the assistance of other state agencies with respect to personnel, budgeting, procurement, information systems and other management-related functions and such agencies shall provide such assistance.

G. The Michigan Public Educational Facilities Authority will prepare and submit an annual report to the Center for Educational Performance and Information which will include the total number of bond issues, dollar amount of the bond issues, number of public schools assisted, the geographic distribution of the bond financing and the types of facilities financed.

H. The State Treasurer may by written instrument delegate a duty or power conferred by law or this Order and the person to whom such duty or power is so delegated may perform such duty or exercise such power at the time and to the extent that such duty or power is delegated by the State Treasurer.

I. All rules, orders, contracts, grants and agreements relating to the functions transferred to the Michigan Public Educational Facilities Authority by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended or rescinded.

J. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records affected by this Order in the state's financial management system for the remainder of this fiscal year.

K. The Michigan Public Educational Facilities Authority is a separate and distinct authority from the School Bond Loan Fund established by Act No. 74 of the Public Acts of 1955, as amended, being Section 388.921 et seq. of the Michigan Compiled Laws, and shall have no impact on the amount of loans available to school districts through the School Bond Loan Fund.

L. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

M. Executive Order 2001-11, creating the Michigan Public Educational Facilities Authority and the Michigan Public Educational Facilities Authority Board of Trustees, is hereby rescinded in its entirety as of the effective date of this order. The Michigan Public Educational Facilities Authority and the Michigan Public Educational Facilities Authority Board of Trustees created by Executive Order 2001-11 are hereby abolished as of the effective date of this Order.

History: 2002, E.R.O. No. 2002-3, Eff. May 12, 2002






E.R.O. No. 2002-8 EXECUTIVE REORGANIZATION ORDER (12.193 - 12.193)

Section 12.193 Consolidation of administrative staff of Michigan higher education assistance authority, Michigan higher education facilities authority, Michigan higher education student loan authority, Michigan municipal bond authority, and state hospital finance authority; transfer of certain functions to state treasurer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Department of Treasury serves as the fiscal agent for various state authorities, including the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority; and

WHEREAS, the Department of Treasury is responsible for various state investment and debt management and issuance functions and assists these authorities with debt issuance to ensure that these functions are accomplished in a coordinated, cost-efficient and effective manner; and

WHEREAS, the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority currently maintain separate administrative staff, resulting in a duplication of tasks and structure; and

WHEREAS, sound management dictates combining the administrative staff of the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority into a single work unit under the direction and supervision of the State Treasurer, thereby merging the administrative staff into a more efficient and coordinated management structure; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. "Administrative staff" means any and all state classified personnel who perform any function for the authorities covered by the provisions of this Executive Order.

B. The "Department of Treasury" means the principal department created by Section 75 of Act No. 380 of the Public Acts of 1965, being Section 16.175 of the Michigan Compiled Laws.

C. The "Michigan Higher Education Assistance Authority" means the non-profit authority created as an agency within the Department of Education by Section 1 of Act No. 77 of the Public Acts of 1960, as amended, being Section 390.951 of the Michigan Compiled Laws, and transferred to the Department of Treasury by Executive Order 1995-3, being Section 12.181 of the Michigan Compiled Laws.

D. The "Michigan Higher Education Facilities Authority" means the public body corporate and politic created as an agency and instrumentality of the state within the Department of Education by Section 3 of Act. No. 295 of the Public Acts of 1969, as amended, being Section 390.923 of the Michigan Compiled Laws, and transferred to the Department of Treasury by Executive Order 1992-2, being Section 390.940 of the Michigan Compiled Laws.

E. The "Michigan Higher Education Student Loan Authority" means the public body corporate and politic created within the Department of Education by Section 3 of Act No. 222 of the Public Acts of 1975, as amended, being Section 390.1153 of the Michigan Compiled Laws, and transferred to the Department of Treasury by Executive Order 1995-3, being Section 12.181 of the Michigan Compiled Laws.

F. The "Michigan Municipal Bond Authority" means the body corporate, separate and distinct from the state, created within the Department of Treasury by Act No. 227 of the Public Acts of 1985, as amended, being Section 141.1051 et seq. of the Michigan Compiled Laws.

G. The "State Hospital Finance Authority" means the public body corporate and politic of the state created within the Department of Treasury by Section 11 of Act No. 38 of 1969, as amended, being Section 331.41 of the Michigan Compiled Laws.

II. TRANSFERS

A. The administrative staff of the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority are hereby combined into a single work unit under the direction and supervision of the State Treasurer, thereby merging the administrative staff from each separate authority into this work unit.

B. The Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority shall retain, with the exception of those functions set forth in paragraph II. C., all of the remaining statutory authority, powers, duties, and responsibilities, which they have and shall continue to exercise independently of the State Treasurer. These functions shall include, but not be limited to, the functions of rule-making, adjudication, licensing and regulation, and the prescription of rules, rates, regulations and standards as applicable. This transfer is subject to any agreement executed prior to the issuance of this order with note holders, bond holders or issuers of instruments that are guaranteed.

C. All administrative functions, including budgeting, procurement, personnel, and management functions related to the administrative staff of the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority, including, but not limited to, the statutory authority, powers, duties and responsibilities related to administrative staff set forth in:

1. Section 7(d) of Act No. 77 of the Public Acts of 1960, as amended, being Section 390.957(d) of the Michigan Compiled Laws (power of Michigan Higher Education Assistance Authority to competitively contract for services, including contracts related to administrative staff);

2. Section 4(l) of Act No. 295 of the Public Acts of 1969, as amended, being Section 390.924(l) of the Michigan Compiled Laws (power of Michigan Higher Education Facilities Authority to appoint employees, describe their duties and fix their compensation subject to the civil service laws of the state);

3. Section 4(k) of Act No. 222 of the Public Acts of 1975, as amended, being Section 390.1154(k) of the Michigan Compiled Laws (power of Michigan Higher Education Student Loan Authority to appoint employees, describe their duties and fix their compensation subject to the rules promulgated by the state department of civil service);

4. Section 6(1) of Act No. 227 of the Public Acts of 1985, as amended, being Section 141.1056(1) of the Michigan Compiled Laws (power of Michigan Municipal Bond Authority Board to employ permanent or temporary employees); and

5. Section 12(j) of Act No. 38 of the Public Acts of 1969, as amended, being Section 331.42(j) of the Michigan Compiled Laws (power of the State Hospital Finance Authority to engage necessary personnel)

are hereby transferred to the State Treasurer.

D. The State Treasurer shall hereafter function as the appointing authority for the state classified administrative staff employees of the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority.

III. MISCELLANEOUS

A. The State Treasurer shall, in the State Treasurer's discretion, ensure that the administrative staff resources available to the Michigan Higher Education Assistance Authority, the Michigan Higher Education Facilities Authority, the Michigan Higher Education Student Loan Authority, the Michigan Municipal Bond Authority, and the State Hospital Finance Authority are sufficient to perform the functions of the respective authorities as provided for by law.

B. The State Treasurer shall provide executive direction and supervision for the implementation of the transfer made under this Order. The assigned functions shall be administered under the direction and supervision of the State Treasurer.

C. The State Treasurer shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

D. All records, personnel, property, grants and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available for the activities, power, duties, functions and responsibilities transferred by this Order are hereby transferred to the State Treasurer.

E. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the year.

F. All rules, orders, contracts, grants and agreements relating to the functions transferred to the Department of Treasury or the State Treasurer by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended or rescinded.

G. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

H. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

History: 2002, E.R.O. No. 2002-8, Eff. Sept. 23, 2002






E.R.O. No. 2010-2 EXECUTIVE REORGANIZATION ORDER (12.194 - 12.194)

Section 12.194 Creation of Michigan finance authority within department of treasury; transfer of certain powers and duties of Michigan forest finance authority, Michigan higher education assistance authority, Michigan higher education facilities authority, Michigan higher education student loan authority, Michigan municipal bond authority, Michigan public educational facilities authority, Michigan strategic fund, Michigan tobacco settlement finance authority, Michigan underground storage tank financial assurance authority; state higher education facilities commission, state hospital finance authority, and state land bank fast track authority to Michigan finance authority; transfer of certain powers and duties of Michigan forest finance authority, not otherwise transferred to Michigan finance authority, from Michigan forest finance authority to department of natural resources and environment by type II transfer; transfer of certain powers and duties of Michigan higher education assistance authority to department of treasury; transfer of certain powers and duties of state land bank fast track authority from department of energy, labor, and economic growth to department of treasury; transfer of Michigan state housing development authority from department of energy, labor, and economic growth to the department of treasury.

WHEREAS, Section

1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, under current law the administrative functions of certain public finance authorities have been combined into a single work unit serving several authority boards, under the direction and supervision of the State Treasurer;

WHEREAS, there exist multiple public finance authorities, agencies, and commissions in multiple departments with the ability to finance and otherwise assist certain public and private facilities and activities;

WHEREAS, the Department of Treasury has the expertise to assist with authorities' investments, debt issuances, and debt management to ensure that these functions are accomplished in a coordinated, cost-efficient and effective manner;

WHEREAS, there is a continuing need to reorganize functions among state departments to ensure efficient administration and effectiveness of government;

NOW THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

As used in this Order:

A. "Civil Service Commission" means the commission required under Section 5 of Article XI of the Michigan Constitution of 1963.

B. "Department of Energy, Labor, and Economic Growth" means the principal department of state government created under Section 225 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.325, and renamed by Executive Order 1996-2, MCL 445.2001, Executive Order 2003-18, MCL 445.2011 and Executive Order 2008-20, MCL 445.2025.

C. "Department of Natural Resources and Environment" means the principal department of state government created under Section 250 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.350, and Section 501 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.501, as modified by Executive Order 1995-18, MCL 324.99903, and by Executive Order 2009-45.

D. "Department of Technology, Management, and Budget" means the principal department of state government created as the Department of Management and Budget under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121, and renamed under Executive Order 2009-55.

E. "Department of Treasury" or "Department" means the principal department of state government created under Section 75 of 1965 PA 380, MCL 16.175.

F. "Michigan Finance Authority" or "Authority" means the public body corporate and politic created within the Department of Treasury under this Order.

G. "Michigan Forest Finance Authority" means the body corporate created within the Department of Natural Resources and Environment under Section 50503 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.50503.

H. "Michigan Higher Education Assistance Authority" means the authority created as an agency within the Department of Education under Section 1 of 1960 PA 77, MCL 390.951, and transferred to the Department of Treasury by Executive Order 1995-3, MCL 12.181, and modified by Executive Order 2002-12, MCL 12.193.

I. "Michigan Higher Education Facilities Authority" means the public body corporate and politic created as an agency and instrumentality of this state within the Department of Education under Section 3 of the Higher Education Facilities Authority Act, 1969 PA 295, MCL 390.923, and transferred to the Department of Treasury by Executive Order 1992-2, MCL 390, and modified by Executive Order 1995-2, MCL 12.181, and Executive Order 2002-12, MCL 12.193.

J. "Michigan Higher Education Student Loan Authority" means the public body corporate and politic created within the Department of Education under Section 3 of the Higher Education Loan Authority Act, 1975 PA 222, MCL 390.1153, and transferred to the Department of Treasury by Executive Order 1995-3, MCL 12.181, and modified by Executive Order 2002-12, MCL 12.193.

K. "Michigan Municipal Bond Authority" means the body corporate, separate and distinct from this state, created within the Department of Treasury under Sections 4 and 6 of the Shared Credit Rating Act, 1985 PA 227, MCL 141.1054 and 141.1056, and modified by Executive Order 2002-12, MCL 12.193.

L. "Michigan Public Educational Facilities Authority" means the public body corporate and politic created under Executive Order 2002-3, MCL 12.192, and modified by Executive Order 2002-12, MCL 12.193.

M. "Michigan State Housing Development Authority" means the public body corporate and politic created under Section 21 of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1421.

N. "Michigan Strategic Fund" means the public body corporate and politic created under Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005.

O. "Michigan Tobacco Settlement Finance Authority" means the public body corporate and politic created within the Department of Treasury under Section 4 of the Michigan Tobacco Settlement Finance Authority Act, 2005 PA 226, MCL 129.264.

P. "Michigan Underground Storage Tank Financial Assurance Authority" means the body corporate created within the Department of Management and Budget under Section 21523 of Part 215 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.21523, and transferred to the Department of Treasury under Executive Order 1995-24, MCL 12.182.

Q. "State Budget Director" means the individual appointed by the Governor under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

R. "State Higher Education Facilities Commission" means the entity created under Section 1 of 1964 PA 941, MCL 390.941, and transferred to the Department of Education by Section 307 of the Executive Organization Act of 1965 PA 380, MCL 16.407.

S. "State Hospital Finance Authority" means the public body corporate and politic of this state created within the Department of Treasury under Section 11 of the Hospital Finance Authority Act, 1969 PA 38, MCL 331.41.

T. "State Land Bank Fast Track Authority" means the authority created as a public body corporate and politic within the Department of Energy, Labor, and Economic Growth under Section 15 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.765.

U. "Type I transfer" means that phrase as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

V. "Type II transfer" means that phrase as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

A. The Michigan Finance Authority is created as an autonomous public body corporate and politic within the Department of Treasury.

B. The Authority shall exercise its powers, duties, and functions independently of the Department. The budgeting, procurement, and related management functions of the Authority shall be performed under the direction and supervision of the State Treasurer. The Michigan Finance Authority shall be staffed and assisted by personnel from the Department of Treasury as a single work unit under the direction and supervision of the State Treasurer, subject to available funding.

C. The powers, duties, and functions of the Authority are vested in a board of directors. The Board of Directors of the Authority shall consist of the following 7 members:

1. The State Treasurer, who may designate a representative from within the Department to serve as a voting member of the Board of Directors of the Authority in the absence of the State Treasurer.

2. Six directors appointed by the Governor, with the advice and consent of the Senate, including all of the following:

a. One resident of this state with experience in housing and community development issues or relating to public finance.

b. One resident of this state with experience in education issues, including but not limited to, issues related to public school districts, public community colleges, or public universities, or relating to public finance.

c. One resident of this state with experience in economic development issues or relating to public finance.

d. One resident of this state with experience in natural resources and environmental issues or relating to public finance.

e. One resident of this state with experience in issues relating to hospitals or other health facilities or relating to public finance.

f. One other resident of this state.

D. Not more than 3 of the members of the Board of Directors of the Michigan Finance Authority shall be members of the same political party. Members of the Board of Directors of the Authority shall discharge their duties in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the duties, a member of the Board of Directors of the Authority, when acting in good faith, may rely upon the opinion of counsel for the Authority, upon the report of an independent appraiser selected with reasonable care by the Authority, or upon financial statements of the Authority represented to the member of the Board of Directors to be correct by the individual having charge of books or account of the Authority, or stated in a written report by a certified public accountant or firm of certified public accountants to fairly reflect the financial condition of the Authority.

E. Except as otherwise provided in this subsection, the members of the Board of Directors of the Authority shall be appointed for a term of 4 years. Of the 6 directors initially appointed, 3 directors shall be appointed for an initial term expiring on September 30, 2010, 1 director shall be appointed for an initial term expiring on September 30, 2011, 1 director shall be appointed for an initial term expiring on September 30, 2012, and 1 director shall be appointed for an initial term expiring on September 30, 2013.

F. A vacancy on the Board of Directors of the Authority occurring other than by expiration of a term shall be filled by the Governor in the same manner as the original appointment for the balance of the unexpired term. A member of the Board of Directors of the Authority may be reappointed for subsequent additional terms.

G. The State Treasurer shall serve as the Chairperson of the Michigan Finance Authority. The Board of Directors may select a member of the Board of Directors to serve as the Vice-Chairperson of the Authority.

A. The Board of Directors of the Authority shall adopt procedures consistent with Michigan law and this Order governing its organization and operations.

B. A majority of the members of the Board of Directors of the Authority serving constitutes a quorum for the transaction of the business of the Authority. The Board of Directors of the Authority shall act by a majority vote of the serving members of the Board of Directors.

C. The Board of Directors of the Authority shall meet at the call of the Chairperson and as may be provided in procedures adopted by the Board of Directors.

D. The Board of Directors of the Authority may, as appropriate, make inquiries, studies, investigations, hold hearings, and receive comments from the public. The Board also may consult with outside experts in order to perform its duties, including, but not limited to, experts in the private sector, organized labor, government agencies, and at institutions of higher education.

E. The Board of Directors of the Authority may establish advisory workgroups composed of representatives of entities participating in Authority activities or other members of the public as deemed necessary by the Board of Directors of the Authority to assist the Authority in performing its duties and responsibilities. The Board of Directors of the Authority may adopt, reject, or modify any recommendations proposed by an advisory workgroup.

F. The Board of Directors of the Authority shall conduct all business at public meetings held in compliance with the Open Meetings Act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of each meeting shall be given in the manner required by the Open Meetings Act, 1976 PA 267, MCL 15.261 to 15.275.

G. Members of the Board of Directors of the Authority shall serve without compensation, but may receive reimbursement for necessary travel and expenses consistent with relevant statutes and the rules and procedures of the Civil Service Commission and the Department of Technology, Management, and Budget, subject to available funding.

H. The Michigan Finance Authority may hire or retain contractors, sub-contractors, advisors, consultants, and agents, and may make and enter into contracts necessary or incidental to the exercise of the powers of the Authority and the performance of its duties as the Board of Directors of the Authority deems advisable and necessary, in accordance with this Order, other Michigan law, and the rules and procedures of the Civil Service Commission and the Department of Technology, Management, and Budget.

I. The Authority may accept donations of labor, services, or other things of value from any public or private agency or person.

J. The Board of Directors of the Authority may delegate to 1 or more agents or employees those powers or duties with the limitations as the Board of Directors of the Authority considers proper.

K. Members of the Board of the Directors of the Authority shall refer all legislative and media contacts relating to the Authority to the Department of Treasury.

L. As of the effective date of this Order, the Authority is designated and authorized to receive and utilize all allocations and carry forward allocations of the tax credit, tax-exempt, or taxable obligations that may be issued to finance projects subject to the authority of the Michigan Finance Authority under this Order as permitted under the federal Internal Revenue Code of 1986, as amended, or as otherwise permitted by law.

A. Michigan Forest Finance Authority

1. Except as otherwise provided in Sections IV.A.2 and V.A.1, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Forest Finance Authority, and the Board of Directors of the Michigan Forest Finance Authority relating to borrowing money and the issuance of bonds or notes are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Forest Finance Authority relating to borrowing money and the issuance of bonds or notes under Part 505 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.50501 to 324.50522.

2. The position of State Forester under Section 50502 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.50502, and powers, duties, functions and responsibilities otherwise performed by the State Forester shall remain with the Department of Natural Resources and Environment. The position of Executive Director of the Michigan Forest Finance Authority provided for under Section 50505 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.50505, is abolished.

3. The Board of Directors of the Michigan Forest Finance Authority is abolished.

B. Michigan Higher Education Assistance Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Assistance Authority not transferred to the Department of Treasury under Section VI.A. are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Assistance Authority under the Michigan Higher Education Assistance Authority Act, 1960 PA 77, MCL 390.951 to 390.961.

2. As deemed necessary or appropriate by the Michigan Finance Authority, the Michigan Finance Authority may act in the place and stead of the Michigan Higher Education Assistance Authority and may take all actions that the Michigan Higher Education Assistance Authority could have taken under existing agreements and may execute conveyances, assignments, continuations, and transfers, or take other action as may be necessary or appropriate to implement the transfer under this Section IV.B.

3. The governing body of the Michigan Higher Education Assistance Authority is abolished.

C. Michigan Higher Education Facilities Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Facilities Authority and of the members of the Michigan Higher Education Facilities Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Facilities Authority under the Michigan Higher Education Facilities Authority Act, 1969 PA 295, MCL 390.921.

2. The governing body of the Michigan Higher Education Facilities Authority authorized under Section 3 of the Michigan Higher Education Facilities Authority Act, 1969 PA 295, MCL 390.923, is abolished.

D. Michigan Higher Education Student Loan Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Student Loan Authority and of the members of the Michigan Higher Education Student Loan Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Higher Education Student Loan Authority under the Higher Education Loan Authority Act, 1975 PA 222, MCL 390.1151 to 390.1165.

2. The governing body of the Michigan Higher Education Student Loan Authority authorized under Section 3 of the Higher Education Loan Authority Act, 1975 PA 222, MCL 390.1153, is abolished.

E. Michigan Municipal Bond Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Municipal Bond Authority and of the members of the Board of Trustees of the Michigan Municipal Bond Authority, are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Municipal Bond Authority under all of the following:

a. The Shared Credit Rating Act, 1985 PA 227, MCL 141.1051 to 141.1076.

b. Section 2b of 1855 PA 105, MCL 21.142b.

c. Section 7 of the Revenue Bond Act of 1933, 1933 PA 94, MCL 141.107.

d. Section 17a of the Glenn Steil Revenue Sharing Act of 1971, 1971 PA 140, MCL 141.917a.

e. Sections 3 and 4 of the Safe Drinking Water Financial Assistance Act, 2000 PA 147, MCL 141.1453 and 141.1454.

f. Section 415(3) of the Revised Municipal Finance Act, 2001 PA 34, MCL 141.2415(3).

g. Section 10n of 1951 PA 51, MCL 247.660n.

h. Part 52 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.5201 to 324.5206.

i. Part 53 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.5301 to 324.5316.

j. Part 54 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.5401 to 324.5419.

k. Part 197 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.19701 to 324.19708.

l. Section 1225(3) of The Revised School Code, 1976 PA 451, MCL 380.1225(3).

m. Article I of The State School Aid Act of 1979, 1979 PA 94, MCL 388.1601 to 388.1619.

n. Sections 9 and 14 of the School Bond Qualification, Approval, and Loan Act, 2005 PA 92, MCL 388.1929 and 388.1934.

2. The Board of Trustees of the Michigan Municipal Bond Authority is abolished.

F. Michigan Public Educational Facilities Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds, of the Michigan Public Educational Facilities Authority and of the members of the Board of Trustees of the Michigan Public Educational Facilities Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Public Educational Facilities Authority under Executive Order 2002-3, MCL 12.192.

2. The Board of Trustees of the Michigan Public Educational Facilities is abolished.

G. Michigan Strategic Fund

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Strategic Fund, with respect to the construction, rehabilitation, refurbishing or equipping of facilities that are occupied or used or to be occupied by or to be used by or for the benefit of a public school or a private school, are transferred from the Michigan Strategic Fund to the Michigan Finance Authority, including but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Strategic Fund relating to the construction, rehabilitation, refurbishing or equipping of facilities that are occupied or used or to be occupied by or to be used by or for the benefit of a public school or a private school under the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2001 to 125.2094.

2. Upon the completion of the transfers under Section IV.G.1, the Michigan Strategic Fund shall continue to exercise the authority, powers, duties, functions, and responsibilities of the Michigan Strategic Fund not transferred to the Department of Treasury as an autonomous entity within the Department.

3. The transfers under Section IV.G.1 are subject to any agreement executed prior to the issuance of this Order with note holders, bond holders, or issuers of instruments that are guaranteed.

4. Nothing in this Order shall be construed to impair the obligation of any bond or note issued by the Michigan Strategic Fund. Bonds and notes issued or to be issued by the Michigan Strategic Fund or on behalf of the Michigan Strategic Fund are obligations of the Michigan Strategic Fund and not obligations of this state.

H. Michigan Tobacco Settlement Finance Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Tobacco Settlement Finance Authority and of the Board of Directors of the Michigan Tobacco Settlement Finance Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds, of the Michigan Tobacco Settlement Finance Authority under the Michigan Tobacco Settlement Finance Authority Act, 2005 PA 226, MCL 129.261 to 129.279.

2. The Board of Directors of the Michigan Tobacco Settlement Finance Authority is abolished.

I. Michigan Underground Storage Tank Financial Assurance Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Underground Storage Tank Financial Assurance Authority and of the Board of Directors of the Michigan Underground Storage Tank Financial Assurance Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Underground Storage Tank Financial Assurance Authority under Part 215 of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.21501 to 324.21563.

2. The Board of Directors of the Michigan Underground Storage Tank Financial Assurance Authority is abolished.

J. State Higher Education Facilities Commission

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Higher Education Facilities Commission and of the members of the State Higher Education Facilities Commission are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Higher Education Facilities Commission under 1964 PA 233, MCL 390.941 to 390.948.

2. The governing body of the State Higher Education Facilities Commission is abolished.

K. State Hospital Finance Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Hospital Finance Authority and of the members of the State Hospital Finance Authority are transferred to the Michigan Finance Authority, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Hospital Finance Authority under all of the following:

a. The Hospital Finance Authority Act, 1969 PA 38, MCL 331.41 to 331.84.

b. Section 21522 of the Public Health Code, 1978 PA 368, MCL 333.21552.

2. The governing body of the State Hospital Finance Authority is abolished.

L. State Land Bank Fast Track Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Land Bank Fast Track Authority with respect to issuance of bonds or notes by the State Land Bank Fast Track Authority, including, but not limited to, the Land Bank Fast Track Authority Act, 2003 PA 258, MCL 124.751 to 124.774, or subject to Section 7gg(3)(b) of The General Property Tax Act, 1893 PA 206, MCL 211.7gg(3)(b), are transferred to the Michigan Finance Authority and are to be exercised by the members of the Michigan Finance Authority.

A. Michigan Forest Finance Authority

1. The authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the Michigan Forest Finance Authority and of the Board of Directors of the Michigan Forest Finance Authority not otherwise transferred to the Michigan Finance Authority under Section IV.A are transferred by Type II transfer from the Michigan Forest Finance Authority to the Department of Natural Resources and Environment.

A. Michigan Higher Education Assistance Authority

1. Except as otherwise provided in this Order, the authority, powers, duties, functions, programs, responsibilities, rights, properties, and obligations pertaining to rule-making, adjudication, licensing and registration and the prescription of rules, rates, regulations and standards of the Michigan Higher Education Assistance Authority under all of the following are transferred to the Department of Treasury:

a. 1964 PA 208, MCL 390.971 to 390.981 (state competitive scholarships).

b. 1966 PA 313, MCL 390.991 to 390.997a (tuition grants).

c. The Michigan Nursing Scholarship Act, 2002 PA 591, MCL 390.1181 to 390.1189.

d. 1986 PA 102, MCL 390.1281 to 390.1288 (part-time, independent student grants).

e. 1986 PA 303, MCL 390.1321 to 390.1332 (Michigan Work-Study Program).

f. The Children of Veterans Tuition Grant, 2005 PA 248, MCL 390.1341 to 390.1346.

g. 1986 PA 288, MCL 390.1371 to 390.1382 (Michigan Work-Study Program).

h. 1986 PA 273, MCL 390.1401 to 390.1409 (Michigan Educational Opportunity Grant Program).

i. 20 USC 1070d-31 to 1070d-41 (Robert C. Byrd Honors Scholarship Program).

2. As deemed necessary or appropriate by the State Treasurer, the State Treasurer may act in the place and stead of the Michigan Higher Education Assistance Authority and may take all actions that the Michigan Higher Education Assistance Authority could have taken under existing agreements and may execute conveyances, assignments, continuations, and transfers, or take other action, as necessary or appropriate to implement the transfers to the Department of Treasury under this Section VI.A.

B. State Land Bank Fast Track Authority

1. Except as provided in this Order, the State Land Bank Fast Track Authority created under Section 15 of the Land Bank Fast Track Authority Act, 2003 PA 258, MCL 124.765, is transferred by Type I transfer from the Department of Energy, Labor, and Economic Growth to the Department of Treasury.

C. Michigan State Housing Development Authority

1. The Michigan State Housing Development Authority created under Section 21 of the State Housing Development Authority Act, 1966 PA 346, MCL 125.1421, is transferred intact from the Department of Energy, Labor, and Economic Growth to the Department of Treasury.

2. Except for the transfer of the Michigan State Housing Development Authority under Section VI.C.1, nothing in this Order shall alter the statutory authority, powers, duties, functions, and responsibilities of the Michigan State Housing Development Authority, which shall remain with the Michigan State Housing Development Authority. All records, property, personnel, monies, and funds of the Michigan State Housing Development Authority, including, but not limited to, bonds, notes, reserves, and trust funds, remain under the control of the Michigan State Housing Development Authority, subject to any agreements of the Michigan State Housing Development Authority with note and bond holders.

3. The Michigan State Housing Development Authority shall exercise its powers, duties, and functions independently of the Department. Consistent with Executive Order 2008-20, MCL 445.2025, the budgeting, procurement, and related management functions of the Michigan State Housing Development Authority shall be performed under the direction and supervision of the State Treasurer. When directing and supervising the budgeting, procurement, and related management functions of the Michigan State Housing Development Authority, the State Treasurer shall remain cognizant of the rights of the holders of Michigan State Housing Development Authority bonds or notes. Certain Michigan State Housing Development Authority bond or note contracts may require the Michigan State Housing Development Authority to either maintain sufficient personnel or contract for services to plan Michigan State Housing Development Authority programs and to supervise enforcement and, where necessary, foreclosure of Michigan State Housing Development Authority mortgage agreements.

4. The transfer of the Michigan State Housing Development Authority under Section VI.C.1 is subject to any agreement executed prior to the issuance of this Order with note holders, bond holders, or issuers of instruments that are guaranteed.

5. Nothing in this Order shall be construed to affect the status of moneys of the Michigan State Housing Development Authority. Moneys of the Michigan State Housing Development Authority are not moneys of this state and shall continue to be non-state funds. State funds appropriated to the Michigan State Housing Development Authority lose their identity as state funds upon payment to the Michigan State Housing Development Authority and become public funds of the Michigan State Housing Development Authority under the control of the Michigan State Housing Development Authority. Funds established by or within the Michigan State Housing Development Authority are public trust funds administered by the Michigan State Housing Development Authority.

6. Nothing in this Order shall be construed to impair the obligation of any bond or note issued by or on behalf of the Michigan State Housing Development Authority. Bonds and notes issued by or on behalf of the Michigan State Housing Development Authority are obligations of the Michigan State Housing Development Authority and not obligations of this state.

7. The Michigan State Housing Development Authority may contract with the Department for the purpose of maintaining the rights and interests of the Michigan State Housing Development Authority. Subject to available appropriations, if requested by the Michigan State Housing Development Authority, the Department shall provide staff and other support to the Michigan State Housing Development Authority to assist with its duties, powers, and responsibilities.

8. The Michigan State Housing Development Authority and the Department shall actively cooperate to identify and implement administrative efficiencies and economies at the Michigan State Housing Development Authority and the Department of Treasury. The Michigan State Housing Development Authority and the Department also shall coordinate activities relating to investments of the Michigan State Housing Development Authority when responsibilities relating to investments are vested in the State Treasurer or the Department of Treasury under the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

A. The State Treasurer shall provide executive direction and supervision for the implementation of all transfers to the Department of Treasury and the Michigan Finance Authority under this Order. The Director of the Department of Natural Resources and Environment shall provide executive direction and supervision for the implementation of all transfers to the Department of Natural Resources and Environment under this Order.

B. The State Treasurer shall administer the functions transferred to the Department of Treasury under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order. The Michigan Finance Authority shall administer the functions transferred to the Authority under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order. The Director of the Department of Natural Resources and Environment shall administer the functions transferred to the Department of Natural Resources and Environment under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

C. Consistent with Executive Order 2002-12, MCL 12.193, the State Treasurer shall serve as the appointing authority for the state classified civil service employees performing functions for the Michigan Finance Authority.

D. The State Treasurer shall identify the public finance positions to be consolidated into the Michigan Finance Authority. This paragraph does not affect public finance positions at the Michigan State Housing Development Authority.

E. The State Treasurer shall, in the State Treasurer's discretion, ensure that the staff resources available to the Authority are sufficient to perform the functions vested in the Authority as provided for by law, subject to available funding.

F. Subject to available appropriations, if requested by the Authority, the Department shall provide staff and other support to the Authority sufficient to carry out its duties, powers, and responsibilities.

G. To the extent that there are any agreements between the Authority and the Department or any authority affected by this Order, they shall be consistent with this Order and documented by a memorandum of understanding between the State Treasurer and the Authority.

H. All departments and agencies of state government shall provide full cooperation to the Michigan Finance Authority in the performance of its duties, powers, and responsibilities.

I. For the purpose of implementing this Order or facilitating the performance of staff functions and upon the request of the Michigan Finance Authority, the State Treasurer may enter into a written agreement, including a service level agreement, with any other department, agency, authority, or state entity regarding the performance functions for the Michigan Finance Authority.

J. The State Treasurer shall immediately initiate coordination with departments, agencies, authorities, and entities within the executive branch of state government to facilitate the transfers to the Department of Treasury under this Order. Each principal department affected by the transfers under this Order shall issue, after consultation with the State Treasurer, a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the transferring department related to the transfers under this Order.

K. Departments, agencies, and state officers within the executive branch of state government shall fully and actively cooperate with the State Treasurer in the implementation of this Order. The State Treasurer may request the assistance of other departments, agencies, and state officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other issues related to implementation of the transfers under this Order, and the departments and agencies shall provide the assistance requested.

L. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity other than the Michigan State Housing Development Authority for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Department are transferred to the Department. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Authority are transferred to the Authority. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Department of Natural Resources and Environment are transferred to the Department of Natural Resources and Environment.

M. All property subject to transfer to the Authority under this Order shall be transferred to and shall be the property of the Authority, subject to any liens, restrictions and limitations, provided in this Order. Nothing in this Order shall be construed to impair the obligation of any bond, note, or contract authorized, issued, or existing on the date of this Order.

N. The transfers to the Michigan Finance Authority under this Order are subject to any agreement executed prior to the issuance of this Order with note holders, bond holders or issuers of instruments that are guaranteed.

O. The Authority shall acquire and succeed to all the rights, properties, obligations and duties under the provisions of law, including, without limitation, all allocations and carry forward allocations of the amount of tax credit, taxable, and tax-exempt obligations that may be issued under the federal Internal Revenue Code of 1986, as amended, or as otherwise provided by law.

P. The Authority shall assume and be liable for all of the obligations, promises, covenants, commitments, and other requirements under law of the powers transferred to the Authority under this Order and shall perform all of the duties and obligations and shall be entitled to all of the rights of the entities transferred under any of their agreements, resolutions, indentures, or other instruments of law.

Q. All actions, commitments, or proceedings undertaken for all bond projects for which a declaration of official intent to reimburse, an inducement resolution, or a bond authorizing resolution has been adopted shall remain valid and effective upon assumption by the Authority under this Order. All actions, commitments, or proceedings in the process of being undertaken by but not yet a commitment or obligation may be undertaken and completed by the Authority as provided in this Order or other applicable law and in any agreements. Actions undertaken and completed by the Authority under this paragraph shall be considered to be the actions of authorities on whose behalf the Authority has acted.

R. The State Treasurer may delegate within the Department of Treasury a duty or power conferred on the State Treasurer by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the State Treasurer. The Michigan Finance Authority may delegate within the Michigan Finance Authority or, with the consent of the State Treasurer, the Department of Treasury, a duty or power conferred on the Michigan Finance Authority by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the Michigan Finance Authority.

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state's financial management system necessary to implement this Order.

B. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

C. All rules, regulations, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

D. This Order shall not abate any criminal action commenced by this state prior to the effective date of this Order.

E. The invalidity of any portion of this Order shall not affect the validity of the remainder of this Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective May 30, 2010 at 12:01 a.m.

History: 2010, E.R.O. No. 2010-2, Eff. May 30, 2010






Act 35 of 1994 THE FORENSIC LABORATORY FUNDING ACT (12.201 - 12.212)

Section 12.201 Short title.

Sec. 1.

This act shall be known and may be cited as “the forensic laboratory funding act”.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.202 Definitions.

Sec. 2.

As used in this act:

(a) “CSC offense” means a violation or attempted violation of section 520b, 520c, 520d, 520e, or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, 750.520d, 750.520e, and 750.520g.

(b) “Forensic laboratory” means a laboratory maintained by the department of state police or a municipality that meets all of the following criteria:

(i) Has at least 1 regularly employed forensic scientist who conducts analyses of controlled substances or androgenic anabolic steroids for criminal justice agencies in criminal matters, and provides testimony with respect to those analyses.

(ii) Is registered as an analytical laboratory with the drug enforcement administration of the United States department of justice for possessing all scheduled controlled substances.

(iii) Has at least 1 regularly employed forensic scientist who conducts forensic tests other than those described in subparagraph (i) and provides testimony with respect to those forensic tests.

(c) “Forensic test” means a drug analysis, toxicology analysis, or other forensic analysis or examination in areas including, but not limited to, latent prints, microchemistry, serology, firearms, toolmarks, or questioned documents. Forensic test does not include an analysis of the alcohol content of an individual's breath.

(d) “Municipality” means a county, township, city, or village.

History: 1994, Act 35, Eff. June 6, 1994 ;-- Am. 1998, Act 98, Imd. Eff. May 15, 1998



Section 12.203 State forensic laboratory fund; creation as separate fund; money and earnings credited to fund.

Sec. 3.

The state forensic laboratory fund is created as a separate fund in the state treasury. The state treasurer shall credit to the fund all amounts received under sections 6 and 9. Money in the fund credited to the department of state police pursuant to section 7 that is not appropriated in a fiscal year shall be credited to the fund to the credit of the department of state police and shall not revert to the general fund. Earnings from the fund shall be credited to the fund.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.204 Forensic laboratory fund; establishment within office of municipal treasurer.

Sec. 4.

A municipality that maintains a forensic laboratory may establish a forensic laboratory fund within the office of the treasurer of the municipality.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.205 Conduct of forensic test; advising prosecuting attorney.

Sec. 5.

The investigating officer of each criminal case being adjudicated shall advise the prosecuting attorney if a forensic laboratory has conducted a forensic test in the case.

History: 1994, Act 35, Eff. June 6, 1994 ;-- Am. 2003, Act 99, Eff. Oct. 1, 2003



Section 12.206 Assessments.

Sec. 6.

(1) The court shall order each person convicted and sentenced before October 1, 2003 of 1 or more crimes in the case to pay an assessment of $150.00 if 1 or more of the following apply:

(a) The court is notified pursuant to section 5 that a forensic laboratory has conducted a forensic test in the investigation of the case.

(b) The person is convicted of a CSC offense.

(2) The assessment required under subsection (1) is in addition to any fine, costs, or other assessments imposed by the court. An assessment required under subsection (1) shall be ordered upon the record, and shall be listed separately in the judgment of sentence or order of probation.

(3) After reviewing a verified petition by the defendant against whom an assessment is imposed, the court may suspend payment of all or part of the assessment if it determines the defendant is unable to pay the assessment.

(4) The court, prosecuting attorney, and originating investigating law enforcement agency may each retain 5% of all assessments or portions of assessments collected for costs incurred pursuant to this section and shall transmit that money to their respective funding units. On the last day of each month, the clerk of the court shall transmit the remainder of assessments or portions of assessments collected under this section as follows:

(a) Assessments ordered and collected before October 1, 2003 shall be transmitted to the department of treasury for deposit in the state forensic laboratory fund created in section 3.

(b) Assessments ordered before October 1, 2003, but collected on or after October 1, 2003, shall be transmitted to the state treasurer for deposit in the justice system fund created in section 181 of the revised judicature act of 1961, 1961 PA 236, MCL 600.181.

History: 1994, Act 35, Eff. June 6, 1994 ;-- Am. 1998, Act 98, Imd. Eff. May 15, 1998 ;-- Am. 2003, Act 99, Eff. Oct. 1, 2003



Section 12.207 Distributions from state laboratory fund; expenses incurred by municipality; application for reimbursement; reports; number of investigations; distribution and proceeds to municipality; determination of amount; appropriation and use of money.

Sec. 7.

(1) Beginning October 1, 2003, the department of treasury, each month, shall distribute proceeds of the state laboratory fund that are received from the justice system fund under section 181 of the revised judicature act of 1961, 1961 PA 236, MCL 600.181, as follows:

(a) For the state fiscal year beginning October 1, 2003, 19% to the department of state police to defray the cost of complying with the requirements of DNA profiling and DNA retention under the DNA identification profiling system act, 1990 PA 250, MCL 28.171 to 28.176, with the balance of the fund being available for distribution under subsections (2) to (5).

(b) For the state fiscal year beginning October 1, 2004 and subsequent state fiscal years, 45% to the department of state police to defray the cost of complying with the requirements of DNA profiling and DNA retention under the DNA identification profiling system act, 1990 PA 250, MCL 28.171 to 28.176, with the balance of the fund being available for distribution under subsections (2) to (5).

(2) A municipality that maintains a forensic laboratory and that incurred expenses for a forensic test by that laboratory may apply for reimbursement of those expenses on a form provided by the department of treasury.

(3) A municipality applying under subsection (2) shall report to the department of treasury the number of criminal investigations in the preceding year for which the municipality's forensic laboratory performed 1 or more forensic tests. The department of state police shall report to the department of treasury in the manner prescribed by that department the number of criminal investigations in the preceding year for which the department of state police performed 1 or more forensic tests, whether the investigation was conducted by the department of state police or by the law enforcement agency of a municipality. The department of state police shall also report the number of DNA identification profilings performed pursuant to the DNA identification profiling system act, 1990 PA 250, MCL 28.171 to 28.176.

(4) The number of investigations reported pursuant to subsection (3) shall exclude any investigation reported in a previous year.

(5) After the distributions under subsection (1) are made, the department of treasury shall distribute proceeds of the state forensic laboratory fund annually to a municipality applying under this section in an amount determined by multiplying the remaining amount in the fund for that period by a fraction, the numerator of which is the total of investigations reported pursuant to subsection (3) by that municipality for that period and the denominator of which is the total of investigations and DNA identification profilings reported pursuant to subsection (3) for that period. The balance of the fund for that period after distributions under subsection (1) and this subsection shall be credited to the department of state police.

(6) The legislature shall appropriate money in the state forensic laboratory fund credited to the department of state police to that department exclusively for forensic science services. The use of money appropriated pursuant to this section may include, but is not limited to, any of the following:

(a) Costs incurred in providing forensic tests in connection with criminal investigations conducted within this state.

(b) Purchasing or maintaining equipment used in performing forensic tests.

(c) Providing for the continuing education, training, and professional development of regularly employed laboratory personnel.

(d) Payment of expenses for implementing and performing procedures for DNA identification profiling under the DNA identification profiling system act, 1990 PA 250, MCL 28.171 to 28.176.

(7) Money appropriated from the state forensic laboratory fund to the division of the department of state police concerned with forensic sciences shall be in addition to any allocations made pursuant to existing law and is intended to enhance appropriations from the general fund and not to replace or supplant those appropriations.

History: 1994, Act 35, Eff. June 6, 1994 ;-- Am. 2003, Act 99, Eff. Oct. 1, 2003



Section 12.208 Forensic laboratory maintained by municipality; appropriation and use of money.

Sec. 8.

(1) A municipality shall appropriate fees deposited in a forensic laboratory fund established pursuant to section 4 to the forensic laboratory maintained by the municipality.

(2) Money appropriated pursuant to this section shall be for the exclusive use of the forensic laboratory maintained by the municipality for the same purposes described in section 7(5)(a) to (c) and shall be in addition to any allocations made pursuant to existing law.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.209 Acceptance of gifts and grants.

Sec. 9.

The department of state police may accept for deposit in the state forensic laboratory fund by the state treasurer gifts and grants of money from individuals, federal or state governmental agencies, corporations, partnerships, associations, foundations, organizations, societies, or other legal entities.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.210 Report.

Sec. 10.

The department of state police or the department of treasury, as applicable, shall report annually to the governor and to the house and senate appropriations committees the amount received and appropriated in the fiscal year pursuant to this act, the amount expended pursuant to appropriations, and the balance in the state forensic laboratory fund.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.211 Effective date; applicability of assessment.

Sec. 11.

This act shall take effect upon the expiration of 90 days after the date of its enactment. The assessment required by this act shall apply to criminal prosecutions for offenses committed on or after the effective date of this act.

History: 1994, Act 35, Eff. June 6, 1994



Section 12.212 Repealed. 1998, Act 98, Imd. Eff. May 15, 1998.






Act 489 of 2000 MICHIGAN TRUST FUND ACT (12.251 - 12.262)

Section 12.251 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan trust fund act”.

History: 2000, Act 489, Imd. Eff. Jan. 11, 2001



Section 12.252 Definitions.

Sec. 2.

As used in this act:

(a) "Community district education trust fund" means the community district education trust fund created in section 12.

(b) "Medicaid benefits trust fund" means the Michigan Medicaid benefits trust fund established in section 5.

(c) "Medicaid program" means a program for medical assistance established under title XIX of the social security act, 42 USC 1396 to 1396w-5.

(d) "Medicaid special financing payments" means the Medicaid special adjustor payments each year authorized in the department of community health appropriations act.

(e) "Michigan merit award trust fund" means the Michigan merit award trust fund established in section 9.

(f) "Tobacco settlement revenue" means money received by this state that is attributable to the master settlement agreement incorporated into a consent decree and final judgment entered into on December 7, 1998 in Kelly Ex Rel. Michigan v Philip Morris Incorporated, et al., Ingham County circuit court, docket no. 96-84281CZ, including any rights to receive money attributable to the master settlement agreement that has been sold by this state.

(g) "21st century jobs trust fund" means the 21st century jobs trust fund established in section 7.

History: 2000, Act 489, Imd. Eff. Jan. 11, 2001 ;-- Am. 2005, Act 232, Imd. Eff. Nov. 21, 2005 ;-- Am. 2016, Act 193, Imd. Eff. June 21, 2016



Section 12.253, 12.254 Repealed. 2005, Act 232, Imd. Eff. Nov. 21, 2005.



Section 12.255 Michigan medicaid benefits trust fund.

Sec. 5.

(1) The Michigan medicaid benefits trust fund is established in the department of treasury. The medicaid benefits trust fund shall consist only of the following:

(a) Interest and earnings from medicaid benefits trust fund investments.

(b) Donations of money made to the medicaid benefits trust fund from any source.

(c) Unexpended state restricted revenues and local revenues received by the department of community health as a result of additional medicaid special financing payments above the level assumed in the appropriations for the fiscal years 2000, 2001, and 2002.

(2) The state budget director shall provide a report to the senate, the house of representatives, and the senate and house fiscal agencies 10 days after the issuance of the comprehensive annual financial report of each year that details the amount of funds that are being transferred to the medicaid benefits trust fund. The report shall also identify the amount of medicaid benefits trust fund investment earnings, expenditures, and the medicaid benefits trust fund balance during the last completed fiscal year.

(3) The state treasurer shall direct the investment of the medicaid benefits trust fund.

(4) Money in the medicaid benefits trust fund at the close of a fiscal year shall remain in the medicaid benefits trust fund and shall not revert to the general fund.

History: 2000, Act 489, Imd. Eff. Jan. 11, 2001



Section 12.256 Expenditure of medicaid benefits trust fund revenues.

Sec. 6.

The legislature shall authorize the expenditure of medicaid benefits trust fund revenues through an appropriation act only for 1 or more of the following purposes:

(a) To finance a shortfall in the medicaid program due to a disallowance of medicaid payments from the federal government.

(b) To offset any decline in revenue caused by federal medicaid policy changes.

History: 2000, Act 489, Imd. Eff. Jan. 11, 2001



Section 12.257 21st century jobs trust fund; establishment; investment; money remaining at close of fiscal year; deposit of interest and earnings; Michigan tobacco settlement revenue; deposit.

Sec. 7.

(1) The 21st century jobs trust fund is established in the department of treasury. The 21st century jobs trust fund shall consist of donations of money made to the 21st century jobs trust fund from any source and both of the following:

(a) To the extent provided in section 8(1) of the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.268, the net proceeds of the sale of tobacco settlement revenues to the tobacco settlement finance authority under the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.261 to 129.279.

(b) Amounts appropriated from the general fund in section 89b(1) of the Michigan strategic fund act, 1984 PA 270, MCL 125.2089b.

(2) The state treasurer shall direct the investment of the 21st century jobs trust fund, which may be invested as part of the common cash of this state under 1967 PA 55, MCL 12.51 to 12.53, but shall be separately accounted for by the state treasurer. The state treasurer may invest the funds or assets of the 21st century jobs trust fund in any investment authorized under 1855 PA 105, MCL 21.141 to 21.147, for surplus funds of this state, in obligations issued by any state or political subdivision or instrumentality of the United States, or in any obligation issued, assumed, or guaranteed by a solvent entity created or existing under the laws of the United States or of any state, district, or territory of the United States, which are not in default as to principal or interest. In addition, the state treasurer shall comply with the divestment from terror act, 2008 PA 234, MCL 129.291 to 129.301, in making investments under this section.

(3) Except as provided in subsection (4), money in the 21st century jobs trust fund at the close of a fiscal year shall remain in the 21st century jobs trust fund and shall not revert to the general fund.

(4) Interest and earnings from investment of the 21st century jobs trust fund shall be deposited in the general fund. For the fiscal year ending September 30, 2009 only, in addition to any interest and earnings deposited in the general fund under this subsection, $42,000,000.00 of the funds in the 21st century jobs trust fund is transferred to and shall be deposited into the general fund.

(5) Beginning in fiscal year 2008 and through fiscal year 2019, each fiscal year $75,000,000.00 of the tobacco settlement revenue received by this state that is not considered a TSR as that term is defined under the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.261 to 129.279, shall be deposited into the 21st century jobs trust fund.

(6) For the fiscal year ending September 30, 2010 only, $9,000,000.00 of the tobacco settlement revenue received by this state that is not considered a TSR as that term is defined under the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.261 to 129.279, shall be used as provided in the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640.

(7) For the fiscal year ending September 30, 2010 only, $37,500,000.00 of the funds in the 21st century jobs trust fund is transferred to and shall be deposited into the general fund.

(8) Beginning in fiscal year 2015 and through fiscal year 2035, each year $17,500,000.00 of the tobacco settlement revenue received by this state that is not considered a TSR as that term is defined under the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.261 to 129.279, shall be deposited into the countercyclical budget and economic stabilization fund created in section 351 of the management and budget act, 1984 PA 431, MCL 18.1351.

History: Add. 2005, Act 232, Imd. Eff. Nov. 21, 2005 ;-- Am. 2007, Act 50, Imd. Eff. Aug. 14, 2007 ;-- Am. 2008, Act 99, Imd. Eff. Apr. 18, 2008 ;-- Am. 2008, Act 256, Imd. Eff. Aug. 4, 2008 ;-- Am. 2009, Act 62, Imd. Eff. July 2, 2009 ;-- Am. 2009, Act 183, Imd. Eff. Dec. 17, 2009 ;-- Am. 2014, Act 186, Imd. Eff. June 20, 2014 ;-- Am. 2014, Act 504, Imd. Eff. Jan. 14, 2015



Section 12.258 Transfer and disbursement of funds; purpose.

Sec. 8.

Upon request from the fund board as defined in section 88a of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088a, the state treasurer shall transfer and disburse appropriated funds from the 21st century jobs trust fund only for the purpose of carrying out and at the specified time and as necessary to implement programs under chapter 8A, chapter 8B, and chapter 8C of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088 to 125.2090d.

History: Add. 2005, Act 232, Imd. Eff. Nov. 21, 2005 ;-- Am. 2008, Act 102, Imd. Eff. Apr. 18, 2008 ;-- Am. 2009, Act 183, Imd. Eff. Dec. 17, 2009 ;-- Am. 2011, Act 254, Imd. Eff. Dec. 13, 2011 ;-- Am. 2014, Act 504, Imd. Eff. Jan. 14, 2015



Section 12.259 Michigan merit award trust fund; establishment; money remaining at close of fiscal year; investment; allocation of tobacco settlement revenue.

Sec. 9.

(1) The Michigan merit award trust fund is established in the department of treasury. The Michigan merit award trust fund shall consist only of interest and earnings from Michigan merit award trust fund investments, donations of money made to the trust fund from any source, and any money allocated as provided by law.

(2) Money in the Michigan merit award trust fund at the close of a fiscal year shall remain in the Michigan merit award trust fund and shall not revert to the general fund.

(3) The state treasurer shall direct the investment of the Michigan merit award trust fund.

(4) Except as otherwise provided in section 7(5) and section 12(6), each fiscal year, tobacco settlement revenue received by this state that is not considered a TSR as that term is defined under the Michigan tobacco settlement finance authority act shall be allocated to the Michigan merit award trust fund.

History: Add. 2005, Act 232, Imd. Eff. Nov. 21, 2005 ;-- Am. 2016, Act 193, Imd. Eff. June 21, 2016



Section 12.260 Michigan merit award trust fund; disbursement of funds; purpose.

Sec. 10.

Upon appropriation, the state treasurer shall disburse funds from the Michigan merit award trust fund for 1 or more of the following purposes:

(a) Michigan merit award scholarships under the Michigan merit award scholarship act, 1999 PA 94, MCL 390.1451 to 390.1459, or to a successor to that program.

(b) Expenses properly incurred in the administration of the Michigan merit award scholarships and the test by which awardees of the Michigan merit award scholarships are determined.

(c) Funding of the tuition incentive program as described in section 310 of 1998 PA 271 or a successor to that program.

(d) Funding of the Michigan nursing scholarship program as described in the Michigan nursing scholarship act, 2002 PA 591, MCL 390.1181 to 390.1189.

(e) Other expenditures as determined by law.

History: Add. 2005, Act 232, Imd. Eff. Nov. 21, 2005



Section 12.262 Community district education trust fund; creation; deposit of money or other assets; investment; money remaining at close of fiscal year; expenditures; "community district" defined; deposit of tobacco settlement revenue; limitation; reimbursement from general fund.

Sec. 12.

(1) The community district education trust fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the community district education trust fund. The state treasurer shall credit to the community district education trust fund interest and earnings from community district education trust fund investments.

(3) Money in the community district education trust fund at the close of the fiscal year shall remain in the community district education trust fund and shall not lapse to the general fund.

(4) The department of treasury shall be the administrator of the community district education trust fund for auditing purposes.

(5) The department of treasury shall expend money from the community district education trust fund, upon appropriation, only to offset, directly or indirectly, the absence of local school operating revenue in a community district in the funding of the state portion of foundation allowances under section 22b of the state school aid act of 1979, 1979 PA 94, MCL 388.1622b. As used in this subsection, "community district" means that term as defined in section 3 of the revised school code, 1976 PA 451, MCL 380.3.

(6) Subject to the limitation in this subsection, beginning in fiscal year 2017 and each fiscal year thereafter, $72,000,000.00 of the tobacco settlement revenue received by this state that is not considered a TSR as that term is defined under the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.261 to 129.279, shall be deposited into the community district education trust fund to be used only as provided in subsection (5). The total amount deposited into the community district education trust fund pursuant to this subsection shall not exceed $617,000,000.00.

(7) To the extent that the amount deposited into the community district education trust fund pursuant to subsection (6) is less than the amount necessary to offset the absence of local school operating revenue in a community district in the funding of the state portion of foundation allowances under section 22b of the state school aid act of 1979, 1979 PA 94, MCL 388.1622b, and for as long as that community district is prohibited under section 386 of the revised school code, 1976 PA 451, MCL 380.386, from levying a school operating tax, the general fund shall reimburse the school aid fund.

History: Add. 2016, Act 193, Imd. Eff. June 21, 2016






Act 267 of 2011 EMPLOYMENT SECURITY FINANCING ACT (12.271 - 12.294)

Section 12.271 Short title.

Sec. 1.

This act shall be known and may be cited as the "employment security financing act".

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.272 Definitions.

Sec. 2.

As used in this act:

(a) "Ancillary facility" means any revolving credit agreement, agreement establishing a line of credit, or letter of credit; reimbursement agreement; interest rate exchange or similar agreement; currency exchange agreement; commodity exchange agreement; interest rate floor or cap; option, put, call, or similar agreement to hedge payment, currency, commodity, rate, spread, or similar exposure; investment agreement; float agreement; forward agreement or other investment arrangement; insurance contract; surety bond; commitment to purchase or sell securities; purchase or sale agreement or commitment; or other contract or agreement or other security agreement approved by the authority under this act, including without limitation any arrangement referred to in this act.

(b) "Authority" means the Michigan finance authority created by Executive Reorganization Order No. 2010-2, MCL 12.194.

(c) "Board" means the board of directors of the authority.

(d) "Bond" means a bond, note, financial instrument, or other evidence of indebtedness or obligation issued by the authority under this act.

(e) "Director" means director of the department of licensing and regulatory affairs, or his or her designee.

(f) "Financing costs" means all capitalized interest; operating and debt service reserves; costs of issuance; fees for credit and liquidity enhancements; any item of expense directly or indirectly payable or reimbursable by the authority and related to the authorization, sale, or issuance of bonds, including without limitation underwriting fees, counsel fees, fees of the attorney general, and fees and expenses of consultants, advisors, fiduciaries, and rating agencies; and other costs as the authority determines to be desirable in issuing, securing, and marketing and remarketing the bonds.

(g) "Interest rate exchange or similar agreement" means a written contract with a counterparty to provide for an exchange of payments based upon fixed or variable interest rates or on both fixed and variable interest rates relating to bonds issued under this act.

(h) "Operating expenses" means the reasonable operating expenses of the authority under this act, including without limitation the cost of preparation of accounting and other reports; costs of maintaining the ratings on the bonds; bond insurance premiums; costs of authority meetings or other required activities of the authority under this act; counsel fees, including the fees of the attorney general; fees and expenses incurred for consultants, advisors, and fiduciaries relating to bonds or activities of the authority authorized by this act; and any other costs arising from activities authorized in section 8(2).

(i) "Outstanding" means with respect to bonds, all bonds except those that have been paid in full at maturity or that are not outstanding under the terms of the applicable authority resolution, trust indenture, or trust agreement authorizing the issuance of the bonds. With respect to ancillary facilities, outstanding means all ancillary facilities except those that have been paid in full or that are not outstanding under the terms of those ancillary facilities.

(j) "Person" means an individual, corporation, limited or general partnership, association, joint venture, limited liability company, or a governmental entity, including this state.

(k) "State treasurer" means the state treasurer of this state or his or her designee, if the designee is authorized to exercise delegated signatory power for purposes of this act in a written instrument signed by the state treasurer and maintained in a permanent file.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.273 Powers; issuance of bonds.

Sec. 3.

(1) The authority's exercise of the powers under this act is in addition to any other powers conferred on the authority by law, including, but not limited to, Executive Reorganization Order No. 2010-2, MCL 12.194, and the statutory authority referred to in that reorganization order. The authority's exercise of the powers under this act is an essential governmental function of this state.

(2) The authority may issue bonds in the principal amount or amounts and with maturities as the authority determines necessary to provide sufficient funds to achieve its authorized purposes under this act, including, without limitation, all of the following:

(a) Reducing or avoiding the need for the state to borrow or obtain a federal advance to this state's unemployment trust account within the federal unemployment trust fund.

(b) Repaying principal and interest on unpaid advances to this state's unemployment trust account within the federal unemployment trust fund.

(c) Funding the minimum amount necessary to pay unemployment benefits without advances or loans from the federal government before January 1, 2014.

(d) Paying unemployment benefits before January 1, 2014.

(e) Paying or providing for financing costs.

(f) Providing sufficient reserves as necessary under an indenture or under federal unemployment insurance laws, rules, regulations, or guidance as are necessary to minimize the impact on unemployment insurance tax rates.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.274 Resolution; bond issue; payment; terms and conditions.

Sec. 4.

(1) The board of the authority shall authorize a bond issue by resolution. The authority may issue bonds, including refunding bonds, without obtaining the consent of any department, division, commission, board, bureau, or agency of this state and without any proceedings or conditions other than those specifically required by this act. Every bond issue is a special revenue obligation payable from and secured by a pledge of revenues or funds available for that purpose under the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.1 to 421.75, and other assets, including without limitation the proceeds of the bonds deposited in a reserve fund for the benefit of the owners of the bonds, earnings on funds from bonds issued under this act, and other available funds. The bonds are payable upon the terms and conditions specified by the authority in the resolution under which the authority issues the bonds or in a related trust agreement or trust indenture.

(2) The authority may issue bonds to refund any bonds by issuing new bonds if it considers the refunding expedient, whether or not the bonds to be refunded have matured, and may issue bonds partly to refund bonds then outstanding and partly for restructuring or any of the authority's other authorized purposes.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.275 Bond issue; determination.

Sec. 5.

For each bond issue, the authority shall determine or prescribe the method of determining all of the following:

(a) The date of issue.

(b) Whether the bonds shall bear no interest, appreciate as to principal amount, bear interest at fixed or variable rates, or any combination of these.

(c) Whether the bonds are payable at or before maturity.

(d) When the bonds shall mature.

(e) Whether the authority may redeem the bonds prior to maturity, at what price, and under what conditions.

(f) The method of payment of principal of and interest on the bonds.

(g) The form, denomination, and place of payment of principal of and interest on the bonds.

(h) If any officer whose signature, or the facsimile of whose signature, appears on any bond shall cease to be that officer before the delivery of the bond, that signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until delivery of the bond.

(i) Any other term or condition necessary to issue the bonds.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.276 Sale of bonds; manner; proceeds.

Sec. 6.

The authority may sell the bonds in the manner determined by the authority board at public or private sale and on either a competitive or negotiated basis. Proceeds of the bonds shall be applied as determined by, or pursuant to, a resolution of the authority and permitted under this act.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.277 Trust agreement or trust indenture.

Sec. 7.

In the discretion of the authority, any bond and any ancillary facility may be secured by a trust agreement or trust indenture by and between the authority and a trustee, which may be any trust company or bank having the powers of a trust company, whether located within or without this state. A trust agreement or trust indenture authorized under this subsection, or an authority resolution providing for the bond issue, may provide for creating and maintaining reserves as the authority determines proper and may include covenants setting forth the duties of the authority in relation to the bonds, the ancillary facilities, the income to the authority, and encumbered revenues. A trust agreement or trust indenture authorized under this subsection or an authority resolution under this act may contain provisions respecting the custody, safeguarding, and application of all money and bonds and may contain provisions for protecting and enforcing the rights and remedies of the owners of the bonds and parties to ancillary facilities as are reasonable and proper and not in violation of law. Any bank or trust company that acts as depository of the proceeds of bonds or of any other funds or obligations received on behalf of the authority may furnish indemnifying bonds or pledge obligations as the authority requires. Any trust agreement or trust indenture authorized under this subsection or an authority resolution may contain other provisions that the authority considers reasonable and proper for priorities and subordination among the owners of bonds and parties to ancillary facilities.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.278 Ancillary facility; enter into, amend, or terminate; purposes.

Sec. 8.

(1) The authority may enter into, amend, or terminate, as it determines necessary or appropriate, any ancillary facility for any of the following purposes:

(a) To facilitate the issue, sale, resale, purchase, repurchase, or payment of bonds, or the making or performance of swap contracts, including without limitation bond insurance, letters of credit, and liquidity facilities.

(b) To attempt to hedge risk or achieve a desirable effective interest rate or cash flow.

(2) The authority may enter into, amend, or terminate any ancillary facility as it determines necessary or appropriate or to place the obligations or investments of the authority, as represented by the bonds or the investment of bond proceeds, in whole or in part, on the interest rate, cash flow, or other basis desired by the authority. The ancillary facility may include without limitation contracts commonly known as interest rate swap agreements and futures or contracts providing for payments based on levels of, or changes in, interest rates. The authority may enter into these contracts or arrangements in connection with, or incidental to, entering into, or maintaining any agreement that secures bonds of the authority or any investment of reserves, or contract providing for investments of reserves, or similar ancillary facility guaranteeing an investment rate for a period of years.

(3) The authority's determination that an ancillary facility, or the amendment or termination of an ancillary facility, is necessary or appropriate is conclusive. The authority may determine the terms and conditions of an ancillary facility, including without limitation provisions as to security, default, termination, payments, remedy, and consent to service of process.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.279 Bond or ancillary facility issued pursuant to act; evidence of validity.

Sec. 9.

A recital in a bond or ancillary facility stating that it is issued pursuant to this act is conclusive evidence of the validity of the bond or ancillary facility and the regularity of the proceedings relating to the bond or ancillary facility.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.280 Personal liability of board member or officer, appointee, or employee of authority; indemnification; conflict of interest.

Sec. 10.

(1) A member of the board or an officer, appointee, or employee of the authority is not subject to personal liability when acting in good faith within the scope of his or her authority under this act or on account of liability of the authority under this act. The board may defend and indemnify a member of the board or an officer, appointee, or employee of the authority against liability arising out of the discharge of his or her official duties under this act. The authority may indemnify and procure insurance indemnifying members of the board and other officers and employees of the authority from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability for the bond issue or other obligations or by reason of any other action taken or the failure to act by the authority under this act. The authority may purchase and maintain insurance on behalf of any person against the liability asserted against the person and incurred by the person in any capacity or arising out of the status of the person as a member of the board or an officer or employee of the authority, whether or not the authority would have the power to indemnify the person against that liability under this subsection.

(2) A member, officer, employee, or agent of the authority shall not have an interest, either directly or indirectly, in any business organization engaged in any business, contract, or transaction with the authority or in any contract of any other person engaged in any business with the authority, or in the purchase, sale, lease, or transfer of any property to or from the authority.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.281 Bonds subject to other acts.

Sec. 11.

(1) A bond issued under this act is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) A bond issued under this act is subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.282 Power to issue, sell, and deliver bonds; delegation.

Sec. 12.

In the authority's resolution authorizing bonds or in the provisions of a trust agreement or trust indenture that the authority authorizes, the authority may delegate for a time period at the authority's discretion to an officer, employee, or designated agent of the authority the power to issue, sell, and deliver bonds within limits on those bonds established by the authority, as to any of the following:

(a) Form.

(b) Maximum interest rate or rates.

(c) Maturity date or dates.

(d) Purchase price.

(e) Denominations.

(f) Redemption dates and premiums, if any.

(g) Nature of the security.

(h) Selection of an applicable interest rate index.

(i) Other terms and conditions with respect to the bond issue that the authority prescribes.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.283 Exercise of duties.

Sec. 13.

(1) The authority shall exercise its duties under this act independently of the state treasurer. However, the authority shall perform its staffing, budgeting, procurement, and related administrative functions under the direction and supervision of the state treasurer as provided in Executive Reorganization Order No. 2010-2, MCL 12.194.

(2) The authority shall exercise its duties under this act through its board of directors as provided in Executive Reorganization Order No. 2010-2, MCL 12.194.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.284 Additional powers.

Sec. 14.

In addition to any other powers conferred upon the authority by law, when exercising its powers under this act the authority shall have all of the following powers:

(a) To solicit and accept gifts, grants, and loans from any person.

(b) To invest any money of the authority at the authority's discretion, in any obligations determined proper by the authority, and name and use depositories for its money.

(c) To procure insurance against any loss in connection with the property, assets, or activities of the authority.

(d) To sue and be sued, to have a seal, and to make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise of the authority's powers.

(e) To make and amend bylaws.

(f) To employ and contract with individuals necessary for the operation of the authority.

(g) To make and execute contracts including without limitation, trust agreements, trust indentures, bond purchase agreements, tax regulatory agreements, continuing disclosure agreements, ancillary facilities, and all other instruments necessary or convenient for the exercise of its powers and functions, and to commence any action to protect or enforce any right conferred upon it by any law, contract, or other agreement.

(h) To engage the services of financial advisors and experts, legal counsel, placement agents, underwriters, appraisers, and other advisors, consultants, and fiduciaries, as is necessary to effectuate the purposes of this act.

(i) To pay its operating expenses and financing costs.

(j) To pledge revenues or other assets as security for the payment of the principal of and interest on any bonds and for its obligations under any ancillary facility.

(k) To procure insurance, letters of credit, or other credit enhancement with respect to any bonds for the payment of tenders of bonds, or for the payment upon maturity of short-term bonds.

(l) To enter into any ancillary facility with any person under the terms and conditions at the authority's discretion and to provide insurance, letters of credit, or other credit enhancement with respect to any ancillary facility.

(m) To modify, amend, replace an existing, or enter into a new, ancillary facility.

(n) To tender for, redeem, or defease bonds.

(o) To do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this act.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.285 Bond or ancillary facility; indebtedness, liability, or obligation not created.

Sec. 15.

A bond or ancillary facility issued under this act is not a debt or liability of this state or any agency or instrumentality of this state, other than the authority as set forth in this act, either legal, moral, or otherwise. It does not create or constitute any indebtedness, liability, or obligation of this state or constitute a pledge of the faith and credit of this state. Nothing in this act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of this state. Each bond or ancillary facility shall contain on its face or other prominent place on the bond or ancillary facility in bold typeface a statement to that effect.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.286 Tax exemption.

Sec. 16.

(1) The property of the authority and its income and operations under this act are exempt from taxation by this state and any political subdivision of this state.

(2) If the authority intends the interest on bonds it issues to be exempt from federal income tax, the authority shall prescribe restrictions on the use of the proceeds of those bonds and related matters as necessary to assure the exemption. The recipients of proceeds of those bonds are bound to the extent the restrictions are made to apply to them. The authority and the director may severally execute agreements as to bonds the authority issues, including without limitation intergovernmental agreements or other agreements providing for collecting and remitting funds.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.287 Prohibited conduct; pledge and agreement.

Sec. 17.

(1) This state hereby pledges and agrees with the authority, and the owners of the bonds and parties to ancillary facilities, that until all bonds and ancillary facilities, together with the interest on the bonds and ancillary facilities and all costs and expenses in connection with any action or proceedings by or on behalf of owners of bonds or parties to ancillary facilities, are fully paid and discharged, that this state will not do any of the following:

(a) Limit or alter the rights of the authority to fulfill the terms of its agreements with owners of the bonds or parties to ancillary facilities.

(b) Impair in any way the rights and remedies of owners of the bonds or benefited parties or the security for the bonds or ancillary facilities.

(c) Take any action that would result in an amount below that required by any contract with the owners of the bonds or parties to ancillary facilities when applying the then applicable contribution rates to the then applicable wage base.

(d) Reduce the obligation assessments imposed under section 26a of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.26a, to a level below that required by any outstanding bond or ancillary facility.

(2) The authority is authorized and directed to include the pledge and agreement made under this section in any contract with the owners of the bonds and parties to ancillary facilities.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.288 Investment in sinking funds, money, or other funds.

Sec. 18.

Notwithstanding any restriction contained in any other law, rule, regulation, or order to the contrary, this state and all political subdivisions of this state; their officers, boards, commissioners, departments or other agencies; governmental pension funds; all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; and all executors, administrators, guardians, trustees, and other fiduciaries; and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any sinking funds, money, or other funds, including capital, belonging to them or within their control, in any bond. Bonds that the authority issues under this act are hereby made bonds that may properly and legally be deposited with, and received by, any state municipal officer or agency of this state, for any purpose for which the deposit of bonds or other obligations of this state is now, or may be, authorized by law.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.289 Construction of act.

Sec. 19.

This act and all powers granted in it shall be liberally construed to effectuate its intent and purposes, without implied limitations on the powers of the authority or the state treasurer. This act is full, complete, and additional authority for all things that are contemplated in this act to be done. All rights and powers granted in this act are cumulative with those derived from other sources and shall not be construed to limit those rights and powers except as expressly stated in this act. Insofar as the provisions of this act are inconsistent with the provisions of any other act, general or special, the provisions of this act control.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.290 Use of funds to purchase bonds; price.

Sec. 20.

Subject to any agreements with bondholders, the authority may use any funds available to purchase bonds of the authority at a price determined by the authority.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.291 Appropriation.

Sec. 21.

(1) Notwithstanding any existing provision of law and in addition to any other appropriations provided by law, $1,000,000.00 is appropriated from the general fund to the authority for the fiscal year ending September 30, 2012 for all of the following purposes:

(a) Payment of operating expenses of the authority.

(b) Funding any reserve requirements.

(2) Money appropriated under this section that is not expended before the end of the state fiscal year ending September 30, 2012 shall not revert to the general fund, and the authority may retain and use it for the purposes authorized by subsection (1).

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.292 Legal claims; jurisdiction.

Sec. 22.

Except as otherwise provided in this section, any legal action against the authority shall be brought in the Michigan court of appeals, which has exclusive jurisdiction. However, any legal actions against the authority seeking money damages shall be brought in the court of claims for this state, which has exclusive original jurisdiction with respect to actions against the authority seeking money damages.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.293 Creation, perfection, priority, and enforcement of pledge of revenue or other security; negotiability of bonds.

Sec. 23.

(1) This act governs the creation, perfection, priority, and enforcement of any pledge of revenues or other security made by the authority under this act. Each pledge of the authority is valid and binding as of the time the pledge is made. The encumbered revenues, reserves or earnings pledged, or earnings on the investment of the encumbered revenues, reserves, or earnings pledged are immediately subject to the lien created under the pledge without any physical delivery or further act. The lien is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not the parties have notice of the lien or pledge or whether the pledge or lien has been recorded. The resolution or other instrument by which a pledge is created is not required to be recorded.

(2) This act also governs the negotiability of bonds issued under this act. Any bonds issued under this act are fully negotiable within the meaning and for all purposes of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102. By accepting the bond or obligation, each owner of a bond or other obligation of the authority shall be conclusively considered to have agreed that the bond is and shall be fully negotiable within the meaning and for all purposes of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011



Section 12.294 Bonds; limitation.

Sec. 24.

Bonds issued under this act are limited to the principal amount necessary to satisfy this state's obligations to the federal government for advances or loans from the federal account of the unemployment trust fund, to pay unemployment benefits before January 1, 2014, and to pay financing costs, reserves, coverage required for financing, and reimbursement for advances made by this state to pay a portion of its obligations on or before December 31, 2013. This limitation does not apply to or preclude issuing bonds to refinance or refund bonds issued under this act on or before December 31, 2013.

History: 2011, Act 267, Imd. Eff. Dec. 19, 2011









Chapter 13 - Auditor General

R.S. of 1846 Revised Statutes of 1846 (13.17 - 13.26)

R-S-1846-13-17-12 CHAPTER 12 Chapter 12. Of Certain State Officers (continued) (13.17...13.26)

R-S-1846-13-17-12-THE-AUDITOR-GE THE AUDITOR GENERAL. (13.17...13.26)

Section 13.17-13.26 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.












Act 309 of 1917 OFFICE PERSONNEL (13.31 - 13.31)



Act 132 of 1869 FEES OF AUDITOR GENERAL (13.41 - 13.41)



Act 23 of 1877 ABSTRACTS OF LANDS SOLD FOR TAXES (13.51 - 13.53)



Act 3 of 1921 AUDIT OF CLAIMS (13.61 - 13.62)



Act 1 of 2003 AUDITS AND EXAMINATIONS (13.101 - 13.101)

Section 13.101 Auditor general; duties; powers; employment and compensation; influencing action of examiner as misdemeanor; definitions.

Sec. 1.

(1) The auditor general shall conduct audits and examinations of all branches, departments, offices, boards, commissions, agencies, authorities, and institutions of this state.

(2) In connection with the audits and examinations described in this act, the auditor general may examine, or cause to be examined, the books, accounts, documents, records, performance activities, and financial affairs of each branch, department, office, board, commission, agency, authority, and institution of this state.

(3) Upon demand of the auditor general, deputy auditor general, or any person appointed by the auditor general to make the audits and examinations provided in this act, the officers and employees of all branches, departments, offices, boards, commissions, agencies, authorities, and institutions of this state shall produce for examination all books, accounts, documents, and records of their respective branch, department, office, board, commission, agency, authority, and institution and truthfully answer all questions relating to their books, accounts, documents, and records of their respective activities and affairs.

(4) In connection with audits and examinations described in this act, the auditor general, deputy auditor general, or any person appointed to make audits and examinations may issue subpoenas, direct the service of the subpoena by any police officer, and compel the attendance and testimony of witnesses; may administer oaths and examine any person as may be necessary; and may compel the production of books, accounts, papers, documents, and records. The orders and subpoenas issued by the auditor general, deputy auditor general, or any person appointed with the duty of making the examinations provided in this subsection may be enforced upon application to any circuit court as provided by law.

(5) The auditor general may employ and compensate auditors, examiners, and assistants as he or she considers necessary. In addition, the auditors, examiners, and assistants shall be paid their necessary traveling expenses while engaging in the duties provided under this act. Compensation and expenses shall be paid out of the funds appropriated for that purpose. The auditor general and the deputy auditor general shall receive their actual traveling expenses incurred while engaging in the duties provided under this act, which shall be paid out of the funds appropriated for that purpose.

(6) Any person who gives or offers to any examiner, accountant, clerk, or other employee of the auditor general, any money, gift, emolument, or thing of value for the purpose of influencing the action of the examiner or other employee, in any matter relating to the examination of any public account authorized by this act, or for the purpose of preventing or delaying the examination of any public account, or for the purpose of influencing the action of the examiner or other employee, in framing, changing, withholding, or delaying any report of any examination of any public account, is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 nor less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

(7) Any person appointed by the auditor general to make the examinations provided for under this act, or any officer, clerk, or other employee of the auditor general, who receives or solicits any money, gift, emolument, or anything of value for the purpose of being influenced in the matter of the examination of any public account authorized by this act, or for the purpose of being influenced to prevent or delay the examination of any public account, is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 and not less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

(8) As used in this act:

(a) “Audit” means a post audit of financial transactions and accounts or performance audit as described in section 53 of article IV of the state constitution of 1963.

(b) “Auditor general” means the individual appointed auditor general under section 53 of article IV of the state constitution of 1963.

(c) “Examination” means an inquiry, compilation, or review within the scope of the auditor general's authority under section 53 of article IV of the state constitution of 1963.

History: 2003, Act 1, Imd. Eff. Apr. 3, 2003









Chapter 14 - Attorney General

R.S. of 1846 Revised Statutes of 1846 (14.28 - 14.35)

R-S-1846-14-28-12 CHAPTER 12 Chapter 12. Of Certain State Officers.3 (14.28...14.35)

R-S-1846-14-28-12-THE-ATTORNEY-G THE ATTORNEY GENERAL. (14.28...14.35)

Section 14.28 Representation of state; designation of solicitor general.

Sec. 28.

The attorney general shall prosecute and defend all actions in the supreme court, in which the state shall be interested, or a party; he may, in his discretion, designate one of the assistant attorneys general to be known as the solicitor general, who, under his direction, shall have charge of such causes in the supreme court and shall perform such other duties as may be assigned to him; and the attorney general shall also, when requested by the governor, or either branch of the legislature, and may, when in his own judgment the interests of the state require it, intervene in and appear for the people of this state in any other court or tribunal, in any cause or matter, civil or criminal, in which the people of this state may be a party or interested.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 180 ;-- CL 1871, 255 ;-- How. 286 ;-- CL 1897, 104 ;-- CL 1915, 132 ;-- Am. 1921, Act 394, Eff. Aug. 18, 1921 ;-- CL 1929, 176 ;-- Am. 1939, Act 144, Imd. Eff. May 26, 1939 ;-- CL 1948, 14.28



Section 14.29 Suits involving state departments.

Sec. 29.

It shall be the duty of the attorney general, at the request of the governor, the secretary of state, the treasurer or the auditor general, to prosecute and defend all suits relating to matters connected with their departments.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 181 ;-- CL 1871, 256 ;-- How. 287 ;-- CL 1897, 105 ;-- CL 1915, 133 ;-- CL 1929, 177 ;-- CL 1948, 14.29



Section 14.30 Supervision of prosecutors; report to legislature.

Sec. 30.

The attorney general shall supervise the work of, consult and advise the prosecuting attorneys, in all matters pertaining to the duties of their offices; and he shall make and submit to the legislature, at the commencement of its session, a report of all official business done by him during the 2 years preceding, specifying the suits to which he has attended, the number of persons prosecuted, the crimes for which, and the counties where such prosecutions were had, the results thereof, and the punishments awarded.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 182 ;-- CL 1871, 257 ;-- How. 288 ;-- CL 1897, 106 ;-- CL 1915, 134 ;-- Am. 1921, Act 394, Eff. Aug. 18, 1921 ;-- CL 1929, 178 ;-- CL 1948, 14.30



Section 14.31 Annual report to legislature; abstract of prosecutor's reports.

Sec. 31.

The attorney general shall include in his annual report, an abstract of the annual reports of the several prosecuting attorneys.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 183 ;-- CL 1871, 258 ;-- How. 289 ;-- CL 1897, 107 ;-- CL 1915, 135 ;-- CL 1929, 179 ;-- CL 1948, 14.31



Section 14.32 Opinions for state officials; failure of prosecutors to file annual reports.

Sec. 32.

It shall be the duty of the attorney general, when required, to give his opinion upon all questions of law submitted to him by the legislature, or by either branch thereof, or by the governor, auditor general, treasurer or any other state officer, and also to notify the county treasurer of the proper county, of the neglect or refusal of any prosecuting attorney to make the annual report to the attorney general required of him by law.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 184 ;-- CL 1871, 259 ;-- How. 290 ;-- CL 1897, 108 ;-- CL 1915, 136 ;-- CL 1929, 180 ;-- CL 1948, 14.32



Section 14.33 Moneys received payable to state treasury; deposit of proceeds to restricted fund; “proceeds” defined.

Sec. 33.

(1) All moneys received by the attorney general, for debts due, or penalties forfeited to the people of this state, shall be paid by him or her, immediately after receipt, into the state treasury.

(2) Except as otherwise provided in this section, any proceeds from a lawsuit settlement entered into by a state agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government or an individual acting on behalf of the executive branch of state government as the result of an action instituted on behalf of the state against a private individual or business or any other private organization shall be deposited into a restricted fund to be used as provided by law. In case of a conflict between this section and another state or federal law that requires allocation to a specific fund or account or for a specific purpose or purposes, that other state statute or federal law shall prevail.

(3) As used in this section, “proceeds” means a cash settlement. Proceeds does not include real property or stocks, bonds, or other evidences of indebtedness unless these items are to be converted into cash as part of the settlement or payments to be made to a specifically designated party as a result of the settlement of a contractual dispute between the state and a party or parties to a contract with the state.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 185 ;-- CL 1871, 260 ;-- How. 291 ;-- CL 1897, 109 ;-- CL 1915, 137 ;-- CL 1929, 181 ;-- CL 1948, 14.33 ;-- Am. 1996, Act 563, Eff. Mar. 31, 1997



Section 14.34 Record of participation in actions; delivery to successor.

Sec. 34.

The attorney general shall keep, in proper books to be provided for that purpose at the expense of the state, a register of all actions or demands prosecuted or defended by him in behalf of the people of this state, and of all proceedings had in relation thereto, and shall deliver the same to his successor in office.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 186 ;-- CL 1871, 261 ;-- How. 292 ;-- CL 1897, 110 ;-- CL 1915, 138 ;-- CL 1929, 182 ;-- CL 1948, 14.34



Section 14.35 Salary; assistants; service on commissions.

Sec. 35.

The attorney general shall receive such annual salary as shall be provided by law, and his actual necessary expenses. In addition to a deputy provided by law, the attorney general may appoint such assistant attorneys general as he may deem necessary, and who when appointed to such office shall take and subscribe the constitutional oath of office. Any such assistant attorney general may, when designated thereto by his principal, serve in the place of the attorney general as a member of the public debt commission created by Act No. 13, Public Acts of 1932, Extra Session, and on any other board or commission of which the attorney general is now or may hereafter be an ex officio member, appear for the state in any suit or action before any court or administrative body, or before any grand jury, with the same powers and duties and in like cases as the attorney general, but shall at all times be subject to the orders and directions of the attorney general. Such assistants shall hold office at the pleasure of the attorney general.

History: R.S. 1846, Ch. 12 ;-- Am. 1847, Act 105, Imd. Eff. Mar. 17, 1847 ;-- CL 1857, 187 ;-- CL 1871, 262 ;-- How. 293 ;-- CL 1897, 111 ;-- CL 1915, 139 ;-- Am. 1921, Act 394, Eff. Aug. 18, 1921 ;-- CL 1929, 183 ;-- Am. 1939, Act 248, Imd. Eff. June 15, 1939 ;-- CL 1948, 14.35 ;-- Am. 1948, 2nd Ex. Sess., Act 2, Imd. Eff. Dec. 9, 1948












Act 153 of 1917 DEPUTY ATTORNEY GENERAL (14.41 - 14.42)

Section 14.41 Deputy attorney general; appointment, duties.

Sec. 1.

The attorney general may appoint a deputy for whose acts he shall be responsible and may revoke such appointment at pleasure. Such deputy shall take the constitutional oath of office and shall perform such duties in the attorney general's department as may be assigned to him. During the sickness, absence or other disability of the attorney general, such deputy may execute and perform all of the duties of said office. He may also serve in place of the attorney general as a member of the Michigan securities commission, created by Act 46 of the Public Acts of 1915, and other boards and commissions of which the attorney general now is or may hereafter be an ex-officio member.

History: 1917, Act 153, Imd. Eff. May 1, 1917 ;-- CL 1929, 184 ;-- CL 1948, 14.41



Section 14.42 Department appropriation.

Sec. 2.

There is hereby appropriated out of any moneys in the general fund of the state treasury and not otherwise appropriated the following sums annually for the payment of salaries and expenses in the attorney general's department: For the salary of the attorney general such sum as is designated by the Constitution of the state; for the salaries of the deputy attorney general and the assistants and clerks in said department, which salaries shall be fixed by the attorney general, the sum of 27,500 dollars to be paid in accordance with the accounting laws of the state; for the necessary expenses of the attorney general and to pay extra help and expenses, if any are necessary, such further sum as the board of state auditors may allow.

History: 1917, Act 153, Imd. Eff. May 1, 1917 ;-- CL 1929, 185 ;-- CL 1948, 14.42
Former Law: See section 1 of Act 87 of 1891, being CL 1915, § 143.






Act 232 of 1919 INTERVENTION OF ATTORNEY GENERAL (14.101 - 14.102)

Section 14.101 Intervention; authorization.

Sec. 1.

The attorney general of the state is hereby authorized and empowered to intervene in any action heretofore or hereafter commenced in any court of the state whenever such intervention is necessary in order to protect any right or interest of the state, or of the people of the state. Such right of intervention shall exist at any stage of the proceeding, and the attorney general shall have the same right to prosecute an appeal, or to apply for a re-hearing or to take any other action or step whatsoever that is had or possessed by any of the parties to such litigation.

History: 1919, Act 232, Eff. Aug. 14, 1919 ;-- CL 1929, 187 ;-- CL 1948, 14.101



Section 14.102 Intervention; venue of actions at law, service of process.

Sec. 2.

Any action at law brought by the attorney general in the name of the state or of the people of the state, for the use and benefit thereof, may be begun in the circuit court in and for the county of Ingham, and may be prosecuted to final judgment and satisfaction thereof, with like effect as though the cause of action arose in such county. In any such case process issued out of and under the seal of said court may be served anywhere within the state of Michigan.

History: 1919, Act 232, Eff. Aug. 14, 1919 ;-- CL 1929, 188 ;-- CL 1948, 14.102






Act 153 of 1897 EXPENSES IN CASES FOR STATE (14.111 - 14.112)

Section 14.111 Appearance of attorney general in cases for state; expenses; authorization.

Sec. 1.

In all cases in which the state is a party or interested, in which the attorney general participates, whenever it becomes necessary to subpoena witnesses or to defray other necessary expenses of that litigation, the attorney general is hereby authorized to pay the amount that he or she considers necessary out of funds appropriated.

History: 1897, Act 153, Imd. Eff. May 21, 1897 ;-- CL 1897, 11300 ;-- CL 1915, 14612 ;-- CL 1929, 189 ;-- CL 1948, 14.111 ;-- Am. 2002, Act 384, Imd. Eff. May 30, 2002



Section 14.112 Repealed. 2002, Act 384, Imd. Eff. May 30, 2002.






Act 375 of 1927 COLLECTION DEPARTMENT (14.131 - 14.134)

Section 14.131 Collection department; creation, control by attorney general.

Sec. 1.

There is hereby created a collection department under the supervision and control of the attorney general for the purpose of collecting all past due moneys and accounts which are owing to the state of Michigan or any department, commission or institution thereof.

History: 1927, Act 375, Imd. Eff. June 2, 1927 ;-- CL 1929, 191 ;-- CL 1948, 14.131



Section 14.132 Employees; bond.

Sec. 2.

The attorney general shall designate and appoint 1 or more assistant attorneys general and such clerks, stenographers and employees as may be necessary to carry out the provisions of this act. Such assistant attorneys general shall give a bond to the state of Michigan in the penal sum of 30,000 dollars each, to be filed with the secretary of state, conditioned to fully account for and pay over all moneys collected under the terms of this act. The said collection department shall be under the direction and control of the attorney general, subject to the general supervision of the state administrative board.

History: 1927, Act 375, Imd. Eff. June 2, 1927 ;-- CL 1929, 192 ;-- CL 1948, 14.132



Section 14.133 Forwarding of accounts; records; reports.

Sec. 3.

Each state officer, department, institution, or commission from time to time shall forward to the department of treasury statements of all delinquent and past due money, specific taxes, and accounts owing or belonging to this state, or any department, commission, or institution of this state, together with any information as may be necessary to enable the department of treasury to carry out the purposes of this act. The department of treasury shall keep an accurate record and account of all those statements; shall enforce payment and collection of those amounts; shall keep an accurate account of all money collected; shall report monthly all collections made to the department, commission, or institution to which that indebtedness has been incurred; and shall pay over monthly to the state treasurer all money collected unless otherwise provided by law.

History: 1927, Act 375, Imd. Eff. June 2, 1927 ;-- CL 1929, 193 ;-- CL 1948, 14.133 ;-- Am. 2002, Act 367, Imd. Eff. May 24, 2002



Section 14.134 Action by attorney general; settlement and compromise of claims and accounts.

Sec. 4.

For the purpose of carrying out this act, the attorney general may bring actions and the collection department may settle and compromise claims and accounts and receive and issue receipts for collections and payments subject to the supervisory control of the state administrative board. A claim or account in the amount of more than $750.00 shall not be compromised or settled at a greater discount than 15%, without the approval of the state administrative board.

History: 1927, Act 375, Imd. Eff. June 2, 1927 ;-- CL 1929, 194 ;-- CL 1948, 14.134 ;-- Am. 1983, Act 233, Imd. Eff. Dec. 1, 1983






Act 52 of 1929 EXAMINATION OF TOWNSHIP OR SCHOOL DISTRICT RECORDS (14.141 - 14.145)

Section 14.141 Investigation of books of township or school district or public officer thereof; procedure; duty of auditor general.

Sec. 1.

Whenever in the opinion of the attorney general it shall appear that public interest requires an investigation, examination and/or audit of the books, records and accounts of any township or school district or any public officer thereof he may institute the same as provided herein. Such investigation, examination and/or audit shall not be ordered unless the same shall be requested in writing signed by at least 25 per cent of the registered electors of the township or school district setting forth specifically and in detail the reason therefor. Upon receipt of such request the attorney general may proceed and for that purpose may request the assistance of the auditor general or any of his clerks or assistants in the accounting division and may also call upon the prosecuting attorney of the county wherein such investigation, examination and/or audit is sought to be made for such help as he may deem necessary. It shall be the duty of the auditor general, his clerks or assistants and the prosecuting attorney to comply with such request. Fifty per centum of the expenses of the auditor general's department with respect to such investigation, examination, and/or audit shall be a charge against the township or school district, and shall be paid from the general fund of the school district or the contingent fund of the township.

History: 1929, Act 52, Eff. Aug. 28, 1929 ;-- CL 1929, 195 ;-- Am. 1939, Act 20, Imd. Eff. Mar. 23, 1939 ;-- CL 1948, 14.141



Section 14.142 Investigation of books; production of records; witnesses; orders and subpoenas.

Sec. 2.

Upon demand of the attorney general, the auditor general or any person designated by him for the purpose of this act or of the prosecuting attorney as provided in section 1, it shall be the duty of any and all officers of the township or school district wherein such investigation, examination and/or audit is sought to be made to produce, for inspection and examination, the books of account and papers of their respective offices, and to truthfully answer all questions relating thereto. In connection with such examination, the attorney general, auditor general, or any person designated by him to make such investigation, examination and/or audit, or the prosecuting attorney, may issue subpoenas, direct the service thereof by any police officer, and compel the attendance and testimony of witnesses, may administer oaths and examine such persons as may be necessary, and may compel the production of books and papers. The orders and subpoenas issued by any person charged with the duty of making the investigation, examination and/or audit herein provided, in pursuance of the authority in them vested by provision of this section, may be enforced upon their application to any circuit court by proceedings in contempt therein, as provided by law.

History: 1929, Act 52, Eff. Aug. 28, 1929 ;-- CL 1929, 196 ;-- CL 1948, 14.142



Section 14.143 Investigation of books; filing of report; criminal and civil proceedings; cause for removal of attorney general.

Sec. 3.

A report shall be made in triplicate of the examination made in accordance with the provisions of this act. The report shall be signed and verified by the person making the investigation, examination and/or audit. One copy thereof shall be filed with the auditor general, 1 copy with the attorney general, and 1 copy with the county clerk of the county in which the investigation, examination and/or audit is made. If any such investigation, examination and/or audit discloses malfeasance, misfeasance, nonfeasance or gross neglect of duty on the part of any officer or officers of the political unit being examined, for which a criminal penalty is provided by law, the attorney general or upon his direction the prosecuting attorney of the county wherein such examination is had shall, within 60 days after receipt of such report, institute criminal proceedings against such officer or officers. It shall also be the duty of the attorney general or the prosecuting attorney, as the case may be, to institute civil action in any court of competent jurisdiction for the recovery of any public moneys disclosed by any such investigation, examination and/or audit to have been illegally expended, or collected and not accounted for; also for the recovery of any public money or property disclosed to have been converted and misappropriated. Refusal or neglect to comply with the requirements of this section on the part of the attorney general or on the part of the prosecuting attorney shall be sufficient cause for his removal from office by the governor.

History: 1929, Act 52, Eff. Aug. 28, 1929 ;-- CL 1929, 197 ;-- CL 1948, 14.143



Section 14.144 Giving or offering to examiner or other employee money, gift, emolument, or thing of value; purposes; misdemeanor; penalty.

Sec. 4.

Any person who shall give or offer to any examiner, accountant, clerk, or other employee of the auditor general, any money, gift, emolument, or thing of value for the purpose of influencing the action of the examiner or other employee in any matter relating to the examination of any public account authorized by this act, or for the purpose of preventing or delaying the examination of any such public account, or for the purpose of influencing the action of the examiner or other employee, in framing, changing, withholding or delaying any report of any examination of any public account shall be deemed guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 nor less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

History: 1929, Act 52, Eff. Aug. 28, 1929 ;-- CL 1929, 198 ;-- CL 1948, 14.144 ;-- Am. 1985, Act 57, Imd. Eff. June 14, 1985



Section 14.145 Receiving or soliciting money, gift, emolument, or anything of value; purposes; misdemeanor; penalty.

Sec. 5.

Any person appointed by the auditor general to make the examination provided for under this act, or any officer, clerk, or other employee of the auditor general, who shall receive or solicit any money, gift, emolument, or anything of value for the purpose of being influenced in the matter of the examination of any public account authorized by this act, or for the purpose of being influenced to prevent or delay the examination of any public account, shall be deemed guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 and not less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

History: 1929, Act 52, Eff. Aug. 28, 1929 ;-- CL 1929, 199 ;-- CL 1948, 14.145 ;-- Am. 1985, Act 57, Imd. Eff. June 14, 1985






Act 53 of 1849 REPORTS FROM PROSECUTING ATTORNEYS (14.151 - 14.151)



Act 270 of 1947 FOREIGN AGENCIES (14.201 - 14.207)



Act 101 of 1961 SUPERVISION OF TRUSTEES FOR CHARITABLE PURPOSES ACT (14.251 - 14.266)

Section 14.251 Charitable trusts; supervision; application of act.

Sec. 1.

It is hereby declared to be the policy of the state that the people of the state are interested in the administration, operation and disposition of the assets of all charitable trusts in the state; and that the attorney general shall represent the people of the state in all courts of the state in respect to such charitable trusts. This act applies to all trusts and trustees holding property for charitable purposes over which the state or the attorney general has enforcement or supervisory powers.

History: 1961, Act 101, Eff. Sept. 8, 1961



Section 14.252 Definitions.

Sec. 2.

(a) “Trustee” means any individual, group of individuals, association, foundation, trustee corporation, corporation, or other legal entity holding property for any charitable purpose.

(b) “Charitable trust” means the relationship where a trustee holds property for a charitable purpose.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.253 Governmental and corporate exclusions; exceptions; registration and reporting requirements for irrevocable trusts; testamentary or inter vivos trusts not deemed as charitable.

Sec. 3.

(a) This act does not apply to the United States, any state, territory or possession of the United States, the district of Columbia, the commonwealth of Puerto Rico, or to any of their agencies or governmental subdivisions, to an officer of a religious organization who holds property for religious purposes, or to a charitable corporation organized and operated primarily as an educational institution, including amateur theater, band and orchestra corporations, a religious organization or hospital. This exemption does not apply to a governmental subdivision of this state, except state supported colleges or universities, as to property held for charitable purposes other than or more limited or specific than its general public or corporate purposes. This act shall not apply to any nonprofit charitable corporation organized under the laws of this state whose operating funds are derived, in whole or in part, from community funds or united foundation sources but this act shall apply to such a charitable corporation as to funds or properties received by it as trustee of an inter vivos trust of a continuing nature.

(b) The registration and periodic reporting requirements of this act shall not apply to any trust in which the interests of the charitable remainder beneficiaries are remote. For the purpose of this act the interests of charitable remainder beneficiaries of a trust shall be considered remote if under the maximum exercise of discretion by the trustee in favor of the charitable remainder beneficiaries of such trusts, the value of their interests in the aggregate assets, computed actuarially at 5% or less of the value of the property subject to the trust, such determination shall be made at the time of the creation of an irrevocable trust, or at the time a revocable trust becomes irrevocable, or at the death of the testator in case of a testamentary trust. When a remote charitable interest vests in present possession or enjoyment, registration and periodic reports shall be required for the first time under this act.

(c) Unless the governing instrument provides otherwise, a trust, whether testamentary or inter vivos, shall not be deemed a charitable trust only for the purposes of registration, accounting and notice, in the case where the individual or individuals are the sole income beneficiaries of the trust and a charitable organization or organizations (none of which or the selection of which are under the dominion or control of the grantor, testator, executor or trustee, or any members of his family) are remaindermen, until the remainder interest of at least one charitable organization vests in enjoyment. This provision shall not apply in the case of a disputed last will and testament.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966 ;-- Am. 1967, Act 295, Eff. Nov. 2, 1967



Section 14.254 Attorney general; jurisdiction and control; parties represented; powers and duties; probate of will; notice; procedures; register of trusts and trustees.

Sec. 4.

(a) The attorney general shall have jurisdiction and control and shall represent the people of the state and the uncertain or indefinite beneficiaries in all charitable trusts in this state, and may enforce such trusts by proper proceedings in the courts of this state.

(b) The attorney general is a necessary party to all court proceedings (1) to terminate a charitable trust or to liquidate or distribute its assets, or (2) to modify or depart from the objects or purposes of a charitable trust as the same are set forth in the instrument governing the trust, including any proceeding for the application of the doctrine of cy pres, or (3) to construe the provisions of an instrument with respect to a charitable trust. A judgment rendered in such proceedings without service of process and pleadings upon the attorney general, shall be voidable, unenforceable, and be set aside at the option of the attorney general upon his motion seeking such relief. The attorney general shall intervene in any proceedings affecting a charitable trust subject to this act, when requested to do so by the court having jurisdiction of the proceedings, and may intervene in any proceedings affecting a charitable trust when he determines that the public interest should be protected in such proceedings. With respect to such proceedings, no compromise, settlement agreement, contract or judgment agreed to by any or all parties having or claiming to have an interest in any charitable trust shall be valid unless the attorney general was made a party to such proceedings and joined in the compromise, settlement agreement, contract or judgment, or unless the attorney general, in writing, waives his right to participate therein. The attorney general is expressly authorized to enter into such compromise, settlement agreement, contract or judgment as in his opinion may be in the best interests of the people of the state and the uncertain or indefinite beneficiaries.

(c) Whenever a petition is filed for probate of a last will and testament containing any residuary bequest or devise to a trustee, as hereinbefore defined, or if such will creates or purports to create a charitable trust, the petitioner shall serve notice upon the attorney general, charitable trust division, of the pendency of the proceedings, and the probate judge shall make available and shall forward to the attorney general a copy of the petition for probate of will and a copy of the instruments filed for admission to probate. The notice and documents shall be served by certified mail, return receipt requested, not less than 14 days before the hearing date. The judge of probate shall not pass upon the petition in the absence of filing of proof of mailing. Upon entering his appearance, the attorney general shall become a necessary party in interest in the estate proceedings, either in the probate court or by way of appeal.

(d) The attorney general shall establish and maintain a register of charitable trusts and trustees subject to this act and of the particular trust or other relationship under which they hold property for charitable purposes and shall conduct whatever investigation is necessary, and shall obtain from public records, all courts of record, court officers, taxing authorities, trustees, and other sources, whatever information, copies of instruments, reports and records needed for the establishment and maintenance of the register and files. The attorney general shall be authorized to require the necessary information and documents, necessary to discharge the requirements of this act, and to require true or certified copies thereof to be furnished him, and all public officials shall provide same, without payment of any fee or charge whatsoever.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.255 Filing of trust instrument and inventory of assets; time.

Sec. 5.

Every trustee subject to this act who has received property for charitable purposes shall register and file with the attorney general, within 2 months after receiving possession or control of such property, a copy of the instrument providing for his title, powers or duties, an inventory of the assets of the charitable trust. If any part of the assets, income or principal of a presently existing charitable trust is authorized or required to be applied to a charitable purpose at the time this act takes effect, the filing shall be made within 3 months thereafter. If an amendment to this act first creates a duty to file, then the trustee shall register and make such filing within 3 months after the effective date of the amendment.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.256 Audit report; trustee's report; distribution of assets; hearing; notice to attorney general; approval; rules; reports; suspension; trustee's account; first report.

Sec. 6.

(a) Every trustee which solicits money from the public, directly or indirectly, shall within 6 months after the close of its fiscal year file a copy of its certified audit report of its fiscal year, which audit report shall contain a balance sheet, a statement of receipts and disbursements, and a list of assets including securities held, or in lieu thereof a sworn statement by the trustee by its duly authorized representative setting forth the above information. Except as otherwise provided, every other trustee subject to this act shall, in addition to filing copies of the instruments previously required, file with the attorney general periodic written reports, under oath, setting forth information as to the nature of the assets held for charitable purposes and the administration thereof by the trustee, in accordance with rules and regulations of the attorney general. Whenever any trustee shall file any petition for disposition or distribution of the assets of the trust or render any account with any probate or circuit court of this state, the trustee shall mail to the attorney general by certified mail a true copy of such petition or account, together with notice of the date of hearing thereof, and file proof of such mailing thereof with the court. The notice of hearing and true copy of the account or petition shall be mailed not less than 16 days before the hearing date. The attorney general upon receipt thereof shall examine the petition or account and may indicate his approval or disapproval thereof to the court, and may appear in said court to contest any and all parts thereof, and the judge of said court shall not pass upon the petition or account in the absence of the proof of mailing.

(b) The attorney general shall make rules and regulations as to the time for filing reports, the contents thereof, and the manner of executing and filing them. He may classify charitable trusts as to purpose, nature of assets, duration of the charitable trust, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends (1) that he shall receive reasonably current, periodic reports as to all charitable trusts which will enable him to ascertain whether they are being properly administered, and (2) that periodic reports shall not unreasonably add to the expense of the administration of charitable trusts. The attorney general may suspend the filing of reports as to a particular charitable trust for a reasonable, specifically designated time upon written application of the trustee filed with the attorney general and after the attorney general has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that periodic reports are not required for proper supervision by his office.

(c) A copy of an account filed by the trustee in any court having jurisdiction of the charitable trust, if the account substantially complies with the rules and regulations of the attorney general, may be filed as a report required by this section.

(d) The first report for a charitable trust, unless the filing thereof is suspended as herein provided, shall be filed not later than 1 year after any part of the income or principal is authorized or required to be applied to a charitable purpose. If any part of the income or principal of a charitable trust previously established is authorized or required to be applied to a charitable purpose at the time this act takes effect, the first report, unless the filing thereof is suspended, shall be filed within 6 months after the effective date of the act. If any amendment to this act first creates a duty to file, then the first report, unless the filing thereof is suspended, shall be filed within 6 months after the effective date of the amendment.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1962, Act 6, Eff. Mar. 28, 1963 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966
Admin Rule: R 14.11 et seq. of the Michigan Administrative Code.



Section 14.257 Rules and regulations by attorney general.

Sec. 7.

The attorney general may make additional rules and regulations necessary for the administration of this act.

History: 1961, Act 101, Eff. Sept. 8, 1961
Admin Rule: R 14.11 et seq. of the Michigan Administrative Code.



Section 14.258 Investigation of transactions.

Sec. 8.

The attorney general may investigate transactions and relationships of trustees subject to this act for the purpose of determining whether the property held for charitable purposes is properly administered. He may require any agent, trustee, fiduciary, beneficiary, institution, association or corporation, or other person to appear, at a named time and place, in the county designated by the attorney general, where the person resides or is found, to give information under oath and to produce books, memoranda, papers, documents of title and evidence of assets, liabilities, receipts or disbursements in the possession or control of the person ordered to appear.

History: 1961, Act 101, Eff. Sept. 8, 1961



Section 14.259 Order for appearance; enforcement.

Sec. 9.

When the attorney general requires the attendance of any person, as provided in section 8, he shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be delivered to or sent by registered mail to the person at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the attorney general, obedience to the order may be enforced by the probate or circuit court having jurisdiction of the charitable trust in the county where the trust may be in existence or administered or the person receiving such notice resides or is found, in the same manner as though the notice were a subpoena. The court, after hearing, for cause, and upon application of any person aggrieved by the order, shall have the right to alter, amend, revise, suspend or postpone all or any part of its provisions.

History: 1961, Act 101, Eff. Sept. 8, 1961



Section 14.260 Register, copies of instruments and reports; public inspection.

Sec. 10.

Subject to reasonable rules and regulations adopted by the attorney general, the register, copies of instruments and the reports filed with the attorney general shall be opened to public inspection.

History: 1961, Act 101, Eff. Sept. 8, 1961
Admin Rule: R 14.11 et seq. of the Michigan Administrative Code.



Section 14.261 Enforcement to ensure compliance with act; proper accounting; jurisdiction of courts.

Sec. 11.

The attorney general may institute appropriate proceedings to secure compliance with this act and to secure the proper accounting for the assets and administration of any charitable trust. The powers and duties of the attorney general provided in this act are in addition to his existing powers and duties. Nothing in this act shall impair or restrict the jurisdiction of any court with respect to any of the matters covered by it.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.262 Application of act irrespective of contents of instrument.

Sec. 12.

This act shall apply regardless of any contrary provisions of any instrument.

History: 1961, Act 101, Eff. Sept. 8, 1961



Section 14.263 Custodians of public records; copies of instruments.

Sec. 13.

The custodian of the records of a court having jurisdiction of probate matters or of charitable trusts, and any custodian of records of any department, agency or political subdivision of this state shall furnish free of charge such copies of papers, records and files of his office relating to the subject of this act as the attorney general requires.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.264 Applications for exemption from taxation; filing of list with attorney general.

Sec. 14.

Every officer, agency, board or commission of this state or political subdivision of this state or agencies thereof receiving applications for exemption from taxation of any charitable trust shall annually file with the attorney general a list of all applications received during the year.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.265 Purpose and construction of act.

Sec. 15.

This act, in all of its provisions, in the interest of society and in conformity with public policy is intended to protect the rights and interest of the people of the state and the uncertain and indefinite beneficiaries of all charitable trusts, and shall be so construed as to effectuate its general purposes.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966



Section 14.266 Short title.

Sec. 16.

This act shall be known and may be cited as the “supervision of trustees for charitable purposes act”.

History: 1961, Act 101, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 353, Eff. Mar. 31, 1966






Act 78 of 1971 CHARITABLE TRUSTEES POWERS ACT (14.271 - 14.287)

Section 14.271 Short title.

Sec. 1.

This act shall be known and may be cited as the “charitable trustees powers act”.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.272 Definitions.

Sec. 2.

As used in this act:

(a) “IRC” means the internal revenue code of 1954 as in effect on January 1, 1970.

(b) “Private foundation trust” means a trust, including a trust described in section 4947(a)(1) of the IRC, as defined in section 509(a) of the IRC.

(c) “Public charitable organization” means an organization described in section 509(a)(1), (2) or (3) of the IRC and exempt from tax under section 501(a) of the IRC.

(d) “Split interest trust” means a trust for individual and charitable beneficiaries that is subject to section 4947(a)(2) of the IRC.

(e) “Trust” means an express trust created by a trust instrument, including a will.

(f) “Trustee” means the trustee or person possessing a power referred to in this act.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.273 Applicability of act.

Sec. 3.

The provisions of this act that are applicable to a split interest trust, a private foundation trust, public charitable organization or any other trust, apply to such entities, whether created before or after the effective date of this act.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.274 Trustee of private foundation or split interest trust; duties, and powers generally.

Sec. 4.

Except as provided in section 7, a trustee of a private foundation trust or a split interest trust has the duties and powers conferred upon him by this act.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.275 Tax exemption, deduction, or credit; distributions; prohibited conduct.

Sec. 5.

(1) In the exercise of his powers including the powers granted by this act, a trustee has a duty to act with due regard to his obligation as a fiduciary, including a duty not to exercise any power in such a way as to deprive the trust of an otherwise available tax exemption, deduction or credit for tax purposes or deprive a donor of a trust asset of a tax deduction or credit or operate to impose a tax upon a donor, trust or other person. “Tax” includes, but is not limited to, any federal, state or local excise, income, gift, estate or inheritance tax.

(2) A trustee of a private foundation trust, except as provided in section 7, shall make distributions at such time and in such manner as not to subject the trust to tax under section 4942 of the IRC.

(3) A trustee of a private foundation trust or a split interest trust, to the extent that the split interest trust is subject to the provisions of section 4947(a)(2) of the IRC, in the exercise of his powers, except as provided in sections 6 and 7, shall not:

(a) Engage in any act of self-dealing as defined in section 4941(d) of the IRC.

(b) Retain any excess business holdings as defined in section 4943(c) of the IRC.

(c) Make any investments in such manner as to subject the foundation to tax under section 4944 of the IRC.

(d) Make any taxable expenditures as defined in section 4945(d) of the IRC.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.276 Split interest trust; applicability of section 14.275(3)(b) and (c).

Sec. 6.

Subdivisions (b) and (c) of subsection (3) of section 5 do not apply to a split interest trust if:

(a) All the income interest, and none of the remainder interest, of the trust is devoted solely to 1 or more of the purposes described in section 170(c)(2)(B) of the IRC and all amounts in the trust for which a deduction was allowed under sections 170, 545(b)(2), 556(b)(2), 642(c), 2055, 2106(a)(2) or 2522 of the IRC have an aggregate fair market value not more than 60% of the aggregate fair market value of all amounts in the trust.

(b) A deduction was allowed under sections 170, 545(b)(2), 556(b)(2), 642(c), 2055, 2106(a)(2) or 2522 of the IRC for amounts payable under the terms of the trust to every remainder beneficiary but not to any income beneficiary.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.277 Distributions; trust investment more restrictive than or inconsistent with this act; notice to attorney general.

Sec. 7.

If a trustee determines that the governing instrument contains provisions, in case of a power to make distributions, which are more restrictive than subsection (2) of section 5, or if the trust contains other powers which specifically direct acts by the trustee that are inconsistent with subsection (3) of section 5, the trustee shall notify the attorney general within 6 months following the effective date of this act, or when the trust becomes subject to this act, whichever last occurs and failure to notify the attorney general within 6 months renders the trust subject to this act. Sections 5 and 6 do not apply to a trust with respect to which notice has been given, unless the trust is amended to comply with this act.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.278 Amendment of trust instrument.

Sec. 8.

(1) In the case of a trust which is solely for named public charitable organizations and as to which the trustee does not possess any discretion with regard to the distribution of income or principal among 2 or more organizations, the trustee, with the consent of the named public charitable organizations, may amend the governing instrument to comply with subsection (2) of section 5.

(2) If a charitable trust is not subject to subsection (1) of section 8, the trustee with the consent of the attorney general may amend the governing instrument to comply with subsection (2) of section 5.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.279 Trustee; relief from restrictions of trust instrument.

Sec. 9.

This act does not affect the power of a court of competent jurisdiction for cause shown, upon petition of the trustee, attorney general or affected beneficiary and upon appropriate notice to the affected parties and the attorney general, to relieve a trustee from any restriction on his powers and duties that is placed upon him by the governing instrument to comply with the rules applicable to private foundations, to terminate the trust or to convert to a public charitable organization.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.280 Trustee; release of power to select charitable donee.

Sec. 10.

(1) Unless the creating instrument expressly provides otherwise, the trustee of a trust, all of the unexpired interests in which are devoted to 1 or more charitable purposes, may release a power to select a charitable donee.

(2) The release of a power to select a charitable donee may apply to all or any part of the property subject to the power and may reduce or limit the public charitable organizations or classes of public charitable organizations in whose favor the power is exercisable.

(3) A release is effected by a duly acknowledged written instrument signed by the trustee and delivered as provided in subsection (1) of section 11.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.281 Delivery of release; effect of specifying public charitable organization as beneficiary.

Sec. 11.

(1) Delivery of a release is accomplished as follows:

(a) If the release is accomplished by specifying public charitable organizations as beneficiaries of the trust, by delivery of a copy of the release to each designated public charitable organization.

(b) If the release is accomplished by reducing the class of permissible public charitable organizations, by delivery of a copy of the release to the attorney general.

(2) If a release is accomplished by specifying a public charitable organization as beneficiary of the trust, the trust thereafter shall be operated exclusively for the benefit of and supervised by the specified public charitable organization until such time as the specified public charitable organization ceases to exist or ceases to be an exempt public charitable organization.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.282 Public charitable trust; supervision by specified public charitable organization.

Sec. 12.

A trustee of a trust for the benefit of a public charitable organization, with the consent of such organization, may come under subsection (2) of section 11 by filing an election, accompanied by the consent, with the attorney general. Thereafter, the trust is subject to subsection (2) of section 11 and section 13.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.283 Filing copy of trust instrument and report with specified public charitable organization.

Sec. 13.

The trustee of a trust subject to supervision by a specified public charitable organization, as provided in subsection (2) of section 11, shall file with each specified public charitable organization, (a) a true copy of the governing instrument together with a written report, under oath, setting forth complete information as to the nature of the assets and liabilities with the delivery of the release pursuant to subsection (1) of section 11 or the filing of the election under section 12; (b) an annual report, within 4 1/2 months following the close of each year, setting forth a complete statement of receipts, disbursements, assets together with cost and market value of each asset, and liabilities; and (c) such other information as the public charitable organization deems necessary to compel proper administration of the trust.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.284 Effect of delivery of release and acceptance thereof; supervisory authority of public charitable organization.

Sec. 14.

(1) The trustee, by delivery of the release or execution of the election, and each specified public charitable organization, by accepting delivery of the release as provided in subsection (1) of section 11 or by consenting to the election in section 12, agree that the public charitable organization, (a) shall compel the proper administration of the trust; (b) may inspect the books, records, memoranda, papers, documents of title and evidence of assets, liabilities, receipts or disbursements in possession or control of the trustee or other person having custody of the books and records; and (c) may require such other information as the public charitable organization deems necessary to compel proper administration of the trust.

(2) The supervisory authority granted a public charitable organization is in addition to the supervisory authority of the attorney general over charitable trusts under common law and the statutes of this state.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.285 Termination or dissolution of private foundation trust; consent of attorney general.

Sec. 15.

(1) The attorney general may consent to termination or dissolution of a private foundation trust without the necessity of court proceedings if the trust does all of the following:

(a) Gives notice to the attorney general of its intended termination or dissolution.

(b) Makes provision for retention of all its books and records with some suitable person.

(c) Provides the attorney general, at his request, all papers, documents, reports, statements or other information he deems necessary to consent to the termination or dissolution.

(d) Distributes its assets in a manner that avoids taxation under the internal revenue code.

(2) If the attorney general does not consent in accordance with subsection (1), the trust shall be terminated only with consent of a court of competent jurisdiction in an action to which the attorney general is an indispensable party.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.286 Action to enforce act.

Sec. 16.

The attorney general may bring an action in the circuit court for the county where the charitable trust is located or in the circuit court for Ingham county to do any of the following:

(a) Require the trustee of a charitable trust subject to this act to comply with this act.

(b) Enjoin a violation of this act.

(c) Surcharge the trustee of a trust subject to this act who acts or fails to act in violation of the applicable provisions of sections 5 and 6.

History: 1971, Act 78, Imd. Eff. July 31, 1971



Section 14.287 Interpretation of act.

Sec. 17.

This act shall be interpreted to effectuate the intent of this state to preserve, foster and encourage gifts to or for the benefit of public charitable organizations.

History: 1971, Act 78, Imd. Eff. July 31, 1971






Act 298 of 1992 PUBLIC SAFETY SOLICITATION ACT (14.301 - 14.327)

Section 14.301 Short title.

Sec. 1.

This act shall be known and may be cited as the “public safety solicitation act”.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.302 Definitions.

Sec. 2.

As used in this act:

(a) “Contribution” means the promise, grant, or payment of money or property of any kind or value, including promises to pay made to an organization or professional fund-raiser. Contribution does not include money or property received from a governmental entity or a foundation restricted as to use. Contribution does not include funds collected by an organization exclusively from the members of the organization or payments clearly stated as not being and are not deductible as a charitable contribution for federal income tax purposes by members of an organization for bona fide membership fees, dues, fines, assessments, or for services rendered to individual members, if membership in the organization confers a right, or other direct benefit, other than only membership status.

(b) “Person” means an individual, organization, group, association, partnership, corporation, trust, professional fund-raiser, or any combination of those entities.

(c) “Professional fund-raiser” means a person who for compensation or other consideration plans, conducts, manages, or carries on, either directly or through paid individual solicitors, a drive or campaign of soliciting contributions for or on behalf of a public safety organization or person. An officer or employee of a public safety organization is not a professional fund-raiser unless his or her compensation or salary is based in whole or in part on the amount of funds raised through solicitations.

(d) Except for an organization that was created for the purpose of electing a candidate to public office and has complied with the requirements of the Michigan campaign finance act, Act No. 388 of the Public Acts of 1976, being sections 169.201 to 169.282 of the Michigan Compiled Laws, “public safety organization” or “organization” means any group, organization, association, union, or conference of current or former law enforcement officers, fire fighters, correctional officers, employees thereof or any other entity that represents itself to be affiliated or associated with such organizations that meet both of the following:

(i) The voting membership is comprised of at least 75% of individuals who are currently or formerly law enforcement officers, fire fighters, or correctional officers.

(ii) The voting membership consists of at least 25% of all of the individuals the organization claims to represent.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.303 Soliciting contributions; registration of organization with attorney general; form; contents; reporting category distributions; registration fee; effective date, expiration, and renewal of registration.

Sec. 3.

(1) Except as provided in section 4, a person shall not solicit contributions within this state, or receive funds solicited within this state on its behalf, unless the person is an organization and has first registered with the attorney general. An organization shall register in writing on a form prescribed by the attorney general. The registration form shall contain all of the following:

(a) The name of the organization and the name or names under which it will solicit or receive contributions.

(b) The principal address of the organization and the address of all other offices of the organization in this state. If the organization does not maintain a principal office in this state, the registration form shall contain the name and address of the person having custody of its financial records.

(c) The location and date when the organization was legally established, the form of its organization, and a reference to any determination of its tax exempt status under the federal internal revenue code.

(d) The names and business addresses of the officers, directors, trustees, the principal executive officer, and, if applicable, the resident agent.

(e) The specific areas for which the contributions to be solicited or received will be used. The areas of expenditure shall be broken down into 1 or more of the following categories:

(i) Administrative.

(ii) Political purposes and campaign contributions.

(iii) Membership services.

(iv) Charitable contributions.

(v) Education and training.

(f) If the organization is existing on the effective date of this act or files a renewal registration pursuant to subsection (6), it shall include a financial statement for the preceding fiscal year that provides the percentage range as required by subsection (2) of the total distributions by the categories as required by subdivision (e).

(g) The fiscal year of the organization.

(h) A copy of any written consent required under section 9(3).

(2) The category distributions of an organization shall be reported by 1 of the following percentage ranges:

(a) 0-10%.

(b) 11-25%.

(c) 26-50%.

(d) 51-75%.

(e) 76-100%.

(3) The registration form shall be accompanied by a registration fee of $25.00. The revenue collected under this subsection shall be deposited in the state treasury and credited to the general fund.

(4) The registration shall be effective immediately upon receipt by the attorney general of the completed registration form and the registration fee.

(5) A registration filed under this section shall expire 6 months after the closing date of the organization's fiscal year.

(6) A registration filed under this section may be renewed for an additional 1-year period by filing a renewal registration in the form prescribed by the attorney general and payment of a renewal fee of $25.00 before the expiration of the existing registration. The information required in the renewal form shall not exceed the information required by this section.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.304 Soliciting contributions by professional fund-raiser; registration with attorney general; form; contents; surety bond; registration fee; effective date, expiration, and renewal of registration; maintaining list of individuals making solicitations.

Sec. 4.

(1) A professional fund-raiser shall not solicit contributions within this state on behalf of an organization or public safety official without first registering with the attorney general. The registration shall be in writing on a form prescribed by the attorney general and contain the same information as required under section 3(1)(a) to (d).

(2) The registration form shall include the legal name and address of each individual who will for compensation be making or supervising the making of solicitation for contributions.

(3) The registration shall be accompanied by a surety bond. The bond shall be in a form satisfactory to the attorney general. The professional fund-raiser is the obligor on the surety bond of which the surety company is the surety. The company shall be qualified in this state to write bonds required by this act. The surety bond shall run to the attorney general for the benefit of the people of the state of Michigan for the use of, and may be sued on by, the state or any person who may have a cause of action under this act against the obligor of the bond under this act. The surety bond shall require the obligor to faithfully conform to and abide by the provisions of this act.

(4) For a professional fund-raiser existing on the effective date of this act the principal sum of the initial surety bond and for a professional fund-raiser not existing on the effective date of this act the principal sum of the surety bond for the first year shall be in the amount of $25,000.00.

(5) The registration form shall be accompanied by a registration fee of $200.00. The revenue collected under this subsection shall be deposited in the state treasury and credited to the general fund.

(6) The registration shall be effective immediately upon receipt by the attorney general of the completed registration form, surety bond, and registration fee.

(7) The registration filed under this section shall expire 6 months after the closing date of the public fund-raiser's fiscal year.

(8) A registration filed under this section may be renewed for an additional 1-year period by filing a renewal registration in the form prescribed by the attorney general, a renewal surety bond, and payment of a renewal fee of $200.00 before the expiration of the existing registration. The information required in the renewal form shall not exceed the information required in the initial registration form. The principal sum of the surety bond for a renewed registration shall be in the following amount based on the total contributions the professional fund-raiser collected during the preceding fiscal year:

(a) Contributions of $100,000.00 or less - $25,000.00.

(b) Contributions between $100,000.00 and $200,000.00 - $50,000.00.

(c) Contributions between $200,000.00 and $300,000.00 - $75,000.00.

(d) Contributions in excess of $300,000.00 - $100,000.00.

(9) A professional fund-raiser shall maintain a list of the address and legal name of each individual who has made a solicitation within 1 year, is currently soliciting, or will be making solicitations on behalf of the professional fund-raiser.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.305 Notice of change of information.

Sec. 5.

An organization or professional fund-raiser shall notify the attorney general within 15 days of any change in the information required to be furnished for registration under this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.306 Public inspection of registration forms and documents; exemption.

Sec. 6.

(1) Except as provided in subsection (2), registration forms and documents required to be filed with the attorney general under this act shall be open to public inspection as provided by the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(2) The addresses required to be provided under section 4(2) and 4(9) and as otherwise provided in section 18(6) shall be exempt from the provisions of Act No. 442 of the Public Acts of 1976.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.307 Registration of out-of-state organization or professional fund-raiser; designation of resident agent required.

Sec. 7.

The attorney general shall not accept a registration under this act from an organization or professional fund-raiser located in another state or country without the organization or professional fund-raiser first designating a resident agent in this state for the acceptance of service of process.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.308 Service of process.

Sec. 8.

(1) An organization or professional fund-raiser which does not maintain an office within this state shall be subject to service of process by service upon its resident agent, or, if there is no resident agent, by service upon the person who has custody of the financial records as designated on the registration form.

(2) If service cannot be made as provided in subsection (1), then service may be made as provided by law or court rule.

(3) After service is effected by either subsection (1) or (2), a copy of the process shall be mailed to the last known address of the organization or professional fund-raiser.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.309 Use of name, symbol, or statement.

Sec. 9.

(1) Except as provided by subsection (2), an organization or professional fund-raiser shall not use for the purpose of soliciting contributions a name, symbol, or statement so closely related or similar to that used by another organization that it would tend to confuse or mislead the public.

(2) Subsection (1) does not apply to an organization or professional fund-raiser with a name, symbol, or statement existing on the effective date of this act.

(3) An organization or professional fund-raiser shall not use for the purpose of soliciting contributions the name of another person not affiliated with the organization without first obtaining the written consent of the person.

(4) A person whose name, symbol, or statement is used in violation of this section may bring an action in the circuit court of the county in which the violation occurs for $25,000.00 or actual damages, whichever is greater, plus reasonable attorney fees.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.310 Diversion of solicited funds.

Sec. 10.

An organization or professional fund-raiser shall not divert solicited funds to a purpose or purposes other than that for which the funds were contributed or solicited.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.311 Misrepresenting, misleading, making false statements, using other than legal name, or taking advantage of inability to protect interests; recording telephone communications; identification as public safety officer or member of organization; making face-to-face solicitations.

Sec. 11.

(1) An organization or professional fund-raiser shall not, in connection with the solicitation or reception of contributions for or on behalf of an organization or public safety person, misrepresent to, mislead, make false statements to, or use a name other than the solicitor's legal name to another person by any manner that would lead a reasonable person to believe any of the following:

(a) That if the person makes a contribution, he or she will receive special benefits or treatment from a public safety organization or that failure to make a contribution will result in unfavorable treatment from a public safety organization.

(b) That contributions are tax deductible unless they so qualify under the internal revenue code.

(c) That the person is under an obligation to make a contribution.

(d) That failure to make a contribution will adversely affect the person's credit rating.

(e) That the solicitor is located in a geographic area that is different than the geographic area in which the solicitor is actually located.

(f) That the solicitor has a sponsorship, approval, status, affiliation, or connection with an organization or purpose which the solicitor does not actually have.

(g) That the person has previously approved or agreed to make a contribution, when in fact the person has not given such approval or agreement.

(h) That the contributions are for a purpose that is different than the actual purpose for which the contributions will be used.

(2) An organization or professional fund-raiser shall not knowingly take advantage of the inability of the person being solicited to reasonably protect his or her interests by reason of disability, illiteracy, or inability to understand the terms and conditions of an agreement to contribute.

(3) An organization or professional fund-raiser shall make a voice recording of all telephone communications that solicit contributions and shall make the recording available to the attorney general upon a request as a result of an investigation or complaint. Each solicitor shall be notified that a recording is being made of all telephone communications. Unless notified by the attorney general that the recordings are part of an investigation or complaint, the recording shall be kept for 60 days by the organization or professional fund-raiser.

(4) If asked by the person being solicited, the organization or professional fund-raiser shall inform the person whether the solicitor is or is not a sworn public safety officer or a member of the organization soliciting the funds.

(5) Except as otherwise provided by this act, an individual who makes a face-to-face solicitation for contributions shall be a member of the organization on whose behalf the contribution is sought and shall not wear a public safety uniform or other clothing similar to a public safety uniform. Except for a pledge or promise to contribute, an individual who makes a solicitation under this subsection, or an agent of the organization on whose behalf the solicitation was made, shall not collect or receive any face-to-face contribution as a result of the solicitation.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.312 Disclosure statement; providing percentage ranges upon request.

Sec. 12.

(1) Each organization or professional fund-raiser shall prepare a disclosure statement to be given with all printed material and read when contact is made by telephone, to each person from whom a contribution is solicited. The disclosure statement shall contain all of the following information:

(a) The name and purpose of the organization.

(b) Whether the solicitor is a separate organization acting on behalf of a public safety organization.

(c) The specific purpose or purposes, including any political purposes and campaign contributions, for which the contributions are to be used.

(d) That the categories and percentages of distributions of contributions are available upon request as provided in subsection (2).

(2) Upon written or verbal request of the individual being solicited, the solicitor shall provide the percentage ranges for each category as described in section 3.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.313 Information printed on written request for payment.

Sec. 13.

Each organization or professional fund-raiser shall print the following information conspicuously on all invoices, pledge cards, or other written requests for payment:

(a) The name and purpose of the organization.

(b) Whether the solicitor is a separate organization acting on behalf of a public safety organization.

(c) The specific purpose or purposes for which the contributions are to be used.

(d) That the solicitor is registered with the attorney general and that information concerning the solicitor may be obtained by calling the toll-free telephone number established pursuant to section 15. The solicitor shall provide the person being solicited the toll-free telephone number.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.314 Exemptions.

Sec. 14.

An organization or person is exempt from the requirements of this act if the solicitations of the organization or person meet either of the following:

(a) All of the following:

(i) The purpose of the solicitation is to aid a specifically named spouse and children of a public safety officer who died or was injured in the line of duty and not less than 75% of the contributions go for this purpose.

(ii) The organization's membership has officers from the same employer as the slain or injured officer whose family would benefit from the contributions and the solicitations are only conducted within the jurisdiction of the public safety employer.

(iii) The organization has received written approval, on a form approved by the attorney general, from the person or persons on whose behalf the contributions are being sought.

(b) All of the following:

(i) The solicitation is on behalf of a charitable organization that is not the organization to which the person making the solicitation is a member.

(ii) The person making the solicitation is not compensated by the organization for which the solicitation was made.

(iii) The solicitation is conducted in a place accessible by the general public.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.315 Toll-free telephone number; establishment; purpose.

Sec. 15.

The attorney general shall establish a toll-free telephone number which may be called to obtain information concerning or to file a complaint against a solicitor of contributions under this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.316 Authority of attorney general to bring action in court; notice; opportunity to cease and desist; forwarding notice of violation and information; civil penalty.

Sec. 16.

(1) If the attorney general has probable cause to believe that a person has engaged, is engaging, or is about to engage in a method, act, or practice which is unlawful pursuant to this act, and upon notice given in accordance with this section, the attorney general may bring an action in accordance with principles of equity to restrain the person by temporary or permanent injunction from engaging in the method, act, or practice. The action may be brought in the circuit court of the county where the person is established or solicits contributions or, if the person is not established in this state, in the circuit court of Ingham county. The court may award costs to the prevailing party. For persistent and knowing violation of this act the court may assess the person a civil penalty of not more than $5,000.00.

(2) Unless waived by the court on good cause shown not less than 10 days before the commencement of an action under this section the attorney general shall notify the person of his or her intended action and give the person an opportunity to cease and desist from the alleged unlawful method, act, or practice or to confer with the attorney general in person, by counsel, or by other representative as to the proposed action before the proposed filing date. The notice may be given the person by mail, postage prepaid, to his or her usual place of business or, if the person does not have a usual place of business, to his or her last known address, or to the resident agent.

(3) A prosecuting attorney or law enforcement officer receiving notice of an alleged violation of this act, or of a violation of an injunction, order, decree, or judgment issued in an action brought pursuant to this act, or of an assurance under section 17, shall immediately forward written notice of the violation together with any information he or she may have to the attorney general.

(4) In addition to any other penalties provided by this act, a person who knowingly violates the terms of an injunction, order, decree, or judgment issued pursuant to this section shall forfeit and pay to the state a civil penalty of not more than $500.00 for each violation. For the purposes of this section, the court issuing an injunction, order, decree, or judgment shall retain jurisdiction, the cause shall be continued, and the attorney general may petition for recovery of a civil penalty as provided by this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.317 Assurance of discontinuance of method, act, or practice; filing; enforcement; modification.

Sec. 17.

(1) If the attorney general has authority to institute an action or proceeding pursuant to section 16, he or she may accept an assurance of discontinuance of a method, act, or practice which is alleged to be unlawful under this act from the person who is alleged to have engaged, is engaging, or is about to engage in the method, act, or practice. Except as provided in subsection (2), the assurance shall not constitute an admission of guilt nor be introduced in any other proceeding. The assurance may include a stipulation for 1 or more of the following:

(a) The voluntary payment by the person for the costs of investigation.

(b) An amount to be held in escrow pending the outcome of an action.

(c) An amount for restitution to an aggrieved person.

(2) An assurance of discontinuance shall be in writing and filed with the court. The clerk of the court shall maintain a record of the filings. Unless rescinded by the parties or voided by a court for good cause, the assurance may be enforced in the court by the parties to the assurance. The assurance may be modified by the parties or by the court for good cause.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.318 Subpoena to appear before attorney general; producing documentary material; service and contents of notice; extending reporting date; modifying or setting aside notice and subpoena; confidentiality of records.

Sec. 18.

(1) Upon the ex parte application of the attorney general to the circuit court in the county where the person is established or solicits contributions or, if the person is not established in this state, in Ingham county, the circuit court, upon finding probable cause to believe a person has engaged, is engaging, or is about to engage in a method, act, or practice which is unlawful under this act, may issue the subpoena compelling a person to appear before the attorney general and under oath answer questions relating to the alleged violation of this act. A person served with a subpoena may be accompanied by counsel when he or she appears before the attorney general. The subpoena may compel a person to produce the books, records, papers, documents, or things relating to the alleged violation of this act. During the examination of documentary material under the subpoena, the court may require a person having knowledge of the documentary material or the matters contained in the documentary material to attend and give testimony under oath or acknowledgment with respect to the documentary material.

(2) The subpoena shall include the notice of the time, place, and cause of the taking of testimony, examination, or attendance and shall allow not less than 10 days before the date of the taking of testimony, examination, or attendance, unless for good cause shown the court shortens the period of time.

(3) Service of the notice shall be in the manner provided and subject to the provisions that apply to service of process upon a defendant in a civil action commenced in the circuit court.

(4) The notice shall include all of the following:

(a) A statement of the time and place for the taking of testimony or the examination and the name and address of the person to be examined. If the name is not known, the notice shall give a general description sufficient to identify the person or the particular class or group to which the person belongs.

(b) A reference to this section and the general subject matter under investigation.

(c) A description of the documentary material to be produced with reasonable specificity so as to indicate fairly the material demanded.

(d) A return date within which the documentary material shall be produced.

(e) Identification of the members of the attorney general's staff to whom the documentary material shall be made available for inspection and copying.

(5) At any time before the date specified in the notice, upon motion for good cause shown, the court may extend the reporting date or modify or set aside the notice and subpoena.

(6) The documentary material or other information obtained by the attorney general pursuant to an investigation under this section shall be confidential records of the office of the attorney general and shall not be available for public inspection or copying or divulged to any person except as provided in this section. The attorney general may disclose documentary material or other information as follows:

(a) To other law enforcement officials.

(b) In connection with an enforcement action brought pursuant to this act.

(c) Upon order of the court, to a party in a private action brought pursuant to this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.319 Compliance with terms of notice; prohibited conduct; civil penalty; order to enforce compliance; enjoining person from soliciting contributions.

Sec. 19.

(1) A person upon whom a notice is served pursuant to section 18 shall comply with the terms of the notice unless otherwise provided by order of the court.

(2) A person who does any of the following shall be assessed a civil penalty of not more than $5,000.00:

(a) Knowingly without good cause fails to appear when served with a notice.

(b) Knowingly avoids, evades, or prevents compliance, in whole or in part, with an investigation, including the removal from any place, concealment, destruction, mutilation, alteration, or falsification of documentary material in the possession, custody, or control of a person subject to the notice.

(c) Knowingly conceals relevant information.

(3) The attorney general may file a petition in the circuit court of the county in which the person is established or solicits contributions or, if the person is not established in this state, in the circuit court of Ingham county for an order to enforce compliance with a subpoena or this section. A violation of a final order entered pursuant to this section may be punished as civil contempt.

(4) Upon the petition of the attorney general, the circuit court may enjoin a person from soliciting contributions in this state if the person persistently and knowingly evades or prevents compliance with an injunction issued pursuant to this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.320 Class action.

Sec. 20.

(1) The attorney general may bring a class action on behalf of persons residing in or injured in this state for the actual damages caused by any method, act, or practice that is unlawful under this act.

(2) The court after a hearing may appoint a receiver or order sequestration of the defendant's assets if it appears to the satisfaction of the court that the defendant threatens or is about to remove, conceal, or dispose of his or her assets to the detriment of members of the class.

(3) If at any stage of the proceedings the court requires that notice be sent to the class, the attorney general may petition the court to require the defendant to bear the cost of the notice. In determining whether to impose the cost on the defendant or the state, the court shall consider the probability that the attorney general will succeed on the merits of the action.

(4) If the defendant shows by a preponderance of the evidence that a violation of this act resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error, the amount of recovery shall be limited to actual damages and attorneys' fees.

(5) An action shall not be brought by the attorney general under section more than 6 years after the occurrence of the method, act, or practice which is the subject of the action.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.321 Actions to obtain declaratory judgment or injunctions; action to recover actual damages; class action; appointing receiver or ordering sequestration of assets; cost of notice; limitation on damages resulting from bona fide error; statute of limitations; asserting defense or counterclaim.

Sec. 21.

(1) Whether or not he or she seeks damages or has an adequate remedy at law, a person may bring an action to do either or both of the following:

(a) Obtain a declaratory judgment that a method, act, or practice is unlawful under this act.

(b) Enjoin in accordance with the principles of equity a person who is engaging or is about to engage in a method, act, or practice which is unlawful under this act.

(2) Except in a class action, a person who suffers loss as a result of a violation of this act may bring an action to recover actual damages or $250.00, whichever is greater, together with reasonable attorneys' fees.

(3) A person who suffers loss as a result of a violation of this act may bring a class action on behalf of persons residing or injured in this state for the actual damages caused by any method, act, or practice that is unlawful under this act.

(4) The court after a hearing may appoint a receiver or order sequestration of the defendant's assets if it appears to the satisfaction of the court that the defendant threatens or is about to remove, conceal, or dispose of his or her assets to the detriment of members of the class.

(5) If at any stage of proceedings brought under subsection (3) the court requires that notice be sent to the class, a person may petition the court to require the defendant to bear the cost of notice. In determining whether to impose the cost on the defendant or the plaintiff, the court shall consider the probability that the person will succeed on the merits of his or her action.

(6) If the defendant shows by a preponderance of the evidence that a violation of this act resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error, the amount of recovery shall be limited to actual damages.

(7) An action under this section shall not be brought more than 6 years after the occurrence of the method, act, or practice which is the subject of the action. When a person commences an action against another person, the defendant may assert, as a defense or counterclaim, any claim under this act arising out of the transaction on which the action is brought.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.322 Commencement of action; mailing copy of complaint, judgment, decree, or order; proof of violation of permanent injunction.

Sec. 22.

(1) Upon commencement of an action brought pursuant to section 21 or section 25, the clerk of the court shall mail a copy of the complaint to the attorney general, and upon entry of a judgment or decree in the action, the clerk of the court shall mail a copy of the judgment, decree, or order to the attorney general.

(2) In a subsequent action by the attorney general brought pursuant to section 20 proof of a violation of a permanent injunction issued pursuant to section 16 is conclusive evidence that the defendant engaged in a method, act, or practice which is unlawful under this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.323 Filing fees not required; conditions.

Sec. 23.

If the attorney general or prosecuting attorney commences an action or files a voluntary assurance pursuant to this act, filing fees shall not be required to be paid.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.324 Law enforcement officer; aid and assistance in investigation.

Sec. 24.

A law enforcement officer in the state, if requested by the attorney general or a prosecuting attorney, shall aid and assist in an investigation of an alleged or actual violation of this act.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.325 Prosecuting attorney; powers and authority.

Sec. 25.

A prosecuting attorney may conduct an investigation pursuant to this act and may institute and prosecute an action under this act in the same manner as the attorney general.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.326 Attorney general or local prosecutors; powers or duties not limited or restricted by act.

Sec. 26.

This act does not limit or restrict the exercise of powers or the performance of the duties of the attorney general or local prosecutors which they are otherwise authorized to exercise or perform under any other provisions of law, including seeking injunctive relief to stop prohibited activity.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992



Section 14.327 Conditional effective date.

Sec. 27.

This act shall not take effect unless Senate Bill No. 1140 of the 86th Legislature is enacted into law.

History: 1992, Act 298, Imd. Eff. Dec. 18, 1992









Chapter 15 - Public Officers and Employees

Act 10 of 1969 BONDS OF STATE OFFICERS AND EMPLOYEES (15.1 - 15.6)

Section 15.1 Uniform bond coverage; state officers and employees; exceptions.

Sec. 1.

Notwithstanding the provisions of any other law, officers and employees of all state departments and agencies that are required by statute or in the discretion of the director of the department covered, or otherwise to furnish bonds conditioned for their honesty or faithful discharge of their duties shall be covered by a blanket bond or bonds as a departmental group or as a state group by corporate surety companies as approved by the director of the department of administration. Treasurers and tax collectors by whatever title known may be covered by individual bonds.

History: 1969, Act 10, Imd. Eff. May 7, 1969



Section 15.2 Bonds; conditions, coverage; departmental problems.

Sec. 2.

The director of the department of administration or his designated agent is authorized to determine, after consultation with the director of the department of commerce, the condition of each such bond and whether a single state bond for all state officers and employees or departmental bonds, shall best serve the state. In determining adequate coverage, the department of administration is authorized to obtain bond coverage with provisions relative to departmental problems of a unique nature, including loss deductible or coinsurance provisions.

History: 1969, Act 10, Imd. Eff. May 7, 1969



Section 15.3 Notice to all surety companies.

Sec. 3.

In obtaining bond coverage under this act, the department of administration shall notify all surety companies authorized to do business in this state of the provisions of this act and shall contract for adequate coverage.

History: 1969, Act 10, Imd. Eff. May 7, 1969



Section 15.4 Time for completion; termination of other bonds; deposit of refunds.

Sec. 4.

Within 1 year after the effective date of this act, the department of administration shall complete the bonding requirement as required by this act and shall negotiate for the termination of all honesty and faithful discharge of duty bonds otherwise in full force and effect under the provisions of any other law and secure all refunds provided by such terminations and deposit the refunds to the general fund of the state.

History: 1969, Act 10, Imd. Eff. May 7, 1969



Section 15.5 Statutes superseded.

Sec. 5.

This act supersedes all statutes, or parts of statutes, relating to amounts, terms and conditions, execution, approval and filing of surety bonds required of officers and employees of state departments and agencies, which are inconsistent with this act.

History: 1969, Act 10, Imd. Eff. May 7, 1969



Section 15.6 Repeal.

Sec. 6.

Act No. 20 of the Public Acts of 1968, being section 15.111 of the Compiled Laws of 1948, is repealed.

History: 1969, Act 10, Imd. Eff. May 7, 1969






R.S. of 1846 Revised Statutes of 1846 (15.36 - 15.39)

R-S-1846-15-36-12 CHAPTER 12 Chapter 12. Of Certain State Officers. (15.36...15.39)

R-S-1846-15-36-12-OFFICIAL-OATHS OFFICIAL OATHS AND BONDS OF STATE OFFICERS. (15.36...15.39)

Section 15.36 Oath of office; official bond; time; filing.

Sec. 36.

The state officers named in this chapter, the lieutenant governor, deputy secretary of state, and deputy treasurer, shall each, before entering on the execution of his or her office, and within 20 days after receiving official notice of his or her election or appointment, or within 20 days after the commencement of the term of service for which he or she was elected or appointed, take and subscribe the oath of office prescribed in the state constitution of 1963, and deposit the oath of office, with his or her bond, if a bond is required by law, with the secretary of state, who shall file and preserve the oath of office and bond in his or her office.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 281 ;-- CL 1871, 361 ;-- How. 330 ;-- CL 1897, 150 ;-- CL 1915, 183 ;-- CL 1929, 384 ;-- CL 1948, 15.36 ;-- Am. 2002, Act 365, Imd. Eff. May 24, 2002



Section 15.37 Oath; administration.

Sec. 37.

Such oath may be taken and subscribed before any justice of the supreme court, a judge of any court of record, the secretary of state, the attorney general, any mayor of a city, or the clerk of any court of record.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 282 ;-- CL 1871, 362 ;-- How. 331 ;-- CL 1897, 151 ;-- CL 1915, 184 ;-- CL 1929, 385 ;-- CL 1948, 15.37



Section 15.38 Oath or bond; deposit, notice; penalty for neglect.

Sec. 38.

If either of said officers shall neglect to deposit his oath or bond, according to the provisions of section 35 [36] of this chapter, and shall neglect to give the notice specified in the next section, or if he shall enter upon the execution of his office before he shall have so deposited his said oath or bond, he shall in either case, forfeit and pay to [the people of], this state, 150 dollars.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 283 ;-- CL 1871, 363 ;-- How. 332 ;-- CL 1897, 152 ;-- CL 1915, 185 ;-- CL 1929, 386 ;-- CL 1948, 15.38



Section 15.39 Notice of declination; effect.

Sec. 39.

No penalty shall attach on account of any neglect to deposit such oath or bond as aforesaid, in case such officer, before entering upon the execution of his office, and within the time limited for filing such oath or bond, shall give notice in writing to the officer or officers having the power by law to order an election to fill such office, or to fill the same by appointment, or, in case of an appointment by the governor by and with the advice and consent of the senate, to the governor, stating therein that he declines accepting such office.

History: R.S. 1846, Ch. 12 ;-- CL 1857, 284 ;-- CL 1871, 364 ;-- How. 333 ;-- CL 1897, 153 ;-- CL 1915, 186 ;-- CL 1929, 387 ;-- CL 1948, 15.39












Act 200 of 1879 BOND OF AUDITOR GENERAL AND COMMISSIONER OF STATE LAND OFFICE (15.41 - 15.41)



Act 16 of 1895 BOND OF SECRETARY OF STATE, DEPUTY SECRETARY OF STATE, AND GOVERNOR'S SECRETARY AND CLERK (15.51 - 15.51)

Section 15.51 Official bonds of certain state officers; amount; filing.

Sec. 1.

The secretary of state and deputy secretary of state of this state, and the private secretary and executive clerk of the governor of this state, shall be required within 20 days after this act takes effect, and their successors in office shall be required within 20 days after entering upon the duties of their respective offices, to give bonds to the people of the state of Michigan with 3 or more sureties to be approved by the state treasurer and attorney general, conditioned for the faithful discharge of their official duties, and for the safe and lawful custody and disposition of the money and property of this state that may be entrusted to them or come within their control.

The bond of the secretary of state shall be in the sum of $25,000.00, that of the deputy secretary of state shall be in the sum of $20,000.00, and the bonds of the private secretary and the executive clerk of the governor shall be each in the sum of $5,000.00. The bonds of the secretary of state and deputy secretary of state shall be filed and kept in the office of the state treasurer, and those of the private secretary and executive clerk shall be filed and kept in the office of the secretary of state.

History: 1895, Act 16, Eff. Aug. 30, 1895 ;-- CL 1897, 155 ;-- CL 1915, 188 ;-- CL 1929, 389 ;-- CL 1948, 15.51 ;-- Am. 2002, Act 362, Imd. Eff. May 23, 2002






Act 311 of 1905 COST AND FILING OF BONDS (15.71 - 15.72)

Section 15.71 Procurement of bonds by certain state officers; cost.

Sec. 1.

Whenever a bond is required by the laws of this state to be given by the secretary of state, state treasurer, director of the department of natural resources, attorney general, or superintendent of public instruction, the deputy or deputies of those officers, any other civil or military officer of this state, or any officer of any state institution, whether elected or appointed, who is charged with the duty of being the custodian of any state or institution funds, money, or property, that state or institution officer may procure the required bond from any surety company authorized by the laws of this state to execute the bond, and the cost of the bond, not exceeding 1/2 of 1% per year, shall be paid out of the treasury of this state.

History: 1905, Act 311, Imd. Eff. June 17, 1905 ;-- Am. 1907, Act 143, Imd. Eff. June 12, 1907 ;-- Am. 1913, Act 82, Eff. Aug. 14, 1913 ;-- CL 1915, 189 ;-- CL 1929, 390 ;-- CL 1948, 15.71 ;-- Am. 2002, Act 176, Imd. Eff. Apr. 23, 2002



Section 15.72 Bonds; filing; safekeeping.

Sec. 2.

The various bonds referred to in section 1 shall be filed in the office of the secretary of state, any requirement in any other statute of this state to the contrary notwithstanding. However, the bond required to be furnished by the secretary of state, his or her deputy, or any employee connected with that office, required by law to file a bond, shall be filed with the state treasurer. The secretary of state and the state treasurer shall receive and make adequate provision for the safekeeping of the bonds described in this act.

History: Add. 1915, Act 6, Eff. Aug. 24, 1915 ;-- CL 1915, 190 ;-- CL 1929, 391 ;-- CL 1948, 15.72 ;-- Am. 2002, Act 176, Imd. Eff. Apr. 23, 2002






Act 8 of 1927 BOND OF SUPERINTENDENT OF PUBLIC INSTRUCTION (15.81 - 15.81)



Act 164 of 1848 FILING OF OATHS AND BONDS (15.91 - 15.93)

Section 15.91 Official bonds; certificate of filing.

Sec. 1.

That when any civil officer appointed by the governor, or senate, or by the governor with the advice and consent of the senate of this state, is required by law to give bond and to file the same with any other officer than the secretary of state, he shall procure the certificate of such officer that such bond has been duly filed with him, and file the same with the secretary of state.

History: 1848, Act 164, Eff. May 31, 1848 ;-- CL 1857, 285 ;-- CL 1871, 365 ;-- How. 335 ;-- CL 1897, 156 ;-- CL 1915, 192 ;-- CL 1929, 394 ;-- CL 1948, 15.91



Section 15.92 Official bonds; place for filing.

Sec. 2.

When any such officer is required by law to give bond for the faithful performance of the duties of his office, and no provision is made by law, for filing the same with any particular officer, such bond shall be filed with the secretary of state.

History: 1848, Act 164, Eff. May 31, 1848 ;-- CL 1857, 286 ;-- CL 1871, 366 ;-- How. 336 ;-- CL 1897, 157 ;-- CL 1915, 193 ;-- CL 1929, 395 ;-- CL 1948, 15.92



Section 15.93 Official oaths and certificates or bonds; time for filing.

Sec. 3.

Every such officer, except where otherwise directed by law, shall file his oath of office and certificate or bond aforesaid, as the case may be, within 60 days from the receiving of his commission or appointment; and in default thereof, such commission or appointment shall be null and void: Provided, That officers appointed in and for the counties of Mackinac, Chippewa, Schoolcraft, Houghton, Ontonagon and Marquette, shall file their oaths, certificates and bonds as herein provided, within 90 days from their appointment or commission.

History: 1848, Act 164, Eff. May 31, 1848 ;-- CL 1857, 287 ;-- CL 1871, 367 ;-- How. 337 ;-- CL 1897, 158 ;-- CL 1915, 194 ;-- CL 1929, 396 ;-- CL 1948, 15.93






Act 179 of 1885 JUSTIFICATION OF SURETIES (15.101 - 15.103)

Section 15.101 Official bonds; justification of sureties prerequisite to approval.

Sec. 1.

That hereafter no bond required by law to be signed by surety or sureties shall hereafter be received and accepted or approved by any officer or other person or board whose duty it is or may be to accept or approve of any such bond unless the surety or sureties signing such bond shall first have justified their pecuniary responsibility under their signature, in writing, endorsed on said bond or attached thereto. And before any such bond shall be received and approved or accepted, the justification of the sureties thereof shall, in the aggregate, equal the penal sum of the bond, and show that the sureties thereof are worth in unencumbered property not exempt from execution under the laws of this state the penal sum thereof, after payment of all just debts, claims, and liabilities.

History: 1885, Act 179, Eff. Sept. 19, 1885 ;-- How. 8234a ;-- CL 1897, 159 ;-- CL 1915, 195 ;-- CL 1929, 397 ;-- CL 1948, 15.101



Section 15.102 Official bonds; oath of justification, penalty.

Sec. 2.

Such oath of justification shall be administered by some officer authorized by law to administer oaths, and any person knowingly or willfully making any false statement of his pecuniary responsibility in such justification shall be guilty of perjury and liable, upon conviction thereof, to the penalty of perjury.

History: 1885, Act 179, Eff. Sept. 19, 1885 ;-- How. 8234b ;-- CL 1897, 160 ;-- CL 1915, 196 ;-- CL 1929, 398 ;-- CL 1948, 15.102



Section 15.103 Official bonds; acceptance without justification; penalty; liability.

Sec. 3.

Any person or persons receiving and accepting or approving any such bond without such justification shall be guilty of a misdemeanor, and shall further be liable for all damages that may be sustained or incurred by any person by reason of such defective bond being accepted or approved.

History: 1885, Act 179, Eff. Sept. 19, 1885 ;-- How. 8234c ;-- CL 1897, 161 ;-- CL 1915, 197 ;-- CL 1929, 399 ;-- CL 1948, 15.103






Act 20 of 1968 UNIFORM BOND COVERAGE FOR COMMERCE DEPARTMENT (15.111 - 15.111)



Act 22 of 1951 CONSTITUTIONAL OATH OF OFFICE (15.151 - 15.151)

Section 15.151 Constitutional oath of office; employees and persons in service of state.

Sec. 1.

All persons now employed, or who may be employed by the state of Michigan or any governmental agency thereof, and all other persons in the service of the state or any governmental agency, shall, as a condition of their employment, take and subscribe to the oath or affirmation required of members of the legislature and other public officers by section 2 of article 16 of the constitution of 1908 of the state of Michigan.

History: 1951, Act 22, Imd. Eff. Apr. 5, 1951






Act 317 of 1966 CONFLICT OF INTEREST (15.161 - 15.172)



Act 566 of 1978 INCOMPATIBLE PUBLIC OFFICES (15.181 - 15.185)

Section 15.181 Definitions.

Sec. 1.

As used in this act:

(a) “Governing board” means a board of regents, board of trustees, board of governors, board of control, or other governing body of an institution of higher education.

(b) “Incompatible offices” means public offices held by a public official which, when the official is performing the duties of any of the public offices held by the official, results in any of the following with respect to those offices held:

(i) The subordination of 1 public office to another.

(ii) The supervision of 1 public office by another.

(iii) A breach of duty of public office.

(c) “Institution of higher education” means a college, university, community college, or junior college described in section 4, 5, or 6 of article 8 of the state constitution of 1963 or established under section 7 of article 8 of the state constitution of 1963.

(d) “Public employee” means an employee of this state, an employee of a city, village, township, or county of this state, or an employee of a department, board, agency, institution, commission, authority, division, council, college, university, school district, intermediate school district, special district, or other public entity of this state or of a city, village, township, or county in this state, but does not include a person whose employment results from election or appointment.

(e) “Public officer” means a person who is elected or appointed to any of the following:

(i) An office established by the state constitution of 1963.

(ii) A public office of a city, village, township, or county in this state.

(iii) A department, board, agency, institution, commission, authority, division, council, college, university, school district, intermediate school district, special district, or other public entity of this state or a city, village, township, or county in this state.

History: 1978, Act 566, Imd. Eff. Dec. 29, 1978



Section 15.182 Holding incompatible offices.

Sec. 2.

(1) Except as provided in section 3, a public officer or public employee shall not hold 2 or more incompatible offices at the same time.

History: 1978, Act 566, Imd. Eff. Dec. 29, 1978



Section 15.183 Public employment or holding of public offices; scope of MCL 15.182.

Sec. 3.

(1) Section 2 does not prohibit a public officer's or public employee's appointment or election to, or membership on, a governing board of an institution of higher education. However, a public officer or public employee shall not be a member of governing boards of more than 1 institution of higher education simultaneously, and a public officer or public employee shall not be an employee and member of a governing board of an institution of higher education simultaneously.

(2) Section 2 does not prohibit a member of a school board of 1 school district from being a superintendent of another school district.

(3) Section 2 does not prohibit a public officer or public employee of a city, village, township, school district, community college district, or county from being appointed to and serving as a member of the board of a tax increment finance authority under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830; a downtown development authority under 1975 PA 197, MCL 125.1651 to 125.1681; a local development finance authority under the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174; a brownfield redevelopment authority under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672; a housing commission created under 1933 (Ex Sess) PA 18, MCL 125.651 to 125.709c; a neighborhood improvement authority under the neighborhood improvement authority act, 2007 PA 61, MCL 125.2911 to 125.2932; a water resource improvement tax increment finance authority under the water resource improvement tax increment finance authority act, 2008 PA 94, MCL 125.1771 to 125.1793; a historical neighborhood tax increment finance authority under the historical neighborhood tax increment finance authority act, 2004 PA 530, MCL 125.2841 to 125.2866; a member of a board of a principal shopping district or a member of a board of directors of a business improvement zone under 1961 PA 120, MCL 125.981 to 125.990n; an officer of a metropolitan district under the metropolitan district act, 1929 PA 312, MCL 119.1 to 119.18; a member of a board of directors of a land bank fast track authority under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774; or a corridor improvement authority under the corridor improvement authority act, 2005 PA 280, MCL 125.2871 to 125.2899.

(4) Section 2 does not do any of the following:

(a) Prohibit public officers or public employees of a city, village, township, or county having a population of less than 40,000 from serving, with or without compensation, as emergency medical services personnel as defined in section 20904 of the public health code, 1978 PA 368, MCL 333.20904.

(b) Prohibit public officers or public employees of a city, village, township, or county having a population of less than 40,000 from serving, with or without compensation, as a firefighter, police chief, fire chief, police officer, or public safety officer in that city, village, township, or county if that firefighter, police chief, fire chief, police officer, or public safety officer is not a person who negotiates a collective bargaining agreement with the city, village, township, or county on behalf of the firefighters, police chiefs, fire chiefs, police officers, or public safety officers.

(c) Limit the authority of the governing body of a city, village, township, or county having a population of less than 40,000 to authorize a public officer or public employee to perform, with or without compensation, other additional services for the unit of local government.

(5) This section does not relieve a person from otherwise meeting statutory or constitutional qualifications for eligibility to, or the continued holding of, a public office.

(6) This section does not allow or sanction activity constituting conflict of interest prohibited by the constitution or laws of this state.

(7) This section does not allow or sanction specific actions taken in the course of performance of duties as a public official or as a member of a governing body of an institution of higher education that would result in a breach of duty as a public officer or board member.

(8) Section 2 does not prohibit a public officer or public employee of a community mental health services program as defined in section 100a of the mental health code, 1974 PA 258, MCL 330.1100a, from serving as a public officer or public employee of a separate legal or administrative entity created by 2 or more community mental health services programs under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, a joint board or commission created under 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536, or a regional entity created under section 204b of the mental health code, 1974 PA 258, MCL 330.1204b, whether or not the separate legal or administrative entity, joint board or commission, or regional entity may enter into contracts or agreements with 1 or more of the community mental health services programs.

(9) Section 2 does not prohibit a member of a school board from being appointed to or serving as a volunteer coach or supervisor of a student extracurricular activity if all of the following conditions are present:

(a) The school board member receives no compensation for service as a volunteer coach or supervisor.

(b) During the period he or she serves as a volunteer, the school board member abstains from voting on issues before the school board concerning that program.

(c) There is no qualified applicant available to fill a vacant position if the school board member is excluded.

(d) The appointing authority has received the results of a criminal history check and a criminal records check from the department of state police or the Federal Bureau of Investigation for the school board member.

(10) Section 2 does not prohibit a superintendent of an intermediate school district from serving simultaneously as superintendent of a local school district, or prohibit an intermediate school district from contracting with another person to serve as superintendent of a local school district, even if the local school district is a constituent district of the intermediate school district. As used in this subsection, "constituent district" means that term as defined in section 3 of the revised school code, 1976 PA 451, MCL 380.3.

(11) Section 2 does not prohibit a public officer or public employee of an authority created under the public transportation authority act, 1986 PA 196, MCL 124.451 to 124.479, from serving as a public officer or public employee of another public transportation authority if each public transportation authority has members consisting of identical political subdivisions.

(12) Section 2 does not prohibit a township supervisor from being appointed as a member of a county board of public works as provided in section 2(2)(c) of 1957 PA 185, MCL 123.732.

(13) Section 2 does not prohibit the mayor, the chief executive officer, or a member of the governing body of a qualified city, or the superintendent or chairperson of a qualified school district, from serving as a member of a financial review commission for that qualified city or qualified school district, or both, as established under the Michigan financial review commission act, 2014 PA 181, MCL 141.1631 to 141.1643. As used in this subsection, "qualified city" and "qualified school district" mean those terms as defined in section 3 of the Michigan financial review commission act, 2014 PA 181, MCL 141.1633.

(14) Section 2 does not prohibit an emergency manager appointed under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, from serving as a transition manager under section 12b or part 5b of the revised school code, 1976 PA 451, MCL 380.12b and 380.381 to 380.396.

History: 1978, Act 566, Imd. Eff. Dec. 29, 1978 ;-- Am. 1984, Act 72, Imd. Eff. Apr. 18, 1984 ;-- Am. 1992, Act 10, Imd. Eff. Mar. 10, 1992 ;-- Am. 1994, Act 317, Imd. Eff. Oct. 6, 1994 ;-- Am. 2000, Act 455, Imd. Eff. Jan. 9, 2001 ;-- Am. 2004, Act 110, Imd. Eff. May 20, 2004 ;-- Am. 2008, Act 22, Imd. Eff. Mar. 12, 2008 ;-- Am. 2009, Act 210, Imd. Eff. Jan. 4, 2010 ;-- Am. 2011, Act 104, Imd. Eff. July 19, 2011 ;-- Am. 2011, Act 122, Imd. Eff. July 20, 2011 ;-- Am. 2011, Act 196, Imd. Eff. Oct. 18, 2011 ;-- Am. 2014, Act 190, Imd. Eff. June 20, 2014 ;-- Am. 2015, Act 134, Eff. Dec. 29, 2015 ;-- Am. 2016, Act 196, Imd. Eff. June 21, 2016



Section 15.184 Injunction or other judicial relief or remedy.

Sec. 4.

The attorney general or a prosecuting attorney may apply to the circuit court for Ingham county or to the circuit court for the county in which the alleged act or practice in violation of this act is alleged to have occurred or in which a party to the alleged violative act or practice resides, for injunctive or other appropriate judicial relief or remedy. However, this act shall not create a private cause of action.

History: 1978, Act 566, Imd. Eff. Dec. 29, 1978



Section 15.185 Action of public officer or employee; validity; judicial relief or remedy.

Sec. 5.

An action of a public officer or public employee shall not be absolutely void by reason of this act. An action of a public officer or public employee shall be voidable only by discretionary action of a court of competent jurisdiction, as prescribed in section 4. However, any judicial relief or judicial remedy shall operate prospectively only.

History: 1978, Act 566, Imd. Eff. Dec. 29, 1978






Act 1 of 1948 (2nd Ex. Sess.) COMPENSATION OF EXECUTIVE OFFICERS (15.201 - 15.204)

Compiler's Notes: The repealed sections pertained to salaries and compensation of executive officers of state.



Act 357 of 1968 STATE OFFICERS' COMPENSATION COMMISSION (15.211 - 15.218)

Section 15.211 Commission; assignment to department of civil service; expiration of members' terms; appointment of members; reappointments prohibited; vacancies; ineligibility.

Sec. 1.

The state officers' compensation commission created by section 12 of article 4 of the state constitution of 1963 is assigned to the department of civil service for the purposes of administration, budgeting, procurement, and related management functions. For members appointed to a new term after December 31, 2007, the members' terms shall expire on January 1 of the fourth year following appointment. For members appointed to a new term after December 31, 2007, the members shall be appointed prior to January 31 of the year of appointment. A member may not be reappointed. Vacancies shall be filled by the governor for the remainder of the unexpired term. A member or employee of the legislative, judicial, or executive branch of government shall not be eligible to be a member of the commission.

History: 1968, Act 357, Eff. Sept. 20, 1968 ;-- Am. 1975, Act 213, Imd. Eff. Aug. 25, 1975 ;-- Am. 2006, Act 629, Eff. Jan. 1, 2008



Section 15.212 Definitions.

Sec. 2.

As used in the constitution “each 2 years” means periods ending on December 31 of each even numbered year. As used in this act, “session days” means any calendar day on which the commission meets and a quorum is present.

History: 1968, Act 357, Eff. Sept. 20, 1968 ;-- Am. 1969, Act 125, Imd. Eff. July 29, 1969



Section 15.213 Commission; meetings; quorum; actions or determinations by concurrence of majority; chairperson; secretary; subcommittees.

Sec. 3.

The commission shall meet for not more than 15 session days beginning after January 31 of every odd numbered year. Four members of the commission constitute a quorum for conducting the business of the commission. The commission shall not take action or make determinations without a concurrence of a majority of the members appointed and serving on the commission. The commission shall elect a chairperson from among its members. The state personnel director shall act as the secretary to the commission. The commission may establish subcommittees.

History: 1968, Act 357, Eff. Sept. 20, 1968 ;-- Am. 1969, Act 125, Imd. Eff. July 29, 1969 ;-- Am. 1975, Act 213, Imd. Eff. Aug. 25, 1975 ;-- Am. 2006, Act 629, Eff. Jan. 1, 2008



Section 15.214 Assistance from state agencies.

Sec. 4.

The commission may call upon the services and personnel of any agency of the state for assistance.

History: 1968, Act 357, Eff. Sept. 20, 1968



Section 15.215 Compensation commission compensation, expenses.

Sec. 5.

The members of the commission shall receive no compensation but shall be entitled to their actual and necessary expenses incurred in the performance of their duties to be paid from the appropriation made to the department of civil service.

History: 1968, Act 357, Eff. Sept. 20, 1968



Section 15.216 Commission; determination of salaries and expense allowances; filing determinations; copies.

Sec. 6.

The commission shall determine the salaries and expense allowance of the governor, the lieutenant governor, the attorney general, the secretary of state, the justices of the supreme court, and the members of the legislature and file its determinations with the clerk of the house of representatives, the secretary of the senate, and the director of the department of management and budget on or before June 15 of each odd numbered year and shall furnish copies to the governor, the lieutenant governor, the attorney general, the secretary of state, the justices of the supreme court, and the members of the legislature. The report may be furnished in an electronic format.

History: 1968, Act 357, Eff. Sept. 20, 1968 ;-- Am. 1975, Act 213, Imd. Eff. Aug. 25, 1975 ;-- Am. 2006, Act 629, Eff. Jan. 1, 2008



Section 15.217 Salary and expense determinations; concurrent resolution adopted by legislature; approval or amendment.

Sec. 7.

The determinations of the commission shall be the salaries and expense allowances only if the legislature by concurrent resolution adopted by a majority of the members elected to and serving in each house of the legislature approve them. The senate and house of representatives shall alternate on which house of the legislature shall originate the concurrent resolution, with the senate originating the first concurrent resolution in 2009. The concurrent resolution may amend the salary and expense determinations of the state officers compensation commission to reduce the salary and expense determinations by the same proportion for the members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court. The legislature shall not amend the salary and expense determinations to reduce them to below the salary and expense level that the members of the legislature, the governor, the lieutenant governor, the attorney general, the secretary of state, and the justices of the supreme court receive on the date the salary and expense determinations are made. If the salary and expense determinations are approved or amended as provided in this section, the salary and expense determinations shall become effective for the regular legislative session immediately following the next general election.

History: 1968, Act 357, Eff. Sept. 20, 1968 ;-- Am. 2006, Act 628, Eff. Jan. 1, 2008



Section 15.218 Effective date.

Sec. 8.

This act shall take effect September 20, 1968.

History: 1968, Act 357, Eff. Sept. 20, 1968






Act 442 of 1976 FREEDOM OF INFORMATION ACT (15.231 - 15.246)

Section 15.231 Short title; public policy.

Sec. 1.

(1) This act shall be known and may be cited as the “freedom of information act”.

(2) It is the public policy of this state that all persons, except those persons incarcerated in state or local correctional facilities, are entitled to full and complete information regarding the affairs of government and the official acts of those who represent them as public officials and public employees, consistent with this act. The people shall be informed so that they may fully participate in the democratic process.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1994, Act 131, Imd. Eff. May 19, 1994 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 6, Imd. Eff. May 16, 1997
Popular Name: Act 442
Popular Name: FOIA



Section 15.232 Definitions.

Sec. 2.

As used in this act:

(a) “Field name” means the label or identification of an element of a computer data base that contains a specific item of information, and includes but is not limited to a subject heading such as a column header, data dictionary, or record layout.

(b) “FOIA coordinator” means either of the following:

(i) An individual who is a public body.

(ii) An individual designated by a public body in accordance with section 6 to accept and process requests for public records under this act.

(c) “Person” means an individual, corporation, limited liability company, partnership, firm, organization, association, governmental entity, or other legal entity. Person does not include an individual serving a sentence of imprisonment in a state or county correctional facility in this state or any other state, or in a federal correctional facility.

(d) “Public body” means any of the following:

(i) A state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of the state government, but does not include the governor or lieutenant governor, the executive office of the governor or lieutenant governor, or employees thereof.

(ii) An agency, board, commission, or council in the legislative branch of the state government.

(iii) A county, city, township, village, intercounty, intercity, or regional governing body, council, school district, special district, or municipal corporation, or a board, department, commission, council, or agency thereof.

(iv) Any other body which is created by state or local authority or which is primarily funded by or through state or local authority.

(v) The judiciary, including the office of the county clerk and employees thereof when acting in the capacity of clerk to the circuit court, is not included in the definition of public body.

(e) “Public record” means a writing prepared, owned, used, in the possession of, or retained by a public body in the performance of an official function, from the time it is created. Public record does not include computer software. This act separates public records into the following 2 classes:

(i) Those that are exempt from disclosure under section 13.

(ii) All public records that are not exempt from disclosure under section 13 and which are subject to disclosure under this act.

(f) “Software” means a set of statements or instructions that when incorporated in a machine usable medium is capable of causing a machine or device having information processing capabilities to indicate, perform, or achieve a particular function, task, or result. Software does not include computer-stored information or data, or a field name if disclosure of that field name does not violate a software license.

(g) “Unusual circumstances” means any 1 or a combination of the following, but only to the extent necessary for the proper processing of a request:

(i) The need to search for, collect, or appropriately examine or review a voluminous amount of separate and distinct public records pursuant to a single request.

(ii) The need to collect the requested public records from numerous field offices, facilities, or other establishments which are located apart from the particular office receiving or processing the request.

(h) “Writing” means handwriting, typewriting, printing, photostating, photographing, photocopying, and every other means of recording, and includes letters, words, pictures, sounds, or symbols, or combinations thereof, and papers, maps, magnetic or paper tapes, photographic films or prints, microfilm, microfiche, magnetic or punched cards, discs, drums, or other means of recording or retaining meaningful content.

(i) “Written request” means a writing that asks for information, and includes a writing transmitted by facsimile, electronic mail, or other electronic means.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1994, Act 131, Imd. Eff. May 19, 1994 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997
Popular Name: Act 442
Popular Name: FOIA



Section 15.233 Public records; right to inspect, copy, or receive; subscriptions; forwarding requests; file; inspection and examination; memoranda or abstracts; rules; compilation, summary, or report of information; creation of new public record; certified copies.

Sec. 3.

(1) Except as expressly provided in section 13, upon providing a public body's FOIA coordinator with a written request that describes a public record sufficiently to enable the public body to find the public record, a person has a right to inspect, copy, or receive copies of the requested public record of the public body. A person has a right to subscribe to future issuances of public records that are created, issued, or disseminated on a regular basis. A subscription shall be valid for up to 6 months, at the request of the subscriber, and shall be renewable. An employee of a public body who receives a request for a public record shall promptly forward that request to the freedom of information act coordinator.

(2) A freedom of information act coordinator shall keep a copy of all written requests for public records on file for no less than 1 year.

(3) A public body shall furnish a requesting person a reasonable opportunity for inspection and examination of its public records, and shall furnish reasonable facilities for making memoranda or abstracts from its public records during the usual business hours. A public body may make reasonable rules necessary to protect its public records and to prevent excessive and unreasonable interference with the discharge of its functions. A public body shall protect public records from loss, unauthorized alteration, mutilation, or destruction.

(4) This act does not require a public body to make a compilation, summary, or report of information, except as required in section 11.

(5) This act does not require a public body to create a new public record, except as required in section 11, and to the extent required by this act for the furnishing of copies, or edited copies pursuant to section 14(1), of an already existing public record.

(6) The custodian of a public record shall, upon written request, furnish a requesting person a certified copy of a public record.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997
Popular Name: Act 442
Popular Name: FOIA



Section 15.234 Fee; limitation on total fee; labor costs; establishment of procedures and guidelines; creation of written public summary; detailed itemization; availability of information on website; notification to requester; deposit; failure to respond in timely manner; increased estimated fee deposit; deposit as fee.

Sec. 4.

(1) A public body may charge a fee for a public record search, for the necessary copying of a public record for inspection, or for providing a copy of a public record if it has established, makes publicly available, and follows procedures and guidelines to implement this section as described in subsection (4). Subject to subsections (2), (3), (4), (5), and (9), the fee shall be limited to actual mailing costs, and to the actual incremental cost of duplication or publication including labor, the cost of search, examination, review, and the deletion and separation of exempt from nonexempt information as provided in section 14. Except as otherwise provided in this act, if the public body estimates or charges a fee in accordance with this act, the total fee shall not exceed the sum of the following components:

(a) That portion of labor costs directly associated with the necessary searching for, locating, and examining of public records in conjunction with receiving and fulfilling a granted written request. The public body shall not charge more than the hourly wage of its lowest-paid employee capable of searching for, locating, and examining the public records in the particular instance regardless of whether that person is available or who actually performs the labor. Labor costs under this subdivision shall be estimated and charged in increments of 15 minutes or more, with all partial time increments rounded down.

(b) That portion of labor costs, including necessary review, if any, directly associated with the separating and deleting of exempt information from nonexempt information as provided in section 14. For services performed by an employee of the public body, the public body shall not charge more than the hourly wage of its lowest-paid employee capable of separating and deleting exempt information from nonexempt information in the particular instance as provided in section 14, regardless of whether that person is available or who actually performs the labor. If a public body does not employ a person capable of separating and deleting exempt information from nonexempt information in the particular instance as provided in section 14 as determined by the public body's FOIA coordinator on a case-by-case basis, it may treat necessary contracted labor costs used for the separating and deleting of exempt information from nonexempt information in the same manner as employee labor costs when calculating charges under this subdivision if it clearly notes the name of the contracted person or firm on the detailed itemization described under subsection (4). Total labor costs calculated under this subdivision for contracted labor costs shall not exceed an amount equal to 6 times the state minimum hourly wage rate determined under section 4 of the workforce opportunity wage act, 2014 PA 138, MCL 408.411 to 408.424. Labor costs under this subdivision shall be estimated and charged in increments of 15 minutes or more, with all partial time increments rounded down. A public body shall not charge for labor directly associated with redaction under section 14 if it knows or has reason to know that it previously redacted the public record in question and the redacted version is still in the public body's possession.

(c) For public records provided to the requestor on nonpaper physical media, the actual and most reasonably economical cost of the computer discs, computer tapes, or other digital or similar media. The requestor may stipulate that the public records be provided on nonpaper physical media, electronically mailed, or otherwise electronically provided to him or her in lieu of paper copies. This subdivision does not apply if a public body lacks the technological capability necessary to provide records on the particular nonpaper physical media stipulated in the particular instance.

(d) For paper copies of public records provided to the requestor, the actual total incremental cost of necessary duplication or publication, not including labor. The cost of paper copies shall be calculated as a total cost per sheet of paper and shall be itemized and noted in a manner that expresses both the cost per sheet and the number of sheets provided. The fee shall not exceed 10 cents per sheet of paper for copies of public records made on 8-1/2- by 11-inch paper or 8-1/2- by 14-inch paper. A public body shall utilize the most economical means available for making copies of public records, including using double-sided printing, if cost saving and available.

(e) The cost of labor directly associated with duplication or publication, including making paper copies, making digital copies, or transferring digital public records to be given to the requestor on nonpaper physical media or through the internet or other electronic means as stipulated by the requestor. The public body shall not charge more than the hourly wage of its lowest-paid employee capable of necessary duplication or publication in the particular instance, regardless of whether that person is available or who actually performs the labor. Labor costs under this subdivision may be estimated and charged in time increments of the public body's choosing; however, all partial time increments shall be rounded down.

(f) The actual cost of mailing, if any, for sending the public records in a reasonably economical and justifiable manner. The public body shall not charge more for expedited shipping or insurance unless specifically stipulated by the requestor, but may otherwise charge for the least expensive form of postal delivery confirmation when mailing public records.

(2) When calculating labor costs under subsection (1)(a), (b), or (e), fee components shall be itemized in a manner that expresses both the hourly wage and the number of hours charged. The public body may also add up to 50% to the applicable labor charge amount to cover or partially cover the cost of fringe benefits if it clearly notes the percentage multiplier used to account for benefits in the detailed itemization described in subsection (4). Subject to the 50% limitation, the public body shall not charge more than the actual cost of fringe benefits, and overtime wages shall not be used in calculating the cost of fringe benefits. Overtime wages shall not be included in the calculation of labor costs unless overtime is specifically stipulated by the requestor and clearly noted on the detailed itemization described in subsection (4). A search for a public record may be conducted or copies of public records may be furnished without charge or at a reduced charge if the public body determines that a waiver or reduction of the fee is in the public interest because searching for or furnishing copies of the public record can be considered as primarily benefiting the general public. A public record search shall be made and a copy of a public record shall be furnished without charge for the first $20.00 of the fee for each request by either of the following:

(a) An individual who is entitled to information under this act and who submits an affidavit stating that the individual is indigent and receiving specific public assistance or, if not receiving public assistance, stating facts showing inability to pay the cost because of indigency. If the requestor is eligible for a requested discount, the public body shall fully note the discount on the detailed itemization described under subsection (4). If a requestor is ineligible for the discount, the public body shall inform the requestor specifically of the reason for ineligibility in the public body's written response. An individual is ineligible for this fee reduction if any of the following apply:

(i) The individual has previously received discounted copies of public records under this subsection from the same public body twice during that calendar year.

(ii) The individual requests the information in conjunction with outside parties who are offering or providing payment or other remuneration to the individual to make the request. A public body may require a statement by the requestor in the affidavit that the request is not being made in conjunction with outside parties in exchange for payment or other remuneration.

(b) A nonprofit organization formally designated by the state to carry out activities under subtitle C of the developmental disabilities assistance and bill of rights act of 2000, Public Law 106-402, and the protection and advocacy for individuals with mental illness act, Public Law 99-319, or their successors, if the request meets all of the following requirements:

(i) Is made directly on behalf of the organization or its clients.

(ii) Is made for a reason wholly consistent with the mission and provisions of those laws under section 931 of the mental health code, 1974 PA 258, MCL 330.1931.

(iii) Is accompanied by documentation of its designation by the state, if requested by the public body.

(3) A fee as described in subsection (1) shall not be charged for the cost of search, examination, review, and the deletion and separation of exempt from nonexempt information as provided in section 14 unless failure to charge a fee would result in unreasonably high costs to the public body because of the nature of the request in the particular instance, and the public body specifically identifies the nature of these unreasonably high costs.

(4) A public body shall establish procedures and guidelines to implement this act and shall create a written public summary of the specific procedures and guidelines relevant to the general public regarding how to submit written requests to the public body and explaining how to understand a public body's written responses, deposit requirements, fee calculations, and avenues for challenge and appeal. The written public summary shall be written in a manner so as to be easily understood by the general public. If the public body directly or indirectly administers or maintains an official internet presence, it shall post and maintain the procedures and guidelines and its written public summary on its website. A public body shall make the procedures and guidelines publicly available by providing free copies of the procedures and guidelines and its written public summary both in the public body's response to a written request and upon request by visitors at the public body's office. A public body that posts and maintains procedures and guidelines and its written public summary on its website may include the website link to the documents in lieu of providing paper copies in its response to a written request. A public body's procedures and guidelines shall include the use of a standard form for detailed itemization of any fee amount in its responses to written requests under this act. The detailed itemization shall clearly list and explain the allowable charges for each of the 6 fee components listed under subsection (1) that compose the total fee used for estimating or charging purposes. Other public bodies may use a form created by the department of technology, management, and budget or create a form of their own that complies with this subsection. A public body that has not established procedures and guidelines, has not created a written public summary, or has not made those items publicly available without charge as required in this subsection is not relieved of its duty to comply with any requirement of this act and shall not require deposits or charge fees otherwise permitted under this act until it is in compliance with this subsection. Notwithstanding this subsection and despite any law to the contrary, a public body's procedures and guidelines under this act are not exempt public records under section 13.

(5) If the public body directly or indirectly administers or maintains an official internet presence, any public records available to the general public on that internet site at the time the request is made are exempt from any charges under subsection (1)(b). If the FOIA coordinator knows or has reason to know that all or a portion of the requested information is available on its website, the public body shall notify the requestor in its written response that all or a portion of the requested information is available on its website. The written response, to the degree practicable in the specific instance, shall include a specific webpage address where the requested information is available. On the detailed itemization described in subsection (4), the public body shall separate the requested public records that are available on its website from those that are not available on the website and shall inform the requestor of the additional charge to receive copies of the public records that are available on its website. If the public body has included the website address for a record in its written response to the requestor and the requestor thereafter stipulates that the public record be provided to him or her in a paper format or other form as described under subsection (1)(c), the public body shall provide the public records in the specified format but may use a fringe benefit multiplier greater than the 50% limitation in subsection (2), not to exceed the actual costs of providing the information in the specified format.

(6) A public body may provide requested information available in public records without receipt of a written request.

(7) If a verbal request for information is for information that a public body believes is available on the public body's website, the public employee shall, where practicable and to the best of the public employee's knowledge, inform the requestor about the public body's pertinent website address.

(8) In either the public body's initial response or subsequent response as described under section 5(2)(d), the public body may require a good-faith deposit from the person requesting information before providing the public records to the requestor if the entire fee estimate or charge authorized under this section exceeds $50.00, based on a good-faith calculation of the total fee described in subsection (4). Subject to subsection (10), the deposit shall not exceed 1/2 of the total estimated fee, and a public body's request for a deposit shall include a detailed itemization as required under subsection (4). The response shall also contain a best efforts estimate by the public body regarding the time frame it will take the public body to comply with the law in providing the public records to the requestor. The time frame estimate is nonbinding upon the public body, but the public body shall provide the estimate in good faith and strive to be reasonably accurate and to provide the public records in a manner based on this state's public policy under section 1 and the nature of the request in the particular instance. If a public body does not respond in a timely manner as described under section 5(2), it is not relieved from its requirements to provide proper fee calculations and time frame estimates in any tardy responses. Providing an estimated time frame does not relieve a public body from any of the other requirements of this act.

(9) If a public body does not respond to a written request in a timely manner as required under section 5(2), the public body shall do the following:

(a) Reduce the charges for labor costs otherwise permitted under this section by 5% for each day the public body exceeds the time permitted under section 5(2) for a response to the request, with a maximum 50% reduction, if either of the following applies:

(i) The late response was willful and intentional.

(ii) The written request included language that conveyed a request for information within the first 250 words of the body of a letter, facsimile, electronic mail, or electronic mail attachment, or specifically included the words, characters, or abbreviations for "freedom of information", "information", "FOIA", "copy", or a recognizable misspelling of such, or appropriate legal code reference for this act, on the front of an envelope, or in the subject line of an electronic mail, letter, or facsimile cover page.

(b) If a charge reduction is required under subdivision (a), fully note the charge reduction on the detailed itemization described under subsection (4).

(10) This section does not apply to public records prepared under an act or statute specifically authorizing the sale of those public records to the public, or if the amount of the fee for providing a copy of the public record is otherwise specifically provided by an act or statute.

(11) Subject to subsection (12), after a public body has granted and fulfilled a written request from an individual under this act, if the public body has not been paid in full the total amount under subsection (1) for the copies of public records that the public body made available to the individual as a result of that written request, the public body may require a deposit of up to 100% of the estimated fee before it begins a full public record search for any subsequent written request from that individual if all of the following apply:

(a) The final fee for the prior written request was not more than 105% of the estimated fee.

(b) The public records made available contained the information being sought in the prior written request and are still in the public body's possession.

(c) The public records were made available to the individual, subject to payment, within the time frame estimate described under subsection (7).

(d) Ninety days have passed since the public body notified the individual in writing that the public records were available for pickup or mailing.

(e) The individual is unable to show proof of prior payment to the public body.

(f) The public body calculates a detailed itemization, as required under subsection (4), that is the basis for the current written request's increased estimated fee deposit.

(12) A public body shall no longer require an increased estimated fee deposit from an individual as described under subsection (11) if any of the following apply:

(a) The individual is able to show proof of prior payment in full to the public body.

(b) The public body is subsequently paid in full for the applicable prior written request.

(c) Three hundred sixty-five days have passed since the individual made the written request for which full payment was not remitted to the public body.

(13) A deposit required by a public body under this act is a fee.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1988, Act 99, Imd. Eff. Apr. 11, 1988 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997 ;-- Am. 2014, Act 563, Eff. July 1, 2015
Constitutionality: The disclosure of public records under the freedom of information act impartially to the general public for the incremental cost of creating the record is not a granting of credit by the state in aid of private persons and does not justify nondisclosure on the theory that the information is proprietary information belonging to a public body. Kestenbaum v Michigan State University, 414 Mich 510; 417 NW2d 1102 (1982).
Popular Name: Act 442
Popular Name: FOIA



Section 15.235 Request to inspect or receive copy of public record; response to request; failure to respond; damages; contents of notice denying request; signing notice of denial; notice extending period of response; action by requesting person.

Sec. 5.

(1) Except as provided in section 3, a person desiring to inspect or receive a copy of a public record shall make a written request for the public record to the FOIA coordinator of a public body. A written request made by facsimile, electronic mail, or other electronic transmission is not received by a public body's FOIA coordinator until 1 business day after the electronic transmission is made. However, if a written request is sent by electronic mail and delivered to the public body's spam or junk-mail folder, the request is not received until 1 day after the public body first becomes aware of the written request. The public body shall note in its records both the time a written request is delivered to its spam or junk-mail folder and the time the public body first becomes aware of that request.

(2) Unless otherwise agreed to in writing by the person making the request, a public body shall respond to a request for a public record within 5 business days after the public body receives the request by doing 1 of the following:

(a) Granting the request.

(b) Issuing a written notice to the requesting person denying the request.

(c) Granting the request in part and issuing a written notice to the requesting person denying the request in part.

(d) Issuing a notice extending for not more than 10 business days the period during which the public body shall respond to the request. A public body shall not issue more than 1 notice of extension for a particular request.

(3) Failure to respond to a request pursuant to subsection (2) constitutes a public body's final determination to deny the request if either of the following applies:

(a) The failure was willful and intentional.

(b) The written request included language that conveyed a request for information within the first 250 words of the body of a letter, facsimile, electronic mail, or electronic mail attachment, or specifically included the words, characters, or abbreviations for "freedom of information", "information", "FOIA", "copy", or a recognizable misspelling of such, or appropriate legal code reference to this act, on the front of an envelope or in the subject line of an electronic mail, letter, or facsimile cover page.

(4) In a civil action to compel a public body's disclosure of a public record under section 10, the court shall assess damages against the public body pursuant to section 10(7) if the court has done both of the following:

(a) Determined that the public body has not complied with subsection (2).

(b) Ordered the public body to disclose or provide copies of all or a portion of the public record.

(5) A written notice denying a request for a public record in whole or in part is a public body's final determination to deny the request or portion of that request. The written notice shall contain:

(a) An explanation of the basis under this act or other statute for the determination that the public record, or portion of that public record, is exempt from disclosure, if that is the reason for denying all or a portion of the request.

(b) A certificate that the public record does not exist under the name given by the requester or by another name reasonably known to the public body, if that is the reason for denying the request or a portion of the request.

(c) A description of a public record or information on a public record that is separated or deleted pursuant to section 14, if a separation or deletion is made.

(d) A full explanation of the requesting person's right to do either of the following:

(i) Submit to the head of the public body a written appeal that specifically states the word "appeal" and identifies the reason or reasons for reversal of the disclosure denial.

(ii) Seek judicial review of the denial under section 10.

(e) Notice of the right to receive attorneys' fees and damages as provided in section 10 if, after judicial review, the court determines that the public body has not complied with this section and orders disclosure of all or a portion of a public record.

(6) The individual designated in section 6 as responsible for the denial of the request shall sign the written notice of denial.

(7) If a public body issues a notice extending the period for a response to the request, the notice shall specify the reasons for the extension and the date by which the public body will do 1 of the following:

(a) Grant the request.

(b) Issue a written notice to the requesting person denying the request.

(c) Grant the request in part and issue a written notice to the requesting person denying the request in part.

(8) If a public body makes a final determination to deny in whole or in part a request to inspect or receive a copy of a public record or portion of that public record, the requesting person may do either of the following:

(a) Appeal the denial to the head of the public body pursuant to section 10.

(b) Commence a civil action, pursuant to section 10.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1978, Act 329, Imd. Eff. July 11, 1978 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997 ;-- Am. 2014, Act 563, Eff. July 1, 2015
Popular Name: Act 442
Popular Name: FOIA



Section 15.236 FOIA coordinator.

Sec. 6.

(1) A public body that is a city, village, township, county, or state department, or under the control of a city, village, township, county, or state department, shall designate an individual as the public body's FOIA coordinator. The FOIA coordinator shall be responsible for accepting and processing requests for the public body's public records under this act and shall be responsible for approving a denial under section 5(4) and (5). In a county not having an executive form of government, the chairperson of the county board of commissioners is designated the FOIA coordinator for that county.

(2) For all other public bodies, the chief administrative officer of the respective public body is designated the public body's FOIA coordinator.

(3) An FOIA coordinator may designate another individual to act on his or her behalf in accepting and processing requests for the public body's public records, and in approving a denial under section 5(4) and (5).

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997
Popular Name: Act 442
Popular Name: FOIA



Section 15.240 Options by requesting person; appeal; actions by public body; receipt of written appeal; judicial review; civil action; venue; de novo proceeding; burden of proof; private view of public record; contempt; assignment of action or appeal for hearing, trial, or argument; attorneys' fees, costs, and disbursements; assessment of award; damages.

Sec. 10.

(1) If a public body makes a final determination to deny all or a portion of a request, the requesting person may do 1 of the following at his or her option:

(a) Submit to the head of the public body a written appeal that specifically states the word "appeal" and identifies the reason or reasons for reversal of the denial.

(b) Commence a civil action in the circuit court, or if the decision of a state public body is at issue, the court of claims, to compel the public body's disclosure of the public records within 180 days after a public body's final determination to deny a request.

(2) Within 10 business days after receiving a written appeal pursuant to subsection (1)(a), the head of a public body shall do 1 of the following:

(a) Reverse the disclosure denial.

(b) Issue a written notice to the requesting person upholding the disclosure denial.

(c) Reverse the disclosure denial in part and issue a written notice to the requesting person upholding the disclosure denial in part.

(d) Under unusual circumstances, issue a notice extending for not more than 10 business days the period during which the head of the public body shall respond to the written appeal. The head of a public body shall not issue more than 1 notice of extension for a particular written appeal.

(3) A board or commission that is the head of a public body is not considered to have received a written appeal under subsection (2) until the first regularly scheduled meeting of that board or commission following submission of the written appeal under subsection (1)(a). If the head of the public body fails to respond to a written appeal pursuant to subsection (2), or if the head of the public body upholds all or a portion of the disclosure denial that is the subject of the written appeal, the requesting person may seek judicial review of the nondisclosure by commencing a civil action under subsection (1)(b).

(4) In an action commenced under subsection (1)(b), a court that determines a public record is not exempt from disclosure shall order the public body to cease withholding or to produce all or a portion of a public record wrongfully withheld, regardless of the location of the public record. Venue for an action against a local public body is proper in the circuit court for the county in which the public record or an office of the public body is located has venue over the action. The court shall determine the matter de novo and the burden is on the public body to sustain its denial. The court, on its own motion, may view the public record in controversy in private before reaching a decision. Failure to comply with an order of the court may be punished as contempt of court.

(5) An action commenced under this section and an appeal from an action commenced under this section shall be assigned for hearing and trial or for argument at the earliest practicable date and expedited in every way.

(6) If a person asserting the right to inspect, copy, or receive a copy of all or a portion of a public record prevails in an action commenced under this section, the court shall award reasonable attorneys' fees, costs, and disbursements. If the person or public body prevails in part, the court may, in its discretion, award all or an appropriate portion of reasonable attorneys' fees, costs, and disbursements. The award shall be assessed against the public body liable for damages under subsection (7).

(7) If the court determines in an action commenced under this section that the public body has arbitrarily and capriciously violated this act by refusal or delay in disclosing or providing copies of a public record, the court shall order the public body to pay a civil fine of $1,000.00, which shall be deposited into the general fund of the state treasury. The court shall award, in addition to any actual or compensatory damages, punitive damages in the amount of $1,000.00 to the person seeking the right to inspect or receive a copy of a public record. The damages shall not be assessed against an individual, but shall be assessed against the next succeeding public body that is not an individual and that kept or maintained the public record as part of its public function.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1978, Act 329, Imd. Eff. July 11, 1978 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997 ;-- Am. 2014, Act 563, Eff. July 1, 2015
Popular Name: Act 442
Popular Name: FOIA



Section 15.240a Fee in excess of amount permitted under procedures and guidelines or MCL 15.234.

Sec. 10a.

(1) If a public body requires a fee that exceeds the amount permitted under its publicly available procedures and guidelines or section 4, the requesting person may do any of the following:

(a) If the public body provides for fee appeals to the head of the public body in its publicly available procedures and guidelines, submit to the head of the public body a written appeal for a fee reduction that specifically states the word "appeal" and identifies how the required fee exceeds the amount permitted under the public body's available procedures and guidelines or section 4.

(b) Commence a civil action in the circuit court, or if the decision of a state public body is at issue, in the court of claims, for a fee reduction. The action must be filed within 45 days after receiving the notice of the required fee or a determination of an appeal to the head of a public body. If a civil action is commenced against the public body under this subdivision, the public body is not obligated to complete the processing of the written request for the public record at issue until the court resolves the fee dispute. An action shall not be filed under this subdivision unless 1 of the following applies:

(i) The public body does not provide for appeals under subdivision (a).

(ii) The head of the public body failed to respond to a written appeal as required under subsection (2).

(iii) The head of the public body issued a determination to a written appeal as required under subsection (2).

(2) Within 10 business days after receiving a written appeal under subsection (1)(a), the head of a public body shall do 1 of the following:

(a) Waive the fee.

(b) Reduce the fee and issue a written determination to the requesting person indicating the specific basis under section 4 that supports the remaining fee. The determination shall include a certification from the head of the public body that the statements in the determination are accurate and that the reduced fee amount complies with its publicly available procedures and guidelines and section 4.

(c) Uphold the fee and issue a written determination to the requesting person indicating the specific basis under section 4 that supports the required fee. The determination shall include a certification from the head of the public body that the statements in the determination are accurate and that the fee amount complies with the public body's publicly available procedures and guidelines and section 4.

(d) Issue a notice extending for not more than 10 business days the period during which the head of the public body must respond to the written appeal. The notice of extension shall include a detailed reason or reasons why the extension is necessary. The head of a public body shall not issue more than 1 notice of extension for a particular written appeal.

(3) A board or commission that is the head of a public body is not considered to have received a written appeal under subsection (2) until the first regularly scheduled meeting of that board or commission following submission of the written appeal under subsection (1)(a).

(4) In an action commenced under subsection (1)(b), a court that determines the public body required a fee that exceeds the amount permitted under its publicly available procedures and guidelines or section 4 shall reduce the fee to a permissible amount. Venue for an action against a local public body is proper in the circuit court for the county in which the public record or an office of the public body is located. The court shall determine the matter de novo, and the burden is on the public body to establish that the required fee complies with its publicly available procedures and guidelines and section 4. Failure to comply with an order of the court may be punished as contempt of court.

(5) An action commenced under this section and an appeal from an action commenced under this section shall be assigned for hearing and trial or for argument at the earliest practicable date and expedited in every way.

(6) If the requesting person prevails in an action commenced under this section by receiving a reduction of 50% or more of the total fee, the court may, in its discretion, award all or an appropriate portion of reasonable attorneys' fees, costs, and disbursements. The award shall be assessed against the public body liable for damages under subsection (7).

(7) If the court determines in an action commenced under this section that the public body has arbitrarily and capriciously violated this act by charging an excessive fee, the court shall order the public body to pay a civil fine of $500.00, which shall be deposited in the general fund of the state treasury. The court may also award, in addition to any actual or compensatory damages, punitive damages in the amount of $500.00 to the person seeking the fee reduction. The fine and any damages shall not be assessed against an individual, but shall be assessed against the next succeeding public body that is not an individual and that kept or maintained the public record as part of its public function.

(8) As used in this section, "fee" means the total fee or any component of the total fee calculated under section 4, including any deposit.

History: Add. 2014, Act 563, Eff. July 1, 2015
Popular Name: Act 442
Popular Name: FOIA



Section 15.240b Failure to comply with act; civil fine.

Sec. 10b.

If the court determines, in an action commenced under this act, that a public body willfully and intentionally failed to comply with this act or otherwise acted in bad faith, the court shall order the public body to pay, in addition to any other award or sanction, a civil fine of not less than $2,500.00 or more than $7,500.00 for each occurrence. In determining the amount of the civil fine, the court shall consider the budget of the public body and whether the public body has previously been assessed penalties for violations of this act. The civil fine shall be deposited in the general fund of the state treasury.

History: Add. 2014, Act 563, Eff. July 1, 2015
Popular Name: Act 442
Popular Name: FOIA



Section 15.241 Matters required to be published and made available by state agency; form of publications; effect of matter not published and made available; exception; action to compel compliance by state agency; order; attorneys' fees, costs, and disbursements; jurisdiction; definitions.

Sec. 11.

(1) A state agency shall publish and make available to the public all of the following:

(a) Final orders or decisions in contested cases and the records on which they were made.

(b) Promulgated rules.

(c) Other written statements that implement or interpret laws, rules, or policy, including but not limited to guidelines, manuals, and forms with instructions, adopted or used by the agency in the discharge of its functions.

(2) Publications may be in pamphlet, loose-leaf, or other appropriate form in printed, mimeographed, or other written matter.

(3) Except to the extent that a person has actual and timely notice of the terms thereof, a person is not required to resort to, and shall not be adversely affected by, a matter required to be published and made available, if the matter is not so published and made available.

(4) This section does not apply to public records that are exempt from disclosure under section 13.

(5) A person may commence an action in the court of claims to compel a state agency to comply with this section. If the court determines that the state agency has failed to comply, the court shall order the state agency to comply and shall award reasonable attorneys' fees, costs, and disbursements to the person commencing the action. The court of claims has exclusive jurisdiction to issue the order.

(6) As used in this section, "state agency", "contested case", and "rule" mean "agency", "contested case", and "rule" as those terms are defined in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 2014, Act 563, Eff. July 1, 2015
Popular Name: Act 442
Popular Name: FOIA



Section 15.243 Exemptions from disclosure; public body as school district or public school academy; withholding of information required by law or in possession of executive office.

Sec. 13.

(1) A public body may exempt from disclosure as a public record under this act any of the following:

(a) Information of a personal nature if public disclosure of the information would constitute a clearly unwarranted invasion of an individual's privacy.

(b) Investigating records compiled for law enforcement purposes, but only to the extent that disclosure as a public record would do any of the following:

(i) Interfere with law enforcement proceedings.

(ii) Deprive a person of the right to a fair trial or impartial administrative adjudication.

(iii) Constitute an unwarranted invasion of personal privacy.

(iv) Disclose the identity of a confidential source, or if the record is compiled by a law enforcement agency in the course of a criminal investigation, disclose confidential information furnished only by a confidential source.

(v) Disclose law enforcement investigative techniques or procedures.

(vi) Endanger the life or physical safety of law enforcement personnel.

(c) A public record that if disclosed would prejudice a public body's ability to maintain the physical security of custodial or penal institutions occupied by persons arrested or convicted of a crime or admitted because of a mental disability, unless the public interest in disclosure under this act outweighs the public interest in nondisclosure.

(d) Records or information specifically described and exempted from disclosure by statute.

(e) A public record or information described in this section that is furnished by the public body originally compiling, preparing, or receiving the record or information to a public officer or public body in connection with the performance of the duties of that public officer or public body, if the considerations originally giving rise to the exempt nature of the public record remain applicable.

(f) Trade secrets or commercial or financial information voluntarily provided to an agency for use in developing governmental policy if:

(i) The information is submitted upon a promise of confidentiality by the public body.

(ii) The promise of confidentiality is authorized by the chief administrative officer of the public body or by an elected official at the time the promise is made.

(iii) A description of the information is recorded by the public body within a reasonable time after it has been submitted, maintained in a central place within the public body, and made available to a person upon request. This subdivision does not apply to information submitted as required by law or as a condition of receiving a governmental contract, license, or other benefit.

(g) Information or records subject to the attorney-client privilege.

(h) Information or records subject to the physician-patient privilege, the psychologist-patient privilege, the minister, priest, or Christian Science practitioner privilege, or other privilege recognized by statute or court rule.

(i) A bid or proposal by a person to enter into a contract or agreement, until the time for the public opening of bids or proposals, or if a public opening is not to be conducted, until the deadline for submission of bids or proposals has expired.

(j) Appraisals of real property to be acquired by the public body until either of the following occurs:

(i) An agreement is entered into.

(ii) Three years have elapsed since the making of the appraisal, unless litigation relative to the acquisition has not yet terminated.

(k) Test questions and answers, scoring keys, and other examination instruments or data used to administer a license, public employment, or academic examination, unless the public interest in disclosure under this act outweighs the public interest in nondisclosure.

(l) Medical, counseling, or psychological facts or evaluations concerning an individual if the individual's identity would be revealed by a disclosure of those facts or evaluation, including protected health information, as defined in 45 CFR 160.103.

(m) Communications and notes within a public body or between public bodies of an advisory nature to the extent that they cover other than purely factual materials and are preliminary to a final agency determination of policy or action. This exemption does not apply unless the public body shows that in the particular instance the public interest in encouraging frank communication between officials and employees of public bodies clearly outweighs the public interest in disclosure. This exemption does not constitute an exemption under state law for purposes of section 8(h) of the open meetings act, 1976 PA 267, MCL 15.268. As used in this subdivision, "determination of policy or action" includes a determination relating to collective bargaining, unless the public record is otherwise required to be made available under 1947 PA 336, MCL 423.201 to 423.217.

(n) Records of law enforcement communication codes, or plans for deployment of law enforcement personnel, that if disclosed would prejudice a public body's ability to protect the public safety unless the public interest in disclosure under this act outweighs the public interest in nondisclosure in the particular instance.

(o) Information that would reveal the exact location of archaeological sites. The department of history, arts, and libraries may promulgate rules in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to provide for the disclosure of the location of archaeological sites for purposes relating to the preservation or scientific examination of sites.

(p) Testing data developed by a public body in determining whether bidders' products meet the specifications for purchase of those products by the public body, if disclosure of the data would reveal that only 1 bidder has met the specifications. This subdivision does not apply after 1 year has elapsed from the time the public body completes the testing.

(q) Academic transcripts of an institution of higher education established under section 5, 6, or 7 of article VIII of the state constitution of 1963, if the transcript pertains to a student who is delinquent in the payment of financial obligations to the institution.

(r) Records of a campaign committee including a committee that receives money from a state campaign fund.

(s) Unless the public interest in disclosure outweighs the public interest in nondisclosure in the particular instance, public records of a law enforcement agency, the release of which would do any of the following:

(i) Identify or provide a means of identifying an informant.

(ii) Identify or provide a means of identifying a law enforcement undercover officer or agent or a plain clothes officer as a law enforcement officer or agent.

(iii) Disclose the personal address or telephone number of active or retired law enforcement officers or agents or a special skill that they may have.

(iv) Disclose the name, address, or telephone numbers of family members, relatives, children, or parents of active or retired law enforcement officers or agents.

(v) Disclose operational instructions for law enforcement officers or agents.

(vi) Reveal the contents of staff manuals provided for law enforcement officers or agents.

(vii) Endanger the life or safety of law enforcement officers or agents or their families, relatives, children, parents, or those who furnish information to law enforcement departments or agencies.

(viii) Identify or provide a means of identifying a person as a law enforcement officer, agent, or informant.

(ix) Disclose personnel records of law enforcement agencies.

(x) Identify or provide a means of identifying residences that law enforcement agencies are requested to check in the absence of their owners or tenants.

(t) Except as otherwise provided in this subdivision, records and information pertaining to an investigation or a compliance conference conducted by the department under article 15 of the public health code, 1978 PA 368, MCL 333.16101 to 333.18838, before a complaint is issued. This subdivision does not apply to records or information pertaining to 1 or more of the following:

(i) The fact that an allegation has been received and an investigation is being conducted, and the date the allegation was received.

(ii) The fact that an allegation was received by the department; the fact that the department did not issue a complaint for the allegation; and the fact that the allegation was dismissed.

(u) Records of a public body's security measures, including security plans, security codes and combinations, passwords, passes, keys, and security procedures, to the extent that the records relate to the ongoing security of the public body.

(v) Records or information relating to a civil action in which the requesting party and the public body are parties.

(w) Information or records that would disclose the social security number of an individual.

(x) Except as otherwise provided in this subdivision, an application for the position of president of an institution of higher education established under section 4, 5, or 6 of article VIII of the state constitution of 1963, materials submitted with such an application, letters of recommendation or references concerning an applicant, and records or information relating to the process of searching for and selecting an individual for a position described in this subdivision, if the records or information could be used to identify a candidate for the position. However, after 1 or more individuals have been identified as finalists for a position described in this subdivision, this subdivision does not apply to a public record described in this subdivision, except a letter of recommendation or reference, to the extent that the public record relates to an individual identified as a finalist for the position.

(y) Records or information of measures designed to protect the security or safety of persons or property, whether public or private, including, but not limited to, building, public works, and public water supply designs to the extent that those designs relate to the ongoing security measures of a public body, capabilities and plans for responding to a violation of the Michigan anti-terrorism act, chapter LXXXIII-A of the Michigan penal code, 1931 PA 328, MCL 750.543a to 750.543z, emergency response plans, risk planning documents, threat assessments, and domestic preparedness strategies, unless disclosure would not impair a public body's ability to protect the security or safety of persons or property or unless the public interest in disclosure outweighs the public interest in nondisclosure in the particular instance.

(2) A public body shall exempt from disclosure information that, if released, would prevent the public body from complying with 20 USC 1232g, commonly referred to as the family educational rights and privacy act of 1974. A public body that is a local or intermediate school district or a public school academy shall exempt from disclosure directory information, as defined by 20 USC 1232g, commonly referred to as the family educational rights and privacy act of 1974, requested for the purpose of surveys, marketing, or solicitation, unless that public body determines that the use is consistent with the educational mission of the public body and beneficial to the affected students. A public body that is a local or intermediate school district or a public school academy may take steps to ensure that directory information disclosed under this subsection shall not be used, rented, or sold for the purpose of surveys, marketing, or solicitation. Before disclosing the directory information, a public body that is a local or intermediate school district or a public school academy may require the requester to execute an affidavit stating that directory information provided under this subsection shall not be used, rented, or sold for the purpose of surveys, marketing, or solicitation.

(3) This act does not authorize the withholding of information otherwise required by law to be made available to the public or to a party in a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(4) Except as otherwise exempt under subsection (1), this act does not authorize the withholding of a public record in the possession of the executive office of the governor or lieutenant governor, or an employee of either executive office, if the public record is transferred to the executive office of the governor or lieutenant governor, or an employee of either executive office, after a request for the public record has been received by a state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of government that is subject to this act.

History: 1976, Act 442, Eff. Apr. 13, 1977 ;-- Am. 1978, Act 329, Imd. Eff. July 11, 1978 ;-- Am. 1993, Act 82, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 553, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 88, Imd. Eff. May 1, 2000 ;-- Am. 2001, Act 74, Imd. Eff. July 24, 2001 ;-- Am. 2002, Act 130, Eff. May 1, 2002 ;-- Am. 2002, Act 437, Eff. Aug. 1, 2002 ;-- Am. 2006, Act 482, Imd. Eff. Dec. 22, 2006



Section 15.243a Salary records of employee or other official of institution of higher education, school district, intermediate school district, or community college available to public on request.

Sec. 13a.

Notwithstanding section 13, an institution of higher education established under section 5, 6, or 7 of article 8 of the state constitution of 1963; a school district as defined in section 6 of Act No. 451 of the Public Acts of 1976, being section 380.6 of the Michigan Compiled Laws; an intermediate school district as defined in section 4 of Act No. 451 of the Public Acts of 1976, being section 380.4 of the Michigan Compiled Laws; or a community college established under Act No. 331 of the Public Acts of 1966, as amended, being sections 389.1 to 389.195 of the Michigan Compiled Laws shall upon request make available to the public the salary records of an employee or other official of the institution of higher education, school district, intermediate school district, or community college.

History: Add. 1979, Act 130, Imd. Eff. Oct. 26, 1979
Popular Name: Act 442
Popular Name: FOIA



Section 15.244 Separation of exempt and nonexempt material; design of public record; description of material exempted.

Sec. 14.

(1) If a public record contains material which is not exempt under section 13, as well as material which is exempt from disclosure under section 13, the public body shall separate the exempt and nonexempt material and make the nonexempt material available for examination and copying.

(2) When designing a public record, a public body shall, to the extent practicable, facilitate a separation of exempt from nonexempt information. If the separation is readily apparent to a person requesting to inspect or receive copies of the form, the public body shall generally describe the material exempted unless that description would reveal the contents of the exempt information and thus defeat the purpose of the exemption.

History: 1976, Act 442, Eff. Apr. 13, 1977
Popular Name: Act 442
Popular Name: FOIA



Section 15.245 Repeal of MCL 24.221, 24.222, and 24.223.

Sec. 15.

Sections 21, 22 and 23 of Act No. 306 of the Public Acts of 1969, as amended, being sections 24.221, 24.222 and 24.223 of the Michigan Compiled Laws, are repealed.

History: 1976, Act 442, Eff. Apr. 13, 1977
Popular Name: Act 442
Popular Name: FOIA



Section 15.246 Effective date.

Sec. 16.

This act shall take effect 90 days after being signed by the governor.

History: 1976, Act 442, Eff. Apr. 13, 1977
Popular Name: Act 442
Popular Name: FOIA






Act 261 of 1968 PUBLIC BOARD MEETINGS (15.251 - 15.253)



Act 267 of 1976 OPEN MEETINGS ACT (15.261 - 15.275)

Section 15.261 Short title; effect of act on certain charter provisions, ordinances, or resolutions.

Sec. 1.

(1) This act shall be known and may be cited as the “Open meetings act”.

(2) This act shall supersede all local charter provisions, ordinances, or resolutions which relate to requirements for meetings of local public bodies to be open to the public.

(3) After the effective date of this act, nothing in this act shall prohibit a public body from adopting an ordinance, resolution, rule, or charter provision which would require a greater degree of openness relative to meetings of public bodies than the standards provided for in this act.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.262 Definitions.

Sec. 2.

As used in this act:

(a) “Public body” means any state or local legislative or governing body, including a board, commission, committee, subcommittee, authority, or council, that is empowered by state constitution, statute, charter, ordinance, resolution, or rule to exercise governmental or proprietary authority or perform a governmental or proprietary function; a lessee of such a body performing an essential public purpose and function pursuant to the lease agreement; or the board of a nonprofit corporation formed by a city under section 4o of the home rule city act, 1909 PA 279, MCL 117.4o.

(b) “Meeting” means the convening of a public body at which a quorum is present for the purpose of deliberating toward or rendering a decision on a public policy, or any meeting of the board of a nonprofit corporation formed by a city under section 4o of the home rule city act, 1909 PA 279, MCL 117.4o.

(c) “Closed session” means a meeting or part of a meeting of a public body that is closed to the public.

(d) “Decision” means a determination, action, vote, or disposition upon a motion, proposal, recommendation, resolution, order, ordinance, bill, or measure on which a vote by members of a public body is required and by which a public body effectuates or formulates public policy.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 2001, Act 38, Imd. Eff. July 11, 2001



Section 15.263 Meetings, decisions, and deliberations of public body; requirements; attending or addressing meeting of public body; tape-recording, videotaping, broadcasting, and telecasting proceedings; rules and regulations; exclusion from meeting; exemptions.

Sec. 3.

(1) All meetings of a public body shall be open to the public and shall be held in a place available to the general public. All persons shall be permitted to attend any meeting except as otherwise provided in this act. The right of a person to attend a meeting of a public body includes the right to tape-record, to videotape, to broadcast live on radio, and to telecast live on television the proceedings of a public body at a public meeting. The exercise of this right shall not be dependent upon the prior approval of the public body. However, a public body may establish reasonable rules and regulations in order to minimize the possibility of disrupting the meeting.

(2) All decisions of a public body shall be made at a meeting open to the public.

(3) All deliberations of a public body constituting a quorum of its members shall take place at a meeting open to the public except as provided in this section and sections 7 and 8.

(4) A person shall not be required as a condition of attendance at a meeting of a public body to register or otherwise provide his or her name or other information or otherwise to fulfill a condition precedent to attendance.

(5) A person shall be permitted to address a meeting of a public body under rules established and recorded by the public body. The legislature or a house of the legislature may provide by rule that the right to address may be limited to prescribed times at hearings and committee meetings only.

(6) A person shall not be excluded from a meeting otherwise open to the public except for a breach of the peace actually committed at the meeting.

(7) This act does not apply to the following public bodies only when deliberating the merits of a case:

(a) The worker's compensation appeal board created under the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws.

(b) The employment security board of review created under the Michigan employment security act, Act No. 1 of the Public Acts of the Extra Session of 1936, as amended, being sections 421.1 to 421.73 of the Michigan Compiled Laws.

(c) The state tenure commission created under Act No. 4 of the Public Acts of the Extra Session of 1937, as amended, being sections 38.71 to 38.191 of the Michigan Compiled Laws, when acting as a board of review from the decision of a controlling board.

(d) An arbitrator or arbitration panel appointed by the employment relations commission under the authority given the commission by Act No. 176 of the Public Acts of 1939, as amended, being sections 423.1 to 423.30 of the Michigan Compiled Laws.

(e) An arbitration panel selected under chapter 50A of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.5040 to 600.5065 of the Michigan Compiled Laws.

(f) The Michigan public service commission created under Act No. 3 of the Public Acts of 1939, being sections 460.1 to 460.8 of the Michigan Compiled Laws.

(8) This act does not apply to an association of insurers created under the insurance code of 1956, Act No. 218 of the Public Acts of 1956, being sections 500.100 to 500.8302 of the Michigan Compiled Laws, or other association or facility formed under Act No. 218 of the Public Acts of 1956 as a nonprofit organization of insurer members.

(9) This act does not apply to a committee of a public body which adopts a nonpolicymaking resolution of tribute or memorial which resolution is not adopted at a meeting.

(10) This act does not apply to a meeting which is a social or chance gathering or conference not designed to avoid this act.

(11) This act shall not apply to the Michigan veterans' trust fund board of trustees or a county or district committee created under Act No. 9 of the Public Acts of the first extra session of 1946, being sections 35.601 to 35.610 of the Michigan Compiled Laws, when the board of trustees or county or district committee is deliberating the merits of an emergent need. A decision of the board of trustees or county or district committee made under this subsection shall be reconsidered by the board or committee at its next regular or special meeting consistent with the requirements of this act. “Emergent need” means a situation which the board of trustees, by rules promulgated under the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.328 of the Michigan Compiled Laws, determines requires immediate action.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1981, Act 161, Imd. Eff. Nov. 30, 1981 ;-- Am. 1986, Act 269, Imd. Eff. Dec. 19, 1986 ;-- Am. 1988, Act 158, Imd. Eff. June 14, 1988 ;-- Am. 1988, Act 278, Imd. Eff. July 27, 1988
Admin Rule: R 35.621 of the Michigan Administrative Code.



Section 15.264 Public notice of meetings generally; contents; places of posting.

Sec. 4.

The following provisions shall apply with respect to public notice of meetings:

(a) A public notice shall always contain the name of the public body to which the notice applies, its telephone number if one exists, and its address.

(b) A public notice for a public body shall always be posted at its principal office and any other locations considered appropriate by the public body. Cable television may also be utilized for purposes of posting public notice.

(c) If a public body is a part of a state department, part of the legislative or judicial branch of state government, part of an institution of higher education, or part of a political subdivision or school district, a public notice shall also be posted in the respective principal office of the state department, the institution of higher education, clerk of the house of representatives, secretary of the state senate, clerk of the supreme court, or political subdivision or school district.

(d) If a public body does not have a principal office, the required public notice for a local public body shall be posted in the office of the county clerk in which the public body serves and the required public notice for a state public body shall be posted in the office of the secretary of state.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1984, Act 87, Imd. Eff. Apr. 19, 1984



Section 15.265 Public notice of regular meetings, change in schedule of regular meetings, rescheduled regular meetings, or special meetings; posting; statement of date, time, and place; website; recess or adjournment; emergency sessions; emergency public meeting; meeting in residential dwelling; limitation; notice; duration requirement.

Sec. 5.

(1) A meeting of a public body shall not be held unless public notice is given as provided in this section by a person designated by the public body.

(2) For regular meetings of a public body, there shall be posted within 10 days after the first meeting of the public body in each calendar or fiscal year a public notice stating the dates, times, and places of its regular meetings.

(3) If there is a change in the schedule of regular meetings of a public body, there shall be posted within 3 days after the meeting at which the change is made, a public notice stating the new dates, times, and places of its regular meetings.

(4) Except as provided in this subsection or in subsection (6), for a rescheduled regular or a special meeting of a public body, a public notice stating the date, time, and place of the meeting shall be posted at least 18 hours before the meeting in a prominent and conspicuous place at both the public body's principal office and, if the public body directly or indirectly maintains an official internet presence that includes monthly or more frequent updates of public meeting agendas or minutes, on a portion of the website that is fully accessible to the public. The public notice on the website shall be included on either the homepage or on a separate webpage dedicated to public notices for nonregularly scheduled public meetings and accessible via a prominent and conspicuous link on the website's homepage that clearly describes its purpose for public notification of those nonregularly scheduled public meetings. The requirement of 18-hour notice does not apply to special meetings of subcommittees of a public body or conference committees of the state legislature. A conference committee shall give a 6-hour notice. A second conference committee shall give a 1-hour notice. Notice of a conference committee meeting shall include written notice to each member of the conference committee and the majority and minority leader of each house indicating time and place of the meeting.

(5) A meeting of a public body that is recessed for more than 36 hours shall be reconvened only after public notice that is equivalent to that required under subsection (4) has been posted. If either house of the state legislature is adjourned or recessed for less than 18 hours, the notice provisions of subsection (4) are not applicable. Nothing in this section bars a public body from meeting in emergency session in the event of a severe and imminent threat to the health, safety, or welfare of the public when 2/3 of the members serving on the body decide that delay would be detrimental to efforts to lessen or respond to the threat. However, if a public body holds an emergency public meeting that does not comply with the 18-hour posted notice requirement, it shall make paper copies of the public notice for the emergency meeting available to the public at that meeting. The notice shall include an explanation of the reasons that the public body cannot comply with the 18-hour posted notice requirement. The explanation shall be specific to the circumstances that necessitated the emergency public meeting, and the use of generalized explanations such as "an imminent threat to the health of the public" or "a danger to public welfare and safety" does not meet the explanation requirements of this subsection. If the public body directly or indirectly maintains an official internet presence that includes monthly or more frequent updates of public meeting agendas or minutes, it shall post the public notice of the emergency meeting and its explanation on its website in the manner described for an internet posting in subsection (4). Within 48 hours after the emergency public meeting, the public body shall send official correspondence to the board of county commissioners of the county in which the public body is principally located, informing the commission that an emergency public meeting with less than 18 hours' public notice has taken place. The correspondence shall also include the public notice of the meeting with explanation and shall be sent by either the United States postal service or electronic mail. Compliance with the notice requirements for emergency meetings in this subsection does not create, and shall not be construed to create, a legal basis or defense for failure to comply with other provisions of this act and does not relieve the public body from the duty to comply with any provision of this act.

(6) A meeting of a public body may only take place in a residential dwelling if a nonresidential building within the boundary of the local governmental unit or school system is not available without cost to the public body. For a meeting of a public body that is held in a residential dwelling, notice of the meeting shall be published as a display advertisement in a newspaper of general circulation in the city or township in which the meeting is to be held. The notice shall be published not less than 2 days before the day on which the meeting is held, and shall state the date, time, and place of the meeting. The notice shall be at the bottom of the display advertisement, set off in a conspicuous manner, and include the following language: "This meeting is open to all members of the public under Michigan's open meetings act".

(7) A durational requirement for posting a public notice of a meeting under this act is the time that the notice is required to be accessible to the public.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 256, Imd. Eff. June 21, 1978 ;-- Am. 1982, Act 134, Imd. Eff. Apr. 22, 1982 ;-- Am. 1984, Act 167, Imd. Eff. June 29, 1984 ;-- Am. 2012, Act 528, Imd. Eff. Dec. 28, 2012



Section 15.266 Providing copies of public notice on written request; fee.

Sec. 6.

(1) Upon the written request of an individual, organization, firm, or corporation, and upon the requesting party's payment of a yearly fee of not more than the reasonable estimated cost for printing and postage of such notices, a public body shall send to the requesting party by first class mail a copy of any notice required to be posted pursuant to section 5(2) to (5).

(2) Upon written request, a public body, at the same time a public notice of a meeting is posted pursuant to section 5, shall provide a copy of the public notice of that meeting to any newspaper published in the state and to any radio and television station located in the state, free of charge.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.267 Closed sessions; roll call vote; separate set of minutes.

Sec. 7.

(1) A 2/3 roll call vote of members elected or appointed and serving is required to call a closed session, except for the closed sessions permitted under section 8(a), (b), (c), (g), (i), and (j). The roll call vote and the purpose or purposes for calling the closed session shall be entered into the minutes of the meeting at which the vote is taken.

(2) A separate set of minutes shall be taken by the clerk or the designated secretary of the public body at the closed session. These minutes shall be retained by the clerk of the public body, are not available to the public, and shall only be disclosed if required by a civil action filed under section 10, 11, or 13. These minutes may be destroyed 1 year and 1 day after approval of the minutes of the regular meeting at which the closed session was approved.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1993, Act 81, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 464, Imd. Eff. Dec. 26, 1996



Section 15.268 Closed sessions; permissible purposes.

Sec. 8.

A public body may meet in a closed session only for the following purposes:

(a) To consider the dismissal, suspension, or disciplining of, or to hear complaints or charges brought against, or to consider a periodic personnel evaluation of, a public officer, employee, staff member, or individual agent, if the named person requests a closed hearing. A person requesting a closed hearing may rescind the request at any time, in which case the matter at issue shall be considered after the rescission only in open sessions.

(b) To consider the dismissal, suspension, or disciplining of a student if the public body is part of the school district, intermediate school district, or institution of higher education that the student is attending, and if the student or the student's parent or guardian requests a closed hearing.

(c) For strategy and negotiation sessions connected with the negotiation of a collective bargaining agreement if either negotiating party requests a closed hearing.

(d) To consider the purchase or lease of real property up to the time an option to purchase or lease that real property is obtained.

(e) To consult with its attorney regarding trial or settlement strategy in connection with specific pending litigation, but only if an open meeting would have a detrimental financial effect on the litigating or settlement position of the public body.

(f) To review and consider the contents of an application for employment or appointment to a public office if the candidate requests that the application remain confidential. However, except as otherwise provided in this subdivision, all interviews by a public body for employment or appointment to a public office shall be held in an open meeting pursuant to this act. This subdivision does not apply to a public office described in subdivision (j).

(g) Partisan caucuses of members of the state legislature.

(h) To consider material exempt from discussion or disclosure by state or federal statute.

(i) For a compliance conference conducted by the department of commerce under section 16231 of the public health code, Act No. 368 of the Public Acts of 1978, being section 333.16231 of the Michigan Compiled Laws, before a complaint is issued.

(j) In the process of searching for and selecting a president of an institution of higher education established under section 4, 5, or 6 of article VIII of the state constitution of 1963, to review the specific contents of an application, to conduct an interview with a candidate, or to discuss the specific qualifications of a candidate if the particular process of searching for and selecting a president of an institution of higher education meets all of the following requirements:

(i) The search committee in the process, appointed by the governing board, consists of at least 1 student of the institution, 1 faculty member of the institution, 1 administrator of the institution, 1 alumnus of the institution, and 1 representative of the general public. The search committee also may include 1 or more members of the governing board of the institution, but the number shall not constitute a quorum of the governing board. However, the search committee shall not be constituted in such a way that any 1 of the groups described in this subparagraph constitutes a majority of the search committee.

(ii) After the search committee recommends the 5 final candidates, the governing board does not take a vote on a final selection for the president until at least 30 days after the 5 final candidates have been publicly identified by the search committee.

(iii) The deliberations and vote of the governing board of the institution on selecting the president take place in an open session of the governing board.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1984, Act 202, Imd. Eff. July 3, 1984 ;-- Am. 1993, Act 81, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 464, Imd. Eff. Dec. 26, 1996



Section 15.269 Minutes.

Sec. 9.

(1) Each public body shall keep minutes of each meeting showing the date, time, place, members present, members absent, any decisions made at a meeting open to the public, and the purpose or purposes for which a closed session is held. The minutes shall include all roll call votes taken at the meeting. The public body shall make any corrections in the minutes at the next meeting after the meeting to which the minutes refer. The public body shall make corrected minutes available at or before the next subsequent meeting after correction. The corrected minutes shall show both the original entry and the correction.

(2) Minutes are public records open to public inspection, and a public body shall make the minutes available at the address designated on posted public notices pursuant to section 4. The public body shall make copies of the minutes available to the public at the reasonable estimated cost for printing and copying.

(3) A public body shall make proposed minutes available for public inspection within 8 business days after the meeting to which the minutes refer. The public body shall make approved minutes available for public inspection within 5 business days after the meeting at which the minutes are approved by the public body.

(4) A public body shall not include in or with its minutes any personally identifiable information that, if released, would prevent the public body from complying with section 444 of subpart 4 of part C of the general education provisions act, 20 USC 1232g, commonly referred to as the family educational rights and privacy act of 1974.

History: 1976, Act 267, Eff. Mar. 31, 1977 ;-- Am. 1982, Act 130, Imd. Eff. Apr. 20, 1982 ;-- Am. 2004, Act 305, Imd. Eff. Aug. 11, 2004



Section 15.270 Decisions of public body; presumption; civil action to invalidate; jurisdiction; venue; reenactment of disputed decision.

Sec. 10.

(1) Decisions of a public body shall be presumed to have been adopted in compliance with the requirements of this act. The attorney general, the prosecuting attorney of the county in which the public body serves, or any person may commence a civil action in the circuit court to challenge the validity of a decision of a public body made in violation of this act.

(2) A decision made by a public body may be invalidated if the public body has not complied with the requirements of section 3(1), (2), and (3) in making the decision or if failure to give notice in accordance with section 5 has interfered with substantial compliance with section 3(1), (2), and (3) and the court finds that the noncompliance or failure has impaired the rights of the public under this act.

(3) The circuit court shall not have jurisdiction to invalidate a decision of a public body for a violation of this act unless an action is commenced pursuant to this section within the following specified period of time:

(a) Within 60 days after the approved minutes are made available to the public by the public body except as otherwise provided in subdivision (b).

(b) If the decision involves the approval of contracts, the receipt or acceptance of bids, the making of assessments, the procedures pertaining to the issuance of bonds or other evidences of indebtedness, or the submission of a borrowing proposal to the electors, within 30 days after the approved minutes are made available to the public pursuant to that decision.

(4) Venue for an action under this section shall be any county in which a local public body serves or, if the decision of a state public body is at issue, in Ingham county.

(5) In any case where an action has been initiated to invalidate a decision of a public body on the ground that it was not taken in conformity with the requirements of this act, the public body may, without being deemed to make any admission contrary to its interest, reenact the disputed decision in conformity with this act. A decision reenacted in this manner shall be effective from the date of reenactment and shall not be declared invalid by reason of a deficiency in the procedure used for its initial enactment.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.271 Civil action to compel compliance or enjoin noncompliance; commencement; venue; security not required; commencement of action for mandamus; court costs and attorney fees.

Sec. 11.

(1) If a public body is not complying with this act, the attorney general, prosecuting attorney of the county in which the public body serves, or a person may commence a civil action to compel compliance or to enjoin further noncompliance with this act.

(2) An action for injunctive relief against a local public body shall be commenced in the circuit court, and venue is proper in any county in which the public body serves. An action for an injunction against a state public body shall be commenced in the circuit court and venue is proper in any county in which the public body has its principal office, or in Ingham county. If a person commences an action for injunctive relief, that person shall not be required to post security as a condition for obtaining a preliminary injunction or a temporary restraining order.

(3) An action for mandamus against a public body under this act shall be commenced in the court of appeals.

(4) If a public body is not complying with this act, and a person commences a civil action against the public body for injunctive relief to compel compliance or to enjoin further noncompliance with the act and succeeds in obtaining relief in the action, the person shall recover court costs and actual attorney fees for the action.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.272 Violation as misdemeanor; penalty.

Sec. 12.

(1) A public official who intentionally violates this act is guilty of a misdemeanor punishable by a fine of not more than $1,000.00.

(2) A public official who is convicted of intentionally violating a provision of this act for a second time within the same term shall be guilty of a misdemeanor and shall be fined not more than $2,000.00, or imprisoned for not more than 1 year, or both.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.273 Violation; liability.

Sec. 13.

(1) A public official who intentionally violates this act shall be personally liable in a civil action for actual and exemplary damages of not more than $500.00 total, plus court costs and actual attorney fees to a person or group of persons bringing the action.

(2) Not more than 1 action under this section shall be brought against a public official for a single meeting. An action under this section shall be commenced within 180 days after the date of the violation which gives rise to the cause of action.

(3) An action for damages under this section may be joined with an action for injunctive or exemplary relief under section 11.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.273a Selection of president by governing board of higher education institution; violation; civil fine.

Sec. 13a.

If the governing board of an institution of higher education established under section 4, 5, or 6 of article VIII of the state constitution of 1963 violates this act with respect to the process of selecting a president of the institution at any time after the recommendation of final candidates to the governing board, as described in section 8(j), the institution is responsible for the payment of a civil fine of not more than $500,000.00. This civil fine is in addition to any other remedy or penalty under this act. To the extent possible, any payment of fines imposed under this section shall be paid from funds allocated by the institution of higher education to pay for the travel and expenses of the members of the governing board.

History: Add. 1996, Act 464, Imd. Eff. Dec. 26, 1996



Section 15.274 Repeal of MCL 15.251 to 15.253.

Sec. 14.

Act No. 261 of the Public Acts of 1968, being sections 15.251 to 15.253 of the Compiled Laws of 1970, is repealed.

History: 1976, Act 267, Eff. Mar. 31, 1977



Section 15.275 Effective date.

Sec. 15.

This act shall take effect January 1, 1977.

History: 1976, Act 267, Eff. Mar. 31, 1977






Act 318 of 1968 CONFLICT OF INTEREST (15.301 - 15.310)

Section 15.301 Conflict of interest; purpose.

Sec. 1.

This statute is enacted for the purpose of implementing the provisions of section 10 of article 4 of the constitution. Therefore, this act shall be taken into consideration in determining the construction and effect to be given the constitutional section, insofar as the same is constitutionally possible.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.302 Direct or indirect interest in state contracts prohibited.

Sec. 2.

No member of the legislature, herein referred to as a “legislator”, nor any state officer shall be interested directly or indirectly in any contract with the state or any political subdivision thereof which shall cause a substantial conflict of interest.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.303 Definitions.

Sec. 3.

As used in this act:

(a) The term “state officer” means only a person occupying one of the following offices established by the constitution: governor; lieutenant governor; secretary of state; state treasurer; attorney general; auditor general; superintendent of public instruction; member of the state board of education; regent of the university of Michigan; trustee of Michigan State University; governor of Wayne State University; member of a board of control of one of the other institutions of higher education named in section 4 of article 8 of the constitution or established by law as therein provided; president of each of the foregoing universities and institutions of higher learning; member of the state board for public community and junior colleges; member of the supreme court; member of the court of appeals; member of the state highway commission; director of the state highway commission; member of the liquor control commission; member of the board of state canvassers; member of the commission on legislative apportionment; member of the civil service commission; state personnel director; or member of the civil rights commission; together with his principal deputy who by law under specified circumstances, may exercise independently some or all of the sovereign powers of his principal whenever the deputy is actually exercising such powers.

(b) “Political subdivision” includes all public bodies corporate within but not including the state, including all agencies thereof or any non-incorporated body within the state of whatever nature, including all agencies thereof.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.304 Pecuniary interest; cases in which there is no substantial conflict of interest.

Sec. 4.

(1) As used in section 2, “interested” means a pecuniary interest.

(2) If there is a conflict of interest on the part of a legislator or state officer in respect to a contract with the state or a political subdivision of the state, to be prohibited by this act his or her personal interest must be of such substance as to induce action on his or her part to promote the contract for his or her own personal benefit.

(3) In the following cases, there is no substantial conflict of interest:

(a) A contract between the state or a political subdivision of the state and any of the following:

(i) A corporation in which a legislator or state officer is a stockholder owning 1% or less of the total stock outstanding in any class if the stock is not listed on a stock exchange or the stock has a present market value of $25,000.00 or less if the stock is listed on a stock exchange.

(ii) A corporation in which a trust, where a legislator or state officer is a beneficiary under the trust, owns 1% or less of the total stock outstanding in any class if the stock is not listed on a stock exchange or the stock has a present market value of $25,000.00 or less if the stock is listed on a stock exchange.

(iii) A professional limited liability company organized pursuant to the Michigan limited liability company act, Act No. 23 of the Public Acts of 1993, being sections 450.5101 to 450.6200 of the Michigan Compiled Laws, if a legislator or state officer is an employee but not a member of the company.

(b) A contract between the state or a political subdivision of the state and any of the following:

(i) A corporation in which a legislator or state officer is a stockholder owning more than 1% of the total stock outstanding in any class if the stock is not listed on a stock exchange or the stock has a present market value in excess of $25,000.00 if the stock is listed on a stock exchange or a director, officer, or employee.

(ii) A firm, partnership, or other unincorporated association, in which a legislator or state officer is a partner, member, or employee.

(iii) A corporation or firm that has an indebtedness owed to a legislator or state officer.

(iv) A trustee or trustees under a trust in which a legislator or state officer is a beneficiary or trustee or a corporation in whose stock the trust funds are invested, if the investment includes more than 1% of the total stock outstanding in any class if the stock is not listed on a stock exchange or if the stock has a present market value in excess of $25,000.00 if the stock is listed on a stock exchange, if the legislator or state officer does not solicit the contract, takes no part in the negotiations for or in the approval of the contract or any amendment to the contract, and does not in any way represent either party in the transaction and the contract is not with or authorized by the department or agency of the state or a political subdivision with which the state officer is connected.

(c) A contract between the state and a political subdivision of the state or between political subdivisions of the state.

(d) A contract awarded to the lowest qualified bidder, upon receipt of sealed bids pursuant to a published notice for bids provided the notice does not bar, except as authorized by law, any qualified person, firm, corporation, or trust from bidding. This subdivision does not apply to amendments or renegotiations of a contract or to additional payments under the contract which were not authorized by the contract at the time of award.

(e) A contract for public utility services where the rates for the services are regulated by the state or federal government.

History: 1968, Act 318, Eff. Sept. 1, 1968 ;-- Am. 1994, Act 292, Imd. Eff. July 14, 1994



Section 15.304a Contract arising from status of being both student and member of governing board.

Sec. 4a.

In addition to the cases set forth in section 4, there shall not be deemed to be a conflict of interest with respect to a contract arising out of the status of being a student at an institution of higher education granting baccalaureate degrees or an institution established pursuant to section 7 of article 8 of the state constitution of 1963 where the student is elected or appointed to the governing board of the institution of higher education.

History: Add. 1974, Act 317, Imd. Eff. Dec. 15, 1974 ;-- Am. 1976, Act 423, Imd. Eff. Jan. 11, 1977



Section 15.305 Voidability of contracts; procedure; knowledge; limitation on actions; reimbursement; amicable settlement; evidences of indebtedness.

Sec. 5.

(1) This act, following the evident intent of section 10 of article 4 of the constitution, is aimed to prevent legislators and state officers from engaging in certain activities under circumstances creating a substantial conflict of interest and is not intended to penalize innocent persons. Therefore, no contract shall be absolutely void by reason of this act or the constitutional provision which it implements. Contracts involving a prohibited conflict of interest under this act and said constitutional provision shall be voidable only by decree of a court of proper jurisdiction in an action by the state or a political subdivision which is a party thereto, as to any person, firm, corporation or trust that entered into said contract or took any assignment thereof, with actual knowledge of such prohibited conflict. In the case of a corporation, the actual knowledge must be that of a person or body finally approving the contract for the corporation. All actions to avoid any contract hereunder shall be brought within 1 year after discovery of circumstances suggesting the existence of a violation of the constitutional provision as implemented by this act. In order to meet the ends of justice any such decree shall provide for the reimbursement of any person, firm, corporation or trust for the reasonable value of all moneys, goods, materials, labor or services furnished under the contract, to the extent that the state or political subdivision has benefited thereby. This provision shall not prohibit the parties from arriving at an amicable settlement.

(2) Negotiable and nonnegotiable bonds, notes or evidences of indebtedness, whether heretofore or hereafter issued, in the hands of purchasers for value, shall not be void or voidable by reason of this act or of the constitutional provision which it implements or of any previous statute, charter or rule of law.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.306 Existing contracts; validity.

Sec. 6.

If the state or any political subdivision thereof has, prior to the effective date of this act, entered into any contract under which moneys, goods, materials, labor or services, have been actually received by the state or the political subdivision, which was void or voidable under any act, charter or rule of law because of conflict of interest on the part of a legislator or state officer at the time of the execution thereof, such contract shall be fully enforceable notwithstanding such conflict of interest, by any party thereto other than such legislator or state officer.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.307 Legislative committee on conflict of interest; appointment, duties and powers; prohibitions; violations.

Sec. 7.

There is created a special committee of the legislature on conflict of interest (herein referred to as the committee) to consist of 3 members of the senate and 3 members of the house of representatives, at least 1 of whom from each house shall be a member of the minority party, to be appointed in the same manner as standing committees of the senate and the house. The committee shall have the following duties and powers:

(a) It shall establish, by majority vote, its rules and procedures;

(b) Its members shall serve without compensation, but shall be entitled to actual and necessary expenses while on the business of the committee;

(c) It may, upon the request of any member of the legislature, render advisory opinions to legislators as to whether under the facts and circumstances of a particular case a legislator is interested directly or indirectly in a contract with the state or any political subdivision thereof which shall cause a substantial conflict of interest;

(d) It may insure that the identity of persons involved in any request for advisory opinions shall not be disclosed in the request, advisory opinion or otherwise.

Any member of the legislature who is licensed as an attorney is prohibited from appearing in any nonadversary or nonministerial proceeding before any state department, office, board or commission of the executive branch of government.

Any member of the legislature willfully violating the provisions of this act shall be subject to appropriate disciplinary action by the house of which he is a member.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.308 Conflicts of interest; state officers, violations.

Sec. 8.

Any state officer willfully violating the provisions of this act shall be subject to appropriate disciplinary action by the governor if he is an administrative officer of the state or if he be a judicial officer of the state, then by the governor on a concurrent resolution adopted by 2/3 of the members elected to and serving in each house of the legislature.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.309 Conflicts of interest; controlling law.

Sec. 9.

All acts and parts of acts in conflict herewith are hereby repealed, it being the intention hereof that the provisions of said section 10 of article 4 of the constitution as implemented by this act, shall constitute the sole law in respect to conflicts of interest involving legislators and state officers in contracts with the state or its political subdivisions.

History: 1968, Act 318, Eff. Sept. 1, 1968



Section 15.310 Effective date.

Section 10.

This act shall take effect September 1, 1968.

History: 1968, Act 318, Eff. Sept. 1, 1968






Act 317 of 1968 CONTRACTS OF PUBLIC SERVANTS WITH PUBLIC ENTITIES (15.321 - 15.330)

Section 15.321 Public servants, contracts with public entities; definitions.

Sec. 1.

As used in this act:

(a) “Public servant” includes all persons serving any public entity, except members of the legislature and state officers who are within the provisions of section 10 of article 4 of the state constitution as implemented by legislative act.

(b) “Public entity” means the state including all agencies thereof, any public body corporate within the state, including all agencies thereof, or any non-incorporated public body within the state of whatever nature, including all agencies thereof.

History: 1968, Act 317, Eff. Sept. 1, 1968



Section 15.322 Public servant; soliciting, negotiating, renegotiating, approving, or representing a party to a contract with public entity prohibited.

Sec. 2.

(1) Except as provided in sections 3 and 3a, a public servant shall not be a party, directly or indirectly, to any contract between himself or herself and the public entity of which he or she is an officer or employee.

(2) Except as provided in section 3, a public servant shall not directly or indirectly solicit any contract between the public entity of which he or she is an officer or employee and any of the following:

(a) Him or herself.

(b) Any firm, meaning a co-partnership or other unincorporated association, of which he or she is a partner, member, or employee.

(c) Any private corporation in which he or she is a stockholder owning more than 1% of the total outstanding stock of any class if the stock is not listed on a stock exchange, or stock with a present total market value in excess of $25,000.00 if the stock is listed on a stock exchange or of which he or she is a director, officer, or employee.

(d) Any trust of which he or she is a beneficiary or trustee.

(3) In regard to a contract described in subsection (2), a public servant shall not do either of the following:

(a) Take any part in the negotiations for such a contract or the renegotiation or amendment of the contract, or in the approval of the contract.

(b) Represent either party in the transaction.

History: 1968, Act 317, Eff. Sept. 1, 1968 ;-- Am. 1992, Act 9, Imd. Eff. Mar. 10, 1992



Section 15.323 Applicability of MCL 15.322 to public servants; requirements of contract; making or participating in governmental decision; counting members for purposes of quorum; voting; affidavit; “governmental decision” defined.

Sec. 3.

(1) Section 2 does not apply to either of the following:

(a) A public servant who is paid for working an average of 25 hours per week or less for a public entity.

(b) A public servant who is an employee of a public community college, junior college, or state college or university.

(2) A contract as defined in and limited by section 2 involving a public entity and a public servant described in subsection (1) shall meet all of the following requirements:

(a) The public servant promptly discloses any pecuniary interest in the contract to the official body that has power to approve the contract, which disclosure shall be made a matter of record in its official proceedings. Unless the public servant making the disclosure will directly benefit from the contract in an amount less than $250.00 and less than 5% of the public cost of the contract and the public servant files a sworn affidavit to that effect with the official body or the contract is for emergency repairs or services, the disclosure shall be made in either of the following manners:

(i) The public servant promptly discloses in writing to the presiding officer, or if the presiding officer is the public servant who is a party to the contract, to the clerk, the pecuniary interest in the contract at least 7 days prior to the meeting at which a vote will be taken. The disclosure shall be made public in the same manner as a public meeting notice.

(ii) The public servant discloses the pecuniary interest at a public meeting of the official body. The vote shall be taken at a meeting of the official body held at least 7 days after the meeting at which the disclosure is made. If the amount of the direct benefit to the public servant is more than $5,000.00, disclosure must be made as provided under this subparagraph.

(b) The contract is approved by a vote of not less than 2/3 of the full membership of the approving body in open session without the vote of the public servant making the disclosure.

(c) The official body discloses the following summary information in its official minutes:

(i) The name of each party involved in the contract.

(ii) The terms of the contract, including duration, financial consideration between parties, facilities or services of the public entity included in the contract, and the nature and degree of assignment of employees of the public entity for fulfillment of the contract.

(iii) The nature of any pecuniary interest.

(3) This section and section 2 do not prevent a public servant from making or participating in making a governmental decision to the extent that the public servant's participation is required by law. If 2/3 of the members are not eligible under this act to vote on a contract or to constitute a quorum, a member may be counted for purposes of a quorum and may vote on the contract if the member will directly benefit from the contract in an amount less than $250.00 and less than 5% of the public cost of the contract and the member files a sworn affidavit to that effect with the official body. The affidavit shall be made a part of the public record of the official proceedings. As used in this subsection, “governmental decision” means a determination, action, vote, or disposition upon a motion, proposal, recommendation, resolution, ordinance, order, or measure on which a vote by members of a local legislative or governing body of a public entity is required and by which a public body effectuates or formulates public policy.

History: 1968, Act 317, Eff. Sept. 1, 1968 ;-- Am. 1981, Act 100, Imd. Eff. July 15, 1981 ;-- Am. 1982, Act 207, Imd. Eff. July 1, 1982 ;-- Am. 1984, Act 81, Imd. Eff. Apr. 18, 1984 ;-- Am. 1984, Act 184, Imd. Eff. July 3, 1984 ;-- Am. 1997, Act 145, Eff. Mar. 2, 1998



Section 15.323a Construction of MCL 15.322.

Sec. 3a.

Section 2 shall not be construed to do any of the following:

(a) Prohibit public servants of a city, village, township, or county with a population of less than 25,000 from serving, with or without compensation, as emergency medical services personnel as defined in section 20904 of the public health code, 1978 PA 368, MCL 333.20904.

(b) Prohibit public servants of a city, village, township, or county with a population of less than 25,000 from serving, with or without compensation, as a firefighter in that city, village, township, or county if that firefighter is not any of the following:

(i) A full-time firefighter.

(ii) A fire chief.

(iii) A person who negotiates with the city, village, township, or county on behalf of the firefighters.

(c) Limit the authority of the governing body of a city, village, township, or county with a population of less than 25,000 to authorize a public servant to perform, with or without compensation, other additional services for the unit of local government.

(d) Prohibit public servants of this state from purchasing at a tax sale lands returned as delinquent for taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, unless otherwise prohibited by the rules of the Michigan civil service commission or the department or agency of which that public servant is an employee.

(e) Prohibit a superintendent of an intermediate school district from serving simultaneously as superintendent of a local school district, or prohibit an intermediate school district from contracting with another person to serve as superintendent of a local school district, even if the local school district is a constituent district of the intermediate school district. As used in this subdivision, "constituent district" means that term as defined in section 3 of the revised school code, 1976 PA 451, MCL 380.3.

History: Add. 1992, Act 9, Imd. Eff. Mar. 10, 1992 ;-- Am. 1996, Act 203, Imd. Eff. May 17, 1996 ;-- Am. 2011, Act 106, Imd. Eff. July 19, 2011



Section 15.324 Public servants; contracts excepted; violation as felony.

Sec. 4.

(1) The prohibitions of section 2 shall not apply to any of the following:

(a) Contracts between public entities.

(b) Contracts awarded to the lowest qualified bidder, other than a public servant, upon receipt of sealed bids pursuant to a published notice. Except as authorized by law, the notice shall not bar any qualified person, firm, corporation, or trust from bidding. This subsection shall not apply to amendments or renegotiations of a contract nor to additional payments made under a contract which were not authorized by the contract at the time of award.

(c) Contracts for public utility services where the rates are regulated by the state or federal government.

(d) Contracts to purchase residential property. A public servant of a city or village may purchase 1 to 4 parcels not less than 18 months between each purchase. This subdivision does not apply to public servants of a city or village who have been appointed or elected to their position or whose employment responsibilities include the purchase or selling of property for the city or village. This subdivision shall apply only to a city or village that has adopted an ethics ordinance which was in effect at the time the residential property was purchased.

(2) A person that violates subsection (1)(d) is guilty of a felony punishable by imprisonment for not more than 1 year or a fine of not less than $1,000.00 or more than 3 times the value of the property purchased.

History: 1968, Act 317, Eff. Sept. 1, 1968 ;-- Am. 2005, Act 198, Imd. Eff. Nov. 9, 2005



Section 15.325 Public servants, voidability of contracts; procedure, knowledge, limitation, reimbursement, settlements, evidences of indebtedness.

Sec. 5.

(1) This act is aimed to prevent public servants from engaging in certain activities and is not intended to penalize innocent persons. Therefore, no contract shall be absolutely void by reason of this act. Contracts involving prohibited activities on the part of public servants shall be voidable only by decree of a court of proper jurisdiction in an action by the public entity, which is a party thereto, as to any person, firm, corporation or trust that entered into the contract or took any assignment thereof, with actual knowledge of the prohibited activity. In the case of the corporation, the actual knowledge must be that of a person or body finally approving the contract for the corporation. All actions to avoid any contract hereunder shall be brought within 1 year after discovery of circumstances suggesting a violation of this act. In order to meet the ends of justice any such decree shall provide for the reimbursement of any person, firm, corporation or trust for the reasonable value of all moneys, goods, materials, labor or services furnished under the contract, to the extent that the public entity has benefited thereby. This provision shall not prohibit the parties from arriving at an amicable settlement.

(2) Negotiable and nonnegotiable bonds, notes or evidences of indebtedness, whether heretofore or hereafter issued, in the hands of purchasers for value, shall not be void or voidable by reason of this act or of any previous statute, charter or rule of law.

History: 1968, Act 317, Eff. Sept. 1, 1968



Section 15.326 Public servants, validity of existing contracts.

Sec. 6.

If any public entity has, prior to the effective date of this act, entered into any contract under which moneys, goods, materials, labor or services have been actually received by the public entity, which was void or voidable under any act, charter or rule of law because of a conflict of interest on the part of a public servant at the time of the execution thereof, such contract shall be fully enforceable notwithstanding such conflict of interest, by any party thereto other than such public servant.

History: 1968, Act 317, Eff. Sept. 1, 1968



Section 15.327 Penalty for violation.

Sec. 7.

Any person violating the provisions of this act is guilty of a misdemeanor.

History: 1968, Act 317, Eff. Sept. 1, 1968



Section 15.328 Other laws superseded; local ordinances.

Sec. 8.

It is the intention that this act shall constitute the sole law in this state and shall supersede all other acts in respect to conflicts of interest relative to public contracts, involving public servants other than members of the legislature and state officers, including but not limited to section 30 of 1851 PA 156, MCL 46.30. This act does not prohibit a unit of local government from adopting an ordinance or enforcing an existing ordinance relating to conflict of interest in subjects other than public contracts involving public servants.

History: 1968, Act 317, Eff. Sept. 1, 1968 ;-- Am. 1997, Act 145, Eff. Mar. 2, 1998



Section 15.329 Repeal.

Sec. 9.

The following acts and parts of acts are repealed:

History: 1968, Act 317, Eff. Sept. 1, 1968



Section 15.330 Effective date.

Sec. 10.

This act shall take effect September 1, 1968.

History: 1968, Act 317, Eff. Sept. 1, 1968






Act 196 of 1973 STANDARDS OF CONDUCT FOR PUBLIC OFFICERS AND EMPLOYEES (15.341 - 15.348)

Section 15.341 Definitions.

Sec. 1.

As used in this act:

(a) “Board” means the board of ethics.

(b) “Employee” means an employee, classified or unclassified, of the executive branch of this state. For the purpose of section 2b, employee shall include an employee of this state or a political subdivision of this state.

(c) “Public officer” means a person appointed by the governor or another executive department official. For the purpose of section 2b, public officer shall include an elected or appointed official of this state or a political subdivision of this state.

(d) “Unethical conduct” means a violation of the standards in section 2.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974 ;-- Am. 1980, Act 481, Eff. Mar. 31, 1981



Section 15.342 Public officer or employee; prohibited conduct.

Sec. 2.

(1) A public officer or employee shall not divulge to an unauthorized person, confidential information acquired in the course of employment in advance of the time prescribed for its authorized release to the public.

(2) A public officer or employee shall not represent his or her personal opinion as that of an agency.

(3) A public officer or employee shall use personnel resources, property, and funds under the officer or employee's official care and control judiciously and solely in accordance with prescribed constitutional, statutory, and regulatory procedures and not for personal gain or benefit.

(4) A public officer or employee shall not solicit or accept a gift or loan of money, goods, services, or other thing of value for the benefit of a person or organization, other than the state, which tends to influence the manner in which the public officer or employee or another public officer or employee performs official duties.

(5) A public officer or employee shall not engage in a business transaction in which the public officer or employee may profit from his or her official position or authority or benefit financially from confidential information which the public officer or employee has obtained or may obtain by reason of that position or authority. Instruction which is not done during regularly scheduled working hours except for annual leave or vacation time shall not be considered a business transaction pursuant to this subsection if the instructor does not have any direct dealing with or influence on the employing or contracting facility associated with his or her course of employment with this state.

(6) Except as provided in section 2a, a public officer or employee shall not engage in or accept employment or render services for a private or public interest when that employment or service is incompatible or in conflict with the discharge of the officer or employee's official duties or when that employment may tend to impair his or her independence of judgment or action in the performance of official duties.

(7) Except as provided in section 2a, a public officer or employee shall not participate in the negotiation or execution of contracts, making of loans, granting of subsidies, fixing of rates, issuance of permits or certificates, or other regulation or supervision relating to a business entity in which the public officer or employee has a financial or personal interest.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974 ;-- Am. 1978, Act 352, Imd. Eff. July 12, 1978 ;-- Am. 1984, Act 53, Imd. Eff. Apr. 12, 1984



Section 15.342a MCL 15.301 to 15.310 and MCL 15.321 to 15.330 not amended or modified; purpose of act; validity of contract in violation of act; voting on, making, or participating in governmental decisions; “governmental decision” defined.

Sec. 2a.

(1) This act shall not in any manner amend or modify the terms of Act No. 317 of the Public Acts of 1968, being sections 15.321 to 15.330 of the Michigan Compiled Laws and Act No. 318 of the Public Acts of 1968, being sections 15.301 to 15.310 of the Michigan Compiled Laws.

(2) This act is intended as a code of ethics for public officers and employees and not as a rule of law for public contracts. A contract in respect to which a public officer or employee acts in violation of this act, shall not be considered to be void or voidable unless the contract is a violation of another statute which specifically provides for the remedy.

(3) Subject to subsection (4), section 2(6) and (7) shall not apply and a public officer shall be permitted to vote on, make, or participate in making a governmental decision if all of the following occur:

(a) The requisite quorum necessary for official action on the governmental decision by the public entity to which the public officer has been elected or appointed is not available because the participation of the public officer in the official action would otherwise violate section 2(6) or (7).

(b) The public officer is not paid for working more than 25 hours per week for this state or a political subdivision of this state.

(c) The public officer promptly discloses any personal, contractual, financial, business, or employment interest he or she may have in the governmental decision and the disclosure is made part of the public record of the official action on the governmental decision.

(4) If a governmental decision involves the awarding of a contract, section 2(6) and (7) shall not apply and a public officer shall be permitted to vote on, make, or participate in making the governmental decision if all of the following occur:

(a) All of the conditions of subsection (3) are fulfilled.

(b) The public officer will directly benefit from the contract in an amount less than $250.00 or less than 5% of the public cost of the contract, whichever is less.

(c) The public officer files a sworn affidavit containing the information described in subdivision (b) with the legislative or governing body making the governmental decision.

(d) The affidavit required by subdivision (c) is made a part of the public record of the official action on the governmental decision.

(5) As used in this section, “governmental decision” means a determination, action, vote, or disposition upon a motion, proposal, recommendation, resolution, ordinance, or measure on which a vote by the members of a legislative or governing body of a public entity is required and by which a public entity formulates or effectuates public policy.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974 ;-- Am. 1984, Act 53, Imd. Eff. Apr. 12, 1984



Section 15.342b Report of violation; applicability of sanctions; civil fine.

Sec. 2b.

(1) A public officer or employee who has knowledge that another public officer or employee has violated section 2 may report the existence of the violation to a supervisor, person, agency, or organization. A public officer or employee who reports or is about to report a violation of section 2 shall not be subject to any of the following sanctions because they reported or were about to report a violation of section 2.

(a) Dismissal from employment or office.

(b) Withholding of salary increases that are ordinarily forthcoming to the employee.

(c) Withholding of promotions that are ordinarily forthcoming to the employee.

(d) Demotion in employment status.

(e) Transfer of employment location.

(2) Whenever a public officer or employee who has reported or who intends to report a violation of section 2 may be subject to any of the sanctions under this section for reasons other than the public officer's or employee's actions in reporting or intending to report a violation of section 2, the appointing or supervisory authority before the imposition of a sanction shall establish by a preponderance of evidence that the sanction to be imposed is not imposed because the public officer or employee reported or intended to report a violation of section 2.

(3) A person who violates this section is liable for a civil fine of not more than $500.00.

(4) A civil fine recovered under this section shall be submitted to the state treasurer for deposit in the general fund of this state.

History: Add. 1978, Act 352, Imd. Eff. July 12, 1978 ;-- Am. 1980, Act 481, Eff. Mar. 31, 1981



Section 15.342c Civil action; commencement of action; “damages” defined.

Sec. 2c.

(1) A person who alleges a violation of section 2b may bring a civil action for appropriate injunctive relief, or actual damages, or both within 90 days after the occurrence of the alleged violation of this act.

(2) An action commenced pursuant to subsection (1) may be brought in the circuit court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides.

(3) As used in subsection (1), “damages” means damages for injury or loss caused by each violation of section 2b, including reasonable attorney fees.

History: Add. 1980, Act 481, Eff. Mar. 31, 1981



Section 15.342d Court order; costs.

Sec. 2d.

A court, in rendering a judgment in an action brought pursuant to section 2b, shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, if the court determines that the award is appropriate.

History: Add. 1980, Act 481, Eff. Mar. 31, 1981



Section 15.342e Posting notices of protections and obligations.

Sec. 2e.

An employer shall post notices and use other appropriate means to keep his or her employees informed of their protections and obligations under this act.

History: Add. 1980, Act 481, Eff. Mar. 31, 1981



Section 15.343 Board of ethics; creation; function.

Sec. 3.

(1) There is hereby created within the executive office of the governor a board of ethics.

(2) The function of the board shall be advisory and investigatory and the board is not empowered to take direct action against any person or agency.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974



Section 15.344 Board of ethics; appointment, qualifications, and terms of members; vacancies; ex officio members; quorum; action by board; compensation; executive secretary; clerical or administrative assistance.

Sec. 4.

(1) The board of ethics shall consist of 7 members appointed by the governor, with the advice and consent of the senate, 1 of whom shall be designated as chairman and all of whom shall be residents of the state and not associated with public employment. Not more than 4 members of the board shall be members of the same political party. Initial appointments shall be made for terms commencing 30 days after the effective date of this act. Of those first appointed 2 shall serve for 1 year, 2 shall serve for 2 years, and 3 shall serve for 3 years. For the 1 year, 2 year and 3 year terms, at least 1 member for each such term shall be of the same political party. In the event of a vacancy, the governor shall fill the vacancy for the remainder of the term. Subsequent to the initial appointments, members shall be appointed for terms of 4 years.

(2) The attorney general and the state personnel director shall serve ex officio without the right to vote.

(3) Four members of the board shall constitute a quorum and the affirmative vote of 4 members shall be necessary for any action. Members of the board shall serve without compensation but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. With the consent of the civil service commission, the state personnel director shall designate an employee of the department of civil service, acceptable to the board, to act as executive secretary of the board and shall provide clerical or administrative assistance from the department of civil service as the board may, from time to time, request.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974



Section 15.345 Board of ethics; powers and duties.

Sec. 5.

(1) The board shall:

(a) Receive complaints concerning alleged unethical conduct by a public officer or employee from any person or entity, inquire into the circumstances surrounding the alleged unethical conduct, and make recommendations concerning individual cases to the appointing authority with supervisory responsibility for the person whose activities have been investigated. All departments of state government shall cooperate with the board of ethics in the conduct of its investigations.

(b) Initiate investigations of practices that could affect ethical conduct of a public officer or employee.

(c) Hold public hearings.

(d) Administer oaths and receive sworn testimony.

(e) Issue and publish advisory opinions upon request from a public officer or employee or their appointing or supervisory authority relating to matters affecting ethical conduct of a public officer or employee.

(2) In the issuance of investigative reports and recommendations and advisory opinions, the board shall be advised as to legal matters by the attorney general.

(3) When a recommendation to an appointing authority is made by the board which affects a classified employee, the appointing authority shall initiate appropriate proceedings in accordance with such recommendation and pursuant to the rules of the civil service commission.

(4) When a recommendation to an appointing authority is made by the board concerning an unclassified employee or appointee, the appointing authority shall take appropriate disciplinary action which may include dismissal.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974



Section 15.346 Rules.

Sec. 6.

The board may promulgate rules governing its own procedures pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws. For a period of 1 year following the effective date of this act the board shall have full authority to exercise all of its functions in accordance with temporary rules of procedure promulgated by the board. Both the temporary and permanent rules of the board shall provide that:

(a) The board may request the attendance of any witness whose testimony, in the judgment of the board, will aid in the conduct of its investigations.

(b) A person appearing before the board shall submit either sworn or unsworn testimony as the board may decide and may at all times be represented and accompanied by counsel.

(c) A record of testimony taken before the board or a hearing officer designated by it shall be made in the manner prescribed by the board.

(d) The board may, when it appears necessary for the protection of individual rights, hold its meetings and hearings in private. All other meetings and hearings shall be open to the public.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974



Section 15.347 Appropriation.

Sec. 7.

There is appropriated from the general fund of the state an amount necessary to implement this act but not to exceed $10,000.00 for the fiscal year ending June 30, 1974.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974



Section 15.348 Other acts not superseded; interpretation and administration of act.

Sec. 8.

The provisions of this act shall not supersede the provisions of any other acts heretofore or hereinafter enacted and shall be interpreted and administered to the extent not inconsistent with other acts.

History: 1973, Act 196, Imd. Eff. Jan. 8, 1974






Act 469 of 1980 THE WHISTLEBLOWERS' PROTECTION ACT (15.361 - 15.369)

Section 15.361 Definitions.

Sec. 1.

As used in this act:

(a) “Employee” means a person who performs a service for wages or other remuneration under a contract of hire, written or oral, express or implied. Employee includes a person employed by the state or a political subdivision of the state except state classified civil service.

(b) “Employer” means a person who has 1 or more employees. Employer includes an agent of an employer and the state or a political subdivision of the state.

(c) “Person” means an individual, sole proprietorship, partnership, corporation, association, or any other legal entity.

(d) “Public body” means all of the following:

(i) A state officer, employee, agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government.

(ii) An agency, board, commission, council, member, or employee of the legislative branch of state government.

(iii) A county, city, township, village, intercounty, intercity, or regional governing body, a council, school district, special district, or municipal corporation, or a board, department, commission, council, agency, or any member or employee thereof.

(iv) Any other body which is created by state or local authority or which is primarily funded by or through state or local authority, or any member or employee of that body.

(v) A law enforcement agency or any member or employee of a law enforcement agency.

(vi) The judiciary and any member or employee of the judiciary.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.362 Discharging, threatening, or otherwise discriminating against employee reporting violation of law, regulation, or rule prohibited; exceptions.

Sec. 2.

An employer shall not discharge, threaten, or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment because the employee, or a person acting on behalf of the employee, reports or is about to report, verbally or in writing, a violation or a suspected violation of a law or regulation or rule promulgated pursuant to law of this state, a political subdivision of this state, or the United States to a public body, unless the employee knows that the report is false, or because an employee is requested by a public body to participate in an investigation, hearing, or inquiry held by that public body, or a court action.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.363 Civil action in circuit court for injunctive relief or actual damages; “damages” defined; clear and convincing evidence required.

Sec. 3.

(1) A person who alleges a violation of this act may bring a civil action for appropriate injunctive relief, or actual damages, or both within 90 days after the occurrence of the alleged violation of this act.

(2) An action commenced pursuant to subsection (1) may be brought in the circuit court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides or has his or her principal place of business.

(3) As used in subsection (1), “damages” means damages for injury or loss caused by each violation of this act, including reasonable attorney fees.

(4) An employee shall show by clear and convincing evidence that he or she or a person acting on his or her behalf was about to report, verbally or in writing, a violation or a suspected violation of a law of this state, a political subdivision of this state, or the United States to a public body.

History: 1980, Act 469, Eff. Mar. 31, 1981 ;-- Am. 1982, Act 146, Eff. Mar. 30, 1983



Section 15.364 Court judgment; order; remedies; awarding costs of litigation.

Sec. 4.

A court, in rendering a judgment in an action brought pursuant to this act, shall order, as the court considers appropriate, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, if the court determines that the award is appropriate.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.365 Violation; civil fine.

Sec. 5.

(1) A person who violates this act shall be liable for a civil fine of not more than $500.00.

(2) A civil fine which is ordered pursuant to this act shall be submitted to the state treasurer for deposit in the general fund.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.366 Diminishment or impairment of rights; collective bargaining agreement; protection of confidentiality of communications; disclosures.

Sec. 6.

This act shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement, nor to permit disclosures which would diminish or impair the rights of any person to the continued protection of confidentiality of communications where statute or common law provides such protection.

History: 1980, Act 469, Eff. Mar. 31, 1981 ;-- Am. 1982, Act 146, Eff. Mar. 30, 1983



Section 15.367 Employer not required to compensate employee for participation in investigation, hearing, or inquiry.

Sec. 7.

This act shall not be construed to require an employer to compensate an employee for participation in an investigation, hearing or inquiry held by a public body in accordance with section 2 of this act.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.368 Posting notices of protections and obligations required.

Sec. 8.

An employer shall post notices and use other appropriate means to keep his or her employees informed of their protections and obligations under this act.

History: 1980, Act 469, Eff. Mar. 31, 1981



Section 15.369 Short title.

Sec. 9.

This act shall be known and may be cited as “the whistleblowers' protection act”.

History: 1980, Act 469, Eff. Mar. 31, 1981






Act 563 of 2006 DISCLOSURES BY LAW ENFORCEMENT OFFICERS ACT (15.391 - 15.395)

Section 15.391 Definitions.

***** 15.391 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 15.391.amended *****

Sec. 1.

As used in this act:

(a) "Involuntary statement" means information provided by a law enforcement officer, if compelled under threat of dismissal from employment or any other employment sanction, by the law enforcement agency that employs the law enforcement officer.

(b) "Law enforcement agency" means the department of state police, the department of natural resources, or a law enforcement agency of a county, township, city, village, airport authority, community college, or university, that is responsible for the prevention and detection of crime and enforcement of the criminal laws of this state.

(c) "Law enforcement officer" means all of the following:

(i) A person who is trained and certified under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

(ii) A local corrections officer as defined in section 2 of the local corrections officers training act, 2003 PA 125, MCL 791.532.

(iii) An emergency dispatch worker employed by a law enforcement agency.

History: 2006, Act 563, Imd. Eff. Dec. 29, 2006



Section 15.391.amended Definitions.

***** 15.391.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 1.

As used in this act:

(a) "Involuntary statement" means information provided by a law enforcement officer, if compelled under threat of dismissal from employment or any other employment sanction, by the law enforcement agency that employs the law enforcement officer.

(b) "Law enforcement agency" means the department of state police, the department of natural resources, or a law enforcement agency of a county, township, city, village, airport authority, community college, or university, that is responsible for the prevention and detection of crime and enforcement of the criminal laws of this state.

(c) "Law enforcement officer" means all of the following:

(i) A person who is trained and licensed or certified under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(ii) A local corrections officer as defined in section 2 of the local corrections officers training act, 2003 PA 125, MCL 791.532.

(iii) An emergency dispatch worker employed by a law enforcement agency.

History: 2006, Act 563, Imd. Eff. Dec. 29, 2006 ;-- Am. 2016, Act 302, Eff. Jan. 2, 2017



Section 15.393 Use of involuntary statement by law enforcement officer in criminal proceeding; prohibition.

Sec. 3.

An involuntary statement made by a law enforcement officer, and any information derived from that involuntary statement, shall not be used against the law enforcement officer in a criminal proceeding.

History: 2006, Act 563, Imd. Eff. Dec. 29, 2006



Section 15.395 Confidential communication; exception.

Sec. 5.

An involuntary statement made by a law enforcement officer is a confidential communication that is not open to public inspection. The statement may be disclosed by the law enforcement agency only under 1 or more of the following circumstances:

(a) With the written consent of the law enforcement officer who made the statement.

(b) To a prosecuting attorney or the attorney general pursuant to a search warrant, subpoena, or court order, including an investigative subpoena issued under chapter VIIA of the code of criminal procedure, 1927 PA 175, MCL 767a.1 to 767a.9. However, a prosecuting attorney or attorney general who obtains an involuntary statement under this subdivision shall not disclose the contents of the statement except to a law enforcement agency working with the prosecuting attorney or attorney general or as ordered by the court having jurisdiction over the criminal matter or, as constitutionally required, to the defendant in a criminal case.

(c) To officers of, or legal counsel for, the law enforcement agency or the collective bargaining representative of the law enforcement officer, or both, for use in an administrative or legal proceeding involving a law enforcement officer's employment status with the law enforcement agency or to defend the law enforcement agency or law enforcement officer in a criminal action. However, a person who receives an involuntary statement under this subdivision shall not disclose the statement for any reason not allowed under this subdivision, or make it available for public inspection, without the written consent of the law enforcement officer who made the statement.

(d) To legal counsel for an individual or employing agency for use in a civil action against the employing agency or the law enforcement officer. Until the close of discovery in that action, the court shall preserve by reasonable means the confidentiality of the involuntary statement, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, or ordering any person involved in the litigation not to disclose the involuntary statement without prior court approval.

History: 2006, Act 563, Imd. Eff. Dec. 29, 2006






Act 169 of 1976 POLITICAL ACTIVITIES BY PUBLIC EMPLOYEES (15.401 - 15.407)

Section 15.401 “Public employee” defined.

Sec. 1.

As used in this act, “public employee” means an employee of the state classified civil service, or an employee of a political subdivision of the state who is not an elected official.

History: 1976, Act 169, Imd. Eff. June 25, 1976
Constitutionality: In Council No 11, AFSCME v Civil Service Commission, 408 Mich 385; 292 NW2d 442 (1980), the Michigan Supreme Court held that 1976 PA 169 offends no provision of the Michigan constitution.



Section 15.402 Employee of state classified civil service; permissible political activities; leave of absence.

Sec. 2.

An employee of the state classified civil service may:

(a) Become a member of a political party committee formed or authorized under the election laws of this state.

(b) Be a delegate to a state convention, or a district or county convention held by a political party in this state.

(c) Become a candidate for nomination and election to any district, county, city, village, township, school district, or other local elective office without first obtaining a leave of absence from his employment. If the person becomes a candidate for elective office in the executive or legislative branches of the state or for the supreme court or court of appeals, the person shall request and shall be granted a leave of absence without pay when he complies with the candidacy filing requirements, or 60 days before any election relating to that position, whichever date is closer to the election.

(d) Engage in other political activities on behalf of a candidate or issue in connection with partisan or nonpartisan elections.

History: 1976, Act 169, Imd. Eff. June 25, 1976



Section 15.403 Employee of political subdivision of state; permissible political activities; resignation; leave of absence.

Sec. 3.

(1) An employee of a political subdivision of the state may:

(a) Become a member of a political party committee formed or authorized under the election laws of this state.

(b) Be a delegate to a state convention, or a district or county convention held by a political party in this state.

(c) Become a candidate for nomination and election to any state elective office, or any district, county, city, village, township, school district, or other local elective office without first obtaining a leave of absence from his employment. If the person becomes a candidate for elective office within the unit of government or school district in which he is employed, unless contrary to a collective bargaining agreement the employer may require the person to request and take a leave of absence without pay when he complies with the candidacy filing requirements, or 60 days before any election relating to that position, whichever date is closer to the election.

(d) Engage in other political activities on behalf of a candidate or issue in connection with partisan or nonpartisan elections.

(2) However, a public employee of a unit of local government or school district who is elected to an office within that unit of local government or school district shall resign or may be granted a leave of absence from his employment during his elected term.

History: 1976, Act 169, Imd. Eff. June 25, 1976



Section 15.404 Active engagement in permissible activities; certain hours prohibited.

Sec. 4.

The activities permitted by sections 2 and 3 shall not be actively engaged in by a public employee during those hours when that person is being compensated for the performance of that person's duties as a public employee.

History: 1976, Act 169, Imd. Eff. June 25, 1976



Section 15.405 Coercion of payment, loan, or contribution prohibited.

Sec. 5.

A public employer, public employee or an elected or appointed official may not personally, or through an agent, coerce, attempt to coerce, or command another public employee to pay, lend, or contribute anything of value to a party, committee, organization, agency, or person for the benefit of a person seeking or holding elected office, or for the purpose of furthering or defeating a proposed law, ballot question, or other measure that may be submitted to a vote of the electors.

History: 1976, Act 169, Imd. Eff. June 25, 1976



Section 15.406 Complaint; hearing; order; injunction; rules.

Sec. 6.

(1) An employee of a political subdivision of this state whose rights under this act are violated or who is subjected to any of the actions prohibited by section 5 may make a complaint to that effect with the department of labor. The department shall hold a hearing to determine whether a violation has occurred. If a violation has occurred, the department shall so state on the record and may order any of the following:

(a) Issuance of back pay.

(b) Reinstatement as an employee.

(c) Attorney fees.

(d) Reinstatement of all work-related benefits, rights or privileges which, but for the violation by the employer, would have been accrued by the employee.

(2) Upon motion by the department to the circuit court, the court may issue an injunction to enforce the order of the department.

(3) The department of civil service shall promulgate rules for hearing alleged violations of this act by a state employee.

(4) The department of labor shall promulgate rules for hearing alleged violations of this act by an employee of a political subdivision of this state. The rules shall be promulgated pursuant to Act No. 306 of the Public Acts of 1969, as amended.

History: 1976, Act 169, Imd. Eff. June 25, 1976 ;-- Am. 1979, Act 15, Imd. Eff. May 24, 1979
Admin Rule: R 408.22901 and R 408.22902 of the Michigan Administrative Code.



Section 15.407 Compliance with federal laws or regulations; disciplinary actions.

Sec. 7.

Public employees whose political activities are subject to restrictions imposed by laws or regulations of the United States shall comply with those restrictions notwithstanding any contrary provisions of this act. This act shall not be construed as prohibiting the state or a political subdivision thereof from instituting or implementing a disciplinary action against a public employee, in compliance with a determination of the United States civil service commission or a court of the United States pursuant to sections 1501 through 1508 of title 5 of the United States code.

History: 1976, Act 169, Imd. Eff. June 25, 1976






Act 427 of 1996 GOOD GOVERNMENT FINANCIAL REPORT DISCLOSURE ACT (15.421 - 15.425)

Section 15.421 Short title.

Sec. 1.

This act shall be known and may be cited as the “good government financial report disclosure act”.

History: 1996, Act 427, Imd. Eff. Nov. 25, 1996



Section 15.422 Definitions.

Sec. 2.

As used in this act:

(a) “Derivative instrument or product” means either of the following:

(i) A contract or convertible security that changes in value in concert with a related or underlying security, future, or other instrument or index; or that obtains much of its value from price movements in a related or underlying security, future, or other instrument or index; or both.

(ii) A contract or security, such as an option, forward, swap, warrant, or a debt instrument with 1 or more options, forwards, swaps, or warrants embedded in it or attached to it, the value of which contract or security is determined in whole or in part by the price of 1 or more underlying instruments or markets.

(iii) “Derivative instrument or product” does not mean a fund created pursuant to the surplus funds investment pool act, Act No. 367 of the Public Acts of 1982, being sections 129.111 to 129.118 of the Michigan Compiled Laws, or section 1223 of the revised school code, Act No. 451 of the Public Acts of 1976, being section 380.1223 of the Michigan Compiled Laws.

(b) “Financial report” means any of the following:

(i) An audit report or other report for a local unit showing the cost and fiscal year end market value of derivative instruments or products in the local unit's pension or nonpension investment portfolio at fiscal year end reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product, including but not limited to an annual financial report under section 4 of the uniform budgeting and accounting act, Act No. 2 of the Public Acts of 1968, being section 141.424 of the Michigan Compiled Laws, or section 4 of Act No. 71 of the Public Acts of 1919, being section 21.44 of the Michigan Compiled Laws, even if the annual financial report states that there are no derivative instruments or products in the pension and nonpension investment portfolios.

(ii) An audit report or other report, including but not limited to an annual financial report under section 4 of Act No. 71 of the Public Acts of 1919, being section 21.44 of the Michigan Compiled Laws, for a department, institution, or office of state government showing, for each state pension system all of the following:

(A) The cost and fiscal year end market value for each item in each of the following categories of pension investments in the state pension system's investment portfolio at fiscal year end:

(I) United States government or agency obligations, itemized by type of security.

(II) Commercial paper, itemized by issuing bank.

(III) United States government or agency repurchase agreements, itemized by institution with type of security specified.

(IV) United States bank bankers' acceptances, itemized by issuing bank.

(V) Mutual funds, itemized by mutual fund name.

(VI) Common stock, itemized by issuing corporation.

(VII) Corporate bonds, itemized by issuing corporation and type of security.

(VIII) Real estate, itemized by separately described holding.

(IX) Mortgages, itemized by mortgagor.

(X) Derivative instruments or products, itemized by issuer and type.

(XI) Other pension investments not listed above in this subparagraph itemized by type of investment.

(B) The total cost and fiscal year end market value for each category of investments under sub-subparagraph (A) in the state pension system's investment portfolio at fiscal year end.

(C) The total cost and fiscal year end market value for all categories of investments under sub-subparagraph (A) in the state pension system's investment portfolio at fiscal year end, on an aggregate basis.

(iii) An audit report or other report for a department, institution, or office of state government showing the cost and fiscal year end market value of derivative instruments or products in the department's, institution's, or office's nonpension investment portfolio at fiscal year end reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product, including but not limited to an annual financial report under section 4 of Act No. 71 of the Public Acts of 1919 , being section 21.44 of the Michigan Compiled Laws, even if the annual financial report states that there are no derivative instruments or products in the nonpension investment portfolio.

(c) “Local unit” means an entity required to make an annual financial report under section 4 of Act No. 2 of the Public Acts of 1968, being section 141.424 of the Michigan Compiled Laws, or a county.

History: 1996, Act 427, Imd. Eff. Nov. 25, 1996



Section 15.423 Availability of financial report pertaining to local unit or state department, institution, or office.

Sec. 3.

A local unit or a state department, institution, or office shall obtain and retain a copy of any financial report pertaining to that local unit or state department, institution, or office. A local unit or state department, institution, or office, including but not limited to the state treasurer or auditor general shall make an annual financial report prepared, owned, used, in the possession of, or retained by the local unit or state department, institution, or office available for public inspection under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1996, Act 427, Imd. Eff. Nov. 25, 1996



Section 15.424 Unauthorized investments prohibited.

Sec. 4.

This act does not authorize a local unit or this state to make investments not otherwise authorized by law.

History: 1996, Act 427, Imd. Eff. Nov. 25, 1996



Section 15.425 Exceptions.

Sec. 5.

Investments of defined contribution plans and deferred compensation plans that are chosen by the employee participating in the plan shall not be made available to the public under this act.

History: 1996, Act 427, Imd. Eff. Nov. 225, 1996






Act 462 of 1996 ENHANCED ACCESS TO PUBLIC RECORDS ACT (15.441 - 15.445)

Section 15.441 Short title.

Sec. 1.

This act shall be known and may be cited as the “enhanced access to public records act”.

History: 1996, Act 462, Imd. Eff. Dec. 26, 1996



Section 15.442 Definitions.

Sec. 2.

As used in this act:

(a) “Enhanced access” means a public record's immediate availability for public inspection, purchase, or copying by digital means. Enhanced access does not include the transfer of ownership of a public record.

(b) “Geographical information system” means an informational unit or network capable of producing customized maps based on a digital representation of geographical data.

(c) “Operating expenses” includes, but is not limited to, a public body's direct cost of creating, compiling, storing, maintaining, processing, upgrading, or enhancing information or data in a form available for enhanced access, including the cost of computer hardware and software, system development, employee time, and the actual cost of supplying the information or record in the form requested by the purchaser.

(d) “Person” means that term as defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232.

(e) “Public body” means that term as defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232.

(f) “Public record” means that term as defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232.

(g) “Reasonable fee” means a charge calculated to enable a public body to recover over time only those operating expenses directly related to the public body's provision of enhanced access.

(h) “Software” means a set of statements or instructions that when incorporated in a machine-usable medium is capable of causing a machine or device having information processing capabilities to indicate, perform, or achieve a particular function, task, or result.

(i) “Third party” means a person who requests a geographical information system or output from a geographical information system under this act. However, third party does not include a person for whom a fee authorized under this act is waived in accordance with an intergovernmental agreement described in section 3.

History: 1996, Act 462, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 550, Imd. Eff. Jan. 22, 1999



Section 15.443 Enhanced access to public record; powers of public body; collection of fee from third party; sharing access among public bodies; availability of public record; adoption of policy; specific public record.

Sec. 3.

(1) In accordance with this act, a public body may do all of the following:

(a) Upon authorization of the governing body of the public body, provide enhanced access for the inspection, copying, or purchasing of a public record that is not confidential or otherwise exempt by law from disclosure.

(b) Subject to subsections (2) and (3), charge a reasonable fee established by the public body's governing body for providing enhanced access.

(c) Charge a reasonable fee established by the public body's governing body for providing access to either of the following:

(i) A geographical information system.

(ii) The output from a geographical information system.

(d) Provide another public body with access to or output from its geographical information system for the official use of that other public body, without charging a fee to that other public body, if the access to or output from the system is provided in accordance with a written intergovernmental agreement that contains all of the following:

(i) A statement specifying that the public body receiving access to or output from the system without charge is prohibited from providing access to the system's output to a third party unless that public body does both of the following:

(A) Collects from the third party a fee described in subsection (2), or waives that fee in accordance with the written terms of the intergovernmental agreement.

(B) Conveys to the providing public body that portion of any fee collected under subsection (2) that is directly attributable to the operating expenses of the providing public body in furnishing the output from the system to the third party.

(ii) A statement specifying the public purpose for which access to or output from the system is being provided.

(iii) A statement specifying the portion of any fee collected under subsection (2) and collected from a third party that the receiving public body shall convey to the providing public body.

(2) A public body that receives access to or output from a system under an intergovernmental agreement described in subsection (1) may collect from a third party to whom it provides access to the output from the system under this act a reasonable fee that includes both of the following:

(a) An amount that enables the public body providing access to or output from its system to recover over time its operating expenses directly related to providing access to output from its system to a third party.

(b) An amount that enables the receiving public body to recover over time its operating expenses directly related to providing to a third party access to or output from its system.

(3) The language of this act relating to the sharing of access to or output from systems among public bodies shall be liberally construed to facilitate the sharing of access to and output from systems without financial detriment to the public bodies.

(4) Access to or output from a geographical information system shall be made available only in accordance with subsections (1), (2), and (3). Except as otherwise provided in subsections (1), (2), and (3), this act does not limit the inspection and copying of a public record pursuant to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. This section does not apply to public records prepared under an act or statute specifically authorizing the sale of those public records to the public, or where the amount of the fee for providing a copy of the public record is otherwise specifically provided by an act or statute.

(5) Before providing enhanced access to a member of the general public, a public body that elects to provide enhanced access shall adopt an enhanced access policy that complies with this act.

(6) This act does not require a public body to provide enhanced access to a specific public record if that public body has not established an enhanced access policy in accordance with subsection (5) with respect to that specific public record.

History: 1996, Act 462, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 550, Imd. Eff. Jan. 22, 1999



Section 15.444 Elected or appointed individual; ownership interest or compensation from sold information; prohibition.

Sec. 4.

(1) An individual elected or appointed to a board or governing body of a city, village, township or county shall not have an ownership interest in, or accept compensation from, a person who sells information that is obtained from a public record of that city, village, township, or county.

(2) This section does not apply to compensation accepted from a public body.

History: 1996, Act 462, Imd. Eff. Dec. 26, 1996



Section 15.445 Repealed. 2006, Act 227, Imd. Eff. June 26, 2006.






Act 423 of 2012 PUBLIC EMPLOYEE COMPENSATION DISCLOSURE ACT (15.461 - 15.463)

Section 15.461 Short title.

Sec. 1.

This act shall be known and may be cited as the "public employee compensation disclosure act".

History: 2012, Act 423, Imd. Eff. Dec. 21, 2012



Section 15.462 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the civil service commission.

(b) "Public employee" means an individual who is employed in the classified state service.

History: 2012, Act 423, Imd. Eff. Dec. 21, 2012



Section 15.463 Information regarding classified state employees to be posted on commission's website.

Sec. 3.

By January 31 of each year, the commission shall post on the commission's website all of the following information regarding classified state employees during the prior fiscal year:

(a) For each state department or agency:

(i) The number of full-time equivalent employees.

(ii) The average pay rate for all employees.

(iii) The average years of service for all employees.

(iv) The number of new hires, returns, and separations.

(v) The turnover rate.

(vi) The percentage of employees eligible to retire over the next 1-, 3-, and 5-year periods.

(vii) The number of employees in each bargaining unit.

(b) The average annual cost of the benefits for all employees.

History: 2012, Act 423, Imd. Eff. Dec. 21, 2012






Act 96 of 2014 REGULATORY BOARDS AND COMMISSIONS ETHICS ACT (15.481 - 15.486)

Section 15.481 Short title; definitions.

Sec. 1.

(1) This act shall be known and may be cited as the "regulatory boards and commissions ethics act".

(2) As used in this act:

(a) "Board" means a board, commission, committee, or subcommittee in the department that has authority in regulatory actions concerning private individuals or entities.

(b) "Department" means the department of licensing and regulatory affairs.

(c) "Immediate family member" means a grandparent, parent, parent-in-law, stepparent, sibling, spouse, child, or stepchild.

History: 2014, Act 96, Eff. July 1, 2014



Section 15.482 Standards in addition to other standard of conduct or disclosure requirement.

Sec. 2.

In addition to any other standard of conduct or disclosure requirement that may apply to a member or designated alternate member of a board, each member or designated alternate shall comply with the standards set forth in this act.

History: 2014, Act 96, Eff. July 1, 2014



Section 15.483 Board member; duties; prohibited conduct.

Sec. 3.

(1) A board member shall do all of the following:

(a) Disclose to the board and the director of the department any pecuniary, contractual, business, employment, or personal interest that the board member may have in a contract, grant, loan, or a regulatory, enforcement, or disciplinary matter before the board. Disclosure is also required if a spouse, child, or stepchild of a board member is a director, officer, direct or indirect shareholder, or employee of an entity under consideration for a contract, grant, or loan or is the subject of a regulatory, enforcement, or disciplinary action before the board. A board member shall make a written disclosure of the conflict to the board unless the board member verbally discloses the conflict at a meeting of the board and the disclosure is included in the official minutes of the meeting.

(b) Refrain from participating in any discussion, directly or indirectly, with other board members regarding a matter before the board if the board member has a direct or indirect interest described in subdivision (a).

(c) Abstain from voting on any motion or resolution relating to a matter in which the board member has a direct or indirect interest described in subdivision (a).

(d) Use state resources, property, and funds under the board member's official care and control judiciously and solely in accordance with prescribed constitutional, statutory, and regulatory procedures and not for personal gain or benefit.

(2) A board member shall refrain from all of the following:

(a) Divulging to an unauthorized person any confidential information acquired in the course of the member's service on the board before the time prescribed or authorized for release to the public.

(b) Representing his or her personal opinion as that of the board or the department.

(c) Soliciting or accepting a gift or loan of money, goods, services, or other thing of value for the benefit of a person or organization other than this state that could reasonably be expected to influence the manner in which the board member performs official duties.

(d) Engaging in a business transaction in which the board member may profit from his or her official position or authority as a board member or benefit financially from confidential information that the board member obtained or may obtain incident to the board membership.

(e) Rendering services for a private or public interest if that service is incompatible or in conflict with the discharge of the board member's official duties at the time the services are rendered.

(f) Participating in his or her official capacity as a board member in negotiating or executing contracts, making loans, granting subsidies, fixing rates, issuing permits or certificates, or other regulation or supervision relating to a business entity in which the board member or an immediate family member of the board member has a pecuniary or personal interest, other than a 2% or smaller interest in a publicly traded company.

History: 2014, Act 96, Eff. July 1, 2014



Section 15.484 Board member or immediate family member with interest in matter; adoption in violation of conflict of interest; requirements.

Sec. 4.

A contract, grant, or loan that a board enters into with or awards to a board member or an immediate family member of a board member with an interest in the matter is adopted in violation of conflict of interest standards and is voidable at the option of the department unless the affected board member complies with all of the following:

(a) Except as expressly permitted by applicable law, the affected board member has abstained from participating in the discussion or vote on the matter.

(b) The affected board member immediately upon knowledge or discovery discloses the pecuniary, contractual, business, employment, or personal interest in the contract, grant, or loan in the manner required by this act and other applicable law.

History: 2014, Act 96, Eff. July 1, 2014



Section 15.485 Undisclosed interest or conflict of interest; referral to board of ethics; review by director or designee; reconsideration of action.

Sec. 5.

(1) A person who has reason to believe that a board member has failed to disclose an interest described in section 3(1)(a) or has an interest that is not required to be disclosed but that would have a tendency to affect the ability of the member to render an impartial decision on a matter may request, not later than 1 year after the board takes any action on the matter, that the director of the department or his or her designee consider the issue of a conflict of interest as to that matter. The director or his or her designee shall investigate the matter and decide the issue of whether or not the board member has an undisclosed interest described in section 3(1)(a) or has another conflict of interest sufficient to raise a reasonable doubt as to whether the board member could render an impartial decision. The director or his or her designee may refer the matter to the board of ethics created in section 3 of 1973 PA 196, MCL 15.343, at his or her discretion.

(2) If the director or his or her designee determines under subsection (1) that a board member has an undisclosed interest or a conflict of interest that is sufficient to raise a reasonable doubt as to whether the board member could render an impartial decision, the department shall review the action to determine if that board member cast a deciding vote in any action the board took regarding the matter in which there is a reasonable doubt of the board member's ability to have rendered an impartial decision. If the action did not depend on the vote of that board member, the action of the board stands. If that board member was the deciding vote in an action regarding the matter, the board shall reconsider the action without the participation of the board member who was found to have an interest that was sufficient to raise a reasonable doubt as to whether he or she could have rendered an impartial decision.

History: 2014, Act 96, Eff. July 1, 2014



Section 15.486 Conflict with existing ethics laws.

Sec. 6.

This act is intended to supplement existing ethics laws, and if there is a conflict, the following laws prevail:

(a) Section 10 of article IV of the state constitution of 1963.

(b) 1978 PA 566, MCL 15.181 to 15.185.

(c) 1968 PA 318, MCL 15.301 to 15.310.

(d) 1968 PA 317, MCL 15.321 to 15.330.

(e) 1973 PA 196, MCL 15.341 to 15.348.

History: 2014, Act 96, Eff. July 1, 2014






Act 199 of 1976 TEMPORARY ASSIGNMENT OF EMPLOYEES (15.501 - 15.512)

Section 15.501 Definitions.

Sec. 1.

As used in this act:

(a) “Employee” means a person who is employed by or is an employee of a federal agency, an institution of higher education, a local unit of government, or a state agency.

(b) “Federal agency” means an agency, board, bureau, commission, department, division, office, or subdivision thereof of the federal government.

(c) “Institution of higher education” means a public or private institution of a state which offers a degree or course of study beyond the twelfth grade.

(d) “Local unit of government” means a city, county, township, village, school district, intermediate school district, or subdivision thereof of this state or any other state. A governmental subdivision of another state which is not the same as a local unit of government of this state is included if it is similar in organization or has similar powers and duties as a local unit of government of this state.

(e) “Receiving agency” means a federal agency, institution of higher education, local unit of government, or a state agency which receives an employee from a sending agency pursuant to this act.

(f) “Sending agency” means a federal agency, institution of higher education, local unit of government, or a state agency which sends an employee to a receiving agency pursuant to this act.

(g) “State agency” means an agency, board, bureau, commission, department, division, office, or subdivision thereof of this state or another state.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.502 Receiving agencies and sending agencies subject to act; conflict with federal law.

Sec. 2.

(1) When an employee participates in a temporary assignment, the receiving agency, and the sending agency are subject to this act and a contract relative thereto is subject to and shall conform to this act.

(2) This act does not apply when the receiving agency is privately owned or operated, a federal agency, or located in another state, and the sending agency is privately owned or operated, a federal agency, or located in another state.

(3) If this act is in conflict with a federal law, the federal law shall control.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.503 Participation as sending or receiving agency.

Sec. 3.

An institution of higher education of this state, a local unit of government of this state, or a state agency of this state may participate as a sending or receiving agency in a program involving a temporary assignment of an employee with a federal agency, institution of higher education, local unit of government, or state agency.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.504 Status of employee participating in temporary assignment; salary, benefits, and supervision of employee on detail; rights, benefits, and obligations of employee in status of leave of absence.

Sec. 4.

(1) An employee who is participating in a temporary assignment shall be considered as being on detail to a regular work assignment of the sending agency or in a status of leave of absence from the sending agency.

(2) An employee who is on detail shall receive at least the same salary and benefits to which he would otherwise be entitled and which shall be paid by the sending agency except as otherwise agreed between the sending and the receiving agencies. A receiving agency shall supervise the duties of an employee who is on detail except as otherwise agreed to by the sending and receiving agencies.

(3) An employee who is on a status of leave of absence shall receive at least the same salary and benefits to which he would otherwise be entitled and which shall be paid by the receiving agency except as otherwise agreed between the sending and the receiving agencies. An employee who is on a status of leave of absence may be granted annual leave or other time off with compensation to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this act, an employee who is in a status of leave of absence has the same rights, benefits, and obligations as other employees of the sending agency who are on a leave of absence status for any other purpose. Notwithstanding any other law an employee may credit the period of the assignment toward any retirement benefit of the sending agency.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.505 Workmen's compensation coverage; other benefits and coverage.

Sec. 5.

(1) Except as provided in subsection (2) a receiving agency shall provide workmen's compensation coverage pursuant to Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws, for an employee participating in a temporary assignment under this act. A sending agency by agreement may provide workmen's compensation coverage pursuant to Act No. 317 of the Public Acts of 1969, as amended, for an employee participating in a temporary assignment under this act in place of the receiving agency.

(2) If the sending agency was providing benefits and coverage for the employee before the temporary assignment under a different law and the benefits and coverage to the employee are greater than the benefits and coverage provided under Act No. 317 of the Public Acts of 1969, as amended, then the benefits and coverage provided by the sending agency shall apply regardless of any law or agreement to the contrary.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.506 Participant in temporary assignment as employee of sending agency.

Sec. 6.

Except as otherwise provided in this act, an employee who participates in a temporary assignment pursuant to this act is and shall remain the employee of the sending agency during the time of the temporary assignment and for 24 hours thereafter.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.507 Duration of participation in temporary assignment; extension of contract.

Sec. 7.

An employee may not be on detail or on a status of leave in a temporary assignment pursuant to this act for more than 2 years, except that the parties to the contract may agree to extend the contract for not more than 2 years. An extension of a contract does not require approval of the department of civil service.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.508 Provisions of contract; attachment of rules applying to reimbursement for expenses.

Sec. 8.

(1) The contract under which the employee is to be temporarily assigned shall provide:

(a) The terms and conditions of the employee's reimbursement for travel or other necessary expenses.

(b) The name of the agency which is to pay the travel or other necessary expenses.

(2) A copy of any rule or regulation which applies to the employee's reimbursement for expenses shall be attached to each copy of the contract.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.509 Agreeing to and signing of contract; copies of contract.

Sec. 9.

(1) The contract shall be agreed to and signed by the affected employee, the sending agency, and the receiving agency.

(2) The affected employee, the sending agency, the receiving agency, and the department of civil service shall receive a true copy of the contract.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.510 Approval of contract.

Sec. 10.

Before a contract can be effective under this act, it shall be approved by the department of civil service.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.511 Participation by elected official prohibited.

Sec. 11.

An elected official may not participate in a temporary assignment pursuant to this act.

History: 1976, Act 199, Imd. Eff. July 23, 1976



Section 15.512 Duties of department of civil service.

Sec. 12.

The department of civil service shall:

(a) Assist any employee, receiving agency, or sending agency which is participating or attempting to participate in a temporary assignment pursuant to this act.

(b) Make rules to implement this act.

(c) Take any action it deems necessary to implement this act.

(d) Make an annual report of its actions, operations, and recommendations to the governor and the legislature.

History: 1976, Act 199, Imd. Eff. July 23, 1976






Act 288 of 2008 LEGAL DEFENSE FUND ACT (15.521 - 15.539)

Section 15.521 Short title.

Sec. 1.

This act shall be known and may be cited as the "legal defense fund act".

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.523 Definitions.

Sec. 3.

As used in this act:

(a) "Contribution" means a payment, gift, subscription, assessment, expenditure, contract, payment for services, dues, advance, forbearance, loan, or donation of money or anything of ascertainable monetary value, or a transfer of anything of ascertainable monetary value to a person, made for or allocated to the purpose of defending an elected official in a criminal, civil, or administrative action that arises directly out of the conduct of the elected official's governmental duties. Contribution includes an officer holder's own money or property, other than the officer holder's homestead, used on behalf of the officer holder's defense, the granting of discounts or rebates not available to the general public, and the endorsing or guaranteeing of a loan for the amount the endorser or guarantor is liable. Contribution does not include an offer or tender of a contribution if expressly and unconditionally rejected, returned, or refunded within 30 business days after receipt.

(b) "Elected official" means an individual who holds an elective office in state or local government in this state.

(c) "Elective office" means a public office filled by an election. A person who is appointed to fill a vacancy in a public office that is ordinarily elective holds an elective office. Elective office does not include the office of precinct delegate. Elective office does not include a school board member in a school district that has a pupil membership of 2,400 or less enrolled on the most recent pupil membership count day. Elective office does not include a federal office.

(d) "Financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office located in this state under the laws of this state or the United States.

(e) "Legal defense fund" means all contributions received, held, or expended for the legal defense of an elected official. For purposes of this act, a legal defense fund does not include a fund of a local government association that is an exempt organization under section 501(c)(4) of the internal revenue code of 1986, 26 USC 501, or of a local government organization, if money in the organization’s fund is composed of money that is excluded from the definition of gross income under section 115 of the internal revenue code of 1986, 26 USC 115.

(f) "Person" means a business, individual, proprietorship, firm, partnership, joint venture, syndicate, business trust, labor organization, company, corporation, association, committee, or any other organization or group of persons acting jointly.

(g) "Treasurer" means the individual designated as responsible for a legal defense fund's record keeping, report preparation, or report filing or, in the absence of such an individual, the elected official who is the beneficiary of the legal defense fund.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.525 Statement of organization; filing; information; amended statement; late filing fee; failure to file statement; dissolution.

Sec. 5.

(1) An elected official who is the beneficiary of a legal defense fund shall file a statement of organization with the secretary of state within 10 days after the earlier of the date the legal defense fund first receives a contribution or first makes an expenditure of a contribution.

(2) A statement of organization required by this section shall include all of the following information:

(a) The name, street address, and telephone number of the legal defense fund. The name of the legal defense fund shall include the first and last names of the elected official who is the beneficiary of the legal defense fund and the words "legal defense fund".

(b) The name, street address, and telephone number of the individual designated as the treasurer of the legal defense fund.

(c) The name and address of the financial institution in which money of the legal defense fund is or is intended to be deposited.

(d) The full name of and office held by the elected official who is the beneficiary of the legal defense fund.

(e) A description of the criminal, civil, or administrative action arising directly out of the conduct of the elected official's duties for which a contribution to or expenditure from the legal defense fund was made.

(3) If any of the information required in a statement of organization under this section changes, the legal defense fund shall file an amended statement of organization when the next transaction report under section 7 is required to be filed.

(4) An elected official who fails to file a statement of organization as required by this section shall pay a late filing fee of $10.00 for each business day the statement remains unfiled. A late filing fee shall not exceed $300.00. An elected official who fails to file a statement of organization under this subsection is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(5) When a legal defense fund is dissolved, the elected official shall file a statement of dissolution with the secretary of state, in the form required by the secretary of state, and shall return any unexpended funds to the contributor of the funds or forward the unexpended funds to the state treasurer for deposit into the general fund of the state or to the state bar of Michigan for deposit into the state bar of Michigan client protection fund.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.527 Transaction report.

Sec. 7.

(1) From the earlier of the date that a legal defense fund receives its first contribution or makes its first expenditure of a contribution until the date the elected official files a statement of dissolution under section 5, the treasurer of a legal defense fund shall file transaction reports according to the schedule in subsection (2). A transaction report shall disclose all of the following information:

(a) The legal defense fund's name, address, and telephone number and the full name, residential and business addresses, and telephone numbers of the legal defense fund's treasurer.

(b) The following information about each person from whom a contribution is received during the covered period:

(i) The person's full name.

(ii) The person's street address.

(iii) The amount contributed.

(iv) The date on which each contribution was received.

(v) The cumulative amount contributed by that person.

(vi) If the person is an individual whose cumulative contributions are more than $100.00, the person's occupation, employer, and principal place of business.

(c) The following information itemized as to each expenditure from the legal defense fund that exceeds $50.00 and as to expenditures made to 1 person that cumulatively total $50.00 or more during a covered period:

(i) The amount of the expenditure.

(ii) The name and address of the person to whom the expenditure is made.

(iii) The purpose of the expenditure.

(iv) The date of the expenditure.

(2) Subject to subsections (3) and (4), the treasurer of a legal defense fund shall file a transaction report on or before each of the following dates covering the period beginning on the day after the closing date of the preceding transaction report and ending on the indicated closing date:

(a) January 25, with a closing date of December 31 of the previous year.

(b) April 25, with a closing date of March 31.

(c) July 25, with a closing date of June 30.

(d) October 25, with a closing date of September 30.

(3) The beginning date of the first transaction report required by this section shall be the date the first contribution is received by the legal defense fund.

(4) The treasurer of a legal defense fund shall file a final transaction report with its statement of dissolution under section 5. The final transaction report shall cover the period beginning on the day after the closing date of the preceding transaction report and ending on the latest date that the legal defense fund received a contribution, made an expenditure, or transferred unexpended funds and dissolved.

(5) A transaction report required by this section shall include a verification statement, signed by the treasurer for the legal defense fund and the elected official, stating that he or she used all reasonable diligence in preparing the report and that to his or her knowledge the statement is true and complete.

(6) A treasurer or other individual designated on the statement of organization as responsible for the legal defense fund's record keeping, report preparation, or report filing shall keep detailed accounts, records, bills, and receipts as required to substantiate the information contained in a statement or report required under this act. The records of a legal defense fund shall be preserved for 5 years and shall be made available for inspection as authorized by the secretary of state. A treasurer who knowingly violates this subsection is subject to a civil fine of not more than $1,000.00.

(7) A treasurer or elected official who knowingly submits false information under this section is guilty of a misdemeanor punishable by imprisonment for not more than 180 days or a fine of not more than $5,000.00, or both.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.529 Transaction report; late filing fee; failure to file or filing incomplete transaction report as misdemeanor; penalty.

Sec. 9.

(1) If a report required by section 7 is filed late, the legal defense fund or the elected official shall pay a late filing fee. If the legal defense fund has received contributions of $10,000.00 or less during the previous 2 years, the late filing fee shall be $25.00 for each business day the report remains unfiled, but not to exceed $500.00. If the legal defense fund has received contributions of more than $10,000.00 during the previous 2 years, the late filing fee shall be determined as follows, but shall not exceed $1,000.00:

(a) Twenty-five dollars for each business day the report remains unfiled.

(b) An additional $25.00 for each business day after the first 3 business days the report remains unfiled.

(c) An additional $50.00 for each business day after the first 10 business days the report remains unfiled.

(2) A treasurer who fails to file 2 transaction reports required by section 7, if both of the reports remain unfiled for more than 30 days, is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(3) A treasurer who knowingly files an incomplete transaction report is subject to a civil fine of not more than $1,000.00.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.531 Statement or report; availability; reasonable charge; use for commercial purpose prohibited; preservation; filing fee; determination of compliance with filing requirements; notice of error or omission; corrections; report of uncorrected error or omission or failure to file; filing date.

Sec. 11.

(1) The secretary of state shall make a statement or report required to be filed under this act available for public inspection and reproduction, commencing as soon as practicable, but not later than the third business day following the day on which it is received, during regular business hours of the filing official. The secretary of state shall also make the report or all of the contents of the report available to the public on the internet, without charge, as soon as practicable, at a single website established and maintained by the secretary of state.

(2) A copy of a statement or part of a statement shall be provided by the secretary of state at a reasonable charge.

(3) A statement open to the public under this act shall not be used for any commercial purpose.

(4) Except as otherwise provided in this subsection, a statement of organization filed under this act with the secretary of state shall be preserved by the secretary of state for 15 years from the official date of the committee's dissolution. Any other statement or report filed under this act with the secretary of state shall be preserved by the secretary of state for 15 years from the date the filing occurred. Upon a determination that a violation of this act has occurred, all complaints, orders, decisions, or other documents related to that violation shall be preserved by the filing official who is not the secretary of state or the secretary of state for 15 years from the date of the court determination or the date the violations are corrected, whichever is later. Statements and reports filed under this act may be reproduced pursuant to the records media act, 1992 PA 116, MCL 24.401 to 24.406. After the required preservation period, the statements and reports, or the reproductions of the statements and reports, may be disposed of in the manner prescribed in the management and budget act, 1984 PA 431, MCL 18.1101 to 18.1594, and 1913 PA 271, MCL 399.1 to 399.10.

(5) A charge shall not be collected by a filing official for the filing of a required statement or report or for a form upon which the statement or report is to be prepared, except a late filing fee required by this act.

(6) The secretary of state shall determine whether a statement or report filed under this act complies, on its face, with the requirements of this act. The secretary of state shall determine whether a statement or report that is required to be filed under this act is in fact filed. Within 4 business days after the deadline for filing a statement or report under this act, the secretary of state shall give notice to the filer by registered mail of an error or omission in the statement or report and give notice to a person the secretary of state has reason to believe is a person required to and who failed to file a statement or report. A failure to give notice by the secretary of state under this subsection is not a defense to a criminal action against the person required to file.

(7) Within 9 business days after the report or statement is required to be filed, the filer shall make any corrections in the statement or report filed with the secretary of state. If the report or statement was not filed, then the report or statement shall be late filed within 9 business days after the time it was required to be filed and shall be subject to late filing fees.

(8) After 9 business days and before 12 business days have expired after the deadline for filing the statement or report, the secretary of state shall report errors or omissions that were not corrected and failures to file to the attorney general.

(9) A statement or report required to be filed under this act shall be filed not later than 5 p.m. of the day in which it is required to be filed. A transaction report that is postmarked by registered or certified mail, or sent by express mail or other overnight delivery service, at least 2 days before the deadline for filing is filed within the prescribed time regardless of when it is actually delivered. Any other statement or report required to be filed under this act that is postmarked by registered or certified mail or sent by express mail or other overnight delivery service on or before the deadline for filing is filed within the prescribed time regardless of when it is actually delivered.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.533 Contributions.

Sec. 13.

(1) An elected official, or a person on behalf of an elected official, shall not solicit or accept a contribution for the purpose of defending the elected official in a criminal, civil, or administrative action that arises directly out of the conduct of the elected official's governmental duties unless the contribution is included in a legal defense fund that complies with the requirements of this act.

(2) A person shall not make and the elected officer or treasurer of a legal defense fund shall not accept an anonymous contribution. An anonymous contribution to a legal defense fund shall not be deposited into the account the legal defense fund maintains with a financial institution, but shall be given to a person that is exempt from taxation under section 501(c)(3) of the internal revenue code, 26 USC 501. The person receiving the contribution from the legal defense fund shall provide the legal defense fund with a receipt, which shall be retained by the legal defense fund's treasurer.

(3) A contribution shall not be made by a person to another person with the agreement or arrangement that the person receiving the contribution will then transfer that contribution to a particular legal defense fund.

(4) Contributions to a legal defense fund that are received as or converted to the form of money, checks, or other negotiable instruments shall be deposited in a single account in a financial institution for all contributions to the legal defense fund. The treasurer of the legal defense fund shall designate the financial institution that is the official depository of the legal defense fund. A contribution that is received and retained by a legal defense fund shall be maintained in a separate account at the official depository and shall not be deposited in or commingled with any other account of the elected official.

(5) A person who knowingly violates this section is guilty of a misdemeanor punishable as follows:

(a) If the person is an individual, by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(b) If the person is other than an individual, by a fine of not more than $10,000.00.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.535 Expenditures; violation as misdemeanor; penalty.

Sec. 15.

(1) Except for expenditures upon dissolution that are made as prescribed in section 5 or as provided for an anonymous contribution under section 13, a person shall make expenditures from a legal defense fund only for administration of the fund, attorney fees, or related legal costs, which shall not include direct or indirect payments for media purchases, media consulting, or mass mailings. An expenditure from a legal defense fund shall be made for the legal defense of only the 1 elected official for whom the fund was established.

(2) A person who knowingly violates this section is guilty of a misdemeanor punishable as follows:

(a) If the person is an individual, by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(b) If the person is other than an individual, by a fine of not more than $10,000.00.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.537 Scope of act; applicability.

Sec. 17.

This act applies to any contribution made, received, or expended after the effective date of this act and to any contribution received before the effective date of this act that has not been returned to the contributor within 90 days after the effective date of this act.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008



Section 15.539 Rules; declaratory rulings.

Sec. 19.

The secretary of state may promulgate rules to implement this act and may issue declaratory rulings pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2008, Act 288, Imd. Eff. Oct. 6, 2008






Act 152 of 2011 PUBLICLY FUNDED HEALTH INSURANCE CONTRIBUTION ACT (15.561 - 15.569)

Section 15.561 Short title.

Sec. 1.

This act shall be known and may be cited as the "publicly funded health insurance contribution act".

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011



Section 15.562 Definitions.

Sec. 2.

As used in this act:

(a) "Designated state official" means:

(i) For an election affecting employees and officers in the judicial branch of state government, the state court administrator.

(ii) For an election affecting senate employees and officers, the secretary of the senate.

(iii) For an election affecting house of representatives employees and officers, the clerk of the house.

(iv) For an election affecting legislative council employees, the legislative council.

(v) For an election affecting employees in the state classified service, the civil service commission.

(vi) For an election affecting executive branch employees who are not in the state classified service, the state employer.

(b) "Flexible spending account" means a medical expense flexible spending account in conjunction with a cafeteria plan as permitted under the federal internal revenue code of 1986.

(c) "Health savings account" means an account as permitted under section 223 of the internal revenue code of 1986, 26 USC 223.

(d) "Local unit of government" means a city, village, township, or county, a municipal electric utility system as defined in section 4 of the Michigan energy employment act of 1976, 1976 PA 448, MCL 460.804, an authority created under chapter VIA of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.108 to 259.125c, or an authority created under 1939 PA 147, MCL 119.51 to 119.62.

(e) "Medical benefit plan" means a plan established and maintained by a carrier, a voluntary employees' beneficiary association described in section 501(c)(9) of the internal revenue code of 1986, 26 USC 501, or by 1 or more public employers, that provides for the payment of medical benefits, including, but not limited to, hospital and physician services, prescription drugs, and related benefits, for public employees or elected public officials. Medical benefit plan does not include benefits provided to individuals retired from a public employer or a public employer's contributions to a fund used for the sole purpose of funding health care benefits that are available to a public employee or an elected public official only upon retirement or separation from service.

(f) "Medical benefit plan costs" does not include a payment by the public employer to an employee or elected public official in lieu of medical benefit plan coverage and, for a medical benefit plan coverage year beginning after the later of January 1, 2014 or the effective date of the amendatory act that added this subdivision, includes, but is not limited to, all of the following:

(i) Any amount that the public employer pays directly or indirectly for the assessment levied pursuant to the health insurance claims assessment act, 2011 PA 142, MCL 550.1731 to 550.1741.

(ii) Insurance agent or company commissions.

(iii) Any additional amount the public employer is required to pay as a fee or tax under the patient protection and affordable care act, Public Law 111-148, as amended by the federal health care and education reconciliation act of 2010, Public Law 111-152.

(g) "Medical benefit plan coverage year" means the 12-month period after the effective date of the contractual or self-insured medical coverage plan that a public employer provides to its employees or public officials.

(h) "Public employer" means this state; a local unit of government or other political subdivision of this state; any intergovernmental, metropolitan, or local department, agency, or authority, or other local political subdivision; a school district, a public school academy, or an intermediate school district, as those terms are defined in sections 4 to 6 of the revised school code, 1976 PA 451, MCL 380.4 to 380.6; a community college or junior college described in section 7 of article VIII of the state constitution of 1963; or an institution of higher education described in section 4 of article VIII of the state constitution of 1963.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011 ;-- Am. 2013, Act 269, Imd. Eff. Dec. 30, 2013



Section 15.563 Public employer contribution to medical benefit plan; limitation on amount; allocation of payments; adjustment of maximum payment.

Sec. 3.

(1) Except as otherwise provided in this act, a public employer that offers or contributes to a medical benefit plan for its employees or elected public officials shall pay no more of the annual costs or illustrative rate and any payments for reimbursement of co-pays, deductibles, or payments into health savings accounts, flexible spending accounts, or similar accounts used for health care costs, than a total amount equal to $5,500.00 times the number of employees and elected public officials with single-person coverage, $11,000.00 times the number of employees and elected public officials with individual-and-spouse coverage or individual-plus-1-nonspouse-dependent coverage, plus $15,000.00 times the number of employees and elected public officials with family coverage, for a medical benefit plan coverage year beginning on or after January 1, 2012. A public employer may allocate its payments for medical benefit plan costs among its employees and elected public officials as it sees fit. By October 1 of each year after 2011, the state treasurer shall adjust the maximum payment permitted under this subsection for each coverage category for medical benefit plan coverage years beginning the succeeding calendar year, based on the change in the medical care component of the United States consumer price index for the most recent 12-month period for which data are available from the United States department of labor, bureau of labor statistics.

(2) For a medical benefit plan coverage year beginning January 1, 2014 through December 31, 2014, the multiplier used to calculate the maximum public employer payment under subsection (1) shall be $12,250.00 for employees and elected public officials with individual-and-spouse coverage or individual-plus-1-nonspouse-dependent coverage and shall be adjusted each year as provided in subsection (1).

(3) For purposes of calculating a public employer's maximum total annual medical benefit plan costs under subsection (1), "employee or elected public official" does not include an employee or elected public official who declines the medical benefit plan offered or contributed to by the public employer.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011 ;-- Am. 2013, Act 270, Imd. Eff. Dec. 30, 2013



Section 15.564 Public employer contribution to medical benefit plan; limitation on percentage of annual costs; allocation of employees' share of total costs.

Sec. 4.

(1) By a majority vote of its governing body each year, prior to the beginning of the medical benefit plan coverage year, a public employer, excluding this state, may elect to comply with this section for a medical benefit plan coverage year instead of the requirements in section 3. The designated state official may elect to comply with this section instead of section 3 as to medical benefit plans for state employees and state officers.

(2) For medical benefit plan coverage years beginning on or after January 1, 2012, a public employer shall pay not more than 80% of the total annual costs of all of the medical benefit plans it offers or contributes to for its employees and elected public officials. For purposes of this subsection, total annual costs includes the premium or illustrative rate of the medical benefit plan and all employer payments for reimbursement of co-pays, deductibles, and payments into health savings accounts, flexible spending accounts, or similar accounts used for health care but does not include beneficiary-paid copayments, coinsurance, deductibles, other out-of-pocket expenses, other service-related fees that are assessed to the coverage beneficiary, or beneficiary payments into health savings accounts, flexible spending accounts, or similar accounts used for health care. For purposes of this section, each elected public official who participates in a medical benefit plan offered by a public employer shall be required to pay 20% or more of the total annual costs of that plan. The public employer may allocate the employees' share of total annual costs of the medical benefit plans among the employees of the public employer as it sees fit.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011 ;-- Am. 2013, Act 271, Imd. Eff. Dec. 30, 2013



Section 15.565 Collective bargaining agreement or other contract in effect; inconsistent terms.

Sec. 5.

(1) If a collective bargaining agreement or other contract that is inconsistent with sections 3 and 4 is in effect for 1 or more employees of a public employer on September 27, 2011, the requirements of section 3 or 4 do not apply to an employee covered by that contract until the contract expires. A public employer's expenditures for medical benefit plans under a collective bargaining agreement or other contract described in this subsection shall be excluded from calculation of the public employer's maximum payment under section 4. The requirements of sections 3 and 4 apply to any extension or renewal of the contract.

(2) A collective bargaining agreement or other contract that is executed on or after September 27, 2011 shall not include terms that are inconsistent with the requirements of sections 3 and 4.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011 ;-- Am. 2013, Act 272, Imd. Eff. Dec. 30, 2013



Section 15.566 Deduction by public employer.

Sec. 6.

A public employer may deduct the covered employee's or elected public official's portion of the cost of a medical benefit plan from compensation due to the covered employee or elected public official. The employer may condition eligibility for the medical benefit plan on the employee's or elected public official's authorizing the public employer to make the deduction.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011



Section 15.567 Applicability of requirements to medical benefit plans of public employees and elected public officials; scope; effect of certain sections found to be invalid.

Sec. 7.

(1) The requirements of this act apply to medical benefit plans of all public employees and elected public officials to the greatest extent consistent with constitutionally allocated powers, whether or not a public employee is a member of a collective bargaining unit.

(2) If a court finds the requirements of section 3 to be invalid, the expenditure limit in section 4 shall apply to a public employer that does not exempt itself under section 8, except that the requirement for a majority vote of the governing body of the public employer in section 4 shall not apply. If a court finds section 4 to be invalid, the expenditure limit in section 3 shall apply to each public employer that does not exempt itself under section 8.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011



Section 15.568 Exemption from act; extension; exceptions.

Sec. 8.

(1) By a 2/3 vote of its governing body each year, prior to the beginning of the medical benefit plan coverage year, a local unit of government may exempt itself from the requirements of this act for the next succeeding medical benefit plan coverage year.

(2) A 2/3 vote of the governing body of the local unit of government prior to the beginning of each succeeding medical benefit plan coverage year is required to extend an exemption under this section.

(3) An exemption under this section is not effective for a city with a mayor who is both the chief executive and chief administrator, unless the mayor also approves the exemption.

(4) An exemption under this section is not effective for a county with a county executive who is both the chief executive and chief administrator, unless the county executive also approves the exemption.

(5) An exemption under this section is not effective for a city with a population greater than 600,000.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011 ;-- Am. 2013, Act 273, Imd. Eff. Dec. 30, 2013 ;-- Am. 2014, Act 184, Imd. Eff. June 20, 2014



Section 15.569 Noncompliance by public employer; penalty.

Sec. 9.

If a public employer fails to comply with this act, the public employer shall permit the state treasurer to reduce by 10% each economic vitality incentive program payment received under 2011 PA 63 and the department of education shall assess the public employer a penalty equal to 10% of each payment of any funds for which the public employer qualifies under the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772, during the period that the public employer fails to comply with this act. Any reduction setoff or penalty amounts recovered shall be returned to the fund from which the reduction is assessed or upon which the penalty is determined. The department of education may also refer the penalty collection to the department of treasury for collection consistent with section 13 of 1941 PA 122, MCL 205.13.

History: 2011, Act 152, Imd. Eff. Sept. 27, 2011






Act 297 of 2011 PUBLIC EMPLOYEE DOMESTIC PARTNER BENEFIT RESTRICTION ACT (15.581 - 15.585)

Section 15.581 Short title.

Sec. 1.

This act shall be known and may be cited as the "public employee domestic partner benefit restriction act".

History: 2011, Act 297, Imd. Eff. Dec. 22, 2011
Constitutionality: The court in Bassett v Snyder, 59 F Supp 3d 837 (ED Mich, 2014), held that sections 3 and 4 of the public employee domestic partner benefit restriction act, 2011 PA 297, MCL 15.583 and 15.584, violated the Equal Protection Clause of the United States Constitution. The court granted a permanent injunction against enforcing the act.



Section 15.582 Definitions.

Sec. 2.

As used in this act:

(a) "Medical benefits" means medical, optical, or dental benefits, including, but not limited to, hospital and physician services, prescription drugs, and related benefits.

(b) "Public employee" means a person holding a position by appointment or employment in the government of this state; in the government of 1 or more of the political subdivisions of this state; in the public school service; in a public or special district; in the service of an authority, commission, or board of this state or a political subdivision of this state; or in any other branch of the public service.

History: 2011, Act 297, Imd. Eff. Dec. 22, 2011
Constitutionality: The court in Bassett v Snyder, 59 F Supp 3d 837 (ED Mich, 2014), held that sections 3 and 4 of the public employee domestic partner benefit restriction act, 2011 PA 297, MCL 15.583 and 15.584, violated the Equal Protection Clause of the United States Constitution. The court granted a permanent injunction against enforcing the act.



Section 15.583 Medical or other fringe benefits; individual residing in same residence as public employee; prohibition.

Sec. 3.

(1) A public employer shall not provide medical benefits or other fringe benefits for an individual currently residing in the same residence as a public employee, if the individual is not 1 or more of the following:

(a) Married to the employee.

(b) A dependent of the employee, as defined in the internal revenue code of 1986.

(c) Otherwise eligible to inherit from the employee under the laws of intestate succession in this state.

(2) A provision in a contract entered into after the effective date of this act that conflicts with the requirements of this act is void.

History: 2011, Act 297, Imd. Eff. Dec. 22, 2011
Constitutionality: The court in Bassett v Snyder, 59 F Supp 3d 837 (ED Mich, 2014), held that sections 3 and 4 of the public employee domestic partner benefit restriction act, 2011 PA 297, MCL 15.583 and 15.584, violated the Equal Protection Clause of the United States Constitution. The court granted a permanent injunction against enforcing the act.



Section 15.584 Collective bargaining agreement or other contract; effect.

Sec. 4.

If a collective bargaining agreement or other contract that is inconsistent with section 3 is in effect for a public employee on the effective date of this act, section 3 does not apply to that group of employees until the collective bargaining agreement or other contract expires or is amended, extended, or renewed.

History: 2011, Act 297, Imd. Eff. Dec. 22, 2011
Constitutionality: The court in Bassett v Snyder, 59 F Supp 3d 837 (ED Mich, 2014), held that sections 3 and 4 of the public employee domestic partner benefit restriction act, 2011 PA 297, MCL 15.583 and 15.584, violated the Equal Protection Clause of the United States Constitution. The court granted a permanent injunction against enforcing the act.



Section 15.585 Applicability to public employees; extent.

Sec. 5.

The requirements of section 3 apply to all public employees to the greatest extent consistent with constitutionally allocated powers.

History: 2011, Act 297, Imd. Eff. Dec. 22, 2011
Constitutionality: The court in Bassett v Snyder, 59 F Supp 3d 837 (ED Mich, 2014), held that sections 3 and 4 of the public employee domestic partner benefit restriction act, 2011 PA 297, MCL 15.583 and 15.584, violated the Equal Protection Clause of the United States Constitution. The court granted a permanent injunction against enforcing the act.






Act 212 of 1999 RESIDENCY OF PUBLIC EMPLOYEES (15.601 - 15.603)

Section 15.601 Definitions.

Sec. 1.

As used in this act:

(a) “Public employer” means a county, township, village, city, authority, school district, or other political subdivision of this state and includes any entity jointly created by 2 or more public employers.

(b) “School district” means a school district, local act school district, or intermediate school district as those terms are defined in the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or a public school academy established under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

History: 1999, Act 212, Eff. Mar. 10, 2000



Section 15.602 Residency requirements of public employees.

Sec. 2.

(1) Except as provided in subsection (2), a public employer shall not require, by collective bargaining agreement or otherwise, that a person reside within a specified geographic area or within a specified distance or travel time from his or her place of employment as a condition of employment or promotion by the public employer.

(2) Subsection (1) does not prohibit a public employer from requiring, by collective bargaining agreement or otherwise, that a person reside within a specified distance from the nearest boundary of the public employer. However, the specified distance shall be 20 miles or another specified distance greater than 20 miles.

(3) A requirement described in subsection (2) does not apply to a person if the person is married and both of the following conditions are met:

(a) The person's spouse is employed by another public employer.

(b) The person's spouse is subject to a condition of employment or promotion that, if not for this section, would require him or her to reside a distance of less than 20 miles from the nearest boundary of the public employer.

(4) Subsection (1) does not apply if the person is a volunteer or paid on-call firefighter, an elected official, or an unpaid appointed official.

History: 1999, Act 212, Eff. Mar. 10, 2000



Section 15.603 Applicability to certain employment contracts.

Sec. 3.

This act applies only to employment contracts entered into, renewed, or renegotiated after the effective date of this act, in accordance with the prohibition against impairment of contracts provided by section 10 of article I of the state constitution of 1963.

History: 1999, Act 212, Eff. Mar. 10, 2000









Chapter 16 - Executive Organization

Act 125 of 1958 EXECUTIVE REORGANIZATION (16.1 - 16.7)



Act 17 of 1964 PERSONS TO SERVE IN PLACE OF STATE OFFICERS (16.51 - 16.51)

Section 16.51 Deputies for state officers; appointment, term.

Sec. 1.

Notwithstanding any other law to the contrary, a state executive or administrative officer, or the head of a department, commission, board or other state agency, may appoint in writing a deputy or other employee of his department to serve in his place as a member of any board, commission or agency of which he is made by law an ex officio member. When the initial executive reorganization is completed pursuant to section 2 of article 5 of the state constitution such appointment shall only be made by the head of the department. The appointment may be made for a specific meeting or meetings or a specific period of time or until revoked by the official making the appointment but such appointment shall terminate whenever the appointing official is no longer eligible to serve in such capacity.

History: 1964, Act 17, Imd. Eff. Apr. 14, 1964






Act 380 of 1965 EXECUTIVE ORGANIZATION ACT OF 1965 (16.101 - 16.608)

380-1965-1 CHAPTER 1 GENERAL PROVISIONS (16.101...16.113)

Section 16.101 Short title.

Sec. 1.

This act shall be known and may be cited as the “Executive organization act of 1965.”

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.102 Head of department defined.

Sec. 2.

Whenever the term “head of the department” is used it shall mean the head of one of the principal departments created by this act.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.103 Types of transfers; continuation of agencies not enumerated.

Sec. 3.

(a) Under this act, a type I transfer means the transferring intact of an existing department, board, commission or agency to a principal department established by this act. When any board, commission, or other agency is transferred to a principal department under a type I transfer, that board, commission or agency shall be administered under the supervision of that principal department. Any board, commission or other agency granted a type I transfer shall exercise its prescribed statutory powers, duties and functions of rule-making, licensing and registration including the prescription of rules, rates, regulations and standards, and adjudication independently of the head of the department. Under a type I transfer all budgeting, procurement and related management functions of any transferred board, agency or commission shall be performed under the direction and supervision of the head of the principal department.

(b) Under this act, a type II transfer means transferring of an existing department, board, commission or agency to a principal department established by this act. Any department, board, commission or agency assigned to a type II transfer under this act shall have all its statutory authority, powers, duties and functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, transferred to that principal department.

(c) Under this act, a type III transfer means the abolishing of an existing department, board, commission, or agency and all its statutory authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, are transferred to that principal department as specified under this act.

(d) Any department, board, commission, or agency not enumerated within this act, but established by law within a department, board, commission or agency shall continue within the department, board, commission or agency within which it had previously been established, and shall continue to exercise all its powers, duties and functions within the principal department established by this act.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.104 Principal departments.

Sec. 4.

Except as otherwise provided by this act, or the state constitution, all executive and administrative powers, duties, and functions, excepting those of the legislature and the judiciary, previously vested by law in the several state departments, commissions, boards, officers, bureaus, divisions, or other agencies are vested in the following principal departments:

(1) Department of State

(2) Department of Attorney General

(3) Department of Treasury

(4) Department of Management and Budget

(5) Department of State Police

(6) Department of Military Affairs

(7) Department of Agriculture

(8) Department of Civil Service

(9) Department of Commerce

(10) Department of Natural Resources

(11) Department of Corrections

(12) Department of Education

(13) Department of Licensing and Regulation

(14) If section 28 of article 5 of the state constitution of 1963 is amended to provide for changing the name of the state highway department to the department of transportation. However, until section 28 of article 5 is amended in the manner described in this section, the name of the department shall be the Department of State Highways and Transportation.

(15) Department of Labor

(16) Department of Mental Health

(17) Department of Public Health

(18) Department of Social Services

(19) Department of Civil Rights

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968 ;-- Am. 1973, Act 127, Imd. Eff. Aug. 22, 1973 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.105 Principal department with commission head; delegation of powers and duties.

Sec. 5.

When a principal department is headed by a commission, it may delegate such duties, powers and authority to the director of the department as it deems necessary to fulfill the duties and obligations of the commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.106 Deputy department heads; powers and duties.

Sec. 6.

Deputy department heads shall perform such duties and exercise such powers as the head of the principal department may prescribe. Except when the head of a department is a commission, deputy department heads shall act for, and exercise the powers of, the head of the principal department during his absence or disability.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.107 Internal organization of principal departments; executive allocation and reallocation of duties and functions; limitations; transfer of type II or type III agencies; administration; rules.

Sec. 7.

(a) Except as provided by law or within this act, the head of each principal department with the approval of the governor is authorized to establish the internal organization of his department and allocate and reallocate duties and functions to promote economic and efficient administration and operation of the department. No substantive function vested by law in any officer or agency within the principal department shall be removed from the jurisdiction of such officer or agency under the provisions of this section.

(b) Except as provided by law or within this act, when any department, commission or board or other agency is transferred by a type II or type III transfer to a principal department under the provisions of this act, the functions of the department, commission or board or other agency shall be administered under the direction and supervision of the head of the principal department. When a department, commission, board or other agency is transferred by a type II or type III transfer to a principal department all prescribed statutory functions of rule making, licensing and registration including the prescription of rules, regulations, standards and adjudications shall be transferred to the head of the principal department into which the department, commission, board or agency has been incorporated.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.108 Compensation; heads of principal departments; directors; commissions; boards; exclusive employment.

Sec. 8.

(a) Heads of principal departments, commissions or boards, principal executive officers of departments, commissions and boards shall receive compensation prescribed by law.

(b) Directors of departments, commissions, boards and directors of departments, boards and commissions transferred to a principal department shall not engage in any business, vocation or employment other than their office. Members of boards and commissions may so engage unless specifically prohibited by law.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.109 Rules and regulations; promulgation.

Sec. 9.

The head of each principal department, and those commissions, boards and agencies granted a type I transfer may promulgate such rules and regulations as may be necessary to carry out the functions now or hereafter vested in them in accordance with the provisions of Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and subject to Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380
Admin Rule: R 400.5106 of the Michigan Administrative Code.



Section 16.110 Powers and duties of governor continued.

Sec. 10.

All powers, duties and functions vested in the office of governor are continued, except as otherwise provided by this act.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.111 Special commissions.

Sec. 11.

Special commissions created under Act No. 195 of the Public Acts of 1931, being sections 10.51 to 10.57 of the Compiled Laws of 1948, are units of the executive office of governor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.112 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 16.113 Department of economic expansion; transfer to executive office of governor; personnel.

Sec. 13.

The powers, duties and functions of the department of economic expansion, created by Act No. 116 of the Public Acts of 1963, enumerated in section 125.1204 (h), (i) and (j) of the Compiled Laws of 1948, as amended, are transferred to the executive office of the governor. The personnel of the department of commerce necessary to implement this section are transferred to the executive office of the governor.

History: Add. 1967, Ex. Sess., Act 11, Eff. Mar. 22, 1968
Popular Name: Act 380






380-1965-2 CHAPTER 2 DEPARTMENT OF STATE (16.125...16.134)

Section 16.125 Department of state; creation.

Sec. 25.

There is hereby created a department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.126 Head of department of state.

Sec. 26.

The head of the department of state is the secretary of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.127 Secretary of state; transfer of powers and duties.

Sec. 27.

Except as otherwise provided in the constitution or in this act, all powers, duties and functions vested by law in the secretary of state are transferred by a type I transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.128 Board of state canvassers; transfer.

Sec. 28.

The board of state canvassers created under article 2, section 7 of the state constitution, is transferred by a type I transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.129 License appeals board; transfer.

Sec. 29.

The license appeals board created under sections 322 and 423 of Act No. 300 of the Public Acts of 1949, as amended, being sections 257.322 and 257.323 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.130 Michigan historical commission; transfer.

Sec. 30.

The Michigan historical commission created under Act No. 271 of the Public Acts of 1913, as amended, being sections 399.1 to 399.9 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.131 Highway reciprocity board; transfer.

Sec. 31.

The highway reciprocity board created under Act No. 124 of the Public Acts of 1960, being sections 3.161 to 3.177 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965



Section 16.132 Commission on legislative apportionment; transfer.

Sec. 32.

The commission on legislative apportionment created under article 4, section 6 of the state constitution, is transferred by a type I transfer to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.133 Notaries public; powers; duties and functions of governor; delegation to department.

Sec. 33.

All or any portion of the powers, duties and functions of governor under section 107 of chapter 14 of the Revised Statutes of 1846, as amended, being section 55.107 of the Compiled Laws of 1948, relating to notaries public, may be delegated by executive order to the department of state.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.134 Executive orders; filing; submission to legislature; publication; modification and repeal.

Sec. 34.

(1) Whenever the governor issues an executive order pertaining to organization of the executive branch, it shall be filed with the department of state in the same manner as required by law for the filing of public acts of this state. Copies of each such executive order shall be filed with and retained on record by the legislative council and a copy transmitted to each member of the legislature.

(2) Whenever the governor makes changes in the organization of the executive branch or in the assignment of functions among its units which require the force of law, such changes shall be set forth in executive orders and copies of the orders shall be submitted to the legislature as provided in section 2 of article 5 of the state constitution. Unless disapproved in both houses by a resolution concurred in by a majority of the members elected to and serving in each house within the constitutional time period, such executive orders shall become effective at the date designated by the governor.

(3) Executive orders as described in subsection (2) shall be dated, shall be given an identification number and published in the same manner as required by law for the publication of the public acts of the state.

(4) An executive order as described in subsection (2) may be modified or repealed by the legislature at any time by law.

History: Add. 1968, Act 237, Imd. Eff. June 26, 1968
Popular Name: Act 380






380-1965-3 CHAPTER 3 DEPARTMENT OF THE ATTORNEY GENERAL (16.150...16.154)

Section 16.150 Department of attorney general; creation.

Sec. 50.

There is hereby created a department of the attorney general.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.151 Head of department of attorney general.

Sec. 51.

The head of the department of the attorney general is the attorney general.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.152 Attorney general; transfer of powers and duties to department.

Sec. 52.

Except as otherwise provided in the constitution or by this act, all powers, duties and functions of the attorney general are transferred by a type I transfer to the department of the attorney general.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.153 Board of commissioners for promotion of uniformity of legislation; transfer.

Sec. 53.

The board of commissioners for the promotion of uniformity of legislation in the United States created under Act No. 196 of the Public Acts of 1909, being sections 8.51 to 8.55 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of the attorney general.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.154 Public solicitation for charitable purposes; transfer of powers, duties, and functions to department of attorney general.

Sec. 54.

All powers, duties and functions of the state social welfare commission and the state department of social welfare under the provisions of Act No. 68 of the Public Acts of 1915, as amended, being sections 400.301 to 400.304 of the Compiled Laws of 1948, relating to solicitation of the public for charitable purposes, are transferred by a type II transfer to the department of attorney general.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-4 CHAPTER 4 DEPARTMENT OF TREASURY (16.175...16.191)

Section 16.175 Department of treasury; creation.

Sec. 75.

There is hereby created a department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.176 Head of department of treasury.

Sec. 76.

The head of the department of treasury is the state treasurer.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.177 State treasurer; transfer of powers and duties to department.

Sec. 77.

Except as otherwise provided in this act, all powers, duties and functions vested by law in the state treasurer are transferred by a type I transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.178 Repealed. 1995, Act 44, Eff. Jan. 1, 1996.



Section 16.179 Elected auditor general; transfer of powers, duties, and functions relating to property taxation.

Sec. 79.

All powers, duties and functions of the elected auditor general relating to property taxation created under Act No. 206 of the Public Acts of 1893, as amended, being sections 211.1 to 211.157 of the Compiled Laws of 1948, are transferred by a type II transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.180 Elected auditor general; transfer of powers, duties, and functions relating to uniform system of accounts.

Sec. 80.

All powers, duties and functions of the elected auditor general relating to uniform system of accounts for county offices and examination thereof, created under Act No. 71 of the Public Acts of 1919, as amended, being sections 21.41 to 21.53 of the Compiled Laws of 1948, are transferred by a type II transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.181 Elected auditor general; transfer of powers, duties, and functions relating to plats.

Sec. 81.

All powers, duties and functions of the elected auditor general created under the provisions of Act No. 172 of the Public Acts of 1929, as amended, being sections 560.1 to 560.80 of the Compiled Laws of 1948, relating to plats, are transferred by a type II transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.182 Elected auditor general; transfer of other powers, duties, and functions; abolition of office.

Sec. 82.

All powers, duties and functions of the auditor general elected under the Constitution of 1908, excepting those reassigned by sections 79, 80 and 81 of this act and those granted to the auditor general appointed under article 4, section 53 of the Constitution of 1963, are transferred by a type III transfer to the department of treasury, and the office of the elected auditor general is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.183 Department of revenue; transfer to department; department head.

Sec. 83.

The department of revenue of the state of Michigan created under Act No. 122 of the Public Acts of 1941, as amended, being sections 205.1 to 205.17 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of treasury, and the head of the department of revenue shall be a member of the classified civil service.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.184 State tax commission; transfer.

Sec. 84.

The state tax commission created under Act No. 360 of the Public Acts of 1927, as amended, being sections 209.101 to 209.107 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.185 State board of assessors; transfer.

Sec. 85.

The state board of assessors created under section 1 of Act No. 282 of the Public Acts of 1905, as amended, being section 207.1 of the Compiled Laws of 1948, is transferred by a type II transfer to the state tax commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.186 State board of equalization; abolition; transfer of powers, duties, and functions.

Sec. 86.

The state board of equalization created under section 1 of Act No. 44 of the Public Acts of 1911, as amended, being section 209.1 of the Compiled Laws of 1948, is transferred by a type III transfer to the state tax commission, and the state board of equalization is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.187 State board of tax appeals; transfer.

Sec. 87.

The state board of tax appeals created under section 8 of Act No. 122 of the Public Acts of 1941, being section 205.8 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.188 Repealed. 2002, Act 187, Imd. Eff. Apr. 24, 2002.



Section 16.189 Corporation franchise fee appeal board; transfer.

Sec. 89.

The corporation franchise fee appeal board created under sections 9 and 10 of Act No. 85 of the Public Acts of 1921, as amended, being sections 450.309 and 450.310 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.190 Michigan corporation and securities commission; transfer of powers, duties, and functions.

Sec. 90.

Except as otherwise provided in sections 235, 236, 237, 328 and 330 of this act, all powers, duties and functions formerly vested in the Michigan corporation and securities commission are transferred to the department of treasury.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1966, Act 324, Imd. Eff. July 19, 1966
Popular Name: Act 380



Section 16.191 Investment functions transferred; powers and duties of state treasurer; reports; creation and composition of investment advisory committee; appointment, terms, and compensation of members; meetings; powers and duties of committee; investment consultants.

Sec. 91.

The investment functions of the boards named in section 106(a), (c), (d), (e), and (f) are transferred to the department of treasury. Notwithstanding the provisions of any other act, the state treasurer shall invest, reinvest, assign, reassign, sell, transfer, and manage the investment funds and portfolios of the respective retirement systems, may solicit proxies in connection with contests for corporate control of corporations in which the treasurer has made an investment, and may use nominees to facilitate transfers. The state treasurer or his or her designee may execute all necessary instruments to effectuate those purposes. The state treasurer shall promptly report all investment transactions to the department of management and budget and to the respective retirement boards, and to the attorney general, not less than once every 3 months. There is created an investment advisory committee composed of the director of commerce, the director of the department of management and budget, or their duly authorized representatives, and 3 public members appointed by the governor with the advice and consent of the senate. The term of office for all public members shall be 3 years or until the member's successor has been appointed and has qualified. The public members shall serve without pay, but shall be paid actual and necessary travel and other expenses in accordance with the provisions of the standard travel regulations issued by the department of management and budget. The investment advisory committee shall meet at least once each quarter. The investment advisory committee shall review investments, goals, and objectives of each of the retirement funds, and may submit recommendations. The investment advisory committee may also, by a majority vote, direct the state treasurer to dispose of any holding which in the committee's judgment is not suitable for the fund involved, and may by unanimous vote direct the state treasurer to make specific investments. Investment consultants may be engaged by the state treasurer to advise with respect to investments to the extent that funds for those expenditures are made available by the legislature. A report shall be made annually to the appropriating committees of the senate and house of representatives listing the consultants engaged and the compensation paid to each.

History: Add. 1968, Act 45, Imd. Eff. May 23, 1968 ;-- Am. 1969, Act 232, Imd. Eff. Aug. 11, 1969 ;-- Am. 1983, Act 225, Imd. Eff. Nov. 28, 1983 ;-- Am. 1988, Act 42, Eff. Mar. 30, 1989
Popular Name: Act 380






380-1965-5 CHAPTER 5 DEPARTMENT OF MANAGEMENT AND BUDGET (16.200...16.209)

Section 16.200-16.203 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 16.204 Repealed. 1980, Act 374, Imd. Eff. Dec. 30, 1980.



Section 16.205-16.209 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.






380-1965-6 CHAPTER 6 DEPARTMENT OF MILITARY AFFAIRS (16.225...16.229)

Section 16.225 Department of military affairs; creation.

Sec. 125.

There is hereby created a department of military affairs.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.226 Head of department of military affairs.

Sec. 126.

The head of the department of military affairs shall be appointed by the governor and serve at the pleasure of the governor. Any other provision of the law to the contrary notwithstanding, the adjutant general of the state of Michigan may be appointed to and serve as the head of the department of military affairs.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.227 Military establishment and state military board; transfer.

Sec. 127.

The military establishment and the state military board created under Act No. 84 of the Public Acts of 1909, as amended, being sections 32.1 to 32.85 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of military affairs.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.228 Naval militia and state naval board; transfer.

Sec. 128.

The naval militia and the state naval board created under Act No. 184 of the Public Acts of 1893, as amended, being sections 33.1 to 33.38 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of military affairs.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.229 Grand Rapids home for veterans; D.J. Jacobetti home for veterans.

Sec. 129.

Beginning on the effective date of the amendatory act that added this section, the Michigan veterans' facility at Grand Rapids, created by Act No. 152 of the Public Acts of 1885, being sections 36.1 to 36.12 of the Michigan Compiled Laws, shall be known as the Grand Rapids home for veterans, and the D.J. Jacobetti veterans' facility at Marquette, created by Act No. 152 of the Public Acts of 1885, shall be known as the D.J. Jacobetti home for veterans.

History: Add. 1992, Act 18, Imd. Eff. Mar. 19, 1992
Popular Name: Act 380






380-1965-7 CHAPTER 7 DEPARTMENT OF STATE POLICE (16.250...16.258)

Section 16.250 Department of state police; creation.

Sec. 150.

There is hereby created a department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.251 Head of department of state police.

Sec. 151.

The head of the department of state police is the director of the department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.252 Director of department of state police; appointment.

Sec. 152.

The director of the department of state police shall be appointed by the governor and serve at the pleasure of the governor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.253 State police and commissioner of state police; transfer of powers, duties, and functions.

Sec. 153.

All powers, duties and functions vested by law in the Michigan state police and the commissioner of the Michigan state police are transferred by a type III transfer to the department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.254 Civil defense advisory council; transfer.

Sec. 154.

The civil defense advisory council created under section 3 of Act No. 154 of the Public Acts of 1953, as amended, being section 30.233 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.255 State safety commission; transfer.

Sec. 155.

The Michigan state safety commission created under Act No. 188 of the Public Acts of 1941, being sections 256.561 to 256.563 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.256 Private detectives and detective agencies; transfer of licensing and regulatory functions.

Sec. 156.

All powers, duties and functions of the secretary of state under the provisions of Act No. 383 of the Public Acts of 1927, as amended, being sections 338.801 to 338.813 of the Compiled Laws of 1948, relating to private detectives and private detective agencies are transferred by a type II transfer to the department of state police.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.257 Law enforcement officers training council; transfer.

Sec. 157.

The Michigan law enforcement officers training council created under Act No. 203 of the Public Acts of 1965, being sections 28.601 to 28.616 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of state police.

History: Add. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.258 State fire safety board; transfer.

Sec. 158.

The state fire safety board created under Act No. 200 of the Public Acts of 1965, being sections 29.3a to 29.3c of the Compiled Laws of 1948, is transferred by a type I transfer to the department of state police.

History: Add. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380






380-1965-8 CHAPTER 8 DEPARTMENT OF AGRICULTURE (16.275...16.287)

Section 16.275 Department of agriculture; creation.

Sec. 175.

There is hereby created a department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.276 Head of department of agriculture.

Sec. 176.

The head of the department of agriculture is the commission of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.277 Department of agriculture; transfer.

Sec. 177.

The department of agriculture, created under section 1 of Act No. 13 of the Public Acts of 1921, as amended, being section 285.1 of the Public Acts of 1948, is transferred by a type I transfer to the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.278 Director of agriculture; transfer of powers, duties, and functions to head of department.

Sec. 178.

All powers, duties and functions now vested by law in the director of agriculture are transferred by a type I transfer to the head of the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.279 Commission of agriculture; appointment, qualifications, and terms of members; vacancy; election of officers; quorum; conducting business at public meeting; notice.

Sec. 179.

The commission of agriculture shall consist of 5 members, not more than 3 of whom shall be members of the same political party, appointed by the governor by and with the advice and consent of the senate. The term of office of each member shall be 4 years, except that of members first appointed 2 shall be appointed for 1 year, 1 shall be appointed for 2 years, 1 shall be appointed for 3 years, and 1 shall be appointed for 4 years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term. The commission shall elect from its members officers as it considers advisable. A majority of the commission members shall be required to constitute a quorum. The business which the commission of agriculture may perform shall be conducted at a meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1978, Act 179, Imd. Eff. June 4, 1978
Popular Name: Act 380



Section 16.280 Director of department of agriculture; appointment by commission.

Sec. 180.

The principal executive officer of the department is the director of the department of agriculture. The director shall be appointed by the commission and serve at its pleasure.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.281 Repealed. 1980, Act 314, Imd. Eff. Dec. 5, 1980.



Section 16.282 State soil conservation committee; transfer.

Sec. 182.

The state soil conservation committee created under Act No. 297 of the Public Acts of 1937, as amended, being sections 282.1 to 282.16 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.283 Commodity commissions and councils; transfer.

Sec. 183.

The following commissions and councils are transferred by a type I transfer to the department of agriculture.

(a) The Michigan state apple commission created by Act No. 87 of the Public Acts of 1939, as amended, being sections 290.51 to 290.66 of the Compiled Laws of 1948.

(b) The Michigan cherry commission created by Act No. 228 of the Public Acts of 1947, as amended, being sections 290.501 to 290.514 of the Compiled Laws of 1948.

(c) The Michigan potato industry council created by Act No. 208 of the Public Acts of 1961, being sections 290.181 to 290.191 of the Compiled Laws of 1948.

(d) The Michigan bean commission created under Act No. 114 of the Public Acts of 1965, being sections 290.551 to 290.568 of the Compiled Laws of 1948.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.284 Office of racing commissioner; transfer.

Sec. 184.

The office of racing commissioner under the provisions of Act No. 27 of the Public Acts of 1959, as amended, being sections 431.31 to 431.56 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.285 State fair authority; transfer.

Sec. 185.

The Michigan state fair authority created by Act No. 224 of the Public Acts of 1962, being sections 291.21 to 291.37 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.286 Upper Peninsula state fair board of managers; transfer.

Sec. 186.

The board of managers of the Upper Peninsula state fair created by Act No. 89 of the Public Acts of 1927, as amended, being sections 285.141 and 285.142 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of agriculture.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.287 State agricultural society transferred to department of agriculture.

Sec. 187.

The Michigan state agricultural society created by Act No. 180 of the Public Acts of 1849, being sections 453.51 to 453.53 of the Michigan Compiled Laws, is transferred by a type III transfer to the department of agriculture.

History: Add. 1973, Act 63, Imd. Eff. July 23, 1973
Popular Name: Act 380






380-1965-9 CHAPTER 9 DEPARTMENT OF CIVIL SERVICE (16.300...16.304)

Section 16.300 Department of civil service; creation.

Sec. 200.

There is hereby created a department of civil service.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.301 Head of department of civil service.

Sec. 201.

The head of the department of civil service is the civil service commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.302 Civil service commission; transfer of powers, duties, and functions.

Sec. 202.

All powers, duties and functions vested by the constitution or by law in the civil service commission are transferred by a type I transfer to the civil service commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.303 Civil service commission; membership; terms; vacancies; officers; quorum.

Sec. 203.

The civil service commission shall consist of 4 members appointed by the governor, not more than 2 of whom shall be members of the same political party. The term of office of each member shall be 8 years, except that of members first appointed 1 each shall be appointed for terms of 2, 4, 6 and 8 years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term. The commission shall elect from its members such officers as it deems advisable. A majority of the commission members shall be required to constitute a quorum.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.304 Executive officer of civil service commission.

Sec. 204.

The principal executive officer of the commission is the state personnel director.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-10 CHAPTER 10 DEPARTMENT OF COMMERCE (16.325...16.342)

Section 16.325 Department of commerce; creation.

Sec. 225.

There is hereby created a department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965



Section 16.326 Head of department of commerce.

Sec. 226.

The head of the department of commerce is the director of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.327 Repealed. 1966, Act 324, Imd. Eff. July 19, 1966.



Section 16.328 State banking department and office of commissioner; transfer.

Sec. 228.

The state banking department and the office of commissioner of the state banking department created under section 3 of Act No. 341 of the Public Acts of 1937, being section 487.3 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.329 Department of insurance and office of commissioner; transfer.

Sec. 229.

The department of insurance and the office of the commissioner of insurance created under sections 200 and 202 of Act No. 218 of the Public Acts of 1956, being sections 500.200 and 500.202 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.330 State liquor control commission; transfer.

Sec. 230.

The state liquor control commission created by section 5 of Act No. 8 of the Extra Session of 1933, as amended, being section 436.5 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.331 Public service commission; transfer.

Sec. 231.

The Michigan public service commission created under section 1 of Act No. 3 of the Public Acts of 1939, as amended, being section 460.1 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.332 Department of economic expansion; transfer; exceptions.

Sec. 232.

The department of economic expansion created under Act No. 116 of the Public Acts of 1963, being sections 125.1201 to 125.1208 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of commerce, except for those powers, duties and functions transferred to the executive office of the governor by section 13.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1967, Ex. Sess., Act 11, Eff. Mar. 22, 1968



Section 16.333 Department of aeronautics and Michigan aeronautics commission; transfer.

Sec. 233.

The department of aeronautics created under section 26 of Act No. 327 of the Public Acts of 1945, being section 259.26 of the Compiled Laws of 1948, and the Michigan aeronautics commission established thereunder are transferred by a type I transfer to the department of commerce.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.334 Powers and duties of secretary of state relating to savings and loan associations; type II transfer.

Sec. 234.

All powers, duties and functions of the secretary of state under the provisions of Act No. 156 of the Public Acts of 1964, as amended, being sections 489.501 to 489.899 of the Compiled Laws of 1948, relating to savings and loan associations and savings associations, are transferred by a type II transfer to the financial institutions bureau of the department of commerce. The commissioner of the financial institutions bureau is designated as the supervisory authority pursuant to section 172 of Act No. 156 of the Public Acts of 1964, as amended.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1971, Act 71, Imd. Eff. July 28, 1971
Popular Name: Act 380



Section 16.335 Corporation and securities commission; transfer of powers, duties, and functions assigned under securities act.

Sec. 235.

All powers, duties and functions of the Michigan corporation and securities commission under the provisions of Act No. 265 of the Public Acts of 1964, as amended, being sections 451.501 to 451.818 of the Compiled Laws of 1948, are transferred to the department of commerce.

History: Add. 1966, Act 324, Imd. Eff. July 19, 1966
Popular Name: Act 380



Section 16.336 Corporation and securities commission; transfer of powers, duties, and functions assigned under condominiums act.

Sec. 236.

All powers, duties and functions of the Michigan corporation and securities commission under the provisions of Act No. 229 of the Public Acts of 1963, as amended, being sections 559.1 to 559.30 of the Compiled Laws of 1948, are transferred to the department of commerce.

History: Add. 1966, Act 324, Imd. Eff. July 19, 1966
Popular Name: Act 380



Section 16.337 Corporation and securities commission; transfer of powers, duties, and functions assigned under debt management act.

Sec. 237.

All powers, duties and functions of the Michigan corporation and securities commission under the provisions of Act No. 135 of the Public Acts of 1961, as amended, being sections 451.451 to 451.468 of the Compiled Laws of 1948, are transferred to the department of commerce.

History: Add. 1966, Act 324, Imd. Eff. July 19, 1966
Popular Name: Act 380



Section 16.338 Department of state highways; transfer of powers, duties, and functions of weighmaster to public service commission of department.

Sec. 238.

The powers, duties and functions of the department of state highways administered by the weighmaster section, relating to the administration and enforcement of the size, weight and load of vehicles provisions of Act No. 300 of the Public Acts of 1949, as amended, being sections 257.1 to 257.923 of the Compiled Laws of 1948, with the exception of sections 719a, 722f, 725 and 725a, are transferred to the public service commission of the department of commerce.

History: Add. 1968, Act 77, Imd. Eff. June 4, 1968



Section 16.339 Department and secretary of state; transfer of commercial vehicle regulatory powers, duties, and functions to department.

Sec. 239.

The powers, duties and functions of the secretary of state and the department of state relating to the regulation of commercial vehicles, other than titling and registration, under the provisions of Act No. 300 of the Public Acts of 1949, as amended, are transferred to the public service commission of the department of commerce.

History: Add. 1968, Act 77, Imd. Eff. June 4, 1968



Section 16.340 Effective date of sections 16.338 and 16.339; transfer of records, property, and personnel.

Sec. 240.

The powers, duties and functions transferred to the department of commerce in sections 238 and 239 of this act shall be transferred effective July 1, 1968. All records, property, personnel and appropriations used, held, employed, available or to be made available in connection with such powers, duties and functions shall be transferred to the department of commerce.

History: Add. 1968, Act 77, Imd. Eff. June 4, 1968
Popular Name: Act 380



Section 16.341 Department of commerce; annual report.

Sec. 241.

Annually, the department of commerce shall make a report to the governor and to the legislature covering the operation of the department for the fiscal year ending June 30. The report shall contain a summary of the department's activities during the fiscal year, a statement of all revenues and expenditures made by or in behalf of the department, such other information as it may deem necessary or useful and any additional information which may be requested by the governor. The report of the department of commerce shall include reports required by law of all bureaus, agencies and commissions within the department.

History: Add. 1968, Act 176, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.342 Michigan tourist council; transfer.

Sec. 242.

The Michigan tourist council created by Act No. 106 of the Public Acts of 1945, as amended, being sections 2.101 to 2.108 of the Michigan Compiled Laws, is transferred by a type I transfer to the department of commerce.

History: Add. 1973, Act 175, Imd. Eff. Dec. 21, 1973
Popular Name: Act 380






380-1965-11 CHAPTER 11 DEPARTMENT OF NATURAL RESOURCES (16.350...16.360)

Section 16.350 Department of natural resources; creation.

Sec. 250.

There is created a department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968



Section 16.351 Head of department of natural resources.

Sec. 251.

The head of the department of natural resources is the commission of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.352 Department of conservation; transfer.

Sec. 252.

The department of conservation, created under section 1 of Act No. 17 of the Public Acts of 1921, as amended, being section 299.1 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.353 Director of conservation; transfer of powers, functions, and duties.

Sec. 253.

All powers, duties and functions now vested by law in the director of conservation are transferred by a type I transfer to the department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.354 Commission of natural resources; creation.

Sec. 254.

The commission of natural resources is created as provided in the natural resources and environmental protection act.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968 ;-- Am. 1973, Act 35, Imd. Eff. June 21, 1973 ;-- Am. 1994, Act 446, Eff. Jan. 18, 1995
Popular Name: Act 380



Section 16.355 Director of department; appointment.

Sec. 255.

The principal executive officer of the department is the director of the department of natural resources. The director shall be appointed by the commission and serve at its pleasure.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.356 Mackinac island state park commission; transfer.

Sec. 256.

The Mackinac island state park commission created under section 2 of Act No. 355 of the Public Acts of 1927, as amended, being section 318.62 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968



Section 16.357 Water resources commission; transfer.

Sec. 257.

The water resources commission created under section 1 of Act No. 245 of the Public Acts of 1929, as amended, being section 323.1 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.358 State waterways commission; transfer.

Sec. 258.

The Michigan state waterways commission created under section 2 of Act No. 320 of the Public Acts of 1947, as amended, being section 281.502 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of natural resources.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.359 Repealed. 1968, Act 353, Eff. Nov. 15, 1968.



Section 16.360 Repealed. 1973, Act 175, Imd. Eff. Dec. 21, 1973.






380-1965-12 CHAPTER 12 DEPARTMENT OF CORRECTIONS (16.375...16.379)

Section 16.375 Department of corrections; creation.

Sec. 275.

There is hereby created a department of corrections.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.376 Head of department of corrections.

Sec. 276.

The head of the department of corrections is the commission of corrections.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.377 Department of corrections; transfer.

Sec. 277.

The department of corrections created under section 1 of Act No. 232 of the Public Acts of 1953, being section 791.201 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of corrections.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.378 Commission of corrections; membership, terms, vacancies, officers, quorum.

Sec. 278.

The commission of corrections shall consist of 5 members, not more than 3 of whom shall be members of the same political party, appointed by the governor by and with the advice and consent of the senate. The term of office of each member shall be 4 years, except that of members first appointed 2 shall be appointed for 1 year, 1 shall be appointed for 2 years, 1 shall be appointed for 3 years and 1 shall be appointed for 4 years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term. The commission shall elect from its members such officers as it deems advisable. A majority of the commission members shall be required to constitute a quorum.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.379 Director of department; appointment.

Sec. 279.

The principal executive officer of the department is the director of the department of corrections. The director shall be appointed by the commission and serve at its pleasure.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-13 CHAPTER 13 DEPARTMENT OF EDUCATION (16.400...16.410)

Section 16.400 Department of education; creation.

Sec. 300.

There is hereby created a department of education.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.401 Head of department of education.

Sec. 301.

The head of the department of education is the state board of education established by the state Constitution of 1963.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.402 Board of education; transfer of powers, duties, and functions to department.

Sec. 302.

All powers, duties and functions vested by law in the board of education are transferred by a type I transfer to the department of education.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.403 Superintendent of public instruction; transfer of powers, duties, and functions to department.

Sec. 303.

All powers, duties and functions now vested by law in the superintendent of public instruction are transferred by a type III transfer to the department of education.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.404 Board of education; membership; nomination and election; terms.

Sec. 304.

The board of education shall consist of 8 members nominated by party convention and elected at large for 8-year terms.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.405 Superintendent of public instruction; appointment; term.

Sec. 305.

The principal executive officer of the department of education is the superintendent of public instruction. The state board of education shall appoint the superintendent of public instruction whose term of office shall be determined by the board.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.406 State tenure commission; transfer.

Sec. 306.

The state tenure commission created under Act No. 4 of the Public Acts of the Extra Session of 1937, as amended, being sections 38.81 to 38.191 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of education.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.407 State higher education facilities commission; transfer.

Sec. 307.

The state higher education facilities commission created under Act No. 233 of the Public Acts of 1964, being sections 390.941 to 390.948 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of education.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.408 Repealed. 1989, Act 128, Imd. Eff. June 28, 1989.



Section 16.409 Repealed. 1982, Act 540, Eff. Mar. 30, 1983.



Section 16.410 State board for public community and junior colleges; transfer.

Sec. 310.

The state board for public community and junior colleges created under Act No. 193 of the Public Acts of 1964, being sections 390.911 to 390.916 of the Compiled Laws of 1948, is transferred by a type I transfer to the board of education.

History: Add. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380






380-1965-14 CHAPTER 14 DEPARTMENT OF LICENSING AND REGULATION (16.425...16.432)

Section 16.425 Department of licensing and regulation; creation.

Sec. 325.

There is hereby created a department of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.426 Head of department of licensing and regulation.

Sec. 326.

The head of the department of licensing and regulation is the director of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.427 Boards and agencies transferred to department of licensing and regulation.

Sec. 327.

The following boards and agencies are transferred by a type I transfer to the department of licensing and regulation:

(a) The board of registration in medicine created under section 1 of Act No. 237 of the Public Acts of 1899, as amended, being section 338.51 of the Compiled Laws of 1948.

(b) The state board of osteopathic registration and examination created under section 1 of Act No. 162 of the Public Acts of 1903, as amended, being section 338.101 of the Compiled Laws of 1948.

(c) The board of chiropractic examiners created under section 1 of Act No. 145 of the Public Acts of 1933, as amended, being section 338.151 of the Compiled Laws of 1948.

(d) The Michigan state board of dentistry created under section 1 of Act No. 122 of the Public Acts of 1939, as amended, being section 338.201 of the Compiled Laws of 1948.

(e) The board of examiners in optometry created under section 1 of Act No. 71 of the Public Acts of 1909, as amended, being section 338.251 of the Compiled Laws of 1948.

(f) The board of registration in chiropody created under section 2a of Act No. 115 of the Public Acts of 1915, as amended, being section 338.302a of the Compiled Laws of 1948.

(g) The state board of pharmacy created under section 2 of Act No. 151 of the Public Acts of 1962, being section 338.1102 of the Compiled Laws of 1948.

(h) The Michigan state board of accountancy created under section 1 of Act No. 353 of the Public Acts of 1925, being section 338.501 of the Compiled Laws of 1948.

(i) The state board of registration for architects, professional engineers and land surveyors created under section 3 of Act No. 240 of the Public Acts of 1937, being section 338.553 of the Compiled Laws of 1948.

(j) The board of examiners of barbers created under section 2 of Act No. 382 of the Public Acts of 1927, as amended, being section 338.602 of the Compiled Laws of 1948.

(k) The state board of cosmetology created under section 5 of Act No. 176 of the Public Acts of 1931, being section 338.755 of the Compiled Laws of 1948.

(l) The state board of examiners in mortuary science created under section 1 of Act No. 268 of the Public Acts of 1949, being section 338.861 of the Compiled Laws of 1948.

(m) The plumbing board created under section 7 of Act No. 266 of the Public Acts of 1929, as amended, being section 338.907 of the Compiled Laws of 1948.

(n) The electrical administrative board created under section 2 of Act No. 217 of the Public Acts of 1956, as amended, being section 338.882 of the Compiled Laws of 1948.

(o) The state board of registration for foresters created under section 3 of Act No. 78 of the Public Acts of 1955, being section 338.723 of the Compiled Laws of 1948.

(p) The Michigan state athletic board of control created by section 1 of Act No. 205 of the Public Acts of 1939, as amended, being section 431.101 of the Compiled Laws of 1948.

(q) The board of landscape architects created under section 4 of Act No. 126 of the Public Acts of 1963, being section 338.1204 of the Compiled Laws of 1948.

(r) The Michigan board of nursing created under section 1 of Act No. 319 of the Public Acts of 1909, as amended, being section 338.351 of the Compiled Laws of 1948.

(s) The advisory council to the board of nursing created under section 1 of Act No. 319 of the Public Acts of 1909, as amended, being section 338.351 of the Compiled Laws of 1948.

(t) The office of the state superintendent of private employment bureaus under Act No. 321 of the Public Acts of 1929, as amended, being sections 408.601 to 408.624 of the Compiled Laws of 1948.

(u) The board of examiners in basic sciences created under section 2 of Act No. 59 of the Public Acts of 1937, as amended, being section 338.2 of the Compiled Laws of 1948.

(v) The state board of veterinary examiners created by Act No. 152 of the Public Acts of 1956, as amended, being sections 287.451 to 287.474 of the Compiled Laws of 1948.

(w) The state board of physical therapy registration created under Act No. 164 of the Public Acts of 1965, being sections 338.321 to 338.337 of the Compiled Laws of 1948.

(x) The state board of horology created under Act No. 201 of the Public Acts of 1965, being sections 338.1401 to 338.1414 of the Compiled Laws of 1948.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.428 Michigan corporation and securities commission; transfer of powers, duties, and functions relating to real estate brokers and salesmen.

Sec. 328.

The powers, duties and functions of the Michigan corporation and securities commission under the provisions of Act No. 306 of the Public Acts of 1919, as amended, being sections 451.201 to 451.219 of the Compiled Laws of 1948, relating to real estate brokers and salesmen, are transferred by a type II transfer to the department of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.429 Superintendent of public instruction; transfer of powers, duties, and functions relating to certification of psychologist.

Sec. 329.

All powers, duties and functions of the superintendent of public instruction under the provisions of Act No. 257 of the Public Acts of 1959, as amended, being sections 338.1001 to 338.1019 of the Compiled Laws of 1948, relating to certification of psychologists, are transferred by a type II transfer to the department of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.430 Michigan corporation and securities commission; transfer of powers, duties, and functions relating to residential building contractors.

Sec. 330.

All powers, duties and functions of the Michigan corporation and securities commission under the provisions of Act No. 208 of the Public Acts of 1953, as amended, being sections 338.971 to 338.991 of the Compiled Laws of 1948, and Act No. 383 of the Public Acts of 1965, as amended, being sections 338.1501 to 338.1519 of the Compiled Laws of 1948, relating to residential building contractors, are transferred by a type I transfer to the department of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1966, Act 324, Imd. Eff. July 19, 1966
Popular Name: Act 380



Section 16.431 State health commissioner; transfer of duties relating to sanitarians.

Sec. 331.

All powers, duties and functions of the state health commissioner under Act No. 147 of the Public Acts of 1963, being sections 338.1301 to 338.1315 of the Compiled Laws of 1948, relating to sanitarians, are transferred by a type I transfer to the department of licensing and regulation.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.432 Carnival-amusement safety board; type II transfer to department of licensing and regulation.

Sec. 332.

The carnival-amusement safety board created under Act No. 225 of the Public Acts of 1966, as amended, being sections 408.651 to 408.667 of the Michigan Compiled Laws, is transferred by a type II transfer to the department of licensing and regulation.

History: Add. 1982, Act 34, Imd. Eff. Mar. 12, 1982
Popular Name: Act 380






380-1965-15 CHAPTER 15 DEPARTMENT OF TRANSPORTATION (16.450...16.458)

Section 16.450 Department of transportation; creation.

Sec. 350.

There is created a department of transportation.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.451 State transportation commission as policy making body.

Sec. 351.

The policy making body of the department of transportation is the state transportation commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.452 Transfer of powers, duties, and functions.

Sec. 352.

All powers, duties, and functions vested by law in the state highway department are transferred by a type I transfer to the department of transportation.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.453 Commissioner of state highways; transfer of powers, duties, and functions.

Sec. 353.

All powers, duties, and functions now vested by law in the commissioner of state highways are transferred by a type I transfer to the state highway commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975
Popular Name: Act 380



Section 16.454 State highway commission; appointment, qualifications, and terms of members; vacancy; quorum; compensation; expenses.

Sec. 354.

The state highway commission shall consist of 4 members, not more than 2 of whom shall be members of the same political party, appointed by the governor by and with the advice and consent of the senate. The term of office of each member shall be 4 years, except that the members first appointed shall be appointed for specific terms of 1, 2, 3, and 4 years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term. A majority of the commission members shall be required to constitute a quorum. The compensation of the commission and the schedule for reimbursement of expenses shall be established annually by the legislature.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1967, Act 182, Eff. Nov. 2, 1967 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975
Popular Name: Act 380



Section 16.455 Director of department; appointment.

Sec. 355.

The head of the department of transportation is the director of the department of transportation. The director shall be appointed as provided in section 5 of Act No. 286 of the Public Acts of 1964, as amended, being section 247.805 of the Michigan Compiled Laws.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.456 State bridge commission; transfer and abolition.

Sec. 356.

The state bridge commission created under Act No. 147 of the Public Acts of 1935, as amended, being sections 254.151 to 254.167 of the Michigan Compiled Laws, is transferred by a type III transfer to the department of transportation, and the state bridge commission is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380



Section 16.457 Mackinac bridge authority; transfer to department of transportation; powers and duties of authority; employees; "authority" defined.

Sec. 357.

(1) The Mackinac bridge authority created under 1950 (Ex Sess) PA 21, MCL 254.301 to 254.305, is transferred to the department of transportation.

(2) The authority shall exercise its prescribed statutory powers, duties, and functions independently of the director of the department of transportation. The budgeting, procurement, and related management functions of the authority shall be performed by the authority consistent with the requirements of generally applicable state law in consultation with the director of the department of transportation.

(3) Individuals employed by the department of transportation to provide services to the authority shall be employees of the department of transportation, members of the state classified service, but shall report to the executive secretary of the authority.

(4) As used in this section, "authority" means the Mackinac bridge authority created under 1950 (Ex Sess) PA 21, MCL 254.301 to 254.304.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978 ;-- Am. 2005, Act 330, Imd. Eff. Dec. 28, 2005
Popular Name: Act 380



Section 16.458 International bridge authority; transfer.

Sec. 358.

The international bridge authority created under section 2 of Act No. 237 of the Public Acts of 1935, being section 254.202 of the Michigan Compiled Laws, is transferred by a type I transfer to the department of transportation.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1975, Act 70, Imd. Eff. May 20, 1975 ;-- Am. 1978, Act 483, Imd. Eff. Dec. 1, 1978
Popular Name: Act 380






380-1965-16 CHAPTER 16 DEPARTMENT OF LABOR (16.475...16.496)

Section 16.475 Department of labor; creation.

Sec. 375.

There is hereby created a department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965



Section 16.476 Head of department of labor.

Sec. 376.

The head of the department of labor is the director of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.477 Commissioner of labor; transfer; abolition of office.

Sec. 377.

The commissioner of labor and all his powers, duties and functions, created under section 21 of Act No. 357 of the Public Acts of 1947, being section 408.21 of the Compiled Laws of 1948, is transferred by a type III transfer to the department of labor, and the office of commissioner of labor is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.478 Workmen's compensation appeal board; transfer.

Sec. 378.

The workmen's compensation appeal board created under section 9 of chapter 1a of Act No. 357 of the Public Acts of 1947, being section 408.9 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of labor, and notwithstanding any other provision of this act to the contrary, retains its authority to employ such personnel as provided by law.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.479 Employment security commission; employment security advisory council; employment security appeal board.

Sec. 379.

(a) The Michigan employment security commission created by section 3 of Act No. 1 of the Extra Session of 1936, as amended, being section 421.3 of the Compiled Laws of 1948, with all its statutory authority, powers, duties and functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement and management related functions are transferred to and shall be an autonomous entity in the department of labor.

(b) The Michigan employment security advisory council created by section 3a of Act No. 1 of the Extra Session of 1936, as amended, being section 421.3a of the Compiled Laws of 1948, with all its statutory authority, powers, duties and functions, records, personnel, property, unexpended balances of appropriations, allocations of other funds, including the functions of budgeting and procurement and management related functions are transferred to and shall be an autonomous entity in the department of labor.

(c) The Michigan employment security appeal board created by section 35 of Act No. 1 of the Extra Session of 1936, as amended, being section 421.35 of the Compiled Laws of 1948, with all its statutory authority, powers, duties and functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement and management related functions are transferred to and shall be an autonomous entity in the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.480 Wage deviation board; transfer.

Sec. 380.

The wage deviation board created under Act No. 154 of the Public Acts of 1964, as amended, being sections 408.381 to 408.396 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.481 Labor mediation board; transfer.

Sec. 381.

The labor mediation board created under section 3 of Act No. 176 of the Public Acts of 1939, being section 423.3 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.482 Workmen's compensation department and director; transfer.

Sec. 382.

The workmen's compensation department and the director of the workmen's compensation department created under chapter 1a of Act No. 357 of the Public Acts of 1947, being sections 408.1 to 408.12 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.483 Construction safety commission; transfer.

Sec. 383.

The state construction safety commission created under section 3 of Act No. 89 of the Public Acts of 1963, being section 408.713 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.484 Office of inspector of coal mines; transfer and abolition.

Sec. 384.

The office of inspector of coal mines created under section 2 of Act No. 177 of the Public Acts of 1913, as amended, being section 425.2 of the Compiled Laws of 1948, is transferred by a type III transfer to the department of labor, and the office of inspector of coal mines is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.485 Board of boiler rules; transfer.

Sec. 385.

The board of boiler rules created under Act No. 290 of the Public Acts of 1965, as amended, being sections 408.751 to 408.776 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of labor.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.486 Repealed. 1982, Act 34, Imd. Eff. Mar. 12, 1982.



Section 16.487 Elevator safety board; transfer.

Sec. 387.

The elevator safety board created under section 7 of Act No. 227 of the Public Acts of 1967, being section 408.807 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of labor.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.490 Commission on agricultural labor; powers; appointment, qualifications, and terms of members; vacancies; expenses.

Sec. 390.

There is established within the department a commission to be known as the commission on agricultural labor with powers of a type II transfer. The commission shall consist of 11 members, 4 of whom shall be chosen from growers and producers of agricultural products; 4 of whom shall be chosen from agricultural workers, of the 4 agricultural workers chosen 2 shall be permanent or year round workers and 2 shall be resident seasonal workers; and 3 shall be chosen from the general public. The members of the commission shall be appointed by the governor by and with the advice and consent of the senate. Of the members first appointed, 2 chosen from growers and producers and 1 of the general public shall serve for a term of 3 years, 1 chosen from growers and producers and 1 of the general public shall serve for terms of 2 years each, 1 chosen from growers and producers and 1 of the general public shall serve for a term of 1 year, and their successors shall serve for terms of 3 years. Of those members first appointed to represent agricultural workers, 2 shall serve for 2 years and 2 shall serve for 3 years. Vacancies may be filled for the unexpired portion of the term in the same manner as appointments are made for a full term. The members shall serve without compensation other than for their necessary and proper expenses, which expenses are to be audited and paid from funds appropriated by the legislature for this purpose.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968 ;-- Am. 1976, Act 4, Imd. Eff. Feb. 8, 1976
Popular Name: Act 380



Section 16.491 Commission; duties.

Sec. 391.

The commission shall:

(a) Cooperate with all governmental agencies and committees concerned with agricultural labor including but not limited to migratory labor.

(b) Cooperate with private voluntary or community groups having as their prime concern problems involving agricultural labor.

(c) Conduct a continuing program for the people to acquaint them with the importance of agricultural labor and the sources from which it can be recruited to agriculture.

(d) Seek effective methods for the improvement of living, working and related problems affecting agricultural labor of all types.

(e) Formulate policies to effectuate the purposes of this act and make recommendations to agencies and officers of the state or local subdivisions of government on such policies and purposes.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.492 State agencies; cooperation with commission.

Sec. 392.

State agencies and departments whose work is related to the problems which affect agricultural labor shall cooperate with the commission in the implementation of this act.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.493 Commission; chairman; duties; meetings; committees.

Sec. 393.

A chairman shall be selected by the governor whose duty shall be that of calling meetings of the commission at least quarterly but not oftener than 12 times a year, and presiding over such meetings. The commission may authorize committees of such commission to meet during interims between meetings.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.494 Commission; annual reports; recommendations.

Sec. 394.

The commission shall render an annual report and also from time to time render recommendations to the governor, to the legislature and to the director of the department pertaining to agricultural labor, including recommendations for legislation.

History: Add. 1968, Act 353, Eff. Nov. 15, 1968
Popular Name: Act 380



Section 16.496 Commission on disability concerns; type II transfer.

Sec. 396.

The commission on disability concerns established under executive order 1995-10, MCL 395.351, and to which powers and duties described in 1968 PA 11, MCL 395.301 to 395.307, were transferred by a type II transfer to the department of consumer and industry services.

History: Add. 1972, Act 281, Imd. Eff. Oct. 19, 1972 ;-- Am. 1998, Act 70, Imd. Eff. May 4, 1998
Popular Name: Act 380






380-1965-17 CHAPTER 17 DEPARTMENT OF MENTAL HEALTH (16.500...16.504)

Section 16.500 Department of mental health; creation.

Sec. 400.

There is hereby created a department of mental health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.501 Head of department.

Sec. 401.

The head of the department of mental health is the director of mental health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.502 Department of mental health; transfer of powers, duties, and functions.

Sec. 402.

All powers, duties and functions vested by law in the department of mental health are transferred by a type I transfer to the department of mental health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.503 Director of department of mental health; transfer of powers, duties, and functions.

Sec. 403.

All powers, duties and functions now vested by law in the director of the department of mental health are transferred by a type I transfer to the department of mental health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.504 Repealed. 1974, Act 258, Eff. Aug. 6, 1975.






380-1965-18 CHAPTER 18 DEPARTMENT OF PUBLIC HEALTH (16.525...16.532)

Section 16.525 Department of public health; creation.

Sec. 425.

There is hereby created a department of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.526 Head of department of public health.

Sec. 426.

The head of the department of public health is the director of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.527 Department of health and state health commissioner; transfer of powers, duties, and functions.

Sec. 427.

Except as otherwise provided in this act, all powers, duties and functions vested by law in the department of health and the state health commissioner are transferred by a type I transfer to the department of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.528 State veterans' facility and board of managers; transfer.

Sec. 428.

The state veterans' facility of Michigan and the board of managers, created under Act No. 152 of the Public Acts of 1885, as amended, being sections 36.1 to 36.12 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.529 State council of health; transfer and abolition.

Sec. 429.

The state council of health created under section 5 of Act No. 146 of the Public Acts of 1919, as amended, being section 325.5 of the Compiled Laws of 1948, is transferred by a type III transfer to the department of public health and the state council of health is abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.530 Advisory hospital council; advisory council on tuberculosis sanitariums; advisory committee on use of animals; anatomy committee; transfer and abolition.

Sec. 430.

The advisory hospital council, the advisory council on tuberculosis sanitariums, the advisory committee on the use of animals, and the anatomy committee are transferred by a type III transfer to the department of public health, and the advisory councils named in this section are abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.531 State board of alcoholism; transfer.

Sec. 431.

The state board of alcoholism created under section 47a of Act No. 8 of the Public Acts of the Extra Session of 1933, as amended, being section 436.47a of the Compiled Laws of 1948, is transferred by a type II transfer to the department of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.532 Michigan crippled children commission; transfer.

Sec. 432.

The Michigan crippled children commission created under Act No. 158 of the Public Acts of 1937, as amended, being sections 722.201 to 722.244 of the Compiled Laws of 1948, is transferred by a type II transfer to the department of public health.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-19 CHAPTER 19 DEPARTMENT OF SOCIAL SERVICES (16.550...16.554)

Section 16.550 Department of social services; creation.

Sec. 450.

There is hereby created a department of social services.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.551 Head of department of social services.

Sec. 451.

The head of the department of social services is the director of social services.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.552 Department of social welfare; transfer of powers, duties, and functions.

Sec. 452.

All powers, duties and functions of the state department of social welfare created under Act No. 280 of the Public Acts of 1939, as amended, being sections 400.1 to 400.90 of the Compiled Laws of 1948, are transferred by a type I transfer to the department of social services.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.553 Michigan social welfare commission and office of director of social welfare; transfer and abolition.

Sec. 453.

The Michigan social welfare commission and the office of director of the state department of social welfare created under sections 2 and 3 of Act No. 280 of the Public Acts of 1939, as amended, being sections 400.2 and 400.3 of the Compiled Laws of 1948, are transferred by a type III transfer to the department of social services and the Michigan social welfare commission and the office of the director of the state department of social welfare are abolished.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.554 Michigan commission on aging; transfer.

Sec. 454.

The Michigan commission on aging created under section 1 of Act No. 11 of the Public Acts of 1960, being section 400.501 of the Compiled Laws of 1948, is transferred by a type I transfer to the department of social services.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-20 CHAPTER 20 DEPARTMENT OF CIVIL RIGHTS (16.575...16.577)

Section 16.575 Department of civil rights; creation.

Sec. 475.

There is hereby created a department of civil rights.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.576 Head of department of civil rights.

Sec. 476.

The head of the department of civil rights is the civil rights commission.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.577 Civil rights commission; continuation of constitutional powers, duties, and functions.

Sec. 477.

All powers, duties and functions vested by law or the state constitution in the civil rights commission are continued.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380






380-1965-21 CHAPTER 21 TRANSFER OF POWERS (16.600...16.608)

Section 16.600 Actions, suits, or proceedings not to abate by reason of reorganization; maintenance by or against successors.

Sec. 500.

No suit, action or other proceeding lawfully commenced by or against any department, board, commission, agency or any officer of the state, in his official capacity or in relation to the discharge of his official duties, shall abate by the reason of the taking effect of any reorganization under the provisions of this act. The court may allow the suit, action or other proceeding to be maintained by or against the successor of any department, board, commission, agency or any officer affected by this act.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.601 Continuation of rules, regulations, and orders adopted prior to act.

Sec. 501.

All rules, regulations and orders of departments, boards, commissions or other agencies lawfully adopted prior to the effective date of any provision of this act shall continue to be effective until revised, amended or repealed.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.602 Criminal action not to abate.

Sec. 502.

No criminal action commenced by the state shall abate by the taking effect of this act.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.603 Appointment of principal department head; access of appointee to records; continuation of powers and duties.

Sec. 503.

The governor may appoint the head of any principal department not otherwise elected or appointed. Prior to assuming his duties as head of a department, the appointee shall have full access to all departments and agencies and records thereof relevant to his prospective duties for the purpose of formulating the internal organization of the department. During the period before the transfer of any powers, duties and functions in accordance with this act, existing departments and agencies shall continue to exercise their powers, duties and functions.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1965, Act 407, Imd. Eff. Oct. 29, 1965
Popular Name: Act 380



Section 16.604 Establishment of effective date of each section by executive order; limitations as to constitutional offices; final effective date.

Sec. 504.

The governor shall establish, from time to time, by executive order the effective date of each section of this act which provides for the transfer of any organizational entity or the powers, duties and functions of any organizational entity or officer as provided in this act, but in no case shall such transfer change the powers, duties and functions of any state official elected in a general election prior to January 1, 1964, before the expiration of his term of office in contravention of the state constitution. All provisions of this act shall become effective not later than December 31, 1966.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.605 Repealed. 1980, Act 180, Imd. Eff. July 2, 1980.



Section 16.606 Advisory councils; members; terms; vacancies; meetings; compensation.

Sec. 506.

The governor may establish in the departments of commerce, labor, state police, military affairs, public health, licensing and regulation, and social services, advisory councils consisting of 8 members appointed by the governor with the advice and consent of the senate. The term of office of each member of an advisory council shall be 4 years, except that of the members first appointed, 2 each shall be appointed for terms of 1, 2, 3 and 4 years. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the unexpired term. The advisory councils shall meet upon the call of the head of their respective departments and shall advise and consult with the head of the department. Members of advisory councils shall receive no compensation, but may be reimbursed for the actual and necessary expenses incurred in carrying out their advisory functions.

History: 1965, Act 380, Imd. Eff. July 23, 1965 ;-- Am. 1970, Act 138, Imd. Eff. Aug. 1, 1970
Popular Name: Act 380



Section 16.607 Executive designation of successor to state officer not continued under act when member of governmental agency.

Sec. 507.

If under any law a state officer or state department official is designated as a member of a governmental agency and if such state officer or state departmental official is not continued under the provisions of this act, the governor by executive order may designate a state officer or state departmental official to succeed to the membership.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380



Section 16.608 Executive appointment of single executive head of principal department.

Sec. 508.

When a single executive is the head of a principal department, unless elected as provided in the constitution, he shall be appointed by the governor by and with the advice and consent of the senate and he shall serve at the pleasure of the governor.

History: 1965, Act 380, Imd. Eff. July 23, 1965
Popular Name: Act 380









Act 240 of 1970 COMMODITIES SURPLUS FOOD DISTRIBUTION (16.701 - 16.705)

Section 16.701 Commodities surplus food distribution; transfer to education department.

Sec. 1.

The powers and duties now vested by law in the department of social services with reference to the commodities surplus food distribution section are transferred to the department of education. The commodities food surplus distribution section within the department of social services is abolished and the department of education is vested with full authority and shall exercise the powers and perform the duties with reference to the commodities surplus food distribution section as heretofore vested in and required to be performed by the department of social services.

History: 1970, Act 240, Imd. Eff. Dec. 30, 1970



Section 16.702 Staff, records, files and property.

Sec. 2.

The staff, records, files and other property including property held in trust belonging to the commodities surplus food distribution section within the department of social services are transferred to the department of education and are continued as part of the staff, records, files and property of the department of education.

History: 1970, Act 240, Imd. Eff. Dec. 30, 1970



Section 16.703 Hearings, orders, rules.

Sec. 3.

The hearings and proceedings of whatever nature now pending before the department of social services with respect to the commodities surplus food distribution section are not abated, but are transferred to the state department of education without notice to interested parties and shall be conducted in the same manner and determined in accordance with the provisions of law concerning the hearings and proceedings. The orders and rules of the commodities surplus food distribution section shall continue in effect until amended or rescinded by the department of education.

History: 1970, Act 240, Imd. Eff. Dec. 30, 1970



Section 16.704 Appropriations.

Sec. 4.

All appropriations and all other funds necessary to carry out the duties, functions and responsibilities of the commodities surplus food distribution section are transferred to the state department of education.

History: 1970, Act 240, Imd. Eff. Dec. 30, 1970



Section 16.705 Continuation of services and functions.

Sec. 5.

The department of social services and the state department of education shall make all arrangements as are necessary to provide for the uninterrupted conduct of the services and functions of government as prescribed by this act.

History: 1970, Act 240, Imd. Eff. Dec. 30, 1970






Act 195 of 1972 INDIAN AFFAIRS COMMISSION (16.711 - 16.720)

Section 16.711 Indian affairs commission; creation; appointment, qualifications, and terms of members.

Sec. 1.

(1) Within the executive office of the governor an Indian affairs commission is created to consist of 11 members appointed by the governor. Nine members shall have not less than 1/4 quantum Indian blood, 2 of whom shall be from Indian reservations and recommended by the intertribal council, 5 of whom shall be appointed by the governor from geographic areas representative of Indian population, and 2 of whom shall be appointed by the governor from a city having a population greater than 1,000,000 and 2 members at large, not necessarily Indian.

(2) All members shall be appointed for 3-year terms, not more than 4 of which shall expire in the same year except that of the members first appointed, 3 each shall be appointed for terms of 1, 2, and 3 years. A member appointed to fill a vacancy occurring otherwise than by expiration of a term shall be appointed for the unexpired term in accordance with subsection (1).

(3) The governor shall appoint the 2 additional members of the commission before April 1, 1979. Of the additional members appointed, 1 shall be for a term of 2 years and 1 for a term of 3 years.

History: 1972, Act 195, Eff. July 1, 1972 ;-- Am. 1978, Act 595, Imd. Eff. Jan. 4, 1979



Section 16.712 Election of officers; terms; meetings; compensation; expenses.

Sec. 2.

Annually the commission shall elect such officers from its members as it deems advisable. Officers shall serve at the pleasure of the commission. The commission shall meet at least 4 times in each calendar year. A member of the commission shall receive as compensation for his services in attending meetings of the commission the sum of $35.00 for each such meeting day attended. The number of compensated meetings shall not exceed 25 meetings in each fiscal year. A member shall receive reimbursement for actual and necessary traveling expenses incurred on official business. Reimbursement shall be made in the manner provided by law for state employees. Expenses of the commission shall be approved by the chairman and 1 other member of the commission designated by the commission and shall then be paid in the same manner as other state expenses are paid.

History: 1972, Act 195, Eff. July 1, 1972



Section 16.713 Quorum; majority required for final action; effect of vacancy; conducting business at public meeting; notice.

Sec. 3.

(1) A majority of the members of the commission constitutes a quorum. A majority of the members of the commission is required for any final action by the commission. A vacancy in the commission shall not impair the right of the remaining members to exercise the powers of the commission.

(2) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1972, Act 195, Eff. July 1, 1972 ;-- Am. 1978, Act 186, Imd. Eff. June 4, 1978



Section 16.714 Investigation; primary duty of commission.

Sec. 4.

The commission shall investigate problems common to Indian residents of this state. The primary duty of the commission shall be to assist tribal governments, Indian organizations and individuals with problems of education, employment, civil rights, health, housing, treaty rights and any other right or service due Indians of this state.

History: 1972, Act 195, Eff. July 1, 1972



Section 16.715 Duties generally.

Sec. 5.

The commission shall:

(a) Appoint an executive director who shall serve as secretary to the commission and carry on the administrative and ministerial functions of the commission when it is not in session and who shall act in such other capacities as the commission directs.

(b) Approve employees required to carry out assigned responsibilities in accordance with civil service regulations and within limitations provided by law and prescribe their duties.

(c) Request the services of all state and local governmental departments and agencies to assure that Indian citizens have access to decision-making bodies, the policies of which affect the Indian population in any area.

(d) Actively consult with representatives of those federal agencies and departments having control over Indian affairs.

(e) Recommend to the legislature such legislation that will serve the interests of Indian residents in this state.

(f) Cooperate with such agencies that will aid in effectuating the purposes of this act.

(g) Apply for and accept grants and gifts from a governmental or private source.

(h) Submit a full written report of its activities and recommendations each year to the legislature and governor.

History: 1972, Act 195, Eff. July 1, 1972



Section 16.719 Repealer; transfer of powers, duties, and functions.

Sec. 9.

Act No. 300 of the Public Acts of 1965, being sections 400.311 to 400.315 of the Compiled Laws of 1948, is repealed. The statutory authority, powers, duties, functions, records, personnel, property, unfinished business, unexpended balances of appropriations, allocations of other funds used, held, employed, available, or to be made available in connection with such powers, duties and functions authorized for the implementation of Act No. 300 of the Public Acts of 1965 are transferred to the executive office and shall be assigned to the Indian affairs commission created by this act.

History: 1972, Act 195, Eff. July 1, 1972



Section 16.720 Effective date.

Sec. 10.

This act shall take effect July 1, 1972.

History: 1972, Act 195, Eff. July 1, 1972






E.R.O. No. 1999-6 EXECUTIVE REORGANIZATION ORDER (16.721 - 16.721)

Section 16.721 Transfer of authority and duties of Indian affairs commission and its executive director to director of department of civil rights by Type III transfer.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Indian Affairs Commission was created by Act No. 195 of the Public Acts of 1972, being Sections 16.711 et seq. of the Michigan Compiled Laws, and is currently located in the Department of Civil Rights pursuant to Executive Order 1991-29; and

WHEREAS, the state has numerous programs to address the needs of its Indian citizens which are administered by various departments, such as the Michigan Department of Transportation (Disadvantaged Business Enterprise program), the Michigan State Police Forensic Science Division (criminal laboratory services to tribal police), the Department of Community Health (Indian Health Program) and the Department of Consumer and Industry Services (Energy Resource Grants to Native American projects); and

WHEREAS, the powers, functions, duties and responsibilities of the Indian Affairs Commission and its Executive Director can be more effectively organized and carried out under the direction and supervision of the Director of the Department of Civil Rights; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions, and responsibilities of the Indian Affairs Commission, including but not limited to those set forth in Act No. 195 of the Public Acts of 1972, being Section 16.711 et seq. of the Michigan Compiled Laws, are hereby transferred to the Director of the Department of Civil Rights by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All the statutory authority, powers, duties, functions, and responsibilities of the Executive Director of the Indian Affairs Commission, including but not limited to those set forth in Act No. 195 of the Public Acts of 1972, being Section 16.711 et seq. of the Michigan Compiled Laws, are hereby transferred to the Director of the Department of Civil Rights by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

3. The Director of the Department of Civil Rights shall provide executive direction and supervision for the implementation of the transfer.

4. The Executive Director of the Indian Affairs Commission and the Director of the Department of Civil Rights shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Indian Affairs Commission.

5. The Director of the Department of Civil Rights shall administer the transferred powers, duties, functions and responsibilities in such ways as to promote effective administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of the responsibilities prescribed by this Order.

6. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Indian Affairs Commission and the position of Executive Director of the Indian Affairs Commission for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the Director of the Department of Civil Rights.

7. All rules, orders, contracts and agreements related to the assigned functions that were lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

8. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirements of Article V, Section 2 of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1999, E.R.O. No. 1999-6, Eff. Oct. 20, 1999






E.R.O. No. 2007-11 EXECUTIVE REORGANIZATION ORDER (16.722 - 16.722)

Section 16.722 Transfer of powers and duties of highway reciprocity board to department of state by type III transfer; abolishment of highway reciprocity board.

WHEREAS, Section

1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, abolishing the Highway Reciprocity Board will contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of State" means the principal department of state government created under Section 25 of the Executive Organization Act of 1965, MCL 16.125.

B. "Highway Reciprocity Board" means the board created under 1960 PA 124 and transferred by Type II transfer to the Department of State under Section 31 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.131.

C. "Type II transfer" means that term as defined under Section 3(b) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

D. "Type III transfer" means that term as defined under Section 3(c) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

II. TRANSFER OF AUTHORITY

A. All of the authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the Highway Reciprocity Board, are transferred by Type III transfer to the Department of State.

B. The Highway Reciprocity Board is abolished.

III. IMPLEMENTATION OF TRANSFERS

A. The Secretary of State shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the Secretary of State in such ways as to promote efficient administration.

C. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Highway Reciprocity Board for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Department of State.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

IV. MISCELLANEOUS

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective July 15, 2007 at 12:01 a.m.

History: 2007, E.R.O. No. 2007-11, Eff. July 15, 2007






E.R.O. No. 1973-6 EXECUTIVE REORGANIZATION ORDER (16.731 - 16.731)

Compiler's Notes: The rescinded section pertained to the establishment of the Department of Human Services.



E.R.O. No. 1980-1 EXECUTIVE REORGANIZATION ORDER (16.732 - 16.732)

Section 16.732 Executive branch reorganization.

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963, empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary to consolidate certain consumer protection and regulatory functions within one principal department; and

WHEREAS, it is necessary to enhance state government's ability to promote community development within Michigan; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government;

NOW, THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, pursuant to the authority vested in me by the provisions of Article V, Section 2, of the Michigan Constitution of 1963, do hereby order the following:

1. State Boundary Commission.

The State Boundary Commission created by Sections 2 and 19 of Act 191 of the Public Acts of 1968, as amended, being Sections 123.1002 and 123.1019 of the Michigan Compiled Laws of 1970, and its statutory authority, powers, duties, functions, and responsibilities are hereby transferred from the Department of Treasury to the Department of Commerce.

2. County Zoning Review

The responsibility for review and approval of county zoning ordinances and interim county zoning ordinances pursuant to Sections 11 and 15 of Act 183 of the Public Acts of 1943, as amended, being Sections 125.211 and 125.215 of the Compiled Laws of 1970, is hereby transferred from the Department of Natural Resources to the Department of Commerce.

3. Subdivision Control

All powers, duties, functions, and responsibilities of the State Treasurer pursuant to Public Act 288 of the Public Acts of 1967, as amended, the Subdivision Control Act of 1967, being Sections 560.101 et seq. of the Compiled Laws of 1970, are hereby transferred to the Department of Commerce.

4. Michigan State Housing Development Authority

The Michigan State Housing Development Authority created by Section 21 of Act 346 of the Public Acts of 1966, as amended, being Section 125.1421 of the Compiled Laws of 1970, is hereby transferred from the Department of Social Services to the Department of Commerce. The Authority shall retain all of its statutory authority, powers, duties, and responsibilities. All records, property, personnel, monies, funds (including, but not limited to, bonds, notes, reserves, and trust funds), and unexpended balances of appropriations and allocations to the Authority, shall be transferred with and shall remain under the control of the Authority, subject to any agreements of the Authority with its note and bond holders.

5. Michigan Environmental Review Board

The responsibilities and functions of the Department of Management and Budget with respect to the Michigan Environmental Review Board created by Executive Order 1974-4 are hereby transferred to the Department of Commerce.

6. Office of Intergovernmental Relations

The Office of Intergovernmental Relations within the Department of Management and Budget is hereby transferred from the Department of Management and Budget to the Department of Commerce. All authority, powers, duties, functions, and responsibilities with respect to intergovernmental programs and relations management assigned to the Department of Management and Budget by Executive Order 1974-1 with the exception of the functions enumerated in paragraphs 1, 8, and 9 of that Order, and are hereby transferred from the Department of Management and Budget to the Department of Commerce.

7. Land Sales

All authority, powers, duties, responsibilities, and functions relating to land sales assigned to the Department of Licensing and Regulation by Act 286 of 1972, as amended, being Sections 565.801 et seq. of the Compiled Laws of 1970, are hereby transferred from the Department of Licensing and Regulation to the Department of Commerce.

8. Department of Insurance

The Department of Insurance and the Office of the Commissioner of Insurance created by Sections 200 and 202 of Act 218 of the Public Acts of 1956, as amended, being Sections 500.200 and 500.202 of the Compiled Laws of 1970, and which were transferred to the Department of Commerce by Section 229 of Act 380 of 1965, being Section 16.329 of the Compiled Laws of 1970, and the authority, powers, duties, functions, and responsibilities of the Insurance Bureau and the Office of the Commissioner of Insurance are hereby transferred from the Department of Commerce to the Department of Licensing and Regulation by Type I transfer as defined by Section 3 of Act 380 of the Public Acts of 1965, being Section 16.103 of the Compiled Laws of 1970.

9. State Cemetery Commission

The State Cemetery Commission created by Section 3 of Act 251 of the Public Acts of 1968, as amended, being Section 456.523 of the Compiled Laws of 1970, and its statutory authority, powers, duties, functions, and responsibilities are hereby transferred from the Department of Commerce to the Department of Licensing and Regulation.

10. Carnival Amusement Safety Functions

All statutory authority, powers, duties, functions, and responsibilities with respect to carnival amusement safety, pursuant to Act 225 of the Public Acts of 1966, as amended, being Sections 408.652 et seq. of the Compiled Laws of 1970, which were transferred to the Department of Labor by Section 386 of Act 380 of 1965, as amended, being Section 16.486 of the Compiled Laws of 1970, are hereby transferred to the Department of Licensing and Regulation.

11. Ski Area Safety Board

The Ski Area Safety Board created by Section 3 of Act 199 of the Public Acts of 1962, as amended, being Section 408.323 of the Compiled Laws of 1970, and its authority, powers, duties, functions, and responsibilities are hereby transferred from the Department of Labor to the Department of Licensing and Regulation. The authority, powers, duties, functions and responsibilities with respect to ski area safety assigned to the Director of the Department of Labor by Section 9 of Act 199 of the Public Acts of 1962, as amended, being Section 408.329 of the Compiled Laws of 1970, are hereby transferred to the Director of the Department of Licensing and Regulation.

12. Polygraph Examiners

The State Board of Forensic Polygraph Examiners created by Section 5 of Act 295 of the Public Acts of 1972, as amended, being Section 338.1705, and its statutory authority, powers, duties, functions, and responsibilities are hereby transferred from the Department of State Police to the Department of Licensing and Regulation.

All records, property, personnel, and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to any of the entities or for any of the functions transferred in paragraphs 1 through 3 and 5 through 12 are hereby transferred with the entities and functions described.

In fulfillment of the requirements of Article V, Section 2, of the Constitution of 1963, this Order shall become effective January 1, 1981.

History: 1980, E.R.O. No. 1980-1, Eff. Jan. 1, 1981









Chapter 17 - State Administrative Board

Act 2 of 1921 STATE ADMINISTRATIVE BOARD (17.1 - 17.11)

Section 17.1 State administrative board; membership; powers and duties.

Sec. 1.

There is hereby created a board to be known and designated as the state administrative board of the state of Michigan. The state administrative board shall be composed of the governor, who shall act as chairperson, the lieutenant-governor, the secretary of state, the state treasurer, the attorney general, the director of the state transportation department, and the superintendent of public instruction, and shall possess the powers and perform the duties provided in this act.

History: 1921, Act 2, Imd. Eff. Feb. 23, 1921 ;-- CL 1929, 201 ;-- Am. 1939, Act 296, Eff. Sept. 29, 1939 ;-- CL 1948, 17.1 ;-- Am. 2002, Act 369, Imd. Eff. May 24, 2002



Section 17.2 State administrative board; procedure, meetings, and conduct of business; conducting business at public meeting; notice of meeting; quorum; actions of board; governor's veto; implementation of orders; compensation and expenses.

Sec. 2.

(1) The board may adopt rules governing its procedure, provide for the calling and holding of regular and special meetings, and provide for the general conduct of its business and affairs. The business which the board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. Four members shall constitute a quorum for the transaction of business, but a smaller number may adjourn. An action of the board shall require a concurring vote of a majority of the board, and shall be final, subject to the governor's veto, unless reconsidered or rescinded at a subsequent meeting of the board at which there shall be present as many members as were present when the original vote was taken.

(2) The governor may veto an action of the board within 10 days after its passage. By a concurring vote of 5 members of the board, taken within 10 days after the exercise of a veto, the veto of the governor may be overruled.

(3) The board shall direct the manner in which orders made by it shall be implemented, and may employ and fix the compensation of agents and assistants necessary to carry out duties imposed by this act. The compensation of all employees of the board shall be paid from the state treasury in the same manner as the compensation of other state employees is paid.

(4) Expenses necessarily incurred by a member of the board or by a board employee while traveling in the performance of an official duty imposed by this act shall be paid in the same manner as are the expenses incurred by other state officers and employees.

History: 1921, Act 2, Imd. Eff. Feb. 23, 1921 ;-- Am. 1927, Act 12, Imd. Eff. Mar. 25, 1927 ;-- CL 1929, 202 ;-- CL 1948, 17.2 ;-- Am. 1967, Act 133, Imd. Eff. June 27, 1967 ;-- Am. 1977, Act 154, Imd. Eff. Nov. 7, 1977



Section 17.2a State administrative board; powers and duties relating to renaissance zones.

Sec. 2a.

The state administrative board shall have the powers granted and perform the duties imposed under the Michigan renaissance zone act.

History: Add. 1996, Act 443, Imd. Eff. Dec. 19, 1996



Section 17.2b Powers and duties under Michigan strategic fund act; employment of chief compliance officer; review of reports; powers and duties under Michigan tobacco settlement finance authority act.

Sec. 2b.

(1) The state administrative board shall also have the powers granted and perform the duties imposed under section 88i of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088i.

(2) The state administrative board shall employ the chief compliance officer described in section 88i of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088i, as authorized by section 2.

(3) The state administrative board shall review all reports described in section 88i of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088i, submitted to the state administrative board by the chief compliance officer under section 88i of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088i.

(4) The state administrative board also shall have the powers granted and perform the duties described under section 8 of the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.268.

History: Add. 2006, Act 474, Imd. Eff. Dec. 20, 2006



Section 17.3 Administrative board; supervisory control over administrative departments; limitations as to appropriations; duties of administrative officials.

Sec. 3.

The state administrative board shall exercise general supervisory control over the functions and activities of all administrative departments, boards, commissioners and officers of the state, and of all state institutions: Provided, however, The said board shall not have power to transfer any appropriation to the general fund at any time or use the same for any purpose other than that designated by the legislature: Provided further, That said board shall not have power to allow to any state department, board, commission, officer or institution any funds, not appropriated therefor by the legislature, from any source whatever, except as provided in the emergency appropriation act of 1931; and said administrative board shall not have the power to transfer to any state department, board, commission, officer or institution any sum from the amount appropriated by the legislature for any other purpose, except to inter-transfer funds within the appropriation for the particular department, board, commission, officer or institution. Said board may in its discretion intervene in any matter touching such functions and activities and may, by resolution or order, advise or direct the department, board, commission, officer or institution concerned as to the manner in which the function or other activity shall be performed, and may order an interchange or transfer of employees between departments, boards, commissions and state institutions when necessary. It is hereby made the duty of each and every official and employee connected with any administrative department, office or institution of the state to follow the direction or order so given; and to perform such services in the carrying out of the purposes and intent of this act as may be required by the board. Failure so to do shall be deemed to constitute malfeasance in office and shall be sufficient cause for removal.

History: 1921, Act 2, Imd. Eff. Feb. 23, 1921 ;-- Am. 1927, Act 12, Imd. Eff. Mar. 25, 1927 ;-- CL 1929, 203 ;-- Am. 1931, Act 6, Imd. Eff. Mar. 31, 1931 ;-- CL 1948, 17.3
Constitutionality: Individual members of the legislature brought an action challenging the State Administrative Board's authority under MCL 17.3 to transfer appropriated funds from one program to another within a department. The Court of Appeals conferred standing and held that the statutory authority relied upon by the board had been impliedly repealed by subsequent legislative acts. The Michigan Supreme Court agreed that the chairman of the House Appropriations Committee had standing, but reversed the Court of Appeals decision repealing the State Administrative Board's authority to transfer funds. The Michigan Supreme Court held that neither subsequent amendments to the State Administrative Board Act nor the enactment of the Management and Budget Act indicates an intent by the legislature to repeal by implication the Board's authority under MCL 17.3 to transfer funds within a department. House Speaker v State Administrative Bd, 441 Mich 547; 495 NW2d 539(1993).



Section 17.5 Repealed. 1964, Act 256, Eff. Aug. 28, 1964.



Section 17.6 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 17.7, 17.8 Repealed. 1964, Act 256, Eff. Aug. 28, 1964.



Section 17.10 Repealed. 1964, Act 256, Eff. Aug. 28, 1964.



Section 17.11 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.






Act 282 of 1919 STATE PURCHASING (17.21 - 17.38)



Act 35 of 1921 COST-PLUS CONTRACTS (17.41 - 17.42)



Act 279 of 1984 PAYMENTS TO PRIVATE ENTERPRISES (17.51 - 17.57)

Section 17.51 “Private enterprise” defined.

Sec. 1.

As used in this act, “private enterprise” means a business which provides goods or services and which is not a governmental entity.

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.52 Payment for goods and services by principal executive department; time.

Sec. 2.

Unless otherwise agreed in writing, a principal executive department shall take all steps necessary to assure that payment for goods or services is mailed to a private enterprise within 45 days after the principal executive department receives the goods or services, a complete invoice for the goods or services, or a complete contract for goods or services, whichever is later.

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.53 Invoice error, defect, or impropriety; notice; payment.

Sec. 3.

(1) If an invoice for goods or services received by a principal executive department is filled out incorrectly or contains a defect or impropriety, the principal executive department shall notify the private enterprise which submitted the invoice within 10 days after the invoice is received.

(2) If an invoice error or other defect or impropriety is corrected by a private enterprise within 5 days after receipt of the notice required by subsection (1), the principal executive department shall make payment within the time period required by section 2.

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.54 Past due payment.

Sec. 4.

(1) Except as provided in section 5, if a payment owed by a principal executive department to a private enterprise for goods or services is past due, the principal executive department shall pay an additional amount equal to 0.75% of the payment to the private enterprise to which payment is due. The principal executive department shall pay an additional amount equal to 0.75% of the payment due for the first month and each succeeding month or portion of a month the payment remains past due.

(2) A principal executive department shall not require a private enterprise to submit a petition, bill, statement, or other additional notice in order to collect an amount due under subsection (1).

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.55 Applicability of MCL 17.54.

Sec. 5.

(1) Section 4 shall not apply if a payment is delayed because of a good faith disagreement between a principal executive department and a private enterprise, unless the dispute is resolved in favor of the private enterprise.

(2) Section 4 shall not apply if a payment by a principal executive department is past due because of an executive order budget cut.

(3) Section 4 shall not apply if a principal executive department pays a penalty or interest payment charged by a private enterprise for late payment.

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.56 Applicability of act.

Sec. 6.

This act shall apply only to goods or services which are received and for which a complete invoice is received by a principal executive department after September 30, 1984.

History: 1984, Act 279, Eff. Mar. 29, 1985



Section 17.57 Effective date.

Sec. 7.

This act shall take effect September 30, 1984.

History: 1984, Act 279, Eff. Mar. 29, 1985






E.R.O. No. 2000-8 EXECUTIVE REORGANIZATION ORDER (17.61 - 17.61)

Section 17.61 Transfer of powers and duties of department of career development to administer Carl D. Perkins vocational and technical education act to the state administrative board by type II transfer.

WHEREAS, Article V, Section 2 of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Executive Order No. 1999-12 transferred the day-to-day administrative powers, duties, functions, and responsibilities under the Perkins Act to the Department of Career Development; and

WHEREAS, the purpose of the Carl D. Perkins Vocational and Technical Education Act of 1998, 20 USC 2301 et seq., as amended, ("Perkins Act") is to provide federal funds to fully develop the academic, vocational, and technical skills of secondary students and post-secondary students who elect to enroll in vocational and technical education programs; and

WHEREAS, although the 1998 amendments to the federal Perkins Act intended to provide states more flexibility in assigning Perkins-related administration to an eligible state entity, the United States Department of Education still adheres to the policy that oversight responsibility must be administered by a board; and

WHEREAS, the State Administrative Board was created by Act No. 2 of the Public Acts of 1921, as amended, being Sections 17.1 et seq. of the Michigan Compiled Laws, and is composed of the Governor, Lieutenant Governor, Attorney General, Secretary of State, Superintendent of Public Instruction, and State Treasurer; and

WHEREAS, the State Administrative Board exercises general supervisory control over the functions and activities of all administrative departments, boards, commissioners and officers of the state and its institutions.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. TRANSFER OF FUNCTIONS

All of the administrative statutory powers, duties, functions and responsibilities of the Department of Career Development to administer the Carl D. Perkins Vocational and Technical Education Act, 20 USC 2301 et seq., as amended, are hereby transferred to the State Administrative Board by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, being Section 16.103 of the Michigan Compiled Laws.

II. RESPONSIBILITIES

A. The State Administrative Board is hereby designated as the state "eligible agency" for the supervision of the administration of the responsibilities of vocational and technical education pursuant to the Perkins Act.

B. The responsibilities of the State Administrative Board shall include:

1. Coordination of the development, submission, and implementation of the Perkins state plan, and the evaluation of the program, services, and activities assisted under Perkins, including preparation for nontraditional training and employment; and

2. Consultation with the Governor and appropriate agencies, groups, and individuals including parents, students, teachers, representatives of businesses, labor organizations, eligible recipients, state and local officials, and local program administrators, involved in the planning, administration, evaluation, and coordination of programs funded under Perkins; and

3. Convening and meeting at such times as the Board determines necessary to carry out the Board's responsibilities under Perkins, but not less than four times annually; and

4. The adoption of such procedures as the Board considers necessary to:

(a) implement state level coordination with the activities undertaken by the State Board of Education under Section 111 of Public Law 105-220; and

(b) make available to the service delivery system under Section 121 of Public Law 105-220 within the state a listing of all school dropout, postsecondary, and adult programs assisted under Perkins.

C. The Department of Career Development shall retain all other permissible administrative matters of vocational and technical education pursuant to state law and the Perkins Act.

III. IMPLEMENTATION OF THE EXECUTIVE ORDER

A. Nothing in this Executive Order should be construed to diminish the constitutional authority of the State Board of Education to provide leadership and general supervision over all public education, including adult education and instructional programs in state institutions, except as to institutions of higher education granting baccalaureate degrees, and its authority to serve as the general planning and coordinating body for all public education including higher education, and to advise the legislature as to the financial requirements in connection therewith.

B. The Director of the Department of Career Development and the Chairperson of the State Administrative Board shall provide executive direction and supervision for the implementation of the transferred functions in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. All records, personnel, property and funds used, held, employed or to be made available to the Department of Career Development for the activities transferred herein are hereby transferred to the State Administrative Board.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

E. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be in effect until revised, amended, or rescinded.

F. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

G. If a court or other entity with proper jurisdiction finds any portion of this Order to be invalid, such invalidity shall not affect the remaining portions of the Order that can be given effect without the invalid portion. Any portions found invalid shall be severable from the remaining portions of this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective sixty days (60) from the filing of this Order.

History: 2000, E.R.O. No. 2000-8, Eff. Dec. 31, 2000






Act 98 of 1929 SEWAGE, LIGHT, WATER, FIRE PROTECTION, OR OTHER FACILITIES (17.71 - 17.76)

Section 17.71-17.73 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 17.74 Contract with municipality for sewage disposal, without amendment to charter.

Sec. 4.

Any municipality in or near which a state institution may be located shall have authority to contract with the said institution by and through the governing body of that institution or the state administrative board for the disposal of sewage from such institution in a sewage disposal plant owned and operated by the city or to enter into a contract with the governing body of that institution or the state administrative board for the joint construction and operation of a sewage disposal plant, the governing body of such municipality shall have authority to enter into such contract without an amendment to its charter.

History: 1929, Act 98, Eff. Aug. 28, 1929 ;-- CL 1929, 444 ;-- CL 1948, 17.74



Section 17.75-17.76 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.






Act 267 of 1931 LOANS TO ROTARY AND REVOLVING FUNDS (17.81 - 17.84)



Act 93 of 1929 INJURY CLAIMS OF NATIONAL GUARDSMEN (17.91 - 17.92)



Act 128 of 1931 INJURIES TO DRAFTED PERSONS (17.101 - 17.103)



Act 231 of 1935 OATHS AND EXAMINATIONS OF WITNESSES (17.121 - 17.122)



Act 133 of 1927 INJURY CLAIMS OF STATE EMPLOYEES (17.131 - 17.131)



Act 190 of 1945 GOVERNMENT SURPLUS PROPERTY (17.151 - 17.155)



Act 263 of 1945 STATE OFFICE BUILDING COMMISSION (17.201 - 17.206)



Act 28 of 1944 (1st Ex. Sess.) STATE OFFICE BUILDING SITE (17.221 - 17.222)



E.R.O. No. 2006-5 EXECUTIVE REORGANIZATION ORDER (17.241 - 17.241)

Section 17.241 Transfer of duties and responsibilities of local government claims review board to state administrative board; abolishment of local government claims review board.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the activities of the Local Government Claims Review Board can be more efficiently and effectively administered if transferred to the State Administrative Board;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law order:

As used in this Order:

A. “Local Government Claims Review Board” means the board created under Section 10 of 1979 PA 101, MCL 21.240.

B. “Department of Management and Budget” means the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

C. “State Administrative Board” means the board authorized under Section 3 of 1921 PA 2, MCL 17.3, to exercise general supervisory control over the functions and activities of all administrative departments, boards, commissioners, and officers of this state, and of all state institutions.

D. “State Budget Director” means the Director of the State Budget Office created under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

A. All of the authority, powers, duties, functions, and responsibilities of the Local Government Claims Review Board under 1979 PA 101, MCL 21.231 to 21.244, are transferred from the Local Government Claims Review Board to the State Administrative Board.

B. The Local Government Claims Review Board is abolished.

A. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the State Administrative Board in such ways as to promote efficient administration.

C. Any rule-making, licensing, and registration functions related to the functions of the Local Government Claims Review Board transferred under this Order, including, but not limited to, the prescription of rules, regulations, standards, and adjudications, under the Administrative Procedures Act of 1969, 1969 PA 306, MCL 24.201 to 24.328, are transferred to the State Administrative Board.

D. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Local Government Claims Review Board for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the State Administrative Board.

E. The Director of the Department of Management and Budget shall develop a memorandum of record identifying any pending settlements, issues of compliance with any applicable state or federal laws or regulations, or other obligations to be resolved by the Local Government Claims Review Board.

F. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state’s financial management system necessary for the implementation of this Order for Fiscal Year 2006-2007.

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2006, E.R.O. No. 2006-5, Eff. Oct. 22, 2006






Act 315 of 1947 LEASE OF LANDS TO PUBLIC BUILDING CORPORATION (17.251 - 17.251)

Section 17.251 Lease of state lands to public building corporation, subject to legislative approval.

Sec. 1.

The state administrative board is hereby authorized and empowered to lease to any state public building corporation, real property owned by the state of Michigan, acquired for the purpose of site or sites for public buildings, and to lease from any said public building corporation in the name of the state space in a building or buildings constructed for its use on such land. Each such lease shall be subject to the approval of the attorney general of the state. No such lease shall become effective until approved by the legislature by concurrent resolution.

History: 1947, Act 315, Eff. Oct. 11, 1947 ;-- CL 1948, 17.251






Act 9 of 1947 PURCHASE OF BOULEVARD BUILDING (17.301 - 17.302)



Act 2 of 1954 (Ex. Sess.) INVENTIONS AND DISCOVERIES (17.401 - 17.403)

Section 17.401 Contracts relating to invention or discovery affecting public health; ownership of invention, discovery, or patent thereon; employment of patent attorneys; exploration; licenses; copyright; liability or obligation of state; expense of litigation.

Sec. 1.

The state administrative board is authorized and empowered to enter into contracts relating to any invention or discovery of any new and useful process, machine, manufacture, organism, product, or composition of matter, or any new and useful improvement thereof, or any invention or discovery and asexual reproduction of any distinct and new variety of plant, affecting the public health, which invention or discovery or any patent obtained thereon is owned by this state, or in which this state has any property right. The state administrative board is authorized to employ, as occasion demands, patent attorneys on request of the attorney general. The contracts of the state administrative board may provide for the exploration of the character, use, properties, capabilities, or commercial value of such invention or discovery, and may provide for the granting of licenses to make, or have made, use, and sell such invention or discovery, whether patented or not, upon such terms and conditions as seem expedient and proper to the state administrative board. The state administrative board may copyright literary, educational, artistic, or intellectual works in the name of this state and license the production or sale of those works. This state shall not be liable for any act of negligence or breach of contract committed by any contracting party, nor shall any such contract create an obligation on the part of the state for the expenditure of any money, except the expense of litigation in suits involving the protection of the state's property right.

History: 1954, Ex. Sess., Act 2, Imd. Eff. Aug. 20, 1954 ;-- Am. 1980, Act 239, Imd. Eff. July 24, 1980



Section 17.402 Contracts relating to inventions, discoveries and patents; approval of attorney general.

Sec. 2.

Each such contract shall be subject to the approval of the attorney general of the state as to form and validity.

History: 1954, Ex. Sess., Act 2, Imd. Eff. Aug. 20, 1954



Section 17.403 Contracts relating to inventions, discoveries and patents; disposition of receipts.

Sec. 3.

All moneys received by virtue of any such contract shall be turned over to the state treasurer and credited to the general fund of the state.

History: 1954, Ex. Sess., Act 2, Imd. Eff. Aug. 20, 1954






Act 266 of 1967 STATE INDEBTEDNESS (17.451 - 17.455)

Section 17.451 Borrowing money and issuing notes in anticipation of undedicated revenues; purpose.

Sec. 1.

The state administrative board is authorized to borrow money and refund that borrowing, in whole or in part, when necessary, from time to time, on the full faith and credit of the state and issue notes, including refunding notes and commercial paper, of the state in anticipation of the receipt of undedicated revenues in the same fiscal year when in its judgment such money is needed to meet obligations incurred pursuant to appropriations in that fiscal year.

History: 1967, Act 266, Imd. Eff. July 19, 1967 ;-- Am. 1982, Act 196, Imd. Eff. June 30, 1982



Section 17.452 Aggregate principal amount of outstanding notes; limitation; repayment of indebtedness; pledge and deposit of undedicated revenues; validity of pledge; transactions to provide security; costs and fees; authorization of state treasurer to do certain acts; revenues, proceeds, and earnings from which principal and interest payable.

Sec. 2.

(1) The aggregate principal amount of outstanding notes shall not exceed 15% of undedicated revenues received by the state during the preceding fiscal year. Notes are not outstanding if issued and if paid or redeemed or if provision for payment or redemption has been made by the deposit in trust of sufficient money or sufficient direct obligations of the United States of America or obligations, the principal and interest of which is guaranteed by the United States of America with a trustee or paying agent for payment of the notes. In addition, if notes are issued to refund outstanding notes, the notes to be refunded are not outstanding. Indebtedness shall be repaid at the time the revenues pledged for that purpose are received but not later than the end of the same fiscal year. In addition, a provision for setting aside of undedicated revenues in an amount sufficient to pay principal and interest on the notes shall be made not later than 10 days before the end of the fiscal year.

(2) The state administrative board shall pledge for the repayment of the notes, undedicated revenues of the fiscal year in which the notes are issued and may provide for deposit of any undedicated revenues so pledged in a segregated fund in the state treasury or with a bank or trust company.

(3) A pledge of undedicated revenues shall be valid and binding without recording from the time the pledge is made. Money or property pledged received by the state after the pledge shall immediately be subject to the lien of the pledge without any physical delivery or further act.

(4) The board may authorize and approve insurance contracts, agreements for lines of credit, letters of credit, commitments to purchase notes, and any other transactions to provide security to assure timely payment of any note.

(5) The board may authorize payment from the proceeds of the notes or other funds available, the cost of issuance, including, but not limited to, fees for placement, fees for charges for insurance, letters of credit, lines of credit, or purchase or sales agreements or commitments, or agreements to provide security to assure timely payment of notes.

(6) The board may authorize the state treasurer but only within limitations which shall be contained in the issuance or authorization resolution of the board to do 1 or more of the following:

(a) Sell and deliver and receive payment for notes.

(b) Refund notes by the delivery of new notes, whether or not the notes to be refunded have matured.

(c) Deliver notes partly to refund notes and partly for any other authorized purposes.

(d) Buy notes so issued at not more than the face value of the notes.

(e) Approve interest rates or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment dates, redemption rights at the option of the state or the holder, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(7) The board may authorize principal and interest to be payable from any 1 or more of the following:

(a) Undedicated revenues of the state for the fiscal year for which the notes were issued.

(b) Proceeds of notes.

(c) Earnings on proceeds of notes or other funds held for the payment of notes.

(d) Proceeds of any other security provided to assure timely payment of the notes.

History: 1967, Act 266, Imd. Eff. July 19, 1967 ;-- Am. 1982, Act 196, Imd. Eff. June 30, 1982



Section 17.453 Payment of notes; interest; discount; execution and sale of notes and coupons; authentication; commercial paper dealer agreements; signature of former state treasurer.

Sec. 3.

Subject to the provisions of section 2, the notes shall become due at such time or times as determined by the state administrative board, and may be made payable prior to maturity at the option of the board or the holder of a note at such times and in such a manner as determined by the board. The notes may bear no interest or interest at a rate or rates which may be variable to be determined as provided in the issuance or authorization resolution and may be in a form, with or without interest coupons, as approved by the board. The notes may be sold at a discount. The notes and coupons, if any, shall be executed for and on behalf of the state of Michigan by the manual or facsimile signature of the state treasurer and may be sold at either public or private sale as authorized by the board. The board may approve commercial paper dealer agreements. If any note is executed with the facsimile signature of the state treasurer, authentication of the notes shall take place in accordance with an agreement or indenture entered into with an issuing agent or trustee approved by the board. In case the state treasurer whose signature appears on the note or coupon issued under this act ceases to be the state treasurer before delivery of the notes or coupons, his or her signature shall be valid and sufficient for all purposes as if the person held the office of state treasurer until the delivery of the notes or coupons.

History: 1967, Act 266, Imd. Eff. July 19, 1967 ;-- Am. 1982, Act 196, Imd. Eff. June 30, 1982



Section 17.454 Use of proceeds of loan restricted; revised municipal finance act inapplicable; issuance of bonds and notes subject to agency financing reporting act.

Sec. 4.

(1) The proceeds of any loan under this act shall not be used to pay in advance appropriations to any municipality as defined in section 103 of the revised municipal finance act, 2001 PA 34, MCL 141.2103.

(2) Bonds, notes, and loans issued under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1967, Act 266, Imd. Eff. July 19, 1967 ;-- Am. 2002, Act 416, Imd. Eff. June 3, 2002



Section 17.455 Notes and interest exempt from taxation.

Sec. 5.

Notes issued under this act before or after the effective date of this section and the interest on those notes shall be exempt from all taxation by the state or political subdivisions of the state.

History: Add. 1982, Act 196, Imd. Eff. June 30, 1982






Act 112 of 1956 HEATING CONTRACTS (17.501 - 17.501)






Chapter 18 - Department of Management and Budget

Act 51 of 1948 (1st Ex. Sess.) DEPARTMENT OF MANAGEMENT AND BUDGET (18.1 - 18.17)



E.R.O. No. 1971-2 EXECUTIVE REORGANIZATION ORDER (18.21 - 18.21)

Compiler's Notes: The repealed section pertained to transfer of building division.



E.R.O. No. 1973-4 EXECUTIVE REORGANIZATION ORDER (18.22 - 18.22)

Compiler's Notes: The repealed section pertained to transfers from executive office to department of administration.



E.R.O. No. 1973-5 EXECUTIVE REORGANIZATION ORDER (18.23 - 18.23)

Section 18.23 Michigan commission on criminal justice.

WHEREAS, Executive Order 1970-12 created the Office of Criminal Justice Programs and described its composition, powers, duties, functions and responsibilities; and

WHEREAS, Executive Order 1973-7 ordered certain transfers and reorganizations which affect Executive Order 1970-12; and

WHEREAS, additional reorganizations are necessary to insure the orderly transfer of the Office of Criminal Justice Programs to the Department of Administration and the more effective utilization of resources;

THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, pursuant to the authority vested in me by the Constitution and Laws of the State of Michigan, do hereby order that the Commission on Criminal Justice and Law Enforcement established by Executive Order 1970-12 be abolished.

A Michigan Commission on Criminal Justice is hereby created within the Department of Administration which shall have the following powers, duties, functions, and responsibilities;

1. to recommend goals and standards for Michigan's criminal justice system and to relate these recommendations to a timetable for implementation.

2. to review the comprehensive law enforcement and criminal justice plans prepared each year by the Office of Criminal Justice Programs and to submit its recommendations regarding such plans to the Governor through its Chairman prior to the submittal to the federal government.

3. to make recommendation through its chairman to the Governor regarding the decisions of the Administrator of the Office of Criminal Justice Programs pertaining to applications submitted for funding pursuant to the State's comprehensive plan; and

4. to undertake such other duties as may be assigned by the Governor.

The Commission shall consist of a Chairman, Vice-Chairman, and such committees, councils and task forces as may be designated by the Governor. Terms of members shall be at the pleasure of the Governor. The Commission shall serve in an advisory capacity to the Office of Criminal Justice Programs.

The Organized Crime Prevention Council and the Juvenile Delinquency Advisory Council established by Executive Order 1970-12 are hereby abolished. The provisions of Executive Order 1973-7 regarding the abolition of the Commission on Law Enforcement and Criminal Justice and the transfer of the Organized Crime Prevention Council and the Juvenile Delinquency Advisory Council shall be interpreted in a manner consistent with this Executive Order.

The Administrator of the Office of Criminal Justice Programs is hereby authorized to approve and reject applications for funds available through the Federal Omnibus Crime Control and Safe Streets Act of 1968, as amended, in behalf of the Governor and in a manner consistent with the State's comprehensive plan and state laws and regulations. All other powers, duties, functions, and responsibilities set forth for the Office of Criminal Justice Programs in Executive Order 1970-12 shall be retained as described therein.

History: 1973, E.R.O. No. 1973-5, Eff. Aug. 10, 1973






E.R.O. No. 1982-2 EXECUTIVE REORGANIZATION ORDER (18.24 - 18.24)

Section 18.24 Transfer of medical cost containment functions from department of labor to department of management and budget.

WHEREAS, Public Act 195 of 1981 establishes a program in the Department of Labor, Bureau of Workers' Disability Compensation, to constrain increases in health-related workers' compensation costs; and

WHEREAS, the nature of the program is such that experience and expertise in health care cost containment programs are necessary to achieve the program's purposes; and

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or assignment of functions among its units which are necessary for efficient administration,

NOW, THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, pursuant to the authority vested in me by the provisions of Article V, Section 2, of the Michigan Constitution of 1963 , do hereby order the following:

All statutory authority, powers, duties, functions, and responsibilities of the Department of Labor, Bureau of Workers' Disability Compensation pursuant to subsections (2), (3), (4), (5), (6), (7), (8), and (9) of Section 315 of Act No. 317 of the Public Acts of 1969 as amended, being subsections (2), (3), (4), (5), (6), (7), (8), and (9) of Section 418.315 of the Compiled Laws of 1979, are hereby transferred to the Department of Management and Budget, Office of Health and Medical Affairs.

All records, property, personnel and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Department of Labor, Bureau of Workers' Disability Compensation, for the functions are transferred to the Department of Management and Budget, Office of Health and Medical Affairs.

In fulfillment of the requirements of Article V, Section 2, of the Michigan Constitution, the provisions of this Executive Order shall become effective on April 1, 1982.

History: 1982, E.R.O. No. 1982-2, Eff. Apr. 1, 1982






E.R.O. No. 1984-1 EXECUTIVE REORGANIZATION ORDER (18.25 - 18.25)

Section 18.25 Governor's office for job training; transfer to department of management and budget.

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, a well-coordinated program of occupational training and economic development is needed to increase employment opportunities for Michigan's citizens; and

WHEREAS, the resources available to the Governor to support this program are extremely limited and must be utilized as effectively and efficiently as possible; and

WHEREAS, Executive Order 1983-13 created the Governor's Office for Job Training (GOJT) and specified responsibility for programs authorized under the Job Training Partnership Act (JTPA), P.L. 97-300 of 1982, between the GOJT and the Michigan Department of Labor (MDOL).

NOW, THEREFORE, I, JAMES J. BLANCHARD, Governor of the State of Michigan, pursuant to the authority vested in me by the Constitution of the State of Michigan of 1963, Article V, Section 2, and mandates of Public Law 97-300, do hereby order the following:

A. That GOJT is hereby transferred from the Executive Office of the Governor to the Department of Management and Budget (DMB). The purpose of this transfer is to accomplish administrative efficiency. The GOJT remains a temporary agency as established under Article V, Section 4, of the Michigan constitution.

B. That budgeting, accounting, procurement and related management functions for the GOJT shall be performed by the Director of DMB.

C. That the Director of the GOJT, reporting directly to the Governor, shall:

1. Be responsible for coordinating policy and program development, service provider selection, and program oversight of:

- JTPA Title I, Sec. 123: State Education Coordination and Grants; and

- JTPA Title I, Sec. 124: Training Programs for Older Individuals; and

- JTPA Title II(b)(3) program year 1983 funds appropriated for Incentive Grants and Technical Assistance to the Service Delivery Areas; and

- JTPA Title III: Employment and Training Assistance for Dislocated Workers.

2. Provide staff support to the Michigan Job Training Coordinating Council (MJTCC) established and maintained under JTPA Title I, Sec. 122.

3. Review policies and programs from C. 1. above with the MDOL, the Cabinet Council on Jobs and Economic Development and the MJTCC to insure coordination.

4. Maintain contact with U.S. Department of Labor regarding programmatic issues related to C. 1. above.

D. That funds appropriated for JTPA administration under Title II, Section 202(b)(4), sufficient, as agreed to by MDOL AND GOJT, to provide the functions identified in Section C above are hereby transferred from the MDOL to DMB for use by the GOJT. Persons performing functions outlined in Section C above, as agreed to by MDOL AND GOJT, shall be placed on leave of absence from the MDOL to accepted limited term appointments with DMB.

E. That the Director of the MDOL shall:

1. Be responsible for coordinating policy and program development, service provider selection (as appropriate), and program oversight of:

- JTPA Title IIA and B: Training Services for the Disadvantaged operated through local Service Delivery Areas (SDAs); and

- JTPA Title II(b)(3) funds appropriated for Incentive Grants and Technical Assistance to the SDAs beginning July 1, 1984, and including the development of criteria for awarding these funds;

- A comprehensive management information and assessment system for all programs funded by JTPA. Planning for this system shall be accomplished jointly with the GOJT.

2. Be responsible for internal management and oversight of all funds appropriated to Michigan under JTPA including such functions as contract development, compliance monitoring, auditing, grievance review, federal reporting and maintenance of grant liaison with the U.S. Department of Labor.

In this capacity, the Michigan Department of Labor will maintain grant records, state plan documents, and financial resources in compliance with JTPA Title I, Parts A. and B., Section 121, C-E, and additional requirements specified by the U.S. Department of Labor.

3. Review policies and programs from E. 1. above with the GOJT, the Cabinet Council on Jobs and Economic Development and MJTCC to insure coordination.

F. That to insure adequate resources to perform its functions, the MDOL shall have available for its use the JTPA administrative funds appropriated under Title II, Sec. 202(b)(4) less the amount which is provided to support the GOJT under provision D. above.

G. That the GOJT, MDOL, DMB, and other offices and departments, as appropriate, shall enter into agreements as needed to implement the letter and spirit of this Executive Order.

H. In fulfillment of the requirements of Article V, Section 2, of the Michigan Constitution of 1963, the provisions of this Executive Order shall become effective sixty (60) days after submission to the Legislature.

History: 1984, E.R.O. No. 1984-1, Eff. May 21, 1984






E.R.O. No. 1987-1 EXECUTIVE REORGANIZATION ORDER (18.26 - 18.26)



E.R.O. No. 1991-17 EXECUTIVE REORGANIZATION ORDER (18.31 - 18.31)

Section 18.31 Office of drug agencies director abolished; establishment of office of drug control policy as autonomous agency within department of management and budget; functions.

WHEREAS, on June 14, 1989, the Office of the Drug Agencies Director was established within the Department of Management and Budget; and

WHEREAS, the activities of that office can be strengthened through increased program control and direction; and

WHEREAS, drug abuse, illegal drug trafficking and the resultant crime and violence are among the most serious problems facing our state and country; and

WHEREAS, it is necessary in the interest of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. Executive Order 1989-5 is rescinded and the Office of the Drug Agencies director is abolished. All records, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Office of the Drug Agencies Director are transferred to the Department of Management and Budget.

2. For the purpose of this Executive Order drug abuse includes the abuse or unlawful use of alcohol and all illicit drug use.

3. The Office of Drug Control Policy is established as an autonomous agency within the Department of Management and Budget. The director of the Office of Drug Control Policy shall be appointed by the Governor and shall serve at the pleasure of the Governor. The director of the Office of Drug Control Policy shall report directly to the governor for the purpose of rendering advice and recommendations on programs and laws related to drug-abuse prevention, drug-abuse treatment and drug law enforcement. The director of the Office of Drug Control Policy shall report to the director of the Department of Management and Budget with respect to budget, procurement and management-related functions.

4. The Office of Drug Control Policy shall perform the following functions:

(a) Report to the Governor on the effectiveness of drug treatment and prevention programs within the Department of Public Health. Review, investigate, evaluate and assess all other programs within the Executive Branch of government related to drug-abuse prevention, drug-abuse treatment and drug law enforcement, serve as the coordinating office for all agencies of the Executive Branch of government which are responsible for programs related to drug-abuse prevention, drug-abuse treatment and drug law enforcement, and develop a state drug-abuse prevention, drug-abuse treatment and drug law enforcement plan.

(b) Receive, administer and distribute funds received by the State of Michigan under or through Titles III and VI of the federal Anti-Drug Abuse Act of 1988, P.L. 100-690, for education and criminal justice programs, except for those funds received by the Department of Public Health, which shall be administered as set out below in number six.

(c) Analyze and make recommendations to the Governor on proposed programs relating to drug-abuse prevention, drug-abuse treatment and drug law enforcement, and on the elimination of duplication in existing state programs in these areas.

(d) Provide information and assistance to all agencies of the Executive Branch of government, both directly and by functioning as a clearinghouse for information received from other such agencies, from other states and from the federal government.

(e) Serve as the Governor's liaison with the Department of Public Health, with the Department of Education and with other departments and agencies of the Executive Branch of government with respect to drug control policy.

(f) Serve as the single point of contact for communicating the Governor's drug control policy to the Legislature.

(g) Agree and comply with conditions attached to federal financial assistance relating to drug control policy.

(h) Accept gifts, grants, loans, appropriations or other aid from the federal, state or local government, from a subdivision, agency, or instrumentality of the federal, state or local government, or from a person, corporation, firm or other organization.

(i) Make and execute contracts and other instruments necessary or convenient to the proper exercise of its functions.

5. All records, personnel, property and unexpended balances of appropriations, allocations and other funds, used, held, employed, available or to be made available to the Departments of Education and Management and Budget for the administration and distribution of funds received by the State of Michigan through Titles III and VI of the federal Anti-Drug Abuse Act of 1988, P.L. 100-690, are transferred to the Office of Drug Control Policy by a Type III transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, being Section 16.103 of the Michigan Compiled Laws.

6. The Department of Public Health shall continue to receive and administer funds for prevention and treatment under Title II of the federal Anti-Drug Abuse Act of 1988, P.L. 100-690, and shall submit its annual plan to the Office of Drug Policy for review and approval prior to the release of any federal FY92 funds and thereafter.

7. The director of the Office of Drug Control Policy shall provide executive direction and supervision for the implementation of the transfer of federal funds and department personnel. The functions of the Office of Drug Control Policy, except the power to appoint the director and except for budget, procurement and management-related functions, shall be administered under the direction and supervision of the director of the Office of Drug Control Policy.

8. The director of the Office of Drug Control Policy and the directors of the Departments of Education, Management and Budget, Public Health and the Superintendent of Public Instruction shall immediately develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved relating to the functions transferred to the Office of Drug Control Policy by this Order.

9. All rules, orders, contracts and agreements relating to the functions transferred to the Office of Drug Control Policy lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

10. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking of effect of this Order. Any suit, action or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

11. All departments and agencies of the state government shall cooperate with the Office of Drug Control Policy in carrying out the functions assigned to it by this Order.

12. The director of the Office of Drug Control Policy may, with the Governor's approval, establish temporary advisory committees to assist in carrying out the functions and responsibilities of the Office.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective immediately.

History: 1991, E.R.O. No. 1991-17, Eff. Sept. 30, 1991






E.R.O. No. 1994-7 EXECUTIVE REORGANIZATION ORDER (18.32 - 18.32)

Section 18.32 Transfer of responsibilities for computer program analysis and programming for the Personnel PayRoll Information System of Michigan (PPRISM), the Payroll-Personnel System (PPS), and the General Accounting and Financial Management Information System (GA/FMIS) from the department of treasury to the department of management and budget.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Department of Management and Budget has been charged with implementing Project Main over a series of years to, among other things, totally upgrade and integrate the State's financial and personnel information systems; and

WHEREAS, the establishment of priorities for changes to and enhancements of the current personnel information systems have been jointly determined by the Departments of Civil Service, Management and Budget and Treasury; and

WHEREAS, the Civil Service Commission has agreed to work in partnership with the Department of Management and Budget on the enhancement, support, and operation of the State's new human resource system which will be part of MAIN, and intends to ensure that their responsibilities and resources are coordinated and included in a statewide effort; and

WHEREAS, certain data processing staff within the Department of Treasury are currently responsible for the maintenance of the State's financial and personnel information systems; and

WHEREAS, drawing together the data processing resources for Project MAIN and the current resources for the present financial and personnel systems in the Department of Treasury will provide for the orderly transition from the current systems to those to be operated as part of MAIN; and

WHEREAS, certain data processing functions, activities, duties and responsibilities now performed by the Department of Treasury can more effectively and efficiently be carried out in the Department of Management and Budget; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All responsibilities for computer program analysis and programming for the Personnel PayRoll Information System for Michigan (PPRISM), the Payroll-Personnel System (PPS), and the General Accounting and Financial Management Information System (GA/FMIS), and systems development functions related thereto now performed by the Department of Treasury, are hereby transferred from the Department of Treasury to the Department of Management and Budget.

2. The Director of the Department of Treasury and Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Management and Budget.

3. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Treasury for the functions transferred to the Department of Management and Budget by this Order are hereby transferred to the Department of Management and Budget.

4. The Director of the Department of Treasury and the Director of the Department of Management and Budget shall make internal organizational and budgetary changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

5. The Director of the Department of Treasury and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying the records, personnel and property to be transferred, and pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Management and Budget and the terms under which the Department of Management and Budget shall purchase services from and coordinate with the Department of Treasury.

6. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

7. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1994, E.R.O. No. 1994-7, Eff. July 11, 1994






E.R.O. No. 1994-9 EXECUTIVE REORGANIZATION ORDER (18.33 - 18.33)

Section 18.33 Authority vested in department of management and budget to develop unified and integrated structure for telecommunications systems and related services for executive branch agencies.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government; and

WHEREAS, Section 141 of Act No. 431 of the Public Acts of 1984 ("Act No. 431"), as amended, being Section 18.1141 of the Michigan Compiled Laws, directs the Department of Management and Budget to survey and examine the administrative organization and operations of state agencies to secure greater administrative and program efficiency and economy; and

WHEREAS, attaining this goal requires the application of modern and effective management practices, sound planning, and the development of responsive telecommunications systems; and

WHEREAS, Act No. 431 requires the Department of Management and Budget to minimize the duplication of activities among state agencies and between state agencies and businesses, and to effect a better organization and consolidation of functions among state agencies; and

WHEREAS, the Department of Management and Budget is required to establish, administer, operate, or provide centralized services when advantageous to the state; and

WHEREAS, Section 271 of Act No. 431, being Section 18.1271 of the Michigan Compiled Laws, directs the Department of Management and Budget to establish, manage, and operate, through either state ownership or commercial leasing, telecommunications systems and service for the operations of state agencies; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization and distribution of telecommunications resources in Executive Branch agencies.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The Department of Management and Budget shall plan for and bring about a unified and integrated structure for telecommunications systems and related services for all Executive Branch agencies.

2. The Department of Management and Budget shall continuously maintain and update statewide plans for such integrated and unified structures to assure the effective and efficient use and administration of telecommunications resources.

3. The Department of Management and Budget shall perform continuing analyses and evaluations of telecommunications functions and activities throughout Executive Branch agencies and effect changes and modifications that improve administrative and operational effectiveness and efficiency.

4. The Department of Management and Budget shall be responsible for defining those resources that comprise telecommunications and related services; provide for the acquisition, billing, and record keeping of all telecommunications services provided to Executive Branch agencies; and may delegate to Executive Branch agencies, as appropriate, activities related to the administration of telecommunication resources.

5. The Department of Management and Budget shall, as deemed appropriate, draw upon staff of other Executive Branch agencies for advice and assistance in the formulation and implementation of administrative and operational plans and policies.

6. The Department of Management and Budget shall, as necessary, consolidate available resources within Executive Branch agencies, including transfers of equipment, human resources, and associated fiscal resources, in whole or in part, from those Executive Branch agencies to consolidated or centralized operations in support of its mission to minimize duplication of activities, consolidate functions, and effect better organization among state agencies.

7. The Department of Management and Budget shall establish and operate a Network Operations Center for the purpose of planning, provisioning, maintaining, and managing telecommunications network services and systems to be used by all Executive Branch agencies.

8. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of any transfers of equipment, human resources, and fiscal resources from any Executive Branch agency to consolidated or centralized telecommunications operations.

9. The Director of the Department of Management and Budget and the Directors of Executive Branch agencies shall enter into separate memoranda of record to execute transfer of equipment, human resources, and fiscal resources, and any attendant responsibilities and related records such as personnel records, vendor contracts and encumbrance documents, to the Department of Management and Budget pursuant to this order.

In fulfillment of the requirements of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective at 11:59 p.m.

History: 1994, E.R.O. No. 1994-9, Eff. July 21, 1994






E.R.O. No. 2001-1 EXECUTIVE REORGANIZATION ORDER (18.41 - 18.41)

Section 18.41 Creation of department of information technology; transfer of authority, powers, and duties relating to information technology services within executive branch or agency to the department of information technology by type II transfer; transfer of certain authority, powers, duties, and functions from the department of management and budget to the department of information technology by type II transfer; abolishment of Michigan information network advisory board and transfer of its functions to department of information technology by type III transfer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, certain functions, duties and responsibilities currently assigned to other state departments can be more effectively carried out by a new principal Department of Information Technology; and

WHEREAS, reorganizing information technology management functions into a new principal department with a cabinet-level Chief Information Officer will promote a unified approach to information technology management for executive branch agencies; and

WHEREAS, the creation of a new Department of Information Technology will improve the management of information technology investments and allow the state to establish stronger strategic relationships with business partners; and

WHEREAS, the creation of a new Department of Information Technology will strengthen central policymaking and direction-setting in all areas of information technology, bring about improved information management and data standardization, and catalyze the use of improved project management practices and strategic technology infrastructure planning; and

WHEREAS, improvements are necessary to provide the customers of the state of Michigan - be they citizens, businesses or employees - with an improved delivery of state services; and

WHEREAS, it is necessary in the interests of efficient administration and good government to effect these changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. The "Department of Management and Budget" means the principal department created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws.

B. The "Michigan Information Network Office" means the entity created by Executive Order 1995-14, being Section 18.1695 of the Michigan Compiled Laws.

C. The "Michigan Information Network Advisory Board" means the entity created by Executive Order 1995-14, being Section 18.1695 of the Michigan Compiled Laws.

D. "Information Technology Services" means services involving all aspects of managing and processing information including, but not limited to:

application development and maintenance;

desktop computer support and management;

mainframe computer support and management;

server support and management;

local area network support and management;

information technology contract, project and procurement management;

information technology planning and budget management, and;

telecommunication services, security, infrastructure and support.

II. CREATION OF THE DEPARTMENT OF INFORMATION TECHNOLOGY

A. The Department of Information Technology (hereafter "Department") is hereby created. This Department shall be headed by a Director who shall be appointed by and serve at the pleasure of the Governor. The Director shall also serve as the state's Chief Information Officer.

B. The Department shall lead state efforts to re-engineer the state's information technology infrastructure with the goal of achieving the use of common technology across the executive branch.

C. The Department shall coordinate a unified executive branch strategic information technology plan, identify best practices from executive branch agencies and other public and private sector entities, and develop and implement processes to replicate information technology best practices and standards throughout the executive branch.

D. The Department shall oversee the expanded use and implementation of project and contract management principles as they relate to information technology projects within the executive branch. Funded projects within executive branch agencies shall use the project and contract management methodologies specified by the Department.

E. The Department shall serve as a general contractor between the state's information technology users and private-sector providers of information technology products and services. The Department shall work toward building stronger partnering relationships with providers.

F. The Department shall develop service-level agreements with executive branch departments and agencies to ensure quality products are delivered on schedule and within budget.

G. The Department shall develop standards for application development including, but not limited to, a standard methodology and cost-benefit analysis that all executive branch departments and agencies shall utilize for application development activities.

H. The Department shall have the full cooperation of executive branch departments and agencies in developing and implementing the sharing of data and information throughout the executive branch. The Department shall determine and implement statewide efforts to standardize data elements and shall determine data ownership assignments among executive branch departments and agencies.

I. The Department shall develop systems and methodologies to review, evaluate and prioritize existing information technology projects within the executive branch and shall report to the Governor the status of information technology projects on a semi-annual basis.

J. The Department will assist the State Budget Office with the development of information technology budgets for the executive branch. All information technology budget requests from the executive branch will be submitted to the State Budget Office and the Department. The State Budget Office and the Department will jointly review and recommend for funding consideration only those proposals that fit into the overall strategic information technology management plan of the state and that provide a reasonable return on investment.

III. INFORMATION TECHNOLOGY FUNCTIONS AND PERSONNEL

A. Except as otherwise provided in part IV of this order, all the authority, powers, duties, functions, responsibilities, personnel, equipment and budgetary resources involved in or related to the provision of information technology services currently located within any executive branch department or agency are hereby transferred to the Department of Information Technology by a Type II transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

B. As necessary to accomplish the missions and goals of executive branch departments and agencies, the Director of the Department of Information Technology, or the individual designated by the Governor as the Information Technology Transition Director, may immediately detail personnel transferred from executive branch departments and agencies under the provisions of this part back to their respective department or agency of origin.

IV. DEPARTMENT OF MANAGEMENT AND BUDGET

A. All the authority, powers, duties, functions and responsibilities of the following units, teams, divisions, and offices within the Department of Management and Budget:

the Michigan Administrative Information Network;

the Computing Services Unit;

the Information Technology Services Division;

the Office of Project Management;

the Information Technology Budget and Finance Division;

the Office of Information Technology Solutions;

the Telecommunications Services Unit, and;

the Michigan Information Network Office;

including, but not limited to, the statutory authority, powers, duties, functions and responsibilities set forth in:

1. Section 203 of Act No. 431 of the Public Acts of 1984, as amended, being Section 18.1203 of the Michigan Compiled Laws (automated information processing installations);

2. Section 269(1)(b) and 269(1)(d) of Act No. 431 of the Public Acts of 1984, as amended, being Section 18.1269(1)(b) and 18.1269(1)(d) of the Michigan Compiled Laws (provision of centralized services to state agencies, specifically telecommunications and optical disc services);

3. Executive Order 1994-13, as amended, being Section 18.32 of the Michigan Compiled Laws (transfer of certain computer program analysis and programming responsibilities to the Michigan Administrative Information Network);

4. Executive Order 1994-15, as amended, being Section 18.33 of the Michigan Compiled Laws (telecommunications systems and related services);

5. Executive Order 1995-10, as amended, being Section 18.1691 of the Michigan Compiled Laws (consolidation of information processing systems for executive branch agencies);

6. Executive Order 1995-14, as amended, being Section 18.1695 of the Michigan Compiled Laws (Michigan Information Network Office); and,

7. Section 1291 of Act No. 335 of the Public Acts of 1993, as amended, being Section 380.1291[1] of the Michigan Compiled Laws (world-class statewide interactive video and data access and exchange system);

are hereby transferred from the Department of Management and Budget to the Department of Information Technology by a Type II transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

B. All the authority, powers, duties, functions and responsibilities of the Michigan Information Center, which is currently located in the Executive Office of the Governor pursuant to the terms of a Memorandum of Understanding and a Memorandum of Agreement executed between the Executive Office of the Governor and the Department of Management and Budget in March of 2001, upon its return from the Executive Office of the Governor to the Department of Management and Budget, is hereby transferred from the Department of Management and Budget to the Department of Information Technology by a Type II transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws

V. MICHIGAN INFORMATION NETWORK ADVISORY BOARD

All the authority, powers, duties, functions and responsibilities of the Michigan Information Network Advisory Board are hereby transferred from the Department of Management and Budget to the Department of Information Technology by a Type III transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws. The Michigan Information Network Advisory Board is hereby abolished.

VI. MISCELLANEOUS

A. The individual designated by the Governor as the Information Technology Transition Director shall provide executive direction and supervision for the implementation of all transfers of authority to the Department of Information Technology made under this Order.

B. The Information Technology Transition Director, and the Directors of all executive branch departments and agencies shall jointly identify the program positions and administrative function positions that will be transferred to the Department of Information Technology according to the terms of this Order. The Information Technology Transition Director and the Directors of all executive branch departments and agencies shall make every effort to develop agreements specifying these positions by the effective date of this order. In the event of a failure to reach agreement on the positions to be transferred under this order, the Information Technology Transition Director shall develop a written recommendation specifying the positions to be transferred to the Department of Information Technology under the terms of this order. The Information Technology Transition Director shall submit the recommendation to the Governor no later than January 1, 2002, for his consideration and approval.

C. The Information Technology Transition Director shall immediately initiate coordination with the directors of all state departments affected by this Order to facilitate the transfers and develop memoranda of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved related to the authority to be transferred.

D. All records, personnel, property, equipment, grants and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to any entity for the activities, powers, duties, functions and responsibilities transferred to the Department of Information Technology by this Order are hereby transferred to the Department of Information Technology.

E. The Director of the Department of Information Technology shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

F. The Director of the Department of Information Technology, or other individual designated by the Governor, may establish an administrative unit, including budget, personnel, information systems, internal audit, procurement, legislative and other related administrative functions. The Director of the Department of Information Technology, or other individual designated by the Governor, may also request the assistance of any state department or agency with respect to personnel, budgeting, procurement, information systems and other management-related functions and the state department or agency shall provide such assistance.

G. The Director of the Department of Information Technology, or other individual designated by the Governor, may hire or retain such contractors, sub-contractors, advisors, consultants and agents as the director may deem advisable and necessary, in accordance with the relevant procedures, statutes, rules and regulations of the Civil Service Commission and the Department of Management and Budget, and may make and enter into contracts necessary or incidental to the exercise of the powers and performance of the duties of the department and the director. Under this provision, the Director of the Department of Information Technology, or other individual designated by the Governor, may specifically hire or retain such contractors, sub-contractors, advisors, consultants and agents as the director may deem advisable and necessary to provide legal advice or legal services, to provide for research and development activity, and/or to provide strategic planning services.

H. The Director of the Department of Information Technology, or other individual designated by the Governor, may by written instrument delegate a duty or power conferred by law or this Order, and the department, agency or person to whom such duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the Director of the Department of Information Technology, or other individual designated by the Governor.

I. After consultation with the Director of the Department of Information Technology, or other individual designated by the Governor, the State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

J. All rules, orders, contracts, grants and agreements relating to the functions transferred to the Department of Information Technology by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended or rescinded.

K. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order.

L. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective October 14, 2001.

History: 2001, E.R.O. No. 2001-1, Eff. Oct. 14, 2001






E.R.O. No. 2005-2 EXECUTIVE REORGANIZATION ORDER (18.42 - 18.42)

Section 18.42 Transfer of powers and duties of department of police under MCL 28.281 to 28.283 to department of information technology; exceptions.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, under Section 1 of 1929 PA 152, MCL 28.281, the Michigan Public Safety Communications System is Michigan’s 800-megahertz radio system and telecommunications network, including all real and personal property, towers, buildings, equipment, and other related facilities and fixtures necessary for the operation and maintenance of the Michigan Public Safety Communications System;

WHEREAS, under Section 2 of 1929 PA 152, MCL 28.282, the Director of the Department of State Police and the Director of the Department of Management and Budget were given responsibility for the construction, implementation, operation, and maintenance of the Michigan Public Safety Communications System;

WHEREAS, all of the powers, duties, functions, responsibilities, personnel, equipment and budgetary resources involved in or related to the provision of information technology services located within any executive branch department or agency, including the Michigan Public Safety Communications System, were transferred by Executive Order 2001-3, MCL 18.41, to the Department of Information Technology;

WHEREAS, Executive Order 2001-3 was implemented in such a way that the Department of Information Technology currently provides technical management services for the Michigan Public Safety Communications System infrastructure pursuant to the Michigan State Police's public safety policy and program direction and that the Department of Management and Budget has authority with respect to MPSCS-related real estate and procurement matters under The Management and Budget Act, 1984 PA 431, MCL 18.1101 to 18.1594, and Section 2(1) of 1929 PA 152, MCL 28.282(1);

WHEREAS, the consolidation of functions related to the Michigan Public Safety Communications System will contribute to a more unified and cost-effective approach for managing information technology among all executive branch departments and agencies, provide consistent professional management of this state’s information technology resources, and aid the effective operation and maintenance of the Michigan Public Safety Communications System for police and public safety purposes;

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to change the organization of the executive branch of state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

A. “Department of State Police” means the principal department created under Section 2 of 1935 PA 59, MCL 28.2; and under Section 150 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.250.

B. “Department of Management and Budget” means the principal department created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

C. “Department of Information Technology” means the principal department of state government created by Executive Order 2001-3, MCL 18.41.

D. “Michigan Public Safety Communications System” or “MPSCS” means Michigan’s 800-megahertz radio system and telecommunications network, including all real and personal property, towers, buildings, equipment, and other related facilities and fixtures necessary for the operation and maintenance of the MPSCS established under Section 1 of 1929 PA 152, MCL 28.281.

II. TRANSFER OF RESPONSIBILITIES AND FUNCTIONS RELATED TO THE MICHIGAN PUBLIC SAFETY COMMUNICATIONS SYSTEM

A. Except for the statutory authority, powers, duties, functions, and responsibilities of the Department of State Police under Section 3(1) of 1929 PA 152, MCL 28.283(1), all the statutory authority, powers, duties, functions, and responsibilities of the Department of State Police under 1929 PA 152, MCL 28.281 to 28.283, are transferred to the Department of Information Technology.

B. The transfer of authority, powers, duties, functions, and responsibilities to the Department of Information Technology includes authority related to or necessary to implement the transfer of authority, powers, duties, functions, and responsibilities under this Order. The Department of Management and Budget shall continue to exercise its authority with respect to MPSCS-related real estate and procurement matters under The Management and Budget Act, 1984 PA 431, MCL 18.1101 to 18.1594, and Section 2(1) of 1929 PA 152, MCL 28.282(1).

C. Exercise of the authority, powers, duties, functions, and responsibilities transferred to the Department of Information and Technology under this Order, shall include, but not be limited to, all of the following duties and responsibilities related to public safety communications and interoperability:

1. Promotion of seamless, coordinated, and integrated public safety wireless communications within Michigan, the Great Lakes region, and nationally, for the safe, effective, and efficient protection of life and property.

2. Promotion, coordination, and administration of available state and federal funding.

3. Promotion, coordination, and administration of the efficient use of radio spectrum standards-based technology and appropriate security measures for the betterment of public safety wireless communications in Michigan.

4. Planning for and coordination of public safety wireless interoperability among local, state, tribal, and federal wireless networks in Michigan for public safety purposes.

5. Monitoring, making recommendations, and reporting to the Governor and the Legislature on necessary changes in the statutory, regulatory, fiscal, and technical environment to ensure the continued development of up-to-date interoperability solutions in the interests of public safety and homeland security.

III. IMPLEMENTATION

A. The Directors of the Department of Information Technology, Department of Management and Budget, and the Department of State Police shall immediately initiate coordination to facilitate the implementation of the transfers under this Order.

B. The Director of the Department of Information Technology, after consultation with the Directors of the Department of Management and Budget and the Department of State Police, shall provide executive direction and supervision for the implementation of the transfers to the Department of Information Technology under this Order. The functions transferred shall be administered under the direction and supervision of the Director of the Department of Information Technology, including but not limited to, any prescribed functions of rule-making, licensing, registration, and the prescription of rules, regulations, standards, and adjudications.

C. All records, personnel, property, and funds used, held, employed, available, or to be made available to the Departments of State Police, for the activities, powers, duties, functions, and responsibilities transferred under this Order, are transferred to the Department of Information Technology.

D. The Directors of the Department of Michigan State Police and the Department of Information Technology shall develop a memorandum of record identifying any pending settlements, issues of compliance with any applicable state or federal laws or regulations, or other obligations to be resolved by the Department of State Police.

E. Any authority, duties, powers, functions, and responsibilities transferred under this Order, and not otherwise mandated statutorily, may in the future be reorganized to promote efficient administration by the Director of the Department of Information Technology.

F. The Director of the Department of Information Technology may perform a duty or exercise a power conferred by law or executive order upon the Director at the time and to the extent the duty or power is delegated to the Director by law or order.

G. The Director of the Department of Information Technology may by written instrument delegate within the Department of Information Technology a duty or power conferred by law or this Order and the person to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent the duty or power is delegated by the Director of the Department of Information Technology.

H. The Director of the Department of Information Technology shall administer the assigned functions transferred under this Order in such ways as to promote efficient administration and shall make organizational changes within the Department as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

IV. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state’s financial management system related to this Order for the remainder of the fiscal year.

B. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

C. This Order shall not be construed to impair a bond or debt obligation of the State Building Authority issued under 1964 PA 183, MCL 830.411 to 830.425.

D. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

E. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2005, E.R.O. No. 2005-2, Eff. Mar. 27, 2005






E.R.O. No. 2006-4 EXECUTIVE REORGANIZATION ORDER (18.43 - 18.43)

Section 18.43 Transfer of duties and responsibilities of department of management and budget under uniform electronic transactions act from department of management and budget to department of information technology by type II transfer.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the Department of Information Technology was created as a principal department of state government by Executive Order 2001-3, MCL 18.41;

WHEREAS, the Department of Information Technology is focused on promoting a unified approach to information technology management for departments and agencies in the executive branch of state government;

WHEREAS, the Department of Management and Budget was created as a principal department of state government under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121;

WHEREAS, the Department of Management and Budget is focused on providing for centralized administration of services for state departments and agencies such as acquisition services, employee resources, financial services, and audit services;

WHEREAS, the functions relating to approval of electronic signatures currently performed by the Department of Management and Budget are more compatible with the mission of the Department of Information Technology and can be more efficiently and effectively administered by the Department of Information Technology;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law order:

As used in this Order:

A. “Civil Service Commission” means the commission required under Section 5 of Article XI of the Michigan Constitution of 1963.

B. “Department of Information Technology” means the principal department of state government created under Executive Order 2001-3, MCL 18.41.

C. “Department of Management and Budget” means the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121;

D. “State Budget Director” means the Director of the State Budget Office created under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

E. “Type II Transfer” means that type of transfer as defined in Section 3(b) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103(b).

A. All the authority, powers, duties, functions, and responsibilities of the Department of Management and Budget under the Uniform Electronic Transactions Act, 2000 PA 305, MCL 450.831 to 450.849, are transferred by Type II Transfer from the Department of Management and Budget to the Department of Information Technology.

A. The Director of the Department of Information Technology shall provide executive direction and supervision for the implementation of the transfers to the Department of Information Technology under this Order.

B. All rule-making, licensing, and registration functions related to the functions of the Department of Management and Budget transferred under this Order, including, but not limited to, the prescription of rules, regulations, standards, and adjudications, under the Administrative Procedures Act of 1969, 1969 PA 306, MCL 24.201 to 24.328, are transferred to the Director of the Department of Information Technology.

C. The Director of the Department of Management and Budget shall immediately initiate coordination with the Department of Information Technology to facilitate the transfers and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Management and Budget.

D. The functions transferred under this Order shall be administered by the Director of the Department of Information Technology in such ways as to promote efficient administration.

E. The Director of the Department of Information Technology shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order

F. The Director of the Department of Information Technology may delegate within the Department of Information Technology a duty or power conferred on the Director of the Department of Information Technology by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the power is delegated by the Director of the Department of Information Technology.

G. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to Department of Management and Budget for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Department of Information Technology.

H. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state’s financial management system necessary to implement this Order for Fiscal Year 2006-2007.

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2006, E.R.O. No. 2006-4, Eff. Oct. 22, 2006






E.R.O. No. 2007-2 EXECUTIVE REORGANIZATION ORDER (18.44 - 18.44)

Section 18.44 Transfer of powers, duties, and unexpended balances of Ronald Wilson Reagan memorial monument fund commission to department of management and budget by type III transfer; abolishment of Ronald Wilson Reagan memorial monument fund commission.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the Ronald Wilson Reagan Memorial Monument Fund Commission ("Reagan Commission") was established by the Ronald Wilson Reagan Memorial Monument Fund Commission Act, 2004 PA 489, MCL 399.261 to 399.266, effective December 28, 2004;

WHEREAS, the Reagan Commission was required to initially convene within six months of the first deposit of money in the Ronald Wilson Reagan Memorial Monument Fund ("Fund") created by the Ronald Wilson Reagan Memorial Monument Fund Act, 2004 PA 488, MCL 399.271 to 399.274, but no money has ever been deposited in the Fund and the Reagan Commission has never met;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, abolishing the Reagan Commission will contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Management and Budget" means the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

B. "Type III transfer" means that term as defined under Section 3(c) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

II. TRANSFER OF AUTHORITY

A. All of the authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the Ronald Wilson Reagan Memorial Monument Fund Commission under the Ronald Wilson Reagan Memorial Monument Fund Commission Act, 2004 PA 489, MCL 399.261 to 399.266, and the Ronald Wilson Reagan Memorial Monument Fund Act, 2004 PA 488, MCL 399.271 to 399.274, are transferred by Type III transfer to the Department of Management and Budget.

B. The Ronald Wilson Reagan Memorial Monument Fund Commission is abolished.

III. IMPLEMENTATION OF TRANSFERS

A. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the Director of the Department of Management and Budget in such ways as to promote efficient administration.

C. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Ronald Wilson Reagan Memorial Monument Fund Commission for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Department of Management and Budget.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

IV. MISCELLANEOUS

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective July 15, 2007 at 12:01 a.m.

History: 2007, E.R.O. No. 2007-2, Eff. July 15, 2007






E.R.O. No. 2007-21 EXECUTIVE REORGANIZATION ORDER (18.45 - 18.45)

Section 18.45 Transfer of board of ethics, state officers compensation commission, and civil service commission to department of management and budget; transfer of position of director of department of civil service as member of Michigan women's commission to state personnel director; transfer of director of department of civil service as member of interagency council on Spanish-speaking affairs to state personnel director.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, Section 5 of Article XI of the Michigan Constitution of 1963 empowers the Civil Service Commission to fix rates of compensation for all classes of positions, to approve or disapprove all disbursements for personal services, to make rules and regulations covering all personnel transactions, and to regulate all conditions of employment in the classified state civil service;

WHEREAS, the transfer of functions relating to management of state employees and related programs will result in enhanced accountability, more effective control of personnel management functions, and enhanced service to both state agencies and state employees;

WHEREAS, the consolidation of state government functions providing services to other state departments and agencies will eliminate unnecessary duplication and facilitate more effective and efficient coordination of executive branch functions;

WHEREAS, the Department of Management and Budget is required to minimize the duplication of activities among state agencies, between state agencies and businesses, to effect a better organization and consolidation of functions among state agencies, and to establish, administer, operate, or provide centralized services when advantageous to this state;

WHEREAS, consolidation of human resource operations within one principal state department will promote a unified approach to human resource administration within the executive branch of state government and improve the effectiveness of the administration human resource operations and related functions;

WHEREAS, a reduction in the number of principal state departments and improvements in the organization of state government are necessary to provide Michigan residents with improved delivery of state services;

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to change the organization of the executive branch of state government and to reduce the number of principal state departments;

NOW THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Civil Service Commission" or "Commission" means the commission required under Section 5 of Article XI of the Michigan Constitution of 1963.

B. "Department of Civil Service" means the principal department of state government created under Section 200 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.300.

C. "Department of Management and Budget" or "Department" means the Department of Management and Budget, the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

D. "HRMN System" means the State of Michigan’s statewide Human Resource Management Network System that delivers payroll, personnel, employee benefits, and other human resource functionality and data exchange, and includes, but is not limited to, the standards, guidelines, processes, procedures, practices, rules, regulations, hardware, and software for the operation of the system.

E. "Office of the State Budget Director" means the office created within the Department of Management and Budget under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

F. "Office of the State Employer" means the autonomous office created within the Department of Management and Budget by Executive Order 1979-5, whose duties include, but are not limited to, those assigned by Executive Orders 1979-5, 1981-3, 1988-6, 2002-18, and 2004-31.

G. "State Personnel Director" means the administrative and principal executive officer of the Civil Service Commission provided for under Section 5 of Article XI of the Michigan Constitution of 1963 and Section 204 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.304.

H. "Type I transfer" means that type of transfer as defined in Section 3(a) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

I. "Type III transfer" means that term as defined under Section 3(c) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

II. DEPARTMENT OF MANAGEMENT AND BUDGET

A. Board of Ethics

1. The Board of Ethics created under 1973 PA 196, MCL 15.341 to MCL 15.348, and all the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of the Board of Ethics are transferred by Type I transfer to the Department of Management and Budget.

2. With the consent of the Civil Service Commission, the State Personnel Director shall continue to designate an employee of the Commission, acceptable to the Board of Ethics, to act as Executive Secretary of the Board of Ethics and provide clerical or administrative assistance from the Civil Service Commission as the Board of Ethics may, from time to time, request.

B. State Officers Compensation Commission

1. The State Officers Compensation Commission created under Section 12 of Article IV of the Michigan Constitution and all the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of the State Officers Compensation Commission are transferred by Type I transfer to the Department of Management and Budget. The State Officers Compensation Commission is assigned to the Department of Management and Budget for the purposes of administration, budgeting, procurement, and related management functions. With the consent of the Civil Service Commission, the State Personnel Director shall continue to act as the Secretary to the State Officers Compensation Commission.

2. The members of the State Officers Compensation Commission shall receive no compensation but shall be entitled to their actual and necessary expenses incurred in the performance of their duties subject to available appropriations to be paid from the appropriation made to the Department of Management and Budget for the Civil Service Commission.

C. Civil Service Commission

1. The Civil Service Commission is transferred to the Department of Management and Budget. The Commission shall be an autonomous entity within the Department and shall possess the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources vested in the Commission under Section 5 of Article XI of the Michigan Constitution of 1963 and transferred to the Commission under this Order. The budgeting, procurement, personnel, and management-related functions of the Commission shall be retained by the Commission and shall be exercised by the Commission independently of the Department. As used in this paragraph, "budgetary resources" include the funds required to be appropriated to the Commission under Section 5 of Article XI of the Michigan Constitution of 1963 equal to not less than 1 percent of the aggregate payroll of the classified state civil service for a prior fiscal year, as certified by the Commission.

2. The Civil Service Commission shall retain all of the constitutional authority vested in the Commission under Section 5 of Article XI of the Michigan Constitution of 1963, including, but not limited to, authority to classify all positions in the classified service according to their respective duties and responsibilities, fix rates of compensation for all classes of positions, approve or disapprove disbursements for all personal services, determine by competitive examination and performance exclusively on the basis of merit, efficiency and fitness the qualifications of all candidates for positions in the classified service, make rules and regulations covering all personnel transactions, and regulate all conditions of employment in the classified state civil service.

3. As required by Section 5 of Article XI of the Michigan Constitution of 1963, the administration of the Civil Service Commission’s power shall continue to be vested in the State Personnel Director, who shall be a member of the state classified service and who shall be responsible to and selected by the Commission after open competitive examination. The State Personnel Director shall continue to be the principal executive officer of the Commission. All of the authority, powers, duties, and functions of the Director of the Department of Civil Service under Executive Order 2002-19, MCL 38.1173, are transferred to the State Personnel Director.

4. All of the authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations, and other funds of the Department of Civil Service under any of the following are transferred to the Civil Service Commission:

a. 1976 PA 199, MCL 15.501 to 15.512.

b. Section 6 of 1976 PA 169, MCL 15.406.

c. Section 237 of The Management and Budget Act, 1984 PA 431, MCL 18.1237.

d. Sections 281 and 281a of The Management and Budget Act, 1984 PA 431, MCL 18.1281 and 18.1281a.

e. Section 454 and 455 of The Management and Budget Act, 1984 PA 431, MCL 18.1454 and 18.1455.

f. Executive Order 2002-13, MCL 38.1172. The Commission shall actively cooperate with the Office of the State Employer and provide information as requested by the Office of the State Employer on matters relating to state employee benefits programs to enable the Office of the State Employer to fulfill its duties and obligations under Executive Orders 1979-5, 1981-3, 1988-6, 2002-18, and 2004-31. As used in this paragraph, "state employee benefits programs" include, without limitation, all of the following:

i. Health screening programs.

ii. Group insurance plans for medical, dental, vision, disability, life, long-term care, and other similar benefits.

iii. Pre-tax benefit programs.

iv. Health benefit continuation programs under the federal Consolidated Omnibus Budget Reconciliation Act of 1986, as amended ("COBRA"), and other benefit continuation programs.

g. Executive Order 2002-19, MCL 38.1173. The Commission shall actively cooperate with the Office of the State Budget Director and shall provide information as requested by the Office of the State Budget Director relating to the HRMN System to enable the Office of the State Budget Director to assure compliance with The Management and Budget Act, 1984 PA 431, MCL 18.1101 to 18.1594.

h. Section 10j of 1951 PA 51, MCL 247.660j.

i. Section I.D of Executive Order 2000-9, MCL 388.996.

j. Section 4 of the Higher Education Loan Authority Act, 1975 PA 222, MCL 390.1154.

k. 1976 PA 154, MCL 390.1201 to 390.1207.

l. Section 2 of 1978 PA 260, MCL 393.352.

m. Section 7 of 1982 PA 540, MCL 397.17.

n. Sections 103 and 203 of the Michigan Museum Act, 1990 PA 325, MCL 399.403 and 399.503.

o. Section 4 of the Correctional Industries Act, 1968 PA 15, MCL 800.324.

5. Except as otherwise provided in this Order, all the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources pertaining to the administration of human resource operations within the principal departments of the executive branch of state government, including, but not limited to, administration of human resource processes, human resource programs, disbursements for personnel services, personnel transactions, and employee benefits, are transferred to the Civil Service Commission. Upon the completion of the transfers authorized by this Order, all authority, power, duties, functions, responsibilities, personnel, equipment, and budgeting resources within the executive branch of state government relating to human resource operations shall be conducted by the Commission. The transfers under this paragraph shall not be construed to inhibit the head of a principal department, elected or appointed, from supervising the powers, duties, and functions of the principal department or to alter the powers and duties of the Office of the State Employer. The transfers under this paragraph shall not alter the authority of a department head, agency head, or a state officer to act as an appointing authority for department or agency personnel, and appointing authorities shall retain the authority to do any of the following:

a. Direct and control the activities of employees, subject to the constitutional authority of the Civil Service Commission to regulate all conditions of employment in the state classified civil service.

b. Participate in the recruitment of employees.

c. Advise the Civil Service Commission on qualifications for positions.

d. Process employee grievances.

e. Conduct in-service training of employees.

f. Establish or abolish positions.

g. Evaluate employees and recommend employees for promotion.

h. Select employees for positions based upon eligibility lists provided by the Civil Service Commission.

6. The Civil Service Commission shall continue to operate a human resource services center ("MI HR Service Center and "MI HR Gateway") to assist state employees and the principal departments of the executive branch of state government with human resource operations issues and may develop standardized policies and procedures for administration of human resource operations transferred to the Commission under this Order.

7. All of the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of the Advisory Board to the Michigan Internship Office under Section 4 of 1976 PA 154, are transferred to the Civil Service Commission. The Advisory Board to the Michigan Internship Office is abolished.

8. Any of the remaining authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, budgetary resources, and discretionary activities of the Department of Civil Service not otherwise transferred to the Department of Management and Budget or the Civil Service Commission under this Order are transferred by Type III transfer to the Department of Management and Budget. The Department of Civil Service is abolished.

III. DEPARTMENT OF CIVIL RIGHTS

A. Michigan Women’s Commission

1. The position of the Director of the Department of Civil Service, or his or her representative, as an ex officio member of the Michigan Women’s Commission under Section 1 of 1968 PA 1, MCL 10.71, is transferred to the State Personnel Director or his or her designee from within the Civil Service Commission.

IV. DEPARTMENT OF LABOR AND ECONOMIC GROWTH

A. Interagency Council on Spanish Speaking Affairs

1. The position of the Director of the Department of Civil Service, or his or her authorized representative, as a member of the Interagency Council on Spanish-Speaking Affairs restored under Section III.E.1 of Executive Order 2003-18, MCL 445.2011, is transferred to the State Personnel Director or his or her designee from within the Civil Service Commission.

V. IMPLEMENTATION BY CIVIL SERVICE COMMISSION

A. The State Personnel Director and the director of each principal department shall jointly identify the program positions and administrative function positions that will be transferred to the Civil Service Commission under Section II.C.5. The State Personnel Director and the directors of the principal departments within the executive branch of state government shall make every effort to develop the agreements specifying the positions to be transferred by the effective date of this Order. In the event of a failure to reach an agreement on positions to be transferred under this Order, the State Personnel Director shall develop a written recommendation specifying the positions to be transferred and submit the recommendation to the Civil Service Commission for consideration and approval. All transfers to the Commission under Section II.C.5 shall be consistent with this Order and documented by a memorandum of understanding between the director of each principal department affected by this Order and the State Personnel Director.

B. For the purpose of implementing this Order or facilitating the administration of human resource operations, the Civil Service Commission may enter into a written agreement, including a service level agreement, with any other department or agency regarding the performance of human resource operations.

C. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Civil Service Commission are transferred to the Commission.

D. The Civil Service Commission shall provide executive direction and supervision for the implementation of the transfers to the Civil Service Commission under this Order. The functions transferred to the Commission shall be administered under the direction and supervision of the Commission.

E. The Civil Service Commission shall immediately initiate coordination with departments and agencies within the executive branch of state government to facilitate the transfers to the Commission under this Order. Each principal department affected by the transfers to the Commission under this Order shall issue, after consultation with the Commission, a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the transferring department related to the transfers to the Commission under this Order.

F. Departments, agencies, and state officers within the executive branch of state government shall fully and actively cooperate with the Civil Service Commission in the implementation of this Order. The Civil Service Commission may request the assistance of other departments, agencies, and state officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other issues related to implementation of the transfers under this Order, and the departments and agencies shall provide the assistance requested.

G. The Civil Service Commission shall administer the assigned functions transferred to the Commission under this Order in such ways as to promote efficient administration and may make internal organizational changes within the Commission as may be administratively necessary to complete the realignment of responsibilities under this Order.

H. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Civil Service Commission are transferred to the Commission.

VI. IMPLEMENTATION BY DEPARTMENT OF MANAGEMENT AND BUDGET

A. Except as otherwise provided in this Order, the Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers to the Department under this Order. The functions transferred to the Department shall be administered under the direction and supervision of the Director of the Department.

B. The Director of the Department of Management and Budget shall immediately initiate coordination with departments and agencies within the executive branch of state government to facilitate the transfers to the Department under this Order. Each principal department affected by the transfers to the Department under this Order shall issue, after consultation with the Director of the Department, a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the transferring department related to the transfers to the Department under this Order.

C. The Director of the Department of Management and Budget shall administer the assigned functions transferred to the Department under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

D. Except as otherwise provided in this Order, any authority, duties, powers, functions, and responsibilities transferred to the Department of Management and Budget under this Order, and not otherwise mandated by law, may in the future be reorganized to promote efficient administration by the Director of the Department.

E. The Director of the Department of Management and Budget may perform a duty or exercise a power conferred by law or executive order upon the Director of the Department at the time and to the extent the duty or power is delegated to the Director of the Department by law or order.

F. The Director of the Department of the Department of Management and Budget in writing may delegate within the Department a duty or power conferred on the Director of the Department by this Order or by other law, and the person to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the Director of the Department.

G. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Department of Management and Budget are transferred to the Department.

VII. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state’s financial management system necessary to implement this Order.

B. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

C. All rules, orders, contracts, and agreements relating to the functions transferred to the under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

D. Nothing in this Order shall be construed to diminish or limit the power of the Civil Service Commission to exercise authority granted to the Commission under Section 5 of Article XI of the Michigan Constitution of 1963.

E. A copy of this Order shall be transmitted to the members of the Civil Service Commission and the State Personnel Director. The Civil Service Commission is urged to take any action necessary to implement the provisions of this Order.

F. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective August 26, 2007 at 12:01 a.m.

History: 2007, E.R.O. No. 2007-21, Eff. Aug. 26, 2007






E.R.O. No. 2007-22 EXECUTIVE REORGANIZATION ORDER (18.46 - 18.46)

Section 18.46 Transfer of powers and duties of internal auditors of principal departments under MCL 18.1486 and 18.1487 to office of the state budget director; transfer of powers and duties of principal departments to appoint and supervise internal auditor under MCL 18.1486 to state budget director.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, Section 53 of Article IV of the Michigan Constitution of 1963 limits the duties of the legislative Auditor General to the conduct of post audits of financial transactions and accounts of this state and state entities and performance post audits thereof;

WHEREAS, under Section 485 of The Management and Budget Act, 1984 PA 431, MCL 18.1485, each principal department within the executive branch is required to establish and maintain its own internal accounting and administrative control system and appoint its own internal auditor;

WHEREAS, the Department of Management and Budget is required to minimize the duplication of activities among state agencies, between state agencies and businesses, to effect a better organization and consolidation of functions among state agencies, and to establish, administer, operate, or provide centralized services when advantageous to this state;

WHEREAS, consolidation of internal audit functions within the Department of Management and Budget will promote a more unified approach to internal audit functions within the executive branch of state government and improve the effectiveness of financial controls;

WHEREAS, consolidating state internal audit functions will increase administrative efficiencies;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

NOW THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Management and Budget" means the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

B. "Office of the State Budget Director" means the office created within the Department of Management and Budget under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

C. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

II. TRANSFERS TO OFFICE OF THE STATE BUDGET DIRECTOR

A. All the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of internal auditors within principal departments of this state under Sections 486 and 487 of The Management and Budget Act, 1984 PA 431, MCL 18.1486 and 18.1487, are transferred to the Office of the State Budget Director. The transfers under this paragraph shall not be construed to inhibit the head of a principal department, elected or appointed, from supervising the powers, duties, and functions of that principal department.

B. All of the authority, powers, duties, functions, responsibilities of a principal department of this state to appoint and supervise an internal auditor for a principal department under Section 486 of The Management and Budget Act, 1984 PA 431, MCL 18.1486, are transferred to the State Budget Director. The State Budget Director may appoint an internal auditor to serve as the internal auditor for one or more principal departments.

C. The Office of the State Budget Director shall operate an internal audit services center to assist departments and agencies within the executive branch with accounting functions and may develop standardized policies and procedures for the performance of accounting functions.

III. ADMINISTRATION OF INTERNAL AUDIT FUNCTIONS

A. Each internal auditor appointed by the State Budget Director shall be a member of the classified state civil service. Each internal auditor shall report to and be under the general supervision of the State Budget Director.

B. A person shall not prevent or prohibit an internal auditor from initiating, carrying out, or completing any audit or investigation. An internal auditor shall be protected pursuant to the Whistleblowers’ Protection Act, 1980 PA 469, MCL 15.361 to 15.369.

C. An internal auditor appointed by the State Budget Director under Section II.B shall do all of the following:

1. Receive and investigate any allegations that false or misleading information was received in evaluating a principal department’s internal accounting and administrative control system or in connection with the preparation of the biennial report on the system.

2. Conduct and supervise audits relating to financial activities of a principal department’s operations.

3. Review existing activities and recommend policies designed to promote efficiency in the administration of a principal department’s programs and operations.

4. Recommend policies for activities to protect this state’s assets under the control of a principal department, and to prevent and detect fraud and abuse in the principal department’s programs and operations.

5. Review and recommend activities designed to ensure that a principal department’s internal financial control and accounting policies are in conformance with the accounting directives issued by the Office of the State Budget Director pursuant to Sections 421 and 444 of The Management and Budget Act, 1984 PA 431, MCL 18.1421 and 18.1444.

6. Provide a means to keep the State Budget Director and the head of a principal department fully and currently informed about problems and deficiencies relating to the administration of the principal department’s programs and operations, and the necessity for, and progress of, corrective action.

7. Conduct other audit and investigative activities as assigned by the State Budget Director.

8. Prepare biennial reports for principal departments required under Section 485(4) of The Management and Budget Act, 1984 PA 431, MCL 18.1485.

D. Each internal auditor appointed by the State Budget Director under Section II.B shall adhere to appropriate professional and auditing standards in carrying out any financial or program audits or investigations.

E. Each internal auditor appointed by the State Budget Director under Section II.B shall report immediately to the State Budget Director and the principal department head if the internal auditor becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs or operations of a principal department or agencies within the department.

IV. IMPLEMENTATION OF TRANSFERS

A. The State Budget Director and the directors of all principal departments within the executive branch of state government shall jointly identify the program positions and administrative function positions that will be transferred to the Office of the State Budget Director under this Order. The State Budget Director and the directors of all principal departments shall make every effort to develop the agreements specifying the positions to be transferred by the effective date of this Order. In the event of a failure to reach an agreement on positions to be transferred under this Order, the State Budget Director shall develop a written recommendation specifying the positions to be transferred and submit the recommendation to the Governor for consideration and approval. All transfers to the Office of the State Budget Director shall be consistent with this Order and documented by a memorandum of understanding between the director of each principal department affected by this Order and the State Budget Director.

B. For the purpose of implementing this Order or facilitating the performance of internal audit functions, the Office of the State Budget Director may enter into a written agreement, including a service level agreement, with any other department or agency regarding the performance of internal audit functions.

C. The State Budget Director shall provide executive direction and supervision for the implementation of all transfers to the Office of the State Budget Director under this Order.

D. The State Budget Director shall immediately initiate coordination with department and agencies within the executive branch of state government to facilitate the transfers under this Order. Each principal department affected by the transfers under this Order shall issue, after consultation with the State Budget Director, a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the transferring department related to the transfers under this Order.

E. Departments, agencies, and state officers within the executive branch of state government shall fully and actively cooperate with the Office of the State Budget Director in the implementation of this Order. The State Budget Director may request the assistance of other departments, agencies, and state officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other issues related to implementation of the transfers under this Order, and the departments and agencies shall provide the assistance requested.

F. The State Budget Director shall administer the functions transferred under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

G. The State Budget Director may delegate within the Office of the State Budget Director a duty or power conferred on the State Budget Director by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the State Budget Director.

H. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Office of the State Budget Director are transferred to the Office of the State Budget Director.

V. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state’s financial management system necessary to implement this Order.

B. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective October 1, 2007 at 12:01 a.m.

History: 2007, E.R.O. No. 2007-22, Eff. Oct. 1, 2007






E.R.O. No. 2007-23 EXECUTIVE REORGANIZATION ORDER (18.47 - 18.47)

Section 18.47 Transfer of powers and duties pertaining to accounting functions to office of state budget director; transfer of powers and duties of department of management or director of management and budget under MCL 18.1283 to office of state budget director.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the Department of Management and Budget is required to minimize the duplication of activities among state agencies, between state agencies and businesses, to effect a better organization and consolidation of functions among state agencies, and to establish, administer, operate, or provide centralized services when advantageous to this state;

WHEREAS, consolidation of state accounting functions within the Department of Management and Budget will promote a more unified approach to accounting of state expenditures and funds within the executive branch of state government and improve the effectiveness of accounting functions;

WHEREAS, consolidating state accounting functions will increase administrative efficiencies;

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to change the organization of the executive branch of state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Accounting functions" includes all of the following:

1. Processing of expenditure transactions, including, but not limited to, payments.

2. Processing of revenue transactions, including, but not limited to, processing of receipts.

3. Processing of journal vouchers.

4. Processing of budgetary transactions.

5. Preparation of financial reconciliations.

6. Preparation of financial reports and projections.

B. "Department of Management and Budget" means the principal department of state government created under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

C. "Office of the State Budget Director" means the office created within the Department of Management and Budget under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

D. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

II. TRANSFERS TO OFFICE OF THE STATE BUDGET DIRECTOR

A. All the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources pertaining to accounting functions within the executive branch of state government, are transferred to the Office of the State Budget Director. Upon the completion of the transfers authorized by this Order, all authority, power, duties, functions, responsibilities, personnel, equipment, and budgeting resources within the executive branch of state government relating to accounting functions shall be administered by the Office of the State Budget Director. The transfers under this paragraph shall not be construed to inhibit the head of a principal department, elected or appointed, from supervising the statutory powers, duties, and functions of that principal department.

B. All the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of the Department of Management and Budget or the Director of the Department of Management and Budget under Section 283 of The Management and Budget Act, 1984 PA 431, MCL 18.1283, are transferred to the Office of the State Budget Director.

C. All the authority, powers, duties, functions, responsibilities, rule-making authority, personnel, equipment, and budgetary resources of the Department of Management and Budget or the Director of the Department of Management and Budget under Article IV of The Management and Budget Act, 1984 PA 431, MCL 18.1401 to 18.1499, are transferred to the Office of the State Budget Director.

D. The Office of the State Budget Director shall operate an accounting functions services center to assist departments and agencies within the executive branch with accounting functions and may develop standardized policies and procedures for the performance of accounting functions.

III. IMPLEMENTATION OF TRANSFERS

A. The State Budget Director and the directors of all principal departments within the executive branch of state government shall jointly identify the program positions and administrative function positions that will be transferred to the Office of the State Budget Director under this Order. The State Budget Director and the directors of the principal departments shall make every effort to develop the agreements specifying the positions to be transferred by the effective date of this Order. In the event of a failure to reach an agreement on positions to be transferred under this Order, the State Budget Director shall develop a written recommendation specifying the positions to be transferred and submit the recommendation to the Governor for consideration and approval. All transfers to the Office of the State Budget Director shall be consistent with this Order and documented by a memorandum of understanding between the director of each principal department affected by this Order and the State Budget Director.

B. For the purpose of implementing this Order or facilitating the performance of accounting functions, the Office of the State Budget Director may enter into a written agreement, including a service level agreement, with any other department or agency regarding the performance of accounting functions.

C. The State Budget Director shall provide executive direction and supervision for the implementation of all transfers to the Office of the State Budget Director under this Order.

D. The State Budget Director shall immediately initiate coordination with department and agencies within the executive branch of state government to facilitate the transfers under this Order. Each principal department affected by the transfers under this Order shall issue, after consultation with the State Budget Director, a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the transferring department related to the transfers under this Order.

E. Departments, agencies, and state officers within the executive branch of state government shall fully and actively cooperate with the Office of the State Budget Director in the implementation of this Order. The State Budget Director may request the assistance of other departments, agencies, and state officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other issues related to implementation of the transfers under this Order, and the departments and agencies shall provide the assistance requested.

F. The State Budget Director shall administer the functions transferred under this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

G. The State Budget Director may delegate within the Office of the State Budget Director a duty or power conferred on the State Budget Director by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated by the State Budget Director.

H. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Office of the State Budget Director are transferred to the Office of the State Budget Director.

IV. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state’s financial management system necessary to implement this Order.

B. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective October 1, 2007 at 12:01 a.m.

History: 2007, E.R.O. No. 2007-23, Eff. Oct. 1, 2007






Act 161 of 1974 CONVEYANCE OF LEASEHOLD INTEREST TO PRIVATE PERSONS FOR AGRICULTURAL PURPOSES (18.51 - 18.53)



E.R.O. No. 2002-2 EXECUTIVE REORGANIZATION ORDER (18.61 - 18.61)

Section 18.61 Establishment of new e-Michigan advisory council as type I agency within department of information technology; transfer of powers and duties of e-Michigan office to new e-Michigan office by type III transfer; establishment of new e-Michigan advisory council as advisory body; transfer of powers and duties of e-Michigan advisory council to new Michigan advisory council by type III transfer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the e-Michigan Office was created to lead all state agencies in electronic government initiatives and policy development, including the development of the award-winning Michigan.gov Internet portal; and

WHEREAS, Michigan.gov is recognized as a national leader among state government Internet service delivery portals; and

WHEREAS, Michigan.gov provides more convenient service to Michigan citizens 24-hours-a-day, seven-days-a-week, through an easy-to-understand web connection to government services and information; and

WHEREAS, it is vitally important that the state continuously build upon e-Michigan's successful advancements in the coordinated delivery of trusted electronic government services; and

WHEREAS, the continued development of electronic government services serves as a catalyst for reengineering the state's current business practices; and

WHEREAS, designing better ways of conducting the business of government yields efficiencies for taxpayers and enhances the quality of life for Michigan's citizens, customers and business partners.

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. "Department of Information Technology" means the principal department of state government created by Executive Order 2001-3, being Section 18.41 of the Michigan Compiled Laws.

B. "e-Michigan Advisory Council" means the advisory body created within the e-Michigan Office by Executive Order 2000-6.

C. "e-Michigan Office" means the office created within the Executive Office of the Governor as a temporary agency pursuant to Article V, Section 4, of the Constitution of the state of Michigan of 1963, by Executive Order 2000-6.

D. "New e-Michigan Advisory Council" means the advisory body established by this order.

E. "New e-Michigan Office" means the Type I agency established within the Department of Information Technology by this order.

II. CREATION OF THE NEW E-MICHIGAN OFFICE

A. The new e-Michigan Office is hereby created as a Type I agency within the Department of Information Technology. The office shall exercise its prescribed powers, duties and functions independently of the head of the department. All budgeting, procurement and related management functions of the office shall be performed under the direction and supervision of the head of the department.

B. The new e-Michigan Office shall be headed by a Director who shall be appointed by the Governor. The Director shall be a member of the Executive Cabinet and shall regularly attend and fully participate in cabinet meetings and functions.

C. All of the authority, powers, functions, duties and responsibilities of the e-Michigan Office established by Executive Order 2000-6 are transferred to the new e-Michigan Office by Type III transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

III. NEW E-MICHIGAN ADVISORY COUNCIL

A. The new e-Michigan Advisory Council is established as an advisory body within the new e-Michigan Office.

B. The new e-Michigan Advisory Council shall consist of five (5) members. Four (4) of the members shall be appointed by the Governor. The fifth member shall be the Governor, or the Governor's designee, and shall serve as chair of the advisory council.

C. The advisory council shall advise the director of the e-Michigan office on:

1. Best practices for implementation of e-commerce throughout Michigan state government.

2. Future trends in business, government and education relating to the integration of e-commerce in the support of providing services and products in an efficient manner.

3. Best opportunities for the use of e-commerce to offer the type of services desired in order to provide consistent levels of services, develop efficient, effective and secure operations, and attain the highest quality performance.

D. All of the authority, powers, functions, duties and responsibilities of the e-Michigan Advisory Council established by Executive Order 2000-6 are transferred to the new e-Michigan Advisory Council by Type III transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

E. The advisory council may adopt bylaws, consistent with law and this order, to govern its organization and procedure.

F. A majority of the serving members of the advisory council constitutes a quorum for the transaction of business at a meeting, notwithstanding the existence of vacant member positions. Voting upon actions taken by the advisory council shall be conducted by a simple majority vote of the members present at a meeting, whether in person or by use of video-conferencing or tele-conferencing equipment. The advisory council shall meet at the call of the chair and as may be provided in its bylaws. Meetings of the advisory council may be held at any location within the state of Michigan.

IV. MISCELLANEOUS

A. The Director of the new e-Michigan Office shall provide executive direction and supervision for the implementation of the transfers made under this Order. The assigned functions shall be administered under the direction and supervision of the Director of the new e-Michigan Office.

B. The Director of the new e-Michigan Office shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The Director of the Department of Information Technology shall immediately initiate coordination with the e-Michigan Office and the e-Michigan Advisory Council to facilitate the transfers and develop memoranda of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the new e-Michigan Office.

D. All records, personnel, property, grants and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available for the activities, power, duties, functions and responsibilities transferred by this Order are hereby transferred to the new e-Michigan Office.

E. The Director of the new e-Michigan Office shall have the full cooperation of state agencies in re-engineering state business processes to allow services to be transacted through the Internet, or by other electronic means.

F. The Director of the new e-Michigan Office shall utilize the staff of other state agencies for advice and assistance to re-engineer business processes, develop specific electronic government objectives, and establish inter-agency and intra-agency data sharing requirements, policies, procedures and standards to guide the development of Michigan.gov services and transactions for customers of the state of Michigan. All executive branch agencies shall cooperate fully with the new e-Michigan Office in the performance of their respective responsibilities.

G. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the year.

H. The Director of the new e-Michigan Office may hire or retain such contractors, sub-contractors, advisors, consultants and agents as the director may deem advisable and necessary, in accordance with relevant procedures, statutes, rules and regulations of the Civil Service Commission and the Department of Management and Budget, and may make and enter into contracts necessary or incidental to the exercise of the powers of and performance of the duties of the office and the director.

I. The new e-Michigan Office may accept grants of funds and donations of funds, property, labor or other things of value from any department or office of the state of Michigan and the United States and from any other public or private office or person for the purpose of furthering e-Michigan services.

K. The Director of the new e-Michigan Office may by written instrument delegate a duty or power conferred by law or this Order and the person to whom such duty or power is so delegated may perform such duty or exercise such power at the time and to the extent such duty or power is delegated by the Director of the new e-Michigan Office.

L. All rules, orders, contracts and agreements relating to the functions transferred to the new e-Michigan Office by this Order by the responsible state agency shall continue to be effective until revised, amended or rescinded.

M. Any suit, action or other proceeding lawfully commenced by, against or before any entity effected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

N. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

O. The e-Michigan Office established by Executive Order 2000-6 and the e-Michigan Advisory Council established by Executive Order 2000- 6 are hereby abolished.

History: 2002, E.R.O. No. 2002-2, Eff. Apr. 23, 2002






E.R.O. No. 2002-10 EXECUTIVE REORGANIZATION ORDER (18.62 - 18.62)

Section 18.62 Transfer of powers and duties of new e-Michigan office and new e-Michigan advisory council to department of information technology by type III transfer; abolishment of new e-Michigan office and new e-Michigan advisory council.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the new e-Michigan Office was created to expand the delivery of trusted online cross-agency government services through the award-winning Michigan.gov Internet portal; and

WHEREAS, the Department of Information Technology was created to promote a unified approach to information technology management across all executive branch agencies and is now ready to implement that goal; and

WHEREAS, the functions, duties and responsibilities currently assigned to the new e-Michigan Office can be more effectively carried out by Department of Information Technology; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. "Department of Information Technology" means the principal department of state government created by Executive Order 2001-3, being Section 18.41 of the Michigan Compiled Laws.

B. "New e-Michigan Office" means the Type I agency established within the Department of Information Technology by Executive Order 2002-2.

C. "New e-Michigan Advisory Council" means the advisory body created within the new e-Michigan Office by Executive Order 2002-2.

II. TRANSFER

A. All of the authority, powers, functions, duties, and responsibilities of the new e-Michigan Office are transferred to the Department of Information Technology by Type III transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws. The new e-Michigan Office is hereby abolished.

B. All of the authority, powers, functions, duties, and responsibilities of the new e-Michigan Advisory Council are transferred to the Department of Information Technology by Type III transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws. The new e-Michigan Advisory Council is hereby abolished.

III. MISCELLANEOUS

A. The Director of the Department of Information Technology or the designee of the Director shall provide executive direction and supervision for the implementation of the transfers made under this Order.

B. The Director of the Department of Information Technology or the designee of the Director shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The Director of the Department of Information Technology shall immediately initiate coordination with the Director of the new e-Michigan Office to facilitate the transfers and develop memoranda of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Information Technology.

D. All records, personnel, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available for the activities, power, duties, functions, and responsibilities transferred by this Order shall be transferred to the Department of Information Technology.

E. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the year.

F. The Department of Information Technology may accept grants of funds and donations of funds, property, labor, or other things of value from any department or office of the State of Michigan and the United States and from any other public or private office or person for the purpose of furthering online government services.

G. The Director of the Department of Information Technology may, by written instrument, delegate a duty or power conferred by law or this Order, and the person to whom such duty or power is so delegated may perform such duty or exercise such power at the time and to the extent delegated by the Director of the Department of Information Technology.

H. All rules, orders, contracts, and agreements relating to the functions transferred to the Department of Information Technology by this Order shall continue to be effective until revised, amended, or rescinded.

I. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order, shall not abate by reason of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

J. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

History: 2002, E.R.O. No. 2002-10, Eff. Oct. 1, 2002






Act 105 of 1980 THE FAXON-McNAMEE ART IN PUBLIC PLACES ACT (18.71 - 18.81)

Section 18.71 Definitions.

Sec. 1.

As used in this act:

(a) “Art” means an original, visual creation of quality executed in any size or shape, in any media, using any kind or combination of materials.

(b) “Committee” means the committee on art in public places.

(c) “Department” means the department of management and budget.

(d) “Director” means the director of the department of management and budget or the designated representative of the director.

(e) “Fund” means the state art in public places fund.

(f) “Public place” means real property or an appurtenance to the real property which is owned by this state, a public agency, or by a college or university in this state. It may include a structure, enclosure, facility, or complex, including a court, mall, park, or other area, feature, or element used by this state, a college or university in this state, or other public agency in the conduct of the agency's business.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.72 State art in public places fund; establishment; use.

Sec. 2.

A separate account is established within the state treasury to be known and maintained as the state art in public places fund. The fund shall be used for acquisition of art for display in appropriate public places and expenses incurred in the administration of this act.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.73 State art in public places fund; income.

Sec. 3.

The fund may derive income from:

(a) Gifts, if the terms of the gift are consistent with the purposes of this act and other lawful requirements.

(b) Transfers from appropriations for specific capital outlay projects, if the projects are estimated to cost at least $250,000.00 and are identified by the legislature to include art. Each transfer to the fund shall be specifically designated by the legislature, be made only at the time when project money is appropriated, and not exceed 1% of the total appropriation for a specific project.

(c) Other appropriations made by the legislature.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.74 State art in public places fund; expenditures and disbursements.

Sec. 4.

Expenditures from the fund shall comply with the terms or restrictions placed on the expenditures by the legislature or by donors. The director shall approve fund disbursements.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.75 Committee on art in public places; creation; appointment, qualifications, and terms of members; vacancies; state architect as secretary and nonvoting member; expenses.

Sec. 5.

(1) The committee on art in public places is created within the department and shall consist of 7 members. Five of the members shall be appointed by the governor with the advice and consent of the senate. Three of the appointed members shall be professionals. One shall be an art museum director or curator, 1 an artist and 1 an art historian. Two of the appointed members shall be from the general public. The members shall not be eligible for consecutive reappointment. The sixth member shall be the director of the Detroit institute of arts. The seventh member shall be the director.

(2) The term of office of the appointed members shall be 4 years, except of the members first appointed by the governor, 1 shall be appointed for a term of 2 years, 2 for a term of 3 years, and 2 for terms of 4 years. A vacancy on the committee shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(3) The state architect shall be the secretary of the board and a nonvoting member.

(4) Members of the committee shall serve without pay. They shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.76 Committee on art in public places; powers and duties; artist selection jury; artists given priority consideration.

Sec. 6.

(1) The committee shall determine works of art to be acquired under this act. The committee may select, accept, and purchase an existing work of art. The committee may select an artist to be commissioned to execute a new work of art.

(2) If the cost of a commissioned work of art exceeds $20,000.00 of legislatively appropriated funds, the action by the committee shall be made only after recommendation by an artist selection jury. The jury shall be appointed by the committee and shall include 3 members from in-state and 3 members from out-of-state; 2 of whom shall be art historians; 2 shall be either art museum directors, curators or critics; 1 an artist, and 1 shall be the project architect for the agency for whom the work is commissioned.

(3) The committee and its selection juries shall give priority consideration to artists who are residents of this state, former residents of this state, or natives of this state.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.77 Annual report.

Sec. 7.

The committee shall report annually to the governor and the legislature regarding the progress of programs to integrate art and public places. Included in the report shall be recommendations regarding future program and funding priorities.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.78 Duties of department.

Sec. 8.

The department shall continue to inventory and maintain existing state owned art. The department shall be responsible for supervision and maintenance of new artistic decoration supported by the state art fund.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.79 Conducting business at public meeting; notice.

Sec. 9.

The business which the committee may perform shall be conducted at a public meeting of the committee held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.80 Availability of writings to public.

Sec. 10.

A writing prepared, owned, used, in the possession of, or retained by the committee in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980



Section 18.81 Short title.

Sec. 11.

This act shall be known as “The Faxon-McNamee Art in Public Places Act”.

History: 1980, Act 105, Imd. Eff. Apr. 30, 1980






Act 53 of 1952 RENTAL CHARGES FOR STATE OFFICE SPACE (18.101 - 18.104)



Act 154 of 1958 EXPENSES OF STATE OFFICERS AND EMPLOYEES (18.201 - 18.202)



Act 78 of 1969 TRAVEL EXPENSES OF COMMERCE DEPARTMENT EMPLOYEES (18.211 - 18.212)



Act 139 of 1961 FEDERAL SURPLUS PROPERTY (18.251 - 18.261)

Section 18.251 Federal surplus property program; to be administered by department of administration as state agency.

Sec. 1.

The department of administration is hereby designated as the state agency to participate in and administer federal surplus property made available under the provisions of the federal property and administrative services act of 1949, Public Law 152, 81st Congress First Session, as amended, hereinafter referred to as the “federal act”. Any such property shall be administered under the provisions of this act and not in accordance with the provisions of Act No. 12 of the Public Acts of the First Extra Session of 1942, as amended, being sections 3.541 and 3.542 of the Compiled Laws of 1948.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.252 Federal surplus property; receipt, warehousing, and distribution by department of administration.

Sec. 2.

The department may:

(a) Receive from the United States under and in conformance with the provisions of the federal act such personal property, including any equipment, materials, books or other supplies as shall have been determined to be surplus property and as may be usable and necessary within this state for purposes of education, public health or civil defense, or for research for any such purpose or for any other purpose which may be authorized by federal law.

(b) Warehouse the property.

(c) Distribute the property within the state to tax supported medical institutions, hospitals, clinics, health centers, schools, colleges and universities, and to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which have been held exempt from taxation under section 501 (c) (3) of the United States internal revenue code of 1954, as amended; to civil defense organizations established pursuant to state law, and to such other types of institutions or activities as are eligible under federal law to acquire the property.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.253 Federal surplus property; applications for acquisition; recommendations of department of administration.

Sec. 3.

The department may receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the same, make recommendations regarding the need of the applicant for the property, the merits of its proposed program of utilization, the suitability of the property for such purposes, and otherwise assist in the processing of applications for acquisition of real and related personal property of the United States under the provisions of the federal act.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.254 Federal surplus property; permissible action by department of administration.

Sec. 4.

The department may make such certifications, take such action, make such expenditures, require such reports and make such investigations as may be required by law or regulation of the United States in connection with the disposal of real property, and the receipt, warehousing and distribution of personal property received by the department from the United States. The department may enter into contracts, agreements and undertakings for and in the name of the state, including cooperative agreements with any federal agencies providing for utilization by and exchange between them, without reimbursement, of the property, facilities, personnel and services of each by the other, and agreements with other state agencies for surplus property and with associations or groups of state agencies.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.255 Federal surplus property; department of administration as clearing house of information.

Sec. 5.

The department may act as a clearing house of information for the public and private nonprofit institutions, organizations and agencies referred to in section 2 of this act and any other institutions eligible to acquire federal surplus real property, to locate both real and personal property available for acquisition from the United States, to ascertain the terms and conditions under which the property may be obtained, to receive requests from the institutions, organizations and agencies and to transmit to them all available information in reference to the property, and to aid and assist the institutions, organizations and agencies in every way possible in the consummation of acquisitions or transactions.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.256 Federal surplus property; state plan of operation and reports to be filed by department of administration.

Sec. 6.

The department in the administration of this act, shall cooperate to the fullest extent consistent with the provisions of the federal act, with the departments or agencies of the federal government and shall file a state plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards prescribed in accordance with the federal act, and make such reports in such form and containing such information as the federal government or any of its departments or agencies from time to time may lawfully require. It shall comply with the laws of the federal government and the rules and regulations of any of the departments or agencies of the federal government governing the allocation, transfer and use of, or accounting for, property donable or donated to eligible donees in this state.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.257 Federal surplus property; charges to eligible recipients for handling and transfer.

Sec. 7.

The department may make charges to the eligible recipients for the acquisition, warehousing, distribution or transfer of any property of the United States. The charges shall be reasonably related to the costs of care and handling in respect to the acquisition, receipt, warehousing, distribution or transfer of surplus personal property by the department and, in the case of real property, shall be limited to the reasonable administrative costs of the department incurred in effecting transfer.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.258 Federal surplus property; accounting of charges; nonreversion of balance.

Sec. 8.

All moneys received by the department in payment of such charges shall be credited to a restricted account in the general fund and are hereby appropriated to the department to defray the cost of the administration of the provisions of this act. Any balance remaining at the end of any fiscal year shall not revert to the general fund but shall continue to be available for the purposes authorized in this act.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.259 Federal surplus property; rules and regulations for utilization.

Sec. 9.

The department shall promulgate rules and regulations in accordance with Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.82 of the Compiled Laws of 1948 and take such other action as is deemed necessary and suitable in the administration of this act, to assure maximum utilization, within the state, of property distributed under this act to eligible health, educational, and civil defense institutions and organizations and to such other types of institutions or activities as are eligible under the federal law.

History: 1961, Act 139, Eff. Sept. 8, 1961
Admin Rule: R 18.1 et seq. of the Michigan Administrative Code.



Section 18.260 Federal surplus property; bonds for employees handling same.

Sec. 10.

The controller of the department of administration, with the approval of the state administrative board, may bond any person in the employ of the department of administration handling moneys, signing checks, or receiving or distributing property from the United States under authority of this act.

History: 1961, Act 139, Eff. Sept. 8, 1961



Section 18.261 Federal surplus property; obligation of state by department prohibited; warehouses.

Sec. 11.

Except to the extent expressly provided in this act, nothing contained in this act shall authorize the department to obligate the state. Nothing contained in this act shall authorize the department to construct, acquire, change the location or discontinue the use of any warehouse until approved by the legislature in the annual capital outlay appropriation act.

History: 1961, Act 139, Eff. Sept. 8, 1961






Act 164 of 1975 SPANISH-SPEAKING AFFAIRS (18.301 - 18.308)

Section 18.301 Definitions.

Sec. 1.

As used in this act:

(a) "Commission" means the Hispanic/Latino commission of Michigan created in section 2.

(b) "Director" means the director of the office of Hispanic/Latino affairs.

(c) "Office" means the office of Hispanic/Latino affairs as created in section 4.

(d) "Hispanic/Latino people" means people of Mexican, Puerto Rican, Cuban, Central American, South American, or other Spanish or indigenous origin or descent.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.302 Hispanic/Latino commission of Michigan; establishment; appointment, qualifications, and terms of members; election of officers; vacancy; meetings; compensation; quorum.

Sec. 2.

(1) A Hispanic/Latino commission of Michigan is established within the department of energy, labor, and economic growth. The commission shall consist of 15 members appointed by the governor by and with the advice and consent of the senate. The commission shall elect a chairperson, vice-chairperson, and other officers from its members as it deems advisable.

(2) Members of the commission shall be broadly representative of all fields of interest to Hispanic/Latino people and shall be appointed from urban, suburban, and rural geographical areas representative of the Hispanic/Latino people throughout this state.

(3) The term of each member shall be 3 years. Of the members first appointed, 5 shall serve for 3-year terms, 5 shall serve for 2-year terms, and 5 shall serve for a 1-year term. A vacancy shall be filled by the governor in the same manner as the original appointment for the balance of the unexpired term.

(4) The commission shall meet not less than 6 times during each calendar year. Each member of the commission shall receive per diem compensation as appropriated in the annual budget. Per diem compensation shall be paid only for a full day's commission work at which a quorum is present. A member shall receive reimbursement for actual and necessary traveling expenses incurred in the performance of official business. Reimbursement shall be made in the manner provided by law for state employees.

(5) A majority of the members of the commission constitutes a quorum. A majority of the members of the commission is required for final action by the commission. A vacancy in the commission shall not impair the right of the remaining members to exercise the powers of the commission.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2004, Act 94, Imd. Eff. May 7, 2004 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.302a Conducting business of commission or council at public meeting; notice; availability of writings to public.

Sec. 2a.

(1) The business which the commission or council created pursuant to this act may perform shall be conducted at a public meeting of the commission or council held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(2) A writing prepared, owned, used, in the possession of, or retained by the commission, council, or office created pursuant to this act in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1979, Act 170, Imd. Eff. Dec. 11, 1979



Section 18.303 Purpose; duties; priorities.

Sec. 3.

(1) The purpose of the commission shall be to develop a unified policy and plan of action to serve the needs of this state's Hispanic/Latino people.

(2) The commission shall do all of the following in the following order of priority:

(a) Advise the governor, the legislature, and the office concerning the coordination and administration of state programs serving Hispanic/Latino people.

(b) Make recommendations to the governor and legislature regarding changes in state programs, statutes, and policies.

(c) Advise the governor and legislature of the nature, magnitude, and priorities of the problems of Hispanic/Latino people.

(d) Review and approve grants to be made from federal, state, or private funds that are administered by the office.

(e) Review and advise the governor and the legislature on the state's policies concerning Hispanic/Latino affairs.

(f) Secure appropriate recognition of Hispanic/Latino accomplishments and contributions to this state.

(g) Review and approve the annual report by the office of Hispanic/Latino affairs as described in section 5.

(h) Assist with the planning and implementation of a Hispanic/Latino heritage month celebration.

(i) Assist with the planning and implementation of Hispanic/Latino holiday celebrations.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.304 Office of Hispanic/Latino affairs; establishment; selection of director.

Sec. 4.

(1) The office of Hispanic/Latino affairs is established within the department of energy, labor, and economic growth.

(2) The commission shall select the director of the office with the concurrence of the director of the department of energy, labor, and economic growth in accordance with state civil service procedures.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2004, Act 94, Imd. Eff. May 7, 2004 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.305 Office of Hispanic/Latino affairs; purpose; duties.

Sec. 5.

(1) The purpose of the office shall be to provide the commission with information concerning the problems of Hispanic/Latino people and to implement commission policy.

(2) The office shall:

(a) Conduct studies and recommend solutions to the problems of Hispanic/Latino people in the areas of education, employment, civil rights, health, housing, senior citizens, and other related areas.

(b) Recommend to federal, state, and local governmental departments and agencies the creation of services and facilities as needed.

(c) Serve as a clearinghouse for the collection and distribution of information on Hispanic/Latino affairs.

(d) Apply for and accept grants and gifts from governmental and private sources.

(e) Request the services of all state and local governmental departments and agencies to assure that Hispanic/Latino people have access to decision-making bodies, the policies of which affect Hispanic/Latino people in this state.

(f) Cooperate with departments and agencies to aid in effectuating the purposes of this act.

(g) Submit a full written report of its activities and recommendations each year to the governor, legislature, and various Hispanic/Latino communities throughout the state.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.306 State Hispanic/Latino interagency council; creation; composition; purpose; duties.

Sec. 6.

(1) A state Hispanic/Latino interagency council is created within the office.

(2) The council shall consist of all of the following:

(a) The attorney general or his or her designee.

(b) The director of the department of agriculture or his or her designee.

(c) The director of the department of civil rights or his or her designee.

(d) The director of the department of community health or his or her designee.

(e) The director of the department of corrections or his or her designee.

(f) The director of the department of human services or his or her designee.

(g) The director of the department of energy, labor, and economic growth or his or her designee.

(h) The director of the department of technology, management, and budget or his or her designee.

(i) The director of the department of natural resources and environment or his or her designee.

(j) The executive director of the women's commission.

(k) The executive director of the Michigan state housing development authority or his or her designee.

(l) The president of the Michigan strategic fund or his or her designee.

(m) The state personnel director or his or her designee.

(n) The state treasurer or his or her designee.

(o) The secretary of state or his or her designee.

(p) The superintendent of public instruction or his or her designee.

(3) The purpose of the interagency council shall be to coordinate and provide for the exchange of information on all programs relating to services for Hispanic/Latino people. The interagency council shall also assist the office and commission in the development of an annual report that is to be submitted to the governor, the legislature, and Hispanic/Latino communities throughout the state.

History: 1975, Act 164, Imd. Eff. July 15, 1975 ;-- Am. 2010, Act 146, Imd. Eff. Aug. 23, 2010



Section 18.307 Michigan advisory council for Spanish-speaking abolished; transfer of duties, functions, and property to commission.

Sec. 7.

The Michigan advisory council for the Spanish-speaking created pursuant to Executive Order 1974-6, as amended by Executive Order 1974-6(a), is abolished and its duties and functions shall be assumed by the commission. The documents, files, properties, and moneys belonging to the present Michigan advisory council for the Spanish-speaking shall be transferred to the commission on Spanish-speaking affairs.

History: 1975, Act 164, Imd. Eff. July 15, 1975



Section 18.308 Effective date.

Sec. 8.

This act shall take effect July 1, 1975.

History: 1975, Act 164, Imd. Eff. July 15, 1975






E.R.O. No. 2000-3 EXECUTIVE REORGANIZATION ORDER (18.311 - 18.311)

Section 18.311 Transfer of powers and duties of commission on Spanish-speaking affairs, office of Spanish-speaking affairs, and interagency council on Spanish-speaking affairs to director of the department of career development.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Commission on Spanish-Speaking Affairs ("Commission"), the Office of Spanish-Speaking Affairs ("Office"), and the Interagency Council on Spanish-Speaking Affairs ("Council") were created by Act No. 164 of the Public Acts of 1975, being Sections 18.301 et seq. of the Michigan Compiled Laws; and

WHEREAS, the Commission, Office and Council are currently located within the Department of Civil Rights pursuant to Executive Order 1991-29; and

WHEREAS, Michigan's Spanish-Speaking community has made many significant contributions to our state's culture and economy; and

WHEREAS, the Commission is dedicated to doing all it can to enable Michigan's Spanish-Speaking community to realize its full potential in our dynamic, rapidly expanding economy; and

WHEREAS, the Department of Career Development was established by Executive Order 1999-1 in order to develop a system that provides Michigan's workforce with the required skills to maintain and enhance Michigan's economy; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions, and responsibilities of the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs set forth in Act No. 164 of the Public Acts of 1975, being Section 18.301 et seq. of the Michigan Compiled Laws, are hereby transferred to the Director of the Department of Career Development by a Type I transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All the statutory authority, powers, duties, functions, and responsibilities of the Interagency Council on Spanish-Speaking Affairs set forth in Act No. 164 of the Public Acts of 1975, being Section 18.301 et seq. of the Michigan Compiled Laws, are hereby transferred to the Director of the Department of Career Development by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

3. The Director of the Department of Career Development shall provide executive direction and supervision for the implementation of the transfers. The assigned functions of the Interagency Council on Spanish-Speaking Affairs shall be administered by the Director of the Department of Career Development.

4. The Chairperson of the Commission on Spanish-Speaking Affairs and the Director of the Department of Career Development shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs.

5. The Director of the Department of Career Development shall make internal organizational changes as may be administratively necessary to complete the realignment of the responsibilities prescribed by this Order.

6. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the year.

7. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Commission on Spanish-Speaking Affairs, the Office of Spanish-Speaking Affairs and the Interagency Council on Spanish-Speaking Affairs for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the Director of the Department of Career Development.

8. All rules, orders, contracts and agreements related to the assigned functions that were lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

9. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirements of Article V, Section 2 of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective sixty (60) days after filing.

History: 2000, E.R.O. No. 2000-3, Eff. May 10, 2000






E.R.O. No. 2002-13 EXECUTIVE REORGANIZATION ORDER (18.321 - 18.321)

Section 18.321 Transfer of powers and duties pertaining to planning, management and operation, capital renewal, and acquisition of buildings and facilities of executive agencies, excluding Michigan department of transportation, department of military and veterans affairs, and department of natural resources to department of management and budget by type II transfer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Department of Management and Budget is required to minimize the duplication of activities among state agencies, between state agencies and businesses, to effect a better organization and consolidation of functions among state agencies, and to establish, administer, operate, or provide centralized services when advantageous to the state; and

WHEREAS, certain functions, duties and responsibilities currently assigned to other state departments can be more effectively carried out by the Department of Management and Budget and will strengthen decision making, direction-setting and strategic planning of the state's real property and land use; and

WHEREAS, consolidating statewide real estate planning and occupancy management into one principle department will promote a unified approach to real estate for executive branch agencies, and the consolidation of these functions will improve the management, investment and sale of real property; and

NOW, THEREFORE, I John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. Definitions

As used herein:

A. The "Department of Military and Veterans Affairs" means the principal department of state government created as the Department of Military Affairs by Section 125 of Act No. 380 of the Public Acts of 1965, being Section 16.225 of the Michigan Compiled Laws and renamed the Department of Military and Veterans Affairs by Executive Order 1997-7, being Section 32.91 of the Michigan Compiled Laws.

B. The "Department of Management and Budget" means the principal department of state government created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws.

C. The "Michigan Department of Natural Resources" means the principal department created in Executive Order 1991-31, being Section 299.13 of the Michigan Compiled Laws.

D. The "Department of Transportation" means the principal department of state government created by Section 350 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.450 of the Michigan Compiled Laws.

II. Transfer

A. All of the authority, powers, functions, duties, and responsibilities pertaining to the planning, management and operation, capital renewal, and acquisition of buildings and facilities of the Executive Branch agencies, excluding the Michigan Department of Transportation, Department of Military and Veterans Affairs and Department of Natural Resources, are transferred to the Department of Management and Budget by Type II transfer as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

B. The Directors of all executive branch departments and agencies shall jointly identify the program positions and administrative function positions that will be transferred to the Department of Management and Budget according to the terms of this Order. The Directors of all executive branch departments and agencies shall make every effort to develop agreements specifying these positions by the effective date of this order. In the event of a failure to reach agreement on the positions to be transferred under this order, the Director of the Department of Management and Budget shall develop a written recommendation specifying the positions to be transferred to the Department of Management and Budget under the terms of this order. The Director of the Department of Management and Budget shall submit the recommendation to the Governor no later than December 1, 2002, for his consideration and approval.

II. Duties

A. The Department of Management and Budget shall provide for the development, consolidation and maintenance of data and information on all state-owned and leased facilities and land for all Executive Branch agencies except for land and facilities under the jurisdiction of the Department of Transportation, Department of Natural Resources and Department of Military and Veterans Affairs.

B. The Department of Management and Budget shall provide, continuously maintain, and update a plan for the use and reuse of all state-owned and leased facilities and land for all Executive Branch agencies. The plan shall include:

1. Long-term strategies for the use of state-owned and leased facilities and land that maximizes their utilization for state occupancy purposes for appropriate citizen use and/or asset value.

2. Best opportunities for acquisition and disposal.

3. Resources necessary to implement the plan.

C. The Department of Management and Budget shall provide for the ongoing site selection, management, operation, maintenance, security, and repair of leased and state-owned facilities that are primarily used for office or warehousing purposes by an Executive Branch agency. Facility does not include an existing state owned and managed buildings or structures that is mutually agreed to be excluded by the department and the state agency having jurisdiction over the building or structure.

IV. Miscellaneous

A. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of all transfers of authority to the Department of Management and Budget made under this Order, and shall identify the functions and timeline for the transfer of staff and resources to the Department of Management and Budget.

B. The Director of the Department of Management and Budget shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system.

D. All records, personnel, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, and available or to be made available to Executive Branch agencies for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the Department of Management and Budget.

E. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

F. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

G. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

H. In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this Order.

History: 2002, E.R.O. No. 2002-13, Eff. Jan. 4, 2003






Act 223 of 1976 CRIME VICTIMS COMPENSATION BOARD (18.351 - 18.368)

Section 18.351 Definitions.

Sec. 1.

As used in this act:

(a) “Claimant” means a victim or intervenor who is injured, or any other person eligible for an award under section 4(1) or 5(1), who files a claim under this act.

(b) “Commission” means the crime victim services commission.

(c) “Crime” means an act that is 1 of the following:

(i) A crime under the laws of this state or the United States that causes an injury within this state.

(ii) An act committed in another state that if committed in this state would constitute a crime under the laws of this state or the United States, that causes an injury within this state or that causes an injury to a resident of this state within a state that does not have a victim compensation program eligible for funding from the victims of crime act of 1984, chapter XIV of title II of the comprehensive crime control act of 1984, Public Law 98-473, 98 Stat. 2170.

(iii) An act of international terrorism as defined in section 2331 of title 18 of the United States code, 18 U.S.C. 2331, committed outside the territorial jurisdiction of the United States that causes an injury to a resident of this state.

(d) “Intervenor” means a person who goes to the aid of one who has become a victim of a crime and who suffers personal physical injury.

(e) “Out-of-pocket loss” means the unreimbursed and unreimbursable expenses or indebtedness reasonably incurred for medical care, psychological counseling, replacement services, any nonmedical remedial treatment rendered in accordance with a recognized religious method of healing, or other services necessary as a result of the injury upon which a claim is based.

(f) “Personal physical injury” means actual bodily harm and includes pregnancy.

(g) “Replacement services” means homemaking tasks, child care, transportation, and other services previously performed by the victim that, because of the victim's injury, must temporarily or permanently be performed by a person other than the victim.

(h) “Support” means actual monetary payments made by a victim or intervenor to or for a person principally dependent on the victim or intervenor.

(i) “Victim” means a person who suffers a personal physical injury as a direct result of a crime.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1990, Act 316, Imd. Eff. Dec. 20, 1990 ;-- Am. 1993, Act 348, Imd. Eff. Jan. 10, 1994 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.352 Crime victims compensation board; creation; renaming as crime victim services commission; duties of department; appointment, qualifications, and terms of members; vacancy; chairperson; compensation.

Sec. 2.

(1) The crime victims compensation board formerly created within the department of management and budget under this section is renamed the crime victim services commission, which shall continue as the successor agency of the board in all respects and for all purposes. Office budget development, procurement, and related management functions shall be performed by the department of community health.

(2) Members of the crime victims compensation board shall continue in office as commission members for their unexpired terms. The commission shall consist of 5 members as follows, of whom not more than 3 shall belong to the same political party and who shall be appointed by the governor with the advice and consent of the senate:

(a) One member admitted to the practice of law in this state for not less than 5 years immediately preceding his or her appointment.

(b) One member who is a county prosecuting attorney.

(c) One member who is a peace officer.

(d) One member who is a member of the medical profession.

(e) One member who is a community-based victim advocate.

(3) A member's term of office shall be 3 years, except that of the 2 members appointed to satisfy the expanded membership requirement created by 1996 PA 519, 1 shall be appointed to serve an initial term of 2 years and the other shall be appointed to serve an initial term of 3 years. A member appointed to fill a vacancy occurring otherwise than by expiration of a term shall be appointed for the remainder of the unexpired term.

(4) The governor shall designate 1 commission member to serve as chairperson at the governor's pleasure.

(5) The commission members shall be paid on a per diem basis as determined by the legislature.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 390, Imd. Eff. Dec. 29, 2008



Section 18.353 Crime victims services commission; powers and duties generally.

Sec. 3.

(1) The commission shall do all of the following:

(a) Promulgate rules under the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, including rules for the approval of attorneys' fees for representation before the commission or before the court of appeals upon judicial review as provided for in section 8.

(b) Obtain from a state or local governmental unit assistance and data to enable the commission to carry out its functions and duties.

(c) Investigate and determine claims for awards and reinvestigate or reopen cases as the commission considers necessary.

(d) Direct medical examination of victims.

(e) Review all appeals, hold hearings, administer oaths or affirmations, examine any person under oath or affirmation, issue subpoenas requiring the attendance and giving of testimony of witnesses and the production of books, papers, documentary or other evidence. For the purposes of this section, a certified copy of an investigative report relating to the hearing meets the requirements of this section.

(f) Take or cause to be taken affidavits or depositions within or without the state.

(g) Give an annual written report of its activities to the governor and the legislature.

(h) Conduct a program to insure continued public awareness of the provisions of this act in cooperation with state and local agencies.

(i) Monitor, evaluate, and coordinate state and local victim assistance programs.

(j) Administer and provide advice for the disbursement of federal funds available from the victims of crime act of 1984, chapter XIV of the comprehensive crime control act of 1984, title II of Public Law 98-473, 98 Stat. 2170, for the purposes of compensating and assisting crime victims.

(k) Perform the duties required under Act No. 196 of the Public Acts of 1989, being sections 780.901 to 780.911 of the Michigan Compiled Laws.

(2) With the exception of subsection (1)(e), the powers provided in subsection (1) may be delegated by the commission to a member of the commission or its staff.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997
Admin Rule: R 18.351 et seq. of the Michigan Administrative Code.



Section 18.353a Repealed. 1996, Act 519, Imd. Eff. Jan. 13, 1997.



Section 18.354 Eligibility for awards; limitations; waiver.

Sec. 4.

(1) Except as provided in subsection (2), the following persons are eligible for awards:

(a) A victim or an intervenor of a crime.

(b) A surviving spouse, parent, grandparent, child, sibling, or grandchild of a victim of a crime who died as a direct result of the crime.

(c) A surviving person related to the victim by blood or affinity, a guardian, personal representative, or member of the same household as the victim.

(d) A health care provider seeking payment under section 5a.

(2) A person is not eligible to receive an award if the person is either of the following:

(a) Criminally responsible for the crime.

(b) An accomplice to the crime.

(3) An award shall not be made on a claim unless the claimant has incurred a minimum out-of-pocket loss of $200.00 or has lost at least 2 continuous weeks' earnings or support, but the commission may waive the limitations of this subsection in the case of a claimant retired by reason of age or disability. If the claimant is a victim of criminal sexual conduct in the first, second, or third degree, the commission may waive the limitations of this subsection. The commission shall waive this limitation for health care providers seeking payment under section 5a.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1990, Act 316, Imd. Eff. Dec. 20, 1990 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 390, Imd. Eff. Dec. 29, 2008



Section 18.355 Claim; filing; notice; pending criminal prosecution; emergency award or certain payment to health care provider not prohibited.

Sec. 5.

(1) A claim may be filed by the person eligible to receive an award or, if a person is a minor, by his or her parent or guardian.

(2) Except as provided in subsection (3), a claim shall be filed by the claimant not later than 1 year after the occurrence of the crime upon which the claim is based, except as follows:

(a) If police records show that a victim of criminal sexual conduct in the first, second, or third degree was less than 18 years of age at the time of the occurrence and that the victim reported the crime before attaining 19 years of age, a claim based on that crime may be filed by a person listed in section 4(1)(a), (b), or (c) not later than 1 year after the crime was reported.

(b) A claim may be filed within 1 year after the discovery by a law enforcement agency that injuries previously determined to be accidental, of unknown origin, or resulting from natural causes, were incurred as the result of a crime.

(3) Upon petition by the claimant and for good cause shown, the commission may extend the period in which a claim may be filed under subsection (2).

(4) A claim shall be filed in the commission's office in person or by mail. The commission shall accept for filing a claim that is submitted by a person who is eligible and which alleges the jurisdictional requirements set forth in this act and meets the requirements as to form as approved by the commission.

(5) Upon filing of a claim by a person listed in section 4(1)(a), (b), or (c), the commission shall promptly notify the prosecuting attorney of the county in which the crime is alleged to have occurred. If, within 20 days after the notification, the prosecuting attorney advises the commission that a criminal prosecution is pending upon the same alleged crime and requests that action by the commission be deferred, the commission shall defer the proceedings until the criminal prosecution is concluded. When the criminal prosecution is concluded, the prosecuting attorney shall promptly notify the commission. This section does not prohibit the commission from granting emergency awards pursuant to section 9 or from paying a health care provider under section 5a.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1988, Act 367, Eff. Mar. 30, 1989 ;-- Am. 1990, Act 316, Imd. Eff. Dec. 20, 1990 ;-- Am. 1993, Act 348, Imd. Eff. Jan. 10, 1994 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 390, Imd. Eff. Dec. 29, 2008



Section 18.355a Sexual assault medical forensic examination; payment to health care provider; conditions; definitions.

Sec. 5a.

(1) A health care provider is eligible to be paid for a sexual assault medical forensic examination under this section only if that examination includes all of the following:

(a) The collection of a medical history.

(b) A general medical examination, including, but not limited to, the use of laboratory services and the dispensing of prescribed pharmaceutical items.

(c) One or more of the following:

(i) A detailed oral examination.

(ii) A detailed anal examination.

(iii) A detailed genital examination.

(d) Administration of a sexual assault evidence kit under section 21527 of the public health code, 1978 PA 368, MCL 333.21527, and related medical procedures and laboratory and pharmacological services.

(2) A health care provider shall not submit a bill for any portion of the costs of a sexual assault medical forensic examination to the victim of the sexual assault, including any insurance deductible or co-pay, denial of claim by an insurer, or any other out-of-pocket expense.

(3) A health care provider seeking payment under this section for a sexual assault medical forensic examination shall do all of the following:

(a) Advise the victim, orally and in writing, that a claim shall not be submitted to his or her insurance carrier without his or her express written consent, and that he or she may decline to consent if he or she believes that submitting a claim to the insurance carrier would substantially interfere with his or her personal privacy or safety.

(b) If the victim gives his or her consent as provided under subdivision (a), submit a claim for the cost of a sexual assault medical forensic examination to the victim's insurance carrier, including, but not limited to, medicaid and medicare.

(4) A health care provider may seek payment from 1 or both of the following if reimbursement cannot be obtained from the victim's insurance or insurance is unavailable:

(a) The commission under this section.

(b) From another entity other than the victim.

(5) A health care provider that is reimbursed for a sexual assault medical forensic examination by a victim's insurance carrier shall not submit to the commission any portion of the claim reimbursable by the insurance carrier.

(6) A health care provider that is reimbursed for a sexual assault medical forensic examination by another entity shall not submit to the commission any portion of the claim reimbursable by the other entity.

(7) The commission shall pay a health care provider not more than $600.00 for the cost of performing a sexual assault medical forensic examination, including, but not limited to, the cost of 1 or more of the following:

(a) Not more than $400.00 for the use of an emergency room, clinic, or examination room, and the sexual assault medical forensic examination and related procedures other than services and items described in subdivisions (b) and (c).

(b) Not more than $125.00 for laboratory services.

(c) Not more than $75.00 for dispensing pharmaceutical items related to the sexual assault.

(8) A claim for compensation under subsection (7) shall be submitted to the commission in a form and in the manner prescribed by the commission.

(9) Except with the victim's consent or as otherwise provided in this subsection, information collected by the commission under this section that identifies a victim of sexual assault is exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, shall not be obtained by subpoena or in discovery, and is inadmissible as evidence in any civil, criminal, or administrative proceeding. Information collected by the commission under this section that identifies a victim of sexual assault is confidential and shall only be used for the purposes expressly provided in this act, including, but not limited to, investigating and prosecuting a civil or criminal action for fraud related to reimbursement provided by the commission under this section.

(10) A victim of sexual assault shall not be required to participate in the criminal justice system or cooperate with law enforcement as a condition of being administered a sexual assault medical forensic examination. For payments authorized under this section, the victim's request for a sexual assault medical forensic examination satisfies the requirements for prompt law enforcement reporting and victim cooperation under sections 6 and 10.

(11) As used in this section:

(a) "Health care provider" means any of the following:

(i) A health professional licensed or registered under article 15 of the public health code, 1978 PA 368, MCL 333.16101 to 333.18838.

(ii) A health facility or agency licensed under article 17 of the public health code, 1978 PA 368, MCL 333.20101 to 333.22260.

(iii) A local health department as that term is defined in section 1105 of the public health code, 1978 PA 368, MCL 333.1105.

(b) "Sexual assault" means a criminal violation of sections 520a to 520l of the Michigan penal code, 1931 PA 328, MCL 750.520a to 750.520l.

(c) "Sexual assault medical forensic examination" means that term as described in subsection (1)(a) to (d).

History: Add. 2008, Act 391, Imd. Eff. Dec. 29, 2008



Section 18.356 Validity of claim; investigation and examination; claims arising from death of individual; total compensation; willful noncooperation; hearing; decision; report.

Sec. 6.

(1) When a claim is accepted for filing, an investigation and examination shall be conducted to determine the validity of the claim. The investigation shall include an examination of papers filed in support of the claim, official records and reports concerning the crime, and an examination of medical and hospital reports relating to the injury upon which the claim is based. All claims which arise from the death of an individual as a direct result of a crime shall be considered together, and the total compensation awarded for all claims which arise from the death of an individual shall not exceed the maximum aggregate award.

(2) A claim shall be investigated and determined regardless of whether the alleged criminal was apprehended, prosecuted, convicted, acquitted, or found not guilty of the crime in question, unless the disposition is a direct result of willful noncooperation by the victim or other claimant with the law enforcement agency or the prosecuting attorney. In the event of determination of willful noncooperation by the victim or other claimant, the commission shall reject the claim.

(3) A claim may be decided on the basis of the papers filed in support of the claim and the report of the investigation of the claim. If the person authorized to decide a claim under section 3(2) is convinced that a decision should not be made without a hearing, that person may request the commission to conduct a hearing under section 7. At the hearing any relevant evidence, not legally privileged, is admissible.

(4) After an examination of the papers filed in support of a claim and the report of investigation, and if no hearing is requested under subsection (3), a decision granting or denying the award shall be made.

(5) A written report setting forth the decision and reasons for the decision shall be sent to the claimant.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.357 Application for consideration of decision by full commission; hearing; review; report; notice; copy of decision.

Sec. 7.

(1) Within 30 days after receipt of the report of the decision, a claimant may apply in writing to the commission for consideration of the decision by the full commission. If a request for a hearing is made by a claimant or pursuant to section 6(3), a hearing shall be ordered.

(2) Within 30 days after the filing of the report, a commission member may apply in writing to the commission for consideration of the decision by the full commission. If a request for a hearing is made by a commission member under this subsection, a hearing shall be ordered.

(3) Upon receiving an application under subsection (1) or (2), the commission shall review the record, and affirm or modify the decision, or hold a hearing, if ordered. The commission's action under this section is final. The commission shall file a written report setting forth its decision and if the decision varies from the report of any original decision it shall set forth its reasons for the decision. If the commission does not receive an application pursuant to subsection (1) or (2), any original decision under section 6 shall become the commission's final decision.

(4) The commission shall within 15 days notify the claimant of the commission's final decision and furnish him or her with a copy of the decision.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.358 Appeal; service of notice.

Sec. 8.

(1) Within 30 days after receiving the copy of the report containing the commission's final decision, the claimant may by leave to appeal commence a proceeding in the court of appeals to review the commission's decision.

(2) A proceeding pursuant to this section shall be commenced by the service of notice upon the commission in person or by mail.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.359 Emergency award.

Sec. 9.

If it appears that the claim is one with respect to which an award probably will be made and undue hardship will result to the claimant if immediate payment is not made, the commission may make an emergency award to the claimant pending a final decision in the case. The amount of the emergency award shall not exceed $500.00. The amount of the emergency award shall be deducted from the final award made to the claimant. The excess of the amount of the emergency award over the amount of the final award, if any, shall be repaid by the claimant to the commission.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.360 Verification of facts as condition to award.

Sec. 10.

An award shall not be made unless the investigation of the claim verifies the following facts:

(a) A crime was committed.

(b) The crime directly resulted in personal physical injury to, or death of, the victim.

(c) Police records show that the crime was reported promptly to the proper authorities. An award shall not be made if the police records show that the report was made more than 48 hours after the occurrence of the crime unless any of the following circumstances apply:

(i) The crime was criminal sexual conduct committed against a victim who was less than 18 years of age at the time of the occurrence and the crime was reported before the victim attained 19 years of age.

(ii) The commission, for good cause shown, finds the delay was justified.

(iii) The commission is making a payment under section 5a.

(d) That the crime did not occur while the victim was confined in a federal, state, or local correctional facility.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1988, Act 367, Eff. Mar. 30, 1989 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 390, Imd. Eff. Dec. 29, 2008



Section 18.361 Amount of award; reduction or denial of award; "misconduct" defined.

Sec. 11.

(1) Except for a claim under section 5a, an award made under this act shall be an amount not more than an out-of-pocket loss, including indebtedness reasonably incurred for medical or other services necessary as a result of the injury upon which the claim is based, together with loss of earnings or support resulting from the injury. The aggregate award under this act shall not exceed $25,000.00 per claimant.

(2) Unless reduced under this act, an award made for loss of earnings or support shall be in an amount equal to the actual loss sustained. An award shall not exceed $350.00 for each week of lost earnings or support.

(3) An award made for funeral expenses, including burial expenses, shall not exceed $5,000.00 for each victim. An award under this subsection shall not exceed an additional $500.00 for each of the following services:

(a) Grief counseling for the victim's spouse, children, parents, siblings, grandparents, and grandchildren.

(b) Crime scene cleanup services after crime scene cleanup is permitted by the investigating law enforcement agency, if the crime scene is located at the residence of the victim or of a person eligible for an award under section 4(1)(b).

(4) An award for psychological counseling shall not exceed 35 hourly sessions per victim or intervenor. The award may include not more than 8 family sessions that include any of the victim's or intervenor's spouse, children, parents, or siblings who are not criminally responsible for or an accomplice to the crime. The maximum hourly reimbursement rate shall not exceed $80.00 per hourly session for a therapist or counselor licensed or registered to practice in this state, except that the maximum hourly reimbursement rate shall not exceed $125.00 per hourly session for a psychologist or physician licensed to practice in this state.

(5) An award shall be reduced by the amount of 1 or more of the following payments received or to be received as a result of the injury:

(a) From or on behalf of the person who committed the crime.

(b) From insurance, but not including disability or death benefits paid or to be paid to a peace officer or a corrections officer on account of injuries sustained in the course of employment.

(c) From public funds, but not including disability or death benefits paid or to be paid to a peace officer or a corrections officer on account of injuries sustained in the course of employment.

(d) From an emergency award under section 9.

(6) In making a determination on a claim filed by a person listed in section 4(1)(a), (b), or (c), the commission shall determine whether the victim's misconduct contributed to his or her injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination. The commission may disregard for this purpose the victim's responsibility for his or her own injury if the record shows that the injury was attributable to the victim's efforts to prevent a crime or an attempted crime from occurring in his or her presence or to apprehend a person who had committed a crime in his or her presence. As used in this subsection, "misconduct" includes but is not limited to provocation of or participation in a crime contemporaneous with or immediately preceding the injury.

(7) Except for a claim under section 5a, if the commission finds that the claimant will not suffer serious financial hardship as a result of the loss of earnings or support and the out-of-pocket expenses incurred as a result of the injury if he or she is not granted financial assistance, the commission shall deny the award. In determining the serious financial hardship, the commission shall consider all of the financial resources of the claimant.

(8) If the commission determines that the payment of an award will cause substantial unjust enrichment and economic benefit to a person criminally responsible for the crime, the commission shall deny the payment.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1985, Act 157, Imd. Eff. Nov. 15, 1985 ;-- Am. 1989, Act 247, Imd. Eff. Dec. 21, 1989 ;-- Am. 1990, Act 316, Imd. Eff. Dec. 20, 1990 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 390, Imd. Eff. Dec. 29, 2008 ;-- Am. 2010, Act 282, Imd. Eff. Dec. 16, 2010



Section 18.362 Payment of award; award not subject to execution or attachment; reimbursement.

Sec. 12.

The award shall be paid in a lump sum, except that in the case of death or protracted disability the commission may specify that the award shall provide for periodic payments to compensate for loss of earnings or support. An award made pursuant to this act shall not be subject to execution or attachment other than for expenses resulting from the injury which is the basis for the claim. Any court of record, in establishing sentence for a felon convicted of a crime resulting in awards paid under this section, may impose a condition that the sentence include a method for reimbursement to the state, within the ability of the felon to comply, of the costs paid under this act to a victim of a crime for which the conviction was made. Such reimbursement will be paid into the general fund of the state. Such condition of reimbursement may include a provision relating suspension or probation to reimbursement or may be in lieu of other sentencing and shall be enforceable by the court to the degree that failure to meet the terms of reimbursement may be cause for reversion to an alternate sentence or to completion of an unfinished sentence.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.363 Record of proceeding as public record; confidentiality.

Sec. 13.

The record of a proceeding before the commission is a public record, except that a claimant's file and his or her testimony before the commission is exempt from disclosure under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. A record or report obtained by the commission, the confidentiality of which is protected by any other law or rule, shall remain confidential.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.364 Subrogation.

Sec. 14.

Acceptance of an award made pursuant to this act shall subrogate the state, to the extent of the award, to any right or right of action accruing to the claimant or the victim to recover payments on account of losses resulting from the crime with respect to which the award is made.

History: 1976, Act 223, Eff. Mar. 31, 1977



Section 18.365 Information, emergency award, or final awards inadmissible in criminal proceeding.

Sec. 15.

For purposes of this act, information relating to the filing of a claim by a claimant before the commission or proceedings before the commission, an emergency award made by the commission pursuant to section 9, or final awards made by the commission pursuant to section 11(2) are inadmissible in a criminal proceeding.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997



Section 18.366 False presentation of facts and circumstances of crime; making public or disclosing confidential information; penalties; aggregation of total awards; prior convictions.

Sec. 16.

(1) A person who, with intent to defraud or cheat by falsely presenting the facts and circumstances of a crime to the commission, causes an award of money to be made under this act to any person is guilty of a crime as follows:

(a) If the award is less than $200.00, a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(b) If any of the following apply, the person is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $2,000.00 or 3 times the amount of the award, whichever is greater, or both imprisonment and a fine:

(i) The award is $200.00 or more but less than $1,000.00.

(ii) The person violates subdivision (a) and has 1 or more prior convictions for committing or attempting to commit an offense under this section.

(c) If any of the following apply, the person is guilty of a felony punishable by imprisonment for not more than 5 years or a fine of not more than $10,000.00 or 3 times the amount of the award, whichever is greater, or both imprisonment and a fine:

(i) The award is $1,000.00 or more but less than $20,000.00.

(ii) The person violates subdivision (b)(i) and has 1 or more prior convictions for violating or attempting to violate this section. For purposes of this subparagraph, however, a prior conviction does not include a conviction for violating or attempting to violate subdivision (a) or (b)(ii).

(d) If any of the following apply, the person is guilty of a felony punishable by imprisonment for not more than 10 years or a fine of not more than $15,000.00 or 3 times the amount of the award, whichever is greater, or both imprisonment and a fine:

(i) The award is $20,000.00 or more.

(ii) The person violates subdivision (c)(i) and has 2 or more prior convictions for committing or attempting to commit an offense under this section. For purposes of this subparagraph, however, a prior conviction does not include a conviction for violating or attempting to violate subdivision (a) or (b)(ii).

(2) A person who makes public or discloses to an unauthorized person information that is confidential under this act is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(3) Awards in violation of this section in separate incidents pursuant to a scheme or course of conduct within any 12-month period may be aggregated to determine the total awards.

(4) If the prosecuting attorney intends to seek an enhanced sentence based upon the defendant having 1 or more prior convictions, the prosecuting attorney shall include on the complaint and information a statement listing the prior conviction or convictions. The existence of the defendant's prior conviction or convictions shall be determined by the court, without a jury, at sentencing or at a separate hearing for that purpose before sentencing. The existence of a prior conviction may be established by any evidence relevant for that purpose, including, but not limited to, 1 or more of the following:

(a) A copy of the judgment of conviction.

(b) A transcript of a prior trial, plea-taking, or sentencing.

(c) Information contained in a presentence report.

(d) The defendant's statement.

(5) If the sentence for a conviction under this section is enhanced by 1 or more convictions, those prior convictions shall not be used to further enhance the sentence for the conviction pursuant to section 10, 11, or 12 of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.10, 769.11, and 769.12.

History: 1976, Act 223, Eff. Mar. 31, 1977 ;-- Am. 1996, Act 519, Imd. Eff. Jan. 13, 1997 ;-- Am. 2001, Act 149, Eff. Jan. 1, 2002



Section 18.367 Repealed. 1996, Act 519, Imd. Eff. Jan. 13, 1997.



Section 18.368 Crimes to which act applicable.

Sec. 18.

This act shall apply to crimes committed on or after October 1, 1977.

History: 1976, Act 223, Eff. Mar. 31, 1977






Act 541 of 1978 CRIMINAL JUSTICE (18.401 - 18.407)

Section 18.401 Definitions.

***** 18.401 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 1.

As used in this act:

(a) “Application” means a formal request for the funding of an adult or juvenile justice project by a state or local entity or a combination of state and local entity, prepared pursuant to state or federal law.

(b) “Commission” means the state commission on criminal justice created in section 2.

(c) “Director” means the director of the office of criminal justice.

(d) “Office” means the office of criminal justice created in section 3.

(e) “Plan” means a comprehensive adult or juvenile justice plan developed under federal or state law requirements.

History: 1978, Act 541, Eff. Dec. 31, 1978



Section 18.402 Commission on criminal justice; appointment, qualifications, and terms of members; cessation of membership; vacancy; removal; chairperson and vice-chairperson; frequency of meetings; conducting business at public meeting; notice; quorum; availability of writings to public; expenses; duties of commission; progress report; executive secretary; additional staff; commission as advisory body.

***** 18.402 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 2.

(1) Beginning October 1, 1984 the commission on criminal justice shall be within the department of management and budget. Commission budget development, procurement, and related functions shall be performed by the department of management and budget. The commission shall consist of 21 members. The 21 members of the commission shall consist of the following:

(a) Twelve persons appointed by the governor with the advice and consent of the senate as follows:

(i) Ten persons both governmental and nongovernmental who are representative of the state and local criminal justice community and the state and local criminal justice system including those involved in the enforcement of the criminal laws, the defense and advocacy of rights for accused and convicted individuals, the judiciary, community programs for convicted individuals, and educating the public on criminal justice issues.

(ii) Two persons who are representative of the general public and are not involved with criminal justice matters.

(b) Six persons to represent the legislative branch of state government, as follows:

(i) Two persons appointed by the senate majority leader, at least 1 of whom shall not be a legislator.

(ii) Two persons appointed by the speaker of the house of representatives, at least 1 of whom shall not be a legislator.

(iii) One person appointed by the senate minority leader.

(iv) One person appointed by the minority leader of the house of representatives.

(c) The attorney general of the state or his or her designee.

(d) The director of the department of state police or his or her designee.

(e) The director of the department of corrections or his or her designee.

(2) A member of the commission who is a public official or the designee of a public official shall cease to be a member of the commission if the person ceases to be a member, officer, or employee of the representative agency. A member of the commission appointed by the governor under subsection (1)(a)(i) who no longer represents the state or local criminal justice community or criminal justice system shall cease to be a member of the commission.

(3) The members of the commission appointed by the governor under subsection (1)(a) shall be appointed for terms of 3 years, except that of the members first appointed, 4 members shall serve for 1 year, 4 members shall serve for 2 years, and 4 members shall serve for 3 years, as designated by the governor. A vacancy caused by expiration of a term shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy created other than by expiration of a term shall be appointed for the balance of the unexpired term of the member to be succeeded in the same manner as the original appointment. The governor may remove a member for cause which shall be explained in writing to the commission.

(4) The governor shall designate a chairperson of the commission from any of its 21 members. The commission shall elect a member as vice-chairperson.

(5) The commission shall meet at least once every 3 months at the call of the chairperson and the business of the commission shall be conducted at a public meeting held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. A quorum shall consist of 11 members. A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws. A member of the commission shall not receive per diem for attendance at a meeting but shall receive expenses as shall be established annually by the legislature.

(6) The commission shall recommend goals, priorities, and standards for the reduction of crime and the improvement of the administration of justice in the state; conduct studies, propose legislation, and adopt resolutions and policy statements; consult with the judicial coordinating committee; and develop and approve a plan for adult criminal justice that shall include an analysis of existing criminal justice data, an assessment of statewide sentencing and release practices, an assessment of the utilization and adequacy of existing jail and prison capacities, community corrections programs, and programs directed toward crime control, and an assessment of public attitudes and public education regarding criminal justice issues.

(7) The commission, within 3 months of the expiration of the state's fiscal year, shall report to the governor and the legislature on the progress being made in the implementation of the commission's policies and priorities.

(8) The commission shall appoint an executive secretary. The additional staff necessary to fulfill the functions of the commission under this act shall be provided by the office.

(9) The commission shall act as an advisory body to the executive branch of state government regarding adult criminal justice matters. The commission may be requested by the legislative and judicial branches of state government to provide advice to them regarding adult criminal justice matters.

History: 1978, Act 541, Eff. Dec. 31, 1978 ;-- Am. 1984, Act 171, Imd. Eff. June 29, 1984



Section 18.403 Office of criminal justice; creation; management functions; director; contractual agreements; duties of office.

***** 18.403 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 3.

(1) The office of criminal justice is created within the department of management and budget. Office budget development, procurement, and related management functions shall be performed by the department of management and budget. The director of the office shall be a classified employee under the state civil service system responsible to the director of the department of management and budget. The director shall be the official authorized to enter into a contractual agreement with a federal agency and state, local, and private parties pursuant to the omnibus crime control and safe streets act of 1968, 42 U.S.C. 3701 to 3796c, and the juvenile delinquency prevention act, 42 U.S.C. 3801 to 3891, and related federal laws.

(2) The office shall do all of the following:

(a) Prepare plans or applications, as required by federal or state law, based on an analysis of the state's adult and juvenile justice needs and problems in conformity with state and federal requirements.

(b) Encourage and assist state, local, and regional agencies in the development of plans or applications.

(c) Cooperate with the commission and the committee in providing technical assistance to state agencies, local units of government, or private agencies with regard to adult and juvenile justice.

(d) Apply for, contract for, receive, and expend an appropriation or grant from the state, a political subdivision of the state, the federal government, or any other source of public or private funds. The funds acquired by the office shall be expended as set forth in the appropriation or grant received.

(e) Request an audit by a federal, state, or local agency authorized to conduct a program or fiscal audit of the office or a contractor or subgrantee of the office.

(f) Enter into a contract with regional, local, and private agency officials for the performance of duties required by grants awarded under federal or state law.

(g) At the direction of the committee created in section 5, develop, propose, and implement policies, plans, applications, and programs for improving the coordination, administration, and effectiveness of the juvenile justice systems in the state.

(h) Act as an advisory body to the governor and the department of management and budget regarding criminal justice matters.

(i) Request and receive from an agency of the state, a political subdivision of the state, or a public authority the assistance, information, and data to enable the office to properly carry out its functions, duties, and powers.

History: 1978, Act 541, Eff. Dec. 31, 1978 ;-- Am. 1984, Act 171, Imd. Eff. June 29, 1984



Section 18.404 Repealed. 1984, Act 171, Imd. Eff. June 29, 1984.



Section 18.405 Committee on juvenile justice; appointment, qualifications, and terms of members; chairperson; vacancy; quorum; duties of committee; conducting business at public meeting; notice; availability of writings to public.

***** 18.405 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 5.

(1) The governor shall appoint, with the advice and consent of the senate, a committee on juvenile justice consisting of 21 members. The members of the committee shall be appointed for terms of 3 years, except that of the members first appointed, 7 members shall serve for 1 year, 7 members shall serve for 2 years, and 7 members shall serve for 3 years, as designated by the governor. The governor shall designate a chairperson of the committee. Not more than 14 members shall be of the same gender. Not more than 11 members shall be from the same political party. A vacancy on the committee shall be filled in the same manner as the original appointment. A quorum shall consist of 11 members.

(2) Members of the committee on juvenile justice appointed pursuant to subsection (1) shall include representatives of all of the following:

(a) Local units of government.

(b) Law enforcement.

(c) Probate judges involved in juvenile justice matters.

(d) Public agencies concerned with the prevention and treatment of juvenile delinquency.

(e) Private organizations concerned with the prevention and treatment of juvenile delinquency.

(3) A majority of the committee members shall not be full-time employees of the federal, state, or local government. The chairperson of the committee shall not be a full-time employee of the federal, state, or local government. Not less than 4 of the members of the committee shall be less than 24 years of age at the time of being appointed to the committee. Not less than 3 members of the committee shall have been or shall be at the time of appointment under the jurisdiction of the juvenile justice system.

(4) The committee shall advise the office, the governor, and the legislature at least annually on matters relative to the juvenile justice system in this state. The committee shall establish goals, priorities, and standards for the juvenile justice system, conduct studies, adopt resolutions and policy statements, and approve plans regarding juvenile justice.

(5) The business of the committee shall be conducted at a public meeting held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, place, and date of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended. A writing prepared, owned, used, in the possession of, or retained by the committee in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1978, Act 541, Eff. Dec. 31, 1978 ;-- Am. 1984, Act 171, Imd. Eff. June 29, 1984



Section 18.406 Act inapplicable after March 30, 1987.

***** 18.406 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 6.

This act shall not apply after March 30, 1987.

History: 1978, Act 541, Eff. Dec. 31, 1978 ;-- Am. 1982, Act 411, Eff. Dec. 31, 1982 ;-- Am. 1984, Act 171, Imd. Eff. June 29, 1984



Section 18.407 Effective date.

***** 18.407 THIS SECTION DOES NOT APPLY AFTER MARCH 30, 1987: See 18.406 *****

Sec. 7.

This act shall not take effect until December 31, 1978.

History: 1978, Act 541, Eff. Dec. 31, 1978






Act 302 of 1982 MICHIGAN JUSTICE TRAINING COMMISSION (18.421 - 18.430.added)

Section 18.421 Definitions.

***** 18.421 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.421.amended *****

Sec. 1.

As used in this act:

(a) “Alcoholic liquor” means that term as defined in section 2 of the Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being section 436.2 of the Michigan Compiled Laws.

(b) “Eligible entity” means a city, village, township, county, junior college, community college, state supported college or university, or the department of state police.

(c) “Fund” means the Michigan justice training fund created in section 5.

(d) “In-service criminal justice training” means a criminal justice educational program presented by an agency or entity eligible to receive funds pursuant to this act or by a contractual service provider hired by the agency or entity eligible to receive funds pursuant to this act, including a course or package of instruction provided to an eligible trainee for the payment of a fee or tuition, or education or training presented through the use of audio-visual materials, which program, education, or training is designed and intended to enhance the direct delivery of criminal justice services by eligible employees of the agency or entity.

(e) “MLEOTC certified police officer” means an individual certified as a police officer under the Michigan law enforcement officers training council act of 1965, Act No. 203 of the Public Acts of 1965, being sections 28.601 to 28.616 of the Michigan Compiled Laws.

(f) “Professional association” means a national, state, or local police union, or an association or fraternal organization of police officers, correctional officers, or prosecuting attorneys.

(g) “State or local agency” means any of the following:

(i) An agency, department, division, bureau, board, commission, council, or authority of the state or of a city, village, township, or county.

(ii) A state supported college or university.

(iii) A community college or junior college.

(iv) Any agency or entity of the judicial branch of government of this state.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.421.amended Definitions.

***** 18.421.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 1.

As used in this act:

(a) "Alcoholic liquor" means that term as defined in section 105 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1105.

(b) "Commission" means the Michigan commission on law enforcement standards created in section 3 of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.603, or, by the express delegation of the Michigan commission on law enforcement standards, its executive director and staff.

(c) "Criminal justice in-service training" means a criminal justice program that includes education or training that is designed and intended to enhance the direct delivery of criminal justice services by participants who are authorized to receive education or training as provided in this act.

(d) "Eligible entity" means a governmental agency of the executive branch of this state or a subdivision of this state that is established and maintained in accordance with the laws of this state and that is authorized by the laws of this state to employ or appoint law enforcement officers licensed under sections 9 and 9a of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.609 and 28.609a.

(e) "Grant awards" means funds paid to grantees from the Michigan justice training fund as provided in this act.

(f) "Grantee" means an entity eligible to receive grant awards from the Michigan justice training fund, including any of the following or a combination of any of the following:

(i) An agency, department, division, bureau, board, commission, council, or authority of this state or of a city, village, township, or county.

(ii) A state-supported college or university.

(iii) A community college.

(iv) Any agency or entity of the judicial branch of government of this state.

(g) "Law enforcement agency" means an entity that is established and maintained in accordance with the laws of this state and that is authorized by the laws of this state to appoint or employ law enforcement officers.

(h) "Law enforcement distribution" means funds paid to eligible entities as provided in this act.

(i) "Law enforcement officer" means an individual licensed under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.614.

(j) "MCOLES information and tracking network" means the commission's web-enabled information system for the licensing, reporting, and tracking of personnel and training records for Michigan law enforcement officers.

(k) "Michigan justice training fund" means the Michigan justice training fund created in this act.

(l) "Professional association" means a national, state, or local police union, or an association or fraternal organization of police officers, correctional officers, or prosecuting attorneys.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.422 Michigan justice training commission; creation; membership; election and term of chairperson; reimbursable expenses; conducting business at public meeting; notice; functions requiring affirmative votes of 5 members.

***** 18.422 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.422.amended *****

Sec. 2.

(1) The Michigan justice training commission is created within the department of management and budget. The commission shall consist of the following members:

(a) The director of the department of state police or his or her representative.

(b) The president of the prosecuting attorneys' association of Michigan or his or her representative.

(c) The president of the Michigan sheriffs' association or his or her representative.

(d) The president of the Michigan association of chiefs of police or his or her representative.

(e) One person appointed by the governor who is employed by a police agency employing at least 20% of the police officers in this state.

(f) The president of the Michigan state police troopers association or his or her representative.

(g) One person appointed by the governor who has been elected by police officers other than police officers in administrative or managerial positions, representing the interests of police officers other than police officers in administrative or managerial positions.

(h) The president of the criminal defense attorneys of Michigan or his or her representative.

(2) The commission shall elect a chairperson annually from among the members of the commission. A person shall not serve more than 2 consecutive years as chairperson.

(3) The members of the commission shall be reimbursed for actual expenses, including travel expenses, from the fund. Members of the commission shall not be reimbursed for expenditures for alcoholic liquor, or for meal expenditures in excess of the per diem meal expenditures authorized for members of the state civil service.

(4) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(5) The commission shall not perform any function authorized under section 3 without the affirmative votes of 5 members of the commission.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.422.amended Michigan justice training fund; creation; limitation; deposit of investment earnings; use of fund; undistributed funds.

***** 18.422.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 2.

(1) The Michigan justice training fund is created in the state treasury.

(2) The Michigan justice training fund shall only be used as provided in this act.

(3) Investment earnings derived from Michigan justice training fund assets shall be deposited into the Michigan justice training fund.

(4) The commission shall use the Michigan justice training fund for the following purposes:

(a) Making law enforcement distributions as provided in this act.

(b) Paying the reasonable expenses of providing staff services to the commission for administering and enforcing the statutory requirements of this act, and administering and enforcing the statutory requirements of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(c) Awarding grants as provided in this act.

(5) Funds in the Michigan justice training fund that are not distributed in a fiscal year and that were to be distributed as law enforcement distributions shall remain in the Michigan justice training fund and may be used in future years for purposes of law enforcement distributions.

(6) Funds in the Michigan justice training fund that are not distributed in a fiscal year and that were to be used for the reasonable expenses of providing staff services to the commission for administering and enforcing the statutory requirements of this act and administering and enforcing the statutory requirements of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, shall remain in the Michigan justice training fund and may be used in future fiscal years for those purposes.

(7) Funds in the Michigan justice training fund that are not distributed in a fiscal year and that were to be distributed to fund current or future grant awards shall remain in the Michigan justice training fund and may be used in future fiscal years for that purpose.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.423 Duties of commission; assistance.

***** 18.423 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.423.amended *****

Sec. 3.

The commission shall do all of the following, with the assistance of the department of management and budget:

(a) Annually distribute 60% of the fund to eligible entities not including the money in the fund pursuant to section 5(2). An eligible entity receiving a distribution under this subdivision shall expend the distribution only for the in-service criminal justice training of its police officers. An eligible entity that uses money received under this subdivision shall maintain detailed records of the actual costs associated with the preparation for, the administration of, and the actual conducting of the training program. Use of money received under this subdivision for the payment of unreasonable or duplicative costs, as determined by the commission, shall result in the forfeiture of the money received by the eligible entity under this subdivision. Money distributed to an eligible entity which is not expended in the fiscal year of the distribution shall only be expended by the eligible entity for the in-service criminal justice training of its police officers in future fiscal years. An eligible entity receiving a distribution pursuant to this subdivision shall use the entire distribution for the in-service criminal justice training of its police officers within 2 years after receiving the distribution. If the eligible entity fails or refuses to use the entire distribution for the in-service criminal justice training of its police officers within 2 years after receiving the distribution, the eligible entity shall not be eligible to receive additional distributions pursuant to this subdivision until the prior distribution is used for the in-service criminal justice training of its police officers. A distribution made under this subdivision shall serve as a supplement to, and not as a replacement for, the funds budgeted on October 12, 1982, by an eligible entity for the in-service criminal justice training of its police officers. The distribution shall be made in 2 semiannual installments on dates determined by the commission and shall be expended only for the direct costs of the in-service criminal justice training of police officers. The funds shall be distributed on a per capita basis to eligible entities based upon the number of full-time equated sworn MLEOTC certified police officers employed. Each eligible entity shall receive a minimum distribution of $500.00. For purposes of this subdivision, the number of full-time equated sworn MLEOTC certified police officers shall be determined by dividing the total number of paid work hours actually worked by sworn MLEOTC certified police officers in the eligible entity's fiscal year by 2,080 hours, rounded down to the nearest whole number. For each year, the percentage of police officers who provide direct police service receiving training under this act shall be equal to or greater than the percentage of police officers who are in full-time administrative positions receiving training under this act.

(b) Annually distribute through a competitive grant process the balance of the fund after making the distributions required in subdivisions (a) and (d) and the expenditures required under section 2(3). In distributing money from the fund, the commission shall consider the quality and cost effectiveness of the training programs of applicants for funds and the criminal justice needs of this state. Money shall not be distributed under this subdivision to a professional association. In distributing money from the fund, the commission shall attempt to provide equity in funding for training programs for prosecutors and assigned criminal defense counsel. A state or local agency that uses money received under this subdivision shall maintain detailed records of the actual costs associated with the preparation for, the administration of, and the actual conducting of the training program. Use of money received under this subdivision for the payment of unreasonable or duplicative costs, as determined by the auditor general or the commission, shall result in the forfeiture of the money received by the state or local agency under this subdivision. Grants under this subdivision shall be distributed only to the following:

(i) State or local agencies for the purpose of providing in-service criminal justice training programs to employees of those state or local agencies. A distribution made under this subparagraph shall serve as a supplement to, and not as a replacement for, the funds budgeted on October 12, 1982, by a state or local agency for in-service criminal justice training.

(ii) State or local agencies providing criminal justice training to the employees or the contractual service providers of other state or local agencies. A distribution made under this subparagraph shall be used to enhance and increase, but not supplant, the amount of local, federal, and other state funds that, in the absence of money from the Michigan justice training fund, are available for criminal justice training. As used in this subparagraph, “criminal justice training” means training which is designed and intended to enhance the direct delivery of criminal justice services by employees of state or local agencies; which is not required minimum basic training for police officers or initial training for other employees; and which is any of the following:

(A) A criminal justice educational program presented by the state or local agency or by a contractual training provider hired by the agency.

(B) A criminal justice course or package of instruction provided to an eligible trainee for the payment of a fee or tuition.

(C) Self-education presented through the use of audio-visual materials.

(c) Promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.328 of the Michigan Compiled Laws, which prescribe the procedures by which the commission shall distribute money from the fund.

(d) Annually distribute an amount from the fund to the department of management and budget to cover the reasonable expenses of providing staff services to the commission, and to cover the expense of maintaining a register of available criminal justice training programs in this state.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1983, Act 184, Imd. Eff. Oct. 25, 1983 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.423.amended Annual registration of law enforcement agencies; verification of officers and hours compensated; law enforcement distributions; installments; determination; minimum amount.

***** 18.423.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 3.

(1) The commission shall conduct an annual registration of law enforcement agencies to verify each agency's roster of full-time and part-time law enforcement officers, and the number of hours for which they were compensated for employment as law enforcement officers in the most recent elapsed calendar year. For purposes of the law enforcement distribution, the reported hours of compensation shall be capped at 2,080 hours for any individual officer.

(2) As part of the annual registration, each law enforcement agency shall indicate to the commission whether it elects to receive law enforcement distributions for the current year. An agency that elects not to receive law enforcement distributions shall not receive them for the current year but must comply with all applicable requirements of this act until all previously received law enforcement distribution funds have been expended or returned as required in this act.

(3) The commission shall annually distribute 60% of the Michigan justice training fund for law enforcement distributions, in 2 semiannual installments, on dates determined by the commission.

(4) The law enforcement distribution shall be made on a per full-time equated basis to eligible entities based on the number of full-time equated law enforcement officers employed. For purposes of this subsection, the number of full-time equated law enforcement officers shall be determined by dividing the total number of hours reported by the eligible entity during the annual registration for which the eligible entity's full-time and part-time law enforcement officers were compensated for employment as law enforcement officers in the most recent elapsed calendar year by 2,080 hours, rounded down to the nearest whole number greater than or equal to 1.

(5) If the Michigan justice training fund has sufficient funds, an eligible entity whose number of full-time equated law enforcement officers does not support a minimum annual distribution of $500.00 shall receive a minimum annual distribution of $500.00.

(6) For each year, the percentage of law enforcement officers who provide direct law enforcement service receiving training under this act shall be equal to or greater than the percentage of law enforcement officers who are in full-time administrative positions receiving training under this act.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1983, Act 184, Imd. Eff. Oct. 25, 1983 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.424 Prohibited expenditures; approval of out-of-state training program.

***** 18.424 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.424.amended *****

Sec. 4.

(1) Distributions of money under this act shall not be expended for any of the following:

(a) Criminal justice training conducted by a training provider not based in this state unless the training event has first been approved by the commission.

(b) Criminal justice training not located in this state, unless the training event has first been approved by the commission.

(c) Criminal justice training in another country.

(d) Meal expenditures in excess of the per diem meal expenditures authorized for civil service employees.

(e) Purchasing alcoholic liquor.

(f) Travel costs to participate in criminal justice training, unless the criminal justice training program is for the sole purpose of training or offers not less than 6 hours of qualifying training within any 24-hour period.

(g) The publication of a newsletter.

(2) The commission shall not approve any out-of-state training program unless the eligible entity requesting approval of the training program has exhausted all reasonable efforts to locate a similar training program in this state, and the commission is satisfied that a similar training program is not available in this state.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.424.amended Law enforcement distribution funds; deposit; separate account; expenditure; purposes; conditions; limitation; distribution as supplement; time period; entity no longer in operation; distribution in violation of act; return of unexpended funds within 5 years of receipt.

***** 18.424.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 4.

(1) Funds received from a law enforcement distribution shall be deposited and maintained in an account separate from all other funds.

(2) An eligible entity shall expend funds from a law enforcement distribution only for the following purposes:

(a) Criminal justice in-service training that is designed and intended to enhance the direct delivery of criminal justice services by law enforcement officers.

(b) Direct costs, including all of the following:

(i) The actual cost of training materials necessary to, and used solely during, the direct delivery of criminal justice in-service training.

(ii) The reasonable rental cost or purchase price of equipment necessary to and used solely during the direct delivery of criminal justice in-service training. An eligible entity shall not make an equipment purchase that exceeds $5,000.00 or 10% of its annual law enforcement distribution without prior written approval of the commission.

(iii) The rental of training facilities, only if adequate facilities owned or operated by the eligible entity are not available.

(iv) A flat rate, tuition, or subscription paid to a training provider, other than the eligible entity, for the delivery of criminal justice in-service training as provided under this act, only if the training is registered through the MCOLES information and tracking network before the dates on which the training is conducted.

(c) The costs incurred to participate in a criminal justice in-service training program, subject to the following restrictions:

(i) For tuition costs for in-state criminal justice in-service training, only if the training course is registered through the MCOLES information and tracking network before the dates on which the training is conducted.

(ii) For in-state criminal justice in-service training participant travel reimbursement, only if the criminal justice in-service training course is registered through the MCOLES information and tracking network before the dates on which the training is conducted. For purposes of this restriction, applicable reimbursement rates are those authorized for members of the state classified civil service.

(iii) For in-state instructor travel reimbursement. For purposes of this provision, applicable reimbursement rates are those authorized for members of the state classified civil service.

(iv) To pay the fees of a training consortium provider for the delivery of criminal justice in-service training to law enforcement officers of the eligible entity. For consortium fees paid as provided in this subparagraph, the eligible entity shall report the actual cost of each course attended. If a consortium fee is paid but the employees of the eligible entity were unable to attend the training, the eligible entity shall report this fact to the commission. The consortium training provider shall provide to the eligible entity an accounting of the training courses delivered to the eligible entity's law enforcement officers.

(d) To pay the following out-of-state criminal justice in-service training expenses, subject to the restrictions set forth in subsection (3):

(i) Tuition costs for out-of-state criminal justice in-service training, if the eligible entity submits an out-of-state special use request to the commission and the commission approves the expenditure prior to attendance.

(ii) Registration costs for out-of-state training conferences, if the eligible entity submits an out-of-state special use request to the commission, the commission approves the expenditure prior to attendance, and the training is conducted for not less than 6 hours within any 24-hour period.

(iii) Travel costs, if for the purpose of participating in a learning experience produced through reading, listening, observing, problem-solving, or interacting with others, the object of which is the introduction or enhancement of knowledge, skills, and judgment directly related to the performance of professional criminal justice tasks currently assigned or assignable.

(iv) Travel costs, if required to obtain or maintain skills or certification in a field of specialization related to the execution of the duties of law enforcement officers provided to the general public or related to the execution of administrative duties that enhance the ability of law enforcement officers to perform duties provided to the general public.

(3) Funds shall not be distributed under subsection (2)(d) unless both of the following apply:

(a) The course is registered through the MCOLES information and tracking network prior to the dates on which the training is conducted.

(b) One or both of the following:

(i) The course provides certification in a field of specialization that is not available in this state.

(ii) The course provides instruction that is not available in this state.

(4) An eligible entity shall not expend funds from a law enforcement distribution for any of the following:

(a) Training individuals who are not law enforcement officers.

(b) Travel expenditures in excess of or in violation of the expenditure rates authorized for members of the state classified civil service.

(c) Alcoholic liquor.

(5) For eligible entities that were eligible to receive law enforcement distributions on October 12, 1982, law enforcement distributions made under this section shall serve as a supplement to, and not as a replacement for, the training funds budgeted October 12, 1982, for criminal justice in-service training of the law enforcement officers it employs.

(6) For eligible entities that did not elect to receive or were not eligible to receive law enforcement distributions on October 12, 1982, law enforcement distributions made under this section shall serve as a supplement to, and not as a replacement for, the training funds budgeted for the year immediately preceding the first year for which the eligible entity received law enforcement distributions, for criminal justice in-service training of the law enforcement officers it employs.

(7) An eligible entity receiving a law enforcement distribution shall expend the entire distribution within 2 years after the end of the calendar year in which it was received. If the eligible entity fails to expend the entire distribution within that period, it is not eligible to receive further law enforcement distributions until the entire distribution is expended for criminal justice in-service training, and reported as prescribed by the commission.

(8) If an eligible entity is no longer operating, the unit of government with which it is affiliated shall immediately return unexpended law enforcement distribution funds in a manner prescribed by the commission. Funds returned as provided in this subsection shall be segregated and shall be used only for law enforcement distributions.

(9) If the commission determines that an eligible entity has expended law enforcement distribution funds in violation of this act, the commission may do either of the following:

(a) Declare the eligible entity ineligible to receive further law enforcement distributions for a period determined by the commission and require it to immediately return the funds expended in violation of this act in a manner prescribed by the commission. Funds returned as provided in this subdivision shall be segregated and shall be used only for law enforcement distributions.

(b) Require the eligible entity to immediately return all unexpended law enforcement distribution funds, in addition to the funds expended in violation of this act. Funds returned as provided in this subdivision shall be segregated and shall be used only for law enforcement distributions.

(10) Beginning with the annual registration that follows the effective date of the amendatory act that added this subsection, funds received in a law enforcement distribution that have not been expended within 5 years after the year in which they were received shall immediately be returned in a manner prescribed by the commission. Funds returned as provided in this subsection shall be segregated and shall be used only for law enforcement distributions.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.424a Printed materials; statement.

Sec. 4a.

Any material printed from funds distributed under this act shall contain a statement that Michigan justice training funds were used to print that material.

History: Add. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.425 Michigan justice training fund; creation; disposition of certain money and investment earnings.

***** 18.425 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.425.amended *****

Sec. 5.

(1) The Michigan justice training fund is created in the state treasury.

(2) Money in the fund which is not distributed in a fiscal year and which was to be distributed under section 3(b) shall remain in the fund for distribution in future fiscal years only for the purposes described in section 3(b).

(3) Investment earnings from the Michigan justice training fund assets shall be deposited in the Michigan justice training fund.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.425.amended Law enforcement distribution funds; records of revenues and expenditures; report; final accounting.

***** 18.425.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 5.

(1) An eligible entity receiving law enforcement distribution funds shall maintain records of law enforcement distribution revenues and expenditures separate from other funding sources.

(2) An eligible entity receiving law enforcement distribution funds shall report to the commission on expenditures of those funds in a manner and on intervals prescribed by the commission. Each criminal justice in-service training program financed in whole or in part by law enforcement distribution funds shall be separately identified.

(3) If an eligible entity is no longer operating, the unit of government with which it is affiliated shall immediately provide the commission with a final accounting of expenditures of law enforcement distribution funds for all years since the eligible entity last reported.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.426 Annual reports.

***** 18.426 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.426.amended *****

Sec. 6.

Each eligible entity and state or local agency receiving a distribution under this act shall report annually to the commission on the results of its training programs. Each training program financed in whole or in part by a distribution from the Michigan justice training fund shall be separately identified. The commission shall report annually to the appropriating committees of the legislature on the results of the expenditure of the amount distributed.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.426.amended Grants; policies and procedures.

***** 18.426.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 6.

The following policies and procedures apply to issuing grants under this act:

(a) The commission shall not award grants to a professional association.

(b) The commission may award grants using written grant agreements to which the commission and grantee are parties.

(c) Grantees shall submit applications for grant awards to the commission in the manner prescribed by the commission. The commission shall publish grant application procedures.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.427 Repealed. 1984, Act 364, Eff. Mar. 29, 1985.



Section 18.427.added Expenditure of funds by grantee.

***** 18.427.added THIS ADDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 7.

(1) A grantee shall expend funds from a grant award only as follows:

(a) To provide criminal justice in-service training that is designed and intended to enhance the direct delivery of criminal justice services by employees of the grantee or by employees of other grantees.

(b) To provide criminal justice in-service training presented by a grantee or by a contractual service provider retained by a grantee.

(c) To pay the actual cost of criminal justice in-service training materials necessary to, and used during, the direct delivery of criminal justice in-service training.

(d) To pay the reasonable rental cost or purchase price of equipment necessary to, and used solely during, the direct delivery of criminal justice in-service training.

(e) To pay the reasonable hourly salaries of instructors and developers for actual time spent developing, preparing, and delivering criminal justice in-service training.

(2) A grantee shall not expend funds from a grant award for any of the following:

(a) Travel expenditures in excess of the expenditure rates authorized for members of the state classified civil service.

(b) Travel costs incurred to participate in a criminal justice in-service training program, unless the program is solely for criminal justice in-service training for which the expenditure of grant funds is authorized under this act.

(c) Alcoholic liquor.

(d) Expenditures related to criminal justice in-service training courses for which grant funding has not been approved.

(e) Expenditures for goods and activities not related to criminal justice in-service training.

(3) If the commission determines that a grantee has expended grant award funds in violation of this act, the commission may do either of the following:

(a) Declare the grantee ineligible to receive further grant awards for a period to be determined by the commission.

(b) Terminate 1 or more grant awards, and require the grantee to immediately return grant award funds expended in violation of this act, in a manner prescribed by the commission. Funds returned as provided in this subdivision shall be segregated and shall be used only for the reasonable expenses of providing staff services to the commission for administering and enforcing the statutory requirements of this act and administering and enforcing the statutory requirements of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, or for grant awards.

(4) If a grantee is no longer operating, the unit of government with which it is affiliated, or any other constituent or successor entity of the grantee, shall immediately provide the commission with a final accounting of all expenses incurred for criminal justice in-service training that was delivered, and the commission shall terminate all current grant awards.

History: Add. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.428 Conditional effective date.

***** 18.428 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.428.amended *****

Sec. 8.

This act shall not take effect unless House Bill No. 5520 of the 81st Legislature is enacted into law.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982



Section 18.428.amended Grant award; records of revenues and expenditures; funds received from Michigan justice training fund.

***** 18.428.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 8.

(1) A grantee receiving a grant award as provided in this act shall maintain records of grant revenues and expenditures separate from other funding sources.

(2) A grantee receiving a grant award as provided in this act shall report to the commission all expenditures of funds received from the Michigan justice training fund, in a manner and at intervals prescribed by the commission. Each training program financed in whole or in part by a grant award from the Michigan justice training fund shall be separately identified in the report.

History: 1982, Act 302, Imd. Eff. Oct. 12, 1982 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.428a.added Criminal justice in-service training courses; registration; report.

***** 18.428a.added THIS ADDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 8a.

(1) Criminal justice in-service training courses shall be registered through the MCOLES information and tracking network. If a course is not registered through the MCOLES information and tracking network, law enforcement distribution funds and grant award funds shall not be expended for the costs of those courses.

(2) Eligible entities and grantees shall report to the commission the training participants who attended each training session for which funding was provided in whole or in part by this act, in a manner and at intervals prescribed by the commission.

History: Add. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.429 Audit of books, records, and accounts.

***** 18.429 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 18.429.amended *****

Sec. 9.

The books, records, and accounts of the Michigan justice training commission shall be audited by the auditor general every 2 years.

History: Add. 1989, Act 158, Imd. Eff. July 28, 1989



Section 18.429.amended Audit of books, records, and accounts.

***** 18.429.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9.

The books, records, and accounts pertaining to the Michigan justice training fund may be subject to audit by the auditor general every 2 years.

History: Add. 1989, Act 158, Imd. Eff. July 28, 1989 ;-- Am. 2016, Act 290, Eff. Jan. 2, 2017



Section 18.430 Repealed. 1992, Act 104, Imd. Eff. June 25, 1992.



Section 18.430.added Rules.

***** 18.430.added THIS ADDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 10.

The commission may promulgate rules governing the administration and use of the Michigan justice training fund.

History: Add. 2016, Act 290, Eff. Jan. 2, 2017






E.R.O. No. 1993-5 EXECUTIVE REORGANIZATION ORDER (18.431 - 18.431)

Section 18.431 Transfer of powers and duties of the Michigan justice training commission and the Michigan justice training fund from the department of management and budget to the department of state police by a type II transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, The Michigan Justice Training Commission and the Michigan Justice Training Fund were created within the Department of Management and Budget by Act No. 302 of the Public Acts of 1982, as amended, being Section 18.421 et seq. of the Michigan Compiled Laws; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Justice Training Commission and the Michigan Justice Training Fund can be more effectively carried out under the supervision and direction of the head of the Department of State Police.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Justice Training Commission and the Michigan Justice Training Fund are hereby transferred to the Department of State Police, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. The Director of the Office of Contract Management of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Department of State Police, and all prescribed functions of rule making, grant awards and annual distributions shall be transferred to the Department of State Police.

3. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Justice Training Commission and the Michigan Justice Training Fund for the activities transferred are hereby transferred to the Department of State Police to the extent required to provide for the efficient and effective operation of the Michigan Justice Training Commission and Michigan Justice Training Fund.

4. The Director of the Office of Contract Management of the Department of Management and Budget and the Director of the Department of State Police shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or obligations to be resolved by the Michigan Justice Training Commission and the Michigan Justice Training Fund.

5. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

6. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1993 E.R.O. No. 1993-5, Eff. Aug. 14, 1993






E.R.O. No. 2009-39 EXECUTIVE REORGANIZATION ORDER (18.441 - 18.441)

Section 18.441 Renaming department of management and budget to department of technology, management, and budget; transfer of powers and duties of department of information technology to department of technology, management, and budget by type III transfer; abolishment of department of information technology; designation of chief information officer; renaming of office of state budget director to state budget office; transfer of certain powers and duties of department of technology, management, and budget to state budget office; office of the state employer as autonomous entity within department of technology, management, and budget; transfer of certain powers and duties of principal departments relating to labor relations to office of the state employer; transfer of Michigan public safety communication system advisory board from department of information technology to department of technology, management, and budget; renaming to public safety communications interoperability board; abolishment of position of director of department of information technology.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the Department of Information Technology was created as a principal department of state government by Executive Order 2001-3, MCL 18.41;

WHEREAS, the Department of Information Technology is focused on promoting a unified approach to information technology management for departments and agencies in the executive branch of state government;

WHEREAS, the Department of Management and Budget was created as a principal department of state government under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121;

WHEREAS, the Department of Management and Budget is focused on providing centralized administration of services for state departments and agencies including audit services, budgeting, employee resources, financial services, fleet management, mail, printing, property management, purchasing services, records management, and retirement services;

WHEREAS, improvements in the organization of state government and reductions in the number of principal state departments are necessary to provide Michigan residents and job providers with improved delivery of state services using fewer resources;

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to change the organization of the executive branch of state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law order the following:

As used in this Order:

A. "Chief Information Officer for the State of Michigan" or "State CIO" means the individual within the Department of Technology, Management, and Budget designated by the Governor under Section III.B.1 as the Chief Information Officer for the State of Michigan.

B. "Civil Service Commission" means the commission required under Section 5 of Article XI of the Michigan Constitution of 1963 and includes the State Personnel Director.

C. "Department of Information Technology" means the principal department of state government created by Executive Order 2001-3, MCL 18.41.

D. "Department of Management and Budget" means the principal department of state government created by Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121.

E. "Department of Technology, Management, and Budget" or "Department" means the principal department of state government created by Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121, and renamed the Department of Technology, Management, and Budget under this Order.

F. "Information technology services" means services involving all aspects of managing and processing information including, but not limited to, all of the following:

1. Application development and maintenance.

2. Desktop computer support and management.

3. Mainframe computer support and management.

4. Server support and management.

5. Local area network support and management, including, but not limited to, wireless networking.

6. Information technology project management.

7. Information technology planning and budget management.

8. Telecommunication services, security, infrastructure, and support.

G. "Office of the State Budget Director" means the office created within the Department of Management and Budget under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

H. "Office of the State Employer" means the autonomous office created within the Department of Management and Budget by Executive Order 1979-5, whose duties include, but are not limited to, those assigned by Executive Orders 1979-5, 1981-3, 1988-6, 2002-18, 2004-31, 2007-30, and 2008-22.

I. "State Budget Director" means the individual appointed by the Governor under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

J. "State Personnel Director" means the administrative and principal executive officer of the Civil Service Commission provided for under Section 5 of Article XI of the Michigan Constitution of 1963 and Section 204 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.304.

K. "Type II transfer" means that phrase as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

L. "Type III transfer" means that phrase as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

A. The Department of Management and Budget is renamed the Department of Technology, Management, and Budget.

B. Any and all statutory and other legal references to the Department of Management and Budget shall be deemed references to the Department of Technology, Management, and Budget.

A. Transfers to the Department of Technology, Management, and Budget

1. Except as otherwise provided in this Order, any and all of the authority, powers, duties, functions, responsibilities, records, rule-making authority, records, personnel, real property, personal property, equipment, unexpended balances of appropriations, allocations, or other funds of the Department of Information Technology are transferred by Type III transfer to the Department of Technology, Management, and Budget, including, but not limited to, authority, powers, duties, functions, responsibilities, rule-making authority, records, personnel, real property, personal property, equipment, unexpended balances of appropriations, allocations, or other funds under all of the following:

a. Executive Order 2001-3, MCL 18.41.

b. Executive Order 2005-2, MCL 18.42.

c. Executive Order 2006-19, MCL 18.43.

d. Executive Order 2002-14, MCL 18.62.

e. Section 4 of the Records Reproduction Act, 1992 PA 116, MCL 24.404.

f. Section 2 of the C.J.I.S. Policy Council Act, 1974 PA 163, MCL 28.212.

g. Executive Order 2002-19, MCL 38.1173.

h. Executive Order 2004-2, MCL 211.281.

i. Section 59 of the Driver Education Provider and Instructor Act, 2006 PA 384, MCL 256.679.

j. Section 134a of the Mental Health Code, 1974 PA 258, MCL 330.1134a.

k. Section 2505 of the Public Health Code, 1978 PA 368, MCL 333.2505.

l. Section 20173a of the Public Health Code, 1978 PA 368, MCL 333.20173a.

m. Sections 1230d and 1230f of The Revised School Code of 1976, 1976 PA 451, MCL 380.1230d and 380.1230f.

n. Sections 1535a and 1539b of The Revised School Code of 1976, 1976 PA 451, MCL 380.1535a and 380.1539b.

o. Executive Order 2003-20, MCL 388.997.

p. Executive Order 2009-36, MCL 399.752.

q. Section 34b of the Adult Foster Care Facility Licensing Act, 1979 PA 218, MCL 400.734b.

r. Executive Order 2008-20, MCL 445.2025.

s. Section 8 of The Children's Ombudsman Act, 1994 PA 204, MCL 722.928.

t. Executive Order 2009-18.

2. The Information Privacy Protection Council created by Executive Order 2009-18 is transferred by Type II transfer from the Department of Information Technology to the Department of Technology, Management, and Budget.

3. The position of the Director of the Department of Information Technology or his or her designee as a member of the Health Information Technology Commission created under Section 2503 of the Public Health Code, 1978 PA 368, MCL 333.2503, is transferred to the Director of the Department of Technology, Management, and Budget, or his or her designee from within the Department.

B. Chief Information Officer for the State of Michigan

1. The Governor shall designate an individual within the Department of Technology, Management, Budget, including, but not limited to, the Director of the Department, to serve as the Chief Information Officer for the State of Michigan. The Director of the Department may serve concurrently as the State CIO. The State CIO shall report to and advise the Governor on matters relating to information technology services and related technology. The individual designated as the State CIO also shall serve as a member of the Governor's Cabinet. Under direction and guidance of the State CIO, the Department shall continue to do all of the following related to information technology services:

a. Lead state efforts to reengineer the information technology infrastructure of this state to achieve the use of common technology across the executive branch of state government.

b. Coordinate a unified executive branch strategic information technology plan, identify best practices from executive branch agencies and other public and private sector entities, and develop and implement processes to replicate information technology best practices and standards throughout the executive branch of state government.

c. Oversee the expanded use and implementation of project management principles related to information technology services within the executive branch of state government. Funded projects within all executive branch departments and agencies shall continue to use project management methodologies specified by the Chief Information Officer for the State of Michigan.

d. Serve as a general contractor between information technology users within the executive branch and private-sector providers of information technology products and services while working to build stronger partnering relationships with providers.

e. Develop and periodically update service-level agreements with executive branch departments and agencies to ensure quality information technology services are delivered on schedule and within budget.

f. Develop standards for application development including, but not limited to, a standard methodology and cost-benefit analysis that all executive branch departments and agencies shall utilize for application development activities.

g. Determine and implement statewide efforts to standardize data elements, formats, and standards and determine data and information ownership or control issues among departments and agencies in the executive branch of state government with the full cooperation of executive branch departments and agencies.

h. Develop systems and methodologies to review, evaluate, and prioritize existing information technology services projects within the executive branch of state government.

i. Assist the Office of the State Budget Director with the development of information technology services budgets for the executive branch of state government. All information technology budget requests from the executive branch must continue to be submitted to the Office of the State Budget Director and the State CIO. The Office of the State Budget Director and the State CIO will continue to jointly review and recommend for funding consideration only those proposals that fit into the overall strategic information technology management plan of this state and that provide a reasonable return on investment, subject to available resources.

2. The State CIO shall continue to have the full cooperation of executive branch departments and agencies in developing and implementing the sharing of data and information throughout the executive branch. The State CIO shall continue to determine and implement statewide efforts to standardize data elements and shall continue to determine data ownership assignments among executive branch departments and agencies.

C. Office of the State Budget Director

1. The Office of the State Budget Director is renamed the State Budget Office. Any and all statutory and other legal references to the Office of the State Budget Director or the Office of the State Budget shall be deemed references to the State Budget Office.

2. The authority, powers, duties, functions, and responsibilities of the Department of Technology, Management, and Budget under any of the following are transferred to the State Budget Office:

a. Subdivisions (a), (d), and (e) of Section 141 of The Management and Budget Act, 1984 PA 431, MCL 18.1141.

b. Subsections (3), (5), and (7) of Section 242 of The Management and Budget Act, 1984 PA 431, MCL 18.1242.

c. Sections 283 and 283a of The Management and Budget Act, 1984 PA 431, MCL 18.1283 and 18.1283a.

d. Sections 350 to 350e of The Management and Budget Act, 1984 PA 431, MCL 18.1350 to 1350e.

e. Subsection (1) of Section 384 of The Management and Budget Act, 1984 PA 431, MCL 18.1384.

f. Section 395 of The Management and Budget Act, 1984 PA 431, MCL 18.1395.

g. Article 4 of The Management and Budget Act, 1984 PA 431, MCL 18.1401 to 18.1499.

3. The authority, powers, duties, functions, and responsibilities of the Director of the Department of Technology, Management, and Budget, under any of the following are transferred to the State Budget Director:

a. Section 246 of The Management and Budget Act, 1984 PA 431, MCL 18.1246.

b. Section 363 of The Management and Budget Act, 1984 PA 431, MCL 18.1363.

c. Section 371 of The Management and Budget Act, 1984 PA 431, MCL 18.1371.

d. Section 391 of The Management and Budget Act, 1984 PA 431, MCL 18.1391.

e. Article 4 of The Management and Budget Act, 1984 PA 431, MCL 18.1401 to 18.1499.

4. Unless the State Budget Director serves concurrently as the Director of the Department of Technology, Management, and Budget as provided under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321, the State Budget Office shall exercise its prescribed authority, powers, duties, functions, and responsibilities independently of the Director of the Department of Technology, Management, and Budget. The authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations, and other funds of the State Budget Office, including, but not limited to, budgeting, procurement, personnel, and related management functions, shall be retained by the State Budget Office, and the State Budget Office shall be an autonomous entity within the Department in the same manner as the Michigan Employment Security Commission was designated an autonomous entity within the Department of Labor under Section 379 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.479.

5. The State Budget Director may establish administrative units within the State Budget Office.

6. The Director of the State Budget Office shall provide executive direction and supervision for the implementation of all transfers to the State Budget Office under this Section III.C.

7. The Director of the State Budget Office shall immediately initiate coordination with affected departments and agencies to facilitate the transfers to the State Budget Office under this Section III.C and shall develop and issue a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved prior to the transfers to the State Budget Office under this Section III.C.

8. The Director of the State Budget Office shall administer the assigned functions transferred under this Section III.C in such ways as to promote efficient administration and shall make internal organizational changes within the State Budget Office as may be administratively necessary to complete the realignment of responsibilities under this Section III.C.

9. State departments, agencies, and officers shall fully and actively cooperate with and assist the Director of the State Budget Office in the implementation of this Section III.C. The Director of the State Budget Office may request the assistance of other state departments, agencies, and officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other management-related functions, and the departments, agencies, and officers shall provide such assistance.

10. The Director of the State Budget Office may delegate within the State Budget Office a duty or power conferred on the Director of the State Budget Office, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the power is delegated by the Director of the State Budget Office.

11. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Section III.C to the State Budget Office are transferred to the State Budget Office.

D. Office of the State Employer

1. The Office of the State Employer is continued as an autonomous entity within the Department of Technology, Management, and Budget. The Director of the Office of the State Employer shall continue to be the head of the Office of the State Employer.

2. Except as otherwise provided in this Section III.D, all of the authority, powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations, and other funds of the principal departments of the executive branch of state government related to the performance of labor relations functions on behalf of the State of Michigan as an employer, including, but not limited to, Civil Service Commission staff, are transferred to the Office of the State Employer.

3. The duties of the Office of the State Employer, shall include, without limitation, all of the following:

a. Performing the obligations and exercising the rights of the Office of the State Employer under the employee relations rules and regulations of the Civil Service Commission, including, but not limited to, all of the following:

i. Developing, directing, and coordinating the employee relations policy of the principal departments of the executive branch of state government as employer.

ii. Negotiating with exclusive representatives of employees of the principal departments of the executive branch of state government within the classified state civil service.

iii. Recommending to the Civil Service Commission, in consultation with the principal department heads and the Governor, a comprehensive plan for rates of compensation and other conditions of employment for non-exclusively represented employees of the principal departments of the executive branch of state government within the classified state civil service.

iv. Directing primary negotiations and coordinating secondary negotiations of collective bargaining agreements.

b. Formulating, executing, and administering on behalf of the principal departments of the executive branch of state government as employer, labor-management relations and employee and labor relations policies for employees of the principal departments of the executive branch of state government within the classified state civil service. The Office of the State Employer shall only represent the interests of the principal departments of the executive branch of state government as employer.

c. Representing the principal departments of the executive branch of state government before the Civil Service Coordinated Compensation Panel, or any successor entity established by the Civil Service Commission to address issues for non-exclusively represented employees.

d. Determining the policy of the principal departments of the executive branch of state government as employer with respect to matters subject to the collective bargaining negotiations.

e. Representing the principal departments of the executive branch of state government as employer in negotiations with exclusive representatives, with assistance to the Office of the State Employer provided by departmental bargaining team members nominated by the principal departments, subject to the approval of the Director of the Office of the State Employer.

f. Entering into collective bargaining agreements with exclusive representatives concerning negotiable matters.

g. Determining the issues that will be the subject of primary negotiations and those that will be the subject of secondary negotiations for the principal departments of the executive branch of state government as employer.

h. Participating in secondary negotiations at the departmental level and approving all secondary collective bargaining agreements.

i. Representing the principal departments of the executive branch of state government as employer in dispute resolution conferences and mediation.

j. Initiating requests for modifications in the employee relations policies, rules, and regulations of the Civil Service Commission.

k. Coordinating responses of the principal departments of the executive branch of state government as employer to personnel policy, rule, or regulation changes considered by the Civil Service Commission.

l. Initiating, or approving the initiation of, prohibited practice charges against employees or employee organizations and responding to and representing the principal departments of the executive branch of state government as employer with respect to prohibited practice charges filed by employees or employee organizations.

m. Exercising final authority for administration of collective bargaining agreements and grievance settlements on behalf of the principal departments of state government as employer and approving all collective bargaining agreement interpretation documents and letters of understanding.

n. Making management determinations on behalf of the principal departments of state government as employer regarding which grievance cases should go to arbitration or be afforded a hearing by the Civil Service Commission after consultation with the affected principal department; and approving the management advocate on behalf of the principal departments of state government as employer in the presentation of all arbitrations and grievance hearings under the rules or regulations of the Civil Service Commission.

o. Supervising the training of all management personnel involved in the labor relations process for the principal departments of the executive branch of state government as employer with the full cooperation and training of affected principal departments.

p. Performing duties vested in the Office of the State Employer under Executive Order 2004-31.

q. Serving as a member of the State Equal Opportunity and Diversity Council created by Executive Order 2008-22, or any successor entity.

r. Appointing and supervising clerical and professional staff as the Director of the Office of the State Employer deems necessary.

s. Entering into consulting contracts for personal and professional services related to the functions of the Office of State Employer as the Director of the Office of the State Employer deems necessary in accordance with the relevant statutes, and procedures, rules, and regulations of the Civil Service Commission and the Department.

t. Doing such other things as are necessary for the principal departments of the executive branch of state government as employer to meet responsibilities to recognized employee organizations and foster responsible labor-management relations.

4. The duties of the Office of the State Employer include employee and labor relations matters affecting state classified civil service employees of principal departments within the executive branch of state government covered by employee relations policies, rules, and regulations of the Civil Service Commission, as well as matters affecting Michigan State Police troopers and sergeants who exercise collective bargaining rights under Section 5 of Article XI of the Michigan Constitution of 1963.

5. Nothing in this Section III.D shall be construed to diminish or limit the power of the Civil Service Commission to exercise authority granted to the Commission under Section 5 of Article XI of the Michigan Constitution of 1963. Consistent with Civil Service Commission Rule 6-3.7, the Office of the State Employer shall participate as an advocate on behalf of management in the collective bargaining process as the State Personnel Director and other employees of the Civil Service Commission are prohibited from participating as advocates on behalf of either management or employees in the collective bargaining process.

6. In performing duties relating to collective bargaining and labor relations functions under this Section III.D, the Office of the State Employer shall consult with the Governor and the elected heads of principal departments of the executive branch of state government.

7. The Director of the Office of the State Employer shall provide executive direction and supervision for the implementation of all transfers to the Office of the State Employer under this Section III.D.

8. The Director of the Office of the State Employer shall immediately initiate coordination with affected departments and agencies to facilitate the transfers to the Office of the State Employer under this Section III.D and shall develop and issue a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved prior to the transfers to the Office of the State Employer under this Section III.D.

9. The Director of the Office of the State Employer shall administer the assigned functions transferred under this Section III.D in such ways as to promote efficient administration and shall make internal organizational changes within the Office of the State Employer as may be administratively necessary to complete the realignment of responsibilities under this Section III.D.

10. State departments, agencies, and officers shall fully and actively cooperate with and assist the Director of the Office of the State Employer in the implementation of this Section III.D. The Director of the Office of the State Employer may request the assistance of other state departments, agencies, and officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other management-related functions, and the departments, agencies, and officers shall provide such assistance.

11. The Director of the Office of the State Employer may delegate within the Office of the State Employer a duty or power conferred on the Director of the Office of the State Employer, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the power is delegated by the Director of the Office of the State Employer.

12. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Section III.D to the Office of the State Employer are transferred to the Office of the State Employer.

E. Michigan Public Safety Communications System Advisory Board

1. The Michigan Public Safety Communications System Advisory Board created by Executive Order 2005-8 is transferred by Type II transfer from the Department of Information Technology to the Department of Technology, Management, and Budget.

2. The Michigan Public Safety Communications System Advisory Board is renamed the Public Safety Communications Interoperability Board.

3. The Public Safety Communications Interoperability Board shall consist of 16 members, including 9 members appointed by the Governor as provided under Section II.B.1 of Executive Order 2005-8 and the following voting ex officio members:

a. The employee within the Department of Technology, Management, and Budget with principal administrative responsibilities for the Michigan Public Safety Communications System, as designated by the Director of the Department.

b. The officer or employee within the Department of State Police with principal responsibility for this state's emergency management operations, as designated by the Director of the Department of State Police.

c. The State Fire Marshal.

d. The Director of the Department of Community Health, or his or her designee from within the Department of Community Health.

e. The Adjutant General or his or her designee from within the Department of Military and Veterans Affairs.

f. The Director of the Department of Natural Resources and Environment, or his or her designee from within the Department of Natural Resources and Environment.

g. The Director of the Department of Transportation, or his or her designee from within the Department of Transportation.

4. The Public Safety Communications Interoperability Board may establish advisory workgroups or task forces composed of persons representing law enforcement or other governmental or tribal public safety agencies or organizations that operate or utilize public safety communications systems in this state, including, but not limited to, a task force on communications interoperability. The Interoperability Board also may invite the participation of federal homeland security, law enforcement, emergency management, or communications agency officials and personnel, including, but not limited to, federal officials or personnel serving as liaisons to the Interoperability Board. The Interoperability Board may adopt, reject, or modify any recommendations proposed by an advisory workgroup or task force.

5. The Public Safety Communications Interoperability Board may serve as the regional public safety frequency coordination committee to the extent required for this state's compliance with rules or regulations of the Federal Communications Commission or other federal agency.

6. The Public Safety Communications Interoperability Board also may recommend best practices and oversight mechanisms for the implementation of public safety communications systems interoperability and standards in this state.

A. The position of the Director of the Department of Information Technology as a member of the advisory committee under Section II of Executive Order 2002-19, MCL 38.1173, is abolished.

B. The position of the Director of the Department of Information Technology, or his or her authorized representative, as a member of the Interagency Council on Spanish-Speaking Affairs under Section III.E.1 of Executive Order 2003-18, MCL 445.2011, and Executive Order 2009-45, is abolished.

C. The position of Director of Department of Information Technology is abolished.

D. The Department of Information Technology is abolished.

A. Except as otherwise provided in this Order, the Director of the Department of Information Technology shall provide executive direction and supervision for the implementation of all transfers to the Department of Technology, Management, and Budget under this Order.

B. The Director of the Department of Information Technology shall immediately initiate coordination with the Department of Management and Budget to facilitate the transfers to the Department of Technology, Management, and Budget under this Order and shall develop and issue a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Information Technology prior to the transfers under this Order.

C. The Director of the Department of Technology, Management, and Budget may establish administrative units within the Department.

D. State departments, agencies, and state officers shall fully and actively cooperate with and assist the Director of the Department of Technology, Management, and Budget in the implementation of this Order. The Director of the Department may request the assistance of other state departments, agencies, and officers with respect to personnel, budgeting, procurement, telecommunications, information systems, legal services, and other management-related functions, and the departments, agencies, and officers shall provide such assistance.

E. The Director of the Department of Technology, Management, and Budget may hire or retain such contractors, sub-contractors, advisors, consultants and agents as the Director of the Department may deem advisable and necessary, in accordance with the relevant statutes and procedures, rules, and regulations of the Civil Service Commission and the Department and may make and enter into contracts necessary or incidental to the exercise of the powers and performance of the duties of the Department and the Director of the Department. Under this provision, the Director of the Department specifically may hire or retain such contractors, sub-contractors, advisors, consultants, and agents as the Director of the Department may deem advisable and necessary to provide legal advice or legal services, to provide for research and development activity, or to provide strategic planning services.

F. The Department of Technology, Management, and Budget shall administer the assigned functions transferred to the Department under this Order in such ways as to promote efficient administration and the Director of the Department shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

G. The Director of the Department of Technology, Management, and Budget may delegate within the Department a duty or power conferred on the Director of the Department by this Order or by other law, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the power is delegated by the Director of the Department.

H. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to any entity for the authority, activities, powers, duties, functions, and responsibilities transferred under this Order to the Department of Technology, Management, and Budget are transferred to the Department of Technology, Management, and Budget.

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state's financial management system necessary to implement this Order.

B. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

C. All rules, regulations, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

D. This Order shall not abate any criminal action commenced by this state prior to the effective date of this Order.

E. The invalidity of any portion of this Order shall not affect the validity of the remainder of this Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective March 21, 2010 at 12:01 a.m.

History: 2009, E.R.O. No. 2009-39, Eff. Mar. 21, 2010






E.R.O. No. 2010-10 EXECUTIVE REORGANIZATION ORDER (18.442 - 18.442)

Section 18.442 Transfer of Michigan economic recovery office to state budget office.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the Michigan Economic Recovery Office was created within the Executive Office of the Governor by Executive Order 2009-35;

WHEREAS, under the federal American Recovery and Reinvestment Act of 2009, Public Law 111-5, Michigan has received billions of dollars in federal assistance, which helps protect millions of residents impacted by the national recession and allows the state to move forward with its plans to grow the economy and create jobs;

WHEREAS, the majority of the American Recovery and Reinvestment Act funds have been allocated; however, there is a continuing need for the Office to assist with reporting responsibilities as required by law due to strict accountability, transparency and oversight requirements on all state and local recipients of funds;

WHEREAS, it is practicable and necessary in the interests of efficient administration and effectiveness of government to reorganize the executive branch of state government by transferring the Michigan Economic Recovery Office to the State Budget Office;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "ARRA" means the federal American Recovery and Reinvestment Act of 2009, Public Law 111-5.

B. "Department of Technology, Management, and Budget" means the principal department of state government created as the Department of Management and Budget under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121, and renamed under Executive Order 2009-55, MCL 18.441.

C. "Michigan Economic Recovery Office" or "Office" means the office created within the Executive Office of the Governor under Executive Order 2009-35.

D. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321 and Executive Order 2009-55, MCL 18.441.

E. "State Budget Office" means the office created within the Department of Technology, Management, and Budget under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321, and renamed under Executive Order 2009-55, MCL 18.441.

II. TRANSFER

A. The "Michigan Economic Recovery Office" is transferred intact to the State Budget Office, together with all of the authority, powers, duties, functions, responsibilities, personnel, equipment, and budgetary resources of the Office, including, but not limited to, any authority, powers, duties, functions, and responsibilities of the Office under Executive Order 2009-35.

B. The authority, powers, duties, and functions of the Office, including, but not limited to, budgeting, procurement, and related management functions, shall be performed under the direction and supervision of the State Budget Director.

C. The Office includes a Director who shall continue to serve in the position and who shall report to the State Budget Director or his or her designee. In the event of a subsequent vacancy, the Director shall be appointed by the State Budget Director.

D. The Office may employ personnel as necessary to perform the duties and responsibilities of the Office, including, but not limited to, those duties and responsibilities required for compliance with the ARRA.

E. The Director of the State Budget Office shall give executive direction and supervision for the implementation of the transfer to the State Budget Office under this Order, and the Director of the State Budget Office shall make internal organizational changes as necessary to effectuate the transfer.

F. The authority, powers, duties, functions, and responsibilities transferred to the State Budget Office under this Order shall be administered in such ways as to promote efficient administration.

G. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the State Budget Office.

III. MISCELLANEOUS

A. The State Budget Director shall determine the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

B. All rules, orders, contracts, and agreements relating to the transfer under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

This Order is effective on December 27, 2010 at 12:01 a.m.

History: 2010, E.R.O. No. 2010-10, Eff. Dec. 27, 2010






E.R.O. No. 2012-1 EXECUTIVE REORGANIZATION ORDER (18.443 - 18.443)

Compiler's Notes: Executive Reorganization Order No. 2012-1 was promulgated Feb. 24, 2012, as Executive Order No. 2012-2, Eff. Apr. 25, 2012. This Executive Reorganization Order was rescinded by Executive Order No. 2012-6, Eff. Apr. 23, 2012.



E.R.O. No. 2012-2 EXECUTIVE REORGANIZATION ORDER (18.444 - 18.444)

Section 18.444 Transfer of governor's council on educator effectiveness to Michigan department of technology, management, and budget; renaming as Michigan council for educator effectiveness.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration; and

WHEREAS, Public Act No. 102 of 2011 amended Section 1249 of the Revised School Code, being MCL 380.1249, to create the Governor's Council on Educator Effectiveness as a temporary commission described in Section 4 of Article V of the Michigan Constitution of 1963 in the Executive Office of the Governor; and

WHEREAS, all members of the Governor's Council on Educator Effectiveness were appointed on September 22, 2011; and

WHEREAS, the performance of Michigan's public schools is vital to our future; and

WHEREAS, the Council would be most effective if assigned to one of the principal departments;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. MICHIGAN COUNCIL FOR EDUCATOR EFFECTIVENESS

A. The Governor's Council on Educator Effectiveness, created by Public Act No. 102 of 2011, and all of its statutory authority, powers, duties, functions, records, personnel, and property is transferred to the Michigan Department of Technology, Management and Budget.

B. The Governor's Council on Educator Effectiveness is renamed the Michigan Council for Educator Effectiveness.

II. MISCELLANEOUS

A. The Department of Technology, Management and Budget shall provide staffing for the Michigan Council for Educator Effectiveness.

B. The Director of the Department of Technology, Management and Budget shall perform all budgeting, procurement, and related management functions of the Council.

C. The Senior Strategy Advisor to the Governor is designated to be the liaison between the Office of the Governor and the Michigan Council for Educator Effectiveness.

D. All rules, orders, contracts, and agreements relating to the functions transferred under this order lawfully adopted prior to the effective date of this order shall continue to be effective until revised, amended, repealed, or rescinded.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective 60 days after the filing of this Order.

History: 2012, E.R.O. No. 2012-2, Eff. May 27, 2012






E.R.O. No. 2015-2 EXECUTIVE REORGANIZATION ORDER (18.445 - 18.445)

Section 18.445 Creation of state school reform/redesign office within department of technology, management, and budget; transfer of state school reform/redesign school district from department of education to state school reform/redesign office; transfer of state school reform/redesign officer from department of education to state school reform/redesign office; transfer of authority to hire officer from superintendent of public instruction to director of department of technology, management, and budget; transfer of powers and duties of department of education under MCL 380.1280c to state school reform/redesign office; transfer of certain powers and duties of superintendent of public instruction to state school reform/redesign office.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units that he considers necessary for efficient administration; and

WHEREAS, Section 8 of Article V of the Michigan Constitution of 1963 provides that each principal department shall be under the supervision of the Governor unless otherwise provided by the Constitution; and

WHEREAS, Section 1 of Article VIII of the Michigan Constitution of 1963 provides in part that schools and the means of education shall forever be encouraged; and

WHEREAS, Section 2 of Article VIII of the Michigan Constitution of 1963 provides in part that the legislature shall maintain and support a system of free public elementary and secondary schools as defined by law; and

WHEREAS, Section 3 of Article VIII of the Michigan Constitution of 1963 vests leadership and general supervision over all public education, including adult education and instructional programs in state institutions, except as to institutions of higher education granting baccalaureate degrees, in the State Board of Education; and

WHEREAS, there is a continued need to reorganize functions among state departments to ensure efficient administration; and

WHEREAS, the economic success of our state is dependent on having an educated and skilled citizenry that begins with every student having a quality education that prepares them for career and college readiness and success; and

WHEREAS, the State School Reform/Redesign Officer and State School Reform/Redesign School District were created to advance dramatic improvement in Michigan’s lowest achieving public schools, as defined under state law; and

WHEREAS, by September 1st of each year, the Superintendent of Public Instruction is required to publish a list identifying the public schools in this state that the Michigan Department of Education has determined to be among the lowest achieving 5% of all public schools in this state, as defined under state law; and

WHEREAS, except public schools under the supervision of an emergency manager, the Superintendent of Public Instruction is required to issue an order placing each public school included on the list under the supervision of the State School Reform/Redesign Officer, and the governing board of each identified public school is required to submit a redesign plan to the State School Reform/Redesign Officer implementing a school intervention model, as defined under state law; and

WHEREAS, if the State School Reform/Redesign Officer does not approve the redesign plan or determines that the redesign plan is not achieving satisfactory results, the State School Reform/Redesign Officer shall issue an order placing the public school in the State School Reform/Redesign School District, imposing for the public school implementation of a school intervention model, as defined under state law; and

WHEREAS, since the creation of the State School Reform Officer in 2010, the State School Reform/Redesign Officer has approved redesign plans for 212 public schools; and

WHEREAS, 54 public schools have operated under a redesign plan for more than 3 years; and

WHEREAS, despite not achieving satisfactory outcomes, the current structure has neither implemented the rigorous supports and processes needed to create positive academic outcomes nor placed any of the identified low achieving schools in the State School Reform/Redesign School District; and

WHEREAS, many schools continue to perform at levels that hamper the ability of students to receive an education that prepares them for career and college readiness and success; and

WHEREAS, the state’s lowest performing schools are in the greatest need of rigorous support structures and interventions in order to prevent further academic decline; and

WHEREAS, there is an immediate need to bring together the necessary school improvement resources within this state and utilize all the necessary school improvement models and strategies available for schools, to ensure that all students are given the opportunity to success in the classroom;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the powers and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. “Department of Education” means the principal department of state government created under Section 300 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.400.

B. “Department of Technology, Management, and Budget” or “Department” means the principal department of state government created by Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121, and renamed the Department of Technology, Management, and Budget under Executive Order 2009-55, MCL 18.441.

C. “State” means the state of Michigan.

D. “State Board of Education” means the board created under Section 3, Article VIII, of the Michigan Constitution of 1963.

E. “State Budget Director’’ means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321, and Executive Order 2009-55, MCL 18.441.

F. “State Budget Office” or “Office” means the office created under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

G. “State School Reform/Redesign School District” or “District” means the school district created under Section 1280c(6) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

H. “State School Reform/Redesign Office” means the office created within the Department of Technology, Management, and Budget under Section II of this Order.

I. “State School Reform/Redesign Officer” or “Officer” means the officer described in Section 1280c(9) of the Revised School Code, 1976 PA 451, MCL 380.1280c, and authorized to act as the superintendent of the State School Reform/Redesign District under Section 1280c(6)(b) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

J. “Superintendent of Public Instruction” means the principal executive officer of the Department of Education required under Section 3, Article VIII, of the Michigan Constitution of 1963.

II. CREATION OF STATE SCHOOL REFORM/REDESIGN OFFICE

A. The State School Reform/Redesign Office is created as an autonomous entity within the Department of Technology, Management, and Budget.

B. The Office shall exercise its statutory powers, duties, and functions, including but not limited to rule-making, licensing, and registration, including any prescription of rules, rates, regulations, and standards, and adjudication independently of the Director of the Department. All budgeting, procurement, and related management functions of the Office shall be performed under the direction and supervision of the Director of the Department.

C. The Director of the Department shall be the appointing authority for employees of the Office.

III. STATE SCHOOL REFORM/REDESIGN SCHOOL DISTRICT AND STATE SCHOOL REFORM/REDESIGN OFFICER

A. The State School Reform/Redesign School District is transferred from the Department of Education to the State School Reform/Redesign Office.

B. The State School Reform/Redesign Officer is transferred from the Department of Education to the State School Reform/Redesign Office. The Officer shall be the head of the Office and shall carry out the functions vested in the Officer in this Order and as otherwise prescribed by law, including, but not limited to, acting as the superintendent of the State School Reform/Redesign District and performing functions and responsibilities vested in the State School Reform/Redesign Officer under Section 15(5) of 1947 PA 336, MCL 423.215. The authority to hire the Officer is transferred from the Superintendent of Public Instruction to the Director of the Department of Technology, Management, and Budget, who shall be the appointing authority for the Officer. The Officer shall be chosen solely on the basis of his or her competence and experience in educational reform and redesign. The Officer shall be exempt from and not within the classified state civil service. The Department of Technology, Management, and Budget shall request the Civil Service Commission to establish the Officer’s position as an exempt position of a policy-making nature within the Department.

C. All authority, powers, duties, functions, and responsibilities of the Department of Education under Section 1280c of the Revised School Code, 1976 PA 451, MCL 380.1280c, are transferred to the State School Reform/Redesign Office, including, but not limited to, all of the following authority, powers, duties, functions, and responsibilities:

1. Determining under Section 1280c(1) of the Revised School Code, 1976 PA 451, MCL 380.1280c(1), which public schools in this state are among the lowest achieving 5% of all public schools in this state, as defined for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5.

2. Posting on a website the federal work rules and formula for identifying the lowest achieving 5% of all public schools in this state for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, known as the “race to the top” grant program and a list of public schools in this state that have been identified for these purposes as being among the lowest achieving 5% of all public schools in this state, and updating the list as considered appropriate under Section 1280c(15) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

3. Except as prohibited by federal law, administration of any federal waivers granted by the United States Department of Education relating to the authority, powers, duties, functions, and responsibilities of the Department of Education, relating to the District, or the Officer under Section 1280c of the Revised School Code, 1976 PA 451, MCL 380.1280c.

D. Except as provided in Section III.E, all authority, powers, duties, functions, and responsibilities of the Superintendent of Public Instruction under Section 1280c of the Revised School Code, 1976 PA 451, MCL 380.1280c, and Section 15(6) of 1947 PA 336, MCL 423.215, are transferred to the State School Reform/Redesign Office, including, but not limited to, all of the following authority, powers, duties functions, and responsibilities::

1. Publication of a list identifying the public schools in this state that are determined to be among the lowest achieving 5% of all public schools in this state, as defined for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, under Section 1280c(1) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

2. Issuance of orders placing each school that is included on the list under Section 1280c(1) of the Revised School Code, 1976 PA 451, MCL 380.1280c, under the supervision of the State School Reform/Redesign Officer.

3. Appointing a chief executive officer to take control over multiple public schools and directing the chief executive officer to exercise other powers or duties over the public schools under Section 1280c(7) of the Revised School Code, 1976 PA 451, MCL 380.1280c, and powers or duties under Section 15(5) of 1947 PA 336, MCL 423.215.

4. Releasing a public school from measures imposed under Section 1280c(6) or 1280c(7) of the Revised School Code, 1976 PA 451, MCL 380.1280c, under section 1280c(13) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

5. Except as prohibited by federal law, administration of any federal waivers granted by the United States Department of Education relating to the authority, powers, duties, functions, and responsibilities of the Superintendent of Public Instruction relating to the District or the Officer under Section 1280c of the Revised School Code, 1976 PA 451, MCL 380.1280c.

E. The Superintendent of Public Instruction shall retain the authority, powers, duties, functions, and responsibilities to hear and decide appeals from a school board or a board of directors under Section 1280c(4) of the Revised School Code, 1976 PA 451, MCL 380.1280c.

F. All of the following authority, powers, duties, functions, and responsibilities of the Superintendent of Public Instruction are transferred to the State School Reform/Redesign Office:

1. Determining that a public school academy that has been operating for at least 4 years is among the lowest achieving 5% of all public schools in this state, as defined for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, is in year 2 of restructuring sanctions under the No Child Left Behind Act of 2001, Public Law 107-110, not to include the individualized education plan subgroup, and is not currently undergoing reconstitution under Section 507 of the Revised School Code, 1976 PA 451, MCL 380.507, and notifying the public school academy’s authorizing body under Section 507(5) of the Revised School Code, 1976 PA 451, MCL 380.507, of that determination.

2. Determining that an urban high school academy that has been operating for at least 4 years is among the lowest achieving 5% of all public schools in this state, as defined for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, is in year 2 of restructuring sanctions under the No Child Left Behind Act of 2001, Public Law 107-110, not to include the individualized education plan subgroup, and is not currently undergoing reconstitution under Section 528 of the Revised School Code, 1976 PA 451, MCL 380.528, and notifying the urban high school academy’s authorizing body under Section 528(5) of the Revised School Code, 1976 PA 451, MCL 380.528, of that determination.

3. Determining that a school of excellence serving a special student population that has been operating for at least 4 years is among the lowest achieving 5% of all public schools in this state, as defined for the purposes of the federal incentive grant program created under sections 14005 and 14006 of title XIV of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, is in year 2 of restructuring sanctions under the No Child Left Behind Act of 2001, Public Law 107-110, not to include the individualized education plan subgroup, and is not currently undergoing reconstitution under Section 561 of the Revised School Code, 1976 PA 451, MCL 380.561, and notifying the school of excellence’s authorizing body under Section 561 of the Revised School Code, 1976 PA 451, MCL 380.561, of that determination.

IV. IMPLEMENTATION

A. Nothing in this Order should be construed to diminish the role of the State Board of Education under Section 3 of Article VIII of the State Constitution of 1963 in providing leadership and general supervision over all public education, including adult education and instructional programs in state institutions, except as to institutions of higher education granting baccalaureate degrees, to serve as the general planning and coordinating body for all public education, including higher education, or to advise the Legislature as to the financial requirements in connection therewith.

B. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds used, held, employed, available, or to be made available to the State School Reform/Redesign School Office for the authority, powers, duties, functions, and responsibilities transferred under this Order are transferred to Office.

C. The State School Reform/Redesign Officer shall administer functions and responsibilities assigned under this Order in such a way as to promote efficient administration. The Director of the Department of Technology, Management, and Budget and the State School Reform/Redesign Officer shall make internal organizational changes as may be administratively necessary to complete the realignment of functions and responsibilities by this Order pursuant to MCL 16.107.

D. The Director of the Department of Technology, Management, and Budget shall provide executive direction and supervision for the implementation of the transfers under this Order.

E. The Director of the Department of Technology, Management, and Budget and the Superintendent of Public Instruction shall immediately initiate coordination to facilitate the transfers under this Order and shall develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Education.

F. The State Budget Director shall determine and authorize the most efficient manner possible for the handling of financial transactions and records in the state’s financial management system for the remainder of the current state fiscal year for transfers made under this Order.

G. All rules, orders, contracts, plans, and agreements relating to the functions and responsibilities transferred by this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or rescinded.

H. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

History: 2015, E.R.O. No. 2015-2, Eff. May 12, 2015






E.R.O. No. 2016-2 EXECUTIVE REORGANIZATION ORDER (18.446 - 18.446)

Section 18.446 Creation of office of performance and transformation within state budget office, department of technology, management, and budget; transfer of powers and duties of office of regulatory reinvention to office of performance and transformation; transfer of powers and duties of director of licensing and regulatory affairs as executive director of office of regulatory reinvention and chief regulatory officer to executive director of office of performance and transformation; transfer of powers and duties of office of good government from administrative unit within department of technology, management, and budget to office of performance and transformation; operation of reinventing performance in Michigan center of excellence; abolishment of office of regulatory reinvention.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration; and

WHEREAS, there is a continued need to reorganize the functions among state departments for efficient administration; and

WHEREAS, state government must be innovative and efficient in order to deliver the services citizens deserve; and

WHEREAS, the people of the state of Michigan deserve a regulatory environment and regulatory processes that are fair, efficient, transparent, innovative, and conducive to business growth and job creation; and

WHEREAS, the core functions of regulatory reinvention, systematic process review, and strategic and performance excellence by state departments and agencies are inherently and inextricably linked; and

WHEREAS, the movement toward government excellence and transformation must be aligned with accountability and financial resources through a permanent linkage with the Office of Internal Audit and the State Budget Office;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the powers and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. CREATION

A. The Office of Performance and Transformation ("OPT") is created within the State Budget Office, Department of Technology, Management and Budget.

B. The State Budget Director shall appoint an Executive Director of OPT. In addition to the powers, duties, and responsibilities vested in the Executive Director of OPT under this Order or by Michigan law as transferred by this Order, the· Executive Director may also serve in other offices within the State Budget Office provided those offices are not incompatible under Michigan law.

C. OPT shall be responsible for continuous and systematic review and coordination of the state's regulatory, business, and customer service environments and processes as well as coordination and implementation of performance management metrics, service process optimization efforts, employee engagement programs and protocols, and change management and leadership education and training.

II. TRANSFER OF OFFICE OF REGULATORY REINVENTION

A. All authority, powers, duties, functions, responsibilities, and rulemaking authority vested in the Office of Regulatory Reinvention under Executive Order 2011-5 are transferred to OPT.

B. All authority, powers, duties, functions, and responsibilities vested in the Director of the Department of Licensing and Regulatory Affairs as Executive Director of the Office of Regulatory Reinvention and Chief Regulatory Officer of the state of Michigan are transferred to the Executive Director of OPT. The Executive Director of OPT is the Chief Regulatory Officer of the state of Michigan.

C. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds used, held, employed, available, or to be made available to the Department of Licensing and Regulatory Affairs for the activities, powers, duties, functions, and responsibilities transferred by Section II of this Order are transferred to OPT.

D. The Executive Director of OPT, after consultation with the Director of the Department of Licensing and Regulatory Affairs, shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Executive Director of OPT.

III. TRANSFER OF OFFICE OF GOOD GOVERNMENT

A. All authority, powers, duties, functions, and responsibilities of the Office of Good Government, an administrative unit housed within the Department of Technology, Management and Budget, are transferred to OPT.

B. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds used, held, employed, available, or to be made available to the Department of Technology, Management and Budget for the activities, powers, duties, functions, and responsibilities transferred by Section III of this Order are transferred to OPT.

C. The Executive Director of OPT, after consultation with the Director of the Department of Technology, Management and Budget shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Executive Director of OPT.

D. The Executive Director of OPT and the Director of the Department of Technology, Management and Budget shall jointly identify the program positions and administrative· function positions that will be transferred to OPT under this Order. All transfers to OPT shall be consistent with this Order and documented by a memorandum of understanding between the Director of the Department of Technology, Management and Budget and the Executive Director of OPT.

IV. CENTER FOR REINVENTING PERFORMANCE IN MICHIGAN

A. OPT shall develop, maintain, monitor, and facilitate Lean process initiatives to be implemented in each department and agency. OPT shall establish uniform protocols and procedures to be used for these Reinventing Performance in Michigan ("RPM") initiatives.

B. OPT shall operate a RPM Center of Excellence to provide coaching, mentoring, and oversight for all state and agency RPM initiatives.

C. The Executive Director of OPT and the Directors of the Department of Licensing and Regulatory Affairs and the Department of Technology, Management and Budget shall jointly identify the program positions and administrative function positions that will be transferred to OPT under this Order to operate the RPM Center of Excellence. All transfers to OPT shall be consistent with this Order and documented by a memorandum of understanding between the Director of the principal department affected by this Order and the Executive Director of OPT.

V. OTHER DUTIES AND RESPONSIBILITIES

A. OPT shall develop, maintain, and promote statewide programs for change management, employee engagement, performance management, and process improvement. Such programs may include the following:

1. Creation and maintenance of communication mechanisms, such as websites, to inform departments and agencies and the public on performance excellence matters.

2. Assignment of liaisons to each department or agency to lend support for performance excellence activities.

3. Coordination of periodic statewide employee surveys.

4. Creation and maintenance of information technology systems to store and report information regarding activities and plans for employee engagement, performance management, and process improvement.

5. Coordination of training programs for state employees to promote leadership and manager development, employee engagement, performance management, and process improvement.

6. Scheduling and hosting periodic employee events and employee recognition programs.

B. OPT shall periodically review and evaluate the existing and proposed performance excellence activities and plans of the departments and agencies.

C. OPT shall make an annual written report to the Governor with respect to its review and recommendations concerning statewide performance excellence activities. In forming its recommendations, OPT shall consider such factors and information it deems useful, including consultation with the Directors of Departments.

D. Within 30 days of the date of this Order, each Department and Agency Director shall designate a Performance Excellence Officer who shall be responsible for coordinating performance excellence responsibilities and who shall serve as the liaison to OPT.

E. No later than October 1, 2016, and by October 1 of each successive year, each Performance Excellence Officer shall submit to OPT a Performance Excellence Plan, which shall include, at minimum, each performance excellence initiative that the Performance Excellence Officer reasonably expects to begin processing during the following 12-month period. The Department and Agency Director shall personally approve the Performance Excellence Plan. OPT shall determine such other contents of the Performance Excellence Plan that it deems necessary.

VI. IMPLEMENTATION

A. The Directors of the Departments impacted by this Order shall administer the functions transferred in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

B. All records, personnel, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be available to entities transferred by this Order are hereby transferred to the Executive Director of OPT.

C. All rules, orders, contracts, plans, and agreements relating to the functions transferred by this Order lawfully adopted prior to the effective date of this Order by the responsible state department shall continue to be effective until revised, amended, or rescinded.

D. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

E. The State Budget Director shall determine and authorize the most efficient manner possible for the handling of financial transactions and records in the state's financial management system for the remainder of the current state fiscal year for transfers made under this Order.

F. The Office of Regulatory Reinvention, created by Executive Order 2011-5, is abolished.

G. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2016, E.R.O. No. 2016-2, Eff. Apr. 3, 2016






Act 431 of 1984 THE MANAGEMENT AND BUDGET ACT (18.1101 - 18.1594)

431-1984-1 ARTICLE 1 (18.1101...18.1145)

Section 18.1101 Short title.

Sec. 101.

This act shall be known and may be cited as “the management and budget act”.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1111 Meanings of words and phrases.

Sec. 111.

For purposes of this act, the words and phrases defined in sections 112 to 115 have the meanings ascribed to them in those sections. These definitions, unless the context requires otherwise, apply to use of the defined terms in this act. Other definitions applicable to specific articles or sections of this act are found in those articles or sections.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1112 Definitions; A, B.

Sec. 112.

(1) “Appropriation” means the legislative authorization for expenditure or obligation of money from a state operating fund.

(2) “Appropriations committees” means the appropriations committee of the senate and the appropriations committee of the house of representatives.

(3) “Board” means the state administrative board.

(4) “Budget act” means an act containing appropriations which form a portion of the state's annual budget.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1113 Definitions; C to E.

Sec. 113.

(1) “Capital outlay” means a project or facility financed either in whole or in part with state funds, including lease purchase agreements, to demolish, construct, renovate, or equip a building or facility for which total project costs exceed $1,000,000.00. These projects may be on state owned property, property owned by an institution of higher education, property owned by community colleges, or property under the control of the state building authority.

(2) “Community college” means a community college or a junior college.

(3) “Department” means the department of management and budget.

(4) “Directives” means intergovernmental, interagency, or interdepartment administrative or procedural guidelines or instructions which do not affect the rights of, or procedures and practices available to, the public.

(5) “Director” means the director of the department of management and budget.

(6) “Energy conservation measure” means improvement of a building structurally or the installation of equipment or materials in a building for the purpose of reducing energy consumption or cost, increasing energy efficiency, or allowing the use of a renewable resource for fuel.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 122, Eff. July 23, 1987 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1114 Definitions; F.

Sec. 114.

(1) “Facility” means a building or structure along with the building's or structure's grounds, approaches, services, and appurtenances owned by, or leased through a building authority by, the state such as office buildings, research buildings, academic buildings, laboratories, hospitals, prisons, recreational structures, garages, warehouses, physical plant buildings, energy or power plants, and any other building or project included by the director if the director considers the building or project to be in the public interest. Facility does not include any of the following:

(a) A building or structure for an institution of higher education except as mutually agreed upon by the director and the governing board of the state institution of higher education.

(b) A road, bridge, or railroad under the jurisdiction of the state transportation department.

(c) An existing building or structure which is mutually agreed to be excluded from the definition of facility by the department and the state agency having jurisdiction over the building or structure.

(d) The capitol building and grounds. As used in this subdivision, “grounds” means the property upon which the state capitol building is situated, bordered on the north by Ottawa street; on the east by Capitol avenue; on the south by Allegan street; and on the west by Walnut street.

(e) A building or structure owned by, or under the jurisdiction of, the legislature.

(2) “Fiscal agencies” means the senate fiscal agency and the house fiscal agency.

(3) “FTE” means full-time equated position in the classified service of this state.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 122, Eff. July 23, 1987 ;-- Am. 1988, Act 306, Eff. Sept. 1, 1988 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1990, Act 332, Imd. Eff. Dec. 21, 1990 ;-- Am. 2001, Act 61, Eff. Oct. 1, 2001
Popular Name: Act 431
Popular Name: DMB



Section 18.1115 Definitions; I to U.

Sec. 115.

(1) "Institution of higher education" or "university" means a state supported 4-year college or university.

(2) "JCOS" means the joint capital outlay subcommittee of the appropriations committees.

(3) Except as used in sections 284 to 292, "record" means a public record as defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232.

(4) "State agency" means a department, board, commission, office, agency, authority, or other unit of state government. State agency does not include an institution of higher education or a community college or, for purposes of article 2 or 3, the legislative branch of government. For purposes of article 2 or 3, except for those sections pertaining to the authorization, planning, construction, and funding of a capital outlay project, including construction of a facility to house offices or functions necessary for operation of the judicial branch of government, state agency does not include the judicial branch of government.

(5) "Unit of local government" means a political subdivision of this state, including school districts, community college districts, intermediate school districts, cities, villages, townships, counties, and authorities, if the political subdivision has as its primary purpose the providing of local governmental service for citizens in a geographically limited area of the state and has the power to act primarily on behalf of that area.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1121 Department of management and budget; creation.

Sec. 121.

The department of management and budget is hereby created.

History: 1984, Act 431, Eff. Mar. 29, 1985



Section 18.1122 Director as head of department.

Sec. 122.

The head of the department of management and budget is the director of the department of management and budget.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1123 Director; appointment; term.

Sec. 123.

The director of the department of management and budget shall be appointed by the governor by and with the advice and consent of the senate. The director shall serve at the pleasure of the governor.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1124 Director; powers and duties generally.

Sec. 124.

The director may organize the department into organizational entities and may merge or transfer functions between organizational entities to promote efficiency and economy. The director shall exercise direction and supervision over the organization entities in the performance of the respective functions. The director may appoint deputies and other officers and employees as permitted by law to effectively accomplish the duties and responsibilities of the department. The director may designate a deputy or other employee to act on behalf of the director.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1125 Film production located in state; use of state property; information about potential film locations; definitions.

Sec. 125.

(1) The director may authorize a person engaged in the production of a film in this state to use without charge property owned by or under the control of the department for the purpose of producing a film under terms and conditions established by the director. The economic and other benefits to this state of film production located in this state shall be considered to be the value received by this state in exchange for the use of property under this section.

(2) The director shall not authorize the use of property owned by or under the control of the department for the production of a film that includes obscene matter or an obscene performance or for a production for which records are required to be maintained with respect to any performer under 18 USC 2257.

(3) The department shall cooperate with the Michigan film office in providing the office with information about potential film locations owned by or under the control of the department and the use of property owned by or under the control of the department.

(4) As used in this section:

(a) "Film" means single media or multimedia entertainment content for distribution or exhibition to the general public by any means and media in any digital media format, film, or video tape, including, but not limited to, a motion picture, a documentary, a television series, a television miniseries, a television special, interstitial television programming, long-form television, interactive television, music videos, interactive games, video games, commercials, internet programming, an internet video, a sound recording, a video, digital animation, or an interactive website.

(b) "Michigan film office" means the office created under chapter 2A of the Michigan strategic fund act, 1984 PA 270, MCL 125.2029 to 125.2029g.

(c) "Obscene matter or an obscene performance" means matter described in 1984 PA 343, MCL 752.361 to 752.374.

History: Add. 2008, Act 76, Imd. Eff. Apr. 8, 2008
Popular Name: Act 431
Popular Name: DMB



Section 18.1131 Administrative and procedural directives; rules.

Sec. 131.

(1) The director may issue, alter, or rescind administrative and procedural directives as determined to be necessary for the effective administration of this act. The directives are exempt from the definition of a rule pursuant to section 7 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.207. The directives shall be placed in the appropriate manual and distributed to each principal department, autonomous entity within state government, the senate and house appropriations committees, and the fiscal agencies. The directives shall take effect upon written approval of the director unless a later date is specified. Before a directive may become effective, the department shall give the affected principal departments reasonable time, as determined by the department of management and budget, to respond.

(2) The department may promulgate rules as necessary to implement this act. The rules shall be promulgated pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB
Admin Rule: R 18.201 et seq.; R 18.401 et seq.; and R 18.501 et seq. of the Michigan Administrative Code.



Section 18.1141 Duties of department.

Sec. 141.

The department shall do all of the following:

(a) Survey and examine the administrative organization and operations of state agencies to secure greater administrative and program efficiency and economy, to minimize the duplication of activities among state agencies and between state agencies and businesses, and to effect a better organization and consolidation of functions among state agencies. The findings of the surveys shall be incorporated and separately identified in the executive budget that is transmitted to the legislature. Through the executive budget process, the director may require state agencies to assist the department in making its surveys.

(b) Provide for expert and uniform conduct in state operations applicable to all state agencies.

(c) Provide centralized management of auxiliary services when advantageous to state government, after consultation with any affected state agency.

(d) Establish a comprehensive system of internal controls in the management of the state's financial affairs and record the transactions both in accordance with generally accepted accounting principles and as required by law.

(e) Plan, prepare, and execute a comprehensive state budget pursuant to the state constitution of 1963.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1145 Type I transfers to department.

Sec. 145.

(1) As used in this section, “type I transfer” means a type I transfer as defined in section 3 of Act No. 380 of the Public Acts of 1965, being section 16.103 of the Michigan Compiled Laws.

(2) The state building authority created under Act No. 183 of the Public Acts of 1964, being sections 830.411 to 830.425 of the Michigan Compiled Laws, is transferred by a type I transfer to the department.

(3) The following boards and agencies are transferred by a type I transfer to the department:

(a) The judges' retirement system retirement board created under section 3 of Act No. 198 of the Public Acts of 1951, being section 38.803 of the Michigan Compiled Laws.

(b) The municipal employees' retirement system retirement board created under section 3 of Act No. 135 of the Public Acts of 1945, being section 38.603 of the Michigan Compiled Laws.

(c) The probate judges' retirement system retirement board created under section 3 of Act No. 165 of the Public Acts of 1954, being section 38.903 of the Michigan Compiled Laws.

(d) The Michigan public school employees' retirement board created under section 22 of chapter 1 of Act No. 300 of the Public Acts of 1980, being section 38.1322 of the Michigan Compiled Laws.

(e) The state employees' retirement system retirement board created under section 3 of Act No. 240 of the Public Acts of 1943, being section 38.3 of the Michigan Compiled Laws.

(f) The state police pension board of review created under section 5 of Act No. 251 of the Public Acts of 1935, being section 28.105 of the Michigan Compiled Laws.

(g) The Michigan veterans' trust fund board of trustees created under section 3 of Act No. 9 of the Public Acts of the First Extra Session of 1946, being section 35.603 of the Michigan Compiled Laws.

(4) The state administrative board created under Act No. 2 of the Public Acts of 1921, being sections 17.1 to 17.3 of the Michigan Compiled Laws, is transferred as an organizational entity, together with all of its records, staff, property, and funds, to the department. The provisions of any other act notwithstanding, the membership of the state administrative board shall be the governor, who shall serve as chairperson, lieutenant governor, secretary of state, attorney general, superintendent of public instruction, and state treasurer. The provisions of any other act notwithstanding, the action of the board shall become final within 2 calendar days unless the governor, in writing, disapproves such action.

(5) All powers, duties, and functions of the secretary of state under Act No. 44 of the Public Acts of 1899, being sections 24.1 to 24.37 of the Michigan Compiled Laws, are transferred to the department.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB






431-1984-2 ARTICLE 2 (18.1201...18.1299)

Section 18.1201 Equipment, furniture, and furnishings.

Sec. 201.

The department may issue directives for each state agency to provide for all the following for equipment, furniture, and furnishings in its possession:

(a) Custody and maintenance.

(b) Periodic inventories.

(c) Maintenance and retention of records of the equipment, furniture, and furnishings relative to ownership, cost, operation, maintenance, and warranties.

(d) Destruction of, or the declaration as surplus of, equipment, furniture, and furnishings, after consultation with any affected state agency.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1203 State automated information processing installations and telecommunications projects and services.

Sec. 203.

(1) The department shall issue directives, after consultation with any affected state agency, relative to state automated information processing installations and telecommunications projects and services including the planning, establishment, consolidation, or outsourcing of state information processing installations and telecommunications projects and services to assure the design, implementation, and maintenance of effective and efficient support systems for state agencies.

(2) Within 120 days after the end of each fiscal year, the department shall report to the appropriations committees and the fiscal agencies for the immediately past completed fiscal year. The report shall include all of the following:

(a) A departmental summary of expenditures and source of funding for all information technology projects undertaken by a principal department.

(b) Expenditures on information technology hardware, information technology software, information technology consulting services entered into with the private sector, and expenditures related to state employees whose primary work assignment involves information technology support.

(c) A distinction between information technology expenditures made directly by state departments and those expenditures made through contracts with the private sector.

(3) An expenditure shall not be made for automated information processing unless the expenditure is pursuant to an automated information processing plan that is approved by the department.

(4) The department shall develop and maintain a statewide plan for the effective and efficient utilization of information processing and telecommunication projects and services.

(5) The department may arrange for and effect a unified and integrated statewide information processing and telecommunication system and provide for the administration of the system.

(6) A state agency shall not purchase or operate a telecommunications facility or system or an automated data processing system or installation unless the facility, system, or installation is approved by the department.

(7) Each state agency shall report to the department and to the appropriate appropriations committees and fiscal agencies on each informational system sold or marketed by the state agency or a contractor hired by the state agency. The report shall include all costs of development of the system, the income derived from the marketing or sale, and the disposition of the income.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999



Section 18.1204 Standardized risk management policies, practices, and procedures; development and implementation; review, approval, and administration of risk management related programs; insurance or related services; self-insurance options.

Sec. 204.

(1) The department shall develop and implement standardized risk management policies, practices, and procedures for all state agencies.

(2) The department shall review and approve all risk management related programs of state agencies, including, but not limited to, worker's compensation, disability management, insurance, safety, loss control, claims handling, exposure analysis, accident investigation, and risk management information systems.

(3) After consultation with affected state agencies, the department may administer selected risk management related programs as described in subsection (2).

(4) The department shall review and approve all proposals for the acquisition of insurance or risk management related program services for state agencies and utilize self-insurance options if cost effective.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1205 Additional definitions.

Sec. 205.

(1) As used in this section:

(a) “Form” means an application, questionnaire, permit, order, schedule, record, report, or document in regular and continuing use that is used to obtain information, response, compliance, or application that is required from the public or private sector by this state.

(b) “Forms management program” means a total system intended to improve the efficiency of state government through forms including, but not limited to, survey, analysis, design, specification, printing, buying, inventory storage, use, and distribution of forms.

(2) The department shall issue directives for the implementation and maintenance of a forms management program within each state agency. The department shall coordinate the development of forms at state agencies in order to facilitate the standardization of forms, recommend the elimination of redundant forms, and provide a central source of information regarding forms usage in state government.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1206 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1206a Designation of racial or ethnic classification in writing developed by state agency; transmission of information to federal agency; “writing” defined.

Sec. 206a.

(1) A state agency shall do both of the following if that state agency lists racial or ethnic classifications in a writing developed or printed 90 or more days after the effective date of this section, and if that state agency requests that an individual select a classification to designate his or her race or ethnicity:

(a) Include in the writing the term “multiracial” as a classification, and a definition of that term that substantially provides that “multiracial” means having parents of different races.

(b) Exclude from the writing the term “other” as a classification.

(2) If a federal agency requires a state agency to transmit information obtained from an individual pursuant to a writing described in subsection (1), but rejects the classification “multiracial”, the state agency shall redesignate the individuals identified as multiracial by allocating those individuals to racial or ethnic classifications approved by the federal agency in the same ratio that those classifications occur within the general population of the group from which the information was solicited.

(3) As used in this section, “writing” means that term as defined in section 2 of the freedom of information act, Act No. 442 of the Public Acts of 1976, being section 15.232 of the Michigan Compiled Laws.

History: Add. 1995, Act 89, Imd. Eff. June 20, 1995
Popular Name: Act 431
Popular Name: DMB



Section 18.1207 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1208-18.1211 Repealed. 1988, Act 504, Imd. Eff. Dec. 29, 1988.



Section 18.1213 "Fund" and "motor vehicle" defined; directives relative to motor vehicles; motor vehicle repair centers and motor pools; creation of motor transport revolving fund; disposition of revenue; assets and liabilities; use of alternative fuels; "alternative fuel" defined.

Sec. 213.

(1) As used in this section:

(a) "Fund" means the motor transport revolving fund created in subsection (4).

(b) "Motor vehicle" means a passenger vehicle, van, minibus, bus, truck, tractor, or other motorized vehicle.

(2) The department may issue directives relative to all the following for motor vehicles except for those motor vehicles under the jurisdiction of the state transportation department:

(a) The purchasing, leasing, maintaining, operating, replacing, and disposing of motor vehicles for all state agencies.

(b) The using of state owned motor vehicles for official business.

(c) The establishing of conditions for use of privately owned motor vehicles on official business.

(d) The acquiring of vehicle registration plates.

(e) The maintaining of motor vehicle titles and insurance inventories.

(f) The assigning of motor vehicles, permanently or temporarily, to state agencies and to institutions of higher education.

(g) The establishing of rates to be charged for use of a motor vehicle. The rates shall be reviewed periodically and shall be sufficient to cover the costs of administration and of the acquisition, operation, maintenance, repair, and replacement of motor vehicles.

(h) The displaying of distinctive vehicle registration plates and other external markings on the motor vehicles. The plates and markings shall clearly identify state ownership unless the motor vehicle is used by an elected official, or for an investigative use, or anonymity is essential to properly perform a necessary function of state government as determined by the director.

(3) The department shall establish motor vehicle repair centers and motor pools.

(4) The motor transport revolving fund is hereby created. The revenue received from rates charged pursuant to subsection (2)(g) and revenue which is received from any other source and designated to be credited to the motor transport revolving fund shall be credited to the motor transport revolving fund. The amounts in the fund are continuously appropriated only for administration and the acquisition, lease, operation, maintenance, repair, and replacement of state owned motor vehicles and related capital outlay and equipment.

(5) Assets and liabilities of the motor transport revolving fund shall be considered assets and liabilities of the motor transport revolving fund created by this section.

(6) Not later than January 1, 2007, the director shall install the necessary fueling infrastructure or contract with a supplier to supply alternative fuels at all state motor transport facilities so that all state owned vehicles capable of utilizing alternative fuels are able to use them. As used in this subsection, "alternative fuel" means E85 fuel and biodiesel fuel blends.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2006, Act 269, Imd. Eff. July 7, 2006
Popular Name: Act 431
Popular Name: DMB



Section 18.1215 Motor vehicle and person to whom motor vehicle assigned; restrictions.

Sec. 215.

(1) As used in this section, “motor vehicle” means a motor vehicle which is defined in section 213(1) and is owned by any of the following:

(a) The state transportation department.

(b) The department of natural resources.

(2) A motor vehicle and the person to whom a motor vehicle is assigned is subject to the following restrictions:

(a) An unclassified employee who is a director of a principal department or of a state agency, as determined by the director of the department of management and budget, may be assigned a motor vehicle. A person who is assigned a motor vehicle pursuant to this subdivision may utilize the motor vehicle between the person's residence and official work station.

(b) A state employee who may not be assigned a motor vehicle pursuant to subdivision (a) may be assigned a motor vehicle which may be utilized between the person's residence and official work station only if both of the following conditions are satisfied:

(i) Adequate or safe work station parking is nonexistent; technical equipment on or in the motor vehicle requires a secure parking area which is not available at the person's work station; or it is in the best interest of the state to occasionally begin or end the assignment of the motor vehicle at the employee's residence.

(ii) The residence-to-official work station utilization is approved by the director of the employee's principal department or the authorized representative of the director of the employee's principal department.

(c) Except as provided in subdivisions (a) and (b), a person may utilize a motor vehicle for nonduty use only when the employee is on assignment away from the person's work station where other transportation is not available.

(d) The value of all mileage driven in a motor vehicle shall be recorded in accordance with regulations issued by the internal revenue service and directives issued by the department.

(e) A motor vehicle shall not be used for personal use.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1217 Directives relative to travel and expenses of officers and unclassified employees of state agencies; approval; meetings of state agencies; travel report.

Sec. 217.

(1) The department shall issue and administer directives relative to the travel of officers and unclassified employees of state agencies when engaged in the performance of state business and for the reimbursement of expenses necessarily incurred when engaged in the performance of state business from whatever source the reimbursement may be financed. The directives issued pursuant to this section shall not take effect unless the directives are approved by the board.

(2) A meeting of a state agency shall be held in a facility owned, leased, being purchased, or operated by this state, the federal government, a unit of local government, or a state supported institution, college, or university, unless the chief executive officer of the state agency, in writing, authorizes a different location.

(3) On January 1 of each year, the director shall prepare a travel report in a format established jointly by the chairpersons of the appropriations committees and shall submit the report to the appropriations committees and the fiscal agencies. The report shall list each person who received compensation, fees, or remuneration under a budget act for travel outside the state during the preceding fiscal year. The listing shall include the name of the person who received the compensation, fees, or remuneration and the destination, reason for, and dates of the travel; and the transportation and related costs. The report shall also include a summary statement of the total in-state travel for the preceding fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1219 Directives for management, operation, maintenance, security, and repair of state-owned facilities; determination of space utilization standards; assignment of space in state capitol building and buildings under jurisdiction of legislature; prohibition; management and operation of state capitol building and grounds of Michigan state capitol historic site; definitions.

Sec. 219.

(1) The department shall provide for and issue directives for the management, operation, maintenance, security, and repair of state-owned facilities. The director shall determine space utilization standards and may assign space within the state-owned facilities. The department shall manage and operate state-owned facilities under the jurisdiction of the department.

(2) The department shall not assign space in the state capitol building and shall not assign space in buildings under the jurisdiction of the legislature unless the legislature requests the department to assign such space.

(3) The Michigan state capitol commission shall manage and operate the state capitol building and grounds of the Michigan state capitol historic site. Other than the Michigan state capitol historic site, buildings and grounds used by the senate shall be managed and operated by the senate and buildings and grounds used by the house of representatives shall be managed and operated by the house of representatives.

(4) As used in this section:

(a) "Michigan state capitol commission" means the Michigan state capitol commission established in section 5 of the Michigan state capitol historic site act.

(b) "Michigan state capitol historic site" means the Michigan capitol historic site established in section 4 of the Michigan state capitol historic site act.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 122, Eff. July 23, 1987 ;-- Am. 1988, Act 306, Eff. Sept. 1, 1988 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1990, Act 332, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 72, Eff. July 11, 1991 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2001, Act 61, Eff. Oct. 1, 2001 ;-- Am. 2013, Act 243, Eff. Mar. 14, 2014
Popular Name: Act 431
Popular Name: DMB



Section 18.1221 Rentals and leases; approval; notification; easements; determination of market rental values; building occupancy rates.

Sec. 221.

(1) The director may provide for the rental and lease of land and facilities for the use of state agencies in the manner provided by law. The rentals and leases shall not be effective unless approved by the board.

(2) If the director proposes to lease space or a facility for which the annual base cost of the proposed lease is more than $500,000.00, approval of the joint capital outlay subcommittee is required prior to board approval.

(3) The department shall provide notification to the JCOS and to the fiscal agencies within 5 business days of rental agreements entered into in which the base cost is more than $500,000.00.

(4) For the purposes of this section, the renewal of an existing lease will require the approval of the joint capital outlay subcommittee if the renewal results in changes to the lease that would cause it to meet the requirements outlined in subsection (2).

(5) The department may grant easements, upon terms and conditions the board determines are just and reasonable, for highway and road purposes, and for constructing, operating, and maintaining pipelines or electric, telephone, telegraph, television, gas, sanitary sewer, storm sewer, or other utility lines including all supporting fixtures and other appurtenances over, through, under, upon, and across any land belonging to this state, except lands under the jurisdiction of the department of natural resources, the department of military and veterans affairs, or the state transportation department.

(6) The department shall determine annually the prevailing market rental values of all state owned office facilities and private facilities which provide housing for state employees. The rental values determined pursuant to this subsection shall not be effective unless approved by the board. The renting, leasing, or licensing of state-owned land and facilities to private and public entities shall be at prevailing market rental values or at actual costs as determined by the director.

(7) The department shall charge state agencies for building occupancy in state-owned facilities under the jurisdiction of the department. The rates to be charged for building occupancy shall be coordinated with the budget cycle. The rates shall reflect the actual cost for occupancy of the facilities.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 122, Eff. July 23, 1987 ;-- Am. 1988, Act 306, Eff. Sept. 1, 1988 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1221a Reports; section ineffective after March 31, 2015; "project" defined.

***** 18.1221a THIS SECTION IS NOT EFFECTIVE AFTER MARCH 31, 2015: See (2) of 18.1221a *****

Sec. 221a.

(1) The department shall provide the JCOS and the fiscal agencies with the following reports:

(a) By November 1 of each year, for state-owned space as of September 30 of that year, all of the following:

(i) The department occupying or using the space.

(ii) The building location, including street address, city or township, and county.

(iii) The type of building, such as office, warehouse, garage, storage, or other use.

(iv) The square footage.

(v) The occupancy and usage of space compared to total space available.

(vi) The condition of facility and estimated future special maintenance costs.

(b) By November 1 of each year, for privately owned state-leased space as of September 30 of that year, all of the following:

(i) The department occupying or using the space.

(ii) The lease number.

(iii) The building location, including street address, city or township, and county.

(iv) The type of building, such as office, warehouse, garage, storage, or other use.

(v) The name and address of lessor.

(vi) The square footage and net square footage rate.

(vii) The occupancy and usage of space compared to total space available.

(viii) The monthly and annual cost.

(ix) The date the lease starts and expires.

(x) The options and services.

(xi) The total monthly and annual cost for all leases described in this subdivision.

(c) At least 2 weeks prior to a state lease proposal being included on a JCOS meeting agenda for review and approval, all of the following:

(i) The lease number.

(ii) The department.

(iii) The location.

(iv) The lessor.

(v) The total square footage and use of space.

(vi) Lease costs, to include annual costs of lease, monthly costs of lease, cost per square foot, and increases, if any, from prior lease to new lease.

(vii) The costs to renovate.

(viii) The costs for utilities.

(ix) The management fees.

(x) The amount paid for ad valorem property taxes.

(xi) The operating costs.

(xii) The lease terms.

(xiii) If an option to purchase is included, the terms of the offer to purchase and rationale for not funding construction through the state building authority.

(xiv) The existing space, including years in existing location, cost, terms of the lease, and disadvantages related to continuing in current location.

(xv) The bid process, including an overview including dates, number of proposals submitted, cost range of proposals, comparable market rates, and an explanation if lowest bid was not accepted.

(xvi) A cost comparison listing the total square footage, base cost per square foot, annual lease cost, cost for utilities, taxes, operating costs, and total annual cost for the proposed lease and the current lease, and show the difference in costs.

(d) Not later than 45 days after the close of the fiscal year, the status of all active planning and construction projects approved by JCOS and financed through the state building authority or state general fund/general purpose revenues, including all of the following:

(i) The name of each project.

(ii) The applicable appropriation acts.

(iii) The appropriation year and account numbers.

(iv) The total authorized cost for the project and state authorized share.

(v) The unencumbered balance remaining in each account.

(vi) The expiration date of authorization.

(vii) The current project status: planning, preconstruction, construction, or postconstruction.

(viii) The estimated completion date.

(ix) As applicable, the qualifying carryforward exemption under section 248(4) or (6).

(2) This section is in effect until March 31, 2015.

(3) As used in this section, "project" includes appropriation line items made for purchase of real estate.

History: Add. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1222 Property acquired through installment lease agreement as public property; exemption from property tax.

Sec. 222.

Property acquired for the state or a state agency through an installment lease agreement is public property and shall be considered exempt for purposes of the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, if the state as lessee under the installment lease agreement is required to pay any taxes or reimburse the lessor for any payments the lessor has made.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1223 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1224 Access to public information; use of telephone system; limitation on charges.

Sec. 224.

Beginning January 1, 2004, a state agency shall not use a 900 telephone number or other telephone system that charges the caller for access to public information held or maintained by a state agency.

History: Add. 2003, Act 12, Imd. Eff. May 29, 2003
Popular Name: Act 431
Popular Name: DMB



Section 18.1225 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1227 Parking; disposition of fees, penalties, and fines; rules.

Sec. 227.

The department shall establish, operate, and maintain parking for state buildings and facilities operated by the department. The department may establish and collect fees for parking on state operated parking facilities from state employees, state officials, and from the general public. The fees, penalties, and fines collected under this section shall be credited to the state general fund. The department shall promulgate rules pursuant to section 131(2) relative to the operation of the state operated parking facilities. The rules shall provide for the assessment of penalties and fines, for the removal of vehicles, and for a grievance process.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB
Admin Rule: R 18.401 et seq. of the Michigan Administrative Code.



Section 18.1237 Acquisition, construction, lease purchase, improvement, or demolition of facilities; studies, designs, plans, specifications, and contract documents; employment and duties of architects and professional engineers; quality control; independent testing services; final approval; review by attorney general.

Sec. 237.

(1) For state agency capital outlay projects or facilities, the department is responsible for development, oversight, review, and approval of program statements, studies, designs, plans, management, specifications, contract documents, construction management, and construction, relative to the acquisition, construction, lease purchase, improvement, demolition, or other capital outlay projects for state agencies for which an appropriation or other authorization has been made.

(2) The department shall approve the award, selection, and employment of architects, professional engineers, construction managers, and other design or construction professional services contractors, subject to section 237b and rules of the department of civil service, to do all of the following:

(a) Prepare program statements, studies, designs, plans, and specifications for the construction of, repairing of, making additions to, remodeling or demolition of, lease purchase of, or acquisition of state facilities.

(b) Administer construction work, including resident inspectors, on-site management, and supervision of construction projects.

(3) The department may obtain independent testing services to provide quality control of work performed on facilities.

(4) Prior to state building authority financing, the department shall provide final approval of the capital outlay project to ensure compliance with the authorized program, plans, and specifications.

(5) The attorney general shall review all standard lease and lease purchase agreement formats and approve any exceptions to the standard formats and may assess a fee for legal services pursuant to an agreement with the department.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2002, Act 504, Imd. Eff. July 19, 2002
Popular Name: Act 431
Popular Name: DMB



Section 18.1237a Community college and university capital outlay projects.

Sec. 237a.

(1) This section pertains to capital outlay projects for community colleges and universities.

(2) The department shall review documents associated with community college and university capital outlay projects for which an appropriation or other authorization has been made.

(3) The department shall provide architectural and professional engineering review of documents including designs, plans, and change orders at each stage of the project to ensure that the project or facility is in compliance with approved program, appropriation, and capital outlay requirements.

(4) The department shall review the award and selection of architects, professional engineers, construction managers, and other design or construction professional service contractors.

(5) The department shall do all of the following:

(a) Review the construction bid.

(b) Review monthly reports to ensure appropriate construction progress, evaluate change orders, and watch for potential problems.

(c) Respond to college and university requests for assistance on the capital outlay process, contractor issues, and other capital outlay related issues.

(d) Provide for field checks and audits throughout the project in order to meet the trustee requirements of the state building authority.

(6) The department may require that community colleges and universities self-managing construction of a capital outlay project enter into an agreement with the department in which the community college or university agrees to construct the project within the total authorized cost, design, and program scope established by the legislature. This agreement shall include, but is not limited to, certification from the community college or university that the operating costs resulting from the capital outlay project are the responsibility of the community college or university. The agreement may include other requirements as identified by the department that are necessary to complete the project and fulfill the project oversight requirements of this act.

(7) The department retains the authority and fiduciary responsibility normally associated with the prudent maintenance of the public's financial and policy interests relative to the state-financed construction projects managed by a community college or university. The director may take appropriate action to bring the capital outlay project to conclusion if the public's financial and policy interests are in jeopardy and there is a failure on the part of a community college or university to adhere to the requirements of this act. The director shall provide notice to the joint capital outlay subcommittee within 10 days of exercising authority under this subsection.

(8) The department may charge a fee for the services described in this section at a rate not to exceed actual costs.

(9) In the event that a college or university chooses to have the department provide for the complete administration of a capital outlay project, then the provisions of section 237 apply to the project.

(10) Prior to state building authority financing, the department shall provide final review of the capital outlay project to ensure compliance with the authorized program, plans, and specifications.

History: Add. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1237b Architects, professional engineers, professional surveyors, and qualified firms; selection.

Sec. 237b.

The selection of architects, professional engineers, professional surveyors, and qualified firms shall be made in accordance with competitive, qualifications-based selection processes and procedures for the type of professional service required by the department.

History: Add. 2002, Act 504, Imd. Eff. July 19, 2002
Popular Name: Act 431
Popular Name: DMB



Section 18.1237c Contract with architect, professional engineer, or contractor; liability; limitation; "contractor" defined.

Sec. 237c.

(1) When entering into a contract with an architect, professional engineer, or contractor for any capital outlay project, capital improvement, or facility, the department shall not require the architect, professional engineer, or contractor to assume any liability or indemnify this state for any amount greater than the degree of fault of the architect, professional engineer, or contractor.

(2) As used in this section, "contractor" means a person who, pursuant to a contract with the owner or lessee of real property, provides an improvement to real property.

History: Add. 2004, Act 429, Imd. Eff. Dec. 20, 2004
Popular Name: Act 431
Popular Name: DMB



Section 18.1238 Universities and community colleges; report.

Sec. 238.

(1) Universities and community colleges shall report on all contracts entered into for new construction of self-funded projects costing in excess of $1,000,000.00. New construction includes land or property acquisition, remodeling and additions, maintenance projects, roads, landscaping, equipment, telecommunications, utilities, and parking lots and structures. Reports shall be submitted to the JCOS, the fiscal agencies, and the state budget office on or before June 30 and December 31 of each year. Each report shall include, but not be limited to, the following information on all self-funded capital projects commenced for the immediately preceding 6-month period:

(a) Description of the project, to include purpose, need, justification, and start and completion dates.

(b) Statement of gross estimated capital improvement or project costs including a breakdown of land costs, site development and demolition costs, construction costs, costs of furnishings and equipment, fees, and any other special costs.

(c) Listing of all sources of funding for project costs to include borrowed funds, university or college funds, gifts, grants, federal funds, private funds, state funds, student fees or tuition, any other funds, and any combination of funds.

(d) Statement of the impact of project financing on student tuition.

(2) If changes occur in any information provided in a previously submitted report, those changes shall be included in the next report issued. Failure to comply with this section will result in penalties as provided for in the higher education and community colleges appropriations bills. The university of Michigan hospital and health center is excluded from this reporting requirement.

History: Add. 2012, Act 430, Imd. Eff. Dec. 21, 2012



Section 18.1239 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1240 Cost plus construction contract; conditions.

Sec. 240.

A cost plus construction contract shall not be entered into unless all of the following occur:

(a) The contract cost is less than $50,000.00.

(b) The contract is for emergency repair or construction caused by unforeseen circumstances.

(c) The repair or construction is necessary to protect life or property.

(d) The contract complies with the contract requirements of the department of civil rights.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1241 Contract for construction, repair, remodeling, or demolition of facility; bidding procedure; award; expenditure; director as agent; preference to qualified disabled veteran; responsive and responsible best value bidder; definition.

Sec. 241.

(1) Except for the contracts permitted in section 240, a contract shall not be awarded for the construction, repair, remodeling, or demolition of a facility unless the contract is let pursuant to a bidding procedure that is approved by the board. The department shall issue directives prescribing procedures to be used to implement this section. The procedures shall require a competitive solicitation in the award of any contract for construction, repair, remodeling, or demolition of a facility.

(2) The department may award or approve the award, if the board approves, of construction contracts to construct a project for which the director is the agent and may expend, for the purposes and in the manner set forth, the amounts appropriated. The director is not the agent for a community college or institution of higher education, but may act in that capacity upon the specific request of a community college or institution of higher education.

(3) In awarding a contract under this section, the department shall give a preference of up to 10% of the amount of the contract to a qualified disabled veteran, as defined in section 261. If the qualified disabled veteran otherwise meets the requirements of the contract solicitation and with the preference is the lowest bidder, the department shall enter into a construction contract with the qualified disabled veteran under this act. If 2 or more qualified disabled veterans are the lowest bidders on a contract, all other things being equal, the qualified disabled veteran with the lowest bid shall be awarded the contract under this act.

(4) Subject to subsection (3), for projects funded in whole or part with state funds, the construction contract award shall be made to the responsive and responsible best value bidder. As used in this subsection, "responsive and responsible best value bidder" means a bidder who meets all the following:

(a) A bidder who complies with all bid specifications and requirements.

(b) A bidder who has been determined by the department to be responsible by the following criteria:

(i) The bidder's financial resources.

(ii) The bidder's technical capabilities.

(iii) The bidder's professional experience.

(iv) The bidder's past performance.

(v) The bidder's insurance and bonding capacity.

(vi) The bidder's business integrity.

(c) A bidder who has been selected by the department through a selection process that evaluates the bid on both price and qualitative components to determine what is the best value for this state. Qualitative components may include, but are not limited to, all of the following:

(i) Technical design.

(ii) Technical approach.

(iii) Quality of proposed personnel.

(iv) Management plans.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2010, Act 22, Imd. Eff. Mar. 25, 2010 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1241a Contract for construction, alteration, repair, or rebuilding of state building or other state property; mandatory clause; breach of clause; applicability of section.

Sec. 241a.

The department shall require that each contract entered into for construction, alteration, repair, or rebuilding of a state building or other state property contain a clause requiring that of the persons working on a project and employed by the contractor or subcontractor of the contractor, not less than 50% shall have been residents of this state for not less than 1 year before beginning work, except that the percentage shall be reduced or the clause omitted to the extent that residents are not available or to the extent necessary to comply with a federal law or regulation concerning federal funds used for the project. A breach of the clause shall be considered a material breach of the contract. This section shall not apply to employers who are signatory to collective bargaining agreements and which agreements allow for the portability of the employees on an interstate basis.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1241b Construction, alteration, repair, or rebuilding of state building or facility; energy efficiency of materials.

Sec. 241b.

The department shall consider the energy efficiency of all materials used in the construction, alteration, repair, or rebuilding of a building or facility owned or operated by this state.

History: Add. 1995, Act 38, Imd. Eff. May 22, 1995
Popular Name: Act 431
Popular Name: DMB



Section 18.1242 Development of 5-year capital outlay plans; review; priorities; program statements and schematic planning documents; authorization of project for final design and construction; submission of bid results summary to JCOS; oversight; appropriation not considered as commitment.

Sec. 242.

(1) State agencies, community colleges, and universities shall develop 5-year capital outlay plans, which shall identify capital outlay needs, including new construction, or the addition, renovation, adaptive reuse, and improvement of existing facilities. For state agencies, community colleges, and universities, the 5-year capital outlay plans shall also include the need for special maintenance. These plans shall be submitted in electronic format to the department, to members of the JCOS, and to the fiscal agencies not later than November 1 of each year.

(2) The department and the JCOS shall review state agency, community college, and university capital outlay plans. The department and the JCOS shall prioritize requests. The department shall include the department-recommended requests in the executive budget recommendation. If a state agency, community college, or university subsequently modifies a request, the revision shall be submitted to the department, members of the JCOS, and the fiscal agencies.

(3) The department and the chairperson and vice-chairperson of the JCOS shall review and evaluate by March 1 of each year capital outlay project requests received from community colleges, universities, and state agencies. All of the following shall be considered when reviewing and evaluating project requests:

(a) Investment in existing facilities and infrastructure.

(b) Life and safety deficiencies.

(c) Occupancy and utilization of existing facilities.

(d) Integration of sustainable design to enhance the efficiency and operations of the facility.

(e) Estimated cost.

(f) Institutional support.

(g) Estimated operating costs.

(h) Impact on tuition, if any.

(i) Impact on job creation in this state.

(j) History of prior appropriations received by the institution through the capital outlay process.

(4) The request for program development and schematic planning must be approved by the JCOS and the legislature through the appropriation process.

(5) Program statements and schematic planning documents shall be reviewed by the department and, when the review is completed, shall be submitted to the JCOS as either approved or not approved.

(6) Upon review and approval by the JCOS, the JCOS and the legislature may authorize the project for final design and construction with a line-item appropriation in an appropriation bill. The appropriations bill shall include appropriations for projected state building authority rental payments associated with the projects that are authorized for construction. The authorization shall include the legislative lease approval required for state building authority financing.

(7) Preliminary plans shall be submitted to the department for review and approval. The department shall review and approve final plans to be prepared for bidding. A summary of bid results shall be submitted to the JCOS.

(8) The department shall provide for review and oversight of capital outlay projects financed either in total or in part by the state building authority pursuant to the provisions of sections 237 and 237a.

(9) Appropriations made for studies and initial plans shall not be considered a commitment on the part of the legislature to appropriate funds for the completion of plans or construction of any project based on the studies or planning documents.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1242a Annual review.

Sec. 242a.

The JCOS and department shall annually review the outstanding obligations of the state building authority, as well as the state's lease obligations for previously constructed and state building authority financed projects that provide revenue to the state building authority to retire outstanding bonds.

History: Add. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1243 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1244 Scope of construction appropriation; direct labor charges; resident inspector; indirect or administrative overhead costs; separate accounts; design and construction requirements; contract to complete construction of project; conditions.

Sec. 244.

(1) Except as otherwise expressly provided or as provided in section 246, a construction appropriation includes, where applicable, costs for land; professional services, including engineering and inspection services; all construction trades work; utilities; site work; on site supervision; equipment; furniture; and furnishings for a completed facility ready for use. The appropriation for a project authorized in a budget act shall be charged with any direct labor performed on that project by employees of the state agency for which the appropriations are made. For each construction project for which the department is an agent, the department shall determine the need for a resident inspector to provide on site supervision. The department may employ and assign the resident inspector with the inspector's salary to be paid from the project account, or from the account designated by the department. If the department approves, a qualified employee of the state agency's regular staff may be the resident inspector with the inspector's salary to be paid from the state agency's operating funds. This subsection shall apply to all projects regardless of when the appropriations were made for the project. The direct labor charges and corresponding credits shall be made in accordance with the systems and procedures prescribed by the department. Charges shall not be made to projects for any indirect or administrative overhead costs, except professional services by a state agency if the professional services are approved by the department and if the department is the agent for the project and provides professional services or administers and supervises the project. The director may establish separate accounts within an appropriation to permit a state agency, community college, or institution of higher education to make expenditures for equipment, furniture, and furnishings. The director shall carry out this act and shall exercise the best professional judgment in the design and construction of all projects included within a budget act so that the design and construction meets the requirements of the projects in the most economical and efficient manner, with particular emphasis on future maintenance and operating cost.

(2) A contract to complete the construction of a project for which construction appropriations are made in a budget act shall be made upon the conditions that the total cost for the completion of each facility, ready for use, shall not exceed the total cost authorized for each respective project; that the obligations for payments for each project, during the fiscal years subject to this act, shall not exceed the amount appropriated for each specific facility by this and previous budget acts; and that the contract may be awarded before the beginning of the next fiscal year if the terms of the contract provide that payments shall not be made until after the first day of the following fiscal year, except in amounts previously appropriated.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1245 Sign at site of state project.

Sec. 245.

A sign of appropriate dimensions shall be prominently displayed at the site of each state project costing in excess of $500,000.00, or on sites where such a sign is required by other governmental units. The sign shall state the project title, the total project cost, the amount authorized to be appropriated by “the people of the state of Michigan”, and the amount of federal or other grants, if any.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1246 Release of allocations; approval; total authorized cost or sufficient appropriation; establishment or revision.

Sec. 246.

The release of allocations may be approved when the legislature has specified either a total authorized cost or has appropriated an amount sufficient to complete the designated project. The authorized cost and program scope of state agency, community college, and university projects shall only be established or revised by specific reference in a budget act.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1247 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1248 Applicability of section; capital outlay project; carrying forward prior authorized projects; continuation or lapse of balance; termination of project; continuation of project beyond limits in section; conditions; carrying forward grant or grant-in-aid.

Sec. 248.

(1) This section applies to all state agency, community college, and university capital outlay projects appropriated in any budget act. Projects authorized prior to the amendatory act that added this sentence shall be carried forward consistent with the provisions of this section in effect prior to the date of the amendatory act that added this sentence.

(2) Appropriations made in any budget act for a planning project shall not lapse to the fund from which appropriated at the end of the fiscal year, but shall continue until the purposes for which the sums were appropriated are completed. However, planning authorization for each project which has not been authorized for final design and construction in an appropriation act shall be terminated 24 months after the last day of the fiscal year in which the authorization was originally made, unless the project is specifically reauthorized in a budget act. The termination of authorization in the immediately preceding sentence does not apply if program and schematic planning documents are submitted by community colleges and universities within the time frame specified in the immediately preceding sentence.

(3) Appropriations made in any budget act for final design and construction shall not lapse to the fund from which they are appropriated at the end of the fiscal year, but shall continue until the purposes for which the sums were appropriated are completed. However, final design and construction authorization for each project where construction has not commenced shall be terminated 36 months after the last day of the fiscal year in which the authorization was originally made, unless the project is specifically reauthorized in a budget act.

(4) A capital outlay project may be continued beyond the limitations contained in this section if 1 or more of the following conditions apply:

(a) A bid for the start of construction of the project is awarded or construction of the project has commenced.

(b) A capital outlay project for the purchase of property in which a contract is entered into, but the acquisition is not completed. Only the amount necessary to complete the purchase of property pursuant to the contract shall be carried forward.

(c) A federal grant award is pending release.

(d) The project is subject to legal action, the balance shall lapse 30 days after the legal action is settled, or 30 days after a final order is entered, whichever is later.

(e) The unobligated balance of the appropriations for the project may continue for 12 months after a project is substantially completed.

(f) Not later than 45 days after the conclusion of the fiscal year, the director shall notify the JCOS and the fiscal agencies of planning and construction authorizations that will continue beyond limitations specified under this section.

(5) An unexpended balance which is to lapse pursuant to this section shall lapse to the fund from which the appropriation is made.

(6) A grant or grant-in-aid appropriated for the demolition, acquisition, construction, repair, or maintenance of capital assets shall not be reduced, adjusted, delayed, impounded, lapsed, or otherwise altered by the director for any purpose without legislative approval and shall be carried forward until the work is completed or for 36 months after the last day of the fiscal year in which the construction appropriation was originally made, whichever comes first.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1249 Matching revenues.

Sec. 249.

(1) If matching revenues for a capital outlay project are received in an amount less than the appropriations contained in a budget act, the state portion of the appropriation shall be reduced in proportion to the amount of matching revenue received.

(2) A state agency, community college, or university shall take the steps necessary to make available federal or other money that may be available and to use all or part of the appropriations to meet matching requirements that are considered to be in the best interest of this state. However, the purpose, scope, and total estimated cost of a project shall not be altered to meet the matching requirements. Any federal matching revenues received to support the construction of a project shall be applied to the total authorized project cost, with state, community college, or university financing shares proportionately adjusted.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1250 References to former law.

Sec. 250.

Any reference in any act to former Act No. 242 of the Public Acts of 1976, shall be considered a reference to sections 237 to 252 of this act.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1251 Applicability of section to real property of state; development and maintenance of real property records and facility inventories; award of service contracts; employment of land surveyors; directives for disposition of surplus facilities and lands.

Sec. 251.

(1) This section applies to all real property of the state except all of the following:

(a) Property under the jurisdiction of the state transportation department.

(b) Property under the jurisdiction of a state institution of higher education.

(c) Property under the jurisdiction of the department of natural resources.

(d) Property under the jurisdiction of the department of military affairs.

(2) The department shall provide for the development and maintenance of real property records and facility inventories. The department may award appropriate service contracts or employ land surveyors to survey, monument, map, describe, and record real property and facilities.

(3) The department shall issue directives to provide for the disposition process for facilities and lands that are considered surplus. The department shall require a public notice component in its directives regarding the disposition process under this subsection.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1252 Current data and directives as to facilities; technical assistance as to special maintenance projects.

Sec. 252.

The department shall provide current data relative to the use, physical condition, and space availability of facilities. The department may issue directives for the appropriate maintenance, repair, renovation, and renewal of facilities. The department shall provide technical assistance to state agencies in planning and scheduling special maintenance projects.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1253 Energy conservation improvements.

Sec. 253.

A state agency may enter into a multi-year contract for energy conservation improvements to state facilities which would be paid for from the avoided operating costs for utility service or fuel produced by the improvements.

History: Add. 1987, Act 122, Eff. July 23, 1987
Popular Name: Act 431
Popular Name: DMB



Section 18.1254 Certificate of energy cost savings; distribution of unencumbered balance of appropriation for fuel or utilities.

Sec. 254.

(1) Upon the request of a state agency, the public service commission shall provide to the state agency a certificate of energy cost savings based upon actual energy use and cost data as provided to the commission by the state agency.

(2) At the close of each fiscal year, the amount of any unencumbered balance of a state appropriation for fuel or utilities to a state agency which resulted due to energy management actions as certified by the public service commission, as provided in subsection (1), shall be distributed as follows:

(a) 75% of the energy cost savings, as certified by the commission, shall be carried forward to the next fiscal year and allocated to a special energy conservation work order or work project account to be used for energy conservation measures in the facilities of the state agency to which the certificate was issued.

(b) The remaining unencumbered balance shall be credited to the fund from which appropriated.

History: Add. 1987, Act 122, Eff. July 23, 1987



Section 18.1261 Supplies, materials, services, insurance, utilities, third party financing, equipment, printing, and other items; purchase; contract; discretionary decisions by department; competitive solicitation; exceptions; lease or installment purchases; directives; cooperative purchasing agreement; preference to disabled veteran; definitions.

Sec. 261.

(1) The department shall provide for the purchase of, the contracting for, and the providing of supplies, materials, services, insurance, utilities, third party financing, equipment, printing, and all other items as needed by state agencies for which the legislature has not otherwise expressly provided. If consistent with federal statutes, in all purchases made by the department, all other things being equal, preference shall be given to products manufactured or services offered by Michigan-based firms or by facilities with respect to which the operator is designated as a clean corporate citizen under part 14 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1401 to 324.1429. The department shall solicit competitive bids from the private sector whenever practicable to efficiently and effectively meet the state's needs. The department shall first determine that competitive solicitation of bids in the private sector is not appropriate before using any other procurement method for an acquisition.

(2) The department shall make all discretionary decisions concerning the solicitation, award, amendment, cancellation, and appeal of state contracts.

(3) The department shall utilize competitive solicitation for all purchases authorized under this act unless 1 or more of the following apply:

(a) Procurement of goods or services is necessary for the imminent protection of public health or safety or to mitigate an imminent threat to public health or safety, as determined by the director or his or her designated representative.

(b) Procurement of goods or services is for emergency repair or construction caused by unforeseen circumstances when the repair or construction is necessary to protect life or property.

(c) Procurement of goods or services is in response to a declared state of emergency or state of disaster under the emergency management act, 1976 PA 390, MCL 30.401 to 30.421.

(d) Procurement of goods or services is in response to a declared state of emergency under 1945 PA 302, MCL 10.31 to 10.33.

(e) Procurement of goods or services is in response to a declared state of energy emergency under 1982 PA 191, MCL 10.81 to 10.89.

(f) Procurement of goods or services is within a state agency's purchasing authority delegated under subsection (4), and the state agency has established policies or procedures approved by the department to ensure that goods or services are purchased by the state agency at fair and reasonable prices.

(4) The department may delegate its procurement authority to other state agencies within dollar limitations and for designated types of procurements. The department may withdraw delegated authority upon a finding that a state agency did not comply with departmental procurement directives.

(5) The department may enter into lease purchases or installment purchases for periods not exceeding the anticipated useful life of the items purchased unless otherwise prohibited by law.

(6) The department shall issue directives for the procurement, receipt, inspection, and storage of supplies, materials, and equipment, and for printing and services needed by state agencies. The department shall provide standard specifications and standards of performance applicable to purchases.

(7) The department may enter into a cooperative purchasing agreement with 1 or more other states or public entities for the purchase of goods, including, but not limited to, recycled goods, and services necessary for state programs.

(8) In awarding a contract under this section, the department shall give a preference of up to 10% of the amount of the contract to a qualified disabled veteran. If the qualified disabled veteran otherwise meets the requirements of the contract solicitation and with the preference is the lowest bidder, the department shall enter into a procurement contract with the qualified disabled veteran under this act. If 2 or more qualified disabled veterans are the lowest bidders on a contract, all other things being equal, the qualified disabled veteran with the lowest bid shall be awarded the contract under this act.

(9) It is the goal of the department to award each year not less than 5% of its total expenditures for construction, goods, and services to qualified disabled veterans. The department may count toward its 5% yearly goal described in this subsection that portion of all procurement contracts in which the business entity that received the procurement contract subcontracts with a qualified disabled veteran. Each year, the department shall report to each house of the legislature on all of the following for the immediately preceding 12-month period:

(a) The number of qualified disabled veterans who submitted a bid for a state procurement contract.

(b) The number of qualified disabled veterans who entered into procurement contracts with this state and the total value of those procurement contracts.

(c) Whether the department achieved the goal described in this subsection.

(d) The recommendations described in subsection (10).

(10) Each year, the department shall review the progress of all state agencies in meeting the 5% goal with input from statewide veterans service organizations and from the business community, including businesses owned by qualified disabled veterans, and shall make recommendations to each house of the legislature regarding continuation, increases, or decreases in the percentage goal. The recommendations shall be based upon the number of businesses that are owned by qualified disabled veterans and on the continued need to encourage and promote businesses owned by qualified disabled veterans.

(11) To assist the department in reaching the goal described in subsection (9), the governor shall recommend to the legislature changes in programs to assist businesses owned by qualified disabled veterans.

(12) As used in this section:

(a) "Qualified disabled veteran" means a business entity that is 51% or more owned by 1 or more veterans with a service-connected disability.

(b) "Service-connected disability" means a disability incurred or aggravated in the line of duty in the active military, naval, or air service as described in 38 USC 101(16).

(c) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Was released from his or her service with an honorable or general discharge.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1993, Act 46, Imd. Eff. May 27, 1993 ;-- Am. 2005, Act 91, Imd. Eff. July 20, 2005 ;-- Am. 2006, Act 622, Imd. Eff. Jan. 3, 2007 ;-- Am. 2008, Act 133, Imd. Eff. May 21, 2008 ;-- Am. 2012, Act 555, Imd. Eff. Jan. 2, 2013 ;-- Am. 2016, Act 204, Eff. Sept. 20, 2016
Popular Name: Act 431
Popular Name: DMB



Section 18.1261a Recycled supplies, materials, and equipment; effect of noncompliance; exemption; cost considerations; report; “recycled materials” defined.

Sec. 261a.

(1) In addition to the requirements of section 261, the following percentages of all supplies, materials, and equipment shall be made from recycled materials, if there is a readily identifiable source or market as determined by the director, and the cost does not exceed 110% of supplies, materials, and equipment not containing recycled materials: for 1989, 10%; for 1990, 15%; and for 1991 and each year thereafter, 20%.

(2) If the department is unable to comply with the requirement of this section, the department shall do both of the following:

(a) With the assistance of any state agency that utilizes the supply, material, or equipment, seek a supply, material, or equipment that fulfills the requirements of subsection (1).

(b) Report to the legislature and the affected state agency that the department is unable to comply with subsection (1), the reason for the inability to comply, and the efforts made by the department to comply.

(3) If a state agency informs the department that it is unable to utilize a recycled supply, material, or equipment, the agency shall request and justify an exemption from subsection (1) in writing. The department may grant an exemption from the requirements of subsection (1) upon just cause.

(4) When the department fulfills its responsibilities under this act to purchase and contract for supplies, materials, equipment, and printing, it may consider the product longevity and the annual maintenance costs of the product as well as the unit price in determining whether the cost of the product with recycled materials exceeds the cost of a product not containing recycled materials by 110%.

(5) The department shall annually report to the governor and the legislature on the quantities and types of recycled products purchased by the department.

(6) As used in this section, “recycled materials” includes, but is not limited to, recycled paper products, structural materials made from recycled plastics, rerefined lubricating oils, reclaimed solvents, recycled asphalt and concrete, recycled glass products, retreaded tires, and ferrous and nonferrous metals containing recycled scrap metals, that contain 1 or more of the following in a percentage as determined by the department as provided by law:

(a) Waste materials generated by a business or a consumer.

(b) Materials that have served their intended purpose.

(c) Materials that have been separated from solid waste for purposes of collection, recycling, and disposition.

History: Add. 1988, Act 413, Eff. Mar. 30, 1989
Popular Name: Act 431
Popular Name: DMB



Section 18.1261b Purchase of recycled paper; phase-in period; directives; label; records; definitions.

Sec. 261b.

(1) In addition to the requirements of section 261, to the extent available, all paper products purchased or contracted for by the department shall be made from recycled paper, if the cost is not greater than 110% of the cost of paper that does not contain recycled fibers. The purchase of recycled paper shall be phased in over a 3-year period pursuant to the following percentages:

(2) The directives of the department issued under section 261(2) that apply to the procurement of paper products shall require that all paper products, to the extent available, purchased or contracted for by the department shall be made from recycled paper to comply with the 3-year phase-in requirements provided for in this section.

(3) The department shall investigate whether it is feasible and desirable to require that recycled paper products purchased by the department be labeled as being made of recycled paper.

(4) The department shall maintain records to document by commodity type recycled paper purchased or contracted for by the department.

(5) As used in this section and section 273:

(a) "Recycled paper" means a paper product that contains not less than 25% wastepaper in 1989, 35% wastepaper in 1990, and 50% wastepaper in 1991 and each year thereafter.

(b) "Wastepaper" means discarded paper that is generated after the completion of the paper manufacturing process, and includes, but is not limited to, trimmings, printed paper, cutting and converting paper, and post-consumer paper. Wastepaper does not include mill broke or other in-plant residual wastes.

History: Add. 1988, Act 412, Eff. Mar. 30, 1989
Popular Name: Act 431
Popular Name: DMB



Section 18.1261c Wood or paper products from sustainably managed forests or procurement systems.

Sec. 261c.

(1) Beginning October 1, 2006, in addition to the requirements of sections 261, 261a, and 261b, in purchasing wood or paper products the department shall give preference to wood or paper products that derive from sustainably managed forests or procurement systems.

(2) Paper product and forest product companies purchasing raw materials from or through third parties may reasonably rely upon the representations of landowners, vendors, or brokers as to whether the raw materials derive from sustainably managed forests or procurement systems.

(3) As used in this section, “sustainably managed forests or procurement systems” means forests or procurement systems that are certified by an independent third party using 1 or more of the following certification programs:

(a) The sustainable forestry initiative/American forest and paper association.

(b) The American tree farm systems/American forest foundation.

(c) The Canadian standards associations sustainable forest management system standards.

(d) The forest stewardship council.

(e) The Pan-European forest certification.

(f) The Finnish forest certification system.

(g) The United Kingdom woodlands assurance scheme.

(h) International standards organization (ISO) standard 14001.

History: Add. 2004, Act 249, Eff. Mar. 30, 2005
Popular Name: Act 431
Popular Name: DMB



Section 18.1261d Products containing mercury or mercury compounds; purchase; limitation.

Sec. 261d.

In addition to the requirements of section 261, the department and all state agencies shall, whenever possible, avoid purchasing products containing mercury or mercury compounds if products that do not contain mercury or mercury compounds are available and those products are cost effective as determined by the department.

History: Add. 2008, Act 193, Imd. Eff. July 11, 2008
Popular Name: Act 431
Popular Name: DMB



Section 18.1262 Limiting solicitation to prequalified vendors.

Sec. 262.

The department may limit a solicitation to prequalified vendors to meet statutory or licensing requirements applying to the solicitation or when the time necessary to verify vendor qualifications would jeopardize timely award of contracts.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1263 Purchase of supplies and materials by state agency to maintain inventories; authorization; limitation; charging appropriation accounts; periodic inventories; obsolescence, damage, or spoilage; fee for purchasing services assistance; cooperative bulk purchasing program for schools and school districts.

Sec. 263.

(1) The director may authorize a state agency to purchase supplies and materials for the purpose of maintaining inventories. The director shall place a dollar or quantity limitation to insure inventories are maintained at acceptable levels. Appropriation accounts shall be charged upon the basis of actual usage. Any state agency so authorized shall conduct periodic inventories as directed by the director of all supplies and materials under their control. Obsolete, damaged, or spoiled supplies and materials shall be charged to the proper appropriation account during the fiscal year it is determined that obsolescence, damage, or spoilage has occurred.

(2) The department shall provide assistance to any city, village, county, township, school district, intermediate school district, nonprofit hospital, institution of higher education, or community or junior college for purchasing services on a fee basis. Fees collected for the provision of that assistance are appropriated for the additional expenses incurred.

(3) The department shall create and operate a cooperative bulk purchasing program for school districts, public school academies, nonpublic schools, and intermediate school districts on a fee basis to reduce the costs of purchasing goods and services. Fees collected under this subsection shall not exceed the cost of purchasing goods and services and reasonable administrative expenses, and are appropriated for the expenses incurred.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- 2004, Act 589, Imd. Eff. Jan. 4, 2005
Popular Name: Act 431
Popular Name: DMB



Section 18.1264 Debarring vendor from participation in bid process and from contract award; notice; finding.

Sec. 264.

The department may debar a vendor from participation in the bid process and from contract award upon notice and a finding that the vendor is not able to perform responsibly, or that the vendor, or an officer or an owner of a 25% or greater share of the vendor, has demonstrated a lack of integrity that could jeopardize the state's interest if the state were to contract with the vendor.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1265 Federal surplus property; acquisition and distribution.

Sec. 265.

The department shall perform the functions and necessary duties as the agency of the state in the acquisition and distribution of federal surplus property pursuant to federal law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1267 Personal property of state agencies; directives for disclosure, transfer, and disposal; sale at fair market value; payment of costs or assessment of handling fee; sale of surplus snow removal equipment or surplus road construction or maintenance equipment; "local road agencies" defined.

Sec. 267.

(1) The department shall issue directives to provide for the disclosure, transfer, and disposal of surplus personal property of state agencies. Except as otherwise provided in subsection (4), the department may dispose of surplus personal property by donating the surplus personal property to a nonprofit entity, or selling it to a unit of local government, or selling it at a public sale.

(2) The department may sell surplus personal property at fair market value. The department may also exchange surplus personal property for goods and services at fair market value with a private company that is contracted to provide state services, and the surplus personal property is essential to providing those services.

(3) The department may pay necessary costs incurred in the conduct of the transfers or sale of surplus personal property including the necessary warehousing and reconditioning costs from the proceeds of the sale or by assessing a handling fee for surplus personal property being donated.

(4) Beginning October 1, 2016, prior to donating, disposing of, or selling surplus snow removal equipment or surplus road construction or maintenance equipment that was owned by the state transportation department, the department shall make that equipment available for sale at fair market value to local road agencies in this state. The department shall issue directives to implement this subsection. As used in this subsection, "local road agencies" means a local road agency as that term is defined in section 9a of 1951 PA 51, MCL 247.659a.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 237, Imd. Eff. June 29, 2012 ;-- Am. 2016, Act 245, Imd. Eff. June 24, 2016
Popular Name: Act 431
Popular Name: DMB



Section 18.1268 Bidder for state contract as Michigan business; certification; significant business presence required; verification; disclosure; reciprocal preference; list of states giving preference to in-state bidders; waiver of entitlement to claim preference; fraud; felony; penalty; review; recommendations; applicability.

Sec. 268.

(1) A bidder for a state contract is a Michigan business for the purposes of this section if it certifies that it has done any of the following during the 12 months immediately preceding the bid deadline or for the period the business has been in existence, if the business is newly established within the 12 months immediately preceding the bid deadline:

(a) Filed a Michigan single business tax return or Michigan business tax return showing a portion or all of the income tax base allocated or apportioned to the state of Michigan pursuant to the former single business tax act, 1975 PA 228, or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(b) Filed a Michigan income tax return showing income generated in or attributed to the state of Michigan.

(c) Withheld Michigan income tax from compensation paid to the bidder's owners and remitted the tax to the department of treasury.

(2) The filing or withholding shall be more than a nominal filing for the purpose of gaining the status of a Michigan business, but shall indicate a significant business presence in the state, considering the size of the business and the nature of its activities.

(3) A bidder certifying that it meets the criteria for a Michigan business listed in subsections (1) and (2) shall authorize the department of treasury to verify that the bidder has or has not met 1 of the 3 criteria in subsection (1). This authorization shall permit the department of treasury to disclose the verifying information to the procuring agency in accordance with the procedures established by section 28 of 1941 PA 122, MCL 205.28.

(4) Only a bidder that has certified that it is a Michigan business is entitled to have the department apply a reciprocal preference in its favor against a business that submits a bid from a state which applies a preference law against out-of-state bidders. A bidder that does not certify that it is a Michigan business shall indicate in its bid the state in which it maintains its principal place of business for the purpose of applying that state's preference law against the bidder.

(5) If the low bid for a state procurement exceeds $100,000.00 and is from a business located in a state which applies a preference law against out-of-state businesses, the department shall prefer a bid from a Michigan business in the same manner in which the out-of-state bidder would be preferred in its home state.

(6) The department shall compile a list of states that give preference to in-state bidders and the extent of the preference and shall update the list at least annually. An agency may rely on this compilation in implementing the provisions of this act without incurring liability to any bidder.

(7) A bidder waives any entitlement to claim a preference under this act if the bidder has not certified in its bid that the bidder is a Michigan business and has not authorized the department of treasury to release information necessary to verify the entitlement.

(8) A bidder shall not fraudulently certify that it is a Michigan business under this act or falsely indicate the state in which it has its principal place of business for the purpose of avoiding application of the reciprocal preference.

(9) A business that purposefully or willfully submits a false certification that it is a Michigan business or falsely indicates the state in which it has its principal place of business is guilty of a felony, punishable by a fine of not less than $25,000.00.

(10) Two years after October 1, 1988, the department shall review the costs and consequences of implementing this section. The department shall solicit input from the business community and from state agencies receiving procurements affected by the provisions of this section, and shall make recommendations to the legislature regarding continuation or modification of this section.

(11) This section shall not apply to any procurement if the provisions of this section would conflict with federal statute.

History: Add. 1988, Act 237, Eff. Oct. 1, 1988 ;-- Am. 2007, Act 183, Imd. Eff. Dec. 21, 2007
Popular Name: Act 431
Popular Name: DMB



Section 18.1269 Centralized services; charges; rates; creation of office services revolving fund; inventory value of paper and stationery operation.

Sec. 269.

(1) The department shall establish, administer, operate, or provide centralized services such as the following:

(a) Duplicating, microfilming, mailing, warehousing, and drug packaging.

(b) Telecommunications.

(c) Supplying and storing of forms, publications, paper, and stationery.

(d) Off-site storage of optical discs.

(e) Other services to state agencies that are advantageous to this state, after consultation with each affected state agency.

(2) The department shall charge a state agency for a service provided to the state agency pursuant to subsection (1). A payment shall be credited to the office services revolving fund created in subsection (3). The rate charged for a service shall be coordinated, to the extent possible, with the budget cycle. The rate shall reflect the actual cost for the service provided.

(3) The office services revolving fund is created. The amounts in the office services revolving fund are continuously appropriated only for implementing subsection (1).

(4) The inventory value of the paper and stationery operation of the centralized services shall not exceed at any given time 1/3 of the gross sales of the previous fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1992, Act 191, Imd. Eff. Oct. 5, 1992



Section 18.1271 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1273 Directives for printing of publications by state agency; approval of printing request; determining number and distribution of state reports and publications; style, form, binding, typography, and quality of paper; central storage; publications to be printed on recycled paper; distribution and central storage only of certain publications.

Sec. 273.

(1) The department shall issue directives for the printing of publications by any state agency. A publication that is authorized by law shall not be printed unless the request for the printing is approved by the department.

(2) Except as provided in subsection (3), the department shall provide for the determination of the precise number and distribution of all state reports and publications, shall prescribe the style, form, binding, typography, and quality of paper, and shall provide for the central storage of reports and publications in a manner provided by law. In addition, the department shall require that the publications of any state agency shall be printed on recycled paper, to the extent available, to comply with the 3-year phase-in requirements provided for in section 261b.

(3) With respect to the Michigan manual, the Public and Local Acts, the Michigan administrative code, and the Michigan register, the department shall provide for their distribution and central storage only.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 184, Eff. July 1, 1988 ;-- Am. 1988, Act 412, Eff. Mar. 30, 1989
Popular Name: Act 431
Popular Name: DMB



Section 18.1275 Sale of office furnishings and equipment to former governors and legislators; fair market value; use of proceeds.

Sec. 275.

The department may sell, at fair market value, to former governors and legislators, office furnishings and other equipment utilized by the governors and legislators. Personal property which was originally donated to the state by the person purchasing the property or real property or improvements to real property may be sold for its fair market value as determined by the purchasing division of the department using generally accepted valuation methods for all other property. The sale will be based on replacement value as determined by the purchasing division of the department. Proceeds from the sale may be used to replace furnishings and equipment.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1277 Expenditure for mailing letter, newsletter, report, or other publication; conditions.

Sec. 277.

A state board or commission shall not make an expenditure for mailing a letter, newsletter, report, or other publication unless 1 or more of the following is applicable:

(a) The mailing is required by law.

(b) The mailing is paid for by the person to whom the mailing is addressed.

(c) The mailing is a direct response to a specific question of the person to whom the mailing is addressed.

(d) The mailing is specifically authorized by a majority vote of a state board or commission.

(e) The mailing is sent to an individual or entity and seeks information necessary for a state board or commission to render a decision. This subdivision does not include a questionnaire or general letter which attempts to assist in the taking of a survey.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1279 Consulting services.

Sec. 279.

(1) The department shall review and approve or disapprove any proposal for the acquisition of consulting services by a state agency. The department shall issue directives for the obtaining of consulting services.

(2) The department shall provide internal consulting services to state agencies in place of outside consulting assistance whenever feasible. When internal consulting services are provided to a state agency, the state agency shall be interaccount billed for the cost of the services.

(3) The department shall provide consulting assistance to units of local government and institutions of higher education on a fee basis when requested.

(4) Amounts received for services shall constitute project amounts that may be carried over to a succeeding fiscal year as necessary to complete the consulting service projects.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1281 Contract for services; contract for personal services; reports.

Sec. 281.

(1) Before the fifteenth of each month, the department of civil service shall report to the appropriations committees and the fiscal agencies the following for each contract for services approved by the department of civil service during the previous calendar month:

(a) The state agency contracting for the service.

(b) The name of the individual or entity with whom the state agency is contracting.

(c) The dollar amount of and source of financing for the contract.

(d) The name of any individual providing contractual services to the state, whether as a special personal service employee or as the employee of an independent contractor, as certified by the contracting state agency, and who has retired under section 19a of Act No. 240 of the Public Acts of 1943, being section 38.19a of the Michigan Compiled Laws.

(2) The department of civil service shall report to the appropriations committees and the fiscal agencies before January 30 of each year the following information for contracts for personal services approved by the department of civil service during the previous fiscal year:

(a) The state agency contracting for the service.

(b) The name of the individual or entity with whom the state agency is contracting.

(c) The dollar amount and source of financing for the contract.

(d) The name of an individual providing contractual services to the state, whether as a special personal service employee or as the employee of an independent contractor, who is certified by the contracting state agency, and who has retired under section 19a of Act No. 240 of the Public Acts of 1943, being section 38.19a of the Michigan Compiled Laws.

(e) The total number of contracts submitted by the state agencies and the total number approved.

(f) The total dollar amount of contracts submitted by the state agencies and the total dollar amount approved.

(g) The duration of employment of special personal service employees paid on payroll.

(h) The total dollar amount and total number of hours a state agency contracts with an independent contractual service vendor that is paid by voucher.

(i) The number of contracts approved to have jobs performed contractually that had been performed by classified civil service employees including the total number of positions eliminated; what provisions were made for the reemployment of the displaced employees; and what, if any, cost savings to the state were realized as a result of the contracts.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1281a Personal service contracts; report.

Sec. 281a.

(1) The department of management and budget and each principal executive department and agency shall provide to the senate and house of representatives standing committees on appropriations and the senate and house fiscal agencies a monthly report on all personal service contracts in an amount greater than $10,000.00 awarded without competitive bidding, pricing, or rate setting. The report shall include all of the following:

(a) The total dollar amount of the contract.

(b) The effective beginning and ending dates of the contract.

(c) The name of the vendor.

(d) The type of service to be provided.

(2) For new personal service contracts of $100,000.00 or more, the department of management and budget shall provide a monthly report to the senate and house of representatives standing committees on appropriations and the senate and house fiscal agencies including all of the following:

(a) The total dollar amount of the contract.

(b) The effective beginning and ending dates of the contract.

(c) The name of the vendor.

(d) The type of service to be provided.

(3) Each principal executive department and agency shall provide a monthly summary listing to the senate and house of representatives standing committees on appropriations and the senate and house fiscal agencies of information that identifies any authorizations for personal service contracts that are provided to the department of civil service pursuant to delegated authority granted to each principal executive department and agency related to personal services contracts.

(4) The civil service department shall also include a report of all mixed contracts that the civil service commission did not review for approval under the authority of civil service rule 4-6.3, standard (e).

History: Add. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1282 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1283 Central payroll system; department as tax withholding agency; payroll deductions or withholding.

Sec. 283.

(1) The department shall issue directives necessary to establish and maintain the central payroll system for the periodic compensation of the officers and employees of all state agencies of all branches of state government.

(2) The department shall perform such duties as required as the tax withholding agency for the state government payroll pursuant to any local, state, or federal law.

(3) The department shall issue directives for the approval or disapproval of any proposal for payroll deductions or withholding other than those required by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1283a Payroll and payments by electronic funds transfer; implementation.

Sec. 283a.

(1) Except as otherwise provided in this subsection, beginning October 1, 2005, all nonclassified state government employees payroll and payments and all elected and appointed state officials payroll and payments shall be paid by electronic funds transfer. The department of community health and the family independence agency shall implement this section October 1, 2006.

(2) Except as otherwise provided in this subsection, beginning October 1, 2005, all contracts that this state enters into for the purchase of goods or services shall provide that payment shall be made by electronic funds transfer. The department of community health and the family independence agency shall implement this section October 1, 2006.

(3) The department is encouraged to implement this section before October 1, 2005.

History: Add. 2004, Act 533, Imd. Eff. Jan. 3, 2005
Popular Name: Act 431
Popular Name: DMB



Section 18.1284 Additional definitions.

Sec. 284.

As used in this section and sections 285 to 292:

(a) “Archival value” means records which have been selected by the department of history, arts, and libraries as having enduring worth because they document the growth and development of this state from earlier times, including the territorial period; they evidence the creation, organization, development, operation, functions, or effects of state agencies; or because they contain significant information about persons, things, problems, or conditions dealt with by state agencies.

(b) “Record” or “records” means a document, paper, letter, or writing, including documents, papers, books, letters, or writings prepared by handwriting, typewriting, printing, photostating, or photocopying; or a photograph, film, map, magnetic or paper tape, microform, magnetic or punch card, disc, drum, sound or video recording, electronic data processing material, or other recording medium, and includes individual letters, words, pictures, sounds, impulses, or symbols, or combination thereof, regardless of physical form or characteristics. Record may also include a record series, if applicable.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2001, Act 71, Imd. Eff. July 24, 2001
Popular Name: Act 431
Popular Name: DMB



Section 18.1285 Records; maintenance by head of state agency; listing on retention and disposal schedule; legal custody and physical possession.

Sec. 285.

(1) The head of each state agency shall maintain records which are necessary for all of the following:

(a) The continued effective operation of the state agency.

(b) An adequate and proper recording of the activities of the state agency.

(c) The protection of the legal rights of the state.

(2) The head of a state agency maintaining any record shall cause the records to be listed on a retention and disposal schedule.

(3) Legal custody and physical possession of a record shall be vested in the state agency that created, received, or maintains the record until such time as it is transferred to the state archives or is destroyed.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1287 Records management program; purpose; duties of department; directives.

Sec. 287.

(1) The department shall maintain a records management program to provide for the development, implementation, and coordination of standards, procedures, and techniques for forms management, and for the creation, retention, maintenance, preservation, and disposition of the records of this state. All records of this state are and shall remain the property of this state and shall be preserved, stored, transferred, destroyed, disposed of, and otherwise managed pursuant to this act and other applicable provisions of law.

(2) In managing the records of this state, the department shall do all of the following:

(a) Establish, implement, and maintain standards, procedures, and techniques of records management throughout state agencies.

(b) Provide education, training, and information programs to state agencies regarding each phase of records management.

(c) Promote the establishment of a vital records program in each state agency by assisting in identifying and preserving records considered to be critically essential to the continued operation of state government or necessary to the protection of the rights and privileges of its citizens, or both. Preservation of designated vital records shall be accomplished by storing duplicate copies of the original records in a secure remote records center to assure retention of those records in the event of disaster and loss of original records.

(d) Operate a records center or centers for the purpose of providing maintenance, security, and preservation of state records.

(e) Provide centralized microfilming service and, after the effective date of rules promulgated under the records media act, 1992 PA 116, MCL 24.401 to 24.403, to govern optical storage, service for off-site storage of optical discs as an integral part of the records management program.

(f) Provide safeguards against unauthorized or unlawful disposal, removal, or loss of state records.

(g) Initiate action to recover a state record that may have been removed unlawfully or without authorization.

(h) Establish retention and disposal schedules for the official records of each state agency with consideration to their administrative, fiscal, legal, and archival value.

(3) The department shall issue directives that provide for all of the following:

(a) The security of records maintained by state agencies.

(b) The establishment of retention and disposal schedules for all records in view of their administrative, fiscal, legal, and archival value.

(c) The submission of proposed retention and disposal schedules to the department of history, arts, and libraries, the auditor general, the attorney general, and the board for review and approval.

(d) The transfer of records from a custodian state agency to a state records center or to the custody of the department of history, arts, and libraries.

(e) The disposal of records pursuant to retention and disposal schedules, or the transfer of records to the custody of the department of history, arts, and libraries.

(f) The establishment of a records management liaison officer in each department to assist in maintaining a records management program.

(g) The cooperation of other state departments in complying with this act.

(h) The storage of records in orderly filing systems designed to make records conveniently accessible for use.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1992, Act 191, Imd. Eff. Oct. 5, 1992 ;-- Am. 2001, Act 71, Imd. Eff. July 24, 2001



Section 18.1288 Inspection or inventory of records.

Sec. 288.

A state agency shall permit the department or the department of history, arts, and libraries, upon request, to inspect or inventory records in the custody of the agency.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2001, Act 71, Imd. Eff. July 24, 2001



Section 18.1289 Records of archival value; listings of records due for disposal; report; notice of destruction or transfer of record; action to recover records; temporary restraining order.

Sec. 289.

(1) In reviewing a draft retention and disposal schedule, the department of history, arts, and libraries shall determine whether any records listed on the schedule possesses archival value and may disapprove or may require modification of a schedule which proposes the destruction of a record possessing archival value.

(2) In cooperation with the department of history, arts, and libraries, the department shall periodically provide the department of history, arts, and libraries with listings of all records in the custody of the records center that are due for disposal before releasing those records for destruction. Within 30 days after receiving these lists, the department of history, arts, and libraries shall report in writing to the records center regarding each list submitted, and may disapprove the destruction of any or all of the records listed. Any record that is considered to potentially have archival value by the department of history, arts, and libraries shall not be destroyed or otherwise disposed of but shall be transferred to the department of history, arts, and libraries.

(3) The department shall notify the state agency that created a record before its destruction or transfer to the state archives.

(4) The department of history, arts, and libraries may initiate legal action in circuit court to recover records possessing archival value when there is reason to believe that records have been improperly or unlawfully removed from state custody. Upon initiation of any action, the court may issue a temporary restraining order preventing the sale, transfer, or destruction of a record pending the decision of the court.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2001, Act 71, Imd. Eff. July 24, 2001



Section 18.1292 Responsibilities of department of history, arts, and libraries.

Sec. 292.

This act shall not be construed to prevent the department of history, arts, and libraries from exercising its responsibilities to ensure that records possessing historical value are protected and preserved in the state archives.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2001, Act 71, Imd. Eff. July 24, 2001



Section 18.1293 Definitions.

Sec. 293.

As used in this section and sections 294 to 297:

(a) "Committee" means the committee on the purchase of goods and services from community rehabilitation organizations created in section 295.

(b) "Community rehabilitation organization" means a nonprofit charitable organization or institution incorporated in this state that is operated for the purpose of carrying out a recognized program of employment and training services for people with disabilities.

(c) "Fair market price" means the price established by the committee for goods or services to be purchased from community rehabilitation organizations based upon 1 or more of the following:

(i) Available information from reliable market sources.

(ii) A market survey conducted by a person designated by the committee.

(iii) Previous contract prices adjusted for market conditions.

(iv) The range of bids from the most recent solicitation, including a determination of the median price, average price, and any market conditions that have changed since the most recent solicitation.

(v) Cost analysis.

(vi) Other methods as determined by the committee.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 372, Imd. Eff. Dec. 22, 2010
Popular Name: Act 431
Popular Name: DMB



Section 18.1294 Purchase of goods and services from community rehabilitation organizations; preferred status.

Sec. 294.

(1) To advance the employment of people with disabilities, community rehabilitation organizations shall have preferred status for the purposes of procurement in accord with the provisions of this section. The department's procurements of goods and services from community rehabilitation organizations are exempt from other competitive procurement requirements of this act and, to the extent possible, exempt from other competitive procurement statutes and executive orders. This subsection does not prohibit the department from applying competitive bid requirements to select among community rehabilitation organizations for the purchase of goods and services.

(2) The department shall purchase goods and services that are manufactured or provided by community rehabilitation organizations in this state pursuant to sections 293 to 297.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 372, Imd. Eff. Dec. 22, 2010
Popular Name: Act 431
Popular Name: DMB



Section 18.1295 Committee on purchase of goods and services from community rehabilitation organizations; creation; appointment, qualifications, and terms of members; compensation.

Sec. 295.

The committee on the purchase of goods and services from community rehabilitation organizations is created within the department and shall consist of 6 members appointed by the governor. The members shall serve for a term of 2 years. The committee shall consist of 1 member from the purchasing division of the department, 1 member from Michigan rehabilitation services, 1 member from the commission on disability concerns, 1 member, who shall serve as the chairperson of the committee, from a statewide nonprofit corporation concerned with community rehabilitation organizations, and 2 members at large. Members of the committee shall serve without compensation.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 372, Imd. Eff. Dec. 22, 2010
Popular Name: Act 431
Popular Name: DMB



Section 18.1296 Duties of committee.

Sec. 296.

The committee shall do all of the following:

(a) Meet as often as necessary, but at least quarterly, to carry out its duties.

(b) Coordinate and monitor the implementation of sections 293 to 297.

(c) Identify, review, and recommend approval or disapproval to the state administrative board of requests from community rehabilitation organizations to provide goods and services for purchase by the department.

(d) Establish eligibility criteria for participating community rehabilitation organizations, including criteria that demonstrate the ability to perform the requirements of the contract and establish that the majority of the direct labor hours required to fulfill the contract are performed by individuals with significant disabilities as that phrase is defined in 29 USC 705(21)(A).

(e) At least annually, in cooperation with the department, establish and review fair market prices and methods for establishing fair market prices for goods and services to be purchased from community rehabilitation organizations.

(f) Establish procedures regarding the functions and operations of the committee.

(g) Prepare an annual report depicting the activities related to this section that includes, at a minimum, all of the following:

(i) A summary of products and services purchased by the department from community rehabilitation organizations.

(ii) The names of community rehabilitation organizations participating.

(iii) The impact of this section upon production, work stabilization, program development, and the number of persons with a disability served by community rehabilitation organizations.

(iv) An indication of the areas to which and the amounts for which the budget of the committee was allocated.

(h) At least annually conduct a review of the prices paid by the department for the goods and services provided by community rehabilitation organizations and make any adjustments necessary to establish new fair market prices.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 372, Imd. Eff. Dec. 22, 2010
Popular Name: Act 431
Popular Name: DMB



Section 18.1297 Priority of selection; specifications; sale of goods and services to other governmental agencies or private businesses.

Sec. 297.

(1) For the purposes of identifying those goods or services or both to be provided by community rehabilitation organizations, first priority of selection shall be given to those goods or services or both currently purchased by the department from commercial businesses outside this state. Next selection priority shall be given to those goods or services or both purchased from commercial businesses within this state. If upon review of the current bids or fair market price of both priorities of goods or services or both, the committee finds that community rehabilitation organizations can provide equal goods or services to the department within current bids or fair market price, then those goods or services or both shall be set aside for exclusive provision by community rehabilitation organizations for purchase by the purchasing division of the department.

(2) All goods and services purchased by the department from community rehabilitation organizations shall meet the specifications regarding quality, function, and quantity established and published by the department.

(3) This section does not prevent community rehabilitation organizations from selling goods and services to other governmental agencies or private businesses of their choosing.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 372, Imd. Eff. Dec. 22, 2010
Popular Name: Act 431
Popular Name: DMB



Section 18.1298 Repealed. 2013, Act 243, Eff. Mar. 14, 2014.



Section 18.1298a Repealed. 2013, Act 243, Eff. Mar. 14, 2014.



Section 18.1298b Michigan veterans' memorial park; designation; jurisdiction under Michigan veterans' memorial park commission; easement.

Sec. 298b.

The following real property is designated the Michigan veterans' memorial park and is under the jurisdiction of the Michigan veterans' memorial park commission:

Commencing at the E 1/4 corner of Section 17, T4N, R2W, City of Lansing, Ingham County, Michigan; thence westerly approximately 470 feet, on the E-W 1/4 line of said Section 17 to the point of beginning; thence southerly approximately 295 feet, to the right-of-way line of the proposed Capitol Loop; thence approximately 840 feet, on the arc of a curve to the right with a central angle of approximately 160 degrees and a radius of approximately 300 feet on said right-of-way; thence southerly approximately 295 feet, to the point of beginning, containing 2.5 acres, more or less. The described parcel is subject to any easement or right of record pertaining to that parcel.

History: Add. 1988, Act 306, Eff. Sept. 1, 1988 ;-- Am. 1992, Act 132, Imd. Eff. July 9, 1992 ;-- Am. 2013, Act 243, Eff. Mar. 14, 2014
Popular Name: Act 431
Popular Name: DMB



Section 18.1298c Repealed. 2013, Act 243, Eff. Mar. 14, 2014.



Section 18.1298d Repealed. 2013, Act 243, Eff. Mar. 14, 2014.



Section 18.1298e Repealed. 2013, Act 243, Eff. Mar. 14, 2014.



Section 18.1299 Office of state budget director; higher education institutional data inventory advisory committee; membership; review and audits; auditor general report.

Sec. 1299.

(1) The office of the state budget director shall do all of the following:

(a) Establish, maintain, and coordinate the state higher education database commonly known as the higher education institutional data inventory or "HEIDI".

(b) Collect data concerning public universities and public university programs in this state, including data required by law, and include it in the database.

(c) Establish procedures to ensure the validity and reliability of the data and the collection process.

(d) Develop model data collection policies, including, but not limited to, policies that ensure the privacy of individual student data. Privacy policies shall ensure that student social security numbers are not released to the public for any purpose.

(e) Provide data in a useful manner to allow state policymakers and public university officials to make informed policy decisions.

(f) Assist public universities in complying with audits under this section or federal law.

(g) Perform other functions assigned by the state budget director or required by law.

(2) There is created within the office of the state budget director in the department the higher education institutional data inventory advisory committee. The committee shall provide advice to the state budget director regarding the management of the state higher education database, including, but not limited to:

(a) Determining what data is necessary to collect and maintain.

(b) Defining the roles of all stakeholders in the data collection system.

(c) Recommending timelines for the implementation and ongoing collection of data.

(d) Establishing and maintaining data definitions, data transmission protocols, and system specifications and procedures for the efficient and accurate transmission and collection of data.

(e) Establishing and maintaining a process for ensuring the accuracy of the data.

(f) Establishing and maintaining policies related to data collection, including, but not limited to, privacy policies related to individual student data.

(g) Ensuring the data is made available to state policymakers and citizens of this state in the most useful format possible.

(h) Addressing other matters as determined by the state budget director or as required by law.

(3) The higher education institutional data inventory advisory committee created in subsection (2) shall consist of the following members:

(a) One representative from the house fiscal agency, appointed by the director of the house fiscal agency.

(b) One representative from the senate fiscal agency, appointed by the director of the senate fiscal agency.

(c) One representative from the office of the state budget director, appointed by the state budget director.

(d) Three representatives of the presidents council of state universities, appointed by the presidents council. The presidents council shall appoint 1 representative each from a master's university, a doctoral university, and a research university.

(4) The auditor general shall review higher education institutional data inventory enrollment data submitted by all public universities and shall perform audits of selected data submitted by public universities. The review and audits shall be based upon the definitions, requirements, and uniform reporting categories established by the state budget director in consultation with the higher education institutional data inventory advisory committee. The auditor general shall submit an annual report of findings to the house and senate appropriations committees and the state budget director by July 1 of each year.

History: Add. 2006, Act 95, Imd. Eff. Apr. 4, 2006






431-1984-3 ARTICLE 3 (18.1301...18.1397)

Section 18.1301 Meanings of words and phrases.

Sec. 301.

For purposes of this article, the words and phrases defined in sections 302 to 305 have the meanings ascribed to them in those sections.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1302 Definitions; A.

Sec. 302.

(1) “Adjusted personal income” means the total personal income of this state, less transfer payments, adjusted for inflation. The adjustment for inflation shall be determined by reducing the total personal income of this state less transfer payments for a calendar year by the average of the Detroit consumer price index for the 12 months ending 6 months before the calendar year ends.

(2) “Allocation of state financial resources” means the decision process to place priorities on services by proposing and appropriating money by law for state government services.

(3) “Allotment schedule” means the estimated periodic expenditures and obligations of appropriations constituting a spending plan.

(4) “Annual growth rate” means the percentage change in adjusted personal income for the current calendar year as compared to adjusted personal income for the calendar year immediately preceding the current calendar year. The annual growth rate shall be rounded off to the nearest 0.1%.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1303 Definitions; D to P.

Sec. 303.

(1) “Detroit consumer price index” means the most comprehensive index of consumer prices available for the Detroit area from the bureau of labor statistics of the United States department of labor or its successor.

(2) “Open-end appropriation” means an annual appropriation without a specific sum, for a state budget purpose.

(3) “Personal income” means as defined by the bureau of economic analysis of the United States department of commerce or its successor.

(4) “Program” means the activities and financial resources applied to a public policy intention as approved by the legislature.

(5) “Proportion” means the proportion of total state spending from state sources paid to all units of local government in a fiscal year, and shall be calculated by dividing a fiscal year's state spending from state sources paid to units of local government by total state spending from state sources for the same fiscal period.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1304 Definitions; S.

Sec. 304.

(1) “State budget” means a financial program to deliver state government services.

(2) “State operating fund” means a state fund entity established by law to provide direct financial support for services delivered to the public pursuant to the state budget.

(3) “State spending paid to units of local government” means the sum of total state spending from state sources paid to a unit of local government. State spending paid to a unit of local government does not include a payment made pursuant to a contract or agreement entered into or made for the provision of a service for the state or to state property, and loans made by the state to a unit of local government.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1305 Definitions; T, U.

Sec. 305.

(1) “Total state spending” means the sum of state operating fund expenditures, not including transfers between funds.

(2) “Total state spending from state sources” means the sum of state operating fund expenditures not including transfers between funds, federal aid, and restricted local and private sources of financing.

(3) “Transfer payments” means as defined by the bureau of economic analysis of the United States department of commerce or its successor.

(4) “Unit of local government” means unit of local government as defined in section 115(5).

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1321 Office of state budget director; creation; appointment of director; exemption from classified service; term; director as director of department.

Sec. 321.

The office of state budget director is hereby created. The state budget director shall be appointed by the governor, be exempt from the classified state civil service, and shall serve at the pleasure of the governor. The state budget director may concurrently serve as the director of the department.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1323 Executive budget function; executive budget proposal; limitation on proposed appropriations.

Sec. 323.

The governor shall establish and maintain an executive budget function through a state budget director. The governor shall develop and present to the legislature an executive budget proposal for the following fiscal period. The executive budget proposal shall include proposed appropriations for state program services and estimated or proposed revenue and resources for all state operating funds. Proposed appropriations shall not exceed the estimated financing in a state operating fund. The executive budget function shall include the management and execution of the state budget which is enacted into law to deliver intended services within actual levels of financing in the state operating funds.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1331 Information; assistance.

Sec. 331.

The chief executive officer of a state agency, institution of higher education, or community college shall promptly furnish any information requested by the state budget director and shall provide necessary assistance in implementing this act.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1332 Comprehensive state information relative to programs, financing, priorities, management, and performance; investigations; examinations.

Sec. 332.

The state budget director shall obtain from state agencies and develop comprehensive state information relative to programs, financing, priorities, management, and performance. The state budget director may investigate the activities or examine the records of state agencies to ascertain facts in the administration of this act.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1333 Witnesses; oaths; examinations; compelling production of records; enforcement of orders and subpoenas.

Sec. 333.

Pursuant to this act, the state budget director may compel attendance and testimony of witnesses, administer oaths, and examine persons as necessary and compel the production of records. Orders and subpoenas issued by the state budget director, in pursuance of the authority vested by this section, may be enforced upon the application to the circuit court for proceedings in contempt of that court as provided by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1341 Executive state budget; evaluations; review.

Sec. 341.

The state budget director shall plan and prepare a comprehensive executive state budget and execute, manage, and control the state budget which is enacted into law. The state budget director shall provide for the evaluation of state programs, planning and evaluation of allocation of state financial resources to programs and activities, and concurrently evaluate administrative management and performance in accordance with approved public policy. The state budget director shall review for cost, program impact, and departmental organization.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1342 Economic analysis, revenue estimating, and monitoring activity.

Sec. 342.

The state budget director or state treasurer shall establish and maintain an economic analysis, revenue estimating, and monitoring activity. The activity shall include the preparation of current estimates of all revenue by source for state operating funds for the initial executive budget proposal to the legislature and thereafter through final closing of the state's accounts.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999



Section 18.1343 Statistical studies; population estimates and projections.

Sec. 343.

The state budget director shall conduct statistical studies and make estimates and projections of population relative to size and distribution.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1344 Annual proposals; review of auditor general's audits; state debt; costs of capital outlay projects.

Sec. 344.

(1) The state budget director shall develop annual proposals for departmental program activities and the associated estimated costs and sources of financing. The proposals shall reflect current departmental program activities relative to impact on state policy goals, and new and augmented program activities in response to changing priorities. The proposals shall reflect the evaluations and analyses of state programs and activities prescribed in this act.

(2) The state budget director shall review the auditor general's audits of state agencies as a basis for making recommendations in departmental program expenditure proposals.

(3) The state budget director shall annually determine the amounts required for interest and principal of state debt and the estimated costs of capital outlay projects to provide facilities for state program services.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1345 State mandated programs; costs; recommendations.

Sec. 345.

Recommendations for appropriations in a departmental budget proposal shall include costs incurred by units of local government to implement state mandated programs as provided by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1347 Hearings; attendance.

Sec. 347.

Before presenting final budget proposals to the governor, the state budget director may hold departmental hearings at which officials of the department may be heard on the proposals. The chief executive officer of a department, or member of a board or commission, or their representatives shall attend the hearings if requested by the state budget director. A governor-elect shall be invited to attend and participate in the departmental hearings.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1348 Executive budget submitted to legislature; recommendations for expenditures; additional and new sources of revenue; considerations in balancing budget of each state operating fund.

Sec. 348.

The executive budget submitted to the legislature shall represent financing for all state agency programs provided by the resources of state operating funds. Recommendations for expenditures from each state operating fund shall not exceed the estimated beginning balance of such fund plus the fund's estimated revenue. Additional and new sources of revenue may be proposed in the executive budget to meet the proposed expenditures. In balancing the budget of each state operating fund, the state budget director shall consider proposed open-end appropriations and tax and spending limitations as provided by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1349 Proportion of total state spending from state sources paid to units of local government; compliance of budgets with state constitution.

Sec. 349.

In accordance with the provision of section 30 of article IX of the state constitution of 1963 , the proportion of total state spending from state sources paid to all units of local government shall not be less than the proportion in effect in fiscal year 1978-1979. The executive budget submitted to the legislature and the budget enacted by the legislature shall be in compliance with section 30 of article IX of the state constitution of 1963.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1350 State spending paid to units of local government; refunds or other repayments.

Sec. 350.

(1) If state government assumes the financing and administration of a function, after December 22, 1978, which was previously performed by a unit of local government, the state payments for the function shall be counted as state spending paid to units of local government.

(2) Refunds or other repayments of prior year revenues shall not be considered in the determination of total state spending.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1350a Additional definitions.

Sec. 350a.

As used in sections 26 to 28 of article IX of the state constitution of 1963:

(a) “Personal income of Michigan” for a calendar year means total annual personal income as officially reported by the United States department of commerce, bureau of economic analysis, or its successor, in August of the year following the calendar year for which the report is made. Revision of the total annual personal income figure as reported by the bureau of economic analysis after August of the year following the calendar year for which the report is made shall not cause personal income of Michigan as defined to be revised.

(b) “Total state revenues” means the combined increases in net current assets of the general fund and special revenue funds, except for component units included within the special revenue group for reporting purposes only. For fiscal years beginning after September 30, 1986, total state revenues shall be computed on the basis of generally accepted accounting principles as defined in this act. However, total state revenues shall not include the following:

(i) Financing sources which have previously been counted as revenue, for the purposes of section 26 of article IX of the state constitution of 1963 such as, beginning fund balance, expenditure refunds, and residual-equity and operating transfers from within the group of funds.

(ii) Current assets generated from transactions involving fixed assets and long-term obligations in which total net assets do not increase.

(iii) Revenues which are not available for normal public functions of the general fund and special revenue funds.

(iv) Federal aid.

(v) Taxes imposed for the payment of principal and interest on voter-approved bonds and loans to school districts authorized under section 16 of article IX of the state constitution of 1963.

(vi) Tax credits based on actual tax liabilities or the imputed tax components of rental payments, but not including the amount of any credits not related to actual tax liabilities.

(vii) Refunds or payments of revenues recognized in a prior period.

(viii) The effects of restatements of beginning balances required by changes in generally accepted accounting principles.

(c) The calculation of total state revenues required by section 350b(3) shall not be adjusted after the filing of the report required by June 30, 1989, unless future changes in generally accepted accounting principles would substantially distort the comparability of the base year and the current and future years. In no event shall intervening years be recalculated.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1350b Prohibited taxes; revenue limit; report.

Sec. 350b.

(1) Effective with the 1979-80 state fiscal year, and for each state fiscal year thereafter, the legislature shall not impose taxes of any kind which would result in total state revenues exceeding the revenue limit established in subsection (2).

(2) The revenue limit shall be equal to the product of the ratio of total state revenues in the 1978-79 state fiscal year divided by the personal income of Michigan in calendar year 1977 computed by rounding the quotient to 4 decimal places, multiplied by the personal income of Michigan in either the prior calendar year or the average of personal income of Michigan in the previous 3 calendar years, whichever is greater.

(3) The department shall submit to the legislature, the fiscal agencies, and the auditor general not later than June 30, 1989 a report which shall calculate in detail the base revenue limit as established in subsection (2). This report shall become effective 90 days after submission to the legislature unless disapproved by a concurrent resolution approved by a majority of the members elected and serving in each house by a record roll call vote. If this report takes effect, the calculation of the base revenue limit contained in the report shall be used for the purposes of subsection (2).

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1350c Prohibited expenditures; amount withdrawn from countercyclical budget and economic stabilization fund considered surplus.

Sec. 350c.

(1) Expenditures of state government which exceed the sum of the following amounts shall not be incurred in any fiscal year:

(i) The revenue limit established in section 350b.

(ii) A surplus from a previous year.

(iii) Federal aid.

(iv) Taxes imposed for the payment of principal and interest on bonds, approved by the voters and authorized under section 15 of article IX of the state constitution of 1963 .

(v) Loans to school districts authorized under section 16 of article IX of the state constitution of 1963.

(vi) The dollar amount of an emergency established pursuant to section 27 of article IX of the state constitution of 1963.

(vii) Other amounts excluded from the calculation of the revenue limit under the definition established in section 350a.

(2) For the purposes of this section, an amount withdrawn from the countercyclical budget and economic stabilization fund created pursuant to section 351 shall be considered a surplus.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1350d Revenues required to be refunded; procedures.

Sec. 350d.

(1) The procedures enumerated in this section shall be followed when revenues are required to be refunded pursuant to section 26 of article IX of the state constitution of 1963.

(2) For any fiscal year in which total state revenues exceed the revenue limit as provided in section 26 of article IX of the state constitution of 1963 by 1% or more, the revenues in excess of the revenue limit shall be refunded in accordance with 1941 PA 122, MCL 205.1 to 205.31, for the taxpayer's tax year beginning in the fiscal year for which it is determined that the revenue limit has been exceeded.

(3) A refund shall not be required if total state revenues exceed the revenue limit by less than 1%.

(4) If total state revenues exceed the revenue limit by less than 1%, the governor shall recommend to the legislature that the excess be appropriated to the countercyclical budget and economic stabilization fund, or its successor.

(5) A refund required pursuant to this section shall be refunded during the fiscal year beginning on the October 1 following the filing of the report required by section 350e which determines that the limit was exceeded in the prior fiscal year for which the report was filed.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2007, Act 183, Imd. Eff. Dec. 21, 2007
Popular Name: Act 431
Popular Name: DMB



Section 18.1350e Report.

Sec. 350e.

The department shall annually prepare a report which summarizes in detail the state's compliance with the revenue limit established in section 350b. The report shall be submitted to the auditor general for review and comment not later than May 31 of each year, and shall be published by submission to the legislature not later than June 30 of each year.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1351 Countercyclical budget and economic stabilization fund; creation; purpose; definitions.

Sec. 351.

(1) A countercyclical budget and economic stabilization fund is created to assist in stabilizing revenue and employment during periods of economic recession and high unemployment.

(2) As used in this section and sections 352 to 359, “fund” means the countercyclical budget and economic stabilization fund.

(3) As used in section 352, “current calendar year” means the year that ends December 31 in which the determination of the transfer into or out of the fund is being made.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1352 Transfer of funds based on annual growth rate; formula.

Sec. 352.

(1) When the annual growth rate is more than 2%, the percentage excess over 2% shall be multiplied by the total state general fund-general purpose revenue for the fiscal year ending in the current calendar year to determine the amount to be transferred to the fund from the state general fund in the fiscal year beginning in the current calendar year.

(2) When the annual growth rate is less than 0%, the percentage deficiency under 0% shall be multiplied by the total state general fund-general purpose revenue for the fiscal year ending in the current calendar year to determine the eligible amount to be transferred to the state general fund from the fund in the fiscal year ending in the current calendar year. When the formula calls for a larger transfer from the fund than is necessary to balance the current fiscal year state general fund-general purpose budget, the excess shall remain in the fund.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1985, Act 96, Imd. Eff. July 18, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1991, Act 29, Eff. Mar. 30, 1992 ;-- Am. 1991, Act 72, Imd. Eff. July 11, 1991 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1353 State unemployment rate; table; purposes for which money may be appropriated from fund; appropriation to Michigan state parks endowment fund.

Sec. 353.

(1) In a calendar quarter following a calendar quarter in which the seasonally adjusted state unemployment rate as certified by the director of the department of career development or its successor is 8% or more, an amount may be appropriated from the fund by the legislature for the purposes listed in this section in accordance with the following table:

(2) The legislature may appropriate by law money from the fund in the amounts as provided in this section to assist in the following countercyclical economic stabilization purposes:

(a) Capital outlay.

(b) Public works and public service jobs.

(c) Refundable investment or employment tax credits against state business taxes for new outlays and hiring in this state.

(d) Any other purpose the legislature may provide by law which provides employment opportunities counter to the state's economic cycle.

(3) Notwithstanding subsections (1) and (2), there is hereby appropriated $40,000,000.00 from the fund for the Michigan state parks endowment fund. The appropriation provided for in this subsection shall only be effective after the proceeds from the sale of the accident fund have been transferred to the fund as provided for in section 701a of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.701a.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1994, Act 107, Eff. Mar. 30, 1995 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999



Section 18.1353a, 18.1353b Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1353c Repealed. 2007, Act 145, Imd. Eff. Dec. 1, 2007.



Section 18.1353d Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1353e, 18.1353f Repealed. 2007, Act 145, Imd. Eff. Dec. 1, 2007.



Section 18.1354 Executive budget and appropriations bill; estimate of transfer into or out of fund; installments; transfer of unreserved general fund-general purpose balances.

Sec. 354.

(1) The executive budget for each fiscal year shall contain an estimate of the transfer into or out of the fund required by section 352.

(2) The legislature shall include a final estimate of the transfer into or out of the fund required by section 352 in the appropriations bill which contains the revenue estimate required by section 31 of article IV of the state constitution of 1963.

(3) Except as provided in subsection (4), a transfer into the fund shall be made in equal monthly installments throughout the fiscal year. Except as provided in subsection (4), a transfer out of the fund may be made as needed during the fiscal year.

(4) Notwithstanding section 352, for each fiscal year ending after October 1, 1997, all unreserved general fund-general purpose balances at the final close of the fiscal year shall be transferred to the fund. If an amount is required to be transferred to the fund for a fiscal year under section 352, any amount transferred to the fund under this subsection shall be considered to be a part of the amount transferred to the fund for purposes of section 352.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1994, Act 107, Eff. Mar. 30, 1995 ;-- Am. 1994, Act 108, Imd. Eff. Apr. 26, 1994 ;-- Am. 1995, Act 159, Imd. Eff. Sept. 25, 1995 ;-- Am. 1995, Act 286, Imd. Eff. Jan. 9, 1996 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999



Section 18.1354a Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1355 Adjustment of transfer into or out of fund; condition; adjustment of appropriation from fund.

Sec. 355.

The transfer into or out of the fund as provided in section 352 for each fiscal year beginning after September 30, 1978, may be adjusted in light of revision in the annual growth rate for the calendar year upon which that transfer was made. If an adjustment is made, it shall be implemented by an appropriation bill enacted into law. The adjustment, if made, shall be directly proportional to an increase or decrease in the annual growth rate, but the adjustment shall not be in excess of 1% multiplied by the total general fund-general purpose revenue of the fiscal year upon which the transfer was based. The basis for an adjustment shall be a change in the personal income level for that calendar year as determined by the bureau of economic analysis of the United States department of commerce or its successor in the last report it makes before April 30 of the fiscal year in which that calendar year ended. The adjustment, if made, shall be effective on June 1 of the fiscal year in which the transfer is made.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1991, Act 72, Imd. Eff. July 11, 1991 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1356 Balance in fund; rebate of excess.

Sec. 356.

The balance in the fund shall not exceed 10% of the combined level of general fund-general purpose and school aid fund revenues. If the balance in the fund at the end of a fiscal year exceeds 10% of the actual state general fund-general purpose and school aid fund revenues for that fiscal year, the excess shall be rebated to taxpayers on the individual income tax returns filed following the close of that fiscal year according to a schedule to be established by law.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1357 Shortfall in state general fund - general purpose revenue.

Sec. 357.

In each fiscal year in which a transfer to the fund takes place, if the state general fund-general purpose revenue falls short of the level upon which a balanced state general fund budget was adopted for that year and the shortfall cannot be attributed to a statutory change in the tax rate, the tax base, fee schedules, or any other change in the revenue sources by which the general fund estimate was made, an amount not to exceed the amount deposited into the fund for that fiscal year may, by majority vote of the members elected to and serving in each house, be appropriated from the fund to raise state general fund-general purpose revenue to the level originally anticipated.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1358 Emergency appropriation from fund; conditions; additional transfer; amounts.

Sec. 358.

(1) Except as otherwise provided in this section, the legislature may make an emergency appropriation from the fund subject to all of the following conditions:

(a) The maximum appropriation from the fund for budget stabilization as provided in section 352(2) has already been made for the current fiscal year.

(b) The legislature has approved the emergency appropriations bill by a 2/3 majority vote of the members elected to and serving in each house.

(c) The emergency appropriations bill becomes law.

(2) The additional transfer from the fund may be made only for the current fiscal year.

(3) For the fiscal year ending September 30, 2001, the fiscal year ending September 30, 2002 and for each fiscal year beginning with the fiscal year ending September 30, 2004 and ending with the fiscal year ending September 30, 2016, there is appropriated and transferred from the fund to the state trunk line fund established under section 11 of 1951 PA 51, MCL 247.661, the sum of $35,000,000.00.

(4) For the fiscal year ending September 30, 2000, there is appropriated and transferred from the fund to the state trunk line fund established under section 11 of 1951 PA 51, MCL 247.661, the sum of $37,100,000.00.

(5) For the fiscal year ending September 30, 2000, an amount equal to the unreserved general fund/general purpose balance transferred to the fund for the fiscal year ending September 30, 2000, but not to exceed $62,900,000.00, is appropriated and transferred from the fund to the state trunk line fund established under section 11 of 1951 PA 51, MCL 247.661.

(6) For the fiscal year ending September 30, 2014, there is transferred $194,800,000.00 from the fund to the settlement administration fund created in the Michigan settlement administration authority act for the purposes described in that act.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2000, Act 189, Imd. Eff. June 20, 2000 ;-- Am. 2002, Act 504, Imd. Eff. July 19, 2002 ;-- Am. 2014, Act 188, Imd. Eff. June 20, 2014
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1359 Combining amounts in fund and in state treasury for purposes of cash management; investment earnings; separate accounting; crediting transfer to fund.

Sec. 359.

Amounts in the fund may be combined by the state treasurer with other amounts in the state treasury for purposes of cash management. The earnings from investment of the fund shall accrue to the fund. The fund shall be accounted for separately from other funds of the state. A transfer to the fund shall be credited toward the fund balance at the start of the fiscal year in which the transfer takes place subject to later revision according to section 355 in the same fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1360 Michigan infrastructure fund; creation; deposit; investment; interest and earnings; money at close of fiscal year; administration of fund for auditing purposes; expenditure.

Sec. 360.

(1) The Michigan infrastructure fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the Michigan infrastructure fund. The state treasurer shall direct the investment of the Michigan infrastructure fund. The state treasurer shall credit to the Michigan infrastructure fund interest and earnings from Michigan infrastructure fund investments.

(3) Money in the Michigan infrastructure fund at the close of the fiscal year shall remain in the Michigan infrastructure fund and shall not lapse to the general fund.

(4) The department shall be the administrator of the Michigan infrastructure fund for auditing purposes.

(5) Money shall be expended from the Michigan infrastructure fund, upon appropriation, only to offset future infrastructure expenses as provided by law.

History: Add. 2016, Act 223, Imd. Eff. June 23, 2016
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1360a Expenditure of money; limitation.

Sec. 360a.

Money in the Michigan infrastructure fund shall be expended only as provided in an appropriation act.

History: Add. 2016, Act 223, Imd. Eff. June 23, 2016
Popular Name: Act 431
Popular Name: DMB
Popular Name: Rainy Day Fund



Section 18.1361 Submission of tax credit, deduction, and expenditure report.

Sec. 361.

The tax credit, deduction, and exemption report as provided by 1979 PA 72, MCL 21.271 to 21.296, shall be submitted with the annual budget message by the governor to the legislature pursuant to 1979 PA 72, MCL 21.271 to 21.296.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 2003, Act 68, Imd. Eff. July 22, 2003
Popular Name: Act 431
Popular Name: DMB



Section 18.1362, 18.1362a Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1363 Transmittal of budget to members of legislature and fiscal agencies; line-item appropriation detail; computer software application.

Sec. 363.

Within 30 days after the legislature convenes in regular session, except in a year in which a newly elected governor is inaugurated into office when 60 days shall be allowed, the governor shall transmit to each member of the legislature and the fiscal agencies the budget in detail as provided in this act, accompanied by such explanations and recommendations relative thereto as the governor considers necessary. At the time the budget is transmitted to the legislature, the director shall transmit line-item appropriation detail to the fiscal agencies using a computer software application that is compatible with the budget tracking computer systems used by the respective fiscal agencies.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1993, Act 2, Imd. Eff. Feb. 16, 1993 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1366 Financing and maintenance of state agency subject to act.

Sec. 366.

Each state agency is subject to this act and shall be financed and maintained by specific appropriations by the legislature from the operating funds of the state, as such funds may be dedicated by law, pursuant to the submission of the state budget.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1367 Transmittal of executive budget bills and bills for additional revenue to members of legislature and fiscal agencies; contents of executive budget bill and enacted budget bill.

***** 18.1367 THIS SECTION IS AMENDED 91 DAYS AFTER ADJOURNMENT OF THE 2016 REGULAR SESSION SINE DIE: See 18.1367.amended *****

Sec. 367.

(1) Concurrent with transmitting the state budget to the legislature, the governor shall submit to the legislature and the fiscal agencies executive budget bills containing itemized statements of estimated state spending to be paid to local units of government, individual line item amounts, including the number of FTE positions to be funded by each individual line item amount, for the proposed expenditures and any necessary bills for additional revenue to provide financing for the proposed expenditures.

(2) One executive budget bill and 1 enacted budget bill shall contain all of the following:

(a) The estimated revenue for each state operating fund in sufficient detail to provide for comparison with actual revenue.

(b) Summary totals for each state operating fund to reflect that recommended expenditures for each fund are within proposed and estimated resources.

(c) A statement of estimated state spending to be paid to units of local government, total state spending from state sources of financing, and the state-local proportion derived from that data.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1367.amended Transmittal of executive budget bills to members of legislature and fiscal agencies; contents of executive budget bill and enacted budget bill.

***** 18.1367.amended THIS AMENDED SECTION IS EFFECTIVE 91 DAYS AFTER ADJOURNMENT OF THE 2016 REGULAR SESSION SINE DIE *****

Sec. 367.

(1) Concurrent with transmitting the state budget to the legislature, the governor shall submit to the legislature and the fiscal agencies executive budget bills containing itemized statements of estimated state spending to be paid to local units of government; annual required employer contributions toward total unfunded retiree health care and pension legacy costs as determined by the state's consulting actuary for each department and the legislative branch and the judicial branch; individual line item amounts, including the number of FTE positions to be funded by each individual line item amount, for the proposed expenditures; and any necessary bills for additional revenue to provide financing for the proposed expenditures.

(2) One executive budget bill and 1 enacted budget bill shall contain all of the following:

(a) The estimated revenue for each state operating fund in sufficient detail to provide for comparison with actual revenue.

(b) Summary totals for each state operating fund to reflect that recommended expenditures for each fund are within proposed and estimated resources.

(c) A statement of estimated state spending to be paid to units of local government, total state spending from state sources of financing, and the state-local proportion derived from that data.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2016, Act 221, Eff. (sine die)
Popular Name: Act 431
Popular Name: DMB



Section 18.1367a “Conference” and “principal” defined.

Sec. 367a.

As used in this section and sections 367b to 367f:

(a) “Conference” means the revenue estimating conference established by this act.

(b) “Principal” means a person designated in section 367b to be a principal of the conference.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991



Section 18.1367b Revenue estimating conference; principals; forecasts.

Sec. 367b.

(1) A revenue estimating conference shall be held in the second week of January and in the third week in May of each year, and as otherwise provided in this act.

(2) The principals of the conference shall be the state budget director or the state treasurer, the director of the senate fiscal agency, and the director of the house fiscal agency, or their respective designees.

(3) The conference shall establish an official economic forecast of major variables of the national and state economies. The conference shall also establish a forecast of anticipated state revenues as the conference determines including the following:

(a) State income tax collections.

(b) State sales tax collections.

(c) Corporate income tax collections.

(d) Michigan business tax collections.

(e) Total general fund/general purpose revenues.

(f) Lottery transfers to the school aid fund.

(g) Total school aid fund revenues.

(h) Annual percentage growth in the basic foundation allowance provided for in the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772.

(i) Compliance with the state revenue limit established by section 26 of article IX of the state constitution of 1963.

(j) Pay-ins or pay-outs required under the countercyclical budget and economic stabilization fund.

(4) The conference's official forecast of economic and revenue variables shall be determined by consensus among the principals.

(5) The forecasts required by this section shall be for the fiscal year in which the conference is being held and the next 2 ensuing fiscal years. The conference shall also forecast general fund/general purpose revenue trend line projections and school aid fund revenue trend line projections for the next 2 ensuing fiscal years.

(6) The May revenue estimating conference shall establish expenditure forecasts for medicaid expenditures and for human services caseloads and expenditures for the fiscal year in which the conference is being held and the next 2 ensuing fiscal years.

(7) The official conference forecasts of revenues and expenditures shall be based upon the assumption that the current law and current administrative procedures will remain in effect for the forecast period.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2007, Act 183, Imd. Eff. Dec. 21, 2007 ;-- Am. 2011, Act 47, Imd. Eff. May 27, 2011



Section 18.1367c Requests by conference for assistance and data.

Sec. 367c.

The conference may request and shall receive from all public officers, departments, agencies, and authorities of the state the assistance and data needed to enable it to fulfill its duties.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991



Section 18.1367d Conference procedures.

Sec. 367d.

(1) The procedures of the conference shall be decided by the principals, except that any final action establishing an official forecast shall be taken only with the unanimous decision of all of the principals, and a conference shall complete its work within a period of not more than 5 days unless extended by consensus of the principals.

(2) All sessions and meetings of a conference shall be open to the public.

(3) A principal may invite persons to make a presentation or offer testimony to the conference.

(4) A principal shall preside over conference sessions, convene conference sessions, and specify topics to be included on the conference agenda. The responsibility of presiding over sessions of the conference shall be rotated annually among the principals. The principals shall elect the initial chairperson and thereafter the position of chairperson shall rotate among the principals each year.

(5) The chairperson presiding over a conference is also responsible for setting the conference date and preparing and distributing the necessary workpapers before the conference. The workpapers shall include comparisons between alternative information where a comparison is warranted.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991



Section 18.1367e Publication of economic and revenue forecasts.

Sec. 367e.

The conference shall publish the economic and revenue forecasts established by the conference.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991



Section 18.1367f Convening conference upon request of principal.

Sec. 367f.

Upon the written request of a principal, a conference shall be convened by the chairperson.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999



Section 18.1367g Repealed. 1991, Act 72, Imd. Eff. July 11, 1991.



Section 18.1368 Monitoring passage of budget bills; assisting governor in explanation of recommendations; revisions to recommendations and estimates; veto recommendations.

Sec. 368.

The state budget director shall monitor passage of budget bills and assist the governor in the explanation to the legislature of recommendations contained in the state budget proposal. As it may be necessary, the state budget director shall prepare revisions to recommendations and estimates during consideration of the state budget by the legislature. The state budget director may develop recommendations to the governor for veto of items in a budget bill as passed by the legislature.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1369 Item or items vetoed by governor; funding from other source.

Sec. 369.

A distinct item or items vetoed by the governor that are not subsequently overridden by the legislature shall not be funded from any other source without a new specific appropriation.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1371 Expenditure or obligation exceeding gross appropriation level prohibited; responsibility for exceeding appropriation; report of violation and statement of action taken; division of appropriation into allotments; spending plan; review of allotments; report; remedies to maintain level of program service.

Sec. 371.

(1) An employee of a state agency shall not make or authorize an expenditure or incur an obligation that results in the agency exceeding the gross appropriation level of an appropriation line item made to that agency by the legislature. The chief executive officer and the chief financial officer of a state agency are responsible for any action taken by a state agency that results in exceeding an appropriation. The chief executive officer of a state agency shall report a violation of this subsection immediately to the director and the chairpersons of the senate and house appropriations committees, together with a statement of any action taken to remedy the occurrence.

(2) Within 15 days after a bill appropriating an amount is enacted into law, the amount appropriated shall be divided into allotments by department and by state agency based on periodic requirements to represent a spending plan. The state budget director shall review the allotments. Not later than June 1 of each year, the director shall submit to the chairpersons of the appropriations committees and the fiscal agencies a report that provides estimates as to which departments are spending at a rate that would exceed the level of the appropriation for the fiscal year. This report shall include recommendations as to actions that need to be taken to ensure that actual expenditures do not exceed the appropriation at the close of the fiscal year. When it appears that a spending plan, or sources of financing related to a spending plan, do not provide the level of program service assumed in the appropriation for the fiscal year, the state budget director shall immediately notify the chairpersons and minority chairpersons of the appropriations committees, the chairpersons and minority chairpersons of the appropriate appropriations subcommittees, and the fiscal agencies.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2007, Act 2, Imd. Eff. Mar. 19, 2007
Popular Name: Act 431
Popular Name: DMB



Section 18.1372 Adjustment of allotments; withholding payment; limitation on payments; open-end appropriations; reduction or adjustment of allotments; report of action taken; directives for allotment of appropriations.

Sec. 372.

(1) Allotments may be adjusted by the state budget director as requested by a department, subject to the considerations in section 371(2).

(2) A payment which would exceed an allotment balance may be withheld by order of the state budget director. Payments shall not exceed the total periodic allotments for the fiscal year.

(3) For open-end appropriations, a continuing allotment may be approved by the state budget director or the state budget director may require the state agency to submit requests for periodic allotments.

(4) Allotments may be reduced or adjusted by the state budget director as a result of implementing measures of administrative efficiency, including the abolishment of positions by appointing authorities. An action taken under this section shall be reported to the appropriations committees and the fiscal agencies within 15 days after the action is taken.

(5) The state budget director may issue directives for the allotment of appropriations.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1373 Classification of line item in spending categories; spending plan; submission to state budget office; review; approval; resubmission of revised spending plan; submission to legislative committees; posting on public website; adjustments; definitions.

Sec. 373.

(1) Beginning fiscal year 2013-2014, each reporting unit shall classify each line item in the enacted budget in 1 of the following spending categories: core services, support services, or work projects. Each reporting unit shall prepare a spending plan for each line item in the most recently enacted budget.

(2) A spending plan under this section shall do all of the following:

(a) Summarize the line items by appropriation unit.

(b) Not exceed the gross appropriation for the line item in the enacted budget. A spending plan may propose a lesser amount if the federal or state revenues are anticipated to be less than the amount appropriated.

(c) Identify the budget requirements for each core service, support service, and work project to, at a minimum, the following expense categories:

(i) State employee wages.

(ii) State employee benefits including insurances, retirement, and other postemployment benefits.

(iii) Materials and equipment.

(iv) Facilities, including rent, building occupancy charges, and utilities.

(v) Direct payments to clients.

(vi) Medical payments on behalf of clients.

(vii) Educational expenses on behalf of clients or students.

(viii) Other contracts.

(ix) All other costs.

(d) Identify revenue sources and amounts for each appropriation unit.

(3) Each reporting unit shall submit its spending plan to the state budget office each year within 60 days after enactment of the budget. The state budget office shall define expense categories, design a standardized spending plan reporting format, and make the reporting form available for use by each reporting unit.

(4) Within 30 days after the state budget office receives the spending plans from the reporting units, the director of the state budget office shall either review and approve each spending plan or, if the director requests changes, return the spending plan to the reporting unit with a description of requested changes. The reporting unit shall resubmit a revised spending plan that addresses the requested changes within 2 weeks. The state budget director shall submit each approved spending plan to the appropriate appropriations subcommittees and the senate and house fiscal agencies in a spreadsheet-compatible format, and post it on the department's public website.

(5) For the fiscal year 2014-2015 and each subsequent fiscal year, the legislature intends that the state budget director and the senate and house appropriations committees work to identify suitable adjustments to the annual state budget process to utilize the information contained in the spending plans produced under this section.

(6) As used in this section:

(a) "Appropriation unit" means a numbered section in a budget bill that includes a related group of discrete line-item appropriations representing the structure of an organization or its major programs, the sum of which line-item appropriations equals the total appropriation for the appropriation unit and the sum of the appropriation unit total equals the total appropriation for the organization.

(b) "Core service" means an activity that provides measurable value to beneficiaries such as citizens, businesses, and units of local government.

(c) "Reporting unit" means a state agency, excluding a public body corporate and politic, to which an appropriation is made. However, a public body corporate and politic shall post annually on its website substantially the same spending and revenue data described in subsection (2)(c) and (d).

(d) "Schedule of programs" means a listing of the programs within a budget that are funded from a specific line item.

(e) "Support service" means an activity, such as information technology, accounting, human resources, legal, and other support functions that are required to support the ongoing delivery of core services.

(f) "Work project" means that term as defined in section 404 and that meets the criteria in section 451a(1).

History: Add. 2012, Act 536, Imd. Eff. Jan. 2, 2013



Section 18.1381 New or expanded programs.

Sec. 381.

A state agency shall not establish a new program or expand a current program, from any source of funds, above the level approved in the enacted budget. Proposals for new or expanded programs shall be documented as required and submitted by a state agency to the state budget director for recommendation to the legislature.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1382 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1384 Application for federal financial assistance; notification; form; contents; notice of award, rejection, revision, or deferment of application; report of availability and proposed allocation of grant funds; condition to commitment of grant funds; report.

Sec. 384.

(1) A state agency which applies for federal financial assistance shall notify the department within 10 days after the application is sent. The notification to apply for federal financial assistance shall be on a form prescribed by, and contain information requested by, the department. Within 10 days after the state agency receives notice that its application for federal financial assistance is awarded, rejected, revised, or deferred, the state agency shall provide notice of the award, rejection, revision, or deferment of the application to the department.

(2) Within 30 days after a state agency receives notice that a federal grant has been awarded to the state for which organizations or units of local government are eligible to apply, the state agency administering the federal grant program shall report to the legislature and the fiscal agencies the availability of the grant funds and the proposed plan for allocating the grant funds to the organizations or units of local government. A state agency shall not commit any federal grant funds before this notification to the legislature has occurred and a subsequent appropriation of the funds is made by the legislature.

(3) Before December 1 and June 1 of each year, each principal department shall report to the appropriations committees, the fiscal agencies, and the department estimates on the extent to which federal revenues appropriated have been realized and are expected for the remainder of the fiscal year. The report shall detail the estimate by program or grant, and catalog of federal domestic assistance account.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1386 Monthly financial reports; preparation; transmittal; contents.

Sec. 386.

(1) The state budget director shall prepare monthly financial reports.

(2) Within 30 days after the end of each month, the state budget director shall transmit copies of the monthly financial report to all the appropriations committee members and the fiscal agencies. The monthly financial report due by December 1 shall be the first monthly financial report to include statements concerning the fiscal year which began on October 1.

(3) Each monthly financial report shall contain the following information:

(a) A statement of actual monthly and year-to-date revenue collections for the general fund/general purpose revenues, school aid fund revenues, and the tax collections dedicated to the transportation funds; including a comparison with prior year amounts, statutory estimates, and the most recent estimates from the executive branch.

(b) A statement of estimated year-end appropriations lapses and overexpenditures for the state general fund by principal department.

(c) A statement projecting the ending state general fund and state school aid fund balances for the fiscal year in progress.

(d) A summary of current economic events relevant to the Michigan economy, and a discussion of any economic forecast or current knowledge of revenue collections or expenditure patterns that is the basis for a change in any revenue estimate or expenditure projection.

(e) A statement of estimated and actual total state revenues compared to the revenue limit provided for in section 26 of article IX of the state constitution of 1963.

(f) A statement of the estimated fiscal year-end balance of state payments to units of local government pursuant to section 30 of article IX of the state constitution of 1963.

(g) Any other information considered necessary by the state budget director or jointly requested by the chairpersons of the appropriations committees.

(h) A statement of year-to-date balances for the following funds:

(i) The countercyclical budget and economic stabilization fund or its successor.

(ii) The natural resources trust fund or its successor.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2011, Act 47, Imd. Eff. May 27, 2011
Popular Name: Act 431
Popular Name: DMB



Section 18.1388 Monitoring and projecting state spending paid to units of local government; remedial actions.

Sec. 388.

State spending to units of local government shall be continually monitored and projected by the state budget director. If projections indicate that state spending to units of local government will not meet the proportion required by law, the state budget director shall recommend to the governor, and the governor shall propose remedial actions to the legislature.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1389 Withholding of payment to municipality; purpose; report; “municipality” defined.

Sec. 389.

(1) The department or the department of treasury may withhold all or part of any payment that a municipality is entitled to receive under a budget act to the extent the withholdings are a component part of a plan, developed and implemented under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, for financing an outstanding obligation upon which the municipality defaulted. Amounts withheld shall be used to pay, on behalf of the municipality, unpaid amounts or subsequently due amounts, or both, of principal and interest on the outstanding obligation upon which the municipality defaulted.

(2) Within 30 days after any amount is withheld from any municipality pursuant to this section, the department withholding the payment shall report in writing the name of the municipality and the amount that is being withheld from that municipality to the appropriations committees and the fiscal agencies.

(3) For purposes of this section, “municipality” means that term as defined in section 103 of the revised municipal finance act, 2001 PA 34, MCL 141.2103.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2002, Act 188, Imd. Eff. Apr. 24, 2002
Popular Name: Act 431
Popular Name: DMB



Section 18.1391 Actual revenues falling below revenue estimates; review of appropriations; recommending reduction of expenditures; review of recommendations; order containing reductions; notice; meeting; approval or disapproval of order; implementation of order; filing order and resolutions; special lapse accounts.

Sec. 391.

(1) When it appears to the governor, based upon written information received by the governor from the budget director and the department of treasury, that actual revenues for a fiscal period will fall below the revenue estimates on which appropriations for that period were based, the estimates being as determined by the legislature in accordance with section 31 of article IV of the state constitution of 1963, the governor shall order the director to review all appropriations made by the legislature, except those made for the legislative and judicial branches of government or from funds constitutionally dedicated to specific purposes.

(2) Based upon needs, the director shall recommend to the governor a reduction of expenditures authorized by the appropriations, either direct or open-ended, for that fiscal year. The governor shall review the recommendations of the director and shall prepare an order containing reductions in expenditures authorized so that actual revenues for the fiscal period will be sufficient to equal the expenditures. The governor shall give not less than 5 days' written notice to the members of the appropriations committees specifying a time and place for a joint meeting of the governor and the appropriations committees, at which the governor shall present to the appropriations committees the governor's recommendations and copies of the governor's proposed order.

(3) Not later than 10 days after the submission of the order to the appropriations committees, each appropriation committee by vote of a majority of its members elected and serving shall approve or disapprove the order. Expenditures authorized by appropriations shall not be reduced unless approved by both appropriations committees. Upon approval by both appropriations committees, the director shall implement the order.

(4) If either appropriation committee disapproves the order, the order is without force and effect. Not later than 30 days after a proposed order is disapproved, the governor may give reasonable written notice of the time and place of a further joint meeting of the appropriations committees, at which time the governor shall submit another order reducing expenditures authorized by appropriations. Within 10 days after the receipt of that order by the appropriations committees, each appropriations committee, by a majority of its members elected and serving, shall approve or disapprove the order. Upon approval by both appropriations committees, the director shall implement the order.

(5) After the approval by both appropriations committees pursuant to subsection (3) or (4), a copy of the order of the governor and resolutions of both appropriations committees approving it shall be filed with the secretary of state and the order shall become effective.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1392 Reduction of line item appropriations in subsequent legislation.

Sec. 392.

This act shall not be construed to prohibit the legislature from reducing line item appropriations in budget acts in subsequent legislation.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1393 Administrative transfers of appropriations within department; purpose; notice; prohibited adjustments; approval or disapproval.

Sec. 393.

(1) Administrative transfers of appropriations within any department to adjust for current cost and price variations from the enacted budget items, or to adjust amounts between federal sources of financing for a specific appropriation line item, or to adjust amounts between restricted sources of financing for a specific appropriation line item, or to pay court judgments, including court approved consent judgments, or to pay all settlements and claims may be made by the state budget director not less than 30 days after notifying each member of the senate and house appropriations committees. Administrative transfers shall not include adjustments that have policy implications or that have the effect of creating, expanding, or reducing programs within that department. Those transfers may be disapproved by either appropriations committee within the 30 days and, if disapproved within that time, shall not be effective.

(2) A transfer of appropriations within any department other than an administrative transfer pursuant to subsection (1) shall not be made by the state budget director unless approved by both the senate and house appropriations committees. If the state budget director does not approve transfers adopted by both the senate and house appropriations committees under this subsection, the state budget director shall notify each member of both the senate and house appropriations committees of his or her action within 15 days after the senate and house appropriations committees' final approval.

(3) A transfer approved by the appropriations committees shall not be effective unless it is identical in terms of funding sources and dollar amounts.

(4) A transfer approved pursuant to this section shall constitute authorization to transfer the amount recommended and approved. However, the amount shall be reduced by the state budget director to be within the current unobligated amount of the appropriation.

(5) Capital outlay appropriations may be transferred from a state agency, community college, or institution of higher education to provide necessary funds for the completion of an authorized capital outlay project. Operating appropriations shall not be transferred into an existing capital outlay account.

(6) Transfers shall not be authorized under any of the following circumstances:

(a) To create a new line-item appropriation or to create a new state program.

(b) To or from an operating appropriation line-item that did not appear in the fiscal year appropriation bills for which the transfer is being made.

(c) To or from a work project as designated under section 451a.

(d) Between state governmental funds.

(7) Transfers of appropriations for financing sources shall be made concurrently with related transfers of appropriations for line expenditure items.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 430, Imd. Eff. Dec. 21, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1395 Financing from federal, state restricted, local, or private funding; financing by multiple fund sources; spending of state matching money; reductions; notice; adjustments; corrective action; prohibited transfer.

Sec. 395.

(1) Appropriation line items in a budget act financed from federal, state restricted, local, or private funding authorize spending only for the amount of the funds actually earned up to the amount appropriated. When an appropriation line item that is financed from federal, state restricted, local, or private funding sources is earning funds less than the appropriated amount, the department shall reduce the overall level of expenditures from the appropriation line item to reflect the estimated funding shortfall. In an appropriation line item financed by multiple fund sources, any state general fund/general purpose appropriation shall be used only after the federal, state restricted, local, or private funds have been expended.

(2) Except as otherwise provided in this section, spending of state matching money in an appropriation shall be maintained in the proportion appropriated. When federal money is earned in an amount less than appropriated and the matching requirements have not been reduced, spending of any state matching appropriation shall be reduced accordingly.

(3) When federal matching formulas are adjusted to increase the federal share of the costs of a program, spending of any state matching appropriation shall be reduced accordingly. Within 15 days after receipt of a notice of such a change, the state agency shall notify the state budget director. The state budget director shall within 15 days make a recommendation to the senate and house appropriations committees and the fiscal agencies to adjust existing appropriations to implement the change in the federal matching rate.

(4) When federal matching formulas are adjusted to reduce the federal share of the costs of a program, the affected state agency shall notify the department. After receipt of the notice of such a change the state budget director shall take appropriate corrective action. For purposes of this subsection, a transfer to increase the state matching appropriations shall not be permitted under section 393(1).

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 2007, Act 2, Imd. Eff. Mar. 19, 2007 ;-- Am. 2007, Act 169, Imd. Eff. Dec. 21, 2007
Popular Name: Act 431
Popular Name: DMB



Section 18.1396 Paying or recording certain expenditures from appropriations; notice of certain settlements or consent judgments; report.

Sec. 396.

(1) From the appropriations contained in a budget act, a state agency shall pay or record expenditures for the following:

(a) Court judgments, including court approved consent judgments; all settlements, awards, and claims.

(b) Writeoffs of accounts receivable recorded in a prior year.

(2) The attorney general shall notify the senate and house appropriations committees, the speaker of the house, the senate majority leader, and the fiscal agencies within 14 days after entering into a settlement or consent judgment which would result in a state obligation that exceeds $200,000.00. The notice shall include a summary of the facts of the case and the reason or reasons that the settlement or consent judgment would be in the best interests of the state.

(3) Before December 1 of each year, each principal department shall transmit to the appropriations committees and fiscal agencies a written report which includes all of the following:

(a) The total dollar amount of final judgments and settlements against the principal department for the most recent completed fiscal year.

(b) Each source of funding and item appropriating money in a budget act, which source and item is used to pay the judgments and settlements pursuant to subdivision (a).

(c) The total dollar amount of final judgments and settlements received in the most recent completed fiscal year pursuant to legal actions by the principal department.

(d) Each revenue account in which money was credited pursuant to subdivision (c).

(e) An estimate of the total dollar amount and a description of the facts involved in each court action currently pending against the department for the most recently completed fiscal year.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1397 Appropriations for 2001-2002 fiscal year; supplemental; adjustment; use of unexpended funds from trial court improvements work project; appropriations reduction.

Sec. 397.

(1) Appropriations for the 2001-2002 fiscal year are supplemented and adjusted as follows:

(2) Notwithstanding any other provisions in this section, unexpended fiscal year 2000-2001 appropriations from the trial court improvements work project may be used to satisfy the negative appropriations figure reflected in subsection (1)(a).

(3) The appropriations reduction in subsection (1)(a) for judiciary may include a reduction to the general fund portion of the court equity fund reimbursements line item not to exceed 7-1/2%.

History: Add. 2001, Act 161, Imd. Eff. Nov. 6, 2001
Popular Name: Act 431
Popular Name: DMB






431-1984-4 ARTICLE 4 (18.1401...18.1499)

Section 18.1401 Meanings of words and phrases.

Sec. 401.

For purposes of this article, the words and phrases defined in sections 402 to 404 have the meanings ascribed to them in those sections.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1402 Definitions; C to E.

Sec. 402.

(1) “Comprehensive annual financial report” means the official annual financial report of the state published by the department in accordance with section 23 of article IX of the state constitution of 1963.

(2) “Disbursement” means payment.

(3) “Encumbrance” means a commitment related to unperformed contracts for goods and services which is recognized as a reservation of fund balance for financial reporting purposes.

(4) “Expenditure” means charges incurred for work performed, supplies and materials delivered, services rendered, and grants and debt service due, whether or not payment has been made.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1403 Definitions; I to R.

Sec. 403.

(1) “Imprest cash” means an account with the state treasurer into which a fixed amount of money is placed for the purpose of minor or emergency disbursements.

(2) “Indirect cost” means an amount which is received from the federal government relative to administering an award, contract, or grant made by the federal government.

(3) “Operating fund” means a fund in which the revenues and expenditures are subject to appropriation control.

(4) “Petty cash” means a sum of money set aside on an imprest basis for the purpose of making change or paying small obligations.

(5) “Receipt” means payment received.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1404 Definitions; R to W.

Sec. 404.

(1) “Revenues” means the increases in the net current assets of a fund other than from expenditure refunds and residual equity transfers.

(2) “Revolving fund” means a self-supporting fund which provides services or sells goods to state agencies, other governmental jurisdictions, or the public.

(3) “Unencumbered balance” means that portion of an appropriation not yet expended and encumbered.

(4) “Unexpended balance” means that portion of an appropriation not yet expended.

(5) “Unit of local government” means unit of local government as defined by section 115(5).

(6) “Work project” means a 1-time nonrecurring undertaking for the purpose of accomplishing an objective contained in specific line-item appropriation for that purpose or any other specific line-item appropriation designated as a work project by law under criteria established under section 451a(1).

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1411 Repealed. 1988, Act 504, Imd. Eff. Dec. 29, 1988.



Section 18.1421 Internal control in management of state's financial transactions; powers of director; accounting principles.

Sec. 421.

(1) In order to establish strong internal control in the management of the state's financial transactions, the director may do any of the following:

(a) Issue directives for the accountability, custody, periodic inventory, and maintaining departmental records of the real and personal property and supplies and materials of the state.

(b) Issue directives relative to the formulation and control of a state central accounting system.

(c) Monitor, approve or disapprove, and assist in the development and enhancement of agency accounting systems. When assistance is provided, the state agency shall be interaccount billed for the cost of the services provided. The director shall issue directives to implement this subdivision.

(d) Examine, directly or by the director's representative, each proposed payment from the state treasury as will enable the director to certify to the state treasurer that the proposed payment is correct, for the discharge of a state liability or for some other purpose authorized by law, within the scope of the appropriation to which charged, and is not in excess of the unexpended or unencumbered balance of the appropriation. Except for investment transactions and refund of taxes, a payment shall not be made from the state treasury except upon certification of the director.

(e) Issue directives for the refund to payers of money which has been deposited in the state treasury through misunderstanding, inadvertence, or mistake and to which the state does not have a claim. The refunds shall be made pursuant to the directives except as otherwise provided in this act.

(f) Issue directives providing for and governing the establishment, the proper uses of, and accounting for imprest and petty cash funds by state agencies. An imprest or petty cash fund shall not exceed the monetary limit approved by the board.

(g) Prepare and publish a comprehensive annual financial report at the close of each fiscal year which clearly reflects the financial position of the state funds at the close of the fiscal year.

(2) If there is a conflict between generally accepted accounting principles, the principles adopted by the governmental accounting standards board, or its successor, shall be used. Changes in generally accepted accounting principles which require budgetary revisions shall be incorporated not later than the next executive budget after the change is issued. The director shall issue directives to incorporate any changes, additions, and rescissions made to the generally accepted accounting principles as they affect the accounting of state government. If an item is not covered by an existing generally accepted accounting principle, the director shall issue a directive which shall not be effective until 30 days after the directive is reported to the appropriations committee and the auditor general.

(3) The department shall not change an accounting principle, or the application of an accounting principle, from that which was followed in the preceding fiscal year if the change will materially affect the final year-end balance of an appropriated operating fund, unless the change in the accounting principle or the application of the accounting principle is reported to the senate and house appropriations committees not later than 120 days after the end of the fiscal year for which the change is to be implemented. However, the 120-day notice requirement shall not apply to a change in an accounting principle or the application of an accounting principle which is implemented to conform with requirements promulgated by the governmental accounting standards board, or its successor.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1421a Legislative and judicial access to state financial management system.

Sec. 421a.

(1) The legislative and judicial branches of government shall have uninterrupted access to all capabilities of the state financial management system.

(2) A person who deliberately interrupts access violates this section and is subject to a civil penalty of $1,000.00 per day for each separate violation of this section.

History: Add. 1994, Act 301, Imd. Eff. July 14, 1994
Popular Name: Act 431
Popular Name: DMB



Section 18.1422 Advances.

Sec. 422.

The chief executive officer of a principal department may make advances to participants in state programs which require the expenditure of money before reimbursement by the state or receipt of federal money. An advance shall not be made unless the advance is approved by the director of the department of management and budget. The director after consultation with the state treasurer shall issue directives implementing this section which shall provide for repayment, dollar limitations, and renewal authority.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1423 Examination of books, accounts, documents, systems, and financial affairs.

Sec. 423.

The director may examine, or cause to be examined, the books, accounts, documents, systems, and financial affairs of each state agency for the purpose of determining compliance with directives.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1424 Production of books, papers, and documents; examination; testimony; oaths.

Sec. 424.

(1) Upon demand of the director or any person duly designated by the director, an officer or employee of the state government shall produce for examination, the books of account, papers, and documents of their respective department or agency and shall truthfully answer all questions relating thereto.

(2) In connection with an examination, the director, or any person duly designated, may take testimony of witnesses, may administer oaths and examine such persons as may be necessary, and may compel the production of books, records, and papers.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1426 Books, records, and systems; adoption and use.

Sec. 426.

The chief executive officer of each principal department or state agency shall adopt and use the books, records, methods, and systems of accounting and reporting prescribed by the director.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1430 Capped federal funds, special revenue funds, and healthy Michigan fund; report on amounts and sources.

Sec. 430.

Within 10 working days after formal presentation of the executive budget, the state budget director shall report to the members of the senate and house appropriations committees and the senate and house fiscal agencies on the amounts and sources of all capped federal funds, special revenue funds as defined in the state of Michigan's comprehensive annual financial report, and the healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953, and an accounting of the state departments or agencies in which the executive budget proposes to spend the funds.

History: Add. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1431 Accounting for activities and programs; assignment; classification of funds.

Sec. 431.

The director shall assign the accounting for activities and programs established by the legislature to funds and classify each fund into fund types in accordance with generally accepted accounting principles. The director may, in consultation with the chief executive officers of state agencies significantly involved in the operation of funds, change the classification of funds when the operation of the fund changes or when there is a change in the application of generally accepted accounting principles.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1432 Merging, combining, or segregating fund.

Sec. 432.

The director, after consultation with the chief executive officer of the state agency significantly involved in the operation of the affected fund, may merge, combine, or segregate any fund which now is or may be provided by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1434 Crediting certain revenues to revolving fund; financial plan; report.

Sec. 434.

Revenues received from rates charged or goods sold and revenue which is received from any other source and designated to be credited to a revolving fund shall be credited to that fund. Within 60 days after the fiscal year begins, the director shall submit to the appropriations committees and fiscal agencies a financial plan for the ensuing fiscal year. The financial plan shall include the rate structure, a projected statement of revenues and expenses in sufficient detail to provide for comparison with actual revenues and expenses, a projected statement of receipts and disbursements, and any other information considered necessary by the director. Within 60 days after the end of the fiscal year, the director shall submit to the legislature, the appropriations committees, and the fiscal agencies a report on the status of all such revolving funds, including all information reported in the financial plan.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1435 Revolving funds; transferring net income to general fund.

Sec. 435.

The net income earned each fiscal year in the following revolving funds shall be transferred to the state general fund at the end of that fiscal year. The funds to which this section applies are as follows:

(a) Liquor purchase revolving fund.

(b) Michigan state fair revolving fund.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1437 Advances to revolving fund; repayment; long term advances for acquisition of equipment; limitation.

Sec. 437.

(1) The director may make advances to any revolving fund from time to time during a fiscal year, but all of the advances shall be repaid to the fund from which advanced before the end of the fiscal year.

(2) The director may, if approved by the board, make long term advances to the various revolving funds for the purpose of acquiring equipment. The amount of an advance made to any revolving fund shall not exceed the net book value of the assets acquired with the advance.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1441 Disposition of receipts; directives; subsection (1) inapplicable to state agency within legislative branch.

Sec. 441.

(1) The receipts of the state government, from whatever source derived, shall be deposited pursuant to directives issued by the state treasurer and credited to the proper fund. The director shall issue directives to implement this section relative to the accounting of receipts.

(2) Subsection (1) does not apply to a state agency within the legislative branch of state government. A state agency within the legislative branch of state government may receive and expend amounts in addition to those authorized in a budget act.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1442 Expenditure or transfer of funds appropriated to entity within legislative branch.

Sec. 442.

Funds appropriated to an entity within the legislative branch of state government shall be expended or be transferred to another account only with the written approval of the authorized agent of the legislative entity. When the authorized agent of the legislative entity notifies the department of its approval of an expenditure or transfer within the existing level of appropriations, the department shall immediately make the expenditure or transfer. The authorized legislative entity agents shall be designated by the speaker of the house for house entities, the senate majority leader for senate entities, and the legislative council for library of Michigan and legislative council entities.

History: Add. 1991, Act 72, Imd. Eff. July 11, 1991
Popular Name: Act 431
Popular Name: DMB



Section 18.1443 Money received by state agencies; forwarding to state treasurer; crediting to general fund; limitation on transfers.

Sec. 443.

Except as otherwise provided by law, all money received by the various state agencies for whom appropriations are made by a budget act shall be forwarded to the state treasurer and credited to the state general fund. The state budget director may make federal revenue transfers between the recipient state department and the spending state department only when funds are appropriated in the spending department.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1444 Encumbrances and receivables; reporting and recording.

Sec. 444.

The department shall issue directives which provide that at least once per month, each state agency shall report to the department all encumbrances against appropriation accounts and all revenue receivables against each source of financing. These encumbrances and receivables shall be recorded on the state's accounting system.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1447 Scorecard; metric categories; definitions.

Sec. 447.

(1) Each fiscal year, by the deadline established in section 363 for the governor to submit a budget to the legislature, each department shall have a strategic mission, vision, goals, and a balanced scorecard in place. The scorecard shall include at least 1 existing metric or establish at least 1 new metric for each 1-time or ongoing enhancement budget recommendation. Each metric shall be in 1 of the following categories:

(a) Customer service.

(b) Financial.

(c) Internal business process.

(d) Learning and growth.

(2) As used in this section:

(a) "Balanced scorecard" means a management tool that allows managers to lead through monitoring the performance of an organization on the few but vital set of activities and measures that drive enterprise success. It focuses not just on financial dimensions but also other vital areas such as employees, customers, processes, and any other area crucial to the success of the organization.

(b) "Customer service metric" means a standard that measures the value received from the citizen perspective and the scale and quality of the service.

(c) "Financial metric" means a standard for quantifying the amount that the strategy, implementation, and execution of an enhancement budget recommendation is contributing to the bottom line.

(d) "Internal business process metric" means a standard that measures how well business processes are structured or organized to meet citizen service expectations.

(e) "Learning and growth metric" means a standard that measures how well the people, technology, and climate support the strategy of the enhancement.

History: Add. 2012, Act 535, Imd. Eff. Jan. 2, 2013



Section 18.1448 Expenditure of state funds; availability of information on website homepages; "expenditure of state funds" defined.

Sec. 448.

(1) The department shall issue directives requiring all state agencies to provide the department with, and to make available through a link on their website homepages, all of the following information regarding the expenditure of state funds:

(a) The name of the entity receiving the funds.

(b) The amount of state funds.

(c) The funding state agency.

(d) A descriptive purpose of the funding action or expenditure.

(e) Any other information required by the department.

(2) Not later than January 1, 2013, the department shall develop and operate a searchable website accessible by the public at no cost to access the information provided in subsection (1).

(3) Nothing in this section shall require the disclosure of information that is considered confidential by state or federal law.

(4) As used in this section, "expenditure of state funds" means an expenditure of appropriated or nonappropriated funds processed through the state's central accounting system by an executive branch agency that includes, but is not limited to, all of the following:

(a) State purchases.

(b) Contracts and subcontracts.

(c) Grants.

History: Add. 2012, Act 381, Imd. Eff. Dec. 19, 2012



Section 18.1451 Lapse of unencumbered balance of appropriation; unascertainable documents; charging encumbrance to next succeeding fiscal year.

Sec. 451.

(1) At the close of the fiscal year, the unencumbered balance of each appropriation shall lapse to the state fund from which it was appropriated. A document which is not ascertainable before the cutoff date set by the director may be charged against a current year's appropriation if the chief accounting officer determines that the state agency was not willful in its failure to ascertain or record the document and if the amount of the payment would not have exceeded the unencumbered balance of the applicable appropriation in the prior fiscal year.

(2) An encumbrance entered into within 15 days before the end of the fiscal year and outstanding at the close of the fiscal year is not a charge against that fiscal year but is charged to the next succeeding fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1451a Work projects.

Sec. 451a.

(1) Except as provided in section 248, a work project appropriation continues to be available until completion of the work or 48 months after the last day of the fiscal year in which the appropriation was originally made, whichever comes first, then the remaining balance lapses to the state fund from which it was appropriated. For work projects established before the effective date of the amendatory act that added this section, the 48-month time period described in this subsection begins on the last day of the fiscal year in the year the amendatory act that added this section takes effect. To be designated as a work project, a work project shall meet all of the following criteria:

(a) The work project shall be for a specific purpose.

(b) The work project shall contain a specific plan to accomplish its objective.

(c) The work project shall have an estimated completion cost.

(d) The work project shall have an estimated completion date.

(2) The director has the authority to issue directives to lapse existing work project accounts at any time. The director shall notify each member of the senate and house appropriations committees and the fiscal agencies of work projects that the director has ordered to lapse. These directives may be disapproved by either the senate or house appropriations committee within 30 days after the date of notification and, if disapproved within that time, shall not be effective.

(3) Not later than 45 days after the conclusion of the fiscal year, the director shall notify the senate and house appropriations committees and the fiscal agencies of appropriations proposed to be designated as work projects in accordance with the definition contained in this act. These designations may be disapproved by either appropriations committee within 30 days after the date of notification and, if disapproved within that time, shall not be effective. The notification shall include an estimate of the dollar amount of the funds to be designated as work projects and a description of all work projects designated in an appropriations act.

(4) Not later than 120 days after the conclusion of the fiscal year, the director shall prepare and deliver to the senate and house appropriations committees and the fiscal agencies a report that summarizes current work project accounts. This report shall contain a listing of all work project accounts, the balance in each account, the amount of funds that lapsed from any previously designated work projects, and the funds that received these lapses.

History: Add. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1452 Payment and use of amounts appropriated in budget act.

Sec. 452.

(1) The amounts appropriated in a budget act shall be paid out of the state treasury at a time and in a manner as provided by law.

(2) Each of the amounts appropriated shall be used solely for the respective purposes stated in the budget act except as otherwise provided by law.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1453 Appropriations from restricted revenues; limitation on expenditure.

Sec. 453.

If appropriations are made in a budget act from restricted revenues including federal and matching revenues, the amount to be expended from the restricted revenue shall not exceed the amount appropriated in the budget act or the amount paid in, together with the balances carried forward from the previous fiscal year, whichever is the lesser.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1454 Appropriation of full-time equated positions; basis; report on status of FTE positions; report containing fiscal year summary of information required in subsection (2).

Sec. 454.

(1) Each budget act shall appropriate full-time equated positions based on 2,088 hours for 1.0 FTE position.

(2) Before the end of each quarter, the department of civil service shall provide a report to the department, the appropriations committees, and the fiscal agencies regarding the status of FTE positions for the preceding quarter. The quarterly report shall include, but shall not be limited to, the following information:

(a) The number of FTE positions, by department, on the last payroll for the preceding quarter.

(b) The increase or decrease in FTE positions, by department, compared to the last quarterly report.

(c) The difference between the appropriated FTE positions, and the actual number of FTE positions, by department, for that quarter.

(d) Summary totals for the information listed in subdivisions (a), (b), and (c).

(3) The department of civil service shall provide a report to the appropriations committees and the fiscal agencies by December 1 of each year, which shall include a fiscal year summary of the information required in subsection (2) for the most recently completed fiscal year.

History: Add. 1988, Act 504, Imd. Eff. Dec. 29, 1988 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1455 Appropriations for unclassified positions; use; eligibility of incumbents of unclassified positions to participate in state contributory insurance and longevity programs; prior years' service as classified employee in determining amount of longevity payment; use of appropriations for salaries and wages; payment of back salaries or wages.

Sec. 455.

(1) The appropriations made under a budget act for unclassified positions as specified by a line item appropriation shall only be used for those positions.

(2) Incumbents of unclassified positions in the executive branch of state government, the legislative auditor general's office, and judicial officers whose total compensation is payable by the state and who are not eligible to receive additional compensation from a county, township, or municipal governmental unit of this state pursuant to the state constitution of 1963 or state law, are eligible to participate in the state contributory insurance and longevity programs on the same basis as classified employees. Prior years' service as a classified employee shall be included in determining the amount of the longevity payment.

(3) The appropriations for salaries and wages shall be used only with respect to classified positions established by the civil service commission and to special personal service employees hired with approval of the department of civil service. Money appropriated in a budget act shall not be used to pay back salaries or wages to an employee, except for the purpose of paying appropriately authorized retroactive gross pay adjustments to an employee with an effective date prior to October 1 of the fiscal year in which the approval was given.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1456 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1458 Use of amounts authorized for equal employment opportunity services; filling positions; responsibility.

Sec. 458.

The amounts authorized in a budget act for equal employment opportunity services shall only be used to comply with laws or orders relative to equal opportunity employment and affirmative action programs. These positions shall be filled by persons employed by the principal executive officer of the state agency and shall be responsible only to that principal executive officer.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1459 Repealed. 1988, Act 504, Imd. Eff. Dec. 29, 1988.



Section 18.1460 Indirect cost rate or percentage; determination; report; request for appropriations of federal funds not to include funds for indirect costs; charging indirect cost to award, contract, or grant; crediting indirect cost; availability of revenues.

Sec. 460.

(1) A state agency shall determine what the indirect cost rate or percentage is for that state agency and shall report that indirect cost rate or percentage to the department, the appropriations committees, and the fiscal agencies. A state agency's request for appropriations of federal funds shall not include funds provided for indirect costs.

(2) A state agency which has received an award, contract, or grant shall charge the applicable indirect cost to that award, contract, or grant. The indirect cost shall be credited as revenue to the respective state funds to offset state expenditures for support services for which indirect costs were provided. These revenues shall be available to meet the required 1% payment to the civil service commission as set forth in section 5 of article XI of the state constitution of 1963 , as it applies to salaries and wages funded from federal revenues.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1461 Audit pursuant to federal law; single audits; conduct; funding; encumbering amounts to finance cost of audits; carrying over unexpended amounts; schedule of expenditures of federal awards.

Sec. 461.

(1) Each audit performed pursuant to 31 USC 7501 to 7507 shall be conducted by an independent auditor in accordance with generally accepted government auditing standards. Single audits for this state shall be conducted in accordance with 31 USC 7501 to 7507 by the auditor general or an independent accounting firm selected by the auditor general. For fiscal years beginning October 1, 1985 and through September 30, 2011, biennial audits of state departments and agencies shall be performed for purposes of complying with the requirements of 31 USC 7501 to 7507 pertaining to audit evaluation of the internal controls of this state and the state's compliance with material features of laws and regulations related to major federal assistance programs. For fiscal years beginning October 1, 2011 and each fiscal year thereafter, an annual statewide single audit shall be performed for purposes of complying with the requirements of 31 USC 7501 to 7507 pertaining to audit evaluation of the internal controls of this state and the state's compliance with material features of laws and regulations related to major federal assistance programs.

(2) For fiscal years beginning October 1, 1985 and through September 30, 2011, the funding for single audits shall be from the respective federal grants audited, in accordance with 31 USC 7501 to 7507. For fiscal years beginning October 1, 2011 and each fiscal year thereafter, funding for the statewide single audit shall be allocated to federal programs based on a methodology determined by the director that is in accordance with federal compliance requirements. The chief executive officer of each principal department shall ensure that sufficient amounts are encumbered from the appropriate federal grants to finance the cost of the audits. Any unexpended amounts of encumbered funds may be carried over into succeeding years to cover the cost of the single audits.

(3) The director, in consultation with the auditor general, shall issue directives to all state agencies concerning the procedures and timelines for compiling the schedule of expenditures of federal awards and all other information required for the statewide single audit. The director shall submit the schedule of expenditures of federal awards to the auditor general and the fiscal agencies.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1986, Act 251, Imd. Eff. Dec. 4, 1986 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999 ;-- Am. 2012, Act 233, Imd. Eff. June 29, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1462 Plan to comply with audit recommendations.

Sec. 462.

Within 60 days after the final audit is released, the principal executive officer of a state agency which is audited shall submit a plan to comply with the audit recommendations to the department. The plan shall be prepared in accordance with procedures prescribed by the principal department. Copies of the plan shall be distributed in accordance with the administrative guide to state government. Copies shall also be distributed to relevant house and senate appropriations subcommittees, relevant house and senate standing committees, fiscal agencies, and the executive office.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1463 Federal pass-through funds to local institutions and units of local government; appropriation; certain funds not to be expended unless appropriated.

Sec. 463.

Federal pass-through funds to local institutions and units of local government which do not require additional state matching funds and for which the criteria for distribution is established by the federal government are appropriated for the purposes intended. Unless provided for in other statutes, funds received during a fiscal year and unexpended funds carried forward from previous fiscal years for which a principal department has discretion as to how the funds will be distributed shall not be expended unless appropriated.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1470 Procurement contract for services; audit of vendor to verify compliance; provision; availability; exemption; "auditor general" defined.

Sec. 470.

(1) Beginning January 1, 2013, if a state agency enters into a procurement contract for services, the contract shall provide that the department or its designee may audit the vendor to verify compliance with the contract. The financial and accounting records associated with the contract shall be made available to the department or its designee and the auditor general, upon request, during the term of the contract and any extension of the contract and for 3 years after the later of the expiration date or final payment under the contract. The department and its designee shall not audit any matters outside the scope of the individual contract unless there is a separate constitutional or statutory basis for that audit.

(2) Beginning January 1, 2013, if a person receives a grant of state funds, the person shall agree to allow the department or its designee to audit the person to verify compliance with the terms of the grant. The person shall also agree that the financial and accounting records associated with the grant shall be made available to the department or its designee and the auditor general, upon request, during the term of the grant and any extension of the grant and for 3 years after the later of the expiration date or final payment under the grant. The department and its designee shall not audit any matters outside the scope of the individual grant unless there is a separate constitutional or statutory basis for that audit.

(3) Proprietary financial and accounting data and records associated with the contract or grant shall be exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) Nothing in this section shall limit the constitutional or statutory authority of the auditor general.

(5) As used in this section, "auditor general" means the auditor general or a certified public accounting firm selected by the auditor general to conduct the audit.

History: Add. 2012, Act 230, Imd. Eff. June 29, 2012
Popular Name: Act 431
Popular Name: DMB



Section 18.1483 Definitions used in MCL 18.1483 to 18.1489.

Sec. 483.

As used in this section and sections 484 to 489:

(a) “Department head” means the head of a principal department.

(b) “Internal accounting and administrative control system” means the methods through which reasonable assurances can be given that measures are being used by a principal department and its state agencies to safeguard assets, check the accuracy and reliability of accounting data, promote operational efficiency, and encourage adherence to prescribed managerial policies.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986
Popular Name: Act 431
Popular Name: DMB



Section 18.1484 System of reporting and general framework to be used in evaluations of internal accounting and administrative control systems; development; modification; notice.

Sec. 484.

(1) The director, in consultation with the auditor general, shall develop a system of reporting and a general framework which shall be used by the principal departments in performing evaluations on their respective internal accounting and administrative control systems.

(2) The director, in consultation with the auditor general, may modify the format for the report or the framework for conducting the evaluations after giving 30 days' notice to each principal department head and the senate and house appropriations committees.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1485 Internal accounting and administrative control system; establishment and maintenance; elements; duties of head of principal department; reports.

Sec. 485.

(1) The department head of each principal department shall establish and maintain an internal accounting and administrative control system within that principal department using the generally accepted accounting principles as developed by the accounting profession and in conformance with directives issued pursuant to section 141(d).

(2) Each internal accounting and administrative control system shall include, but not be limited to, all of the following elements:

(a) A plan of organization that provides separation of duties and responsibilities among employees.

(b) A plan that limits access to that principal department's resources to authorized personnel whose use is required within the scope of their assigned duties.

(c) A system of authorization and record-keeping procedures to control assets, liabilities, revenues, and expenditures.

(d) A system of practices to be followed in the performance of duties and functions in each principal department.

(e) Qualified personnel that maintain a level of competence.

(f) Internal control techniques that are effective and efficient.

(3) Each head of a principal department shall document the system, communicate system requirements to employees of that principal department, assure that the system is functioning as prescribed, and modify as appropriate for changes in condition of the system.

(4) The head of each principal department shall provide a biennial report on or before May 1 of each odd numbered year prepared by the principal department's internal auditor on the evaluation of the principal department's internal accounting and administrative control system to the governor, the auditor general, the senate and house appropriations committees, the fiscal agencies, and the director. For the period reviewed, the report shall include, but not be limited to, both of the following:

(a) A description of any material inadequacy or weakness discovered in connection with the evaluation of the department's internal accounting and administrative control system as of October 1 of the preceding year and the plans and a time schedule for correcting the internal accounting and administrative control system, described in detail.

(b) A listing of each audit or investigation performed by the internal auditor pursuant to sections 486(4) and 487.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1486 Internal auditor; appointment; member of state classified executive service; supervision; protection; duties; professional and auditing standards.

Sec. 486.

(1) Each principal department shall appoint an internal auditor. Each internal auditor shall be a member of the state classified executive service.

(2) Except as otherwise provided by law, each internal auditor shall report to and be under the general supervision of the department head.

(3) A person may not prevent or prohibit the internal auditor from initiating, carrying out, or completing any audit or investigation. The internal auditor shall be protected pursuant to the whistleblowers' protection act, 1980 PA 469, MCL 15.361 to 15.369.

(4) The internal auditor of each principal department shall:

(a) Receive and investigate any allegations that false or misleading information was received in evaluating the principal department's internal accounting and administrative control system or in connection with the preparation of the biennial report on the system.

(b) Conduct and supervise audits relating to financial activities of the principal department's operations.

(c) Review existing activities and recommend policies designed to promote efficiency in the administration of that principal department's programs and operations as assigned by the department head.

(d) Recommend policies for activities to protect the state's assets under the control of that principal department, and to prevent and detect fraud and abuse in the principal department's programs and operations.

(e) Review and recommend activities designed to ensure that principal department's internal financial control and accounting policies are in conformance with the department of management and budget accounting division directives issued pursuant to sections 421 and 444.

(f) Provide a means to keep the department head fully and currently informed about problems and deficiencies relating to the administration of that principal department's programs and operations and the necessity for and progress of corrective action.

(g) Conduct other audit and investigative activities as assigned by the department head.

(5) Each internal auditor shall adhere to appropriate professional and auditing standards in carrying out any financial or program audits or investigations.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1487 Internal auditor; reports; plan to correct problems, abuses, or deficiencies; public disclosure of information.

Sec. 487.

(1) Each internal auditor shall report immediately to the department head if the internal auditor becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs or operations of that principal department or its state agencies. If criminal activity is suspected, the department head shall immediately submit a report to the governor, attorney general, and the auditor general in accordance with reporting requirements established pursuant to section 484.

(2) Within 60 days after the receipt of a report filed pursuant to subsection (1), the department head shall submit a plan to correct the problems, abuses, or deficiencies to the director. Within 30 days after the receipt of the plan to correct, the director shall submit copies of the plan to correct to the auditor general and the senate and house appropriations committees.

(3) This section shall not be construed to authorize the public disclosure of information which is part of an ongoing criminal investigation or which is specifically prohibited from public disclosure by any other provision of law.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986
Popular Name: Act 431
Popular Name: DMB



Section 18.1488 Repealed. 1999, Act 8, Imd. Eff. Mar. 22, 1999.



Section 18.1489 Evaluation and report by auditor general.

Sec. 489.

The auditor general shall evaluate the implementation of the requirements of sections 483 to 488 and shall report to the legislature in the financial audit of each department.

History: Add. 1986, Act 272, Imd. Eff. Dec. 19, 1986 ;-- Am. 1992, Act 58, Imd. Eff. May 20, 1992
Popular Name: Act 431
Popular Name: DMB



Section 18.1491 Fiscal year.

Sec. 491.

The fiscal year of the state shall commence October 1 and continue through September 30.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1492 Including financial statements in comprehensive annual financial report; responsibility; statement format; audit; submission of statements.

Sec. 492.

The financial statements of all state agencies, as defined by generally accepted accounting principles as falling within the reporting responsibility of the state, shall be included in the comprehensive annual financial report of the state. The director shall designate and notify each state agency of this responsibility as well as describe the statement format that shall be followed by each agency so notified. The statements provided shall be followed by each state agency so notified. The statements provided shall be audited as provided by law or by the auditor general or independent auditors selected by the auditor general before submission to the department of management and budget and shall be submitted not later than 90 days following the close of the state's fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1493 Preliminary, unaudited financial statements including notes of general fund and state school aid fund; submission to legislature and fiscal agency.

Sec. 493.

The director shall submit preliminary, unaudited financial statements including notes of the general fund and the state school aid fund to the legislature and the fiscal agencies within 120 days after the end of the fiscal year.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 8, Imd. Eff. Mar. 22, 1999
Popular Name: Act 431
Popular Name: DMB



Section 18.1494 Comprehensive annual financial report; publication; preparation of financial statements; certificates of examination; disclosure of budgetary basis; deviation from generally accepted accounting principles; establishment and use of capital outlay reserve.

Sec. 494.

(1) Within 6 months after the end of the fiscal year, the director shall publish a comprehensive annual financial report which shall conform as nearly as practicable to established governmental reporting standards. The financial statements shall be prepared in accordance with generally accepted accounting principles and shall contain certificates of examination by the auditor general and any other independent auditor the auditor general may assign. The comprehensive annual financial report and the 120-day report shall contain disclosures of the budgetary basis if different from statements prepared under generally accepted accounting principles.

(2) A deviation from generally accepted accounting principles shall not be made unless authorized by statute. A deviation which is being employed at the time this act takes effect may continue until the deviation is corrected and accounted for on the basis of generally accepted accounting principles.

(3) When the state budget director determines that sufficient revenues exist, a capital outlay reserve shall be established. After a capital outlay reserve is established, the capital outlay reserve shall not be used to balance any deficit.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1495, 18.1496 Repealed. 1988, Act 504, Imd. Eff. Dec. 29, 1988.



Section 18.1497 Itemized statement of state spending paid to units of local government and total state spending from state sources; transmittal; calculation of spending proportion; publication of report; reporting amount of additional payments; payment of amount; making up shortfall in payments.

Sec. 497.

(1) The director shall transmit to the auditor general for review and comment, not later than May 31 of each year, an itemized statement of the state spending paid to units of local government and total state spending from state sources for the fiscal year in which this act takes effect, and each fiscal year thereafter, including a calculation of the proportion of state spending paid to units of local government to total state spending from state sources. The report shall be published by submission to the legislature not later than June 30 of each year.

(2) If the proportion calculated pursuant to subsection (1) is less than required by section 349, the statements required by this section shall report the amount of additional payments to units of local government which would have been necessary to meet the requirements of section 349. This amount shall be payable to units of local government not later than in the fiscal year following the fiscal year in which the deficiency in payments to units of local government was ascertained and reported to the legislature.

(3) Any appropriations to the fund which are intended to make up a shortfall in payments to units of local government for a prior fiscal year shall not be considered as state spending from state resources or as state payments to units of local government in the fiscal year in which the amounts are appropriated.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB



Section 18.1498 Local government payment fund; creation; reservation of money appropriated to fund; amounts considered state payments to units of local government.

Sec. 498.

(1) The local government payment fund is hereby created. Money appropriated to the fund by the legislature shall be reserved for use in a fiscal year when additional state payments to units of local government are necessary to meet the requirements of section 349.

(2) The amounts recommended by the governor or appropriated by the legislature into the fund described in subsection (1) shall be considered, for purposes of fulfilling the requirements of section 349, as state spending to be paid to units of local government.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1499 Closing schedule; procedural directives; appropriation transfer; monthly statement of estimated revenues; latest published estimate.

Sec. 499.

(1) At least 60 days before the end of the fiscal year, the director shall issue to all state agencies a closing schedule which shall list the dates by which financial information must be submitted to the department. The director may issue, from time to time, directives concerning the procedures to be followed by state agencies during the fiscal year end closing process.

(2) An appropriation transfer made for the purpose of increasing general fund revenues appropriated to offset an actual shortfall in appropriated federal or state restricted revenues shall not be effective unless the transfer is approved within 60 days after the end of the fiscal year. An appropriation transfer made for the purpose of increasing the gross appropriation level of an appropriation line item shall not be effective unless the transfer is approved within 60 days after the end of the fiscal year.

(3) For purposes of the closing, the monthly statement of estimated revenues for the month ending November 30, and submitted pursuant to section 386, shall be used, along with the latest published estimate available at that date for funds not included in the monthly financial report.

History: 1984, Act 431, Eff. Mar. 29, 1985 ;-- Am. 1988, Act 504, Imd. Eff. Dec. 29, 1988
Popular Name: Act 431
Popular Name: DMB






431-1984-5 ARTICLE 5 (18.1501...18.1594)

Section 18.1501 Severability.

Sec. 501.

If any portion of this act or the application of this act to any person or circumstances shall be found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of this act which can be given effect without the invalid portion or application, if the remaining portions are not determined by the court to be inoperable, and to this end this act is declared to be severable.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1551 Inquiry into administration of act; removal or suspension of appointed or elective public officer for violation; public officers to which section inapplicable; reporting reasons for suspension or removal.

Sec. 551.

(1) The governor shall inquire into the administration of this act.

(2) The governor may remove or suspend any appointive public officer for violations of this act.

(3) The governor may remove or suspend any elective public officer for violation of this act which constitutes gross neglect of duty, corrupt conduct in office, misfeasance, or malfeasance.

(4) This section does not apply to any public officer of the legislature or judicial branch of government.

(5) The governor shall report the reasons for any removal or suspension to the legislature.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1591 Repeal of acts and parts of acts.

Sec. 591.

The following acts and parts of acts are repealed:

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1592 Repeal of MCL 13.17 to 13.26.

Sec. 592.

Sections 17 to 26 of chapter 12 of the Revised Statutes of 1846, being sections 13.17 to 13.26 of the Michigan Compiled Laws, are repealed.

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB



Section 18.1594 Repeal of executive reorganization orders.

Sec. 594.

The following executive reorganization orders are rescinded and the assigned compiled law numbers shall be considered as repealed:

History: 1984, Act 431, Eff. Mar. 29, 1985
Popular Name: Act 431
Popular Name: DMB









E.R.O. No. 2000-7 EXECUTIVE REORGANIZATION ORDER (18.1681 - 18.1681)

Section 18.1681 Transfer of Michigan capitol park commission to director of department of management and budget by type III transfer.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Capitol Park Commission was created in the Department of Management and Budget in Section 298 of Act No. 431 of the Public Acts of 1984, added by Section 1 of Act No. 306 of the Public Acts of 1988, as amended, being Section 18.1298 et seq. of the Michigan Compiled Laws; and

WHEREAS, the Michigan Capitol Park Commission is responsible, in part, for management of the development and operation of the Michigan Capitol Park, as well as an annual report to the Governor and Legislature regarding the activities of the Michigan Capitol Park; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Capitol Park Commission can be more effectively organized and carried out by the Director of the Department of Management and Budget; and

WHEREAS, it is necessary in the interest of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

1. Except as provided in paragraph 2 below, all of the statutory authority, powers, duties, functions and responsibilities of the Michigan Capitol Park Commission set forth in Section 298 of Act No. 431 of the Public Acts of 1984, added by Section 1 of Act No. 306 of the Public Acts of 1988, as amended, being Section 18.1298 et seq. of the Michigan Compiled Laws, are hereby transferred to the Director of the Department of Management and Budget by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. The real property described as the Michigan Veteran's Memorial Park, created and transferred to the Michigan Veteran's Memorial Park Commission by Executive Orders 1992-11 and 1992-12, and Act No. 132 of the Public Acts of 1992, being Section 18.1298b(4) of the Michigan Compiled Laws, is not affected by this Executive Order and shall remain within the jurisdiction of the Michigan Veteran's Memorial Park Commission.

3. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Management and Budget.

4. The Director of the Department of Management and Budget shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

5. The Chairperson of the Michigan Capitol Park Commission and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Michigan Capitol Park Commission.

6. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the year.

7. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Capitol Park Commission for the activities transferred to the Director of the Department of Management and Budget by this Order are hereby transferred to the Director of the Department of Management and Budget.

8. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

9. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

10. The Michigan Capitol Park Commission is hereby abolished.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this Order.

History: 2000, E.R.O. No. 2000-7, Eff. Nov. 13, 2000






E.R.O. No. 1995-9 EXECUTIVE REORGANIZATION ORDER (18.1691 - 18.1691)

Section 18.1691 Department of management and budget; planning and effecting a unified and integrated structure for information processing systems and related services for all executive branch agencies.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government; and

WHEREAS, Section 141 of Act No. 431 of the Public Acts of 1984 ("Act 431"), as amended, being Section 18.1141 of the Michigan Compiled Laws, directs the Department of Management and Budget to survey and examine the administrative organization and operations of state agencies to secure greater administrative and program efficiency and economy; and

WHEREAS, attaining this goal requires the application of modern and effective management practices, and sound planning for and the development of responsive information processing systems; and

WHEREAS, Act 431 requires that the Department of Management and Budget minimize the duplication of activities among state agencies and between state agencies and businesses, and to effect a better organization and consolidation of functions among state agencies; and

WHEREAS, Section 269 of Act No. 431 of the Public Acts of 1984, as amended, being Section 18.1269 of the Michigan Compiled Laws, requires the Department of Management and Budget to establish, administer, operate or provide centralized services when advantageous to the state; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization and distribution of information processing resources in Executive Branch agencies.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The Department of Management and Budget shall plan for and effect a unified and integrated structure for information processing systems and related services for all Executive Branch agencies.

2. The Department of Management and Budget shall continuously maintain and update statewide plans for such integrated and unified structures to assure the effective and efficient use and administration of information processing resources.

3. The Department of Management and Budget shall perform continuing analyses and evaluations of information processing functions and activities throughout Executive Branch agencies and effect changes and modifications which improve administrative and operational effectiveness and efficiency.

4. The Department of Management and Budget shall be responsible for defining those resources which comprise information processing and related services and for the approval of all information processing equipment, software, systems and services to be acquired by Executive Branch agencies.

5. The Department of Management and Budget shall, as deemed appropriate, draw upon staff of other Executive Branch agencies for advice and assistance in the formulation and implementation of administrative and operational plans and policies.

6. The Department of Management and Budget shall, as necessary, consolidate available information processing resources within Executive Branch agencies, in support of its mission to minimize duplication of activities, consolidate functions, and effect better organization among state agencies.

7. The Department of Management and Budget shall plan, provision, operate, maintain, and manage information processing services and systems to be used by all Executive Branch agencies.

8. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of any transfers of equipment, human resources, and fiscal resources from any Executive Branch agency to consolidated or centralized information processing operations.

9. The Director of the Department of Management and Budget and the Directors of Executive Branch agencies shall enter into separate memoranda of record to execute transfers of resources and any attendant responsibilities and related records, such as vendor contracts and encumbrance documents, to the Department of Management and Budget pursuant to this order.

In fulfillment of the requirements of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective July 17, 1995.

History: 1995, E.R.O. No. 1995-9, Eff. July 17, 1995






E.R.O. No. 1995-12 EXECUTIVE REORGANIZATION ORDER (18.1695 - 18.1695)

Section 18.1695 Establishment of Michigan information network office and Michigan information network advisory board; transfer of powers and duties of department of education regarding regional educational media centers and district library media centers to department of management and budget by type II transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Section 1291 of Public Act No. 335 of 1993, as amended by Public Act No. 416 of 1994, required the Michigan Department of Management and Budget to prepare a plan to enable creation of the Michigan Information Network; and

WHEREAS, this Administration has advocated creation of the Michigan Information Network (MIN); and

WHEREAS, the MIN is the link to the "information superhighway" for the people of Michigan. It is a virtual network developed through a collaborative effort of private sector telecommunications companies, the State of Michigan, and users to share voice, video and data for the public good; and

WHEREAS, the Michigan Information Network Plan is a series of initiatives geared at accelerating the adoption rate and use of such a network; and

WHEREAS, both the Secchia Commission Report and the MIN Plan call for making more state government information easily available to the public; and

WHEREAS, establishment of Regional Educational Media Centers by Intermediate School Districts was authorized by Act No. 55 of the Public Acts of 1970, being Section 380.671 of the Michigan Compiled Laws, subject to criteria established by rule by the State Board of Education; and

WHEREAS, Act No. 121 of the Public Acts of 1988, being Section 380.1264a of the Michigan Compiled Laws, authorized local school districts to establish district library media centers; established the Library Media Program Advisory Committee to establish criteria for such programs; and authorized the Michigan Department of Education to advise local school districts on such programs; and

WHEREAS, the Office of Grants and Technology was created within the Michigan Department of Education by the State Board of Education and assigned to fulfill statutory responsibilities of the State Board of Education regarding Regional Educational Media Centers and the Library Media Program Advisory Committee, and such other responsibilities assigned by the State Superintendent of Public Instruction; and

WHEREAS, the Michigan Government Television Network was created within the Department of Management and Budget by Executive Order No. 1993-22; and

WHEREAS, the Michigan Information and Technology Network (MITN) was created by appropriation of $5,875,000 by Public Act No. 305 of 1988 to the Michigan Strategic Fund for such purpose, and that money, along with other monies, was transferred to MITN by the Michigan Strategic Fund pursuant to a grant agreement dated April 1, 1990; administrative responsibilities to determine MITN's compliance with certain representations and covenants in the grant agreement and the power to modify or waive any requirements remains with the Michigan Strategic Fund; and

WHEREAS, the Michigan Strategic Fund was transferred to the Michigan Jobs Commission by Executive Orders 1994-26 and 1995-5; and

WHEREAS, the functions, duties and responsibilities assigned to the Office of Grants and Technology, for Regional Educational Media Centers and District Library Media Centers, can be more effectively carried out under the supervision and direction of the Chief Information Officer for the State of Michigan; and

WHEREAS, the development of the MIN will be enhanced by consolidating state operations and programs related to the Network and placing them under the supervision and direction of the Chief Information Officer for the State of Michigan.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The Michigan Information Network Office is established within the Michigan Department of Management and Budget under the supervision and direction of the Chief Information Officer for the State of Michigan. The Michigan Information Network Office shall coordinate, assist in the development of, and review materials intended for dissemination by the Executive Branch of Michigan state government through the Michigan Information Network. The Michigan Information Network Office shall coordinate Executive Branch efforts with those of the Legislative and Judicial Branches to avoid duplication.

2. The Michigan Information Network Office shall advise and assist in negotiations, or develop legislation, to establish a nonprofit health data corporation consistent with the Michigan Information Network; and shall develop programs for the Department of Corrections to use on the Michigan Information Network for remote arraignments, telemedicine and distance learning.

3. The Michigan Information Network Advisory Board is established within the Michigan Department of Management and Budget. It shall be composed of 15 members, appointed by the Governor. The members of the Board shall be appointed for terms of three (3) years, except that of members first appointed, five (5) members shall be appointed for one year, five (5) members shall be appointed for two years, and five (5) members shall be appointed for three years, as designated by the Governor. The Governor shall designate a Chairperson of the Board. The Board shall advise the Chief Information Officer for the State of Michigan regarding the operation of the Michigan Information Network, the development of the Michigan Information Network User Empowerment Authority, whether as a private nonprofit corporation or within state government, and in deciding which functions of state government that relate to the Michigan Information Network may be consolidated with the Michigan Information Network Office. The Michigan Information Network Office shall provide staff support to this advisory board. Members shall receive no compensation for their services and may be reimbursed only for those actual expenses incurred which are reimbursable under the laws, rules and practices of the state.

4. The Michigan Information Network Office, under the direction of the Michigan Information Network Advisory Board and the Chief Information Officer for the State of Michigan, shall initiate planning for creating the Michigan Information Network User Empowerment Authority, which should provide a forum and authority for users to share information and resources, and may include the consolidation of nongovernment functions such as Michigan Government Television and Michigan Information and Technology Network.

5. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Department of Education regarding Regional Educational Media Centers, including rule-making, are hereby transferred to the Michigan Department of Management and Budget, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

6. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Department of Education regarding District Library Media Centers are hereby transferred to the Michigan Department of Management and Budget, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws. The Library Media Program Advisory Committee, with all of its statutory authority, powers, duties, functions and responsibilities, is hereby transferred to the Michigan Department of Management and Budget, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

7. Any remaining state responsibilities under the grant agreement between the Michigan Strategic Fund and the Michigan Information and Technology Network are hereby transferred to the Michigan Department of Management and Budget, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

8. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Chief Information Officer of the State of Michigan.

9. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Office of Grants and Technology for the activities transferred are hereby transferred to the Michigan Department of Management and Budget to the extent required to provide for the efficient and effective operation of the Office of Grants and Technology of the Michigan Department of Education.

10. The Michigan Department of Management and Budget shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this order.

11. The Director of the Department of Management and Budget and the State Superintendent of Public Instruction shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or obligations to be resolved by the Office of Grants and Technology of the Michigan Department of Education.

12. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this order shall continue to be effective until revised, amended or repealed.

13. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this order shall not abate by reason of the taking effect of this order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this order.

In fulfillment of the requirements of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective October 1, 1995.

History: 1995 E.R.O. No. 1995-12, Eff. Oct. 1, 1995






Act 183 of 1987 PURCHASE OF FISH BY STATE AGENCIES AND LOCAL UNITS OF GOVERNMENT (18.1701 - 18.1702)

Section 18.1701 Definitions.

Sec. 1.

As used in this act:

(a) “Local unit of government” means a county, city, village, or township.

(b) “Processed fish” means fish that have been treated, preserved, or processed in some manner beyond mere cleaning.

(c) “State agency” means a state department, board, commission, office, agency, institution, or other unit of state government.

History: 1987, Act 183, Imd. Eff. Nov. 30, 1987



Section 18.1702 Purchasing or contracting for purchase of fish by state agency or local unit of government; processing.

Sec. 2.

(1) In purchasing or contracting for the purchase of fish to meet the requirements or needs for food purposes of a state agency or a local unit of government, that agency or unit of government shall purchase or contract for, whenever possible, fish harvested in the waters of this state, if such fish are comparable and available at prices equal to or less than other bids. A reasonable percentage of fish harvested in the waters of this state and purchased pursuant to this act shall be fish that are processed.

(2) Fish that are purchased by a state agency or a local unit of government as required in this act may be processed by state institutions.

History: 1987, Act 183, Imd. Eff. Nov. 30, 1987






Act 625 of 2012 COST-EFFECTIVE GOVERNMENTAL ENERGY USE ACT (18.1711 - 18.1725)

Section 18.1711 Short title; meanings of words or phrases.

Sec. 1.

(1) This act shall be known and may be cited as the "cost-effective governmental energy use act".

(2) For purposes of this act, the words and phrases defined in sections 2 to 5 have the meanings ascribed to them in those sections.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1712 "Cost-effective" defined.

Sec. 2.

"Cost-effective" means that the present value to a governmental unit of the energy, utility, capital cost avoidance, capital improvement, and operational costs and revenues reasonably expected to be saved or produced by a facility, activity, measure, equipment, or system over its useful life, including any compensation received from a utility, is greater than the net present value of the costs of implementing, maintaining, and operating such facility, activity, measure, equipment, or system over its useful life, if discounted at the cost of public borrowing.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1713 Definitions; C, D.

Sec. 3.

(1) "Cost-savings measure" may include any facility improvement, repair, or alteration of, or any equipment, fixture, or furnishing to be added or used in, any facility that is designed to reduce energy consumption, utility costs, capital avoidance costs, capital improvement costs, maintenance costs, and operating costs or increase revenue or the operating efficiency of the facility for its appointed functions and that is cost-effective. Cost-savings measure may include, but is not limited to, all of the following:

(a) Replacement or modification of lighting components, fixtures, or systems.

(b) Renewable energy and alternate energy systems.

(c) Cogeneration systems that produce steam or forms of energy, such as heat or electricity, for use primarily within a building or complex of buildings.

(d) Devices that reduce water consumption or sewer charges, including all of the following:

(i) Water-conserving fixtures, appliances, and equipment, including water-conserving landscape irrigation equipment, or the substitution of non-water-using fixtures, appliances, and equipment.

(ii) Landscaping measures that reduce watering demands and capture and hold applied water and rainfall, including landscape contouring, such as the use of berms, swales, and terraces, the use of soil amendments, such as compost, that increase the water-holding capacity of the soil, rainwater harvesting equipment, and equipment to make use of water collected as part of a storm water system installed for water quality control.

(iii) Equipment for recycling or reuse of water originating on the premises or from other sources, including treated municipal effluent.

(iv) Equipment to capture water from nonconventional, alternate sources, including air conditioning condensate or graywater, for nonpotable uses.

(v) Metering equipment to segregate water use in order to identify water conservation opportunities or verify water savings.

(e) Changes in operation and maintenance practices.

(f) Indoor air quality improvements that conform to applicable building code requirements.

(g) Daylighting systems.

(h) Insulating the building structure or systems in the building.

(i) Storm windows or doors, caulking or weather stripping, multiglazed windows or door systems, heat-absorbing or heat reflective glazed and coated window and door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

(j) Automated or computerized energy control systems.

(k) Heating, ventilation, or air conditioning system modifications or replacements.

(l) Energy recovery systems.

(m) Steam trap improvement programs that reduce operating costs.

(n) Building operation programs that reduce utility and operating costs including, but not limited to, computerized energy management and consumption tracking programs, advanced metering, metering and sub-metering, staff and occupant training, and other similar activities.

(o) Any life safety measures that provide long-term operating cost reductions and are in compliance with state and local codes.

(p) Any life safety measures related to compliance with the Americans with disabilities act that provide long-term operating cost reductions and are in compliance with state and local codes.

(q) A program to reduce energy costs through rate adjustments and load shifting to reduce peak demand, including, but not limited to, 1 or more of the following:

(i) Changes to more favorable rate schedules.

(ii) Auditing of energy service billing and meters.

(r) Services to reduce utility costs by identifying utility errors and optimizing existing rate schedules under which service is provided.

(s) Any other installation, modification of installation, or remodeling of building infrastructure improvements that produce utility or operational cost savings for their appointed functions in compliance with applicable state and local building codes.

(t) Recommissioning.

(u) Retro-commissioning.

(v) Continuous commission.

(w) Behavior modification and energy policies.

(x) Measurement and verification.

(y) Reporting tools.

(z) Geothermal.

(aa) Carbon footprint monitoring.

(2) "Department" means the department of technology, management, and budget.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1714 Definitions; E to O.

Sec. 4.

(1) "Energy performance contract" means a contract between a governmental unit and a qualified energy service provider for evaluation, recommendation, and implementation of 1 or more cost-savings measures. An energy performance contract may be structured as either a guaranteed energy savings contract or an energy savings performance contract.

(2) "Energy savings performance contract" means a contract under which the rate of payments is based upon energy and operational cost savings and a stipulated maximum energy consumption level over the life of the contract.

(3) "Governmental unit" means a department, state agency, or state authority.

(4) "Guaranteed energy savings contract" means a contract that includes all of the following:

(a) The design and installation of equipment.

(b) If applicable, operation and maintenance of any of the measures implemented.

(c) Guaranteed annual savings from reduced energy consumption and operating costs or increased operating efficiency that meet or exceed the total annual contract payments made by the governmental unit for the contract, including financing charges to be incurred by the governmental unit over the life of the contract.

(5) "Investment grade audit" means a study by the qualified energy service provider selected for a particular energy performance contract project that includes detailed descriptions of the improvements recommended for the project, the estimated costs of the improvements, and the operations and maintenance cost savings and utility cost savings projected to result from the recommended improvements.

(6) "Operation and maintenance cost savings" means a quantifiable and governmental unit approved decrease in operation and maintenance costs or future replacement expenditures that is a direct result of the implementation of 1 or more utility cost-savings measures. Operation and maintenance cost savings shall be calculated in comparison with an established baseline of operation and maintenance costs.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1715 Definitions; P to U.

Sec. 5.

(1) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(2) "Public building" means any structure, building, or facility, including its equipment, furnishings, or appliances, that is owned or operated by a governmental unit.

(3) "Qualified energy service provider" means a person with a record of successful energy performance contract projects or a person who is experienced in the design, implementation, and installation of energy efficiency and facility improvement measures, the technical capabilities to ensure such measures generate energy and operational cost savings, and accredited by the national association of energy service companies (NAESCO), prequalified for work through the United States department of energy for federal facilities or any other national energy service company accreditation program.

(4) "Utility cost savings" means any utility expenses that are eliminated or avoided on a long-term basis as a result of equipment installed or modified, or services performed by a qualified energy service provider. Utility cost savings do not include merely shifting personnel costs or similar short-term cost savings.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1716 Energy performance contract; compliance of cost-savings measures with state or local building codes; limitation on duration.

Sec. 6.

Any governmental unit may enter into an energy performance contract with a qualified energy service provider to produce utility cost savings or operation and maintenance cost savings, except as otherwise provided in section 237 of the management and budget act, 1984 PA 431, MCL 18.1237. Cost-savings measures implemented under an energy performance contract shall comply with state or local building codes. Any governmental unit may implement other capital improvements in conjunction with an energy performance contract if the measures that are being implemented to achieve energy and operation and maintenance cost savings are a significant portion of an overall project. A governmental unit shall not enter into an energy savings performance contract for a period of more than 1 year unless the governmental unit finds that the amount the governmental unit would spend on the cost-savings measures will not exceed the amount to be saved in energy, water, wastewater, and operating costs over 15 years or the average useful life of the measures from the date of installation.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1717 Program of energy performance contracts; department as lead agency; duties; evaluation of providers; criteria.

Sec. 7.

(1) The department is the lead agency for the development and promotion of a program of energy performance contracts in governmental units. The department shall do all of the following with respect to this program:

(a) Assemble a list of qualified energy service providers through a request for qualifications process and a list of standardized tools and contract templates.

(b) Develop a standardized energy performance contract process and standard energy performance contract documents, including all of the following:

(i) A request for qualifications.

(ii) An investment grade audit and energy services contract.

(iii) Guidelines and an approval process for awarding energy performance contracts that allow the governmental unit to contract with a qualified energy service provider for an investment grade audit to be performed at any building, structure, or facility. Under the contract, the energy service company shall prepare a report containing a description of the physical modifications to be performed to the building, structure, or facility that are required to effect specific future energy savings within a specified period and a determination of the minimum savings in energy usage that will be realized by the governmental unit from making these modifications within that period. After review of the investment grade audit report and subject to approval, the governmental unit may contract with the qualified energy service provider for construction work to be performed at the building, structure, or facility for the purpose of realizing potential savings of future energy costs identified in the audit if the department determines that the anticipated savings to the governmental unit after completion of the work will enable recovery of the costs of the work within a maximum of 15 years or the average useful life of the measures.

(c) Promote the energy performance contract program to all governmental units.

(d) The department shall make the qualified list of qualified energy service providers, standardized tools, and contract templates available to local units of government and public entities.

(2) The criteria used by the department for the evaluation of qualified energy service providers may include, but not be limited to, all of the following substantive factors to assess the capability of the qualified energy service provider in the areas of design, engineering, installation, maintenance, and repairs associated with energy performance contracts:

(a) Experience in conversions to a different energy or fuel source associated with a comprehensive energy efficiency retrofit.

(b) Experience and capabilities in post-installation project monitoring, data collection, and reporting of savings.

(c) Overall project experience and qualifications.

(d) Management capability.

(e) Experience with projects of similar size and scope.

(f) The financial ability to cover energy guarantees, the procurement of bonds or insurance, and the financial ability to cover energy guarantees as demonstrated by audited financial statements.

(g) Other factors proposed by a governmental unit and determined by the department to be relevant, appropriate, and related to the ability to perform the project.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1718 Annual report.

Sec. 8.

The department shall develop an annual report of total facility capital liability and total dollar amount of completed and substantially completed energy performance contract work. Prior to December 31 of each calendar year, the department shall present this report to the members of the house appropriations committee and the senate appropriations committee.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1719 Cost-savings measures at governmental facilities; departmental assistance.

Sec. 9.

The department shall assist governmental units in identifying, evaluating, and implementing cost-savings measures at their facilities. The assistance may include 1 or more of the following:

(a) Apprising governmental units of opportunities to develop and finance energy performance contract projects.

(b) Providing technical and analytical support, including procuring energy performance contract services.

(c) Reviewing verification procedures for energy savings.

(d) Assisting in the structuring and arranging of financing for energy performance contract projects.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1720 Fees charged by department; limitation.

Sec. 10.

The department may charge fees, not to exceed the lesser of $500,000.00 adjusted annually, beginning after calendar year 2014, by the consumer price index or up to 2% of the total cost of the energy performance contract project, for any administrative support and resources or other services provided by the department under this section from the governmental units that use its technical support services. A governmental unit may add the costs of these fees to the total cost of an energy performance contract.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1721 Investment grade energy audit.

Sec. 11.

The qualified energy service provider chosen as a result of the process set forth in this section shall prepare an investment grade energy audit, which, upon acceptance, shall be part of the final energy performance contract. The investment grade energy audit shall include estimates of the amounts by which utility cost savings and operation and maintenance cost savings would increase and itemized estimates of all costs of such utility cost-savings measures or energy-savings measures, including, but not limited to, all of the following:

(a) Design.

(b) Engineering.

(c) Equipment.

(d) Materials.

(e) Installation.

(f) Maintenance.

(g) Repairs.

(h) Debt service.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1722 Use of designated funds, bonds, or master lease; financing by third party.

Sec. 12.

(1) A governmental unit may use designated funds, bonds, or master lease for any energy performance contract, including purchases using installment payment contracts or lease purchase agreements, if that use is consistent with the purpose of the appropriation.

(2) Unless otherwise provided by law or ordinance, a governmental unit may use funds designated for operating and capital expenditures or utilities for any energy performance contract.

(3) A guaranteed energy savings contract may provide for financing, including tax-exempt financing, by a third party. The contract for third-party financing may be separate from the guaranteed energy savings contract.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1723 Energy performance contract; provisions; extension; limitation.

Sec. 13.

(1) Each energy performance contract shall provide both of the following:

(a) All payments between the parties, except obligations on termination of the contract before its expiration, shall be made over time.

(b) The objective of the energy performance contract is implementation of cost-savings measures and achievement of both utility cost savings and operation and maintenance cost savings.

(2) An energy performance contract and payments under that contract may extend beyond the fiscal year in which the energy performance contract becomes effective, subject to appropriation of money, if required by law, for costs incurred in future fiscal years.

(3) The term of an energy performance contract shall not exceed 15 years or the average useful life of the measures. The term of an energy performance contract may also reflect the useful life of the cost-savings measures.

(4) An energy performance contract may provide for payments over a period of time not to exceed deadlines specified in the energy performance contract from the date of the final installation of the cost-savings measures.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1724 Annual reconciliation of energy savings; liability for shortfall; report.

Sec. 14.

(1) An energy performance contract shall require the qualified energy service provider to provide to the governmental unit an annual reconciliation of the guaranteed energy savings based on industry standards. The contract shall provide that the qualified provider is liable for any shortfall if the reconciliation reveals a shortfall in annual energy cost savings.

(2) During the term of each energy performance contract, at the discretion of the governmental unit, either the governmental unit, the qualified energy service provider, or an independent third party shall monitor the reductions in energy consumption and the cost savings attributable to the cost-savings measures installed pursuant to the performance contract, and shall, at least annually, provide a report to the governmental unit documenting the performance of the cost-savings measures to the governmental unit. The report shall comply with adopted industry standards as published at the date of the contract.

History: 2012, Act 625, Eff. Mar. 28, 2013



Section 18.1725 Scope of act.

Sec. 15.

Nothing in this act mandates or shall be construed to mandate any of the following:

(a) That government units join or pay membership dues to organizations involved in energy efficiency, sustainable development, or similar practices.

(b) That government units abide by or otherwise follow international standards related to performance measurement and verification protocol.

History: 2012, Act 625, Eff. Mar. 28, 2013









Chapter 19 - Board of State Auditors

R.S. of 1846 Revised Statutes of 1846 (19.44 - 19.48)



Act 130 of 1869 SESSIONS OF BOARD OF STATE AUDITORS (19.61 - 19.61)



Act 29 of 1848 HEARING OF CLAIMS (19.71 - 19.72)



J.R. 36 of 1848 COSTS BEFORE BOARD OF STATE AUDITORS (19.81 - 19.81)



Act 119 of 1855 APPROPRIATION FOR ALLOWED CLAIMS (19.91 - 19.91)



Act 90 of 1903 REPORT OF CLAIMS (19.101 - 19.101)



Act 486 of 2012 FRANK J. KELLEY WALKWAY (19.111 - 19.112)

Section 19.111 Frank J. Kelley Walkway; designation.

Sec. 1.

In recognition of the outstanding service provided to this state by former State Attorney General Frank J. Kelley during the course of his service from December 28, 1961 to December 31, 1998, the pedestrian walkway running east to west connecting the Michigan State Capitol Building with the Michigan Hall of Justice, in Lansing, Michigan, is designated as the Frank J. Kelley Walkway.

History: 2012, Act 486, Eff. Mar. 28, 2013



Section 19.112 Signage; recognition.

Sec. 2.

The department of technology, management, and budget shall provide appropriate signage and recognition to reflect the designation under section 1.

History: 2012, Act 486, Eff. Mar. 28, 2013






Act 23 of 1917 SUPERVISION OF CAPITOL AND OFFICE BUILDINGS (19.121 - 19.121)



Act 173 of 1968 NAMING OF STATE BUILDINGS (19.131 - 19.133)

Section 19.131 Buildings designated as Murray D. Van Wagoner transportation building and Richard H. Austin building.

Sec. 1.

The state transportation department building in the capitol complex, Lansing, Michigan, shall be designated and known as the Murray D. Van Wagoner transportation building, and the state treasury building shall be designated and known as the Richard H. Austin building.

History: 1968, Act 173, Eff. Nov. 15, 1968 ;-- Am. 1982, Act 229, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 11, Imd. Eff. Apr. 27, 1999 ;-- Am. 2005, Act 209, Eff. Mar. 30, 2006



Section 19.132 Buildings renamed G. Mennen Williams building and George W. Romney building.

Sec. 2.

The following state owned buildings are renamed as follows:

(a) The law building, located in the capitol complex, is renamed the G. Mennen Williams building.

(b) The Olds Plaza building, located across Capitol Avenue from the capitol building, is renamed the George W. Romney building.

History: Add. 1996, Act 592, Imd. Eff. Jan. 22, 1997



Section 19.133 Patient programming center in Walter P. Reuther Psychiatric Hospital; designation as "James K. Havemen Center for Activity, Rehabilitation, and Therapy."

Sec. 3.

The patient programming center located in the Walter P. Reuther Psychiatric Hospital in Westland, Michigan, shall be designated and known as the "James K. Haveman Center for Activity, Rehabilitation, and Therapy".

History: Add. 2016, Act 37, Imd. Eff. Mar. 8, 2016






Act 80 of 1905 CARE, ORDER, AND PRESERVATION OF PROPERTY (19.141 - 19.145)

Section 19.141 Care, preservation, and protection of state buildings and property; rules and regulations; conduct of persons on property; enforcement; violation.

Sec. 1.

The department of management and budget, the state board of education, the department of social services, the board of control of the Michigan technological university, the department of mental health, the department of corrections, the department of education, the board of regents of the university of Michigan, the department of agriculture, and the board of managers of state fairs may prescribe rules and regulations for the care, preservation, and protection of buildings and property dedicated and appropriated to the public use, over which they have jurisdiction or power of control and the conduct of those coming upon the property thereof, which is necessary for the maintenance of good order and the protection of the state property; may enforce the rules and regulations, and empower 1 or more persons with the authority prescribed in this act, and may cause a person found guilty of a violation of this act to be punished in the manner prescribed in this act.

History: 1905, Act 80, Eff. Sept. 16, 1905 ;-- Am. 1907, Act 302, Imd. Eff. June 27, 1907 ;-- CL 1915, 1965 ;-- Am. 1927, Act 262, Imd. Eff. May 24, 1927 ;-- CL 1929, 447 ;-- CL 1948, 19.141 ;-- Am. 1978, Act 614, Imd. Eff. Jan. 6, 1979
Admin Rule: R 18.201 et seq.; R 291.201 et seq.; and R 330.1001 et seq. of the Michigan Administrative Code.



Section 19.142 Prohibited conduct; penalty; trespass upon state correctional facility.

Sec. 2.

(1) A person shall not do any of the following with respect to property that is dedicated or appropriated to public use and is within the control or under the jurisdiction of a board or department prescribed in section 1:

(a) Willfully cut, peel, or otherwise injure or destroy a tree or shrub standing on the property.

(b) Carry, draw, leave, or deposit within or upon the property any filth, rubbish, or garbage.

(c) Efface a mark or inscription on the property, or mutilate or destroy a building, machine, or appliance, fence, or hedge on the property.

(d) Enter, hunt, or trespass upon the property, or skate upon, or fish, in a pond, brook, or stream, the use of which is forbidden to the general public, and relative to which there are signs or notices prohibiting this conduct.

(e) Conduct himself or herself in a disorderly manner upon the premises or annoy, harass, assault, or disturb an inmate or person cared for or under the control of the board or department having jurisdiction.

(f) Unlock or open a gate, window, or door or enter a room, hall, ward, or yard or other portion of an institution in which inmates or persons are detained under state control without authority or permission.

(g) Create, cause, or attempt to create a disturbance or openly and willfully refuse to conform to a rule or regulation prescribed by a board or department.

(2) A person who performs an act prohibited by subsection (1) is guilty of a misdemeanor punishable by imprisonment for not less than 10 days or more than 60 days or a fine of not more than $50.00, or both.

(3) A trespass upon a state correctional facility is governed by section 552b of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being section 750.552b of the Michigan Compiled Laws. As used in this subsection, “state correctional facility” means a facility or institution that houses a prisoner population under the jurisdiction of the department of corrections. State correctional facility does not include a community corrections center or a community residential home.

History: 1905, Act 80, Eff. Sept. 16, 1905 ;-- CL 1915, 1966 ;-- CL 1929, 448 ;-- CL 1948, 19.142 ;-- Am. 1978, Act 614, Imd. Eff. Jan. 6, 1979 ;-- Am. 1996, Act 231, Eff. Jan. 1, 1997
Admin Rule: R 330.1001 et seq. of the Michigan Administrative Code.



Section 19.143 Authority of superintendent, watchperson, or guard as to arrest and custody of offender; complaint; warrantless arrest for trespass upon state correctional facility; limitation.

Sec. 3.

(1) A person appointed or chosen by a board or department set forth in section 1 to act as a superintendent, watchperson, or guard has the general authority of a deputy sheriff, relative to the arrest and custody of an offender against a rule prescribed by the appointing board or department, and may arrest without warrant a person found violating a rule which is prescribed by that board or department relative to trespasses upon property, good order, the preservation of property, or the mutilation or destruction or injury to property. Such an appointee shall make a complaint against an offender of this act, or a rule of the appointing board or department, before that court in which a prosecution for a misdemeanor may be initiated.

(2) The warrantless arrest of a person for a trespass upon a state correctional facility by a person described in subsection (1) is limited to those persons authorized under section 23a of chapter IV of the code of criminal procedure, Act No. 175 of the Public Acts of 1927, being section 764.23a of the Michigan Compiled Laws. As used in this subsection, “state correctional facility” means a facility or institution that houses a prisoner population under the jurisdiction of the department of corrections. State correctional facility does not include a community corrections center or a community residential home.

History: 1905, Act 80, Eff. Sept. 16, 1905 ;-- CL 1915, 1967 ;-- CL 1929, 449 —CL 1948, 19.143 ;-- Am. 1978, Act 237, Imd. Eff. June 15, 1978 ;-- Am. 1978, Act 614, Imd. Eff. Jan. 6, 1979 ;-- Am. 1996, Act 231, Eff. Jan. 1, 1997
Admin Rule: R 330.1001 et seq. of the Michigan Administrative Code.



Section 19.144 Complaint against person for wilful violation of law or rule.

Sec. 4.

A member of each board set forth in section 1, an authorized person within a department prescribed in section 1 and any other person, having jurisdiction or power of control over property specified in section 1 may make a complaint, before that court in which a prosecution for a misdemeanor may be initiated, against a person who he or she believes has wilfully violated a law or rule pertaining to the property or building over which the respective board or department has jurisdiction or power of control.

History: 1905, Act 80, Eff. Sept. 16, 1905 ;-- CL 1915, 1968 ;-- CL 1929, 450 ;-- CL 1948, 19.144 ;-- Am. 1978, Act 237, Imd. Eff. June 15, 1978 ;-- Am. 1978, Act 614, Imd. Eff. Jan. 6, 1979
Admin Rule: R 330.1001 et seq. of the Michigan Administrative Code.



Section 19.145 Rules and regulations; entering in record book; posting; duty of prosecuting attorney.

Sec. 5.

Each board or department prescribed in section 1 shall have all rules and regulations which are made or prescribed, entered in convenient form, in a record book kept in the respective office of the board or department, for that purpose and posted in not less than 3 conspicuous places on the premises subject to regulation. The prosecuting attorney of the county in which the offense is committed shall prosecute offenders against this act or a rule or regulation made or prescribed by a board or department, under this act.

History: 1905, Act 80, Eff. Sept. 16, 1905 ;-- CL 1915, 1969 ;-- CL 1929, 451 ;-- CL 1948, 19.145 ;-- Am. 1978, Act 614, Imd. Eff. Jan. 6, 1979






Act 12 of 1903 HEATING, PRINTING, BINDING, AND SUPPLIES (19.151 - 19.157)



Act 135 of 1903 STATIONERY, PRINTING, AND BINDING (19.161 - 19.163)



Act 155 of 1903 HEATING OF CAPITOL AND STATE BUILDING (19.171 - 19.172)



Act 22 of 1849 EXPENSES OF LEGISLATURE AND STATE OFFICES (19.181 - 19.182)






Chapter 21 - Budget and State Accounts

Act 98 of 1919 THE STATE BUDGET ACT (21.1 - 21.16)



Act 236 of 1879 UNEXPENDED BALANCES (21.21 - 21.23)



Act 28 of 1921 (1st Ex. Sess.) UNENCUMBERED BALANCES (21.31 - 21.32)



Act 71 of 1919 UNIFORM SYSTEM OF ACCOUNTING (21.41 - 21.55)

Section 21.41 Accounting and reporting system; installation by state treasurer; uniformity.

Sec. 1.

The state treasurer shall formulate, prescribe, and install a system of accounting and reporting in conformity with the provisions of this act that shall be uniform for every county office and public account of the same class.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 299 ;-- CL 1948, 21.41 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002
Former Law: See Act 183 of 1911, being CL 1915, §§ 266 to 275.



Section 21.42 Accounting system; accounts; form and contents.

Sec. 2.

The accounting system shall embrace accounts showing all sources of income, the amounts due, collected and received from each source, including all fees collected by county officers whether turned into the county treasury or not, the amount expended for each purpose, bills, and accounts payable; the receipt, use, and disposition of other public property and the income, if any, derived from them. The accounting system shall include other forms of accounts as the state treasurer may consider wise and essential to efficient financial administration of public affairs pertaining to county governments.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- Am. 1921, Act 187, Imd. Eff. May 17, 1921 ;-- CL 1929, 300 ;-- CL 1948, 21.42 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.43 Accounting system; separate accounts for appropriations; contents.

Sec. 3.

A separate account shall be kept of each appropriation, or fund, made to or received by each county office, which shall show the date and manner of each payment, the name and address of the person or association of persons to whom paid, and for what purpose paid.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 301 ;-- CL 1948, 21.43 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.44 Accounting system; uniform annual financial reports from county offices; filing.

Sec. 4.

It shall be the duty of each county office to make an annual financial report in accordance with forms prescribed by the state treasurer, which shall be uniform for all accounts of the same class. The reports shall be made in duplicate, 1 copy of which shall, within 6 months after the close of each fiscal year, be filed in the office of the state treasurer, and shall contain an accurate statement in summarized form showing, for each fiscal year, the amount of all collections and receipts from all sources, and their disposition, all accounts due the public treasury but not collected, the amount of expenditures for every purpose and by what authority authorized, the amount of indebtedness, the cost of operation of all industrial activities and financial results obtained, balance of funds on hand at the close of each fiscal period, together with any other information as may be required by the state treasurer.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 302 ;-- CL 1948, 21.44 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002 ;-- Am. 2009, Act 68, Imd. Eff. July 9, 2009



Section 21.44a Statement to be filed with auditor general; annual county financial report; excluded information; unauthorized investments prohibited.

Sec. 4a.

(1) Each department, institution, or office of state government shall file with the auditor general within 60 days after the close of the state fiscal year an accurate statement showing all of the following for the fiscal year:

(a) The cost and fiscal year end market value of derivative instruments or products in the department's, institution's, or office's nonpension investment portfolio at fiscal year end. The information required under this subdivision shall be reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product.

(b) For each state pension system, the cost and fiscal year end market value for each item in each of the following categories of pension investments in the state pension system's investment portfolio at fiscal year end:

(i) United States government or agency obligations, itemized by type of security.

(ii) Commercial paper, itemized by issuing bank.

(iii) United States government or agency repurchase agreements, itemized by institution with type of security specified.

(iv) United States bank bankers' acceptances, itemized by issuing bank.

(v) Mutual funds, itemized by mutual fund name.

(vi) Common stock, itemized by issuing corporation.

(vii) Corporate bonds, itemized by issuing corporation and type of security.

(viii) Real estate, itemized by separately described holding.

(ix) Mortgages, itemized by mortgagor.

x(x) Derivative instruments or products, itemized by issuer and type.

(xi) Other pension investments not listed above in this subdivision itemized by type of investment.

(c) The total cost and fiscal year end market value for each category of investments under subdivision (b) in the state pension system's investment portfolio at fiscal year end.

(d) The total cost and fiscal year end market value for all categories of investments under subdivision (b) in the state pension system's investment portfolio at fiscal year end, on an aggregate basis.

(2) In addition to the requirements of section 4, an annual financial report for a county shall contain, for each fiscal year, all of the following:

(a) A statement indicating whether there are derivative instruments or products in the county's nonpension investment portfolio at fiscal year end.

(b) If the statement in subdivision (a) is affirmative, an accurate schedule reporting the cost and fiscal year end market value of derivative instruments or products in the county's nonpension investment portfolio at fiscal year end. The information required under this subdivision shall be reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product.

(c) A statement indicating whether there are derivative instruments or products in the county's pension investment portfolio at fiscal year end.

(d) If the statement under subdivision (c) is affirmative, an accurate schedule reporting the cost and fiscal year end market value of derivative instruments or products in the county's pension investment portfolio at fiscal year end. The information required under this subdivision shall be reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product.

(3) Investments of defined contribution plans and deferred compensation plans that are chosen by the employee participating in the plan shall be excluded from the information reported under subsection (1)(b), (c), and (d) and subsection (2)(c) and (d).

(4) This section does not authorize a department, institution, or office of state government or a county to make investments not otherwise authorized by law.

History: Add. 1996, Act 426, Imd. Eff. Nov. 25, 1996



Section 21.44b Nonpension investments in derivative instruments or products; failure to report; determination and report by auditor general or department of treasury; expenses.

Sec. 4b.

(1) If a department, institution, or office of state government fails to report nonpension investments in derivative instruments or products or pension investments as required by section 4a, the auditor general may determine that the department, institution, or office cannot report the investments without assistance, advice, or instruction from the auditor general. The auditor general shall submit a written statement of the findings and recommendations to the department, institution, or office. Within 90 days after receipt of this statement, the department, institution, or office shall retain the auditor general to report the investments or shall retain a certified public accountant to report the investments and notify the auditor general of the action. Upon failure of the department, institution, or office to respond within the 90-day period, the auditor general shall report the investments.

(2) The auditor general shall charge reasonable and necessary expenses, including per diem and travel expenses, to the department, institution, or office of state government for services performed pursuant to subsection (1) and the department, institution, or office shall pay the auditor general for these expenses. For payment of the expenses, the auditor general shall either execute a contract with the department, institution, or office for payment of the expenses or bill the department, institution, or office on a monthly basis.

(3) If a county fails to report nonpension or pension investments in derivative instruments or products as required by section 4a, the department of treasury may determine that the county cannot report the investments without assistance, advice, or instruction from the department of treasury. The department of treasury shall submit a written statement of the findings and recommendations to the county. Within 90 days after receipt of this statement, the county shall retain the department of treasury to report the investments or shall retain a certified public accountant to report the investments and notify the department of treasury of the action. Upon failure of the county to respond within the 90-day period, the department of treasury shall report the investments.

(4) The department of treasury shall charge reasonable and necessary expenses, including per diem and travel expenses, to the county for services performed pursuant to subsection (3) and the county shall pay the department of treasury for these expenses. For payment of the expenses, the department of treasury shall either execute a contract with the county for payment of the expenses or bill the county on a monthly basis.

History: Add. 1996, Act 426, Imd. Eff. Nov. 25, 1996



Section 21.44c Schedule of derivative instruments and products; filing copies with library of Michigan and depository libraries; availability of report and statement for public inspection.

Sec. 4c.

(1) The department of treasury shall promptly file with the library of Michigan a sufficient number of copies of a schedule of derivative instruments and products described in section 4a(2)(b) or (d) and obtained under section 4a or section 4b to deposit 1 copy in the library of Michigan and 1 copy in each depository library.

(2) The library of Michigan and depository libraries shall serve as depositories for schedules of derivative instruments and products described in section 4a(2)(b) or (d) in the manner required by sections 9 and 10 of the library of Michigan act, Act No. 540 of the Public Acts of 1982, being sections 397.19 and 397.20 of the Michigan Compiled Laws. The library of Michigan and each depository library shall promptly make a schedule of derivative instruments and products described in section 4a(2)(b) or (d) available to the public.

(3) A county shall obtain and retain a copy of an annual financial report submitted under this act. A county or the state treasurer shall make an annual financial report prepared, owned, used, in the possession of, or retained by the county or state treasurer available for public inspection under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(4) A department, institution, or office of state government shall obtain and retain subject to sections 284 to 292 of the management and budget act, Act No. 431 of the Public Acts of 1984, being sections 18.1284 to 18.1292 of the Michigan Compiled Laws, a copy of a statement submitted under section 4a(1). A department, institution, or office of state government, including but not limited to the auditor general, shall make a statement under section 4a(1) prepared, owned, used, in the possession of, or retained by the department, institution, or office of state government available for public inspection under Act No. 442 of the Public Acts of 1976.

History: Add. 1996, Act 426, Imd. Eff. Nov. 25, 1996



Section 21.45 State treasurer; examination of accounts; annual audit; minimum auditing procedures and standards; report; filing copy of audit report and report of auditing procedures; extension; contents of audit report; performance of audit by certified public accountant; "chief administrative officer" defined.

Sec. 5.

(1) The state treasurer is the supervisor of the accounts of all county offices. The state treasurer may examine, or cause to be examined, the books, accounts, and financial affairs of each county office.

(2) A county shall obtain an annual audit of its financial records, accounts, and procedures and may retain certified public accountants to perform the audits. If a county fails to provide for an audit, the state treasurer shall either conduct the audit or appoint a certified public accountant to perform the audit. The entire cost of any audit shall be borne by the county.

(3) The state treasurer shall prescribe minimum auditing procedures and standards, and these shall conform as nearly as practicable to generally accepted auditing standards and procedures established by the American institute of certified public accountants.

(4) A report of the auditing procedures applied in each audit shall be prepared on a form provided for this purpose by the state treasurer. The state treasurer may require that the audit report, or the report of auditing procedures, or both, that are required by this subsection to be filed with the state treasurer be filed in an electronic format prescribed by the state treasurer.

(5) One copy of every audit report and 1 copy of the report of auditing procedures applied shall be filed with the state treasurer.

(6) The copy of the audit report and the copy of the report of auditing procedures applied required by subsection (5) shall be filed with the state treasurer within 6 months after the end of the fiscal year of a county for which an audit has been performed under this section. The chief administrative officer of a county may request an extension of the filing date from the state treasurer, and the state treasurer may grant the request for reasonable cause. A chief administrative officer who requests an extension under this subsection shall, within 10 days of making the request, inform the governing body of the county in writing of the requested extension.

(7) Every audit report required under this section shall do all of the following:

(a) State that the audit has been conducted in accordance with generally accepted auditing standards and with the standards prescribed by the state treasurer.

(b) State that financial statements in the audit reports have been prepared in accordance with generally accepted accounting principles and with applicable rules and regulations of any state department or agency. Any deviations from such principles, rules, or regulations shall be described in detail.

(c) Disclose any material deviations by the county from generally accepted accounting practices or from applicable rules and regulations of any state department or agency.

(d) Disclose any fiscal irregularities including, but not limited to, any defalcations, misfeasance, nonfeasance, or malfeasance that came to the auditor's attention.

(8) A financial audit of a county that is performed by a certified public accountant in a manner consistent with auditing procedures and standards established by the state treasurer and that is filed with the state treasurer shall constitute an audit of county accounts by competent state authority for purposes of section 21 of article IX of the state constitution of 1963.

(9) As used in this section, "chief administrative officer" means that term as used in section 2b(3)(f) of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.422b.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- Am. 1921, Act 187, Imd. Eff. May 17, 1921 ;-- CL 1929, 303 ;-- CL 1948, 21.45 ;-- Am. 1963, Act 59, Eff. Oct. 2, 1953 ;-- Am. 1993, Act 196, Eff. Dec. 28, 1994 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002 ;-- Am. 2009, Act 68, Imd. Eff. July 9, 2009



Section 21.46 Examination of accounts; subpoenas; witnesses; production of records.

Sec. 6.

Upon demand of the state treasurer, or any person duly appointed by the state treasurer, to make the examinations provided in this act, any and all officers of county governments shall produce, for examination, the books of account and papers of their respective departments, institutions, and offices, and shall truthfully answer all questions relating to that examination. In connection with the examinations, the state treasurer, or any person designated to make the examinations, may issue subpoenas, direct the service of those subpoenas by any police officer, and compel the attendance and testimony of witnesses, may administer oaths and examine those persons as may be necessary, and may compel the production of books and papers. The orders and subpoenas issued by the state treasurer, or by any person charged with the duty of making the examinations as provided in this section, in pursuance of the authority in them vested by provisions of this section, may be enforced upon their application to any circuit court by proceedings in contempt, as provided by law.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 304 ;-- CL 1948, 21.46 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.47 Accounting system; report of examination of accounts; filing; criminal and civil proceedings; prosecution; removal for neglect.

Sec. 7.

A report shall be made, in duplicate, of each examination made in accordance with the provisions of this act. The duplicate report shall be signed and verified by the officer making the examination, 1 copy of which shall be filed with the state treasurer and 1 copy with the county examined. If any examination discloses malfeasance, misfeasance, nonfeasance, or gross neglect of duty on the part of any officer or employee of any county office, for which a criminal penalty is provided by law, an additional copy of the report shall be made and filed with the attorney general, and the attorney general, within 60 days after receipt of that report, shall institute criminal proceedings against the officer or employee, or direct that criminal proceedings be instituted by the prosecuting attorney of the county in which the offense was committed. The attorney general, or the prosecuting attorney, as the case may be, also shall institute civil action in any court of competent jurisdiction for the recovery of any public money, disclosed by any examinations to have been illegally expended, or collected and not accounted for and for the recovery of any public property disclosed to have been converted and misappropriated. Refusal or neglect to comply with the requirements of this section on the part of the attorney general, or on the part of the prosecuting attorney of any county in the state, is sufficient cause for his or her removal from office by the governor.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 305 ;-- CL 1948, 21.47 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.48 Accounting system; adoption by county officers mandatory; refusal; penalties.

Sec. 8.

The executive officer of each county office shall adopt and use the books, forms, records and systems of accounting and reporting prescribed by the state treasurer and shall promptly purchase the books, forms, and records as may be necessary to implement their use, in the manner now provided by law for the purchase of those articles. Refusal or neglect on the part of any county officer to provide the books, forms, or records, or to use them, or to make the reports required by this act, or keep the accounts of his or her office as directed by the state treasurer, is sufficient cause for his or her removal from office by the governor. If, after the uniform accounting system has been installed in any county, it becomes necessary for an examiner employed under this act to perform any service, which a county officer has neglected or refused to do, in order to properly continue the system, then the per diem and expense incurred is a proper charge against the county where the service was performed. A statement covering that per diem and expense may be forwarded by the state treasurer to the county clerk who shall immediately issue his or her warrant upon the county treasurer who shall pay it from the general fund of the county. Money so received by the state shall be paid into the state treasury to the credit of the general fund.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- Am. 1921, Act 187, Imd. Eff. May 17, 1921 ;-- CL 1929, 306 ;-- CL 1948, 21.48 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.49 Accounting system; removal for noncompliance; hearing.

Sec. 9.

The governor may, and he or she shall upon a finding of guilt, remove from office the officer of any branch of the state government, or county government, who refuses or willfully neglects to keep the accounts of his or her office in the manner and form prescribed by the state treasurer, or to make the reports provided in this act, or who refuses or neglects to comply with any other requirements of this act. The state treasurer shall promptly report to the governor each refusal or neglect and the governor, before taking final action on that report, shall summons the officer complained against to make answer why he or she should not be removed from office.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 308 ;-- CL 1948, 21.49 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.50 Accounting system; audit of department of treasury.

Sec. 10.

The department of treasury shall be audited by the auditor general as provided by law.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 309 ;-- CL 1948, 21.50 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.51 Giving or offering to examiner or other employee money, gift, emolument, or thing of value; purposes; misdemeanor; penalty.

Sec. 11.

Any person who gives or offers to any examiner, accountant, clerk, or other employee of the department of treasury, any money, gift, emolument, or thing of value for the purpose of influencing the action of the examiner or other employee, in any matter relating to the examination of any public account authorized by this act, or for the purpose of preventing or delaying the examination of any public account, or for the purpose of influencing the action of the examiner or other employee, in framing, changing, withholding, or delaying any report of any examination of any public account is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 nor less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 310 ;-- CL 1948, 21.51 ;-- Am. 1985, Act 48, Imd. Eff. June 14, 1985 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.52 Receiving or soliciting money, gift, emolument, or anything of value; purposes; misdemeanor; penalty.

Sec. 12.

Any person appointed by the state treasurer to make the examinations provided for under this act, or any officer, clerk, or other employee of the state treasurer, who receives or solicits any money, gift, emolument, or anything of value for the purpose of being influenced in the matter of the examination of any public account authorized by this act, or for the purpose of being influenced to prevent or delay the examination of any public account, is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 and not less than $200.00, or imprisonment for not more than 6 months and not less than 30 days, or both.

History: 1919, Act 71, Imd. Eff. Apr. 15, 1919 ;-- CL 1929, 311 ;-- CL 1948, 21.52 ;-- Am. 1985, Act 48, Imd. Eff. June 14, 1985 ;-- Am. 2002, Act 370, Imd. Eff. May 24, 2002



Section 21.53 Repealed. 2002, Act 370, Imd. Eff. May 24, 2002.



Section 21.54 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 21.55 Definitions.

Sec. 15.

As used in this act:

(a) “Depository library” means a depository library designated under section 10 of the library of Michigan act, Act No. 540 of the Public Acts of 1982, being section 397.20 of the Michigan Compiled Laws.

(b) “Derivative instrument or product” means either of the following, subject to subdivision (c):

(i) A contract or convertible security that changes in value in concert with a related or underlying security, future, or other instrument or index; or that obtains much of its value from price movements in a related or underlying security, future, or other instrument or index; or both.

(ii) A contract or security, such as an option, forward, swap, warrant, or a debt instrument with 1 or more options, forwards, swaps, or warrants embedded in it or attached to it, the value of which contract or security is determined in whole or in part by the price of 1 or more underlying instruments or markets.

(c) “Derivative instrument or product” does not mean a fund created pursuant to the surplus funds investment pool act, Act No. 367 of the Public Acts of 1982, being sections 129.111 to 129.118 of the Michigan Compiled Laws, or section 1223 of the revised school code, Act No. 451 of the Public Acts of 1976, being section 380.1223 of the Michigan Compiled Laws.

(d) “Library of Michigan” means the library of Michigan created under section 3 of Act No. 540 of the Public Acts of 1982, being section 397.13 of the Michigan Compiled Laws.

History: Add. 1996, Act 426, Imd. Eff. Nov. 25, 1996






Act 228 of 1903 ACCOUNTING OF STATE AGENCIES (21.61 - 21.67)



Act 206 of 1881 REGULATION OF STATE INSTITUTIONS (21.71 - 21.79)

Section 21.71 State institutions; definition.

Sec. 1.

That all educational, charitable, reformatory and penal institutions, supported wholly or in part by the state, shall be known as state institutions.

History: 1881, Act 206, Eff. Sept. 10, 1881 ;-- How. 412 ;-- CL 1897, 2223 ;-- CL 1915, 1936 ;-- CL 1929, 426 ;-- CL 1948, 21.71



Section 21.72-21.76 Repealed. 1962, Act 18, Eff. Mar. 28, 1963.



Section 21.76a Contracts for televising affairs of state institutions; provisions for general transmission.

Sec. 6a.

No state institution, or any state board, division or department, shall enter into any contract for the televising or phonovising of any of its programs, affairs or events under which contract the programs, affairs or events are to be used as entertainment for which a fee is charged unless provision is also made in such contract for the transmission at the same time of the same programs, affairs, or events to television owners generally in this state.

History: Add. 1951, Act 143, Eff. Sept. 28, 1951



Section 21.77-21.79 Repealed. 1962, Act 18, Eff. Mar. 28, 1963.






Act 148 of 1873 RECEIVING AND DISBURSING OFFICERS; ACCOUNTING (21.81 - 21.88)



Act 116 of 1887 FISCAL YEAR (21.91 - 21.92)



Act 258 of 1941 STATE FUNDS; ACCOUNTING (21.101 - 21.112)

Section 21.101-21.109 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.



Section 21.110 State treasurer's common cash fund; assets and liabilities.

Sec. 10.

The assets of the state treasurer's common cash fund shall consist of:

(a) Such remaining cash of the several state funds as may have been deposited by the state treasurer in 1 or more common bank depositories commingled with the cash of any other fund or funds in such depositories or held by the state treasurer for eventual deposit in such depositories.

(b) The cash overdrafts due from such state funds for which expenditures from such commingled depositories had exceeded the cash deposited or placed to their respective credit in such depositories.

The liabilities of the state treasurer's common cash fund shall comprise the equities of such state funds for which the aggregate of the cash deposited or placed to their respective credit in the state treasurer's common cash fund has exceeded the cash expended for their account therefrom.

History: 1941, Act 258, Imd. Eff. June 17, 1941 ;-- CL 1948, 21.110



Section 21.111, 21.112 Repealed. 1984, Act 431, Eff. Mar. 29, 1985.






Act 259 of 1941 STATE REVOLVING FUNDS (21.121 - 21.130)



Act 105 of 1855 SURPLUS FUNDS IN TREASURY (21.141 - 21.147)

Section 21.141 Loan to eligible municipality; approval; compliance; warrant; limitation on total amount of loans; sale, assignment, transfer, or repurchase of loans; "board" defined.

Sec. 1.

(1) The state treasurer shall make a loan from surplus funds to an eligible municipality, as municipality is defined in section 1 of the emergency municipal loan act, 1980 PA 243, MCL 141.931, if the loan is approved under the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(2) A loan made under subsection (1) shall comply with the requirements of the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, relating to the terms, conditions, rate of interest, and amount of the loan.

(3) Upon approval of a loan by the board and execution of a note of indebtedness to this state by an authorized representative of the municipality, including, but not limited to, an emergency manager for the municipality if the municipality is in receivership under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, the state treasurer shall issue a warrant to the municipality in an amount equal to the amount of the loan.

(4) For state fiscal years beginning before October 1, 2011, the total amount of loans made from surplus funds pursuant to this section in any 1 state fiscal year shall not exceed $5,000,000.00 plus the amount of any loans authorized by section 3(2) of the emergency municipal loan act, 1980 PA 243, MCL 141.933. For state fiscal years beginning after September 30, 2018, the total amount of loans made from surplus funds pursuant to this section in any 1 state fiscal year shall not exceed $10,000,000.00 plus the amount of any loans authorized by section 3(2) of the emergency municipal loan act, 1980 PA 243, MCL 141.933, with no loan to a single municipality exceeding $4,000,000.00 in a state fiscal year. For the period beginning on October 1, 2011 and ending on September 30, 2018, loans made from surplus funds pursuant to this section may include both of the following:

(a) Loans to municipalities other than school districts in amounts authorized under section 3(1)(a) of the emergency municipal loan act, 1980 PA 243, MCL 141.933.

(b) Loans to school districts in amounts authorized under section 3(1)(b) of the emergency municipal loan act, 1980 PA 243, MCL 141.933.

(5) The state treasurer may sell, assign, transfer, or repurchase loans made from surplus funds under this section or from the proceeds of the sale, assignment, or transfer of a loan under section 6a of the emergency municipal loan act, 1980 PA 243, MCL 141.936a. The state treasurer shall use surplus funds to repurchase a loan under this subsection.

(6) As used in this section, "board" means the local emergency financial assistance loan board created pursuant to the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

History: Add. 1980, Act 323, Imd. Eff. Dec. 15, 1980 ;-- Am. 1987, Act 284, Eff. Apr. 11, 1988 ;-- Am. 2012, Act 287, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 116, Imd. Eff. July 7, 2015



Section 21.142 Repealed. 2006, Act 228, Imd. Eff. June 26, 2006.



Section 21.142a Investment of surplus funds; conditions and restrictions; valid public purpose; approval of documentation; agricultural loans; disposition of earnings; reducing general fund by amount of interest deficiency or loss of principal; duration of certain investments; compliance; separate reports; definitions; value of qualified agricultural loans; deduction of grant; use of existing deposits for loans to farmers; appropriation; reduction of maximum amount of investments; effect of money not invested for qualified agricultural loans; action to ensure successful operation of section; disposition of affidavit; use of federal grant.

Sec. 2a.

(1) The state treasurer may invest surplus funds under the state treasurer's control in certificates of deposit or in a financial institution that qualifies with proof of financial viability acceptable to the state treasurer under this act to receive deposits or investments of surplus funds. In addition to terms that may be prescribed in the investment agreement by the state treasurer, an investment under this section shall be subject to all of the following conditions and restrictions:

(a) The interest accruing on the investment shall not be more than the interest earned by the financial institution on qualified agricultural loans made after the date of the investment.

(b) The financial institution shall provide good and ample security as the state treasurer requires and shall identify the qualified agricultural loans and the terms and conditions of those loans that are made after the date of the investment that are attributable to that investment together with other information required by this act.

(c) As established in the investment agreement by the state treasurer, a qualified agricultural loan shall be made at a rate or rates of interest, if any.

(d) To the extent the financial institution has not made qualified agricultural loans as defined by subsection (9)(a) in an amount at least equal to the amount of the investment within 90 days after the investment, the rate of interest payable on that portion of the outstanding investment shall be increased to a rate of interest provided in the investment agreement, with the increase in the rate of interest applied retroactively to the date on which the state treasurer invested the surplus funds.

(e) For a qualified agricultural loan as defined by subsection (9)(a), the investment agreement shall provide that the financial institution does not have to repay any principal within the first 24 months after which the investment is made unless the investment is no longer being used to make a qualified agricultural loan as defined by subsection (9)(a), or to the extent the qualified agricultural loan has been repaid.

(f) For a qualified agricultural loan as defined by subsection (9)(a), the investment agreement may include incentives for the early repayment of the investment and for the acceleration of payments in the event of a state cash shortfall as prescribed by the investment agreement.

(2) An investment made under this section is found and declared to be a valid public purpose.

(3) The attorney general shall approve documentation for an investment pursuant to this section as to legal form.

(4) The state treasurer shall deposit before May 1, 2002 up to $30,000,000.00 of surplus funds with the financial institutions participating in making qualified agricultural loans under this section for the purpose of making those qualified agricultural loans. Not more than $10,000,000.00 of this deposit shall be allocated to qualified agricultural loans made to businesses under subsection (9)(a)(iii).

(5) Earnings from an investment made pursuant to this section which are in excess of the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1 or former section 2, shall be credited to the general fund of the state. If interest from an investment made pursuant to this section is below the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1 or former section 2, the general fund shall be reduced by the amount of the deficiency on an amortized basis over the remaining term of the investment. A loss of principal from an investment made pursuant to this section shall reduce the earnings of the general fund by the amount of that loss on an amortized basis over the remaining term of the investment.

(6) A new investment to which a qualified agricultural loan as defined by subsection (9)(a)(ii) is attributed shall not be made pursuant to this section after October 1, 2002, and shall not be made with a term which extends beyond October 1, 2007. An investment to which a qualified agricultural loan as defined by subsection (9)(a)(iii) is attributed shall not be made pursuant to this section after October 1, 2002, and shall not be made with a term extending beyond October 1, 2007. The terms of the qualified agricultural loan as defined by subsection (9)(a) shall provide that zero-interest loans under this section be for a term not more than 5 years and that the first payment made by the recipient occur not later than 24 months after the date of the loan. An investment to which a qualified agricultural loan as defined by subsection (9)(a)(i) is attributed shall not be made with a term extending beyond October 1, 2007.

(7) Annually, each financial institution in which the state treasurer has made an investment under this section shall file an affidavit, signed by a senior executive officer of the financial institution, stating that the financial institution is in compliance with the terms of the investment agreement and this act.

(8) Before October 1, 2003, the state treasurer shall prepare separate reports to the legislature and the house and senate agriculture appropriations subcommittees regarding the disposition of money invested for purposes of qualified agricultural loans as defined by subsection (9)(a)(i) and for qualified agricultural loans as defined by subsection (9)(a)(ii) and (iii). The reports for each type of loan shall include all of the following information:

(a) The total number of farmers and the total number of agricultural businesses who have received such a loan.

(b) By county, the total number and amounts of the loans.

(c) The name of each financial institution participating in the loan program and the amount invested in each financial institution for purposes of such loan program.

(d) Any action undertaken by the state treasurer under subsection (15).

(9) As used in this section:

(a) "Qualified agricultural loan" means 1 or more of the following types of loans, as applicable:

(i) Until October 1, 2002, a loan to a natural or corporate person who is engaged as an owner-operator of a farm in the production of agricultural goods as defined by section 207(1)(d) of the Michigan business tax act, 2007 PA 36, MCL 208.1207, who is experiencing financial stress and difficulty in meeting existing or projected debt obligations owed to financial institutions due to an agricultural disaster as requested by the governor at rates commensurate with rates charged by financial institutions for loans of comparable type and terms at the time the loan is to be made, and who certifies to the financial institution that the owner-operator will not have more than $150,000.00 in outstanding loans otherwise considered qualified agricultural loans under this subparagraph, including the loan for which the owner-operator is applying. If crop insurance was available for a particular crop and the producer did not purchase the crop insurance for that crop, the amount of the loan shall be reduced by 30% or $50,000.00, whichever is less. A qualified agricultural loan under this subparagraph may be made for either or both of the following purposes:

(A) Operating capital including, but not limited to, capital necessary for the rental, lease, and repair of equipment or machinery, crop insurance premiums, and the purchase of seed, feed, livestock, breeding stock, fertilizer, fuel, and chemicals.

(B) Refinancing all or a portion of a loan entered into before October 1, 2002 for a purpose identified in sub-subparagraph (A).

(ii) A loan to an individual, sole proprietorship, partnership, corporation, or other legal entity that is engaged and intends to remain engaged as an owner-operator of a farm in the production of agricultural goods as defined by section 207(1)(d) of the Michigan business tax act, 2007 PA 36, MCL 208.1207, who has suffered a 25% or more loss in major enterprises or a 50% or more production loss in any 1 crop due to an agricultural disaster on a farm located in this state, as requested by the governor and as certified by the producer by means of an affidavit demonstrating an accurate and valid production loss.

(iii) A loan to an individual, sole proprietorship, partnership, corporation, or other legal entity that is engaged in an agricultural business of buying, exchanging, or selling farm produce, or is engaged in the business of making retail sales directly to farmers and has 75% or more of its gross retail sales volume exempted from sales tax under the Michigan agricultural sales tax exemption, as provided in section 4a(1)(e) of the general sales tax act, 1933 PA 167, MCL 205.54a. Businesses engaged in the buying, exchanging, or selling of farm produce must have suffered a 50% or greater loss in volume of 1 commodity as compared with the average volume of that commodity which the business handled over the last 3 years to qualify for loans under this subparagraph. Businesses engaged in making retail sales directly to farmers must have suffered a 50% or greater reduction in gross retail sales volume subject to the Michigan agricultural sales tax exemption as compared with that business's average retail sales volume subject to that exemption over the last 3 years to qualify for loans under this subparagraph. All losses claimed by businesses attempting to qualify for loans under this subparagraph must be directly attributable to a natural disaster occurring after January 1, 2001, as requested by the governor and as certified by the agricultural business by means of an affidavit demonstrating an accurate and valid loss.

(b) "Surplus funds" means, at any given date, the excess of cash and other recognized assets that are expected to be resolved into cash or its equivalent in the natural course of events and with a reasonable certainty, over the liabilities and necessary reserves at the same date.

(c) "Financial institution" includes, but is not limited to, entities of the farm credit system or a state or federally chartered savings bank. For purposes of this section, entities of the farm credit system or a state or federally chartered savings bank may be qualified as a financial institution eligible to receive an investment under this section notwithstanding that its principal office is not located in this state if the proceeds of the investment will be committed to qualified agricultural loans in this state.

(d) "Corporate person" or "corporation" means, except in relation to a qualified agricultural loan under subdivision (a)(iii), a corporation in which a majority of the corporate stock is owned by persons operating the farm applying for a loan.

(e) "Facility" means a plant designed for receiving or storing farm produce or a retail sales establishment of a business engaged in making retail sales directly to farmers, which establishment has 75% or more of its gross retail sales volume exempted from sales tax under the Michigan agricultural sales tax exemption, as provided in section 4a(1)(e) of the general sales tax act, 1933 PA 167, MCL 205.54a.

(10) A qualified agricultural loan as defined by subsection (9)(a)(ii) shall be equal to not more than the value of the crop loss as certified by the producer by means of an affidavit demonstrating an accurate and valid production loss. The qualified agricultural loan shall not exceed the lesser of $200,000.00 or the value of the crop loss minus the amount of any grant under federal disaster assistance or insurance proceeds received by the owner-operator as a result of the same crop loss. If crop insurance was available for a particular crop and the producer did not purchase the crop insurance for that crop, the amount of the loan shall be reduced by 30% or $50,000.00, whichever is less.

(11) A qualified agricultural loan as defined by subsection (9)(a)(iii) shall not exceed the lesser of the following:

(a) $300,000.00 per facility.

(b) An amount not to exceed the value of the direct loss of the individual, sole proprietorship, partnership, corporation, or other legal entity making application for the loan, as determined by the department of treasury under subsection (9)(a)(iii).

(c) $400,000.00 per individual, sole proprietorship, partnership, corporation, or other legal entity making application for the loan.

(12) The financial institutions participating in the loan program pursuant to subsection (9)(a) shall have the option of making state subsidized loans to farmers or to businesses described in subsection (9)(a)(iii) before October 1, 2002, with terms approved by the state treasurer by using their existing deposits for the loans and receiving from the state treasurer an interest rate subsidy equal to 120% of the state treasurer's common cash earnings rate. The state's reimbursement to financial institutions participating in the loan program pursuant to subsection (9)(a) shall not be made before October 1, 2002.

(13) There is hereby appropriated an amount sufficient to make the distributions required under subsections (4) and (12) in the 2001-02 fiscal year for not to exceed $210,000,000.00 in qualified agricultural loans. For each qualified agricultural loan for which a distribution is made pursuant to subsection (12), the maximum amount of investments authorized by subsection (4) shall be reduced by an amount equal to 100% or more of the qualified agricultural loan, as determined by the department of treasury, for which a distribution is made pursuant to subsection (12).

(14) Any money for purposes of qualified agricultural loans as defined by subsection (9)(a)(ii) that has not been invested by the state treasurer by October 1, 2002, shall increase the maximum amount available under this section for qualified agricultural loans as defined by subsection (9)(a)(i).

(15) The state treasurer may take any necessary action to ensure the successful operation of this section, including making investments with financial institutions to cover the administrative and risk-related costs associated with a qualified agricultural loan.

(16) Upon request by the department of treasury, a financial institution shall forward a copy of any affidavits executed and filed under this section to the department of treasury. The financial institution and the department of treasury shall destroy the affidavit or its copy after the qualified agricultural loan is paid off.

(17) If the recipient of a qualified agricultural loan as defined by subsection (9)(a) receives a federal grant after the receipt of a qualified agricultural loan under this section, then any federal grant money remaining after all federal obligations are met shall be allocated by the recipient to payment of the balance of any outstanding loan made under this section.

History: Add. 1985, Act 12, Imd. Eff. May 1, 1985 ;-- Am. 1985, Act 90, Imd. Eff. July 10, 1985 ;-- Am. 1986, Act 242, Imd. Eff. Dec. 3, 1986 ;-- Am. 1987, Act 27, Imd. Eff. May 12, 1987 ;-- Am. 2002, Act 16, Imd. Eff. Feb. 28, 2002 ;-- Am. 2007, Act 176, Imd. Eff. Dec. 21, 2007



Section 21.142b Investment of surplus funds; terms and conditions; valid public purpose; investment agreement; amount of investment; earnings; list of eligible projects; conditions to approval of eligible project; duty of director and state treasurer; definitions; effect of general obligation bonds; use of bond proceeds to promote solid waste management.

Sec. 2b.

(1) The state treasurer may invest surplus funds under the state treasurer's control with a financial institution, investment company, insurance company, or other legal entity entitled to receive an investment, which investment may be in the form of a deposit, repurchase agreement, guaranteed investment contract, banker's acceptances, or other security evidencing the obligation of the entity receiving the investments to repay the investment under the terms and conditions contained in an investment agreement, including the rate of return, if any, to be received on the investment.

(2) An investment made under this section is found and declared to be for a valid public purpose.

(3) In addition to the terms and conditions that may be prescribed by the investment agreement, the investment agreement shall also provide for the following:

(a) The character, extent, and nature of security necessary for the investment.

(b) That the investment shall be loaned to the Michigan municipal bond authority for the purpose of the Michigan municipal bond authority investing the proceeds of that loan in a manner consistent with and pursuant to the shared credit rating act, Act No. 227 of the Public Acts of 1985, being sections 141.1051 to 141.1078 of the Michigan Compiled Laws, to produce a return available to the Michigan municipal bond authority solely for the purpose of structuring, assisting, or benefiting an eligible project or to pay principal and interest on any proceeds of an obligation of the Michigan municipal bond authority which are used to benefit an eligible project.

(c) The term of the investment.

(4) The amount of any investment made pursuant to this subsection shall not exceed 10% of the average balance of the state common cash fund during the 30 days preceding the date on which the list of eligible projects is submitted to the joint capital outlay subcommittee, calculated after other investments made pursuant to this section have been deducted.

(5) Earnings from an investment made pursuant to this section in excess of the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1, 2, or 2a, shall be credited to the general fund of the state. If interest from an investment made pursuant to this section is below the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1, 2, or 2a, the general fund shall be reduced by the amount of the deficiency on an amortized basis over the remaining term of the investment. A loss of principal from an investment made pursuant to this section shall reduce the earnings on the general fund by the amount of that loss on an amortized basis over the remaining term of the investment.

(6) Not less than 30 days before an investment is made pursuant to this section the director and the state treasurer shall prepare and submit to the members of the joint capital outlay subcommittee of the appropriations subcommittees of the legislature a list of projects that the director and the state treasurer determine are eligible projects and the local units in which the eligible projects are located. Upon the approval of the joint capital outlay subcommittee, the state treasurer may execute the investment authorized by this section.

(7) A project shall not be approved by the director and the state treasurer as an eligible project unless all of the following conditions are met:

(a) The director determines that the project is located in a county that has an approved solid waste management plan.

(b) The director determines that the project is consistent with the approved solid waste management plan.

(c) The director determines that the project has all the permits that are required by state law that are specifically applicable to the nature of the proposed project.

(d) If the project is a waste to energy facility, the director determines that the facility utilizes the best available control technology and that the resultant ash is tested for toxicity and appropriate disposal is assured.

(e) If the project is a waste to energy facility, the project either includes the recycling of the recyclable portion of the project's projected waste stream, or the project application includes a recycling feasibility analysis or other available information that indicates that recycling is not necessary or feasible, or is only necessary or feasible to a limited extent and that adding such a component to the project would not be economically feasible. If any local unit within a county which has an approved solid waste management plan operates a recycling project or receives funding pursuant to part 191 (clean Michigan fund) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.19101 to 324.19121 of the Michigan Compiled Laws, for a recycling project that included an analysis of the feasibility of recycling in the county in which the project is located, the requirements of this subdivision shall be met for all local units within the planning area.

(f) The state treasurer determines that the project meets the requirements of this section, that the project is economically feasible, and that no similar project that is economically feasible without the expenditure of state funds is proceeding in a timely manner and has made application with the director for any permit or license necessary for construction or operation in the county in which the project is located.

(8) The director and the state treasurer shall work together to assure that eligible projects are economically viable and will assist in developing and encouraging methods for the disposal of solid waste that are environmentally sound and maximize the use and reuse of valuable resources.

(9) As used in this section:

(a) “Authority” means the Michigan municipal bond authority created in Act No. 227 of the Public Acts of 1985.

(b) “Best available control technology” means best available control technology as defined in section 169 of subpart I of part C of title I of the clean air act, chapter 360, 91 stat. 740, 42 U.S.C. 7479.

(c) “Director” means the director of the department of environmental quality or his or her authorized representative.

(d) “Eligible project” means 1 or more of the following projects of a local unit that have been approved by the director and the state treasurer, including costs associated with a project necessary for issuance of evidences of indebtedness to finance the project:

(i) The construction, improvement, acquisition, or enlargement of a waste to energy facility.

(ii) The construction, improvement, acquisition, or enlargement of a solid waste transfer facility.

(iii) The construction, improvement, or enlargement of a recycling project or the acquisition of recycling equipment.

(iv) The construction, improvement, or enlargement of a composting project or the acquisition of composting equipment.

(e) “Local units” means a city, village, township, county, or an authority created by or pursuant to state law, or any combination thereof if authorized by state law to act jointly.

(f) “Composting project”, “recycling project”, “solid waste”, “solid waste transfer facility”, and “waste to energy” have the meaning ascribed to them in part 191 of Act No. 451 of the Public Acts of 1994.

(10) Notwithstanding any other provision of this act, the state treasurer shall not invest additional surplus funds in the manner and for the purposes provided in this section after the electors approve the issuance of general obligation bonds in accordance with section 15 of article IX of the state constitution of 1963 and not less than $250,000,000.00 of the proceeds of those bonds is to be used to promote solid waste management in the state by funding eligible projects or similar solid waste management projects, promoting solid waste reduction, upgrading or closing existing landfills, or providing educational and technical assistance regarding solid waste management.

History: Add. 1987, Act 118, Eff. Oct. 1, 1987 ;-- Am. 1996, Act 31, Imd. Eff. Feb. 26, 1996



Section 21.142c Investment of surplus funds; public purpose; earnings; losses; limitation.

Sec. 2c.

(1) The state treasurer may invest surplus funds under the control of the state treasurer in undivided participating interests in loans the principal of which is in whole or in part guaranteed or otherwise considered an evidence of indebtedness of the United States government or its agencies, to the extent the investment in an undivided participating interest in loans does not exceed that portion of the loan amount guaranteed or otherwise considered an evidence of indebtedness of the United States government or its agencies.

(2) An investment made under this section is found and declared to be for a valid public purpose.

(3) Earnings from an investment made pursuant to this section in excess of the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1, 2, 2a, or 2b, shall be credited to the general fund of the state. If interest from an investment made pursuant to this section is below the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested pursuant to section 1, 2, 2a, or 2b, the general fund shall be reduced by the amount of the deficiency on an amortized basis over the remaining term of the investment. A loss of principal from an investment made pursuant to this section shall reduce the earnings on the general fund by the amount of that loss on an amortized basis over the remaining term of the investment.

(4) Investments made pursuant to this section shall not be outstanding at any 1 time in an amount in excess of $100,000,000.00.

History: Add. 1990, Act 360, Imd. Eff. Dec. 27, 1990



Section 21.142d Investment of surplus funds to facilitate marina dredging loans.

Sec. 2d.

(1) The state treasurer may invest surplus funds under the state treasurer's control in certificates of deposit or other instruments of a financial institution qualified under this act to receive deposits or investments of surplus funds for the purpose of facilitating marina dredging loans. The state treasurer shall endeavor to make investments under this subsection in financial institutions such that marina dredging loans will be conveniently available in all geographic regions in this state. The state treasurer may enter into an investment agreement with a financial institution to provide for the investment under this subsection. The investment agreement shall contain all of the following:

(a) The term of the investment which shall be not more than 10 years.

(b) A requirement that the interest accruing on the investment shall not be more than the interest earned by the financial institution on marina dredging loans made after the date of the investment.

(c) A requirement that the financial institution shall provide good and ample security as the state treasurer requires and shall identify the marina dredging loans and the terms and conditions of those loans that are made after the date of the investment that are attributable to that investment together with other information required by this act.

(d) A requirement that a marina dredging loan made by the financial institution that is attributable to the investment shall be issued at a rate or rates of interest that are established in the investment agreement.

(e) A requirement that a marina dredging loan made by the financial institution that is attributable to the investment shall be made not later than 3 years after the effective date of this section.

(f) A requirement that a marina dredging loan made by the financial institution that is attributable to the investment shall be issued for a loan repayment period of not more than 7 years.

(g) A requirement that a marina dredging loan made by the financial institution that is attributable to the investment shall not exceed $75,000.00.

(h) A requirement that a marina dredging loan made by the financial institution that is attributable to the investment shall not be released by the financial institution unless the loan applicant has certified that it is an eligible marina.

(i) A requirement that to the extent the financial institution has not made marina dredging loans in an amount at least equal to the amount of the investment within 90 days after the investment, the rate of interest payable on that portion of the outstanding investment shall be increased to a rate of interest provided in the investment agreement, with the increase in the rate of interest applied retroactively to the date on which the state treasurer made the investment.

(j) Incentives for the early repayment of the investment and for the acceleration of payments in the event of a state cash shortfall as prescribed by the investment agreement, if required by the state treasurer.

(k) Other terms as prescribed by the state treasurer.

(2) An investment made under this section is found and declared to be for a valid public purpose.

(3) The attorney general shall approve documentation for an investment under this section as to legal form.

(4) The aggregate amount of investments made under this section shall not exceed $20,000,000.00.

(5) Upon the determination by the directors of the departments of natural resources and environmental quality that the need to facilitate marina dredging loans has significantly diminished based on changes in Great Lakes water levels, the state treasurer may take actions necessary to ensure that no new marina dredging loans that are attributable to an investment under this section are made. Such a determination shall not affect existing marina dredging loans that are attributable to an investment under this section.

(6) Earnings from an investment made under this section that are in excess of the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested under section 1, shall be credited to the general fund of the state. If interest from an investment made under this section is below the average rate of interest earned during the same period on other surplus funds, other than surplus funds invested under section 1, the general fund shall be reduced by the amount of the deficiency on an amortized basis over the remaining term of the investment. A loss of principal from an investment made under this section shall reduce the earnings of the general fund by the amount of that loss on an amortized basis over the remaining term of the investment.

(7) The state treasurer may take any necessary action to ensure the successful operation of this section, including making investments with financial institutions to cover the administrative and risk-related costs associated with a marina dredging loan.

(8) Annually, each financial institution in which the state treasurer has made an investment under this section shall file an affidavit, signed by a senior executive officer of the financial institution, stating that the financial institution is in compliance with the terms of the investment agreement.

(9) The state treasurer shall annually prepare and submit a report to the legislature regarding the disposition of money invested for purposes of facilitating marina dredging loans under this section. The report shall include all of the following information:

(a) The total number of eligible marina owners who have received a marina dredging loan.

(b) By county, the total number and amounts of the marina dredging loans that were issued.

(c) The name of each financial institution participating in the marina dredging loan program and the amount invested in each financial institution for purposes of the loan program.

(10) As used in this section:

(a) “Bottomland” means the land area of a water body that lies below the ordinary high-water mark and that may or may not be covered by water.

(b) “Dredging” means the removal of sediments from bottomland.

(c) “Dredging costs” means the costs associated with dredging that were incurred after January 1, 2000, including costs of removal, disposal, and testing of sediments, and the costs associated with obtaining necessary permits required to conduct dredging.

(d) “Eligible marina” means a privately owned, commercial facility in this state that meets all of the following requirements:

(i) Extends into or over the Great Lakes and their connecting waters navigable by motorized watercraft from a Great Lake.

(ii) Provides docking, mooring or launching services available to the general public for recreational boating. Marinas that limit their services based on membership or residency requirements are not eligible.

(iii) Provides mooring facilities for no more than 200 recreational watercraft through the use of docks, slips, or broadside mooring.

(iv) Has received the permits required by law from the department of environmental quality and the army corps of engineers for the dredging to be conducted with loan funds.

(e) “Marina dredging loan” means a loan or the refinancing of all or a portion of a loan made to the owner of an eligible marina for dredging costs necessitated by low water levels to accommodate the use of the marina by recreational watercraft.

(f) “Ordinary high-water mark” means either of the following:

(i) For an inland lake or stream, that term as it is defined in section 30101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.30101.

(ii) For the Great Lakes, the ordinary high-water mark as described in section 32502 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.32502.

(g) “Surplus funds” means, at any given date, the excess of cash and other recognized assets that are expected to be resolved into cash or its equivalent in the natural course of events and with a reasonable certainty, over the liabilities and necessary reserves at the same date.

History: Add. 2000, Act 280, Imd. Eff. July 10, 2000



Section 21.142e Loan of surplus funds to sugar beet growers' cooperative.

Sec. 2e.

(1) The state treasurer may loan not more than $5,000,000.00 in surplus funds, without interest, to sugar beet growers' cooperatives for the purpose of purchasing the assets of 1 or more agricultural processors if all of the following conditions are met:

(a) The agricultural processor employs at least 300 full-time employees and 1,000 seasonal employees and is in bankruptcy proceedings or was in bankruptcy proceedings at any time during the 1-year period preceding the date of the loan.

(b) The loan amount does not exceed 10% of the total purchase price of the agricultural processor's assets.

(c) The loan is for a period not to exceed 10 years.

(2) In addition to the conditions provided in subsection (1), the state treasurer may prescribe additional terms of a loan issued under this section.

(3) In the case of a loan executed under subsection (1), the state treasurer, as part of the modification of the loan, shall subordinate the loan to the primary loan of the sugar beet growers' cooperative and shall relinquish any enforcement powers or authority that may exist under the current contract or agreement. The modification shall be for not more than a $5,000,000.00 loan to a sugar beet growers' cooperative for the purpose of purchasing the assets of 1 or more agricultural processors that employ at least 300 full-time employees and 1,000 seasonal employees. However, the modification agreement for the loan extension provided for by the amendatory act that added this sentence shall provide that if a quarterly payment is missed by the borrower after February 15, 2007, the entire loan is in default and is due and payable immediately, in full.

(4) As used in this section, "sugar beet growers' cooperative" means a farmer owned cooperative comprised of sugar beet growers who own the assets of the cooperative and use the cooperative's services or processing equipment.

History: Add. 2001, Act 123, Imd. Eff. Oct. 8, 2001 ;-- Am. 2004, Act 342, Imd. Eff. Sept. 28, 2004 ;-- Am. 2007, Act 4, Imd. Eff. Mar. 22, 2007



Section 21.142f Investment in loans to land bank fast track authority or brownfield redevelopment authority; terms; definitions.

Sec. 2f.

(1) The state treasurer may invest surplus funds in loans to a land bank fast track authority or a brownfield redevelopment authority at the market rate of interest, as determined by the state treasurer, for the purpose of clearing or quieting title to tax reverted property held by or under the control of an authority or for any other purpose that the land bank fast track authority or brownfield redevelopment authority is authorized to undertake with respect to property transferred to a land bank fast track authority or over which a land bank fast track authority may exercise its authority.

(2) A loan made to a land bank fast track authority or a brownfield redevelopment authority under this section shall not be for a period of more than 10 years as determined by the state treasurer. All other terms of the loan, including security required for the loan, if any, shall be prescribed by the state treasurer.

(3) As used in this section:

(a) “Brownfield redevelopment authority” means an authority created under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672.

(b) “Land bank fast track authority” means an authority created under the land bank fast track act.

(c) “Tax reverted property” means that term as defined in the land bank fast track act.

History: Add. 2003, Act 262, Imd. Eff. Jan. 5, 2004



Section 21.143 Financial institution as depository of surplus funds; compliance; location of principal office; security; rate of return; investment and use of surplus funds; disposition of earnings from loans; loss of principal or interest; reduction of earnings; investment in securities of no-load open-end or closed-end management type investment company or investment trust.

Sec. 3.

(1) A financial institution shall not be a depository of surplus funds of the state unless the financial institution complies with this act. The state treasurer shall require of a financial institution, before it is made a depository of surplus funds of the state, good and ample security as approved by the state treasurer and the attorney general for the safekeeping and reimbursement of the surplus funds and the payment of the rate of return as the state treasurer, in the treasurer's discretion, considers best for the interest of the state.

(2) The state treasurer may invest surplus funds of the state in the bonds, notes, and other evidences of indebtedness of the United States government and its agencies, in prime commercial paper, and may also use surplus funds in the manner provided in sections 2, 2a, 2b, and 2d and may use each fiscal year not more than that amount of the surplus funds necessary to make loans to municipalities under section 1.

(3) All earnings from loans made under section 1 in excess of the average rate of interest earned on other surplus funds during the same period shall be credited to the general fund of the state. Any loss of principal or interest sustained from loans made under section 1 shall reduce the earnings of the general fund on an amortized basis over the remaining term of the loan.

(4) The investment of surplus state funds in bonds, notes, and other evidences of indebtedness of the United States government and its agencies as provided in subsection (1) may include securities of, or other interests in, a no-load open-end or closed-end management type investment company or investment trust registered under the investment company act of 1940, title I of chapter 686, 54 Stat. 789, 15 U.S.C. 80a-1 to 80a-3 and 80a-4 to 80a-64, if both of the following are true:

(a) The portfolio of the investment company or investment trust is limited to United States government obligations and repurchase agreements fully collateralized by United States government obligations.

(b) The investment company or investment trust takes delivery of the collateral for any repurchase agreement either directly or through an authorized custodian.

History: 1855, Act 105, Eff. May 15, 1855 ;-- CL 1857, 274 ;-- Am. 1863, Act 200, Eff. June 22, 1863 ;-- CL 1871, 353 ;-- How. 398 ;-- CL 1897, 1189 ;-- CL 1915, 289 ;-- CL 1929, 348 ;-- Am. 1933, Act 15, Imd. Eff. Feb. 27, 1933 ;-- CL 1948, 21.143 ;-- Am. 1967, Act 102, Imd. Eff. June 21, 1967 ;-- Am. 1979, Act 88, Imd. Eff. Aug. 1, 1979 ;-- Am. 1980, Act 30, Imd. Eff. Mar. 8, 1980 ;-- Am. 1980, Act 323, Imd. Eff. Dec. 15, 1980 ;-- Am. 1985, Act 12, Imd. Eff. May 1, 1985 ;-- Am. 1987, Act 118, Eff. Oct. 1, 1987 ;-- Am. 1987, Act 284, Eff. Apr. 11, 1988 ;-- Am. 1990, Act 8, Imd. Eff. Feb. 16, 1990 ;-- Am. 1997, Act 32, Imd. Eff. June 19, 1997 ;-- Am. 2000, Act 280, Imd. Eff. July 10, 2000



Section 21.144 Liability of state treasurer and his or her bail; loans not subject to certain acts.

Sec. 4.

(1) Nothing contained in this act shall be held or considered to change or affect the liability of the state treasurer or his or her bail, on his or her bond to this state.

(2) Loans made under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) Loans made under this act are subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177.

History: 1855, Act 105, Eff. May 15, 1855 ;-- CL 1857, 275 ;-- CL 1871, 354 ;-- How. 399 ;-- CL 1897, 1190 ;-- CL 1915, 290 ;-- CL 1929, 349 ;-- CL 1948, 21.144 ;-- Am. 2003, Act 262, Imd. Eff. Jan. 5, 2004



Section 21.145 Compliance with divestment from terror act.

Sec. 5.

The state treasurer shall comply with the divestment from terror act, 2008 PA 234, MCL 129.291 to 129.301, in making investments under this act.

History: Add. 2008, Act 271, Imd. Eff. Sept. 29, 2008



Section 21.146 Illegal discriminatory lending practice; determination regarding deposit of additional surplus funds; considerations; commencement date and duration of prohibition; determination subject to MCL 24.201 et seq.

Sec. 6.

(1) If a financial institution is found by a state or federal agency having jurisdiction over that financial institution, or a court having jurisdiction over that financial institution, to have engaged in an illegal discriminatory lending practice relating to a mortgage loan or home improvement loan application, the commissioner, if the commissioner considers it appropriate, shall within 30 days after receipt of written notice that the finding has become final, initiate a proceeding under this act. The purpose of the proceeding shall be to determine whether additional surplus funds belonging to the state shall be deposited in that financial institution. In making the determination, the commissioner shall consider the nature of the violation, the action taken by the financial institution to insure that the violation shall not be repeated, and the record of the financial institution in complying with laws prohibiting discriminatory lending practices relating to a mortgage loan or a home improvement loan application. The commissioner shall not make a determination adverse to the financial institution based on an unintentional, isolated, or technical illegal discriminatory lending practice. If the commissioner determines that additional surplus funds belonging to the state shall not be deposited in that financial institution, then the commissioner also shall determine during the same proceeding, the commencement date and duration of the prohibition, which shall not exceed 2 years.

(2) The determination of the commissioner under this act shall be subject to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: Add. 1979, Act 88, Imd. Eff. Aug. 1, 1979



Section 21.147 Definitions.

Sec. 7.

As used in this act:

(a) “Commissioner” means the commissioner of the office of financial and insurance services of the department of consumer and industry services.

(b) “Deposit” includes the purchase of, or investment in, shares of credit unions.

(c) Except as otherwise provided by this subdivision, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States. For the purpose of repurchase agreements, “financial institution” means a state or nationally chartered bank or state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government under the laws of this state or the United States.

History: Add. 1979, Act 88, Imd. Eff. Aug. 1, 1979 ;-- Am. 1993, Act 44, Imd. Eff. May 27, 1993 ;-- Am. 1997, Act 32, Imd. Eff. June 19, 1997 ;-- Am. 2000, Act 280, Imd. Eff. July 10, 2000
Admin Rule: R 445.1001 et seq. of the Michigan Administrative Code.






Act 20 of 1842 OBLIGATIONS DUE STATE (21.153 - 21.154)

Section 21.153 Obligations due state or municipality; payment by check or bank draft, date operative; legal tender.

Sec. 3.

Whenever any check or bank draft shall be tendered for the payment of any debt, taxes or other obligation due to the state or to any municipality therein, such check or draft shall operate as a payment made on the date the check or draft was received and accepted by the receiving officer, if it shall be paid on presentation without deduction for exchange or cost of collection. All agencies of the state of Michigan shall request that checks tendered in payment of an obligation due the state shall be made payable to the state of Michigan. No receiving officer shall be required to receive in payment of any debt, taxes or other obligation collectible or receivable by him any tender other than gold or silver coin of the United States, United States treasury notes, gold certificates, silver certificates or federal reserve bank notes.

History: 1842, Act 20, Eff. Feb. 21, 1842 ;-- CL 1857, 233 ;-- CL 1871, 308 ;-- How. 421 ;-- CL 1897, 1179 ;-- Am. 1899, Act 228, Eff. Sept. 23, 1899 ;-- CL 1915, 277 ;-- CL 1929, 339 ;-- CL 1948, 21.153 ;-- Am. 1964, Act 152, Eff. Aug. 28, 1964



Section 21.154 Public officers; payment of public funds received into treasury; violation, penalty.

Sec. 4.

All collecting and disbursing officers, all county and township treasurers, and all other public officers or agents through whose hands public moneys pass, are hereby required to pay into the state, county and township treasuries, as the case may be, or to state, county and township creditors, as the case may be, at the option of such creditors, or to civil and military officers entitled to compensation for public services, at the option of such officers, the same description of funds which they shall have received in the collection of taxes or other public dues, or for freight and charges to passengers on the state railroads. Any of the aforesaid collecting and disbursing officers or agents, who shall violate any of the provisions of this act, or shall appropriate any of the public moneys to his or their own private use, except in pursuance of law; or shall lend to others, or otherwise embezzle any of the said public moneys, he or they shall be prosecuted for said offense, and on conviction thereof, be punished by fine and imprisonment; the fine not to be more than 1,000 dollars, and the imprisonment not to exceed 5 years at the discretion of the court.

History: 1842, Act 20, Eff. Feb. 21, 1842 ;-- CL 1857, 234 ;-- CL 1871, 309 ;-- How. 422 ;-- CL 1897, 1180 ;-- CL 1915, 278 ;-- CL 1929, 340 ;-- CL 1948, 21.154






Act 145 of 1901 GRANTS AND GIFTS TO STATE (21.161 - 21.163)

Section 21.161 Grants and gifts to state; acceptance by governor, report to legislature.

Sec. 1.

Whenever any grant, devise, bequest, donation, gift or assignment of money, bonds or choses in action, or of any property, real or personal, shall be made to this state, the governor is hereby directed to receive and accept the same, so that the right and title to the same shall pass to this state; and all such bonds, notes or choses in action, or the proceeds thereof when collected, and all other property or thing of value, so received by the state as aforesaid, shall be reported by the governor to the legislature, to the end that the same may be covered into the state treasury or appropriated to the State University, or to the public schools, or to such state charities as may be here after directed by law.

History: 1901, Act 145, Eff. Sept. 5, 1901 ;-- CL 1915, 282 ;-- CL 1929, 341 ;-- CL 1948, 21.161



Section 21.162 Title of state to grants and gifts, to be protected by attorney general.

Sec. 2.

Whenever it shall be necessary to protect or assert the right or title of the state to any property so received or derived as aforesaid, or to collect or reduce into possession any bond, note, bill or chose in action, the attorney general is directed to take the necessary and proper proceedings and to bring suit in the name of the state in any court of competent jurisdiction, state or federal, and to prosecute all such suits; and is authorized to employ counsel to be associated with him in such suits and actions, who, with him, shall fully represent the state and shall be entitled to reasonable compensation out of the recoveries or collections in such suits and actions.

History: 1901, Act 145, Eff. Sept. 5, 1901 ;-- CL 1915, 283 ;-- CL 1929, 342 ;-- CL 1948, 21.162



Section 21.163 Repealed. 1987, Act 199, Imd. Eff. Dec. 14, 1987.






Act 249 of 1982 CHILDREN'S TRUST FUND (21.171 - 21.172)

Section 21.171 Children's trust fund; creation as charitable and educational endowment fund; expenditure; credit of amounts; investment; availability for disbursement; accounting of revenues and expenditures; "trust fund" defined.

Sec. 1.

(1) The children's trust fund is created as a charitable and educational endowment fund in the department of treasury. The fund shall be expended only as provided in this section.

(2) The state treasurer shall credit to the trust fund all amounts appropriated for this purpose under section 475 of the income tax act of 1967, 1967 PA 281, MCL 206.475, any amounts received under section 811j of the Michigan vehicle code, 1949 PA 300, MCL 257.811j, and section 8 of the child abuse and neglect prevention act, 1982 PA 250, MCL 722.608, and any amounts received from civil fines imposed under the playground equipment safety act, 1997 PA 16, MCL 408.681 to 408.687.

(3) The state treasurer shall direct the investment of the trust fund. The state treasurer shall have the same authority to invest the assets of the trust fund as is granted to an investment fiduciary under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1141. The state treasurer shall comply with the divestment from terror act, 2008 PA 234, MCL 129.291 to 129.301, in making investments under this act.

(4) Beginning in fiscal year 2015 and continuing through fiscal year 2017, all money contributed to the fund that year, plus 4.25% of the 12-quarter rolling average of the fund, including unrealized gains and losses, shall be available for disbursement upon the authorization of the state board as provided in section 9 of the child abuse and neglect prevention act, 1982 PA 250, MCL 722.609.

(5) Except as otherwise provided in this subsection, on October 1, 2017, provided that the rolling average of the fund for the previous 12 quarters, including unrealized gains and losses, is at least $23,500,000.00, then, beginning with fiscal year 2018, up to 5% of the 12-quarter rolling average shall be available for disbursement as specified in this subsection. On October 1, 2017, if the rolling average of the fund for the previous 12 quarters, including unrealized gains and losses, is less than $23,500,000.00, then, beginning with fiscal year 2018, up to 4.25% of the 12-quarter rolling average, including unrealized gains and losses, shall continue to be available for disbursement.

(6) Money granted or received as gifts or donations to the trust fund shall be available for disbursement upon appropriation under section 8 of the child abuse and neglect prevention act, 1982 PA 250, MCL 722.608, and funds authorized for expenditure shall not be considered assets of the trust fund for the purposes of subsection (4).

(7) The state treasurer shall annually prepare an accounting of revenues and expenditures from the trust fund. This accounting shall specifically identify the interest and earnings of the trust fund, shall describe how the amount of interest and earnings has been affected by the expanded investment options provided for in subsection (3), and shall identify how the increased interest and earnings, if any, have been expended. This accounting shall be provided to the senate and house of representatives appropriations committees.

(8) As used in this section, "trust fund" means the children's trust fund created in subsection (1).

History: 1982, Act 249, Imd. Eff. Sept. 29, 1982 ;-- Am. 1997, Act 34, Eff. Mar. 31, 1998 ;-- Am. 2000, Act 72, Eff. Mar. 28, 2001 ;-- Am. 2002, Act 1, Imd. Eff. Jan. 23, 2002 ;-- Am. 2005, Act 119, Imd. Eff. Sept. 22, 2005 ;-- Am. 2008, Act 238, Imd. Eff. July 17, 2008 ;-- Am. 2014, Act 306, Imd. Eff. Oct. 10, 2014



Section 21.172 Conditional effective date.

Section 2.

This act shall not take effect unless the following House Bills of the 81st Legislature are enacted into law:

(a) House Bill No. 4556 (request no. 00855'81).

(b) House Bill No. 5609 (request no. 04406'81 a*).

History: 1982, Act 249, Imd. Eff. Sept. 29, 1982






Act 111 of 1861 BANK DEPOSIT ACCOUNTS (21.181 - 21.183)

Section 21.181 Bank deposit accounts of state moneys; state treasurer; responsibility.

Sec. 1.

That it shall be the duty of the state treasurer to keep the accounts of the treasurer with all banks or depositories where any moneys of the state may be kept or deposited upon the regular books of his office so that each item of all such accounts shall appear therein.

History: 1861, Act 111, Eff. June 15, 1861 ;-- CL 1871, 240 ;-- How. 356 ;-- CL 1897, 1191 ;-- CL 1915, 292 ;-- CL 1929, 352 ;-- CL 1948, 21.181



Section 21.182 Interest accounts.

Sec. 2.

All items of interest which may become due the state from banks or otherwise shall be entered on the books of the treasurer when received, in such manner that it shall appear upon what account and for what time such interest accrued.

History: 1861, Act 111, Eff. June 15, 1861 ;-- CL 1871, 241 ;-- How. 357 ;-- CL 1897, 1192 ;-- CL 1915, 293 ;-- CL 1929, 353 ;-- CL 1948, 21.182



Section 21.183 Repealed. 2002, Act 368, Imd. Eff. May 24, 2002.






Act 22 of 1875 PROCEEDS FROM SALE OF EDUCATIONAL LANDS (21.191 - 21.191)

Section 21.191 Proceeds from sale of educational lands; use.

Sec. 1.

That all money received into the state treasury from the sale of lands, and placed to the credit of the university fund, the agricultural college fund, the normal school fund, the primary school fund, or the 5 per cent primary school fund, on and after the first day of March, 1875, shall be used in defraying the expenses of the state government.

History: 1875, Act 22, Imd. Eff. Mar. 10, 1875 ;-- How. 395 ;-- CL 1897, 1194 ;-- CL 1915, 295 ;-- CL 1929, 355 ;-- CL 1948, 21.191






Act 181 of 1881 INTEREST ON EDUCATIONAL FUNDS (21.201 - 21.201)

Section 21.201 Interest on educational funds; computation; payment.

Sec. 1.

That upon all sums paid into the state treasury upon account of the principal of any of the educational funds, except where the provision is or shall be made by law, the state treasurer shall compute interest from the time of the payment, or from the time of the last computation of interest on the payment, to the first Monday of April in each year, and shall give credit on the interest to each fund, as the case may be; and the interest shall be paid out of the specific taxes.

History: 1881, Act 181, Imd. Eff. May 31, 1881 ;-- How. 5361 ;-- CL 1897, 1195 ;-- CL 1915, 296 ;-- CL 1929, 356 ;-- CL 1948, 21.201 ;-- Am. 2002, Act 106, Imd. Eff. Mar. 27, 2002






Act 143 of 1859 UNIVERSITY INTEREST FUND (21.211 - 21.211)

Section 21.211 University interest fund; interest credited; payment to university treasurer.

Sec. 1.

That the state treasurer shall credit to the university interest fund interest on the entire amount received by the state for university lands sold or contracted, the state treasurer shall pay that amount to the treasurer of the university upon his or her application, from time to time, as the interest may accrue and be required for the use of the university.

History: 1859, Act 143, Eff. May 18, 1859 ;-- CL 1871, 3888 ;-- How. 5360 ;-- CL 1897, 1196 ;-- CL 1915, 297 ;-- CL 1929, 357 ;-- CL 1948, 21.211 ;-- Am. 2002, Act 169, Imd. Eff. Apr. 23, 2002






Act 34 of 1980 STATE AND LOCAL TAXATION AND REVENUES (21.221 - 21.224)



Act 101 of 1979 STATE DISBURSEMENTS TO LOCAL UNITS OF GOVERNMENT (21.231 - 21.244)

Section 21.231 Meanings of words and phrases.

Sec. 1.

For purposes of this act, the words and phrases defined in sections 2 to 4 shall have the meanings ascribed to them in those sections.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.232 Definitions; A to D.

Sec. 2.

(1) “Activity” means a specific and identifiable administrative action of a local unit of government. The provision of a benefit for, or the protection of, public employees of a local unit of government is not an administrative action.

(2) “Board” means the local government claims review board created by this act.

(3) “Court requirement” means a new activity or service or an increase in the level of activity or service beyond that required by existing law which is required of a local unit of government in order to comply with a final state or federal court order arising from the interpretation of the constitution of the United States, the state constitution of 1963, an existing law, or a federal statute, rule, or regulation. Court requirement includes a state law whose enactment is required by a final state or federal court order.

(4) “De minimus cost” means a net cost to a local unit of government resulting from a state requirement which does not exceed $300.00 per claim.

(5) “Department” means the department of management and budget.

(6) “Director” means the director of the department of management and budget.

(7) “Due process requirement” means a statute or rule which involves the administration of justice, notification and conduct of public hearings, procedures for administrative and judicial review of action taken by a local unit of government or the protection of the public from malfeasance, misfeasance, or nonfeasance by an official of a local unit of government, and which involves the provision of due process as it is defined by state and federal courts when interpreting the federal constitution or the state constitution of 1963.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.233 Definitions; E to N.

Sec. 3.

(1) “Existing law” means a public or local act enacted prior to December 23, 1978, a rule promulgated prior to December 23, 1978, or a court order concerning such a public or local act or rule. A rule initially promulgated after December 22, 1978 implementing for the first time an act or amendatory act in effect prior to December 23, 1978 shall also be deemed to be existing law.

(2) “Federal requirement” means a federal law, rule, regulation, executive order, guideline, standard, or other federal action which has the force and effect of law and which requires the state to take action affecting local units of government.

(3) “Implied federal requirement” means a federal law, rule, regulation, executive order, guideline, standard, or other federal action which has the force and effect of law and which does not directly require the state to take action affecting local units of government, but will, according to federal law, result in a loss of federal funds or federal tax credits if state action is not taken to comply with the federal action.

(4) “Legislature” means the house of representatives and the senate of this state.

(5) “Local unit of government” means a political subdivision of this state, including school districts, community college districts, intermediate school districts, cities, villages, townships, counties, and authorities, if the political subdivision has as its primary purpose the providing of local governmental services for residents in a geographically limited area of this state and has the power to act primarily on behalf of that area.

(6) “Necessary cost” means the net cost of an activity or service provided by a local unit of government. The net cost shall be the actual cost to the state if the state were to provide the activity or service mandated as a state requirement, unless otherwise determined by the legislature when making a state requirement. Necessary cost does not include the cost of a state requirement if the state requirement satisfies 1 or more of the following conditions:

(a) The state requirement cost does not exceed a de minimus cost.

(b) The state requirement will result in an offsetting savings to an extent that, if the duties of a local unit which existed before the effective date of the state requirement are considered, the requirement will not exceed a de minimus cost.

(c) The state requirement imposes additional duties on a local unit of government which can be performed by that local unit of government at a cost not to exceed a de minimus cost.

(d) The state requirement imposes a cost on a local unit of government that is recoverable from a federal or state categorical aid program, or other external financial aid. A necessary cost excluded by this subdivision shall be excluded only to the extent that it is recoverable.

(7) “New activity or service or increase in the level of an existing activity or service” does not include a state law, or administrative rule promulgated under existing law, which provides only clarifying nonsubstantive changes in an earlier, existing law or state law; or the recodification of an existing law or state law, or administrative rules promulgated under a recodification, which does not require a new activity or service or does not require an increase in the level of an activity or service above the level required before the existing law or state law was recodified.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979
Constitutionality: Categorical aid to school districts for specific, identifiable programs which the districts are required to provide by statute or agency rule may not be reduced below the proportion paid by the state during the 1978-79 fiscal year, such as by requiring districts to offset any deficiency in categorical aid due by use of unrestricted aid. Durant v State Board of Education, 424 Mich 364; 381 NW2d 662 (1985).



Section 21.234 Definitions; S.

Sec. 4.

(1) “Service” means a specific and identifiable program of a local unit of government which is available to the general public or is provided for the citizens of the local unit of government. The provision of a benefit for, or the protection of, public employees of a local unit of government is not a program.

(2) “State agency” means a state department, bureau, division, section, board, commission, trustee, authority, or officer which is created by the state constitution of 1963, by statute, or by state agency action, and which has the authority to promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws. State agency does not include an agency in the legislative or judicial branch of state government, an agency having direct control over an institution of higher education, or the state civil service commission.

(3) “State financed proportion of the necessary cost of an existing activity or service required of local units of government by existing law” means the percentage of necessary costs specifically provided for an activity or service required of local units of government by existing law and financed by the state on December 23, 1978. For purposes of this definition, necessary costs shall not include costs required of local units of government by an existing law which do not exceed a de minimus cost and costs imposed by existing law on a local unit of government which are recoverable from a federal or state categorical aid program, or other financial aid.

(4) “State law” means a state statute or state agency rule which is not existing law.

(5) “State requirement” means a state law which requires a new activity or service or an increased level of activity or service beyond that required of a local unit of government by an existing law. State requirement does not include any of the following:

(a) A requirement imposed on a local unit of government by a state statute or an amendment to the state constitution of 1963 adopted pursuant to an initiative petition, or by a state law or rule enacted or promulgated to implement such a statute or constitutional amendment.

(b) A requirement imposed on a local unit of government by a state statute or an amendment to the state constitution of 1963, enacted or adopted pursuant to a proposal placed on the ballot by the legislature, and approved by the voters, or by a state law or rule enacted or promulgated to implement such a statute or constitutional amendment.

(c) A court requirement.

(d) A due process requirement.

(e) A federal requirement.

(f) An implied federal requirement.

(g) A requirement of a state law which applies to a larger class of persons or corporations and does not apply principally or exclusively to a local unit or units of government.

(h) A requirement of a state law which does not require a local unit of government to perform an activity or service but allows a local unit of government to do so as an option, and by opting to perform such an activity or service, the local unit of government shall comply with certain minimum standards, requirements, or guidelines.

(i) A requirement of a state law which changes the level of requirements, standards, or guidelines of an activity or service that is not required of a local unit of government by existing law or state law, but that is provided at the option of the local unit of government.

(j) A requirement of a state law enacted pursuant to section 18 of article 6 of the state constitution of 1963.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.235 Disbursements to local units of government; appropriation; purpose; schedule of estimated payments; duty of governor; prorating amount appropriated; supplemental appropriation; administration of act; personnel; guidelines; forms.

Sec. 5.

(1) The legislature shall annually appropriate an amount sufficient to make disbursements to each local unit of government for the necessary cost of each state requirement pursuant to this act, if not otherwise excluded by this act.

(2) An initial disbursement shall be made in advance in accordance with a schedule of estimated payments established in each state requirement. The schedule of estimated payments shall provide that:

(a) The initial advance disbursement will be made at least 30 days prior to the effective date of the state requirement, and

(b) The first disbursement in each subsequent state fiscal year will be made no later than November 1.

(3) The governor shall include in a report which is to accompany the annual budget recommendation to the legislature, those amounts which the governor determines are required to make disbursements to each local unit of government for the necessary cost of each state requirement for that fiscal year and the total amount of state disbursements required for all local units of government.

(4) If the amount appropriated by the legislature for a state requirement is insufficient to fully fund disbursements for the necessary cost of a state requirement as required by this act, the director shall prorate the amount appropriated proportionately among those local units of government eligible for a disbursement for each state requirement in which the appropriation is insufficient. The director shall recommend a supplemental appropriation to the legislature sufficient to fully fund the disbursements for the necessary costs of each state requirement in which the initial appropriation was insufficient or which was imposed by court interpretation of a state law by requiring a new activity or service or an increase in the level of activity or service beyond that required by existing law. The legislature shall then appropriate the amount required in an appropriation bill introduced as a result of the request.

(5) The department shall administer this act and shall assign sufficient personnel to assure proper and adequate administration. The department shall publish guidelines and furnish forms which shall be available to a local unit of government for submitting a claim for the disbursements required by this act.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.236 Fiscal note for rules requiring disbursement; request for appropriation.

Sec. 6.

For rules promulgated under a state law which require a disbursement under this act, the state agency promulgating the rules shall prepare and submit a fiscal note to the joint committee on administrative rules and to the director. The fiscal note shall include an estimate of the cost of the rule during the first 3 fiscal years of the rule's operation. The department shall submit a request for an appropriation, if necessary, for all rules approved pursuant to Act No. 306 of the Public Acts of 1969, as amended. The legislature shall then appropriate the amount required in an appropriation bill introduced as a result of the request.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.237 Joint rules; establishment; purpose; review of records; requesting audit.

Sec. 7.

(1) The legislature shall establish joint rules to provide for a method of identifying whether or not legislation proposes a state requirement as described in this act.

(2) The legislature shall establish joint rules to provide for a method of estimating the amount of a necessary cost required to provide disbursements to a local unit of government for legislation identified to propose a state requirement as described in this act.

(3) The estimate required by this section shall include the total amount estimated to make disbursements to all local units of government for the necessary costs required to administer or implement a state requirement during the first 3 fiscal years of the legislation's operation.

(4) The legislature may review any records pertaining to a claim or request an audit to be performed by the auditor general to verify the actual amount of the necessary cost of a state requirement.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.238 Certification of disbursements; procedure; report on prorated claims; adjustment of prorated claims; payment of disbursements.

Sec. 8.

(1) The department shall certify disbursements to each local unit of government for the necessary costs of state requirements from funds appropriated for that purpose.

(2) The department shall certify disbursements to a local unit of government as follows:

(a) Before a state requirement initially takes effect, the department shall notify each local unit to which the state requirement applies not less than 180 days before the effective date of the state requirement. The notice shall include a preliminary claim form for estimating the necessary cost of the state requirement for the initial state fiscal year in which the state requirement takes effect. The notice shall clearly indicate a date by which a claim must be postmarked to qualify for full advance disbursement as provided in subdivision (2)(b) of this section.

(b) To qualify for a full advance disbursement for a state requirement during the initial fiscal year in which a state requirement takes effect, each local unit of government desiring an advance disbursement shall submit the preliminary claim form provided by the department postmarked no later than 90 days before the effective date of the state requirement. If the claim is postmarked between 1 and 89 days before the effective date of the state requirement, the advance disbursement shall be equal to 90% of the estimated amount the unit would otherwise be entitled to.

(c) Each local unit of government shall submit a final claim for full reimbursement or final adjustment on a form provided by the department and postmarked not later than 90 days after the close of the local unit of government's fiscal year. If the final claim is postmarked between 91 days and 24 months after the close of the local unit of government's fiscal year, the director shall make a reimbursement or final adjustment payment equal to 90% of the amount the unit is otherwise entitled to.

(d) In any case, a preliminary or final claim for a de minimus cost shall not be allowed. A final claim postmarked more than 24 months after the close of the fiscal year shall not be allowed.

(e) The department may review the records or request an audit to be performed by the auditor general to verify the actual amount of the necessary cost of a state requirement. The director shall cause to be paid a disbursement for only the necessary cost and shall adjust the payment to correct for any underpayment or overpayment which occurred in the previous state fiscal year.

(f) The provisions of subdivisions (a) and (b) of this section may be waived by a 2/3 majority vote of the members elected and serving in both houses of the legislature, if the legislature determines that an emergency exists necessitating that a state requirement become effective before the provisions of subdivisions (a) and (b) allow. The declaration of an emergency shall be established in each state requirement.

(g) The department shall pay all claims within 45 days after receiving the claim from a local unit of government. The department shall pay all claims pursuant to section 10(4) within 30 days.

(3) If the director prorates claims pursuant to section 5(4), the director immediately shall report this action in writing to the governor and the legislature.

(4) The director shall adjust prorated claims if supplementary funds are appropriated for that purpose.

(5) The state treasurer, upon certification by the director, immediately shall pay all required disbursements directly to the treasurer of the appropriate local unit of government.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.239 Separate accounting for funds; purpose.

Sec. 9.

Funds received by a local unit of government under this act shall be separately accounted for to reflect the specific state requirement for which the funds are appropriated.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.240 Local government claims review board; creation; duties; appointment, qualifications, and terms of members; majority vote required to approve claim; concurrent resolution approving payment; adoption of procedures; limitations on appeal; powers of board; report.

Sec. 10.

(1) The local government claims review board is created in the department and shall advise the director on the administration of this act and perform other duties as required by this section.

(2) The board shall consist of 9 members appointed by the governor with the advice and consent of the senate. Each member shall be appointed to serve for a 3-year term, except that of the members first appointed, 3 shall be appointed for a term of 3 years, 3 shall be appointed for a term of 2 years, and 3 shall be appointed for a term of 1 year.

(3) Not less than 4 members shall be representatives of a local unit of government.

(4) Subject to subsection (6), the board shall hear and decide upon disputed claims or upon an appeal by a local unit of government alleging that the local unit of government has not received the proper disbursement from funds appropriated for that purpose. The board shall not consider or approve a claim for a de minimus cost. A vote of a majority of the board members appointed to and serving on the board shall be required to approve a claim submitted to the board. If a claim is approved by the board, a concurrent resolution approving payment shall be adopted by both houses of the legislature before the claim is paid.

(5) The board shall adopt procedures for receiving claims under this section and for providing a hearing on a claim if a hearing is requested by an affected local unit of government. The procedures shall provide for the presentation of evidence by the claimant, the department, and any other affected state agency.

(6) An appeal submitted under this section for a disbursement for a state-required cost shall be limited to the following:

(a) An appeal alleging that the director has incorrectly reduced payments to a local unit of government pursuant to section 5(4).

(b) An appeal alleging that the director has incorrectly or improperly reduced the amount of a disbursement when a claim was submitted pursuant to section 8(2).

(c) An appeal alleging that the local unit of government has not received a proper disbursement of funds appropriated to satisfy the state financed proportion of the necessary costs of an existing activity or service required of a local unit of government by existing law, pursuant to section 12.

(7) In determining the merits of an appeal made pursuant to subsection 6(a), (b), or (c), the board, after reviewing the evidence presented, may increase or reduce the amount requested by the claimant or may allow or disallow the claim.

(8) Before January 31 of each year, the board shall report to the legislature and the governor on the number and amount of the claims the board has approved or rejected on appeal pursuant to this section.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979
Constitutionality: Taxpayers have standing to bring actions in the Court of Appeals under article 9 of the Michigan Constitution to enforce the provisions of §§ 25-31, including cases in which there are disputed facts; the local government claims review board has jurisdiction only over appeals under article 9 by local units of government. Durant v State Board of Education, 424 Mich 364; 381 NW2d 662 (1985).



Section 21.241 Information; collection and tabulation; scope; report to legislature; concurrent resolution; updating report.

Sec. 11.

(1) Within 6 months after the effective date of this act the department shall collect and tabulate relative information as to the following:

(a) The state financed proportion of the necessary cost of an existing activity or service required of local units of government by existing law.

(b) The nature and scope of each state requirement which shall require a disbursement under section 5.

(c) The nature and scope of each action imposing a potential cost on a local unit of government which is not a state requirement and does not require a disbursement under this act.

(2) The information shall include:

(a) The identity or type of local unit and local unit agency or official to whom the state requirement or required existing activity or service is directed.

(b) The determination of whether or not an identifiable local direct cost is necessitated by state requirement or the required existing activity or service.

(c) The amount of state financial participation, meeting the identifiable local direct cost.

(d) The state agency charged with supervising the state requirement or the required existing activity or service.

(e) A brief description of the purpose of the state requirement or the required existing activity or service, and a citation of its origin in statute, rule, or court order.

(3) The resulting information shall be published in a report submitted to the legislature not later than January 31, 1980. A concurrent resolution shall be adopted by both houses of the legislature certifying the state financed proportion of the necessary cost of an existing activity or service required of local units of government by existing law. This report shall be annually updated by adding new state requirements which require disbursements under section 5 and each action imposing a cost on a local unit of government which does not require a disbursement under this act.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.242 State law causing reduction in state financed proportion of necessary costs.

Sec. 12.

A state law shall not be enacted, which causes a reduction in the state financed proportion of the necessary costs of an existing activity or service required of local units of government by existing law, unless the existing law requiring an activity or service is repealed.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.243 State laws providing for other forms of state aid, cost-sharing agreements, or methods of making disbursements; MCL 21.234(5)(i) inapplicable to police, fire, or emergency medical transport services.

Sec. 13.

This act does not prohibit the legislature from enacting state laws to provide for other forms of state aid, cost-sharing agreements, or specific methods of making disbursements to a local unit of government for a cost incurred pursuant to state laws enacted to which this act applies.

Although not required by article IX, section 29 of the state constitution of 1963, the provisions of section 4(5)(i) shall not apply to any standards, requirements or guidelines which require increased necessary costs for activities and services directly related to police, fire, or emergency medical transport services.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979



Section 21.244 Rules; purpose.

Sec. 14.

The department may promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, to regulate the disbursement of funds appropriated to local units of government, to provide guidelines for identification of funds over which the director has disbursement authority, and to implement and administer this act.

History: 1979, Act 101, Imd. Eff. Aug. 3, 1979
Admin Rule: R 21.101 et seq. of the Michigan Administrative Code.






Act 95 of 1965 GENERAL RULES GOVERNING APPROPRIATIONS (21.251 - 21.255)



Act 57 of 1979 STATE SPENDING PAID TO LOCAL UNITS OF GOVERNMENT (21.261 - 21.267)



Act 72 of 1979 REPORTING TAX INFORMATION (21.271 - 21.296)

Section 21.271 Reporting tax credits, deductions, and exemptions with annual budget message; duty of department of treasury.

Sec. 1.

The governor, with the annual budget message to the legislature, shall report, at a minimum, the tax credits, deductions, and exemptions enumerated in this act. The message shall include tax credits, deductions, and exemptions by budget and also shall contain a separate report on tax credits, deductions, and exemptions in total that may be printed as an appendix to the budget. The department of treasury shall furnish these items to the governor for inclusion in the report as required by this act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 2003, Act 38, Imd. Eff. July 8, 2003



Section 21.272 Reporting pursuant to MCL 206.1 to 206.532.

Sec. 2.

The governor shall report the following compiled pursuant to the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532:

(a) Number and amount of personal exemptions by household or adjusted gross income class.

(b) Number of special or extra exemptions by household or adjusted gross income class.

(c) Number and amount of property tax credits by household or adjusted gross income class and by type of claimant.

(d) Number and amount of city income tax credits by household or adjusted gross income class.

(e) Number and amount of tax credits under section 260 of the income tax act of 1967, 1967 PA 281, MCL 206.260, by the type and purpose of charitable contribution, and the household or adjusted gross income class.

(f) Number and amount of solar, wind, or water energy conversion device tax credits by the type of dwelling and the household or adjusted gross income class.

(g) Number and amount of heating fuel cost tax credits by household or adjusted gross income class.

(h) Number and amount of gleaning tax credits by household or adjusted gross income class.

(i) Number of positive checkoffs and the amount checked off for the state campaign fund created pursuant to section 61 of the Michigan campaign finance act, 1976 PA 388, MCL 169.261.

(j) Amount and type of subtractions from taxable income as provided on the state income tax form.

(k) To the extent available from published statistical data, estimated cost of the following items not taxed by this state due to federal statute or regulation:

(i) Capital gains.

(ii) Accelerated depreciation.

(iii) Other items generally regarded as income that are not subject to state taxation because of exemption under the internal revenue code.

(l) Number and amount of credits granted to persons covered by development rights agreements pursuant to part 361 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36101 to 324.36117, by income class.

(m) Other deductions or credits as provided by law.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983 ;-- Am. 1996, Act 32, Imd. Eff. Feb. 26, 1996 ;-- Am. 2003, Act 38, Imd. Eff. July 8, 2003



Section 21.273 Fiscal years ending before January 1, 2008; reporting pursuant to single business tax act; fiscal years beginning on or after January 1, 2008; reporting pursuant to Michigan business tax act.

Sec. 3.

(1) For fiscal years ending before January 1, 2008, the governor shall report the following compiled pursuant to the single business tax act, 1975 PA 228, MCL 208.1 to 208.145:

(a) Amount of capital investment write off for real and personal property separately by size of final liability of taxpayer.

(b) Amount of business loss by size of final liability of taxpayer.

(c) Amount of carryforward loss by size of final liability of taxpayer.

(d) Number of taxpayers filing under the gross receipt limitation provided by section 31(2) of the single business tax act, 1975 PA 228, MCL 208.31, and amount of tax foregone.

(e) Number of taxpayers filing under section 31(4) of the single business tax act, 1975 PA 228, MCL 208.31, and amount of tax foregone.

(f) Number of taxpayers claiming the basic exemption under section 35(1)(a) of the single business tax act, 1975 PA 228, MCL 208.35, and amount of tax foregone.

(g) Number of taxpayers filing for the added exemption for partnerships as provided in section 35(1)(a) of the single business tax act, 1975 PA 228, MCL 208.35, and amount of tax foregone.

(h) Number of claimants and amount of tax foregone under section 35(1)(e) of the single business tax act, 1975 PA 228, MCL 208.35.

(i) Number of claimants and amount of tax foregone under section 35(1)(f) of the single business tax act, 1975 PA 228, MCL 208.35.

(j) Number of claimants and amount of tax foregone under section 35(1)(h) of the single business tax act, 1975 PA 228, MCL 208.35.

(k) Number of claimants by size of final liability and amount of tax foregone under section 36 of the single business tax act, 1975 PA 228, MCL 208.36.

(l) Number of claimants by size of final liability and amount of tax foregone under section 37 of the single business tax act, 1975 PA 228, MCL 208.37.

(m) Number of claimants by size of final liability and amount of tax foregone under section 38 of the single business tax act, 1975 PA 228, MCL 208.38.

(n) Number of claimants by size of final liability and amount of tax foregone under section 39(1) of the single business tax act, 1975 PA 228, MCL 208.39.

(o) Other deductions or credits as provided by law.

(2) For fiscal years beginning on and after January 1, 2008, the governor shall report the following compiled pursuant to the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601:

(a) Amount of capital investment write off for real and personal property separately by size of final liability of taxpayer.

(b) Amount of business loss by size of final liability of taxpayer.

(c) Amount of carryforward loss by size of final liability of taxpayer.

(d) Number of taxpayers claiming an exemption under section 207 of the Michigan business tax act, 2007 PA 36, MCL 208.1207, and amount of tax foregone.

(e) Number of claimants by size of final liability and amount of tax foregone under section 417 of the Michigan business tax act, 2007 PA 36, MCL 208.1417.

(f) Number of claimants by size of final liability and amount of tax foregone under sections 403, 405, 421, 422, and 425 of the Michigan business tax act, 2007 PA 36, MCL 208.1403, 208.1405, 208.1421, 208.1422, and 208.1425.

(g) Number of claimants by size of final liability and amount of tax foregone under section 413 of the Michigan business tax act, 2007 PA 36, MCL 208.1413.

(h) Other deductions or credits as provided by law.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983 ;-- Am. 2003, Act 38, Imd. Eff. July 8, 2003 ;-- Am. 2007, Act 170, Imd. Eff. Dec. 21, 2007



Section 21.274 Reporting estimated state equalized valuation and amount of tax foregone from exemptions under MCL 211.1 et seq.; exception; specific exemption estimates.

Sec. 4.

The governor shall report the estimated state equalized valuation and the amount of tax foregone in each county because of the exemptions granted pursuant to Act No. 206 of the Public Acts of 1893, as amended, being sections 211.1 to 211.157 of the Michigan Compiled Laws, except for property deriving its exemption from article IX, section 4 of the constitution of the state of Michigan, for which an estimate shall be made only of the actual amount of lands so exempted, expressed solely in terms of acreage, and exclusive of any buildings, fixtures, or personal property thereon, or appurtenances thereto. Where possible, estimates should be made for specific exemptions. The specific exemption estimates shall be made on the basis of informed estimates without requiring local units of government to meet additional reporting standards. If possible, estimates also shall be made of property exempted by statutes other than Act No. 206 of the Public Acts of 1893, as amended, being sections 211.1 to 211.157 of the Michigan Compiled Laws.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.275 Reporting estimate of amount of tax foregone from exemptions under MCL 205.51 et seq.; reporting estimate of amount of tax foregone pursuant to MCL 205.51(1)(g).

Sec. 5.

(1) The governor shall report an estimate, by item, of the amount of tax foregone from the exemptions granted pursuant to Act No. 167 of the Public Acts of 1933, as amended, being sections 205.51 to 205.78 of the Michigan Compiled Laws. The estimate shall include revenue foregone by nontaxation of items not specifically exempted.

(2) The governor shall report an estimate of the amount of tax foregone pursuant to section 1(1)(g) of Act No. 167 of the Public Acts of 1933, being section 205.51 of the Michigan Compiled Laws, from the imposition of the tax at a sale at retail upon the difference between the agreed upon value of a motor vehicle, trailer coach, or titled watercraft used as part payment of the purchase price and the full retail price of the motor vehicle, trailer coach, or titled watercraft being purchased rather than upon the full retail price of the motor vehicle, trailer coach, or titled watercraft.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.276 Reporting estimate of amount of tax foregone from exemptions under MCL 205.91 et seq.; reporting estimate of amount of tax foregone pursuant to MCL 205.92(f).

Sec. 6.

(1) The governor shall report an estimate, by item, of the amount of tax foregone from exemptions granted pursuant to Act No. 94 of the Public Acts of 1937, as amended, being sections 205.91 to 205.111 of the Michigan Compiled Laws. The estimate shall include revenue foregone by nontaxation of items not specifically exempted.

(2) The governor shall report an estimate of the amount of tax foregone pursuant to section 2(f) of Act No. 94 of the Public Acts of 1937, being section 205.92 of the Michigan Compiled Laws, from the imposition of the tax upon the difference between the agreed upon value of a motor vehicle, trailer coach, or titled watercraft used as part payment of the purchase price and the full retail price of the motor vehicle, trailer coach, or titled watercraft being purchased rather than upon the full retail price of the motor vehicle, trailer coach, or titled watercraft.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.277 Reporting estimate of revenue foregone from exemptions under MCL 205.131 et seq.

Sec. 7.

The governor shall report an estimate, by group, if possible, of revenue foregone from exemptions granted pursuant to Act No. 301 of the Public Acts of 1939, as amended, being sections 205.131 to 205.147 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.278 Reporting estimate of revenue foregone from exemptions under MCL 205.201 et seq.

Sec. 8.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 188 of the Public Acts of 1899, as amended, being sections 205.201 to 205.221 of the Michigan Compiled Laws, including the exemption provided by section 1(6) to (8) of Act No. 188 of the Public Acts of 1899, being section 205.201 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.279 Reporting estimate of revenue foregone from exemption under MCL 205.301 et seq.

Sec. 9.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 48 of the Public Acts of 1929, as amended, being sections 205.301 to 205.317 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.280 Reporting estimate of revenue foregone from exemptions under MCL 205.501 et seq.

Sec. 10.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 265 of the Public Acts of 1947, as amended, being sections 205.501 to 205.522 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.281 Reporting estimate of revenue foregone from exemptions under MCL 207.1 et seq.

Sec. 11.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 282 of the Public Acts of 1905, as amended, being sections 207.1 to 207.21 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.282 Reporting estimate of revenue foregone from exemptions under MCL 207.101 et seq.

Sec. 12.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 150 of the Public Acts of 1927, as amended, being sections 207.101 to 207.202 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.282a Reporting estimate of revenue foregone from exemptions under MCL 207.211 et seq.

Sec. 12a.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 119 of the Public Acts of 1980, being sections 207.211 to 207.235 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: Add. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.283 Reporting estimate of revenue foregone from exemptions under MCL 207.501 et seq.

Sec. 13.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 134 of the Public Acts of 1966, as amended, being sections 207.501 to 207.513 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.284 Reporting estimate of revenue foregone from exemptions under MCL 436.1 et seq., MCL 436.101 et seq., MCL 436.121 et seq., and MCL 436.131 et seq.

Sec. 14.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 8 of the Public Acts of the Extra Session of 1933, as amended, being sections 436.1 to 436.58 of the Michigan Compiled Laws; Act No. 94 of the Public Acts of 1959, being sections 436.101 to 436.103 of the Michigan Compiled Laws; Act No. 218 of the Public Acts of 1962, being sections 436.121 to 436.125 of the Michigan Compiled Laws; Act No. 213 of the Public Acts of 1972, as amended, being sections 436.131 to 436.133 of the Michigan Compiled Laws.

The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.285 Reporting estimate of revenue foregone from exemptions under MCL 478.1 to 478.6.

Sec. 15.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to article 4 of Act No. 254 of the Public Acts of 1933, as amended, being sections 478.1 to 478.6 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.286 Reporting estimate of revenue foregone from exemptions under MCL 259.203.

Sec. 16.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to section 203 of Act No. 327 of the Public Acts of 1945, as amended, being section 259.203 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.287 Reporting estimate of revenue foregone from exemptions under MCL 257.801 to 257.810.

Sec. 17.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to sections 801 to 810 of Act No. 300 of the Public Acts of 1949, as amended, being sections 257.801 to 257.810 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.288 Reporting estimate of revenue foregone from exemptions pursuant to MCL 324.78101 to 324.78112.

Sec.18.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to part 781 (Michigan state waterways commission) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.78101 to 324.78112 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1996, Act 32, Imd. Eff. Feb. 26, 1996



Section 21.289 Reporting estimate of revenue foregone from exemptions granted pursuant to MCL 324.80101 to 324.80124.

Sec. 19.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to sections 80101 to 80124 of part 801 (marine safety) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.80101 to 324.80124 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1996, Act 32, Imd. Eff. Feb. 26, 1996



Section 21.290 Reporting estimate of revenue foregone from exemptions under MCL 141.501 et seq.

Sec. 20.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 284 of the Public Acts of 1964, as amended, being sections 141.501 to 141.787 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.291 Reporting estimate of revenue foregone from exemptions under MCL 141.801 et seq.

Sec. 21.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 198 of the Public Acts of 1970, as amended, being sections 141.801 to 141.837 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.292 Reporting estimate of revenue foregone from exemptions under MCL 141.851 et seq.

Sec. 22.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 232 of the Public Acts of 1971, being sections 141.851 to 141.855 of the Michigan Compiled Laws and Act No. 263 of the Public Acts of 1974, being sections 481.861 to 481.867 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.293 Reporting estimate of revenue foregone from exemptions under MCL 431.101 et seq.

Sec. 23.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 205 of the Public Acts of 1939, as amended, being sections 431.101 to 431.126 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.294 Reporting estimate of revenue foregone from exemptions under MCL 431.61 et seq.

Sec. 24.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to Act No. 327 of the Public Acts of 1980, as amended, being sections 431.61 to 431.88 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979 ;-- Am. 1983, Act 7, Imd. Eff. Mar. 16, 1983



Section 21.295 Reporting estimate of revenue foregone from exemptions under MCL 450.2062.

Sec. 25.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to section 1062 of Act No. 284 of the Public Acts of 1972, as amended, being section 450.2062 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979



Section 21.296 Reporting estimate of revenue foregone from exemptions under MCL 500.440 to 500.466.

Sec. 26.

The governor shall report an estimate of revenue foregone from exemptions granted pursuant to sections 440 to 446 of Act No. 218 of the Public Acts of 1956, as amended, being sections 500.440 to 500.466 of the Michigan Compiled Laws. The estimate shall include revenue foregone by any deductions or credits granted under the act.

History: 1979, Act 72, Imd. Eff. July 31, 1979






Act 260 of 1947 DIVISION OF AUTOMOTIVE CONTROL (21.301 - 21.311)

Compiler's Notes: Section 21.302 was expired by Act 450 of 1976.



Act 76 of 1977 COUNTER-CYCLICAL BUDGET AND ECONOMIC STABILIZATION FUND (21.401 - 21.412)



Act 14 of 1983 THE STATE ACCOUNTING AND FISCAL RESPONSIBILITY ACCOUNT ACT (21.421 - 21.425)



Act 153 of 1982 WORKING CAPITAL RESERVE ACCOUNT (21.451 - 21.454)



Act 18 of 1981 REGULATION OF APPROPRIATIONS, ALLOCATIONS, AND EXPENDITURES (21.501 - 21.533)






Chapter 24 - Printing and State Documents

Act 44 of 1899 LAWS, DOCUMENTS, AND REPORTS (24.1 - 24.37)

Section 24.1 Public and local acts; examination, classification, numbering, catchlining, indexing, and preparation for publication; items to be included; title text; arrangement of acts; style of compilation numbers and catchlining; bill numbers; citation to Michigan statutes annotated; cardinal numerals; “publication” or “published” defined.

Sec. 1.

(1) The legislative service bureau, under the direction of the legislative council, shall, as soon as practicable after the close of any session of the legislature, carefully examine, classify, assign compilation numbers to, catchline, and index the acts passed and prepare them for publication by the legislative service bureau. The publication shall include the following:

(a) A title, preface, and table of contents.

(b) All acts of a general character which affect the people of the whole state.

(c) All joint resolutions.

(d) All amendments to the state constitution of 1963 adopted after the publication of the acts of the last preceding session of the legislature.

(e) All acts of a local or municipal character which do not affect the people of the whole state.

(f) All initiated laws.

(g) All veto messages of the governor.

(h) All executive orders by which the governor makes changes in the organization of the executive branch or in the assignment of functions among its units which require the force of law.

(i) Abstracts of proceedings of boards of supervisors organizing new townships, consolidating townships, or changing the boundaries of townships, received and filed in the office of the secretary of state after the publication of the acts of the previous session of the legislature.

(j) Abstracts of proceedings relative to incorporation and change of boundaries of cities and villages filed in the office of the secretary of state after the publication of the acts of the previous session of the legislature.

(k) Abstracts of proceedings relative to the incorporation of charter townships filed in the office of the secretary of state after the publication of the acts of the previous session of the legislature.

(l) A certificate of the secretary of state setting forth the date of the final adjournment of the legislative session at which the acts published were enacted, and setting forth in the same certificate the date upon which all such acts, not given immediate effect or carrying an effective date, shall take effect according to the state constitution of 1963.

(m) That part of the annual report of the state treasurer for the latest completed fiscal year as shall give an accurate account of the receipts and expenditures of public money.

(n) The Michigan compiled laws table.

(o) An index.

(2) The legislative service bureau, under the direction of the legislative council, shall include each final adopted apportionment and districting plan with the public and local acts of the first regular session following the date on which the plan becomes law.

(3) The items described in subsections (1) and (2) shall be published with the following title text:

(4) The public and local acts shall be sequentially arranged by act number, with boldfaced compilation numbers and catchlines of a style similar to compilation numbers and catchlines in the Michigan Compiled Laws. The senate or house of representatives bill number of each public or local act shall appear in parentheses in boldfaced type immediately below the act number. In cases where a section appearing in the last preceding compilation of the general laws has been amended, the catchline of that section shall contain the compilation number given to that section in the compilation and that number shall be in boldfaced type. The corresponding citation to the Michigan statutes annotated shall be placed in brackets in boldface immediately following and as part of the catchline to each section. Cardinal numerals shall be printed in figures and not written out, except when a sentence begins with a cardinal numeral.

(5) As used in this section, "publication" or "published" means the production and dissemination of information in print, microfilm, microfiche, or electronic form.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 820 ;-- CL 1929, 486 ;-- Am. 1931, Act 187, Imd. Eff. May 28, 1931 ;-- Am. 1939, Act 6, Imd. Eff. Feb. 27, 1939 ;-- CL 1948, 24.1 ;-- Am. 1949, Act 47, Imd. Eff. Apr. 7, 1949 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1980, Act 462, Eff. Mar. 31, 1981 ;-- Am. 1983, Act 97, Imd. Eff. June 23, 1983 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995



Section 24.2 Public and local acts; publication; publication of additional copies; deposit of copies with department of management and budget; reprints of laws; publishing laws relating to revenues of state; “publication” or “published” defined.

Sec. 2.

(1) The legislative service bureau, at the direction of the legislative council, shall publish at least 1 print copy of the publication containing the public and local acts of each session of the legislature. The legislative service bureau shall also make the publication containing the public and local acts of each session of the legislature available on the internet.

(2) There may be published additional copies of the public and local acts as the legislative service bureau, upon the direction of the legislative council, considers necessary. Unless otherwise directed by the legislative service bureau, these copies shall be deposited with the department of management and budget for sale and future distribution.

(3) The legislative service bureau may prepare, at not less than the actual cost, reprints of laws upon particular subjects for printing and distribution. The department of treasury shall publish and distribute all pamphlets of the general tax law or of all other laws relating to the revenues of the state.

(4) As used in this section, “publication” or “published” means the production and dissemination of information in print, microfilm, microfiche, or electronic form.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- Am. 1911, Act 240, Eff. Aug. 1, 1911 ;-- Am. 1915, Act 29, Eff. Aug. 24, 1915 ;-- CL 1915, 821 ;-- Am. 1921, Act 32, Eff. Aug. 18, 1921 ;-- CL 1929, 487 ;-- Am. 1931, Act 187, Imd. Eff. May 28, 1931 ;-- CL 1948, 24.2 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1983, Act 97, Imd. Eff. June 23, 1983 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995 ;-- Am. 2004, Act 15, Imd. Eff. Mar. 4, 2004



Section 24.3 Repealed. 1958, Act 161, Eff. Sept. 13, 1958.



Section 24.4 Publications to be marked as state property.

Sec. 4.

All the copies of the state laws, legislative manuals, and other publications, hereafter published and distributed, and required to be retained in any library, or passed over by any officer to his or her successor in office, shall have marked the words “State property.”

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 823 ;-- CL 1929, 489 ;-- CL 1948, 24.4 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995



Section 24.5 Public and local acts; sale; price; accounting; disposition of money received.

Sec. 5.

The department of management and budget may sell, at a price determined by the legislative service bureau, extra copies of the public and local acts which are not required for statutory distribution, which sale shall be at not less than the actual cost of the extra copies, and shall account for the sales to the state treasurer, and pay the money received for those extra copies into the state treasury monthly.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 824 ;-- CL 1929, 490 ;-- CL 1948, 24.5 ;-- Am. 1983, Act 97, Imd. Eff. June 23, 1983



Section 24.6 Official journal of senate and house of representatives; printing; binding; quantity; retention; availability on internet; additional copies.

Sec. 6.

(1) The official journal of the senate and house of representatives shall be printed and bound, in volumes of convenient size in a quantity to be determined by the secretary of the senate and the clerk of the house of representatives. The secretary of the senate shall retain at least 1 printed and bound copy of the senate journal, the clerk of the house of representatives shall retain at least 1 printed and bound copy of the house journal, and 1 printed and bound copy of each journal shall be provided to the library of Michigan. The official journal of the senate and house of representatives shall be made available to the public on the internet.

(2) Additional copies may be provided to any governmental officers and agencies and libraries, when approved by the secretary of the senate or the clerk of the house of representatives, or both.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 825 ;-- CL 1929, 491 ;-- Am. 1933, Act 3, Imd. Eff. Feb. 13, 1933 ;-- Am. 1939, Act 40, Imd. Eff. Apr. 19, 1939 ;-- CL 1948, 24.6 ;-- Am. 1983, Act 97, Imd. Eff. June 23, 1983 ;-- Am. 2014, Act 357, Imd. Eff. Dec. 9, 2014



Section 24.7 Repealed. 1958, Act 161, Eff. Sept. 13, 1958.



Section 24.8 Annual report of state horticultural society; printing, distribution.

Sec. 8.

The secretary of the state horticultural society shall make a report annually, covering the subject of horticulture; such report, however, shall not be published for any year if a manuscript copy of the same be not furnished to the governor complete on or before the first day of February of the succeeding calendar year; and in case of the omission of the publication by reason of delay in furnishing said report, a synopsis, not exceeding 20 pages of printed matter of the delayed report, shall be printed in the succeeding volume of such report when furnished in accordance with the provisions of this section. Said report shall be printed and bound and distributed in a quantity provided in the appropriation made therefor by the legislature.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 827 ;-- CL 1929, 493 ;-- CL 1948, 24.8 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.9, 24.10 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.



Section 24.11 Annual report of superintendent of public instruction; printing.

Sec. 11.

There shall be printed of the annual report of the superintendent of public instruction such quantity as shall be provided in the appropriation made therefor by the legislature.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- Am. 1901, Act 31, Imd. Eff. Mar. 28, 1901 ;-- Am. 1903, Act 225, Imd. Eff. June 18, 1903 ;-- CL 1915, 830 ;-- CL 1929, 496 ;-- CL 1948, 24.11 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.12 Annual report of commissioner of labor; printing.

Sec. 12.

There shall be furnished of the annual report of the commissioner of labor such quantity as shall be provided in the appropriation made therefor by the legislature.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- Am. 1903, Act 9, Imd. Eff. Mar. 24, 1903 ;-- CL 1915, 831 ;-- CL 1929, 497 ;-- CL 1948, 24.12 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.14 Other reports; printing.

Sec. 14.

Of all other reports not specifically enumerated in this act there shall be printed and bound such quantity as shall be provided in the appropriation made therefor by the legislature.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- Am. 1903, Act 255, Imd. Eff. June 18, 1903 ;-- Am. 1905, Act 297, Eff. Sept. 16, 1905 ;-- Am. 1911, Act 42, Eff. Aug. 1, 1911 ;-- Am. 1913, Act 78, Eff. Aug. 14, 1913 ;-- CL 1915, 832 ;-- CL 1929, 498 ;-- CL 1948, 24.14 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.15 Repealed. 1958, Act 161, Eff. Sept. 13, 1958.



Section 24.16 Repealed. 1957, Act 95, Eff. Sept. 27, 1957;—1958, Act 161, Eff. Sept. 13, 1958.



Section 24.17 State publications; complimentary distribution; violation, penalty.

Sec. 17.

All state publications, the distribution of which is made at the expense of the state, and which is not otherwise provided by law shall be distributed by the secretary of state upon the written request of the several officers under whose charge the several reports may be issued. The cost of distribution of such publications shall be allowed in accordance with the accounting laws of the state. No publication containing slips “with compliments of .................,” or other designating marks, indicating that the publication was sent to the recipient other than as a present from the state, shall be hereafter distributed under this section, or otherwise, at the expense of the state, and any officer or employe who knowingly permits or allows any violation of the provisions of this section shall be deemed guilty of a misdemeanor, and on conviction thereof shall be discharged from the employ of the state, and fined not less than 5 dollars nor more than 50 dollars, in the discretion of the court.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 835 ;-- CL 1929, 501 ;-- CL 1948, 24.17 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.18 Annual or biennial reports of state officers and agencies; period covered.

Sec. 18.

It shall be the duty of the several officers and boards of this state, and also of the several public institutions thereof, from whom reports are now or may hereafter be required, unless otherwise especially provided for, to make their respective annual or biennial reports to the governor for the period covered by the fiscal year ending June 30.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 836 ;-- CL 1929, 502 ;-- CL 1948, 24.18 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.19 Annual or biennial reports; publication.

Sec. 19.

(1) All reports enumerated in this act which are made annually shall be published annually.

(2) All reports enumerated in this act which are made biennially shall be published biennially.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 837 ;-- CL 1929, 503 ;-- CL 1948, 24.19 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995



Section 24.20 Copies for use and exchanges by state library.

Sec. 20.

Copies of all publications, reports, and documents as provided in this act may be provided for use and exchanges by the state library as the state librarian may consider necessary for such purpose.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 838 ;-- CL 1929, 504 ;-- CL 1948, 24.20 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995



Section 24.21-24.23 Repealed. 1958, Act 161, Eff. Sept. 13, 1958.



Section 24.24 Michigan manual; publication and distribution; voting information.

Sec. 24.

(1) The legislative service bureau, under the direction of the legislative council, shall prepare and publish biennially an official state manual to be known as the “Michigan Manual”, to be distributed by the department of management and budget to the persons and officers named in this act, which shall be ready for distribution before December 2 of each odd-numbered year.

(2) The secretary of state shall provide the legislative service bureau with voting results and statistics adequate for the bureau to provide the voting information required by section 25.

(3) The secretary of state shall deliver the voter information required by subsection (2) in time to allow the legislative service bureau to meet the publication date in subsection (1).

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 842 ;-- CL 1929, 508 ;-- CL 1948, 24.24 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1981, Act 46, Imd. Eff. May 13, 1981 ;-- Am. 1988, Act 185, Eff. July 1, 1988



Section 24.25 Michigan manual; contents.

Sec. 25.

The Michigan manual shall contain the following:

(a) The constitution of the state of Michigan and a list of amendments proposed, adopted, and rejected; the method of proposal and the vote thereon; the vote by which the state constitution was adopted; and the vote on constitutional revision.

(b) A list of post offices in Michigan.

(c) A list of newspapers in Michigan.

(d) The latest statistics of educational, mental, medical, reformatory, and penal institutions of the state, arranged in such a way as to show the cost of conducting each of those institutions during the immediately preceding 2 fiscal years; salary of officers; the amount of legislative appropriations; receipts from all other sources; all expenditures and for what purposes; and showing the number of students, patients, or convicts, according to the nature of each institution, and the instruction or employment given in each.

(e) A table of valuation of taxable property in the counties of the state as fixed by the state board of equalization for each of the latest 2 years.

(f) The names, ages, occupations, residences, politics, and prior legislative service of the members of both houses of the legislature, and the names and residences of their officers.

(g) The names and residences of state officers and members of state boards and state institutions.

(h) A list of standing committees of both houses of the legislature.

(i) Representation by counties of members of both houses of the legislature.

(j) A list of former officials of the United States from Michigan.

(k) A list of former state officials of Michigan showing their county of residence.

(l) The names of officers and delegates to the constitutional conventions of Michigan.

(m) The judicial systems of Michigan.

(n) The state judiciary.

(o) The territory and population of judicial circuits.

(p) The names and dates of public holidays.

(q) The report of the state treasurer.

(r) Statistics of the public school system of Michigan.

(s) A list of names and addresses of intermediate school districts in Michigan, showing the counties where they are located.

(t) Statistics of former legislatures of Michigan, giving length of session, number of laws enacted, number of joint resolutions, total membership, and politics.

(u) Names of members of former Michigan legislatures sitting within the latest 10 years, giving post-office addresses at time of membership, districts, and terms.

(v) Names of speakers and speakers pro tem of all former houses of representatives, with districts from which chosen and counties of residence, and terms.

(w) Names of all former clerks of the house of representatives, with post-office addresses at time chosen and terms.

(x) Names of presidents pro tem of the senate of all former legislatures of Michigan, with districts from which chosen, counties of residence, and terms of service.

(y) Names of all former secretaries of the senate, with post-office addresses at time chosen and terms of service.

(z) Names of former Michigan members of United States senate with dates of election and years of service arranged to show a history of occupancy of each of the 2 seats.

(aa) Names of former Michigan members of the United States house of representatives, with dates of election and years of service.

(bb) Lists of miscellaneous state associations, officers, and their residences.

(cc) Congressional, senatorial, and representative districts, with the territory and population thereof.

(dd) A list of county officers elected at the preceding November election.

(ee) The official canvass of votes cast at the preceding primary election for governor, lieutenant governor, United States senator, members of congress, and members of the legislature.

(ff) The official canvass of votes cast at the preceding November election for electors of president and vice president of the United States, state officers, members of the legislature, United States senator, members of congress, and of proposals submitted to the people.

(gg) A summary of votes cast at the preceding November election for state officers.

(hh) A summary of votes cast for all governors of Michigan.

(ii) The official canvass of votes cast at the April election in the biennium for which the manual is issued, for state officers, justices of the supreme court, and circuit judges.

(jj) A descriptive summary of the duties of the several departments of the state government.

(kk) A descriptive outline of the organization of the military department.

(ll) A complete list of all departments, boards, commissions, and agencies of the state government, including special commissions created by executive authority and all ex officio boards, setting forth by reference the authority for their creation, whether constitutional, statutory, executive order, or other authority.

(mm) Biographical sketches of present United States senators from Michigan, members of national house of representatives from Michigan, members of the state legislature, and elective state officers.

(nn) Any other matter considered essential by the legislative service bureau if adequate funding is available.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- Am. 1901, Act 213, Eff. Sept. 5, 1901 ;-- CL 1915, 843 ;-- CL 1929, 509 ;-- CL 1948, 24.25 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1981, Act 46, Imd. Eff. May 13, 1981 ;-- Am. 1988, Act 185, Eff. July 1, 1988



Section 24.26 Repealed. 1958, Act 161, Eff. Sept. 13, 1958.



Section 24.27 Arrangement of statistics of public institutions in reports; contents.

Sec. 27.

In all reports the statistics of educational, charitable, reformatory and penal institutions shall be arranged in such a way as to show the cost of conducting each of said institutions during the 2 fiscal years preceding, salary of officers, the amount of legislative appropriation, receipts from all other sources, and all expenditures, and for what purposes. The said statistics shall also show the number of students, inmates or prisoners, according to the nature of each institution, and the instruction or employment given.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 845 ;-- CL 1929, 511 ;-- CL 1948, 24.27 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.28 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 24.30 Michigan manual; number of copies to be published; distribution; price; sale; creation and administration of Michigan manual fund; disposition and use of money received from sale of Michigan manual; “publication” or “published” defined; U.S. Constitution to be included.

Sec. 30.

(1) The legislative service bureau shall publish sufficient copies of the “Michigan Manual”, to be distributed as provided in subsection (2) and as directed by the legislative council.

(2) The department of management and budget shall deliver the following number of copies to the following persons:

(a) Members of the senate, 1.

(b) Members of the house, 1.

(3) The legislative service bureau shall determine a price per publication copy not to exceed the cost of preparation and distribution and, unless directed otherwise by the legislative service bureau, the department of management and budget shall sell the copies of the publication not distributed pursuant to subsection (2).

(4) The Michigan manual fund is created in the state treasury and shall be administered by the legislative council. Any money received from the sale of the Michigan manual shall be deposited with the state treasurer to the credit of the Michigan manual fund and shall be used to pay the costs of preparing and distributing the Michigan manual.

(5) As used in this section, “publication” or “published” means the production and dissemination of information in print, microfilm, microfiche, or electronic form.

(6) The legislative service bureau, under section 25(nn), shall include in the Michigan manual the United States constitution, including amendments, unless otherwise specifically directed by the legislative council.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 848 ;-- Am. 1917, Act 325, Eff. Aug. 10, 1917 ;-- Am. 1921, Act 105, Eff. Aug. 18, 1921 ;-- CL 1929, 513 ;-- CL 1948, 24.30 ;-- Am. 1951, Act 27, Eff. Sept. 28, 1951 ;-- Am. 1981, Act 46, Imd. Eff. May 13, 1981 ;-- Am. 1986, Act 56, Imd. Eff. Mar. 17, 1986 ;-- Am. 1988, Act 185, Eff. July 1, 1988 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995



Section 24.31 Reports of public institutions; number of copies.

Sec. 31.

It shall be the duty of the secretary of state to advise with the several officers, boards of officers and public institutions making reports as to the number of copies of their reports necessary. And it shall be the duty of the state printer or binder to deliver at the office of the secretary of state, or at such other place or places as he may direct, all the books or pamphlets to be printed and bound, as mentioned in this act.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 849 ;-- CL 1929, 514 ;-- CL 1948, 24.31 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.32 Distribution of Michigan manual by county superintendents of schools; distribution of documents and reports by secretary of state.

Sec. 32.

The county superintendents of schools shall distribute all copies of the “Michigan Manual” to the schools in their respective counties, as provided in section 30 of this act and insure that the copies are kept for the use of such schools. The secretary of state shall direct and oversee the prompt distribution of the documents and reports mentioned in this act, distribution of which is not otherwise provided for; and such documents and reports shall be shipped to the several county clerks and county superintendents of schools in the state, and be distributed by them to the persons within their respective counties entitled to the same, and until so distributed, they shall be carefully preserved by the county clerks and county superintendents of schools.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 850 ;-- CL 1929, 515 ;-- CL 1948, 24.32 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1988, Act 185, Eff. July 1, 1988



Section 24.33 State publications; distribution by county clerks and superintendents of schools.

Sec. 33.

It shall be the duty of the several county clerks and county superintendents of schools, upon receiving any of the books mentioned in this act, to receipt to the secretary of state for the same, which receipt shall be filed and preserved in the office of the secretary of state; and it shall also be the duty of the said county clerks and county superintendents of schools to distribute said books as provided in this act, and to report at the expiration of a month after each reception of books to the secretary of state, on blanks furnished by him, by giving a full statement of all of said books remaining in his office, together with the names of the officers neglecting to call for the books to which they are entitled; and it shall be the duty of all persons, upon receiving any of the books mentioned in this act, to receipt respectively to the county clerk and county superintendent of schools for the same, which receipt shall be filed and preserved in the office of the county clerk and county superintendent of schools respectively. It shall also be the duty of the secretary of state to notify each person to whom any books are sent, except township officers, either directly or in care of the county clerk, which are required by this act to be kept in any library or passed over to any successor in office, and that each person receiving such notice shall, within a reasonable time, apply to the county clerk for the books mentioned in this notice, if such books were sent to the county clerk, and obtain the same; and if such books have been received by the county clerk and are not called for as aforesaid, such person thus notified shall be held responsible in the same manner and to the like extent as in the case of his neglect or refusal to deliver over to his successor books received by him, except that books sent for the use of township officers may be sent to either the township clerk or county clerk, when the secretary of state shall notify the township clerk, who shall draw all of the books for the officers of his township and distribute the same.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 851 ;-- CL 1929, 516 ;-- CL 1948, 24.33 ;-- Am. 1958, Act 161, Eff. Sept. 13, 1958



Section 24.34 Delivery of books to successor; violation as misdemeanor; penalty.

Sec. 34.

A person or officer who receives any of the books distributed by the secretary of state that this act requires the person to retain, and each city, village, township, and county officer, shall deliver to his or her successor in office all of those books. A person who does not do so is liable to his or her successor for the cost of replacing those books and costs of suit. An action shall, on request, be brought and prosecuted by the prosecuting attorney for the county. A person who knowingly and willfully retains those books or refuses to deliver them to the successor officer is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $50.00, or both.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 852 ;-- CL 1929, 517 ;-- CL 1948, 24.34 ;-- Am. 2016, Act 134, Eff. Aug. 24, 2016



Section 24.35 State publications; distribution by township clerks; procedure in case of vacancy in township offices; compensation.

Sec. 35.

It shall be the duty of the township clerk or deputy clerk, within 10 days after the receipt of the notice for books from the secretary of state, to call for the same and give his or her receipt to the county clerk, and distribute the books so received to the different officers of his or her township entitled to the same, taking their receipts, and filing said receipts in his or her office, and transcribing them in a book for that purpose to be delivered to his or her successor. In case any vacancy occurs in a township office provided with books, the property of the state, which should be turned over to the officer filling such vacancy, it shall be the duty of the township clerk or deputy clerk to collect at once all such books and keep them in his or her custody until he or she can turn them over to the new officer filling such vacancy. The township board is authorized and directed to allow said township clerk or deputy clerk all just and necessary expenses incurred by him or her, or a per diem for his or her compensation, for the performance of his or her duties imposed upon said township clerk by this section. However, in case of a vacancy in the office of township clerk and deputy township clerk, or his or her inability to perform the duties as prescribed in this section, then the supervisor of the township shall perform the duties. The supervisor performing such duties shall be entitled to the same compensation as the clerk if he or she had performed the duties.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 853 ;-- CL 1929, 518 ;-- CL 1948, 24.35 ;-- Am. 1991, Act 157, Imd. Eff. Nov. 25, 1991



Section 24.36 State publications; loss of books by fire, etc.; replacement.

Sec. 36.

In cases of loss by fire, or in any manner whatsoever beyond his control, of a book or books by an officer, who is required to transmit them to his successor, or if the same is so worn as to become useless said officer shall make a statement setting forth all the circumstances under which the loss occurred, which statement shall be sworn and subscribed to before an officer entitled to administer oaths, and certified to by the clerk of the county under his hand and seal of the court, and forward the same to the secretary of state, who, after examination of said affidavit, he being convinced that the facts as set forth in the affidavit are true, and that in his judgment the officer is not responsible for the loss of the book or books, is hereby empowered and authorized to replace the book or books lost as claimed, and in his discretion may send the book or books either to the county clerk or to the township clerk in whose township the loss occurred.

History: 1899, Act 44, Imd. Eff. Apr. 18, 1899 ;-- CL 1915, 854 ;-- CL 1929, 519 ;-- CL 1948, 24.36



Section 24.37 Michigan compiled laws; distribution; sale; price; “publication” or “published” defined.

Sec. 37.

(1) A sufficient number of publications of the Michigan compiled laws shall be provided to the department of management and budget for distribution as follows:

(a) One publication copy to each member of the legislature.

(b) Forty publication copies to the secretary of the state senate for use as desk copies by the members of the senate.

(c) One hundred fourteen publication copies to the clerk of the state house of representatives for use as desk copies by the members of the house of representatives.

(2) Unless directed otherwise by the legislative service bureau, the department of management and budget may sell copies of the Michigan compiled laws at a price determined by the legislative service bureau.

(3) As used in this section, “publication” or “published” means the production and dissemination of information in print, microfilm, microfiche, or electronic form.

History: Add. 1958, Act 161, Eff. Sept. 13, 1958 ;-- Am. 1962, Act 85, Eff. Mar. 28, 1963 ;-- Am. 1964, Act 66, Imd. Eff. May 12, 1964 ;-- Am. 1972, Act 369, Imd. Eff. Jan. 9, 1973 ;-- Am. 1983, Act 97, Imd. Eff. June 23, 1983 ;-- Am. 1995, Act 179, Imd. Eff. Oct. 17, 1995






Act 120 of 1919 STATE PUBLICATIONS (24.41 - 24.42)



Act 265 of 1915 DISTRIBUTION OF STATE PUBLICATIONS TO SCHOOL DISTRICTS (24.51 - 24.52)



Act 153 of 1937 STATE PRINTING (24.61 - 24.62)

Section 24.61 State printing and legislative printing; requirements; exceptions; preference.

Sec. 1.

(1) All printing that this state is chargeable, or that is paid for with funds appropriated wholly or in part by this state, excepting printing for primary school districts, counties, townships, cities, villages, or legal publications ordered for or by elective state officers, shall bear the label of the branch of the allied printing trades council of the locality in which it is printed, except under the following conditions:

(a) Printing firms not having the use of the allied printing trades council union label in the locality in which it is printed and who are desirous of presenting bids for printing as enumerated in this section are required to establish consideration as a responsible bidder as follows:

(i) As a condition to consideration as a responsible bidder printing concerns must file with the secretary of state a sworn statement to the effect that employees in the employ of the concern that is to produce the printing are receiving the prevailing wage rate and are working under conditions prevalent in the locality in which the work is produced.

(ii) Whenever a collective bargaining agreement is in effect between an employer and employees who are represented by a responsible organization that is in no way influenced or controlled by the management, that agreement and its provisions are considered as conditions prevalent in that locality and are the minimum requirements for being adjudged a responsible bidder under this act.

(iii) Printing firms having the use of the allied printing trades council union label are considered as having complied with the provisions of this act, but nothing in these provisions shall be construed as exempting those bidders from any provision of the act, and those bidders are required to conform with all of its provisions.

(b) The state-owned printing operation in the G. Robert Cotton correctional facility is exempt from this section. However, the state-owned printing operation described in this subdivision shall not perform printing under this section other than the needs and requirements of the department of corrections.

(c) Legislative printing, including bills and resolutions passed by the legislature, shall be printed or reproduced in accordance with and subject to article IV of the state constitution of 1963, and pursuant to the specifications, terms, and conditions considered necessary by the legislative council.

(2) For all printing described in subsection (1), all other things being equal, preference shall be given for printing offered by Michigan-based firms or by facilities with respect to which the operator is designated as a clean corporate citizen under part 14 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1401 to 324.1429.

History: 1937, Act 153, Eff. Oct. 29, 1937 ;-- CL 1948, 24.61 ;-- Am. 1973, Act 74, Imd. Eff. July 23, 1973 ;-- Am. 2014, Act 562, Imd. Eff. Jan. 15, 2015



Section 24.61a Exemption.

Sec. 1a.

Printing for the department of treasury, bureau of state lottery is exempt from the requirements of this act.

History: Add. 1996, Act 541, Eff. Mar. 31, 1997



Section 24.62 State printing; violation of act, penalty.

Sec. 2.

Any officer or employee of the state who shall accept any printed matter, or is found to have had printed matter produced under conditions other than set forth in this act, and which is paid for with funds appropriated wholly or in part by the state, shall be subject to a fine of 50 dollars for each and every offense.

History: 1937, Act 153, Eff. Oct. 29, 1937 ;-- CL 1948, 24.62






Act 88 of 1943 RULES AND REGULATIONS (24.71 - 24.82)



Act 197 of 1952 ADMINISTRATIVE PROCEDURE BEFORE STATE AGENCIES (24.101 - 24.110)



Act 187 of 1953 REPRINTS OF LAWS (24.151 - 24.155)

Section 24.151 Reprint of laws authorized.

Sec. 1.

All departments and agencies of the state charged with the administration of laws of the state are hereby authorized to have printed and bound pamphlets containing reprints of the laws or portions of such laws which are administered by such department or agency. Such pamphlets may include indexes and citations to opinions of the courts or the attorney general.

History: 1953, Act 187, Eff. Oct. 2, 1953



Section 24.152 Reprints; sale, price; exceptions.

Sec. 2.

All pamphlets so printed shall be paid for from appropriations to the department or agency made by the legislature for that purpose. All copies of such pamphlets furnished to any other agency or department of the state government, or to any political subdivisions of the state or to the public at large, shall be sold at a price not less than the cost of printing and binding such pamphlet and the cost of distribution. The price to be so charged shall be fixed by the executive head of the department or agency and printed on the cover of such pamphlet: Provided, however, That no charge shall be made for pamphlets or digests of laws relating to conservation distributed to hunters, fishermen, agencies charged with the enforcement of the laws contained therein, prosecuting attorneys, agencies of other states, the United States or of any foreign government, and judges, justices and magistrates of the various courts in this state, or for copies of tax laws or workmen's compensation laws furnished on request to a person subject to such laws or to his duly authorized agent.

History: 1953, Act 187, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 148, Imd. Eff. June 7, 1955



Section 24.153 Reprints; distribution, ownership.

Sec. 3.

Copies of such pamphlets, to be used in the official work of the agency, may be furnished to officers and employees without charge therefor, but any pamphlet so furnished shall be marked as and remain the property of the department, and the established price shall be paid by the employee or officer if such pamphlet is lost or destroyed through carelessness or negligence: Provided, That publications required by law to be distributed without charge to the recipient shall be so distributed notwithstanding the requirements of this act.

History: 1953, Act 187, Eff. Oct. 2, 1953



Section 24.154 Reprints; receipts of sale, deposit.

Sec. 4.

All moneys received by any department or agency from the sale of pamphlets as herein provided shall be deposited in the general fund of the state of Michigan.

History: 1953, Act 187, Eff. Oct. 2, 1953



Section 24.155 Reprints not to be credited to individual.

Sec. 5.

Pamphlets printed pursuant to this act shall not bear the name of any official or employee nor shall the publication be credited to any individual or individual by name.

History: 1953, Act 187, Eff. Oct. 2, 1953






Act 306 of 1969 ADMINISTRATIVE PROCEDURES ACT OF 1969 (24.201 - 24.328)

306-1969-1 CHAPTER 1 GENERAL PROVISIONS (24.201...24.211)

Section 24.201 Administrative procedures; short title.

Sec. 1.

This act shall be known and may be cited as the “administrative procedures act of 1969”.

History: 1969, Act 306, Eff. July 1, 1970



Section 24.203 Definitions; A to G.

Sec. 3.

(1) "Adoption of a rule" means that step in the processing of a rule consisting of the formal action of an agency establishing a rule before its promulgation.

(2) "Agency" means a state department, bureau, division, section, board, commission, trustee, authority or officer, created by the constitution, statute, or agency action. Agency does not include an agency in the legislative or judicial branch of state government, the governor, an agency having direct governing control over an institution of higher education, the state civil service commission, or an association of insurers created under the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302, or other association or facility formed under that act as a nonprofit organization of insurer members.

(3) "Contested case" means a proceeding, including rate-making, price-fixing, and licensing, in which a determination of the legal rights, duties, or privileges of a named party is required by law to be made by an agency after an opportunity for an evidentiary hearing. When a hearing is held before an agency and an appeal from its decision is taken to another agency, the hearing and the appeal are considered a continuous proceeding as though before a single agency.

(4) "Committee" means the joint committee on administrative rules.

(5) "Court" means the circuit court.

(6) "Decision record" means, in regard to a request for rule-making where an agency receives recommendations or comments by an advisory committee or other advisory entity created by statute, both of the following:

(a) The minutes of all meetings related to the request for rule-making.

(b) The votes of members.

(7) "Guideline" means an agency statement or declaration of policy that the agency intends to follow, that does not have the force or effect of law, and that binds the agency but does not bind any other person.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1988, Act 277, Imd. Eff. July 27, 1988 ;-- Am. 2011, Act 239, Imd. Eff. Dec. 1, 2011



Section 24.205 Definitions; L to R.

Sec. 5.

(1) "License" includes the whole or part of an agency permit, certificate, approval, registration, charter, or similar form of permission required by law, but does not include a license required solely for revenue purposes, or a license or registration issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(2) "Licensing" includes agency activity involving the grant, denial, renewal, suspension, revocation, annulment, withdrawal, recall, cancellation, or amendment of a license.

(3) "Michigan register" means the publication described in section 8.

(4) "Notice" means a written or electronic record that informs a person of past or future action of the person generating the record.

(5) "Notice of objection" means the record adopted by the committee that indicates the committee's formal objection to a proposed rule.

(6) "Party" means a person or agency named, admitted, or properly seeking and entitled of right to be admitted, as a party in a contested case. In a contested case regarding an application for a license, party includes the applicant for that license.

(7) "Person" means an individual, partnership, association, corporation, limited liability company, limited liability partnership, governmental subdivision, or public or private organization of any kind other than the agency engaged in the particular processing of a rule, declaratory ruling, or contested case.

(8) "Processing of a rule" means the action required or authorized by this act regarding a rule that is to be promulgated, including the rule's adoption, and ending with the rule's promulgation.

(9) "Promulgation of a rule" means that step in the processing of a rule consisting of the filing of a rule with the secretary of state.

(10) "Record" means information that is inscribed on a paper or electronic medium.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2006, Act 460, Imd. Eff. Dec. 20, 2006



Section 24.207 “Rule” defined.

Sec. 7.

"Rule" means an agency regulation, statement, standard, policy, ruling, or instruction of general applicability that implements or applies law enforced or administered by the agency, or that prescribes the organization, procedure, or practice of the agency, including the amendment, suspension, or rescission of the law enforced or administered by the agency. Rule does not include any of the following:

(a) A resolution or order of the state administrative board.

(b) A formal opinion of the attorney general.

(c) A rule or order establishing or fixing rates or tariffs.

(d) A rule or order pertaining to game and fish and promulgated under parts 401, 411, and 487 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.40101 to 324.40120, 324.41101 to 324.41105, and 324.48701 to 324.48740.

(e) A rule relating to the use of streets or highways, the substance of which is indicated to the public by means of signs or signals.

(f) A determination, decision, or order in a contested case.

(g) An intergovernmental, interagency, or intra-agency memorandum, directive, or communication that does not affect the rights of, or procedures and practices available to, the public.

(h) A form with instructions, an interpretive statement, a guideline, an informational pamphlet, or other material that in itself does not have the force and effect of law but is merely explanatory.

(i) A declaratory ruling or other disposition of a particular matter as applied to a specific set of facts involved.

(j) A decision by an agency to exercise or not to exercise a permissive statutory power, although private rights or interests are affected.

(k) Unless another statute requires a rule to be promulgated under this act, a rule or policy that only concerns the inmates of a state correctional facility and does not directly affect other members of the public, except that a rule that only concerns inmates which was promulgated before December 4, 1986, is a rule and remains in effect until rescinded but shall not be amended. As used in this subdivision, "state correctional facility" means a facility or institution that houses an inmate population under the jurisdiction of the department of corrections.

(l) A rule establishing special local watercraft controls promulgated under former 1967 PA 303. A rule described in this subdivision may be rescinded as provided in section 80113(2) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80113.

(m) All of the following, after final approval by the certificate of need commission under section 22215 of the public health code, 1978 PA 368, MCL 333.22215, or the statewide health coordinating council under former section 22217 of the public health code, 1978 PA 368:

(i) The designation, deletion, or revision of covered medical equipment and covered clinical services.

(ii) Certificate of need review standards.

(iii) Data reporting requirements and criteria for determining health facility viability.

(iv) Standards used by the department of community health in designating a regional certificate of need review agency.

(v) The modification of the 100 licensed bed limitation for extended care services programs set forth in section 22210 of the public health code, 1978 PA 368, MCL 333.22210.

(n) A policy developed by the family independence agency under section 6(3) of the social welfare act, 1939 PA 280, MCL 400.6, setting income and asset limits, types of income and assets to be considered for eligibility, and payment standards for administration of assistance programs under that act.

(o) A policy developed by the family independence agency under section 6(4) of the social welfare act, 1939 PA 280, MCL 400.6, to implement requirements that are mandated by federal statute or regulations as a condition of receipt of federal funds.

(p) The provisions of an agency's contract with a public or private entity including, but not limited to, the provisions of an agency's standard form contract.

(q) A policy developed by the department of community health under the authority granted in section 111a of the social welfare act, 1939 PA 280, MCL 400.111a, to implement policies and procedures necessary to operate its health care programs in accordance with an approved state plan or in compliance with state statute.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1986, Act 243, Imd. Eff. Dec. 4, 1986 ;-- Am. 1988, Act 333, Imd. Eff. Sept. 30, 1988 ;-- Am. 1988, Act 363, Imd. Eff. Dec. 16, 1988 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989 ;-- Am. 1995, Act 224, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 489, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2000, Act 216, Imd. Eff. June 27, 2000 ;-- Am. 2011, Act 52, Imd. Eff. June 8, 2011
Admin Rule: R 791.1101 et seq. of the Michigan Administrative Code.
Popular Name: Act 306
Popular Name: APA



Section 24.207a “Small business” defined.

Sec. 7a.

“Small business” means a business concern incorporated or doing business in this state, including the affiliates of the business concern, which is independently owned and operated and which employs fewer than 250 full-time employees or which has gross annual sales of less than $6,000,000.00.

History: Add. 1984, Act 273, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.208 Michigan register; publication; cumulative index; contents; public subscription; fee; synopsis of proposed rule or guideline; transmitting copies to office of regulatory reform.

Sec. 8.

(1) The office of regulatory reform shall publish the Michigan register at least once each month. The Michigan register shall contain all of the following:

(a) Executive orders and executive reorganization orders.

(b) On a cumulative basis, the numbers and subject matter of the enrolled senate and house bills signed into law by the governor during the calendar year and the corresponding public act numbers.

(c) On a cumulative basis, the numbers and subject matter of the enrolled senate and house bills vetoed by the governor during the calendar year.

(d) Proposed administrative rules.

(e) Notices of public hearings on proposed administrative rules.

(f) Administrative rules filed with the secretary of state.

(g) Emergency rules filed with the secretary of state.

(h) Notice of proposed and adopted agency guidelines.

(i) Other official information considered necessary or appropriate by the office of regulatory reform.

(j) Attorney general opinions.

(k) All of the items listed in section 7(m) after final approval by the certificate of need commission under section 22215 of the public health code, 1978 PA 368, MCL 333.22215.

(2) The office of regulatory reform shall publish a cumulative index for the Michigan register.

(3) The Michigan register shall be available for public subscription at a fee reasonably calculated to cover publication and distribution costs.

(4) If publication of an agency's proposed rule or guideline or an item described in subsection (1)(k) would be unreasonably expensive or lengthy, the office of regulatory reform may publish a brief synopsis of the proposed rule or guideline or item described in subsection (1)(k), including information on how to obtain a complete copy of the proposed rule or guideline or item described in subsection (1)(k) from the agency at no cost.

(5) An agency shall electronically transmit a copy of the proposed rules and notice of public hearing to the office of regulatory reform for publication in the Michigan register.

History: Add. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1984, Act 273, Eff. Mar. 29, 1985 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1988, Act 333, Imd. Eff. Sept. 30, 1988 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004
Popular Name: Act 306
Popular Name: APA



Section 24.211 Construction of act.

Sec. 11.

This act shall not be construed to repeal additional requirements imposed by law.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA






306-1969-2 CHAPTER 2 GUIDELINES (24.221...24.228)

Section 24.221-24.223 Repealed. 1976, Act 442, Eff. Apr. 13, 1977.



Section 24.224 Adoption of guideline; notice.

Sec. 24.

(1) Before the adoption of a guideline, an agency shall give electronic notice of the proposed guideline to the committee, the office of regulatory reform, and each person who requested the agency in writing or electronically for advance notice of proposed action that may affect the person. The committee shall electronically provide the notice of the proposed guideline not later than the next business day after receipt of the notice from the agency to members of the committee and to members of the standing committees of the senate and house of representatives that deal with the subject matter of the proposed guideline. The notice shall be given by mail, in writing, or electronically transmitted to the last address specified by the person requesting the agency for advanced notice of proposed action that may affect that person. A request for notice is renewable each December. Any notice under this section to any member or agency of the legislative and executive branches shall be given electronically.

(2) The notice required by subsection (1) shall include all of the following:

(a) A statement of the terms or substance of the proposed guideline, a description of the subjects and issues involved, and the proposed effective date of the guideline.

(b) A statement that the addressee may express any views or arguments regarding the proposed guideline or the guideline's effect on a person.

(c) The address to which written comments may be sent and the date by which comments shall be mailed or electronically transmitted, which date shall not be less than 35 days from the date of the mailing or electronic transmittal of the notice.

(d) A reference to the specific statutory provision about which the proposed guideline states a policy.

History: Add. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005



Section 24.225 Guidelines as public record; distribution of copies.

Sec. 25.

When adopted, a guideline is a public record. Copies of guidelines shall be sent to the committee, the office of regulatory reform, and all persons who have requested the agency in writing for advance notice of proposed action which may affect them.

History: Add. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.226 Adoption of guidelines in lieu of rules prohibited.

Sec. 26.

An agency shall not adopt a guideline in lieu of a rule.

History: Add. 1977, Act 108, Eff. Jan. 1, 1978
Popular Name: Act 306
Popular Name: APA



Section 24.227 Validity of guidelines; contesting guideline.

Sec. 27.

(1) A guideline adopted after the effective date of this section is not valid unless processed in substantial compliance with sections 24, 25, and 26. However, inadvertent failure to give notice to any person as required by section 24 does not invalidate a guideline which was otherwise processed in substantial compliance with sections 24, 25, and 26.

(2) A proceeding to contest a guideline on the grounds of noncompliance with sections 24, 25, and 26 shall be commenced within 2 years after the effective date of the guideline.

History: Add. 1986, Act 292, Imd. Eff. Dec. 22, 1986
Popular Name: Act 306
Popular Name: APA



Section 24.228 Adoption of standard form contract; notice.

Sec. 28.

(1) Before the adoption of a standard form contract that would have been considered a rule but for the exemption from rule-making under section 7(p) or a policy exempt from rule-making under section 7(q), an agency shall give electronic notice of the proposed standard form contract or policy to the committee and the office of regulatory reform. The committee shall provide an electronic copy of the notice not later than the next business day after receipt of the electronic notice from the agency to members of the committee and to members of the standing committees of the senate and house of representatives that deal with the subject matter of the proposed standard form contract or policy.

(2) The electronic notice required by subsection (1) shall include all of the following:

(a) A statement of the terms of substance of the proposed standard form contract or policy, a description of the subjects and issues involved, and the proposed effective date of the standard form contract or policy.

(b) A statement that the addressee may express any views or arguments regarding the proposed standard form contract or policy or the standard form contract's or policy's effect on a person.

(c) The address to which comments may be sent and the date by which the comments shall be mailed or electronically transmitted, which date shall not be less than 35 days from the date of the mailing or electronic transmittal of the notice.

(d) A reference to the specific statutory provision under which the standard form contract or policy is issued.

(3) If the value of a proposed standard form contract exempt from rule-making under section 7(p) is $10,000,000.00 or more, the electronic notice required under subsection (1) shall include an electronic copy of the proposed standard form contract. If the value of the proposed standard form contract exempt from rule-making under section 7(p) is less than $10,000,000.00, the agency shall provide an electronic or paper copy of the proposed standard form contract or policy to any legislator requesting a copy.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004
Popular Name: Act 306
Popular Name: APA






306-1969-3 CHAPTER 3 PROCEDURES FOR PROCESSING AND PUBLISHING RULES (24.231...24.264)

Section 24.231 Rules; continuation; amendment; rescission.

Sec. 31.

(1) Rules which became effective before July 1, 1970 continue in effect until amended or rescinded.

(2) When a law authorizing or directing an agency to promulgate rules is repealed and substantially the same rule-making power or duty is vested in the same or a successor agency by a new provision of law or the function of the agency to which the rules are related is transferred to another agency, by law or executive order, the existing rules of the original agency relating thereto continue in effect until amended or rescinded, and the agency or successor agency may rescind any rule relating to the function. When a law creating an agency or authorizing or directing it to promulgate rules is repealed or the agency is abolished and substantially the same rule-making power or duty is not vested in the same or a successor agency by a new provision of law and the function of the agency to which the rules are related is not transferred to another agency, the existing applicable rules of the original agency are automatically rescinded as of the effective date of the repeal of such law or the abolition of the agency.

(3) The rescission of a rule does not revive a rule which was previously rescinded.

(4) The amendment or rescission of a valid rule does not defeat or impair a right accrued, or affect a penalty incurred, under the rule.

(5) Except in the case of the amendment of rules concerning inmates as described in section 7(k), a rule may be amended or rescinded by another rule which constitutes the whole or a part of a filing of rules or as a result of an act of the legislature.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989
Popular Name: Act 306
Popular Name: APA



Section 24.232 Statutory construction; discrimination; crimes; adoption by reference; effect of guideline, operational memorandum, bulletin, interpretive statement, or form with instructions; agency order; limitation on rule-making delegation.

Sec. 32.

(1) Definitions of words and phrases and rules of construction prescribed in any statute that are made applicable to all statutes of this state also apply to rules unless clearly indicated to the contrary.

(2) A rule or exception to a rule shall not discriminate in favor of or against any person. A person affected by a rule is entitled to the same benefits as any other person under the same or similar circumstances.

(3) The violation of a rule is a crime when so provided by statute. A rule shall not make an act or omission to act a crime or prescribe a criminal penalty for violation of a rule.

(4) An agency may adopt, by reference in its rules and without publishing the adopted matter in full, all or any part of a code, standard or regulation that has been adopted by an agency of the United States or by a nationally recognized organization or association. The reference shall fully identify the adopted matter by date and otherwise. The reference shall not cover any later amendments and editions of the adopted matter, but if the agency wishes to incorporate them in its rule it shall amend the rule or promulgate a new rule therefor. The agency shall have available copies of the adopted matter for inspection and distribution to the public at cost and the rules shall state where copies of the adopted matter are available from the agency and the agency of the United States or the national organization or association and the cost of a copy as of the time the rule is adopted.

(5) A guideline, operational memorandum, bulletin, interpretive statement, or form with instructions is not enforceable by an agency, is considered merely advisory, and shall not be given the force and effect of law. An agency shall not rely upon a guideline, operational memorandum, bulletin, interpretive statement, or form with instructions to support the agency's decision to act or refuse to act if that decision is subject to judicial review. A court shall not rely upon a guideline, operational memorandum, bulletin, interpretive statement, or form with instructions to uphold an agency decision to act or refuse to act.

(6) Where a statute provides that an agency may proceed by rule-making or by order and an agency proceeds by order in lieu of rule-making, the order shall not be given general applicability to persons who were not parties to the proceeding or contested case before the issuance of the order, unless the order was issued after public notice and a public hearing.

(7) A rule shall not exceed the rule-making delegation contained in the statute authorizing the rule-making.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 2011, Act 270, Imd. Eff. Dec. 19, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.233 Rules; organization; operations; procedures.

Sec. 33.

(1) An agency shall promulgate rules describing its organization and stating the general course and method of its operations and may include therein forms with instructions. Sections 41, 42, 45, and 45a do not apply to such rules.

(2) An agency shall promulgate rules prescribing its procedures available to the public and the methods by which the public may obtain information and submit requests.

(3) An agency may promulgate rules not inconsistent with this act or other applicable statutes prescribing procedures for contested cases.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Admin Rule: R 11.1 et seq.; R 24.61 et seq.; R 28.4011 et seq.; R 32.11 et seq.; R 35.1 et seq.; R 38.1 et seq.; R 169.1 et seq.; R 209.1 et seq.; R 211.401 et seq.; R 225.1 et seq.; R 247.1 et seq.; R 257.31 et seq.; R 257.301 et seq.; R 257.1001 et seq.; R 285.900.1; R 299.2901 et seq.; R 299.2903 et seq.; R 299.5001 et seq.; R 299.5101 et seq.; R 299.51001 et seq.; R 323.1001 et seq.; R 324.1 et seq.; R 325.10101 et seq.; R 330.1001 et seq.; R 340.1351 et seq.; R 349.291; R 390.621; R 400.1 et seq.; R 408.20001 et seq.; R 408.21401 et seq.; R 418.10101 et seq.; R 418.10104 et seq.; R 432.1001 et seq.; R 436.1951 et seq.; R 436.1963; R 451.1901 et seq.; R 451.2101 et seq.; R 501.351 et seq.; and R 722.1 et seq. of the Michigan Administrative Code.
Popular Name: Act 306
Popular Name: APA



Section 24.234 Office of regulatory reform; agency; powers and duties.

Sec. 34.

(1) The office of regulatory reform is an independent and autonomous type 1 agency within the department of management and budget. The office of regulatory reform has the powers and duties as set forth in executive order no. 1995-6 (executive reorganization order no. 1995-5), MCL 10.151, and shall exercise the powers and perform the duties prescribed by subsection (2) independently of the principal executive departments of this state, including, but not limited to, personnel, budgeting, procurement, and management-related functions.

(2) In addition to any other powers and duties described in subsection (1), the office of regulatory reform shall review proposed rules, coordinate processing of rules by agencies, work with the agencies to streamline the rule-making process, and consider efforts designed to improve public access to the rule-making process.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000



Section 24.235 Joint committee on administrative rules; creation; appointment and terms of members; chairperson; expenses; meetings; hearings; action by committee; report; hiring and supervision of staff and related functions.

Sec. 35.

(1) The joint committee on administrative rules is created and consists of 5 members of the senate and 5 members of the house of representatives appointed in the same manner as standing committees are appointed for terms of 2 years. Of the 5 members in each house, 3 shall be from the majority party and 2 shall be from the minority party. The chairperson of the committee shall alternate between houses each year. Members of the committee shall serve without compensation but shall be reimbursed for expenses incurred in the business of the committee. The expenses of the members of the senate shall be paid from appropriations to the senate and the expenses of the members of the house of representatives shall be paid from appropriations to the house of representatives. The committee may meet during a session of the legislature and during an interim between sessions. The committee may hold a hearing on a rule transmitted to the committee, any rule previously filed with the secretary of state, or any other matter the committee considers appropriate. Action by the committee, including action taken under section 52, shall be by concurring majorities of the members from each house. The committee shall report its activities and recommendations to the legislature at each regular session.

(2) The committee may hire staff to assist the committee under this act. However, the supervision of staff, budgeting, procurement, and related functions of the committee shall be performed by the council administrator under section 104a of the legislative council act, 1986 PA 268, MCL 4.1104a.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1978, Act 243, Imd. Eff. June 19, 1978 ;-- Am. 1987, Act 13, Imd. Eff. Apr. 6, 1987 ;-- Am. 1990, Act 290, Eff. Jan. 1, 1991 ;-- Am. 1995, Act 178, Imd. Eff. Oct. 17, 1995 ;-- Am. 2011, Act 245, Imd. Eff. Dec. 8, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.235a Repealed. 1993, Act 7, Eff. Dec. 8, 1994.



Section 24.236 Office of regulatory reform procedures and standards for rules.

Sec. 36.

The office of regulatory reform may prescribe procedures and standards not inconsistent with this act or other applicable statutes for the drafting of rules, publication of required notices, and distribution of rules. The office of regulatory reform may prescribe procedures and standards not inconsistent with this act or other applicable statutes for the processing of rules within the executive branch. The procedures and standards shall be included in a manual which the office of regulatory reform shall publish and distribute in reasonable quantities to the state departments and the committee.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.238 Filing of requests by individuals for promulgation of certain rules.

Sec. 38.

A person may request an agency to promulgate a rule. Within 90 days after filing of a request, the agency shall initiate the processing of a rule or issue a concise written statement of its principal reasons for denial of the request. The denial of a request is not subject to judicial review.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.239 Request for rule-making.

Sec. 39.

(1) Before initiating any changes or additions to rules, an agency shall electronically file with the office of regulatory reinvention a request for rule-making in a format prescribed by the office of regulatory reinvention. The request for rule-making shall include the following:

(a) The state or federal statutory or regulatory basis for the rule.

(b) The problem the rule intends to address.

(c) An assessment of the significance of the problem.

(d) If applicable, the decision record.

(2) If an agency receives recommendations or comments by any advisory committee or other advisory entity created by statute regarding a request for rule-making, the advisory committee or entity shall issue to the agency a decision record.

(3) An agency shall not proceed with the processing of a rule outlined in this chapter unless the office of regulatory reinvention has approved the request for rule-making. The office of regulatory reinvention is not required to approve a request for rule-making and shall do so only after it has indicated in its response to the request for rule-making submitted by an agency that there are appropriate and necessary policy and legal bases for approving the request for rule-making.

(4) The office of regulatory reinvention shall record the receipt of all requests for rule-making on the internet and shall make electronic or paper copies of approved requests for rule-making available to members of the general public. The office of regulatory reinvention shall issue a written or electronic response to the request for rule-making that specifically addresses whether the request has appropriate and necessary policy and legal bases for approving the request for rule-making.

(5) The office of regulatory reinvention shall immediately make available to the committee electronic copies of the request for rule-making submitted to the office of regulatory reinvention. On a weekly basis, the office of regulatory reinvention shall electronically provide to the committee a listing of all requests for rule-making approved or denied during the previous week. The committee shall electronically provide a copy of the approved and denied requests for rule-making, not later than the next business day after receipt of the notice from the office of regulatory reinvention, to members of the committee and to members of the standing committees of the senate and house of representatives that deal with the subject matter of the proposed rule.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2011, Act 239, Imd. Eff. Dec. 1, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.239a Notice of public hearing; approval by office of regulatory reform; copies.

Sec. 39a.

(1) An agency may publish the notice of hearing under section 42 only if the office of regulatory reform has received draft proposed rules and has given the agency approval to proceed with a public hearing.

(2) After a grant of approval to hold a public hearing by the office of regulatory reform under subsection (1), the office of regulatory reform shall immediately provide a copy of the proposed rules to the committee. The committee shall provide a copy of the proposed rules, not later than the next business day after receipt of the notice from the office of regulatory reform, to members of the committee and to members of the standing committees of the senate and house of representatives that deal with the subject matter of the proposed rule.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.240 Reducing disproportionate economic impact of rule on small business; applicability of section and MCL 24.245(3).

Sec. 40.

(1) When an agency proposes to adopt a rule that will apply to a small business and the rule will have a disproportionate impact on small businesses because of the size of those businesses, the agency shall consider exempting small businesses and, if not exempted, the agency proposing to adopt the rule shall reduce the economic impact of the rule on small businesses by doing all of the following when it is lawful and feasible in meeting the objectives of the act authorizing the promulgation of the rule:

(a) Identify and estimate the number of small businesses affected by the proposed rule and its probable effect on small businesses.

(b) Establish differing compliance or reporting requirements or timetables for small businesses under the rule after projecting the required reporting, record-keeping, and other administrative costs.

(c) Consolidate, simplify, or eliminate the compliance and reporting requirements for small businesses under the rule and identify the skills necessary to comply with the reporting requirements.

(d) Establish performance standards to replace design or operational standards required in the proposed rule.

(2) The factors described in subsection (1)(a) to (d) shall be specifically addressed in the small business impact statement.

(3) In reducing the disproportionate economic impact on small business of a rule as provided in subsection (1), an agency shall use the following classifications of small business:

(a) 0-9 full-time employees.

(b) 10-49 full-time employees.

(c) 50-249 full-time employees.

(4) For purposes of subsection (3), an agency may include a small business with a greater number of full-time employees in a classification that applies to a business with fewer full-time employees.

(5) This section and section 45(3) do not apply to a rule that is required by federal law and that an agency promulgates without imposing standards more stringent than those required by the federal law.

History: Add. 1984, Act 273, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2011, Act 243, Imd. Eff. Dec. 8, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.241 Notice of public hearing before adoption of rule; opportunity to present data, views, questions, and arguments; time, contents, and transmittal of notice; renewal of requests for notices; provisions governing public hearing; presence and participation of certain persons at public hearing required.

Sec. 41.

(1) Except as provided in section 44, before the adoption of a rule, an agency, or the office of regulatory reform, shall give notice of a public hearing and offer a person an opportunity to present data, views, questions, and arguments. The notice shall be given within the time prescribed by any applicable statute, or if none, in the manner prescribed in section 42(1).

(2) The notice described in subsection (1) shall include all of the following:

(a) A reference to the statutory authority under which the action is proposed.

(b) The time and place of the public hearing and a statement of the manner in which data, views, questions, and arguments may be submitted by a person to the agency at other times.

(c) A statement of the terms or substance of the proposed rule, a description of the subjects and issues involved, and the proposed effective date of the rule.

(3) The agency, or the office of regulatory reform acting on behalf of an agency, shall transmit copies of the notice to each person who requested the agency in writing or electronically for advance notice of proposed action that may affect the person. If requested, the notice shall be by mail, in writing, or electronically to the last address specified by the person.

(4) The public hearing shall comply with any applicable statute, but is not subject to the provisions governing a contested case.

(5) The head of the promulgating agency or 1 or more persons designated by the head of the agency who have knowledge of the subject matter of the proposed rule shall be present at the public hearing and shall participate in the discussion of the proposed rule.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989 ;-- Am. 1993, Act 141, Imd. Eff. Aug. 4, 1993 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005



Section 24.241a Request by legislator for copies of proposed rules or changes in rules.

Sec. 41a.

A member of the legislature may annually submit a written or electronic request to the office of regulatory reform requesting that a copy of all proposed rules or changes in rules, or any designated proposed rules or changes in rules submitted to the office of regulatory reform for its approval, be mailed or electronically transmitted to the requesting member upon his or her receipt by the office of regulatory reform.

History: Add. 1971, Act 171, Imd. Eff. Dec. 2, 1971 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004
Popular Name: Act 306
Popular Name: APA



Section 24.242 Notice of public hearing; publication requirements; submission of copy to office of regulatory reform; publication of notice in Michigan register; distribution of copies of notice of public hearing; meeting of joint committee on administrative rules.

Sec. 42.

(1) Except as provided in section 44, at a minimum, an agency, or the office of regulatory reform acting on behalf of the agency, shall publish the notice of public hearing as prescribed in any applicable statute or, if none, the agency, or the office of regulatory reform acting on behalf of the agency, shall publish the notice not less than 10 days and not more than 60 days before the date of the public hearing in at least 3 newspapers of general circulation in different parts of the state, 1 of which shall be in the Upper Peninsula.

(2) Additional methods that may be employed by the agency, or the office of regulatory reform acting on behalf of the agency, depending upon the circumstances, include publication in trade, industry, governmental, or professional publications or posting on the website of the agency or the office of regulatory reform.

(3) In addition to the requirements of subsection (1), the agency shall electronically submit a copy of the notice of public hearing to the office of regulatory reform for publication in the Michigan register. If the office of regulatory reform submitted the notice of public hearing on behalf of the agency, the office of regulatory reform shall publish the notice of public hearing in the Michigan register. An agency's notice shall be published in the Michigan register before the public hearing and the agency shall electronically file a copy of the notice of public hearing with the office of regulatory reform. Within 7 days after receipt of the notice of public hearing, the office of regulatory reform shall do all of the following before the public hearing:

(a) Electronically transmit a copy of the notice of public hearing to the committee.

(b) Provide notice electronically through publicly accessible internet media.

(4) After the office of regulatory reform electronically transmits a copy of the notice of public hearing to the committee, the committee shall electronically transmit copies of the notice of public hearing, not later than the next business day after receipt of the notice from the office of regulatory reform, to each member of the committee and to the members of the standing committees of the senate and house of representatives that deal with the subject matter of the proposed rule.

(5) After receipt of the notice of public hearing filed under subsection (3), the committee may meet to consider the proposed rule, take testimony, and provide the agency with the committee's informal response to the rule.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989 ;-- Am. 1993, Act 141, Imd. Eff. Aug. 4, 1993 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005



Section 24.243 Compliance required; contesting rule on ground of noncompliance.

Sec. 43.

(1) Except in the case of an emergency rule promulgated in the manner described in section 48, a rule is not valid unless processed in compliance with section 42 and unless in substantial compliance with section 41(2), (3), (4), and (5).

(2) A proceeding to contest a rule on the ground of noncompliance with the requirements of sections 41 and 42 shall be commenced within 2 years after the effective date of the rule.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989
Popular Name: Act 306
Popular Name: APA



Section 24.244 Notice of public hearings on rules; exceptions to requirements; applicability of MCL 24.241 and 24.242 to rules promulgated under Michigan occupational safety and health act; “substantially similar” defined.

Sec. 44.

(1) Sections 41 and 42 do not apply to an amendment or rescission of a rule that is obsolete or superseded, or that is required to make obviously needed corrections to make the rule conform to an amended or new statute or to accomplish any other solely formal purpose, if a statement to that effect is included in the legislative service bureau certificate of approval of the rule.

(2) Sections 41 and 42 do not apply to a rule that is promulgated under the Michigan occupational safety and health act, 1974 PA 154, MCL 408.1001 to 408.1094, that is substantially similar to an existing federal standard that has been adopted or promulgated under the occupational safety and health act of 1970, Public Law 91-596, 84 Stat. 1590. However, notice of the proposed rule shall be published in the Michigan register at least 35 days before the submission of the rule to the secretary of state pursuant to section 46(1). A reasonable period, not to exceed 21 days, shall be provided for the submission of written or electronic comments and views following publication in the Michigan register.

(3) For purposes of subsection (2), “substantially similar” means identical, with the exception of style or format differences needed to conform to this or other state laws, as determined by the office of regulatory reform pursuant to section 45(1).

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1993, Act 141, Imd. Eff. Aug. 4, 1993 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004
Popular Name: Act 306
Popular Name: APA



Section 24.245 Approval of rules by legislative service bureau and office of regulatory reinvention; agency reports; regulatory impact statement; fiscal agency reports; exceptions.

Sec. 45.

(1) Except as otherwise provided in this subsection, an agency shall electronically submit a proposed rule to the legislative service bureau for its formal certification. If requested by the legislative service bureau, the office of regulatory reinvention shall also transmit up to 4 paper copies of the proposed rule. The legislative service bureau shall promptly issue a certificate of approval indicating whether the proposed rule is proper as to all matters of form, classification, and arrangement. If the legislative service bureau fails to issue a certificate of approval within 21 calendar days after receipt of the submission for formal certification, the office of regulatory reinvention may issue a certificate of approval. If the legislative service bureau returns the submission to the agency before the expiration of the 21-calendar-day time period, the 21-calendar-day time period is tolled until the rule is resubmitted by the agency. The legislative service bureau shall have the remainder of the 21-calendar-day time period or 6 calendar days, whichever is longer, to consider the formal certification of the rule. The office of regulatory reinvention may approve a proposed rule if it considers the proposed rule to be legal and appropriate.

(2) Except as provided in subsection (6), after notice is given as provided in this act and before the agency proposing the rule has formally adopted the rule, the agency shall prepare an agency report containing a synopsis of the comments contained in the public hearing record, a copy of the request for rule-making, and the regulatory impact statement required under subsection (3). In the report, the agency shall describe any changes in the proposed rules that were made by the agency after the public hearing. The office of regulatory reinvention shall transmit by notice of transmittal to the committee copies of the rule, the agency reports containing the request for rule-making, a copy of the regulatory impact statement, and certificates of approval from the legislative service bureau and the office of regulatory reinvention. The office of regulatory reinvention shall also electronically submit to the committee a copy of the rule, any agency reports required under this subsection, any regulatory impact statements required under subsection (3), and any certificates of approval required under subsection (1). The agency shall electronically transmit to the committee the records described in this subsection within 1 year after the date of the last public hearing on the proposed rule unless the proposed rule is a resubmission under section 45a(7).

(3) Except as provided in subsection (6), an agency shall prepare and include with a notice of transmittal under subsection (2) the request for rule-making and the response from the office of regulatory reinvention, a small business impact statement prepared under section 40(1), and a regulatory impact statement. The regulatory impact statement shall contain all of the following information:

(a) A comparison of the proposed rule to parallel federal rules or standards set by a state or national licensing agency or accreditation association, if any exist.

(b) If requested by the office of regulatory reinvention or the committee, a comparison of the proposed rule to standards in similarly situated states, based on geographic location, topography, natural resources, commonalities, or economic similarities.

(c) An identification of the behavior and frequency of behavior that the rule is designed to alter.

(d) An identification of the harm resulting from the behavior that the rule is designed to alter and the likelihood that the harm will occur in the absence of the rule.

(e) An estimate of the change in the frequency of the targeted behavior expected from the rule.

(f) An identification of the businesses, groups, or individuals who will be directly affected by, bear the cost of, or directly benefit from the rule.

(g) An identification of any reasonable alternatives to regulation pursuant to the proposed rule that would achieve the same or similar goals.

(h) A discussion of the feasibility of establishing a regulatory program similar to that proposed in the rule that would operate through market-based mechanisms.

(i) An estimate of the cost of rule imposition on the agency promulgating the rule.

(j) An estimate of the actual statewide compliance costs of the proposed rule on individuals.

(k) A demonstration that the proposed rule is necessary and suitable to achieve its purpose in proportion to the burdens it places on individuals.

(l) An estimate of the actual statewide compliance costs of the proposed rule on businesses and other groups.

(m) An identification of any disproportionate impact the proposed rule may have on small businesses because of their size.

(n) An identification of the nature of any report required and the estimated cost of its preparation by small businesses required to comply with the proposed rule.

(o) An analysis of the costs of compliance for all small businesses affected by the proposed rule, including costs of equipment, supplies, labor, and increased administrative costs.

(p) An identification of the nature and estimated cost of any legal consulting and accounting services that small businesses would incur in complying with the proposed rule.

(q) An estimate of the ability of small businesses to absorb the costs estimated under subdivisions (n) to (p) without suffering economic harm and without adversely affecting competition in the marketplace.

(r) An estimate of the cost, if any, to the agency of administering or enforcing a rule that exempts or sets lesser standards for compliance by small businesses.

(s) An identification of the impact on the public interest of exempting or setting lesser standards of compliance for small businesses.

(t) A statement describing the manner in which the agency reduced the economic impact of the rule on small businesses or a statement describing the reasons such a reduction was not feasible.

(u) A statement describing how the agency has involved small businesses in the development of the rule.

(v) An estimate of the primary and direct benefits of the rule.

(w) An estimate of any cost reductions to businesses, individuals, groups of individuals, or governmental units as a result of the rule.

(x) An estimate of any increase in revenues to state or local governmental units as a result of the rule.

(y) An estimate of any secondary or indirect benefits of the rule.

(z) An identification of the sources the agency relied upon in compiling the regulatory impact statement, including the methodology utilized in determining the existence and extent of the impact of a proposed rule and a cost-benefit analysis of the proposed rule.

(aa) A detailed recitation of the efforts of the agency to comply with the mandate to reduce the disproportionate impact of the rule upon small businesses as described in section 40(1)(a) to (d).

(bb) Any other information required by the office of regulatory reinvention.

(4) The agency shall electronically transmit the regulatory impact statement required under subsection (3) to the office of regulatory reinvention at least 28 days before the public hearing required under section 42. Before the public hearing can be held, the regulatory impact statement must be reviewed and approved by the office of regulatory reinvention. The agency shall also electronically transmit a copy of the regulatory impact statement to the committee before the public hearing and the agency shall make copies available to the public at the public hearing. The agency shall publish the regulatory impact statement on its website at least 10 days before the date of the public hearing.

(5) The committee shall electronically transmit to the senate fiscal agency and the house fiscal agency a copy of each rule and regulatory impact statement filed with the committee and a copy of the agenda identifying the proposed rules to be considered by the committee. The senate fiscal agency and the house fiscal agency shall analyze each proposed rule for possible fiscal implications that, if the rule were adopted, would result in additional appropriations in the current fiscal year or commit the legislature to an appropriation in a future fiscal year. The senate fiscal agency and the house fiscal agency shall electronically report their findings to the senate and house appropriations committees and to the committee before the date of consideration of the proposed rule by the committee.

(6) Subsections (2), (3), and (4) do not apply to a rule that is promulgated under section 33, 44, or 48.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1971, Act 171, Imd. Eff. Dec. 2, 1971 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1978, Act 243, Imd. Eff. June 19, 1978 ;-- Am. 1980, Act 455, Imd. Eff. Jan. 15, 1981 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1983, Act 202, Imd. Eff. Nov. 10, 1983 ;-- Am. 1984, Act 273, Eff. Mar. 29, 1985 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1987, Act 13, Imd. Eff. Apr. 6, 1987 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 38, Imd. Eff. Mar. 28, 1990 ;-- Am. 1993, Act 141, Imd. Eff. Aug. 4, 1993 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005 ;-- Am. 2011, Act 242, Imd. Eff. Dec. 8, 2011 ;-- Am. 2013, Act 200, Eff. Mar. 19, 2014
Constitutionality: In separate opinions, the Michigan Supreme Court held that Section 45(8), (9), (10), and (12) and the second sentence of Section 46(1) (“An agency shall not file a rule ... until at least 10 days after the date of the certificate of approval by the committee or after the legislature adopts a concurrent resolution approving the rule.”) of the Administrative Procedures Act of 1969, in providing for the Legislature's reservation of authority to approve or disapprove rules proposed by executive branch agencies, did not comply with the enactment and presentment requirements of Const 1963, art 4, and violated the separation of powers provision of Const 1963, art 3, and, therefore, were unconstitutional. These specified portions were declared to be severable with the remaining portions remaining effective. Blank v Department of Corrections, 462 Mich 103; 611 NW2d 530 (2000).



Section 24.245a Joint committee on administrative rules; review; filing notice of objection; effect; actions by legislature; filing of rule by office of regulatory reinvention; effective date of rule; withdrawal and resubmission of rule; tolling; "session day" defined.

Sec. 45a.

(1) Except as otherwise provided in subsections (7) to (9), after the committee has received the notice of transmittal specified in section 45(2), the committee has 15 session days in which to consider the rule and to object to the rule by filing a notice of objection approved by a concurrent majority of the committee members or the committee may, by concurrent majority, waive the remaining session days. If the committee waives the remaining session days, the clerk of the committee shall promptly notify the office of regulatory reinvention of the waiver by electronic transmission. The committee may only approve a notice of objection if the committee affirmatively determines by a concurrent majority that 1 or more of the following conditions exist:

(a) The agency lacks statutory authority for the rule.

(b) The agency is exceeding the statutory scope of its rule-making authority.

(c) There exists an emergency relating to the public health, safety, and welfare that would warrant disapproval of the rule.

(d) The rule conflicts with state law.

(e) A substantial change in circumstances has occurred since enactment of the law upon which the proposed rule is based.

(f) The rule is arbitrary or capricious.

(g) The rule is unduly burdensome to the public or to a licensee licensed by the rule.

(2) If the committee does not file a notice of objection within the time period prescribed in subsection (1) or if the committee waives the remaining session days by concurrent majority, the office of regulatory reinvention may immediately file the rule, with the certificate of approval required under section 45(1), with the secretary of state. The rule takes effect immediately upon its filing with the secretary of state unless a later date is indicated within the rule.

(3) If the committee files a notice of objection within the time period prescribed in subsection (1), the committee chair, the alternate chair, or any member of the committee shall cause bills to be introduced in both houses of the legislature simultaneously. Each house shall place the bill or bills directly on its calendar. The bills shall contain 1 or more of the following:

(a) A rescission of a rule upon its effective date.

(b) A repeal of the statutory provision under which the rule was authorized.

(c) A bill staying the effective date of the proposed rule for up to 1 year.

(4) The notice of objection filed under subsection (3) stays the ability of the office of regulatory reinvention to file the rule with the secretary of state until the earlier of the following:

(a) Fifteen session days after the notice of objection is filed under subsection (3).

(b) The date of the rescission of the issuance of the notice of objection, approved by a concurrent majority of the committee members. The committee may meet to rescind the issuance of the notice of objection under this subdivision. If the committee rescinds the issuance of a notice of objection under this subdivision, the clerk of the committee shall promptly notify the office of regulatory reinvention by electronic transmission of the recission.

(5) If the legislation introduced under subsection (3) is defeated in either house and if the vote by which the legislation failed to pass is not reconsidered in compliance with the rules of that house, or if legislation introduced under subsection (3) is not adopted by both houses within the time period specified in subsection (4), the office of regulatory reinvention may file the rule with the secretary of state. The rule takes effect immediately upon its filing with the secretary of state unless a later date is specified within the rule.

(6) If the legislation introduced under subsection (3) is enacted by the legislature and presented to the governor within the 15-session-day period, the rule does not take effect unless the legislation is vetoed by the governor as provided by law. If the governor vetoes the legislation, the office of regulatory reinvention may file the rule with the secretary of state immediately. The rule takes effect 7 days after the date of its filing with the secretary of state unless a later effective date is indicated within the rule.

(7) An agency may withdraw a proposed rule under the following conditions:

(a) With permission of the committee chair and alternate chair, the agency may withdraw the rule and resubmit it. If permission to withdraw is granted, the 15-session-day time period described in subsection (1) is tolled until the rule is resubmitted, except that the committee shall have at least 6 session days after resubmission to consider the resubmitted rule.

(b) Without permission of the committee chair and alternate chair, the agency may withdraw the rule and resubmit it. If permission to withdraw is not granted, a new and untolled 15-session-day time period described in subsection (1) shall begin upon resubmission of the rule to the committee for consideration.

(8) Subsections (1) to (5) do not apply to rules adopted under sections 33, 44, and 48.

(9) An agency shall withdraw any rule pending before the committee at the final adjournment of a regular session held in an even-numbered year and resubmit that rule. A new and untolled 15-session-day time period described in subsection (1) shall begin upon resubmission of the rule to the committee for consideration.

(10) As used in this section only, "session day" means a day in which both the house of representatives and the senate convene in session and a quorum is recorded.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005 ;-- Am. 2011, Act 245, Imd. Eff. Dec. 8, 2011



Section 24.245b Information to be posted on office of regulatory reinvention website.

Sec. 45b.

(1) The office of regulatory reinvention shall post the following on its website within 2 business days after transmittal pursuant to section 45:

(a) The regulatory impact statement required under section 45(3).

(b) Instructions on any existing administrative remedies or appeals available to the public.

(c) Instructions regarding the method of complying with the rules, if available.

(d) Any rules filed with the secretary of state and the effective date of those rules.

(2) The office of regulatory reinvention shall facilitate linking the information posted under subsection (1) to the department or agency website.

History: Add. 2011, Act 247, Imd. Eff. Dec. 8, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.246 Promulgation of rules; procedure; arrangement, binding, certification, and inspection of rules.

Sec. 46.

(1) To promulgate a rule the state office of administrative hearings and rules shall file in the office of the secretary of state 3 copies of the rule bearing the required certificates of approval and adoption, true copies of the rule without the certificates, and 1 electronic copy. The state office of administrative hearings and rules shall not file a rule, except an emergency rule under section 48 and rules processed under sections 33 and 44, until the time periods for committee and legislative consideration described in section 45a have elapsed.

(2) The secretary of state shall endorse the date and hour of filing of rules on the 3 copies of the filing bearing the certificates and shall maintain a file containing 1 copy for public inspection.

(3) The secretary of state, as often as he or she considers it advisable, shall cause to be arranged and bound in a substantial manner the rules hereafter filed in his or her office with their attached certificates and published in a supplement to the Michigan administrative code. The secretary of state shall certify under his or her hand and seal of the state on the frontispiece of each volume that it contains all of the rules filed and published for a specified period. The rules, when so bound and certified, shall be kept in the office of the secretary of state and no further record of the rules is required to be kept. The bound rules are subject to public inspection.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1971, Act 171, Imd. Eff. Dec. 2, 1971 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1993, Act 141, Imd. Eff. Aug. 4, 1993 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2006, Act 247, Imd. Eff. July 3, 2006
Constitutionality: In separate opinions, the Michigan Supreme Court held that Section 45(8), (9), (10), and (12) and the second sentence of Section 46(1) (“An agency shall not file a rule ... until at least 10 days after the date of the certificate of approval by the committee or after the legislature adopts a concurrent resolution approving the rule.”) of the Administrative Procedures Act of 1969, in providing for the Legislature's reservation of authority to approve or disapprove rules proposed by executive branch agencies, did not comply with the enactment and presentment requirements of Const 1963, art 4, and violated the separation of powers provision of Const 1963, art 3, and, therefore, were unconstitutional. These specified portions were declared to be severable with the remaining portions remaining effective. Blank v Department of Corrections, 462 Mich 103; 611 NW2d 530 (2000).
Popular Name: Act 306
Popular Name: APA



Section 24.247 Effective date of rules; withdrawal or rescission of promulgated rules; notice of withdrawal.

Sec. 47.

(1) Except in case of a rule processed under section 48, a rule becomes effective on the date fixed in the rule, which shall not be earlier than 7 days after the date of its promulgation, or if a date is not so fixed then 7 days after the date of promulgation.

(2) Except in case of a rule processed under section 48, an agency may withdraw a promulgated rule which has not become effective by filing a written request stating reasons for withdrawal to the secretary of state on or before the last day for filing rules for the interim period in which the rules were first filed, or by filing a written request for withdrawal to the secretary of state and the office of regulatory reform, within a reasonable time as determined by the office of regulatory reform, after the last day for filing and before publication of the rule in the next supplement to the code. In any other case an agency may abrogate its rule only by rescission. When an agency has withdrawn a promulgated rule, it shall give notice, stating reasons, to the committee that the rule has been withdrawn.

(3) Sections 45 and 45a apply to rules for which a public hearing has not been held by April 1, 2000.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1971, Act 171, Imd. Eff. Dec. 2, 1971 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.248 Emergency rules; scheduling substance as controlled substance; numbering and compilation; "administrator" defined.

Sec. 48.

(1) If an agency finds that preservation of the public health, safety, or welfare requires promulgation of an emergency rule without following the notice and participation procedures required by sections 41 and 42 and states in the rule the agency's reasons for that finding, and the governor concurs in the finding of emergency, the agency may dispense with all or part of the procedures and file in the office of the secretary of state the copies prescribed by section 46 endorsed as an emergency rule, to 3 of which copies shall be attached the certificates prescribed by section 45 and the governor's certificate concurring in the finding of emergency. The emergency rule is effective on filing and remains in effect until a date fixed in the rule or 6 months after the date of its filing, whichever is earlier. The rule may be extended once for not more than 6 months by the filing of a governor's certificate of the need for the extension with the office of the secretary of state before expiration of the emergency rule.

(2) If the director of the department of community health determines that an imminent danger to the health or lives of individuals in this state can be prevented or controlled by scheduling a substance as a controlled substance under section 2251(4) of the public health code, 1978 PA 368, MCL 333.2251, and the administrator determines that the substance should be scheduled or rescheduled as a controlled substance, the department of licensing and regulatory affairs may dispense with all or part of the procedures required by sections 41 and 42 and file in the office of the secretary of state the copies prescribed by section 46 endorsed as an emergency rule, to 3 of which copies shall be attached the certificate of approval and the director of the department of community health's notification under section 2251(4) of the public health code, 1978 PA 368, MCL 333.2251. The office of regulatory reinvention shall submit the emergency rule draft language to the legislative service bureau for its formal certification within 7 business days of receipt from the department of licensing and regulatory affairs. The legislative service bureau shall issue a certificate of approval indicating whether the proposed rule is proper as to all matters of form, classification, and arrangement within 7 business days after receiving the submission and return the rule to the office of regulatory reinvention. If the legislative service bureau fails to issue a certificate of approval within 7 business days after receipt of the submission for formal certification, the office of regulatory reinvention may issue a certificate of approval. If the legislative service bureau returns the submission to the office of regulatory reinvention before the expiration of the 7-business-day time period, the 7-business-day time period is tolled until the rule is returned by the office of regulatory reinvention. The legislative service bureau shall have the remainder of the 7-business-day time period to consider the formal certification of the rule. Upon receipt from the legislative service bureau, the office of regulatory reinvention shall, within 7 business days, approve the proposed rule if it considers the proposed rule to be legal and appropriate. An emergency rule adopted under this subsection remains in effect until the earlier date of the following:

(a) An identical or similar rule is promulgated.

(b) An identical or similar bill is enacted into law.

(c) The administrator determines that the emergency rule is no longer necessary.

(d) Six months after the date of its filing, which may be extended for not more than 6 months by the administrator upon filing a certificate of extension with the office of secretary of state before the expiration of 6 months after the date of its filing.

(3) An emergency rule shall not be numbered and shall not be compiled in the Michigan administrative code, but shall be noted in the annual supplement to the code. The emergency rule shall be published in the Michigan register pursuant to section 8.

(4) If the agency desires to promulgate an identical or similar rule with an effectiveness beyond the final effective date of an emergency rule, the agency shall comply with the procedures prescribed by this act for the processing of a rule which is not an emergency rule. The rule shall be published in the Michigan register and in the code.

(5) As used in this section, "administrator" means that term as defined in section 7103 of the public health code, 1978 PA 368, MCL 333.7103.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1977, Act 82, Imd. Eff. Aug. 2, 1977 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2012, Act 181, Imd. Eff. June 19, 2012
Popular Name: Act 306
Popular Name: APA



Section 24.249 Filed rules; transmission.

Sec. 49.

(1) The secretary of state shall transmit, after copies of rules are filed in his or her office, the following:

(a) To the secretary of the committee and the state office of administrative hearings and rules, a paper copy upon which the day and hour of that filing have been endorsed.

(b) To the secretary of the senate and the clerk of the house of representatives, an electronic copy for distribution or transmittal by them to each member of the senate and the house of representatives. When the legislature is not in session, or is in session but will not meet for more than 10 days after the secretary and clerk have received the rules, the secretary and clerk shall mail or electronically transmit 1 copy to each member of the legislature at his or her home address.

(2) The secretary of the senate and clerk of the house of representatives shall present the rules to the senate and the house of representatives.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2006, Act 247, Imd. Eff. July 3, 2006
Popular Name: Act 306
Popular Name: APA



Section 24.250 Legislative standing committees; functions.

Sec. 50.

(1) When the legislature is in session, the committee shall electronically notify the appropriate standing committee of each house of the legislature when rules have been transmitted to the committee by the secretary of state. If the committee determines that a hearing on those rules is to be held, it shall electronically notify the chairs of the standing committees. All members of the standing committees may be present and take part in the hearing.

(2) The chair or a designated member of the standing committee should be present at the hearing, but his or her absence does not affect the validity of the hearing.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004
Popular Name: Act 306
Popular Name: APA



Section 24.251 Amendment and rescission of rules by legislature; introduction of bill.

Sec. 51.

If the committee, an appropriate standing committee, or a member of the legislature believes that a promulgated rule or any part thereof is unauthorized, is not within legislative intent, or is inexpedient, the committee or member may introduce a bill at a regular session, or special session if included in a governor's message, which in effect amends or rescinds the rule.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005



Section 24.252 Suspension of rules.

Sec. 52.

(1) If authorized by concurrent resolution of the legislature, the committee, acting between regular sessions, may suspend a rule or a part of a rule promulgated during the interim between regular sessions.

(2) The committee shall electronically notify the agency promulgating the rule, the secretary of state, and the office of regulatory reform of any rule or part of a rule the committee suspends. A rule or part of a rule suspended under this section shall not be published in the Michigan register or in the Michigan administrative code while suspended.

(3) A rule suspended by the committee continues to be suspended not longer than the end of the next regular legislative session.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2004, Act 491, Eff. Jan. 12, 2005



Section 24.253 Annual regulatory plan; link to website of office of regulatory reinvention.

Sec. 53.

(1) Each agency shall prepare an annual regulatory plan that reviews the agency's rules. The annual regulatory plan shall be electronically transmitted to the office of regulatory reinvention.

(2) In completing the annual regulatory plan required by this section, the agency shall identify the rules the agency expects to review under subsection (4) in the next year, the rules it reasonably expects to process in the next year, the mandatory statutory rule authority it has not exercised, and the rules it expects to rescind in the next year.

(3) The annual regulatory plans completed under this section are advisory only and do not otherwise bind the agency or in any way prevent additional action.

(4) In completing a review of rules pursuant to the annual regulatory plans under this section, first priority shall be given to those rules that directly affect the greatest number of businesses, groups, and individuals and those rules that have the greatest actual statewide compliance costs for businesses, groups, and individuals. A review of rules under this subsection shall state the following:

(a) Whether there is a continued need for the rules.

(b) A summary of any complaints or comments received from the public concerning the rules.

(c) The complexity of complying with the rules.

(d) Whether the rules conflict with or duplicate similar rules or regulations adopted by the federal government or local units of government.

(e) The date of the last evaluation of the rules and the degree, if any, to which technology, economic conditions, or other factors have changed regulatory activity covered by the rules.

(5) Annual regulatory plans completed under subsection (1) shall be electronically filed with the office of regulatory reinvention by July 1 of each year. After the office of regulatory reinvention approves the plan for review, the office of regulatory reinvention shall electronically provide a copy of the plan of review to the committee. The committee shall electronically provide a copy of each agency plan of review, not later than the next business day after receipt of the plan of review from the office of regulatory reinvention, to members of the committee and to members of the standing committees of the senate and house of representatives that deal with the subject matter of rules the agency may propose.

(6) Each agency shall provide on its website a link to the website of the office of regulatory reinvention.

History: Add. 1984, Act 273, Eff. Mar. 29, 1985 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2004, Act 23, Imd. Eff. Mar. 10, 2004 ;-- Am. 2011, Act 238, Imd. Eff. Dec. 1, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.254 Failure of committee to provide notice.

Sec. 54.

Failure of the committee to provide any notices required under section 24, 28, 39, 39a, or 42 does not affect the validity of the processing or adoption of a rule.

History: Add. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.255 Annual supplement to Michigan administrative code; electronic publication by office of regulatory reform; contents.

Sec. 55.

The office of regulatory reform annually shall publish an electronic supplement to the Michigan administrative code. The annual supplement shall contain all promulgated rules published in the Michigan register during the current year, except emergency rules, a cumulative numerical listing of amendments and additions to, and rescissions of rules since the last printed compilation of the Michigan administrative code, and a cumulative alphabetical index.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1977, Act 108, Eff. Jan. 1, 1978 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2003, Act 53, Imd. Eff. July 14, 2003
Popular Name: Act 306
Popular Name: APA



Section 24.256 Editorial work for Michigan register, Michigan administrative code, and code supplements; uniformity; conformity with Michigan compiled laws; correction of obvious errors; publication of Michigan administrative code; time for publishing supplements.

Sec. 56.

(1) The office of regulatory reform shall perform the editorial work for the Michigan register and the Michigan administrative code and its annual supplement. The classification, arrangement, numbering, and indexing of rules shall be under the ownership and control of the office of regulatory reform, shall be uniform, and shall conform as nearly as practicable to the classification, arrangement, numbering, and indexing of the compiled laws. The office of regulatory reform may correct in the publications obvious errors in rules when requested by the promulgating agency to do so. The office of regulatory reform may provide for publishing all or any part of the Michigan administrative code in bound volume, pamphlet, electronic, or loose-leaf form. This subsection does not prevent a legislator from providing a copy or reproduction of a rule to a member of the general public.

(2) An annual supplement to the Michigan administrative code shall be published at the earliest practicable date.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.257 Omission of rules from Michigan register, Michigan administrative code, and code supplements; conditions; prorating publication and distribution cost of materials published in Michigan register and annual supplement; payment.

Sec. 57.

(1) The office of regulatory reform may omit from the Michigan register, the Michigan administrative code, and the Michigan administrative code's annual supplement any rule, the publication of which would be unreasonably expensive or lengthy if the rule in printed or reproduced form is made available on application to the promulgating agency, if the Michigan administrative code publication and the Michigan register contain a notice stating the general subject of the omitted rule and how a copy of the rule may be obtained.

(2) The cost of publishing and distributing annual supplements to the Michigan administrative code and proposed rules, notices of public hearings on proposed rules, rules and emergency rules filed with the secretary of state, notices of proposed and adopted agency guidelines, and the items listed in section 7(l) in the Michigan register may be prorated by the office of regulatory reform on the basis of the volume of these materials published for each agency in the Michigan register and annual supplement to the Michigan administrative code, and the cost of publishing and distribution shall be paid out of appropriations to the agencies.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1988, Act 333, Imd. Eff. Sept. 30, 1988 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.258 Request for preparation of reproduction proofs or negatives of rules; reimbursement; publication of rules electronically or in pamphlets; cost.

Sec. 58.

(1) When requested by an agency, the office of regulatory reform shall prepare reproduction proofs or negatives of the rules, or a portion of the rules, of the agency. The requesting agency shall reimburse the office of regulatory reform for preparing the reproduction proofs or negatives, and the cost of the preparation shall be paid out of appropriations to the agency.

(2) The Michigan administrative code may be arranged and printed to make convenient the publication electronically or in separate pamphlets of the parts of the Michigan administrative code relating to different agencies. Agencies may order the separate pamphlets, and the cost of the pamphlets shall be paid out of appropriations to the agencies.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000
Popular Name: Act 306
Popular Name: APA



Section 24.259 Copies of Michigan register, Michigan administrative code, and code supplements; distribution; official use.

Sec. 59.

(1) The office of regulatory reform shall publish the Michigan register, the Michigan administrative code, and the annual supplement to the Michigan administrative code free of charge on the office of regulatory reform's internet website and may publish these documents in printed or other electronic format for public subscription at a fee, determined by the department of management and budget, that is reasonably calculated to cover, but not to exceed, the publication and distribution costs. Any money collected by the department of management and budget from subscriptions shall be deposited into the general fund.

(2) The official Michigan administrative code is that published or made available on the office of regulatory reform's internet website free of charge.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984 ;-- Am. 1986, Act 292, Imd. Eff. Dec. 22, 1986 ;-- Am. 1995, Act 178, Imd. Eff. Oct. 17, 1995 ;-- Am. 1999, Act 262, Eff. Apr. 1, 2000 ;-- Am. 2003, Act 53, Imd. Eff. July 14, 2003
Popular Name: Act 306
Popular Name: APA



Section 24.261 Filing and publication of rules; presumptions arising therefrom; judicial notice.

Sec. 61.

(1) The filing of a rule under this act raises a rebuttable presumption that the rule was adopted, filed with the secretary of state, and made available for public inspection as required by this act.

(2) The publication of a rule in the Michigan register, the Michigan administrative code, or in an annual supplement to the code raises a rebuttable presumption that:

(a) The rule was adopted, filed with the secretary of state, and made available for public inspection as required by this act.

(b) The rule printed in the publication is a true and correct copy of the promulgated rule.

(c) All requirements of this act relative to the rule have been complied with.

(3) The courts shall take judicial notice of a rule which becomes effective under this act.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1982, Act 413, Eff. Jan. 1, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.263 Declaratory ruling by agency as to applicability of rule.

Sec. 63.

On request of an interested person, an agency may issue a declaratory ruling as to the applicability to an actual state of facts of a statute administered by the agency or of a rule or order of the agency. An agency shall prescribe by rule the form for such a request and procedure for its submission, consideration and disposition. A declaratory ruling is binding on the agency and the person requesting it unless it is altered or set aside by any court. An agency may not retroactively change a declaratory ruling, but nothing in this subsection prevents an agency from prospectively changing a declaratory ruling. A declaratory ruling is subject to judicial review in the same manner as an agency final decision or order in a contested case.

History: 1969, Act 306, Eff. July 1, 1970
Admin Rule: R 32.11 et seq.; R 38.131 et seq.; R 299.5001 et seq.; R 323.1001 et seq.; R 324.1 et seq.; R 325.1211; R 325.10101 et seq.; R 338.81; R 340.1351 et seq.; R 400.1 et seq.; R 408.20001 et seq.; and R 436.1971 et seq. of the Michigan Administrative Code.
Popular Name: Act 306
Popular Name: APA



Section 24.264 Declaratory judgment as to validity or applicability of rule.

Sec. 64.

Unless an exclusive procedure or remedy is provided by a statute governing the agency, the validity or applicability of a rule, including the failure of an agency to accurately assess the impact of the rule on businesses, including small businesses, in its regulatory impact statement, may be determined in an action for declaratory judgment if the court finds that the rule or its threatened application interferes with or impairs, or imminently threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The action shall be filed in the circuit court of the county where the plaintiff resides or has his or her principal place of business in this state or in the circuit court for Ingham county. The agency shall be made a party to the action. An action for declaratory judgment may not be commenced under this section unless the plaintiff has first requested the agency for a declaratory ruling and the agency has denied the request or failed to act upon it expeditiously. This section shall not be construed to prohibit the determination of the validity or applicability of the rule in any other action or proceeding in which its invalidity or inapplicability is asserted.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 2011, Act 243, Imd. Eff. Dec. 8, 2011
Popular Name: Act 306
Popular Name: APA






306-1969-4 CHAPTER 4 PROCEDURES IN CONTESTED CASES (24.271...24.287)

Section 24.271 Parties in contested case; time and notice of hearing; service of notice or other process on legislator.

Sec. 71.

(1) The parties in a contested case shall be given an opportunity for a hearing without undue delay.

(2) The parties shall be given a reasonable notice of the hearing, which notice shall include:

(a) A statement of the date, hour, place, and nature of the hearing. Unless otherwise specified in the notice the hearing shall be held at the principal office of the agency.

(b) A statement of the legal authority and jurisdiction under which the hearing is to be held.

(c) A reference to the particular sections of the statutes and rules involved.

(d) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is given, the initial notice may state the issues involved. Thereafter on application the agency or other party shall furnish a more definite and detailed statement on the issues.

(3) A member of the legislature shall not be privileged from service of notice or other process pursuant to this chapter except on a day on which there is a scheduled meeting of the house of which he or she is a member. However, a member of the legislature shall not be privileged from service of notice or other process pursuant to this chapter on a day on which there is a scheduled meeting of the house of which he or she is a member, if such service of notice or process is executed by certified mail, return receipt requested.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1984, Act 28, Imd. Eff. Mar. 12, 1984
Constitutionality: Administrative hearings under the Administrative Procedures Act, however informal, comport with the procedural fairness required by due process in the absence of an explicit statutory requirement that a contested evidentiary hearing be held. Convalescent Center v Blue Cross, 414 Mich 247; 324 NW2d 851 (1982).
Popular Name: Act 306
Popular Name: APA



Section 24.272 Defaults, written answers, evidence, argument, cross-examination.

Sec. 72.

(1) If a party fails to appear in a contested case after proper service of notice, the agency, if no adjournment is granted, may proceed with the hearing and make its decision in the absence of the party.

(2) A party who has been served with a notice of hearing may file a written answer before the date set for hearing.

(3) The parties shall be given an opportunity to present oral and written arguments on issues of law and policy and an opportunity to present evidence and argument on issues of fact.

(4) A party may cross-examine a witness, including the author of a document prepared by, on behalf of, or for use of the agency and offered in evidence. A party may submit rebuttal evidence.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.273 Subpoenas; issuance; revocation.

Sec. 73.

An agency authorized by statute to issue subpoenas, when a written request is made by a party in a contested case, shall issue subpoenas forthwith requiring the attendance and testimony of witnesses and the production of evidence including books, records, correspondence and documents in their possession or under their control. On written request, the agency shall revoke a subpoena if the evidence, the production of which is required, does not relate to a matter in issue, or if the subpoena does not describe with sufficient particularity the evidence the production of which is required, or if for any other reason sufficient in law the subpoena is invalid. Witness fees shall be paid to subpoenaed witnesses in accordance with section 2552 of Act No. 236 of the Public Acts of 1961, as amended, being section 600.2552 of the Compiled Laws of 1948. In case of refusal to comply with a subpoena, the party on whose behalf it was issued may file a petition, in the circuit court for Ingham county or for the county in which the agency hearing is held, for an order requiring compliance.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.274 Oaths; depositions; disclosure of agency records.

Sec. 74.

(1) An officer of an agency may administer an oath or affirmation to a witness in a matter before the agency, certify to official acts and take depositions. A deposition may be used in lieu of other evidence when taken in compliance with the general court rules. An agency authorized to adjudicate contested cases may adopt rules providing for discovery and depositions to the extent and in the manner appropriate to its proceedings.

(2) An agency that relies on a witness in a contested case, whether or not an agency employee, who has made prior statements or reports with respect to the subject matter of his testimony, shall make such statements or reports available to opposing parties for use on cross-examination. On a request for identifiable agency records, with respect to disputed material facts involved in a contested case, except records related solely to the internal procedures of the agency or which are exempt from disclosure by law, an agency shall make such records promptly available to a party.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.275 Evidence; admissibility, objections, submission in written form.

Sec. 75.

In a contested case the rules of evidence as applied in a nonjury civil case in circuit court shall be followed as far as practicable, but an agency may admit and give probative effect to evidence of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. Irrelevant, immaterial or unduly repetitious evidence may be excluded. Effect shall be given to the rules of privilege recognized by law. Objections to offers of evidence may be made and shall be noted in the record. Subject to these requirements, an agency, for the purpose of expediting hearings and when the interests of the parties will not be substantially prejudiced thereby, may provide in a contested case or by rule for submission of all or part of the evidence in written form.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.275a Definitions; hearing where witness testifies as alleged victim of sexual, physical, or psychological abuse; use of dolls or mannequins; support person; notice; ruling on objection; exclusion of persons not necessary to proceeding; section additional to other protections or procedures.

Sec. 75a.

(1) As used in this section:

(a) “Developmental disability” means that term as defined in section 100a of the mental health code, 1974 PA 258, MCL 330.1100a except that, for the purposes of implementing this section, developmental disability includes only a condition that is attributable to a mental impairment or to a combination of mental and physical impairments, and does not include a condition attributable to a physical impairment unaccompanied by a mental impairment.

(b) “Witness” means an alleged victim under subsection (2) who is either of the following:

(i) A person under 16 years of age.

(ii) A person 16 years of age or older with a developmental disability.

(2) This section only applies to a contested case in which a witness testifies as an alleged victim of sexual, physical, or psychological abuse. As used in this subsection, “psychological abuse” means an injury to the witness's mental condition or welfare that is not necessarily permanent but results in substantial and protracted, visibly demonstrable manifestations of mental distress.

(3) If pertinent, the witness shall be permitted the use of dolls or mannequins, including, but not limited to, anatomically correct dolls or mannequins, to assist the witness in testifying on direct and cross-examination.

(4) A witness who is called upon to testify shall be permitted to have a support person sit with, accompany, or be in close proximity to the witness during his or her testimony. A notice of intent to use a support person shall name the support person, identify the relationship the support person has with the witness, and give notice to all parties to the proceeding that the witness may request that the named support person sit with the witness when the witness is called upon to testify during any stage of the proceeding. The notice of intent to use a named support person shall be served upon all parties to the proceeding. The agency shall rule on any objection to the use of a named support person prior to the date at which the witness desires to use the support person.

(5) In a hearing under this section, all persons not necessary to the proceeding shall be excluded during the witness's testimony.

(6) This section is in addition to other protections or procedures afforded to a witness by law or court rule.

History: Add. 1987, Act 46, Eff. Jan. 1, 1988 ;-- Am. 1998, Act 327, Imd. Eff. Aug. 3, 1998
Popular Name: Act 306
Popular Name: APA



Section 24.276 Evidence to be entered on record; documentary evidence.

Sec. 76.

Evidence in a contested case, including records and documents in possession of an agency of which it desires to avail itself, shall be offered and made a part of the record. Other factual information or evidence shall not be considered in determination of the case, except as permitted under section 77. Documentary evidence may be received in the form of a copy or excerpt, if the original is not readily available, or may be incorporated by reference, if the materials so incorporated are available for examination by the parties. Upon timely request, a party shall be given an opportunity to compare the copy with the original when available.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.277 Official notice of facts; evaluation of evidence.

Sec. 77.

An agency in a contested case may take official notice of judicially cognizable facts, and may take notice of general, technical or scientific facts within the agency's specialized knowledge. The agency shall notify parties at the earliest practicable time of any noticed fact which pertains to a material disputed issue which is being adjudicated, and on timely request the parties shall be given an opportunity before final decision to dispute the fact or its materiality. An agency may use its experience, technical competence and specialized knowledge in the evaluation of evidence presented to it.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.278 Stipulations; disposition of cases, methods.

Sec. 78.

(1) The parties in a contested case by a stipulation in writing filed with the agency may agree upon any fact involved in the controversy, which stipulation shall be used as evidence at the hearing and be binding on the parties thereto. Parties are requested to thus agree upon facts when practicable.

(2) Except as otherwise provided by law, disposition may be made of a contested case by stipulation, agreed settlement, consent order, waiver, default or other method agreed upon by the parties.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.279 Presiding officers; designation; disqualification, inability.

Sec. 79.

An agency, 1 or more members of the agency, a person designated by statute or 1 or more hearing officers designated and authorized by the agency to handle contested cases, shall be presiding officers in contested cases. Hearings shall be conducted in an impartial manner. On the filing in good faith by a party of a timely and sufficient affidavit of personal bias or disqualification of a presiding officer, the agency shall determine the matter as a part of the record in the case, and its determination shall be subject to judicial review at the conclusion of the proceeding. When a presiding officer is disqualified or it is impracticable for him to continue the hearing, another presiding officer may be assigned to continue with the case unless it is shown that substantial prejudice to the party will result therefrom.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.280 Presiding officer; powers and duties; “nonmeeting day” defined.

Sec. 80.

(1) A presiding officer may do all of the following:

(a) Administer oaths and affirmations.

(b) Sign and issue subpoenas in the name of the agency, requiring attendance and giving of testimony by witnesses and the production of books, papers, and other documentary evidence.

(c) Provide for the taking of testimony by deposition.

(d) Regulate the course of the hearings, set the time and place for continued hearings, and fix the time for filing of briefs and other documents.

(e) Direct the parties to appear and confer to consider simplification of the issues by consent of the parties.

(f) Act upon an application for an award of costs and fees under sections 121 to 127.

(2) In order to assure adequate representation for the people of this state, when the presiding officer knows that a party in a contested case is a member of the legislature of this state, and the legislature is in session, the contested case shall be continued by the presiding officer to a nonmeeting day.

(3) In order to assure adequate representation for the people of this state, when the presiding officer knows that a party to a contested case is a member of the legislature of this state who serves on a legislative committee, subcommittee, commission, or council that is scheduled to meet during the legislative session while the legislature is temporarily adjourned, or that is scheduled to meet during the interim between legislative sessions after the legislature has adjourned sine die, or when the partisan caucus of which the legislator is a member is scheduled to meet, the contested case shall be continued to a nonmeeting day.

(4) In order to assure adequate representation for the people of this state, when the presiding officer knows that a witness in a contested case is a member of the legislature of this state, and the legislature is in session, or the member is serving on a legislative committee, subcommittee, commission, or council that is scheduled to meet during the legislative session while the legislature is temporarily adjourned or during the interim between legislative sessions after the legislature has adjourned sine die, or when the partisan caucus of which the legislator is a member is scheduled to meet the contested case need not be continued, but the taking of the legislator's testimony, as a witness shall be postponed to the earliest practicable nonmeeting day.

(5) The presiding officer shall notify all parties to the contested case, and their attorneys, of any continuance granted pursuant to this section.

(6) As used in this section, “nonmeeting day” means a day on which there is not a scheduled meeting of the house of which the party or witness is a member, nor a legislative committee meeting or public hearing scheduled by a committee, subcommittee, commission, or council of which he or she is a member, nor a scheduled partisan caucus of the members of the house of which he or she is a member.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1984, Act 28, Imd. Eff. Mar. 12, 1984 ;-- Am. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.281 Proposals for decision; contents.

Sec. 81.

(1) When the official or a majority of the officials of the agency who are to make a final decision have not heard a contested case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision is served on the parties, and an opportunity is given to each party adversely affected to file exceptions and present written arguments to the officials who are to make the decision. Oral argument may be permitted with consent of the agency.

(2) The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact and law necessary to the proposed decision, prepared by a person who conducted the hearing or who has read the record.

(3) The decision, without further proceedings, shall become the final decision of the agency in the absence of the filing of exceptions or review by action of the agency within the time provided by rule. On appeal from or review of a proposal of decision the agency, except as it may limit the issue upon notice or by rule, shall have all the powers which it would have if it had presided at the hearing.

(4) The parties, by written stipulation or at the hearing, may waive compliance with this section.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.282 Communications by agency staff; limitations; exceptions.

Sec. 82.

Unless required for disposition of an ex parte matter authorized by law, a member or employee of an agency assigned to make a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except on notice and opportunity for all parties to participate. This prohibition begins at the time of the notice of hearing. An agency member may communicate with other members of the agency and may have the aid and advice of the agency staff other than the staff which has been or is engaged in investigating or prosecuting functions in connection with the case under consideration or a factually related case. This section does not apply to an agency employee, or party representative with professional training in accounting, actuarial science, economics, financial analysis or rate-making, in a contested case before the financial institutions bureau, the insurance bureau or the public service commission insofar as the case involves rate-making or financial practices or conditions.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.285 Final decision and order.

Sec. 85.

A final decision or order of an agency in a contested case shall be made, within a reasonable period, in writing or stated in the record and shall include findings of fact and conclusions of law separated into sections captioned or entitled “findings of fact” and “conclusions of law”, respectively. Findings of fact shall be based exclusively on the evidence and on matters officially noticed. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting them. If a party submits proposed findings of fact that would control the decision or order, the decision or order shall include a ruling upon each proposed finding. Each conclusion of law shall be supported by authority or reasoned opinion. A decision or order shall not be made except upon consideration of the record as a whole or a portion of the record as may be cited by any party to the proceeding and as supported by and in accordance with the competent, material, and substantial evidence. A copy of the decision or order shall be delivered or mailed immediately to each party and to his or her attorney of record.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1993, Act 83, Eff. Apr. 1, 1994
Popular Name: Act 306
Popular Name: APA



Section 24.286 Official records of hearings.

Sec. 86.

(1) An agency shall prepare an official record of a hearing which shall include:

(a) Notices, pleadings, motions and intermediate rulings.

(b) Questions and offers of proof, objections and rulings thereon.

(c) Evidence presented.

(d) Matters officially noticed, except matters so obvious that a statement of them would serve no useful purpose.

(e) Proposed findings and exceptions.

(f) Any decision, opinion, order or report by the officer presiding at the hearing and by the agency.

(2) Oral proceedings at which evidence is presented shall be recorded, but need not be transcribed unless requested by a party who shall pay for the transcription of the portion requested except as otherwise provided by law.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.287 Rehearings.

Sec. 87.

(1) An agency may order a rehearing in a contested case on its own motion or on request of a party.

(2) Where for justifiable reasons the record of testimony made at the hearing is found by the agency to be inadequate for purposes of judicial review, the agency on its own motion or on request of a party shall order a rehearing.

(3) A request for a rehearing shall be filed within the time fixed by this act for instituting proceedings for judicial review. A rehearing shall be noticed and conducted in the same manner as an original hearing. The evidence received at the rehearing shall be included in the record for agency reconsideration and for judicial review. A decision or order may be amended or vacated after the rehearing.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA






306-1969-5 CHAPTER 5 LICENSES (24.291...24.292)

Section 24.291 Licensing; applicability of contested case provisions; expiration of license.

Sec. 91.

(1) When licensing is required to be preceded by notice and an opportunity for hearing, the provisions of this act governing a contested case apply.

(2) When a licensee makes timely and sufficient application for renewal of a license or a new license with reference to activity of a continuing nature, the existing license does not expire until a decision on the application is finally made by the agency, and if the application is denied or the terms of the new license are limited, until the last day for applying for judicial review of the agency order or a later date fixed by order of the reviewing court. This subsection does not affect valid agency action then in effect summarily suspending such license under section 92.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.292 License; suspension, revocation, and amendment proceedings; summary suspension.

Sec. 92.

(1) Before beginning proceedings for the suspension, revocation, annulment, withdrawal, recall, cancellation or amendment of a license, an agency shall give notice, personally or by mail, to the licensee of facts or conduct that warrants the intended action. The licensee shall be given an opportunity to show compliance with all lawful requirements for retention of the license except as otherwise provided in any of the following:

(a) The support and parenting time enforcement act, 1982 PA 295, MCL 552.601 to 552.650.

(b) The regulated occupation support enforcement act, 1996 PA 236, MCL 338.3431 to 338.3436.

(c) Section 41309 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.41309.

(2) If the agency finds that the public health, safety or welfare requires emergency action and incorporates this finding in its order, summary suspension of a license may be ordered effective on the date specified in the order or on service of a certified copy of the order on the licensee, whichever is later, and effective during the proceedings. The proceedings shall be promptly commenced and determined.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1996, Act 237, Eff. Jan. 1, 1997 ;-- Am. 2014, Act 540, Eff. Apr. 15, 2015
Popular Name: Act 306
Popular Name: APA






306-1969-6 CHAPTER 6 JUDICIAL REVIEW (24.301...24.306)

Section 24.301 Judicial review as of right or by leave.

Sec. 101.

When a person has exhausted all administrative remedies available within an agency, and is aggrieved by a final decision or order in a contested case, whether such decision or order is affirmative or negative in form, the decision or order is subject to direct review by the courts as provided by law. Exhaustion of administrative remedies does not require the filing of a motion or application for rehearing or reconsideration unless the agency rules require the filing before judicial review is sought. A preliminary, procedural or intermediate agency action or ruling is not immediately reviewable, except that the court may grant leave for review of such action if review of the agency's final decision or order would not provide an adequate remedy.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.302 Judicial review; method.

Sec. 102.

Judicial review of a final decision or order in a contested case shall be by any applicable special statutory review proceeding in any court specified by statute and in accordance with the general court rules. In the absence or inadequacy thereof, judicial review shall be by a petition for review in accordance with sections 103 to 105.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.303 Petition for review; filing; contents; copy of agency decision or order.

Sec. 103.

(1) Except as provided in subsection (2), a petition for review shall be filed in the circuit court for the county where petitioner resides or has his or her principal place of business in this state, or in the circuit court for Ingham county.

(2) As used in this subsection, “adoptee” means a child who is to be or who is adopted. In the case of an appeal from a final determination of the office of youth services within the department of social services regarding an adoption subsidy, a petition for review shall be filed:

(a) For an adoptee residing in this state, in the probate court for the county in which the petition for adoption was filed or in which the adoptee was found.

(b) For an adoptee not residing in this state, in the probate court for the county in which the petition for adoption was filed.

(3) A petition for review shall contain a concise statement of:

(a) The nature of the proceedings as to which review is sought.

(b) The facts on which venue is based.

(c) The grounds on which relief is sought.

(d) The relief sought.

(4) The petitioner shall attach to the petition, as an exhibit, a copy of the agency decision or order of which review is sought.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1980, Act 289, Eff. Oct. 17, 1980
Popular Name: Act 306
Popular Name: APA



Section 24.304 Petition for review; filing, time; stay; record; scope.

Sec. 104.

(1) A petition shall be filed in the court within 60 days after the date of mailing notice of the final decision or order of the agency, or if a rehearing before the agency is timely requested, within 60 days after delivery or mailing notice of the decision or order thereon. The filing of the petition does not stay enforcement of the agency action but the agency may grant, or the court may order, a stay upon appropriate terms.

(2) Within 60 days after service of the petition, or within such further time as the court allows, the agency shall transmit to the court the original or certified copy of the entire record of the proceedings, unless parties to the proceedings for judicial review stipulate that the record be shortened. A party unreasonably refusing to so stipulate may be taxed by the court for the additional costs. The court may permit subsequent corrections to the record.

(3) The review shall be conducted by the court without a jury and shall be confined to the record. In a case of alleged irregularity in procedure before the agency, not shown in the record, proof thereof may be taken by the court. The court, on request, shall hear oral arguments and receive written briefs.

History: 1969, Act 306, Eff. July 1, 1970 ;-- Am. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.305 Inadequate record; additional evidence, modification of findings, decision order.

Sec. 105.

If timely application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that an inadequate record was made at the hearing before the agency or that the additional evidence is material, and that there were good reasons for failing to record or present it in the proceeding before the agency, the court shall order the taking of additional evidence before the agency on such conditions as the court deems proper. The agency may modify its findings, decision or order because of the additional evidence and shall file with the court the additional evidence and any new findings, decision or order, which shall become part of the record.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.306 Grounds for reversals.

Sec. 106.

(1) Except when a statute or the constitution provides for a different scope of review, the court shall hold unlawful and set aside a decision or order of an agency if substantial rights of the petitioner have been prejudiced because the decision or order is any of the following:

(a) In violation of the constitution or a statute.

(b) In excess of the statutory authority or jurisdiction of the agency.

(c) Made upon unlawful procedure resulting in material prejudice to a party.

(d) Not supported by competent, material and substantial evidence on the whole record.

(e) Arbitrary, capricious or clearly an abuse or unwarranted exercise of discretion.

(f) Affected by other substantial and material error of law.

(2) The court, as appropriate, may affirm, reverse or modify the decision or order or remand the case for further proceedings.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA






306-1969-7 CHAPTER 7 MISCELLANEOUS PROVISIONS (24.311...24.315)

Section 24.311 Repeals.

Sec. 111.

Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948, are repealed.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.312 References to repealed acts.

Sec. 112.

A reference in any other law to Act No. 88 of the Public Acts of 1943, as amended, or Act No. 197 of the Public Acts of 1952, as amended, is deemed to be a reference to this act.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.313 Effective date and applicability.

Sec. 113.

This act is effective July 1, 1970, and except as to proceedings then pending applies to all agencies and agency proceedings not expressly exempted.

History: 1969, Act 306, Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.314 Rules in process.

Sec. 114.

When an agency has completed any or all of the processing of a rule pursuant to Act No. 88 of the Public Acts of 1943, as amended, before July 1, 1970, similar processing required by this act need not be completed and the balance of the processing and the publication of the rule shall be completed pursuant to this act. An effective date may be added to such a rule although it was not included in the notice of hearing on the rule pursuant to subsection (1) of section 41, when such notice was given before July 1, 1970.

History: Add. 1970, Act 40, Imd. Eff. July 1, 1970
Popular Name: Act 306
Popular Name: APA



Section 24.315 Exemptions.

Sec. 115.

(1) Chapters 4 and 6 do not apply to proceedings conducted under the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, being sections 418.101 to 418.941 of the Michigan Compiled Laws.

(2) Chapters 4 and 8 do not apply to a hearing conducted by the department of corrections pursuant to chapter IIIA of Act No. 232 of the Public Acts of 1953, being sections 791.251 to 791.256 of the Michigan Compiled Laws.

(3) Chapter 8 does not apply to any of the following:

(a) A contested case or other proceeding regarding the granting or renewing of an operator's or chauffeur's license by the secretary of state.

(b) Proceedings conducted by the Michigan employment relations commission.

(c) Worker's disability compensation proceedings under Act No. 317 of the Public Acts of 1969.

(d) Unemployment compensation hearings under the Michigan employment security act, Act No. 1 of the Public Acts of the Extra Session of 1936, being sections 421.1 to 421.75 of the Michigan Compiled Laws.

(e) Family independence agency public assistance hearings under section 9 of the social welfare act, Act No. 280 of the Public Acts of 1939, being section 400.9 of the Michigan Compiled Laws.

(4) Chapter 6 does not apply to final decisions or orders rendered under article 15 of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.16101 to 333.18838 of the Michigan Compiled Laws.

(5) Chapters 2, 3, and 5 do not apply to the municipal employees retirement system and retirement board created by the municipal employees retirement act of 1984, Act No. 427 of the Public Acts of 1984, being sections 38.1501 to 38.1555 of the Michigan Compiled Laws, on and after August 15, 1996.

(6) Until the expiration of 12 months after the effective date of the amendatory act that added this subsection, chapters 2, 3, and 5 do not apply to the establishment, implementation, administration, operation, investment, or distribution of a Tier 2 retirement plan established pursuant to section 401(k) of the internal revenue code under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, being sections 38.1 to 38.69 of the Michigan Compiled Laws. Upon the expiration of 12 months after the effective date of the amendatory act that added this subsection, rules and guidelines promulgated or processed under this subsection are not effective and binding unless promulgated and processed in accordance with this act.

(7) Until the expiration of 12 months after the effective date of the amendatory act that added this subsection, chapters 2, 3, and 5 do not apply to the establishment, implementation, administration, operation, investment, or distribution of a Tier 2 retirement plan established pursuant to section 403(b) of the internal revenue code under the public school employees retirement act of 1979, Act No. 300 of the Public Acts of 1980, being sections 38.1301 to 38.1437 of the Michigan Compiled Laws. Upon the expiration of 12 months after the effective date of the amendatory act that added this subsection, rules and guidelines promulgated or processed under this subsection are not effective and binding unless promulgated and processed in accordance with this act.

(8) Until the expiration of 12 months after the effective date of the amendatory act that added this subsection, chapters 2, 3, and 5 do not apply to the establishment, implementation, administration, operation, investment, or distribution of a Tier 2 retirement plan established pursuant to the internal revenue code under the Michigan legislative retirement system act, Act No. 261 of the Public Acts of 1957, being sections 38.1001 to 38.1080 of the Michigan Compiled Laws. Upon the expiration of 12 months after the effective date of the amendatory act that added this subsection, rules and guidelines promulgated or processed under this subsection are not effective and binding unless promulgated and processed in accordance with this act.

History: Add. 1970, Act 40, Imd. Eff. July 1, 1970 ;-- Am. 1979, Act 139, Imd. Eff. Nov. 7, 1979 ;-- Am. 1984, Act 196, Imd. Eff. July 3, 1984 ;-- Am. 1988, Act 85, Imd. Eff. Mar. 29, 1988 ;-- Am. 1993, Act 83, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 222, Eff. Aug. 15, 1996 ;-- Am. 1996, Act 489, Eff. Mar. 31, 1997






306-1969-8 CHAPTER 8 (24.321...24.328)

Section 24.321 Meanings of words and phrases.

Sec. 121.

For the purposes of this chapter, the words and phrases described in section 122 have the meanings ascribed to them in that section.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.322 Definitions.

Sec. 122.

(1) "Contested case" means a contested case as defined in section 3 but does not include a case that is settled or in which a consent agreement is entered into or a proceeding for establishing a rate or approving, disapproving, or withdrawing approval of a form.

(2) "Costs and fees" means the normal costs incurred, after a party has received notice of an initial hearing under section 71, in being a party in a contested case under this act and include all of the following:

(a) The reasonable and necessary expenses of expert witnesses as determined by the presiding officer.

(b) The reasonable cost of any study, analysis, engineering report, test, or project that is determined by the presiding officer to have been necessary for the preparation of a party's case.

(c) Reasonable and necessary attorney or agent fees including those for purposes of appeal.

(3) "Party" means a party as defined in section 5, but does not include any of the following:

(a) An individual whose net worth was more than $500,000.00 at the time the contested case was initiated.

(b) The sole owner of an unincorporated business or any partnership, corporation, association, or organization whose net worth exceeded $3,000,000.00 at the time the contested case was initiated and that is not either exempt from taxation pursuant to section 501(c)(3) of the internal revenue code, 26 USC 501, or a cooperative association as defined in section 15(a) of the agricultural marketing act, 12 USC 1141j(a).

(c) The sole owner of an unincorporated business or any partnership, corporation, association, or organization that had more than 250 full-time equivalent employees, as determined by the total number of employees multiplied by their working hours divided by 40, at the time the contested case was initiated.

(d) As used in this subsection "net worth" means the amount remaining after the deduction of liabilities from assets as determined according to generally accepted accounting principles.

(4) "Presiding officer" means an agency, 1 or more members of the agency, a person designated by statute to conduct a contested case, or a hearing officer designated and authorized by the agency to conduct a contested case.

(5) "Prevailing party" means either of the following, as applicable:

(a) In an action involving several remedies, or issues or counts that state different causes of actions or defenses, the party prevailing as to each remedy, issue, or count.

(b) In an action involving only 1 issue or count stating only 1 cause of action or defense, the party prevailing on the entire record.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984 ;-- Am. 2011, Act 247, Imd. Eff. Dec. 8, 2011
Popular Name: Act 306
Popular Name: APA



Section 24.323 Awarding costs and fees; finding; hearing; evidence; reduction or denial of award; final action; amount of costs and fees; applicability of section.

Sec. 123.

(1) The presiding officer that conducts a contested case shall award to a prevailing party, other than an agency, the costs and fees incurred by the party in connection with that contested case, if the presiding officer finds that the position of the agency to the proceeding was frivolous. To find that an agency's position was frivolous, the presiding officer shall determine that at least 1 of the following conditions has been met:

(a) The agency's primary purpose in initiating the action was to harass, embarrass, or injure the prevailing party.

(b) The agency had no reasonable basis to believe that the facts underlying its legal position were in fact true.

(c) The agency's legal position was devoid of arguable legal merit.

(2) If the parties to a contested case do not agree on the awarding of costs and fees under this section, a hearing shall be held if requested by a party, regarding the awarding of costs and fees and the amount thereof. The party seeking an award of costs and fees shall present evidence establishing all of the following:

(a) That the position of the agency was frivolous.

(b) That the party is a prevailing party.

(c) The amount of costs and fees sought including an itemized statement from any attorney, agent, or expert witness who represented the party showing the rate at which the costs and fees were computed.

(d) That the party is eligible to receive an award under this section. Financial records of a party shall be exempt from public disclosure if requested by the party at the time the records are submitted pursuant to this section.

(e) That a final order not subject to further appeal other than for the judicial review of costs and fees provided for in section 125 has been entered in the contested case regarding the subject matter of the contested case.

(3) The presiding officer may reduce the amount of the costs and fees to be awarded, or deny an award, to the extent that the party seeking the award engaged in conduct which unduly and unreasonably protracted the contested case.

(4) The final action taken by the presiding officer under this section in regard to costs and fees shall include written findings as to that action and the basis for the findings.

(5) Subject to subsection (6), the amount of costs and fees awarded under this section shall include those reasonable and necessary costs actually incurred by the party and any costs allowed by law or by a rule promulgated under this act. Subject to subsection (6), the amount of fees awarded under this section shall be based upon the prevailing market rate for the kind and quality of the services furnished, subject to the following:

(a) The expenses paid for an expert witness shall be reasonable and necessary as determined by the presiding officer.

(b) An attorney or agent fee shall not be awarded at a rate of more than $75.00 per hour unless the presiding officer determines that special circumstances existed justifying a higher rate or an applicable rule promulgated by the agency provides for the payment of a higher rate because of special circumstances.

(6) The costs and fees awarded under this section shall only be awarded to the extent and amount that the agency caused the prevailing party to incur those costs and fees.

(7) This section does not apply to any agency in its role of hearing or adjudicating a case. Unless an agency has discretion to proceed, this section does not apply to an agency acting ex rel on the information and at the instigation of a nonagency person who has a private interest in the matter nor to an agency required by law to commence a case upon the action or request of another nonagency person.

(8) This section does not apply to an agency that has such a minor role as a party in the case in comparison to other nonprevailing parties so as to make its liability for costs and fees under this section unreasonable, unjust, or unfair.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.324 Delaying entry of final order prohibited.

Sec. 124.

An application for costs and fees and the awarding thereof under this chapter shall not delay the entry of a final order in a contested case.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.325 Judicial review; modification of final action; making award pursuant to MCL 600.2421d.

Sec. 125.

(1) A party that is dissatisfied with the final action taken by the presiding officer under section 123 in regard to costs and fees may seek judicial review of that action pursuant to chapter 6.

(2) The court reviewing the final action of a presiding officer pursuant to subsection (1) may modify that action only if the court finds that the failure to make an award or the making of an award was an abuse of discretion, or that the calculation of the amount of the award was not based on substantial evidence.

(3) An award of costs and fees made by a court under this section shall only be made pursuant to section 2421d of Act No. 236 of the Public Acts of 1961, being section 600.2421d of the Michigan Compiled Laws.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.326 Annual report; payment of costs and fees.

Sec. 126.

(1) The director of the department of management and budget shall report annually to the legislature regarding the amount of costs and fees paid by the state under this chapter during the preceding fiscal year. The report shall describe the number, nature, and amount of the awards; the claims involved; and any other relevant information which would aid the legislature in evaluating the scope and impact of the awards. Each agency shall provide the director of the department of management and budget with information as is necessary for the director to comply with the requirements of this section.

(2) If costs and fees are awarded under this chapter to a prevailing party, the agency or agencies over which the party prevailed shall pay those costs and fees.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.327 Recovery of same costs under other law prohibited.

Sec. 127.

If a prevailing party recovers costs and fees under this chapter in a contested case, the prevailing party is not entitled to recover those same costs for that contested case under any other law.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984
Popular Name: Act 306
Popular Name: APA



Section 24.328 Applicability of MCL 24.321 to 24.327 to contested cases.

Sec. 128.

Sections 121 to 127 shall apply to contested cases commenced after September 30, 1984.

History: Add. 1984, Act 196, Imd. Eff. July 3, 1984 ;-- Am. 1989, Act 288, Imd. Eff. Dec. 26, 1989
Popular Name: Act 306
Popular Name: APA









Act 116 of 1992 RECORDS REPRODUCTION ACT (24.401 - 24.406)

Section 24.401 Short title; definitions.

Sec. 1.

(1) This act shall be known and may be cited as the "records reproduction act".

(2) As used in this act:

(a) "Board" means the state historical records advisory board.

(b) "Data transfer" means the copying or transmission of electronic information that does not alter the content, context, or structure of a record from 1 medium to another medium.

(c) "Department" means the department of history, arts, and libraries.

(d) "Digital imaging" means the techniques for capturing, recording, processing, storing, transferring, and using images of records electronically.

(e) "Digital migration" means the conversion of digital information from an existing format to another format that maintains the content, context, and structure of a record.

(f) "Digitization" means the conversion of information into digitally coded electronic images suitable for electronic storage.

History: 1992, Act 116, Imd. Eff. June 26, 1992 ;-- Am. 2004, Act 574, Imd. Eff. Jan. 3, 2005



Section 24.402 Reproduction of record by governmental entity or official; technical standards, directives, or rules; pilot agreement.

Sec. 2.

(1) Subject to the requirements of this act and except as otherwise provided by law, a governmental entity or a governmental official acting in his or her official capacity may reproduce a record by using any of the following methods or mediums:

(a) Photograph.

(b) Photocopy.

(c) Microreproduction.

(d) Optical media.

(e) Data transfer.

(f) Digitization.

(g) Digital migration.

(h) Digital imaging.

(i) Magnetic media.

(j) Printing.

(k) Any other reproduction method or medium approved by the department under this act.

(2) The department may adopt technical standards, issue directives, or promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, governing the storage and reproduction of records by a governmental entity or governmental official acting in his or her official capacity.

(3) With respect to the methods and mediums listed in subsection (1) for the storage and reproduction of records, the standards, directives, or rules under subsection (2) shall do, but are not limited to, all of the following:

(a) Ensure continued accessibility and usability of the records throughout their retention period.

(b) Ensure the integrity and authenticity of records maintained by governmental entities, officials, and employees.

(4) Except as provided under subsection (5), a governmental entity or governmental official shall not use a method or medium listed under subsection (1)(c), (f), (g), or (h) until the department adopts a standard, issues a directive, or promulgates a rule under subsection (2) governing the method or medium.

(5) The department may enter into a pilot agreement with a governmental entity to test new equipment, technology, methods, or mediums. A record reproduced by a governmental entity operating under a pilot agreement shall have the same force and effect as a record stored or reproduced by an approved method or medium under this act.

History: 1992, Act 116, Imd. Eff. June 26, 1992 ;-- Am. 2001, Act 72, Imd. Eff. July 24, 2001 ;-- Am. 2004, Act 572, Imd. Eff. Jan. 3, 2005



Section 24.403 Reproduction created by person other than governmental entity or official acting in official capacity; incorporation by reference.

Sec. 3.

With respect to a reproduction created by a person other than a governmental entity or a governmental official acting in his or her official capacity, a law that references this act incorporates by reference any reproduction method or medium approved by this act.

History: 1992, Act 116, Imd. Eff. June 26, 1992 ;-- Am. 2004, Act 550, Imd. Eff. Jan. 3, 2005



Section 24.404 Proposed technical center.

Sec. 4.

(1) The board shall, within 60 days of receipt of a proposed technical standard from the department, approve, disapprove, or revise the proposed technical standard.

(2) Before submitting a proposed technical standard to the board under this section, the department shall seek advice and comment from the department of information technology and at least 1 representative from each of the following entities:

(a) County government.

(b) City, township, or village government.

(c) The information technology industry.

(3) Proposed and final technical standards shall be published in the Michigan register. A technical standard shall not take effect before its publication in the Michigan register.

History: Add. 2004, Act 574, Imd. Eff. Jan. 3, 2005



Section 24.405 Optical disc or magnetic imaging system; use by department of labor and economic growth.

Sec. 5.

This act does not prohibit the use of an optical disc or magnetic imaging system purchased by the department of labor and economic growth before and in use prior to the effective date of the amendatory act that added this section, unless the department determines that the system is incapable of creating reproduced records that meet the requirements of this act.

History: Add. 2004, Act 572, Imd. Eff. Jan. 3, 2005



Section 24.406 Reproduction of record; force and effect as original; admissibility.

Sec. 6.

A record reproduced under this act shall have the same force and effect as a true paper copy of a record. All copies produced under this act, when certified as true by the officer in whose office the original was filed or recorded, shall have the same force and effect as an original for all legal purposes and is admissible in court, administrative proceedings, and elsewhere as evidence in the same manner as an original.

History: Add. 2004, Act 550, Imd. Eff. Jan. 3, 2005






Act 101 of 1996 PROPERTY RIGHTS PRESERVATION ACT (24.421 - 24.425)

Section 24.421 Short title.

Sec. 1.

This act shall be known and may be cited as the “property rights preservation act”.

History: 1996, Act 101, Imd. Eff. Mar. 5, 1996



Section 24.422 Definitions.

Sec. 2.

As used in this act:

(a) “Constitutional taking” or “taking” means the taking of private property by government action such that compensation to the owner of that property is required by either of the following:

(i) Amendment V or XIV of the constitution of the United States.

(ii) Section 23 of article I and section 2 of article X of the state constitution of 1963.

(b) “Departments” means the departments of natural resources, environmental quality, and transportation.

(c) “Government action” means any of the following:

(i) A decision on an application for a permit or license.

(ii) Proposed rules that if promulgated or enforced may limit the use of private property.

(iii) Required dedications or exactions of private property.

(iv) The enforcement of a statute or rule, including the issuance of an order.

(d) “Government action” does not include any of the following:

(i) The formal exercise of the power of eminent domain.

(ii) The forfeiture or seizure of private property by law enforcement agencies as evidence of a crime or for violations of law.

(iii) The discontinuance of government programs.

(e) “Rule” means a rule promulgated pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: 1996, Act 101, Imd. Eff. Mar. 5, 1996



Section 24.423 Takings assessment guidelines; development by attorney general and departments.

Sec. 3.

The attorney general, in conjunction with the departments, shall develop takings assessment guidelines pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, that will assist the departments in the identification and evaluation of government actions that may result in a constitutional taking. The attorney general and the departments shall base the guidelines on current law as articulated by the United States supreme court and the supreme court of this state and shall update the guidelines at least on an annual basis to reflect changes in the law.

History: 1996, Act 101, Imd. Eff. Mar. 5, 1996



Section 24.424 Takings assessment guidelines; review.

Sec. 4.

Prior to taking a governmental action, the department of natural resources, the department of environmental quality, or the state transportation department, as appropriate, shall review the takings assessment guidelines prepared under section 3 and shall consider the likelihood that the governmental action may result in a constitutional taking.

History: 1996, Act 101, Imd. Eff. Mar. 5, 1996



Section 24.425 Immediate response required.

Sec. 5.

If there is an immediate threat to public health and safety that constitutes an emergency and requires an immediate response, the review of the takings assessment guidelines required by section 4 may be made when the response is completed.

History: 1996, Act 101, Imd. Eff. Mar. 5, 1996









Chapter 26 - Supreme Court Reports

Act 385 of 1927 SUPREME COURT REPORTS (26.1 - 26.14)

Section 26.1 Michigan reports and advance sheets; publication, sale and distribution.

Sec. 1.

The reports of decisions of the supreme court of Michigan and the advance sheets of such decisions shall be published, sold and distributed as hereinafter provided. The reports of decisions of the supreme court of Michigan shall be called “Michigan reports” and the advance sheets of such decisions shall be called the “Advance sheets of Michigan reports”.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 523 ;-- CL 1948, 26.1
Former Law: See Act 168 of 1879, being CL 1915, §§ 857 to 868.



Section 26.2 Bids for publication, printing, binding, sale; contracts.

Sec. 2.

The board of state auditors is hereby authorized and directed to solicit bids for the publication, electrotyping, printing, binding and sale of Michigan reports and of the advance sheets of Michigan reports, and to contract therefor in accordance with the provisions of this act.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 524 ;-- CL 1948, 26.2



Section 26.3 Advertisement for bids; award of contract.

Sec. 3.

The board of state auditors shall, commencing the first week in January, 1956, and every 8 years thereafter, and as often as any contract let hereunder shall be forfeited or terminated in any way, advertise in 3 Michigan newspapers of paid general circulation at least once in each week for 3 successive weeks, that sealed proposals will be received by said board at Lansing and opened at the end of the period of said publication of notice, on a stated date, for the publication, electrotyping, printing, binding and sale of said Michigan reports and advance sheets of Michigan reports, as herein provided, for the term of 8 years from and after the 13th day of May, 1956, at a certain price per volume for the Michigan reports and at a certain price per year for the advance sheets of Michigan reports to be stated in such proposals, and shall, within 10 days thereafter, award said contract to the lowest bidder complying with the provisions of this act.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 525 ;-- Am. 1933, Act 8, Imd. Eff. Feb. 13, 1933 ;-- CL 1948, 26.3 ;-- Am. 1956, Act 101, Imd. Eff. Apr. 9, 1956



Section 26.4 Bidder's deposit; forfeiture.

Sec. 4.

Each bidder shall deposit with the state treasurer before making his proposal a certified check for the sum of 1,000 dollars which is to be forfeited to the state in case he shall fail to enter into a contract in accordance with this act if said board shall declare him to be the successful bidder, and he shall take a receipt from said treasurer and deposit it with his proposal.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 526 ;-- CL 1948, 26.4



Section 26.5 Contract; terms; bond; failure to complete, forfeiture of contract.

Sec. 5.

The successful bidder shall make a contract according to the terms of his proposal and the provisions of this act, which shall be made and considered part thereof, within 30 days after notice that the same is accepted, and shall also file with the state treasurer a bond in the penal sum of 10,000 dollars, conditioned to fulfill said contract in all particulars. Said bond shall be signed by a surety company authorized to do business in the state of Michigan and shall be the joint and several obligation of said company and the person bound by such contract. If the successful bidder shall fail to complete his contract, or shall forfeit the same for any cause, the said board shall relet the contract as soon thereafter as practicable, in the manner provided by section 3 of this act, and said contractor shall also pay to the state all expense thereof, and said board may also complete any part of such first or any subsequent contract not fulfilled at the reletting of the same at the expense of such contractor.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 527 ;-- CL 1948, 26.5



Section 26.6 Contract; contents, copyright; noncompliance with act or contract; delivery of electrotyped plates; work done in state.

Sec. 6.

The contract of the successful bidder shall contain, among others, the following covenants:

1. That he shall take out no copyright except to the secretary of state for the use and disposal of the state, upon any volume published under such contract.

2. That if it shall, on petition by any citizen of Michigan, be made to appear to the justices of the supreme court that such contractor has in any respect failed to comply with the provisions of this act or his contract, said justices may, upon hearing had in such manner as they may direct, declare the contract forfeited, and on such forfeiture being declared, such contractor shall upon demand of said board transfer to the secretary of state of this state for the use of the state, all the electrotype plates of all volumes published under such contract, or in default thereof will pay to the treasurer of this state $1,000.00 for each such volume as liquidated damages for failure to make such transfer.

3. That he will, as often and as soon as any and every volume is ready for binding, deliver to the secretary of state at Lansing, free of all charge whatsoever, a set of electrotyped plates thereof in good order for printing, or in default thereof he shall pay to the treasurer of this state the like sum of $1,000.00 as liquidated damages for failure to deliver the same. Moneys received under this section shall be used as far as necessary to procure electrotyped plates of such published reports, to be paid for by said treasurer on the draft of the board of state auditors approved by the secretary of state, who shall certify that such plates have been deposited with him.

4. That the board of state auditors may require that the contractor have all of the composition, plating, presswork and folding and substantially all of the binding done within this state.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 528 ;-- Am. 1943, Act 226, Eff. July 30, 1943 ;-- CL 1948, 26.6



Section 26.7 Authority as to publication, printing, sale and distribution; printing by state.

Sec. 7.

In the event that no bid is received by the board of state auditors for the publication of the Michigan reports and advance sheets of Michigan reports, or in the event that in all of the bids so received, the charge per volume at which the same are to be sold shall be in excess of what said board and the justices of the supreme court shall determine to be a fair price therefor, said board may proceed to secure such publication of the Michigan reports and advance sheets of Michigan reports and the electrotyping of said plates or such other method of reproduction as may be found expedient at the expense of the state of Michigan. Said board shall also have like authority with reference to the publication of former volumes of the reports from the plates now owned by the state. Authority is hereby granted to the board to determine the manner in which the publication, printing, binding, sale, and distribution of said reports and advance sheets shall be done, and to enter into a contract, or contracts, for all or any part of the necessary work, labor and material. In its discretion the board may require that the printing and binding of said reports or advance sheets, or either of them, shall be done under the general contract for state printing and binding entered into in pursuance of the provisions of Act No. 12 of the Public Acts of 1903. In the making of any contract or contracts contemplated by this section, said board shall not be subject to the provisions, specifications, limitations or restrictions contained in other sections of said Act No. 385 of the Public Acts of 1927 as amended. The moneys for such publication, reproduction, sale and distribution shall be paid by the state treasurer out of any moneys in the general fund of the state on the order of the board of state auditors, and any moneys received by said board on account of such sales shall be deposited by it in said general fund.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 529 ;-- Am. 1948, 1st Ex. Sess., Act 15, Imd. Eff. Apr. 28, 1948 ;-- CL 1948, 26.7



Section 26.8 Supreme court reporter, duties; size of volumes; original plates to be state property.

Sec. 8.

The supreme court reporter shall, as soon as practicable, after the decisions of the supreme court are announced, furnish and deliver to the person or corporation having the contract with the state for publishing the same, copies of such decisions, with a syllabus and brief statement of the case, and a proper index and digest of such decisions to be published in and as part of such volumes. Each of said volumes shall contain not less than 700 pages, unless printed on thin paper as provided for in section 10 of this act, to be electrotyped, printed and bound in a good and substantial manner and form, of good material for law books, and printed in not larger type, set in the same manner, and of the same style and quality as volume 234 of the Michigan reports in the state library at Lansing, and to be approved and accepted by the justices of the supreme court, or a majority of them. The original electrotyped plates shall be at all times the property of this state, subject to the right of such contractor to use the same during the term of his contract or until the same shall be declared forfeited as herein provided.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 530 ;-- CL 1948, 26.8



Section 26.9 Purchase of plates by board of state auditors; payment.

Sec. 9.

The board of state auditors is hereby authorized to secure all electrotyped plates for all reports belonging to the state, and it is hereby authorized to secure or purchase any electrotyped or stereotyped plates of reports that the state does not now own, and thereafter said board shall at all times keep complete electrotyped or stereotyped plates for all volumes of the reports in good order for printing. Any moneys paid for the purchase of such plates of reports not now owned by the state shall be paid out of any moneys in the general fund of the state on the order of the board of state auditors.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 531 ;-- CL 1948, 26.9



Section 26.10 Advertisement for bids for printing on thin paper; contracts.

Sec. 10.

The board of state auditors in advertising for bids as provided for in section 3 of this act shall also ask for bids for the bound volumes of Michigan reports printed on thin opaque paper equivalent to a paper 25 by 38, weighing about 40 pounds to the ream, such volumes to contain not less than 1400 pages of text, and in case the said board and the justices of the supreme court shall determine that it is in the public interest to have such reports printed on thin paper, the said board may enter into a contract therefor in like manner as provided for in section 8 of this act, except that each volume shall contain 1400 pages instead of 700 pages as therein provided.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 532 ;-- CL 1948, 26.10



Section 26.11 Supervision of publication by supreme court reporter; final authority of supreme court.

Sec. 11.

Said reports shall be published under the supervision of said reporter, and subject at all times to the directions of the justices of the supreme court, or a majority of them, to whom shall be referred any matter of dispute, and their decision shall be final and binding upon the contractor and the state.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 533 ;-- CL 1948, 26.11



Section 26.12 Delivery of copies to state librarian by contractor.

Sec. 12.

Such contractor shall, within 60 days after receiving the final manuscripts of any volume from the reporter, deliver to the state librarian at Lansing, free of cost for publication or delivery, 375 copies of the Michigan reports and 25 copies of the advance sheets of Michigan reports, in good order and according to contract, to be distributed by the state librarian as authorized in writing from time to time by the justices of the supreme court.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 534 ;-- CL 1948, 26.12



Section 26.13 Distribution and sale of published reports by contractor.

Sec. 13.

Said contractor shall, within the same time, place the same on sale in the city of Detroit and city of Lansing, and such other places in Michigan as may be directed by said justices in writing, in quantities sufficient to meet all demands, and shall thereafter at all times keep the same on sale to citizens of this state, at the places aforesaid, in sufficient quantities, at a price not exceeding the price named in the contract.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 535 ;-- CL 1948, 26.13



Section 26.14 Separate contract for printing and sale of former volumes.

Sec. 14.

In any publication for and letting of contracts, the board of state auditors shall let as a separate part of such contract the publication of reports from the plates of former volumes owned by the state, as now provided by law, the same to be published and bound in like manner, style, and quality, and put and kept on sale, at such separate contract price in like manner as new reports.

History: 1927, Act 385, Eff. Sept. 5, 1927 ;-- CL 1929, 536 ;-- CL 1948, 26.14






Act 234 of 1897 REPUBLICATION OF SUPREME COURT REPORTS (26.21 - 26.21)

Section 26.21 Reprinting of former volumes of supreme court reports; sale, distribution, price.

Sec. 1.

That whenever a majority of the justices of the supreme court shall deem it necessary to republish any volume or volumes of the reports of the supreme court of this state, they shall so certify to the board of state auditors, and it shall be the duty of the said board of state auditors to cause the same to be reprinted under any contract which the state may have for doing its printing and binding and in such quantity, number and quality as such board may direct, and to provide for the sale, distribution and disposition of such reports as the interests of the state may require at a price not to exceed 25 per cent in excess of the cost thereof, the proceeds of all such sales to be paid into the general fund.

History: 1897, Act 234, Eff. Aug. 30, 1897 ;-- CL 1897, 1571 ;-- CL 1915, 869 ;-- CL 1929, 538 ;-- CL 1948, 26.21






Act 195 of 1887 FURNISHING PROBATE COURTS WITH SUPREME COURT REPORTS (26.31 - 26.32)

Section 26.31 Copies of supreme court reports to be furnished to probate courts; price of certain volumes.

Sec. 1.

That the secretary of state is hereby authorized and directed to procure and furnish, as hereinafter provided, to the probate court of each organized county in this state not already supplied a complete set of the reports of the supreme court of the state of Michigan, including all annotated reports of the present edition, or so many of said reports as may be necessary to complete a full set for the probate court of each organized county in this state: Provided, That the price to be paid for the reports of Harrington, Walker and Douglas and volumes 1 to 22 inclusive of the Michigan reports shall not exceed the sum of 3 dollars per volume: Provided, further, That each of said volumes shall be printed and bound in as good and substantial a manner as the present edition of said reports.

History: 1887, Act 195, Imd. Eff. June 18, 1887 ;-- How. 6812d ;-- CL 1897, 1572 ;-- CL 1915, 871 ;-- CL 1929, 540 ;-- CL 1948, 26.31



Section 26.32 Distribution of reports to probate courts.

Sec. 2.

The secretary of state is hereby authorized and directed to distribute to the probate courts herein named such of said reports as are now owned by the state and available for the purpose of this act and to procure and distribute within 90 days after the passage of this act so many of said reports mentionedin section 1 of this act as can be procured within that time.

History: 1887, Act 195, Imd. Eff. June 18, 1887 ;-- How. 6812e ;-- CL 1897, 1573 ;-- CL 1915, 872 ;-- CL 1929, 541 ;-- CL 1948, 26.32






Act 174 of 1871 SALE OR EXCHANGE OF SUPREME COURT REPORTS (26.47 - 26.47)

Section 26.47 State librarian; authority to exchange or sell reports; bond; printing of new editions.

Sec. 7.

The state librarian may exchange any of said reports for such other reports or law books as shall be approved by the chief justice of the supreme court, which reports or other books, procured by such exchange, shall be kept in the state library. After the publication of any volume under the provisions of this act the state librarian may sell the same at a price per volume not exceeding the actual cost to the state of publication thereof, to be determined by the board of state auditors, and 20 per cent added thereto. The state librarian shall give a bond in the penal sum of 5,000 dollars to the state, conditioned for the faithful performance of the duties imposed by this act. He shall keep an account of all moneys received by him for said reports, and shall pay the same monthly to the state treasurer, who shall credit the same to the general fund. In case of sales to any 1 person at 1 time of 25 volumes or over, the 20 per cent aforesaid may be deducted from the selling price of such volumes. When the edition of any volume authorized to be sold by the state librarian, shall be exhausted a new edition of the same number of volumes shall be printed, bound, and sold, as provided in this act relative to the first edition.

History: 1871, Act 174, Eff. Jan. 1, 1872 ;-- CL 1871, 5657 ;-- Am. 1873, Act 137, Eff. July 31, 1873 ;-- How. 7201 ;-- CL 1897, 229 ;-- CL 1915, 874 ;-- CL 1929, 543 ;-- CL 1948, 26.47






Act 190 of 1909 FURNISHING CERTAIN COUNTIES WITH LAWS AND REPORTS (26.51 - 26.51)

Section 26.51 Compiled Laws of 1897, subsequent legislation, and all Michigan reports; distribution to county clerks by state librarian.

Sec. 1.

In all counties in which circuit court is held in more than 1 place, it shall be the duty of the secretary of state to furnish to the county clerk of such county, for the use of said circuit court, 1 complete set of the Compiled Laws of 1897, together with the index thereof and acts passed by the legislature subsequent to 1897, and the state librarian shall furnish 1 complete set of the Michigan supreme court reports: Provided, That if for any reason the state librarian shall be unable to furnish any of the volumes of said reports, the board of state auditors is hereby authorized, and it is its duty, to purchase such missing volumes to complete such set: Provided further, It shall be the duty of the state librarian to furnish from time to time to said county clerk, the current volumes of Michigan supreme court reports as they are issued.

History: 1909, Act 190, Eff. Sept. 1, 1909 ;-- CL 1915, 875 ;-- CL 1929, 544 ;-- CL 1948, 26.51









Chapter 28 - Michigan State Police

Act 59 of 1935 MICHIGAN STATE POLICE (28.1 - 28.16)

Section 28.1 Michigan state police; definitions.

Sec. 1.

As employed in this act, the following words or terms shall be understood to mean:

(a) The word “commissioner” shall mean commissioner or commanding officer of the Michigan state police.

(b) “Acting commissioner” shall mean the acting commissioner or commanding officer of the Michigan state police.

(c) “Officer” shall mean any member of the Michigan state police executing the constitutional oath of office.

(d) “Civilian employe” shall mean any employe not executing the constitutional oath of office.

(e) “Members,”“members of the department,” or “members of said department” shall mean any employe of said department whether an officer or a civilian employe.

(f) “Department” shall mean the “Michigan state police.”

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.1



Section 28.2 Michigan state police; creation; director, appointment, salary, oath of office, location of department.

Sec. 2.

There is created a department of the state government which shall be known and designated as the Michigan state police, which shall consist of a director as its executive head, and of such officers and employees as may be appointed or employed in such department. The director shall be appointed by the governor, by and with the advice and consent of the senate, and shall hold office during good behavior. The salary of the director shall be such as shall be appropriated by the legislature. The director shall execute the constitutional oath of office.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.2 ;-- Am. 1952, Act 253, Eff. Sept. 18, 1952 ;-- Am. 1967, Act 68, Eff. Mar. 22, 1968



Section 28.3 Acting commissioner; designation, compensation, length of service.

Sec. 3.

The commissioner may appoint or designate 3 officers from among the 10 highest ranking commissioned officers of the department to serve in the order of precedence, as named, as acting commissioner in his absence from the aforesaid office, during his illness and/or during his disability for any reason to perform his duties: Provided, however, That any such officer so acting shall receive no additional compensation by virtue thereof. An officer appointed or designated or serving as acting commissioner may be relieved from such appointment or designation or service at the will of the commissioner.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.3



Section 28.4 Uniformed personnel and detective personnel; organization; highway patrol; classification of department members as officers and civilian employees; qualifications of officers; oath of office; hearing; dismissal.

Sec. 4.

(1) The department shall consist of uniformed personnel and detective personnel, organized in divisions, bureaus, or branches as established by law or by the director in his or her discretion.

(2) The director shall establish a highway patrol consisting of not fewer than 100 members.

(3) The director shall appoint and employ all members of the department, who shall be classified as officers and civilian employees.

(4) All persons appointed as officers shall be at the time of their appointment not less than 21 years of age, shall be of sound mind and body, shall be of good moral character, shall be citizens of the United States and residents of the state of Michigan, and shall possess such educational qualifications as the director may from time to time prescribe. All persons appointed as officers shall execute the constitutional oath of office before entering upon their duties.

(5) An officer shall not be dismissed until a due hearing on his or her removal is held as provided in this act, unless a reduction in expenditures is required due to insufficient funds, in which case the officer or officers junior in point of service shall be dismissed. A civilian employee may not be dismissed without a due hearing on his or her removal, unless a reduction in expenditures is required due to insufficient funds.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- Am. 1941, Act 115, Imd. Eff. May 21, 1941 ;-- CL 1948, 28.4 ;-- Am. 2009, Act 180, Imd. Eff. Dec. 15, 2009



Section 28.5 Repealed. 2006, Act 190, Imd. Eff. June 19, 2006.



Section 28.6 Commissioner and officers; powers and duties generally.

Sec. 6.

(1) The commissioner and each officer of the department are vested with the powers of a conservator of the peace. They may also apply to any judicial officer of the state for the issuance of search warrants, warrants of arrest or any other criminal process, or orders necessary when the institution of criminal proceedings for the discovery or punishment of a felony or a misdemeanor of any degree is ordered in writing by the attorney general in any case where the proper prosecuting attorney fails or refuses to act or give his or her approval. The commissioner and each officer of the department have all the immunities and matters of defense available to conservators of the peace or sheriffs, or both, in any action brought against them by virtue of acts done in the course of their employment.

(2) Any member of the department may serve and execute all criminal and civil process, when directed to do so by the governor or the attorney general, in actions and matters in which the state is a party. The commissioner and the department are under the immediate control and direction of the governor, and any member of the department may be employed by the attorney general in any investigation or matter under the jurisdiction of his or her department.

(3) The commissioner may, upon the order of the governor, call upon any sheriff or other police officer of any county, city, township, or village, within the limits of their respective jurisdictions, for aid and assistance in the performance of any duty imposed by this act. Upon being notified or called upon for aid and assistance, the officer concerned shall comply with the order to the extent requested. Refusal or neglect to comply with the order is misfeasance in office, and shall subject the officer refusing or neglecting to comply with the order to removal from office.

(4) The commissioner shall formulate and put into effect plans and means of cooperating with the local police and peace officers throughout the state for the purpose of the prevention and discovery of crimes and the apprehension of criminals. Local police and peace officers shall cooperate with the commissioner in those plans and means. Every telegraph and telephone company operating within this state shall grant priority of service to the police agencies and to the state police when notified that the service is urgent and in the interests of the public safety.

(5) The commissioner and all officers of the department have all the powers of deputy sheriffs in the execution of the criminal laws of the state and of all laws for the discovery and prevention of crime, and have authority to make arrests without warrants for all violations of the law committed in their presence, including laws designed for the protection of the public in the use of the highways of the state, and to serve and execute all criminal process. The commissioner and all officers of the department also have the authority to exercise the powers of deputy sheriffs in the execution of civil bench warrants issued by a circuit court pursuant to any domestic relations matter and to serve a personal protection order or arrest an individual who is violating or has violated a personal protection order issued under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a. The commissioner and all officers of the department shall cooperate with other state authorities and local authorities in detecting crime, apprehending criminals, and preserving law and order throughout the state.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.6 ;-- Am. 1989, Act 10, Imd. Eff. May 3, 1989 ;-- Am. 2000, Act 83, Eff. July 1, 2000



Section 28.6a Conservation officers; appointment by commissioner as state police officers.

Sec. 6a.

The commissioner is hereby authorized, with the approval of the director of conservation and the governor, to appoint any conservation officer as a special state police officer, who shall be vested with the powers of an officer of the state police, and who shall in his capacity as special state police officer be under the direction of the commissioner.

History: Add. 1942, 1st Ex. Sess., Act 4, Imd. Eff. Jan. 28, 1942 ;-- CL 1948, 28.6a



Section 28.6b Repealed. 2000, Act 197, Imd. Eff. June 22, 2000.



Section 28.6c Limited arrest powers for certain security personnel; authorization; exercise; rescission; firearms; exclusion of security personnel from pension, accident, and disability plan.

Sec. 6c.

(1) The director may authorize, in writing, on forms prescribed by him, limited arrest powers for security personnel employed by the state for the protection of state owned or leased, property or facilities, in the city of Lansing, and in Windsor township of Eaton county. Limited arrest authority may be exercised only when the security employee is on a tour of duty as prescribed by the director upon state owned or leased property and the person is identified by a uniform as a state security employee. Limited arrest power is automatically rescinded upon termination of employment with the state. The director may authorize security employees to carry a firearm while on duty.

(2) A security employee granted limited arrest authority by this section shall not be entitled by reason of employment to become a member of the state police pension, accident, and disability plan established by Act No. 251 of the Public Acts of 1935, as amended, being sections 28.101 to 28.110 of the Michigan Compiled Laws, or other similar departmental program.

History: Add. 1976, Act 65, Imd. Eff. Mar. 31, 1976



Section 28.6d Motor carrier enforcement; appointment of officers with limited arrest powers; firearms; circumstances permitting arrest without warrant; officer not entitled to membership in state police pension, accident, and disability plan or similar program.

Sec. 6d.

(1) The director may appoint officers with limited arrest powers for motor carrier enforcement. Such officers shall be officers of the motor carrier enforcement division of the department and shall have all powers conferred upon peace officers for the purpose of enforcing the general laws of this state as they pertain to commercial vehicles. The director may authorize officers of the motor carrier enforcement division to carry a firearm.

(2) In addition to the limited arrest authority granted in subsection (1), an officer of the motor carrier enforcement division, while on duty, may arrest a person without a warrant, if 1 or more of the following circumstances exist:

(a) The person commits an assault or an assault and battery punishable under section 81 or 81a of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.81 and 750.81a of the Michigan Compiled Laws, against the officer or against another person in the presence of the officer.

(b) The officer has reasonable cause to believe that a felony has been committed and reasonable cause to believe that the person committed it.

(c) The officer has received positive information by written, telegraphic, teletypic, telephonic, radio, or other authoritative source, that a peace officer holds a warrant for the person's arrest.

(d) The person commits a civil infraction or misdemeanor in violation of 1 or more of the following sections of the Michigan vehicle code, Act No. 300 of the Public Acts of 1949:

(i) Section 625 or 625b, being sections 257.625 and 257.625b of the Michigan Compiled Laws.

(ii) Sections 716 to 726, being sections 257.716 to 257.726 of the Michigan Compiled Laws.

(e) The person commits a misdemeanor or felony in violation of chapter LVI of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.377 to 750.394 of the Michigan Compiled Laws.

(3) An officer appointed by authority of this section shall not be entitled by reason of employment to become a member of the state police pension, accident, and disability plan established by Act No. 251 of the Public Acts of 1935, being sections 28.101 to 28.110 of the Michigan Compiled Laws, or other similar department program.

History: Add. 1982, Act 531, Imd. Eff. Dec. 31, 1982



Section 28.6e Law enforcement officer of Michigan Indian tribal police force; appointment; compensation; participation in pension or insurance plan; definitions.

Sec. 6e.

(1) The director may appoint a law enforcement officer of a Michigan Indian tribal police force to act as a police officer for a Michigan Indian tribe upon Indian country of the tribe.

(2) The department of state police and the director are not liable for the acts of a law enforcement officer of a Michigan Indian tribal police force who is appointed under this section.

(3) The Michigan Indian tribe to which the law enforcement officer of a Michigan Indian tribal police force is appointed shall pay compensation to the officer.

(4) A law enforcement officer of a Michigan Indian tribal police force appointed under this section is not eligible to participate in any state pension, disability, or life insurance plan or any hospitalization or other medical insurance plan of the department solely on the basis of his or her employment under this section.

(5) As used in this section:

(a) “Law enforcement officer of a Michigan Indian tribal police force” means a regularly employed member of a police force of a Michigan Indian tribe who is appointed pursuant to 25 C.F.R. 12.100 to 12.103.

(b) “Michigan Indian tribe” means a federally recognized Indian tribe that has trust lands located within this state.

(c) “Indian country” means all of the following:

(i) All land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation.

(ii) All dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory of the dependent Indian community, and whether within or without the limits of a state.

(iii) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way.

History: Add. 1995, Act 203, Imd. Eff. Nov. 29, 1995



Section 28.7 Duties of director.

Sec. 7.

The director shall provide the officers of the department with suitable uniforms, arms, equipment, quarters, and other articles necessary, and also the expense and means of travel and boarding them, if necessary. The director shall establish and maintain local headquarters in various places, and may do so by agreement, lease, or otherwise, so as to best establish the department throughout the various sections of the state where it will be most efficient in carrying out the purpose of this act, to preserve peace and prevent crime. The director shall fix the location of the various units of the department, prescribe the uniforms and equipment of all members of the department, the character of the training and discipline, and the general policy in respect to the use and employment of all members of the department.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.7 ;-- Am. 1976, Act 7, Imd. Eff. Feb. 11, 1976



Section 28.7a Repealed. 1964, Act 256, Eff. Aug. 28, 1964.



Section 28.7b Quarters and boarding.

Sec. 7b.

A person enlisting in the department after the effective date of this amendatory act shall not be furnished quarters and boarding on a permanent basis.

History: Add. 1976, Act 7, Imd. Eff. Feb. 11, 1976



Section 28.8 Officers; grades; powers and duties; transportation of officers and civilian employees.

Sec. 8.

The grades and duties of the officers of the department are colonel, lieutenant colonel, major, captain, inspector, lieutenant, sergeant, trooper, and recruit. The officers may carry arms either openly or concealed. Every member of the department is subject to orders at any time, and the officers of the department at all times have the authority to apprehend criminals and preserve law and order. When traveling on duty, officers and civilian employees of the department are entitled to transportation on any railroad, passenger steamboat line, airline, or passenger bus line upon presentation of a requisition for the transportation signed by the director of the department and those carriers are entitled to compensation for transportation furnished out of money appropriated for the department.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.8 ;-- Am. 1976, Act 7, Imd. Eff. Feb. 11, 1976 ;-- Am. 2016, Act 12, Eff. May 16, 2016



Section 28.9 Rules and regulations of department adopted by commissioner.

Sec. 9.

The commissioner shall make and adopt rules and regulations for the direction, control, discipline and conduct of the members of said department, for promotion on the basis of seniority of service, qualifications being equal, of the officers of the department, for the filing and hearing of charges against such officers and he may make any other rules and regulations for the governing and operation of said department as shall appear to him reasonably necessary to carry out the purposes of this act. He may require any officer or employe, who may receive and/or disburse public funds in the course of his duties, to file a bond conditioned that he will honestly, correctly, and according to law receive, disburse, pay over and/or account for all public moneys coming into his hands, such bond to be approved as to form, amount and surety by the attorney general.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.9



Section 28.10 Repealed. 2002, Act 324, Imd. Eff. May 23, 2002.



Section 28.11 Repealed. 1952, Act 253, Eff. Sept. 18, 1952.



Section 28.12 Trial board; members, powers; powers of commissioner as presiding officer.

Sec. 12.

A trial board to hear charges against officers of the department consisting of the commissioner and 3 officers from among the 10 commissioned officers of the department, senior in service, shall be appointed by the commissioner. The commissioner shall be the presiding officer thereof and make all necessary rulings during the course of any hearing. He shall also make rules and regulations for the filing of verified written charges against an accused officer, for a due hearing thereon upon not less than 10 days notice and for an opportunity to the officer to produce proof in his defense. Such hearing may be held at any place designated by the commissioner.

The commissioner or the officer acting in his stead as presiding officer of the trial board is empowered to issue subpoenas to compel the attendance of witnesses and the production of evidence in support of charges, and shall issue subpoenas for witnesses for the defense and shall on his own motion if he have knowledge or be informed of other persons having knowledge of the matters charged compel their attendance at the hearing by subpoena. Persons summoned as witnesses before the trial board shall be entitled to witness fees and mileage for traveling, as provided by law for witnesses in courts of record in the county in which the hearing is held, and failure or refusal to obey any such subpoena shall be brought to the attention of the circuit court of the county wherein the hearing is held, and shall be punished by said court as a contempt. Upon written order of the commissioner, any officer appointed or designated to act in his absence as acting commissioner may sit in his place and stead as presiding officer of said trial board. If the charges be proved the trial board shall make a finding of guilty and recommend either removal of the officer or such disciplinary punishment as prescribed by the rules and regulations which, in their opinion, the offense merits; thereupon the commissioner shall direct such removal or punishment. If any officer refuses to abide by any such disciplinary order, the commissioner may by order remove him forthwith. Nothing herein contained shall require a hearing before said board before disciplinary measures may be taken by the commissioner or any commanding officer of a detachment or unit for the punishment of minor infractions of the rules and regulations of the department.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.12



Section 28.12a Injury to person or property caused by negligent operation of motor vehicle by state police officer or employee; reimbursement.

Sec. 12a.

In case of injury to any person, or property damage, or both, caused by the negligent operation of a motor vehicle belonging to the department of state police by an officer or employee of the department of state police, a complaint may be filed with the director of the department of state police. An investigation into the accident shall be made as provided in the rules of the department of state police. If that investigation discloses that the accident was due to the negligence of that officer or employee of the department of state police, and was not due to the negligence of any other person, a report of the investigation shall be filed in the office of the director of the department of state police. After examination of the report and, if in the opinion of the director, reimbursement for the injury to, or property damage, or both, is a proper claim, and if the claim does not exceed $200.00, the director shall make recommendation for payment, payable from the appropriation to the department of state police, and shall submit the claim and recommendation to the state administrative board. Notwithstanding any provision of law to the contrary, if the claim and recommendation are approved by the state administrative board, the claim shall be paid.

History: Add. 1943, Act 181, Eff. July 30, 1943 ;-- CL 1948, 28.12a ;-- Am. 2002, Act 371, Imd. Eff. May 24, 2002



Section 28.13 Incumbents; continuation; construction of act.

Sec. 13.

Until the governor shall appoint a commissioner as herein provided, the present commissioner of the department of public safety shall continue in office as such commissioner. Nothing herein contained shall be deemed to terminate any commission, appointment, or employment heretofore existing under the provisions of acts hereinafter repealed. All matters and orders pending before or made by any officer or department transferred under this act to the department of Michigan state police shall be deemed to be continued with like status in such department of Michigan state police. All existing appropriations for the support and maintenance of any office, department, division, bureau, or branch, transferred under this act, or for the performance of any duties, so transferred to the said department of Michigan state police, are hereby transferred to said department for the support and maintenance of the department of the Michigan state police. Whenever reference is made in any law to the “commissioner of public safety” or to the “department of public safety” such reference shall be construed to mean, respectively, the commissioner of the Michigan state police and department of Michigan state police herein provided for.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.13



Section 28.14 Disposition of fees.

Sec. 14.

All fees or other moneys received by said Michigan state police shall be forwarded to the state treasurer each month and shall by said treasurer be deposited in the state treasury to be disbursed in such manner and for such purposes as may be provided by law.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.14



Section 28.15 Biennial report of commissioner to governor.

Sec. 15.

On or before the first day of January of each year in which a regular session of the legislature is held, the commissioner shall make and file with the governor a report covering the preceding biennial period, covering the activities of the department and the receipts and disbursements made thereby. Said report shall be accompanied by the recommendations of the commissioner with reference to such changes in the laws applying to or affecting the department as the said commissioner may deem expedient. All salaries and expenses hereby authorized shall be paid in the same manner as the salaries and expenses of other state officers and employes are paid.

History: 1935, Act 59, Imd. Eff. May 17, 1935 ;-- CL 1948, 28.15



Section 28.16 Firearms safety program; public service announcements; “weapon free school zones” defined; availability of program and public service announcements.

Sec. 16.

(1) The department shall establish and maintain a firearms safety program to educate children about the dangerous nature and safe handling of firearms. The department shall make the program available to local school districts.

(2) The department shall produce or arrange for the production of public service announcements to educate the public about the need to keep firearms and other weapons securely stored so that they are not accessible to children and the need to operate or use firearms or other weapons in a safe and lawful manner.

(3) The department shall produce or arrange for the production of public service announcements to educate the public about weapon free school zones. As used in this subsection, “weapon free school zone” means that term as defined in section 237a of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being section 750.237a of the Michigan Compiled Laws.

(4) The department shall make the public service announcements described in subsections (2) and (3) available to television and radio stations throughout this state.

History: Add. 1993, Act 321, Eff. Apr. 1, 1994






E.R.O. No. 1982-1 EXECUTIVE REORGANIZATION ORDER (28.21 - 28.21)

Section 28.21 Transfer of public service commission highway enforcement functions to department of state police.

WHEREAS, the Michigan Public Service Commission of the Department of Commerce is vested by law with the authority to appoint inspectors to enforce the laws, rules and regulations relating to motor carrier regulation; and

WHEREAS, much of this Public Service Commission enforcement activity occurs on Michigan streets and highways which are also patrolled by the Department of State Police; and

WHEREAS, it is in the public interests to eliminate duplication and to increase the State's efficiency and effectiveness of service; and

WHEREAS, Article V, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which are necessary for efficient administration.

NOW, THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, pursuant to the authority vested in me by Article V, Section 2, of the Constitution of the State of Michigan, do hereby order the following:

Section 1. All the powers, duties, functions and responsibilities of the Public Service Commission pursuant to Sections 238 and 239 of Act No. 380 of the Public Acts of 1965, as amended by Act No. 77 of the Public Acts of 1968, being Sections 16.338 and 16.339 of the Compiled Laws of 1979; Act No. 115 of the Public Acts of 1970, being Section 460.41 of the Compiled Laws of 1979; Act 288 of the Public Acts of 1965, as amended, being Section 286.601 of the Compiled Laws of 1979; and Act 181 of the Public Acts of 1963, as amended, being Sections 480.11 through 480.19 of the Compiled Laws of 1979; are hereby transferred to the Department of State Police.

Section 2. It is the intent of this order to transfer to the Department of State Police only that statutory authority, including rulemaking authority, that is necessary to effectively perform the highway enforcement functions relating to the motor carrier vehicles moving in commerce upon the public highways of the State of Michigan. All other functions and authority, including but not limited to all non-highway related functions, shall be retained by the Public Service Commission.

Section 3. Of the total of 138 positions currently appropriated in fiscal year 1981-82 for motor carrier enforcement related responsibilities, the equivalent of 133 positions are transferred to the Department of State Police to perform the functions set forth above. The equivalent of 5 positions are retained by the Public Service Commission to provide the non-highway enforcement and investigative activity essential to the achievement of comprehensive motor carrier regulation.

Section 4. Except as provided in Section 3, all records, property, personnel and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Michigan Public Service Commission for the activities transferred to the Department of State Police by this Order are hereby transferred to the Department of State Police.

Section 5. After the effective date of this order, the Department of Commerce and the Department of State Police shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this order. It is intended, however, that the personnel changes authorized by this order shall be achieved without adversely affecting the existing rights and interests of individual employees.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan, the provisions of this Executive Order shall become effective October 1, 1982.

History: 1982, E.R.O. No. 1982-1, Eff. Oct. 1, 1982






E.R.O. No. 1989-1 EXECUTIVE REORGANIZATION ORDER (28.31 - 28.31)

Section 28.31 Transfer of administration and distribution of secondary road patrol and traffic accident prevention funds to office of highway safety planning.

WHEREAS, it is the duty of all local police and peace officers and the duty of the director of the Department of State Police to cooperate with all other state and local law enforcement authorities in the detecting of crime, enforcing traffic laws, the apprehending of criminals, the preservation of law and order throughout the state, and the protection of the public in the use of the highways of this state; and

WHEREAS, it is in the public interest to avoid duplication of effort and to increase the efficiency and effectiveness of law enforcement road patrols; and

WHEREAS, Article 5, Section 2, of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or assignment of functions among its units which are necessary for efficient administration;

NOW, THEREFORE, I, JAMES J. BLANCHARD, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the powers, duties, functions, and responsibilities of the Office of Criminal Justice to administer state funds appropriated for the implementation of secondary road patrols and traffic accident prevention as set forth by Section 77 of Act 313 of the Public Acts of 1982, being Section 51.77 of the Compiled Law of 1979, are hereby transferred to the Office of Highway Safety Planning within the Department of State Police.

2. The Director of the Department of State Police, or a person designated by the director in writing, shall be the state official authorized to enter into the agreements with a county pursuant to Section 77 of Act 313 of the Public Acts of 1982, being Section 51.77 of the Compiled Laws of 1979.

3. Of the total of one (1) position currently appropriated in fiscal year 1988-89 for Office of Criminal Justice related responsibilities, the equivalent of one (1) position is transferred to the Department of State Police to preform the functions set forth above.

4. All records, property, personnel, and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Office of Criminal Justice for the activities transferred to the Department of State Police by this Order are hereby transferred to the Department of State Police.

5. After the effective date of this Order, the Office of Criminal Justice and the Office of Highway Safety Planning within the Department of State Police shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order. It is intended, however, that the personnel changes authorized by this Order shall be achieved without adversely affecting the existing rights and interests of individual employees.

History: 1989, E.R.O. No. 1989-1, Eff. Oct. 1, 1989






Act 40 of 1950 (Ex. Sess.) SUBVERSIVE ACTIVITIES INVESTIGATION DIVISION (28.51 - 28.56)



E.R.O. No. 1969-1 EXECUTIVE REORGANIZATION ORDER (28.61 - 28.61)

Section 28.61 Executive reorganization order no. 1969-1; creating office of highway safety planning and designating governor's highway safety program representative.

WHEREAS, the Congress has enacted the Highway Safety Act of 1966, as amended, requiring Michigan to establish a highway safety program designed to reduce traffic accidents and deaths, injuries and property damage resulting therefrom, and

WHEREAS, Act 213 of the Public Acts of 1967 authorizes the Governor to take action necessary to secure the benefits available under the federal Highway Safety Act of 1966; and

WHEREAS, the Federal Highway Safety Act of 1966 requires that the Governor of the State be responsible for the administration of the Michigan highway safety program; and

WHEREAS, the highway safety program has been administered within the Executive Office of the Governor and for reasons of administrative efficiency, the functions performed in this program should be administered within one of the principal departments of the state; and

WHEREAS, there is a need for a unified effort by state and local governments to halt the tragedy of highway accidents;

THEREFORE, I, William G. Milliken, Governor of the State of Michigan, pursuant to the authority vested in me by the Constitution of the State of Michigan and by Act 213 of the Public Acts of 1967 do hereby transfer the highway safety program function from the Executive Office of the Governor to the Department of State Police, and order the establishment of the Office of Highway Safety Planning to be located in the Department of State Police.

I hereby designate the executive director of the Office of Highway Safety Planning as the official representative of the Governor for the administration of the Michigan Highway Safety Program under the Highway Safety Act of 1966 and do hereby order the Director of the Department of State Police to combine the functions of the Office of Highway Safety Planning and the staff functions of the Michigan Safety Commission.

Among the functions and responsibilities of the Office shall be the following:

1. To provide, through use of all available resources, a comprehensive statewide highway safety plan to reduce traffic accidents and deaths, injuries and property damage resulting therefrom, developed in accordance with the highway safety needs and objectives of the State of Michigan and the requirements of National Highway Safety Standards.

2. To apply for and accept grants from the federal government under the provisions of the Highway Safety Act of 1966 and to expend or approve for expenditure such grants in a manner consistent with the Constitution and laws of the State of Michigan.

3. To apply for and accept grants from any public or private source for use in highway safety programs and to expend such grants in a manner consistent with the Constitution and laws of the State of Michigan.

4. To administer a highway safety grants program to state departments and local units of government according to the rules, regulations and procedures established under the Highway Safety Act of 1966 and the laws of the State of Michigan.

5. To assist in the coordination of the highway safety programs of all state departments and agencies, local units of government, and private agencies.

From and after the effective date of this order, all records, property, personnel and unexpended balances of appropriations, allocations, and other funds used, held, employed, available or to be made available to the Office of Highway Safety Planning, are transferred to the Department of State Police.

History: 1969, E.R.O. No. 1969-1, Eff. July 1, 1969






Act 170 of 1978 STATE ARSON STRIKE FORCE UNIT (28.71 - 28.72)

Section 28.71 “Person” defined.

Sec. 1.

As used in this act:

(a) “Person” means a natural person, partnership, cooperative, association, private or public corporation, personal representative, receiver, trustee, assignee, or other legal entity.

History: 1978, Act 170, Imd. Eff. May 27, 1978



Section 28.72 State arson strike force; creation; personnel; powers.

Sec. 2.

(1) A state arson strike force unit is created within the department of state police to be comprised of personnel assigned by the director of the department of state police.

(2) The strike force unit is authorized to investigate each case involving a conspiracy to commit arson, a fire which was perpetrated to defraud a person, or any other fire which may involve the act of arson.

History: 1978, Act 170, Imd. Eff. May 27, 1978 ;-- 2006, Act 191, Imd. Eff. June 19, 2006






E.R.O. No. 2009-29 EXECUTIVE REORGANIZATION ORDER (28.91 - 28.91)

Section 28.91 Transfer of powers and duties of office of drug control policy related to administration of federal grants received from department of justice from department of community health to department of state police by type II transfer; transfer of powers and duties of office of drug control policy relating to administration of federal grants from federal department of education from department of community health to department of education by type II transfer.

WHEREAS, Section

1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, under Executive Order 2009-2, all of the authority, powers, duties, functions, and responsibilities of the Office of Drug Control Policy were transferred from the Office of Drug Control Policy to the Department of Community Health and the Office of Drug Control Policy was abolished;

WHEREAS, transferring the legally mandated duties and functions of the Law Enforcement Grants Section and the Education Grants Section of the Office of Drug Control Policy from the Department of Community Health to the Departments of State Police and Education, respectively, is in the best interests of an efficient and effective government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

"As used in this Order:

A. "Department of Community Health" or "Department" means the principal department of state government created as the Department of Mental Health under Section 400 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.500, and renamed the Department of Community Health under Executive Order 1996-2, MCL 330.3101.

B. "Department of Education" means the principal department of state government created by Section 300 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.400.

C. "Department of State Police" means the principal department of state government created under Section 150 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.250.

D. "Office of Drug Control Policy" means the office established as an autonomous entity within the Department of Management and Budget under Executive Order 1991-20, transferred to the Department of Community Health by Executive Order 1996-2, MCL 330.3101, and designated as a "Type II agency" within the Department of Community Health by Executive Order 1997-4, MCL 333.26324, and abolished by Executive Order 2009-2.

E. "State Budget Director" means the individual appointed by the Governor under Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

F. "Superintendent of Public Instruction" means the principal executive officer appointed by the State Board of Education under Section 3 of Article VIII of the Michigan Constitution of 1963.

G. "Type II transfer" means that phrase as defined by Section 3(b) of the Executive Reorganization Act of 1965, 1965 PA 380, MCL 16.103(b).

H. "Type III transfer" means that term as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103."

A. Law Enforcement Grants Section

1. All of the authority, powers, duties, functions, responsibilities, personnel, equipment, and budgetary resources of the Office of Drug Control Policy related to the administration of federal grants received from the federal Department of Justice to support state and local law enforcement, including, but not limited to, the Edward Byrne Memorial Justice Assistance Grant Program, all of which were transferred from the Office of Drug Control Policy to the Department of Community Health under Executive Order 2009-2, are transferred by Type II transfer from the Department of Community Health to the Department of State Police.

2. The Director of the State Police may designate a point of contact for the federal Department of Justice Bureau of Justice Assistance.

3. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Department of Community Health for the authority, activities, powers, duties, functions, and responsibilities transferred under Section II.A of this Order are transferred from the Department of Community Health to the Department of State Police.

4. The Director of the Department of State Police shall provide executive direction and supervision for the implementation of the transfers under Section II.A of this Order.

5. The Director of the Department of State Police shall administer the assigned functions transferred to the Department of State Police under Section II.A of this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

B. Education Grants Section

1. All of the authority, powers, duties, functions, responsibilities, personnel, equipment, and budgetary resources of the Office of Drug Control Policy related to the administration of federal grants received from the federal Department of Education, including, but not limited to, grants received pursuant to the Safe and Drug Free Schools and Communities Act of 2001, Title IV of the No Child Left Behind Act of 2001, Public Law 107-110, 20 USC 7101, all of which were transferred from the Office of Drug Control Policy to the Department of Community Health under Executive Order 2009-2, are transferred by Type II transfer from the Department of Community Health to the Department of Education.

2. All records, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Office of Drug Control Policy for the authority, activities, powers, duties, functions, and responsibilities transferred under Section II.B of this Order are transferred from the Department of Community Health to the Department of Education.

3. The Superintendent of Public Instruction shall provide executive direction and supervision for the implementation of the transfers under Section II.B of this Order.

4. The Superintendent of Public Instruction shall administer the assigned functions transferred to the Department of Education under Section II.B of this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

B. All rules, orders, contracts, and agreements relating to the transfers under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective October 26, 2009 at 12:01 a.m.

History: 2009, E.R.O. No. 2009-29, Eff. Oct. 26, 2009






Act 251 of 1935 DEPARTMENT OF PUBLIC SAFETY PENSION, ACCIDENT, AND DISABILITY FUND (28.101 - 28.110)



Act 148 of 2015 UNIFORM FORFEITURE REPORTING ACT (28.111 - 28.117)

Section 28.111 Short title.

Sec. 1.

This act shall be known and may be cited as the "uniform forfeiture reporting act".

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.112 Agency report to department of state police regarding forfeiture of property; form; contents; applicability to certain proceedings.

Sec. 2.

(1) Subject to subsections (2) and (3), before February 1 of each year, each reporting agency shall submit a report to the department of state police summarizing the reporting agency's activities for the preceding calendar year regarding the forfeiture of property under sections 7521 to 7533 of the public health code, 1978 PA 368, MCL 333.7521 to 333.7533, section 79d of the identity theft protection act, 2004 PA 452, MCL 445.79d, chapter 38 of the revised judicature act of 1961, 1961 PA 236, MCL 600.3801 to 600.3840, and chapter 47 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4701 to 600.4709. The annual report shall be made on a form as prescribed by the department and shall contain the following information, as applicable:

(a) The number of forfeiture proceedings that were instituted in the circuit court by the reporting agency.

(b) The number of forfeiture proceedings instituted by the reporting agency that were concluded in the circuit court.

(c) The number of all forfeiture proceedings instituted by the reporting agency that were pending in the circuit court at the end of the year.

(d) The number of forfeitures effectuated by the reporting agency without a forfeiture proceeding in the circuit court.

(e) The number of forfeiture proceedings subject to a consent judgment, settlement, or any other similar agreement involving the property owner and reporting agency.

(f) The number of public nuisance proceedings instituted by the reporting agency in the circuit court that concluded in an order of abatement involving the forfeiture of property.

(g) An inventory of property received by the reporting agency. Property shall be reported in accordance with each of the following categories:

(i) Residential real property.

(ii) Industrial or commercial real property.

(iii) Agricultural real property.

(iv) Money, negotiable instruments, and securities.

(v) Weapons.

(vi) Motor vehicles and other conveyances.

(vii) Other personal property of value.

(h) Each property inventoried under subdivision (g) shall include a description that contains the following information, as applicable:

(i) The date the property was seized.

(ii) The final disposition of the property, including the date the property was ordered forfeited or disposed of.

(iii) The estimated value of the property.

(iv) The violation or nuisance alleged to have been committed for which forfeiture is authorized.

(v) Whether any person was charged with the violation for which forfeiture is authorized and whether that person was ultimately convicted of that violation.

(vi) Whether any person claimed an interest in the property and the number of claimants to the property.

(vii) Whether the forfeiture resulted from an adoptive seizure. As used in this subdivision, "adoptive seizure" means that all of the following apply:

(A) The seizure resulted from a violation of state law and there is a federal basis for the forfeiture action.

(B) All of the preseizure activity and related investigations were performed by this state or the local reporting agency before a request was made to the federal government for adoption.

(C) The seizure did not result from a joint investigation or task force case.

(viii) Whether the property was seized pursuant to a search or arrest warrant or incident to arrest.

(ix) Whether a controlled substance was found in the course of the investigation that resulted in the forfeiture of the property.

(i) The net total proceeds of all property forfeited through actions instituted by the reporting agency that the reporting agency is required to account for and report to the state treasurer under either of the following, as applicable:

(i) 1919 PA 71, MCL 21.41 to 21.55.

(ii) The uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(j) For forfeiture proceedings instituted under the public health code, 1978 PA 368, MCL 333.1101 to 333.25211:

(i) A statement explaining how any money received by the reporting agency under section 7524(1)(b)(ii) of the public health code, 1978 PA 368, MCL 333.7524, has been used or is being used for law enforcement purposes.

(ii) A statement of the number of lights for plant growth or scales donated under section 7524(2) of the public health code, 1978 PA 368, MCL 333.7524, the total value of those lights or scales, and the elementary or secondary schools or institutions of higher education to which they were donated.

(k) For nuisance proceedings instituted under chapter 38 of the revised judicature act of 1961, 1961 PA 236, MCL 600.3801 to 600.3840, a statement explaining how net proceeds were directed under section 3835 of the revised judicature act of 1961, 1961 PA 236, MCL 600.3835.

(l) For forfeiture proceedings instituted under chapter 47 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4701 to 600.4709, the amount of money received under section 4708(1)(f) of the revised judicature act of 1961, 1961 PA 235, MCL 600.4708, that was used to enhance enforcement of criminal laws and the amount of money that was used to implement the William Van Regenmorter crime victim's rights act, 1985 PA 87, MCL 780.751 to 780.834.

(2) Subsection (1) applies only to proceedings commenced on or after the effective date of this act.

(3) Subsection (1)(h) through (l) applies only to proceedings that have been finalized for purposes of appeal.

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.113 Agencies not engaging in forfeiture; null report.

Sec. 3.

A null report shall be filed under this act by a reporting agency that did not engage in any forfeitures during the reporting period.

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.114 Use of forfeiture proceeds to pay reporting costs.

Sec. 4.

A reporting agency may use forfeiture proceeds to pay the reasonable costs associated with compiling, analyzing, and reporting data under this act.

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.115 Audit.

Sec. 5.

(1) The records of a reporting agency regarding the forfeiture of any property that is required to be reported under this act shall be audited in accordance with 1 of the following, as applicable:

(a) 1919 PA 71, MCL 21.41 to 21.55.

(b) The uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(2) The records of a reporting agency regarding the forfeiture of any property required to be reported under this act may be audited by an auditor of the local unit of government.

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.116 Compilation of information by department of state police; filing of report with secretary of senate and clerk of house of representatives; placement of report on department website; identification of departments, agencies, or local units of government failing to report information.

Sec. 6.

The department of state police shall compile the information reported to the department under sections 2 and 3. Beginning January 1, 2017, the department shall file an annual report of its findings under this section with the secretary of the senate and with the clerk of the house of representatives and shall place a copy of the report on its departmental website. The report shall be filed not later than July 1 of each year. The report shall identify any state departments or agencies or local units of government that have failed to properly report the information required under sections 2 and 3 with the department of state police.

History: 2015, Act 148, Eff. Feb. 1, 2016



Section 28.117 Definitions

Sec. 7.

As used in this act:

(a) "Local unit of government" means a village, city, township, or county.

(b) "Reporting agency" means 1 of the following:

(i) If property is seized by or forfeited to a local unit of government, that local unit of government.

(ii) If property is seized by or forfeited to this state, the state department or agency effectuating the seizure or forfeiture.

History: 2015, Act 148, Eff. Feb. 1, 2016






Act 276 of 2014 METHAMPHETAMINE ABUSE REPORTING ACT (28.121 - 28.128)

Section 28.121 Short title.

Sec. 1.

This act shall be known and may be cited as the "methamphetamine abuse reporting act".

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.122 Definitions.

Sec. 2.

As used in this act:

(a) "Department" means the department of state police.

(b) "Methamphetamine-related offense" means 1 or more of the following offenses under Michigan law:

(i) A violation or attempted violation of article 7 of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545, involving methamphetamine.

(ii) A violation or attempted violation of section 17766c or 17766f of the public health code, 1978 PA 368, MCL 333.17766c and 333.17766f.

(iii) Conspiracy to commit an offense described in subparagraph (i) or (ii).

(c) "NADDI" means the national association of drug diversion investigators.

(d) "NPLEx" means the national precursor log exchange.

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.123 Notification of conviction to NADDI; information.

Sec. 3.

If the department is notified by the court that an individual has been convicted of a methamphetamine-related offense on or after the effective date of this act, the department shall notify NADDI of that conviction. The department may consult with NADDI regarding the conviction information that is to be provided under this act and may limit the information provided to NADDI based upon those requirements. However, the information provided to NADDI under this section shall, at a minimum, include all of the following:

(a) The individual's full name.

(b) The individual's date of birth.

(c) The individual's driver license number or state personal identification card number, if known by the department.

(d) A statement that the individual has been convicted of a methamphetamine-related offense. A statutory citation to the violation satisfies the requirements of this subdivision.

(e) A statement of the date of conviction.

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.124 Stop-sale alert; purpose of information provided to NADDI; expiration.

Sec. 4.

(1) The information provided to NADDI under this section shall be for the purpose of generating a stop-sale alert through NPLEx for individuals who have been convicted of methamphetamine-related offenses. Except as provided in subsection (2), the stop-sale alert applies until the expiration of 10 years after the individual is convicted of the methamphetamine-related offense.

(2) The stop-sale alert applies until the expiration of 5 years after the individual is convicted of violating section 7340c(3) of the public health code, 1978 PA 368, MCL 333.7340c.

History: 2014, Act 276, Eff. Jan. 1, 2015 ;-- Am. 2016, Act 127, Eff. Aug. 23, 2016



Section 28.125 Statement on NPLEx.

Sec. 5.

NADDI may provide a statement on NPLEx that the stop-sale alert is generated because of a conviction for a methamphetamine-related offense and that the individual to whom the stop order applies may contact the department of state police if he or she believes that the information reported to NADDI under this act is erroneous.

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.126 Conditions requiring notification; correcting, updating, or removing information.

Sec. 6.

(1) The department shall notify NADDI if any of the following apply:

(a) The department corrects or updates any information regarding the conviction, if that information was previously reported to NADDI.

(b) The department determines that the conviction has been set aside under 1965 PA 213, MCL 780.621 to 780.624, or otherwise expunged.

(2) NADDI shall promptly correct or update information in, or remove information from, NPLEx upon receiving notification by the department under subsection (1).

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.127 Immunity from civil liability.

Sec. 7.

The department and NADDI are immune from civil liability for compiling, maintaining, or reporting methamphetamine-related offense information under this act.

History: 2014, Act 276, Eff. Jan. 1, 2015



Section 28.128 Reliance on and use of information by retailer; immunity from civil liability; disclosure of information; violation as misdemeanor; penalty.

Sec. 8.

(1) A person who sells ephedrine or pseudoephedrine at retail may rely on information provided by the department to NADDI under this act for enforcing a stop-sale alert based upon a report of a conviction for a methamphetamine-related offense and, except as provided in subsection (2), is immune from civil liability for the reliance upon and use of that information under this act.

(2) A person shall not intentionally disclose to any person any information that he or she knows was provided under this act, except as authorized under this act. Information provided under this act and information entered in NPLEx under this act is not subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(3) A person who discloses information in violation of subsection (2) is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $500.00, or both.

History: 2014, Act 276, Eff. Jan. 1, 2015






Act 307 of 1988 A.F.I.S. POLICY COUNCIL ACT (28.151 - 28.158)



E.R.O. No. 1998-1 EXECUTIVE REORGANIZATION ORDER (28.161 - 28.161)

Section 28.161 Creation of criminal justice information systems (CJIS) policy council; transfer of powers and duties of automated fingerprint identification system (AFIS) policy council to CJIS policy council and abolition of AFIS policy council; transfer of powers and duties of law enforcement information network (LEIN) policy council to CJIS policy council and abolition of LEIN policy council.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Law Enforcement Information Network (L.E.I.N.) Policy Council was established pursuant to Act No. 163 of the Public Acts of 1974 to create policy and promulgate rules regarding the operational procedures to be followed by agencies using the law enforcement information network, to review applications for network terminals and approve or disapprove the applications and the sites for terminal installations and to establish minimum standards for terminal sites and installations; and

WHEREAS, the Automated Fingerprint Identification System (A.F.I.S.) Policy Council was established pursuant to Act No. 307 of the Public Acts of 1988 to, among other things, create policy and promulgate rules regarding the operation and audit procedures to be followed by agencies using the A.F.I.S., to design and provide for statewide identification of individuals using an A.F.I.S., to establish minimum standards for A.F.I.S. sites and installation, to review proposed applications for the A.F.I.S. and approve or disapprove the applications and the sites for system installations and to establish policy and promulgate rules restricting the dissemination of identification information to individuals and agencies; and

WHEREAS, the membership of the L.E.I.N. Policy Council is fully represented on the A.F.I.S. Policy Council; and

WHEREAS, the mission and goals of the L.E.I.N. Policy Council and the A.F.I.S. Policy Council are similar and the technologies and system interaction involved with both L.E.I.N. and A.F.I.S. are closely linked; and

WHEREAS, the functions, duties and responsibilities assigned to the L.E.I.N. Policy Council and the A.F.I.S. Policy Council can be more effectively organized and carried out under the supervision and direction of one governmental body; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. There is created the Criminal Justice Information Systems (CJIS) Policy Council within the Department of State Police. The council shall exercise its prescribed powers, duties, functions and responsibilities independently of the director of the department. The budgeting, procurement and related management functions of the council shall be performed under the direction and supervision of the director of the department.

2. The CJIS Policy Council shall consist of the following members:

a. The Attorney General or his or her designee;

b. The Secretary of State or his or her designee;

c. The Director of the Department of State Police or his or her designee;

d. The Director of the Department of Corrections or his or her designee;

e. Three representatives of the Department of State Police to be appointed by the Director of the Department of State Police;

f. The Chief of Detroit Police Department or his or her designee;

g. Three representatives of the Michigan Association of Chiefs of Police to be appointed by that association;

h. Four representatives of the Michigan Sheriff's Association to be appointed by that association;

i. Three representatives of the Prosecuting Attorneys Association of Michigan to be appointed by that association;

j. A representative of the Michigan District Judges Association to be appointed by that association;

k. A representative of the Michigan Judges Association to be appointed by that association;

l. The State Court Administrator or his or her designee;

m. An individual employed in or engaged in the business of private security, who shall be appointed by and serve at the pleasure of the Governor;

n. An individual who represents human services concerns in the state, who shall be appointed by and serve at the pleasure of the Governor; and

o. The executive secretary of the CJIS Policy Council, who shall serve in an ex officio capacity.

3. The Council shall, at its first meeting, elect from its membership a chairperson who shall serve for one year. Elections thereafter shall be held annually. A chairperson may, if reelected, succeed himself or herself. The council shall meet quarterly, during the months of January, April, July and October, and at other times the chairperson considers necessary. A majority of the council members hall constitute a quorum for conducting the business of the council.

4. The council chairperson shall appoint committee chairpersons with the approval of the council. A committee chairperson may succeed himself or herself if reappointed.

5. Council members or their representatives shall serve without compensation, but shall be entitled to actual expenses incurred during attendance at a regular or special council meeting and in traveling to and from a meeting.

6. A council member shall serve a two (2) year term and may succeed himself or herself if reappointed as a member.

7. All the statutory authority, powers, duties, functions and responsibilities, including the functions of rulemaking, budgeting, procurement and related management functions of the A.F.I.S. Policy Council set forth in Act No. 307 of the Public Acts of 1988, as amended, being Sections 28.151 et seq. of the Michigan Compiled Laws, are hereby transferred to the CJIS Policy Council by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws, and the A.F.I.S. Policy Council is abolished.

8. In addition to the aforementioned responsibilities, the CJIS Policy Council shall serve in an advisory capacity to the Director of the Department of State Police on issues related to the development and deploymnet of information management systems that facilitate the rapid exchange of accurate information between the various components of the criminal justice community.

9. All the statutory authority, powers, duties, functions and responsibilities, including the functions of rulemaking, budgeting, procurement and related management functions of the L.E.I.N. Policy Council set forth in Act No. 163 of the Public Acts of 1974, as amended, being Sections 28.211 et seq. of the Michigan Compiled Laws, are hereby transferred to the CJIS Policy Council by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws, and the L.E.I.N. Policy Council is abolished.

10. The Director of the Department of State Police shall provide executive direction and supervision for the implementation of the transfers and shall make internal organizational changes that may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

11. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the A.F.I.S. Policy Council or the L.E.I.N. Policy Council are hereby transferred to the CJIS Policy Council.

12. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of this fiscal year.

13. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

14. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Order shall become effective sixty (60) days after filing.

History: 1998, E.R.O. No. 1998-1, Eff. Apr. 13, 1998






E.R.O. No. 2008-2 EXECUTIVE REORGANIZATION ORDER (28.162 - 28.162)

Section 28.162 Transfer of powers and duties of criminal justice information systems policy council to department of state police by type III transfer; abolishment of criminal justice information systems policy council.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize state functions to assure efficient administration and effectiveness of government;

WHEREAS, abolishing the Criminal Justice Information Systems Policy Council will reduce governmental functions and contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law order:

I. DEFINITIONS

As used in this Order:

A. “Criminal Justice Information Systems Policy Council” or “Council” means the council established within the Department of State Police under Executive Order 1998-1, MCL 28.161, and Section 2 of the C.J.I.S. Policy Council Act, 1974 PA 163, MCL 28.211 to 28.215.

B. “Department of State Police” or “Department” means the principal department of state government created under Section 2 of 1935 PA 59, MCL 28.2, and Section 150 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.250.

C. “State Budget Director” means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

D. “Type III transfer” means that term as defined under Section 3 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

II. TRANSFER

A. All of the authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the Criminal Justice Information Systems Policy Council are transferred by Type III transfer to the Department of State Police.

B. The Criminal Justice Information Systems Policy Council is abolished.

III. IMPLEMENTATION OF TRANSFER

A. The Director of the Department shall provide executive direction and supervision for the implementation of the transfer under this Order and shall make internal organizational changes as necessary to complete the transfer.

B. The functions transferred under this Order shall be administered by the Director of the Department in a manner that promotes efficient administration.

C. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Council for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Department.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state’s financial management system necessary for the implementation of this Order.

IV. MISCELLANEOUS

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective September 21, 2008 at 12:01 a.m.

History: 2008, E.R.O. No. 2008-2, Eff. Sept. 21, 2008






Act 250 of 1990 DNA IDENTIFICATION PROFILING SYSTEM ACT (28.171 - 28.178)

Section 28.171 Short title.

Sec. 1.

This act shall be known and may be cited as the “DNA identification profiling system act”.

History: 1990, Act 250, Eff. June 17, 1994



Section 28.172 Definitions.

Sec. 2.

As used in this act:

(a) "Conviction" means a plea of guilty, guilty but mentally ill, or nolo contendere if accepted by the court, or a jury verdict or court finding that a defendant is guilty or guilty but mentally ill for a criminal law violation, or a juvenile adjudication or disposition for a criminal law violation that if committed by an adult would be a crime.

(b) "Department" means the department of state police.

(c) "DNA identification profile" or "profile" means the results of the DNA identification profiling of a sample, including a paper, electronic, or digital record.

(d) "DNA identification profiling" means a validated scientific method of analyzing components of deoxyribonucleic acid molecules in a biological specimen to determine a match or a nonmatch between a reference sample and an evidentiary sample.

(e) "Felony" means a violation of a penal law of this state for which the offender may be punished by imprisonment for more than 1 year or an offense expressly designated by law to be a felony.

(f) "Investigating law enforcement agency" means the law enforcement agency responsible for the investigation of the offense for which the individual is arrested or convicted. Investigating law enforcement agency includes the county sheriff but does not include a probation officer employed by the department of corrections.

(g) "Sample" means a portion of an individual's blood, saliva, or tissue collected from the individual.

History: 1990, Act 250, Eff. June 17, 1994 ;-- Am. 1996, Act 508, Imd. Eff. Jan. 9, 1997 ;-- Am. 2001, Act 88, Eff. Jan. 1, 2002 ;-- Am. 2008, Act 535, Imd. Eff. Jan. 13, 2009 ;-- Am. 2014, Act 457, Eff. July 1, 2015



Section 28.173 Rules.

Sec. 3.

The department shall promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this act, including, but not limited to, rules governing all of the following:

(a) The method of collecting samples in a medically approved manner by qualified persons and the types and number of samples to be collected by the following:

(i) The department of corrections from certain prisoners under section 33d of the corrections code of 1953, 1953 PA 232, MCL 791.233d.

(ii) Law enforcement agencies as provided under section 520m of the Michigan penal code, 1931 PA 328, MCL 750.520m, or certain juveniles under section 18k of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.18k.

(iii) The department of human services or a county juvenile agency, as applicable, from certain juveniles under section 7a of the youth rehabilitation services act, 1974 PA 150, MCL 803.307a, or section 5a of the juvenile facilities act, 1988 PA 73, MCL 803.225a. As used in this subparagraph, "county juvenile agency" means that term as defined in section 2 of the county juvenile agency act, 1998 PA 518, MCL 45.622.

(b) Distributing DNA database collection kits and instructions for collecting samples.

(c) Storing and transmitting to the department the samples described in subdivision (a).

(d) The DNA identification or genetic marker profiling of samples described in subdivision (a).

(e) The development, in cooperation with the federal bureau of investigation and other appropriate persons, of a system of filing, cataloging, retrieving, and comparing DNA identification profiles and computerizing this system.

(f) Protecting the privacy interests of individuals whose samples are analyzed under this act.

History: 1990, Act 250, Eff. Sept. 1, 1994 ;-- Am. 1994, Act 166, Imd. Eff. June 17, 1994 ;-- Am. 1996, Act 508, Imd. Eff. Jan. 9, 1997 ;-- Am. 1998, Act 522, Imd. Eff. Jan. 12, 1999 ;-- Am. 2014, Act 457, Eff. July 1, 2015
Admin Rule: R 28.5051 et seq. of the Michigan Administrative Code.



Section 28.173a DNA identification profiling; refusal to supply samples as misdemeanor; existing sample; inadequate sample.

Sec. 3a.

(1) An individual required by law to provide samples for DNA identification profiling who refuses to provide or resists providing those samples is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both. The individual shall be advised that his or her resistance or refusal to provide samples described in this subsection is a misdemeanor.

(2) If at the time an individual who is required by law to provide samples for DNA identification profiling is arrested for committing or attempting to commit a felony offense or is convicted or found responsible the investigating law enforcement agency or the department already has a sample from the individual that meets the requirements of the rules promulgated under this act, the individual is not required to provide another sample. However, if an individual's DNA sample is inadequate for purposes of analysis, the individual shall provide another DNA sample that is adequate for analysis.

History: Add. 2001, Act 88, Eff. Jan. 1, 2002 ;-- Am. 2008, Act 533, Imd. Eff. Jan. 13, 2009 ;-- Am. 2014, Act 457, Eff. July 1, 2015



Section 28.174 Developing capability of conducting DNA identification and genetic marker profiling.

Sec. 4.

The department of state police shall work with the federal bureau of investigation and other appropriate persons to develop the capability of conducting DNA identification and genetic marker profiling at department of state police crime laboratories. For this purpose, the department shall acquire, adapt, or construct the appropriate facilities, acquire the necessary equipment and supplies, evaluate and select analytic techniques and validate the chosen techniques, and obtain training for department of state police personnel.

History: 1990, Act 250, Eff. June 17, 1994



Section 28.175 DNA profile or sample; unauthorized dissemination, receipt, or use of information; removal, destruction, or tampering; obtaining, testing, or destroying; violation; penalty.

Sec. 5.

(1) An individual shall not disseminate, receive, or otherwise use or attempt to use information in the DNA identification profile record knowing that the dissemination, receipt, or use of that information is for a purpose not authorized by law.

(2) An individual shall not willfully remove, destroy, tamper with, or attempt to tamper with a DNA sample, record, or other DNA information obtained or retained under this act without lawful authority.

(3) An individual shall not, without proper authority, obtain a DNA identification profile from the DNA identification profiling system.

(4) An individual shall not, without proper authority, test a DNA sample obtained under this act.

(5) An individual shall not willfully fail to destroy a DNA sample or profile that has been required or ordered to be destroyed under this act.

(6) Nothing in this section shall be considered to prohibit the collection of a DNA sample in the course of a criminal investigation by a law enforcement agency.

(7) An individual who violates this section is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

History: Add. 2008, Act 535, Imd. Eff. Jan. 13, 2009 ;-- Am. 2014, Act 457, Eff. July 1, 2015



Section 28.175a DNA profiles; authorized use; analyses for identification of medical or genetic disorder prohibited.

Sec. 5a.

(1) The department shall only use the DNA profiles of DNA samples authorized to be provided under this act for 1 or more of the following purposes:

(a) Law enforcement identification purposes.

(b) To assist in the recovery or identification of human remains or missing persons.

(c) Academic, research, statistical analysis, or protocol development purposes only if personal identifiers are removed.

(2) DNA samples provided under this act shall not be analyzed for identification of any medical or genetic disorder.

History: Add. 2008, Act 534, Imd. Eff. Jan. 13, 2009



Section 28.176 DNA identification profile; retention; requirements; disposal of sample or profile; good-faith error; disposal of physical evidence or data obtained from sample; notice.

Sec. 6.

(1) Except as otherwise provided in this section, the department shall permanently retain a DNA identification profile of an individual obtained from a sample in the manner prescribed by the department under this act if any of the following apply:

(a) The individual is arrested for committing or attempting to commit a felony offense or an offense that would be a felony offense if committed by an adult.

(b) The individual is convicted of or found responsible for a felony or attempted felony, or any of the following misdemeanors, or local ordinances that are substantially corresponding to the following misdemeanors:

(i) A violation of section 167(1)(c), (f), or (i) of the Michigan penal code, 1931 PA 328, MCL 750.167, disorderly person by window peeping, engaging in indecent or obscene conduct in public, or loitering in a house of ill fame or prostitution.

(ii) A violation of section 335a(1) of the Michigan penal code, 1931 PA 328, MCL 750.335a, indecent exposure.

(iii) A violation punishable under section 451(1) or (2) of the Michigan penal code, 1931 PA 328, MCL 750.451, first and second prostitution violations.

(iv) A violation of section 454 of the Michigan penal code, 1931 PA 328, MCL 750.454, leasing a house for purposes of prostitution.

(2) The DNA profiles of DNA samples received under this act shall only be disclosed as follows:

(a) To a criminal justice agency for law enforcement identification purposes.

(b) In a judicial proceeding as authorized or required by a court.

(c) To a defendant in a criminal case if the DNA profile is used in conjunction with a charge against the defendant.

(d) For an academic, research, statistical analysis, or protocol developmental purpose only if personal identifications are removed.

(3) Notwithstanding subsection (1), if at the time the individual is arrested, convicted of, or found responsible for the violation the investigating law enforcement agency or the department already has a sample from the individual that meets the requirements of this act, the individual is not required to provide another sample or pay the assessment required under subsection (5).

(4) The county sheriff or the investigating law enforcement agency as ordered by the court shall provide for collecting the samples required to be provided under subsection (1) in a medically approved manner by qualified persons using supplies provided by the department and shall forward those samples and any samples described in subsection (1) that were already in the agency's possession to the department after the individual from whom the sample was taken has been arraigned in the district court. However, the individual's DNA sample shall not be forwarded to the department if the individual is not charged with committing or attempting to commit a felony offense or an offense that would be a felony if committed by an adult. If the individual's DNA sample is forwarded to the department despite the individual not having been charged as described in this subsection, the law enforcement agency shall notify the department to destroy that sample. The collecting and forwarding of samples shall be done in the manner required under this act. A sample shall be collected by the county sheriff or the investigating law enforcement agency after arrest but before sentencing or disposition as ordered by the court and promptly transmitted to the department of state police after the individual is charged with committing or attempting to commit a felony offense or an offense that would be a felony if committed by an adult. This subsection does not preclude a law enforcement agency or state agency from obtaining a sample at or after sentencing or disposition. At the time a DNA sample is taken from an individual under this section, the individual shall be notified in writing of all of the following:

(a) That, except as otherwise provided by law, the individual's DNA sample or DNA profile, or both, shall be destroyed or expunged, as appropriate, if the charge for which the sample was obtained has been dismissed or resulted in acquittal, or no charge was filed within the limitations period.

(b) That the individual's DNA sample or profile, or both, will not be destroyed or expunged, as appropriate, if the department determines that the individual from whom the sample is taken is otherwise obligated to submit a sample or if it is evidence relating to another individual that would otherwise be retained under this section.

(c) That the burden is on the arresting law enforcement agency and the prosecution to request the destruction or expunction of a DNA sample or profile as required under this section, not on the individual.

(5) The court shall order each individual found responsible for or convicted of 1 or more crimes listed in subsection (1) to pay an assessment of $60.00. The assessment required under this subsection is in addition to any fine, costs, or other assessments imposed by the court.

(6) An assessment required under subsection (5) shall be ordered upon the record and shall be listed separately in the adjudication order, judgment of sentence, or order of probation.

(7) After reviewing a verified petition by an individual against whom an assessment is imposed under subsection (5), the court may suspend payment of all or part of the assessment if it determines the individual is unable to pay the assessment.

(8) The court that imposes the assessment prescribed under subsection (5) may retain 10% of all assessments or portions of assessments collected for costs incurred under this section and shall transmit that money to its funding unit. On the last day of each month, the clerk of the court shall transmit the assessments or portions of assessments collected under this section as follows:

(a) Twenty-five percent to the county sheriff or other investigating law enforcement agency that collected the DNA sample as designated by the court to defray the costs of collecting DNA samples.

(b) Sixty-five percent to the state treasurer for deposit in the justice system fund created in section 181 of the revised judicature act of 1961, 1961 PA 236, MCL 600.181.

(9) The director of the department shall report by December 31 of each year concerning the rate of DNA sample collection, DNA identification profiling, retention and compilation of DNA identification profiles, and the collection of assessments required under subsection (5) to all of the following:

(a) The standing committees of the senate and house of representatives concerned with DNA sample collection and retention.

(b) The house of representatives appropriations subcommittee on state police and military affairs.

(c) The senate appropriations subcommittee on state police.

(10) If a sample was collected under subsection (1) from an individual who does not have more than 1 conviction, and that conviction was reversed by an appellate court, the sentencing court shall order the disposal of the sample collected and DNA identification profile record for that conviction in the manner provided in subsections (13) and (14).

(11) Any other DNA identification profile obtained by the department shall not be permanently retained by the department but shall be retained only as long as it is needed for a criminal investigation or criminal prosecution. Except as provided in subsection (12), the state police forensic laboratory shall dispose of a DNA sample collected under subsection (1) or a DNA identification profile, or both, if any of the following circumstances occur:

(a) The department receives a written request for disposal from the investigating police agency or prosecutor indicating that the sample or profile is no longer necessary for a criminal investigation or criminal prosecution.

(b) The department receives a written request for disposal and a certified copy of a final court order establishing that the charge for which the sample was obtained has been dismissed or has resulted in an acquittal or that no charge was filed within the applicable limitations period.

(12) Subsection (11) does not apply if either of the following circumstances exists:

(a) The department determines that the individual from whom the sample is taken has otherwise become obligated to submit a sample.

(b) Subsection (16) applies.

(13) The state police forensic laboratory shall dispose of a sample and a DNA identification profile record in the following manner:

(a) Not more than 60 days after the department receives notice under subsection (11), the laboratory shall dispose of the sample in compliance with section 13811 of the public health code, 1978 PA 368, MCL 333.13811.

(b) The laboratory shall dispose of the sample and the DNA identification profile record in the presence of a witness.

(14) After disposal in accordance with subsection (13), the laboratory shall make and keep a written record of the disposal, signed by the individual who witnessed the disposal.

(15) An identification, warrant, detention, probable cause to arrest, arrest, or conviction based upon a DNA match or DNA information is not invalidated if it is later determined that 1 or more of the following errors occurred in good faith:

(a) A DNA sample was erroneously obtained.

(b) A DNA identification profile was erroneously retained.

(c) A DNA sample was not disposed of or there was a delay in disposing of the sample.

(d) A DNA identification profile was not disposed of or there was a delay in disposing of the profile.

(16) Notwithstanding any other provision of this act, the department is not required to dispose of physical evidence or data obtained from a sample if evidence relating to an individual other than the individual from whom the sample was taken would be destroyed and the evidence or data relating to the other individual would otherwise be retained under this section.

(17) The department shall send written notice to the requesting law enforcement agency, court, or prosecutor when the individual's DNA sample or profile has been destroyed under this act.

History: 1990, Act 250, Eff. Sept. 1, 1994 ;-- Am. 1996, Act 508, Imd. Eff. Jan. 9, 1997 ;-- Am. 2000, Act 30, Imd. Eff. Mar. 15, 2000 ;-- Am. 2001, Act 87, Eff. Jan. 1, 2002 ;-- Am. 2003, Act 76, Eff. Oct. 1, 2003 ;-- Am. 2008, Act 535, Imd. Eff. Jan. 13, 2009 ;-- Am. 2014, Act 457, Eff. July 1, 2015



Section 28.177, 28.178 Repealed. 1994, Act 166, Imd. Eff. June 17, 1994.






Act 262 of 2006 METHAMPHETAMINE REPORTING ACT (28.191 - 28.196)

Section 28.191 Short title.

Sec. 1.

This act shall be known and may be cited as the "methamphetamine reporting act".

History: 2006, Act 262, Eff. Oct. 1, 2006



Section 28.192 Methamphetamine; manufacture, use, possession, and distribution; compilation of information; entities providing information; procedures to prevent duplication; manner of reporting; disclosure; confidentiality.

Sec. 2.

(1) The department shall compile information regarding methamphetamine manufacture, use, possession, and distribution in this state, as provided under this act.

(2) The department shall obtain information for purposes of subsection (1) from all of the following:

(a) The department.

(b) The departments of community health, human services, natural resources, environmental quality, and corrections.

(c) Each local police agency in this state. As used in this subdivision, "local police agency" means all of the following:

(i) The police department of a city, village, or township.

(ii) The county sheriff.

(iii) The police department or public safety department of a hospital, community college, college, or university.

(3) The department shall provide, and shall require each entity described in subsection (2) to provide to the department, information regarding all of the following, as applicable:

(a) The name and address of the reporting entity.

(b) Whether the incident involved primarily the manufacture, possession, use, or distribution of methamphetamine.

(c) The city, village, or township and the county in which the incident occurred.

(d) Whether an individual less than 18 years of age was present at the scene when the incident took place.

(4) The department shall implement procedures to ensure that information provided by the entities described in subsection (2) is coordinated to prevent duplicative information from being obtained.

(5) Each agency described in subsection (2) shall report the information required under subsection (3) to the department in the manner required by the department.

(6) This section does not require or authorize the disclosure of information that is privileged or otherwise restricted by law.

(7) Except as provided in section 4, information submitted to the department under this act by a state or local department or agency is confidential and is not subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2006, Act 262, Eff. Oct. 1, 2006



Section 28.193 Report to legislature; availability to public.

Sec. 3.

(1) The department shall file a written report not later than April 1 of each year with the secretary of the senate and the clerk of the house of representatives using the information obtained under section 2 identifying trends in methamphetamine manufacture, use, and distribution in this state and making recommendations to the legislature regarding possible solutions to those problems.

(2) The department shall make a copy of the report filed under subsection (1) available to the public on the department's website.

History: 2006, Act 262, Eff. Oct. 1, 2006



Section 28.194 Information to be provided to federal department.

Sec. 4.

The department shall provide information obtained under this act to the United States department of justice or an entity designated by the United States department of justice for receiving that information, in the manner required by the United States department of justice or that entity, for the purpose of obtaining federal funds.

History: 2006, Act 262, Eff. Oct. 1, 2006



Section 28.195 Rules.

Sec. 5.

The department may promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this act.

History: 2006, Act 262, Eff. Oct. 1, 2006



Section 28.196 "Department" defined.

Sec. 6.

As used in this act, "department" means the department of state police.

History: 2006, Act 262, Eff. Oct. 1, 2006






Act 79 of 1939 CERTIFIED REPRODUCTIONS OF STATE POLICE RECORDS (28.201 - 28.202)

Section 28.201 Certified reproductions of state police records admissible as evidence.

Sec. 1.

A reproduction of a record or paper in the files of the department of state police, made in a medium pursuant to the records media act, or a reproduction consisting of a printout or other output readable by sight from such a medium, certified as a true reproduction by the director of the department of state police, is admissible as evidence in all cases equally and with like effect as the original. A statement, similarly certified as true by the director of the department of state police, that no record or paper is in the files of the department of state police with respect to a particular matter is admissible as evidence in all cases equally and with like effect as testimony to that effect by a member or employee of the department of state police.

History: 1939, Act 79, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 42, Eff. Jan. 10, 1942 ;-- CL 1948, 28.201 ;-- Am. 1992, Act 194, Imd. Eff. Oct. 5, 1992



Section 28.202 Construction of act.

Sec. 2.

This act shall be construed to supplement the law of this state with respect to evidence and its admissibility.

History: 1939, Act 79, Eff. Sept. 29, 1939 ;-- CL 1948, 28.202






Act 163 of 1974 C.J.I.S. POLICY COUNCIL ACT (28.211 - 28.216)

Section 28.211 Short title.

Sec. 1.

This act shall be known and may be cited as the "C.J.I.S. policy council act".

History: 1974, Act 163, Eff. Apr. 1, 1975 ;-- Am. 2005, Act 309, Eff. Feb. 1, 2006



Section 28.211a Definitions.

Sec. 1a.

As used in this act:

(a) "Council" means the criminal justice information policy council created in section 2.

(b) "Nonpublic information" means information to which access, use, or dissemination is restricted by a law or rule of this state or the United States.

History: Add. 2005, Act 309, Eff. Feb. 1, 2006



Section 28.212 Criminal justice information policy council; creation; membership; terms.

Sec. 2.

(1) The criminal justice information policy council is created in the department of state police. The council is composed of the following members:

(a) The attorney general or his or her designee.

(b) The secretary of state or his or her designee.

(c) The director of the department of corrections or his or her designee.

(d) The chief of the Detroit police department or his or her designee.

(e) The director of the department of state police or his or her designee.

(f) Three representatives of the department of state police appointed by the director of the department of state police.

(g) Three representatives of the Michigan association of chiefs of police appointed by that association.

(h) Four representatives of the Michigan sheriffs' association appointed by that association.

(i) Three representatives of the prosecuting attorneys association of Michigan appointed by that association.

(j) A representative of the Michigan district judges association appointed by that association.

(k) A representative of the Michigan judges association appointed by that association.

(l) The state court administrator or his or her designee.

(m) An individual appointed by and serving at the pleasure of the governor who is employed in or engaged in the private security business.

(n) An individual appointed by and serving at the pleasure of the governor who represents human services concerns in this state.

(o) The director of the department of information technology or his or her designee.

(2) The appointed members of the council shall serve 2-year terms and may be reappointed.

History: 1974, Act 163, Eff. Apr. 1, 1975 ;-- Am. 2005, Act 309, Eff. Feb. 1, 2006



Section 28.213 Council; chairperson; election; meeting; compensation; quorum.

Sec. 3.

(1) The council, at its first meeting, shall elect from its membership a chairperson, who shall serve for 1 year. An election for chairperson shall be held annually. A chairperson, if reelected, may succeed himself or herself. The council shall meet quarterly during the months of January, April, July, and October or more frequently at the call of the chairperson.

(2) Council members shall serve without compensation, but are entitled to actual expenses incurred during attendance at a regular or special council meeting and in traveling to and from a meeting.

(3) A majority of council members constitute a quorum for conducting the business of the council.

History: 1974, Act 163, Eff. Apr. 1, 1975 ;-- Am. 2005, Act 309, Eff. Feb. 1, 2006



Section 28.213a Council; powers, duties, functions, and responsibilities.

Sec. 3a.

(1) The council shall exercise its prescribed powers, duties, functions, and responsibilities independently of the director of the department of state police. The budgeting, procurement, and related management functions of the council shall be performed under the direction and supervision of the director of the department of state police.

(2) The executive secretary of the council shall be appointed by the director of the department of state police subject to the approval of the council.

History: Add. 2005, Act 309, Eff. Feb. 1, 2006



Section 28.214 Council; duties; fingerprints; disclosure of information; violation; penalty.

Sec. 4.

(1) The council shall do all of the following:

(a) Establish policy and promulgate rules governing access, use, and disclosure of information in criminal justice information systems, including the law enforcement information network, the automated fingerprint information system, and other information systems related to criminal justice or law enforcement. The policy and rules shall do all of the following:

(i) Ensure access to information obtained by a federal, state, or local governmental agency to administer criminal justice or enforce any law.

(ii) Ensure access to information provided by the law enforcement information network or the automated fingerprint identification system by a governmental agency engaged in the enforcement of child support laws, child protection laws, or vulnerable adult protection laws.

(iii) Ensure access by the department of human services to information necessary to implement section 10c of the social welfare act, 1939 PA 280, MCL 400.10c.

(iv) Authorize a fire chief of an organized fire department or his or her designee to request and receive information obtained through the law enforcement information network by a law enforcement agency for the following purposes:

(A) A preemployment criminal convictions history.

(B) A preemployment driving record.

(C) Vehicle registration information for vehicles involved in a fire or hazardous materials incident.

(v) Authorize a public or private school superintendent, principal, or assistant principal to receive vehicle registration information, of a vehicle within 1,000 feet of school property, obtained through the law enforcement information network by a law enforcement agency.

(vi) Establish fees for access, use, or dissemination of information from criminal justice information systems.

(b) Review applications for C.J.I.S. access and approve or disapprove the applications and the sites. If an application is disapproved, the applicant shall be notified in writing of the reasons for disapproval.

(c) Establish minimum standards for equipment and software and its installation.

(d) Advise the governor on issues concerning the criminal justice information systems.

(2) A person having direct access to nonpublic information in the information systems governed by this act shall submit a set of fingerprints for comparison with state and federal criminal history records to be approved for access under the C.J.I.S. security policy. A report of the comparison shall be provided to that person's employer.

(3) A person shall not access, use, or disclose nonpublic information governed under this act for personal use or gain.

(4) The attorney general or his or her designee, a prosecuting attorney, or the court, in a criminal case, may disclose to the defendant or the defendant's attorney of record information pertaining to that defendant that was obtained from the law enforcement information system.

(5) A person shall not disclose information governed under this act in a manner that is not authorized by law or rule.

(6) A person who intentionally violates subsection (3) or (5) is guilty of a crime as follows:

(a) For a first offense, the person is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(b) For a second or subsequent offense, the person is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

History: 1974, Act 163, Eff. Apr. 1, 1975 ;-- Am. 1998, Act 82, Eff. July 1, 1998 ;-- Am. 1998, Act 458, Imd. Eff. Jan. 4, 1999 ;-- Am. 1998, Act 459, Imd. Eff. Jan. 4, 1999 ;-- Am. 2000, Act 320, Imd. Eff. Oct. 25, 2000 ;-- Am. 2005, Act 308, Eff. Feb. 1, 2006 ;-- Am. 2005, Act 311, Eff. Feb. 1, 2006 ;-- Am. 2011, Act 199, Imd. Eff. Oct. 18, 2011
Admin Rule: R 28.5101 et seq. of the Michigan Administrative Code.



Section 28.215 Access to information; powers of council.

Sec. 5.

The council may do any of the following:

(a) Authorize access to public record information to enhance public safety or criminal justice, as permitted by law.

(b) Suspend or deny the use of, and access to, information or remove access from an agency if the agency violates policies or promulgated rules of the council.

(c) Suspend or deny direct access to information to an individual who violates this act, policies, or promulgated rules of the council.

History: 1974, Act 163, Eff. Apr. 1, 1975 ;-- Am. 2005, Act 308, Eff. Feb. 1, 2006
Admin Rule: R 28.5101 et seq. of the Michigan Administrative Code.



Section 28.216 Repealed. 2005, Act 308, Eff. Feb. 1, 2006.






Act 211 of 1925 MICHIGAN TRAINING SCHOOL FOR PEACE OFFICERS (28.221 - 28.225)

Section 28.221 Training school for peace officers; creation, location, subjects.

Sec. 1.

The department of public safety is hereby authorized to establish and conduct a school for the instruction of law enforcing officers of this state and of the several counties, townships, cities and villages thereof, such school to be known as the Michigan training school for peace officers and to be conducted and the sessions and periods thereof to be held at East Lansing and at such other places in the state as the commissioner of public safety shall designate. Provision shall be made for instruction in the following subjects and such others as the commissioner of public safety shall deem expedient.

(a) Identification of criminals and fingerprinting;

(b) Methods of crime investigation;

(c) Rules of criminal evidence;

(d) Presentation of cases in courts;

(e) Making of complaints and securing of criminal warrants;

(f) Securing and use of search warrants;

(g) Enforcement of general criminal laws;

(h) Small arms instruction;

(i) Regulation of traffic and uniformity in enforcement;

(j) First aid;

(k) Ethics of the police profession;

(l) Courtesy in performance of duty;

(m) Jui Jitsu;

(n) Extent of police authority;

(o) Confessions and statements.

History: 1925, Act 211, Eff. Aug. 27, 1925 ;-- CL 1929, 563 ;-- Am. 1931, Act 322, Imd. Eff. June 16, 1931 ;-- CL 1948, 28.221



Section 28.222 Training school; instructors and students, expenses.

Sec. 2.

The commissioner of public safety shall appoint the instructor or instructors of such school and may call upon members of any state department or any instructor or professor in any state educational institution, to act as instructor or lecturer in such school, and may pay the reasonable expenses of such person while in attendance. The legislative body of any county, township, city or village may authorize the attendance at such school of any law enforcing officer under the jurisdiction of such county, township, city or village, and may provide for the payment of the expenses of such person while in attendance which payment shall be made out of the general fund of such county, township, city or village.

History: 1925, Act 211, Eff. Aug. 27, 1925 ;-- CL 1929, 564 ;-- Am. 1931, Act 322, Imd. Eff. June 16, 1931 ;-- CL 1948, 28.222



Section 28.223 Training school; students, lodging.

Sec. 3.

The department of public safety may provide board and lodging for persons in attendance at such school, the cost thereof to be borne by the student or by the county, township, city or village authorizing his attendance at such school.

History: 1925, Act 211, Eff. Aug. 27, 1925 ;-- CL 1929, 565 ;-- CL 1948, 28.223



Section 28.224 Training school; diplomas.

Sec. 4.

To each person satisfactorily completing the course of study prescribed, the commissioner of public safety shall issue a certificate of graduation or diploma stating that the holder has graduated from the Michigan training school for peace officers.

History: 1925, Act 211, Eff. Aug. 27, 1925 ;-- CL 1929, 566 ;-- Am. 1931, Act 322, Imd. Eff. June 16, 1931 ;-- CL 1948, 28.224



Section 28.225 Training school; municipal police protection during operation of school.

Sec. 5.

The commissioner of public safety may upon the written request of the legislative body of any county, township, city or village sending officers to said school, for assistance during the absence of its regular officers while in attendance at said school, furnish members of the department of public safety, without expense to such county, township, city or village. Such members of the department of public safety, when so assigned, shall be under the direction and authority of the chief law enforcing officer of the county, township, city or village in which they are serving.

History: Add. 1931, Act 322, Imd. Eff. June 16, 1931 ;-- CL 1948, 28.225






Act 289 of 1925 BUREAU OF CRIMINAL IDENTIFICATION AND RECORDS (28.241 - 28.249)

Section 28.241 Department of state police; responsibility for criminal and juvenile identification and records; apparatus and materials.

Sec. 1.

The department of state police is responsible for criminal and juvenile identification and records. The department shall be supplied with the necessary apparatus and materials for collecting, filing, and preserving criminal and juvenile records filed with the department.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- CL 1929, 567 ;-- Am. 1931, Act 197, Imd. Eff. May 28, 1931 ;-- CL 1948, 28.241 ;-- Am. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988 ;-- Am. 2001, Act 187, Eff. Apr. 1, 2002



Section 28.241a Definitions.

Sec. 1a.

As used in this act:

(a) "Arrest card" means a paper form or an electronic format prescribed by the department that facilitates the collection and compilation of criminal and juvenile arrest history record information and biometric data.

(b) "Biometric data" means all of the following:

(i) Fingerprint images recorded in a manner prescribed by the department.

(ii) Palm print images, if the arresting law enforcement agency has the electronic capability to record palm print images in a manner prescribed by the department.

(iii) Digital images recorded during the arrest or booking process, including a full-face capture, left and right profile, and scars, marks, and tattoos, if the arresting law enforcement agency has the electronic capability to record the images in a manner prescribed by the department.

(iv) All descriptive data associated with identifying marks, scars, amputations, and tattoos.

(c) "Commanding officer" means the director of the department of state police or the director's designee.

(d) "Criminal history record information" means name; date of birth; personal descriptions including identifying marks, scars, amputations, and tattoos; aliases and prior names; social security number, driver's license number, and other identifying numbers; and information on misdemeanor arrests and convictions and felony arrests and convictions.

(e) "Department" means the department of state police.

(f) "Felony" means a violation of a penal law of this state for which the offender may be punished by imprisonment for more than 1 year or an offense expressly designated by law to be a felony.

(g) "Juvenile history record information" means name; date of birth; personal descriptions including identifying marks, scars, amputations, and tattoos; aliases and prior names; social security number, driver's license number, and other identifying numbers; and information on juvenile offense arrests and adjudications or convictions.

(h) "Juvenile offense" means an offense committed by a juvenile that, if committed by an adult, would be a felony, a criminal contempt conviction under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, a criminal contempt conviction for a violation of a foreign protection order that satisfies the conditions for validity provided in section 2950i of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950i, or a misdemeanor.

(i) "Law enforcement agency" means the police department of a city, township, or village, the sheriff's department of a county, the department, or any other governmental law enforcement agency of this state.

(j) "Misdemeanor" means either of the following:

(i) A violation of a penal law of this state that is not a felony or a violation of an order, rule, or regulation of a state agency that is punishable by imprisonment or a fine that is not a civil fine.

(ii) A violation of a local ordinance that substantially corresponds to state law and that is not a civil infraction.

History: Add. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988 ;-- Am. 1994, Act 196, Eff. Oct. 1, 1994 ;-- Am. 1996, Act 259, Eff. Jan. 1, 1997 ;-- Am. 2001, Act 187, Eff. Apr. 1, 2002 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012



Section 28.242 Duties of commanding officer.

Sec. 2.

(1) The commanding officer shall procure and file for purposes of criminal identification criminal history record information on all persons arrested within this state of either a felony or a misdemeanor, or criminal contempt under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or criminal contempt for a violation of a foreign protection order that satisfies the conditions for validity provided in section 2950i of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950i. The commanding officer shall procure and file for purposes of juvenile identification juvenile history record information on all juveniles who have been adjudicated to have committed a juvenile offense within this state.

(2) The commanding officer shall provide all reporting officials with forms or prescribe the format, numerical identifiers, and instructions which specify the information required, the time it is to be forwarded, the method of classifying, and other matters to facilitate criminal and juvenile history record information collection and compilation.

(3) The commanding officer shall file the biometric data and criminal history record information that are forwarded to the department of all persons confined in a prison or other state correctional facility.

(4) The commanding officer shall provide access to criminal history record information and juvenile history record information, as prescribed by the department and as authorized by law.

(5) A copy of an arrest card shall be forwarded to the federal bureau of investigation.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- CL 1929, 568 ;-- Am. 1931, Act 197, Imd. Eff. May 28, 1931 ;-- Am. 1937, Act 205, Eff. Oct. 29, 1937 ;-- CL 1948, 28.242 ;-- Am. 1978, Act 538, Imd. Eff. Dec. 22, 1978 ;-- Am. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988 ;-- Am. 2001, Act 187, Eff. Apr. 1, 2002 ;-- Am. 2001, Act 203, Eff. Oct. 1, 2002 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012



Section 28.242a Dissemination of criminal history record information; exception.

Sec. 2a.

(1) All criminal history record information that is associated with a state identification number and is supported by biometric data shall be disseminated in response to either a fingerprint-based search or a name-based search of the criminal history record information database. This subsection does not allow the dissemination of criminal history record information that is nonpublic or is prohibited by law from being disseminated.

(2) Except as provided in subsection (3), all juvenile history record information that is associated with a state identification number and is supported by biometric data shall be disseminated in response only to a fingerprint-based search of the criminal history record information database. This subsection does not allow the dissemination of juvenile history record information that is nonpublic or is prohibited by law from being disseminated.

(3) All juvenile history record information that is associated with a state identification number and that is supported by biometric data shall be disseminated in response to either a name-based or a fingerprint-based search of the criminal history record information database solely to a person or entity authorized to access the law enforcement information network. This subsection does not allow the dissemination of juvenile history record information that is prohibited by law from being disseminated.

History: Add. 2005, Act 310, Eff. Feb. 1, 2006 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012 ;-- Am. 2013, Act 152, Imd. Eff. Nov. 5, 2013



Section 28.243 Collecting and forwarding biometric data of person arrested; manner; destruction of biometric data and arrest card; duties of clerk on final disposition of charge; contents of report; informing director of federal bureau of investigation; comparison of biometric data with that on file; informing arresting agency and prosecuting attorney; applicability of provisions; prohibited conduct under subsection (5).

Sec. 3.

(1) Except as provided in subsection (3), upon the arrest of a person for a felony or for a misdemeanor violation of state law for which the maximum possible penalty exceeds 92 days' imprisonment or a fine of $1,000.00, or both, or a misdemeanor authorized for DNA collection under section 6(1)(b) of the DNA identification profiling system act, 1990 PA 250, MCL 28.176, or for criminal contempt under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or criminal contempt for a violation of a foreign protection order that satisfies the conditions for validity provided in section 2950i of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950i, or for a juvenile offense, other than a juvenile offense for which the maximum possible penalty does not exceed 92 days' imprisonment or a fine of $1,000.00, or both, or for a juvenile offense that is a misdemeanor authorized for DNA collection under section 6(1)(b) of the DNA identification profiling system act, 1990 PA 250, MCL 28.176, the arresting law enforcement agency in this state shall collect the person's biometric data and forward the biometric data to the department within 72 hours after the arrest. The biometric data shall be sent to the department on forms furnished by or in a manner prescribed by the department, and the department shall forward the biometric data to the director of the federal bureau of investigation on forms furnished by or in a manner prescribed by the director.

(2) A law enforcement agency shall collect a person's biometric data under this subsection if the person is arrested for a misdemeanor violation of state law for which the maximum penalty is 93 days or for criminal contempt under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or criminal contempt for a violation of a foreign protection order that satisfies the conditions for validity provided in section 2950i of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950i, if the biometric data have not previously been collected and forwarded to the department under subsection (1). A law enforcement agency shall collect a person's biometric data under this subsection if the person is arrested for a violation of a local ordinance for which the maximum possible penalty is 93 days' imprisonment and that substantially corresponds to a violation of state law that is a misdemeanor for which the maximum possible term of imprisonment is 93 days. If the person is convicted of any violation, the law enforcement agency shall collect the person's biometric data before sentencing if not previously collected. The court shall forward to the law enforcement agency a copy of the disposition of conviction, and the law enforcement agency shall forward the person's biometric data and the copy of the disposition of conviction to the department within 72 hours after receiving the disposition of conviction in the same manner as provided in subsection (1). If the person is convicted of violating a local ordinance, the law enforcement agency shall indicate on the form sent to the department the statutory citation for the state law to which the local ordinance substantially corresponds.

(3) A person's biometric data are not required to be collected and forwarded to the department under subsection (1) or (2) solely because he or she has been arrested for violating section 904(3)(a) of the Michigan vehicle code, 1949 PA 300, MCL 257.904, or a local ordinance substantially corresponding to section 904(3)(a) of the Michigan vehicle code, 1949 PA 300, MCL 257.904.

(4) The arresting law enforcement agency may collect the biometric data of a person who is arrested for a misdemeanor punishable by imprisonment for not more than 92 days or a fine of not more than $1,000.00, or both, and who fails to produce satisfactory evidence of identification as required by section 1 of 1961 PA 44, MCL 780.581. These biometric data shall be forwarded to the department immediately. Upon completion of the identification process by the department, the biometric data shall be destroyed.

(5) An arresting law enforcement agency in this state may collect the person's biometric data upon an arrest for a misdemeanor other than a misdemeanor described in subsection (1), (2), or (4), and may forward the biometric data to the department.

(6) If a court orders the collection of a person's biometric data under section 11 or 18 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.11 and 712A.18, or section 29 of chapter IV or section 1 of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 764.29 and 769.1, the law enforcement agency shall forward the biometric data and arrest card to the department.

(7) If a petition is not authorized for a juvenile accused of a juvenile offense, if a person arrested for having committed an offense for which biometric data were collected under this section is released without a charge made against him or her, or if criminal contempt proceedings are not brought or criminal charges are not made against a person arrested for criminal contempt for a personal protection order violation under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or criminal contempt for a violation of a foreign protection order that meets the requirements for validity under section 2950i of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950i, the official taking or holding the person's biometric data and arrest card shall immediately destroy the biometric data and arrest card. The law enforcement agency shall notify the department in a manner prescribed by the department that a petition was not authorized against the juvenile or that a charge was not made or that a criminal contempt proceeding was not brought against the arrested person if the juvenile's or arrested person's arrest card was forwarded to the department.

(8) If a juvenile is adjudicated and found not to be within the provisions of section 2(a)(1) of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.2, or if an accused is found not guilty of an offense for which biometric data were collected under this section, upon final disposition of the charge against the accused or juvenile, the biometric data and arrest card shall be destroyed by the official holding those items and the clerk of the court entering the disposition shall notify the department of any finding of not guilty or nolle prosequi, if it appears that the biometric data of the accused were initially collected under this section, or of any finding that a juvenile alleged responsible for a juvenile offense is not within the provisions of section 2(a)(1) of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.2.

(9) Upon final disposition of the charge against the accused, the clerk of the court entering the disposition shall immediately advise the department of the final disposition of the arrest for which the person's biometric data were collected if a juvenile was adjudicated to have committed a juvenile offense or if the accused was convicted of an offense for which the biometric data of the accused were collected under this section or section 16a of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.16a. With regard to any adjudication or conviction, the clerk shall transmit to the department information as to any adjudication or finding of guilty or guilty but mentally ill; any plea of guilty, nolo contendere, or guilty but mentally ill; the offense of which the accused was convicted; and a summary of any deposition or sentence imposed. The summary of the sentence shall include any probationary term; any minimum, maximum, or alternative term of imprisonment; the total of all fines, costs, and restitution ordered; and any modification of sentence. If the sentence is imposed under any of the following sections, the report shall so indicate:

(a) Section 7411 of the public health code, 1978 PA 368, MCL 333.7411.

(b) Section 1076(4) of the revised judicature act of 1961, 1961 PA 236, MCL 600.1076.

(c) Sections 11 to 15 of chapter II of the code of criminal procedure, 1927 PA 175, MCL 762.11 to 762.15.

(d) Section 4a of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.4a.

(e) Section 350a(4) of the Michigan penal code, 1931 PA 328, MCL 750.350a.

(f) Section 430(8)(a) of the Michigan penal code, 1931 PA 328, MCL 750.430.

(g) Section 1209(6) of the revised judicature act of 1961, 1961 PA 236, MCL 600.1209.

(10) The department shall record the disposition of each charge and shall inform the director of the federal bureau of investigation of the final disposition of any arrest or offense for which a person's biometric data were collected under this section or section 16a of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.16a.

(11) The department shall compare the biometric data received with those already on file and if the department finds that the person arrested has a criminal record, the department shall immediately inform the arresting agency and prosecuting attorney of this fact.

(12) The provisions of subsection (8) that require the destruction of the biometric data and the arrest card do not apply to a person who was arraigned for any of the following:

(a) The commission or attempted commission of a crime with or against a child under 16 years of age.

(b) Rape.

(c) Criminal sexual conduct in any degree.

(d) Sodomy.

(e) Gross indecency.

(f) Indecent liberties.

(g) Child abusive commercial activities.

(h) A person who has a prior conviction, other than a misdemeanor traffic offense, unless a judge of a court of record, except the probate court, by express order on the record, orders the destruction or return of the biometric data and arrest card.

(i) A person arrested who is a juvenile charged with an offense that would constitute the commission or attempted commission of any of the crimes in this subsection if committed by an adult.

(13) Subsection (5) does not permit the forwarding to the department of the biometric data of a person accused and convicted under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or a local ordinance substantially corresponding to a provision of that act, unless the offense is punishable upon conviction by imprisonment for more than 92 days or is an offense that is punishable by imprisonment for more than 92 days upon a subsequent conviction.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- Am. 1929, Act 197, Imd. Eff. May 20, 1929 ;-- CL 1929, 569 ;-- Am. 1931, Act 197, Imd. Eff. May 28, 1931 ;-- Am. 1937, Act 205, Eff. Oct. 29, 1937 ;-- CL 1948, 28.243 ;-- Am. 1951, Act 99, Eff. Sept. 23, 1951 ;-- Am. 1958, Act 92, Eff. Sept. 13, 1958 ;-- Am. 1959, Act 176, Eff. Mar. 19, 1960 ;-- Am. 1978, Act 538, Imd. Eff. Dec. 22, 1978 ;-- Am. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988 ;-- Am. 1989, Act 97, Imd. Eff. June 21, 1989 ;-- Am. 1999, Act 77, Eff. Oct. 1, 1999 ;-- Am. 1999, Act 266, Imd. Eff. Dec. 29, 1999 ;-- Am. 2001, Act 187, Eff. Apr. 1, 2002 ;-- Am. 2001, Act 203, Eff. Oct. 1, 2002 ;-- Am. 2002, Act 694, Imd. Eff. Dec. 30, 2002 ;-- Am. 2004, Act 222, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012



Section 28.243a Collection of biometric data; refusal or resistance as misdemeanor.

Sec. 3a.

(1) A person shall not refuse to allow or resist the collection of his or her biometric data if authorized or required under this act.

(2) A person who violates subsection (1) is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or by a fine of not more than $500.00, or both.

History: Add. 1968, Act 174, Eff. Nov. 15, 1968 ;-- Am. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 2001, Act 187, Eff. Apr. 1, 2002 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012



Section 28.244 Cooperation with bureaus in other states, federal bureau of investigation, and United States justice department.

Sec. 4.

The commanding officer shall cooperate with the bureaus in other states and with the federal bureau of investigation and the United States justice department, to develop and carry on a complete interstate, national, and international system of criminal identification and records.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- CL 1929, 570 ;-- Am. 1931, Act 197, Imd. Eff. May 28, 1931 ;-- CL 1948, 28.244 ;-- Am. 1986, Act 231, Eff. June 1, 1987



Section 28.245 Local bureaus of identification; establishment.

Sec. 5.

The commanding officer shall offer assistance and when practicable, instruction, to county sheriffs, chiefs of police, and other peace officers in establishing an efficient local bureau of identification in their districts.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- CL 1929, 571 ;-- CL 1948, 28.245 ;-- Am. 1986, Act 231, Eff. June 1, 1987



Section 28.245a Performance audits of criminal and juvenile history record information; report.

Sec. 5a.

(1) The commanding officer may perform random performance audits of the criminal and juvenile history record information required under this act.

(2) If the commanding officer finds during a performance audit that criminal or juvenile history record information is not being supplied as required under this act, the commanding officer shall report this fact to the attorney general.

History: Add. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988



Section 28.246 Neglect or refusal of officers or officials to perform duties as misdemeanor; penalty.

Sec. 6.

Neglect or refusal of any of the officers or officials mentioned in sections 2, 3, and 7 to report as required under this act or to perform any other act required to be performed by him or her under this act shall constitute a misdemeanor, punishable by a fine of not less than $25.00 nor more than $100.00, or by imprisonment for not more than 60 days, or both. Such neglect or refusal shall also constitute nonfeasance in office and subject the official or officer to removal from office.

History: 1925, Act 289, Imd. Eff. May 13, 1925 ;-- CL 1929, 572 ;-- CL 1948, 28.246 ;-- Am. 1986, Act 231, Eff. June 1, 1987



Section 28.247 Sexually motivated crimes and juvenile offenses and crimes and juvenile offenses involving sexual conduct; reports; forms; filing; confidentiality; examination of reports; violation as misdemeanor; penalty.

Sec. 7.

The sheriff of every county and the chief executive officer of the police department of every city, village, and township shall make reports of accused persons against whom a warrant has been issued and the disposition thereof in sexually motivated crimes and juvenile offenses and crimes and juvenile offenses involving sexual conduct verified as such and the disposition of cases resulting from such charges. The department of state police shall provide the forms necessary for reporting such information, and the department shall file the reports or copies of the reports in a separate confidential filing system. The reports shall be available for examination only by the attorney general, any prosecuting attorney, any court of record, the director of the state police, county sheriffs, and the chief executive officer of the police department of any city, village, or township and their authorized officers. The reports shall be held confidential except for official use. Any person who violates any of the confidential provisions of this section shall be guilty of a misdemeanor, punishable by imprisonment for not more than 1 year, or by a fine of not more than $500.00, or both.

History: Add. 1955, Act 132, Imd. Eff. June 7, 1955 ;-- Am. 1986, Act 231, Eff. June 1, 1987 ;-- Am. 1988, Act 40, Eff. June 1, 1988
Former Law: See Section 7 of Act 289 of 1929, which was repealed by Act 267 of 1945 .



Section 28.248 Use of biometric data for criminal identification.

Sec. 8.

Biometric data obtained under a law or rule for noncriminal identification purposes may be used for criminal identification purposes unless prohibited by law or rule.

History: Add. 2001, Act 187, Eff. Apr. 1, 2002 ;-- Am. 2012, Act 374, Imd. Eff. Dec. 14, 2012



Section 28.249 Repealed. 1986, Act 231, Eff. June 1, 1987.






Act 319 of 1968 UNIFORM CRIME REPORTING SYSTEM (28.251 - 28.259)

Section 28.251 Uniform crime reports; duties of police departments to file, contents.

Sec. 1.

The police department of each city or village, any duly constituted police department of a township, and the sheriff's department of each county, once each month upon a date and form prescribed and furnished by the director of the department of state police, shall forward to the department of state police a crime report. Each reporting department shall report only on cases within its jurisdiction and upon which it is making, or has made, the primary police investigation. The report shall be called the uniform crime report and shall cover crimes reported and otherwise processed during the month preceding the month of the report. It shall contain the number and nature of offenses committed, the disposition of such offenses and such other information as the director of state police shall specify relating to the method, frequency, cause and prevention of crime. Under no circumstances shall the name of any person be reported.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.252 Compilation of monthly uniform crime reports; use.

Sec. 2.

Upon receipt of the monthly uniform crime reports from the reporting agencies, the department of state police shall prepare a statewide compilation of the statistics contained therein and the resulting statistical compilation shall be available to any governmental law enforcement agency in the state, the judiciary committees of the Michigan state senate and the Michigan state house of representatives, and the federal bureau of investigation, upon request. The statistics made available through the uniform crime report shall be used for the purpose of studying the causes, trends and effects of crime in this state and for intelligence upon which to base a more sound program of crime detection and prevention and the apprehension of criminals.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.253 Voluntary crime reports; inclusion in compilation.

Sec. 3.

Any governmental police agency, not falling within the description of those required to submit the monthly uniform crime report set forth in section 1, which desires to submit such a report, shall be furnished with the proper forms by the department of state police. When a report is received by the department of state police from a governmental police agency not required to make such report, the information contained therein shall be included within the monthly compilation provided for in section 2.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.254 Reports of wanted persons and stolen vehicles.

Sec. 4.

The chief of police of each city or village and of each township having a police department, and the sheriff of each county within this state, shall report to the department of state police, in a manner prescribed by the department, all persons wanted by, and all vehicles stolen from, their primary police jurisdictions. The report shall be made as soon as is practical after the investigating department either ascertains that a vehicle is stolen or obtains a warrant for an individual's arrest or determines that they have reasonable grounds to believe that the individual committed a crime. In no case shall this time exceed 12 hours after the reporting agency determines that it has grounds to believe that a vehicle was stolen or that the wanted person should be arrested.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.255 Reports of apprehension or recovery.

Sec. 5.

When at any time after making a report required by section 4 it is determined by the reporting agency that a person is no longer wanted because of his apprehension, or any other factor, and when a vehicle reported stolen under section 4 is recovered, the chief of police or sheriff of the reporting agency shall immediately notify the department of state police in a manner prescribed by the department.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.256 Inapplicability of act as to traffic misdemeanors.

Sec. 6.

The provisions of this act do not apply to misdemeanor traffic cases or to persons wanted for misdemeanor traffic offenses, or for the violation of any city, village or township ordinance. The provisions of this act shall not be construed to in any way affect existing or future laws and procedures governing the reporting of persons wanted for traffic law violations or for the violation of city, village or township ordinances.

History: 1968, Act 319, Imd. Eff. July 3, 1968



Section 28.257 Domestic violence incidents; report to state police; contents.

Sec. 7.

The chief of police of each city or village, the chief of police of each township having a police department, and the sheriff of each county within this state shall report to the department of state police, in a manner prescribed by the department, the following information related to domestic violence incidents:

(a) The number of assaults reported that involve an adult and a minor and the disposition of those offenses.

(b) The number of assaults reported that involve either 2 male adults or 2 female adults and the disposition of those offenses.

(c) The number of assaults reported that involve 1 male adult and 1 female adult and the disposition of those offenses.

(d) The number of crimes reported that involve an individual and his or her spouse, his or her former spouse, an individual with whom he or she has had a child in common, an individual with whom he or she has or has had a dating relationship, or an individual who resides or has resided in the same household; and the disposition of those offenses. As used in this subdivision, “dating relationship” means that term as defined in section 2950 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950.

(e) Other statistics the director of the department of state police considers necessary to obtain accurate and reliable data on the incidence of domestic violence in this state.

History: Add. 1978, Act 319, Imd. Eff. July 10, 1978 ;-- Am. 2001, Act 191, Eff. Oct. 1, 2002



Section 28.257a Crimes motivated by prejudice or bias; report.

Sec. 7a.

The chief of police of each city or village, the chief of police of each township having a police department, and the sheriff of each county within this state shall report to the department of state police, in a manner prescribed by the department, information specified under section 1 related to crimes motivated by prejudice or bias based upon race, ethnic origin, religion, gender, or sexual orientation.

History: Add. 1991, Act 172, Eff. Mar. 30, 1992



Section 28.258 Definitions; certain persons reported missing; preliminary investigation; entering information into LEIN, national crime information center, and clearinghouse; dental records; retaining and broadcasting information; forwarding information to registrar; notice and information to last known school district; request that registrar and school district be notified; emancipated missing child; cancellation of information; policy preventing immediate investigation prohibited; unidentified body; unknown identity of individual found.

Sec. 8.

(1) As used in this section and section 9:

(a) "Child" means an individual less than 17 years of age.

(b) "Clearinghouse" means the missing child information clearinghouse established under section 9.

(c) "Department" means the department of state police.

(d) "Law enforcement agency" means the department; a police agency of a city, village, or township; a sheriff's department; or any other governmental law enforcement agency in this state.

(e) "LEIN" means law enforcement information network regulated under the C.J.I.S. policy council act, 1974 PA 163, MCL 28.211 to 28.215.

(f) "Registrar" means the state registrar as defined in section 2805 of the public health code, 1978 PA 368, MCL 333.2805.

(2) If an individual who is any of the following is reported missing, the law enforcement agency receiving the report, after conducting a preliminary investigation, shall immediately enter the information described in subsection (3) regarding that individual into the LEIN, the national crime information center, and if the individual is a child, the clearinghouse:

(a) An individual who has a physical or mental disability as evidenced by written documentation from a physician or other authoritative source. As used in this act, "mental disability" includes Alzheimer's disease and dementia.

(b) An individual who was in the company of another individual under circumstances indicating that the individual's physical safety may be in danger.

(c) An individual who disappeared under circumstances indicating that the disappearance was not voluntary.

(d) A child not described in subdivision (a), (b), (c), or (f).

(e) An individual not described in subdivision (a), (b), (c), or (f), who is believed to be incapable of returning to his or her residence without assistance.

(f) An individual who is missing as the result of a natural or intentionally caused catastrophe or extraordinary accident that causes the loss of human life.

(3) The information to be entered into the LEIN, the national crime information center, and the clearinghouse under subsection (2) shall include all of the following, if available:

(a) The name and address of the individual.

(b) The vital statistics of the individual, including a physical description, and if the missing individual is a child, the child's date of birth, state of birth, and if possible, mother's maiden name.

(c) The date the individual was missing and, if the missing individual is a child under subsection (2)(d), the date the child becomes 17 years of age.

(d) Any other information that may assist in the location of the individual, as determined by the department and the LEIN policy council.

(4) If subsections (2) and (3) have been complied with and the individual is not found within 30 days, the law enforcement agency that received the report under subsection (2) shall seek the dental records of the individual under section 2844a of the public health code, 1978 PA 368, MCL 333.2844a. The information from the dental records shall be entered into the national crime information center and, if the individual is a child, the clearinghouse by the law enforcement agency.

(5) The LEIN shall retain the information under subsection (3) reported to it until the law enforcement agency that entered the information cancels the information.

(6) The law enforcement agency receiving a report of a missing individual described in subsection (2) may, or if the individual is a child and subject to the policy established by the clearinghouse, or if the individual has Alzheimer's disease or dementia or is believed to be incapable of returning to his or her residence without assistance, shall, broadcast the information described in subsection (3) over the LEIN to all of the following:

(a) All law enforcement agencies having jurisdiction of the location where the missing individual lives or was last seen.

(b) Any other law enforcement agency that potentially could become involved in locating the missing individual.

(c) All law enforcement agencies to which the individual who reported the individual missing requests the information be sent, if the request is reasonable.

(7) If 14 days have elapsed since the law enforcement agency has received a report that a child who was born in this state is missing, and the agency has not been notified of the child's return, the LEIN shall forward on-line the information described in subsection (3) to the registrar via the registrar's restricted access LEIN terminal.

(8) If 14 days have elapsed since the law enforcement agency has received a report of a missing child and the agency has not been notified of the child's return, the agency, if it has reason to believe that a missing child may be enrolled in a school district in this state, shall notify in writing the child's last known local school district or intermediate school district that the child is missing and shall provide the school district with the information described in subsection (3).

(9) A parent or legal guardian of a child missing before June 29, 1987, may notify a law enforcement agency that he or she wants the registrar and school district notified pursuant to subsections (7) and (8). Upon receiving the request, the law enforcement agency shall proceed as provided in subsections (7) and (8).

(10) On the seventeenth birthday of a child who has been reported missing pursuant to subsection (2)(d), any information entered into the LEIN regarding that child shall be retained and the child shall be considered to be an emancipated missing child until the information is canceled by the law enforcement agency that entered the information into the network. If the information entered into the LEIN regarding a child missing as prescribed by subsection (2) is canceled, the law enforcement agency that entered the information into the network shall inform the registrar and school district notified as prescribed by subsection (7) of the cancellation.

(11) A law enforcement agency shall not establish or maintain a policy that prevents an immediate investigation as soon as practical regarding an individual described in subsection (2) who is reported missing.

(12) When the unidentified body of a deceased individual is found, the law enforcement agency receiving the report, after conducting a preliminary investigation, shall immediately enter the following information, if available, into the national crime information center and, if the body is that of a child, into the clearinghouse:

(a) The physical description of the unidentified body and whether footprints, body X-rays, and fingerprint classifications are available.

(b) The date the body was found and the cause and manner of death.

(c) What body parts are found if the body is dismembered.

(d) Dental examination records obtained under section 2844a of the public health code, 1978 PA 368, MCL 333.2844a.

(e) Any other information that would assist in the identification of the body, as determined by the department and the LEIN policy council.

(13) When an individual is found whose identity is unknown and cannot be readily determined, the law enforcement agency receiving the report, after conducting a preliminary investigation, shall enter the following information into the national crime information center and, if the individual is a child, into the clearinghouse:

(a) A physical description of the individual.

(b) Any other information that would assist in the identification of the individual, as determined by the department and the LEIN policy council.

History: Add. 1985, Act 204, Eff. Mar. 1, 1986 ;-- Am. 1987, Act 82, Imd. Eff. June 29, 1987 ;-- Am. 1995, Act 39, Imd. Eff. May 22, 1995 ;-- Am. 2002, Act 718, Imd. Eff. Dec. 30, 2002 ;-- Am. 2006, Act 450, Imd. Eff. Dec. 14, 2006



Section 28.259 Missing children information clearinghouse; establishment; administration; supervision; services; duties; location of child; compliance.

Sec. 9.

(1) A missing children information clearinghouse is established in the department. Except as otherwise provided in this section, the department shall administer the clearinghouse as a central repository of information regarding missing children, which information shall be collected and disseminated to assist in the location of missing children. The department director shall designate an individual to supervise the clearinghouse. To the extent money is available, the department shall establish services considered appropriate to aid in the location of missing children.

(2) In providing a centralized file for exchange of information on missing children within the state, the clearinghouse shall do all of the following:

(a) Record each report on a missing child received under section 8.

(b) Accept and record a report about a missing child from a law enforcement agency.

(c) Exchange information on children suspected of interstate travel with the national crime information center.

(d) Establish a policy regarding the compilation of a record of the reasons children become missing.

(3) Upon locating the missing child, the originating law enforcement agency shall remove the missing child from the clearinghouse record by means of the LEIN. If the originating law enforcement agency has new information about the missing child's location, that agency shall report the information to the law enforcement agency with jurisdiction in the area in which the missing child may be located.

(4) The department may audit law enforcement agency records as necessary to determine compliance with this section. A law enforcement agency shall comply with the reasonable requests of the department in carrying out this subsection and in otherwise administering the clearinghouse.

History: Add. 1995, Act 39, Imd. Eff. May 22, 1995






Act 86 of 1935 FINGERPRINTING INMATES OF STATE INSTITUTIONS (28.261 - 28.262)

Section 28.261 Fingerprinting inmates of penal or correctional institution; compliance; copies of impressions.

Sec. 1.

A person entering into and each and every person now confined in a penal or correctional institution shall be required to have an impression of his fingerprints made. It shall be the duty of the superintendent of the admitting or confining institution to see that the provisions of this section are complied with and that at least 2 copies of the impression are made, 1 for the files of the institution and the other to be forwarded to the department of state police.

History: 1935, Act 86, Imd. Eff. May 27, 1935 ;-- CL 1948, 28.261 ;-- Am. 1973, Act 88, Imd. Eff. Aug. 5, 1973



Section 28.262 Bureau of identification filing system for fingerprints of inmates of state institutions; purpose, equipment, supplies.

Sec. 2.

It shall be the duty of the bureau of identification to install and maintain a filing system for the purpose of recording and preserving the various impressions received by it by virtue of the terms of this act, said filing system to be separated from the system now employed by the bureau for the recording and preserving of finger-print impressions of criminals. The equipment and supplies for the proper carrying out of this act shall be furnished by the department of public safety.

History: 1935, Act 86, Imd. Eff. May 27, 1935 ;-- CL 1948, 28.262






Act 120 of 1935 FINGERPRINTING RESIDENTS OF STATE (28.271 - 28.273)

Section 28.271 Request for impression of fingerprints; copies; exception.

Sec. 1.

Except as provided in section 4 of the child identification and protection act, when a resident of this state appears before any sheriff or police agency for the county in which he or she resides, and requests an impression of his or her fingerprints, the agency shall comply with the request and make at least 2 copies of the impression, 1 for the files of the local police and the other to be forwarded to the central records division of the department of state police.

History: 1935, Act 120, Eff. Sept. 21, 1935 ;-- CL 1948, 28.271 ;-- Am. 1985, Act 175, Imd. Eff. Dec. 2, 1985



Section 28.272 Filing system; purpose; equipment and supplies.

Sec. 2.

The central records division of the department of state police shall install and maintain a filing system for the purpose of recording and preserving the various impressions received by it by virtue of the terms of this act, the filing system to be distinguished from the system now employed by the division for the recording and preserving of fingerprints of criminals. The equipment and supplies for the proper carrying out of this act shall be furnished by the department of state police.

History: 1935, Act 120, Eff. Sept. 21, 1935 ;-- Am. 1943, Act 170, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 28.272 ;-- Am. 1985, Act 175, Imd. Eff. Dec. 2, 1985



Section 28.273 Fingerprinting and criminal record check; fee.

Sec. 3.

(1) Until October 1, 2019, the department of state police may charge a fee, not to exceed $30.00, for taking and processing the fingerprints and completing a criminal record check of a resident of this state when the impression of the fingerprints are requested for employment-related or licensing-related purposes. A fee shall not be collected under this subsection if a fee for taking and processing fingerprints is collected under any other law. The fee shall not exceed the actual cost of taking and processing the impression of the fingerprints and completing a criminal record check on that person. The fee shall be collected and forwarded to the state police by the licensing body or the employer.

(2) Until October 1, 2019, the department of state police may charge a fee of $10.00 for processing and completing a name-based criminal record check. However, a fee shall not be charged under this subsection if a fee for processing the name-based criminal record check is charged under any other law or if the requester is a government agency or nonprofit charitable agency performing employment or volunteer employment name-based background checks through the internet criminal history access tool (ICHAT).

History: Add. 1985, Act 175, Imd. Eff. Dec. 2, 1985 ;-- Am. 2002, Act 463, Imd. Eff. June 21, 2002 ;-- Am. 2004, Act 359, Imd. Eff. Sept. 30, 2004 ;-- Am. 2007, Act 76, Imd. Eff. Sept. 30, 2007 ;-- Am. 2010, Act 178, Eff. Oct. 1, 2010 ;-- Am. 2012, Act 318, Imd. Eff. Oct. 1, 2012 ;-- Am. 2015, Act 71, Eff. Oct. 1, 2015






Act 152 of 1929 RADIO BROADCASTING STATIONS (28.281 - 28.287)

Section 28.281 Michigan public safety communications system; establishment within department of technology, management, and budget; scope.

Sec. 1.

The Michigan public safety communications system is an 700-megahertz and 800-megahertz radio system and telecommunication network within the department of technology, management, and budget and includes all real and personal property, towers, buildings, equipment, and other related facilities and fixtures necessary for the operation and maintenance of the system.

History: 1929, Act 152, Eff. Aug. 28, 1929 ;-- CL 1929, 574 ;-- CL 1948, 28.281 ;-- Am. 1996, Act 538, Imd. Eff. Jan. 13, 1997 ;-- Am. 2014, Act 564, Imd. Eff. Jan. 15, 2015



Section 28.282 Michigan public safety communications system; construction; implementation; operation; maintenance; location; special use permit.

Sec. 2.

(1) The director of the department of technology, management, and budget is responsible for the construction, implementation, operation, and maintenance of the Michigan public safety communications system.

(2) In siting the buildings and equipment necessary to implement the Michigan public safety communications system, the director of the department of technology, management, and budget shall locate the system, and a local unit of government with zoning authority shall be notified of a site selected in their jurisdiction and the requirements necessary for a site. If the selected site does not comply with zoning, the local unit has 30 days from the date of notification to grant a special use permit or propose an equivalent site. If the local unit does not grant a special use permit within the 30 day period, or a proposed alternate site does not meet the siting requirements, the department of technology, management, and budget may proceed with construction.

History: 1929, Act 152, Eff. Aug. 28, 1929 ;-- CL 1929, 575 ;-- Am. 1945, Act 62, Eff. Sept. 6, 1945 ;-- CL 1948, 28.282 ;-- Am. 1996, Act 538, Imd. Eff. Jan. 13, 1997 ;-- Am. 2014, Act 564, Imd. Eff. Jan. 15, 2015



Section 28.283 Michigan public safety communications system; police dispatches and reports; broadcast; use by governmental public safety agency; collocation; costs; collation by governmental agency not public safety agency; use of money collected from collation leasing; access to tower; denial of permission to install, attach, or continue to collocate equipment; definitions.

Sec. 3.

(1) The department of state police shall broadcast all police dispatches and reports that have a reasonable relation to or connection with the apprehension of criminals, the prevention of crime, or the maintenance of peace, order, and public safety in this state.

(2) The director of the department of technology, management, and budget and the director of the department of state police jointly may authorize any public safety agency or person to utilize the Michigan public safety communications system for communications consistent with federal rules and regulations or to utilize the Michigan public safety communications system for collocations. Collocations by a person other than a governmental entity shall be authorized only to provide service in a service needs area.

(3) All costs associated with planning, installing, and maintaining collocation equipment are the responsibility of the public safety agency or person requesting permission for collocation. Costs associated with collocating on the Michigan public safety communications system paid by a public safety agency shall be comparable to the costs charged to other public safety agencies. Costs associated with collocating on the Michigan public safety communications system paid by a person other than a public safety agency shall be comparable to the costs charged to other persons that are not a public safety agency.

(4) Except as otherwise provided in this subsection, a governmental entity may collocate on the Michigan public safety communications system. Until 3 years after the effective date of the amendatory act that added this subsection, a governmental entity that is not a public safety agency shall not collocate on the Michigan public safety communications system for any commercial or business purpose. Beginning 3 years after the effective date of the amendatory act that added this subsection, a governmental entity that is not a public safety agency may collocate on the Michigan public safety communications system for a commercial or business purpose only to provide service in a service needs area.

(5) The department of technology, management, and budget shall use any money collected from collocation leasing of the Michigan public safety communications system for the construction or maintenance of the Michigan public safety communications system including the payment of debt service for bonds that finance the construction or maintenance of the Michigan public safety communications system.

(6) The department of technology, management, and budget shall not allow a public safety agency or person access to a tower for installation, attachment, maintenance, or any other purpose without the supervision of an appropriate employee of the department of technology, management, and budget. The department of technology, management, and budget shall perform an inspection following any installation of collocation equipment to ensure that the integrity of the Michigan public safety communications system has not been compromised.

(7) The director of the department of technology, management, and budget and the director of the department of state police shall jointly deny a public safety agency or person permission to install, attach, or continue to collocate equipment to a tower constructed under this act if the director of the department of technology, management, and budget and the director of the department of state police, or their designees, jointly determine that the installation, attachment, or continued collocation will interfere with the optimum operation of the Michigan public safety communications system or any current or planned public safety communications collocated on a tower.

(8) As used in this section:

(a) "Collocate" means to place or install wireless communications equipment or network components used in the provision of wireless communications services, including, but not limited to, antennas, transmitters, receivers, base stations, equipment shelters, cabinets, emergency generators, power supply cabling, and coaxial and fiber optic cable, on or in the real or personal property or towers used in the operation and maintenance of the Michigan public safety communications system.

(b) "Commercial or business purpose" does not include those uses of the Michigan public safety communications system approved before the effective date of the amendatory act that added subsection (3) or uses consistent with federal rules and regulations in connection with the allocation of wireless spectrum for public safety communication.

(c) "Person" means an individual, corporation, partnership, association, governmental entity, or any other legal entity.

(d) "Public safety agency" means a functional division of a public agency, county, or this state that provides firefighting, law enforcement, ambulance, medical, or other emergency services.

(e) "Service needs area" means an area determined by the connect Michigan broadband service industry survey for the state of Michigan to be unserved by advertised speeds of at least 3 megabits per second downstream and 768 kilobits per second upstream as of October 1, 2014.

History: 1929, Act 152, Eff. Aug. 28, 1929 ;-- CL 1929, 576 ;-- Am. 1945, Act 62, Eff. Sept. 6, 1945 ;-- CL 1948, 28.283 ;-- Am. 1996, Act 538, Imd. Eff. Jan. 13, 1997 ;-- Am. 2014, Act 564, Imd. Eff. Jan. 15, 2015



Section 28.287 Repealed. 1996, Act 538, Imd. Eff. Jan. 13, 1997.






Act 222 of 1972 STATE PERSONAL IDENTIFICATION CARD (28.291 - 28.300)

Section 28.291 Official state personal identification card; application; requirements; identification card issued by department of corrections as documentation; electronic access to prisoner information; person holding operator's or chauffeur's license; applicant not citizen of United States; disclosure or display of social security number; exception; agreements with federal government; termination of official state personal identification card issued by another state; duties of secretary of state.

Sec. 1.

(1) A person who is a resident of this state may apply to the department of state for an official state personal identification card. Upon application, the applicant shall supply a photographic identity document, a birth certificate or other nonphotographic identity document, and other sufficient documents as the secretary of state may require to verify the identity and citizenship of the applicant. If an applicant for an official state personal identification card is not a citizen of the United States, the applicant shall supply a photographic identity document and other sufficient documents to verify the identity of the applicant and the applicant's legal presence in the United States under subsection (5). The documents required under this subsection shall include the applicant's full legal name, date of birth, address, and residency and demonstrate that the applicant is a citizen of the United States or is legally present in the United States. If the applicant's full legal name differs from the name of the applicant that appears on a document presented under this subsection, the applicant shall present documents to verify his or her current full legal name. An application for a state personal identification card shall be made in a manner prescribed by the secretary of state and shall contain the applicant's full legal name, date of birth, residence address, height, sex, eye color, signature, intent to be an organ donor, other information required or permitted on the official state personal identification card and, only to the extent to comply with federal law, the applicant's social security number. The applicant may provide a mailing address if the applicant receives mail at an address different from his or her residence address.

(2) The secretary of state shall accept as 1 of the identification documents required under subsection (1) an identification card issued by the department of corrections to prisoners who are placed on parole or released from a correctional facility, containing the prisoner's legal name, photograph, and other information identifying the prisoner as provided in section 37(4) of the corrections code of 1953, 1953 PA 232, MCL 791.237.

(3) The secretary of state shall have electronic access to prisoner information maintained by the department of corrections for the purpose of verifying the identity of a prisoner who applies for an official state identification card under subsection (1).

(4) The secretary of state shall not issue an official state personal identification card to a person who holds an operator's or chauffeur's license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, unless the license has been suspended, revoked, or restricted.

(5) If the applicant is not a citizen of the United States, the applicant shall provide, and the department shall verify, documents demonstrating his or her legal presence in the United States. Nothing in this act shall obligate or be construed to obligate this state to comply with title II of the real ID act of 2005, Public Law 109-13. The secretary of state may adopt rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, as are necessary for the administration of this subsection. A determination by the secretary of state that an applicant is not legally present in the United States may be appealed under section 631 of the revised judicature act of 1961, 1961 PA 236, MCL 600.631.

(6) The secretary of state shall not disclose a social security number obtained under subsection (1) to another person except for use for 1 or more of the following purposes:

(a) Compliance with 49 USC 31301 to 31317 and regulations and rules related to this act.

(b) To carry out the purposes of section 466(a) of the social security act, 42 USC 666, in connection with matters relating to paternity, child support, or overdue child support.

(c) With the department of community health, for comparison with vital records maintained by the department of community health under part 28 of the public health code, 1978 PA 368, MCL 333.2801 to 333.2899.

(d) As otherwise required by law.

(7) The secretary of state shall not display a person's social security number on the person's official state personal identification card.

(8) A requirement under this section to include a social security number on an application does not apply to an applicant who demonstrates he or she is exempt under law from obtaining a social security number.

(9) The secretary of state, with the approval of the state administrative board created under 1921 PA 2, MCL 17.1 to 17.3, may enter into agreements with the United States government to verify whether an applicant for an official state personal identification card under this section who is not a citizen of the United States is authorized under federal law to be present in the United States.

(10) The secretary of state shall not issue an official state personal identification card to a person holding an official state personal identification card issued by another state without confirmation that the person is terminating or has terminated the official state personal identification card issued by the other state.

(11) The secretary of state shall do all of the following:

(a) Ensure the physical security of locations where official state personal identification cards are produced and the security of document materials and papers from which official state personal identification cards are produced.

(b) Subject all persons authorized to manufacture or produce official state personal identification cards and all persons who have the ability to affect the identity information that appears on official state personal identification cards to appropriate security clearance requirements. The security requirements of this subdivision and subdivision (a) may require that official state personal identification cards be manufactured or produced in this state.

(c) Provide fraudulent document recognition programs to department of state employees engaged in the issuance of official state personal identification cards.

History: 1972, Act 222, Imd. Eff. July 25, 1972 ;-- Am. 1975, Act 307, Eff. Jan. 1, 1976 ;-- Am. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 2005, Act 143, Imd. Eff. Sept. 29, 2005 ;-- Am. 2008, Act 31, Imd. Eff. Mar. 13, 2008 ;-- Am. 2011, Act 158, Imd. Eff. Sept. 30, 2011 ;-- Am. 2012, Act 25, Imd. Eff. Feb. 23, 2012



Section 28.291a Definitions.

Sec. 1a.

As used in this act:

(a) "Highly restricted personal information" includes an individual's photograph or image, social security number, digitized signature, and medical and disability information and source documents presented by an applicant to obtain a personal identification card under section 1.

(b) "Personal information" means information that identifies an individual, including the individual's photograph or image, name, address (but not the 5-digit zip code), driver license number, social security number, telephone number, digitized signature, and medical and disability information.

(c) "Residence address" means the place that is the settled home or domicile at which a person legally resides, which meets the definition of residence as defined in section 11 of the Michigan election law, 1954 PA 116, MCL 168.11.

(d) "Resident" means every person who resides in this state and establishes that he or she is legally present in the United States. This definition applies to the provisions of this act only.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 2008, Act 31, Imd. Eff. Mar. 13, 2008



Section 28.292 Official state personal identification card; contents; duties of secretary of state; methods; form; emergency medical information card; fingerprint or finger image; retention and use of individual's digital photographic image; limitation; evidence of blindness; placement on donor registry; identifier for voter registration purposes; information; issuance; manufacture; fees; expiration; renewal; waiver of fee; correction for change of name or address; application for renewal; other information; access to emergency information by law enforcement agencies; emancipated minor; participation in anatomical gift donor registry; validity.

Sec. 2.

(1) An official state personal identification card shall contain the following:

(a) An identification number permanently assigned to the individual to whom the card is issued.

(b) The full legal name, date of birth, sex, residence address, height, weight, eye color, digital photographic image, signature of or verification and certification by the applicant, as determined by the secretary of state, and expiration date of the official state personal identification card.

(c) An indication that the identification card contains 1 or more of the following:

(i) The blood type of the individual.

(ii) Immunization data of the individual.

(iii) Medication data of the individual.

(iv) A statement that the individual is deaf.

(d) In the case of a holder of an official state personal identification card who has indicated his or her wish to participate in the anatomical gift donor registry under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, a heart insignia on the front of the official state personal identification card.

(e) If requested by an individual who is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61, a designation that the individual is a veteran. The designation shall be in a style and format considered appropriate by the secretary of state. The secretary of state shall require proof of discharge or separation of service from the armed forces of this state, another state, or the United States, and the nature of that discharge, for the purposes of verifying an individual's status as a veteran under this subdivision. The secretary of state shall consult with the department of military and veterans affairs in determining the proof that shall be required to identify an individual's status as a veteran for the purposes of this subsection. The secretary of state may provide the department of military and veterans affairs and agencies of the counties of this state that provide veteran services with information provided by an applicant under this subsection for the purpose of veterans' benefits eligibility referral.

(f) Physical security features designed to prevent tampering, counterfeiting, or duplication of the official state personal identification card for fraudulent purposes.

(2) In conjunction with the application for an official state personal identification card, the secretary of state shall do all of the following:

(a) Provide the applicant with all of the following:

(i) Information explaining the applicant's right to make an anatomical gift in the event of death under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, and in accordance with this section.

(ii) Information describing the donor registry program maintained by Michigan's federally designated organ procurement organization or its successor organization under section 10120 of the public health code, 1978 PA 368, MCL 333.10120. The information required under this subparagraph includes the address and telephone number of Michigan's federally designated organ procurement organization or its successor organization as described in section 10120 of the public health code, 1978 PA 368, MCL 333.10120.

(iii) Information giving the applicant the opportunity to have his or her name placed on the registry described in subparagraph (ii).

(b) Provide the applicant with the opportunity to specify on his or her official state personal identification card that he or she is willing to make an anatomical gift in the event of death pursuant to part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, and in accordance with this section.

(c) Inform the applicant that, if he or she indicates to the secretary of state under this section a willingness to have his or her name placed on the donor registry described in subdivision (a)(ii), the secretary of state will mark the applicant's record for the donor registry.

(3) The secretary of state may fulfill the requirements of subsection (2) by 1 or more of the following methods:

(a) Providing printed material enclosed with a mailed notice for the issuance or renewal of an official state personal identification card.

(b) Providing printed material to an applicant who personally appears at a secretary of state branch office.

(c) Through electronic information transmittals for applications processed by electronic means.

(4) The secretary of state shall prescribe the form of the official state personal identification card. The secretary of state shall designate a space on the identification card where the applicant may place a sticker or decal of a uniform size as the secretary may specify to indicate that the cardholder carries a separate emergency medical information card. The sticker or decal may be provided by any person, hospital, school, medical group, or association interested in assisting in implementing the emergency medical information card, but shall meet the specifications of the secretary of state. The sticker or decal also may be used to indicate that the cardholder has designated 1 or more patient advocates in accordance with section 5506 of the estates and protected individuals code, 1998 PA 386, MCL 700.5506. The emergency medical information card, carried separately by the cardholder, may contain the information described in subsection (2)(c), information concerning the cardholder's patient advocate designation, other emergency medical information, or an indication as to where the cardholder has stored or registered emergency medical information. An original identification card or the renewal of an existing identification card issued to an individual less than 21 years of age shall be portrait or vertical in form and an identification card issued to an individual 21 years of age or over shall be landscape or horizontal in form. Except as otherwise required in this act, other information required on the identification card under this act may appear on the identification card in a form prescribed by the secretary of state.

(5) The identification card shall not contain a fingerprint or finger image of the applicant.

(6) Except as provided in this subsection, the secretary of state shall retain and use an individual's digital photographic image and signature described in subsection (1)(b) only for programs administered by the secretary of state as specifically authorized by law. An individual's digital photographic image or signature shall only be used as follows:

(a) By a federal, state, or local governmental agency for a law enforcement purpose authorized by law.

(b) By the secretary of state for a use specifically authorized by law.

(c) The secretary of state shall forward to the department of state police the images of individuals required to be registered under the sex offenders registration act, 1994 PA 295, MCL 28.721 to 28.736, upon the department of state police providing the secretary of state an updated list of those individuals.

(d) As necessary to comply with a law of this state or the United States.

(7) If an individual presents evidence of statutory blindness as provided in 1978 PA 260, MCL 393.351 to 393.368, and is issued or is the holder of an official state personal identification card, the secretary of state shall mark the individual's identification card in a manner that clearly indicates that the cardholder is legally blind.

(8) The secretary of state shall maintain a record of an individual who indicates a willingness to have his or her name placed on the donor registry described in subsection (2)(a)(ii). Information about an individual's indication of a willingness to have his or her name placed on the donor registry that is obtained by the secretary of state and forwarded under this section is exempt from disclosure under section 13(1)(d) of the freedom of information act, 1976 PA 442, MCL 15.243. As required in section 10120 of the public health code, 1978 PA 368, MCL 333.10120, the secretary of state shall establish and maintain the donor registry in a manner that complies with that section and that provides electronic access, including, but not limited to, the transfer of data to this state's federally designated organ procurement organization or its successor organization, tissue banks, and eye banks.

(9) An official state personal identification card may contain an identifier for voter registration purposes.

(10) An official state personal identification card shall contain information appearing in electronic or machine readable codes needed to conduct a transaction with the secretary of state. The information shall be limited to the information described in subsection (1)(a) and (b) except for the person's digital photographic image and signature or verification and certification, state of issuance, and other information necessary for use with electronic devices, machine readers, or automatic teller machines and shall not contain the individual's driving record or other personal identifier. The identification card shall identify the encoded information.

(11) An official state personal identification card shall be issued only upon authorization of the secretary of state, and shall be manufactured in a manner to prohibit as nearly as possible the ability to reproduce, alter, counterfeit, forge, or duplicate the identification card without ready detection.

(12) Except as otherwise provided in this act, an applicant shall pay a fee of $10.00 to the secretary of state for each original or renewal official state personal identification card issued. The department of treasury shall deposit the fees received and collected under this section in the state treasury to the credit of the general fund. The legislature shall appropriate the fees credited to the general fund under this act to the secretary of state for the administration of this act. Appropriations from the Michigan transportation fund created under section 10 of 1951 PA 51, MCL 247.660, shall not be used to compensate the secretary of state for costs incurred and services performed under this section.

(13) An original or renewal official state personal identification card expires on the birthday of the individual to whom it is issued in the fourth year following the date of issuance or on the date the individual is no longer considered to be legally present in the United States under section 1, whichever is earlier. The secretary of state shall not issue an official state personal identification card under this act for a period greater than 4 years. Except as provided in this subsection, the secretary of state may issue a renewal official state personal identification card for 1 additional 4-year period by mail or by other methods prescribed by the secretary of state. The secretary of state shall require renewal in person by an individual required under section 5a of the sex offenders registration act, 1994 PA 295, MCL 28.725a, to maintain a valid operator's or chauffeur's license or official state personal identification card.

(14) The secretary of state shall waive the fee under this section if the applicant is any of the following:

(a) An individual 65 years of age or older.

(b) An individual who has had his or her operator's or chauffeur's license suspended, revoked, or denied under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, because of a mental or physical infirmity or disability.

(c) An individual who presents evidence of statutory blindness as provided in 1978 PA 260, MCL 393.351 to 393.368.

(d) An individual who presents other good cause for a fee waiver.

(e) An individual who wishes to add or remove a heart insignia described in subsection (1)(d).

(15) An individual who has been issued an official state personal identification card shall apply for a renewal official state personal identification card if the individual changes his or her name.

(16) An individual who has been issued an official state personal identification card shall apply for a corrected identification card if he or she changes his or her residence address. The secretary of state may correct the address on an identification card by a method prescribed by the secretary of state. A fee shall not be charged for a change of residence address.

(17) Except as otherwise provided in subsections (15) and (16), an individual who has been issued an official state personal identification card may apply for a renewal official state personal identification card for 1 or more of the following reasons:

(a) The individual wants to change any information on the identification card.

(b) An identification card issued under this act is lost, destroyed, or mutilated, or becomes illegible.

(18) An individual may indicate on an official state personal identification card in a place designated by the secretary of state his or her blood type, emergency contact information, immunization data, medication data, or a statement that the individual is deaf.

(19) No later than January 1, 2017, the secretary of state shall develop and shall, in conjunction with the department of state police, implement a process using the L.E.I.N. or any other appropriate system that limits access to law enforcement that would allow law enforcement agencies of this state to access emergency contact information that the holder of an official state personal identification card has voluntarily provided to the secretary of state. As used in this subsection, "emergency contact information" means the name, telephone number, or address of an individual that is used for the sole purpose of contacting that individual when the holder of an official state personal identification card has been involved in an emergency.

(20) If an applicant provides proof to the secretary of state that he or she is a minor who has been emancipated under 1968 PA 293, MCL 722.1 to 722.6, the official state personal identification card shall bear the designation of the individual's emancipated status in a manner prescribed by the secretary of state.

(21) The secretary of state shall inquire of each individual who applies for or who holds an official state personal identification card, in person or by mail, whether he or she agrees to participate in the anatomical gift donor registry under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123. An individual who has agreed to participate in the donor registry shall not be considered to have revoked that agreement solely because the individual's official state personal identification card has expired. Enrollment in the donor registry constitutes a legal agreement that remains binding and in effect after the donor's death regardless of the expressed desires of the deceased donor's next of kin who may oppose the donor's anatomical gift.

(22) A valid official state personal identification card presented by the individual to whom the card is issued shall be considered the same as a valid state of Michigan driver license when identification is requested except as otherwise specifically provided by law.

History: 1972, Act 222, Imd. Eff. July 25, 1972 ;-- Am. 1975, Act 307, Eff. Jan. 1, 1976 ;-- Am. 1977, Act 286, Eff. Mar. 30, 1978 ;-- Am. 1980, Act 444, Imd. Eff. Jan. 15, 1981 ;-- Am. 1984, Act 335, Eff. Oct. 1, 1985 ;-- Am. 1986, Act 68, Imd. Eff. Apr. 7, 1986 ;-- Am. 1989, Act 125, Imd. Eff. June 28, 1989 ;-- Am. 1996, Act 204, Eff. Jan. 1, 1997 ;-- Am. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 1998, Act 2, Eff. July 1, 1998 ;-- Am. 1998, Act 118, Eff. July 3, 1998 ;-- Am. 1999, Act 89, Eff. Sept. 1, 1999 ;-- Am. 2001, Act 238, Imd. Eff. Jan. 3, 2002 ;-- Am. 2002, Act 553, Eff. Oct. 1, 2002 ;-- Am. 2003, Act 143, Eff. Oct. 1, 2003 ;-- Am. 2005, Act 143, Imd. Eff. Sept. 29, 2005 ;-- Am. 2008, Act 31, Imd. Eff. Mar. 13, 2008 ;-- Am. 2008, Act 40, Imd. Eff. Mar. 17, 2008 ;-- Am. 2011, Act 158, Imd. Eff. Sept. 30, 2011 ;-- Am. 2013, Act 28, Eff. May 1, 2014 ;-- Am. 2016, Act 5, Imd. Eff. Feb. 2, 2016 ;-- Am. 2016, Act 203, Eff. Sept. 20, 2016



Section 28.293 False representation of information; violation as felony; additional violations; penalty; cancellation or return.

Sec. 3.

(1) A person who falsely represents information upon application for an official state personal identification card is guilty of a felony punishable by imprisonment for not less than 1 year but not more than 5 years, or by a fine of not less than $500.00 but not more than $5,000.00, or both.

(2) A person who is convicted of a second violation of this section is guilty of a felony punishable by imprisonment for not less than 2 years or more than 7 years, or by a fine of not less than $1,500.00 or more than $7,000.00, or both.

(3) A person who is convicted of a third or subsequent violation of this section is guilty of a felony punishable by imprisonment for not less than 5 years or more than 15 years, or by a fine of not less than $5,000.00 or more than $15,000.00, or both.

(4) The department may cancel the official state personal identification card of a person who violates this section. The person shall return his or her official state personal identification card upon the request or order of the department.

History: 1972, Act 222, Imd. Eff. July 25, 1972 ;-- Am. 1975, Act 307, Eff. Jan. 1, 1976 ;-- Am. 1977, Act 286, Eff. Mar. 30, 1978 ;-- Am. 1998, Act 2, Eff. July 1, 1998 ;-- Am. 2011, Act 158, Imd. Eff. Sept. 30, 2011



Section 28.294 Forfeiture of card used or displayed during commission of crime.

Sec. 4.

An official state personal identification card used or displayed during the commission of a crime shall be forfeited to the secretary of state.

History: 1972, Act 222, Imd. Eff. July 25, 1972 ;-- Am. 1975, Act 307, Eff. Jan. 1, 1976 ;-- Am. 1977, Act 286, Eff. Mar. 30, 1978 ;-- Am. 1984, Act 335, Eff. Oct. 1, 1985



Section 28.295 Conduct constituting felony or misdemeanor; penalties; exceptions; cancellation or return.

Sec. 5.

(1) A person who intentionally reproduces, alters, counterfeits, forges, or duplicates an official state personal identification card photograph, the negative of the photograph, an official state personal identification card image, an official state personal identification card, or the electronic data contained on an official state personal identification card or a part of an official state personal identification card or who uses an official state personal identification card, image, or photograph that has been reproduced, altered, counterfeited, forged, or duplicated is subject to 1 of the following:

(a) If the intent of reproduction, alteration, counterfeiting, forging, duplication, or use was to commit or aid in the commission of an offense that is a felony punishable by imprisonment for 10 or more years, the person committing the reproduction, alteration, counterfeiting, forging, duplication, or use is guilty of a felony punishable by imprisonment for not more than 10 years or a fine of not more than $20,000.00, or both.

(b) If the intent of the reproduction, alteration, counterfeiting, forging, duplication, or use was to commit or aid in the commission of an offense that is a felony punishable by imprisonment for less than 10 years or a misdemeanor punishable by imprisonment for 6 months or more, the person committing the reproduction, alteration, counterfeiting, forging, duplication, or use is guilty of a felony punishable by imprisonment for not more than 5 years, or a fine of not more than $10,000.00, or both.

(c) If the intent of the reproduction, alteration, counterfeiting, forging, duplication, or use was to commit or aid in the commission of an offense that is a misdemeanor punishable by imprisonment for less than 6 months, the person committing the reproduction, alteration, counterfeiting, forging, duplication, or use is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $2,000.00, or both.

(2) A person who sells or possesses with the intent to deliver to another a reproduced, altered, counterfeited, forged, or duplicated official state personal identification card photograph, negative of the photograph, official state personal identification card image, official state personal identification card, or electronic data contained on an official state personal identification card or part of an official state personal identification card, or who possesses 2 or more reproduced, altered, counterfeited, forged, or duplicated official state identification card photographs, negatives of the photograph or photographs, image or images, official state identification card or cards, or electronic data contained on official state identification card or cards, is guilty of a felony punishable by imprisonment for not more than 5 years or a fine of not more than $10,000.00, or both.

(3) A person who is in possession of an altered, counterfeited, forged, or duplicated official state personal identification card photograph, negative of the photograph, official state personal identification card image, official state personal identification card, or electronic data contained on an official state personal identification card or part of an official state personal identification card is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $2,000.00, or both.

(4) A person shall not steal or, without the cardholder's permission, knowingly take or knowingly remove an official state personal identification card from the person or possession of another. A person shall not use an official state personal identification card that is stolen or knowingly taken or knowingly removed from the person or possession of another. Except as provided in subsection (5), a person who violates this subsection is guilty of a misdemeanor, punishable by imprisonment for not more than 1 year.

(5) A person shall not use an official state personal identification card in the commission of a felony if the card is stolen or knowingly taken or knowingly removed from the person or possession of another. A person who violates this subsection is guilty of the penalties provided for the felony committed with the use of the card.

(6) Subsections (2) and (3) do not apply to a person who is in possession of 1 or more photocopies, reproductions, or duplications of an official state personal identification card or part of an official state personal identification card to document the person's identity for a legitimate business purpose.

(7) Subsections (1)(a) and (b) and (2) do not apply to a minor whose intent is to violate section 703 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1703.

(8) The department may cancel the official state personal identification card of a person who violates this section. The person shall return his or her official state personal identification card upon the request or order of the department.

History: Add. 1977, Act 286, Eff. Mar. 30, 1978 ;-- Am. 1984, Act 335, Eff. Oct. 1, 1985 ;-- Am. 2004, Act 149, Eff. Sept. 1, 2004 ;-- Am. 2011, Act 158, Imd. Eff. Sept. 30, 2011



Section 28.295a Prohibited conduct; violation as felony; penalties.

Sec. 5a.

(1) A person who makes a false representation or false certification to obtain personal information under this act, or who uses personal information for a purpose other than a permissible purpose identified in section 8 or 10, is guilty of a felony.

(2) A person who is convicted of a second violation of this section is guilty of a felony punishable by imprisonment for not less than 2 years or more than 7 years, or by a fine of not less than $1,500.00 or more than $7,000.00, or both.

(3) A person who is convicted of a third or subsequent violation of this section is guilty of a felony punishable by imprisonment for not less than 5 years or more than 15 years, or by a fine of not less than $5,000.00 or more than $15,000.00, or both.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997



Section 28.296 Availability of records to public.

Sec. 6.

Records maintained under this act, other than those declared to be confidential by law or which are restricted by law from disclosure to the public, shall be available to the public pursuant to procedures prescribed in this act, in the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, and in other applicable laws.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997



Section 28.297 Commercial look-up service; disposition of fees; computerized central file; providing file to nongovernmental person or entity.

Sec. 7.

(1) The secretary of state may provide a commercial look-up service of records maintained under this act. For each individual record looked up, the secretary of state shall charge a fee specified annually by the legislature, or if the legislature does not specify a fee, a market-based price established by the secretary of state. The secretary of state shall process a commercial look-up request only if the request is in a form or format as prescribed by the secretary of state. Fees collected under this subsection on and after October 1, 2005 through October 1, 2019 shall be credited to the transportation administration collection fund created in section 810b of the Michigan vehicle code, 1949 PA 300, MCL 257.810b.

(2) The secretary of state shall establish and maintain a computerized central file of the information contained on application forms received under this act. The computerized central file shall be interfaced with the law enforcement information network as provided in the C.J.I.S. policy council act, 1974 PA 163, MCL 28.211 to 28.215.

(3) Except as provided in section 10(2), the secretary of state shall not provide an entire computerized central file or other file of records maintained under this act to a nongovernmental person or entity, unless the purchaser pays the prescribed fee for each individual record contained within the computerized file.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 2005, Act 172, Imd. Eff. Oct. 12, 2005 ;-- Am. 2009, Act 101, Imd. Eff. Sept. 30, 2009 ;-- Am. 2011, Act 158, Imd. Eff. Sept. 30, 2011 ;-- Am. 2015, Act 72, Eff. Oct. 1, 2015



Section 28.298 Disclosure of personal information; uses.

Sec. 8.

(1) Except as provided in this section and in section 10, personal information in a record maintained under this act shall not be disclosed, unless the person requesting the information furnishes proof of identity satisfactory to the secretary of state and certifies that the personal information requested will be used for a permissible purpose identified in this section or in section 10. Highly restricted personal information shall be used and disclosed only as expressly permitted in section 2 or in another applicable provision of law.

(2) Personal information in a record maintained under this act shall be disclosed by the secretary of state if required to carry out the purposes of a specified federal law. As used in this section, "specified federal law" means the automobile information disclosure act, 15 USC 1231 to 1233, the former motor vehicle information and cost savings act, Public Law 92-513, the former national traffic and motor vehicle safety act of 1966, Public Law 89-563, the anti-car theft act of 1992, Public Law 102-519, the clean air act, chapter 360, 69 Stat. 322, and all federal regulations promulgated to implement these federal laws.

(3) Personal information in a record maintained under this act may be disclosed by the secretary of state as follows:

(a) For use by a federal, state, or local governmental agency, including a court or law enforcement agency, in carrying out the agency's functions, or by a private person or entity acting on behalf of a governmental agency in carrying out the agency's functions.

(b) For use in connection with matters of motor vehicle and driver safety or auto theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles; motor vehicle market research activities, including survey research; and the removal of nonowner records from the original records of motor vehicle manufacturers.

(c) For use in the normal course of business by a legitimate business, including the agents, employees, and contractors of the business, but only to verify the accuracy of personal information submitted by an individual to the business or its agents, employees, or contractors, and if the information as so submitted is no longer correct, to obtain the correct information, for the sole purpose of preventing fraud by pursuing legal remedies against, or recovering on a debt against, the individual.

(d) For use in connection with a civil, criminal, administrative, or arbitral proceeding in a federal, state, or local court or governmental agency or before a self-regulatory body, including use for service of process, investigation in anticipation of litigation, and the execution or enforcement of judgments and orders, or pursuant to an order of a federal, state, or local court, an administrative agency, or a self-regulatory body.

(e) For use in legitimate research activities and in preparing statistical reports for commercial, scholarly, or academic purposes by a bona fide research organization, if the personal information is not published, redisclosed, or used to contact individuals.

(f) For use by an insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigating activity, antifraud activity, rating, or underwriting.

(g) For use in providing notice to the owner of an abandoned, towed, or impounded vehicle.

(h) For use either by a private detective or private investigator licensed under the private detective license act, 1965 PA 285, MCL 338.821 to 338.851, or by a private security guard agency or alarm system contractor licensed under the private security business and security alarm act, 1968 PA 330, MCL 338.1051 to 338.1083, only for a purpose permitted under this section.

(i) For use by an employer, or the employer's agent or insurer, to obtain or verify information relating either to the holder of a commercial driver license that is required under the commercial motor vehicle safety act of 1986, Public Law 99-570, or to the holder of a chauffeur's license that is required under chapter 3 of the Michigan vehicle code, 1949 PA 300, MCL 257.301 to 257.329.

(j) For use by a car rental business, or its employees, agents, contractors, or service firms, for the purpose of making rental decisions.

(k) For use by a news medium in the preparation and dissemination of a report related in part or in whole to the operation of a motor vehicle or public safety. "News medium" includes a newspaper, a magazine or periodical published at regular intervals, a news service, a broadcast network, a television station, a radio station, a cablecaster, or an entity employed by any of the foregoing.

(l) For any use by an individual requesting information pertaining to himself or herself or requesting in writing that the secretary of state provide information pertaining to himself or herself to the individual's designee. A request for disclosure to a designee, however, may be submitted only by the individual.

(4) Copies or images of source documents retained by the secretary of state under section 1 of this act and section 5 of the enhanced driver license and enhanced official state personal identification card act, MCL 28.305, may be used and disclosed for the purposes of subsection (3)(a) and (l).

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 2008, Act 32, Imd. Eff. Mar. 13, 2008



Section 28.299 Resale or redisclosure of information; duties of recipient.

Sec. 9.

(1) An authorized recipient of personal information disclosed under section 8 may resell or redisclose the information only for a use permitted under section 8.

(2) An authorized recipient of personal information disclosed under section 8 who resells or rediscloses the information shall do both of the following:

(a) Make and keep for a period of not less than 5 years records identifying each person who received personal information from the authorized recipient and the permitted use for which it was obtained.

(b) Allow a representative of the secretary of state, upon request, to inspect and copy records identifying each person who received personal information from the authorized recipient and the permitted use for which it was obtained.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997



Section 28.299a Application for official state identification card; examination and determination.

Sec. 9a.

The department shall examine and determine the genuineness, regularity, and legality of every application for an official state identification card, and may in all cases make investigation as the department considers necessary or require additional information. The department shall reject any application for an official state identification card if not satisfied of the genuineness, regularity, or legality of the application or the truth of any statement contained in the application, or for any other reason when authorized by law.

History: Add. 2008, Act 32, Imd. Eff. Mar. 13, 2008



Section 28.300 Furnishing list of information to federal, state, or local governmental agency; contract for sale of lists of records; surveys, marketing, and solicitations; insertion of safeguard in agreement or contract; duties of recipient of personal information; disclosure of list based on driving behavior or sanctions.

Sec. 10.

(1) Upon request, the secretary of state may furnish a list of information from the records of the department maintained under this act to a federal, state, or local governmental agency for use in carrying out the agency's functions, or to a private person or entity acting on behalf of a governmental agency for use in carrying out the agency's functions. Unless otherwise prohibited by law, the secretary of state may charge the requesting agency a preparation fee to cover the cost of preparing and furnishing a list provided under this subsection if the cost of preparation exceeds $25.00, and use the revenues received from the service to defray necessary expenses. If the secretary of state sells a list of information under this subsection to a member of the state legislature, the secretary of state shall charge the same fee as the fee for the sale of information under subsection (2) unless the list of information is requested by the member of the legislature to carry out a legislative function. The secretary of state may require the requesting agency to furnish 1 or more blank computer tapes, cartridges, or other electronic media and may require the agency to execute a written memorandum of agreement as a condition of obtaining a list of information under this subsection.

(2) The secretary of state may contract for the sale of lists of records maintained under this act in bulk, in addition to those lists distributed at cost or at no cost under this section, for any of the purposes permitted under section 8(3). The secretary of state shall require each purchaser of information in bulk to execute a written purchase contract. The secretary of state shall fix a market-based price for the sale of lists of bulk information, which may include personal information. The proceeds from each sale shall be used by the secretary of state to defray the costs of list preparation and for other necessary or related expenses.

(3) The secretary of state or any other state agency shall not sell or furnish any list of information under subsection (2) for the purpose of surveys, marketing, and solicitations. The secretary of state shall ensure that personal information disclosed in bulk will be used, rented, or sold solely for uses permitted under this act.

(4) The secretary of state may insert any safeguard the secretary considers reasonable or necessary, including a bond requirement, in a memorandum of agreement or purchase contract executed under this section, to ensure that the information provided or sold is used only for a permissible use and that the rights of individuals and of the department are protected.

(5) An authorized recipient of personal information disclosed under this section who resells or rediscloses the information for any of the permissible purposes described in section 8(3) shall do both of the following:

(a) Make and keep for a period of not less than 5 years records identifying each person who received personal information from the authorized recipient and the permitted purpose for which it was obtained.

(b) Allow a representative of the secretary of state, upon request, to inspect and copy records identifying each person who received personal information from the authorized recipient and the permitted purpose for which it was obtained.

(6) The secretary of state shall not disclose a list based on driving behavior or sanctions to a nongovernmental agency, including an individual.

History: Add. 1997, Act 99, Imd. Eff. Aug. 7, 1997 ;-- Am. 2000, Act 193, Eff. Jan. 1, 2001






Act 23 of 2008 ENHANCED DRIVER LICENSE AND ENHANCED OFFICIAL STATE PERSONAL IDENTIFICATION CARD ACT (28.301 - 28.308)

Section 28.301 Short title.

Sec. 1.

This act shall be known and may be cited as the "enhanced driver license and enhanced official state personal identification card act".

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.302 Definitions.

Sec. 2.

As used in this act:

(a) "Enhanced driver license" means an operator's or chauffeur's license issued to an individual under this act for the following purposes:

(i) Use in entering the United States at land and sea ports.

(ii) Use in the same manner as a standard driver license.

(b) "Enhanced official state personal identification card" means an official state personal identification card issued under this act to an individual who is a United States citizen who resides in this state for the following purposes:

(i) Use in entering the United States at land and sea ports.

(ii) Use in the same manner as a standard official state personal identification card.

(c) "Local government agency" means a county, city, village, or township in this state.

(d) "Resident" means every person who resides in this state and establishes that he or she is legally present in the United States. This definition applies to the provisions of this act only.

(e) "Resident address" means the place that is a person's legal residence as that term is defined in section 11 of the Michigan election law, 1954 PA 116, MCL 168.11.

(f) "Standard driver license" means an operator's license or chauffeur's license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(g) "Standard official state personal identification card" means an official state personal identification card issued under 1972 PA 222, MCL 28.291 to 28.300.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.303 Memorandum of understanding with federal agency; agreement to implement border-crossing initiative.

Sec. 3.

(1) The secretary of state with the approval of the state administrative board created under 1921 PA 2, MCL 17.1 to 17.3, may enter into a memorandum of understanding with any federal agency for the purpose of obtaining approval of an enhanced driver license or enhanced official state personal identification card as proof of identity and citizenship for persons entering the United States at land and sea ports.

(2) In conjunction with a federal agency and with the approval of the state administrative board created under 1921 PA 2, MCL 17.1 to 17.3, the secretary of state may enter into an agreement with the United Mexican States, Canada, or a Canadian province for the purpose of implementing a border-crossing initiative.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.304 Enhanced driver's license or enhanced official state personal identification card; issuance; security measures; radio frequency identification technology; requirements in addition to requirements for standard driver license or official state personal identification card; sanction; "sanction" defined.

Sec. 4.

(1) The secretary of state may issue an enhanced driver's license or enhanced official state personal identification card to an applicant who provides satisfactory proof of his or her full legal name, United States citizenship, identity, date of birth, social security number, residence address, and a photographic identity document. An applicant may choose to apply for a standard driver license or standard official state personal identification card or an enhanced driver license or enhanced state personal identification card.

(2) An enhanced driver license or enhanced official state personal identification card shall include reasonable security measures to protect against unauthorized disclosure of personal information regarding residents of this state that is contained in the enhanced driver license or enhanced official state personal identification card.

(3) An enhanced driver license or enhanced official state personal identification card may include radio frequency identification technology that is limited to a randomly assigned number which shall be encrypted if agreed to by the department of homeland security, and does not include biometric data. The secretary of state shall ensure that the radio frequency identification technology is secure from unauthorized data access and includes reasonable security measures to protect against unauthorized disclosure of personal information. An applicant shall be required to sign a declaration acknowledging his or her understanding of the radio frequency identification technology before he or she is issued an enhanced driver license or enhanced official state personal identification card.

(4) The requirements of this act are in addition to the requirements otherwise imposed on individuals who apply for a standard driver license or standard official state personal identification card.

(5) The holder of an enhanced driver license issued under this act is subject to every licensing sanction provided under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923. As used in this subsection, "licensing sanction" means the restriction, suspension, revocation, or denial of a driver license; the addition of points to a driving record; the assessment of a driver responsibility fee; the assessment of a civil fine or criminal penalty resulting from a conviction; a civil infraction determination; the imposition of probationary terms and conditions; or any other penalty provided under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.305 Items to be provided to secretary of state; facial image or signature; display of social security number prohibited; examination and verification of application and other documentation; rejection of application; retention of copies or digital images of documents or facial image; disclosure of digital images of documents; compilation or maintenance of database limited.

Sec. 5.

(1) An applicant who chooses to apply for an enhanced driver license or enhanced official state personal identification card shall provide all of the following items to the secretary of state in the manner prescribed by the secretary of state:

(a) A completed application indicating the applicant's full legal name, any legal name change resulting from the applicant's adoption, marriage, divorce, or a court order, date of birth, residence address, height, gender, eye color, social security number, signature, and, if applicable, the applicant's intention to be an organ donor as provided under section 307 of the Michigan vehicle code, 1949 PA 300, MCL 257.307, or section 2 of 1972 PA 222, MCL 28.292.

(b) Documentation demonstrating the applicant's United States citizenship, full legal name, any legal name change resulting from the applicant's adoption, marriage, divorce, or a court order, date of birth, residence address, and social security number.

(c) The applicant's signed certification that the information presented by the applicant is true and correct to the best of the applicant's knowledge.

(d) The fee prescribed under section 6.

(2) An applicant who applies for an enhanced driver license or enhanced official state personal identification card shall have his or her facial image and signature captured or reproduced by the secretary of state at the time of application. A person's facial image or signature may be made available by this state and used as follows:

(a) By a federal, state, or local government agency for any law enforcement purpose authorized by law.

(b) By another state to the extent required by federal law.

(c) By the secretary of state for any purpose specifically authorized by law.

(d) For any other purpose as determined by the secretary of state, if a person provides his or her written authorization for the release of his or her own facial image or signature.

(e) As otherwise required by law.

(3) Except as otherwise provided under subsection (2), the secretary of state shall not disclose a person's facial image, signature, social security number, or copies or digital images of documents retained under this act.

(4) An enhanced driver license or enhanced official state personal identification card issued under this act shall not display a person's social security number on the face of the card.

(5) The secretary of state shall examine and verify the genuineness, regularity, and legality of every application and other documentation submitted to the secretary of state for an enhanced driver license or enhanced official state personal identification card, and may in all cases investigate as the secretary of state considers necessary or require additional information, and shall reject any application if not satisfied of the genuineness, regularity, and legality of the application or supporting documentation or the truth of any statement contained in the application or supporting documentation, or for any other reason authorized by law. A decision by the secretary of state to reject an application under this subsection may be appealed under section 631 of the revised judicature act of 1961, 1961 PA 236, MCL 600.631.

(6) The secretary of state shall retain copies or digital images of documents provided by the applicant to the secretary of state under this act.

(7) The facial image of an applicant for a license or card under this act who was not issued an enhanced driver license or enhanced official state personal identification card shall be retained for not less than 1 year, unless fraud is suspected, in which case a record containing the applicant's facial image and the reason for denial shall be retained for not less than 10 years.

(8) The secretary of state may disclose digital images of documents retained under this act to a federal, state, or local government agency for any law enforcement purpose authorized by law. Except as otherwise provided in this act, copies or digital images of documents retained under this act are exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(9) The secretary of state shall not compile or maintain a database under this act that may be shared with a country other than the United States.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.306 Fees.

Sec. 6.

(1) An application for an original enhanced driver license or enhanced official state personal identification card shall be accompanied by payment of a fee of not more than $50.00.

(2) The renewal fee for an enhanced driver license or enhanced official state personal identification card renewed under this act shall be not more than $50.00. However, if an enhanced driver license or enhanced official state personal identification card is expired at the time of renewal, the fee shall be the same as the fee provided under subsection (1).

(3) Money from fees collected under subsections (1) and (2) shall be deposited into the enhanced driver license and enhanced official state personal identification card fund created in section 7 after distribution as follows:

(a) The secretary of state shall refund to each county or municipality acting as an examining officer or examining bureau $2.50 for each applicant examined for an original enhanced driver license, if the application is not denied and the money refunded is paid to the county or local treasurer and is appropriated to the county, municipality, or officer or bureau receiving the money for the purpose of carrying out this act.

(b) The state treasurer shall deposit the sum of $4.00 to the traffic law enforcement and safety fund created in section 819a of the Michigan vehicle code, 1949 PA 300, MCL 257.819a, for each person examined for an original or renewal enhanced driver license.

(c) Four dollars and 50 cents of an original enhanced driver license and $6.00 of a renewal enhanced driver license shall be appropriated to the transportation economic development fund established in section 2 of 1987 PA 231, MCL 247.902, and shall not be appropriated for any other purpose in any act making appropriations of state funds.

(d) The money remaining after distributions are made under subdivisions (a) through (c) shall remain in the enhanced driver license and enhanced official state personal identification card fund created under section 7.

(4) The secretary of state may assess a fee for issuing a duplicate or corrected enhanced driver license or enhanced official state personal identification card. A fee assessed under this subsection shall not exceed the following amounts:

(a) Thirty dollars for an enhanced driver license that is an operator's license.

(b) Forty dollars for an enhanced driver license that is a chauffeur's license.

(c) Thirty dollars for an enhanced official state personal identification card.

(5) A fee shall not be charged under subsection (4) for a change of address, to correct a departmental error, or to add or remove a heart insignia described in section 310 of the Michigan vehicle code, 1949 PA 300, MCL 257.310.

(6) Fees collected under subsection (4) shall be deposited to the enhanced driver license and enhanced official state personal identification card fund created under section 7.

(7) A fee paid under this section is nonrefundable, except for administrative error.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008 ;-- Am. 2009, Act 211, Imd. Eff. Jan. 4, 2010



Section 28.307 Enhanced driver license and enhanced official state personal identification card fund; creation; disposition of money and assets; investment; money remaining at close of fiscal year; secretary of state as administrator; expenditure.

Sec. 7.

(1) The enhanced driver license and enhanced official state personal identification card fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The secretary of state shall be the administrator of the fund for auditing purposes.

(5) The secretary of state shall expend money from the fund, upon appropriation, to pay the necessary expenses incurred by the secretary of state in the administration and enforcement of this act.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008



Section 28.308 Conduct as felony; penalty.

Sec. 8.

A person who makes a false certification or statement in applying for an enhanced driver license or enhanced official state personal identification card is guilty of a felony punishable by imprisonment for not more than 5 years or a fine of not more than $5,000.00, or both.

History: 2008, Act 23, Imd. Eff. Mar. 13, 2008






Act 203 of 1937 DISPOSITION OF STOLEN PROPERTY (28.401 - 28.406)

Section 28.401 Stolen property recovered by state police; holding period.

Sec. 1.

The provisions of this act shall apply to any stolen money or other property recovered by the Michigan state police which shall not be claimed within 6 months after said recovery.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.401



Section 28.402 Stolen property recovered and unclaimed; report to state administrative board.

Sec. 2.

Forthwith after the expiration of said 6 months period, the commissioner of the Michigan state police shall report to the state administrative board, listing the money or other property so recovered and held, and requesting authority from the state administrative board to turn any money over to the state treasurer to be credited to the general fund and requesting authority from the state administrative board to sell at public sale any other property so recovered and held.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.402



Section 28.403 Stolen property; authority for sale; publication of notice.

Sec. 3.

The state administrative board shall act on the request of the commissioner of the Michigan state police within 6 months after the receipt of such request. In case authority is granted to the commissioner of the Michigan state police to turn any money so recovered and held over to the state treasurer or to sell any other property so recovered and held, the commissioner of the Michigan state police shall post 3 notices in the county in which the stolen money or other property was recovered, and also publish notice in a newspaper of general circulation in such county by insertions in 2 issues of said newspaper. Said notice shall describe the money so recovered and held and also the other property so recovered and held, together with the time and place of public sale at which said other property may be purchased by the highest bidder. Up until the said date of sale, the money or other property may be claimed at the East Lansing post of the Michigan state police, and if ownership is proved, such money or other property shall be turned over to the claimant, and the sale cancelled insofar as such property is concerned.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.403



Section 28.404 Stolen property; receipts from sale credited to general fund.

Sec. 4.

After the holding of any such sale, the money received from such sale, after deducting the cost of the conducting thereof, and any other money recovered and held included in the notice provided for in section 3, shall be turned over to the state treasurer to be credited to the general fund of the state.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.404



Section 28.405 Stolen property; claim invalid after notice and sale.

Sec. 5.

Except as provided in section 6 hereof, no claim shall be valid to obtain any money or other property recovered by the Michigan state police, after notice and sale as provided in section 3 of this act, said property and money being considered as abandoned and belonging to the state of Michigan.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.405



Section 28.406 Stolen property; claim proved after notice and sale.

Sec. 6.

Provided, however, That the owner of the stolen property may prove his claim by proving the identity of the property and be reimbursed from the state treasurer in an amount not to exceed the amount paid for such goods at said sale, if such proof is accepted by the administrative board after the sale: Provided, however, That such claim shall have been filed with the state administrative board not later than 6 months after such sale.

History: 1937, Act 203, Eff. Oct. 29, 1937 ;-- CL 1948, 28.406






Act 294 of 1945 REPORT OF STOLEN AND RECOVERED PROPERTY (28.411 - 28.413)

Section 28.411 Stolen and recovered personal property; report to state police, form.

Sec. 1.

It shall be the duty of all law enforcement officers to report to the Michigan state police all stolen and all recovered personal property of a value of $25.00 or over: Provided, That a report shall not be required with respect to personal property recovered, and the owner thereof known, within 48 hours of the receipt of the report of such stolen personal property. Such reports shall be made upon forms prescribed and furnished by the Michigan state police, within 48 hours of the receipt of the report of such stolen or recovered personal property.

History: 1945, Act 294, Eff. Sept. 6, 1945 ;-- CL 1948, 28.411



Section 28.412 Stolen and recovered personal property; records and files maintained.

Sec. 2.

The commissioner of the Michigan state police shall maintain adequate records and files with respect to such stolen and recovered personal property, and shall report the recovery thereof to the law enforcement officer reporting the personal property as stolen. Such records and files shall be available to law enforcement officers.

History: 1945, Act 294, Eff. Sept. 6, 1945 ;-- CL 1948, 28.412



Section 28.413 Motor vehicles excepted from act.

Sec. 3.

The provisions of this act shall not cover or apply to stolen and recovered motor vehicles.

History: 1945, Act 294, Eff. Sept. 6, 1945 ;-- CL 1948, 28.413






Act 372 of 1927 FIREARMS (28.421 - 28.435)

Section 28.421 Definitions; lawful owning, possessing, carrying, or transporting of pistol greater than 26 inches in length; conditions; firearm not considered as pistol; election.

***** 28.421 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.421.amended *****

Sec. 1.

(1) As used in this act:

(a) "Corrections officer of the department of corrections" means a state correctional officer as that term is defined in section 2 of the correctional officers' training act of 1982, 1982 PA 415, MCL 791.502.

(b) "Felony" means, except as otherwise provided in this subdivision, that term as defined in section 1 of chapter I of the code of criminal procedure, 1927 PA 175, MCL 761.1, or a violation of a law of the United States or another state that is designated as a felony or that is punishable by death or by imprisonment for more than 1 year. Felony does not include a violation of a penal law of this state that is expressly designated as a misdemeanor.

(c) "Firearm" means any weapon which will, is designed to, or may readily be converted to expel a projectile by action of an explosive.

(d) "Firearms records" means any form, information, or record required for submission to a government agency under sections 2, 2a, 2b, and 5b, or any form, permit, or license issued by a government agency under this act.

(e) "Local corrections officer" means that term as defined in section 2 of the local corrections officers training act, 2003 PA 125, MCL 791.532.

(f) "Misdemeanor" means a violation of a penal law of this state or violation of a local ordinance substantially corresponding to a violation of a penal law of this state that is not a felony or a violation of an order, rule, or regulation of a state agency that is punishable by imprisonment or a fine that is not a civil fine, or both.

(g) "Parole or probation officer of the department of corrections" means any individual employed by the department of corrections to supervise felony probationers or parolees or that individual's immediate supervisor.

(h) "Peace officer" means, except as otherwise provided in this act, an individual who is employed as a law enforcement officer, as that term is defined under section 2 of the commission on law enforcement standards act, 1965 PA 203, MCL 28.602, by this state or another state, a political subdivision of this state or another state, or the United States, and who is required to carry a firearm in the course of his or her duties as a law enforcement officer.

(i) "Pistol" means a loaded or unloaded firearm that is 26 inches or less in length, or a loaded or unloaded firearm that by its construction and appearance conceals it as a firearm.

(j) "Purchaser" means a person who receives a pistol from another person by purchase or gift.

(k) "Reserve peace officer", "auxiliary officer", or "reserve officer" means, except as otherwise provided in this act, an individual authorized on a voluntary or irregular basis by a duly authorized police agency of this state or a political subdivision of this state to act as a law enforcement officer, who is responsible for the preservation of the peace, the prevention and detection of crime, and the enforcement of the general criminal laws of this state, and who is otherwise eligible to possess a firearm under this act.

(l) "Retired corrections officer of the department of corrections" means an individual who was a corrections officer of the department of corrections and who retired in good standing from his or her employment as a corrections officer of the department of corrections.

(m) "Retired federal law enforcement officer" means an individual who was an officer or agent employed by a law enforcement agency of the United States government whose primary responsibility was enforcing laws of the United States, who was required to carry a firearm in the course of his or her duties as a law enforcement officer, and who retired in good standing from his or her employment as a federal law enforcement officer.

(n) "Retired parole or probation officer of the department of corrections" means an individual who was a parole or probation officer of the department of corrections and who retired in good standing from his or her employment as a parole or probation officer of the department of corrections.

(o) "Retired police officer" or "retired law enforcement officer" means an individual who was a police officer or law enforcement officer who was certified as described under section 9a of the commission on law enforcement standards act, 1965 PA 203, MCL 28.609a, and retired in good standing from his or her employment as a police officer or law enforcement officer. A police officer or law enforcement officer retired in good standing if he or she receives a pension or other retirement benefit for his or her service as a police officer or law enforcement officer or actively maintained a Michigan commission on law enforcement standards or equivalent state certification for 10 or more consecutive years.

(p) "Seller" means a person who sells or gives a pistol to another person.

(q) "State court judge" means a judge of the district court, circuit court, probate court, or court of appeals or justice of the supreme court of this state who is serving either by election or appointment.

(r) "State court retired judge" means a judge or justice described in subdivision (q) who is retired, or a retired judge of the recorders court.

(2) A person may lawfully own, possess, carry, or transport as a pistol a firearm greater than 26 inches in length if all of the following conditions apply:

(a) The person registered the firearm as a pistol under section 2 or 2a before January 1, 2013.

(b) The person who registered the firearm as described in subdivision (a) has maintained registration of the firearm since January 1, 2013 without lapse.

(c) The person possesses a copy of the license or record issued to him or her under section 2 or 2a.

(3) A person who satisfies all of the conditions listed under subsection (2) nevertheless may elect to have the firearm not be considered to be a pistol. A person who makes the election under this subsection shall notify the department of state police of the election in a manner prescribed by that department.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16749 ;-- CL 1948, 28.421 ;-- Am. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 1992, Act 219, Imd. Eff. Oct. 13, 1992 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2008, Act 407, Eff. Apr. 6, 2009 ;-- Am. 2012, Act 243, Eff. Jan. 1, 2013 ;-- Am. 2014, Act 203, Eff. Dec. 21, 2014 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2015, Act 16, Eff. July 13, 2015 ;-- Am. 2015, Act 25, Eff. July 1, 2015 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.421.amended Definitions; lawful owning, possessing, carrying, or transporting of pistol greater than 26 inches in length; conditions; firearm not considered as pistol; election.

***** 28.421.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 1.

(1) As used in this act:

(a) "Corrections officer of the department of corrections" means a state correctional officer as that term is defined in section 2 of the correctional officers' training act of 1982, 1982 PA 415, MCL 791.502.

(b) "Felony" means, except as otherwise provided in this subdivision, that term as defined in section 1 of chapter I of the code of criminal procedure, 1927 PA 175, MCL 761.1, or a violation of a law of the United States or another state that is designated as a felony or that is punishable by death or by imprisonment for more than 1 year. Felony does not include a violation of a penal law of this state that is expressly designated as a misdemeanor.

(c) "Firearm" means any weapon which will, is designed to, or may readily be converted to expel a projectile by action of an explosive.

(d) "Firearms records" means any form, information, or record required for submission to a government agency under sections 2, 2a, 2b, and 5b, or any form, permit, or license issued by a government agency under this act.

(e) "Local corrections officer" means that term as defined in section 2 of the local corrections officers training act, 2003 PA 125, MCL 791.532.

(f) "Misdemeanor" means a violation of a penal law of this state or violation of a local ordinance substantially corresponding to a violation of a penal law of this state that is not a felony or a violation of an order, rule, or regulation of a state agency that is punishable by imprisonment or a fine that is not a civil fine, or both.

(g) "Parole or probation officer of the department of corrections" means any individual employed by the department of corrections to supervise felony probationers or parolees or that individual's immediate supervisor.

(h) "Peace officer" means, except as otherwise provided in this act, an individual who is employed as a law enforcement officer, as that term is defined under section 2 of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.602, by this state or another state, a political subdivision of this state or another state, or the United States, and who is required to carry a firearm in the course of his or her duties as a law enforcement officer.

(i) "Pistol" means a loaded or unloaded firearm that is 26 inches or less in length, or a loaded or unloaded firearm that by its construction and appearance conceals it as a firearm.

(j) "Purchaser" means a person who receives a pistol from another person by purchase or gift.

(k) "Reserve peace officer", "auxiliary officer", or "reserve officer" means, except as otherwise provided in this act, an individual authorized on a voluntary or irregular basis by a duly authorized police agency of this state or a political subdivision of this state to act as a law enforcement officer, who is responsible for the preservation of the peace, the prevention and detection of crime, and the enforcement of the general criminal laws of this state, and who is otherwise eligible to possess a firearm under this act.

(l) "Retired corrections officer of the department of corrections" means an individual who was a corrections officer of the department of corrections and who retired in good standing from his or her employment as a corrections officer of the department of corrections.

(m) "Retired federal law enforcement officer" means an individual who was an officer or agent employed by a law enforcement agency of the United States government whose primary responsibility was enforcing laws of the United States, who was required to carry a firearm in the course of his or her duties as a law enforcement officer, and who retired in good standing from his or her employment as a federal law enforcement officer.

(n) "Retired parole or probation officer of the department of corrections" means an individual who was a parole or probation officer of the department of corrections and who retired in good standing from his or her employment as a parole or probation officer of the department of corrections.

(o) "Retired police officer" or "retired law enforcement officer" means an individual who was a police officer or law enforcement officer who was licensed or certified as described in the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, and retired in good standing from his or her employment as a police officer or law enforcement officer. A police officer or law enforcement officer retired in good standing if he or she receives a pension or other retirement benefit for his or her service as a police officer or law enforcement officer or actively maintained a Michigan commission on law enforcement standards or equivalent state certification or license for not less than 10 consecutive years.

(p) "Seller" means a person who sells or gives a pistol to another person.

(q) "State court judge" means a judge of the district court, circuit court, probate court, or court of appeals or justice of the supreme court of this state who is serving either by election or appointment.

(r) "State court retired judge" means a judge or justice described in subdivision (q) who is retired, or a retired judge of the recorders court.

(2) A person may lawfully own, possess, carry, or transport as a pistol a firearm greater than 26 inches in length if all of the following conditions apply:

(a) The person registered the firearm as a pistol under section 2 or 2a before January 1, 2013.

(b) The person who registered the firearm as described in subdivision (a) has maintained registration of the firearm since January 1, 2013 without lapse.

(c) The person possesses a copy of the license or record issued to him or her under section 2 or 2a.

(3) A person who satisfies all of the conditions listed under subsection (2) nevertheless may elect to have the firearm not be considered to be a pistol. A person who makes the election under this subsection shall notify the department of state police of the election in a manner prescribed by that department.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16749 ;-- CL 1948, 28.421 ;-- Am. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 1992, Act 219, Imd. Eff. Oct. 13, 1992 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2008, Act 407, Eff. Apr. 6, 2009 ;-- Am. 2012, Act 243, Eff. Jan. 1, 2013 ;-- Am. 2014, Act 203, Eff. Dec. 21, 2014 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2015, Act 16, Eff. July 13, 2015 ;-- Am. 2015, Act 25, Eff. July 1, 2015 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015 ;-- Am. 2016, Act 301, Eff. Jan. 2, 2017
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.421a Concealed pistol licenses; issuance; creation of standardized system.

Sec. 1a.

It is the intent of the legislature to create a standardized system for issuing concealed pistol licenses to prevent criminals and other violent individuals from obtaining a license to carry a concealed pistol, to allow law abiding residents to obtain a license to carry a concealed pistol, and to prescribe the rights and responsibilities of individuals who have obtained a license to carry a concealed pistol. It is also the intent of the legislature to grant an applicant the right to know why his or her application for a concealed pistol license is denied and to create a process by which an applicant may appeal that denial.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.421b Firearms records; confidentiality; disclosure prohibited; exceptions; violation as civil infraction; fine.

Sec. 1b.

(1) Firearms records are confidential, are not subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, and shall not be disclosed to any person, except as otherwise provided by this section.

(2) Firearms records may only be accessed and disclosed by a peace officer or authorized system user for the following purposes:

(a) The individual whose firearms records are the subject of disclosure poses a threat to himself or herself or other individuals, including a peace officer.

(b) The individual whose firearms records are the subject of disclosure has committed an offense with a pistol that violates a law of this state, another state, or the United States.

(c) The pistol that is the subject of the firearms records search may have been used during the commission of an offense that violates a law of this state, another state, or the United States.

(d) To ensure the safety of a peace officer.

(e) For purposes of this act.

(f) A peace officer or an authorized user has reason to believe that access to the firearms records is necessary within the commission of his or her lawful duties. The peace officer or authorized system user shall enter and record the specific reason in the system in accordance with the procedures in section 5e.

(3) A person who intentionally violates subsection (2) is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $500.00.

History: Add. 2014, Act 202, Eff. Dec. 21, 2014



Section 28.422 License to purchase, carry, possess, or transport pistol; issuance; qualifications; applications; sale of pistol; exemptions; transfer of ownership to heir or devisee; nonresident; active duty status; forging application as felony; implementation during business hours.

Sec. 2.

(1) Except as otherwise provided in this act, a person shall not purchase, carry, possess, or transport a pistol in this state without first having obtained a license for the pistol as prescribed in this section.

(2) A person who brings a pistol into this state who is on leave from active duty with the armed forces of the United States or who has been discharged from active duty with the armed forces of the United States shall obtain a license for the pistol within 30 days after his or her arrival in this state.

(3) The commissioner or chief of police of a city, township, or village police department that issues licenses to purchase, carry, possess, or transport pistols, or his or her duly authorized deputy, or the sheriff or his or her duly authorized deputy, in the parts of a county not included within a city, township, or village having an organized police department, in discharging the duty to issue licenses shall with due speed and diligence issue licenses to purchase, carry, possess, or transport pistols to qualified applicants unless he or she has probable cause to believe that the applicant would be a threat to himself or herself or to other individuals, or would commit an offense with the pistol that would violate a law of this or another state or of the United States. An applicant is qualified if all of the following circumstances exist:

(a) The person is not subject to an order or disposition for which he or she has received notice and an opportunity for a hearing, and which was entered into the law enforcement information network under any of the following:

(i) Section 464a of the mental health code, 1974 PA 258, MCL 330.1464a.

(ii) Section 5107 of the estates and protected individuals code, 1998 PA 386, MCL 700.5107, or section 444a of former 1978 PA 642.

(iii) Section 2950 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950.

(iv) Section 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950a.

(v) Section 14 of 1846 RS 84, MCL 552.14.

(vi) Section 6b of chapter V of the code of criminal procedure, 1927 PA 175, MCL 765.6b, if the order has a condition imposed under section 6b(3) of chapter V of the code of criminal procedure, 1927 PA 175, MCL 765.6b.

(vii) Section 16b of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.16b.

(b) The person is 18 years of age or older or, if the seller is licensed under 18 USC 923, is 21 years of age or older.

(c) The person is a citizen of the United States or an alien lawfully admitted into the United States and is a legal resident of this state. For the purposes of this section, a person is considered a legal resident of this state if any of the following apply:

(i) The person has a valid, lawfully obtained Michigan driver license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or an official state personal identification card issued under 1972 PA 222, MCL 28.291 to 28.300.

(ii) The person is lawfully registered to vote in this state.

(iii) The person is on active duty status with the United States armed forces and is stationed outside of this state, but the person's home of record is in this state.

(iv) The person is on active duty status with the United States armed forces and is permanently stationed in this state, but the person's home of record is in another state.

(d) A felony charge or a criminal charge listed in section 5b against the person is not pending at the time of application.

(e) The person is not prohibited from possessing, using, transporting, selling, purchasing, carrying, shipping, receiving, or distributing a firearm under section 224f of the Michigan penal code, 1931 PA 328, MCL 750.224f.

(f) The person has not been adjudged insane in this state or elsewhere unless he or she has been adjudged restored to sanity by court order.

(g) The person is not under an order of involuntary commitment in an inpatient or outpatient setting due to mental illness.

(h) The person has not been adjudged legally incapacitated in this state or elsewhere. This subdivision does not apply to a person who has had his or her legal capacity restored by order of the court.

(4) Applications for licenses under this section shall be signed by the applicant under oath upon forms provided by the director of the department of state police. Licenses to purchase, carry, possess, or transport pistols shall be executed in triplicate upon forms provided by the director of the department of state police and shall be signed by the licensing authority. Three copies of the license shall be delivered to the applicant by the licensing authority. A license is void unless used within 30 days after the date it is issued.

(5) If an individual purchases or otherwise acquires a pistol, the seller shall fill out the license forms describing the pistol, together with the date of sale or acquisition, and sign his or her name in ink indicating that the pistol was sold to or otherwise acquired by the purchaser. The purchaser shall also sign his or her name in ink indicating the purchase or other acquisition of the pistol from the seller. The seller may retain a copy of the license as a record of the transaction. The purchaser shall receive 2 copies of the license. The purchaser shall return 1 copy of the license to the licensing authority within 10 days after the date the pistol is purchased or acquired. The return of the copy to the licensing authority may be made in person or may be made by first-class mail or certified mail sent within the 10-day period to the proper address of the licensing authority. A purchaser who fails to comply with the requirements of this subsection is responsible for a state civil infraction and may be fined not more than $250.00. If a purchaser is found responsible for a state civil infraction under this subsection, the court shall notify the department of state police of that determination.

(6) Within 10 days after receiving the license copy returned under subsection (5), the licensing authority shall electronically enter the information into the pistol entry database as required by the department of state police if it has the ability to electronically enter that information. If the licensing authority does not have that ability, the licensing authority shall provide that information to the department of state police in a manner otherwise required by the department of state police. Any licensing authority that provided pistol descriptions to the department of state police under former section 9 of this act shall continue to provide pistol descriptions to the department of state police under this subsection. Within 48 hours after entering or otherwise providing the information on the license copy returned under subsection (5) to the department of state police, the licensing authority shall forward the copy of the license to the department of state police. The purchaser has the right to obtain a copy of the information placed in the pistol entry database under this subsection to verify the accuracy of that information. The licensing authority may charge a fee not to exceed $1.00 for the cost of providing the copy. The licensee may carry, use, possess, and transport the pistol for 30 days beginning on the date of purchase or acquisition only while he or she is in possession of his or her copy of the license. However, the person is not required to have the license in his or her possession while carrying, using, possessing, or transporting the pistol after this period.

(7) This section does not apply to the purchase of pistols from wholesalers by dealers regularly engaged in the business of selling pistols at retail, or to the sale, barter, or exchange of pistols kept as relics or curios not made for modern ammunition or permanently deactivated.

(8) This section does not prevent the transfer of ownership of pistols to an heir or devisee, whether by testamentary bequest or by the laws of intestacy regardless of whether the pistol is registered with this state. An individual who has inherited a pistol shall obtain a license as required in this section within 30 days of taking physical possession of the pistol. The license may be signed by a next of kin of the decedent or the person authorized to dispose of property under the estates and protected individuals code, 1998 PA 386, MCL 700.1101 to 700.8206, including when the next of kin is the individual inheriting the pistol. If the heir or devisee is not qualified for a license under this section, the heir or devisee may direct the next of kin or person authorized to dispose of property under the estates and protected individuals code, 1998 PA 386, MCL 700.1101 to 700.8206, to dispose of the pistol in any manner that is lawful and the heir or devisee considers appropriate. The person authorized to dispose of property under the estates and protected individuals code, 1998 PA 386, MCL 700.1101 to 700.8206, is not required to obtain a license under this section if he or she takes temporary lawful possession of the pistol in the process of disposing of the pistol pursuant to the decedent's testamentary bequest or the laws of intestacy. A law enforcement agency may not seize or confiscate a pistol being transferred by testamentary bequest or the laws of intestacy unless the heir or devisee does not qualify for obtaining a license under this section and the next of kin or person authorized to dispose of property under the estates and protected individuals code, 1998 PA 386, MCL 700.1101 to 700.8206, is unable to retain his or her temporary possession of the pistol or find alternative lawful storage. If a law enforcement agency seizes or confiscates a pistol under this subsection, the heir or devisee who is not qualified to obtain a license under this section retains ownership interest in the pistol and, within 30 days of being notified of the seizure or confiscation, may file with a court of competent jurisdiction to direct the law enforcement agency to lawfully transfer or otherwise dispose of the pistol. A pistol seized under this subsection shall not be destroyed, sold, or used while in possession of the seizing entity or its agents until 30 days have passed since the heir or devisee has been notified of the seizure and no legal action regarding the lawful possession or ownership of the seized pistol has been filed in any court and is pending. As used in this subsection:

(a) "Devisee" means that term as defined in section 1103 of the estates and protected individuals code, 1998 PA 386, MCL 700.1103.

(b) "Heir" means that term as defined in section 1104 of the estates and protected individuals code, 1998 PA 386, MCL 700.1104.

(9) An individual who is not a resident of this state is not required to obtain a license under this section if all of the following conditions apply:

(a) The individual is licensed in his or her state of residence to purchase, carry, or transport a pistol.

(b) The individual is in possession of the license described in subdivision (a).

(c) The individual is the owner of the pistol he or she possesses, carries, or transports.

(d) The individual possesses the pistol for a lawful purpose.

(e) The individual is in this state for a period of 180 days or less and does not intend to establish residency in this state.

(10) An individual who is a nonresident of this state shall present the license described in subsection (9)(a) upon the demand of a police officer. An individual who violates this subsection is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $100.00, or both.

(11) The licensing authority may require a person claiming active duty status with the United States armed forces to provide proof of 1 or both of the following:

(a) The person's home of record.

(b) Permanent active duty assignment in this state.

(12) This section does not apply to a person who is younger than the age required under subsection (3)(b) and who possesses a pistol if all of the following conditions apply:

(a) The person is not otherwise prohibited from possessing that pistol.

(b) The person is at a recognized target range.

(c) The person possesses the pistol for the purpose of target practice or instruction in the safe use of a pistol.

(d) The person is in the physical presence and under the direct supervision of any of the following:

(i) The person's parent.

(ii) The person's guardian.

(iii) An individual who is 21 years of age or older, who is authorized by the person's parent or guardian, and who has successfully completed a pistol safety training course or class that meets the requirements of section 5j(1)(a), (b), or (d), and received a certificate of completion.

(e) The owner of the pistol is physically present.

(13) This section does not apply to a person who possesses a pistol if all of the following conditions apply:

(a) The person is not otherwise prohibited from possessing a pistol.

(b) The person is at a recognized target range or shooting facility.

(c) The person possesses the pistol for the purpose of target practice or instruction in the safe use of a pistol.

(d) The owner of the pistol is physically present and supervising the use of the pistol.

(14) A person who forges any matter on an application for a license under this section is guilty of a felony, punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

(15) A licensing authority shall implement this section during all of the licensing authority's normal business hours and shall set hours for implementation that allow an applicant to use the license within the time period set forth in subsection (4).

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16750 ;-- Am. 1931, Act 333, Imd. Eff. June 16, 1931 ;-- Am. 1941, Act 112, Imd. Eff. May 21, 1941 ;-- Am. 1943, Act 51, Imd. Eff. Mar. 30, 1943 ;-- CL 1948, 28.422 ;-- Am. 1949, Act 170, Eff. Sept. 23, 1949 ;-- Am. 1957, Act 259, Eff. Sept. 27, 1957 ;-- Am. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 158, Eff. Nov. 2, 1967 ;-- Am. 1968, Act 301, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 15, Imd. Eff. Feb. 19, 1972 ;-- Am. 1986, Act 161, Eff. Aug. 1, 1986 ;-- Am. 1990, Act 320, Eff. Mar. 28, 1991 ;-- Am. 1992, Act 219, Imd. Eff. Oct. 13, 1992 ;-- Am. 1992, Act 220, Imd. Eff. Oct. 13, 1992 ;-- Am. 1994, Act 338, Eff. Apr. 1, 1996 ;-- Am. 2004, Act 101, Imd. Eff. May 13, 2004 ;-- Am. 2008, Act 195, Eff. Jan. 7, 2009 ;-- Am. 2008, Act 406, Imd. Eff. Jan. 6, 2009 ;-- Am. 2010, Act 20, Imd. Eff. Mar. 25, 2010 ;-- Am. 2012, Act 377, Imd. Eff. Dec. 18, 2012 ;-- Am. 2014, Act 201, Imd. Eff. June 24, 2014 ;-- Am. 2015, Act 37, Imd. Eff. May 21, 2015 ;-- Am. 2015, Act 200, Eff. Feb. 22, 2016
Constitutionality: The Michigan Court of Appeals held in Chan v City of Troy, 220 Mich App 376; 559 NW2d 374 (1997), that the citizen requirement, now MCL 28.422(3)(c), for a permit to purchase a pistol contained in MCL 28.422(3)(b) violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution and is unconstitutional.
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.422a Individuals not required to obtain license; completion of record by seller; duties of purchaser; noncompliance as state civil infraction; penalty; entering information into pistol entry database; obtaining copy of information; exemption; material false statement as felony; penalty; rules; verification; definitions.

***** 28.422a THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.422a.amended *****

Sec. 2a.

(1) The following individuals are not required to obtain a license under section 2 to purchase, carry, possess, use, or transport a pistol:

(a) An individual licensed under section 5b, except for an individual who has an emergency license issued under section 5a(4) or a receipt serving as a concealed pistol license under section 5b(9) or 5l(3).

(b) A federally licensed firearms dealer.

(c) An individual who purchases a pistol from a federally licensed firearms dealer in compliance with 18 USC 922(t).

(d) An individual currently employed as a police officer, certified under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

(2) If an individual described in subsection (1) purchases or otherwise acquires a pistol, the seller shall complete a record in triplicate on a form provided by the department of state police. The record shall include the purchaser's concealed weapon license number, the number of the purchaser's certificate issued under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616, or, if the purchaser is a federally licensed firearms dealer, his or her dealer license number. If the purchaser is not licensed under section 5b or does not have a certificate issued under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616, and is not a federally licensed firearms dealer, the record shall include the dealer license number of the federally licensed firearms dealer who is selling the pistol. The purchaser shall sign the record. The seller may retain 1 copy of the record. The purchaser shall receive 2 copies of the record and forward 1 copy to the police department of the city, village, or township in which the purchaser resides, or, if the purchaser does not reside in a city, village, or township having a police department, to the county sheriff, within 10 days following the purchase or acquisition. The return of the copy to the police department or county sheriff may be made in person or may be made by first-class mail or certified mail sent within the 10-day period to the proper address of the police department or county sheriff. A purchaser who fails to comply with the requirements of this subsection is responsible for a state civil infraction and may be fined not more than $250.00. If a purchaser is found responsible for a state civil infraction under this subsection, the court shall notify the department of state police. If the purchaser is licensed under section 5b, the court shall notify the licensing authority of that determination.

(3) Within 10 days after receiving the record copy returned under subsection (2), the police department or county sheriff shall electronically enter the information into the pistol entry database as required by the department of state police if it has the ability to electronically enter that information. If the police department or county sheriff does not have that ability, the police department or county sheriff shall provide that information to the department of state police in a manner otherwise required by the department of state police. Any police department or county sheriff that provided pistol descriptions to the department of state police under former section 9 of this act shall continue to provide pistol descriptions to the department of state police under this subsection. Within 48 hours after entering or otherwise providing the information on the record copy returned under subsection (2) to the department of state police, the police department or county sheriff shall forward the copy of the record to the department of state police. The purchaser has the right to obtain a copy of the information placed in the pistol entry database under this subsection to verify the accuracy of that information. The police department or county sheriff may charge a fee not to exceed $1.00 for the cost of providing the copy. The purchaser may carry, use, possess, and transport the pistol for 30 days beginning on the date of purchase or acquisition only while he or she is in possession of his or her copy of the record. However, the person is not required to have the record in his or her possession while carrying, using, possessing, or transporting the pistol after this period.

(4) This section does not apply to a person or entity exempt under section 2(7).

(5) An individual who makes a material false statement on a sales record under this section is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,500.00, or both.

(6) The department of state police may promulgate rules to implement this section.

(7) The Michigan commission on law enforcement standards shall provide certificate information to the department of state police to verify the requirements of this section.

(8) As used in this section:

(a) Before December 18, 2012, "federally licensed firearms dealer" means an individual who holds a type 01 dealer license under 18 USC 923.

(b) Beginning December 18, 2012, "federally licensed firearms dealer" means a person licensed to sell firearms under 18 USC 923.

(c) "Person" means an individual, partnership, corporation, association, or other legal entity.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2008, Act 194, Eff. Jan. 7, 2009 ;-- Am. 2010, Act 210, Eff. Feb. 15, 2011 ;-- Am. 2012, Act 377, Imd. Eff. Dec. 18, 2012 ;-- Am. 2013, Act 3, Eff. Mar. 12, 2013 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2016, Act 6, Eff. May 2, 2016



Section 28.422a.amended Individuals not required to obtain license; completion of record by seller; duties of purchaser; noncompliance as state civil infraction; penalty; entering information into pistol entry database; obtaining copy of information; exemption; material false statement as felony; penalty; rules; verification; definitions.

***** 28.422a.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 2a.

(1) The following individuals are not required to obtain a license under section 2 to purchase, carry, possess, use, or transport a pistol:

(a) An individual licensed under section 5b, except for an individual who has an emergency license issued under section 5a(4) or a receipt serving as a concealed pistol license under section 5b(9) or 5l(3).

(b) A federally licensed firearms dealer.

(c) An individual who purchases a pistol from a federally licensed firearms dealer in compliance with 18 USC 922(t).

(d) An individual currently employed as a police officer who is licensed or certified under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(2) If an individual described in subsection (1) purchases or otherwise acquires a pistol, the seller shall complete a record in triplicate on a form provided by the department of state police. The record shall include the purchaser's concealed weapon license number, the number of the purchaser's license or certificate issued under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, or, if the purchaser is a federally licensed firearms dealer, his or her dealer license number. If the purchaser is not licensed under section 5b or does not have a license or certificate issued under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, and is not a federally licensed firearms dealer, the record shall include the dealer license number of the federally licensed firearms dealer who is selling the pistol. The purchaser shall sign the record. The seller may retain 1 copy of the record. The purchaser shall receive 2 copies of the record and forward 1 copy to the police department of the city, village, or township in which the purchaser resides, or, if the purchaser does not reside in a city, village, or township having a police department, to the county sheriff, within 10 days following the purchase or acquisition. The return of the copy to the police department or county sheriff may be made in person or may be made by first-class mail or certified mail sent within the 10-day period to the proper address of the police department or county sheriff. A purchaser who fails to comply with the requirements of this subsection is responsible for a state civil infraction and may be fined not more than $250.00. If a purchaser is found responsible for a state civil infraction under this subsection, the court shall notify the department of state police. If the purchaser is licensed under section 5b, the court shall notify the licensing authority of that determination.

(3) Within 10 days after receiving the record copy returned under subsection (2), the police department or county sheriff shall electronically enter the information into the pistol entry database as required by the department of state police if it has the ability to electronically enter that information. If the police department or county sheriff does not have that ability, the police department or county sheriff shall provide that information to the department of state police in a manner otherwise required by the department of state police. Any police department or county sheriff that provided pistol descriptions to the department of state police under former section 9 of this act shall continue to provide pistol descriptions to the department of state police under this subsection. Within 48 hours after entering or otherwise providing the information on the record copy returned under subsection (2) to the department of state police, the police department or county sheriff shall forward the copy of the record to the department of state police. The purchaser has the right to obtain a copy of the information placed in the pistol entry database under this subsection to verify the accuracy of that information. The police department or county sheriff may charge a fee not to exceed $1.00 for the cost of providing the copy. The purchaser may carry, use, possess, and transport the pistol for 30 days beginning on the date of purchase or acquisition only while he or she is in possession of his or her copy of the record. However, the person is not required to have the record in his or her possession while carrying, using, possessing, or transporting the pistol after this period.

(4) This section does not apply to a person or entity exempt under section 2(7).

(5) An individual who makes a material false statement on a sales record under this section is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,500.00, or both.

(6) The department of state police may promulgate rules to implement this section.

(7) The Michigan commission on law enforcement standards shall provide license or certificate information, as applicable, to the department of state police to verify the requirements of this section.

(8) As used in this section:

(a) "Federally licensed firearms dealer" means a person licensed to sell firearms under 18 USC 923.

(b) "Person" means an individual, partnership, corporation, association, or other legal entity.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2008, Act 194, Eff. Jan. 7, 2009 ;-- Am. 2010, Act 210, Eff. Feb. 15, 2011 ;-- Am. 2012, Act 377, Imd. Eff. Dec. 18, 2012 ;-- Am. 2013, Act 3, Eff. Mar. 12, 2013 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2016, Act 6, Eff. May 2, 2016 ;-- Am. 2016, Act 301, Eff. Jan. 2, 2017



Section 28.422b Entry of order or disposition into law enforcement information network; written notice; person subject of order; request to amend inaccuracy; notice of grant or denial of request; hearing; entry of personal protection order; service required.

Sec. 2b.

(1) Except as provided in subsection (5), upon entry of an order or disposition into the law enforcement information network under any provision of law described in section 2(3)(a), the department of state police shall immediately send written notice of that entry to the person who is the subject of the order or disposition. The notice shall be sent by first-class mail to the last known address of the person. The notice shall include at least all of the following:

(a) The name of the person.

(b) The date the order or disposition was entered into the law enforcement information network.

(c) A statement that the person cannot obtain a license to purchase a pistol or obtain a concealed weapon license until the order or disposition is removed from the law enforcement information network.

(d) A statement that the person may request that the state police correct or expunge inaccurate information entered into the law enforcement information network.

(2) A person who is the subject of an order entered into the law enforcement information network under any provision of law described in section 2(3)(a) may request that the department of state police do either of the following:

(a) Amend an inaccuracy in the information entered into the law enforcement information network under any provision of law described in section 2(3)(a).

(b) Expunge the person's name and other information concerning the person from the law enforcement information network regarding 1 or more specific entries in the law enforcement information network under any provision of law described in section 2(3)(a) because 1 or more of the following circumstances exist:

(i) The person is not subject to an order of involuntary commitment in an inpatient or outpatient setting due to mental illness.

(ii) The person is not subject to an order or disposition determining that the person is legally incapacitated.

(iii) The person is not subject to a personal protection order issued under any of the following:

(A) Section 2950 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950.

(B) Section 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950a.

(C) Section 14 of 1846 RS 84, MCL 552.14.

(iv) The person is not subject to an order for release subject to protective conditions that prohibits the purchase or possession of a firearm by the person issued under section 6b of chapter V of the code of criminal procedure, 1927 PA 175, MCL 765.6b.

(3) Before the expiration of 30 days after a request is made to amend an inaccuracy in the law enforcement information network under subsection (2)(a) or to expunge 1 or more specific entries from the law enforcement information network under subsection (2)(b)(i) to (iv), the department of state police shall conduct an investigation concerning the accuracy of the information contained in the law enforcement information network, either grant or deny the request and provide the person with written notice of that grant or denial. A notice of denial shall include a statement specifying the basis of the denial, and that a person may appeal the denial pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(4) If the department of state police refuses a request by a person for amendment or expunction under subsection (2), or fails to act within 30 days after receiving the request under subsection (2), the person may request a hearing before a hearing officer appointed by the department of state police for a determination of whether information entered into the law enforcement information network should be amended or expunged because it is inaccurate or false. The department of state police shall conduct the hearing pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(5) The department of state police shall not send written notice of an entry of an order or disposition into the law enforcement information network as required for a personal protection order issued under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, until that department has received notice that the respondent of the order has been served with or has received notice of the personal protection order.

History: Add. 1994, Act 338, Eff. Apr. 1, 1996 ;-- Am. 2001, Act 199, Eff. Apr. 1, 2002 ;-- Am. 2014, Act 205, Eff. Dec. 21, 2014
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.423 Repealed. 2000, Act 381, Eff. July 1, 2001.



Section 28.424 Restoration of rights by circuit court; application; fee; determination; order; circumstances.

Sec. 4.

(1) A person who is prohibited from possessing, using, transporting, selling, purchasing, carrying, shipping, receiving, or distributing a firearm under section 224f(2) of the Michigan penal code, 1931 PA 328, MCL 750.224f, may apply to the circuit court in the county in which he or she resides for restoration of those rights.

(2) A person who is prohibited from possessing, using, transporting, selling, carrying, shipping, or distributing ammunition under section 224f(4) of the Michigan penal code, 1931 PA 328, MCL 750.224f, may apply to the circuit court in the county in which he or she resides for restoration of those rights.

(3) Not more than 1 application may be submitted under subsection (1) or (2) in any calendar year. The circuit court shall charge a fee as provided in section 2529 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2529, unless the court waives that fee.

(4) The circuit court shall, by written order, restore the rights of a person to possess, use, transport, sell, purchase, carry, ship, receive, or distribute a firearm or to possess, use, transport, sell, carry, ship, or distribute ammunition if the circuit court determines, by clear and convincing evidence, that all of the following circumstances exist:

(a) The person properly submitted an application for restoration of those rights as provided under this section.

(b) The expiration of 5 years after all of the following circumstances:

(i) The person has paid all fines imposed for the violation resulting in the prohibition.

(ii) The person has served all terms of imprisonment imposed for the violation resulting in the prohibition.

(iii) The person has successfully completed all conditions of probation or parole imposed for the violation resulting in the prohibition.

(c) The person's record and reputation are such that the person is not likely to act in a manner dangerous to the safety of other persons.

History: Add. 1992, Act 219, Imd. Eff. Oct. 13, 1992 ;-- Am. 2014, Act 6, Eff. May 12, 2014 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015



Section 28.425 Concealed pistol application kits.

Sec. 5.

(1) County clerks shall provide concealed pistol application kits during normal business hours and free of charge to individuals who wish to apply for licenses to carry concealed pistols. Each kit shall only contain all of the following:

(a) A concealed pistol license application form provided by the director of the department of state police.

(b) The fingerprint cards under section 5b(10), if required.

(c) Written information regarding the procedures involved in obtaining a license to carry a concealed pistol.

(d) Written information identifying entities that offer the training required under section 5b(7)(c), if maintained by the county clerk.

(2) A county clerk shall not deny an individual the right to receive a concealed pistol application kit under this section.

(3) An individual who is denied an application kit under this section and obtains an order of mandamus directing the county clerk to provide him or her with the application kit shall be awarded his or her actual and reasonable costs and attorney fees for obtaining the order.

(4) The department of state police shall provide the application kits required under this section to county clerks in an electronic format. The department of state police shall not charge a fee for the kits.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425a Elimination of county concealed weapon licensing boards; pending applications; validity and duration of concealed pistol license issued before December 1, 2015; duties of county clerk; verification by state police; applicant issued personal protection order; emergency license; requirements; notice of statutory disqualification; surrender of emergency license; compilation of firearms laws by legislative service bureau; distribution; statement.

Sec. 5a.

(1) Beginning December 1, 2015, the county concealed weapon licensing boards are eliminated. Each county concealed weapon licensing board shall transfer all license applications and official documents in its possession to the county clerk of the county in which the board is located no later than November 30, 2015. All pending applications remain in place, are considered to have a December 1, 2015 application date, and shall be processed by the county clerk as provided in this act. If an applicant has an initial or renewal application that is pending on December 1, 2015, that applicant may request a receipt from the county clerk that meets the requirements of section 5b(9) or 5l(3). The county clerk shall issue that receipt by first-class mail unless requested in person. The receipt is effective on the date the county clerk issues that receipt. The county clerk shall not charge any additional fee for receiving or processing an application previously submitted to the county concealed weapon licensing board, except as otherwise provided in this act. A license to carry a concealed pistol issued by a concealed weapon licensing board before December 1, 2015 is valid and remains in effect until the expiration of that license or as otherwise provided by law.

(2) The county clerk is responsible for all of the following:

(a) Storing and maintaining all records related to issuing a license or notice of statutory disqualification in that county.

(b) Issuing licenses to carry a concealed pistol.

(c) Issuing notices of statutory disqualification, notices of suspensions, and notices of revocations.

(3) The department of state police shall verify under section 5b(6) whether an applicant for a license to carry a concealed pistol is eligible to receive a license to carry a concealed pistol.

(4) A county clerk shall issue an emergency license to carry a concealed pistol to an applicant if the individual has obtained a personal protection order issued under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or to an applicant if a county sheriff determines that there is clear and convincing evidence to believe the safety of the applicant or the safety of a member of the applicant's family or household is endangered by the applicant's inability to immediately obtain a license to carry a concealed pistol. Clear and convincing evidence includes, but is not limited to, an application for a personal protection order, police reports and other law enforcement records, or written, audio, or visual evidence of threats to the applicant or member of the applicant's family or household. A county clerk shall only issue an emergency license to carry a concealed pistol to an applicant who has obtained a personal protection order if the individual is eligible under section 5b(7)(d), (e), (f), (h), (i), (j), (k), and (m) to receive a license based on a criminal record check through the law enforcement information network conducted by the department of state police. The county sheriff shall only issue a determination under this subsection to an individual who is eligible under section 5b(7)(d), (e), (f), (h), (i), (j), (k), and (m) to receive a license based on a criminal record check through the law enforcement information network and only after the county sheriff has taken the individual's fingerprints in compliance with section 5b(9). An emergency license shall be on a form provided by the department of state police. An applicant for an emergency license shall, within 10 business days of applying for an emergency license, complete a pistol training course under section 5j and apply for a license under section 5b. A county sheriff who makes a determination under this section, performs a criminal record check, and takes the applicant's fingerprints may charge a fee not to exceed $15.00. A county clerk may charge a fee not to exceed $10.00 for printing an emergency license. A county clerk shall deposit a fee collected by the county clerk under this subsection in the concealed pistol licensing fund of that county created in section 5x. An emergency license is unrestricted and is valid for 45 days or until the county clerk issues a license or a notice of statutory disqualification, whichever occurs first. Except as otherwise provided in this act, an emergency license is, for all other purposes of this act, a license to carry a concealed pistol. The county clerk shall include an indication on the license if an individual is exempt from the prohibitions against carrying a concealed pistol on premises described in section 5o if the applicant provides acceptable proof that he or she qualifies for that exemption. An individual shall not obtain more than 1 emergency license in any 5-year period. If a county clerk issues a notice of statutory disqualification to an applicant who received an emergency license under this section, the applicant shall immediately surrender the emergency license to the county clerk by mail or in person if that emergency license has not expired. An individual who fails to surrender a license as required by this subsection after he or she is notified of a statutory disqualification is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(5) The legislative service bureau shall compile the firearms laws of this state, including laws that apply to carrying a concealed pistol, and shall provide copies of the compilation in an electronic format to the department of state police. The department of state police shall provide a copy of the compiled laws to each county clerk in this state. The department of state police shall also provide forms to appeal any notice of statutory disqualification, or suspension or revocation of a license under this act. The department of state police shall distribute copies of the compilation and forms required under this subsection in an electronic format to each county clerk. The county clerk shall distribute a copy of the compilation and forms at no charge to each individual who applies for a license to carry a concealed pistol at the time the application is submitted. The county clerk shall require the applicant to sign a written statement acknowledging that he or she has received a copy of the compilation and forms provided under this subsection. An individual is not eligible to receive a license to carry a concealed pistol until he or she has signed the statement.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425b License application; form; contents; material false statement as felony; record; fee; verification of requirements; determination; circumstances for issuance; information of court order or conviction; fingerprints; issuance or denial; temporary license; individual moving to different county; replacement license; suspension or revocation of license; furnishing copy of application to individual; list of certified instructors; delivery of license by first-class mail; liability for civil damages; voluntary surrender of license; definitions.

Sec. 5b.

(1) Until November 30, 2015, to obtain a license to carry a concealed pistol, an individual shall apply to the concealed weapon licensing board in the county in which that individual resides. Beginning December 1, 2015, to obtain a license to carry a concealed pistol, an individual shall apply to the county clerk in the county in which the individual resides. The applicant shall file the application with the county clerk in the county in which the applicant resides during the county clerk's normal business hours. The application shall be on a form provided by the director of the department of state police. Until November 30, 2015, the application shall allow the applicant to designate whether the applicant seeks a temporary license. Beginning December 1, 2015, the application shall allow the applicant to designate whether the applicant seeks an emergency license. The application shall be signed under oath by the applicant. The oath shall be administered by the county clerk or his or her representative. Beginning December 1, 2015, not more than 1 application may be submitted under this subsection in any calendar year. Beginning December 1, 2015, an application under this subsection is not considered complete until an applicant submits all of the required information and fees and has fingerprints taken under subsection (9). Beginning December 1, 2015, an application under this subsection is considered withdrawn if an applicant does not have fingerprints taken under subsection (9) within 45 days of the date an application is filed under this subsection. Beginning December 1, 2015, a completed application under this section expires 1 year from the date of application. Beginning December 1, 2015, the county clerk shall issue the applicant a receipt for his or her application at the time the application is submitted containing the name of the applicant, the applicant's state-issued driver license or personal identification card number, the date and time the receipt is issued, the amount paid, the name of the county in which the receipt is issued, an impression of the county seal, and the statement, "This receipt was issued for the purpose of applying for a concealed pistol license and for obtaining fingerprints related to that application. This receipt does not authorize an individual to carry a concealed pistol in this state.". The application shall contain all of the following:

(a) The applicant's legal name, date of birth, the address of his or her primary residence, and, beginning December 1, 2015, his or her state-issued driver license or personal identification card number. Until November 30, 2015, if the applicant resides in a city, village, or township that has a police department, the name of the police department.

(b) A statement by the applicant that the applicant meets the criteria for a license under this act to carry a concealed pistol.

(c) Until November 30, 2015, a statement by the applicant authorizing the concealed weapon licensing board to access any record, including any medical record, pertaining to the applicant's qualifications for a license to carry a concealed pistol under this act. The applicant may request that information received by the concealed weapon licensing board under this subdivision be reviewed in a closed session. If the applicant requests that the session be closed, the concealed weapon licensing board shall close the session only for purposes of this subdivision. The applicant and his or her representative have the right to be present in the closed session. Beginning December 1, 2015, a statement by the applicant authorizing the department of state police to access any record needed to perform the verification in subsection (6).

(d) A statement by the applicant regarding whether he or she has a history of mental illness that would disqualify him or her under subsection (7)(j) to (l) from receiving a license to carry a concealed pistol.

(e) A statement by the applicant regarding whether he or she has ever been convicted in this state or elsewhere for any of the following:

(i) Any felony.

(ii) A misdemeanor listed under subsection (7)(h) if the applicant was convicted of that misdemeanor in the 8 years immediately preceding the date of the application, or a misdemeanor listed under subsection (7)(i) if the applicant was convicted of that misdemeanor in the 3 years immediately preceding the date of the application.

(f) A statement by the applicant whether he or she has been dishonorably discharged from the United States armed forces.

(g) Until November 30, 2015, if the applicant seeks a temporary license, the facts supporting the issuance of that temporary license.

(h) Until November 30, 2015, the names, residential addresses, and telephone numbers of 2 individuals who are references for the applicant.

(i) Until November 30, 2015, a passport-quality photograph of the applicant provided by the applicant at the time of application. Beginning December 1, 2015, if an applicant does not have a digitized photograph on file with the secretary of state, a passport-quality photograph of the applicant provided by the applicant at the time of application.

(j) A certificate stating that the applicant has completed the training course prescribed by this act.

(2) The county clerk shall not require the applicant to submit any additional forms, documents, letters, or other evidence of eligibility for obtaining a license to carry a concealed pistol except as set forth in subsection (1) or as otherwise provided for in this act. The application form shall contain a conspicuous warning that the application is executed under oath and that intentionally making a material false statement on the application is a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,500.00, or both.

(3) An individual who intentionally makes a material false statement on an application under subsection (1) is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,500.00, or both.

(4) The county clerk shall retain a copy of each application for a license to carry a concealed pistol as an official record. One year after the expiration of a concealed pistol license, the county clerk may destroy the record and maintain only a name index of the record.

(5) Until November 30, 2015, each applicant shall pay a nonrefundable application and licensing fee of $105.00 by any method of payment accepted by that county for payments of other fees and penalties. Beginning December 1, 2015, each applicant shall pay an application and licensing fee of $100.00 by any method of payment accepted by that county for payments of other fees and penalties. Except as provided in subsection (9), no other charge, fee, cost, or assessment, including any local charge, fee, cost, or assessment, is required of the applicant except as specifically authorized in this act. The application and licensing fee shall be payable to the county. Until November 30, 2015, the county treasurer shall deposit $15.00 of each application and licensing fee collected under this section in the general fund of the county and credit that deposit to the credit of the county sheriff and deposit $26.00 of each fee collected under this section in the concealed pistol licensing fund of that county created in section 5x. Beginning December 1, 2015, the county treasurer shall deposit $26.00 of each application and licensing fee collected under this section in the concealed pistol licensing fund of that county created in section 5x. The county treasurer shall forward the balance remaining to the state treasurer. The state treasurer shall deposit the balance of the fee in the general fund to the credit of the department of state police. The department of state police shall use the money received under this act to process the fingerprints and to reimburse the Federal Bureau of Investigation for the costs associated with processing fingerprints submitted under this act. The balance of the money received under this act shall be credited to the department of state police.

(6) Until November 30, 2015, the county sheriff on behalf of the concealed weapon licensing board shall verify the requirements of subsection (7)(d), (e), (f), (h), (i), (j), (k), (l), and (m) through the law enforcement information network and report his or her finding to the concealed weapon licensing board. Beginning December 1, 2015, the department of state police shall verify the requirements of subsection (7)(d), (e), (f), (h), (i), (j), (k), and (m) through the law enforcement information network and the national instant criminal background check system and shall report to the county clerk all statutory disqualifications, if any, under this act that apply to an applicant. Until November 30, 2015, if the applicant resides in a city, village, or township that has a police department, the concealed weapon licensing board shall contact that city, village, or township police department to determine only whether that city, village, or township police department has any information relevant to the investigation of whether the applicant is eligible under this act to receive a license to carry a concealed pistol. Until November 30, 2015, the concealed weapon licensing board may require a person claiming active duty status with the United States armed forces under this section to provide proof of 1 or both of the following:

(a) The person's home of record.

(b) Permanent active duty assignment in this state.

(7) Until November 30, 2015, the concealed weapon licensing board and, beginning December 1, 2015, the county clerk shall issue and shall send by first-class mail a license to an applicant to carry a concealed pistol within the period required under this act if the concealed weapon licensing board or county clerk determines that all of the following circumstances exist:

(a) The applicant is 21 years of age or older.

(b) The applicant is a citizen of the United States or is an alien lawfully admitted into the United States, is a legal resident of this state, and has resided in this state for not less than the 6 months immediately preceding the date of application. Until November 30, 2015, the concealed weapon licensing board may waive the 6-month residency requirement for a temporary license under section 5a(8) if the concealed weapon licensing board determines that there is probable cause to believe that the safety of the applicant or the safety of a member of the applicant's family is endangered by the applicant's inability to immediately obtain a license to carry a concealed pistol. Until November 30, 2015, if the applicant holds a valid concealed pistol license issued by another state at the time the applicant's residency in this state is established, the concealed weapon licensing board may waive the 6-month waiting period and the applicant may apply for a concealed pistol license at the time the applicant's residency in this state is established. Until November 30, 2015, the concealed weapon licensing board shall immediately issue a temporary license to that applicant. Until November 30, 2015, the temporary license is valid until the concealed weapon licensing board decides whether to grant or deny the application. Beginning December 1, 2015, the county clerk shall waive the 6-month residency requirement for an emergency license under section 5a(4) if the applicant is a petitioner for a personal protection order issued under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or if the county sheriff determines that there is clear and convincing evidence to believe that the safety of the applicant or the safety of a member of the applicant's family or household is endangered by the applicant's inability to immediately obtain a license to carry a concealed pistol. Beginning December 1, 2015, if the applicant holds a valid concealed pistol license issued by another state at the time the applicant's residency in this state is established, the county clerk shall waive the 6-month waiting period and the applicant may apply for a concealed pistol license at the time the applicant's residency in this state is established. For the purposes of this section, a person is considered a legal resident of this state if any of the following apply:

(i) The person has a valid, lawfully obtained driver license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or official state personal identification card issued under 1972 PA 222, MCL 28.291 to 28.300.

(ii) The person is lawfully registered to vote in this state.

(iii) The person is on active duty status with the United States armed forces and is stationed outside of this state, but the person's home of record is in this state.

(iv) The person is on active duty status with the United States armed forces and is permanently stationed in this state, but the person's home of record is in another state.

(c) The applicant has knowledge and has had training in the safe use and handling of a pistol by the successful completion of a pistol safety training course or class that meets the requirements of section 5j.

(d) The applicant is not the subject of an order or disposition under any of the following:

(i) Section 464a of the mental health code, 1974 PA 258, MCL 330.1464a.

(ii) Section 5107 of the estates and protected individuals code, 1998 PA 386, MCL 700.5107.

(iii) Sections 2950 and 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a.

(iv) Section 6b of chapter V of the code of criminal procedure, 1927 PA 175, MCL 765.6b, if the order has a condition imposed under section 6b(3) of chapter V of the code of criminal procedure, 1927 PA 175, MCL 765.6b.

(v) Section 16b of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.16b.

(e) The applicant is not prohibited from possessing, using, transporting, selling, purchasing, carrying, shipping, receiving, or distributing a firearm under section 224f of the Michigan penal code, 1931 PA 328, MCL 750.224f.

(f) The applicant has never been convicted of a felony in this state or elsewhere, and a felony charge against the applicant is not pending in this state or elsewhere at the time he or she applies for a license described in this section.

(g) The applicant has not been dishonorably discharged from the United States armed forces.

(h) The applicant has not been convicted of a misdemeanor violation of any of the following in the 8 years immediately preceding the date of application and a charge for a misdemeanor violation of any of the following is not pending against the applicant in this state or elsewhere at the time he or she applies for a license described in this section:

(i) Section 617a (failing to stop when involved in a personal injury accident), section 625 as punishable under subsection (9)(b) of that section (operating while intoxicated, second offense), section 625m as punishable under subsection (4) of that section (operating a commercial vehicle with alcohol content, second offense), section 626 (reckless driving), or a violation of section 904(1) (operating while license suspended or revoked, second or subsequent offense) of the Michigan vehicle code, 1949 PA 300, MCL 257.617a, 257.625, 257.625m, 257.626, and 257.904.

(ii) Section 185(7) of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.185 (operating aircraft while under the influence of intoxicating liquor or a controlled substance with prior conviction).

(iii) Section 29 of the weights and measures act, 1964 PA 283, MCL 290.629 (hindering or obstructing certain persons performing official weights and measures duties).

(iv) Section 10 of the motor fuels quality act, 1984 PA 44, MCL 290.650 (hindering, obstructing, assaulting, or committing bodily injury upon director or authorized representative).

(v) Section 80176 as punishable under section 80177(1)(b) (operating vessel under the influence of intoxicating liquor or a controlled substance, second offense), section 81134 as punishable under subsection (8)(b) of that section (operating ORV under the influence of intoxicating liquor or a controlled substance, second or subsequent offense), or section 82127 as punishable under section 82128(1)(b) (operating snowmobile under the influence of intoxicating liquor or a controlled substance, second offense) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80176, 324.80177, 324.81134, 324.82127, and 324.82128.

(vi) Section 7403 of the public health code, 1978 PA 368, MCL 333.7403 (possession of controlled substance, controlled substance analogue, or prescription form).

(vii) Section 353 of the railroad code of 1993, 1993 PA 354, MCL 462.353, punishable under subsection (4) of that section (operating locomotive under the influence of intoxicating liquor or a controlled substance, or while visibly impaired, second offense).

(viii) Section 7 of 1978 PA 33, MCL 722.677 (displaying sexually explicit matter to minors).

(ix) Section 81 (assault or domestic assault), section 81a(1) or (2) (aggravated assault or aggravated domestic assault), section 115 (breaking and entering or entering without breaking), section 136b(7) (fourth degree child abuse), section 145n (vulnerable adult abuse), section 157b(3)(b) (solicitation to commit a felony), section 215 (impersonating peace officer or medical examiner), section 223 (illegal sale of a firearm or ammunition), section 224d (illegal use or sale of a self-defense spray), section 226a (sale or possession of a switchblade), section 227c (improper transportation of a loaded firearm), section 229 (accepting a pistol in pawn), section 232 (failure to register the purchase of a firearm or a firearm component), section 232a (improperly obtaining a pistol, making a false statement on an application to purchase a pistol, or using false identification to purchase a pistol), section 233 (intentionally aiming a firearm without malice), section 234 (intentionally discharging a firearm aimed without malice), section 234d (possessing a firearm on prohibited premises), section 234e (brandishing a firearm in public), section 234f (possession of a firearm by an individual less than 18 years of age), section 235 (intentionally discharging a firearm aimed without malice causing injury), section 235a (parent of a minor who possessed a firearm in a weapon free school zone), section 236 (setting a spring gun or other device), section 237 (possessing a firearm while under the influence of intoxicating liquor or a controlled substance), section 237a (weapon free school zone violation), section 335a (indecent exposure), section 411h (stalking), or section 520e (fourth degree criminal sexual conduct) of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, 750.115, 750.136b, 750.145n, 750.157b, 750.215, 750.223, 750.224d, 750.226a, 750.227c, 750.229, 750.232, 750.232a, 750.233, 750.234, 750.234d, 750.234e, 750.234f, 750.235, 750.235a, 750.236, 750.237, 750.237a, 750.335a, 750.411h, and 750.520e.

(x) Former section 228 of the Michigan penal code, 1931 PA 328.

(xi) Section 1 (reckless, careless, or negligent use of a firearm resulting in injury or death), section 2 (careless, reckless, or negligent use of a firearm resulting in property damage), or section 3a (reckless discharge of a firearm) of 1952 PA 45, MCL 752.861, 752.862, and 752.863a.

(xii) A violation of a law of the United States, another state, or a local unit of government of this state or another state substantially corresponding to a violation described in subparagraphs (i) to (xi).

(i) The applicant has not been convicted of a misdemeanor violation of any of the following in the 3 years immediately preceding the date of application unless the misdemeanor violation is listed under subdivision (h) and a charge for a misdemeanor violation of any of the following is not pending against the applicant in this state or elsewhere at the time he or she applies for a license described in this section:

(i) Section 625 (operating under the influence), section 625a (refusal of commercial vehicle operator to submit to a chemical test), section 625k (ignition interlock device reporting violation), section 625l (circumventing an ignition interlock device), or section 625m punishable under subsection (3) of that section (operating a commercial vehicle with alcohol content) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, 257.625a, 257.625k, 257.625l, and 257.625m.

(ii) Section 185 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.185 (operating aircraft under the influence).

(iii) Section 81134 (operating ORV under the influence or operating ORV while visibly impaired), or section 82127 (operating a snowmobile under the influence) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81134 and 324.82127.

(iv) Part 74 of the public health code, 1978 PA 368, MCL 333.7401 to 333.7461 (controlled substance violation).

(v) Section 353 of the railroad code of 1993, 1993 PA 354, MCL 462.353, punishable under subsection (3) of that section (operating locomotive under the influence).

(vi) Section 167 (disorderly person), section 174 (embezzlement), section 218 (false pretenses with intent to defraud), section 356 (larceny), section 356d (second degree retail fraud), section 359 (larceny from a vacant building or structure), section 362 (larceny by conversion), section 362a (larceny – defrauding lessor), section 377a (malicious destruction of property), section 380 (malicious destruction of real property), section 535 (receiving or concealing stolen property), or section 540e (malicious use of telecommunications service or device) of the Michigan penal code, 1931 PA 328, MCL 750.167, 750.174, 750.218, 750.356, 750.356d, 750.359, 750.362, 750.362a, 750.377a, 750.380, 750.535, and 750.540e.

(vii) A violation of a law of the United States, another state, or a local unit of government of this state or another state substantially corresponding to a violation described in subparagraphs (i) to (vi).

(j) The applicant has not been found guilty but mentally ill of any crime and has not offered a plea of not guilty of, or been acquitted of, any crime by reason of insanity.

(k) The applicant is not currently and has never been subject to an order of involuntary commitment in an inpatient or outpatient setting due to mental illness.

(l) The applicant has filed a statement under subsection (1)(d) that the applicant does not have a diagnosis of mental illness that includes an assessment that the individual presents a danger to himself or herself or to another at the time the application is made, regardless of whether he or she is receiving treatment for that illness.

(m) The applicant is not under a court order of legal incapacity in this state or elsewhere.

(n) The applicant has a valid state-issued driver license or personal identification card.

(8) Upon entry of a court order or conviction of 1 of the enumerated prohibitions for using, transporting, selling, purchasing, carrying, shipping, receiving, or distributing a firearm in this section the department of state police shall immediately enter the order or conviction into the law enforcement information network. For purposes of this act, information of the court order or conviction shall not be removed from the law enforcement information network, but may be moved to a separate file intended for the use of the county concealed weapon licensing boards, department of state police, the courts, and other government entities as necessary and exclusively to determine eligibility to be licensed under this act.

(9) An individual, after submitting an application and paying the fee prescribed under subsection (5), shall request that classifiable fingerprints be taken by the county clerk, department of state police, county sheriff, a local police agency, or other entity, if the county clerk, department of state police, county sheriff, local police agency, or other entity provides fingerprinting capability for the purposes of this act. Beginning December 1, 2015, an individual who has had classifiable fingerprints taken under section 5a(4) does not need additional fingerprints taken under this subsection. If the individual requests that classifiable fingerprints be taken by the county clerk, department of state police, county sheriff, a local police agency, or other entity, the individual shall also pay a fee of $15.00 by any method of payment accepted for payments of other fees and penalties. A county clerk shall deposit any fee it accepts under this subsection in the concealed pistol licensing fund of that county created in section 5x. The county clerk, department of state police, county sheriff, local police agency, or other entity shall take the fingerprints within 5 business days after the request. County clerks, the department of state police, county sheriffs, local police agencies, and other entities shall provide reasonable access to fingerprinting services during normal business hours as is necessary to comply with the requirements of this act if the county clerk, department of state police, county sheriff, local police agency, or other entity provides fingerprinting capability for the purposes of this act. Beginning December 1, 2015, the entity providing fingerprinting services shall issue the applicant a receipt at the time his or her fingerprints are taken. Beginning December 1, 2015, the county clerk, department of state police, county sheriff, local police agency, or other entity shall not provide a receipt under this subsection unless the individual requesting the fingerprints provides an application receipt received under subsection (1). Beginning December 1, 2015, a receipt under this subsection shall contain all of the following:

(a) The name of the applicant.

(b) The date and time the receipt is issued.

(c) The amount paid.

(d) The name of the entity providing the fingerprint services.

(e) The applicant's state-issued driver license or personal identification card number.

(f) The statement "This receipt was issued for the purpose of applying for a concealed pistol license. As provided in section 5b of 1927 PA 372, MCL 28.425b, if a license or notice of statutory disqualification is not issued within 45 days after the date this receipt was issued, this receipt shall serve as a concealed pistol license for the individual named in the receipt when carried with an official state-issued driver license or personal identification card. The receipt is valid as a license until a license or notice of statutory disqualification is issued by the county clerk. This receipt does not exempt the individual named in the receipt from complying with all applicable laws for the purchase of firearms.".

(10) The fingerprints shall be taken, under subsection (9), in a manner prescribed by the department of state police. The fingerprints taken by a county clerk, county sheriff, local police agency, or other entity shall be immediately forwarded to the department of state police for comparison with fingerprints already on file with the department of state police. The department of state police shall immediately forward the fingerprints to the Federal Bureau of Investigation. Until November 30, 2015, within 10 days after receiving a report of the fingerprints from the Federal Bureau of Investigation, the department of state police shall provide a copy to the submitting sheriff's department or local police agency as appropriate and the clerk of the appropriate concealed weapon licensing board. Beginning December 1, 2015, within 5 business days of completing the verification under subsection (6), the department shall send the county clerk a list of an applicant's statutory disqualifications under this act. Until November 30, 2015, and except as provided in subsection (14), the concealed weapon licensing board shall not issue a concealed pistol license until it receives the fingerprint comparison report prescribed in this subsection. Beginning December 1, 2015, and except as provided in section 5a(4), the county clerk shall not issue a concealed pistol license until he or she receives the report of statutory disqualifications prescribed in this subsection. Beginning December 1, 2015, if an individual's fingerprints are not classifiable, the department of state police shall, at no charge, take the individual's fingerprints again or provide for the comparisons under this subsection to be conducted through alternative means. Until November 30, 2015, the concealed weapon licensing board may deny a license if an individual's fingerprints are not classifiable by the Federal Bureau of Investigation. Beginning December 1, 2015, the county clerk shall not issue a notice of statutory disqualification because an individual's fingerprints are not classifiable by the Federal Bureau of Investigation.

(11) Until November 30, 2015, the concealed weapon licensing board shall deny a license to an applicant to carry a concealed pistol if the applicant is not qualified under subsection (7) to receive that license. Beginning December 1, 2015, the county clerk shall send by first-class mail a notice of statutory disqualification for a license under this act to an applicant if the applicant is not qualified under subsection (7) to receive that license.

(12) A license to carry a concealed pistol that is issued based upon an application that contains a material false statement is void from the date the license is issued.

(13) Until November 30, 2015, and subject to subsections (10) and (14), the concealed weapon licensing board shall issue or deny issuance of a license within 45 days after the concealed weapon licensing board receives the fingerprint comparison report provided under subsection (10). Beginning December 1, 2015, and subject to subsection (10), the department of state police shall complete the verification required under subsection (6) and the county clerk shall issue a license or a notice of statutory disqualification within 45 days after the date the applicant has classifiable fingerprints taken under subsection (9). Beginning December 1, 2015, the county clerk shall include an indication on the license if an individual is exempt from the prohibitions against carrying a concealed pistol on premises described in section 5o if the applicant provides acceptable proof that he or she qualifies for that exemption. Until November 30, 2015, if the concealed weapon licensing board denies issuance of a license to carry a concealed pistol, or beginning December 1, 2015, if the county clerk issues a notice of statutory disqualification, the concealed weapon licensing board or the county clerk, as appropriate, shall within 5 business days do all of the following:

(a) Inform the applicant in writing of the reasons for the denial or disqualification. Information under this subdivision shall include all of the following:

(i) Until November 30, 2015, a statement of the specific and articulable facts supporting the denial. Beginning December 1, 2015, a statement of each statutory disqualification identified.

(ii) Until November 30, 2015, copies of any writings, photographs, records, or other documentary evidence upon which the denial is based. Beginning December 1, 2015, the source of the record for each statutory disqualification identified.

(iii) Beginning December 1, 2015, the contact information for the source of the record for each statutory disqualification identified.

(b) Inform the applicant in writing of his or her right to appeal the denial or notice of statutory disqualification to the circuit court as provided in section 5d.

(c) Beginning December 1, 2015, inform the applicant that he or she should contact the source of the record for any statutory disqualification to correct any errors in the record resulting in the statutory disqualification.

(14) Until November 30, 2015, if the fingerprint comparison report is not received by the concealed weapon licensing board within 60 days after the fingerprint report is forwarded to the department of state police by the Federal Bureau of Investigation, the concealed weapon licensing board shall issue a temporary license to carry a concealed pistol to the applicant if the applicant is otherwise qualified for a license. Until November 30, 2015, a temporary license issued under this section is valid for 180 days or until the concealed weapon licensing board receives the fingerprint comparison report provided under subsection (10) and issues or denies issuance of a license to carry a concealed pistol as otherwise provided under this act. Until November 30, 2015, upon issuance or the denial of issuance of the license to carry a concealed pistol to an applicant who received a temporary license under this section, the applicant shall immediately surrender the temporary license to the concealed weapon licensing board that issued that temporary license. Beginning December 1, 2015, if a license or notice of statutory disqualification is not issued under subsection (13) within 45 days after the date the applicant has classifiable fingerprints taken under subsection (9), the receipt issued under subsection (9) shall serve as a concealed pistol license for purposes of this act when carried with a state-issued driver license or personal identification card and is valid until a license or notice of statutory disqualification is issued by the county clerk.

(15) If an individual licensed under this act to carry a concealed pistol moves to a different county within this state, his or her license remains valid until it expires or is otherwise suspended or revoked under this act. Beginning December 1, 2015, an individual may notify a county clerk that he or she has moved to a different address within this state for the purpose of receiving the notice under section 5l(1). A license to carry a concealed pistol that is lost, stolen, or defaced may be replaced by the issuing county clerk for a replacement fee of $10.00. A county clerk shall deposit a replacement fee under this subsection in the concealed pistol licensing fund of that county created in section 5x.

(16) If a license issued under this act is suspended or revoked, the license is forfeited and the individual shall return the license to the county clerk forthwith by mail or in person. Beginning December 1, 2015, the county clerk shall retain a suspended or revoked license as an official record 1 year after the expiration of the license, unless the license is reinstated or a new license is issued. Beginning December 1, 2015, the county clerk shall notify the department of state police if a license is suspended or revoked. Beginning December 1, 2015, the department of state police shall enter that suspension or revocation into the law enforcement information network. An individual who fails to return a license as required under this subsection after he or she was notified that his or her license was suspended or revoked is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(17) An applicant or an individual licensed under this act to carry a concealed pistol may be furnished a copy of his or her application under this section upon request and the payment of a reasonable fee not to exceed $1.00. The county clerk shall deposit any fee collected under this subsection in the concealed pistol licensing fund of that county created in section 5x.

(18) This section does not prohibit the county clerk from making public and distributing to the public at no cost lists of individuals who are certified as qualified instructors as prescribed under section 5j.

(19) Beginning December 1, 2015, a county clerk issuing an initial license or renewal license under this act shall mail the license to the licensee by first-class mail in a sealed envelope. Beginning December 1, 2015, upon payment of the fee under subsection (15), a county clerk shall issue a replacement license in person at the time of application for a replacement license unless the applicant requests that it be delivered by first-class mail.

(20) A county clerk, county sheriff, county prosecuting attorney, police department, or the department of state police is not liable for civil damages as a result of the issuance of a license under this act to an individual who later commits a crime or a negligent act.

(21) Beginning December 1, 2015, an individual licensed under this act to carry a concealed pistol may voluntarily surrender that license without explanation. Beginning December 1, 2015, a county clerk shall retain a surrendered license as an official record for 1 year after the license is surrendered. Beginning December 1, 2015, if an individual voluntarily surrenders a license under this subsection, the county clerk shall notify the department of state police. Beginning December 1, 2015, the department of state police shall enter into the law enforcement information network that the license was voluntarily surrendered and the date the license was voluntarily surrendered.

(22) As used in this section:

(a) "Acceptable proof" means any of the following:

(i) For a retired police officer or retired law enforcement officer, the officer's retired identification or a letter from a law enforcement agency stating that the retired police officer or law enforcement officer retired in good standing.

(ii) For an individual who is employed or contracted by an entity described under section 5o(1) to provide security services, a letter from that entity stating that the employee is required by his or her employer or the terms of a contract to carry a concealed firearm on the premises of the employing or contracting entity and his or her employee identification.

(iii) For an individual who is licensed as a private investigator or private detective under the professional investigator licensure act, 1965 PA 285, MCL 338.821 to 338.851, his or her license.

(iv) For an individual who is a corrections officer of a county sheriff's department, his or her employee identification and a letter stating that the individual has received county sheriff approved weapons training.

(v) For an individual who is a retired corrections officer of a county sheriff's department, a letter from the county sheriff's office stating that the retired corrections officer retired in good standing and that the individual has received county sheriff approved weapons training.

(vi) For an individual who is a motor carrier officer or capitol security officer of the department of state police, his or her employee identification.

(vii) For an individual who is a member of a sheriff's posse, his or her identification.

(viii) For an individual who is an auxiliary officer or reserve officer of a police or sheriff's department, his or her employee identification.

(ix) For an individual who is a parole, probation, or corrections officer, or absconder recovery unit member, of the department of corrections, his or her employee identification and proof that the individual obtained a Michigan department of corrections weapons permit.

(x) For an individual who is a retired parole, probation, or corrections officer, or retired absconder recovery unit member, of the department of corrections, a letter from the department of corrections stating that the retired parole, probation, or corrections officer, or retired absconder recovery unit member, retired in good standing and proof that the individual obtained a Michigan department of corrections weapons permit.

(xi) For a state court judge or state court retired judge, a letter from the judicial tenure commission stating that the state court judge or state court retired judge is in good standing.

(xii) For an individual who is a court officer, his or her employee identification.

(xiii) For a retired federal law enforcement officer, the identification required under the law enforcement officers safety act or a letter from a law enforcement agency stating that the retired federal law enforcement officer retired in good standing.

(b) "Convicted" means a final conviction, the payment of a fine, a plea of guilty or nolo contendere if accepted by the court, or a finding of guilt for a criminal law violation or a juvenile adjudication or disposition by the juvenile division of probate court or family division of circuit court for a violation that if committed by an adult would be a crime.

(c) "Felony" means, except as otherwise provided in this subdivision, that term as defined in section 1 of chapter I of the code of criminal procedure, 1927 PA 175, MCL 761.1, or a violation of a law of the United States or another state that is designated as a felony or that is punishable by death or by imprisonment for more than 1 year. Felony does not include a violation of a penal law of this state that is expressly designated as a misdemeanor.

(d) "Mental illness" means a substantial disorder of thought or mood that significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life, and includes, but is not limited to, clinical depression.

(e) "Misdemeanor" means a violation of a penal law of this state or violation of a local ordinance substantially corresponding to a violation of a penal law of this state that is not a felony or a violation of an order, rule, or regulation of a state agency that is punishable by imprisonment or a fine that is not a civil fine, or both.

(f) "Treatment" means care or any therapeutic service, including, but not limited to, the administration of a drug, and any other service for the treatment of a mental illness.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2003, Act 31, Imd. Eff. July 1, 2003 ;-- Am. 2006, Act 350, Imd. Eff. Sept. 18, 2006 ;-- Am. 2008, Act 406, Imd. Eff. Jan. 6, 2009 ;-- Am. 2014, Act 207, Eff. Dec. 21, 2014 ;-- Am. 2015, Act 3, Eff. June 2, 2015 ;-- Am. 2015, Act 16, Eff. July 13, 2015 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425c License; form; contents; authorized conduct; photograph.

Sec. 5c.

(1) A license to carry a concealed pistol shall be in a form, with the same dimensions as a Michigan operator license, prescribed by the department of state police. Beginning December 1, 2015, the license shall be constructed of plastic laminated paper or hard plastic. No additional fee shall be charged for the license unless otherwise prescribed in this act. A fee not to exceed $10.00 may be charged for an optional hard plastic license only if the county clerk also provides the option of obtaining a plastic laminated paper license at no charge. A county clerk shall deposit a fee collected under this subsection in the concealed pistol licensing fund of that county created in section 5x. The license shall contain all of the following:

(a) The licensee's full name and date of birth.

(b) A photograph and a physical description of the licensee.

(c) A statement of the effective dates of the license.

(d) An indication of exceptions authorized by this act applicable to the licensee.

(e) The licensee's state-issued driver license or personal identification card number.

(f) The premises on which carrying a concealed pistol is prohibited under section 5o.

(g) The peace officer disclosure required under section 5f(3).

(h) An indication whether the license is a duplicate or an emergency license.

(i) If the license is an emergency license, an indication that the emergency license does not exempt the individual from complying with all applicable laws for the purchase of firearms.

(2) The department of state police or a county clerk shall not require a licensee's signature to appear on a license to carry a concealed pistol.

(3) Subject to section 5o and except as otherwise provided by law, a license to carry a concealed pistol issued by the county clerk authorizes the licensee to do all of the following:

(a) Carry a pistol concealed on or about his or her person anywhere in this state.

(b) Carry a pistol in a vehicle, whether concealed or not concealed, anywhere in this state.

(4) The secretary of state shall make a digitized photograph taken of the applicant for a driver license or personal identification card available to the department for use under this act. The department shall provide the photograph of the applicant received from the secretary of state to the county clerk who shall use the photograph on the individual's license unless the applicant does not have a digitized photograph on file with the secretary of state. If an applicant does not have a digitized photograph on file with the secretary of state, the applicant shall provide a passport-quality photograph of the applicant as provided under section 5b(1).

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425d Denial or failure to issue notice of statutory disqualification, receipt, or license; appeal.

Sec. 5d.

(1) If the county clerk issues a notice of statutory disqualification, fails to provide a receipt that complies with section 5b(1) or 5l(3), or fails to issue a license to carry a concealed pistol as provided in this act, the department of state police fails to provide a receipt that complies with section 5l(3), or the county clerk, department of state police, county sheriff, local police agency, or other entity fails to provide a receipt that complies with section 5b(9), the applicant may appeal the notice of statutory disqualification, the failure to provide a receipt, or the failure to issue the license to the circuit court in the judicial circuit in which he or she resides. The appeal of the notice of statutory disqualification, failure to provide a receipt, or failure to issue a license shall be determined by a review of the record for error.

(2) If the court determines that the notice of statutory disqualification, failure to provide a receipt that complies with section 5b(1) or (9) or 5l(3), or failure to issue a license was clearly erroneous or was arbitrary and capricious, the court shall order the county clerk to issue a license or receipt as required by this act. For applications submitted after November 30, 2015, if the court determines that the notice of statutory disqualification, failure to provide a receipt that complies with section 5b(1) or (9) or 5l(3), or failure to issue a license was clearly erroneous, the court may order an entity to refund any filing fees the applicant incurred in filing the appeal, according to the degree of responsibility of that entity.

(3) For applications submitted before December 1, 2015, if the court determines that the decision of the concealed weapon licensing board to deny issuance of a license to an applicant was arbitrary and capricious, the court shall order this state to pay 1/3 and the county in which the concealed weapon licensing board is located to pay 2/3 of the actual costs and actual attorney fees of the applicant in appealing the denial. For applications submitted on or after December 1, 2015, if the court under subsection (2) determines that the notice of statutory disqualification, failure to provide a receipt that complies with section 5b(1) or (9) or 5l(3), or failure to issue a license to an applicant was arbitrary and capricious, the court shall order the county clerk, the entity taking the fingerprints, or the state to pay the actual costs and actual attorney fees of the applicant in appealing the notice of statutory disqualification, failure to provide a receipt that complies with section 5b(1) or (9) or 5l(3), or failure to issue a license, according to the degree of responsibility of the county clerk, the entity taking the fingerprints, or the state.

(4) If the court determines that an applicant's appeal was frivolous, the court shall order the applicant to pay the actual costs and actual attorney fees of the county clerk, entity taking the fingerprints, or the state in responding to the appeal.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425e Database; annual report.

Sec. 5e.

(1) The department of state police shall create and maintain a computerized database of individuals who apply under this act for a license to carry a concealed pistol. The database shall contain only the following information as to each individual:

(a) The individual's name, date of birth, address, county of residence, and state-issued driver license or personal identification card number.

(b) If the individual is licensed to carry a concealed pistol in this state, the license number and date of expiration.

(c) Except as provided in subsection (2), if the individual was denied a license to carry a concealed pistol after July 1, 2001 or issued a notice of statutory disqualification, a statement of the reasons for that denial or notice of statutory disqualification.

(d) A statement of all criminal charges pending and criminal convictions obtained against the individual during the license period.

(e) A statement of all determinations of responsibility for civil infractions of this act pending or obtained against the individual during the license period.

(f) The status of the individual's application or license.

(2) If an individual who was denied a license to carry a concealed pistol after July 1, 2001 or issued a notice of statutory disqualification is subsequently issued a license to carry a concealed pistol, the department of state police shall delete from the computerized database the previous reasons for the denial or notice of statutory disqualification.

(3) The department of state police shall enter the information described in subsection (1)(a), (b), and (f) into the law enforcement information network.

(4) Information in the database shall only be accessed and disclosed according to an access protocol that includes the following requirements:

(a) That the requestor of the firearms records uses the law enforcement information network or another system that maintains a record of the requestor's identity, time, and date that the request was made.

(b) Requires the requestor in an intentional query by name of the firearms records to attest that the firearms records were sought under 1 of the lawful purposes provided in section 1b(2).

(5) The department of state police shall by January 1 of each year file with the secretary of the senate and the clerk of the house of representatives, and post on the department of state police's internet website, an annual report setting forth all of the following information for the state for the previous fiscal year:

(a) The number of concealed pistol applications received.

(b) The number of concealed pistol licenses issued.

(c) The number of statutorily disqualified applicants.

(d) Categories for statutory disqualification under subdivision (c).

(e) The number of concealed pistol licenses suspended or revoked.

(f) Categories for suspension or revocation under subdivision (e).

(g) The number of applications pending at the time the report is made.

(h) The mean and median amount of time and the longest and shortest amount of time used by the Federal Bureau of Investigation to supply the fingerprint comparison report required in section 5b(10). The department may use a statistically significant sample to comply with this subdivision.

(i) The total number of individuals licensed to carry a concealed pistol found responsible for a civil violation of this act, the total number of civil violations of this act categorized by offense, the total number of individuals licensed to carry a concealed pistol convicted of a crime, and the total number of those criminal convictions categorized by offense.

(j) The number of suicides by individuals licensed to carry a concealed pistol.

(k) The total amount of revenue the department of state police has received under this act.

(l) Actual costs incurred per initial and renewal license by the department of state police under this act, itemized by each statutory section of this act.

(m) A list of expenditures made by the department of state police from money received under this act, regardless of purpose.

(n) Actual costs incurred per permit for each county clerk.

(o) The number of times the database was accessed, categorized by the purpose for which the database was accessed.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2014, Act 204, Eff. Dec. 21, 2014 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425f Concealed pistol license; possession; disclosure to peace officer; violation; fine; notice to department; suspension or revocation by county clerk; entry into law enforcement information network; seizure by peace officer; forfeiture; "peace officer" defined.

Sec. 5f.

(1) An individual who is licensed to carry a concealed pistol shall have his or her license to carry that pistol and his or her state-issued driver license or personal identification card in his or her possession at all times he or she is carrying a concealed pistol or a portable device that uses electro-muscular disruption technology.

(2) An individual who is licensed to carry a concealed pistol and who is carrying a concealed pistol or a portable device that uses electro-muscular disruption technology shall show both of the following to a peace officer upon request by that peace officer:

(a) His or her license to carry a concealed pistol.

(b) His or her state-issued driver license or personal identification card.

(3) An individual licensed under this act to carry a concealed pistol and who is carrying a concealed pistol or a portable device that uses electro-muscular disruption technology and who is stopped by a peace officer shall immediately disclose to the peace officer that he or she is carrying a pistol or a portable device that uses electro-muscular disruption technology concealed upon his or her person or in his or her vehicle.

(4) An individual who violates subsection (1) or (2) is responsible for a state civil infraction and shall be fined $100.00.

(5) An individual who violates subsection (3) is responsible for a state civil infraction and shall be fined as follows:

(a) For a first offense, by a fine of $500.00 and by the individual's license to carry a concealed pistol being suspended for 6 months.

(b) For a subsequent offense within 3 years of a prior offense, by a fine of $1,000.00 and by the individual's license to carry a concealed pistol being revoked.

(6) If an individual is found responsible for a state civil infraction under subsection (5), the peace officer shall notify the department of state police of that civil infraction. The department of state police shall notify the county clerk who issued the license, who shall suspend or revoke that license. The county clerk shall send notice by first-class mail of that suspension or revocation to the individual's last known address as indicated in the records of the county clerk. The department of state police shall immediately enter that suspension or revocation into the law enforcement information network.

(7) A pistol or portable device that uses electro-muscular disruption technology carried in violation of this section is subject to immediate seizure by a peace officer. If a peace officer seizes a pistol or portable device that uses electro-muscular disruption technology under this subsection, the individual has 45 days in which to display his or her license or documentation to an authorized employee of the law enforcement entity that employs the peace officer. If the individual displays his or her license or documentation to an authorized employee of the law enforcement entity that employs the peace officer within the 45-day period, the authorized employee of that law enforcement entity shall return the pistol or portable device that uses electro-muscular disruption technology to the individual unless the individual is prohibited by law from possessing a firearm or portable device that uses electro-muscular disruption technology. If the individual does not display his or her license or documentation within the 45-day period, the pistol or portable device that uses electro-muscular disruption technology is subject to forfeiture as provided in section 5g. A pistol or portable device that uses electro-muscular disruption technology is not subject to immediate seizure under this subsection if both of the following circumstances exist:

(a) The individual has his or her state-issued driver license or personal identification card in his or her possession when the violation occurs.

(b) The peace officer verifies through the law enforcement information network that the individual is licensed to carry a concealed pistol.

(8) As used in this section, "peace officer" includes a motor carrier officer appointed under section 6d of 1935 PA 59, MCL 28.6d, and security personnel employed by the state under section 6c of 1935 PA 59, MCL 28.6c.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2008, Act 194, Eff. Jan. 7, 2009 ;-- Am. 2012, Act 123, Eff. Aug. 6, 2012 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425g Pistol or portable device that uses electro-muscular disruption technology; subject to seizure and forfeiture; exception.

Sec. 5g.

A pistol or portable device that uses electro-muscular disruption technology carried in violation of this act is subject to seizure and forfeiture in the same manner that property is subject to seizure and forfeiture under sections 4701 to 4709 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4701 to 600.4709. This section does not apply if the violation is a state civil infraction under section 5f unless the individual fails to present his or her license within the 45-day period described in that section.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2012, Act 123, Eff. Aug. 6, 2012
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425h Expiration of license issued under former law; renewal license.

Sec. 5h.

(1) An individual who is licensed to carry a concealed pistol on the effective date of the amendatory act that added this section may carry a concealed pistol under that license until the license expires or the individual's authority to carry a concealed pistol under that license is otherwise terminated, whichever occurs first.

(2) An individual who is licensed under this act to carry a concealed pistol on the effective date of the amendatory act that added this section may apply for a renewal license upon the expiration of that license as provided in section 5l.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425i Instruction or training; liability.

Sec. 5i.

(1) A person or entity that provides instruction or training to another person under section 5b is immune from civil liability for damages to any person or property caused by the person who was trained.

(2) This section does not apply if the person or entity providing the instruction or training was grossly negligent.

(3) This section is in addition to and not in lieu of immunity otherwise provided by law.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425j Pistol training or safety program; conditions; prohibited conduct; violation; certificate of completion.

Sec. 5j.

(1) A pistol training or safety program described in section 5b(7)(c) meets the requirements for knowledge or training in the safe use and handling of a pistol only if the training was provided within 5 years preceding the date of application and consisted of not less than 8 hours of instruction and all of the following conditions are met:

(a) The program is certified by this state or a national or state firearms training organization and provides 5 hours of instruction in, but is not limited to providing instruction in, all of the following:

(i) The safe storage, use, and handling of a pistol including, but not limited to, safe storage, use, and handling to protect child safety.

(ii) Ammunition knowledge, and the fundamentals of pistol shooting.

(iii) Pistol shooting positions.

(iv) Firearms and the law, including civil liability issues and the use of deadly force. This portion shall be taught by an attorney or an individual trained in the use of deadly force.

(v) Avoiding criminal attack and controlling a violent confrontation.

(vi) All laws that apply to carrying a concealed pistol in this state.

(b) The program provides at least 3 hours of instruction on a firing range and requires firing at least 30 rounds of ammunition.

(c) The program provides a certificate of completion that states the program complies with the requirements of this section and that the individual successfully completed the course, and that contains the printed name and signature of the course instructor. The certificate of completion shall contain the statement, "This course complies with section 5j of 1927 PA 372.". For certificates issued on or after December 1, 2015, each certificate shall also contain both of the following, which shall be printed on the face of the certificate or attached in a separate document:

(i) The instructor's name and telephone number.

(ii) The name and telephone number of the state agency or a state or national firearms training organization that has certified the individual as an instructor for purposes of this section, his or her instructor certification number, if any, and the expiration date of that certification.

(d) The instructor of the course is certified by this state or a state or national firearms training organization to teach the pistol safety training courses described in this section. The county clerk shall not require any other certification or require an instructor to register with the county or county clerk.

(2) A training certificate that does not meet the requirements under state law applicable at the time the certification was issued may otherwise meet the requirements of subsection (1)(c) if the applicant provides information that reasonably demonstrates that the certificate or the training meets the applicable requirements.

(3) A person shall not do either of the following:

(a) Grant a certificate of completion described under subsection (1)(c) to an individual knowing the individual did not satisfactorily complete the course.

(b) Present a certificate of completion described under subsection (1)(c) to a county clerk knowing that the individual did not satisfactorily complete the course.

(4) A person who violates subsection (3) is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,500.00, or both.

(5) A county clerk shall not require that a specific form, color, wording, or other content appear on a certificate of completion, except as otherwise required under this act.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2004, Act 254, Imd. Eff. July 23, 2004 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425k Acceptance of license as implied consent to submit to chemical analysis of breath, blood, or urine; collection and testing; refusal to take chemical test; definitions.

Sec. 5k.

(1) Acceptance of a license issued under this act to carry a concealed pistol constitutes implied consent to submit to a chemical analysis under this section. This section also applies to individuals listed in section 12a.

(2) An individual shall not carry a concealed pistol or portable device that uses electro-muscular disruption technology while he or she is under the influence of alcoholic liquor or a controlled substance or while having a bodily alcohol content prohibited under this section. An individual who violates this section is responsible for a state civil infraction or guilty of a crime as follows:

(a) If the person was under the influence of alcoholic liquor or a controlled substance or a combination of alcoholic liquor and a controlled substance, or had a bodily alcohol content of .10 or more grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or $100.00, or both. The court shall order the county clerk in the county in which the individual was issued a license to carry a concealed pistol to revoke the license. The county clerk shall notify the department of state police of the revocation in a manner prescribed by the department of state police. The department of state police shall immediately enter that revocation into the law enforcement information network.

(b) If the person had a bodily alcohol content of .08 or more but less than .10 grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or $100.00, or both. The court shall order the county clerk in the county in which the individual was issued a license to carry a concealed pistol to suspend the license for 3 years. The county clerk shall notify the department of state police of that suspension in a manner prescribed by the department of state police. The department of state police shall immediately enter that suspension into the law enforcement information network.

(c) If the person had a bodily alcohol content of .02 or more but less than .08 grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is responsible for a state civil infraction and shall be fined $100.00. The peace officer shall notify the department of state police of a civil infraction under this subdivision. The department of state police shall notify the county clerk in the county in which the individual was issued the license, who shall suspend the license for 1 year. The department of state police shall immediately enter that suspension into the law enforcement information network.

(3) This section does not prohibit an individual licensed under this act to carry a concealed pistol who has any bodily alcohol content from doing any of the following:

(a) Transporting that pistol in the locked trunk of his or her motor vehicle or another motor vehicle in which he or she is a passenger or, if the vehicle does not have a trunk, from transporting that pistol unloaded in a locked compartment or container that is separated from the ammunition for that pistol.

(b) Transporting that pistol on a vessel if the pistol is transported unloaded in a locked compartment or container that is separated from the ammunition for that pistol.

(c) Transporting a portable device using electro-muscular disruption technology in the locked trunk of his or her motor vehicle or another motor vehicle in which he or she is a passenger, or, if the vehicle does not have a trunk, from transporting that portable device in a locked compartment or container.

(d) Transporting a portable device using electro-muscular disruption technology on a vessel if the portable device is transported in a locked compartment or container.

(4) A peace officer who has probable cause to believe an individual is carrying a concealed pistol or a portable device using electro-muscular disruption technology in violation of this section may require the individual to submit to a chemical analysis of his or her breath, blood, or urine.

(5) Before an individual is required to submit to a chemical analysis under subsection (4), the peace officer shall inform the individual of all of the following:

(a) The individual may refuse to submit to the chemical analysis, but if he or she chooses to do so, all of the following apply:

(i) The officer may obtain a court order requiring the individual to submit to a chemical analysis.

(ii) The refusal shall result in his or her license to carry a concealed pistol being suspended for 6 months.

(b) If the individual submits to the chemical analysis, he or she may obtain a chemical analysis described in subsection (4) from a person of his or her own choosing.

(6) The collection and testing of breath, blood, and urine specimens under this section shall be conducted in the same manner that breath, blood, and urine specimens are collected and tested for alcohol- and controlled-substance-related driving violations under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(7) If a person refuses to take a chemical test authorized under this section, the person is responsible for a state civil infraction and shall be fined $100.00. A peace officer shall promptly report the refusal in writing to the department of state police. The department of state police shall notify the county clerk in the county in which the license was issued, who shall suspend the license for 6 months. The department of state police shall immediately enter that suspension into the law enforcement information network.

(8) As used in this section:

(a) "Alcoholic liquor" means that term as defined in section 105 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1105.

(b) "Controlled substance" means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

(c) "Under the influence of alcoholic liquor or a controlled substance" means that the individual's ability to properly handle a pistol or to exercise clear judgment regarding the use of that pistol was substantially and materially affected by the consumption of alcoholic liquor or a controlled substance.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2012, Act 123, Eff. Aug. 6, 2012 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425l License; validity; duration; renewal; waiver of educational requirements; fingerprints.

Sec. 5l.

(1) A license to carry a concealed pistol, including a renewal license, is valid until the applicant's date of birth that falls not less than 4 years or more than 5 years after the license is issued or renewed, as applicable. Beginning December 1, 2015, the county clerk shall notify the licensee that his or her license is about to expire and may be renewed as provided in this section. The notification shall be sent by the county clerk to the last known address of the licensee as shown on the records of the county clerk. The notification shall be sent in a sealed envelope by first-class mail not less than 3 months or more than 6 months before the expiration date of the current license. Except as provided in this section, a renewal of a license under section 5b shall be issued in the same manner as an original license issued under section 5b. Beginning December 1, 2015, an applicant is eligible for a renewal of a license under this section if his or her license is not expired, or expired within a 1-year period before the date of application under this section. Beginning December 1, 2015, each applicant who submits an application for a renewal license to a county clerk under this section shall pay an application and licensing fee of $115.00 by any method of payment accepted by that county for payments of other fees and penalties. No other charge, fee, cost, or assessment, including any local charge, fee, cost, or assessment, is required of the applicant except as specifically authorized in this act. The application and licensing fee shall be payable to the county. The county treasurer shall deposit $36.00 of each fee collected under this subsection in the concealed pistol licensing fund of that county created in section 5x. The county treasurer shall forward the balance remaining to the state treasurer. The state treasurer shall deposit the balance of the fee in the general fund to the credit of the department of state police.

(2) Subject to subsections (8) and (9), an application to renew a license to carry a concealed pistol may be submitted not more than 6 months before the expiration of the current license. No later than December 1, 2018, the department of state police shall provide a system for an applicant to submit his or her application to renew a license to carry a concealed pistol online or by first-class mail and shall accept those applications on behalf of the county clerk as required under this act at no additional charge. Each applicant who submits a renewal license online or by first-class mail to the department of state police under this section shall pay an application and licensing fee of $115.00 by any method of payment accepted by the department of state police. No other charge, fee, cost, or assessment is required of the applicant except as specifically authorized in this act. The application and licensing fee shall be payable to the state. The state treasurer shall forward $36.00 of each fee collected under this subsection to the county treasurer who shall deposit the $36.00 in the concealed pistol licensing fund of that county created in section 5x. The state treasurer shall deposit the balance of the fee in the general fund to the credit of the department of state police. The department of state police shall notify the county clerk of the county in which the applicant resides of a properly submitted online application or application by first-class mail received by the department. Beginning December 1, 2015, if the county clerk issues a renewal license under this section, the county clerk shall send the license to the licensee by first-class mail in a sealed envelope. If the concealed weapon licensing board approves or county clerk issues the renewal, the effective date of the renewal license is the date of expiration of the current license or the date of approval or issue of the renewal, whichever is later, and the date of expiration is the applicant's date of birth which is not less than 4 years or more than 5 years from the effective date of the license.

(3) Until November 30, 2015, the concealed weapon licensing board shall issue or deny issuance of a renewal license within 60 days after the application for renewal is properly submitted. The county clerk shall issue the applicant a receipt for his or her renewal application at the time the application is submitted to the county clerk. Beginning December 1, 2015, the department of state police shall complete the verification required under section 5b(6) and the county clerk shall issue a renewal license or a notice of statutory disqualification within 30 days after the date the renewal application was received. Beginning on the date the department of state police establishes a system under subsection (2), the department of state police shall provide an applicant a digital receipt, or a receipt by first-class mail if requested, for his or her renewal application submitted online at the time the application is received by the department of state police. Beginning on the date the department of state police establishes a system under subsection (2), the department of state police shall mail an applicant a receipt by first-class mail for his or her renewal application submitted by first-class mail at the time the application is received by the department of state police. The receipt issued under this subsection shall contain all of the following:

(a) The name of the applicant.

(b) The date and time the receipt is issued.

(c) The amount paid.

(d) Beginning December 1, 2015, the applicant's state-issued driver license or personal identification card number.

(e) Until November 30, 2015, the statement that the receipt is for a license renewal. Beginning December 1, 2015, the statement "This receipt was issued for the purpose of renewal of a concealed pistol license. As provided in section 5l of 1927 PA 372, MCL 28.425l, this receipt shall serve as a concealed pistol license for the individual named in the receipt when carried with the expired license and is valid until a license or notice of statutory disqualification is issued by the county clerk. This receipt does not exempt the individual named in the receipt from complying with all applicable laws for the purchase of firearms.".

(f) Until November 30, 2015, a statement of whether the applicant qualifies for an extension under subsection (5).

(g) The name of the county in which the receipt is issued, if applicable.

(h) An impression of the county seal, if applicable.

(4) Until November 30, 2018, a member of the United States armed forces, the United States armed forces reserve, or the Michigan National Guard who is on orders to a duty station outside of this state may submit his or her application to renew a license to carry a concealed pistol by first-class mail, containing the required fee, a notarized application, the licensee's address of record within the state, the licensee's orders to report to a duty station outside of this state, and if the licensee desires to have his or her application receipt, renewal license, or any other notices mailed to his or her address of assignment or deployment, a letter requesting that action including the address of assignment or deployment. If the concealed weapon licensing board approves or a county clerk issues a renewal license under this section, the county clerk shall send the license to the licensee by first-class mail in a sealed envelope. If the licensee is a member of the United States armed forces, the United States armed forces reserve, or the Michigan National Guard who is on orders to a duty station outside of this state and requests that his or her license be sent to the address of assignment or deployment, the county clerk shall mail the license to the licensee at the address of assignment or deployment provided in the renewal application. Until November 30, 2018, if a renewal application is submitted by a member of the United States armed forces, the United States armed forces reserve, or the Michigan National Guard who is on orders to a duty station outside of this state, the county clerk shall mail a receipt to the licensee by first-class mail.

(5) Until November 30, 2015, if the concealed weapon licensing board fails to deny or issue a renewal license to the person within 60 days as required under subsection (4), the expiration date of the current license is extended by 180 days or until the renewal license is issued, whichever occurs first. This subsection does not apply unless the person pays the renewal fee at the time the renewal application is submitted and the person has submitted a receipt from a police agency that confirms that a background check has been requested by the applicant. Beginning December 1, 2015, if an individual applies for a renewal license before the expiration of his or her license, the expiration date of the current license is extended until the renewal license or notice of statutory disqualification is issued. Beginning December 1, 2015, the county clerk shall notify the department of state police in a manner prescribed by the department of state police after he or she receives an application for renewal. Beginning December 1, 2015, the department of state police shall immediately enter into the law enforcement information network the date that application for renewal was submitted and that the renewal application is pending.

(6) A person carrying a concealed pistol after the expiration date of his or her license under an extension under subsection (5) shall keep the receipt issued by the county clerk under subsection (3) and his or her expired license in his or her possession at all times that he or she is carrying the pistol. For the purposes of this act, the receipt is considered to be part of the license to carry a concealed pistol until a renewal license is issued or denied or a notice of statutory disqualification is issued.

(7) The educational requirements under section 5b(7)(c) are waived for an applicant who is a retired police officer or retired law enforcement officer.

(8) The educational requirements under section 5b(7)(c) for an applicant who is applying for a renewal of a license under this act are waived except that the applicant shall certify that he or she has completed at least 3 hours' review of the training described under section 5b(7)(c) and has had at least 1 hour of firing range time in the 6 months immediately preceding the subsequent application. Beginning December 1, 2015, the educational and firing range requirements of this subsection are met if the applicant certifies on the renewal application form that he or she has complied with the requirements of this subsection. Beginning December 1, 2015, an applicant is not required to verify the statements made under this subsection and is not required to obtain a certificate or undergo training other than as required by this subsection.

(9) An applicant who is applying for a renewal of a license issued under section 5b is not required to have fingerprints taken again under section 5b(9) if all of the following conditions have been met:

(a) There has been established a system for the department of state police to save and maintain in its automated fingerprint identification system (AFIS) database all fingerprints that are submitted to the department of state police under section 5b.

(b) The applicant's fingerprints have been submitted to and maintained by the department of state police as described in subdivision (a) for ongoing comparison with the automated fingerprint identification system (AFIS) database.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2005, Act 262, Eff. July 1, 2006 ;-- Am. 2006, Act 92, Eff. July 1, 2006 ;-- Am. 2006, Act 184, Imd. Eff. June 19, 2006 ;-- Am. 2006, Act 456, Imd. Eff. Dec. 20, 2006 ;-- Am. 2008, Act 406, Imd. Eff. Jan. 6, 2009 ;-- Am. 2012, Act 32, Imd. Eff. Feb. 28, 2012 ;-- Am. 2015, Act 3, Eff. June 2, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425m Repealed. 2015, Act 3, Eff. June 2, 2015.



Section 28.425n Other license or permit; limitations by employer prohibited.

Sec. 5n.

(1) This state or a local unit of government of this state shall not prohibit an individual from doing either of the following as a condition for receiving or maintaining any other license or permit authorized by law:

(a) Applying for or receiving a license to carry a concealed pistol under this act.

(b) Carrying a concealed pistol in compliance with a license issued under this act.

(2) Except as provided in subsection (3), an employer shall not prohibit an employee from doing either of the following:

(a) Applying for or receiving a license to carry a concealed pistol under this act.

(b) Carrying a concealed pistol in compliance with a license issued under this act. This subdivision does not prohibit an employer from prohibiting an employee from carrying a concealed pistol in the course of his or her employment with that employer.

(3) A police agency may prohibit an employee of that police agency from carrying a concealed pistol if carrying a concealed pistol would result in increased insurance premiums or a loss or reduction of insurance coverage for that employer.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425o Premises on which carrying concealed weapon or portable device that uses electro-muscular disruption technology prohibited; “premises” defined; exceptions to subsections (1) and (2); violation; penalties.

Sec. 5o.

(1) Subject to subsection (5), an individual licensed under this act to carry a concealed pistol, or who is exempt from licensure under section 12a(1)(h), shall not carry a concealed pistol on the premises of any of the following:

(a) A school or school property except that a parent or legal guardian of a student of the school is not precluded from carrying a concealed pistol while in a vehicle on school property, if he or she is dropping the student off at the school or picking up the student from the school. As used in this section, "school" and "school property" mean those terms as defined in section 237a of the Michigan penal code, 1931 PA 328, MCL 750.237a.

(b) A public or private child care center or day care center, public or private child caring institution, or public or private child placing agency.

(c) A sports arena or stadium.

(d) A bar or tavern licensed under the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303, where the primary source of income of the business is the sale of alcoholic liquor by the glass and consumed on the premises. This subdivision does not apply to an owner or employee of the business. The Michigan liquor control commission shall develop and make available to holders of licenses under the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303, an appropriate sign stating that "This establishment prohibits patrons from carrying concealed weapons". The owner or operator of an establishment licensed under the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303, may post the sign developed under this subdivision.

(e) Any property or facility owned or operated by a church, synagogue, mosque, temple, or other place of worship, unless the presiding official or officials of the church, synagogue, mosque, temple, or other place of worship permit the carrying of concealed pistol on that property or facility.

(f) An entertainment facility with a seating capacity of 2,500 or more individuals that the individual knows or should know has a seating capacity of 2,500 or more individuals or that has a sign above each public entrance stating in letters not less than 1-inch high a seating capacity of 2,500 or more individuals.

(g) A hospital.

(h) A dormitory or classroom of a community college, college, or university.

(2) Subject to subsection (5), an individual shall not carry a portable device that uses electro-muscular disruption technology on any of the premises described in subsection (1).

(3) An individual licensed under this act to carry a concealed pistol, or who is exempt from licensure under section 12a(1)(h), shall not carry a concealed pistol in violation of R 432.1212 or a successor rule of the Michigan administrative code promulgated under the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(4) As used in subsection (1), "premises" does not include parking areas of the places identified under subsection (1).

(5) Subsections (1) and (2) do not apply to any of the following:

(a) An individual licensed under this act who is a retired police officer, retired law enforcement officer, or retired federal law enforcement officer.

(b) An individual who is licensed under this act and who is employed or contracted by an entity described under subsection (1) to provide security services and is required by his or her employer or the terms of a contract to carry a concealed firearm on the premises of the employing or contracting entity.

(c) An individual who is licensed as a private investigator or private detective under the professional investigator licensure act, 1965 PA 285, MCL 338.821 to 338.851.

(d) An individual who is licensed under this act and who is a corrections officer of a county sheriff's department or who is licensed under this act and is a retired corrections officer of a county sheriff's department, if that individual has received county sheriff approved weapons training.

(e) An individual who is licensed under this act and who is a motor carrier officer or capitol security officer of the department of state police.

(f) An individual who is licensed under this act and who is a member of a sheriff's posse.

(g) An individual who is licensed under this act and who is an auxiliary officer or reserve officer of a police or sheriff's department.

(h) An individual who is licensed under this act and who is any of the following:

(i) A parole, probation, or corrections officer, or absconder recovery unit member, of the department of corrections, if that individual has obtained a Michigan department of corrections weapons permit.

(ii) A retired parole, probation, or corrections officer, or retired absconder recovery unit member, of the department of corrections, if that individual has obtained a Michigan department of corrections weapons permit.

(i) A state court judge or state court retired judge who is licensed under this act.

(j) An individual who is licensed under this act and who is a court officer.

(6) An individual who violates this section is responsible for a state civil infraction or guilty of a crime as follows:

(a) Except as provided in subdivisions (b) and (c), the individual is responsible for a state civil infraction and may be fined not more than $500.00. The court shall order the individual's license to carry a concealed pistol suspended for 6 months.

(b) For a second violation, the individual is guilty of a misdemeanor punishable by a fine of not more than $1,000.00. The court shall order the individual's license to carry a concealed pistol revoked.

(c) For a third or subsequent violation, the individual is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $5,000.00, or both. The court shall order the individual's license to carry a concealed pistol revoked.

History: Add. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2008, Act 194, Eff. Jan. 7, 2009 ;-- Am. 2008, Act 406, Imd. Eff. Jan. 6, 2009 ;-- Am. 2008, Act 407, Eff. Apr. 6, 2009 ;-- Am. 2012, Act 123, Eff. Aug. 6, 2012 ;-- Am. 2014, Act 206, Eff. Dec. 21, 2014 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2015, Act 16, Eff. July 13, 2015 ;-- Am. 2015, Act 206, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425v Concealed weapon enforcement fund; creation; disposition of funds; lapse; expenditures.

Sec. 5v.

(1) The concealed weapon enforcement fund is created in the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The department of state police shall expend money from the fund only to provide training to law enforcement personnel regarding the rights and responsibilities of individuals who are licensed to carry concealed pistols in this state and proper enforcement techniques in light of those rights and responsibilities.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425w Appropriation; amount; purpose; total state spending; appropriations and expenditures subject to MCL 18.1101 to 18.1594.

Sec. 5w.

(1) One million dollars is appropriated from the general fund to the department of state police for the fiscal year ending September 30, 2001 for all of the following:

(a) Distributing trigger locks or other safety devices for firearms to the public free of charge.

(b) Providing concealed pistol application kits to county sheriffs, local police agencies, and county clerks for distribution under section 5.

(c) The fingerprint analysis and comparison reports required under section 5b(11).

(d) Photographs required under section 5c.

(e) Creating and maintaining the database required under section 5e.

(f) Creating and maintaining a database of firearms that have been reported lost or stolen. Information in the database shall be made available to law enforcement through the law enforcement information network.

(g) Grants to county concealed weapon licensing boards for expenditure only to implement this act.

(h) Training under section 5v(4).

(i) Creating and distributing the reporting forms required under section 5m.

(j) A public safety campaign regarding the requirements of this act.

(2) Pursuant to section 30 of article IX of the state constitution of 1963, total state spending under subsection (1) for the fiscal year ending September 30, 2001 is $1,000,000.00.

(3) The appropriations made and the expenditures authorized under this section and the departments, agencies, commissions, boards, offices, and programs for which an appropriation is made under this section are subject to the management and budget act, 1984 PA 431, MCL 18.1101 to 18.1594.

History: Add. 2000, Act 381, Eff. July 1, 2001
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.425x Concealed pistol licensing fund.

Sec. 5x.

(1) Each county shall establish a concealed pistol licensing fund for the deposit of fees collected for the county clerk under this act. The county treasurer shall direct investment of the concealed pistol licensing fund and shall credit to the fund interest and earnings from fund investments.

(2) Money credited to the county concealed pistol licensing fund shall be expended in compliance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, subject to an appropriation. Expenditures from the county concealed pistol licensing fund shall be used by the county clerk only for the cost of administering this act. Allowable expenditures include, but are not limited to, any of the following costs of the county clerk:

(a) Staffing requirements directly attributable to performing functions required under this act.

(b) Technology upgrades, including technology to take fingerprints by electronic means.

(c) Office supplies.

(d) Document storage and retrieval systems and system upgrades.

History: Add. 2015, Act 3, Eff. June 2, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.426 Issuance of license; conditions.

Sec. 6.

A license shall not be issued to an applicant under section 2 or 5b unless both of the following apply:

(a) The issuing agency has determined through the federal national instant criminal background check system (NICS) that the applicant is not prohibited under federal law from possessing or transporting a firearm.

(b) If the applicant is not a United States citizen, the issuing agency has verified through the United States immigration and customs enforcement databases that the applicant is not an illegal alien or a nonimmigrant alien.

History: Add. 2005, Act 242, Imd. Eff. Nov. 22, 2005



Section 28.426a Repealed. 2015, Act 3, Eff. June 2, 2015.



Section 28.427 Concealed weapons licenses; expiration.

Sec. 7.

All licenses heretofore issued in this state permitting a person to carry a pistol concealed upon his person shall expire at midnight, December 31, 1927.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16756 ;-- CL 1948, 28.427
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.428 Suspension, revocation, or reinstatement of license; notice; surrender of license; order or amended order; entry into law enforcement information network; effect; failure to receive notice.

Sec. 8.

(1) The county clerk in the county in which a license was issued to an individual to carry a concealed pistol shall suspend, revoke, or reinstate a license as required under this act if ordered by a court or if the county clerk is notified of a change in the licensee's eligibility to carry a concealed pistol under this act.

(2) If a county clerk is notified by a law enforcement agency, prosecuting official, or court that an individual licensed to carry a concealed pistol is charged with a felony or misdemeanor as defined in this act, the county clerk shall immediately suspend the individual's license until there is a final disposition of the charge for that offense. The county clerk shall send notice by first-class mail in a sealed envelope of that suspension to the individual's last known address as indicated in the records of the county clerk. The notice shall include the statutory reason for the suspension, the source of the record supporting that suspension, the length of the suspension, and whom to contact for reinstating the license on expiration of the suspension, correcting errors in the record, or appealing the suspension. If a county clerk suspended a license under this subsection and the individual is acquitted of the charge or the charge is dismissed, the individual shall notify the county clerk who shall automatically reinstate the license if the license is not expired and the individual is otherwise qualified to receive a license to carry a concealed pistol, as verified by the department of state police. A county clerk shall not charge a fee for the reinstatement of a license under this subsection.

(3) The department of state police shall notify the county clerk in the county in which a license was issued to an individual to carry a concealed pistol if the department of state police determines that there has been a change in the individual's eligibility under this act to receive a license to carry a concealed pistol. The county clerk shall suspend, revoke, or reinstate the license as required under this act and immediately send notice of the suspension, revocation, or reinstatement under this subsection by first-class mail in a sealed envelope to the individual's last known address as indicated on the records of the county clerk. The notice shall include the statutory reason for the suspension, revocation, or reinstatement, the source of the record supporting the suspension, revocation, or reinstatement, the length of the suspension or revocation, and whom to contact for correcting errors in the record, appealing the suspension or revocation, and reapplying for that individual's license. The department of state police shall immediately enter that suspension, revocation, or reinstatement into the law enforcement information network.

(4) If a suspension is imposed under this section, the suspension shall be for a period stated in years, months, or days, or until the final disposition of the charge, and shall state the date the suspension will end, if applicable. The licensee shall promptly surrender his or her license to the county clerk after being notified that his or her license has been revoked or suspended. An individual who fails to surrender a license as required under this subsection after he or she was notified that his or her license was suspended or revoked is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(5) Except as otherwise provided in subsections (2) and (6), if a license is suspended under this section and that license was surrendered by the licensee, upon expiration of the suspension period, the applicant may apply for a renewal license in the same manner as provided under section 5l. The county clerk or department of state police, as applicable, shall issue the applicant a receipt for his or her application at the time the application is submitted. The receipt shall contain all of the following:

(a) The name of the applicant.

(b) The date and time the receipt is issued.

(c) The amount paid.

(d) The applicant's state-issued driver license or personal identification card number.

(e) The statement, "This receipt was issued for the purpose of applying for a renewal of a concealed pistol license following a period of suspension or revocation. This receipt does not authorize an individual to carry a concealed pistol in this state.".

(f) The name of the county in which the receipt is issued, if applicable.

(g) An impression of the county seal, if applicable.

(6) If a license is suspended because of an order under section 5b(7)(d)(iii) and that license was surrendered by the licensee, upon expiration of the order and notification to the county clerk, the county clerk shall automatically reinstate the license if the license is not expired and the department of state police has completed the verification required under section 5b(6). The county clerk shall not charge a fee for the reinstatement of a license under this subsection.

(7) If the court orders a county clerk to suspend, revoke, or reinstate a license under this section or amends a suspension, revocation, or reinstatement order, the county clerk shall immediately notify the department of state police in a manner prescribed by the department of state police. The department of state police shall enter the order or amended order into the law enforcement information network.

(8) A suspension or revocation order or amended order issued under this section is immediately effective. However, an individual is not criminally liable for violating the order or amended order unless he or she has received notice of the order or amended order.

(9) If an individual is carrying a pistol in violation of a suspension or revocation order or amended order issued under this section but has not previously received notice of the order or amended order, the individual shall be informed of the order or amended order and be given an opportunity to properly store the pistol or otherwise comply with the order or amended order before an arrest is made for carrying the pistol in violation of this act.

(10) If a law enforcement agency or officer notifies an individual of a suspension or revocation order or amended order issued under this section who has not previously received notice of the order or amended order, the law enforcement agency or officer shall enter a statement into the law enforcement information network that the individual has received notice of the order or amended order under this section.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16757 ;-- CL 1948, 28.428 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2008, Act 406, Imd. Eff. Jan. 6, 2009 ;-- Am. 2015, Act 3, Eff. Dec. 1, 2015 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.429 Repealed. 2008, Act 195, Eff. Jan. 7, 2009.



Section 28.429a Repealed. 2012, Act 377, Imd. Eff. Dec. 18, 2012.



Section 28.429b Repealed. 2012, Act 377, Imd. Eff. Dec. 18, 2012.



Section 28.429c Repealed. 2012, Act 377, Imd. Eff. Dec. 18, 2012.



Section 28.429d Repealed. 2000, Act 381, Eff. July 1, 2001.



Section 28.430 Theft of firearm; report required; failure to report theft as civil violation; penalty.

Sec. 10.

(1) A person who owns a firearm shall, within 5 days after he or she knows his or her firearm is stolen, report the theft to a police agency having jurisdiction over that theft.

(2) A person who fails to report the theft of a firearm as required under subsection (1) is responsible for a civil violation and may be fined not more than $500.00.

History: Add. 1990, Act 320, Eff. Mar. 28, 1991



Section 28.431 Repealed. 2012, Act 377, Imd. Eff. Dec. 18, 2012.



Section 28.432 Inapplicability of MCL 28.422; amendatory act as “Janet Kukuk act”.

Sec. 12.

(1) Section 2 does not apply to any of the following:

(a) A police or correctional agency of the United States or of this state or any subdivision of this state.

(b) The United States army, air force, navy, or marine corps.

(c) An organization authorized by law to purchase or receive weapons from the United States or from this state.

(d) The national guard, armed forces reserves, or other duly authorized military organization.

(e) A member of an entity or organization described in subdivisions (a) through (d) for a pistol while engaged in the course of his or her duties with that entity or while going to or returning from those duties.

(f) A United States citizen holding a license to carry a pistol concealed upon his or her person issued by another state.

(g) The regular and ordinary possession and transportation of a pistol as merchandise by an authorized agent of a person licensed to manufacture firearms or a licensed dealer.

(h) Purchasing, owning, carrying, possessing, using, or transporting an antique firearm. As used in this subdivision, "antique firearm" means that term as defined in section 231a of the Michigan penal code, 1931 PA 328, MCL 750.231a.

(i) An individual carrying, possessing, using, or transporting a pistol belonging to another individual, if the other individual's possession of the pistol is authorized by law and the individual carrying, possessing, using, or transporting the pistol has obtained a license under section 5b to carry a concealed pistol or is exempt from licensure as provided in section 12a.

(2) The amendatory act that added subsection (1)(h) shall be known and may be cited as the "Janet Kukuk act".

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16761 ;-- CL 1948, 28.432 ;-- Am. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2004, Act 99, Imd. Eff. May 13, 2004 ;-- Am. 2006, Act 75, Eff. July 1, 2006 ;-- Am. 2008, Act 195, Eff. Jan. 7, 2009 ;-- Am. 2010, Act 209, Eff. Feb. 15, 2011
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.432a Exceptions.

***** 28.432a THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.432a.amended *****

Sec. 12a.

The requirements of this act for obtaining a license to carry a concealed pistol do not apply to any of the following:

(a) A peace officer of a duly authorized police agency of the United States or of this state or a political subdivision of this state, who is regularly employed and paid by the United States or this state or a subdivision of this state, except a township constable.

(b) A constable who is trained and certified under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616, while engaged in his or her official duties or going to or coming from his or her official duties, and who is regularly employed and paid by a political subdivision of this state.

(c) An individual regularly employed by the department of corrections and authorized in writing by the director of the department of corrections to carry a concealed pistol during the performance of his or her duties or while going to or returning from his or her duties.

(d) An individual regularly employed as a local corrections officer by a county sheriff, who is trained in the use of force and is authorized in writing by the county sheriff to carry a concealed pistol during the performance of his or her duties.

(e) An individual regularly employed in a city jail or lockup who has custody of individuals detained or incarcerated in the jail or lockup, is trained in the use of force, and is authorized in writing by the chief of police or the county sheriff to carry a concealed pistol during the performance of his or her duties.

(f) A member of the United States Army, Air Force, Navy, or Marine Corps while carrying a concealed pistol in the line of duty.

(g) A member of the National Guard, armed forces reserves, or other duly authorized military organization while on duty or drill or while going to or returning from his or her place of assembly or practice or while carrying a concealed pistol for purposes of that military organization.

(h) A resident of another state who is licensed by that state to carry a concealed pistol.

(i) The regular and ordinary transportation of a pistol as merchandise by an authorized agent of a person licensed to manufacture firearms.

(j) An individual while carrying a pistol unloaded in a wrapper or container in the trunk of his or her vehicle or, if the vehicle does not have a trunk, from transporting that pistol unloaded in a locked compartment or container that is separated from the ammunition for that pistol from the place of purchase to his or her home or place of business or to a place of repair or back to his or her home or place of business, or in moving goods from 1 place of abode or business to another place of abode or business.

(k) A peace officer or law enforcement officer from Canada.

History: Add. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 1976, Act 102, Imd. Eff. Apr. 27, 1976 ;-- Am. 1978, Act 282, Imd. Eff. July 6, 1978 ;-- Am. 1978, Act 519, Imd. Eff. Dec. 19, 1978 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2006, Act 559, Imd. Eff. Dec. 29, 2006 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.432a.amended Exceptions.

***** 28.432a.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 12a.

The requirements of this act for obtaining a license to carry a concealed pistol do not apply to any of the following:

(a) A peace officer of a duly authorized police agency of the United States or of this state or a political subdivision of this state, who is regularly employed and paid by the United States or this state or a subdivision of this state, except a township constable.

(b) A constable who is trained and licensed or certified under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615, while engaged in his or her official duties or going to or coming from his or her official duties, and who is regularly employed and paid by a political subdivision of this state.

(c) An individual regularly employed by the department of corrections and authorized in writing by the director of the department of corrections to carry a concealed pistol during the performance of his or her duties or while going to or returning from his or her duties.

(d) An individual regularly employed as a local corrections officer by a county sheriff, who is trained in the use of force and is authorized in writing by the county sheriff to carry a concealed pistol during the performance of his or her duties.

(e) An individual regularly employed in a city jail or lockup who has custody of individuals detained or incarcerated in the jail or lockup, is trained in the use of force, and is authorized in writing by the chief of police or the county sheriff to carry a concealed pistol during the performance of his or her duties.

(f) A member of the United States Army, Air Force, Navy, or Marine Corps while carrying a concealed pistol in the line of duty.

(g) A member of the National Guard, armed forces reserves, or other duly authorized military organization while on duty or drill or while going to or returning from his or her place of assembly or practice or while carrying a concealed pistol for purposes of that military organization.

(h) A resident of another state who is licensed by that state to carry a concealed pistol.

(i) The regular and ordinary transportation of a pistol as merchandise by an authorized agent of a person licensed to manufacture firearms.

(j) An individual while carrying a pistol unloaded in a wrapper or container in the trunk of his or her vehicle or, if the vehicle does not have a trunk, from transporting that pistol unloaded in a locked compartment or container that is separated from the ammunition for that pistol from the place of purchase to his or her home or place of business or to a place of repair or back to his or her home or place of business, or in moving goods from 1 place of abode or business to another place of abode or business.

(k) A peace officer or law enforcement officer from Canada.

History: Add. 1964, Act 216, Eff. Aug. 28, 1964 ;-- Am. 1976, Act 102, Imd. Eff. Apr. 27, 1976 ;-- Am. 1978, Act 282, Imd. Eff. July 6, 1978 ;-- Am. 1978, Act 519, Imd. Eff. Dec. 19, 1978 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2002, Act 719, Eff. July 1, 2003 ;-- Am. 2006, Act 559, Imd. Eff. Dec. 29, 2006 ;-- Am. 2015, Act 207, Eff. Dec. 1, 2015 ;-- Am. 2016, Act 301, Eff. Jan. 2, 2017
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.432b Signaling devices to which MCL 28.422 inapplicable.

Sec. 12b.

Section 2 does not apply to a signaling device that is approved by the United States coast guard pursuant to regulations issued under 46 USC 481, or under 46 USC 1454.

History: Add. 1982, Act 182, Eff. July 1, 1982 ;-- Am. 2008, Act 195, Eff. Jan. 7, 2009
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.432c Repealed. 2000, Act 381, Eff. July 1, 2001.



Section 28.433 Unlawful possession of weapon; complaint, search warrant, seizure.

Sec. 13.

When complaint shall be made on oath to any magistrate authorized to issue warrants in criminal cases that any pistol or other weapon or device mentioned in this act is unlawfully possessed or carried by any person, such magistrate shall, if he be satisfied that there is reasonable cause to believe the matters in said complaint be true, issue his warrant directed to any peace officer, commanding him to search the person or place described in such complaint, and if such pistol, weapon or device be there found, to seize and hold the same as evidence of a violation of this act.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16762 ;-- CL 1948, 28.433
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.434 Unlawful possession; weapon forfeited to state; disposal; immunity.

Sec. 14.

(1) Subject to sections 5g and 14a, all pistols, weapons, or devices carried or possessed contrary to this act are declared forfeited to the state, and shall be turned over to the director of the department of state police or his or her designated representative, for disposal under this section.

(2) The director of the department of state police shall dispose of firearms under this section by 1 of the following methods:

(a) By conducting a public auction in which firearms received under this section may be purchased at a sale conducted in compliance with section 4708 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4708, by individuals authorized by law to possess those firearms.

(b) By destroying them.

(c) By any other lawful manner prescribed by the director of the department of state police.

(3) Before disposing of a firearm under this section, the director of the department of state police shall do both of the following:

(a) Determine through the law enforcement information network whether the firearm has been reported lost or stolen. If the firearm has been reported lost or stolen and the name and address of the owner can be determined, the director of the department of state police shall provide 30 days' written notice of his or her intent to dispose of the firearm under this section to the owner, and allow the owner to claim the firearm within that 30-day period if he or she is authorized to possess the firearm.

(b) Provide 30 days' notice to the public on the department of state police website of his or her intent to dispose of the firearm under this section. The notice shall include a description of the firearm and shall state the firearm's serial number, if the serial number can be determined. The department of state police shall allow the owner of the firearm to claim the firearm within that 30-day period if he or she is authorized to possess the firearm. The 30-day period required under this subdivision is in addition to the 30-day period required under subdivision (a).

(4) The department of state police is immune from civil liability for disposing of a firearm in compliance with this section.

History: 1927, Act 372, Eff. Sept. 5, 1927 ;-- CL 1929, 16763 ;-- Am. 1943, Act 113, Eff. July 30, 1943 ;-- CL 1948, 28.434 ;-- Am. 2000, Act 381, Eff. July 1, 2001 ;-- Am. 2010, Act 295, Imd. Eff. Dec. 16, 2010
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue



Section 28.434a Disposition of firearm; immunity from civil liability; "law enforcement agency" defined.

Sec. 14a.

(1) A law enforcement agency that seizes or otherwise comes into possession of a firearm or a part of a firearm subject to disposal under section 14 may, instead of forwarding the firearm or part of a firearm to the director of the department of state police or his or her designated representative for disposal under that section, retain that firearm or part of a firearm for the following purposes:

(a) For legal sale or trade to a federally licensed firearm dealer. The proceeds from any sale or trade under this subdivision shall be used by the law enforcement agency only for law enforcement purposes. The law enforcement agency shall not sell or trade a firearm or part of a firearm under this subdivision to any individual who is a member of that law enforcement agency unless the individual is a federally licensed firearms dealer and the sale is made pursuant to a public auction.

(b) For official use by members of the seizing law enforcement agency who are employed as peace officers. A firearm or part of a firearm shall not be sold under this subdivision.

(2) A law enforcement agency that sells or trades any pistol to a licensed dealer under subsection (1)(a) or retains any pistol under subsection (1)(b) shall complete a record of the transaction under section 2 or section 2a, as applicable.

(3) A law enforcement agency that sells or trades a firearm or part of a firearm under this section shall retain a receipt of the sale or trade for a period of not less than 7 years. The law enforcement agency shall make all receipts retained under this subsection available for inspection by the department of state police upon demand and for auditing purposes by the state and the local unit of government of which the agency is a part.

(4) Before disposing of a firearm under this section, the law enforcement agency shall do both of the following:

(a) Determine through the law enforcement information network whether the firearm has been reported lost or stolen. If the firearm has been reported lost or stolen and the name and address of the owner can be determined, the law enforcement agency shall provide 30 days' written notice of its intent to dispose of the firearm under this section to the owner, and allow the owner to claim the firearm within that 30-day period if he or she is authorized to possess the firearm. If the police agency determines that a serial number has been altered or has been removed or obliterated from the firearm, the police agency shall submit the firearm to the department of state police or a forensic laboratory for serial number verification or restoration to determine legal ownership.

(b) Provide 30 days' notice to the public on a website maintained by the law enforcement agency of its intent to dispose of the firearm under this section. The notice shall include a description of the firearm and shall state the firearm's serial number, if the serial number can be determined. The law enforcement agency shall allow the owner of the firearm to claim the firearm within that 30-day period if he or she is authorized to possess the firearm. The 30-day period required under this subdivision is in addition to the 30-day period required under subdivision (a).

(5) The law enforcement agency is immune from civil liability for disposing of a firearm in compliance with this section.

(6) As used in this section, "law enforcement agency" means any agency that employs peace officers.

History: Add. 2010, Act 295, Imd. Eff. Dec. 16, 2010
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Constitutionality: Right to Carry



Section 28.435 Sale of firearms by federally licensed firearms dealer; sale of trigger lock or secured container; exceptions; brochure or pamphlet; statement of compliance; notice of liability; action by political subdivision against firearm or ammunition producer prohibited; rights of state attorney general; exceptions; effect of subsections (9) through (11); violation; penalties; definitions.

Sec. 15.

(1) Except as provided in subsection (2), a federally licensed firearms dealer shall not sell a firearm in this state unless the sale includes 1 of the following:

(a) A commercially available trigger lock or other device designed to disable the firearm and prevent the discharge of the firearm.

(b) A commercially available gun case or storage container that can be secured to prevent unauthorized access to the firearm.

(2) This section does not apply to any of the following:

(a) The sale of a firearm to a police officer or a police agency.

(b) The sale of a firearm to a person who presents to the federally licensed firearms dealer 1 of the following:

(i) A trigger lock or other device designed to disable the firearm and prevent the discharge of the firearm together with a copy of the purchase receipt for the federally licensed firearms dealer to keep. A separate trigger lock or device and a separate purchase receipt shall be required for each firearm purchased.

(ii) A gun case or storage container that can be secured to prevent unauthorized access to the firearm together with a copy of the purchase receipt for the federally licensed firearms dealer to keep. A separate gun case or storage container and a separate purchase receipt shall be required for each firearm purchased.

(c) The sale of an antique firearm. As used in this subdivision, “antique firearm” means that term as defined in section 231a of the Michigan penal code, 1931 PA 328, MCL 750.231a.

(d) The sale or transfer of a firearm if the seller is not a federally licensed firearms dealer.

(3) A federally licensed firearms dealer shall not sell a firearm in this state unless the firearm is accompanied with, free of charge, a brochure or pamphlet that includes safety information on the use and storage of the firearm in a home environment.

(4) Upon the sale of a firearm, a federally licensed firearms dealer shall sign a statement and require the purchaser to sign a statement stating that the sale is in compliance with subsections (1), (2), and (3).

(5) A federally licensed firearms dealer shall retain a copy of the signed statements prescribed in subsection (4) and, if applicable, a copy of the receipt prescribed in subsection (2)(b), for at least 6 years.

(6) A federally licensed firearms dealer in this state shall post in a conspicuous manner at the entrances, exits, and all points of sale on the premises where firearms are sold a notice that says the following: “You may be criminally and civilly liable for any harm caused by a person less than 18 years of age who lawfully gains unsupervised access to your firearm if unlawfully stored.”.

(7) A federally licensed firearms dealer is not liable for damages arising from the use or misuse of a firearm if the sale complies with this section, any other applicable law of this state, and applicable federal law.

(8) This section does not create a civil action or liability for damages arising from the use or misuse of a firearm or ammunition for a person, other than a federally licensed firearms dealer, who produces a firearm or ammunition.

(9) Subject to subsections (10) to (12), a political subdivision shall not bring a civil action against any person who produces a firearm or ammunition. The authority to bring a civil action under this section is reserved exclusively to the state and can be brought only by the attorney general. The court shall award costs and reasonable attorney fees to each defendant named in a civil action filed in violation of this subsection.

(10) Subject to subsection (11), subsection (9) does not prohibit a civil action by a political subdivision based on 1 or more of the following, which the court shall narrowly construe:

(a) A breach of contract, other contract issue, or an action based on a provision of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, in which the political subdivision is the purchaser and owner of the firearm or ammunition.

(b) Expressed or implied warranties arising from the purchase of a firearm or ammunition by the political subdivision or the use of a firearm or ammunition by an employee or agent of the political subdivision.

(c) A product liability, personal injury, or wrongful death action when an employee or agent or property of the political subdivision has been injured or damaged as a result of a defect in the design or manufacture of the firearm or ammunition purchased and owned by the political subdivision.

(11) Subsection (10) does not allow an action based on any of the following:

(a) A firearm's or ammunition's inherent potential to cause injury, damage, or death.

(b) Failure to warn the purchaser, transferee, or user of the firearm's or ammunition's inherent potential to cause injury, damage, or death.

(c) Failure to sell with or incorporate into the product a device or mechanism to prevent a firearm or ammunition from being discharged by an unauthorized person unless specifically provided for by contract.

(12) Subsections (9) through (11) do not create a civil action.

(13) Subsections (9) through (11) are intended only to clarify the current status of the law in this state, are remedial in nature, and, therefore, apply to a civil action pending on the effective date of this act.

(14) Beginning September 1, 2000, a person who violates this section is guilty of a crime as follows:

(a) Except as provided in subdivision (b) or (c), the person is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(b) For a second conviction, the person is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

(c) For a third or subsequent conviction, the person is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $5,000.00, or both.

(15) As used in this section:

(a) “Federally licensed firearms dealer” means a person licensed under section 923 of title 18 of the United States Code, 18 U.S.C. 923.

(b) “Firearm or ammunition” includes a component of a firearm or ammunition.

(c) “Person” means an individual, partnership, corporation, association, or other legal entity.

(d) “Political subdivision” means a county, city, village, township, charter township, school district, community college, or public university or college.

(e) “Produce” means to manufacture, construct, design, formulate, develop standards for, prepare, process, assemble, inspect, test, list, certify, give a warning or instructions regarding, market, sell, advertise, package, label, distribute, or transfer.

History: Add. 2000, Act 265, Imd. Eff. June 29, 2000
Popular Name: CCW
Popular Name: Concealed Weapons
Popular Name: CPL
Popular Name: Right to Carry
Popular Name: Shall Issue






Act 256 of 2011 MICHIGAN FIREWORKS SAFETY ACT (28.451 - 28.471)

Section 28.451 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan fireworks safety act".

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.452 Definitions.

Sec. 2.

As used in this act:

(a) "Agricultural and wildlife fireworks" means fireworks devices distributed to farmers, ranchers, and growers through a wildlife management program administered by the United States department of the interior or the department of natural resources of this state.

(b) "APA standard 87-1" means 2001 APA standard 87-1, standard for construction and approval for transportation of fireworks, novelties, and theatrical pyrotechnics, published by the American pyrotechnics association of Bethesda, Maryland.

(c) "Articles pyrotechnic" means pyrotechnic devices for professional use that are similar to consumer fireworks in chemical composition and construction but not intended for consumer use, that meet the weight limits for consumer fireworks but are not labeled as such, and that are classified as UN0431 or UN0432 under 49 CFR 172.101.

(d) "Citation" means that term as described in section 17a.

(e) "Commercial manufacturer" means a person engaged in the manufacture of consumer fireworks.

(f) "Consumer fireworks" means fireworks devices that are designed to produce visible effects by combustion, that are required to comply with the construction, chemical composition, and labeling regulations promulgated by the United States consumer product safety commission under 16 CFR parts 1500 and 1507, and that are listed in APA standard 87-1, 3.1.2, 3.1.3, or 3.5. Consumer fireworks does not include low-impact fireworks.

(g) "Consumer fireworks certificate" means a certificate issued under section 4.

(h) "Department" means the department of licensing and regulatory affairs.

(i) "Display fireworks" means large fireworks devices that are explosive materials intended for use in fireworks displays and designed to produce visible or audible effects by combustion, deflagration, or detonation, as provided in 27 CFR 555.11, 49 CFR 172, and APA standard 87-1, 4.1.

(j) "Firework" or "fireworks" means any composition or device, except for a starting pistol, a flare gun, or a flare, designed for the purpose of producing a visible or audible effect by combustion, deflagration, or detonation. Fireworks consist of consumer fireworks, low-impact fireworks, articles pyrotechnic, display fireworks, and special effects.

(k) "Fireworks safety fund" means the fireworks safety fund created in section 11.

(l) "Local unit of government" means a city, village, or township.

(m) "Low-impact fireworks" means ground and handheld sparkling devices as that phrase is defined under APA standard 87-1, 3.1, 3.1.1.1 to 3.1.1.8, and 3.5.

(n) "Minor" means an individual who is less than 18 years of age.

(o) "NFPA" means the national fire protection association headquartered at 1 Batterymarch Park, Quincy, Massachusetts.

(p) "NFPA 1" means the uniform fire code, 2006 edition, developed by NFPA.

(q) "NFPA 72" means the "National Fire Alarm Code", 2002 edition, developed by NFPA.

(r) "NFPA 101" means the "Life Safety Code", 2009 edition, developed by NFPA.

(s) "NFPA 1123" means the "Code for Fireworks Display", 2010 edition, developed by NFPA.

(t) "NFPA 1124" means the "Code for the Manufacture, Transportation, Storage, and Retail Sales of Fireworks and Pyrotechnic Articles", 2006 edition, developed by NFPA.

(u) "NFPA 1126" means the "Standard for the Use of Pyrotechnics Before a Proximate Audience", 2011 edition, developed by NFPA.

(v) "Novelties" means that term as defined under APA standard 87-1, 3.2, 3.2.1, 3.2.2, 3.2.3, 3.2.4, and 3.2.5 and all of the following:

(i) Toy plastic or paper caps for toy pistols in sheets, strips, rolls, or individual caps containing not more than .25 of a grain of explosive content per cap, in packages labeled to indicate the maximum explosive content per cap.

(ii) Toy pistols, toy cannons, toy canes, toy trick noisemakers, and toy guns in which toy caps as described in subparagraph (i) are used, that are constructed so that the hand cannot come in contact with the cap when in place for the explosion, and that are not designed to break apart or be separated so as to form a missile by the explosion.

(iii) Flitter sparklers in paper tubes not exceeding 1/8 inch in diameter.

(iv) Toy snakes not containing mercury, if packed in cardboard boxes with not more than 12 pieces per box for retail sale and if the manufacturer's name and the quantity contained in each box are printed on the box; and toy smoke devices.

(w) "Permanent building or structure" is a building or structure that is affixed to a foundation on a site that has fixed utility connections and that is intended to remain on the site for more than 180 consecutive calendar days.

(x) "Person" means an individual, agent, association, charitable organization, company, limited liability company, corporation, labor organization, legal representative, partnership, unincorporated organization, or any other legal or commercial entity.

(y) "Retailer" means a person who sells consumer fireworks or low-impact fireworks for resale to an individual for ultimate use.

(z) "Retail location" means a facility listed under NFPA 1124, 7.1.2.

(aa) "Rule" means that term as defined in section 7 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.207, that was promulgated by the department.

(bb) "Serious impairment of a body function" means that term as defined in section 58c of the Michigan vehicle code, 1949 PA 300, MCL 257.58c.

(cc) "Serious violation" means a violation of this act, an order issued under this act, or a rule promulgated or adopted by reference under this act for which a substantial probability exists that death or serious impairment of a body function to a person other than the violator may result unless the violator did not and could not, with the exercise of reasonable diligence, know of the presence of the violation.

(dd) "Special effects" means a combination of chemical elements or chemical compounds capable of burning independently of the oxygen of the atmosphere and designed and intended to produce an audible, visual, mechanical, or thermal effect as an integral part of a motion picture, radio, television, theatrical, or opera production or live entertainment.

(ee) "State fire marshal" means the state fire marshal appointed under section 1b of the fire prevention code, 1941 PA 207, MCL 29.1b.

(ff) "Warehouse" means a permanent building or structure used primarily for the storage of consumer fireworks or low-impact fireworks.

(gg) "Wholesaler" means any person who sells consumer fireworks or low-impact fireworks to a retailer or any other person for resale. Wholesaler does not include a person who sells only display fireworks or special effects.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.453 Novelties; inapplicability of act.

Sec. 3.

This act does not apply to novelties. Nothing in this act allows a local unit of government to enact or enforce an ordinance, code, or regulation pertaining to, or in any manner regulating, the sale, storage, display for sale, transportation, use, or distribution of novelties.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.454 Sale of consumer fireworks; certificate required; violation as misdemeanor; penalty; application; requirements; issuance; validity; issuance of original or renewal certificate; sales tax license information; denial; transfer; display; prohibition; location or address; disposition of fees.

Sec. 4.

(1) A person shall not sell consumer fireworks unless the person annually obtains and maintains a consumer fireworks certificate from the department under this section. A person who knows, or should know, that he or she is required to comply with this subsection and who fails or neglects to do so is guilty of a misdemeanor punishable by imprisonment for not more than 2 years or a fine, or both, with the fine as follows:

(a) For a first violation of this subsection, not more than $5,000.00.

(b) For a second violation of this subsection, not more than $20,000.00.

(c) For a third or subsequent violation of this subsection, not more than $40,000.00.

(2) An application for a consumer fireworks certificate shall meet all of the following requirements:

(a) The application shall be submitted no later than April 1 of each year in which consumer fireworks are to be sold.

(b) The application shall list the name and address of each retail location from which consumer fireworks are to be sold.

(c) The application shall be accompanied by a fee of $1,000.00 for a certificate for each retail location that is a permanent building or structure or $600.00 for each retail location that is not a permanent building or structure. The fireworks certificate fee required to be paid for a retail location that is not a permanent building or structure shall not exceed 60% of the fireworks certificate fee for a retail location that is a permanent building or structure.

(d) The application shall be accompanied by a copy of the applicant's current sales tax license, including the applicant's account number, issued by the department of treasury for each retail location where consumer fireworks are to be sold by the applicant.

(3) A consumer fireworks certificate issued under this section is valid from the date of issue until April 30 of the year after it was issued. A person may renew a consumer fireworks certificate for a retail location by making application in the same manner as provided under subsection (2). However, the department shall not issue a renewal consumer fireworks certificate unless the department determines that the applicant properly remitted all of the fireworks safety fees required to be paid in the preceding year. The department shall provide to the department of treasury the sales tax license information received from the applicant and any additional information as may be necessary to allow the department of treasury to confirm that each sales tax license submitted by the applicant is current and valid. The department shall enter into an agreement with the department of treasury under section 28(1) of 1941 PA 122, MCL 205.28, that will allow the department of treasury to provide that information to the department. The department shall not issue an original or renewal consumer fireworks certificate to an applicant until the department of treasury has confirmed to the department that each sales tax license submitted by the applicant is current and valid, and that the applicant is otherwise eligible to obtain a consumer fireworks certificate under this act.

(4) Not more than 30 days after an application is submitted to the department under this section, the department shall issue or deny issuance of a consumer fireworks certificate to the applicant and, if issuance is denied, shall indicate to the applicant the reason for denial.

(5) If the department denies issuance of a consumer fireworks certificate under this section, the applicant may cure any defect of the application within 45 days after the denial without paying an additional fee. The department shall not unreasonably delay or deny an application under this section.

(6) A consumer fireworks certificate is transferable upon approval by the department and the payment of a $25.00 transfer fee. However, the department shall not approve the transfer of a consumer fireworks certificate unless the transferee satisfies eligibility requirements for an original consumer fireworks certificate under this act.

(7) The holder of a consumer fireworks certificate shall prominently display the original or copy of the certificate in the appropriate retail location. A person that violates this subsection is responsible for a civil fine of $100.00. Each day that the consumer fireworks certificate is not displayed as required under this subsection is a separate violation.

(8) The department shall not issue a consumer fireworks certificate to a person that is ineligible under this act.

(9) The face of the consumer fireworks certificate shall indicate the location or address for which it was issued.

(10) Fees collected under this section shall be deposited in the fireworks safety fund.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.455 Sale of consumer fireworks from retail location; conditions; failure to comply; civil fine; insurance coverage.

Sec. 5.

(1) Consumer fireworks shall only be sold from a retail location if all of the following applicable conditions are met:

(a) Except as provided in subdivision (b), a retail location satisfies the applicable requirements of NFPA 101 and NFPA 1124 not in conflict with this act, and the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531. However, any provision of the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531, that is inconsistent with the applicable requirements of NFPA 101 and NFPA 1124 is superseded to the extent of the inconsistency or conflict.

(b) Beginning January 1, 2013, a permanent building or structure shall be equipped with a fire suppression system in compliance with NFPA 1124.

(c) The retailer at that retail location is licensed under section 3 of the general sales tax act, 1933 PA 167, MCL 205.53.

(d) The retailer has a valid federal taxpayer identification number issued by the federal department of the treasury, internal revenue service. This requirement does not apply to a retailer that is a sole proprietorship.

(2) A person that knows, or should know, that he or she is required to comply with subsection (1) and who fails or neglects to do so is responsible for a civil fine of $2,500.00 for each violation. Each day that a person is in noncompliance constitutes a separate violation.

(3) During periods when consumer fireworks are sold, each retail location selling consumer fireworks either shall be added as an additional insured, or public liability and product liability insurance coverage shall be obtained and maintained, in an amount not less than $10,000,000.00 per occurrence. A person that knows, or should know, that he or she is required to comply with this subsection and who fails or neglects to do so is liable for a civil fine of not more than $5,000.00.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.456 Website; establishment and maintenance by department; registration with low-impact fireworks retail registry.

Sec. 6.

(1) The department shall establish and maintain, or cause to be created and maintained, an internet website that has as its purpose the protection of the residents of this state who purchase, use, or transport fireworks. The website shall include, at a minimum, both of the following:

(a) A list of every person and entity that is issued a consumer fireworks certificate under section 4.

(b) A low-impact fireworks retail registry. All of the following apply to the online low-impact fireworks retail registry:

(i) It shall be maintained and operated at no cost to a user.

(ii) The cost of its maintenance and operation shall be paid with funds described in section 11(4).

(iii) It shall provide for instant registry without condition.

(2) Beginning February 1, 2012, a person shall not sell low-impact fireworks unless he or she registers with the low-impact fireworks retail registry not less than 10 days before selling the fireworks in each calendar year.

(3) A person who sells low-impact fireworks at retail and who fails to register as described in this section shall cease the sale of low-impact fireworks until the person complies with subsection (2).

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.457 Local ordinances.

Sec. 7.

(1) Except as provided in this act, a local unit of government shall not enact or enforce an ordinance, code, or regulation pertaining to or in any manner regulating the sale, display, storage, transportation, or distribution of fireworks regulated under this act.

(2) A local unit of government may enact an ordinance regulating the ignition, discharge, and use of consumer fireworks, including, but not limited to, an ordinance prescribing the hours of the day or night during which a person may ignite, discharge, or use consumer fireworks. If a local unit of government enacts an ordinance under this subsection, the ordinance shall not regulate the ignition, discharge, or use of consumer fireworks on the day preceding, the day of, or the day after a national holiday except as follows:

(a) A local unit of government with a population of 50,000 or more or a local unit of government located in a county with a population of 750,000 or more may regulate the ignition, discharge, or use of consumer fireworks between the hours of 12 midnight and 8 a.m. or between the hours of 1 a.m. and 8 a.m. on New Year's day.

(b) A local unit of government with a population of less than 50,000 located in a county with a population of less than 750,000 may regulate the ignition, discharge, or use of consumer fireworks between the hours of 1 a.m. and 8 a.m.

(3) An ordinance under subsection (2) shall only impose a civil fine of not more than $500.00 for each violation of the ordinance and no other fine or sanction.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.458 Fireworks safety fee; imposition; payment; deposit in fireworks safety fund; failure to comply as misdemeanor; fine.

Sec. 8.

(1) A user fee, known as the fireworks safety fee, is imposed on retail transactions made in this state for consumer fireworks and low-impact fireworks as provided in section 9.

(2) A person that acquires consumer fireworks or low-impact fireworks in a retail transaction is liable for the fireworks safety fee on the transaction and, except as otherwise provided in this act, shall pay the fireworks safety fee to the retailer as a separate added amount to the consideration in the transaction. The retailer shall collect the fireworks safety fee as an agent for the state.

(3) The fireworks safety fee shall be deposited in the fireworks safety fund.

(4) A person that knows or should know that he or she is required to comply with the requirements of subsection (2) but fails to collect or remit a fireworks safety fee as required under this section is guilty of a misdemeanor punishable by a fine as follows:

(a) For a first violation of this subsection, not more than $10,000.00.

(b) For a second violation of this subsection, not more than $20,000.00.

(c) For a third or subsequent violation of this subsection, not more than $40,000.00.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.459 Fireworks safety fee; determination; rates; collection allowance.

Sec. 9.

(1) Except as provided in subsections (2) and (3), the fireworks safety fee is determined by the gross retail income from consumer fireworks and low-impact fireworks received by a retail merchant in a retail unitary transaction of consumer fireworks and low-impact fireworks and is imposed before any taxes are applied at the following rates:

(2) On a retail unitary transaction in which the gross retail income received by the retail merchant is $1.04 or more, the fireworks safety fee is 6% of that gross retail income as determined before any taxes are applied.

(3) If the fireworks safety fee calculated under subsection (1) results in a fraction of 1/2 cent or more, the amount of the fireworks safety fee shall be rounded to the next additional cent.

(4) The retailer whose retail location is a permanent building or structure may retain 1% of the fireworks safety fees that the retailer collected under this section as a collection allowance.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.460 Fireworks safety fees; remittance; forms; manner; payment liability; past due amounts; aggregate filing; investigation.

Sec. 10.

(1) The retailer or person to whom a consumer fireworks certificate is issued is responsible for remitting all fireworks safety fees as described in section 9 to the department on forms and in the manner prescribed by the department; shall hold the fireworks safety fees collected in trust for the state until remitted to the state; and is personally liable for the payment of the fireworks safety fee money to this state.

(2) The department may refer for collection to the department of treasury past due amounts of the fireworks safety fee consistent with section 13 of 1941 PA 122, MCL 205.13.

(3) A retailer or person shall remit the fireworks safety fees no later than 20 days after the end of each preceding month. A retailer or person that operates 25 or more retail locations in this state that are permanent buildings or structures may remit the fireworks safety fees in an aggregate filing under 1 common identification number as determined by the department.

(4) The department shall investigate any fireworks safety fees reported, but not paid, by a retailer no later than September 30 of each year.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.461 Fireworks safety fund; creation within department of treasury; investment; money remaining in fund; lapse; expenditures; delegation of inspection duties; program.

Sec. 11.

(1) The fireworks safety fund is created within the department of treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The department shall expend money deposited in the fund as follows:

(a) One hundred percent of the money received from fireworks safety fees under section 8 to be used for the training of firefighters under the direction and approval of the firefighters training council established under the firefighters training council act, 1966 PA 291, MCL 29.361 to 29.377.

(b) One hundred percent of the money received from consumer fireworks safety certificates under section 4 to administer this act and to pay the costs of delegating inspections under this act to local units of government under subsection (5).

(5) The department may establish a program for delegating inspection duties under this act to 1 or more local units of government. If a local unit of government agrees to carry out inspections, the department shall pay 70% of the consumer fireworks safety certificate fee paid by each retail location inspected by the local unit of government and retain the remaining 30% of that fee. If a local unit of government declines to participate in the program described in this subsection, the department retains its inspection duties under this act.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.462 Prohibited conduct; permission required; violation as civil infraction; civil fine; sale to minor; definitions; violation of smoking prohibition as misdemeanor; signage.

Sec. 12.

(1) A person shall not ignite, discharge, or use consumer fireworks on public property, school property, church property, or the property of another person without that organization's or person's express permission to use those fireworks on those premises. Except as otherwise provided in this section, a person that violates this subsection is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $500.00.

(2) Consumer fireworks shall not be sold to a minor. A person that violates this subsection shall be ordered to pay a civil fine of not more than $500.00, or, for a second or subsequent violation of this subsection, a civil fine of not more than $1,000.00. In addition, the person's consumer fireworks certificate shall be suspended for 90 days after the civil fine is ordered for a second or subsequent violation. This age requirement shall be verified by any of the following:

(a) An operator's or chauffeur's license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) An official state personal identification card issued under 1972 PA 222, MCL 28.291 to 28.300.

(c) An enhanced driver license or enhanced official state personal identification card issued under the enhanced driver license and enhanced official state personal identification card act, 2008 PA 23, MCL 28.301 to 28.308.

(d) A military identification card.

(e) A passport.

(f) Any other bona fide photograph identification that establishes the identity and age of the individual.

(3) An individual shall not discharge, ignite, or use consumer fireworks or low-impact fireworks while under the influence of alcoholic liquor, a controlled substance, or a combination of alcoholic liquor and a controlled substance. As used in this subsection:

(a) "Alcoholic liquor" means that term as defined in section 1d of the Michigan vehicle code, 1949 PA 300, MCL 257.1d.

(b) "Controlled substance" means that term as defined in section 8b of the Michigan vehicle code, 1949 PA 300, MCL 257.8b.

(4) An individual who violates the smoking prohibition under NFPA 1124, 7.3.11.1 is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

(5) Signage stating the smoking prohibition described in subsection (4) satisfies the requirements of NFPA 1124.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.463 Resident agent.

Sec. 13.

A wholesaler shall maintain a resident agent who resides in this state and who has a physical address in this state. A post office box is not a physical address for purposes of this section.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.464 Identification of firework in violation of act; investigation; determination of violation; seizure; criminal or civil proceedings.

Sec. 14.

(1) A governmental or law enforcement agency that identifies a firework that is in violation of this act shall secure the firework and immediately notify the department of the alleged violation. The department or law enforcement agency shall investigate the alleged violation for compliance with this act within a reasonable time.

(2) If the department or law enforcement agency determines that a violation of this act has occurred, except for a violation of section 6(2), the department or law enforcement agency may seize the firework as evidence of the violation. Evidence seized under this section shall be stored pending disposition of any criminal or civil proceedings arising from a violation of this act at the expense of the person, if the person is found guilty, responsible, or liable for the violation.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.465 Storage of seized fireworks; disposal or destruction; storage and disposal costs; use for training purposes.

Sec. 15.

(1) Fireworks seized for an alleged violation of this act shall be stored in compliance with this act and rules promulgated under this act.

(2) Following final disposition of a conviction for violating this act, the seizing agency in possession may dispose of or destroy any fireworks retained as evidence in that prosecution.

(3) The person from whom fireworks are seized under this act shall pay the actual costs of storage and disposal of the seized fireworks.

(4) The department of state police and the department may use fireworks described in subsection (2) for training purposes.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.466 Articles pyrotechnic or display fireworks ignition; permit; competency and qualifications of operators; retention of fee.

Sec. 16.

(1) The legislative body of a city, village, or township, upon application in writing on forms provided by the department and payment of a fee set by the legislative body, if any, may grant a permit for the use of agricultural or wildlife fireworks, articles pyrotechnic, display fireworks, or special effects manufactured for outdoor pest control or agricultural purposes, or for public or private display within the city, village, or township by municipalities, fair associations, amusement parks, or other organizations or individuals approved by the city, village, or township authority, if the applicable provisions of this act are complied with. After a permit has been granted, sales, possession, or transportation of fireworks for the purposes described in the permit only may be made. A permit granted under this subsection is not transferable and shall not be issued to a minor.

(2) Before a permit for articles pyrotechnic or a display fireworks ignition is issued, the person, firm, or corporation applying for the permit shall furnish proof of financial responsibility by a bond or insurance in an amount, character, and form deemed necessary by the local governing authority to satisfy claims for damages to property or personal injuries arising out of an act or omission on the part of the person, firm, or corporation or an agent or employee of the person, firm, or corporation, and to protect the public.

(3) A permit shall not be issued under this act to a nonresident person, firm, or corporation for ignition of articles pyrotechnic or display fireworks in this state until the person, firm, or corporation has appointed in writing a resident member of the bar of this state or a resident agent to be the legal representative upon whom all process in an action or proceeding against the person, firm, or corporation may be served.

(4) The local governing authority shall rule on the competency and qualifications of articles pyrotechnic and display fireworks operators as required under NFPA 1123, as the operator has furnished in his or her application form, and on the time, place, and safety aspects of the display of articles pyrotechnic or display fireworks before granting permits.

(5) A local unit of government that charges a fee to issue a permit under this section shall retain the fee paid.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.467 Conduct not prohibited by act.

Sec. 17.

Except as otherwise provided in this act, this act does not prohibit any of the following:

(a) A wholesaler, retailer, commercial manufacturer, or importer from selling, storing, using, transporting, or distributing consumer fireworks or low-impact fireworks.

(b) The use of fireworks by railroads or other transportation agencies or law enforcement agencies for signal purposes or illumination.

(c) The use of agricultural or wildlife fireworks.

(d) The sale or use of blank cartridges for any of the following:

(i) A show or play.

(ii) Signal or ceremonial purposes in athletics or sports.

(iii) Use by military organizations.

(iv) Use by law enforcement agencies.

(e) The possession, sale, or disposal of fireworks incidental to the public display of fireworks by wholesalers or other persons who possess a permit to possess, store, and sell explosives from the bureau of alcohol, tobacco, firearms, and explosives of the United States department of justice.

(f) Interstate wholesalers from selling, storing, using, transporting, or distributing fireworks.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.467a Issuance of citation by state fire marshal.

Sec. 17a.

(1) If, as a result of an inspection or investigation, the state fire marshal or the state fire marshal's designee believes that a person has violated this act, an order issued under this act, or a rule promulgated under this act, the state fire marshal or his or her designee shall issue a citation to the person not more than 90 days after the completion of the physical inspection or investigation.

(2) Except as otherwise provided in this act, upon issuance of a citation, the state fire marshal may immediately suspend the consumer fireworks certificate of the person to whom the citation was issued.

(3) Upon a proper petition, a court of competent jurisdiction may enjoin a violation of this act.

(4) All of the following apply to a citation issued by the state fire marshal or the state fire marshal's designee under this act:

(a) It shall be in writing.

(b) It shall state on its face that it is an allegation of a violation of this act, describe with particularity the nature of the violation, and include a reference to the provision, rule, or order alleged to be violated.

(c) It shall contain all of the following:

(i) The date of the citation.

(ii) The name and title of the individual who issued the citation.

(iii) The name and address of the person to whom the citation is issued.

(iv) The actions necessary to bring the person to whom the citation is issued into compliance, including the payment of a fine.

(v) A space for the signature of the person to whom the citation is issued indicating that the person has received the citation.

(vi) A space where the person to whom the citation is issued may accept the citation and agree to comply or, in the alternative, may indicate the intent of the person to whom the citation is issued to contest the citation.

(vii) A notice that the person to whom the citation is issued shall accept or reject the terms of the citation within 15 days of the date of the citation.

(viii) A brief description of the administrative hearing process and the process for settlement as provided for by rule.

(d) A citation may either be mailed to the person to whom the citation is issued by certified mail, return receipt requested, or delivered in person by the state fire marshal or state fire marshal's designee who issued the citation.

History: Add. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.468 Violation of act; penalty; reimbursement of storage costs.

Sec. 18.

(1) Unless otherwise provided in this act, if a person violates this act, the person is guilty of a crime as follows:

(a) Except as otherwise provided in this section, a misdemeanor punishable by imprisonment for not more than 30 days or a fine of not more than $1,000.00, or both.

(b) If the violation causes damage to the property of another person, a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $5,000.00, or both.

(c) If the violation causes serious impairment of a body function of another person, a felony punishable by imprisonment for not more than 5 years or a fine of not more than $5,000.00, or both.

(d) If the violation causes the death of another person, a felony punishable by imprisonment for not more than 15 years or a fine of not more than $10,000.00, or both.

(2) In addition to any other penalty imposed for the violation of this act, a person that is found guilty of a violation of this act shall be required to reimburse the appropriate governmental agency for the costs of storing seized fireworks that the governmental agency confiscated for a violation of this act. This reimbursement shall be in a form and at a time as required by the department and as otherwise required by law.

History: 2011, Act 256, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.468a Citation for serious violation; fine; prosecution; payment of civil fines to department; collection proceedings.

Sec. 18a.

(1) Except as otherwise provided in this section, a person who receives a citation for a serious violation, an order issued under this act, or a rule promulgated under this act shall be assessed a civil fine of not more than $1,000.00 for each violation.

(2) Except as otherwise provided in this section, a person who receives a citation for a violation of this act that is not a serious violation may be assessed a civil fine of not more than $500.00 for each violation.

(3) Subsections (1) and (2) do not apply to violations for which a specific civil fine is provided by this act.

(4) The state fire marshal may request that the prosecuting attorney for the county in which a violation of this act occurred issue a complaint and request a warrant for the prosecution of a person who commits a criminal violation of this act.

(5) All civil fines collected under this section shall be paid to the department within 15 working days after the date the penalty is ordered, not subject to further review, and credited to the fireworks safety fund.

(6) The department of treasury shall institute proceedings to collect any civil fines ordered but not paid under this act.

History: Add. 2012, Act 257, Imd. Eff. July 2, 2012 ;-- Am. 2013, Act 65, Imd. Eff. June 19, 2013



Section 28.468b Issuance of certificate prohibited; revocation.

Sec. 18b.

(1) The department shall not issue, and a person is ineligible to be issued, a consumer fireworks certificate if either of the following apply:

(a) The person was sentenced for a felony conviction within the preceding 5 years.

(b) The person has ever been convicted of a felony involving theft, fraud, or arson.

(2) If a person is convicted of a crime that would cause the person to be ineligible to be issued a consumer fireworks certificate on April 30 of the following year, the person's consumer fireworks certificate shall be revoked for the balance of the year for which the person's current consumer fireworks certificate was issued.

History: Add. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.468c Person ineligible to obtain consumer fireworks certificates; offenses; periods; sanctions.

Sec. 18c.

(1) A person who is convicted of the following offenses is ineligible to obtain a consumer fireworks certificate for the following periods of time after conviction:

(a) For a second violation of section 4(1), 5 years.

(b) For a third or subsequent violation of section 4(1), 10 years.

(c) For a first violation of section 8(4), 1 year.

(d) For a second violation of section 8(4), 5 years.

(e) For a third or subsequent violation of section 8(4), 10 years.

(f) For a violation of section 18(1)(b), 1 year.

(g) For a violation of section 18(1)(c), permanently.

(h) For a violation of section 18(1)(d), permanently.

(2) A sanction imposed under subsection (1) shall be imposed in addition to any other penalty or sanction imposed for a violation of this act.

History: Add. 2012, Act 257, Imd. Eff. July 2, 2012



Section 28.469 Inspections; delegation of authority and responsibility.

Sec. 19.

The department may delegate authority and responsibility to carry out inspections and other duties under this act.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.470 Rules.

Sec. 20.

(1) The department shall promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to administer this act, including, but not limited to, all of the following:

(a) Create uniform applications and other forms for dissemination to and use by local units of government under this act.

(b) Procedures for the collection of application fees and fireworks safety fees.

(c) Enforcement of regulatory duties.

(d) The enforcement of age limitations.

(2) Rules promulgated under this section shall conform to the following codes developed by the national fire protection association, except for any code provision that conflicts with this act:

(a) NFPA 1123, code for fireworks display.

(b) NFPA 1124, code for manufacture, transportation, storage, and retail sales of fireworks and pyrotechnic articles.

(c) NFPA 1126, standard for the use of pyrotechnics.

(3) The rules promulgated under former chapter XXXIX of the Michigan penal code, 1931 PA 328, MCL 750.243a to 750.243e, pertaining to the display of articles pyrotechnic and display fireworks that are in effect on the effective date of this act shall remain in effect until rescinded or otherwise changed according to law, as provided for in section 31 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.231.

History: 2011, Act 256, Eff. Jan. 1, 2012



Section 28.471 Report by state fire marshal.

Sec. 21.

No later than October 1, 2013, the state fire marshal shall provide a report to the legislature that details both of the following:

(a) The costs associated with the inspection of retail locations under this act. It is the intent of the legislature that the information described in this subdivision be used to determine the consumer fireworks certificate fee for each retail location under section 4 beginning January 1, 2014.

(b) The types and number of violations of this act.

History: 2011, Act 256, Eff. Jan. 1, 2012






Act 227 of 1947 HOUSING UNITS (28.501 - 28.506)



Act 537 of 2008 MICHIGAN RETIRED LAW ENFORCEMENT OFFICER'S FIREARM CARRY ACT (28.511 - 28.527)

Section 28.511 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan retired law enforcement officer's firearm carry act".

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.512 Definitions.

Sec. 2.

As used in this act:

(a) "Active duty firearms standard" means the in-service standard for the training and qualification of active duty law enforcement officers as mandated by the commission under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

(b) "Alcoholic liquor" means that term as defined in section 105 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1105.

(c) "Certification" or "certified" means official recognition by the commission that a retired law enforcement officer has met the active duty firearms standard in this state and is eligible to carry a concealed firearm under 18 USC 926C.

(d) "Certificate" means a commission-issued document that identifies a qualified retired law enforcement officer who is certified under 18 USC 926C and this act.

(e) "Controlled substance" means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

(f) "Certificate holder" means a qualified retired law enforcement officer who is issued a certificate by the commission.

(g) "Commission" means the commission on law enforcement standards established under section 3 of the commission on law enforcement standards act, 1965 PA 203, MCL 28.603.

(h) "Firearm" means that term as defined in section 1 of 1927 PA 372, MCL 28.421.

(i) "Peace officer" means an officer of a law enforcement agency of the state, the federal government, or a county, township, city, or village who is responsible for the prevention and detection of crime and enforcement of the criminal laws of this state, and includes a motor carrier officer appointed under section 6d of 1935 PA 59, MCL 28.6d, and security personnel employed by the department of state police under section 6c of 1935 PA 59, MCL 28.6c. Peace officer does not include a qualified retired law enforcement officer.

(j) "Qualified retired law enforcement officer" means that term as defined in 18 USC 926C(c).

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.513 Certification of qualified retired law enforcement officer to carry concealed firearm; establishment of requirements and procedures by commission; rules.

Sec. 3.

The commission shall establish requirements and procedures through which a qualified retired law enforcement officer may be certified to carry a concealed firearm under 18 USC 926C and this act. The commission shall establish requirements and procedures through which certification under 18 USC 926C and this act may be denied or revoked. The commission may promulgate rules to implement this act in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.514 Eligibility to carry concealed firearm.

Sec. 4.

(1) In order to be eligible to carry a concealed firearm under 18 USC 926C and this act, a qualified retired law enforcement officer must meet the requirements of 18 USC 926C and be a legal resident of this state.

(2) A retired law enforcement officer is not eligible for certification by the commission under 18 USC 926C and this act if he or she is prohibited under federal law from being certified under 18 USC 926C.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.515 Application requirements and procedures to verify identity; conduct criminal history, and conduct background investigation; establishment by commission.

Sec. 5.

(1) The commission shall establish application requirements and procedures in order to verify the identity of an applicant, to conduct a complete criminal history, and to conduct a background investigation into an applicant's fitness to carry a concealed firearm under 18 USC 926C and this act.

(2) The commission shall request the department of state police to conduct a criminal records check through the state of Michigan and the federal bureau of investigation. The commission shall require the individual to submit his or her fingerprints to the department of state police in a manner prescribed by the department of state police for that purpose. The department of state police may charge a fee for conducting the criminal records check. If a criminal arrest fingerprint card is subsequently submitted to the department of state police and matches against a fingerprint that was submitted under this section and stored in the AFIS database, the department of state police shall notify the commission. Once the department of state police has a set of fingerprints on file as a result of being fingerprinted for purposes of this act, the individual is not required to have fingerprints taken for subsequent renewal applications.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.516 Application form; signature; providing false or misleading information as felony; penalty.

Sec. 6.

(1) The commission shall create an application form for certification under this act. The applicant shall sign the application acknowledging that all information contained in the application is true and accurate.

(2) An applicant who knowingly provides false or misleading information on the application, in whole or in part, is guilty of a felony, punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.517 Issuance of certificate; carrying certificate and driver license or Michigan personal identification card; disclosure to peace officer; forfeiture upon notice of revocation; violation; penalties.

Sec. 7.

(1) The commission or its agent shall issue a certificate to a qualified retired law enforcement officer who has complied with the active duty firearms standard and is eligible to carry a concealed firearm under 18 USC 926C and this act.

(2) A certificate holder shall carry the certificate and a valid driver license or Michigan personal identification card on his or her person at all times while in possession of a concealed firearm and shall produce the documents upon demand by a peace officer.

(3) A certificate holder who is carrying a concealed firearm and who is stopped by a peace officer shall immediately disclose to the peace officer that he or she is carrying a concealed firearm on his or her person or is transporting a firearm in his or her vehicle.

(4) Upon notice of revocation, a certificate holder is required to forfeit his or her certificate to the commission by returning the certificate in person to the commission or returning the certificate by certified mail.

(5) A violation of this section subjects the certificate holder to the penalties provided in section 5f of 1927 PA 372, MCL 28.425f, including forfeiture of the firearm.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.518 Circumstances requiring report to commission; failure to file report as misdemeanor; penalty.

Sec. 8.

(1) A certificate holder shall immediately report to the commission in writing the circumstances of any of the following:

(a) An arrest or a conviction for a violation of any state or federal criminal law.

(b) Becoming the subject of an order or disposition in any jurisdiction that does 1 or more of the following:

(i) Restrains the certificate holder from harassing, stalking, or threatening an intimate partner of the person or a child of the intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child.

(ii) Prohibits or limits the transport, possession, carrying, or use of firearms or ammunition.

(iii) Involves an adjudication of mental illness, a finding of insanity, a finding of legal incapacity, or an order for involuntary commitment in an inpatient or outpatient setting.

(c) A laboratory result reflecting the unauthorized presence of controlled substances following a drug test administered to the certificate holder.

(2) A certificate holder who fails to file a written report as required under subsection (1) is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $5,000.00, or both.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.519 Implied consent to submit to chemical analysis; certificate holder under influence of alcoholic liquor or controlled substance; violation; penalty; exception; collection and testing of breath, blood, and urine specimens; refusal to take chemical test; report of violation to commission.

Sec. 9.

(1) Acceptance of a certificate issued under this act constitutes implied consent to submit to a chemical analysis under this section.

(2) A certificate holder shall not carry a concealed firearm while he or she is under the influence of alcoholic liquor or a controlled substance or while having a bodily alcohol content prohibited under this section. A person who violates this section is responsible for a state civil infraction or is guilty of a crime as follows:

(a) If the person was under the influence of alcoholic liquor or a controlled substance or a combination of alcoholic liquor and a controlled substance, or had a bodily alcohol content of .10 or more grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $100.00, or both. The court shall order the commission to permanently revoke the certificate. The commission shall permanently revoke the certificate as ordered by the court.

(b) If the person had a bodily alcohol content of .08 or more but less than .10 grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $100.00, or both. The court may order the commission to revoke the certificate for not more than 3 years. The commission shall revoke the certificate as ordered by the court.

(c) If the person had a bodily alcohol content of .02 or more, but less than .08 grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine, the individual is responsible for a state civil infraction and may be fined not more than $100.00. The court may order the commission to revoke the certificate for 1 year. The commission shall revoke certification if an individual is found responsible for a subsequent violation of this subdivision.

(3) This section does not prohibit an individual certified under this act to carry a concealed firearm who has any bodily alcohol content from transporting that firearm in the locked trunk of his or her motor vehicle or another motor vehicle in which he or she is a passenger or, if the vehicle does not have a trunk, from transporting that firearm unloaded in a locked compartment or container that is separated from the ammunition for that firearm or on a vessel if the firearm is transported unloaded in a locked compartment or container that is separated from the ammunition for that firearm.

(4) A peace officer who has probable cause to believe a certificate holder is carrying a concealed firearm in violation of this section may require the certificate holder to submit to a chemical analysis of his or her breath, blood, or urine.

(5) Before a certificate holder is required to submit to a chemical analysis under subsection (4), the peace officer shall inform the certificate holder of all of the following:

(a) The certificate holder may refuse to submit to the chemical analysis, but if he or she chooses to do so, all of the following apply:

(i) The officer may obtain a court order requiring the certificate holder to submit to a chemical analysis.

(ii) The refusal may result in his or her certificate being revoked.

(b) If the certificate holder submits to the chemical analysis, he or she may obtain a chemical analysis described in subsection (4) from a person of his or her own choosing.

(6) The collection and testing of breath, blood, and urine specimens under this section shall be conducted in the same manner that breath, blood, and urine specimens are collected and tested for alcohol-related and controlled-substance-related motor vehicle operation violations under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(7) If a certificate holder refuses to take a chemical test authorized under this section, the peace officer shall promptly report the refusal in writing to the commission.

(8) If a certificate holder takes a chemical test authorized under this section and the test results indicate that the individual had any bodily alcohol content while carrying a concealed firearm, the peace officer shall promptly report the violation in writing to the commission.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.520 Computerized database; creation and maintenance by commission; information to be contained; deletion; dissemination; confidentiality.

Sec. 10.

(1) The commission shall create and maintain a computerized database of individuals who apply for a certificate under this act. The database shall contain only the following information as to each individual:

(a) The individual's name, date of birth, address, and county of residence.

(b) If the individual is issued a certificate, the certificate number and date of expiration.

(c) Except as provided in subsection (2), if the individual was denied a certificate, a statement of the reasons for that denial.

(d) A statement of all criminal charges pending and criminal convictions obtained against the individual during the certificate period.

(e) A statement of all determinations of responsibility for civil infractions of this act pending or obtained against the individual during the certificate period.

(2) If an individual who was denied a certificate is subsequently issued a certificate, the commission shall delete from the computerized database the previous reasons for the denial.

(3) The commission shall provide the information described in subsection (1)(a) and (b) to the department of state police in a manner prescribed by the department of state police for dissemination through the law enforcement information network.

(4) Information in the database, compiled under subsections (1) through (3), is confidential, is not subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, and shall not be disclosed to any person except for purposes of this act or for law enforcement purposes.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.521 Administration of active duty firearm standard; identification of eligible public entities.

Sec. 11.

The commission shall identify public entities eligible to administer the active duty firearm standard to qualified retired law enforcement officers for purposes of carrying out 18 USC 926C and this act.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.522 Firearm subject to seizure and forfeiture.

Sec. 12.

A firearm that is carried in violation of this act is subject to seizure and forfeiture in the same manner that property is subject to seizure and forfeiture under sections 4701 to 4709 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4701 to 600.4709. This section does not apply if the violation is a state civil infraction under section 5f of 1927 PA 372, MCL 28.425f, unless the individual fails to present his or her certificate within the 45-day period described in that section.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.523 Retired law enforcement officer safety fund; creation in state treasury; credit of funds; balance remaining at end of fiscal year; administration for auditing purposes; expenditures.

Sec. 13.

(1) The retired law enforcement officer safety fund is created in the state treasury.

(2) The state treasurer shall credit to the fund deposits from the collection of application fees as provided in section 14. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) The unencumbered balance remaining in the fund at the end of a fiscal year shall remain in the fund and shall not revert to the general fund.

(4) The department of state police is the administrator of the fund for auditing purposes.

(5) The commission shall expend money from the fund, upon appropriation, only for the purposes of this act.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.524 Fees.

Sec. 14.

The commission may set and collect a fee for actual costs associated with administration under 18 USC 926C and this act by any method of payment accepted by the commission. The fees shall be deposited in the retired law enforcement officer safety fund.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.525 Immunity from liability.

Sec. 15.

The commission or any law enforcement agency, governmental entity, agent, employee, volunteer, designee, or individual who is acting in good faith in discharging his or her responsibilities under this act is immune from civil liability for any damages resulting from the ownership, possession, carrying, use, or discharge of a firearm by any qualified retired law enforcement officer who has been certified under this act or whose certification has been denied. The immunity provided under this section is in addition to any immunity otherwise provided by law.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.526 Preemption.

Sec. 16.

This act does not preempt any existing state or federal statute, regulation, or other authority governing the use, possession, carrying, or receiving of firearms or ammunition in this state, including application by a qualified retired law enforcement officer to carry a concealed firearm under 18 USC 926C.

History: 2008, Act 537, Eff. Mar. 31, 2009



Section 28.527 Expiration of commission's authority to issue certificates.

Sec. 17.

The commission's authority to issue certificates under this act expires immediately upon the repeal of 18 USC 926C.

History: 2008, Act 537, Eff. Mar. 31, 2009






Act 462 of 2014 CARRYING AND ADMINISTERING OPIOID ANTAGONISTS (28.541 - 28.544)

Section 28.541 Definitions.

Sec. 1.

As used in this act:

(a) "Law enforcement agency" means an entity of this state or of a local unit of government of this state that employs peace officers.

(b) "Opioid antagonist" means naloxone hydrochloride or any other similarly acting and equally safe drug approved by the federal food and drug administration for the treatment of drug overdose.

(c) "Opioid-related overdose" means a condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, or death, that results from the consumption or use of an opioid or another substance with which an opioid was combined or that a reasonable person would believe to be an opioid-related overdose that requires medical assistance.

(d) "Peace officer" means 1 or more of the following:

(i) A regularly employed member of a law enforcement agency authorized and established under law, including common law, who is responsible for the prevention and detection of crime and the enforcement of the general criminal laws of this state. Peace officer does not include a person serving solely because he or she occupies any other office or position.

(ii) A law enforcement officer of a Michigan Indian tribal police force.

(iii) The sergeant at arms or any assistant sergeant at arms of either house of the legislature who is commissioned as a police officer by that respective house of the legislature as provided by the legislative sergeant at arms police powers act, 2001 PA 185, MCL 4.381 to 4.382.

(iv) A law enforcement officer of a multicounty metropolitan district.

(v) A police officer or public safety officer of a community college, college, or university who is authorized by the governing board of that community college, college, or university to enforce state law and the rules and ordinances of that community college, college, or university.

History: 2014, Act 462, Imd. Eff. Jan. 12, 2015



Section 28.542 Purchase, possession, and distribution of opioid antagonist.

Sec. 2.

A law enforcement agency may purchase and possess any opioid antagonist for purposes of this act and distribute that opioid antagonist to peace officers in its employ who have been trained in the administration of that opioid antagonist for purposes of this act.

History: 2014, Act 462, Imd. Eff. Jan. 12, 2015



Section 28.543 Administering opioid antagonist; conditions.

Sec. 3.

A peace officer may possess any opioid antagonist distributed to that peace officer under section 2 and may administer that opioid antagonist to an individual if both of the following apply:

(a) The peace officer has been trained in the proper administration of that opioid antagonist.

(b) The peace officer has reason to believe that the individual is experiencing an opioid-related overdose.

History: 2014, Act 462, Imd. Eff. Jan. 12, 2015



Section 28.544 Immunity from civil liability or criminal prosecution.

Sec. 4.

(1) A law enforcement agency that purchases, possesses, or distributes any opioid antagonist under section 2, and any peace officer that possesses or in good faith administers an opioid antagonist under section 3, is immune from civil liability for injuries or damages arising out of the administration of that opioid antagonist to any individual under this act if the conduct does not amount to gross negligence that is the proximate cause of the injury or damage. As used in this subsection, "gross negligence" means that term as defined in section 7 of 1964 PA 170, MCL 691.1407.

(2) A law enforcement agency that purchases, possesses, or distributes any opioid antagonist under section 2, and any peace officer that possesses or in good faith administers an opioid antagonist under section 3, is not subject to criminal prosecution for purchasing, possessing, distributing, or administering any opioid antagonist to any individual under this act.

History: 2014, Act 462, Imd. Eff. Jan. 12, 2015






Act 378 of 2004 PUBLIC BODY LAW ENFORCEMENT AGENCY ACT (28.581 - 28.590)

Section 28.581 Short title.

Sec. 1.

This act shall be known and may be cited as the "public body law enforcement agency act".

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.582 Definitions.

Sec. 2.

As used in this act:

(a) "Governing entity" means either of the following, as applicable:

(i) For any public body except a public body described in subparagraph (ii), the governing board of the public body.

(ii) In the case of a public body that is a qualifying school district under part 5a of the revised school code, 1976 PA 451, MCL 380.371 to 380.376, the chief executive officer of the school district, subject to the concurrence of the school reform board of the school district.

(b) "Public body" means either of the following, within this state:

(i) A multicounty metropolitan district authorized and established pursuant to state law by 2 or more counties with a combined population of not less than 3,000,000, for the purpose of cooperative planning, promoting, acquiring, constructing, owning, developing, maintaining, or operating parks.

(ii) A school district in this state that has a membership of at least 20,000 pupils and that includes in its territory a city with a population of at least 180,000 as of the most recent federal decennial census.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.583 Creation of law enforcement agency by public body.

Sec. 3.

A public body may create a law enforcement agency by resolution of its governing entity. The public body may grant to law enforcement officers of that law enforcement agency the same powers, immunities, and authority as are granted by law to peace officers and police officers to detect crime and to enforce the criminal laws of this state and to enforce state laws, local ordinances, and the ordinances and regulations of the public body. Law enforcement officers to whom the authority of peace officers and police officers is granted under this section are considered peace officers of this state and have the authority of police officers provided under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, and as provided under the code of criminal procedure, 1927 PA 175, MCL 760.1 to 777.69.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.584 Approval of prosecuting attorney and sheriff; public hearings.

Sec. 4.

(1) A public body shall not create a law enforcement agency under this act unless, before that agency is created, the governing entity obtains the approval of the prosecuting attorney of each county within which the public body owns, maintains, or controls property. If the property of the public body is located entirely within 1 city, the public body also shall obtain the approval of the chief of police of that city. If the property of the public body is not located entirely within 1 city, the public body also shall obtain the approval of the sheriff of each county within which the public body owns, maintains, or controls property. If all the property of the public body is located within a county which does not have a first class school district as defined in 1976 PA 451, the public body shall also obtain the approval of the county sheriff. Before granting that approval, the prosecuting attorney, the sheriff, if required, and the chief of police, if required, shall make a determination that the proposed law enforcement agency is needed to assure adequate public safety on the property of the public body and that the proposed agency can comply with the minimum guidelines established under section 6.

(2) In addition to the requirements of subsection (1), before creating a law enforcement agency under this act, the governing entity shall hold not fewer than 2 public hearings in the proposed law enforcement agency's jurisdiction on the question of creating the proposed law enforcement agency. The governing entity shall make a record of the hearing and shall provide copies of the record to all of the prosecuting attorneys, sheriffs, and chiefs of police from whom approval is required by this section.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.585 Law enforcement agency oversight committee.

Sec. 5.

(1) A public body that creates a law enforcement agency under this act shall appoint a law enforcement agency oversight committee consisting of not less than 6 individuals nominated and appointed by the governing entity of the public body, as follows:

(a) Two elected officials from a city, village, township, or county in which all or part of the property of the public body is located.

(b) Not less than 2 representatives of local law enforcement, 1 of whom shall not be of supervisory or management rank.

(c) Two individuals representing the general public who reside within the proposed law enforcement agency's jurisdiction.

(2) A law enforcement agency oversight committee shall receive and address public complaints concerning that law enforcement agency or its officers. The committee may recommend to the public body that an investigation be conducted regarding alleged misconduct by any law enforcement officer from that law enforcement agency.

(3) A law enforcement agency created under this act shall not begin operations until the oversight committee for that law enforcement agency is appointed and takes office.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.586 Requirement of public funding, liability insurance, and written policies.

***** 28.586 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.586.amended *****

Sec. 6.

(1) A law enforcement agency created under this act shall comply with all of the following:

(a) The agency shall be funded by the appropriation of public funds only.

(b) The agency shall maintain liability insurance.

(c) The agency shall establish and abide by written policies pertaining to all of the following:

(i) The authority of its law enforcement officers, including the extent of those officers' authority to enforce the criminal laws of this state and other state laws, local ordinances, and ordinances and regulations of the public body. If the law enforcement officers of that agency are granted any additional authority through deputization by a county sheriff or chief of police, the written policies shall describe that authority.

(ii) The specific geographic boundaries of the agency's jurisdiction.

(iii) The authority and responsibility of the chief law enforcement officer of the agency.

(iv) Employee discipline.

(v) The legal status of agencies and personnel who respond to mutual aid requests.

(vi) Any other written policy or procedure consistent with a policy or procedure implemented by the sheriff or chief of police whose approval is required under section 4.

(vii) The requirements of section 9d of the commission on law enforcement standards act, 1965 PA 203, MCL 28.609d.

(viii) Any other policy or procedure required by statute.

(d) The agency shall develop and maintain an organizational chart describing the structure of the agency and the responsibilities and authority within the agency and shall develop and maintain written employment position descriptions for all personnel in the agency.

(2) A public body that creates a law enforcement agency under this act shall present written documentation of compliance with this section to each county prosecuting attorney and sheriff, or chief of police when applicable, before approval is granted under section 4. A copy of this documentation shall be filed with the commission on law enforcement standards along with written approval from all affected prosecuting attorneys, sheriffs, or chiefs of police.

(3) The public body shall maintain compliance with the requirements of this section. Failure to maintain these minimum standards shall constitute just cause for the county prosecuting attorneys and sheriffs or chiefs of police, by unanimous written approval, to withdraw the approval granted under section 4. Before withdrawal of that approval, the prosecuting attorney and sheriff or chief of police shall hold not fewer than 2 public hearings in the law enforcement agency's jurisdiction on the question of whether maintenance of minimum standards has failed.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.586.amended Law enforcement agency; requirement of public funding, liability insurance, and written policies; documentation; failure to maintain standards.

***** 28.586.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 6.

(1) A law enforcement agency created under this act shall comply with all of the following requirements:

(a) The agency shall be funded by the appropriation of public funds only.

(b) The agency shall maintain liability insurance.

(c) The agency shall establish and abide by written policies pertaining to all of the following:

(i) The authority of its law enforcement officers, including the extent of those officers' authority to enforce the criminal laws of this state and other state laws, local ordinances, and ordinances and regulations of the public body. If the law enforcement officers of that agency are granted any additional authority through deputization by a county sheriff or chief of police, the written policies shall describe that authority.

(ii) The specific geographic boundaries of the agency's jurisdiction.

(iii) The authority and responsibility of the chief law enforcement officer of the agency.

(iv) Employee discipline.

(v) The legal status of agencies and personnel who respond to mutual aid requests.

(vi) Any other written policy or procedure consistent with a policy or procedure implemented by the sheriff or chief of police whose approval is required under section 4.

(vii) The requirement to maintain employment history records under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(viii) Any other policy or procedure required by statute.

(d) The agency shall develop and maintain an organizational chart describing the structure of the agency and the responsibilities and authority within the agency and shall develop and maintain written employment position descriptions for all personnel in the agency.

(2) A public body that creates a law enforcement agency under this act shall present written documentation of compliance with this section to each county prosecuting attorney and sheriff, or chief of police when applicable, before approval is granted under section 4. A copy of this documentation shall be filed with the Michigan commission on law enforcement standards along with written approval from all affected prosecuting attorneys, sheriffs, or chiefs of police.

(3) The public body shall maintain compliance with the requirements of this section. Failure to maintain these minimum standards shall constitute just cause for the county prosecuting attorneys and sheriffs or chiefs of police, by unanimous written approval, to withdraw the approval granted under section 4. Before withdrawal of that approval, the prosecuting attorney and sheriff or chief of police shall hold not fewer than 2 public hearings in the law enforcement agency's jurisdiction on the question of whether maintenance of minimum standards has failed.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004 ;-- Am. 2016, Act 298, Eff. Jan. 2, 2017



Section 28.587 Compliance with law enforcement standards act.

***** 28.587 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.587.amended *****

Sec. 7.

(1) A public body that creates a law enforcement agency under this act shall comply with the requirements of section 9d of the commission on law enforcement standards act, 1965 PA 203, MCL 28.609d.

(2) Law enforcement officers to whom the powers and authority of peace and police officers are granted under section 3 shall meet the minimum employment standards of the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.587.amended Maintenance of employment history records; compliance with Michigan commission on law enforcement standards act.

***** 28.587.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 7.

(1) A public body that creates a law enforcement agency under this act shall comply with the requirement to maintain employment history records for officers in its employ under the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

(2) Law enforcement officers to whom the powers, immunities, and authority of peace and police officers are granted under section 3 shall meet the minimum employment standards of the Michigan commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.615.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004 ;-- Am. 2016, Act 298, Eff. Jan. 2, 2017



Section 28.588 Passage of rules, regulations, and ordinances by multicounty metropolitan district; penalties; notice.

Sec. 8.

(1) The governing board of a public body that is a multicounty metropolitan district may do the following:

(a) Adopt and amend all necessary rules, regulations, and ordinances for the management, government, and use of any property under its control, establish penalties for the violation of the rules, regulations, and ordinances, and enforce the penalties.

(b) Adopt and enact rules, regulations, and ordinances designed to safeguard the public peace and health and for the safety of persons and property upon or within the limits of the properties under its control. The subjects of the rules, regulations, and ordinances may include, but not be limited to, the proper policing and supervision of persons and property, the regulation or prohibition of parking, and the regulation of signs and other things which may impede or make dangerous the use of roads, lanes, or thoroughfares, within the limits of the properties under the governing board's control.

(2) The governing board of the public body that adopts an ordinance under this section shall provide in each ordinance a sanction for violation of the ordinance. Violations may be punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. To the extent permitted by state law, the governing board may adopt an ordinance that designates a violation of the ordinance as a state civil infraction and provides a civil fine for that violation.

(3) An ordinance passed by the governing board of a public body under this section shall be published once in a newspaper of general circulation within the territory of the public body. An ordinance is effective immediately upon its publication, unless a specific effective date that is subsequent to the date of the publication of the ordinance is provided for in the ordinance. The publication of a summary or a true copy of an ordinance after final passage, as a part of the published proceedings of the governing board, constitutes publication of the ordinance.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.589 Jurisdiction of law enforcement agency.

Sec. 9.

(1) Except as provided in subsection (2), the jurisdiction of law enforcement officers appointed under section 3 is limited to property owned or leased by the public body, wherever situated in this state, and shall extend to any public right-of-way traversing or immediately contiguous to the property. The jurisdiction of those law enforcement officers may be extended by state law governing peace officers or through deputization by a county sheriff if authorized by the governing entity.

(2) Notwithstanding subsection (1), the jurisdiction of law enforcement officers who are granted powers and authority under section 3 and are employed by a school district shall include all territory within the boundaries of the school district and all property outside the boundaries of the school district that is owned, leased, or rented by or is otherwise under the legal control of the school district that employs the public safety officers.

(3) A public law enforcement agency established under section 3 and each local law enforcement agency with which it has overlapping jurisdiction shall enter into a memorandum of understanding that establishes reasonable communication and coordination efforts between those law enforcement agencies. If the public law enforcement agency is a qualifying school district under section 2(b)(ii), the memorandum of understanding shall also establish jurisdiction of the public law enforcement agency.

(4) This act does not limit the jurisdiction of state, county, or municipal peace officers.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004



Section 28.590 Submission of monthly uniform crime reports.

Sec. 10.

A law enforcement agency created under this act shall submit monthly uniform crime reports pertaining to crimes occurring within the agency's jurisdiction to the department of state police in the manner prescribed in section 1 of 1968 PA 319, MCL 28.251.

History: 2004, Act 378, Imd. Eff. Oct. 12, 2004






Act 203 of 1965 COMMISSION ON LAW ENFORCEMENT STANDARDS ACT (28.601 - 28.616)

Section 28.601 Short title.

***** 28.601 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.601.amended *****

Sec. 1.

This act shall be known and may be cited as the “commission on law enforcement standards act”.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.601.amended Short title.

***** 28.601.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 1.

This act shall be known and may be cited as the "Michigan commission on law enforcement standards act".

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.602 Definitions.

***** 28.602 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.602.amended *****

Sec. 2.

As used in this act:

(a) "Certificate" means a numbered document issued by the commission to a person who has received certification under this act.

(b) "Certification" means any of the following:

(i) A determination by the commission that a person meets the law enforcement officer minimum standards to be employed as a commission certified law enforcement officer and that the person is authorized under this act to be employed as a law enforcement officer.

(ii) A determination by the commission that a person was employed as a law enforcement officer before January 1, 1977 and that the person is authorized under this act to be employed as a law enforcement officer.

(iii) A determination by the commission that a person satisfies the requirements set forth in a recommendation of the commission to and approved by the legislature on the feasibility of interstate reciprocity of certification of everyone that was employed as a law enforcement officer of another state within the previous 12 months, and that state maintains standards substantially similar to law enforcement officer minimum standards.

(c) "Commission" means the commission on law enforcement standards created in section 3.

(d) "Contested case" means that term as defined in section 3 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.203.

(e) "Executive director" means the executive director of the commission appointed under section 12.

(f) "Felony" means a violation of a penal law of this state or another state that is either of the following:

(i) Punishable by a term of imprisonment greater than 1 year.

(ii) Expressly designated a felony by statute.

(g) "Fund" means the law enforcement officers training fund created in section 13.

(h) "Law enforcement officer minimum standards" means standards established by the commission under this act that a person must meet to be eligible for certification under section 9a(1).

(i) "Law enforcement officer of a Michigan Indian tribal police force" means a regularly employed member of a police force of a Michigan Indian tribe who was appointed under former 25 CFR 12.100 to 12.103.

(j) "Michigan Indian tribe" means a federally recognized Indian tribe that has trust lands located within this state.

(k) "Multicounty metropolitan district" means an entity authorized and established by state law by 2 or more counties with a combined population of not less than 3,000,000, for the purpose of cooperative planning, promoting, acquiring, constructing, owning, developing, maintaining, or operating parks.

(l) "Police officer" or "law enforcement officer" means, unless the context requires otherwise, any of the following:

(i) A regularly employed member of a law enforcement agency authorized and established by law, including common law, who is responsible for the prevention and detection of crime and the enforcement of the general criminal laws of this state. Police officer or law enforcement officer does not include a person serving solely because he or she occupies any other office or position.

(ii) A law enforcement officer of a Michigan Indian tribal police force, subject to the limitations set forth in section 9(7).

(iii) The sergeant at arms or any assistant sergeant at arms of either house of the legislature who is commissioned as a police officer by that respective house of the legislature as provided by the legislative sergeant at arms police powers act, 2001 PA 185, MCL 4.381 to 4.382.

(iv) A law enforcement officer of a multicounty metropolitan district, subject to the limitations of section 9(8).

(v) A county prosecuting attorney's investigator sworn and fully empowered by the sheriff of that county.

(vi) A fire arson investigator from a fire department within a village, city, township, or county who is sworn and fully empowered by the chief of police of that village, city, township, or county.

(m) "Rule" means a rule promulgated under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1968, Act 220, Imd. Eff. June 24, 1968 ;-- Am. 1970, Act 187, Imd. Eff. Jan. 1, 1971 ;-- Am. 1994, Act 155, Eff. Mar. 30, 1995 ;-- Am. 1995, Act 204, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2001, Act 186, Imd. Eff. Dec. 21, 2001 ;-- Am. 2004, Act 379, Imd. Eff. Oct. 12, 2004 ;-- Am. 2013, Act 170, Imd. Eff. Nov. 18, 2013



Section 28.602.amended Definitions.

***** 28.602.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 2.

As used in this act:

(a) "Adjudication of guilt" means any of the following:

(i) Entry of a judgment or verdict of guilty, or guilty but mentally ill, following a trial.

(ii) Entry of a plea of guilty or nolo contendere.

(iii) Entry of any of the adjudications specified in subparagraph (i) or (ii), in conjunction with an order entered under section 1 of chapter XI of the code of criminal procedure, 1927 PA 175, MCL 771.1, or any other order delaying sentence.

(iv) Entry of any of the adjudications specified in subparagraph (i) or (ii), in conjunction with an assignment to the status of youthful trainee under the Holmes youthful trainee act, as provided in section 11 of chapter II of the code of criminal procedure, 1927 PA 175, MCL 762.11.

(v) Entry of any of the adjudications specified in subparagraph (i) or (ii), in conjunction with probation under section 7411 of the public health code, 1978 PA 368, MCL 333.7411.

(vi) Entry of any of the adjudications specified in subparagraph (i) or (ii), in conjunction with probation under section 4a of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.4a.

(b) "Commission" means the Michigan commission on law enforcement standards created in this act or, by express delegation of the Michigan commission on law enforcement standards, its executive director and staff.

(c) "Contested case" means that term as defined in section 3 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.203.

(d) "Executive director" means the executive director of the commission appointed under this act.

(e) "Law enforcement agency" means an entity that is established and maintained in accordance with the laws of this state and is authorized by the laws of this state to appoint or employ law enforcement officers.

(f) "Law enforcement officer" means:

(i) Except as provided in subparagraph (ii), an individual employed by a law enforcement agency as 1 or more of the following:

(A) An individual authorized by law, including common law, to prevent and detect crime and enforce the general criminal laws of this state. This subdivision does not include an individual employed solely because he or she occupies any other office or position.

(B) An individual employed as a Michigan tribal law enforcement officer by a federally recognized Indian tribe that has trust lands located within this state, subject to a written instrument authorizing the individual to enforce the laws of this state.

(C) The sergeant at arms or any assistant sergeant at arms of either house of the legislature who is commissioned as a police officer by that respective house of the legislature as provided by the legislative sergeant at arms police powers act, 2001 PA 185, MCL 4.381 to 4.382.

(D) A law enforcement officer of a law enforcement agency created by a public body under section 3 of the public body law enforcement agency act, 2004 PA 378, MCL 28.583.

(E) A county prosecuting attorney's investigator sworn and fully empowered by the sheriff of that county as provided under article VII of the state constitution of 1963 and section 70 of 1846 RS 14, MCL 51.70.

(F) A fire arson investigator from a fire department within a village, city, township, or county who is sworn and fully empowered by the chief of police of that village, city, township, or county.

(G) Officers and investigators appointed by state departments represented on the Michigan highway reciprocity board as provided under section 15 of 1960 PA 124, MCL 3.175.

(H) A superintendent, watchperson, or guard appointed or chosen as provided under sections 1 and 3 of 1905 PA 80, MCL 19.141 and 19.143.

(I) A commissioner or officer of the department of state police as described under section 6 of 1935 PA 59, MCL 28.6.

(J) A conservation officer appointed by the department of state police as provided under section 6a of 1935 PA 59, MCL 28.6a.

(K) A general law township constable elected or appointed to perform both statutory criminal and civil duties as provided under section 82 of 1846 RS 16, MCL 41.82.

(L) An officer appointed to a general law township police department as provided under section 6 of 1951 PA 33, MCL 41.806.

(M) A marshal, policeman, watchman, or officer appointed to a charter township police force as provided under section 12 of the charter township act, 1947 PA 359, MCL 42.12.

(N) A park ranger appointed by a county or regional parks and recreation commission as provided under section 14 of 1965 PA 261, MCL 46.364.

(O) A sheriff elected as provided under section 4 of article VII of the state constitution of 1963 or appointed as provided under section 11 of article V of the state constitution of 1963.

(P) An undersheriff or deputy sheriff appointed as provided under section 70 of 1846 RS 14, MCL 51.70.

(Q) A police officer appointed by a general law village as provided under section 13 of the general law village act, 1895 PA 3, MCL 70.13.

(R) A police officer of a home rule village with the authority described in sections 22 and 22b of the home rule village act, 1909 PA 278, MCL 78.22 and 78.22b.

(S) A marshal serving as chief of police of a fourth class city as provided under section 16 of chapter VII of the fourth class city act, 1895 PA 215, MCL 87.16.

(T) A constable of a fourth class city as authorized under section 24 of chapter VII of the fourth class city act, 1895 PA 215, MCL 87.24.

(U) A police chief, policeman, or night watchman appointed under section 1 of chapter XII of the fourth class city act, 1895 PA 215, MCL 92.1.

(V) A police officer or constable as authorized under sections 3 and 32 to 34a of the home rule city act, 1909 PA 279, MCL 117.3 and 117.32 to 117.34a.

(W) An airport law enforcement officer, guard, or police officer appointed by a public airport authority as provided under section 116 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.116.

(X) A conservation officer appointed by the director of the department of natural resources as provided under section 1 of 1986 PA 109, MCL 300.21, and as authorized under sections 1501, 1601, and 1606(1) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1501, 324.1601, and 324.1606.

(Y) A public safety officer granted law enforcement officer authority and employed by a department of public safety established under section 1606b of the revised school code, 1976 PA 451, MCL 380.1606b.

(Z) A public safety officer authorized by a community college as provided under section 128 of the community college act of 1966, 1966 PA 331, MCL 389.128.

(AA) A public safety officer of a public safety office established by the board of control of Saginaw Valley State University as provided under section 5a of 1965 PA 278, MCL 390.715a.

(BB) A public safety officer of a higher education institution authorized under section 1 of 1990 PA 120, MCL 390.1511.

(CC) An investigator appointed by the attorney general as provided under section 10 of the Medicaid false claim act, 1977 PA 72, MCL 400.610.

(DD) An investigator appointed by the attorney general under section 35 of 1846 RS 12, MCL 14.35, as described in the opinion of the attorney general, OAG, 1977 No. 5236 (October 20, 1977).

(EE) An investigator appointed by the attorney general as provided under section 8 of the health care false claim act, 1984 PA 323, MCL 752.1008.

(FF) A railroad police officer appointed, commissioned, and acting as provided under section 367 of the railroad code of 1993, 1993 PA 354, MCL 462.367.

(GG) An inspector appointed under section 13 of the motor carrier act, 1933 PA 254, MCL 479.13.

(HH) A law enforcement officer licensed under this act whose duties are performed in conjunction with a joinder of 2 or more municipal corporations under 1951 PA 35, MCL 124.1 to 124.13.

(II) A law enforcement officer licensed under this act whose duties are performed in conjunction with an interlocal agreement entered into under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(JJ) A law enforcement officer licensed under this act whose duties are performed in conjunction with a transfer of functions or responsibilities under 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536. (KK) A law enforcement officer licensed under this act whose duties have been transferred to an authority and who is given a comparable position of employment with that authority as provided under 1988 PA 57, MCL 124.601 to 124.614.

(LL) A private college security officer appointed under section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087, who is licensed under section 9d.

(ii) "Law enforcement officer" does not include any of the following:

(A) An individual authorized to issue citations as a volunteer as provided under section 675d of the Michigan vehicle code, 1949 PA 300, MCL 257.675d.

(B) A security employee authorized by the director of the department of state police as provided under section 6c of 1935 PA 59, MCL 28.6c.

(C) A motor carrier enforcement officer appointed under section 6d of 1935 PA 59, MCL 28.6d, as qualified under section 5 of 1956 PA 62, MCL 257.955, or as authorized under section 73 of 1990 PA 187, MCL 257.1873.

(D) The director of the department of agriculture or his or her representative granted peace officer authority as provided in section 9h of the motor fuels quality act, 1984 PA 44, MCL 290.649h.

(E) An agent employed and authorized under section 27 of the private security business and security alarm act, 1968 PA 330, MCL 338.1077.

(F) An attendance officer granted the powers of a deputy sheriff as provided in section 1571 of the revised school code, 1976 PA 451, MCL 380.1571.

(G) A park and recreation officer commissioned under section 1606(2) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1606.

(H) A volunteer conservation officer appointed by the department of natural resources under section 1607 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1607.

(I) A state forest officer commissioned under section 83107 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.83107.

(J) A special deputy appointed under section 70 of 1846 RS 14, MCL 51.70.

(K) A limited enforcement officer appointed to conduct salvage vehicle inspections under section 217c of the Michigan vehicle code, 1949 PA 300, MCL 257.217c, who is not otherwise employed as a law enforcement officer.

(L) A private security guard or private security police officer licensed under the private security business and security alarm act, 1968 PA 330, MCL 338.1051 to 338.1092, or a private college security officer authorized under section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087, who is not licensed under section 9d.

(M) The attorney general.

(N) The secretary of state.

(O) A member of a sheriff's posse.

(P) A reserve officer.

(Q) An officer or investigator of the department of state designated under section 213 of the Michigan vehicle code, 1949 PA 300, MCL 257.213.

(R) An authorized agent of the state transportation department or a county road commission performing duties described under section 724 of the Michigan vehicle code, 1949 PA 300, MCL 257.724.

(S) An enforcement officer of the aeronautics commission authorized under section 55 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.55.

(T) A railroad conductor acting under section 3 of 1913 PA 68, MCL 436.203.

(U) An inspector authorized to enforce the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303, and rules promulgated by the liquor control commission, under section 201 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1201.

(V) An individual not licensed under this act whose law enforcement duties are performed in conjunction with a joinder of 2 or more municipal corporations under 1951 PA 35, MCL 124.1 to 124.13.

(W) An individual not licensed under this act whose law enforcement duties are performed in conjunction with an interlocal agreement entered into under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(X) An individual not licensed under this act whose law enforcement duties are performed in conjunction with a transfer of functions or responsibilities under 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536.

(Y) An individual not licensed under this act whose law enforcement duties have been transferred to an authority and who is given a comparable position of employment with that authority as provided under 1988 PA 57, MCL 124.601 to 124.614.

(Z) A marshal appointed under section 11 of 1889 PA 39, MCL 455.61, or section 15 of 1929 PA 137, MCL 455.215.

(g) "Law enforcement training academy" means any of the following:

(i) An agency basic law enforcement training academy.

(ii) A preservice college basic law enforcement training academy.

(iii) A regional basic law enforcement training academy.

(h) "License" means documentation of licensure by the commission under this act. License includes a certificate issued under this act before the effective date of the amendatory act that added this definition.

(i) "Licensing standards" means the requirements with which a person must comply for licensure as a law enforcement officer under this act.

(j) "Licensure" means a determination by the commission that both of the following occurred in compliance with this act and rules promulgated under this act:

(i) The person to whom the license is issued commenced employment as a law enforcement officer, subject to a written oath of office or other written instrument conferring law enforcement authority.

(ii) The law enforcement agency employing the individual, or the law enforcement agency or other governmental agency conferring law enforcement authority upon the individual, attested to the commission that the individual complied with the licensing standards.

(k) "Michigan tribal law enforcement officer" means an individual employed as a law enforcement officer by a federally recognized Indian tribe that has trust lands located within this state, subject to a written instrument authorizing the individual to enforce the laws of this state.

(l) "Rule" means a rule promulgated under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1968, Act 220, Imd. Eff. June 24, 1968 ;-- Am. 1970, Act 187, Imd. Eff. Jan. 1, 1971 ;-- Am. 1994, Act 155, Eff. Mar. 30, 1995 ;-- Am. 1995, Act 204, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2001, Act 186, Imd. Eff. Dec. 21, 2001 ;-- Am. 2004, Act 379, Imd. Eff. Oct. 12, 2004 ;-- Am. 2013, Act 170, Imd. Eff. Nov. 18, 2013 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.603 Commission on law enforcement standards; creation; membership; terms.

***** 28.603 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.603.amended *****

Sec. 3.

(1) The commission on law enforcement standards is created to carry out the intent of this act.

(2) The commission consists of the following 11 members:

(a) The attorney general, or his or her designated representative.

(b) The director of the department of state police, or his or her designated representative.

(c) Nine members appointed by the governor, with the advice and consent of the senate, as follows:

(i) Three individuals selected from a list of 6 active voting members of and submitted by the Michigan association of chiefs of police or its successor organization.

(ii) Three individuals selected from a list of 6 elected sheriffs submitted by the Michigan sheriffs' association or its successor organization.

(iii) One individual selected from a list of 3 names submitted by the Michigan chapter of the fraternal order of the police or its successor organization.

(iv) One individual selected from a list of 3 names submitted by the police officers association of Michigan or its successor organization.

(v) One individual selected from a list of 3 individuals submitted by the Detroit police officers associations or their successor organizations.

(d) An individual selected under subdivision (c) shall serve as a commission member only while serving as a member of the respective organizations in subparagraphs (i) to (v).

(3) The terms of the members of the law enforcement officers training council expire on the date that all members of the commission on law enforcement standards are appointed.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1996, Act 545, Imd. Eff. Jan. 15, 1997 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.603.amended Michigan commission on law enforcement standards; creation; membership; terms; appointment; vacancy.

***** 28.603.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 3.

(1) The Michigan commission on law enforcement standards is created to carry out the intent of this act.

(2) The commission consists of the following members:

(a) The attorney general, or his or her designated representative from within the department of attorney general.

(b) The director of the department of state police, or his or her designated representative who is a police officer within the department of state police.

(c) The chief of a police department of a city that has a population of more than 600,000, or his or her designee who is a command officer within that department.

(d) The following members appointed by the governor, subject to the advice and consent of the senate under section 6 of article V of the state constitution of 1963, as follows:

(i) Three individuals nominated by the Michigan Association of Chiefs of Police.

(ii) Three individuals nominated by the Michigan Sheriffs' Association.

(iii) One individual nominated by the Prosecuting Attorneys Association of Michigan.

(iv) One individual nominated by the Criminal Defense Attorneys of Michigan.

(v) One individual nominated by the Michigan State Police Troopers Association.

(vi) One individual nominated by the Michigan chapter of the Fraternal Order of Police.

(vii) One individual nominated by the Police Officers Association of Michigan.

(viii) One individual nominated by a police association not otherwise represented on the commission representing law enforcement officers employed by a law enforcement agency employing more than 10% of the police officers in this state.

(ix) One individual nominated by the Police Officers Labor Council of Michigan.

(x) One individual nominated by the Michigan Association of Police.

(xi) One individual nominated by the Deputy Sheriff's Association of Michigan.

(xii) One non-law enforcement individual representing the public.

(3) The terms of the members of the commission who were previously appointed by the governor and serving on the commission on the effective date of the amendatory act that added this subsection expire on the effective date of the amendatory act that added this subsection.

(4) Not more than 90 days after the effective date of the amendatory act that added this subsection, the governor shall appoint members to the commission as provided in subsection (2)(d).

(5) The governor may appoint any individual meeting the membership requirements of the organizations listed in subsection (2)(d)(i) to (xii) if the organization permitted to nominate an individual to the commission fails to provide a nominee not less than 30 days before a vacancy created by the expiration of a term, or not less than 30 days after the effective date of any other vacancy.

(6) An individual selected under subsection (2)(d) shall serve as a commission member only while serving as a member of the organization that submitted his or her name to the governor for appointment.

(7) Members of the commission appointed or reappointed under subsection (2)(d)(i) to (xii) shall be appointed for a term of 4 years except that, of the members first appointed to the commission, 6 shall serve for 1 year, 5 shall serve for 2 years, and 5 shall serve for 3 years.

(8) The expiration dates of appointments under subsection (2)(d) shall be December 31 of the calendar year in which they expire.

(9) A vacancy on the commission occurring other than by expiration of a term shall be filled by the governor in the same manner as the original appointment for the balance of the unexpired term.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1996, Act 545, Imd. Eff. Jan. 15, 1997 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.604 Commission on law enforcement standards; terms; vacancies; reappointment.

***** 28.604 THIS SECTION IS REPEALED BY ACT 289 OF 2016 EFFECTIVE JANUARY 2, 2017 *****

Sec. 4.

(1) Except as otherwise provided in this subsection, members of the commission appointed under section 3(2)(c) shall hold office for a term of 3 years. Of the members initially appointed from the list of nominees submitted by the Michigan association of chiefs of police, 1 member shall be appointed for a term of 3 years, 1 member shall be appointed for a term of 2 years, and 1 member shall be appointed for a term of 1 year. Of the members initially appointed from the list of nominees submitted by the Michigan sheriffs' association, 1 member shall be appointed for a term of 3 years, 1 member shall be appointed for a term of 2 years, and 1 member shall be appointed for a term of 1 year.

(2) A vacancy on the commission caused by expiration of a term or termination of a member's official position in law enforcement shall be filled in the same manner as the original appointment.

(3) A member appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member who he or she is to succeed in the same manner as the original appointment. A member may be reappointed for additional terms.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.605 Commission on law enforcement standards; officers; terms; limitations of power; disqualification from public office or employment.

***** 28.605 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.605.amended *****

Sec. 5.

(1) The commission shall elect from among its members a chairperson and a vice-chairperson who shall serve for 1-year terms and who may be reelected.

(2) Membership on the commission does not constitute holding a public office, and members of the commission are not required to take and file oaths of office before serving on the commission.

(3) The commission does not have the right to exercise any portion of the sovereign power of the state.

(4) A member of the commission is not disqualified from holding any public office or employment by reason of his or her appointment or membership on the commission and shall not forfeit any public office or employment because of his or her appointment to the commission, notwithstanding any general, special, or local law, ordinance, or city charter.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.605.amended Commission; officers; terms; oath not required; disqualification from public office or employment.

***** 28.605.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 5.

(1) The commission shall elect from among its members a chairperson and a vice-chairperson who shall serve for 1-year terms and who may be reelected.

(2) Membership on the commission does not constitute holding a public office, and members of the commission are not required to take and file oaths of office before serving on the commission.

(3) A member of the commission is not disqualified from holding any public office or employment by reason of his or her appointment or membership on the commission and shall not forfeit any public office or employment because of his or her appointment to the commission, notwithstanding any general, special, or local law, ordinance, or city charter.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.606 Commission on law enforcement standards; procedures and requirements; conducting business at public meeting; notice.

***** 28.606 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.606.amended *****

Sec. 6.

(1) The commission shall meet not less than 4 times in each year and shall hold special meetings when called by the chairperson or, in the absence of the chairperson, by the vice-chairperson. A special meeting of the commission shall be called by the chairperson upon the written request of 5 members of the commission.

(2) The commission shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings, and other matters.

(3) The commission's business shall be conducted in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1978, Act 185, Imd. Eff. June 4, 1978 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.606.amended Commission; meetings; procedures and requirements; conducting business at public meeting; notice; voting.

***** 28.606.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 6.

(1) The commission shall meet not less than 4 times in each year and shall hold special meetings when called by the chairperson or, in the absence of the chairperson, by the vice-chairperson. A special meeting of the commission shall be called by the chairperson upon the written request of 5 members of the commission.

(2) The commission shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings, and other matters.

(3) The commission may establish other procedures and requirements governing its operations to carry out the intent of this act.

(4) The commission's business shall be conducted in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The commission may take action at a meeting upon a vote of the majority of its members who are present at the meeting.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1978, Act 185, Imd. Eff. June 4, 1978 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.607 Commission on law enforcement standards; annual report to governor.

***** 28.607 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.607.amended *****

Sec. 7.

The commission shall make an annual report to the governor that includes pertinent data regarding the law enforcement officer minimum standards and the degree of participation of municipalities in the training programs.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.607.amended Commission; annual report to governor.

***** 28.607.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 7.

The commission shall make an annual report to the governor that includes pertinent data regarding the law enforcement officer minimum standards and the degree of participation of municipalities in the training programs, and any other information the governor requests or the commission considers appropriate.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.608 Commission members; compensation; expenses.

Sec. 8.

The members of the commission shall serve without compensation. The members of the commission are entitled to their actual expenses in attending meetings and in the performance of their official duties.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.609 Minimum standards; rules; exceptions; factors and special requirements; waiver; certification; officer called to armed forces active duty; authority of law enforcement officer of Michigan Indian tribal police force; waiver from minimum standards regarding training programs.

***** 28.609 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.609.amended *****

Sec. 9.

(1) The commission shall promulgate rules to establish law enforcement officer minimum standards. The rules do not apply to a member of a sheriff's posse or a police auxiliary temporarily performing his or her duty under the direction of the sheriff or police department. In promulgating the law enforcement officer minimum standards, the commission shall give consideration to the varying factors and special requirements of local police agencies. The law enforcement officer minimum standards shall include all of the following:

(a) Minimum standards of physical, educational, mental, and moral fitness that govern the recruitment, selection, appointment, and certification of law enforcement officers.

(b) Minimum courses of study, attendance requirements, and instructional hours required at approved police training schools.

(c) Minimum basic training requirements that a person, excluding sheriffs, shall complete before being eligible for certification under section 9a(1).

(2) If a person's certification under section 9a(1) becomes void under section 9a(4)(b), the commission shall waive the requirements described in subsection (1)(b) for certification of the person under section 9a(1) if 1 or more of the following apply:

(a) The person has been employed 1 year or less as a commission certified law enforcement officer and is again employed as a law enforcement officer within 1 year after discontinuing employment as a commission certified law enforcement officer.

(b) The person has been employed more than 1 year but less than 5 years as a commission certified law enforcement officer and is again employed as a law enforcement officer within 18 months after discontinuing employment as a commission certified law enforcement officer.

(c) The person has been employed 5 years or more as a commission certified law enforcement officer and is again employed as a law enforcement officer within 2 years after discontinuing employment as a commission certified law enforcement officer.

(d) The person has successfully completed the mandatory training and has been continuously employed as a law enforcement officer, but through no fault of that person the employing agency failed to obtain certification for that person as required by this act.

(3) A commission certified law enforcement officer who is a member of any of the reserve components of the United States armed forces and who is called to active duty in the armed forces is not considered to have discontinued his or her employment as a commission certified law enforcement officer under section 9a(4)(b). The person's certification under section 9a(1) shall not become void during that term of active military service. However, the certification of a certified law enforcement officer described in this subsection may be revoked under section 9b if the officer committed an offense during the period of active duty in the armed forces that resulted in a conviction enumerated in section 9b(1). As used in this subsection, "reserve components of the United States armed forces" means that term as defined in section 2 of the military family relief fund act, 2004 PA 363, MCL 35.1212. This subsection does not apply to a commission certified law enforcement officer who volunteers for a term of active military service or who voluntarily extends a term of active military service that began when he or she was called to active duty. This subsection does not apply to a commission certified law enforcement officer who is dishonorably discharged from a term of active military service.

(4) The commission shall promulgate rules with respect to all of the following:

(a) The categories or classifications of advanced in-service training programs for commission certified law enforcement officers and minimum courses of study and attendance requirements for the categories or classifications.

(b) The establishment of subordinate regional training centers in strategic geographic locations in order to serve the greatest number of police agencies that are unable to support their own training programs.

(c) The commission's acceptance of certified basic police training and law enforcement experience received by a person in another state in fulfillment in whole or in part of the law enforcement officer minimum standards.

(d) The commission's approval of police training schools administered by a city, county, township, village, corporation, college, community college or university.

(e) The minimum qualifications for instructors at approved police training schools.

(f) The minimum facilities and equipment required at approved police training schools.

(g) The establishment of preservice basic training programs at colleges and universities.

(h) Acceptance of basic police training and law enforcement experience received by a person in fulfillment in whole or in part of the law enforcement officer minimum standards prepared and published by the commission if both of the following apply:

(i) The person successfully completed the basic police training in another state or through a federally operated police training school that was sufficient to fulfill the minimum standards required by federal law to be appointed as a law enforcement officer of a Michigan Indian tribal police force.

(ii) The person is or was a law enforcement officer of a Michigan Indian tribal police force for a period of 1 year or more.

(5) Except as otherwise provided in this section, a regularly employed person employed on or after January 1, 1977 as a member of a police force having a full-time officer is not empowered to exercise all the authority of a peace officer in this state, or be employed in a position for which the authority of a peace officer is conferred by statute, unless the person has received certification under section 9a(1).

(6) A law enforcement officer employed before January 1, 1977 may continue his or her employment as a law enforcement officer and participate in training programs on a voluntary or assigned basis but failure to obtain certification under section 9a(1) or (2) is not grounds for dismissal of or termination of that employment as a law enforcement officer. A person who was employed as a law enforcement officer before January 1, 1977 who fails to obtain certification under section 9a(1) and who voluntarily or involuntarily discontinues his or her employment as a law enforcement officer may be employed as a law enforcement officer if he or she was employed 5 years or more as a law enforcement officer and is again employed as a law enforcement officer within 2 years after discontinuing employment as a law enforcement officer.

(7) A law enforcement officer of a Michigan Indian tribal police force is not empowered to exercise the authority of a peace officer under the laws of this state and shall not be employed in a position for which peace officer authority is granted under the laws of this state unless all of the following requirements are met:

(a) The tribal law enforcement officer is certified under this act.

(b) The tribal law enforcement officer is 1 of the following:

(i) Deputized by the sheriff of the county in which the trust lands of the Michigan Indian tribe employing the tribal law enforcement officer are located, or by the sheriff of any county that borders the trust lands of that Michigan Indian tribe, pursuant to section 70 of 1846 RS 14, MCL 51.70.

(ii) Appointed as a police officer of the state or a city, township, charter township, or village that is authorized by law to appoint individuals as police officers.

(c) The deputation or appointment of the tribal law enforcement officer described in subdivision (b) is made pursuant to a written contract that includes terms the appointing authority under subdivision (b) may require between the state or local law enforcement agency and the tribal government of the Michigan Indian tribe employing the tribal law enforcement officer.

(d) The written contract described in subdivision (c) is incorporated into a self-determination contract, grant agreement, or cooperative agreement between the United States secretary of the interior and the tribal government of the Michigan Indian tribe employing the tribal law enforcement officer pursuant to the Indian self-determination and education assistance act, Public Law 93-638, 88 Stat. 2203.

(8) A law enforcement officer of a multicounty metropolitan district, other than a law enforcement officer employed by a law enforcement agency created under the public body law enforcement agency act, is not empowered to exercise the authority of a peace officer under the laws of this state and shall not be employed in a position for which peace officer authority is granted under the laws of this state unless all of the following requirements are met:

(a) The law enforcement officer has met or exceeded minimum standards for certification under this act.

(b) The law enforcement officer is deputized by the sheriff or sheriffs of the county or counties in which the land of the multicounty metropolitan district employing the law enforcement officer is located and in which the law enforcement officer will work, pursuant to section 70 of 1846 RS 14, MCL 51.70.

(c) The deputation or appointment of the law enforcement officer is made pursuant to a written agreement that includes terms the deputizing authority under subdivision (b) may require between the state or local law enforcement agency and the governing board of the multicounty metropolitan district employing the law enforcement officer.

(d) The written agreement described in subdivision (c) is filed with the commission.

(9) A public body that creates a law enforcement agency under the public body law enforcement agency act and that employs 1 or more law enforcement officers certified under this act shall be considered to be a law enforcement agency for purposes of section 9d.

(10) The commission may establish an evaluation or testing process, or both, for granting a waiver from the law enforcement officer minimum standards regarding training requirements to a person who has held a certificate under this act and who discontinues employment as a law enforcement officer for a period of time exceeding the time prescribed in subsection (2)(a) to (c) or (6), as applicable.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1970, Act 187, Imd. Eff. Jan. 1, 1971 ;-- Am. 1971, Act 31, Imd. Eff. May 26, 1971 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1985, Act 15, Imd. Eff. May 15, 1985 ;-- Am. 1994, Act 155, Eff. Mar. 30, 1995 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2004, Act 379, Imd. Eff. Oct. 12, 2004 ;-- Am. 2005, Act 239, Imd. Eff. Nov. 22, 2005



Section 28.609.amended Employment of law enforcement officers; licensing requirements and procedures; rules; licensure process; granting or denying license; duties of law enforcement agency upon administering oath of office; license rendered inactive; reactivation; lapsed or revoked license; prohibited authority.

***** 28.609.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9.

(1) This section applies to all law enforcement officers except individuals to whom sections 9a, 9b, 9c, and 9d apply. Employment of law enforcement officers to whom this section applies is subject to the licensing requirements and procedures of this section.

(2) The commission shall promulgate rules governing licensing standards and procedures for individuals licensed under this section. In promulgating the rules, the commission shall give consideration to the varying factors and special requirements of law enforcement agencies. Rules promulgated under this subsection shall pertain to the following:

(a) Training requirements that may be met by completing either of the following:

(i) Preenrollment requirements, courses of study, attendance requirements, and instructional hours at an agency basic law enforcement training academy, a preservice college basic law enforcement training academy, or a regional basic law enforcement training academy.

(ii) The recognition of prior basic law enforcement training and experience program for granting a waiver from the licensing standard specified in subparagraph (i).

(b) Proficiency on a licensing examination administered after compliance with the licensing standard specified in subdivision (a).

(c) Physical ability.

(d) Psychological fitness.

(e) Education.

(f) Reading and writing proficiency.

(g) Minimum age.

(h) Whether or not a valid operator's or chauffeur's license is required for licensure.

(i) Character fitness, as determined by a background investigation supported by a written authorization and release executed by the individual for whom licensure is sought.

(j) Whether or not United States citizenship is required for licensure.

(k) Employment as a law enforcement officer.

(l) The form and manner for execution of a written oath of office by a law enforcement agency with whom the individual is employed, and the content of the written oath conferring authority to act with all of the law enforcement authority described in the laws of this state under which the individual is employed.

(3) The licensure process under this section shall comply with the following procedures:

(a) Before executing the oath of office, an employing law enforcement agency verifies that the individual to whom the oath is to be administered complies with licensing standards.

(b) A law enforcement agency employing an individual licensed under this section authorizes the individual to exercise the law enforcement authority described in the laws of this state under which the individual is employed, by executing a written oath of office.

(c) Not more than 10 calendar days after executing the oath of office, the employing law enforcement agency shall attest in writing to the commission that the individual to whom the oath was administered satisfies the licensing standards by submitting an executed affidavit and a copy of the executed oath of office.

(4) If, upon reviewing the executed affidavit and executed oath of office, the commission determines that the individual complies with the licensing standards, the commission shall grant the individual a license.

(5) If, upon reviewing the executed affidavit and executed oath of office, the commission determines that the individual does not comply with the licensing standards, the commission may do any of the following:

(a) Supervise the remediation of errors or omissions in the affidavit and oath of office.

(b) Supervise the remediation of errors or omissions in the screening, procedures, examinations, testing, and other means used to verify compliance with the licensing standards.

(c) Supervise additional screening, procedures, examinations, testing, and other means used to determine compliance with the licensing standards.

(d) Deny the issuance of a license and inform the employing law enforcement agency.

(6) Upon being informed that the commission has denied issuance of a license, the employing law enforcement agency shall promptly inform the individual whose licensure was denied.

(7) An individual denied a license under this section shall not exercise the law enforcement authority described in the laws of this state under which the individual is employed. This subsection does not divest the individual of that authority until the individual has been informed that his or her licensure was denied.

(8) A law enforcement agency that has administered an oath of office to an individual under this section shall do all of the following, with respect to that individual:

(a) Report to the commission all personnel transactions affecting employment status in a manner prescribed in rules promulgated by the commission.

(b) Report to the commission concerning any action taken by the employing agency that removes the authority conferred by the oath of office, or that restores the individual's authority to that conferred by the oath of office, in a manner prescribed in rules promulgated by the commission.

(c) Maintain an employment history record.

(d) Collect, verify, and maintain documentation establishing that the individual complies with the licensing standards.

(9) An individual licensed under this section shall report all of the following to the commission:

(a) Criminal charges for offenses for which that individual's license may be revoked as described in this section, upon being informed of such charges, in a manner prescribed in rules promulgated by the commission.

(b) The imposition of a personal protection order against that individual after a judicial hearing under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or under the laws of any other jurisdiction, upon being informed of the imposition of such an order, in a manner prescribed in rules promulgated by the commission.

(10) A license issued under this section is rendered inactive, and may be reactivated, as follows:

(a) A license is rendered inactive if:

(i) An individual, having been employed as a law enforcement officer for fewer than 2,080 hours in aggregate, is thereafter continuously not employed as a law enforcement officer for less than 1 year.

(ii) An individual, having been employed as a law enforcement officer for fewer than 2,080 hours in aggregate, is thereafter continuously subjected to a removal of the authority conferred by the oath of office for less than 1 year.

(iii) An individual, having been employed as a law enforcement officer for 2,080 hours or longer in aggregate, is thereafter continuously not employed as a law enforcement officer for less than 2 years.

(iv) An individual, having been employed as a law enforcement officer for 2,080 hours or longer in aggregate, is continuously subjected to a removal of the authority conferred by the oath of office for less than 2 years.

(b) An employing law enforcement agency may reactivate a license rendered inactive by complying with the licensure procedures described in subsection (3), excluding verification of and attestation to compliance with the licensing standards described in subsection (2)(a) to (g).

(c) A license that has been reactivated under this section is valid for all purposes described in this act.

(11) A license issued under this section is rendered lapsed, without barring further licensure under this act, as follows:

(a) An individual, having been employed as a law enforcement officer for fewer than 2,080 hours in aggregate, is thereafter continuously not employed as a law enforcement officer for 1 year.

(b) An individual, having been employed as a law enforcement officer for fewer than 2,080 hours in aggregate, is thereafter continuously subjected to a removal of the authority conferred by the oath of office for 1 year.

(c) An individual, having been employed as a law enforcement officer for 2,080 hours or longer in aggregate, is thereafter continuously not employed as a law enforcement officer for 2 years.

(d) An individual, having been employed as a law enforcement officer for 2,080 hours or longer in aggregate, is continuously subjected to a removal of the authority conferred by the oath of office for 2 years.

(12) The commission shall revoke a license granted under this section for any of the following circumstances and shall promulgate rules governing revocations under this subsection:

(a) The individual obtained the license by making a materially false oral or written statement or committing fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(b) The individual obtained the license because another individual made a materially false oral or written statement or committed fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(c) The individual has been subjected to an adjudication of guilt for a violation or attempted violation of a penal law of this state or another jurisdiction that is punishable by imprisonment for more than 1 year.

(d) The individual has been subjected to an adjudication of guilt for violation or attempted violation of 1 or more of the following penal laws of this state or laws of another jurisdiction substantially corresponding to the penal laws of this state:

(i) Section 625(1) or (8) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, if the individual has a prior conviction, as that term is defined in section 625(25)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, that occurred within 7 years of the adjudication as described in section 625(9)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625.

(ii) Sections 7403(2)(c) and 7404(2)(a), (b), and (c) of the public health code, 1978 PA 368, MCL 333.7403 and 333.7404.

(iii) Sections 81(4) and 81a and a misdemeanor violation of section 411h of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, and 750.411h.

(13) The following procedures and requirements apply to license revocation under this section:

(a) The commission shall initiate license revocation proceedings, including, but not limited to, the issuance of an order of summary suspension and notice of intent to revoke, upon obtaining notice of facts warranting license revocation.

(b) A hearing for license revocation shall be conducted as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) In lieu of participating in a contested case, an individual may voluntarily and permanently relinquish his or her law enforcement officer license by executing before a notary public an affidavit of license relinquishment prescribed by the commission.

(d) The commission need not delay or abate license revocation proceedings based on an adjudication of guilt if an appeal is taken from the adjudication of guilt.

(e) If the commission issues a final decision or order to revoke a license, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. A summary suspension described in this section is not a final decision or order for purposes of judicial review.

(14) An individual licensed under this section shall not exercise the law enforcement authority described in the laws of this state under which the individual is employed if any of the following occur:

(a) The individual's license is rendered void by a court order or other operation of law.

(b) The individual's license is revoked.

(c) The individual's license is rendered inactive.

(d) The individual's license is rendered lapsed.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1970, Act 187, Imd. Eff. Jan. 1, 1971 ;-- Am. 1971, Act 31, Imd. Eff. May 26, 1971 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1985, Act 15, Imd. Eff. May 15, 1985 ;-- Am. 1994, Act 155, Eff. Mar. 30, 1995 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2004, Act 379, Imd. Eff. Oct. 12, 2004 ;-- Am. 2005, Act 239, Imd. Eff. Nov. 22, 2005 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.609a Employment as law enforcement officer; certification requirements.

***** 28.609a THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.609a.amended *****

Sec. 9a.

(1) The commission shall grant certification to a person who meets the law enforcement officer minimum standards at the time he or she is employed as a law enforcement officer.

(2) The commission shall grant certification to a person who was employed as a law enforcement officer before January 1, 1977 and who fails to meet the law enforcement officer minimum standards if the person is authorized to be employed as a law enforcement officer under section 9.

(3) The commission shall grant certification to an elected sheriff, which certification shall remain valid only while that sheriff is in office.

(4) Certification granted to a person under this act is valid until either of the following occurs:

(a) The certification is revoked.

(b) The certification becomes void because the person discontinues his or her employment as a commission certified law enforcement officer.

(5) The commission shall issue a certificate to a person who has received certification. A certificate issued to a person remains the property of the commission.

(6) Upon request of the commission, a person whose certification is revoked, or becomes void because the person discontinues his or her employment as a commission certified law enforcement officer, shall return to the commission the certificate issued to the person. A violation of this subsection is a misdemeanor, punishable by imprisonment for 90 days, a fine of not more than $500.00, or both.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.609a.amended Individuals elected or appointed to office of sheriff; licensure; procedures; duty of licensed individual to report certain information; validity of license; revocation.

***** 28.609a.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9a.

(1) This section applies only to individuals elected or appointed to the office of sheriff in this state. Employment of law enforcement officers to whom this section applies is subject to the licensing requirements and procedures of this section.

(2) The licensure process under this section shall comply with the following procedures:

(a) Not more than 10 calendar days after taking an oath of office for the office of sheriff in this state, an individual shall submit to the commission a copy of the executed oath of office.

(b) If, upon reviewing the executed oath of office, the commission determines that the individual has been elected or appointed to the office of sheriff in this state, the commission shall grant the individual a license.

(c) If, upon reviewing the executed oath of office, the commission determines that the individual has not been elected or appointed to the office of sheriff in this state, the commission may do either of the following:

(i) Verify, through other means, election or appointment to the office of sheriff in this state.

(ii) Deny the issuance of a license and inform the individual denied.

(3) An individual licensed under this section shall report all of the following to the commission:

(a) Criminal charges for offenses for which that individual's license may be revoked as described in this section, upon being informed of such charges, in a manner prescribed in rules promulgated by the commission.

(b) The imposition of a personal protection order against that individual after a judicial hearing under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or under the laws of any other jurisdiction, upon being informed of the imposition of such an order, in a manner prescribed in rules promulgated by the commission.

(4) A license granted under this section is valid until any of the following occur:

(a) A court order or other operation of law renders the license void.

(b) The individual's term of office as a sheriff in this state expires.

(c) The commission revokes the license as provided in this section.

(5) The commission shall revoke a license granted under this section for any of the following circumstances and shall promulgate rules governing revocations under this subsection:

(a) The individual obtained the license by making a materially false oral or written statement or committing fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(b) The individual obtained the license because another individual made a materially false oral or written statement or committed fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(c) The individual has been subjected to an adjudication of guilt for a violation or attempted violation of a penal law of this state or another jurisdiction that is punishable by imprisonment for more than 1 year.

(d) The individual has been subjected to an adjudication of guilt for violation or attempted violation of 1 or more of the following penal laws of this state or laws of another jurisdiction substantially corresponding to the penal laws of this state:

(i) Section 625(1) or (8) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, if the individual has a prior conviction, as that term is defined in section 625(25)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, that occurred within 7 years of the adjudication as described in section 625(9)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625.

(ii) Sections 7403(2)(c) and 7404(2)(a), (b), and (c) of the public health code, 1978 PA 368, MCL 333.7403 and 333.7404.

(iii) Sections 81(4) and 81a and a misdemeanor violation of section 411h of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, and 750.411h.

(6) The following procedures and requirements apply to license revocation under this section:

(a) The commission shall initiate license revocation proceedings, including, but not limited to, the issuance of an order of summary suspension and notice of intent to revoke, upon obtaining notice of facts warranting license revocation.

(b) A hearing for license revocation shall be conducted as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) In lieu of participating in a contested case, an individual may voluntarily and permanently relinquish his or her law enforcement officer license by executing before a notary public an affidavit of license relinquishment prescribed by the commission.

(d) The commission need not delay or abate license revocation proceedings based on an adjudication of guilt if an appeal is taken from the adjudication of guilt.

(e) If the commission issues a final decision or order to revoke a license, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. A summary suspension described in this section is not a final decision or order for purposes of judicial review.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.609b Revocation or suspension of certification; judicial review; jurisdiction; subpoena.

***** 28.609b THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.609b.amended *****

Sec. 9b.

(1) The commission shall promulgate rules that provide for the revocation of certification of a law enforcement officer for 1 or more of the following:

(a) Conviction by a judge or jury of a felony.

(b) Conviction by a plea of guilty to a felony.

(c) Conviction by a plea of no contest to a felony.

(d) Making a materially false statement or committing fraud during the application for certification process.

(2) The rules shall provide for the suspension of a law enforcement officer from use of the law enforcement information network in the event the law enforcement officer wrongfully discloses information from the law enforcement information network.

(3) Except as provided in subsection (4), if the commission issues a final decision or order to revoke the certification of a law enforcement officer, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(4) A petition for judicial review of a final decision or order of the commission revoking the certification of a law enforcement officer shall be filed only in the circuit court for Ingham county.

(5) The commission may issue a subpoena in a contested case to revoke a law enforcement officer's certification. The subpoena shall be issued as provided in section 73 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.273.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.609b.amended Individuals employed as Michigan tribal law enforcement officers; licensing requirements and procedures; rules; licensure process; granting or denying license; written instrument conferring authority; license rendered inactive; reactivation; lapsed or revoked license; prohibited authority.

***** 28.609b.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9b.

(1) This section applies only to individuals who are employed as Michigan tribal law enforcement officers in this state and are subject to a written instrument authorizing them to enforce the laws of this state. Conferring authority to enforce the laws of this state to law enforcement officers to whom this section applies is subject to the licensing requirements and procedures of this section.

(2) The commission shall promulgate rules governing licensing standards and procedures, pertaining to the following:

(a) Training requirements that may be met by completing either of the following:

(i) Preenrollment requirements, courses of study, attendance requirements, and instructional hours at an agency basic law enforcement training academy, a preservice college basic law enforcement training academy, or a regional basic law enforcement training academy.

(ii) The recognition of prior basic law enforcement training and experience program for granting a waiver from the licensing standard specified in subparagraph (i).

(b) Proficiency on a licensing examination administered after compliance with the licensing standard specified in subdivision (a).

(c) Physical ability.

(d) Psychological fitness.

(e) Education.

(f) Reading and writing proficiency.

(g) Minimum age.

(h) Whether or not a valid operator's or chauffeur's license is required for licensure.

(i) Character fitness, as determined by a background investigation supported by a written authorization and release executed by the individual for whom licensure is sought.

(j) Whether or not United States citizenship is required for licensure.

(k) Employment as a Michigan tribal law enforcement officer.

(l) The form and manner for execution of a written instrument conferring authority upon the individual to enforce the laws of this state, consisting of any of the following:

(i) Deputation by a sheriff of this state, conferring authority upon the individual to enforce the laws of this state.

(ii) Appointment as a law enforcement officer by a law enforcement agency, conferring authority upon the individual to enforce the laws of this state.

(iii) Execution of a written agreement between the Michigan tribal law enforcement agency with whom the individual is employed and a law enforcement agency, conferring authority upon the individual to enforce the laws of this state.

(iv) Execution of a written agreement between this state, or a subdivision of this state, and the United States, conferring authority upon the individual to enforce the laws of this state.

(3) The licensure process under this section shall comply with the following procedures:

(a) A law enforcement agency or other governmental agency conferring authority upon a Michigan tribal law enforcement officer as provided in this section shall confer the authority to enforce the laws of this state by executing a written instrument as provided in this section.

(b) Before executing the written instrument, a law enforcement agency or other governmental agency shall verify that the individual complies with the licensing standards.

(c) Not more than 10 calendar days after the effective date of the written instrument, the law enforcement agency or other governmental agency executing the written instrument shall attest in writing to the commission that the individual to whom the authority was conferred satisfies the licensing standards, by submitting an executed affidavit and a copy of the written instrument.

(4) If, upon reviewing the executed affidavit and the written instrument, the commission determines that the individual complies with the licensing standards, the commission shall grant the individual a license.

(5) If, upon reviewing the executed affidavit and the written instrument, the commission determines that the individual does not comply with the licensing standards, the commission may do any of the following:

(a) Supervise the remediation of errors or omissions in the affidavit and oath of office.

(b) Supervise the remediation of errors or omissions in the screening, procedures, examinations, testing, and other means used to verify compliance with the licensing standards.

(c) Supervise additional screening, procedures, examinations, testing, and other means used to determine compliance with the licensing standards.

(d) Deny the issuance of a license and inform the law enforcement agency or other governmental agency conferring authority to enforce the laws of this state upon an individual to whom this section applies.

(6) Upon being informed that the commission has denied issuance of a license, a law enforcement agency or other governmental agency conferring authority to enforce the laws of this state upon an individual to whom this section applies shall promptly inform the individual denied.

(7) An individual denied a license under this section shall not exercise the law enforcement authority described in a written instrument conferring authority upon the individual to enforce the laws of this state. This subsection does not divest the individual of that authority until the individual has been informed that his or her license was denied.

(8) A written instrument conferring authority to enforce the laws of this state upon an individual to whom this section applies shall include the following:

(a) A requirement that the employing Michigan tribal law enforcement agency report to the commission all personnel transactions affecting employment status in a manner prescribed in rules promulgated by the commission.

(b) A requirement that the employing Michigan tribal law enforcement agency report to the commission concerning any action it takes that removes the authority conferred by the written instrument conferring authority upon the individual to enforce the laws of this state or that restores the individual's authority to that conferred by the written instrument, in a manner prescribed in rules promulgated by the commission.

(c) A requirement that the employing Michigan tribal law enforcement agency maintain an employment history record.

(d) A requirement that the employing Michigan tribal law enforcement agency collect, verify, and maintain documentation establishing that the individual complies with the applicable licensing standards.

(9) A written instrument conferring authority to enforce the laws of this state upon an individual to whom this section applies shall include a requirement that the employing Michigan tribal law enforcement agency report the following regarding an individual licensed under this section:

(a) Criminal charges for offenses for which that individual's license may be revoked as described in this section, upon being informed of such charges, in a manner prescribed in rules promulgated by the commission.

(b) The imposition of a personal protection order against that individual after a judicial hearing under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or under the laws of any other jurisdiction, upon being informed of the imposition of such an order, in a manner prescribed in rules promulgated by the commission.

(10) A license issued under this section is rendered inactive, and may be reactivated, as follows:

(a) A license is rendered inactive if:

(i) An individual, having been employed as a law enforcement officer in aggregate for less than 2,080 hours, is thereafter continuously not employed as a law enforcement officer for less than 1 year.

(ii) An individual, having been employed as a law enforcement officer in aggregate for less than 2,080 hours, is thereafter continuously subjected to a removal of the authority conferred by the written instrument authorizing the individual to enforce the laws of this state for less than 1 year.

(iii) An individual, having been employed as a law enforcement officer in aggregate for 2,080 hours or longer, is thereafter continuously not employed as a law enforcement officer for less than 2 years.

(iv) An individual, having been employed as a law enforcement officer in aggregate for 2,080 hours or longer, is continuously subjected to a removal of the authority conferred by the written instrument authorizing the individual to enforce the laws of this state for less than 2 years.

(b) A law enforcement agency or other governmental agency conferring authority to enforce the laws of this state upon an individual to whom this section applies may reactivate a license rendered inactive by complying with the licensure procedures described in subsection (3), excluding verification of and attestation to compliance with the licensing standards described in subsection (2)(a) to (g).

(c) A license that has been reactivated under this section is valid for all purposes described in this act.

(11) A license issued under this section is rendered lapsed, without barring further licensure under this act, as follows:

(a) An individual, having been employed as a law enforcement officer in aggregate for less than 2,080 hours, is thereafter continuously not employed as a law enforcement officer for 1 year.

(b) An individual, having been employed as a law enforcement officer in aggregate for less than 2,080 hours, is thereafter continuously subjected to a removal of the authority conferred by the written instrument authorizing the individual to enforce the laws of this state for 1 year.

(c) An individual, having been employed as a law enforcement officer in aggregate for 2,080 hours or longer, is thereafter continuously not employed as a law enforcement officer for 2 years.

(d) An individual, having been employed as a law enforcement officer in aggregate for 2,080 hours or longer, is continuously subjected to a removal of the authority conferred by the written instrument authorizing the individual to enforce the laws of this state for 2 years.

(12) The commission shall revoke a license granted under this section for any of the following circumstances and shall promulgate rules governing these revocations under this section:

(a) The individual obtained the license by making a materially false oral or written statement or committing fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(b) The individual obtained the license because another individual made a materially false oral or written statement or committed fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(c) The individual has been subjected to an adjudication of guilt for a violation or attempted violation of a penal law of this state or another jurisdiction that is punishable by imprisonment for more than 1 year.

(d) The individual has been subjected to an adjudication of guilt for violation or attempted violation of 1 or more of the following penal laws of this state or laws of another jurisdiction substantially corresponding to the penal laws of this state:

(i) Section 625(1) or (8) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, if the individual has a prior conviction, as that term is defined in section 625(25)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, that occurred within 7 years of the adjudication as described in section 625(9)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625.

(ii) Sections 7403(2)(c) and 7404(2)(a), (b), and (c) of the public health code, 1978 PA 368, MCL 333.7403 and 333.7404.

(iii) Sections 81(4) and 81a and a misdemeanor violation of section 411h of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, and 750.411h.

(13) The following procedures and requirements apply to license revocation under this section:

(a) The commission shall initiate license revocation proceedings, including, but not limited to, the issuance of an order of summary suspension and notice of intent to revoke, upon obtaining notice of facts warranting license revocation.

(b) A hearing for license revocation shall be conducted as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) In lieu of participating in a contested case, an individual may voluntarily and permanently relinquish his or her law enforcement officer license by executing before a notary public an affidavit of license relinquishment prescribed by the commission.

(d) The commission need not delay or abate license revocation proceedings based on an adjudication of guilt if an appeal is taken from the adjudication of guilt.

(e) If the commission issues a final decision or order to revoke a license, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. A summary suspension described in this section is not a final decision or order for purposes of judicial review.

(14) An individual licensed under this section shall not exercise the law enforcement authority described in a written instrument conferring authority upon the individual to enforce the laws of this state if any of the following occur:

(a) The individual's license is rendered void by a court order or other operation of law.

(b) The individual's license is revoked.

(c) The individual's license is rendered inactive.

(d) The individual's license is rendered lapsed.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.609c Investigation of alleged violation; powers of commission.

***** 28.609c THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.609c.amended *****

Sec. 9c.

(1) The commission may investigate alleged violations of this act or rules promulgated under this act.

(2) In conducting an investigation, the commission may hold hearings, administer oaths, issue subpoenas, and order testimony to be taken at a hearing or by deposition. A hearing held under this section shall be conducted in accordance with chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287. A final decision order issued by the commission is subject to judicial review as provided by chapter 6 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.301 to 24.306.

(3) The commission may issue a subpoena to do either of the following:

(a) Compel the attendance of a witness to testify at a hearing or deposition and give testimony.

(b) Produce books, papers, documents, or other items.

(4) If a subpoena issued by the commission is not obeyed, the commission may petition the circuit court to require the attendance of a witness or the production of books, papers, documents, or other items. The circuit court may issue an order requiring a person to appear and give testimony or produce books, papers, documents, or other items. Failure to obey the order of the circuit court may be punished by the court as a contempt of court.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.609c.amended Individuals employed as fire arson investigators; licensing requirements and procedures; rules; licensure process; granting or denying license; duties of chief of police administering oath of office; report of certain information; lapsed or revoked license; prohibited authority.

***** 28.609c.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9c.

(1) This section applies only to individuals who are employed as fire arson investigators from fire departments within villages, cities, townships, or counties in this state, who are sworn and fully empowered by the chiefs of police of those villages, cities, townships, or counties. Conferring authority to enforce the laws of this state to law enforcement officers to whom this section applies is subject to the licensing requirements and procedures of this section.

(2) The commission shall promulgate rules governing licensing standards and procedures, pertaining to the following:

(a) Training requirements that may be met by completing either of the following:

(i) Preenrollment requirements, courses of study, attendance requirements, and instructional hours at an agency basic law enforcement training academy, a preservice college basic law enforcement training academy, or a regional basic law enforcement training academy.

(ii) The recognition of prior basic law enforcement training and experience program for granting a waiver from the licensing standard specified in subparagraph (i).

(b) Proficiency on a licensing examination administered after compliance with the licensing standard specified in subdivision (a).

(c) Physical ability.

(d) Psychological fitness.

(e) Education.

(f) Reading and writing proficiency.

(g) Minimum age.

(h) Whether or not a valid operator's or chauffeur's license is required for licensure.

(i) Character fitness, as determined by a background investigation supported by a written authorization and release executed by the individual for whom licensure is sought.

(j) Whether or not United States citizenship is required for licensure.

(k) Employment as a fire arson investigator from a fire department within a village, city, township, or county in this state, who is sworn and fully empowered by the chief of police of that village, city, township, or county.

(l) The form and manner for execution of a written oath of office by the chief of police of a village, city, township, or county law enforcement agency, and the content of the written oath conferring authority to enforce the laws of this state.

(3) The licensure process under this section shall comply with the following procedures:

(a) Before executing the oath of office, the chief of police shall verify that the individual to whom the oath is to be administered complies with the licensing standards.

(b) The chief of police shall execute an oath of office authorizing the individual to enforce the laws of this state.

(c) Not more than 10 calendar days after executing the oath of office, the chief of police shall attest in writing to the commission that the individual to whom the oath was administered satisfies the licensing standards by submitting an executed affidavit and a copy of the executed oath of office.

(4) If, upon reviewing the executed affidavit and executed oath of office, the commission determines that the individual complies with the licensing standards, the commission shall grant the individual a license.

(5) If, upon reviewing the executed affidavit and executed oath of office, the commission determines that the individual does not comply with the licensing standards, the commission may do any of the following:

(a) Supervise the remediation of errors or omissions in the affidavit and oath of office.

(b) Supervise the remediation of errors or omissions in the screening, procedures, examinations, testing, and other means used to verify compliance with the licensing standards.

(c) Supervise additional screening, procedures, examinations, testing, and other means used to determine compliance with the licensing standards.

(d) Deny the issuance of a license and inform the chief of police.

(6) Upon being informed that the commission has denied issuance of a license, the chief of police shall promptly inform the individual whose licensure was denied.

(7) An individual denied a license under this section shall not exercise the law enforcement authority described in the oath of office. This subsection does not divest the individual of that authority until the individual has been informed that his or her license was denied.

(8) A chief of police that has administered an oath of office to an individual under this section shall do all of the following, with respect to that individual:

(a) Report to the commission all personnel transactions affecting employment status in a manner prescribed in rules promulgated by the commission.

(b) Report to the commission concerning any action taken by the chief of police that removes the authority conferred by the oath of office, or that restores the individual's authority to that conferred by the oath of office, in a manner prescribed in rules promulgated by the commission.

(c) Maintain an employment history record.

(d) Collect, verify, and maintain documentation establishing that the individual complies with the applicable licensing standards.

(9) An individual licensed under this section shall report all of the following to the commission:

(a) Criminal charges for offenses for which that individual's license may be revoked as described in this section, upon being informed of such charges, in a manner prescribed in rules promulgated by the commission.

(b) Imposition of a personal protection order against that individual after a judicial hearing under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or under the laws of any other jurisdiction, upon being informed of the imposition of such an order, in a manner prescribed in rules promulgated by the commission.

(10) A license issued under this section is rendered lapsed, without barring further licensure under this act, as follows:

(a) The individual is no longer employed as a fire arson investigator from a fire department within a village, city, township, or county in this state, who is sworn and fully empowered by the chief of police of that village, city, township, or county, rendering the license lapsed.

(b) The individual is subjected to a removal of the authority conferred by the oath of office, rendering the license lapsed.

(11) The commission shall revoke a license granted under this section for any of the following circumstances and shall promulgate rules governing these revocations under this subsection:

(a) The individual obtained the license by making a materially false oral or written statement or committing fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(b) The individual obtained the license because another individual made a materially false oral or written statement or committed fraud in an affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(c) The individual has been subjected to an adjudication of guilt for a violation or attempted violation of a penal law of this state or another jurisdiction that is punishable by imprisonment for more than 1 year.

(d) The individual has been subjected to an adjudication of guilt for violation or attempted violation of 1 or more of the following penal laws of this state or laws of another jurisdiction substantially corresponding to the penal laws of this state:

(i) Section 625(1) or (8) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, if the individual has a prior conviction, as that term is defined in section 625(25)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, that occurred within 7 years of the adjudication as described in section 625(9)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625.

(ii) Sections 7403(2)(c) and 7404(2)(a), (b), and (c) of the public health code, 1978 PA 368, MCL 333.7403 and 333.7404.

(iii) Sections 81(4) and 81a and a misdemeanor violation of section 411h of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, and 750.411h.

(12) The following procedures and requirements apply to license revocation under this section:

(a) The commission shall initiate license revocation proceedings, including, but not limited to, issuance of an order of summary suspension and notice of intent to revoke, upon obtaining notice of facts warranting license revocation.

(b) A hearing for license revocation shall be conducted as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) In lieu of participating in a contested case, an individual may voluntarily and permanently relinquish his or her law enforcement officer license by executing before a notary public an affidavit of license relinquishment prescribed by the commission.

(d) The commission need not delay or abate license revocation proceedings based on an adjudication of guilt if an appeal is taken from the adjudication of guilt.

(e) If the commission issues a final decision or order to revoke a license, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. A summary suspension described in this section is not a final decision or order for purposes of judicial review.

(13) An individual licensed under this section shall not exercise the law enforcement authority described in the oath of office if any of the following occur:

(a) The individual's license is rendered void by a court order or other operation of law.

(b) The individual's license is revoked.

(c) The individual's license is rendered lapsed.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.609d Maintenance of employment history record; reporting commencement or termination of employment date.

***** 28.609d THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.609d.amended *****

Sec. 9d.

(1) A law enforcement agency shall maintain an employment history record for each law enforcement officer employed by the law enforcement agency in the manner prescribed by the commission.

(2) A law enforcement agency shall report the date on which each person commences or terminates employment as a law enforcement officer for the law enforcement agency in the manner prescribed by the commission.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.609d.amended Individuals employed as private college security officers; licensing requirements and procedures; rules; licensure process; granting or denying license; duties of chief of police or county sheriff administering oath of office; duties of private college or university; report of certain information; lapsed or revoked license; prohibited authority.

***** 28.609d.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 9d.

(1) This section applies only to individuals who meet all of the following:

(a) Are employed as private college security officers under section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087.

(b) Seek licensure under this act.

(c) Are sworn and fully empowered by a chief of police of a village, city, or township law enforcement agency, or are deputized by a county sheriff as a deputy sheriff, excluding deputation as a special deputy.

(2) The authority to enforce the laws of this state of private college security officers to whom this section applies is subject to the licensing requirements and procedures of this section.

(3) The commission shall promulgate rules governing licensing standards and procedures, pertaining to the following:

(a) Training requirements that may be met by completing either of the following:

(i) Preenrollment requirements, courses of study, attendance requirements, and instructional hours at an agency basic law enforcement training academy, a preservice college basic law enforcement training academy, or a regional basic law enforcement training academy.

(ii) The recognition of prior basic law enforcement training and experience program for granting a waiver from the licensing standard specified in subparagraph (i).

(b) Proficiency on a licensing examination administered after compliance with the licensing standard specified in subdivision (a).

(c) Physical ability.

(d) Psychological fitness.

(e) Education.

(f) Reading and writing proficiency.

(g) Minimum age.

(h) Whether or not a valid operator's or chauffeur's license is required for licensure.

(i) Character fitness, as determined by a background investigation supported by a written authorization and release executed by the individual for whom licensure is sought.

(j) Whether or not United States citizenship is required for licensure.

(k) Employment as a private college security officer as defined in section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087, who is sworn and fully empowered by the chief of police of a village, city, or township law enforcement agency, or deputized by a county sheriff as a deputy sheriff, excluding deputation as a special deputy.

(l) The form and manner for execution of a written oath of office by the chief of police of a village, city, or township law enforcement agency, or by a county sheriff, and the content of the written oath conferring the authority to enforce the general criminal laws of this state.

(4) The licensure process under this section shall comply with the following procedures:

(a) Before executing the oath of office, the chief of police of a village, city, or township law enforcement agency or the county sheriff shall verify that the private college security officer to whom the oath is administered complies with the licensing standards.

(b) The chief of police of a village, city, or township law enforcement agency or the county sheriff shall execute an oath of office authorizing the private college security officer to enforce the general criminal laws of this state.

(c) Not more than 10 calendar days after executing the oath of office, the chief of police of a village, city, or township law enforcement agency or the county sheriff shall attest in writing to the commission that the private college security officer to whom the oath was administered satisfies the licensing standards by submitting an executed affidavit and a copy of the executed oath of office.

(5) If upon reviewing the executed affidavit and oath of office the commission determines that the private college security officer complies with the licensing standards, the commission shall grant the private college security officer a license.

(6) If upon reviewing the executed affidavit and oath of office the commission determines that the private college security officer does not comply with the licensing standards, the commission may do any of the following:

(a) Supervise remediation of errors or omissions in the affidavit or oath of office.

(b) Supervise the remediation of errors or omissions in the screening, procedures, examinations, testing, and other means used to verify compliance with the licensing standards.

(c) Supervise additional screening, procedures, examinations, testing, and other means used to determine compliance with the licensing standards.

(d) Deny the issuance of a license and inform the chief of police of a village, city, or township law enforcement agency or the county sheriff of the denial.

(7) Upon being informed that the commission has denied issuance of a license, the chief of police of a village, city, or township law enforcement agency or the county sheriff shall promptly inform the private college security officer seeking licensure that he or she has been denied issuance of a license under this section.

(8) A private college security officer denied a license under this section may not exercise the law enforcement authority described in the oath of office. This subsection does not divest the private college security officer of that authority until the private college security officer has been informed that his or her licensure was denied.

(9) A chief of police of a village, city, or township law enforcement agency or a county sheriff who has administered an oath of office to a private college security officer under this section shall, with respect to that private college security officer, do all of the following:

(a) Report to the commission concerning all personnel transactions affecting employment status, in a manner prescribed in rules promulgated by the commission.

(b) Report to the commission concerning any action taken by the chief of police of a village, city, or township law enforcement agency or the county sheriff that removes the authority conferred by the oath of office or that restores the private college security officer's authority conferred by the oath of office, in a manner prescribed in rules promulgated by the commission.

(c) Maintain an employment history record.

(d) Collect, verify, and maintain documentation establishing that the private college security officer complies with the applicable licensing standards.

(10) If a private college or university appoints an individual as a private college security officer under section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087, and the private college security officer is licensed under this section, the private college or university, with respect to the private college security officer, shall do all of the following:

(a) Report to the commission all personnel transactions affecting employment status in a manner prescribed in rules promulgated by the commission.

(b) Report to the chief of police of a village, city, or township law enforcement agency or the county sheriff who administered the oath of office to that private college security officer all personnel transactions affecting employment status, in a manner prescribed in rules promulgated by the commission.

(11) A private college security officer licensed under this section shall report all of the following to the commission:

(a) Criminal charges for offenses for which the private college security officer's license may be revoked as described in this section upon being informed of such charges and in a manner prescribed in rules promulgated by the commission.

(b) The imposition of a personal protection order against the private college security officer after a judicial hearing under section 2950 or 2950a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2950 and 600.2950a, or under the law of any other jurisdiction, upon being informed of the imposition of such an order, in a manner prescribed in rules promulgated by the commission.

(12) A license granted under this section is rendered lapsed, without barring further licensure under this act, as follows:

(a) The private college security officer is no longer employed as a private college security officer appointed under section 37 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087, who is sworn and fully empowered by the chief of police of a village, city, or township law enforcement agency, or deputized by a county sheriff as a deputy sheriff, excluding deputation as a special deputy, rendering the license lapsed.

(b) The private college security officer is subjected to a removal of the authority conferred by the oath of office, rendering the license lapsed.

(13) The commission shall revoke a license granted under this section for any of the following and shall promulgate rules governing these revocations:

(a) The private college security officer obtained the license by making a materially false oral or written statement or committing fraud in the affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(b) The private college security officer obtained the license because another person made a materially false oral or written statement or committed fraud in the affidavit, disclosure, or application to a law enforcement training academy, the commission, or a law enforcement agency at any stage of recruitment, selection, appointment, enrollment, training, or licensure application.

(c) The private college security officer has been subjected to an adjudication of guilt for a violation or attempted violation of a penal law of this state or another jurisdiction that is punishable by imprisonment for more than 1 year.

(d) The private college security officer has been subjected to an adjudication of guilt for a violation or attempted violation of 1 or more of the following penal laws of this state or another jurisdiction substantially corresponding to the penal laws of this state:

(i) Section 625(1) or (8) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, if the individual has a prior conviction, as that term is defined in section 625(25)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, that occurred within 7 years of the adjudication as described in section 625(9)(b) of the Michigan vehicle code, 1949 PA 300, MCL 257.625.

(ii) Sections 7403(2)(c) and 7404(2)(a), (b), and (c) of the public health code, 1978 PA 368, MCL 333.7403 and 333.7404.

(iii) Sections 81(4) and 81a and a misdemeanor violation of section 411h of the Michigan penal code, 1931 PA 328, MCL 750.81, 750.81a, and 750.411h.

(14) The following procedures and requirements apply to license revocation under this section:

(a) The commission shall initiate license revocation proceedings, including, but not limited to, the issuance of an order for summary suspension and notice of intent to revoke a license upon obtaining notice of facts warranting license revocation.

(b) A hearing for license revocation shall be conducted as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) In lieu of participating in a contested case, a private security college officer may voluntarily and permanently relinquish his or her law enforcement officer license under this section by executing before a notary public an affidavit of license relinquishment as prescribed by the commission.

(d) The commission need not delay or abate license revocation proceedings based on an adjudication of guilt if an appeal is taken from the adjudication of guilt.

(e) If the commission issues a final decision or order to revoke a license, that decision or order is subject to judicial review as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. A summary suspension described in this section is not a final decision or order for purposes of judicial review.

(15) A private college security officer licensed under this section shall not exercise the law enforcement authority described in the oath of office he or she executed if any of the following occur:

(a) The private college security officer's license is rendered void by a court order or other operation of law.

(b) The private college security officer's license is revoked.

(c) The private college security officer's license is rendered lapsed.

History: Add. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.610 Agreements of commission with colleges, universities, or other agencies; fee.

***** 28.610 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.610.amended *****

Sec. 10.

(1) The commission may enter into agreements with public or private colleges, universities, or other agencies to carry out the intent of this act.

(2) The commission may impose a reasonable fee for performing any service identified in sections 37 to 42 of the private security business and security alarm act, 1968 PA 330, MCL 338.1087 to 338.1092, which shall be payable by the private college or university in connection with which the duties are performed. No fee shall exceed the commission's actual cost incurred in performing agreed-upon duties.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2010, Act 67, Imd. Eff. May 13, 2010



Section 28.610.amended Investigation of alleged violations.

***** 28.610.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 10.

(1) The commission may investigate alleged violations of this act or rules promulgated under this act.

(2) In conducting an investigation, the commission may hold hearings, administer oaths, issue subpoenas, and order testimony to be taken at a hearing or by deposition. A hearing held under this section shall be conducted in accordance with chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287. A final decision or order issued by the commission is subject to judicial review as provided in chapter 6 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.301 to 24.306. A petition for judicial review of a final decision or order of the commission shall be adjudicated only in the court of claims.

(3) The commission may issue a subpoena to do either of the following:

(a) Compel the attendance of a witness to testify at a hearing or deposition and give testimony.

(b) Produce books, papers, documents, or other items.

(4) If a subpoena issued by the commission is not obeyed, the commission may petition the court of claims to require the attendance of a witness or the production of books, papers, documents, or other items. The court of claims may issue an order requiring an individual to appear and give testimony or produce books, papers, documents, or other items. Failure to obey an order of the court of claims may be punished by the court as a contempt of court.

(5) The commission has standing to commence an action in the court of claims to compel compliance with this act or 1982 PA 302, MCL 18.421 to 18.429, or an administrative rule promulgated under this act or 1982 PA 302, MCL 18.421 to 18.429.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2010, Act 67, Imd. Eff. May 13, 2010 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.611 Commission on law enforcement standards; powers generally; disposition of fees.

***** 28.611 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.611.amended *****

Sec. 11.

(1) The commission may do all of the following:

(a) Visit and inspect a police training school, or examine the curriculum or training procedures of a police training school, for which application for approval of the school has been made.

(b) Issue certificates of approval to police training schools.

(c) Authorize the issuance of certificates of graduation or diplomas by approved police training schools to law enforcement officers who have satisfactorily completed minimum courses of study.

(d) Cooperate with state, federal, and local police agencies to establish and conduct local or area schools, or regional training centers for instruction and training of law enforcement officers of this state and of cities, counties, townships, and villages.

(e) Make recommendations to the legislature on matters pertaining to qualification and training of law enforcement officers.

(f) Establish preservice basic training programs at colleges and universities.

(g) Require an examination for law enforcement officer certification under section 9a(1).

(h) Issue a waiver as provided for under section 9(7), or 9(3)(c), or 9(3)(h).

(i) Establish and charge a fee to recover the cost of testing and training individuals who are not employed by a Michigan law enforcement agency.

(j) Establish and charge a fee to recover the cost of issuing and reissuing certificates for individuals who are certified as law enforcement officers in this state.

(2) Fees charged under subsection (1)(i) and (j) shall be deposited in the law enforcement officer training fund created in section 13.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1985, Act 15, Imd. Eff. May 15, 1985 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.611.amended Powers of commission; rules; law enforcement officers training fund.

***** 28.611.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 11.

(1) The commission may do 1 or more of the following:

(a) Enter into agreements with colleges, universities, governmental agencies, and private entities to carry out the intent of this act.

(b) Issue certificates of approval to agency basic law enforcement training academies, preservice college basic law enforcement training academies, and regional basic law enforcement training academies.

(c) Authorize issuance of certificates of graduation or diplomas by agency basic law enforcement training academies, preservice college basic law enforcement training academies, and regional basic law enforcement training academies to students who have satisfactorily completed minimum courses of study.

(d) Cooperate with state, federal, and local agencies to approve programs of in-service instruction and training of law enforcement officers of this state and of cities, counties, townships, and villages.

(e) Make recommendations to the legislature on matters pertaining to qualification and training of law enforcement officers.

(f) Require a licensing examination.

(g) Establish a recognition of prior basic law enforcement training and experience program.

(h) Establish and charge a fee to recover the cost of screening, enrolling, evaluating, and testing individuals who are not employed by a law enforcement agency that shall be deposited in the law enforcement officers training fund created in this section.

(i) Establish and charge a fee to recover the cost of issuing licenses to persons licensed under this act that shall be deposited in the law enforcement officers training fund created in this section.

(2) The commission may promulgate rules with respect to any of the following:

(a) In-service training programs and minimum courses of study and attendance requirements for licensed law enforcement officers.

(b) The establishment and approval of agency basic law enforcement training academies, preservice college basic law enforcement training academies, and regional basic law enforcement training academies.

(c) The minimum qualifications for instructors for approved agency basic law enforcement training academies, preservice college basic law enforcement training academies, and regional basic law enforcement training academies.

(d) The minimum facilities and equipment for agency basic law enforcement training academies, preservice college basic law enforcement training academies, and regional basic law enforcement training academies.

(e) Minimum standards and procedures for reserve officers.

(3) The law enforcement officers training fund is created within the state treasury.

(4) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(5) Money in the fund at the close of the fiscal year shall remain in the fund, shall not lapse into the general fund, and may be used by the commission, upon appropriation, in future fiscal years as prescribed in this section.

(6) The commission shall be the administrator of the fund for auditing purposes.

(7) The commission shall expend money from the fund, upon appropriation, to carry out its responsibilities under this act.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1985, Act 15, Imd. Eff. May 15, 1985 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.612 Executive director; appointment; term; duties; compensation.

***** 28.612 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.612.amended *****

Sec. 12.

The commission shall appoint an executive director of the commission. The executive director shall hold office at the pleasure of the commission. The executive director shall perform the functions and duties that are assigned to him or her by the commission. The executive director shall receive compensation and reimbursement for expenses as provided by appropriation.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.612.amended Executive director; appointment; functions and duties; compensation.

***** 28.612.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 12.

The commission shall appoint an executive director of the commission. The executive director shall be an employee of the commission and shall hold office at the pleasure of the commission. The executive director shall perform the functions and duties that are assigned to him or her by the commission. The executive director shall receive compensation and reimbursement for expenses from appropriations.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.613 Law enforcement officers training fund; creation; appropriations.

***** 28.613 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.613.amended *****

Sec. 13.

There is created in the state treasury a law enforcement officers training fund, from which, the legislature shall appropriate sums deemed necessary for the purposes of this act.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977



Section 28.613.amended Inquiry as to compliance with licensing standards; response.

***** 28.613.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 13.

(1) An individual law enforcement officer or law enforcement organization to whom an inquiry is made concerning an individual law enforcement officer's or law enforcement organization's compliance with the licensing standards established in this act shall respond to the inquiry within 45 calendar days.

(2) An individual law enforcement officer or law enforcement organization responding to an inquiry concerning an individual law enforcement officer's or law enforcement organization's compliance with the licensing standards established in this act may charge the inquiring party a reasonable fee to recover the actual cost of producing information, documents, and other items requested.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.614 Law enforcement officers training fund; payment of amounts appropriated; reimbursement of training costs and living expenses; reduction of amounts; prohibited allocations; limitation.

***** 28.614 THIS SECTION IS AMENDED EFFECTIVE JANUARY 2, 2017: See 28.614.amended *****

Sec. 14.

(1) The amounts annually appropriated by the legislature from the law enforcement officers training fund shall be paid by the state treasurer as follows:

(a) In accordance with the accounting laws of the state upon certification of the executive director to reimburse an amount not to exceed the training costs incurred for each officer meeting the recruitment standards prescribed pursuant to this act during the period covered by the allocation, plus an amount not to exceed the necessary living expenses incurred by the officer that are necessitated by training requiring that he or she be away from his or her residence overnight.

(b) For the maintenance and administration of law enforcement officer testing and certification provided for by this act.

(2) If the money in the fund to be appropriated by the legislature for the training and living expenses described in subsection (1) are insufficient to allocate the amount for training and living purposes, the amount shall be reduced proportionately.

(3) An allocation shall not be made from the fund under this section to a training agency or to a city, county, township, or village or agency of the state that has not, throughout the period covered by the allocation, adhered to the standards established by the commission as applicable to either training or to personnel recruited or trained by the training agency, city, county, township, or village or agency of the state during that period.

(4) Expenditures from the fund to be appropriated by the legislature for law enforcement officer testing and certification described in subsection (1) shall not exceed the revenue generated from fees collected pursuant to section 11(1)(i) and (j).

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.614.amended Secondary road patrol and training fund; use; limitation; reimbursement.

***** 28.614.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 2, 2017 *****

Sec. 14.

(1) Except as provided in subsection (2), the commission may use money granted to it by the department of state police from the secondary road patrol and training fund created in section 629e of the Michigan vehicle code, 1949 PA 300, MCL 257.629e, for the following:

(a) To reimburse law enforcement agencies for the reasonable costs the agencies incur in providing education to their employees who are enrolled in law enforcement training academies for the purpose of being employed by the agencies as law enforcement officers licensed under this act.

(b) For fiscal years 2016 and 2017 only, the commission may pay the reasonable expenses of performing its statutory functions authorized or required under this act.

(2) The commission shall not be granted and use, within a single fiscal year, more than 5.7% of the secondary road patrol and training fund created in section 629e of the Michigan vehicle code, 1949 PA 300, MCL 257.629e, for any purpose.

(3) Law enforcement agencies seeking reimbursement under subsection (1) shall apply using procedures and forms established by the commission.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998 ;-- Am. 2016, Act 289, Eff. Jan. 2, 2017



Section 28.615 Application for reimbursement; contents.

Sec. 15.

A training agency, city, county, township, or village or state agency that desires to receive reimbursement pursuant to section 14 shall apply to the commission for the reimbursement. The application shall contain information requested by the commission.

History: 1965, Act 203, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 422, Imd. Eff. Jan. 11, 1977 ;-- Am. 1998, Act 237, Imd. Eff. July 3, 1998



Section 28.616 Effective date.

***** 28.616 THIS SECTION IS REPEALED BY ACT 289 OF 2016 EFFECTIVE JANUARY 2, 2017 *****

Sec. 16.

This act shall take effect on January 1, 1966.

History: 1965, Act 203, Eff. Jan. 1, 1966






E.R.O. No. 2001-2 EXECUTIVE REORGANIZATION ORDER (28.621 - 28.621)

Section 28.621 Creation of new Michigan commission on law enforcement standards within department of state police as type I agency; transfer of powers and duties of Michigan justice training commission, Michigan justice training fund, and commission on law enforcement standards and law enforcement officers training fund to the new Michigan commission on law enforcement standards by type III transfer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Justice Training Commission and the Michigan Justice Training Fund were created within the Department of Management and Budget by Act No. 302 of the Public Acts of 1982, as amended, being Section 18.421 et seq. of the Michigan Compiled Laws; and subsequently transferred to the Department of State Police by Executive Order 1993-11, being Section 18.431 of the Michigan Compiled Laws; and

WHEREAS, the Michigan Law Enforcement Officers Training Council (later renamed the Commission on Law Enforcement Standards by Act No. 237 of the Public Acts of 1998, which amended Section 28.601 et seq. of the Michigan Compiled Laws) and the Law Enforcement Officers Training Fund were created under Act No. 203 of the Public Acts of 1965, as amended, being section 28.601 et seq. of the Michigan Compiled Laws; and subsequently transferred by a Type I transfer to the Department of State Police by Act No. 407 of the Public Acts of 1965, being Section 16.257 of the Michigan Compiled Laws; and

WHEREAS, the powers, functions, duties and responsibilities assigned to the Michigan Justice Training Commission, the Michigan Justice Training Fund, the Commission on Law Enforcement Standards, and the Law Enforcement Officers Training Fund can be more effectively carried out by a new Michigan Commission on Law Enforcement Standards; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

I. NEW MICHIGAN COMMISSION ON LAW ENFORCEMENT STANDARDS

A. The new Michigan Commission on Law Enforcement Standards is hereby created as a Type I agency within the Department of State Police.

B. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Justice Training Commission, the Michigan Justice Training Fund, the Commission on Law Enforcement Standards and the Law Enforcement Officers Training Fund including those involving rulemaking, grant awards and annual distributions and including, but not limited to, the statutory authority, powers, duties, functions and responsibilities set forth in:

1. The Commission on Law Enforcement Standards Act, Act No. 203 of the Public Acts of 1965, as amended, being Section 28.601 et seq. of the Michigan Compiled Laws;

2. The Michigan Justice Training Commission and Michigan Justice Training Fund Act, Act No. 302 of the Public Acts of 1982, as amended, being Section 18.421 et seq. of the Michigan Compiled Laws;

are hereby transferred to the new Michigan Commission on Law Enforcement Standards by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

C. The Michigan Commission on Law Enforcement Standards shall consist of 17 members, including all of the following:

1. The Attorney General, or his or her designee from within the Department of Attorney General.

2. The Director of the Department of State Police, or his or her designee who is a police officer within the Department of State Police.

3. The chief of a police department located in a city with a population of more than 750,000, or his or her designee who is a command officer within that department.

4. Fourteen individuals appointed by the Governor, subject to disapproval by the Michigan Senate under Section 6 of Article V of the Michigan Constitution of 1963, including all of the following:

a. Three individuals selected from a list of not less than 9 active voting members of the Michigan Association of Chiefs of Police nominated by the Michigan Association of Chiefs of Police.

b. Three individuals selected from a list of not less than 9 elected county sheriffs nominated by the Michigan Sheriffs’ Association.

c. One individual selected from a list of not less than 3 prosecuting attorneys nominated by the Prosecuting Attorneys Association of Michigan.

d. One individual selected from a list of not less than 3 criminal defense attorneys nominated by the Criminal Defense Attorneys of Michigan.

e. One individual selected from a list of not less than 3 individuals nominated by the Michigan State Police Troopers Association.

f. One individual selected from a list of not less than 3 individuals nominated by the Michigan Chapter of the Fraternal Order of Police.

g. One individual selected from a list of not less than 3 individuals submitted by the Police Officers Association of Michigan.

h. One individual selected from a list of not less than 3 individuals nominated by a police association representing police officers employed by a police agency employing more than 15 percent of the police officers in this state.

i. One individual selected from a list of not less than 3 individuals nominated by the Police Officers Labor Council of Michigan.

j. One individual selected from a list of not less than 3 individuals nominated by the Michigan Association of Police.

5. The Governor may appoint any individual meeting the membership requirements of the groups or organizations listed under Section I.C.4.a through I.C.4.j if an organization required to submit a list fails to submit a complete list of qualified nominees at least 30 days prior to a vacancy created by the expiration of a term, or not less than 30 days after the effective date of any other vacancy.

6. An individual appointed under Section I.C.4.a to I.C.4.j shall serve as a Commission member only while serving as a member of the organization that nominated the individual.

7. Members of the Commission appointed or reappointed under Section I.C.4.a to I.C.4.h after December 31, 2008 shall be appointed for a term of four years.

8. Of the members of the Commission initially appointed by the Governor under Sections I.C.4.i and I.C.4.j, one member shall be appointed for a term expiring on November 1, 2009, and one member shall be appointed for a term expiring on November 1, 2010. After the initial appointments, members of the Commission appointed under Sections I.C.4.i and I.C.4.j shall be appointed for a term of four years.

9. A vacancy on the Commission occurring other than by expiration of a term shall be filled by the Governor in the same manner as the original appointment for the balance of the unexpired term.

D. The new Michigan Commission on Law Enforcement Standards, in addition to exercising the statutory authority, powers, duties, functions and responsibilities transferred to it by this order, shall focus its activities in order to accomplish the following objectives involving law enforcement organizations and officers:

1. Increase professionalism;

2. Increase the number of law enforcement organizations that offer formal in-service training and increase the number of law enforcement officers who receive formal in-service training;

3. Institute law enforcement in-service training standards applicable to all law enforcement in-service training in Michigan;

4. Implement a web-based information system that will allow the Commission to accomplish its goals and communicate with Michigan law enforcement organizations in a more efficient manner, and;

5. Ensure that grants awarded by the Commission to Michigan law enforcement organizations advance the objectives listed in subparagraphs D.1. through D.3.

II. MISCELLANEOUS

A. The Director of the Department of State Police shall provide executive direction and supervision for the implementation of all transfers of authority made under this Order.

B. The Executive Director of the new Michigan Commission on Law Enforcement Standards shall administer the assigned functions transferred by this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

C. The Director of the Department of State Police and the Executive Director of the new Michigan Commission on Law Enforcement Standards shall immediately initiate coordination to facilitate the transfer and shall develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or obligations to be resolved by the Michigan Justice Training Commission, the Michigan Justice Training Fund, the Commission on Law Enforcement Standards and the Law Enforcement Officers Training Fund.

D. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Justice Training Commission, the Michigan Justice Training Fund, the Commission on Law Enforcement Standards and the Law Enforcement Officers Training Fund for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the new Michigan Commission on Law Enforcement Standards.

E. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

F. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

G. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

H. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective November 1, 2001.

History: 2001, E.R.O. No. 2001-2, Eff. Nov. 1, 2001 ;-- Am. 2008, E.R.O. No. 2008-3, Eff. Dec. 28, 2008






Act 46 of 2004 PUBLIC SAFETY OFFICERS BENEFIT ACT (28.631 - 28.638)

Section 28.631 Short title.

Sec. 1.

This act shall be known as the “public safety officers benefit act”.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.632 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the commission on law enforcement standards created under the commission on law enforcement standards act, 1965 PA 203, MCL 28.601 to 28.616.

(b) "Dependent" means any individual who was substantially reliant for support upon the income of the deceased public safety officer.

(c) "Direct and proximate" means that the antecedent event is a substantial factor in the result.

(d) "Firefighter" means a regularly employed member of a fire department of a city, county, township, village, state university, or community college or any authority, district, board, or other entity created in whole or in part by 1 or more cities, counties, villages, or townships, or a member of the department of natural resources who is employed to fight fires. Firefighter includes a volunteer member of a fire department.

(e) "Law enforcement officer" means an individual involved in crime and juvenile delinquency control or reduction or enforcement of the criminal law. Law enforcement officer includes police, corrections, probation, parole, bailiffs, or other similar court officers.

(f) "Line of duty" means either of the following:

(i) Any action which an officer whose primary function is crime control or reduction, enforcement of the criminal law, or suppression of fires is obligated or authorized by rule, regulations, condition of employment or service, or law to perform, including those social, ceremonial, or athletic functions to which the officer is assigned, or for which the officer is compensated, by the public agency he or she serves. For other officers, line of duty means any action the officer is so obligated or authorized to perform in the course or controlling or reducing crime, enforcing the criminal law, or suppressing fires.

(ii) Any action which an officially recognized or designated public employee member of a rescue squad or ambulance crew is obligated or authorized by rule, regulation, condition of employment or service, or law to perform.

(g) "Medical benefit plan" means a plan to provide for the payment of medical, optical, or dental benefits, including, but not limited to, hospital and physician services, prescription drugs, and related benefits.

(h) "Member of a rescue squad or ambulance crew" means an emergency medical technician, a medical first responder, or a paramedic, as those terms are defined in sections 20904, 20906, and 20908 of the public health code, 1978 PA 368, MCL 333.20904, 333.20906, and 333.20908, or an officially recognized or designated employee or volunteer member of a rescue squad or ambulance crew.

(i) "Permanent and total disability" means medically determinable consequences of a catastrophic, line-of-duty injury that permanently prevent a former public safety officer from performing any gainful work.

(j) "Public safety officer" or "officer" means any individual serving a public agency or any authority, district, board, or other entity created in whole or in part by 1 or more cities, counties, villages, or townships, in an official capacity, with or without compensation, as a law enforcement officer, firefighter, or member of a rescue squad or ambulance crew.

(k) "Surviving spouse" means the husband or wife of the deceased officer at the time of the officer's death, and includes a spouse living apart from the officer at the time of the officer's death for any reason.

History: 2004, Act 46, Eff. Oct. 1, 2003 ;-- Am. 2016, Act 284, Imd. Eff. Sept. 27, 2016



Section 28.633 Public safety officers benefit fund; creation; disposition and investment of funds; lapse; expenditures; rules.

Sec. 3.

(1) The public safety officers benefit fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The commission shall expend money from the fund, upon appropriation, only to carry out the purposes of this act.

(5) The commission shall promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, that prescribe standards and rules for the distribution of benefits commensurate with the purpose of this act.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.634 Death or disability of public safety officer; benefit; amount; additional benefit.

Sec. 4.

(1) If a public safety officer dies or is permanently and totally disabled as the direct and proximate result of a personal injury sustained in the line of duty, the state shall pay a benefit of $25,000.00 to 1 of the following:

(a) If the deceased public safety officer leaves a surviving spouse, to that surviving spouse.

(b) If the deceased public safety officer does not leave a surviving spouse, to his or her dependents.

(c) If the public safety officer does not leave a surviving spouse or any surviving dependents, payment shall be made to the estate of the deceased public safety officer.

(d) If the public safety officer is permanently and totally disabled, to the spouse, but if there is no spouse, to the dependents, and if there are no dependents, then to the entity providing care to the permanently and totally disabled public safety officer.

(2) The benefit shall be paid in addition to any other benefit that the beneficiary receives due to the death of the public safety officer.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.634a Death of public safety officer as direct result of injury in line of duty; medical benefit coverage for surviving spouse and dependent children; requirements; "dependent child" defined.

Sec. 4a.

(1) If a public safety officer dies as a direct and proximate result of a personal injury that is sustained in the line of duty on or after October 1, 2015, this state, upon notice to the office of retirement services from the public agency or entity the officer served, and subject to appropriation, shall provide to the decedent's surviving spouse and dependent children a comparable medical benefit plan on comparable terms to the medical benefit plan offered to Michigan state police trooper retirees, including any change to the medical benefit plan after the public safety officer's death. Coverage for a surviving spouse or dependent child under this section is not required to be provided for more than 60 months after the later of the public safety officer's death or the effective date of this section. Coverage under this section is not required to be provided during any period during which the surviving spouse or dependent child, respectively, has qualified for and is covered by a medical benefit plan from another source. Coverage provided under this section ends for a surviving spouse upon Medicare eligibility. Coverage for a dependent child is not required to be provided under this section after the limiting age for a dependent child or another terminating event that is provided in the medical benefit plan for Michigan state police trooper retirees. However, if 42 USC 300gg-14 requires that dependent child eligibility be applied more broadly, this state shall make the coverage available in compliance with that law.

(2) This section does not require this state to provide medical benefits to a surviving spouse or dependent child who, as a result of the public safety officer's death and independent of this section, would receive benefits under a medical benefit plan through a retirement system administered by this state.

(3) In a manner determined by the office of retirement services, the office of retirement services shall administer benefits provided under this section as part of the Michigan state police trooper retiree medical benefit plan and may coordinate the funding or prefunding of those benefits. The office of retirement services shall determine, at its sole discretion, if a medical benefit plan is comparable and offered on comparable terms to the medical benefit plan offered to Michigan state police trooper retirees for purposes of determining the medical benefit plan that will be offered under this section.

(4) For purposes of this section, "dependent child" means any of the following dependents with respect to the deceased public safety officer:

(a) His or her unmarried natural or adopted child.

(b) A child lawfully placed for adoption with the public safety officer.

(c) His or her stepchild.

(d) A child under the age of 18 if full legal guardianship was awarded to the public safety officer.

(5) If a dependent child of a deceased public safety officer is receiving coverage under this section, a child of the dependent child is not also a dependent child for purposes of this section.

History: Add. 2016, Act 284, Imd. Eff. Sept. 27, 2016



Section 28.635 Interim benefit.

Sec. 5.

(1) If it appears to the commission that a benefit will be paid under section 4, and if a showing of need is made, the commission may make an interim benefit payment of not more than $3,000.00 to the person or entity who would be entitled to receive the full benefit payment.

(2) The amount of an interim benefit payment shall be deducted from the amount of any final benefit paid.

(3) If an interim benefit is paid under this section, but a final benefit in that case is not paid because the death or the permanent and total disability of the public safety officer is determined not to be covered under section 4, the recipient of the interim benefit payment is liable for repayment of that benefit payment. However, the state may waive its right to repayment of all or part of the interim benefit payment if substantial hardship would result to the recipient.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.636 Benefit payment; prohibitions.

Sec. 6.

A benefit payment shall not be made under this act if any of the following apply:

(a) The personal injury that resulted in death or permanent and total disability was caused by the intentional misconduct of the public safety officer or by his or her intent to bring about the injury.

(b) The public safety officer was voluntarily intoxicated at the time the personal injury occurred.

(c) The public safety officer was performing his or her duties in a grossly negligent manner at the time the personal injury occurred.

(d) The injury was the direct and proximate result of the actions of an individual to whom payment would be made under this act.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.637 Appropriation; amount.

Sec. 7.

One hundred twenty-five thousand dollars is hereby appropriated from the general fund to the public safety officers benefit fund for fiscal year 2003-2004 to pay for the benefits prescribed in this act.

History: 2004, Act 46, Eff. Oct. 1, 2003



Section 28.638 Payment of benefits; condition.

Sec. 8.

The payment of benefits under this act is subject to an appropriation by the legislature of money necessary to make the payment.

History: 2004, Act 46, Eff. Oct. 1, 2003






Act 340 of 1976 MUNICIPAL FIRE INSURANCE RATE CLASSIFICATION ADVISORY BOARD (28.651 - 28.657)

Section 28.651 Definitions.

***** Act 340 of 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS AMENDED BY ACT 494 OF 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 1.

As used in this act:

(a) “Board” means the municipal fire service classification board created by section 2.

(b) “Fire service classification scale” means the criteria by which a fire service delivery system is evaluated.

(c) “Fire service delivery system” means all the equipment, personnel, procedures, and resources which are utilized in the prevention and suppression of fire.

(d) “Grade” means the fire protection level which a fire service delivery system achieves on the fire service classification scale.

(e) “Municipality” means a city, village, township, or county.

(f) “Organized fire department” means an organization or department which provides a fire service delivery system within a municipality and is a fire department of a municipality or is a fire service delivery system designated by a municipality pursuant to a contract with that municipality. Organized fire department includes a department of county employees who are responsible for providing a fire service delivery system for an airport operated by the county or an agency of the county.

History: 1976, Act 340, Imd. Eff. Dec. 15, 1976 ;-- Am. 1982, Act 494, Eff. Mar. 30, 1983



Section 28.652 Municipal fire service classification board; creation; appointment, qualifications, and terms of members; vacancy; election of chairperson; meetings; compensation and expenses; staff; quorum; passing on question, action, or business; conducting business at public meeting; notice; minutes; record; availability of writing to public; rules.

***** Act 340 of 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS AMENDED BY ACT 494 OF 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 2.

(1) There is created within the fire marshal division of the department of state police a municipal fire service classification board. The board shall have 11 members. One member shall be the director of the department of state police, or his or her designated representative. One member shall be the director of public health or his or her designated representative. One member shall be appointed by the governor upon the recommendation of the Michigan fire chiefs association. One member shall be appointed by the governor upon the recommendation of the Michigan fire inspectors society. One member shall be appointed by the governor upon the recommendation of the Michigan state fireman's association. One member shall be appointed by the governor upon the recommendation of the Michigan state fire fighter's union. One member shall be appointed by the governor to represent incorporated cities and villages. One member shall be appointed by the governor to represent township government. One member shall be appointed by the governor to represent the general public, and 2 members shall be appointed by the governor to represent the fire insurance industry. At least 1 of the members of the board shall be a member of a rural volunteer fire department. All appointments by the governor shall be by and with the advice and consent of the senate. Appointed members shall be appointed for terms of 4 years. A vacancy on the board shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(2) Annually the board shall elect a chairperson from its membership. The board shall meet not less than 4 times each year. Special meetings may be called by the chairperson, or upon written request of not less than 5 board members. Meetings shall be held at a location designated by the chairperson.

(3) The per diem compensation for members of the board and the schedule for reimbursement of expenses shall be established annually by the legislature.

(4) The board may employ a staff to assist it in the performance of its duties, subject to civil service rules and within fiscal restraints.

(5) A majority of the members appointed to and serving on the board constitutes a quorum. A majority vote of the members voting shall be required to pass upon any question, action, or business of the board except that a hearing of a contested case may be conducted in the presence of 3 board members. The 3 board members, after hearing the facts and considering the evidence and testimony, shall recommend to the board action to be taken by the board.

(6) The business performed by the board shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(7) The board shall keep minutes of its proceedings, showing the vote of each member on each proposition or question, or indicating if a member is absent or fails to vote. A record of board action and business shall be made and maintained.

(8) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(9) Rules promulgated under this act shall be promulgated pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1976, Act 340, Imd. Eff. Dec. 15, 1976 ;-- Am. 1982, Act 494, Eff. Mar. 30, 1983



Section 28.653 Duties of board.

***** Act 340 of 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS AMENDED BY ACT 494 OF 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 3.

The board shall:

(a) Submit rules for public hearing within 2 years after the effective date of section 7 which set forth a method of evaluating fire service delivery systems and establish a fire service classification scale. The fire service classification scale may include the following factors:

(i) Available water supply.

(ii) Fire prevention programs and activities.

(iii) Organized fire department administration.

(iv) Fire fighting equipment and apparatus.

(v) Organized fire department training.

(vi) Fire losses.

(vii) Fire prevention code and fire prevention code enforcement.

(viii) Fire incident reporting and fire investigation.

(ix) Fire alarm systems.

(x) Building construction code and building construction code enforcement.

(xi) Communications.

(xii) Personnel.

(xiii) Mutual aid.

(xiv) Fire suppression systems.

(xv) Other fire service delivery technology.

(b) Review any other fire service classification scale upon written request by a municipality.

(c) At least annually, present to the legislature and the commissioner of insurance a report of the board's activities and recommendations under this act.

(d) Develop a system within 5 years after the effective date of this amendatory act which will enable the board to evaluate the extent of compliance with Act No. 207 of the Public Acts of 1941, as amended, being sections 29.1 to 29.25 of the Michigan Compiled Laws, of each building inspected under Act No. 207 of the Public Acts of 1941, as amended. The state fire marshal shall provide the board with current inspection results to assist the board in the development of this system.

History: 1976, Act 340, Imd. Eff. Dec. 15, 1976 ;-- Am. 1982, Act 494, Eff. Mar. 30, 1983



Section 28.654 Repealed. 1982, Act 494, Eff. Mar. 30, 1983.



Section 28.655 Utilization of fire service classification system of insurer.

***** Act 340 of 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS AMENDED BY ACT 494 OF 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 5.

An insurer authorized to write fire insurance within this state may utilize the fire service classification system promulgated by the board.

History: 1976, Act 340, Imd. Eff. Dec. 15, 1976 ;-- Am. 1982, Act 494, Eff. Mar. 30, 1983



Section 28.656 Fire service delivery system; review; grade; information; assistance to municipality; alteration of system; oath; fee schedule; method of assessment.

***** Act 340 of 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS AMENDED BY ACT 494 OF 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 6.

(1) Each municipality's fire service delivery system shall be reviewed by the board every 8 years or as requested by the municipality and a grade established in accordance with the fire service classification scale promulgated by the board pursuant to section 3.

(2) The first review of each municipality's fire service delivery system shall be within 7 years after the effective date of section 7.

(3) Upon request by the board, each municipality shall furnish information to the board on the municipality's fire service delivery system. Information furnished pursuant to this section shall be in the form prescribed by the board.

(4) The board shall within 90 days of reviewing a fire service delivery system, establish the grade for the fire service delivery system using the fire service classification scale.

(5) Upon request by a municipality, the board shall provide assistance to the municipality for the purpose of improving the capabilities of the municipality's fire service delivery system toward improved life safety and reduced fire losses.

(6) If a fire service delivery system of a municipality is altered, and that alteration would change the established grade of the fire service delivery system, the municipality shall provide details of the alterations on forms prescribed by the board.

(7) A person designated by a municipality to submit information to the board regarding a fire service delivery system shall sign a written oath, on a form prescribed by the board, swearing that the information submitted is factual and accurate.

(8) The board shall determine a fee schedule and method of assessment to be charged a municipality for the assistance provided to improve the fire service delivery system.

History: 1976, Act 340, Imd. Eff. Dec. 15, 1976 ;-- Am. 1979, Act 20, Imd. Eff. May 30, 1979 ;-- Am. 1982, Act 494, Eff. Mar. 30, 1983



Section 28.657 Application of rule; request for variation; hearing; decision.

***** ACT 340 OF 1976 EXPIRED DECEMBER 31, 1982, PURSUANT TO § 28.656. ON DECEMBER 31, 1982, THIS SECTION WAS ADDED BY ACT 494 of 1982, EFFECTIVE MARCH 30, 1983 *****

Sec. 7.

(1) A municipality or insurer may request a variation of the application of a rule promulgated pursuant to this act by written application to the board.

(2) The entire board shall act as a hearing body in accordance with Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, to review and render decisions on the recommendations submitted to the board pursuant to section 2(5) regarding a contested case involving the application of a rule promulgated pursuant to this act to any municipality rated by the board as provided in section 6. After a hearing, the board may vary the application of the contested rule if the enforcement of the rule without the variation would do manifest injustice and would be contrary to the spirit and purpose of the rule or the public interest.

(3) A decision of the board to vary the application of a rule shall specify in what manner the variation is made, the conditions upon which it is made, and the reasons for the variation.

History: Add. 1982, Act 494, Eff. Mar. 30, 1983






Act 235 of 2016 PUBLIC THREAT ALERT SYSTEM ACT (28.671 - 28.674)

Section 28.671 Short title.

Sec. 1.

This act shall be known and may be cited as the "public threat alert system act".

History: 2016, Act 235, Eff. Sept. 22, 2016



Section 28.672 "Public threat" defined.

Sec. 2.

As used in this act, "public threat" means a clear, present, persistent, ongoing, and random threat to public safety. A public threat includes, but is not limited to, an act of terrorism, an unresolved mass shooting, or an unresolved mass shooting spree.

History: 2016, Act 235, Eff. Sept. 22, 2016



Section 28.673 Public threat alert system plan; establishment; maintenance; design; activation.

Sec. 3.

(1) The department of state police shall establish and maintain the public threat alert system plan.

(2) The public threat alert system plan shall be designed to rapidly disseminate useful information in a predetermined manner to radio and television stations within this state and to wireless devices through the existing wireless emergency alert system operated under federal law.

(3) The public threat alert system plan shall be activated only in accordance with the policies established by the department of state police.

History: 2016, Act 235, Eff. Sept. 22, 2016



Section 28.674 False report; violation as felony; penalty.

Sec. 4.

(1) A person shall not intentionally make a false report of a public threat, or intentionally cause a false report of a public threat to be made, to a peace officer, police agency of this state or of a local unit of government, 9-1-1 operator, or any other governmental employee or contractor or employee of a contractor who is authorized to receive the report, knowing that the report is false. A person who violates this section is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

(2) The court may order a person convicted under this section to pay to the state or a local unit of government and the media the costs of responding to the false report or threat, including, but not limited to, the use of police or fire emergency response vehicles and teams, under section 1f of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.1f.

History: 2016, Act 235, Eff. Sept. 22, 2016






Act 167 of 2015 MICHIGAN BLUE ALERT ACT (28.691 - 28.697)

Section 28.691 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan blue alert act".

History: 2015, Act 167, Eff. Feb. 1, 2016



Section 28.693 "Law enforcement officer" defined.

Sec. 3.

As used in this act, "law enforcement officer" means that term as defined in section 2 of the commission on law enforcement standards act, 1965 PA 203, MCL 28.602.

History: 2015, Act 167, Eff. Feb. 1, 2016



Section 28.695 Michigan blue alert plan; establishment and maintenance by department of state police; design.

Sec. 5.

(1) The department of state police shall establish and maintain the Michigan blue alert plan.

(2) The Michigan blue alert plan shall be designed to rapidly disseminate useful information in a predetermined manner to radio and television stations within this state.

History: 2015, Act 167, Eff. Feb. 1, 2016



Section 28.697 Activation; conditions.

Sec. 7.

A Michigan blue alert shall be activated only in accordance with policies established by the department of state police and if all of the following conditions apply:

(a) A law enforcement officer has been killed or seriously injured and the law enforcement agency investigating the incident has information identifying an individual as a suspect connected to the incident.

(b) The law enforcement agency that is investigating the suspect determines that the suspect poses a serious risk or threat to the public and other law enforcement personnel.

(c) The law enforcement agency investigating the suspect has obtained the suspect's name or can provide a detailed physical description of the suspect, or the suspect's vehicle, vehicle registration plate numbers or letters, or partial registration plate numbers or letters to be made available for broadcast to the public.

(d) The law enforcement agency investigating the suspect recommends that the state police activate the blue alert.

History: 2015, Act 167, Eff. Feb. 1, 2016






E.R.O. No. 1992-8 EXECUTIVE REORGANIZATION ORDER (28.701 - 28.701)

Section 28.701 Transfer of powers and duties of the tax fraud division of the department of treasury to the department of state police by type III transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Tax Fraud Division is currently located in the Department of Treasury; and

WHEREAS, the functions, duties and responsibilities assigned to the Tax Fraud Division can be more effectively organized and carried out under the supervision and direction of the head of the Department of State Police; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the authority, powers, duties, functions and responsibilities, including the functions of budgeting, procurement and management-related functions, of the Tax Fraud Division are hereby transferred from the Department of Treasury to the Department of State Police by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) The Director of the Department of State Police may continue the current organization of the Tax Fraud Division or may administer the assigned functions in other ways to promote efficient administration.

(3) The Director of the Department of State Police shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Director of the Department of State Police and all prescribed functions of rule making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, shall be transferred to the Director of the Department of State Police.

(4) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Tax Fraud Division for the activities transferred to the Department of State Police by this Order are hereby transferred to the Department of State Police.

(5) The Director of the Department of State Police shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(6) The State Treasurer and the Director of the Department of State Police shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Tax Fraud Division.

(7) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(8) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the constitution of the State of Michigan of 1963, the provisions of this Order shall become effective 60 days from January 13, 1993.

History: 1992 E.R.O. No. 1992-8, Eff. Mar. 15, 1993






E.R.O. No. 1993-15 EXECUTIVE REORGANIZATION ORDER (28.702 - 28.702)

Section 28.702 Transfer of powers and duties of the Michigan emergency management advisory council to the department of state police by a type III transfer and abolishment of the Michigan emergency management advisory council.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Emergency Management Advisory Council was created by Act No. 390 of the Public Acts of 1976, being Sections 30.401 et seq. of the Michigan Compiled Laws, in the Department of State Police; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Emergency Management Advisory Council can be more effectively organized and carried out under the supervision and direction of the head of the Department of State Police; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Emergency Management Advisory Council are hereby transferred to the Director of the Department of State Police, as head of the Department of State Police, by a Type III transfer, as defined by Section 3 of Act 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws, and the Michigan Emergency Management Advisory Council is hereby abolished.

2. The Director of the Department of State Police shall administer the assigned functions to promote efficient administration.

3. The Director of the Department of State Police shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Director of the Department of State Police and all prescribed functions shall be transferred to the Director of the Department of State Police.

4. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Emergency Management Advisory Council for the activities transferred to the Director of the Department of State Police by this Order are hereby transferred to the Department of State Police.

5. The Director of the Department of State Police shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

6. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

7. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1993 E.R.O. No. 1993-15, Eff. Feb. 21, 1994






Act 176 of 2012 MOZELLE SENIOR OR VULNERABLE ADULT MEDICAL ALERT ACT (28.711 - 28.718)

Section 28.711 Short title.

Sec. 1.

This act shall be known and may be cited as the "Mozelle senior or vulnerable adult medical alert act".

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.712 Definitions.

Sec. 2.

As used in this act:

(a) "Missing senior or vulnerable adult" means a resident of this state who is 1 of the following:

(i) At least 60 years of age and is believed to be incapable of returning to his or her residence without assistance and is reported missing by a person familiar with that individual.

(ii) A vulnerable adult, as that term is defined in section 145m of the Michigan penal code, 1931 PA 328, MCL 750.145m, who is reported missing by a person familiar with that individual.

(iii) A person who is missing and suffering from senility or a physical or mental condition that subjects the person or others to personal and immediate danger.

(b) "Person familiar with the missing senior or vulnerable adult" means a missing senior's or vulnerable adult's guardian, custodian, or guardian ad litem or an individual who provides the missing senior or vulnerable adult with home health aid services, possesses a health care power of attorney for the missing senior or vulnerable adult, has proof that the missing senior or vulnerable adult has a medical condition, or otherwise has information regarding the missing senior or vulnerable adult.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.713 Missing senior or vulnerable adult; report.

Sec. 3.

A law enforcement agency that receives notice of a missing senior or vulnerable adult from a person familiar with the missing senior or vulnerable adult shall prepare a report on the missing senior or vulnerable adult. The report shall include the following:

(a) Relevant information obtained from the notification concerning the missing senior or vulnerable adult, including the following:

(i) A physical description of the missing senior or vulnerable adult.

(ii) The date, time, and place that the missing senior or vulnerable adult was last seen.

(iii) The missing senior's or vulnerable adult's address.

(b) Information gathered by a preliminary investigation, if one was made.

(c) A statement by the law enforcement officer in charge setting forth that officer's assessment of the case based upon the evidence and information received.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.714 Preparation of report.

Sec. 4.

The law enforcement agency shall prepare the report required by section 3 as soon as practicable after the law enforcement agency receives notification of a missing senior or vulnerable adult.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.715 Forwarding information.

Sec. 5.

(1) After obtaining the information identified in section 3, the law enforcement agency shall as soon as practicable forward that information to all of the following:

(a) All law enforcement agencies that have jurisdiction in the location where the missing senior or vulnerable adult resides and all law enforcement agencies that have jurisdiction in the location where the missing senior or vulnerable adult was last seen.

(b) All law enforcement agencies to which the person who made the notification concerning the missing senior or vulnerable adult requests the report be sent, if the law enforcement agency determines that the request is reasonable in light of the information received.

(c) All law enforcement agencies that request a copy of the report.

(d) One or more broadcasters that broadcast in an area where the missing senior or vulnerable adult may be located.

(2) Upon completion of the report required by section 3, a law enforcement agency may forward a copy of the contents of the report to 1 or more newspapers distributed in an area where the missing senior or vulnerable adult may be located.

(3) After forwarding the contents of the report to a broadcaster or newspaper under this section, the law enforcement agency shall request that the broadcaster or newspaper do the following:

(a) Notify the public that there is a missing senior or vulnerable adult medical alert.

(b) Broadcast or publish a description of the missing senior or vulnerable adult and any other relevant information that would assist in locating the missing senior or vulnerable adult.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.716 Investigation.

Sec. 6.

A law enforcement agency shall begin an investigation concerning the missing senior or vulnerable adult as soon as possible after receiving notification of a missing senior or vulnerable adult.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.717 Notification that missing senior or vulnerable adult is found.

Sec. 7.

A person familiar with the missing senior or vulnerable adult who notifies a law enforcement agency concerning a missing senior or vulnerable adult shall notify the law enforcement agency when he or she becomes aware that the missing senior or vulnerable adult has been found.

History: 2012, Act 176, Imd. Eff. June 19, 2012



Section 28.718 Immunity from civil liability.

Sec. 8.

(1) A broadcaster or newspaper that notifies the public that there is a missing senior or vulnerable adult medical alert and broadcasts or publishes to the public information contained in the report forwarded to the broadcaster or newspaper by a law enforcement agency, including a description of the missing senior or vulnerable adult and any other relevant information that would assist in locating the missing senior or vulnerable adult, is immune from civil liability for an act or omission related to the broadcast or the publication of the newspaper.

(2) The civil immunity described in subsection (1) does not apply to an act or omission that constitutes gross negligence or willful, wanton, or intentional misconduct.

History: 2012, Act 176, Imd. Eff. June 19, 2012






Act 295 of 1994 SEX OFFENDERS REGISTRATION ACT (28.721 - 28.736)

295-1994-I &NBSP; I GENERAL (28.721...28.722)

Section 28.721 Short title.

Sec. 1.

This act shall be known and may be cited as the “sex offenders registration act”.

History: 1994, Act 295, Eff. Oct. 1, 1995



Section 28.721a Legislative declarations; determination; intent.

Sec. 1a.

The legislature declares that the sex offenders registration act was enacted pursuant to the legislature's exercise of the police power of the state with the intent to better assist law enforcement officers and the people of this state in preventing and protecting against the commission of future criminal sexual acts by convicted sex offenders. The legislature has determined that a person who has been convicted of committing an offense covered by this act poses a potential serious menace and danger to the health, safety, morals, and welfare of the people, and particularly the children, of this state. The registration requirements of this act are intended to provide law enforcement and the people of this state with an appropriate, comprehensive, and effective means to monitor those persons who pose such a potential danger.

History: Add. 2002, Act 542, Eff. Oct. 1, 2002



Section 28.722 Definitions.

Sec. 2.

As used in this act:

(a) "Aircraft" means that term as defined in section 2 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.2.

(b) "Convicted" means 1 of the following:

(i) Having a judgment of conviction or a probation order entered in any court having jurisdiction over criminal offenses, including, but not limited to, a tribal court or a military court, and including a conviction subsequently set aside under 1965 PA 213, MCL 780.621 to 780.624.

(ii) Either of the following:

(A) Being assigned to youthful trainee status under sections 11 to 15 of chapter II of the code of criminal procedure, 1927 PA 175, MCL 762.11 to 762.15, before October 1, 2004. This sub-subparagraph does not apply if a petition was granted under section 8c at any time allowing the individual to discontinue registration under this act, including a reduced registration period that extends to or past July 1, 2011, regardless of the tier designation that would apply on and after that date.

(B) Being assigned to youthful trainee status under sections 11 to 15 of chapter II of the code of criminal procedure, 1927 PA 175, MCL 762.11 to 762.15, before October 1, 2004 if the individual is convicted of any other felony on or after July 1, 2011.

(iii) Having an order of disposition entered under section 18 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.18, that is open to the general public under section 28 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.28, if both of the following apply:

(A) The individual was 14 years of age or older at the time of the offense.

(B) The order of disposition is for the commission of an offense that would classify the individual as a tier III offender.

(iv) Having an order of disposition or other adjudication in a juvenile matter in another state or country if both of the following apply:

(A) The individual is 14 years of age or older at the time of the offense.

(B) The order of disposition or other adjudication is for the commission of an offense that would classify the individual as a tier III offender.

(c) "Custodial authority" means 1 or more of the following apply:

(i) The actor was a member of the same household as the victim.

(ii) The actor was related to the victim by blood or affinity to the fourth degree.

(iii) The actor was in a position of authority over the victim and used this authority to coerce the victim to submit.

(iv) The actor was a teacher, substitute teacher, or administrator of the public school, nonpublic school, school district, or intermediate school district in which that other person was enrolled.

(v) The actor was an employee or a contractual service provider of the public school, nonpublic school, school district, or intermediate school district in which that other person was enrolled, or was a volunteer who was not a student in any public school or nonpublic school, or was an employee of this state or of a local unit of government of this state or of the United States assigned to provide any service to that public school, nonpublic school, school district, or intermediate school district, and the actor used his or her employee, contractual, or volunteer status to gain access to, or to establish a relationship with, that other person.

(vi) That other person was under the jurisdiction of the department of corrections and the actor was an employee or a contractual employee of, or a volunteer with, the department of corrections who knew that the other person was under the jurisdiction of the department of corrections and used his or her position of authority over the victim to gain access to or to coerce or otherwise encourage the victim to engage in sexual contact.

(vii) That other person was under the jurisdiction of the department of corrections and the actor was an employee or a contractual employee of, or a volunteer with, a private vendor that operated a youth correctional facility under section 20g of the corrections code of 1953, 1953 PA 232, MCL 791.220g, who knew that the other person was under the jurisdiction of the department of corrections.

(viii) That other person was a prisoner or probationer under the jurisdiction of a county for purposes of imprisonment or a work program or other probationary program and the actor was an employee or a contractual employee of, or a volunteer with, the county or the department of corrections who knew that the other person was under the county's jurisdiction and used his or her position of authority over the victim to gain access to or to coerce or otherwise encourage the victim to engage in sexual contact.

(ix) The actor knew or had reason to know that a court had detained the victim in a facility while the victim was awaiting a trial or hearing, or committed the victim to a facility as a result of the victim having been found responsible for committing an act that would be a crime if committed by an adult, and the actor was an employee or contractual employee of, or a volunteer with, the facility in which the victim was detained or to which the victim was committed.

(d) "Department" means the department of state police.

(e) "Employee" means an individual who is self-employed or works for any other entity as a full-time or part-time employee, contractual provider, or volunteer, regardless of whether he or she is financially compensated.

(f) "Felony" means that term as defined in section 1 of chapter I of the code of criminal procedure, 1927 PA 174, MCL 761.1.

(g) "Immediately" means within 3 business days.

(h) "Indigent" means an individual to whom 1 or more of the following apply:

(i) He or she has been found by a court to be indigent within the last 6 months.

(ii) He or she qualifies for and receives assistance from the department of human services food assistance program.

(iii) He or she demonstrates an annual income below the current federal poverty guidelines.

(i) "Institution of higher education" means 1 or more of the following:

(i) A public or private community college, college, or university.

(ii) A public or private trade, vocational, or occupational school.

(j) "Listed offense" means a tier I, tier II, or tier III offense.

(k) "Local law enforcement agency" means the police department of a municipality.

(l) "Minor" means a victim of a listed offense who was less than 18 years of age at the time the offense was committed.

(m) "Municipality" means a city, village, or township of this state.

(n) "Registering authority" means the local law enforcement agency or sheriff's office having jurisdiction over the individual's residence, place of employment, or institution of higher learning, or the nearest department post designated to receive or enter sex offender registration information within a registration jurisdiction.

(o) "Registration jurisdiction" means each of the 50 states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the United States Virgin Islands, American Samoa, and the Indian tribes within the United States that elect to function as a registration jurisdiction.

(p) "Residence", as used in this act, for registration and voting purposes means that place at which a person habitually sleeps, keeps his or her personal effects, and has a regular place of lodging. If a person has more than 1 residence, or if a wife has a residence separate from that of the husband, that place at which the person resides the greater part of the time shall be his or her official residence for the purposes of this act. If a person is homeless or otherwise lacks a fixed or temporary residence, residence means the village, city, or township where the person spends a majority of his or her time. This section shall not be construed to affect existing judicial interpretation of the term residence for purposes other than the purposes of this act.

(q) "Student" means an individual enrolled on a full- or part-time basis in a public or private educational institution, including, but not limited to, a secondary school, trade school, professional institution, or institution of higher education.

(r) "Tier I offender" means an individual convicted of a tier I offense who is not a tier II or tier III offender.

(s) "Tier I offense" means 1 or more of the following:

(i) A violation of section 145c(4) of the Michigan penal code, 1931 PA 328, MCL 750.145c.

(ii) A violation of section 335a(2)(b) of the Michigan penal code, 1931 PA 328, MCL 750.335a, if a victim is a minor.

(iii) A violation of section 349b of the Michigan penal code, 1931 PA 328, MCL 750.349b, if the victim is a minor.

(iv) A violation of section 449a(2) of the Michigan penal code, 1931 PA 328, MCL 750.449a.

(v) A violation of section 520e or 520g(2) of the Michigan penal code, 1931 PA 328, MCL 750.520e and 750.520g, if the victim is 18 years or older.

(vi) A violation of section 539j of the Michigan penal code, 1931 PA 328, MCL 750.539j, if a victim is a minor.

(vii) Any other violation of a law of this state or a local ordinance of a municipality, other than a tier II or tier III offense, that by its nature constitutes a sexual offense against an individual who is a minor.

(viii) An offense committed by a person who was, at the time of the offense, a sexually delinquent person as defined in section 10a of the Michigan penal code, 1931 PA 328, MCL 750.10a.

(ix) An attempt or conspiracy to commit an offense described in subparagraphs (i) to (viii).

(x) An offense substantially similar to an offense described in subparagraphs (i) to (ix) under a law of the United States that is specifically enumerated in 42 USC 16911, under a law of any state or any country, or under tribal or military law.

(t) "Tier II offender" means either of the following:

(i) A tier I offender who is subsequently convicted of another offense that is a tier I offense.

(ii) An individual convicted of a tier II offense who is not a tier III offender.

(u) "Tier II offense" means 1 or more of the following:

(i) A violation of section 145a of the Michigan penal code, 1931 PA 328, MCL 750.145a.

(ii) A violation of section 145b of the Michigan penal code, 1931 PA 328, MCL 750.145b.

(iii) A violation of section 145c(2) or (3) of the Michigan penal code, 1931 PA 328, MCL 750.145c.

(iv) A violation of section 145d(1)(a) of the Michigan penal code, 1931 PA 328, MCL 750.145d, except for a violation arising out of a violation of section 157c of the Michigan penal code, 1931 PA 328, MCL 750.157c.

(v) A violation of section 158 of the Michigan penal code, 1931 PA 328, MCL 750.158, committed against a minor unless either of the following applies:

(A) All of the following:

(I) The victim consented to the conduct constituting the violation.

(II) The victim was at least 13 years of age but less than 16 years of age at the time of the violation.

(III) The individual is not more than 4 years older than the victim.

(B) All of the following:

(I) The victim consented to the conduct constituting the violation.

(II) The victim was 16 or 17 years of age at the time of the violation.

(III) The victim was not under the custodial authority of the individual at the time of the violation.

(vi) A violation of section 338, 338a, or 338b of the Michigan penal code, 1931 PA 328, MCL 750.338, 750.338a, and 750.338b, committed against an individual 13 years of age or older but less than 18 years of age. This subparagraph does not apply if the court determines that either of the following applies:

(A) All of the following:

(I) The victim consented to the conduct constituting the violation.

(II) The victim was at least 13 years of age but less than 16 years of age at the time of the violation.

(III) The individual is not more than 4 years older than the victim.

(B) All of the following:

(I) The victim consented to the conduct constituting the violation.

(II) The victim was 16 or 17 years of age at the time of the violation.

(III) The victim was not under the custodial authority of the individual at the time of the violation.

(vii) A violation of section 462e(a) of the Michigan penal code, 1931 PA 328, MCL 750.462e.

(viii) A violation of section 448 of the Michigan penal code, 1931 PA 328, MCL 750.448, if the victim is a minor.

(ix) A violation of section 455 of the Michigan penal code, 1931 PA 328, MCL 750.455.

(x) A violation of section 520c, 520e, or 520g(2) of the Michigan penal code, 1931 PA 328, MCL 750.520c, 750.520e, and 750.520g, committed against an individual 13 years of age or older but less than 18 years of age.

(xi) A violation of section 520c committed against an individual 18 years of age or older.

(xii) An attempt or conspiracy to commit an offense described in subparagraphs (i) to (xi).

(xiii) An offense substantially similar to an offense described in subparagraphs (i) to (xii) under a law of the United States that is specifically enumerated in 42 USC 16911, under a law of any state or any country, or under tribal or military law.

(v) "Tier III offender" means either of the following:

(i) A tier II offender subsequently convicted of a tier I or II offense.

(ii) An individual convicted of a tier III offense.

(w) "Tier III offense" means 1 or more of the following:

(i) A violation of section 338, 338a, or 338b of the Michigan penal code, 1931 PA 328, MCL 750.338, 750.338a, and 750.338b, committed against an individual less than 13 years of age.

(ii) A violation of section 349 of the Michigan penal code, 1931 PA 328, MCL 750.349, committed against a minor.

(iii) A violation of section 350 of the Michigan penal code, 1931 PA 328, MCL 750.350.

(iv) A violation of section 520b, 520d, or 520g(1) of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520d, and 750.520g. This subparagraph does not apply if the court determines that the victim consented to the conduct constituting the violation, that the victim was at least 13 years of age but less than 16 years of age at the time of the offense, and that the individual is not more than 4 years older than the victim.

(v) A violation of section 520c or 520g(2) of the Michigan penal code, 1931 PA 328, MCL 750.520c and 750.520g, committed against an individual less than 13 years of age.

(vi) A violation of section 520e of the Michigan penal code, 1931 PA 328, MCL 750.520e, committed by an individual 17 years of age or older against an individual less than 13 years of age.

(vii) An attempt or conspiracy to commit an offense described in subparagraphs (i) to (vi).

(viii) An offense substantially similar to an offense described in subparagraphs (i) to (vii) under a law of the United States that is specifically enumerated in 42 USC 16911, under a law of any state or any country, or under tribal or military law.

(x) "Vehicle" means that term as defined in section 79 of the Michigan vehicle code, 1949 PA 300, MCL 257.79.

(y) "Vessel" means that term as defined in section 44501 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.44501.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2005, Act 301, Eff. Feb. 1, 2006 ;-- Am. 2011, Act 17, Eff. July 1, 2011 ;-- Am. 2014, Act 328, Eff. Jan. 14, 2015






295-1994-II &NBSP; II SEX OFFENDER REGISTRATION (28.723... 28.732)

Section 28.723 Individuals required to be registered.

Sec. 3.

(1) Subject to subsection (2), the following individuals who are domiciled or temporarily reside in this state or who work with or without compensation or are students in this state are required to be registered under this act:

(a) An individual who is convicted of a listed offense after October 1, 1995.

(b) An individual convicted of a listed offense on or before October 1, 1995 if on October 1, 1995 he or she is on probation or parole, committed to jail, committed to the jurisdiction of the department of corrections, or under the jurisdiction of the juvenile division of the probate court or the department of human services for that offense or is placed on probation or parole, committed to jail, committed to the jurisdiction of the department of corrections, placed under the jurisdiction of the juvenile division of the probate court or family division of circuit court, or committed to the department of human services after October 1, 1995 for that offense.

(c) An individual convicted on or before October 1, 1995 of an offense described in section 2(d)(vi) as added by 1994 PA 295 if on October 1, 1995 he or she is on probation or parole that has been transferred to this state for that offense or his or her probation or parole is transferred to this state after October 1, 1995 for that offense.

(d) An individual from another state who is required to register or otherwise be identified as a sex or child offender or predator under a comparable statute of that state.

(e) An individual who was previously convicted of a listed offense for which he or she was not required to register under this act, but who is convicted of any other felony on or after July 1, 2011.

(2) An individual convicted of an offense added on September 1, 1999 to the definition of listed offense is not required to be registered solely because of that listed offense unless 1 of the following applies:

(a) The individual is convicted of that listed offense on or after September 1, 1999.

(b) On September 1, 1999, the individual is on probation or parole, committed to jail, committed to the jurisdiction of the department of corrections, under the jurisdiction of the family division of circuit court, or committed to the department of human services for that offense or the individual is placed on probation or parole, committed to jail, committed to the jurisdiction of the department of corrections, placed under the jurisdiction of the family division of circuit court, or committed to the department of human services on or after September 1, 1999 for that offense.

(c) On September 1, 1999, the individual is on probation or parole for that offense which has been transferred to this state or the individual's probation or parole for that offense is transferred to this state after September 1, 1999.

(d) On September 1, 1999, in another state or country the individual is on probation or parole, committed to jail, committed to the jurisdiction of the department of corrections or a similar type of state agency, under the jurisdiction of a court that handles matters similar to those handled by the family division of circuit court in this state, or committed to an agency with the same authority as the department of human services for that offense.

(3) A nonresident who is convicted in this state on or after July 1, 2011 of committing a listed offense who is not otherwise described in subsection (1) shall nevertheless register under this act. However, the continued reporting requirements of this act do not apply to the individual while he or she remains a nonresident and is not otherwise required to report under this act. The individual shall have his or her photograph taken under section 5a.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1995, Act 10, Eff. Oct. 1, 1995 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2011, Act 17, Eff. July 1, 2011



Section 28.723a Hearing to determine if individual exempt from registration.

Sec. 3a.

(1) If an individual pleads guilty to or is found guilty of a listed offense or is adjudicated as a juvenile as being responsible for a listed offense but alleges that he or she is not required to register under this act because section 2(u)(v) or (vi) applies or section 2(w)(iv) applies, and the prosecuting attorney disputes that allegation, the court shall conduct a hearing on the matter before sentencing or disposition to determine whether the individual is required to register under this act.

(2) The individual has the burden of proving by a preponderance of the evidence in a hearing under this section that his or her conduct falls within the exceptions described in subsection (1) and that he or she is therefore not required to register under this act.

(3) The rules of evidence, except for those pertaining to privileges and protections set forth in section 520j of the Michigan penal code, 1931 PA 328, MCL 750.520j, do not apply to a hearing under this section.

(4) The prosecuting attorney shall give the victim notice of the date, time, and place of the hearing.

(5) The victim of the offense has the following rights in a hearing under this section:

(a) To submit a written statement to the court.

(b) To attend the hearing and to make a written or oral statement to the court.

(c) To refuse to attend the hearing.

(d) To attend the hearing but refuse to testify or make a statement at the hearing.

(6) The court's decision excusing or requiring the individual to register is a final order of the court and may be appealed by the prosecuting attorney or the individual as a matter of right.

(7) This section applies to criminal and juvenile cases pending on July 1, 2011 and to criminal and juvenile cases brought on and after that date.

History: Add. 2011, Act 17, Imd. Eff. Apr. 12, 2011



Section 28.724 Registration; procedures.

Sec. 4.

(1) Registration of an individual under this act shall proceed as provided in this section.

(2) For an individual convicted of a listed offense on or before October 1, 1995 who on or before October 1, 1995 is sentenced for that offense, has a disposition entered for that offense, or is assigned to youthful trainee status for that offense, the following shall register the individual by December 31, 1995:

(a) If the individual is on probation for the listed offense, the individual's probation agent.

(b) If the individual is committed to jail for the listed offense, the sheriff or his or her designee.

(c) If the individual is under the jurisdiction of the department of corrections for the listed offense, the department of corrections.

(d) If the individual is on parole for the listed offense, the individual's parole agent.

(e) If the individual is within the jurisdiction of the juvenile division of the probate court or the department of social services under an order of disposition for the listed offense, the juvenile division of the probate court or the department of social services.

(3) Except as provided in subsection (4), for an individual convicted of a listed offense on or before October 1, 1995:

(a) If the individual is sentenced for that offense after October 1, 1995 or assigned to youthful trainee status after October 1, 1995, the probation agent shall register the individual before sentencing or assignment.

(b) If the individual's probation or parole is transferred to this state after October 1, 1995, the probation or parole agent shall register the individual immediately after the transfer.

(c) If the individual is placed within the jurisdiction of the juvenile division of the probate court or family division of circuit court or committed to the department of social services or family independence agency under an order of disposition entered after October 1, 1995, the juvenile division of the probate court or family division of circuit court shall register the individual before the order of disposition is entered.

(4) For an individual convicted on or before September 1, 1999 of an offense that was added on September 1, 1999 to the definition of listed offense, the following shall register the individual:

(a) If the individual is on probation or parole on September 1, 1999 for the listed offense, the individual's probation or parole agent not later than September 12, 1999.

(b) If the individual is committed to jail on September 1, 1999 for the listed offense, the sheriff or his or her designee not later than September 12, 1999.

(c) If the individual is under the jurisdiction of the department of corrections on September 1, 1999 for the listed offense, the department of corrections not later than November 30, 1999.

(d) If the individual is within the jurisdiction of the family division of circuit court or committed to the family independence agency or county juvenile agency on September 1, 1999 under an order of disposition for the listed offense, the family division of circuit court, the family independence agency, or the county juvenile agency not later than November 30, 1999.

(e) If the individual is sentenced or assigned to youthful trainee status for that offense after September 1, 1999, the probation agent shall register the individual before sentencing or assignment.

(f) If the individual's probation or parole for the listed offense is transferred to this state after September 1, 1999, the probation or parole agent shall register the individual within 14 days after the transfer.

(g) If the individual is placed within the jurisdiction of the family division of circuit court or committed to the family independence agency for the listed offense after September 1, 1999, the family division of circuit court shall register the individual before the order of disposition is entered.

(5) Subject to section 3, an individual convicted of a listed offense in this state after October 1, 1995 and an individual who was previously convicted of a listed offense for which he or she was not required to register under this act, but who is convicted of any other felony on or after July 1, 2011, shall register before sentencing, entry of the order of disposition, or assignment to youthful trainee status for that listed offense or that other felony. The probation agent or the family division of circuit court shall give the individual the registration form after the individual is convicted, explain the duty to register and accept the completed registration for processing under section 6. The court shall not impose sentence, enter the order of disposition, or assign the individual to youthful trainee status, until it determines that the individual's registration was forwarded to the department as required under section 6.

(6) All of the following shall register with the local law enforcement agency, sheriff's department, or the department immediately after becoming domiciled or temporarily residing, working, or being a student in this state:

(a) Subject to section 3(1), an individual convicted in another state or country on or after October 1, 1995 of a listed offense as defined before September 1, 1999.

(b) Subject to section 3(2), an individual convicted in another state or country of an offense added on September 1, 1999 to the definition of listed offenses.

(c) Subject to section 3(1), an individual convicted in another state or country of a listed offense before October 1, 1995 and, subject to section 3(2), an individual convicted in another state or country of an offense added on September 1, 1999 to the definition of listed offenses, who is convicted of any other felony on or after July 1, 2011.

(d) An individual required to be registered as a sex offender in another state or country regardless of when the conviction was entered.

(7) If a prosecution or juvenile proceeding is pending on July 1, 2011, whether the defendant in a criminal case or the minor in a juvenile proceeding is required to register under this act shall be determined on the basis of the law in effect on July 1, 2011.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2011, Act 17, Eff. July 1, 2011



Section 28.724a Status report to registering authority; requirements; reports; written documentation; exception.

Sec. 4a.

(1) An individual required to be registered under this act who is not a resident of this state shall report his or her status in person to the registering authority having jurisdiction over a campus of an institution of higher education if either of the following occurs:

(a) The individual is or enrolls as a student with that institution of higher education or the individual discontinues that enrollment.

(b) As part of his or her course of studies at an institution of higher education in this state, the individual is present at any other location in this state, another state, a territory or possession of the United States, or the individual discontinues his or her studies at that location.

(2) An individual required to be registered under this act who is a resident of this state shall report his or her status in person to the registering authority having jurisdiction where his or her new residence or domicile is located if any of the events described under subsection (1) occur.

(3) The report required under subsections (1) and (2) shall be made as follows:

(a) For an individual registered under this act before October 1, 2002 who is required to make his or her first report under subsections (1) and (2), not later than January 15, 2003.

(b) Immediately after he or she enrolls or discontinues his or her enrollment as a student on that campus including study in this state or another state, a territory or possession of the United States, or another country.

(4) The additional registration reports required under this section shall be made in the time periods described in section 5a(2)(a) to (c) for reports under that section.

(5) The local law enforcement agency, sheriff's department, or department post to which an individual reports under this section shall require the individual to pay the registration fee required under section 5a or section 7(1) and to present written documentation of employment status, contractual relationship, volunteer status, or student status. Written documentation under this subsection may include, but need not be limited to, any of the following:

(a) A W-2 form, pay stub, or written statement by an employer.

(b) A contract.

(c) A student identification card or student transcript.

(6) This section does not apply to an individual whose enrollment and participation at an institution of higher education is solely through the mail or the internet from a remote location.

History: Add. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2011, Act 17, Eff. July 1, 2011



Section 28.725 Conditions requiring individual to report in person and provide notice to registering authority; release of incarcerated individual; notice; compliance.

Sec. 5.

(1) An individual required to be registered under this act who is a resident of this state shall report in person and notify the registering authority having jurisdiction where his or her residence or domicile is located immediately after any of the following occur:

(a) The individual changes or vacates his or her residence or domicile.

(b) The individual changes his or her place of employment, or employment is discontinued.

(c) The individual enrolls as a student with an institution of higher education, or enrollment is discontinued.

(d) The individual changes his or her name.

(e) The individual intends to temporarily reside at any place other than his or her residence for more than 7 days.

(f) The individual establishes any electronic mail or instant message address, or any other designations used in internet communications or postings.

(g) The individual purchases or begins to regularly operate any vehicle, and when ownership or operation of the vehicle is discontinued.

(h) Any change required to be reported under section 4a.

(2) An individual required to be registered under this act who is not a resident of this state but has his or her place of employment in this state shall report in person and notify the registering authority having jurisdiction where his or her place of employment is located or the department post of the individual's place of employment immediately after the individual changes his or her place of employment or employment is discontinued.

(3) If an individual who is incarcerated in a state correctional facility and is required to be registered under this act is granted parole or is due to be released upon completion of his or her maximum sentence, the department of corrections, before releasing the individual, shall provide notice of the location of the individual's proposed place of residence or domicile to the department of state police.

(4) If an individual who is incarcerated in a county jail and is required to be registered under this act is due to be released from custody, the sheriff's department, before releasing the individual, shall provide notice of the location of the individual's proposed place of residence or domicile to the department of state police.

(5) Immediately after either of the following occurs, the department of corrections shall notify the local law enforcement agency or sheriff's department having jurisdiction over the area to which the individual is transferred or the department post of the transferred residence or domicile of an individual required to be registered under this act:

(a) The individual is transferred to a community residential program.

(b) The individual is transferred into a level 1 correctional facility of any kind, including a correctional camp or work camp.

(6) An individual required to be registered under this act who is a resident of this state shall report in person and notify the registering authority having jurisdiction where his or her residence or domicile is located immediately before he or she changes his or her domicile or residence to another state. The individual shall indicate the new state and, if known, the new address. The department shall update the registration and compilation databases and promptly notify the appropriate law enforcement agency and any applicable sex or child offender registration authority in the new state.

(7) An individual required to be registered under this act who is a resident of this state shall report in person and notify the registering authority having jurisdiction where his or her residence or domicile is located not later than 21 days before he or she changes his or her domicile or residence to another country or travels to another country for more than 7 days. The individual shall state the new country of residence or country of travel and the address of his or her new domicile or residence or place of stay, if known. The department shall update the registration and compilation databases and promptly notify the appropriate law enforcement agency and any applicable sex or child offender registration authority.

(8) If the probation or parole of an individual required to be registered under this act is transferred to another state or an individual required to be registered under this act is transferred from a state correctional facility to any correctional facility or probation or parole in another state, the department of corrections shall promptly notify the department and the appropriate law enforcement agency and any applicable sex or child offender registration authority in the new state. The department shall update the registration and compilation databases.

(9) An individual registered under this act shall comply with the verification procedures and proof of residence procedures prescribed in sections 4a and 5a.

(10) Except as otherwise provided in this section and section 8c, a tier I offender shall comply with this section for 15 years.

(11) Except as otherwise provided in this section and section 8c, a tier II offender shall comply with this section for 25 years.

(12) Except as otherwise provided in this section and section 8c, a tier III offender shall comply with this section for life.

(13) The registration periods under this section exclude any period of incarceration for committing a crime and any period of civil commitment.

(14) For an individual who was previously convicted of a listed offense for which he or she was not required to register under this act but who is convicted of any felony on or after July 1, 2011, any period of time that he or she was not incarcerated for that listed offense or that other felony and was not civilly committed counts toward satisfying the registration period for that listed offense as described in this section. If those periods equal or exceed the registration period described in this section, the individual has satisfied his or her registration period for the listed offense and is not required to register under this act. If those periods are less than the registration period described in this section for that listed offense, the individual shall comply with this section for the period of time remaining.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2005, Act 123, Eff. Jan. 1, 2006 ;-- Am. 2005, Act 132, Eff. Jan. 1, 2006 ;-- Am. 2006, Act 402, Eff. Dec. 1, 2006 ;-- Am. 2011, Act 17, Eff. July 1, 2011



Section 28.725a Notice to registered individual; explanation of duties; reporting requirements.

Sec. 5a.

(1) The department shall mail a notice to each individual registered under this act who is not in a state correctional facility explaining the individual's duties under this act as amended.

(2) Upon the release of an individual registered under this act who is in a state correctional facility, the department of corrections shall provide written notice to that individual explaining his or her duties under this section and this act as amended and the procedure for registration, notification, and verification and payment of the registration fee prescribed under subsection (6) or section 7(1). The individual shall sign and date the notice. The department of corrections shall maintain a copy of the signed and dated notice in the individual's file. The department of corrections shall forward the original notice to the department immediately, regardless of whether the individual signs it.

(3) Subject to subsection (4), an individual required to be registered under this act who is not incarcerated shall report in person to the registering authority where he or she is domiciled or resides for verification of domicile or residence as follows:

(a) If the individual is a tier I offender, the individual shall report once each year during the individual's month of birth.

(b) If the individual is a tier II offender, the individual shall report twice each year according to the following schedule:

(c) If the individual is a tier III offender, the individual shall report 4 times each year according to the following schedule:

(4) A report under subsection (3) shall be made no earlier than the first day or later than the last day of the month in which the individual is required to report. However, if the registration period for that individual expires during the month in which he or she is required to report under this section, the individual shall report during that month on or before the date his or her registration period expires. When an individual reports under subsection (3), the individual shall review all registration information for accuracy.

(5) When an individual reports under subsection (3), an officer or authorized employee of the registering authority shall verify the individual's residence or domicile and any information required to be reported under section 4a. The officer or authorized employee shall also determine whether the individual's photograph required under this act matches the appearance of the individual sufficiently to properly identify him or her from that photograph. If not, the officer or authorized employee shall require the individual to immediately obtain a current photograph under this section. When all of the verification information has been provided, the officer or authorized employee shall review that information with the individual and make any corrections, additions, or deletions the officer or authorized employee determines are necessary based on the review. The officer or authorized employee shall sign and date a verification receipt. The officer or authorized employee shall give a copy of the signed receipt showing the date of verification to the individual. The officer or authorized employee shall forward verification information to the department in the manner the department prescribes. The department shall revise the law enforcement database and public internet website maintained under section 8 as necessary and shall indicate verification in the public internet website maintained under section 8(2).

(6) Except as otherwise provided in section 5b, an individual who reports as prescribed under subsection (3) shall pay a $50.00 registration fee as follows:

(a) Upon initial registration.

(b) Annually following the year of initial registration. The payment of the registration fee under this subdivision shall be made at the time the individual reports in the first reporting month for that individual as set forth in subsection (3) of each year in which the fee applies, unless an individual elects to prepay an annual registration fee for any future year for which an annual registration fee is required. Prepaying any annual registration fee shall not change or alter the requirement of an individual to report as set forth in subsection (3). The payment of the registration fee under this subdivision is not required to be made for any registration year that has expired before January 1, 2014 or to be made by any individual initially required to register under this act after January 1, 2019. The registration fee required to be paid under this subdivision shall not be prorated on grounds that the individual will complete his or her registration period after the month in which the fee is due.

(c) The sum of the amounts required to be paid under subdivisions (a) and (b) shall not exceed $550.00.

(7) An individual required to be registered under this act shall maintain either a valid operator's or chauffeur's license issued under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or an official state personal identification card issued under 1972 PA 222, MCL 28.291 to 28.300, with the individual's current address. The license or card may be used as proof of domicile or residence under this section. In addition, the officer or authorized employee may require the individual to produce another document bearing his or her name and address, including, but not limited to, voter registration or a utility or other bill. The department may specify other satisfactory proof of domicile or residence.

(8) An individual registered under this act who is incarcerated shall report to the secretary of state under this subsection immediately after he or she is released to have his or her digitalized photograph taken. The individual is not required to report under this subsection if he or she had a digitized photograph taken for an operator's or chauffeur's license or official state personal identification card before January 1, 2000, or within 2 years before he or she is released unless his or her appearance has changed from the date of that photograph. Unless the person is a nonresident, the photograph shall be used on the individual's operator's or chauffeur's license or official state personal identification card. The individual shall have a new photograph taken when he or she renews the license or identification card as provided by law, or as otherwise provided in this act. The secretary of state shall make the digitized photograph available to the department for a registration under this act.

(9) If an individual does not report under this section or under section 4a, the department shall notify all registering authorities as provided in section 8a and initiate enforcement action as set forth in that section.

(10) The department shall prescribe the form for the notices and verification procedures required under this section.

History: Add. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2005, Act 322, Eff. Jan. 1, 2006 ;-- Am. 2011, Act 17, Imd. Eff. Apr. 12, 2011 ;-- Am. 2013, Act 149, Eff. Apr. 1, 2014



Section 28.725b Sex offenders registration fund; creation; disposition of money; use; lapse; claim of indigence; waiver of fee; payments.

Sec. 5b.

(1) Of the money collected by a court, local law enforcement agency, sheriff's department, or department post from each registration fee prescribed under this act, $30.00 shall be forwarded to the department, which shall deposit the money in the sex offenders registration fund created under subsection (2), and $20.00 shall be retained by the court, local law enforcement agency, sheriff's department, or department post.

(2) The sex offenders registration fund is created as a separate fund in the department of treasury. The state treasurer shall credit the money received from the payment of the registration fee prescribed under this act to the sex offenders registration fund. Money credited to the fund shall only be used by the department for training concerning, and the maintenance and automation of, the law enforcement database, public internet website, information required under section 8, or notification and offender registration duties under section 4a. Money in the sex offenders registration fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(3) If an individual required to pay a registration fee under this act is indigent, the registration fee shall be waived for a period of 90 days. The burden is on the individual claiming indigence to prove the fact of indigence to the satisfaction of the local law enforcement agency, sheriff's department, or department post where the individual is reporting.

(4) Payment of the registration fee prescribed under this act shall be made in the form and by means prescribed by the department. Upon payment of the registration fee prescribed under this act, the officer or employee shall forward verification of the payment to the department in the manner the department prescribes. The department shall revise the law enforcement database and public internet website maintained under section 8 as necessary and shall indicate verification of payment in the law enforcement database under section 8(1).

History: Add. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2011, Act 17, Eff. July 1, 2011



Section 28.725c Fee collected by department of corrections; prohibition.

Sec. 5c.

The department of corrections shall not collect any fee prescribed under this act.

History: Add. 2004, Act 237, Eff. Oct. 16, 2004



Section 28.726 Providing or forwarding copy of registration or notification.

Sec. 6.

(1) The officer, court, or agency registering an individual or receiving or accepting a registration under section 4 or receiving notice under section 5(1) shall provide the individual with a copy of the registration or notification at the time of registration or notice.

(2) The officer, court, or agency registering an individual or receiving or accepting a registration under section 4 or notified of an address change under section 5(1) shall forward the registration or notification to the department in a manner prescribed by the department immediately after registration or notification.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1996, Act 494, Eff. Apr. 1, 1997 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.727 Registration information; format; fee; requirements; forwarding registration, notice, and verification information to federal bureau of investigation, local agencies, and other registering jurisdictions.

Sec. 7.

(1) Registration information obtained under this act shall be forwarded to the department in the format the department prescribes. Except as provided in section 5b(3), a $50.00 registration fee shall accompany each original registration. All of the following information shall be obtained or otherwise provided for registration purposes:

(a) The individual's legal name and any aliases, nicknames, ethnic or tribal names, or other names by which the individual is or has been known. An individual who is in a witness protection and relocation program is only required to use the name and identifying information reflecting his or her new identity in a registration under this act. The registration and compilation databases shall not contain any information identifying the individual's prior identity or locale.

(b) The individual's social security number and any social security numbers or alleged social security numbers previously used by the individual.

(c) The individual's date of birth and any alleged dates of birth previously used by the individual.

(d) The address where the individual resides or will reside. If the individual does not have a residential address, information under this subsection shall identify the location or area used or to be used by the individual in lieu of a residence or, if the individual is homeless, the village, city, or township where the person spends or will spend the majority of his or her time.

(e) The name and address of any place of temporary lodging used or to be used by the individual during any period in which the individual is away, or is expected to be away, from his or her residence for more than 7 days. Information under this subdivision shall include the dates the lodging is used or to be used.

(f) The name and address of each of the individual's employers. For purposes of this subdivision, "employer" includes a contractor and any individual who has agreed to hire or contract with the individual for his or her services. Information under this subsection shall include the address or location of employment if different from the address of the employer. If the individual lacks a fixed employment location, the information obtained under this subdivision shall include the general areas where the individual works and the normal travel routes taken by the individual in the course of his or her employment.

(g) The name and address of any school being attended by the individual and any school that has accepted the individual as a student that he or she plans to attend. For purposes of this subdivision, "school" means a public or private postsecondary school or school of higher education, including a trade school.

(h) All telephone numbers registered to the individual or routinely used by the individual.

(i) All electronic mail addresses and instant message addresses assigned to the individual or routinely used by the individual and all login names or other identifiers used by the individual when using any electronic mail address or instant messaging system.

(j) The license plate number, registration number, and description of any motor vehicle, aircraft, or vessel owned or regularly operated by the individual and the location at which the motor vehicle, aircraft, or vessel is habitually stored or kept.

(k) The individual's driver license number or state personal identification card number.

(l) A digital copy of the individual's passport and other immigration documents.

(m) The individual's occupational and professional licensing information, including any license that authorizes the individual to engage in any occupation, profession, trade, or business.

(n) A brief summary of the individual's convictions for listed offenses regardless of when the conviction occurred, including where the offense occurred and the original charge if the conviction was for a lesser offense.

(o) A complete physical description of the individual.

(p) The photograph required under section 5a.

(q) The individual's fingerprints if not already on file with the department and the individual's palm prints. An individual required to be registered under this act shall have his or her fingerprints or palm prints or both taken not later than September 12, 2011 if his or her fingerprints or palm prints are not already on file with the department. The department shall forward a copy of the individual's fingerprints and palm prints to the federal bureau of investigation if not already on file with that bureau.

(r) Information that is required to be reported under section 4a.

(2) A registration shall contain all of the following:

(a) An electronic copy of the offender's Michigan driver license or Michigan personal identification card, including the photograph required under this act.

(b) The text of the provision of law that defines the criminal offense for which the sex offender is registered.

(c) Any outstanding arrest warrant information.

(d) The individual's tier classification.

(e) An identifier that indicates whether a DNA sample has been collected and any resulting DNA profile has been entered into the federal combined DNA index system (CODIS).

(f) The individual's complete criminal history record, including the dates of all arrests and convictions.

(g) The individual's Michigan department of corrections number and status of parole, probation, or supervised release.

(h) The individual's federal bureau of investigation number.

(3) The form used for notification of duties under this act shall contain a written statement that explains the duty of the individual being registered to provide notice of changes in his or her registration information, the procedures for providing that notice, and the verification procedures under section 5a.

(4) The individual shall sign a registration and notice. However, the registration and notice shall be forwarded to the department regardless of whether the individual signs it or pays the registration fee required under subsection (1).

(5) The officer, court, or an employee of the agency registering the individual or receiving or accepting a registration under section 4 shall sign the registration form.

(6) An individual shall not knowingly provide false or misleading information concerning a registration, notice, or verification.

(7) The department shall prescribe the form for a notification required under section 5 and the format for forwarding the notification to the department.

(8) The department shall promptly provide registration, notice, and verification information to the federal bureau of investigation and to local law enforcement agencies, sheriff's departments, department posts, and other registering jurisdictions, as provided by law.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1996, Act 494, Eff. Apr. 1, 1997 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.728 Law enforcement database; information to be contained for each registered individual; public internet website; compilation; availability; removal; note.

Sec. 8.

(1) The department shall maintain a computerized law enforcement database of registrations and notices required under this act. The law enforcement database shall contain all of the following information for each individual registered under this act:

(a) The individual's legal name and any aliases, nicknames, ethnic or tribal names, or other names by which the individual is or has been known.

(b) The individual's social security number and any social security numbers or alleged social security numbers previously used by the individual.

(c) The individual's date of birth and any alleged dates of birth previously used by the individual.

(d) The address where the individual resides or will reside. If the individual does not have a residential address, information under this subsection shall identify the location or area used or to be used by the individual in lieu of a residence or, if the individual is homeless, the village, city, or township where the individual spends or will spend the majority of his or her time.

(e) The name and address of any place of temporary lodging used or to be used by the individual during any period in which the individual is away, or is expected to be away, from his or her residence for more than 7 days. Information under this subdivision shall include the dates the lodging is used or to be used.

(f) The name and address of each of the individual's employers. For purposes of this subdivision, "employer" includes a contractor and any individual who has agreed to hire or contract with the individual for his or her services. Information under this subsection shall include the address or location of employment if different from the address of the employer.

(g) The name and address of any school being attended by the individual and any school that has accepted the individual as a student that he or she plans to attend. For purposes of this subdivision, "school" means a public or private postsecondary school or school of higher education, including a trade school.

(h) All telephone numbers registered to the individual or routinely used by the individual.

(i) All electronic mail addresses and instant message addresses assigned to the individual or routinely used by the individual and all login names or other identifiers used by the individual when using any electronic mail address or instant messaging system.

(j) The license plate number or registration number and description of any motor vehicle, aircraft, or vessel owned or regularly operated by the individual and the location at which the motor vehicle, aircraft, or vessel is habitually stored or kept.

(k) The individual's driver license number or state personal identification card number.

(l) A digital copy of the individual's passport and other immigration documents.

(m) The individual's occupational and professional licensing information, including any license that authorizes the individual to engage in any occupation, profession, trade, or business.

(n) A brief summary of the individual's convictions for listed offenses regardless of when the conviction occurred, including where the offense occurred and the original charge if the conviction was for a lesser offense.

(o) A complete physical description of the individual.

(p) The photograph required under section 5a.

(q) The individual's fingerprints and palm prints.

(r) An electronic copy of the offender's Michigan driver license or Michigan personal identification card, including the photograph required under this act.

(s) The text of the provision of law that defines the criminal offense for which the sex offender is registered.

(t) Any outstanding arrest warrant information.

(u) The individual's tier classification and registration status.

(v) An identifier that indicates whether a DNA sample has been collected and any resulting DNA profile has been entered into the federal combined DNA index system (CODIS).

(w) The individual's complete criminal history record, including the dates of all arrests and convictions.

(x) The individual's Michigan department of corrections number and the status of his or her parole, probation, or release.

(y) The individual's federal bureau of investigation number.

(2) The department shall maintain a public internet website separate from the law enforcement database described in subsection (1) to implement section 10(2) and (3). Except as provided in subsection (4), the public internet website shall contain all of the following information for each individual registered under this act:

(a) The individual's legal name and any aliases, nicknames, ethnic or tribal names, or other names by which the individual is or has been known.

(b) The individual's date of birth.

(c) The address where the individual resides. If the individual does not have a residential address, information under this subsection shall identify the village, city, or township used by the individual in lieu of a residence.

(d) The address of each of the individual's employers. For purposes of this subdivision, "employer" includes a contractor and any individual who has agreed to hire or contract with the individual for his or her services. Information under this subsection shall include the address or location of employment if different from the address of the employer.

(e) The address of any school being attended by the individual and any school that has accepted the individual as a student that he or she plans to attend. For purposes of this subdivision, "school" means a public or private postsecondary school or school of higher education, including a trade school.

(f) The license plate number or registration number and description of any motor vehicle, aircraft, or vessel owned or regularly operated by the individual.

(g) A brief summary of the individual's convictions for listed offenses regardless of when the conviction occurred.

(h) A complete physical description of the individual.

(i) The photograph required under this act. If no photograph is available, the department shall use an arrest photograph or Michigan department of corrections photograph until a photograph as prescribed in section 5a becomes available.

(j) The text of the provision of law that defines the criminal offense for which the sex offender is registered.

(k) The individual's registration status.

(l) The individual's tier classification.

(3) The following information shall not be made available on the public internet website described in subsection (2):

(a) The identity of any victim of the offense.

(b) The individual's social security number.

(c) Any arrests not resulting in a conviction.

(d) Any travel or immigration document numbers.

(e) Any electronic mail addresses and instant message addresses assigned to the individual or routinely used by the individual and any login names or other identifiers used by the individual when using any electronic mail address or instant messaging system.

(f) The individual's driver license number or state personal identification card number.

(4) The public internet website described in subsection (2) shall not include the following individuals:

(a) An individual registered solely because he or she had 1 or more dispositions for a listed offense entered under section 18 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.18, in a case that was not designated as a case in which the individual was to be tried in the same manner as an adult under section 2d of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.2d.

(b) An individual registered solely because he or she was the subject of an order of disposition or other adjudication in a juvenile matter in another state or country.

(c) An individual registered solely because he or she was convicted of a single tier I offense, other than an individual who was convicted of a violation of any of the following:

(i) Section 145c(4) of the Michigan penal code, 1931 PA 328, MCL 750.145c.

(ii) A violation of section 335a(2)(b) of the Michigan penal code, 1931 PA 328, MCL 750.335a, if a victim is a minor.

(iii) Section 349b of the Michigan penal code, 1931 PA 328, MCL 750.349b, if the victim is a minor.

(iv) Section 539j of the Michigan penal code, 1931 PA 328, MCL 750.539j, if a victim is a minor.

(v) An offense substantially similar to an offense described in subparagraphs (i) to (v) under a law of the United States that is specifically enumerated in 42 USC 16911, under a law of any state or any country, or under tribal or military law.

(5) The compilation of individuals shall be indexed alphabetically by village, city, township, and county, numerically by zip code area, and geographically as determined appropriate by the department.

(6) The department shall update the public internet website with new registrations, deletions from registrations, and address changes at the same time those changes are made to the law enforcement database described in subsection (1). The department shall make the law enforcement database available to each department post, local law enforcement agency, and sheriff's department by the law enforcement information network. Upon request by a department post, local law enforcement agency, or sheriff's department, the department shall provide to that post, agency, or sheriff's department the information from the law enforcement database in printed form for the designated areas located in whole or in part within the post's, agency's, or sheriff's department's jurisdiction. The department shall provide the ability to conduct a computerized search of the law enforcement database and the public internet website based upon the name and campus location of an institution of higher education.

(7) The department shall make the law enforcement database available to a department post, local law enforcement agency, or sheriff's department by electronic, computerized, or other similar means accessible to the post, agency, or sheriff's department. The department shall make the public internet website available to the public by electronic, computerized, or other similar means accessible to the public. The electronic, computerized, or other similar means shall provide for a search by name, village, city, township, and county designation, zip code, and geographical area.

(8) If a court determines that the public availability under section 10 of any information concerning individuals registered under this act violates the constitution of the United States or this state, the department shall revise the public internet website described in subsection (2) so that it does not contain that information.

(9) If the department determines that an individual has completed his or her registration period, including a registration period reduced by law under 2011 PA 18, or that he or she otherwise is no longer required to register under this act, the department shall remove the individual's registration information from both the law enforcement database and the public internet website within 7 days after making that determination.

(10) If the individual provides the department with documentation showing that he or she is required to register under this act for a violation that has been set aside under 1965 PA 213, MCL 780.621 to 780.624, or that has been otherwise expunged, the department shall note on the public internet website that the violation has been set aside or expunged.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1996, Act 494, Eff. Apr. 1, 1997 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 238, Eff. May 1, 2005 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2011, Act 18, Eff. July 1, 2011 ;-- Am. 2013, Act 2, Eff. June 1, 2013



Section 28.728a Failure to register or update registration information; duties registering authority; duties of department.

Sec. 8a.

(1) If an individual fails to register or to update his or her registration information as required under this act, the local law enforcement agency, sheriff's office, or department post responsible for registering the individual or for verifying and updating his or her registration information shall do all of the following immediately after the date the individual was required to register or to update his or her registration information:

(a) Determine whether the individual has absconded or is otherwise unlocatable.

(b) If the registering authority was notified by a registration jurisdiction that the individual was to appear in order to register or update his or her registration information in the jurisdiction of the registering authority, notify the department in a manner prescribed by the department that the individual failed to appear as required.

(c) Revise the information in the registry to reflect that the individual has absconded or is otherwise unlocatable.

(d) Seek a warrant for the individual's arrest if the legal requirements for obtaining a warrant are satisfied.

(e) Enter the individual into the national crime information center wanted person file if the requirements for entering information into that file are met.

(2) If an individual fails to register or to update his or her registration information as required under this act, the department shall do all of the following immediately after being notified by the registering authority that the individual failed to appear as required:

(a) Notify that other registration jurisdiction that the individual failed to appear as required.

(b) Notify the United States marshal's service in the manner required by the United States marshal's service of the individual's failure to appear as required.

(c) Update the national sex offender registry to reflect the individual's status as an absconder or as unlocatable.

History: Add. 2011, Act 18, Eff. July 1, 2011



Section 28.728b Repealed. 2004, Act 240, Eff. Oct. 1, 2004.



Section 28.728c Petition to discontinue registration; jurisdiction; limitations; oath; contents; false statement; filing copy with office of prosecuting attorney; notice; hearing; rights of victim; factors in court determination; granting of petition.

Sec. 8c.

(1) An individual classified as a tier I offender who meets the requirements of subsection (12) may petition the court under that subsection for an order allowing him or her to discontinue registration under this act.

(2) An individual classified as a tier III offender who meets the requirements of subsection (13) may petition the court under that subsection for an order allowing him or her to discontinue registration under this act.

(3) An individual classified as a tier I, tier II, or tier III offender who meets the requirements of subsection (14) or (15) may petition the court under that subsection for an order allowing him or her to discontinue registration under this act.

(4) This section is the sole means by which an individual may obtain judicial review of his or her registration requirements under this act. This subsection does not prohibit an appeal of the conviction or sentence as otherwise provided by law or court rule. A petition filed under this section shall be filed in the court in which the individual was convicted of committing the listed offense. However, if the conviction occurred in another state or country and the individual is a resident of this state, the individual may file a petition in the circuit court in the county of his or her residence for an order allowing him or her to discontinue registration under this act only. A petition shall not be filed under this section if a previous petition was filed under this section and was denied by the court after a hearing.

(5) A petition filed under this section shall be made under oath and shall contain all of the following:

(a) The name and address of the petitioner.

(b) A statement identifying the offense for which discontinuation from registration is being requested.

(c) A statement of whether the individual was previously convicted of a listed offense for which registration is required under this act.

(6) An individual who knowingly makes a false statement in a petition filed under this section is guilty of perjury as proscribed under section 423 of the Michigan penal code, 1931 PA 328, MCL 750.423.

(7) A copy of the petition shall be filed with the office of the prosecuting attorney that prosecuted the case against the individual or, for a conviction that occurred in another state or country, the prosecuting attorney for the county of his or her residence, at least 30 days before a hearing is held on the petition. The prosecuting attorney may appear and participate in all proceedings regarding the petition and may seek appellate review of any decision on the petition.

(8) If the name of the victim of the offense is known by the prosecuting attorney, the prosecuting attorney shall provide the victim with written notice that a petition has been filed and shall provide the victim with a copy of the petition. The notice shall be sent by first-class mail to the victim's last known address. The petition shall include a statement of the victim's rights under subsection (10).

(9) If an individual properly files a petition with the court under this section, the court shall conduct a hearing on the petition as provided in this section.

(10) The victim has the right to attend all proceedings under this section and to make a written or oral statement to the court before any decision regarding the petition is made. A victim shall not be required to appear at any proceeding under this section against his or her will.

(11) The court shall consider all of the following in determining whether to allow the individual to discontinue registration under subsection (12) or (13) but shall not grant the petition if the court determines that the individual is a continuing threat to the public:

(a) The individual's age and level of maturity at the time of the offense.

(b) The victim's age and level of maturity at the time of the offense.

(c) The nature of the offense.

(d) The severity of the offense.

(e) The individual's prior juvenile or criminal history.

(f) The individual's likelihood to commit further listed offenses.

(g) Any impact statement submitted by the victim under the William Van Regenmorter crime victim's rights act, 1985 PA 87, MCL 780.751 to 780.834, or under this section.

(h) Any other information considered relevant by the court.

(12) The court may grant a petition properly filed by an individual under subsection (1) if all of the following apply:

(a) Ten or more years have elapsed since the date of his or her conviction for the listed offense or from his or her release from any period of confinement for that offense, whichever occurred last.

(b) The petitioner has not been convicted of any felony since the date described in subdivision (a).

(c) The petitioner has not been convicted of any listed offense since the date described in subdivision (a).

(d) The petitioner successfully completed his or her assigned periods of supervised release, probation, or parole without revocation at any time of that supervised release, probation, or parole.

(e) The petitioner successfully completed a sex offender treatment program certified by the United States attorney general under 42 USC 16915(b)(1), or another appropriate sex offender treatment program. The court may waive the requirements of this subdivision if successfully completing a sex offender treatment program was not a condition of the petitioner's confinement, release, probation, or parole.

(13) The court may grant a petition properly filed by an individual under subsection (2) if all of the following apply:

(a) The petitioner is required to register based on an order of disposition entered under section 18 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.18, that is open to the general public under section 28 of chapter XIIA of the probate code of 1939, 1939 PA 288, MCL 712A.28.

(b) Twenty-five or more years have elapsed since the date of his or her adjudication for the listed offense or from his or her release from any period of confinement for that offense, whichever occurred last.

(c) The petitioner has not been convicted of any felony since the date described in subdivision (b).

(d) The petitioner has not been convicted of any listed offense since the date described in subdivision (b).

(e) The petitioner successfully completed his or her assigned periods of supervised release, probation, or parole without revocation at any time of that supervised release, probation, or parole.

(f) The court determines that the petitioner successfully completed a sex offender treatment program certified by the United States attorney general under 42 USC 16915(b)(1), or another appropriate sex offender treatment program. The court may waive the requirements of this subdivision if successfully completing a sex offender treatment program was not a condition of the petitioner's confinement, release, probation, or parole.

(14) The court shall grant a petition properly filed by an individual under subsection (3) if the court determines that the conviction for the listed offense was the result of a consensual sexual act between the petitioner and the victim and any of the following apply:

(a) All of the following:

(i) The victim was 13 years of age or older but less than 16 years of age at the time of the offense.

(ii) The petitioner is not more than 4 years older than the victim.

(b) All of the following:

(i) The individual was convicted of a violation of section 158, 338, 338a, or 338b of the Michigan penal code, 1931 PA 328, MCL 750.158, 750.338, 750.338a, and 750.338b.

(ii) The victim was 13 years of age or older but less than 16 years of age at the time of the violation.

(iii) The individual is not more than 4 years older than the victim.

(c) All of the following:

(i) The individual was convicted of a violation of section 158, 338, 338a, 338b, or 520c(1)(i) of the Michigan penal code, 1931 PA 328, MCL 750.158, 750.338, 750.338a, 750.338b, and 750.520c.

(ii) The victim was 16 years of age or older at the time of the violation.

(iii) The victim was not under the custodial authority of the individual at the time of the violation.

(15) The court shall grant a petition properly filed by an individual under subsection (3) if either of the following applies:

(a) Both of the following:

(i) The petitioner was adjudicated as a juvenile.

(ii) The petitioner was less than 14 years of age at the time of the offense.

(b) The individual was registered under this act before July 1, 2011 for an offense that required registration but for which registration is not required on or after July 1, 2011.

History: Add. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.728d Providing copy of court order granting petition to department and individual.

Sec. 8d.

If the court grants a petition filed under section 8c, the court shall promptly provide a copy of that order to the department and to the individual. The department shall promptly remove an individual's registration from the database maintained under section 8(1).

History: Add. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.729 Registration required; violations; penalties.

Sec. 9.

(1) Except as provided in subsections (2), (3), and (4), an individual required to be registered under this act who willfully violates this act is guilty of a felony punishable as follows:

(a) If the individual has no prior convictions for a violation of this act, by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

(b) If the individual has 1 prior conviction for a violation of this act, by imprisonment for not more than 7 years or a fine of not more than $5,000.00, or both.

(c) If the individual has 2 or more prior convictions for violations of this act, by imprisonment for not more than 10 years or a fine of not more than $10,000.00, or both.

(2) An individual who fails to comply with section 5a, other than payment of the fee required under section 5a(6), is guilty of a misdemeanor punishable by imprisonment for not more than 2 years or a fine of not more than $2,000.00, or both.

(3) An individual who willfully fails to sign a registration and notice as provided in section 7(4) is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(4) An individual who willfully refuses or fails to pay the registration fee prescribed in section 5a(6) or section 7(1) within 90 days of the date the individual reports under section 4a or 5a is guilty of a misdemeanor punishable by imprisonment for not more than 90 days.

(5) The court shall revoke the probation of an individual placed on probation who willfully violates this act.

(6) The court shall revoke the youthful trainee status of an individual assigned to youthful trainee status who willfully violates this act.

(7) The parole board shall rescind the parole of an individual released on parole who willfully violates this act.

(8) An individual's failure to register as required by this act or a violation of section 5 may be prosecuted in the judicial district of any of the following:

(a) The individual's last registered address or residence.

(b) The individual's actual address or residence.

(c) Where the individual was arrested for the violation.

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 237, Eff. Oct. 16, 2004 ;-- Am. 2005, Act 132, Eff. Jan. 1, 2006 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.730 Confidentiality; exemption from disclosure; availability of information on public internet website; violation as misdemeanor; penalty; civil cause of action; applicability of subsections (4) and (5) to public internet website.

Sec. 10.

(1) Except as provided in this act, a registration or report is confidential and information from that registration or report shall not be open to inspection except for law enforcement purposes. The registration or report and all included materials and information are exempt from disclosure under section 13 of the freedom of information act, 1976 PA 442, MCL 15.243.

(2) A department post, local law enforcement agency, or sheriff's department shall make information from the public internet website described in section 8(2) for the designated areas located in whole or in part within the post's, agency's, or sheriff's department's jurisdiction available for public inspection during regular business hours. A department post, local law enforcement agency, or sheriff's department is not required to make a copy of the information for a member of the public.

(3) The department may make information from the public internet website described in section 8(2) available to the public through electronic, computerized, or other accessible means. The department shall provide for notification by electronic or computerized means to any member of the public who has subscribed in a manner required by the department when an individual who is the subject of the public internet website described in section 8(2) initially registers under this act, or changes his or her registration under this act, to a location that is in a designated area or geographic radius designated by the subscribing member of the public.

(4) Except as provided in this act, an individual other than the registrant who knows of a registration or report under this act and who divulges, uses, or publishes nonpublic information concerning the registration or report in violation of this act is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $1,000.00, or both.

(5) An individual whose registration or report is revealed in violation of this act has a civil cause of action against the responsible party for treble damages.

(6) Subsections (4) and (5) do not apply to the public internet website described in section 8(2) or information from that public internet website that is provided or made available under section 8(2) or under subsection (2) or (3).

History: 1994, Act 295, Eff. Oct. 1, 1995 ;-- Am. 1996, Act 494, Eff. Apr. 1, 1997 ;-- Am. 1999, Act 85, Eff. Sept. 1, 1999 ;-- Am. 2002, Act 542, Eff. Oct. 1, 2002 ;-- Am. 2004, Act 240, Eff. Oct. 1, 2004 ;-- Am. 2006, Act 46, Eff. Jan. 1, 2007 ;-- Am. 2011, Act 18, Eff. July 1, 2011



Section 28.731, 28.732 Repealed. 2011, Act 18, Eff. July 1, 2011






295-1994-III &NBSP; III STUDENT SAFETY ZONES (28.733...28.736)

Section 28.733 Definitions.

Sec. 33.

As used in this article:

(a) "Listed offense" means that term as defined in section 2 of the sex offenders registration act, 1994 PA 295, MCL 28.722.

(b) "Loiter" means to remain for a period of time and under circumstances that a reasonable person would determine is for the primary purpose of observing or contacting minors.

(c) "Minor" means an individual less than 18 years of age.

(d) "School" means a public, private, denominational, or parochial school offering developmental kindergarten, kindergarten, or any grade from 1 through 12. School does not include a home school.

(e) "School property" means a building, facility, structure, or real property owned, leased, or otherwise controlled by a school, other than a building, facility, structure, or real property that is no longer in use on a permanent or continuous basis, to which either of the following applies:

(i) It is used to impart educational instruction.

(ii) It is for use by students not more than 19 years of age for sports or other recreational activities.

(f) "Student safety zone" means the area that lies 1,000 feet or less from school property.

History: Add. 2005, Act 121, Eff. Jan. 1, 2006 ;-- Add. 2005, Act 127, Eff. Jan. 1, 2006



Section 28.734 Prohibited conduct; violation; penalty; exceptions; other violations; right to vote.

Sec. 34.

(1) Except as provided in this section and section 36, an individual required to be registered under article II shall not do 1 or more of the following:

(a) Work within a student safety zone.

(b) Loiter within a student safety zone.

(2) An individual who violates this section is guilty of a crime as follows:

(a) For the first violation, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

(b) An individual who violates this section and has 1 or more prior convictions under this section is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000.00, or both.

(3) Subsection (1)(a) does not apply to any of the following:

(a) An individual who was working within a student safety zone on January 1, 2006. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone.

(b) An individual whose place of employment is within a student safety zone solely because a school is relocated or is initially established 1,000 feet or less from the individual's place of employment. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone.

(c) An individual who only intermittently or sporadically enters a student safety zone for the purpose of work. However, this exception does not apply to an individual who initiates or maintains contact with a minor within a student safety zone.

(4) This section does not prohibit an individual from being charged with, convicted of, or punished for any other violation of law that is committed by that individual while violating this section.

(5) Nothing in this section shall be construed to prohibit an individual from exercising his or her right to vote.

History: Add. 2005, Act 127, Eff. Jan. 1, 2006 ;-- Am. 2005, Act 322, Eff. Jan. 1, 2006



Section 28.735 Registered individual residing in student safety zone; prohibited conduct; violation; penalties; exceptions.

Sec. 35.

(1) Except as otherwise provided in this section and section 36, an individual required to be registered under article II shall not reside within a student safety zone.

(2) An individual who violates subsection (1) is guilty of a crime as follows:

(a) For the first violation, the individual is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

(b) An individual who violates this section and has 1 or more prior convictions under this section is guilty of a felony punishable by imprisonment for not more than 2 years or a fine of not more than $2,000.00, or both.

(3) This section does not apply to any of the following:

(a) An individual who is not more than 19 years of age and attends secondary school or postsecondary school, and resides with his or her parent or guardian. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone. However, the individual may initiate or maintain contact with a minor with whom he or she attends secondary school or postsecondary school in conjunction with that school attendance.

(b) An individual who is not more than 26 years of age and attends a special education program, and resides with his or her parent or guardian or resides in a group home or assisted living facility. However, an individual described in this subdivision shall not initiate or maintain contact with a minor within that student safety zone. The individual shall be permitted to initiate or maintain contact with a minor with whom he or she attends a special education program in conjunction with that attendance.

(c) An individual who was residing within that student safety zone on January 1, 2006. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone.

(d) An individual who is a patient in a hospital or hospice that is located within a student safety zone. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone.

(e) An individual who resides within a student safety zone because the individual is an inmate or resident of a prison, jail, juvenile facility, or other correctional facility or is a patient of a mental health facility under an order of commitment. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone.

(4) An individual who resides within a student safety zone and who is subsequently required to register under article II shall change his or her residence to a location outside the student safety zone not more than 90 days after he or she is sentenced for the conviction that gives rise to the obligation to register under article II. However, this exception does not apply to an individual who initiates or maintains contact with a minor within that student safety zone during the 90-day period described in this subsection.

(5) This section does not prohibit an individual from being charged with, convicted of, or punished for any other violation of law that is committed by that individual while violating this section.

History: Add. 2005, Act 121, Eff. Jan. 1, 2006 ;-- Am. 2005, Act 322, Eff. Jan. 1, 2006



Section 28.736 Exemptions.

Sec. 36.

(1) Subject to subsection (2), sections 34 and 35 do not apply to any of the following:

(a) An individual who is convicted as a juvenile under section 520b, 520c, or 520d of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, and 750.520d, of committing, attempting to commit, or conspiring to commit a violation solely described in section 520b(1)(a), 520c(1)(a), or 520d(1)(a) of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, and 750.520d, if either of the following applies:

(i) The individual was under 13 years of age when he or she committed the offense and is not more than 5 years older than the victim.

(ii) The individual was 13 years of age or older but less than 17 years of age when he or she committed the offense and is not more than 3 years older than the victim.

(b) An individual who was charged under section 520b, 520c, or 520d of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, and 750.520d, with committing, attempting to commit, or conspiring to commit a violation solely described in section 520b(1)(a), 520c(1)(a), or 520d(1)(a) of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, and 750.520d, and is convicted as a juvenile of violating, attempting to violate, or conspiring to violate section 520e or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520e and 750.520g, if either of the following applies:

(i) The individual was under 13 years of age when he or she committed the offense and is not more than 5 years older than the victim.

(ii) The individual was 13 years of age or older but less than 17 years of age when he or she committed the offense and is not more than 3 years older than the victim.

(c) An individual who has successfully completed his or her probationary period under sections 11 to 15 of chapter II for committing a listed offense and has been discharged from youthful trainee status.

(d) An individual convicted of committing or attempting to commit a violation solely described in section 520e(1)(a) of the Michigan penal code, 1931 PA 328, MCL 750.520e, who at the time of the violation was 17 years of age or older but less than 21 years of age and who is not more than 5 years older than the victim.

(2) An individual who is convicted of more than 1 offense described in subsection (1) is ineligible for exemption under this section.

History: Add. 2005, Act 121, Eff. Jan. 1, 2006









Act 712 of 2002 MICHIGAN AMBER ALERT ACT (28.751 - 28.755)

Section 28.751 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan Amber alert act”.

History: 2002, Act 712, Imd. Eff. Dec. 30, 2002



Section 28.752 Michigan Amber alert plan; establishment; design.

Sec. 2.

(1) The department of state police shall establish and maintain the Michigan Amber alert plan.

(2) The Michigan Amber alert plan shall be designed to rapidly disseminate useful information in a predetermined manner to radio and television stations within this state.

History: 2002, Act 712, Imd. Eff. Dec. 30, 2002



Section 28.753 Activation.

Sec. 3.

The Michigan Amber alert plan shall be activated only in accordance with the policies established by the department of state police.

History: 2002, Act 712, Imd. Eff. Dec. 30, 2002



Section 28.754 False report of abducted or missing child; violation; penalty; order for payment of costs; definitions.

Sec. 4.

(1) A person shall not intentionally make a false report of the abduction of a child, or intentionally cause a false report of the abduction of a child to be made, to a peace officer, police agency of this state or of a local unit of government, 9-1-1 operator, or any other governmental employee or contractor or employee of a contractor who is authorized to receive the report, knowing the report is false. A person who violates this subsection is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both.

(2) A person shall not intentionally make a false report that a child is missing who suffers from severe mental or physical disability that greatly impairs the child's ability to care for himself or herself, or intentionally cause such a report to be made, to a peace officer, police agency of this state or of a local unit of government, 9-1-1 operator, or any other governmental employee or contractor or employee of a contractor who is authorized to receive the report, knowing the report is false. A person who violates this subsection is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

(3) The court may order a person convicted under this section to pay to the state or a local unit of government and the media the costs of responding to the false report or threat including, but not limited to, use of police or fire emergency response vehicles and teams, pursuant to section 1f of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.1f, unless otherwise expressly provided for in this section.

(4) If the person ordered to pay costs under subsection (3) is a juvenile under the jurisdiction of the family division of the circuit court under chapter 10 of the revised judicature act of 1961, 1961 PA 236, MCL 600.1001 to 600.1043, all of the following apply:

(a) If the court determines that the juvenile is or will be unable to pay all of the costs ordered, after notice to the juvenile's parent or parents and an opportunity for the parent or parents to be heard, the court may order the parent or parents having supervisory responsibility for the juvenile, at the time of the acts upon which the order is based, to pay any portion of the costs ordered that is outstanding. An order under this subsection does not relieve the juvenile of his or her obligation to pay the costs as ordered, but the amount owed by the juvenile shall be offset by any amount paid by his or her parent. As used in this subsection, "parent" does not include a foster parent.

(b) If the court orders a parent to pay costs under subdivision (a), the court shall take into account the financial resources of the parent and the burden that the payment of the costs will impose, with due regard to any other moral or legal financial obligations that the parent may have. If a parent is required to pay the costs under subdivision (a), the court shall provide for payment to be made in specified installments and within a specified period of time.

(c) A parent who has been ordered to pay the costs under subdivision (a) may petition the court for a modification of the amount of the costs owed by the parent or for a cancellation of any unpaid portion of the parent's obligation. The court shall cancel all or part of the parent's obligation due if the court determines that payment of the amount due will impose a manifest hardship on the parent.

(5) As used in this section:

(a) "Local unit of government" means:

(i) A city, village, township, or county.

(ii) A local or intermediate school district.

(iii) A public school academy.

(iv) A community college.

(b) "State" includes, but is not limited to, a state institution of higher education.

History: Add. 2005, Act 205, Eff. Feb. 1, 2006



Section 28.755 Michigan Amber alert fund.

Sec. 5.

(1) The Michigan Amber alert fund is created in the department to provide funds for the maintenance, operation, and administration of the Michigan Amber alert plan. The department shall be the administrator of the fund for auditing purposes.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, and money from any other source for deposit into the fund.

(3) The state treasurer shall direct the investment of the fund. The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and money from any other source.

(4) Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

(5) The money, interest, and earnings of the fund shall be expended solely for the purposes described in this act. The money in the fund that is available for distribution shall be appropriated each year. Money granted or received as a gift or donation to the fund is available for distribution upon appropriation.

(6) As used in this section:

(a) "Department" means the department of state police.

(b) "Fund" means the Michigan Amber alert fund.

History: Add. 2013, Act 91, Imd. Eff. June 28, 2013






Act 713 of 2002 CHILD ABDUCTION BROADCAST ACT (28.761 - 28.765)

Section 28.761 Short title.

Sec. 1.

This act shall be known and may be cited as the “child abduction broadcast act”.

History: 2002, Act 713, Imd. Eff. Dec. 30, 2002



Section 28.762 Child abduction; broadcast.

Sec. 2.

A radio or television station receiving information concerning a child abduction from the Michigan state police pursuant to the Amber alert of Michigan act may broadcast that information in any manner designed to assist in the location of the abducted child or apprehension of any suspect.

History: 2002, Act 713, Imd. Eff. Dec. 30, 2002



Section 28.763 Information to be broadcast.

Sec. 3.

The information to be broadcast by a radio or television station under section 2 includes all of the information provided by the Michigan state police.

History: 2002, Act 713, Imd. Eff. Dec. 30, 2002



Section 28.764 Radio and television stations to which information provided; method.

Sec. 4.

The information shall be provided to predetermined radio and television stations by a method agreed to by the Michigan state police and the Michigan association of broadcasters.

History: 2002, Act 713, Imd. Eff. Dec. 30, 2002



Section 28.765 Liability; immunity.

Sec. 5.

A radio or television station that accurately broadcasts information concerning a child abduction obtained from the Michigan state police pursuant to the Amber alert of Michigan is immune from any liability based on the broadcast of that information.

History: 2002, Act 713, Imd. Eff. Dec. 30, 2002






Act 177 of 2004 MICHIGAN LAW ENFORCEMENT OFFICERS MEMORIAL ACT (28.781 - 28.787)

Section 28.781 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan law enforcement officers memorial act”.

History: 2004, Act 177, Imd. Eff. July 1, 2004



Section 28.782 Definitions.

Sec. 2.

As used in this act:

(a) “Commission” means the Michigan law enforcement officers memorial monument fund commission created in section 4.

(b) “Law enforcement officer” means that term as defined in section 2 of the commission on law enforcement standards act, 1965 PA 203, MCL 28.602.

(c) “Monument fund” means the Michigan police officers memorial monument fund created in section 3.

(d) “Survivor” means any of the following:

(i) A spouse of a law enforcement officer killed on duty.

(ii) A parent of a law enforcement officer killed on duty.

(iii) A sibling of a law enforcement officer killed on duty.

(iv) A child of a law enforcement officer killed on duty.

History: 2004, Act 177, Imd. Eff. July 1, 2004



Section 28.783 Michigan law enforcement officers memorial monument fund; creation as separate fund; disposition of money and interest accrued.

Sec. 3.

The Michigan law enforcement officers memorial monument fund is created as a separate fund in the department of treasury. The state treasurer shall seek appropriate federal tax status for the monument fund. The state treasurer shall credit to the monument fund the money appropriated to the monument fund, money received for the monument fund under section 6, and all interest that accrues on money in the monument fund. The commission may use money in the monument fund as described in this act.

History: 2004, Act 177, Imd. Eff. July 1, 2004



Section 28.784 Michigan law enforcement officers memorial monument fund commission; membership; appointment; terms; vacancy; removal; meetings; business conducted at public meetings; availability of writings; reimbursement.

Sec. 4.

(1) The Michigan law enforcement officers memorial monument fund commission is created as a type II agency in the department of management and budget. The commission is the governing body of the monument fund. The commission shall consist of all of the following:

(a) The state treasurer or his or her designee.

(b) The attorney general or his or her designee.

(c) Five members appointed by the governor as follows:

(i) One member who is a police chaplain who has 5 or more years' experience as a police chaplain.

(ii) One member nominated by the Michigan state troopers association who is a survivor of an officer of the Michigan state police killed while on duty.

(iii) One member nominated by the executive director of the sheriff's association of Michigan who is a survivor of an officer of a county sheriff's department killed while on duty.

(iv) One member nominated by the chief of police of a municipal police department of a municipality with a population of more than 500,000 who is a survivor of an officer of that police department killed while on duty.

(v) One member nominated by the executive director of the Michigan fraternal order of police who is a survivor of an officer killed while on duty who served with a municipal police department of a municipality with a population of 500,000 or less.

(2) Members of the commission appointed under subsection (1)(c) shall serve for terms of 4 years or until a successor is appointed, whichever is later. If a vacancy occurs on the commission, the vacancy shall be filled in the same manner as the original appointment. The governor may remove a member of the commission for incompetency, dereliction of duty, malfeasance, misfeasance, or nonfeasance in office, or any other good cause.

(3) The commission shall initially convene within 6 months after the first deposit of money in the monument fund. The commission shall meet often enough to expedite the completion of the monument as prescribed in section 5. At the first meeting, the commission shall elect from among its members a chairperson and other officers as it considers necessary or appropriate. A majority of the members of the commission constitute a quorum for conducting business.

(4) The commission shall conduct its business at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(5) Members of the commission shall serve without compensation. However, members of the commission may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the commission.

History: 2004, Act 177, Imd. Eff. July 1, 2004



Section 28.785 Solicitation and selection of design; inscription.

Sec. 5.

(1) The commission shall oversee the financing, design, and construction of a memorial monument dedicated to law enforcement officers from Michigan who died in the line of duty. The commission shall solicit designs for the monument and shall select the final design.

(2) The name of each law enforcement officer who died in the line of duty shall be inscribed on the Michigan law enforcement officers memorial monument.

History: 2004, Act 177, Imd. Eff. July 1, 2004 ;-- Am. 2013, Act 242, Eff. Mar. 14, 2014



Section 28.786 Grants or gifts; prohibited fund-raising activities.

Sec. 6.

(1) The commission may accept on behalf of the monument fund grants or gifts from the federal government, an individual, a public or private corporation, organization, or foundation, or any other source. The acceptance and use of federal funds by the commission does not commit state money and does not obligate the legislature to continue the purposes for which federal money is made available. The commission shall transmit money received under this section to the state treasurer for deposit in the monument fund.

(2) A person shall not solicit or collect money for the monument fund through the use of telemarketing.

(3) A person shall not conduct any fund-raising activities in the name of the Michigan law enforcement officers memorial monument fund without prior written approval from the Michigan law enforcement officers memorial monument fund commission.

(4) A person shall not use the name or logo of the Michigan law enforcement officers memorial monument fund or commission in any fund-raising activity without prior written approval of the commission.

(5) A person who violates subsection (2), (3), or (4) is guilty of a misdemeanor for each separate violation, punishable by imprisonment for not more than 1 year or a fine of not more than $1,000.00, or both.

History: 2004, Act 177, Imd. Eff. July 1, 2004



Section 28.787 Dissolution of commission; use of remaining funds.

Sec. 7.

After the completion of construction of the monument pursuant to section 5 and payment of all amounts due in connection with the monument, the commission is dissolved. Any balance remaining in the monument fund shall be used to maintain the Michigan law enforcement officers memorial monument.

History: 2004, Act 177, Imd. Eff. July 1, 2004









Chapter 29 - Fire Prevention

Act 207 of 1941 FIRE PREVENTION CODE (29.1 - 29.34)

Section 29.1 Definitions.

Sec. 1.

As used in this act:

(a) "Bureau" means the bureau of fire services created in section 1b.

(b) "Director" means the director of the department of labor and economic growth.

(c) "Department" means the department of labor and economic growth.

(d) "Building" means a structure, framework, or place for housing 1 or more persons or a tank, receptacle, or container for the storage of commodities or other materials.

(e) "Premises" means a lot or parcel of land, exclusive of buildings, and includes a parking lot, tourist camp, trailer camp, airport, stockyard, junkyard, wharf, pier, and any other place or enclosure.

(f) "Fire hazard" means a building, premises, place, or thing that, because of its nature, location, occupancy, condition, or use, may cause loss, damage, or injury to persons or property by fire, explosion, or action of the elements.

(g) "Person" means an individual, partnership, corporation, or voluntary association.

(h) "Owner" means a person with an ownership interest in property, and includes a trustee, a board of trustees of property, and a person with a freehold interest in property. Owner does not include a lessee or mortgagee of property.

(i) "Organized fire department" means a department, authority, or other governmental entity that safeguards life and property from damage from explosion, fire, or disaster and that provides fire suppression and other related services in this state. Organized fire department includes any lawfully organized firefighting force in this state.

(j) "State fire marshal" means the individual appointed by the director under section 1b.

(k) "Firm" means a sole proprietorship, partnership, association, or corporation.

(l) "Vehicle" means a tank vehicle or bulk transportation vehicle, excluding the tractor of a tank vehicle or bulk transportation vehicle.

(m) "Hazardous material" means explosives, pyrotechnics, flammable gas, flammable compressed gas, nonflammable compressed gas, flammable liquid, combustible liquid, oxidizing material, poisonous gas, poisonous liquid, irritating material, etiologic material, radioactive material, corrosive material, or liquefied petroleum gas.

(n) "Firefighter" means a member of an organized fire department, including a volunteer member or a member paid on call, who is responsible for, or is in a capacity that includes responsibility for, the extinguishment of fires, the directing of the extinguishment of fires, the prevention and detection of fires, and the enforcement of the general fire laws of this state. Firefighter does not include a person whose job description, duties, or responsibilities do not include direct involvement in fire suppression.

(o) "Place of public assemblage" means a room or other space in a building if the room or other space can accommodate 50 or more individuals, including connected rooms and spaces that share a common means of entrance and egress. Place of public assemblage does not include a private 1- or 2-family dwelling.

(p) "Fire chief" or "chief of an organized fire department" means the chief operating officer of an organized fire department.

(q) "Board" means the state fire safety board created in section 3b.

(r) "Terminal" means a location where an aboveground liquid storage tank containing a flammable liquid is located.

(s) "Attended terminal" means a terminal, other than a remote control terminal, where an individual knowledgeable in the aboveground liquid storage tank filling operation is physically in attendance and control during the entire delivery of a flammable liquid and has as his or her primary responsibility supervising the storage tank filling operation.

(t) "Unattended terminal" means a terminal, other than a remote control terminal or an attended terminal, where an individual knowledgeable in the aboveground liquid storage tank filling operation is only in attendance during a portion of the time when a flammable liquid is being delivered or the individual's primary responsibility is a function other than supervising the storage tank filling operation.

(u) "Remote control terminal" means a terminal where filling an aboveground liquid storage tank with a flammable liquid is controlled at a remote location by the individual who conveyed the flammable liquid to the terminal.

(v) "Pipeline" means a pipeline that conveys a flammable liquid from a crude petroleum wellhead collection site to a refinery or terminal or from a refinery to a terminal. Pipeline does not mean gathering lines that convey a flammable liquid from the wellhead to a crude petroleum collection tank or piping used in a plant operation.

(w) "Fire alarm system" means an assemblage of components that indicates or provides a warning of a fire emergency, installation of which is required by the bureau under rules promulgated under section 3c.

(x) "Fire suppression system" means an integrated combination of a fire alarm system and fire suppression equipment that, as a result of predetermined temperature, rate of temperature rise, products of combustion, flame, or human intervention, will discharge a fire extinguishing substance over a fire area, installation of which is required by the bureau under rules promulgated under section 3c.

(y) "Flammable liquid" means a liquid with a flash point below 100 degrees Fahrenheit and a vapor pressure that does not exceed 40 pounds per square inch absolute at 100 degrees Fahrenheit.

(z) "Combustible liquid" means a liquid with a flash point at or above 100 degrees Fahrenheit and below 200 degrees Fahrenheit.

(aa) "Owner of a vehicle" means 1 or more of the following:

(i) A person who rents or leases the vehicle or has the exclusive use of the vehicle for a period greater than 30 days.

(ii) Subject to subparagraph (iii), a person who holds legal title to the vehicle.

(iii) If the vehicle is the subject of a conditional sale or lease agreement with the right of purchase upon performance of the conditions in the agreement, and if the conditional vendee or lessee has the immediate right of possession, or if a mortgagor of a vehicle is entitled to possession, the conditional vendee or lessee or mortgagor.

(bb) "Noncommercial transportation" means the occasional transportation of personal property by an individual not for compensation or in the furtherance of a commercial enterprise, and transportation not regulated under the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.25.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.1 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1981, Act 186, Imd. Eff. Dec. 23, 1981 ;-- Am. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 1987, Act 70, Imd. Eff. June 29, 1987 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.1a Short title.

Sec. 1a.

This act shall be known and may be cited as the “fire prevention code”.

History: Add. 1945, Act 86, Imd. Eff. Apr. 11, 1945 ;-- CL 1948, 29.1a ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980



Section 29.1b Bureau of fire services; creation; state fire marshal as head of bureau; membership; powers and duties; financial transactions and records.

Sec. 1b.

(1) The bureau of fire services is created in the department.

(2) The governor shall appoint a state fire marshal to serve as the head of the bureau. The state fire marshal shall possess not less than 10 years' experience in 1 or more of the following areas:

(a) Safeguarding life and property from damage from explosion, fire, disaster, or other fire-related emergencies.

(b) Delivery of fire suppression or related fire services or emergency response services.

(c) Fire investigation or the provision of related investigation services to law enforcement or fire service agencies.

(d) Training of firefighters or fire investigators.

(e) Enforcement of the general fire laws of this state.

(3) The bureau shall include the following:

(a) The state fire marshal.

(b) The firefighters training council created under section 3 of the firefighters training council act, 1966 PA 291, MCL 29.363.

(c) The board.

(d) Any other agency, board, or commission designated as a part of the bureau by law.

(4) The bureau shall have all of the authority, powers, duties, functions, and responsibilities transferred from the fire marshal division of the department of state police to the department under Executive Reorganization Order No. 2003-1, MCL 445.2011. The department shall perform the budgeting, procurement, and related management functions of the bureau. The bureau shall administer the authority, powers, duties, functions, and responsibilities vested in the bureau and may make internal organizational changes to ensure efficient administration.

(5) To implement the amendatory act that added this section, the state budget director shall determine and authorize the most efficient methods for the bureau to handle financial transactions and records in the financial management system of this state.

History: Add. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.1c Bureau of fire services; duties; powers.

Sec. 1c.

(1) The bureau shall do all of the following:

(a) Serve as a focal point for matters relating to fire services in this state.

(b) Coordinate with the fire investigation unit of the department of state police activities relating to fire investigations, fire investigator training, and the provision of related assistance to local law enforcement and fire service agencies.

(c) Provide forms that cities, villages, and townships may use to grant permits for fireworks under section 243b of the Michigan penal code, 1931 PA 328, MCL 750.243b.

(2) The bureau may do 1 or more of the following:

(a) Establish a program for the reporting and central compilation of fire service personnel credentials, including, but not limited to, qualifications, tests, examinations, certifications, educational experience, and training.

(b) Participate in the child fire setting and juvenile arson program.

(c) Participate in the national fire incident reporting system.

(d) Operate an accelerant detecting canine program.

(e) All other things necessary to achieve the objectives and purposes of the bureau under this act and other laws that relate to the purposes and responsibilities of the bureau.

(3) The state fire marshal may organize or reorganize the bureau and appoint deputies, assistants, and employees with titles, powers, and duties related to the administration and enforcement of this act.

History: Add. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.1d State fire marshal; duties.

Sec. 1d.

The state fire marshal shall do all of the following:

(a) Oversee and direct fire service programs in this state that are vested in the bureau.

(b) Perform the powers and duties of the state fire marshal under this act in a manner that maximizes the effective administration of the fire service of this state.

(c) Serve as policy advisor to the governor on the development and administration of fire service policies, programs, and procedures.

(d) Participate in the development, review, and implementation of the Michigan hazard mitigation plan.

(e) Provide information for the development and regular updating of the Michigan hazard analysis, including the structural fires element, and the Michigan emergency management plan required under section 7a of the emergency management act, 1976 PA 390, MCL 30.407a.

History: Add. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.1e Uniforms, equipment, and other articles; prohibited acts; violation; penalty; "facsimile" defined.

Sec. 1e.

(1) The bureau shall provide the state fire marshal and any deputy state fire marshals with suitable uniforms, equipment, and other articles necessary to carry out this act. The state fire marshal shall prescribe the uniforms and equipment for the state fire marshal and any deputy state fire marshals.

(2) A person shall not sell, furnish, possess, wear, exhibit, display, or use a badge, patch, uniform, or facsimile of a badge, patch, or uniform of the state fire marshal or a deputy state fire marshal unless 1 or more of the following apply:

(a) The person is authorized to do so by the state fire marshal.

(b) The person is the state fire marshal or a deputy state fire marshal.

(c) The badge is a retirement badge and is in the possession of a retired state fire marshal or deputy state fire marshal.

(d) The badge, patch, or uniform is the badge, patch, or uniform of a deceased state fire marshal or deputy state fire marshal and is in the possession of his or her spouse, child, or next of kin.

(e) The person is a collector of badges, patches, uniforms, or facsimiles. A badge, patch, uniform, or facsimile possessed as part of a collection shall be in a container or display case when being transported.

(f) The person is in the theatrical profession and wears the badge, patch, uniform, or facsimile while actually engaged in following that profession.

(3) A person who violates subsection (2) is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both. A charge under or a conviction or punishment for a violation of this section does not prevent a person from being charged with, convicted of, or punished for any other violation of law arising from the same transaction.

(4) As used in this section, "facsimile" includes both an exact replica of an existing item and a close imitation of an existing item.

History: Add. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.2 Administration and enforcement of act.

Sec. 2.

Except as otherwise provided in this act, the administration and enforcement of this act are the responsibility of the bureau.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.2 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.2a Rules; promulgation; ad hoc committees.

Sec. 2a.

(1) Rules promulgated under this act shall be promulgated pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(2) The state fire marshal, after consultation with the board, may appoint ad hoc committees to assist the bureau, including the board and the state fire marshal, in promulgating rules under this act. The committees shall consist of as many members as the state fire marshal considers necessary, but shall include at least 2 persons who are representatives of 1 or more fire associations having a direct interest in the rules and at least 1 person who is representative of the persons owning facilities regulated by this act.

(3) The committees appointed under subsection (2) shall serve during the promulgation of the rules, may make recommendations on the content of the rules, and may recommend revisions in the rules.

(4) The board shall make recommendations on the content of the rules promulgated under this act and may recommend revisions in proposed rules or existing rules.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.2b Delegation of authority to enforce fire safety rules; certification of individuals; rules; ordinances; fire inspectors; duration, renewal, and revocation of delegated authority; review of decisions.

Sec. 2b.

(1) On request by resolution of a governing body of an organized fire department, the bureau may delegate to 1 or more individuals employed as full-time fire inspectors by the organized fire department and certified under subsection (2) the authority to enforce 1 or more of the fire safety rules promulgated under this act.

(2) The bureau shall promulgate rules as provided in this section establishing qualifications for certification of an individual described in subsection (1). The state fire marshal shall certify an individual who meets the qualifications established by the bureau. The delegation of authority under subsection (1) does not prohibit a city, village, or township from adopting fire safety ordinances or a city, village, township, or other governmental entity otherwise authorized from employing persons as fire inspectors.

(3) The authority delegated under subsection (1) may be delegated for not more than 2 years, but may be renewed under subsection (1) for subsequent 2-year periods. The authority shall be revoked by the bureau, if the bureau finds that the employee is not in compliance with subsection (1) or if the governing body of the employing city, village, or township, by resolution, requests the revocation.

(4) The board shall review all decisions of the bureau delegating or revoking authority under subsection (1) and may overrule a decision if it is made contrary to subsection (1).

History: Add. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.2c Hospital operation and maintenance inspection fees; plan review and construction inspection fees for hospitals and schools; disposition; establishment of fee schedule.

Sec. 2c.

(1) To implement and enforce this act, the bureau may charge hospitals operation and maintenance inspection fees and may charge hospitals and schools plan review and construction inspection fees as provided in this section.

(2) Fees charged under subsection (1) shall be deposited in the general fund in a restricted account. The fees collected under this act and placed in the restricted account shall be used only to fund the services for which the fees were collected and shall remain in the restricted account at the end of the fiscal year.

(3) The fees charged under this section shall be established in a fee schedule contained in each fiscal year's appropriations act for the department.

History: Add. 1996, Act 147, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.3 Repealed. 1965, Act 200, Imd. Eff. July 16, 1965.



Section 29.3a Repealed. 1978, Act 3, Imd. Eff. Feb. 7, 1978.



Section 29.3b State fire safety board; creation; appointment, qualifications, terms, and removal of members; quorum; voting; hearing; chairperson; regular and special meetings; conducting business at public meeting; expenses; appropriation; minutes; record; availability of certain writings to public; confidentiality; reports, analyses, or summaries.

Sec. 3b.

(1) The state fire safety board is created in the bureau and shall consist of 17 members who are residents of this state. Of the members:

(a) Three shall be representatives of organized fire departments in the Lower Peninsula.

(b) One shall be a representative of organized fire departments in the Upper Peninsula.

(c) One shall be a representative of hospital administration.

(d) One shall be a registered professional engineer.

(e) One shall be a registered architect.

(f) One shall be a representative of the nursing home industry.

(g) One shall be an individual who meets any of the following criteria:

(i) The individual is a member of the governing board of a school district, public school academy, or intermediate school district.

(ii) The individual is employed by a school district, a public school academy, or an intermediate school district in an administrative capacity.

(iii) The individual is a member of, or is employed by, a statewide association representing school board members or school administrators.

(h) One shall be a representative of the building trades.

(i) One shall be a representative of persons who own a place of public assemblage.

(j) One shall be a representative of the flammable liquids industry.

(k) One shall be a representative of the liquefied petroleum gas industry or the flammable compressed gases industry.

(l) One shall be a representative of the chemical manufacturing industry.

(m) One shall be a licensed electrical contractor or master electrician.

(n) One shall be a representative of persons who own adult foster care facilities.

(o) One shall be the state fire marshal or an employee of the bureau designated by the state fire marshal.

(2) Board members, other than the state fire marshal or the state fire marshal's designee, shall be appointed by the governor with the advice and consent of the senate. The members appointed by the governor shall have the qualifications the governor considers essential to enable them to competently decide matters of fire prevention and fire safety for the establishments or facilities specified in section 3c(1).

(3) Each member appointed by the governor before January 1, 2007 shall be appointed for a term of 3 years. Each member appointed by the governor after December 31, 2006 shall be appointed for a term of 4 years. Continued absence of a member appointed by the governor from regular or special meetings of the board makes the member subject to immediate removal by the governor.

(4) A majority of the members appointed to and serving on the board constitutes a quorum. Affirmative votes of at least a majority of the members appointed to and serving on the board is required to decide any question, action, or business of the board, except that a hearing of a contested case may be conducted before 3 board members who, after hearing the facts and considering the evidence and testimony, shall recommend the action the board should take.

(5) The governor shall designate 1 of the members of the board to serve as chairperson of the board at the pleasure of the governor. Annually, the board may elect from its members a vice-chairperson of the board. Each year, the board shall hold not fewer than 4 regular meetings. Special meetings may be called by the chairperson or upon written request of 5 board members. Meetings shall be held at a location in this state designated by the chairperson.

(6) The business of the board shall be conducted at a public meeting that complies with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(7) Each appointed member of the board is entitled to actual and necessary expenses incurred in the performance of his or her duties as a member of the board, subject to available appropriations.

(8) The board shall keep minutes of its proceedings, showing the vote of each member on each proposition or question, or indicating if a member is absent or fails to vote. A record of board action and business shall be made and maintained.

(9) Except as provided in subsections (10) and (11), a writing prepared, owned, used, in the possession of, or retained by the board, the department, their agents, or others in the performance of an official function under this act is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(10) A person regulated under this act may designate a report or other information furnished to or obtained by the department, its agents, or others under this act as being only for confidential use by the department, its agents, or others in the performance of an official function. If the department, its agents, or others receive a request under section 5 of the freedom of information act, 1976 PA 442, MCL 15.235, for a public record that includes information designated as confidential or information obtained under section 4, the department, its agents, or others shall notify the person regulated under this act. The person regulated under this act has 30 days after receipt of the notice to demonstrate to the department, its agents, or others, that the information designated as confidential or information obtained under section 4 constitutes a trade secret or confidential business information that, if disclosed, may cause a competitive disadvantage. The department, its agents, or others shall grant the request for the information unless the person regulated under this act makes a satisfactory demonstration to the department, its agents, or others that disclosure of the information may cause a competitive disadvantage. If a dispute occurs between the person regulated under this act and the person requesting the information, the board shall make a final decision to grant or deny the request.

(11) This act does not prevent the use of a record or information by the department to compile or publish reports, analyses, or summaries of general conditions for the prevention of fire, or the use of a record or information to administer or enforce federal, state, or local fire prevention laws. However, a report, analysis, summary, or use shall not directly or indirectly publicly reveal information otherwise confidential under this section.

History: Add. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1968, Act 321, Imd. Eff. July 3, 1968 ;-- Am. 1970, Act 212, Imd. Eff. Sept. 29, 1970 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.3c Rules; review and consideration; variation of application of rule; board as hearing body; modification of ruling or interpretation; decision; exemption.

Sec. 3c.

(1) The bureau shall promulgate rules as provided under section 2a pertaining to fire safety requirements for the construction, operation, or maintenance of all of the following:

(a) Schools and dormitories, including state supported schools, colleges, and universities and school, college, and university dormitories.

(b) Buildings owned or leased by this state.

(c) A health facility or agency as defined in section 20106 of the public health code, 1978 PA 368, MCL 333.20106.

(d) Places of public assemblage.

(e) Penal facilities as described in section 62 of the corrections code of 1953, 1953 PA 232, MCL 791.262.

(f) Mental facilities as described in section 135 of the mental health code, 1974 PA 258, MCL 330.1135.

(2) The bureau shall promulgate other rules as provided in section 2a as necessary to implement this act.

(3) Consistent with Executive Reorganization Order Nos. 1997-2 and 1998-2, MCL 29.451 and 29.461, the department of environmental quality shall promulgate rules pertaining to all of the following:

(a) Fire safety requirements for the construction, operation, and maintenance of dry cleaning establishments that use flammable liquids.

(b) The storage, transportation, and handling of liquefied petroleum gas and for the storage, noncommercial transportation, and handling of other hazardous materials to the extent authorized by federal law.

(4) Rules promulgated under this act shall be consistent with recognized good practice as evidenced by standards adopted by nationally recognized authorities in the field of fire protection. Experiences identified in the fire incident reports received by this state may be considered by the board and the bureau when reviewing rules promulgated or considering promulgation of new rules under this act.

(5) The bureau shall promulgate rules as provided under section 2a for the certification of a firm that does any of the following:

(a) Installs, modifies, or documents the installation or modification of a fire suppression system.

(b) Documents the installation or modification of a fire alarm system.

(c) Performs testing, servicing, inspections, or maintenance that has not been exempted by the rules promulgated by the bureau on fire alarm systems or fire suppression systems.

(d) Submits a drawing, plan, or specification of a fire alarm system or fire suppression system to the bureau for approval under section 29, except an architect or professional engineer licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

(6) A person may request a variation of the application of a rule promulgated under this act by applying to the state fire marshal. The state fire marshal may make a variation upon a finding that the variation does not result in a hazard to life or property. The finding shall be transmitted to the person requesting the variation and entered into the records of the bureau. If the variation requested concerns a building, the finding shall also be transmitted to the governing body of the city, village, or township in which the building is located.

(7) The entire board, except as provided in section 3b(4), shall act as a hearing body in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to review and decide a contested case or a ruling of the state fire marshal interpreting or applying the rules. After a hearing, the board may vary the application of a rule or may modify the ruling or interpretation of the state fire marshal if the enforcement of the ruling or interpretation would do manifest injustice and would be contrary to the spirit and purpose of the rules or the public interest.

(8) A decision of the board to vary the application of a rule, or to modify or change a ruling of the state fire marshal, shall specify the variation, modification, or change made, the conditions upon which it is made, and the reasons for the variation, modification, or change.

(9) If a local school board passed a resolution calling for an election on the question of the issuance of bonds for the construction or remodeling of or an addition to a school, if the election was held not later than September 28, 1989 and approved issuance of the bonds, and if construction was reasonably anticipated to begin not later than June 30, 1990, the construction, remodeling, or addition to that school was exempt from the rules promulgated by the fire safety board entitled "schools, colleges, and universities", former R 29.301 to R 29.321 of the Michigan administrative code, filed with the secretary of state on July 14, 1989 and effective on July 29, 1989. The construction, remodeling, or addition to that school was, however, subject to the standards contained in rules promulgated by the board entitled "school fire safety", former R 29.1 to R 29.298 of the Michigan administrative code.

History: Add. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1968, Act 321, Imd. Eff. July 3, 1968 ;-- Am. 1970, Act 212, Imd. Eff. Sept. 29, 1970 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 1989, Act 282, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 132, Imd. Eff. June 26, 1990 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.3d Repealed. 2006, Act 189, Imd. Eff. June 19, 2006.



Section 29.3e Rules pertaining to uniform fire safety requirements.

Sec. 3e.

(1) The bureau shall promulgate rules as provided under section 2a pertaining to uniform fire safety requirements for the operation and maintenance, but not the construction, of commercial buildings, industrial buildings, and residential buildings, excluding 1- and 2-family dwellings and mobile homes.

(2) The state fire marshal shall consult with the board with respect to developing rules for the delegation of authority to firefighters and fire chiefs.

History: Add. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006
Admin Rule: R 29.1601 et seq. of the Michigan Administrative Code.



Section 29.4 Fire incident report; report of fire by fire insurance company; reporting fires where arson suspected; request for release of information relative to fire loss; notice and information where incendiary means suspected; liability for furnishing information; confidentiality; testimony in civil action or administrative hearing; “insurance company” defined.

Sec. 4.

(1) The chief of each organized fire department, or the clerk of each city, village, or township that does not have an organized fire department, immediately after the occurrence of fire within the official's jurisdiction resulting in loss of life or property, shall make and file with the bureau a complete fire incident report of the fire. The report shall be made on and according to forms supplied by the bureau.

(2) Each fire insurance company authorized to do business in this state on request shall promptly furnish to the bureau information in the company's possession concerning a fire occurring in this state. The report shall be in addition to and not in place of any other report required by law to be made by the company to other state agencies.

(3) A fire and casualty insurance company may contact directly the bureau or the chief of an organized fire department to report fires if the company suspects arson.

(4) The state fire marshal, the chief of an organized fire department, a firefighter or an employee of an organized fire department acting under the authority of the chief of the organized fire department, a peace officer, or any other fire prevention or fire department official designated by the state fire marshal may request in writing on a form prescribed and furnished by the state fire marshal that an insurance company or authorized agent of an insurance company investigating a fire loss of real or personal property release all information in possession of the company or an agent of the company relative to that loss. The company or agent shall release the information to and cooperate with each official authorized to request the information under this subsection. The information to be provided shall include all of the following:

(a) Each insurance policy relevant to a fire loss under investigation and each application for the policy.

(b) The policy premium payment records of a policy described in subdivision (a).

(c) A history of previous claims made by the insured for fire loss.

(d) Material relating to the investigation of the loss, including statements of any person, proof of loss, and other relevant evidence.

(5) If an insurance company has reason to suspect that a fire loss to the real or personal property of a policyholder of the company was caused by incendiary means, the company shall notify the bureau and shall furnish the bureau with all relevant material acquired during its investigation of the fire loss.

(6) In the absence of fraud or malice, an insurance company or a person who furnishes information on behalf of an insurance company is not liable for damages in a civil action or subject to criminal prosecution for an oral or written statement made or other action taken that is necessary to supply the information required under this section.

(7) Officials and other persons receiving information furnished pursuant to subsection (4) shall hold the information in confidence until release of the information is required in the course of or pursuant to a criminal or civil proceeding. A person described in subsection (4) may be required to testify as to information in his or her possession regarding a fire loss of real or personal property in any civil action or administrative hearing held under the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302, in which a person seeks recovery under a policy against an insurance company for the fire loss or files a complaint with the commissioner of the office of financial and insurance services relative to the refusal of an insurance company to pay under a policy for a fire loss sustained by the person.

(8) As used in this section, "insurance company" means an insurer authorized to transact property, fire, or casualty insurance in this state and an agent of the insurer, and includes an insurance association, pool, or facility created and operating under the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.4 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1978, Act 160, Imd. Eff. May 22, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1980, Act 516, Imd. Eff. Jan. 26, 1981 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5 Hazardous materials or other substances.

Sec. 5.

Hazardous materials or other substances, including alcohol, gunpowder, dynamite, crude petroleum or any of its products, fuel oils, pyroxylin, combustible finishes, and other commodities of a similar nature or quality shall be manufactured, kept or stored, sold, transported, or otherwise handled or disposed of in a manner and by a method as not to constitute a fire hazard or a menace to the public peace, health, or safety, or to endanger or cause loss, injury, or damage to persons or property.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.5 ;-- Am. 1968, Act 321, Imd. Eff. July 3, 1968 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.5a Inspection of vehicle transporting hazardous material; violation; notice of condemnation; allowing vehicle to proceed to make deliveries; return and repair of vehicle; impounding vehicle; temporary release; notice of correction of conditions; reinspection; release upon compliance and payment of expenses; notice; conduct by official.

Sec. 5a.

(1) The motor carrier division of the department of state police, the chief of an organized fire department or police department, a peace officer, or a firefighter in uniform acting under the orders and directions of the local fire chief may inspect a vehicle transporting a hazardous material. Subject to subsection (3), if upon inspection a vehicle is found to be in violation of the rules with respect to safety equipment, the motor carrier division or the inspecting chief, firefighter, or peace officer shall attach to the vehicle a notice identifying the vehicle and stating that it is condemned against further use in the transportation of hazardous material, and listing the violations found. If the vehicle is en route to a destination where its load is to be delivered, the motor carrier division, chief, firefighter, or peace officer, except as otherwise provided in this act, shall allow the vehicle to proceed to make deliveries after which the vehicle shall be returned to its base or customary place of maintenance and repair or taken to a suitable place for repair. If, upon inspection, a vehicle while en route to a delivery destination is found to be in a condition that makes it likely that further operation under normal road and traffic conditions will result in spillage of hazardous material, the motor carrier division, chief, firefighter, or peace officer shall have the vehicle impounded. The vehicle shall be impounded at a suitable place where the hazardous material being transported can be unloaded with reasonable safety, and until the unloading is accomplished and arrangements are made to return the vehicle with reasonable safety to its base or customary place of maintenance and repair, or to move the vehicle to a suitable place of repair. If, upon inspection, the braking, lighting, steering, coupling, sounding, or other devices on a vehicle are found to be in a condition such that the vehicle cannot be operated by a prudent operator without undue risk of accident, the motor carrier division, chief, firefighter, or peace officer shall have the vehicle impounded at a suitable place until the necessary repairs are made.

(2) Except as provided in this act, a vehicle condemned under this act shall not be used in transporting hazardous material until released under this section. Upon being returned to its base or customary place of maintenance and repair, or to a suitable place of repair, the condemned vehicle may be impounded there upon order of the motor carrier division of the department of state police until the conditions for which the condemnation was issued have been corrected. However, the motor carrier division may authorize the temporary release of the condemned vehicle for a reasonable time needed to procure parts or appurtenances necessary to correct the conditions for which the vehicle was condemned. Upon correction of the conditions, the motor carrier division, chief of an organized fire department or police department, a peace officer, or a firefighter in uniform acting under a chief's direction, shall be notified and shall reinspect the vehicle. The motor carrier division, chief, peace officer, or firefighter shall release the vehicle if upon reinspection the vehicle is found to be in compliance with this act and the rules promulgated under this act, and if reasonable impounding expenses have been paid by the owner of the vehicle. A person inspecting a vehicle under this act shall notify the motor carrier division under rules promulgated under this act, of the circumstances and conditions of each violation, condemnation, impounding, and release.

(3) Notwithstanding subsections (1) and (2), an official named in subsection (1) inspecting a commercial motor vehicle under the authority of this section shall attach notices, and place vehicles and drivers out of service, only as provided under the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.25, and as provided under the out of service criteria issued under the authority of the commercial vehicle safety alliance. As used in this subsection, "commercial motor vehicle" means that term as defined in the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.25.

History: Add. 1952, Act 113, Eff. Sept. 18, 1952 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5b Repealed. 1996, Act 152, Imd. Eff. Mar. 25, 1996.



Section 29.5c Filling or storage locations; certificate; approval of department of environmental quality; exception.

Sec. 5c.

(1) A person shall not establish or maintain 1 or more of the following without obtaining a certificate from the department of environmental quality:

(a) A flammable compressed gas or liquefied petroleum gas container filling location.

(b) An aboveground flammable compressed gas or liquefied petroleum gas storage location that has a tank with a water capacity of more than 2,000 gallons or has 2 or more tanks with an aggregate water capacity of more than 4,000 gallons.

(c) An aboveground storage location for a flammable liquid or combustible liquid that has an individual tank storage capacity of more than 1,100 gallons. Crude petroleum collection tanks that receive crude petroleum directly from a wellhead and are certified by the department of environmental quality may be maintained without further inspection by the department of environmental quality, except as the department of environmental quality considers necessary to assure compliance with this act.

(2) The department of environmental quality may require that a person obtain approval from the department of environmental quality before the installation of an aboveground storage tank for flammable or combustible liquids that has an individual tank storage capacity of 1,100 gallons or less. However, this requirement does not apply to farm location storage tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes or heating oil for consumptive use on the premises where stored.

History: Add. 1952, Act 113, Eff. Sept. 18, 1952 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1987, Act 270, Eff. June 29, 1987 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5d Issuance of certificates; authorization to conduct inspections; annual fee; revocation of authorization; exemptions; review of procedures; installation application; fee per tank; waiver; payment and amount of fees; certain local ordinance prohibited; collection and disposition of fees; creation of hazardous materials storage tank regulatory enforcement fund.

Sec. 5d.

(1) The certificates specified in section 5c shall be issued every 3 years by the department of environmental quality after the department of environmental quality determines by an inspection that the firm location is in satisfactory compliance with this act. The department of environmental quality may authorize a firm specified in section 5c to conduct inspections required in this section after application to the department of environmental quality and payment of an annual fee of $1,000.00. Upon annual determination by the department of environmental quality that the firm is in satisfactory compliance with this act, the department of environmental quality may grant the authorization. This authorization may be revoked by the department of environmental quality for cause. Firms authorized to conduct inspections required in this section are exempt from the fees provided in subsection (2). The department of environmental quality may review procedures utilized by the firm to assure compliance with this act.

(2) Each firm required to be certified under section 5c shall submit an installation application to the department of environmental quality according to rules promulgated under this act. Each firm shall pay a fee of $203.00 per tank. This fee shall be submitted with the installation application to the department of environmental quality. The department of environmental quality shall not approve an installation application unless this fee has been paid as required in this subsection. Payment of this fee shall waive the first annual storage tank fee required in this subsection. The owner of a firm specified in section 5c shall pay an annual fee of $61.50 for each tank located at each storage or filling location specified in section 5c. Fees required by this subsection shall be paid before the issuance of a certificate when storage tanks operated by firms described in section 5c are used and until such tanks are closed or removed, and notification of the closure or removal is received by the department of environmental quality. Owners of firms described in section 5c shall notify the department of environmental quality of the closure or removal of storage tanks within 30 days after closure or removal on a form provided by the department of environmental quality. Storage tanks that receive crude petroleum directly from a wellhead are exempt from fees under this section.

(3) Beginning October 1, 1990, a local unit of government shall not enact or enforce a provision of an ordinance that requires a permit, license, approval, inspection, or the payment of a fee or tax for the installation, use, closure, or removal of an aboveground storage tank system.

(4) The fees specified in subsection (2) shall be collected and deposited into the hazardous materials storage tank regulatory enforcement fund created in subsection (5).

(5) The hazardous materials storage tank regulatory enforcement fund is created in the state treasury. The fund may receive money as provided in this act and as otherwise provided by law. The state treasurer shall direct the investment of the fund. Interest and earnings of the fund shall be credited to the fund. Money in the fund at the close of the fiscal year shall remain in the fund and shall not revert to the general fund. Money in the fund shall be used only by the department of environmental quality to enforce this act and the rules promulgated under this act pertaining to the delivery, dispensing, noncommercial transportation, or storage of hazardous materials. If at the close of any fiscal year the amount of money in the fund exceeds $1,000,000.00, the department of environmental quality shall not collect a fee for the following year for the fund from existing storage tank systems. After the fee has been suspended under this subsection, it shall only be reinstated if at the close of any succeeding fiscal year, the amount of money in the fund is less than $250,000.00. The department of treasury shall, before November 1 of each year, notify the department of environmental quality of the balance in the fund at the close of the preceding fiscal year.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1982, Act 38, Imd. Eff. Mar. 12, 1982 ;-- Am. 1982, Act 205, Imd. Eff. July 1, 1982 ;-- Am. 1987, Act 70, Imd. Eff. June 29, 1987 ;-- Am. 1990, Act 337, Imd. Eff. Dec. 21, 1990 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5e Finding of noncompliance; revoking or denying renewal of certificate; order.

Sec. 5e.

Upon a finding of noncompliance with this act, or rules promulgated pursuant to this act, the state fire marshal or the director of the department of environmental quality may revoke or deny the renewal of a certificate obtained under section 5c and order the person or firm required to be certified to cease all or part of its operation until the firm is in compliance.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5f Repealed. 1996, Act 152, Imd. Eff. Mar. 25, 1996.



Section 29.5g Fire, explosion, spill, leak, accident, or related occurrence; notice of details.

Sec. 5g.

Immediately following a fire, explosion, spill, leak, accident, or related occurrence that involves the transportation, storage, handling, sale, use, or processing of hazardous material by a firm, person, or vehicle, the owner of the firm or vehicle or the person and the chief of the first police department or organized fire department upon the scene of the incident shall notify the bureau and the organized fire department of the area in which the incident occurred of the known details regarding the incident.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 1987, Act 70, Imd. Eff. June 29, 1987 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5h Bureau of fire services; duties generally.

Sec. 5h.

After notification is made pursuant to section 5g, the bureau shall do the following:

(a) Determine, with the organized fire department of the area in which the incident occurred, the emergency measures to be taken.

(b) Notify responsible federal, state, and local authorities and agencies and, if the bureau is notified by a person other than the owner of the firm or vehicle involved, notify the owner of the firm or vehicle involved.

(c) Cause an investigation to be made to determine the cause of the incident and to determine what related factors contributed to the cause of the incident and to any loss of life or property.

(d) Cause a report to be filed containing its findings related to the incident. A record of those reports shall be maintained by the bureau.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5i Dry cleaning operation using flammable liquid; certificate required; amount and adjustment of fee; application of section; "class IV installation" defined.

Sec. 5i.

(1) A firm that is engaged in a dry cleaning operation that uses a flammable liquid shall not establish or maintain such an operation at a location unless the firm obtains a certificate from the department of environmental quality for that location.

(2) A certificate shall not be issued until payment is made of a fee of $15.00 for the first dry cleaning machine in the firm's location and $6.00 for each additional dry cleaning machine in the firm's location. Beginning October 1, 1981, the fees imposed by this section shall be adjusted each year by the annual average percentage increase or decrease in the Detroit consumer price index—all items. The adjustment shall be made by multiplying the annual average percentage increase or decrease in the Detroit consumer price index for the prior calendar year by the current fee as adjusted by this subsection. The resultant product shall be added to the current fee as adjusted by this subsection and then rounded off to the nearest half dollar which shall be the new fee.

(3) This section applies when a class IV installation is operated in the same building or establishment as other classes of dry cleaning installations.

(4) As used in this section, "class IV installation" means that term as defined in section 13301 of the public health code, 1978 PA 368, MCL 333.13301.

History: Add. 1980, Act 247, Eff. Oct. 1, 1981 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5j Terminal at which tank filled by pipeline; high level alarm system; testing; plans and specifications; final inspection; fire and emergency plan.

Sec. 5j.

(1) Each terminal at which a tank filled by pipeline is located shall comply with the following requirements:

(a) Each terminal shall be equipped with a high level alarm system.

(b) The high level alarm system shall be set to activate at a predetermined level in each tank filled by pipeline at the terminal to allow sufficient time for the flow of the flammable liquid to be shut down before the tank overfills. The level shall be determined by the maximum filling rate expected and the time required for personnel to take appropriate action to stop the flow of the flammable liquid.

(c) The high level alarm system shall be maintained in accordance with its manufacturer's recommendations.

(d) The high level alarm system shall be tested every 3 months by the owner of the terminal and a record of the test shall be maintained.

(2) A device shall not be used in a high level alarm system described in subsection (1) unless the device has been tested for its intended use by a nationally recognized testing laboratory as determined by the director of the department of environmental quality.

(3) Plans and specifications for a high level alarm system described in subsection (1) shall be submitted to the director of the department of environmental quality for approval before the installation of the system.

(4) Upon the completion of the installation of a high level alarm system described in subsection (1), the director of the department of environmental quality shall be notified and a final inspection shall be made to determine if the installation is in compliance with this section.

(5) The owner of a terminal described in subsection (1) shall develop a fire and emergency plan in conjunction with the organized fire department having jurisdiction over the terminal.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5k Attended terminal at which tank filled by pipeline; high level alarm system.

Sec. 5k.

In addition to the requirements specified in section 5j, each attended terminal at which a tank filled by a pipeline is located shall comply with the following requirements:

(a) The high level alarm system at the terminal shall provide an audible sound of sufficient decibels to alert personnel responsible for taking corrective action.

(b) The high level alarm system at the terminal shall be electrically self-supervised and equipped with an audible trouble alarm which has a distinctive sound that is not used for any other purpose. The audible trouble alarm shall sound upon the occurrence of any of the following:

(i) A loss of the main electrical operating power.

(ii) An electrical break or ground fault in the alarm initiating circuit or the signaling device circuit.

(iii) The derangement of the high level alarm system control equipment.

(iv) The removal of initiating devices.

(v) The electrical derangement of the signaling devices.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981



Section 29.5l Unattended terminal at which tank filled by pipeline; high level alarm system.

Sec. 5l.

In addition to the requirements specified in section 5j, each unattended terminal at which a tank filled by pipeline is located shall comply with the following requirements:

(a) The high level alarm system shall be capable of systematically shutting off or diverting the flow of the flammable liquid at the point of origin or at the point of receipt.

(b) The high level alarm system shall be capable of systematically shutting off or diverting the flow of the flammable liquid, in the event of a power failure at the point of origin or at the point of receipt.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981



Section 29.5m Remote control terminal at which tank filled by pipeline; high level alarm system; equipment; sounding of audible trouble alarm.

Sec. 5m.

In addition to the requirements specified in section 5j, each remote control terminal at which a tank filled by pipeline is located shall be equipped with a high level alarm system which is fail-safe and will provide an audible trouble signal at the remote control point. The audible trouble alarm shall sound upon the occurrence of any of the following:

(a) A loss of the main electrical operating power.

(b) An electrical break or ground fault in the alarm initiating circuit or the signaling device circuit.

(c) The derangement of the high level alarm system control equipment.

(d) The removal of initiating devices.

(e) The electrical derangement of the signaling devices.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981



Section 29.5n Delivery of flammable liquid into above ground liquid storage tank by pipeline at remote control terminal; conditions.

Sec. 5n.

A firm shall not deliver a flammable liquid that has a flash point below 100 degrees Fahrenheit directly into an above ground liquid storage tank by pipeline at a remote control terminal unless the firm does each of the following:

(a) Furnishes to the director of the department of environmental quality, and receives the approval from the director of the department of environmental quality of, a detailed description of the firm's capabilities and procedures to deliver a flammable liquid by remote control to an above ground liquid storage tank.

(b) Furnishes to the director of the department of environmental quality, and receives the approval from the director of the department of environmental quality of, a description of the firm's procedures to be followed if an above ground storage tank is overfilled.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5o Additional safety equipment and procedures required by director of department of environmental quality; requesting variation of requirements; local ordinances.

Sec. 5o.

(1) The director of the department of environmental quality may, at the request of the organized fire department having jurisdiction over a terminal, require additional safety equipment and procedures when the public safety is endangered.

(2) A person may request a variation of the requirements of section 5j, 5k, 5l, 5m, or 5n, or subsection (1), under the procedures provided in section 3c.

(3) A local unit of government shall not enact an ordinance or ordinances more restrictive than the requirements included in sections 5j to 5n.

History: Add. 1981, Act 186, Imd. Eff. Dec. 23, 1981 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.5p Information regarding hazardous chemicals in workplace; request; list; material safety data sheet; description of quantity and location of hazardous chemical; time extension; availability of information; rules; update of information; limitation.

Sec. 5p.

(1) A person who is an employer under the Michigan occupational safety and health act, 1974 PA 154, MCL 408.1001 to 408.1094, shall provide the information described in this section upon written request by the fire chief for the jurisdiction where the person is located.

(2) A person subject to this section shall, subject to subsection (1), provide a copy of a list required to be developed by the standard incorporated by reference in section 14a of the Michigan occupational safety and health act, 1974 PA 154, MCL 408.1014a, and a material safety data sheet for each hazardous chemical identified on the list within 10 working days after receipt of the request.

(3) Except as provided in subsection (4), a person subject to this section shall provide a description of the quantity and location of any hazardous chemical specified by the fire chief for the jurisdiction where the person is located within 10 working days after receipt of a written request made by the fire chief after review of a list provided under subsection (2). Upon request, the fire chief may extend the time to provide the information described in this subsection by 5 working days. The information obtained by a fire chief under this subsection may be made available to a public official, agency, or employee, but is exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) The department of environmental quality may promulgate rules to exempt from the application of subsection (3) de minimis and portable quantities of hazardous chemicals.

(5) A person subject to this section shall provide to the fire chief for the jurisdiction where the person is located a written update of information required by this section when there is a significant change relating to fire hazards in the quantity, location, or presence of hazardous chemicals in the person's workplace.

(6) An ordinance, law, rule, regulation, policy, or practice of a city, township, village, county, governmental authority created by statute, or other political subdivision of the state shall not require that a person who is an employer under the Michigan occupational safety and health act, 1974 PA 154, MCL 408.1001 to 408.1094, provide to a fire chief information regarding hazardous chemicals in the workplace in any other manner or to any greater extent than is required by this section or rules authorized by this section.

History: Add. 1986, Act 67, Eff. Apr. 7, 1986 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.6 Investigation and inquiry into cause or origin of fire; entering and inspecting building or premises; demonstration fire resulting in death or injury; "injury" defined.

Sec. 6.

(1) The state fire marshal may investigate and inquire into the cause or origin of a fire occurring in this state that results in the loss of life or damage to property and for those purposes may enter, without restraint or liability for trespass, a building or premises and inspect the building or premises and the contents and occupancies of the building or premises.

(2) The state fire marshal shall investigate, and prepare a report of the investigation, if a demonstration fire results in the injury or death of an individual who is not a firefighter. As used in this subsection, "demonstration fire" means a fire intentionally set by a fire department for training or other legitimate purposes.

(3) The chief of a fire department shall immediately report to the state fire marshal any injury to or death of a person who is not a firefighter resulting from a demonstration fire.

(4) If a firefighter dies or suffers a reportable injury as defined under the Michigan occupational safety and health act, 1974 PA 154, MCL 408.1001 to 408.1094, resulting from a demonstration fire, the department shall provide a copy of any report of the death or reportable injury to the state fire marshal.

(5) As used in this section, "injury" means an injury that requires prompt medical attention by trained medical personnel.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.6 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2001, Act 32, Imd. Eff. June 29, 2001 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006
Constitutionality: To preserve the constitutionality of this section, a warrant requirement must be read into it. People v Tyler, 399 Mich 564; 250 NW2d 467 (1977).



Section 29.7 Crime or other offense committed in connection with fire; inquiry; subpoenas; oaths or affirmations; perjury; aid of circuit court; court order; contempt; self-incrimination; exception.

Sec. 7.

(1) If the state fire marshal has reason to believe that a crime or other offense has been committed in connection with a fire, the state fire marshal may conduct an inquiry with relation to the fire. The inquiry shall be held at the time and place the state fire marshal directs and may be continued from time to time and to the place the state fire marshal directs.

(2) The state fire marshal may issue subpoenas to compel the attendance of witnesses to testify at the inquiry and for the production of books, records, papers, documents, or other writings or things considered material to the inquiry, may administer oaths or affirmations to witnesses, and may cause testimony to be taken stenographically and transcribed and preserved. Willful false swearing by a witness is perjury.

(3) If a subpoena is disobeyed, the state fire marshal may invoke the aid of the circuit court in requiring the attendance and testimony of witnesses and the production of books, records, papers, documents, or other writings or things considered material to the inquiry. A judge of the circuit court having jurisdiction in the county in which the inquiry is conducted may issue an order requiring the person to appear before the state fire marshal and to produce books, records, papers, documents, or other writings or things considered material to the inquiry and give evidence concerning the matter in question. Failure to obey the court's order may be punished as contempt of the court.

(4) A person shall not be excused from testifying or from producing books, records, papers, documents, or other writings or things considered material to the inquiry in an investigation or at a hearing when ordered to do so by the state fire marshal on the ground that the testimony or evidence may tend to incriminate the person or subject the person to a criminal penalty. Truthful testimony, evidence, or other truthful information compelled under this section and any information derived directly or indirectly from that truthful testimony, evidence, or other truthful information shall not be used against the witness in a criminal case, except for impeachment purposes or in a prosecution for perjury, making a false statement, or otherwise failing to testify or produce evidence as required.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.7 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1999, Act 252, Imd. Eff. Dec. 28, 1999



Section 29.7a Conditions dangerous to persons or property; restrictions and requirements; investigation of causes and effects.

Sec. 7a.

(1) If the state fire marshal or the commanding officer of the fire department of a city, village, township, or county, or a fire fighter in uniform acting under the orders and directions of the commanding officer determines a dangerous condition exists, the state fire marshal, the commanding officer of the fire department of a city, village, township, or county, or the fire fighter in uniform acting under the orders and direction of the commanding officer upon finding an emergency condition dangerous to persons or property, may take all necessary steps and prescribe all necessary restrictions and requirements to protect persons and property until the dangerous condition is abated.

(2) The state fire marshal, the commanding officer of the fire department of a city, village, township, or county, or a fire fighter in uniform acting under the orders and directions of the commanding officer, responding to a fire or emergency call, who, upon arriving at the scene of a fire or emergency, finds a condition dangerous to persons or property, may take all necessary steps and requirements to protect persons and property until the dangerous condition is abated.

(3) The state fire marshal or the commanding officer of the fire department of a city, village, township, or county, or a fire fighter in uniform acting under the orders and direction of the commanding officer may investigate causes and effects related to dangerous conditions.

History: Add. 1952, Act 26, Eff. Sept. 18, 1952 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1968, Act 321, Imd. Eff. July 3, 1968 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.7b Tents; requirements for resistance to fire; exceptions; camping tentage of new manufacture.

Sec. 7b.

(1) The following items shall meet the appropriate requirements for resistance to fire prescribed in the standard methods of fire tests for flame-resistant textiles, films, national fire protection association No. 701-1969:

(a) A tent which may be occupied or furnished for public assembly by 50 or more people.

(b) A tent in which animals are stabled for public exhibition or sale.

(c) A tent located within a building used by the public.

(d) All tarpaulins and decorative material used in connection with any of the above.

(2) A safety net or tent used for recreational camping is exempt from this section.

(3) After October 1, 1975, all camping tentage of new manufacture sold in this state shall comply with the provisions for resistance to fire as prescribed in the specification for flame-resistant materials used in camping tentage, canvas products association international-84, 1974, or another nationally recognized standard that is acceptable to the director.

History: Add. 1972, Act 131, Imd. Eff. May 11, 1972 ;-- Am. 1972, Act 269, Imd. Eff. Oct. 11, 1972 ;-- Am. 1973, Act 4, Imd. Eff. Mar. 29, 1973 ;-- Am. 1975, Act 172, Imd. Eff. July 20, 1975



Section 29.7c Liability of persons providing assistance upon request of state fire marshal; issuance of identification.

Sec. 7c.

(1) A person who provides assistance upon request of the state fire marshal following an accident or during an emergency which accident or emergency involves the handling, transportation, or storage of a hazardous material shall not be liable in a civil action for damages as a result of an act or omission by the person arising out of and in the course of the person's good faith rendering of that assistance unless the person's act or omission was the result of that person's gross negligence or wilful misconduct.

(2) Subsection (1) shall not apply to a person rendering assistance for remuneration beyond reimbursement for out of pocket expenses in connection with the assistance.

(3) This section does not grant immunity to a person who causes an accident or emergency as described in subsection (1).

(4) The state fire marshal may issue identification to persons called upon to provide assistance pursuant to subsection (1).

History: Add. 1984, Act 314, Imd. Eff. Dec. 21, 1984



Section 29.8 Fire hazard; inspection and examination of building or premises; findings, report, and recommendations.

Sec. 8.

The state fire marshal, or the chief of an organized fire department, regular or voluntary, or a fire fighter in uniform acting under the orders and directions of the local fire chief; or the clerk of a city, village, township, or county not having an organized fire department, or the managing head of an organized fire district in this state, upon complaint of a person having an interest in a building or premises or property adjacent to a building or premises, or at the official's own instance without a complaint and without restraint or liability for trespass, may at an hour reasonable under the circumstances involved, enter into and upon a building or premises within the official's jurisdictions for the purpose of inspection and examination of the building or premises, together with their occupancies and contents, for the discovery of the existence of a fire hazard. When an official finds a building or premises, either public or private, which for want of repairs, lack of or insufficient fire escapes, automatic or other fire alarm apparatus or fire extinguishing equipment, or by reason of age or dilapidated condition, defective electrical wiring or electrical equipment, defective chimneys, defective gas connections, defective heating apparatus, accumulation of rubbish, waste materials, or flammable substances or decorations, or from any other condition, or for any other reason, may cause an otherwise preventable fire or explosion or endanger other property or premises or be dangerous to the public peace, security, or safety, the official may reduce to writing the official's findings on the inspection and examination and file the same with the department, with a report stating the ownership, location, and description of the building or buildings or premises inspected, and with other data and information as the state fire marshal prescribes in those cases, together with recommendations relative to the abatement of the fire hazard.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.8 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.9 Fire hazard; determination; order; compliance; refusal to obey order; service on unknown owner; enforcement of ordinances or charter provisions.

Sec. 9.

Upon the filing of the findings and report provided in section 8, the state fire marshal, from the findings and report or from an additional report or investigation the state fire marshal considers necessary, may make a determination as to whether, and to what extent the building should be repaired or whether the building should be razed and completely removed; whether the use or occupancy of the building, or buildings, should be changed or terminated; and, in the case of premises other than buildings, to what extent the building should be cleared or improved or the hazardous condition remedied. The state fire marshal may make any other or further determination which, in the opinion of the state fire marshal, should be made to effectively protect the peace, security, and safety of persons and property. Following the determination of the state fire marshal, the state fire marshal may make and execute an order directed to the owner of the building or premises, based upon the determination, and cause the same to be served upon the owner and other parties as the state fire marshal considers to be interested in the subject matter of the order. If the order requires a building to be repaired, the owner shall be given not less than 10 days after the date of service of the order to signify in writing an intention to comply with the order. If the order requires the building to be torn down, removed, or repaired, the owner of the building shall be given not less than 30 days after the date of service of the order to comply with the order. Failure on the part of an owner served with an order to repair to signify an intention within the time limits prescribed in this section shall be considered a refusal to obey the order. If the owner of the building or premises is unknown, service may be made as provided in section 10(c). This section shall not be construed to prevent a local unit of government from enforcing local ordinances or charter provisions relating to the occupancy, repair, demolition, clearing, or otherwise rendering safe a building which is in a hazardous or dangerous condition.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.9 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980



Section 29.10 Service of orders.

Sec. 10.

Service of an order of the state fire marshal under section 9, or of any other order made by the state fire marshal under this act, may be made in 1 or more of the following ways:

(a) By personally delivering a copy of the order to the person or persons to whom it is directed within this state.

(b) By delivering a copy of the order by registered mail, addressed to the last known post-office address of the addressee, and deliverable to the addressee only, with return receipt requested. Service under this subdivision is personal and not substituted service.

(c) If a person to whom the order is directed cannot be found, does not have a known post-office address, or is not a resident of this state, by publication in a newspaper published or circulating in the county in which the property or premises described in the order is situated, once in each week for 3 successive weeks, the last publication to be made at least 10 days before the date of performance specified in the order.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.10 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.11 Substantial compliance with MCL 29.8 and 29.9.

Sec. 11.

A substantial compliance with the requirements of sections 8 and 9 shall be sufficient to give full force and effect to a order of the state fire marshal and the order shall not be declared invalid, inoperative, or void for an omission or for a reason not affecting the merit and substance of the subject matter of the order.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.11 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.12 Orders presumed valid and reasonable; prima facie evidence.

Sec. 12.

Each order issued by the state fire marshal under section 9 shall be presumed to be valid and reasonable and shall be prima facie evidence of the truth of the matters and things set forth in the order.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.12 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.13 Noncompliance with order; filing petition in circuit court; contents of petition; order to show cause; service of order; hearing; determination; modifying, changing, or affirming order; failure to appear or make return; securing specific performance; injunction prohibited.

Sec. 13.

If at the expiration of the time specified in an order to repair a building, the owner has failed to signify in writing an intention to make the repairs, or if at expiration of the time prescribed in an order to raze or remove a building, or to clear and improve premises, the owner has failed to comply with the order, the state fire marshal may file in the circuit court of the county in which the building or premises is situated a petition signed and verified by the state fire marshal, setting forth the facts relating to the making and service of the order, and praying for the issuance of an order to show cause under the rules and practices of the court. Upon the filing of the petition, and the presentation of the petition to the court either in chambers or otherwise, the court shall immediately issue an order requiring the defendant or defendants named in the petition to show cause at a time specified in the order why the order of the state fire marshal should not be complied with. Service of the order shall be made in a manner and within a time as the court directs. Upon the return day fixed in the order the cause shall stand to be heard upon the petition and the return of the respondent, without further pleadings, and proofs taken in open court, and the court shall make a determination as considered just and proper. The court may modify or change the order of the state fire marshal according to the facts and circumstances as shown by the proofs, or may affirm the order and direct compliance with the order upon terms and conditions as the court imposes. If a respondent named in the order to show cause fails to appear or make return, that failure shall be taken as an admission of the facts alleged in the petition, and the court may take the proofs as considered required and make determination of the cause as provided in this section. The court may retain jurisdiction of the cause during a time as it determines to secure specific performance of the order or direction of the court in the premises. An injunction shall not issue to stay any of the proceedings in the cause.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.13 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.14 Notice of pendency of proceedings under order; filing for record; constructive notice; order and proceedings not affected by subsequent transfer.

Sec. 14.

The state fire marshal, upon the issuance of the order provided for in section 9, may make and file for record in the office of the register of deeds of the county in which the land, building, or premises described in the order is situated a notice of pendency of proceedings under the order, which filing shall be constructive notice to subsequent grantees, mortgagees, tenants, or other occupants of the lands of the pendency of abatement proceedings as well as of court proceedings which shall later be instituted as provided in this act, and the order and court proceedings shall not be affected by a subsequent transfer of ownership, possession, or encumbrance of the lands, buildings, or premises.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.14 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.15 Other persons as parties defendant; service of order to show cause.

Sec. 15.

A mortgagee of record shall be, and any other lien holder, person in possession, other than the owner, and all other persons interested in the lands or premises described in the petition described in section 13, may be brought in as a party defendant to the cause by the service on the lien holder or other person at least 10 days before the return day of the order, or in any other manner as the court directs, of a copy of the order to show cause. It shall not be necessary to serve upon the lien holder or other person the order of the state fire marshal described in section 9.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.15 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978



Section 29.16 Noncompliance with order or direction of court as contempt; citation; execution of order and directions; cost and expense of executing order; use of salvaged materials; disposition of surplus.

Sec. 16.

(1) The refusal or failure of a defendant to comply with an order or direction of the court issued under section 13, within the time limited for compliance, is contempt of court for which the respondent may be ordered to appear and answer in the same manner as in other cases of contempt of court. Upon the refusal or failure, the court may order the state fire marshal to execute the order and directions and abate the fire hazard and, for the purpose of executing the order and directions, to enter upon the premises and employ or contract for labor, tools, implements, or other assistance as is necessary for the performance of the work. The amount of the cost and expense of executing the order is a lien upon the land and premises enforceable and collectible in the same manner as a construction lien under the construction lien act, 1980 PA 497, MCL 570.1101 to 570.1305.

(2) Salvage of materials made in the abatement of the fire hazard may be used by the bureau to defray the cost and expense of executing the order or directions of the court to the extent of the cost and expense and the discharge of the lien. A surplus over and above the cost and expense belongs to the owner of the premises.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.16 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.17 Acquisition of title by state not to exempt property from act.

Sec. 17.

In case the title to any lands upon which a building constituting a fire hazard is situated should become vested in the state or any political subdivision of this state, or any department, board or other agency thereof, either before or after the issuance of the order described in section 9 hereof, such building or fire hazard shall be subject in all cases to the provisions of this act.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.17



Section 29.18 Service of order or process; return of service.

Sec. 18.

An officer of the department may serve an order or process of court issued under the authority of this act, and the officer may make return of service under his certificate in the same manner as is provided by law for return of service of process by the sheriff of a county.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.18 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974



Section 29.19 Fire drills in schools and school dormitories; unrestricted emergency egress; compliance; record; minimum drills; weather conditions; tornado safety drills; location of drills; security measures; drills during lunch or recess periods; documentation of completed school safety drill; posting on website; list of scheduled drill days; limitation; protective apparatus or equipment; development of model; cardiac emergency response plan; definitions.

Sec. 19.

(1) The chief administrative officer and the teachers of all schools, including state supported schools, and the owner, or owner's representative, of all school dormitories shall have a fire drill each month and ensure unrestricted emergency egress during school hours and when the school is open to the public. Each teacher in a school, including a state supported school, and the owner or owner's representative of a school dormitory shall comply with these requirements and keep a record of the drills.

(2) Except as provided in subsection (3), a minimum of 8 fire drills is required for each school year. If weather conditions do not permit fire drills to be held at least once a month, then at least 5 fire drills shall be held in the fall of each year and 3 fire drills shall be held during the remaining part of the school year.

(3) A minimum of 5 fire drills is required for each school year for a school that operates any of grades kindergarten to 12. Three of the fire drills shall be held by December 1 of the school year, and 2 shall be held during the remaining part of the school year, with a reasonable spacing interval between each drill.

(4) A minimum of 2 tornado safety drills is required for each school year at the schools and facilities described in subsection (1). At least 1 of the tornado safety drills shall be conducted during March of the school year. These drills shall be conducted for the purpose of preventing injuries caused by severe weather.

(5) A minimum of 3 drills in which the occupants are restricted to the interior of the building and the building secured is required for each school year at a school that operates any of grades kindergarten to 12. At least 1 of these drills shall be conducted by December 1 of the school year, and at least 1 shall be conducted after January 1 of the school year, with a reasonable spacing interval between each drill. A drill conducted under this subsection shall include security measures that are appropriate to an emergency such as the release of a hazardous material or the presence of a potentially dangerous individual on or near the premises. The governing body of a school shall seek input from the administration of the school and local public safety officials on the nature of the drills to be conducted under this subsection.

(6) A school that operates any of grades kindergarten to 12 shall conduct at least 1 of the drills required by this section during a lunch or recess period, or at another time when a significant number of the students are gathered but not in the classroom.

(7) For a school that operates any of grades kindergarten to 12, the governing body of the school shall ensure that documentation of a completed school safety drill is posted on its website within 30 school days after the drill is completed and is maintained on the website for at least 3 years. For a school operated by a school district or intermediate school district, the documentation may be posted on the district website. The documentation posted on the website shall include at least all of the following:

(a) The name of the school.

(b) The school year of the drill.

(c) The date and time of the drill.

(d) The type of drill completed.

(e) The number of completed drills for that school year for each type of drill required under subsections (3) to (5).

(f) The signature of the school principal or his or her designee acknowledging the completion of the drill.

(g) The name of the individual in charge of conducting the drill, if other than the school principal.

(8) Not later than September 15 of each school year, the chief administrator of a school that operates any of grades kindergarten to 12, or his or her designee, shall provide a list of the scheduled drill days for the school buildings operated by the school, school district, intermediate school district, or public school academy to the county emergency management coordinator appointed under section 9 of the emergency management act, 1976 PA 390, MCL 30.409. A scheduled drill that is not conducted on a scheduled drill day due to conditions not within the control of school authorities, such as severe storms, fires, epidemics, utility power unavailability, water or sewer failure, or health conditions as defined by the city, county, or state health authorities, will not result in a violation of this section as long as the school conducts the minimum number of drills required under subsections (3), (4), and (5), the school reschedules the drill to occur within 10 school days after the scheduled date of the canceled drill, and the chief administrator notifies the county emergency management coordinator of the rescheduled date for the drill. The county emergency management coordinator shall provide this information to the appropriate local emergency management coordinator appointed under that section, if any, and, consistent with applicable federal, state, and local emergency operations plans, to the department of state police district coordinator and the county sheriff for the county or the chief of police or fire chief for the municipality where the school is located, or the designee of the sheriff, chief of police, or fire chief. The information provided under this subsection is exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(9) A public school that operates any of grades kindergarten to 12 shall not conduct a drill required under this section at a time that would interfere with the conduct of a state-mandated assessment.

(10) The state fire marshal, a fire chief, or a firefighter in uniform acting under orders and directions of the fire chief may cause fire drills to be held in school houses, school dormitories, and other public buildings as the state fire marshal considers advisable. The state fire marshal may order the installation of other protective apparatus or equipment that conforms to recognized and approved modern practices.

(11) The department of state police emergency management and homeland security division shall develop a model to be used by a school in conducting a drill under subsection (5).

(12) The governing body of a school that operates any of grades kindergarten to 12 shall adopt and implement a cardiac emergency response plan for the school. The cardiac emergency response plan shall address and provide for at least all of the following:

(a) Use and regular maintenance of automated external defibrillators, if available.

(b) Activation of a cardiac emergency response team during an identified cardiac emergency.

(c) A plan for effective and efficient communication throughout the school campus.

(d) If the school includes grades 9 to 12, a training plan for the use of an automated external defibrillator and in cardiopulmonary resuscitation techniques.

(e) Incorporation and integration of the local emergency response system and emergency response agencies with the school's plan.

(f) An annual review and evaluation of the cardiac emergency response plan.

(13) As used in this section:

(a) "School" does not include a postsecondary educational institution as defined in section 19a.

(b) "School dormitory" does not include a postsecondary educational institution dormitory as defined in section 19a.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.19 ;-- Am. 1965, Act 200, Imd. Eff. July 16, 1965 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1998, Act 45, Imd. Eff. Mar. 30, 1998 ;-- Am. 2006, Act 187, Imd. Eff. June 19, 2006 ;-- Am. 2006, Act 337, Imd. Eff. Aug. 15, 2006 ;-- Am. 2014, Act 12, Eff. July 1, 2014 ;-- Am. 2014, Act 481, Eff. Mar. 31, 2015



Section 29.19a Fire drill procedures; training of instructional staff of postsecondary educational institution; unrestricted emergency egress; fire drills; record; statement certifying compliance; violation; penalty; report; definitions.

Sec. 19a.

(1) A postsecondary educational institution shall ensure that all instructional staff are trained in fire drill procedures before the beginning of each academic year.

(2) A postsecondary educational institution shall ensure unrestricted emergency egress from each postsecondary educational institution dormitory while students occupy the building and shall ensure that each postsecondary educational institution dormitory holds all of the following fire drills each year and keeps a record of those drills:

(a) One fire drill in the fall semester, held within 21 days after the start of classes in that semester.

(b) One fire drill in the spring semester.

(c) One fire drill in the summer semester, if the dormitory is occupied by students during that semester.

(3) A postsecondary educational institution shall hold at least 1 of the fire drills described in subsection (2)(a) or (b) while school is in session and between sunset and sunrise.

(4) A postsecondary educational institution shall prepare a record of each drill described in this section, on a form prescribed by the bureau. The institution shall retain these records and a record of all emergency procedures training completed by its staff and make those records available to the bureau on request.

(5) Beginning in 2016, on or before January 10 of each year, a postsecondary educational institution shall submit to the bureau, on a form prescribed by the bureau, a statement certifying that the institution complied with all of the requirements of this section and this act in the preceding calendar year.

(6) In addition to any other applicable penalties or remedies under this act, all of the following apply if a postsecondary educational institution violates this section:

(a) The institution is responsible for a civil fine of $500.00 for a first violation of this section and a civil fine of $1,000.00 for a second or subsequent violation. A civil fine collected under this subsection shall be paid to the general fund and credited to the bureau for the enforcement of this act.

(b) For a second or subsequent violation of this section, the bureau may require a mandatory inspection of the institution's facilities and the preparation of a plan of action report by the bureau or its designee. The institution is responsible for payment of the bureau's costs associated with an inspection and plan of action report, or $1,000.00, whichever is less.

(7) Beginning in 2016, on or before February 15 of each year, the bureau shall submit a report to the speaker of the house of representatives, the senate majority leader, the house and senate appropriations committees, the house and senate appropriations subcommittees on higher education and joint capital outlay, and the department of licensing and regulatory affairs that describes each violation of this section by a postsecondary educational institution in the preceding state fiscal year.

(8) As used in this section:

(a) "Fall semester" means the semester in which the majority of scheduled classes are between September 1 and December 31.

(b) "Postsecondary educational institution" means a degree- or certificate-granting public or private college or university, junior college, or community college that is located in this state. The term includes the governing body of the postsecondary educational institution.

(c) "Postsecondary educational institution dormitory" means a building that is located on the campus of a postsecondary educational institution; is owned, leased, or managed by, or under the direct control of, the postsecondary educational institution; is used to provide housing for more than 16 individuals who are not members of the same family; and does not provide individual cooking facilities for its residents, whether or not meals are provided to any of those residents.

(d) "Spring semester" means the semester in which the majority of scheduled classes are between January 1 and May 31.

(e) "Summer semester" means the semester in which the majority of scheduled classes are between June 1 and August 31.

History: Add. 2014, Act 481, Eff. Mar. 31, 2015



Section 29.20, 29.21 Repealed. 1978, Act 3, Imd. Eff. Feb. 7, 1978.



Section 29.21a Fire extinguishers or fire extinguishing devices.

Sec. 21a.

(1) Except as provided in subsection (2), a person shall not sell, give, offer for sale, install for use, or allow to remain installed for use a fire extinguisher or fire extinguishing device containing an active agent having a level of vapor toxicity equal to or greater than any of the following listed materials, or a fire extinguisher or fire extinguishing device containing an active agent or propellant whose thermal decomposition product or products have a level of vapor toxicity equal to or greater than any of the following listed materials:

(a) Carbon tetrachloride, CCl4

(b) Chlorobromomethane, CH2 BrC l

(c) Azeotropic chlormethane, CM-7

(d) Dibromodifluoromethane, CBr2 F2

(e) 1,2-dibromo-2-chloro-1,1,2-trifluoroethane, CBr-F2 CBrClF

(f) 1,2-dibromo-2,2-difluoroethane, CH2BrCBrF 2

(g) Methyl bromide, CH3 Br

(h) Ethylene dibromide, CH2 BrCH2 Br

(i) Hydrogen bromide, HBr

(j) Methylene bromide, CH2Br2

(k) Bromodifluoromethane, CHBrF2

(2) A person may sell, give, offer for sale, install for use or allow to remain installed for use, a fire extinguisher or fire extinguisher device which contains, in addition to an inert propellant, bromotrifluoromethane or bromochlorodifluoromethane, or a combination of bromotrifluoromethane and bromochlorodifluoromethane.

History: Add. 1961, Act 102, Eff. Sept. 8, 1961 ;-- Am. 1967, Act 106, Eff. Aug. 1, 1967 ;-- Am. 1968, Act 321, Imd. Eff. July 3, 1968 ;-- Am. 1983, Act 93, Imd. Eff. June 17, 1983



Section 29.21b Fire extinguishers; liquefied compressed gas, toxicity.

Sec. 21b.

Notwithstanding section 21a, a liquefied compressed gas extinguishing agent that meets both of the following conditions of toxicity and use may be used in properly engineered fire extinguishing or fire control systems:

(a) The agent in its normal state is not a prohibited agent or propellant under section 21a(1).

(b) The agent is used only under conditions approved by the national fire protection association and a nationally recognized independent testing laboratory that has considered the hazard of the thermal decomposition products and use approved by the bureau.

History: Add. 1970, Act 163, Imd. Eff. Aug. 2, 1970 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.21c Place of public assemblage; inspection; certificate required.

Sec. 21c.

(1) The bureau or, upon written request of the governing body of a city, village, township, or county and the approval of the bureau, a fire chief, or a firefighter in uniform acting under the orders and directions of a fire chief shall at least annually inspect each place of public assemblage to determine whether it is being maintained in compliance with this act.

(2) A place of public assemblage shall not be established or operated without obtaining a certificate from the bureau indicating its maximum capacity and that it is in compliance with this act.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.21d Place of public assemblage; issuance; display; revocation or denial; order to cease operation.

Sec. 21d.

(1) The certificate required in section 21c(2) shall be issued annually by the bureau and shall be displayed in a conspicuous location in the place of public assemblage.

(2) If a place of public assemblage is not being maintained in compliance with this act, the bureau may revoke or deny the certificate required by section 21c(2) and may order the place of public assemblage to cease operation until it is in compliance.

History: Add. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.21e Repealed. 1980, Act 247, Eff. Oct. 1, 1980.



Section 29.22 Violations; penalties.

Sec. 22.

(1) Except as otherwise provided for in this act, a person who violates this act, or who maintains a fire hazard in violation of this act, or rule promulgated pursuant to this act, is guilty of a misdemeanor. In addition, the owner of a firm or vehicle operated in this state which is operated in violation of this act or the rules promulgated under this act shall pay a civil fine of $200.00, if the violation creates a fire hazard or a likelihood that hazardous material will be released. Each civil fine collected shall be deposited in the general fund of this state.

(2) A member of the board who intentionally violates section 3b(6) shall be subject to the penalties prescribed in Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(3) If the board arbitrarily and capriciously violates section 3b(9) the board shall be subject to the penalties prescribed in Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- Am. 1945, Act 86, Imd. Eff. Apr. 11, 1945 ;-- CL 1948, 29.22 ;-- Am. 1970, Act 212, Imd. Eff. Sept. 29, 1970 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 247, Eff. Oct. 1, 1980



Section 29.23 Fire hazard as nuisance; abatement; action; procedure; order or decree; condition; injunction; jurisdiction; cost and expense of abatement; continuance of hearing.

Sec. 23.

The existence of a fire hazard, of any nature, origin, or cause, is a nuisance and the nuisance may be abated, removed, corrected, and its continuance enjoined in the manner provided by law for the abatement of nuisances. If the state fire marshal determines that a fire hazard is imminently dangerous or menacing to human life and the public safety requires its immediate abatement, removal, correction, or discontinuance, the state fire marshal may bring, or cause to be brought, in the circuit court of the county in which the fire hazard is located, an action to abate, remove, correct, or discontinue the fire hazard. Sections 3801 to 3840 of the revised judicature act of 1961, 1961 PA 236, MCL 600.3801 to 600.3840, apply to the action. The court, in addition to the powers conferred by that act, may make any order it determines is necessary or expedient to ensure the safety and security of human life, and may direct that a building described in the complaint be razed and removed and all rubbish and debris removed, or that the building be repaired and in what manner and to what extent. The court may order the removal of occupancies of a building and the discontinuance of any use of the building that constitute a fire hazard or menace to human life, and may order the clearing and improvement of premises described in the complaint. The court may issue an injunction restraining the defendant from continuing the existence of a fire hazard, may include specific directions to the defendant, and may retain jurisdiction to compel complete performance of the order, writ, or other determination of the court. The court may direct that the abatement of the fire hazard be done by the department under the court's instructions, and with provision for defraying the cost and expense of the abatement as the court determines equitable and authorized by this act. A continuance of a hearing under this act shall not be granted except upon a clear showing of unavoidable circumstances. Jurisdiction of the court under this act does not depend upon the amount of money, or value of property, involved.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.23 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.24 Annual report to governor; contents.

Sec. 24.

The state fire marshal shall include in the bureau's annual report to the governor as required by law, a detailed account of the bureau's administration of this act and of the receipts and disbursements made under this act, together with recommendations for changes in this act as the state fire marshal considers expedient.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.24 ;-- Am. 1973, Act 199, Imd. Eff. Jan. 11, 1974 ;-- Am. 1978, Act 3, Imd. Eff. Feb. 7, 1978 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.25 Repeal; saving clause.

Sec. 25.

Act No. 178 of the Public Acts of 1915, as amended, being sections 603 to 620, inclusive, of the Compiled Laws of 1929, is hereby repealed, and all other acts or parts of acts in anywise conflicting with or contravening the provisions of this act are hereby repealed: Provided, That no pending suit or proceedings, or order of the commissioner as ex officio state fire marshal heretofore issued, shall abate or be in any way affected by such repeal, but the same shall continue in full force and effect.

History: 1941, Act 207, Imd. Eff. June 16, 1941 ;-- CL 1948, 29.25



Section 29.26 Firm; prohibited acts; certification requirements; subsections (1)(d) and (2) inapplicable to licensed architect or professional engineer.

Sec. 26.

(1) Except as provided in subsection (3), a firm located or operating in this state, unless certified under this section, shall not do any of the following:

(a) Install, modify, or document the installation or modification of a fire suppression system.

(b) Document the installation or modification of a fire alarm system.

(c) Perform a test, service, inspection, or item of maintenance that has not been exempted by the rules promulgated by the bureau on a fire alarm system or fire suppression system.

(d) Submit a drawing, plan, or specification of a fire alarm system or fire suppression system to the bureau for approval under section 29.

(2) The bureau shall certify a firm that submits a drawing, plan, or specification of a fire alarm system or a fire suppression system or that installs, modifies, tests, services, inspects, maintains, or documents the installation or modification of a fire alarm system or a fire suppression system if the firm does both of the following:

(a) Meets the requirements established by rules promulgated under section 3c.

(b) Pays a fee of $150.00 to the bureau.

(3) Subsections (1)(d) and (2) do not apply to an architect or professional engineer licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.27 Repealed. 2006, Act 189, Imd. Eff. June 19, 2006.



Section 29.28 Display of certificate; maintenance and inspection of records; recertification; fees.

Sec. 28.

(1) A firm certified under section 26 shall display the certificate issued by the bureau or a duplicate of that certificate at each location where the firm conducts business.

(2) A firm certified under section 26 shall maintain a record of the installation, testing, service, inspection, maintenance, modification, and documentation of each fire alarm system or fire suppression system the firm installed, tested, modified, inspected, serviced, maintained, or documented, pursuant to rules promulgated by the bureau. A copy of the record shall be kept in the building or other location acceptable to the bureau in which the system has been installed. The owner, operator, or a designated representative of the owner or operator of the building shall make the record available for inspection by the bureau during normal business hours.

(3) A firm required to be certified under section 26 shall secure recertification every 3 years and pay a fee of $150.00 for the recertification.

(4) The fees specified in this section and sections 26 and 29 shall be paid to the bureau for implementation of sections 26 to 33.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.29 Installation or modification of required fire alarm system or fire suppression system; plans and specifications; approval; documentation; fee; form; testing, servicing, inspection, or maintenance of system; drawing; certification of firm.

Sec. 29.

(1) Except as provided in subsection (7), a firm shall not install or modify a fire alarm system or fire suppression system, before the firm submits detailed plans and specifications of the system to the bureau for approval.

(2) A firm that installs or modifies a fire suppression system shall submit written documentation of the installation or modification of the system and a fee of $40.00 to the bureau.

(3) A firm that documents the installation or modification of a fire alarm system shall submit written documentation of installation or modification of the system and a fee of $40.00 to the bureau.

(4) The documentation required by this section shall be on a form provided by the bureau and shall state both of the following:

(a) That the system has been installed or modified pursuant to the specifications of the manufacturer for each of the components of the fire alarm system or fire suppression system and in compliance with all applicable state law.

(b) That the system has been tested and placed in proper operating condition under the supervision of an architect or professional engineer licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014, or by an employee of a firm certified under section 26.

(5) Fire alarm system or fire suppression system testing, servicing, inspection, or maintenance that is not exempt under rules promulgated by the bureau shall be performed by a firm certified under section 26. The testing, servicing, inspection, or maintenance of the fire alarm system or fire suppression system shall be noted and displayed at the location of the main control or other location acceptable to the bureau and filed with the owner, operator, or a designated representative of the owner or operator of the building in which the fire alarm system or fire suppression system is installed.

(6) A drawing that depicts the completed installation of the fire alarm system or fire suppression system shall be available to the bureau or the fire safety inspector of the city, village, or township in which the building is located for use during an inspection of a fire alarm system or fire suppression system.

(7) A firm that installs, modifies, tests, services, inspects, or maintains a fire suppression system or a fire alarm system on its own premises shall be certified under section 26, but shall only be required to provide detailed plans and specifications or documentation of the system if requested by the state fire marshal under rules promulgated by the bureau.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.30 Discovery of system believed in violation of state law; report; acknowledgment of notice.

Sec. 30.

(1) If a firm certified under section 26 discovers a fire alarm system or fire suppression system that the firm believes was installed, serviced, modified, tested, or maintained in violation of state law, the firm immediately shall report the alleged violation to the bureau on a form provided by the bureau and to the owner, operator, or a designated representative of the owner or operator of the building in which the fire alarm system or fire suppression system is installed.

(2) Upon notification under subsection (1) that a fire alarm system or fire suppression system is installed, serviced, modified, tested, or maintained in a manner that a firm believes to be in violation of state law, the owner, operator, or a designated representative of the owner or operator of the building in which the fire alarm system or fire suppression system is installed shall provide the bureau with a written acknowledgment of the notice of the alleged violations and the action taken by the owner, operator, or designated representative of the owner or operator on a form provided by the bureau.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.31 Township, city, village, or county ordinance or resolution; rules; “inconsistent” defined; fee.

Sec. 31.

(1) A township, city, village, or county shall not adopt or enforce an ordinance or resolution that is inconsistent with this act or any rule promulgated under this act.

(2) A state agency shall not promulgate rules inconsistent with this act. This subsection does not apply to the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.21, or rules promulgated under that act by the motor carrier division of the department of state police.

(3) An organized fire department shall not charge a fee for conducting an inspection of a farm operation under title III of the superfund amendments and reauthorization act of 1986, Public Law 99-499, unless the fee is specifically provided by law.

(4) As used in this section, "inconsistent" means a rule or ordinance that is more permissive than the provisions of this act, or is more restrictive, or requires more action, equipment, or permits, or prevents or obstructs compliance with the provisions of this act.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 1996, Act 152, Imd. Eff. Mar. 25, 1996 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.32 Suspension of certification; hearing; affirming, reversing, or modifying decision to suspend certification; revocation of certification; recertification; accepting plans and specifications for approval.

Sec. 32.

(1) The certification of a firm under section 26 may be suspended by the bureau pending a hearing by the board as specified in section 3c, if the firm documents the installation or modification of a fire alarm system or fire suppression system and the system does not comply with applicable state law or if the firm installs, tests, services, inspects, or maintains a fire alarm system or a fire suppression system in a manner not in compliance with applicable state law. After the hearing, the board may affirm, reverse, or modify the decision of the bureau to suspend a firm's certification or may revoke the firm's certification. A firm whose certification is revoked under this section may be recertified only after an additional hearing before the board.

(2) The bureau shall not accept for approval under section 29(1) plans or specifications submitted by an architect or professional engineer who has failed to provide corrected plans and specifications before the installation of a fire alarm system or fire suppression system for which previous plans and specifications have been disapproved. The bureau may accept for approval under section 29(1) plans and specifications submitted by that architect or engineer only after a hearing before the board.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982 ;-- Am. 2006, Act 189, Imd. Eff. June 19, 2006



Section 29.33 Performance of certain acts by noncertified firm; principal executive officer guilty of misdemeanor; penalty.

Sec. 33.

The principal executive officer of a noncertified firm which tests, services, maintains, modifies, or documents the installation and modification of a required fire alarm system or designs, installs, tests, maintains, or services a required fire suppression system is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $3,000.00, or both.

History: Add. 1982, Act 144, Eff. Oct. 28, 1982
Admin Rule: R 29.2801 et seq. of the Michigan Administrative Code.



Section 29.34 Repealed. 2006, Act 189, Imd. Eff. June 19, 2006.






Act 202 of 1970 EXPLOSIVES ACT OF 1970 (29.41 - 29.55)

Section 29.41 Explosives; short title.

Sec. 1.

This act shall be known and may be cited as the “explosives act of 1970”.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.42 Definitions.

Sec. 2.

As used in this act:

(a) “Explosive” means blasting powder, nitroglycerine, dynamite, TNT and any other form of high explosive, blasting material, fuse other than an electric circuit breaker, detonator and other detonating agent, a chemical compound or mechanical mixture containing oxidizing or combustible units, or other ingredients, in such proportions, quantities or packing that ignition by fire, friction, concussion or other means of detonation of the compound or mixture or any part thereof may result in the sudden generation and release of highly heated gases or gaseous pressures capable of producing effects damaging or detrimental to or destructive of life, limb or property. An explosive does not include gasoline, kerosene, naphtha, turpentine, butane, propane, wet nitrocellulose or wet nitrostarch containing moisture in excess of 20%, or wet picric acid containing moisture in excess of 10%; or manufactured article such as fixed ammunition for small arms, fire crackers, safety flares or matches containing an explosive in such limited quantity that the collective and simultaneous detonation thereof is incapable of resulting in the sudden generation and release of highly heated gases or gaseous pressures capable of producing effects damaging or detrimental to or destructive of life, limb or property.

(b) “Dealer” means a person, not a manufacturer, engaged in the business of buying and selling explosives.

(c) “Person” means an individual, firm, partnership, corporation, association or other legal entity but does not include an officer of a law enforcement agency or of a fire department, while acting in his official capacity.

(d) “Director” means the director of the department of state police.

(e) “Issuing officer” means an officer of a local police or sheriff's department, or a designated officer of the state police.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.43 Disposition of explosives; permit required, exceptions.

Sec. 3.

A person shall not handle, store, control, use, sell, purchase, transfer, transport or otherwise dispose of an explosive unless he has applied for, obtained and has on his person a valid permit as prescribed by this act, except that:

(a) This section does not apply to an employee, or agent other than an independent contractor, acting in the scope and course of his employment or agency and under the supervision of his employer or principal, where the employer or principal has applied for and obtained a valid permit.

(b) A person need not have the permit on his person where he is only storing explosives.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.44 Permit; application, contents, fee.

Sec. 4.

A permit may be issued by an issuing officer upon the completion in writing by the applicant on forms prescribed and provided by the director, of an application, the content of which shall at least include the (a) name, (b) address, (c) date of birth, (d) social security number, and (e) signature of the applicant. The applicant shall also indicate in writing the intended use of the explosive for which the permit is to be issued, and whether he has been convicted of a felony within 5 years. A fee of $1.00 shall accompany each application. All fees shall be retained by the local law enforcement office as full compensation for processing the permit.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.45 Permit; age of applicant, mental competence.

Sec. 5.

A permit shall not be issued to an applicant who has not, on or before the date of application, attained the age of 18 years or who has been duly adjudged insane, unless subsequently restored by court order to full mental competency and capacity.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.46 Permit; copies, disposition; duration.

Sec. 6.

A permit shall be issued in triplicate; the original shall be forwarded to the director, a copy shall be furnished to the applicant on the same day as the application is filed and approved and a copy shall remain on file with the issuing officer. Unless subsequently revoked, a permit is valid for 1 year after the date of issuance.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.47 Permit; refusal, grounds; notice.

Sec. 7.

A permit may be refused to an applicant where the issuing officer has reasonable cause to believe that granting the permit would constitute a substantial and immediate danger to the public health, safety and welfare. Notice of refusal to issue a permit shall be given the applicant on the same day his application is made. Within 3 days thereafter, the issuing officer shall send to the applicant, by certified mail, a copy of the notice of refusal together with a statement in writing of the reason for the refusal.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.48 Permit; refusal, application for review; hearing, order of determination; judicial review.

Sec. 8.

Within 15 days after the notice of refusal, the applicant may request, in writing on a form prescribed and provided by the director, a review by the director of the refusal. Within 30 days after receipt by the director of the application for review, he, or his duly authorized representative, shall conduct a hearing on the refusal and shall issue an order of determination on the review. The director shall send, by certified mail, to the applicant and to the issuing officer, a copy of his order of determination. The director's order of determination shall be reviewable, upon timely appeal, by the circuit court for the county of the applicant's residence or by the circuit court for the county of Ingham.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.49 Permit; revocation, grounds; procedures.

Sec. 9.

An issuing officer may revoke a permit when he has reasonable cause to believe that its possession by the holder constitutes a substantial and immediate danger to the public health, safety and welfare. The procedures set forth in this act applicable to the refusal of issuance of a permit shall apply to revocation.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.50 Permanent permit; issuance.

Sec. 10.

The director may in his discretion issue a permanent permit to persons of known moral character, who have constant legitimate use of explosives.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.51 Dealer; records, contents, disposition; duty as to permit.

Sec. 11.

(1) A dealer shall keep and maintain such records on such forms as are prescribed and provided by the director, which records shall include (a) an amount of each sale, transfer or other disposition of explosives by him, (b) the date thereof, the name, age, address and permit number of the purchaser or transferee, and (c) the amount and type of explosive sold or transferred. The records shall be forwarded to the director on the last day of each month.

(2) A dealer or person shall not sell or otherwise transfer an explosive without first ascertaining that the purchaser or transferee has on his person and displays a valid permit.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.52 Permit; nonassignability.

Sec. 12.

A person holding a valid permit shall not assign or transfer it to any other person.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.53 Explosives; storage.

Sec. 13.

All explosives, other than those in use or transit as permitted by this act, shall be stored in a locked building or out building which shall be rigidly fixed to its base or foundation. Nothing in this section shall be construed to abrogate R 28.131 through R 28.200 of the Michigan administrative code.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.54 Explosives; handling while intoxicated prohibited.

Sec. 14.

A person shall not handle an explosive while under the influence of intoxicating liquor or narcotic.

History: 1970, Act 202, Eff. Apr. 1, 1971



Section 29.55 Violation of act; penalty.

Sec. 15.

A person who violates any provision of this act is guilty of a misdemeanor and shall be fined not more than $500.00 or imprisoned for not more than 1 year, or both.

History: 1970, Act 202, Eff. Apr. 1, 1971






Act 226 of 1879 SAFETY OF PUBLIC ASSEMBLIES (29.71 - 29.77)



Act 257 of 1913 MOVING PICTURE THEATERS (29.81 - 29.108)



Act 327 of 1947 DRY CLEANING AND DYEING (29.201 - 29.330)



Act 153 of 2011 FIREFIGHTER TRAINING PROGRAMS (29.331 - 29.334)

Section 29.331 Definitions.

Sec. 1.

As used in this act:

(a) "Firefighter" means that term as defined in section 2 of the firefighters training council act, 1966 PA 291, MCL 29.362.

(b) "Firefighter training" means that term as defined in section 2 of the firefighters training council act, 1966 PA 291, MCL 29.362.

(c) "Organized fire department" means that term as defined in section 2 of the firefighters training council act, 1966 PA 291, MCL 29.362.

History: 2011, Act 153, Imd. Eff. Sept. 27, 2011



Section 29.332 Establishment of boy scouts of America explorer post; affiliation of school district; participation in firefighter training.

Sec. 2.

(1) An organized fire department administering a firefighter I or II course and an examination under the firefighters training council act, 1966 PA 291, MCL 29.361 to 29.377, may establish a boy scouts of America explorer post within its department for the purpose of firefighter training for individuals who are 16 years of age or older.

(2) A school district may affiliate with an organized fire department for the purpose of allowing individuals 16 years of age or older to participate in the firefighter I or II course and the examination.

History: 2011, Act 153, Imd. Eff. Sept. 27, 2011



Section 29.333 Teaching firefighter I or II courses; permit or annual authorization.

Sec. 3.

The board of a local or intermediate school district may apply to the state board of education under section 1233b of the revised school code, 1976 PA 451, MCL 380.1233b, for a permit or annual authorization to engage a full-time or part-time noncertificated, nonendorsed teacher to teach firefighter I or II courses. An individual engaged as a teacher under this section shall be certified as provided in section 9 of the firefighters training council act, 1966 PA 291, MCL 29.369. The examination for a course taught by a teacher engaged under this section shall be administered as provided in section 9 of the firefighters training council act, 1966 PA 291, MCL 29.369.

History: 2011, Act 153, Imd. Eff. Sept. 27, 2011



Section 29.334 Additional costs.

Sec. 4.

This act does not require the state fire marshal or the office of firefighter training to pay or contribute any funds for the administration of the course or its examinations described in this act that are in addition to any examinations or costs already imposed under the firefighters training council act, 1966 PA 291, MCL 29.361 to 29.377. Any additional costs are to be borne by the organized fire department or the individual firefighter taking the course and examination.

History: 2011, Act 153, Imd. Eff. Sept. 27, 2011






Act 211 of 1964 FIRE EXTINGUISHERS IN POLICE OR PEACE OFFICERS' VEHICLES (29.351 - 29.351)

Section 29.351 Police or peace officers' vehicles; fire extinguishers.

Sec. 1.

A state or county owned police or peace officers' vehicle shall carry a dry chemical type fire extinguisher listed by and bearing the label of a nationally recognized testing laboratory and containing not less than 4 pounds of extinguishing agent, which shall be inspected at least annually by the local fire department.

History: 1964, Act 211, Imd. Eff. May 22, 1964






Act 291 of 1966 FIREFIGHTERS TRAINING COUNCIL ACT (29.361 - 29.377)

Section 29.361 Short title; firefighters training council act.

Sec. 1.

This act shall be known and may be cited as the "firefighters training council act".

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.362 Definitions.

Sec. 2.

As used in this act:

(a) "Council" means the firefighters training council.

(b) "Executive secretary" means the executive secretary of the council.

(c) "Firefighter" means a member, including volunteer members and members paid on call, of an organized fire department who is responsible for, or is in a capacity that includes responsibility for, the extinguishment of fires, the directing of the extinguishment of fires, the prevention and detection of fires, and the enforcement of the general fire laws of this state. Firefighter does not include a person whose job description, duties, or responsibilities do not include direct involvement in fire suppression.

(d) "Organized fire department" means that term as defined in section 1 of the fire prevention code, 1941 PA 207, MCL 29.1.

(e) "Firefighter training" means education or training designed and intended to enhance the ability of an organized fire department or the personnel of an organized fire department to safeguard life and property from damage from explosion, fire, or disaster, and to deliver fire suppression and other related fire services.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 1987, Act 196, Eff. Oct. 1, 1988 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.363 Firefighters training council; creation; appointment of members; advice and consent of senate.

Sec. 3.

(1) The firefighters training council is created in the bureau of fire services in the department of labor and economic growth and shall consist of 7 members selected as follows:

(a) The state fire marshal, or his or her designated representative, shall be ex-officio a member.

(b) Two members appointed to the council by the governor from a list of 5 or more members submitted by the Michigan association of fire chiefs.

(c) One member appointed to the council by the governor from a list of 3 or more members submitted by the Michigan professional fire fighters union.

(d) One member appointed to the council by the governor from a list of 3 or more names submitted by the Michigan state firemen's association.

(e) One member appointed to the council by the governor from a list of 3 or more names submitted by the Michigan fire service instructors association.

(f) One member appointed to the council by the governor from a list of 2 or more names submitted by the Michigan townships association and 2 or more names submitted by the Michigan municipal league.

(2) All appointments made by the governor shall be with the advice and consent of the senate.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 1987, Act 196, Eff. Oct. 1, 1988 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.364 Training council; terms; vacancy; reappointment.

Sec. 4.

A member of the council appointed before January 1, 2007 shall be appointed for a term of 3 years. A member of the council appointed after December 31, 2006 shall be appointed for a term of 4 years. A vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member who is to succeed in the same manner as the original appointment. Any member may be reappointed for additional terms.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.365 Firefighters training council; chairperson; vice-chairperson; effect of membership.

Sec. 5.

The governor may designate a member of the council to serve as chairperson of the council at the pleasure of the governor. The council may designate a member as vice-chairperson to serve for 1 year. The vice-chairperson may be reelected. Membership on the council does not constitute holding a public office. Members of the council are not required to take and file oaths of office before serving on the council. The council shall not exercise any portion of the sovereign power of this state. A member of the council is not disqualified from holding any public office or employment by reason of his or her appointment to membership on the council, nor shall he or she forfeit any such office or employment by reason of his or her appointment, notwithstanding the provisions of any general, special, or local laws or ordinances or city charters.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 1987, Act 196, Eff. Oct. 1, 1988 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.366 Training council; meetings; conducting business at public meeting; notice of meeting; quorum, place, and conduct of meetings.

Sec. 6.

The council shall meet at least 4 times each year and shall hold special meetings when called by the chairperson or, in the absence of the chairperson, by the vice-chairperson or when called by the chairperson upon the written request of 4 members of the council. The business which the council may perform shall be conducted at a public meeting of the council held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended. The council shall establish its own procedures and requirements with respect to quorum, place, and conduct of its meetings and other matters.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 1980, Act 10, Imd. Eff. Feb. 14, 1980



Section 29.367 Training council; annual report to governor, contents.

Sec. 7.

The council shall make an annual report to the governor and each house of the legislature which will include pertinent data regarding the standards established and the degree of participation of municipalities in the training program.

History: 1966, Act 291, Eff. Jan. 1, 1968



Section 29.368 Training council; members; compensation and expenses.

Sec. 8.

The members of the council shall serve without compensation, but shall be entitled to their actual expenses in attending meetings and in the performance of their duties, subject to available appropriations.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.369 Preparation and publication of standards; statement designating training officer or training coordinator; training material in electronic format; examination; waiver; "armed forces" defined; review and monitoring of state and federal standards; recommendations; reciprocity; automatic certification under subsection (9).

Sec. 9.

(1) The state fire marshal, with the approval of the council, shall prepare and publish standards with due consideration to varying factors and special requirements of organized fire departments in the following areas:

(a) Advisory standards of physical, educational, mental and moral fitness, which shall govern the recruitment, selection, and appointment of firefighters.

(b) The approval by the council of firefighter training schools. The standards shall address, at least, the following issues:

(i) The qualification and certification of instructors.

(ii) The courses of study, attendance, record-keeping requirements, equipment, and facilities.

(iii) The visitation and evaluation of instructors and schools.

(c) The establishment of subordinate regional training centers in strategic geographic locations in order to serve the greatest number of organized fire departments that are unable to support their own training programs.

(2) Each organized fire department shall file a statement with the council designating at least 1 training officer or training coordinator for the fire department. If a training officer or training coordinator is changed, the organized fire department, within 7 days of the change, shall file a statement notifying the council of the change.

(3) The council shall develop and provide to each organized fire department, upon request of the organized fire department and at no charge, as proposed by the state fire marshal, training material in an electronic format to be used in training firefighters. The electronic training material shall be based on the standards for fire fighter I and fire fighter II set forth in "Standard for Fire Fighter Professional Qualifications", National Fire Protection Association standard no. 1001.

(4) The state fire marshal, with the approval of the council, shall develop and administer an examination, which shall include a practical demonstration, a written or oral test, or a combination thereof, to determine a person's competency in regard to the knowledge and skill requirements set forth in standards for fire fighter I and fire fighter II set forth in "Standard for Fire Fighter Professional Qualifications", National Fire Protection Association standard no. 1001. The council, upon the request of an organized fire department, shall administer the examination in each county at least once every year. The examination shall be administered in 2 parts. Part 1 shall test the knowledge and skill requirements set forth in fire fighter I, and part 2 shall test the knowledge and skill requirements set forth in fire fighter II. The examination may be retaken, as necessary, upon request from an organized fire department.

(5) Except as provided in subsections (7) and (9), by 12 months after a person's hiring date as a full-time firefighter, the person must pass both part 1 and part 2 of the examination to be eligible for continued or permanent full-time employment as a firefighter.

(6) Except as provided in subsections (7) and (9), by 24 months after a person's appointment date as a volunteer or paid on-call firefighter, a person must pass part 1 of the examination to be eligible for continued volunteer or paid on-call service as a firefighter.

(7) The examination requirements under this section do not apply to a person who is employed or under appointment as a firefighter on October 1, 1988, unless the person subsequently changes his or her status from a volunteer or paid on-call firefighter to a full-time firefighter. The state fire marshal may waive the examination requirements under this section for a veteran who served in and is separated from the armed forces and provides a form DD214 or DD215 or any other form that is satisfactory to the department that demonstrates that he or she was separated from service with an honorable character of service or under honorable conditions (general) character of service, upon verification that the veteran completed firefighter training that meets the standards for fire fighter I and fire fighter II set forth in "Standard for Fire Fighter Professional Qualifications", National Fire Protection Association standard no. 1001, while serving in the armed forces of the United States. As used in this subsection, "armed forces" means that term as defined in section 2 of the veteran right to employment services act, 1994 PA 39, MCL 35.1092.

(8) The state fire marshal, with the approval of the council, shall review and monitor the state and federal standards relating to live fire training exercises in structures and make recommendations to the general industry safety standards commission for any new or modified standards necessary for the protection of firefighter trainees.

(9) The state fire marshal shall waive the examination requirements under this section and extend reciprocity certification to a firefighter from another state who seeks to work as a firefighter in this state if the firefighter was certified in the other state after successfully completing a program that meets or exceeds the standards for fire fighter I and fire fighter II set forth in "Standard for Fire Fighter Professional Qualifications", National Fire Protection Association standard no. 1001 by an international accreditation fire service organization.

(10) The presentation of records evidencing certification under subsection (9) shall automatically result in certification by this state.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 1987, Act 196, Eff. Oct. 1, 1988 ;-- Am. 1988, Act 458, Eff. Mar. 30, 1989 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006 ;-- Am. 2013, Act 166, Eff. Feb. 11, 2014 ;-- Am. 2015, Act 203, Imd. Eff. Nov. 30, 2015



Section 29.369a Training council; availability of writings to public.

Sec. 9a.

A writing prepared, owned, used, in the possession of, or retained by the council in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1980, Act 10, Imd. Eff. Feb. 14, 1980



Section 29.370 Training council; cooperation with other agencies, colleges and universities.

Sec. 10.

The council may enter into agreement with other agencies, colleges and universities to carry out the intent of this act.

History: 1966, Act 291, Eff. Jan. 1, 1968



Section 29.371 State fire marshal or training council; powers.

Sec. 11.

The state fire marshal or the council may:

(a) Visit and inspect any firefighter training school, or examine the curriculum or training procedures, for which application for approval has been made.

(b) Issue certificates to firefighter training schools qualifying under the regulations promulgated under this act.

(c) Authorize the issuance of certificates of graduation or diplomas by approved firefighter training schools to firefighters who have satisfactorily completed minimum courses of study.

(d) Cooperate with state, federal, and local fire agencies in establishing and conducting local or area schools or regional training centers for instruction and training of firefighters of this state and its cities, counties, townships, and villages.

(e) Make recommendations to the state fire marshal, the governor, and the legislature on matters pertaining to qualification and training of firefighters.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.372 Training council; executive secretary, appointment, term, duties, compensation.

Sec. 12.

There shall be an executive secretary of the council who shall be appointed by the council, and who shall hold office during the pleasure of the council. He shall perform such functions and duties as may be assigned to him by the council. He shall receive compensation and reimbursement for expenses within the amounts available by appropriation.

History: 1966, Act 291, Eff. Jan. 1, 1968



Section 29.373 Firefighters training fund; appropriations; limitations.

Sec. 13.

There is created in the state treasury the firefighters training fund from which the legislature shall appropriate an amount of money deemed necessary for the purposes of this act but appropriations from the firefighters training fund shall not exceed 75% of money paid into the fund.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.374 Training expenditures; reimbursement to counties; distribution.

Sec. 14.

(1) From the amount annually appropriated by law for the council, the council may request and the state fire marshal may approve annual training expenditures for the purposes of payments to counties to reimburse organized fire departments for firefighter training and other activities required under this act.

(2) The money approved under subsection (1) shall be disbursed to counties using a formula composed 70% of county population and 30% of square miles within the county. A minimum disbursement to each county may be requested by the council and approved by the state fire marshal.

(3) The chairperson of a firefighter training committee established in each county shall survey the training needs of organized fire departments in the county and shall distribute the money received by the county under this section as prioritized by the organized fire departments in the county. If money distributed to a county under this section for a fiscal year is not designated by the chairperson for distribution to organized fire departments in the county by January 1 of the fiscal year, the undesignated money shall be returned to the council for redistribution using the formula under subsection (2).

(4) Money shall be distributed under this section only to an organized fire department that has adhered to the standards established under this act for personnel recruited or trained by the organized fire department during the current and prior fiscal years.

History: 1966, Act 291, Eff. Jan. 1, 1968 ;-- Am. 2006, Act 213, Imd. Eff. June 19, 2006



Section 29.375 Application by local units for aid under act.

Sec. 15.

Any city, county, township or village which desires to receive aid pursuant to this act shall make application to the council for such aid.

History: 1966, Act 291, Eff. Jan. 1, 1968



Section 29.376 Training council; rules and regulations.

Sec. 16.

The council shall adopt rules and regulations in accordance with the provisions of Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.82 of the Compiled Laws of 1948, and subject to Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

History: 1966, Act 291, Eff. Jan. 1, 1968



Section 29.377 Effective date.

Sec. 17.

This act shall take effect January 1, 1968.

History: 1966, Act 291, Eff. Jan. 1, 1968






Act 307 of 1972 FIRE FIGHTING AND RESCUE TRAINING FACILITIES (29.381 - 29.381)

Section 29.381 Fire fighting and rescue training facilities.

Sec. 1.

A county, city, village or township may expend money from its general fund for the establishment, support, maintenance and conducting of local or area schools or regional training facilities for instruction and training of fire fighters of this state in fire fighting and rescue techniques. A school or training facility may be operated on a cooperative basis with any other county, city, village or township.

History: 1972, Act 307, Imd. Eff. Dec. 22, 1972






Act 69 of 1968 EXEMPTION OF FIREMEN FROM CARRYING CERTAIN PAPERS (29.391 - 29.391)

Section 29.391 Exemption of firemen from carrying certain papers.

Sec. 1.

Notwithstanding any provision of law to the contrary, any fireman while responding to or returning from a fire alarm or while actually engaged in fighting a fire shall be exempt from carrying on his person any certificate, license or any paper or writing required by law to be on his person or presented upon demand of a peace officer.

History: 1968, Act 69, Imd. Eff. May 28, 1968






Act 456 of 1988 IMMUNITY OF INSTRUCTORS (29.401 - 29.401)

Section 29.401 Liability for tort damages caused by instructional services.

Sec. 1.

An instructor certified, assigned, approved, or contracted under the fire fighters training council act of 1966, 1966 PA 291, MCL 29.361 to 29.377, to provide instructional services is not liable for tort damages caused by those instructional services if the tort damages are caused by the ordinary negligence of the instructor.

History: 1988, Act 456, Eff. Mar. 30, 1989 ;-- Am. 2006, Act 210, Imd. Eff. June 19, 2006






Act 457 of 1988 IMMUNITY OF INSTITUTIONS OF HIGHER EDUCATION AND HEALTH FACILITIES (29.411 - 29.412)

Section 29.411 Definitions.

Sec. 1.

As used in this act:

(a) “Health facility or agency” means that term as defined in article 17 of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.20101 to 333.22181 of the Michigan Compiled Laws.

(b) “Institution of higher education” means a college or university described in section 4, 5, or 6 of article VIII of the state constitution of 1963 or a junior college or community college established pursuant to section 7 of article VIII of the state constitution of 1963.

History: 1988, Act 457, Eff. Mar. 30, 1989



Section 29.412 Liability for tort damages caused by training or educational practices.

Sec. 2.

An institution of higher education or a health facility or agency, or an employee of an institution of higher education or health facility or agency, that participates in a training or educational program approved under the fire fighters training council act of 1966, 1966 PA 291, MCL 29.361 to 29.377, is not liable for tort damages caused by any primary or continuing training or educational practices by a person who participated in such program if the tort damages are caused by the ordinary negligence of the institution of higher education, health facility or agency, or employee.

History: 1988, Act 457, Eff. Mar. 30, 1989 ;-- Am. 2006, Act 211, Imd. Eff. June 19, 2006






E.R.O. No. 1997-2 EXECUTIVE REORGANIZATION ORDER (29.451 - 29.451)

Section 29.451 Transfer of certain inspection and administrative functions of the fire marshal division of the department of state police to department of consumer and industry services by type II transfer; transfer of state fire safety board from department of state police to department of consumer and industry services by type I transfer; transfer of certain functions related to the above ground storage tank program and the inspection of dry cleaning establishments from the department of state police to the department of environmental quality by type II transfer.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2 of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Fire Marshal Division of the Michigan Department of State Police performs certain inspection functions which are duplicative of or similar to those performed by the Department of Consumer and Industry Services and the Department of Environmental Quality; and

WHEREAS, the Department of Consumer and Industry Services is the primary state department with inspection and licensing responsibilities; and

WHEREAS, in Executive Orders 1995-18 and 1996-1 the Michigan Department of Environmental Quality assumed certain responsibilities for dry cleaning programs and underground storage tanks; and

WHEREAS, certain functions, duties and responsibilities assigned to the Fire Marshal Division of the Michigan Department of State Police can be more effectively organized and carried out under the supervision and direction of the Michigan Department of Consumer & Industry Services and Michigan Department of Environmental Quality; and

WHEREAS, it is in the best interest of Michigan citizens to have the Department of State Police concentrate its efforts and functions on its primary role of criminal investigations, arson investigations, and arson-related training activities; and

WHEREAS, by relieving the Fire Marshal Division of certain inspection and administrative functions, state police resources will be made available to perform core functions of the Department of State Police; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

A. Department of Consumer and Industry Services.

1. All of the authority, powers, duties, functions and responsibilities, including but not limited to the functions of budgeting, procurement and management related functions of the following Fire Marshal Division programs:

a) Fire safety inspections of adult foster care (MCL §400.711), correctional (MCL §791.762), and health care facilities (MCL §§330.1138 and 333.20156); and

b) Plan review and construction inspections of schools, colleges, universities, school dormitories (MCL §388.853), as well as adult foster care (MCL §400.711), correctional (MCL §791.762), and health care facilities (MCL §§330.1138 and 333.21056); and

c) Coordination of fire inspector training programs, including State Certified Fire Inspector School (SCFIS) and the biennial recertification of fire inspectors (MCL §29.2b); and

d) Fire alarm and fire suppression system installation, documentation and certification (MCL 29.26 - 33); and

e) Federally required fire inspections of certain health and mental care facilities, and

f) Inspection and certification of places of public assemblage (MCL 29.21c and 29.21d); and

g) Federal inspection requirements pursuant to the Hotel/Motel Fire Safety Act of 1990 (PL 101-391 of 1990); and

h) Fire drills in schools, colleges, universities and school dormitories (MCL §29.19); and

i) Fire extinguishing compound use approval (MCL §29.21b(b); and

j) Hazardous chemicals in the workplace (MCL §29.29p),

are hereby transferred from the Department of State Police to the Department of Consumer & Industry Services by a Type II transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All the statutory authority, powers, duties, functions and responsibilities granted to the Director of the State Police in Section 2 of Act No. 207 of the Public Acts of 1941, as amended, being Sections 29.2 of the Michigan Compiled Laws, which are related to the functions transferred by this Order, are hereby transferred from the Director of the Michigan Department of State Police to the Director of the Department of Consumer and Industry Services by a Type II transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

3. All of the statutory authority, powers, duties, functions and responsibilities of the State Fire Safety Board, including but not limited to those set forth in Act No. 207 of the Public Acts of 1941, as amended, being Section 29.1 et. seq. of the Michigan Compiled Laws, are hereby transferred from the Department of State Police to the Department of Consumer and Industry Services by a Type I transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

4. The Director of the Department of Consumer & Industry Services shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Consumer & Industry Services and all prescribed functions of rule making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, shall be transferred to the Director of the Department of Consumer & Industry Services.

5. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Fire Marshal Division and State Fire Safety Board for the activities transferred to the Department of Consumer & Industry Services by this Order are hereby transferred to the Department of Consumer & Industry Services.

6. The Director of the Department of Consumer & Industry Services shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

7. The Director of the Department of State Police and the Director of the Department of Consumer & Industry Services shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Fire Marshal Division.

8. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the states financial management system for the remainder of the fiscal year.

9. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

10. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

B. Department of Environmental Quality.

1. All of the statutory authority, powers, duties, functions and responsibilities, including but not limited to the functions of budgeting, procurement and related management functions of the following Fire Marshal Division programs:

a. The Above Ground Storage Tank Program (MCL §29.5c); and

b. The inspection of dry cleaning establishments (MCL §29.5i),

are hereby transferred from the Department of State Police to the Department of Environmental Quality by a Type II transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. The Director of the Michigan Department of Environmental Quality shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Michigan Department of Environmental Quality, and all related prescribed functions of rule-making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, are transferred to the Director of the Michigan Department of Environmental Quality.

3. The Director of the Department of Environmental Quality shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

4. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available to or to be made available to the activities, powers, duties, functions and responsibilities transferred to the Michigan Department of Environmental Quality by this Order are transferred to the Michigan Department of Environmental Quality.

5. The Director of the Michigan Department of Environmental Quality shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

6. The Director of the Michigan Department of State Police and the Director of the Michigan Department of Environmental Quality shall immediately initiate coordination to facilitate the transfers and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Michigan Department of Environmental Quality.

7. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the states financial management system for the remainder of the fiscal year

8. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

9. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Order shall become effective September 30, 1997.

History: 1997, E.R.O. No. 1997-2, Eff. Sept. 30, 1997






E.R.O. No. 1998-2 EXECUTIVE REORGANIZATION ORDER (29.461 - 29.461)

Section 29.461 Transfer of powers, duties, and administrative functions pertaining to storage and handling of certain hazardous liquids and gases from the department of state police to the department of environmental quality by type II transfer; transfer of the aboveground storage tank program from the department of state police to the department of environmental quality by type II transfer; transfer of certain powers, duties, and functions from the department of state police and state fire safety board to the department of environmental quality by type II transfer; renaming underground storage tank division as storage tank division.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2 of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Executive Order No. 1997-2 transferred the Aboveground Storage Tank Program (MCL 29.5c) from the Fire Marshal Division of the Michigan Department of State Police to the Michigan Department of Environmental Quality; and

WHEREAS, other regulatory statutes and administrative rules govern the storage and handling of hazardous materials not regulated under MCL 29.5c; and

WHEREAS, it is in the best interest of Michigan citizens to ensure that the storage and handling of these other hazardous materials are conducted in a safe and environmentally responsible manner; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to regulate the storage and handling of these hazardous materials within one department of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions and responsibilities, including but not limited to the functions of rulemaking, budgeting, procurement and related management functions of the following programs:

a. Promulgation and enforcement of administrative rules pertaining to the storage and handling of flammable and combustible liquids; liquefied petroleum gases; compressed natural gas vehicular fuel systems; and the production, storage and handling of liquefied natural gas (Section 3c(2) of Act No. 207 of Public Acts of 1941, as amended, being Section 29.3c(2) of the Michigan Compiled Laws); and

b. The Aboveground Storage Tank Program, Sections 5d, 5e, 5j, 5k, 5l, 5m, 5n and 5o of Act No. 207 of the Public Acts of 1941, as amended, being Sections 29.5d, 5e, 5j, 5k, 5l, 5m, 5n and 5o of the Michigan Compiled Laws;

are hereby transferred from the Department of State Police to the Department of Environmental Quality by a Type II transfer as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All the statutory authority, powers, duties, functions and responsibilities granted to the Director of the Department of State Police, the Department of State Police and the State Fire Safety Board in Section 2 and Section 3c of Act No. 207 of the Public Acts of 1941, as amended, being Sections 29.2 and 29.3c of the Michigan Compiled Laws, which are related to the functions transferred by this Order and paragraph B.1. of Executive Order 1997-2, are hereby transferred to the Director of the Department of Environmental Quality by a Type II transfer, as defined in Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

3. The Underground Storage Tank Division created by Executive Order 1994-7 and placed within the Department of Environmental Quality by Executive order 1995-18, is hereby renamed the "Storage Tank Division."

4. The Director of the Michigan Department of Environmental Quality shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Michigan Department of Environmental Quality, and all related prescribed functions of rule-making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, are transferred to the Director of the Michigan Department of Environmental Quality.

5. The Director of the Department of Environmental Quality shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

6. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available to or to be made available to the activities, powers, duties, functions and responsibilities transferred to the Michigan Department of Environmental Quality by this Order are transferred to the Michigan Department of Environmental Quality.

7. The Director of the Michigan Department of State Police and the Director of the Michigan Department of Environmental Quality shall immediately initiate coordination to facilitate the transfers and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Michigan Department of Environmental Quality.

8. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year

9. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

10. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Order shall become effective sixty (60) days after filing.

History: 1998, E.R.O. No. 1998-2, Eff. May 16, 1998






E.R.O. No. 2012-7 EXECUTIVE REORGANIZATION ORDER (29.462 - 29.462)

Section 29.462 Transfer of powers and duties relating to the aboveground storage tank program and the underground storage tank program from department of environmental quality to the bureau of fire services, department of licensing and regulatory affairs.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration; and

WHEREAS, Section 8 of Article V of the Michigan Constitution of 1963 provides that each principal department shall be under the supervision of the Governor, unless otherwise provided by the Constitution; and

WHEREAS, there is a continued need to reorganize functions among state departments to ensure efficient administration; and

WHEREAS, it is most efficient to house similar regulatory and license permitting agencies in a single department; and

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the powers and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEPARTMENT OF ENVIRONMENTAL QUALITY

A. Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, of the Department of Environmental Quality under the Aboveground Storage Tank (AST) Program, Sections 2, 2a, 3c (2 and 6), 5c, 5d, 5e, 5j, 5k, 5l, 5m, 5n and 5o of the Fire Prevention Code, 1941 PA 207, as amended, being Sections 29.2, 2a, 3c (2 and 6), 5c, 5d, 5e, 5j, 5k, 5l, 5m, 5n, and 5o of the Michigan Compiled Laws, MCL 29.451 to MCL 29.461, are transferred from the Department of Environmental Quality to the Bureau of Fire Services, Department of Licensing and Regulatory Affairs.

B. Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, of the Department of Environmental Quality under the Underground Storage Tank Program, created by Executive Reorganization Order 1994-4, Executive Order 1994-7, and 1994 PA 451, MCL 324.21101 through 324.21 113, are transferred from the Department of Environmental Quality to the Bureau of Fire Services, Department of Licensing and Regulatory Affairs.

C. The administration of Rule 336.1627, delivery vessels, vapor collection systems, of the Natural Resources and Environmental Protection Act NREPA, Act 451 of 1994, Part 55, specifically the acceptance and verification of documentation requirements described in the U.S. Environmental Protection Agency Method 27, is transferred from the Department of Environmental Quality to the Bureau of Fire Services, Department of Licensing and Regulatory Affairs. As part of this transfer, the Department of Environmental Quality will transfer to the Bureau of Fire Services, Department of Licensing and Regulatory Affairs, the Rule 627 database for tracking purposes. No administration of any other rules identified or referred to in Rule 336.1627 shall be transferred.

D. Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, used, held, employed, available, or to be made available to the Department of Environmental Quality for the activities, powers, duties, functions, and responsibilities transferred by this Order are transferred to the Department of Licensing and Regulatory Affairs.

E. The director of the Department of Licensing and Regulatory Affairs, after consultation with the Director of the Environmental Quality, shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Licensing and Regulatory Affairs.

F. Any authority, powers, duties and functions relative to the final agency decisions for cases arising under the authorities transferred under Section I., A.B. and C. of this Order are transferred from the Director of the Department of Environmental Quality to the Director of the Department of Licensing and Regulatory Affairs.

II. IMPLEMENTATION OF TRANSFERS

A. The directors of the departments impacted by this Order shall immediately initiate coordination to facilitate the transfers and shall develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved.

B. The directors of the departments impacted by this Order shall administer the functions transferred in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities under this Order.

C. The State Budget Director shall determine the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

III. MISCELLANEOUS

A. All rules, orders, contracts, plans, and agreements relating to the functions transferred to the Department of Licensing and Regulatory Affairs by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended, or rescinded.

B. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred to the Department of Licensing and Regulatory Affairs by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective 60 days after the filing of this Order.

History: 2012, E.R.O. No. 2012-7, Eff. Dec. 3, 2012






Act 138 of 1998 HAZARDOUS MATERIALS TRANSPORTATION ACT (29.471 - 29.480)

Section 29.471 Short title.

Sec. 1.

This act shall be known and may be cited as the “hazardous materials transportation act”.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.472 Definitions.

Sec. 2.

As used in this act:

(a) "Base state" means the state selected by a motor carrier according to the procedures established by the uniform program.

(b) "Base state agreement" means the agreement between participating states electing to register or permit motor carriers.

(c) "Department" means the department of environmental quality.

(d) "Fund" means the environmental pollution prevention fund created in section 11130 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11130.

(e) "Hazardous materials" means any of the following:

(i) "Hazardous waste" as that term is defined in section 11103 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11103.

(ii) "Liquid industrial by-product" as that term is defined in section 12101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.12101.

(f) "Motor carrier" means a person engaged in the transportation of hazardous materials by highway. Motor carrier includes a motor carrier's agents, officers, and representatives. Motor carrier does not include an individual operating under an exclusive lease to a motor carrier that is in compliance with this act.

(g) "Participating state" means a state electing to participate in the uniform program by entering a base state agreement.

(h) "Power unit" means a motor vehicle that provides motor power to the entire combination, or to the vehicle if a single unit.

(i) "Uniform application" means the uniform registration and permit application form established under the uniform program.

(j) "Uniform program" means the uniform state hazardous materials transportation registration and permit program established in the report submitted and amended pursuant to 49 USC 5119(b).

History: 1998, Act 138, Eff. Sept. 1, 1998 ;-- Am. 2013, Act 74, Eff. Oct. 1, 2013 ;-- Am. 2015, Act 225, Eff. Mar. 16, 2016



Section 29.473 Motor carrier; determination of base state designation; manner; registration; permit; filing application and fee; fleet liability coverage; notice of registration form and permit; temporary permit; expiration; exemption.

Sec. 3.

(1) A motor carrier shall determine its base state designation in the following manner:

(a) A motor carrier that has its principal place of business in this state shall designate this state as its base state.

(b) A motor carrier that has its principal place of business outside of this state shall determine its base state designation by the highest number of hazardous materials miles traveled among the states participating in the uniform program.

(2) Subject to section 10, a motor carrier that designates this state as its base state pursuant to subsection (1) shall register with and obtain a permit from the department prior to transporting hazardous materials within this state. A motor carrier that designates another participating state as its base state shall register with and obtain a permit from that state, with the appropriate fees paid for this state, prior to transporting hazardous materials in this state.

(3) A motor carrier required to register in this state shall file part I of the uniform application with the department and pay an administrative fee of $50.00 and the apportioned vehicle registration fee. The amount of the registration fee shall be calculated by the formula in section 4.

(4) A motor carrier required to obtain a permit in this state shall file part II of the uniform application with the department and pay a permit review fee of $500.00.

(5) A motor carrier shall have and maintain financial responsibility for bodily injury, property damage, or environmental damage to third parties caused by accidental occurrences arising from hazardous materials transportation activities of the motor carrier. The motor carrier shall have and maintain fleet liability coverage for accidental occurrences in an amount not less than $1,000,000.00 per occurrence for hazardous materials that are hazardous wastes and $750,000.00 per occurrence for hazardous materials that are liquid industrial by-product. However, a motor carrier with fleets including only vehicles under 10,000 pounds gross vehicle weight shall have and maintain fleet liability coverage for accidental occurrences in an amount not less than $300,000.00. Proof of the required domiciled fleet liability coverage shall be provided to and maintained by the Michigan public service commission in the department of licensing and regulatory affairs, with certification of proper coverage provided to the department. Demonstration of proof of the required nondomiciled fleet liability coverage shall be provided to and maintained with the Surface Transportation Board in the United States Department of Transportation. Fleet liability coverage not included under the authority of the Michigan public service commission or the Surface Transportation Board shall be demonstrated to the department by submittal of the document entitled "endorsement for motor carrier policies of insurance for public liability under section 29 or 30 of the motor carrier act of 1980" (OMB no. 2126-0008, form MCS-90).

(6) Upon a motor carrier's compliance with subsections (3), (4), and (5), the department shall issue a notice of registration form and a permit to the motor carrier. A notice of registration form and a permit shall include a unique number for each motor carrier assigned by the department.

(7) A motor carrier shall maintain a copy of the notice of registration form and the permit in each power unit used to transport hazardous materials in all participating states. The notice of registration form and the permit are not transferable between motor carriers or owners. The original notice of registration form or permit shall be maintained at the motor carrier's principal place of business as noted on the registration form or permit, and shall be available for inspection during normal business hours.

(8) Prior to entering the state, a motor carrier may obtain a temporary permit in lieu of a notice of registration form and a permit. The temporary permit expires 10 days after issuance, and the fee for a temporary permit is $100.00.

(9) A motor carrier transporting liquid industrial by-product generated on or from property or equipment in which he or she owns an interest is exempt from registration and permitting as required in this act, but remains subject to all other provisions of part 121 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.12101 to 324.12118, or any other applicable act or part.

History: 1998, Act 138, Eff. Sept. 1, 1998 ;-- Am. 2015, Act 225, Eff. Mar. 16, 2016



Section 29.474 Vehicle registration fee; calculation.

Sec. 4.

The apportioned vehicle registration fee required under section 3 shall be equal to the percentage of transportation in this state multiplied by the percentage of all hazardous materials transportation, multiplied by the total number of power units operated, multiplied by a per-vehicle fee of $50.00, and shall be calculated as follows:

(a) A motor carrier shall determine its percentage of transportation in this state by dividing the number of miles traveled in this state under the international registration plan during the previous year by the number of miles it traveled nationwide under the international registration plan. If a motor carrier operated only in this state, its percentage is 100%. If a motor carrier is not registered in the international registration plan, the motor carrier shall calculate the number of miles traveled using the method in the international registration plan. If a motor carrier operates more than 1 fleet under the international registration plan, the motor carrier may calculate each fleet's contribution to the motor carrier's total fee separately. A motor carrier who operated in another state under a reciprocal agreement with that state shall include the miles operated under the agreement as miles traveled in this state in calculating mileage under this section.

(b) A motor carrier shall determine its percentage of hazardous materials transportation using either of the following:

(i) For less than truckload shipments, it must divide the weight of all of the motor carrier's hazardous materials shipments transported during the previous year by the total weight of all shipments transported during the same year.

(ii) For truckload shipments, it must divide the total number of hazardous materials shipments during the previous year by the total number of all shipments transported during the same year.

(c) A motor carrier shall select the midpoint of the 10% range that most closely approximates the motor carrier's calculation of its hazardous materials transportation business, under either option in subdivision (b).

(d) A motor carrier may use data from its most recent complete fiscal year or the most recent calendar year in calculating the percentage required under this section.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.475 Collection and disposition of registration and permit fees; transfer of fund balance.

Sec. 5.

The registration and permit fees collected under this act shall be deposited into the fund. Any balance in the hazardous materials transportation permit fund on October 1, 2013 shall not lapse to the general fund but shall be transferred to the fund and the hazardous materials transportation permit fund shall be closed.

History: 1998, Act 138, Eff. Sept. 1, 1998 ;-- Am. 2013, Act 74, Eff. Oct. 1, 2013



Section 29.476 Agreements with federal agencies, national repository, or other states; reciprocal registration and permitting coordination; payments; development of forms, applications, and software.

Sec. 6.

(1) The department may enter into agreements with federal agencies, a national repository, or other participating states as needed to allow for the reciprocal registration and permitting of motor carriers. The agreements may include procedures for determining base states, the collection and distribution of fees, dispute resolution, the exchange of information for reporting and enforcement, and other provisions necessary to administer this act and the uniform program.

(2) The department shall confer with the department of state with the intent of coordinating the registration and permitting required under this act with other permitting and registration programs.

(3) The department, and, if appropriate under subsection (2), the department of state, may make payments to agencies of other participating states in the uniform program, for the purposes of reimbursement of apportioned registration permit fees.

(4) The department may develop the necessary forms, applications, and software required to implement this act.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.477 Inspection or examination of motor vehicle or facility; reproduction of evidentiary material; enforcement; compliance; violation; penalty; deposit of collected fines.

Sec. 7.

(1) The department or the department of state police may inspect or examine any motor vehicle or facility operated by a motor carrier, or conduct investigations, audits, or compliance reviews as necessary to determine compliance with this act and the uniform program, or to determine eligibility for registration or permitting under this act and the uniform program.

(2) The department or the department of state police may inspect and electronically reproduce any papers, books, records, documents, or other evidentiary material necessary to determine if a motor carrier is complying with this act and the uniform program, or to determine eligibility for registration or permitting under this act and the uniform program.

(3) The department, the department of state police, a local law enforcement agency, or the department of natural resources may enforce this act.

(4) Motor carriers under the jurisdiction of this act shall comply with all applicable provisions of the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.22, and all applicable provisions of the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106, as well as any other applicable requirements of law.

(5) A person who violates this act is responsible for a state civil infraction and shall be fined not more than $2,500.00. Fines collected pursuant to this act shall be deposited into the fund.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.478 Validity of registration; application for renewal; fee; annual certification of compliance; notice of change in name, principal place of business, or business telephone number.

Sec. 8.

(1) A registration issued under this act is valid for 1 year from the date a notice of registration form is issued and a permit issued under this act is valid for 3 years from the date issued or until a motor carrier fails to renew its registration, whichever occurs first. Application for renewal of a registration or permit shall be made at least 90 days prior to expiration. The fee for renewal shall be the same for an original registration or permit.

(2) A motor carrier with a valid permit shall annually certify that its current operations are not substantially different from its operations on the date the motor carrier obtained its permit and shall annually certify its compliance with all applicable laws and regulations in its application for renewal. Failure to comply with the certifications in part II of the uniform program is prohibited.

(3) A motor carrier whose name, principal place of business, or business telephone number has changed during the time a notice of registration or permit is effective shall notify the department of the change by submitting an amended registration or permit statement no later than 30 days after the change. Upon receipt, the department shall issue an amended notice of registration form or permit. The department shall not charge a fee for a change made under this subsection.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.479 Suspension or revocation of registration or permit; denial of application for registration or permit; conditions; actions of department; notice to motor carrier; written request for contested case hearing; reinstatement; issuance.

Sec. 9.

(1) The department shall immediately suspend or revoke a registration or permit, or deny an application for a registration or permit, upon determination of any of the following conditions:

(a) The motor carrier made a materially false or misleading statement in an application.

(b) The motor carrier's operation consists of 1 or more serious or repeated violations of the laws of this state.

(c) The motor carrier has been issued an unsatisfactory rating under the motor carrier rating system developed by the United States department of transportation.

(d) The motor carrier is under a current out of service order issued pursuant to the motor carrier safety act of 1963, 1963 PA 181, MCL 480.11 to 480.22, or an out of service order issued by the United States department of transportation.

(e) The motor carrier does not maintain the appropriate level of financial liability coverage mandated by the laws of this state.

(2) If the department determines that any of the conditions of subsection (1)(a) through (e) exist, the department shall do 1 of the following, as appropriate:

(a) Suspend or revoke a notice of registration or permit previously issued under this act.

(b) Suspend or revoke the hazardous materials transportation operations in this state by a motor carrier operating under a registration or permit issued by another participating state.

(c) Deny an application for registration or permit by a motor carrier.

(3) Upon revocation, suspension, or application denial, the department shall notify the motor carrier, in writing, by certified mail, of the reasons for suspension, revocation, or application denial, and indicate the steps necessary for reinstatement. In the case of a suspension, the department shall also indicate the date by which compliance is required prior to a revocation being issued. The department shall also indicate the steps provided for appeal of the suspension, revocation, or application denial.

(4) Upon notification of suspension, revocation, or application denial, a motor carrier may submit a written request for a contested case hearing pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, with the department, by certified mail, within 10 days of receipt of the notice of suspension, revocation, or application denial. A contested case hearing shall be scheduled within 30 days of the receipt of the request for a contested case hearing, and shall be held in the city of Lansing.

(5) The department may reinstate a notice of registration form or permit that was suspended pursuant to this section if the department is satisfied that the violations causing the suspension have been corrected and the motor carrier's operations have changed sufficiently to prevent further occurrences of the violations.

(6) The department may issue a notice of registration form or permit that was previously denied to a motor carrier if the department is satisfied that the violations causing the denial have been corrected and the motor carrier's operations have changed sufficiently to prevent further occurrences of the violations.

History: 1998, Act 138, Eff. Sept. 1, 1998



Section 29.480 Preemption of local programs; motor vehicles not subject to act; completion of uniform application; information as private data; release of information.

Sec. 10.

(1) This act preempts and supersedes hazardous materials transportation registration or permitting programs administered by any city, village, township, county, or other political subdivision of this state.

(2) Motor vehicles owned and operated by a local, state, or federal government, or any other political subdivision, are not subject to this act.

(3) A motor carrier that holds a valid permit in compliance with part 111 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11101 to 324.11152, on the effective date of this act, shall, upon expiration of that permit, submit a completed uniform application to the department.

(4) The following data submitted on a uniform application pursuant to this act are private data and not subject to the provisions of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246:

(a) Information related to a motor carrier's customers and service provided to specific customers.

(b) Financial balance sheet and income statement data.

(c) Ownership and debt liability data.

(d) Information related to a motor carrier's parent companies, affiliates, and subsidiaries.

(5) Notwithstanding subsection (4), for the purposes of administering the uniform program, the department may release any information on individuals or motor carriers to the United States department of transportation, any other participating state or state agency, or to the national repository established under the uniform program.

History: 1998, Act 138, Eff. Sept. 1, 1998






Act 56 of 2009 FIRE SAFETY STANDARD AND FIREFIGHTER PROTECTION ACT (29.491 - 29.513)

Section 29.491 Short title.

***** 29.491 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 1.

This act shall be known and may be cited as the "fire safety standard and firefighter protection act".

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.493 Definitions.

***** 29.493 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 3.

As used in this act:

(a) "Agent" means a stamping agent, as defined in section 2 of the tobacco products tax act, MCL 205.422.

(b) "ASTM" means ASTM international, formerly the American society for testing and materials.

(c) "Cigarette" means that term as defined in section 2 of the tobacco products tax act, MCL 205.422.

(d) "Department" means the department of energy, labor, and economic growth.

(e) "Director" means the director of the department.

(f) "Manufacturer" means any of the following:

(i) A manufacturer as defined in section 2 of the tobacco products tax act, MCL 205.422.

(ii) The first purchaser of gray market cigarettes, as that term is defined in section 2 of the tobacco products tax act, MCL 205.422, if that purchaser intends to resell the cigarettes in the United States.

(iii) A successor to a person described in subparagraph (i) or (ii).

(g) "New York fire safety standards for cigarettes" means the New York executive law, section 156-c, and the New York fire safety standards for cigarettes, New York compilation of codes, rules, and regulations, title 19, sections 429.1 to 429.10.

(h) "Quality control and quality assurance program" means laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing of cigarettes and ensure that testing repeatability remains within the required repeatability values stated in section 5(2)(g) for all test trials used to certify cigarettes under this act.

(i) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95% of the time.

(j) "Retail dealer" means a retailer, as that term is defined in section 2 of the tobacco products tax act, MCL 205.422.

(k) "Sale" means that term as defined in section 2 of the tobacco products tax act, MCL 205.422.

(l) "Secondary wholesaler" means that term as defined in section 2 of the tobacco products tax act, MCL 205.422.

(m) "Sell" means to sell or to offer or agree to sell.

(n) "Tobacco products tax act" means the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436.

(o) "Unclassified acquirer" means that term as defined in section 2 of the tobacco products tax act, MCL 205.422.

(p) "Wholesale dealer" means a wholesaler, as that term is defined in section 2 of the tobacco products tax act, MCL 205.422.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.495 Cigarettes; testing requirements.

***** 29.495 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 5.

(1) Except as provided in subsection (12), a person shall not sell cigarettes in this state or sell cigarettes to a person located in this state unless the cigarettes are tested in accordance with the test method described in subsection (2), the cigarettes meet the performance standard described in subsection (3), the manufacturer has filed a written certification with the department under section 7, and the cigarettes are marked in compliance with section 11.

(2) All of the following apply to the testing of cigarettes for the purposes of this section:

(a) Except as provided in subsection (7), testing of cigarettes is conducted in accordance with ASTM standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes".

(b) Testing is conducted on 10 layers of filter paper.

(c) Forty replicate tests compose a complete test trial for each cigarette tested.

(d) The performance standard described in subsection (3) is only applied to a complete test trial.

(e) Testing is conducted by a laboratory that is accredited pursuant to standard ISO/IEC 17025:2005 of the international organization for standardization or other comparable accreditation standard required by the department.

(f) A laboratory conducting testing has implemented a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results.

(g) The repeatability value of the testing results is 0.19 or less.

(3) When a cigarette is tested under subsection (2), no more than 25% of the cigarettes tested in a test trial shall exhibit full-length burns.

(4) This section does not require additional testing if cigarettes are tested consistently with this act for any other purpose.

(5) Any testing performed or sponsored by the department to determine a cigarette's compliance with the performance standard described in subsection (3) must comply with this section.

(6) A cigarette listed in a certification submitted under section 7 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard described in subsection (3) must have at least 2 nominally identical bands on the paper surrounding the tobacco column, with at least 1 complete band located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, the cigarette must have at least 2 bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column or, for nonfiltered cigarettes, 10 millimeters from the labeled end of the tobacco column.

(7) A manufacturer of a cigarette that the department determines cannot be tested in compliance with subsection (2)(a) shall propose a test method and performance standard for the cigarette to the department. If the department approves of the proposed test method and determines that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (3), the manufacturer may employ that test method and performance standard to certify the cigarette under section 7. If the department determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this act and the department finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, the department shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the department demonstrates a reasonable basis why the alternative test should not be accepted. All other applicable requirements of this section apply to the manufacturer.

(8) A manufacturer shall maintain copies of the reports of all tests conducted under this act on all cigarettes offered for sale in this state for a period of 3 years and make copies of these reports available to the department or the attorney general upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request from the department or the attorney general is subject to a civil fine of not more than $10,000.00 for each day after the sixtieth day that the manufacturer does not make the copies available to the department or the attorney general.

(9) The department may adopt a subsequent ASTM standard test method for measuring the ignition strength of cigarettes if it finds that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with the ASTM standard described in subsection (2)(a) and the performance standard described in subsection (3).

(10) The department shall implement this section in accordance with the implementation and substance of the New York fire safety standards for cigarettes.

(11) The department shall review the effectiveness of this section and report every 3 years to the legislature the department's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this act. The department shall submit the report and legislative recommendations no later than the first June 30 following the conclusion of each 3-year period.

(12) This section does not prohibit any of the following:

(a) A wholesale or retail dealer from selling its existing inventory of cigarettes if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes before the effective date of this act and the wholesale or retail dealer can establish that the inventory was purchased before the effective date of this act in comparable quantity to the inventory purchased during the same period of the preceding year.

(b) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subdivision, "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of those cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for that assessment.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.497 Certification or recertification.

***** 29.497 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 7.

(1) A manufacturer shall certify cigarettes for the purposes of this act by submitting a written certification to the department attesting that each cigarette listed in the certification has been tested in compliance with section 5 and that each cigarette listed in the certification meets the performance standard described in section 5(3).

(2) A manufacturer shall include in the certification described in subsection (1) all of the following information for each cigarette listed in the certification:

(a) Its brand or the trade name on the package.

(b) Its style, such as light or ultra light.

(c) Its length in millimeters.

(d) Its circumference in millimeters.

(e) Its flavor, such as menthol or chocolate, if applicable.

(f) Whether it is a filter or nonfilter cigarette.

(g) A package description, such as soft pack or box.

(h) The package markings under section 11.

(i) If it is a person other than the manufacturer, the name, address, and telephone number of the laboratory that conducted the test of the cigarette.

(j) The date that the testing of the cigarette occurred.

(3) The department shall make the certifications submitted to it under subsection (1) available to the attorney general and the department of treasury for the purpose of ensuring compliance with this act or any other purpose consistent with this act.

(4) A manufacturer must recertify any cigarette certified under this section every 3 years.

(5) If a manufacturer makes a change to a cigarette certified pursuant to this section that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this act, a person shall not sell that cigarette in this state until the manufacturer retests the cigarette under section 5 and maintains records of that retesting as required under section 5(8). A person shall not sell in this state an altered cigarette that does not meet the performance standard described in section 5(3).

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.499 Fees; fire safety standard and firefighter protection act enforcement fund.

***** 29.499 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 9.

(1) At the time it submits a written certification or recertification under section 7, a manufacturer shall pay to the department a fee of $1,250.00 for each brand family of cigarette listed in the certification. A fee paid for a brand family under this subsection applies to all cigarettes within the brand family listed in the certification and to any new cigarette in that brand family certified during the 3-year certification period for which the fee is paid.

(2) The fire safety standard and firefighter protection act enforcement fund is created within the state treasury. The department shall deposit fees paid under this section into the fund. The state treasurer may receive money or other assets from any other source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments. Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund. The department shall be the administrator of the fund for auditing purposes. The department shall expend money from the fund, upon appropriation, only for processing, testing, enforcement, and oversight activities under this act.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.501 Marking.

***** 29.501 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 11.

(1) A manufacturer shall mark any cigarettes certified by the manufacturer under section 7 to indicate compliance with the requirements of section 5. The marking shall be in 8-point type or larger and consist of 1 of the following:

(a) Modification of the product UPC to include a visible mark printed at or around the area of the UPC. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, debossed, or printed in conjunction with the UPC.

(b) A visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap.

(c) Printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this act.

(2) A manufacturer shall use the same marking on all brands marketed by that manufacturer and apply that marking uniformly on all packs, cartons, cases, and other packages of its cigarettes.

(3) A manufacturer shall notify the department which marking the manufacturer has selected under subsection (1) for its cigarettes.

(4) Before certification of any cigarette under section 7, a manufacturer must submit a request to the department for approval of its proposed marking. Subject to subsection (5), when it receives a request under this subsection, the department shall approve or disapprove the marking submitted. A proposed marking is considered approved by the department if the department fails to approve or disapprove of the proposed marking within 10 business days after receiving a request for approval of that proposed marking under this subsection.

(5) The department shall approve of any marking submitted to it under subsection (4) if the marking meets either of the following:

(a) The marking includes the acronym "FSC", signifying that the cigarettes are fire standards compliant under the New York fire safety standards for cigarettes.

(b) The marking is in use and approved for sale in New York pursuant to the New York fire safety standards for cigarettes.

(6) A manufacturer shall not modify a marking approved by the department under subsection (4) unless the manufacturer submits a request to the department for approval of the modification. When it receives a request under this subsection, the department shall approve or disapprove the modification to the marking submitted. A modification to a marking is considered approved by the department if the department fails to approve or disapprove the modification within 10 business days after receiving a request for approval of that modification under this subsection.

(7) A manufacturer certifying cigarettes under section 7 shall provide a copy of the certification to each wholesale dealer, unclassified acquirer, and agent to which the manufacturer sells cigarettes and shall provide sufficient copies of an illustration of the package marking utilized by the manufacturer under this section for each secondary wholesaler and retail dealer to which the wholesale dealer, unclassified acquirer, or agent sells cigarettes. A wholesale dealer or agent shall provide a copy of package markings received from a manufacturer under this subsection to each secondary wholesaler and retail dealer to which it sells cigarettes. A wholesale dealer, unclassified acquirer, agent, secondary wholesaler, or retail dealer shall permit the department, the department of treasury, the attorney general, and their employees to inspect markings of cigarette packaging marked under this section.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.503 Violation; civil fines; limitation; additional remedies; cigarette fire safety standard and firefighter protection act fund.

***** 29.503 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 13.

(1) A manufacturer, wholesale dealer, agent, or any other person other than a retail dealer that knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of section 5 of this act is subject to a civil fine of not more than $100.00 for each pack of those cigarettes sold or offered for sale. However, the aggregate liability of a person for civil fines under this subsection for multiple violations that arise during any 30-day period shall not exceed $100,000.00.

(2) A retail dealer that knowingly sells or offers to sell cigarettes in violation of section 5 of this act is subject to a civil fine of not more than $100.00 for each pack of those cigarettes sold or offered for sale. However, the aggregate liability of a retail dealer for civil fines under this subsection for multiple violations that arise during any 30-day period shall not exceed $25,000.00.

(3) In addition to any penalty prescribed by law, a person engaged in the manufacture of cigarettes that knowingly makes a false certification under section 7 is subject to a civil fine of not less than $75,000.00 and not more than $100,000.00.

(4) Except as provided in subsection (1), (2), or (3), a person that violates this act is subject to a civil fine of not more than $1,000.00 for the first violation and a civil fine of not more than $5,000.00 for each subsequent violation.

(5) In addition to any other remedy provided by law, the department or attorney general may commence an action against a person who violates this act or rules promulgated under this act. The court in an action brought under this subsection may order 1 or more of the following forms of relief for each violation:

(a) Injunctive or other equitable relief, as appropriate.

(b) Enforcement costs relating to the violation or any other actual damages sustained by this state that are caused by the violation.

(c) Reasonable attorney fees and costs.

(6) The cigarette fire safety standard and firefighter protection act fund is created within the state treasury. All civil fines recovered under this section shall be deposited in the fund. The state treasurer may receive money or other assets from any other source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments. Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund. The department shall be the administrator of the fund for auditing purposes. The department shall expend money from the fund, upon appropriation, only for fire safety and prevention programs.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.505 Rules.

***** 29.505 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 15.

The department may promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, necessary to implement and enforce this act.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.507 Examination of books, papers, invoices, and other records.

***** 29.507 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 17.

To enforce the provisions of this act, the attorney general, the department of treasury, the department, or their duly authorized representatives; the state fire marshal; the commanding officer, or a uniformed firefighter acting under the orders and direction of the commanding officer, of the fire department of a city, village, township, or county; or any law enforcement personnel may examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale and the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale must give the attorney general, the department of treasury, the department, or their duly authorized representatives; the state fire marshal; the commanding officer, or a uniformed firefighter acting under the orders and direction of the commanding officer, of the fire department of a city, village, township, or county; or any law enforcement personnel the means, facilities, and opportunity to conduct the examinations authorized under this section.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.509 Exception.

***** 29.509 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 19.

This act does not prohibit any person from manufacturing or selling cigarettes that do not meet the requirements of section 5 if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person has taken reasonable steps to ensure that those cigarettes will not be sold or offered for sale to persons located in this state.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.511 Repeal of act; conditions.

***** 29.511 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 21.

This act is repealed on the date that the director notifies the secretary of state in writing that a federal reduced cigarette ignition propensity standard that preempts this act has been adopted and is in effect.

History: 2009, Act 56, Eff. Jan. 1, 2010



Section 29.513 Adoption or enforcement of local law, ordinance, resolution, or rule; conflict.

***** 29.513 THIS SECTION IS REPEALED BY ACT 56 OF 2009 ON THE DATE THAT THE DIRECTOR NOTIFIES THE SECRETARY OF STATE IN WRITING THAT A FEDERAL REDUCED CIGARETTE IGNITION PROPENSITY STANDARD THAT PREEMPTS THIS ACT HAS BEEN ADOPTED AND IS IN EFFECT: See 29.511 *****

Sec. 23.

A city, county, township, or village may not adopt or enforce a local law, ordinance, resolution, or rule that duplicates, extends, revises, or conflicts with any provision of this act or purports to regulate the subject matter of this act.

History: 2009, Act 56, Eff. Jan. 1, 2010









Chapter 30 - Civilian Defense

Act 83 of 1943 MICHIGAN CIVIL DEFENSE ACT (30.1 - 30.19)



Act 10 of 1942 (1st Ex. Sess.) BLACKOUTS AND AIR RAID PROTECTION (30.21 - 30.23)



Act 13 of 1942 (1st Ex. Sess.) TRAFFIC, BLACKOUTS, AND AIR RAIDS (30.31 - 30.41)



Act 366 of 1941 SABOTAGE PREVENTION ACT (30.51 - 30.64)



Act 14 of 1942 (1st Ex. Sess.) PROTECTION OF STATE PROPERTY (30.71 - 30.73)



Act 39 of 1950 (Ex. Sess.) SECURITY INVESTIGATION DIVISION (30.101 - 30.105)



Act 43 of 1950 (Ex. Sess.) BLOOD TYPING PROGRAM (30.151 - 30.153)



Act 203 of 1951 CIVILIAN DEFENSE (30.201 - 30.204)

Section 30.201-30.203 Repealed. 1953, Act 154, Imd. Eff. June 2, 1953.



Section 30.204 Civilian defense organization; persons prohibited from employment; loyalty oath, form.

Sec. 4.

No person shall be employed or associated in any capacity in any civilian defense organization established under this act who advocates a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for civilian defense shall, before entering upon his duties, take an oath, in writing, before a person authorized to administer oaths in this state, which oath shall be substantially as follows:

“I, ............................., do solemnly swear (or affirm) that I will support and defend the constitution of the United States and the constitution of the state of Michigan, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter.

“And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of civilian defense organization) I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence.”

History: 1951, Act 203, Imd. Eff. June 14, 1951






Act 154 of 1953 CIVIL DEFENSE PROTECTION (30.221 - 30.233)



Act 151 of 1953 INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT (30.261 - 30.261)

Section 30.261 Interstate disaster compact.

Sec. 1.

The legislature of this state hereby ratifies a compact on behalf of the state of Michigan with any other state legally joining therein in the form substantially as follows:

The contracting states solemnly agree:

Article 1. The purpose of this compact is to provide mutual aid among the states in meeting an emergency or disaster, including fire, flood, snow, ice, windstorm, wave action, water contamination requiring emergency action to avert danger or damage, utility failure, hazardous radiological incident, major transportation accident, epidemic, air, contamination, blight, drought, infestation, explosion, or hostile military or paramilitary action. The prompt, full, and effective utilization of the resources of the respective states, including resources available from the United States government or any other source, are essential to the safety, care, and welfare of the people of the respective states in the event of enemy action, and any other resources, including personnel, equipment, or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the emergency management agencies or similar bodies of the state that are parties to this compact. The directors of emergency management of all party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article 2. It shall be the duty of each party state to formulate disaster preparedness plans and programs for application within the state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available for disasters. In carrying out disaster preparedness plans and programs, the party states shall so far as possible provide and follow uniform standards, practices, and rules and regulations, including:

(a) Insignia, arm bands, and any other distinctive articles to designate and distinguish the different disaster relief forces.

(b) Blackouts and practice blackouts, drills, mobilization of disaster relief forces, and other tests and exercises.

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith.

(d) The effective screening or extinguishing of all lights and lighting devices and appliances.

(e) Shutting off water mains, gas mains, electric power connections, and the suspension of all other utility services.

(f) All materials or equipment used or to be used for disaster preparedness purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party states.

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic prior, during, and subsequent to drills or attacks.

(h) The safety of public meetings or gatherings.

(i) Mobile support units.

Article 3. Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof: Provided, That it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for the state. Each party state shall extend to the disaster relief forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges, and immunities as if they were performing their duties in the state in which normally employed or rendering services. Disaster relief forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency management authorities of the state receiving assistance.

Article 4. Whenever any person holds a license, certificate, or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical, or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster, and such state shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered.

Article 5. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be criminally liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article 6. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among 2 or more states may differ from that appropriate among other states party to this compact, this instrument contains elements of a broad base common to all states, and nothing contained in this compact shall preclude a state from entering into supplementary agreements with another state or states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation, and communications personnel, equipment, and supplies.

Article 7. Each party state shall provide for the payment of compensation and death benefits to injured members of the disaster relief forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article 8. Any party state rendering aid to another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests: Provided, That any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan equipment or donate such services to the receiving party state without charge or cost: And provided further, That any 2 or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying disaster relief forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state, and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article 9. Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local disaster relief areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of evacuees to other areas or the brining in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster, the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10. This compact shall be available to any state, territory or possession of the United States and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article 11. The committee established pursuant to article 1 of this compact may request the emergency management agency of the United States government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article 12. This compact shall become operative immediately upon its ratification by any state as between it and any other state so ratifying, and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the emergency management agency and other appropriate agencies of the United States government.

Article 13. This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until 30 days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article 14. This compact shall be construed to effectuate the purposes stated in article 1 hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article 15. (1) This article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact. Nothing contained in this article or in any supplementary agreement made in implementation thereof shall be construed to abridge, impair, or supersede any other provision of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide, a supplementary agreement in implementation of this article may modify, expand, or add to any such obligation as among the parties to the supplementary agreement.

(2) In addition to the occurrences, circumstances, and subject matters to which preceding articles of this compact make it applicable, this compact and the authorizations, entitlements, and procedures thereof shall apply to:

(a) Searches for and rescue of persons who are lost, marooned, or otherwise in danger.

(b) Action useful in coping with disasters arising from any cause or designed to increase capability to cope with any such disasters.

(c) Incidents, or the imminence thereof, which endanger the health or safety of the public and which require the use of special equipment, trained personnel, or personnel in larger numbers than are locally available in order to reduce, counteract, or remove the danger.

(d) The giving and receiving of aid by subdivisions of party states.

(e) Exercises, drills, or other training or practice activities designed to aid personnel to prepare for, cope with, or prevent any disaster or other emergency to which this compact applies.

(3) Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency of any 2 or more party states or of their subdivisions. Any joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such a joint agency, when rendering aid pursuant to this compact, shall have the same rights, authority, and immunity as personnel of party states.

(4) Nothing in this article shall be construed to exclude from the coverage of articles 1 to 14 of this compact any matter which, in the absence of this article, could reasonably be construed to be covered thereby.

History: 1953, Act 151, Imd. Eff. June 2, 1953 ;-- Am. 1981, Act 156, Imd. Eff. Nov. 19, 1981






Act 236 of 1962 GIFTS OR GRANTS FOR CIVILIAN DEFENSE; TRANSFER OF POWERS AND DUTIES (30.309 - 30.310a)

Section 30.309 Gift or grant for civil defense; control of fund, appropriation.

Sec. 9.

The governor of the state of Michigan is hereby authorized to accept on behalf of the state any gift or grant offered to it by a county, city, village or from any local civilian defense council and to take appropriate action to the end that such funds shall be used in accordance with the terms and conditions of the gift or grant.

A gift or grant which may be made for the purpose of providing a fund with which to match contributions of federal funds available for the acquisition of civilian defense organizational equipment and protective facilities shall constitute a fund which is hereby declared to be the source which the state of Michigan may lawfully devote to the purpose of matching said federal contributions. All gifts or grants so received shall be promptly forwarded to the state treasurer and credited to the general fund and shall be deposited by him in the state treasury, to be disbursed in accordance with the provisions of this act upon approval of release of the appropriation by the state director of civil defense, subject to the approval of the state administrative board.

The state director of civil defense is designated as the official responsible for the general supervisory control of the fund herein established and is authorized to take such steps, subject to the approval of the administrative board, as may be necessary to make federal funds available for the acquisition of civilian defense organizational equipment and for shelters and other protective facilities.

The fund hereby created is hereby appropriated, subject to the approval of the state administrative board for the purposes stipulated in the several gifts or grants whereby the same was accumulated and such federal contributions as may be received are hereby appropriated for the purposes for which granted.

History: 1962, Act 236, Imd. Eff. July 17, 1962



Section 30.310 Office of civil defense; abolition and transfer of powers, duties, and functions to state police; records, files, and other property; hearings, orders, rules, and regulations; funds.

Sec. 10.

All of the powers, duties and functions now vested by law in the Michigan office of civil defense are hereby transferred to and vested in the Michigan state police as of July 1, 1962. The Michigan office of civil defense as a separate department of the executive branch of state government is abolished as of June 30, 1962. The Michigan state police commissioner shall occupy the position of director of civil defense and shall be vested with and have the responsibilities of administering and directing state civil defense operations. He shall cooperate with all regional, county and local offices of civil defense as well as with all police and sheriff departments of the state having duties and functions of civil defense operations. The provisions of Act No. 154 of the Public Acts of 1953, as amended, not inconsistent with the provisions of this section shall remain in full force and effect.

All the records, files and other property, including property entrusted to the state by the federal government, belonging to the Michigan office of civil defense shall be transferred to the Michigan state police and shall be continued as part of the records, files and property of the Michigan state police.

All hearings and proceedings of whatever nature now pending before the Michigan office of civil defense shall not be abated, but shall be transferred to the Michigan state police, without notice to interested parties and shall be conducted in the same manner and determined in accordance with the provisions of laws concerning such hearings and proceedings. All orders, rules and regulations of the Michigan office of civil defense shall continue in effect as though the transfer were not made, and to the extent applicable they shall be binding upon the Michigan state police. The Michigan state police commissioner shall in his discretion have full power and authority to issue orders and promulgate rules and regulations for the purpose of administration and preparation of a plan of civil defense for this state, and shall have full power and authority to amend, alter, vacate or rescind any such orders, rules or regulations now in effect.

All funds, including funds received by the Michigan office of civil defense from the federal government, heretofore allocated and necessary to carry out all the powers, duties and responsibilities of the Michigan office of civil defense are transferred to the Michigan state police. The commissioner of Michigan state police shall charge civil defense funds with all expenses of the Michigan state police which are incurred in the performance of civil defense functions whether incurred by the civil defense division or not. It is the intent of the legislature that civil defense funds be used for all properly chargeable expenses of the Michigan state police, including without limitation, the proportionate share of the costs of operations and communications, traffic and safety, training and personnel and other divisions of the Michigan state police.

History: 1962, Act 236, Imd. Eff. July 17, 1962



Section 30.310a Civil defense appropriation; allotment prior to executive reorganization.

Sec. 10a.

Notwithstanding the provisions of Act No. 125 of the Public Acts of 1958, executive reorganization plan No. 1 of 1962 may be effective by executive order not later than August 1, 1962 and until that date the controller of the department of administration is authorized to allot from the appropriations made in section 1 of this act to the Michigan state police for civil defense purposes such amount as is necessary to operate the Michigan office of civil defense.

History: 1962, Act 236, Imd. Eff. July 17, 1962






E.R.O. No. 1962-1 EXECUTIVE REORGANIZATION ORDER (30.321 - 30.326)



Act 390 of 1976 EMERGENCY MANAGEMENT ACT (30.401 - 30.421)

Section 30.401 Short title.

Sec. 1.

This act shall be known and may be cited as the “emergency management act”.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.402 Definitions.

Sec. 2.

As used in this act:

(a) “Chief executive official” means:

(i) In the case of a county with an elected county executive, the county executive.

(ii) In the case of a county without an elected county executive, the chairperson of the county board of commissioners, or the appointed administrator designated by appropriate enabling legislation.

(iii) In the case of a city, the mayor or the individual specifically identified in the municipal charter.

(iv) In the case of a township, the township supervisor.

(v) In the case of a village, the village president or the individual specifically identified in the village charter.

(b) “Council” means the Michigan emergency management advisory council.

(c) “Department” means the department of state police.

(d) “Director” or “state director of emergency management” means the director of the department of state police or his or her designee.

(e) “Disaster” means an occurrence or threat of widespread or severe damage, injury, or loss of life or property resulting from a natural or human-made cause, including, but not limited to, fire, flood, snowstorm, ice storm, tornado, windstorm, wave action, oil spill, water contamination, utility failure, hazardous peacetime radiological incident, major transportation accident, hazardous materials incident, epidemic, air contamination, blight, drought, infestation, explosion, or hostile military action or paramilitary action, or similar occurrences resulting from terrorist activities, riots, or civil disorders.

(f) “Disaster relief forces” means all agencies of state, county, and municipal government, private and volunteer personnel, public officers and employees, and all other persons or groups of persons having duties or responsibilities under this act or pursuant to a lawful order or directive authorized by this act.

(g) “District coordinator” means the state police emergency management division district coordinator.

(h) “Emergency” means any occasion or instance in which the governor determines state assistance is needed to supplement local efforts and capabilities to save lives, protect property and the public health and safety, or to lessen or avert the threat of a catastrophe in any part of the state.

(i) “Emergency management coordinator” means a person appointed pursuant to section 9 to coordinate emergency management within the county or municipality. Emergency management coordinator includes a civil defense director, civil defense coordinator, emergency services coordinator, emergency program manager, or other person with a similar title and duties.

(j) “Local state of emergency” means a proclamation or declaration that activates the response and recovery aspects of any and all applicable local or interjurisdictional emergency operations plans and authorizes the furnishing of aid, assistance, and directives under those plans.

(k) “Michigan emergency management plan” means the plan prepared and maintained by the emergency management division of the department and signed by the governor.

(l) “Municipality” means a city, village, or township.

(m) “Person” means an individual, partnership, corporation, association, governmental entity, or any other entity.

(n) “Political subdivision” means a county, municipality, school district, or any other governmental unit, agency, body, board, or commission which is not a state department, board, commission, or agency of state government.

(o) “Rule” means a rule promulgated pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

(p) “State of disaster” means an executive order or proclamation that activates the disaster response and recovery aspects of the state, local, and interjurisdictional emergency operations plans applicable to the counties or municipalities affected.

(q) “State of emergency” means an executive order or proclamation that activates the emergency response and recovery aspects of the state, local, and interjurisdictional emergency operations plans applicable to the counties or municipalities affected.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.403 Responsibility of governor; executive orders, proclamations, and directives; declaration, duration, and termination of state of disaster or state of emergency; contents and dissemination of executive order or proclamation.

Sec. 3.

(1) The governor is responsible for coping with dangers to this state or the people of this state presented by a disaster or emergency.

(2) The governor may issue executive orders, proclamations, and directives having the force and effect of law to implement this act. Except as provided in section 7(2), an executive order, proclamation, or directive may be amended or rescinded by the governor.

(3) The governor shall, by executive order or proclamation, declare a state of disaster if he or she finds a disaster has occurred or the threat of a disaster exists. The state of disaster shall continue until the governor finds that the threat or danger has passed, the disaster has been dealt with to the extent that disaster conditions no longer exist, or until the declared state of disaster has been in effect for 28 days. After 28 days, the governor shall issue an executive order or proclamation declaring the state of disaster terminated, unless a request by the governor for an extension of the state of disaster for a specific number of days is approved by resolution of both houses of the legislature. An executive order or proclamation issued pursuant to this subsection shall indicate the nature of the disaster, the area or areas threatened, the conditions causing the disaster, and the conditions permitting the termination of the state of disaster. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and shall be promptly filed with the emergency management division of the department and the secretary of state, unless circumstances attendant upon the disaster prevent or impede its prompt filing.

(4) The governor shall, by executive order or proclamation, declare a state of emergency if he or she finds that an emergency has occurred or that the threat of an emergency exists. The state of emergency shall continue until the governor finds that the threat or danger has passed, the emergency has been dealt with to the extent that emergency conditions no longer exist, or until the declared state of emergency has been in effect for 28 days. After 28 days, the governor shall issue an executive order or proclamation declaring the state of emergency terminated, unless a request by the governor for an extension of the state of emergency for a specific number of days is approved by resolution of both houses of the legislature. An executive order or proclamation issued pursuant to this subsection shall indicate the nature of the emergency, the area or areas threatened, the conditions causing the emergency, and the conditions permitting the termination of the state of emergency. An executive order or proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and shall be promptly filed with the emergency management division of the department and the secretary of state, unless circumstances attendant upon the emergency prevent or impede its prompt filing.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.404 Effect of executive order or proclamation of state of disaster or state of emergency; federal assistance; reciprocal aid agreement or compact; appropriation.

Sec. 4.

(1) An executive order or proclamation of a state of disaster or a state of emergency shall serve to authorize the deployment and use of any forces to which the plan or plans apply and the use or distribution of supplies, equipment, materials, or facilities assembled or stockpiled pursuant to this act.

(2) Upon declaring a state of disaster or a state of emergency, the governor may seek and accept assistance, either financial or otherwise, from the federal government, pursuant to federal law or regulation.

(3) The governor may, with the approval of the state administrative board, enter into a reciprocal aid agreement or compact with another state, the federal government, or a neighboring state or province of a foreign country. A reciprocal aid agreement shall be limited to the furnishing or exchange of food, clothing, medicine, and other supplies; engineering services; emergency housing; police services; the services of the national guard when not mobilized for federal service or state defense force as authorized by the Michigan military act, Act No. 150 of the Public Acts of 1967, as amended, being sections 32.501 to 32.851 of the Michigan Compiled Laws, and subject to federal limitations on the crossing of national boundaries by organized military forces; health, medical, and related services; fire fighting, rescue, transportation, and construction services and equipment; personnel necessary to provide or conduct these services; and other necessary equipment, facilities, and services. A reciprocal aid agreement shall specify terms for the reimbursement of costs and expenses and conditions necessary for activating the agreement. The legislature shall appropriate funds to implement a reciprocal aid agreement.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.405 Additional powers of governor; prohibition; disobeying or interfering with rule, order, or directive as misdemeanor.

Sec. 5.

(1) In addition to the general authority granted to the governor by this act, the governor may, upon the declaration of a state of disaster or a state of emergency do 1 or more of the following:

(a) Suspend a regulatory statute, order, or rule prescribing the procedures for conduct of state business, when strict compliance with the statute, order, or rule would prevent, hinder, or delay necessary action in coping with the disaster or emergency. This power does not extend to the suspension of criminal process and procedures.

(b) Utilize the available resources of the state and its political subdivisions, and those of the federal government made available to the state, as are reasonably necessary to cope with the disaster or emergency.

(c) Transfer the direction, personnel, or functions of state departments, agencies, or units thereof for the purpose of performing or facilitating emergency management.

(d) Subject to appropriate compensation, as authorized by the legislature, commandeer or utilize private property necessary to cope with the disaster or emergency.

(e) Direct and compel the evacuation of all or part of the population from a stricken or threatened area within the state if necessary for the preservation of life or other mitigation, response, or recovery activities.

(f) Prescribe routes, modes, and destination of transportation in connection with an evacuation.

(g) Control ingress and egress to and from a stricken or threatened area, removal of persons within the area, and the occupancy of premises within the area.

(h) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, explosives, and combustibles.

(i) Provide for the availability and use of temporary emergency housing.

(j) Direct all other actions which are necessary and appropriate under the circumstances.

(2) Subsection (1) does not authorize the seizure, taking, or confiscation of lawfully possessed firearms or ammunition.

(3) A person who willfully disobeys or interferes with the implementation of a rule, order, or directive issued by the governor pursuant to this section is guilty of a misdemeanor.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2006, Act 545, Imd. Eff. Dec. 29, 2006



Section 30.406 Obligation of person within state; compensation for services or property; record; claims; exceptions.

Sec. 6.

(1) All persons within this state shall conduct themselves and manage their affairs and property in ways that will reasonably assist and will not unreasonably detract from the ability of the state and the public to cope with the effects of a disaster or an emergency. This obligation includes appropriate personal service and the use or restriction of the use of property in time of a disaster or an emergency. This act neither increases nor decreases these obligations but recognizes their existence under the state constitution of 1963, the statutes, and the common law. Compensation for services or for the taking or use of property shall be paid only if obligations recognized herein are exceeded in a particular case and only if the claimant has not volunteered his or her services or property without compensation.

(2) Personal services may not be compensated by the state, or a subdivision or agency of the state, except pursuant to statute, local law, or ordinance.

(3) Compensation for property shall be paid only if the property is taken or otherwise used in coping with a disaster or emergency and its use or destruction is ordered by the governor or the director. A record of all property taken or otherwise used under this act shall be made and promptly transmitted to the office of the governor.

(4) A person claiming compensation for the use, damage, loss, or destruction of property under this act shall file a claim with the emergency management division of the department in the form and manner prescribed by the division.

(5) If a claimant refuses to accept the amount of compensation offered by the state, a claim may be filed in the state court of claims which court shall have exclusive jurisdiction to determine the amount of compensation due the owner.

(6) This section does not apply to or authorize compensation for either of the following:

(a) The destruction or damaging of standing timber or other property to provide a firebreak.

(b) The release of waters or the breach of impoundments to reduce pressure or other danger from actual or threatened flood.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.407 Powers and duties of director.

Sec. 7.

(1) The director shall implement the orders and directives of the governor in the event of a disaster or an emergency and shall coordinate all federal, state, county, and municipal disaster prevention, mitigation, relief, and recovery operations within this state. At the specific direction of the governor, the director shall assume complete command of all disaster relief, mitigation, and recovery forces, except the national guard or state defense force, if it appears that this action is absolutely necessary for an effective effort.

(2) If the governor has issued a proclamation, executive order, or directive under section 3 regarding state of disaster or state of emergency declarations, section 5 regarding actions directed by the governor, or section 21 regarding heightened state of alert, the director may, with the concurrence of the governor, amend the proclamation or directive by adding additional counties or municipalities or terminating the orders and restrictions as considered necessary.

(3) The director shall comply with the applicable provisions of the Michigan emergency management plan in the performance of the director's duties under this act.

(4) The director's powers and duties shall include the administration of state and federal disaster relief funds and money; the mobilization and direction of state disaster relief forces; the assignment of general missions to the national guard or state defense force activated for active state duty to assist the disaster relief operations; the receipt, screening, and investigation of requests for assistance from county and municipal governmental entities; making recommendations to the governor; and other appropriate actions within the general authority of the director.

(5) In carrying out the director's responsibilities under this act, the director may plan for and utilize the assistance of any volunteer group or person having a pertinent service to render.

(6) The director may issue a directive relieving the donor or supplier of voluntary or private assistance from liability for other than gross negligence in the performance of the assistance.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.407a Emergency management division; establishment; purpose; employees; emergency management plan; grants; powers of division; definition.

Sec. 7a.

(1) The department shall establish an emergency management division for the purpose of coordinating within this state the emergency management activities of county, municipal, state, and federal governments. The department shall provide the division with professional and support employees as necessary for the performance of its functions.

(2) The division shall prepare and maintain a Michigan emergency management plan that is a comprehensive plan that encompasses mitigation, preparedness, response, and recovery for this state.

(3) The division shall receive available state and federal emergency management and disaster related grants-in-aid and shall administer and apportion the grants according to appropriately established guidelines to the agencies of this state and local political subdivisions.

(4) The division may do 1 or more of the following:

(a) Promulgate rules that establish standards and requirements for the appointment, training, and professional development of emergency management coordinators.

(b) Promulgate rules that establish standards and requirements for local and interjurisdictional emergency management programs.

(c) Periodically review local and interjurisdictional emergency operations plans.

(d) Promulgate rules that establish standards and requirements for emergency training and exercising programs and public information programs.

(e) Make surveys of industries, resources, and facilities within this state, both public and private, necessary to carry out the purposes of this act.

(f) Prepare, for issuance by the governor, executive orders, proclamations, and regulations as necessary or appropriate in coping with disasters and emergencies.

(g) Provide for 1 or more state emergency operations centers to provide for the coordination of emergency response and disaster recovery in this state.

(h) Provide for the coordination and cooperation of state agencies and departments with federal and local government agencies and departments in emergency management activities.

(i) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this act and in implementing programs for disaster mitigation, preparation, response, and recovery.

(j) Propose and administer statewide mutual aid compacts and agreements.

(k) Do other activities necessary, incidental, or appropriate for the implementation of this act.

(5) For purposes of this section, the judicial branch of this state is considered a department of state government.

(6) As used in this section, “division” means the emergency management division of the department.

History: Add. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.408 Emergency management coordinator; employment or appointment; duties; annexes to emergency management plan; cooperation of state agencies.

Sec. 8.

(1) The director of each department of state government, and those agencies of state government required by the Michigan emergency management plan to provide an annex to that plan, shall serve as emergency management coordinator for their respective departments or agencies. Each director may appoint or employ a designated representative as emergency management coordinator, provided that the representative shall act for and at the direction of that director while functioning in the capacity of emergency management coordinator upon the activation of the state emergency operations center, or the declaration of a state of disaster or emergency. Each department or agency emergency management coordinator shall act as liaison between his or her department or agency and the emergency management division of the department in all matters of emergency management, including the activation of the Michigan emergency management plan. Each department or agency of state government specified in the Michigan emergency management plan shall prepare and continuously update an annex to the plan providing for the delivery of emergency management activities by that agency or the department. The annexes shall be in a form prescribed by the director. The emergency management coordinator shall represent the agency or department head in the drafting and updating of the respective agency's or the department's emergency management annex and in coordinating the agency's or department's emergency management efforts with those of the other state agencies as well as with county and municipal governments.

(2) Upon the declaration of a state of disaster or a state of emergency by the governor, each state agency shall cooperate to the fullest possible extent with the director in the performance of the services that it is suited to perform, and as described in the Michigan emergency management plan, in the prevention, mitigation, response to, or recovery from the disaster or emergency. For purposes of this section, the judicial branch of this state is considered a department of state government and the chief justice of the Michigan supreme court is considered the director of that department.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.409 Emergency management coordinator; appointment; duties; eligibility.

Sec. 9.

(1) The county board of commissioners of each county shall appoint an emergency management coordinator. In the absence of an appointed person, the emergency management coordinator shall be the chairperson of the county board of commissioners. The emergency management coordinator shall act for, and at the direction of, the chairperson of the county board of commissioners in the coordination of all matters pertaining to emergency management in the county, including mitigation, preparedness, response, and recovery. In counties with an elected county executive, the county emergency management coordinator may act for and at the direction of the county executive. Pursuant to a resolution adopted by a county, the county boards of commissioners of not more than 3 adjoining counties may agree upon and appoint a coordinator to act for the multicounty area.

(2) A municipality with a population of 25,000 or more shall either appoint a municipal emergency management coordinator or appoint the coordinator of the county as the municipal emergency management coordinator pursuant to subsection (7). In the absence of an appointed person, the emergency management coordinator shall be the chief executive official of that municipality. The coordinator of a municipality shall be appointed by the chief executive official in a manner provided in the municipal charter. The coordinator of a municipality with a population of 25,000 or more shall act for and at the direction of the chief executive official of the municipality or the official designated in the municipal charter in the coordination of all matters pertaining to emergency management, disaster preparedness, and recovery assistance within the municipality.

(3) A municipality with a population of 10,000 or more may appoint an emergency management coordinator for the municipality. The coordinator of a municipality shall be appointed by the chief executive official in a manner provided in the municipal charter. The coordinator of a municipality with a population of 10,000 or more shall act for and at the direction of the chief executive official or the official designated by the municipal charter in the coordination of all matters pertaining to emergency management, disaster preparedness, and recovery assistance within the municipality.

(4) A municipality having a population of less than 10,000 may appoint an emergency management coordinator who shall serve at the direction of the county emergency management coordinator.

(5) A public college or university with a combined average population of faculty, students, and staff of 25,000 or more, including its satellite campuses within this state, shall appoint an emergency management coordinator for the public college or university. Public colleges or universities with a combined average population of faculty, students, and staff of 10,000 or more, including its satellite campuses within this state, may appoint an emergency management coordinator for the public college or university.

(6) A person is not ineligible for appointment as an emergency management coordinator, or as a member of a county or municipal emergency services or emergency management agency or organization, because that person holds another public office or trust, and that person shall not forfeit the right to a public office or trust by reason of his or her appointment as an emergency management coordinator.

(7) A county coordinator may be appointed a municipal coordinator for any municipality within the county and a municipal coordinator may be appointed a county coordinator.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.410 Powers of county and municipality; mutual aid or reciprocal aid agreements or compacts; assistance of emergency management coordinator.

Sec. 10.

(1) Each county and municipality that has appointed an emergency management coordinator under section 9 may do 1 or more of the following:

(a) Direct and coordinate the development of emergency operations plans and programs in accordance with the policies and plans established by the appropriate federal and state agencies. Each department or agency of a county or municipality specified in the emergency operations plan to provide an annex to the plan shall prepare and continuously update the annex providing for emergency management activities, including mitigation, preparedness, response, and recovery, by the department or agency and those other emergency activities the department or agency is specified to coordinate. Emergency operations plans and programs developed under this subsection shall include provisions for the dissemination of public information and local broadcasters shall be consulted in developing such provisions. Emergency operations plans and programs developed under this subdivision shall include local courts.

(b) Declare a local state of emergency if circumstances within the county or municipality indicate that the occurrence or threat of widespread or severe damage, injury, or loss of life or property from a natural or human-made cause exists and, under a declaration of a local state of emergency, issue directives as to travel restrictions on county or local roads. This power shall be vested in the chief executive official of the county or municipality or the official designated by charter and shall not be continued or renewed for a period in excess of 7 days except with the consent of the governing body of the county or municipality. The declaration of a local state of emergency shall be promptly filed with the emergency management division of the department, unless circumstances attendant upon the disaster prevent or impede its prompt filing.

(c) Appropriate and expend funds, make contracts, and obtain and distribute equipment, materials, and supplies for disaster purposes.

(d) Provide for the health and safety of persons and property, including emergency assistance to the victims of a disaster.

(e) Direct and coordinate local multi-agency response to emergencies within the county or municipality.

(f) Appoint, employ, remove, or provide, with or without compensation, rescue teams, auxiliary fire and police personnel, and other disaster workers.

(g) Appoint a local emergency management advisory council.

(h) If a state of disaster or emergency is declared by the governor, assign and make available for duty the employees, property, or equipment of the county or municipality relating to fire fighting; engineering; rescue; health, medical, and related services; police; transportation; construction; and similar items or service for disaster relief purposes within or without the physical limits of the county or municipality as ordered by the governor or the director.

(i) In the event of a foreign attack upon this state, waive procedures and formalities otherwise required by law pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of permanent and temporary workers, the utilization of volunteer workers, the rental of equipment, the purchase and distribution with or without compensation of supplies, materials, and facilities, and the appropriation and expenditure of public funds.

(2) For the purpose of providing assistance during a disaster or emergency, municipalities and counties may enter into mutual aid or reciprocal aid agreements or compacts with other counties, municipalities, public agencies, federally recognized tribal nations, or private sector agencies, or all of these entities. A compact entered into pursuant to this subsection is limited to the exchange of personnel, equipment, and other resources in times of emergency, disaster, or other serious threats to public health and safety. The arrangements shall be consistent with the Michigan emergency management plan.

(3) The emergency management coordinator may assist in the development or negotiation, or both, of a mutual aid or reciprocal aid agreement or compact made pursuant to section 4(3) and shall carry out the agreement or compact.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002



Section 30.411 Powers and duties of personnel of disaster relief forces; liability for personal injury or property damage; right to benefits or compensation; disaster relief workers; immunity; liability and legal obligation of persons owning or controlling real estate or other premises used for shelter; "gross negligence" defined.

Sec. 11.

(1) Personnel of disaster relief forces while on duty are subject to all of the following provisions:

(a) If they are employees of this state, they have the powers, duties, rights, privileges, and immunities of and receive the compensation incidental to their employment.

(b) If they are employees of a political subdivision of this state, regardless of where serving, they have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to their employment.

(c) If they are not employees of this state or a political subdivision of this state, they are entitled to the same rights and immunities as provided by law for the employees of this state. All personnel of disaster relief forces shall, while on duty, be subject to the operational control of the authority in charge of disaster relief activities in the area in which they are serving, and shall be reimbursed for all actual and necessary travel and subsistence expenses.

(2) This state, any political subdivision of this state, or the employees, agents, or representatives of this state or any political subdivision of this state are not liable for personal injury or property damage sustained by any person appointed or acting as a member of disaster relief forces. This act does not affect the right of a person to receive benefits or compensation to which he or she may otherwise be entitled to under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, any pension law, or any act of congress.

(3) This state or a political subdivision of this state engaged in disaster relief activity is not liable for the death of or injury to a person or persons, or for damage to property, as a result of that activity. The employees, agents, or representatives of this state or a political subdivision of this state and nongovernmental disaster relief force workers or private or volunteer personnel engaged in disaster relief activity are immune from tort liability to the extent provided under section 7 of 1964 PA 170, MCL 691.1407. As used in this section, "disaster relief activity" includes training for or responding to an actual, impending, mock, or practice disaster or emergency.

(4) A person licensed to practice medicine or osteopathic medicine and surgery or a licensed hospital, whether licensed in this or another state or by the federal government or a branch of the armed forces of the United States, or an individual listed in subsection (6), who renders services during a state of disaster declared by the governor and at the express or implied request of a state official or agency or county or local coordinator or executive body, is considered an authorized disaster relief worker or facility and is not liable for an injury sustained by a person by reason of those services, regardless of how or under what circumstances or by what cause those injuries are sustained. The immunity granted by this subsection does not apply in the event of an act or omission that is willful or gross negligence. If a civil action for malpractice is filed alleging an act or omission that is willful or gross negligence resulting in injuries, the services rendered that resulted in those injuries shall be judged according to the standards required of persons licensed in this state to perform those services.

(5) An individual listed in subsection (6), during a state of disaster declared by the governor, may practice, in addition to the authority granted by other statutes of this state, the administration of anesthetics; minor surgery; intravenous, subcutaneous, or intramuscular procedure; or oral and topical medication; or a combination of these under the supervision of a member of the medical staff of a licensed hospital of this state, and may assist the staff member in other medical and surgical proceedings.

(6) Subsections (4) and (5) apply to all of the following individuals:

(a) Any of the following, if licensed in this or another state or by the federal government or a branch of the armed forces of the United States:

(i) A registered nurse.

(ii) A practical nurse.

(iii) A nursing student acting under the supervision of a licensed nurse.

(iv) A dentist.

(v) A veterinarian.

(vi) A pharmacist.

(vii) A pharmacist intern acting under the supervision of a licensed pharmacist.

(viii) A paramedic.

(b) A medical resident undergoing training in a licensed hospital in this or another state.

(7) A person owning or controlling real estate or other premises who voluntarily and without compensation grants to this state or a political subdivision of this state a license or privilege, or otherwise permits this state or a political subdivision of this state to inspect, designate, and use the whole or any part or parts of the real estate or other premises for the purpose of sheltering persons during an actual, impending, mock, or practice disaster, together with his or her successors in interest, if any, is not civilly liable for negligently causing the death of or injury to any person on or about the real estate or premises under the license, privilege, or permission or for loss or damage to the property of the person.

(8) A person owning or controlling real estate or other premises who has gratuitously granted the use of the real estate or other premises for the purposes stated in this section is legally obligated to make known to the licensee any hidden dangers or safety hazards that are known to the owner or occupant of the real estate or premises that might possibly result in the death or injury or loss of property to a person using the real estate or premises.

(9) As used in this section, "gross negligence" means conduct so reckless as to demonstrate a substantial lack of concern for whether an injury results.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2002, Act 132, Eff. May 1, 2002 ;-- Am. 2005, Act 321, Imd. Eff. Dec. 27, 2005
Admin Rule: R 30.1 et seq. of the Michigan Administrative Code.



Section 30.411a Disaster or emergency relief assistance provided by state employee; unpaid leave of absence; leave of absence with pay; conditions; limitation.

Sec. 11a.

(1) A state employee who is not in the state classified civil service and who is skilled in emergency relief assistance and certified as a disaster services volunteer by the American Red Cross may be granted an unpaid leave of absence from his or her state employment to provide disaster or emergency relief assistance in this state.

(2) A state employee in the state classified civil service who is skilled in emergency relief assistance and certified as a disaster services volunteer by the American Red Cross may be granted a leave of absence from his or her classified employment to provide disaster or emergency relief assistance in this state as authorized by the civil service commission.

(3) In addition to unpaid leave under subsection (1) or (2), an employee of an agency in any branch of state government who is skilled in emergency relief assistance and certified as a disaster services volunteer by the American Red Cross may be granted leave from work with pay for not more than 10 days in any 12-month period to participate in specialized disaster relief services within or outside of this state if all of the following circumstances are present:

(a) The governor or the president of the United States has declared the disaster.

(b) The American Red Cross has requested the services of the employee.

(c) The employee's department head has approved the leave.

(d) If the services are rendered outside the state by an employee in the executive branch, the governor has approved the leave.

(e) If the employee is in the state classified civil service, the civil service commission has approved the leave.

(4) Not more than 50 state employees shall be granted paid leave under subsection (3) during the fiscal year. The governor may increase the limit on the number of state employees who may be granted paid disaster leave during the fiscal year by executive order.

(5) This state shall not penalize or otherwise take adverse employment action against a state employee because the employee takes a leave of absence authorized under this section to provide disaster or emergency relief assistance. However, the state shall recover payment for paid disaster leave from an employee who is granted paid leave under subsection (3) if the employee does not use the leave time for the approved purpose.

History: Add. 2006, Act 267, Imd. Eff. July 7, 2006



Section 30.412 Disaster or emergency occurring in county or municipality; procedure; ordinances or rules.

Sec. 12.

(1) If a disaster or an emergency occurs in a county or municipality and is beyond the control of local public or private agencies, the chief executive official of the county or municipality may request the governor to declare that a state of disaster or state of emergency exists in the county or municipality, utilizing the procedure set forth in section 14. The director may order the disaster relief forces of a county or municipality to aid the community. The chief executive official of the municipality or the governing body of the county shall comply with the order of the director and cooperate with the director in matters of emergency management.

(2) A county, municipality, or other agency designated or appointed by the governor may make, amend, and rescind ordinances or rules necessary for emergency management purposes and supplementary to a rule, order, or directive issued by the governor or a state agency exercising a power delegated to it by the governor. The ordinance or rule shall be temporary and, upon the governor's declaration that a state of disaster or state of emergency is terminated, shall no longer be in effect.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.413 Repealed. 1990, Act 50, Imd. Eff. Apr. 6, 1990.



Section 30.414 Assessment of disaster or emergency; findings and recommendations; notice; temporary assistance; action by governor.

Sec. 14.

(1) In the event a disaster or emergency occurs that has not yet been declared to be a state of disaster or a state of emergency by the governor, and the disaster or emergency is considered by the chief executive official of the municipality or the governing body or the county in which it occurs to be beyond the control of the county or municipality, the emergency management coordinator shall immediately contact the district coordinator. The chief executive official of a county shall not request state assistance or a declaration of a state of disaster or a state of emergency for an emergency which has occurred or is occurring solely within the confines of a township, city, or village within the county unless requested to do so by the chief executive official of the affected township, city, or village. The district coordinator, in conjunction with the county or municipal coordinator, shall assess the nature and scope of the disaster or emergency, and they shall recommend the personnel, services, and equipment that will be required for its prevention, mitigation, or relief.

(2) Upon completing the assessment, the district coordinator shall forthwith notify the director of the findings and recommendations. The director shall immediately notify the governor. If the director determines that immediate action is essential to the preservation of life and property, the director may initiate temporary assistance to the affected area as necessary and compatible with the policies and procedures of the Michigan emergency management plan.

(3) The director shall advise the governor of the magnitude of the disaster or emergency. The governor may take the necessary action he or she considers appropriate to mitigate the disaster or emergency. This act shall not be construed to restrain the governor from exercising on his own initiative any of the powers set forth in this act.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.415 Repealed. 2002, Act 132, Eff. May 1, 2002.



Section 30.416 Declaration of emergency or major disaster by president; federal grants; agreement pledging state's share.

Sec. 16.

After the president of the United States declares an emergency or a major disaster, as defined in the disaster relief act of 1974, Public Law 93-288, 88 Stat. 143, to exist in this state, the governor may apply for, accept, and disburse grants from the federal government pursuant to the disaster relief act of 1974. To implement and administer the grant program and to make financial grants, the governor may enter into an agreement with the federal government or any officer, or agency of the federal government, pledging the state's share for the financial grants.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.417 Construction of act.

Sec. 17.

This act shall not be construed to do any of the following:

(a) Interfere with the course or conduct of a labor dispute. However, actions otherwise authorized by this act or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety.

(b) Interfere with the dissemination of news or comment on public affairs. However, any communications facility or organization, including radio and television stations, wire services, and newspapers, may be requested to transmit or print public service messages furnishing information or instructions in connection with a disaster or emergency.

(c) Affect the jurisdiction or responsibilities of law enforcement agencies, fire fighting forces, and units or personnel of the armed forces of the United States when on active duty. However, state, local, and interjurisdictional emergency operations plans shall place reliance upon the forces available for performance of functions related to disasters or emergencies.

(d) Limit, modify, or abridge the authority of the governor to proclaim a state of emergency pursuant to Act No. 302 of the Public Acts of 1945, being sections 10.31 to 10.33 of the Michigan Compiled Laws, or exercise any other powers vested in him or her under the state constitution of 1963, statutes, or common law of this state independent of, or in conjunction with, this act.

(e) Relieve any state or local official, department head, or agency of its normal responsibilities.

(f) Limit or abridge the power, duty, or responsibility of the chief executive official of a county or municipality to act in the event of a disaster or emergency except as expressly set forth in this act.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990



Section 30.418 Disaster and emergency contingency fund; creation; administration; accounting; appropriation; carrying forward unexpended and unencumbered funds; expenditures; reimbursement; declaration; investment.

Sec. 18.

(1) A disaster and emergency contingency fund is created and shall be administered by the director. An annual accounting of expenditures under this act shall be made to the legislature and the legislature shall annually appropriate sufficient funds to maintain the fund at a level not to exceed $10,000,000.00 and not less than $1,000,000.00. Unexpended and unencumbered funds remaining in the disaster and emergency contingency fund at the end of the fiscal year shall not lapse to the general fund and shall be carried forward and be available for expenditure in subsequent fiscal years.

(2) The director may expend money from the disaster and emergency contingency fund upon appropriation for the purpose of paying necessary and reasonable overtime, travel, and subsistence expenses incurred by an employee of an agency of the state acting at the direction of the director in a disaster or emergency related operation, and, with the concurrence of the governor or the governor's designated representative, for other needs required for the mitigation of the effects of, or in response to, a disaster or emergency.

(3) The director may place directly in the disaster and emergency contingency fund a reimbursement for expenditures out of the fund received from the federal government, or another source.

(4) If a state of major disaster or emergency is declared by the President of the United States, and when authorized by the governor, an expenditure from the fund may be made by the director upon appropriation to pay the state's matching share of grants as provided by the disaster relief act of 1974, Public Law 93-288, 88 Stat 143.

(5) The state treasurer shall direct the investment of the disaster and emergency contingency fund. The state treasurer shall credit to the disaster and emergency contingency fund interest and earnings from fund investments.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2013, Act 109, Imd. Eff. Sept. 24, 2013 ;-- Am. 2016, Act 220, Imd. Eff. June 23, 2016



Section 30.419 Disaster and emergency contingency fund; expenditures when federal assistance unavailable; application for grant; resolution; rules.

Sec. 19.

(1) Under extraordinary circumstances, upon the declaration of a state of disaster or a state of emergency by the governor and subject to the requirements of this subsection, the governor may authorize an expenditure from the disaster and emergency contingency fund to provide state assistance to counties and municipalities when federal assistance is not available. If the governor proclaims a state of disaster or a state of emergency, the first recourse for disaster related expenses shall be to funds of the county or municipality. If the demands placed upon the funds of a county or municipality in coping with a particular disaster or emergency are unreasonably great, the governing body of the county or municipality may apply, by resolution of the local governing body, for a grant from the disaster and emergency contingency fund. The resolution shall certify that the affected county or municipality emergency operations plan was implemented in a timely manner. The resolution shall set forth the purpose for which the assistance is sought, the extent of damages sustained, and certify an exhaustion of local efforts. Assistance grants under this section shall not exceed $100,000.00 or 10% of the total annual operating budget for the preceding fiscal year of the county or municipality, whichever is less. The assistance under this subsection is to provide grants, excluding reimbursement for capital outlay expenditures, in mitigation of the extraordinary burden of a county or municipality in relation to its available resources.

(2) The director shall promulgate rules governing the application and eligibility for the use of the state disaster and emergency contingency fund. Rules that have been promulgated prior to December 31, 1988 to implement this section shall remain in effect until revised or replaced. The rules shall include, but not be limited to, all of the following:

(a) Demonstration of exhaustion of local effort.

(b) Evidence that the applicant is a county that actively maintains an emergency management program, reviewed by and determined to be current and adequate by the emergency management division of the department, before the disaster or emergency for which assistance is being requested occurs. If the applicant is a municipality with a population of 10,000 or more, evidence that the municipality either maintains a separate emergency management program, reviewed by and determined to be current and adequate by the emergency management division of the department, before the disaster or emergency for which assistance is being requested or occurs, or the municipality is incorporated in the county emergency management program.

(c) Evidence that the applicable county or municipal emergency operations plan was implemented in a timely manner at the beginning of the disaster or emergency.

(d) Reimbursement for expenditures shall be limited to public damage and direct loss as a result of the disaster or emergency, or expenses incurred by the applicant for reimbursing employees for disaster or emergency related activities which were not performed as a part of their normal duties, or for other needs required specifically for the mitigation of the effects, or in response to the disaster or emergency.

(e) A disaster assessment team established by the emergency management division of the department has substantiated the damages claimed by the applicant. Damage estimates submitted by the applicant shall be based upon a disaster assessment carried out by the applicant according to standard procedures recommended by the emergency management division.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976 ;-- Am. 1990, Act 50, Imd. Eff. Apr. 6, 1990 ;-- Am. 2013, Act 110, Imd. Eff. Sept. 24, 2013
Admin Rule: R 30.1 et seq. of the Michigan Administrative Code.



Section 30.420 Repeal of MCL 30.221 to 30.233.

Sec. 20.

Act No. 154 of the Public Acts of 1953, as amended, being sections 30.221 to 30.233 of the Compiled Laws of 1970, and Act No. 14 of the Public Acts of 1973, are repealed.

History: 1976, Act 390, Imd. Eff. Dec. 30, 1976



Section 30.421 Heightened state of alert; cause; powers of governor; violation as misdemeanor; penalty; civil action; definitions.

Sec. 21.

(1) If good cause exists to believe that terrorists or members of a terrorist organization are within this state or that acts of terrorism may be committed in this state or against a vital resource, the governor may by executive order or proclamation declare a heightened state of alert and subsequently exercise the authority provided in section 3(2) and section 5(1)(b), (c), (e), (f), (g), (h), (i), and (j) in an effort to safeguard the interests of this state or a vital resource, to prevent or respond to acts of terrorism, or to facilitate the apprehension of terrorists or members of a terrorist organization and those acting in concert with them. However, in exercising the authority under section 5(1)(h), the governor shall not suspend or limit the sale, dispensing, or transportation of alcoholic beverages under this section. Within 7 days after declaring a heightened state of alert, the governor shall notify the majority leader and minority leader of the senate and the speaker and minority leader of the house of representatives of the declaration. The governor may utilize the services, facilities, and resources available under this act under a declared state of disaster or emergency. The exercise of those powers shall be consistent with the provisions of the state constitution of 1963 and the federal constitution and may continue until the heightened state of alert is no longer in effect. The heightened state of alert shall continue until the governor finds that the threat or danger has passed, the heightened state of alert has been dealt with to the extent that the heightened state of alert conditions no longer exist, or until the heightened state of alert has been in effect for 60 days. After 60 days, the governor shall terminate the heightened state of alert, unless a request by the governor for an extension of the heightened state of alert for a specific number of days is approved by resolution of both houses of the legislature.

(2) A person shall not willfully disobey or interfere with the implementation of a rule, order, or directive issued by the governor under this section. A person who violates this section is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $100.00, or both. Notwithstanding any provision in this section, a prosecuting agency shall not prosecute any person or seize any property for conduct presumptively protected by the first amendment to the constitution of the United States in a manner that violates any constitutional provision.

(3) The attorney general or a prosecuting attorney may bring a civil action for damages or equitable relief to enforce the provisions of this act and the orders, rules, or regulations made in conformity with this act.

(4) As used in this section:

(a) “Act of terrorism” and “terrorist” mean those terms as defined in section 543b of the Michigan penal code, 1931 PA 328, MCL 750.543b.

(b) “Terrorist organization” means that term as defined in section 543c of the Michigan penal code, 1931 PA 328, MCL 750.543c.

(c) “Vital resource” means a public or private building, facility, property, function, or location, the protection of which is considered necessary to the public health, safety, and welfare and which the governor has designated, in writing, as a vital resource of this state.

History: Add. 2002, Act 132, Eff. May 1, 2002






Act 91 of 1990 IMMUNITY OF VOLUNTEERS (30.431 - 30.432)






Chapter 31 - Succession to Office

Act 202 of 1959 EMERGENCY INTERIM EXECUTIVE SUCCESSION ACT (31.1 - 31.15)

Section 31.1 Emergency interim executive succession act; short title.

Sec. 1.

This act shall be known and may be cited as the “emergency interim executive succession act”.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.2 Emergency interim executive succession act; definitions.

Sec. 2.

As used in this act:

(a) “Unavailable” means that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of the office because of a vacancy, and his duly authorized deputy are not available to exercise the powers and discharge the duties of the office.

(b) “Disaster” means an extraordinary misfortune caused by an enemy attack upon the United States or by civil disorder and resulting in widespread destruction of life and property.

(c) “Enemy attack” means any attack or series of attacks by a power hostile to the United States which causes or may cause death, injury or substantial damage to the people and property in the United States by sabotage, or by the use of bombs, missiles or shells, or any other weapons of conventional, atomic, radiological, chemical, bacteriological, biological or any other nature, process or means.

(d) “State executive officers” means the elected heads of the principal departments of this state.

(e) “Emergency interim successor” means a person designated pursuant to this act who, in the event the incumbent or his deputy is unavailable, is to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by law, or until the lawful incumbent or his deputy is able to resume the exercise of the powers and discharge of the duties of the office.

(f) “Deputy” means any deputy, assistant or other subordinate officer, authorized pursuant to law to exercise all of the powers and discharge the duties of the office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.3 Governor; designation of emergency interim successors; review.

Sec. 3.

The governor, taking into consideration the safety factor to be gained by the geographical dispersion of appointments, shall designate within 30 days after his inauguration, 5 emergency interim successors to his powers and duties and specify their order of succession. The governor shall cause a list of these appointments together with their order of succession to be filed with the secretary of state. The governor shall review and, as necessary, revise the designation of emergency interim successors to his powers and duties to insure that at all times there are 5 such qualified emergency interim successors. The governor shall keep the emergency interim successors generally informed as to the duties, procedures, practices and current affairs of his office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.4 Governor; successor, exercise of powers and discharge of duties.

Sec. 4.

If the governor, lieutenant governor, the elected secretary of state, the elected attorney general, the president pro tempore of the senate and speaker of the house of representatives are not able or are unavailable to exercise the powers and discharge the duties of the governor because of a disaster, the available emergency interim successor highest in order of succession shall exercise the powers and discharge the duties of the office of governor until a new governor is elected and qualified, or until a preceding named officer becomes available. No emergency interim successor to the aforementioned offices, other than governor, may serve as governor.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.5 State executive officers; successors, designation, review.

Sec. 5.

All state executive officers, within 30 days after taking office, taking into consideration the safety factor to be gained by geographical dispersion of appointments, shall designate by title 5 emergency interim successors and specify their order of succession. The state executive officers shall file a list of the emergency interim successors, together with their order of succession, with the secretary of state. The state executive officers shall review and, as necessary, revise the designation of emergency interim successors to insure that at all times there are 5 qualified emergency interim successors. A state executive officer shall keep his emergency interim successors generally informed as to the duties, procedures, practices and current affairs of his office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.6 State executive officers; successors, exercise of powers and discharge of duties.

Sec. 6.

If any state executive officer is not able or is unavailable to exercise the powers and discharge the duties of the office because of a disaster, the legally authorized deputy of the officer shall exercise the powers and discharge the duties of the office. If the deputy is not able or is unavailable to exercise the powers and discharge the duties of the office because of a disaster, the available emergency interim successor, highest in order of succession, shall exercise the powers and discharge the duties of the office. The emergency interim successor shall exercise the powers and discharge the duties until a new officer is appointed or elected and qualified or the regular incumbent of the office or his deputy again becomes available to exercise the powers and discharge the duties of the office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.7 Emergency successor; qualifications.

Sec. 7.

No person shall be designated or shall serve as an emergency interim successor under this act unless, under the constitution and the statutes of this state, he may hold the office to which he has been designated.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.8 Emergency successor; removal, replacement.

Sec. 8.

Until such time as the person designated as an emergency interim successor succeeds to the exercise of the powers and the discharge of the duties of an office in accordance with this act, he may be removed or replaced by said designating authority at any time, with or without cause, by filing notice with the secretary of state.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.9 Emergency successor; notice of designation or removal; form, publication.

Sec. 9.

All notices to the secretary of state provided for in this act shall be in writing and signed and sworn to by the designating authority. The secretary of state shall inform the governor, the director of the state office of civil defense, the clerk of the house of representatives, the secretary of the senate and all emergency interim successors of all the designations, removals and changes. The clerk of the house of representatives and the secretary of the senate shall publish the notices of designations, removals and changes in the journals of their respective houses, and shall publish therein a complete list of all current designations at the beginning of each legislative session.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.10 Emergency successor; determination of availability.

Sec. 10.

In the event of a disaster in this state, the governor or the secretary of state, or any deputy or emergency interim successor exercising the powers and discharging the duties of the offices, shall determine if any officer or his deputy is not able or is unavailable to exercise the powers and discharge the duties of an office, and if any officer or deputy is determined to be unavailable, the governor or the secretary of state, or any deputy or emergency interim successor exercising the powers and discharging the duties of the offices, shall inform the next available emergency interim successor so that he may exercise the powers and discharge the duties of the office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.11 Emergency successor; privileges and immunities in office; compensation, expenses.

Sec. 11.

When called upon to exercise the powers and discharge the duties of an office, an emergency interim successor shall be accorded the same privileges, immunities and other perquisites accorded to the regular incumbent, but the emergency interim successor shall receive no compensation except his necessary and actual expenses in exercising the powers and discharging the duties of the office. Nothing in this section shall affect in any way the privileges, immunities, compensation, allowances and other perquisites of the regular incumbent.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.12 Emergency successor; oath of office, filing.

Sec. 12.

Promptly after his designation in writing to the secretary of state by the designating authority, each emergency interim successor shall take the oath of office for the office to which he has been designated, and no other oath shall be required. The oath shall be istered by any person authorized to administer oaths in this state, and filed with the secretary of state.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.13 Emergency successor; duty to keep informed.

Sec. 13.

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current affairs of the office to which he has been designated.

History: 1959, Act 202, Eff. Mar. 19, 1960



Section 31.14 Emergency successor; termination of authority by legislature, election to fill vacancy.

Sec. 14.

The legislature, by law, may terminate at any time the authority of the emergency interim successors to exercise the powers and discharge the duties of an office as herein provided. An election to fill any elective vacancy in an office, the powers of which are being exercised and the duties of which are being discharged by an emergency interim successor, shall be held within 1 year after the date of the disaster under which the emergency interim successor succeeded to the powers and duties of the office.

History: 1959, Act 202, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 145, Imd. Eff. July 31, 1969



Section 31.15 Disputes arising under act; determination.

Sec. 15.

Any dispute concerning a question of fact arising under this act, except a dispute of facts relative to the office of governor, shall be determined by the governor or other official authorized under the constitution and this act to exercise the powers and discharge the duties of the office of governor, and his decision shall be final. Any dispute concerning a question of fact arising under this act with respect to the office of governor shall be determined by the chief justice of the supreme court.

History: 1959, Act 202, Eff. Mar. 19, 1960






Act 203 of 1959 EMERGENCY INTERIM LOCAL SUCCESSION ACT (31.101 - 31.115)






Chapter 32 - Military Establishment

Act 84 of 1909 MILITARY ESTABLISHMENT (32.1 - 32.85)

Section 32.1-32.33 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.34 Repealed. 1957, Act 297, Eff. Sept. 27, 1957.



Section 32.35 Michigan national guard retired officers list.

Sec. 35.

All officers who shall have served in the Michigan national guard, may, upon their honorable retirement from active service, whether on their own application or otherwise, be carried upon a roll maintained in the office of the adjutant general of the state, designated the list of retired officers of the Michigan national guard.

History: 1909, Act 84, Imd. Eff. May 12, 1909 ;-- CL 1915, 910 ;-- Am. 1917, Act 53, Imd. Eff. Apr. 17, 1917 ;-- CL 1929, 665 ;-- CL 1948, 32.35



Section 32.36-32.41 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.42 Repealed. 1957, Act 297, Eff. Sept. 27, 1957.



Section 32.43-32.45a Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.45b Repealed. 1970, Act 164, Imd. Eff. Aug. 2, 1970.



Section 32.45c-32.48 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.49 National guard; retirement compensation; temporary service, compensation.

Sec. 49.

Notwithstanding any other provisions of this act any officer of the national guard, including also the adjutant general of the state, who shall have completed not less than 15 years service and who is not less than 64 years of age and who is or has been on actual state duty for not less than 10 years, may be retired with annual pay equal to the product of 2 and 1/2 per centum of the active service annual pay to which entitled at the time of his retirement multiplied by a number equal to the years of his active service, not in excess of 30 years: Provided, That the number of years of service to be credited in computing the right to retirement pay shall include all service for or hereafter credited for active duty pay purposes: Provided, That any fractional part of a year amounting to 6 months or more to be counted as a complete year: And provided further, That any officer retired before the completion of 30 years commissioned service may be employed on such active duty as he may be capable of performing until he has completed 30 years commissioned service or reached 64 years of age. Any other officer who shall have completed not less than 15 years service and who is not less than 64 years of age may be retired with annual pay of 480 dollars. Any such officer, when retired under the provisions hereof, shall be eligible for detail to any court constituted under orders of the governor, and for any other specific temporary duty not involving the command of troops, or in an advisory capacity, for periods of not to exceed 15 days without his consent, upon orders of the governor, with pay and allowances of his rank when retired, in any case: Provided, That his retired pay and allowances shall stand suspended during such time as he shall be serving on such actual duty. Any enlisted man who shall have completed not less than 15 years service and who is not less than 64 years of age may be retired with annual pay of 180 dollars.

History: Add. 1937, Act 239, Imd. Eff. July 21, 1937 ;-- CL 1948, 32.49



Section 32.49a National guard; retirement age, physical disqualification, eligibility for re-commission.

Sec. 49a.

The normal age for retirement of officers, warrant officers and enlisted men shall be age 64. Whenever, however, by reason of any federal law, or rule or regulation made pursuant to such law, and applicable to the national guard of Michigan, any officer thereof, including also the adjutant general, shall be determined to be ineligible for further federal recognition as an officer in his then rank or grade or next higher rank or grade by reason of his age, and his commission in the national guard of the United States is terminated, such officer may be placed on the retired list of officers of the Michigan national guard under the same conditions and with like effect as prescribed in section 35 of this act.

Any officer of the Michigan national guard, including also the adjutant general, who, by reason of physical disqualification for further commissioned service, shall have his federal recognition withdrawn and his commission in the national guard of the United States terminated, may be placed on the retired list of officers of the Michigan national guard, under the same conditions and with like effect as prescribed in section 35 of this act.

In the event of any change of physical condition or by reason of any change of federal law, rule or regulation, any such officer so retired shall thereafter again become eligible for a commission in the national guard of Michigan and for federal recognition as such, and shall be again commissioned in the Michigan national guard, his name shall be removed from such retired list without prejudice to him: Provided, however, That any officer of the Michigan national guard, either active or retired, being found or becoming eligible for a commission in the same or higher rank in the Michigan national guard or the national guard of the United States, who, without good cause, declines to accept such commission when tendered to him, shall not thereafter be placed, or retained, on the list of retired officers of the Michigan national guard.

History: Add. 1947, Act 231, Eff. Oct. 11, 1947 ;-- CL 1948, 32.49a



Section 32.49b National guard; officers' retirement pay; application for retirement to retirement boards, findings.

Sec. 49b.

Officers hereafter retired under the provisions of section 49a of this act who, prior to such retirement, shall have had not less than 20 years active service in the Michigan national guard including not less than 10 years commissioned service, and who shall also have had not less than 10 years of actual duty service as defined in this act, shall, upon reaching age 60 or over age 60 and under age 64, be entitled to and shall be paid retirement pay upon the same basis as is prescribed for officers' retirement pay under the provisions of section 49 of this act, so long as they remain eligible to continue to be enrolled on such retired list: Provided, That any other officer retired under the provisions of section 49a, having not less than 20 years service, including not less than 10 years commissioned service, shall, upon reaching age 60, be paid retired pay of $480.00 a year. All officers so retired shall be subject and liable to the same regulations and conditions of temporary or other military service of the state as apply to officers retired under sections 35 and 49 and other pertinent provisions of this act.

Applications for retirement under section 49a and this section shall be referred to special retirement boards of officers detailed by order of the governor, and shall consist of not less than 3 officers and not more than 5 officers, and, if practical, senior in rank to the officer applying for or subject to retirement. Such retirement boards shall perform the same duties with relation to such retirement as are performed by similar boards appointed or detailed under the regulations of the regular army of the United States. The findings and recommendations of such retirement boards shall be subject to the approval of the governor in each case.

The retirement or re-retirement of officers, warrant officers and enlisted men of the Michigan national guard, because of reaching age 64, shall continue to be effected under the provisions of section 49 of this act.

History: Add. 1947, Act 231, Eff. Oct. 11, 1947 ;-- CL 1948, 32.49b



Section 32.49c Retirement pay or pension of military disability or service; evidence of amount, deduction.

Sec. 49c.

Evidence of the amount of retirement pay or pension provided by the laws of the United States for military disability or military service shall be required before any retired officer of this state, with more than 10 years of actual state duty, shall be paid under the provisions of section 49 or 49b of this act. The amount so evidenced shall be deducted when computing the sum to which the said officer shall be paid by this state: Provided, That this deduction does not operate to deprive any retired officer of a combined total of federal and state retirement pay equal to the provisions of said sections 49 and 49b.

History: Add. 1952, Act 134, Eff. Sept. 18, 1952



Section 32.49d Retirement pay; death of retired officer or enlisted person; benefits to which surviving spouse entitled; “surviving spouse” defined.

Sec. 49d.

(1) If an officer or enlisted person who, prior to the effective date of this section, has retired under section 49 and has served not less than 20 years of full-time employment on actual state duty in support of the full-time operation of the state military establishment, dies and leaves a surviving spouse, the surviving spouse shall be entitled to 50% of the retirement pay which the officer or enlisted person was receiving prior to his or her death. The surviving spouse shall receive the benefit provided in this section until his or her death.

(2) “Surviving spouse” means, for purposes of this section, a person to whom an officer or enlisted person was married at the time of his or her death.

History: Add. 1982, Act 60, Imd. Eff. Apr. 6, 1982



Section 32.50-32.53 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.54-32.60 Repealed. 1957, Act 297, Eff. Sept. 27, 1957.



Section 32.61-32.66 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.67 Repealed. 1957, Act 214, Imd. Eff. June 6, 1957.



Section 32.68-32.85 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.






E.R.O. No. 1997-7 EXECUTIVE REORGANIZATION ORDER (32.91 - 32.91)

Section 32.91 Renaming of department of military affairs as department of military and veterans affairs.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Department of Military Affairs was created by Act No. 380 of the Public Acts of 1965, as amended, being Section 16.225 et seq. of the Michigan Compiled Laws; and

WHEREAS, the Department of Military Affairs, in addition to its traditional mission of administering the Michigan National Guard, is responsible for all state programs supporting veterans' services; and

WHEREAS, the Director of the Department of Military Affairs administers the Grand Rapids Home for Veterans, the D.J. Jacobetti Home for Veterans Trust Fund and grants to veterans service organizations from the State of Michigan; and

WHEREAS, it is important to recognize that the Department of Military Affairs has dual missions of being prepared for active service and supporting and maintaining veterans services.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, and in recognition of the Department's dual missions of readiness and veterans' services, do hereby order the following:

The Department of Military Affairs is hereby renamed the Department of Military and Veterans Affairs.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1997, E.R.O. No. 1997-7, Eff. June 17, 1997






E.R.O. No. 2013-2 EXECUTIVE REORGANIZATION ORDER (32.92 - 32.92)

Section 32.92 Creation of Michigan veterans affairs agency within department of military and veterans affairs; administration of veterans speakers program; transfer of duties, responsibilities, and powers to provide assistance to state veterans home board of managers from department of military and veterans affairs to agency.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units that he considers necessary for efficient administration; and

WHEREAS, there is a continued need to increase collaboration, optimize service delivery and ensure efficient administration; and

WHEREAS, Michigan's citizens include more than 650,000 veterans of the armed forces, making the state home to the 11th largest population of veterans among the states; and

WHEREAS, veterans have unique needs and an array of specific services and benefits are available to them; and

WHEREAS, veterans require dedicated strategic outreach, collaboration between many departments and partners at the federal, state and local level; and

WHEREAS, Michigan's current service delivery model is not structured to provide coordinated, high-quality services to help veterans recognize and access the benefits and services for which they are eligible; and

WHEREAS, such high-quality services can be best provided if a single entity coordinates the many efforts the state of Michigan makes to serve this population;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the powers and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Agency" means the Michigan Veterans Affairs Agency created under Section II of this order.

B. "Department of Military and Veterans Affairs" means the principal department of state government created as the Department of Military Affairs by 1965 P.A. 380, MCL 16.225, and renamed the Department of Military and Veterans Affairs by Executive Order 1997-7, MCL 32.91.

C. "Director" means the director of the Michigan Veterans Affairs Agency created by Section II of this Order.

II. CREATION OF THE MICHIGAN VETERANS AFFAIRS AGENCY

A. The Michigan Veterans Affairs Agency is created as an agency within the Department of Military and Veterans Affairs.

B. The Agency shall be headed by a Director who shall be appointed by the Governor and serve at the pleasure of the Governor.

C. The Director shall be the chief advisor to the Governor, the Adjutant General and the directors of state departments regarding the development of policies, programs and procedures for services to veterans.

D. The Director shall report to the head of the Department of Military and Veterans Affairs.

E. The Director shall be a member of the Executive Cabinet and regularly attend and fully participate in Cabinet meetings and functions.

III. FUNCTIONS OF THE VETERANS AFFAIRS AGENCY

A. The Agency shall perform the following functions:

i. Review, investigate, evaluate, and assess all programs within the executive branch of government related to services and benefits for veterans, including but not limited to programs involving health care, education, employment assistance, and quality of life.

ii. Serve as the coordinating office for all agencies of the executive branch of government that are responsible for programs related to services for veterans.

iii. Analyze and make recommendations to the Governor on proposed programs and policies relating to veterans, and on the elimination of duplication in existing state programs in these areas.

iv. Provide information and assistance to all departments and agencies of the executive branch of government, both directly and by functioning as a clearinghouse for information received from such agencies, other branches of government, other states, and the federal government.

v. Serve as the Governor's liaison with the Secretary of State, the Michigan Economic Development Corporation, the Michigan Strategic Fund, and with all other departments and agencies of the executive branch of government with respect to programs, services, or benefits for veterans.

vi. The Agency may request advice and assistance to re-engineer business processes and establish inter-agency and intra-agency data sharing requirements, policies, procedures and standards to improve services to veterans in Michigan. All executive branch departments and agencies shall cooperate fully with the new Agency in the performance of these responsibilities.

vii. The Agency may make and execute contracts and other instruments necessary or convenient to the proper exercise of its functions.

B. The Agency shall administer the Veterans Speakers Program created under the Veterans Speakers Program Act, 2000 P.A. 81, MCL 32.281 to 283. The powers, duties, functions, responsibilities, records, and personnel necessary for such administration shall be transferred to the Agency from the Department of Military and Veterans Affairs.

C. The Department shall transfer to the Agency all duties, responsibilities, and powers to provide assistance to the State Veterans Home Board of Managers in the administration of all facilities governed by the Michigan Veterans' Facility Act, 1885 PA 152, MCL Section 36.1 to 12, including but not limited to the Grand Rapids Veterans Home and the D.J. Jacobetti Veterans Home. The powers, duties, functions, responsibilities, records, and personnel necessary for such administration shall be transferred to the Agency from the Department of Military and Veterans Affairs.

V. IMPLEMENTATION OF TRANSFERS

A. The Director shall provide executive direction and supervision for the implementation of all transfers of authority under this Order in consultation with the head of the Department of Military and Veterans Affairs.

B. The Director shall establish the internal organization of the Agency and allocate and reallocate duties and functions to promote economic and efficient administration and operation of the Agency. The Director shall be responsible for the day-to-day operations of the Agency.

VI. MISCELLANEOUS

A. All records, personnel, and property used, held, employed, or to be made available to the Department of Military and Veterans Affairs for the activities, powers, duties, functions, and responsibilities transferred by this Order are hereby transferred to the Agency.

B. All rules, orders, contracts, plans, and agreements relating to the functions transferred to the Agency by this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or rescinded.

C. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective March 20, 2013.

History: 2013, E.R.O. No. 2013-2, Eff. Mar. 20, 2013






Act 270 of 1939 NATIONAL EMERGENCY; DUTIES OF ADJUTANT GENERAL (32.101 - 32.102)

Section 32.101 Adjutant general; responsibilities in national emergency.

Sec. 1.

When a national emergency shall require the service of citizens of this state in the armed forces of the United States, the adjutant general of Michigan shall, in addition to his other duties, be directly responsible to the secretary of war of the United States for each of the following activities:

(1) The mobilization of the Michigan national guard and the Michigan naval force for federal service;

(2) The execution of a plan, in cooperation with competent federal authority, for volunteer recruiting within this state;

(3) The execution of a plan, in cooperation with competent federal authority, for the operation of a system of selective service within this state when, and if, the congress of the United States shall enact a statute for the same.

History: 1939, Act 270, Eff. Sept. 29, 1939 ;-- CL 1948, 32.101



Section 32.102 Adjutant general; preparation for national emergency in peacetime, approval, effect.

Sec. 2.

In time of peace, the adjutant general of Michigan shall anticipate such contingencies and shall prepare detailed plans for the effectuation of each of the same. These plans, after having the approval of the war department, shall be submitted to the governor of Michigan and when approved by the governor of Michigan shall have the full force and effect of law.

History: 1939, Act 270, Eff. Sept. 29, 1939 ;-- CL 1948, 32.102






Act 311 of 1913 MILITARY COURTS (32.111 - 32.116)



Act 198 of 1909 DISBURSER OF UNITED STATES FUNDS FOR MILITIA (32.121 - 32.121)



Act 70 of 1917 COMPENSATION OF ENLISTED MEN AND OFFICERS (32.131 - 32.132)



Act 237 of 1909 EQUIPMENT ALLOWANCE (32.141 - 32.141)



Act 174 of 1909 DISABILITY ALLOWANCE (32.151 - 32.153)



Act 199 of 1909 INTERURBAN AND STREET CAR PRIVILEGES (32.161 - 32.162)



Act 200 of 1909 ARMORY BUILDING FUND (32.171 - 32.171)



Act 37 of 1943 EASEMENTS; ARMORY OF 182ND FIELD ARTILLERY (32.181 - 32.182)

Section 32.181 Armory of 182nd field artillery; authority of state military board as to boundaries, buildings erected, rights of parties.

Sec. 1.

The state military board shall have authority on behalf of the state of Michigan to enter into an agreement with the record owner or owners of the parcel of property adjoining on the west the parcel of property at the northwest corner of Brush and Piquette streets in the city of Detroit now owned by the state of Michigan and known as the 182nd field artillery armory. Such agreement may define the boundary line between said parcels of property to accord with the occupancy thereof and the buildings erected thereon; may establish the rights and responsibilities of the parties thereto in the walls of said buildings and in the walls between said buildings; and may establish the rights of the parties thereto in the sidetrack easements crossing the northerly part of the armory property.

History: 1943, Act 37, Eff. July 30, 1943 ;-- CL 1948, 32.181



Section 32.182 Armory of 182nd field artillery; authority of state administrative board in absence of military board.

Sec. 2.

During the absence from state jurisdiction of the state military board or a quorum of the same under call or order of the president of the United States, the state administrative board, with the governor as chairman thereof, may exercise the authority herein granted.

History: 1943, Act 37, Eff. July 30, 1943 ;-- CL 1948, 32.182






Act 7 of 1912 (2nd Ex. Sess.) ERECTION OF ARMORIES (32.191 - 32.195)



Act 6 of 1899 RENTAL OF ARMORIES (32.201 - 32.201)



Act 250 of 1915 EXCHANGE OF ARMORY SITES (32.211 - 32.212)



Act 172 of 1913 CRAWFORD COUNTY LAND (32.221 - 32.226)

Section 32.221 Crawford county land; Michigan state military board authority to accept certain lands for state.

Sec. 1.

The military board of the state of Michigan is hereby authorized and empowered to accept from the owner or owners thereof, for and in behalf of the state of Michigan, all those certain pieces or parcels of lands situated in Crawford county in this state, described in section 2 of this act, by deed of gift, in fee simple, free from lien of taxes or other encumbrances, upon the conditions and for the purposes prescribed in section 3 hereof.

History: 1913, Act 172, Imd. Eff. May 2, 1913 ;-- CL 1915, 989 ;-- CL 1929, 751 ;-- CL 1948, 32.221



Section 32.222 Crawford county land to be given to state; description.

Sec. 2.

The lands mentioned in section 1 hereof are described as follows, to-wit: The east 1/2 of the northeast 1/4 of section 2; east 1/2 of northwest 1/4 of section 2; northwest 1/4 of northwest 1/4 of section 2; west 1/2 of southwest 1/4 of section 2; southeast 1/4 of the southwest 1/4 of section 2; north 1/2 of the southeast 1/4 of section 2; entire section 3; east 1/2 of section 4; southwest 1/4 of section 4; south 1/2 of the northwest 1/4 of section 4; northwest 1/4 of northwest 1/4 of section 4; entire section 5; east 1/2 of southeast 1/4 of section 6; southwest 1/4 of southeast 1/4 of section 6; south 1/2 of northeast 1/4 of section 6; northwest 1/4 of northeast 1/4 of section 6; northeast 1/4 of northwest 1/4 of section 6; east 1/2 of section 7; southwest 1/4 of section 7; southeast 1/4 of northwest 1/4 of section 7; northwest 1/4 of the northwest 1/4 of section 7; northwest 1/4 of section 8; west 1/2 of southwest 1/4 of section 8; southeast 1/4 of southwest 1/4 of section 8; lot 1 of section 8; lot 3 of section 8; northeast 1/4 of section 10; northeast 1/4 of southeast 1/4 of section 10; southeast 1/4 of section 11; north 1/2 of southwest 1/4 of section 11; northwest 1/4 of section 11; west 1/2 of northeast 1/4 of section 11; east 1/2 of section 14; southwest 1/4 of section 14; north 1/2 of northwest 1/4 of section 14; lot 1 section 16; lot 2 section 16; lot 3 section 16; lot 4 section 16; southwest 1/4 of southeast 1/4 of section 16; south 1/2 of southwest 1/4 of section 16; south 1/2 of southeast 1/4 of section 17; lot 1 section 17; lot 2 section 17; south 1/2 of southwest 1/4 of section 17; northeast 1/4 of southwest 1/4 of section 17; west 1/2 of northeast 1/4 of section 18; northeast 1/4 of northeast 1/4 of section 18; east 1/2 of northwest 1/4 of section 18; northwest 1/4 of northwest 1/4 of section 18; entire section 19; entire section 20; west 1/2 of section 21; lot 1 section 21; lot 2 section 21; lot 3 section 21; lot 4 section 21; lot 4 section 22; south 1/2 of southeast 1/4 section 22; northeast 1/4 of southeast 1/4 of section 22; entire section 23; west 1/2 of section 24; southeast 1/4 of section 24; entire section 25; west 1/2 of section 26; southeast 1/4 of section 26; east 1/2 of northeast 1/4 of section 26; northwest 1/4 of northeast 1/4 of section 26; entire section 27; west 1/2 of section 28; southeast 1/4 of section 28; south 1/2 of northeast 1/4 of section 28; west 1/2 of section 29; southeast 1/4 of section 29; north 1/2 of northeast 1/4 of section 29; east 1/2 of northeast 1/4 of section 30; southwest 1/4 of northeast 1/4 of section 30; northwest 1/4 of southwest 1/4 of section 30; east 1/2 of section 31; east 1/2 of west 1/2 of section 31; northwest 1/4 of northwest 1/4 of section 31; north 1/2 of southwest 1/4 of northwest 1/4 of section 31; entire section 32; west 1/2 of section 33; north 1/2 of southeast 1/4 of section 33; southwest 1/4 of southeast 1/4 of section 33; northeast 1/4 of section 34; east 1/2 of northwest 1/4 of section 34; northwest 1/4 of northwest 1/4 of section 34; north 1/2 of southeast 1/4 of section 34; north 1/2 of northwest 1/4 of section 35; north 1/2 of northeast 1/2 of section 35; southeast 1/4 of northeast 1/4 of section 35, all in town 26 north, range 4 west, in the county of Crawford, state of Michigan, together with such land in said county suitable for the purposes of this act as may be acquired by the donor or donors of said property.

History: 1913, Act 172, Imd. Eff. May 2, 1913 ;-- CL 1915, 990 ;-- CL 1929, 752 ;-- CL 1948, 32.222



Section 32.223 Crawford county land; uses, abandonment, reversion to donors, removal of buildings, timber rights.

Sec. 3.

The said tract of land shall be used for the following purposes:

First, As a permanent encampment and maneuvering ground for the militia of this state;

Second, As a game preserve for the breeding and protection of game;

Third, As a forest reserve;

Fourth, For the establishment of fresh air camps, or for other recreational or health giving purposes by any state institution, county, city, village or township.

In case the said tract of land shall be abandoned as a permanent encampment and maneuvering ground for the state militia, the land shall revert to the donor or donors in fee simple, but in case of such reversion, the state shall have the right to take and remove therefrom, any building or other state property that may have been constructed or placed thereon by it, or to sell the same as may be deemed advisable by the board or body having control thereof. The state shall not be deemed to have abandoned said lands or any part thereof by reason of holding any encampment of the said militia at any other place within or without the state when the assembling of such militia elsewhere has been ordered by the President of the United States, the war department or other federal authority having jurisdiction of such forces, or when the safety or the health or lives in the state militia might be prejudiced or endangered by reason of the prevalence of disease or fire in or near said county of Crawford. No abandonment shall be deemed to be complete, unless the proper military authority of the state in time of peace shall have refused or failed for 5 successive years to hold a camp of instruction on said tract of land. As a further condition in the acceptance of the gift of said tract of land, the donor or donors thereof shall be permitted to cut and remove from said land all merchantable timber for and during the period of 5 years next after the execution and delivery of the deed conveying said lands to the state of Michigan. All other timber on said lands shall be the property of and be protected by the state. Nothing herein shall be construed as prohibiting the cutting, removal and use of so much of said timber as may be necessary for military purposes, and in the protection of game or in the bettering of forestry on said lands.

History: 1913, Act 172, Imd. Eff. May 2, 1913 ;-- CL 1915, 991 ;-- Am. 1919, Act 373, Imd. Eff. May 13, 1919 ;-- CL 1929, 753 ;-- CL 1948, 32.223



Section 32.223a Camp Grayling facilities; lease by military board, public use.

Sec. 3a.

The state military board may enter into a long term lease with a Michigan corporation for approximately 1200 acres of land at Camp Grayling, under which said corporation will agree to provide reasonable housing and other facilities to train military personnel in skiing and winter warfare. The state military board may agree in any such lease to pay a reasonable rental during the period of use of such facilities by military personnel, within appropriations available to the state military board. When said facilities are not being used by the military personnel, then said facilities shall be available to the general public at reasonable rates. All documents shall be examined by the attorney general both as to form and content.

History: Add. 1965, Act 336, Imd. Eff. July 23, 1965



Section 32.223b Grayling recreation authority; lease of property by military board; description; examination of documents; sublease; use; limitations; termination of leases under MCL 32.223a.

Sec. 3b.

(1) The state military board created by section 360 of Act No. 150 of the Public Acts of 1967, being section 32.760 of the Michigan Compiled Laws, may enter into a long term lease with the Grayling recreation authority, consisting of the city of Grayling, the township of Grayling, and the Crawford-Au Sable school district, and established and operating pursuant to Act No. 156 of the Public Acts of 1917, being sections 123.51 to 123.54 of the Michigan Compiled Laws, for 400 acres of land located in section 14, T26N, R4W, Grayling township in the county of Crawford, state of Michigan. All documents relative to the lease shall be examined by the attorney general both as to form and content.

(2) The Grayling recreation authority may sublease the property only after approval by the state military board and the attorney general. The Grayling recreation authority shall at all times make the tract of land available for use as a permanent encampment and a maneuvering ground for the militia of this state. The limitations contained in this subsection shall be stated in the lease agreement.

(3) Before a lease may be entered into under this section, all leases entered into under section 3a to a Michigan corporation upon approximately 1,200 acres of land shall be terminated.

History: Add 1976, Act 192, Imd. Eff. July 8, 1976



Section 32.224 Repealed. 1967, Act 150, Imd. Eff. June 30, 1967.



Section 32.224a Camp Grayling; authority of military board as to highways leading to reservation.

Sec. 4a.

The military board is hereby authorized to enter into an agreement or agreements with the township board of the township of Grayling in said county of Crawford, for the construction or repair of the public highways leading into and through the reservation, or to take over from said township any highway approaching or running through the reservation after its construction and repair by the said township, for such consideration as may be agreed upon between the military board and the township board. The military board may alter, straighten, or lay out highways within said reservation and improve such highways, using therefor any moneys to the credit of the military fund not otherwise required for military purposes.

History: Add. 1915, Act 102, Imd. Eff. Apr. 28, 1915 ;-- CL 1915, 993 ;-- CL 1929, 755 ;-- CL 1948, 32.224a



Section 32.224b Crawford county; lease of dwellings by military board for military personnel.

Sec. 4b.

In carrying out the intent of section 4 relative to the military board providing suitable lodges or dwellings thereon for the use of such persons or officials as may be necessary in the enforcement of the general land, game, military or forestry laws of the state on the lands, and in carrying out the provisions of section 3 relative to the uses for which the tract of land shall be used, the military board may enter into a lease, not to exceed 25 years, with any private group or organization which will agree to provide suitable lodges or dwellings thereon for the use of such persons or officials and their families as may be necessary. When not in use by such persons or officials, such suitable lodges or dwellings and the equipment, fixtures, devices and contrivances now located on such lands or placed on such lands are to be for the benefit and use of the general public.

History: Add. 1965, Act 336, Imd. Eff. July 23, 1965



Section 32.224c Jurisdiction of department of natural resources; prohibitions; fishing by Camp Grayling military personnel in Lake Margrethe; penalty.

Sec. 4c.

The department of natural resources has jurisdiction of the wildlife, fish, fire, and forestry interests on the lands and waters. The hunting, killing, or molestation of wildlife is prohibited. Military personnel encamped at Camp Grayling may take fish from Lake Margrethe without a license, subject to other laws pertaining to the taking of fish from Lake Margrethe. A person violating this section is guilty of a misdemeanor.

History: Add. 1973, Act 29, Imd. Eff. June 14, 1973



Section 32.225 Crawford county land; examination and certification of title by attorney general.

Sec. 5.

The attorney general or such of his assistants as he may designate therefor, shall examine the title to all of said lands, and the deed thereto from the donor to the state, and such deed shall not be accepted without the certificate of the attorney general or his duly authorized assistant, that such title has been examined and that the conveyance is sufficient to vest in the state a good and sufficient title thereto free from liens or incumbrances.

History: 1913, Act 172, Imd. Eff. May 2, 1913 ;-- CL 1915, 994 ;-- CL 1929, 756 ;-- CL 1948, 32.225



Section 32.226 Military lands; payments in lieu of taxes on certain state lands; allocating, distributing, and accounting for payments; payments to be made from appropriations; list of lands.

Sec. 6.

Notwithstanding any provision of law to the contrary, the tract of land acquired by this act for the purpose of a permanent encampment and maneuvering ground for the militia of this state and all other land in Crawford, Kalkaska and Otsego counties now or hereafter owned by the state and controlled by the state military board shall not be subject to taxation, but the state, in lieu of taxes, shall pay an annual amount equal to $1.00 an acre for each acre or major fraction of an acre. The payment in lieu of taxes of this amount shall be paid annually in December to the treasurers of the respective townships, villages, and cities in the counties of Crawford, Kalkaska, and Otsego according to the number of acres of that land in the respective counties and the respective treasurers shall allocate, distribute, and account for the payments in the same manner and in the same proportions as the tax millage for that year has been allocated by the county tax allocation board. Payment of the amounts shall be made from appropriations made by the legislature for the operation of the military establishment and the officer having control and management of those lands under section 4 of this act shall cause to be prepared annually in the month of November and delivered to the respective treasurers of the townships, villages, and cities in those counties entitled to payments under this section a complete list of all lands in the several townships, villages, and cities and the acreage therein upon which payment is to be made pursuant to this section. A copy of the lists shall be furnished to the county treasurer.

History: Add. 1954, Act 118, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 229, Eff. Oct. 14, 1955 ;-- Am. 1986, Act 309, Imd. Eff. Dec. 23, 1986
Former Law: See Act 172 of 1913, which was repealed by Act 267 of 1945.






Act 287 of 1919 HANSON MILITARY RESERVATION (32.231 - 32.236)

Section 32.231 Hanson Military Reservation; recreational use by public, management.

Sec. 1.

The grounds known and designated as the Hanson Military Reservation may hereafter be used by the state, or any municipal subdivision thereof, for recreational purposes, the establishment of fresh air camps, and such other purposes of a recreational or health giving nature as may be incident thereto: Provided, however, That such use shall at no times interfere with the use of said grounds by the military establishment of the state, and no tubercular or venereal patients shall be permitted to use said grounds: And Provided further, That the quartermaster general shall have control and management of said lands, under the supervision of the state military board as provided by law.

History: 1919, Act 287, Imd. Eff. May 13, 1919 ;-- CL 1929, 758 ;-- CL 1948, 32.231



Section 32.232 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.



Section 32.233 Hanson Reservation; fresh air camps; erection of buildings.

Sec. 3.

Any state institution, or any city, village, township or county desiring to establish fresh air camps or to use such grounds for any other recreational or health giving purpose, may by making application to said board, be assigned space on said grounds for such purpose: Provided, however, That no camps, lodges, cottages or other buildings shall be erected thereon without permission for such erection being granted by the state military board.

History: 1919, Act 287, Imd. Eff. May 13, 1919 ;-- CL 1929, 760 ;-- CL 1948, 32.233



Section 32.234 Hanson Reservation; water, lights furnished by state.

Sec. 4.

Whenever any space has been so allotted to any state institution, or to any county, city, village or township, it shall be the duty of the military board to see that a proper water supply is furnished the location so allotted; also, to properly light the same.

History: 1919, Act 287, Imd. Eff. May 13, 1919 ;-- CL 1929, 761 ;-- CL 1948, 32.234



Section 32.235 Hanson Reservation; expenses of camps; available military stores.

Sec. 5.

All expense connected with the establishment of the camp, or other recreational or health giving purpose, shall be borne by the institution or municipality establishing the same: Provided, however, That the state military board in its discretion may place at the disposal of such institution or municipality any available buildings, tentage or other military stores owned by the state and in the possession of such board.

History: 1919, Act 287, Imd. Eff. May 13, 1919 ;-- CL 1929, 762 ;-- CL 1948, 32.235



Section 32.236 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.






Act 28 of 1934 (1st Ex. Sess.) HANSON MILITARY RESERVATION (32.241 - 32.241)

Section 32.241 Hanson Reservation; transfer of lands and hunting, oil, and mineral rights to state military board.

Sec. 1.

The director of conservation is hereby authorized and directed to transfer to the state military board such lands under his control as the state administrative board shall by resolution direct, which lands shall form a part of the Hanson military reservation and shall be supervised and controlled as provided in Act No. 172 of the Public Acts of 1913, except that hunting shall not be prohibited on said lands. The state military board is hereby authorized to exchange any of the lands transferred to it under the provisions of this act for any other lands, oil and mineral rights excepted, whether privately owned or owned by the United States government, within the external boundaries of the Hanson military reservation as hereby enlarged, and is hereby authorized to make all necessary conveyances to effect any such exchanges.

History: 1934, 1st Ex. Sess., Act 28, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 32.241






Act 345 of 1927 STATE ARMORY IN DETROIT (32.251 - 32.256)



Act 140 of 1953 REIMBURSEMENT OF ENLISTED MEN FOR PERSONAL EXPENSE (32.261 - 32.262)



Act 133 of 1955 MILITARY LEAVES; REEMPLOYMENT PROTECTION (32.271 - 32.274)

Section 32.271 Members of military or naval forces; discrimination prohibited.

Sec. 1.

No person shall discriminate against any officer or enlisted man of the military or naval forces of the state or of the United States because of his membership therein.

History: 1955, Act 133, Imd. Eff. June 7, 1955



Section 32.272 Member of military or naval forces; employment discrimination or intimidation prohibited.

Sec. 2.

An employer or an officer or agent of any corporation, company, or firm, or other person shall not discharge any person from employment because of being or performing his or her duty as an officer or enlisted member of the military or naval forces of this state or any other state, or hinder or prevent him or her from performing any military service or from attending any military encampment or place of drill or instruction he or she may be called upon to perform or attend by proper authority, or dissuade any person from enlistment or accepting a commission in the National Guard or naval militia by threat of injury to him or her in respect to his or her employment, trade, or business upon enlistment or acceptance of a commission.

History: 1955, Act 133, Imd. Eff. June 7, 1955 ;-- Am. 2016, Act 172, Eff. Sept. 12, 2016



Section 32.273 Member of military or naval forces; leave of absence from employment for military purposes; reemployment; priority; seniority, rights, and benefits; exception; action against employer; remedies; definitions.

Sec. 3.

(1) An employee who gives advance notice for a period of leave from his or her employment shall not be denied a leave of absence by his or her employer for the purpose of being inducted into or entering into active service, active state service, or the service of the United States, for the purpose of determining his or her physical fitness to enter the service, or for performing service as an officer or enlisted member of the military or naval forces of this state, any other state, or the United States in active state service or under title 10 or title 32 of the United States Code. If the employee reports to work or applies to the employer within 45 days or, if the service was for more than 180 days, within 90 days following release from service, release from duty, or rejection, the employer shall reemploy the employee in the following order of priority:

(a) Following service of 1 to 90 days, in the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by service, the duties of which the person is qualified to perform.

(b) Following service of 1 to 90 days, in the position of employment in which the person was employed on the date of the commencement of service, only if the person is not qualified to perform the duties of the position referred to in subdivision (a) and after reasonable efforts by the employer to qualify the person have been made.

(c) Following service of 91 or more days, in a position described under subdivision (a) or (b), or in a position that is the nearest approximation in status and pay to a position described in subdivision (a) or (b) that the person is qualified to perform only if the person is not qualified and cannot become qualified with reasonable efforts by the employer to be employed as described in subdivision (b).

(2) A person who is reemployed under this section is entitled to the seniority and other rights and benefits that are determined by seniority that the person had on the date of the commencement of service plus the additional seniority and rights and benefits that the person would have attained if the person had been continually employed.

(3) In addition to the seniority, rights, and benefits under subsection (2), a person who is reemployed under this section is entitled to rights and benefits, not determined by seniority, that are generally provided by the employer to employees who have similar seniority, status, and pay who are on furlough or leave of absence under a contract, agreement, policy, practice, or plan in effect at the commencement of service or established while the person performs service.

(4) The employee is not entitled to reemployment under this section if the employee who is absent by reason of active service, active state service, or the service of the United States has an uninterrupted period of service in the uniformed services, with respect to the employer relationship for which a person seeks reemployment, that exceeds 5 years. For purposes of this subsection, a period of service shall not include any of the following:

(a) Any service that is required, beyond 5 years, to complete an initial period of obligated service.

(b) Any service during which the person was unable to obtain orders releasing him or her from a period of service in the uniformed services before the expiration of the 5-year period and the inability was through no fault of the person.

(c) Any service performed as required pursuant to 10 USC 10147, under 32 USC 502(a) or 503, or to fulfill additional training requirements determined and certified in writing by the appropriate service secretary to be necessary for professional development or for completion of skill training or retraining.

(d) Any service performed by a member in active service, active state service, or the service of the United States if any of the following occur:

(i) The member is ordered to or retained on active duty, active service, or active state service under 10 USC 688, 12301(a), 12301(g), 12302, 12304, or 12305, or under 14 USC 331, 332, 359, 360, 367, or 712.

(ii) The member is ordered to or retained on active duty, active service, or active state service, other than for training, under any provision of law because of a war or national emergency declared by the president, the Congress, or the governor of this state or any other state.

(iii) The member is ordered to active duty, other than for training, in support, as determined by the appropriate service secretary, of an operational mission for which personnel have been ordered to active duty under 10 USC 12304.

(iv) The member is ordered to active duty in support, as determined by the appropriate service secretary, of a critical mission or requirement of the uniformed services.

(v) The member is called into federal service as a member of the National Guard under 10 USC 331 to 335 or under 10 USC 12406.

(5) An employee is not entitled to the benefits under this section if the service of the employee in any of the uniformed services is terminated under any of the following circumstances:

(a) A separation of the person from the uniformed service or National Guard with a dishonorable or bad conduct discharge.

(b) A separation of the person from the uniformed service or National Guard under other than honorable conditions, as characterized pursuant to regulations prescribed by the appropriate service secretary.

(c) A dismissal of the person under 10 USC 1161(a).

(d) A dropping from the rolls pursuant to 10 USC 1161(b).

(6) An employee who meets the requirements of this section and is denied reemployment as required under this section after reporting to work or applying to the employer may bring an action against the employer in the circuit court for the employee's county of residence and shall be awarded reinstatement and reasonable attorney fees.

(7) As used in this section:

(a) "Active service" means service, including active state service or special duty required by law, regulation, or pursuant to order of the governor of this state or any other state. Active service includes continuing service of an active member of the National Guard and the defense force in fulfilling that active member's commission, appointment, or enlistment.

(b) "Active state service", as applied to the National Guard and the defense force, means military service in support of civil authorities, at the request of local authorities, including, but not limited to, support in the enforcement of laws prohibiting the importation, sale, delivery, possession, or use of a controlled substance, if ordered by the governor or as otherwise provided in this act. As used in this subdivision, "controlled substance" means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

(c) "Service" means active service, active state service, or in the service of the United States.

(d) "Service secretary" means the secretary concerned as defined in 10 USC 101(a)(9).

(e) "Uniformed service" means the armed forces, the reserve component, the National Guard in active service or active state service, the commissioned corps of the public health service, and any other category of persons designated by the president or governor in time of war or national emergency.

History: 1955, Act 133, Imd. Eff. June 7, 1955 ;-- Am. 2002, Act 121, Imd. Eff. Apr. 1, 2002 ;-- Am. 2008, Act 106, Imd. Eff. Apr. 25, 2008 ;-- Am. 2016, Act 172, Eff. Sept. 12, 2016



Section 32.273a Differential pay program; definitions.

Sec. 3a.

(1) A local unit of government may provide by ordinance or resolution or through personnel policy a differential pay program or for a specific number of paid days of leave for employees of the local unit of government who request or are required to take a leave of absence to enter into active service in a uniformed service as those terms are defined in section 3.

(2) As used in this section:

(a) "Differential pay program" means a program through which the local unit of government agrees to pay during the leave of absence all or a part of the difference between the amount the employee is paid by the local unit of government and the amount the employee receives through his or her uniformed service if the amount paid by the local unit of government exceeds the amount paid by the uniformed service.

(b) "Local unit of government" means a city, village, township, or county.

History: Add. 2005, Act 8, Imd. Eff. Apr. 25, 2005



Section 32.274 Violation of act, penalty.

Sec. 4.

Any person violating any of the provisions of this section shall be guilty of a misdemeanor.

History: 1955, Act 133, Imd. Eff. June 7, 1955






Act 81 of 2000 VETERANS SPEAKERS PROGRAM (32.281 - 32.283)

Section 32.281 Veterans speakers program; creation; duties of directorate.

Sec. 1.

A veterans speakers program is created within the veterans' affairs directorate of the department of military and veterans affairs. Under the program, the directorate may do all of the following:

(a) Create a list of veterans who are willing to visit local schools and make presentations of their military experiences. The list shall include the length of service, geographical area of service, and the rank of each veteran.

(b) Encourage veterans' organizations to participate in the program.

(c) Create a pamphlet that encourages schools to utilize the experiences of veterans in the course of their educational instruction. The pamphlet shall include the names and means of contacting appropriate veterans from the list of veterans created under subdivision (a).

(d) Distribute the pamphlet to all the school districts in this state.

(e) Provide a system of receiving evaluations of the speakers and the program from teachers and students who utilized the program.

(f) Update the list of available veteran speakers at least annually. The directorate may make the list available on the internet through the web site of the department of military and veterans affairs.

History: 2000, Act 81, Imd. Eff. Apr. 19, 2000



Section 32.282 Other instruction; participation in program.

Sec. 2.

The speakers program created in section 1 is not a replacement for any instruction required by any other law. This act does not require a teacher to participate in the program created in section 1. A teacher who chooses to participate in the program may tailor the subject matter and select the veteran that he or she determines is most appropriate for the students.

History: 2000, Act 81, Imd. Eff. Apr. 19, 2000



Section 32.283 Annual report.

Sec. 3.

The director of the veterans' affairs directorate shall annually report to the committees of the house of representatives and the senate having jurisdiction over veterans affairs on the merits and the use of the program.

History: 2000, Act 81, Imd. Eff. Apr. 19, 2000






Act 297 of 1957 MICHIGAN CODE OF MILITARY JUSTICE (32.301 - 32.427)



Act 259 of 2014 MICHIGAN NATIONAL GUARD TUITION ASSISTANCE ACT (32.431 - 32.434)

Section 32.431 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan national guard tuition assistance act".

History: 2014, Act 259, Imd. Eff. July 1, 2014



Section 32.432 Definitions.

Sec. 2.

As used in this act:

(a) "Active service" means that term as defined in section 105 of the Michigan military act, 1967 PA 150, MCL 32.505.

(b) "Adjutant general" means the adjutant general of this state.

(c) "Course of study" means an individual class, or group of classes, in which an eligible person is enrolled for the purpose of obtaining a not-yet-completed training program, obtaining a not-yet-completed certificate program, or obtaining a not-yet-completed associate, bachelor's, or master's degree.

(d) "Eligible educational institution" means a public or private college, university, vocational school, technical school, or trade school located in this state.

(e) "Eligible person" means a member of the Michigan national guard who meets all of the following conditions:

(i) Is in active service.

(ii) Is not absent without leave or under charges described in the Michigan code of military justice of 1980, 1980 PA 523, MCL 32.1001 to 32.1148.

(iii) Any other criteria determined by the adjutant general consistent with Michigan national guard recruiting and retention requirements.

(f) "Fund" means the Michigan national guard tuition assistance fund created in section 4.

(g) "Tuition" means the cost of a course of study at an eligible educational institution, including the cost of instructional fees, laboratory fees, computer fees, and other fees directly related to that eligible person's specific course of study at that eligible educational institution. Tuition does not include the cost of books and study materials.

(h) "Tuition assistance program" means the Michigan national guard tuition assistance program created in section 3.

History: 2014, Act 259, Imd. Eff. July 1, 2014



Section 32.433 Michigan national guard tuition assistance program.

Sec. 3.

(1) The Michigan national guard tuition assistance program is created within the department of military and veterans affairs.

(2) The adjutant general shall administer the tuition assistance program and prescribe forms and procedures to effectively carry out the tuition assistance program.

(3) An eligible person may apply for tuition assistance from the tuition assistance program before enrolling in an eligible educational institution. The adjutant general shall approve the application if the applicant is an eligible person and if there is sufficient money in the fund to cover the amount of tuition assistance determined to be available under this subsection by the adjutant general in that academic year. The adjutant general shall determine the amount of tuition assistance that may be provided under this subsection in any academic year. The amount of tuition assistance determined by the adjutant general under this subsection shall apply to all eligible persons.

(4) If an eligible person has enrolled in an eligible educational institution and has not applied for and received tuition assistance from the tuition assistance program, the eligible person may apply for tuition assistance for tuition paid to the eligible educational institution in that current academic year. The adjutant general shall approve the application if the applicant is an eligible person and if there is sufficient money in the fund to cover the amount of tuition assistance determined to be available under this subsection by the adjutant general in that academic year. The adjutant general shall determine the amount of tuition assistance that may be provided under this subsection in any academic year. The amount of tuition assistance determined by the adjutant general under this subsection shall apply to all eligible persons.

(5) The tuition assistance program applies to any course of study that is intended to culminate in vocational or technical training, a certificate, or the eligible person's first associate degree, bachelor's degree, or master's degree.

(6) The tuition assistance program applies to an eligible person notwithstanding any other educational incentive or benefit received by the eligible person under any other educational assistance program provided by any other law.

(7) Upon completion of a course of study, an eligible person who successfully applied for tuition assistance under subsection (3) or (4) shall provide evidence of attendance and completion of the course of study with a minimum grade point average of 2.0 on a 4.0 scale, as applicable, in that current semester, in a manner prescribed by the adjutant general.

(8) If an eligible person who received tuition assistance under subsection (3) or who received reimbursement for the cost of tuition under subsection (4) did not complete the course of study for which it was granted, that eligible person shall reimburse the fund in an amount and in a manner prescribed by the adjutant general unless the eligible person was deployed in a state or federal status that resulted in the eligible person's inability to complete the course of study. In that case, the matter shall be determined by the adjutant general.

History: 2014, Act 259, Imd. Eff. July 1, 2014



Section 32.434 Michigan national guard tuition assistance fund.

Sec. 4.

(1) The Michigan national guard tuition assistance fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from the fund.

(3) The balance of money in the fund shall not exceed $10,000,000.00. Any balance of money in the fund in excess of $10,000,000.00 shall lapse to the general fund. Money in the fund at the close of the fiscal year shall remain in the fund and, except as otherwise provided in this subsection, shall not lapse to the general fund.

(4) The department of military and veterans affairs shall be the administrator of the fund for auditing purposes.

(5) The adjutant general shall expend money from the fund to provide tuition assistance to an eligible person for the cost of tuition to an eligible educational institution under section 3(3) or to reimburse an eligible person for the cost of tuition paid to an eligible educational institution under section 3(4) for a course of study completed by the eligible person.

History: 2014, Act 259, Imd. Eff. July 1, 2014






Act 150 of 1967 MICHIGAN MILITARY ACT (32.501 - 32.851)

150-1967-1 CHAPTER 1 GENERAL PROVISIONS (32.501...32.533)

Section 32.501 Michigan military act; short title.

Sec. 101.

This act shall be known and may be cited as the “Michigan military act”.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.503 Michigan military act; intent, construction.

Sec. 103.

It is the intent of this act and other acts of this state affecting the Michigan national guard, the Michigan defense force and the unorganized militia to conform to applicable acts and regulations of the United States. The laws of this state shall be construed to effect this intent, and anything to the contrary shall be held to be null and void as long as the subject matter shall have been acted upon by the United States. Upon any subject not acted upon with reference to these matters by the United States, any law or regulation of this state shall be in full force and effect.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.505 Definitions.

Sec. 105.

The definitions used in the command, administration, supply, training, discipline, deployment, and employment of the armed forces of the United States, unless clearly inapplicable or contradictory, are adopted with respect to the state military establishment except as otherwise provided in this act. As used in this act:

(a) "Military" means a reference to all components of the state military establishment.

(b) "Michigan national guard" means the army national guard and the air national guard.

(c) "Commander-in-chief" means the governor of this state.

(d) "Active state service", as applied to the national guard and the defense force, means military service in support of civil authorities, at the request of state or local authorities, including, but not limited to, support in the enforcement of laws prohibiting the importation, sale, delivery, possession, or use of a controlled substance, if ordered by the governor or as otherwise provided in this act.

(e) "Special duty" means military service in support of the full-time operation of the state military establishment for a period of not less than 1 day if ordered by competent authority.

(f) "Active service" means service, including active state service and special duty required by law, regulation, or pursuant to order of the governor. Active service includes continuing service of an active member of the national guard and the defense force in fulfilling that active member's commission, appointment, or enlistment.

(g) "Inactive status" means the status of those members of the national guard who are listed on an inactive list authorized by a federal statute or regulation.

(h) "In the service of the United States" and "not in the service of the United States" mean the same as those terms are used and construed under federal laws and regulations.

(i) "Officer" means a commissioned officer and a warrant officer, unless a distinction between commissioned officer and warrant officer is clearly evident.

(j) "Martial law" or "martial rule" means the exercise of partial or complete military control over domestic territory in time of emergency because of public necessity.

(k) "Armory" means a building, facility, or the lots and grounds used by an army, navy, or air unit of the national guard or organized militia as a home station or for military training.

(l) "Military establishment" means the organized militia of this state, including the employees and equipment assigned or necessary to carry out the provisions of this act.

(m) "Vital resource" means a public or private building, facility, property, or location that the governor considers necessary to protect the public health, safety, and welfare of the citizens of this state.

(n) "Controlled substance" means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1998, Act 212, Imd. Eff. July 1, 1998 ;-- Am. 2002, Act 133, Eff. May 1, 2002 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.507 Rules and regulations for administration of act; promulgation by adjutant general.

Sec. 107.

The adjutant general shall promulgate rules and regulations, to be approved by the governor, necessary for administration of this act in accordance with the provisions of Act. No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and subject to Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

History: 1967, Act 150, Imd. Eff. June 30, 1967
Admin Rule: R 32.1 et seq. and R 32.151 of the Michigan Administrative Code.



Section 32.509 State military establishment; composition; organized and unorganized militia.

Sec. 109.

The organized militia of this state taken collectively shall be known as the state military establishment and constitutes the armed forces of this state. The organized militia consists of the army national guard, the air national guard, and the defense force when actually in existence as provided in this act. The unorganized militia consists of all other able-bodied citizens of this state and all other able-bodied citizens who are residents of this state who have or shall have declared their intention to become citizens of the United States, who shall be age 17 or over and not more than age 60, and shall be subject to state military duty as provided in this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.511 State code of military justice; application; jury and posse comitatus duties.

Sec. 111.

The state code of military justice applies to all members of the organized militia when not in active federal service. Officers and enlisted personnel of the organized militia during service in the organized militia are exempt from jury duty and service on a posse comitatus.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.513 Officers and enlisted personnel; pay and allowances; appropriations.

Sec. 113.

Officers and enlisted personnel of the state military establishment shall receive for each day spent by them on active state service under orders of the governor, who is authorized to determine when to place them on such duty, the pay and allowances provided for persons of the federal military forces of like grade or rank and years of service. Enlisted personnel so serving shall receive $3.00 per day allowance in addition to the pay herein authorized. There is hereby appropriated each year from the general fund, the sums necessary to implement the provisions of this type active state service including logistic costs.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.514 Administrative workday and workweek during active state service or special duty; actual workday and workweek.

Sec. 114.

During periods of active state service or special duty, the administrative workday shall consist of 24 hours and the administrative workweek shall consist of 7 days for officers and enlisted personnel of the state military establishment. The adjutant general shall prescribe the length of the actual workday and the days of the actual workweek within the administrative workday and workweek.

History: Add. 1975, Act 194, Imd. Eff. Aug. 11, 1975



Section 32.515 Subsistence.

Sec. 115.

Subsistence shall be furnished by the state when troops of the state military establishment are mobilized for state duty requiring the furnishing of subsistence.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.516 Expired. 1978, Act 567, Eff. Jan. 1, 1982.



Section 32.517 Privilege from arrest and imprisonment; exemption from levy of execution, seizure, or attachment; adjournment of pending lawsuits; forfeitures; seizure or sale of chattels; utility service.

Sec. 117.

Officers and enlisted personnel on active service in excess of 7 days and when so ordered by the governor in support of civilian authority or in time of war or emergencies of this state or of the United States, in all cases, except for treason, felony, or breach of the peace are privileged from arrest and imprisonment during the time of active service and for a period of 6 months after the service ceases. Their separate property during the same period is exempt from levy of execution, seizure, or attachment for debts contracted prior to or during the service. Suits in the courts of this state including, but not limited to, all intermediate hearings in the suits, pending against any such person when he or she enters active service, or commenced at any time during the service, stand adjourned until after the termination of the service. Forfeiture of an executory contract, whether title retaining or otherwise, shall not be enforced against any such person, and seizure or sale of chattels shall not be made against such person, during service nor for 90 days after the termination of the service. The person or his or her immediate household shall not be deprived of or denied heat, water, electricity, or gas service by any public utility serving his or her home during the first 90 days of military service by reason of unpaid bills for the commodities.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2006, Act 597, Imd. Eff. Jan. 3, 2007



Section 32.519 National guard compensation board; members, appointment and duties.

Sec. 119.

The governor may appoint a board of 3 national guard officers, 1 of whom shall be a medical officer to inquire into and make recommendations concerning the payment of compensation, claims, medical attention, hospital treatment, funeral expenses and other expenses not otherwise provided for in this section for a member of the state military establishment who is injured, disabled or killed during the performance of active state service or special duty. If satisfied that any injury or disability was received or death caused while in line of duty and in the performance of official duties, the board shall recommend compensation to the injured or disabled member or shall recommend payment of medical, hospital and other incidental necessary expenses or compensation to the dependents of the deceased member. Recommendations of the board shall be forwarded to the state administrative board for final determination and payment.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.521 Line of duty; definition.

Sec. 121.

“Line of duty” as used in this act means an act performed by a member of the state military establishment in obedience to or in conformity with a law, rule, regulation, order, command or custom of the military service or an act performed which is not in violation of a law, rule, regulation, order, command or custom of the military service, or that will not bring discredit to the military service. A member of the state military establishment, while on active state service or while attending to military duty required or expected of him or while exercising any personal privilege not prohibited him, by virtue of his status as a member of the military forces, is deemed to be in a line of duty status with respect to an act so done or privilege so exercised, or any happening to him, unless it be shown that such act or happening was on his part in disobedience to some law, rule, regulation, lawful command or order applicable to him, or was the result of his own misconduct. The fact that the member is on leave, pass or furlough status does not preclude an act of, or happening to, the member from being as in line of duty.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.523 Line of duty; construction, presumptions.

Sec. 123.

In construing the term “line of duty” the recorded opinions of the judge advocate general of the United States armed forces in like cases or circumstances or involving like principles, insofar as not contrary to this act, shall govern and be applied to line of duty cases arising under this act. Actions of members of the state military establishment while on duty are presumed to be in line of duty unless clearly shown to have been otherwise, under the provisions of this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.525 Duty; construction.

Sec. 125.

“Duty” also includes the time necessary for a member of the state military establishment to go from his usual residence or place of business or employment to respond to a call to duty, and the time necessary to return from the place of duty to his usual residence or place of business or employment, after the duty has been performed.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.527 Leave accrual during active state service or special duty; leave without pay.

Sec. 127.

(1) Officers and enlisted personnel of the state military establishment while on active state service or special duty, under the provisions of this act or on orders of the governor, shall accrue leave as provided members of the United States armed forces.

(2) Leave without pay may be authorized by the adjutant general as provided in section 328.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1975, Act 194, Imd. Eff. Aug. 11, 1975



Section 32.529 Officers and enlisted personnel; continuation until expiration of term.

Sec. 129.

Officers and enlisted personnel in the state military establishment when this act takes effect shall continue in office and remain in the service until the expiration of their terms of office or enlistment, unless otherwise provided by this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.531 Officers' bonds; force and effect.

Sec. 131.

The bond of an officer who has heretofore given a bond by virtue of any law concerning the militia shall remain in full force and effect according to its terms.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.533 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.






150-1967-2 CHAPTER 2 POWERS AND DUTIES OF THE GOVERNOR (32.551...32.582)

Section 32.551 Governor as commander-in-chief; adjutant general; power to order militia to active service.

***** 32.551 THIS SECTION IS AMENDED EFFECTIVE JANUARY 4, 2017: See 32.551.amended *****

Sec. 151.

The governor is the commander-in-chief of the organized militia. He may order to active state service any members of the organized militia in case of riot, tumult, breach of the peace, resistance of process, or for service in aid of civil authority, whether state or federal, or in time of actual or imminent public danger, disaster, crisis, catastrophe or other public emergency within this state or to respond to acts or threats of terrorism or to safeguard military or other vital resources of this state or of the United States. If the governor and his legal successor are absent, disabled, or cannot be communicated with, the adjutant general, if he believes the danger great and imminent, may order out, in the name of the governor, such troops of the organized militia as he believes necessary to meet the emergency.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.551.amended Governor as commander-in-chief of Michigan National Guard; order to active state service; order by adjutant general; conditions; order by governor under other circumstances.

***** 32.551.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 4, 2017 *****

Sec. 151.

(1) The governor is the commander-in-chief of the Michigan National Guard. He or she may order to active state service any members of the Michigan National Guard in case of riot, tumult, breach of the peace, or resistance of process, or for service in aid of civil authority, whether state or federal, or in time of actual or imminent public danger, disaster, crisis, catastrophe, or other public emergency within this state or to respond to acts or threats of terrorism or to safeguard military or other vital resources of this state or of the United States. If the governor and his or her legal successor are absent or disabled or cannot be communicated with, the adjutant general, if he or she believes the danger great and imminent, may order out, in the name of the governor, such troops of the Michigan National Guard as he or she believes necessary to meet the emergency.

(2) In circumstances other than those described in subsection (1), the governor may order any member of the Michigan National Guard to active state service for duties in support of the full-time operation of the Michigan National Guard. However, a member of the Michigan National Guard who is called to active service under this subsection does not have any police powers or arrest authority.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013 ;-- Am. 2016, Act 311, Eff. Jan. 4, 2017



Section 32.555 Unorganized militia; power of the governor.

Sec. 155.

The governor may order into the defense force any members of the unorganized militia in case of riot, tumult, breach of the peace, resistance of process, or for service in aid of civil authority, whether state or federal, or in time of actual or imminent public danger, disaster, crisis, catastrophe or other public emergency within this state.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.559 Mutual military assistance agreement with other states or reciprocal agreements for emergency assistance to other states.

Sec. 159.

(1) The governor may enter into an agreement with the governors of 1 or more other states authorizing the military forces of this state, in time of invasion, rebellion, public disaster, or catastrophe, or to assist a state or local law enforcement agency, at the request of that state or local law enforcement agency, in enforcing a law prohibiting the importation, sale, delivery, possession, or use of a controlled substance as defined in this act or a similar law of the other state, or as necessary to comply with reciprocal agreements for emergency assistance to other states under the interstate emergency management assistance compact, 2001 PA 248, MCL 3.1001 to 3.1004, or with other similar agreements, to be employed within the area of the other states for mutual assistance in the public interest.

(2) A member of the national guard from another state performing support duty to a federal, state, or local law enforcement agency in this state has the same immunity from liability and prosecution as does a member of the Michigan national guard in performing support duty to a federal, state, or local law enforcement agency.

(3) The Michigan national guard is a law enforcement agency under this act for the purpose of receiving or using property or money forfeited under section 981(e)(2) of title 18 of the United States Code, 18 USC 981, section 616 of part V of title IV of the tariff act of 1930, 19 USC 1616a, and section 511(e)(1)(A) of part E of the controlled substances act, title II of the comprehensive drug abuse prevention and control act of 1970, 21 USC 881.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1998, Act 212, Imd. Eff. July 1, 1998 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.563 State military forces; pursuit of insurrectionist, saboteur, or enemy into another state; captives, surrender and extradition.

Sec. 163.

If the United States is at war or if any other emergency is declared by the president or the congress of the United States or by the governor or legislature, any organization, unit or detachment of the military forces of this state, by direction of the governor and upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this state into another state, until they are apprehended or captured by such organization, unit or detachment, or until the military or police forces of such other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued, if the other state has given authority by law for such pursuit by the forces of this state. Except as otherwise provided by law, a person who is apprehended or captured in another state by forces of this state shall be surrendered without unnecessary delay to the military or police forces of the state in which he is taken or to the United States. The surrender does not constitute a waiver by this state of its right to extradite or prosecute the person for a crime committed in this state.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.567 Military forces of another state; pursuit of insurrectionist, saboteur, or enemy into this state; surrender of captives; construction of section.

Sec. 167.

A military force of another state which is in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this state, until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued. The pursuing forces may arrest or capture such persons within this state while in fresh pursuit. Any person who is captured or arrested by the military forces of another state, while in this state, shall be surrendered without unnecessary delay to the military or police forces of this state to be dealt with according to law. This section shall not be construed to make unlawful an arrest in this state otherwise lawful, nor to repeal or prevent the application of any provision of law on the fresh pursuit of criminals.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.571 Reorganization of military establishment; transfer of personnel.

Sec. 171.

The governor may direct the adjutant general to organize, disband, arrange, transfer, convert, alter, consolidate, or attach units of the military establishment. The transfer of personnel to and within units shall be carried out by order of the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.575 Declaration of martial law.

Sec. 175.

When any part of the organized militia is employed pursuant to section 151, the governor, if in his judgment maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving or any specified portion thereof, to be under martial law or martial rule.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.579 Command of state military personnel; militia on active service; duties, liabilities, and immunities; defense of civil action or criminal prosecution.

Sec. 179.

(1) No civilian person, except the governor, may command personnel of the state military establishment.

(2) If any portion of the organized militia is called into active service, special duty, active state service, or the service of the United States to execute the laws, engage in emergency or disaster relief or other support operations pursuant to the emergency management act, 1976 PA 390, MCL 30.401 to 30.421, or suppress or prevent actual or threatened riot or insurrection, repel invasion, respond to acts or threats of terrorism, safeguard military or other vital resources of this state or of the United States, or to assist in the enforcement of a law prohibiting the importation, sale, delivery, possession, or use of a controlled substance, a commanding officer shall use his or her own judgment in apprehending or dispersing a sniper, a rioter, a mob, or an unlawful assembly. In situations described in this subsection, the commanding officer may apprehend a person on a state military base, armory base, air base, or a vital resource of this state or of the United States if the commanding officer has reasonable cause to believe the person has committed a felony or a misdemeanor punishable by imprisonment for more than 92 days on that state military base, armory base, air base, or a vital resource of this state or of the United States. In situations described in this subsection, the commanding officer or an individual under his or her command may apprehend a person on a state military base, armory base, air base, or a vital resource of this state or of the United States if the person commits a crime in the presence of the commanding officer or an individual under his or her command on that state military base, armory base, air base, or a vital resource of this state or of the United States. That commanding officer shall determine the amount and kind of force to be used in preserving the peace and carrying out the orders of the governor. Except as provided in subsection (3), that commanding officer's honest and reasonable judgment under the circumstances then existing, in the exercise of his or her duty, is full protection, civilly and criminally, for an act done in the line of duty, and a member of the organized militia in active service, special duty, active state service, or the service of the United States is not liable civilly or criminally for an act committed by him or her in the performance of his or her duty.

(3) A member of the organized militia in active service, special duty, active state service, or the service of the United States has the immunity of a peace officer in this state if 1 or more of the following apply:

(a) The member is acting in aid of civil authorities and acting in the line of duty.

(b) The member is assisting in the enforcement of a law prohibiting the importation, sale, delivery, possession, or use of a controlled substance and acting in the line of duty.

(c) The member has been ordered by the governor to respond to acts or threats of terrorism or to safeguard military or other vital resources of this state or of the United States and is acting in the line of duty.

(4) The attorney general of this state shall defend a civil action or criminal prosecution brought in a state or federal court, against a member of the organized militia or his or her estate, arising from an act or omission alleged to have been committed while in active service, special duty, active state service, or the service of the United States.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 241, Imd. Eff. June 26, 1968 ;-- Am. 1998, Act 212, Imd. Eff. July 1, 1998 ;-- Am. 2002, Act 133, Eff. May 1, 2002 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.581 Officers and warrant officers; appointment, promotion.

Sec. 181.

The authority to appoint and promote officers and warrant officers of the organized militia is vested in the governor.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.582 Governor; awards for services rendered to military establishment.

Sec. 182.

The governor as commander in chief, may prescribe the award of medals and other suitable means of public recognition for distinguished service, longevity, acts of valor or meritorious achievement. The awards may be made to members of the organized militia of this state or to other individuals, not members of the organized militia, who have rendered appropriate service to the military establishment. The adjutant general shall develop and publish rules to carry out this provision.

History: Add. 1970, Act 164, Imd. Eff. Aug. 2, 1970






150-1967-3 CHAPTER 3 THE NATIONAL GUARD (32.601...32.637)

Section 32.601 National guard; composition.

Sec. 201.

The national guard consists of the organizations and units which are, under the laws and regulations of the United States, prescribed as the portion of the national guard of the United States apportioned and assigned to this state in accordance with a troop basis approved by the governor, and such other officers, warrant officers and enlisted personnel as may be required.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.605 Commanding officers; duties and responsibilities.

Sec. 205.

The commanding officer of each organization of the national guard is responsible for training, combat readiness and efficiency of the organization he commands.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.613 Officers; appointment, qualifications; merger of national guard and reserve component.

Sec. 213.

The governor shall appoint general officers of the national guard from qualified federally recognized officers of the national guard, who have served at least 5 years as commissioned officers in the national guard, and shall be qualified for federal recognition as general officers. In the event of a merger of the national guard and another reserve component, the commissioned service in the reserve component shall be considered comparable to national guard federally recognized commissioned service in meeting the requirements of this section.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.617 Officers; oath required, time.

Sec. 217.

An officer of the national guard shall take and subscribe to the following oath of office: “I ..................... do solemnly swear (or affirm) that I will support and defend the constitution of the United States and the constitution of the state of Michigan, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the president of the United States and of the governor of the state of Michigan; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of ....................... in the national guard of the United States and of the state of Michigan, upon which I am about to enter.” The officer shall take this oath within 10 days after his appointment and unless he does so is deemed to have declined his office and his appointment may be vacated.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.621 Enlistment periods.

Sec. 221.

Original enlistments in the national guard and all subsequent enlistments shall be for the period prescribed by laws or regulations for the national guard of the United States.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.625 Oath of person enlisting in national guard.

Sec. 225.

A person enlisting in the national guard shall take an oath to defend the constitution of the United States and the constitution of the state in such form as may be prescribed by regulations.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.629 Administration of oaths and affirmations.

Sec. 229.

An officer of an active or reserve component of the armed forces of the United States may administer oaths and affirmations in the appointment or enlistment of officers and enlisted personnel of the Michigan national guard.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 299, Imd. Eff. Dec. 14, 1990



Section 32.633 Enlistments and commissions; continuation after termination of national emergency; discharges.

Sec. 233.

On termination of an emergency in which officers and enlisted personnel of the national guard have been called or ordered into federal service by the president of the United States, in accordance with the laws of the United States, the officers and enlisted men shall continue to serve in the national guard until the dates upon which their commissions or enlistments entered into prior to the call or induction into the federal service would have expired if uninterrupted, unless discharged in accordance with federal or state directives.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.636 Department-administered post-traumatic stress disorder questionnaire and traumatic brain injury questionnaire.

Sec. 236.

(1) An officer or enlisted person serving in the national guard while under state jurisdiction shall take a department-administered post-traumatic stress disorder questionnaire and a traumatic brain injury questionnaire before being deployed in operation Iraqi freedom, operation enduring freedom, or any other overseas service pursuant to any future declaration of war by the United States Congress or the beginning of an emergency condition recognized by the issuance of a presidential proclamation or a presidential executive order. The officer or enlisted person is exempt from this requirement if he or she has completed similar questionnaires approved by the United States department of veterans affairs or the United States department of defense while under the control of the federal government.

(2) An officer or enlisted person serving in the national guard within 90 days of his or her return to state jurisdiction from operation Iraqi freedom, operation enduring freedom, or any other overseas service pursuant to any future declaration of war by the United States Congress or the beginning of an emergency condition recognized by the issuance of a presidential proclamation or a presidential executive order shall take a department-administered post-traumatic stress disorder questionnaire and a traumatic brain injury questionnaire.

(3) An officer or enlisted person serving in the national guard and who has returned to state jurisdiction from operation Iraqi freedom or operation enduring freedom shall take a department-administered post-traumatic stress disorder questionnaire and a traumatic brain injury questionnaire. The officer or enlisted person is exempt from this requirement if he or she has completed similar questionnaires approved by the United States department of veterans affairs or the United States department of defense while under the control of the federal government.

(4) The officer or enlisted person is exempt from department-administered post-traumatic stress disorder and traumatic brain injury requirements if he or she has completed similar questionnaires approved by the United States department of veterans affairs or the United States department of defense while under the control of the federal government.

(5) An officer or enlisted person who has been discharged from the national guard, an active duty servicemember residing in Michigan, or a federal reservist residing in Michigan who has been deployed in operation Iraqi freedom or operation enduring freedom may take a department-administered post-traumatic stress disorder questionnaire and a traumatic brain injury questionnaire free of charge.

(6) The questionnaires shall be developed by the department with the assistance of any statewide associations specializing in traumatic brain injuries, the Ann Arbor veteran administration medical center, and the Michigan department of community health and shall be approved by the United States department of veterans affairs or the United States department of defense.

(7) All post-traumatic stress disorder and traumatic brain injury questionnaires shall be stored as electronic documents by the department.

(8) As used in this section, "department" means the department of military and veterans affairs.

History: Add. 2008, Act 139, Imd. Eff. May 28, 2008



Section 32.637 Certificates of discharge; discharge before expiration of term; presentment to home counties for recording.

Sec. 237.

(1) Enlisted personnel discharged from service in the national guard shall receive certificates of discharge in writing as prescribed by the laws or regulations of the United States or this state for the national guard. In time of peace, a discharge may be given prior to the expiration of the term of enlistment under prescribed regulations, subject to the restrictions of federal law or regulations.

(2) The department of military and veterans affairs shall present to the home counties of enlisted personnel for recording pursuant to 1867 PA 83, MCL 35.31 to 35.35, all discharge certificates for enlisted personnel discharged from service in the national guard.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2008, Act 163, Imd. Eff. June 19, 2008






150-1967-4 CHAPTER 4 STATE DEFENSE FORCE (32.651...32.687)

Section 32.651 Michigan volunteer defense force; conditions for activating; limitation on organization; list of former officers, warrant officers, and enlisted personnel; funding; reference to Michigan defense force; affirmative action guidelines; weapons; reports.

Sec. 251.

(1) The governor, as commander-in-chief, may activate within the military establishment such number of units to be known as the Michigan volunteer defense force, as the governor considers necessary for adequate emergency assistance to the state. When activated by proper authority, the Michigan volunteer defense force shall perform missions as determined by the department of military and veterans affairs in cooperation with the department of state police and the state emergency preparedness plan. During times other than a national emergency, organization of the Michigan volunteer defense force shall not exceed 15% of the Michigan national guard authorized strength.

(2) A list of former officers, warrant officers, and enlisted personnel of the Michigan national guard shall be maintained with their consent in the office of the adjutant general to aid in forming the Michigan volunteer defense force.

(3) The adjutant general may accept funding for the Michigan volunteer defense force from sources other than the state or federal government but shall expend those funds only pursuant to an appropriations act. The adjutant general shall deposit the funds in a special account within the department of military and veterans affairs.

(4) As used in this act, a reference to the Michigan defense force means the Michigan volunteer defense force.

(5) The department shall establish affirmative action guidelines for membership goals in the Michigan volunteer defense force. The department shall take all steps necessary to carry out and implement those guidelines.

(6) Members of the Michigan volunteer defense force shall not be equipped with any type of weapon except under the following conditions:

(a) The president has called or ordered all or part of the national guard into federal service in time of a national emergency and the mission of the Michigan volunteer defense force to whom weapons are issued consists primarily of the protection of public property.

(b) During training to be conducted by the national guard or state police in the proper use of such weapons.

(7) Not later than 1 year after the effective date of the amendatory act that added this subsection and each year thereafter, the department of military and veterans affairs shall report to the standing committees of the senate and house of representatives that are responsible for legislation concerning military affairs, and the senate and house appropriations committees as to the proposed and actual status of development of the Michigan volunteer defense force. The reports shall include all of the following:

(a) Regulations or proposed regulations to define and limit the type and duration of missions that may be undertaken by the Michigan volunteer defense force.

(b) Proposals for meeting the training and equipment needs of the Michigan volunteer defense force in fulfilling the missions that may be undertaken, and a 3-year projection of the costs of that training and equipment.

(c) A description of the requirements or proposed requirements, including physical ability, for membership in the Michigan volunteer defense force.

(d) Procedures that are used or are proposed to be used to screen membership in the Michigan volunteer defense force as to character and fitness, including standards that will ensure that no person with a serious criminal record is a member.

(e) The plan detailing methods and procedures for the coordination of the operations of the Michigan volunteer defense force with the state police, local law enforcement agencies, and state and federal disaster relief authorities.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1988, Act 246, Imd. Eff. July 11, 1988 ;-- Am. 2008, Act 305, Imd. Eff. Dec. 18, 2008



Section 32.655 State defense force and unorganized militia; determination of emergency.

Sec. 255.

In case of war, or a national emergency, when the national guard may be in the military service of the United States, the defense force shall be ready and able to protect the state in case of insurrection, invasion, disaster or other emergency, actual or imminent. In such case the governor, as commander-in-chief, may use the defense force augmented if necessary by all or a part of the unorganized militia not responsive to the orders of the president for the time being. The determination of the governor that an emergency exists or is imminent is conclusive.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.659 Service or enlistment; duration.

Sec. 259.

An officer shall agree to service the state for the duration of the emergency. An enlistee shall enlist in writing for the duration of the emergency or such time as regulations may direct.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.663 Oaths required of officers and enlisted personnel.

Sec. 263.

Officers and enlisted personnel of the defense force shall take the oath prescribed by regulations.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.667 Oaths and affirmations; administration by commissioned officer.

Sec. 267.

Commissioned officers of the defense force may administer oaths and affirmations in the discharge of any of the duties pertaining to their offices and in connection with the appointment of officers and the enlistment of men in the defense force.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.671 Officers and enlisted personnel; appointment, duties and authority; records.

Sec. 271.

Officers and enlisted personnel of the defense force shall be appointed in the same manner, and with like duties, responsibilities and authority as prescribed by law and regulations governing the national guard, or as may be prescribed in special regulations promulgated for the national guard or the defense force. Orders evidencing the appointment, promotion or severance from the service of officers and enlisted men of the military establishment shall be issued through and recorded in the office of the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.675 Officers and enlisted personnel; qualifications for appointment and promotion; application of act.

Sec. 275.

The qualifications of persons for appointment and promotion as officers and warrant officers of, and for enlistment in, the defense force shall be as prescribed by the governor, and without reference to qualifications prescribed for the national guard. Except as otherwise provided in this act, the provisions of this act and of regulations made in accordance with this act applying to the Michigan national guard with relation to aid of civil authorities and other emergency service; bonding of officers; military discipline; accounting and responsibility of officers for public funds and property; forms, returns and reports; surveys of property, issuance, care and security of military property; and all recognized military procedure, customs of the service and administration, shall also apply to and govern the defense force in like situations.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.679 Training and discipline regulations.

Sec. 279.

Regulations for the training and discipline of the defense force shall be prescribed by order of the governor.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.683 Pay and allowances.

Sec. 283.

While in active state service under orders of the governor under the circumstances and conditions prescribed for the national guard in this act, or in such status in the administration, training, command and supply of the Michigan defense force, the officers and enlisted men thereof shall receive the same pay and allowances as are prescribed for the national guard in like circumstances.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.687 Michigan state troops; references.

Sec. 287.

Reference to “Michigan state troops” in any law is construed as referring to the defense force.

History: 1967, Act 150, Imd. Eff. June 30, 1967






150-1967-5 CHAPTER 5 ADMINISTRATION OF THE DEPARTMENT OF MILITARY AFFAIRS (32.700...32.740)

Section 32.700 Adjutant general; rank, powers, and duties.

Sec. 300.

The office of the adjutant general, with the rank of major general in the national guard, is created. He or she shall be the commanding general of the military establishment. Under the direction of the governor, he or she is charged with the responsibility for the command, administration, logistics, training, and fiscal direction of the military establishment. He or she may perform any act authorized by this chapter or the regulations issued pursuant to this act through or with the aid of such officers, officials, or directors of the military department as he or she may designate. The adjutant general shall direct the planning for the organization and employment of the forces of the organized militia in carrying out their state military mission and establish unified command of state forces whenever they shall be jointly engaged.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.702 Adjutant general; appointment; qualifications; tenure; pay and allowances; oath of office; retirement.

Sec. 302.

(1) The governor shall appoint the adjutant general from among qualified federally recognized officers of the national guard. The adjutant general shall have served as an officer of field or general grade in the state military establishment for not less than 5 years before appointment and shall have federal recognition in the rank of colonel or higher and shall be capable of being federally recognized to the rank of brigadier general before appointment. The adjutant general shall serve at the pleasure of the governor, and unless sooner relieved, shall serve until the age designated for retirement for an active army or air force officer of like grade. The adjutant general shall receive pay and allowances equal to those of an active army or air force officer of like grade and service. Not later than 10 days after the appointment, the adjutant general shall file his or her constitutional oath of office with the secretary of state.

(2) Only 1 adjutant general appointed by the governor under this section in any 4-year period is eligible for retirement under section 306(2).

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2002, Act 654, Imd. Eff. Dec. 23, 2002 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.704 Assistant adjutants general; army, air; appointment, qualifications, duties, pay and allowances, tenure.

Sec. 304.

The adjutant general shall select from among the qualified federally recognized officers of the army national guard a principal assistant to be known as “assistant adjutant general for army” to supervise the training, administration and supply of the army national guard, and a principal assistant from the air national guard to be known as “assistant adjutant general for air” to supervise the training, administration and supply of the air national guard and each shall have the rank of brigadier general and receive pay and allowances equal to that of an active army or air force officer of like grade and service. Officers so appointed shall serve at the pleasure of the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.705 Repealed. 1988, Act 493, Imd. Eff. Dec. 29, 1988.



Section 32.706 Adjutant general and assistant adjutants general; retirement benefits.

Sec. 306.

(1) Beginning January 1, 2011, except as otherwise provided in this section, the adjutant general and the assistant adjutants general who began employment on or after January 1, 2011 when relieved under honorable circumstances shall receive retirement benefits as a qualified participant under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69. Retirement benefits will start on the date of retirement or honorable relief from duty. Retirement under this subsection requires not less than 20 years active service with the national guard and/or state defense force.

(2) Beginning on the effective date of the amendatory act that added this subsection and subject to the limitation provided in subsection (5), the adjutant general and the assistant adjutants general when retired or relieved under honorable circumstances shall be placed on the retired list of the national guard. The adjutant general and the assistant adjutants general shall receive retirement pay equal to the retirement pay that an officer of like grade and total years of service would receive as indicated in appropriate federal regulations when they are retired or honorably relieved. Subject to subsection (3), retirement benefits will start on the date of retirement or honorable relief from duty.

(3) Retirement under subsection (2) requires all of the following:

(a) Not less than 20 years active service with the national guard or state defense force, or both.

(b) Not less than 4 consecutive years of special duty as an adjutant general or assistant adjutant general. However, the requirement for serving 4 consecutive years of service as an adjutant general or assistant adjutant general for retirement pay is waived if the service member is relieved due to a new governor assuming office.

(c) The service member is 55 years of age or older.

(4) Any retirement pay received from the federal government for military service shall be deducted when computing the amount to be received from this state for an adjutant general or assistant adjutant general who retires under subsection (2). The deduction shall start on the first day of the month the officer becomes eligible for federal retirement. Once established, the amount of the deduction shall not be changed. The retirement benefit will be paid according to the federal regulations commensurate with active duty years and traditional national guard service time. The full-time adjutant general's and assistant adjutants general's service will be credited at the equivalent of full-time active duty service, and part-time traditional services will be credited to the federal military points system, in a manner as determined by the retirement system.

(5) Only 1 adjutant general appointed by the governor under section 302 in any 4-year period is eligible for retirement under subsection (2). Only 2 assistant adjutants general in any 4-year period are eligible for retirement under subsection (2). However, if the adjutant general or an assistant adjutant general is mobilized pursuant to a federal mobilization and the governor appoints a replacement adjutant general under section 302 or the adjutant general appoints a replacement assistant adjutant general, the replacement adjutant general or replacement assistant adjutant general is eligible for retirement under subsection (2). If any change or error in the records results in any member, retirant, or beneficiary receiving from the retirement system more or less than he or she would have been entitled to receive if the records had been correct, the retirement system shall correct that error and, as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which that member, retirant, or beneficiary was correctly entitled shall be paid.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2010, Act 255, Imd. Eff. Dec. 14, 2010 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.708 Adjutant general and assistant adjutants general; bonds, amounts, premiums, filing.

Sec. 308.

The adjutant general shall give bond in the sum of $25,000.00 to the state conditioned upon the faithful performance of his duties. The assistant adjutants general shall give like bond in the sum of $10,000.00. If a surety bond is given, the premiums shall be paid out of funds appropriated for the premiums. The bonds shall be filed with the state treasurer.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.710 Adjutant general; powers and duties; location of office; seal; copies of orders, records, and papers as evidence.

Sec. 310.

The adjutant general is the military advisor to the governor and the director of the department of military and veterans affairs. The adjutant general's office is in Lansing. The adjutant general may publish orders and other directives in the name of the governor and this state to implement and administer the duties and responsibilities outlined in this act. The adjutant general's duties include the development and implementation of plans for the defense of state military personnel, lands, installations, and vital resources; maintenance of the personnel records of all active, inactive, retired, or deceased personnel of the state military establishment; and liaison in the transaction of official business for this state with the United States and with other states and territories, including those duties devolving upon the adjutant general pursuant to the national defense act and other pertinent federal laws and regulations. The adjutant general shall maintain records of claims for state gratuities for military service rendered by citizens of this state and, when authorized by the legislature, shall receive, examine, process, and recommend the payment of gratuities pursuant to law. The adjutant general may use the coat of arms of this state with the words added “State of Michigan, Department of Military and Veterans Affairs” as the seal of office. All copies of orders, records, and papers certified and authenticated under the seal are equivalent in evidence to the originals.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 301, Imd. Eff. Dec. 14, 1990 ;-- Am. 2002, Act 133, Eff. May 1, 2002



Section 32.712 Quartermaster general; transfer of duties to adjutant general.

Sec. 312.

All duties and responsibilities of the quartermaster general of the state under any law are transferred to the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.716 Federal grants; military facilities; insurance programs.

Sec. 316.

The adjutant general shall plan, negotiate, and contract with the federal government for the maintenance, remodeling, additions to, and construction of armories and other military, veterans, or related state facilities within this state. He or she may receive and expend grants from federal sources for these purposes and may enter into agreements with agencies of the federal government for purposes of extending available insurance programs to members and employees of the state military establishment.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.718 Inspector general; appointment.

Sec. 318.

The adjutant general shall appoint an inspector general of the military establishment.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.720 Staff judge advocate; appointment, qualifications, duties; military justice, claims.

Sec. 320.

The adjutant general shall appoint as staff judge advocate an officer of the national guard, who shall be an attorney-at-law licensed to practice in this state. He shall perform the duties required of him in the administration of military justice or to perform other legal duties of an official nature. The adjutant general shall provide, within his office, for the administration of military justice as provided in the state code of military justice and shall administratively supervise the claims in behalf of personnel of the state military establishment and the public generally, as against the United States, or this state, under the federal tort claims act and other state and federal acts.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.726 Accounting of federal and state military funds and property; bonding of disbursing and distributing officers.

Sec. 326.

The adjutant general in accordance with federal regulations shall direct the obligating, accounting, reporting, financial planning and administrative control of federally appropriated military funds allotted to this state and state funds allotted to the state military establishment. He shall direct the inventory and account of all military reservations, stores, magazines, arsenals, warehouses, armories, munitions of war and other military property. He may procure bonds from all disbursing and distributing officers and other officers in charge of military property.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.728 Inclusion of civilian positions and personnel of military establishment in classified state civil or state senior service; calling officers and enlisted personnel to special duty; pay and allowances of special duty personnel; charging leave against federal military pay.

Sec. 328.

(1) The adjutant general shall request civilian positions and personnel of the military establishment, as he or she considers necessary, to be included in the classified state civil or state senior service. He or she also has the authority to call officers and enlisted personnel, as he or she may designate, to special duty in the military department. Officers and enlisted personnel called to special duty shall receive pay and allowances equal to that of active army or air force personnel of like grade and service.

(2) When special duty personnel receive military pay from the federal government for services performed during the hours of an actual workday, as designated by the adjutant general under section 114, they shall be charged with a day of leave or a day of leave without pay.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1975, Act 194, Imd. Eff. Aug. 11, 1975 ;-- Am. 1988, Act 493, Imd. Eff. Dec. 29, 1988 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.730 Selective service; planning, training.

Sec. 330.

The adjutant general is authorized and empowered, in time of peace and when a national system of selective service is not in operation, to plan for the selective service in case of future need, and in time of peace, may train personnel of the national guard, contemplated for assignment to selective service duties in the proper discharge of such duties.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.732 Reports of survey for lost, damaged or destroyed federal property.

Sec. 332.

The adjutant general shall be responsible for the processing of reports of survey, for lost, damaged or destroyed federal property loaned to this state for the use of the military establishment.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.734 Certificates of prior service.

Sec. 334.

The adjutant general shall prepare and deliver to any person a certificate, over his seal and signature, showing the person's prior service in the state military establishment.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.736 Armories, air bases and naval installations; use of intoxicating liquor, local approval.

Sec. 336.

The armories, air bases and naval installations erected, constructed and owned by the state, leased by the state or provided by the federal government by either lease, license or use permit, shall be for the use and benefit of the organized militia quartered therein. Organizations of the Spanish-American war veterans, veterans of foreign wars, the American legion and other war veterans' organizations, upon their written request to the adjutant general may be granted the use of state armories, subject to the rules governing the organized militia quartered therein and regulations of the military establishment. The use of such armories free of charge for all veterans' district or state conventions is authorized. The use by the organized militia or other military organizations of intoxicating liquors in the armories, air bases and naval installations of the military establishment is authorized. The adjutant general shall publish directives to insure proper control of such use and any officer or enlisted man guilty of violating these directives shall be punished as a court martial shall direct. With the approval of the legislative body of the political subdivision in which an armory, air base or naval installation is located, outside parties of a nonmilitary or state governmental nature may use or serve intoxicating liquors in conformity with rules and regulations of the liquor control commission, if not in violation of any other local ordinance, state or federal law or regulation.

History: 1967, Act 150, Imd. Eff. June 30, 1967
Admin Rule: R 32.1 et seq. of the Michigan Administrative Code.



Section 32.737 Use of property for production of film; authorization; prohibited use; cooperation with Michigan film office; definitions.

Sec. 337.

(1) The adjutant general may authorize a person engaged in the production of a film in this state to use without charge property owned by or under the control of the department of military and veterans affairs for the purpose of producing a film under terms and conditions established by the adjutant general. The economic and other benefits to this state of film production located in this state shall be deemed to be the value received by this state in exchange for the use of property under this section.

(2) The adjutant general shall not authorize the use of property owned by or under the control of the department of military and veterans affairs for the production of a film that includes obscene matter or an obscene performance or for a production for which records are required to be maintained with respect to any performer under 18 USC 2257.

(3) The department of military and veterans affairs shall cooperate with the Michigan film office in providing the office with information about potential film locations owned by or under the control of the department of military and veterans affairs and the use of property owned by or under the control of the department of military and veterans affairs.

(4) As used in this section:

(a) "Film" means single media or multimedia entertainment content for distribution or exhibition to the general public by any means and media in any digital media format, film, or videotape, including, but not limited to, a motion picture, a documentary, a television series, a television miniseries, a television special, interstitial television programming, long-form television, interactive television, music videos, interactive games, video games, commercials, internet programming, an internet video, a sound recording, a video, digital animation, or an interactive website.

(b) "Michigan film office" means the office created under chapter 2A of the Michigan strategic fund act, 1984 PA 270, MCL 125.2029 to 125.2029g.

(c) "Obscene matter or an obscene performance" means matter described in 1984 PA 343, MCL 752.361 to 752.374.

History: Add. 2008, Act 81, Imd. Eff. Apr. 8, 2008



Section 32.740 Adjutant general; preparation of federal and state reports and returns.

Sec. 340.

The adjutant general shall make returns and prepare reports required by federal laws and regulations and shall submit a biennial report of the state military establishment to the governor and the legislature.

History: 1967, Act 150, Imd. Eff. June 30, 1967






150-1967-6 CHAPTER 6 ARMORIES AND RESERVATIONS (32.750...32.790)

Section 32.750 Armories; acquisition, management, use.

Sec. 350.

Armories shall be provided for the use of the state military establishment as training centers and for the storage and safekeeping of military supplies and equipment. Armories shall be acquired, managed and used as provided in this chapter.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.752 Armories and military facilities; operation and control by adjutant general; application for funds.

Sec. 352.

The operation and control of armories and other military facilities shall be in accordance with policies established by the adjutant general. He shall apply to the legislature and the federal government for funds for the purpose of operating and maintaining armories and other military facilities. He shall apply to the legislature, local units of government or the federal government for funds to acquire, construct, lease and equip armories and other military facilities.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.754 Armory manager; duties; rental of armories to outside parties.

Sec. 354.

The adjutant general may designate an armory manager for each armory of the state military establishment, with the duty of operating and maintaining the armory pursuant to law and regulations promulgated by the adjutant general. The armory manager may rent or otherwise authorize the use of the armory to outside parties for temporary purposes subject to regulations of the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013
Admin Rule: R 32.1 et seq. of the Michigan Administrative Code.



Section 32.756 Armories and military facilities; subject to state sanitation, health, fire protection and prevention, and special regulations.

Sec. 356.

State-owned or leased armories and other military buildings and appurtenances are subject to state laws and regulations with respect to sanitation, health, fire protection and prevention and such special regulations as the legislature or the governor may enact or adopt.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.760 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.



Section 32.762 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.



Section 32.764 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.



Section 32.766 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.



Section 32.768 Gifts of property and money; purpose; deposit and use of money; acceptance and execution of deeds.

Sec. 368.

The adjutant general may receive from the federal and local governments, corporations, individuals, or other sources, gifts of property and money to aid in providing, erecting, or improving armories or other facilities, or training areas and other surrounding lands throughout this state for the use of the state military establishment. All gifts of money received under this section shall be deposited by the state treasurer in the Michigan national guard armory construction fund created in section 382a and shall be used as provided in that section. When a deed to land has been presented to and accepted by the adjutant general for an armory site and the adjutant general deems it necessary to change the location of the site, the adjutant general may accept a new deed or relinquish the rights of this state in the lands covered by the prior deed without prejudice to the right of priority of the local government to the erection of an armory on the land. The adjutant general has authority to do any act and execute any deeds to carry out the provisions of this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1992, Act 307, Eff. Mar. 31, 1993 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.772 Title to real property.

Sec. 372.

The adjutant general may take title to real property to be used for military purposes in the name of this state.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.772a Property used for military purposes.

Sec. 372a.

If the governor declares military property or any part of military property to be a vital resource of the state, the adjutant general may limit access to and from property used for military purposes if necessary for the protection of military personnel, installations, property, or vital resources or if necessary to protect the public health, safety, and welfare of the citizens of this state.

History: Add. 2002, Act 133, Eff. May 1, 2002



Section 32.774 Condemnation of property for military purposes.

Sec. 374.

The adjutant general may condemn property for armory building sites and military training areas in accordance with the laws of this state.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.776 Granting of easements; public utilities; restrictions.

Sec. 376.

The adjutant general may grant easements under and over any state-owned real property under the jurisdiction and control of the state military establishment. An easement shall not be granted for the benefit of a public utility unless the board determines that it is in the public interest and will not adversely affect the use of the property for military purposes.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.778 Deed of property for erection of armory.

Sec. 378.

When a site is deeded to this state for the erection of an armory, and thereafter any person or local government or combination of local governments wish to deed to this state another site, and the adjutant general after inspection believes that the new site is superior to the old site, the adjutant general may accept the new site after an examination of the title has been made by the attorney general, and deed the old site to the grantor deeding the new site to the state.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.780 Local zoning ordinances; applicability; conformance to local government master plan.

Sec. 380.

State-owned or leased armories and accessory buildings, military warehouses, arsenals and storage facilities for military equipment, and lands and appurtenances required for the construction of armories or buildings, are not subject to zoning or building ordinances of any local government. The adjutant general shall take cognizance of local zoning ordinances and restrictions in the selection and acceptance of lands for armory or other military buildings and shall conform as nearly as possible to master plans of the local governments where it may be done without impairing the convenience and usefulness of the armories and buildings.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.782 Armories, military facilities, and lands; disposal; approval by state administrative board; report to legislative committees.

Sec. 382.

(1) The adjutant general may dispose of Michigan national guard armories, facilities, or lands under the jurisdiction of the state military establishment if, in the judgment of the adjutant general, the armory, facility, or land is obsolete, inadequate, unusable, or no longer required for Michigan national guard purposes. The disposal shall be by sale for fair market value or by exchange at fair market value for other lands owned by private persons or entities, local units of government, or the federal government.

(2) Disposal of armories, facilities, or land under this section shall be in accordance with policies established by the adjutant general and in accordance with procedures established by the department of technology, management, and budget. Each disposal action also shall be subject to approval by the state administrative board.

(3) Not later than July 31, 1993, and July 31 of each year thereafter, the department of military and veterans affairs shall report to the standing committees of the senate and house of representatives that are responsible for legislation concerning military affairs, and to the senate and house appropriations committees, as to the actions taken by the department under this section during the preceding reporting period.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1992, Act 307, Eff. Mar. 31, 1993 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.782a Michigan national guard armory construction fund; creation; depositing money into fund; reversion; expenditure; purpose; investing unexpended portion and crediting earnings.

Sec. 382a.

(1) The Michigan national guard armory construction fund is created as a separate fund in the state treasury. All money received as gifts under section 368 or from sales, transfers, or exchanges under section 382 shall be deposited by the state treasurer in the Michigan national guard construction fund. Money in the fund shall not revert to the general fund at the close of the fiscal year but shall remain in the fund.

(2) Money in the Michigan national guard construction fund shall be expended by the state treasurer at the exclusive direction of the adjutant general for the purpose of acquiring facilities and training lands and constructing new facilities. Each expenditure from the fund shall be subject to appropriation by the legislature. The unexpended portion of the fund shall be invested by the state treasurer and the earnings on the fund shall be credited to the fund at the state treasurer's common cash investment income rate.

History: Add. 1992, Act 307, Eff. Mar. 31, 1993 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.784 Camp Grayling military reservation; title.

Sec. 384.

The adjutant general shall hold title to the camp Grayling military reservation under the terms of the deed from the Hanson estate and in accordance with the provisions of 1913 PA 172, MCL 32.221 to 32.226.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.788 Camp Grayling; transfer; control, exchange, or sale of lands; approval of legislature.

Sec. 388.

The department of natural resources shall transfer to the adjutant general such lands under its control as competent authority shall direct. These lands shall form a part of the camp Grayling military reservation and shall be supervised and controlled by the adjutant general, except that hunting shall not be prohibited on the lands. The adjutant general may with approval of the legislature exchange or sell any lands transferred to it under this act in order to obtain any other lands, oil and mineral rights excepted, whether owned by private interests or by the United States government, within the external boundaries of the camp Grayling military reservation as enlarged by this act, and may make all necessary conveyances to effect the exchanges and sales.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.790 Repealed. 2013, Act 99, Imd. Eff. July 2, 2013.






150-1967-7 CHAPTER 7 RETIREMENT (32.801...32.851)

Section 32.801 Retirement; national guard and defense force personnel.

Sec. 401.

Except in time of war or national emergency declared by the congress of the United States, officers, warrant officers and enlisted personnel shall be retired at the highest rank they have held, from active service with the national guard prior to/or upon reaching age 62, and their names shall be placed on the state military retired list. Officers, warrant officers and enlisted personnel of the defense force serving this state during an emergency or war are eligible for retirement and enrollment on the state military retired list under the same conditions as apply to officers, warrant officers and enlisted personnel of the national guard.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.803 Officers; transfers to the inactive national guard; discharge upon resignation.

Sec. 403.

An officer not being under charges may be transferred to the inactive national guard, as provided by federal law and regulation, on his own application, or upon acceptance of his resignation he may be discharged.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.805 Retired national guard officers; enrollment on military retirement list.

Sec. 405.

An officer who has served in the national guard, upon honorable retirement from active service whether on his own application or otherwise, may be carried on the state military retired list maintained in the office of the adjutant general.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.806 Retired personnel; return to active service, removal from military retirement list.

Sec. 406.

If due to a change of physical condition or a change in federal law, rule or regulation, a retired person again becomes eligible for service in the Michigan national guard or defense forces, and for federal recognition in the case of officers, and becomes active in the Michigan national guard or defense force, his name shall be removed from the retired list without prejudice to him.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.807 Retired personnel; pay or emoluments; recall to active duty; restoration to retirement status.

Sec. 407.

Except as otherwise provided in this act, no person on the state military retired list is entitled to receive any pay or emolument from the state for military duty during the time he remains on the retired list. Nothing in this act shall be construed to prohibit the governor from recalling to active service an officer theretofore or hereafter retired or from temporarily removing the officer from the retired list for the purpose of recalling or recommissioning such officer for active service. The officer so recalled to active service or recommissioned shall be restored to his prior retirement status in the same or higher attained rank when he is relieved and applies for such retirement.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.809 Retired officers; eligibility for court detail or other specific temporary special duty; compensation; restoration to retirement status.

Sec. 409.

Any retired officer is eligible for detail to any court constituted under orders of the governor and for any other specific temporary special duty for periods not to exceed 30 days without his consent when so ordered by the governor with pay and allowances of his rank when retired. His retired pay is suspended during the period he is serving on such special duty. The officer so recalled shall be restored to his prior retirement rank and status when relieved from such special duty.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.810 "Eligible surviving spouse" defined; retirement pay; survivor's benefit for eligible surviving spouse; retirement pay received from federal government for military service.

Sec. 410.

(1) For purposes of this section, "eligible surviving spouse" means the person to whom the deceased officer or enlisted person was married preceding the death of the officer or enlisted person, or to whom the deceased retired officer or retired enlisted person was married at the time of retirement.

(2) An adjutant general or assistant adjutant general who retires or is relieved due to a new governor assuming office will receive pay and benefits as defined by section 306.

(3) If an adjutant general or assistant adjutant general who continues on special duty on or after the date the officer acquires 15 years of active service dies before retirement as provided in section 306 and subsection (2) and leaves an eligible surviving spouse, the eligible surviving spouse shall be paid a survivor's benefit equal to 67% of the retired pay to which the officer would have been authorized had the officer retired the day preceding death.

(4) If an adjutant general or assistant adjutant general who retires is receiving retirement pay as provided in section 306 and subsection (2) dies and leaves an eligible surviving spouse, the eligible surviving spouse shall begin receiving 50% of the retirement pay of the officer.

(5) Officers, other than the adjutant general and assistant adjutants general, who are appointed to state special duty prior to July 1, 2013 because of having reached the maximum age or because of federal law or regulation and retire shall receive retirement pay as provided in section 306. Retirement under this section requires not less than 20 years' active service with the national guard or state defense force, or both. Any retirement pay received from the federal government for military service shall be deducted when computing the amount received from this state. The deduction shall start on the first day of the month the person becomes eligible for federal retirement. Once established, the amount of the deduction shall not be changed.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1980, Act 145, Imd. Eff. June 5, 1980 ;-- Am. 2013, Act 99, Imd. Eff. July 2, 2013



Section 32.811 Retirement on completion of not less than 20 years of active service; eligibility; annual amount; amount to be received by spouse upon death of person.

Sec. 411.

(1) A person who has completed not less than 20 years of active service with the national guard or defense force, or both, may retire and receive retirement pay under 1 or more of the following circumstances:

(a) Attainment of 62 years of age.

(b) Ineligibility, because of federal law or regulation, for further federal recognition in the person's current grade because of age or length of service, and termination of the person's commission or enlistment in the national guard of the United States.

(c) Withdrawal of the person's federal recognition and termination of the person's commission or enlistment in the national guard of the United States because of physical disqualification from further service.

(d) Separation from the national guard or defense force under an honorable circumstance.

(2) A person who retires under subsection (1)(a) shall receive pay of $600.00 per year. A person who retires under subsection (1)(b), (c), or (d) shall receive pay of $600.00 per year upon reaching 55 years of age.

(3) Upon the death of a person who has completed not less than 20 years of active service with the national guard or defense force, or both, and who before his or her death met 1 of the circumstances described in subsection (1)(b), (c), or (d), or was still in active service, a surviving spouse shall receive $500.00 per year until death.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1980, Act 280, Imd. Eff. Oct. 9, 1980 ;-- Am. 1996, Act 497, Imd. Eff. Jan. 9, 1997 ;-- Am. 2000, Act 472, Imd. Eff. Jan. 11, 2001



Section 32.815 Retirement pay; limitations on eligibility.

Sec. 415.

Any person receiving retirement pay under the provisions of sections 306, 410 or 431 shall not be eligible for retirement pay under provisions of section 411.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.817 Active service; definition.

Sec. 417.

For the purposes of establishing eligibility for retirement pay, “active service” shall consist of any of the following:

(a) Active service in the Michigan national guard or Michigan defense force as an officer or enlisted man or both.

(b) Federal service in response to a call or order of the president in time of declared national emergency when such service is not voluntary.

(c) Voluntary active duty in the service of the United States by members of the state military establishment, not in response to a call or order of the president in time of declared national emergency, shall be considered as active service only when such duty is in support of a national guard mission. Any fractional part of a year amounting to 6 months or more is counted as a complete year. Active service is terminated by an honorable separation from the Michigan national guard or defense force.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.821 Repealed. 2000, Act 427, Imd. Eff. Jan. 9, 2001.



Section 32.825 Retirement of full-time employees of military establishment; exceptions; state employees' retirement system.

Sec. 425.

Full-time employees of the military establishment, except the adjutant general, the assistant adjutants general and persons holding other unclassified military positions, shall receive retirement as provided for in the Michigan state employees' retirement system.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.831 Previously retired personnel; retirement pay; deductions; service credits, accrual.

Sec. 431.

The retired status of officers, warrant officers and enlisted personnel previously retired under the provisions of Act No. 84 of the Public Acts of 1909, as amended, being sections 32.1 to 32.85 of the Compiled Laws of 1948, shall be continued under the provisions of this act, but the rate of such retirement pay shall not be increased or decreased because of the provisions of this act. The deductions made from retirement pay by evidence of federal retirement as provided in section 49c of Act No. 84 of the Public Acts of 1909, as presently or subsequently established shall remain the same and shall not change the retirement pay received from the state. Personnel of the military establishment who, on the effective date of this act, have been members of the national guard or defense force or both for a period of not less than 15 years, shall receive service credits earned and shall continue to accrue credits for retirement purposes under the provisions of Act No. 84 of the Public Acts of 1909, as amended, which requires 10 years of actual duty service. Retirement compensation of warrant officers and enlisted men shall be computed in the same manner as retirement compensation of officers notwithstanding the provisions of section 49 of Act No. 84 of the Public Acts of 1909, being section 32.49 of the Compiled Laws of 1948. Those persons who have not had 15 years service with the national guard or defense force on the effective date of this act shall not continue to accrue service credits toward retirement under previous legislation unless they are full-time employees of the state military establishment as provided in this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.833 Transfer of officer, warrant officer or enlisted person to state civil service; election as to transfer of retirement credits; computation of retirement; forfeiture of other retirement.

Sec. 433.

(1) An officer, warrant officer or enlisted person who enters a civilian position and is transferred to state civil service by virtue of this act and who has not less than 5 years of actual duty service as defined in Act No. 84 of the Public Acts of 1909, as amended, being sections 32.35 to 32.49c of the Michigan Compiled Laws, shall make a written statement within 60 days of the effective enactment date of this act, declaring whether he elects to remain under the military retirement system as outlined in Act No. 84 of the Public Acts of 1909, as amended, or transfer his retirement credits to the state employees' retirement system. Credits shall be so transferred without the employee being required to pay back employee costs and these credits shall be credited as employed years when computing retirement under the state employees' retirement system.

(2) An officer, warrant officer, or enlisted person who has not less than 5 years of actual duty service, having entered a position under state civil service before June 30, 1967, may transfer his retirement credits earned as of June 30, 1967 under Act No. 84 of the Public Acts of 1909, as amended, to the state employees' retirement system. A person making this election shall pay into the state employees' retirement system the same percentage of his basic military pay earned for the years being transferred as would be paid into the system if the same amount was earned as of the effective date of this act. Credits so transferred shall be credited as employed years when computing retirement under the state employees' retirement system. A person making this election will forfeit any retirement otherwise entitled to under this act.

History: 1967, Act 150, Imd. Eff. June 30, 1967 ;-- Am. 1975, Act 282, Imd. Eff. Nov. 26, 1975



Section 32.835 Retirement pay at age sixty; eligibility; deductions from state benefits.

Sec. 435.

Those eligible on or after the effective date of this act as provided in Act No. 84 of the Public Acts of 1909, as amended, shall receive retirement pay upon reaching age 60, provided they have been separated from the national guard or defense force for age, physical reasons or as a result of federal law or regulation and such separation was honorable and not self-generated. Deduction from state benefits made on evidence at federal retirement as provided in section 49c of Act No. 84 of the Public Acts of 1909, as amended by Act No. 134 of the Public Acts of 1952, shall continue to be made.

History: 1967, Act 150, Imd. Eff. June 30, 1967



Section 32.851 Repeals.

Sec. 451.

Sections 1 to 7, 7a, 7b, 7c, 8 to 33, 36 to 41, 43, 44, 45, 45a, 45c, 46, 47, 47a, 48, 50 to 53, 61 to 66, 68 to 81, 83 and 85 of Act No. 84 of the Public Acts of 1909, as amended, being sections 32.1 to 32.7, 32.7a, 32.7b, 32.7c, 32.8 to 32.33, 32.36 to 32.41, 32.43, 32.44, 32.45, 32.45a, 32.45c, 32.46, 32.47, 32.47a, 32.48, 32.50 to 32.53, 32.61 to 32.66, 32.68 to 32.81, 32.83 and 32.85 of the Compiled Laws of 1948, Act No. 237 of the Public Acts of 1909, being section 32.141 of the Compiled Laws of 1948, Act No. 198 of the Public Acts of 1909, being section 32.121 of the Compiled Laws of 1948, Act No. 174 of the Public Acts of 1909, being sections 32.151 to 32.153 of the Compiled Laws of 1948, Act No. 200 of the Public Acts of 1909, being section 32.171 of the Compiled Laws of 1948, Act No. 7 of the Public Acts of 1912, being sections 32.191 to 32.195 of the Compiled Laws of 1948, Act No. 6 of the Public Acts of 1899, being section 32.201 of the Compiled Laws of 1948, Act No. 250 of the Public Acts of 1915, being sections 32.211 and 32.212 of the Compiled Laws of 1948, section 4 of Act No. 172 of the Public Acts of 1913, as amended by Act No. 31 of the Public Acts of 1952, being section 32.224 of the Compiled Laws of 1948 and Act No. 345 of the Public Acts of 1927, being sections 32.251 to 32.256 of the Compiled Laws of 1948, are repealed.

History: 1967, Act 150, Imd. Eff. June 30, 1967









E.R.O. No. 2005-3 EXECUTIVE REORGANIZATION ORDER (32.861 - 32.861)

Section 32.861 Transfer of powers and duties of state military board to department of military and veterans affairs by type III transfer; dissolution and abolishment of state military board.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963, empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, under Section 12 of Article V of the Michigan Constitution of 1963, the Governor is the commander-in-chief of the armed forces of the State of Michigan;

WHEREAS, under the Michigan Military Act, 1967 PA 150, MCL 32.501 to 32.851, the State Military Board participates in an advisory capacity in the preparation of plans and specifications for armory construction and of letting contracts for their erection and equipment in accordance with established state procedures;

WHEREAS, under the Michigan Military Act, 1967 PA 150, MCL 32.501 to 32.851, actions of the State Military Board must be submitted to the Adjutant General and through him or her to the Governor for approval;

WHEREAS, elimination of the State Military Board will eliminate redundant functions, increasing the efficiency and effectiveness of the Department of Military and Veterans Affairs and of the military establishment of the State of Michigan;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in me by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Military and Veterans Affairs" or "Department" means the principal department of state government created as the Department of Military Affairs under Section 125 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.225, and renamed the "Department of Military and Veterans Affairs" under Executive Order 1997-7, MCL 32.91.

B. "State Administrative Board" means the board created under Section 1 of 1921 PA 2, MCL 17.1.

C. "State Military Board" means the state military board created under 1909 PA 84, transferred by Type I Transfer to the Department of Military Affairs under Section 127 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.227, and provided for as a 5-member advisory board under Section 360 of the Michigan Military Act, 1965 PA 150, MCL 32.760.

D. "Type I Transfer" means that term as defined under Section 3(a) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

E. "Type III Transfer" means that term as defined under Section 3(c) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

II. TRANSFER

A. All of the authority, powers, functions, duties, and responsibilities of the State Military Board are transferred by Type III Transfer to the Department of Military and Veterans Affairs, including, but not limited to, the authority, powers, functions, duties, and responsibilities of the State Military Board under any of the following:

1. 1943 PA 37, MCL 32.181 to 32.182 (Easements; Armory of 182nd Field Artillery).

2. 1934 (1st Ex Sess) PA 28, MCL 32.241 (Hanson Military Reservation).

3. 1913 PA 172, MCL 32.221 to 32.226 (Crawford County Land).

4. 1919 PA 287, MCL 32.231 to 32.236 (Hanson Military Reservation).

5. Chapter 6 of the Michigan Military Act, 1967 PA 150, MCL 32.750 to 32.790 (armories and reservations).

B. All of the authority, powers, functions, duties, and responsibilities of the Governor to approve actions of the State Military Board under Section 366 of the Michigan Military Act, 1967 PA 150, MCL 32.766, are transferred to the State Administrative Board.

C. The State Military Board is dissolved and abolished.

III. IMPLEMENTATION

A. The Adjutant General shall provide executive direction and supervision for the implementation of the transfer under this Order. The functions transferred shall be administered under the direction and supervision of the Adjutant General.

B. All records, personnel, property, and funds used, held, employed, available, or to be made available to the State Military Board for the activities, powers, duties, functions, and responsibilities transferred under this Order, are transferred to the Department.

C. Any authority, duties, powers, functions, and responsibilities transferred under this Order, and not otherwise mandated statutorily, may in the future be reorganized to promote efficient administration by the Adjutant General.

D. The Adjutant General may perform a duty or exercise a power conferred by law or executive order upon the Adjutant General at the time and to the extent the duty or power is delegated to the Adjutant General by law or order.

E. The Adjutant General may by written instrument delegate within the Department a duty or power conferred by law or this Order and the person to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent the duty or power is delegated by the Adjutant General.

F. The Adjutant General shall administer the assigned functions transferred under this Order in such ways as to promote efficient administration and shall make organizational changes within the Department as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

IV. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system related to this Order for the remainder of the fiscal year.

B. All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

C. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2005, E.R.O. No. 2005-3, Eff. Apr. 17, 2005






Act 523 of 1980 MICHIGAN CODE OF MILITARY JUSTICE OF 1980 (32.1001 - 32.1148)

523-1980-1 ARTICLE 1 (32.1001...32.1006)

Section 32.1001 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan code of military justice of 1980”.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1002 Definitions.

Sec. 2.

As used in this act:

(a) "Accuser" means a person who signs and swears to charges, a person who directs that charges be signed and sworn to by another, or a person who has an interest other than an official interest in the prosecution of the accused.

(b) "Active service" means service, active state service, or special duty required by law, regulation, or order of the governor. Active service includes the continuing obligations of active members of the national guard and the defense force by virtue of their commissions, appointments, or enlistments.

(c) "Active state duty" means the actual weekend, annual training, or special call up duty in the state military forces and includes travel to and from the duty site or station.

(d) "Active state service" means military service in support of civil authorities ordered by the governor or as provided by the Michigan military act.

(e) "Apprehension" means the taking of a person into custody.

(f) "Commanding officer" includes only a commissioned officer.

(g) "Confinement" means the physical restraint of a person.

(h) "Controlled substance" means opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, marihuana, any compound or derivative of any such substance, and any other substance that is listed in schedules I through V of section 202 of the controlled substances act, 21 USC 812, including any subsequent amendments thereto.

(i) "Correctional custody" means the physical restraint of a person during duty or nonduty while on active state duty and includes extra duty, fatigue duty, or hard labor.

(j) "Enlisted member" means a person in an enlisted grade.

(k) "Federal service" means military duty in the armed forces of the United States, including, without limitation, the army national guard of the United States and the air national guard of the United States, while subject to the uniform code of military justice, 10 USC, 801 to 946.

(l) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or rule.

(m) "Judge advocate" means an officer who is designated as a judge advocate by the state judge advocate general.

(n) "Military" includes each armed force of the United States and each component of the state military establishment.

(o) "Military court" means a court-martial, a court of inquiry, or the military appeals tribunal.

(p) "Military judge" means a judge advocate designated as a military judge by the state judge advocate general or an official of a general or special court-martial appointed pursuant to section 26.

(q) "Minor offense" means an offense under a punitive section of this act that a commanding officer considers minor.

(r) "Officer" means a commissioned or warrant officer.

(s) "Staff judge advocate" means the commissioned officer responsible for supervising the administration of military justice within a command.

(t) "State judge advocate general" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces.

(u) "State military forces" means the national guard of the state, as defined in 32 USC 101(3), and any other military force organized under the laws of the state.

(v) "Summary court officer" means an official appointed pursuant to section 16(c) who is authorized to serve warrants.

(w) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(x) "Unit" means a regularly organized body of the military that is not larger than a company or squadron.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1003 Applicability; convening and holding courts-martial and courts of inquiry out of state; offenses committed out of state; trial and punishment.

Sec. 3.

(1) This code applies to all members of the state military forces when not in federal service, and to all other persons lawfully called, ordered, drafted, transferred or inducted into, or ordered to duty in or with the state military forces, from the date they are required by the terms of the call, order, or other directive. Persons subject to this code shall include all persons serving in the state military forces pursuant to title 32 of the United States Code and all persons of the state military forces in active service.

(2) This code applies to a person subject to this code while serving out of state and while going to and returning from the service out of state to the same extent as a person serving within the state.

(3) Courts-martial and courts of inquiry may be convened and held in units of the state military forces while serving out of state with the same jurisdiction and powers as if held within the state. Offenses committed out of state may be tried and punished either out of state or within the state.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1004 Relieving person from trial by court-martial; limitation; trial by court-martial of person charged with fraudulently obtaining discharge; effect of conviction.

Sec. 4.

(1) Subject to the limitation of actions under section 43, a person who is subject to this code and charged with an offense under this code is not relieved from a trial by court-martial because his or her military service is terminated.

(2) Each person discharged from the state military forces who is later charged with having fraudulently obtained his or her discharge, except as provided in section 43, is subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in the custody of the military for that trial. Upon conviction of fraudulently obtaining a discharge, the person is subject to trial by court-martial for an offense under this code committed before the fraudulent discharge.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1005 Application by dismissed officer for trial by court-martial; convening general court-martial; jurisdiction; waiver of right to plead statute of limitations; affirming dismissal; substituting discharge authorized for administrative issuance; reappointment of officer.

Sec. 5.

(1) If an officer, dismissed by order of the governor by reason of an alleged violation of this code, makes written application for trial by court-martial to the governor, setting forth, under oath, that he or she has been wrongfully dismissed, the governor within 6 months shall convene a general court-martial to try the officer on the charge on which the officer was dismissed. A court-martial so convened shall have jurisdiction to try the dismissed officer on the charge. The officer shall be held to have waived the right to plead any statute of limitations applicable to an offense with which the officer is charged. The court-martial, as a part of its sentence, may affirm the dismissal. However, if the court-martial acquits the accused or if the sentence, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issuance.

(2) If the governor fails to convene a general court-martial within 6 months after the presentation of an application for trial under this section, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issuance.

(3) If a discharge is substituted for a dismissal under the authority of this section, the governor may reappoint the officer to the commissioned rank and precedence as in the opinion of the governor the former officer would have attained had the officer not been dismissed. The reappointment of the former officer may be made if a position vacancy is available under applicable tables of organization. The time between the dismissal and the reappointment shall be considered as service for all state purposes.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1006 State judge advocate general and assistants or legal officers; appointment; eligibility; inspections; communications; person acting in court-martial case prohibited from acting as staff judge advocate or legal officer to, or as a member of, reviewing authority or military appeals tribunal on same case.

Sec. 6.

(1) The governor, on the recommendation of the adjutant general, shall appoint an officer of the state military forces as state judge advocate general. To be eligible for appointment, an officer shall be licensed to practice law in this state, and have practiced law in this state for at least 5 years, and shall be a commissioned officer of the rank of lieutenant colonel or higher in the judge advocate general's corps.

(2) The adjutant general may appoint as many state judge advocate general's assistants or legal officers as the adjutant general considers necessary. To be eligible for appointment, the person shall be licensed to practice law in this state and otherwise meet the eligibility requirements of the judge advocate general's corps.

(3) The state judge advocate general or the state judge advocate general's assistants shall make frequent inspections in the field in the supervision of the administration of military justice.

(4) Each convening authority shall communicate directly with its staff judge advocate or legal officer in matters relating to the administration of military justice. The staff judge advocate or legal officer of a command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate general.

(5) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in a court-martial case shall not act later as staff judge advocate or legal officer to a reviewing authority or to the military appeals tribunal or be a member of a reviewing authority or a member of the military appeals tribunal on the same case.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-2 ARTICLE 2 (32.1007...32.1014)

Section 32.1007 Persons authorized to apprehend persons subject to code; fees or charges.

Sec. 7.

(1) A person authorized under the rules issued pursuant to this code to apprehend a person subject to this code, a marshal of a court-martial appointed pursuant to this code, or a law enforcement officer of this state or a political subdivision of this state may apprehend a person subject to this code upon reasonable belief that an offense under this code has been committed and that the person apprehended committed the offense.

(2) Each commissioned officer, warrant officer, and noncommissioned officer is authorized to quell quarrels, frays, or disorders among persons subject to this code and to apprehend persons subject to this code who take part in a quarrel, fray, or disorder.

(3) Except as otherwise specifically provided in this code, a civil law enforcement officer or marshal of a court-martial shall not demand or require payment of a fee or charge of any nature for apprehending or placing in confinement a person subject to this code.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005
Admin Rule: R 32.101 et seq. of the Michigan Administrative Code.



Section 32.1008 Apprehension of person charged with violation by civil law enforcement officer.

Sec. 8.

A civil law enforcement officer of this state may apprehend a person charged with the violation of section 85 and deliver the person into the custody of the state military forces.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1009 "Arrest" defined; arrest by military superior; probable cause; authority to secure custody of alleged offender not limited.

Sec. 9.

(1) As used in this section, "arrest" means the restraint of a person by an order not imposed as a punishment for an offense, directing the person to remain within certain specified limits.

(2) An officer or enlisted member of the state military forces accused of an offense in violation of this code may be placed in arrest by his or her military superior.

(3) A person shall not be ordered into arrest or confinement except upon probable cause.

(4) This section does not limit the authority of a person authorized to apprehend an offender of this code to secure the custody of an alleged offender until the proper authority is notified.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1010 Arrest or confinement; warrant of arrest; service; place of confinement.

Sec. 10.

(1) A person subject to this code and charged with an offense under this code shall be ordered into arrest or confinement, as circumstances may require. If the person is charged only with an offense normally tried by a summary court-martial, the person shall not ordinarily be placed in confinement.

(2) An arrest or confinement of a person who fails or refuses to report to his or her appointed place of duty shall be executed pursuant to a warrant issued by the convening authority in a form approved by the adjutant general.

(3) A warrant of arrest shall be served by a person authorized to serve a warrant of arrest in this state or by military personnel designated for that purpose by the commanding officer.

(4) A person confined pursuant to this code shall be confined in a place of confinement under the control of the state military forces or in a jail in the county in which the accused resides or in which the person's unit is located.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1011 Refusal to receive or keep prisoner committed; statement; report to commanding officer of prisoner; taking prisoner from pretrial custody of person other than state military forces; informing prisoner of charges and right to counsel.

Sec. 11.

(1) A provost marshal, commander of a guard, warden, keeper, or officer of a place of confinement described in section 10, shall not refuse to receive or keep a prisoner committed to his or her charge when the committing person furnishes a statement, signed by that person, of the offense charged against the prisoner.

(2) Each commander of a guard, warden, keeper, or officer of a place of confinement described in section 10(4), to whose charge a prisoner is committed, not later than 24 hours after that commitment or as soon as he or she is relieved from guard, shall report to the commanding officer of the prisoner, the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

(3) If a prisoner is in pretrial custody of a person other than the state military forces, the commanding officer of the prisoner or his or her duly authorized representative, not later than 24 hours after receipt of notice of the confinement, shall take the prisoner from the custody and inform the prisoner of the charges and of the prisoner's right to counsel.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1013 Bail.

Sec. 13.

(1) Except as provided in section 15 of article I of the state constitution of 1963, a person charged with a violation under this code is entitled to bail.

(2) Before trial, a person is entitled to bail in an amount determined by the military judge.

(3) The amount of bail shall not be excessive, and the military judge shall consider all of the following:

(a) The nature of the offense charged.

(b) The past conduct of the accused.

(c) The financial ability of the accused.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1014 Trial by court-martial limited to certain violations; delivery of person subject to code to civil authority for trial; conviction in civil tribunal; return to military custody for completion of sentence of court-martial.

Sec. 14.

(1) It is the intent of the legislature that trial by court-martial be limited to the violations defined in article 10.

(2) A person subject to this code who is on active state duty and who is accused of a criminal offense against civil authority shall be delivered, upon request, to the civil authority for trial.

(3) If delivery is made to a civil authority of a person undergoing sentence of a court-martial and the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, the offender, after having answered to the civil authorities for the offense and upon the request of competent military authority, shall be returned to military custody for the completion of his or her sentence.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005






523-1980-3 ARTICLE 3 (32.1015...32.1015)

Section 32.1015 Disciplinary punishment for minor offense; combination; serving correctional custody; imposition of punishment upon enlisted member by officer in charge; suspension, remission, or mitigation of punishment; appeal; disciplinary punishment not bar to trial by court-martial; records of proceedings; right to demand trial by court-martial; applicability of forfeiture to pay and allowances.

Sec. 15.

(1) Under regulations issued pursuant to this act, a commanding officer, in addition to or instead of an admonition or reprimand, may impose disciplinary punishment for a minor offense on an officer under his or her command without the intervention of a court-martial with 1 of the following:

(a) Restrictions to certain specified limits, with or without suspension from duty, for not more than 15 consecutive active state duty days.

(b) If imposed by an officer exercising general court-martial jurisdiction or an officer of general or flag rank in command:

(i) Arrest in quarters for not more than 15 consecutive active state duty days.

(ii) Forfeiture of not more than 1/2 of 1 month's pay per month for 2 months.

(iii) Restrictions to certain specified limits with or without suspension from duty, for not more than 15 consecutive duty days.

(c) Upon other military personnel under his or her command, 1 or more of the following:

(i) Correctional custody for not more than 7 consecutive duty days.

(ii) Forfeiture of not more than 7 duty days' pay.

(iii) Reduction to the next inferior pay grade, if the grade from which the person is demoted is within the promotion authority of the officer imposing the reduction or an officer subordinate to the officer who imposes the reduction.

(iv) Extra duties, including fatigue or other duties for not more than 15 consecutive duty days and not more than 2 hours per day.

(v) Restrictions to certain specified limits, with or without suspension from duty, for not more than 15 consecutive duty days.

(d) If imposed by an officer of the grade of major or above upon other military personnel under his or her command:

(i) Correctional custody for not more than 15 consecutive duty days.

(ii) Forfeiture of not more than 15 duty days' pay.

(iii) Reduction to the lowest or an intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or the officer imposing the reduction is a brigade, wing, base, or post commander, except that an enlisted member in a pay grade above E4 may not be reduced more than 2 pay grades.

(iv) Extra duties, including fatigue or other duties, for not more than 15 consecutive duty days.

(v) Restrictions to certain specified limits, with or without suspension from duty, for not more than 15 consecutive duty days.

(2) Two or more disciplinary punishments of arrest in quarters, correctional custody, extra duties, and restriction shall not be combined to run consecutively in the maximum amount imposed for each. If any of those punishments are combined to run consecutively, the commanding officer shall apportion the punishment.

(3) If practicable, correctional custody shall not be served in immediate association with persons awaiting trial or held in confinement pursuant to trial by court-martial.

(4) An officer in charge may impose upon an enlisted member assigned to the unit of which the officer is in charge a punishment authorized under subsection (1)(c) as the adjutant general concerned may specifically prescribe by rule.

(5) The officer who imposes the punishment authorized in subsection (4), or the officer's successor in command, may suspend probationally any part or amount of the unexecuted punishment imposed and may suspend probationally a reduction in grade or a forfeiture imposed under subsection (4), whether or not executed. In addition, the officer may remit or mitigate any part or amount of the unexecuted punishment imposed and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. The officer also may mitigate reduction in grade to forfeiture or detention of pay.

(6) When mitigating arrest in quarters to restriction, correctional custody to extra duties or restriction, or both, or extra duties to restrictions, the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating forfeiture of pay to detention of pay, the amount of the detention shall not be greater than the amount of the forfeiture.

(7) A person punished under this section who considers the punishment received as unjust or disproportionate to the offense, through the proper channel, may appeal to the next superior authority. The appeal shall be made not later than 45 days after the punishment is adjudged. The appeal shall be promptly forwarded and decided, and the person punished shall not be required to undergo the punishment adjudged before a decision on the appeal is rendered. The officer who imposes the punishment, the officer's successor in command, or superior authority is authorized to suspend, set aside, or remit any part or amount of the punishment and to restore all rights, privileges, and property affected. The authority who is to act on the appeal shall refer the case to a judge advocate for consideration and advice before acting upon the appeal.

(8) The imposition and enforcement of disciplinary punishment under this section for an act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission and not properly punishable under this section. The fact that disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(9) The adjutant general, by regulation, may prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing.

(10) Before being informed of the disciplinary action to be taken under this section, the person to be punished has the right to demand trial by court-martial for the offense.

(11) If a punishment of forfeiture of pay and allowance is imposed as provided in this section, the forfeiture may apply to pay or allowances becoming due on or after the date of the punishment but shall not apply to pay and allowances accrued before the date.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005
Admin Rule: R 32.101 et seq. and R 32.171 et seq. of the Michigan Administrative Code.






523-1980-4 ARTICLE 4 (32.1016...32.1021)

Section 32.1016 Kinds of courts-martial.

Sec. 16.

The 3 kinds of courts-martial in the state military forces are:

(a) General courts-martial, consisting of a military judge and not less than 5 members; or only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of the military judge and the military judge approves.

(b) Special courts-martial consisting of a military judge and not less than 3 members; or only a military judge, if the accused under the same conditions as those prescribed in subdivision (a), requests a court composed only of the military judge.

(c) Summary courts-martial, consisting of 1 commissioned officer of field grade rank or above who is certified for that duty by the state judge advocate general and who is not a member of the accused's unit.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 1990, Act 300, Imd. Eff. Dec. 14, 1990 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1017 Attachment of court-martial jurisdiction and trial of accused during period of active state duty.

Sec. 17.

(1) Court-martial jurisdiction over a person accused of an offense against this code attaches during a duly authorized period of active state duty.

(2) An accused will normally be tried for an offense during a duly authorized period of active state duty.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1018 General court-martial; jurisdiction; powers of punishment.

Sec. 18.

A general court-martial has jurisdiction to try persons subject to this code for an offense made punishable by this code and may adjudge any of the following punishments:

(a) A fine of not more than $200.00 for a single offense.

(b) Forfeiture of pay and allowances of not more than $200.00 for a single offense.

(c) A reprimand.

(d) Dismissal or dishonorable discharge.

(e) Reduction of a noncommissioned officer to an inferior grade.

(f) A combination of the punishments under subdivisions (a) to (e).

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1019 Special court-martial; jurisdiction; powers of punishment.

Sec. 19.

A special court-martial has jurisdiction to try a person subject to this code, except an officer, for an offense for which the person may be punished under this code. A special court-martial has the same powers of punishment as a general court-martial except that the fine or forfeiture of pay and allowances imposed by a special court-martial may not be more than $100.00 for a single offense.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1020 Summary court-martial; jurisdiction; objection by accused; sentences.

Sec. 20.

(1) A summary court-martial has jurisdiction to try a person subject to this code, except an officer, for an offense made punishable by this code.

(2) A person shall not be tried by a summary court-martial if, before trial, the person objects to a summary court-martial. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as appropriate.

(3) A summary court-martial may sentence a person to a fine of not more than $25.00 for a single offense, to forfeiture of pay and allowances of not more than $25.00 for a single offense, to reduction of an enlisted member to an inferior grade, or to a combination of these punishments.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1021 Court-martial; sentencing person to confinement instead of imposing fine.

Sec. 21.

A court-martial, instead of imposing fine, may sentence a person to confinement for not more than 1 day for each dollar of the authorized fine.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-5 ARTICLE 5 (32.1022...32.1029)

Section 32.1022 General court-martial; convening by order of governor or state adjutant general.

Sec. 22.

A general court-martial may be convened by order of the governor or the state adjutant general.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1023 Special court-martial; convening authority.

Sec. 23.

The commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a division, brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene a special court-martial. A special court-martial may also be convened by superior competent authority. If the commanding officer is an accuser, the court shall be convened by superior competent authority.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1024 Summary court-martial; convening authority.

Sec. 24.

The commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a division, brigade, regiment, wing, group, detached battalion, detached squadron, detached company, or other detachment, may convene a summary court-martial consisting of 1 commissioned officer who meets the qualifications of section 16(c).

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1025 Members for courts-martial; selection; eligibility; qualifications.

Sec. 25.

(1) Members for all courts-martial shall be selected at random pursuant to regulations issued by the state adjutant general not inconsistent with this section.

(2) A commissioned officer on duty with the state military forces is eligible to serve on all courts-martial for the trial of a person who may lawfully be brought before the court-martial for trial.

(3) A warrant officer on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of a person, other than a commissioned officer, who may lawfully be brought before the court-martial for trial.

(4) An enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before the court-martial for trial, but the enlisted member shall serve as a member of a court only if, before the convening of the court, the accused personally requested in writing that enlisted members serve on the court-martial. After the request, the accused may not be tried by a general or special courts-martial the membership of which does not include enlisted members in a number comprising at least 1/3 of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If the members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why enlisted members could not be obtained.

(5) Unless unavoidable, a person subject to this code shall not be tried by a court-martial which has a member junior to the person in rank or grade. When convening a court-martial, the convening authority shall detail as a member of the court-martial a person who is best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. A person is not eligible to serve as a member of a general or special court-martial if the person is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1026 General or special court-martial; military judge.

Sec. 26.

(1) The person convening a general or special court-martial shall request the state judge advocate general to appoint a military judge to the general or special court-martial.

(2) The state judge advocate general may appoint an assistant judge advocate to serve as a military judge who is a commissioned officer, who is licensed to practice law in this state, and who is certified for that duty by the state judge advocate.

(3) The military judge shall not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor shall the military judge vote with the members of the court.

(4) The military judge shall rule finally on all matters of law, rule finally on all motions, and except as otherwise provided, decide all other questions raised at the trial of the accused.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1027 General and special court-martial; trial counsel and defense counsel; assistants.

Sec. 27.

(1) For each general and special court-martial, the authority convening the court shall request the state judge advocate to detail trial counsel and defense counsel, and those assistants as the convening authority considers appropriate. A person who has acted as investigating officer, military judge, or court member in any case shall not act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. A person who has acted for the prosecution shall not act later in the same case for the defense, nor shall a person who has acted for the defense act later in the same case for the prosecution.

(2) Military trial counsel or military defense counsel for a general or special courts-martial shall be licensed to practice law in this state and certified as competent to perform those duties by the state judge advocate general.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1028 General or special court-martial; court reporters; interpreters.

Sec. 28.

(1) The convening authority of a general or special courts-martial shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before the court-martial.

(2) The convening authority of a military court may detail or employ interpreters who shall interpret for the court-martial.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1029 General or special court-martial; members not to be absent or excused after arraignment; exceptions; reduction of membership below specified number; procedure.

Sec. 29.

(1) A member of a general or special courts-martial shall not be absent or excused after the accused has been arraigned except for physical disability or as a result of a challenge or by order of the convening authority for good cause.

(2) If a general court-martial is reduced below 5 members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than 5 members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court-martial in the presence of the military judge, the accused, and counsel.

(3) If a special court-martial is reduced below 3 members, the trial may not proceed unless the convening authority appoints new members sufficient in number to provide not less than 3 members. When the new members have been sworn, the trial shall proceed as if no evidence had previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation of that testimony is read to the court-martial in the presence of the accused and counsel.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005






523-1980-6 ARTICLE 6 (32.1030...32.1035)

Section 32.1030 Preferring charges and specifications; signature; oath; disposition; informing accused of charges.

Sec. 30.

(1) Any person subject to this code may prefer charges.

(2) A person preferring charges and specifications shall sign the charges under oath before a person authorized by this code to administer oaths and shall state all of the following:

(a) That the signer has personal knowledge of, or has investigated, the matters set forth in the charges and specifications.

(b) That the charges and specifications are true in fact to the best of the signer's knowledge and belief.

(3) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made of the charges in the interest of justice and discipline, and the person accused shall be informed of the charges against him or her as soon as practicable.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1031 Self-incrimination; interrogation of accused or suspect; compelling statement or evidence not material to issue and tending to degrade person; statements obtained from person not to be received in evidence; persons bound by requirements of section; duties of interrogator.

Sec. 31.

(1) A person subject to this code shall not compel another person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate the person.

(2) A person subject to this code may not interrogate, or request any statement from, an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that he or she does not have to make any statement regarding the offense of which the person is accused or suspected, that any statement made by the person may be used as evidence against the person in a trial, military or civil, that the person has a right to consult with a lawyer, that the person has a right to have a lawyer present during questioning, that the person has a right to request a lawyer and that upon request a lawyer will be provided without cost, or, if the person prefers, that the person may retain counsel of the person's choice at the person's own expense.

(3) A person subject to this code shall not compel another person to make a statement or produce evidence before a military court if the statement or evidence is not material to the issue and may tend to degrade the person.

(4) A statement obtained from a person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement shall not be received in evidence against the person in a trial by court-martial.

(5) The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

(6) A person shall not interrogate or request a statement from another person subject to this code, regarding an offense of which the latter is accused or suspected until the interrogator does all of the following:

(a) Reads subsections (1) to (4) to the accused or suspect.

(b) Explains the provisions of subsections (1) to (4) to the person, including all of the following:

(i) The nature of the accusation.

(ii) That the accused or suspect does not have to make any statement regarding the offense.

(iii) That any statement made by the accused or suspect may be used against the person in a trial, military or civil.

(c) Explains to the accused or suspect that the accused or suspect has the right to consult with a lawyer before any questioning and that the lawyer may be a civilian lawyer of the person's choice retained at the person's own expense or may be a military lawyer appointed to act without cost to the person.

(d) Explains that the accused or suspect has a right to have a civilian or appointed military lawyer present during the interview.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1032 Investigation of matters set forth in charge or specification; conduct; formal report; contents; informing accused of rights and other matters; opportunity for cross-examination and for presentation; demand for further investigation.

Sec. 32.

(1) A charge or specification shall not be referred to a general courtmartial for trial until a thorough and impartial investigation of all matters set forth in the charge or specification has been made. The conduct of this investigation is the responsibility of the officer exercising special court-martial jurisdiction over the accused and shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline. The investigating officer shall submit a formal report to the convening authority, the state judge advocate, and the accused. This report shall include the following:

(a) A statement of the name, organization, or address of counsel and information as to the presence or absence of counsel throughout the proceedings if counsel has been requested by the accused.

(b) A summarized statement of all relevant testimony including the names and units, if applicable, of the persons giving testimony.

(c) A statement indicating all sources of information considered by that officer in reaching conclusions or making recommendations.

(d) A statement of the names and units of all witnesses essential to the defense or prosecution of the case.

(2) Before an investigation initiated pursuant to this code, the accused shall be informed of the accused's rights under section 31, including the right to counsel, in the manner provided in that section, and, in addition, shall be informed of the following:

(a) The offense of which the accused is suspected, accused, or charged.

(b) The name of the accuser and the witnesses against the accused which are known by the investigating officer.

(c) The fact that charges are about to be investigated.

(d) The accused's right to cross-examine witnesses and to present anything by way of statement or otherwise the accused may desire in the accused's own behalf, either in defense, extenuation, or mitigation.

(3) At an investigation, full opportunity shall be given to the accused to cross-examine witnesses if they are available, and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigation officer shall examine available witnesses requested by the accused.

(4) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsections (2) and (3), further investigation of that charge is not necessary under this section unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer new evidence in the accused's own behalf.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1033 Officer exercising special court-martial jurisdiction over accused to forward charges to governor; report.

Sec. 33.

If a person is held for trial by a general court-martial, the officer exercising special court-martial jurisdiction over the accused shall, within 8 days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, through military channels to the governor, or if that is not practicable, the officer shall report in writing the reasons for the delay.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1034 Convening authority to refer charge to state judge advocate for consideration and advice before trial; referring charge to general court-martial for trial; formal corrections and changes in charges and specifications.

Sec. 34.

(1) Before directing the trial of a charge by a general court-martial, the convening authority shall refer the charge to the state judge advocate for consideration and advice. The convening authority shall not refer a charge to a general court-martial for trial unless the convening authority has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation.

(2) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and the changes in the charges and specifications as are needed to make them conform to the evidence may be made.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1035 Service of charges upon accused; person not to be brought to trial within specified time period.

Sec. 35.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace, a person, against the person's objection, shall not be brought to trial before a general court-martial within a period of 5 days after the service of the charges upon the person, or before a special court-martial within a period of 3 days after the service of the charges upon the person.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-7 ARTICLE 7 (32.1036...32.1054)

Section 32.1036 Procedure to conform with code, rules, and manual for courts-martial United States, 1969; rules of evidence.

Sec. 36.

(1) All procedure shall be in conformity with this code, with rules which may be promulgated by the adjutant general, and where not inconsistent, with the manual for courts-martial United States, 1969.

(2) The rules of evidence generally recognized in this state as applied to criminal cases shall apply in cases before military courts.

History: 1980, Act 523, Eff. Mar. 31, 1981
Admin Rule: R 32.101 et seq. and R 32.171 et seq. of the Michigan Administrative Code.



Section 32.1037 Convening authority or commanding officer; censuring, reprimanding, or admonishing court; coercing or influencing by unauthorized means; action of court-martial or member of court-martial; applicability; preparing report or making determination concerning advancement, assignment, transfer, or retention of member of state military forces.

Sec. 37.

(1) An authority convening a general, special, or summary court-martial, or any other commanding officer or officer serving on the staff of the commanding officer shall not censure, reprimand, or admonish the court or a member, military judge, or counsel of the court, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of the court's functions in the conduct of the proceedings. A person subject to this code shall not attempt to coerce or, by any unauthorized means, influence the action of a court-martial, or any member of the court-martial, in reaching the findings or sentence in a case, or the action of a convening, approving, or reviewing authority with respect to judicial acts. These provisions shall not apply to the following:

(a) General instructional or informational courses in military justice, if the courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial.

(b) Statements and instructions given in open court by the military judge or trial or defense counsel.

(2) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military forces or whether a member of the state military forces should be retained on duty, a person subject to this code in preparing the report or making the determination shall not do any of the following:

(a) Consider or evaluate the performance of duty of the member as a member, military judge, trial counsel, or defense counsel of a court-martial.

(b) Give a less favorable rating or evaluation of the member of the state military forces because of the zeal with which the member, as counsel, represented an accused before a court-martial.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1038 Duties of trial counsel; right of accused to representation by civilian counsel, military counsel, or defense counsel; associate counsel; conviction; brief; assistant trial counsel and assistant defense counsel; performance of duties.

Sec. 38.

(1) The trial counsel of a general or special court-martial shall prosecute in the name of the state, and, under the direction of the court-martial, shall prepare the record of the proceedings.

(2) The accused has the right to be represented before a general or special court-martial by civilian counsel if provided by the accused, at the accused's own expense, or by military counsel of the accused's own selection if reasonably available, or by the defense counsel appointed under section 27. If the accused has counsel of his or her own selection, the defense counsel, and assistant defense counsel, if any, who were appointed, if the accused so desires, shall act as associate counsel. Otherwise, the appointed counsel shall be excused by the military judge or by the president of a court-martial without a military judge.

(3) In each court-martial proceeding resulting in a conviction the defense counsel may forward for attachment to the record of proceedings a brief of those matters the defense counsel feels should be considered in behalf of the accused on review, including an objection to the contents of the record which the defense counsel considers appropriate.

(4) An assistant trial counsel of a general court-martial, under the direction of the trial counsel or if the assistant trial counsel is qualified to be a trial counsel as required by section 27, may perform any duty imposed by law, rule, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(5) An assistant defense counsel of a general or special court-martial, under the direction of the defense counsel or if the assistant defense counsel is qualified to be the defense counsel as required by section 27, may perform any duty imposed by law, rule, or the custom of the service upon counsel for the accused.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1039 Military judge; calling court into session without presence of members; purposes; proceedings to be made part of record and conducted in presence of certain persons.

Sec. 39.

(1) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may call the court into session without the presence of the members for the purpose of any of the following:

(a) Hearing and determining motions raising a defense or objections which are capable of determination without trial of the issues raised by a plea of not guilty.

(b) Hearing and ruling on a matter which may be ruled upon by the military judge, whether or not the matter is appropriate for later consideration or decision by the members of the court.

(c) Holding the arraignment and receiving the plea of the accused.

(d) Performing any other procedural function which may be performed by the military judge under section 26 which does not require the presence of the members of the court.

(2) The proceedings under subsection (1) shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record.

(3) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1040 Continuances.

Sec. 40.

The military judge or a court-martial without a military judge, for reasonable cause, may grant a continuance to any party for a period, and as often, as appears to be just.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1041 Challenges for cause and peremptory challenges.

Sec. 41.

(1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than 1 person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(2) Each accused and trial counsel is entitled to 1 peremptory challenge, but the military judge may not be challenged except for cause.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1042 Persons required to take oath or affirmation in presence of accused; examination of witnesses on oath or affirmation.

Sec. 42.

(1) Before performing their respective duties, interpreters and, in general and special courts-martial, members, military judges, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

(2) Each witness before a military court shall be examined on oath or affirmation.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1043 Trial and punishment; limitations; computation of time period.

Sec. 43.

(1) A person charged with desertion or absence without leave when the governor, by proclamation has declared a grave state of emergency, or with aiding the enemy, or mutiny, shall be tried and punished at any time without limitation.

(2) A person charged with an offense under this code is not liable to be tried by court-martial or punished under section 15 if the offense was committed more than 2 years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command, or before the imposition of punishment under section 15.

(3) Periods in which the accused was outside of the state, in the custody of civil authorities, or in the hands of the enemy shall be excluded in computing the period of limitations prescribed in this section.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1044 Trial of accused twice for same offense prohibited.

Sec. 44.

(1) A person subject to this code shall not be tried a second time by a civil court or a military court of the state for the same offense.

(2) A proceeding in which an accused is found guilty by a court-martial upon a charge or specification is not a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(3) A proceeding which, after the introduction of evidence but, before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without fault of the accused is a trial in the sense of this section.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1045 Entering plea of not guilty in record; entering finding of guilty where plea of guilty made and accepted; withdrawal of guilty plea.

Sec. 45.

(1) If an accused, after arraignment, makes an irregular pleading, or after a plea of guilty sets up a matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

(2) With respect to any other charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn before the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1046 Obtaining witnesses and other evidence; equal opportunity; powers of military judge or summary court officer; process issued in court-martial to run to any part of state.

Sec. 46.

(1) The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence.

(2) The military judge or a summary court officer may do any of the following:

(a) Issue a warrant for the arrest of a person who disobeys a written order by the convening authority to appear before the court.

(b) Issue subpoenas duces tecum and other subpoenas.

(c) Enforce by attachment the attendance of witnesses and the production of books and papers.

(3) Process issued in a court-martial to compel a witness to appear and testify and to compel the production of other evidence shall run to any part of the state.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1047 Offenses against state; compliance with subpoena; attendance, qualification, and testifying as witness; production of evidence; trial; jurisdiction; punishment.

Sec. 47.

(1) A person is guilty of an offense against the state and may be punished in the same manner as provided in actions or proceedings in the circuit courts of this state if that person does any of the following:

(a) Has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial, military commission, court of inquiry, or efficiency board, or before a military or civil officer designated to take a deposition to be read in evidence before the court-martial, military commission, court of inquiry, or efficiency board and fails to comply with the subpoena.

(b) Has been duly paid or tendered the fees and mileage of a witness at rates allowed to witnesses attending circuit courts of this state, and does not attend.

(c) Wilfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce evidence which the person has been subpoenaed to produce.

(2) A person who commits an offense named in subsection (1) shall be tried in a court of original criminal jurisdiction of this state and jurisdiction is conferred on those courts for the purpose of trying that offense. Upon conviction, the person shall be punished by imprisonment for not more than 90 days, or a fine of not more than $100.00, or both.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1048 Military court; contempt power; punishment.

Sec. 48.

A military court may punish for contempt a person subject to this code who wilfully and unlawfully refuses to be sworn or to affirm as a witness or who refuses to answer a legal or proper question or who uses a menacing word, sign, or gesture in the court's presence, or who disturbs the court proceedings by riot or disorder. The punishment for contempt in a summary court-martial proceeding shall be imprisonment for not more than 25 days, or a fine of not more than $25.00, or both. The punishment for contempt in any other military court shall be imprisonment for not more than 100 days, or a fine of not more than $100.00, or both.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1049 Depositions.

Sec. 49.

(1) At any time after charges have been signed as provided in section 30, a party may take an oral or written deposition unless the military judge or a court-martial without a military judge hearing the case, or if the case is not being heard, the convening authority forbids the deposition for good cause. If a deposition is to be taken before charges are referred for trial, the authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(2) The party at whose insistence a deposition is to be taken shall give to each of the other parties reasonable written notice of the time and place for taking the deposition.

(3) Depositions may be taken before and authenticated by a military or civil officer authorized by the laws of the state, or by the laws of the place where the deposition is taken, to administer oaths.

(4) An authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before a court-martial or in a proceeding before the court of inquiry, if 1 of the following appears:

(a) A witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit, or beyond the distance of 100 miles from the place of trial or hearing.

(b) The witness, by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing.

(c) The present location of the witness is unknown.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1050 Reading in evidence sworn testimony of person whose oral testimony not obtainable; conditions.

Sec. 50.

(1) If not extending to the dismissal of an officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, if otherwise admissible under the rules of evidence, may be read in evidence by any party before a court-martial, if the accused was a party before the court of inquiry, if the same issue was involved or if the accused consents to the introduction of the evidence, and if the accused was physically present when the testimony was taken.

(2) The testimony shall be read in evidence only by the defense in cases extending to the dismissal of an officer.

(3) The testimony also may be read in evidence before a court of inquiry or a military board.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1050a Lack of mental responsibility as affirmative defense.

Sec. 50a.

(1) It is an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of the acts and therefore lacked mental responsibility. Mental disease or defect does not otherwise constitute a defense.

(2) The accused has the burden, under subsection (1), of proving the defense of lack of mental responsibility by clear and convincing evidence.

(3) Whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge, or the president of a court-martial without a military judge, shall instruct the members of the court as to the defense of lack of mental responsibility under this section and shall charge them to find the accused 1 of the following:

(a) Guilty.

(b) Not guilty.

(c) Not guilty only by reason of lack of mental responsibility.

(4) Notwithstanding section 52, the accused shall be found not guilty only by reason of lack of mental responsibility if a majority of the members of the court-martial present at the time the vote is taken determine that the defense of lack of mental responsibility had been established or, in the case of a court-martial composed of a military judge only, the military judge determines that the defense of lack of mental responsibility has been established.

History: Add. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1051 Voting by members of court-martial on findings and on sentence; rulings by military judge upon questions of law or interlocutory questions; finality; instructing court as to elements of offense and charge; court-martial composed of military judge only; procedure.

Sec. 51.

(1) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret, written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall announce the results of the ballot to the members of the court.

(2) The military judge shall rule upon questions of law and interlocutory questions arising during the proceedings. A ruling made by the military judge upon a question of law or an interlocutory question other than the factual issue of mental responsibility of the accused, and upon a question of law other than a motion for a finding of not guilty, is final and constitutes the ruling of the court. However, the military judge may change a ruling made by the military judge at any time during the trial.

(3) Before a vote is taken on the findings, the military judge, in the presence of the accused and counsel, shall instruct the court as to the elements of the offense and charge the court as follows:

(a) The accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond a reasonable doubt.

(b) If there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted.

(c) If there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree to which there is no reasonable doubt.

(d) The burden of proof to establish the guilt of the accused beyond a reasonable doubt rests upon this state.

(4) Subsections (1) and (2) do not apply to a court-martial composed of a military judge only. The military judge of that court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, set an appropriate sentence. The military judge of that court-martial shall make a general finding and, on request, shall find the facts specially. If an opinion or memorandum of decision is filed, the opinion or memorandum shall be sufficient if the findings of fact appear in the opinion or memorandum.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1052 Conviction and sentence; concurrence of 2/3 of members present required; determination of questions by majority vote or lesser vote; tie vote.

Sec. 52.

(1) A person shall not be convicted of an offense, except by the concurrence of 2/3 of the members present at the time the vote is taken.

(2) Each sentence shall be determined by the concurrence of 2/3 of the members present at the time that the vote is taken.

(3) Any other question to be decided by the members of a general or special court-martial shall be determined by a majority vote, but the determination to reconsider a finding of guilty or reconsider a sentence, to decrease or lessen the sentence, may be made by a lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1053 Announcement by court-martial of findings and sentence.

Sec. 53.

A court-martial shall announce its findings and sentence to the parties as soon as determined by the court.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1054 Record of proceedings; authentication; contents; filing original and copies of trial record.

Sec. 54.

(1) Each general and special court-martial shall keep a separate record of the proceedings in each case. The record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of death, disability, or absence, the record shall be authenticated by the trial counsel. If both the military judge and the trial counsel are unavailable for the reasons set forth in this subsection, the record shall be authenticated by 2 members.

(2) Each summary court-martial shall keep a separate record of the proceedings in each case. The record shall reflect the pleas of the accused to the charges and specifications, the findings and sentence, and the action by the convening authority.

(3) After final action by the convening authority, the original record of trial of each court-martial shall be filed in the office of the state judge advocate general, 1 copy shall be filed in the office of the staff judge advocate of the command concerned, 1 copy shall be filed in the headquarters of the special court-martial convening authority over the accused, and 1 copy shall be given to the accused.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-8 ARTICLE 8 (32.1055...32.1058)

Section 32.1055 Cruel or unusual punishment prohibited; use of irons prohibited; exception.

Sec. 55.

Punishment by flogging, branding, marking, or tattooing the body or any other cruel or unusual punishment, shall not be issued by a court-martial or inflicted upon a person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1056 Punishment and sentence; limits.

Sec. 56.

The punishment which a court-martial may direct for an offense shall not exceed the limits prescribed by this code. If a sentence exceeds the limits prescribed by this code, the part of the sentence in excess of the limits shall have no force and effect and the sentence shall automatically be reduced to the limits prescribed by this code and shall not be changed as to form of punishment.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1057 Sentence; forfeiture of pay or allowances; confinement; effective date; deferring service of sentence to confinement by governor; termination and rescission of deferment.

Sec. 57.

(1) If a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. A forfeiture shall not extend to pay or allowances accrued before the date of sentence.

(2) A period of confinement included in the sentence of a court-martial begins to run from the date the accused is confined pursuant to the sentence. If a person has been confined before the sentence because the person was unable to furnish a bond for the offense, the court-martial shall specifically grant a credit against the sentence for the amount of time confined before sentencing. A period during which the sentence to confinement is suspended shall not be computed as service of the term of confinement and shall not affect the power of the convening authority to vacate the suspension during the current enlistment of the accused.

(3) Each sentence of a court-martial is effective on the date the sentence is ordered executed.

(4) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under the convening authority's jurisdiction, the governor may defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted the deferment or, if the accused is no longer under the officer's jurisdiction, by the governor.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1058 Sentence of confinement; execution; discipline and treatment to which imprisoned person subject; omission of words “hard labor” from sentence; duty of keeper or officer in charge of county jail to receive or confine prisoner; form of writ; fine; commitment of accused upon failure to pay fine; form; proceeds of fines; costs of prosecution.

Sec. 58.

(1) A sentence of confinement issued by a court-martial may be carried into execution by confinement in a place allowed by section 10 as designated by the convening authority. A person confined is subject to the same discipline and treatment as a person imprisoned by a civil court of the state.

(2) The omission of the words, "hard labor", from a sentence of a court-martial adjudging confinement does not deprive the authority executing that sentence of the power to require hard labor as a part of the punishment.

(3) The keeper or officer in charge of a county jail shall receive a person ordered into confinement before trial by the convening authority and a person sentenced to confinement by a military court and shall confine the persons according to law. A keeper or officer in charge shall not require payment of a fee or compensation for receiving or confining the prisoner.

(4) If a sentence of confinement is imposed, the convening authority shall issue a writ in the following or similar form:

(5) A fine imposed as a sentence of a court-martial shall be paid at the time of approval of the sentence by the convening authority. Upon failure to pay the fine, the convening authority shall order the accused committed to a location designated pursuant to section 10 until the fine is paid or until 1 day is served for each $1.00 of the fine imposed.

(6) The commitment to the appropriate location will be in the following or similar form:

(7) The proceeds of all fines in summary, special, and general courts-martial cases shall be paid to the general fund of this state. The costs of prosecution shall be paid out of the funds appropriated to the office of the adjutant general.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-9 ARTICLE 9 (32.1060...32.1075)

Section 32.1060 Forwarding record to convening authority as reviewing authority; exception; action on record.

Sec. 60.

Except as provided in section 71, after a trial by a court-martial, the record shall be forwarded to the convening authority as reviewing authority. Action on the record may be taken by the person who convened the court, a commanding officer, or a successor in command.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1061 Referring record to state judge advocate; review and opinion.

Sec. 61.

Except as provided in section 71 and before taking action in a general court-martial, the convening authority shall refer the record of each general court-martial to the state judge advocate who shall review the record and submit a written opinion on the record to the convening authority. The review shall include a summary of the evidence in the case, an opinion as to the adequacy and weight of the evidence, the effect of any error or irregularity reflecting the proceedings, and a specific recommendation as to the action to be taken by the convening authority. If the final action of the court resulted in an acquittal of the charges and specifications, the opinion shall be limited to questions of jurisdiction.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1062 Returning record to court for action; reasons.

Sec. 62.

(1) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(2) If an apparent error or omission is in the record or if the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which cannot be rectified without material prejudice to the substantial rights of the accused, the convening authority shall return the record to the court for appropriate action. However, the record shall not be returned for any of the following reasons:

(a) Reconsideration of a finding of not guilty of a specification or ruling which amounts to a finding of not guilty.

(b) Reconsideration of a finding of not guilty of a charge, unless the record shows a finding of guilty under a specification laid under that charge which sufficiently alleges a violation of a section of this code.

(c) Increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory and the mandatory sentence is more severe than the sentence imposed by the court.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1063 Disapproval by convening authority of findings and sentence; reasons; rehearing; dismissal of charges; sentence.

Sec. 63.

(1) If the convening authority disapproves the findings and sentence of a court-martial, the convening authority, except where there is lack of sufficient evidence in the record to support the findings, may order a rehearing. The convening authority shall state the reasons for disapproval. If the convening authority disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

(2) Each rehearing shall take place before a court-martial whose composition shall not include a member or military judge of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for an offense of which the accused was found not guilty by the first court-martial. A sentence in excess of or more severe than the original sentence shall not be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1064 Approval by convening authority of findings of guilty and sentence; approval of sentence as approval of findings.

Sec. 64.

In acting on the findings and sentence of a court-martial, the convening authority may approve only those findings of guilty and the sentence or part or amount of the sentence as the convening authority finds correct in law and fact and as the convening authority in the authority's discretion approves. Unless the convening authority indicates otherwise, approval of the sentence is approval of the findings.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1065 Finality of action on review of trial record where governor is convening authority; review of trial record by state judge advocate general; opinion; final action; authority of governor or state judge advocate general in reviewable cases; instructing convening authority to take action pursuant to state judge advocate general's decision or review; exception; dismissal of charges upon finding rehearing impracticable; boards of review; composition; authority and powers; effect of error of law on finding or sentence; approving or affirming so much of finding of guilty which includes lesser included offense.

Sec. 65.

(1) If the convening authority is the governor, the action on the review of a record of trial shall be final.

(2) In all other cases:

(a) If the convening authority has taken final action in a general court-martial case, the convening authority shall forward the entire record including the action on the case and the opinion of the staff judge advocate or legal officer to the state judge advocate general for review.

(b) If the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the record shall be forwarded to the officer exercising general court-martial jurisdiction over the command, to be reviewed in the same manner as a record of trial by a general court-martial. If the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, whether or not suspended, the entire record including the officer's action on the sentence and the opinion of the staff judge advocate, shall be forwarded to the state judge advocate general for review.

(c) All other special and summary courts-martial records shall be forwarded to a judge advocate and shall be acted upon, transmitted, and disposed of as prescribed by rules promulgated pursuant to section 147.

(3) The state judge advocate general shall review the record of trial in each case forwarded for review as provided in this section. If the sentence as approved affects a general officer or extends to the dismissal of an officer, the state judge advocate general shall submit a written opinion on the sentence to the governor. If the final action of the court-martial in a case forwarded to the state judge advocate general results in an acquittal of the charges and specifications, the opinion of the state judge advocate general shall be limited to questions of jurisdiction.

(4) In each case reviewable by the state judge advocate general which does not affect a general officer or extend to the dismissal of an officer, the state judge advocate general shall take final action.

(5) In a case reviewable by the governor in which the governor is not the convening authority and in a case reviewable by the state judge advocate general, the governor or the state judge advocate general shall have authority to do any of the following:

(a) Act only with respect to the findings and sentence as approved by the convening authority.

(b) Affirm only those findings of guilty, and the sentence or that part or amount of the sentence as the governor or the state judge advocate general finds correct in law and fact and determines on the basis of the entire record should be approved.

(c) Weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

(d) Order a rehearing if the governor or the state judge advocate general sets aside the findings and sentence, except if the setting aside is based on lack of sufficient evidence to support the findings.

(e) Order that the charges be dismissed if the governor or the state judge advocate general sets aside the findings and sentence and does not order a rehearing.

(6) Unless the governor is to take further action, the state judge advocate general shall instruct the convening authority to take action pursuant to the state judge advocate's decision on a review. If a rehearing has been ordered, but the convening authority finds a rehearing impracticable, the state judge advocate general may dismiss the charges.

(7) The state judge advocate general may constitute 1 or more boards of review each composed of not fewer than 3 officers of the organized militia or retired list, each of whom shall be a member of the bar of this state, which board of review shall review the record of a trial by court-martial referred to it by the state judge advocate general. The board of review shall have the same authority and powers on the review of a record as the state judge advocate general has under this section.

(8) A finding or sentence of a court-martial shall not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(9) A reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding which includes a lesser included offense.

History: 1980, Act 523, Eff. Mar. 31, 1981
Admin Rule: R 32.171 et seq. of the Michigan Administrative Code.



Section 32.1066 Final military review of sentence of general court-martial or of sentence to dishonorable discharge by special court-martial; right to counsel; appointment by convening authority; representation by civilian counsel.

Sec. 66.

(1) Upon the final military review of a sentence of a general court-martial or of a sentence to a dishonorable discharge by a special court-martial, the accused has the right to be represented by counsel before the reviewing authority.

(2) Upon the request of an accused entitled to be represented, the convening authority shall appoint a commissioned officer who is a member of the bar of this state to represent the accused before the reviewing authority or before the staff judge advocate, and before the state judge advocate general, in the review of cases specified in subsection (1).

(3) An accused entitled to be represented may be represented by civilian counsel if provided by the accused before the reviewing authority, the staff judge advocate, or legal officer and before the state judge advocate general.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1067 Military appeals tribunal; establishment; location; appointment, reappointment, and terms of members; eligibility; appointment and duties of chairperson; quorum; concurrence necessary for decision; removal of member; legal, technical, and secretarial assistance; compensation and expenses; appellate jurisdiction; petition for review; action by tribunal; granting stay or deferring service of sentence; setting aside findings and sentence; ordering rehearing or dismissing charges; returning record to state judge advocate general; further action.

Sec. 67.

(1) A military appeals tribunal is established and located for administrative purposes only in the department of military affairs. The tribunal shall consist of 5 members appointed by the governor, by and with the advice and consent of the senate, for a term of 4 years. Initial appointments to the military appeals tribunal shall be 1 member for a 2-year term, 2 members for a 3-year term, and 2 members for a 4-year term. The term of office of all successor members shall be for a 4-year period. A member appointed to fill a vacancy occurring before the expiration of the term for which his or her predecessor was appointed shall be appointed only for the unexpired term of the predecessor. A member may be reappointed and a vacancy shall be filled for an unexpired term in the same manner as an appointment is made for a full term. A person is eligible for appointment to the military appeals tribunal if the person is a commissioned officer or a civilian and licensed to practice law in this state.

(2) The governor shall appoint the chairperson of the tribunal. The chairperson shall have general supervisory control of and be in charge of the assignment of the work of the tribunal.

(3) A majority of the tribunal shall constitute a quorum. The military appeals tribunal shall sit as a panel of 3 members. The concurrence of 2 members shall be necessary for a decision of the tribunal.

(4) A member of the military appeals tribunal may be removed by the governor, upon notice and hearing, for neglect of duty, or malfeasance in office, or for mental or physical disability.

(5) Subject to appropriations by the legislature, the military appeals tribunal shall have the legal, technical, and secretarial assistance as the chairperson considers necessary.

(6) The members of the military appeals tribunal while actually sitting in review of a matter submitted to their jurisdiction by this code, and while traveling to and from the session, shall be paid daily compensation equal to 1/250 of the state salary paid to circuit court judges together with the actual cost of their meals, lodging, and actual travel expenses or the amount set by the existing appropriation if private transportation is utilized.

(7) The military appeals tribunal shall have appellate jurisdiction, upon the petition of an accused, to hear and review the record in all decisions of a court-martial after the review provided in this article has been completed.

(8) The accused has not more than 60 calendar days, from the time of the receipt of actual notice of the final action on the accused's case, under this code to petition the military appeals tribunal for review. The tribunal shall act upon the petition not more than 60 calendar days after the receipt of the petition. The military appeals tribunal may grant a stay or defer service of the sentence of confinement or any other punishment under this code until the tribunal's final decision in the case.

(9) In a case reviewable under subsection (6), the military appeals tribunal shall act only with respect to the findings and sentence as finally approved and ordered executed by the convening authority.

(10) If the military appeals tribunal sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the tribunal sets aside the findings and sentence and does not order a rehearing, the tribunal shall order that the charges be dismissed. After the military appeals tribunal acts on the case, the record shall be returned to the state judge advocate general, who shall notify the convening authority of the tribunal's decision. If further action is required, the state judge advocate general shall instruct the convening authority to take action pursuant to that decision. If the tribunal has ordered a rehearing, but the convening authority finds a rehearing impracticable, the state judge advocate general shall dismiss the charges.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1068 Appeal from final decision of military appeals tribunal.

Sec. 68.

An appeal may be taken to the state court of appeals from any final decision of the military appeals tribunal.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1070 Trial counsel and defense counsel to serve as appellate counsel; right to civilian counsel; disability of defense or trial counsel.

Sec. 70.

The trial counsel and defense counsel of a court-martial shall serve in the capacity of appellate counsel upon an appeal authorized under this code. The accused has the additional right to be represented by civilian counsel at his or her own expense. If the defense or trial counsel becomes unable to perform his or her duties because of illness or other disability, the convening authority shall appoint a qualified trial or defense counsel to continue the proceedings.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1071 Execution of sentence; approval; suspension.

Sec. 71.

(1) A court-martial sentence involving a general officer or extending to the dismissal of an officer other than a general officer shall not be executed until approved by the governor. The governor may approve the sentence or a part, amount, or commuted form of the sentence and may suspend the execution of the sentence or any part of the sentence.

(2) A sentence which includes an unsuspended, dishonorable, or bad conduct discharge shall not be executed until approved by an officer exercising general court-martial jurisdiction. That officer may approve the sentence or a part, amount, or commuted form of the sentence and may suspend the execution of the sentence or any part of the sentence.

(3) Any other court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by the convening authority. The convening authority may approve the sentence or a part, amount, or commuted form of sentence, and may suspend the execution of the sentence or any part of the sentence.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1072 Violation of probation; hearing; representation by counsel; sending record of hearing and recommendation for action to governor or commanding officer of force; vacating suspension of sentence.

Sec. 72.

(1) Before the vacation of the suspension of a special court-martial sentence which, as approved, includes a dishonorable or bad conduct discharge, or of a general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if the probationer desires.

(2) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the governor in cases involving a general court-martial sentence and to the commanding officer of the force of the state military forces of which the probationer is a member in all other cases covered by subsection (1). If the governor or commanding officer vacates the suspension, the unexecuted part of the sentence shall be executed.

(3) The suspension of any other sentence may be vacated for the command in which the accused is serving or assigned, by an authority competent to convene a court of the kind that imposed the sentence.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1073 Petition for new trial; grounds; time limitation.

Sec. 73.

Not later than 1 year after approval of a court-martial sentence, pursuant to section 71, which extends to dismissal or dishonorable discharge, the accused may petition the governor for a new trial on the grounds of newly discovered evidence or fraud.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1074 Remitting or suspending part or amount of unexecuted sentence; substituting administrative form of discharge for dishonorable discharge or dismissal.

Sec. 74.

(1) A convening authority may remit or suspend any part or amount of the unexecuted part of a sentence, including all uncollected forfeitures.

(2) The governor, for good cause, may substitute an administrative form of discharge for a dishonorable discharge or dismissal executed pursuant to a sentence of a court-martial.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1075 Restoration of rights, privileges, and property affected by executed part of court-martial sentence that is set aside or disapproved; exception; substituting administrative form of discharge where previously executed sentence of dishonorable discharge or dismissal not imposed on new trial; exception; reappointment of dismissed officer.

Sec. 75.

(1) Each right, privilege, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and the executed part is included in a sentence imposed upon the new trial or rehearing.

(2) If a previously executed sentence of dishonorable discharge is not imposed on a new trial, the governor shall substitute a form of discharge authorized for administrative issuance, unless the accused is to serve out the remainder of his or her enlistment.

(3) If a previously executed sentence of dismissal is not imposed on a new trial, the governor shall substitute a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor to the commissioned grade and with the rank, in the opinion of the governor, that the former officer would have attained had the former officer not been dismissed. The reappointment of the former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service.

History: 1980, Act 523, Eff. Mar. 31, 1981






523-1980-10 ARTICLE 10 (32.1077...32.1134)

Section 32.1077 Person subject to code as principal.

Sec. 77.

A person subject to this code is a principal if the person commits 1 of the following acts:

(a) An offense punishable by this code or aids, abets, counsels, commands, or procures the commission of the offense.

(b) Causes an act to be done which if directly performed by the person would be punishable by the code.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1078 Receiving, comforting, or assisting offender; punishment.

Sec. 78.

A person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1079 Finding accused guilty of offense necessarily included in offense charged or of attempt to commit offense charged or offense necessarily included in offense charged.

Sec. 79.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included in the offense charged.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1080 Attempt to commit offense; punishment; conviction of attempt where offense completed.

Sec. 80.

(1) An act, done with the specific intent to commit an offense under this code, amounting to more than mere preparation, even though failing to effect its commission, is an attempt to commit that offense.

(2) A person subject to this code who attempts to commit an offense punishable by this code shall be punished as a court-martial directs, unless otherwise specifically prescribed.

(3) A person subject to this code may be convicted of an attempt to commit an offense even if it appears on the trial from evidence presented at the trial or from a guilty plea that the offense was complete.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1081 Conspiracy; punishment.

Sec. 81.

A person subject to this code who conspires with any other person to commit an offense under this code, if 1 or more of the conspirators does an act to effect the object of the conspiracy, shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1082 Soliciting or advising another to desert, mutiny, or commit act of misbehavior before enemy or sedition; punishment.

Sec. 82.

(1) A person subject to this code who solicits or advises another to desert in violation of section 85 or mutiny in violation of section 94, if the offense solicited or advised is attempted or committed, shall be punished as provided for in the commission of the offense. If the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial directs.

(2) A person subject to this code who solicits or advises another to commit an act of misbehavior before the enemy in violation of section 99 or sedition in violation of section 94, if the offense solicited or advised is committed, shall be punished as provided for in the commission of the offense. If the offense solicited or advised is not committed, the person shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1083 Procuring enlistment or appointment by means of knowingly false representations or deliberate concealment as to qualifications; receiving pay or allowances; procuring separation by means of knowingly false representations or deliberate concealment as to eligibility.

Sec. 83.

A person shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Procures his or her own enlistment or appointment in the state military forces by means of knowingly false representations or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances under the enlistment.

(b) Procures his or her own separation from the state military forces by means of knowingly false representations or deliberate concealment as to his or her eligibility for the separation.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1084 Effecting enlistment, appointment, or separation of person known to be ineligible; punishment.

Sec. 84.

A person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of a person who is known to that person to be ineligible for the enlistment, appointment, or separation because it is prohibited by law, rule, regulation, or order shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1085 Desertion; member of state military forces not prohibited from accepting employment in another state or leaving state in pursuance of vocation, education, or profession; informing commanding officer of absence; waiver; punishment.

Sec. 85.

(1) A member of the state military forces is guilty of desertion if the member commits 1 of the following acts:

(a) Without proper authority goes or remains absent from his or her unit, organization, or place of duty with intent to remain away permanently.

(b) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service.

(c) Without being regularly separated from 1 of the forces of the state military forces, enlists or accepts an appointment in the same or another state military force without fully disclosing the fact that he or she has not been regularly separated.

(2) Notwithstanding subsection (1), a member of the state military forces shall not be, in time of peace or order, prohibited from accepting bona fide employment in another state or leaving the boundaries of this state in pursuance of a vocation, education, or profession if before so doing the member fully informs the member's commanding officer of the absence from the state and the reasons for the absence. However, the commanding officer may waive this requirement.

(3) An officer of the state military forces who, having tendered his or her resignation and before due notice of the acceptance of the resignation, quits his or her post or proper duties without leave and with intent to remain away permanently is guilty of desertion.

(4) A person found guilty of desertion shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1086 Failure to go to, or going or remaining absent from, place of duty; punishment.

Sec. 86.

A person subject to this code who, without proper authority, fails to go to his or her appointed place of duty at the time prescribed, goes from that place, absents himself or herself or remains absent from the person's unit, organization, or other place of duty at which the person is required to be at the time prescribed shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1087 Missing movement of ship, train, bus, motor convoy, vehicle, airplane, or unit; punishment.

Sec. 87.

A person subject to this code who through neglect or design misses the movement of a ship, train, bus, motor convoy, vehicle, airplane, or unit with which the person is required in the course of duty to move shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1088 Use of contemptuous words; prohibition; violation.

Sec. 88.

(1) A person subject to this act shall not use contemptuous words against the president, vice president, congress, secretary of defense, a secretary of a military department, the director of the Michigan department of military and veterans affairs, or the governor or the legislature of this state while he or she is on duty, or against the governor or the legislature of any other state, territory, commonwealth, or possession while he or she is on duty and present in that state, territory, commonwealth, or possession.

(2) A person who violates this section is guilty of an offense punishable as a court-martial may direct, subject to all recognized common law or constitutional immunities within this state.

History: Add. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1089 Disrespect toward superior commissioned officer; punishment.

Sec. 89.

A person subject to this code who behaves with disrepect toward a superior commissioned officer shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1090 Striking, drawing or lifting up weapon, or offering violence against superior commissioned officer; wilful disobedience of lawful command; punishment.

Sec. 90.

A person subject to this code shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Strikes a superior commissioned officer, draws or lifts up a weapon, or offers violence against the officer while the officer is in the execution of the officer's duty.

(b) Wilfully disobeys a lawful command of a superior commissioned officer.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1091 Prohibited acts by warrant officer or enlisted person; punishment.

Sec. 91.

A warrant officer or enlisted person who commits 1 of the following acts shall be punished as a court-martial directs:

(a) Strikes or assaults a warrant officer or noncommissioned officer when the officer is in the execution of the officer's duty.

(b) Wilfully disobeys the lawful order of a warrant officer or noncommissioned officer.

(c) Treats with contempt or disrespect, in language or deportment, a warrant officer or noncomissioned officer, while the officer is in the execution of the officer's duty.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1092 Violating or failing to obey lawful order, rule, or regulation; dereliction in performance of duties; punishment.

Sec. 92.

A person subject to this code shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Violates or fails to obey a lawful general order, rule, or regulation.

(b) Having knowledge of a lawful order issued by a member of the armed forces which it is the person's duty to obey, fails to obey that order.

(c) Is derelict in the performance of duties.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1093 Cruelty toward or oppression or maltreatment of person subject to person's orders; punishment.

Sec. 93.

A person subject to this code who is guilty of cruelty toward or oppression or maltreatment of a person subject to the person's orders shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1094 Mutiny, sedition, or failure to suppress or report mutiny or sedition; punishment.

Sec. 94.

(1) A person subject to this code:

(a) Who, with the intent to usurp or override a lawful military authority, refuses, in concert with another person, to obey an order or otherwise do his or her duty or creates any violence or disturbance is guilty of mutiny.

(b) Who, with the intent to cause the overthrow or destruction of a lawful civil authority, creates, in concert with another person, revolt, violence, or other disturbance against that authority is guilty of sedition.

(c) Who fails to do the utmost to prevent and suppress an offense of mutiny or sedition being committed in the person's presence or fails to take all reasonable means to inform a superior officer or commanding officer of an offense of mutiny or sedition which the person knows of or has reason to believe is taking place is guilty of a failure to suppress or report a mutiny or sedition.

(2) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1095 Resisting apprehension, breaking arrest, or escaping from custody or confinement; punishment.

Sec. 95.

A person subject to this code who resists apprehension, breaks arrest, or escapes from custody or confinement shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1096 Releasing prisoner or permitting prisoner to escape; punishment.

Sec. 96.

A person subject to this code who, without proper authority, releases a prisoner committed to the person's charge, or who through neglect or design permits the prisoner to escape, shall be punished as a court-martial directs, whether or not the prisoner was committed in strict compliance with law.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1097 Wrongful apprehension, arrest, or confinement of person; punishment.

Sec. 97.

Except as provided by law, a person subject to this code, who wrongfully apprehends, arrests, or confines a person shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1098 Unnecessary delay in disposition of accused person's case; failure to enforce or comply with code provision regulating proceedings before, during, or after trial; punishment.

Sec. 98.

A person subject to this code shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Is responsible for unnecessary delay in the disposition of a case of a person accused of an offense under this code.

(b) Knowingly and intentionally fails to enforce or comply with a provision of this code regulating the proceedings before, during, or after trial of an accused.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1099 Prohibited acts committed before or in presence of enemy, in peacetime emergency, or civil disturbance; punishment.

Sec. 99.

A person subject to this code who before or in the presence of the enemy or during the performance of duty in a peacetime emergency or civil disturbance operation commits 1 of the following acts shall be punished as a court-martial directs:

(a) Runs away.

(b) Abandons, surrenders, or delivers up a command, unit, place, or military property which it is the person's duty to defend.

(c) Through disobedience, neglect, or intentional misconduct endangers the safety of a command, unit, place, or military property.

(d) Casts away arms or ammunition.

(e) Is guilty of cowardly conduct.

(f) Quits a place of duty to plunder or pillage.

(g) Causes false alarms in a command, unit, or place under the control of the armed forces of the United States, the state military forces, or the military forces of any other state or territory.

(h) Willfully fails to do the person's utmost to encounter, engage, capture, or destroy enemy troops, combatants, vessels, aircraft, or any other thing which it is the person's duty to encounter, engage, capture, or destroy.

(i) Does not afford all practicable relief and assistance to troops, combatants, vessels, or aircraft of the armed forces belonging to the United States, to their allies, or to any other state or to the state military forces if engaged in battle.

(j) Willfully fails to do his or her utmost to suppress civil disturbance while engaged in an emergency response operation.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1100 Compelling or attempting to compel commander to abandon or give up to enemy place, vessel, aircraft, or property; striking colors or flag to enemy without authority; punishment.

Sec. 100.

A person subject to this code who compels or attempts to compel the commander of a place, vessel, aircraft, or of other military property or of a body of members of the armed forces of the United States or of any other state or territory or of the state military forces to give the place, vessel, aircraft, or property up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1101 Disclosure of countersign or giving different countersign during declared state of emergency; punishment.

Sec. 101.

A person subject to this code who in time of declared state emergency discloses the countersign to a person not entitled to receive the countersign, or who gives to another who is entitled to receive and use the countersign a different countersign from that which, to his or her knowledge, the person was authorized and required to give, shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1102 Forcing a safeguard; punishment.

Sec. 102.

A person subject to this code who forces a safeguard shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1103 Securing public property taken in performance of duty; giving notice and turning over to proper authority captured or abandoned property; prohibited acts; punishment.

Sec. 103.

(1) A person subject to this code shall secure all public property taken in the performance of his or her duty and shall give notice and turn over to the proper authority without delay all captured or abandoned property in the person's possession, custody, or control.

(2) A person subject to this code shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Fails to carry out the duties prescribed in subsection (1).

(b) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, from which the person receives or expects a profit, benefit, or advantage to the person or another directly or indirectly connected with the person.

(c) Engages in looting or pillaging.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1104 Aiding or attempting to aid enemy; harboring, protecting, or giving intelligence to, or communicating, corresponding, or holding intercourse with, enemy; punishment.

Sec. 104.

A person subject to this code shall be punished as a court-martial directs if the person commits 1 of the following acts:

(a) Aids or attempts to aid the enemy with arms, ammunition, supplies, money or any other thing.

(b) Without proper authority, knowingly harbors, protects, or gives intelligence to, or communicates or corresponds with, or holds any intercourse with, the enemy, either directly or indirectly.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1105 Prohibited acts committed while in hands of captor during declared state of emergency or civil disturbance; punishment.

Sec. 105.

(1) A person subject to this code who, while in the hands of a captor in time of declared state emergency, or civil disturbance emergency shall not do any of the following:

(a) To secure favorable treatment by the person's captors, act without proper authority in a manner contrary to law, custom, rule, or regulation to the detriment of others.

(b) While in a position of authority over those persons, maltreat them without justifiable cause.

(2) A person who violates this section shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1107 Signing or making false document or false official statement; punishment.

Sec. 107.

A person subject to this code who, with the intent to deceive, signs a false record, return, rule, order, or other official document, knowing the document to be false, or makes any other false official statement knowing the statement to be false shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1108 Loss, damage, destruction, or unauthorized sale or disposal of military property; punishment.

Sec. 108.

(1) A person subject to this code shall not, without proper authority, do any of the following:

(a) Sell or otherwise dispose of military property of the United States or this state.

(b) Willfully or negligently damage, destroy, or lose military property of the United States or this state.

(c) Willfully or negligently allow damage, destruction, or loss of military property of the United States or this state.

(2) A person who violates this section shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1109 Wasting, spoiling, or destroying property; punishment.

Sec. 109.

(1) A person subject to this code, while on duty or in the course of duty, shall not willfully or recklessly waste, spoil, or destroy any property that is not property of the United States or of this state.

(2) A person who violates this section shall be punished as a court-martial directs.

History: Add. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1111 Operation of military vehicle or aircraft while under influence of intoxicating liquor in reckless or wanton manner or without authority; punishment.

Sec. 111.

A person subject to this code who operates a military vehicle or aircraft while under the influence of intoxicating liquor or in a reckless or wanton manner or without authority shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1112 Person found under influence of intoxicating liquor or controlled substance while in uniform or on state military property; punishment.

Sec. 112.

(1) A person subject to this code who is not a sentinel or a lookout as described in section 113 shall not be either of the following:

(a) Under the influence of intoxicating liquor or a controlled substance while in uniform and on military property.

(b) Under the influence of intoxicating liquor or a controlled substance while on duty.

(2) A person who violates this section shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1113 Sentinel or guard found under influence of intoxicating liquor or controlled substance or sleeping upon post; leaving post before being relieved; punishment.

Sec. 113.

A sentinel or guard subject to this code who is found under the influence of intoxicating liquor or a controlled substance or sleeping upon his or her post or who leaves a post before being relieved shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1114 Repealed. 2015, Act 210, Eff. Mar. 14, 2016.



Section 32.1115 Feigning illness, physical disablement, mental lapse, or derangement, or intentionally inflicting self-injury to avoid work, duty, or service; punishment.

Sec. 115.

A person subject to this code who for the purpose of avoiding work, duty, or service feins illness, physical disablement, mental lapse, or derangement, or intentionally inflicts self-injury, shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1116 Causing or participating in riot or breach of peace; punishment.

Sec. 116.

A person subject to this code who causes or participates in a riot or breach of the peace shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1117 Using provoking or reproachful words or gestures while in duty status; punishment.

Sec. 117.

A person subject to this code who while in a duty status uses provoking or reproachful words or gestures toward another person subject to this code shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1121 Depriving owner of property or money; larceny; punishment.

Sec. 121.

(1) A person subject to this code who unlawfully takes, obtains, or withholds from the United States, this state, or any other state, any property, money, or article of any kind with the intent to permanently deprive the owner of the property, money, or article of any kind, is guilty of larceny.

(2) A person who violates this section is punishable as a court-martial directs.

History: Add. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1131 Giving false testimony in a proceeding as perjury; punishment.

Sec. 131.

A person subject to this code who in a proceeding under this code wilfully and corruptly gives, upon a lawful oath or in a form allowed by law to be substituted for an oath, a false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1132 Making false claims; prohibited acts; punishment.

Sec. 132.

(1) A person subject to this code shall not commit any of the following acts:

(a) Knowing the claim to be false or fraudulent, make a claim against the United States, this state, or an officer of the United States or this state.

(b) Knowing the claim to be false or fraudulent, present to a person in the civil or military service of the United States or this state for approval or payment a claim against the United States, this state, or an officer of the United States or this state.

(c) For the purpose of obtaining the approval, allowance, or payment of a claim against the United States, this state, or any officer of the United States or this state, do any 1 of the following:

(i) Make or use a writing or other paper knowing the writing or paper contains a false or fraudulent statement.

(ii) Make an oath to a fact, writing, or other paper knowing the oath to be false.

(iii) Forge or counterfeit a signature upon a writing or other paper or use a signature knowing the signature to be forged or counterfeited.

(d) Having charge, possession, custody, or control of money or other property of the United States or this state, furnished or intended for the armed forces of the United States or this state, knowingly deliver to a person having authority to receive the money or property, an amount less than that for which the person receives a certificate or receipt.

(e) Being authorized to make or deliver a paper certifying the receipt of property of the United States or this state, furnished or intended for the armed forces of the United States or this state, make or deliver to a person the writing without having full knowledge of the truth of the statements contained in the paper and with intent to defraud the United States or this state.

(f) Make a false or fraudulent use of a credit card, telephone, telephone calling card, or other access device issued by the United States or this state.

(2) A person who violates this section shall be punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005



Section 32.1133 Conduct unbecoming an officer; conviction; punishment.

Sec. 133.

A commissioned officer or warrant officer who is convicted of conduct unbecoming an officer shall be dismissed from the military service of this state or punished as a court-martial directs.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1134 Cognizance by court-martial of a disorder or neglect to prejudice of good order and discipline; punishment.

Sec. 134.

(1) A person subject to this code shall not through disorder or neglect to the prejudice of good order and discipline or through conduct bring discredit upon the armed forces of the United States or of this state.

(2) A person who violates subsection (1) shall be punished by a general, special, or summary court-martial as determined by the nature and degree of the violation.

History: 1980, Act 523, Eff. Mar. 31, 1981 ;-- Am. 2005, Act 186, Imd. Eff. Oct. 27, 2005






523-1980-11 ARTICLE 11 (32.1135...32.1148)

Section 32.1135 Court of inquiry; convening authority; membership; appointment of counsel; rights of person having direct interest in subject of inquiry; challenges for cause; oath or affirmation; witnesses; findings of fact; record of proceedings; authentication.

Sec. 135.

(1) A court of inquiry to investigate any matter may be convened by a person authorized to convene a general court-martial or by any other person designated by the governor for that purpose, whether or not the person involved has requested the inquiry.

(2) A court of inquiry shall consist of 3 or more commissioned officers. For each court of inquiry the convening authority shall appoint counsel for the court.

(3) A person subject to this code or in the status of a civilian employee of the military forces of this state who has a direct interest in the subject of inquiry shall have the right to be designated as a party, shall be given due notice, and shall have the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(4) A member of a court of inquiry may be challenged by a party but only for cause stated to the court.

(5) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(6) A witness may be summoned to appear and testify and be examined before courts of inquiry as provided for courts-martial.

(7) A court of inquiry shall make findings of fact but shall not express opinions or make recommendations unless required to do so by the convening authority.

(8) Each court of inquiry shall keep a record of its proceedings which shall be authenticated by the signatures of the senior officer and counsel of the court of inquiry and forwarded to the convening authority. If the record cannot be authenticated by signatures of the senior officer and counsel, the record shall be signed by a member instead of the senior officer, and if the record cannot be authenticated by the counsel for the court, the record shall be signed by a member instead of the counsel.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1136 Officers having power to administer oaths; affidavits; signature and title of office as prima facie evidence of officer's authority.

Sec. 136.

(1) The following officers of the state military forces shall have the power to administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before the officers:

(a) Each judge advocate of the Michigan national guard and state troops.

(b) Each summary court-martial officer.

(c) Each adjutant, assistant adjutant, acting adjutant, and personnel adjutant, including each warrant officer acting in that capacity.

(d) Each staff judge advocate and legal officer and acting or assistant judge advocate and legal officer.

(2) The following officers shall have the power to administer oaths necessary in the performance of their duties and affidavits may be taken for those purposes before the officers:

(a) The president, trial counsel, and assistant trial counsel for all general and special courts-martial.

(b) The president and counsel for a court of inquiry.

(c) Each officer designated to take depositions.

(d) Each officer detailed to conduct investigations.

(3) An officer on the retired list shall not be authorized to administer oaths as provided in this section unless the officer is on actual state duty or on active duty in or with the state military forces under orders of the governor.

(4) The signature without seal of a person described in this section, together with the title of office, shall be prima facie evidence of the officer's authority.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1137 Sections to be explained to enlisted person; availability of code and rules.

Sec. 137.

Sections 3, 4, 7, 8, 9, 10, 11, 15, 28, 30, 31, 37, 38, 55, 58, 77 to 134, 137 to 139, and 145 shall be carefully explained to each enlisted person at the time of enlistment or induction into or when ordered to duty in or with the state military forces or not later than 6 days after enlistment or induction. The sections shall be explained again after the enlisted person has completed 6 months' service and again at the time the enlisted person reenlists. A complete text of this code and rules prescribed by the adjutant general under this code shall be made available to a member of the state military forces, upon request, for personal examination.

History: 1980, Act 523, Eff. Mar. 31, 1981
Admin Rule: R 32.101 et seq. and R 32.171 et seq. of the Michigan Administrative Code.



Section 32.1138 Complaint to superior officer concerning commanding officer; forwarding complaint to officer exercising general court-martial jurisdiction; examination; redress; transmitting true statement of complaint with proceedings, to adjutant general.

Sec. 138.

A member of the state military forces who believes that he or she was wronged by the member's commanding officer, or who, upon due application to the commander, is refused redress, may complain to a superior officer who shall forward the complaint, in writing, to the officer exercising general court-martial jurisdiction over the officer against whom the complaint is made. That officer shall examine the complaint and take proper measures for redressing the wrong complained of, and the officer, as soon as possible, shall transmit to the adjutant general a true statement of the complaint, with the proceedings had on the complaint.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1139 Complaint to commanding officer concerning wilful damage to, or wrongful taking of, property of person; convening board to investigate complaint; membership and powers of board; assessment, approval, and payment of damages.

Sec. 139.

(1) If a complaint is made to a commanding officer that wilful damage has been done to the property of a person subject to this code or that his or her property has been wrongfully taken by 1 or more members of the state military forces, the commanding officer, subject to the rules as may be prescribed pursuant to this code, may convene a board to investigate the complaint. The board shall consist of from 1 to 3 officers and shall have for the purpose of the investigation power to summon witnesses and examine witnesses upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board shall be subject to the approval of the commanding officer and the amount approved by the commanding officer shall be charged against the pay of the offender. The department of military affairs shall make payment to the injured party of damages assessed and approved.

(2) If the offender cannot be ascertained, but the organization or detachment to which the offender belongs is known, the adjutant general may direct that the amount of damages assessed and approved to be paid to the injured party from the nonappropriated military fund of the unit of the state military forces to which the offender belonged at the time the tort was committed.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1140 Delegation and subdelegation of authority vested in governor.

Sec. 140.

The governor is authorized to delegate the authority vested in the governor under this code and to provide for the subdelegation of that authority.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1141 Determining moral character, capacity, and general fitness of officer or warrant officer; efficiency board; unfavorable findings; demanding court of inquiry; adverse finding; discharge; procedural and other rules; right to counsel.

Sec. 141.

(1) The moral character, capacity, and general fitness for service of an officer or warrant officer of the state military forces not in the service of the United States may be determined by an efficiency board detailed on orders of the governor of 3 commissioned officers, senior in rank to the officer whose fitness for service is under inquiry. If the findings of the board are unfavorable concerning the officer, and if approved by the governor, the officer shall be discharged. However, the officer ordered to appear before an efficiency board as provided in this section, before the day the efficiency board convenes to consider his or her case, may demand that a court of inquiry, as provided by section 135, be substituted for the efficiency board. If pursuant to the demand a court of inquiry makes a finding adverse to the officer whose moral character, capacity, and general fitness for service are under investigation, and the finding is approved by the governor, the officer against whom the adverse finding is made, shall be discharged.

(2) The procedural and other rules applicable to courts of inquiry equally shall apply to efficiency boards. The officer whose moral character, capacity, and general fitness for service are under investigation shall have a right to counsel in the proceedings provided for in this section.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1142 Action or proceeding not to be prosecuted or maintained against convening authority, member of military court, or officer or person acting under convening authority or reviewing proceedings.

Sec. 142.

An action or proceeding shall not be prosecuted or maintained against the convening authority or member of a military court or officer or person acting under the convening authority or reviewing the proceedings on account of the approval, imposition, or execution of a sentence or the imposition or collection of a fine or penalty, or the execution or service of any process or mandate of a military court.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1143 Jurisdiction of military courts and board; presumption; burden of proof.

Sec. 143.

The jurisdiction of the military courts and board established by this code shall be presumed and the burden of proof shall rest on a person seeking to remove a court or board of jurisdiction in an action or proceeding.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1144 Appointing and removing person or persons to execute or serve process, mandate, or order.

Sec. 144.

Each summary court-martial and the president of any other court-martial and of a court of inquiry may appoint and remove 1 or more persons subject to this code to execute or serve a process, mandate, or order issued under authority of this code by the president or court officer.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1145 Issuance of process, mandates, and subpoenas duces tecum; form; enforcement; person to whom directed; execution or service and return; demanding or requiring payment of fee or charge prohibited.

Sec. 145.

(1) A military court is empowered to issue process and mandates necessary and proper to carry into full effect the powers vested in the court. The court shall have the power to issue subpoenas duces tecum and to enforce by attachment attendance of witnesses and production of books and records.

(2) The process and mandates may be issued by a summary court-martial, military judge, trial counsel, and the president of any other military court and may be directed to and executed or served by a person designated in section 144 or a civil law enforcement officer and shall be in a form as may be prescribed by rules promulgated pursuant to this code.

(3) A civil law enforcement officer or a person appointed pursuant to section 144 to whom a process or mandate may be directed shall execute or serve and return the process or mandate pursuant to the requirements of the process or mandate. Except as otherwise specifically provided in this code, the civil law enforcement officer or a person appointed pursuant to section 144 shall not demand or require payment of a fee or charge of any nature for receiving, executing, serving, or returning the process or mandate or for any services in connection with the process or mandate.

History: 1980, Act 523, Eff. Mar. 31, 1981
Admin Rule: R 32.171 et seq. of the Michigan Administrative Code.



Section 32.1146 Fine; payment; delivery; deduction from pay or allowance due delinquent offender; payment of fine or penalty to state treasurer.

Sec. 146.

A fine ordered under this act shall be paid to this state and shall be delivered to the military court or paid to the person appointed by the military court pursuant to section 144 or 145 who executes the court's process. If not paid, the amount of the fine shall be noted upon the state roll or account for pay of the delinquent offender and deducted from pay or allowance due until the fine is liquidated. A fine or penalty imposed by a military court upon an officer or enlisted person shall be paid to the state treasurer by the military court collecting the fine or penalty not later than 30 days after the process for recovery of the fine or penalty is issued.

History: 1980, Act 523, Eff. Mar. 31, 1981



Section 32.1147 Rules.

Sec. 147.

The adjutant general or the state judge advocate general shall provide for the promulgation of rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, to carry out the purposes of this code.

History: 1980, Act 523, Eff. Mar. 31, 1981
Admin Rule: R 32.101 et seq. and R 32.171 et seq. of the Michigan Administrative Code.



Section 32.1148 Repeal of MCL 32.301 to 32.427.

Sec. 148.

Act No. 297 of the Public Acts of 1957, being sections 32.301 to 32.427 of the Compiled Laws of 1970, is repealed.

History: 1980, Act 523, Eff. Mar. 31, 1981












Chapter 33 - Naval Militia

Act 184 of 1893 NAVAL MILITIA (33.1 - 33.38)

Section 33.1 Naval militia; enrollment classifications.

Sec. 1.

That whenever in conformity with the laws of this state, an enrollment of all persons subject to military duty shall be ordered and made, it shall be the duty of all officials and persons charged with the making of such enrollment to separately enroll and designate in all such counties or districts as the commander-in-chief shall designate, all persons liable for military duty under the laws of this state who shall be included in any of the following classifications, that is to say:

First, All seafaring men of whatever calling or occupation;

Second, All persons engaged in navigation of the lakes, rivers or other waters of this state;

Third, All persons engaged in the construction or management of ships or crafts (or any part thereof) upon such waters;

Fourth, All ship owners and their employes;

Fifth, All yacht owners;

Sixth, All members of yacht clubs and other organizations formed for the pursuit of aquatic sports and pastimes; and

Seventh, All ex-officers and former enlisted men of the United States navy, which said separate enrollment and designation shall be made and returned in like manner as provided by law for the enrollment and return of the names of persons liable for military duty under the laws of this state: Provided, however, That all persons included within the fourth and sixth classifications above given and not included within any of the others of said classifications may, if they shall so elect, be included in the general enrollment of persons liable for military duty in the land forces of the militia, instead of in a separate enrollment and designation provided for by the terms of this act.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1716 ;-- CL 1915, 1000 ;-- CL 1929, 764 ;-- CL 1948, 33.1



Section 33.2 Enrollment provisions applicable; compensation.

Sec. 2.

For making and returning such separate enrollment and designation, all officials and other persons charged therewith shall receive the same fees and compensation, to be paid in the same manner, as are prescribed by law for the making and return of the general enrollment of persons liable for military duty; and all other provisions of law relative to the making and returning of such enrollment and the powers and duties of officials and other persons charged therewith shall be equally applicable to the making and returning of the separate enrollment and designation provided for by the terms of this act, and to all officials and other persons charged therewith and to any default or neglect of any official or other person charged therewith, unless expressly provided to the contrary by the terms of this act.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1717 ;-- CL 1915, 1001 ;-- CL 1929, 765 ;-- CL 1948, 33.2



Section 33.9 Naval militia; separate from land force.

Sec. 9.

Such portion of the militia of Michigan as may be organized as a naval force shall be separate and distinct from that portion organized as a land force.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1724 ;-- Am. 1911, Act 84, Imd. Eff. Apr. 14, 1911 ;-- CL 1915, 1008 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 766 ;-- CL 1948, 33.9



Section 33.10 Naval militia; temporary attachment to Michigan national guard.

Sec. 10.

For temporary military purposes in cases of actual service, the naval forces of Michigan, or any part or subdivision thereof, may be attached to organizations of the Michigan national guard.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1725 ;-- CL 1915, 1009 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 767 ;-- CL 1948, 33.10



Section 33.11 Naval militia; organization.

Sec. 11.

The militia organized as a naval force shall be organized as far as practicable in conformity with plans for naval organizations of militia prescribed from time to time by the navy department.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1726 ;-- Am. 1909, Act 90, Imd. Eff. May 13, 1909 ;-- Am. 1911, Act 84, Imd. Eff. Apr. 14, 1911 ;-- CL 1915, 1010 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 768 ;-- CL 1948, 33.11



Section 33.17, 33.18 Repealed. 1969, Act 60, Imd. Eff. July 21, 1969.



Section 33.23 Commissioned officers; appointment, commission, discharge, extension of commission.

Sec. 23.

Commissioned officers shall be appointed or selected as prescribed from time to time in regulations. Commissioned officers shall be commissioned by the governor. Any person now commissioned under the provisions of this act for a period of 5 years or more is discharged and relieved from his commission upon the effective date of this 1969 amendatory act unless a request is made in writing for an extension of the commission and the request is granted and the extension given.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1738 ;-- CL 1915, 1020 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 771 ;-- CL 1948, 33.23 ;-- Am. 1969, Act 60, Imd. Eff. July 21, 1969



Section 33.27 Regulations to have force of law.

Sec. 27.

Regulations to carry out the various provisions of this act, or the requirements of any act of congress, or of the navy department of the United States, may be from time to time prescribed, changed, altered, amended, repealed, or revoked, as deemed requisite, desirable, or necessary, and such regulations and changes therein, when approved by the governor and filed in the office of the secretary of state, shall have the force and effect of law.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1742 ;-- CL 1915, 1024 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 772 ;-- CL 1948, 33.27



Section 33.29 United States navy officer; assignment to naval brigade; rank and duty.

Sec. 29.

The commander-in-chief shall have power to assign any officer, warrant or petty officer, or seaman of the United States navy detailed for or assigned to duty with the naval brigade as instructor or otherwise, to such duties as he may deem proper and suitable, and shall have power to confer upon any such officer, warrant or petty officer, or seaman, such rank in the naval service of the state during such detail or assignment as he may deem best.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1744 ;-- CL 1915, 1026 ;-- CL 1929, 773 ;-- CL 1948, 33.29



Section 33.31 State naval forces; instruction and drill.

Sec. 31.

The governor may order into service for instruction and drill any portion or all of the naval forces of this state, the same to be performed either within or without the limits of the state of Michigan, and either on shore or afloat, as may be directed, authorized, or advisable.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1746 ;-- Am. 1911, Act 84, Imd. Eff. Apr. 14, 1911 ;-- CL 1915, 1028 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 774 ;-- CL 1948, 33.31



Section 33.32 Naval brigade battalions and divisions; incorporation.

Sec. 32.

Battalions and divisions of the naval brigade may become incorporated in like manner as prescribed by law for the incorporation of regiments or companies of the land forces of the state troops, and all provisions of law relating to such incorporation or the consolidation of existing incorporations, or the powers and duties of corporate bodies formed under such laws, shall apply equally to battalions or divisions of the naval brigade.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1747 ;-- CL 1915, 1029 ;-- CL 1929, 775 ;-- CL 1948, 33.32



Section 33.33 Honorary commissions; issuance by governor.

Sec. 33.

The governor may issue honorary commissions at his pleasure to individuals who will promote the best interests of the state, particularly in the areas of water safety, water recreational facilities, boating facilities and improved marine recreational developments and assist in the promotion and expansion of recruiting, training and educational facilities of marine oriented associations.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1748 ;-- CL 1915, 1030 ;-- CL 1929, 776 ;-- CL 1948, 33.33 ;-- Am. 1969, Act 60, Imd. Eff. July 21, 1969



Section 33.34-33.36 Repealed. 1969, Act 60, Imd. Eff. July 21, 1969.



Section 33.37 Laws and regulations applicable; construction.

Sec. 37.

This act shall be deemed to be supplemental to the existing laws governing and affecting the militia and national guard of the state, and all provisions of law relating to the government, maintenance, equipment and discipline thereof shall apply equally to and govern the naval forces as a portion thereof, unless such provisions of law be inconsistent with the different nature of the service or contrary to the express provisions of this act. In construing such provisions of law, words or language strictly applicable to the land or military forces alone, by reason of their meaning, and having an equivalent in naval parlance, shall be construed and interpreted as meaning and intending such equivalent words or language. Whenever the laws of the state governing or affecting the militia or national guard, the laws of the United States relating to the government or discipline of the army of the United States, or the articles of war, or regulations governing the army, are referred to and made applicable to the national guard, the same shall be construed to mean, when applied to the naval forces, the laws of the United States relating to the government or discipline of the navy of the United States, or the articles of war of the navy, or the rules and regulations governing the navy, as the case may be.

History: 1893, Act 184, Imd. Eff. May 31, 1893 ;-- CL 1897, 1752 ;-- CL 1915, 1034 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 780 ;-- CL 1948, 33.37



Section 33.38 Naval forces; equipment, rental of armory.

Sec. 38.

The quartermaster general, on written requisition by the commanding officer of any division or subdivision of the naval forces of the state, duly approved by the commander of the battalion, shall furnish to such organization suitable uniforms, arms and equipment, including all suitable and proper armory equipment, and shall furnish to such organizations not equipped with an armory furnished by the state, a sum equal to the actual rental paid by such organization for armory accommodation, which shall include lighting, heating and janitor service: Provided, Such sum shall in no case exceed 1,500 dollars per year; and shall furnish to each organization of the naval forces of the state equipped with or sharing an armory furnished by the state, the cost of its proportion thereof of care and maintenance of such armory.

History: Add. 1909, Act 90, Imd. Eff. May 13, 1909 ;-- Am. 1911, Act 84, Imd. Eff. Apr. 14, 1911 ;-- CL 1915, 1035 ;-- Am. 1917, Act 149, Imd. Eff. Apr. 27, 1917 ;-- CL 1929, 781 ;-- CL 1948, 33.38









Chapter 35 - Veterans and Members of Armed Forces

Act 26 of 1944 (1st Ex. Sess.) OFFICE OF VETERANS' AFFAIRS (35.1 - 35.7)



Act 77 of 1945 LOCAL COUNCILS OF VETERANS' AFFAIRS (35.11 - 35.11)

Section 35.11 Local councils of veterans' affairs; appropriations.

Sec. 1.

Whenever any local council of veterans' affairs has been or shall be established in any county, city, village or township, or jointly, the legislative body of any such county, city, village or township is hereby authorized to appropriate, from time to time, such sums of money as it may determine, for the operation of any such local council of veterans' affairs.

History: 1945, Act 77, Imd. Eff. Apr. 11, 1945 ;-- CL 1948, 35.11 ;-- Am. 1949, Act 91, Imd. Eff. May 16, 1949






Act 214 of 1899 VETERANS' RELIEF FUND (35.21 - 35.27)

Section 35.21 Veterans' relief fund; levy and collection of annual tax; "period of war" defined; emergency appropriation; disposition.

Sec. 1.

The county board of commissioners of each county shall annually levy a tax, not exceeding 1/10 of a mill on each dollar, to be levied and collected as provided by law, upon the taxable property of each township and city, for their respective counties, for the purpose of creating a fund for the relief of honorably discharged indigent members of the Army, Navy, Air Force, Marine Corps, Coast Guard, and women's auxiliaries and the indigent spouses, minor children, and parents of each indigent or deceased member who served during a period of war as described in 38 CFR 3.2, except that for purposes of this section, "period of war" for the Vietnam era means the following:

(a) February 28, 1961 through May 7, 1975 for a veteran who served during that period.

(b) On or after January 31, 1955 in an area of hazardous duty for which the veteran received an Armed Forces Expeditionary Medal or Vietnam Service Medal. Funds raised in accordance with this section may be expended for the relief of indigent wives and children of active duty soldiers, sailors, marines, airmen, coast guardsmen, nurses, and members of the women's auxiliaries during the continuance of present hostilities and prior to their discharge. However, in any year which, in the opinion of the board, an emergency exists, the board may appropriate a sum not to exceed 2/10 of a mill on each dollar for the purposes of this section. The money, when collected, shall be paid to the county treasurer of the county where the tax is levied in each of the counties in this state, to be paid out by the treasurer upon the order of the soldiers' relief commission if signed by the chairperson and secretary of the commission. If any money in the fund is not necessary for the purpose for which it was raised, the money shall remain in the treasury of the county as a soldiers' relief fund, and shall be considered in raising future sums for this purpose.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1692 ;-- Am. 1919, Act 370, Eff. Aug. 14, 1919 ;-- CL 1929, 854 ;-- Am. 1931, Act 257, Eff. Sept. 18, 1931 ;-- Am. 1943, Act 114, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 23, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.21 ;-- Am. 1984, Act 168, Imd. Eff. June 29, 1984 ;-- Am. 2016, Act 218, Eff. Sept. 20, 2016
Former Law: See Act 193 of 1889, being CL 1897, §§ 2074 to 2079.



Section 35.22 Soldiers' relief commission; membership; appointment; terms; chairperson; secretary; vacancy; oath of office; compensation; removal.

Sec. 2.

(1) The judge of probate in each county shall appoint 3 veterans as that term is defined in 1965 PA 190, MCL 35.61 to 35.62, who are residents of the county and who were honorably discharged soldiers, sailors, marines, nurses, or members of the women's auxiliaries of the United States Armed Forces, to a commission to be known as the "soldiers' relief commission" of the county, with the powers and duties as provided in this act.

(2) Of the persons appointed under subsection (1), 1 of the persons shall be appointed for a term of 1 year; 1 for a term of 2 years; and 1 for a term of 3 years, and at the expiration of the term for which each of the persons was appointed, his or her successor shall be appointed for a term of 3 years. The persons so appointed shall organize by the selection of 1 of their number as chairperson and 1 as secretary, and in the event of the death, resignation, change of residence or other disability of any member of the commission, creating a vacancy, the judge of probate shall fill the vacancy by an appointment for the unexpired term. The members shall each file the constitutional oath of office with the probate court, and receive the proper certificate of their appointment. They are entitled to reasonable compensation for their services, to be fixed and paid by the county board of commissioners of their respective counties. The judge of probate may remove any member of the commission for cause.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1693 ;-- CL 1929, 855 ;-- Am. 1931, Act 257, Eff. Sept. 18, 1931 ;-- Am. 1943, Act 114, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 23, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.22 ;-- Am. 1955, Act 225, Eff. Oct. 14, 1955 ;-- Am. 1969, Act 53, Imd. Eff. July 21, 1969 ;-- Am. 2016, Act 208, Eff. Sept. 20, 2016



Section 35.23 Soldiers' relief commission; determination of amounts to be granted and manner of payment; judicial review.

Sec. 3.

The supervisor of each township and ward in each of the counties of this state, and where there is no ward supervisor the aldermen of the several wards of every incorporated city in this state, shall, on or before the last Monday in September in each year, make and place in the hands of the soldiers' relief commission of the county, a list of all the persons entitled to relief under the provisions of this act, and the soldiers' relief commission, on the first Monday in October in each year, shall proceed to determine the amount necessary for aid and relief to be granted such persons under this act, which shall be then and there recorded in the books to be kept by the secretary of said soldiers' relief commission. The commission may determine not only the sum to be paid, but the manner of paying the same, and may discontinue the payment of such relief in their discretion. Appeal may be taken therefrom to the circuit court of such county, by certiorari by filing application therefor with the clerk within 15 days following the making of such decision. The court shall hear the case de novo and its decision shall be final.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1694 ;-- CL 1929, 856 ;-- Am. 1931, Act 257, Eff. Sept. 18, 1931 ;-- CL 1948, 35.23



Section 35.24 Emergency relief provision; limitations.

Sec. 4.

Whenever any emergency shall arise in case of sickness, accident or death, which, in the opinion of any supervisor or alderman, needs relief, such supervisor or alderman, when inconvenient to consult any of the members of said commission, shall have the power to draw an order on the county treasurer for a sum not to exceed 10 dollars, and shall certify his action and the circumstances of the case to such soldiers' relief commission, which shall ratify the same, and such commission may grant such further relief at any time as it may deem necessary: Provided, however, That no claim for relief shall be allowed and paid which shall create a deficiency in the fund.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1695 ;-- CL 1929, 857 ;-- CL 1948, 35.24



Section 35.25 Soldiers' relief commission; annual report, contents.

Sec. 5.

Said soldiers' relief commission shall make to the board of supervisors, at its October session in each year, a full report of its doings and the amount of relief money on hand, the amount expended during the year preceding, and the amount estimated for the year ensuing, and such further information and suggestions as they may consider necessary to the discharge of their duties under this act.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1696 ;-- CL 1929, 858 ;-- CL 1948, 35.25



Section 35.26 Unexpended funds; transfer to general fund.

Sec. 6.

In cases where moneys have heretofore been raised by any city or township under the provisions of the acts hereinafter repealed, the balance of such moneys unexpended on the first day of April, 1900, may, by vote of the common council or township board, be transmitted to, and made a part of the general fund of such city or township, as the case may be.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1697 ;-- CL 1929, 859 ;-- CL 1948, 35.26



Section 35.27 Soldiers' relief commission; administration of oaths.

Sec. 7.

The several commissioners appointed under this act shall have power to administer oaths in the execution of the duties of their offices.

History: 1899, Act 214, Eff. Sept. 23, 1899 ;-- CL 1915, 1698 ;-- CL 1929, 860 ;-- CL 1948, 35.27






Act 83 of 1867 RECORD OF VETERANS' DISCHARGES (35.31 - 35.35)

Section 35.31 County record book for discharges from armed forces; provision.

Sec. 1.

That the county clerks of the several counties in this state be and are hereby directed to procure, at the expense of the respective counties, suitable books in which to record discharges of members of the armed forces of the United States.

History: 1867, Act 83, Imd. Eff. Mar. 23, 1867 ;-- CL 1871, 545 ;-- How. 980 ;-- CL 1897, 1704 ;-- CL 1915, 1074 ;-- CL 1929, 896 ;-- Am. 1944, 1st Ex. Sess., Act 2, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 35.31



Section 35.32 County clerk to record and index discharges from armed forces; confidentiality; persons entitled to copies of discharge records; compensation of clerk; sworn statement as to discharges recorded; “seventy years old” defined.

Sec. 2.

(1) A county clerk shall enter upon the record book all discharges of soldiers, sailors, marines, nurses, and members of women's auxiliaries that may be presented to the clerk for recording. The county clerk shall fully index the recorded information, and arrange the names of soldiers, sailors, marines, nurses, and members of women's auxiliaries alphabetically. The military service discharge record of a person is confidential and may be viewed or copied only pursuant to subsection (2).

(2) Each county clerk may do 1 or more of the following:

(a) Make available to the general public information in a record described in subsection (1) that is not less than 70 years old and that includes only the name, rank, unit of military service, dates of military service, and medals and awards conferred upon each individual identified in that record.

(b) Pursuant to the records media act, 1992 PA 116, MCL 24.401 to 24.403, provide for the viewing or reproduction of a military service discharge record of a veteran by any of the following:

(i) The veteran.

(ii) A person with the veteran's permission.

(iii) The surviving heirs of the veteran.

(iv) A veteran's service officer, the Michigan veterans trust fund, or a person employed by the county department of veterans' affairs who provides counseling for veterans, if access to that record is necessary to aid the veteran, or the surviving spouse or a dependent of the veteran in applying for benefits available to the veteran.

(c) Charge members of the public for discharge records of veterans discharged 70 or more years ago. However, a person described in subdivision (b) shall not be charged for the discharge records of that veteran.

(3) Counties in which the clerk is not on a salary basis shall compensate the clerk for the recording of a discharge under subsection (1) at a rate of not less than 50 cents nor more than $1.00, as directed by the county board of commissioners, for each discharge recorded. The clerk shall make a sworn statement at the end of every 3 months in each calendar year as to the number of discharges recorded, and file that statement with the county treasurer.

(4) As used in this section, “70 years old” means 70 years from the date of the first discharge from military service of the individual identified in the record described in subsection (1).

History: 1867, Act 83, Imd. Eff. Mar. 23, 1867 ;-- CL 1871, 546 ;-- How. 981 ;-- CL 1897, 1705 ;-- CL 1915, 1075 ;-- Am. 1919, Act 374, Imd. Eff. May 13, 1919 ;-- CL 1929, 897 ;-- Am. 1944, 1st Ex. Sess., Act 2, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 35.32 ;-- Am. 1963, Act 49, Eff. Sept. 6, 1963 ;-- Am. 1975, Act 126, Imd. Eff. July 1, 1975 ;-- Am. 1977, Act 49, Imd. Eff. July 5, 1977 ;-- Am. 1998, Act 31, Imd. Eff. Mar. 18, 1998



Section 35.35 County record book for discharges from armed forces; certified copy admissible as evidence.

Sec. 5.

Certified copies of such record, under the seal of the circuit court of the county in which such discharge is recorded, shall be received as evidence of the contents of the original discharge, in all cases where such evidence may be required.

History: 1867, Act 83, Imd. Eff. Mar. 23, 1867 ;-- CL 1871, 549 ;-- How. 984 ;-- CL 1897, 1708 ;-- CL 1915, 1078 ;-- CL 1929, 898 ;-- CL 1948, 35.35






Act 243 of 1919 TRANSCRIPTS OF CERTAIN RECORDS (35.41 - 35.41)

Section 35.41 Veterans; transcripts of certain records issued without fee.

Sec. 1.

Upon request, either in person or by attorney, transcripts, under seal, of any records of the offices of secretary of state, adjutant general, judges of probate, county clerks and justices of the peace, pertaining to pensions, insurance payments or annuities, shall, without charge or fee therefor, be issued to soldiers, sailors and marines of the several wars of the United States and to their widows or other dependents.

History: 1919, Act 243, Eff. Aug. 14, 1919 ;-- CL 1929, 899 ;-- CL 1948, 35.41






Act 161 of 1871 FEES FOR OATHS AND CERTIFICATES (35.51 - 35.53)



Act 190 of 1965 UNIFORMITY OF SERVICE DATES (35.61 - 35.62)

Section 35.61 "Veteran" defined.

Sec. 1.

For purposes of all acts of the state relative to veterans, "veteran" means an individual who served in the United States Armed Forces, including the reserve components, and was discharged or released under conditions other than dishonorable. Veteran includes an individual who died while on active duty in the United States Armed Forces.

History: 1965, Act 190, Imd. Eff. July 15, 1965 ;-- Am. 1966, Act 99, Imd. Eff. June 16, 1966 ;-- Am. 1967, Act 169, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 145, Imd. Eff. June 12, 1968 ;-- Am. 1976, Act 15, Imd. Eff. Feb. 20, 1976 ;-- Am. 1997, Act 131, Imd. Eff. Nov. 14, 1997 ;-- Am. 2016, Act 199, Eff. Sept. 20, 2016



Section 35.62 Combination of active duty service days.

Sec. 2.

Veterans who served in more than 1 period of war service may combine their active duty days of service to satisfy the length of active duty service required by veteran benefit statutes or acts.

History: 1965, Act 190, Imd. Eff. July 15, 1965 ;-- Am. 2016, Act 199, Eff. Sept. 20, 2016






Act 321 of 1937 UNIFORM VETERANS' GUARDIANSHIP ACT (35.71 - 35.91)

Section 35.71 Definitions.

Sec. 1.

Definitions. As used in this act:

The term “person” includes a partnership, corporation or an association.

The term “veterans administration” means the United States veterans administration, its predecessors or successors.

The terms “estate” and “income” shall include only moneys received by the guardian from the veterans administration, all earnings, interest, and profit derived therefrom and all property acquired therewith.

The term “benefits” shall mean all moneys paid or payable by the United States through the veterans administration.

The term “administrator” means the administrator of veterans affairs, or his successor.

The term “ward” means a beneficiary of the veterans administration.

The term “guardian” as used herein shall mean any person acting as a fiduciary for a ward.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.71



Section 35.72 Guardians; manner of appointment.

Sec. 2.

Application. Whenever, pursuant to any law of the United States, or regulation of the veterans administration, it is necessary, prior to payment of benefits that a guardian be appointed for a ward, such appointment shall be made in the manner hereinafter provided.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.72



Section 35.73 Administrator of veterans' affairs; interested party in proceedings for appointment of guardian; notice, hearing; limitation on number of wards.

Sec. 3.

Administrator of veterans affairs, party in interest. The administrator of veterans affairs, or his successor, is and shall be a party in interest in any proceedings brought under any law of this state for the appointment of a guardian of a veteran of any war or other beneficiary on whose account benefits of compensation, adjusted compensation, pension or insurance or other benefits are payable by the veterans administration, and the said administrator or his successor is and shall be an interested party in the administration of the estate of any such ward on whose account such benefits are payable or whose estate includes assets derived from benefits paid by the veterans administration, its predecessor or successor, and written notice shall be given by (registered) mail unless waived in writing to the office of the veterans administration having jurisdiction over the area in which the court is located, of the time and place for hearing on any petition or pleading or in connection with any proceeding pertaining to or affecting in any manner the administration of the estate of any beneficiary of the veterans administration. Said notice shall be deposited in the mails not less than 14 days or such other period as the court may order prior to the date of such hearings or other proceedings: Provided, That in case of any proceeding or hearing notice of which is not required by the statutes in such case made and provided to be given to the interested parties thereto, either by personal service, mailing or advertisement, notice thereof need not be given to said office of the veterans administration.

Limitation on number of wards. Except as hereinafter provided, it shall be unlawful for any person to accept appointment as guardian of any ward if such proposed guardian shall at that time be acting as guardian for 10 wards. In any case, upon presentation of a petition by an attorney of the veterans administration under this section alleging that a guardian is acting in a fiduciary capacity for more than 10 wards and requesting his discharge for that reason, the court, if it determines that such guardian is acting in a fiduciary capacity for more than 10 wards, shall require a final accounting forthwith from such guardian and shall discharge such guardian in said case.

The limitations of this section shall not apply where the guardian is a bank or trust company. An individual may be guardian of more than 10 wards if they are all members of the same immediate family. For the purposes of this section, such appointments in the same immediate family shall be counted as 1 appointment only.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.73



Section 35.74 Guardians; petition for appointment, filing, content.

Sec. 4.

Appointment of guardians. A petition for the appointment of a guardian may be filed in the probate court by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled or if the person so entitled shall neglect or refuse to file such a petition within 30 days after mailing of notice by the veterans administration to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state.

The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that such ward is entitled to receive benefits payable by or through the veterans administration and shall set forth the amount of moneys then due and the amount of probable future payments.

The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the person proposed for appointment as guardian. Notwithstanding any law as to priority, the court may appoint a capable individual, bank or trust company as guardian, if the person entitled to priority fails to apply, or if after hearing the court determines it is to the best interest of the ward to appoint another.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.74



Section 35.75 Guardian for minor; prima facie evidence of necessity.

Sec. 5.

Prima facie evidence of necessity for guardian—infant.

Where a petition is filed for the appointment of a guardian of a minor ward, a certificate of the administrator, or his authorized representative, setting forth the age of such minor as shown by the records of the veterans administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the veterans administration shall be prima facie evidence of the necessity for such appointment.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.75



Section 35.76 Guardian for incompetent; prima facie evidence of necessity.

Sec. 6.

Prima facie evidence of necessity for guardian—incompetent.

Where a petition is filed for the appointment of a guardian of a mentally incompetent ward a certificate of the administrator, or his duly authorized representative, setting forth the fact that such person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing such veterans administration; and that the appointment of a guardian is a condition precedent to the payment of any moneys due such person by the veterans administration, shall be prima facie evidence of the necessity for such appointment.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.76



Section 35.77 Guardians; notice of filing petition for appointment.

Sec. 7.

Notice. Upon the filing of a petition for the appointment of a guardian, under the provisions of this act, the court shall cause such notice to be given as is provided by law. If demanded, jury trial shall not be denied.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.77



Section 35.78 Guardians; bonds, execution and filing; corporate guardians, exemption; sureties.

Sec. 8.

Before making an appointment under the provisions of this act the court shall be satisfied that the person whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made, the guardian shall execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The said bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court shall have power from time to time to require the guardian to file an additional bond: Provided, however, That if the person appointed as guardian under the provisions of this act is a trust company organized under the laws of the state of Michigan, or a bank with trust powers organized under the laws of the United States or of the state of Michigan, no bond shall be required except that the court in any case may require a bond from any such guardian if, under the circumstances in a particular case, it feels that such a bond is necessary for the protection of the estate of the ward: And provided further, That in any case where a trust company organized under the laws of the state of Michigan, or a bank with trust powers organized under the laws of the United States or of the state of Michigan, shall heretofore have been appointed guardian under the provisions of this act and shall have furnished bond as such guardian, the court shall have power to cancel such bond and to release and discharge the surety or sureties thereon, upon the written petition of such surety or his principal and after the principal named in said bond has filed an account of all his actions and administration from the date of his last account up to the date of the hearing, if the court, after due notice to all persons interested deems it reasonable and proper.

Where a bond is tendered by a guardian with personal sureties, there shall be at least 2 such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution. Notwithstanding such tender, the court may require additional security for or may require a corporate surety bond, the premium thereon to be paid from ward's estate.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- Am. 1945, Act 308, Imd. Eff. May 25, 1945 ;-- Am. 1947, Act 245, Eff. Oct. 11, 1947 ;-- CL 1948, 35.78



Section 35.79 Guardians; annual accounting; filing, notice, hearing.

Sec. 9.

Accounting. Every guardian, who shall receive on account of his ward any moneys from the veterans administration shall file with the court annually on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. At the time of the filing in the court of any account, a certified copy thereof shall be by the guardian served by mail on the office of the veterans administration having jurisdiction over the area in which such court is located. A correct copy of any petition or other pleading pertaining to such account or affecting in any manner the ward or his estate shall similarly be so served. The court, unless hearing be waived in writing by the chief attorney of the veterans administration, shall fix a time and place for the hearing on such account, petition, or other pleading, not less than 14 days, nor more than 30 days from the date of said service, unless a different available date be stipulated in writing. Written notice of the time and place of such hearing shall be given the veterans administration office concerned, and the guardian, not less than 14 days before the date of hearing, and may be given by mail.

When such notice shall have been given as provided herein, any order entered in respect to such account, petition, or other pleading shall have the same effect as if entered after notice by publication as provided in the statutes of the state of Michigan in such case made and provided, and in such case notice by publication shall not be made, unless on order of the court for good cause shown. Upon an attorney for said veterans administration entering his appearance or filing waiver with respect to any such hearing, no guardian ad litem shall be appointed except upon motion by any interested party and for good cause shown.

Upon rendering any such account the guardian shall produce for examination by the court, or a duly authorized clerk or other appointee thereof, all securities, evidence of balance on deposit, and investments reported therein, which shall be described in such account in sufficient detail so that they may be identified, and the court or its duly authorized clerk or other appointee shall ascertain whether such securities, balance on deposit, and investments correspond with such account, and if so shall certify to that effect upon the account filed with the court and upon the copy or certificate supplied the veterans administration.

The clerk shall mail said veterans administration office a copy of each order entered in any guardianship proceeding wherein the veterans administration is an interested party.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- Am. 1939, Act 197, Imd. Eff. June 8, 1939 ;-- CL 1948, 35.79



Section 35.80 Guardians; failure to file account, penalty.

Sec. 10.

Penalty for failure to account.

If any guardian shall fail to file, with the court or the veterans administration as required by this act, any account of the benefits received by him from the veterans administration on account of his ward within 30 days after such account is due, or shall fail to furnish the veterans administration a true copy of any account or of any petition as required by this act, such failure shall be ground for removal.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.80



Section 35.81 Guardians; compensation; notice and hearing.

Sec. 11.

Compensation payable to guardians shall not exceed 5% of the income of the ward during any year. If such compensation appears inadequate, the court may upon petition and after notice to the veterans administration and hearing thereon, authorize such other or additional compensation payable from the estate of the ward as shall be deemed just and reasonable. Notice of such petition and hearing shall be given the proper office of the veterans administration in the manner provided in section 9 of this act.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.81 ;-- Am. 1962, Act 102, Eff. Mar. 28, 1963



Section 35.82 Guardians; investments permitted with prior approval of court.

Sec. 12.

Investments. It shall be the duty of guardians to invest and keep invested their wards' surplus money and only in the securities hereinafter indicated, and in which the guardian has no interest. Such investments, except those provided in paragraph “a” hereof, shall be made only upon the prior approval of the court.

(a) Direct obligations of this state and of the United States government, and obligations, the interest and principal of which are both unconditionally guaranteed by the United States government.

(b) The bonds which are the general obligations of any other state, or of any county, city or town in the United States with a population as shown by next preceding federal census of not less than 10,000 inhabitants, and which bonds were not issued in aid of railroads, and where the laws do not permit such counties, cities or towns to become indebted in excess of 5 per cent of the assessed valuation of property for taxation therein, and where the total indebtedness of such county, city or municipality, does not exceed 5 per cent of the assessed valuation of property for taxation at the time of such investment: Provided always, There has been no default for more than 30 days during the preceding 10 years upon any bonds of the issuing state, county, city or town.

(c) The legally issued notes of the owner of improved unencumbered real property located in this state secured by first mortgage or deed of trust thereon: Provided, That the total debt secured by such encumbrance does not exceed 50 per cent of the actual cash value of such real property at the time of such investment, and provided that if buildings or other improvements constitute a material part of the value of such premises encumbered to secure such indebtedness they shall be kept insured against loss or damage by fire or wind in a reasonable amount for the benefit of the owners of such notes secured by first mortgages or deeds of trust.

Before making any such investment a signed application therefor shall be procured from the borrower which shall contain such information as may be required by the lender and in every case shall contain a complete description of the real estate, including improvements thereon, and an affirmative statement that such proposed borrower is the owner of the entire fee simple title to such real estate and improvements, that same are free of every encumbrance or lien of any character, or if not, a statement of any existing encumbrance or other liens thereon, and specific authorization to the lender to withhold from the proposed loan the necessary sum to discharge and procure the release of any such encumbrances or other liens, and such release shall in all cases be procured and filed for record prior to or contemporaneously with the making of such loan. The proposed borrower shall also furnish with such application an abstract or certificate of title and same shall be completed to the time of closing the loan. The guardian proposing to make such loan or to purchase any notes secured by first mortgage or deed of trust shall exhibit to the court with his application for approval thereof the opinion of a qualified attorney at law satisfactory to the court, which opinion shall show that such attorney has examined said abstract of title or certificate of title and the papers evidencing the proposed debt and encumbrance to secure same, and based thereon it is the opinion of such attorney that the proposed borrower has good title to the property to be encumbered and that such proposed encumbrance will constitute a valid first lien thereon. In addition thereto the guardian shall file with the court satisfactory written evidence that the reasonable cash value of the property to be encumbered is in accordance with the requirements of this paragraph.

If the guardian purchases previously issued notes secured by first mortgage or deed of trust, the attorney's examination and opinion shall also disclose whether the proposed transferor has and will pass to the guardian good title thereto together with the liens securing same as hereinbefore provided. In such case the guardian shall file with the court satisfactory written evidence of value of the encumbered property as is hereinabove required, as of the time of acquiring such notes.

(d) The legally issued first and refunding mortgage bonds of any railroad or railway corporation organized under the laws of the United States or of any state thereof, as provided in paragraphs (d), (e) and (f), of section 24 of Act No. 66 of the Public Acts of 1929, as amended, and subject to all of the provisions, conditions and limitations therein prescribed: And provided further, That at no time shall the amount invested in such bonds exceed 10 per cent of the total amount of such wards' investments.

(e) The legally authorized mortgage bonds issued or assumed by any corporation incorporated under the laws of the United States or of any state thereof, and transacting the business of supplying electrical energy or gas or both for light, heat, power and other purposes, provided such corporation is subject to regulation by a public service commission or public utilities commission or other similar regulatory body duly established by the laws of the United States or the state in which such corporation operates: Provided, however, That such investment shall be subject to all the provisions, conditions and limitations prescribed in paragraph (h) of section 24 of said Act No. 66: And provided further, That at no time shall the amount invested in such bonds exceed 10 per cent of the total amount of such wards' investments.

(f) Bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or of any state thereof and is authorized to engage and is actually engaged in the business of furnishing telephone and telegraph service in the United States and is subject to regulation by the interstate commerce commission or a public service commission or other similar federal or state regulatory body duly established by the laws of the United States or of the states in which such corporation operates: Provided, however, That such investment shall be subject to all the provisions, conditions and limitations prescribed in paragraph (i) of section 24 of said Act No. 66: And provided further, That at no time shall the amount invested in such bonds exceed 10 per cent of the total amount of such wards' investments.

(g) The legally authorized and issued first mortgage bonds of steamship companies: Provided, That such mortgages shall be upon steel steamship or steamships for the carriage upon the great lakes and connecting waters of package freight and passengers combined of at least 5,000 tons carrying capacity each, and upon bulk freighters of at least 7,000 tons carrying capacity each: Provided, That such bonds are issued at the time of completion and enrollment of such steamship or steamships, or within 1 year thereafter: Provided, however, That such investment shall be subject to all the provisions, conditions and limitations prescribed in paragraph (j) of section 24 of said Act No. 66: And provided further, That at no time shall the amount invested in such bonds exceed 10 per cent of the total amount of such wards' investments.

(h) The withdrawable shares of a building and loan association or savings and loan association incorporated under the laws of this state, or in the shares of a federal savings and loan association situated in this state, organized and existing by virtue of section 5 of an act of congress known as the Home Owners' Loan Act of 1933, as amended.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- Am. 1939, Act 102, Eff. Sept. 29, 1939 ;-- CL 1948, 35.82



Section 35.82i Corporate guardians; common trust fund investments permitted.

Sec. 12i.

Any trust company or bank with trust powers acting as a guardian pursuant to this act and organized under the laws of this state or of the United States may invest in a common trust fund, containing only investments authorized for fiduciaries, established and maintained by the corporate fiduciary in conformity with the laws of this state or of the United States.

History: Add. 1969, Act 64, Imd. Eff. July 21, 1969



Section 35.83 Maintenance and support of ward.

Sec. 13.

Maintenance and support. A guardian shall not apply any portion of the estate of his ward for the support and maintenance of any person other than said ward, his minor children and his wife (if she and the ward be living together) except upon petition to and order of the court after a hearing, notice of which has been given the proper office of the veterans administration in the manner and within the time provided in section 9 of this act.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.83



Section 35.84 Purchase of home for ward.

Sec. 14.

Purchase of home for ward. The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect his interest, or, if he is not a minor, as a home for his dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. Notice of such hearing shall be given the veterans administration in the manner and within the time provided by section 9 of this act.

Before authorizing such investment the court shall require evidence of value and title as is hereinabove provided, and of the advisability of acquiring such real estate. Title shall be taken in the ward's name. This section shall not be construed to limit the right of the guardian on behalf of his ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of a lien held by or for the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold, or at a sale under partition decree, if necessary to protect the ward's interest in such property.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.84



Section 35.85 Guardian; discharge, release of sureties.

Sec. 15.

Discharge of guardian and release of sureties. When a minor ward for whom a guardian has been appointed under the provisions of this act or other laws of this state shall have attained his or her majority, and if incompetent shall be declared competent by the court, and when any incompetent ward, not a minor, shall be declared competent by the court, the guardian shall file a final account. Upon hearing, following notice to the former minor or incompetent and to the veterans administration in the manner and within the time provided by section 9, and upon approval of the final account the court may so adjudge, and discharge the guardian and release the sureties from liability upon delivery to the former ward of the assets due him by the former guardian, and may make such further order as may be lawful.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.85



Section 35.85a Successor corporate guardians; appointment, conditions and procedure.

Sec. 15a.

(1) Any trust company or bank with trust powers, organized under the laws of this state or organized under the laws of the United States, hereinafter in this section referred to as a corporate guardian or fiduciary, with approval of the probate court having jurisdiction, may resign its trust as guardian under this act in accordance with the provisions of this act and the general probate laws of this state. Where the corporate fiduciary has resigned, subject to the provisions of this act, for the purpose of expediting and facilitating the appointment and qualification as successor fiduciary of another corporate guardian, the laws of this state relating to notice of hearing on the appointment of a successor guardian shall not be applicable.

(2) It shall be sufficient for the resignation and discharge of a guardian and the contemporaneous appointment as successor corporate guardian if the following requirements are met:

(a) The filing of a petition by a corporate guardian, praying that its resignation be accepted, that it be discharged, its bond or other undertaking cancelled and the surety thereon released upon the filing of its final account, the allowance thereof, and the transfer of the assets to the corporate successor guardian to be appointed under the provisions of this section.

(b) The appointment of a qualified successor corporate guardian at a hearing on the petition of the resigning guardian with notice only to the veterans' administration as provided in section 3 of this act, or appointment ex parte of the corporate successor guardian upon the filing of a written waiver of notice of hearing thereon by the veterans' administration. The resignation of the former guardian and petition for the appointment of a corporate successor guardian may be combined in 1 instrument to be signed by the former guardian.

(c) The filing of an acceptance of trust or bond by the successor corporate guardian as may be directed by the court.

(d) Upon the allowance of its final account and filing of a receipt for the assets as provided by law, the former guardian may be discharged, its bond or other undertaking cancelled and the surety thereon released.

History: Add. 1958, Act 103, Imd. Eff. Apr. 14, 1958



Section 35.86 Insane veteran; commitment, procedure.

Sec. 16.

Commitment of insane veteran. Whenever it appears that any veteran is eligible for treatment in a United States veterans' facility and commitment is necessary for the proper care and treatment of such veteran, the court of the county in which the veteran is found, may, upon receipt of a certificate of eligibility from the veterans administration, and if the veteran be adjudged insane in accordance with law, direct such veteran's commitment to the veterans administration for hospitalization in a United States veterans' facility. Thereafter such veteran upon admission to any such facility shall be subject to the rules and regulations of the veterans administration and the chief officer of such facility shall be vested with the same powers exercised by superintendents of state hospitals for mental diseases within this state with reference to the retention, transfer or parole of the veteran so committed. Notice of such pending commitment proceedings shall be furnished the person to be committed and his right to appear and defend shall not be denied. The commitment of a veteran to a veterans' facility within this state by a court of another state under a similar provision of law, shall have the same force and effect as if such commitment were made by a court of this state.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.86



Section 35.86a Veteran of unsound mind or otherwise in need of confinement; commitment, procedure; transfer.

Sec. 16a.

Commitment to veterans administration or other agency of United States government.

(1) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be of unsound mind or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after such adjudication of the status of such person as may be required by law that commitment to a hospital for mental disease or other institution is necessary for safekeeping or treatment and it appears that such person is eligible for care or treatment by the veterans administration or other agency of the United States government, the court, upon receipt of a certificate from the veterans administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may commit such person to said veterans administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state; and nothing in this act shall affect his right to appear and be heard in the proceedings. Upon commitment, such person, when admitted to any facility operated by any such agency within or without this state, shall be subject to the rules and regulations of the veterans administration or other agency. The chief officer of any facility of the veterans administration or institution operated by any other agency of the United States to which the person is so committed shall with respect to such person be vested with the same powers as superintendents of state hospitals for mental diseases within this state with respect to retention of custody, transfer, parole or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments pursuant to this act are so conditioned.

(2) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the veterans administration, or other agency of the United States government for care or treatment shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his restraint, as is provided in subsection (1) of this section with respect to persons committed by the courts of this state. Consent is hereby given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration, or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, parole or discharge the committed person.

(3) Upon receipt of a certificate of the veterans administration or such other agency of the United States that facilities are available for the care or treatment of any person heretofore committed to any hospital for the insane or other institution for the care or treatment of persons similarly afflicted and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the veterans administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified by the transferring agency. No person shall be transferred to the veterans administration or other agency of the United States if he be confined upon conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person shall enter an order for such transfer after appropriate motion and hearing.

Any person transferred as provided in this section shall be deemed to be committed to the veterans administration or other agency of the United States pursuant to the original commitment.

History: Add. 1944, 1st Ex. Sess., Act 37, Imd. Eff. Mar. 3, 1944 ;-- CL 1948, 35.86a



Section 35.87 Construction of act.

Sec. 17.

Liberal construction. This act shall be construed liberally to secure the beneficial intents and purposes thereof and shall apply only to beneficiaries of the veterans administration.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.87



Section 35.88 Uniform veterans' guardianship act; short title.

Sec. 18.

Citation of act. This act may be cited as the “Uniform Veterans' Guardianship Act.”

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.88



Section 35.90 Modification and repeals of prior law.

Sec. 20.

Modification of prior laws. All laws or parts of laws relating to beneficiaries of the veterans administration inconsistent with this act are hereby repealed. Act No. 156 of the Public Acts of 1929, as amended, being sections 810, 811, 813, 814, 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825, 826, 827, 828 and 829 of the Compiled Laws of 1929, is hereby repealed. Except where inconsistent with this act, the general guardianship laws of this state, and the laws establishing the practice in such matters, including rights of appeal, shall be applicable to such beneficiaries and their estates.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.90



Section 35.91 Application of act as to surety bonds, administration of estates, and investments; liability of guardian, liquidation of investments.

Sec. 21.

Application of act. The provisions of this act relating to surety bonds and the administration of estates of administration beneficiaries under guardianship shall apply to all such estates heretofore or hereafter created under the general laws of this state to the extent that such estates have assets derived from the benefits paid directly by the veterans administration or receive such benefits in the future.

The provisions of this act relative to investments shall govern all investments made after the enactment hereof: Provided, however, That the guardian shall be liable for any loss resulting from his failure to use reasonable diligence and care with respect to liquidating investments of the ward, lawful when made, but not permissible under the provisions of this act: And provided further, That all such investments shall be liquidated within 5 years from the effective date of this act unless the time for such liquidation in any case shall be extended by the court of appointment upon petition therefor and evidence in support thereof, in which latter event such liquidation shall occur within the period fixed by such order of extension.

History: 1937, Act 321, Imd. Eff. July 27, 1937 ;-- CL 1948, 35.91






Act 245 of 1935 EDUCATION OF CHILDREN OF VETERANS (35.111 - 35.112)



Act 182 of 1945 VETERANS' INSTITUTES (35.121 - 35.126)



Act 331 of 1945 VETERANS' EDUCATION; STATE AID (35.131 - 35.133)



Act 199 of 1959 CIVIL WAR CENTENNIAL (35.181 - 35.183)



Act 165 of 1913 WAR OF REBELLION; ALPHABETICAL INDEX (35.191 - 35.192)



Act 203 of 1885 ENROLLMENT OF MICHIGAN MEN (35.201 - 35.202)



Act 37 of 1883 GRAND ARMY OF THE REPUBLIC (35.211 - 35.218)



Act 15 of 1889 GRAND ARMY OF THE REPUBLIC; WOMAN'S RELIEF CORPS (35.221 - 35.227)

Section 35.221 Woman's Relief Corps auxiliary to Grand Army of the Republic; incorporation.

Sec. 1.

That the Woman's Relief Corps auxiliary to the Grand Army of the Republic, department of Michigan, and subordinate corps of the Woman's Relief Corps auxiliary to posts of the Grand Army of the Republic of the department of Michigan, may be incorporated in pursuance to the provisions of this act.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859r ;-- CL 1897, 7768 ;-- CL 1915, 10199 ;-- CL 1929, 10486 ;-- CL 1948, 35.221



Section 35.222 Woman's Relief Corps; articles of association; execution, contents.

Sec. 2.

The president, senior vice-president, junior vice-president, secretary and treasurer of the department of Michigan Woman's Relief Corps auxiliary to the Grand Army of the Republic may make and execute articles of association under their hands and seals, which articles of association shall be acknowledged before some officer authorized by law to take acknowledgment of deeds and shall set forth:

First, The names of the officers above mentioned and their places of residence;

Second, The corporate name by which the association shall be known in law;

Third, The object and purposes of such association, which shall be to promote the general welfare of the order known as the Woman's Relief Corps and the period for which it is incorporated, which shall not exceed 30 years.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859s ;-- CL 1897, 7769 ;-- CL 1915, 10200 ;-- CL 1929, 10487 ;-- CL 1948, 35.222



Section 35.223 Articles of association; filing; body corporate, powers and property limitations.

Sec. 3.

A copy of said articles of association, together with a copy of the rules and regulations of the Woman's Relief Corps auxiliary of the Grand Army of the Republic, shall be filed with and recorded in the office of the secretary of state, and thereupon the persons who shall have signed such articles of association, their associates and successors, shall be a body politic and corporate by the name expressed in such articles of association, and by that name they and their successors shall have succession, and shall be persons in law capable to purchase, take, receive, hold and enjoy to them and their successors, estates, real and personal, of suing and being sued, and to have a common seal which may be altered or changed at pleasure: Provided, That the value of real and personal estate shall not exceed the value of 10,000 dollars, and that they and their successors shall have power to give, grant, sell, lease, demise, and dispose of real and personal estate or part thereof at their will and pleasure, and the proceeds, rents and incomes to be disposed of as directed by the department at its annual meeting. Said corporation shall have full power to make and establish rules and by-laws for regulating and governing all the affairs and business of said corporation not repugnant to the constitution and laws of this state, or the United States, and to designate, elect or appoint from its members such officers under such name and style as shall be in accordance with the rules and regulations of the Woman's Relief Corps auxiliary to the Grand Army of the Republic.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859t ;-- CL 1897, 7770 ;-- CL 1915, 10201 ;-- CL 1929, 10488 ;-- CL 1948, 35.223



Section 35.224 Articles of association; certified copy as evidence.

Sec. 4.

A copy of the record of such articles of association, under the seal of the state, duly certified by the secretary of state, shall be received as prima facie evidence in all courts of this state of the existence and due organization of such corporation.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859u ;-- CL 1897, 7771 ;-- CL 1915, 10202 ;-- CL 1929, 10489 ;-- CL 1948, 35.224



Section 35.225 Subordinate corps; chartering, government.

Sec. 5.

Such corporation when duly formed shall have power to institute and charter corps auxiliary to the Grand Army of the Republic within this state, and from time to time issue such orders for the government of corps as are not repugnant to the rules and regulations of the national convention of the Woman's Relief Corps of the United States.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859v ;-- CL 1897, 7772 ;-- CL 1915, 10203 ;-- CL 1929, 10490 ;-- CL 1948, 35.225



Section 35.226 Subordinate corps; incorporation; body corporate, powers and duties; certified copy of articles of association as evidence.

Sec. 6.

At any time when a subordinate corps, auxiliary to a post of the Grand Army of the Republic, shall by a 2/3 vote of the members present at any regular meeting of said corps, resolve to become incorporated, the president, senior vice-president, junior vice-president, and secretary of such corps may make and execute articles of association under their hands and seals, specifying as provided in section 2 of this act, and file a copy of the resolutions passed at a regular meeting of the corps, with the clerk of the county in which such corporation shall be formed, which shall be recorded by such clerk in a book to be kept in his office for that purpose, and thereupon such corps, auxiliary to a post of the Grand Army of the Republic, the officers thereof, their associates and successors shall be a body politic and corporate, by the name expressed in such articles of association and by that name they and their successors shall have successions and shall be persons in law with the same powers, duties and liabilities as the Woman's Relief Corps department of Michigan have under section 3 of this act, to which they are subordinate: Provided, That a certified copy of the record of such articles of association, under the seal of the circuit court of the county where such record is recorded, shall be received as prima facie evidence in all the courts of this state, of the existence and due organization of such corporation.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859w ;-- CL 1897, 7773 ;-- CL 1915, 10204 ;-- CL 1929, 10491 ;-- CL 1948, 35.226



Section 35.227 Governing law.

Sec. 7.

All corporations formed under this act shall be subject to the provisions of chapter 191 of Howell's annotated statutes, so far as the same may be applicable to corporations formed under this act.

History: 1889, Act 15, Imd. Eff. Mar. 8, 1889 ;-- How. 4859x ;-- CL 1897, 7774 ;-- CL 1915, 10205 ;-- CL 1929, 10492 ;-- CL 1948, 35.227






Act 8 of 1897 VETERANS' HEADQUARTERS (35.231 - 35.232)

Section 35.231 Michigan veterans' headquarters; custodian, appointment; records, access; Grand Army of the Republic commemoration plaque.

Sec. 1.

The board of state auditors shall set apart a suitable furnished room in the capitol at Lansing, as the Michigan veterans' headquarters to be located in the present headquarters room of the Grand Army of the Republic, department of Michigan. Said room shall be given like care and attention as is given to other office rooms in the capitol. The room shall be under the charge of a custodian, who shall be a veteran of World War I or World War II, appointed by the governor, on the recommendation of the several veterans organizations composed of veterans of World War I or World War II, or both, and said room shall be used for the purpose of storing supplies and property, arranging and keeping the records and history of veterans of World War I or World War II, and conducting the general office business. The records shall be accessible under suitable rules and regulations established by the custodian, to persons engaged in collecting historical information.

There shall be placed by the superintendent of the capitol either within or in the vicinity of the veterans' headquarters a suitable plaque commemorating the room in the name of the Grand Army of the Republic, to which shall be attached the pictures of all the past commanders of the Grand Army of the Republic, the charter of the Grand Army of the Republic, and the picture of R. A. Alger.

History: 1897, Act 8, Imd. Eff. Feb. 11, 1897 ;-- CL 1897, 1687 ;-- CL 1915, 1036 ;-- CL 1929, 889 ;-- Am. 1947, Act 213, Eff. Oct. 11, 1947 ;-- CL 1948, 35.231



Section 35.232 Veterans' headquarters custodian; compensation, expenses, annual report; Michigan historical commission, preservation of records.

Sec. 2.

The custodian of the Michigan veterans' headquarters shall receive such compensation as shall be appropriated by the legislature, and he is hereby authorized to incur such expense as shall be necessary, within the appropriation made therefor by the legislature. Annually on or before the first day of July of each year, the custodian shall make a report to the governor of the activities of the Michigan veterans' headquarters during the preceding year.

All the records, files and documents of the department of the Michigan Grand Army of the Republic shall be turned over to the Michigan historical commission, on the effective date of this act, and shall be preserved by the Michigan historical commission.

History: 1897, Act 8, Imd. Eff. Feb. 11, 1897 ;-- CL 1897, 1688 ;-- Am. 1911, Act 159, Eff. Aug. 1, 1911 ;-- CL 1915, 1037 ;-- CL 1929, 890 ;-- Am. 1947, Act 213, Eff. Oct. 11, 1947 ;-- CL 1948, 35.232






Act 146 of 1893 SONS OF VETERANS (35.241 - 35.248)



Act 147 of 1893 LADIES' AID SOCIETY; SONS OF VETERANS (35.251 - 35.257)



Act 36 of 1903 LOYAL LEGION (35.261 - 35.265)



Act 174 of 1931 UNITED SPANISH WAR VETERANS (35.271 - 35.278)

Section 35.271 United Spanish war veterans; incorporation.

Sec. 1.

That the United Spanish War Veterans, Department of Michigan, and subordinate camps of the United Spanish War Veterans of the Department of Michigan may be incorporated in pursuance of the provisions of this act.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.271



Section 35.272 United Spanish war veterans; articles of association, execution, contents.

Sec. 2.

The commander, senior vice-commander, junior vice-commander, adjutant and quartermaster, of the Department of Michigan, United Spanish War Veterans, may make and execute articles of association under their hands and seals, which articles of association shall be acknowledged before some officer authorized by law to take acknowledgments of deeds, and shall set forth:

First, The names of the officers above mentioned and their places of residence;

Second, The corporate name by which the association shall be known in law;

Third, The object and purpose of such association, which shall be to promote the general welfare of the order known as the United Spanish War Veterans, and the period for which it is incorporated, which shall not exceed 30 years.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.272



Section 35.273 Articles of association and rules and regulations; filing; body corporate, powers and duties; trust property; by-laws.

Sec. 3.

A copy of said articles of association, together with a copy of the rules and regulations of the United Spanish War Veterans, shall be filed with the secretary of state, and thereupon the persons who shall sign such articles of association, their associates and successors, shall be a body politic and corporate by the name expressed in such articles of association, and by that name, they and their successors shall have succession and shall be persons in law capable to purchase, take, receive, hold and enjoy to them and their successors estates, real and personal, of suing and being sued, and to have a common seal which may be altered or changed at pleasure, but said corporation shall have no power to divert any gift, grant, or bequest from the specific purpose or purposes designated by the donor or donors. It shall also have the power to act as trustee under any gift or bequest for any specified purpose within those named by its rules and regulations or the spirit thereof, and may administer such trust by such officers and in such manner as is in accordance with such rules and regulations of the order and with the specified instructions of the donor or donors, and such trust when so created shall not be invalid for want of the names of specific beneficiaries to be benefited thereby. And in case the charter of any such camp or department should be taken away or surrendered, or whenever such camp or department shall become defunct as a corporation and incapable of carrying out the provisions of any such trust as trustee thereof, the same shall be turned over to and received by a commission, or board of trustees, of not more than 3 persons in number, which said board of trustees shall be appointed by the circuit court of the county in which said camp was organized, or if said property be real estate, in which said real estate is situated, which said board of trustees shall continue to administer said trust fund in accordance with the provisions and the spirit of the rules and regulations of the United Spanish War Veterans, and the conditions expressed in said trust, and they shall account to and be governed in the management thereof by said court, and may be required to give the same bonds as receiver appointed under the general powers of the court: Provided, That the value of the real estate and personal estate owned in fee by said camp or department, shall not exceed the value of 100,000 dollars, and that they and their successors shall have power to give, grant, sell, lease, demise and dispose of such real and personal estate or any part thereof to be disposed of, together with the proceeds, rent and income, as directed by such corporation under its rules and regulations. Said corporation shall have full power to make and establish rules and by-laws for regulating and governing all of its affairs and business not repugnant to the laws and constitution of this state or of the United States, and to designate, elect, or appoint from its members such officers under such name and style as shall be in accordance with the rules of the United Spanish War Veterans.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.273



Section 35.274 Articles of association; certified copy admissible as evidence.

Sec. 4.

A copy of the record of such articles of association under the seal of the state, duly certified by the secretary of state, shall be received as prima facie evidence in all courts of this state of the existence and due organization of such corporation.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.274



Section 35.275 United Spanish war veterans; power to charter and govern camps.

Sec. 5.

Such corporation when duly formed shall have power to institute and charter camps of the United Spanish War Veterans within this state, and from time to time issue such orders for the government of camps as are not repugnant to the rules and regulations of the national headquarters of the United Spanish War Veterans of the United States.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.275



Section 35.276 Subordinate camps; incorporation; articles of association, execution; body corporate, powers and duties; certified copy of articles as evidence.

Sec. 6.

At any time when a subordinate camp of the United Spanish War Veterans shall by a 2/3 vote of the members present, at any regular meeting of said camp, resolve to become incorporated, the commander, senior vice-commander, junior vice-commander, and adjutant of such camp, may make and execute articles of association under their hands and seals, specifying as provided in section 2 of this act, and file a copy of the resolutions passed at a regular meeting of the camp, with the clerk of the county in which such corporation shall be formed, which shall be recorded by such clerk in a book to be kept in his office for that purpose, and thereupon such camp of the United Spanish War Veterans, the officers thereof, their associates and successors, shall be a body politic and corporate by the name expressed in such articles of association, and by that name they and their successors shall have succession, and shall be persons in law with the same powers, duties and liabilities as the United Spanish War Veterans, Department of Michigan, have under section 3 of this act: Provided, That a certified copy of the record of such articles of association, under the seal of the circuit court of the county where such record is recorded, shall be received as prima facie evidence in all the courts in this state of the existence and due organization of such corporation.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.276



Section 35.277 United Spanish war veterans corporation; erection of buildings and memorials; joint construction with public corporation; cemeteries.

Sec. 7.

Any corporation formed in pursuance of this act may erect and own such suitable memorial edifice, building, or hall, as to such corporation may seem proper for its purpose, and it may, if so desired, create for that purpose a capital stock of not more than 100,000 dollars, to be divided into shares of not more than 10 dollars each, which said shares may be subscribed for and held by any person, but in case such persons, or any persons holding shares who are not members of said camp or of the department encampment of said department, or agents of the same, they shall have no voice in the control of said building during the life of said corporation: And provided further, In case any such corporation so desires, it may, for the purpose of building any such memorial buildings, unite in the erection thereof with any township, village, city or county, to be used jointly for the purpose of the United Spanish War Veterans, and the public purposes of any such public corporation, in such manner and form as may be agreed upon by the parties thereto respectively: Provided, That in case of the joint erection of any such memorial building, that when any such camp or department becomes defunct as a corporation the said building shall belong in perpetuity to the public corporation and its successors, subject to the provisions of law. And any such corporation organized under this act may take, purchase, hold and own suitable lots or parcels of ground as may be convenient for the purposes of a cemetery, and make all lawful rules and regulations for the disposition of lots therein and the burial of the dead: Provided, This act shall not be construed to affect any municipal regulation in regard to cemeteries: And provided further, That any such corporation may join with any public corporation in the creation of any such cemetery, or division of any existing cemetery, but in case of such joint agreement, such cemetery, after the dissolution of the said corporation, shall revert to and become the property of, or subject to the control of, any such public corporation, to be maintained by it in perpetuity as a distinct United Spanish War Veteran division of such cemetery.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.277



Section 35.278 Application of general corporation act.

Sec. 8.

All corporations formed under this act shall be subject to the provisions of the general corporation act of this state so far as the same may be applicable to corporations formed under this act.

History: 1931, Act 174, Imd. Eff. May 27, 1931 ;-- CL 1948, 35.278






Act 71 of 1915 SPANISH WAR VETERANS; HEADQUARTERS (35.281 - 35.282)



Act 265 of 1929 UNITED SPANISH WAR VETERANS; HEADQUARTERS (35.291 - 35.292)



Act 134 of 1899 SPANISH WAR SOLDIERS' AID FUND (35.301 - 35.308)



Act 207 of 1945 UNITED SPANISH WAR VETERANS MEMORIAL HIGHWAY (35.311 - 35.312)



Act 223 of 1901 MEDALS TO SPANISH WAR VETERANS (35.321 - 35.325)



Act 408 of 1919 WORLD WAR VETERANS (35.331 - 35.338)



Act 181 of 2001 HIGH SCHOOL DIPLOMA AWARD TO MILITARY VETERAN (35.341 - 35.343)

Section 35.341 High school diploma to qualified military veteran; “qualified military veteran” defined.

Sec. 1.

(1) The board of a school district may award a high school diploma to a qualified military veteran.

(2) As used in this act, "qualified military veteran" means an individual who meets all of the following requirements:

(a) Before graduation from a high school, the military veteran enlisted in or was drafted into the armed forces of the United States during World War II between December 16, 1940 and December 31, 1946, during the Korean conflict between June 27, 1950 and January 31, 1955, or during the Vietnam era between February 28, 1961 and May 7, 1975.

(b) At the time he or she was drafted into or enlisted in the armed forces of the United States, the military veteran was enrolled in a high school in the school district to which the application is made.

(c) The military veteran did not graduate from high school.

(d) The military veteran served under honorable conditions during World War II, the Korean conflict, or during the Vietnam era.

History: 2001, Act 181, Imd. Eff. Dec. 21, 2001 ;-- Am. 2003, Act 203, Imd. Eff. Nov. 26, 2003 ;-- Am. 2014, Act 55, Imd. Eff. Mar. 25, 2014



Section 35.342 Application; form; completion.

Sec. 2.

(1) The application form shall be prescribed by the veterans affairs directorate of the department of veterans and military affairs.

(2) The application may be completed by the veteran or the veteran's spouse, brother or sister, children, or grandchildren.

History: 2001, Act 181, Imd. Eff. Dec. 21, 2001



Section 35.343 Notification to school district boards.

Sec. 3.

The department of military and veterans affairs shall notify the board of each school district of this act and take steps to encourage each school district to meet the objective of this act.

History: 2001, Act 181, Imd. Eff. Dec. 21, 2001






Act 263 of 1951 PUBLIC EMPLOYEES ENTERING ARMED FORCES (35.351 - 35.356)

Section 35.351 Definitions.

Sec. 1.

When used in this act—

(a) The term “public employee” means any person holding a position in public employment, both classified and unclassified.

(b) The term “public employment” means remunerative employment by the government of this state, or of any county, municipality, or other civil or political subdivision thereof, including any department, agency or instrumentality thereof.

(c) The term “public employer” means any government, department or agency mentioned in subsection (b) of this section employing a public employee in a position.

(d) The term “position” means employment, whether probationary or otherwise, held by a public employee at the time of entrance into military duty, but shall not include temporary or casual employment or an office filled by election, nor officers appointed for a fixed term.

(f) The term “military duty” means (1) training and service performed by an inductee, enlistee or reservist or any entrant into a temporary component of the armed forces of the United States, and (2) time spent in reporting for and returning from such training and service, or if a rejection occurs, from the place of reporting therefor: Provided, That the time spent does not exceed the minimum time required by law for the inductee or not exceed 3 years for the first enlistment, or not exceed 3 years for the reservist after being recalled to active duty or as soon after the expiration of such 3 years as the reservist is able to obtain orders relieving him from active duty: And provided further, That if the re-employment provision of the selective service act is amended to provide a period of other than 3 years, such a period provided by the selective service act shall apply.

History: 1951, Act 263, Eff. Sept. 28, 1951



Section 35.352 Public employees entering military duty; reemployment, restoration or placement in other position or department.

Sec. 2.

(a) Any public employee who leaves a position while this act is in effect, or who left such position prior to such effective date but not earlier than June 27, 1950, whether voluntarily or involuntarily, in order to perform military duty, or who was performing military duty on June 27, 1950, and who is relieved or discharged from such duty under honorable conditions, and makes application for reemployment within 90 days after he is relieved from military duty or from hospitalization continuing after discharge for a period of not more than 1 year shall—

(1) If still qualified to perform the duties of such position, be restored to such position if it exists and is not held by a person with greater seniority, otherwise to a position of like seniority, status and pay;

(2) If not qualified to perform the duties of such position by reason of disability sustained during such service, such public employee shall be placed in such other position, the duties of which he is qualified to perform, as will provide him like seniority, status and pay, or the nearest approximation thereof consistent with the circumstances of his case.

(b) In the case of any person who is entitled to be restored to a position in accordance with the provisions of this act, if it is determined that the department or agency with which such person was employed immediately prior to his entry upon training and service aforesaid—

(1) Is no longer in existence and its functions have not been transferred to any other agency, or

(2) For any reason it is not feasible for such person to be restored to such department or agency, it shall be determined whether or not there is a position in any other department or agency of the same public employer for which such person is qualified and which is either vacant or held by a person having a temporary appointment thereto or less seniority than the employee returning from military service. In any case in which it is determined that there is such a position, such person shall be restored in service and appointed to such position by the department or agency in which such position exists.

History: 1951, Act 263, Eff. Sept. 28, 1951



Section 35.353 Reemployment of public employees; subsequent discharge; seniority; insurance and other benefits.

Sec. 3.

Any person who is restored to a position in accordance with the provisions of this act shall not be discharged from such position without cause within 1 year after such restoration, unless all employees in the same classification with less seniority are first laid off and shall, without limiting other rights conferred by this or other sections, be considered as having been on furlough or leave of absence during his period of military duty. He shall be restored without loss of seniority, including, upon promotion or other advancement following completion of any period of employment required therefor, a seniority date in the advanced position which will place him ahead of all persons previously junior to him who advanced to the position during his absence in the armed forces. He shall also be entitled on reinstatement to participate in insurance (including pension plans and medical insurance) and other benefits dependent on length of employment to the same extent as if he had remained continuously at work; he shall have the option to continue during his term of military service payments which participation in the benefit would have required of him had he remained at work, and shall have the option upon reinstatement to make up any such contributions which were not made during the period of his military duty; the employer shall make on the employee's behalf any payments the employer would have made had the employee remained at work. He shall be protected against reduction in his seniority, status or pay during his employment except as such reduction may be made for all employees whose employment situations are similar. Nothing in this section shall be construed as requiring the granting of more than a total of 6 years' credit towards retirement.

History: 1951, Act 263, Eff. Sept. 28, 1951



Section 35.354 Public employee; leave of absence for induction in military service.

Sec. 4.

Any public employee who holds a position in public employment shall be granted a leave of absence for the purpose of being inducted or otherwise entering military duty. If not accepted for such duty, the employee shall be reinstated in his position without loss of seniority or status, or reduction in his rate of pay.

History: 1951, Act 263, Eff. Sept. 28, 1951



Section 35.355 Enforcement of act; regulations; responsibility of official agency; noncompliance by public employer, hearing; officials responsible for reinstatement.

Sec. 5.

(a) The official agency or individual responsible for the enforcement of this act is authorized to issue regulations for the enforcement of the act. The departments and agencies in the government in this state and the governments of the civil and political subdivisions thereof shall comply with such regulations and orders issued by such official agency or individual pursuant thereto. The official agency or individual shall, whenever it finds upon appeal of the person concerned, that any department or agency aforesaid has failed or refuses to comply with the provisions of this act or of regulations thereunder to issue an order specifically requiring such department or agency to comply with such provisions and to compensate such person for any loss of salary or wages suffered by reason of failure to comply with such provisions, less any amount received through other employment: Provided, That any such compensation ordered to be paid shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions, and shall be paid by the head of the department or agency concerned out of appropriations currently available for salaries and expenses of such department or agency, and such appropriations shall be available for such purpose.

(b) In case any public employer fails or refuses to comply with the provisions of this act, the circuit court for the district in which such public employer is located shall have power, upon the filing of a motion, petition, or other appropriate pleading by the person entitled to the benefits of such provisions, specifically to require such employer to comply with such provisions and to compensate such person for any loss of wages or benefits suffered by reason of such employers' unlawful action: Provided, That any such compensation shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions. The court shall order speedy hearing in any such case and shall advance it on the calendar. Upon application to the attorney general by any person claiming to be entitled to the benefits of such provisions, the attorney general, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the advisable adjustment of the claim or in the filing of any motion, petition or other appropriate pleading, and the prosecution thereof specifically to require such employer to comply with such provisions. No fees or court costs shall be taxed against any person who may apply for such benefits: Provided, That only the employer shall be deemed a necessary party respondent to any such actions.

(c) In the state government or any of its political subdivisions or instrumentalities, the following official agencies or individuals shall have the responsibility for reinstating public employees covered by this act in accordance with the provisions of this act: The civil service board or commission, the chief executive, or administrative officer where there is no civil service board or commission. Where there is neither a civil service board or commission, a chief executive, nor administrative officer, then the local governing body shall have such responsibilities.

History: 1951, Act 263, Eff. Sept. 28, 1951



Section 35.356 Laws inapplicable.

Sec. 6.

Any laws or parts of laws, which are inconsistent with the provisions of this act, or which would serve to defeat the purposes thereof, shall to such extent be deemed inapplicable to public employers and public employees in the exercise of the rights and privileges conferred by this act.

History: 1951, Act 263, Eff. Sept. 28, 1951






Act 205 of 1897 PREFERENCE IN EMPLOYMENT (35.401 - 35.404)

Section 35.401 Veteran; preference for appointment and public employment; effect of physical impairment; vacancy in elective office; qualifications; conflict with MCL 38.401 to 38.428; "veteran" defined.

Sec. 1.

(1) In every public department and upon the public works of the state and of every county and municipal corporation of this state, a veteran shall be preferred for appointment and employment. Age, loss of limb, or other physical impairment that does not, in fact, incapacitate, does not disqualify them. If it is necessary to fill by appointment a vacancy occurring in an elective office, the appointment is subject to this act. The applicant shall be of good moral character and shall have been a resident of the state for at least 2 years and possess other requisite qualifications, after credit allowed by any civil service laws. If there is a conflict between this act and 1941 PA 370, MCL 38.401 to 38.428, 1941 PA 370, MCL 38.401 to 38.428, shall prevail.

(2) As used in this section, "veteran" means an individual who meets both of the following:

(a) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(b) Was honorably discharged.

History: 1897, Act 205, Eff. Aug. 30, 1897 ;-- CL 1897, 1690 ;-- Am. 1899, Act 85, Imd. Eff. May 25, 1899 ;-- Am. 1907, Act 329, Eff. Sept. 28, 1907 ;-- CL 1915, 1041 ;-- Am. 1919, Act 224, Eff. Aug. 14, 1919 ;-- Am. 1923, Act 88, Eff. Aug. 30, 1923 ;-- CL 1929, 900 ;-- Am. 1931, Act 66, Imd. Eff. May 4, 1931 ;-- Am. 1939, Act 298, Eff. Sept. 29, 1939 ;-- Am. 1944, 1st Ex. Sess., Act 22, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.401 ;-- Am. 1959, Act 179, Eff. Mar. 19, 1960 ;-- Am. 1976, Act 121, Imd. Eff. May 14, 1976 ;-- Am. 2008, Act 28, Imd. Eff. Mar. 13, 2008 ;-- Am. 2016, Act 211, Eff. Sept. 20, 2016



Section 35.402 Veterans; removal, suspension or transfer from public employment; notice, hearing; protest, waiver; reinstatement, compensation.

Sec. 2.

No veteran or other soldier, sailor, marine, nurse or member of women's auxiliaries as indicated in the preceding section holding an office or employment in any public department or public works of the state or any county, city or township or village of the state, except heads of departments, members of commissions, and boards and heads of institutions appointed by the governor and officers appointed directly by the mayor of a city under the provisions of a charter, and first deputies of such heads of departments, heads of institutions and officers, shall be removed or suspended, or shall, without his consent, be transferred from such office or employment except for official misconduct, habitual, serious or willful neglect in the performance of duty, extortion, conviction of intoxication, conviction of felony, or incompetency; and such veteran shall not be removed, transferred or suspended for any cause above enumerated from any office or employment, except after a full hearing before the governor of the state if a state employee, or before the prosecuting attorney if a county employee, or before the mayor of any city or the president of any village, or before the commission of any such city or village operating under a commission form of government, if an employee of a city or village, or before the township board if a township employee, and at such hearing the veteran shall have the right to be present and be represented by counsel and defend himself against such charges: Provided further, That as a condition precedent to the removal, transfer, or suspension of such veteran, he shall be entitled to a notice in writing stating the cause or causes of removal, transfer, or suspension at least 15 days prior to the hearing above provided for, and such removal, suspension or transfer shall be made only upon written order of the governor, the prosecuting attorney, the mayor, commission, or the township board: Provided, however, That where such veteran has been removed, transferred, or suspended other than in accordance with the provisions of this act, he shall file a written protest with the officer whose duty under the provisions of this act it is to make the removal, transfer, or suspension, within 30 days from the day such veteran is removed, transferred, or suspended; otherwise the veteran shall be deemed to have waived the benefits and privileges of this act: Provided, however, Said hearing shall be held within 30 days of filing such notice: Provided further, That the mayor of any city or the president of any village or the commission of any such city or village operating under a commission form of government may refer any protest where a veteran is removed, transferred, suspended or discharged, to the legal department of such city or village for a hearing. The legal department shall act as a fact finding body and shall have the power to examine witnesses, administer oaths and do all those things which the mayor could do hereunder: Provided further, That the findings shall be transmitted to the mayor in writing by the legal department, whereupon the mayor shall examine the transcript of the hearing and make a decision based on the transcript thereof: And provided further, That where such veteran has been reinstated to his employment upon the written order of the governor of the state if a state employee, the prosecuting attorney if a county employee, the mayor of any city or the president of any village or the commission of any such city or village operating under a commission form of government, or a township board if a township employee, or by an order of any court of competent jurisdiction, then such veteran shall be entitled to receive compensation for the time lost from date of such dismissal or suspension to the date of reinstatement at the same rate of pay received by him at the date of dismissal or suspension.

History: 1897, Act 205, Eff. Aug. 30, 1897 ;-- CL 1897, 1691 ;-- Am. 1899, Act 85, Imd. Eff. May 25, 1899 ;-- Am. 1907, Act 329, Eff. Sept. 28, 1907 ;-- CL 1915, 1042 ;-- Am. 1919, Act 224, Eff. Aug. 14, 1919 ;-- CL 1929, 901 ;-- Am. 1931, Act 67, Imd. Eff. May 5, 1931 ;-- Am. 1939, Act 298, Eff. Sept. 29, 1939 ;-- Am. 1944, 1st Ex. Sess., Act 22, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.402 ;-- Am. 1955, Act 32, Imd. Eff. Apr. 19, 1955



Section 35.402a Veterans; military service counted as period of employment.

Sec. 2a.

In the event that it shall become necessary for reasons of public policy to reduce the number of persons in any public employment mentioned in this act, the status of persons removed from employment shall be determined on the basis of seniority of service and on the basis of quality of service as determined by the employing authority, and those having the least seniority and least quality of service shall be first removed. In the case of an employee mentioned in section 1 of this act, who was in public employment prior to and at the time of entering military service, the time spent in military service shall be added to the period of employment in case he shall return to the same or similar public employment following discharge from military service.

History: Add. 1949, Act 143, Eff. Sept. 23, 1949



Section 35.403 Violation of act; penalty.

Sec. 3.

A violation of any of the provisions of this act, by a person having the power of appointment to a position, under him, in either of the departments mentioned in section 1, shall be deemed a misdemeanor and upon conviction thereof in any court of competent jurisdiction shall be punished by a fine of not less than 50 dollars, and not more than 100 dollars, or by imprisonment in the county jail not to exceed 90 days or by both such fine and imprisonment in the discretion of the court.

History: 1897, Act 205, Eff. Aug. 30, 1897 ;-- CL 1897, 1692 ;-- Am. 1899, Act 85, Imd. Eff. May 25, 1899 ;-- Am. 1907, Act 329, Eff. Sept. 28, 1907 ;-- CL 1915, 1043 ;-- CL 1929, 902 ;-- CL 1948, 35.403



Section 35.404 Veterans; rejection of application for public employment, remedy.

Sec. 4.

In case the application of any such soldier, sailor or marine, shall be rejected by the person having the power of appointment to the position for which he has applied, he shall be entitled to remedy therefor by mandamus to enforce the provisions of this act.

History: Add. 1907, Act 329, Eff. Sept. 28, 1907 ;-- CL 1915, 1044 ;-- CL 1929, 903 ;-- CL 1948, 35.404






Act 344 of 1919 EXAMINATION FOR BAR; ELIGIBILITY (35.431 - 35.431)



Act 359 of 1921 LICENSE TO SELL GOODS (35.441 - 35.443)

Section 35.441 Right of veteran to sell goods; condition; license; "veteran" defined.

Sec. 1.

(1) A veteran may sell his or her own goods within this state if the proceeds from the sale of the goods are to be used for his or her direct personal benefit or gain.

(2) A veteran who wishes to sell his or her own goods as authorized under subsection (1) shall obtain a license for that purpose as provided in this act. A license issued under this act is valid for a period of 1 year.

(3) As used in this act, "veteran" means an individual who meets all of the following:

(a) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(b) Served at least 180 days of active service in the armed forces of the United States or has a service-connected disability as a result of service in the armed forces of the United States.

(c) Was honorably discharged.

(d) Is a resident of this state.

History: 1921, Act 359, Eff. Aug. 18, 1921 ;-- CL 1929, 905 ;-- Am. 1947, Act 11, Imd. Eff. Mar. 13, 1947 ;-- CL 1948, 35.441 ;-- Am. 1989, Act 20, Imd. Eff. May 17, 1989 ;-- Am. 2016, Act 214, Eff. Sept. 20, 2016
Former Law: See Act 191 of 1901, being CL 1915, §§ 6984 to 7000, and Act 294 of 1913, being CL 1915, §§ 7001 to 7009, which were repealed by section 9 of Act 51 of 1925.



Section 35.442 Issuance of veteran's license by county clerk without cost; requirements; forms and books; record; assignment or transfer of license void; sign; statement; false representation prohibited; "veterans' organization" defined; violation as civil infraction; fine.

Sec. 2.

(1) Upon the presentation of evidence that the person is a veteran to the clerk of any county in which the veteran resides, the county clerk shall issue without cost to the veteran a veteran's license certifying him or her to be entitled to the benefits of this act. The county clerk shall provide proper forms and books and shall keep a record of all licenses issued under this act. A license issued under this act is personal to the licensee. An assignment or transfer of the license is void.

(2) The licensee while engaged in selling goods under this act shall conspicuously display a sign at the place of sale that contains the following information in not less than 18-point boldfaced type:

(a) The name of the licensee.

(b) The license number.

(c) A statement in substantially the following form:

"The profit from the sale of this product is for my personal benefit".

(3) At the time of sale of goods under this act, a written statement of not less than 12-point boldfaced type shall be printed on or attached to the goods, in substantially the following form:

"The profit from the sale of this product is for my personal benefit".

(4) A person shall not knowingly make a false representation that the proceeds from goods sold under this act benefit a veterans' organization. As used in this subsection "veterans' organization" means any of the following:

(a) A veterans' organization chartered under federal law.

(b) An organization composed of veterans that is organized for a bona fide fraternal, benevolent, educational, philanthropic, humane, patriotic, or charitable purpose.

(5) A person who violates subsection (2), (3), or (4) is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $1,000.00.

History: 1921, Act 359, Eff. Aug. 18, 1921 ;-- CL 1929, 906 ;-- Am. 1947, Act 11, Imd. Eff. Mar. 13, 1947 ;-- CL 1948, 35.442 ;-- Am. 1989, Act 20, Imd. Eff. May 17, 1989 ;-- Am. 1996, Act 187, Imd. Eff. May 7, 1996 ;-- Am. 2016, Act 214, Eff. Sept. 20, 2016



Section 35.443 Provisions of MCL 445.371 to 445.378 not contravened.

Sec. 3.

Nothing in this act shall be construed as contravening the provisions of Act No. 51 of the Public Acts of 1925, being sections 445.371 to 445.378 of the Michigan Compiled Laws.

History: 1921, Act 359, Eff. Aug. 18, 1921 ;-- CL 1929, 907 ;-- CL 1948, 35.443 ;-- Am. 1989, Act 20, Imd. Eff. May 17, 1989






Act 105 of 1909 DISCRIMINATION PROHIBITED (35.461 - 35.462)

Section 35.461 Person in military or naval uniform; discrimination prohibited.

Sec. 1.

It shall be unlawful for any common carrier, inn-keeper or proprietor or lessee of any place of public amusement or entertainment, or any agent, servant or representative of any such common carrier, inn-keeper, proprietor or lessee as aforesaid, to debar from the full and equal enjoyment of the accommodations, advantages, facilities, or privileges of any public conveyance on land or water, or any inn or of any place of public amusement or entertainment any person in the military or naval service of the United States or of this state, wearing the uniform prescribed for him at that time or place by law, regulation, or the service or custom, on account of his wearing such uniform, or of his being in such service.

History: 1909, Act 105, Eff. Sept. 1, 1909 ;-- CL 1915, 8418 ;-- CL 1929, 908 ;-- CL 1948, 35.461



Section 35.462 Person in military or naval uniform; discrimination, damages; prima facie evidence.

Sec. 2.

Any person who is debarred from such enjoyment contrary to the provisions of section 1 of this act, shall be entitled to recover in an action on the case from any corporation, association or person guilty of such violation, his actual damages and 100 dollars in addition thereto; and evidence that said person debarred was at the time sober, orderly and able and willing to pay for said enjoyment in accordance with the rates fixed therefor for civilians, shall be prima facie evidence in said action that he was debarred on account of his wearing such uniform or of his being in such service.

History: 1909, Act 105, Eff. Sept. 1, 1909 ;-- CL 1915, 8419 ;-- CL 1929, 909 ;-- CL 1948, 35.462






Act 263 of 1927 “RESIDENTS” WITHIN GAME AND FISH LAWS (35.471 - 35.471)

Section 35.471 Armed forces personnel; considered residents under game and fish laws.

Sec. 1.

All persons regularly enlisted or commissioned as officers in the armed forces of the United States and officially stationed in Michigan, shall be considered for the purposes of all game and fish laws, as residents of this state and shall have all privileges of residents of this state under the game and fish laws.

History: 1927, Act 263, Imd. Eff. May 24, 1927 ;-- CL 1929, 910 ;-- CL 1948, 35.471 ;-- Am. 1968, Act 16, Imd. Eff. Apr. 5, 1968






Act 323 of 1939 VETERANS' CONVENTIONS; COUNTY APPROPRIATION (35.481 - 35.481)

Section 35.481 Conventions of congressionally chartered veterans' organizations; appropriations by counties or cities.

Sec. 1.

The boards of supervisors of the several counties and the legislative bodies of the several cities within the state of Michigan, or any of them, are hereby authorized and empowered to appropriate moneys out of the general fund of said counties or cities to an amount not exceeding $1,000.00 in any 1 year for the purpose of contributing towards the expenses of conventions to be held within the county or city, during the year, by the several congressionally chartered organizations of veterans who have served the United States of America during the time when the United States of America was at war: Provided, That in counties or cities now or hereafter having a population of 50,000 or over, as determined by the last federal decennial census or by any federal decennial census hereafter taken, the boards of supervisors of such counties and/or the legislative bodies of such cities, or any of them, are hereby authorized and empowered to appropriate moneys out of the general fund of such counties or cities, to an amount not exceeding $5,000.00 in any 1 year for such purposes: Provided further, That in counties or cities now or hereafter having a population of 500,000 or over, as determined by the last federal decennial census or by any federal decennial census hereafter taken, the boards of supervisors of such counties and/or the legislative bodies of such cities, or any of them, may appropriate not to exceed $25,000.00 for national conventions of said veterans' organizations.

History: 1939, Act 323, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 298, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 39, Eff. Sept. 6, 1945 ;-- CL 1948, 35.481 ;-- Am. 1952, Act 115, Eff. Sept. 18, 1952






Act 79 of 1889 LEASING OF PUBLIC BUILDINGS (35.491 - 35.491)

Section 35.491 Lease of public buildings to posts of Grand Army of the Republic or veterans' organizations; authorization; rent, determination.

Sec. 1.

Any county, city, town, village or school district in the state of Michigan is hereby authorized to lease for any period not exceeding 5 years each to any post to the grand army of the republic or to any post of any organized veterans' organization established in any such county, city, town, village or school district, to be used by such posts, any public building or any part thereof, belonging to any such county, city, town, village or school district, except school houses in actual use as such, at a nominal rent to be fixed by the board of supervisors of such county, the board of aldermen of such city, the township board, the board of trustees of such village, or the school boards or boards of education of said district.

History: 1889, Act 79, Imd. Eff. May 8, 1889 ;-- How. 4859q ;-- CL 1897, 3490 ;-- CL 1915, 1040 ;-- CL 1929, 895 ;-- Am. 1945, Act 212, Imd. Eff. May 17, 1945 ;-- CL 1948, 35.491






Act 104 of 1943 PRINCIPAL AND AGENT RELATIONSHIP (35.501 - 35.501)

Section 35.501 Principal and agent relationship; effect of unreported death of principal in armed forces.

Sec. 1.

The authority of any person, firm, corporation or other legal entity empowered to act as agent under a written power of attorney or otherwise, by any person in the service of the United States, in the armed forces thereof or assigned to duty having any military or civilian connection with the operations of such forces, while serving outside the continental United States, for any lawful purpose or purposes whatsoever, shall not be revoked or terminated by the death of the principal while in said service or associated or connected therewith as aforesaid, but shall continue as to the agent or other person who, without actual knowledge or actual notice of the death of the principal, shall have acted or shall act, in good faith, under or in reliance upon such power of attorney or agency, and any action so taken, unless otherwise invalid or unenforceable, shall be binding on the heirs, devisees, legatees, or personal representatives of the principal. An affidavit, executed by the attorney-in-fact or agent, setting forth that he has not or had not, at the time of doing any act pursuant to the power of attorney, received actual knowledge or actual notice of the revocation or termination of the power of attorney, by death or otherwise, or notice of any facts indicating the same, shall, in the absence of fraud, be conclusive proof of the non-revocation or non-termination of the power at such time. If the exercise of the power requires execution and delivery of any instrument which is recordable under the laws of this state, such affidavit, when authenticated for record in the manner prescribed by law, shall likewise be recordable. No report or listing, either official or otherwise, of “missing” or “missing in action,” as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the same, or shall operate to revoke the agency. This act shall not be construed so as to alter or affect any provision for revocation or termination contained in such power of attorney. The provisions hereof shall apply whether such power shall have been granted before or after the effective date of this act.

History: 1943, Act 104, Eff. July 30, 1943 ;-- Am. 1947, Act 42, Eff. Oct. 11, 1947 ;-- CL 1948, 35.501






Act 195 of 1943 TRUSTEE IN WAR SERVICE (35.511 - 35.516)

Section 35.511 Trustee engaged in war service; suspension of powers, appointment of co-trustee or substitute trustee.

Sec. 1.

Whenever a trustee of an express trust is, or hereafter shall be engaged in war service, as herein defined, the circuit court in chancery may, upon the petition of such trustee, or any co-trustee, or upon petition of any person having a beneficial interest in the trust administered by such trustee, whether singly or jointly with others, or any person interested in the subject matter thereof by way of remainder, issue an order suspending the powers of such trustee while he is engaged in war service and until further order of said court.

(a) Where there are 2 or more trustees serving jointly, the trustee or trustees not engaged in war service may, after the issuance of said order, and until otherwise ordered by said court, exercise all powers which he or they might have exercised as surviving trustee or trustees under any instrument creating a trust, or by virtue of their office, in the same manner and to the same extent as if the trustee whose powers have been suspended as aforesaid had died: Provided, however, That no such powers may be exercised by one who is a beneficiary under a trust of which he is sole acting trustee, unless the instrument creating the trust so provides.

(b) Where there are 2 or more trustees, 1 or more of whom is or shall be engaged in war service, the court may, notwithstanding the provisions of subsection (a) of section 1 hereof, upon petition of any of such trustees, or any person beneficially interested in the trust administered by them, or any person having an interest in the subject matter thereof by way of remainder, appoint a co-trustee to serve in the place and stead of the trustee whose powers have been suspended as aforesaid. Such appointment may be made simultaneously with and by the terms of the order suspending such powers or at any time thereafter; and when such substitute trustee shall have been appointed and shall have lawfully entered upon the execution of his trust, all trustees not engaged in war service shall, until otherwise ordered by the court, serve with the same powers and with like effect as if the trustee whose powers have been suspended as aforesaid had died and a successor had been appointed in his place and stead.

(c) Where a sole trustee is or shall be engaged in war service, the court may, upon petition of such sole trustee, or any person beneficially interested in the trust administered by him, or any person having an interest in the subject matter thereof by way of remainder, appoint a substitute trustee or substitute trustees who shall have the sole authority, until otherwise ordered by said court, to exercise all powers previously possessed by the trustee whose powers have been suspended as herein provided.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.511



Section 35.512 Trustee; restoration of powers.

Sec. 2.

When the trustee whose powers have been suspended as aforesaid shall cease to be engaged in war service, as determined by the court, and any of the duties of his office shall not have been fully performed, the court shall, on petition of such trustee or any person beneficially interested in the trust of which he was a trustee prior to such disability, or any person having an interest in the subject matter thereof by way of remainder, issue an order terminating the suspension of his powers, restoring all of the powers possessed by him prior thereto, and removing from office any trustee who may have been appointed to serve in his place and stead.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.512



Section 35.513 Trustee; delivery of property to co-trustee or substitute trustee.

Sec. 3.

It shall be the duty of the trustee whose powers have been suspended as provided in this act, to deliver all property in his possession belonging to the trust administered by him to the co-trustees or substitute trustee, and to make and file an accounting within 30 days after the issuance of the order suspending his powers, or within such time as the court may direct: Provided, however, That his failure so to do shall not in any manner affect the validity of any power exercised or act performed by such co-trustees or substitute trustee in the course of the performance of the duties of their office. Such accounting may be lawfully made and filed in behalf of said trustee engaged in war service by his agent thereunto duly authorized in writing.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.513



Section 35.514 Trustee; order for appearance, publication and mailing, proof.

Sec. 4.

Whenever a petition filed under the provisions of section 1 hereof by a person other than the trustee engaged in war service, shall be duly sworn to and shall state that the trustee engaged in war service cannot be personally served by reason of his absence from the state of Michigan, the court shall, on the filing thereof, issue an order for the appearance of such trustee within 35 days from the date of said order. Said order shall be published within 10 days from the date of this issuance in a newspaper printed and circulating in the county in which said petition is pending, or such other newspaper as the court may direct, once each week for 3 successive weeks. A copy of said order shall be sent by registered mail to the trustee engaged in war service at his last known post office address not later than 10 days prior to the time of the hearing on said petition, and a return receipt shall be demanded. Due proof of such publication and of the sending by registered mail of a copy of said order shall be made and filed in such proceeding. In all cases where such order shall have been issued on the basis of such sworn petition and service thereof shall have been made as herein provided, a return that process has not been personally served on such trustee shall be unnecessary. If the trustee engaged in war service shall be duly represented by an attorney of record in the proceeding in which said petition is pending, service of such order on such trustee by publication or otherwise shall not be required, provided notice be given in the manner provided for service of pleadings in suits pending in the circuit court.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.514



Section 35.515 Instances in which trustee deemed in war service.

Sec. 5.

For the purposes of this act a trustee shall be deemed to be engaged in war service in any of the following instances:

(a) If he is a member of the military, naval or air forces of the United States of America or any of its allies;

(b) If he is engaged in any work beyond the borders of the state of Michigan in connection with a governmental agency of the United States of America, or in connection with the American Red Cross or any other body with similar objects;

(c) If he is interned in any enemy country or is in a foreign country or a possession or dependency of the United States of America and is unable to return to the state of Michigan;

(d) If it shall appear to the court that he is engaged in any occupation which is in direct aid of the war effort of the United States of America, or any of its allies, and which necessitates his continuous and extended absence from the state of Michigan.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.515



Section 35.516 Governing law.

Sec. 6.

This act shall take immediate effect, and its provisions shall be controlling notwithstanding the provisions of any other statute of this state.

History: 1943, Act 195, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 35.516






Act 15 of 1946 (1st Ex. Sess.) MINOR'S CONTRACTS (35.541 - 35.541)

Section 35.541 Minor veterans and spouses; contracts, agreements, conveyances or leases of mortgaged property.

Sec. 1.

Any person who is eligible to obtain any of the benefits accorded by the “servicemen's readjustment act of 1944,” Public Law 346—78th Congress, Chapter 268, 2nd Session, approved June 22, 1944, as amended, and as the same may be hereafter amended from time to time, with his or her spouse, if any, is hereby authorized to enter into contracts and agreements, and do all other proper acts to secure any of said benefits, regardless of any legal disability existing on account of such person's or spouse's age; and any such contract or agreement made by any such person or his or her spouse shall not be invalid or voidable by reason of the minority of such person or spouse, and any such person is further empowered with his or her spouse, if any, who may be a minor, to convey or lease any property encumbered by a mortgage executed under the authority of this act. It is the intent and purpose of this act to authorize such persons, or spouses of such persons, under the age of 21 years to enter into valid contracts and agreements, and to do all other acts necessary in connection with obtaining any of said benefits, and in connection with the execution of conveyances of property encumbered by a mortgage executed under the authority of this act, and to impose liability upon such persons and spouses, and for the purpose of this act the defense of minority shall not be interposed.

History: 1946, 1st Ex. Sess., Act 15, Imd. Eff. Feb. 25, 1946 ;-- Am. 1947, Act 219, Imd. Eff. June 17, 1947 ;-- CL 1948, 35.541






Act 189 of 1945 STATE LICENSING ACTS; STATUS (35.551 - 35.552)

Section 35.551 Members of armed forces with state professional or occupational license; status unchanged until discharge.

Sec. 1.

The status of any member of the armed forces of the United States, any auxiliary thereof, or the merchant marine or nurse, who was duly licensed to engage in any profession or occupation by this state, or was registered in meeting the preliminary requirements for any such license, at the time of induction or entering into any such service, shall remain unchanged and in full force and effect, without further action on the part of any such person, until discharged or until the leaving of any such service.

History: 1945, Act 189, Imd. Eff. May 17, 1945 ;-- CL 1948, 35.551



Section 35.552 Act supplemental to existing laws.

Sec. 2.

The provisions of this act shall be construed to supplement the laws of this state, and shall stand notwithstanding any provision of law to the contrary.

History: 1945, Act 189, Imd. Eff. May 17, 1945 ;-- CL 1948, 35.552






Act 27 of 1946 (1st Ex. Sess.) LICENSEE QUALIFICATIONS; WAR INTERRUPTION (35.581 - 35.582)

Section 35.581 License or qualification for trade, occupation, or profession; service in armed forces not deemed disqualifying interruption; accepting periods of training and practical experience in armed forces; time limitation; "veteran" defined.

Sec. 1.

(1) A veteran seeking license or qualification for a trade, occupation, or profession under the laws of this state and whose period of training, study, apprenticeship, or practicable experience is interrupted by, or who has not entered training, study, apprenticeship, or practical experience because of service in the armed forces during any period of war or emergency condition is entitled to license or qualification under the laws covering his qualification or licensing in force at the time of entrance into the armed forces, subsequent legislation notwithstanding. Service in the armed forces is not a disqualifying interruption of a required period of training, study, apprenticeship, or practical experience, and a board of examiners or other qualification board under the laws of this state may accept periods of training and practical experience in the armed forces in place of the required periods of training, study, apprenticeship, or practical experience under the laws of this state if the board finds the standards and kinds of work or training performed in the armed forces to be substantially the same as the standards and kinds required under the laws of this state. An application for benefits under this act shall be made to the respective board of examiners or other qualification board within 6 months after the applicant's release from the armed forces.

(2) As used in this section, "veteran" means an individual who meets both of the following:

(a) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(b) Was honorably discharged.

History: 1946, 1st Ex. Sess., Act 27, Imd. Eff. Feb. 26, 1946 ;-- CL 1948, 35.581 ;-- Am. 1975, Act 193, Imd. Eff. Aug. 8, 1975 ;-- Am. 2016, Act 210, Eff. Sept. 20, 2016



Section 35.582 Intent and interpretation of act.

Sec. 2.

The intent of this act is to protect the work and study performed by applicants for license or other qualification before being inducted into the armed forces, to prevent service in the armed forces being considered as a disqualifying interruption of any required period of practical experience, apprenticeship, study or training, and to permit boards of examiners and similar boards to equitably evaluate and give credit for training and experience in the armed forces. This act shall be given a liberal interpretation to carry out this intent.

History: 1946, 1st Ex. Sess., Act 27, Imd. Eff. Feb. 26, 1946 ;-- CL 1948, 35.582






Act 9 of 1946 (1st Ex. Sess.) VETERANS' TRUST FUND (35.601 - 35.610)

Section 35.601 Repealed. 1995, Act 27, Eff. Dec. 21, 1997.



Section 35.601a-35.601c Repealed. 2005, Act 250, Imd. Eff. Dec. 1, 2005.



Section 35.601d Repealed. 1980, Act 403, Imd. Eff. Jan. 8, 1981.



Section 35.601e, 35.601f Repealed. 2005, Act 250, Imd. Eff. Dec. 1, 2005.



Section 35.602 “Veteran” defined.

Sec. 2.

As used in this act, "veteran" means an individual who meets all of the following:

(a) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(b) Is a legal resident of this state or was a legal resident of this state immediately prior to entering the United States Armed Forces. However, an individual whose legal residence was in this state prior to entering the United States Armed Forces does not meet the requirement of this subdivision if he or she leaves this state for a period of time exceeding 2 years.

(c) He or she served in active service in the United States Armed Forces during a period of war for at least 180 days and was honorably discharged from the United States Armed Forces. However, an individual who separated from the United States Armed Forces for reason of physical or mental disability incurred in the line of duty prior to the completion of 180 days' service is considered to meet the requirement of this subdivision. As used in this subdivision, "period of war" means that phrase as described in 38 CFR 3.2, except that for purposes of this subdivision, "period of war" for the Vietnam era means the following:

(i) February 28, 1961 through May 7, 1975 for a veteran who served during that period.

(ii) On or after January 31, 1955 in an area of hazardous duty for which the veteran received an Armed Forces Expeditionary Medal or Vietnam Service Medal.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.602 ;-- Am. 1949, Act 306, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 123, Imd. Eff. June 1, 1951 ;-- Am. 1960, Act 102, Eff. Aug. 17, 1960 ;-- Am. 1968, Act 349, Imd. Eff. July 30, 1968 ;-- Am. 1969, Act 51, Imd. Eff. July 21, 1969 ;-- Am. 1975, Act 226, Imd. Eff. Aug. 27, 1975 ;-- Am. 2016, Act 217, Eff. Sept. 20, 2016
Popular Name: Veterans' Trust Fund Act



Section 35.602a Korean national emergency period; validation of grants.

Sec. 2a.

The period of the state of national emergency beginning June 27, 1950, as proclaimed by the president of the United States December 16, 1950, shall be that period from and after June 27, 1950, to the inclusive date of December 31, 1953. All grants made between December 31, 1953 and the effective date of this act are declared valid.

History: Add. 1955, Act 95, Eff. Oct. 14, 1955
Popular Name: Veterans' Trust Fund Act



Section 35.603 Repealed. 2011, Act 282, Eff. Jan. 1, 2012.



Section 35.603a Conducting business at public meeting; exception; notice; availability of writings to public; “emergent need” defined.

Sec. 3a.

(1) Except as provided in this section, the business which the Michigan veterans' trust fund board of trustees or a county or district committee may perform shall be conducted at a public meeting of the board or committee held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(2) A writing prepared, owned, used, in the possession of, or retained by the Michigan veterans' trust fund board of trustees or a county or district committee in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(3) Act No. 267 of the Public Acts of 1976, as amended, shall not apply to the Michigan veterans' trust fund board of trustees or a county or district committee when the board of trustees or county or district committee is deliberating the merits of an emergent need. “Emergent need” means a situation which the board of trustees, by rules promulgated pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, determines requires immediate action.

History: Add. 1978, Act 158, Imd. Eff. May 22, 1978 ;-- Am. 1981, Act 160, Imd. Eff. Nov. 30, 1981
Popular Name: Veterans' Trust Fund Act
Admin Rule: R 35.621 et seq. of the Michigan Administrative Code.



Section 35.603b Michigan veterans' trust fund board of trustees; membership; qualifications; appointment; terms; oath; vacancy; use of offices; employment of assistants; expenses; definitions.

Sec. 3b.

(1) There is created a Michigan veterans' trust fund board of trustees. Each member of the board shall be a veteran. Each member appointed shall have demonstrated knowledge, skills, and experience in public service, business, or finance. Members shall be appointed as follows:

(a) One representative of the American legion.

(b) One representative of the veterans of foreign wars of the United States.

(c) One representative of the disabled American veterans.

(d) One representative of any other congressionally chartered veterans' organization other than those organizations identified in subdivision (a), (b), or (c).

(e) Three independent members who may or may not be a member of 1 or more congressionally chartered veterans' organizations, but who shall not represent any congressionally chartered veterans' organization of which they are a member.

(2) The members shall be appointed by the governor. Each member shall hold office for the term of 3 years from the time of his or her appointment and shall continue to hold office at the pleasure of the governor. The members enumerated in subsection (1)(a), (b), (c), and (d) shall be appointed by the governor from the original list of at least 3 individuals recommended by each respective organization named in subsection (1)(a), (b), (c), and (d).

(3) Each member of the board shall qualify by taking and filing the constitutional oath of office.

(4) The governor may remove any member of the board for misfeasance, malfeasance, or nonfeasance in office, after hearing. Missing 3 or more consecutive meetings shall be considered malfeasance and is grounds for removal.

(5) If a vacancy occurs during the term of office of a member of the board of trustees, the member's successor shall be selected from the same organization and in the same manner as the original appointment for the balance of the unexpired term.

(6) The department of technology, management, and budget shall furnish suitable offices for use of the board.

(7) The board may employ assistants and incur necessary expenses in carrying out this act. Members of the board shall serve without compensation, but shall be entitled to actual and necessary expenses incurred in attending scheduled meetings of the board in accordance with the accounting laws of this state.

(8) As used in this act:

(a) "Board" means the Michigan veterans' trust fund board of trustees created in subsection (1).

(b) "Veteran" means that term as defined in section 1 of 1965 PA 190, MCL 35.61.

History: Add. 2011, Act 282, Eff. Jan. 1, 2012
Popular Name: Veterans' Trust Fund Act



Section 35.604 Board of trustees; powers and duties.

Sec. 4.

The board of trustees shall be a policy-making body, on the state level, and shall have the following powers and duties:

(a) To determine the purposes for which available moneys in the trust fund in excess of $50,000,000 are to be allocated to the several veterans' county and district committees;

(b) To allocate part or all of available moneys in the trust fund in excess of $50,000,000 to the several veterans' county and district committees, and to disburse said allocations from time to time on the basis of need;

(c) To prescribe rules governing the granting of assistance to Michigan veterans, their unremarried widows and dependents on the basis of need, including the prescribing of the necessary forms and the making of necessary reports and accounting; for the purposes of the administration of this act dependents shall be considered to be any persons legally entitled to look to the veteran for his or her support;

(d) To collect data and information as to the facilities and services available to Michigan veterans and disseminate the same to veterans' organizations and individual veterans: Provided, however, That in no event shall more than $5,000.00 be expended for this purpose in any 1 year;

(e) To do all acts necessary in carrying out the provisions of this act;

(f) To receive and accept gifts and donations of property, real or personal, and shall hold, use and apply the property so received for purposes set forth in the instrument of gift and in accordance with the provisions of such instrument and subject to the conditions and limitations, if any, therein expressed, if the purposes limited by such gifts are within the purposes of this act;

(g) To submit to the governor a quarterly fiscal report and an annual report of operations and such other reports as may be requested by the governor covering the activities of the board;

(h) The Michigan veterans' trust fund board of trustees shall not be empowered to file application for or to prosecute the claim of any individual for any benefit accruing to such individual under the laws administered by the United States veterans' administration.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.604 ;-- Am. 1949, Act 306, Eff. Sept. 23, 1949
Popular Name: Veterans' Trust Fund Act
Admin Rule: R 35.1 et seq.; R 35.621 et seq.; R 35.631 et seq.; and R 35.651 et seq. of the Michigan Administrative Code.



Section 35.604a Graves registration list.

Sec. 4a.

The board of trustees shall compile and maintain a graves registration list of all burials of veterans in this state.

History: Add. 1974, Act 134, Imd. Eff. June 5, 1974
Popular Name: Veterans' Trust Fund Act



Section 35.604b Administration of trust fund by board of trustees.

Sec. 4b.

The board of trustees shall administer the Michigan veterans' trust fund established under section 37 of article IX of the state constitution of 1963.

History: Add. 1995, Act 27, Eff. Dec. 21, 1996
Popular Name: Veterans' Trust Fund Act



Section 35.605 Earnings of Michigan veterans' trust fund; allocation; investment; accounting.

Sec. 5.

(1) The earnings of the Michigan veterans' trust fund shall be allocated from time to time by the board of trustees as follows:

(a) The operating expenses of the fund shall be approved annually and funded from the surplus earnings.

(b) Fifty percent of the remaining surplus in and the earnings of the fund shall be allocated for distribution to county and district committees on the basis of need as determined by the board.

(c) The balance of the surplus in and earnings of the trust fund after allocations under subdivisions (a) and (b) shall be allocated in part or in whole to the several county and district committees on the basis of veteran population. The funds made available to the board of trustees for distribution to county and district committees on the basis of need as determined by the board of trustees shall be disbursed only for the same purposes of providing for needs of Michigan veterans as defined by 1965 PA 190, MCL 35.61 to 35.62, or their dependents as are the funds allocated to county and district committees on the basis of veteran population.

(2) The state treasurer shall direct the investment of the Michigan veterans' trust fund. The state treasurer shall have the same authority to invest the assets of the trust fund as is granted to an investment fiduciary under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m. The state treasurer shall comply with the divestment from terror act in making investments under this act. The trust fund shall be considered state funds and shall be protected by the official bond of the state treasurer.

(3) The state treasurer shall annually prepare an accounting of revenues and expenditures from the trust fund. This accounting shall specifically identify the interest and earnings of the trust fund, shall describe how the amount of interest and earnings has been affected by the expanded investment options provided for in subsection (2), and shall identify how the increased interest and earnings, if any, have been expended. This accounting shall be provided to the senate and house of representatives appropriations committees.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.605 ;-- Am. 1949, Act 197, Imd. Eff. May 27, 1949 ;-- Am. 1949, Act 306, Eff. Sept. 23, 1949 ;-- Am. 1954, Act 117, Eff. Aug. 13, 1954 ;-- Am. 1968, Act 349, Imd. Eff. July 30, 1968 ;-- Am. 1975, Act 226, Imd. Eff. Aug. 27, 1975 ;-- Am. 2002, Act 53, Eff. Sept. 21, 2002 ;-- Am. 2008, Act 235, Imd. Eff. July 17, 2008
Popular Name: Veterans' Trust Fund Act



Section 35.606 Repealed. 2011, Act 282, Eff. Jan. 1, 2012.



Section 35.606a Representative veteran county committees; administration of money at local level; appointment; qualifications; removal of member; vacancy; expenses; office space; appeal of decision.

Sec. 6a.

(1) The board of trustees shall establish in the counties of this state representative veteran county committees for the administration of the allocated money on the local level. The board of trustees may combine 2 or more counties into a district if, in the opinion of the board of trustees, a more efficient local administration may result from that combination.

(2) Each member appointed shall have demonstrated knowledge, skills, and experience in public service, business, or finance. Members shall be appointed as follows:

(a) One representative of the American legion.

(b) One representative of the veterans of foreign wars of the United States.

(c) One representative of the disabled American veterans.

(d) One representative of any other congressionally chartered veterans' organization other than those organizations identified in subdivision (a), (b), or (c).

(e) Not less than 1 independent member who may or may not be a member of 1 or more congressionally chartered veterans' organizations, but shall not represent any congressionally chartered veterans' organization of which he or she is a member.

(3) Members appointed under subsection (2) shall be appointed by the board of trustees upon recommendation of the organizations identified in subsection (2). For members appointed under subsection (2)(a), (b), or (c), a recommendation for appointment shall come from an organized and functioning local unit of the organization, through the organization's headquarters. For a member appointed under subsection (2)(d), a recommendation for appointment shall come from the state headquarters of the congressionally chartered veterans' organization that validates the nominated member's qualifying criteria. For members appointed under subsection (2)(e), candidates shall submit through the county or district committee the request for consideration of appointment with the required criteria validated.

(4) Each member of a county or district committee shall be a veteran.

(5) The board of trustees may remove a member of a county or district committee for misfeasance, malfeasance, or nonfeasance in office, after hearing. Missing 2 or more consecutive meetings shall be considered malfeasance and is grounds for removal.

(6) If a vacancy occurs during the term of office of a member of a county or district committee, the member's successor shall be selected from the same organization and in the same manner as the original appointment for the balance of the unexpired term.

(7) Members of a county or district committee shall serve without compensation, but shall be entitled to actual and necessary expenses incurred in attending scheduled meetings of the committee or in attending a meeting to make a determination on a grant, which expenses, together with administration expenses, shall be paid from money allocated to the county or district committee as provided in this act.

(8) The county boards of commissioners, or the board of county auditors in a county with a board of county auditors, shall provide suitable office space for county and district committees.

(9) A veteran who considers himself or herself aggrieved at a decision rendered by a county or district committee in connection with a request for assistance may appeal that decision to the board of trustees. The decision of the board of trustees on an appeal referred to it is final and binding on the veteran and the county or district committee.

History: Add. 2011, Act 282, Eff. Jan. 1, 2012
Popular Name: Veterans' Trust Fund Act



Section 35.607 Funds; distribution by state treasurer.

Sec. 7.

Funds shall be distributed to the several county treasurers by the state treasurer at the direction of the board of trustees. The funds distributed shall be credited by the county treasurer to a county veterans' trust fund and shall be disbursed by the county treasurer on vouchers drawn by the county clerk based on orders filed by the county or district committee. Allocations to district committees shall be distributed to the several county treasurers of the counties composing the district. The veterans' trust fund shall be covered by the official bond of the county treasurer.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.607 ;-- Am. 2002, Act 153, Imd. Eff. Apr. 8, 2002
Popular Name: Veterans' Trust Fund Act



Section 35.608 Veterans' committees; regulation by state board of trustees; audit.

Sec. 8.

The county and district committees shall be governed by the rules and regulations of the state board of trustees. The board of trustees, the veteran county or district committees, and the county treasurers shall be subject to audit in the same manner as provided under the accounting laws of this state for state departments and counties.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.608 ;-- Am. 2002, Act 153, Imd. Eff. Apr. 8, 2002
Popular Name: Veterans' Trust Fund Act
Admin Rule: R 35.1 et seq.; R 35.621 et seq.; R 35.631 et seq.; and R 35.651 et seq. of the Michigan Administrative Code.



Section 35.609 Obtaining or giving grant by fraud; penalty.

Sec. 9.

Any person who shall knowingly, by fraudulent representations, obtain or allow to be obtained any payment or aid herein provided for shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine of not to exceed $500.00 or imprisonment in the county jail not to exceed 6 months, or both such fine and imprisonment in the discretion of the court.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.609
Popular Name: Veterans' Trust Fund Act



Section 35.610 Appropriation.

Sec. 10.

There is hereby appropriated from the general fund of the state the sum of $50,000.00 to the board of trustees to defray expenses in carrying out the provisions of this act, to be disbursed in accordance with the accounting laws of the state.

History: 1946, 1st Ex. Sess., Act 9, Imd. Eff. Feb. 25, 1946 ;-- CL 1948, 35.610
Popular Name: Veterans' Trust Fund Act






E.R.O. No. 1995-13 EXECUTIVE REORGANIZATION ORDER (35.615 - 35.615)

Section 35.615 Transfer of powers and duties of Michigan veterans' trust fund board of trustees to department of military affairs by type I transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Veterans' Trust Fund Board of Trustees was created by Act No. 9 of the Public Acts of the First Extra Session of 1946, as amended, being Sections 35.601 et seq. of the Michigan Compiled Laws; and

WHEREAS, the Michigan Veterans' Trust Fund Board of Trustees was transferred to the Department of Management and Budget by Act No. 380 of the Public Acts of 1965, as amended, and the transferral was affirmed by Act No. 431 of the Public Acts of 1984, being Section 18.1145(3)(g) of the Michigan Compiled Laws; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Veterans' Trust Fund Board of Trustees can be more effectively carried out under the supervision and direction of the Director of the Department of Military Affairs.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the statutory authority, powers, duties, functions and responsibilities of the Michigan Veterans' Trust Fund Board of Trustees, except administrative and personnel functions, are hereby transferred to the Department of Military Affairs, by a Type I transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All administrative and personnel functions of the Michigan Veterans' Trust Fund Board of Trustees are transferred to the Director of the Department of Military Affairs.

3. Thirty (30) days after the effective date of this Order, the position of Director of the Michigan Veterans' Trust Fund is transferred to the Director of the Department of Military Affairs by a Type III transfer. Thereafter, the Michigan Veterans' Trust Fund Board of Trustees may request the Director of the Department of Military Affairs to create a non-classified position of Executive Secretary of the Michigan Veterans' Trust Fund Board of Trustees.

4. The functions of rule-making, allocation of trust fund moneys, data collection and reporting shall be administered under the direction and supervision of the Director of the Department of Military Affairs.

5. The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers.

6. All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Veterans Trust Fund Board of Trustees for the activities transferred are hereby transferred to the Department of Military Affairs to the extent required to provide for the efficient and effective operation of the Michigan Veterans Trust Fund Board of Trustees.

7. The Department of Military Affairs shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

8. The Director of the Department of Military Affairs and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or obligations to be resolved by the Michigan Veterans' Trust Fund Board of Trustees.

9. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

10. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1995 E.R.O. No. 1995-13, Eff. Sept. 5, 1995






Act 192 of 1953 COUNTY DEPARTMENT OF VETERANS' AFFAIRS (35.621 - 35.624)

Section 35.621 County department of veterans' affairs; creation; administration; committee; appointment, qualifications, and terms of members; vacancies.

Sec. 1.

The county board of commissioners may create a county department of veterans' affairs. The department shall be under the administration of a committee of 3 to 5 veterans, appointed by the county board of commissioners, who shall be residents of the county and who have served honorably on active duty in the United States armed forces or who served actively in the United States armed forces in a war or received an armed forces campaign or service medal, to be appointed upon the recommendation of the posts of each chartered veterans' organization within the county. Each member appointed shall have demonstrated knowledge, skills, and experience in public service, business, or finance. If an opening on a committee of veterans occurs, the county board of commissioners shall provide notice of that opening to 1 or more newspapers within the county and to veteran service organizations within the county. Notwithstanding the provisions of any law of this state to the contrary, a member of the board of commissioners of a county shall be eligible for appointment. Members appointed by the board of commissioners shall be appointed for a term of 4 years each. However, the terms for members first appointed shall be staggered so that not more than 2 vacancies are scheduled to occur in a single year. Vacancies shall be filled in the same manner as original appointments for the unexpired terms.

History: 1953, Act 192, Eff. Oct. 2, 1953 ;-- Am. 1958, Act 156, Eff. Sept. 13, 1958 ;-- Am. 1968, Act 204, Imd. Eff. June 24, 1968 ;-- Am. 1973, Act 153, Imd. Eff. Dec. 6, 1973 ;-- Am. 1996, Act 108, Imd. Eff. Mar. 5, 1996 ;-- Am. 2004, Act 11, Imd. Eff. Feb. 26, 2004 ;-- Am. 2012, Act 235, Imd. Eff. June 29, 2012



Section 35.622 Soldiers' relief commission; abolition, transfer of powers and duties to county department of veterans' affairs.

Sec. 2.

In any county in which the board of supervisors adopts the provisions of this act, section 2 of the act creating the soldiers' relief commission created under the provisions of Act No. 214 of the Public Acts of 1899, as amended, being section 35.22 of the Compiled Laws of 1948, is hereby declared to be inoperative and the powers and duties of commission are hereby transferred to the county department of veterans' affairs created under the provisions of this act, and wherever soldiers' relief commission is used in Act No. 214 of the Public Acts of 1899, as amended, and Act No. 235 of the Public Acts of 1911, as amended, being sections 35.801 to 35.804 of the Compiled Laws of 1948, it shall mean the county department of veterans' affairs herein created.

History: 1953, Act 192, Eff. Oct. 2, 1953 ;-- Am. 1958, Act 156, Eff. Sept. 13, 1958



Section 35.623 Administrative committee of county department; selection of officers, expenses; veterans' service officer, appointment; offices.

Sec. 3.

The committee shall select a chairman and a secretary. The committee is authorized to incur such expense as shall be necessary in carrying out the provisions of this act within the budget set up by the board of supervisors. The members of the committee shall be entitled to receive the same per diem and mileage in attending meetings as members of the board of supervisors. The committee shall appoint a veterans' service officer and such other employees as shall be necessary from time to time to carry out the provisions of this act. In the selection of the veterans' service officer hereby authorized, the committee shall consult with and request the assistance of any association or council of organized veterans in such county, and any recommendation from such association or council of veterans as to the personnel to be appointed by said committee under the provisions of this act, while not binding on said committee, shall be given the greatest consideration. The board of supervisors shall furnish, equip and maintain reasonably adequate office facilities for the county department of veterans' affairs.

History: 1953, Act 192, Eff. Oct. 2, 1953



Section 35.624 County department; powers and duties.

Sec. 4.

The county department of veterans' affairs shall perform such duties and exercise such powers as shall be necessary in carrying out the provisions of this act and any and all other benefits to which veterans may be entitled as prescribed by the county department of veterans' affairs.

History: 1953, Act 192, Eff. Oct. 2, 1953






Act 4 of 1943 POST-WAR RESERVE FUND (35.651 - 35.653)

Section 35.651 Post-war reserve fund; creation, purpose.

Sec. 1.

There is hereby created a post-war reserve fund in the state treasury in the amount of $50,000,000.00 for the purpose of liquidating Michigan's obligations, after the termination of the war, to its returning service men, their widows or dependents, and said fund shall be excluded in determining any surplus or deficiency in the general fund of the state.

History: 1943, Act 4, Imd. Eff. Feb. 16, 1943 ;-- Am. 1945, Act 46, Imd. Eff. Mar. 15, 1945 ;-- CL 1948, 35.651



Section 35.652 Reserve fund; transfer of funds from general fund.

Sec. 2.

For the purpose of this act, the state administrative board is hereby authorized and directed to take action for the immediate transfer from the general fund of the state the sum of $20,000,000.00 to the post-war reserve fund, and it is hereby made the duty of the state treasurer to make such transfer. The state administrative board and the state treasurer are hereby further directed to transfer from the general fund to the post-war reserve fund accruing surplus revenues as promptly as accruing unappropriated revenues shall warrant, until the additional transfers shall bring the post-war reserve fund up to a total of $50,000,000.00.

History: 1943, Act 4, Imd. Eff. Feb. 16, 1943 ;-- CL 1948, 35.652



Section 35.653 Reserve fund; appropriations and disbursements.

Sec. 3.

Appropriations or disbursements from the post-war reserve fund provided for in this act may be made from time to time as authorized by the legislature in regular or special session.

History: 1943, Act 4, Imd. Eff. Feb. 16, 1943 ;-- CL 1948, 35.653






Act 45 of 1944 (1st Ex. Sess.) VETERANS' RESERVE FUND (35.661 - 35.662)

Section 35.661 Veterans' reserve fund; creation, appropriation from general fund.

Sec. 1.

There is hereby created in the state treasury a special fund to be known as the veterans' reserve fund of $1,000,000.00. There is hereby appropriated from the general fund the sum of $1,000,000.00 in the establishment of said fund.

History: 1944, 1st Ex. Sess., Act 45, Imd. Eff. Mar. 4, 1944 ;-- CL 1948, 35.661



Section 35.662 Veterans' reserve fund; expenditures, supervision by state administrative board.

Sec. 2.

Said veterans' reserve fund shall be expended under the supervision and direction of the state administrative board to provide for the hospitalization, medical treatment, education and such emergency care and assistance as may be found necessary during the war period for the returning veterans of Michigan. Such appropriation shall be expended as provided in the accounting laws of the state.

History: 1944, 1st Ex. Sess., Act 45, Imd. Eff. Mar. 4, 1944 ;-- CL 1948, 35.662






Act 235 of 1911 FUNERAL EXPENSES OF VETERANS (35.801 - 35.804)

Section 35.801 Veterans' burial expenses; limitation; payment by county; amount; application; definitions.

Sec. 1.

(1) Except as otherwise provided under subsection (2), if a veteran as defined in section 1 of 1965 PA 190, MCL 35.61, who is discharged under honorable conditions after serving not less than 90 days of active service, or who is discharged under honorable conditions after serving less than 90 days of active service because of a service-connected disability, or the spouse or surviving spouse of a veteran described in this subsection dies possessed of an estate, both real and personal, not exceeding the sum of $25,000.00, over and above all encumbrances and was a resident of this state at the time of death and a resident of this state for a period of 6 months before entering the service or for a period of 3 years immediately before death, the county board of commissioners or the board of county auditors, upon application by the executor or administrator of the estate of the deceased person, or by the person who incurred or advanced expenses in connection with the burial of the honorably discharged member of the armed forces, or the spouse of the honorably discharged member of the armed forces, shall pay to the estate of the deceased person, or to the person who incurred or advanced the burial expense, the sum of $300.00. If the investigation provided for in section 2 shows that the deceased did not leave a dependent surviving, but did leave an estate sufficient to meet lawful claims, including burial expenses, then the county board of commissioners or the board of county auditors shall not pay the expenses. The application shall be submitted within 2 years after the date of death of the deceased person.

(2) Beginning February 7, 2004, the estate limit provided for under subsection (1) shall be $40,000.00. This subsection does not apply to a county if the county board of commissioners passes a resolution by majority vote that exempts the county from the requirements of this subsection.

(3) If a county makes an election under subsection (2), the county shall file a copy of the resolution with the department of technology, management, and budget. The department of technology, management, and budget shall report not less than annually to the legislature which counties, if any, have made an election under subsection (2).

(4) As used in this act, "service" means service in the armed forces of the United States during a period of war as described in 38 CFR 3.2, except that for purposes of this subsection, "period of war" for the Vietnam era means the following:

(a) February 28, 1961 through May 7, 1975 for a veteran who served during that period.

(b) On or after January 31, 1955 in an area of hazardous duty for which the veteran received an Armed Forces Expeditionary Medal or Vietnam Service Medal.

(5) As used in this section:

(a) "Estate" means the ownership of real or personal property at the time of death, the title to which was held either in the sole name of the decedent or by the entireties, tenancy in common, or joint tenancy with the spouse, child, or parent of the decedent, but does not include real property owned by the decedent as the homestead of the decedent.

(b) "Homestead" means a dwelling or a unit in a multiple unit dwelling and includes a mobile home or trailer coach.

History: 1911, Act 235, Eff. Aug. 1, 1911 ;-- CL 1915, 1057 ;-- Am. 1919, Act 165, Eff. Aug. 14, 1919 ;-- Am. 1921, Act 125, Eff. Aug. 18, 1921 ;-- CL 1929, 927 ;-- Am. 1943, Act 122, Imd. Eff. Apr. 13, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 24, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.801 ;-- Am. 1952, Act 121, Eff. Sept. 18, 1952 ;-- Am. 1955, Act 94, Eff. Oct. 14, 1955 ;-- Am. 1959, Act 235, Eff. Mar. 19, 1960 ;-- Am. 1968, Act 322, Imd. Eff. July 3, 1968 ;-- Am. 1969, Act 52, Imd. Eff. July 21, 1969 ;-- Am. 1973, Act 158, Eff. Mar. 29, 1974 ;-- Am. 1974, Act 99, Imd. Eff. May 14, 1974 ;-- Am. 1976, Act 186, Imd. Eff. July 8, 1976 ;-- Am. 1978, Act 374, Imd. Eff. July 27, 1978 ;-- Am. 2003, Act 290, Eff. Feb. 7, 2004 ;-- Am. 2016, Act 216, Eff. Sept. 20, 2016
Former Law: See Act 170 of 1885, being CL 1897, §§ 1693 to 1696, which was repealed by Act 242 of 1899. Act 242 of 1899 was repealed by Act 39 of 1905, which was amended by Act 163 of 1907. Act 252 of 1909 expressly repealed Act 39 of 1905. Act 252 of 1909 was repealed by section 5 of this act.



Section 35.802 Soldiers' relief commission; investigation of application for reimbursement, compensation.

Sec. 2.

It shall be the duty of the members of the soldiers' relief commission of each county, whenever application is made for reimbursement by the county for such funeral expenses paid or advanced, or incurred for the burial of such deceased person, to make an investigation of such claim and report their action to the clerk of the board of supervisors of the county, or to the clerk of the board of county auditors as the case may be, in all cases setting forth all the facts, together with the name, rank and command to which such soldier, sailor, marine, nurse or member of the women's auxiliary belonged, and in case of such wife or widow, the rank and command to which her husband or deceased husband belonged, the name and service rendered as such army nurse, the date of his or her death, place where buried, and his or her residence and occupation while living. They shall require such person or persons who paid, advanced or incurred such burial expenses for such deceased person to furnish the board of supervisors, or board of county auditors in counties having a board of county auditors, with a sworn itemized statement of the expense incurred in the burial of the deceased person mentioned in the application. The members of the commission, except where they are paid a salary, shall receive from the county the sum of $2.00 per day for the time actually and necessarily employed by them in the performance of their duties.

History: 1911, Act 235, Eff. Aug. 1, 1911 ;-- CL 1915, 1058 ;-- CL 1929, 928 ;-- Am. 1943, Act 122, Imd. Eff. Apr. 13, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 24, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 35.802



Section 35.803 Duties of county clerk; record of application and reimbursement; headstones.

Sec. 3.

It shall be the duty of the clerk of the board of supervisors or board of county auditors as the case may be upon receiving the report and statement of expenses provided for in the preceding section, to transcribe in a book kept for that purpose all the facts contained in said report respecting such deceased soldier, sailor or marine, or the deceased wife or widow of the same, or such deceased army nurse, and to report such application and statement to the board of supervisors or the board of county auditors, as the case may be, at the next meeting thereof. It shall be the further duty of said clerk upon the death and burial of any such soldier, sailor or marine, and upon request therefor, to make application to the proper authorities under the government of the United States for a suitable headstone as is now or may hereafter be provided by act of congress, and to cause the same to be placed at the head of the grave of such deceased soldier, sailor or marine. And also, to cause a suitable headstone to be placed at the head of the grave of the deceased wife or widow of such soldier, sailor or marine or army nurse if the same shall now or hereafter be provided by act of congress.

History: 1911, Act 235, Eff. Aug. 1, 1911 ;-- CL 1915, 1059 ;-- CL 1929, 929 ;-- CL 1948, 35.803



Section 35.804 Veterans' funeral expenses; payment by county.

Sec. 4.

All expenses incurred in such burial as provided in this act, shall be audited and paid by the board of supervisors, or board of county auditors in counties having a board of county auditors, the same as other legal charges against the county.

History: 1911, Act 235, Eff. Aug. 1, 1911 ;-- CL 1915, 1060 ;-- CL 1929, 930 ;-- CL 1948, 35.804






Act 33 of 1887 CEMETERY LOTS FOR CIVIL WAR VETERANS (35.811 - 35.812)



Act 45 of 1873 CEMETERY LOTS FOR CIVIL WAR VETERANS (35.822 - 35.822)



Act 63 of 1915 MARKERS FOR VETERANS' GRAVES (35.831 - 35.833)

Section 35.831 Flag holders and United States flag for veterans' graves in cemetery belonging to city, village, municipality, or township; petition; expense; purpose; assembly or manufacture within this state or elsewhere in United States; purchase; noncompliance as civil infraction.

Sec. 1.

(1) The legislative body of a city, village, municipality, or township in this state, upon the petition of a local recognized veterans' organization, an affiliate of a recognized veterans' organization, or 5 eligible voters of the city, village, municipality, or township, shall procure for and furnish to the petitioners, at the expense of the city, village, municipality, or township, a suitable flag holder and United States flag for the grave of each veteran who served in the armed forces of the United States and who is buried within the limits of a public or private cemetery located within the city, village, municipality, or township. The requirement to provide a suitable flag holder and United States flag for private cemeteries does not apply in the fiscal year in which an initial request for a suitable flag holder and United States flag exceeds 50 graves within a particular township, but would apply in the immediately succeeding fiscal year in that township.

(2) A flag holder and United States flag shall be placed on the grave of a veteran for the purpose of marking and designating the grave for memorial purposes.

(3) A city, village, municipality, or township shall not purchase flag holders or United States flags assembled or manufactured outside of the United States if competitively priced and of comparable quality flag holders or United States flags made in this state or elsewhere in the United States are available. If a city, village, municipality, or township purchases flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, that city, village, municipality, or township shall post on a website maintained by that city, village, municipality, or township notification that the city, village, municipality, or township purchased flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that city, village, municipality, or township shall also post on that website the country of origin of the flag holders or United States flags purchased. If a city, village, municipality, or township purchases flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that city, village, municipality, or township does not maintain a website, that city, village, municipality, or township shall post at its principal office and any other locations considered appropriate by that city, village, municipality, or township notification that the city, village, municipality, or township purchased flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that city, village, municipality, or township shall also post at its principal office and any other locations considered appropriate by that city, village, municipality, or township the country of origin of the flag holders or United States flags purchased. If a city, village, municipality, or township does not comply with this subsection, that city, village, municipality, or township is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $500.00. As used in this subsection, "United States" includes territories of the United States and the District of Columbia.

History: 1915, Act 63, Imd. Eff. Apr. 20, 1915 ;-- CL 1915, 1062 ;-- CL 1929, 936 ;-- CL 1948, 35.831 ;-- Am. 1979, Act 142, Imd. Eff. Nov. 8, 1979 ;-- Am. 1988, Act 263, Imd. Eff. July 15, 1988 ;-- Am. 2005, Act 26, Imd. Eff. May 23, 2005 ;-- Am. 2006, Act 627, Imd. Eff. Jan. 3, 2007 ;-- Am. 2014, Act 19, Eff. May 26, 2014



Section 35.831a Flag holder and United States flag; procurement by county; expense; purpose; assembly or manufacture within this state or elsewhere in United States; noncompliance as civil infraction.

Sec. 1a.

(1) The legislative body of a county in this state, upon petition of a local recognized veterans' organization, or a local affiliate of a recognized veterans' organization, or of 5 eligible voters of the county, may procure for and furnish to the petitioners, at the expense of the county, a suitable flag holder and United States flag for the grave of each veteran who served in the armed forces of the United States and who is buried in any public or private cemetery located within the limits of the county.

(2) A flag holder and United States flag shall be placed on the grave of a veteran for the purpose of marking and designating the grave for memorial purposes.

(3) A county shall not purchase flag holders or United States flags assembled or manufactured outside of the United States if competitively priced and of comparable quality flag holders or United States flags made in this state or elsewhere in the United States are available. If a county purchases flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, that county shall post on a website maintained by that county notification that the county purchased flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that county shall also post on that website the country of origin of the flag holders or United States flags purchased. If a county purchases flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that county does not maintain a website, that county shall post at its principal office and any other locations considered appropriate by that county notification that the county purchased flag holders or United States flags assembled or manufactured outside of the United States because competitively priced and comparable quality flag holders or United States flags made in this state or elsewhere in the United States were not available, and that county shall also post at its principal office and any other locations considered appropriate by that county the country of origin of the flag holders or United States flags purchased. If a county does not comply with this subsection, that county is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $500.00. As used in this subsection, "United States" includes territories of the United States and the District of Columbia.

History: Add. 2005, Act 27, Imd. Eff. May 23, 2005 ;-- Am. 2006, Act 627, Imd. Eff. Jan. 3, 2007 ;-- Am. 2014, Act 19, Eff. May 26, 2014



Section 35.832 Contents of petition.

Sec. 2.

In a petition to the legislative body of a city, village, or township, the petitioners shall set forth the name of the airman, soldier, sailor, and marine whose grave has not been appropriately marked as contemplated in this act, together with the number of the graves at the time of petitioning, and the cemetery where the graves are located.

History: 1915, Act 63, Imd. Eff. Apr. 20, 1915 ;-- CL 1915, 1063 ;-- CL 1929, 937 ;-- CL 1948, 35.832 ;-- Am. 1979, Act 142, Imd. Eff. Nov. 8, 1979



Section 35.832a United States flags for veterans' graves in privately owned cemetery; request; expense.

Sec. 2a.

(1) A privately owned cemetery, upon the request of a family member of a veteran of the armed forces of the United States who is buried within the cemetery, shall provide a suitable United States flag not larger than 12 inches by 18 inches, at the cemetery's expense, for the grave of the veteran. The cemetery shall be responsible for the cost and maintenance of the United States flag.

(2) A privately owned cemetery shall provide the United States flags required under subsection (1) for placement during Memorial day, the fourth of July, and Veterans day, and may, but shall not be required to, provide the United States flags during any other times of the year.

(3) A request to a privately owned cemetery under this section shall include the location of the grave of the veteran for whom a United States flag is to be provided. The family member who makes the request is responsible for placing the United States flag on the grave of the veteran, and may supply and use, at his or her own expense, a suitable flag holder. The privately owned cemetery is not responsible for placing the United States flag or flag holder on the grave of the veteran. The privately owned cemetery may remove the flag and flag holder if they are not removed by the family member who made the request.

(4) In the case of a mausoleum or other burial chamber containing the graves of more than 1 veteran, a privately owned cemetery need only supply 1 United States flag for placement at the mausoleum or burial chamber to memorialize all of those veterans' graves.

History: Add. 1988, Act 263, Imd. Eff. July 15, 1988



Section 35.833 Taking down, destroying, defacing, carrying away, or possessing flag holder or flag as misdemeanor; penalty.

Sec. 3.

A person who willfully takes down, destroys, defaces, or carries away or possesses a flag holder or other design or memorial flag placed at a grave for memorial purposes without authority from the owner of the cemetery or the person causing the flag holder or other design or memorial flag to be placed in the cemetery or at the grave is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not less than $5.00 or more than $500.00, or both.

History: 1915, Act 63, Imd. Eff. Apr. 20, 1915 ;-- CL 1915, 1064 ;-- CL 1929, 938 ;-- CL 1948, 35.833 ;-- Am. 1979, Act 142, Imd. Eff. Nov. 8, 1979 ;-- Am. 1996, Act 281, Imd. Eff. June 17, 1996






Act 248 of 1929 DISINTERMENT OF REMAINS OF WAR VETERANS (35.841 - 35.844)

Section 35.841 Disinterment of bodies; jurisdiction of circuit court in chancery.

Sec. 1.

Whenever it shall be desired to disinter and remove the remains of any United States soldier, sailor or marine for the purpose of re-interring such remains in any cemetery or burial place or section of any cemetery or burial place set aside exclusively for the graves of such United States soldiers, sailors or marines, or whenever it is desired to disinter and remove the remains of any such United States soldier, sailor or marine from one grave to another in the same cemetery or burial place, when the purpose of such removal is to collect in 1 common section or plot the graves of United States soldiers, sailors or marines exclusively, the circuit court in chancery for the county in which such soldier, sailor or marine is buried shall have authority to enter a decree directing such disinterment and removal.

History: 1929, Act 248, Eff. Aug. 28, 1929 ;-- CL 1929, 932 ;-- CL 1948, 35.841



Section 35.842 Petition for disinterment; contents, filing; order to show cause; hearing, decree; consent of next of kin.

Sec. 2.

No such decree shall be entered until a petition shall be filed in such court by or on behalf of the “Grand Army of the Republic”, and the “United Spanish War Veterans”, the “American Legion”, or the “Veterans of Foreign Wars”, or any encampment, post or chapter thereof, duly verified by its officers thereunto duly designated, which petition shall set forth all the facts, together with the name, rank and command to which such deceased soldier, sailor or marine belonged, the date of death, the place where buried, the names of surviving parents and surviving children, if any, and if no such parents or children survive, then the names of any other next of kin, the reasons for which the disinterment and removal of the remains of such deceased are desired, and a description of the place to which such remains are to be removed. Upon the filing of such petition the court shall enter an order directed to the surviving parents and children, if any, and if none, to the other next of kin, directing them to show cause, if they have any, on a day and date in such order to be specified, why the petition should not be granted. In the event that any such persons are minors, the court shall, upon petition of any of the parties in interest, appoint a suitable guardian ad litem, in accordance with the rules and practice of the court. At the hearing on such order to show cause the court shall proceed to hear and determine the merits of such petition and shall make such other or further investigation as it may deem necessary or advisable in the interests of justice and equity, and may thereupon render such decree in the premises as it shall deem appropriate: Provided, however, That no such decree or decrees shall be made in the case where such body is buried in a private lot or crypt unless the written consent of next of kin shall be filed with the court prior to making such decree.

History: 1929, Act 248, Eff. Aug. 28, 1929 ;-- CL 1929, 933 ;-- CL 1948, 35.842



Section 35.843 Order to show cause for disinterment; service by publication to next of kin; court orders.

Sec. 3.

In all proceedings brought under the provisions of this act, if it shall appear by affidavit that any parent, child or other next of kin of such deceased resides without the jurisdiction of the court, or if it is not known whether any such person is living or dead or where he may reside, substituted service by publication may be made as authorized by law, and the rules of the court. In all cases the court shall make such order or orders as may be necessary to preserve and protect the rights of all surviving kin of such deceased soldier, sailor or marine.

History: 1929, Act 248, Eff. Aug. 28, 1929 ;-- CL 1929, 934 ;-- CL 1948, 35.843



Section 35.844 Decree authorizing disinterment; provisions, filing of certified copy; burial records, correction.

Sec. 4.

Every decree authorizing the disinterment and removal of any such remains shall provide that the same shall be done under the supervision of the proper health officers or other local officers, who may be charged with such duty by law. It shall be the duty of the organization petitioning for such removal to cause to be changed and corrected forthwith all burial records of such deceased, of which it may have or be reasonably charged with knowledge, and any decree of removal shall so provide. A certified copy of such decree shall be filed with the sexton or person in charge of any such cemetery to which and from which any such body is removed, and it is hereby made the duty of such sexton or person in charge of any such cemetery to correct all records in his control in accordance therewith.

History: 1929, Act 248, Eff. Aug. 28, 1929 ;-- CL 1929, 935 ;-- CL 1948, 35.844






Act 130 of 1889 MONUMENTAL BUILDINGS (35.851 - 35.854)

Section 35.851 Veterans' memorials and monumental buildings; joint construction by municipalities.

Sec. 1.

Whenever any township, incorporated village, city, or county, in which a veterans' memorial or monumental building or structure is proposed to be erected, desires to erect or to unite with another township or townships, village or villages, city or cities and county or counties in the erection of such veterans' memorial building or structure, each such county, township, village or city shall have the right to aid and assist in the construction and building of the same to the same extent as though such building or structure was to be used solely for such township, village and city or county purposes, and each such township, village, city or county shall have power, and they are hereby authorized to contract with each other and thereby determine the proportions that each said township, village, city or county shall pay towards the construction of said building or structure, the architecture and arrangement of the same, and the separate portions respectively, which shall be occupied or used by the respective parties to such contract. The erection of a veterans' memorial or monumental building or structure is hereby declared to be a township, village, city or county purpose.

History: 1889, Act 130, Eff. Oct. 2, 1889 ;-- How. 993g ;-- CL 1897, 1700 ;-- CL 1915, 1066 ;-- CL 1929, 940 ;-- CL 1948, 35.851 ;-- Am. 1959, Act 104, Imd. Eff. July 8, 1959



Section 35.852 Veterans' memorials; municipal building committee, appointment, powers and duties, tenure.

Sec. 2.

For the purpose of carrying the same into effect, each said township, village, city or county is authorized to appoint by its township board, village trustees or common council of any such city, or board of supervisors of any such county, a board of 3 trustees, who shall constitute the building committee in behalf of said township, village, city or county, under the supervision of the township board, village trustees, common council or board of supervisors appointing them, and who shall have power under such supervision to make the contracts hereinbefore specified, and oversee, on the part of such township, village, city or county, the work of constructing such building or structure, and who shall audit and sign all vouchers on the account of the same. Until such time as such board is appointed, the governing body of each municipal corporation may perform such functions. All board members shall serve at the pleasure of the appointing governing body.

History: 1889, Act 130, Eff. Oct. 2, 1889 ;-- How. 993h ;-- CL 1897, 1701 ;-- CL 1915, 1067 ;-- CL 1929, 941 ;-- CL 1948, 35.852 ;-- Am. 1959, Act 104, Imd. Eff. July 8, 1959



Section 35.853 Veterans' memorials; raising building funds.

Sec. 3.

Each township, village, city or county so erecting or so uniting in the erection of any such building or structure may raise the funds necessary for the same in the same manner and to the same extent as is now provided by law for the building of municipal buildings.

History: 1889, Act 130, Eff. Oct. 2, 1889 ;-- How. 993i ;-- CL 1897, 1702 ;-- CL 1915, 1068 ;-- CL 1929, 942 ;-- CL 1948, 35.853 ;-- Am. 1959, Act 104, Imd. Eff. July 8, 1959



Section 35.854 Veterans' memorials; property of municipal corporation, uses; perpetual maintenance fund.

Sec. 4.

Such buildings and structures shall be and remain the property of the municipal corporations in undivided interests proportionate to the contributions made by each in the original construction cost of such building or structure. Such monumental buildings as were erected jointly by any township, village, city or county and any post or posts or the department of Michigan, of the order known as the grand army of the republic shall be forever dedicated as memorial buildings to the memory of the union soldiers of the war of the rebellion, and all relics, documents, books, papers and library belonging to any such grand army post, or which may be deposited afterwards for such purpose, shall be cared for therein by proper supervision, by the public authorities, in a proper room or rooms kept for that purpose, and which shall at all reasonable times be kept open and free to the public. In case any surviving organization of the descendants of such union soldiers become and remain an incorporated body, such incorporated organization may, at its option, and said municipal corporation is hereby authorized and required, if so desired, to permit the said incorporated organization to maintain, so far as possible, the same relations to the municipal corporation in said buildings, as the posts or department of the grand army of the republic might or could do. The amount of money contribution by any post or department of the grand army of the republic to the construction of said building, shall be and remain so long as may be necessary a perpetual fund devoted to the maintenance of such building as a memorial building.

History: 1889, Act 130, Eff. Oct. 2, 1889 ;-- How. 993j ;-- CL 1897, 1703 ;-- CL 1915, 1069 ;-- CL 1929, 943 ;-- CL 1948, 35.854 ;-- Am. 1959, Act 104, Imd. Eff. July 8, 1959






Act 50 of 1921 MEMORIALS; TOWNSHIP LANDS (35.861 - 35.865)

Section 35.861 Veterans' memorials; acquisition by township of lands therefor; use.

Sec. 1.

It shall be lawful for, and the several townships in the state of Michigan are hereby authorized and empowered to own and acquire by gift or purchase, land for the purpose of erecting thereon a suitable memorial to soldiers and sailors of any 1 or more of the wars in which the United States of America has been a participant, and to erect and own such memorial or receive the same, or money or property for the same, as a gift. Said memorial may be of such a nature as to be used, maintained and enjoyed in whole or in part as a museum, library, auditorium or for any other public use or purpose, and such land may also be used, enjoyed and improved, in whole or in part, as a park, or the memorial may take such shape or form or be of such a nature as the township board shall adopt.

History: 1921, Act 50, Eff. Aug. 18, 1921 ;-- CL 1929, 944 ;-- CL 1948, 35.861



Section 35.862 Tax levy for purchase of lands for veterans' memorial.

Sec. 2.

For the purpose of providing funds to carry out the provisions of this act, the township board of such township shall at its annual meeting, levy a sufficient tax, in addition to other taxes now authorized by law, upon the real and personal property subject to taxation in such township, and such taxes shall be collected as other taxes are collected, and when collected shall be applied to the payment of any indebtedness incurred by any township coming under the provisions of this act, and to no other purpose: Provided, That the taxes assessed, levied and collected shall not cause the limit of taxes established by law to be exceeded.

History: 1921, Act 50, Eff. Aug. 18, 1921 ;-- CL 1929, 945 ;-- CL 1948, 35.862



Section 35.863 Veterans' memorials on township lands; custody, management and control.

Sec. 3.

The custody, management and control of such memorial and all property belonging thereto or intended to be used in connection therewith, shall be vested in the township board of such township.

History: 1921, Act 50, Eff. Aug. 18, 1921 ;-- CL 1929, 946 ;-- CL 1948, 35.863



Section 35.864 Referendum on purchase of lands for veterans' memorial; petition, notice; ballot, form and contents; publication of results.

Sec. 4.

This act shall not become operative until a majority of the electors voting at any regular or special election duly called shall vote in favor of it and shall so express themselves by ballot, upon the operation or non-operation of this act within their township, when properly submitted to such electors in accordance with the following procedure: Upon the filing with the township clerk, of a petition signed by not less than 100 duly and legally qualified electors of such township praying therein for the submission of this question to the electors of their township, the township board shall thereupon meet and order the submission of the question to the electors of the township at the next regular election, which supplies ample time for proper notices and printing of ballots, or at a special election to be called for that purpose in the discretion of the township board; notices of such submission, the posting thereof, publication thereof, and contents thereof to be governed by the general laws pertaining to regular township elections. Votes on the question of the adoption of the provisions of this act shall be taken, counted and canvassed in the same manner as votes cast for candidates voted for in said regular township election. The vote upon the submission of the provisions of this act shall be by ballot in substantially the following form:

Vote on the proposition: “Shall the township erect or construct a memorial to the soldiers and sailors of all our wars at a cost of not more than $.... nor less than $....?”

(Make a cross (X) in the appropriate square below).

“Shall the township erect or construct a memorial to the soldiers and sailors of all our wars at a cost of not more than $.... nor less than $....?

Yes [ ]

No [ ].”

Ballots shall be furnished by the township board of the township in which submission of this question shall be requested by the requisite number of qualified petitioners of such township, and when voted shall be deposited in a ballot box provided for that purpose. The result of said vote shall be certified to the county clerk and by him to the board of supervisors of the county of which such township is a part, and such county clerk shall also certify the result of such vote to the secretary of state; the result of such election shall also be publicly announced at the polls after the counting of the ballots, and from that time this act will be effective in accordance with the result of such vote.

History: 1921, Act 50, Eff. Aug. 18, 1921 ;-- CL 1929, 947 ;-- CL 1948, 35.864



Section 35.865 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 5.

A petition under section 4, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 197, Eff. Mar. 23, 1999






Act 325 of 1919 MEMORIALS; CITY LANDS (35.871 - 35.873)



Act 230 of 1911 MILITARY MUSEUM AND OLD BATTLE FLAGS (35.881 - 35.883)

Section 35.881 Military museum and battle flags; location.

Sec. 1.

The military museum shall be kept in the rotunda in the capitol on the basement floor, until such time as the state provides a grand army memorial building. The battle flags shall be kept in the cases they now occupy, in the rotunda on the 1st floor of the capitol, for all time and never be taken out unless some other provisions shall be made by the legislature in reference thereto.

History: 1911, Act 230, Imd. Eff. May 1, 1911 ;-- CL 1915, 1070 ;-- CL 1929, 951 ;-- CL 1948, 35.881



Section 35.882 Military museum and battle flags; control and management.

Sec. 2.

The board of state auditors shall have full control and management of the museum and battle flags, and a committee of 3 veterans of the civil or Spanish-American war shall be appointed by the department commander, grand army of the republic, to act jointly with the board of state auditors, in soliciting relics, placing them in position and such other assistance as the board may require of them.

History: 1911, Act 230, Imd. Eff. May 1, 1911 ;-- CL 1915, 1071 ;-- CL 1929, 952 ;-- CL 1948, 35.882



Section 35.883 Relics; freight and express charges.

Sec. 3.

The board of state auditors is authorized to pay any and all freight or express on relics that it considers of value.

History: 1911, Act 230, Imd. Eff. May 1, 1911 ;-- CL 1915, 1072 ;-- CL 1929, 953 ;-- CL 1948, 35.883






Act 4 of 1947 BONUS BONDS (35.901 - 35.906)

Section 35.901 Veterans' bonds; issuance by state administrative board; interest; denominations; maturity; registration; reconversion; cancellation; execution by state treasurer; public sale; temporary bonds; proceeds to constitute veterans' military pay fund; state purchase.

Sec. 1.

The people of Michigan by constitutional amendment having authorized the state to borrow not to exceed $270,000,000.00, pledge its faith and credit and issue its serial notes or serial bonds for the purpose of paying to each person, or if deceased to the surviving husband or wife, child or children, or to the surviving dependent mother, father, person standing in loco parentis, brothers and sisters, in the order named, of any person who served in the military, naval, marine or coast guard forces of the United States, including women serving in auxiliary branches, between September 16, 1940, and June 30, 1946, who served honorably and faithfully during that period, who was a resident of this state at the time of entering the service and for a period of at least 6 months prior to entering the service, and whose service continued for more than 60 days during said period, the sum of $10.00 for each month, or major fraction of a month, of service during that period in any state of the United States, and the District of Columbia, and the sum of $15.00 for each month, or major fraction of a month, of service during that period outside any state of the United States, and the District of Columbia, but not to exceed a total payment of $500.00 to any 1 person and the payment to the surviving husband or wife, child or children, or to the surviving dependent mother, father, person standing in loco parentis, brothers and sisters, in the order named, of each person who has died or who shall hereafter die from service connected causes incurred between September 16, 1940, and June 30, 1946, a sum equal to the difference between what he or she has received and the sum of $500.00, the state administrative board is hereby authorized and directed, to borrow upon the full faith and credit of this state money in the sum of not to exceed $270,000,000.00, to issue serial bonds or serial notes of the state in a like amount, and to expend from the veterans' military pay fund created in this act a sufficient amount to cover the reasonable cost of the printing and the other expense incident to the issuance of the serial bonds or notes. The bonds shall be known as veterans' bonds and shall bear interest at a rate or rates not exceeding 2 1/2 per centum per annum, payable semi-annually, shall be in the denomination of $1,000.00 each or any multiple of that amount, shall be payable to bearer and shall mature serially in annual installments of not less than $10,800,000.00 each, beginning 1 year from their date and ending not later than 1968. The bonds may at the discretion of the state administrative board be issued at 1 time in 1 series or from time to time in 2 or more separate series with different dates of issuance for each series, and the state administrative board may from time to time determine and by resolution prescribe, the date of issue of each series, the amount of bonds to be included in the series, the maturities of the bonds so included, the maximum rate or rates of interest on the bonds so included not to exceed 2 1/2 per centum per annum, and the place or places of payment of the bonds. The bonds or any part of the bonds may be made callable prior to maturity upon the terms as may be prescribed prior to the issuance of the bonds by resolution of the state administrative board. Upon the terms and conditions as may be prescribed by resolution of the state administrative board, the bonds may be made registerable as to either principal only or as to both principal and interest or may be converted into registered bonds of the denominations as the state administrative board may authorize, which registered bonds may be reconverted into registered bonds of other denominations or reconverted into coupon bonds. All bonds so presented for conversion or reconversion or payment shall be deposited with the state treasurer, who is hereby authorized and directed forthwith to cancel by perforation and preserve the bond.

(2) The bonds shall be executed for and on behalf of the state of Michigan by the state treasurer and the secretary of state or their deputies and the seal of the state shall be affixed to the bonds by the secretary of state. Interest coupons evidencing accrued interest to the respective dates of maturity of the bonds shall bear the facsimile signature of the state treasurer. The state treasurer shall provide a bond register which shall be kept in the office of the state treasurer, in which register shall be recorded the date of each bond, its number, the person or persons to whom originally issued, and the dates of its respective maturity and cancellation.

(3) The bonds authorized in this act to be issued shall be sold by the state administrative board, at not less than par and accrued interest. The sale or sales shall be public sales held from time to time at the discretion of said state administrative board after notice by publication at least 7 days before each sale, in a publication printed in the English language and circulated in the state of Michigan, which carries as a part of its regular service, notices of the sale of municipal bonds. The bonds sold at each sale shall be awarded to the bidder whose bid in the opinion of the state administrative board would result in the lowest interest cost to the state. The state administrative board shall have the right to reject any or all bids.

(4) Pending the execution and delivery of the veterans' bonds, there are hereby authorized to be executed and delivered temporary bonds which upon the execution of the veterans' bonds shall be exchangeable for veterans' bonds of like date, tenor, denomination, interest rate and maturity. The temporary bonds shall be printed from type, on steel engraved borders, shall be numbered T1 consecutively upwards, starting with the temporary bonds of earliest maturity, shall be signed and sealed in the same manner as the definitive veterans' bonds, and shall be issued with not more than 2 interest coupons attached to them.

(5) The temporary bonds may be registered in the names of the respective holders on books kept by the state treasurer, as to both principal and interest, but not as to principal alone, the registration being noted by the state treasurer, on any bond so registered, in the registration blank to be printed on the back of the bond, after which no transfer shall be valid unless made on said books at the request of the registered holder of the bond or attorney duly authorized, and similarly noted in the registration blank, but any such temporary bond so registered may be discharged from registration by being transferred to bearer, after which it shall be transferable by delivery, and it may be again registered as before.

(6) In case any temporary bond shall be mutilated, the holder of the bond may obtain a duplicate temporary bond in the same manner and under the same terms as provided for the obtaining of duplicate definitive veterans' bonds.

(7) Except as otherwise specifically provided in this section, all the terms and conditions for the issuance of, and covenants for the security of the holders of, the veterans' bonds, shall apply to such temporary bonds.

(8) The proceeds of the sale of bonds shall be deposited in the state treasury, and shall constitute a fund to be known as “The veterans' military pay fund,” hereby created in the state treasury as a special trust fund, and shall be paid out in no other manner or for any other purpose than provided by law: Provided, That if at any time it shall appear to the finance and budget committee of the state administrative board that there is money in the veterans' military pay fund that will not be needed for the payment of veterans' claims under the terms and provisions of the veterans' military pay act, 1947 PA 12, MCL 35.921 to 35.932, the committee may authorize the state treasurer to purchase Michigan veterans' bonds upon the open market and cancel the bonds if the bonds may be purchased at par or below, and may authorize the state treasurer to cancel any Michigan veterans' bonds theretofore purchased and then contained in said veterans' military pay fund, or said committee may transfer such funds to the veterans' bond redemption fund provided for in this act.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- Am. 1948, Ex. Sess., Act 3, Imd. Eff. Apr. 22, 1948 ;-- CL 1948, 35.901 ;-- Am. 2002, Act 172, Imd. Eff. Apr. 23, 2002



Section 35.901a Veterans' bonds; use of proceeds, provisions applicable.

Sec. 1a.

The proceeds of the bond issue authorized under the provisions of this act shall also be used to pay to the surviving husband or wife, child or children, or to the surviving mother or father, or surviving dependent person standing in loco parentis, dependent brothers and dependent sisters, in the order named, of any person who has heretofore died or who shall hereafter die from service connected causes and who served in the military, naval, marine or coast guard forces of the United States, including women serving in auxiliary branches thereof, between June 27, 1950, and the termination of the state of national emergency, which state of national emergency was proclaimed on December 16, 1950, who served honorably and faithfully therein during such period, who was a resident of this state at the time of entering such service and for a period of at least 6 months prior to entering therein, the sum of $500.00: Provided, That the termination of the national emergency for the purpose of this section shall be determined by act of the legislature of this state, and the liability of the state for the purposes herein set forth shall not exceed the total amount that may be borrowed under the provisions of this act: Provided further, That payments made under the authority of this section shall be made pursuant to all applicable provisions of Act No. 12 of the Public Acts of 1947, as amended, but only as herein authorized.

History: Add. 1951, Act 121, Imd. Eff. June 1, 1951



Section 35.902 Veterans' bonds; appropriation for payment of principal and interest; redemption fund; surplus; expenses.

Sec. 2.

For the prompt payment of the principal and interest upon each bond issued under this act, the proceeds of a tax to be levied as provided in section 23 of article 10 of the state constitution and the faith and credit of the state are pledged, and there is hereby appropriated each year during the life of these bonds, from the general fund, the sum, which the amount of the principal and interest payments for each year may exceed the proceeds of such tax: Provided, That for the fiscal year ending June 30, 1957, such appropriation shall be the sum by which the amount of the principal and interest payments for such year exceeds the remaining balance of cash and United States securities in the veterans' military pay fund at June 30, 1957, which is hereby transferred to the veterans' bond redemption fund. Any veterans' military pay fund bonds purchased by the veterans' military pay fund and which are a part of the investments of this fund are hereby cancelled.

There is hereby created in the state treasury a special fund to be known as “The veterans' bond redemption fund” in which shall be deposited all tax receipts and other sums of money appropriated and authorized to be deposited therein by the legislature.

On the effective date of this act, the amount by which the assets exceed the liabilities in the veterans' bond redemption fund shall be transferred to the general fund of the state.

The expenses of administration of this act, including paying agent fees, shall be paid from the general fund in accordance with the accounting laws of the state and there is hereby appropriated annually from the general fund an amount sufficient to pay such expenses and fees.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- CL 1948, 35.902 ;-- Am. 1953, Act 28, Imd. Eff. Apr. 10, 1953 ;-- Am. 1957, Act 175, Imd. Eff. June 4, 1957 ;-- Am. 1958, Act 18, Imd. Eff. Mar. 21, 1958



Section 35.903 Serial notes; issuance by state administrative board; maturity, redemption, interest, sale, denominations; proceeds credited to veterans' military pay fund.

Sec. 3.

To provide immediate funds, prior to the sale of the heretofore authorized bonds, for the payment to persons who served in the military, naval, marine or coast guard forces of the United States, including women serving in auxiliary branches thereof, between September 16, 1940, and June 30, 1946, or to their next of kin or estates, the state administrative board is hereby authorized and empowered, on behalf of the state of Michigan to borrow, from time to time, upon the full faith and credit of this state such sums of money, not exceeding $270,000,000.00, as may be necessary therefor. As evidence of such loan or loans the state administrative board may by resolution direct and cause to be issued serial notes of the state of Michigan, and to renew the same: Provided, however, That all such serial notes shall mature within 3 years after the effective date of this act. Such notes or any renewals thereof shall be made redeemable at the option of the state administrative board upon any interest payment date. They shall bear semi-annual interest at such a rate as may be prescribed by the state administrative board, not exceeding 1 1/2 per centum per annum and shall be in the form prescribed by the state administrative board. They shall be offered for sale at such times and in such manner as said board may direct. Every sale of serial notes shall be made at the best price obtainable; and in no case shall they be sold for less than par and accrued interest. Such notes shall be signed by the state treasurer and the secretary of state, or their deputies, and shall be issued in denominations of not less than $5,000.00 each. The proceeds of the sale of serial notes shall be credited to “The veterans' military pay fund” in the state treasury, and shall be paid out in no other manner for any other purpose than provided by law. The principal of serial notes shall be payable out of “The veterans' military pay fund,” and the interest thereon shall be payable from “The veterans' bond redemption fund,” or if such funds are insufficient to meet these payments, such principal and interest shall be payable from the general fund of the state, and any amounts necessary to meet the principal of and interest upon the serial notes issued hereunder are hereby appropriated from the general fund.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- CL 1948, 35.903



Section 35.904 Serial bonds and notes; exemption from taxation.

Sec. 4.

All serial bonds and serial notes issued under the provisions of this act, and interest thereon, shall be exempt from all taxation by the state or by any municipality or political subdivision thereof.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- CL 1948, 35.904



Section 35.905 Serial bonds and notes; mutilation, replacement.

Sec. 5.

In case any bond or note issued under the provisions of this act shall become mutilated the state administrative board may, upon such terms and conditions as it may prescribe, provide for the issuance of a new bond or note with like terms, in exchange and substitution therefor. Such new bond or note shall be executed in the manner herein provided.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- CL 1948, 35.905



Section 35.906 Declaration of immediate necessity of act.

Sec. 6.

An emergency existing for the reasons, among others, that it is necessary immediately to relieve distress among veterans and their dependents and to enable the state to borrow money for that purpose at the lowest possible interest cost, this act is declared to be necessary for the preservation of the public peace, health and safety.

History: 1947, Act 4, Imd. Eff. Feb. 6, 1947 ;-- CL 1948, 35.906






Act 12 of 1947 VETERANS' MILITARY PAY ACT (35.921 - 35.932)

Section 35.921 Veterans' military pay act; short title.

Sec. 1.

This act shall be known and may be cited as the “veterans' military pay act.”

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.921



Section 35.922 Definitions.

Sec. 2.

As used in this act:

(a) "Period of service" means the period of time between September 16, 1940 and June 30, 1946 and, for purposes of former section 25 of article X of the state constitution of 1908, also means the period of time between June 27, 1950 and the termination of the state of national emergency, which state of national emergency was proclaimed on December 16, 1950.

(b) "Veteran" means an individual who meets all of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Provided honorable and faithful service for more than 60 days during his or her period of service.

(iii) Was a resident of this state at the time of entering service and for at least 6 months prior to that date.

(c) "Beneficiary" means, in relation to a deceased veteran, the surviving husband or wife, the child or children, or the surviving dependent mother, dependent father, dependent person standing in loco parentis, or dependent brothers and sisters, in the order named, which determination may be made by the probate court of the county of residence of the veteran at the time of death on petition of the adjutant general.

(d) "Honorable and faithful service" shall be such service as is evidenced by 1 or more of the following:

(i) An honorable discharge.

(ii) In the case of an officer, a certificate of service.

(iii) In the case of a veteran who has not been discharged, a certificate from appropriate service authority that his or her service was honorable and faithful.

(e) "Foreign service" means military service by a veteran during the period of service anywhere outside of any state of the United States and the District of Columbia.

(f) "Domestic service" means military service by a veteran during the period of service in 1 or more states of the United States or in the District of Columbia.

(g) "Adjutant general" means the adjutant general of this state.

(h) "Board" means the state administrative board.

(i) "Resident" means a person who meets 1 or more of the following:

(i) Was born in and lived in this state until entrance into the armed forces of the United States.

(ii) Was born in but was temporarily living outside of this state, not having abandoned residence in this state prior to entrance into the armed forces of the United States.

(iii) Was born elsewhere but had resided within this state for at least 6 months prior to entrance into military service and had prior to or during such 6 months' period met 1 or more of the following:

(A) Registered for voting in this state.

(B) Was an unemancipated minor during such period of residence while living with a parent or person standing in loco parentis who was a resident as set forth in this subparagraph or subparagraph (i) or (ii).

(C) If not registered for voting in this state, was not registered for voting in another state. However, applications filed under this act prior to March 18, 1949 that have been rejected by the adjutant general because of noncompliance with the foregoing requirement are eligible for allowance despite that noncompliance if the applicant had not voted in another state within 6 months prior to entering service and had resided in this state for at least 6 months prior to entrance into the armed forces of the United States. Information appearing on the discharge of the veteran that shows "permanent address for mailing purposes", "address from which employment will be sought", and "home address at time of entry into service", in another state, shall not necessarily be construed to mean that the veteran intended to abandon his or her residence in this state for the purpose of this act.

(iv) In all other cases than those outlined under subparagraph (i), (ii), or (iii), complies with the residence requirements set forth in former section 23[a] of article X of the state constitution of 1908 in accordance with the rules and regulations of the board.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.922 ;-- Am. 1949, Act 270, Imd. Eff. June 7, 1949 ;-- Am. 1951, Act 122, Imd. Eff. June 1, 1951 ;-- Am. 2016, Act 200, Eff. Sept. 20, 2016



Section 35.923 Payment to veteran; maximum for domestic and foreign service.

Sec. 3.

Each veteran shall be paid for domestic service $10.00 for each month or major fraction thereof and shall be paid for foreign service $15.00 for each month or major fraction thereof. If the veteran be deceased, payment shall be made to the beneficiary. No payment made under this section on account of any 1 veteran shall exceed $500.00.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.923



Section 35.924 Payment to beneficiary of deceased veteran; maximum.

Sec. 4.

There shall be paid on application to the beneficiary of each veteran heretofore or hereafter deceased from service connected causes arising during the period of service a sum equal to the difference between any payments received by the veteran or his beneficiary under section 3 and the sum of $500.00. In the event the veteran or his beneficiary has not received payment under section 3 the entire sum of $500.00 shall be paid to the beneficiary.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.924



Section 35.924a Payment to parents of deceased veteran; maximum, appropriation.

Sec. 4a.

There shall be paid on application of the mother and father, or the surviving parent, of each veteran heretofore or hereafter deceased from service connected causes arising during the period of service a sum equal to the difference between any payments received by the veteran or his beneficiary under section 3 and the sum of $500.00. In the event the veteran or his beneficiary has not received payment under section 3, the entire sum of $500.00 shall be paid to the mother and father, or the surviving parent. Any person or persons claiming payment under this section shall not be required to prove dependency. There is hereby appropriated from the general fund of the state the sum of $200,000.00, to be credited to the veterans' military pay fund, to pay benefits under the provisions of this section.

History: Add. 1947, Act 330, Imd. Eff. July 2, 1947 ;-- CL 1948, 35.924a



Section 35.924b Construction of act; payments.

Sec. 4b.

All payments made pursuant to the provisions of section 25, article 10 of the constitution of this state shall be made in accordance with all applicable provisions of this act, but this act shall in no way be construed as authorizing any payments to persons with respect to military service between June 27, 1950, and the termination of the state of national emergency, other than to those persons entitled to payments under said provisions of section 25, article 10 of the constitution.

History: Add. 1951, Act 122, Imd. Eff. June 1, 1951



Section 35.925 Application for payment by veteran or beneficiary; requirements, evidence of service.

Sec. 5.

Each veteran or his beneficiary entitled to payment shall make application to the adjutant general upon such form as may be prescribed by him: Provided, That if the veteran be incompetent or his beneficiary be incompetent or a minor application shall be made by his guardian. Each application shall be accompanied by a certified copy of honorable discharge as defined in section 2, or by such evidence of honest and faithful service during the period of service as shall be prescribed by said adjutant general. Each application shall be subscribed and sworn to by the applicant before witnesses in such manner as shall be prescribed by the adjutant general: Provided, That the adjutant general shall provide by regulation for an endorsement on the evidence of service required in section 2d that application for payment has been made.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.925



Section 35.926 Veterans' military pay fund; creation, payment procedure; nonassignability of claims; rejection of claim, notice, appeal; exemptions; expenses of court; review of claims denied prior to act.

Sec. 6.

Upon submission to him of satisfactory proof that the applicant is entitled to payment under this act, the adjutant general shall compute the amount of payment due the applicant, make a record thereof, and transmit the claim for payment in accordance with the accounting laws of the state. Payment shall be made from the veterans' military pay fund, hereby appropriated for such purpose, except that after June 30, 1957, payments authorized by sections 4 and 4a of this act shall be paid from the state general fund. The amount necessary is hereby appropriated from any unappropriated balance in the state general fund: Provided, That no claim for payment under this act shall be assignable, or subject to garnishment, attachment, or levy of execution.

Whenever the proof as to eligibility for payment submitted by an applicant either with or as a part of his initial application, or pursuant to request of the adjutant general thereafter, is not satisfactory to the adjutant general he shall reject said claim.

Upon rejection of any such claim the adjutant general shall cause to be mailed to each claimant whose claim has been thus rejected, a notice of such rejection and said notice shall inform such claimant of his right to file with the adjutant general a request for appeal to the court of claims of the state of Michigan within 6 months after the mailing of such notice by the adjutant general.

Such notice shall also inform such claimant that a failure to file a request for appeal to the Michigan court of claims within the stipulated time shall render the determination of the adjutant general final without any further right of claimant to appeal from same.

The claimant shall have 6 months from the mailing by the adjutant general of a notice of rejection of such claim in which to appeal to the court of claims from such rejection, and upon failure by the claimant to file with the adjutant general a request for appeal to the court of claims within such 6 months' period the determination by the adjutant general in such claim shall be final.

Upon the filing of any such request for appeal to the Michigan court of claims, and in such event only, the adjutant general shall forthwith certify the entire record of such claim to the court of claims and shall furnish to said court any additional information in or which may thereafter come into his possession or which may be requested by said court.

This amendatory act shall not affect any claims in which the court of claims pursuant to Act No. 47 and Act No. 48 of the Public Acts of the First Extra Session of 1948, shall have sent the registered mail notice to claimant as provided in section 23a of Act No. 47 of the Public Acts of the First Extra Session of 1948, but such claims shall be carried to final conclusion by the court of claims as provided in said Act No. 47 and Act No. 48 of the Public Acts of the First Extra Session of 1948.

Such claims as may have been certified to the court of claims prior to the effective date of this act, and in which no registered mail notice has been sent by the court of claims to the claimant shall be returned to the adjutant general for processing in accordance with the provisions of this amendatory act.

Upon receipt of an order by the court of claims that a claimant whose claim has been so certified is entitled to payment and upon said order becoming final the claim shall be paid in the same manner as provided herein.

All expenses of the court of claims accruing by reason of this section and section 23a of Act No. 135 of the Public Acts of 1939, as amended, being section 691.123a of the Compiled Laws of 1948, shall be paid as expenses of administration under section 8 of this act.

In each case in which the court of claims shall enter its order allowing or denying such claim, and upon such order becoming final, the files and records therein shall be returned by the court of claims to the adjutant general to be retained by him as permanent records.

Wherever the court of claims has denied the claimant's right to military pay prior to the effective date of this amendatory act, and such claimant may be entitled to military pay under the provisions of amendments to section 2 of Act No. 12 of the Public Acts of 1947, said claimant shall be entitled to re-apply to the adjutant general by March 19, 1950.

The adjutant general shall review all cases denied by the court of claims prior to the effective date of this amendatory act and shall notify all claimants affected by the amendments to section 2 of Act No. 12 of the Public Acts of 1947 of their right to re-apply.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- Am. 1948, 1st Ex. Sess., Act 48, Imd. Eff. May 24, 1948 ;-- CL 1948, 35.926 ;-- Am. 1949, Act 270, Imd. Eff. June 7, 1949 ;-- Am. 1957, Act 171, Imd. Eff. May 29, 1957



Section 35.927 Administration of act; authority of state administrative board; claims.

Sec. 7.

The state administrative board shall have general charge and supervision over the administration of the provisions of this act; shall approve the forms of applications; shall direct the adjutant general in relation to his duties hereunder; shall fix the number of persons employed in carrying out the provisions of this act and make all necessary rules in relation to any matter prescribed by this act. The board shall have authority to determine any claim in any case where a doubt arises as to the eligibility of an applicant to receive payment and the decision of the board in such case shall be final, subject to the right of review by a court of competent jurisdiction: Provided, That the power of the board to so determine any claim shall be and is suspended until July 1, 1951.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- Am. 1948, 1st Ex. Sess., Act 48, Imd. Eff. May 24, 1948 ;-- CL 1948, 35.927



Section 35.928 Administration of act; expenses; payment; appropriation.

Sec. 8.

The expenses of the administration of this act and of 1947 PA 4, MCL 35.901 to 35.906, subsequent to the issuance of the bonds, shall be paid from the veterans' military pay fund in accordance with the accounting laws of the state. For this purpose there is hereby appropriated a sum of not to exceed $1,500,000 from said veterans' military pay fund which shall be released by the state administrative board at such time and in amounts determined and recommended by the budget director, to the adjutant general, and the state treasurer as required to carry out the provisions of this act and 1947 PA 4, MCL 35.901 to 35.906, subsequent to the issuance of the bonds.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.928 ;-- Am. 2002, Act 173, Imd. Eff. Apr. 23, 2002



Section 35.929 Application for payment; wilful falsification, penalty.

Sec. 9.

Any person who shall wilfully make a false statement in the application for benefits under the provisions of this act shall be guilty of a felony, and upon conviction thereof may be punished by confinement in southern Michigan prison for a period of not less than 1 year or more than 3 years.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.929



Section 35.930 Payments deemed gifts.

Sec. 10.

The payments herein provided for are declared by the legislature to be in the form of gifts or gratuities and shall not be deemed to be pay for services rendered.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.930



Section 35.931 Application for payment; filing, time limit, exceptions.

Sec. 11.

No application or applications for benefits under the provisions of this act shall be filed or received, with the exception of applications under section 4 of this act, on and after December 31, 1954: Provided, That a veteran who is in military service at time of application or in a military, veterans' or state hospital at time of application will be permitted to file for benefits under the provisions of this act until June 1, 1956: Provided further, That a veteran who failed to receive eligibility determination for benefits of type other than the state of Michigan until after expiration of date for filing for benefits under the provisions of Act No. 12 of the Public Acts of 1947 shall be permitted to file for benefits under the provisions of this amendatory act until June 1, 1956.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.931 ;-- Am. 1949, Act 14, Imd. Eff. Mar. 17, 1949 ;-- Am. 1951, Act 124, Imd. Eff. June 1, 1951 ;-- Am. 1953, Act 134, Imd. Eff. May 29, 1953 ;-- Am. 1954, Act 172, Eff. Aug. 13, 1954



Section 35.932 Aid from Congress; acceptance by state administrative board.

Sec. 12.

In case the Congress of the United States shall adopt measures providing for financial aid or other assistance available to the state of Michigan in the payment of the bonus under the provisions of this act, the state administrative board is hereby authorized on behalf of the state of Michigan to accept any such financial or other assistance.

History: 1947, Act 12, Imd. Eff. Mar. 19, 1947 ;-- CL 1948, 35.932






Act 3 of 1899-1900, (Ex. Sess.) SPANISH WAR VETERANS (35.951 - 35.951)



Act 163 of 1917 SPANISH WAR VETERANS (35.961 - 35.961)



Act 8 of 1955 KOREAN VETERANS' MILITARY PAY FUND ACT OF 1955 (35.971 - 35.984)

Section 35.971 Korean veterans' military pay fund act of 1955; short title.

Sec. 1.

This act shall be known and may be cited as the “Korean veterans' military pay fund act of 1955.”

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.972 Definitions.

Sec. 2.

As used in this act:

(a) "Period of service" means the period of time between June 27, 1950 and December 31, 1953.

(b) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Has served honorably and faithfully for more than 60 days in the military, naval, marine or coast guard forces of the United States, at any time during the period of service, and who was a resident of this state at the time of entering such service or on June 27, 1950, and for at least 6 months immediately prior to that date, and who has not applied for and received similar payments from another state.

(c) "Beneficiary" means, in relation to a deceased veteran, the surviving husband or wife, child or children, or the surviving mother, father, person standing in loco parentis, brothers and sisters, in the order named, which determination may be made by the probate court of the county of residence of the veteran at the time of death on petition of the adjutant general.

(d) "Honorable and faithful service" shall be such service as is evidenced by (1) an honorable discharge, or (2) in the case of an officer, a certificate of service, or (3) in the case of a veteran who has not been discharged, a certificate from appropriate service authority that his service was honorable and faithful. Time lost while absent without leave, in desertion, in confinement while undergoing the sentence of a court martial or time lost while in a non-duty status because of disease contracted through the veterans' own misconduct shall not be construed as faithful service.

(e) "Foreign service" means military service by a veteran during the period of service anywhere outside of any state of the United States and the District of Columbia.

(f) "Domestic service" means military service by a veteran during the period of service in any state of the United States and the District of Columbia.

(g) "Adjutant general" means the adjutant general of this state.

(h) "Board" means the state administrative board.

(i) "Resident" means a person who meets 1 or more of the following:

(i) Was born in and lived in this state until entrance into the armed forces of the United States.

(ii) Was born in, but was temporarily living outside of this state, not having abandoned residence in this state prior to entrance into the armed forces of the United States.

(iii) Was born elsewhere but had resided within this state for at least 6 months immediately prior to entrance into military service, or June 27, 1950, and had prior to or during such 6 months' period met 1 or more of the following:

(A) Registered for voting in this state.

(B) Was an unemancipated minor during such period of residence and lived with a parent or person standing in loco parentis who was a resident as set forth in this subparagraph or subparagraph (i) or (ii).

(C) If not registered for voting in this state, was not registered for voting in another state. However, applications filed under this act that have been rejected by the adjutant general because of noncompliance with the foregoing requirement shall be eligible for allowance despite such noncompliance if the applicant had not voted in another state within 6 months prior to entering the service, or June 27, 1950, and had resided in this state for at least 6 months immediately prior to entrance into the armed forces of the United States, or June 27, 1950.

(iv) No information appearing on the discharge of the veteran which shows "permanent address for mailing purposes", "address from which employment will be sought", and "home address at time of entry into service", in another state, shall necessarily be construed to mean that the veteran intended to abandon his or her residence in this state for the purpose of this act.

(v) In all other cases than those outlined under subparagraphs (i), (ii), and (iii), complies with the residence requirements set forth in former section 26 of article 10 of the state constitution of 1908, in accordance with the rules and regulations of the board.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955 ;-- Am. 1956, Act 160, Imd. Eff. Apr. 16, 1956 ;-- Am. 2016, Act 202, Eff. Sept. 20, 2016



Section 35.973 Payment to veteran; maximum for domestic and foreign service.

Sec. 3.

Each veteran shall be paid for domestic service $10.00 for each month or major fraction thereof and shall be paid for foreign service $15.00 for each month or major fraction thereof. If the veteran be deceased, payment shall be made to the beneficiary. No payment made under this act on account of any one veteran shall exceed $500.00.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.974 Payment to beneficiary of deceased veteran; maximum.

Sec. 4.

There shall be paid on application to the surviving husband or wife, child or children, or to the surviving mother, father, person standing in loco parentis, brothers, sisters, in the order named, of any person who served in the military, naval, marine or coast guard forces of the United States, including women serving in auxiliary branches thereof, between June 27, 1950, and December 31, 1953, and who died during such term of service from service connected causes or who died subsequent to separation from military service without making application for benefits under this act, and who served honorably and faithfully therein during said period, who was a resident of this state at the time of entering such service or on June 27, 1950, and for a period of at least 6 months immediately prior to entering therein, and whose service continued for more than 60 days during said period, the sum of $10.00 for each month, or major fraction thereof, of service during said period in any state of the United States, and the District of Columbia, and the sum of $15.00 for each month, or major fraction thereof, of service during said period outside any state of the United States, and the District of Columbia, but not more than a total of $500.00 on account of any individual veteran.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955 ;-- Am. 1956, Act 160, Imd. Eff. Apr. 16, 1956



Section 35.975 Payment to beneficiary of deceased veteran; death from service connected cause.

Sec. 5.

If the veteran be deceased from service connected causes, the surviving husband or wife, child or children, or the surviving dependent mother, dependent father, dependent person standing in loco parentis, dependent brothers and dependent sisters, in the order named, shall be entitled to receive the difference between that amount which has been received by the veteran or his beneficiary under section 3, and the sum of $500.00, and in the event no payment has been made pursuant to section 25 of article 10, under the provisions of section 1a of Act No. 4 of the Public Acts of 1947, being section 35.901a of the Compiled Laws of 1948, or under section 3 of this act, the entire sum of $500.00 shall be paid to the person entitled thereto.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.976 Application for payment by veteran or beneficiary; requirements, endorsement on evidence of service.

Sec. 6.

Each veteran or his beneficiary entitled to payment shall make application to the adjutant general upon such form as may be prescribed by him: Provided, That if the veteran be incompetent or his beneficiary be incompetent or a minor, application shall be made by his guardian. Each application shall be accompanied by a certified copy of honorable discharge as defined in section 2, or by such evidence of honest and faithful service during the period of service as shall be prescribed by said adjutant general. Each application shall be subscribed and sworn to by the applicant before witnesses in such manner as shall be prescribed by the adjutant general: Provided, That the adjutant general shall provide by regulation for an endorsement on the evidence of service required in section 2 (d) that application for payment has been made.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.977 Korean veterans' military pay fund; creation; payment procedure; nonassignability of claims; rejection of claim; notice; appeal.

Sec. 7.

(1) Upon submission to the adjutant general of satisfactory proof that the applicant is entitled to payment under this act, the adjutant general shall compute the amount of payment due the applicant, make a record of the payment, and transmit the claim for payment directly to the state treasurer for payment upon the form as the state treasurer shall prescribe. Payment shall be made from the Korean veterans' military pay fund of 1955, which is hereby created as a special fund in the state treasury to consist of all money received from the issuance and sale of bonds pursuant to former section 26 of article 10 of the constitution of 1908, and under section 13 of schedule and temporary provision of the state constitution of 1963, and which money is hereby appropriated for that purpose and for the administration of this act: Provided, That no claim for payment under this act shall be assignable, or subject to garnishment, attachment, or levy of execution.

(2) Whenever the proof as to eligibility for payment submitted by an applicant either with or as a part of his or her initial application, or pursuant to request of the adjutant general thereafter, is not satisfactory to the adjutant general, the adjutant general shall reject the claim.

(3) Upon rejection of a claim the adjutant general shall cause to be mailed to each claimant whose claim has been rejected, a notice of rejection and the notice shall inform the claimant of his or her right to file with the adjutant general a request for appeal to the court of claims of the state of Michigan within 6 months after the mailing of the notice by the adjutant general.

(4) The notice of rejection shall also inform the claimant that a failure to file a request for appeal to the Michigan court of claims within the stipulated time shall render the determination of the adjutant general final without any further right of claimant to appeal from same.

(5) The claimant shall have 6 months from the mailing by the adjutant general of a notice of rejection of the claim in which to appeal to the court of claims from the rejection, and upon failure by the claimant to file with the adjutant general a request for appeal to the court of claims within such 6 months' period the determination by the adjutant general in the claim shall be final.

(6) Upon the filing of a request for appeal to the Michigan court of claims, and in that event only, the adjutant general shall forthwith certify the entire record of the claim to the court of claims and shall furnish to the court any additional information in or which may thereafter come into his or her possession or which may be requested by the court.

(7) Upon receipt of an order by the court of claims that a claimant whose claim has been so certified as in this act provided is entitled to payment and upon said order becoming final the claim shall be paid in the same manner as provided in this act.

(8) In each case in which the court of claims shall enter its order allowing or denying a claim, and upon the order becoming final, the files and records in that case shall be returned by the court of claims to the adjutant general, to be retained by him or her as permanent records.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955 ;-- Am. 2002, Act 174, Imd. Eff. Apr. 23, 2002



Section 35.978 Administration of act; authority of state administrative board.

Sec. 8.

The state administrative board shall have general charge and supervision over the administration of the provisions of this act; shall direct the adjutant general in relation to his duties hereunder; shall fix the number of persons employed in carrying out the provisions of this act; and shall make all necessary rules in relation to any matter prescribed by this act.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.979 Administration of act; expenses; payment; appropriation.

Sec. 9.

The expenses of the administration of this act subsequent to the issuance of the bonds authorized in this act, shall be paid from the Korean veterans' military pay fund of 1955, in accordance with the accounting laws of the state. For this purpose there is hereby appropriated a sum of not to exceed $655,000.00 from said Korean veterans' military pay fund of 1955, which shall be released by the state administrative board at the time and in amounts determined and recommended by the director of the department of management and budget, to the adjutant general, and the state treasurer as required to carry out the provisions of this act, subsequent to the issuance of the bonds authorized in this act. Any necessary expense incurred by the adjutant general prior to the effective date of this act in preparation for the prompt payment of veterans' claims in administering the purposes of this act shall be refunded to the military establishment, out of the appropriation hereby made, after an itemized claim shall have been submitted to and approved by the state administrative board.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955 ;-- Am. 1957, Act 154, Imd. Eff. May 29, 1957 ;-- Am. 2002, Act 174, Imd. Eff. Apr. 23, 2002



Section 35.979a Korean veterans' military pay fund; transfer of balance to general fund.

Sec. 9a.

Notwithstanding any other provisions of this act and on the effective date of this amendatory act, any balance remaining in the Korean veterans' military pay fund shall be transferred to the general fund and all future payments of claims and administration expenses shall be made from the general fund in accordance with the accounting laws of the state. The amount necessary for such payments is hereby appropriated annually from the general fund.

History: Add. 1958, Act 11, Imd. Eff. Mar. 14, 1958



Section 35.980 Application for payment; wilful falsification, penalty.

Sec. 10.

Any person who shall wilfully make a false statement in the application for benefits under the provisions of this act shall be guilty of a felony, and upon conviction thereof may be punished by confinement in the state prison of southern Michigan at Jackson for a period of not less than 1 year or more than 3 years.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.981 Payments deemed gifts.

Sec. 11.

The payments herein provided for are declared by the legislature to be in the form of gifts or gratuities and shall not be deemed to be pay for services rendered.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.982 Application for payment; filing, time limit, exceptions.

Sec. 12.

No application for benefits under the provisions of this act shall be filed or received, with the exception of applications under section 5 of this act, on and after March 7, 1958, except that applications originally filed prior to March 7, 1958, which were not processed or which were denied by the adjutant general based upon a file from which material evidence had been lost or misfiled through no fault of the applicant and no appeal has been made, may be refiled and processed if filed before March 7, 1962.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955 ;-- Am. 1957, Act 32, Imd. Eff. May 7, 1957 ;-- Am. 1961, Act 216, Eff. Sept. 8, 1961



Section 35.983 Eligibility of World War II veterans.

Sec. 13.

Any person making claim for and receiving benefits provided by Act No. 12 of the Public Acts of 1947, as amended, being sections 35.921 to 35.932, inclusive, of the Compiled Laws of 1948, who may be eligible for benefits under the Korean veterans' military pay act of 1955, shall not be disqualified from receiving benefits under the Korean veterans' military pay act of 1955 by reason of accepting benefit payment as provided by said Act No. 12 of the Public Acts of 1947, as amended.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955



Section 35.984 Aid from Congress; acceptance by state administrative board.

Sec. 14.

In case the congress of the United States shall adopt measures providing for financial aid or other assistance available to the state of Michigan in the payment of the bonus under the provisions of this act, the state administrative board is hereby authorized on behalf of the state of Michigan to accept any such financial or other assistance.

History: 1955, Act 8, Imd. Eff. Mar. 7, 1955






Act 71 of 1955 KOREAN VETERANS' BOND REDEMPTION FUND (35.991 - 35.993)

Section 35.991 Korean veterans' bond redemption fund; creation.

Sec. 1.

There is hereby created in the state treasury a special fund to be known as “the Korean veterans bond redemption fund” in which shall be deposited all sums of money appropriated and authorized to be deposited therein by the legislature.

History: 1955, Act 71, Imd. Eff. May 24, 1955



Section 35.992 Bond redemption fund; continuing appropriation for payment of principal and interest.

Sec. 2.

For the prompt payment of the principal and interest upon serial bonds issued under authority of section 26 of article 10 of the constitution of the state of Michigan, there is hereby appropriated to the Korean veterans bond redemption fund each year during the life of these bonds, from the general fund, the sum of the principal and interest due and payable.

History: 1955, Act 71, Imd. Eff. May 24, 1955



Section 35.993 Bond redemption fund; appropriation for expenses.

Sec. 3.

For the purpose of paying the expenses incurred in connection with principal and interest payments, there is hereby appropriated to the Korean veterans bond redemption fund from the Korean veterans military pay fund of 1955, the sum of $65,000.00. Said appropriation shall be released by the state administrative board at said time and in amounts determined and recommended by the controller, department of administration, to the state treasurer as required to carry out the provisions of this act.

History: 1955, Act 71, Imd. Eff. May 24, 1955






Act 106 of 1974 BONDS TO PROVIDE SERVICE BONUS FOR VIETNAM VETERANS (35.1001 - 35.1011)

Section 35.1001 Definitions.

Sec. 1.

When used in this act:

(a) "Period of service" means that period of time between 12:01 a.m., January 1, 1961 and 12:01 a.m., September 1, 1973.

(b) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Has completed at least 190 days of honorable service or died during the period of service from service-connected causes in the military, naval, marine, or coast guard forces of the United States including the auxiliary branches thereof, was a resident of the state for at least 6 months before entering therein, and has not applied for and received similar benefits from another state. The 190 days required active duty does not include a period when assigned full-time by the armed forces to a civilian institution for a course substantially the same as a course offered to civilians; served as a cadet or midshipman at a service academy, or active duty for training in an enlistment in the Army or Air National Guard or as a reserve for service in the Army, Navy, Air Force, Marine Corps, or Coast Guard Reserve.

(c) "Beneficiary" means in relation to a deceased veteran the surviving husband or wife, child or children, or the dependent surviving mother or father, in the order named which determination may be made by the probate court of the county of residence of the veteran at the time of death.

(d) "Honorable service" means that service as evidenced by:

(i) Honorable or general discharge, or separation under honorable conditions.

(ii) In the case of a serviceman who has not been discharged a certificate from the appropriate service authority that a serviceman did qualify under subparagraph (i) as if the veteran was being discharged or separated.

(e) "Combat veteran" means a veteran eligible to wear the Vietnam Service Medal or Armed Forces Expeditionary Medal.

History: 1974, Act 106, Eff. Nov. 5, 1974 ;-- Am. 2016, Act 209, Eff. Sept. 20, 2016



Section 35.1002 Bonds.

Sec. 2.

The state shall borrow not more than $205,000,000.00, pledge its faith and credit, and issue its serial notes or serial bonds therefor, with maturities as fixed by law for the purpose of paying to or for the benefit of veterans and their beneficiaries as provided in section 3.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1003 Service bonus for certain veterans.

Sec. 3.

(1) A combat veteran shall be paid a service bonus in the amount of $600.00.

(2) A veteran shall be paid a service bonus of $15.00 per month for each month or major portion thereof served as a veteran but not to exceed a maximum of $450.00.

(3) A person shall not be entitled to a bonus as both a veteran and a combat veteran.

(4) If the veteran or combat veteran be deceased, payment shall be made to his beneficiary.

(5) If a veteran dies or is deceased from service-connected causes his beneficiary shall be entitled to receive the difference between the amount which the veteran received under subsection (2) and the sum of $450.00.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1004 Powers of administrative board and legislature.

Sec. 4.

The state administrative board shall provide by resolution, from time to time, for the issuance and sale of serial notes or serial bonds at the lowest possible cost and the legislature is authorized to provide for the amounts and method of and eligibility for payment of the sums herein directed.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1005 Submission of question to electors.

Sec. 5.

The question of borrowing the sum of $205,000,000.00 and issuing bonds of the state for the purposes set forth in this act shall be submitted to vote of the electors of the state qualified to vote thereon in accordance with the provisions of article 9, section 15 of the state constitution, at the next general November election. The question submitted to the electors shall be substantially as follows:

“Shall the state of Michigan provide veterans of the Vietnam and other conflicts a service bonus, borrow the sum of $205,000,000.00 and issue general obligation bonds of the state therefor pledging the full faith and credit of the state for the payment of principal and interest thereon, the method of repayment of the bonds to be from the general fund of the state?

Yes [ ] No [ ]”

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1006 Nature of benefits; tax exemptions.

Sec. 6.

The benefits provided in this act are not pay for services rendered or subject to state or city income tax.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1007 Expiration of benefits.

Sec. 7.

The benefits provided herein expire June 30, 1980.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1008 Duties of secretary of state.

Sec. 8.

The secretary of state shall take such steps and perform all acts as are necessary to properly submit the question to the electors of the state qualified to vote thereon at the next general November election.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1009 Appropriations.

Sec. 9.

After the issuance of the bonds authorized by this act or a series thereof it shall be the duty of the legislature and the legislature convenants that it will each year make appropriations fully sufficient to pay promptly when due the principal of and interest on all outstanding bonds authorized by this act and all costs incidental to the payment thereof.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1010 Condition to issuance of bonds.

Sec. 10.

Bonds shall not be issued under this act unless the question set forth in section 5 is approved by a majority vote of the qualified electors voting thereon at the next general November election.

History: 1974, Act 106, Eff. Nov. 5, 1974



Section 35.1011 Effective date.

Sec. 11.

This act shall be finally effective at such time as the question set forth in section 5 is approved by a majority vote of the qualified electors of the state as required by article 9, section 15 of the state constitution.

History: 1974, Act 106, Eff. Nov. 5, 1974






Act 370 of 1974 VIETNAM VETERAN ERA BONUS ACT (35.1021 - 35.1038)

Section 35.1021 Short title.

Sec. 1.

This act shall be known and may be cited as the “Vietnam veteran era bonus act”.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1022 Definitions.

Sec. 2.

As used in this act:

(a) "Period of service" means that period of time between 12:01 a.m., January 1, 1961, and 12:01 a.m., September 1, 1973.

(b) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Has completed not less than 190 days of honorable service or is listed as missing in action or died during the period of service from service-connected causes in the army, air, naval, marine, or coast guard forces of the United States including the auxiliary branches, was a resident of this state for not less than 6 months before entering the service or, while on active duty, was a resident of this state for not less than 6 months immediately before January 1, 1961, and has not applied for and received similar benefits from another state for the same period of service. The 190 days required active duty does not include a period when assigned full time by the armed forces to a civilian institution for a course substantially the same as a course offered to civilians; or a period served as a cadet or midshipman at a service academy, active duty for training in an enlistment in the Army or Air National Guard, or as a reserve for service in the Army, Navy, Air Force, Marine Corps, or Coast Guard Reserve, with the exception of those military personnel who converted to active duty immediately upon completion of the initial active duty for training as evidenced by noninterruption in pay status from that of initial active duty for training to that of active duty. The 190 days' active duty requirement shall not apply to a person who died or who received a medical discharge from active military service due to injuries or disease incurred in the line of duty, as verified by the veterans' records or by the Veterans' Administration.

(c) "Combat veteran" means a veteran listed as missing in action, or a veteran eligible to wear the Vietnam Service Medal or the Armed Forces Expeditionary Medal if eligibility for the award occurred during the period of service.

(d) "Beneficiary", subject to section 14(2), means in relation to a deceased veteran or a veteran listed as missing in action, the surviving spouse, child or children, or the dependent surviving mother or father in the order named which determination may be made by the probate court of the county of residence of the veteran at the time of death. A surviving parent of a veteran shall be eligible as a dependent of the veteran if that person had a reasonable expectation of support in whole or in part from the veteran and that expectation is stated in the application.

(e) "Honorable service" means that service as evidenced by:

(i) Honorable or general discharge, or separation under honorable conditions.

(ii) In the case of a person who has not been discharged, a certificate from the appropriate service authority that a person did qualify under subparagraph (i) as if the veteran was being discharged or separated.

Time lost while absent without leave, in desertion, in confinement while undergoing the sentence of a court-martial, or time lost while in a nonduty status because of disease contracted through the veteran's own misconduct shall not be construed as honorable service.

(f) "Adjutant general" means the adjutant general of this state.

(g) "Resident" means a person who has acquired a status as follows:

(i) Was born in and lived in this state until entrance into the armed forces of the United States.

(ii) Was born in, but was temporarily living outside this state, not having abandoned residence in this state before entrance into the armed forces of the United States.

(iii) Had resided within this state for at least 6 months immediately before entrance into military service or, while on active duty, was a resident of this state for not less than 6 months immediately before January 1, 1961, and had, before or during this 6 months' period:

(A) Registered to vote in this state.

(B) Lived with a parent or person standing in loco parentis who had acquired a residence as set forth in this subdivision, while an unemancipated minor.

(C) If not registered to vote in this state, was not registered to vote in another state, or had not voted in another state within 6 months before entering service or before January 1, 1961.

(iv) Information appearing on the discharge documents of the veteran that shows a permanent address for mailing purposes, an address from which employment will be sought, or a home address at time of entry into service in another state, shall not necessarily be construed to mean that the veteran intended to abandon his or her residence in this state for purposes of this act.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1975, Act 23, Imd. Eff. Apr. 10, 1975 ;-- Am. 1975, Act 191, Imd. Eff. Aug. 8, 1975 ;-- Am. 1978, Act 491, Imd. Eff. Dec. 1, 1978 ;-- Am. 1979, Act 213, Imd. Eff. Jan. 15, 1980 ;-- Am. 1980, Act 194, Imd. Eff. July 8, 1980 ;-- Am. 2016, Act 201, Eff. Sept. 20, 2016



Section 35.1023 Service bonus for combat veterans and veterans; amount.

Sec. 3.

(1) A combat veteran shall be paid a service bonus in the amount of $600.00.

(2) A veteran shall be paid a service bonus of $15.00 per month for each month or major portion thereof served, but not to exceed a maximum of $450.00.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1024 Bonus as both veteran and combat veteran prohibited.

Sec. 4.

A person shall not be entitled to a bonus as both a veteran and a combat veteran.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1025 Veteran or combat veteran deceased or listed missing in action, or veteran deceased from service-connected causes after payment of bonus; rights of beneficiary.

Sec. 5.

(1) If the veteran or combat veteran is deceased, or is listed as missing in action, the beneficiary shall be entitled to receive a bonus and may make application to the adjutant general of this state for the respective service bonus the deceased veteran or combat veteran would have been entitled to under this act.

(2) If a veteran is deceased from service-connected causes after payment of a bonus under this act, the beneficiary shall be entitled to receive the difference between the amount which had been received by the veteran and the sum of $450.00.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1975, Act 23, Imd. Eff. Apr. 10, 1975



Section 35.1026 Application for payment; form; certified copy of discharge or evidence of honest and faithful service.

Sec. 6.

A veteran or his beneficiary entitled to payment shall make application to the adjutant general upon a form as may be prescribed by him. If the veteran is incompetent, or his beneficiary is incompetent, or a minor, application shall be made by his guardian. An application shall be accompanied by a certified copy of discharge or by evidence of honest and faithful service during the period of service as shall be prescribed by the adjutant general.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1975, Act 23, Imd. Eff. Apr. 10, 1975



Section 35.1027 Payment of claim; claim not assignable or subject to garnishment, attachment, or levy of execution; rejection of claim; notice; appeal; certification of record; order allowing or denying claim; return of files and records; reapplication for benefits.

Sec. 7.

(1) Upon submission to the adjutant general of satisfactory proof that the applicant is entitled to payment under this act, the adjutant general shall compute the amount of payment due the applicant, make a record thereof, and transmit the claim for payment directly to the department of treasury for payment. Payment shall be made from the Vietnam veteran era bonus fund. A claim for payment under this act shall not be assignable, or subject to garnishment, attachment, or levy of execution.

(2) If the proof as to eligibility for payment submitted by an applicant either with or as a part of the applicant's initial application, or pursuant to request of the adjutant general after submission of the application, is not satisfactory to the adjutant general, the adjutant general shall reject the claim.

(3) Upon rejection of a claim the adjutant general shall mail to the claimant a notice of the rejection; the notice shall inform the claimant of the claimant's right to file with the adjutant general a request for appeal to the state court of claims within 6 months after the mailing of the notice by the adjutant general.

(4) The notice shall also inform the claimant that a failure to file a request for appeal to the court of claims within the stipulated time shall render the determination of the adjutant general final without any further right of claimant to appeal from same.

(5) The claimant shall have 6 months from the mailing by the adjutant general of a notice of rejection in which to appeal to the court of claims, and upon failure by the claimant to file with the adjutant general a request for appeal to the court of claims within this 6 months' period the determination by the adjutant general in the claim shall be final.

(6) Upon the filing of the request for appeal to the court of claims, the adjutant general shall immediately certify the entire record of the claim to the court of claims and shall furnish to the court additional information in, or which may thereafter come into the adjutant general's possession, or which may be requested by the court.

(7) Upon receipt of an order by the court of claims that a claimant whose claim has been so certified as in this act provided is entitled to payment, and upon the order becoming final, the claim shall be paid in the same manner as provided in this act.

(8) In each case in which the court of claims enters its order allowing or denying a claim, and upon the order becoming final, the files and records on the claim shall be returned by the court of claims to the adjutant general, to be retained by the adjutant general as permanent records.

(9) A person who filed a claim under this act and whose claim was rejected by either the adjutant general or the court of claims solely because of a discharge which was less than honorable, may file a reapplication for benefits if the discharge which caused the disqualification for benefits has subsequently been upgraded to a discharge indicating honorable service. The reapplication shall be submitted and processed in the same manner as an initial application.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1978, Act 119, Imd. Eff. Apr. 25, 1978



Section 35.1027a Court of claims; jurisdiction extended to include claims made pursuant to this act; transferred claims; commissioner; rules; fees, expenses, and compensation; notice; hearing; abandoned claim; petition; examination of record; report; additional affidavits or depositions; order; appeal.

Sec. 7a.

The jurisdiction of the court of claims is extended to include claims made pursuant to this act. The claims shall have been rejected by the adjutant general as provided by this act. Any claim transferred to the court of claims by the adjutant general shall be a claim accruing from the date of receipt by the court of the claim. The governor by and with the advice and consent of the senate may appoint a commissioner to the court of claims who shall hold office at the pleasure of the governor and who shall be paid a salary as determined by the legislature. The commissioner shall be an attorney licensed to practice law in this state. The commissioner shall assist the court and the applicant in all matters coming before the court by reason of this section. The court by rule shall establish the powers and duties of the commissioner with reference to the claims transferred to the court under this section and may promulgate such other rules as shall facilitate the disposition of claims transferred to it under this section. The fees and the payment of attorneys for services under this section shall be subject to the approval of the court. Expenses incurred under and compensations paid under the provisions of this section shall be paid from funds under this act and the state administrative board is hereby directed to release to the court of claims sufficient funds necessary to carry out the provisions of this section.

Upon receipt of any claim transferred by the adjutant general the court shall forthwith send a notice to the claimant at the last known address of the claimant, by certified mail deliverable to addressee only, that the case has been transferred to the court of claims and that the claimant has the right to a separate hearing or to have the case adjudicated on the record. The notice shall clearly inform the claimant of the time limits placed by this section on his rights to a hearing before the court on his claim or to have his case adjudicated on the record before the court. The notice may also contain such additional information or request for information as the court shall deem necessary or advisable for the expeditious consideration of the claim.

Each notified claimant shall have the right to a hearing before the court upon application made within 60 days after the date of receipt of notice that the case has been transferred to the court. A claimant living outside the continental United States at the time of receipt of the notice shall have 120 days after the date of receipt of the notice in which to make application to the court of claims. Upon failure of claimant to apply for hearing or upon request to determine the claim on the record, the court shall consider and determine the claim upon the record as transferred to the court by the adjutant general together with such additional information as may be furnished under the provisions of this section. If any notice so required to be sent to any claimant is returned undelivered, the case shall be held by the court for a period of 1 year after the date of the return and each claim upon which an action shall not have been taken within that time shall prima facie be deemed to have been abandoned. If, during the 1 year period, the court receives notice of the whereabouts of a claimant, it shall give notice to the claimant, as this act provides, and proceedings shall be had as though the notice was the first notice sent by the court to the claimant. At any time prior to the final determination of any claim, the court may, on its own motion, grant the claimant a hearing.

Upon application for a separate hearing, the application, together with the record transferred by the adjutant general, shall be deemed to constitute a petition as required by the court.

The commissioner shall examine the record and shall make a report with reference to the court, including recommendations, if any. The court shall have the right to require of claimants as do not apply for a separate hearing such additional affidavits or depositions, within a reasonably limited time, as it deems necessary for the adjudication of the claim, and the claimants may also, within a reasonably limited time, furnish additional affidavits or depositions in support of their claims.

If the court determines that the claimant is entitled to payment and the amount to be paid, or that the claimant is not entitled to payment, an appropriate order shall be entered and the adjutant general and the claimant notified. Appeal may be had as provided by Act No. 236 of the Public Acts of 1961, being section 600.101, et seq. of the Michigan Compiled Laws.

History: Add. 1975, Act 27, Imd. Eff. Apr. 24, 1975



Section 35.1028 Expenses of administration; appropriation.

Sec. 8.

The expenses of the administration of this act shall be paid from the general fund in accordance with the accounting laws of the state. For this purpose there is appropriated a sum of not more than $1,200,000.00 from the general fund which shall be released by the state administrative board on recommendation of the state budget director to the department of military affairs as required to carry out the provisions of this act. Any necessary expense incurred by the adjutant general prior to the effective date of this act in preparation for the prompt payment of veterans' claims in administering the purposes of this act shall be refunded to the department of military affairs, out of the appropriation hereby made, after an itemized claim therefor shall have been submitted to and approved by the state administrative board.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1029 Wilful false statement; penalty.

Sec. 9.

A person who wilfully makes a false statement in the application for benefits under the provisions of this act is guilty of a felony, and shall be imprisoned for not less than 1 year nor more than 3 years.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1030 Payments deemed gifts or gratuities.

Sec. 10.

The payments provided in this act are gifts or gratuities and are not pay for services rendered.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1031 Time limitation on application for benefits; exception.

Sec. 11.

An application for benefits under this act shall not be filed or received, except for applications under section 5(2), after June 30, 1980.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1975, Act 23, Imd. Eff. Apr. 10, 1975 ;-- Am. 1980, Act 194, Imd. Eff. July 8, 1980



Section 35.1032 Person not disqualified by eligibility or application for other benefits.

Sec. 12.

A person making claim for receiving benefits provided by Act No. 12 of the Public Acts of 1947, as amended, being sections 35.921 to 35.932 of the Michigan Compiled Laws, or who may be eligible for benefits under the Korean veterans' military pay act of 1955, being Act No. 8 of the Public Acts of 1955, as amended, being sections 35.971 to 35.984 of the Michigan Compiled Laws, is not disqualified from receiving benefits under this act by reason of accepting benefit payment as provided by Act No. 12 of the Public Acts of 1947, as amended, or Act No. 8 of the Public Acts of 1955, as amended.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1033 Federal financial aid or other assistance.

Sec. 13.

If the Congress of the United States adopts measures providing for financial aid or other assistance available to the state in the payment of the bonus under the provisions of this act, the state administrative board is authorized on behalf of the state to accept that financial or other assistance.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1034 Bonds; issuance; purpose; procedure; source of payments to qualified veterans or beneficiaries.

Sec. 14.

(1) The state shall borrow the sum of $205,000,000.00 and issue the general obligation bonds of the state therefor pledging the faith and credit of the state for the payment of the principal and interest thereon for the purpose of providing money for payment of benefits to veterans, in accordance with conditions, methods, and procedures therefor to be established by law.

(2) A person who qualifies for a bonus as a veteran or as a beneficiary both under this act and under section 1 of Act No. 106 of the Public Acts of 1974, being section 35.1001 of the Michigan Compiled Laws, shall receive the payments authorized by this act from the proceeds of the sale of bonds authorized by this act. All other persons defined as veterans qualified for a bonus or as beneficiaries by this act, pursuant to the power of the legislature to prescribe eligibility as provided in section 4 of Act No. 106 of the Public Acts of 1974, being section 35.1004 of the Michigan Compiled Laws, shall receive the payments authorized by this act from such funds as are appropriated by the legislature for the purpose of making those payments.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 1975, Act 191, Imd. Eff. Aug. 8, 1975



Section 35.1035 Bonds; series; maturities; interest; prior redemption; registration; form; execution; investment and reinvestment of proceeds; sale; notice; bonds and notes not subject to revised municipal finance act; issuance subject to agency financing reporting act.

Sec. 15.

(1) The bonds shall be issued in 1 or more series, each series to be in the principal amount, to be dated, to have the maturities that may be either serial, term, or term and serial, at the lowest possible interest cost, to be subject or not subject to prior redemption and if subject to prior redemption with the call premiums, to be payable at the place or places, to have or have not the provisions for registration as to principal only or as to both principal and interest, to be in the form and to be executed in the manner as shall be determined by resolution to be adopted by the administrative board. The administrative board may in the resolution provide for the investment and reinvestment of bond sales proceeds and any other details for the bonds and security of the bonds as may be deemed to be necessary and advisable. The bonds or any series of the bonds shall be sold for not less than the par value and shall be sold at public sale after publication of a notice of sale in a newspaper circulating in this state, which carries as part of its regular service notices of sale of municipal bonds, at least 7 days before the date fixed for sale of the bonds or series of bonds.

(2) Bonds and notes issued under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 2002, Act 380, Imd. Eff. May 24, 2002



Section 35.1036 Bonds; disposition and disbursement of proceeds; deposit of premium and accrued interest.

Sec. 16.

The proceeds of sale of the bonds or any series thereof shall be deposited in the state treasury in a separate account and shall be disbursed therefrom only for the purposes for which the bonds have been authorized and the expense of issuing said bonds. Any premium and accrued interest received on the delivery of the bonds shall be deposited in the general fund. Proceeds of sale of the bonds or any series thereof shall be expended for the purposes set forth in this act in the manner as provided by law.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974



Section 35.1037 Bonds; negotiable; tax exempt.

Sec. 17.

Bonds issued under this act shall be fully negotiable under the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, and the bonds and the interest thereon are exempt from all taxation by this state or any of its political subdivisions.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974 ;-- Am. 2000, Act 349, Eff. Mar. 28, 2001



Section 35.1038 Bonds as investment securities.

Sec. 18.

Bonds issued under the provisions of this act are hereby made securities in which all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business and all administrators, executors, guardians, trustees, and other fiduciaries may properly and legally invest any funds, including capital, belonging to them or within their control.

History: 1974, Act 370, Imd. Eff. Dec. 23, 1974






Act 234 of 1988 MICHIGAN VIETNAM VETERANS MEMORIAL ACT (35.1051 - 35.1057)

Section 35.1051 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan Vietnam veterans memorial act”.

History: 1988, Act 234, Imd. Eff. July 8, 1988



Section 35.1052 Definitions.

Sec. 2.

As used in this act:

(a) “Commission” means the Michigan Vietnam veterans memorial monument fund commission established in section 4.

(b) “Monument fund” means the Vietnam veterans memorial monument fund created in section 3.

(c) “Vietnam veteran” means a veteran of the Vietnam era as prescribed in section 1 of 1965 PA 190, MCL 35.61.

(d) “Veterans memorial park” means the veterans memorial park established in section 5a.

History: 1988, Act 234, Imd. Eff. July 8, 1988 ;-- Am. 2000, Act 470, Imd. Eff. Jan. 10, 2001



Section 35.1053 Vietnam veterans memorial monument fund; creation; federal tax status; money credited to fund; use of money.

Sec. 3.

The Vietnam veterans memorial monument fund is created as a separate fund in the department of treasury. The state treasurer may receive money or other assets from any source for deposit into the monument fund. The state treasurer shall seek appropriate federal tax status for the monument fund. The state treasurer shall credit to the monument fund the money appropriated to the monument fund, money received for the monument fund under section 6, and all interest that accrues on money in the monument fund. The commission may use money in the monument fund for purposes of this act.

History: 1988, Act 234, Imd. Eff. July 8, 1988 ;-- Am. 1992, Act 121, Eff. July 9, 1992 ;-- Am. 2002, Act 637, Imd. Eff. Dec. 23, 2002



Section 35.1054 Vietnam veterans memorial monument fund commission; establishment; appointment and qualifications of members; meetings; quorum; conducting business at public meeting; availability of writings to public.

Sec. 4.

(1) The Vietnam veterans memorial monument fund commission is established as the governing body of the monument fund. The commission consists of 9 members. The governor shall appoint 5 members of the commission, not less than 2 of whom shall be Vietnam veterans. The speaker of the house of representatives and the senate majority leader shall each appoint 2 members of the commission. Not less than 1 of each 2 shall be a Vietnam veteran.

(2) The commission shall initially convene within 6 months after the first deposit of money in the monument fund. The commission shall meet often enough to expedite the completion of the monument as prescribed in section 5. A majority of the members of the commission constitutes a quorum for conducting business.

(3) The commission shall conduct its business at public meetings held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1988, Act 234, Imd. Eff. July 8, 1988



Section 35.1055 Monument; financing and construction; design; inscription; location; criteria.

Sec. 5.

(1) The commission shall oversee the financing and construction of a memorial monument dedicated to Vietnam veterans from Michigan who died or are listed as missing in action as a result of the Vietnam conflict. The commission shall solicit designs for the monument and shall select the final design.

(2) The names of each Michigan Vietnam veteran who died or is listed as missing in action as a result of the Vietnam conflict shall be inscribed on the Vietnam veterans memorial monument.

(3) The Vietnam veterans memorial monument shall be located within the veterans memorial park on a state owned site that is a 1-acre parcel of land measuring approximately 186.95 feet, in an east-west direction and approximately 233.00 feet, in a north-south direction, the west line of this parcel is 41.71 feet east of and parallel with the east right of way line of Butler Street and the north line of this parcel is 30.00 feet north of and parallel with the centerline of Michigan Avenue. The actual structure of the Vietnam Veterans Memorial Monument shall not be closer than 15.625 feet south of the center axis.

This parcel being more particularly described as beginning at a point that is 127.00 feet northerly on the west line of block 1, Bush, Butler and Sparrow's Addition, City of Lansing, Ingham County, Michigan and 41.71 feet easterly from the southwest corner of said block 1; thence northerly 233.00 feet parallel with the west line of said block 1; thence easterly 186.95 feet parallel with the centerline of Michigan Avenue; thence southerly 233.00 feet parallel with the west line of said block 1; thence westerly 186.95 feet parallel with the centerline of Michigan Avenue to the point of beginning, containing 1.00 acre, more or less.

History: 1988, Act 234, Imd. Eff. July 8, 1988 ;-- Am. 1992, Act 122, Eff. July 9, 1992 ;-- Am. 2000, Act 470, Imd. Eff. Jan. 10, 2001



Section 35.1055a Veterans memorial park; establishment; location.

Sec. 5a.

(1) The veterans memorial park is established.

(2) The veterans memorial park consists of a 3.18-acre parcel of land measuring approximately 260.17 feet in an east-west direction and approximately 533 feet in a north-south direction, the westerly boundary being the easterly right of way of Butler Street and the northerly boundary being the southerly right of way of Ottawa Street, also being a part of Bush, Butler and Sparrow's Addition to the City of Lansing and a part of Claypool's Subdivision, City of Lansing, Ingham County, Michigan.

This parcel being more particularly described as beginning at the northwest corner of block 6, Claypool's Subdivision, City of Lansing, Ingham County, Michigan; thence easterly 260.17 feet on the north line of said block 6; thence southerly 330.37 feet parallel to the west line of said block 6 to a point on the E-W 1/4 line of section 17, T4N, R2W, Lansing Township, City of Lansing, Ingham County, Michigan and a point in the center of Michigan Avenue; thence southerly 203.00 feet parallel to the west line of block 1, of Bush, Butler and Sparrow's Addition, City of Lansing, Ingham County, Michigan; thence westerly 260.17 feet to said west line; thence northerly 203.00 feet on said west line extended to a point on the E-W 1/4 line of said section 17; thence northerly 330.00 feet on the west line of said block 6 of Claypool's Subdivision to the point of beginning.

History: Add. 2000, Act 470, Imd. Eff. Jan. 10, 2001 ;-- Am. 2006, Act 98, Imd. Eff. Apr. 4, 2006



Section 35.1056 Grants or gifts; disposition.

Sec. 6.

The commission may accept on behalf of the monument fund grants or gifts from the federal government, an individual, a public or private corporation, organization, or foundation, or any other source. The acceptance and use of federal funds by the commission does not commit state money and does not obligate the legislature to continue the purposes for which federal money is made available. The commission shall transmit money received under this section to the state treasurer for deposit in the monument fund.

History: 1988, Act 234, Imd. Eff. July 8, 1988



Section 35.1057 Dissolution of commission; disposition and use of balance remaining in monument fund.

Sec. 7.

(1) After the completion of the construction of the Vietnam veterans memorial monument pursuant to section 5 and payment of all amounts due in connection with the construction of the monument, the commission is dissolved.

(2) After the construction of the Vietnam veterans memorial monument under section 5 and the construction of the veterans memorial park under section 5a, any amount remaining in the monument fund shall remain in the monument fund.

(3) After the construction of the Vietnam veterans memorial monument under section 5 and the construction of the veterans memorial park under section 5a, the department of management and budget shall expend money from the fund, upon appropriation, only to maintain the Vietnam veterans memorial monument and the veterans memorial park.

(4) The state treasurer shall credit the money received from the secretary of state pursuant to section 217d(12) of the Michigan vehicle code, 1949 PA 300, MCL 257.217d, to the monument fund.

(5) Money in the monument fund at the close of the fiscal year shall remain in the fund and not lapse to the general fund.

History: 1988, Act 234, Imd. Eff. July 8, 1988 ;-- Am. 1992, Act 121, Eff. July 9, 1992 ;-- Am. 2002, Act 637, Imd. Eff. Dec. 23, 2002






Act 96 of 2006 PURPLE HEART RECOGNITION ACT (35.1061 - 35.1064)

Section 35.1061 Short title.

Sec. 1.

This act shall be known and may be cited as the "purple heart recognition act".

History: 2006, Act 96, Imd. Eff. Apr. 4, 2006



Section 35.1062 Erection of monument.

Sec. 2.

A monument to honor Michigan citizens who have received the purple heart medal shall be erected in veterans memorial park.

History: 2006, Act 96, Imd. Eff. Apr. 4, 2006



Section 35.1063 Expenses; payment; style; design.

Sec. 3.

The monument and all expenses associated with its erection shall be paid for at the expense of the Michigan chapter of the military order of the purple heart. The monument shall conform to the style and design that has been established by the military order of the purple heart of the United States of America.

History: 2006, Act 96, Imd. Eff. Apr. 4, 2006



Section 35.1064 "Veterans memorial park" defined.

Sec. 4.

As used in this act, "veterans memorial park" means the 2.5-acre parcel of land established and legally described in section 5a of 1988 PA 234, MCL 35.1055a.

History: 2006, Act 96, Imd. Eff. Apr. 4, 2006






Act 144 of 1990 AGENT ORANGE AWARD EXEMPTION ACT (35.1071 - 35.1072)

Section 35.1071 Short title.

Sec. 1.

This act shall be known and may be cited as the “agent orange award exemption act”.

History: 1990, Act 144, Imd. Eff. June 27, 1990



Section 35.1072 Assistance or services based on income level; exclusion of judgment or settlement for exposure to agent orange.

Sec. 2.

A department or agency of the state that grants assistance, provides services, or charges for services based upon income level shall not take into consideration as income or resources an amount paid to a person that is a judgment or settlement for damages suffered as a result of exposure to agent orange, as defined in section 5701 of the public health code, Act No. 368 of the Public Acts of 1978, being section 333.5701 of the Michigan Compiled Laws.

History: 1990, Act 144, Imd. Eff. June 27, 1990






E.R.O. No. 1992-4 EXECUTIVE REORGANIZATION ORDER (35.1081 - 35.1081)

Section 35.1081 Transfer of powers and duties relating to property designated as Michigan veterans' memorial park from Michigan capitol park commission to Michigan veterans' memorial park commission created in department of military affairs.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Capitol Park Commission was created by Act No. 306 of the Public Acts of 1988, as amended, being Section 18.1298 et seq. of the Michigan Compiled Laws, in the Department of Management and Budget; and

WHEREAS, the Michigan Veterans' Memorial Park Commission was created by Executive Order 1992-11 in the Department of Military Affairs; and

WHEREAS, certain functions, duties and responsibilities assigned to the Michigan Capitol Park Commission can be more effectively organized and carried out by the Michigan Veterans' Memorial Park Commission; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) The property described below, which is contained within the Michigan Capitol Park to be developed and operated by the Michigan Capitol Park Commission, is hereby designated as the Michigan Veterans' Memorial Park and is hereby transferred from the jurisdiction of the Michigan Capitol Park Commission to the Michigan Veterans' Memorial Park Commission;

Commencing at the E 1/4 corner of Section 17, T4N, R2W, City of Lansing, Ingham County, Michigan; thence westerly approximately 470 feet, on the E-W 1/4 line of said Section 17 to the point of beginning; thence southerly approximately 295 feet, to the right-of-way line of the proposed Capitol Loop; thence approximately 840 feet, on the arc of a curve to the right with a central angle of approximately 160 degrees and a radius of approximately 300 feet on said right-of-way; thence southerly approximately 295 feet, to the point of beginning, containing 2.5 acres, more or less. The described parcel is subject to any easements and/or rights of record as may pertain to said parcel.

(2) All the statutory authority, powers, duties, functions and responsibilities of the Michigan Capitol Park Commission relating to the property designated herein as the Michigan Veterans' Memorial Park are hereby transferred to the Michigan Veterans' Memorial Park Commission, by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws; provided, however, that the Michigan Capitol Park Commission shall retain jurisdiction over the balance of the Michigan Capitol Park and shall continue to carry out all of its statutory authority, powers, duties, functions and responsibilities with respect to the balance of the Michigan Capitol Park.

(3) The Director of the Department of Military Affairs shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Military Affairs.

(4) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Capitol Park Commission for the activities transferred to the Michigan Veterans' Memorial Park Commission by this Order are hereby transferred to the Michigan Veterans' Memorial Park Commission.

(5) The Director of the Department of Military Affairs shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(6) The Director of the Department of Military Affairs and the Director of the Department of Management and Budget shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Michigan Capitol Park Commission.

(7) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(8) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Order shall become effective 60 days after the filing of this Order.

History: 1992 E.R.O. No. 1992-4, Eff. July 1, 1992






E.R.O. No. 2001-4 EXECUTIVE REORGANIZATION ORDER (35.1082 - 35.1082)

Section 35.1082 Creation of new Michigan veterans' memorial park commission as type II entity; transfer of powers and duties of existing Michigan veterans' memorial park commission located within department of military and veterans affairs to new Michigan veterans' memorial park commission located within department of management and budget by type III transfer.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the citizens of this state are forever indebted to those men and women who have loyally served in our nation's armed forces; and

WHEREAS, the Michigan Veterans' Memorial Park Commission was established by Executive Order 1992-11 within the Department of Military and Veterans Affairs; and

WHEREAS, the veterans memorial park was established within the City of Lansing by Section 5a of Act No. 234 of 1988, as amended, being Section 35.1055a of the Michigan Compiled Laws; and

WHEREAS, it is necessary to create a new Michigan Veterans' Memorial Park Commission to oversee the completed Michigan Vietnam Memorial Monument and the veterans memorial park; and

WHEREAS, the purposes and functions of the current Veterans' Memorial Park Commission have evolved since the Commission's creation in 1992; and

WHEREAS, the powers, functions, duties and responsibilities assigned to the current Michigan Veterans' Memorial Park Commission can be more effectively carried out by a new Michigan Veterans' Memorial Park Commission; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

I. DEFINITIONS

A. "Commission" means the Michigan Veterans' Memorial Park Commission established by this Executive Order.

B. "Department of Management and Budget" means the principal department of state government created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws.

C. "Department of Military and Veterans Affairs" means the principal department of state government created as the Department of Military Affairs by Section 125 of Act No. 380 of the Public Acts of 1965, being Section 16.225 of the Michigan Complied Laws and renamed the Department of Military and Veterans Affairs by Executive Order 1997-7, being Section 32.91 of the Michigan Compiled Laws.

D. "Veterans memorial park" means the 2.5-acre parcel of land established and legally described by Section 5a of Act No. 234 of the Public Acts of 1988, as amended, being Section 35.1055a of the Michigan Compiled Laws.

II. ESTABLISHMENT OF THE MICHIGAN VETERANS' MEMORIAL PARK COMMISSION

A. A new Michigan Veterans' Memorial Park Commission is hereby created as a Type II entity within the Department of Management and Budget.

B. All the statutory authority, powers, duties, functions and responsibilities of the current Michigan Veterans' Memorial Park Commission, including, but not limited to, the statutory authority, powers, duties, functions and responsibilities set forth in:

1. Executive Order 1992-11 (creating the Michigan Veterans' Memorial Park Commission; and,)

2. Executive Order 1992-12, being Section 35.1081 of the Michigan Compiled Laws (transferring authority over the Michigan Veterans' Memorial Park and the duties of the Michigan Capitol Park Commission related to the Michigan Veterans' Memorial Park from the Michigan Capitol Park Commission to the Michigan Veterans' Memorial Park Commission;)

C. The Commission shall consist of seven (7) members:

Five members of the general public appointed by the Governor;

The Director of the Department of Military and Veterans Affairs who is the Adjutant General of state of Michigan, or the designee of the Director/Adjutant General; and

The Director of the Department of Management and Budget, or the designee of the Director of the Department of Management and Budget.

D. The members of the Commission appointed by the Governor shall serve a term of three (3) years, except that, of the members first appointed, two (2) members shall be appointed for a term of three (3) years, two (2) members shall be appointed for a term of two(2) years, and one (1) member shall be appointed for a term of one (1) year.

E. Any vacancy on the commission shall be filled in the same manner as the original appointment.

F. A person appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member who he or she is to succeed in the same manner as the original appointment. A member may be reappointed for additional terms.

III. CHARGE TO THE COMMISSION

The Commission shall assist the Department of Management and Budget with the following functions pursuant to the applicable law:

A. The Commission shall advise the Department of Management and Budget on the development, management and maintenance of the Michigan Veterans' Memorial Park.

B. The Commission shall advise the Department and work with organizations on the operation of programs, exclusive to the Michigan Veterans' Memorial Park.

C. The Commission shall advise the state police regarding the provisions of police and security services for the Michigan Veterans' Memorial Park and the enforcement of rules for the care and preservation of the park.

D. The Commission shall coordinate with the City of Lansing regarding state activities or development of the Michigan Veterans' Memorial Park affecting city operations.

E. The Commission shall annually report to the Governor and the Legislature on the activities of the Commission.

IV. OPERATIONS OF THE COMMISSION

A. The Governor shall designate one (1) member of the Commission to serve as chairperson. This member shall serve as Chair at the pleasure of the Governor.

B. The Commission may promulgate bylaws, not inconsistent with law and with this Order, governing its organization, operation and procedure.

C. A majority of the serving members constitutes a quorum for the transaction of business at a meeting. The Commission shall act by a majority vote of its serving members.

D. The Commission shall meet at the call of the chairperson and as may be provided in the bylaws of the Commission. Meetings of the Commission may be held at any location within the state of Michigan. The Commission shall meet at least semi-annually.

E. The Commission may, as appropriate, make inquiries, studies, investigations, hold hearings, and receive comments from the public. The Commission may consult with outside experts in order to perform its duties.

F. The Commission may establish one or more subcommittees consisting of Commission members to investigate and analyze specific issues, consistent with the charge to the Commission contained in Section III of this order. The chair of the Commission, or a member of the Commission designated by the chair, shall chair each subcommittee established by the Commission. Subcommittees shall recommend proposed actions, plans, comments, formulas, measures, reports or policies to the Commission, consistent with the Commission's charge. The Commission may adopt, reject or modify recommendations proposed by subcommittees.

G. Members of the Commission shall serve without compensation. Members of the Commission may receive reimbursement for necessary travel and expenses according to relevant statutes, rules and procedures of the Department of Management and Budget and the Civil Service Commission.

H. The Department of Management and Budget may hire or retain such contractors, sub-contractors, advisors, consultants and agents, and may make and enter into contracts necessary or incidental to the exercise of the performance of the Commission's duties, as the Department Director deems appropriate. Such procurements shall be in accordance with the relevant statutes, rules and procedures of the Department of Management and Budget and the Civil Service Commission.

I. The Commission may apply for, receive and expend monies from any source, public or private, including but not limited to, gifts, grants, donations of monies and government appropriations. The Commission may also accept donations of labor, services, or other things of value from any public or private agency or person. Individual members of the Commission shall fully comply with the provisions of the Act No. 196 of the Public Acts of 1973, as amended, being Section 15.341 et seq. of the Michigan Compiled Laws, governing the standards of conduct for public officers and employees of the state of Michigan.

J. Members of the Commission shall refer all legal, legislative and media issues to the Department of Management and Budget.

K. The Commission shall be staffed by personnel within the Department of Management and Budget as designated by the Director.

V. MISCELLANEOUS

A. All departments, committees, commissioners or officers of the state or of any political subdivision thereof shall give to the Commission, or to any member or representative thereof, any necessary assistance required by the Commission, or any member of representative thereof, in the performance of the duties of the Commission so far as is compatible with its, his or her duties; free access shall also be given to any books, records or documents in its, his or her custody, relating to matters within the scope of inquiry, study or investigation of the Commission.

B. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

C. The Michigan Veterans' Park Commission, established with the Department of Military and Veterans Affairs by Executive Order 1992-11, is hereby abolished.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this order.

History: 2001, E.R.O. No. 2001-4, Eff. Jan. 21, 2002






Act 39 of 1994 VETERAN RIGHT TO EMPLOYMENT SERVICES ACT (35.1091 - 35.1094)

Section 35.1091 Short title.

Sec. 1.

This act shall be known and may be cited as the “veteran right to employment services act”.

History: 1994, Act 39, Imd. Eff. Mar. 14, 1994



Section 35.1092 Definitions.

Sec. 2.

As used in this act:

(a) "Employment services" means referrals to employers, supportive services, or assistance in finding employment training.

(b) "Job training services" means any program that provides training or training services to eligible applicants.

(c) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Served at least 180 days of active duty in the armed forces of the United States or has a service-connected disability as a result of service in the armed forces of the United States.

History: 1994, Act 39, Imd. Eff. Mar. 14, 1994 ;-- Am. 2016, Act 205, Eff. Sept. 20, 2016



Section 35.1093 Federally or state funded employment services or job training program; services provided to candidates.

Sec. 3.

An agency or department that administers a federally or state funded employment services or job training program, including a service or program administered under the job training partnership act, Public Law 97-300, 96 Stat. 1322, shall, to the extent permitted by federal law, provide to a veteran who is a candidate for a program or service both of the following:

(a) Effective and equitable services, including effective and equitable employment and job training services.

(b) Referral assistance and a pamphlet prepared by the Michigan jobs commission that identifies employment services, job training services, and related benefits available to that veteran through other agencies or departments.

History: 1994, Act 39, Imd. Eff. Mar. 14, 1994



Section 35.1094 Annual report.

Sec. 4.

An agency or department in section 3 shall prepare and submit to the standing committee of each house of the legislature that has responsibility for military affairs an annual written report separately identifying each of the following:

(a) Each of the employment services or job training services or programs provided by that agency or department to veterans.

(b) The procedures employed by that agency or department to ensure compliance with this act.

History: 1994, Act 39, Imd. Eff. Mar. 14, 1994






Act 508 of 2014 PRIVATE EMPLOYER'S VETERANS' PREFERENCE POLICY ACT (35.1201 - 35.1202)

Section 35.1201 Short title; definitions.

Sec. 1.

(1) This act shall be known and may be cited as the "private employer's veterans' preference policy act".

(2) As used in this act:

(a) "Private employer" means a sole proprietor, corporation, partnership, limited liability company, or other private entity with 1 or more employees.

(b) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Served at least 180 days of active duty in the armed forces of the United States or has a service-connected disability as a result of service in the armed forces of the United States.

(c) "Veterans' preference employment policy" means a private employer's voluntary preference for hiring, promoting, or retaining a veteran over another equally qualified applicant or employee.

History: 2014, Act 508, Imd. Eff. Jan. 14, 2015 ;-- Am. 2016, Act 207, Eff. Sept. 20, 2016



Section 35.1202 Voluntary veterans' preference employment policy; adoption by private employer; writing; uniform application.

Sec. 2.

(1) A private employer may adopt and apply a voluntary veterans' preference employment policy.

(2) A veterans' preference employment policy shall be in writing and shall be applied uniformly to employment decisions regarding the hiring or promotion of veterans or the retention of veterans during a reduction in the workforce.

History: 2014, Act 508, Imd. Eff. Jan. 14, 2015






Act 363 of 2004 MILITARY FAMILY RELIEF FUND ACT (35.1211 - 35.1216)

Section 35.1211 Short title.

Sec. 1.

This act shall be known and may be cited as the "military family relief fund act".

History: 2004, Act 363, Imd. Eff. October 6, 2004



Section 35.1212 Definitions.

Sec. 2.

As used in this act:

(a) "Department" means the department of military and veterans affairs.

(b) "Family" or "families" means the military dependents as determined by the qualified individual's branch of service.

(c) "Fund" means the military family relief fund created in section 3.

(d) "Need" means an unforeseen situation that causes a temporary or short-term financial emergency or hardship that a grant under this act will resolve and for which an applicant can demonstrate the ability to meet expenses in the future.

(e) "Qualified individual" means an individual who meets all of the following criteria:

(i) The individual is or was a member of a reserve component of the United States armed forces or the United State coast guard based in this state or is a resident of this state serving in a reserve component of the United States armed forces or the United States coast guard based in another state and is called to active duty by the president of the United States or the United States secretary of defense as a result of national response to September 11, 2001 or as a response to a national emergency declared by the president of the United States and for which funds are being spent by the federal government.

(ii) The individual's family can document the need for financial assistance for clothing, food, housing, utilities, medical services or prescriptions, insurance payments, vehicle payments, or other related necessities of daily living in either of the following situations:

(A) The need occurred after a unit received an alert order for active federal service or within 6 months after a unit returned from active federal service.

(B) The need occurred because the individual has incurred a line of duty injury or illness.

(f) "Reserve components of the United States armed forces" means all of the following:

(i) The army national guard of the United States.

(ii) The army, naval, marine corps, air force, and coast guard reserves.

(iii) The air national guard of the United States.

(g) "Unit" means a mobilized unit in which the qualified individual is in active federal service.

History: 2004, Act 363, Imd. Eff. Oct. 6, 2004 ;-- Am. 2014, Act 62, Imd. Eff. Mar. 27, 2014



Section 35.1213 Military family relief fund; creation as separate fund; expenditures; amounts credited; investment; availability of funds for disbursement; lapse.

Sec. 3.

(1) The military family relief fund is created as a separate fund in the department to offer grants to provide assistance to families of qualified individuals.

(2) The military family relief fund shall be expended only as provided in this act.

(3) The state treasurer shall credit to the fund all amounts designated for the fund pursuant to section 438 of the income tax act of 1967, 1967 PA 281, MCL 206.438.

(4) The state treasurer shall direct the investment of the fund money in the same manner as other funds are invested. The state treasurer shall credit to the fund the interest and earnings from the fund.

(5) Money deposited, funds granted, or funds received as gifts or donations to the fund shall be available for disbursement when deposited.

(6) Money in the fund at the close of the state fiscal year shall remain in the fund and shall not lapse to the general fund.

History: 2004, Act 363, Imd. Eff. Oct. 6, 2004



Section 35.1214 Use of money; limitation.

Sec. 4.

(1) Each year that the contribution designation program administered under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, is in effect, an amount equal to the cumulative designations, plus interest and dividends earned, made under that section shall be appropriated from the general fund to the fund for use solely in support of the purposes provided in this act. Except as otherwise provided in this subsection, no money from the fund shall be used for the purpose of administering the fund or implementing section 438 of the income tax act of 1967, 1967 PA 281, MCL 206.438. Not more than $50,000.00 shall be allocated annually from the fund to be used for advertising, marketing, and promoting the goals of the fund to the public.

(2) The money in the fund shall not be used by the department to replace funds otherwise designated to support similar programs within the department.

History: 2004, Act 363, Imd. Eff. Oct. 6, 2004 ;-- Am. 2014, Act 62, Imd. Eff. Mar. 27, 2014



Section 35.1215 Grant application; criteria; review; determination; notice; denial; distribution; maximum amount.

Sec. 5.

(1) A qualified individual or the individual's family shall apply to the department for a grant from the fund. A qualified individual or the individual's family may apply for more than 1 grant in any year.

(2) At the time that a qualified individual or the individual's family applies for a grant from the fund, the department shall provide the applicant with copies of financial planning materials and information at no cost to the applicant.

(3) The department shall determine criteria and review applications for grants from the fund.

(4) The department shall determine if the applicant is eligible for a grant from the fund and shall determine the amount of the individual's grant.

(5) Not more than 30 days after the department receives an application, the department shall notify the applicant of the receipt of the application and the status of the application which shall be 1 of the following:

(a) The applicant is eligible for a grant, the date when the applicant will receive that grant, and the amount of the grant.

(b) The applicant is eligible for a grant but no funds are available and the application will be kept on file until money becomes available.

(c) The applicant is not eligible for a grant and the reasons why.

(6) If an application is denied because the applicant is not eligible, the applicant is not prohibited from subsequently applying for a grant for that purpose or any other purpose.

(7) Within the first 30 days of each calendar year, the department shall begin to distribute the money that was in the fund at the end of the immediately preceding state fiscal year to grant applicants until the money in the fund is exhausted.

(8) The maximum total amount that any qualified individual and that qualified individual's family can receive in any 1 calendar year is $2,000.00. If the department determines that the qualified individual or the qualified individual's family is in an emergency situation or their needs are extreme, the department may waive the maximum under this subsection.

History: 2004, Act 363, Imd. Eff. Oct. 6, 2004



Section 35.1216 Rules.

Sec. 6.

The department may promulgate rules that it considers necessary to implement this act pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2004, Act 363, Imd. Eff. Oct. 6, 2004






Act 176 of 2008 VETERANS WELCOME HOME ACT (35.1231 - 35.1232)

Section 35.1231 Short title.

Sec. 1.

This act shall be known and may be cited as the "veterans welcome home act".

History: 2008, Act 176, Imd. Eff. July 9, 2008



Section 35.1232 Welcome home letter; inclusion of list of state-funded veterans service organizations.

Sec. 2.

The Michigan veterans affairs agency shall develop and send a welcome home letter to all returning veterans which shall include a list of all state-funded veterans service organizations. The list shall be ordered by the amount of state funding, with the veterans service organization that receives the highest amount of state funding listed first and the remaining organizations listed in descending order.

History: 2008, Act 176, Imd. Eff. July 9, 2008 ;-- Am. 2015, Act 38, Eff. Aug. 19, 2015









Chapter 36 - Michigan Veterans' Facility

Act 152 of 1885 MICHIGAN VETERANS' FACILITY (36.1 - 36.12)

Section 36.1 State Veterans' Facility of Michigan; establishment.

Sec. 1.

That there shall be established in this state an institution under the name and style of the “State Veterans' Facility of Michigan,” and whenever reference is made in the laws of this state to the “Michigan Soldiers' Home,” reference shall be deemed to be made to the “Michigan Veterans' Facility.”

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984a ;-- CL 1897, 2055 ;-- CL 1915, 1667 ;-- CL 1929, 782 ;-- Am. 1945, Act 94, Eff. Sept. 6, 1945 ;-- CL 1948, 36.1



Section 36.2 Repealed. 2011, Act 283, Eff. Jan. 1, 2012.



Section 36.2a Michigan veterans' facility; general supervision and government by board of managers; membership; qualifications; appointment; terms; oath of office; removal; compensation; vacancy; definitions.

Sec. 2a.

(1) The general supervision and government of the Michigan veterans' facility is vested in a board of managers consisting of 7 members. Each member shall have demonstrated knowledge, skills, and experience in public health, business, or finance. Members shall be appointed as follows:

(a) One representative of the American Legion.

(b) One representative of the Veterans of Foreign Wars of the United States.

(c) One representative of the Disabled American Veterans.

(d) One representative of any other congressionally chartered veterans' organization other than those organizations identified in subdivision (a), (b), or (c).

(e) Three members who are veterans, who may or may not be a member of 1 or more congressionally chartered veterans' organizations, but shall not represent any congressionally chartered veterans' organization of which they are a member.

(2) The members shall be appointed by the governor by and with the advice and consent of the senate. Each member shall hold office for the term of 3 years from the time of his or her appointment and shall continue to hold office at the pleasure of the governor. The members enumerated in subsection (1)(a), (b), (c), and (d) shall be appointed by the governor from a list of at least 3 individuals recommended by each respective organization.

(3) Each member of the board shall qualify by taking and filing the constitutional oath of office.

(4) The governor may remove any member of the board for misfeasance, malfeasance, or nonfeasance in office, after hearing. Missing 3 or more consecutive meetings shall be considered malfeasance and is grounds for removal.

(5) Members of the board shall serve without compensation, but shall be entitled to actual and necessary expenses incurred in attending scheduled meetings of the board of managers in accordance with the accounting laws of this state.

(6) If a vacancy occurs during the term of office of a member of the board of managers, the member's successor shall be selected from the same organization and in the same manner as the original appointment for the balance of the unexpired term.

(7) As used in this act:

(a) "Board" means the board of managers of the Michigan veterans' facility created in this section.

(b) "Veteran" means an individual who meets both of the following:

(i) Is a veteran as defined in section 1 of 1965 PA 190, MCL 35.61.

(ii) Was honorably discharged.

History: Add. 2011, Act 283, Eff. Jan. 1, 2012 ;-- Am. 2016, Act 213, Eff. Sept. 20, 2016



Section 36.6 Board of managers; expenses; reimbursement.

Sec. 6.

Each member of the board is entitled to reimbursement of expenses from the appropriations to the facility in accordance with the accounting laws of this state.

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984f ;-- Am. 1889, Act 103, Imd. Eff. May 21, 1889 ;-- CL 1897, 2057 ;-- CL 1915, 1669 ;-- Am. 1925, Act 265, Imd. Eff. May 13, 1925 ;-- CL 1929, 784 ;-- CL 1948, 36.6 ;-- Am. 1952, Act 123, Eff. Sept. 18, 1952 ;-- Am. 1963, Act 101, Eff. Sept. 6, 1963 ;-- Am. 1975, Act 58, Imd. Eff. May 20, 1975 ;-- Am. 2011, Act 283, Eff. Jan. 1, 2012



Section 36.7 Board of managers; meetings; election and terms of officers; appointment of administrator; conducting business at public meeting; notice.

Sec. 7.

(1) The board of managers shall meet annually at a facility and shall elect a chairperson, a chairperson pro tempore, a secretary, a treasurer, and a clerk, who shall hold office for 1 year and until a successor is elected and qualified. However, instead of electing a treasurer and a clerk, the board of managers may appoint the administrator of the facilities to perform the duties of the treasurer and the clerk and other duties prescribed by the board.

(2) The business that the board of managers may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984g ;-- CL 1897, 2058 ;-- CL 1915, 1670 ;-- CL 1929, 785 ;-- CL 1948, 36.7 ;-- Am. 1952, Act 123, Eff. Sept. 18, 1952 ;-- Am. 1978, Act 157, Imd. Eff. May 22, 1978 ;-- Am. 2011, Act 283, Eff. Jan. 1, 2012



Section 36.8 Board of managers; meetings; preparation, review, and revision of system of government.

Sec. 8.

The board of managers shall meet not less than once every 3 months. The board of managers shall prepare, review, and revise a system of government for the homes, which shall include all rules, regulations, and laws necessary for effective management and preserving the health of the disabled veterans admitted to the home.

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984h ;-- CL 1897, 2059 ;-- CL 1915, 1671 ;-- CL 1929, 786 ;-- CL 1948, 36.8 ;-- Am. 2011, Act 283, Eff. Jan. 1, 2012



Section 36.9.added Report to governor and legislative committees; information concerning state veterans' facility; placement of report on public website.

***** 36.9.added THIS ADDED SECTION IS EFFECTIVE JANUARY 24, 2017 *****

Sec. 9.

(1) No later than January 1, April 1, July 1, and October 1 of each year, the Michigan veterans affairs agency, its successor agency, or the department of military and veterans affairs shall report in writing all of the following information concerning any state veterans' facility to the governor, the senate and house committees on veterans affairs, and the senate and house appropriations subcommittees for the department of military and veterans affairs:

(a) Staffing levels and the extent to which staffing levels do or do not meet industry standards.

(b) Number of patient complaints, average time to review a complaint and respond, and response to each complaint.

(c) Timeliness of distribution of pharmaceutical drugs.

(d) Security provided for pharmaceutical drugs in the facility, including the title of the individuals providing the security.

(e) How patient money is accounted for, including the name and title of the individual who supervises patient spending accounts.

(f) Number of facility resident deaths that occurred since the most recent report.

(2) The department of military and veterans affairs shall place the reports required under subsection (1) on its public website in a prominent and conspicuous manner.

History: Add. 2016, Act 314, Eff. Jan. 24, 2017



Section 36.10 Repealed. 2011, Act 283, Eff. Jan. 1, 2012.



Section 36.11 Veterans' facility; eligibility for admission; maintenance charges; dismissal; creation of veterans' facilities operation fund; credit of money to fund; expenditures; assignment of money to board of managers as condition of admission; expenditure of assigned money; creation of posthumous fund; expenditures.

Sec. 11.

(1) A veteran of the armed forces of the United States eligible for United States department of veterans affairs' health care or financial assistance for long-term nursing or day care may be admitted to a veterans' facility in this state that is established under this act. Nothing in this section prevents the board of managers from admitting to membership in a facility any applicant otherwise qualified, but who has adequate means of support and is not dependent upon public or private charity, provided that the applicant, as a condition of admission, pays to the board of managers in advance, or at those times as may be fixed by the board of managers, for the use and benefit of the state a sum for his or her support as the board of managers determines to be proper. The board of managers shall annually determine the per diem expense of maintenance of members in the facilities and shall require any member who has adequate means of support or sufficient property or income, to pay the board of managers in full for the expenses of maintenance. All members in the facilities shall be charged in the first instance with the maintenance, which shall be collected either in whole or in part, if the member has sufficient property or income, but otherwise the board of managers may remit the per diem charge either in whole or in part. The maintenance charges as determined by the board of managers shall be paid to the adjutant of the facilities in advance not later than the fifth day of each month. Failure to comply with a condition shall be cause for dismissal from a facility.

(2) There is created a veterans' facilities operation fund in the state treasury. Except as provided by subsection (3), money received under this section and from the veterans' administration in direct payment for services to members of the facilities established under this act shall be turned over to the state treasury and credited to the veterans' facilities operation fund. Money in the veterans' facilities operation fund shall be expended only for the operation of the facilities established under this act.

(3) The board of managers of the facilities may make a condition for admission to a facility that all applicants shall assign to the board of managers any balance of money accumulated while a member of the facility, or due to the applicant or on deposit with any bank, trust company, corporation, or with any individual, at the time of the death of the applicant. All such sums shall first be expended to pay for all residual maintenance costs attributable to the deceased individual and shall then be paid to the wife, minor children, or dependent mother or father, in the order named. If no such relative shall be found within a period of 2 years, or if no claim for the sums has been made within a period of 2 years, the balance of the money shall be paid into the posthumous fund, which is hereby created by this subsection. The posthumous fund shall be expended as prescribed by 1905 PA 313, MCL 36.61.

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984k ;-- Am. 1891, Act 44, Imd. Eff. Apr. 29, 1891 ;-- CL 1897, 2062 ;-- Am. 1899, Act 62, Imd. Eff. May 2, 1899 ;-- Am. 1901, Act 25, Imd. Eff. Mar. 26, 1901 ;-- Am. 1907, Ex. Sess., Act 2, Imd. Eff. Oct. 24, 1907 ;-- Am. 1915, Act 49, Eff. Aug. 24, 1915 ;-- CL 1915, 1674 ;-- Am. 1919, Act 238, Eff. Aug. 14, 1919 ;-- CL 1929, 789 ;-- Am. 1931, Act 291, Imd. Eff. June 8, 1931 ;-- Am. 1933, Act 231, Imd. Eff. July 6, 1933 ;-- Am. 1934, 1st Ex. Sess., Act 17, Imd. Eff. Mar. 28, 1934 ;-- Am. 1945, Act 94, Eff. Sept. 6, 1945 ;-- CL 1948, 36.11 ;-- Am. 1952, Act 123, Eff. Sept. 18, 1952 ;-- Am. 1958, Act 186, Eff. Sept. 13, 1958 ;-- Am. 1982, Act 391, Eff. Mar. 30, 1983 ;-- Am. 2010, Act 341, Imd. Eff. Dec. 21, 2010



Section 36.11a Repealed. 1982, Act 391, Eff. Mar. 30, 1983.



Section 36.11b Creation of post fund; expenditures.

Sec. 11b.

Each gift received by the board of managers and which specifically provides that the gift is not for the use and benefit of the state shall be paid into the post fund, which is hereby created by this section. The post fund shall be expended as prescribed by Act No. 313 of the Public Acts of 1905, being section 36.61 of the Michigan Compiled Laws.

History: Add. 1915, Act 49, Eff. Aug. 24, 1915 ;-- CL 1915, 1676 ;-- CL 1929, 791 ;-- CL 1948, 36.11b ;-- Am. 1952, Act 123, Eff. Sept. 18, 1952 ;-- Am. 1982, Act 391, Eff. Mar. 30, 1983



Section 36.11c Property of member; board may receive and hold in trust.

Sec. 11c.

The board of managers or any officer or employee duly authorized by them may receive money, property or effects belonging to any member of the facility and hold same in trust, to be disposed of as directed by such member. Any balance of such money, property or effects remaining in trust at the time of his discharge from the facility shall be accounted for and paid to such member.

History: Add. 1952, Act 123, Eff. Sept. 18, 1952



Section 36.12 Method of drawing and accounting for money from state treasury prescribed.

Sec. 12.

The method of drawing money from the state treasury and accounting for the same, shall be similar to that now in force with other state institutions as prescribed by the general law.

History: 1885, Act 152, Imd. Eff. June 5, 1885 ;-- How. 1984-1 ;-- CL 1897, 2063 ;-- CL 1915, 1677 ;-- CL 1929, 792 ;-- CL 1948, 36.12






Act 212 of 1893 DORMITORY FOR EX-NURSES AND DEPENDENTS (36.21 - 36.28)



Act 15 of 1921 WIDOWS, WIVES, AND MOTHERS (36.31 - 36.32)

Section 36.31 Veterans' facility; qualifications and conditions for admission of widows, widowers, former spouses, and spouses of members of armed forces; admission of parents.

Sec. 1.

(1) The qualifications for admission to residence in a veterans' facility for the widows, widowers, former spouses, and spouses of any member of the armed forces of the United States who was honorably discharged, shall be as follows: The widow, widower, former spouse, or spouse, of any member of the armed forces of the United States who was honorably discharged from the armed forces, who served in the Mexican war, the war of the rebellion, the Spanish-American war, the war in the Philippines, the first world war, the second world war, or in any other war, campaign, or expedition in which the armed forces of the United States have been, are, or may be, participants, for not less than 90 days shall be eligible for admission into a veterans' facility. However, in the case of the widows, widowers, former spouses, and spouses, the former spouse, spouse, widower, or widow shall be at least 60 years of age at the time of making application for admission. Any former spouse, spouse, widower, or widow of any of the veterans of any class mentioned who has established residency in this state at the time of making his or her application for admission and who is disabled or unable to earn a living may be eligible for admission notwithstanding the limitations otherwise provided for in this section. If any widow, widower, or former spouse who may be eligible for membership under his or her first spouse should remarry, he or she will forfeit all rights to a veterans' facility and cannot again claim membership under his or her first spouse.

(2) The board of managers of the veterans' facilities may prescribe as a condition for admission that all applicants be charged maintenance in the same manner as members who qualify for membership as former members of the armed forces of the United States, which maintenance shall be paid to the adjutant of the veterans' facilities in advance, not later than the fifth day of each month. Failure to comply with any condition shall be cause for dismissal from a veterans' facility. The money received shall be turned over to the state treasury and credited to the veterans' facilities operations fund. The board of managers of the veterans' facilities also may make a condition for admission to the veterans' facilities that all applicants shall assign to the board of managers any balance of money accumulated while a member of a facility or on deposit with any bank, trust company, corporation, or individual at the time of the death of the applicant. All sums shall be paid to the spouse, minor children, or dependent mother or father, in the order named, and, if no such relative shall be found within a period of 2 years, or if no claim has been made within a period of 2 years, the balance of any money shall be paid into a fund in the hands of the adjutant of the veterans' facilities to be expended under the direction of the board of managers to improve the service of the veterans' facilities.

(3) The parent of any member of the armed forces of the United States who was honorably discharged from the armed forces who served in any of the wars described in subsection (1) may be admitted upon the approval of the board of managers, under rules and conditions as the board may prescribe.

History: 1921, Act 15, Imd. Eff. Mar. 30, 1921 ;-- CL 1929, 797 ;-- Am. 1933, Act 232, Imd. Eff. July 6, 1933 ;-- CL 1948, 36.31 ;-- Am. 1952, Act 94, Eff. Sept. 18, 1952 ;-- Am. 1958, Act 188, Eff. Sept. 13, 1958 ;-- Am. 1982, Act 180, Imd. Eff. June 14, 1982 ;-- Am. 1982, Act 392, Eff. Mar. 30, 1983



Section 36.32 Construction of act.

Sec. 2.

This act shall be construed as supplemental to any and all acts relating to the Michigan soldiers' home and to the home for the widows, wives and mothers established in connection therewith.

History: 1921, Act 15, Imd. Eff. Mar. 30, 1921 ;-- CL 1929, 798 ;-- CL 1948, 36.32






Act 90 of 1895 DISCIPLINE AND GOVERNMENT (36.41 - 36.43)



Act 54 of 1901 GUARDIAN FOR MEMBERS (36.51 - 36.55)

Section 36.51 Appointment of commandant as guardian of member.

Sec. 1.

When, in the opinion of a majority of the board of managers of the Michigan soldiers' home, it is necessary that a guardian shall be appointed for any member of said home, the judge of probate of Kent county may, upon application being made to him, appoint the commandant of the Michigan soldiers' home to the office of said guardian.

History: 1901, Act 54, Imd. Eff. Apr. 9, 1901 ;-- CL 1915, 1686 ;-- CL 1929, 804 ;-- CL 1948, 36.51



Section 36.52 Commandant as guardian; execution of bond.

Sec. 2.

The board of managers of said home shall require from the commandant a good and sufficient bond for the faithful performance of his duties as such guardian, and upon a satisfactory showing being made to the judge of probate that such bond has been executed, he shall not require a further bond to be given.

History: 1901, Act 54, Imd. Eff. Apr. 9, 1901 ;-- CL 1915, 1687 ;-- CL 1929, 805 ;-- CL 1948, 36.52



Section 36.53 Appointment of commandant as guardian; record.

Sec. 3.

Whenever said board of managers deem it necessary that a guardian be appointed for any member of the Michigan soldiers' home the action taken in the matter by them shall be a matter of record upon the clerk's minutes of the proceedings of said board.

History: 1901, Act 54, Imd. Eff. Apr. 9, 1901 ;-- CL 1915, 1688 ;-- CL 1929, 806 ;-- CL 1948, 36.53



Section 36.54 Commandant as guardian; compensation, expenses.

Sec. 4.

The commandant of said home shall receive no fees or allowances as compensation for his services as such guardian, but actual reasonable expenses incurred in the execution of his trust may be allowed.

History: 1901, Act 54, Imd. Eff. Apr. 9, 1901 ;-- CL 1915, 1689 ;-- CL 1929, 807 ;-- CL 1948, 36.54



Section 36.55 Commandant as guardian; delivery of trust and property to successor.

Sec. 5.

When, from any cause, the commandant of said home shall cease to hold the office of commandant, his trust as guardian of any member of said home shall also cease, and he shall turn over to his successor in office all property in his hands belonging to his wards, members of the Michigan soldiers' home, and said successor shall, ex officio, become the guardian of said wards, subject to the same conditions as would be required had he been originally appointed guardian of said wards.

History: 1901, Act 54, Imd. Eff. Apr. 9, 1901 ;-- CL 1915, 1690 ;-- CL 1929, 808 ;-- CL 1948, 36.55






Act 313 of 1905 POST AND POSTHUMOUS FUNDS (36.61 - 36.61)

Section 36.61 Post fund and posthumous fund; expenditure by board of managers.

Sec. 1.

The money on hand in the post fund and in the posthumous fund of the Michigan soldiers' home, and such money as may hereafter accumulate in said funds, may be expended by the board of managers of said home, in furnishing the new hospital, and for such other purposes for the benefit of the said home and the inmates thereof, as the said board of managers may, in its discretion, determine.

History: 1905, Act 313, Imd. Eff. June 17, 1905 ;-- CL 1915, 1691 ;-- CL 1929, 809 ;-- CL 1948, 36.61






E.R.O. No. 1991-7 EXECUTIVE REORGANIZATION ORDER (36.71 - 36.71)

Section 36.71 Transfer of powers and duties of the state veterans' facilities and the board of managers from the department of public health to the department of military affairs.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Michigan's commitment to provide care for its veterans started with the establishment of the Michigan Soldiers' Home on December 30, 1886; and

WHEREAS, the Michigan Veterans' Facility in Grand Rapids, and the D.J. Jacobetti Michigan Veterans' facility in Marquette, have evolved as the statutorily established successor institutions to the original Michigan Soldiers' Home; and

WHEREAS, these facilities were established to provide care and services exclusively for former members of the armed forces of the United States, in the State of Michigan and certain members of their families; and

WHEREAS, the Michigan Veterans' Facilities were, until September 1, 1991, administered by the Department of Public Health; and

WHEREAS, on January 17, 1991, Executive Reorganization Order No. 1991-6 was issued transferring the Michigan Veterans' Facilities from the Department of Public Health to the Department of Military Affairs; and

WHEREAS, on January 18, 1991, Executive Reorganization Order No. 1991-7 was issued, superseding Executive Reorganization Order 1991-6; and

WHEREAS, it is now necessary to amend and restate Executive Reorganization Order No. 1991-7; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions and responsibilities, including the functions of budgeting and procurement and management-related functions, of the State Veterans' Facilities of Michigan and the Board of Managers created under Act 152 of the Public Acts of 1885, as amended, being Sections 36.1 to 36.12 of the Michigan Compiled Laws and associated functions under Act 15 of the Public Acts of 1921, as amended, being Sections 36.31 and 36.32 of the Michigan Compiled Laws, Act 90 of the Public Acts of 1895, being Sections 36.42 and 36.43 of the Michigan Compiled Laws, Act 54 of the Public Acts of 1901, being Sections 36.51 to 36.55 of the Michigan Compiled Laws and Act 313 of the Public Acts of 1905, being Section 36.61 of the Michigan Compiled Laws have been transferred from the Department of Public Health to the Department of Military Affairs by Type I transfer as defined by Section 3 of Act 380 of the Public Act of 1965, being Section 16.103 of the Michigan Compiled Laws.

(2) The Adjutant General as head of the Department of Military Affairs shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Adjutant General as head of the Department of Military Affairs.

(3) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Public Health for the activities transferred to the Department of Military Affairs by this Order have been transferred to the Department of Military Affairs.

(4) The Department of Military Affairs has made internal organizational changes as have been administratively necessary to complete the realignment of responsibilities prescribed by Executive Reorganization Order No. 1991-7 and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(5) The heads of the Departments of Public Health and Military Affairs have initiated coordination between their departments to facilitate the transfer and have developed a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations or other obligations to be resolved by the Department of Public Health.

(6) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(7) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

(8) This Executive Order amends and restates Executive Reorganization Order No. 1991-7.

In fulfillment of the requirement of Article V, Section 2 of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order which make substantive changes in Executive Reorganization Order No. 1991-7, being Section (2) of this Executive Order, shall become effective 60 days after filing.

History: 1991, E.R.O. 1991-6, Eff. Sept. 1, 1990 ;-- 1991, E.R.O. 1991-7, Eff. Sept. 1, 1991 ;-- Am. 1992 E.R.O. No. 1992-1, Eff. May 11, 1992









Chapter 37 - Civil Rights

Act 45 of 1963 (2nd Ex. Sess.) CIVIL RIGHTS COMMISSION (37.1 - 37.9)



E.R.O. No. 1966-1 EXECUTIVE REORGANIZATION ORDER (37.101 - 37.101)

Section 37.101 Executive reorganization order no. 1966-1; implementing the order of the state insurance commissioner to hospital service corporations requiring a non-discrimination agreement in contracts with participating hospitals.

WHEREAS on September 21, 1966 David J. Dykhouse, Commissioner of Insurance of the State of Michigan did issue an order requiring the Michigan Hospital Service, a nonprofit hospital service corporation, created under Act 109 of the Public Acts of 1939, as amended, to include a non-discrimination agreement in its contracts with participating hospitals, and

WHEREAS under such order it is necessary that investigations and hearings be conducted on any complaints that may arise under the provisions of such order to the Michigan Hospital Service, and

WHEREAS the Michigan Civil Rights Commission is fully staffed and best able to conduct such investigations and hearings;

THEREFORE, I, GEORGE ROMNEY, Governor of the State of Michigan, pursuant to the authority vested in me by Article 5, Section 2, of the Constitution of 1963, in order to obtain the most efficient administration of said order of the Commissioner of Insurance, do hereby order and direct as follows:

1. The function and responsibility for holding and conducting such investigations and hearings that may be necessary with respect to the complaints of subscribers arising out of the order of the Commissioner of Insurance, dated September 21, 1966, is hereby assigned to the Michigan Civil Rights Commission.

2. The function and responsibility for holding and conducting investigations and hearings as may be necessary with respect to complaints of subscribers arising out of the portion of contract between Michigan Hospital Service and any of its participating hospitals required by the above stated order by the Commissioner of Insurance is hereby assigned to the Michigan Civil Rights Commission.

3. All hearings authorized in numbers 1 and 2, above, shall be held in accordance with Article 5, Section 29, of the Constitution of 1963, and the established practices of the Michigan Civil Rights Commission.

4. The results of said investigations and hearings of the Michigan Civil Rights Commission, together with the findings made thereon with respect to any complaint which shall be made, shall be certified with the full record of such investigations and hearings by the Michigan Civil Rights Commission to the Commissioner of Insurance.

5. The responsibility, function, power, and discretion to act upon any findings which may be certified to him by the Michigan Civil Rights Commission does, and shall remain exclusively with the Commissioner of Insurance.

6. Nothing in this order shall in any respect derogate from the powers and duties, already exercised by the Michigan Civil Rights Commission under Michigan law.

History: 1966, E.R.O. No. 1966-1, Eff. Dec. 5, 1966






E.R.O. No. 1991-20 EXECUTIVE REORGANIZATION ORDER (37.111 - 37.111)

Section 37.111 Transfer of powers and duties of the Michigan women's commission, Indian affairs commission, commission on Spanish-Speaking affairs, and office of Spanish-Speaking affairs to the director of the department of civil rights.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Women's Commission was created by Act No. 1 of the Public Acts of 1968, being Sections 10.71 et seq. of the Michigan Compiled Laws, and is currently located within the Department of Management and Budget; and

WHEREAS, the Indian Affairs Commission was created by Act No. 195 of the Public Acts of 1972, as amended, being Sections 16.711 et seq. of the Michigan Compiled Laws, and is currently located within the Department of Management and Budget; and

WHEREAS, the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs were created by Act No.164 of the Public Acts of 1975, being Sections 18.301 et seq. of the Michigan Compiled Laws and are currently located within the Department of Management and Budget; and

WHEREAS, the functions, duties, and responsibilities assigned to the Michigan Women's Commission, the Indian Affairs Commission, the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs can be more effectively organized and carried out under the supervision and direction of the head of the Department of Civil Rights; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions, and responsibilities of the Michigan Women's Commission, the Indian Affairs Commission, the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs are hereby transferred to the Director of the Department of Civil Rights, as head of the Department of Civil Rights, by a Type I transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) The Director of the Department of Civil Rights shall administer the assigned functions so as to promote efficient administration.

(3) The Director of the Department of Management and Budget shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Civil Rights, and all prescribed functions of rule making, licensing, and registration, including the prescription of rules, regulations, standards, and adjudications, shall be transferred to the Director of the Department of Civil Rights.

(4) All records, personnel, property, and unexpended balances of appropriations, allocations and other funds used, held, employed, available, or to be made available to the Michigan Women's Commission, the Indian Affairs Commission, the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs for the activities transferred to the Department of Civil Rights by this Order are hereby transferred to the department of Civil Rights.

(5) The Director of the Department of Civil Rights shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(6) The Director of the Department of Management and Budget and the Director of the Department of Civil Rights shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Michigan Women's Commission, the Indian Affairs Commission, the Commission on Spanish-Speaking Affairs and the Office of Spanish-Speaking Affairs.

(7) All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

(8) Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this Executive Order.

History: 1991, E.R.O. No. 1991-20, Eff. Dec. 17, 1991






Act 536 of 2008 ASIAN PACIFIC AMERICAN AFFAIRS COMMISSION ACT (37.121 - 37.137)

Section 37.121 Short title.

Sec. 1.

This act shall be known and may be cited as the "Asian Pacific American affairs commission act".

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.123 Definitions.

Sec. 3.

As used in this act:

(a) "Asian Pacific American" means a person who has origins in any of the original peoples of the far east, southeast Asia, the Indian subcontinent, or the Pacific islands; is identified by an employer in an EEO-1 report as Asian or Pacific islander; or is regarded in the community as having origins in any of the original peoples of the far east, southeast Asia, the Indian subcontinent, or the Pacific islands.

(b) "Commission" means the Asian Pacific American affairs commission created in section 5.

(c) "Department" means the department of energy, labor, and economic growth.

(d) "Director" means the director of the office of Asian Pacific American affairs.

(e) "Office" means the office of Asian Pacific American affairs created in section 13.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.125 Asian Pacific American affairs commission; creation; election of chairperson and vice-chairperson; terms; vacancy; appointment.

Sec. 5.

(1) The Asian Pacific American affairs commission is created within the department of energy, labor, and economic growth. The commission shall exercise its powers and duties independently of the department except for budget, procurement, and housekeeping functions. The commission shall consist of 15 members to be appointed by the governor with the advice and consent of the senate. The commission shall elect a chairperson and vice-chairperson annually and shall elect other officers from its members as the commission considers appropriate.

(2) Members of the commission shall be individuals who have a particular interest or expertise in Asian or Pacific American concerns.

(3) Members of the commission shall serve for a term of 3 years or until a successor is appointed, whichever is later, except that of the members first appointed, 5 shall serve for 3 years, 5 shall serve for 2 years, and 5 shall serve for 1 year.

(4) If a vacancy occurs on the commission, the governor shall make an appointment for the balance of the unexpired term in the same manner as the original appointment.

(5) The governor shall appoint the commission within 90 days after the effective date of this act.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.127 Bylaws; meetings; quorum; voting; compensation; administrative services; staff.

Sec. 7.

(1) Within 90 days after appointment and confirmation of all members, the commission shall adopt bylaws for the operation of the commission. The bylaws shall include, at a minimum, voting procedures and minimum requirements for attendance at meetings.

(2) The commission shall hold regular quarterly meetings at places and on dates as determined by the commission. Special meetings may be called by the chairperson or by not fewer than 8 commission members on 3 business days' actual notice.

(3) A majority of the commission members appointed and serving constitute a quorum for the transaction of business at a meeting of the commission. Official action by the commission shall be only by affirmative vote of a majority of the commission members appointed and serving. A commission member shall not vote by proxy.

(4) The legislature annually shall fix the per diem compensation of members of the commission. Expenses of members incurred in the performance of official duties shall be reimbursed as provided by law for state employees.

(5) The department shall furnish administrative services to the commission and shall provide secretarial and other staff necessary to allow the proper exercise of the powers and duties of the commission. The department shall provide adequate office space to the commission. The department shall make available the times and places of commission meetings and keep minutes of the meetings and a record of the actions of the commission.

(6) The department shall assign professional employees to staff the commission to assist the commission in the performance of its substantive responsibilities under this act.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.129 Meetings held pursuant to open meetings act; writings subject to freedom of information act.

Sec. 9.

(1) A meeting of the commission shall be held pursuant to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A writing prepared, owned, used, in the possession of, or retained by the commission or office in the performance of an official function shall be made available to the public pursuant to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.131 Commission; duties.

Sec. 11.

The commission shall do all of the following:

(a) Stimulate and encourage the study and review of the status of Asian Pacific Americans in this state.

(b) Develop a unified policy and plan of action to serve the needs of Asian Pacific Americans in this state.

(c) Advise the governor, the legislature, and the office concerning the coordination and administration of state programs serving Asian Pacific Americans.

(d) Make recommendations to the governor and legislature regarding changes in state programs, statutes, and policies.

(e) Advise the governor and legislature of the nature, magnitude, and priorities of the problems of Asian Pacific Americans in this state.

(f) Review and advise the governor and the legislature on this state's policies concerning Asian Pacific American affairs.

(g) Secure appropriate recognition of Asian Pacific American accomplishments and contributions to this state.

(h) Review and approve the annual report by the office of Asian Pacific American affairs as described in section 15(j).

(i) Make recommendations to the governor and legislature regarding methods of overcoming discrimination against Asian Pacific Americans in public and private employment and civil and political rights.

(j) Work to ensure equal access to all levels of education for Asian Pacific Americans.

(k) Promote methods to ensure equal access to state services for Asian Pacific Americans.

(l) Cooperate with and coordinate activities with the commission on Spanish-speaking affairs, the Michigan women's commission, and any other commission that deals with minority or ethnic affairs.

(m) Monitor, evaluate, investigate, advocate, and initiate programs for the betterment of Asian Pacific Americans in this state.

(n) Serve as a reporting agency for incidents of anti-Asian and anti-Pacific islander American harassment in this state.

(o) Promote public awareness of Asian and Pacific islander cultures.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.133 Office of Asian Pacific American affairs; creation; director; administration services; staff; appropriation as condition.

Sec. 13.

(1) Subject to subsection (5), the office of Asian Pacific American affairs is created in the department of energy, labor, and economic growth.

(2) The commission shall select the director of the office with the concurrence of the director of the department of energy, labor, and economic growth in accordance with state civil service procedures.

(3) The department shall furnish administrative services to the office and shall provide secretarial and other staff necessary to allow the proper exercise of the powers and duties of the office. The department shall provide adequate office space to the office.

(4) The department shall assign professional employees to staff the office necessary to assist the office in the performance of its substantive responsibilities under this act.

(5) Creation of the office of Asian Pacific American affairs is contingent on an appropriation being made for that purpose.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.135 Office of Asian Pacific American affairs; duties.

Sec. 15.

The office shall do all of the following:

(a) Provide the commission with information concerning the problems of Asian Pacific Americans and implement commission policy.

(b) Conduct studies and recommend solutions to the problems of Asian Pacific Americans in the areas of education, employment, civil rights, health, housing, senior citizens, mental health, social service, commerce, and other related areas.

(c) Recommend to federal, state, and local governmental departments and agencies the creation of services and facilities as the commission considers appropriate.

(d) Serve as a reporting agency for the collection and distribution of information on Asian Pacific American affairs.

(e) Apply for and accept grants and gifts from governmental and private sources.

(f) Request the services of all state and local governmental departments and agencies to assure that Asian Pacific Americans have access to decision-making bodies, the policies of which affect Asian Pacific Americans in this state.

(g) Cooperate with departments and agencies to aid in effectuating the purposes of this act.

(h) Review the performance of state departments and agencies regarding the hiring and promotion of Asian Pacific Americans by state departments and agencies and the provision of services to Asian Pacific Americans by state departments and agencies.

(i) Review the curriculum, programs, and policies of elementary, secondary, and postsecondary educational institutions of this state regarding Asian Pacific Americans and the admissions programs and policies of postsecondary educational institutions of this state regarding Asian Pacific Americans.

(j) Submit a full written report of its activities and recommendations each year to the governor, legislature, and various Asian Pacific American communities throughout this state.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009



Section 37.137 State interagency council on Asian Pacific American affairs; creation; membership; purpose.

Sec. 17.

(1) A state interagency council on Asian Pacific American affairs is created within the office.

(2) The council shall consist of:

(a) The director of the department of community health or his or her authorized representative.

(b) The director of the department of human services or his or her authorized representative.

(c) The director of the department of natural resources or his or her authorized representative.

(d) The superintendent of public instruction or his or her authorized representative.

(e) The state treasurer or his or her authorized representative.

(f) The director of the department of agriculture or his or her authorized representative.

(g) The state personnel director or his or her authorized representative.

(h) The executive director of the department of civil rights or his or her authorized representative.

(i) The attorney general or his or her authorized representative.

(j) The secretary of state or his or her authorized representative.

(k) The director of the department of corrections or his or her authorized representative.

(l) The executive director of the women's commission or his or her authorized representative.

(m) The director of management and budget or his or her authorized representative.

(n) The director of the department of energy, labor, and economic growth or his or her authorized representative.

(o) The chair of the state housing development authority or his or her authorized representative.

(3) The purpose of the interagency council is to coordinate and provide for the exchange of information on all programs relating to services for Asian Pacific American people. The interagency council shall also assist the office and commission in the development of an annual report which is to be submitted to the governor, the legislature, and Asian Pacific American communities throughout the state.

History: 2008, Act 536, Imd. Eff. Jan. 13, 2009






Act 44 of 1982 POLYGRAPH PROTECTION ACT OF 1981 (37.201 - 37.209)

Section 37.201 Short title.

Sec. 1.

This act shall be known and may be cited as the “polygraph protection act of 1981”.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.202 Definitions.

Sec. 2.

As used in this act:

(a) “Employee” means an individual who works for another person for compensation.

(b) “Employer” means a person who employs 1 or more persons or who accepts applications for employment, including an agent of an employer.

(c) “Employment agency” means a person regularly undertaking with or without compensation to procure, refer, recruit, or place for an employer or person the opportunity to work for an employer, and includes an agent of that person.

(d) “Examiner” means any person who does any of the following:

(i) Purports to detect deception, verify truthfulness, or provide a diagnostic opinion of either of these through instrumentation or the use of a mechanical device.

(ii) Represents that he or she can or does offer the service of detecting deception, verifying truthfulness, or providing a diagnostic opinion of either of these through instrumentation or the use of a mechanical device.

(iii) Uses instrumentation or a mechanical device to measure or record an individual's bodily responses or psychophysiological activities to enable or assist the detection of deception, the verification of truthfulness, or the rendering of a diagnostic opinion regarding either of these.

(e) “Person” means an individual, firm, partnership, association, corporation, or other legal entity, this state or an agency of this state, or the federal government or an agency of the federal government.

(f) “Polygraph examination” means a psychological stress evaluator examination or any other procedure which involves the use of instrumentation or a mechanical device to enable or assist the detection of deception, the verification of truthfulness, or the rendering of a diagnostic opinion regarding either of these; including a lie detector test, psychological stress evaluator examination, or similar test.

(g) “Psychological stress evaluator” means any mechanical device or instrument which purports to determine the truth or falsity of statements made by an employee or applicant for employment on the basis of vocal fluctuations or vocal stress.

(h) “Psychological stress evaluator examination” means any of the following:

(i) The questioning or interviewing of an employee or applicant for employment for the purpose of subjecting the statements of the employee or applicant for employment to analysis by a psychological stress evaluator.

(ii) The recording of statements made by an employee or applicant for employment for the purpose of subjecting those statements to analysis by a psychological stress evaluator.

(iii) The analysis of statements made by an employee or applicant for employment for the purpose of determining the truth or falsity of the statements by the use of a psychological stress evaluator.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.203 Employer or employment agency; prohibited conduct; voluntary request for examination by employee; requirements and prohibitions.

Sec. 3.

(1) Except as provided in this section, an employer or employment agency shall not as a condition of employment, promotion, or change in status of employment, or as an express or implied condition of a benefit or privilege of employment, do any of the following:

(a) Request or require that an employee or applicant for employment take or submit to a polygraph examination.

(b) Administer, cause to be administered, threaten to administer, or attempt to administer a polygraph examination to an employee or applicant for employment.

(c) Require that an employee or applicant for employment give an express or implied waiver of a practice prohibited by this act or section 19 of Act No. 295 of the Public Acts of 1972, as amended, being section 338.1719 of the Michigan Compiled Laws.

(2) This section does not prohibit an employee or applicant for employment from voluntarily requesting a polygraph examination.

(3) If an employee or applicant requests a polygraph examination, this section does not prohibit an employer or employment agency from administering a polygraph examination as provided in subsection (7).

(4) An employee or applicant for employment who voluntarily requests a polygraph examination shall receive from the employer or employment agency a copy of this section and section 19 of Act No. 295 of the Public Acts of 1972, as amended, before the employee or applicant for employment voluntarily takes the polygraph examination.

(5) An employer shall not refuse to hire an applicant for employment because the applicant refuses or declines a polygraph examination.

(6) If an employee or applicant for employment voluntarily requests a polygraph examination, an employer or employment agency shall not use or employ the services of an intern or an examiner who is not licensed under Act No. 295 of the Public Acts of 1972, as amended, being sections 338.1701 to 338.1729 of the Michigan Compiled Laws, for the detection of deception, verification of truthfulness, or measuring or recording the presence or absence of stress in the vocal response of the employee or applicant for employment.

(7) If an employee or applicant for employment voluntarily requests a polygraph examination, the examiner shall:

(a) Not ask questions that are prohibited under section 19(j) of Act No. 295 of the Public Acts of 1972, as amended.

(b) Inform the employee or applicant for employment of all specific question areas to be explored before their actual exploration during the examination.

(c) Inform the employee or applicant for employment of all of the following:

(i) The employee or applicant for employment has the right to accept or refuse the examination.

(ii) The employee or applicant for employment has the right to halt an examination in progress at any time.

(iii) The employee or applicant for employment is not required to answer any questions or give any information.

(iv) Any information the employee or applicant for employment volunteers could be used against the employee or applicant for employment, or made available to the employer, unless otherwise specified and agreed to in writing by the employee or applicant for employment.

(d) Provide the employee or applicant for employment with a copy of the examination results and all reports or analyses done by the examiner which are shared with the employer.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.204 Employer or employment agency; prohibited action against employee or applicant.

Sec. 4.

An employer or employment agency shall not take any action against an employee or applicant for employment based upon an alleged or actual opinion that the employee or applicant for employment did not tell the truth during a polygraph examination.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.205 Confidentiality.

Sec. 5.

An employer or employment agency shall not share with any other person information which communicates the results or analysis of an employee's or applicant's polygraph examination or the fact that an employee or applicant for employment refused to submit to a polygraph examination.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.206 Information obtained from employee or applicant during examination; inadmissibility in criminal proceeding.

Sec. 6.

Any information obtained from an employee or applicant for employment during a polygraph examination shall not be admissible in a criminal proceeding.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.207 Action for injunctive relief or damages; damages for injury or loss; attorney's fees; damages for discharge in violation of act.

Sec. 7.

(1) A person alleging a violation of this act may bring an action for injunctive relief or damages, or both.

(2) For purposes of this act, damages include damages for injury or loss caused by each violation of this act and reasonable attorney's fees.

(3) If an employee is discharged in violation of this act, damages for which the employer is liable under this section shall include double the wages lost.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.208 Violation; penalty.

Sec. 8.

A person who violates this act is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00, or by imprisonment for not more than 90 days, or both.

History: 1982, Act 44, Eff. Mar. 30, 1983



Section 37.209 Conditional effective date.

Sec. 9.

This act shall not take effect unless the following House Bills of the 81st Legislature are enacted into law:

(a) House Bill No. 4403.

(b) House Bill No. 4404.

History: 1982, Act 44, Eff. Mar. 30, 1983






Act 197 of 2014 BREASTFEEDING ANTIDISCRIMINATION ACT (37.231 - 37.233)

Section 37.231 Short title; definitions.

Sec. 1.

(1) This act shall be known and may be cited as the "breastfeeding antidiscrimination act".

(2) As used in this act:

(a) "Place of public accommodation" means a business, an educational institution, or a refreshment, entertainment, recreation, health, or transportation facility of any kind, whether licensed or not, whose goods, services, facilities, privileges, advantages, or accommodations are extended, offered, sold, or otherwise made available to the public.

(b) "Public service" means a public facility, department, agency, board, or commission owned, operated, or managed by or on behalf of this state or a subdivision of this state, by a county, city, village, township, or independent or regional district in this state, or by a tax-exempt private agency established to provide service to the public, except that public service does not include a state or county correctional facility with respect to actions or decisions regarding an individual serving a sentence of imprisonment.

History: 2014, Act 197, Imd. Eff. June 24, 2014



Section 37.232 Person with control over public accommodation or public service; prohibited conduct.

Sec. 2.

Except where expressly permitted by state or federal statute or a regulation promulgated thereunder, a person with control over a public accommodation or public service shall not do any of the following:

(a) Deny the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation or public service to a woman because she is breastfeeding a child.

(b) Print, circulate, post, mail, or otherwise cause to be published a statement, advertisement, notice, or sign that indicates any of the following:

(i) That the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation or public service will be refused, withheld from, or denied a woman because she is breastfeeding a child.

(ii) That a woman's patronage of or presence at a place of public accommodation is objectionable, unwelcome, unacceptable, or undesirable because she is breastfeeding a child.

History: 2014, Act 197, Imd. Eff. June 24, 2014



Section 37.233 Civil action; injunctive relief and damages; costs; fees.

Sec. 3.

(1) A person alleging a violation of this act may bring a civil action in a court of appropriate jurisdiction for appropriate injunctive relief, actual damages or presumed damages of $200.00, or both injunctive relief and actual or presumed damages.

(2) In addition to the relief under subsection (1), a court rendering a judgment in an action brought under this act may award all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, to the complainant in the action if the court determines that the award is appropriate.

History: 2014, Act 197, Imd. Eff. June 24, 2014






Act 1 of 2000 DISCLOSURE OF PERSONAL INFORMATION ON DOCUMENTS (37.251 - 37.252)

Section 37.251 Definitions.

Sec. 1.

As used in this act:

(a) “Local governmental unit” means a school district, intermediate school district, city, village, township, county, authority, or other political subdivision of this state.

(b) “Person” means an individual, corporation, partnership, association, governmental entity, or any other legal entity.

(c) “Personal information” means 1 or more of the following:

(i) Social security number.

(ii) Driver license number.

(iii) State identification number.

(d) “State agency” means a department, board, commission, office, agency, authority, or other unit of state government in the executive, legislative, or judicial branch.

History: 2000, Act 1, Imd. Eff. Feb. 11, 2000



Section 37.252 Delivery of envelope or package with personal information visible prohibited.

Sec. 2.

A state agency or a local governmental unit shall not deliver or cause to be delivered an envelope or package on the outside of which personal information is placed or on the inside of which personal information is placed that is visible from the outside of the envelope or package.

History: 2000, Act 1, Imd. Eff. Feb. 11, 2000






Act 478 of 2012 INTERNET PRIVACY PROTECTION ACT (37.271 - 37.278)

Section 37.271 Short title.

Sec. 1.

This act shall be known and may be cited as the "internet privacy protection act".

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.272 Definitions.

Sec. 2.

As used in this act:

(a) "Access information" means user name, password, login information, or other security information that protects access to a personal internet account.

(b) "Educational institution" means a public or private educational institution or a separate school or department of a public or private educational institution, and includes an academy; elementary or secondary school; extension course; kindergarten; nursery school; school system; school district; intermediate school district; business, nursing, professional, secretarial, technical, or vocational school; public or private educational testing service or administrator; and an agent of an educational institution. Educational institution shall be construed broadly to include public and private institutions of higher education to the greatest extent consistent with constitutional limitations.

(c) "Employer" means a person, including a unit of state or local government, engaged in a business, industry, profession, trade, or other enterprise in this state and includes an agent, representative, or designee of the employer.

(d) "Personal internet account" means an account created via a bounded system established by an internet-based service that requires a user to input or store access information via an electronic device to view, create, utilize, or edit the user's account information, profile, display, communications, or stored data.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.273 Duties of employer.

Sec. 3.

An employer shall not do any of the following:

(a) Request an employee or an applicant for employment to grant access to, allow observation of, or disclose information that allows access to or observation of the employee's or applicant's personal internet account.

(b) Discharge, discipline, fail to hire, or otherwise penalize an employee or applicant for employment for failure to grant access to, allow observation of, or disclose information that allows access to or observation of the employee's or applicant's personal internet account.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.274 Educational institution; prohibited acts.

Sec. 4.

An educational institution shall not do any of the following:

(a) Request a student or prospective student to grant access to, allow observation of, or disclose information that allows access to or observation of the student's or prospective student's personal internet account.

(b) Expel, discipline, fail to admit, or otherwise penalize a student or prospective student for failure to grant access to, allow observation of, or disclose information that allows access to or observation of the student's or prospective student's personal internet account.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.275 Certain acts by employer not prohibited or restricted.

Sec. 5.

(1) This act does not prohibit an employer from doing any of the following:

(a) Requesting or requiring an employee to disclose access information to the employer to gain access to or operate any of the following:

(i) An electronic communications device paid for in whole or in part by the employer.

(ii) An account or service provided by the employer, obtained by virtue of the employee's employment relationship with the employer, or used for the employer's business purposes.

(b) Disciplining or discharging an employee for transferring the employer's proprietary or confidential information or financial data to an employee's personal internet account without the employer's authorization.

(c) Conducting an investigation or requiring an employee to cooperate in an investigation in any of the following circumstances:

(i) If there is specific information about activity on the employee's personal internet account, for the purpose of ensuring compliance with applicable laws, regulatory requirements, or prohibitions against work-related employee misconduct.

(ii) If the employer has specific information about an unauthorized transfer of the employer's proprietary information, confidential information, or financial data to an employee's personal internet account.

(d) Restricting or prohibiting an employee's access to certain websites while using an electronic communications device paid for in whole or in part by the employer or while using an employer's network or resources, in accordance with state and federal law.

(e) Monitoring, reviewing, or accessing electronic data stored on an electronic communications device paid for in whole or in part by the employer, or traveling through or stored on an employer's network, in accordance with state and federal law.

(2) This act does not prohibit or restrict an employer from complying with a duty to screen employees or applicants prior to hiring or to monitor or retain employee communications that is established under federal law or by a self-regulatory organization, as defined in section 3(a)(26) of the securities and exchange act of 1934, 15 USC 78c(a)(26).

(3) This act does not prohibit or restrict an employer from viewing, accessing, or utilizing information about an employee or applicant that can be obtained without any required access information or that is available in the public domain.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.276 Powers of educational institution to gain access to certain information.

Sec. 6.

(1) This act does not prohibit an educational institution from requesting or requiring a student to disclose access information to the educational institution to gain access to or operate any of the following:

(a) An electronic communications device paid for in whole or in part by the educational institution.

(b) An account or service provided by the educational institution that is either obtained by virtue of the student's admission to the educational institution or used by the student for educational purposes.

(2) This act does not prohibit or restrict an educational institution from viewing, accessing, or utilizing information about a student or applicant that can be obtained without any required access information or that is available in the public domain.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.277 Duties not created by act; liability.

Sec. 7.

(1) This act does not create a duty for an employer or educational institution to search or monitor the activity of a personal internet account.

(2) An employer or educational institution is not liable under this act for failure to request or require that an employee, a student, an applicant for employment, or a prospective student grant access to, allow observation of, or disclose information that allows access to or observation of the employee's, student's, applicant for employment's, or prospective student's personal internet account.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012



Section 37.278 Violation of provisions of act as misdemeanor; civil action; injunction; damages; written demand and documentation; jurisdiction; affirmative defense.

Sec. 8.

(1) A person who violates section 3 or 4 is guilty of a misdemeanor punishable by a fine of not more than $1,000.00.

(2) An individual who is the subject of a violation of this act may bring a civil action to enjoin a violation of section 3 or 4 and may recover not more than $1,000.00 in damages plus reasonable attorney fees and court costs. Not later than 60 days before filing a civil action for damages or 60 days before adding a claim for damages to an action seeking injunctive relief, the individual shall make a written demand of the alleged violator for not more than $1,000.00. The written demand shall include reasonable documentation of the violation. The written demand and documentation shall either be served in the manner provided by law for service of process in civil actions or mailed by certified mail with sufficient postage affixed and addressed to the alleged violator at his or her residence, principal office, or place of business. An action under this subsection may be brought in the district court for the county where the alleged violation occurred or for the county where the person against whom the civil complaint is filed resides or has his or her principal place of business.

(3) It is an affirmative defense to an action under this act that the employer or educational institution acted to comply with requirements of a federal law or a law of this state.

History: 2012, Act 478, Imd. Eff. Dec. 28, 2012






Act 228 of 2013 ASSISTANCE TO AGENCY OF ARMED FORCES (37.291 - 37.291)

Section 37.291 Investigation, prosecution, or detainment of United States citizen; aid prohibited; exception.

Sec. 1.

(1) Subject to subsection (2), notwithstanding any provision of law to the contrary, no agency of this state, no political subdivision of this state, no employee of an agency of this state or a political subdivision of this state acting in his or her official capacity, and no member of the Michigan national guard on active state service shall aid an agency of the armed forces of the United States in any investigation, prosecution, or detention of any person pursuant to section 1021 of the national defense authorization act for fiscal year 2012, if such aid would place that state agency, political subdivision, employee, or member of the Michigan national guard in violation of the United States constitution, the state constitution of 1963, or any law of this state.

(2) Subsection (1) does not apply to participation by state or local law enforcement or the Michigan national guard in a joint task force, partnership, or other similar cooperative agreement with federal law enforcement if that joint task force, partnership, or similar cooperative agreement is not for the purpose of investigating, prosecuting, or detaining any person pursuant to section 1021 of the national defense authorization act for fiscal year 2012.

History: 2013, Act 228, Eff. Mar. 27, 2014






Act 146 of 2015 IDENTIFICATION AND PATCH FOR SERVICE ANIMAL (37.301 - 37.307)

Section 37.301 Definitions.

Sec. 1.

As used in this act:

(a) "Department" means the department of civil rights.

(b) "Person with a disability" means a person who has a disability as defined in section 12102 of the Americans with disabilities act of 1990, 42 USC 12102, and 28 CFR 36.104.

(c) As used in subdivision (b), "person with a disability" includes a veteran who has been diagnosed with 1 or more of the following:

(i) Post-traumatic stress disorder.

(ii) Traumatic brain injury.

(iii) Other service-related disabilities.

(d) "Service animal" means all of the following:

(i) That term as defined in 28 CFR 36.104.

(ii) A miniature horse that has been individually trained to do work or perform tasks as described in 28 CFR 36.104 for the benefit of a person with a disability.

(e) "Veteran" means any of the following:

(i) A person who performed military service in the armed forces for a period of more than 90 days and separated from the armed forces in a manner other than a dishonorable discharge.

(ii) A person discharged or released from military service because of a service-related disability.

(iii) A member of a reserve branch of the armed forces at the time he or she was ordered to military service during a period of war, or in a campaign or expedition for which a campaign badge is authorized, and was released from military service in a manner other than a dishonorable discharge.

History: 2015, Act 146, Eff. Jan. 18, 2016



Section 37.303 Voluntary identification and patch for service animal; development and availability; eligibility.

Sec. 3.

(1) Subject to subsection (2), the department shall develop and make available upon request a voluntary identification and patch for a service animal for a person with a disability.

(2) To be eligible to receive the voluntary identification and patch described in subsection (1), the person seeking the materials shall provide all of the following:

(a) An affidavit signed by the person seeking the identification and patch attesting that the service animal for which the identification and patch are being sought has been trained to be a service animal for use by a person with a disability.

(b) Documentation from an appropriate health care or rehabilitation professional that the individual requires the assistance of a service animal due to a disability.

History: 2015, Act 146, Eff. Jan. 18, 2016



Section 37.305 Telephone complaint hotline; use by department to receive reports; referral to law enforcement agency.

Sec. 5.

The department shall use its existing telephone complaint hotline to receive reports of problems encountered by a person with a disability using a service animal and to receive reports of a person impersonating a person with a disability and using a service animal. The department may refer an alleged violation of section 3(2)(a) to the appropriate law enforcement agency for investigation.

History: 2015, Act 146, Eff. Jan. 18, 2016



Section 37.307 False or fraudulent affidavit as misdemeanor; penalty.

Sec. 7.

A person who knowingly or willingly submits a false or fraudulent affidavit under section 3(2)(a) is guilty of a misdemeanor punishable by 1 or more of the following:

(a) Imprisonment for not more than 90 days.

(b) A fine of not more than $500.00.

(c) Community service for not more than 30 days.

History: 2015, Act 146, Eff. Jan. 18, 2016






Act 220 of 1976 PERSONS WITH DISABILITIES CIVIL RIGHTS ACT (37.1101 - 37.1607)

220-1976-1 ARTICLE 1 (37.1101...37.1103)

Section 37.1101 Short title.

Sec. 101.

This act shall be known and may be cited as the “persons with disabilities civil rights act”.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1102 Opportunity guaranteed; civil right; accommodation of person with disability; undue hardship.

Sec. 102.

(1) The opportunity to obtain employment, housing, and other real estate and full and equal utilization of public accommodations, public services, and educational facilities without discrimination because of a disability is guaranteed by this act and is a civil right.

(2) Except as otherwise provided in article 2, a person shall accommodate a person with a disability for purposes of employment, public accommodation, public service, education, or housing unless the person demonstrates that the accommodation would impose an undue hardship.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1103 Definitions.

Sec. 103.

As used in this act:

(a) “Alcoholic liquor” means that term as defined in section 105 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1105.

(b) “Commission” means the civil rights commission established by section 29 of article V of the state constitution of 1963.

(c) “Controlled substance” means that term as defined in section 7104 of the public health code, 1978 PA 368, MCL 333.7104.

(d) Except as provided under subdivision (f), “disability” means 1 or more of the following:

(i) A determinable physical or mental characteristic of an individual, which may result from disease, injury, congenital condition of birth, or functional disorder, if the characteristic:

(A) For purposes of article 2, substantially limits 1 or more of the major life activities of that individual and is unrelated to the individual's ability to perform the duties of a particular job or position or substantially limits 1 or more of the major life activities of that individual and is unrelated to the individual's qualifications for employment or promotion.

(B) For purposes of article 3, is unrelated to the individual's ability to utilize and benefit from a place of public accommodation or public service.

(C) For purposes of article 4, is unrelated to the individual's ability to utilize and benefit from educational opportunities, programs, and facilities at an educational institution.

(D) For purposes of article 5, substantially limits 1 or more of that individual's major life activities and is unrelated to the individual's ability to acquire, rent, or maintain property.

(ii) A history of a determinable physical or mental characteristic described in subparagraph (i).

(iii) Being regarded as having a determinable physical or mental characteristic described in subparagraph (i).

(e) “Drug” means that term as defined in section 7105 of the public health code, 1978 PA 368, MCL 333.7105.

(f) For purposes of article 2, disability does not include either of the following:

(i) A determinable physical or mental characteristic caused by the current illegal use of a controlled substance by that individual.

(ii) A determinable physical or mental characteristic caused by the use of an alcoholic liquor by that individual, if that physical or mental characteristic prevents that individual from performing the duties of his or her job.

(g) “Person” includes an individual, agent, association, corporation, joint apprenticeship committee, joint-stock company, labor union, legal representative, mutual company, partnership, receiver, trust, trustee in bankruptcy, unincorporated organization, this state, or any other legal, commercial, or governmental entity or agency.

(h) “Person with a disability” or “person with disabilities” means an individual who has 1 or more disabilities.

(i) “Political subdivision” means a county, city, village, township, school district, or special district or authority of this state.

(j) “State average weekly wage” means the state average weekly wage as determined by the Michigan employment security commission under section 27 of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.27.

(k) “Temporary employee” means an employee hired for a position that will not exceed 90 days in duration.

(l) “Unrelated to the individual's ability” means, with or without accommodation, an individual's disability does not prevent the individual from doing 1 or more of the following:

(i) For purposes of article 2, performing the duties of a particular job or position.

(ii) For purposes of article 3, utilizing and benefiting from a place of public accommodation or public service.

(iii) For purposes of article 4, utilizing and benefiting from educational opportunities, programs, and facilities at an educational institution.

(iv) For purposes of article 5, acquiring, renting, or maintaining property.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 1992, Act 123, Imd. Eff. June 29, 1992 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998 ;-- Am. 1999, Act 201, Eff. Mar. 10, 2000






220-1976-2 ARTICLE 2 (37.1201...37.1214)

Section 37.1201 Definitions.

Sec. 201.

As used in this article:

(a) “Employee” does not include an individual employed in domestic service of any person.

(b) “Employer” means a person who has 1 or more employees or a person who as contractor or subcontractor is furnishing material or performing work for the state or a governmental entity or agency of the state and includes an agent of such a person.

(c) “Employment agency” means a person regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person.

(d) “Genetic information” means information about a gene, gene product, or inherited characteristic of an individual derived from the individual's family history or a genetic test.

(e) “Genetic test” means the analysis of human DNA, RNA, chromosomes, and those proteins and metabolites used to detect heritable or somatic disease-related genotypes or karyotypes for clinical purposes. A genetic test must be generally accepted in the scientific and medical communities as being specifically determinative for the presence, absence, or mutation of a gene or chromosome in order to qualify under this definition. Genetic test does not include a routine physical examination or a routine analysis including, but not limited to, a chemical analysis of body fluids unless conducted specifically to determine the presence, absence, or mutation of a gene or chromosome.

(f) “Labor organization” includes:

(i) An organization of any kind, an agency or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment.

(ii) A conference, general committee, joint or system board, or joint council which is subordinate to a national or international labor organization.

(iii) An agent of a labor organization.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 2000, Act 32, Imd. Eff. Mar. 15, 2000



Section 37.1202 Employer; prohibited conduct; exceptions; access to genetic information.

Sec. 202.

(1) Except as otherwise required by federal law, an employer shall not:

(a) Fail or refuse to hire, recruit, or promote an individual because of a disability or genetic information that is unrelated to the individual's ability to perform the duties of a particular job or position.

(b) Discharge or otherwise discriminate against an individual with respect to compensation or the terms, conditions, or privileges of employment, because of a disability or genetic information that is unrelated to the individual's ability to perform the duties of a particular job or position.

(c) Limit, segregate, or classify an employee or applicant for employment in a way which deprives or tends to deprive an individual of employment opportunities or otherwise adversely affects the status of an employee because of a disability or genetic information that is unrelated to the individual's ability to perform the duties of a particular job or position.

(d) Fail or refuse to hire, recruit, or promote an individual on the basis of physical or mental examinations that are not directly related to the requirements of the specific job.

(e) Discharge or take other discriminatory action against an individual on the basis of physical or mental examinations that are not directly related to the requirements of the specific job.

(f) Fail or refuse to hire, recruit, or promote an individual when adaptive devices or aids may be utilized thereby enabling that individual to perform the specific requirements of the job.

(g) Discharge or take other discriminatory action against an individual when adaptive devices or aids may be utilized thereby enabling that individual to perform the specific requirements of the job.

(h) Require an individual to submit to a genetic test or to provide genetic information as a condition of employment or promotion.

(2) Subsection (1) does not prohibit an individual from voluntarily providing to an employer genetic information that is related to the employee's health or safety in the workplace. Subsection (1) does not prohibit an employer from using genetic information received from an employee under this subsection to protect the employee's health or safety.

(3) This section shall not apply to the employment of an individual by his or her parent, spouse, or child.

(4) Except as otherwise provided in subsection (2), no employer may directly or indirectly acquire or have access to any genetic information concerning an employee or applicant for employment, or a member of the employee's or applicant's family.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998 ;-- Am. 2000, Act 32, Imd. Eff. Mar. 15, 2000



Section 37.1203 Employment agency; prohibited conduct.

Sec. 203.

An employment agency shall not fail or refuse to refer for employment, or otherwise discriminate against an individual because of a disability or classify or refer for employment an individual on the basis of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1204 Labor organization; prohibited conduct.

Sec. 204.

A labor organization shall not:

(a) Exclude or expel from membership, or otherwise discriminate against a member or applicant for membership because of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position which entitles the individual to membership.

(b) Limit, segregate, or classify membership, or applicants for membership, or classify or fail or refuse to refer for employment an individual in a way which would deprive or tend to deprive an individual of employment opportunities, or which would limit employment opportunities or otherwise adversely affect the status of an employee or of an applicant for employment, because of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position.

(c) Cause or attempt to cause an employer to violate this article.

(d) Fail to fairly and adequately represent a member in a grievance process because of the member's disability.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1205 Apprenticeship, on the job, or other training or retraining programs; discrimination prohibited.

Sec. 205.

An employer, labor organization, or joint labor management committee controlling apprenticeship, on the job, or other training or retraining programs shall not discriminate against an individual because of a disability in admission to, or employment or continuation in, a program established to provide apprenticeship or other training.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1206 Prohibited notices, advertisements, inquiries, applications, and records.

Sec. 206.

(1) An employer, labor organization, or employment agency shall not print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization, or relating to a classification or referral for employment by the employment agency, indicating a preference, limitation, specification, or discrimination, based on a disability that is unrelated to the individual's ability to perform the duties of a particular job or position.

(2) Except as permitted by applicable federal law, an employer or employment agency shall not:

(a) Make or use a written or oral inquiry or form of application that elicits or attempts to elicit information concerning the disability of a prospective employee for reasons contrary to the provisions or purposes of this act.

(b) Make or keep a record of information or disclose information concerning the disability of a prospective employee for reasons contrary to the provisions or purposes of this act.

(c) Make or use a written or oral inquiry or form of application that expresses a preference, limitation, or specification based on the disability of a prospective employee for reasons contrary to the provisions or purposes of this act.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1207 Repealed. 1980, Act 478, Imd. Eff. Jan. 20, 1981.



Section 37.1208 Plan.

Sec. 208.

A person subject to this article may adopt and carry out a plan to eliminate present effects of past discriminatory practices or assure equal opportunity with respect to individuals who have disabilities if the plan has been filed with the commission under rules of the commission and the commission has not disapproved the plan.

History: 1976, Act 220, Eff. Mar 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998
Admin Rule: R 37.27 et seq. of the Michigan Administrative Code.



Section 37.1209 Contract to which state a party; covenant not to discriminate against employee or applicant for employment; breach.

Sec. 209.

A contract to which this state, or a political subdivision, or an agency of this state or of a political subdivision of this state is a party shall contain a covenant by the contractor and any subcontractors not to discriminate against an employee or applicant for employment with respect to hire, tenure, terms, conditions, or privileges of employment, or a matter directly or indirectly related to employment, because of a disability that is unrelated to the individual's ability to perform the duties of a particular job or position. A breach of this covenant shall be regarded as a material breach of the contract.

History: Add. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1210 Burden of proof; cost of accommodation as undue hardship; reduction of limitations; restructuring job or altering schedule; applicability of subsections (2) to (16); violation; notices.

Sec. 210.

(1) In an action brought pursuant to this article for a failure to accommodate, the person with a disability shall bear the burden of proof. If the person with a disability proves a prima facie case, the person shall bear the burden of producing evidence that an accommodation would impose an undue hardship on that person. If the person produces evidence that an accommodation would impose an undue hardship on that person, the person with a disability shall bear the burden of proving by a preponderance of the evidence that an accommodation would not impose an undue hardship on that person.

(2) Except as provided in subsections (7), (13), and (17), if the person employs fewer than 4 employees and is required under this article to purchase any equipment or device to accommodate the person with a disability, the total purchase cost required to be paid by that person for that equipment or device is limited to an amount equal to the state average weekly wage. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(3) Except as provided in subsections (7), (13), and (17), if the person employs 4 or more employees but fewer than 15 employees and is required under this article to purchase any equipment or device to accommodate the person with a disability, the total purchase cost required to be paid by that person is limited to an amount equal to 1.5 times the state average weekly wage. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(4) Except as provided in subsections (6), (7), (13), and (17), if the person employs 15 or more employees but fewer than 25 employees and is required under this article to purchase any equipment or device to accommodate the person with a disability, the total purchase cost required to be paid by that person is limited to an amount equal to 2.5 times the state average weekly wage. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(5) Except as provided in subsections (6), (7), (13), and (17), if the person employs 25 or more employees and the total purchase cost of any equipment or device required to accommodate an employee under this article is equal to or less than 2.5 times the state average weekly wage, the accommodation does not impose an undue hardship on that person.

(6) Except as provided in subsections (7), (13), and (17), if the person employs 15 or more employees and the total purchase cost of any equipment or device required to accommodate an employee under this article is equal to or less than 2.5 times the state average weekly wage, the accommodation does not impose an undue hardship on that person.

(7) Subsections (2) to (6) do not limit the cost of reasonable routine maintenance or repair of equipment or devices needed to accommodate a person with a disability under this article.

(8) Except as provided in subsections (13) and (17), if the person employs fewer than 4 employees and is required to hire or retain 1 or more individuals as readers or interpreters to accommodate the person with a disability in performing the duties of his or her job, the cost required to be paid by that person is limited to an amount equal to 7 times the state average weekly wage for the first year the person with a disability is hired, promoted, or transferred to that job, and 5 times the state average weekly wage for each year after the first year the person with a disability is hired, promoted, or transferred to that job. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(9) Except as provided in subsections (13) and (17), if the person employs 4 or more employees but fewer than 15 employees and is required to hire or retain 1 or more individuals as readers or interpreters to accommodate the person with a disability in performing the duties of his or her job, the cost required to be paid by that person is limited to an amount equal to 10 times the state average weekly wage for the first year the person with a disability is hired, promoted, or transferred to that job, and 7 times the state average weekly wage for each year after the first year the person with a disability is hired, promoted, or transferred to that job. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(10) Except as provided in subsections (12), (13), and (17), if the person employs 15 or more employees but fewer than 25 employees and is required to hire or retain 1 or more individuals as readers or interpreters to accommodate the person with a disability in performing the duties of his or her job, the cost required to be paid by that person is limited to an amount equal to 15 times the state average weekly wage for the first year the person with a disability is hired, promoted, or transferred to that job, and 10 times the state average weekly wage for each year after the first year the person with a disability is hired, promoted, or transferred to that job. If the cost of an accommodation under this subsection exceeds the limitation established for that accommodation, the accommodation imposes an undue hardship on that person. If the cost of the accommodation does not exceed the limitation established for that accommodation, the accommodation does not impose an undue hardship on that person.

(11) Except as provided in subsections (12), (13), and (17), if the person employs 25 or more employees and the cost required to hire or retain 1 or more individuals as readers or interpreters to accommodate the person with a disability in performing the duties of his or her job is less than or equal to 15 times the state average weekly wage for the first year the person with a disability is hired, promoted, or transferred to that job, and is less than or equal to 10 times the state average weekly wage for each year after the first year the person with a disability is hired, promoted, or transferred to that job, the accommodation does not impose an undue hardship on that person.

(12) Except as provided in subsections (13) and (17), if the person employs 15 or more employees and the cost required to hire or retain 1 or more individuals as readers or interpreters to accommodate the person with a disability in performing the duties of his or her job is less than or equal to 15 times the state average weekly wage for the first year the person with a disability is hired, promoted, or transferred to that job, and is less than or equal to 10 times the state average weekly wage for each year after the first year the person with a disability is hired, promoted, or transferred to that job, the accommodation does not impose an undue hardship on that person.

(13) If the person with a disability is a temporary employee, the limitations established for accommodations under subsections (2), (3), (4), (5), (6), (8), (9), (10), (11), and (12) are reduced by 50%.

(14) A person who employs fewer than 15 employees is not required to restructure a job or alter the schedule of employees as an accommodation under this article.

(15) Job restructuring and altering the schedule of employees under this article applies only to minor or infrequent duties relating to the particular job held by the person with a disability.

(16) If a person can accommodate a person with a disability under this article only by purchasing equipment or devices and hiring or retaining 1 or more individuals as readers or interpreters, the person shall, subject to subsections (2) to (13) and subsection (17), purchase the equipment or devices and hire or retain 1 or more individuals as readers or interpreters to accommodate that person with a disability. However, if the person can accommodate that person with a disability by purchasing equipment or devices or by hiring or retaining 1 or more individuals as readers or interpreters, the person shall consult the person with a disability and, subject to subsections (2) to (13) and subsection (17), choose whether to purchase equipment or devices or hire or retain 1 or more individuals as readers or interpreters.

(17) Subsections (2) to (16) do not apply to either of the following:

(a) A public employer. As used in this subdivision, “public employer” means this state or a political subdivision of this state.

(b) An organization exempt from taxation under section 501(c)(3) of the internal revenue code of 1986.

(18) A person with a disability may allege a violation against a person regarding a failure to accommodate under this article only if the person with a disability notifies the person in writing of the need for accommodation within 182 days after the date the person with a disability knew or reasonably should have known that an accommodation was needed.

(19) A person shall post notices or use other appropriate means to provide all employees and job applicants with notice of the requirements of subsection (18).

History: Add. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1211 Powers of person under article.

Sec. 211.

A person may, under this article, do 1 or more of the following:

(a) Establish employment policies, programs, procedures, or work rules regarding the use of alcoholic liquor or the illegal use of drugs.

(b) Apply different standards of compensation, or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, transfer system, scheduling system, assignment system, or attendance plan if those standards of compensation or terms, conditions, or privileges of employment are not a subterfuge to evade the purposes of this article.

(c) Establish uniform policies requiring employees who have been absent from work because of illness or injury to submit evidence of the ability to return to work. This subdivision does not allow a person to establish a policy requiring only persons with disabilities to submit evidence of the ability to return to work.

(d) Either of the following:

(i) Prohibit an employee who is being compensated under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, for an injury arising out of and in the course of his or her employment with that person from returning to work in a restructured job.

(ii) Require an employee who is being compensated under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, for an injury arising out of and in the course of his or her employment with that person to return to work as provided by law, if the person accommodates the employee as required under this article.

History: Add. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1212 Education and training programs.

Sec. 212.

The department of civil rights shall offer education and training programs to employers, labor organizations, and employment agencies to assist employers, labor organizations, and employment agencies in understanding the requirements of this article.

History: Add. 1990, Act 121, Imd. Eff. June 25, 1990



Section 37.1213 Article not in conflict with civil rights act.

Sec. 213.

Nothing in this article shall be construed to conflict with the Elliott-Larsen civil rights act, Act No. 453 of the Public Acts of 1976, being sections 37.2101 to 37.2804 of the Michigan Compiled Laws.

History: Add. 1990, Act 121, Imd. Eff. June 25, 1990



Section 37.1214 Accommodation not construed as preferential treatment or employee benefit.

Sec. 214.

For purposes of this act, an accommodation required under this article shall not be construed to be preferential treatment or an employee benefit.

History: Add. 1990, Act 121, Imd. Eff. June 25, 1990






220-1976-3 ARTICLE 3 (37.1301...37.1303)

Section 37.1301 Definitions.

Sec. 301.

As used in this article:

(a) “Place of public accommodation” means a business, educational institution, refreshment, entertainment, recreation, health, or transportation facility of any kind, whether licensed or not, whose goods, services, facilities, privileges, advantages, or accommodations are extended, offered, sold, or otherwise made available to the public.

(b) “Public service” means a public facility, department, agency, board, or commission owned, operated, or managed by or on behalf of this state or a subdivision of this state, a county, city, village, township, or independent or regional district in this state or a tax exempt private agency established to provide service to the public, except that public service does not include a state or county correctional facility with respect to actions or decisions regarding an individual serving a sentence of imprisonment.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1999, Act 201, Eff. Mar. 10, 2000



Section 37.1302 Prohibited conduct.

Sec. 302.

Except where permitted by law, a person shall not:

(a) Deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation or public service because of a disability that is unrelated to the individual's ability to utilize and benefit from the goods, services, facilities, privileges, advantages, or accommodations or because of the use by an individual of adaptive devices or aids.

(b) Print, circulate, post, mail, or otherwise cause to be published a statement, advertisement, or sign which indicates that the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of a place of public accommodation or public service will be refused, withheld from, or denied an individual because of a disability that is unrelated to the individual's ability to utilize and benefit from the goods, services, facilities, privileges, advantages, or accommodations or because of the use by an individual of adaptive devices or aids, or that an individual's patronage of or presence at a place of public accommodation is objectionable, unwelcome, unacceptable, or undesirable because of a disability that is unrelated to the individual's ability to utilize and benefit from the goods, services, facilities, privileges, advantages, or accommodations or because of the use by an individual of adaptive devices or aids.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1303 Exemptions.

Sec. 303.

This article shall not apply to a private club, or other establishment not in fact open to the public, except to the extent that the goods, services, facilities, privileges, advantages, or accommodations of the private club or establishment are made available to the customers or patrons of another establishment that is a place of public accommodation, or if it is licensed, chartered, or certified by the state or any of its political subdivisions.

History: 1976, Act 220, Eff. Mar. 31, 1977






220-1976-4 ARTICLE 4 (37.1401...37.1403)

Section 37.1401 “Educational institution” defined.

Sec. 401.

As used in this article, “educational institution” means a public or private institution or a separate school or department of a public or private institution, includes an academy, college, elementary or secondary school, extension course, kindergarten, nursery, school system, school district, or university, and a business, nursing, professional, secretarial, technical, or vocational school, and includes an agent of an educational institution.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981



Section 37.1402 Educational institution; prohibited conduct.

Sec. 402.

An educational institution shall not do any of the following:

(a) Discriminate in any manner in the full utilization of or benefit from the institution, or the services provided and rendered by the institution to an individual because of a disability that is unrelated to the individual's ability to utilize and benefit from the institution or its services, or because of the use by an individual of adaptive devices or aids.

(b) Exclude, expel, limit, or otherwise discriminate against an individual seeking admission as a student or an individual enrolled as a student in the terms, conditions, and privileges of the institution, because of a disability that is unrelated to the individual's ability to utilize and benefit from the institution, or because of the use by an individual of adaptive devices or aids.

(c) Make or use a written or oral inquiry or form of application for admission that elicits or attempts to elicit information, or make or keep a record, concerning the disability of an applicant for admission for reasons contrary to the provisions or purposes of this act.

(d) Print or publish or cause to be printed or published a catalog or other notice or advertisement indicating a preference, limitation, specification, or discrimination based on the disability of an applicant that is unrelated to the applicant's ability to utilize and benefit from the institution or its services, or the use of adaptive devices or aids by an applicant for admission to the educational institution.

(e) Announce or follow a policy of denial or limitation through a quota or otherwise of educational opportunities of a group or its members because of a disability that is unrelated to the group or member's ability to utilize and benefit from the institution or its services, or because of the use by the members of a group or an individual in the group of adaptive devices or aids.

(f) Develop a curriculum or utilize textbooks and training or learning materials which promote or foster physical or mental stereotypes.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1403 Educational institution; plan.

Sec. 403.

An educational institution may adopt and carry out a plan to eliminate present effects of past discriminatory practices or assure equal opportunity with respect to persons with disabilities if the plan is filed with the commission, under rules of the commission and the commission has not disapproved the plan.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998
Admin Rule: R 37.27 et seq. of the Michigan Administrative Code.






220-1976-5 ARTICLE 5 (37.1501...37.1507)

Section 37.1501 Definitions.

Sec. 501.

As used in this article:

(a) “Housing accommodation” includes improved or unimproved real property, or a part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home or residence of 1 or more persons.

(b) “Immediate family” means a spouse, parent, child, or sibling.

(c) “Real estate broker or salesman” means a person, whether licensed or not, who, for or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property, or who negotiates or attempts to negotiate any of these activities, or who holds himself out as engaged in these activities, or who negotiates or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon real property, or who is engaged in the business of listing real property in a publication; or a person employed by or acting on behalf of any of these persons.

(d) “Real estate transaction” means the sale, exchange, rental, or lease of real property, or an interest therein.

(e) “Real property” includes a building, structure, mobile home, real estate, land, mobile home park, trailer park, tenement, leasehold, or an interest in a real estate cooperative or condominium.

History: 1976, Act 220, Eff. Mar. 31, 1977



Section 37.1502 Owners, persons engaging in real estate transactions, real estate brokers, and real estate salesmen; prohibited conduct.

Sec. 502.

(1) An owner or any other person engaging in a real estate transaction, or a real estate broker or salesman shall not, on the basis of a disability of a buyer or renter, of a person residing in or intending to reside in a dwelling after it is sold, rented, or made available, or of any person associated with that buyer or renter, that is unrelated to the individual's ability to acquire, rent, or maintain property or use by an individual of adaptive devices or aids:

(a) Refuse to engage in a real estate transaction with a person.

(b) Discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection with a real estate transaction.

(c) Refuse to receive or fail to transmit a bona fide offer to engage in a real estate transaction from a person.

(d) Refuse to negotiate for a real estate transaction with a person.

(e) Represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is available, fail to bring a property listing to a person's attention, refuse to permit a person to inspect real property, or otherwise deny or make real property unavailable to a person.

(f) Make, print, circulate, post, or mail or cause to be made or published a statement, advertisement, or sign, or use a form of application for a real estate transaction, or make a record of inquiry in connection with a prospective real estate transaction, which indicates, directly or indirectly, an intent to make a limitation, specification, or discrimination with respect to a real estate transaction.

(g) Offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection with a real estate transaction.

(h) Discriminate against a person in the brokering or appraising of real property.

(2) A person shall not deny a person access to or membership or participation in a multiple listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting real property, or discriminate against a person in the terms or conditions of that access, membership, or participation.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 123, Imd. Eff. June 29, 1992 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1503 Certain rentals excepted from MCL 37.1502.

Sec. 503.

Section 502 shall not apply to the rental of a housing accommodation in a building which contains housing accommodations for not more than 2 families living independently of each other, if the owner or a member of the owner's immediate family resides in 1 of the housing accommodations, or to the rental of a room or rooms in a single housing dwelling by a person if the lessor or a member of the lessor's immediate family resides therein.

History: 1976, Act 220, Eff. Mar. 31, 1977



Section 37.1504 Financial assistance or financing; prohibited conduct.

Sec. 504.

A person shall not discriminate on the basis of disability in making or purchasing loans for acquiring, constructing, improving, repairing, or maintaining real property, or in providing other financial assistance secured by or otherwise related to real property.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 123, Imd. Eff. June 29, 1992 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1505 Information as to applicant's credit worthiness.

Sec. 505.

Nothing in this article shall be considered to prohibit an owner, lender, or his or her agent from requiring that an applicant who seeks to buy, rent, lease, or obtain financial assistance for housing accommodations supply information concerning the applicant's financial, business, or employment status or other information designed solely to determine the applicant's credit worthiness, but not concerning disabilities for reasons contrary to the provisions or purposes of this act.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1506 Prohibited representations.

Sec. 506.

A person shall not represent, for the purpose of inducing a real estate transaction from which he or she may benefit financially or otherwise, that a change has occurred or will or may occur in the composition with respect to persons with disabilities of the owners or occupants in the block, neighborhood, or area in which the real property is located, or represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood, or area in which the real property is located.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1506a Real estate transaction; prohibited conduct; “covered multifamily dwellings” defined.

Sec. 506a.

(1) A person shall not do any of the following in connection with a real estate transaction:

(a) Refuse to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by the person with a disability if those modifications may be necessary to afford the person with a disability full enjoyment of the premises. In the case of a rental, the landlord may, if reasonable, make permission for a modification contingent on the renter's agreement to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted.

(b) Refuse to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford the person with a disability equal opportunity to use and enjoy residential real property.

(c) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, fail to include all of the following features:

(i) The dwellings have at least 1 building entrance on an accessible route, unless that is impractical because of the terrain or unusual characteristics of the site.

(ii) The public and common use portions of the dwellings are readily accessible to and usable by persons with disabilities.

(iii) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by persons with disabilities in wheelchairs.

(iv) All premises within covered multifamily dwellings contain an accessible route into and through the dwelling; light switches, electrical outlets, thermostats, and other environmental controls in accessible locations; reinforcements in bathroom walls to allow later installation of grab bars; and kitchens and bathrooms designed so that an individual in a wheelchair can maneuver about the space.

(2) As used in this section, “covered multifamily dwellings” means buildings consisting of 4 or more units if the buildings have 1 or more elevators, and ground floor units in other buildings consisting of 4 or more units.

History: Add. 1992, Act 123, Imd. Eff. June 29, 1992 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1507 Person subject to article; plan.

Sec. 507.

A person subject to this article may adopt and carry out a plan to eliminate present effects of past discriminatory practices or assure equal opportunity with respect to individuals who have disabilities, if the plan is filed with the commission under rules of the commission and the commission has not disapproved the plan.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998
Admin Rule: R 37.27 et seq. of the Michigan Administrative Code.






220-1976-6 ARTICLE 6 (37.1601...37.1607)

Section 37.1601 Administration of act; rules.

Sec. 601.

This act shall be administered by the civil rights commission. The commission may promulgate rules to carry out this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981



Section 37.1602 Prohibited conduct.

Sec. 602.

A person or 2 or more persons shall not do the following:

(a) Retaliate or discriminate against a person because the person has opposed a violation of this act, or because the person has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this act.

(b) Aid, abet, incite, compel, or coerce a person to engage in a violation of this act.

(c) Attempt directly or indirectly to commit an act prohibited by this act.

(d) Willfully interfere with the performance of a duty or the exercise of a power by the commission or any of its authorized representatives.

(e) Willfully obstruct or prevent a person from complying with this act or an order issued.

(f) Coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his or her having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by article 5.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 123, Imd. Eff. June 29, 1992



Section 37.1603 Adjustment order; violation of terms prohibited.

Sec. 603.

A person shall not violate the terms of an adjustment order made under this act.

History: 1976, Act 220, Eff. Mar. 31, 1977



Section 37.1604 Other acts not invalidated.

Sec. 604.

Nothing in this act shall be interpreted as invalidating any other act that establishes or provides programs or services for persons with disabilities.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1605 Complaints.

Sec. 605.

A complaint alleging an act prohibited by this act shall be subject to the same procedures as a complaint alleging an unfair employment practice under Act No. 453 of the Public Acts of 1976, as amended, being sections 37.2101 to 37.2804 of the Michigan Compiled Laws.

History: 1976, Act 220, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 478, Imd. Eff. Jan. 20, 1981



Section 37.1606 Civil action; commencement; “damages” defined; compensation for lost wages; notice as condition to bringing civil action; applicability of subsection (5).

Sec. 606.

(1) A person alleging a violation of this act may bring a civil action for appropriate injunctive relief or damages, or both.

(2) An action commenced pursuant to subsection (1) may be brought in the circuit court for the county where the alleged violation occurred, or for the county where the person against whom the civil complaint is filed resides or has his or her principal place of business.

(3) As used in subsection (1), “damages” means damages for injury or loss caused by each violation of this act, including reasonable attorneys' fees.

(4) The amount of compensation awarded for lost wages under this act for an injury under article 2 shall be reduced by the amount of compensation received for lost wages under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, for that injury and by the present value of the future compensation for lost wages to be received under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, for that injury.

(5) A person with a disability may not bring a civil action under subsection (1) for a failure to accommodate under article 2 unless he or she has notified the person of the need for accommodation as required under section 210(18). This subsection does not apply if the person failed to comply with the requirements of section 210(19).

History: Add. 1980, Act 478, Imd. Eff. Jan. 20, 1981 ;-- Am. 1990, Act 121, Imd. Eff. June 25, 1990 ;-- Am. 1998, Act 20, Imd. Eff. Mar. 12, 1998



Section 37.1607 Diminishment of rights prohibited.

Sec. 607.

This act shall not diminish the right of a person to seek direct and immediate legal or equitable remedies in the courts of this state.

History: Add. 1980, Act 478, Imd. Eff. Jan. 20, 1981









Act 453 of 1976 ELLIOTT-LARSEN CIVIL RIGHTS ACT (37.2101 - 37.2804)

453-1976-1 ARTICLE 1 (37.2101...37.2103)

Section 37.2101 Short title.

Sec. 101.

This act shall be known and may be cited as the “Elliott-Larsen civil rights act”.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1977, Act 162, Imd. Eff. Nov. 8, 1977



Section 37.2102 Recognition and declaration of civil right; action arising out of discrimination based on sex or familial status.

Sec. 102.

(1) The opportunity to obtain employment, housing and other real estate, and the full and equal utilization of public accommodations, public service, and educational facilities without discrimination because of religion, race, color, national origin, age, sex, height, weight, familial status, or marital status as prohibited by this act, is recognized and declared to be a civil right.

(2) This section shall not be construed to prevent an individual from bringing or continuing an action arising out of sex discrimination before July 18, 1980 which action is based on conduct similar to or identical to harassment.

(3) This section shall not be construed to prevent an individual from bringing or continuing an action arising out of discrimination based on familial status before the effective date of the amendatory act that added this subsection which action is based on conduct similar to or identical to discrimination because of the age of persons residing with the individual bringing or continuing the action.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1979, Act 91, Imd. Eff. Aug. 1, 1979 ;-- Am. 1980, Act 202, Imd. Eff. July 18, 1980 ;-- Am. 1982, Act 45, Eff. Mar. 30, 1983 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2103 Definitions.

Sec. 103.

As used in this act:

(a) “Age” means chronological age except as otherwise provided by law.

(b) “Commission” means the civil rights commission established by section 29 of article V of the state constitution of 1963.

(c) “Commissioner” means a member of the commission.

(d) “Department” means the department of civil rights or its employees.

(e) “Familial status” means 1 or more individuals under the age of 18 residing with a parent or other person having custody or in the process of securing legal custody of the individual or individuals or residing with the designee of the parent or other person having or securing custody, with the written permission of the parent or other person. For purposes of this definition, “parent” includes a person who is pregnant.

(f) “National origin” includes the national origin of an ancestor.

(g) “Person” means an individual, agent, association, corporation, joint apprenticeship committee, joint stock company, labor organization, legal representative, mutual company, partnership, receiver, trust, trustee in bankruptcy, unincorporated organization, the state or a political subdivision of the state or an agency of the state, or any other legal or commercial entity.

(h) “Political subdivision” means a county, city, village, township, school district, or special district or authority of the state.

(i) Discrimination because of sex includes sexual harassment. Sexual harassment means unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct or communication of a sexual nature under the following conditions:

(i) Submission to the conduct or communication is made a term or condition either explicitly or implicitly to obtain employment, public accommodations or public services, education, or housing.

(ii) Submission to or rejection of the conduct or communication by an individual is used as a factor in decisions affecting the individual's employment, public accommodations or public services, education, or housing.

(iii) The conduct or communication has the purpose or effect of substantially interfering with an individual's employment, public accommodations or public services, education, or housing, or creating an intimidating, hostile, or offensive employment, public accommodations, public services, educational, or housing environment.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 202, Imd. Eff. July 18, 1980 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992 ;-- Am. 1999, Act 202, Eff. Mar. 10, 2000






453-1976-2 ARTICLE 2 (37.2201...37.2211)

Section 37.2201 Definitions.

Sec. 201.

As used in this article:

(a) “Employer” means a person who has 1 or more employees, and includes an agent of that person.

(b) “Employment agency” means a person regularly undertaking with or without compensation to procure, refer, recruit, or place an employee for an employer or to procure, refer, recruit, or place for an employer or person the opportunity to work for an employer and includes an agent of that person.

(c) “Labor organization” includes:

(i) An organization of any kind, an agency or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment.

(ii) A conference, general committee, joint or system board, or joint council which is subordinate to a national or international labor organization.

(iii) An agent of a labor organization.

(d) “Sex” includes, but is not limited to, pregnancy, childbirth, or a medical condition related to pregnancy or childbirth that does not include nontherapeutic abortion not intended to save the life of the mother.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 153, Imd. Eff. May 22, 1978 ;-- Am. 1980, Act 202, Imd. Eff. July 18, 1980



Section 37.2202 Employer; prohibited practices; exceptions.

Sec. 202.

(1) An employer shall not do any of the following:

(a) Fail or refuse to hire or recruit, discharge, or otherwise discriminate against an individual with respect to employment, compensation, or a term, condition, or privilege of employment, because of religion, race, color, national origin, age, sex, height, weight, or marital status.

(b) Limit, segregate, or classify an employee or applicant for employment in a way that deprives or tends to deprive the employee or applicant of an employment opportunity, or otherwise adversely affects the status of an employee or applicant because of religion, race, color, national origin, age, sex, height, weight, or marital status.

(c) Segregate, classify, or otherwise discriminate against a person on the basis of sex with respect to a term, condition, or privilege of employment, including, but not limited to, a benefit plan or system.

(d) Treat an individual affected by pregnancy, childbirth, or a related medical condition differently for any employment-related purpose from another individual who is not so affected but similar in ability or inability to work, without regard to the source of any condition affecting the other individual's ability or inability to work. For purposes of this subdivision, a medical condition related to pregnancy or childbirth does not include nontherapeutic abortion not intended to save the life of the mother.

(2) This section does not prohibit the establishment or implementation of a bona fide retirement policy or system that is not a subterfuge to evade the purposes of this section.

(3) This section does not apply to the employment of an individual by his or her parent, spouse, or child.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 153, Imd. Eff. May 22, 1978 ;-- Am. 1991, Act 11, Eff. May 1, 1991 ;-- Am. 2009, Act 190, Imd. Eff. Dec. 22, 2009



Section 37.2202a Designation of racial or ethnic classifications in writing developed by employer; transmission of information to federal agency; “writing” defined.

Sec. 202a.

(1) An employer shall do both of the following if that employer lists racial or ethnic classifications in a writing developed or printed 90 or more days after the effective date of this section, and if that employer requests that an individual select a classification to designate his or her race or ethnicity:

(a) Include in the writing the term “multiracial” as a classification, and a definition of that term that substantially provides that “multiracial” means having parents of different races.

(b) Exclude from the writing the term “other” as a classification.

(2) If a federal agency requires an employer to transmit information obtained from an individual pursuant to a writing described in subsection (1), but rejects the classification “multiracial”, the employer shall redesignate the individuals identified as multiracial by allocating those individuals to racial or ethnic classifications approved by the federal agency in the same ratio that those classifications occur within the general population of the group from which the information was solicited.

(3) As used in this section, “writing” means that term as defined in section 2 of the freedom of information act, Act No. 442 of the Public Acts of 1976, being section 15.232 of the Michigan Compiled Laws.

History: Add. 1995, Act 88, Imd. Eff. June 20, 1995



Section 37.2203 Employment agency; prohibited practices generally.

Sec. 203.

An employment agency shall not fail or refuse to procure, refer, recruit, or place for employment, or otherwise discriminate against, an individual because of religion, race, color, national origin, age, sex, height, weight, or marital status; or classify or refer for employment an individual on the basis of religion, race, color, national origin, age, sex, height, weight, or marital status.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2204 Labor organization; prohibited practices generally.

Sec. 204.

A labor organization shall not:

(a) Exclude or expel from membership, or otherwise discriminate against, a member or applicant for membership because of religion, race, color, national origin, age, sex, height, weight, or marital status.

(b) Limit, segregate, or classify membership or applicants for membership, or classify or fail or refuse to refer for employment an individual in a way which would deprive or tend to deprive that individual of an employment opportunity, or which would limit an employment opportunity, or which would adversely affect wages, hours, or employment conditions, or otherwise adversely affect the status of an employee or an applicant for employment, because of religion, race, color, national origin, age, sex, height, weight, or marital status.

(c) Cause or attempt to cause an employer to violate this article.

(d) Fail to fairly and adequately represent a member in a grievance process because of religion, race, color, national origin, age, sex, height, weight, or marital status.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2205 Employer, labor organization, or joint labor-management committee; training programs; prohibited practices.

Sec. 205.

An employer, labor organization, or joint labor-management committee controlling an apprenticeship, on the job, or other training or retraining program, shall not discriminate against an individual because of religion, race, color, national origin, age, sex, height, weight, or marital status, in admission to, or employment or continuation in, a program established to provide apprenticeship on the job, or other training or retraining.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2205a Employer, employment agency, or labor organization; record of information regarding misdemeanor arrest, detention, or disposition; failure to recite or acknowledge information; “law enforcement agency” defined.

Sec. 205a.

(1) An employer, employment agency, or labor organization, other than a law enforcement agency of this state or a political subdivision of this state, shall not in connection with an application for employment or membership, or in connection with the terms, conditions, or privileges of employment or membership request, make, or maintain a record of information regarding a misdemeanor arrest, detention, or disposition where a conviction did not result. A person is not guilty of perjury or otherwise for giving a false statement by failing to recite or acknowledge information the person has a civil right to withhold by this section. This section does not apply to information relative to a felony charge before conviction or dismissal.

(2) As used in this section, “law enforcement agency” includes the state department of corrections.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 610, Eff. Mar. 30, 1979 ;-- Am. 1982, Act 45, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 202, Eff. Mar. 10, 2000



Section 37.2205b Repealed. 1982, Act 45, Eff. Mar. 30, 1983.



Section 37.2206 Employer, labor organization, or employment agency; prohibited practices.

Sec. 206.

(1) An employer, labor organization, or employment agency shall not print, circulate, post, mail, or otherwise cause to be published a statement, advertisement, notice, or sign relating to employment by the employer, or relating to membership in or a classification or referral for employment by the labor organization, or relating to a classification or referral for employment by the employment agency, which indicates a preference, limitation, specification, or discrimination, based on religion, race, color, national origin, age, sex, height, weight, or marital status.

(2) Except as permitted by rules promulgated by the commission or by applicable federal law, an employer or employment agency shall not:

(a) Make or use a written or oral inquiry or form of application that elicits or attempts to elicit information concerning the religion, race, color, national origin, age, sex, height, weight, or marital status of a prospective employee.

(b) Make or keep a record of information described in subdivision (a) or to disclose that information.

(c) Make or use a written or oral inquiry or form of application that expresses a preference, limitation, specification, or discrimination based on religion, race, color, national origin, age, sex, height, weight, or marital status of a prospective employee.

History: 1976, Act 453, Eff. Mar. 31, 1977
Admin Rule: R 37.1 et seq. of the Michigan Administrative Code.



Section 37.2207 Individual seeking employment; prohibited practices.

Sec. 207.

An individual seeking employment shall not publish or cause to be published a notice or advertisement that specifies or indicates the individual's religion, race, color, national origin, age, sex, height, weight, or marital status, or expresses a preference, specification, limitation, or discrimination as to the religion, race, color, national origin, age, height, weight, sex, or marital status of a prospective employer.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2208 Application for exemption; bona fide occupational qualification.

Sec. 208.

A person subject to this article may apply to the commission for an exemption on the basis that religion, national origin, age, height, weight, or sex is a bona fide occupational qualification reasonably necessary to the normal operation of the business or enterprise. Upon sufficient showing, the commission may grant an exemption to the appropriate section of this article. An employer may have a bona fide occupational qualification on the basis of religion, national origin, sex, age, or marital status, height and weight without obtaining prior exemption from the commission, provided that an employer who does not obtain an exemption shall have the burden of establishing that the qualification is reasonably necessary to the normal operation of the business.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2209 Covenants.

Sec. 209.

A contract to which the state, a political subdivision, or an agency thereof is a party shall contain a covenant by the contractor and his subcontractors not to discriminate against an employee or applicant for employment with respect to hire, tenure, terms, conditions, or privileges of employment, or a matter directly or indirectly related to employment, because of race, color, religion, national origin, age, sex, height, weight, or marital status. Breach of this covenant may be regarded as a material breach of the contract.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2210 Plan.

Sec. 210.

A person subject to this article may adopt and carry out a plan to eliminate present effects of past discriminatory practices or assure equal opportunity with respect to religion, race, color, national origin, or sex if the plan is filed with the commission under rules of the commission and the commission approves the plan.

History: 1976, Act 453, Eff. Mar. 31, 1977
Admin Rule: R 37.27 et seq. of the Michigan Administrative Code.



Section 37.2211 Different standards of compensation; different terms, conditions, or privileges of employment.

Sec. 211.

Notwithstanding any other provision of this article, it shall not be an unlawful employment practice for an employer to apply different standards of compensation, or different terms, conditions or privileges of employment pursuant to a bona fide seniority or merit system.

History: 1976, Act 453, Eff. Mar. 31, 1977






453-1976-3 ARTICLE 3 (37.2301...37.2304)

Section 37.2301 Definitions.

Sec. 301.

As used in this article:

(a) “Place of public accommodation” means a business, or an educational, refreshment, entertainment, recreation, health, or transportation facility, or institution of any kind, whether licensed or not, whose goods, services, facilities, privileges, advantages, or accommodations are extended, offered, sold, or otherwise made available to the public. Place of public accommodation also includes the facilities of the following private clubs:

(i) A country club or golf club.

(ii) A boating or yachting club.

(iii) A sports or athletic club.

(iv) A dining club, except a dining club that in good faith limits its membership to the members of a particular religion for the purpose of furthering the teachings or principles of that religion and not for the purpose of excluding individuals of a particular gender, race, or color.

(b) “Public service” means a public facility, department, agency, board, or commission, owned, operated, or managed by or on behalf of the state, a political subdivision, or an agency thereof or a tax exempt private agency established to provide service to the public, except that public service does not include a state or county correctional facility with respect to actions and decisions regarding an individual serving a sentence of imprisonment.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 70, Imd. Eff. May 29, 1992 ;-- Am. 1999, Act 202, Eff. Mar. 10, 2000



Section 37.2302 Public accommodations or services; prohibited practices.

Sec. 302.

Except where permitted by law, a person shall not:

(a) Deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation or public service because of religion, race, color, national origin, age, sex, or marital status.

(b) Print, circulate, post, mail, or otherwise cause to be published a statement, advertisement, notice, or sign which indicates that the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of a place of public accommodation or public service will be refused, withheld from, or denied an individual because of religion, race, color, national origin, age, sex, or marital status, or that an individual's patronage of or presence at a place of public accommodation is objectionable, unwelcome, unacceptable, or undesirable because of religion, race, color, national origin, age, sex, or marital status.

History: 1976, Act 453, Eff. Mar. 31, 1977
Constitutionality: The goal of the Civil Rights Act was to broaden the scope of equal protection rather than the standard of equal protection developed by the courts in the course of interpreting the equal protection provisions of United States and Michigan Constitutions. Civil Rights Department v Waterford, 425 Mich 173; 387 NW2d 821 (1986).



Section 37.2302a Applicability to private club.

Sec. 302a.

(1) This section applies to a private club that is defined as a place of public accommodation pursuant to section 301(a).

(2) If a private club allows use of its facilities by 1 or more adults per membership, the use must be equally available to all adults entitled to use the facilities under the membership. All classes of membership shall be available without regard to race, color, gender, religion, marital status, or national origin. Memberships that permit use during restricted times may be allowed only if the restricted times apply to all adults using that membership.

(3) A private club that has food or beverage facilities or services shall allow equal access to those facilities and services for all adults in all membership categories at all times. This subsection shall not require service or access to facilities to persons that would violate any law or ordinance regarding sale, consumption, or regulation of alcoholic beverages.

(4) This section does not prohibit a private club from sponsoring or permitting sports schools or leagues for children less than 18 years of age that are limited by age or to members of 1 sex, if comparable and equally convenient access to the club's facilities is made available to both sexes and if these activities are not used as a subterfuge to evade the purposes of this article.

History: Add. 1992, Act 70, Imd. Eff. May 29, 1992



Section 37.2303 Exemptions.

Sec. 303.

This article shall not apply to a private club, or other establishment not in fact open to the public, except to the extent that the goods, services, facilities, privileges, advantages, or accommodations of the private club or establishment are made available to the customers or patrons of another establishment that is a place of public accommodation or is licensed by the state under Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 through 436.58 of the Michigan Compiled Laws. This section shall not apply to a private club that is otherwise defined as a place of public accommodation in this article.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 70, Imd. Eff. May 29, 1992



Section 37.2304 Violation.

Sec. 304.

Within 30 days after a determination by the commission that a place of public accommodation that holds a license issued by the liquor control commission under the Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 to 436.58 of the Michigan Compiled Laws, has violated this article, the commission shall certify that determination to and shall file a complaint alleging a violation of Act No. 8 of the Public Acts of the Extra Session of 1933 with the liquor control commission.

History: Add. 1992, Act 70, Imd. Eff. May 29, 1992






453-1976-4 ARTICLE 4 (37.2401...37.2404a)

Section 37.2401 Definition.

Sec. 401.

As used in this article, “educational institution” means a public or private institution, or a separate school or department thereof, and includes an academy, college, elementary or secondary school, extension course, kindergarten, nursery, local school system, university, or a business, nursing, professional, secretarial, technical, or vocational school; and includes an agent of an educational institution.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2402 Educational institution; prohibited practices.

Sec. 402.

An educational institution shall not do any of the following:

(a) Discriminate against an individual in the full utilization of or benefit from the institution, or the services, activities, or programs provided by the institution because of religion, race, color, national origin, or sex.

(b) Exclude, expel, limit, or otherwise discriminate against an individual seeking admission as a student or an individual enrolled as a student in the terms, conditions, or privileges of the institution, because of religion, race, color, national origin, or sex.

(c) For purposes of admission only, make or use a written or oral inquiry or form of application that elicits or attempts to elicit information concerning the religion, race, color, national origin, age, sex, or marital status of a person, except as permitted by rule of the commission or as required by federal law, rule, or regulation, or pursuant to an affirmative action program.

(d) Print or publish or cause to be printed or published a catalog, notice, or advertisement indicating a preference, limitation, specification, or discrimination based on the religion, race, color, national origin, or sex of an applicant for admission to the educational institution.

(e) Announce or follow a policy of denial or limitation through a quota or otherwise of educational opportunities of a group or its members because of religion, race, color, national origin, or sex.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1982, Act 512, Eff. Mar. 30, 1983 ;-- Am. 1993, Act 216, Imd. Eff. Oct. 29, 1993
Admin Rule: R 37.1 et seq. of the Michigan Administrative Code.



Section 37.2402a Designation of racial or ethnic classification in writing developed by educational institution; transmission of information to federal agency; “writing” defined.

Sec. 402a.

(1) An educational institution shall do both of the following if that educational institution lists racial or ethnic classifications in a writing developed or printed 90 or more days after the effective date of this section, and if that educational institution requests that an individual select 1 of those classifications to designate his or her race or ethnicity:

(a) Include in the writing the term “multiracial” as a classification, and a definition of that term that substantially provides that “multiracial” means having parents of different races.

(b) Exclude from the writing the term “other” as a classification.

(2) If a federal agency requires an educational institution to transmit information obtained from an individual pursuant to a writing described in subsection (1), but rejects the classification “multiracial”, the educational institution shall redesignate the individuals identified as multiracial by allocating those individuals to racial or ethnic classifications approved by the federal agency in the same ratio that those classifications occur within the general population of the group from which the information was solicited.

(3) As used in this section, “writing” means that term as defined in section 2 of the freedom of information act, Act No. 442 of the Public Acts of 1976, being section 15.232 of the Michigan Compiled Laws.

History: Add. 1995, Act 88, Imd. Eff. June 20, 1995



Section 37.2403 Religious educational institution; exemption.

Sec. 403.

The provisions of section 402 related to religion shall not apply to a religious educational institution or an educational institution operated, supervised, or controlled by a religious institution or organization which limits admission or gives preference to an applicant of the same religion.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2404 Private educational institution; exemption.

Sec. 404.

The provisions of section 402 relating to sex shall not apply to a private educational institution not exempt under section 403, which now or hereafter provides an education to persons of 1 sex.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2404a Single-gender school, class, or program; definitions.

Sec. 404a.

(1) This article does not prohibit the board of a school district or intermediate school district or the board of directors of a public school academy from establishing and maintaining a single-gender school, class, or program within a school as provided under sections 475 and 1146 of the revised school code, 1976 PA 451, MCL 380.475 and 380.1146.

(2) As used in this section, "school district", "intermediate school district", and "public school academy" mean those terms as defined in the revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

History: Add. 2006, Act 348, Imd. Eff. Sept. 1, 2006






453-1976-5 ARTICLE 5 (37.2501...37.2507)

Section 37.2501 Definitions.

Sec. 501.

As used in this article:

(a) “Real property” includes a building, structure, mobile home, real estate, land, mobile home park, trailer park, tenement, leasehold, or an interest in a real estate cooperative or condominium.

(b) “Real estate transaction” means the sale, exchange, rental, or lease of real property, or an interest therein.

(c) “Housing accommodation” includes improved or unimproved real property, or a part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home or residence of 1 or more persons.

(d) “Real estate broker or salesman” means a person, whether licensed or not, who, for or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property; who negotiates or attempts to negotiate any of those activities; who holds himself out as engaged in those activities; who negotiates or attempts to negotiate a loan secured or to be secured by a mortgage or other encumbrance upon real property; who is engaged in the business of listing real property in a publication; or a person employed by or acting on behalf of a real estate broker or salesman.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2502 Persons engaging in real estate transactions, real estate brokers, or real estate salesmen; prohibited practices; section subject to MCL 37.2503.

Sec. 502.

(1) A person engaging in a real estate transaction, or a real estate broker or salesman, shall not on the basis of religion, race, color, national origin, age, sex, familial status, or marital status of a person or a person residing with that person:

(a) Refuse to engage in a real estate transaction with a person.

(b) Discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection with a real estate transaction.

(c) Refuse to receive from a person or transmit to a person a bona fide offer to engage in a real estate transaction.

(d) Refuse to negotiate for a real estate transaction with a person.

(e) Represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is so available, or knowingly fail to bring a property listing to a person's attention, or refuse to permit a person to inspect real property, or otherwise make unavailable or deny real property to a person.

(f) Make, print, circulate, post, mail, or otherwise cause to be made or published a statement, advertisement, notice, or sign, or use a form of application for a real estate transaction, or make a record of inquiry in connection with a prospective real estate transaction, which indicates, directly or indirectly, an intent to make a preference, limitation, specification, or discrimination with respect to the real estate transaction.

(g) Offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection therewith.

(h) Discriminate against a person in the brokering or appraising of real property.

(2) A person shall not deny a person access to, or membership or participation in, a multiple listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting real property or to discriminate against him or her in the terms or conditions of that access, membership, or participation because of religion, race, color, national origin, age, sex, familial status, or marital status.

(3) This section is subject to section 503.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2503 Nonapplicability of MCL 37.2502; “immediate family” defined; information relative to marital status.

Sec. 503.

(1) Section 502 does not apply to any of the following:

(a) The rental of a housing accommodation in a building that contains housing accommodations for not more than 2 families living independently of each other if the owner or a member of the owner's immediate family resides in 1 of the housing accommodations, or to the rental of a room or rooms in a single family dwelling by a person if the lessor or a member of the lessor's immediate family resides in the dwelling.

(b) The rental of a housing accommodation for not more than 12 months by the owner or lessor if it was occupied by him or her and maintained as his or her home for at least 3 months immediately preceding occupancy by the tenant and is maintained as the owner's or lessor's legal residence.

(c) With respect to the age provision and the familial status provision only, the sale, rental, or lease of housing accommodations meeting the requirements of federal, state, or local housing programs for senior citizens, or accommodations otherwise intended, advertised, designed or operated, bona fide, for the purpose of providing housing accommodations for persons 50 years of age or older.

(2) As used in subsection (1), “immediate family” means a spouse, parent, child, or sibling.

(3) Information relative to the marital status of an individual may be obtained when necessary for the preparation of a deed or other instrument of conveyance.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2504 Application for financial assistance or financing; prohibited practices; nonapplicability of MCL 37.2504(1)(b).

Sec. 504.

(1) A person to whom application is made for financial assistance or financing in connection with a real estate transaction or in connection with the construction, rehabilitation, repair, maintenance, or improvement of real property, or a representative of that person, shall not:

(a) Discriminate against the applicant because of the religion, race, color, national origin, age, sex, familial status, or marital status of the applicant or a person residing with the applicant.

(b) Use a form of application for financial assistance or financing or make or keep a record or inquiry in connection with an application for financial assistance or financing which indicates, directly or indirectly, a preference, limitation, specification, or discrimination as to the religion, race, color, national origin, age, sex, familial status, or marital status of the applicant or a person residing with the applicant.

(2) A person whose business includes engaging in real estate transactions shall not discriminate against a person because of religion, race, color, national origin, age, sex, familial status, or marital status, in the purchasing of loans for acquiring, constructing, improving, repairing, or maintaining a dwelling or the making or purchasing of loans or the provision of other financial assistance secured by residential real estate.

(3) Subsection (1)(b) does not apply to a form of application for financial assistance prescribed for the use of a lender regulated as a mortgagee under the national housing act, chapter 847, 48 Stat. 1246, or by a regulatory board or officer acting under the statutory authority of this state or the United States.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2505 Condition, restriction, or prohibition limiting use or occupancy of real property; exceptions; inserting or honoring void provision.

Sec. 505.

(1) A condition, restriction, or prohibition, including a right of entry or possibility of reverter, that directly or indirectly limits the use or occupancy of real property on the basis of religion, race, color, national origin, age, sex, familial status, or marital status is void, except a limitation of use as provided in section 503(1)(c) or on the basis of religion relating to real property held by a religious institution or organization, or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.

(2) A person shall not insert in a written instrument relating to real property a provision that is void under this section or honor such a provision in the chain of title.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 170, Imd. Eff. June 18, 1980 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2506 Real estate transactions; prohibited representations.

Sec. 506.

A person shall not represent, for the purpose of inducing a real estate transaction from which the person may benefit financially, that a change has occurred or will or may occur in the composition with respect to religion, race, color, national origin, age, sex, familial status, or marital status of the owners or occupants in the block, neighborhood, or area in which the real property is located, or represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood, or area in which the real property is located.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2506a Use by landlord of reasonable accommodations.

Sec. 506a.

This article does not preclude the use by a landlord of reasonable accommodations as required by section 102(2) of the Michigan handicappers' civil rights act, Act No. 220 of the Public Acts of 1976, being section 37.1102 of the Michigan Compiled Laws.

History: Add. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2507 Plan.

Sec. 507.

A person subject to this article may adopt and carry out a plan to eliminate present effects of past discriminatory practices or assure equal opportunity with respect to religion, race, color, national origin, or sex if the plan is filed with the commission under rules of the commission and the commission approves the plan.

History: 1976, Act 453, Eff. Mar. 31, 1977
Admin Rule: R 37.27 et seq. of the Michigan Administrative Code.






453-1976-6 ARTICLE 6 (37.2601...37.2606)

Section 37.2601 Commission; powers and duties generally; quorum; vacancy; compensation and expenses; conducting business at public meeting; notice; availability of certain writings to public.

Sec. 601.

(1) The commission shall:

(a) Maintain a principal office in the city of Lansing and other offices within the state as it considers necessary.

(b) Meet and exercise its powers at any place within the state.

(c) Appoint an executive director who shall be the chief executive officer of the department and exempt from civil service, and appoint necessary hearing examiners.

(d) Accept public grants, private gifts, bequests, or other amounts or payments.

(e) Prepare annually a comprehensive written report to the governor. The report may contain recommendations adopted by the commission for legislative or other action necessary to effectuate the purposes and policies of this act.

(f) Promulgate, amend, or repeal rules to carry out this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

(g) Request the services of a department or agency of the state or a political subdivision of the state.

(h) Promote and cooperate with a public or governmental agency as in the commission's judgment will aid in effectuating the act and the state constitution of 1963.

(i) Establish and promulgate rules governing its relationship with local commissions, and establish criteria for certifying local commissions for the deferring of complaints.

(2) The commission may hold hearings, administer oaths, issue preliminary notices to witnesses to appear, compel through court authorization the attendance of witnesses and the production for examination of books, papers, or other records relating to matters before the commission, take the testimony of a person under oath, and issue appropriate orders. The commission may promulgate rules as to the issuance of preliminary notices to appear.

(3) A majority of the members of the commission constitutes a quorum. A majority of the members is required to take action on matters not of a ministerial nature, but a majority of a quorum may deal with ministerial matters. A vacancy in the commission shall not impair the right of the remaining members to exercise the powers of the commission. The members of the commission shall receive a per diem compensation and shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties. The per diem compensation of the commission and the schedule for reimbursement of the expenses shall be established annually by the legislature.

(4) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(5) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 446, Imd. Eff. Oct. 11, 1978
Admin Rule: R 37.1 et seq. and R 37.101 of the Michigan Administrative Code.



Section 37.2602 Department; powers and duties generally.

Sec. 602.

The department shall:

(a) Be responsible to the executive director, who shall be the principal executive officer of the department and shall be responsible for executing the policies of the commission.

(b) Appoint necessary employees and agents and fix their compensation in accordance with civil service rules. The attorney general shall appear for and represent the department or the commission in a court having jurisdiction of a matter under this act.

(c) Receive, initiate, investigate, conciliate, adjust, dispose of, issue charges, and hold hearings on complaints alleging a violation of this act, and approve or disapprove plans to correct past discriminatory practices which have caused or resulted in a denial of equal opportunity with respect to groups or persons protected by this act.

(d) Require answers to interrogatories, order the submission of books, papers, records, and other materials pertinent to a complaint, and require the attendance of witnesses, administer oaths, take testimony, and compel, through court authorization, compliance with its orders or an order of the commission.

(e) Cooperate or contract with persons and state, local, and other agencies, both public and private, including agencies of the federal government and of other states.

(f) Monitor the awarding and execution of contracts to ensure compliance by a contractor or a subcontractor with a covenant entered into or to be entered into pursuant to section 209.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 258, Imd. Eff. Dec. 7, 1992



Section 37.2602a Repealed. 1992, Act 258, Eff. Dec. 8, 1994.



Section 37.2603 Complaint; petition for temporary relief or restraining order; notice of pendency of action.

Sec. 603.

At any time after a complaint is filed, the department may file a petition in the circuit court for the county in which the subject of the complaint occurs, or for the county in which a respondent resides or transacts business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under this section, including an order or decree restraining the respondent from doing or procuring an act tending to render ineffectual an order the commission may enter with respect to the complaint. If the complaint alleges a violation of article 5, upon the filing of the petition the department shall file for the record a notice of pendency of the action. The court may grant temporary relief or a restraining order as it deems just and proper, but the relief or order shall not extend beyond 5 days except by consent of the respondent, or after hearing upon notice to the respondent and a finding by the court that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2604 Findings of fact and conclusions of law; final order dismissing complaint; copies of order.

Sec. 604.

If the commission, after a hearing on a charge issued by the department, determines that the respondent has not engaged in a discriminatory practice prohibited by this act, the commission shall state its findings of fact and conclusions of law and shall issue a final order dismissing the complaint. The commission shall furnish a copy of the order to the claimant, the respondent, the attorney general, and other public officers and persons as the commission deems proper.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2605 Findings of fact and conclusions of law; cease and desist order; amendment of pleadings; findings and order based thereon; copies of order; scope of action ordered; certification of violation to licensing or contracting agency.

Sec. 605.

(1) If the commission, after a hearing on a charge issued by the department, determines that the respondent has violated this act or the handicappers' civil rights act, Act No. 220 of the Public Acts of 1976, being sections 37.1101 to 37.1607 of the Michigan Compiled Laws, the commission shall state its findings of fact and conclusions of law and shall issue a final order requiring the respondent to cease and desist from the discriminatory practice and to take such other action as it deems necessary to secure equal enjoyment and protection of civil rights. If at a hearing on a charge, a pattern or practice of discrimination prohibited by this act or Act No. 220 of the Public Acts of 1976 appears in the evidence, the commission may, upon its own motion or on motion of the claimant, amend the pleadings to conform to the proofs, make findings, and issue an order based on those findings. A copy of the order shall be delivered to the respondent, the claimant, the attorney general, and to other public officers and persons as the commission deems proper.

(2) Action ordered under this section may include, but is not limited to:

(a) Hiring, reinstatement, or upgrading of employees with or without back pay.

(b) Admission or restoration of individuals to labor organization membership, admission to or participation in a guidance program, apprenticeship training program, on the job training program, or other occupational training or retraining program, with the utilization of objective criteria in the admission of persons to those programs.

(c) Admission of persons to a public accommodation or an educational institution.

(d) Sale, exchange, lease, rental, assignment, or sublease of real property to a person.

(e) Extension to all persons of the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of the respondent.

(f) Reporting as to the manner of compliance.

(g) Requiring the posting of notices in a conspicuous place which the commission may publish or cause to be published setting forth requirements for compliance with civil rights law or other relevant information which the commission determines necessary to explain those laws.

(h) Payment to an injured party of profits obtained by the respondent through a violation of section 506 of this act or of Act No. 220 of the Public Acts of 1976.

(i) Payment to the complainant of damages for an injury or loss caused by a violation of this act, including a reasonable attorney's fee.

(j) Payment to the complainant of all or a portion of the costs of maintaining the action before the commission, including reasonable attorney fees and expert witness fees, if the commission determines that award to be appropriate.

(k) Payment of a civil fine for a violation of article 5 of this act, an amount directly related to the cost to the state for enforcing this statute not to exceed:

(i) $10,000.00 for the first violation.

(ii) $25,000.00 for the second violation within a 5-year period.

(iii) $50,000.00 for 2 or more violations within a 7-year period.

(l) Other relief the commission deems appropriate.

(3) In the case of a respondent operating by virtue of a license issued by the state, a political subdivision, or an agency of the state or political subdivision, if the commission, upon notice and hearing, determines that the respondent has violated this act and that the violation was authorized, requested, commanded, performed, or knowingly permitted by the board of directors of the respondent or by an officer or executive agent acting within the scope of his or her employment, the commission shall so certify to the licensing agency. Unless the commission's finding is reversed in the course of judicial review, the finding of the commission may be grounds for revocation of the respondent's license.

(4) In the case of a respondent who violates this act in the course of performing under a contract or subcontract with the state, a political subdivision, or an agency of the state or political subdivision, where the violation was authorized, requested, commanded, performed, or knowingly permitted by the board of directors of the respondent or by an officer or executive agent acting within the scope of his or her employment, the commission shall so certify to the contracting agency. Unless the commission's finding is reversed in the course of judicial review, the finding is binding on the contracting agency.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992



Section 37.2606 Appeals.

Sec. 606.

(1) A complainant and a respondent shall have a right of appeal from a final order of the commission, including cease and desist orders and refusals to issue charges, before the circuit court for the county of Ingham, or the circuit court for the county in which the alleged violation occurred or where the person against whom the complaint is filed, resides, or has his or her principal place of business. An appeal before the circuit court shall be reviewed de novo. If an appeal is not taken within 30 days after the service of an appealable order of the commission, the commission may obtain a decree for the enforcement of the order from the circuit court which has jurisdiction of the appeal. If the appellant files for appeal in the circuit court for the county of Ingham, the appellee, upon application, shall be granted a change of venue to hear the matter on appeal in the circuit court for the county in which the alleged violation occurred or where the person against whom the complaint is filed, resides, or has his or her principal place of business or where the claimant resides.

(2) A proceeding for review or enforcement of an appealable order is initiated by filing a petition in the circuit court. Copies of the petition shall be served upon the parties of record. Within 30 days after the service of the petition upon the commission or filing of the petition by the commission, or within further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of the testimony, which need not be printed. By stipulation of the parties to the review proceeding, the record may be shortened. The court may grant temporary relief as it considers just, or enter an order enforcing, modifying and enforcing as modified, or setting aside in whole or in part the order of the commission, or may remand the case to the commission for further proceedings. The commission's copy of the testimony shall be available at reasonable times to all parties for examination without cost.

(3) The final judgment or decree of the circuit court shall be subject to review by appeal in the same manner and form as other appeals from that court.

(4) A proceeding under this section shall be initiated not more than 30 days after a copy of the order of the commission is received, unless the commission is the petitioner or the petition is filed under subsection (3). If a proceeding is not so initiated, the commission may obtain a court order for enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent, that the respondent is subject to the jurisdiction of the court, that the order sought to be enforced is an order of the commission, regularly entered, and that the commission has jurisdiction over the subject matter and the respondent.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1980, Act 93, Imd. Eff. Apr. 16, 1980






453-1976-7 ARTICLE 7 (37.2701...37.2705)

Section 37.2701 Prohibited conduct.

Sec. 701.

Two or more persons shall not conspire to, or a person shall not:

(a) Retaliate or discriminate against a person because the person has opposed a violation of this act, or because the person has made a charge, filed a complaint, testified, assisted, or participated in an investigation, proceeding, or hearing under this act.

(b) Aid, abet, incite, compel, or coerce a person to engage in a violation of this act.

(c) Attempt directly or indirectly to commit an act prohibited by this act.

(d) Willfully interfere with the performance of a duty or the exercise of a power by the commission or 1 of its members or authorized representatives.

(e) Willfully obstruct or prevent a person from complying with this act or an order issued or rule promulgated under this act.

(f) Coerce, intimidate, threaten, or interfere with a person in the exercise or enjoyment of, or on account of his or her having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this act.

History: 1976, Act 453, Eff. Mar. 31, 1977 ;-- Am. 1992, Act 124, Imd. Eff. June 29, 1992
Admin Rule: R 37.1 et seq. of the Michigan Administrative Code.



Section 37.2702 Violation of order prohibited.

Sec. 702.

A person shall not violate the terms of an order or an adjustment order made under this act.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2703 Revocation or suspension of license.

Sec. 703.

If a certification is made pursuant to section 605(3), the licensing agency may take appropriate action to revoke or suspend the license of the respondent.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2704 Termination of contract.

Sec. 704.

Upon receiving a certification made under section 605(4), a contracting agency shall take appropriate action to terminate a contract or portion thereof previously entered into with the respondent, either absolutely or on condition that the respondent carry out a program of compliance with this act, and shall advise the state and all political subdivisions and agencies thereof to refrain from entering into further contracts or extensions or other modifications of existing contracts with the respondent until the commission is satisfied that the respondent carries out policies in compliance with this act.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2705 Construction of act.

Sec. 705.

(1) This act shall not be construed as preventing the commission from securing civil rights guaranteed by law other than the civil rights set forth in this act.

(2) This act shall not be interpreted as restricting the implementation of approved plans, programs, or services to eliminate discrimination and the effects thereof when appropriate.

(3) This act shall not be interpreted as invalidating any other act that provides programs or services for persons covered by this act.

History: 1976, Act 453, Eff. Mar. 31, 1977






453-1976-8 ARTICLE 8 (37.2801...37.2804)

Section 37.2801 Action for injunctive relief or damages; venue; “damages” defined.

Sec. 801.

(1) A person alleging a violation of this act may bring a civil action for appropriate injunctive relief or damages, or both.

(2) An action commenced pursuant to subsection (1) may be brought in the circuit court for the county where the alleged violation occurred, or for the county where the person against whom the civil complaint is filed resides or has his principal place of business.

(3) As used in subsection (1), “damages” means damages for injury or loss caused by each violation of this act, including reasonable attorney's fees.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2802 Costs of litigation.

Sec. 802.

A court, in rendering a judgment in an action brought pursuant to this article, may award all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, to the complainant in the action if the court determines that the award is appropriate.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2803 Legal or equitable remedies.

Sec. 803.

This act shall not be construed to diminish the right of a person to direct or immediate legal or equitable remedies in the courts of the state.

History: 1976, Act 453, Eff. Mar. 31, 1977



Section 37.2804 Repeal of MCL 423.301 to 423.311, 37.1 to 37.9, and 564.101 to 564.704.

Sec. 804.

Act No. 251 of the Public Acts of 1955, as amended, being sections 423.301 to 423.311 of the Compiled Laws of 1970, Act No. 45 of the Public Acts of the Second Extra Session of 1963, as amended, being sections 37.1 to 37.9 of the Compiled Laws of 1970, and Act No. 112 of the Public Acts of 1968, as amended, being sections 564.101 to 564.704 of the Compiled Laws of 1970, are repealed.

History: 1976, Act 453, Eff. Mar. 31, 1977









E.R.O. No. 1993-13 EXECUTIVE REORGANIZATION ORDER (37.2901 - 37.2901)

Section 37.2901 Transfer of powers and duties of the Michigan Martin Luther King, Jr., holiday commission from the department of management and budget to the department of civil rights by a type II transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Michigan Martin Luther King, Jr., Holiday Commission was created within the Department of Management and Budget by Executive Order 1984-4 and amended by Executive Order 1987-1; and

WHEREAS, the functions, duties and responsibilities assigned to the Michigan Martin Luther King, Jr., Holiday Commission can be more effectively carried out under the supervision and direction of the head of the Department of Civil Rights; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

1. All the authority, powers, duties, functions and responsibilities of the Michigan Martin Luther King, Jr., Holiday Commission, are hereby transferred from the Department of Management and Budget to the Department of Civil Rights, by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. The Director of the Office of Contract Management of the Department of Management and Budget shall provided executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the Director of the Department of Civil Rights, and all prescribed functions to assist in the state and national observance of the federal legal holiday honoring Martin Luther King, Jr., shall be transferred to the Department of Civil Rights.

3. All records, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Michigan Martin Luther King, Jr., Holiday Commission for the activities transferred are hereby transferred to the Department of Civil Rights to the extent required to provide for the efficient and effective operation of the Michigan Martin Luther King, Jr., Holiday Commission.

4. The Director of the Office of Contract Management of the Department of Management and Budget and the Director of the Department of Civil Rights shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Michigan Martin Luther King, Jr., Holiday Commission.

5. All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

6. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirements of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1993, E.R.O. No. 1993-13, Eff. Jan. 30, 1994









Chapter 38 - Civil Service and Retirement

Act 240 of 1943 STATE EMPLOYEES' RETIREMENT ACT (38.1 - 38.69)

Section 38.1 Short title; meanings of words and phrases.

Sec. 1.

(1) This act shall be known and may be cited as the “state employees' retirement act”.

(2) For the purposes of this act, the words and phrases defined in sections 1a to 1i have the meanings ascribed to them in those sections.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- Am. 1947, Act 351, Eff. Oct. 11, 1947 ;-- Am. 1948, 1st Ex. Sess., Act 41, Imd. Eff. May 10, 1948 ;-- CL 1948, 38.1 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1958, Act 207, Imd. Eff. May 5, 1958 ;-- Am. 1962, Act 233, Eff. Mar. 28, 1963 ;-- Am. 1968, Act 111, Eff. Nov. 15, 1968 ;-- Am. 1981, Act 157, Imd. Eff. Nov. 19, 1981 ;-- Am. 1982, Act 450, Imd. Eff. Dec. 30, 1982 ;-- Am. 1985, Act 151, Imd. Eff. Nov. 12, 1985 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1988, Act 338, Imd. Eff. Oct. 18, 1988 ;-- Am. 1990, Act 119, Eff. Apr. 1, 1991 ;-- Am. 1990, Act 177, Imd. Eff. July 2, 1990 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995
Admin Rule: R 38.11 and R 38.12 of the Michigan Administrative Code.



Section 38.1a Definitions; A, B.

Sec. 1a.

(1) “Accumulated contributions” means the sum of all amounts deducted from the compensation of a member and credited to the member's individual account in the employees' savings fund, together with regular interest on that account.

(2) “Actuarial cost” means an amount that shall be paid, except as otherwise specifically provided by this act, by a member to purchase additional service credit as allowed under this act. Actuarial cost shall be computed as provided in section 17j.

(3) “Annuity” means annual payments for life derived from the accumulated contributions of a member. An annuity shall be paid in equal monthly installments.

(4) “Annuity reserve” means the present value, computed upon the basis of mortality and other tables adopted by the retirement board, of all payments to be made on account of an annuity, or benefits in lieu of an annuity, granted to a member under this act.

(5) “Appointing authority” means the departmental officer who has the responsibility of making appointments and handling all other personnel transactions affecting the employees in the agency that the officer represents.

(6) “Banked leave time program” means the part B annual leave hours within the annual and sick leave program for state employees approved by a ruling of the internal revenue service on September 5, 2003, in which a pay reduction or other concessions are applied to a member or qualified participant in exchange for additional part B annual leave hours.

History: Add. 1968, Act 111, Eff. Nov. 15, 1968 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1998, Act 205, Eff. Aug. 1, 1998 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004



Section 38.1b Definitions; B, C.

Sec. 1b.

(1) "Beneficiary" or "disability beneficiary" means a person other than a retirant who receives a retirement allowance, pension, or other benefit provided by this act.

(2) "Compensation" means the remuneration paid a member on account of the member's services rendered to this state. If a member's remuneration is not paid totally in money, the retirement board shall employ the maintenance-compensation schedules established from time to time by the civil service commission. Compensation does not include any of the following:

(a) Remuneration paid in lieu of accumulated sick leave.

(b) Remuneration for services rendered after October 1, 1981, payable at retirement or termination under voluntary or involuntary pay reduction plan B, in excess of the amount the member would have received had the member been compensated for those services at the rate of pay in effect at the time those services were performed.

(c) Payment for accrued annual leave at separation in excess of 240 hours.

(d) Remuneration received by an employee of the department formerly known as the department of mental health resulting from severance pay received because of the deinstitutionalization of the department formerly known as the department of mental health resident population.

(e) Remuneration received as a bonus by investment managers of the department of treasury under the treasury incentive bonus plan first approved by the civil service commission on February 11, 1988, pursuant to section 5 of article XI of the state constitution of 1963.

(f) Remuneration received as a bonus or merit payment by assistant attorneys general in the department of attorney general under the merit pay plan approved by the civil service commission on January 19, 1990, pursuant to section 5 of article XI of the state constitution of 1963.

(g) Any amounts refunded under section 35(2).

(3) "Conservation officer" means an employee of the department of natural resources, or its predecessor or successor agency, who has sworn to the prescribed oath of office and who is designated as a peace officer under section 1606 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.1606, and section 1 of 1986 PA 109, MCL 300.21.

(4) "Credited service" means the sum of the prior service and membership service credited to a member's service account.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 33, Imd. Eff. Feb. 26, 1996 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.1c Definitions; D.

Sec. 1c.

(1) “Deferred member” means a member who is separated from state service for a reason other than retirement or death and who has satisfied the requirements of section 20(4) or (5) for a deferred retirement allowance.

(2) “Designated temporary layoff” means the layoff of a member that does not exceed 1 month and has a fixed, predetermined, and announced recall date.

(3) “Direct rollover” means a payment by the retirement system to the eligible retirement plan specified by the distributee.

(4) “Distributee” includes a member or deferred member. Distributee also includes the member's or deferred member's surviving spouse or the member's or deferred member's spouse or former spouse under an eligible domestic relations order, with regard to the interest of the spouse or former spouse.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.1d Definitions.

Sec. 1d.

(1) Beginning January 1, 2002, except as otherwise provided in this subsection, "eligible retirement plan" means 1 or more of the following:

(a) An individual retirement account described in section 408(a) of the internal revenue code, 26 USC 408.

(b) An individual retirement annuity described in section 408(b) of the internal revenue code, 26 USC 408.

(c) An annuity plan described in section 403(a) of the internal revenue code, 26 USC 403.

(d) A qualified trust described in section 401(a) of the internal revenue code, 26 USC 401.

(e) An annuity contract described in section 403(b) of the internal revenue code, 26 USC 403.

(f) An eligible plan under section 457(b) of the internal revenue code, 26 USC 457, that is maintained by a state, a political subdivision of a state, an agency or instrumentality of a state, or an agency or instrumentality of a political subdivision of a state, so long as amounts transferred into eligible retirement plans from this retirement system are separately accounted for by the plan provider that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to a surviving spouse on or before December 31, 2001, an eligible retirement plan means an individual retirement account or an individual retirement annuity described above.

(g) Beginning January 1, 2008, except as otherwise provided in this subsection, "eligible retirement plan" means a Roth individual retirement account as described in section 408A of the internal revenue code, 26 USC 408A, subject to the rules that apply to rollovers from a traditional individual retirement account to a Roth individual retirement account.

(2) Beginning January 1, 2007, "eligible rollover distribution" means a distribution of all or any portion of the balance to the credit of the distributee. Eligible rollover distribution does not include any of the following:

(a) A distribution made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary.

(b) A distribution for a specified period of 10 years or more.

(c) A distribution to the extent that the distribution is required under section 401(a)(9) of the internal revenue code.

(d) The portion of any distribution that is not includable in federal gross income, except to the extent such portion of the distribution is paid to either of the following:

(i) An individual retirement account or annuity described in section 408(a) or 408(b) of the internal revenue code, 26 USC 408.

(ii) A qualified plan described in section 401(a) of the internal revenue code, 26 USC 401, or an annuity contract described in section 403(b) of the internal revenue code, 26 USC 403, and the plan providers agree to separately account for the amounts paid, including any portion of the distribution that is includable in federal gross income, and the portion of the distribution which is not so includable.

(3) "Employee" means a person who may become eligible for membership under this act, as provided in section 13, if the person's compensation is paid in whole or in part by this state.

(4) "Employer" or "state" means this state.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2008, Act 353, Imd. Eff. Dec. 23, 2008



Section 38.1e Definitions; F to I.

Sec. 1e.

(1) "Final average compensation" means the average of those years of highest annual compensation paid to a member during a period of 5 consecutive years of credited service; or if the member has less than 5 years of credited service, then the average of the annual compensation paid to the member during the member's total years of credited service. For a person whose retirement allowance effective date is on or after October 1, 1987, "final average compensation" means the average of those years of highest annual compensation paid to a member during a period of 3 consecutive years of credited service; or if the member has less than 3 years of credited service, then the average of the annual compensation paid to the member during the member's total years of credited service. Beginning January 1, 2012, compensation used to compute final average compensation shall not include includable overtime compensation paid to the member on or after January 1, 2012, except that a member's final average compensation that is calculated using any time period on or after January 1, 2012 shall also include, as prorated for the time period, the average of annual includable overtime compensation paid to the member during the 6 consecutive years of credited service ending on the same final date as used to calculate the final average compensation or, if the calculation date is before January 1, 2015, the average of the annual includable overtime compensation paid to the member on or after January 1, 2009 and before the final date as used to calculate the final average compensation. A member's final average compensation shall not be diminished because of required 1-day layoffs. The compensation used in computing the final average compensation for a period during which a member is in a voluntary or involuntary pay reduction plan A or on a designated temporary layoff shall include the value of the hours not worked calculated at the member's hourly rate or rates of pay in effect immediately before the applicable final average compensation period. A member's final average compensation shall not be increased or decreased by the member's participation in voluntary or involuntary pay reduction plan B. Payment for accrued annual leave at separation in excess of 240 hours and payment for part B annual leave hours at separation shall not be included in final average compensation. Beginning October 1, 2003, the compensation used to compute the final average compensation for a period during which a member is participating in the banked leave time program shall include the value of any unpaid furlough hours and the value of any unpaid hours exchanged for part B annual leave hours calculated at the member's then current hourly rate or rates of pay.

(2) "Final compensation" means a member's annual rate of compensation at the time the member last terminates employment with this state.

(3) "Furlough hours" means unworked hours incurred in conjunction with the banked leave time program.

(4) "Includable overtime compensation" means the value of overtime premium payments for services rendered on or after January 1, 2009, and payments for services rendered in excess of 80 hours in a biweekly pay period on or after January 1, 2009.

(5) "Internal revenue code" means the United States internal revenue code of 1986.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.1f Definitions; M to O.

Sec. 1f.

(1) “Member” means a state employee included in the membership of the retirement system, as provided for in section 13.

(2) “Membership service” means all service rendered after July 1, 1943.

(3) “New member” means a person who becomes a member of this retirement system on or after January 1, 1945.

(4) “Original member” means a person who became a member of this retirement system before January 1, 1945, or as provided in section 18.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.1g Definitions; P.

Sec. 1g.

(1) “Pay reduction plan A” means the plan available to or required of a member during the fiscal years ending on and after September 30, 1981 under which the member may elect to reduce by 1 hour or more in any full-time pay period the number of hours worked with a corresponding reduction in compensation.

(2) “Pay reduction plan B” means the plan available to or required of a member during the fiscal years ending on and after September 30, 1981 under which the member may elect to work an entire full-time pay period, defer compensation for 1 or more of those hours, and accumulate or use the hours for which compensation has been deferred in the same manner as annual leave hours.

(3) “Pension” means annual payments for life payable from funds of the retirement system as provided in this act. A pension shall be paid in equal monthly installments.

(4) “Pension reserve” means the present value, computed upon the basis of mortality and other tables adopted by the retirement board, of all payments to be made on account of a pension, or benefits in lieu of a pension, granted to a member under this act.

(5) “Prior service” means all service as a state employee or as an appointed state officer, and as an elected or appointed state official, rendered before July 1, 1943.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.1h Definitions; R.

Sec. 1h.

(1) “Regular interest” means a rate or rates per annum, compounded annually, as the retirement board determines. For the purposes of employee refunds, the interest rate payable shall not exceed 4% per annum, compounded annually.

(2) “Retirant” means a person who has ceased to be a member of the retirement system by reason of retirement with a pension or retirement allowance payable from the funds of the retirement system.

(3) “Retirement allowance” means the sum of the annuity and the pension.

(4) “Retirement board” means the board provided for in section 2 to administer the retirement system.

(5) “Retirement system” means the state employees' retirement system created by section 2.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.1i Definitions; S, T.

Sec. 1i.

(1) “Service” means service rendered to this state by an elected or appointed state official or employee of this state. Credit for service shall be determined by appropriate rules and regulations of the retirement board, but not more than 1 year of service shall be creditable for all service in 1 calendar year. The retirement board shall not allow credit for service for any period of more than 1 month in any 1 calendar year during which the employee was absent without pay. However, full service credit shall be given for a period during which an employee is on leave of absence and is receiving worker's compensation benefits as the result of a duty-incurred disability. Full service credit shall also be given to an employee for required 1-day layoffs, for voluntary or involuntary participation in pay reduction plan A, pay reduction plan B, or both, in effect during the fiscal years ending on and after September 30, 1981, for required and designated temporary layoffs, and, beginning October 1, 2003, for furlough hours, and for participation in the banked leave time program.

(2) “State treasurer” means the treasurer of this state.

(3) “Tier 1” means the retirement plan available to a member under this act who was first employed and entered upon the payroll before March 31, 1997 and who does not elect to become a qualified participant of Tier 2.

(4) “Tier 2” means the retirement plan established pursuant to section 401(k) of the internal revenue code that is available to qualified participants under sections 50 to 69.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004



Section 38.2 State employees' retirement system; creation; administration by retirement board; rules.

Sec. 2.

(1) A state employees' retirement system is created for the employees of the state of Michigan.

(2) Except as otherwise provided in this section, the administration and management of the retirement system and the responsibility for making effective the provisions of this act are vested in a retirement board. Except as otherwise provided in this section, the retirement board may promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, for the implementation and administration of this act.

(3) Subsection (2) does not apply to the Tier 2 retirement plan. The retirement board shall not promulgate rules for the establishment, implementation, administration, operation, investment, or distribution of a Tier 2 retirement plan.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.2 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.3 Retirement board; appointment and terms of members.

Sec. 3.

(1) The retirement board shall consist of 9 members, as follows:

(a) The insurance commissioner, the attorney general, the state treasurer, the deputy legislative auditor general, and the state personnel director.

(b) Two employee members of the retirement system, who shall be appointed by the governor. Not more than 1 employee member of the retirement board shall be from any 1 department, bureau, or agency of state government. The term of office of the employee members shall be 3 years.

(c) The 2 retirant members shall be retirants of the retirement system, who shall be appointed by the governor. The term of office of the retirant members shall be 3 years.

(2) After the effective date of this amendatory act, the seat of the first employee member to retire at the expiration of the member's present term or the member's retirement from active service, whichever shall be first, shall be filled by the appointment of a second retirant member.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.3 ;-- Am. 1965, Act 159, Imd. Eff. July 14, 1965 ;-- Am. 1970, Act 119, Imd. Eff. July 23, 1970 ;-- Am. 1976, Act 277, Eff. Mar. 31, 1977



Section 38.4 Retirement board; vacancies, vacation of office.

Sec. 4.

(a) Any vacancy occurring 90 days or more before the expiration of the term of any employee or retirant member of the retirement board shall be filled by appointment by the governor. The person thus appointed shall serve for the balance of the unexpired term.

(b) Any employee or retirant member of the retirement board who fails to attend the scheduled meetings of the retirement board for 3 consecutive months or longer, without valid excuse, shall be considered as having resigned from board membership and the retirement board shall declare his office vacated as of the adoption of a proper resolution, and shall notify the governor of the vacancy.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.4 ;-- Am. 1955, Act 237, Eff. Oct. 24, 1955 ;-- Am. 1970, Act 119, Imd. Eff. July 23, 1970



Section 38.5 Retirement board; oath; quorum; conducting business at public meeting; notice of meeting; compensation and expenses.

Sec. 5.

(a) Each member of the retirement board, created by this act, upon election or appointment, shall take an oath of office which shall be immediately filed in the office of the secretary of state. A majority of the retirement board shall constitute a quorum for the transaction of business at a meeting of the board.

(b) The business which the retirement board may perform shall be conducted at a public meeting of the retirement board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(c) The members of the retirement board shall serve without compensation, but shall not suffer a loss because of absence from regular employment, and shall be reimbursed for all actual necessary expense incurred in performance of duties in accordance with the statutes of this state. Notwithstanding this section, the retired state employee member shall receive the per diem compensation established annually by the legislature for the performance of official duties by attendance at regularly scheduled meetings.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.5 ;-- Am. 1972, Act 317, Imd. Eff. Jan. 2, 1973 ;-- Am. 1977, Act 184, Imd. Eff. Nov. 17, 1977 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.6 Retirement board; officers and employees.

Sec. 6.

Board chairman—secretary—actuary—medical advisor. The retirement board shall elect from its membership a chairman and a vice chairman, and shall appoint an executive secretary, and shall employ such other actuarial, medical, clerical, technical, and administrative employes as may be necessary for the proper operation of the retirement system. The compensation of all persons so appointed and employed shall be fixed in accordance with the official compensation schedules of the civil service commission.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.6



Section 38.7 Retirement system; actuarial valuation of assets and liabilities; investigation of mortality, service, and compensation of members.

Sec. 7.

The retirement board shall collect and keep in convenient form such data as shall be necessary for an actuarial valuation of the assets and liabilities of the retirement system; and for making an actuarial investigation into the mortality, service, compensation, and other experience of the members, retirants and beneficiaries of the retirement system. At least once in each 5 year period, the retirement board shall cause an actuarial investigation to be made into the mortality, service, compensation, and other experience of the members and beneficiaries of the retirement system. Upon the basis of such actuarial investigation the retirement board shall adopt such tables as are deemed necessary for the proper operation of the retirement system and for making effective the provisions of this act.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.7 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955



Section 38.8 Administrative board; investment of funds, purchase of life insurance or annuity, deposits.

Sec. 8.

(a) The members of the retirement board shall be the trustees of the several funds created by this act. The board may invest and reinvest the funds of the system subject to terms and restrictions imposed by law upon a domestic life insurance company in this state in making and disposing of its investments, and subject to the state law relating to the investment of funds of public employee retirement systems or plans. The board may purchase, hold, sell, assign, transfer and dispose of any investment in which any fund of the system has been invested, the proceeds of such investment and any moneys belonging to the system. All such purchases shall be authorized by a resolution adopted by the board. The board may purchase appropriate contracts of life insurance or annuity from insurers duly authorized to do business in the state, if and when such purchase or purchases shall in the judgment of the board be appropriate or necessary to carry out the purposes of this act.

(b) For the purpose of meeting disbursements for retirement allowance and other payments in excess of the receipts, there shall be kept available by the retirement board an amount, not exceeding 10% of the total amount in the funds provided for by this act, on deposit in the state treasury.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.8 ;-- Am. 1951, Act 25, Imd. Eff. Apr. 13, 1951 ;-- Am. 1953, Act 127, Imd. Eff. May 27, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1965, Act 159, Imd. Eff. July 14, 1965



Section 38.9 State treasurer as custodian of retirement system funds; powers and duties.

Sec. 9.

(1) All bonds or other obligations purchased according to section 8 shall be placed in the hands of the state treasurer, who is hereby designated as custodian of the bonds or other obligations, and it shall be his or her duty to collect the principal and the interest on the bonds or other obligations as they become due and payable, and deposit the principal and interest when collected into the retirement system's funds provided for bonds or other obligations. The administrative board may sell any of the bonds or other obligations upon like resolution, and the proceeds of the bonds or other obligations shall be paid by the purchaser to the state treasurer upon delivery to him or her of those bonds or other obligations by the state treasurer.

(2) The state treasurer shall be the custodian of all other funds of the retirement system and all disbursements shall be paid by the state treasurer upon vouchers authorized by the retirement board and bearing the signature of the authorized officer of the retirement board. The state treasurer shall give a separate and additional bond in an amount as may be established by the retirement board in the sum of not to exceed $100,000.00 which bond shall be approved by the attorney general and shall be conditioned for the faithful performance of his or her duties as custodian of the funds of the retirement system. The cost of the bond shall be paid out of the expense fund of the retirement board. The bond shall be deposited with the secretary of state and kept in his or her office.

(3) The state treasurer is hereby authorized and directed to deposit any portion of the funds of the retirement system not needed for immediate use in the same manner and subject to all the provisions of law with respect to the deposit of state funds by the state treasurer, and all interest earned on retirement system's funds as may be deposited by the state treasurer under this act shall be collected by him or her and placed to the credit of the retirement fund.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.9 ;-- Am. 2002, Act 372, Imd. Eff. May 24, 2002



Section 38.10 Retirement board members and employees; interest in investments prohibited.

Sec. 10.

No employe shall gain from investments. Except as provided herein, no member or employe of the retirement board shall have any interest direct or indirect in the gains or profits of any investment made by the retirement board nor as such directly or indirectly receive any pay or emolument for his services. And no member or person connected with the said retirement board directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds or deposits or in any manner use the same except to make such current and necessary payments as are authorized by the retirement board; nor shall any member or employe of the retirement board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed of the retirement board.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.10



Section 38.11 Employees' savings fund, employer's accumulation fund, annuity reserve fund, pension reserve fund, income fund, expense fund, and health insurance reserve fund; creation; health advance funding subaccount; description of funds as reference to accounting records of retirement system.

Sec. 11.

(1) There is created the employees' savings fund, employer's accumulation fund, annuity reserve fund, pension reserve fund, income fund, expense fund, and health insurance reserve fund.

(2) The employees' savings fund is the fund in which shall be accumulated at regular interest the contributions to the retirement system deducted from the compensation of members. The retirement board shall provide for the maintenance of an individual account for each member that shows the amount of the member's contributions together with interest on those contributions. The accumulated contributions of a member returned to the member upon his or her withdrawal from service, or paid to the member's estate or designated beneficiary in the event of the member's death, as provided in this act, shall be paid from the employees' savings fund. Any accumulated contributions not claimed by a member or the member's legal representative as provided in this act within 5 years after the member's separation from state service shall be transferred from the employees' savings fund to the income fund. The accumulated contributions of a member, upon the member's retirement, shall be transferred from the employees' savings fund to the pension reserve fund.

(3) The employer's accumulation fund is the fund in which shall be accumulated the reserves derived from money provided by this state for the payment of all retirement allowances to be payable to retirants and beneficiaries as provided in this act. The amounts paid by this state shall be credited to the employer's accumulation fund. Upon the retirement of a member, or upon the member's death, if a beneficiary is entitled to a retirement allowance payable from funds of the retirement system, the difference between the reserve for the retirement allowance to be paid on account of the member's retirement or death and the member's accumulated contributions standing to his or her credit in the employees' savings fund at the time of his or her retirement or death shall be transferred from the employer's accumulation fund to the pension reserve fund. If, in any year, the pension reserve fund is insufficient to cover the reserves for retirement allowances and other benefits being paid from the fund, the amount or amounts of the insufficiency or insufficiencies shall be transferred from the employer's accumulation fund to the pension reserve fund.

(4) The annuity reserve fund is the fund from which shall be paid all annuities, or benefits in lieu of annuities, because of which reserves have been transferred from the employees' savings fund to the annuity reserve fund. Upon the adoption of this act, the balance in the annuity reserve fund shall be transferred to the pension reserve fund, and the annuities heretofore payable from the annuity reserve fund shall thereafter become payable from the pension reserve fund.

(5) The pension reserve fund is the fund from which shall be paid all retirement allowances and benefits in lieu of pensions, as provided in this act. For a disability retirant returned to active service with this state, his or her pension reserve, computed as of the date of return, shall be transferred from the pension reserve fund to the employees' savings fund and the employer's accumulation fund in the proportion that this reserve, as of the date of his or her retirement, was transferred to the pension reserve fund from the employees' savings fund and from the employer's accumulation fund. The amounts transferred to the employees' savings fund under this section shall be credited to the member's individual account in the fund.

(6) An income fund is created for the purpose of crediting regular interest on the amounts in the various other funds of the retirement system with the exception of the expense fund, and to provide a contingent fund out of which special requirements of any of the other funds may be covered. Transfers for special requirements shall be made only when the amount in the income fund exceeds the ordinary requirements of the fund as evidenced by a resolution of the retirement board recorded in its minutes. The retirement board shall annually allow regular interest for the preceding year to each of the funds enumerated in subsections (2), (3), (4), (5), and (8), and the amount allowed under this subsection shall be due and payable to each of these funds and shall be annually credited to the funds by the retirement board and paid from the income fund. However, interest on contributions from members within a calendar year shall begin on the first day of the next calendar year, and shall be credited at the end of the calendar year. Except as provided in this subsection, income, interest, and dividends derived from the deposits and investments authorized by this act shall be paid into the income fund. The retirement system shall determine the share of income, interest, and dividends attributable to the balance in the health advance funding subaccount created under subsection (9) and the share of income, interest, and dividends attributable to the health advance funding subaccount balance shall be paid into the health advance funding subaccount. The retirement board is authorized to accept gifts and bequests. Any funds that come into the possession of the retirement system as a gift or bequest, or any funds that may be transferred from the employees' savings fund by reason of lack of claimant, or because of a surplus in any fund created by this act, or any other money the disposition of which is not otherwise provided for in this act shall be credited to the income fund.

(7) The expense fund is the fund from which shall be paid the expenses of the administration of this act, exclusive of amounts payable as retirement allowances and other benefits provided for in this act. The legislature shall appropriate the funds necessary to defray and cover the expenses of administering this act.

(8) The health insurance reserve fund is the fund into which appropriations made by the legislature, subscriber co-payments, and payments by the retirement system under section 68 for health, dental, and vision insurance premiums are paid. Health, dental, and vision insurance premiums payable pursuant to sections 20d and 68 shall be paid from the health insurance reserve fund. The assets and any earnings on the assets contained in the health insurance reserve fund and the health advance funding subaccount described in subsection (9) are not to be treated as pension assets for any purpose.

(9) The health advance funding subaccount is the account to which amounts transferred pursuant to sections 20d, 38(6), and 52 are credited. Any amounts received in the health advance funding subaccount and accumulated earnings on those amounts shall not be expended until the actuarial accrued liability for health benefits under section 20d is at least 100% funded. The department may expend funds or transfer funds to another account to expend for health benefits under section 20d if the actuarial accrued liability for health benefits under section 20d is at least 100% funded. For each fiscal year after the fiscal year in which the actuarial accrued liability for health benefits under section 20d is at least 100% funded by the health advance funding subaccount, amounts received in the health advance funding subaccount and accumulated earnings on those amounts may be expended or credited to fund health benefits under section 20d as provided in section 38(3). For the fiscal year ending on September 30, 2003 only, the general fund portion of all amounts received in the health advance funding subaccount as of October 1, 2002 and accumulated earnings on those amounts shall be transferred to the general fund. Notwithstanding any other provision of this section, the department may transfer amounts from the health advance funding subaccount to the employer's accumulation fund created under this section if the department does both of the following:

(a) At least 45 days before the intended transfer, submits a request to the chairs of the senate and house appropriations committees and, at least 15 days before the intended transfer, obtains the approval of both the senate and house appropriations committees.

(b) Ensures that the request submitted to the senate and house appropriations committees contains an actuarial valuation prepared pursuant to section 38 that demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions does not exceed the actuarial present value of benefits.

(10) The description of the various funds in this section shall be interpreted to refer to the accounting records of the retirement system and not to the segregation of assets credited to the various funds of the retirement system.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.11 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.12 Annual statement of retirement funds in custody of state treasurer; availability of report and other writings to public; request for statement of credit.

Sec. 12.

(1) The state treasurer shall furnish annually to the retirement board a statement of the amount of the funds in the custody of the treasurer belonging to the retirement system.

(2) The report and any writing prepared, owned, used, in the possession of, or retained by the retirement board or state treasurer in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(3) A member of the retirement system shall be furnished with a statement of the amount of the credit of that person's individual account in the employees' savings fund upon written request. The retirement board shall not be required to answer more than 1 request made by the retirement system member pursuant to this subsection within a 12-month period.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.12 ;-- Am. 1977, Act 184, Imd. Eff. Nov. 17, 1977



Section 38.13 Membership in retirement system.

Sec. 13.

(1) Except as otherwise provided in this act, membership in the retirement system consists of state employees occupying permanent positions in the state civil service. All state employees except those specifically excluded by law and those who are members or eligible to be members of other statutory retirement systems in this state, shall become members of the retirement system. The employees may use service previously performed as an employee of this state in meeting the service requirements for the retirement allowances and death benefits provided by the retirement system. However, the prior service shall not be used in computing the amount of a retirement allowance to be paid by the retirement system unless the employee pays to the retirement system the amount the employee's contributions would have been had the employee become a member immediately upon employment by the state with interest compounded annually at the regular rate from a date 1 year after the date of employment by this state to the date of payment. A person who draws compensation as a state employee of a political subdivision of this state is eligible for the benefits provided by this act to the extent of the person's compensation paid by this state. An individual who meets the requirements of section 44a is a member of the retirement system.

(2) Elected or appointed state officials may elect not to become or continue as members of the retirement system by filing written notice with the retirement board. An appointed state official who is a member of a state board, commission, or council and who receives a per diem rate in his or her capacity as a member of the board, commission, or council is excluded from membership in the retirement system for the service rendered in his or her capacity as a member of the board, commission, or council. Service performed by an elected or appointed official during the time the official elects not to participate shall not be used in meeting the service requirement or in computing the amount of retirement allowance to be paid by the retirement system. A member who elects not to participate shall be refunded all contributions made before the election.

(3) Membership in the retirement system does not include any of the following:

(a) A person who is a contributing member in the public school employees' retirement system provided for in the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1408.

(b) A person who is a contributing member in the Michigan judges retirement system provided for in the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(c) A person who comes within the Michigan state police retirement system provided for in the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(d) An individual who is first employed and entered upon the payroll on or after March 31, 1997 for employment for which the individual would have been eligible for membership under this section before March 31, 1997. An individual described in this subdivision is eligible to be a qualified participant in Tier 2 subject to sections 50 to 69.

(e) Except as provided in section 19g, an individual who elects to terminate membership under section 50 and who, but for that election, would otherwise be eligible for membership in Tier 1 under this section.

(f) A retirant who again becomes employed by the state and is entered upon the payroll on or after December 1, 2002, for employment for which the retirant would have been eligible for membership under this section before December 1, 2002. A retirant described in this subdivision shall be a qualified participant in Tier 2 subject to sections 50 to 69.

(4) A person who is hired in state classified or unclassified service after June 30, 1974, who is first employed and entered upon the payroll before March 31, 1997, and who possesses a Michigan teaching certificate shall be a member of this retirement system. After June 30, 1974, but before March 31, 1997, a person who returns to state employment in the classified or unclassified service who previously was a contributing member of the Michigan public school employees' retirement system shall have the person's accumulated contributions and service transferred to this retirement system, or having withdrawn the contributions, may pay into the retirement system the amount withdrawn together with regular interest and have credit restored as provided for in section 16. On and after March 31, 1997, an individual described in this subsection who returns to state service shall make an irrevocable election to remain in Tier 1 or to become a qualified participant of Tier 2 in the manner prescribed in section 50.

(5) A person, not regularly employed by this state, who is employed through participation in 1 or more of the following programs, shall not be a member of the retirement system and shall not receive service credit for the employment:

(a) A program authorized, undertaken, and financed pursuant to the comprehensive employment and training act of 1973, former Public Law 93-203, 87 Stat. 839.

(b) A summer youth employment program established pursuant to the Michigan youth corps act, 1983 PA 69, MCL 409.221 to 409.229.

(c) A program established pursuant to the job training partnership act, Public Law 97-300, 96 Stat. 1322.

(d) A program established pursuant to the Michigan opportunity and skills training program, first established under sections 12 to 23 of 1983 PA 259.

(e) A program established pursuant to the Michigan community service corps program, first established under sections 25 to 35 of 1983 PA 259.

(6) A person, not regularly employed by this state, who is employed to administer a program described in subsection (5) shall not be a member of the retirement system and shall not receive service credit for the employment.

(7) If a person described in subsection (5)(a) later becomes a member of this retirement system within 12 months after the date of termination as a participant in a transitional public employment program, service credit shall be given for employment which is excluded in subsection (5) for purposes of determining a retirement allowance upon the payment by the person's employer under subsection (5) from funds provided under the comprehensive employment and training act of 1973, former Public Law 93-203, 87 Stat. 839, as funds permit, to the retirement system of the contributions, plus regular interest, the employer would have paid had the employment been rendered in a position covered by this act. During the person's employment in the transitional public employment program, the person's employer shall place in reserve a reasonable but not necessarily an actuarially determined amount equal to the contributions that the employer would have paid to the retirement system for those employees in the transitional public employment program as if they were members under this act, but only for that number of employees that the employer determined would move from the transitional public employment program into positions covered by this act. If the funds provided under the comprehensive employment and training act of 1973, former Public Law 93-203, 87 Stat. 839, are insufficient, the remainder of the employer contributions shall be paid by the person's current employer.

(8) For purposes of section 19g, a former member shall be considered a member and shall be considered to have satisfied the requirements of section 19g(1)(c) and (2)(c) if the former member was employed by the department formerly known as the department of mental health on January 1, 1996 and went on layoff status before January 1, 1997.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- Am. 1947, Act 351, Eff. Oct. 11, 1947 ;-- CL 1948, 38.13 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1952, Act 38, Eff. Sept. 18, 1952 ;-- Am. 1955, Act 237, Eff. Oct. 24, 1955 ;-- Am. 1956, Act 91, Imd. Eff. Apr. 5, 1956 ;-- Am. 1957, Act 145, Imd. Eff. May 29, 1957 ;-- Am. 1958, Act 207, Imd. Eff. May 5, 1958 ;-- Am. 1960, Act 156, Eff. Aug. 17, 1960 ;-- Am. 1961, Act 56, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 189, Imd. Eff. July 15, 1965 ;-- Am. 1970, Act 119, Imd. Eff. July 23, 1970 ;-- Am. 1974, Act 6, Imd. Eff. Jan. 30, 1974 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1976, Act 63, Imd. Eff. Mar. 30, 1976 ;-- Am. 1978, Act 423, Imd. Eff. Sept. 30, 1978 ;-- Am. 1979, Act 146, Imd. Eff. Nov. 13, 1979 ;-- Am. 1983, Act 157, Imd. Eff. July 24, 1983 ;-- Am. 1984, Act 185, Imd. Eff. July 3, 1984 ;-- Am. 1993, Act 195, Eff. Dec. 28, 1994 ;-- Am. 1996, Act 389, Imd. Eff. Sept. 30, 1996 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.13a Blind or partially sighted licensed vending stand operators deemed employees; rights and benefits; eligibility; contribution as condition to service credit; blindness not deemed retirable disability; employer cost.

Sec. 13a.

Effective January 1, 1973, blind or partially sighted persons licensed as vending stand operators within the controlled programs of the bureau of blind services are deemed to be employees within the meaning of this act for state retirement purposes only, and except as hereinafter provided are entitled to all the rights and benefits of state employees covered by the provisions of this act. Operators licensed in the vending stand program after January 1, 1973, who meet all the eligibility requirements of the state retirement system shall participate under the provisions of this act. A person covered by this section may receive retirement system service credit for not more than 10 years of service performed before January 1, 1973, providing, that such person pays the state employees' retirement system a contribution equal to that which would have been paid for each year that the blind vending stand operator has been under the state employees' retirement system with a maximum contribution of $416.00 per year. Blindness shall not be deemed a retirable disability under this act for persons covered by this section. The employer shall be deemed to be the Michigan department of social services. The employer cost of retirement shall be funded from moneys appropriated yearly to the department of social services.

History: Add. 1972, Act 320, Imd. Eff. Jan. 2, 1973 ;-- Am. 1973, Act 174, Imd. Eff. Dec. 21, 1973 ;-- Am. 1974, Act 352, Imd. Eff. Dec. 21, 1974



Section 38.13b Credited service to include credit for service rendered to joint federal-state commission; conditions.

Sec. 13b.

A member who retires on or after October 1, 1979 shall have his or her credited service include credit for service rendered by him or her between October 1, 1971 and October 1, 1979 to a joint federal-state commission authorized under the public works and economic development act of 1965, Public Law 89-136, 79 Stat. 552, in which the member represented this state and for which at least 50% of the member's salary was derived from funds provided by this state, if the member pays into the employees' savings fund a contribution determined by the board, but not less than an amount equal to 5% of the member's full-time compensation for the fiscal year in which payment is made, for each year of service claimed, and if the member relinquishes all rights in and to any pension benefit he or she would be eligible to receive from another publicly supported pension plan as the result of that service.

History: Add. 1982, Act 450, Imd. Eff. Dec. 30, 1982



Section 38.14 Information required of members by retirement board.

Sec. 14.

Information furnished by members. Within 3 months after this act becomes effective, each original member, and within 30 days after his employment, each new member, shall submit to the retirement board a statement showing his name, sex, title, compensation, duties, date of birth, and length of service as a state employe, and such other information as the retirement board shall require. Each state employe, upon becoming a member, shall file a detailed statement of all his prior service as an employe and shall furnish such other facts as the retirement board may require for the proper operation of the retirement system.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.14



Section 38.15 Original members; prior service certification.

Sec. 15.

Subject to such rules and regulations as the retirement board shall adopt, the retirement board shall certify to each original member of the retirement system the aggregate amount of all service rendered by him prior to July 1, 1943. Such certification shall be final and conclusive for retirement purposes as to such service, unless modified by the retirement board upon application made by the member.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.15 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955



Section 38.16 Cessation of membership; reemployment.

Sec. 16.

(1) Except as otherwise provided in this act, if a member separates or is separated from state service without leave of absence before becoming eligible to retire with a retirement allowance payable from funds of the retirement system, the member ceases to be a member and forfeits credit for all service rendered by him or her before the date the member last separated from state service.

(2) If the individual again becomes employed by this state, he or she shall again become a member of the retirement system.

(3) An employee who reenters state service within 15 years after the date of his or her last separation from state service, or who accumulates 5 or more years of continuous service credit as a member of the retirement system after reentering state service, shall have the service credit forfeited by him or her at the time he or she last separated from service restored to his or her credit, if the member has not withdrawn his or her accumulated contributions from the employees' savings fund. If an employee described in this subsection has withdrawn his or her accumulated contributions from the employees' savings fund, the member shall have the service credit forfeited by him or her restored to his or her credit if he or she returns to the fund all amounts that were previously withdrawn from the fund, together with regular interest on that amount computed from the date of withdrawal to the date of repayment.

(4) If a member becomes a retirant or dies, he or she ceases to be a member.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- Am. 1945, Act 177, Eff. Sept. 6, 1945 ;-- CL 1948, 38.16 ;-- Am. 1953, Act 112, Imd. Eff. May 25, 1953 ;-- Am. 1954, Act 126, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 237, Eff. Oct. 24, 1955 ;-- Am. 1970, Act 119, Imd. Eff. July 23, 1970 ;-- Am. 1997, Act 3, Imd. Eff. Apr. 15, 1997



Section 38.17 Service credited from state board of control for vocational education; conditions.

Sec. 17.

(a) At retirement a member's credited service shall include service rendered by him under the state board of control for vocational education, to the same extent that such service would have been credited had it been rendered in a position covered under this act, if the member (1) relinquishes for himself and his beneficiary all rights in and to a retirement allowance under the provisions of Act No. 136 of the Public Acts of 1945, as amended, being sections 38.201 to 38.356 of the Compiled Laws of 1948, and (2) pays into the employees' savings fund the contributions, together with regular interest, he would have paid had such service been rendered in a position covered under this act.

(b) At retirement a member's credited service shall include service rendered by him in a position covered under Act No. 136 of the Public Acts of 1945, as amended, to the same extent that such service would have been credited had it been rendered in a position covered under this act, but such service credit shall not include any period of service for which the member has acquired or could have acquired entitlement to an annuity, pension or retirement allowance payable to or to be payable by a retirement system, except the federal social security old-age, survivors and disability insurance program, under which the political subdivision covers its employees, and if the member (1) relinquishes for himself and his beneficiary all rights in and to a retirement allowance under the provisions of Act No. 136 of the Public Acts of 1945, as amended, and (2) pays into the employees' savings fund the contributions, together with regular interest, he would have paid had such service been rendered in a position covered under this act.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.17 ;-- Am. 1951, Act 146, Eff. Sept. 28, 1951 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1957, Act 145, Imd. Eff. May 29, 1957 ;-- Am. 1960, Act 156, Eff. Aug. 17, 1960 ;-- Am. 1965, Act 159, Imd. Eff. July 14, 1965 ;-- Am. 1965, Act 189, Imd. Eff. July 15, 1965 ;-- Am. 1965, Act 384, Imd. Eff. Oct. 15, 1965



Section 38.17a Use of credited service acquired in employ of governmental unit; “governmental unit of the state” defined.

Sec. 17a.

(1) If an employee of a department of a governmental unit of the state is transferred to the employ of the state, by reason of a function or functions of the department being transferred to the state, the employee so transferred, who does not withdraw his accumulated contributions from the governmental unit's retirement system, and subsequent to the date of his transfer acquires at least 1 year of service credit as a member of the state employees' retirement system, shall be entitled to use the credited service in force previously acquired as a member of the governmental unit's retirement system in meeting the service requirements for all retirement allowances and death benefits by the state employees' retirement system. The credited service acquired in the employ of the governmental unit shall not be used in computing the amount of a retirement allowance to be paid by the state employees' retirement system.

(2) For the purposes of this act “governmental unit of the state” includes the international bridge authority created by Act No. 99 of the Public Acts of 1954, being sections 254.221 to 254.240 of the Michigan Compiled Laws.

History: Add. 1965, Act 402, Imd. Eff. Oct. 27, 1965 ;-- Am. 1966, Act 122, Imd. Eff. June 23, 1966 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974



Section 38.17b Credited service to include service rendered certain universities.

Sec. 17b.

A member retired after January 1, 1965 shall have his or her credited service include service rendered by him or her to the university of Michigan, Michigan state university, Wayne state university, Oakland university, Grand Valley state university and Saginaw valley state university to the same extent that service would have been credited had it been rendered in a position covered under this act, if the member pays into the employees' savings fund the contributions, together with regular interest, he or she would have paid had his or her service been rendered in a position covered under this act and if the member relinquishes for himself or herself and his or her beneficiary all rights in and to a retirement allowance for service rendered to the university of Michigan, Michigan state university, Wayne state university, Oakland university, Grand Valley state university and Saginaw valley state university.

History: Add. 1976, Act 34, Imd. Eff. Mar. 5, 1976 ;-- Am. 1987, Act 164, Imd. Eff. Nov. 5, 1987



Section 38.17c Retirement system service credit for period of service under county department of social services; conditions.

Sec. 17c.

Any member retired on or after January 1, 1975 who is an employee of a county department of social services who was merged and placed under the employment of the state department of social services pursuant to Act No. 280 of the Public Acts of 1939, as amended, being sections 400.1 to 400.122 of the Michigan Compiled Laws, shall receive retirement system service credit for the period of service under the county department of social services if the employee withdraws all rights in and to any pension benefit he may be eligible to receive under a county pension plan, and pays into the state employees' retirement system a contribution of $600.00 for each year of service claimed.

History: Add. 1976, Act 227, Imd. Eff. Aug. 4, 1976



Section 38.17d Credited service to include service rendered to department of state police or its predecessor agencies, or to court of record; conditions.

Sec. 17d.

A member who retires after October 8, 1976, at the member's request shall have his or her credited service include service rendered by that member to the department of state police, or its predecessor agencies, or to a court of record in this state to the same extent that the service is credited when rendered in a position covered under this act, and if service credited when rendered in a position in a court of record of this state exceeds 5 years, and if the member pays into the employees' savings fund the contributions the member paid during that period of service with the state police or its predecessor agencies or with the court of record plus interest as established by the board and if the member relinquishes for himself or herself and the member's beneficiary all rights in and to a retirement allowance for that service rendered.

History: Add. 1976, Act 271, Imd. Eff. Oct. 8, 1976 ;-- Am. 1978, Act 593, Imd. Eff. Jan. 4, 1979



Section 38.17e, 38.17f Repealed. 1998, Act 205, Eff. Aug. 1, 1998.



Section 38.17g Parental leave; purchase of service credit.

Sec. 17g.

(1) A member who left or leaves service with the state or who left or leaves service for a reporting unit of the public school employees retirement system for purposes of parental leave, and returned or returns to service with the state without other intervening employment of more than 20 hours per week for each week for which service credit is claimed, may purchase service credit for the time period or periods during which the person was separated or on leave of absence from service with the state or separated or on leave of absence from a reporting unit of the public school employees retirement system because of parental leave, upon submitting an application described in subsection (5) and upon payment to the retirement system of an amount that is equal to the actuarial cost multiplied by the member's full-time or equated full-time fiscal year compensation for the fiscal year in which payment is made multiplied by each year and fraction of a year of service to be purchased, up to the maximum. For the purpose of computing payment under this subsection, the compensation amount used shall not be less than the highest full-time or equated full-time fiscal year compensation previously received by the member as a member of the system. The total service credited under this section shall not exceed 5 years. A member requesting purchase of service credit under this section shall certify to the retirement system the purpose for which the member took leave or was separated from service with the state.

(2) Service credit purchased under this section shall not be used to satisfy the minimum number of years of service credit required to receive a retirement allowance under this act.

(3) If a member who made payment under this section dies and a retirement allowance is not payable, or if the member leaves service with the state before his or her retirement allowance becomes effective, the payment made by the member shall be refunded upon request to the member, to the person designated by the member in writing to the retirement system, or if a person is not designated, then to the member's legal representative.

(4) A member who reduces hours of employment with the state for purposes of parental leave may purchase service credit for those hours by which employment was reduced if all other requirements of this section are met.

(5) A member requesting purchase of service credit under this section shall submit an application as prescribed by the retirement system in which the member shall certify the time period claimed for parental leave and the purpose of the parental leave. If a request for purchase of service credit under this section is a result of leave taken to care for the member's child by birth or adoption, then the member also shall submit a certified copy of a birth certificate or adoption document from the appropriate court.

(6) Parental leave is creditable under this act until the child, by birth or adoption, attains age 18 or is married, whichever occurs first.

(7) For purposes of this section, “parental leave” means either of the following:

(a) The presence of the member in the active participation or supervision in the day-to-day, ongoing care or maintenance of his or her child by birth or adoption, for which the member reduces or eliminates the number of hours worked for the state or the reporting unit in a normal work time period.

(b) A member's pregnancy, whether brought to full term or not, childbirth, and recuperation, for which the member reduces or eliminates the number of hours worked for the state or the reporting unit in a normal work time period.

History: Add. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 2004, Act 109, Imd. Eff. May 20, 2004



Section 38.17h Full-time service as employee with city, county, township, or village of this state; purchase of service credit.

Sec. 17h.

(1) A member may elect to purchase service credit for not more than 5 years of full-time service as an employee with a city, county, township, or village of this state, upon request and presentation of documentation of the employment rendered which is verifiable from official employment records, which may be substantiated by federal wage statements, or other acceptable documentation as determined by the retirement board, and upon payment to the board of an amount which is equal to the actuarial cost multiplied by the member's full-time or equated full-time fiscal year compensation for the fiscal year in which payment is made multiplied by each year and fraction of a year of service to be purchased, up to the maximum. For the purpose of computing payment under this subsection, the compensation amount used shall not be less than the highest full-time or equated full-time fiscal year compensation previously received by the member as a member of the system.

(2) Service credit purchased under this section shall not be used to satisfy the minimum number of years of service credit required to receive a retirement allowance under this act.

(3) Service credit purchased under this section shall not be creditable toward retirement under this act if the member is or was eligible to receive a pension or annuity for the same service from another retirement system.

(4) If a member who made payment under this section dies and a retirement allowance is not payable or if the member leaves service with the state before his or her retirement allowance becomes effective, the payment made by the member shall be refunded upon request to the member, to the person designated by the member in writing to the board, or if a person is not designated, then to the member's legal representative.

History: Add. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987



Section 38.17i Full-time service with federal government or as state employee with another state; purchase of service credit.

Sec. 17i.

(1) A member may elect to purchase service credit for not more than 5 years of full-time service with the federal government, or as a state employee with another state, upon request and presentation of documentation of the employment rendered which is verifiable from official federal or state government retirement system records or other acceptable documentation as determined by the retirement board, and upon payment to the board of an amount which is equal to the actuarial cost multiplied by the member's full-time or equated full-time fiscal year compensation for the fiscal year in which payment is made multiplied by each year and fraction of a year of service to be purchased, up to the maximum. For the purpose of computing payment under this subsection, the compensation amount used shall not be less than the highest fiscal year compensation previously received by the member as a member of the system. A member may not purchase service credit under this section for service with the federal government that may be purchased under section 18.

(2) Service credit purchased under this section shall not be used to satisfy the minimum number of years of service credit required to receive a retirement allowance under this act.

(3) Service credit purchased under this section shall not be creditable toward retirement under this act if the member is eligible to receive a pension or annuity for the same service from another retirement system.

(4) If a member who made payment under this section dies and a retirement allowance is not payable or if the member leaves service with the state before his or her retirement allowance becomes effective, the payment made by the member shall be refunded upon request to the member, to the person designated by the member in writing to the board, or if a person is not designated, then to the member's legal representative.

History: Add. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987



Section 38.17j Purchase of combined total of more than 10 years prohibited; purchase of service credit in separate increments; future purchases not barred; refund; actuarial cost.

Sec. 17j.

(1) On and after June 23, 1987, a member who is otherwise entitled to purchase service credit under section 17g, 17h, 17i, 17k, 17l, 17m, or 17n shall not purchase a combined total of more than 10 years of service credit under those sections.

(2) On and after June 23, 1987, a member who under section 17c, 17g, 17h, 17i, 17k, 17l, 17m, 17n, or 18(2) is otherwise entitled to purchase service credit may purchase the service credit in separate increments equal to 1 or more full years, or a remaining fraction of a year, if any, or both. Partial purchase of service credit under this section does not bar future purchases otherwise in compliance with this section and the provisions of this act authorizing the purchase, but computation of the amount of payment due shall be made separately for each purchase.

(3) If a member who made payment under this section dies and a retirement allowance is not payable or if the member leaves service with this state before his or her retirement allowance becomes effective, the payment made by the member shall be refunded upon request to the member, to the person designated by the member in writing to the board, or if a person is not designated, then to the member's legal representative or estate.

(4) Actuarial cost shall be equal to the product of subdivisions (a), (b), and (c), as follows:

(a) A percentage, determined by the retirement board and the department, that when multiplied by a member's compensation, as determined under subdivision (b), results in the average actuarial present value of the additional benefits resulting from the crediting of 1 additional year of service. The percentage may vary because of age, credited service, or benefit coverage. An increase or decrease in the percentage under this subdivision shall not become effective before the expiration of 6 months or more after the retirement board notifies the members of the increase or decrease.

(b) A member's compensation. The member's compensation shall be the member's full-time or equated full-time compensation earned in the fiscal year immediately before the fiscal year in which the application to purchase and payment for the service are made. The compensation amount used shall not be less than the highest compensation previously earned by the member.

(c) The number of years, including any fraction of a year, of credited service a member elects to purchase up to the maximum allowed.

History: Add. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1989, Act 9, Eff. July 1, 1989 ;-- Am. 1998, Act 205, Eff. Aug. 1, 1998 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.17k Repealed. 1998, Act 205, Eff. Aug. 1, 1998.



Section 38.17l Purchase of additional service credit by employee of state accident fund, Michigan biologic products institute, or liquor control commission.

Sec. 17l.

(1) An employee of the state accident fund who has 5 or more but less than 10 years of credited service as of the effective date of the transfer in order to qualify for a retirement allowance under this act may purchase additional service credit under this subsection. A member who purchases additional service credit shall contribute within 10 years after the effective date of the transfer an amount equal to the product of the following:

(a) Ten less the number of years and fraction of a year of that employee's credited service.

(b) The employee's full-time or equated full-time fiscal year compensation for the last fiscal year before the effective date of the transfer.

(c) The actuarial cost percentage determined under section 1a for the year in which the effective date of the transfer occurred.

(2) In order to qualify for a retirement allowance under this act, an employee of the Michigan biologic products institute who has 5 or more but less than 10 years of credited service as of the effective date of the conveyance of the Michigan biologic products institute under the Michigan biologic products institute transfer act may purchase additional service credit under this subsection. A member who elects within 1 year after the effective date of the conveyance to purchase additional service credit under this subsection shall contribute within 11 years after the effective date of the conveyance an amount equal to the product of the following:

(a) Ten less the number of years and fraction of a year of that employee's credit service.

(b) The employee's full-time or equated full-time fiscal year compensation for the last fiscal year before the effective date of the conveyance.

(c) The actuarial cost percentage determined under section 1a(2) for the year which is 1 year after the year in which the effective date of the conveyance occurred.

(3) Subsection (2) applies only to members who were employees of the Michigan biologic products institute as of the effective date of the conveyance and who maintain employment with the transferee for not less than 1 year unless the employee is laid off by the new employer for reasons other than good cause.

(4) An employee of the liquor control commission created by section 5 of the Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being section 436.5 of the Michigan Compiled Laws, whose employment is terminated due to the privatization of the distribution of spirits within this state pursuant to the resolution and order adopted by the liquor control commission on February 7, 1996, a plan adopted pursuant to statute or court order, or a plan adopted pursuant to both statute and order of the liquor control commission and who has 5 or more but less than 10 years of credited service on the date the privatization is effectuated in order to qualify for a retirement allowance under this act may purchase additional service credit under this subsection. The cost of benefits paid under this section shall be paid out of the revolving fund created under section 10 of Act No. 8 of the Public Acts of the Extra Session of 1933, being section 436.10 of the Michigan Compiled Laws. A member who elects within 1 year to purchase additional service credit under this subsection shall contribute within 6 years after the privatization date or the date of separation from state employment, whichever occurs first, an amount equal to the product of the following:

(a) Ten less the number of years and fraction of a year of that employee's credited service.

(b) The employee's full-time or equated full-time fiscal year compensation for the last fiscal year before the privatization date.

(c) The actuarial cost for the year in which the privatization date occurred.

(5) Not more than 5 years of additional service credit may be purchased under this section.

History: Add. 1993, Act 195, Eff. Dec. 28, 1994 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 521, Imd. Eff. Jan. 13, 1997



Section 38.17m Purchase of service credit; limitation; refund.

Sec. 17m.

(1) A member may elect to purchase not more than 5 years of service credit less the number of years of service credit purchased under sections 17e, 17f, and 17k, upon request and payment to the retirement system of the actuarial cost.

(2) Service credit purchased under this section may not be used to satisfy the minimum number of years of service credit required to receive a retirement allowance under this act.

(3) If a member who made payment under this section dies and a retirement allowance is not payable, or if the member leaves service and a retirement allowance is not payable, the payment made by the member shall be refunded upon request to the member, the member's refund beneficiary, if any, or to the member's legal representative or estate.

History: Add. 1998, Act 205, Eff. Aug. 1, 1998



Section 38.17n City employee; transfer or purchase of service credit.

Sec. 17n.

(1) A member may transfer or purchase service credit earned when the member was an employee of a city with a population over 750,000 if all of the following apply:

(a) The member became a member on September 1, 1981.

(b) The member was employed by a city with a population over 750,000 on August 31, 1981.

(c) The pension system of the city with a population over 750,000, the city with a population over 750,000, or the member agrees to contribute the actuarial cost of the service credit transferred or purchased to the retirement system.

(2) Upon payment of the actuarial cost of the service credit purchased, the retirement system shall credit the member with the service.

History: Add. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.18 Credit for military or federal service; credit for prior service; conditions; computation.

Sec. 18.

(1) A member of the retirement system who, while an employee of this state, was or who is drafted or enlisted into active military or other armed service of the United States government during time of war, or a member who is drafted or enlisted into active armed service during time of peace, and who returns for reemployment as a state employee within 6 months after the member's discharge from active service, or if hospitalized at date of discharge, returns for reemployment as a state employee within 6 months after release from the military facility, shall have all that active service credited as a member of the retirement system, in the same manner as if the member had served the state uninterruptedly but not more than 5 years of that service may be credited to a member. During the period of active service, and until return to state employment, the member's contributions to the employee's savings fund shall be suspended and the balance in the employees' savings fund standing to the member's credit as of the last payroll date preceding the leave of absence from the service of the member's department shall be accumulated at regular interest. If the member withdraws all or part of the accumulated contributions from the employees' savings fund, the active service shall not be credited until the member returns to the fund all amounts the member withdrew, together with regular interest computed from the date of withdrawal to the date of repayment.

(2) On or after January 1, 1978 a member of this retirement system who does not meet the requirements of subsection (1) and who was drafted, enlisted, inducted, or commissioned into active duty with the military or other armed service of the United States government may elect to receive service credit for not more than 5 years of active duty upon request and payment to the retirement system of an amount equal to 5% of the member's full-time compensation for the fiscal year in which payment is made multiplied by the years of service that the member elects to purchase up to the maximum. Service shall not be credited if it is or would be credited under any other federal, state, or local publicly supported retirement system, but this restriction does not apply to those persons who have or will have acquired retirement eligibility under the federal government for service in the reserve. Armed service shall not be credited under this subsection until the member has accumulated the number of years of credited service needed to vest in the retirement system. Armed service under this subsection shall not be creditable to a member on deferred retirement status under section 20(4) before May 18, 1978. For purposes of computing payment under this subsection, the compensation amount used shall not be less than the highest fiscal year compensation previously received by the member.

(3) A person who was in the employ of the Michigan employment service on January 1, 1942, the date on which the employment service and its personnel were taken over by the United States employment service, and who continued in the employ of the United States employment service or who was temporarily taken out of the United States employment service for service in the war manpower commission or other government agency engaged in the prosecution of the war and later returned to the United States employment service, and whose service to the state, United States government, and state again was continuous and who was in the employ either of the United States employment service or of this state on November 16, 1946, the date on which the employment service was returned to the state, and who reentered state service on or before that date, shall upon his reentry into the state service become an original member of the retirement system, and shall receive full service credit for the period during which the personnel of the Michigan employment service was taken over by the United States employment service.

(4) A person who entered into the employ of the Michigan employment service while the employment service was under the United States employment service and who retires after April 30, 1978, may receive service credit for the service under the United States employment service by contributing to the retirement system contributions the person would have made from July 1, 1943, to November 16, 1946, as if that service were rendered as a state employee, plus the interest with which the contributions would have been credited from the January following the year of employment to the date of repayment. The salary on which contributions are based shall be the salary received as a state employee on November 16, 1946.

(5) A member who has prior service is entitled to credit for that prior service if at the time of retirement the member has 15 or more years of total service, of which the last 5 are continuous years of service and if the member contributions equal the contributions made or that would have been made for not less than 15 years of membership service. In the computation of unpaid member contributions, the contribution rate will be computed on the member's salary level at retirement or date of payment, whichever first occurs.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1948, 1st Ex. Sess., Act 41, Imd. Eff. May 10, 1948 ;-- CL 1948, 38.18 ;-- Am. 1949, Act 72, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1960, Act 156, Eff. Aug. 17, 1960 ;-- Am. 1962, Act 233, Eff. Mar. 28, 1963 ;-- Am. 1966, Act 5, Imd. Eff. Mar. 10, 1966 ;-- Am. 1968, Act 111, Eff. Nov. 15, 1968 ;-- Am. 1969, Act 299, Imd. Eff. Aug. 11, 1969 ;-- Am. 1978, Act 148, Imd. Eff. May 18, 1978 ;-- Am. 1978, Act 622, Imd. Eff. Jan. 6, 1979 ;-- Am. 1990, Act 177, Imd. Eff. July 2, 1990 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.19 Retirement upon written application to retirement board; retirement without reduction in retirement allowance; definitions; layoff status because agency or inpatient facility designated for closure; conditions; certification; application; funding additional costs; employees of state accident fund, Michigan biologic products institute, or liquor control commission.

Sec. 19.

(1) A member who is 60 years of age or older and has 10 or more years of credited service or a member who is 60 years of age or older and has 5 or more years of credited service as provided in section 20(4) or (5) may retire upon written application to the retirement board, stating a date on which he or she desires to retire. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1).

(2) A member who is 55 years of age or older, but less than 60 years of age, and has 15 or more years of credited service, may retire upon written application to the retirement board stating a date on which he or she desires to retire. Upon retirement he or she shall receive a retirement allowance computed according to section 20(1). Except as otherwise provided in this act, the retirement allowance of a member who has less than 30 years of credited service shall be reduced by an amount that is 0.5% of the retirement allowance multiplied by the number of months the person's age at retirement is under 60 years. The reduction of 1/2 of 1% for each month and fraction of a month from the member's retirement allowance effective date to the date of the member's sixtieth birthday provided for in this subsection does not apply to a member who retired before July 1, 1974 and before attainment of age 60, with 30 or more years of credited service. The retirement allowance of a retirant or beneficiary of a retirant who retired before that date shall be recalculated disregarding the reduction, and the person receiving the retirement allowance is eligible to receive an adjusted retirement allowance based on the recalculation beginning October 1, 1987, but is not eligible to receive the adjusted amount attributable to any month beginning before October 1, 1987. The recalculated retirement allowance provided by this subsection shall be paid by January 1, 1988. The retirement allowance of a retirant who dies before January 1, 1988, and who has not nominated a retirement allowance beneficiary pursuant to section 31, shall not be recalculated pursuant to this subsection.

(3) Notwithstanding any other provision of this section, effective April 1, 1988, a member may retire with a retirement allowance computed according to section 20(1), without regard to the reduction in subsection (2), if all of the following apply:

(a) The member files a written application with the retirement board stating a date, not less than 30 or more than 90 days after the execution and filing of the application, on which the member desires to retire, and which is within the early retirement effective period.

(b) The member was employed by the state for the 6-month period immediately preceding the member's retirement allowance effective date. This subdivision does not apply to a member who had been restored to active service during that 6-month period pursuant to section 33.

(c) On the last day of the month immediately preceding the retirement allowance effective date stated in the application, the member's combined age and length of credited service is equal to or greater than 80 years and the member is 50 years of age or older.

(d) For purposes of this subsection, “early retirement effective period” means 1 of the following:

(i) Except as provided in subparagraph (ii), the period beginning on April 1, 1988 and ending on April 1, 1989.

(ii) For a member employed by a hospital or facility owned or operated by the department formerly known as the department of mental health that is in the process of being closed by the department formerly known as the department of mental health, the period beginning on April 1, 1988 and ending on October 1, 1989.

(4) As used in subsections (5) to (9):

(a) “Agency of the department” means 1 of the following:

(i) Southwest Michigan community living services.

(ii) Wayne community living services.

(b) “Department inpatient facility” means 1 of the following:

(i) A developmental disability center that is directly operated by the department formerly known as the department of mental health for purposes of providing inpatient care and treatment services to persons with developmental disabilities.

(ii) A psychiatric hospital that is directly operated by the department formerly known as the department of mental health for purposes of providing inpatient diagnostic and therapeutic services to persons who are mentally ill.

(5) Notwithstanding any other provision of this section, a member who is an employee of an agency of the department or a department inpatient facility and is on layoff status because the agency or inpatient facility has been designated by the state officer formerly known as the director of mental health for closure on or after October 1, 1989, may retire as provided in subsection (7) or (8), as applicable, with a retirement allowance computed according to section 20(1), without regard to the reduction in subsection (2), upon satisfaction of any 1 of the following conditions:

(a) The member is 51 years of age or older and has 25 or more years of credited service, the last 5 of which are as an employee of an agency of the department designated for closure or a department inpatient facility designated for closure.

(b) The member is at least 56 years of age and has 10 or more years of credited service, the last 5 of which are as an employee of an agency of the department designated for closure or a department inpatient facility designated for closure.

(c) The member has 25 or more years of credited service, regardless of age, as an employee of an agency of the department designated for closure or a department inpatient facility designated for closure.

(6) When a department inpatient facility or agency is designated for closure on or after October 1, 1989, the state officer formerly known as the director of mental health shall certify in writing to the state legislature and the retirement board, not less than 240 days before the designated official date of closure, which facility or agency is to be closed and the designated official date of closure.

(7) Except as provided in subsection (8), a member who is eligible to receive a retirement allowance under subsection (5) may retire effective on the date that an agency of the department or a department inpatient facility designated for closure as provided in subsection (5) actually closes, upon written application to the retirement board not less than 30 or more than 180 days before the designated official date of closure. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1).

(8) A member who is on layoff status, is not working for the state, and becomes eligible to receive a retirement allowance under subsection (5) and who was an employee of an agency of the department or a department inpatient facility that has been designated for closure as provided in subsection (5) and that actually closes on or after October 1, 1989, may retire upon written application to the retirement board, stating a date upon which he or she wishes to retire. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1).

(9) Any additional accrued actuarial cost and costs for health insurance resulting from the implementation of subsection (5) shall be funded from appropriations to the department formerly known as the department of mental health for this purpose.

(10) A member who is an employee of the state accident fund on the date of transfer to a permitted transferee as that term is defined by section 701a of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.701a, may retire if the member's age and his or her length of service is equal to or greater than 70 years on the date of transfer. The member may retire upon written application to the retirement board, stating a date, not less than 30 or more than 90 days after the execution and filing of the application, on which he or she desires to retire. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1) without regard to the reduction required by subsection (2).

(11) A member who is an employee of the Michigan biologic products institute on the date the institute is conveyed pursuant to the Michigan biologic products institute transfer act, 1996 PA 522, MCL 333.26331 to 333.26340, may retire if the member's age and his or her length of service is equal to or greater than 70 years on the date of the conveyance. The member may retire upon written application to the retirement board, stating a date, not less than 30 or more than 90 days after the execution and filing of the application, on which he or she desires to retire. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1) without regard to the reduction required by subsection (2).

(12) A member who is an employee of the liquor control commission created by section 209 of the Michigan liquor control code of 1998, 1998 PA 5, MCL 436.1209, whose employment is terminated due to the privatization of the distribution of spirits within this state is effectuated pursuant to the resolution and order adopted by the liquor control commission on February 7, 1996, a plan adopted pursuant to statute or court order, or a plan adopted pursuant to both statute and order of the liquor control commission may retire if the member's age and his or her length of service is equal to or greater than 70 years on the date the privatization is effectuated. The member may retire under this subsection upon written application to the retirement board, stating a date, not less than 30 or more than 90 days after the execution and filing of the application, on which he or she desires to retire. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance computed according to section 20(1), without regard to the reduction required by subsection (2). The cost of benefits paid under this section shall be paid out of the revolving fund created under section 221 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1221.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.19 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1986, Act 1, Imd. Eff. Jan. 28, 1986 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 405, Eff. Jan. 1, 1989 ;-- Am. 1989, Act 297, Imd. Eff. Jan. 3, 1990 ;-- Am. 1993, Act 195, Eff. Dec. 28, 1994 ;-- Am. 1996, Act 521, Imd. Eff. Jan. 13, 1997 ;-- Am. 1998, Act 205, Eff. Aug. 1, 1998 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.19a Retirement upon satisfaction of certain requirements; monthly retirement allowance supplement; benefits, salary, or remuneration precluding payment under subsection (2); payment of sick leave; payment by retirement system; amount payable by principal departments; member considered retirant; deposit by principal department; use of deposits; exception; monthly payment by Michigan employment security commission; service credit for participation in pay reduction plan C; death of retirant or applicant for retirement.

Sec. 19a.

(1) Notwithstanding section 19, a member who is employed by the state on May 1, 1984 may retire and receive a retirement allowance computed according to section 20 if the member satisfies all of the following requirements:

(a) On the effective date of his or her retirement, 1 of the following applies:

(i) The member has attained age 60 and has 10 or more years of credited service.

(ii) The member's combined age and length of credited service is equal to or greater than 80 years, and the member has attained age 50.

(b) The member is not a supplemental member as defined in section 45.

(c) The member was employed by the state for the 6-month period immediately preceding May 1, 1984. This subdivision shall not apply to a member who had been restored to active service during that 6-month period pursuant to section 33.

(d) The member files a written application with the retirement board, on or after May 1, 1984 but not later than June 1, 1984, stating a date, which date shall be on or after June 2, 1984 but not later than September 30, 1984, on which he or she desires to retire.

(e) The member agrees to the conditions stated in subsection (3).

(2) A member who retires under this section, and who at the time of his or her retirement has not attained age 62 years, shall receive a monthly retirement allowance supplement for each month, including any fraction of a month, until the retirant attains age 62 years. The amount of the monthly retirement allowance supplement shall be based upon the annual rate of base salary of the retirant as of the pay period immediately preceding the date of retirement, according to the following schedule:

A payment shall not be made under this subsection for any month for which the retirant is paid, on account of his or her state employment, worker's compensation benefits, unemployment compensation benefits, long or short term disability benefits, federal social security benefits, Michigan state employees' retirement system disability benefits, state salary, or receiving remuneration for any contractual services provided to the state certified under section 18(1)(d) of former Act No. 18 of the Public Acts of 1981.

(3) Any amount which a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments.

(4) Payment of retirement allowances, retirement allowance supplements, and installment payments on account of accumulated sick leave to retirants under this section shall be made by the retirement system. Except as provided in subsection (7), each principal department shall pay to the retirement system for employees of that department who retire under this section an amount sufficient to cover all of the following:

(a) Retirement allowances payable to each individual who retires under this section before having attained age 60 years, until the retirant attains age 60 years, or in the event of a survivor allowance payable under section 31(1)(a), until the retirant would have attained age 60 years. This amount shall be paid from the account established in that department under subsection (6). In the absence of sufficient funds in the account established under subsection (6), this amount shall be paid from other funds available to the department.

(b) Retirement allowance supplements payable under this section. This amount shall be paid from the account established in that department under subsection (6). In the absence of sufficient funds in the account established under subsection (6), this amount shall be paid from other funds available to the department.

(c) Installment payments on account of accumulated sick leave payable under subsection (3). This amount shall be paid from money available to the department for that purpose.

(5) Notwithstanding section 1h(2), a member who retires under this section shall be considered a retirant for purposes of receiving benefits under this act.

(6) Except as otherwise provided in this subsection, each principal department shall deposit into a separate departmental account the 1983-84 and 1984-85 fiscal year appropriations for salaries, wages, longevity payments, group insurance payments, retirement fund contributions, and social security employer contributions, which would have been paid to or on behalf of each employee who retires under this section, for use as follows:

(a) Payments to the retirement system as provided in subsection (4)(a) and (b) shall be made from the account.

(b) Installment payments to a retirant under subsection (3) and payments to the retirement system under subsection (4)(c) shall not be made from the account.

(c) Expenditures may be made from the account as provided in section 33 of former Act No. 18 of the Public Acts of 1981.

Deposits shall not be required under this subsection for employees of the Michigan employment security commission who retire under this section.

(7) The Michigan employment security commission shall pay to the retirement system monthly, from money available to that commission, an amount sufficient to cover the items enumerated in subsection (4)(a), (b), and (c), for employees of the Michigan employment security commission who retire under this section.

(8) For the purpose of qualifying for retirement under subsection (1)(a), or receiving a retirement allowance under this section, or both, a member who participated in pay reduction plan C may receive service credit for such leave of absence upon payment to the retirement system of an amount actuarially determined by the board, but which shall be not less than 5% of the member's full-time biweekly compensation for the fiscal year in which payment is made multiplied by the number of biweekly pay periods for which the member participated in pay reduction plan C and which the member is eligible to purchase under this subsection. For purposes of this subsection, "pay reduction plan C" means the plan available to a member during the fiscal years ending on or after September 30, 1981, under which the member may elect to take a leave of absence without pay for a duration of not less than 1 pay period. A member shall not be eligible to receive service credit under this subsection for more than 13 biweekly pay periods.

(9) If a person who retired under this section dies after the effective date of his or her retirement but before having attained age 62 years, the monthly retirement allowance supplement otherwise payable to the retirant under subsection (2) shall be paid as follows:

(a) Except as provided by subdivision (b), to the person or persons nominated for that purpose by the retirant by written designation duly executed and filed with the board. Payment shall be made by monthly installments in the manner provided under subsection (2), until the retirant would have attained age 62 years.

(b) If the retirant failed to execute and file a written nomination or nominated his or her estate, or if the person or persons nominated predecease the retirant, to the retirant's personal representative in a lump sum equal to the difference between the total amount the retirant would have received under subsection (2), had he or she attained age 62 years, and the amount actually received by the retirant under subsection (2).

(10) If a member who is eligible for retirement under this section files an application for retirement under subsection (1)(d) and dies prior to the date on which he or she desires to retire, the monthly retirement allowance supplement otherwise payable under subsection (2) shall be paid as follows:

(a) Except as provided by subdivision (b), to the person or persons nominated for that purpose by the member by written designation duly executed and filed with the board. Payment shall be made by monthly installments in the manner provided under subsection (2), until the member would have attained age 62 years.

(b) If the member failed to execute and file a written nomination or nominated his or her estate, or if the person or persons nominated predecease the member, to the member's personal representative in a lump sum equal to the amount the member would have received under subsection (2) had he or she retired and attained age 62 years.

History: Add. 1984, Act 3, Eff. May 1, 1984 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995



Section 38.19b Right to retire and receive retirement allowance computed under MCL 38.20(1); application period; requirements; payment for accumulated sick leave in 60 monthly installments.

Sec. 19b.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under section 20(1) if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member has met the service requirements to receive a retirement allowance under this act, the member's combined age and amount of credited service is equal to or greater than 70 years, and the member is 50 years of age or older.

(b) The member was employed by this state for the 6-month period ending on the effective date of his or her retirement. A member who was restored to active service during that 6-month period under section 33 or a member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after September 1, 1991, but not later than March 1, 1992, stating a date, which date shall be 30 to 90 days after the execution and filing of the application but not later than April 1, 1992, on which he or she desires to retire.

(2) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments.

History: Add. 1991, Act 62, Imd. Eff. June 27, 1991



Section 38.19c Right to retire and receive retirement allowance computed under MCL 38.20(1); application period; requirements; payment for accumulated sick leave in 60 monthly installments.

Sec. 19c.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under section 20(1) if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member has met the service requirements to receive a retirement allowance under this act and the member's combined age and amount of credited service is equal to or greater than 70 years.

(b) The member was employed by the legislature for the 6-month period ending on the effective date of his or her retirement. A member who was restored to active service with the legislature during that 6-month period under section 33 or a member who is on layoff status from the legislature during that 6-month period is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after November 15, 1992, but not later than December 31, 1992, stating a date, which date shall be 30 days or more after the execution and filing of the application but not later than February 1, 1993, on which he or she desires to retire.

(2) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments.

History: Add. 1991, Act 62, Imd. Eff. June 27, 1991 ;-- Am. 1992, Act 64, Imd. Eff. May 28, 1992



Section 38.19d Right to retire and receive retirement allowance computed under MCL 38.20(1); application period; requirements; payment for accumulated sick leave in 60 monthly installments.

Sec. 19d.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under section 20(1) if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member has met the service requirements to receive a retirement allowance under this act and the member's combined age and amount of credited service is equal to or greater than 70 years.

(b) The member was employed by the legislature for the 6-month period ending on the effective date of his or her retirement. A member who was restored to active service with the legislature during that 6-month period under section 33 or a member who is on layoff status from the legislature during that 6-month period is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after November 15, 1994, but not later than December 31, 1994, stating a date, which date shall be 30 days or more after the execution and filing of the application but not later than February 1, 1995, on which he or she desires to retire.

(2) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments.

History: Add. 1991, Act 62, Imd. Eff. June 27, 1991 ;-- Am. 1992, Act 64, Imd. Eff. May 28, 1992



Section 38.19e Right to retire and receive retirement allowance computed under MCL 38.20(1); application period; requirements; payment for amounts entitled to receive at retirement.

Sec. 19e.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under section 20(1) if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member has met the service requirements to receive a retirement allowance under this act and the member's combined age and amount of credited service is equal to or greater than 70 years.

(b) The member was employed by this state for the 6-month period ending on the effective date of his or her retirement. A member who was restored to active service during that 6-month period under section 33 or a member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after June 1, 1992, but not later than July 15, 1992, stating a date, which date shall be after the execution and filing of the application but not later than August 1, 1992, on which he or she desires to retire.

(2) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments beginning on October 1, 1992. Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated annual leave, deferred hours, longevity or prorated longevity, or any other lump sum payment otherwise payable at retirement shall be paid on or after October 1, 1992 but not later than December 31, 1992.

History: Add. 1992, Act 64, Imd. Eff. May 28, 1992



Section 38.19f Retirement and receipt of retirement allowance; requirements; accumulated sick leave; request to extend effective date of retirement; calculation; state contract prohibited.

Sec. 19f.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member meets 1 or more of the following:

(i) The member is 60 years of age or older and has 10 or more years of credited service.

(ii) The member is 55 years of age or older and has 15 or more years of credited service.

(iii) The member is 50 years of age or older and has 25 or more years of credited service.

(b) The member was employed by this state for the 6-month period ending on the effective date of his or her retirement or was an employee of the state judicial council on September 30, 1996 as described in section 44a. A member who was restored to active service during that 6-month period under section 33 or a member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after March 1, 1997, but not later than April 30, 1997, stating a date, which date shall be at least 30 days after the execution and filing of the application but not later than June 1, 1997, on which he or she desires to retire. This subdivision is subject to subsection (4).

(d) The member is not employed in a covered position as defined in section 45.

(e) The member is not a conservation officer as described in section 48.

(2) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On the effective date of his or her retirement, the member meets 1 or more of the following:

(i) The member is 60 years of age or older and has 10 or more years of credited service.

(ii) The member is 55 years of age or older and has 15 or more years of credited service.

(iii) The member is 50 years of age or older and has 25 or more years of credited service.

(b) The member was employed by the legislature for the 6-month period ending on the effective date of his or her retirement. A member who was restored to active service during that 6-month period under section 33 or a member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(c) The member files a written application with the retirement board, on or after December 15, 1996, but not later than April 30, 1997, stating a date, which date shall be at least 30 days after the execution and filing of the application but not later than June 1, 1997, on which he or she desires to retire.

(3) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments.

(4) The director of a principal department may request that the effective date of retirement under subsection (1) of a member employed by that department be extended to a date not later than June 1, 1998. To make such a request, the director shall submit a written request along with the written concurrence of the member to the department of management and budget on or before April 30, 1997. Upon receipt of the written request and concurrence, the department of management and budget may extend the effective date of retirement of a member otherwise eligible to retire under subsection (1) to a date not later than December 31, 1998. Upon written approval of the senate majority leader for a member who is an employee of the senate, the speaker of the house of representatives for a member who is an employee of the house of representatives, the senate majority leader and the speaker of the house of representatives for a member who is an employee of the office of the auditor general, or the chair and alternate chair of the legislative council for a member who is an employee of an agency under the jurisdiction of the legislative council, and upon written concurrence of the member, the effective date of retirement for that member under subsection (2) may be extended to a date not later than December 31, 1998. Upon written approval of the chief justice for a member who is an employee of the judicial branch, including, but not limited to, members described in section 44a, and upon written concurrence of the member, the effective date of retirement for that member under subsection (1) may be extended to a date not later than December 31, 1998. The individual or individuals who approve the extension of an effective date of retirement for a member who is an employee of the legislature, supreme court, or court of appeals shall submit written notification to the office of retirement systems of all extensions approved on or before April 30, 1997.

(5) Upon his or her retirement as provided in this section, a member shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1-3/4% of his or her final average compensation. Except for the calculation provided in this subsection, the member's retirement allowance is subject to section 20. The member's retirement allowance is not subject to reduction pursuant to section 19(2).

(6) An employee who retires under this section may not be hired under contract by the state for a period of 2 years after the date of separation.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 3, Imd. Eff. Apr. 15, 1997



Section 38.19g Member meeting certain requirements on or before November 1, 2002; computation of retirement allowance; payment of accumulated sick leave or annual leave; extension of effective date; participant in Tier 2.

Sec. 19g.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On or before November 1, 2002, or on the effective date of his or her retirement, whichever is earlier, the member meets 1 or more of the following:

(i) The member's combined age and length of credited service is equal to or greater than 80 years.

(ii) The member is 60 years of age or older and has 10 or more years of credited service.

(b) The member is within the classified state civil service, is an employee of the judicial branch, or is an individual not described in subsection (2)(b).

(c) Except as provided in section 13(8), the member was employed by this state for the 6-month period ending on the effective date of his or her retirement or was an employee of the state judicial council on September 30, 1996 as described in section 44a. A member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(d) Except as may be provided otherwise in subsection (5), the member executes and files a written application with the retirement board, on or after April 1, 2002, but not later than April 30, 2002, stating a date on or after July 1, 2002, but not later than November 1, 2002, on which he or she desires to retire. A member may withdraw a written application on or before May 15, 2002 or 7 days after the rejection of an extension requested under subsection (5), whichever is later. A written application submitted by a member and not withdrawn on or before May 15, 2002 or 7 days after the rejection of an extension requested under subsection (5), whichever is later, is irrevocable.

(e) The member is not eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45 on or after July 1, 2002 through the effective date of the member's retirement under this section.

(f) The member is not a conservation officer as described in section 48.

(2) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On or before November 1, 2002, or on the effective date of his or her retirement, whichever is earlier, the member's combined age and length of credited service is equal to or greater than 80 years or the member is 60 years of age or older and has 10 or more years of credited service.

(b) The member is an employee of the legislature, is an employee of the office of governor, or is an unclassified employee within the executive branch.

(c) Except as provided in section 13(8), the member was employed by this state or the legislature for the 6-month period ending on the effective date of his or her retirement. A member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(d) The member executes and files a written application with the retirement board, on or after April 1, 2002, but not later than April 30, 2002, stating a date on or after July 1, 2002, but not later than November 1, 2002, on which he or she desires to retire. A member may withdraw a written application on or before May 15, 2002. A written application submitted by a member and not withdrawn on or before May 15, 2002 is irrevocable. This subdivision is subject to subsection (5).

(e) The member is not eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45 on or after July 1, 2002 through the effective date of the member's retirement under this section.

(f) The member is not a conservation officer as described in section 48.

(3) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments beginning on or after October 1, 2002. Payments received under this subsection may not be used to purchase service credit under this act. These payments for accumulated sick leave are to be paid from funds appropriated to the appointing authority and not from funds of the retirement system. These payments are not pensions, annuities, retirement allowances, optional benefits, or any other rights described in section 40(1), are not exempt from taxation, are subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law, and may be assignable as provided in this act.

(4) Any amount that a member retiring under this section is entitled to receive in a lump sum at retirement on account of accumulated annual leave shall be paid on or after October 1, 2002. These payments are not pensions, annuities, retirement allowances, optional benefits, or any other rights described in section 40(1), are not exempt from taxation, are subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law, and may be assignable as provided in this act.

(5) The director of a principal department may request that the effective date of retirement under subsection (1) of a member employed by that department be extended to a date not later than February 1, 2004. To make a request under this subsection, the director shall submit a written request and the written concurrence of the member to the office of the state employer and the state budget office on or before May 31, 2002. Upon receipt of the written request and concurrence, the office of the state employer and the state budget office may extend the effective date of retirement of a member otherwise eligible to retire under subsection (1) to a date not later than February 1, 2004. Upon written approval of the senate majority leader for a member who is an employee of the senate, the speaker of the house of representatives for a member who is an employee of the house of representatives, the senate majority leader and the speaker of the house of representatives for a member who is an employee of the office of the auditor general, director or chair of the legislative retirement system for a member who is an employee of the legislative retirement system, or the chair and alternate chair of the legislative council for a member who is an employee of an agency under the jurisdiction of the legislative council, and upon written concurrence of the member, the effective date of retirement for that member under subsection (2) may be extended to a date not later than February 1, 2004. Upon written approval of the chief justice for a member who is an employee of the judicial branch, including, but not limited to, members described in section 44a, and upon written concurrence of the member, the effective date of retirement for that member under subsection (1) may be extended to a date not later than February 1, 2004. The individual or individuals who approve the extension of an effective date of retirement for a member who is an employee of the legislature, supreme court, or court of appeals shall submit written notification to the office of retirement services of all extensions approved on or before May 31, 2002.

(6) Upon his or her retirement as provided in this section, a member who did not make an election under section 50 to terminate membership in Tier 1 and become a qualified participant in Tier 2 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1-3/4% of his or her final average compensation. Except for the calculation provided in this subsection, the member's retirement allowance is subject to section 20. The member's retirement allowance is not subject to reduction pursuant to section 19(2).

(7) Upon his or her retirement as provided in this section, a former member who made an election under section 50 to terminate membership in Tier 1 and become a qualified participant in Tier 2 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1/4% of his or her final average compensation. Except for the calculation provided in this subsection, the former member's retirement allowance is subject to section 20. The former member's retirement allowance is not subject to reduction pursuant to section 19(2).

(8) For purposes of this section, an individual who elected to terminate membership under section 50 and who, but for that election, would otherwise be eligible for membership in Tier 1 under section 13, shall be considered a member of Tier 1 for the limited purpose of receiving a retirement allowance calculated under this section and paid by the retirement system.

History: Add. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.19h Payments not tax exempt and subject to certain operations of law.

Sec. 19h.

Payments made after September 30, 1991, under sections 19b(2), 19c(2), 19d(2), 19e(2), and 19f(3) are not pensions, annuities, retirement allowances, optional benefits, or any other rights described in section 40(1), are not exempt from taxation, are subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law, and may be assignable as provided in this act.

History: Add. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.19i Retirement allowance; computation; accumulated sick leave; purchase of service credit; hiring under contract; limitation.

Sec. 19i.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On or before December 31, 2002, or on the effective date of his or her retirement, whichever is earlier, the member's combined age and length of credited service is equal to or greater than 75 years, or, if the member has at least 20 years of service credit, the member's combined age and length of credited service is equal to or greater than 65 years.

(b) The member is an employee of the legislature, is an employee of the office of governor, is an employee of the judicial system, or is an unclassified employee within the state civil service.

(c) The member was employed by this state or the legislature for the 30-month period ending on December 1, 2002. A member who is on layoff status from state employment is considered to have met the employment requirement of this subdivision.

(d) The member executes and files a written application with the retirement board, on or after December 1, 2002, but not later than December 31, 2002, stating a date on or after January 1, 2003, but not later than February 1, 2003, on which he or she desires to retire. A member may withdraw a written application on or before January 15, 2003. A written application submitted by a member and not withdrawn on or before January 15, 2003 is irrevocable.

(e) The member is not employed in a covered position as defined in section 45.

(f) The member is not a conservation officer as described in section 48.

(2) If a member meets all of the requirements of subsection (1) except the requirement in subsection (1)(c), the member may retire and receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1-1/2% of his or her final average compensation. Except for the calculation provided in this subsection, the member's retirement allowance is subject to section 20. The member's retirement allowance is not subject to reduction pursuant to section 19(2).

(3) Any amount that a member retiring under this section would otherwise be entitled to receive in a lump sum at retirement on account of accumulated sick leave shall be paid in 60 consecutive equal monthly installments beginning on or after February 1, 2003. Payments received under this subsection may not be used to purchase service credit under this act. These payments for accumulated sick leave are to be paid from funds appropriated to the appointing authority and not from funds of the retirement system. These payments shall be considered taxable income under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532.

(4) Upon his or her retirement as provided in this section, a member who did not make an election under section 50 to terminate membership in Tier 1 and become a qualified participant in Tier 2 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1-3/4% of his or her final average compensation. Except for the calculation provided in this subsection, the member's retirement allowance is subject to section 20. The member's retirement allowance is not subject to reduction pursuant to section 19(2).

(5) Upon his or her retirement as provided in this section, a former member who made an election under section 50 to terminate membership in Tier 1 and become a qualified participant in Tier 2 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1/4% of his or her final average compensation. Except for the calculation provided in this subsection, the former member's retirement allowance is subject to section 20. The former member's retirement allowance is not subject to reduction pursuant to section 19(2).

(6) For purposes of this section, an individual who elected to terminate membership under section 50 and who, but for that election, would otherwise be eligible for membership in Tier 1 under section 13, shall be considered a member of Tier 1 for the limited purpose of receiving a retirement allowance calculated under this section and paid by the retirement system.

(7) An employee who retires under this section shall not be hired under contract by the state for a period of 2 years after the date of separation.

History: Add. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.19j Retirement; requirements; accumulated annual leave, sick leave, and deferred leave hours; forfeiture; inclusion in calculation for determination of final average compensation; extension; request; retirement allowance calculation; "incentivized retirement application period" defined.

Sec. 19j.

(1) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On the last day of the month preceding the effective date of his or her retirement as stated in subdivision (f), the member's combined age and length of credited service is equal to or greater than 80 years, the member's length of credited service is equal to or greater than 30 years, or the member is eligible to retire under section 19 with a retirement allowance that is not subject to reduction under section 19(2).

(b) The member occupies a position in the classified state civil service, has classified state civil service status, or is an individual not described in subsection (2)(b).

(c) The member is not eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45, or if the member is eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45, the member meets the requirements of subsection (6).

(d) The member is not a conservation officer as described in section 48, or if the member is a conservation officer as described in section 48, the member meets the requirements of subsection (6).

(e) The member was employed by this state or the legislature within the 6-month period ending on the first day of the incentivized retirement application period. A member who was laid off or granted an approved leave of absence from state employment within the 12-month period ending on the first day of the incentivized retirement application period is considered to have met the employment requirement of this subdivision.

(f) The member executes and files an application in a manner determined by the retirement system with the retirement board, during the incentivized retirement application period, stating a retirement allowance effective date that is on or after November 1, 2010 but not later than January 1, 2011. A member may withdraw an application on or before the close of the incentivized retirement application period. An application submitted by a member and not withdrawn on or before the close of the incentivized retirement application period is irrevocable.

(2) Notwithstanding section 19, a member may retire and receive a retirement allowance computed under this section if the member meets all of the following requirements:

(a) On the last day of the month preceding the effective date of his or her retirement as stated in subdivision (f), the member's combined age and length of credited service is equal to or greater than 80 years, the member's credited service is equal to or greater than 30 years, or the member is eligible to retire under section 19 with a retirement allowance that is not subject to reduction under section 19(2).

(b) The member is an employee of the legislative branch of state government without classified civil service status, is an employee of the judicial branch of state government, or is an unclassified state employee not within the classified state civil service.

(c) The member is not eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45, or if the member is eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45, the member meets the requirements of subsection (6).

(d) The member is not a conservation officer as described in section 48, or if the member is a conservation officer as described in section 48, the member meets the requirements of subsection (6).

(e) The member was employed by this state within the 6-month period ending on the first day of the incentivized retirement application period. A member who was laid off or granted an approved leave of absence from state employment within the 12-month period ending on the first day of the incentivized retirement application period is considered to have met the employment requirement of this subdivision.

(f) The member executes and files an application in a manner determined by the retirement system with the retirement board, during the incentivized retirement application period, stating a retirement allowance effective date that is on or after November 1, 2010 but not later than January 1, 2011. A member may withdraw an application on or before the close of the incentivized retirement application period. An application submitted by a member and not withdrawn on or before the close of the incentivized retirement application period is irrevocable.

(3) Notwithstanding any other provision of this act, a member retiring under this section agrees that any amount that he or she would otherwise be entitled to receive at retirement on account of accumulated annual leave, sick leave, and other deferred leave hours shall not be paid to the member and shall be forfeited. The value of accrued annual leave up to 240 hours and the value of voluntary and involuntary pay reduction plan B for services rendered on or before October 1, 1981, forfeited under this subsection by a member shall be included in the calculation for the purposes of determining "final average compensation" for that member under this section. This subsection does not apply to banked leave time.

(4) The director of a principal department of the executive branch of state government may request that the effective date of retirement under subsection (1) or (2) of a member employed by that department be extended to a date not later than July 1, 2011. To make a request under this subsection, the director shall submit a written request and the written concurrence of the member to the director of the office of the state employer and the state budget director on or before the close of the incentivized retirement application period. Upon receipt of the written request and concurrence, the director of the office of the state employer and the state budget director may extend the effective date of retirement of a member otherwise eligible to retire under subsection (1) or (2) to a date not later than July 1, 2011. Upon written approval of the senate majority leader for a member who is an employee of the senate, the speaker of the house of representatives for a member who is an employee of the house of representatives, the senate majority leader and the speaker of the house of representatives for a member who is an employee of the office of the auditor general, director or chair of the legislative retirement system for a member who is an employee of the legislative retirement system, or the chair and alternate chair of the legislative council for a member who is an employee of an agency under the jurisdiction of the legislative council, and upon written concurrence of the member, the effective date of retirement for that member may be extended to a date not later than July 1, 2011. Upon written approval of the chief justice for a member who is an employee of the judicial branch, including, but not limited to, members described in section 44a, and upon written concurrence of the member, the effective date of retirement for that member may be extended to a date not later than July 1, 2011. The individual or individuals who approve the extension of an effective date of retirement for a member who is an employee of the legislature, supreme court, or court of appeals shall submit written notification to the office of retirement services of all extensions approved on or before October 29, 2010.

(5) Upon his or her retirement as provided in this section, a member with a retirement allowance effective date on or before January 1, 2011 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.6% of his or her final average compensation if the member's final average compensation is $90,000.00 or less, and the member is eligible to retire under section 19 with a retirement allowance that is not subject to reduction under section 19(2). If the member has a retirement allowance effective date on or before January 1, 2011, the member is eligible to retire under section 19 with a retirement allowance that is not subject to reduction under section 19(2), and that member has a final average compensation that is greater than $90,000.00, the retirement allowance shall be equal to the member's number of years and fraction of a year of credited service multiplied by 1.6% of his or her final average compensation up to a final average compensation of $90,000.00 and the remaining portion of the retirement allowance shall be equal to the member's number of years and fraction of a year of credited service multiplied by 1.5% of the portion of final average compensation over $90,000.00. For members eligible under this section because the member's combined age and length of credited service is equal to or greater than 80 years or because the member's length of credited service is equal to or greater than 30 years, upon his or her retirement as provided in this section, a member who retires with a retirement effective date on or before January 1, 2011 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.55% of the member's final average compensation if the final average compensation is $90,000.00 or less. For members eligible to retire under this section because the member's combined age and length of credited service is equal to or greater than 80 years or because the member's length of credited service is equal to or greater than 30 years whose final average compensation is greater than $90,000.00, the retirement allowance shall be calculated so that the member receives a portion of his or her retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.55% of his or her final average compensation up to a final average compensation of $90,000.00 and the remaining portion of the retirement allowance shall be calculated as equal to the member's number of years and fraction of a year of credited service multiplied by 1.5% of the portion of final average compensation over $90,000.00. No additional increase in multiplier shall be used based on an extension under subsection (4).

(6) A member who is a conservation officer as described in section 48 or a member who is eligible for a supplemental early retirement under section 46 as a covered employee defined in section 45 may make the election and be eligible for a retirement allowance under this section if the member meets the eligibility requirements of this section. A member who meets the eligibility requirements and makes an election under this section shall receive a retirement allowance calculated under this section and shall not be eligible for any supplemental benefit that he or she may have been eligible for had he or she retired under sections 45 to 48.

(7) Any additional costs to the retirement system as a result of the retirement allowance calculations under this section shall be amortized over a 5-year period.

(8) As used in this section, "incentivized retirement application period" means the period beginning on the effective date of the amendatory act that added this section and ending on November 5, 2010 at 5 p.m. eastern standard time unless the member selects a retirement allowance effective date of November 1, 2010. If the member selects a retirement allowance effective date of November 1, 2010, then the incentivized retirement application period ends on October 22, 2010 at 5 p.m. eastern daylight time.

History: Add. 2010, Act 185, Imd. Eff. Sept. 30, 2010



Section 38.20 Computation of retirement allowance; right to elect option; retirement before age 65; death of retirant; separation from service; department of mental health employee termination; recalculation and payment of retirement allowance; eligibility of state accident fund or Michigan biologic products institute employees to health care benefits and certain rights, privileges, and benefits.

Sec. 20.

(1) Subject to section 20j, upon his or her retirement, as provided for in section 19, 19a, 19b, 19c, 19d, or 19e, a member shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1-1/2% of his or her final average compensation. The member's retirement allowance is subject to subsection (3). Upon his or her retirement, the member may elect an option provided for in section 31(1).

(2) Pursuant to rules promulgated by the retirement board, a member who retires before becoming 65 years of age may elect to have his or her regular retirement allowance equated on an actuarial basis to provide an increased retirement allowance payable up to his or her attainment of 65 years of age and a reduced retirement allowance payable after his or her attainment of 65 years of age. His or her increased retirement allowance payable up to age 65 shall approximately equal the sum of his or her reduced retirement allowance payable after age 65 and his or her estimated social security primary insurance amount. In addition, upon retirement the member may elect an option provided for in section 31(1).

(3) If a retirant dies before receiving payment of his or her retirement allowance in an aggregate amount equal to the retirant's accumulated contributions credited to the retirant in the employees' savings fund at the time of his or her retirement, the difference between his or her accumulated contributions and the amount of retirement allowance received by him or her shall be paid to the person or persons that he or she nominated by written designation executed and filed with the retirement board. If the person or persons do not survive the retirant, then the difference, if any, shall be paid to the retirant's legal representative or estate. Benefits shall not be paid under this subsection on account of the death of the retirant if he or she elected an option provided for in section 31(1).

(4) If a member has 10 or more years of credited service, or has 5 or more years of credited service as an elected officer or in a position in the executive branch or the legislative branch excepted or exempt from the classified state civil service as provided in section 5 of article XI of the state constitution of 1963, and is separated from the service of the state for a reason other than retirement or death, he or she shall remain a member during the period of absence from the state service for the exclusive purpose of receiving a retirement allowance provided for in this section. If a former employee of the state accident fund who had 5 or more years of service as an employee of the state accident fund returns to employment with the state before receiving a retirement allowance under this act, the employee shall be required to accumulate 10 or more years of credited service before receiving a retirement allowance under this act. If a former employee of the Michigan biologic products institute who is eligible to and has elected to purchase additional credited service pursuant to section 17l(2) returns to employment with the state before receiving a retirement allowance under this act, the employee shall be required to accumulate 10 or more years of credited service, without regard to the additional credited service purchased pursuant to section 17l(2) but including any credited service authorized under section 16, before receiving a retirement allowance under this act. If the member withdraws all or part of his or her accumulated contributions, he or she ceases to be a member. Upon becoming 60 years of age or older, the member may retire upon his or her written application to the retirement board as provided in section 19(1). If a member elects an option as provided under section 31(4), but dies before the effective date of his or her retirement, the option elected by the member shall be carried out, and the beneficiary of the member is entitled to all advantages due under that option.

(5) A person who is a member after January 1, 1981, who has at least 5 years of credited service, and whose employment with the department formerly known as the department of mental health is terminated by reason of reduction in force related to deinstitutionalization that may or may not result in facility closure, shall remain a member during the period of absence from the state service for the exclusive purpose of receiving a service retirement allowance as provided in this subsection. As used in this subsection, "deinstitutionalization" means planned reduction of state center or hospital beds through placement of individuals from the hospital or facility, or through limiting admissions to centers and hospitals, or both. If a member withdraws all or part of the member's accumulated contributions, the member ceases to be a member. Upon becoming 60 years of age or older, the member may retire upon written application to the retirement board. The application shall specify a date on which the member desires to retire. Upon retirement, the member shall receive a retirement allowance equal to the number of years and fraction of a year of credited state service multiplied by 1-1/2% of the member's final average compensation. Upon retirement, the member may elect an option provided in section 31(1). If the member elects an option provided for in section 31(4), but dies before the effective date of retirement, the option elected by the member shall be carried out, and a beneficiary of the member is entitled to all advantages due under the option.

(6) A retirant or the beneficiary of a retirant who retired before July 1, 1974 shall have his or her retirement allowance recalculated based on the retirant's number of years and fraction of a year of credited service multiplied by 1.5% of his or her final average compensation. The retirant or beneficiary is eligible to receive the recalculated retirement allowance beginning October 1, 1987, but is not eligible to receive the adjusted amount attributable to any month beginning before October 1, 1987. The recalculated retirement allowance provided by this subsection shall be paid by January 1, 1988 and shall be the basis on which future adjustments to the allowance, including the supplement provided by section 20h, are calculated. The retirement allowance of a retirant who dies before January 1, 1988, and who did not nominate a retirement allowance beneficiary pursuant to section 31, shall not be recalculated pursuant to this subsection.

(7) Each retirement allowance payable under this act shall date from the first of the month following the month in which the applicant satisfies the age and service or other requirements for receiving the retirement allowance and terminates state service. A full month's retirement allowance is payable for the month in which a retirement allowance ceases.

(8) An employee of the state accident fund who has 5 or more but less than 10 years of credited service as of the effective date of the transfer authorized by section 701a of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.701a, and who is permitted to receive a retirement allowance under subsection (4) is eligible for health care benefits under section 20d on the date of his or her retirement to the same extent as a member with 10 years of credited service who vested on the same date.

(9) An employee of the Michigan biologic products institute who has 5 or more but less than 10 years of credited service as of the effective date of the conveyance authorized by the Michigan biologic products institute transfer act, 1996 PA 522, MCL 333.26331 to 333.26340, and who is permitted to receive a retirement allowance under subsection (4) is eligible for health care benefits under section 20d on the date of his or her retirement to the same extent as a member with 10 years of credited service who vested on the same date.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- Am. 1945, Act 177, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 351, Eff. Oct. 11, 1947 ;-- CL 1948, 38.20 ;-- Am. 1949, Act 72, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1954, Act 126, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1956, Act 80, Eff. Aug. 11, 1956 ;-- Am. 1958, Act 54, Eff. Sept. 13, 1958 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1982, Act 448, Eff. Mar. 30, 1983 ;-- Am. 1984, Act 3, Eff. May 1, 1984 ;-- Am. 1986, Act 1, Imd. Eff. Jan. 28, 1986 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 1991, Act 62, Imd. Eff. June 27, 1991 ;-- Am. 1993, Act 195, Eff. Dec. 28, 1994 ;-- Am. 1996, Act 521, Imd. Eff. Jan. 13, 1997 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.20a Minimum retirement allowance.

Sec. 20a.

After July 1, 1968 a retirant or a member who subsequently retires under the provisions of this act and who has completed at least 10 years of service shall receive a total retirement allowance of not less than $60.00 multiplied by his or her total number of years, but not to exceed 30 years of service credited to his or her account. Effective January 1, 1988, if the annual retirement allowance of a retirant or retirement allowance beneficiary of a retirant who has 20 or more years of credited service, after recalculation as provided by sections 19(2), 20(6), and 20h, is less than $3,000.00, then the annual retirement allowance shall be increased to $3,000.00.

History: Add. 1957, Act 232, Eff. Sept. 27, 1957 ;-- Am. 1968, Act 94, Imd. Eff. June 4, 1968 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987



Section 38.20b Increase in monthly retirement allowance; payment.

Sec. 20b.

(1) On July 1, 1972, the monthly retirement allowance payable to a retirant or beneficiary who is on the rolls for June, 1971, is increased as follows:

(2) The increases in retirement allowances authorized by this section shall be paid only from the excess of assets in the pension reserve fund which the legislature has been informed is sufficient to cover the increased costs involved without requiring any appropriation of state funds.

History: Add. 1971, Act 205, Eff. Mar. 30, 1972



Section 38.20c Supplement to retirement allowance.

Sec. 20c.

(1) On July 1, 1974, the monthly retirement allowance payable to a retirant or beneficiary who was on the rolls as such for June, 1973, is supplemented as follows:

(2) The supplement to the retirement allowance provided by this section shall be paid only during those fiscal years for which an appropriation is made which is sufficient to cover the additional payments likely to be made.

History: Add. 1974, Act 216, Imd. Eff. July 19, 1974



Section 38.20d Hospitalization, medical, dental, and vision coverage insurance premium; computation and allocation of cost savings; payment by retirement board; “retirant” defined.

Sec. 20d.

(1) On and after July 1, 1974, hospitalization and medical coverage insurance premium payable by any retirant or his or her beneficiary and his or her dependents under any group health plan authorized by the Michigan civil service commission and the department of management and budget shall be paid by the retirement board from the health insurance reserve fund created in section 11. The amount payable shall be in the same proportion of premium payable by the state of Michigan for the classified employees occupying positions in the state civil service. The hospitalization and medical insurance premium payable shall be paid from appropriations made for this purpose to the health insurance reserve fund sufficient to cover the premium payment needed to be made.

(2) Effective January 1, 1988, 90% of the premium payable by a retirant or the retirant's beneficiary and his or her dependents for dental coverage or vision coverage, or both, under any group plan authorized by the Michigan civil service commission and the department of management and budget shall be paid by the retirement board from the health insurance reserve fund created in section 11.

(3) The department of management and budget shall calculate for each fiscal year any cost savings that have accrued to this state as a result of the implementation of 1996 PA 487 over the costs that would have been incurred by this state to fund premiums payable pursuant to section 68 had 1996 PA 487 not been implemented. The total amount of the cost savings, if any, shall be allocated to the health advance funding subaccount created under section 11(9).

(4) On and after March 31, 1997, the retirement system shall also pay health insurance premiums described in this section in the manner prescribed in section 68.

(5) For purposes of this section, “retirant” includes a person who retires under section 306 or 410 of the Michigan military act, 1967 PA 150, MCL 32.706 and 32.810.

History: Add. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 1996, Act 532, Imd. Eff. Jan. 13, 1997 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.20e Supplemental retirement allowance; amount; payment.

Sec. 20e.

(1) After December 31, 1980, a retirant or beneficiary of a deceased retirant whose effective date of retirement benefit payable was before July 1, 1956, shall receive a supplemental to his or her retirement allowance in an amount sufficient to produce a total retirement allowance including all other supplements and adjustments of not less than $160.00 multiplied by the retirant's total number of years of retirement service credit.

(2) A supplemental retirement allowance provided by this section shall be paid only during those fiscal years for which an appropriation is made which is sufficient to cover the additional payments likely to be made.

History: Add. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1978, Act 148, Imd. Eff. May 18, 1978 ;-- Am. 1980, Act 467, Imd. Eff. Jan. 17, 1981



Section 38.20f Supplement to retirement allowance payable on or after September 30, 1976.

Sec. 20f.

(1) The monthly retirement allowance payable to a retirant or beneficiary on or after September 30, 1976, who was on the rolls for April 1, 1978, is supplemented as follows:

(2) The supplement to the retirement allowance provided by this section shall be paid only during those fiscal years for which an appropriation is made which is sufficient to cover the additional payments likely to be made.

History: Add. 1978, Act 148, Imd. Eff. May 18, 1978



Section 38.20g Determining rate of investment return on retirement system assets and present value of retirement allowances; calculation and reduction of distribution income; crediting distribution units to retirant or retirement allowance beneficiary; calculation and payment of distribution amount; effect of death; increase in retirement allowance; computation of cumulative increase amount; supplemental payment.

Sec. 20g.

(1) After the end of each state fiscal year, the department of management and budget shall determine the rate of investment return earned on retirement system assets during the fiscal year, based upon methods established by the retirement board.

(2) At the end of each state fiscal year, the retirement system's actuary shall determine the present value of retirement allowances to be paid after the end of the fiscal year to retirants and retirement allowance beneficiaries in receipt of retirement allowances at the end of the fiscal period. The assumed interest rate used in the determination shall be 8% per year, compounded annually.

(3) The distribution income at the end of each state fiscal year shall be equal to the product of the present value of retirement allowances determined in subsection (2) at the end of the previous fiscal year times the positive excess, if any, of the rate of investment return determined in subsection (1) exceeding 8%. The distribution income calculated pursuant to this subsection at the end of the fiscal years 1984-85 and 1985-86 shall be reduced by the costs of postretirement adjustments paid during the fiscal year pursuant to sections 20b, 20c, 20e, and 20f.

(4) After the end of each state fiscal year, each retirant and retirement allowance beneficiary in receipt of a retirement allowance at the end of the fiscal year, and whose effective date of retirement allowance preceded the beginning of that fiscal year, shall be credited with 1 distribution unit for each full year between the effective date of retirement and the end of the fiscal year and 1 distribution unit for each full year of service credit in force on the effective date of retirement. Distribution units shall not accumulate from 1 year to the next year.

(5) The distribution amount for an individual retirant or retirement allowance beneficiary shall be equal to the product of the distribution income determined in subsection (3) times the individual's number of distribution units determined in subsection (4) divided by the total number of distribution units for all eligible retirants and retirement allowance beneficiaries in receipt of retirement allowances at the end of the fiscal year. The distribution amount for an individual retirant or retirement allowance beneficiary of a retirant whose retirement allowance effective date is on or after October 1, 1987 is zero.

(6) The distribution amount for each retirant or retirement allowance beneficiary shall be payable in the form of a supplemental payment prior to the seventh month after the end of the state fiscal year. Except as provided in subsection (9), a distribution amount shall not be payable after March 31, 1988. If a retirant dies before receipt of the distribution amount, the payment shall be made to the retirant's retirement allowance beneficiary, if any. If both the retirant and the retirement allowance beneficiary die before receipt of the distribution amount, no payment shall be made.

(7) Each retirement allowance shall be increased each October 1 beginning with the later of October 1, 1988 or the first October 1 which is at least 12 months after the retirement allowance effective date. The amount of the annual increase shall be equal to 3% of the retirement allowance that would be payable as of the date of the increase without application of this subsection, except that if the member made the election permitted under section 20(2), the increase shall be based on the amount of retirement allowance that would have been paid without application of section 20(2). The annual increase shall not exceed $300.00.

(8) After the end of each state fiscal year, the cumulative increase amount shall be computed for each retirant or retirement allowance beneficiary. The cumulative increase amount shall be equal to the difference between the total retirement allowance paid during the state fiscal year and the retirement allowance that would have been payable without application of subsection (7) and section 20h. The cumulative increase amount for any retirant or retirement allowance beneficiary whose retirement allowance effective date is on or after October 1, 1987 is zero.

(9) In March of each year, beginning in March, 1989, each retirant or retirement allowance beneficiary shall be paid, in a single supplemental payment, the excess, if any, of the distribution amount over the cumulative increase amount for the previous state fiscal year. If a retirant dies before receipt of a supplemental payment, the supplemental payment shall be made to the retirant's retirement allowance beneficiary, if any. If both the retirant and the retirement allowance beneficiary die before receipt of a supplemental payment, no payment shall be made.

History: Add. 1982, Act 256, Imd. Eff. Sept. 30, 1982 ;-- Am. 1984, Act 130, Imd. Eff. June 1, 1984 ;-- Am. 1986, Act 1, Imd. Eff. Jan. 28, 1986 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987



Section 38.20h Supplemental payments for retirants or retirement allowance beneficiaries with retirement allowance effective date before October 1, 1986; future adjustments.

Sec. 20h.

(1) Effective October 1, 1987, the monthly retirement allowance payable to a retirant or retirement allowance beneficiary whose retirement allowance effective date was before October 1, 1986, as recalculated pursuant to section 19(2) and 20(6), is supplemented as follows:

(2) The recalculated retirement allowance shall be the basis on which future adjustments to the allowance are calculated.

(3) The supplement provided by this section shall be calculated pursuant to subsection (1), shall be based on the amount of retirement allowance that would have been paid without application of section 20(2) if the member made the election permitted under section 20(2), and shall be paid by January 1, 1988. The retirement allowance of a retirant who dies before January 1, 1988 and who has not nominated a retirement allowance beneficiary pursuant to section 31 shall not be supplemented pursuant to this section.

(4) In the case of a member who retired pursuant to section 19a, the calculation of the supplement provided by this section shall not include the benefits received under section 19a(2) or (3).

History: Add. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987



Section 38.20i Supplement.

Sec. 20i.

Upon his or her retirement as provided for in section 19j, beginning January 1, 2011, a member shall receive a supplement for 60 months to his or her retirement allowance payments equal to 1/60 of the amount forfeited in section 19j(3). The total amount of the supplement shall also be treated in the same manner as accumulated contributions credited to the retirant in the employees saving fund for purposes of a calculation performed for this supplement in the same manner as section 20(3). The amounts in this section do not include banked leave time. The employer shall make payments to the retirement system in amounts equal to the supplement required under this section. These payments shall be made from funds appropriated to the appointing authority in a manner determined by the employer.

History: Add. 2010, Act 185, Imd. Eff. Sept. 30, 2010



Section 38.20j Member not making election under MCL 38.50a; calculation of retirement allowance beginning April 1, 2012; items of compensation; accumulation of service credit; member making election under MCL 38.50a(1) and designation under MCL 38.50a(2); calculation of retirement allowance; items of compensation; accumulation of service credit; treatment of member as Tier 1; "attainment date" defined.

Sec. 20j.

(1) Beginning April 1, 2012, the calculation of a retirement allowance under this act for a member who did not make the election under section 50a shall include only the following items of credited service, as applicable:

(a) The years and fraction of a year of credited service accrued to that member before April 1, 2012.

(b) Credit for years of service under sections 18(1) and 49(10).

(c) Service credit that was purchased before April 1, 2012.

(d) Service credit that is purchased under a payment plan pursuant to this act that was in effect as of March 31, 2012.

(2) Beginning April 1, 2012, the calculation of a retirement allowance under this act for a member who did not make the election under section 50a shall include only the following items of compensation:

(a) Compensation received by the member before April 1, 2012.

(b) Up to 240 hours of accrued annual leave paid at separation multiplied by the hourly rate of pay for the member as of March 31, 2012, which for purposes of final average compensation shall be treated as being paid on March 31, 2012.

(3) Beginning on April 1, 2012, a member who did not make the election under section 50a shall continue to accumulate years of service credit after becoming a qualified participant in Tier 2 only as necessary for the purpose of vesting in a retirement allowance and to determine when a retirement allowance under Tier 1 may begin under this act, except as otherwise provided in section 50a(7).

(4) A member who did not make the election under section 50a shall continue to be treated as a member for purposes of Tier 1, except as otherwise provided in section 50a(7) and except for the limitations on credited service and compensation as provided in subsections (1) and (2).

(5) Beginning April 1, 2012, the calculation of a retirement allowance under this act for a member who makes the election under section 50a(1) and the designation under section 50a(2) shall include only the following items of credited service, as applicable:

(a) The years and fraction of a year of credited service accrued to that member on or before the attainment date.

(b) Credit for years of service under sections 18(1) and 49(10).

(c) Service credit that was purchased on or before the attainment date.

(d) Service credit that is purchased under a payment plan pursuant to this act that was in effect as of the attainment date.

(6) Beginning April 1, 2012, the calculation of a retirement allowance under this act for a member who makes the election under section 50a(1) and the designation under section 50a(2) shall include only the following items of compensation:

(a) Compensation received by the member on or before the attainment date.

(b) Up to 240 hours of accrued annual leave paid at separation multiplied by the hourly rate of pay for the member as of the attainment date, which for purposes of final average compensation shall be treated as being paid on the attainment date.

(7) Beginning on April 1, 2012, a member who makes the election under section 50a(1) and the designation under section 50a(2) shall continue to accumulate years of service credit after becoming a qualified participant in Tier 2 only as necessary to determine when a retirement allowance under Tier 1 may begin under this act, except as otherwise provided in section 50a(7).

(8) A member who makes the election under section 50a(1) and the designation under section 50a(2) shall continue to be treated as a member for purposes of Tier 1, except as otherwise provided in section 50a(7) and except for the limitations on credited service and compensation as provided in subsections (5) and (6).

(9) As used in this section, "attainment date" means the final day of the pay period in which the member attains 30 years of credited service or the date the member terminates employment, whichever first occurs.

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.21 Duty disability retirement.

Sec. 21.

(1) Except as may be provided otherwise in sections 33 and 34, a member who becomes totally incapacitated for duty because of a personal injury or disease shall be retired, if all of the following apply:

(a) The member, the member's personal representative or guardian, the member's department head, or the state personnel director files an application on behalf of the member with the retirement board no later than 1 year after termination of the member's employment.

(b) The retirement board finds that the member's personal injury or disease is the natural and proximate result of the member's performance of duty.

(c) A medical advisor conducts a medical examination of the member and certifies in writing that the member is mentally or physically totally incapacitated for further performance of duty, that the total incapacitation is probably permanent, and that the member should be retired.

(d) The retirement board concurs in the recommendation of the medical advisor.

(2) Upon appeal to the retirement board, the retirement board, for good cause, may accept an application for a disability retirement allowance not later than 2 years after termination of the member's state employment.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.21 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.22 Retirement for disability at age 60; service retirement allowance; crediting 10 years of service.

Sec. 22.

Upon retirement for disability, as provided in section 21, a member who has attained age 60 shall receive a service retirement allowance as provided for in section 20. Notwithstanding that he or she may not have 10 years of credited service, he or she shall be credited with 10 years of service.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.22 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987



Section 38.23 Retirement for disability before attaining age 60; benefits.

Sec. 23.

(1) Upon retirement for disability as provided in section 21, a member who is less than 60 years old shall receive a disability retirement allowance calculated under section 20(1). A disability retirement allowance payable under this subsection is payable beginning on the first day of the month following the date the member becomes totally incapacitated for state employment. A disability retirement allowance payable under this subsection shall not be paid before the first day of the month after the later of the following:

(a) Twelve months before the date the application for a disability retirement allowance was filed with the retirement system under section 21.

(b) The date the disability retirant's name last appeared on the state payroll with pay.

(2) Upon attaining age 60 years, a disability retirant under subsection (1) shall receive a retirement allowance calculated under section 20. For the purpose of calculating that retirant's retirement allowance, the retirant shall be given membership service credit for the period during which the retirant was receiving the disability retirement allowance provided for in subsection (1). If the computation results in a retirement allowance less than the disability retirement allowance provided in subsection (1), the retirant shall receive a retirement allowance equal to the disability retirement allowance provided in subsection (1). Upon attaining age 60, the retirant may elect an option provided for in section 31(1).

(3) During the period a disability retirant is receiving a disability retirement allowance under subsection (1), the retirant's contributions to the employees' savings fund shall be suspended and the balance in the fund, that is credited to the retirant as of the date the disability retirement allowance begins, shall remain in the savings fund and shall be accumulated at regular interest. Upon attaining age 60 years, the disability retirant's accumulated contributions shall be transferred from the employees' savings fund to the pension reserve fund. If the disability retirant should die before attaining age 60 years, the accumulated contributions standing to the disability retirant's credit in the employees' savings fund shall be paid to the person or persons the disability retirant nominated by written designation executed and filed with the retirement system, or if there is not a designated person or persons surviving, then to the disability retirant's legal representative or estate.

(4) The disability retirement allowance payable to a disability retirant under this section shall not be less than $6,000.00 per year. A disability retirement allowance first payable to a disability retirant under this section shall not be more than an amount that when added to the worker's compensation benefits payable to the disability retirant exceeds the disability retirant's final compensation.

(5) If the disability retirant who retired under section 21 dies before reaching age 60, the retirement allowance payable to the beneficiary designated by the disability retirant shall be calculated as provided in section 20(1). For the purpose of calculating the retirement allowance payable to the beneficiary designated by the disability retirant, the deceased retirant shall be given membership service credit for the period during which the retirant was receiving the disability retirement allowance provided for in subsection (1).

(6) The receipt of a disability retirement allowance under this section is subject to sections 33 and 34.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.23 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1954, Act 126, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1978, Act 91, Imd. Eff. Mar. 31, 1978 ;-- Am. 1983, Act 157, Imd. Eff. July 24, 1983 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 2004, Act 109, Imd. Eff. May 20, 2004



Section 38.24 Non-duty disability retirement.

Sec. 24.

(1) Except as may otherwise be provided in sections 33 and 34, a member who becomes totally incapacitated for duty because of a personal injury or disease that is not the natural and proximate result of the member's performance of duty may be retired if all of the following apply:

(a) The member, the member's personal representative or guardian, the member's department head, or the state personnel director files an application on behalf of the member with the retirement board no later than 1 year after termination of the member's state employment.

(b) A medical advisor conducts a medical examination of the member and certifies in writing that the member is mentally or physically totally incapacitated for further performance of duty, that the incapacitation is likely to be permanent, and that the member should be retired.

(c) The member has been a state employee for at least 10 years.

(2) Upon appeal to the retirement board, the retirement board, for good cause, may accept an application for a disability retirement allowance not later than 2 years after termination of the member's state employment.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.24 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.25 Retirement for disability.

Sec. 25.

Upon retirement for disability, as provided in section 24, a member shall receive a retirement allowance computed in accordance with section 20(1). The retirement allowance or pension provided shall not be less than $600.00 per annum. Upon retirement, the member may elect an option provided for in section 31(1).

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.25 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1986, Act 1, Imd. Eff. Jan. 28, 1986



Section 38.26 Repealed. 1955, Act 237, Eff. Oct. 24, 1955.



Section 38.27 Death resulting from personal injury or disease arising out of and in course of state employment; survivor benefits.

Sec. 27.

(1) Except as provided in subsections (3), (4), and (5), if a member dies as a result of a personal injury or disease arising out of and in the course of his or her employment with the state and the personal injury or disease resulting in death is found by the retirement board to have been the sole and exclusive result of employment with the state, the surviving spouse shall receive a retirement allowance calculated as if the deceased member had retired effective the day before the date of death, elected option A under section 31(1), and nominated his or her spouse as retirement allowance beneficiary. The retirement allowance shall be calculated under section 20(1) based upon the amount of the deceased member's credited service. If the deceased member does not have the minimum number of years of credited service needed to vest in the retirement system, the amount of service necessary to reach that amount of credited service shall be granted.

(2) The retirement allowance payable to a surviving spouse under this section shall not be less than $6,000.00 per year. The retirement allowance first payable to a surviving spouse under subsection (1) shall not be more than an amount that, when added to the statutory worker's disability compensation benefits payable to the surviving spouse of the deceased member, equals the deceased member's final compensation.

(3) If the requirements of subsection (1) are met but the deceased member is survived by a spouse and a child or children under 21 years of age, then the retirement allowance calculated under subsections (1) and (2) shall be payable as follows:

(a) One-half to the surviving spouse.

(b) One-half to the surviving child or children under 21 years of age, in equal shares. The retirement allowance payable to a surviving child under this subsection shall terminate upon that child's marriage, death, or becoming 21 years of age, whichever occurs first. That child's share of the terminated retirement allowance shall be redistributed among the remaining children under 21 years of age, if any. When there are no surviving children entitled to a share of the retirement allowance under this subsection, the children's share shall revert to the surviving spouse.

(4) If the requirements of subsection (1) are met and the deceased member is not survived by a spouse but is survived by a child or children under 21 years of age, then the retirement allowance calculated under subsections (1) and (2) shall be paid to the surviving child or children in equal shares. The retirement allowance payable to a surviving child under this subsection shall terminate upon that child's marriage, death, or becoming 21 years of age, whichever occurs first. That child's share of the terminated retirement allowance shall be redistributed among the remaining children under 21 years of age, if any.

(5) If the other requirements of subsection (1) are met and neither a surviving spouse nor an eligible child surviving the deceased member or duty disability retirant exists, a monthly allowance shall be paid to 1 surviving dependent parent whom the retirement board finds to be totally and permanently disabled and to have been dependent upon the deceased member or retirant for at least 50% of the parent's financial support. Subject to section 20j, the allowance shall be computed in the same manner as if the deceased member or retirant had retired for reasons of age and service effective the day preceding the member's or retirant's death, elected the option provided in section 31(1)(a), and nominated the surviving parent as retirement allowance beneficiary. The surviving parent's beneficiary retirement allowance shall terminate upon marriage or death.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.27 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1954, Act 126, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1986, Act 25, Imd. Eff. Mar. 10, 1986 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 2004, Act 109, Imd. Eff. May 20, 2004 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.27a Retirement allowances granted under MCL 38.27; adjustment.

Sec. 27a.

(1) Beginning with retirement allowance payments due on or after June 1, 2004, retirement allowances granted under section 27 that began before the effective date of the amendatory act that added this section shall be adjusted as provided in this section.

(2) Except as otherwise provided in this section, a retirement allowance shall not be less than $6,000.00 per year.

(3) A portion of a retirement allowance payable to a surviving child or parent shall not be less than that portion of a retirement allowance that the child or parent was entitled to receive under section 27 before the effective date of the amendatory act that added this section.

History: Add. 2004, Act 109, Imd. Eff. May 20, 2004



Section 38.28 Withdrawal of member before retirement; refund of contributions; restoration on re-employment; court administrator.

Sec. 28.

Should a member cease to be an employee before attaining age 60 years, or after attaining such age but before becoming eligible for a retirement allowance, for any reason except his retirement or death, or should a member be granted military leave as prescribed by the rules of the civil service commission, he shall be paid his accumulated contributions standing to his credit in the employees' savings fund, as he shall demand in writing upon forms furnished by the retirement board, subject to section 30. Any person who has withdrawn his accumulated contributions, as provided for in this section, and who again becomes a member, may restore to the employees' savings fund the amount previously withdrawn by him, together with regular interest from the date of withdrawal to the date of repayment. If the constitutional court administrator becomes a member of the judges' retirement system established by Act No. 198 of the Public Acts of 1951, as amended, being sections 38.801 to 38.830 of the Compiled Laws of 1948, he shall thereupon cease to be a member of this retirement system, regardless of his age, and his accumulated contributions standing to his credit in the employees' savings fund shall be returned to him.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.28 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1965, Act 267, Imd. Eff. July 21, 1965



Section 38.29 Death before retirement; refund of contributions.

Sec. 29.

Should a member die before his service retirement becomes effective, the accumulated contributions standing to his credit in the employees' savings fund, at the time of his death, shall be paid, except as otherwise provided in this act, to such person or persons as he shall have nominated by written designation duly executed and filed with the retirement board, or if there be no such designated person or persons, then to his legal representative.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.29 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955



Section 38.30 Withholding refund of contributions.

Sec. 30.

Board may withhold refunds of contributions. The retirement board may, in its discretion, withhold payment of all or part of a member's contributions for not more than 6 months after a member has ceased to be an employe.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.30



Section 38.31 Election of regular retirement allowance or reduced retirement allowance; payment options; designation of beneficiary; effect of beneficiary's death or divorce; request by nonduty disability retirant to change elections; death of member before effective date of retirement.

Sec. 31.

(1) Except as provided in subsection (6), before the effective date of retirement, but not after the effective date of retirement, a member or deferred member who is eligible for retirement, as provided in this act, shall elect to receive his or her benefit in a retirement allowance payable throughout life, which shall be called a regular retirement allowance, or to receive the actuarial equivalent at that time of his or her regular retirement allowance in a reduced retirement allowance payable throughout the lives of the retirant and a retirement allowance beneficiary, pursuant to 1 of the following payment options:

(a) Option A. Upon the retirant's death, his or her reduced retirement allowance shall be continued throughout the life of and paid to the retirement allowance beneficiary whom the member nominated by written designation executed and filed with the retirement board before the effective date of his or her retirement.

(b) Option B. Upon the retirant's death, 1/2 of his or her reduced retirement allowance shall be continued throughout the life of and paid to the retirement allowance beneficiary whom the member nominated by written designation executed and filed with the retirement board before the effective date of his or her retirement.

(c) Option C. On and after January 1, 2000, upon the retirant's death, 3/4 of his or her reduced retirement allowance shall be continued throughout the life of and paid to the retirement allowance beneficiary whom the member nominated by written designation executed and filed with the retirement board before the effective date of his or her retirement.

(2) Except as provided in subsections (3) and (8), the election of a payment option under subsection (1) shall not be changed on or after the effective date of the retirement allowance. A retirement allowance beneficiary designated under this section shall not be changed on or after the effective date of the retirement allowance, and shall be either a spouse, brother, sister, parent, child, including an adopted child, or grandchild of the person making the designation. Payment to a retirement allowance beneficiary shall begin on the first day of the month following the death of the retirant or member.

(3) If the retirement allowance beneficiary named under a payment option under subsection (1) predeceases the retirant, the retirant's benefit shall revert to the regular retirement allowance, effective with the first day of the month following the retirement allowance beneficiary's death. For a retirant whose effective date of retirement was on or before June 28, 1976, this subsection shall apply, but the regular retirement allowance is not payable for any month beginning before the later of the retirement allowance beneficiary's death or January 1, 1986. A retirant who on January 1, 1986 is receiving a reduced retirement allowance because the retirant designated a retirement allowance beneficiary and the retirement allowance beneficiary predeceased the retirant is eligible to receive the regular retirement allowance beginning January 1, 1986, but the regular retirement allowance is not payable for any month beginning before January 1, 1986.

(4) A member who continues in the employ of this state on and after the date he or she acquires 10 years of service credit or becomes eligible for deferred retirement as provided by section 20(4) or (5), whichever occurs first, may by written declaration executed and filed with the retirement board elect option A, provided for in subsection (1)(a), and nominate a retirement allowance beneficiary in the same manner as if the member were then retiring from service, notwithstanding that the member may not have attained 60 years of age. If the beneficiary's death or divorce from the member occurs before the effective date of the member's retirement, the member's election of option A and nomination of retirement allowance beneficiary shall be automatically revoked and the member may again elect option A and nominate a retirement allowance beneficiary at any time before the effective date of retirement. If a member who has made an election and nominated a retirement allowance beneficiary as provided in this subsection dies before the effective date of his or her retirement, then the retirement allowance beneficiary shall immediately receive the retirement allowance that he or she would have been entitled to receive under option A if the member had been regularly retired on the date of the member's death. Except as otherwise provided by subsection (5), if a member who has made an election under this subsection subsequently retires under this act, his or her election of option A shall take effect at the time of retirement. Subject to the requirements of subsection (5), the member, before the effective date of retirement, but not after the effective date of retirement, may revoke his or her previous election of option A and elect to receive his or her retirement allowance as a regular retirement allowance or under option B or C as provided for in subsection (1). A retirement allowance shall not be paid under this subsection on account of the death of a member if any benefits are paid under section 27 on account of his or her death. If a deferred member who has an option A election in effect dies before the effective date of his or her retirement, the retirement allowance payable under option A shall be paid to the retirement allowance beneficiary at the time the deceased deferred member otherwise would have been eligible to begin receiving benefits.

(5) If a member, deferred member, retiring member, or retiring deferred member is married at the effective date of the retirement allowance, an election under this section, other than an election of a payment option under subsection (1) naming the spouse as retirement allowance beneficiary, shall not be effective unless the election is signed by the spouse. However, this requirement may be waived by the retirement board if the signature of a spouse cannot be obtained because of extenuating circumstances. As used in this subsection, “spouse” means the person to whom the member, deferred member, retiring member, or retiring deferred member is married at the effective date of the retirement allowance.

(6) Until July 1, 1991, upon request in a form as determined by the retirement board, a nonduty disability retirant who retired under section 24 may change his or her election to receive a disability retirement allowance computed as a regular retirement allowance and elect to receive the actuarial equivalent at the time of the election pursuant to this subsection of his or her disability retirement allowance in a reduced retirement allowance payable to the retirant and the retirant's spouse pursuant to the provisions of a payment option as provided in subsection (1), if the disability retirement allowance effective date was before November 12, 1985 and the retirant had 25 or more years of credited service on the disability retirement allowance effective date. The nonduty disability retirant shall begin to receive the reduced retirement allowance under this subsection effective the first day of the month following the month in which the retirant makes the election pursuant to this subsection. As used in this subsection, “spouse” means the person to whom the nonduty disability retirant was married on the effective date of his or her disability retirement allowance and on the date the retirant makes the election pursuant to this subsection.

(7) If a member who continues in the employ of this state on and after the date he or she acquires 10 years of service credit, or on and after the date he or she becomes eligible for deferred retirement as provided by section 20(4) or (5), whichever occurs first, and who does not have an election of option A in force as provided in subsection (4), dies before the effective date of retirement and leaves a surviving spouse, the spouse shall receive a retirement allowance computed in the same manner as if the member had retired effective the day before the date of his or her death, elected option A, and nominated the spouse as retirement allowance beneficiary. When the retirement allowance beneficiary dies, his or her retirement allowance shall terminate. If the aggregate amount of retirement allowance payments received by the beneficiary is less than the accumulated contributions credited to the member's account in the employees' savings fund at the time of the member's death, the difference between the accumulated contributions and the aggregate amount of retirement allowance payments received by the beneficiary shall be transferred from the employer's accumulation fund or pension reserve fund to the employees' savings fund and paid pursuant to section 29. A retirement allowance shall not be paid under this subsection on account of the death of a member if benefits are paid under section 27 on account of his or her death. If the other requirements of this subsection are met but a surviving spouse does not exist, each of the deceased member's surviving children less than 18 years of age shall receive an allowance of an equal share of the retirement allowance that would have been paid to the spouse if living at the time of the deceased member's death. Payments under this subsection shall cease upon the surviving child's marriage, adoption, or becoming 18 years of age, which occurs first.

(8) If a retirant receiving a reduced retirement allowance under a payment option under subsection (1) is divorced from the spouse who had been designated as the retirant's retirement allowance beneficiary under the option, the election of the payment option shall be considered void by the retirement system if the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, described in the public employee retirement benefit protection act and dated after June 27, 1991 provides that the election of the payment option under subsection (1) is to be considered void by the retirement system and the retirant provides a certified copy of the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, to the retirement system. If the election of a payment option under subsection (1) is considered void by the retirement system under this subsection, the retirant's retirement allowance shall revert to a regular retirement allowance, including postretirement adjustments, if any, subject to an award or order of the court as described in the public employee retirement benefit protection act. The retirement allowance shall revert to a regular retirement allowance under this subsection effective the first of the month after the date the retirement system receives a certified copy of the judgment of divorce or award or order of the court. This subsection does not supersede a judgment of divorce or award or order of the court in effect on June 27, 1991. This subsection does not require the retirement system to distribute or pay retirement assets on behalf of a retirant in an amount that exceeds the actuarially determined amount that would otherwise become payable if a judgment of divorce had not been rendered.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.31 ;-- Am. 1949, Act 72, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 200, Imd. Eff. June 14, 1951 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1968, Act 111, Eff. Nov. 15, 1968 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1976, Act 176, Imd. Eff. June 29, 1976 ;-- Am. 1985, Act 151, Imd. Eff. Nov. 12, 1985 ;-- Am. 1986, Act 1, Imd. Eff. Jan. 28, 1986 ;-- Am. 1990, Act 110, Eff. Apr. 1, 1991 ;-- Am. 1990, Act 177, Imd. Eff. July 2, 1990 ;-- Am. 1991, Act 48, Imd. Eff. June 27, 1991 ;-- Am. 1998, Act 205, Eff. Aug. 1, 1998 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2002, Act 99, Imd. Eff. Mar. 27, 2002



Section 38.32 Remarriage of surviving spouse.

Sec. 32.

The remarriage of a surviving spouse shall not render the surviving spouse ineligible to receive a retirement allowance described in section 27 or 31(c). A surviving spouse whose retirement allowance described in section 27 or 31(c) was terminated due to the surviving spouse's remarriage shall be eligible to receive that allowance beginning on the first day of the month following the month in which written application for reinstatement is filed with the board, but shall not be eligible to receive the allowance attributable to any month beginning before the month of reinstatement under this section.

History: Add. 1986, Act 25, Imd. Eff. Mar. 10, 1986



Section 38.33 Disability retirant under age 60; medical examination required; reduction of retirement allowance on account of gainful employment.

Sec. 33.

(a) The retirement board may, and upon the application of anyone retired pursuant to section 21, 24, or 67a shall, require anyone retired under section 21, 24, or 67a who has not attained age 60 years to undergo a medical examination. The retirement board shall not require a person retired under section 21, 24, or 67a to undergo more than 1 medical examination in any calendar year. The examination is to be made by or under the direction of the medical advisor at the retirant's place of residence or other place mutually agreed upon. Should anyone retired under section 21, 24, or 67a who has not attained age 60 years refuse to submit to the medical examination, his or her disability retirement allowance or supplemental benefit provided for in section 67a may be discontinued until his or her withdrawal of the refusal. If the refusal continues for 1 year, all rights in and to his or her disability retirement allowance or supplemental benefit provided for in section 67a may be revoked by the retirement board. If upon the medical examination of a person retired under section 21, 24, or 67a, the medical advisor reports and his or her report is concurred in by the retirement board, that the person retired under section 21, 24, or 67a is physically capable of resuming employment, he or she shall be restored to active service with the state and his or her disability retirement allowance or supplemental benefit provided for in section 67a shall cease.

(b) If the secretary reports and certifies to the retirement board that a person retired under section 21, 24, or 67a is engaged in a gainful occupation paying more than the difference between his or her disability retirement allowance and his or her final compensation, and if the retirement board concurs in the report, then his or her retirement allowance shall be reduced to an amount which together with the amount earned by him or her shall equal his or her final compensation. Should the earnings of the person retired under section 21, 24, or 67a be later changed, the amount of his or her retirement allowance shall be further modified in like manner.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.33 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2004, Act 109, Imd. Eff. May 20, 2004



Section 38.34 Disability retirant; reinstatement to service, service credits allowable.

Sec. 34.

A disability retirant who has been or shall be reinstated in active service, as provided in section 33, shall from the date of such reinstatement again become a member of the retirement system. Upon reinstatement of such disability retirant to active service, any balance he may have in the pension reserve fund at the time of such reinstatement to active service, shall be transferred from the pension reserve fund to the employees' savings fund and credited to his individual account in the employees' savings fund. Any service, on the basis of which his retirement allowance was computed at the time of his retirement, shall be restored to full force and effect, and, except in the case of retirement for non-duty disability as provided in section 24, he shall be given service credit for the period of time he was out of service due to such disability.

History: 1943, Act 240, Eff. July 30, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 25, Imd. Eff. Feb. 29, 1944 ;-- CL 1948, 38.34 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955



Section 38.35 Contribution of 3% of employee compensation to funding account; "funding account" defined; refund of amounts contributed under subsection (1).

Sec. 35.

(1) Beginning with the first pay date after November 1, 2010 and ending no later than the second pay date after the effective date of the amendatory act that added this phrase, each member and each qualified participant shall contribute an amount equal to 3.0% of the member's or qualified participant's compensation to the appropriate funding account established under the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747. The member and qualified participant contributions shall be deducted by the employer and remitted as employer contributions to the funding account in a manner that the state budget office and the retirement system shall determine. The state budget office and the retirement system shall determine a method of deducting the contributions provided for in this section from the compensation of each member and qualified participant for each payroll and each payroll period. As used in this subsection, "funding account" means the appropriate irrevocable trust created in the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747, for the deposit of funds and the payment of retirement health care benefits.

(2) On or before the beginning date for member contributions under section 35a(1), the state or the retirement system shall refund to members, former members, qualified participants, and former qualified participants who contributed under subsection (1) all amounts contributed under subsection (1), including any actual interest earned on those contributions while being held by this state or the retirement system. The refund shall be included in a payroll warrant issued to that member or qualified participant, or in a separate check issued to that former member or former qualified participant. The state or the retirement system shall permit each member or qualified participant who contributed under subsection (1) to make an election before the payment of the refund to defer his or her refund to an appropriate tax-deferred account.

History: Add. 2010, Act 185, Imd. Eff. Sept. 30, 2010 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.35a Election under MCL 38.50a; contribution.

Sec. 35a.

(1) Beginning with the first pay date after April 1, 2012 and ending upon the member's termination of employment or attainment date, as applicable under section 50a, each member who made the election under section 50a shall contribute an amount equal to 4% of his or her compensation to the employees' savings fund to provide for the amount of retirement allowance that is calculated only on the credited service and compensation received by that member after March 31, 2012. The member shall not contribute any amount under this subsection for any years of credited service accrued or compensation received before April 1, 2012.

(2) The retirement system and state budget director shall determine a method of deducting the contributions provided for in this section from the compensation of each member for each payroll and each payroll period.

(3) The state shall pick up the member contributions required by subsection (1) for all compensation received on or after April 1, 2012. Contributions picked up shall be treated as employer contributions in determining tax treatment under the internal revenue code. The state shall pay these member contributions from the same source of funds that is used in paying compensation to the member.

(4) A member is entitled to the benefit of all contributions made under this section in the same manner as provided under section 11(2).

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.36, 38.37 Repealed. 1974, Act 216, Imd. Eff. July 19, 1974.



Section 38.38 Annual level percent of payroll contribution rate; determination; basis; report; computation; amortization of unfunded actuarial accrued liability; annual appropriation to retirement system; transfer of funds; certification; difference between actual state contributions and product of contribution rates times aggregate compensations paid; submitting difference between estimated and actual aggregate compensation and estimated and actual contribution rate to legislature for appropriation; interest; deposit to health advance funding subaccount.

Sec. 38.

(1) The annual level percent of payroll contribution rate to finance the benefits provided under this act shall be determined by actuarial valuation pursuant to subsections (2) and (3), upon the basis of the risk assumptions adopted by the retirement board with approval of the department of technology, management, and budget, and in consultation with the investment counsel and the actuary. An annual actuarial valuation shall be made of the retirement system in order to determine the actuarial condition of the retirement system and the required contribution to the retirement system. The actuary shall report to the legislature by April 15 of each year on the actuarial condition of the retirement system as of the end of the previous fiscal year and on the projections of state contributions for the next fiscal year. The actuary shall certify in the report that the techniques and methodologies used are generally accepted within the actuarial profession and that the assumptions and cost estimates used fall within the range of reasonable and prudent assumptions and cost estimates. An annual actuarial gain-loss experience study of the retirement system shall be made in order to determine the financial effect of variations of actual retirement system experience from projected experience.

(2) The contribution rate for monthly benefits payable in the event of the death of a member before retirement or the disability of a member shall be computed using an individual projected benefit entry age normal cost method of valuation.

(3) Except as otherwise provided in this subsection, the contribution rate for benefits shall be computed using an individual projected benefit entry age normal cost method of valuation. For the 1995-96 state fiscal year and for each subsequent fiscal year in which the actuarial accrued liability for health benefits is less than 100% funded, the contribution rate for benefits provided under section 20d shall be computed using a cash disbursement method with the payment schedule for the employer being based upon and applied to the combined payrolls of the employees who are members and qualified participants. Beginning in the fiscal year after the fiscal year in which the actuarial accrued liability for health benefits under section 20d is at least 100% funded by the health advance funding subaccount created under section 11(9), and continuing for each subsequent fiscal year, the contribution rate for health benefits provided under section 20d shall be computed using an individual projected benefit entry age normal cost method of valuation. The contribution rate for service that may be rendered in the current year, the normal cost contribution rate, shall be equal to the aggregate amount of individual entry age normal costs divided by 1% of the aggregate amount of active members' valuation compensation. The unfunded actuarial accrued liability shall be equal to the actuarial present value of benefits reduced by the actuarial present value of future normal cost contributions and the actuarial value of assets on the valuation date. Except as otherwise provided in this subsection, the unfunded actuarial accrued liability shall be amortized in accordance with generally accepted governmental accounting standards over a period equal to or less than 40 years, with the payment schedule for the employer being based upon and applied to the combined payrolls of the employees who are members and qualified participants.

(4) The legislature annually shall appropriate to the retirement system the amount determined pursuant to subsections (2) and (3). The state treasurer shall transfer monthly to the retirement system an amount equal to the product of the contribution rates determined in subsections (2) and (3) times the aggregate amount of active member or qualified participant compensation, as appropriate, paid during that month. Not later than 60 days after the termination of each state fiscal year, the executive secretary of the retirement board shall certify to the director of the department of technology, management, and budget the actual aggregate compensations paid to active members and qualified participants during the preceding state fiscal year. Upon receipt of that certification, the director of the department of technology, management, and budget shall compute the difference, if any, between actual state contributions received during the preceding state fiscal year and the product of the contribution rates determined in subsections (2) and (3) times the aggregate compensations paid to active members or qualified participants, as appropriate, during the preceding state fiscal year. Except as otherwise provided in subsection (5), the difference, if any, shall be submitted in the executive budget to the legislature for appropriation in the next succeeding state fiscal year. This subsection does not apply for those fiscal years in which a deposit occurs pursuant to subsection (6).

(5) For differences occurring in fiscal years beginning on or after October 1, 1991, a minimum of 20% of the difference between the estimated and the actual aggregate compensation and the estimated and the actual contribution rate described in subsection (4), if any, may be submitted in the executive budget to the legislature for appropriation in the next succeeding state fiscal year and a minimum of 25% of the remaining difference shall be submitted in the executive budget to the legislature for appropriation in each of the following 4 state fiscal years, or until 100% of the remaining difference is submitted, whichever first occurs. In addition, interest shall be included for each year that a portion of the remaining difference is carried forward. The interest rate shall equal the actuarially assumed rate of investment return for the state fiscal year in which payment is made. This subsection does not apply for those fiscal years in which a deposit occurs pursuant to subsection (6).

(6) For each fiscal year that begins on or after October 1, 2001, if the actuarial valuation prepared pursuant to this section for each fiscal year demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions exceeds the actuarial present value of benefits, the annual level percent of payroll contribution rate as determined pursuant to subsections (1), (2), and (3) may be deposited into the health advance funding subaccount created under section 11(9).

(7) Notwithstanding any other provision of this act, if the retirement board establishes an arrangement and fund as described in section 6 of the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1686, the benefits that are required to be paid from that fund shall be paid from a portion of the employer contributions described in this section or other eligible funds. The retirement board shall determine the amount of the employer contributions or other eligible funds that shall be allocated to that fund and deposit that amount in that fund before it deposits any remaining employer contributions or other eligible funds in the pension fund.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.38 ;-- Am. 1953, Act 196, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955 ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974 ;-- Am. 1979, Act 73, Imd. Eff. July 31, 1979 ;-- Am. 1980, Act 483, Imd. Eff. Jan. 20, 1981 ;-- Am. 1982, Act 316, Imd. Eff. Oct. 18, 1982 ;-- Am. 1984, Act 130, Imd. Eff. June 1, 1984 ;-- Am. 1987, Act 57, Imd. Eff. June 23, 1987 ;-- Am. 1987, Act 241, Imd. Eff. Dec. 28, 1987 ;-- Am. 1991, Act 62, Imd. Eff. June 27, 1991 ;-- Am. 1993, Act 15, Imd. Eff. Apr. 14, 1993 ;-- Am. 1993, Act 180, Imd. Eff. Sept. 29, 1993 ;-- Am. 1994, Act 273, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 279, Imd. Eff. June 17, 1996 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2007, Act 16, Imd. Eff. June 6, 2007 ;-- Am. 2010, Act 185, Imd. Eff. Sept. 30, 2010 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.39 Repealed. 1982, Act 316, Imd. Eff. Oct. 18, 1982.



Section 38.39a Reserves for retirement allowances; legislative determination of funds from which appropriations made.

Sec. 39a.

In the making of appropriations required under the provisions of sections 38 and 39, the appropriations by the legislature meeting employer's contributions covering employees, to the extent of compensation, now or hereafter paid from the general fund, and any other special fund, shall be made from the fund or funds in such amounts as the legislature determines.

History: Add. 1944, 1st Ex. Sess., Act 3, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 38.39a ;-- Am. 1974, Act 216, Imd. Eff. July 19, 1974



Section 38.40 Allowances, benefits, and other rights; exemption from taxation; subject to tax beginning January 1, 2012; subject to public employee retirement benefit protection act.

Sec. 40.

(1) Except as otherwise provided in this section, the right of a person to a pension, an annuity, a retirement allowance, and any optional benefit and any other right accrued or accruing to any person under the provisions of this act, the various funds created by this act, and all money and investments and income of the funds are exempt from any state, county, municipal, or other local tax.

(2) Beginning January 1, 2012, the right of a person to a pension, an annuity, a retirement allowance, and any optional benefit, and any other right accrued or accruing to any person under the provisions of this act, is subject to state tax upon distribution to the person from the various funds created by this act.

(3) The right of a person to a pension, an annuity, a retirement allowance, any optional benefit, any other right accrued or accruing to any person under the provisions of this act, the various funds created by this act, and all money and investments and income of the funds is subject to the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.40 ;-- Am. 1985, Act 35, Imd. Eff. June 13, 1985 ;-- Am. 1991, Act 48, Imd. Eff. June 27, 1991 ;-- Am. 2002, Act 99, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 41, Imd. Eff. May 25, 2011



Section 38.41 Correction of errors in payment of retirement allowances.

Sec. 41.

Should any change or error in the records result in any member, retirant or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the retirement board shall correct such error and, as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member, retirant or beneficiary was correctly entitled shall be paid.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.41 ;-- Am. 1955, Act 237, Imd. Eff. June 21, 1955



Section 38.42 Retirement system records; falsification, penalty.

Sec. 42.

Penalty for false statements. Any person who shall knowingly make any false statements, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud the retirement system as a result of such act, shall be guilty of a misdemeanor and shall upon conviction thereof be fined not less than $10.00 nor more than $100.00.

History: 1943, Act 240, Eff. July 30, 1943 ;-- CL 1948, 38.42



Section 38.43 Repealed. 1997, Act 148, Eff. Jan. 30, 1998.



Section 38.44 Rights, privileges, and benefits of vested employee.

Sec. 44.

(1) An employee of the state accident fund who was vested in the state retirement system on or before the effective date of the transfer authorized by section 701a of the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, being section 418.701a of the Michigan Compiled Laws, is entitled to all of the rights, privileges, and benefits provided by this act accrued as of the effective date of the transfer.

(2) An employee of the Michigan biologic products institute who was vested in the state retirement system on or before the effective date of the conveyance authorized by the Michigan biologic products institute transfer act is entitled to all of the rights, privileges, and benefits provided by this act accrued as of the effective date of the conveyance.

(3) An employee of the liquor control commission created by section 5 of the Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being section 436.5 of the Michigan Compiled Laws, who was vested in the state retirement system on or before the date the privatization of the distribution of spirits within this state is effectuated pursuant to the resolution and order adopted by the liquor control commission on February 7, 1996, a plan adopted pursuant to statute or court order, or a plan adopted pursuant to both statute and order of the liquor control commission is entitled to all of the rights, privileges, and benefits provided by this act accrued as of the date the privatization is effectuated.

History: Add. 1993, Act 195, Eff. Dec. 28, 1994 ;-- Am. 1996, Act 521, Imd. Eff. Jan. 13, 1997



Section 38.44a Member employed by state judicial council.

Sec. 44a.

(1) An individual who was a member on September 30, 1996 by virtue of his or her employment by the state judicial council shall continue to be a member on and after October 1, 1996 if all of the following requirements are met:

(a) The individual is employed by the Wayne county judicial council, if created, by the Detroit judicial council, if created, or by the city of Detroit or Wayne county performing judicial duties in the circuit court in the third judicial circuit, in the recorder's court of the city of Detroit, or in the district court in the thirty-sixth district.

(b) The individual's employer pays to the retirement system an amount based upon the contribution rates determined under section 38, in the manner prescribed by the retirement system.

(2) By January 20, April 20, July 20, and October 20 of each year, the employer of an individual described in subsection (1) shall file with the retirement system a quarterly affidavit for the preceding 3 months. The affidavit shall certify the aggregate compensation that is reportable to the retirement system under this act, sources of contributions, and contributions required by law. Not later than October 20 of each year, the employer of an individual described in subsection (1) shall file a report with the retirement system that includes all of the following information for the preceding 12 months:

(a) A list of all individuals described in subsection (1) employed by that employer.

(b) The salary paid to each individual listed under subdivision (a).

(c) The amount of service performed by an individual listed under subdivision (a).

(d) Any other information the retirement system requires for the administration of this section.

(3) If an employer fails to submit a report or contributions, or both, according to the schedule established by the retirement system, the employer shall pay a late fee. If the employer remits contributions late, the late fee shall include interest for each day the remittance of contributions is late. The retirement system periodically may establish a late fee, which fee shall not be less than $25.00, and interest charges, which charges shall not be less than 6% per annum.

(4) The retirement system shall grant service credit for the time an individual meets the requirements established in subsection (1). An individual who continues to be a member under this section is entitled to all of the rights, privileges, and benefits provided by this act.

History: Add. 1996, Act 389, Imd. Eff. Sept. 30, 1996



Section 38.45 Definitions.

Sec. 45.

As used in sections 45 to 47:

(a) “Covered position” means any of the following:

(i) On or after January 1, 1989, a position in the classified civil service with a classification of corrections officer; resident unit officer; corrections medical aide; corrections shift supervisor; corrections security specialist; deputy prison warden; or departmental administrator-prison warden.

(ii) On or after January 1, 1989, a position that is assigned to a work station inside the security perimeter of a state correctional facility designated as “medium”, “close”, or “maximum”.

(iii) On or after January 1, 1989, a position within a state correctional facility that requires the employee to be in direct contact with prisoners for more than 50% of the employee's work time performing supervisory or disciplinary duties including 1 or more of the following:

(A) Supervising prisoners in the performance of tasks.

(B) Supervising prisoners for the purpose of enforcing the facility's rules.

(C) Direct participation in the disciplinary process.

(iv) On or after January 1, 1989, a position with the center for forensic psychiatry that is classified by civil service as forensics security aide IIB, forensics security aide IIIB, forensics security supervisor IVB, forensics security supervisor VB, forensics security supervisor VIB, or forensics supervisor VII.

(v) A position that was a covered position under this section before January 1, 1989, that is excluded by subparagraphs (i), (ii), (iii), and (iv), if and only as long as the person in the position on January 1, 1989, continues in the position after January 1, 1989.

(b) “Supplemental member” means a member who is employed in a covered position.

(c) “Covered service” means credited service acquired in a covered position.

(d) “Supplemental final average compensation” means 1/3 of the compensation paid a supplemental member during the period of 3 consecutive years of the member's covered service producing the highest average and contained within the member's last 10 years of credited service immediately preceding the date the member's employment in a covered position last terminates.

(e) “State correctional facility” means a facility under the jurisdiction of the department of corrections that has a designation of “maximum”, “close”, “medium”, “minimum”, “prison camp”, or “correction center”.

History: Add. 1976, Act 302, Eff. Mar. 31, 1977 ;-- Am. 1978, Act 622, Imd. Eff. Jan. 6, 1979 ;-- Am. 1988, Act 351, Eff. Jan. 1, 1989 ;-- Am. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.46 Retirement or separation from employment of supplemental member with supplemental early retirement allowance; conditions; determination of eligibility.

Sec. 46.

(1) A supplemental member may retire with a supplemental early retirement allowance as provided for in section 47 if the supplemental member meets all of the following conditions:

(a) He or she is age 51 years or older but less than age 62 years.

(b) He or she has 25 or more years of covered service.

(c) His or her last 3 years of credited service are covered service.

(d) He or she files a written request for retirement with the retirement board stating the date that he or she wishes to be retired.

(2) A supplemental member may be separated from employment in a covered position the first day of the calendar month following the month in which he or she attains age 56 years. A supplemental member separated under this subsection may retire with a supplemental early retirement allowance provided in section 47 if he or she satisfies each of the following conditions:

(a) He or she has not attained age 62 years.

(b) He or she has 10 or more years of covered service.

(c) His or her last 3 years of credited service are covered service.

(d) He or she files a written request for retirement with the retirement board stating the date that he or she wishes to be retired.

(3) The state personnel director shall determine all questions on eligibility for supplemental early retirement benefits within the meaning of sections 45 to 47.

History: Add. 1976, Act 302, Eff. Mar. 31, 1977 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.47 Temporary straight life supplemental early retirement allowance; payment; computation; electing optional form of payment.

Sec. 47.

(1) Upon retirement as provided in section 46, a supplemental member shall be paid a temporary straight life supplemental early retirement allowance terminating upon the supplemental member reaching age 62 years or his or her death, whichever occurs first. Prior to the effective date of retirement, the supplemental member may choose to be paid his or her retirement allowance under an optional form of payment provided in section 31(1)(a). For the purposes of this election, the provisions of section 31(1)(a) are modified to reflect the temporary nature of a supplemental early retirement allowance.

(2) Subject to section 20j, the amount of the supplemental member's temporary straight life supplemental early retirement allowance is equal to the difference between (i) 2.0% of his or her supplemental final average compensation multiplied by his or her covered service plus 1.5% of the supplemental member's final average compensation multiplied by the excess, if any, of his or her credited service over his or her covered service; and (ii) the amount of retirement allowance paid under section 20.

History: Add. 1976, Act 302, Eff. Mar. 31, 1977 ;-- Am. 2002, Act 743, Imd. Eff. Dec. 30, 2002 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011
Effective Date: Enacting section 1 of Act 264 of 2011 provides:"Enacting section 1. If the office of retirement services in the department of technology, management, and budget receives notification from the United States internal revenue service that any section or any portion of a section of this amendatory act will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply."



Section 38.47a Report.

Sec. 47a.

The retirement board shall report to the house and senate appropriations committees not later than June 30, 2003 on the cost of transferring persons to noncovered positions if they were in covered positions with corrections centers before their positions were terminated due to the closures of the corrections centers between August 1, 1999 and August 1, 2000, if the persons continue in noncovered positions until retiring as supplemental members under sections 46 and 47 or transferred to covered positions but whose last 3 years of credited service are a combination of covered and uncovered service due to the termination of the covered positions by the closure of a corrections center.

History: Add. 2002, Act 743, Imd. Eff. Dec. 30, 2002



Section 38.48 Conservation officers.

Sec. 48.

(1) A member who is a conservation officer may retire under this section if all of the following requirements are met:

(a) The member is a conservation officer on April 1, 1991.

(b) The member has 25 or more years of credited service, of which 20 years of credited service are as a conservation officer and of which the last 2 years of credited service are as a conservation officer.

(2) A member who is a conservation officer may retire under this section if the member has 25 or more years of credited service, of which 23 years of credited service are as a conservation officer and of which the last 2 years of credited service are as a conservation officer.

(3) A member may retire under subsection (1) or (2) upon written application to the retirement board stating a date upon which he or she desires to retire. Subject to section 20j, beginning on the retirement allowance effective date, he or she shall receive a retirement allowance equal to 60% of the member's annual compensation for the member's most highly compensated 24 consecutive months of service as a conservation officer. The formula for calculating a member's retirement allowance under this subsection shall never exceed the formula for calculating a retirement allowance under section 24 of the state police retirement act of 1986, 1986 PA 182, MCL 38.1624.

(4) A member who is a conservation officer may retire under this section if all of the following requirements are met:

(a) The member is a conservation officer on April 1, 1991.

(b) The member is 50 years of age or older.

(c) The member has 10 years of credited service as a conservation officer and the last 2 years of credited service are as a conservation officer.

(5) A member may retire under subsection (4) upon written application to the retirement board, on or after April 1, 1991, but not later than April 1, 1992, stating a date on which he or she desires to retire. The retirement allowance effective date shall be on or after May 1, 1991 but not later than July 1, 1992. Beginning on the retirement allowance effective date, he or she shall receive a retirement allowance equal to 2% of the member's annual compensation for the member's most highly compensated 24 consecutive months of service as a conservation officer times the number of years, including any fraction of a year, of service credited to the member under this act. However, a retirement allowance payable under this subsection shall not exceed 60% of the member's annual compensation for the member's most highly compensated 24 consecutive months of service as a conservation officer.

(6) Before the effective date of the retirement allowance, a member who is a conservation officer and who retires under this section shall elect to receive his or her retirement allowance under a form of payment as provided in section 31(1).

(7) Pursuant to rules promulgated by the retirement board, a member who retires under this section before becoming 65 years old may elect to have his or her regular retirement allowance equated on an actuarial basis to provide an increased retirement allowance payable to age 65 and a reduced retirement allowance payable after becoming 65 years old. The retirant's increased retirement allowance payable to age 65 shall approximately equal the sum of his or her reduced retirement allowance payable after age 65 and his or her estimated social security primary insurance amount.

(8) If a member who retires under this section dies before receiving payment of his or her retirement allowance in an aggregate amount equal to the accumulated contributions standing to the retirant's account in the employees' savings fund at the time of his or her retirement, the difference between his or her accumulated contributions and the amount of the retirement allowance received by him or her shall be paid to the person or persons that the retirant has nominated by written designation duly executed and filed with the retirement board, or, if there is no such designated person or persons surviving, then to the retirant's legal representative or estate.

(9) The director of the department of natural resources, or his or her designee, shall certify to the retirement board that a member who applies to retire under this section is a conservation officer.

(10) This section does not prohibit a member who is a conservation officer and who does not meet the requirements of this section from qualifying for a retirement allowance under any other provision of this act.

History: Add. 1990, Act 110, Eff. Apr. 1, 1991 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.49 Administration of retirement system as qualified pension plan under internal revenue code; requirements and benefit limitations; qualified military service.

Sec. 49.

(1) This section is enacted pursuant to section 401(a) of the internal revenue code, 26 USC 401, that imposes certain administrative requirements and benefit limitations for qualified governmental plans. This state intends that the retirement system be a qualified pension plan created in trust under section 401 of the internal revenue code, 26 USC 401, and that the trust be an exempt organization under section 501 of the internal revenue code, 26 USC 501. The department shall administer the retirement system to fulfill this intent.

(2) The retirement system shall be administered in compliance with the provisions of section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to governmental plans and beginning January 1, 2010, applicable provisions of the final regulations issued by the internal revenue service on April 5, 2007. Employer-financed benefits provided by the retirement system under this act shall not exceed the applicable limitations set forth in section 415 of the internal revenue code, 26 USC 415, as adjusted by the commissioner of internal revenue under section 415(d) of the internal revenue code, 26 USC 415, to reflect cost-of-living increases, and the retirement system shall adjust the benefits, including benefits payable to retirants and retirement allowance beneficiaries, subject to the limitation each calendar year to conform with the adjusted limitation. For purposes of section 415(b) of the internal revenue code, 26 USC 415, the applicable limitation shall apply to aggregated benefits received from all qualified pension plans for which the office of retirement services coordinates administration of that limitation. If there is a conflict between this section and another section of this act, this section prevails.

(3) The assets of the retirement system shall be held in trust and invested for the sole purpose of meeting the legitimate obligations of the retirement system and shall not be used for any other purpose. The assets shall not be used for or diverted to a purpose other than for the exclusive benefit of the members, vested former members, retirants, and retirement allowance beneficiaries before satisfaction of all retirement system liabilities.

(4) The retirement system shall return post-tax member contributions made by a member and received by the retirement system to a member upon retirement, pursuant to internal revenue service regulations and approved internal revenue service exclusion ratio tables.

(5) The required beginning date for retirement allowances and other distributions shall not be later than April 1 of the calendar year following the calendar year in which the employee attains age 70-1/2 or April 1 of the calendar year following the calendar year in which the employee retires. The required minimum distribution requirements imposed by section 401(a)(9) of the internal revenue code, 26 USC 401, shall apply to this act and be administered in accordance with a reasonable and good faith interpretation of the required minimum distribution requirements for all years to which the required minimum distribution requirements apply to the retirement system.

(6) If the retirement system is terminated, the interest of the members, vested former members, retirants, and retirement allowance beneficiaries in the retirement system is nonforfeitable to the extent funded as described in section 411(d)(3) of the internal revenue code, 26 USC 411, and related internal revenue service regulations applicable to governmental plans.

(7) Notwithstanding any other provision of this act to the contrary that would limit a distributee's election under this act, a distributee may elect, at the time and in the manner prescribed by the retirement board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. This subsection applies to distributions made on or after January 1, 1993. Beginning October 1, 2010, a nonspouse beneficiary may elect to have any portion of an amount payable under this act that is an eligible rollover distribution treated as a direct rollover that will be paid in a direct trustee-to-trustee transfer to an individual retirement account or individual retirement annuity described in section 408(a) or (b) of the internal revenue code, 26 USC 408, that is established for the purpose of receiving a distribution on behalf of the beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity pursuant to section 402(c)(11) of the internal revenue code, 26 USC 402.

(8) For purposes of determining actuarial equivalent retirement allowances under sections 31(1)(a) and (b) and 20(2), the actuarially assumed interest rate shall be 8% with utilization of the 1983 group annuity and mortality table.

(9) Notwithstanding any other provision of this act to the contrary, the compensation of a member of the retirement system shall be taken into account for any year under the retirement system only to the extent that it does not exceed the compensation limit established in section 401(a)(17) of the internal revenue code, 26 USC 401, as adjusted by the commissioner of internal revenue. This subsection applies to any person who first becomes a member of the retirement system on or after October 1, 1996.

(10) Notwithstanding any other provision of this act to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided under the retirement system in accordance with section 414(u) of the internal revenue code, 26 USC 414. This subsection applies to all qualified military service on or after December 12, 1994. Beginning on January 1, 2007, in accordance with section 401(a)(37) of the internal revenue code, 26 USC 401, if a member dies while performing qualified military service for purposes of determining death benefits payable under this act, the member shall be treated as having resumed and then terminated employment because of death.

History: Add. 1995, Act 176, Imd. Eff. Oct. 17, 1995 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004 ;-- Am. 2008, Act 353, Imd. Eff. Dec. 23, 2008 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.50 Election to terminate participation in Tier 1 and to participate in Tier 2; irrevocability; termination of employment; reemployment of deferred or former nonvested member; method of election; signature of spouse; waiver; election subject to eligible domestic relations order act; effect of disqualification notice from United States internal revenue service; exception.

Sec. 50.

(1) Except as otherwise provided in subsection (2), the retirement system shall provide an opportunity for each member who is a member on March 30, 1997, to elect in writing to terminate membership in Tier 1 and elect to become a qualified participant in Tier 2. An election made by a member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from members during the period beginning on January 2, 1998 and ending on April 30, 1998. A member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. A member who makes and files a written election under this subsection elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight May 31, 1998.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m., June 1, 1998.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under this act effective 12 midnight May 31, 1998. This subdivision does not affect a person's right to health benefits provided under this act pursuant to section 68.

(2) This subsection applies to an individual who was a vested member of Tier 1 on March 30, 1997 and who terminates the employment upon which that membership is based on or after March 31, 1997 but on or before May 31, 1998. Before the termination of his or her employment, an individual described in this subsection may elect in writing to terminate membership in Tier 1 and become a qualified participant in Tier 2. An election made by a member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from a member during the period beginning on March 31, 1997 and ending on May 31, 1998. A member described in this subsection who does not make a written election or who does not file the election before the termination of his or her employment continues to be a member or defined member of Tier 1. A member who makes and files a written election under this subsection to terminate membership in Tier 1 elects to do all of the following:

(a) Cease to be a member of Tier 1 and become a qualified participant in Tier 2 effective 12 midnight on the day immediately preceding the date of the termination of employment.

(b) Become a former qualified participant in Tier 2 effective 12:01 a.m. on the day immediately following the date described in subdivision (a).

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on the date described in subdivision (a). This subdivision does not affect an individual's right to health benefits provided under this act pursuant to section 68.

(3) If an individual who was a deferred member on March 30, 1997 or an individual who was a former nonvested member on March 30, 1997 is reemployed before January 1, 2012 and by virtue of that employment is again eligible for membership in Tier 1, the individual shall elect in writing to remain a member of Tier 1 or to terminate membership in Tier 1 and become a qualified participant in Tier 2. An election made by a deferred member or a former nonvested member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from a deferred member or a former nonvested member during the period beginning on the date of the individual's reemployment and ending upon the expiration of 60 days after the date of that reemployment but no later than February 29, 2012. A deferred member or former nonvested member who makes and files a written election to remain a member of Tier 1 retains all rights and is subject to all conditions as a member of Tier 1 under this act. A deferred member or former nonvested member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. A deferred member or former nonvested member who makes and files a written election to terminate membership in Tier 1 elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m. on the first day of the payroll period immediately following the date of the election.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election. This subdivision does not affect an individual's right to health benefits provided under this act pursuant to section 68.

(4) After consultation with the retirement system's actuary and the retirement board, the department of technology, management, and budget shall determine the method by which a member, deferred member, or former nonvested member shall make a written election under this section. If the member, deferred member, or former nonvested member is married at the time of the election, the election is not effective unless the election is signed by the individual's spouse. However, the retirement board may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

(5) An election under this section is subject to the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711.

(6) If an individual who was a deferred member of the public school employees retirement system on March 30, 1997 is first employed and entered upon the payroll of his or her employer on or after March 31, 1997 and before January 1, 2012, the retirement system shall provide an opportunity for that individual to elect in writing to become a member of Tier 1 or to become a qualified participant of Tier 2. The retirement system and the individual shall follow the provisions and procedures provided in this section and by the state treasurer as if the individual were a deferred member of this retirement system on March 30, 1997.

(7) If the department of technology, management, and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

(8) This section does not apply to a deferred member or former nonvested member under subsection (3) or a deferred member of the public school employees retirement system under subsection (6) on or after January 1, 2012.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.50a Election to continue receiving credit for future service and compensation; designation; failure to make election; rescission; reemployment of former nonvested member; "attainment date" defined.

Sec. 50a.

(1) The retirement system shall permit each member who is a member on December 31, 2011 to make an election with the retirement system to continue to receive credit for any future service and compensation after March 31, 2012, for purposes of a calculation of a retirement allowance under this act. A member who makes the election under this section shall make the contributions prescribed in section 35a.

(2) As part of the election under subsection (1), the retirement system shall permit the member to make a designation that the contributions prescribed in section 35a shall be paid only until the member's attainment date. A member who makes the election under subsection (1) and who makes the designation under this subsection shall make the contributions prescribed in section 35a only until the member's attainment date. A member who makes the election under subsection (1) and who does not make the designation or rescinds the designation under this subsection shall make the contributions prescribed in section 35a until termination of employment.

(3) The retirement system shall determine a method of accepting member elections and designations under this section. The retirement system shall accept elections and designations under this section from members during an election period that begins on January 3, 2012 and ends at 5 p.m. eastern standard time on March 2, 2012. A member may rescind an election or designation on or before the close of the election period. An election or designation made by a member and not rescinded on or before the close of the election period shall not be rescinded.

(4) A member who does not make the election under this section or who rescinds an election on or before the close of the election period under this section is subject to all of the following:

(a) He or she ceases to receive credit for any future service and compensation for purposes of a calculation of a retirement allowance as prescribed in section 20j, beginning 12 midnight on March 31, 2012.

(b) He or she becomes a qualified participant in Tier 2 beginning 12:01 a.m. on April 1, 2012.

(c) He or she shall receive a retirement allowance calculated under section 20 that is based only on credited service and compensation allowed under section 20j(1) and (2). This subdivision does not affect a person's right to health insurance coverage provided under section 20d or credit for service provided under section 20j(3).

(5) A member who makes the election under this section and the designation under subsection (2) and who does not rescind the election and designation on or before the close of the election period under this section is subject to all of the following:

(a) He or she ceases to receive credit for any future service and compensation for purposes of a calculation of a retirement allowance as prescribed in section 20j, beginning 12 midnight on the member's attainment date.

(b) He or she becomes a qualified participant in Tier 2 beginning 12:01 a.m. on the day after the attainment date if he or she remains employed by this state.

(c) He or she shall receive a retirement allowance calculated under section 20 that is based only on credited service and compensation allowed under section 20j(5) and (6). This subdivision does not affect a person's right to health insurance coverage provided under section 20d or credit for service provided under section 20j(7).

(6) Except as otherwise provided in this subsection or subsection (7), a deferred member or former nonvested member who is reemployed on or after January 1, 2012 shall be treated in the same manner as a member under section 20j who did not make the election under this section and shall become a qualified participant in Tier 2. However, a deferred member or former nonvested member who, while a member, made the election under this section shall have the credited service accrued and compensation received during the time he or she made the contributions under section 35a included in the calculation of a retirement allowance under this act.

(7) A former nonvested member who is reemployed on or after January 1, 2014 is not eligible for membership in Tier 1, shall become a qualified participant in Tier 2, and shall be treated as being first employed by this state as of his or her date of reemployment.

(8) A deferred member of the public school employees retirement system who is first employed and entered upon the payroll of his or her employer on or after January 1, 2012 shall become a qualified participant in Tier 2 and shall not be treated as a member for any purpose.

(9) As used in this section, "attainment date" means that term as defined in section 20j.

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011
Constitutionality: Enacting section 1 of Act 264 of 2011 provides:"Enacting section 1. If the office of retirement services in the department of technology, management, and budget receives notification from the United States internal revenue service that any section or any portion of a section of this amendatory act will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply."



Section 38.51 Transfer of lump sum amount.

Sec. 51.

(1) For a member who elects to terminate membership in Tier 1 under section 50(1), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under section 11 to the qualified participant's account in Tier 2 on or before September 30, 1998. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions, if any, from the employees' savings fund as of 12 midnight May 31, 1998.

(b) For a member who is vested under section 20(4) or (5) as of 12 midnight on May 31, 1998, the excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the employer's accumulation fund. Except as provided in subsection (7), for the purposes of this subsection, the present value of the member's accumulated benefit obligation is based upon the member's estimated credited service and estimated final average compensation as of 12 midnight on May 31, 1998. The actuarial present value shall be computed as of 12 midnight May 31, 1998 and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight May 31, 1998. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight May 31, 1998:

(A) Age 60.

(B) Age 55, if the member's estimated credited service equals or exceeds 30 years.

(C) The age of the member if section 19(5), 46, or 48 applies.

(c) Interest on any amounts determined in subdivisions (a) and (b), from June 1, 1998 to the date of the transfer, based upon 8% annual interest, compounded annually.

(2) For each member who elects to terminate membership in the retirement system under section 50(1), the retirement system shall recompute the amount transferred under subsection (1) not later than November 30, 1998 based upon the member's actual credited service and actual final average compensation as of 12 midnight May 31, 1998. If the recomputed amount differs from the amount transferred under subsection (1) by $10.00 or more, not later than December 15, 1998, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the employer's accumulation fund to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight May 31, 1998 to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the employer's accumulation fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (1), based upon 8% effective annual interest, compounded annually.

(3) For a member who elects to terminate membership in this retirement system under section 50(2), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under section 11 to the former qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's termination of employment. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions, if any, from the employees' savings fund as of 12 midnight on the day immediately preceding the date of the termination of employment.

(b) The excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the employer's accumulation fund. Except as provided in subsection (7), for the purposes of this subsection, the present value of the member's accumulated benefit obligation is based upon the member's estimated credited service and estimated final average compensation as of 12 midnight on the day immediately preceding the date of the termination of employment. The actuarial present value shall be computed as of 12 midnight on that date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent annual actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight on the day immediately preceding the date of the termination of employment. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the day immediately preceding the date of the termination of employment:

(A) Age 60.

(B) Age 55, if the member's estimated credited service equals or exceeds 30 years.

(C) The age of the member if section 19(5), 46, or 48 applies.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the day immediately following the date described in subdivision (a) to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(4) For each member who elects to terminate membership in Tier 1 under section 50(2), the retirement system shall recompute the amount transferred under subsection (3) not later than the expiration of 90 days after the transfer occurs under subsection (3) based upon the member's actual credited service and actual final average compensation as of 12 midnight on the day immediately preceding the date of the termination of employment. If the recomputed amount differs from the amount transferred under subsection (3) by $10.00 or more, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the employer's accumulation fund to the former qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight on the day immediately preceding the date of the termination of employment to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the former qualified participant's account in Tier 2 to the employer's accumulation fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (3), based upon 8% effective annual interest, compounded annually.

(5) For a deferred member who elects to terminate membership in this retirement system under section 50(3), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under section 11 to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's election to terminate membership. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The deferred member's accumulated contributions, if any, from the employees' savings fund as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) The excess, if any, of the actuarial present value of the deferred member's accumulated benefit obligation, over the amount specified in subdivision (a), from the employer's accumulation fund. Except as provided in subsection (7), for the purposes of this subsection, the present value of the deferred member's accumulated benefit obligation is based upon the deferred member's estimated credited service and estimated final average compensation as of 12 midnight on the last day of the payroll period that includes the date of the election. The actuarial present value shall be computed as of 12 midnight on that date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent annual actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight on the last day of the payroll period that includes the date of the election. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the last day of the payroll period that includes the date of the election:

(A) Age 60.

(B) Age 55, if the deferred member's estimated credited service equals or exceeds 30 years.

(C) The age of the deferred member if section 19(5), 46, or 48 applies.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(6) For each deferred member who elects to terminate membership in Tier 1 under section 50(3), the retirement system shall recompute the amount transferred under subsection (5) not later than the expiration of 90 days after the transfer occurs under subsection (5) based upon the deferred member's actual credited service and actual final average compensation as of 12 midnight on the last day of the payroll period that includes the date of the election. If the recomputed amount differs from the amount transferred under subsection (5) by $10.00 or more, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the employer's accumulation fund to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight on the last day of the payroll period that includes the date of the election to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the employer's accumulation fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (6), based upon 8% effective annual interest, compounded annually.

(7) For the purposes of subsections (1) to (6), the calculation of estimated and actual present value of the member's or deferred member's accumulated benefit obligation shall be based upon methods adopted by the department of management and budget and the retirement system's actuary in consultation with the retirement board. The retirement system shall utilize the same actuarial valuation report used to calculate the amount transferred under subsection (1), (3), or (5) when making the recomputation required under subsection (2), (4), or (6). Estimated and actual final average compensation shall be determined as provided in section 1e as of 12 midnight on the date the member or deferred member ceases to be a member of Tier 1 under section 50.

(8) For a former nonvested member who elects to terminate membership in Tier 1 under section 50(3) and who has accumulated contributions standing to his or her credit in the employees' savings fund, the retirement system shall direct the state treasurer to transfer a lump sum amount from the employees' savings fund created under section 11 to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's election to terminate membership. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The former nonvested member's accumulated contributions, if any, from the employees' savings fund as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Interest on any amounts determined in subdivision (a), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(9) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.52 Calculation of accrued cost savings for each fiscal year.

Sec. 52.

After consulting the retirement system's actuary, the department of management and budget shall calculate for each fiscal year any cost savings that have accrued to this state as a result of the implementation of 1996 PA 487 over the costs that would have been incurred by this state to fund this retirement system had 1996 PA 487 not been implemented. For each fiscal year in which a deposit under section 38(6) does not occur, the department may deposit all or part of the cost savings calculated pursuant to this section into the health advance funding subaccount created under section 11(9) by reducing the normal cost and unfunded actuarial accrued liability contribution rates as calculated pursuant to section 38, and increasing the contribution rate for benefits provided under section 20d by the same amount. However, the normal cost and unfunded accrued actuarial liability rates shall not be reduced to an amount less than zero.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 93, Imd. Eff. Mar. 27, 2002



Section 38.53 Meanings of words and phrases; definitions; A to C.

Sec. 53.

(1) For the purposes of this section and sections 54 to 69, the words and phrases defined in this section and sections 54 to 69 have the meanings ascribed to them in those sections.

(2) “Accumulated balance” means the total balance in a qualified participant's, former qualified participant's, or refund beneficiary's individual account in Tier 2.

(3) “Compensation” means the remuneration paid a participant on account of the participant's services rendered to his or her employer equal to the sum of the following:

(a) A participant's W-2 earnings for services performed for the employer excluding part B annual leave hours paid at separation.

(b) Any amount contributed or deferred at the election of the participant which is excluded from gross income under section 125, 132(f)(4), 401(k), 403(b), or 457 of the internal revenue code, 26 USC 125, 132, 401, 403, and 457.

(c) Beginning October 1, 2003, the value of any unpaid furlough hours and the value of any unpaid hours exchanged for part B annual leave hours calculated at the participant's then current hourly rate or rates of pay for a period during which a participant is participating in the banked leave time program.

(d) The value of hours not worked during which a participant is in a voluntary or involuntary pay reduction plan A or on 1-day layoff or designated temporary layoff calculated at the participant's then current hourly rate or rates of pay.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004



Section 38.54 Definitions; E to H.

Sec. 54.

(1) “Employer” means this state or, if a qualified participant is not employed by this state but is a participant in Tier 2 by virtue of his or her employment, the employer that pays his or her compensation.

(2) “Former qualified participant” means an individual who was a qualified participant and who terminates the employment upon which his or her participation is based for any reason.

(3) “Health benefit dependent” means the qualified or former qualified participant's spouse, if any, and an unmarried child who is considered a dependent of the qualified or former qualified participant under section 152 of the internal revenue code, if any.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.55 Definitions; P to Y.

Sec. 55.

(1) "Plan document" means the document that contains the provisions and procedures of Tier 2 in conformity with this act and the internal revenue code.

(2) "Qualified participant" means an individual who is a participant of Tier 2 and who meets 1 of the following requirements:

(a) Is first employed and entered upon the payroll of his or her employer on or after March 31, 1997, and who before March 31, 1997 would have been eligible to be a member of Tier 1.

(b) Elects to terminate membership in Tier 1 and elects to participate in Tier 2 in the manner prescribed in section 50.

(c) Is an adjutant general or an assistant adjutant general under the Michigan military act, 1967 PA 150, MCL 32.501 to 32.851, and who is first employed as an adjutant general or assistant adjutant general on or after January 1, 2011.

(d) Was a member who did not make the election under section 50a.

(e) Was a member who made the election under section 50a(1) and the designation under section 50a(2) and who has attained 30 years of credited service or who has terminated employment and has been reemployed by this state.

(f) Was a member as described in section 50a(6), (7), or (8).

(3) "Refund beneficiary" means an individual nominated by a qualified participant or a former qualified participant under section 66 to receive a distribution of the participant's accumulated balance in the manner prescribed in section 67.

(4) "State treasurer" means the treasurer of this state.

(5) "Tax-deferred account" means an account or accounts of existing deferred compensation plans or plans established by the retirement system, for which the retirement system has the authority to determine the membership, eligibility, terms, conditions, and other administrative and operational features. Tax-deferred account does not include a health reimbursement account for purposes other than complying with the contribution limits described in section 68b(12).

(6) Except as otherwise provided in this subsection, "year of service" means each period during which a qualified participant is employed by the employer and is credited with 2,080 hours of service. The Tier 2 plan administrator and the plan document may provide for a lesser number of annual hours and a maximum number of hours per pay period for any classification of employees, provided that no participant shall receive credit for more than 1 year of service for any 12-month period of employment. Beginning January 1, 2003, full service credit shall also be given to a participant for furlough hours, for required 1-day layoffs, for required and designated temporary layoffs, for a year in which a participant temporarily leaves employment to enter active military duty and then dies during that active military duty, and for participation in the banked leave time program. In the event a terminated participant is reemployed, such individual shall retain credit for all full and partial years of service completed prior to such reemployment, for purposes of determining his or her vesting percentage in any employer contributions made pursuant to section 63(2) and (3) after his or her reemployment.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004 ;-- Am. 2010, Act 256, Imd. Eff. Dec. 14, 2010 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.56 State treasurer; powers and duties.

Sec. 56.

(1) The state treasurer shall administer Tier 2 and shall invest the assets of Tier 2. The state treasurer is the fiduciary and trustee of Tier 2. The state treasurer may appoint an advisory board to assist the state treasurer in carrying out his or her duties as fiduciary and trustee.

(2) The state treasurer shall determine the provisions and procedures of Tier 2 in conformity with this act and the internal revenue code.

(3) The state treasurer has the exclusive authority and responsibility to employ or contract with personnel and for services that the state treasurer determines necessary for the proper administration of and investment of assets of Tier 2, including but not limited to managerial, professional, legal, clerical, technical, and administrative personnel or services.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.57 Hearing.

Sec. 57.

(1) A qualified participant, former qualified participant, health benefit dependent, or refund beneficiary may request a hearing on a claim involving his or her rights under Tier 2. Upon written request, the state treasurer shall provide for a hearing that shall be conducted pursuant to chapter 4 of the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.271 to 24.287 of the Michigan Compiled Laws. An individual may be represented by counsel or other duly authorized agent at a hearing conducted under this section.

(2) Chapters 2, 3, and 5 of Act No. 306 of the Public Acts of 1969, being sections 24.224 to 24.264 and 24.291 to 24.292 of the Michigan Compiled Laws, do not apply to the establishment, implementation, administration, operation, investment, or distribution of Tier 2.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.58 Investment of employer and employee contributions and earnings; direction by participant.

Sec. 58.

Each qualified participant, former qualified participant, and refund beneficiary shall direct the investment of the individual's accumulated employer and employee contributions and earnings to 1 or more investment choices within available categories of investment provided by the state treasurer. The limitations on the percentage of total assets for investments provided in Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws, do not apply to Tier 2.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.59 Payment of administrative expenses.

Sec. 59.

The administrative expenses of Tier 2 shall be paid by the qualified participants, former qualified participants, and refund beneficiaries who have not closed their accounts in a manner determined by the state treasurer.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.60 Other public sector retirement benefits plan; participation.

Sec. 60.

A qualified participant shall not participate in any other public sector retirement benefits plan for simultaneous service rendered to the same public sector employer. Except as otherwise provided in this act or by the state treasurer, this section does not prohibit a qualified participant from participating in a retirement plan established by this state or other public sector employer under the internal revenue code.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.61 Election by elected or appointed official.

Sec. 61.

An elected or appointed official who is first elected or appointed on or after March 31, 1997 may irrevocably elect not to become a qualified participant of Tier 2 or may irrevocably elect to discontinue participation in Tier 2 by filing written notice of the election with the state treasurer. Upon receipt of the election, his or her employer shall not contribute any percentage of compensation under section 63 for the official who makes either election.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.62 Transfer of amount; crediting and charging participant account.

Sec. 62.

(1) The state treasurer shall promptly credit the Tier 2 account of a qualified participant or former qualified participant who makes an election under section 50 to terminate membership in Tier 1 with any amount transferred from Tier 1 pursuant to section 51.

(2) Not later than 30 days after receipt of a recomputed amount under section 51(2), (4), or (6), the state treasurer shall charge the participant's Tier 2 account for any amount of excess transfers under section 51(1), (3), or (5) and transfer that amount to the appropriate fund in Tier 1. The state treasurer may determine which investment choice or choices within a participant's Tier 2 account will be used for this purpose.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.63 Contributions by employer and participant.

Sec. 63.

(1) This section is subject to the vesting requirements of section 64.

(2) A qualified participant's employer shall contribute to the qualified participant's account in Tier 2 an amount equal to 4% of the qualified participant's compensation.

(3) A qualified participant may periodically elect to contribute up to 3% of his or her compensation to his or her Tier 2 account. The qualified participant's employer shall make an additional contribution to the qualified participant's Tier 2 account in an amount equal to the contribution made by the qualified participant under this subsection.

(4) A qualified participant may make contributions in addition to contributions made under subsection (3) to his or her Tier 2 account as permitted by the state treasurer and the internal revenue code. The qualified participant's employer shall not match contributions made by the qualified participant under this subsection.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.63a Tier 2 and tax-deferred accounts; terms and conditions.

Sec. 63a.

Tier 2 and tax-deferred accounts are subject to the following terms and conditions:

(a) On or before April 1, 2012, the retirement system shall design an automatic enrollment feature that provides that unless a qualified participant who makes contributions under section 63(3) or who is described in section 68b(2) elects to contribute a lesser amount, the qualified participant shall contribute the amount required to qualify for all eligible matching contributions under this act. The retirement system shall implement this automatic enrollment feature on or after April 1, 2012, as determined by the retirement system.

(b) In addition to elective employee contributions to Tier 2 or a tax-deferred account, the state may use elective employee contributions to the state 457 deferred compensation plan as a basis for making employer matching contributions to Tier 2 or a tax-deferred account.

(c) Employer matching contributions do not have to be made to the same plan or account to which the elective employee contributions were contributed as the basis for the matching contributions.

(d) Elective employee contributions shall not be used as the basis for more than an equivalent amount of employer matching contributions.

(e) The retirement system shall design and implement a method to determine the proper allocation of employer matching contributions based on elective employee contributions as provided in this section.

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.64 Tier 2; vesting requirements.

Sec. 64.

(1) A qualified participant is immediately 100% vested in his or her contributions made to Tier 2 and employer contributions under the banked leave time program. Except as otherwise provided in this section, a qualified participant shall vest in the employer contributions made on his or her behalf to Tier 2 according to the following schedule:

(a) Upon completion of 2 years of service, 50%.

(b) Upon completion of 3 years of service, 75%.

(c) Upon completion of 4 years of service, 100%.

(2) A qualified participant is eligible for the health insurance coverage provided in section 68 if the qualified participant meets 1 of the following requirements:

(a) The qualified participant has completed 10 years of service as a qualified participant, was not a member, deferred member, or former nonvested member of Tier 1, was first employed and entered upon the payroll of his or her employer before January 1, 2012, and did not make an election to opt out of health insurance coverage under section 68b.

(b) The qualified participant was a member, deferred member, or former nonvested member of Tier 1 who made an election to participate in Tier 2 pursuant to section 50, and who has met the service requirements he or she would have been required to meet in order to vest in health benefits under section 20d.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 33, Imd. Eff. Mar. 22, 2004 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.65 Crediting years of service accrued.

Sec. 65.

A qualified participant who was a member, deferred member, or former nonvested member of Tier 1 shall be credited with the years of service accrued under Tier 1 on the effective date of participation in Tier 2 for the purpose of meeting the vesting requirements for benefits under section 64.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.66 Refund beneficiary.

Sec. 66.

A qualified participant or former qualified participant may nominate 1 or more individuals as a refund beneficiary by filing written notice of nomination with the state treasurer. If the qualified participant or former qualified participant is married at the time of the nomination and the participant's spouse is not the refund beneficiary for 100% of the account, the nomination is not effective unless the nomination is signed by the participant's spouse. However, the state treasurer may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.67 Distributions of accumulated balance.

Sec. 67.

(1) A qualified participant is eligible to receive distribution of his or her accumulated balance in Tier 2 upon becoming a former qualified participant.

(2) Upon the death of a qualified participant or former qualified participant, the accumulated balance of that deceased participant is considered to belong to the refund beneficiary, if any, of that deceased participant. If a valid nomination of refund beneficiary is not on file with the state treasurer, the state treasurer, in a lump sum distribution, shall distribute the accumulated balance to the legal representative, if any, of the deceased participant or, if there is no legal representative, to the deceased participant's estate.

(3) A former qualified participant or refund beneficiary may elect 1 or a combination of several of the following methods of distribution of the accumulated balance:

(a) A lump sum distribution to the recipient.

(b) A lump sum direct rollover to another qualified plan, to the extent allowed by federal law.

(c) Periodic distributions, as authorized by the state treasurer.

(d) No current distribution, in which case the accumulated balance shall remain in Tier 2 until the former qualified participant or refund beneficiary elects a method or methods of distribution under subdivisions (a) to (c), to the extent allowed by federal law.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997



Section 38.67a Duty disability retirement allowance; supplemental benefit; health insurance coverage; exception.

Sec. 67a.

(1) Except as otherwise provided in this section or section 33, a qualified participant who becomes totally incapacitated for duty because of a personal injury or disease shall be retired if all of the following apply:

(a) Within 1 year after the qualified participant becomes totally incapacitated or at a later date if the later date is approved by the retirement board, the qualified participant, the qualified participant's personal representative or guardian, his or her department head, or the state personnel director files an application on behalf of the member with the retirement board.

(b) The retirement board finds that the qualified participant's personal injury or disease is the natural and proximate result of the qualified participant's performance of duty.

(c) A medical advisor conducts a medical examination of the qualified participant and certifies in writing that the qualified participant is mentally or physically totally incapacitated for further performance of duty, that the total incapacitation is probably permanent, and that the qualified participant should be retired.

(d) The retirement board concurs in the recommendation of the medical advisor.

(2) If the retirement board grants the application of the qualified participant under subsection (1), the qualified participant shall be granted a supplemental benefit equivalent to the amount provided in section 23 as if the former qualified participant had retired under section 21, which supplemental benefit shall be offset by the value of the distribution of his or her accumulated balance as determined by the retirement system upon becoming a former qualified participant pursuant to section 67.

(3) If a qualified participant dies as a result of a personal injury or disease arising out of and in the course of his or her employment with this state, or if a former qualified participant who retired under subsection (1) who dies before becoming age 60 and within 3 years after the former qualified participant's disability retirement from the same causes from which he or she separated, and such death or illness or injuries resulting in death are found by the retirement board to have been the sole and exclusive result of employment with this state, a supplemental benefit shall be granted equivalent to the amount provided for in section 27 had the former qualified participant been considered retired under section 27, which supplemental benefit shall be offset by the value of the distribution of his or her accumulated balance upon becoming a former qualified participant pursuant to section 67.

(4) A qualified participant, former qualified participant, or beneficiary of a deceased participant, which participant is eligible for a duty disability retirement allowance pursuant to subsection (1), (2), or (3), is eligible for health insurance coverage under section 20d in all respects and under the same terms as would be a retirant and his or her beneficiaries under Tier 1.

(5) Except as otherwise provided in this section or section 33, a qualified participant who becomes totally incapacitated for duty because of a personal injury or disease that is not the natural and proximate result of the qualified participant's performance of duty may be retired if all of the following apply:

(a) Within 1 year after the qualified participant becomes totally incapacitated or at a later date if the later date is approved by the retirement board, the qualified participant, the qualified participant's personal representative or guardian, the qualified participant's department head, or the state personnel director files an application on behalf of the qualified participant with the retirement board.

(b) A medical advisor conducts a medical examination of the qualified participant and certifies in writing that the qualified participant is mentally or physically totally incapacitated for further performance of duty, that the incapacitation is likely to be permanent, and that the qualified participant should be retired.

(c) The qualified participant has been a state employee for at least 10 years.

(6) If the retirement board grants the application of the qualified participant under subsection (5), the qualified participant shall be granted a supplemental benefit equivalent to the amount provided for in section 25 as if the qualified participant had retired under section 24. The supplemental benefit shall be offset by the value of the distribution of his or her accumulated balance as determined by the retirement system upon becoming a former qualified participant pursuant to section 67.

(7) Except as otherwise provided in this section, if a qualified participant who has been a state employee for the number of years necessary to vest under Tier 1 dies as a result of causes occurring not in the performance of duty to this state, a supplemental benefit shall be granted equivalent to the amount provided for in section 25 had the former qualified participant been considered retired under section 24, which supplemental benefit shall be offset by the value of the distribution of his or her accumulated balance as determined by the retirement system upon becoming a former qualified participant pursuant to section 67.

(8) A qualified participant, former qualified participant, or beneficiary of a deceased participant, which participant is eligible for a disability retirement allowance pursuant to subsection (5), (6), or (7) is eligible for health insurance coverage under section 20d in all respects and under the same terms as would be a retirant and his or her beneficiaries under Tier 1.

(9) This section does not apply to a qualified participant or former qualified participant who was a member who meets the requirements of section 55(2)(d), (e), or (f).

(10) Subsections (4) and (8) do not apply to a qualified participant or former qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 109, Imd. Eff. May 20, 2004 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.68 Health insurance coverage.

Sec. 68.

(1) A former qualified participant may elect health insurance benefits in the manner prescribed in this section if he or she meets both of the following requirements:

(a) The former qualified participant is eligible for health benefits under section 64(2).

(b) The former qualified participant meets or exceeds the benefit commencement age employed in the actuarial present value calculation under section 51 and the service requirements that would have applied to that former qualified participant under Tier 1 for receiving health insurance coverage under section 20d, if that former qualified participant was a member of Tier 1.

(2) A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage in a health benefit plan or plans as authorized by section 20d. A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may also elect health insurance coverage for his or her health benefit dependents, if any. A surviving health benefit dependent of a deceased former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage in the manner prescribed in this section.

(3) An individual who elects health insurance coverage under this section shall become a member of a health insurance coverage group authorized pursuant to section 20d.

(4) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is eligible for those benefits under section 64(2)(a), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. For a former qualified participant who commenced state employment before April 1, 2010 and for his or her health benefit dependents, the portion of the health insurance coverage premium paid by this state under this subsection shall be equal to the product of 3% and the former qualified participant's years of service, up to 30 years, but shall not exceed the lesser of 90% of the payments for health insurance coverage or the portion of the health insurance coverage premiums payable by this state for a retirant, his or her beneficiary, and his or her dependents under section 20d. If the individual elects the health insurance coverage provided under section 20d, the state shall transfer its portion of the amount calculated under this subsection to the health insurance reserve fund created by section 11. For a former qualified participant who commenced state employment on or after April 1, 2010 and for his or her health benefit dependents, the portion of the health insurance coverage premium paid by this state under this subsection shall be equal to the product of 3% and the former qualified participant's years of service, up to 30 years, but shall not exceed the lesser of the portion of the health insurance coverage premiums payable by this state for a retirant, his or her beneficiary, and his or her dependents under section 20d or the portion of the health insurance coverage premiums payable by this state for a member who occupies a position in the classified state civil service or has classified civil service status commencing state employment on or after April 1, 2010.

(5) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is eligible for those benefits under section 64(2)(b), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. The portion of the health insurance coverage premium paid by this state under this subsection shall be equal to the premium amounts paid on behalf of retirants of Tier 1 for health insurance coverage under section 20d. If the individual elects the health insurance coverage provided under section 20d, the state shall transfer its portion of the amount calculated under this subsection to the health insurance reserve fund created by section 11.

(6) Beginning January 1, 2011, any former qualified participant or health benefit dependent who is eligible to elect health insurance coverage under this section and who previously elected coverage under a different plan than the plan authorized under section 20d may either elect coverage under this section or may at his or her own cost participate in coverage under a different plan than the plan authorized under section 20d.

(7) If the department of technology, management, and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

(8) As used in this section, "health insurance coverage" means the hospitalization and medical insurance, dental coverage, vision coverage, and any other health care insurance provided in section 20d.

(9) Subsections (1) to (8) do not apply to a qualified participant or former qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012 or who made the election to opt out of health insurance coverage under section 68b.

(10) A former qualified participant may enroll in the same retiree health care plan offered by this state and available to former qualified participants who commenced state employment on or after April 1, 2010, if he or she meets all of the following requirements:

(a) The former qualified participant made the election to opt out of health insurance coverage under section 68b or was first employed and entered on the payroll of his or her employer on or after January 1, 2012.

(b) The former qualified participant meets or exceeds the benefit commencement age as set forth in section 51(3)(b)(iii).

(c) The former qualified participant enrolls immediately on termination.

(d) The former qualified participant has not previously disenrolled from the plan.

(e) The former qualified participant pays the total cost of the plan.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2010, Act 185, Imd. Eff. Sept. 30, 2010 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.68a Appropriation amount; purpose; work project; estimated completion date.

Sec. 68a.

In addition to the amount appropriated in part 1 of 2001 PA 83 for retirement services, there is appropriated for the fiscal year ending September 30, 2002, $2,100,000.00 in pension trust funds to the department of management and budget, retirement services, for administration of the changes created by House Bill No. 5732 of the 91st Legislature. The unexpended portion of this appropriation is considered a work project appropriation. The project will be accomplished by the use of department personnel and contracting with private consultants with an estimated completion date of September 30, 2003.

History: Add. 2002, Act 99, Imd. Eff. Mar. 27, 2002



Section 38.68b Participant employed on or after January 1, 2012 or making election under subsection (5) or (6); health insurance coverage; contribution to tax-deferred account; opt-out; calculation of amount under subsection (7) and adjustment under subsection (8); implementation of subsections (5) to (11); method; report.

Sec. 68b.

(1) A qualified participant or former qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012 or who made an election under subsection (5) or (6) shall not receive any health insurance coverage premium from this state under section 68. In lieu of any health insurance coverage premium that might have been paid by this state under section 68, a qualified participant's employer shall make a matching contribution up to 2% of the qualified participant's compensation to an appropriate tax-deferred account for each qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012 or who made an election under subsection (5) or (6). A matching contribution under this subsection shall not be used as the basis for a loan from an employee's Tier 2 or tax-deferred account.

(2) A qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012 or who made an election under subsection (5) or (6) may make a contribution up to 2% of the qualified participant's compensation to an appropriate tax-deferred account.

(3) Except as otherwise provided in this subsection, a qualified participant is vested in contributions made to his or her tax-deferred account under subsections (1) and (2) according to the vesting provisions under section 64(1). A qualified participant who is eligible for health insurance coverage under section 67a(4) or (8) is not vested in any employer contributions under subsection (1) and forfeits the contributions and earnings on the contributions.

(4) The contributions described in this section shall begin with the first payday after the qualified participant is employed or on or after April 1, 2012 for a qualified participant who makes an election under subsection (5) or (6) and end upon his or her termination of employment.

(5) Except as otherwise provided in this subsection, beginning January 3, 2012 and ending at 5 p.m. eastern standard time on March 2, 2012, the retirement system shall permit each qualified participant who is a qualified participant on December 31, 2011 to make an election to opt out of the health insurance coverage premium that would have been paid by this state under section 68 and opt in to the tax-deferred account provisions of this section effective April 1, 2012. A qualified participant who is a qualified participant on December 31, 2011 and who does not make the election under this subsection continues to be eligible for the health insurance coverage premium paid by this state under section 68 and is not eligible for the tax-deferred account provisions of this section. A qualified participant who is a qualified participant on December 31, 2011 and who makes the election under this subsection shall cease accruing years of service credit for purposes of calculating a portion of the health insurance coverage premium that would have been paid by this state under section 68 as if that section continued to apply and for the portion of the amount to be calculated under subsection (7) for crediting to a tax-deferred account. This subsection does not apply to any of the following:

(a) A former member who made an election to become a qualified participant under section 50.

(b) A member who did not make the election under section 50a.

(c) A member who made the election under section 50a(1) and the designation under section 50a(2), who has attained 30 years of credited service, and who remains employed by this state.

(d) A former qualified participant who was a former qualified participant on December 31, 2011.

(6) Except as otherwise provided in this subsection, a former qualified participant who has 10 or more years of service on or before December 31, 2011 and who is reemployed by this state on or after January 1, 2012 and before January 1, 2014 may make an election under this subsection and receive an amount, if any, as determined under this section. Beginning on the date of the former qualified participant's reemployment and ending 60 days after the former qualified participant's first pay date, the retirement system shall permit the former qualified participant to make an election to opt out of the health insurance coverage premium that would have been paid by this state under section 68 and opt in to the tax-deferred account provisions of this section effective on or after the former qualified participant's date of reemployment. If the former qualified participant does not make the election under this subsection, he or she continues to be eligible for the health insurance coverage premium paid by this state under section 68 and is not eligible for the tax-deferred account provisions of this section. A former qualified participant who makes the election under this subsection ceases to accrue years of service credit for purposes of calculating a portion of the health insurance coverage premium that would have been paid by this state under section 68 as if that section continued to apply and for purposes of calculating the portion of the amount to be credited to a tax-deferred account under subsection (7). This subsection does not apply to any of the following:

(a) A former member who made an election to become a qualified participant under section 50.

(b) A member who did not make the election under section 50a.

(c) A member who made the election under section 50a(1) and the designation under section 50a(2), who has attained 30 years of credited service, and who remains employed by this state.

(7) Except as otherwise provided in this section, in lieu of any health insurance coverage premium that might have been paid by this state under section 68, the retirement system shall calculate an amount to be credited at termination to an appropriate tax-deferred account for each qualified participant who makes an election under subsection (5) or (6). The amount described in this subsection shall be an amount calculated to approximate the actuarial present value as of 12 midnight March 31, 2012 of the projected retirant health benefits based on the current benefit structure under section 68 and the qualified participant's years of service as of March 31, 2012. The amount calculated under this subsection shall be equal to the product of all of the following as determined by the retirement system in consultation with the actuary for the system:

(a) An average monthly premium of $1,000.00, payable for the life of the qualified participant, which approximates the overall average value of all types of premium coverages for single and multiple lives during both pre-medicare and post-medicare periods.

(b) A frozen benefit accrual percent that is the product of 3% and the qualified participant's years of service as of March 31, 2012, up to 30 years.

(c) A deferred life annuity factor equal to the actuarial present value as of March 31, 2012 of $1.00 per month payable for the life of the qualified participant, based on the following actuarial assumptions:

(i) An interest discount rate of 4% annually for all future years, which approximates the use of an assumed rate of investment return or interest discount rate of 8%, combined with an assumption that the average premium is projected to increase 4% annually for all future years.

(ii) Mortality rates based on a 50% male - 50% female blend of the 1994 group annuity mortality table set forward 1 year for both males and females.

(iii) Commencement of the $1.00 per month deferred life annuity based on an assumption that the qualified participant will terminate employment upon reaching age 60 and that the qualified participant would have received health insurance coverage immediately upon termination of employment.

(8) The amount calculated under subsection (7) shall be adjusted annually from March 31, 2012 to the date of the qualified participant's actual termination of employment. Except as otherwise provided in this subsection, the retirement system shall establish the amount of the annual adjustment to be equal to the change in the medical care component of the United States consumer price index for the most recent 12-month period for which data are available from the bureau of labor statistics of the United States department of labor. The adjustment under this subsection shall not be less than 0% and shall not be more than 4%.

(9) The amount calculated under subsection (7) and adjusted under subsection (8) shall be credited at the qualified participant's first termination of employment following December 31, 2011, to the qualified participant's tax–deferred account according to the following schedule:

(a) One hundred percent of the calculated amount to a qualified participant who is at least 60 years of age with at least 10 years of service or is at least 55 years of age with at least 30 years of service.

(b) Fifty percent of the calculated amount to a qualified participant who has at least 10 years of service and who does not meet the age and service qualifications of subdivision (a).

(10) An individual who is a former qualified participant on December 31, 2011, who has 10 or more years of service on or before December 31, 2011, and who is reemployed by this state on or after January 1, 2014 shall be treated in the same manner as a qualified participant under this section who made the election under subsection (5) and shall receive an amount, if any, as determined under this section. This subsection does not apply to any of the following:

(a) A former member who made the election to become a qualified participant under section 50.

(b) A member who did not make the election under section 50a.

(c) A member who made the election under section 50a(1) and the designation under section 50a(2), who has attained 30 years of credited service, and who remains employed by this state.

(11) In lieu of any other health insurance coverage that might have been paid by this state, a credit to a health reimbursement account within the trust created under the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747, shall be made by this state in the amounts and to the qualified participants or former qualified participants as follows:

(a) Two thousand dollars to a qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012, who is 60 years of age or older, and who has at least 10 years of service at his or her first termination of employment.

(b) One thousand dollars to a qualified participant who was first employed and entered upon the payroll of his or her employer on or after January 1, 2012, who is less than 60 years of age, and who has at least 10 years of service at his or her first termination of employment.

(c) Two thousand dollars to a former qualified participant who has less than 10 years of service as of December 31, 2011, who is reemployed by this state on or after January 1, 2012, who is 60 years of age or older, and who has at least 10 years of service at his or her first termination of employment following December 31, 2011. This subdivision does not apply to an individual described in subsection (10)(a), (b), or (c).

(d) One thousand dollars to a former qualified participant who has less than 10 years of service as of December 31, 2011, who is reemployed by this state on or after January 1, 2012, who is less than 60 years of age, and who has at least 10 years of service at his or her first termination of employment following December 31, 2011. This subdivision does not apply to an individual described in subsection (10)(a), (b), or (c).

(e) Two thousand dollars shall be the minimum amount credited to a qualified participant who made an election under subsection (5) and who does not otherwise qualify for an amount or qualifies for a lesser amount under this subsection at his or her first termination of employment after December 31, 2011.

(12) The retirement system shall determine a method to implement subsections (5) to (11), including a method for crediting the amounts in subsection (9) to comply with any contribution limits imposed by the internal revenue code, including, but not limited to, crediting of payments before termination of employment.

(13) Subsections (5) to (11) do not apply to a qualified participant who is eligible for health insurance coverage under section 67a(4) or (8).

(14) On or before January 1, 2017, the retirement system shall provide a report to the chair of the house and senate appropriations committees that provides the projected impact of subsection (11) as it applies to qualified participants entered upon the payroll of this state on or after January 1, 2017 with regard to the annual required contribution as used by the governmental accounting standards board and for purposes of the annual financial statements prepared under section 12(1).

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.68c Employment of retiree receiving retirement allowance; cessation of retirement payment; applicability; "employed by this state" defined; coordination of benefits provision; exceptions to subsection (1).

Sec. 68c.

(1) Except as otherwise provided in this section, a retirant who is receiving a retirement allowance under this act and is employed by this state beginning after October 1, 2007 agrees to forfeit his or her right to receive that retirement allowance during this period of state employment. The retirement system shall cease payment of the retirement allowance to a retirant described in this subsection during this period of state employment and shall reinstate payment of the retirement allowance without recalculation when the period of state employment ceases. This subsection does not apply to a retirant who is directly or indirectly employed by this state on October 1, 2007 while he or she remains in the position held by the retirant on October 1, 2007. As used in this subsection, "employed by this state" means employed directly by this state as an employee, indirectly by this state through a contractual arrangement with other parties, or by engagement of the retirant by this state as an independent contractor. This subsection does not apply to a retirant who is engaged as an independent contractor on October 1, 2010 while the retirant remains engaged in the same contract that was held by the retirant on October 1, 2010 without amendment or extension.

(2) A hospital, medical-surgical, and sick care benefits plan, dental plan, vision plan, and hearing plan that covers retirants, retirant allowance beneficiaries, former qualified participants, and health benefit dependents under this act must contain a coordination of benefits provision that provides all of the following:

(a) If the person covered under any of the plans is also eligible for Medicare, then the benefits under Medicare must be determined before the health insurance benefits under this act.

(b) If a person covered under any of the plans provided by this act is also covered under another plan that contains a coordination of benefits provision, the benefits must be coordinated as provided in the coordination of benefits act, 1984 PA 64, MCL 550.251 to 550.255.

(c) If the person covered under any of the plans provided by this act is also covered under another plan that does not contain a coordination of benefits provision, the benefits under the other plan must be determined before the benefits provided under this act.

(3) Subsection (1) does not apply to a retirant if all of the following apply:

(a) The retirant is hired to provide health care services to individuals under the jurisdiction of the department of corrections.

(b) The retirant is hired in a position that is limited in term, no benefits are paid, and pay is on a per diem basis.

(c) The department of corrections provides written notice to the state budget office and the department of technology, management, and budget that attempts have been made to fill the position through postings and recruitment and that the position vacancy still exists.

(d) The department of corrections reports the employment of a retirant under this subsection within 30 days of employment of the retirant to the state budget office and the department of technology, management, and budget. The report must include the name of the retirant, the capacity in which the retirant is employed, and the total compensation paid to the retirant.

(e) The retirant retired after a bona fide termination.

(4) Subsection (1) does not apply to the appointment of a retirant who retired after a bona fide termination and who was an assistant attorney general as a special assistant attorney general if the attorney general determines that, as a result of his or her previous employment with this state, the retirant possesses specialized expertise and experience necessary for the appointment and that the appointment is the most cost-effective option for this state.

(5) Until September 30, 2015, subsection (1) does not apply to a retirant if all of the following apply:

(a) The retirant is hired to provide for the custody of individuals under the jurisdiction of the department of corrections.

(b) The retirant is hired in a position that is limited in term, no benefits are paid, and the pay is not more than 80% of the maximum hourly wage granted to classified civil service employees employed by the department of corrections to perform the same duties as the retirant for the fiscal year during which the retirant is employed.

(c) The retirant works no more than 1,040 hours in a 12-month period of state employment.

(d) The retirant retired after a bona fide termination of employment.

(6) Subsection (1) does not apply to a retirant if all of the following apply:

(a) The department of attorney general contracts with the retirant as a witness, expert, or consultant for litigation involving this state. The contract must provide that the retirant's service as a witness, expert, or consultant ends at the conclusion of the litigation.

(b) The attorney general determines that, as result of the retirant's previous employment with this state, the retirant possesses specialized expertise and experience necessary for the litigation and the contract is the most cost-effective option for the state.

(c) The retirant retired after a bona fide termination of employment.

History: Add. 2007, Act 95, Imd. Eff. Oct. 1, 2007 ;-- Am. 2010, Act 54, Imd. Eff. Apr. 22, 2010 ;-- Am. 2010, Act 185, Imd. Eff. Sept. 30, 2010 ;-- Am. 2011, Act 264, Imd. Eff. Dec. 15, 2011 ;-- Am. 2012, Act 432, Imd. Eff. Dec. 21, 2012 ;-- Am. 2013, Act 112, Imd. Eff. Sept. 24, 2013 ;-- Am. 2015, Act 20, Imd. Eff. May 5, 2015



Section 38.68d Administration of changes; appropriation.

Sec. 68d.

(1) There is appropriated for the fiscal year ending September 30, 2010, $1,600,000.00 to the office of retirement services in the department of technology, management, and budget for administration of the changes under the amendatory act that added this section.

(2) The appropriation authorized in subsection (1) is a work project appropriation, and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to administer changes under the amendatory act that added this section.

(b) The work project will be accomplished through a plan utilizing interagency agreements, employees, and contracts.

(c) The total estimated completion cost of the work project is $1,600,000.00.

(d) The estimated completion date for the work project is September 30, 2011.

History: Add. 2010, Act 185, Imd. Eff. Sept. 30, 2010



Section 38.68e Appropriation.

Sec. 68e.

(1) There is appropriated for the fiscal year ending September 30, 2012 $1,900,000.00 to the office of retirement services in the department of technology, management, and budget for administration of the changes under the amendatory act that added this section.

(2) The appropriation authorized under subsection (1) is a work project appropriation, and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to administer changes under the amendatory act that added this section.

(b) The work project will be accomplished through a plan utilizing interagency agreements, employees, and contracts.

(c) The total estimated completion cost of the work project is $1,900,000.00.

(d) The estimated completion date for the work project is September 30, 2013.

History: Add. 2011, Act 264, Imd. Eff. Dec. 15, 2011



Section 38.69 Exemptions from taxation; subject to public employee retirement benefit protection law; right of setoff to recover overpayments; satisfaction of claims arising from embezzlement or fraud; correction of errors in records and actions.

Sec. 69.

(1) Distributions from employer contributions made pursuant to section 63(2) and (3) and earnings on those employer contributions, and distributions from employee contributions made pursuant to section 63(3) and earnings on those employee contributions, are exempt from any state, county, municipal, or other local tax. Distributions from employer contributions made pursuant to section 63(2) and (3) and earnings on those employer contributions and distributions from employee contributions made pursuant to section 63(3) and earnings on those employee contributions are subject to the public employee retirement benefit protection act.

(2) The state treasurer has the right of setoff to recover overpayments made under this act and to satisfy any claims arising from embezzlement or fraud committed by a qualified participant, former qualified participant, refund beneficiary, or other person who has a claim to a distribution or any other benefit from Tier 2.

(3) The state treasurer shall correct errors in the records and actions in Tier 2 under this act, and shall seek to recover overpayments and shall make up underpayments.

History: Add. 1996, Act 487, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 99, Imd. Eff. Mar. 27, 2002






Act 4 of 1937 (Ex. Sess.) TEACHERS' TENURE (38.71 - 38.191)

4-1937-EX-SESS-I ARTICLE I DEFINITIONS. (38.71...38.75)

Section 38.71 “Teacher” defined.

Sec. 1.

(1) The term “teacher” as used in this act means a certificated individual employed for a full school year by any board of education or controlling board.

(2) An individual who is not certificated but is employed for a full school year pursuant to section 1233b of the revised school code, Act No. 451 of the Public Acts of 1976, being section 380.1233b of the Michigan Compiled Laws, or is employed pursuant to an annual vocational authorization or a temporary approval, as defined in state board rule, is considered to be a teacher for the purpose of serving the probationary period under article II, but such an individual is not considered a teacher for the purpose of continuing tenure under article III until he or she becomes certificated.

(3) An individual employed as a teacher in a public school academy established under Act No. 451 of the Public Acts of 1976, being sections 380.1 to 380.1852 of the Michigan Compiled Laws, is not considered a teacher during that employment for the purpose of continuing tenure under article III. However, an individual described in section 1(4) of article III is a teacher for the purpose of retaining continuing tenure as described in that section.

(4) Teacher does not include an individual whose teaching certificate has expired or has been suspended or revoked.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.71 ;-- Am. 1967, Act 216, Imd. Eff. July 10, 1967 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 1993, Act 337, Imd. Eff. Dec. 31, 1993 ;-- Am. 1996, Act 282, Imd. Eff. June 17, 1996
Popular Name: Teachers' Tenure Act



Section 38.72 “Certificated” defined.

Sec. 2.

The term “certificated” means holding a valid teaching certificate, as defined by the state board of education. For the purpose of this section, an individual is considered to be holding a valid teaching certificate if the individual has on file with his or her employing school district either an appropriate teaching certificate issued by the state board of education or, if the individual's application for a teaching certificate has not been confirmed or rejected by the state board, written evidence from the individual's teacher education college that he or she meets the requirements described in section 1535 of the school code of 1976, Act No. 451 of the Public Acts of 1976, being section 380.1535 of the Michigan Compiled Laws.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.72 ;-- Am. 1967, Act 216, Imd. Eff. July 10, 1967 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993
Popular Name: Teachers' Tenure Act
Admin Rule: R 390.661 of the Michigan Administrative Code.



Section 38.73 “Controlling board” defined.

Sec. 3.

As used in this act, “controlling board” means all boards having the care, management, or control over public school districts and public educational institutions other than a public school academy established under the revised school code, Act No. 451 of the Public Acts of 1976, being sections 380.1 to 380.1852 of the Michigan Compiled Laws.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.73 ;-- Am. 1993, Act 337, Imd. Eff. Dec. 31, 1993 ;-- Am. 1996, Act 282, Imd. Eff. June 17, 1996
Popular Name: Teachers' Tenure Act



Section 38.74 “Demote” defined.

Sec. 4.

The word "demote" means to suspend without pay for 15 or more consecutive days or reduce compensation for a particular school year by more than an amount equivalent to 30 days' compensation or to transfer to a position carrying a lower salary. However, demote does not include discontinuance of salary pursuant to section 3 of article IV, the discontinuance or reduction of performance-based compensation paid pursuant to section 1250 of the revised school code, 1976 PA 451, MCL 380.1250, or a reduction in personnel, including, but not limited to, a reduction in workweeks or workdays.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.74 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993 ;-- Am. 2005, Act 124, Eff. Jan. 1, 2006 ;-- Am. 2011, Act 100, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.75 School year; definition.

Sec. 5.

The “school year” shall be defined as the legal school year at the time and place where service was rendered.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.75
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-II ARTICLE II PROBATIONARY PERIOD. (38.81...38.84)

Section 38.81 Teachers' probationary period; continuing tenure.

Sec. 1.

(1) Subject to subsections (2) and (3) and section 3b of this article, a teacher is in a probationary period during his or her first 5 full school years of employment.

(2) Subject to section 3b of this article, a teacher under contract but not on continuing tenure as of the effective date of the 2011 amendatory act that amended this subsection is in a probationary period during his or her first 4 full school years of employment.

(3) A teacher on continuing tenure as of the effective date of the 2011 amendatory act that amended this subsection continues to be on continuing tenure even if the teacher has not served for at least 5 full school years of employment.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.81 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.82 Probationary period.

Sec. 2.

A teacher shall not be required to serve more than 1 probationary period in any 1 school district or institution.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.82 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.82a Probationary teacher rated as effective or highly effective; displacement.

Sec. 2a.

A probationary teacher who is rated as effective or highly effective on his or her most recent annual year-end performance evaluation under section 1249 of the revised school code, 1976 PA 451, MCL 380.1249, is not subject to being displaced by a teacher on continuing tenure solely because the other teacher has continuing tenure.

History: Add. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.83 Controlling board; statements of performance and notices of dismissal; issuance to probationary teachers.

Sec. 3.

(1) Before the end of each school year, the controlling board shall provide the probationary teacher with a definite written statement as to whether or not his or her work has been effective. Subject to subsection (2), a probationary teacher or teacher not on continuing contract shall be employed for the ensuing year unless notified in writing at least 15 days before the end of the school year that his or her services will be discontinued.

(2) A teacher who is in a probationary period may be dismissed from his or her employment by the controlling board at any time.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.83 ;-- Am. 1967, Act 216, Imd. Eff. July 10, 1967 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.83a Teacher in probationary period; individualized development plan; performance evaluation; basis.

Sec. 3a.

The controlling board of a probationary teacher's employing school district shall ensure that the teacher is provided with an individualized development plan developed by appropriate administrative personnel in consultation with the individual teacher and that the teacher is provided with at least an annual year-end performance evaluation each year during the teacher's probationary period. The annual year-end performance evaluation shall be based on classroom observations and shall include at least an assessment of the teacher's progress in meeting the goals of his or her individualized development plan. The controlling board shall determine the format and number of the classroom observations in consultation with teachers and school administrators. A performance evaluation shall be conducted in accordance with section 1249 of the revised school code, 1976 PA 451, MCL 380.1249.

History: Add. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.83b Successful completion of probationary period; conditions.

Sec. 3b.

(1) Except as otherwise provided in subsection (2), a teacher shall not be considered to have successfully completed the probationary period unless the teacher has been rated as effective or highly effective on his or her 3 most recent annual year-end performance evaluations under section 1249 of the revised school code, 1976 PA 451, MCL 380.1249, and has completed at least 5 full school years of employment in a probationary period.

(2) If a teacher has been rated as highly effective on 3 consecutive annual year-end performance evaluations under section 1249 of the revised school code, 1976 PA 451, MCL 380.1249, and has completed at least 4 full school years of employment in a probationary period, the teacher shall be considered to have successfully completed the probationary period.

History: Add. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.84 Probationary period; portions of act inapplicable.

Sec. 4.

Articles 4, 5 and 6 shall not apply to any teacher deemed to be in a period of probation.

History: Add. 1963, Act 242, Eff. Sept. 6, 1963
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-III ARTICLE III CONTINUING TENURE. (38.91...38.93)

Section 38.91 Teacher on continuing tenure; program operated by consortium of districts; teacher employed in public school academy; adult education; contracts of employment in other than classroom; salary; extra duty for extra pay.

Sec. 1.

(1) After the satisfactory completion of the probationary period, a teacher is considered to be on continuing tenure under this act. A teacher on continuing tenure shall be employed continuously by the controlling board under which the probationary period has been completed and shall not be dismissed or demoted except as specified in this act. Continuing tenure is held only in accordance with this act.

(2) If a teacher employed in a program operated by a consortium of school districts was previously on continuing tenure in a school district that participates in the consortium, the teacher shall be considered to be on continuing tenure only in that school district.

(3) If a teacher employed in a program operated by a consortium of school districts was not previously on continuing tenure in a school district that participates in the consortium and satisfactorily completes the probationary period, the teacher shall be considered to be on continuing tenure only in the school district that is the fiscal agent for the consortium. However, if there is a written agreement between the teacher and another participating school district that provides that the teacher will have continuing tenure in that school district, the teacher shall be considered to be on continuing tenure only in that school district and shall not be considered to be on continuing tenure in the school district that is the fiscal agent for the consortium.

(4) If a teacher employed in a public school academy established under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, is on leave of absence from a school district and was on continuing tenure in the school district at the time he or she began the leave of absence, the teacher retains continuing tenure in that school district during the period he or she is employed in the public school academy.

(5) If a teacher satisfactorily completes the probationary period as an adult education teacher, the teacher shall be considered to be on continuing tenure in the school district only for adult education and shall not by virtue of completing the probationary period as an adult education teacher be considered to be on continuing tenure in the school district for elementary and secondary education.

(6) If a teacher satisfactorily completes the probationary period as an elementary or secondary education teacher, the teacher shall be considered to be on continuing tenure in the school district only for elementary and secondary education and shall not by virtue of completing the probationary period as an elementary or secondary education teacher be considered to be on continuing tenure in the school district for adult education.

(7) For a teacher employed in a capacity other than as a classroom teacher, including but not limited to, a superintendent, assistant superintendent, principal, department head or director of curriculum, under a contract of employment made with the teacher after the completion of the probationary period, a controlling board shall not provide in the contract of employment that the teacher will be considered to be granted continuing tenure in that other capacity by virtue of the contract of employment. Such a teacher shall be considered to have been granted continuing tenure only as an active classroom teacher in the school district. Upon the termination of such a contract of employment, if the controlling board does not reemploy the teacher under contract in the capacity covered by the contract, the teacher shall be continuously employed by the controlling board as an active classroom teacher. Failure of a controlling board to reemploy a teacher in any such capacity upon the termination of any such contract of employment described in this subsection shall not be considered to be a demotion under this act. The salary in the position to which the teacher is assigned shall be the same as if the teacher had been continuously employed as an active classroom teacher.

(8) Continuing tenure does not apply to an annual assignment of extra duty for extra pay.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- Am. 1941, Act 119, Imd. Eff. May 23, 1941 ;-- CL 1948, 35.91 ;-- Am. 1963, Act 242, Eff. Sept. 6, 1963 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 1993, Act 337, Imd. Eff. Dec. 31, 1993 ;-- Am. 1996, Act 282, Imd. Eff. June 17, 1996 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.92 Teacher on continuing tenure; employment by another controlling board.

Sec. 2.

If a teacher on continuing tenure is employed by another controlling board, the teacher is not subject to another probationary period of more than 2 years beginning with the date of employment, and may at the option of the controlling board be placed immediately on continuing tenure. A notice provided under section 3 of article 2 shall be given not later than 60 days before the completion of the probationary period. If a teacher on continuing tenure becomes an employee of another controlling board as a result of school district annexation, consolidation or other form of school district reorganization, the teacher shall be placed on continuing tenure within 30 days unless the controlling board, by a 2/3 vote on an individual basis, places the teacher on not more than 2 years' probation. However, if such a teacher is under contract but not on continuing tenure with the employing board as of the effective date of the amendatory act that added this sentence, the teacher is not subject to another probationary period of more than 1 year beginning with the date of employment.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.92 ;-- Am. 1967, Act 216, Imd. Eff. July 10, 1967 ;-- Am. 1993, Act 59, Imd. Eff. June 11, 1993
Popular Name: Teachers' Tenure Act



Section 38.93 Teacher on continuing tenure; annual year-end performance evaluation; individualized development plan.

Sec. 3.

The controlling board of the school district employing a teacher on continuing tenure shall ensure that the teacher is provided with an annual year-end performance evaluation in accordance with section 1249 of the revised school code, 1976 PA 451, MCL 380.1249. If the teacher has received a rating of ineffective or minimally effective on an annual year-end performance evaluation, the school district shall provide the teacher with an individualized development plan developed by appropriate administrative personnel in consultation with the individual teacher. The individualized development plan shall require the teacher to make progress toward individual development goals within a specified time period, not to exceed 180 days. The annual year-end performance evaluation shall be based on multiple classroom observations conducted during the period covered by the evaluation and shall include, in addition to the factors required under section 1249 of the revised school code, 1976 PA 451, MCL 380.1249, at least an assessment of the teacher's progress in meeting the goals of his or her individualized development plan. The controlling board shall determine the format and number of the classroom observations in consultation with teachers and school administrators.

History: Add. 1993, Act 59, Imd. Eff. June 11, 1993 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-IV ARTICLE IV DISCHARGE, DEMOTION OR RETIREMENT. (38.101...38.105)

Section 38.101 Teacher on continuing tenure; discharge, demotion, or retirement; continuation of contracts of teachers over retirement age.

Sec. 1.

(1) Except as otherwise provided in section 1a of this article, discharge or demotion of a teacher on continuing tenure may be made only for a reason that is not arbitrary or capricious and only as provided in this act.

(2) This act does not prevent any controlling board from establishing a reasonable policy for retirement to apply equally to all teachers who are eligible for retirement under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437, or, having established a reasonable retirement age policy, from temporarily continuing on a year-to-year basis on criteria equally applied to all teachers the contract of any teacher whom the controlling board might wish to retain beyond the established retirement age for the benefit of the school system.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- Am. 1941, Act 119, Imd. Eff. May 23, 1941 ;-- CL 1948, 38.101 ;-- Am. 1966, Act 15, Imd. Eff. Apr. 6, 1966 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993 ;-- Am. 2005, Act 136, Eff. Jan. 1, 2006 ;-- Am. 2011, Act 100, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.101a Teacher rights subject to MCL 380.1230d and 380.1535a.

Sec. 1a.

The rights of a teacher on continuing tenure under this article are subject to sections 1230d(4) and 1535a(4) and (5) of the revised school code, 1976 PA 451, MCL 380.1230d and 380.1535a. For the purposes of this article, a conviction of a violation of section 1230d of the revised school code, 1976 PA 451, MCL 380.1230d, or a violation of 1 of the crimes listed in section 1535a(1) of the revised school code, 1976 PA 451, MCL 380.1535a, is considered to be reasonably and adversely related to the ability of the person to serve in an elementary or secondary school and is sufficient grounds to support the discharge or demotion of a teacher on continuing tenure.

History: Add. 2005, Act 124, Eff. Jan. 1, 2006
Popular Name: Teachers' Tenure Act



Section 38.102 Charges against teacher; filing with controlling board; decision to proceed upon charges; written statement of charges and teacher's rights.

Sec. 2.

All charges against a teacher shall be made in writing, signed by the person making the charges, and filed with the secretary, clerk, or other designated officer of the controlling board, and a copy of the charges shall be provided to the teacher. The charges shall specify a proposed outcome of either discharge or a specific demotion of the teacher. The controlling board shall decide whether or not to proceed upon the charges, or may modify the charges and decide to proceed upon the charges as modified, not later than 10 days after the charges are filed with the controlling board. A decision to proceed upon the charges shall not be made except by a majority vote of the controlling board and shall be reduced to writing. The controlling board, if it decides to proceed upon the charges, shall furnish the teacher not later than 5 days after deciding to proceed upon the charges with the written decision to proceed upon the charges, a written statement of the charges and a statement of the teacher's rights under this article.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.102 ;-- Am. 1967, Act 216, Imd. Eff. July 10, 1967 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993
Popular Name: Teachers' Tenure Act



Section 38.103 Suspension of teacher pending certain conditions; compensation.

Sec. 3.

(1) On the filing of charges in accordance with this article, the controlling board may suspend the accused teacher from active performance of duty until 1 of the following occurs:

(a) The teacher fails to contest the decision to proceed upon the charges within the time period specified in section 4(1) of this article.

(b) A preliminary decision and order discharging or demoting the teacher is issued by the administrative law judge under section 4(5)(i) of this article.

(c) If the preliminary decision and order is to reinstate the teacher, a final decision and order is rendered by the tenure commission under section 4(5)(m) of this article.

(2) Except as otherwise provided in subsections (3) and (4), if a teacher is suspended under subsection (1), the teacher's salary shall continue during the suspension.

(3) If criminal charges have been filed against a teacher, a controlling board may place the teacher's salary in an escrow account during a suspension under subsection (1). Before placing the teacher's salary in an escrow account as described in this subsection, the controlling board shall provide to the teacher notice of the charges, an explanation of the employer's evidence, and an opportunity for the teacher to respond, either in writing or in person. Health or life insurance benefits, or both, may be continued during the suspension at the option of the controlling board. If the administrative law judge issues a preliminary decision and order under section 4(5)(i) of this article to reinstate the teacher or for payment for salary lost by the teacher during the suspension, the controlling board shall release the money in the escrow account to the teacher to the extent necessary to effectuate the order. If the teacher fails to timely contest the decision to proceed upon the charges or if the administrative law judge issues a preliminary decision and order under section 4(5)(i) of this article discharging or demoting the teacher, the controlling board is entitled to the money in the escrow account.

(4) If a teacher who is suspended under subsection (1) is convicted of a felony that is not a listed offense or of a misdemeanor that is a listed offense, the controlling board may discontinue the teacher's salary effective upon the date of the conviction. If the teacher is convicted of a felony that is a listed offense, the controlling board shall discontinue the teacher's salary effective upon the date of conviction. As used in this subsection, "listed offense" means that term as defined in section 2 of the sex offenders registration act, 1994 PA 295, MCL 28.722.

(5) If a preliminary decision and order discharging a teacher is issued by the administrative law judge and the tenure commission subsequently reverses the preliminary decision and order of the administrative law judge, the tenure commission may order back pay.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.103 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993 ;-- Am. 2005, Act 124, Eff. Jan. 1, 2006 ;-- Am. 2011, Act 100, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.104 Decision to proceed upon charges; appeal with tenure commission; filing; notice; conduct of hearing; dismissal of appeal or denial of discharge or demotion; appeal to court of appeals.

Sec. 4.

(1) A teacher on continuing tenure may contest the controlling board's decision to proceed upon the charges against the teacher by filing a claim of appeal with the tenure commission and serving a copy of the claim of appeal on the controlling board not later than 20 days after receipt of the controlling board's decision. The controlling board shall file its answer with the tenure commission and serve a copy of the answer on the teacher not later than 10 days after service of the claim of appeal. If the teacher does not contest the controlling board's decision in the time and manner specified in this subsection, the discharge or demotion specified in the charges takes effect and the teacher shall be considered to have waived any right to contest the discharge or demotion under this act.

(2) An administrative law judge described in subsection (3) shall furnish to each party without undue delay a notice of hearing fixing the date and place of the hearing. The hearing date shall not be less than 10 days after the date the notice of hearing is furnished and shall not be more than 45 days after service of the controlling board's answer unless the tenure commission grants a delay for good cause shown by the teacher or controlling board.

(3) The hearing shall be conducted by an administrative law judge who is an attorney licensed to practice law in this state and is employed by the department of education. An administrative law judge who conducts hearings under this section shall not advise the tenure commission or otherwise participate in a tenure commission review of an administrative law judge's preliminary decision and order under this section.

(4) Except as otherwise provided in this section, the hearing shall be conducted in accordance with chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287, and in accordance with rules promulgated by the tenure commission.

(5) The hearing and tenure commission review shall be conducted in accordance with the following:

(a) The hearing shall be public or private at the option of the teacher.

(b) The hearing shall be held at a convenient place in the county in which all or a portion of the school district is located or, if mutually agreed by the parties, at the tenure commission offices in Lansing. The administrative law judge's necessary travel expenses associated with conducting the hearing outside Lansing shall be borne equally by the tenure commission and the controlling board.

(c) Both the teacher and the controlling board may be represented by legal counsel.

(d) Testimony at the hearing shall be on oath or affirmation.

(e) A stenographer shall make a full record of the proceedings of the hearing. The cost of employing the stenographer and of providing the record shall be borne equally by the tenure commission and the controlling board.

(f) The administrative law judge may subpoena witnesses and documentary evidence on his or her own motion, and shall do so at the request of the controlling board or the teacher. If a person refuses to appear and testify in answer to a subpoena issued by the administrative law judge, the party on whose behalf the subpoena was issued may file a petition in the circuit court for the county in which the hearing is held for an order requiring compliance. Failure to obey such an order of the court may be punished by the court as contempt.

(g) The hearing shall be concluded not later than 75 days after the teacher's claim of appeal was filed with the tenure commission.

(h) The administrative law judge shall make the necessary orders to ensure that the case is submitted for decision not later than 50 days after the hearing is concluded.

(i) Not later than 60 days after submission of the case for decision, the administrative law judge shall serve a preliminary decision and order in writing upon each party or the party's attorney and the tenure commission. The preliminary decision and order shall grant, deny, or modify the discharge or demotion specified in the charges.

(j) Not later than 20 days after service of the preliminary decision and order, a party may file with the tenure commission a statement of exceptions to the preliminary decision and order or to any part of the record or proceedings, including, but not limited to, rulings on motions or objections, along with a written brief in support of the exceptions. The party shall serve a copy of the statement of exceptions and brief upon each of the other parties within the time limit for filing the exceptions and brief. If there are no exceptions timely filed, the preliminary decision and order becomes the tenure commission's final decision and order.

(k) Not later than 10 days after being served with the other party's exceptions and brief, a party may file a statement of cross-exceptions responding to the other party's exceptions or a statement in support of the preliminary decision and order with the tenure commission, along with a written brief in support of the cross-exceptions or of the preliminary decision and order. The party shall serve a copy of the statement of cross-exceptions or of the statement in support of the preliminary decision and order and a copy of the brief on each of the other parties.

(l) A matter that is not included in a statement of exceptions filed under subdivision (j) or in a statement of cross-exceptions filed under subdivision (k) is considered waived and cannot be heard before the tenure commission or on appeal to the court of appeals.

(m) If exceptions are filed, the tenure commission, after review of the record and the exceptions, may adopt, modify, or reverse the preliminary decision and order. The tenure commission shall not hear any additional evidence and its review shall be limited to consideration of the issues raised in the exceptions based solely on the evidence contained in the record from the hearing. The tenure commission shall issue its final decision and order not later than 60 days after the exceptions are filed.

(6) After giving the party notice and an opportunity to comply, the administrative law judge or the tenure commission may dismiss an appeal or deny a discharge or demotion for a party's lack of progress or for a party's repeated failure to comply with the procedures specified in this section or the tenure commission's rules.

(7) A party aggrieved by a final decision and order of the tenure commission may appeal the decision and order to the court of appeals in accordance with the Michigan court rules within 20 days after the date of the decision and order.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.104 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993 ;-- Am. 2011, Act 101, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act



Section 38.104a Definitions; hearing where witness testifies as alleged victim of sexual, physical, or psychological abuse; use of dolls or mannequins; support person; notice; ruling on objection; exclusion of persons not necessary to proceeding; section additional to other protections or procedures.

Sec. 4a.

(1) As used in this section:

(a) “Developmental disability” means that term as defined in section 100a of the mental health code, 1974 PA 258, MCL 330.1100a except that, for the purposes of implementing this section, developmental disability includes only a condition that is attributable to a mental impairment or to a combination of mental and physical impairments, and does not include a condition attributable to a physical impairment unaccompanied by a mental impairment.

(b) “Witness” means an alleged victim under subsection (2) who is either of the following:

(i) A person under 16 years of age.

(ii) A person 16 years of age or older with a developmental disability.

(2) This section only applies to a hearing held under this article in which a witness testifies as an alleged victim of sexual, physical, or psychological abuse. As used in this subsection, “psychological abuse” means an injury to the witness's mental condition or welfare that is not necessarily permanent but results in substantial and protracted, visibly demonstrable manifestations of mental distress.

(3) If pertinent, the witness shall be permitted the use of dolls or mannequins, including, but not limited to, anatomically correct dolls or mannequins, to assist the witness in testifying on direct and cross-examination.

(4) A witness who is called upon to testify shall be permitted to have a support person sit with, accompany, or be in close proximity to the witness during his or her testimony. A notice of intent to use a support person shall name the support person, identify the relationship the support person has with the witness, and give notice to all parties to the proceeding that the witness may request that the named support person sit with the witness when the witness is called upon to testify during any stage of the proceeding. The notice of intent to use a named support person shall be served upon all parties to the proceeding. The controlling board shall rule on any objection to the use of a named support person prior to the date at which the witness desires to use the support person.

(5) In a hearing under this section, all persons not necessary to the proceeding shall be excluded during the witness's testimony.

(6) This section is in addition to other protections or procedures afforded to a witness by law or court rule.

History: Add. 1987, Act 47, Eff. Jan. 1, 1988 ;-- Am. 1998, Act 326, Imd. Eff. Aug. 3, 1998
Popular Name: Teachers' Tenure Act



Section 38.105 Repealed. 2011, Act 101, Imd. Eff. July 19, 2011.






4-1937-EX-SESS-V ARTICLE V RESIGNATION AND LEAVE OF ABSENCE. (38.111...38.112)

Section 38.111 Resignation or leave of absence; notice required.

Sec. 1.

No teacher on continuing tenure shall discontinue his services with any controlling board except by mutual consent, without giving a written notice to said controlling board at least 60 days before September first of the ensuing school year. Any teacher discontinuing his services in any other manner than as provided in this section shall forfeit his rights to continuing tenure previously acquired under this act.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.111
Popular Name: Teachers' Tenure Act



Section 38.112 Leave of absence; physical or mental disability; reinstatement.

Sec. 2.

(1) Any controlling board upon written request of a teacher may grant leave of absence for a period not to exceed 1 year, subject to renewal at the will of the board. Additionally, a controlling board may grant a leave of absence because of physical or mental disability without receiving a written request from a teacher for a period not to exceed 1 year, subject to renewal at the will of the controlling board. A teacher who is placed on an unrequested leave of absence has the right to a hearing on the unrequested leave of absence in accordance with the provisions for a hearing in section 4 of article IV. A leave of absence does not serve to terminate continuing tenure previously acquired under this act.

(2) As a condition to reinstating the teacher at the expiration of the leave of absence, a controlling board may require a teacher who is on an unrequested leave of absence due to physical or mental disability to furnish verification acceptable to the controlling board of the teacher's ability to perform his or her essential job functions.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.112 ;-- Am. 2011, Act 100, Imd. Eff. July 19, 2011
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-VI ARTICLE VI RIGHT TO APPEAL. (38.121...38.121)

Section 38.121 Appeal to state tenure commission; notice; hearing.

Sec. 1.

A teacher who has achieved continuing tenure status may appeal to the tenure commission any decision of a controlling board under this act, other than a decision governed by article IV on discharge or demotion of a teacher on continuing tenure, within 20 days from the date of the decision. The tenure commission shall provide for a hearing on the appeal. Notice and conduct of the hearing shall be the same as provided in article IV and in rules promulgated by the tenure commission.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.121 ;-- Am. 1963, Act 242, Eff. Sept. 6, 1963 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993
Popular Name: Teachers' Tenure Act
Admin Rule: R 38.131 et seq. of the Michigan Administrative Code.






4-1937-EX-SESS-VII ARTICLE VII STATE TENURE COMMISSION. (38.131...38.141)

Section 38.131 State tenure commission; creation, membership; superintendent as ex-officio secretary; legal advisor.

Sec. 1.

There is hereby created a state tenure commission of 5 members: 2 of whom shall be classroom instructors, 1 a member of a board of education of a graded or city school district, 1 a person not a member of a board of education or a teacher, and 1 a superintendent of schools. The superintendent of public instruction shall be ex officio secretary of the commission, and the attorney general shall assign to the commission an assistant who shall be legal advisor to the commission.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.131 ;-- Am. 1963, Act 242, Eff. Sept. 6, 1963
Popular Name: Teachers' Tenure Act



Section 38.132 Tenure commission; members, appointment, terms, vacancies.

Sec. 2.

Within 30 days after the effective date of this act, the governor shall appoint the members of the tenure commission for the following terms: One for a term of 3 years, 1 for a term of 2 years and 1 for a term of 1 year. Each term shall begin on the first day of September. Immediately preceding the expiration of their respective terms the governor shall appoint succeeding members of the tenure commission for terms of 5 years. In the event of a vacancy on the tenure commission the governor shall immediately appoint a successor to complete the unexpired term.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.132
Popular Name: Teachers' Tenure Act



Section 38.133 Tenure commission; geographical qualifications of members.

Sec. 3.

Not more than 1 member of the tenure commission shall be appointed from any 1 school district.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.133
Popular Name: Teachers' Tenure Act



Section 38.134 Tenure commission; qualifications of teacher member.

Sec. 4.

Any teacher appointed to the tenure commission after September 1, 1938, must be on continuing tenure.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.134
Popular Name: Teachers' Tenure Act



Section 38.135 Tenure commission; membership of teacher not to affect tenure.

Sec. 5.

Membership on the state tenure commission shall not adversely affect the status of the teacher's tenure with a controlling board.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.135
Popular Name: Teachers' Tenure Act



Section 38.136 Tenure commission; times and places of meetings; conducting business at public meeting; notice of meeting.

Sec. 6.

(1) The tenure commission shall meet twice a year at stated times in the city of Lansing, and at other times and in other places as determined by the commission.

(2) The business which the commission may perform shall be conducted in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.136 ;-- Am. 1977, Act 252, Imd. Eff. Dec. 6, 1977
Popular Name: Teachers' Tenure Act



Section 38.137 Tenure commission; powers.

Sec. 7.

The tenure commission is hereby vested with such powers as are necessary to carry out and enforce the provisions of this act.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.137
Popular Name: Teachers' Tenure Act



Section 38.138 Tenure commission; compensation and expenses.

Sec. 8.

The per diem compensation of the state tenure commission and the schedule for reimbursement of expenses shall be established annually by the legislature.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.138 ;-- Am. 1965, Act 8, Imd. Eff. Apr. 8, 1965 ;-- Am. 1975, Act 56, Imd. Eff. May 20, 1975
Popular Name: Teachers' Tenure Act



Section 38.139 Tenure commission; board of review for cases appealed from decision of controlling board; location of records; availability of certain writings to public.

Sec. 9.

(1) The tenure commission shall act as a board of review for all cases appealed from the decision of a controlling board. All records of the tenure commission shall be kept in the office of the superintendent of public instruction.

(2) A writing prepared, owned, used in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.139 ;-- Am. 1963, Act 242, Eff. Sept. 6, 1963 ;-- Am. 1977, Act 252, Imd. Eff. Dec. 6, 1977 ;-- Am. 1993, Act 60, Eff. Oct. 1, 1993
Popular Name: Teachers' Tenure Act



Section 38.140 Tenure commission; organizational meeting, election of officers, rules and regulations.

Sec. 10.

Within 30 days after the effective date of this act, the tenure commission shall hold a meeting in the city of Lansing for the purpose of organization and the election of a chairman and secretary, both of whom shall be members of the commission. The tenure commission shall draw up rules and regulations and shall have the power to amend same and to provide for the conduct of its affairs in such manner as shall be consistent with the provisions of this act.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.140
Popular Name: Teachers' Tenure Act
Admin Rule: R 38.131 et seq. of the Michigan Administrative Code.



Section 38.141 Repealed. 1965, Act 8, Imd. Eff. Apr. 8, 1965.






4-1937-EX-SESS-VIII ARTICLE VIII DISTRICTS. (38.151...38.152)

Section 38.151 Application of act.

Sec. 1.

This act shall apply to all school districts of the state.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.151 ;-- Am. 1964, Act 2, Eff. Aug. 28, 1964
Popular Name: Teachers' Tenure Act



Section 38.152 Repealed. 1964, Act 2, Eff. Aug. 28, 1964.






4-1937-EX-SESS-IX ARTICLE IX PENALTY. (38.161...38.161)

Section 38.161 Violation of act; penalty.

Sec. 1.

Failure of any member of a controlling board to comply with any provisions of this act shall be deemed a violation of the law and shall subject said member to the same penalty as prescribed for a violation of the general school law.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.161
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-X ARTICLE X INCONSISTENT ACTS. (38.172...38.172)

Section 38.172 Teachers; waiver of rights in contracts prohibited.

Sec. 2.

No teacher may waive any rights and privileges under this act in any contract or agreement made with a controlling board. In the event that any section or sections of a contract or agreement entered into between a teacher and a controlling board make continuance of employment of such teacher contingent upon certain conditions which may be interpreted as contrary to the reasonable and just causes for dismissals, provided by this act, such section or sections of a contract or agreement shall be invalid and of no effect in relation to determination of continuance of employment of such teacher.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.172
Popular Name: Teachers' Tenure Act






4-1937-EX-SESS-XII ARTICLE XII (38.191...38.191)

Section 38.191 Effective date.

Sec. 1.

This act shall take effect and be in force from and after September first, 1937.

History: 1937, Ex. Sess., Act 4, Eff. Sept. 1, 1937 ;-- CL 1948, 38.191
Popular Name: Teachers' Tenure Act









Act 136 of 1945 PUBLIC SCHOOL EMPLOYEES RETIREMENT ACT (38.201 - 38.366)



Act 78 of 1958 WAYNE STATE UNIVERSITY EMPLOYEE RETIREMENT SYSTEM (38.371 - 38.376)

Section 38.371 Wayne state university employee retirement system; definitions.

Sec. 1.

As used in this act:

(a) “Board of governors” means the board of governors of Wayne state university.

(b) “Board of education” means the board of education of the city of Detroit.

(c) “Retirement commission” means the retirement commission of the employee retirement system of the school district of the city of Detroit.

(d) “Retirement system” means the employee retirement system of the school district of the city of Detroit created and established by chapter 2 of Act No. 136 of the Public Acts of 1945, as amended, being sections 38.301 to 38.355 of the Compiled Laws of 1948.

(e) “Wayne service” means creditable service of an employee of the board of education who has been transferred to Wayne state university and includes creditable service prior to such transfer and service as an employee of the board of governors of Wayne state university thereafter.

(f) “Wayne retirement allowance” means the annuity, pension or retirement allowance payable to a person on account of Wayne service.

History: 1958, Act 78, Eff. Sept. 13, 1958



Section 38.372 Retirement allowance; payment prior to July 1, 1958.

Sec. 2.

Wayne retirement allowances payable on account of Wayne service terminating prior to July 1, 1958, shall be paid by the retirement system in accordance with the retirement system provisions in force at the time of such termination.

History: 1958, Act 78, Eff. Sept. 13, 1958



Section 38.373 Retirement allowance; payment after July 1, 1958.

Sec. 3.

Wayne retirement allowances on account of Wayne service not terminated prior to July 1, 1958, shall cease to be the obligation of the retirement system on July 1, 1958, and shall become the sole obligation of the board of governors. If any person included in the foregoing provisions has also continued in the employ of the board of education, the respective obligations of the retirement commission and the board of governors shall be settled by their mutual agreement, or if unable to agree, by the actuary hereinafter designated.

Establishment of retirement program.

In fulfillment of the obligations herein placed on it, the board of governors shall provide a retirement program with benefits for Wayne service prior to July 1, 1958, substantially equal to those provided in chapter 2 of Act No. 136 of the Public Acts of 1945, as amended, to June 30, 1956, or in the alternative the board of governors at its option shall provide total benefits at termination of employment substantially equal to those which would have been payable had the entire Wayne service been under the provisions of the aforesaid act and the retirement system which it established. Wayne service after July 1, 1958, shall be counted towards fulfillment of conditions applicable to the period of employment required for the vesting of rights and benefits under the provisions of said act.

History: 1958, Act 78, Eff. Sept. 13, 1958



Section 38.374 Separation of employees from Detroit school district employees retirement system; actuarial determination of credits and debits of board of governors and retirement commission.

Sec. 4.

A determination shall be made by the actuary for the legislative retirement system provided in sections 39 and 46 of Act No. 261 of the Public Acts of 1957, being sections 38.1039 and 38.1040 of the Compiled Laws of 1948, of the respective rights and the liabilities as to each other of the board of governors and the retirement commission out of the separation of the employees of the board of governors from the employees' retirement system. The respective debits and credits shall be determined as follows:

(a) The board of governors shall be debited and the retirement commission shall be credited with the amounts paid and the actuarily determined liability for the amounts to be paid as retirement benefits to the persons included in section 2, giving due allowance for the annuity deposits of the employees included in section 2.

(b) The board of governors shall be credited and the retirement commission shall be debited with the normal and supplemental annuity deposits to the credit of the employees included in section 3.

(c) The board of governors shall be credited and the retirement commission shall be debited with such portion of the assets of the retirement commission, exclusive of the normal and supplemental annuity deposits, held by it as shall equitably represent the interest of the employees included in sections 2 and 3, having in mind the source of the funds, the method of payment authorized by section 5, and the interests and equities of all persons in the retirement system, all as of July 1, 1956.

History: 1958, Act 78, Eff. Sept. 13, 1958



Section 38.375 Separation of employees from Detroit school retirement system; payments required; transfer of securities.

Sec. 5.

The payments required by the determination provided for in section 4 shall be made on or before December 31, 1958. Should this determination require a payment by the retirement commission to the board of governors, the retirement commission may transfer in lieu of cash securities held by it. The securities shall not have defaulted with respect to principal and interest payments and shall have an average yield and maturity equal to the average yield and maturity of all assets of the retirement system for the fiscal year ended June 30, 1956.

History: 1958, Act 78, Eff. Sept. 13, 1958



Section 38.376 Separation of employees from Detroit school retirement system; payment of $1,000,000 by board of education to board of governors.

Sec. 6.

The board of governors shall accept the proposal of the board of education for the payment by the board of education to the board of governors in fulfillment of any obligations of the board of education with reference to retirement benefits for the persons included in the provisions of sections 2 and 3 of the sum of $1,000,000.00 on or before June 30, 1965, in approximately equal annual installments with interest of 3% per annum on unpaid balances after July 1, 1958.

History: 1958, Act 78, Eff. Sept. 13, 1958






Act 156 of 1967 OPTIONAL RETIREMENT ACT OF 1967 (38.381 - 38.388)

Section 38.381 Optional retirement act of 1967; short title.

Sec. 1.

This act shall be known and may be cited as the “optional retirement act of 1967”.

History: 1967, Act 156, Imd. Eff. June 30, 1967



Section 38.382 Definitions.

Sec. 2.

As used in this act:

(a) “Optional retirement program” means a system of retirement benefits established as a part of the plan of compensation for eligible teaching and administrative personnel.

(b) “Retirement system” means the Michigan public school employees' retirement system created by the public school employees retirement act of 1979, Act No. 300 of the Public Acts of 1980, being sections 38.1301 to 38.1408 of the Michigan Compiled Laws.

(c) “Eligible employees” means the members of the faculty and administrative staff of state supported institutions of higher education on a full-time basis whose positions require the performance of professional services in the discharge of the educational or administrative functions of the institution.

(d) “State supported institution of higher education” means any of the following:

(i) Western Michigan university.

(ii) Eastern Michigan university.

(iii) Northern Michigan university.

(iv) Central Michigan university.

(v) Michigan technological university.

(vi) Ferris state university.

(vii) Lake Superior state university.

(viii) A community or junior college established pursuant to section 7 of article VIII of the state constitution of 1963.

(ix) A community or junior college established pursuant to part 25 of the school code of 1976, Act No. 451 of the Public Acts of 1976, being sections 380.1601 to 380.1607 of the Michigan Compiled Laws.

(e) “Board of control” means the board charged with policy direction of a state supported institution of higher education.

History: 1967, Act 156, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 185, Imd. Eff. June 20, 1968 ;-- Am. 1994, Act 296, Eff. Oct. 1, 1994



Section 38.383 Optional retirement program; establishment; participation of eligible employees, terms and conditions.

Sec. 3.

An optional retirement program for eligible employees of state supported institutions of higher education is established. A board of control shall make the program available to all eligible employees in the component institutions, agencies and units subject to its control. Eligible employees may participate in the program, subject to such rules as may be prescribed by the board of control for its institution including provisions for classification and terms and conditions on which employees may participate.

History: 1967, Act 156, Imd. Eff. June 30, 1967



Section 38.383a Availability of program to state supported institution of higher education's employees.

Sec. 3a.

A state supported institution of higher education that before January 1, 1970 was part of another institution of higher education that had authority under this act to make the optional retirement program available to its eligible employees is authorized to continue making the optional retirement program available to the state supported institution of higher education's employees on and after its separation from the other institution of higher education.

History: Add. 1994, Act 296, Eff. Oct. 1, 1994



Section 38.384 Board of control; purchase of contracts providing for optional program benefits for employees.

Sec. 4.

In the administration of the optional retirement program, a board of control shall provide for the purchase of contracts providing retirement and death benefits for or on behalf of eligible employees electing to be covered by the optional retirement program.

History: 1967, Act 156, Imd. Eff. June 30, 1967



Section 38.385 Optional retirement program; election; time; reelection to retirement system.

Sec. 5.

(1) An eligible employee, as of the date the optional retirement program becomes available and who is a member of the retirement system, may continue his membership in the retirement system or may elect to participate in the optional retirement program and retain a limited membership in the retirement system as provided in this section.

(2) An employee becoming eligible subsequent to the date the optional retirement program becomes available may elect to become a member of the retirement system or may elect to participate in the optional retirement programs.

(3) Within 90 days after the date the optional retirement program becomes available at the state supported institution of higher education, eligible employees shall elect to participate or not to participate. An employee who becomes eligible to participate in the optional retirement program subsequent to the date the program becomes available shall make his election within 90 days following the date on which he qualifies as an eligible employee. An eligible employee not exercising the option to participate in the optional retirement program is deemed to have elected membership in the retirement system.

(4) An employee who elected the optional retirement program pursuant to subsection (3) before September 1, 1974, may by written election to his employing institution reelect to become a member of the retirement system. Membership in the retirement system of all persons exercising this reelection shall be effective July 1, 1975, and shall apply only to earnings on and after July 1, 1975. A person eligible for reelection to the retirement system under this subsection and not having exercised reelection by March 1, 1976, shall be deemed to have elected to remain in the optional retirement program.

History: 1967, Act 156, Imd. Eff. June 30, 1967 ;-- Am. 1975, Act 284, Imd. Eff. Dec. 2, 1975



Section 38.386 Optional retirement program; participant deemed limited member of retirement system; refund of contributions upon termination of service or death; computation of benefits; reelection to retirement system as bar to service credit.

Sec. 6.

(1) An eligible employee electing to participate in the optional retirement program in accordance with section 5(1) is deemed to be a limited member of the retirement system for the purpose of determining his eligibility for rights and benefits in the retirement system. His continued service with a state supported institution of higher education while under the optional retirement program is deemed to be member service in the retirement system for the purpose of determining his eligibility for retirement benefits dependent upon a specified period of total service or upon attainment of a specified age while in service.

(2) If an eligible employee who has elected to participate in the optional retirement program in accordance with section 5(1) terminates service or dies before becoming eligible for a retirement benefit, he or his named beneficiary, is entitled to a refund of his contributions to the retirement system, including interest at the rate of 2 1/2% per annum.

(3) If an eligible employee has elected to participate in the optional retirement program and retains a limited membership in the retirement system in accordance with section 5(1), the basis for computation of his retirement benefits under the retirement system after his election to participate in the optional retirement program shall be all of the following:

(a) The credited service as of the time of making the election.

(b) The average of his annual compensation for those 5 consecutive years before the time of making the election which produces the highest amount, or, the average of his annual compensation before the time of making the election if his total credited service is less than 5 years.

(4) An eligible employee electing to participate in the optional retirement program, and his beneficiaries, is not entitled to a right or benefit under the retirement system other than to the extent the rights and benefits are expressly provided for in this section.

(5) An employee who reelects to return to the retirement system under section 5(4), shall not be eligible to receive service credit for that period of time during which he was a member of the optional retirement program under this act.

History: 1967, Act 156, Imd. Eff. June 30, 1967 ;-- Am. 1975, Act 284, Imd. Eff. Dec. 2, 1975



Section 38.387 Optional retirement program; amounts to be disbursed and credited to employee's benefit.

Sec. 7.

For an eligible employee who has elected in accordance with section 5 to participate in the optional retirement program, the following amounts shall be disbursed and credited each fiscal year to his benefit in the optional retirement program:

(a) By the eligible employee, the amount which he would have been required to contribute during the year as a member of the retirement system.

(b) By the state supported institution of higher education, from funds subject to its control, for the benefit of all eligible employees, those amounts as may be determined by the board of control plus an amount equal to that required by federal statutes as the employer's contributions under the federal insurance contribution act for that employee.

(c) From the eligible employee such amounts, in addition to those required under subdivisions (a) and (b), as may be determined by the board of control.

History: 1967, Act 156, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 185, Imd. Eff. June 20, 1968 ;-- Am. 1975, Act 284, Imd. Eff. Dec. 2, 1975



Section 38.388 Federal social security old-age, survivors' and disability insurance coverage.

Sec. 8.

An eligible employee electing to participate in the optional retirement program shall have old-age, survivors and disability insurance coverage provided by the federal social security act.

History: 1967, Act 156, Imd. Eff. June 30, 1967






Act 370 of 1941 COUNTY EMPLOYEES' CIVIL SERVICE SYSTEM (38.401 - 38.428)

Section 38.401 County civil service system; purpose of act.

Sec. 1.

Civil service act; purpose. The purpose of this act is to guarantee to all citizens a fair and equal opportunity for public service; to establish conditions of service which will attract officers and employees of character and capacity, and to increase the efficiency of the county governmental departments, commissions, boards and agencies, by the improvement of methods of personnel administration.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.401



Section 38.402 County civil service system; adoption by referendum.

Sec. 2.

Upon the adoption of a resolution therefor by a majority vote of the members-elect of the board of supervisors of any county now or hereafter having a population of 1,000,000 or more, according to the latest or each succeeding federal decennial census, the question of adopting the county civil service system, as provided for in this act, shall be submitted to a vote of the electors of such county. The question shall be submitted and placed on the ballot at the next general or special election.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.402 ;-- Am. 1959, Act 265, Imd. Eff. Sept. 4, 1959



Section 38.403 Referendum; time, notice, statement of question.

Sec. 3.

Election; time, notice. At least 3 weeks shall intervene between the adoption of the resolution by the board of supervisors and the time of holding such election. After the adoption of the resolution by the board of supervisors the county clerk shall give like notice of the submission of the question of the adoption of the county civil service system as is required by law in the case of elections to elect county officers. Said notice shall set forth the action of the board of supervisors and that the question will be stated on the ballot to be used at such election as follows: Shall the county civil service system, as provided for by Act No. .... of the Public Acts of 1941, be adopted in the county of ......................?

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.403



Section 38.404 Referendum; ballot, statement of question.

Sec. 4.

Same; ballots. Ballots shall be prepared and distributed, in the manner required by law, by the same officers prescribed by law for general elections. The question shall be stated on the ballot as follows, viz.: Shall the county civil service system, as provided for by Act No. .... of the Public Acts of 1941, be adopted in the county of .....................? and immediately below and on different lines shall be printed the word “yes” and the word “no.”

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.404



Section 38.405 Act to become effective upon adoption of system.

Sec. 5.

Same; results. If upon the canvass of the votes cast at such election it shall appear that the majority of the electors voting thereon shall have voted “yes,” then the county civil service system shall be considered as adopted in such county, and thereupon the provisions of this act and all other acts relative to such system shall be and become operative in such county.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.405



Section 38.406 County civil service commission; creation.

Sec. 6.

Civil service commission. In any county where the county civil service system shall be adopted under the provisions of this act, there shall be a civil service commission.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.406



Section 38.407 Civil service commission; membership, terms, vacancies, eligibility, quorum, removal.

Sec. 7.

Same; members, term, eligibility, appointment; vacancies; removal, manner. The board of supervisors shall, at its next regular or special session, after the adoption of this act in any county, appoint, by a majority vote of the members-elect, 3 electors of the county as members of the civil service commission to take office as soon as appointed and qualified, and who shall serve for the following terms as designated in the resolution of appointment: One member for a term expiring 2 years from December 31 of that year, 1 member for a term expiring 4 years from December 31 of that year, and 1 member for a term expiring 6 years from December 31 of that year. Thereafter the board of supervisors shall biennially, at either the October or April session of that board, appoint by majority vote 1 civil service commissioner for a term of 6 years to take office on January 1 of the next year and succeed the commissioner whose term shall next expire. The commissioner whose term shall next expire shall serve as chairman of the commission. Any vacancy occurring on said commission shall be filled for the unexpired term by the board of supervisors by a majority vote of the members-elect. Each commissioner shall serve until his successor is appointed and qualified. No commissioner shall hold any other public office, except that of notary public, or be employed by the county or any other governmental agency, or any board, commission or department thereof in any other capacity. Each commissioner shall have been a resident of the county for 5 years next preceding his appointment and shall be an elector of the county. One commissioner shall be appointed from the county seat or the metropolis of the county, 1 commissioner shall be appointed from outside the county seat or metropolis, and the third member shall be appointed by reason of his knowledge of or experience in employment methods. Not more than 2 of the commissioners so appointed shall be members of the same political party. Two members of the commission shall constitute a quorum thereof. The board of supervisors by a 2/3 vote of all the members-elect may remove a commissioner during his term of office, but only after serving such commissioner with a statement in writing of the reasons for such removal, and allowing him an opportunity to be represented and publicly heard in his defense.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.407



Section 38.408 Compensation and expenses of commissioners.

Sec. 8.

(1) Each commissioner shall receive annual compensation equal to not less than the highest annual compensation received by a civil service commissioner of that county in calendar year 1977 and necessary traveling expenses and mileage as may be incurred in the actual performance of his or her duties. The annual compensation shall be paid on a biweekly basis.

(2) Subject to subsection (1), the rate of compensation and expenses shall be fixed by the county board of commissioners.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.408 ;-- Am. 1951, Act 81, Eff. Sept. 28, 1951 ;-- Am. 1978, Act 45, Imd. Eff. Mar. 7, 1978



Section 38.409 Civil service commission; personnel director, assistants and employees; selection, compensation; contracts for services to municipalities; conditions of employment; discrimination prohibited.

Sec. 9.

The commission shall choose by competitive examination a personnel director upon a basis of education, technical knowledge of personnel work and knowledge of county government and its operation, and such other assistants and employees as may be necessary. The personnel director, who shall also act as chief examiner, shall hold no other public office except notary public, or be employed by the county or any other governmental agency or any board, commission or department thereof in any other capacity. The compensation of the personnel director and other assistants and employees shall be fixed by the commission subject to the approval of the board of supervisors. The personnel director shall act as secretary of the commission. The commission, if authorized by the board of supervisors and subject to their approval, may contract with cities, villages, townships or school districts within the county or with an adjoining county for such use and services of its examiners, clerks, offices and facilities of the county civil service system as may be requested. The civil service commission shall provide by regulation for the hours and conditions of service, for the length and period of vacations, and for the regulation of sick leaves in the county service, and for such other matters pertaining to the carrying out of the provisions of this act. No applicant shall be required by any rule or regulation of the commission to submit photographs for the purpose of identification nor shall any such applicant be discriminated against by reason of race, color, creed or political affiliation.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.409 ;-- Am. 1959, Act 52, Eff. Mar. 19, 1960



Section 38.410 Division of county civil service into unclassified and classified services.

Sec. 10.

The civil service of the county is divided into the unclassified and classified services.

(a) The unclassified service includes:

(1) Officers elected by popular vote and persons appointed to fill vacancies in those elective offices.

(2) Officers and employees for whom the state constitution of 1963 specifically directs the manner of appointment.

(3) Members of boards and commissions required by law to be appointed.

(4) A deputy or assistant in each of the elective offices, who, in the case of a vacancy in the elective office or inability of that elective officer to perform the duties of the office, would be entitled to perform the duties of the office until the vacancy is filled or the inability removed.

(5) Commissions appointed by the county board of commissioners, or by the board of county auditors, under the general law of this state.

(6) Court reporters of all courts of record, except the probate courts, shall be exempt from the classified service under this act.

(7) County health director.

(8) The chief clerk of a court of record who is required by law to be appointed by the board of auditors on recommendation of the judges of the court.

(9) The director of labor relations in the county.

(10) The building manager, county road commission.

(11) The chief of administration—prosecutor administrator of the office of prosecuting attorney.

(b) The classified service comprises all positions not specifically included by this act in the unclassified service.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.410 ;-- Am. 1959, Act 231, Eff. Mar. 19, 1960 ;-- Am. 1962, Act 99, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 152, Imd. Eff. May 14, 1963 ;-- Am. 1964, Act 71, Eff. Aug. 28, 1964 ;-- Am. 1969, Act 24, Imd. Eff. July 3, 1969 ;-- Am. 1975, Act 292, Imd. Eff. Dec. 10, 1975 ;-- Am. 1978, Act 320, Imd. Eff. July 10, 1978



Section 38.411 Civil service commission; meetings; rules of procedure; record of proceedings; conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 11.

The commission shall hold meetings regularly, at least once a month. It shall adopt its own rules of procedure and keep a record of its proceedings. The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.411 ;-- Am. 1977, Act 200, Imd. Eff. Nov. 17, 1977



Section 38.412 Civil service commission; powers and duties.

Sec. 12.

The powers and duties of the commission shall be as follows:

(a) It shall classify all the offices and positions of employment with reference to the examinations herein provided for, excepting as herein otherwise provided;

(b) Shall from time to time make, in accordance with the provisions hereof, rules adapted to carry out the purposes of this act and not inconsistent with its provisions for the examination and selection of persons to fill the offices and positions in the classified service, which are required to be filled by appointment, and for the selection of persons to be employed in the service of the county;

(c) Shall supervise the administration of the civil service rules, hold examinations thereunder from time to time, giving notice thereof, prepare and keep an eligible list of persons passing such examinations and certify the names of persons thereon to the appointing officers of the several departments;

(d) Shall, by itself or otherwise, investigate the enforcement of the provisions of this act, of its own rules and of the action of appointees in the classified service. In the course of such investigation, the commission or its authorized representative, shall have the power to administer oaths, and the commission shall have power by its subpoena, to secure, both the attendance and testimony of witnesses and the production of books and papers relevant to such investigations;

(e) Shall provide, through the purchasing department of the county, all needed supplies for the use of the commission;

(f) The classification shall be subdivided into groups and shall be based upon, and graded according to the duties and responsibilities of such positions, and shall be so arranged as to permit the filling of the higher grades through promotion. All salaries shall be uniform for like service in each grade of the classified service as the same shall be classified and standardized by the commission. Such classification and standardization of salaries shall not be final until approved by the board of supervisors, and such salaries shall not be paid except in accordance with such classification and standardization;

(g) Shall have such other powers and perform such other duties as may be necessary to carry out the provisions hereof.

It shall prepare and hold open competitive examinations in order to test the relative fitness of all applicants for appointment to the classified service. At least 2 weeks' notice shall be given of all such examinations.

It shall cause to be kept in each department and division thereof, records of the service of each employee, known as “service records”. These records shall contain fact statements on all matters relating to the character and quality of the work done and the attitude of the individual to his work.

It shall keep a roster of the employees of the county, together with a record of service, military or naval experience and such other matters as may have a bearing on promotion, transfer or discharge. All such “service records” and employees' records shall be confidential and not open for public inspection.

Anything in this act to the contrary notwithstanding, the commission, upon the recommendation of the appointing authority, may grant regular status in the class of common laborer to any employee who has completed at least 12 months continuous satisfactory employment in the county service as a provisional laborer in accordance with such rules and regulations as shall be established by the commission.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.412 ;-- Am. 1951, Act 81, Eff. Sept. 28, 1951 ;-- Am. 1961, Act 96, Eff. Sept. 8, 1961



Section 38.412a Providing or possessing copy of classified service examination or answers prohibited; violation; penalties; complaint; issuance of arrest warrant.

Sec. 12a.

(1) A member or employee of a county civil service commission or an officer or employee of a county which has adopted this act, being Act No. 370 of the Public Acts of 1941, shall not provide a copy of the examination given to applicants for appointments to the classified service pursuant to section 12 or a copy of the answers to the examination to an applicant or other person who is not a member or employee of the county civil service commission before the examination is held. A member or employee of a county civil service commission or an officer or employee of a county which has adopted this act who violates this subsection is guilty of a felony, punishable by imprisonment for not more than 1 year, or a fine of not more than $10,000.00, or both, and shall not be eligible to be elected or appointed to any elective or appointive office of this state or a political subdivision of this state for a period of 20 years after conviction for a violation of this subsection.

(2) An applicant for appointment to the classified service shall not possess a copy of the examination given to applicants for appointment to the classified service pursuant to section 12 or the answers to the examination, prior to the time the examination is given. A person who violates this subsection is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $1,000.00, or both.

(3) If the attorney general or the prosecutor for a county which has adopted this act fails to take action under this section, an individual may make a complaint in writing and under oath to a magistrate alleging that a person has violated this section. If, after examination of the complainant and any witnesses who may be produced, the magistrate determines that there is probable cause to believe that the person named in the complaint has violated this section, the magistrate shall issue a warrant for that person's arrest.

History: Add. 1982, Act 517, Eff. Mar. 30, 1983



Section 38.413 Classified civil service; appointments, probationary period, temporary appointments; war veterans.

Sec. 13.

Whenever a position in the competitive classified civil service is to be filled, the appointing authority shall notify the commission of that fact, and the commission shall certify the names and addresses of the 3 candidates standing highest on the eligible list for the class or grade to which such position belongs, and the appointing authority shall forthwith appoint to such position one of the 3 persons so certified. Such appointment shall be for a probationary period to be fixed by the rules, but not to exceed 6 months. At or before the expiration of the probationary period, the appointing officer may, by presenting specific reasons for such action in writing, discharge a probational appointee, or, with the approval of the civil service commission, transfer him to another department. If not discharged prior to the expiration of the period of probation and if no complaint has been made as to the service rendered, the appointment shall be deemed complete. To prevent the stoppage of business or to meet extraordinary conditions or emergencies, the head of any department or office, may with the approval of the commission, make a temporary appointment to remain for not exceeding 60 days, or until regular appointment under the provisions hereof can be made.

War veterans shall have 10 points added to their earned ratings who have an honorable discharge from any branch of the armed forces in time of war, and 15 points shall be added to the earned ratings of all honorably discharged veterans who have served in time of war and have a service connected disability if all other requirements of this act have been complied with by such war veterans.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.412 ;-- Am. 1961, Act 96, Eff. Sept. 8, 1961



Section 38.413a Classified civil service; provisional status made regular, exceptions.

Sec. 13a.

Any county employee in the classified service who has held a provisional appointment or provisional promotion continuously in the same class and agency for a period of 6 months as of July 1, 1968, shall be granted regular status in the class of positions in which such provisional appointment or provisional promotion is held. This section shall not pertain to any deputy sheriffs who hold such provisional appointments or provisional promotions, to any employees who are not citizens of the United States, to any employees holding provisional appointments in the class of common laborer nor to any employees holding seasonal appointments.

History: Add. 1968, Act 188, Imd. Eff. June 21, 1968



Section 38.414 Classified civil service; qualifying and competitive examinations required; exceptions.

Sec. 14.

The classified service shall comprise all employees of the probate court, including the reporters employed thereby, deputy sheriffs, assistant prosecuting attorneys excepting the chief assistant prosecuting attorney, the chief trial attorney and the chiefs of the appellate division, civil division and criminal division and all positions not specifically included by this act in the unclassified service. All appointive officers and employees of the county or any subdivision thereof at the time this act shall take effect, and who shall have been such for more than 2 years prior thereto, whose positions this act includes in the classified civil service, shall hold their positions without examination until discharged, reduced, promoted or transferred, in accordance with the provisions of this act relating to civil service. All appointive officers and employees of the county or any subdivision thereof included in the classified civil service by this act who shall have been so employed for more than 1 year and less than 2 years prior to the time this act shall take effect shall be required to take qualifying examinations and all such appointive officers and employees who shall have been so employed for less than 1 year prior to the effective date of this act shall be required to take competitive examinations. Whenever the positions of any appointive officers or employees of the county shall be placed in the classified civil service of the county by amendment of this act subsequent to the time this act originally became effective in such county, such officers or employees shall hold their positions without examination until discharged, reduced, promoted or transferred in accordance with the provisions of this act, if they had been so employed for more than 2 years prior to the time their positions were so placed in the classified civil service, and such officers or employees shall be required to take qualifying examinations if they had been so employed for less than 2 years prior to the time their positions were so placed in the classified civil service. All employees now authorized by law to be employed in any county office or department for seasonal or temporary employment, who shall have been in such employment of the county for 2 successive seasons immediately prior to the time this act shall take effect, shall be included in the classified civil service and be eligible for appointment to such seasonal or temporary occupation without examination.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.414 ;-- Am. 1949, Act 147, Imd. Eff. May 24, 1949 ;-- Am. 1962, Act 99, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 64, Eff. Sept. 6, 1963



Section 38.415 Classified civil service; vacancies, promotion, basis.

Sec. 15.

Whenever possible, vacancies shall be filled by promotion. Promotion shall be made from among employees qualified by training and experience to fill the vacancy, and whose length of service entitles them to consideration. The commission shall, for the purpose of promotion, rate such employees so qualified on the basis of their service record if maintained, experience in the work involved in the vacant position, training and qualification for such work, seniority and war service ratings. Seniority shall be controlling only when other factors are equal. Only 1 name, the highest on the list of ratings, shall be certified. The appointing authority shall then appoint the person so qualified forthwith, or elect to make an original appointment, in which event the procedure for original appointments hereinbefore provided shall be followed.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.415 ;-- Am. 1951, Act 81, Eff. Sept. 28, 1951 ;-- Am. 1957, Act 241, Eff. Sept. 27, 1957



Section 38.416 Classified civil service; removal, suspension or reduction, procedure; appeal, hearing; findings of civil service commission.

Sec. 16.

Any officer or employee in the classified civil service may be removed, suspended or reduced in rank or compensation by the appointing authority, after appointment or promotion is complete, by an order in writing, stating specifically the reasons therefor. The order shall be filed with the civil service commission and a copy thereof shall be furnished to the person to be removed, suspended, or reduced. The employee may reply in writing to the order within 5 days from the date of filing the order with the civil service commission. Any person removed, suspended, or reduced in rank or compensation, within 20 days after presentation to him of the order of removal, suspension, or reduction, may appeal to the civil service commission from such order. The commission within 2 weeks from the filing of the appeal, shall commence the hearing thereon, and shall thereupon fully hear and determine the matter, and either affirm, modify or revoke such order. The appellant shall be entitled to appear personally, produce evidence, and to have counsel and a public hearing. The finding and decision of the commission shall be certified to the official from whose order the appeal is taken, and shall forthwith be enforced and followed by him. If the order of the appointing authority is affirmed by the commission, the effective date of the order shall stand as issued by the appointing authority. If the order of the appointing authority is modified by the commission, compensation and other benefits shall be in accordance with and in proportion to the extent of such modification. If the order of the appointing authority is revoked by the commission, all compensation and other benefits which would have accrued to the employee from the effective date of the order shall be restored to him.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.416 ;-- Am. 1961, Act 96, Eff. Sept. 8, 1961



Section 38.417 Civil service commission; annual report to board of supervisors.

Sec. 17.

The commission shall make an annual report to the board of supervisors at its October session each year, or at any other time as may be required by said board of supervisors.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.417



Section 38.418 Payrolls; approval by civil service commission.

Sec. 18.

All payrolls shall be approved by the civil service commission, or by its secretary when so authorized by the commission, before payment.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.418



Section 38.419 Civil service employees; soliciting for political purposes prohibited.

Sec. 19.

Politics, unlawful solicitation. No officer or employee of the county in the classified civil service, shall directly or indirectly make, solicit, or receive, or be in any manner concerned in making, soliciting or receiving any assessment, subscription, or contribution for any political party or any political purpose whatsoever. Any employee violating the provisions of this section may be removed from the office.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.419



Section 38.420 Civil service commission; powers of investigation.

Sec. 20.

Commission, investigation powers. The commission, for the purpose of carrying into effect the civil service provisions of this act, shall have power to investigate the conduct and operation of any department or board, and to subpoena and require the attendance of witnesses and the production of books and papers, and to administer oaths.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.420



Section 38.421 Civil service commission; authority to require medical examinations.

Sec. 21.

The commission shall have power and authority to call upon the services of county physicians or medical examiners to make such medical examinations as may be required by the commission.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.421



Section 38.422 Civil service commission; power to subpoena witnesses and evidence; noncompliance, penalty; enforcement.

Sec. 22.

Subpoena, failure to comply, penalty, fees; circuit court summoning witnesses; perjury. Any person who shall be served with a subpoena to appear and testify, or to produce books and papers issued by the commission or by any commissioner, or by any authorized representative of the commission, in the course of the investigation conducted under the provisions of this chapter, and who shall refuse or neglect to appear or to testify as commanded in such subpoena, shall be guilty of a misdemeanor, and shall, on conviction, be punished as herein provided. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses in the circuit court for the county, and shall be paid from the appropriation for the expenses of the commission. The judge of the circuit court, either in term or vacation, upon application of any such commissioner, shall compel the attendance of witnesses, the production of books and papers and giving of testimony before the commission or before any commissioner, or authorized representative, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before said court. Every person who, having taken an oath or made affirmation in such proceeding, shall swear or affirm wilfully, corruptly, or falsely, shall upon conviction be deemed guilty of a misdemeanor.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.422



Section 38.423 Violations; penalties.

Sec. 23.

(1) Except as provided in section 12a and subsections (2) and (3), a person who knowingly violates this act, and a person who neglects or refuses to perform a duty required of the person, shall be guilty of a misdemeanor. When an act or duty is required to be done by or under the supervision or authority of an officer, and the act or duty is not done or performed, the officer who wilfully neglected to perform the duty, or wilfully permitted the omission or nonperformance of the duty or act, shall be guilty of a misdemeanor. A person who is convicted of a misdemeanor under this act, shall be punished by a fine of not less than $50.00, nor more than $500.00, or by imprisonment for not more than 90 days, or both.

(2) A person who intentionally violates this act with regard to the holding of a meeting as required in section 11 shall be subject to the penalties prescribed in Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws, for violations of that act.

(3) A person who arbitrarily and capriciously violates this act with regard to a writing prepared, owned, used, in the possession of, or retained by the commission as required under section 11 shall be subject to the penalties prescribed in Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws, for violations of that act.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.423 ;-- Am. 1977, Act 200, Imd. Eff. Nov. 17, 1977 ;-- Am. 1982, Act 517, Eff. Mar. 30, 1983



Section 38.424 Classified civil service; discrimination prohibited.

Sec. 24.

Discrimination prohibited. No person in the classified civil service or seeking admission thereto, shall be appointed, reduced or removed, or in any way favored or discriminated against because of his political, racial, or religious opinions or affiliations, except for membership in any organization which has advocated or does advocate disloyalty to the government of the United States or any subdivision thereof.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.424



Section 38.425 Civil service commission; offices.

Sec. 25.

Rooms and accommodations. The commission shall be provided with suitable offices, examination rooms, and accommodations for itself and staff, as may be required to suit the public convenience and carry on the work of the commission.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.425



Section 38.426 Board of supervisors; appropriations.

Sec. 26.

Appropriation. The board of supervisors shall provide the necessary appropriations to carry out the provisions of this act.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.426



Section 38.427 Scope of act.

Sec. 27.

Scope. All the provisions of this act shall apply to the employees of all boards, commissions and departments of any county in which this act shall be adopted. When adopted in any county, the provisions of this act shall also apply to boards, commissions, or departments of the county constituted by law a body corporate. Any such board, commission, or department of the county constituted by law a body corporate shall be considered as a separate entity in the application of the provisions of this act, and the service of such body corporate shall be separately classified and treated with regard to appointments, promotions and removals, and service records and ratings.

History: 1941, Act 370, Eff. Jan. 10, 1942 ;-- CL 1948, 38.427



Section 38.428 Civil service commission; determination of employee status on consolidation of governmental units with county department; subsequent change.

Sec. 28.

Any other provisions of this act to the contrary notwithstanding, in the event of the consolidation of functions or departments of another governmental unit with a county department now, or which may hereafter be established, the civil service commission of the county shall make equitable rules and regulations governing the employment, status and all other terms and conditions of employment of employees of the other governmental unit in order to effect an orderly transfer of the employees to the county service and to provide, as near as may be practicable, the same conditions of employment as other county employees in like categories. The rules shall provide that the initial county status and county classification of the employees shall be based upon the status, duties and responsibilities exercised immediately preceding the date of consolidation. Any subsequent changes in status or classification shall be made in accordance with the rules of the county civil service commission.

History: Add. 1959, Act 265, Imd. Eff. Sept. 4, 1959
Former Law: See section 28 of Act 370 of 1941, which was repealed by Act 267 of 1945.






Act 246 of 1965 TOWNSHIP CIVIL SERVICE SYSTEM (38.451 - 38.470)

Section 38.451 Township civil service system; adoption by referendum.

Sec. 1.

Upon the adoption of a resolution therefor by a majority vote of the members elect of the township board of any township, and the subsequent approval by a majority of the township electors voting thereon, the provisions of this act shall apply in any township now or hereafter having a population of 60,000 or more. The township board may submit the question at any regular election or special election called for some other purpose, and shall submit the question at any such election held not less than 60 days after the filing with the township clerk of petitions for such submission signed by at least 4% of the registered electors of the township.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.451a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 1a.

A petition under section 1, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 198, Eff. Mar. 23, 1999



Section 38.452 Township civil service commission; creation.

Sec. 2.

In any township where the township civil service system is adopted, there shall be a civil service commission.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.453 Township civil service commission; membership, terms, vacancies, eligibility, quorum, removal.

Sec. 3.

The township board, at its next regular or special session after the adoption of this act in any township, shall appoint, by a majority vote of the members elect, 3 electors of the township as members of the civil service commission, to take office as soon as appointed and qualified, and who shall serve for the following terms as designated in the resolution of appointment: One member for a term expiring 2 years from December 31 of that year, 1 member for a term expiring 4 years from December 31 of that year, and 1 member for a term expiring 6 years from December 31 of that year. Biennially thereafter, the township board shall appoint by majority vote 1 civil service commissioner for a term of 6 years to take office on January 1 of the next year and succeed the commissioner whose term shall next expire. The commissioner whose term shall next expire shall serve as chairman of the commission. Any vacancy occurring on the commission shall be filled for the unexpired term by the township board by a majority vote of the members elect. Each commissioner shall serve until his successor is appointed and qualified. Not more than 2 of the commissioners so appointed shall be members of the same political party. Two members of the commission constitute a quorum thereof. The township board by a 2/3 vote of all the members elect may remove a commissioner during his term of office, but only after serving the commissioner with a statement in writing of the reasons for such removal, and allowing him an opportunity to be represented and publicly heard in his defense.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.454 Civil service commission; members, compensation and expenses.

Sec. 4.

Each commissioner shall receive $10.00 compensation for each day's service for not to exceed 25 days in any one year, and such necessary traveling expenses and mileage as may be incurred in the actual performance of his duties; such compensation and expenses to be fixed by the township board. For the first 2 years after the adoption of the civil service system, compensation may be paid for not to exceed 50 days' service in any one year.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.455 Civil service commission; personnel director, assistants and employees; selection, compensation; contracts for services; conditions of employment; discrimination prohibited.

Sec. 5.

The commission shall choose by competitive examination a personnel director upon a basis of education, technical knowledge of personnel work, and knowledge of township government and its operation, and such other assistants and employees as may be necessary. The compensation of the personnel director and other assistants and employees shall be fixed by the commission subject to the approval of the township board. The personnel director shall act as secretary of the commission. The civil service commission of any township, if authorized by the township board and subject to its approval, may contract with a county, city or another township for the use and services of its examiners, clerks and offices and all the facilities of the civil service system. The civil service commission shall provide by regulation for the hours and conditions of service, for the length and period of vacations, and for the regulation of sick leaves in the township service, and for such other matters pertaining to the carrying out of the provisions of this act. No applicant shall be required by any rule or regulation of the commission to submit photographs for the purpose of identification, nor shall any such applicant be discriminated against by reason of race, color, creed or political affiliation.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.456 Civil service classification.

Sec. 6.

The civil service of the township is hereby divided into the unclassified and classified services.

(a) The unclassified service shall include officers elected by popular vote and persons appointed to fill vacancies in such elective offices, 1 deputy or assistant each for the supervisor, clerk and treasurer, and heads of departments.

(b) The classified service shall comprise all positions not specifically included by this act in the unclassified service.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.457 Civil service commission; regular meetings; rules of procedure; record of proceedings; conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 7.

(1) The commission shall hold a regular meeting at least quarterly. The commission shall hold a special meeting at the request of a commissioner. The commission shall adopt its own rules of procedure and shall keep a record of its proceedings.

(2) The business that the commission performs shall be conducted at a public meeting of the commission held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(3) Except for the records listed in section 8(i), a writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1965, Act 246, Eff. Mar. 31, 1966 ;-- Am. 1977, Act 212, Imd. Eff. Nov. 17, 1977 ;-- Am. 1995, Act 64, Imd. Eff. May 31, 1995



Section 38.458 Civil service commission; powers and duties.

Sec. 8.

The commission shall:

(a) Classify all the offices and positions of employment within the classified service. The classification shall be subdivided into groups and shall be based upon and graded according to the duties and responsibilities of the positions, and shall be so arranged as to permit the filling of the higher grades through promotion. All salaries shall be uniform for like service in each grade of the classified service as the same shall be classified and standardized by the commission. The classification and standardization of salaries shall not be final until approved by the township board, and salaries shall not be paid except in accordance with the classification and standardization.

(b) From time to time make, in accordance with the provisions of this act, rules adopted to carry out the purposes of this act and not inconsistent with its provisions for the examination and selection of persons to fill the offices and positions in the classified service which are required to be filled by appointment, and for the selection of persons to be employed in the service of the township.

(c) Supervise the administration of the civil service rules, hold examinations thereunder from time to time, giving notice thereof, prepare and keep an eligible list of persons passing such examinations and certify the names of persons thereon to the appointing officers of the several departments.

(d) By itself or otherwise, investigate the enforcement of the provisions of this act, of its own rules and of the action of appointees in the classified service. In the course of such investigation, the commission or its authorized representative may administer oaths, and the commission by its subpoena may secure both the attendance and testimony of witnesses and the production of books and papers relevant to the investigation.

(e) Provide, through the purchasing department of the township, all needed supplies for the use of the commission.

(f) Such other powers and perform such other duties as may be necessary to carry out the provisions of this act.

(g) Prepare and hold open competitive examinations in order to test the relative fitness of all applicants for appointment to the classified service. At least 2 weeks' notice shall be given of all examinations.

(h) Cause to be kept in each department and division thereof, records of the service of each employee, known as “service records”. These records shall contain fact statements on all matters relating to the character and quality of the work done and the attitude of the individual to his work.

(i) Keep a roster of the employees of the township, together with a record of service, military or naval experience, and such other matters as may have a bearing on promotion, transfer or discharge. All such “service records” and employees' records shall be confidential and not open for public inspection.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.459 Classified civil service; appointments, probationary period, temporary appointments.

Sec. 9.

Whenever a position in the competitive classified civil service is to be filled, the appointing authority shall notify the commission of that fact, and the commission shall certify the names and addresses of the 3 candidates standing highest on the eligible list for the class or grade to which the position belongs, and the appointing authority shall forthwith appoint to the position 1 of the 3 persons so certified. The appointment shall be for a probationary period to be fixed by the rules, but not to exceed 6 months. At or before the expiration of the probationary period, the appointing officer, by presenting specific reasons for such action in writing, may discharge a probational appointee, or, with the approval of the civil service commission, transfer him to another department. If not discharged prior to the expiration of the period of probation and if no complaint has been made as to the service rendered, the appointment shall be deemed complete. To prevent the stoppage of business or to meet extraordinary conditions or emergencies, the head of any department or office, with the approval of the commission, may make a temporary appointment to remain for not exceeding 60 days, and only until regular appointment under the provisions of this act can be made.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.460 Classified civil service; qualifying and competitive examinations required; exceptions.

Sec. 10.

All appointive officers and employees of the township or any department thereof at the time this act takes effect, and who have been such for more than 2 years prior thereto, whose positions are included in the classified civil service, shall hold their positions without examination until discharged, reduced, promoted or transferred, in accordance with the provisions of this act. All appointive officers and employees of the township or any department thereof included in the classified civil service by this act, who shall have been so employed for more than 1 year and less than 2 years prior to the time this act takes effect, shall be required to take qualifying examinations, and all such appointive officers and employees who shall have been so employed for less than 1 year prior to the effective date of this act shall be required to take competitive examinations. All employees now authorized by law to be employed in any township office or department for seasonal or temporary employment, who have been in such employment of the township for 2 successive seasons immediately prior to the time this act takes effect, shall be included in the classified civil service and be eligible for appointment to such seasonal or temporary occupation without examination.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.461 Classified civil service; vacancies, promotion, basis.

Sec. 11.

Wherever possible, vacancies shall be filled by promotion. Promotion shall be made from among employees, in the grades nearest below the grade in which the vacancy exists, qualified by training and experience to fill the vacancy and whose length of service in such lower grade entitles them to consideration. The commission, for the purpose of promotion, shall rate the qualified employees in the lower grades on the basis of their service record, experience in the work involved in the vacant position, training and qualification for such work, seniority and war service ratings. Seniority shall be controlling only when other factors are equal.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.462 Classified civil service; removal, suspension or reduction in rank; procedure; appeal, hearing; findings of civil service commission.

Sec. 12.

Any officer or employee in the classified civil service may be removed, suspended or reduced in rank or compensation by the appointing authority after appointment or promotion is complete by an order in writing, stating specifically the reasons therefor. The order shall be filed with the civil service commission and a copy thereof shall be furnished to the person to be removed, suspended or reduced. The employee may reply in writing to the order within 5 days from the date of filing it with the civil service commission. Any person removed, suspended or reduced in rank or compensation, within 10 days after presentation to him of the order of removal, suspension or reduction, may appeal to the civil service commission. The commission, within 2 weeks from the filing of the appeal, shall commence the hearing thereon, and shall thereupon fully hear and determine the matter, and either affirm, modify or revoke such order. The appellant shall be entitled to appear personally, produce evidence, and to have counsel and a public hearing. The finding and decision of the commission shall be certified to the official from whose order the appeal is taken, and shall forthwith be enforced and followed by him, but under no condition shall the employee be removed, suspended or reduced in rank until the finding and decision of the commission is so certified.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.463 Civil service commission; annual report to township board.

Sec. 13.

The commission shall make an annual report to the township board at its annual meeting each year, or at any other time as may be required by the township board.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.464 Payrolls; approval by civil service commission.

Sec. 14.

All payrolls shall be approved by the civil service commission, or by its secretary when authorized by the commission, before payment.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.465 Civil service employees; soliciting for political purposes prohibited.

Sec. 15.

No officer or employee of the township in the classified civil service, directly or indirectly, shall make, solicit or receive, or be in any manner concerned in making, soliciting or receiving any assessment, subscription or contribution for any political party or any political purpose whatsoever. Any employee violating the provisions of this section may be removed from the office.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.466 Civil service commission; subpoena; noncompliance, penalty; enforcement.

Sec. 16.

Any person who is served with a subpoena to appear and testify, or to produce books and papers issued by the commission in the course of the investigation conducted under the provisions of this act, and who refuses or neglects to appear or to testify as commanded in the subpoena, is guilty of a misdemeanor. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses in the circuit court for the county in which the township is situated, and shall be paid from the appropriation for the expenses of the commission. The judge of the circuit court, either in term or vacation, upon application of the commission, shall compel the attendance of witnesses, the production of books and papers and giving of testimony before the commission by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before the court. Every person who, having taken an oath or made affirmation in a proceeding, swears or affirms wilfully, corruptly or falsely is guilty of a misdemeanor.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.467 Violations; penalties.

Sec. 17.

(1) Except as provided in subsections (2) and (3), a person who knowingly violates this act, and a person who neglects or refuses to perform a duty enjoined upon the person by this act, is guilty of a misdemeanor. When, by this act, an act or duty is required to be done by or under the supervision or authority of an officer, and the act or duty is not done or performed, then the officer who has wilfully neglected to perform the duty, or has wilfully permitted the omission or nonperformance of the duty or act, is guilty of a misdemeanor. A person convicted of an act or omission which is by this act declared to be a misdemeanor, except as provided in subsection (2) or (3), shall be fined not less than $50.00 and not more than $100.00, or be imprisoned for not more than 90 days, or both.

(2) A member of the board who intentionally violates section 7(2) shall be subject to the penalties prescribed in Act No. 267 of the Public Acts of 1976.

(3) If the board arbitrarily and capriciously violates section 7(3), the board shall be subject to the penalties prescribed in Act No. 442 of the Public Acts of 1976.

History: 1965, Act 246, Eff. Mar. 31, 1966 ;-- Am. 1977, Act 212, Imd. Eff. Nov. 17, 1977



Section 38.468 Classified civil service; discrimination prohibited.

Sec. 18.

No person in the classified civil service or seeking admission thereto shall be appointed, reduced or removed, or in any way favored or discriminated against because of his political, racial or religious opinions or affiliations, except for membership in any organization which has advocated or does advocate disloyalty to the government of the United States or any subdivision thereof.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.469 Civil service commission; offices.

Sec. 19.

The commission shall be provided with suitable offices, examination rooms, and accommodations for itself and staff, as may be required to suit the public convenience and carry on the work of the commission.

History: 1965, Act 246, Eff. Mar. 31, 1966



Section 38.470 Township board; appropriations.

Sec. 20.

The township board shall provide the necessary appropriations to carry out the provisions of this act.

History: 1965, Act 246, Eff. Mar. 31, 1966






Act 78 of 1935 FIREMEN AND POLICEMEN CIVIL SERVICE SYSTEM (38.501 - 38.518)

Section 38.501 Fire and police department civil service commissions; creation.

Sec. 1.

Within 30 days after this act shall take effect there may be created a civil service commission in each city, village or municipality of any population whatsoever having a fire and/or police department, any of the members of which are full paid by said city, village or municipality.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.501
Popular Name: Police and Fire Civil Service Act



Section 38.502 Civil service commission; membership, appointment, terms; election of president.

Sec. 2.

The civil service commission shall consist of 3 members, 1 of whom shall be appointed by the principal elected officer of the city, village or municipality with the approval of the legislative body; and he shall serve for a period of 6 years from the date of his appointment. The second member of the commission shall be selected by the paid members of the fire and/or police department and he shall serve for a period of 4 years from the date of his appointment; a majority vote of the members of the fire and/or police department shall be necessary to select such member. The third member of the commission shall be selected by the aforesaid members of the commission and he shall serve for a period of 2 years from the date of his appointment. Thereafter all appointments shall be made for a period of 6 years each; each commissioner to serve until his successor is appointed and qualified by the appointing power hereinbefore designated.

The 3 members of the commission shall together elect 1 of their number to act as president of the commission, who shall serve for 1 year. Each year thereafter the commissioners shall elect 1 of their number, president, the member so elected to serve 1 year.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.502 ;-- Am. 1951, Act 15, Eff. Sept. 28, 1951 ;-- Am. 1957, Act 43, Eff. Sept. 27, 1957
Popular Name: Police and Fire Civil Service Act



Section 38.503 Civil service commission; members, qualifications.

Sec. 3.

No person shall be appointed a member of said commission who is not a citizen of the United States and who has not been a resident of said city, village or municipality for a period of 1 year and an elector of said county for a period of at least 3 years immediately preceding such appointment. No commissioner shall hold any other elective office, place or position under the United States, state of Michigan, or any city, county or other political subdivision thereof; nor shall any commissioner serve on any political committee or take any active part in the management of any political campaign. Not more than 2 of the said commissioners, at any 1 time, shall be adherents of the same political party.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.503 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949
Popular Name: Police and Fire Civil Service Act



Section 38.504 Civil service commission; vacancies, removal, petition, hearing.

Sec. 4.

In event that any commissioner of said civil service commission shall cease to be a member thereof by virtue of death, removal or other cause, a new commissioner shall be appointed to fill out the unexpired term of said commissioner within 10 days after said commissioner shall have ceased to be a member of said commission. Such appointment shall be made by the officer or body who in the first instance appointed the commissioner who is no longer a member of the commission. The mayor or principal executive officer shall at any time remove any commissioner for incompetency, dereliction of duty, malfeasance in office or any other good cause, which shall be stated in writing and made a part of the records of the commission, and a copy of the removal shall be served on said commissioner forthwith: Provided, however, That once the mayor or principal executive officer has to remove any commissioner, such removal shall be temporary only and shall be in effect for a period of 10 days. If at the end of said period of 10 days the said commissioner shall fail to make answer thereto, he shall be deemed removed, otherwise the mayor shall file in the office of the clerk of the circuit court of said county a petition setting forth in full the reason for said removal and praying for the confirmation by said circuit court of the action of the mayor in so removing the said commissioner. A copy of said petition, in writing, shall be served upon the commissioner so removed simultaneously with its filing in the office of the clerk of the circuit court and shall have precedence on the docket of the said court and shall be heard by said court as soon as the removed commissioner shall demand. All rights hereby vested in said circuit court may be exercised by the judge thereof during a vacation. In event that no term of court is being held at the time of filing of said petition, and the judge thereof cannot be reached in the county wherein the petition was filed, said petition shall be heard at the next succeeding term of said circuit court, whether regular or special, and the commissioner so suspended shall remain suspended until a hearing is had upon the petition of the mayor. The court, or the judge thereof, in vacation, shall hear and decide upon said petition. The contestant, against whom the decision of the court or judge thereof, in vacation, shall be rendered, shall have the right of appearing in person and by counsel and presenting his defense and to petition the supreme court for a review of the decision of the circuit court, or the judge thereof in vacation, as in chancery cases. In event that the mayor shall fail to file this petition in the office of the clerk of the circuit court, as hereinbefore provided, within 10 days after the removal of said commissioner, such commissioner shall immediately resume his position as a member of the civil service commission.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.504 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949
Popular Name: Police and Fire Civil Service Act



Section 38.505 Civil service commission; clerk.

Sec. 5.

The city clerk or city recorder of any city, village or municipality under the terms of this act shall “ex officio” be clerk of the civil service commission and shall supply to the commission without extra compensation all necessary clerical and stenographic services for the work of the civil service commission.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.505
Popular Name: Police and Fire Civil Service Act



Section 38.506 Fire and police civil service; eligibility for permanent appointment.

Sec. 6.

For the benefit of the public service and to prevent delay, injury, or interruption therein by reason of the enactment of this act, all persons holding a position in the fire and/or police department, including the chief thereof, when this act takes effect, who shall have served in such position for a period of at least 6 months last past continuously, are hereby declared eligible for permanent appointment under civil service to the offices, places, positions or employments which they shall then hold, respectively, without examination or other act on their part, and not on probation; and every such person is hereby automatically adopted and inducted permanently into civil service, into such office, place, position or employment which such person then holds as completely and effectually to all intents and purposes as if such person had been permanently appointed thereto under civil service after examination and investigation: Provided, however, That any employee with less than 6 months' service shall be classed as probationer under this act.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.506 ;-- Am. 1951, Act 15, Eff. Sept. 28, 1951
Popular Name: Police and Fire Civil Service Act



Section 38.507 Appointments and promotions; competitive examinations; provisions applicable to appointment, reinstatement, promotion, or discharge; applicability of section.

Sec. 7.

Appointments to and promotions in all paid fire or police departments, or both of cities, villages, and municipalities shall be made only according to qualifications and fitness to be ascertained by competitive examinations, and no person shall be appointed, reinstated, promoted, or discharged as a full-time paid member of a department, regardless of rank or position, in any fire or police department of any city, village, or municipality in this state except as provided in this act. This section applies only to full-time paid members as defined in section 17.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.507 ;-- Am. 1951, Act 15, Eff. Sept. 28, 1951 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.508 Civil service commission; assistance by municipal executive officers; printing, supplies.

Sec. 8.

It shall be the duty of the mayor, or principal executive officer, and heads of departments of every city, village or municipality to aid the civil service commission in all proper ways in carrying out the provisions of this act, and to allow the reasonable use of public buildings and to cause suitable and convenient rooms and accommodations to be assigned and provided, and to be furnished, heated and lighted for carrying on the work and examinations of the civil service commission and in all proper ways to facilitate the same. The civil service commission may order from the proper authorities the necessary stationery, postage stamps, official seal and other articles to be supplied, and the necessary printing to be done, for its official use.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.508
Popular Name: Police and Fire Civil Service Act



Section 38.509 Civil service commission; powers and duties.

Sec. 9.

The civil service commission in each city, village or municipality, within the terms of this act, shall

First, Prescribe, amend and enforce rules and regulations for carrying into effect the provisions of this act. All rules so prepared may, from time to time, be added to, amended or rescinded.

Second, Keep minutes of its own proceedings and records of its examinations and other official actions. All recommendations of applicants for office, received by the said commission or by any officer having authority to make appointments to office, shall be kept and preserved for a period of 10 years, and all such records, recommendations of former employers accepted, and all written causes of removal, filed with it, shall, subject to reasonable regulation, be open to public inspection. It shall keep a roster of the members of the fire and police department, together with a record of service, military or naval experience, file statements on all matters relating to the character and quality of the work done and the attitude of the individual to his work and such other matters as may have a bearing on promotion, transfer or discharge.

Third, Make investigations, either sitting in a body or through a single commissioner, concerning all matters touching the enforcement and effect of the provisions of this act, and the rules and regulations prescribed thereunder, concerning the action of any examiner or subordinate of the commission, or any person in the public service in respect to the execution of this act; and, in the course of such investigations, each commissioner shall have the power to administer oaths and affirmations, and to take testimony.

Fourth, Have power to subpoena and require the attendance of witnesses, and the production thereby of books and papers pertinent to the investigations and inquiries hereby authorized, and to examine them and such public records as it shall require, in relation to any matter which it has the authority to investigate. The fees of such witnesses for attendance and travel shall be the same as for witnesses before the circuit courts, and shall be paid from the appropriations for the incidental expenses of the commission. All officers in the public service, and their deputies, clerks, subordinates and employees shall attend and testify when required to do so by said commission. Any disobedience to, or neglect of, any subpoena issued by the said commissioners, or any 1 of them, to any person, shall be held a contempt of court, and shall be punished by the circuit court, within the county in which the said subpoena has been issued. Any judge of any of said courts shall, upon the application of any 1 of said commissioners, in such cases cause the process of said court to issue to compel such person or persons, disobeying or neglecting any such subpoena, to appear and to give testimony before the said commissioners; any 1 of them shall have power to punish any such contempt.

Fifth, Make an annual report to the mayor or principal executive officer showing its own action, and rules and regulations, and all exceptions thereto in force, and the practical effects thereof, and any suggestions it may approve for the more effectual accomplishments of the purpose of this act. Such reports shall be available for public inspection 5 days after the same shall have been delivered to the mayor or principal executive officer of any city, village or municipality.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1941, Act 151, Eff. Jan. 10, 1942 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.509
Popular Name: Police and Fire Civil Service Act



Section 38.510 Application for examination; filing; contents; forms; refusal to examine or certify applicant; public hearing for aggrieved applicant; review; testimony; decision; physical examination; certification; age requirement; reinstatement or reappointment; rank.

Sec. 10.

(1) The civil service commission in each city, village, or municipality shall require an individual applying for admission to an examination provided for under this act or under the rules and regulations of the commission to file in its office, within a reasonable time before the proposed examination, a formal application in which the applicant shall state under oath or affirmation all of the following:

(a) Full name, residence, and post-office address.

(b) United States citizenship.

(c) Attainment of the age of majority.

(d) Health and physical capacity for the position for which the applicant is applying.

(e) Each residence and business or place of employment for not less than the 3 previous years. The commission shall establish educational requirements, but the requirements shall not call for less than an eighth grade education. After acceptance by the civil service commission, the applicant shall be governed as to residence by the city or village charter.

(f) Other information as may reasonably and legally be requested regarding the applicant's qualifications and fitness for the position for which the applicant is applying.

(2) Blank forms for applications shall be furnished by the commission, without charge, to all individuals requesting applications. The commission may require, in connection with an application, certificates of citizens, physicians, or others having knowledge of the applicant as the good of the service requires. The commission may refuse to examine an applicant or, after examination, to certify as eligible, an applicant who falls under any of the following disqualifications:

(a) Lacks any of the established preliminary requirements for the examination or position of employment for which the applicant applied.

(b) Is so disabled as to be rendered unfit for the performance of the duties of the position to which the applicant seeks appointment.

(c) Is a habitual user of intoxicating liquors or an illegal user of 1 or more controlled substances.

(d) Has been found guilty of any felony.

(e) Has been dismissed from the public service for delinquency or misconduct.

(f) Has made a false statement of a material fact or practiced or attempted to practice a deception or fraud in the application, in the examination, or in securing eligibility.

(g) Refuses to comply with the rules and regulations of the commission.

(3) If an applicant feels aggrieved by the action of the commission in refusing to examine the applicant or, after an examination, to certify the applicant as eligible, the commission, at the request of the applicant, shall appoint a time and a place for a public hearing at which time the applicant may appear, personally or with counsel, and the commission shall then review its refusal of examination or certification, and testimony shall be taken. The commission shall subpoena, at the expense of the applicant, any competent witnesses requested by the applicant. After review, the commission shall file the testimony taken in its records and shall again make a decision, which decision shall be final.

(4) Before appointment, all applicants for a position in the fire or police department shall undergo a physical examination, which may be performed by a licensed physician, a licensed physician's assistant, or a certified nurse practitioner, to determine that an applicant is free from defects, deformity, or diseases that might incapacitate the applicant from the performance of the duties of the position desired. Applications will not be accepted if the person applying has not attained the age of majority under state law. If an applicant has formerly served upon the fire or police department of the city, village, or municipality to which application is made and has resigned from the department at a time when there were no charges of misconduct or other misfeasance pending against the applicant, within a period of 2 years next preceding the date of the application, and is a resident of the city, village, or municipality or the area authorized by city charter, then the applicant shall be eligible for reinstatement at the discretion of a civil service commission. The applicant, providing the former term of service justifies, may be reappointed to the fire or police department without examination other than a physical examination. If an applicant is reinstated to the fire or police department, the applicant shall be the lowest in rank in the department next above the probationers of the department. This subsection does not require new or additional third party reimbursement or worker's compensation benefits for services rendered.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.510 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949 ;-- Am. 1956, Act 162, Eff. Aug. 11, 1956 ;-- Am. 1957, Act 94, Eff. Sept. 27, 1957 ;-- Am. 1966, Act 96, Eff. Mar. 10, 1967 ;-- Am. 1977, Act 12, Imd. Eff. May 11, 1977 ;-- Am. 1982, Act 419, Imd. Eff. Dec. 28, 1982 ;-- Am. 1985, Act 6, Imd. Eff. Mar. 27, 1985 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986 ;-- Am. 2004, Act 133, Imd. Eff. June 3, 2004
Popular Name: Police and Fire Civil Service Act



Section 38.510a Repealed. 1986, Act 155, Imd. Eff. July 3, 1986.



Section 38.511 Rules for examinations; minimum passing grade; notice and distribution of rules; probationary period; final appointment; hearing; procedure for filling position or vacancy; temporary appointments; special examinations; “appointing officer” defined.

Sec. 11.

(1) The civil service commission in each city, village, or municipality shall make rules providing for examinations of applicants for positions in the paid fire or police departments in each city, village, or municipality under this act, for appointments, and for such other matters as are necessary to carry out the purposes of this act. The minimum passing grade for numerically scored entry level examinations shall be at least 70. Seventy shall designate the applicant's demonstration of the minimum acceptable level of performance on the individual or cumulative selection procedures, or both. After initial appointment, the minimum passing grade for any examination shall be at least 70%. Due notice of the contents of the rules and of any modifications to the rules shall be given, by mail, in due season, to appointing officers affected thereby, and the rules and rule modifications shall be printed also for public distribution. All original appointments to any positions in a fire department, within the terms of this act, shall be for a probationary period of 6 months. All original appointments to any positions in a police department, within the terms of this act, shall be for a probationary period of 1 year after the completion of legally required courses of basic training. At any time during the probationary period, an appointee may be dismissed for cause, in the manner provided in this act. If at the close of this probationary term the conduct or capacity of the probationer has not been satisfactory to the appointing officer, the probationer shall be notified within 10 days, in writing, that he or she will not receive permanent appointment, whereupon his or her employment shall cease. Otherwise, his or her retention in the service shall be equivalent to final appointment. The probationer shall be entitled to a hearing before the commission as provided in section 14.

(2) Every entry position, unless filled by reinstatement, shall be filled only in the following manner: The appointing officer shall notify the civil service commission of any vacancy in the service which he or she desires to be filled, and shall request the certification of eligibles. The commission immediately shall certify from the eligible list the names of the persons who received the highest 5 average composite scores on examinations held under the provisions of this act within a period of 2 years next preceding the date of the appointment. The appointing officer, thereupon, with sole reference to the merit and fitness of the candidates, shall make the appointment from the names certified. As each subsequent vacancy occurs, precisely the same procedure shall be followed. When an appointment is made under this section, it shall be in the first instance for the probationary period, as provided in this act.

(3) All positions, other than entry, shall be filled only in the following manner: The appointing officer shall notify the civil service commission of any vacancy in the service which he or she desires to be filled and shall request the certification of eligibles. The commission immediately shall certify from the eligible list the name of the person who received the highest average at preceding examinations held under the provisions of this act within a period of 2 years next preceding the date of the appointment. The appointing officer, thereupon, with sole reference to the merit and fitness of the candidates, shall make the appointment certified. As each subsequent vacancy occurs, precisely the same procedure shall be followed. When an appointment is made under this section, it shall be in the first instance for the probationary period, as provided in this act.

(4) Whenever there are urgent reasons for filling a vacancy in any position in the fire or police department and there is no list of persons eligible for appointment, the appointing officer may nominate a person to the civil service commission for a noncompetitive examination. If the nominee is certified by the commission as qualified, after a noncompetitive examination, he or she may be appointed temporarily to fill the vacancy until a selection and appointment can be made after a competitive examination, and in the manner prescribed in this act. However, the temporary appointment shall not continue for more than 3 months, nor shall successive temporary appointments be made to the same position. In the event of an emergency due to a war in which this country is involved, the civil service commission may make temporary appointments to fill vacancies when appointments cannot be made under the provisions of this act. These appointments shall be temporary, and only during hostilities, and for 6 months thereafter.

(5) In event any position as an electrician, mechanic, radio engineer, fire inspector, or fire alarm operator is to be filled in a paid fire or police department, then the examination to be given to applicants shall be so drawn as to test only the qualifications of the applicants in regard to their ability as an electrician, mechanic, radio engineer, fire inspector, or fire alarm operator. The examinations shall be special examinations.

(6) As used in this section, “appointing officer” means the mayor or principal administrative or executive officer in any city, village, or municipality.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1941, Act 151, Eff. Jan. 10, 1942 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.511 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949 ;-- Am. 1956, Act 162, Eff. Aug. 11, 1956 ;-- Am. 1971, Act 47, Imd. Eff. June 28, 1971 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.512 Examinations; nature; contents; notice; commencement of examination for promotion; eligible list; discrimination prohibited; competitive vacancies filled by promotions; probationary period; hearing.

Sec. 12.

(1) All examinations for positions shall be practical in their character and shall relate to those matters and shall include those inquiries as will fairly and fully test the comparative merit and fitness of the persons examined to discharge the duties of the employment sought by them. All examinations shall be open to all applicants who have fulfilled the preliminary requirements prescribed by this act. Notice of the time and place for accepting applications shall be given by the commission by publication for 2 weeks in the official paper of the city, village, or municipality, and the notice shall be posted by the commission in a conspicuous place in the office and on the bulletin boards of the city, village, or municipality for 2 weeks. Further notice may be given as the commission shall prescribe. However, a newspaper advertisement shall not be required for an examination for a promotion. The examination process shall begin within 6 months after the closing date for the acceptance of applications. However, the commission may delay or cancel the examination process for good cause. The commission shall post, in a public place at its office, the eligible list containing the names and grades of those who have passed examinations for positions or promotions in fire or police departments under this act, and shall indicate any appointments that will be made from the list. No question in any form of application or in any examination shall be so framed as to elicit information concerning the political or religious opinions or affiliations of any applicant; nor shall inquiries be made concerning those opinions or affiliations; and all disclosures thereof shall be discouraged. Discrimination shall not be exercised, threatened, or promised by any person in the fire or police department against or in favor of an eligible applicant or employee in fire or police departments under this act because of his or her political or religious opinions or affiliations.

(2) Vacancies in positions in the fire and police departments above the rank of fire fighter or police officer shall be competitive and shall be filled by promotions from among persons holding positions in the next lower rank in the departments who have completed 2 years in that rank and who have at least 5 years in the department. If there are more vacancies than there are persons with 5 years in the department, the commission may lower the requirements to 3 years in the department. If no person or persons have completed 2 years in the next lower rank, the commission may hold examinations among persons in such rank as to all intent and purposes as though 2 years of service had been completed by those persons. Promotions shall be based upon merit to be ascertained by tests to be provided by the civil service commission and upon the superior qualifications of the persons promoted as shown by his or her previous service and experience. In the event of only 1 person in the next lower rank, 1 or more persons in the second lower rank who have completed at least 5 years in the department may compete for the vacancy. Whenever a position becomes vacant for which examinations are held, the appointing power shall ask the commission for the name of the person eligible for appointment. The commission shall certify the name of the person highest on the eligible list at preceding examinations held under this act within a period of 2 years next preceding the date of the appointment for the class to which the vacant position has been allocated, who is willing to accept employment. If more than 1 vacancy is to be filled, an additional name shall be certified for each additional vacancy. The appointing power immediately shall appoint the person to the position. To enable the appointing power to exercise a choice in the filling of positions of promotion in the fire or police service, a promotion shall not be considered complete until after the expiration of a period of 6 months' probationary service, and if at the end of the probationary period the appointing authority finds that the conduct or capacity of the probationer has not been satisfactory, the appointing authority shall notify the probationer and the commission in writing. Otherwise, his or her retention in the higher position shall be equivalent to receiving full status and regular employment in the higher position. The probationer, upon receiving notice that his or her conduct or capacity has not been satisfactory in the higher position, may demand a written statement of particulars of reasons for that determination and may demand a hearing before the commission. The demands shall be in writing. In such a case, the probationer shall be entitled to a hearing before the commission and to a statement of particulars to be served not less than 7 days before the date of the hearing. The commission may affirm or reverse the decision of the appointing authority or may order an additional probation period not to exceed 6 months. The decision of the commission shall be final. If the probationer does not receive full status and regular employment in the higher position, he or she shall resume the duties of his or her former position, and the appointing power shall be entitled to another certification of eligibles in accordance with this act.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1941, Act 151, Eff. Jan. 10, 1942 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.512 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 15, Eff. Sept. 28, 1951 ;-- Am. 1965, Act 298, Eff. Mar. 31, 1966 ;-- Am. 1969, Act 198, Imd. Eff. Aug. 6, 1969 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.513 Reduction in pay, suspension or discharge; discrimination prohibited; hearing by civil service commission.

Sec. 13.

No person shall be reduced in pay or position, laid off, suspended, discharged or otherwise discriminated against by any appointing officer for religious or political reasons or affiliations. In all cases of reductions, layoff, or suspension of an employee or subordinate, whether appointed for a definite term or otherwise the appointing authority shall furnish such employees or subordinate with a copy of reasons for layoff, reduction, or suspension and his reasons for the same, and give such employee or subordinate a reasonable time in which to make and file an explanation. Such order together with the explanation, if any, of the subordinate shall be filed with the commission: Provided, however, That the employee or subordinate shall be entitled to a hearing before the commission as provided in section 14. Nothing in this act contained shall limit the power of an appointing officer to suspend without pay, for purposes of discipline, an employee or subordinate for a reasonable period, not exceeding 30 days: Provided, however, That successive suspensions shall not be allowed, and after such suspension, employees shall be entitled to a hearing as provided for in this section and in section 14: And provided further, That the provisions of this act shall not apply to temporary and exceptional appointments made under the authority of this act.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.513 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949
Popular Name: Police and Fire Civil Service Act



Section 38.514 Tenure; grounds for removal, discharge, suspension, or deprivation of privileges; cause; written statement of charges; answer; hearing; reinstatement; record of testimony; appeal; counsel; reduction of full-time paid members; new appointments.

Sec. 14.

(1) The tenure of each person holding an office, place, position, or employment under this act shall be only during good behavior and efficient service, and any person may be removed or discharged, suspended without pay, and deprived of vacation privileges or other special privileges by the civil service commission for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment to the public, neglect of duty, a violation of this act or of the rules of the commission, or for any other failure of good behavior, or for any other acts of misfeasance, malfeasance, or nonfeasance in office. However, a member of any fire or police department encompassed by this act shall not be removed, discharged, reduced in rank or pay, suspended, or otherwise punished except for cause, and in no event until he or she has been furnished with a written statement of the charges and the reasons for the actions. In addition, all charges shall be void unless filed within 90 days after the date the violation occurred, except in the case of a probationer, whose violations may accumulate for the probationary period. In each case where charges have been made a copy of the statement of the reasons for the charges and the answers thereto, if the person sought to be removed desires to file a written answer, shall be furnished to the civil service commission and entered upon its records. The answer shall be filed by the member within 5 days after service of the charges upon him or her. If the person sought to be removed or reduced demands it, the civil service commission shall grant him or her a public hearing, which hearing shall be held within a period of 10 days after the filing of the charges in writing and a written answer thereto. Pending the period between the making of the charges as a basis for removal and the decision thereon by the commission, the member shall remain in office. At the hearing, the burden shall be upon the removing officer to justify his or her action. If the removing officer fails to make charges to the satisfaction of a member or members of a fire or police department in a city, village, or municipality, the member or members of the fire or police department may present the information to the civil service commission. If the civil service commission fails to justify the action of the removing officer, then the person sought to be removed shall be reinstated with full pay for the entire period during which time he or she may have been prevented from performing his or her usual employment, and no charges shall be officially recorded against his or her record. A written record of all testimony taken at the hearing shall be kept and preserved by the civil service commission, which record shall be sealed and not be made available for public inspection if an appeal is not taken from the action of the commission. If the civil service commission sustains the action of the removing officer, the person removed shall have an immediate right of appeal to the circuit court of the county in which the city, village, or municipality is situated. The appeal shall be taken within 90 days after the date the civil service commission enters its final order. If an appeal is made, the circuit court shall hear the appeal upon the original record, and additional proof shall not be offered into evidence. The circuit court's decision shall be final. However, the employee has the right to petition the supreme court for a review of the court's decision. The removing officer and the person sought to be removed at all times, both before the civil service commission and upon appeal, may employ counsel to represent either of them before the civil service commission and, upon appeal, before the circuit court.

(2) If for reasons of economy it shall be deemed necessary by any city, village, or municipality to reduce the number of full-time paid members of any fire or police department, the municipality shall follow the following procedure: Removals shall be accomplished by suspending in numerical order, commencing with the last employee appointed to the fire or police department, all recent appointees to the fire or police department until the reductions are made. However, if the fire or police department increases in numbers to the strength existing before the reductions were made, the fire fighters or police officers suspended last under this act shall be reinstated before any new appointments to the fire or police department are made.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.514 ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.515 Violation of act; misdemeanor.

Sec. 15.

Any commissioner or examiner, or, any other person, who shall wilfully, by himself or in cooperation with 1 or more persons, defeat, deceive or obstruct any person in respect to his right of examination or registration according to this act, or to any rules or regulations prescribed pursuant thereto, or who shall wilfully or corruptly, falsely, mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified, pursuant to the provisions of this act, or aid in doing so, or who shall wilfully or corruptly furnish to any person any special or secret information, for the purpose of either improving or injuring the prospects or chances of appointment of any person so examined, registered, or certified, or to be examined, registered or certified; or who shall impersonate any other person, or permit or aid in any manner any other person to impersonate him in connection with any examination or registration, or application or request to be examined or registered, shall, for each offense be deemed guilty of a misdemeanor.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.515
Popular Name: Police and Fire Civil Service Act



Section 38.516 Violation of act; penalty.

Sec. 16.

Whoever makes an appointment to office, or selects a person for employment contrary to the provisions of this act, or wilfully refuses or neglects otherwise to comply with, or conform to, any of the provisions of this act, or violates any of such provisions, shall be deemed guilty of a misdemeanor. Misdemeanors under the provisions of this act shall be punishable by a fine of not less than $100.00, nor more than $1,000.00 or by imprisonment in state prison for a term not exceeding 2 years, or by both fine and imprisonment, in the discretion of the court.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1943, Act 173, Eff. July 30, 1943 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.516
Popular Name: Police and Fire Civil Service Act



Section 38.517 Definitions.

Sec. 17.

As used in this act:

(a) “Appointing power” means each person or group of persons who, acting singly or in conjunction, as a mayor, city manager, council, common council, commission, or otherwise, is or are vested by law with power and authority to select, appoint, or employ any person to hold any office, place, position, or employment subject to civil service.

(b) “Appointment” means selection, promotion, appointing, or employing any person to hold any office, place, or position of employment subject to civil service.

(c) “City” means a city, village, or other municipality that has a full-time paid fire or police department, or both.

(d) “Commission” means the civil service commission created by this act.

(e) “Commissioner” means any 1 of the 3 commissioners of the commission.

(f) “Examination” means any test, process, evaluation, or any other procedure used to determine a candidate's merit, suitability, or fitness for the position for which he or she is applying.

(g) “Full-time paid member” means an officer, fire fighter, or police officer who is paid regularly by the city and devotes his or her whole time to fire fighting, law enforcement, or related activities.

(h) “Municipality” means a township, charter township, city, or incorporated village.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- Am. 1945, Act 287, Imd. Eff. May 25, 1945 ;-- CL 1948, 38.517 ;-- Am. 1951, Act 15, Eff. Sept. 28, 1951 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.517a Approval of act by majority of electors; submission of question by resolution; petition; form of ballot; canvass; certification of results; effect of adoption.

Sec. 17a.

(1) This act does not affect any city, village, or municipality until approved by a majority of the electors voting thereon at an election at which the question of adoption of this act for that city, village, or municipality is properly submitted.

(2) The governing body of any city, village, or municipality, by resolution, may submit the question described in subsection (1) to the electors of the city, village, or municipality at any regular or special election. In addition, the governing body of any city, village, or municipality, by resolution, shall submit the question described in subsection (1) to the electors of the city, village, or municipality at any regular or special election on the filing of a petition requesting a submission with the governing body, which petition is signed in accordance with the provisions of the city, village, or municipal charter for referendums on ordinances. If there are no provisions in the city, village, or municipal charter governing the submission of ordinances by referendum petition, then the petition must be signed by 10% of the registered voters in the city, village, or municipality.

(3) The form of ballot shall be as follows:

“Shall Act No. 78 of the Public Acts of 1935, entitled as amended, 'An act to establish and provide a board of civil service commissioners in cities, villages, and municipalities having full-time paid members in the fire or police departments, or both; to provide a civil service system based upon examination and investigation as to merit, efficiency, and fitness for appointment, employment, and promotion of all full-time paid members appointed in the fire and police departments and respective cities, villages, and municipalities; to regulate the transfer, reinstatement, suspension, and discharge of officers, fire fighters, and police officers; and to repeal certain acts and parts of acts,' be adopted?

Yes ( )

No ( ).”

(4) The ballots shall be cast and canvassed, and the results of the election certified in the same manner as ballots on any question submitted to the electors of the city, village, or municipality. If the majority of the qualified electors of the city, village, or municipality vote in favor of the adoption of this act, then this act shall be in full force and effect in that city, village, or municipality.

History: 1935, Act 78, Imd. Eff. May 24, 1935 ;-- CL 1948, 38.517a ;-- Am. 1949, Act 271, Eff. Sept. 23, 1949 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Popular Name: Police and Fire Civil Service Act



Section 38.517b Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 17b.

A petition under section 17a, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 199, Eff. Mar. 23, 1999
Popular Name: Police and Fire Civil Service Act



Section 38.518 Rescission of act by majority of electors; submission of question; form of ballot; canvass; certification of results; effect of vote in favor of rescission.

Sec. 18.

(1) This act shall continue in full force and effect in any city, village, or municipality in which it has been properly adopted until rescinded by a majority of the electors voting thereon at an election at which the question of rescission of this act for that city, village, or municipality is properly submitted.

(2) The governing body of any city, village, or municipality, by resolution, may submit the question of rescission of this act, as it relates to the fire department or police department, or both, to the electors of that city, village, or municipality at any regular or special election.

(3) The form of ballot shall be as follows:

“Shall Act No. 78 of the Public Acts of 1935, entitled as amended, 'An act to establish and provide a board of civil service commissioners in cities, villages, and municipalities having full-time paid members in the fire or police departments, or both; to provide a civil service system based upon examination and investigation as to merit, efficiency, and fitness for appointment, employment, and promotion of all full-time paid members appointed in the fire and police departments and respective cities, villages, and municipalities; to regulate the transfer, reinstatement, suspension, and discharge of officers, fire fighters, and police officers; and to repeal certain acts and parts of acts,' be rescinded?

Yes ( )

No ( ).”

The ballots shall be cast and canvassed, and the results of the election certified in the same manner as ballots on any question submitted to the electors of the city, village, or municipality. If the majority of the qualified electors of the city, village, or municipality vote in favor of the rescission of this act, then this act is rescinded in that city, village, or municipality.

History: Add. 1951, Act 88, Eff. Sept. 28, 1951 ;-- Am. 1986, Act 155, Imd. Eff. July 3, 1986
Former Law: See section 18 of Act 78 of 1935, which was repealed by Act 267 of 1945.
Popular Name: Police and Fire Civil Service Act






Act 201 of 1970 POLICE CADET TRAINING PROGRAM (38.521 - 38.521)

Section 38.521 Police cadet training program; applicability of subsection (2).

***** 38.521 SUBSECTION (2) DOES NOT APPLY ON OR AFTER JULY 1, 1987: See (2) of 38.521 *****

Sec. 1.

(1) A city, village, or township that has adopted the provisions of Act No. 78 of the Public Acts of 1935, as amended, being sections 38.501 to 38.518 of the Michigan Compiled Laws, may operate a police cadet training program. An applicant for enrollment in the program shall meet all the requirements of that act for a position in the police department, except that the applicant shall be not less than 18 years of age and not more than 31 years of age. A person enrolled in the program shall not fulfill any functions, other than administrative, of a police officer until he or she receives a favorable recommendation from the appointing officer to the civil service commission or to the appointing authority if there is no civil service commission. A police cadet recommended for advancement to police officer shall receive preferential consideration for the position over other applicants. A police cadet shall serve as a cadet for not more than 4 years.

(2) Notwithstanding subsection (1), any cadet who is serving as a police cadet on or after March 31, 1983 shall be entitled to serve as a cadet for not more than 8 years. This subsection shall not apply on or after July 1, 1987.

History: 1970, Act 201, Imd. Eff. Aug. 25, 1970 ;-- Am. 1972, Act 46, Imd. Eff. Feb. 19, 1972 ;-- Am. 1978, Act 72, Imd. Eff. Mar. 21, 1978 ;-- Am. 1983, Act 19, Imd. Eff. Mar. 31, 1983 ;-- Am. 1985, Act 72, Imd. Eff. July 1, 1985






Act 345 of 1937 FIRE FIGHTERS AND POLICE OFFICERS RETIREMENT ACT (38.551 - 38.562)

Section 38.551 Fire and police department pension and retirement system; retirement board, members, election, appointment, terms.

Sec. 1.

The retirement board, also referred to in this act as the pension board, created hereunder shall be known as “The retirement board” and shall be a corporate body, consisting of 5 members, which shall consist of:

(1) The treasurer of the city, village or municipality, so affected hereby.

(2) Two additional members, 1 of whom shall be an active member of and elected by a majority vote of the members of the fire department, and 1 of whom shall be an active member of and elected by a majority vote of the members of the police department under such rules and regulations as the retirement board shall adopt to govern such election. Each such member shall serve for a term of 4 years, except that in the first instance, the member elected by the police department shall serve for a term of 2 years. If in the first instance only the fire department or only the police department is included in the retirement plan, the 2 additional members shall be elected from that department and the candidate receiving the highest number of votes shall be elected for the 4-year term and the candidate receiving the second highest number of votes shall be elected for the 2-year term.

(3) Two additional members shall be appointed by the legislative body or another person or body authorized by the city or village charter to appoint administrative officials in any city or village affected by the provisions of this act.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.551 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1959, Act 105, Eff. Mar. 19, 1960
Popular Name: Act 345



Section 38.551a Short title.

Sec. 1a.

This act shall be known and may be cited as the “fire fighters and police officers retirement act”.

History: Add. 1989, Act 7, Imd. Eff. May 3, 1989
Popular Name: Act 345



Section 38.552 Retirement board; powers and duties.

Sec. 2.

The retirement board created under this act shall perform the following:

(1) Make rules and regulations necessary to the proper conduct of the business of the retirement system.

(2) Retain legal, medical, actuarial, clerical, or other services as may be necessary for the conduct of the affairs of the retirement system and make compensations for the services retained.

(3) Cause amounts as established by law to be deducted from the salaries of active members of the retirement system and be paid into the treasury of the retirement system.

(4) Certify to the governing body of the city, village, or municipality the amount to be contributed by the city, village, or municipality as provided in this act.

(5) Cause the examination of each disability pensioner or beneficiary less than 55 years of age to be made at least once a year for the first 5 years following the pensioner's retirement, and at least once each 3 years after the 5 year period, until the pensioner has reached 55 years of age.

(6) Keep records of its meetings and proceedings. The board shall hold meetings at least once each month. The business which the retirement board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(7) The board shall annually elect a president and secretary from among its members.

(8) Disburse the pensions and other benefits payable under this act.

(9) A member of the board shall not receive additional compensation for services as a board member.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.552 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1977, Act 209, Imd. Eff. Nov. 17, 1977
Constitutionality: The authority delegated to the retirement board by MCL 38.552 of the Michigan Compiled Laws does not constitutionally abrogate the taxation, budgeting, and legislative responsibilities of the township. Retirement Bd v Shelby Twp, 438 Mich 247; 475 NW2d 249 (1991).
Popular Name: Act 345



Section 38.553 Retirement system funds; treasurer as custodian; bond; disbursement of funds; execution of voucher or warrant; authorization.

Sec. 3.

The treasurer of the city, village, or municipality shall be the custodian of all funds of the retirement system and shall be required to give a good and sufficient bond to the retirement board for the faithful performance of his or her duties and the safekeeping of all money collected under this act. The bond shall be paid by the city, village, or municipality. The treasurer shall issue warrants for the disbursement of the funds of the retirement system upon the receipt of a voucher signed by at least 2 members of the retirement board other than the treasurer. The treasurer shall not execute a voucher or warrant unless the voucher or warrant has been previously authorized by resolution adopted by the board.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.553 ;-- Am. 1989, Act 7, Imd. Eff. May 3, 1989
Popular Name: Act 345



Section 38.554 Credit for prior service.

Sec. 4.

All service performed by members prior to the enactment of this act by any city, village or township, including service performed for predecessor townships, shall be computed to the credit of each member so affected.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.554 ;-- Am. 1957, Act 52, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 159, Eff. Sept. 13, 1958
Popular Name: Act 345



Section 38.555 Retirement board; quasi-judicial body; review of actions by writ of certiorari.

Sec. 5.

The board shall be a quasi-judicial body, and its actions shall be reviewable by writ of certiorari only.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- CL 1948, 38.555
Popular Name: Act 345



Section 38.556 Age and service retirement benefits.

Sec. 6.

(1) Age and service retirement benefits payable under this act are as follows:

(a) A member who is 55 years of age or older and who has 25 or more years of service as a police officer or fire fighter in the employ of the municipality affected by this act may retire from service upon written application to the retirement board stating a date, not less than 30 days or more than 90 days after the execution and filing of the application, on which the member desires to be retired. The retirement board shall grant the benefits to which the member is entitled under this act, unless the member continues employment. If the member continues employment, the member's pension shall be deferred with service years of credit until actual retirement. Upon the approval of the legislative body or the electors of a municipality under this act, a member under 50 years of age who has 25 or more years of service, or without the necessity for approval, a member 50 years of age or more who has 25 or more years of service, may leave service and receive the full retirement benefits payable throughout the member's life as provided in subdivision (e).

(b) A member who is 60 years of age or older shall be retired by the retirement board upon the written application of the legislative body, or board or official provided in the charter of the municipality as head of the department in which the member is employed. Upon retirement, the retirement board shall grant the benefits to which the member is entitled under this act, unless the member continues employment. If the member continues employment, the member's pension shall be deferred with service years of credit until actual retirement.

(c) A member who is 65 years of age shall be retired by the retirement board on the first day of the month following attainment of 65 years of age.

(d) A member who has 10 or more years of service shall have vested retirement benefits that are not subject to forfeiture on account of disciplinary action, charges, or complaints. If the member leaves employment before the date the member would have first become eligible to retire as provided in subdivision (a) for any reason except the member's retirement or death, the member is entitled to a pension that shall begin the first day of the calendar month immediately after the month in which the member's written application for the pension is filed with the retirement board that is on or after the date the member would have been eligible to retire had the member continued in employment. The retirement board shall grant the member the benefits to which the member is entitled under this act, unless the member resumes service. If the member resumes service, the member's pension shall be further deferred with service years of credit until the member actually retires.

(e) Upon retirement from service as provided in this subsection, a member shall receive a regular retirement pension payable throughout the member's life of 2% of the member's average final compensation multiplied by the first 25 years of service credited to the member, plus 1% of the member's average final compensation multiplied by the number of years, and fraction of a year, of service rendered by the member in excess of 25 years. A municipality under this act, upon approval of the legislative body or the electors of the municipality, may increase the percentage of the payment from 2% up to a maximum of 2.5%. If an increase is approved, the increase shall not be reduced for members under the system at the time of the increase. The legislative body may also increase the percentage of employee contributions. If a retired member dies before the total of regular pension payments received by the member equals the total of the member's contributions made to the retirement system, the difference between the member's total contributions and the total of the member's regular retirement pension payments received shall be paid in a single sum to the person or persons the member nominates by written designation duly executed and filed with the retirement board. If there is not a person or persons surviving the retired member, the difference, if any, shall be paid to the retired member's legal representative or estate.

(f) As used in this section, “average final compensation” means the average of the highest annual compensation received by a member during a period of 5 consecutive years of service contained within the member's 10 years of service immediately preceding the member's retirement or leaving service. However, if so provided in a collective bargaining agreement entered into between a municipality under this act and the appropriate recognized bargaining agent, average final compensation may mean the average of the 3 years of highest annual compensation received by a member during the member's 10 years of service immediately preceding the member's retirement or leaving service. If the member has less than 5 years of service, average final compensation means the annual average compensation received by the member during his or her total years of service.

(g) A member shall be given service credit for time spent in the military, naval, marine, or other armed service of the United States government during time of war, or other national emergency recognized by the board, if the member was employed by the municipality at the time of entry into the armed service, and is or was reemployed by the municipality as a police officer or fire fighter within 6 months after the date of termination of his or her required enlistment or assignment in the armed service. A municipality by a 3/5 vote of its governing body or by a majority vote of the qualified electors may provide service credit for not more than 6 years of active military service to the United States government to a member who is employed subsequent to this military service upon payment to the retirement system of 5% of the member's full-time or equated full-time compensation for the fiscal year in which payment is made multiplied by the years of service that the member elects to purchase up to the maximum. Service is not creditable if it is or would be creditable under any other federal, state, or local publicly supported retirement system. However, this restriction does not apply to those persons who have or will have acquired retirement eligibility under the federal government for service in the reserve. A member shall be given service credit for the time the member is absent from active service without full pay on account of sickness or injury. If the absence from active service is due to nonservice connected sickness or injury, not more than 60 days of the absence shall be credited as service in any 1 calendar year, as determined by the retirement board.

(h) Before the effective date of the member's retirement as provided in this subsection, but not after the effective date of the member's retirement, a member may elect to receive his or her benefit in a pension payable throughout the member's life, called a regular retirement pension, or the member may elect to receive the actuarial equivalent, computed as of the effective date of retirement, of the member's regular retirement pension in a reduced retirement pension payable throughout the member's life, and nominate a survivor beneficiary, under an option provided in this subdivision. Upon the death of a retirant who retires on or after July 1, 1975, and who is receiving a regular retirement pension, his or her spouse, if living, shall receive a pension equal to 60% of the regular retirement pension the deceased retirant was receiving. Benefits shall not be paid under this subdivision on account of the death of a retirant if the member elected to receive his or her pension under an option provided in this subdivision. As used in this subsection, “spouse” means the person to whom the retirant was legally married on both the effective date of retirement and the date of death. Except as otherwise provided in this act, if a member fails to elect an option before the effective date of retirement, then the pension shall be paid as a regular retirement pension. A member may elect 1 of the following options:

(i) Option I. Upon the death of a retired member, his or her reduced retirement pension shall be continued throughout the life of and paid to the person, having an insurable interest in the retired member's life, that the member nominated by written designation executed and filed with the retirement board before the effective date of the member's retirement.

(ii) Option II. Upon the death of a retired member, 1/2 of his or her reduced retirement pension shall be continued throughout the life of and paid to the person, having an insurable interest in the retired member's life, that the member nominated by written designation executed and filed with the retirement board before the effective date of the member's retirement.

(i) If a member continues in service on or after the date of acquiring 20 years of service credit, does not have an option I election provided for in subdivision (j) in force, and dies while in service of the municipality before the effective date of the member's retirement, leaving a surviving spouse, the spouse shall receive a pension computed in the same manner as if the member had retired effective the day preceding the date of the member's death, elected option I provided for in subdivision (h), and nominated the spouse as survivor beneficiary. Upon the death of the spouse the pension shall terminate. A pension shall not be paid under this subdivision on account of the death of a member if benefits are paid under subsection (2) on account of the member's death.

(j) A member who continues in service on or after the date of acquiring 25 years of service credit may, at any time before the effective date of the member's retirement, by written declaration executed and filed with the board in the manner and form prescribed by the board, elect option I provided for in subdivision (h) and nominate a survivor beneficiary whom the board finds to be dependent upon the member for at least 50% of the beneficiary's support. If a member who has an option I election provided for in this subdivision in force dies while in service before the effective date of the member's retirement, the member's survivor beneficiary shall immediately receive the same pension that the survivor beneficiary would have been entitled to receive under option I if the member had retired pursuant to this act effective the day preceding the date of the member's death, notwithstanding that the member may not have attained 55 years of age. If a member who has an option I election provided for in this subdivision in force subsequently retires pursuant to this act, the member, within 90 days immediately preceding the effective date of the member's retirement, but not after the effective date of the member's retirement, may elect an option provided for in subdivision (h). The option election is effective as of the effective date of the member's retirement. A pension shall not be paid under this subdivision on account of the death of a member if benefits are paid under subsection (2) on account of the member's death.

(k) If a retirant receiving a reduced retirement pension under subdivision (h)(i) or (ii) is divorced from the spouse who had been named the retirant's survivor beneficiary under subdivision (h)(i) or (ii), the election of a reduced retirement pension payment option shall be considered void by the retirement system if the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, described in section 9 and dated after June 27, 1991 provides that the election of a reduced retirement pension payment option under subdivision (h)(i) or (ii) is to be considered void by the retirement system and the retirant provides a certified copy of the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, to the retirement system. If the election of a reduced retirement pension payment option under subdivision (h)(i) or (ii) is considered void by the retirement system under this subsection, the retirant's retirement pension shall revert to a regular retirement pension, including postretirement adjustments, if any, subject to an award or order of the court as described in the public employee retirement benefit protection act. The retirement pension shall revert to a regular retirement pension under this subdivision effective the first day of the month after the date the retirement system receives a certified copy of the judgment of divorce or award or order of the court. This subdivision does not supersede a judgment of divorce or award or order of the court in effect on June 27, 1991. This subdivision does not require the retirement system to distribute or pay retirement assets on behalf of a retirant in an amount that exceeds the actuarially determined amount that would otherwise become payable if a judgment of divorce had not been rendered.

(2) Disability and service connected death benefits payable under this act are as follows:

(a) To a surviving spouse, a duty death pension of the same amount each week as that which has been paid the surviving spouse under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, to become due and payable on the termination of the payments to the surviving spouse by a municipality under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, and to continue for the surviving spouse's life.

(b) If death results to a member in the line of duty, and the member leaves surviving children, the children shall be paid a pension of the same amount as that which has been paid to them as a weekly benefit under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, to become due and payable upon termination of the payments under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, and to continue to each surviving child until he or she attains 18 years of age, or until his or her marriage or death before attaining 18 years of age.

(c) If death results to a member in the line of duty and the member leaves other surviving dependents, the dependents shall receive a pension of the same amount as that which has been paid to them as a weekly benefit under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, to become due and payable upon termination of the payments under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, and to continue until the time the retirement board determines that the need for a pension no longer exists.

(d) Upon the application of a member or the member's department head, a member who becomes totally incapacitated for duty by reason of a personal injury or disease occurring as the natural and proximate result of causes arising out of and in the course of the member's employment by the municipality shall be retired by the retirement board. The member shall be given a medical examination by a medical committee consisting of a physician named by the retirement board, a physician named by the member claiming benefits, and a third physician designated by the first 2 physicians named. The medical committee, if determined by a majority opinion, shall certify in writing that the member is mentally or physically incapacitated for the further performance of duty as a police officer or fire fighter in the service of the municipality; that the incapacity is likely to be permanent; and that the member should be retired. Upon retirement for disability as provided in this subdivision, a member who has not attained 55 years of age shall receive a disability retirement pension of 50% of the member's average final compensation, which shall be determined according to subsection (1)(f), and shall be payable until the member becomes 55 years of age. Upon becoming 55 years of age, the disabled member shall receive a disability retirement pension computed according to subsection (1)(e). In computing the disability retirement pension, the member shall be given service credit for the period of receipt of a disability retirement pension before attainment of 55 years of age. If a member retired after attaining 55 years of age on account of disability, as provided in this subdivision, the member shall receive a disability retirement pension computed according to subsection (1)(e), notwithstanding that the member may not have 25 years of service credit. The disability retirement pension provided for in this subdivision is subject to subdivisions (f) and (g).

(e) Upon the application of a member or the member's department head, a member in service who has 5 or more years of service credit and who becomes totally and permanently incapacitated for duty by reason of a personal injury or disease occurring as the result of causes arising outside the course of the member's employment by the municipality may be retired by the retirement board. The member shall be given a medical examination by a medical committee consisting of a physician named by the retirement board, a physician named by the member claiming benefits, and a third physician designated by the first 2 physicians named. The medical committee, if determined by a majority opinion, shall certify in writing that the member is mentally or physically incapacitated for the further performance of duty as a police officer or fire fighter in the service of the municipality, that the incapacity is likely to be permanent, and that the member should be retired. Upon retirement for disability, as provided in this subdivision, a member who has not attained 55 years of age shall receive a disability retirement pension until the member becomes 55 years of age, recovers, or dies, whichever occurs first, of 1.5% of the member's average final compensation multiplied by the number of years of service credited to the member. Upon becoming 55 years of age, the member's disability retirement pension shall be increased to 2% of the member's average final compensation multiplied by the number of years of service credited to the member at the time of his or her retirement. Upon retirement for disability as provided in this subdivision, a member who is 55 years of age or older shall receive a disability retirement pension computed according to subsection (1)(e). This subdivision is subject to subdivisions (f) and (g).

(f) At least once each year during the first 5 years after the retirement of a member with a disability retirement pension and at least once in every 3-year period after disability retirement, the retirement board may, and upon the retired member's application shall, require a retired member who has not attained 55 years of age to undergo a medical examination. The medical examination shall be given by or under the direction of a physician, designated by the retirement board, at the place of residence of the retired member or other place mutually agreed upon. If a retired member who has not attained 55 years of age refuses to submit to the medical examination in the period, the member's disability retirement pension may be discontinued by the retirement board. If the member's refusal continues for 1 year, all the member's rights to his or her disability retirement pension may be revoked by the retirement board. If upon a medical examination of the retired member the physician reports to the retirement board that the retired member is physically capable of resuming employment in the classification held by the member at the time of retirement, the member shall be restored to active service in the employ of the municipality and payment of the disability retirement pension shall cease if the report of the physician is concurred in by the retirement board. A retired member restored to active service shall again become a member of the retirement system from the date of return to service. The member shall contribute to the retirement system after restoration to active service in the same manner as before the member's disability retirement. Service credited to the member at the time of disability retirement shall be restored to full effect. The member shall be given service credit for the period the member was receiving a duty disability retirement pension provided for in subdivision (d), but shall not be given service credit for the period the member was receiving a nonduty disability retirement pension provided for in subdivision (e). Amounts paid under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, to a retired member shall be offset against and payable in place of benefits provided under this act. If the benefits under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, are less than the benefits payable under this act, the amount to be paid out of the funds of the retirement system shall be the difference between the benefits provided under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, and the benefits provided in this act. Upon the termination of benefits under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, the benefits shall be paid pursuant to this act.

(g) Within 60 days before a member becomes 55 years of age, or before retirement from service if retirement occurs after the member becomes 55 years of age, a disabled member who is retired as provided in subdivision (d) or (e) may elect to continue to receive a disability retirement pension as a benefit terminating at death, to be known as a regular disability pension, or may elect to receive the actuarial equivalent, at that time, of a regular disability pension in a reduced disability pension payable throughout life pursuant to an option provided in subsection (1)(h). If a disabled member fails to elect an option, as provided in this subdivision, before becoming 55 years of age or before retirement, the member's retirement pension shall be paid to the member as a regular disability pension terminating at death. If a disabled member who has not elected an option provided in subsection (1)(h) dies before the total of the member's regular disability pension payments received equals or exceeds the total of the member's contributions made to the retirement system, the remainder, if any, shall be paid in a single sum to the person or persons nominated by the member by written designation duly executed and filed with the board. If there is not a designated person or persons surviving, then the remainder, if any, shall be paid to the retired member's legal representative or estate.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.556 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1954, Act 173, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 263, Imd. Eff. June 29, 1955 ;-- Am. 1956, Act 169, Imd. Eff. Apr. 16, 1956 ;-- Am. 1959, Act 224, Eff. Mar. 19, 1960 ;-- Am. 1961, Act 201, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 137, Imd. Eff. July 12, 1965 ;-- Am. 1967, Act 256, Eff. Nov. 2, 1967 ;-- Am. 1970, Act 230, Imd. Eff. Nov. 25, 1970 ;-- Am. 1975, Act 147, Imd. Eff. July 9, 1975 ;-- Am. 1976, Act 118, Imd. Eff. May 14, 1976 ;-- Am. 1976, Act 321, Eff. Mar. 31, 1977 ;-- Am. 1989, Act 7, Imd. Eff. May 3, 1989 ;-- Am. 1991, Act 54, Imd. Eff. June 27, 1991 ;-- Am. 2002, Act 98, Imd. Eff. Mar. 27, 2002 ;-- Am. 2003, Act 8, Imd. Eff. May 20, 2003
Popular Name: Act 345



Section 38.556a Municipality having population of 80,000 or more; applicability of MCL 38.556(1)(h) to certain members.

Sec. 6a.

In a municipality having a population of 80,000 or more, section 6(1)(h) shall be applicable to any member who continues in service on or after the date he or she acquires 15 years of service credit.

History: Add. 1963, Act 57, Eff. Sept. 6, 1963 ;-- Am. 1982, Act 145, Imd. Eff. Apr. 28, 1982 ;-- Am. 2003, Act 8, Imd. Eff. May 20, 2003
Popular Name: Act 345



Section 38.556b Remarriage of surviving spouse; applicability of subsection (1) to municipality.

Sec. 6b.

(1) Notwithstanding section 6 or any predecessor to section 6, the remarriage of a surviving spouse shall not render the surviving spouse ineligible to receive a pension described in section 6(1)(i) or a duty death pension described in section 6(2)(a). A surviving spouse whose pension described in section 6(1)(i) or duty death pension described in section 6(2)(a) was terminated due to the surviving spouse's remarriage shall be eligible to receive that pension or duty death pension beginning on the first day of the month following the month in which written application for reinstatement is filed with the board, but shall not be eligible to receive the pension or duty death pension attributable to any month beginning before the month of reinstatement under this section.

(2) Beginning on the effective date of the amendatory act that amended this subsection, the provisions of subsection (1) that apply to a surviving spouse who is eligible to receive a pension described in section 6(1)(i) shall apply to a municipality upon approval by resolution of the governing body of the municipality.

(3) Beginning on the effective date of the amendatory act that added this subsection, a surviving spouse who is eligible to receive a duty death pension described in section 6(2)(a) and who remarries after the effective date of the amendatory act that added this subsection shall not be denied a duty death pension described in section 6(2)(a) by a municipality because of the remarriage of the surviving spouse.

History: Add. 1986, Act 30, Imd. Eff. Mar. 10, 1986 ;-- Am. 2003, Act 8, Imd. Eff. May 20, 2003



Section 38.556c Service credit for employment in transitional public employment program; payment of contributions and regular interest; payroll deduction; amount in reserve; payment of contributions by current employer; accident, disability, or other benefits.

Sec. 6c.

(1) If a person who participated in a transitional public employment program becomes a member of a retirement system established under this act within 12 months after the date of termination as a participant in a transitional public employment program, service credit shall be given for employment in the transitional public employment program for purposes of determining a retirement allowance upon the payment by the person and the person's employer under the transitional public employment program from funds provided under the comprehensive employment and training act, 29 U.S.C. 801 to 992, as funds permit, to the retirement system of the contributions, plus regular interest, the person and the employer would have paid had the employment been rendered in a position covered by this act. During the person's employment in the transitional public employment program, the person's employer shall provide an opportunity by payroll deduction for the person to make his or her employee contribution to the applicable pension system. To provide for the eventual payment of the employer's contribution, the person's employer shall during this same period place in reserve a reasonable but not necessarily an actuarially determined amount equal to the contributions which the employer would have paid to the retirement system for those employees in the transitional public employment program as if they were members under this act, but only for that number of employees which the employer determined would transfer from the transitional public employment program into positions covered by this act. If the funds provided under the comprehensive employment and training act are insufficient, the remainder of the employer contributions shall be paid by the person's current employer.

(2) The provisions of subsection (1) shall not exclude the participant in a transitional public employment program from the accident, disability or other benefits available to members of the retirement system covered by this act.

History: Add. 1978, Act 421, Imd. Eff. Sept. 30, 1978
Popular Name: Act 345



Section 38.556d Postretirement adjustments increasing retirement benefits.

Sec. 6d.

A municipality, by ordinance or in another manner provided by law, may adopt from time to time benefit programs providing for postretirement adjustments increasing retirement benefits. Such benefit programs may provide for 1-time postretirement percentage increases in retirement benefits; annual or other periodic postretirement percentage increases in retirement benefits; lump sum postretirement distributions; or any other method considered appropriate by the municipality. The retirement benefit payable after making an adjustment pursuant to the benefit program adopted shall be the new retirement benefit payable until the next adjustment, if any, is made.

History: Add. 1987, Act 145, Imd. Eff. Oct. 26, 1987
Popular Name: Act 345



Section 38.556e Mandatory subjects of bargaining.

Sec. 6e.

Notwithstanding any other provisions of this act, any matter relating to the retirement system provided by this act, including, but not limited to, postretirement adjustment increases, applicable to current employees represented by a collective bargaining agent is a mandatory subject of bargaining under the public employment relations act, Act No. 336 of the Public Acts of 1947, being sections 423.201 to 423.216 of the Michigan Compiled Laws.

History: Add. 1987, Act 145, Imd. Eff. Oct. 26, 1987
Popular Name: Act 345



Section 38.557 “An act of duty,”“municipality” and “transitional public employment program” defined.

Sec. 7.

As used in this act:

(a) “An act of duty” means an act performed by a fire fighter or police officer arising out of and in the course of employment, or the performance of an act pertinent or incidental to the work of a fire fighter or police officer, regardless of time or place.

(b) “Municipality” includes a county, township, charter township, city, or incorporated village.

(c) “Transitional public employment program” means a public service employment program in the area of environmental quality, health care, education, public safety, crime prevention and control, prison rehabilitation, transportation, recreation, maintenance of parks, streets and other public facilities, solid waste removal, pollution control, housing and neighborhood improvements, rural development, conservation, beautification, veterans' outreach, or any other area of human betterment and community improvement as part of a program of comprehensive manpower services authorized, undertaken, and financed pursuant to the comprehensive employment and training act of 1973, 29 U.S.C. 801 to 992.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- CL 1948, 38.557 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1968, Act 210, Imd. Eff. June 24, 1968 ;-- Am. 1978, Act 421, Imd. Eff. Sept. 30, 1978
Popular Name: Act 345



Section 38.558 Refunds of salary contributions.

Sec. 8.

Refunds of salary contributions:

(1) If a fire fighter or police officer dies before being placed on pension, the total amount of the member's salary deductions, with interest as the board may determine, but not to exceed 2% per annum, shall be payable to the person or persons that the member nominated by written designation duly executed and filed with the board. If there is no designated person or persons surviving, then the total of the member's salary deductions shall be paid to the member's legal representative or estate.

(2) If a fire fighter or police officer becomes separated from the service before being eligible for retirement, the member shall be paid the total of the member's contributions together with interest as the board may determine, but not to exceed 2% per annum credited to the member upon his or her written request for a refund. If the person again becomes employed by the city, village, or municipality as a police officer or fire fighter, he or she shall, within 1 year following his or her reemployment, repay to the retirement system the amount previously withdrawn together with interest at 2% per year.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.558 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1957, Act 52, Eff. Sept. 27, 1957 ;-- Am. 1989, Act 7, Imd. Eff. May 3, 1989
Popular Name: Act 345



Section 38.559 Contributions of member; rate; deduction from salary; appropriations to maintain actuarially determined reserves; payment of deductions and appropriations into retirement system; prorating pensions and other benefits; expenses; pensions as obligations of retirement system.

Sec. 9.

(1) The contributions of a member to the retirement system shall be 5% of the salary paid to the member by the municipality. The officer responsible for making up the payroll shall cause the contributions provided for in this subsection to be deducted from the salary of each member on each payroll for each payroll period so long as he or she remains an active member in the employ of the municipality. The amounts deducted shall be paid into the funds of the retirement system. The members' contributions provided for in this act shall be made notwithstanding that the minimum salary provided for by law is changed by the members' contributions. Every member shall be considered to consent and to agree to the deductions made and provided for in this act and shall receipt for his or her full salary and payment of his or her salary less the deduction, which is a full and complete discharge and acquittance of all claims and demands for the services rendered by the member during the period covered by the payment, except as to benefits provided by this retirement system.

(2) For the purpose of creating and maintaining a fund for the payment of the pensions and other benefits payable as provided in this act, the municipality, subject to the provisions of this act, shall appropriate, at the end of such regular intervals as may be adopted, quarterly, semiannually, or annually, an amount sufficient to maintain actuarially determined reserves covering pensions payable or that might be payable on account of service performed and to be performed by active members, and pensions being paid to retired members and beneficiaries. The appropriations to be made by the municipality in any fiscal year shall be sufficient to pay all pensions due and payable in that fiscal year to all retired members and beneficiaries. The amount of the appropriation in a fiscal year shall not be less than 10% of the aggregate pay received during that fiscal year by members of the retirement system unless, by actuarial determination, it is satisfactorily established that a lesser percentage is needed. All deductions and appropriations shall be payable to the treasurer of the municipality and he or she shall pay the deductions and appropriations into the retirement system. Except in municipalities that are subject to the 15 mill tax limitation as provided by section 6 of article IX of the state constitution of 1963, the amount required by taxation to meet the appropriations to be made by municipalities under this act shall be in addition to any tax limitation imposed upon tax rates in those municipalities by charter provisions or by state law subject to section 25 of article IX of the state constitution of 1963.

(3) If, at the beginning or during any fiscal year, it has been satisfactorily determined by the retirement board that the accumulated funds of the retirement system plus the municipality's contribution of 10% of the aggregate pay received during that fiscal year by members of the retirement system plus members' contributions of 5% of payroll, are insufficient to pay all pensions and other benefits due and payable in that year out of funds of the retirement system, then all pensions and other benefits payable shall be prorated for the remainder of the fiscal year by the retirement board.

(4) Any clerical, legal, actuarial, or medical expenses required by the retirement board, or any other necessary expense for the operation of the retirement system, shall be provided for by the municipality or shall be paid from the investment income of the retirement system, as determined by the governing body of the municipality. The retirement board shall submit expenses periodically to the governing body of the municipality. If use of investment income to pay these expenses causes an actuarial insufficiency in the assets of the retirement system used to pay pensions, the insufficiency shall be made up by the municipality.

(5) All pensions allowed and payable to retired members and beneficiaries under this act shall become obligations of and be payable from the funds of the retirement system.

(6) The right of a person to a pension, to the return of member contributions, to any optional benefits, or any other right accrued or accruing to a member or beneficiary under this act and the money belonging to the retirement system is subject to the public employee retirement benefit protection act.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.559 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1985, Act 36, Imd. Eff. June 13, 1985 ;-- Am. 1987, Act 145, Imd. Eff. Oct. 26, 1987 ;-- Am. 1991, Act 54, Imd. Eff. June 27, 1991 ;-- Am. 2002, Act 98, Imd. Eff. Mar. 27, 2002
Popular Name: Act 345



Section 38.560 Investments; transfer and disposition of certain assets.

Sec. 10.

Any and all cash assets and funds on hand not necessary for immediate payment of pensions or benefits under this act shall be invested subject to all the terms, conditions, limitations, and restrictions imposed by the statutes of this state upon life insurance companies in making and disposing of their investments, and as provided by law relating to investment authority of public employee retirement systems under Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws, and any and all assets of every description of the pension or retirement fund created by any city, village, or municipality under this act shall be transferred and deposited to the credit of the newly created retirement system under this act.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.560 ;-- Am. 1965, Act 33, Eff. Mar. 31, 1966 ;-- Am. 1989, Act 7, Imd. Eff. May 3, 1989
Popular Name: Act 345



Section 38.561 Referendum; township or charter township.

Sec. 11.

At any time after this act shall become effective, any city, village or municipality having a paid or part paid fire or police department, may come under the provisions of this act and create a pension board hereunder by submitting the same to the electors of any such city, village or municipality at any regular or special election for adoption, in the manner provided by law for amending charters: Provided, That this act shall not become effective until the beginning of the next succeeding fiscal year after such adoption of the provisions of this act by any city, village or municipality: Provided further, That where no provision is made in the charter of the city, village or municipality for amending said charters, this act may be submitted for adoption in accordance with any law authorizing the amending of the charters of cities: Provided further, That in case of a township or charter township, this act shall be submitted to the qualified electors of such township or townships by the township board on the filing of a petition requesting the submission, signed by 10 per cent of the registered and qualified electors in such township or charter township, at any general election or special election called for that purpose by the township board, in accordance with the laws of this state, and this act shall be in force and effect in any such township or charter township if a majority of the electors voting on such proposition, as determined by the canvass of votes cast, shall vote in favor thereof.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1945, Act 256, Eff. Sept. 6, 1945 ;-- CL 1948, 38.561 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951
Popular Name: Act 345



Section 38.561a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 11a.

A petition under section 11, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 200, Eff. Mar. 23, 1999
Popular Name: Act 345



Section 38.562 Membership of retirement system.

Sec. 12.

(1) The membership of the retirement system created by a municipality affected by this act shall include each police officer and fire fighter employed by a municipality. A police officer or fire fighter, who is a member of the retirement system and who is transferred from the classification of a police officer or fire fighter to a civilian position within the police or fire department or who is transferred from the police or fire department of the municipality to another department of the municipality by an officer or body of the municipality authorized to make the transfer, shall continue as a member of this retirement system covering the police officers and fire fighters, and shall be subject to the provisions of the retirement system. If the officers and employees of the department to which the person is transferred are covered by an annuity pension or retirement system to which the municipality makes contributions and the person transferred becomes entitled to membership in that system, the person shall cease to be a member of this police officer and fire fighter retirement system.

(2) The membership of the retirement system shall not include a volunteer fire fighter, a privately employed police officer or fire fighter, a person temporarily employed during an emergency, a civilian employee of a police and fire department, or a person participating in a transitional public employment program, except as provided in subsection (1) and section 6c.

History: 1937, Act 345, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 210, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 229, Imd. Eff. June 17, 1947 ;-- CL 1948, 38.562 ;-- Am. 1951, Act 16, Imd. Eff. Mar. 30, 1951 ;-- Am. 1978, Act 421, Imd. Eff. Sept. 30, 1978
Popular Name: Act 345






Act 28 of 1966 FIREMEN AND POLICEMEN PENSIONS (38.571 - 38.572)

Section 38.571 Reserve fund; use of interest for medical, hospital, or nursing care for system member.

Sec. 1.

The board of trustees with the approval of the governing body of the county, city, village, or township of any police and firemen retirement system, municipal employees retirement system, or county retirement system may use not more than 1/2 of the interest earned by any reserve fund in the system to contract for medical, hospital or nursing care for any person receiving benefits of the system. “Reserve fund” means the money contributed by the city, village, township, or county.

History: 1966, Act 28, Imd. Eff. May 3, 1966 ;-- Am. 1968, Act 201, Imd. Eff. June 24, 1968 ;-- Am. 2002, Act 602, Imd. Eff. Dec. 20, 2002



Section 38.572 Computation of liability for regular interest; inclusions; exclusions.

Sec. 2.

The amount of interest used according to the provisions of this act shall be included as interest and other earnings on the money of the retirement system in the computation of any city, village, township, or county liability for regular interest. These supplemental benefits shall not be considered an increase in the rate of retirement allowances to be paid. They shall be on a year-to-year basis and shall not create a liability for their continuance.

History: 1966, Act 28, Imd. Eff. May 3, 1966 ;-- Am. 2002, Act 602, Imd. Eff. Dec. 20, 2002






Act 276 of 1976 MILITARY SERVICE CREDITS IN POLICE AND FIREMEN RETIREMENT SYSTEMS (38.581 - 38.582)

Section 38.581 Police or fireman's retirement system; military service credit.

Sec. 1.

A city, village, or township which has a police or fireman's retirement system which is not included under Act No. 345 of the Public Acts of 1937, as amended, being sections 38.551 to 38.562 of the Michigan Compiled Laws, may provide for a military service credit, not to exceed 5 years, to a member of the retirement system employed subsequent to his service in the military.

History: 1976, Act 276, Imd. Eff. Oct. 14, 1976



Section 38.582 Military service credit; computation of payment to retirement system.

Sec. 2.

A member who elects to claim the service credit provided for in section 1 shall pay to the retirement system an amount, together with interest, equal to the annual contribution rate in effect at the time of his election multiplied by the period of military service claimed.

History: 1976, Act 276, Imd. Eff. Oct. 14, 1976






Act 135 of 1945 MUNICIPAL EMPLOYEES' RETIREMENT ACT (38.601 - 38.669)



Act 137 of 1967 COMBINED RETIREMENT SYSTEMS (38.691 - 38.691)

Section 38.691 Agreement to establish, combine, and finance retirement systems.

Sec. 1.

Any 2 or more political subdivisions or other governmental instrumentalities created pursuant to state or local law may enter into an agreement to establish, combine, and finance retirement systems for their respective employees and officials, elected or appointed.

History: 1967, Act 137, Eff. Nov. 2, 1967 ;-- Am. 1979, Act 200, Imd. Eff. Jan. 2, 1980






Act 339 of 1927 CITY LIBRARY EMPLOYEES' RETIREMENT SYSTEM (38.701 - 38.706)

Section 38.701 City library employees' retirement system; establishment.

Sec. 1.

The legislative body of any incorporated city of 250,000 or more (hereinafter referred to for the purposes of this act as the local legislative body), where free public libraries have been or may hereafter be established is hereby authorized, upon the application and recommendation of the local library board or commission or body duly authorized by law to maintain free public libraries in such city (hereinafter referred to for the purposes of this act as the library board), to establish a system of retiring allowances for the employes of such libraries which system shall be based upon the principle that there shall be accumulated, year by year, a reserve fund sufficient to provide the agreed annuity at the time of retirement. Upon the establishment of such system, the local legislative body shall raise by taxation each year a sum which will provide an adequate reserve fund.

History: 1927, Act 339, Imd. Eff. June 1, 1927 ;-- CL 1929, 8109 ;-- CL 1948, 38.701



Section 38.702 Library board; submission of retirement plan to local legislative body.

Sec. 2.

It shall be the duty of said library board when it desires to establish a system of retiring allowances, to apply to the local legislative body and to submit to said local legislative body for its approval and adoption a detailed plan for such system which shall be based upon the following provisions and conditions:

(a) It shall enumerate the classes of employes to be included in said system;

(b) It shall fix the amount of the annual retiring allowance, the number of years of service necessary to entitle an employe to a retiring allowance, the age at which an employe may be retired, the nature and extent of the physical or mental disability which shall entitle an employe to retire before reaching the age of retirement and the conditions upon which the age of retirement may be anticipated;

(c) It shall provide for a body to be known as the retiring fund trustees which shall consist of 5 members. Two members shall be elected by the staff; 2 members shall be appointed by said local legislative body and the terms of office of said members shall be 4 years except that when the system is first put into effect, the terms of office shall be so fixed that but 1 member's term shall expire each year. The fifth member shall be ex-officio, the presiding officer of the said library board. Said trustees shall have charge of said retiring allowance fund and shall invest the same only in such securities as are legal for savings banks. Said trustees shall adopt such rules and by-laws as may be necessary, and not inconsistent with the constitution and laws of this state and the provisions of this act;

(d) There shall be attached to such system as may be recommended, the certificate of a recognized and competent actuary stating that the system is actuarially sound, and the system shall provide for annual reports and valuations by such actuary to determine whether the fund is on a sound financial and actuarial basis.

History: 1927, Act 339, Imd. Eff. June 1, 1927 ;-- CL 1929, 8110 ;-- CL 1948, 38.702



Section 38.703 Approval of plan by legislative body; commencement.

Sec. 3.

Upon the submission by said library board of a plan for a system of retiring allowances, the local legislative body shall take the same under consideration and shall then, in conference with said library board agree upon the details of said plan and if said plan so agreed upon differs from the one submitted, it shall, before adoption, be submitted to an actuary for report upon its financial and actuarial soundness and, if certified to be sound, may then be adopted. The plan shall then be put into operation at the beginning of the next fiscal year, unless an earlier date is agreed upon.

History: 1927, Act 339, Imd. Eff. June 1, 1927 ;-- CL 1929, 8111 ;-- CL 1948, 38.703



Section 38.704 Annual assessment for retirement allowance.

Sec. 4.

When a system for retiring allowances has been agreed upon by the local legislative body and the library board and formally adopted by the former, then it shall be the duty of said local legislative body to raise by taxation each year, the sum found necessary to produce the retiring allowance fund required by the system adopted.

History: 1927, Act 339, Imd. Eff. June 1, 1927 ;-- CL 1929, 8112 ;-- CL 1948, 38.704



Section 38.705 Reserve fund and annuities; tax exemption; subject to taxation beginning January 1, 2012.

Sec. 5.

(1) Except as otherwise provided in this section, if a system of retiring allowances is adopted under this act, the reserve fund created is exempt from all state, county, township, city, village, and school district taxes and the annuities payable to the members of the staff are exempt from all state, county, township, city, village, and school district taxes.

(2) Beginning January 1, 2012, the annuities payable to the members of the staff are subject to state taxes.

History: 1927, Act 339, Imd. Eff. June 1, 1927 ;-- CL 1929, 8113 ;-- CL 1948, 38.705 ;-- Am. 2011, Act 44, Imd. Eff. May 25, 2011



Section 38.706 Municipal employees' retirement system; coverage of employees of public libraries.

Sec. 6.

In lieu, however, of formulating any plan under the foregoing sections of this act the library board and the local legislative body may, by concurrent resolution, adopt and put into effect for the employes of the library any plan which may have been, or may hereafter be, adopted for the employes of the city.

History: Add. 1935, Act 154, Imd. Eff. June 4, 1935 ;-- CL 1948, 38.706






Act 185 of 1899 WOMEN PHYSICIANS IN STATE INSTITUTIONS (38.752 - 38.752)



Act 286 of 1907 SALARIES IN STATE INSTITUTIONS (38.761 - 38.764)



Act 358 of 1913 VACATIONS FOR STATE EMPLOYEES (38.791 - 38.792)



Act 198 of 1951 JUDGES' RETIREMENT ACT (38.801 - 38.831)



Act 443 of 1980 CALCULATION OF RETIREMENT BENEFITS BY LOCAL UNITS OF GOVERNMENT (38.841 - 38.846)

Section 38.841 Definitions.

Sec. 1.

As used in this act:

(a) “Local unit of government” means a county, city, township, or other political subdivision of this state which offers its employees a retirement plan in which a judge may be a member.

(b) “Judge” means a judge of the district court, the circuit court, or the recorder's court of the city of Detroit, who has converted a portion of his or her state salary standardization payment as an addition to his or her state base salary under section 14a or 14c of Act No. 198 of the Public Acts of 1951, as amended, being sections 38.814a and 38.814c of the Michigan Compiled Laws. For purposes of sections 2 and 6, “judge” also means a judge of the probate court.

History: 1980, Act 443, Eff. Sept. 1, 1981 ;-- Am. 1982, Act 509, Imd. Eff. Dec. 31, 1982 ;-- Am. 1984, Act 188, Imd. Eff. July 3, 1984



Section 38.842 Computing retirement benefits for judge employed by local unit of government.

Sec. 2.

A local unit of government, for the purpose of computing retirement benefits of an employee who is a judge, shall use a figure which is the difference between the figure otherwise used under the local unit's retirement plan to compute retirement benefits, and those portions, if any, of the state salary standardization payment which are converted as an addition to the judge's state base salary for the purpose of computation of retirement benefits pursuant to sections 14a and 14c of Act No. 198 of the Public Acts of 1951, being sections 38.814a and 38.814c of the Michigan Compiled Laws.

History: 1980, Act 443, Eff. Sept. 1, 1981 ;-- Am. 1982, Act 509, Imd. Eff. Dec. 31, 1982 ;-- Am. 1984, Act 188, Imd. Eff. July 3, 1984



Section 38.843 Conditional effective date; adoption of resolutions by city of Detroit and county of Wayne assuming responsibility for expenses; effect of action.

Sec. 3.

(1) This amendatory act shall not take effect unless the city of Detroit and the county of Wayne, by resolutions adopted not later than May 1, 1981, by the governing bodies of the city and the county, respectively, agree to assume responsibility for any expenses required of the city or the county by this amendatory act and the bills listed in enacting section 4 which are enacted and take effect.

(2) If the city of Detroit and the county of Wayne, acting through their governing bodies, agree to assume responsibility for any expenses required of the city and the county by this amendatory act and the bills listed in enacting section 4 which are enacted and take effect, that action constitutes an exercise of the city's and the county's option to provide a new activity or service or to increase the level of activity or service offered in the city of Detroit and the county of Wayne beyond that required by existing law, as the elements of that option are defined by Act No. 101 of the Public Acts of 1979, being sections 21.231 to 21.244 of the Michigan Compiled Laws, and a voluntary acceptance by the city and the county of all expenses and capital improvements which may result from establishment of the district court in the thirty-sixth district and the reorganization of the circuit court in the third judicial circuit and the recorder's court of the city of Detroit. However, the exercise of the option does not affect the state's obligation to pay the same portion of each district or circuit judge's salary which is paid by the state to the other district or circuit judges, or to appropriate and disburse funds to the district control units, city, or county, for the necessary costs of state requirements established by a state law, other than this amendatory act or the bills listed in enacting section 4, which becomes effective on or after December 23, 1978.

History: 1980, Act 443, Eff. Sept. 1, 1981



Section 38.844 Conditional effective date.

Sec. 4.

This amendatory act shall not take effect unless the following bills of the 1980 regular session of the legislature are enacted into law:

(a) House Bill No. 4789.

(b) House Bill No. 5630.

(c) House Bill No. 5711.

(d) House Bill No. 5748.

(e) Senate Bill No. 1106.

History: 1980, Act 443, Eff. Sept. 1, 1981



Section 38.845 Effective date.

Sec. 5.

This act shall take effect September 1, 1981.

History: 1980, Act 443, Eff. Sept. 1, 1981



Section 38.846 Sum of salary or compensation figure used for determining retirement benefit and final salary of probate court judge not to exceed total annual judicial salary at retirement.

Sec. 6.

Beginning September 1, 1981, the sum of the salary or compensation figure used by a retirement plan offered by a local unit of government subject to this act as the basis for determining a judge's retirement benefit as a member of that plan and the final salary determined for the judge pursuant to Act No. 198 of the Public Acts of 1951, as amended, being sections 38.801 to 38.830 of the Michigan Compiled Laws, or Act No. 165 of the Public Acts of 1954, as amended, being sections 38.901 to 38.933 of the Michigan Compiled Laws, if the judge is a judge of the probate court, shall not exceed the judge's total annual judicial salary payable from all sources at the time of his or her retirement. This section shall not be construed to diminish or impair an accrued financial benefit.

History: Add. 1982, Act 509, Imd. Eff. Dec. 31, 1982






Act 205 of 1951 SOCIAL SECURITY FOR PUBLIC EMPLOYEES (38.851 - 38.871)

Section 38.851 Federal social security old-age and survivors insurance coverage; extension to public employees; maintenance of benefits.

Sec. 1.

In order to extend to employees of the state of Michigan and its political subdivisions and to the dependents and survivors of such employees, the provisions of old-age and survivors insurance system embodied in the social security act, it is hereby declared to be agreeable to the state, subject to the limitations of this act, that such steps be taken as to provide such coverage to employees of the state and its political subdivisions, on as broad a basis as permitted by title II of the social security act.

In the event the positions of any coverage group covered by any public retirement system shall become covered under old-age and survivors insurance, then the aggregate benefits, old-age and survivors insurance and those of the public retirement system combined, for such public employees in positions covered by a retirement system on January 1, 1955, and for those receiving or entitled to receive periodic benefits from such retirement systems on January 1, 1955, shall not be less than the benefits provided by their respective retirement acts, charters, ordinances, or other official instruments of coverage in effect on January 1, 1955.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955



Section 38.852 Extension of social security to public employees; definitions.

Sec. 2.

For the purposes of this act—

(a) The term “wages” means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for “employment” within the meaning of the federal insurance contributions act, would not constitute “wages” within the meaning of that act;

(b) The term “employment” means any service performed by an employee in the employ of the state, or any political subdivision thereof, including service performed by a circuit court stenographer in any county which pays any part of his wages, for such employer, except (1) service which in the absence of agreement entered into under this act would constitute “employment” as defined in the social security act; (2) service which under the social security act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this act: Provided, That no existing retirement system may hereafter be abolished in whole for the purpose of bringing the employees of such political subdivision under the provisions of this act: Provided, All services of an emergency nature shall be excluded, and that service (1) in any class or classes of part time positions, (2) in any class or classes of positions filled by popular election, (3) of a student, (4) performed in agricultural labor, or (5) any positions the compensation for which is on a fee basis, may be excluded in a plan submitted under section 8 of this act: Provided further, That service which under the social security act may be included in an agreement only upon certification by the governor or an official delegated by him in accordance with section 218 (d) (3) of title II of the social security act shall be included in the term “employment” if and when the governor or an official delegated by him issues, with respect to such service, a certificate to the secretary of health, education, and welfare pursuant to section 21 (b) of this act;

(c) The term “employee” includes an officer, including elected officials, of a state or political subdivision thereof; and shall include as service performed for a county, service performed by a circuit court stenographer in each county which pays any part of his wages. It shall also include persons defined as “public school employees” under section 1 of chapter 1 of Act No. 136 of the Public Acts of 1945, as amended, and persons defined as “member” under section 11 of chapter II of said act;

(d) The term “department” means the retirement board of the retirement system created and established by Act No. 240 of the Public Acts of 1943, as amended, being sections 38.1 to 38.43 of the Compiled Laws of 1948; Provided, however, That the department is authorized, pursuant to an agreement with the head of any state agency, to delegate any of its functions under this act which involved the correcting of reports or the auditing of the records of political subdivisions, to any officer or employee of such state agency, and the terms of payment therefor shall be provided in such agreement;

(e) The term “secretary of health, education, and welfare” includes any individual to whom the secretary of health, education, and welfare has delegated any of his functions under the social security act with respect to coverage under such act of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom such administrator had delegated any such functions.

(f) The term “political subdivision” includes the regents of the university of Michigan, the state board of agriculture, and an instrumentality (1) of the state, (2) of 1 or more of its political subdivisions, or (3) of the state and 1 or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision: Provided, however, That any organization which has been held to be exempt from taxes imposed by sections 1400 and 1410 of the federal insurance contributions act, by reason of being an instrumentality of 1 or more political subdivisions of the state which is wholly owned by 1 or more subdivisions of the state within the exception provided by sections 1426 (b) (8) and 1607 (c) (7) of the federal insurance contributions act, shall be deemed for the purposes of this act to be a juristic entity and shall be accepted for coverage under this act upon depositing with the department a sum in cash or government bonds equal to 4 times the estimated average quarterly contributions for which such instrumentality shall be liable under the agreement entered into with the department, which deposit shall be continuously maintained as recomputed from time to time in accordance with current estimates of such average quarterly contributions;

(g) The term “social security act” means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the “social security act,” (including regulations and requirements issued pursuant thereto), as such act was last amended prior to the effective date of this act; and

(h) The term “federal insurance contributions act” means sub-chapter A of chapter 9 of the federal internal revenue code of 1939 and sub-chapters A and B of chapter 21 of the federal internal revenue code of 1954, as such codes have been and may from time to time be amended; and the term “employee tax” means the tax imposed by section 1400 of such code of 1939 and section 3101 of such code of 1954.

(i) The term “plan” shall be confined to the old-age and survivors insurance program of the social security act.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1953, Act 137, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955 ;-- Am. 1961, Act 83, Eff. Sept. 8, 1961



Section 38.853 Agreement to extend benefits of federal old-age and survivors insurance system; contents; approval; separate retirement systems.

Sec. 3.

(a) The department may enter on behalf of the state into an agreement with the secretary of health and human services, consistent with this act, for purposes of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision of this state for services specified in the agreement which constitute employment as defined in section (2)(b). The agreement may contain provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the department and the secretary of health and human services agree upon. However, the agreement shall be approved by the attorney general and shall provide for all of the following:

(1) That the agreement shall be effective for services in employment covered by the agreement performed after a date specified in the agreement. Effective for agreements or modifications to an agreement executed on or after January 1, 1960, this state may make coverage retroactive for 5 years preceding the year in which the agreement or modification is executed, but not earlier than January 1, 1956.

(2) That all services which constitute employment as defined in section 2 and which are performed in the employ of this state by employees of this state, except for those services which have been specifically excluded, shall be covered by the agreement.

(3) That services that do any of the following are covered in the agreement:

(i) Constitute employment as defined in section 2, except for those services that have been specifically excluded.

(ii) Are performed in the employ of a political subdivision of this state.

(iii) Are covered by a plan for extending the benefits of title II of the social security act, 42 U.S.C. 401, 402-405, 406-410, 411-418, 420-423, 424a-426i, and 427-433, which is in conformity with the terms of the agreement and has been approved by the department under section 8.

(4) That as modified, the agreement shall include all services described in either subdivision (2) or subdivision (3) that are performed by individuals to whom section 218(c)(3)(b) of title II of the social security act, 42 U.S.C. 418, applies, and shall provide that the service of that individual shall continue to be covered by the agreement if the individual thereafter becomes eligible to be a member of a retirement system.

(5) That as modified, the agreement shall include all services described in either subdivision (2) or subdivision (3) that are performed by individuals in positions covered by a retirement system for which the governor or an official delegated by the governor has issued a certificate to the secretary of health and human services pursuant to section 21(b).

(b) For purposes of this act and pursuant to section 218(d)(6) of title II of the social security act, 42 U.S.C. 418, each of the following retirement systems shall be considered as a separate retirement system for the state:

(1) The state employees' retirement system established under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, as amended, being sections 38.1 to 38.47 of the Michigan Compiled Laws. However, at the discretion of the appropriate governing body, the employees of the Michigan technological university who are members of the state employees' retirement system may be considered a separate coverage group.

(2) The Michigan public school employees' retirement system, established under the public school employees retirement act of 1979, Act No. 300 of the Public Acts of 1980, being sections 38.1301 to 38.1407 of the Michigan Compiled Laws, except as follows:

(i) At the discretion of the appropriate governing body, employees of Ferris state university and employees of Michigan technological university who are members of the Michigan public school employees' retirement system may be separate coverage groups, respectively.

(ii) At the discretion of the state board of education, employees of eastern Michigan university, central Michigan university, northern Michigan university, and western Michigan university may be 1 coverage group, or the employees of each such institution may be made a separate coverage group.

(iii) Employees of junior colleges or community colleges shall be considered employees of the public school districts or community college districts operating the junior colleges or community colleges and shall be included in the coverage group for employees of public school districts under the Michigan public school employees' retirement system.

(3) Employees of the commission of agriculture.

(4) Employees of the regents of the university of Michigan. However, at the discretion of the board of regents, the 2 retirement systems maintained by the university of Michigan may be regarded as separate coverage groups.

(5) Any other retirement systems presently maintained and administered by a political subdivision of this state shall be considered to constitute separate retirement systems or coverage groups.

(6) Exclusive of those employees expressly excluded under the social security act, chapter 531, 49 Stat. 620, the municipal employees' retirement system established under the municipal employees retirement act of 1984, Act No. 427 of the Public Acts of 1984, being sections 38.1501 to 38.1555 of the Michigan Compiled Laws. However, upon action of the governing body of the municipal employees' retirement system, employees of the participating municipalities may be regarded as constituting separate retirement systems or coverage groups.

(7) The probate judges' retirement system established under the probate judges retirement act, Act No. 165 of the Public Acts of 1954, as amended, being sections 38.901 to 38.933 of the Michigan Compiled Laws.

(8) The judges' retirement system established under the judges' retirement act, Act No. 198 of the Public Acts of 1951, as amended, being sections 38.801 to 38.831 of the Michigan Compiled Laws.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955 ;-- Am. 1957, Act 161, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 199, Imd. Eff. Apr. 21, 1958 ;-- Am. 1961, Act 83, Eff. Sept. 8, 1961 ;-- Am. 1987, Act 161, Imd. Eff. Nov. 5, 1987



Section 38.854 Extension of social security; joint action with other states.

Sec. 4.

Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states, (a) to enter into an agreement with the secretary of health, education, and welfare whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of such instrumentality, (b) to require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under section 5 if they were covered by an agreement made pursuant to section 3, and (c) to make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of section 3 and other provisions of this act.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955



Section 38.855 Employee contributions required.

Sec. 5.

Every employee of the state, including public school employees as defined under section 2 (c) of this act, whose services are covered by an agreement entered into under section 3 shall be required to pay for the period of such coverage, into the contribution fund established by section 13, at such time or times as the secretary of health, education, and welfare may by regulation prescribe, amounts equivalent to the sum of the taxes which would be imposed under the federal insurance contributions act if the services of employees covered by this agreement constituted employment as defined in such act.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955 ;-- Am. 1957, Act 161, Eff. Sept. 27, 1957



Section 38.856 Employee contributions; payroll deduction.

Sec. 6.

The contribution imposed by section 5 shall be collected by the state treasurer by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution. The contributions so collected shall be turned over to the contribution fund established under section 13 of this act.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1961, Act 83, Eff. Sept. 8, 1961



Section 38.857 Employee contributions; adjustments, refunds.

Sec. 7.

If more or less than the correct amount of the contribution imposed by section 5 is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made in such manner and at such times as the department shall prescribe.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.858 Political subdivision; submission of plan for extension of social security benefits; requirements, approval.

Sec. 8.

Each political subdivision of the state is hereby authorized to submit for approval by the department a plan for extending the benefits of title II of the social security act, in conformity with applicable provisions of such act, to employees of such political subdivision. Such plan shall be made effective on a date specified therein. Each such plan, and any amendment thereof, shall be approved by the department if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the department, except that no such plan shall be approved unless—

(a) It is in conformity with the requirements of title II of the social security act and with the agreement entered into under section 3;

(b) It provides that all services which constitute employment and are performed in the employ of the political subdivisions by employees thereof, shall be covered by the plan. The plan, however, may exclude from coverage certain services as provided by subsection (b) of section 2 of this act as amended and/or services performed by individuals to whom section 218 (c) (3) (c) of title II of the social security act is applicable;

(c) It specifies the source or sources from which the funds necessary to make the payments required by section 9, by subsection (a) of section 11, and by section 12 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(d) It provides that the political subdivision shall perform such services as are required for the proper operation of the plan;

(e) It provides that the political subdivision will make such reports, in such form and containing such information, as the department may from time to time require, and comply with such provisions as the department or the secretary of health, education, and welfare may from time to time find necessary to assure the correctness and verification of such reports; and

(f) It authorizes the department to terminate the plan in its entirety, in the discretion of the department, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the department and may be consistent with the provisions of the social security act:

(g) Provided, That the boards of supervisors shall have power and they are hereby authorized at any meeting thereof legally held to provide social security coverage as provided under this act for county employees of their respective counties, and of the several offices, boards and departments thereof including the board of county road commissioners.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955



Section 38.859 Political subdivision; plan to provide for appropriations to contribution fund.

Sec. 9.

Each plan made under section 8 shall provide that the political subdivision will appropriate to the contribution fund created under section 13 of this act for each year that the plan is in effect an amount equal to the subdivision's share of the cost of administration of this act by the department, such amount to be not greater than 5 per centum of the contributions made by the subdivision under the requirements of section 11.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.860 Nonapproval of plan; notice, hearing; review by supreme court.

Sec. 10.

The department shall not finally refuse to approve a plan submitted by a political subdivision under section 8, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby. The findings of fact made by the department acting within its power shall, in the absence of fraud, be conclusive, but the Michigan supreme court shall have power to review all questions of law involved in any such proceedings of the department: Provided, That application for such review be made by the aggrieved political subdivision within such time after a final determination by the department, as may be prescribed by statute or rule of said court.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.861 Political subdivision; payments into contribution fund.

Sec. 11.

(a) Each political subdivision as to which a plan has been approved under this section shall pay into the contribution fund, created under section 13, with respect to wages at such time or times as the department may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the department under section 3, and for the purpose of this subsection, the amounts severally due on behalf of the state and of such other employers may be determined in accordance with section 218 (e) (2) of the federal social security act.

Contributions by employees.

(b) Every employee of a political subdivision required to make payments under subsection (a) of this section, whose services are covered by an approved plan, shall be required to pay for the period of such coverage to the political subdivision at such time or times as the secretary of health, education and welfare may by regulation prescribe, amounts equivalent to the sum of the taxes which would be imposed under the federal insurance contributions act if the services of employees covered by this agreement constituted employment as defined in such act. Such liability shall arise in consideration of the employee's retention in, or entry upon, employment after enactment of this act. The political subdivision is authorized to deduct the amount of such contributions from the wages of such employee as and when paid.

Judges' retirement system.

With respect to the judges' retirement system established under Act No. 198 of the Public Acts of 1951, as amended, being sections 38.801 to 38.830 of the Compiled Laws of 1948:

Contributions by judges.

(1) For each judge who is a member of the judges' retirement system, his social security taxes retroactive from the date of the social security agreement covering such judge to January 1, 1956, or to the date of his entry into the judges' retirement system, whichever is later, shall be paid by the participating judge. For each judge who is not a member of the judges' retirement system, his social security taxes retroactive from the date of the social security agreement covering such judge to January 1, 1956, or to the date upon which he assumed the duties of judge, whichever is later, shall be deducted from his first payroll check following the date of the social security agreement.

All social security taxes upon the judge subsequent to the social security date shall be paid as provided in section 5 of Act No. 161 of the Public Acts of 1957, as amended, being section 38.855 of the Compiled Laws of 1948, and shall be in addition to any contributions provided for in this subsection (b), as amended.

Employer's social security taxes.

(2) The employer's social security taxes covering members of the judges' retirement system, except judges of the recorder's court and common pleas court of Detroit, shall be paid by the state. The employer social security taxes for judges of the recorder's court and common pleas court of Detroit and judges who are not members of the judges' retirement system shall be paid by the political entity or entities from which the judge receives any part of his salary.

Payment of contributions, adjustment.

(c) Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision under subsection (a). Failure to deduct such contributions shall not relieve the employee or employer of liability therefor. If more or less than the correct amount of the contribution imposed by subsection (b) is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impractical, shall be made in such manner and at such times as the political subdivision shall prescribe.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1955, Act 39, Imd. Eff. Apr. 21, 1955 ;-- Am. 1957, Act 161, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 199, Imd. Eff. Apr. 21, 1958 ;-- Am. 1964, Act 25, Imd. Eff. Apr. 29, 1964 ;-- Am. 1969, Act 251, Imd. Eff. Aug. 11, 1969



Section 38.862 Delinquent payments; recovery with interest from political subdivision.

Sec. 12.

Delinquent payments due under section 11(a), with interest at a rate established by the department, but not to exceed the interest rate required under federal law to be paid by the state on delinquent social security taxes, may be recovered in an action in the circuit court against the political subdivision liable for the payment, or shall at the request of the department be deducted from any other money payable to the political subdivision by any department or agency of the state.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1984, Act 313, Eff. Mar. 29, 1985



Section 38.863 Contribution fund; establishment; deposits.

Sec. 13.

There is established in the state treasury a special fund to be known as the contribution fund. The fund shall consist of and there shall be deposited in the fund all of the following:

(a) All contributions, interest, and penalties collected under sections 5, 8, 10, and 11.

(b) All money appropriated under this act.

(c) Any property or securities acquired through the use of money belonging to the fund.

(d) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other money received for the fund from any other source. All money received in the fund under this section shall be mingled and undivided, except as provided in section 14. Subject to the provisions of this act, the department is vested with full power, authority, and jurisdiction over the fund, including all money and property or securities belonging to the fund, and may perform any and all acts whether or not specifically designated, which are necessary to the administration of the fund and are consistent with the provisions of this act. Interest earnings on cash balances shall not be deposited in the fund.

History: 1951, Act 205, Imd. Eff. June 14, 1951 ;-- Am. 1980, Act 484, Imd. Eff. Jan. 20, 1981



Section 38.864 Contribution fund; administrative account, establishment, deposits.

Sec. 14.

There shall be established within the contribution fund a separate account to be known as the administrative account. This account shall consist of, and there shall be deposited therein, all moneys received under sections 9 and 18. All moneys received in the administrative account shall be mingled and undivided.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.865 Contribution fund; segregation; withdrawals.

Sec. 15.

The contribution fund shall be established and held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of this act. Withdrawals from such fund shall be made for, and solely for (a) payment of amounts required to be paid to the secretary of the treasury pursuant to an agreement entered into under section 3; (b) payment of refunds provided for in section 7 of this act; (c) the expenses of administration of this act; and (d) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality, including overpayments of their share of the cost of administration of this act made under section 9.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.866 Contribution fund; payments to secretary of treasury.

Sec. 16.

From the contribution fund the custodian of the fund shall pay to the secretary of the treasury of the United States such amounts as are provided under the agreement entered into under section 3 and the social security act, at such time or times as the department directs.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.867 Contribution fund; administration.

Sec. 17.

The treasurer of the state shall be ex-officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this act and the directions of the department and shall pay all warrants drawn upon it in accordance with the provisions of this act and with such regulations as the department may prescribe pursuant thereto.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.868 Annual appropriation to contribution fund for payments to secretary of treasury.

Sec. 18.

There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under sections 5, 11 and 12, to be available for the purposes of section 15 and section 16 until expended, such additional sums as are found to be necessary in order to make the payments to the secretary of the treasury of the United States which the state is obligated to make pursuant to the agreement entered into under section 3.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.869 Appropriation of all contributions to contribution fund.

Sec. 19.

For the purpose of administering the provisions of this act, there are hereby appropriated to the department all contributions made to the contribution fund under section 9 and there is authorized to be appropriated from the general fund for each fiscal year an amount necessary to pay the state's proportionate share of the cost of administration of this act.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.870 Rules and regulations.

Sec. 20.

The department shall make and publish such rules and regulations, not inconsistent with the provisions of this act, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

History: 1951, Act 205, Imd. Eff. June 14, 1951



Section 38.871 State employees' retirement system; referendum on coverage; petition; conduct; notice; supplemental statement; governor's certificate.

Sec. 21.

(a) With respect to employees of the state who are members of the state employees' retirement system created by Act No. 240 of the Public Acts of 1943, as amended, the regents of the university of Michigan, the state board of agriculture, public school employees who are members of the retirement system created by chapter 1 of Act No. 136 of the Public Acts of 1945, as amended, the probate judges who are members of the probate judges' retirement system created by Act No. 165 of the Public Acts of 1954, as amended, and the judges who are members of the judges' retirement system created by Act No. 198 of the Public Acts of 1951, as amended, the governor is empowered to authorize a referendum upon the request of the respective boards administering the retirement systems for such coverage group. With respect to the employees of any political subdivision, including a school district of the first class whose employees are members of the retirement system created by chapter 2 of Act No. 136 of the Public Acts of 1945, as amended, he shall authorize a referendum only upon joint petition of the governing body of such political subdivision or school district of the first class together with the governing body of the retirement system in which such employees have membership. In lieu of the governing body of the retirement system in which such employees have membership and/or if there is no such retirement system governing body, there may be substituted as joint petitioner with the governing body of such political subdivision a petition signed by not less than 20% of the employees in positions under consideration for old-age and survivors insurance coverage.

The referendum shall be conducted in accordance with the provisions of section 218 (d) (3) of title II of the social security act, by the retirement system governing body, or, if no such retirement system governing body, then by the governing body of the political subdivision under the supervision of the governor or any agency or individual designated by him on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this act: Provided, That in the case of a retirement system that is part of the charter of the political subdivision, the plan shall be agreed to by action of the governing body of the political subdivision and by referendum of the employees as herein provided, before submission to the electorate.

The notice of referendum required by section 218(d)(3)(c) of title II of the social security act to be given to employees shall be accompanied by, or shall, not less than 40 days prior to the referendum, be supplemented by a statement in such manner, form and detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject if their services are included under an agreement under this act. In case a 90 day period after notice of referendum shall lapse before changes in a retirement system shall have been enacted or approved as above provided, then the date of referendum shall be automatically extended to not less than 40 days after such enactment or adoption.

(b) Upon receiving evidence satisfactory to him that, with respect to any such referendum, the conditions specified in section 218(d)(3) of title II of the social security act and the conditions specified in this act, as amended, have been met, the governor or an official delegated by him shall so certify to the secretary of health, education, and welfare.

History: Add. 1955, Act 39, Imd. Eff. Apr. 21, 1955 ;-- Am. 1957, Act 161, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 199, Imd. Eff. Apr. 21, 1958 ;-- Am. 1961, Act 83, Eff. Sept. 8, 1961






Act 165 of 1954 PROBATE JUDGES RETIREMENT ACT (38.901 - 38.933)

Compiler's Notes: Sec. 16 was amended by, and Secs. 16a and 16b were added by, Act 11 of 1993, effective March 31, 1993.



Act 261 of 1957 MICHIGAN LEGISLATIVE RETIREMENT SYSTEM ACT (38.1001 - 38.1080)

Section 38.1001 Retirement system; creation.

Sec. 1.

A retirement system to establish a means of providing retirement allowances, survivors' allowances, and other benefits for members and their survivors and other beneficiaries, is created.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1002 Michigan legislative retirement system; name.

Sec. 2.

The retirement system created by section 1 shall be known as the “Michigan legislative retirement system” and all affairs and business of the system shall be transacted in such name.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1003 Construction of terms.

Sec. 3.

For the purposes of this act the words specified in any section or sections shall have the meanings set forth in such section or sections, unless different meanings are plainly indicated by their context.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1004 “Retirement system” defined.

Sec. 4.

“Retirement system” means the Michigan legislative retirement system.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1005 Board; definition.

Sec. 5.

“Board” means the board of trustees of the system.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1006 “Member” defined.

Sec. 6.

(1) Except as otherwise provided in subsection (2), “member” means any of the following:

(a) A legislator of this state.

(b) The secretary of the senate who served not less than 6 months before January 1, 1979, and for not less than 3 months after January 1, 1979.

(c) The clerk of the house who served not less than 6 months before January 1, 1979, and for not less than 3 months after January 1, 1979.

(d) The lieutenant governor.

(2) Member does not include any of the following:

(a) An individual who elects not to participate in the retirement system under section 18.

(b) An individual who first becomes a legislator or lieutenant governor on or after March 31, 1997.

(c) An individual who elects to terminate membership under section 61 and who, but for that election, would otherwise be eligible for membership in Tier 1 under section 18.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1979, Act 52, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1981, Act 185, Imd. Eff. Dec. 23, 1981 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1007 Repealed. 1981, Act 123, Imd. Eff. July 23, 1981.



Section 38.1007a “Direct rollover” and “distributee” defined.

Sec. 7a.

(1) “Direct rollover” means a payment by the retirement system to the eligible retirement plan specified by the distributee.

(2) “Distributee” includes a member or deferred vested member. Distributee also includes the member's or deferred vested member's surviving spouse or the member's or deferred vested member's spouse or former spouse under an eligible domestic relations order, with regard to the interest of the spouse or former spouse.

History: Add. 1995, Act 175, Imd. Eff. Oct. 17, 1995



Section 38.1008 Repealed. 1981, Act 123, Imd. Eff. July 23, 1981.



Section 38.1008a Definitions.

Sec. 8a.

(1) Beginning January 1, 2002, except as otherwise provided in this subsection, "eligible retirement plan" means 1 or more of the following:

(a) An individual retirement account described in section 408(a) of the internal revenue code, 26 USC 408.

(b) An individual retirement annuity described in section 408(b) of the internal revenue code, 26 USC 408.

(c) An annuity plan described in section 403(a) of the internal revenue code, 26 USC 403.

(d) A qualified trust described in section 401(a) of the internal revenue code, 26 USC 401.

(e) An annuity contract described in section 403(b) of the internal revenue code, 26 USC 403.

(f) An eligible plan under section 457(b) of the internal revenue code, 26 USC 457, that is maintained by a state, political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state and that agrees to separately account for amounts transferred into the eligible plan under section 457(b) of the internal revenue code, 26 USC 457, from this retirement system, that accepts the distributee's eligible rollover distribution.

(g) Beginning January 1, 2008, a Roth individual retirement account as described in section 408A of the internal revenue code, 26 USC 408A, subject to the rules that apply to rollovers from a traditional individual retirement account to a Roth individual retirement account.

(2) Beginning January 1, 2007, "eligible rollover distribution" means a distribution of all or any portion of the balance to the credit of the distributee. Eligible rollover distribution does not include any of the following:

(a) A distribution made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary.

(b) A distribution for a specified period of 10 years or more.

(c) A distribution to the extent that the distribution is required under section 401(a)(9) of the internal revenue code.

(d) The portion of any distribution that is not includable in federal gross income, except to the extent such portion of the distribution is paid to either of the following:

(i) An individual retirement account or annuity described in section 408(a) or 408(b) of the internal revenue code, 26 USC 408.

(ii) A qualified plan described in section 401(a) of the internal revenue code, 26 USC 401, or an annuity contract described in section 403(b) of the internal revenue code, 26 USC 403, and the plan providers agree to separately account for the amounts paid, including any portion of the distribution that is includable in federal gross income, and the portion of the distribution which is not so includable.

(3) "Internal revenue code" means the United States internal revenue code of 1986.

History: Add. 1995, Act 175, Imd. Eff. Oct. 17, 1995 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002 ;-- Am. 2008, Act 355, Imd. Eff. Dec. 23, 2008



Section 38.1009 “Salary” defined.

Sec. 9.

(1) “Salary” means the compensation, common to all legislators, exclusive of travel allowance, paid by the state for 1 year of service as a legislator. A member shall contribute to the retirement system based on the percentage applied to that salary.

(2) For purposes of section 23, salary also includes an additional 2% through December 30, 1986, and 4% beginning December 31, 1986, compounded annually and added for each year or portion of a year that expires after the member terminates service and before the member retires, of the member's greatest salary determined pursuant to subsection (1) received in 1 calendar year. This subsection only applies to a member who first becomes a member on or before January 1, 1995, and whose service terminates on or after December 1, 1978.

(3) For purposes of section 23, for a member who left service before December 1, 1978, salary also includes an additional 2% for each year beginning January 1, 1979 through December 30, 1986 and 4% beginning December 31, 1986, compounded annually and added for each year or portion of a year that expires after the member terminates service and before the member retires, of the member's greatest salary determined pursuant to subsection (1) received in 1 calendar year.

(4) For purposes of section 23, salary also includes an amount equal to the greatest amount of additional compensation received in 1 calendar year as a result of being in a leadership position, divided by 5, and then multiplied by the number of years or portion of a year, not to exceed 8, in which the member was in a leadership position and received additional compensation. Before a member who first becomes a member on or before January 1, 1995, may have the additional compensation included in salary under this subsection, the member shall pay to the retirement system a sum equal to 9% of the total additional compensation received. Before a member who first becomes a member after January 1, 1995, may have the additional compensation included in salary under this subsection, the member shall pay to the retirement system a sum equal to 7% of the total additional compensation received.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1988, Act 512, Imd. Eff. Dec. 29, 1988 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1010 Repealed. 1981, Act 123, Imd. Eff. July 23, 1981.



Section 38.1011 “Service” defined; election to receive military service credit; effect of membership in retirement system.

Sec. 11.

(1) “Service” means the period beginning on January 1 of the year in which the member took office or on the date of the oath of office in the case of a special election, and ending on December 31 of the term to which the member was elected; on the date of termination of service; or the date of death in office, whichever occurs first. Legislative service used to qualify for and receive a retirement allowance under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, shall not be credited as service for the purpose of this act. A member who qualifies under section 6(b) or (c) may choose to have service credited under this act if the service would otherwise have qualified as service under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, or if the service was to the state before 1943.

(2) A member who has satisfied the requirements of section 23(1)(a) and who was drafted, enlisted, inducted, or commissioned into active duty with the armed forces of the United States government may elect to receive service credit for not more than 2 years of active duty upon proof of the service having been rendered and upon request and payment to the retirement system of an amount equal to 5% of the member's salary for the calendar year in which payment is made multiplied by the years including any fraction of a year of service that the member elects to purchase up to the maximum. A deferred vested member or retirant who has satisfied the requirements of section 23(1)(a) and who was drafted, enlisted, inducted, or commissioned into active duty with the armed forces of the United States may elect to receive service credit for not more than 2 years of active duty upon proof of the service having been rendered. A deferred vested member or retirant who is electing military service credit under this subsection shall pay an amount equal to 5% of the salary of a member who is serving at the time payment is made multiplied by the number of years including any fraction of a year of service for which the deferred vested member elects to receive credit. Service shall not be credited under this subsection if it is or would be credited under any other federal, state, or local publicly supported retirement system, but this restriction shall not apply to those persons who have or will have acquired retirement eligibility under the federal government for service in the reserve.

(3) Membership in the retirement system created under this act shall not disqualify an employee of a political subdivision of this state from membership in a pension or retirement system established in the political subdivision of this state by reason of the compensation the employee receives from the political subdivision. Membership in the retirement system created under this act shall not affect the benefits to which a member, deferred vested member, retirant, or beneficiary may be entitled under the retirement system established in the political subdivision.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 53, Eff. Sept. 13, 1958 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1979, Act 52, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1981, Act 185, Imd. Eff. Dec. 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1988, Act 512, Imd. Eff. Dec. 29, 1988 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1012 “Retirement allowance” defined.

Sec. 12.

“Retirement allowance” means a series of equal monthly payments payable at the end of each calendar month to a person while he or she is a retirant. The first payment shall be prorated for any fraction of a month from the date of retirement to the end of the first month, but a deduction from the regular monthly payment shall not be made for any fraction of a month remaining at the time of the retirant's death.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987



Section 38.1013 “Retirant” defined.

Sec. 13.

“Retirant” means a person receiving an annual retirement allowance from the retirement system.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1013a “Survivor,”“eligible child,” and “surviving spouse” defined.

Sec. 13a.

(1) “Survivor” means the eligible surviving spouse or eligible child or children of a member, deferred vested member, or retirant.

(2) “Eligible child” means an unmarried child of a member, deferred vested member, or retirant who is:

(a) Under 18 years of age.

(b) Over 18 years of age with a mental or physical disability that precludes engaging in any gainful occupation.

(c) Over 18 years of age and regularly attending high school or an accredited institution of higher learning until becoming 25 years of age or no longer regularly attending school, whichever first occurs.

(3) “Surviving spouse” means the person to whom a member, deferred vested member, or retirant is legally married at the time of his or her death.

History: Add. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1998, Act 78, Imd. Eff. May 4, 1998 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1014 “Refund beneficiary” defined.

Sec. 14.

“Refund beneficiary” means the 1 or more persons named by a member, deferred vested member, or retirant in writing and filed in the office of the retirement system to receive any refund of a member, deferred vested member, or retirant's contributions upon his or her death if a survivor's retirement allowance is not payable under this act. In the absence of a valid beneficiary designation, refund payment shall be made to the executor or personal representative of the deceased for the benefit of the estate.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1015 Actuarial tables; definition.

Sec. 15.

“Actuarial tables” means such tables as are from time to time adopted by the board for computing allowances based upon the experience of the system as recommended by the actuary.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971



Section 38.1016 Prescribed rate of interest; definition.

Sec. 16.

“Prescribed rate of interest” means such rate or rates as shall from time to time be prescribed by the board.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1968, Act 99, Imd. Eff. June 7, 1968



Section 38.1017 “Fiscal year” defined.

Sec. 17.

“Fiscal year” means the fiscal year of the state as described in section 1 of Act No. 116 of the Public Acts of 1887, as amended, being section 21.91 of the Michigan Compiled Laws.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1979, Act 52, Imd. Eff. July 7, 1979



Section 38.1017a “Deferred vested member” defined.

Sec. 17a.

“Deferred vested member” means a member who left the legislature having satisfied the requirements of section 23(1)(a), but without having attained 55 years of age.

History: Add. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1981, Act 185, Imd. Eff. Dec. 23, 1981



Section 38.1017b “Leadership position” defined.

Sec. 17b.

“Leadership position” means a position held by a member of the legislature who, in addition to salary common to all legislators, receives supplemental salary attributable to holding that position as determined by the state officers compensation commission under section 12 of article IV of the state constitution of 1963 and 1968 PA 357, MCL 15.211 to 15.218.

History: Add. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1017c “Legislator” defined.

Sec. 17c.

“Legislator” means a person duly elected and serving in the Michigan house of representatives or the Michigan senate.

History: Add. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1017d “Tier 1” and “Tier 2” defined.

Sec. 17d.

(1) “Tier 1” means the retirement plan available under this act to a member who first became a legislator or lieutenant governor before March 31, 1997 and who does not elect to become a qualified participant of Tier 2.

(2) “Tier 2” means the retirement plan established pursuant to the internal revenue code that is available to qualified participants under sections 61 to 80.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1018 Legislator or lieutenant governor; membership in retirement system; notice of election not to participate; refund of contributions; effect of notice; rescission of notice; contributions and interest; eligibility on or after March 31, 1997.

Sec. 18.

(1) Except as otherwise provided in section 23b, a person who first becomes a legislator or lieutenant governor before March 31, 1997 shall become a member in and be subject to the Tier 1 retirement system beginning upon the date the person becomes a legislator or lieutenant governor, unless within 90 days after that date the person has filed with the board a written notice of election not to participate in the retirement system. A notice not to participate in the retirement system filed within the 90-day period may be withdrawn within the 90-day period. A refund of all contributions made during the 90-day period shall be made to a legislator or lieutenant governor who elects not to participate in the retirement system.

(2) After the expiration of the 90-day period, a person electing not to participate in the retirement system shall be ineligible to participate in and to receive benefits from the retirement system. A person who files with the board before January 30, 1972, a written notice of election not to participate in the retirement system, and who is still a legislator or lieutenant governor, may become a member in and be subject to the retirement system upon filing with the board before January 1, 1979, a written rescission of his or her notice of election not to participate in the retirement system. The person then shall become a member and shall be subject to this act. Upon making a contribution to the retirement system of an amount equal to the contributions the person would have made as a member from September 27, 1957, or the date the person became a legislator or lieutenant governor, if after September 27, 1957, to the date the person became a member, with interest on the amount at the rate of 6% per annum compounded annually until paid, the person shall be entitled to receive credit for service as a member before the date of the rescission of the waiver, on, before, and after January 1, 1957, the same as the person would have received if the person had never executed the written notice of election not to participate in the retirement system. The accrued contributions shall be made in full before the expiration of the term for which the member is currently elected or not later than December 1, 1980, whichever is later, otherwise credit for service before the date of participation shall not be granted.

(3) An individual who first becomes a legislator or lieutenant governor on or after March 31, 1997, is eligible to be a qualified participant in Tier 2 subject to sections 61 to 80.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1961, Act 167, Eff. Sept. 8, 1961 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1019 Repealed. 1981, Act 123, Imd. Eff. July 23, 1981.



Section 38.1020 Members' retirement fund; creation; purpose; computing retirement reserves for retirement allowances; financing; state's appropriations for current service, accrued service, and retirement allowances; allocation of employer contributions.

Sec. 20.

(1) The members' retirement fund is created. The fund shall accumulate reserves for the payment of retirement allowances to retired members and deferred vested members as provided in this act. Upon the basis of mortality and other experience tables, and the prescribed rate of interest, as the board shall adopt, the actuary shall compute annually the amount of retirement reserves for retirement allowances being paid to retirants and covering service rendered and to be rendered by members. It is the intention of this act that the retirement reserves shall be financed by other revenues to the fund and that annual appropriations shall be determined pursuant to subsections (2), (3), and (4).

(2) The state's appropriation for current service shall be an amount that, if paid annually during the future service of members, will be sufficient to provide the reserves at the time of the members' retirement, after allowing for the net contributions to the members' savings fund to be made by the members, for the future service portions of the retirement allowances to which the members might become entitled.

(3) The state's appropriation for members' accrued service shall be an amount that if paid annually over a period of years determined by the board, but not to exceed 50 years, will amortize at the prescribed rate of interest the unfunded reserves for the accrued service portions of the retirement allowances to which the members may become entitled.

(4) The state's appropriation for retirement allowances being paid from the members' retirement fund shall be an amount that if paid annually over a period of years determined by the board, but not to exceed 50 years, will amortize at the prescribed rate of interest the unfunded reserves for the retirement allowances.

(5) Notwithstanding any other provision of this act, if the retirement board establishes an arrangement and fund as described in section 6 of the public employee retirement benefit preservation act, the benefits that are required to be paid from that fund shall be paid from a portion of the employer contributions described in this section or other eligible funds. The retirement board shall determine the amount of the employer contributions or other eligible funds that shall be allocated to that fund and deposit that amount in that fund before it deposits any remaining employer contributions or other eligible funds in the pension fund.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1021 Members' savings fund; creation; purpose; contributions; rate; additional contributions; payroll deductions; transfer of contributions upon retirement or death.

Sec. 21.

(1) The members' savings fund is created in the retirement system. The retirement system shall accumulate in the members' savings fund the contributions made by members toward the financing of their retirement allowances, shall make transfers of those contributions from the members' savings fund to the members' retirement fund, and shall make refunds of contributions from the members' savings fund as provided in this act. Except as otherwise provided in this subsection, a member who first becomes a member on or before January 1, 1995, shall make contributions to the members' savings fund of 7% of each payment of salary received by the member for service as a member, but not for a period exceeding 20 years. Except as otherwise provided in this subsection, a member who first becomes a member after January 1, 1995, shall make contributions to the members' savings fund of 5% of each payment of salary received by the member for services as a member. Beginning on the effective date of section 36a, member contributions required under this subsection are suspended unless reinstated by the board under section 36a.

(2) During the period beginning on January 1, 1999 and ending on December 31, 2000, a member who first became a member after December 1, 1994 and on or before January 1, 1995, shall make additional member contributions to the members' savings fund of 4% of each payment of salary received by the member for services as a member.

(3) The member contributions required by this section shall be made by payroll deductions. Each member is considered to consent and agree to the payroll deductions as a condition of membership in the retirement system.

(4) Upon the retirement of a member, his or her accumulated contributions shall be transferred to the members' retirement fund. Upon the death of a member, if a survivor's retirement allowance becomes payable on account of the member's death, his or her accumulated contributions shall be transferred to the survivors' retirement fund.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1021a Member contributions picked up by state.

Sec. 21a.

The state shall pick up the member contributions required by sections 21, 22, 22c, and 50a for all compensation earned after December 31, 1986. Contributions picked up shall be treated as employer contributions in determining tax treatment under the internal revenue code. The state shall pay these member contributions from the same source of funds that is used in paying compensation to the member. The state may pick up these contributions by a reduction in the cash salary of the member. Member contributions picked up shall be treated for all other purposes in the same manner and to the same extent as member contributions made before the date picked up.

History: Add. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1022 Survivors' retirement fund; creation; purpose; contributions; rate; payroll deductions; computing retirement reserves for retirement allowances; financing; state's appropriations for survivors' retirement allowances.

Sec. 22.

(1) The survivors' retirement fund is created in the retirement system. The retirement system shall accumulate in the survivors' retirement fund reserves for the payment of retirement allowances to survivors. The retirement system shall pay the survivor retirement allowances from the survivors' retirement fund. Except as otherwise provided in this subsection, each member shall make contributions to the survivors' retirement fund of 0.5% of each payment of salary received that is attributable to service performed on and after January 1, 1995. A member shall not make contributions to the survivors' retirement fund for more than 20 years. The contributions shall be made by payroll deductions and each member is considered to consent and agree to the deductions as a condition of membership in the retirement system. Beginning on the effective date of section 36a, member contributions required under this subsection are suspended unless reinstated by the board under section 36a.

(2) The board shall adopt mortality and other experience tables and the prescribed rate of interest. Upon the basis of those tables and the interest rate, the actuary shall compute annually the retirement reserves for retirement allowances being paid survivors, and to be paid survivors upon the deaths of members, deferred vested members, and retirants, as provided in this act. It is the intention of this act that the retirement reserves shall be financed by appropriations made by this state, determined pursuant to subsections (3), (4), and (5).

(3) The state's appropriation for survivors' retirement allowances to be paid upon the death of members, deferred vested members, and retirants shall be an amount that will provide the net reserves, after allowing for members' contributions to the survivors' retirement fund and transfers to be made to the fund from the members' savings fund, or other available funds for retirement allowances to be paid to survivors of members, deferred vested members, and retirants who will probably die during the next ensuing fiscal year.

(4) The state's appropriation for survivors' retirement allowances to be paid upon the death of retirants shall be an amount determined pursuant to the financing methods provided for in section 20(2) and (3).

(5) The state's appropriation for survivors' retirement allowances being paid from the survivors' retirement fund shall be an amount that if paid annually over a period of years to be determined by the board, but not to exceed 50 years, will amortize at the prescribed rate of interest the unfunded reserves for the retirement allowances.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1022a Income fund; creation; purpose; interest, dividends, and other income; expenses.

Sec. 22a.

(1) An income fund is created in the retirement system. The retirement system shall credit to the income fund all interest, dividends, and other income from the investment of retirement system assets and all other money for which there is no specific disposition provided in this act.

(2) The retirement board annually shall credit regular interest on the preceding year balances in the members' retirement fund, members' savings fund, survivors' retirement fund, grants and insurance revolving fund, and the health insurance fund. The retirement board shall charge to the income fund the interest credited to the funds under this subsection.

(3) The retirement system shall pay the expenses for the administration of the retirement system, exclusive of amounts payable as retirement allowances and other benefits provided in this act, from the income fund.

History: Add. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1022b Prorating and allocating annual appropriations to retirement system.

Sec. 22b.

Annual appropriations of the state made pursuant to this act shall be prorated and allocated to the retirement system not less than quarterly. Payment of the amount allocated for each quarter shall be made not later than the forty-fifth day following the beginning of the quarter.

History: Add. 1987, Act 58, Imd. Eff. June 23, 1987



Section 38.1022c Health insurance fund; creation; disposition; disbursement; contributions; payroll deductions; nonrefundable.

Sec. 22c.

(1) The health insurance fund is created in the retirement system. The retirement system shall deposit into the health insurance fund the member contributions for health benefits required by this section, subscriber co-payments, payments under section 79, regular interest from the income fund, and state appropriations. The retirement system shall disburse from the health insurance fund the premiums or portion of the premiums for dental, hospital, and medical coverage insurance as required by sections 50b and 79.

(2) Except as otherwise provided in this subsection, a member shall make contributions to the health insurance fund of 1% of each payment of salary received that is attributable to service performed on and after January 1, 1995. Beginning on the effective date of section 36a, a member who first became a member of Tier 1 on or before January 1, 1995 shall make contributions to the health insurance fund of 9% of each payment of salary received by the member for service as a member. Beginning on the effective date of section 36a, a member who first became a member of Tier 1 after January 1, 1995 shall make contributions to the health insurance fund of 7% of each payment of salary received by the member for service as a member. The increased contributions required under this subsection by the amendatory act that added section 36a will continue unless suspended by the board under section 36a. The contributions shall be made by payroll deductions and each member is considered to consent to the deductions as a condition of membership in the retirement system.

(3) Except as otherwise provided by this act, membership contributions to the health insurance fund are not refundable.

History: Add. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1023 Requirements for entitlement to retirement allowance; right to allowance; amount; recalculation of retirement allowance; election to defer receipt of retirement allowance; computation of retirement allowance; longevity allowance.

Sec. 23.

(1) A member or deferred vested member who meets the following requirements shall be entitled to a retirement allowance:

(a) The member or deferred vested member qualifies under 1 of the following:

(i) Has not less than 8 years of service.

(ii) Has not less than 6 years of service, and has been elected, qualified, and seated not less than 4 times for full or partial terms if a member of the house or not less than 2 times if a member of the senate elected after November 7, 1966, or has not less than 6 years of service and has been elected, qualified, and seated not less than 2 times for full or partial terms as a member of the house and not less than 1 time as a member of the senate elected after November 7, 1966.

(iii) Effective January 1, 1987, has not less than 5 years of service and has been elected, qualified, and seated for a full or partial term not less than 3 times if a member of the house or not less than 2 times if a member of the senate, or not less than 1 time as a member of the house and not less than 1 time as a member of the senate.

(b) The member or deferred vested member has attained 55 years of age.

(c) The member or deferred vested member has filed with the board a written application for a retirement allowance that states the years of service, the highest salary received during the member's or deferred vested member's service before application, and the date the member or deferred vested member desires to be retired, which date shall be not more than 90 days after the execution and filing of the application.

(2) A member shall not be entitled to receive a retirement allowance provided for in this section or section 23d while serving as a legislator or lieutenant governor. Each person receiving benefits under this act consents and agrees as a condition of receiving the benefits that benefits of any nature shall not be paid while the person is a legislator or lieutenant governor.

(3) A deferred vested member who left service after December 31, 1974, and before January 1, 1979, and who becomes a retirant shall be entitled to an annual retirement allowance of 30% of the salary stated in the application for the first 8 years of service plus 3.75% for each of the next 8 years of service. A fraction of a year of service in excess of 8 years shall be prorated. If the retirant has less than 8 years of service but qualifies by the election method, the retirement allowance shall be that proportion of 30% that his or her years of service and fraction of a year of service bears to 8 years. Years of service listed in the application need not be consecutive but shall have been rendered before payment of the retirement allowance. Except as provided in section 23c, a retirement allowance shall not exceed 60% of the salary stated in the application.

(4) A member who retired after December 31, 1978 and before January 1, 1987, or a deferred vested member who left service after December 31, 1978 and before January 1, 1987, and becomes a retirant, shall be entitled to an annual retirement allowance of 32% of the salary stated in his or her application for the first 8 years of service plus 4% for each of the next 8 years of service. A fraction of a year of service in excess of 8 years shall be prorated. If the member or deferred vested member has less than 8 years of service but qualifies by the election method, the retirement allowance shall be that proportion of 32% that his or her years of service and fraction of a year of service bears to 8 years. Years of service listed in the application need not be consecutive, but shall have been rendered before payment of the retirement allowance. Except as provided in section 23c, a retirement allowance shall not exceed 64% of the salary stated in the application.

(5) A member who first becomes a member on or before January 1, 1995 and who retires after December 31, 1986, or a deferred vested member who first becomes a member on or before January 1, 1995, who leaves service after December 31, 1986, and who becomes a retirant, shall be entitled to an annual retirement allowance of 20% of the salary stated in his or her application for the first 5 years of service plus 4% for each of the next 11 years of service. A fraction of a year of service in excess of 5 years shall be prorated. Years of service listed in the application need not be consecutive, but shall have been rendered before payment of the retirement allowance. Except as provided in this subsection and section 23c, a retirement allowance shall not exceed 64% of the salary stated in the application. Effective January 1, 1987, however, a member who first becomes a member on or before January 1, 1995 and who has 16 or more years of service shall also be entitled to a longevity allowance of 1.0% of the member's salary for each year of service beyond 16 years but, except as otherwise provided in this subsection, not to exceed 20 years. Except as provided in this subsection and section 23c, the retirement allowance of a member entitled to a longevity allowance under this subsection shall not exceed 68% of the salary stated in the application. Beginning January 1, 1989, a member who first becomes a member on or before January 1, 1995, who has 20 or more years of service, and who meets the age and service requirements or service requirements to be eligible to receive a retirement allowance under this act shall be entitled to a longevity allowance of 1.0% of the member's salary for each year of service beyond 20 years.

(6) A member who first becomes a member on or after January 2, 1995 and who becomes a retirant under this act is entitled to an annual retirement allowance equal to the product of the following:

(a) The salary stated in his or her application.

(b) Years and fraction of a year of service.

(c) Three percent.

(7) A retirant who elects to purchase military service credit pursuant to section 11(2) shall have his or her retirement allowance recalculated to include the military service credit purchased pursuant to that section. The first payment of the recalculated retirement allowance shall be made effective with the first check after the recalculation is made.

(8) The retirement allowance of a retirant who, on January 1, 1987, satisfied the conditions required by section 9(3) shall have his or her retirement allowance recalculated to reflect the increase in salary for those years permitted by section 9(3) before the member became a retirant.

(9) Within 30 days after becoming 55 years of age, a deferred vested member may elect to defer receipt of the retirement allowance to which the member is entitled under this act to a date certain, not to exceed 70-1/2 years of age. Except as otherwise provided in this subsection, at the date the member designates to begin receipt of his or her retirement allowance, the member's retirement allowance shall be actuarially recomputed to reflect the member's age and life expectancy at initial receipt of the deferred retirement allowance. Upon request of the deferred vested member who elects to begin receiving his or her retirement allowance, the retirement board may pay to the member a lump sum payment of an amount equal to the sum of the retirement allowance that was deferred pursuant to this subsection. The retirement board shall not actuarially recompute the member's retirement allowance upon payment of a lump sum under this subsection. If a deferred vested member has elected to defer receipt of his or her retirement allowance under section 23(9)(a) and subsequently dies before retirement, 100% of his or her deferred benefit shall be paid in accordance with a beneficiary designation that the member shall have filed with the board.

(10) Notwithstanding subsection (1), a member or deferred vested member may retire with a retirement allowance computed according to the applicable provisions of this section if all of the following apply:

(a) The member or deferred vested member files a written application with the retirement board stating a date, not less than 30 nor more than 90 days after the execution and filing of the application, on which the member or deferred vested member desires to retire.

(b) On the last day of the month immediately preceding the retirement allowance effective date stated in the application, the member's or deferred vested member's combined age and length of credited service is equal to or greater than 70 years and the member or deferred vested member is 50 years of age or older.

(11) A member who retires before January 1, 1987 or a deferred vested member who leaves service before January 1, 1987 and becomes a retirant shall, in addition to the retirement allowance calculated under subsection (3) or (4), be entitled to a longevity allowance if the retirant or deferred vested member has more than 16 years of service. The longevity allowance is 1.0% of the former member's salary stated in the application for each year of service beyond 16 years but, except as otherwise provided in this subsection, not to exceed 20. A member who retires before January 1, 1987 or a deferred vested member who leaves service before January 1, 1987 and becomes a retirant shall, in addition to the retirement allowance calculated under subsection (3) or (4), be entitled to a longevity allowance of 1.0% of the former member's salary stated in the application for each year of service beyond 20 years that was served after the member met the age and service requirements or service requirements to be eligible to receive a retirement allowance under this act. The retirement allowance of a retirant who satisfies the conditions under this subsection shall have his or her retirement allowance recalculated to reflect the longevity allowance for those years permitted by this subsection effective January 1, 1987 or the date of retirement, whichever is later. The application of the longevity allowance to the retirant's retirement allowance under this subsection shall be applied before the provisions of section 23c are applied to that retirement allowance. Except as provided in this subsection and section 23c, a retirement allowance shall not exceed 68% of the salary stated in the application.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1979, Act 52, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1988, Act 512, Imd. Eff. Dec. 29, 1988 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1023a Repealed. 1974, Act 215, Eff. Dec. 31, 1974.



Section 38.1023b Retirant or deferred vested member again becoming legislator or lieutenant governor; election to again become member; notice; conditions; nonpayment of retirement allowance; declining to again become member; exception.

Sec. 23b.

(1) Notwithstanding section 18 and except as otherwise provided in subsection (4), if a retirant or a deferred vested member again becomes a legislator or lieutenant governor, the retirant or deferred vested member shall not again become a member unless within 30 days from the date of the beginning of the subsequent service he or she files with the board a written notice of election to again become a member and complies with this section. After the expiration of the 30-day period, a retirant or deferred vested member who again becomes a legislator or lieutenant governor who does not elect to again become a member is barred from again becoming a member during that term of office. During the 30-day period, the retirement allowance shall not be paid, but the contributions required by this act shall be deducted. The contributions shall be refunded if the legislator or lieutenant governor does not elect to again become a member.

(2) If the retirant or deferred vested member elects to again become a member, the subsequent membership in the retirement system shall be subject to the following conditions in addition to any other condition required of a member by this act:

(a) During the subsequent period of service as a legislator or lieutenant governor, payment of the retirement allowance shall not be made or accrued.

(b) The member shall repay to the retirement system all money received from the retirement system with interest at the rate of 6% per annum compounded annually before the expiration of 180 days of the term for which the member currently is elected. Failure to make the repayment within 180 days shall void the election to become a member.

(c) All prior applications for retirement shall be abrogated.

(d) The member's service credit shall be recalculated.

(3) If a retirant or deferred vested member again becomes a legislator or lieutenant governor and declines to again become a member, he or she shall not be entitled to a retirement allowance and payment of his or her retirement allowance shall not be made or accrued during his or her subsequent service. Upon termination of his or her subsequent service, payment of the retirement allowance shall be resumed effective as of the date of termination of the subsequent service without change because of the subsequent service.

(4) This section does not apply to a deferred vested member who is required to make an election under section 61.

History: Add. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1023c Increase of retirement allowance.

Sec. 23c.

(1) After December 31, 1986, on January 1 of each year a retirement allowance attributable to a member who first becomes a member on or before January 1, 1995, shall be increased 4% compounded annually.

(2) Beginning January 1, 1995, each retirement allowance attributable to a member who first becomes a member after January 1, 1995, shall be increased each January 1. The amount of the annual increase shall be equal to 4% of the retirement allowance payable as of the retirement allowance effective date.

(3) A retirement allowance that begins after January 1 of the immediately preceding calendar year shall be increased under this section on a pro rata basis by the applicable percentage amount from the time the retirement allowance begins to the date of the increase.

History: Add. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Eff. Jan. 1, 1979 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1023d Disabled member; retirement allowance; annual examination.

Sec. 23d.

(1) A member who meets the service requirements of section 23(1)(a) but not the age requirements of section 23(1)(b), a member who does not meet the requirements of section 23(10)(b), or a deferred vested member may receive a retirement allowance if the board has received a certification by not less than 2 licensed physicians appointed by the board stating that the member or deferred vested member is disabled from engaging in any substantial gainful activity by reason of a medically determinable physical or mental impairment that can be expected to result in death, or can be expected to last for a continuous period of 12 months or more.

(2) A member or deferred vested member who is determined eligible to receive a retirement allowance under subsection (1) shall receive the retirement allowance applicable to that member or deferred vested member provided for in section 23(4), (5), or (6).

(3) A member who is currently receiving compensation as a legislator or lieutenant governor shall not receive a retirement allowance under this section.

(4) The board may provide for the examination by 1 or more licensed physicians designated by the board at least once a year of a person who is receiving a retirement allowance under this section during the continuance of the disability. The board shall not provide for an examination after the member attains 55 years of age.

History: Add. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1023e Supplemental payments for retirants or retirement allowance beneficiaries with retirement allowance effective date before January 1, 1979; future adjustments.

Sec. 23e.

(1) Effective January 1, 1988, but before any of the increases provided by section 23c on or before January 1, 1988 are included, the monthly retirement allowance payable to a retirant or retirement allowance beneficiary and determined upon the date of retirement of the retirant whose retirement allowance effective date was before January 1, 1979 is supplemented as follows:

(2) The recalculated retirement allowance as supplemented by this section shall be the basis on which future adjustments to the allowance are calculated.

History: Add. 1987, Act 58, Imd. Eff. June 23, 1987



Section 38.1024 Survivor's retirement allowance; eligibility; duration, commencement, and rate; status of adopted child; payments to eligible child; effect of marriage or attainment of ineligible age; payment of survivor's retirement allowance as provided in written designation; division of survivor's retirement allowance among eligible survivors; receipt of entire survivor's retirement allowance by surviving spouse when eligible children become ineligible.

Sec. 24.

(1) Unless otherwise provided by the member pursuant to this act, the surviving spouse of a deceased member, deferred vested member, or retirant having the service qualifications required by section 23 shall be entitled to receive a survivor's retirement allowance for life payable from the survivors' retirement fund. The survivor's retirement allowance shall be payable beginning on the day after the date of death of the member or deferred vested member, or beginning in the month after the month of death in the case of a retirant. If an eligible child or children also survive the member, deferred vested member, or retirant, and the child or children are under the care of the eligible surviving spouse, the survivor's retirement allowance shall begin as of the day after the date of death of the member or deferred vested member or the month after the month of death in the case of a retirant, without regard to whether the surviving spouse has attained 55 years of age. The benefits to an eligible child or children shall continue whether or not the surviving spouse remarries. If the eligible child or children, or any of them, are not under the care of the eligible surviving spouse, at the specific designation of the deceased member, deferred vested member, or retirant as provided in this act, a survivor's retirement allowance shall begin for the benefit of the eligible child or children as of the day after the date of death of the member or deferred vested member, or beginning in the month after the month of death in the case of a retirant. A deduction from the monthly survivor's retirement allowance shall not be made for any fraction of a month remaining at the time of a survivor's death or becoming ineligible.

(2) The survivor's retirement allowance shall be equal to 66-2/3% of the retirement allowance which the deceased member, deferred vested member, or retirant had earned on the date of death, as a member, deferred vested member, or retirant. If an eligible survivor, regardless of age, has in his or her care an eligible child or children of the deceased member, deferred vested member, or retirant, the survivor's retirement allowance shall be 75% of the retirement allowance, but when all the children have become ineligible, the survivor's retirement allowance shall be 66-2/3% of the retirement allowance.

(3) An adopted child of a member for the purposes of this act shall have the same status as a natural child of a member.

(4) If there is not a surviving spouse but an eligible child exists, or if an eligible child survives a surviving spouse, then the survivor's retirement allowance otherwise payable to the surviving spouse shall be paid in equal parts to each eligible child until the child becomes ineligible, and the total of the survivor's retirement allowance paid to any other child shall not be diminished because of the attainment of ineligible age, marriage, or death of an eligible child. The portion of the survivor's retirement allowance that was paid to a formerly eligible child who subsequently becomes ineligible shall be paid in equal parts among the remaining eligible children, if any, until no eligible children remain to be paid.

(5) Marriage or attainment of ineligible age, whichever occurs first, shall render a child of a member, deferred vested member, or retirant ineligible for further consideration in the payment of a survivor's retirement allowance or in the increase in the amount of the survivor's retirement allowance under this act.

(6) If the deceased member, deferred vested member, or retirant is survived by an eligible child or children who are not under the care of an eligible surviving spouse and if the deceased member, deferred vested member, or retirant has filed a written designation with the board, the survivor's retirement allowance or a part of it shall be paid to or for the benefit of the eligible child or children in the shares and in the manner as provided in the written designation. The deceased member, deferred vested member, or retirant may provide in the written designation that payment of all or any part of the survivor's retirement allowance to a surviving spouse not having the care of all of the eligible children shall be deferred until the children become ineligible.

(7) If there is not a written designation by a member, deferred vested member, or retirant, and if the surviving spouse is not the biological parent of an eligible child or children, the survivor's retirement allowance shall be divided equally among the eligible survivors.

(8) Unless designated by a member, deferred vested member, or retirant, when an eligible child or all of the eligible children become ineligible, the surviving spouse at the time of the member, deferred vested member, or retirant's death shall receive the entire survivor's retirement allowance.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1979, Act 52, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 2006, Act 614, Imd. Eff. Jan. 3, 2007



Section 38.1024a Remarriage of surviving spouse.

Sec. 24a.

The remarriage of a surviving spouse shall not render the surviving spouse ineligible to receive a survivor's retirement allowance described in section 24. A surviving spouse whose survivor's retirement allowance described in section 24 was terminated due to the surviving spouse's remarriage shall be eligible to receive that retirement allowance beginning on the first day of the month following the month in which written application for reinstatement is filed with the board, but shall not be eligible to receive the survivor's retirement allowance attributable to any month beginning before the month of reinstatement under this section.

History: Add. 1986, Act 29, Imd. Eff. Mar. 10, 1986



Section 38.1025 Retirement system as trust; board as fiduciary; nonapplicability to Tier 2 retirement plan.

Sec. 25.

(1) The retirement system shall be construed to be a trust, separate from all other entities, maintained for the purpose of securing payment of benefits to the members, deferred vested members, retirants, and their survivors and beneficiaries as provided in this act.

(2) The board is the fiduciary of the retirement system with the authority to control and manage the operation and administration of the retirement system in the manner provided by this act.

(3) This section does not apply to the Tier 2 retirement plan.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1026 Retirement system; board of trustees; membership; eligibility and terms; oath of office.

Sec. 26.

(1) The retirement system shall be administered by a board of trustees, consisting of 11 persons as follows:

(a) Two members of the house of representatives appointed by the speaker of the house of representatives.

(b) Two members of the senate, appointed in the same manner as members of standing committees of the senate are appointed.

(c) Two retirants appointed by the speaker of the house of representatives and 2 retirants appointed by the senate majority leader.

(d) One deferred vested member appointed by the speaker of the house of representatives and 1 deferred vested member appointed by the senate majority leader. If a deferred vested member serving on the board becomes a retirant during his or her term of office, he or she shall be entitled to serve the remainder of his or her term of office.

(e) One participant of Tier 2 who was a former member of Tier 1 appointed in 1999 by the senate majority leader and beginning in 2001 appointed alternately by the speaker of the house of representatives and the senate majority leader. However, if there is no participant of Tier 2 who meets the former member requirement of this subdivision, then 1 additional deferred vested member appointed in the manner prescribed in this subdivision.

(2) Only members of the retirement system are eligible to serve as members on the board of trustees except for the retirants and Tier 2 participant authorized under subsection (1). Board members appointed under subsection (1)(a) and (b) are appointed for 2-year terms. Board members appointed under subsection (1)(c) are appointed for 4-year terms. Board members appointed for terms beginning in 1999 under subsection (1)(d) are appointed for 2-year terms. Board members appointed for terms beginning in 2001 under subsection (1)(d) are appointed for 4-year terms. A board member appointed for a term beginning in 1999 under subsection (1)(e) is appointed for a 2-year term. Beginning in 2001, a board member appointed under subsection (1)(e) is appointed for a 4-year term.

(3) Each person, whether appointed as a trustee or becoming a trustee ex officio, shall take an oath of office before the secretary of state, clerk of the house, or secretary of the senate, and, upon taking the oath, qualifies as a trustee. The oath of office shall be as prescribed under section 1 of article XI of the state constitution of 1963.

(4) A member of the board of trustees serving as of December 31, 2010 shall continue to serve as a member until December 31, 2011. Beginning January 1, 2012, the board of trustees shall be composed of 11 members as indicated in this section and in the bylaws. Except as otherwise provided in this section, the 11 members of the board shall contain at least 4 members who are retirants, 2 members who are deferred former qualified participants, and at least 1 current member of Tier 2. If there are insufficient persons who qualify under this section and are willing to serve, then members shall be appointed as indicated in the bylaws.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002 ;-- Am. 2006, Act 614, Imd. Eff. Jan. 3, 2007



Section 38.1027 First board of trustees; organizational meeting, election of officers.

Sec. 27.

The first board shall meet as soon as practicable after the enactment of this act, at Lansing, Michigan, for the purpose of organizing this system and shall, at that meeting, elect a chairman and a vice-chairman.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1028 Vacancy in trusteeship.

Sec. 28.

Beginning January 1, 2012, a vacancy in a trusteeship shall be filled as provided in the bylaws.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 2006, Act 614, Imd. Eff. Jan. 3, 2007



Section 38.1029 Trustees; compensation and expenses.

Sec. 29.

Trustees shall serve without compensation but shall be reimbursed for any reasonable traveling expenses incurred in attending meetings of the board.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1030 Board of trustees; quorum, proxy.

Sec. 30.

Each trustee is entitled to 1 vote on any action of the board and at least 6 concurring votes are necessary for any action by the board at a meeting. A decision or action shall not become effective, unless presented and so approved by the action of the board. A trustee shall not vote by proxy, but shall be present at the meeting in order to have his or her vote recorded.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1031 Board of trustees; powers and duties.

Sec. 31.

The board shall, in addition to all other powers and duties arising out of this act and not otherwise specifically reserved or delegated to others, have the powers and duties designated in sections 32 to 44, inclusive, of this act.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1032 Board of trustees; regular and special meetings; conducting business at public meeting; notice of meeting.

Sec. 32.

The board shall hold regular meetings at least quarterly each year and special meetings when considered necessary by the chairperson of the board. Meetings of the board shall be held in the office of the board. The business which the board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1977, Act 179, Imd. Eff. Nov. 17, 1977



Section 38.1033 Board of trustees; authority as to retirement allowances, suspensions and refunds.

Sec. 33.

The board shall consider and pass on all applications for retirement allowances and refunds, authorize the granting of all retirement allowances and refunds and suspend any payment or payments, all in accordance with the provisions of this act.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1034 Board of trustees; certification of prescribed interest rate; adoption of actuarial tables.

Sec. 34.

The board shall certify in the records of the board the prescribed interest rate, and adopt all necessary actuarial tables in accordance with certifications of the actuary.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1035 Board of trustees; estimate of appropriation.

Sec. 35.

The board shall submit to the governor on or before November first of each year an estimate of the amount of appropriation required for the purpose of the system for the next fiscal year.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1036 Repealed. 1987, Act 58, Imd. Eff. June 23, 1987.



Section 38.1036a Reinstatement of suspended contributions.

Sec. 36a.

If the actuary determines in his or her annual valuation of the system that the system is less than 100% funded, the retirement board may reinstate the member contributions that were suspended in sections 21, 22, and 50a and reduce the member contributions that were increased in section 22c.

History: Add. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1037 Repealed. 1981, Act 123, Imd. Eff. July 23, 1981.



Section 38.1038 Board of trustees; offices; books and records; availability of certain writings to public.

Sec. 38.

The board shall establish an office or offices which provide suitable space for the meetings of the board and for the necessary administrative personnel. All books and records shall be kept in those offices. A writing prepared, owned, used, in the possession of, or retained by the board, in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1977, Act 179, Imd. Eff. Nov. 17, 1977



Section 38.1039 Board of trustees; appointment of secretary and administrative personnel.

Sec. 39.

The board shall appoint a secretary and employ such other actuarial, medical, clerical or other help as shall from time to time be required for the efficient administration of the system and determine and fix the rate of pay of such persons.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1040 Board of trustees; record of proceedings; individual accounts; actuarial data.

Sec. 40.

The board shall keep a permanent record of all proceedings of the board, a separate account for each individual member and such additional data as shall be specified by the actuary as being necessary for required calculations and valuations.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1041 Board of trustees; audit of accounts; annual statement.

Sec. 41.

The board shall have the accounts of the system audited at least biennially by the auditor general and submit an annual statement to the governor and legislature as soon as possible after the end of each fiscal year.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960



Section 38.1042 Acceptance of gift, grant, or bequest by board.

Sec. 42.

The board may accept any gift, grant, or bequest of any money or securities for the purposes designated by the grantor.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1043 Individual statement.

Sec. 43.

The board shall submit an individual statement to a member, deferred vested member, or retirant upon reasonable request. The statement shall indicate the amount of accumulations to the credit of the member, deferred vested member, or retirant as of the latest date practicable.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1044 Rules and bylaws.

Sec. 44.

The board shall adopt rules and bylaws necessary for the efficient administration of the system.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974



Section 38.1045 Secretary of board; powers and duties.

Sec. 45.

The secretary of the board shall be in charge of the administration of the detailed affairs of the retirement system and, in addition to the other powers and duties as are properly delegated by the board, shall:

(a) Collect and record the receipt of all payments to the retirement system, including member contributions, state contributions, interest and principal collections on investments as they become due and payable, and other funds accruing to the retirement system, and immediately deposit them with the state treasurer for the account of the retirement system.

(b) Sign vouchers requesting warrants upon the state treasurer pursuant to resolutions of the board, authorizing payment of benefits, refunds, and expenses out of funds belonging to the retirement system.

(c) Certify to the proper authority the names of the persons from whom deductions are to be made and the amounts or rates of the contributions to be deducted.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1046 Actuary; technical advisor of board, powers and duties.

Sec. 46.

The actuary shall be the technical advisor of the board and, in addition to supplying general information on technical matters, shall:

1. Make an investigation during the fourth year of operation of the system, and at least once every 5 years thereafter of the mortality, retirement, disability, separation, interest and salary rates and recommend, as a result of each such investigation, the tables to be adopted for all required actuarial calculations;

2. Make an annual valuation of the liabilities and reserves of the system, an annual determination of the amount of the required state contributions and certify the results thereof to the board.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1047 State treasurer as ex officio treasurer of retirement system; duties.

Sec. 47.

The state treasurer shall be ex officio the treasurer of the retirement system and shall:

(a) Act as official custodian of the cash and securities belonging to the retirement system and provide adequate safe deposit facilities for the preservation of the securities and hold the cash and securities subject to the order of the board.

(b) Receive from the secretary all items of cash belonging to the retirement system, as the items of cash are transmitted by the secretary of the retirement system, including member contributions, state contributions, interest and principal on investments, and other income accruing to the retirement system, and deposit all amounts in a special trust fund for the account of the retirement system, and notify the board of all the transactions semiannually.

(c) Furnish a corporate surety bond acceptable to the board of that amount as the board designates. The bond shall indemnify the board against any loss which may result from any action or failure to act on the part of the treasurer or any of his or her agents. All reasonable charges incidental to the procuring and giving of the bond shall be paid by the board.

(d) Invest and reinvest, in the manner permitted by the board, the cash assets of the system in excess of the amount required for current operations.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987



Section 38.1048 Warrants.

Sec. 48.

The accounting division of the department of management and budget is authorized and directed to draw warrants upon the state treasurer payable from the funds of this system for purposes provided for in this act upon the presentation of vouchers approved by the secretary of the board in accordance with resolutions of the board.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974



Section 38.1049 Payroll voucher.

Sec. 49.

(1) All payroll vouchers covering payments of salary to members for their services shall indicate all of the following:

(a) The amount of member contributions which are to be deducted from the salary of each member included in the payroll vouchers.

(b) The net amount payable to each member after the deduction of the contribution.

(c) The total of all member contributions deducted.

(2) An additional certified copy of each payroll voucher, by the state, shall be prepared and forwarded along with the original payroll voucher for transmittal to the board as provided in this act.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1050 Investment and reinvestment of cash assets; nonapplicability to Tier 2.

Sec. 50.

The cash assets of the retirement system in excess of the amount required for current operations shall be invested and reinvested by the board in the manner provided by Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws. This section does not apply to Tier 2.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1050a Grants and insurance revolving fund; creation; purpose; expenditures; payments to fund by payroll deductions; purchase and payment of premiums on life insurance policies.

Sec. 50a.

(1) The grants and insurance revolving fund is created in the state treasury as a separate fund, into which shall be paid legislative grants, earnings from the fund, payments by or on behalf of members, and revenue from other sources accepted by the board. Money appropriated to the grants and insurance revolving fund shall not revert to the general fund at the close of the fiscal year but shall remain in the grants and insurance revolving fund. The legislative grants in the grants and insurance revolving fund shall not be expended except upon express direction of the legislature; but all other money in the grants and insurance revolving fund may be expended for the purposes and in the manner provided in this section.

(2) Except as otherwise provided in this subsection, beginning with salary received that is attributable to service performed on and after January 1, 1995, each legislator or member shall pay a sum equal to 0.5% of salary to the grants and insurance revolving fund to be eligible for the benefits provided in this section. The sum shall be collected by payroll deductions in the manner prescribed in this act. Beginning on the effective date of section 36a, member contributions required under this subsection are suspended unless reinstated by the board under section 36a.

(3) The board shall self-insure or shall purchase and pay the premiums on a life insurance policy or policies to provide life insurance death or other benefits for retirants, deferred vested members, and the spouses, eligible children, or eligible beneficiaries of retirants and deferred vested members from the amounts paid pursuant to subsection (2) for this purpose to the grants and insurance revolving fund. Life insurance benefits provided on June 23, 1987 shall not be diminished due to the amendments to this section by 1987 PA 58.

History: Add. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1981, Act 185, Imd. Eff. Dec. 23, 1981 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1998, Act 80, Imd. Eff. May 4, 1998 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1050b Hospitalization, medical, dental, and vision coverage; purchase; payment of premiums; manner.

Sec. 50b.

(1) For a retirant or a survivor or beneficiary of a deceased retirant, or for a deferred vested member if that deferred vested member first became a member on or before January 1, 1995, the retirement system shall purchase and pay the premium for hospitalization and medical insurance coverage and dental and vision coverage for the retirant, deferred vested member, and the spouses, eligible children, and survivors of those retirants and deferred vested members. Except as otherwise provided in this section, the retirement system shall provide hospitalization and medical insurance coverage and dental and vision insurance coverage under this section at a level that is equal to or greater than the level of insurance coverage under this section in effect on December 1, 1992. The retirement board may increase the amounts each person who is enrolled in insurance coverage under this section is required to pay for co-pays or deductibles under that insurance coverage.

(2) On and after March 31, 1997, the retirement system shall also pay health insurance premiums described in this section in the manner prescribed in section 79.

History: Add. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Imd. Eff. Jan. 1, 1971 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1987, Act 58, Imd. Eff. June 23, 1987 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1051 Investment of retirement system funds; ownership by system; registration; recording; nonapplicability to Tier 2.

Sec. 51.

The retirement board shall clearly mark all investments to indicate ownership by the system and, to the extent possible, shall register all investments in the name of the system. The retirement board shall record all investments pursuant to generally accepted accounting principles promulgated by the governmental accounting standards board, upon adoption of those principles by the retirement board. This section does not apply to Tier 2.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 113, Eff. Aug. 17, 1960 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994 ;-- Am. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1052 Board of trustees and employees; interest in investments prohibited; violation of section, penalty.

Sec. 52.

Except as otherwise herein provided, no trustee and no employee of the board shall have any direct interest in the income gains or profits of any investments made by the board, nor shall any such person receive any pay or emolument for services in connection with any investment. No trustee or employee of the board shall become an indorser or surety, or in any manner an obligor for money loaned or borrowed from the system. Whoever violates any of the provisions of this section shall be guilty of a misdemeanor.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1053 Vested interest in refunds; payment of member contributions; discharge of claims.

Sec. 53.

(1) Each member shall, by virtue of the payment of the member contributions required to be paid to the retirement system, receive a vested interest in the refunds provided in section 55, and each member in consideration of the vested interest shall be considered to have agreed to, and authorized the deductions from the payments of salary of all contributions payable to the retirement system pursuant to this act. Payment of salary as prescribed by law, less the amounts of contributions provided in this act shall, together with the special vested rights in the refunds provided by this retirement system, be a full complete discharge of all claims of payments for service rendered by a member during the period covered by the payment.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981



Section 38.1054 Payments as obligations of state; disposition of revenues.

Sec. 54.

(1) It is the intention of the legislature that the payment of the required state contributions, all benefits granted under this system, and all expenses in connection with the administration and operation of the retirement system are made obligations of the state.

(2) All revenue derived from deposits and investments authorized by this act shall be credited to the account of this system in the state treasury and shall be used to pay benefits and costs of administration as provided in this act.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1994, Act 359, Eff. Dec. 31, 1994



Section 38.1055 Refund of contributions with interest; request; forfeiture; service credit upon resumption of membership; designation of beneficiary; payment of contributions with interest.

Sec. 55.

(1) A member who does not meet the requirement of section 23(1)(a) upon leaving service, or a deferred vested member who is no longer a member, upon written request, shall receive, with interest at 4% compounded annually, a refund of all of his or her contributions standing to his or her credit in the members' savings fund. By accepting the refund a member who does not meet the requirement of section 23(1)(a) upon leaving service or a deferred vested member forfeits all accrued rights and benefits in the retirement system and loses credit for all service rendered to the state for which credit is given under this act. A member who does not meet the requirement of section 23(1)(a) upon leaving service or a deferred vested member who accepts a refund, and again becomes a member, may receive service credit for prior service by paying to the retirement system, within 180 days after he or she again becomes a member, the full amount of money he or she has received as a refund together with interest at 6% per annum compounded annually from the time of the refund until the time of repayment.

(2) A member, deferred vested member, or retirant who is not married and does not have an eligible child may designate in writing a beneficiary to receive the contributions that the member, deferred vested member, or retirant made to the survivors' retirement fund. Upon the death of a member, deferred vested member, or retirant who designated a beneficiary pursuant to this subsection, the survivors' retirement fund contributions made by the deceased member, deferred vested member, or retirant shall be paid to the named beneficiary. If a beneficiary was not named pursuant to this subsection, then the contributions shall be paid to the estate of the deceased member, deferred vested member, or retirant upon request by the authorized representative of the deceased's estate. Contributions paid pursuant to this subsection shall be paid with interest at 4% compounded annually beginning at the time the member, deferred vested member, or retirant last made a contribution.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1961, Act 167, Eff. Sept. 8, 1961 ;-- Am. 1963, Act 45, Eff. Sept. 6, 1963 ;-- Am. 1968, Act 229, Eff. July 1, 1968 ;-- Am. 1970, Act 237, Eff. Jan. 1, 1971 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974 ;-- Am. 1978, Act 560, Imd. Eff. Dec. 27, 1978 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1981, Act 185, Imd. Eff. Dec. 23, 1981



Section 38.1056 Undivided interest in assets of system.

Sec. 56.

The assets of the system shall be invested as one fund, and no particular person, group of persons or entity shall have any right in any specific security or property, or in any item of cash other than an undivided interest in the whole as specified in the provisions of this act as it now exists or is subsequently amended.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1057 Retirement allowances, benefits, and credits not subject to taxation; subject to taxation beginning January 1, 2012; subject to public employee retirement benefit protection act.

Sec. 57.

(1) Except as otherwise provided in this section, all retirement allowances and other benefits payable under this act and all accumulated credits of members, deferred vested members, and retirants in this retirement system are not subject to taxation by this state or any political subdivisions of this state.

(2) Beginning January 1, 2012, all retirement allowances and other benefits payable under this act and all accumulated credits of members, deferred vested members, and retirants in this retirement system are subject to taxation by this state upon distribution to a member, deferred vested member, or retirant.

(3) All retirement allowances and other benefits payable under this act and all accumulated contributions of members, deferred vested members, and retirants in this retirement system are subject to the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1961, Act 167, Eff. Sept. 8, 1961 ;-- Am. 1981, Act 123, Imd. Eff. July 23, 1981 ;-- Am. 1985, Act 39, Imd. Eff. June 13, 1985 ;-- Am. 1995, Act 258, Imd. Eff. Jan. 5, 1996 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 43, Imd. Eff. May 25, 2011



Section 38.1058 Retirement system records; falsification, penalty.

Sec. 58.

Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record of this system, in any attempt to defraud the system, shall be guilty of a misdemeanor.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1058a Correction of error; adjustment of payment.

Sec. 58a.

If a change or error in the records of the retirement system results in a retirant, retirement allowance beneficiary, or refund beneficiary receiving from the retirement system more or less than the retirant, retirement allowance beneficiary, or refund beneficiary would have been entitled to receive had the records been correct, the retirement system shall correct the error, and as far as practicable, shall adjust the payment to provide an actuarial equivalent of the benefit to which the retirant, retirement allowance beneficiary, or refund beneficiary was entitled. An adjustment in benefits shall not be made for an error totaling $10.00 or less annually and the amount shall be debited or credited to the members' retirement fund.

History: Add. 1998, Act 501, Imd. Eff. Jan. 5, 1999



Section 38.1059 Payment of benefits; commencement.

Sec. 59.

No payments of benefits shall be made until on or after the first day of January, 1959.

History: 1957, Act 261, Eff. Sept. 27, 1957



Section 38.1059a Retirement system as qualified pension plan; administrative requirements and benefit limitations; qualified military service.

Sec. 59a.

(1) This section is enacted pursuant to section 401(a) of the internal revenue code, 26 USC 401, that imposes certain administrative requirements and benefit limitations for qualified governmental plans. This state intends that the retirement system be a qualified pension plan created in trust under section 401 of the internal revenue code, 26 USC 401, and that the trust be an exempt organization under section 501 of the internal revenue code, 26 USC 501. The board of trustees shall administer the retirement system to fulfill this intent.

(2) Notwithstanding any other provision of this act, the retirement system shall be administered in compliance with section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to governmental plans and beginning January 1, 2010, applicable portions of the final regulations issued by the internal revenue service on April 5, 2007. Employer-financed benefits provided by the retirement system under this act shall not exceed the applicable limitations of section 415 of the internal revenue code, 26 USC 415, as adjusted by the commissioner of internal revenue under section 415(d) of the internal revenue code, 26 USC 415, to reflect cost of living increases, and the retirement system shall adjust the benefits, including benefits payable to retirants and retirement allowance survivors, subject to the limitation each calendar year to conform with the adjusted limitation. For purposes of section 415(b) of the internal revenue code, 26 USC 415, the applicable limitation shall apply to aggregated benefits received from all qualified pension plans for which the office of retirement services coordinates administration of that limitation. If there is a conflict between this section and another section of this act, this section prevails.

(3) The assets of the retirement system shall be held in trust and invested for the sole purpose of meeting the legitimate obligations of the retirement system and shall not be used for any other purpose. The assets shall not be used for or diverted to a purpose other than for the exclusive benefit of the members, vested former members, retirants, and retirement allowance beneficiaries before satisfaction of all retirement system liabilities.

(4) The retirement system shall return post-tax member contributions made by a member and received by the retirement system to a member upon retirement, pursuant to internal revenue service regulations and approved internal revenue service exclusion ratio tables.

(5) The required beginning date for retirement allowances and other distributions shall not be later than April 1 of the calendar year following the calendar year in which the employee attains age 70-1/2 or April 1 of the calendar year following the calendar year in which the employee retires. The required minimum distribution requirements imposed by section 401(a)(9) of the internal revenue code, 26 USC 401, shall apply to this act and be administered in accordance with a reasonable and good faith interpretation of the required minimum distribution requirements for all years to which the required minimum distribution requirements apply to this act.

(6) If the retirement system is terminated, the interest of the members, deferred vested members, retirants, and retirement allowance beneficiaries in the retirement system is nonforfeitable to the extent funded as described in section 411(d)(3) of the internal revenue code, 26 USC 411(d)(3), and related internal revenue service regulations applicable to governmental plans.

(7) Notwithstanding any other provision of this act to the contrary that would limit a distributee's election under this act, a distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. This subsection applies to distributions made on or after January 1, 1993.

(8) For purposes of determining actuarial equivalent retirement allowances under this act, the actuarially assumed interest rate shall be 7% with utilization of the 1971 group annuity and mortality table.

(9) Notwithstanding any other provision of this act, the compensation of a member of the retirement system shall be taken into account for any year under the retirement system only to the extent that it does not exceed the compensation limit established in section 401(a)(17) of the internal revenue code, 26 USC 401(a)(17), as adjusted by the commissioner of internal revenue. This subsection applies to any person who first becomes a member of the retirement system on or after October 1, 1996.

(10) Notwithstanding any other provision of this act, contributions, benefits, and service credit with respect to qualified military service will be provided under the retirement system in accordance with section 414(u) of the internal revenue code, 26 USC 414(u). This subsection applies to all qualified military service on or after December 12, 1994. Beginning January 1, 2007, in accordance with section 401(a)(37) of the internal revenue code, 26 USC 401, if a member dies while performing qualified military service, for purposes of determining any death benefits payable under this act, the member will be treated as having resumed and then terminated employment on account of death.

History: Add. 1995, Act 175, Imd. Eff. Oct. 17, 1995 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002 ;-- Am. 2006, Act 614, Imd. Eff. Jan. 3, 2007 ;-- Am. 2008, Act 355, Imd. Eff. Dec. 23, 2008



Section 38.1060 Short title.

Sec. 60.

This act shall be known and may be cited as the “Michigan legislative retirement system act”.

History: 1957, Act 261, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 215, Eff. Dec. 31, 1974



Section 38.1061 Election to terminate membership in Tier 1 and become qualified participant in Tier 2; election by deferred vested member or former nonvested member; election as irrevocable; rights and duties; method of election; signature of spouse; waiver; election subject to eligible domestic relations order; notice of disqualification for tax purposes.

Sec. 61.

(1) The retirement system shall provide an opportunity for each member who is a member on March 30, 1997, to elect in writing to terminate membership in Tier 1 and elect to become a qualified participant in Tier 2. An election made by a member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from members during the period beginning on January 2, 1998 and ending on April 30, 1998. A member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. A member who makes and files a written election under this subsection elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight May 31, 1998.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m., June 1, 1998.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under this act effective 12 midnight May 31, 1998. This subdivision does not affect a person's right to health benefits provided under this act pursuant to section 79.

(2) If an individual who was a deferred vested member on March 30, 1997, or an individual who was a former nonvested member on March 30, 1997 becomes a legislator or lieutenant governor and is again eligible for membership in Tier 1, the individual shall elect in writing to remain a member of Tier 1 or to terminate membership in Tier 1 and become a qualified participant in Tier 2. An election made by a deferred vested member or a former nonvested member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from a deferred vested member or a former nonvested member during the period beginning on the date of the individual's eligibility for membership and ending upon the expiration of 60 days after the date of that eligibility. A deferred vested member or former nonvested member who makes and files a written election to remain a member of Tier 1 retains all rights and is subject to all conditions as a member of Tier 1 under this act. A deferred vested member or former nonvested member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. A deferred vested member or former nonvested member who makes and files a written election to terminate membership in Tier 1 elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m. on the first day of the payroll period immediately following the date of the election.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election. This subdivision does not affect an individual's right to health benefits provided under this act pursuant to section 79.

(3) After consultation with the retirement system's actuary, the retirement board shall determine the method by which a member, deferred vested member, or former nonvested member shall make a written election under this section. If the member, deferred vested member, or former nonvested member is married at the time of the election, the election is not effective unless the election is signed by the individual's spouse. However, the retirement board may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

(4) An election under this section is subject to the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711.

(5) If the board receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1062 Election to terminate membership in retirement system under MCL 38.1061(1) and (2); transfer of lump sum amount; recomputation; calculation; basis; utilization of actuarial valuation report; notification of disqualification for tax purposes.

Sec. 62.

(1) For a member who elects to terminate membership in Tier 1 under section 61(1), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the qualified participant's account in Tier 2 on or before September 30, 1998. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions and applicable interest, if any, from the member's savings fund as of 12 midnight May 31, 1998.

(b) For a member who is vested under section 23(1)(a) as of 12 midnight on May 31, 1998, the excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the member's retirement fund. Except as provided in subsection (5), for the purposes of this subsection, the present value of the member's accumulated benefit obligation is based upon the member's estimated credited service and estimated final salary as of 12 midnight on May 31, 1998. The actuarial present value shall be computed as of 12 midnight May 31, 1998 and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight May 31, 1998. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight May 31, 1998:

(A) Age 55.

(B) The member's age, if the member is at least 50 years old and the sum of his or her age and estimated credited service equals or exceeds 70.

(c) Interest on any amounts determined in subdivisions (a) and (b), from June 1, 1998 to the date of the transfer, based upon 8% annual interest, compounded annually.

(2) For each member who elects to terminate membership in the retirement system under section 61(1), the retirement system shall recompute the amount transferred under subsection (1) not later than November 30, 1998 based upon the member's actual credited service and actual final salary as of 12 midnight May 31, 1998. If the recomputed amount differs from the amount transferred under subsection (1) by $10.00 or more, not later than December 15, 1998, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the members' retirement fund to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight May 31, 1998 to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the members' retirement fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (1), based upon 8% effective annual interest, compounded annually.

(3) For a deferred vested member who elects to terminate membership in this retirement system under section 61(2), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's termination of employment. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The deferred vested member's accumulated contributions and applicable interest, if any, from the members' savings fund as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) The excess, if any, of the actuarial present value of the deferred vested member's accumulated benefit obligation, over the amount specified in subdivision (a), from the members' retirement fund. Except as provided in subsection (5), for the purposes of this subsection, the present value of the deferred vested member's accumulated benefit obligation is based upon the deferred vested member's estimated credited service and estimated final salary as of 12 midnight on the last day of the payroll period that includes the date of the election. The actuarial present value shall be computed as of 12 midnight on that date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent annual actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight on the last day of the payroll period that includes the date of the election. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the last day of the payroll period that includes the date of the election:

(A) Age 55.

(B) The deferred member's age, if the deferred member is at least 50 years old and the sum of his or her age and estimated credited service equals or exceeds 70.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(4) For each deferred vested member who elects to terminate membership in Tier 1 under section 61(2), the retirement system shall recompute the amount transferred under subsection (3) not later than the expiration of 90 days after the transfer occurs under subsection (3) based upon the deferred vested member's actual credited service and actual final salary as of 12 midnight on the last day of the payroll period that includes the date of the election. If the recomputed amount differs from the amount transferred under subsection (3) by $10.00 or more, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the members' retirement fund to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight on the last day of the payroll period that includes the date of the election to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the members' retirement fund the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (3), based upon 8% effective annual interest, compounded annually.

(5) For the purposes of subsections (1) to (4), the calculation of estimated and actual present value of the member's or deferred vested member's accumulated benefit obligation shall be based upon methods adopted by the retirement system's actuary in consultation with the retirement board. The retirement system shall utilize the same actuarial valuation report used to calculate the amount transferred under subsection (1) or (3) when making the recomputation required under subsection (2) or (4). Estimated and actual final salary shall be determined as provided in section 9 as of 12 midnight on the date the member or deferred member ceases to be a member of Tier 1 under section 61.

(6) For a former nonvested member who elects to terminate membership in Tier 1 under section 61(2) and who has accumulated contributions standing to his or her credit in the members' savings fund, the retirement system shall direct the state treasurer to transfer a lump sum amount from the members' savings fund to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's election to terminate membership. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The former nonvested member's accumulated contributions and applicable interest, if any, from the members' savings fund as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Interest on any amounts determined in subdivision (a), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(7) If the board receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 305, Imd. Eff. July 28, 1998 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002



Section 38.1063 Calculation of accrued cost savings; submission of total amount in executive budget to legislature; appropriation.

Sec. 63.

After consulting the retirement system's actuary, the board shall calculate for each fiscal year any cost savings that have accrued to this state as a result of the implementation of 1996 PA 486 over the costs that would have been incurred by this state to fund this retirement system had 1996 PA 486 not been implemented. The total amount of the cost savings shall be submitted in the executive budget to the legislature for appropriation in the next succeeding state fiscal year to the health insurance fund created by section 22c.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 99, Imd. Eff. July 19, 2011



Section 38.1064 Meanings of words and phrases; “accumulated balance” defined.

Sec. 64.

(1) For the purposes of this section and sections 65 to 80, the words and phrases defined in this section and sections 65 to 80 have the meanings ascribed to them in those sections.

(2) “Accumulated balance” means the total balance in a qualified participant's, former qualified participant's, or refund beneficiary's individual account in Tier 2.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1065 “Employer,”“former qualified participant,” and “health benefit dependent” defined.

Sec. 65.

(1) “Employer” means this state.

(2) “Former qualified participant” means an individual who was a qualified participant and who terminates the employment upon which his or her participation is based for any reason.

(3) “Health benefit dependent” means the qualified or former qualified participant's spouse, if any, and an unmarried child who is considered a dependent of the qualified or former qualified participant under section 152 of the internal revenue code, if any.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1066 “Qualified participant,”“refund beneficiary,” and “state treasurer” defined.

Sec. 66.

(1) “Qualified participant” means an individual who is a participant of Tier 2 and who meets 1 of the following requirements:

(a) An individual who first becomes a legislator or lieutenant governor on or after March 31, 1997, and who before March 31, 1997 would have been eligible to be a member of Tier 1.

(b) An individual who elects to terminate membership in Tier 1 and who elects to participate in Tier 2 in the manner prescribed in section 61.

(2) “Refund beneficiary” means an individual nominated by a qualified participant or a former qualified participant under section 77 to receive a distribution of the participant's accumulated balance in the manner prescribed in section 78.

(3) “State treasurer” means the treasurer of this state.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1067 Administration and investment of Tier 2 by state treasurer; state treasurer as fiduciary and trustee; appointment of advisory board; determination of provisions and procedures; authority and responsibility of state treasurer to employ or contract with employees or for services.

Sec. 67.

(1) The state treasurer shall administer Tier 2 and shall invest the assets of Tier 2. The state treasurer is the fiduciary and trustee of Tier 2. The state treasurer may appoint an advisory board to assist the state treasurer in carrying out his or her duties as fiduciary and trustee.

(2) The state treasurer shall determine the provisions and procedures of Tier 2 in conformity with this act and the internal revenue code.

(3) The state treasurer has the exclusive authority and responsibility to employ or contract with personnel and for services that the state treasurer determines necessary for the proper administration of and investment of assets of Tier 2, including but not limited to managerial, professional, legal, clerical, technical, and administrative personnel or services.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1068 Hearing.

Sec. 68.

(1) A qualified participant, former qualified participant, health benefit dependent, or refund beneficiary may request a hearing on a claim involving his or her rights under Tier 2. Upon written request, the state treasurer shall provide for a hearing that shall be conducted pursuant to chapter 4 of the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.271 to 24.287 of the Michigan Compiled Laws. An individual may be represented by counsel or other duly authorized agent at a hearing conducted under this section.

(2) Chapters 2, 3, and 5 of Act No. 306 of the Public Acts of 1969, being sections 24.221 to 24.264 and 24.291 to 24.292 of the Michigan Compiled Laws, do not apply to the establishment, implementation, administration, operation, investment, or distribution of Tier 2.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1069 Accumulated employer and employee contributions and earnings; direction of investment; limitations inapplicable to Tier 2.

Sec. 69.

Each qualified participant, former qualified participant, and refund beneficiary shall direct the investment of the individual's accumulated employer and employee contributions and earnings to 1 or more investment choices within available categories of investment provided by the state treasurer. The limitations on the percentage of total assets for investments provided in Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws, do not apply to Tier 2.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1070 Tier 2; payment of administrative expenses.

Sec. 70.

The administrative expenses of Tier 2 shall be paid by the qualified participants, former qualified participants, and refund beneficiaries who have not closed their accounts in a manner determined by the state treasurer.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1071 Participation in other public sector retirement benefits plan.

Sec. 71.

A qualified participant shall not participate in any other public sector retirement benefits plan for simultaneous service rendered to the same public sector employer. Except as otherwise provided in this act or by the state treasurer, this section does not prohibit a qualified participant from participating in a retirement plan established by this state or other public sector employer under the internal revenue code.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1072 Individual becoming legislator or lieutenant governor on or after March 31, 1997; notice of election.

Sec. 72.

An individual who first becomes a legislator or lieutenant governor on or after March 31, 1997 may irrevocably elect not to become a qualified participant of Tier 2 or may irrevocably elect to discontinue participation in Tier 2 by filing written notice of the election with the state treasurer. Upon receipt of the election, his or her employer shall not contribute any percentage of salary under section 74 for the individual who makes either election.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1073 Election to terminate membership in Tier 1; crediting Tier 2 account; charging Tier 2 account for excess transfers.

Sec. 73.

(1) The state treasurer shall promptly credit the Tier 2 account of a qualified participant who makes an election under section 61 to terminate membership in Tier 1 with any amount transferred from Tier 1 pursuant to section 62.

(2) Not later than 30 days after receipt of a recomputed amount under section 62(2) or (4), the state treasurer shall charge the qualified participant's Tier 2 account for any amount of excess transfers under section 62(1) or (3) and transfer that amount to the appropriate fund in Tier 1. The state treasurer may determine which investment choice or choices within a qualified participant's Tier 2 account will be used for this purpose.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1074 Section subject to vesting requirements; Tier 2 contributions by employer and qualified participant; limitations.

Sec. 74.

(1) This section is subject to the vesting requirements of section 75.

(2) A qualified participant's employer shall contribute to the qualified participant's account in Tier 2 an amount equal to 4% of the qualified participant's salary.

(3) A qualified participant may periodically elect to contribute up to 3% of his or her salary to his or her Tier 2 account. The qualified participant's employer shall make an additional contribution to the qualified participant's Tier 2 account in an amount equal to the contribution made by the qualified participant under this subsection.

(4) A qualified participant may make contributions in addition to contributions made under subsection (3) to his or her Tier 2 account as permitted by the state treasurer and the internal revenue code. The qualified participant's employer shall not match contributions made by the qualified participant under this subsection.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1075 Tier 2; vesting requirements and schedule; health care coverage; vesting requirements.

Sec. 75.

(1) A qualified participant is immediately 100% vested in his or her contributions made to Tier 2. A qualified participant shall vest in the employer contributions made on his or her behalf to Tier 2 according to the following schedule:

(a) Upon completion of 2 years of service, 50%.

(b) Upon completion of 3 years of service, 75%.

(c) Upon completion of 4 years of service, 100%.

(2) A qualified participant is vested in the health insurance coverage provided in section 79 if the qualified participant meets 1 of the following requirements:

(a) The qualified participant has completed 6 years of service as a qualified participant before January 1, 2013 and was not a member, deferred vested member, or former nonvested member of Tier 1.

(b) The qualified participant was a member, deferred vested member, or former nonvested member of Tier 1 who made an election to participate in Tier 2 pursuant to section 61, and who has met the service requirements he or she would have been required to meet in order to vest in health benefits under section 50b.

(c) The qualified participant meets all of the following requirements:

(i) Was not a member, deferred vested member, or former nonvested member of Tier 1.

(ii) Was first elected to fill a vacancy in the house of representatives for a period less than the full term but more than 1/2 of the term of office.

(iii) Has completed 5 years of service as a qualified participant before January 1, 2013.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2011, Act 200, Imd. Eff. Oct. 18, 2011



Section 38.1076 Crediting years of accrued service.

Sec. 76.

A qualified participant who was a member, deferred vested member, or former nonvested member of Tier 1 who makes an election to participate in Tier 2 pursuant to section 61, shall be credited with the years of service accrued under Tier 1 on the effective date of participation in Tier 2 for the purpose of meeting the vesting requirements for benefits under section 75.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1077 Refund beneficiary; nomination.

Sec. 77.

A qualified participant or former qualified participant may nominate 1 or more individuals as a refund beneficiary by filing written notice of nomination with the state treasurer. If the qualified participant or former qualified participant is married at the time of the nomination and the participant's spouse is not the refund beneficiary for 100% of the account, the nomination is not effective unless the nomination is signed by the participant's spouse. However, the state treasurer may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1078 Distribution of accumulated balance.

Sec. 78.

(1) A qualified participant is eligible to receive distribution of his or her accumulated balance in Tier 2 upon becoming a former qualified participant.

(2) Upon the death of a qualified participant or former qualified participant, the accumulated balance of that deceased participant is considered to belong to the refund beneficiary, if any, of that deceased participant. If a valid nomination of refund beneficiary is not on file with the state treasurer, the state treasurer, in a lump sum distribution, shall distribute the accumulated balance to the legal representative, if any, of the deceased participant or, if there is no legal representative, to the deceased participant's estate.

(3) A former qualified participant or refund beneficiary may elect 1 or a combination of several of the following methods of distribution of the accumulated balance:

(a) A lump sum distribution to the recipient.

(b) A lump sum direct rollover to another qualified plan, to the extent allowed by federal law.

(c) Periodic distributions, as authorized by the state treasurer.

(d) No current distribution, in which case the accumulated balance shall remain in Tier 2 until the former qualified participant or refund beneficiary elects a method or methods of distribution under subdivisions (a) to (c), to the extent allowed by federal law.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997



Section 38.1079 Health insurance coverage; election; eligibility.

Sec. 79.

(1) A former qualified participant may elect health insurance benefits in the manner prescribed in this section if he or she meets both of the following requirements:

(a) The former qualified participant is vested in health benefits under section 75(2).

(b) The former qualified participant meets 1 of the following requirements:

(i) He or she meets or exceeds the benefit commencement age employed in the actuarial present value calculation under section 62 and the service requirements that would have applied to that former participant under Tier 1 for receiving health insurance coverage under section 50b, if that former participant was a member of Tier 1.

(ii) He or she is 55 years of age or older.

(2) A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage in a health benefit plan or plans as authorized by section 50b. A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may also elect health insurance coverage for his or her health benefit dependents, if any. A surviving health benefit dependent of a deceased former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage to begin at the death of the deceased former qualified participant in the manner prescribed in this section.

(3) An individual who elects health insurance coverage under this section shall become a member of a health insurance coverage group authorized pursuant to section 50b.

(4) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is vested in those benefits under section 75(2)(a) or (c), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. The portion of the health insurance coverage premium paid by this state under this subsection shall be 90% of the payments for health insurance coverage under section 50b. If the individual elects the health insurance coverage provided under section 50b, this state shall transfer its portion of the amount calculated under this subsection to the health insurance fund created by section 22c.

(5) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is vested in those benefits under section 75(2)(b), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. The portion of the health insurance coverage premium paid by this state under this subsection shall be equal to the premium amounts paid on behalf of retirants of Tier 1 for health insurance coverage under section 50b. If the individual elects the health insurance coverage provided under section 50b, the state shall transfer its portion of the amount calculated under this subsection to the health insurance fund created by section 22c.

(6) If the department of technology, management, and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

(7) A former qualified participant who does not meet the vesting requirements of section 75(2) is not eligible for health insurance benefits under this act.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 501, Imd. Eff. Jan. 5, 1999 ;-- Am. 2006, Act 614, Imd. Eff. Jan. 3, 2007 ;-- Am. 2011, Act 200, Imd. Eff. Oct. 18, 2011



Section 38.1080 Distributions; exemption from tax; subject to public employee retirement benefit protection act; right of setoff to recover overpayment and satisfy claims; correction of errors in records and actions.

Sec. 80.

(1) Distributions from employer contributions made pursuant to section 74(2) and (3) and earnings on those employer contributions, and distributions from employee contributions made pursuant to section 74(3) and earnings on those employee contributions, are exempt from any state, county, municipal, or other local tax and are subject to the public employee retirement benefit protection act.

(2) The state treasurer has the right of setoff to recover overpayments made under this act and to satisfy any claims arising from embezzlement or fraud committed by a qualified participant, former qualified participant, refund beneficiary, or other person who has a claim to a distribution or any other benefit from Tier 2.

(3) The state treasurer shall correct errors in the records and actions in Tier 2 under this act, and shall seek to recover overpayments and shall make up underpayments.

History: Add. 1996, Act 486, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 97, Imd. Eff. Mar. 27, 2002






Act 88 of 1961 RECIPROCAL RETIREMENT ACT (38.1101 - 38.1106)

Section 38.1101 Reciprocal retirement act; short title.

Sec. 1.

This act shall be known and may be cited as the “reciprocal retirement act”.

History: 1961, Act 88, Eff. Sept. 8, 1961



Section 38.1102 Reciprocal retirement act; definitions.

Sec. 2.

As used in this act:

(a) “State unit” means the state employees' retirement system, established by Act No. 240 of the Public Acts of 1943, as amended, being sections 38.1 to 38.43 of the Compiled Laws of 1948; the public school employees' retirement system, established by chapter 1 of Act No. 136 of the Public Acts of 1945, as amended, being sections 38.201 to 38.234 of the Compiled Laws of 1948; the judges' retirement system, established by Act No. 198 of the Public Acts of 1951, as amended, being sections 38.801 to 38.830 of the Compiled Laws of 1948; the probate judges' retirement system, established by Act No. 165 of the Public Acts of 1954, as amended, being sections 38.901 to 38.933 of the Compiled Laws of 1948; the department of public safety pension, accident and disability fund, established by Act No. 251 of the Public Acts of 1935, as amended, being sections 28.101 to 28.110 of the Compiled Laws of 1948; and the legislative retirement system, established by Act No. 261 of the Public Acts of 1957, as amended, being sections 38.1001 to 38.1060 of the Compiled Laws of 1948.

(b) “Municipal unit” means a county, city, village, township or school district of the first class; any separate corporation or instrumentality established by 1 or more counties, cities or villages, as permitted by law; any corporation or instrumentality supported in most part by counties, cities and villages, or any of them; any public corporation charged by law with the performance of a governmental function and whose jurisdiction is coextensive with 1 or more counties, cities and villages.

(c) “Governmental unit” means the state to the extent the employees of the state are covered under an applicable state unit; and any municipal unit.

(d) “Reciprocal unit” means any state unit or municipal unit which elects to come under the provisions of this act.

(e) “Retirement system” means the retirement, pension or annuity system, plan or fund under which a governmental unit covers its employees. The term “retirement system” shall not include the federal social security old-age survivors' and disability insurance program.

(f) “Reciprocal retirement system”, in the case of a municipal unit electing to become a reciprocal unit, means the retirement systems under which the municipal unit covers its employees. In the case of a state unit, “reciprocal retirement system” means a state unit which elects to become a reciprocal unit.

(g) “Accumulated deposits” or “accumulated contributions” means the amounts deducted from the compensations of a member of a reciprocal retirement system and credited to his individual account in the system, together with interest, if any, credited thereon.

(h) “Final average salary” means the salary or the average of salaries used in computing a retirement allowance, as set forth in the retirement system plan.

(i) “Retirement allowance” means the annuity, pension or retirement allowance payable to a member of a reciprocal retirement system on account of his employment with a reciprocal unit.

(j) “Retirement” means the withdrawal of a member of a reciprocal retirement system from the employ of a reciprocal unit with a retirement allowance payable from funds of the reciprocal retirement system.

History: 1961, Act 88, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 106, Imd. Eff. June 30, 1965



Section 38.1103 Reciprocal retirement act; adoption by municipal or state unit; certification, force and effect.

Sec. 3.

(1) Any municipal unit, which covers its employees under a retirement system or systems, by a majority vote of its governing body may elect to adopt the provisions of this act for its employees covered under such retirement system or systems.

(2) Any state unit, by a majority vote of its governing body, may elect to have the provisions of this act made applicable to its members.

(3) The governing body of a municipal or state unit, within 10 days after it elects to come under the provisions of this act, shall file written certification of its action with the secretary of state. Upon the filing of the certification the municipal unit or state unit shall be a reciprocal unit. The secretary of state shall maintain a list of reciprocal units, which list shall be available to any municipal unit or state unit requesting a copy.

(4) The provisions of this act, when adopted by a municipal or state unit shall be effective for the unit in addition to the provisions of charter, ordinance, resolution or state law governing the retirement systems for the reciprocal unit, as the provisions of charter, ordinance, resolution or state act are in force and as amended.

History: 1961, Act 88, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 106, Imd. Eff. June 30, 1965



Section 38.1104 Reciprocal retirement system; eligibility for retirement allowance; conditions; commencement of retirement allowance.

Sec. 4.

A member of a reciprocal retirement system who leaves the employ of a reciprocal unit, designated as the preceding reciprocal unit, and enters the employ of another governmental unit, designated as the succeeding governmental unit, shall be entitled to a retirement allowance payable by the preceding reciprocal unit's retirement system subject to the following conditions:

(a) The member has 30 months or more of credited service in force acquired in the employ of the preceding reciprocal unit.

(b) Beginning September 1, 2006, the member does not withdraw his or her accumulated deposits from the preceding reciprocal unit's retirement system, or if the member has withdrawn the accumulated deposits, the member deposits with the preceding reciprocal unit the amount withdrawn together with interest compounded annually at the rate in effect for the preceding reciprocal unit; the deposit to be made within 20 years after the date the member becomes employed by the succeeding governmental unit.

(c) Beginning September 1, 2006, the member enters the employ of each succeeding governmental unit within 20 years after the date of leaving the employ of each preceding governmental unit.

(d) The member's credited service in force with the preceding reciprocal retirement systems plus the member's credited service acquired in the employ of succeeding governmental units equals or exceeds the minimum credited service required for age and service retirement in the applicable preceding reciprocal retirement system.

(e) The retirement allowance payable by any preceding reciprocal retirement system shall be determined at the time the member ceased to be a member of the preceding reciprocal retirement system, upon the basis of the retirement allowance formula of the preceding reciprocal retirement system, the member's credited service in force in the preceding reciprocal retirement system, and the member's final average salary at that time.

(f) Payment of a retirement allowance by a preceding reciprocal retirement system shall begin on the first day of the second calendar month immediately following the month in which proper written application is filed with the governing body of the preceding reciprocal retirement system on or after attainment of 60 years of age. The retirement allowance shall not begin before attainment of the minimum age for age and service retirement required in the preceding reciprocal retirement system.

History: 1961, Act 88, Eff. Sept. 8, 1961 ;-- Am. 1963, Act 186, Eff. Sept. 6, 1963 ;-- Am. 1965, Act 106, Imd. Eff. June 30, 1965 ;-- Am. 1971, Act 48, Imd. Eff. June 28, 1971 ;-- Am. 1975, Act 103, Eff. Jan. 1, 1976 ;-- Am. 1979, Act 115, Imd. Eff. Oct. 9, 1979 ;-- Am. 1982, Act 520, Imd. Eff. Dec. 31, 1982 ;-- Am. 1988, Act 15, Imd. Eff. Feb. 18, 1988 ;-- Am. 1990, Act 274, Imd. Eff. Dec. 3, 1990 ;-- Am. 2008, Act 502, Imd. Eff. Jan. 13, 2009



Section 38.1105 Credited service generally.

Sec. 5.

A member of a reciprocal retirement system who has 30 months or more of credited service acquired as a member of the system and who has attained the age but has not met the service requirements for age and service retirement shall be entitled to use his or her credited service in force previously acquired as a member of governmental unit retirement systems in meeting the service requirements of the system from which he or she retires. Beginning September 1, 2006, if the member has a break in governmental unit employment for a period longer than 20 years, his or her service rendered in the employ of the governmental units prior to his or her last break in service shall not be used in satisfying the service requirement for age and service retirement in the system from which he or she retires. Except as provided in section 6, credited service acquired in a governmental unit in which the member was previously employed shall not be used in determining the amount of his or her retirement allowance payable by the reciprocal retirement system from which he or she retires unless otherwise provided by the retirement system.

History: 1961, Act 88, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 106, Imd. Eff. June 30, 1965 ;-- Am. 1990, Act 274, Imd. Eff. Dec. 3, 1990 ;-- Am. 2008, Act 502, Imd. Eff. Jan. 13, 2009



Section 38.1106 Transfer of credited service; agreement between preceding reciprocal unit and succeeding reciprocal unit; resolution; financial consideration; actuarial present value of retirement allowance; written policy.

Sec. 6.

(1) A reciprocal unit, designated as the preceding reciprocal unit, may enter into an agreement with a reciprocal unit, designated as the succeeding reciprocal unit, to transfer credited service of a member who leaves the employ of the preceding reciprocal unit and enters the employ of the succeeding reciprocal unit. The agreement shall be by resolution of the governing body of each reciprocal unit. The resolution shall specify the amount of credited service being transferred from the preceding reciprocal unit to the member's credit in the succeeding reciprocal unit and the amount of financial consideration being transferred from the preceding reciprocal unit to the succeeding reciprocal unit. The financial consideration transferred under this section shall not be greater than the larger of the following:

(a) The accumulated contributions of the member whose credited service is being transferred.

(b) The actuarial present value of the retirement allowance payable by the preceding reciprocal unit under section 4 if the preceding reciprocal unit does not transfer the member's credited service under this section.

(2) A succeeding reciprocal unit, before passing a resolution described in subsection (1), shall determine the actuarial present value of the retirement allowance that will be payable to the member under the retirement plan of the succeeding reciprocal unit attributable to the credited service to be transferred under subsection (1).

(3) The actuarial present value of the retirement allowance payable by the preceding reciprocal unit under subsection (1) and by the succeeding reciprocal unit under subsection (2) shall be calculated using the interest rate and mortality tables specified by the Pension Benefit Guarantee Corporation for calculating the actuarial present value of immediate and deferred pensions under a terminated pension plan as provided in part 2619 of subchapter C of chapter XXVI of title 29 of the Code of Federal Regulations, 29 C.F.R. part 2619.

(4) Each reciprocal unit, by resolution of the governing body of the reciprocal unit, shall establish a written policy to implement the provisions of this section in order to provide uniform application of this section to all members of the reciprocal retirement system.

History: Add. 1990, Act 274, Imd. Eff. Dec. 3, 1990






Act 314 of 1965 PUBLIC EMPLOYEE RETIREMENT SYSTEM INVESTMENT ACT (38.1121 - 38.1141)

Section 38.1121-38.1131 Repealed. 1982, Act 55, Imd. Eff. Apr. 6, 1982.



Section 38.1132 Short title; meanings of words and phrases.

Sec. 12.

(1) This act shall be known and may be cited as the “public employee retirement system investment act”.

(2) For the purposes of this act, the words and phrases defined in sections 12a to 12f have the meanings ascribed to them in those sections.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1988, Act 127, Imd. Eff. May 24, 1988 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1132a Definitions; A.

Sec. 12a.

“Assets”, for the purpose of meeting asset limitations contained in this act, means the total of the cash and investments of a system valued at market.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1132b Definitions; D to G.

Sec. 12b.

(1) "Defined contribution plan" means a defined contribution plan as defined in section 414(i) in the internal revenue code, 26 USC 414.

(2) "Derivative" means either of the following:

(a) A contract or convertible security that changes in value in concert with a related or underlying security, future, or other instrument or index; or obtains much of its value from price movements in a related or underlying security, future, or other instrument or index; or both.

(b) A contract or security, such as an option, forward, swap, warrant, or a debt instrument with 1 or more options, forwards, swaps, or warrants embedded in it or attached to it, the value of which contract or security is determined in whole or in part by the price of 1 or more underlying instruments or markets.

(3) "Equity interests" means limited partnership interests and other interests in which the liability of the investor is limited to the amount of the investment, but does not mean general partnership interests or other interests involving general liability of the investor.

(4) "Global security" means any of the following:

(a) A fixed income security issued by a government, a governmental agency, or a public or private company that is traded outside of the United States and may be issued in a currency other than the United States dollar.

(b) An equity position in a company traded on an exchange outside of the United States or a security that may be issued in a currency other than the United States dollar or an unregistered American depository receipt.

(c) An equity or fixed income derivative that derives its value from an investment described in subdivision (a) or (b) or a global security or bond index traded on an exchange outside of the United States.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1132c Definitions; I to L.

Sec. 12c.

(1) "Investment fiduciary" means a person other than a participant directing the investment of the assets of his or her individual account in a defined contribution plan who does any of the following:

(a) Exercises any discretionary authority or control in the investment of a system's assets. Investment fiduciary under this subdivision includes the state treasurer and his or her investment personnel for the systems described in section 13(4).

(b) Renders investment advice for a system for a fee or other direct or indirect compensation.

(2) "Invest" or "investment" means the utilization of money in the expectation of future returns in the form of income or capital gain. Investments initially purchased in accordance with this act that subsequently do not qualify for purchase for any reason shall be considered to continue to meet the requirements of this act. Investment includes a guarantee by an investment fiduciary but does not include, as a sole investment, a pledge of the system's assets as collateral to guarantee the repayment of obligations made by a third party to a borrower.

(3) "Investment grade" means graded in the top 4 major grades as determined by 2 national rating services.

(4) "Large sponsored system" means a system created and established by a city that is subject to a plan for adjustment and that meets 1 or more of the following conditions:

(a) The city has a population of more than 600,000.

(b) The system has discharged at least $1,000,000,000.00 of pension liabilities in bankruptcy.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 185, Imd. Eff. June 20, 2014



Section 38.1132d Definitions; N to P.

Sec. 12d.

(1) "National rating services" means Moody's investors service, inc.; Standard & Poor's ratings group; Fitch investors service inc.; Duff & Phelps credit rating corp.; or any other nationally recognized statistical rating organization as determined by the state treasurer.

(2) "Net earnings available for fixed charges" means net income after deducting operating and maintenance expenses, taxes other than federal and state income taxes, depreciation, and depletion, but excluding extraordinary expenses appearing in the regular financial statements of the system.

(3) "Obligations" means bonds, notes, collateral trust certificates, convertible bonds, debentures, equipment trust certificates, conditional sales agreements, guaranteed mortgage certificates, pass-through certificates, participation certificates, mortgages, trust deeds, general obligation bonds, revenue bonds, or other similar interest bearing instruments of debt. Obligations may be secured or unsecured and may be publicly offered or privately placed.

(4) "Party in interest" means, as it relates to a system, any of the following:

(a) An investment fiduciary, counsel, or employee of the system.

(b) A person providing services to the system.

(c) The political subdivision sponsoring the system.

(d) An organization, any of whose members are covered by the system.

(e) A spouse, ancestor, lineal descendant, or spouse of a lineal descendant of an individual described in subdivision (a) or (b).

(f) An entity controlled by an individual or organization described in subdivisions (a) to (e).

(5) "Plan for adjustment" means a plan for the adjustment of debts entered and approved by a federal bankruptcy court for a city that has established a large sponsored system.

(6) "Portfolio company" means an entity in which the investment fiduciary has invested or has considered investing system assets.

(7) "Private equity" means an asset class consisting of equity or debt securities in entities that are not publicly traded, that may include, but are not limited to, investments in leveraged buyouts, venture capital, growth capital, distressed or special situations, mezzanine capital, and secondary investments in equity or debt interests.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2008, Act 425, Imd. Eff. Jan. 6, 2009 ;-- Am. 2014, Act 545, Imd. Eff. Jan. 15, 2015



Section 38.1132e Definitions; S.

Sec. 12e.

(1) “Small business” means a corporation, partnership, sole proprietorship, or other entity which does not meet the specific requirements of investments permitted under this act.

(2) “Small business investment company” means an incorporated body or a limited partnership under section 301 of title III of the small business investment act of 1958, Public Law 85-699, 15 U.S.C. 681.

(3) “Soft dollar” means brokerage commissions that are used by the system to purchase goods or services.

(4) “Stock” means capital stock, common stock, preferred stock, American depository receipts, or any other evidence of residual ownership of a corporation.

(5) “System” means a public employee retirement system created and established by this state or any political subdivision of this state.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1132f Definitions; V.

Sec. 12f.

“Venture capital firm” means a corporation, partnership, proprietorship, or other entity, the principal business of which is or will be the making of investments in small business, either directly or indirectly by investing in entities the principal business of which is or will be the making of investments in small businesses.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1133 Investment authority; investment fiduciary; investing, reinvesting, holding in nominee form, and managing assets of system; powers and duties; compliance with divestment from terror act; costs; disclosure of fees or other compensation by investment service provider; "investment service provider" defined; prohibited acts; exceptions; requirements; debt instrument issued by foreign country; out-of-state travel; investment in hazardous waste deep disposal well facility; testimony by representative of office of retirement services in department of technology, management, and budget; "state unit" defined.

Sec. 13.

(1) This act supersedes any investment authority previously granted to a system under any other law of this state.

(2) The assets of a system may be invested, reinvested, held in nominee form, and managed by an investment fiduciary subject to the terms, conditions, and limitations provided in this act. An investment fiduciary of a defined contribution plan may arrange for 1 or more investment options to be directed by the participants of the defined contribution plan. The limitations on the percentage of total assets for investments provided in this act do not apply to a defined contribution plan in which a participant directs the investment of the assets in his or her individual account, and that participant is not considered an investment fiduciary under this act.

(3) An investment fiduciary shall discharge his or her duties solely in the interest of the participants and the beneficiaries, and shall do all of the following:

(a) Act with the same care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims.

(b) Act with due regard for the management, reputation, and stability of the issuer and the character of the particular investments being considered.

(c) Make investments for the exclusive purposes of providing benefits to participants and participants' beneficiaries, and of defraying reasonable expenses of investing the assets of the system.

(d) Give appropriate consideration to those facts and circumstances that the investment fiduciary knows or should know are relevant to the particular investment or investment course of action involved, including the role the investment or investment course of action plays in that portion of the system's investments for which the investment fiduciary has responsibility; and act accordingly. For purposes of this subsection, "appropriate consideration" includes, but is not limited to, a determination by the investment fiduciary that a particular investment or investment course of action is reasonably designed, as part of the investments of the system, to further the purposes of the system, taking into consideration the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action; and consideration of the following factors as they relate to the investment or investment course of action:

(i) The diversification of the investments of the system.

(ii) The liquidity and current return of the investments of the system relative to the anticipated cash flow requirements of the system.

(iii) The projected return of the investments of the system relative to the funding objectives of the system.

(e) Give appropriate consideration to investments that would enhance the general welfare of this state and its citizens if those investments offer the safety and rate of return comparable to other investments permitted under this act and available to the investment fiduciary at the time the investment decision is made.

(f) Prepare and maintain written objectives, policies, and strategies with clearly defined accountability and responsibility for implementing and executing the system's investments.

(g) Monitor the investment of the system's assets with regard to the limitations on those investments under this act. Upon discovery that an investment causes the system to exceed a limitation prescribed in this act, the investment fiduciary shall reallocate assets in a prudent manner to comply with the prescribed limitation.

(h) Prepare and maintain written policies regarding ethics and professional training and education, including travel, which policies contain clearly defined accountability and reporting requirements for the system's investment fiduciaries.

(i) Publish a summary annual report that includes all of the following:

(i) The name of the system.

(ii) The names of the system's investment fiduciaries.

(iii) The names of the system's service providers.

(iv) The system's assets and liabilities and changes in net plan assets on a plan-year basis.

(v) The system's funded ratio based on the ratio of valuation assets to actuarial accrued liabilities on a plan-year basis.

(vi) Except as otherwise provided in this subparagraph, the system's investment performance net of fees on a rolling calendar-year basis for the previous 1-, 3-, 5-, 7-, and 10-year periods. For a system for which the state treasurer is the investment fiduciary, the summary annual report must include the system's investment performance net of fees on a rolling calendar-year and fiscal-year basis for the previous 1-, 3-, 5-, 7-, and 10-year periods.

(vii) The system's administrative and investment expenditures pursuant to standards of the Governmental Accounting Standards Board, including, but not limited to, a list of all expenditures made with soft dollars and all expenditures for professional training and education, including travel expenditures, by or on behalf of system board members that are paid by the system, if any.

(viii) The system's itemized budget containing all projected expenditures, including, but not limited to, expenditures for professional training and education, including travel expenditures, by or on behalf of system board members that are paid by the system.

(ix) The following information as provided in the system's most recent annual actuarial valuation report:

(A) The number of active members.

(B) The number of retirees and beneficiaries.

(C) The average annual retirement allowance.

(D) The total annual retirement allowances being paid.

(E) The valuation payroll.

(F) The employer's computed normal cost of benefits expressed as a percentage of valuation payroll.

(G) The employer's total contribution rate expressed as a percentage of valuation payroll.

(H) The weighted average of member contributions, if any.

(I) The actuarial assumed rate of investment return.

(J) The actuarial assumed rate of long-term wage inflation.

(K) The smoothing method utilized to determine the funding value of assets.

(L) The amortization method and period utilized for funding the system's unfunded actuarial accrued liabilities, if any.

(M) The system's actuarial cost method.

(N) Whether system membership is open or closed to specific groups of employees.

(x) In addition to the expenditures reported under subparagraph (vii), for a large sponsored system a travel report listing all travel outside this state in the immediately preceding fiscal year that was funded in whole or in part with public funds. The report must include the total expenses for all out-of-state travel funded during the immediately preceding fiscal year and all of the following information for each travel occurrence:

(A) The name of each person receiving reimbursement for travel outside this state or whose travel costs were paid by the large sponsored system and funded in whole or in part with public funds.

(B) The destination.

(C) The dates.

(D) A brief statement of the reason for the travel.

(E) An itemization of the transportation and related costs, including, but not limited to, the amount for food, lodging, and vehicle rental and listing the names of hotels, restaurants, vehicle rental agencies, and vehicle models.

(xi) For a state unit, an executive summary of both of the following:

(A) The state unit's unfunded actuarial accrued liabilities for retiree health and pension.

(B) The information described in subparagraph (v).

(j) An investment fiduciary of a large sponsored system shall submit a summary annual report described in subdivision (i) to the financial review commission created under the Michigan financial review commission act, 2014 PA 181, MCL 141.1631 to 141.1643.

(k) For a state unit, submit the executive summary required under subdivision (i)(xi) to the senate and house of representatives appropriations committees and the senate and house fiscal agencies not less than 30 days after publication.

(4) An investment fiduciary who is an investment fiduciary of any of the following shall comply with the divestment from terror act, 2008 PA 234, MCL 129.291 to 129.301, in making investments under this act:

(a) The Tier 1 retirement plan available under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(b) The Tier 1 retirement plan available under the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(c) The Michigan state police retirement system created under the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(d) The Michigan public school employees' retirement system created under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437.

(5) Subject to section 13g, an investment fiduciary may use a portion of the system's income to defray the costs of investing, managing, and protecting the assets of the system; may retain investment and all other goods and services necessary for the conduct of the affairs of the system, including investment advisors, consultants, custodians, accountants, auditors, attorneys, actuaries, investment personnel, administrators, and physicians; and may enter into contracts for and pay reasonable compensation for those services. Subject to an annual appropriation by the legislature, a deduction from the income of a state-administered system resulting from the payment of those costs must be made.

(6) Subject to this subsection and subsection (13), an investment fiduciary may use a portion of the system's income to defray the costs of professional training and education, including travel costs, of system board members, which professional training and education, including travel, are directly related to the administration, management, and operation of the system. The governing board vested with the general administration, management, and operation of the system or other decision-making body that is responsible for implementation and supervision of the system shall adopt an annual budget for professional training and education, including travel, authorized under this subsection. The budget adopted under this subsection must reflect the number of board members, the size of the system, and the educational objectives of the system. The system's total aggregate cost for professional training and education, including travel costs, authorized under this subsection for a fiscal year must not exceed $150,000.00 or an amount that is equal to the total number of system board members multiplied by $12,000.00, whichever is less. The system's total cost for professional training and education, including travel costs, authorized under this subsection for an individual system board member in a fiscal year must not exceed $30,000.00. Beginning January 1, 2013, the department of treasury shall adjust the dollar amounts in this subsection by an amount determined by the state treasurer at the end of the immediately preceding calendar year to reflect the cumulative annual percentage change in the consumer price index. As used in this subsection, "consumer price index" means the most comprehensive index of consumer prices available for this state from the Bureau of Labor Statistics of the United States Department of Labor.

(7) Before any investment services are provided, an investment service provider shall provide the investment fiduciary of the system with a complete written disclosure of all fees or other compensation associated with its relationship with the system. After investment services are provided to the investment fiduciary of the system, an investment service provider shall provide on an annual basis written disclosure of all fees including, but not limited to, commissions, 12b-1 and related fees, compensation paid or to be paid to third parties, and any other compensation paid by the system to the investment fiduciary of the system. As used in this subsection, "investment service provider" means any individual, third-party agent or consultant, or other entity that receives direct or indirect compensation for consulting, investment management, brokerage, or custody services related to the system's assets. For purposes of this section only, investment service provider does not include a retirement system.

(8) The system must be a separate and distinct trust fund and the assets of the system must be for the exclusive benefit of the participants and their beneficiaries and of defraying reasonable expenses of investing the assets of the system. With respect to a system, an investment fiduciary shall not cause the system to engage in a transaction if he or she knows or should know that the transaction is any of the following, either directly or indirectly:

(a) A sale or exchange or a leasing of any property from the system to a party in interest for less than the fair market value, or from a party in interest to the system for more than the fair market value.

(b) A lending of money or other extension of credit from the system to a party in interest without the receipt of adequate security and a reasonable rate of interest, or from a party in interest to the system with the provision of excessive security or at an unreasonably high rate of interest.

(c) A transfer to, or use by or for the benefit of, the political subdivision sponsoring the system of any assets of the system for less than adequate consideration.

(d) The furnishing of goods, services, or facilities from the system to a party in interest for less than adequate consideration, or from a party in interest to the system for more than adequate consideration.

(9) With respect to a system subject to this act, an investment fiduciary shall not do any of the following:

(a) Deal with the assets of the system in his or her own interest or for his or her own account.

(b) In his or her individual or any other capacity act in any transaction involving the system on behalf of a party whose interests are adverse to the interests of the system or the interest of its participants or participants' beneficiaries.

(c) Receive any consideration for his or her own personal account from any party dealing with the system in connection with a transaction involving the assets of the system.

(10) This section does not prohibit an investment fiduciary from doing any of the following:

(a) Receiving any benefit to which he or she may be entitled as a participant or participant's beneficiary of the system.

(b) Receiving any reimbursement of expenses properly and actually incurred in the performance of his or her duties for the system.

(c) Serving as an investment fiduciary in addition to being an officer, employee, agent, or other representative of the political subdivision sponsoring the system.

(d) Receiving agreed upon compensation for services from the system.

(11) Except for an employee of a system, this state, or the political subdivision sponsoring a system, when acting in the capacity as an investment fiduciary, an investment fiduciary who is qualified under section 12c(1)(b) shall meet 1 of the following requirements:

(a) Be a registered investment adviser under the investment advisers act of 1940, 15 USC 80b-1 to 80b-21, or the uniform securities act (2002), 2008 PA 551, MCL 451.2101 to 451.2703.

(b) Be a bank as defined under the investment advisers act of 1940, 15 USC 80b-1 to 80b-21.

(c) Be an insurance company qualified under section 16(3).

(12) An investment fiduciary shall not invest in a debt instrument issued by a foreign country that has been designated by the United States Department of State as a state sponsor of terror.

(13) A large sponsored system shall not pay the expenses for a person to travel outside this state from funds under its control unless 1 or more of the following conditions apply to the travel:

(a) It is required by legal mandate or court order or for law enforcement purposes.

(b) It is necessary to protect the health or safety of citizens of, or visitors to, this state or to assist other states in similar circumstances.

(c) It is necessary to produce budgetary savings or to increase revenues, including protecting existing federal funds or securing additional federal funds.

(d) It is necessary to secure specialized training for the person that is substantially related to performing the duties of the position and is not available within this state.

(14) Subject to section 13g, an investment fiduciary of a large sponsored system that invests or has invested in a hazardous waste deep disposal well facility regulated under part 111 or 121 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11101 to 324.11153 and 324.12101 to 324.12117, is subject to all of the following:

(a) The investment fiduciary shall not make an additional investment in the hazardous waste deep disposal well facility unless the investment is solely to prepare the property on which the hazardous waste deep disposal well facility is located for sale for purposes other than operation as a hazardous waste deep disposal well facility or similar hazardous facility.

(b) The investment fiduciary shall sell, redeem, divest, or withdraw all investments in the hazardous waste deep disposal well facility within 180 days after any of the following circumstances occur:

(i) The operator of the hazardous waste deep disposal well facility files for bankruptcy.

(ii) The sale, transfer, purchase, or acquisition of a controlling interest in the operator of the hazardous waste deep disposal well facility.

(iii) An Environmental Protection Agency action for a violation at the hazardous waste deep disposal well facility.

(iv) An Environmental Protection Agency revocation of the operator's license.

(v) An Environmental Protection Agency or department of environmental quality order to terminate operations at the hazardous waste deep disposal well facility.

(15) For a state unit, a representative of the office of retirement services in the department of technology, management, and budget shall appear before the senate and house of representatives appropriations committees on request of the committee chair to testify about the system's summary annual report required under subsection (3).

(16) As used in this section, "state unit" means a system established under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437, the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670, and the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2008, Act 273, Imd. Eff. Sept. 29, 2008 ;-- Am. 2008, Act 425, Imd. Eff. Jan. 6, 2009 ;-- Am. 2009, Act 84, Imd. Eff. Aug. 31, 2009 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 185, Imd. Eff. June 20, 2014 ;-- Am. 2014, Act 545, Imd. Eff. Jan. 15, 2015 ;-- Am. 2016, Act 145, Imd. Eff. June 7, 2016



Section 38.1133a “MacBride principles” defined; duties of investment fiduciary; effect of unlawful principle.

Sec. 13a.

(1) As used in this section, “MacBride principles” means those requirements for companies doing business in Northern Ireland designed to do all of the following:

(a) Increase the representation of individuals from underrepresented religious groups in the work force including managerial, supervisory, administrative, clerical, and technical jobs.

(b) Provide adequate security for the protection of minority employees both at the workplace and while traveling to and from the workplace.

(c) Ban provocative religious or political emblems from the workplace.

(d) Publicly advertise all employment openings and make special recruitment efforts to attract applicants from underrepresented religious groups.

(e) Provide that layoff, recall, and termination procedures shall not in practice favor particular religious groupings.

(f) Abolish job reservations, apprenticeship restrictions, and differential employment criteria, which discriminate on the basis of religion or ethnic origin.

(g) Develop training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade, and improve the skills of minority employees.

(h) Establish procedures to assess, identify, and actively recruit minority employees with potential for further advancement.

(i) Appoint senior management staff members to oversee the efforts to comply with these principles and the implementation of timetables to achieve these principles.

(2) With respect to investments qualified under section 14 or 20k, the investment fiduciary shall use all capital stock, common stock, preferred stock, American depository receipts, or any other evidence of residual ownership of a corporation in which it has investments to support either of the following:

(a) Shareholder resolutions and initiatives proposing the adoption of the MacBride principles for companies doing business in Northern Ireland.

(b) Shareholder resolutions and initiatives proposing to recognize efforts to end employment discrimination contained in any agreement between the government of the Republic of Ireland and the government of the United Kingdom, signed on November 15, 1985, which agreement is commonly referred to as the Anglo-Irish agreement.

(3) If a provision of the MacBride principles is found to be in violation of the law of the United Kingdom by a court in the United States or the United Kingdom, then the duties of the investment fiduciary prescribed by this section shall not apply to the extent that a shareholder resolution or initiative includes the provision that has been found unlawful.

History: Add. 1988, Act 343, Imd. Eff. Oct. 19, 1988 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000



Section 38.1133b, 38.1133c Repealed. 1993, Act 214, Imd. Eff. Oct. 27, 1993.



Section 38.1133c Definitions; effort by fiduciary to identify scrutinized companies; assembly into scrutinized companies list; update and availability of list; procedures; report; effectiveness of section; exemption of fiduciary from conflicting statutory or common law obligations; liability; affirmative exclusion from federal sanctions; severability.

Sec. 13c.

(1) As used in this section:

(a) "Active business operations" means all business operations that are not inactive business operations.

(b) "Business operations" means engaging in commerce in any form in Sudan, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(c) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes.

(d) "Complicit" means taking actions during any preceding 20-month period which have directly supported or promoted the genocidal campaign in Darfur, including, but not limited to, preventing Darfur's victimized population from communicating with each other, encouraging Sudanese citizens to speak out against an internationally approved security force for Darfur, actively working to deny, cover up, or alter the record on human rights abuses in Darfur, or other similar actions.

(e) "Direct holdings" in a company means all securities of that company held directly by the fiduciary or in an account or fund in which the fiduciary owns all shares or interests.

(f) "Fiduciary" means the Michigan legislative retirement system board of trustees for the Tier 1 plan for the Michigan legislative retirement system created by the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080, and the treasurer of this state for the retirement systems created under all of the following acts:

(i) The state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(ii) The Tier 1 retirement plan available under the judge's retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(iii) The Tier 1 retirement plan available under the state employees retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(iv) The public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1408.

(g) "Government of Sudan" means the government in Khartoum, Sudan, which is led by the national congress party or any successor government formed on or after October 13, 2006 and does not include the regional government of southern Sudan.

(h) "Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such purpose.

(i) "Indirect holdings" in a company means all securities of that company held in an account or fund, such as a mutual fund or other commingled fund, managed by 1 or more persons not employed by the fiduciary, in which the fiduciary owns shares or interests together with other investors not subject to the provisions of this act.

(j) "Marginalized populations of Sudan" includes, but is not limited to, all of the following:

(i) The portion of the population in the Darfur region that has been genocidally victimized.

(ii) The portion of the population of southern Sudan victimized by Sudan's north-south civil war.

(iii) The Beja, Rashidiya, and other similarly underserved groups of eastern Sudan.

(iv) The Nubian and other similarly underserved groups in Sudan's Abyei, Southern Blue Nile, and Nuba Mountain regions.

(v) The Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(k) "Military equipment" means weapons, arms, military supplies, and equipment that readily may be used for military purposes, including, but not limited to, radar systems or military-grade transport vehicles; or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(l) "Mineral extraction activities" includes exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides, including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(m) "Oil-related activities" includes, but is not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure; and facilitating such activities, including by providing supplies or services in support of such activities, provided that the mere retail sale of gasoline and related consumer products shall not be considered oil-related activities.

(n) "Power production activities" means any business operation that involves a project commissioned by the national electricity corporation of Sudan or other similar government of Sudan entity whose purpose is to facilitate power generation and delivery, including, but not limited to, establishing power-generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(o) "Scrutinized company" means any company, except a social development company and a company described in subsection (10) that is not complicit in the Darfur genocide, that meets the criteria in subparagraph (i), (ii), or (iii):

(i) The company has business operations that involve contracts with or provision of supplies or services to 1 or more of the following:

(A) The government of Sudan.

(B) Companies in which the government of Sudan has any direct or indirect equity share.

(C) Government of Sudan-commissioned consortia or projects.

(D) Companies involved in government of Sudan-commissioned consortia or projects and that have 1 or more of the following:

(I) More than 10% of the company's revenues or assets linked to Sudan involve oil-related activities or mineral extraction activities, less than 75% of the company's revenues or assets linked to Sudan involve contracts with or provision of oil-related or mineral extracting products or services to the regional government of southern Sudan or a project or consortium created exclusively by that regional government, and the company has failed to take substantial action.

(II) More than 10% of the company's revenues or assets linked to Sudan involve power production activities, less than 75% of the company's power production activities include projects whose intent is to provide power or electricity to the marginalized populations of Sudan, and the company has failed to take substantial action.

(ii) The company is complicit in the Darfur genocide.

(iii) The company supplies military equipment within Sudan, unless the fiduciary finds that the military equipment will not be used to facilitate offensive military actions in Sudan or the fiduciary finds that the company implements rigorous and verifiable safeguards to prevent use of that equipment by forces actively participating in armed conflict.

(p) "Social development company" means a company whose primary purpose in Sudan is to provide humanitarian goods or services, including medicine or medical equipment, agricultural supplies or infrastructure, educational opportunities, journalism-related activities, information or information materials, spiritual-related activities, services of a purely clerical or reporting nature, food, clothing, or general consumer goods that are unrelated to oil-related activities, mineral extraction activities, or power production activities.

(q) "Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within 1 year and to refrain from any new business operations, undertaking significant humanitarian efforts in conjunction with an international organization, the government of Sudan, the regional government of southern Sudan, or a nonprofit entity and evaluated and certified by an independent third party to be substantial in relationship to the company's Sudan business operations and of benefit to 1 or more marginalized populations of Sudan, or through engagement with the government of Sudan, materially improving conditions for the genocidally victimized population in Darfur.

(2) Within 90 days after the effective date of the amendatory act that added this section, the fiduciary shall make its best efforts to identify all scrutinized companies in which the fiduciary has direct or indirect holdings or could possibly have such holdings in the future. The efforts shall include 1 or more of the following:

(a) Reviewing and relying, as appropriate in the fiduciary's judgment, on publicly available information regarding companies with business operations in Sudan, including information provided by nonprofit organizations, research firms, international organizations, and government entities.

(b) Contacting asset managers contracted by the fiduciary that invest in companies with business operations in Sudan.

(c) Contacting other institutional investors that have divested from or engaged with companies that have business operations in Sudan.

(3) At the end of the 90-day period or by the first meeting of the fiduciary following the 90-day period described in subsection (2), the fiduciary shall assemble all scrutinized companies identified into a scrutinized companies list.

(4) The fiduciary shall update the scrutinized companies list on a quarterly basis based on evolving information from, among other sources, those sources listed in subsection (2). The fiduciary shall make the scrutinized companies list freely available to the fiduciaries of other public retirement systems located in this state if making the list available does not violate any agreements with third parties or reveal proprietary information of a third party.

(5) The fiduciary shall adhere to the following procedure for companies on the scrutinized companies list:

(a) The fiduciary shall immediately determine the companies on the scrutinized companies list in which the fiduciary oversees pursuant to its responsibilities as defined in subsection (1)(f).

(b) For each company identified in subdivision (a) with only inactive business operations, the fiduciary shall send a written notice informing the company of this section and encourage the company to continue to refrain from initiating active business operations in Sudan until it is able to avoid scrutinized business operations and further encourage the company to engage in substantial humanitarian operations in the country. The fiduciary shall continue the correspondence on a semiannual basis.

(c) For each company newly identified in subdivision (a) with active business operations, the fiduciary shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the fiduciary. The notice shall offer the company the opportunity to clarify its Sudan-related activities and shall encourage the company, within 90 days, to either cease its scrutinized business operations or convert such operations to inactive business operations in order to avoid qualifying for divestment by the fiduciary.

(d) If, within 90 days following the fiduciary's first engagement with a company pursuant to subdivision (c), that company ceases scrutinized business operations, the company shall be removed from the scrutinized companies list and this section shall cease to apply to it unless it resumes scrutinized business operations. If, within 90 days following the fiduciary's first engagement, the company converts its scrutinized active business operations to inactive business operations, the company shall be subject to this section.

(e) If, after 90 days following the fiduciary's first engagement with a company pursuant to subdivision (c), the company continues to have scrutinized active business operations, and only while the company continues to have scrutinized active business operations, the fiduciary shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(i) At least 50% of the assets shall be removed from the fiduciary's assets under management within 9 months after the company's most recent appearance on the scrutinized companies list.

(ii) 100% of the assets shall be removed from the fiduciary's assets under management within 15 months after the company's most recent appearance on the scrutinized companies list.

(f) Except as provided in subdivisions (g) and (h), at no time shall the fiduciary acquire securities of companies on the scrutinized companies list that have active business operations.

(g) No company which the United States government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Sudan shall be subject to divestment or investment prohibition pursuant to subdivisions (e) and (f).

(h) Subdivisions (e) and (f) shall not apply to indirect holdings in actively managed investment funds. For purposes of this section, actively managed investment funds include private equity funds and publicly traded funds. Before the fiduciary invests in a new private equity fund that is not in the fiduciary's portfolio as of the effective date of the amendatory act that added this section, the fiduciary shall perform due diligence to prevent investment in any private equity fund where the offering memorandum or prospectus identifies the purpose of the private equity fund as investing in scrutinized companies with active business operations in Sudan. The fiduciary is not required to identify holdings in private equity funds or submit engagement letters to those funds. If the manager of a publicly traded, actively managed fund that is in the fiduciary's portfolio on the effective date of the amendatory act that added this section creates a similar publicly traded, actively managed fund with indirect holdings devoid of identified scrutinized companies with scrutinized active business operations as defined in this section, the fiduciary shall replace all applicable investments with investments in the similar fund in an expedited time frame consistent with prudent investment standards.

(6) The fiduciary shall file a publicly available report to the legislature that includes the scrutinized companies list within 30 days after the list is created. Annually thereafter, the fiduciary shall file a publicly available report to the legislature and send a copy of that report to the United States presidential special envoy to Sudan that includes all of the following:

(a) A summary of correspondence with companies engaged by the fiduciary under this section.

(b) All investments sold, redeemed, divested, or withdrawn in compliance with this section.

(c) All prohibited investments under this section.

(d) Any progress made under subsection (5)(h).

(7) This section is effective until the first occurrence of any of the following:

(a) The United States congress or the president of the United States declares that the Darfur genocide has been halted for at least 12 months.

(b) The United States revokes all sanctions imposed against the government of Sudan.

(c) The congress or president of the United States declares that the government of Sudan has honored its commitments to cease attacks on civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance, and allow for the safe and voluntary return of refugees and internally displaced persons.

(d) The congress or president of the United States, through legislation or executive order, declares that mandatory divestment of the type provided for in this act interferes with the conduct of United States foreign policy.

(8) With respect to actions taken in compliance with this section, including all good faith determinations regarding companies as required by this section, the fiduciary shall be exempt from any conflicting statutory or common law obligations, including any obligations in respect to choice of asset managers, investment funds, or investments for the fiduciary's securities portfolios.

(9) The fiduciary, members of an investment advisory committee, and any person with decision-making authority with regard to investments of the fiduciary shall not be held liable for any action undertaken for the purpose of complying with or executing the mandates required under this section.

(10) Scrutinized company does not include a company that the federal government has affirmatively excluded from federal sanctions for business the scrutinized company conducts relating to Sudan, or that has consistently obtained applicable licenses or approvals to conduct transactions with Sudan. If the fiduciary becomes aware at any time that a company that has not been affirmatively excluded from federal sanctions for business it conducts relating to Sudan and has not received from the United States government applicable licenses or approvals to conduct transactions with Sudan, that company is immediately subject to subsection (5).

(11) If any provision, section, subsection, sentence, clause, phrase, or word of this legislation or its application to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the same is hereby declared to be severable and the balance of this legislation shall remain effective and functional notwithstanding such invalidity, illegality, unenforceability, or unconstitutionality.

History: Add. 2008, Act 233, Imd. Eff. July 17, 2008



Section 38.1133d Definitions; scrutinized companies; identification by fiduciaries; assembling scrutinized companies list; update by fiduciary; procedure; report; effectiveness of section; conditions; liability of fiduciary; scrutinized company affirmatively excluded from federal sanctions; effect; severability.

Sec. 13d.

(1) As used in this section:

(a) "Active business operations" means all business operations that are not inactive business operations.

(b) "Business operations" means engaging in commerce in any form in Iran, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(c) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit-making purposes.

(d) "Direct holdings" in a company means all securities of that company held directly by the fiduciary or in an account or fund in which the fiduciary owns all shares or interests.

(e) "Fiduciary" means the Michigan legislative retirement system board of trustees for the Tier 1 plan for the Michigan legislative retirement system created by the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080, and the treasurer of this state for the retirement systems created under all of the following acts:

(i) The state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(ii) The Tier 1 retirement plan available under the judge's retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(iii) The Tier 1 retirement plan available under the state employees retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(iv) The public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1408.

(f) "Government of Iran" means the government of Iran, its instrumentalities, and companies owned or controlled by the government of Iran.

(g) "Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such purpose.

(h) "Indirect holdings" in a company means all securities of that company held in an account or fund, such as a mutual fund or other commingled fund, managed by 1 or more persons not employed by the fiduciary, in which the fiduciary owns shares or interests together with other investors not subject to the provisions of this act.

(i) "Iran" means the Islamic republic of Iran.

(j) "Military equipment" means weapons, arms, military supplies, and equipment that readily may be used for military purposes, including, but not limited to, radar systems or military-grade transport vehicles.

(k) "Mineral extraction activities" includes exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides, including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(l) "Oil-related activities" includes, but is not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oil-field infrastructure; and facilitating such activities, including by providing supplies or services in support of such activities, provided that the mere retail sale of gasoline and related consumer products shall not be considered oil-related activities.

(m) "Petroleum resources" means petroleum or natural gas.

(n) "Power production activities" means any business operation that involves a project commissioned by the government of Iran whose purpose is to facilitate power generation and delivery, including, but not limited to, establishing power-generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(o) "Scrutinized company" means any company not described in subsection (10) that has business operations that involve contracts with or provision of supplies or services to the government of Iran; companies in which the government of Iran has any direct or indirect equity share, consortiums, or projects commissioned by the government of Iran; or companies involved in consortiums and projects commissioned by the government of Iran and 1 or more of the following:

(i) More than 10% of the company's total revenues or assets are linked to Iran, and involve oil-related activities or mineral-extraction activities, and the company has failed to take substantial action.

(ii) The company has, with actual knowledge, on or after August 5, 1996, made an investment of $20,000,000.00 or more, or any combination of investments of at least $10,000,000.00 each, which in the aggregate equals or exceeds $20,000,000.00 in any 12-month period, and which directly or significantly contributes to the enhancement of Iran's ability to develop petroleum resources.

(p) "Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within 1 year and to refrain from any new business operations.

(2) Within 90 days after the effective date of the amendatory act that added this section, the fiduciary shall make its best efforts to identify all scrutinized companies in which the fiduciary has direct or indirect holdings or could possibly have such holdings in the future. The efforts may include 1 or more of the following:

(a) Reviewing and relying, as appropriate in the fiduciary's judgment, on publicly available information regarding companies with business operations in Iran, including information provided by nonprofit organizations, research firms, international organizations, and government entities.

(b) Contacting asset managers contracted by the fiduciary that invest in companies with business operations in Iran.

(c) Contacting other institutional investors that have divested from or engaged with companies that have business operations in Iran.

(d) Reviewing the laws of the United States regarding the levels of business activity that would cause application of sanctions against companies conducting business or investing in countries that are designated state sponsors of terror.

(3) At the end of the 90-day period or by the first meeting of the fiduciary following the 90-day period described in subsection (2), the fiduciary shall assemble all scrutinized companies identified into a scrutinized companies list.

(4) The fiduciary shall update the scrutinized companies list on a quarterly basis based on evolving information from, among other sources, those sources listed in subsection (2). The fiduciary shall make the scrutinized companies list freely available to the fiduciaries of other public retirement systems located in this state if making the list available does not violate any agreements with third parties or reveal proprietary information of a third party.

(5) The fiduciary shall adhere to the following procedure for companies on the scrutinized companies list:

(a) The fiduciary shall immediately determine the companies on the scrutinized companies list in which the fiduciary oversees pursuant to its responsibilities as described in subsection (1)(e).

(b) For each company identified in subdivision (a) with only inactive business operations, not later than 60 days after the identification of the company, the fiduciary shall send a written notice informing the company of this section and encourage the company to continue to refrain from initiating active business operations in Iran until it is able to avoid scrutinized business operations. The fiduciary shall continue the correspondence on a semiannual basis.

(c) For each company newly identified in subdivision (a) with active business operations, not later than 60 days after the company is newly identified, the fiduciary shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the fiduciary. The notice shall offer the company the opportunity to clarify its Iran-related activities and shall encourage the company, within 90 days, to either cease its scrutinized business operations through substantial action or convert such operations to inactive business operations in order to avoid qualifying for divestment by the fiduciary.

(d) If, within 90 days following the fiduciary's first engagement with a company pursuant to subdivision (c), that company announces a plan of substantial action, the company shall be removed from the scrutinized companies list and this section shall cease to apply to it unless it fails to implement its plan of substantial action within the designated time frame. If, within 90 days following the fiduciary's first engagement, the company converts its active business operations to inactive business operations, the company shall be subject to this section.

(e) If, after 90 days following the fiduciary's first engagement with a company pursuant to subdivision (c), the company continues to have active business operations, and only while the company continues to have active business operations, the fiduciary shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(i) At least 50% of the assets shall be removed from the fiduciary's assets under management within 9 months after the company's most recent appearance on the scrutinized companies list.

(ii) 100% of the assets shall be removed from the fiduciary's assets under management within 15 months after the company's most recent appearance on the scrutinized companies list.

(f) Except as provided in subdivisions (g) and (h), at no time shall the fiduciary acquire securities of companies on the scrutinized companies list that have active business operations.

(g) No company which the United States government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Iran shall be subject to divestment or investment prohibition pursuant to subdivisions (e) and (f).

(h) Subdivisions (e) and (f) shall not apply to indirect holdings in actively managed investment funds. For purposes of this section, actively managed investment funds include private equity funds and publicly traded funds. Before the fiduciary invests in a new private equity fund or publicly traded fund that is not in the fiduciary's portfolio as of the effective date of the amendatory act that added this section, the fiduciary shall perform due diligence to prevent investment in any private equity fund or publicly traded fund where the offering memorandum or prospectus identifies a purpose of the private equity fund or publicly traded fund as investing in scrutinized companies with active business operations in Iran. The fiduciary is not required to identify holdings in private equity funds or submit engagement letters to those funds. If the manager of a publicly traded, actively managed fund that is in the fiduciary's portfolio on the effective date of the amendatory act that added this section creates a similar publicly traded, actively managed fund with indirect holdings devoid of identified scrutinized companies with scrutinized active business operations as defined in this section, the fiduciary shall replace all applicable investments with investments in the similar fund in an expedited time frame consistent with prudent investment standards.

(6) The fiduciary shall file a publicly available report to the legislature that includes the scrutinized companies list within 30 days after the list is created. Annually thereafter, the fiduciary shall file a publicly available report to the legislature that includes all of the following:

(a) A summary of correspondence with companies engaged by the fiduciary under this section.

(b) All investments sold, redeemed, divested, or withdrawn in compliance with this section.

(c) All prohibited investments under this section.

(d) Any progress made under subsection (5)(h).

(7) This section is no longer effective upon the occurrence of 1 or more of the following:

(a) The congress or president of the United States affirmatively and unambiguously states, through legislation, executive order, or written certification from the president to congress, that the government of Iran has ceased to acquire weapons of mass destruction and support international terrorism.

(b) The United States revokes all sanctions imposed against the government of Iran.

(c) The congress or president of the United States affirmatively and unambiguously states, through legislation, executive order, or written certification from the president to congress, that mandatory divestment of the type provided for in this section interferes with the conduct of United States foreign policy.

(8) With respect to actions taken in compliance with this section, including all good faith determinations regarding companies as required by this section, the fiduciary shall be exempt from any conflicting statutory or common law obligations, including any obligations in respect to choice of asset managers, investment funds, or investments for the fiduciary's securities portfolios.

(9) The fiduciary, members of an investment advisory committee, and any person with decision-making authority with regard to investments of the fiduciary shall not be held liable for any action undertaken for the purpose of complying with or executing the mandates required under this section.

(10) Scrutinized company does not include a company that the federal government has affirmatively excluded from federal sanctions for business the scrutinized company conducts relating to Iran, or that has consistently obtained applicable licenses or approvals to conduct transactions with Iran. If the fiduciary becomes aware at any time that a company that has not been affirmatively excluded from federal sanctions for business it conducts relating to Iran and has not received from the United States government applicable licenses or approvals to conduct transactions with Iran, that company is immediately subject to subsection (5).

(11) If any provision, section, subsection, sentence, clause, phrase, or word of this legislation or its application to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the same is hereby declared to be severable and the balance of this legislation shall remain effective and functional notwithstanding such invalidity, illegality, unenforceability, or unconstitutionality.

History: Add. 2008, Act 232, Imd. Eff. July 17, 2008



Section 38.1133e Prohibited conduct by investment fiduciary, service provider, or covered associate of service provider; exceptions; definitions; official of governmental entity.

Sec. 13e.

(1) An investment fiduciary shall not make a payment from the assets of a system to a service provider if the service provider or a covered associate of the service provider has made a contribution to an official of a governmental entity during the immediately preceding 24-calendar-month period, which period does not include any calendar month before March 28, 2013. An investment fiduciary, a service provider, or a covered associate of a service provider shall not do anything indirectly that, if done directly, would violate this subsection. This subsection does not apply under any of the following circumstances:

(a) The contribution was made by a service provider or covered associate of the service provider to an official of a governmental entity for whom the service provider or covered associate of the service provider was entitled to vote at the time of the contribution and the contributions by the service provider or covered associate of the service provider to that official in the aggregate do not exceed $350.00 per election.

(b) The contribution was made by a service provider or covered associate of the service provider to an official of a governmental entity for whom the service provider or covered associate of the service provider was not entitled to vote at the time of the contribution and the contributions by the service provider or covered associate of the service provider to that official in the aggregate do not exceed $150.00 per election.

(c) The contribution was made to an official of a governmental entity by an individual more than 6 months before he or she became a covered associate of the service provider.

(d) The contribution was made to an official of a governmental entity by a covered associate of the service provider and all of the following requirements are met:

(i) The service provider discovers the contribution that violates this subsection on or before the expiration of 4 months after the contribution was made.

(ii) The contribution that violates this subsection was for $350.00 or less.

(iii) The covered associate of the service provider obtains the return of the contribution that violates this subsection on or before the expiration of 60 calendar days after the date of the discovery of the contribution under subparagraph (i).

(2) As used in this section:

(a) "Contribution" means a payment made under any of the following circumstances:

(i) For the purpose of influencing an election for federal, state, or local office.

(ii) For a debt incurred in connection with an election for federal, state, or local office.

(iii) For transition or inaugural expenses of a successful candidate for federal, state, or local office.

(iv) To a legal defense fund established by or on behalf of an official of a governmental entity.

(b) "Covered associate of the service provider" means any of the following:

(i) A general partner, managing member, agent, or officer of the service provider or any other individual with a similar status or function for the service provider.

(ii) An employee of the service provider who solicits a governmental entity on behalf of the service provider and any individual employed by the service provider who directly or indirectly supervises that employee.

(iii) A political action committee controlled by the service provider or by any individual described in subparagraph (i) or (ii). As used in this subparagraph, "political action committee" means a political committee or an independent committee as those terms are defined in the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282.

(c) "Governmental entity" means this state or a political subdivision of this state. Governmental entity includes a system and an agency, authority, or instrumentality of this state or of a political subdivision of this state.

(d) "Official of a governmental entity" means an individual who, at the time of the contribution, was an incumbent, candidate, or successful candidate for an elective office in a governmental entity if the office meets any of the following requirements:

(i) Is directly or indirectly responsible for or can influence the outcome of the hiring of a service provider by a system sponsored by the governmental entity.

(ii) Has the authority to appoint an individual who is directly or indirectly responsible for or can influence the outcome of the hiring of a service provider by a system sponsored by the governmental entity.

(e) "Payment" means a gift, subscription, loan, advance, or deposit of money or anything of value.

(f) "Regulated investment adviser" means an investment adviser or covered associate of an investment adviser that is regulated under the investment advisers act of 1940, 15 USC 80b-1 to 80b-21.

(g) "Service provider" means a person retained to provide services to a system and includes investment advisers, consultants, custodians, accountants, auditors, attorneys, actuaries, administrators, and physicians. Service provider includes an investment service provider as defined in section 13(7). Service provider does not include a regulated investment adviser.

(3) For purposes of subsection (2)(d), an official of a governmental entity does not include an individual involved solely in the selection of a member of an investment committee described in section 13g.

History: Add. 2012, Act 347, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 185, Imd. Eff. June 20, 2014



Section 38.1133f Breach of public trust by investment fiduciary or service provider; "service provider" defined.

Sec. 13f.

(1) An investment fiduciary or a service provider who is convicted of or who enters a nolo contendere plea accepted by a court for a felony or misdemeanor arising out of his or her service to a system is considered to have breached the public trust and shall reimburse the system for all costs, including legal defense fees, that were paid by the system. The system shall use reasonable efforts to collect any fees and costs recoverable under this subsection.

(2) As used in this section, "service provider" means that term as defined in section 13e.

History: Add. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1133g Investment committee; establishment by large sponsored system; duties; recommendation; definitions.

Sec. 13g.

(1) Subject to a plan for adjustment, each large sponsored system shall establish an investment committee.

(2) The investment committee shall recommend to the governing board of the large sponsored system investment management decisions, including, but not limited to, all of the following:

(a) The development of investment goals and objectives, investment assumptions, and performance measurement standards consistent with the needs of the large sponsored system.

(b) The selection, monitoring, evaluation, and removal of custodians, investment managers, or any investment service providers.

(c) Asset allocation.

(d) Subject to a plan for adjustment, all calculations, actuarial assumptions, or assessments used by an actuary, including, but not limited to, those underlying the restoration of pension benefits, funding levels, and amortization of the restoration of pension benefits, and those underlying the determination of annual funding levels and amortization of annual funding levels, and recommended contributions to the large sponsored system in accordance with applicable law.

(e) Performing or ordering asset liability valuation studies for the qualified system not less frequently than every 2 years.

(f) Review and approval, before final issuance of all annual audits and actuarial and financial reports before finalization.

(g) Interpretation of the large sponsored system's governing documents, applicable laws, plans of adjustment approved by United States bankruptcy courts, and other financial determinations affecting the large sponsored system's funding or benefit levels.

(h) Based on annual actuarial valuation reports and any other projections or reports, as applicable from an actuary or other professional advisors, the determination of the extent of restoration of pension benefits all in conformance with a plan for adjustment.

(3) The investment committee shall do all of the following:

(a) Select, set compensation for and terms of employment of, and evaluate the qualified system's chief financial officer.

(b) Notwithstanding section 20h(6), approve a qualified system's summary annual report created under section 13 before the summary annual report is made public.

(4) The investment committee shall submit its recommendation under subsection (2) to the board. The board shall have not more than 45 days from the date of the submission, or 10 business days if the committee determines in good faith that emergency action is required, to approve or disapprove the recommendation. If the board does not act within 45 days or 10 days, as applicable, the recommendation is considered approved by the board and the chief financial officer shall implement the recommendation.

(5) If the board disapproves the investment committee's recommendation within 45 days or 10 days, as applicable, the decision shall be implemented under the plan for adjustment.

(6) As used in this section:

(a) "Board" means the governing board of a large sponsored system.

(b) "Chief financial officer" means the chief financial officer of a qualified system.

(c) "Investment committee" or "committee" means an investment committee established under subsection (1).

(d) "Plan for adjustment" means a plan for the adjustment of debts entered and approved by a federal bankruptcy court for a city that has established a large sponsored system.

History: Add. 2014, Act 185, Imd. Eff. June 20, 2014



Section 38.1134 Investment in stock or global security.

Sec. 14.

(1) An investment fiduciary shall not invest more than 70% of a system's assets in stock or the type of global security described in section 12b(4)(b). An investment fiduciary shall not invest in more than 5% of the outstanding stock of any 1 corporation, or invest more than 5% of a system's assets in the stock of any 1 corporation, unless otherwise provided in this act.

(2) An investment fiduciary may invest in stock or global securities under subsection (1) if it meets 1 of the following requirements:

(a) Is registered on a national securities exchange regulated under title I of the securities exchange act of 1934, 15 USC 78a to 78pp, or on an industry-recognized exchange outside the United States.

(b) Is on the national association of securities dealers automated quotation system or a successor to this system or is on an industry-recognized system outside the United States.

(c) Is issued pursuant to rule 144a under the securities act of 1933, 17 CFR 230.144a.

(3) Notwithstanding subsection (2), an investment fiduciary may designate an American depository receipt or the type of global security described in section 12b(4)(b) that satisfies the requirements of subsection (2) as an investment qualified under this section or as an investment in global securities qualified under section 20k.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1135 Investment in investment companies.

Sec. 15.

An investment fiduciary may invest in investment companies registered under the investment company act of 1940, 15 USC 80a-1 to 80a-64. The management company of the investment company shall have been in operation for at least 5 years and shall have assets under management of more than $500,000,000.00. An investment company may be established as a limited partnership, corporation, limited liability company, trust, or other organizational entity for which the liability of an investor does not exceed the amount of the investment under the laws of the United States or the applicable laws of the state, district, territory, or foreign country under which the investment company was established. An investment in an investment company shall be considered an investment in the underlying assets for all purposes under this act.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1136 Investment in annuity investment contracts or participations in separate accounts of life insurance company; investment in general account of life insurer; requirements.

Sec. 16.

(1) An investment fiduciary may invest in annuity investment contracts or participations in separate real estate, mortgage, bond, stock, or other special investment accounts of a life insurance company authorized to do business in this state. An investment in such a separate account shall be considered an investment in stock under section 14 only to the extent that the separate account's assets include stock, and then only for the purpose of determining the 70% maximum investment limit under section 14. An investment in such a separate account shall also be considered an investment in real or personal property under section 19(1), but only to the extent that the separate account's assets include real or personal property, and then only for the purpose of determining the 5% maximum investment limit under section 19(1).

(2) An investment fiduciary may invest in the general account of a life insurer authorized to do business in this state under the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302, but the total amount of assets of any 1 system invested in any 1 insurer shall not exceed 50% of the capital and surplus of the insurer.

(3) A life insurance company under this section shall have been in operation for at least 5 years and have assets under management of more than $500,000,000.00. The insurance company shall have a claims-paying ability rating no less than single A according to A.M. Best & company or AA- according to Duff & Phelps credit rating corp., and an overall company financial strength rating no less than Aa3 according to Moody's investors service, inc. or AA- according to Standard & Poor's ratings group.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000



Section 38.1137 Other authorized investments; prohibited investments.

Sec. 17.

(1) An investment fiduciary may invest in any of the following:

(a) Obligations issued, assumed, or guaranteed by a solvent entity created or existing under the laws of the United States or of any state, district, or territory of the United States, which are not in default as to principal or interest, including, but not limited to, the following:

(i) Obligations secured by the mortgage of real property or the pledge of adequate collateral if, during any 3, including 1 of the last 2, of the 5 fiscal years immediately preceding the time of investment, the net earnings of the issuing, assuming, or guaranteeing entity available for fixed charges, as determined in accordance with standard accounting practice, shall have been not less than the total of its fixed charges for the year on an overall basis, nor less than 1-1/2 times its fixed charges for the year on a priority basis after excluding interest requirements on obligations subordinate to the issue as to security.

(ii) Equipment trust certificates of railroad companies organized under the laws of any state of the United States or of Canada or any of its provinces, payable within 20 years from their date of issue, in annual or semiannual installments, beginning not later than the fifth year after the date of issue, which certificates are a first lien on the specific equipment pledged as security for the payment of the certificates, and which certificates are either the direct obligations of the railroad companies or are guaranteed by the railroad companies, or are executed by trustees holding title to the equipment.

(iii) Obligations other than those described in subparagraphs (i) and (ii) and in section 12c(3). The aggregate investments made under this subparagraph shall not exceed 15% of the system's total assets.

(b) Obligations secured by a security interest in real or personal property and a lease obligation given by a solvent entity whose obligations would be qualified investments under the provisions of this act, if the investment does not exceed 100% of the appraised value of the property subject to the lease, and if all of the following requirements are met:

(i) The lease has an unexpired term equal to or exceeding the remaining term of the investment.

(ii) The lease is noncancelable unless the lessee first pays the sum of all unpaid rents due or to become due during the remaining lease term.

(iii) The lease provides for net rental payments equal to or exceeding the periodic payments on the investment.

(iv) The lease provides that the net rental payments are to be made without abatement or offset during the full term of the lease.

(v) The lease and the lease payments are assigned to the system, an agent of the system, or an independent trustee.

(c) Obligations issued, assumed, or guaranteed by the United States, its agencies, or United States government-sponsored enterprises.

(d) Obligations of a possession, territory, or public instrumentality of the United States, or of any state, city, county, township, village, school district, authority, or any other governmental unit having the power to levy taxes, or in obligations of other similar political units of the United States. These investments shall be of investment grade. These investments shall not be permitted if in the 3 preceding years the governmental unit has failed to pay its debt or any part of its debt or the interest on the debt. The aggregate investments made under this subdivision shall not exceed 5% of the system's total assets.

(e) Banker's acceptances, commercial accounts, certificates of deposit, or depository receipts issued by a bank, trust company, savings and loan association, or a credit union.

(f) Commercial paper rated at the time of purchase within the 2 highest classifications established by not less than 2 national rating services, and which matures within 270 days after the date of issue.

(g) Repurchase agreements for the purchase of securities issued by the United States government or its agencies and executed by a bank or trust company or by members of the association of primary dealers or other recognized dealers in United States government securities.

(h) Reverse repurchase agreements for the sale of securities issued by the United States government or its agencies and executed with a bank or trust company or with members of the association of primary dealers or other recognized dealers in United States government securities.

(i) Any investment otherwise permitted by this section in which the interest rate varies from time to time. Notwithstanding a provision of any other act to the contrary, a loan shall not be considered to be in violation of the usury statutes of this state by virtue of the fact that the loan is made on a variable interest rate basis.

(j) Obligations secured by any of the obligations described in subdivision (a) or (c).

(k) Dollar denominated obligations issued in the United States by foreign governments, supranationals, banks, or corporations. These investments shall be of investment grade.

(2) Except as otherwise provided in this act and except for obligations described in subsection (1)(c), an investment fiduciary shall not do any of the following:

(a) Invest in more than 5% of the outstanding obligations of any 1 issuer.

(b) Invest more than 5% of a system's assets in the obligations of any 1 issuer.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1138 Investment in real estate or mortgages on certain leased real property.

Sec. 18.

An investment fiduciary may invest in real estate or mortgages on real property leased or to be leased to the United States government, or to a state, territory, agency, authority, or public instrumentality of the United States, if the investment does not exceed 100% of the appraised value of the property subject to the mortgage and if all of the following requirements are met:

(a) The lease has an unexpired term exclusive of optional renewal terms equal to or greater than the remaining term of the investment.

(b) The lease provides for net rental payments equal to or greater than the periodic payments on the investment.

(c) The lease and the lease payments are assigned to the system.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982



Section 38.1139 Investment in real estate investment trust or real or personal property.

Sec. 19.

(1) An investment fiduciary may invest up to 10% of a system's assets in publicly or privately issued real estate investment trusts or in real or personal property otherwise qualified pursuant to section 15, 16, or 20c.

(2) In addition to investments authorized under subsection (1), an investment fiduciary of a system having assets of more than $100,000,000.00 may do any of the following:

(a) Invest in, buy, sell, hold, improve, lease, or acquire by foreclosure or an agreement in lieu of foreclosure, real or personal property or an interest in real or personal property.

(b) Develop, maintain, operate, or lease the real or personal property referred to in subdivision (a).

(c) Form or invest in 1 or more limited partnerships, corporations, limited liability companies, trusts, or other organizational entities for which liability of an investor cannot exceed the amount of the investment under the laws of the United States or of any state, district, or territory of the United States or foreign country. The limited partnership, corporation, limited liability company, trust, or other organizational entity may invest in, buy, sell, hold, develop, improve, lease, or operate real or personal property, or originate a mortgage or invest in an annuity separate account that invests in real or personal property to hold title to, improve, lease, manage, develop, maintain, or operate real or personal property whether currently held or acquired after December 27, 1996. An entity formed under this subdivision has the right to exercise all powers granted to the entity by the laws of the jurisdiction of formation, including, but not limited to, the power to borrow money in order to provide additional capital to benefit and increase the overall return on the investment held by the entity.

(d) Invest in investments otherwise qualified pursuant to subsection (1).

(3) Except as otherwise provided in this section, the aggregate investments made under subsection (2) shall not exceed 10% of the assets of the system. The purchase price of an investment made under this section shall not exceed the appraised value of the real or personal property.

(4) If the investment fiduciary of a system is the state treasurer, investments described in subsection (1) or (2) may exceed 10% of the assets of the system.

(5) An investment qualified under this section in which the underlying asset is an interest in real or personal property constitutes an investment under this section for the purpose of meeting the asset limitations contained in this act. This subsection applies even though the investment may be qualified elsewhere in this act. Notwithstanding this subsection, an investment fiduciary may designate a real estate investment trust which satisfies the requirements of section 14(2) as an investment qualified under this section or as an investment in stock under section 14.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2008, Act 425, Imd. Eff. Jan. 6, 2009 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1139a State treasurer as investment fiduciary; investments in private equity; limitation; investment fiduciary not state treasurer; limitation.

Sec. 19a.

(1) If the investment fiduciary is the state treasurer, investments in private equity shall not be more than 30% of the system's total assets. If the investment fiduciary is not the state treasurer and the system has assets of $1,000,000,000.00 or more, investments in private equity shall not be more than 10% of the system's total assets. An investment fiduciary described in this subsection may invest not more than an additional 5% of the system's assets in Michigan private equity only.

(2) An investment fiduciary of a system that has assets of $250,000,000.00 or more but less than $1,000,000,000.00 shall not invest more than 5% of the system's assets in Michigan private equity. An investment fiduciary may otherwise invest in private equity under section 20d.

History: Add. 2008, Act 425, Imd. Eff. Jan. 6, 2009 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1139b Deduction from employee compensation by public employer; automatic enrollment of employee; notice; investment alternatives; liability; definitions.

Sec. 19b.

(1) A public employer may deduct from the compensation of an employee an amount for contribution to an individual account for the employee's benefit in a plan maintained under section 125, 401(k), 403(b), 408, 408A, or 457 of the internal revenue code of 1986, 26 USC 125, 401, 403, 408, 408A, and 457. A public employer may provide for automatic enrollment of an employee in a plan described in this subsection.

(2) Except as otherwise provided in this subsection, the public employer shall give written notice to a participating employee of any automatic enrollment at least 14 days before the initial deduction is made. The public employer shall include in the notice a description of the benefit the contribution provides and the right of the participating employee to cancel the contribution by instruction to the employer, including the procedure for giving the instruction. This subsection does not apply to a public employer for the purposes of a participating employee's participation in a plan established under section 1 of 1976 PA 306, MCL 38.1151, that provides for automatic contributions as provided under the internal revenue code of 1986.

(3) A public employer or plan official may provide investment alternatives for participating employees, including 1 or more default investment alternatives, for any contributions made to a plan described in subsection (1). A public employer or plan official is not liable for the actual decisions made by the employee with regard to the investment of any contribution under the plan or for the decisions made by the public employer or plan official on behalf of a participating employee with regard to the default investment of any contributions made for that employee to the plan if all of the following requirements are met:

(a) The plan allows the participating employee at least quarterly opportunities to select investments for any contributions made for that employee between investment alternatives available under the plan.

(b) For any type of default investment of any contributions for an employee, the default investment is comparable to the types of investment alternatives identified by the United States department of labor as qualified default investment alternatives.

(c) The participating employee is given notice of the default investment decisions that will be made in the absence of participating employee direction.

(d) The participating employee is given a description of all the investment alternatives available for the participating employee.

(e) The participating employee is given notice at least annually of all of the following:

(i) The actual default investments made by the public employer on behalf of the participating employee.

(ii) The right of a participating employee to cancel his or her continued participation in the plan.

(4) This section does not alter any existing responsibility of a public employer or other plan official for the selection of investment alternatives available for participating employees.

(5) As used in this section:

(a) "Automatic enrollment" means a plan provision under which the employee will have a specified contribution made to a plan described in subsection (1) equal to a compensation reduction that will be made for the employee unless the employee affirmatively elects no compensation reduction contributions or a compensation reduction contribution in another amount.

(b) "Public employer" means this state or an agency of this state, a city, county, village, township, school district, or intermediate school district, or an institution of higher education.

History: Add. 2014, Act 242, Imd. Eff. June 27, 2014



Section 38.1140 Investment in secured loans; real property not considered encumbered; investment in part of obligation or participation interest in loan or group of loans; investment in real estate loan; investment in loan or loans or certificate of participation secured by loan or loans made on single family residential property; investment in certificates representing interest in mortgages or group of mortgages; limitations and restrictions; investment in second mortgage; investment with variable interest rate.

Sec. 20.

(1) An investment fiduciary may invest in loans secured by any of the following:

(a) First liens upon improved or income bearing real property, including but not limited to improved agricultural land, and improved business, industrial, and residential properties.

(b) First mortgages or deeds of trust on leasehold estates having an unexpired term equivalent to the term of the mortgage, inclusive of the term or terms that may be provided by enforceable options of renewal.

(c) First mortgages on unimproved real property, at least 60% of which real property is under contract of sale and that contract or contracts are pledged as additional collateral.

(2) Investments made in loans described in subsection (1) shall not exceed 80% of the appraised value of the real property at the time of the loan and shall not have a term longer than 35 years, except under the following conditions:

(a) A loan on improved land with permanent buildings used for agriculture shall be repayable by annual or more frequent installment payments sufficient to amortize 40% or more of the principal of the loan within a period of not more than 10 years.

(b) A loan on single family residential property shall be repayable by installment payments sufficient to amortize the entire principal of the loan within a period of not more than 30 years.

(3) Real property shall not be considered to be encumbered within the meaning of this section if the real property is subject to lease in whole or in part and under the terms of the lease rents or profits are reserved to the owner.

(4) An investment fiduciary may invest in a part of an obligation or a participation interest in a loan or a group of loans if the investment of each participant is not less than $50,000.00 at the time of investment, and if the entire indebtedness of which participation is a part would qualify under the provisions of this section.

(5) An investment fiduciary shall not invest in a real estate loan unless the investment fiduciary has reviewed a written appraisal of the real estate securing the loan.

(6) An investment fiduciary may invest in a loan or loans or certificates of participation secured by a loan or loans made on single family residential property in an amount not to exceed 95% of the appraised value, at the time of the loan, of the real estate offered as security, if the loan is secured by a mortgage, deed of trust, or other instrument under the terms of which the installment payments are sufficient to amortize the entire principal of the loan within a period of not more than 30 years, and the loan is insured by a private mortgage insurer licensed to do business in this state and approved by the federal home loan mortgage corporation and the federal national mortgage association.

(7) An investment fiduciary may invest in certificates representing an interest in a mortgage or group of mortgages if the certificates are insured or guaranteed by a private mortgage insurance company or the United States government or an agency or instrumentality of the United States government.

(8) The limitations and restrictions of subsections (1) to (7) shall not apply to loans that are made pursuant to the servicemen's readjustment act of 1944, chapter 268, 58 Stat. 284, insured under the provisions of the national housing act, chapter 847, 48 Stat. 1246, by the federal housing administration, nor to real estate loans which are guaranteed as to principal by the United States government or an agency or an instrumentality of the United States government.

(9) Notwithstanding subsection (1), an investment fiduciary may invest in a second mortgage if all of the following requirements are met:

(a) The total of the balance owing on the first mortgage and the amount of the second mortgage do not exceed 80% of the appraised value of the real property at the time of the second mortgage.

(b) The second mortgage does not have a term longer than 30 years.

(c) The investment fiduciary has the absolute right to pay the underlying first mortgage in part or in full at any time.

(d) The investment fiduciary assumes no liability for payment of the underlying first mortgage.

(10) An investment fiduciary may invest in any investment otherwise permitted by this section in which the interest rate varies from time to time. A loan shall not be considered to be in violation of the usury statutes of this state by virtue of the fact that the loan is made on a variable interest rate basis.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1140a Investment in debt, warrant, or equity interest in small business, small business investment company, or venture capital firm; creation of small business investment companies or venture capital firms to invest in small businesses; limitation.

Sec. 20a.

(1) Except as provided in subsection (2), an investment fiduciary of a system having assets of more than $250,000,000.00 may invest not more than 2% of a system's assets in a debt, warrant, or equity interest in a small business having more than 1/2 of the small business's assets or employees within this state, or in a debt, warrant, or equity interest in a small business investment company or venture capital firm having its principal office or more than 1/2 of its assets within this state, or the system may create, own, hold, buy, sell, operate, manage, and direct 1 or more small business investment companies or venture capital firms designed to invest in small businesses having more than 1/2 of their assets or employees within this state. An investment fiduciary may also join with a group composed of other public employee retirement systems, pension systems subject to the employee retirement income security act of 1974, Public Law 93-406, 88 Stat. 829, financial institutions, corporations, or governmental agencies or instrumentalities to accomplish the purposes of this section. An investment in stock under this section shall be considered an investment in stock under section 14 only for the purpose of determining the 70% maximum investment limitation contained in section 14.

(2) If the investment fiduciary of a system is the state treasurer, investments described in subsection (1) may exceed 2% of the assets of the system, but shall not exceed 5% of the assets of the system.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000



Section 38.1140b Deposits by investment fiduciary.

Sec. 20b.

An investment fiduciary may make interest bearing deposits with the treasurer of the political subdivision sponsoring the system or with the state treasurer, either of whom may then manage and invest the deposits in a collective investment fund, common trust fund, or pooled fund that is established and maintained for investment of those assets by the treasurer of the political subdivision sponsoring the system or by the state treasurer in accordance with this act.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1140c Financial institution, trust company, or management company retained as investment fiduciary; investment of system assets in collective investment fund, common trust fund, or pooled fund established and maintained by financial institution or management company; “financial institution” defined.

Sec. 20c.

(1) A financial institution, a trust company, a management company qualified under section 15, or any affiliate of a person described in this section if that affiliate qualifies as an investment fiduciary under section 13(11), retained to act as an investment fiduciary may invest the assets of a system in any collective investment fund, common trust fund, or pooled fund that is established and maintained for investment of those assets under federal or state statutes or rules or regulations or an applicable foreign law. The investment fiduciary of the collective investment fund, common trust fund, or pooled fund shall be a financial institution, a trust company, a management company qualified under section 13(11)(a), or an affiliate of 1 of these entities if that affiliate qualifies as an investment fiduciary under section 13(11)(a). The collective investment fund, common trust fund, or pooled fund may be established as a limited partnership, corporation, limited liability company, trust, or other organizational entity for which liability of any investor does not exceed the amount of the investment under the laws of the United States or the laws of the state, district, territory, or foreign country that applied to the organization of the collective investment fund, common trust fund, or pooled fund. A pool in which the state treasurer has administrative or investment authority and the investment pools of the municipal employees retirement system and retirement board created under the municipal employees retirement act of 1984, 1984 PA 427, MCL 38.1501 to 38.1555, are not pooled funds for purposes of this section. An investment in a collective investment fund, common trust fund, or pooled fund is considered an investment in the underlying assets of that fund for all purposes under this act.

(2) As used in this section, "financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office located in this state under the laws of this state or the United States.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 1997, Act 42, Imd. Eff. June 30, 1997 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1140d Investments not qualified under act.

Sec. 20d.

(1) An investment fiduciary of a system having assets of less than $250,000,000.00 may invest not more than 15% of the system's assets in investments not otherwise qualified under this act, except as qualified in section 19a, whether the investments are similar or dissimilar to those specified in this act.

(2) An investment fiduciary of a system having assets of $250,000,000.00 or more but less than $1,000,000,000.00 may invest not more than 20% of the system's assets in investments described in subsection (1).

(3) An investment fiduciary of a system having assets of $1,000,000,000.00 or more may invest not more than 25% of the system's assets in investments described in subsection (1).

(4) An investment fiduciary of a system who is the state treasurer may invest not more than 30% of the system's assets in investments described in subsection (1).

(5) If an investment described in subsection (1) is subsequently determined to be permitted under another section of this act, then the investment shall no longer be included under this section.

(6) This section shall not be used to exceed a percentage of total assets limitation for an investment provided in any other section of this act.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000 ;-- Am. 2008, Act 425, Imd. Eff. Jan. 6, 2009 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1140e Loan of securities by investment fiduciary.

Sec. 20e.

(1) An investment fiduciary may loan bonds, stocks, or other securities if at the time the loan is executed, at least 102% of the full market value of the security loaned is secured by collateral of cash to be invested in 1 or more of the following:

(a) Securities graded in the top 4 major grades as determined by at least 1 national rating service, but not graded below the top 4 grades as determined by any of the national rating services, or determined by the investment fiduciary to be of comparable quality in the case of unrated securities.

(b) Repurchase agreements collateralized by securities graded in the top 4 major grades as determined by at least 1 national rating service, but not graded below the top 4 grades as determined by any of the national rating services, or determined by the investment fiduciary to be of comparable quality in the case of unrated securities.

(c) Irrevocable bank letters of credit.

(d) Securities issued or guaranteed by the United States government or an agency of the United States government.

(2) At all times during the term of a loan under subsection (1), the collateral shall be equal to not less than 100% of the full market value of the security loaned.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2000, Act 307, Imd. Eff. Oct. 16, 2000



Section 38.1140f Transferring and holding securities.

Sec. 20f.

An investment fiduciary may use 1 or more nominees to facilitate transfer of a system's securities and may hold the securities in safekeeping with the federal reserve system, a clearing corporation, or a custodian bank which is a member of the federal reserve system.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982



Section 38.1140g Investment in securities exempt from taxes.

Sec. 20g.

Notwithstanding any other provision of this act, investment in securities wholly or partially exempt from income or other taxes levied by the United States shall be made only at taxable-equivalent yields or returns available in the marketplace on otherwise comparable securities at the time the investment decision is made.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982



Section 38.1140h Applicable law; retention of financial records; "financial records" defined; disclosure of certain information; actuarial valuation; supplemental actuarial analysis; “proposed pension benefit change” defined; availability of summary annual report.

Sec. 20h.

(1) In addition to the provisions of this act, a system is subject to the applicable accounting, auditing, and reporting requirements contained in the following acts and parts of acts:

(a) 1919 PA 71, MCL 21.41 to 21.55.

(b) The uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(c) Section 91 of the executive organization act of 1965, 1965 PA 380, MCL 16.191.

(2) A system shall retain its financial records for a minimum period of 6 years from the date of the creation of the record unless state or federal law requires a longer retention period. As used in this subsection, "financial records" includes, but is not limited to, records pertaining to expenditures for professional training and education, including travel expenditures, by or on behalf of system board members that are paid by the system.

(3) Except as otherwise provided in this subsection, information regarding the calculation of actual or estimated retirement benefits for members of the system is exempt from disclosure by the system or the political subdivision sponsoring the system pursuant to section 13(1)(d) of the freedom of information act, 1976 PA 442, MCL 15.243. Upon a majority vote of the governing body of the political subdivision sponsoring the system, the system shall provide the designated representative of the political subdivision with a reasonable opportunity to inspect, copy, or receive copies of all information regarding the calculation of actual or estimated retirement benefits for members of the system. The system may require that information provided by the system under this subsection be provided only upon a promise of confidentiality by the political subdivision sponsoring the system. A system may make reasonable rules to ensure the confidentiality of records exempt from disclosure under applicable state and federal law. The system may charge a fee under this subsection in accordance with section 4 of the freedom of information act, 1976 PA 442, MCL 15.234. All fees and expenses incurred by the political subdivision sponsoring the system that are related to this subsection shall be borne by the political subdivision and shall not be deducted from or offset against the political subdivision's required pension contributions to the system.

(4) Except as otherwise provided in this subsection, a system shall have an annual actuarial valuation with assets valued on a market-related basis. The actuarial present value of total projected benefits shall include all pension benefits to be provided by the system to members or beneficiaries pursuant to the terms of the system and any additional statutory or contractual agreements to provide pension benefits through the system that are in force at the actuarial valuation date, including, but not limited to, service credits purchased by members, deferred retirement option plans, early retirement programs, and postretirement adjustment programs. A system that has assets of less than $20,000,000.00 is only required to have an actuarial valuation as required under this subsection done every other year.

(5) A system shall provide a supplemental actuarial analysis before adoption of pension benefit changes. System assets shall not be used for any actuarial expenses related to the supplemental actuarial analysis under this subsection. The supplemental actuarial analysis shall be provided by the system's actuary and shall include an analysis of the long-term costs associated with any proposed pension benefit change. The supplemental actuarial analysis shall be provided to the board of the particular system and to the decision-making body that will approve the proposed pension benefit change at least 7 days before the proposed pension benefit change is adopted. For purposes of this subsection, "proposed pension benefit change" means a proposal to change the amount of pension benefits received by persons entitled to pension benefits under the system. Proposed pension benefit change does not include a proposed change to a health care plan or health benefits.

(6) The system shall make the summary annual report created under section 13 available to the plan participants and beneficiaries and the citizens of the political subdivision sponsoring the system. If the system has a website, the system shall publish the summary annual report on the website. If the system does not have a website, the political subdivision sponsoring the system shall publish the summary annual report on a website that the political subdivision has created or may create.

History: Add. 1982, Act 55, Imd. Eff. Apr. 6, 1982 ;-- Am. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2002, Act 728, Imd. Eff. Dec. 30, 2002 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1140i Repealed. 2000, Act 307, Imd. Eff. Oct. 16, 2000.



Section 38.1140j Investment in derivatives.

Sec. 20j.

(1) Subject to qualification elsewhere in this act, an investment fiduciary may invest in any of the following:

(a) A derivative that hedges positions of a nonderivative component of a portfolio that clearly reduces a defined risk.

(b) A derivative that replicates the risk/return profile of an asset or asset class, provided the asset or asset class is permitted in other sections of this act.

(c) A derivative that rebalances the country or asset class exposure of a portfolio.

(d) A derivative in which the investment fiduciary has examined the price, yield, and duration characteristics in all market environments both at the time of investment and on an ongoing basis.

(e) A commingled or pooled investment fund that uses derivatives, if the fund's use of derivatives is consistent with the guidelines outlined in this section.

(f) Over-the-counter derivatives if, in the case of an over-the-counter security, a minimum of 2 competing bids or offers are obtained. All counter party risk in over-the-counter derivative transactions shall be examined at the time of investment and on an ongoing basis.

(2) The aggregate market value of the underlying security, future, or other instrument or index made under this section shall not exceed 15% of the assets of the system. For purposes of the asset limitation in this section only, “derivatives” does not include:

(a) Asset backed pools, mortgage backed pools, or collateralized mortgage obligations that are otherwise qualified under this act and are no more exposed to prepayment risk or interest rate risk than the underlying collateral including planned amortization classes and sequential-pay collateralized mortgage obligations.

(b) Convertible bonds, convertible preferred stock, rights or warrants to purchase stock or bonds or notes or partnership interests, floating rate notes, zero coupon securities, stripped principal securities, or stripped interest securities, which items are otherwise qualified under this act.

(c) Exchange-listed derivatives trading on a daily basis and settling in cash daily or having a limited and fully defined risk profile at an identified, fixed cost, including futures contracts and purchased options.

(d) Currency forwards trading on a daily basis and settling in cash daily or having a limited and fully defined risk profile at an identified, fixed cost.

(3) Notwithstanding any other provision of this act to the contrary, an investment fiduciary shall not invest in derivatives for the purpose of leveraging a portfolio or shorting securities as a sole investment.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1140k Investment in global securities; prohibited conduct.

Sec. 20k.

(1) Notwithstanding a percentage of total assets limitation for an investment provided in any other section of this act, an investment fiduciary who is the state treasurer or the investment fiduciary of a system that has assets of $2,000,000,000.00 or more may invest not more than 30% of a system's assets in global securities. An investment fiduciary of a system that has assets of less than $2,000,000,000.00 and who is not the state treasurer may invest not more than 20% of a system's assets in global securities. Except as otherwise provided in this act, an investment fiduciary shall not do any of the following:

(a) Invest in more than 5% of the outstanding global securities of any 1 issuer.

(b) Invest more than 5% of a system's assets in the global securities of any 1 issuer.

(2) Investments in global securities under this section shall be made only by investment fiduciaries described in section 13(11) who have demonstrated expertise in investments of that type.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013



Section 38.1140l Financial or proprietary information.

Sec. 20l

(1) A record or portion of a record, material, or other data received, prepared, used, or retained by an investment fiduciary in connection with the investment of assets of a system that relates to financial or proprietary information pertaining to a portfolio company in real estate or alternative investments in which the investment fiduciary has invested or has considered an investment that is considered by the portfolio company and acknowledged by the investment fiduciary as confidential; or that relates to financial or proprietary information whether prepared by or for the investment fiduciary regarding loans and assets directly owned by the investment fiduciary and acknowledged by the investment fiduciary as confidential is not subject to the disclosure requirements of the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(2) A document to which the investment fiduciary is a party evidencing an investment is not considered financial or proprietary information that may be exempt from disclosure pursuant to subsection (1).

(3) As used in this section, “financial or proprietary information” means information that has not been publicly disseminated or that is unavailable from other sources, the release of which might cause the portfolio company or the investment fiduciary significant competitive harm. Financial or proprietary information includes but is not limited to financial performance data and projections, financial statements, list of coinvestors and their level of investment, product and market data, rent rolls, and leases.

History: Add. 1996, Act 485, Imd. Eff. Dec. 27, 1996



Section 38.1140m Employer contribution.

Sec. 20m.

(1) The governing board vested with the general administration, management, and operation of a system or other decision-making body that is responsible for implementation and supervision of any system shall confirm in the annual actuarial valuation required under section 20h and the summary annual report required under section 13 that each system under this act provides for the payment of the required employer contribution as provided in this section and shall confirm in the summary annual report that the system has received the required employer contribution for the year covered in the summary annual report. The required employer contribution is the actuarially determined contribution amount. An annual required employer contribution in a system under this act shall consist of a current service cost payment and a payment of at least the annual accrued amortized interest on any unfunded actuarial liability and the payment of the annual accrued amortized portion of the unfunded principal liability. For fiscal years that begin before January 1, 2006, the required employer contribution shall not be determined using an amortization period greater than 40 years. Except as otherwise provided in this section, for fiscal years that begin after December 31, 2005, the required employer contribution shall not be determined using an amortization period greater than 30 years. For the Tier 1 retirement plan under the state employees' retirement system, created under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69; the Michigan public school employees' retirement created under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437; and the Michigan state police retirement system created under the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648, only, for the fiscal year beginning October 1, 2006, the contribution for the unfunded actuarial accrued liability shall be equal to the product of the assumed real rate of investment return times the unfunded actuarial accrued liability. In a plan year, any current service cost payment may be offset by a credit for amortization of accrued assets, if any, in excess of actuarial accrued liability. A required employer contribution for a system administered under this act shall allocate the actuarial present value of future plan benefits between the current service costs to be paid in the future and the actuarial accrued liability. The governing board vested with the general administration, management, and operation of a system or other decision-making body that is responsible for implementation and supervision of a system shall act upon the recommendation of an actuary and the board and the actuary shall take into account the standards of practice of the actuarial standards board of the American academy of actuaries in making the determination of the required employer contribution.

(2) Subsection (1) applies to a large sponsored system except as otherwise provided in a plan for adjustment. As used in this subsection, "plan for adjustment" means that term as defined in section 13g.

History: Add. 2002, Act 728, Imd. Eff. Dec. 30, 2002 ;-- Am. 2007, Act 22, Imd. Eff. June 26, 2007 ;-- Am. 2012, Act 347, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 185, Imd. Eff. June 20, 2014



Section 38.1141 Removal of member of board or body.

Sec. 21.

(1) Subject to this section, the governing board vested with the general administration, management, and operation of a system or other decision-making body that is responsible for implementation and supervision of a system may remove a member of the board or body as provided in subsection (2) by any of the following:

(a) A unanimous vote of all of the members of the board or body, other than the member who is the subject of the vote for removal.

(b) An order of a circuit court with jurisdiction entered in an appropriate action authorized by a majority vote of the members of the board or body.

(c) The process for the removal of a member of the board or body that is contained in the system's plan provisions if that process is less restrictive than either process provided for in subdivision (a) or (b).

(2) The governing board vested with the general administration, management, and operation of a system or other decision-making body that is responsible for implementation and supervision of a system shall give notice and hold a hearing on the removal of a member of that board or body for any of the following reasons:

(a) For an elected member of the board or body, upon receipt of a petition requesting the removal of the member, which petition is signed by 2/3 of the individuals eligible to vote in the election of the member of the board or body.

(b) The member is legally incapacitated from executing his or her duties as a member of the board or body and neglects to perform those duties.

(c) The member has committed a material breach of the system provisions or system policies or procedures and the removal of the member is in the interests of the system or the interest of its participants or participants' beneficiaries.

(d) The member is convicted of a violation of law and the removal of the member is in the interests of the system or the interest of its participants or participants' beneficiaries.

(3) Upon the removal of a member of a board or body under this section before expiration of the member's term, a new successor member shall fill the vacancy as follows:

(a) For an elected member of the board or body, by election in the same manner as the removed member for the remainder of that term of office.

(b) For an appointed member of the board or body, by appointment by the appointing authority of the removed member for the remainder of that term of office.

(c) For an ex officio member serving by virtue of his or her office, by appointment by the governing body of the political subdivision sponsoring the system until the time that a new individual is elected or appointed to the office from which the removed member served as a member.

(4) An individual who is removed from office as a member of a board or body under this section may appeal the removal to the circuit court with jurisdiction if the removal is by the board or body or, if the removal is by the circuit court, to the appropriate court with jurisdiction. A successor member of a board or body may be elected or appointed during the pendency of an appeal of a removed member under this subsection until the appeal is withdrawn or there is a final judgment in the matter.

(5) If, upon an appeal under subsection (4), the court finds that the petition for removal of the member was filed in bad faith and that removal is contrary to the interests of the system or the interest of its participants or participants' beneficiaries, the court may order that the individuals seeking the removal of the member pay all or a portion of the costs of the proceedings, including reasonable attorney fees.

History: Add. 2012, Act 347, Eff. Mar. 28, 2013






Act 520 of 1980 COUNCIL ON PUBLIC EMPLOYEE RETIREMENT SYSTEMS (38.1141 - 38.1148)

Compiler's Notes: Sec. 8 of Act 520 of 1980, being MCL 38.1148 of the Michigan Compiled Laws, provided that “This act shall expire September 30, 1986.” In OAG, 1987-1988, No. 6438 (May 21, 1987), the Attorney General ruled that because the title to Act 520 of 1980 gave “no notice of the repeal of the Act,” Sec. 8 “was enacted in violation of Const 1963, art 4, § 24, and is void.”



Act 306 of 1976 DEFERRED COMPENSATION PLAN (38.1151 - 38.1151)

Section 38.1151 Deferred compensation plan; administration and investment.

Sec. 1.

(1) Until October 1, 1996, the department of civil service may implement and administer a deferred compensation plan that may include a fixed-income plan and a stock plan option. The plan, if implemented, shall be established by resolution by the state civil service commission. The resolution shall set forth the purpose, eligibility requirements, membership, qualifications, and administration of the plan.

(2) Beginning on October 1, 1996, the state treasurer is responsible for the administration and investment of the deferred compensation plan.

History: 1976, Act 306, Imd. Eff. Oct. 28, 1976 ;-- Am. 1996, Act 96, Imd. Eff. Feb. 28, 1996






Act 325 of 1978 QUALITY RECOGNITION SYSTEM (38.1161 - 38.1169)

Section 38.1161 Definitions.

Sec. 1.

As used in this act:

(a) “Board” or “recognition board” means the recognition board established in section 2.

(b) “Department” means the department of management and budget.

(c) “Director” means the director of the department or his or her designee.

(d) “Process improvement” is a recommended improvement that is concisely written and identifies a problem, situation, or opportunity for improvement, together with a recommendation for a remedy. The improvement must be implemented and bring about measurable organizational success for this state.

(e) “Retired state employee” means an individual who has retired from state service and is receiving a retirement benefit from either the defined benefits or defined contributions retirement plans sponsored by this state.

(f) “State employee” means a classified member of the state civil service or an unclassified employee of the executive, legislative, or judicial branch of state government.

(g) “Value added behavior” means a positive contribution by a person that advances the implementation of a process improvement or otherwise assists in the advancement of overall organizational success.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998



Section 38.1162 Recognition board; establishment; appointment and terms of members; vacancy; election of chairperson; duties of board.

Sec. 2.

(1) The department shall establish a recognition board within the department to consist of 5 members appointed by the director. The director shall select the members from a list of state employees and retired state employees. Not more than 1 member shall be from the same state department. Not more than 1 member shall be a retired state employee.

(2) The terms of the members, except to fill vacancies occurring other than by expiration of term, shall be 2 years from the date of appointment. A vacancy in the office of a member, occurring other than by expiration of term, shall be filled by the director for the balance of the term. The members shall elect a chairperson of the board.

(3) The board shall do all of the following:

(a) Develop the guiding principles for employee, retired state employee, and department and agency recognition, including the establishment of guidelines for the type of recognition to be granted within the limits of section 5.

(b) Perform the final review of process improvements, value added behaviors, and the resulting recognition actions valued at amounts greater than $500.00 and any actions that receive a request for reconsideration.

(c) Prepare the rules for promulgation by the department under section 6 for the operation of the recognition system described under this act.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998
Admin Rule: R 38.901 et seq. of the Michigan Administrative Code.



Section 38.1163 Recognition administrator; appointment; responsibilities; report.

Sec. 3.

(1) The director shall appoint a recognition administrator from the employees of the department.

(2) The recognition administrator shall be responsible for all of the following:

(a) The administrative supervision and promotion of the employee, retired state employee, and department and agency recognition systems in a cooperative relationship with the recognition board and all state departments.

(b) The provision of support services to all state department and agency recognition systems.

(c) The final review of process improvements, value added behaviors, and the resulting recognition actions valued at $500.00 or less.

(d) The submission of quarterly reports on recognition activities to the appropriation committees in the house of representatives and the senate, to the house and senate fiscal agencies, and to the department.

(e) The submission to the board of process improvements, value added behaviors, and the resulting recognition actions valued at more than $500.00.

(3) Information to be contained in the report required under subsection (2)(d) shall be established by the recognition board.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998



Section 38.1164 Committee; establishment by head of each department; appointment of members; review; report.

Sec. 4.

(1) The head of each state department shall establish a committee with an uneven number of members who are employees of that state department and who shall be appointed by the head of that state department. The committee shall have no less than 3 members and not more than 11 members based on the need as determined by the head of the state department. The committee shall review the process improvements, value added behaviors, and the resulting recognition actions of significant impact that pertain to the operations of that state department.

(2) The committee without undue delay shall report to the recognition administrator concerning each process improvement and value added behavior reviewed and the resulting recognition action taken or recommended. Information to be contained in the report shall be established by the board.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998
Admin Rule: R 38.901 et seq. of the Michigan Administrative Code.



Section 38.1165 Recognition; types; distribution.

Sec. 5.

The types of recognition granted under section 2 or 3 shall be developed in guidelines by the recognition board. Recognition shall be distributed in an equitable fashion to all state employees and retired state employees who are involved in recommending, initiating, and implementing the improvement and to those who demonstrate value added behaviors. The tangible value of recognition for any single process improvement implemented shall not exceed $5,000.00.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1986, Act 310, Eff. Mar. 31, 1987 ;-- Am. 1998, Act 119, Eff. July 1, 1998



Section 38.1166 Rules.

Sec. 6.

The department may promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement and administer this act, and to equitably phase out the current suggestion system. Operational guidelines shall be established and implemented by approval of the recognition board.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998
Admin Rule: R 38.901 et seq. of the Michigan Administrative Code.



Section 38.1167 Staff to assist board and recognition administrator.

Sec. 7.

The department shall provide the necessary staff to assist the board and the recognition administrator in the performance of their duties under this act.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998



Section 38.1168 Cost of administering act and recognition.

Sec. 8.

The cost of administering this act and the granting of recognition under section 5 shall be included within the annual appropriation of the department.

History: 1978, Act 325, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 119, Eff. July 1, 1998



Section 38.1169 Retired state employee as recipient of recognition; effect.

Sec. 9.

A retired state employee who is the recipient of recognition under this act will be treated as a self-employed person for tax purposes and shall receive recognition from the appropriated fund for the recognition system as administered by the department. The retirement system from which the state employee is a retirant shall not be held responsible for any payment, and no adjustment or recalculation of benefit level will occur due to a retired state employee receiving recognition under this system.

History: Add. 1998, Act 119, Eff. July 1, 1998






E.R.O. No. 1996-5 EXECUTIVE REORGANIZATION ORDER (38.1171 - 38.1171)

Section 38.1171 Transfer of responsibility for deferred compensation plans to state treasurer; transfer of suggestion awards program and other employee benefit programs from department of civil service to the department of management and budget.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Article XI, Section 5, of the Constitution of the State of Michigan of 1963 vests in the Michigan Civil Service Commission, inter alia, plenary authority to fix rates of compensation for all classes of positions, to make rules and regulations covering all personnel transactions, and to regulate all conditions of employment in the state classified service; and

WHEREAS, the Civil Service Commission, as provided in Article XI, Section 5, of the Constitution of the State of Michigan of 1963, and in Act No. 306 of the Public Acts of 1976, being Section 38.1151 of the Michigan Compiled Laws, has authorized the Department of Civil Service to implement and administer (1) the State of Michigan Deferred Compensation Plan I under Section 457 of the Internal Revenue Code and (2) the Michigan State Employees Deferred Compensation Plan II under Section 401(k) of the Internal Revenue Service Code (collectively, the "Deferred Compensation Plans" or "Plans"); and

WHEREAS, through Act No. 96 of the Public Acts of 1996, which amends Act No. 306 to transfer the administration and investment of the Deferred Compensation Plans from the Department of Civil Service to the State Treasurer and which also withdraws as of October 1, 1996 all authority with respect to the Deferred Compensation Plans from the Department of Civil Service, the Legislature has declared that the Deferred Compensation Plans can be more effectively administered by the State Treasurer; and

WHEREAS, it is most beneficial to the participants in the Deferred Compensation Plans if the State Treasurer performs all statutory duties relative to the Deferred Compensation Plans, including determining the purpose, eligibility requirements, membership and qualifications for the Plans, along with the administrative, investment or fiduciary functions relative to the Plans; and

WHEREAS, the Department of Civil Service established, implemented and administers a Suggestion Awards Program as provided in Act No. 325 of the Public Acts of 1978, as amended, being Sections 38.1161 et seq., of the Michigan Compiled Laws; and

WHEREAS, the Civil Service Commission has authorized the Department of Civil Service, under the direction of the State Personnel Director, to implement and administer additional employee benefit programs providing for the following services:

a. a health screening program for employees and retirees;

b. group insurance plans for medical, dental, vision, disability and life benefits;

c. a health awareness program;

d. an employee service program for employees and their families; and

e. disability management coordination (collectively, the "Employee Benefit Programs").

WHEREAS, the Suggestion Awards Program and the Employee Benefit Programs may be more effectively and efficiently administered and coordinated within the Department of Management and Budget.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

I. DEPARTMENT OF TREASURY

1. All the authority, powers, duties, functions, and responsibilities set forth in Act No. 306 of the Public Acts of 1976, as amended, are hereby transferred to the State Treasurer by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All records, personnel, property, and funds of the Deferred Compensation Plans used, held, employed, available to or to be made available to the activities, powers, duties, functions and responsibilities transferred to the State Treasurer by this Order are hereby transferred to the Department of Treasury.

3. All rules, orders, contracts, investment contracts (including Guaranteed Investment Contracts), investment guidelines, and other agreements relating to the Deferred Compensation Plans lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

4. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

5. The State Treasurer, in cooperation with the State Personnel Director, shall provide executive direction and supervision for the implementation of the transfer. The State Treasurer shall administer the assigned functions in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

6. Nothing herein shall diminish or limit in any manner the authority of the Civil Service Commission to exercise any authority granted to it under Article XI, Section 5, of the Constitution of the State of Michigan of 1963. No authority, powers, duties, functions, responsibilities, property, records, personnel, or funds held by the Civil Service Commission solely under its plenary authority granted by Article XI, Section 5, of the Constitution of the State of Michigan of 1963 shall be transferred without the approval of the Civil Service Commission.

II. DEPARTMENT OF MANAGEMENT AND BUDGET

1. All the powers, duties, functions, and responsibilities of the Department of Civil Service related to the Employee Benefit Programs are hereby transferred from the Department of Civil Service to the Director of the Department of Management and Budget by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. All the powers, duties, functions, and responsibilities of the Department of Civil Service related to the Suggestion Awards Program set forth in Act No. 325 of the Public Acts of 1978, as amended, being Sections 38.1161 et seq., of the Michigan Compiled Laws, are hereby transferred from the Department of Civil Service to the Director of the Department of Management and Budget by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

3. All records, personnel, property, and funds of the Suggestion Awards Program and the Employee Benefit Programs used, held, employed, available to or to be made available to the Department of Civil Service for the powers, duties, functions and responsibilities transferred to the Director of the Department of Management and Budget by this Order are hereby transferred to the Department of Management and Budget.

4. All rules, orders, contracts, agreements or other obligations relating to the Suggestion Awards Program and the Employee Benefit Programs lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

5. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year.

6. The Director of the Department of Management and Budget, in cooperation with the State Personnel Director, shall provide executive direction and supervision for the implementation of the transfer. The Director of the Department of Management and Budget shall administer the assigned functions in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order. The Director may, in his discretion, assign any functions transferred by Section II of this Order to the Office of the State Employer.

7. Nothing herein shall diminish or limit in any manner the ability of the Civil Service Commission to exercise any authority granted to it under Article XI, Section 5, of the Constitution of the State of Michigan of 1963. No authority, powers, duties, functions, responsibilities, property, records, personnel, or funds held by the Civil Service Commission solely under its plenary authority granted by Article XI, Section 5, of the Constitution of the State of Michigan of 1963 shall be transferred without the approval of the Civil Service Commission.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective sixty (60) days from the filing of this Order.

History: 1996, E.R.O. No. 1996-5, Eff. July 29, 1996






E.R.O. No. 2002-9 EXECUTIVE REORGANIZATION ORDER (38.1172 - 38.1172)

Section 38.1172 Transfer of powers and duties of office of state employer and department of management and budget related to administration of state employees benefit programs and quality recognition system to department of civil service by type II transfer.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Article XI, Section 5, of the Constitution of the State of Michigan of 1963 empowers the Michigan Civil Service Commission to fix rates of compensation for all classes of positions, to make rules and regulations covering all personnel transactions, and to regulate all conditions of employment in the state classified service; and

WHEREAS, the Office of State Employer currently administers the state employee benefit programs; and

WHEREAS, Executive Order 1996-5, being Section 38.1171 of the Michigan Compiled Laws, transferred the state employee benefit programs from the Department of Civil Service to the Department of Management and Budget, and the Director of the Department of Management and Budget delegated their administration to the Office of the State Employer; and

WHEREAS, the Office of the State Employer also administers the employee Quality Recognition System; and

WHEREAS, the state employee benefit programs and the Quality Recognition System may be more effectively and efficiently administered and coordinated within the Department of Civil Service following the statewide implementation of the Human Resource Management Network.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. The "Department of Civil Service" means the principal department of state government created by Section 200 of Act No. 380 of the Public Acts of 1965, being Section 16.300 of the Michigan Compiled Laws. Pursuant to Section 201 of Act No. 380 of the Public Acts of 1965, being Section 16.301 of the Michigan Compiled Laws, the head of which is the Civil Service Commission.

B. The "Department of Management and Budget" means the principal department of state government created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws.

C. The "state employee benefit programs" means:

• the health screening program;

• the group insurance plans for medical, dental, vision, disability, life, and long-term care benefits;

• pretax benefit programs; and

• the COBRA and other insurance continuation programs.

D. The "Office of the State Employer" means the office created within the Department of Management and Budget by Executive Order 1979-5, whose duties include, but are not limited to, those assigned by Executive Orders 1979-5, 1981-3 and 1988-6.

E. The "Quality Recognition System" means the suggestion awards program and quality recognition system authorized by Act No. 325 of the Public Acts of 1978, as amended, being Sections 38.1161 et seq. of the Michigan Compiled Laws

II. TRANSFER

All of the authority, powers, duties, functions, and responsibilities of the Office of the State Employer and the Department of Management and Budget related to the administration of state employee benefit programs and the Quality Recognition System are hereby transferred from the Office of the State Employer and the Department of Management and Budget to the Department of Civil Service by Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws, to the Department of Civil Service.

III. MISCELLANEOUS

A. The State Personnel Director, in cooperation with the Director of the Office of the State Employer and the Director of the Department of Management and Budget, shall provide executive direction and supervision for the implementation of the transfer.

B. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system.

C. All records, personnel, property, and funds of the state employee benefit programs and Quality Recognition System used, held, employed, available to, or to be made available to the Office of the State Employer and the Department of Management and Budget for the powers, duties, functions, and responsibilities transferred to the Department of Civil Service by this Order are hereby transferred to the Department of Civil Service.

D. All rules, orders, contracts, agreements, or other obligations relating to the state employee benefit programs and Quality Recognition System lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

E. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this order shall not abate by reason of the taken effect of this order.

F. Nothing contained in this Order shall diminish or limit the authority of the Civil Service Commission to exercise any authority granted to it under Article XI, Section 5 of the Constitution of the State of Michigan of 1963.

G. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

History: 2002, E.R.O. No. 2002-9, Eff. Oct. 1, 2002






E.R.O. No. 2002-12 EXECUTIVE REORGANIZATION ORDER (38.1173 - 38.1173)

Section 38.1173 Transfer of powers and duties of department of management and budget, office of state employer, department of treasury, and department of information technology related to direction and management of HRMN system to department of civil service by type II transfer.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Article XI, Section 5, of the Constitution of the State of Michigan of 1963 empowers the Michigan Civil Service Commission to fix rates of compensation for all classes of positions, to approve or disapprove all disbursements for personal services, to make rules and regulations covering all personnel transactions, and to regulate all conditions of employment in the state classified service; and

WHEREAS, the administration of state employee benefit programs and the Quality Recognition System was transferred from the Office of the State Employer and the Department of Management and Budget to the Department of Civil Service by Executive Order 2002-13, effective October 1, 2002; and

WHEREAS, the Human Resource Management Network ("HRMN") System is under the joint executive direction of the directors of the Department of Civil Service, the Office of the State Employer, the Department of Management and Budget, the Office of the State Budget within the Department of Management and Budget, and the Department of Information Technology; and

WHEREAS, the HRMN System is managed by an informal HRMN Systems Coordination Committee consisting of representatives from the Department of Civil Service, the Department of Information Technology, the Office of the State Employer, the State Budget Office within the Department of Management and Budget, and the Department of Treasury; and

WHEREAS, in order to streamline business processes, improve service, focus development planning, enhance flexibility and responsiveness, and improve coordination among all user agencies, the executive direction and management of the HRMN System should be established within a single central agency.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

I. DEFINITIONS

As used herein:

A. The "Civil Service Commission" means the Civil Service Commission created in Article XI, Section 5, of the Constitution of the State of Michigan of 1963.

B. The "Department of Civil Service" means the principal department of state government created by Section 200 of Act No. 380 of the Public Acts of 1965, being Section 16.300 of the Michigan Compiled Laws. Pursuant to Section 201 of Act No. 380 of the Public Acts of 1965, being Section 16.301 of the Michigan Compiled Laws, the head of the department is the Civil Service Commission.

C. The "State Personnel Director" means the person vested with the administration of the powers of the Civil Service Commission in Article XI, Section 5, of the Constitution of the State of Michigan of 1963.

D. The "Department of Management and Budget" means the principal department of state government created by Section 121 of Act No. 431 of the Public Acts of 1984, being Section 18.1121 of the Michigan Compiled Laws.

E. The "Office of the State Employer" means the autonomous office created within the Department of Management and Budget by Executive Order 1979-5, whose duties include, but are not limited to, those assigned by Executive Orders 1979-5, 1981-3, 1988-6, and 2002-18.

F. The "Department of Treasury" means the principal department of state government created by Section 75 of Act No. 380 of the Public Acts of 1965, being Section 16.175 of the Michigan Compiled Laws.

G. The "Department of Information Technology" means the principal department of state government created by Executive Order 2001-3, being Section 18.41 of the Michigan Compiled Laws.

H. The "HRMN System" means the Michigan statewide Human Resource Management Network System that delivers payroll, personnel, employee benefits, and other human resource functionality and data exchange, and includes, but is not limited to, the standards, guidelines, processes, procedures, practices, rules, regulations, hardware, and software for the operation of the HRMN System.

I. The "executive direction and management of the HRMN System" means the authority, power, duty, and responsibility for all of the following:

1. To establish, implement and enforce policy standards, guidelines, processes, procedures, practices, rules, and regulations for the operation of the HRMN System, consistent with applicable law.

2. To manage the HRMN System to achieve the business needs for payroll, personnel, employee benefits, and other human resource functions for the state of Michigan.

3. To direct and manage the program development and implementation of changes in the HRMN System.

4. To acquire technology development, services and software for the HRMN system through agency operating agreements between the Department of Civil Service and the Department of Information Technology.

5. To acquire and manage contracts for the HRMN System.

6. To standardize or centralize agency personnel transactions in the HRMN System.

II. TRANSFER

A. All of the authority, powers, duties, functions, and responsibilities of the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, and the Department of Information Technology related to the executive direction and management of the HRMN System, except as otherwise provided in Part III of this Order, are hereby transferred to the Department of Civil Service by Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

B. The Director of the Department of Civil Service may convene an advisory committee consisting of:

1. State Personnel Director, or his or her designee,

2. State Treasurer, or his or her designee,

3. State Budget Director, or his or her designee,

4. Director of the Department of Management and Budget, or his or her designee,

5. Director of the Office of the State Employer, or his or her designee, and

6. Director of the Department of Information Technology, or his or her designee.

III. MISCELLANEOUS

A. This Order does not transfer any other authority, power, duty, function, or responsibility of the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, or the Department of Information Technology that is now provided by law.

B. This order does not transfer any records, personnel, property, or funds to or from the Department of Civil Service, the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, or the Department of Information Technology.

C. For the purpose of implementing this Order or facilitating the delivery of human resource services, the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, or the Department of Information Technology may delegate by written instrument a lawful duty or power to the Department of Civil Service or the State Personnel Director. The department or person to whom such duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the duty or power is delegated. Any such delegation may be revoked by written instrument delivered to the department or person to whom the duty or power was originally delegated.

D. Upon execution of a written instrument pursuant to subsection C, the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, or the Department of Information Technology may transfer to the Department of Civil Service by written instrument any record, personnel, property, or funds now used, held, employed, available to, or to be made available to the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, or the Department of Information Technology for the operation, management or maintenance of the HRMN System.

E. For the purpose of implementing this Order or facilitating the delivery of human resource services, the Department of Management and Budget, the Office of the State Employer, the Department of Treasury, the Department of Information Technology, or any other executive branch agency may enter into a written agreement, including a service level agreement, with the Department of Civil Service regarding activities, staffing, operations, and infrastructure support to be provided for the support or operation of the HRMN System.

F. The State Personnel Director, in cooperation with the Director of the Office of the State Employer, the Director of the Department of Management and Budget, the State Treasurer, and the director of the Department of Information Technology, shall provide executive direction and supervision for the implementation of the transfer.

G. All rules, orders, contracts, agreements, or other obligations relating to the HRMN System lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

H. Nothing contained in this Order shall diminish or limit the authority of the Civil Service Commission to exercise any authority granted to it under Article XI, Section 5 of the Constitution of the State of Michigan of 1963.

I. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

History: 2002, E.R.O. No. 2002-12, Eff. Dec. 29, 2002






E.R.O. No. 2015-4 EXECUTIVE REORGANIZATION ORDER (38.1174 - 38.1174)

Section 38.1174 Creation of state of Michigan retirement board within department of technology, management, and budget; transfer of powers and duties concerning retirement allowances, pensions, or other retirement benefits under Michigan military act to board; transfer of powers and duties of state employees' retirement system board and judges retirement board to board; abolishment of state employees' retirement system board and judges retirement board.

WHEREAS, Article V, Section 1, of the Constitution of the state of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Article V, Section 8, of the Constitution of the state of Michigan of 1963 provides that each principal department shall be under the supervision of the Governor, unless otherwise provided in the Constitution; and

WHEREAS, there is a continued need to increase collaboration, optimize service delivery, and ensure efficient administration of the state of Michigan's several retirement systems, in accordance with applicable state and federal laws, rules, and regulations; and

WHEREAS, the state of Michigan intends that each of its retirement systems be administered as a qualified pension plan created in trust under section 401 of the Internal Revenue Code, 26 USC 401, that the respective trusts be exempt organizations under Section 501 of the Internal Revenue Code, 26 USC 501, and that they be administered in compliance with the provisions of Section 415 of the Internal Revenue Code, 26 USC 415, and other applicable regulations to fulfill this intent; and

WHEREAS, the State Employees' Retirement System and its board were created under the State Employees' Retirement Act, 1943 PA 240, as amended, MCL 38.1 to 38.69, and its existence and powers were continued under Sections 251 and 254 of 1965 PA 380, as amended, MCL 16.351 and 16.354, to provide a system of pension and retirement benefits for eligible state employees; and

WHEREAS, the Judges Retirement System and its board were established by the Judges Retirement Act of 1992, 1992 PA 234, as amended, MCL 38.2101 to 38.2670, to provide retirement benefits to judges, and also the Governor, Lieutenant Governor, Secretary of State, Attorney General, and Legislative Auditor General; and

WHEREAS, Chapter 7 of the Michigan Military Act, 1967 PA 150, as amended, MCL 32.801 to 32.851, along with the Military Establishment Act, 1909 PA 84, as amended, MCL 32.35 to 32.49d, provides retirement benefits to eligible military personnel; and

WHEREAS, the Department of Technology, Management, and Budget, through its Office of Retirement Services, supervises the state of Michigan's retirement systems and provides budgeting, procurement, and management functions relative to the administration of retirement allowances, pensions, and other retirement benefits payable under the State Employees' Retirement Act, 1943 PA 240, as amended, MCL 38.1 to 38.69, the Judges Retirement Act, 1992 PA 234, as amended MCL 38.2101 to 38.2670, the Michigan Military Act, 1967 PA 150, as amended, MCL 32.501 to 32.851, and the Military Establishment Act, 1909 PA 84, as amended, MCL 32.35 to 32.49d; and

WHEREAS, effective October 1, 2012, the Department of Military and Veterans Affairs transitioned all aspects of management of the Military Retirement Provisions, from initial eligibility and retirement applications to processing pension payments to each retiree and subsequent retirement beneficiaries to the Office of Retirement Services within the Department of Technology, Management, and Budget; and

WHEREAS, the functions, duties and responsibilities of the State Employees' Retirement System, the Judges Retirement System, and the Military Retirement Provisions, respectively, can be carried out more effectively by a new State of Michigan Retirement Board, under the supervision of the Department of Technology, Management, and Budget, through its Office of Retirement Services, which has the expertise to ensure that these functions are accomplished in a coordinated, cost-efficient, and effective manner in accordance with all applicable state and federal regulations;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Board" means the State of Michigan Retirement Board created in Section II of this Order.

B. "Department" means the principal department of state government created as the Department of Management and Budget by Section 121 of the Management and Budget Act, 1984 PA 431, MCL 18.1121 and renamed as the "Department of Technology, Management, and Budget" pursuant to Executive Order 2009-9, MCL 18.441.

C. "Department of Military and Veterans Affairs" means the principal department of state government created as the Department of Military Affairs by Section 125 of 1965 PA 380, MCL 16.225, and renamed the "Department of Military and Veterans Affairs" pursuant to Executive Order 1997-7, MCL 32.91. ·

D. "Health insurance coverage" means the hospitalization and medical insurance, dental coverage, vision coverage, and any other health care insurance provided in Section 20d of the State Employees' Retirement Act, 1943 PA 240, MCL 38.20d.

E. "Military member" means a current or former officer or enlisted person, or an adjutant general or assistant adjutant general, who is eligible to be paid a retirement allowance, pension, or other retirement benefit provided under the Michigan Military Act, 1967 PA 150, as amended, MCL 32.501 to 32.851.

F. "Military Retirement Provisions" means the retirement allowance, pension, or other retirement benefits provided under the Michigan Military Act, 1967 PA 150, as amended, MCL 32.501 to 32.851.

G. "Retirement Acts" means, collectively, the State Employees' Retirement Act, 1943 PA 240, as amended, MCL 38.1 to 38.69, the Judges Retirement Act of 1992, 1992 PA 234, as amended, MCL 38.2101 to 38.2670, and the Michigan Military Act, 1967 PA 150, as amended, MCL 32.501 to 32.851 or the Military Establishment Act, 1909 PA 84, as amended, MCL 32.35 to 32.49d, as applicable.

H. "Retirement systems" means the State Employees' Retirement System, created by Section 2 of State Employees' Retirement Act, 1943 PA 240, MCL 38.2, the Judges Retirement System, created by Section 201 of 1992 PA 234, MCL 38.2201, and the Military Retirement Provisions.

I. "Qualified pension plan" means a pension plan created in trust under Section 401 of the Internal Revenue Code, 26 USC 401.

J. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of the Management and Budget Act, 1984 PA 431, MCL 18.1321.

II. CREATION OF THE STATE OF MICHIGAN RETIREMENT BOARD

A. The State of Michigan Retirement Board is created within the Department.

B. The Board shall exercise its powers, duties, and functions independently of the Department, in accordance with the Retirement Acts, the Public Employee Retirement System Investment Act, 1965 PA 314, as amended, MCL 38.1122 to 38.1141, and all other applicable state or federal laws, rules, and regulations. The budgeting, procurement, and related management functions of the Board shall be performed under the direction and supervision of the Department. The Board shall be assisted by personnel of the Department under the direction and supervision of the Director of the Department.

C. The powers, duties, and functions of the Board are vested in a board of trustees consisting of the following 9 members:

• The Attorney General who may designate one of his or her Assistant Attorneys General to serve as a voting member in the absence of the Attorney General.

• The State Treasurer who may designate a representative from within the Department to serve as a voting member in the absence of the State Treasurer.

• The Legislative Auditor General who may designate his or her Deputy to serve as a voting member in the absence of the Legislative Auditor General.

• The State Personnel Director who may designate an authorized representative to serve as a voting member in the absence of the State Personnel Director.

• One member or retirant of the State Employees' Retirement System, who shall be appointed by the Governor.

• One member or retirant of the Judges Retirement System, who shall be appointed by the Governor.

• One current or former officer or enlisted person in the Michigan Military Establishment who is a member or retirant under the Military Retirement Provisions, who shall be appointed by the Governor.

• One retirant member of the State Employees' Retirement System, who shall be appointed by the Governor.

• One member of the general public, who shall be appointed by the Governor.

D. The appointed members shall serve for a term of four years, except that of the members first appointed, the Governor shall appoint a state employee member for a term of one year, a member or retirant of the Judges Retirement System for a term of two years, and the member or retirant under the Military Retirement Provisions for a term of three years.

E. Any appointed Board member who fails to attend the scheduled meetings of the Board for two consecutive meetings without valid excuse, as determined by the Board chairperson, shall be considered as having resigned from the Board and the Board shall declare his or her office vacated by way of a resolution, and shall notify the Governor of the vacancy. During their designated term of office, appointed members of the Board serve at the pleasure of the Governor and may be removed by the Governor as provided in Article V, Section 10 of the State Constitution of 1963. If for any reason a vacancy occurs in the office of an appointed Board member, the Governor shall appoint a replacement who shall serve for the remainder of the unexpired term. Board members shall serve for the duration of their appointed term and shall continue to hold office after the expiration of their term until a successor is appointed.

F. A majority of the members serving on the Board shall constitute a quorum for the transaction of business at a meeting of the Board.

G. The Board shall conduct its business at public meetings in compliance with the Open Meetings Act, 1976 PA 267, MCL 15.261 to 15.275. However, members of the Board may attend and participate in a meeting of the commission by the use of telecommunication or other electronic equipment if their attendance and participation by the use of telecommunication or other electronic equipment is authorized by the bylaws of the Board and that meeting is otherwise conducted in compliance with the Open Meetings Act, 1976 PA 267, MCL 15.261 to 15.275.

H. A writing prepared, owned, used, in the possession of, or retained by the Board in the performance of an official function is subject to the Freedom of Information Act, 1976 PA 442, as amended, MCL 15.231 to 15.246.

I. The members of the Board shall serve without compensation, but may receive reasonable reimbursement for all actual necessary travel and expenses incurred in the performance of their official duties.

J. The Board shall annually elect from its membership a chairperson and a vice-chairperson. A chair or vice-chairperson may be reelected to consecutive terms for those positions without limitation, subject to the expiration of their term of service on the Board. The Department, in consultation with the Board, shall designate an executive secretary, and shall also designate any actuarial, medical, clerical, technical, and administrative personnel as may be necessary for the proper operation of the Retirement Systems.

K. The Board shall act in the best interests of the active and retirant members of the Retirement Systems and shall act in accordance with all applicable laws, rules, and regulations, including all provisions of the Retirement Acts except as modified by this Order.

III. TRANSFER OF FUNCTIONS

A. The administrative statutory powers, duties, functions, and responsibilities concerning retirement allowances, pensions, or other retirement benefits under the Michigan Military Act are transferred to the Board created in Section II of this Order.

B. The authority, powers, duties, functions, responsibilities, and rule-making authority of the State Employees' Retirement System Board are transferred to the Board created in Section II of this Order. The State Employees' Retirement System Board created by Section 2 of the State Employees' Retirement Act, 1943 PA 240, MCL 38.2, is abolished.

C. The authority, powers, duties, functions, responsibilities, and rule-making authority of the Judges Retirement Board are transferred to the Board created in Section II of this Order. The Judges Retirement Board, created by Section 202 of the Judges Retirement Act of 1992, 1992 PA 234, MCL 38.2202, is abolished.

IV. IMPLEMENTATION

A. The Director of the Department, in consultation with the State Treasurer, shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The Department of Military and Veterans Affairs shall provide the Board and the Department with the records, data, and other information as requested by the Office of Retirement Services to ensure that these functions are accomplished in a coordinated, cost-efficient and effective manner.

C. The Board shall administer the Military Retirement Provisions as part of a qualified pension plan created in trust under Section 401 of the Internal Revenue Code, 26 USC 401, in accordance with State Employees' Retirement Act and all plan documents relating to the governance of the same.

D. The Department may establish any fund it deems necessary for the funding and payment of benefits provided to military members under the Michigan Military Act, in accordance with state and federal regulations applicable to qualified governmental plans, including but not limited to the following:

1. A military accumulation fund in which may be accumulated any reserves derived from the money provided for the payment of retirement allowances, pensions, and other retirement benefits payable to military members under the Michigan Military Act and the Military Establishment Act; and

2. A military pension reserve fund from which may be paid all retirement allowances, pensions, and other retirement benefits provided to military members under the Michigan Military Act and the Military Establishment Act.

E. Beginning with the state fiscal year 2016-2017, the Department shall determine a separate contribution rate to be contributed by the state for retirement allowances, pensions, and other retirement benefits payable to military members under the Michigan Military Act and the Military Establishment Act. The amount of the unfunded accrued liability on which the separate contribution rate is determined shall be that amount which the state is legally responsible for and is to be calculated by an actuarial analysis.

F. Beginning with the state fiscal year 2016-2017, the Department shall determine a separate contribution rate for health insurance coverage for eligible military members using an individual projected benefit entry age normal cost method of valuation. The unfunded actuarial accrued liability shall be equal to the actuarial present value of benefits reduced by the actuarial present value of future normal cost contributions and the actuarial value of assets on the valuation date. Except as otherwise provided in the State Employees' Retirement Act, the unfunded actuarial accrued liability shall be amortized in accordance with generally accepted governmental accounting standards over a period equal to or less than 40 years, with a payment schedule determined by the Department.

G. All funding that is currently being held in a "work project" account, or any similar account, for the payment of retirement allowances, pensions, or other retirement benefits provided to military members under the Michigan Military Act, shall be transferred to an appropriate pension trust account, in accordance with applicable state and federal regulations.

H. The State Budget Director shall determine and authorize the most efficient manner possible for the handling of financial transactions and records in the state's financial management system for the remainder of the current state fiscal year for transfers made under this Order.

V. MISCELLANEOUS

A. All rules, orders, contracts, declaratory rulings, agreements, and other actions relating to the assigned functions lawfully adopted prior to the effective date of the transfers provided herein shall continue to be effective until revised, amended, repealed, or rescinded.

B. Nothing in this Order shall be construed to diminish or impair the accrued financial benefits of a member eligible to receive a pension benefit pursuant to the Retirement Acts.

C. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion.

E. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2015, E.R.O. No. 2015-4, Eff. Jan. 1, 2016






Act 452 of 1978 COMPENSATION FOR INJURED EMPLOYEES OF DEPARTMENT OF STATE (38.1181 - 38.1182)

Section 38.1181 Assault on department of state employee rendering direct services to public; compensation.

Sec. 1.

(1) A person employed as a classified employee of the department of state who is assaulted while performing employment duties, rendering direct services to the public, shall receive full wages from the department of state until worker's compensation benefits begin. After the benefits begin, the person shall receive, in addition to the worker's compensation benefits, a supplement from the department which together with the worker's compensation benefits shall equal but not exceed the normal weekly wages of the employee at the time of the injury, up to 40 hours per week. This supplement shall only apply while the person is on the department's payroll and is receiving worker's compensation benefits qualifying for supplemental duty disability pay under the rules and procedures of the civil service commission.

(2) An employee who is receiving worker's compensation due to an injury covered by this section on the effective date of this act shall be entitled to benefits from that date forward. Fringe benefits normally received by an employee shall remain in effect during the time the employee receives the supplement provided by this section.

History: 1978, Act 452, Imd. Eff. Oct. 16, 1978



Section 38.1182 Definition of employee rendering direct services to public.

Sec. 2.

For the purposes of this act, an employee rendering direct services to the public shall be defined as a classified employee who is servicing the public in a branch office or driver improvement center, an employee who is conducting road tests associated with a branch office or driver improvement center, or an employee who is classified as an investigator or who is in training to become an investigator.

History: 1978, Act 452, Imd. Eff. Oct. 16, 1978






Act 429 of 1978 SALARIES AND BENEFITS OF NONCLASSIFIED STATE EMPLOYEES (38.1201 - 38.1209)

Section 38.1201 Applicability of act.

Sec. 1.

This act applies to employees of the state who are not classified state civil service employees. This act does not apply to employees in the legislative and judicial branches of government, those elected by popular election, employees of state institutions of higher education, persons in the armed forces of the state, employees who serve without salary, or to members of boards or commissions who are paid at a per diem rate.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1202 Salary considered annual salary; salary payments.

Sec. 2.

A salary prescribed by statute or in an appropriation act, unless otherwise qualified, is considered to be an annual salary. Nonclassified employees shall be paid in increments at a rate determined by dividing the annual salary by the number of state payrolls in a fiscal year. Regular salary payments shall be made only for that time during which the employee holds the position.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1203 Sick, annual, bonus, and personal leave time.

Sec. 3.

The crediting, accumulation, use, and recording of sick, annual, bonus, and personal leave time for nonclassified employees shall be the same as that established for employees in the state classified service. These conditions may be waived by a nonclassified employee by written agreement with the appointing authority, in which case the nonclassified employee shall not be eligible for the provisions in sections 4 and 5 or other monetary benefits.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1204 Terminal leave benefits; approved leave of absence.

Sec. 4.

When services of a nonclassified employee are terminated for any reason, the employee or the employee's heirs shall be paid terminal leave benefits the same as classified state civil service employees, except that those nonclassified employees who are on an approved leave of absence from a position in the classified service and who return to that position shall utilize the combined balances of sick leave, both in the classified and nonclassified service, for the purpose of determining the percentage of sick leave payment.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1205 Annual longevity payments.

Sec. 5.

A nonclassified employee shall be eligible for annual longevity payments on the same basis as classified employees, except that eligibility for longevity payment shall be determined by combining the years of service in both the classified and nonclassified service and the amount of payment determined by the equivalent longevity pay rates established by the civil service commission for nonclassified employees.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1206 Voluntary payroll deductions; group benefits.

Sec. 6.

A nonclassified employee is entitled to the same types of voluntary payroll deductions as is an employee in the state classified service, and is entitled to join employee groups for benefit purposes, subject to approval by sponsoring authorities or applicable law.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1207 Terminal payment for accrued leave balances.

Sec. 7.

A terminal payment for accrued leave balances, as prescribed in section 4, is limited to the unexpended appropriation balance for the position, and as supplemented by the legislature.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1208 Procedures for administering act.

Sec. 8.

The department of management and budget may establish procedures for administering this act.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978



Section 38.1209 Effective date.

Sec. 9.

This act shall take effect October 1, 1978.

History: 1978, Act 429, Imd. Eff. Oct. 5, 1978






Act 149 of 1999 PUBLIC EMPLOYEE HEALTH CARE FUND INVESTMENT ACT (38.1211 - 38.1216)

Section 38.1211 Short title.

Sec. 1.

This act shall be known and may be cited as the “public employee health care fund investment act”.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999



Section 38.1212 Definitions.

Sec. 2.

As used in this act:

(a) “Fund” means a public employee health care fund created pursuant to this act and used for the accumulation and investment of funds for the purpose of funding health care for retired employees of the public corporation.

(b) “Investment fiduciary” means a person or persons who do any of the following:

(i) Exercises any discretionary authority or control in the investment of the fund's or trust's assets.

(ii) Renders investment advice to a fund or trust for a fee or other direct or indirect compensation.

(c) “Public corporation” means any county, city, village, township, authority, district, board, or commission in this state.

(d) “Qualified person” means a person or group of persons who are eligible to receive health care benefits and who are designated as a qualified person by the public corporation.

(e) “Trust” means a trust created under the authority of a state or federal law for the purpose of funding retiree health care benefits.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999



Section 38.1213 Establishment of public employee health care fund; resolution.

Sec. 3.

The legislative body of a public corporation may adopt a resolution establishing a public employee health care fund for the purpose of accumulating funds to provide for the funding of health care benefits to retirants and beneficiaries of retirants of the public corporation. Money for the payment of health care benefits for retired employees of the public corporation may, at the discretion of the public corporation, be provided from this fund or any other fund or trust. The resolution shall include all of the following:

(a) The designation of a person or persons who shall act as the fund's investment fiduciary.

(b) A restriction of withdrawals from the fund solely for the payment of health care benefits on behalf of qualified persons and the payment of the expenses of administration of the fund.

(c) The designation of who is a qualified person for purposes of payment of health care benefits from the fund.

(d) A determination of whether the fund will be established on an actuarial basis.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999



Section 38.1214 Investment fiduciary; duties.

Sec. 4.

An investment fiduciary shall invest the assets of the fund in accordance with an investment policy adopted by the governing body of a public corporation and that complies with section 13 of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133. However, the investment fiduciary shall discharge his or her duties solely in the interest of the public corporation. The public corporation may invest the fund's assets in the investment instruments and subject to the investment limitations governing the investment of assets of public employee retirement systems under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999



Section 38.1215 Investment of trust assets; resolution.

Sec. 5.

The legislative body of a public corporation may, by resolution, allow a trust to invest the assets of the trust in accordance with the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140. The resolution shall include the following:

(a) A statement of the authority under which the trust is established.

(b) Approval to invest the assets of the trust in accordance with the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999



Section 38.1216 Actuarial review; report.

Sec. 6.

The investment fiduciary shall have an actuarial review of the fund or trust prepared at least every 5 years with assets valued on a market related basis. The investment fiduciary shall prepare and issue a summary annual report to the legislative body of the public corporation that established the fund or trust.

History: 1999, Act 149, Imd. Eff. Nov. 1, 1999






Act 300 of 1980 THE PUBLIC SCHOOL EMPLOYEES RETIREMENT ACT OF 1979 (38.1301 - 38.1467)

300-1980-1 ARTICLE 1 (38.1301...38.1309)

Section 38.1301 Short title.

Sec. 1.

This act shall be known and may be cited as “the public school employees retirement act of 1979”.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1302 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 3 to 8 have the meanings ascribed to them in those sections.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1303 Definitions; A.

Sec. 3.

(1) “Accumulated contributions” means 1 or more of the following:

(a) The amounts credited to a member's individual subaccount in the reserve for employee contributions plus regular interest on those amounts.

(b) The amounts credited to a member's individual subaccount in the reserve for member investment plan plus compound interest on those amounts.

(2) “Active duty” means full-time duty in the armed forces other than active duty which is exclusively for training purposes.

(3) “Actuarial cost” means an amount that shall be paid, except as otherwise specifically provided by this act, by a member to purchase additional service credit as allowed under this act. Actuarial cost shall be computed as provided in section 79.

(4) “Armed forces” means the United States army, navy, marine corps, air force, and coast guard, including the reserve components.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1303a “Compensation” explained.

Sec. 3a.

(1) Except as otherwise provided in this act, “compensation” means the remuneration earned by a member for service performed as a public school employee.

(2) Compensation includes salary and wages and all of the following:

(a) Remuneration earned for all services performed as a public school employee including, but not limited to, teaching, coaching, and participation in extracurricular activities.

(b) On a current basis, investments made in a tax sheltered annuity for a public school employee as remuneration for service under this act. The remuneration shall be valued at the amount of money actually paid into the annuity.

(c) All amounts deducted from the pay of a public school employee, including amounts deducted pursuant to the member investment plan.

(d) Longevity pay.

(e) Overtime pay for service performed outside of what is considered normal working hours for the affected employee.

(f) Pay for vacation, holiday, and sick leave while absent from work. As used in this subdivision, “sick leave” includes weekly worker's disability compensation payments received for personal injury in the employ of and while employed by a reporting unit.

(g) Items of deferred compensation, exclusive of employer contributions to the retirement system.

(h) Merit pay as established by a reporting unit for the purpose of rewarding achievement of specific performance objectives.

(3) Compensation does not include any of the following:

(a) Payments for unused sick or annual leave.

(b) Bonus payments.

(c) Payments for hospitalization insurance and life insurance premiums.

(d) Other fringe benefits paid by and from the funds of employers of public school employees.

(e) Remuneration paid for the specific purpose of increasing the final average compensation.

(f) Compensation in excess of an amount over the level of compensation reported for the preceding year except increases provided by the normal salary schedule for the current job classification. In cases where the current job classification in the reporting unit has less than 3 members, the normal salary schedule for the most nearly identical job classification in the reporting unit or in similar reporting units shall be used.

(4) The retirement board shall require a sworn affidavit from the member that final compensation does not include remuneration paid either directly or indirectly for actual or anticipated expenses.

(5) Based upon information and documentation provided by the member, the retirement board shall determine both of the following:

(a) Whether any form of remuneration paid to a member is identified in this section.

(b) Whether any form of remuneration that is not identified in this section should be considered compensation reportable to the retirement system under this section.

(6) In any case where a petitioner seeks to have remuneration included in compensation reportable to the retirement system, the petitioner shall have the burden of proof.

History: Add. 1996, Act 268, Imd. Eff. June 12, 1996
Popular Name: Act 300



Section 38.1304 Definitions; C to M.

Sec. 4.

(1) "Compound interest" means interest compounded annually on July 1 on the contributions on account as of the previous July 1 and computed at the rate of investment return determined under section 104a(1) for the last completed state fiscal year.

(2) "Contributory service" means credited service other than noncontributory service.

(3) "Deferred member" means a member who has ceased to be a public school employee and has satisfied the requirements of section 82 for a deferred vested service retirement allowance.

(4) "Department" means the department of technology, management, and budget.

(5) "Designated date" means September 30, 2006.

(6) "Direct rollover" means a payment by the retirement system to the eligible retirement plan specified by the distributee.

(7) "Distributee" includes a member or deferred member. Distributee also includes the member's or deferred member's surviving spouse or the member's or deferred member's spouse or former spouse under an eligible domestic relations order, with regard to the interest of the spouse or former spouse.

(8) Beginning January 1, 2002, except as otherwise provided in this subsection, "eligible retirement plan" means 1 or more of the following:

(a) An individual retirement account described in section 408(a) of the internal revenue code, 26 USC 408.

(b) An individual retirement annuity described in section 408(b) of the internal revenue code, 26 USC 408.

(c) An annuity plan described in section 403(a) of the internal revenue code, 26 USC 403.

(d) A qualified trust described in section 401(a) of the internal revenue code, 26 USC 401.

(e) An annuity contract described in section 403(b) of the internal revenue code, 26 USC 403.

(f) An eligible plan under section 457(b) of the internal revenue code, 26 USC 457, which is maintained by a state, political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such eligible plan under section 457(b) of the internal revenue code, 26 USC 457, from this retirement system, that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to a surviving spouse, an eligible retirement plan means an individual retirement account or an individual retirement annuity described above.

(g) Beginning January 1, 2008, except as otherwise provided in this subsection, "eligible retirement plan" means a Roth individual retirement account as described in section 408A of the internal revenue code, 26 USC 408A.

(9) Beginning January 1, 2007, "eligible rollover distribution" means a distribution of all or any portion of the balance to the credit of the distributee. Eligible rollover distribution does not include any of the following:

(a) A distribution made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary.

(b) A distribution for a specified period of 10 years or more.

(c) A distribution to the extent that the distribution is required under section 401(a)(9) of the internal revenue code, 26 USC 401.

(d) The portion of any distribution that is not includable in federal gross income, except to the extent such portion of the distribution is paid to any of the following:

(i) An individual retirement account or annuity described in section 408(a) or 408(b) of the internal revenue code, 26 USC 408.

(ii) A qualified plan described in section 401(a) of the internal revenue code, 26 USC 401, or an annuity contract described in section 403(b) of the internal revenue code, 26 USC 403, and the plan providers agree to separately account for the amounts paid, including any portion of the distribution that is includable in federal gross income, and the portion of the distribution which is not so includable.

(10) "Employee organization professional services leave" or "professional services leave" means a leave of absence that is renewed annually by the reporting unit so that a member may accept a position with a public school employee organization to which he or she belongs and which represents employees of a reporting unit in employment matters. The member shall be included in membership of the retirement system during a professional services leave if all of the conditions of section 71(5) and (6) are satisfied.

(11) "Employee organization professional services released time" or "professional services released time" means a portion of the school fiscal year during which a member is released by the reporting unit from his or her regularly assigned duties to engage in employment matters for a public school employee organization to which he or she belongs. The member's compensation received or service rendered, or both, as applicable, by a member while on professional services released time shall be reportable to the retirement system if all of the conditions of section 71(5) and (6) are satisfied.

(12) "Final average compensation" means the aggregate amount of a member's compensation earned within the averaging period in which the aggregate amount of compensation was highest divided by the member's number of years, including any fraction of a year, of credited service during the averaging period. The averaging period shall be 36 consecutive calendar months if the member contributes to the member investment plan except for a member who contributes to the member investment plan and first became a member on or after July 1, 2010; otherwise, the averaging period shall be 60 consecutive calendar months. A member who contributes to the member investment plan and first became a member on or after July 1, 2010 shall also have an averaging period of 60 consecutive calendar months. If the member has less than 1 year of credited service in the averaging period, the number of consecutive calendar months in the averaging period shall be increased to the lowest number of consecutive calendar months that contains 1 year of credited service.

(13) "Health benefits" means hospital, medical-surgical, and sick care benefits and dental, vision, and hearing benefits for retirants, retirement allowance beneficiaries, and health insurance dependents provided pursuant to section 91.

(14) "Internal revenue code" means the United States internal revenue code of 1986.

(15) "Long-term care insurance" means group insurance that is authorized by the retirement system for retirants, retirement allowance beneficiaries, and health insurance dependents, as that term is defined in section 91, to cover the costs of services provided to retirants, retirement allowance beneficiaries, and health insurance dependents, from nursing homes, assisted living facilities, home health care providers, adult day care providers, and other similar service providers.

(16) "Member investment plan" means the program of member contributions described in section 43a.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1982, Act 197, Imd. Eff. July 1, 1982 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 193, Imd. Eff. Aug. 25, 1989 ;-- Am. 1995, Act 177, Imd. Eff. Oct. 17, 1995 ;-- Am. 1996, Act 268, Imd. Eff. June 12, 1996 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2003, Act 17, Imd. Eff. June 10, 2003 ;-- Am. 2007, Act 15, Imd. Eff. June 6, 2007 ;-- Am. 2008, Act 354, Imd. Eff. Dec. 23, 2008 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1305 Definitions; M, N.

Sec. 5.

(1) "Member" means a public school employee, except that member does not include any of the following:

(a) A person enrolled in a neighborhood youth corps program operated with funds from the federal office of economic opportunity or a person enrolled in a comparable youth training program designed to prevent high school dropouts and rehabilitate high school dropouts operated by an intermediate school district.

(b) A person enrolled in a transitional public employment program and employed by a reporting unit.

(c) A person employed by a reporting unit while enrolled as a full-time student in that same reporting unit.

(d) A person who elects to participate in the optional retirement program under the optional retirement act of 1967, 1967 PA 156, MCL 38.381 to 38.388.

(e) A retirant of this retirement system.

(f) A person, not regularly employed by a reporting unit, who is employed by a reporting unit through a summer youth employment program established pursuant to the Michigan youth corps act, 1983 PA 69, MCL 409.221 to 409.229.

(g) A person, not regularly employed by a reporting unit, who is employed by a reporting unit to administer a program described in subdivision (f), (h), (i), (j), or (k).

(h) After September 30, 1983, a person, not regularly employed by a reporting unit, who is employed by a reporting unit through participation in a program established pursuant to the former job training partnership act, Public Law 97-300, 96 Stat. 1322 or beginning July 1, 2000, the workforce investment act of 1998, Public Law 105-220, 112 Stat. 936.

(i) A person, not regularly employed by a reporting unit, who is employed by a reporting unit through participation in a program established pursuant to the work first program under section 57f of the social welfare act, 1939 PA 280, MCL 400.57f.

(j) A person, not regularly employed by a reporting unit, who is employed by a reporting unit through participation in a program established pursuant to the Michigan community service corps program, first established under sections 25 to 35 of 1983 PA 259.

(k) A person, not regularly employed by a reporting unit, who is employed by a reporting unit through participation in a program established pursuant to the older American community service employment program under the older American community service employment act, title V of the older Americans act of 1965, Public Law 89-73, 42 USC 3056 to 3056i.

(l) A person, not regularly employed by a reporting unit, who is employed by a reporting unit in a temporary, intermittent, or irregular seasonal or athletic position and who is under the age of 19 years.

(m) A person, not regularly employed by a reporting unit, who is employed by a reporting unit only in a temporary position to assist in the conduct of a school election.

(n) A qualified participant who makes a valid election under section 81d to not become a member of Tier 1.

(2) "Membership service" means service performed after June 30, 1945.

(3) "Noncontributory plan" means the plan which began between July 1, 1974 and July 1, 1977, in which the reporting unit elected to discontinue withholding contributions from employees' compensation.

(4) "Noncontributory service" means credited service rendered under the noncontributory plan.

(5) "Nonteacher" means a person employed by a reporting unit who is not a teacher as defined in section 8(4).

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1983, Act 111, Imd. Eff. July 12, 1983 ;-- Am. 1984, Act 166, Imd. Eff. June 28, 1984 ;-- Am. 1984, Act 302, Imd. Eff. Dec. 21, 1984 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1987, Act 163, Imd. Eff. Nov. 5, 1987 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994 ;-- Am. 1998, Act 123, Imd. Eff. June 10, 1998 ;-- Am. 2000, Act 150, Imd. Eff. June 8, 2000 ;-- Am. 2001, Act 180, Imd. Eff. Dec. 21, 2001 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1306 Definitions; O, P.

Sec. 6.

(1) "Original member" means a member employed in Michigan public schools before July 1, 1945.

(2) "Out of system public education service" means service performed in public education meeting 1 or more of the following requirements:

(a) Performed in other states in the United States or its territorial possessions.

(b) Performed at the university of Michigan, Michigan state university, Wayne state university, Grand Valley state university, Oakland university, or Saginaw Valley university.

(c) Service purchased before January 31, 1991 and performed in a juvenile training school operated by a county in this state.

(d) Service purchased before January 31, 1991 and performed in a community mental health service program operated under former 1963 PA 54 for the developmentally disabled in day care programs, day training programs, or day care training programs that were transferred to an intermediate school district by direction of the department of education.

(e) Service purchased before January 31, 1991 and performed as an elementary or secondary teacher at a United States armed forces military base in the United States or a foreign country.

(f) Service purchased before January 31, 1991 and performed as a teacher or administrator of American nationals in overseas public elementary or secondary schools operated by the United States department of defense.

(g) Performed by an individual who first becomes employed by an institution of higher education described in section 4, 5, or 6 of article VIII of the state constitution of 1963 on or after January 1, 1996.

(3) "Prior service" means service performed before July 1, 1945.

(4) "Public local school district" means a general powers school district organized under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, regardless of previous classification, or a school district of the first class under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

(5) Except as otherwise provided in this subsection, "public school academy" means a public school academy established under part 6a of the revised school code, 1976 PA 451, MCL 380.501 to 380.507; an urban high school academy established under part 6c of the revised school code, 1976 PA 451, MCL 380.521 to 380.529; a school of excellence established under part 6e of the revised school code, 1976 PA 451, MCL 380.551 to 380.561; or a strict discipline academy established under sections 1311b to 1311m of the revised school code, 1976 PA 451, MCL 380.1311b to 380.1311m. Public school academy does not include any of the following:

(a) A public school academy operated by a state public university that is not subject to the optional retirement act of 1967, 1967 PA 156, MCL 38.381 to 38.388.

(b) A public school academy corporation formed by a state public university that is not subject to the optional retirement act of 1967, 1967 PA 156, MCL 38.381 to 38.388.

(6) Except as otherwise provided in this subsection, "public school employee" means an employee of a public local school district, intermediate school district, public school academy, tax supported community or junior college, eastern Michigan university, central Michigan university, northern Michigan university, western Michigan university, Ferris state university, Michigan technological university, Lake Superior state university, or district library as defined in section 69g if the conditions in section 69g(1) are met for that employee. Service at Michigan technological university shall be creditable only if the amount of the accumulated contributions in the state employees' retirement system created by the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, for service is paid to the retirement system. Service at Ferris state university shall be creditable as prior service or membership service only if the employee was employed at Ferris state university on a full-time basis for 2 or more years after May 17, 1949. Until January 1, 1988, public school employee also includes an individual holding a Michigan teacher certificate and serving as an employee of the Michigan high school athletic association, other than a person whose effective date of employment with the Michigan high school athletic association is on or after December 31, 1986. Public school employee includes a public school employee on an approved leave of absence that does not exceed 2 years from the date the employee ceases to accumulate service credit. Public school employee does not include an individual who first becomes employed by a university described in this subsection on or after January 1, 1996, or an employee who is hired but has not yet performed services for remuneration under an express or implied contract with a reporting unit.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1987, Act 163, Imd. Eff. Nov. 5, 1987 ;-- Am. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1993, Act 318, Eff. Dec. 31, 1993 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994 ;-- Am. 1995, Act 272, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2014, Act 71, Imd. Eff. Mar. 28, 2014



Section 38.1307 Definitions; R.

Sec. 7.

(1) “Refund beneficiary” means 1 or more persons whom the member or former member nominates in writing and files with the retirement system for the purpose of being paid accumulated contributions in the event of the death of the member or former member. If a valid nomination is not on file, the retirement board shall pay the accumulated contributions to the legal representative of the deceased member or deceased former member, if any, or to the estate of the deceased member or deceased former member.

(2) “Regular interest” means interest at 1 or more rates per annum determined by the retirement board and compounded annually.

(3) Except as otherwise provided in this subsection, “reporting unit” means a public school district, intermediate school district, public school academy, tax supported community or junior college, or university, or an agency having employees on its payroll who are members of this retirement system. The reporting unit shall be the employer for purposes of this act. On and after January 1, 1996, reporting unit does not include a university, except to the extent that university has employees on its payroll who are members of this retirement system.

(4) “Retirant” means a member who retires with a retirement allowance payable from reserves of the retirement system.

(5) “Retirement allowance” means a payment for life or a temporary period provided for in this act to which a retirant, retirement allowance beneficiary, or refund beneficiary is entitled.

(6) “Retirement allowance beneficiary” means a person who is being paid or has entitlement to the payment of a retirement allowance in the event of the death of a member, deferred member, or retirant.

(7) “Retirement board” means the board provided to administer this retirement system.

(8) “Retirement system” means the Michigan public school employees' retirement system provided for in this act.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1993, Act 318, Imd. Eff. Dec. 31, 1993 ;-- Am. 1995, Act 272, Eff. Mar. 28, 1996
Popular Name: Act 300



Section 38.1308 Definitions; S, T.

Sec. 8.

(1) "Service" means personal service performed as a public school employee or creditable under this act.

(2) "Simple interest" means interest at 1 or more rates per annum determined by the retirement board.

(3) "State of Michigan service" means service performed as a state employee in the classified or unclassified service under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(4) "Teacher" means a person employed by a reporting unit who is engaged in teaching, who is engaged in administering and supervising teaching, or who is under a teacher's contract with a reporting unit.

(5) "Tier 1" means the retirement plan available to a member under this act.

(6) "Tier 2" means the state of Michigan 457 plan established under section 457 of the internal revenue code, 26 USC 457, for elective employee contributions and the state of Michigan 401(k) plan established under section 401(k) of the internal revenue code, 26 USC 401, for employer contributions.

(7) "Transition date" means the first day of the pay period that begins on or after February 1, 2013 for the applicable member. The retirement system shall determine a method of determining service credit, compensation, and any applicable contributions for purposes of implementing provisions of this act that refer to the transition date.

(8) "Transitional public employment program" means participation in public service employment programs in the areas of environmental quality, health care, education, public safety, crime prevention and control, prison rehabilitation, transportation, recreation, maintenance of parks, streets, and other public facilities, solid waste removal, pollution control, housing and neighborhood improvements, rural development, conservation, beautification, veterans' outreach, and other fields of human betterment and community improvement as part of a program of comprehensive manpower services authorized, undertaken, and financed under the comprehensive employment and training act of 1973, former Public Law 93-203, 87 Stat. 839.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2012, Act 359, Imd. Eff. Dec. 14, 2012



Section 38.1309 Calculating member's final average compensation; effective date of section.

Sec. 9.

(1) The definition of final average compensation under section 4 as that section existed prior to Act No. 91 of the Public Acts of 1985 shall be used to calculate a member's final average compensation if it produces a higher result than the amount calculated pursuant to either section 4 or section 43c.

(2) This section shall take effect July 10, 1985.

History: Add. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300






300-1980-2 ARTICLE 2 (38.1321...38.1336)

Section 38.1321 Public school employees' retirement system; creation.

Sec. 21.

A Michigan public school employees' retirement system is created for the public school employees of this state.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1322 Public school employees' retirement board; creation; appointment, qualifications, and terms of members; vacancy.

Sec. 22.

(1) The Michigan public school employees' retirement board is created in the department and shall consist of the superintendent of public instruction and 11 members appointed by the governor with the advice and consent of the senate as follows:

(a) Two members who are working as classroom teachers or as other certified school personnel.

(b) One nonteacher member who is working in a noncertified educational support position or a retirant who retired from a noncertified educational support position.

(c) One member who is a school system superintendent.

(d) One member who is working in a school system in a finance or operations management position, but who is not a school system superintendent.

(e) One retirant who retired from a classroom teacher position.

(f) One retirant who retired from a finance or operations management position.

(g) One administrator or trustee of a community college, which community college is a reporting unit.

(h) Two from the general public, 1 of which shall have experience in health insurance or actuarial science and 1 of which shall have experience in institutional investments. An individual appointed under this subdivision shall not be a member, deferred member, retirant, or retirement allowance beneficiary under this act.

(i) One elected member of a reporting unit's board of control.

(2) One of the retirement board members under subsection (1) shall be a member who is an employee of a school district of the first class or a retirant who retired from a position as an employee of a school district of the first class. One of the retirant members of the retirement board shall be selected from the membership of the largest organization of retirants.

(3) The term of office of the retirement board members shall be 4 years. A vacancy of a member on the retirement board shall be filled in the same manner as the original appointment for the remainder of the unexpired term. A retirement board member shall continue to hold office until a successor is appointed and has qualified, but not to exceed an additional 4 years.

(4) The 7 members appointed and serving on the retirement board on July 1, 1997 shall have their respective terms extended by 2 years and shall serve for the remainder of their extended terms. As each board member's term expires under this subsection, the new appointment shall be made in accordance with subsection (1). On January 1, 1997, 2 new individuals shall be appointed as members of the retirement board in accordance with subsection (1). The initial terms of office of these 2 new members shall expire on March 30, 2001. On October 31, 1997, 2 new individuals shall be appointed as members of the retirement board in accordance with subsection (1). The initial terms of office of these 2 new members shall expire on March 30, 2000.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997



Section 38.1323 Retirement board; oath; conducting business at public meeting; notice of meeting; quorum; failure to attend scheduled meetings; availability of writings to public.

Sec. 23.

(1) A member of the retirement board, upon appointment, shall take an oath of office, which shall be filed immediately in the office of the secretary of state.

(2) The business which the retirement board may perform shall be conducted at a public meeting of the retirement board held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended. A majority of the retirement board constitutes a quorum for the transaction of business at a meeting of the board. A member of the retirement board who fails to attend 3 consecutive regularly scheduled meetings of the board, without valid excuse, shall be considered as having resigned from retirement board membership, and the retirement board shall declare the member's office vacated as of the date of adoption of a proper resolution.

(3) A writing prepared, owned, used, in the possession of, or retained by the retirement board in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1324 Retirement board; compensation and expenses.

Sec. 24.

The per diem compensation of the retirement board and the schedule for reimbursement of expenses incurred in attending meetings of the retirement board and in performing the required services of the members shall be established annually by the legislature.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1325 Retirement board; rights, authority, and discretion; rules; limitation; study period; information to be provided to certain universities.

Sec. 25.

(1) The board shall have only the rights, authority, and discretion in the proper discharge of its duties provided in this act and former 1945 PA 136.

(2) The retirement board may promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, for the implementation and administration of this act. The retirement board shall not promulgate rules for the establishment, implementation, administration, operation, investment, or distribution of a Tier 2 retirement plan.

(3) Beginning September 1, 2012, the retirement system shall commence a 12-month study period under this subsection. As soon as possible during the study period, the retirement system shall provide to central Michigan university, Ferris state university, Lake Superior state university, Michigan technological university, northern Michigan university, western Michigan university, and eastern Michigan university information and cooperation requested by the universities for the purpose of allowing the universities to study and prepare for the implementation of new retiree health care coverage benefit design options for members who retire from the universities. The information to be provided by the retirement system to the universities shall also include information sufficient to allow the universities to do all of the following:

(a) Review the annual cost to the retirement system over each of the past 5 years of the health care coverage benefits provided by the retirement system to the retired members of the universities, calculated on a cash disbursement method.

(b) Compare the cost to the universities cost under subdivision (a) with that of the aggregate cost of all reporting units during the past 5 years, calculated on a cash disbursement basis.

(c) Prepare and submit the results of the study under this subsection to the retirement system, along with any proposed recommendations on possible changes to the scope and design of the health benefits available through the retirement system to members who retire from the universities identified in this subsection. The retirement system shall submit written confirmation to the universities within 180 days that the retirement system has received the results of the study and any recommendations under this subdivision, has reviewed and responded to the study and any recommendations, and has submitted a copy of the study and any recommendations to the retirement board for a discussion of the implementation of any recommendations.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1326 State treasurer as treasurer of retirement system; investment authority; fiduciary responsibility; disposition of funds.

Sec. 26.

(1) This section does not apply to Tier 2.

(2) The state treasurer shall be treasurer of the retirement system and shall have investment authority, including the custodianship of the funds of the retirement system, and shall have fiduciary responsibility with regard to the investment of funds of the retirement system.

(3) The state treasurer shall deposit the funds of the retirement system in the same manner and subject to the law governing the deposit of state funds by the treasurer. Income earned by the retirement system's funds shall be credited to the respective reserves under this act that earned the income.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1327 Warrants.

Sec. 27.

The retirement system shall draw its warrants upon the state treasurer, payable out of reserves of the retirement system, for the payment of retirement allowances, the refund of accumulated contributions as provided in this act, and the payment of salaries and other expenses necessary in the administration of the retirement system. The payment of retirement allowances shall be in equal monthly installments.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1328 Summary of fiscal transactions; contents; description of retirement benefits; information to be posted on internet website and sent via electronic mail; database.

Sec. 28.

(1) By April 15 of each year, the department shall furnish to the governor, the legislature, each retirement allowance recipient, and each member a summary of the fiscal transactions of the retirement system for the last completed fiscal year. The summary shall contain at least the following information from the financial and actuarial statements:

(a) A statement of assets and liabilities.

(b) A statement of investments by, and amount earned in, each category.

(c) A statement of revenues and expenditures.

(d) In addition to other disclosures required under this act that are based on expected returns on assets, a disclosure of the market-value discount rate that is used in calculating system liabilities and funded status of the system. The retirement system shall use the individual projected benefit entry age normal cost method of valuation when making the disclosure required in this subdivision.

(e) A disclosure of the funded status of the system that is based on the market value of assets with no smoothing. The retirement system shall use the individual projected benefit entry age normal cost method of valuation when making the disclosure required in this subdivision.

(f) A 5-year projection of the annual level percentage of payroll contribution rate required of reporting units under this act.

(g) Using the market-value discount rate disclosed under subdivision (d), a disclosure of the normal cost contribution rate.

(h) Other information the department or the retirement board considers necessary.

(2) The department shall furnish sufficient copies of a description of retirement benefits under this act to each reporting unit for the purpose of distribution to each of its employees as often as the department considers necessary, but not less than once every 3 years. The description shall contain the information the department considers necessary.

(3) By April 15 of each year, the department shall post on its internet website the information required under subsection (1) and shall send the information via electronic mail to each retirement allowance recipient and each member for which it has an electronic mail address.

(4) The department shall collect and maintain an electronic mail address for retirement allowance recipients and members under this act. In conjunction with the center for educational performance and information in the state budget office, the department shall develop and maintain a database of electronic mail addresses for retirement allowance recipients and members under this act. The department shall allow the department of education to access the electronic mail database developed and maintained under this subsection on an as-needed basis. The electronic mail addresses of individuals in the database under this subsection are confidential and are not subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1329 Reserve for employee contributions; individual subaccounts; refund, payment, or transfer of accumulated contributions.

Sec. 29.

The reserve for employee contributions is the account in which member contributions made under the contributory retirement plan and other member payments as provided by statute shall be accumulated. The retirement board shall provide for the maintenance of an individual subaccount for each member of the retirement system showing the amount of the member's contributions together with regular interest accumulations on the amount. The contributions refunded to a member upon the member's withdrawal from service or paid to the member's legal representative, estate, or refund beneficiary in event of the member's or former member's death shall be paid from the reserve for employee contributions. Accumulated contributions not refunded to a member or paid to the member's or former member's legal representative, estate, or refund beneficiary shall be transferred from the reserve for employee contributions to the reserve for employer contributions. The accumulated contributions of a member, upon retirement or upon death if a retirement allowance is payable, shall be transferred from the reserve for employee contributions to the reserve for retired benefit payments.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1330 Reserve for employer contributions.

Sec. 30.

The reserve for employer contributions is the account to which reporting unit payments, except payments for health benefits are credited.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994
Popular Name: Act 300



Section 38.1331 Reserve for administrative expenses.

Sec. 31.

The reserve for administrative expenses is the account from which the expenses of the administration of the retirement system, exclusive of amounts payable as retirement allowances and other benefits provided in this act, shall be paid. An amount determined necessary by the retirement board and the department to cover the expenses of administering this act shall be transferred annually from the reserve for undistributed investment income to the reserve for administrative expenses.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1332 General fund.

Sec. 32.

The retirement board may establish a general fund. Revenue not clearly payable to other funds shall be deposited in the general fund. Disbursements from this fund shall be made as authorized by the retirement board.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1333 Reserve for member investment plan; remittance of member contributions; individual subaccounts; refund, payment, or transfer of accumulated contributions.

Sec. 33.

The reserve for member investment plan is the account into which are remitted member contributions as provided in section 43a. The retirement board shall provide for the maintenance of an individual subaccount for each member showing the amount of the member's contributions together with compound interest accumulation on that amount. Member investment plan accumulated contributions refunded to a member upon a member's withdrawal from service or paid to the member's legal representative, estate, or refund beneficiary in the event of the member's or former member's death shall be paid from the reserve for member investment plan. Member investment plan accumulated contributions not refunded to a member or paid to the member's or former member's legal representative, estate, or refund beneficiary shall be transferred from the reserve for member investment plan to the reserve for employer contributions. The member investment plan accumulated contributions of a member, upon retirement or upon death if a retirement allowance is payable, shall be transferred from the reserve for member investment plan to the reserve for retired benefit payments.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1334 Reserve for health benefits; payments; health advance; funding subaccount; transfer to reserve for employer contributions; conditions.

Sec. 34.

(1) The reserve for health benefits is the account to which payments of reporting units for health benefits are credited. Benefits payable pursuant to section 91 shall be paid from the reserve for health benefits. The assets and any earnings on the assets contained in the reserve for health benefits and the health advance funding subaccount are not to be treated as pension assets for any purpose.

(2) The health advance funding subaccount is the account to which amounts transferred pursuant to section 41 are credited. Except as otherwise provided in this section, any amounts received in the health advance funding subaccount and accumulated earnings on those amounts shall not be expended until the actuarial accrued liability for health benefits under section 91 is at least 100% funded. The department may expend funds or transfer funds to another account to expend for health benefits under section 91 if the actuarial accrued liability for health benefits under section 91 is at least 100% funded. For each fiscal year that begins after the first fiscal year in which the actuarial accrued liability for health benefits under section 91 is at least 100% funded by the health advance funding subaccount, the amounts may be expended or credited to fund health benefits provided under section 91 as provided in section 41(2).

(3) Notwithstanding any other provision of this section, the department may transfer amounts from the health advance funding subaccount to the reserve for employer contributions established in section 30 if the department does both of the following:

(a) At least 45 days before the intended transfer, submits a request to the chairs of the senate and house appropriations committees and, at least 15 days before the intended transfer, obtains the approval of both the senate and house appropriations committees.

(b) Ensures that the request submitted to the senate and house appropriations committees contains an actuarial valuation prepared pursuant to section 41 that demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions does not exceed the actuarial present value of benefits.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002



Section 38.1335 Reserve for retired benefit payments.

Sec. 35.

The reserve for retired benefit payments is the account from which all retirement allowances and refunds pursuant to section 85(6) shall be paid. After receipt of each annual actuarial valuation as provided in section 41, the balance in the reserve for retired benefit payments shall be brought into balance with the actuarial present value of retirement allowances to be paid after the end of the fiscal year to retirants and retirement allowance beneficiaries in receipt of retirement allowances at the end of the fiscal year, by a transfer between the reserve for employer contributions and the reserve for retired benefit payments.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1336 Reserve for undistributed investment income; pension stabilization subaccount.

Sec. 36.

(1) Except as otherwise provided in this section, the reserve for undistributed investment income is the account to which all income from the investment of assets, all gifts and bequests received by the retirement system, and all other money received by the retirement system the disposition of which is not specifically provided for is credited. The retirement board shall determine the income, interest, and dividends attributable to the health advance funding subaccount created by section 34(2). The income, interest, and dividends attributable to the health advance funding subaccount shall be credited to the health advance funding subaccount. In each fiscal year, the retirement board shall transfer from the reserve for undistributed investment income all amounts necessary to credit the interest required under this act to the reserve for employee contributions, the reserve for employer contributions, the reserve for member investment plan, the reserve for retired benefit payments, and the reserve for health benefits, to fund the reserve for administrative expenses, and any supplemental payments required pursuant to section 104a.

(2) The pension stabilization subaccount is the account to which the amounts transferred pursuant to subsection (3) to the reserve for undistributed investment income are credited. Except as otherwise provided in this subsection, no amounts shall be transferred from the stabilization subaccount to any other reserve. The director of the department may transfer part or all of the pension stabilization subaccount to the reserve for employer contributions. After the department has transferred the entire balance of the pension stabilization subaccount to the reserve for employer contributions created by section 30, the pension stabilization subaccount created by this subsection shall be closed and subsection (3) shall no longer apply.

(3) Beginning on the designated date, if the actuarial valuation prepared pursuant to sections 41 and 41a demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions exceeds the actuarial present value of benefits, an amount equal to the excess shall be credited to the pension stabilization subaccount pursuant to subsection (2) and shall be debited against the reserve for employer contributions.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002
Popular Name: Act 300






300-1980-3 ARTICLE 3 (38.1341...38.1359)

Section 38.1341 Determining annual level percentage of payroll contribution rates; factors; unfunded actuarial accrued liability contribution rate; computation and certification of sum due and payable; payment; certification of actual aggregate compensations; adjustment; evidence of correctness; audit; duties of reporting unit; submission of difference occurring in certain fiscal years; interest rate; reassignment of assets; rate of investment return; basis of asset valuation; use of salary increase assumption; deposit to health advance funding subaccount; allocations from employer contributions; "university reporting unit" defined.

Sec. 41.

(1) The annual level percentage of payroll contribution rates to finance benefits being provided and to be provided by the retirement system must be determined by actuarial valuation under subsection (2) on the basis of the risk assumptions that the retirement board and the department adopt after consultation with the state treasurer and an actuary. An annual actuarial valuation must be made of the retirement system to determine the actuarial condition of the retirement system and the required contribution to the retirement system. An annual actuarial gain-loss experience study of the retirement system must be made to determine the financial effect of variations of actual retirement system experience from projected experience.

(2) Except as otherwise provided in section 41a, the annual contribution rates for benefits is subject to all of the following:

(a) Except as otherwise provided in this subdivision, the contribution rate for benefits must be computed using an individual projected benefit entry age normal cost method of valuation. If the contributions described in section 43e are determined by a final order of a court of competent jurisdiction for which all rights of appeal have been exhausted to be unconstitutional and the contributions are not deposited into the appropriate funding account referenced in section 43e, the contribution rate for health benefits provided under section 91 must be computed using a cash disbursement method.

(b) The contribution rate for service likely to be rendered in the current year, the normal cost contribution rate, for reporting units must be determined as follows:

(i) Calculate the aggregate amount of individual projected benefit entry age normal costs.

(ii) Divide the result of the calculation under subparagraph (i) by 1% of the aggregate amount of active members' valuation compensation.

(c) The contribution rate for unfunded service rendered before the valuation date, the unfunded actuarial accrued liability contribution rate, must be determined as follows:

(i) Calculate the aggregate amount of unfunded actuarial accrued liabilities of reporting units as follows:

(A) Calculate the actuarial present value of benefits for members attributable to reporting units.

(B) Calculate the actuarial present value of future normal cost contributions of reporting units.

(C) Calculate the actuarial present value of assets on the valuation date.

(D) Add the results of sub-subparagraphs (B) and (C).

(E) Subtract from the result of the calculation under sub-subparagraph (A) the result from the calculation under sub-subparagraph (D).

(ii) Divide the result of the calculation under subparagraph (i) by 1% of the actuarial present value over a period not to exceed 50 years of projected valuation compensation.

(d) Beginning with the state fiscal year ending September 30, 2013 and for each subsequent fiscal year, the unfunded actuarial accrued liability contribution rate applied to payroll must not exceed 20.96% for a reporting unit that is not a university reporting unit. Any additional unfunded actuarial accrued liability contributions as determined under this section for each fiscal year are to be paid by appropriation from the school aid fund established by section 11 of article IX of the state constitution of 1963. Except as otherwise provided in this section and section 41a, the unfunded actuarial accrued liability contribution rate must be based on and applied to the combined payrolls of the employees who are members and qualified participants.

(e) Beginning with the state fiscal year ending September 30, 2016 and for each subsequent state fiscal year, the unfunded actuarial accrued liability contribution rate applied to the combined payroll, as provided in section 41a, must not exceed 25.73% for a university reporting unit. Any additional unfunded actuarial accrued liability contributions as determined under this section for each fiscal year for university reporting units are to be paid by appropriation under article III of the state school aid act of 1979, 1979 PA 94, MCL 388.1836 to 388.1893.

(3) Before November 1 of each year, the executive secretary of the retirement board shall certify to the director of the department the aggregate compensation estimated to be paid public school employees for the current state fiscal year.

(4) On the basis of the estimate under subsection (3), the annual actuarial valuation, and any adjustment required under subsection (6), the director of the department shall compute the sum due and payable to the retirement system and shall certify this amount to the reporting units.

(5) The reporting units shall pay the amount certified under subsection (4) to the director of the department in equal payroll cycle installments for unfunded actuarial accrued liability contributions and payroll cycle installments for normal cost contributions.

(6) Not later than 90 days after termination of each state fiscal year, the executive secretary of the retirement board shall certify to the director of the department and each reporting unit the actual aggregate compensation paid to public school employees during the preceding state fiscal year. On receipt of that certification, the director of the department may compute any adjustment required to the amount due to a difference between the estimated and the actual aggregate compensation and the estimated and the actual actuarial employer contribution rate. The difference, if any, must be paid as provided in subsection (9). This subsection does not apply in a fiscal year in which a deposit occurs under subsection (14).

(7) The director of the department may require evidence of correctness and may conduct an audit of the aggregate compensation that the director of the department considers necessary to establish its correctness.

(8) A reporting unit shall forward employee and employer social security contributions and reports as required by the federal old-age, survivors, disability, and hospital insurance provisions of title II of the social security act, 42 USC 401 to 434.

(9) For an employer of an employee of a local public school district or an intermediate school district, for differences occurring in fiscal years beginning on or after October 1, 1993, a minimum of 20% of the difference between the estimated and the actual aggregate compensation and the estimated and the actual actuarial employer contribution rate described in subsection (6), if any, must be paid by that employer in the next succeeding state fiscal year and a minimum of 25% of the remaining difference must be paid by that employer in each of the following 4 state fiscal years, or until 100% of the remaining difference is submitted, whichever first occurs. For an employer of other public school employees, for differences occurring in fiscal years beginning on or after October 1, 1991, a minimum of 20% of the difference between the estimated and the actual aggregate compensation and the estimated and the actual actuarial employer contribution rate described in subsection (6), if any, must be paid by that employer in the next succeeding state fiscal year and a minimum of 25% of the remaining difference must be paid by that employer in each of the following 4 state fiscal years, or until 100% of the remaining difference is submitted, whichever first occurs. In addition, interest must be included for each year that a portion of the remaining difference is carried forward. The interest rate must equal the actuarially assumed rate of investment return for the state fiscal year in which payment is made. This subsection does not apply in a fiscal year in which a deposit occurs under subsection (14).

(10) Beginning on September 30, 2006, all assets held by the retirement system must be reassigned their fair market value, as determined by the state treasurer, as of September 30, 2006, and in calculating any unfunded actuarial accrued liabilities, any market gains or losses incurred before September 30, 2006 may not be considered by the retirement system's actuaries.

(11) Except as otherwise provided in this subsection, beginning on September 30, 2006, the actuary used by the retirement board shall assume a rate of return on investments of 8.00% per annum, as of September 30, 2006, which rate may only be changed with the approval of the retirement board and the director of the department. Beginning on July 1, 2010, the actuary used by the retirement board shall assume a rate of return on investments of 7.00% per annum for investments associated with members who first became members after June 30, 2010, which rate may only be changed with the approval of the retirement board and the director of the department.

(12) Beginning on September 30, 2006, the value of assets used must be based on a method that spreads over a 5-year period the difference between actual and expected return occurring in each year after September 30, 2006, and the methodology may only be changed with the approval of the retirement board and the director of the department.

(13) Beginning on September 30, 2006, the actuary used by the retirement board shall use a salary increase assumption that projects annual salary increases of 4%. In addition to the 4%, the retirement board shall use an additional percentage based on an age-related scale to reflect merit, longevity, and promotional salary increase. The actuary shall use this assumption until a change in the assumption is approved in writing by the retirement board and the director of the department.

(14) For fiscal years that begin on or after October 1, 2001, if the actuarial valuation prepared under this section demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions exceeds the actuarial present value of benefits, the amount based on the annual level percent of payroll contribution rate under subsections (1) and (2) may be deposited into the health advance funding subaccount created by section 34.

(15) Notwithstanding any other provision of this act, if the retirement board establishes an arrangement and fund as described in section 6 of the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1686, the benefits that are required to be paid from that fund must be paid from a portion of the employer contributions described in this section or other eligible funds. The retirement board shall determine the amount of the employer contributions or other eligible funds that must be allocated to that fund and deposit that amount in that fund before it deposits any remaining employer contributions or other eligible funds in the pension fund.

(16) As used in this section, "university reporting unit" means a reporting unit that is a university listed in the definition of public school employee under section 6.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1982, Act 197, Imd. Eff. July 1, 1982 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1992, Act 158, Imd. Eff. July 16, 1992 ;-- Am. 1993, Act 164, Imd. Eff. Sept. 16, 1993 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 278, Imd. Eff. June 17, 1996 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2007, Act 15, Imd. Eff. June 6, 2007 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2016, Act 136, Imd. Eff. May 26, 2016
Constitutionality: The Michigan Supreme Court held that the failure by the state to prefund retirement health care benefits is in violation of Const 1963, art 9, § 24. However, the Michigan Supreme Court also held that it has no authority to order the governor or legislature to appropriate funds. Musselman v Engler, 448 Mich 503; 533 NW2d 237 (1995).



Section 38.1341a Separate contribution rate; unfunded accrued liability; "university reporting unit" defined.

Sec. 41a.

(1) For fiscal years that begin after March 27, 1996, the retirement system shall determine a separate contribution rate for a university reporting unit. Subject to this subsection, the retirement system shall determine the separate contribution rate in the manner prescribed in section 41, except that the unfunded actuarial accrued liability must be amortized over 40 years beginning October 1, 1996 and ending on September 30, 2036, with the payment schedule for universities being based on and applied to the combined payrolls of the universities' employees who are members and who were hired before January 1, 1996 and the universities' employees who would have been members after December 31, 1995, but for the enactment of 1995 PA 272. Beginning with the state fiscal year ending September 30, 2016 and for each subsequent fiscal year, the combined payrolls used for the payment schedule for the university reporting units must include each university reporting unit's combined payroll, as projected by the actuary based on the actuarial valuation for each following fiscal year, except that the combined payroll for each university reporting unit must not be less than the combined payroll projected for each subsequent fiscal year for each university reporting unit by the actuary based on the September 30, 2012 actuarial valuation. The amount of the unfunded accrued liability on which the separate contribution rate is determined must be that amount which a university reporting unit is legally responsible for and is calculated by actuarial analysis. Any reduction in the unfunded liability of the system under governmental action affecting the entire system will be allocated to all reporting units including universities as determined by the system's actuary. For the state fiscal year ending September 30, 2007, the contribution for unfunded actuarial accrued liability must be equal to 4.5% of the unfunded actuarial accrued liability.

(2) As used in this section, "university reporting unit" means a reporting unit that is a university listed in the definition of public school employee under section 6.

History: Add. 1995, Act 272, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 2007, Act 15, Imd. Eff. June 6, 2007 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2016, Act 136, Imd. Eff. May 26, 2016



Section 38.1341b Employees as members on or after July 1, 2010; determination of separate employer contribution rate; individuals performing services for entity not participating in retirement services; conditions.

Sec. 41b.

(1) Beginning July 1, 2010, the retirement system may determine a separate employer contribution rate for members who first became a member on or after July 1, 2010. Except as provided in this section, the retirement system shall determine the separate employer contribution rate in the manner prescribed in section 41.

(2) To the extent and upon approval by the internal revenue service, the retirement system for the Tier 1 plan and the plan administrator for the Tier 2 plan may also determine the extent to which some or all of the individuals performing services for an entity not participating in the retirement system that receives any funding from the state school aid fund established in section 11 of article IX of the state constitution of 1963 may participate in the Tier 1 and Tier 2 plans.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1342 Reporting unit contribution; exclusive obligation; contributions picked up by employer; deduction of social security contributions; agreement of member; forwarding certain retirement contributions; failure to submit report or contributions; late fee; withholding payment of state funds for noncompliance.

Sec. 42.

(1) Beginning with the 1994-95 state fiscal year, a reporting unit shall contribute the entire amount determined under section 41 to the reserve for employer contributions and to the reserve for health benefits. The reporting unit contribution under this subsection is the exclusive obligation of the reporting unit payable out of general budget resources of the reporting unit, including funds available under local millage and other local resources and from the state school aid allocation to the reporting unit, and shall not be a separate obligation by specific reimbursement or otherwise of this state.

(2) As authorized by resolution or other enabling act of its governing body, the employer shall pick up all contributions of a member made pursuant to section 43a for all compensation paid on or after January 1, 1987 and reported to the retirement system. Although considered contributions of a member for certain purposes under this act, all contributions picked up shall be treated as paid by the employer in lieu of contributions by the employee. Contributions picked up as provided in this subsection shall be paid from the same source of funds that is used for paying compensation to the member. The employer may pick up these contributions by either a reduction to the member's cash salary, an offset against a future salary increase, or a combination of a reduction in salary and offset against a future salary increase. This subsection does not apply, and the employer shall not deduct, offset, or remit contributions, until the department receives notification from the United States internal revenue service that contributions picked up shall not be included as gross income of the member until they are distributed or made available to the member, retirant, retirement allowance beneficiary, or refund beneficiary.

(3) The employer shall deduct from a member's compensation the contributions for social security provided in 1951 PA 205, MCL 38.851 to 38.871. Contributions shall be made while the member remains a public school employee. Each reporting unit official shall deduct the social security contributions from the compensation of each member for each payroll period after the date the employee becomes a member. Social security contributions shall be made notwithstanding that the minimum compensation provided by law is changed. Each member is considered to have agreed to the contributions prescribed in this subsection.

(4) Each reporting unit official shall forward member contributions to the retirement system on a schedule and in a manner determined by the retirement system.

(5) Each reporting unit official shall forward the entire employer contribution required by this act to the retirement system on a schedule and in a manner determined by the retirement system.

(6) Each reporting unit official shall submit to the retirement system a report that includes the information for retirement purposes, including, but not limited to, persons employed, retirants performing services at a reporting unit who are employed by an entity other than the reporting unit or who are independent contractors, wages or amounts paid, hours, and contributions required under this act. The report shall contain the information on a pay period basis and shall be submitted to the retirement system on a schedule and in a manner determined by the retirement system. The superintendent for a reporting unit or the chief administrator for a reporting unit that does not have a superintendent shall complete an annual certification that gives authorization for the employees of the reporting unit to report the information to the retirement system.

(7) If a reporting unit fails to submit a report or contributions, or both, according to the schedule established by the retirement board, a late fee shall be paid by the reporting unit. If the remittance of contributions is late, the late fee shall include interest for each day that the remittance of contributions is late. The retirement board periodically may establish the late fee, which shall not be less than $25.00, and interest charges, which shall not be less than 6% per annum. If a reporting unit fails to correct errors on a report before the errors are discovered by the retirement system or if such errors are intentional, the reporting unit shall pay the late fee and interest charges as described in this subsection for each day that the report is in error, unless reasonable cause is shown to the satisfaction of the retirement system.

(8) Upon written notice from the retirement board, the superintendent of public instruction and the state treasurer shall withhold payment of state funds, in part or in whole, payable from the state school aid appropriation or higher education appropriations to a reporting unit that fails to comply with this section.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 268, Imd. Eff. June 12, 1996 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1343 Percentage paid for participants in optional retirement program.

Sec. 43.

The percentage of aggregate annual compensation to be paid for employees who participate in the optional retirement program under the optional retirement act of 1967, Act No. 156 of the Public Acts of 1967, as amended, being sections 38.381 to 38.388 of the Michigan Compiled Laws, shall be only for the employer's share of social security.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1994, Act 272, Imd. Eff. July 11, 1994
Popular Name: Act 300



Section 38.1343a Contributions of member to member investment plan; deduction and remittance as employer contributions; benefits; amount of contribution; amounts; percentage.

Sec. 43a.

(1) The contributions of a member who contributes to the member investment plan shall be deducted by the employer and remitted as employer contributions to the retirement system pursuant to section 42. A member who contributes to the member investment plan is entitled to the benefits provided in sections 43b and 43c.

(2) Except as otherwise provided in subsection (7), a member who first became a member on or before December 31, 1989 and who elected or elects on or before December 31, 1989 to contribute to the member investment plan shall contribute 3.9% of the member's compensation to the member investment plan.

(3) Except as otherwise provided in subsection (7), a member who first became a member on or before December 31, 1986 but did not perform membership service between December 31, 1986 and January 1, 1990, and who returns to membership service on or after January 1, 1990 and before July 1, 2008, shall make the contributions described in subsection (5).

(4) Except as otherwise provided in subsection (7), a member who first became a member on or after January 1, 1990 and before July 1, 2008 shall make the contributions described in subsection (5).

(5) Except as otherwise provided in subsection (7), a member who first became a member on or after January 1, 1990 and before July 1, 2008 shall contribute the following amounts to the member investment plan:

(6) Except as otherwise provided in subsection (7), a member who first became a member on or after July 1, 2008 shall contribute the following amounts to the member investment plan:

(7) Beginning on the transition date, a member described in subsections (2) to (6) who makes the election under section 59(1) and who does not make the attainment date designation under section 59(1) shall contribute the percentage of the member's annual school fiscal year earned compensation to the retirement system as prescribed in section 43g until termination of employment. Beginning on the transition date, a member described in subsections (2) to (6) who makes the election and attainment date designation under section 59(1) shall contribute the percentage of the member's annual school fiscal year earned compensation to the retirement system as prescribed in section 43g until his or her attainment date and shall contribute the percentage of the member's annual school fiscal year earned compensation to the retirement system as prescribed in this section on and after his or her attainment date until termination of employment. Beginning on the transition date, a member described in subsections (2) to (6) who makes or is considered to have made the alternative election under section 59(2)(a) shall continue to contribute the percentage of the member's annual school fiscal year earned compensation to the retirement system as prescribed in this section until termination of employment. Beginning on the transition date, a member described in subsections (2) to (6) who makes the alternative election under section 59(2)(b) shall not contribute any percentage of the member's annual school fiscal year earned compensation to the retirement system under this section or section 43g.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1990, Act 298, Eff. Mar. 28, 1991 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2007, Act 111, Imd. Eff. Oct. 1, 2007 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1343b Eligibility requirements; exceptions.

Sec. 43b.

A member who contributes to the member investment plan shall have the eligibility requirements of section 81 except as follows:

(a) The age 55 requirement of section 81(1)(a) shall not apply.

(b) The 10 years of credited service requirement of section 81(1)(b) shall be 5 years if the member is working as a public school employee and the member received credited service in each of the 5 school fiscal years immediately preceding the retirement allowance effective date.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1343c Entitlements.

Sec. 43c.

A member other than a member who first became a member on or after July 1, 2010 who contributes to the member investment plan, or the retirement allowance beneficiary of that member, shall be entitled to all of the following:

(a) A 36-month averaging period for the computation of final average compensation, as provided in section 4.

(b) An annual increase in the retirement allowance. The first increase will occur on the first October 1 that is at least 1 full year after the effective date of the retirement allowance. Subsequent annual increases will occur on October 1 of each subsequent year. The amount of the annual increase shall be equal to 3% of the retirement allowance that would be payable as of the date of the increase without application of this subdivision. However, if the retirement allowance is being paid under section 85(2), the increase shall be based on the retirement allowance that would have been paid under the payment option selected by the member under section 85(1).

(c) The credited service eligibility requirement applicable to the survivor benefits provided in section 89 shall be reduced as follows:

(i) The 15 years of credited service requirement shall be 10 years.

(ii) The 10 years of credited service requirement shall be 5 years.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1998, Act 213, Eff. Mar. 23, 1999 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1343d Repealed. 2012, Act 300, Imd. Eff. Sept. 4, 2012.



Section 38.1343e Member before September 4, 2012; contribution of percentage to funding account under public employee retirement health care funding act; "funding account" defined.

Sec. 43e.

Except as otherwise provided in this section or section 91a, each member who first became a member before September 4, 2012 shall contribute 3% of the member's compensation to the appropriate funding account established under the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747. The member contributions under this section shall be deducted by the employer and remitted as employer contributions in a manner that the retirement system shall determine. As used in this section, "funding account" means the appropriate irrevocable trust created in the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747, for the deposit of funds and the payment of retirement health care benefits.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1343g Contribution beginning on transition date; amount; method of deducting contributions; picking up member contributions for compensation on or after transition date; benefit.

Sec. 43g.

(1) Beginning on the transition date and ending upon the member's termination of employment or attainment date, as applicable under section 59(1), each member who made the election under section 59(1) shall contribute an amount equal to a percentage of his or her compensation to the reserve for employee contributions or to the member investment plan as set forth in subdivision (a) or (b), as applicable, to provide for the amount of retirement allowance that is calculated only on the credited service accrued and compensation for that member on or after the transition date. Subject to subsection (2), the member shall not contribute any amount under this subsection for any years of credited service accrued or compensation before the transition date. Subject to subsection (2), the amount to be contributed under this subsection is as follows:

(a) For a member who does not contribute to the member investment plan as of September 3, 2012, 4% of compensation to the reserve for employee contributions.

(b) For a member who does contribute to the member investment plan as of September 3, 2012, 7% of compensation to the member investment plan.

(2) The retirement system shall determine a method of deducting the contributions provided for in this section from the compensation of each member for each payroll and each payroll period. The contributions under subsection (1) shall not exceed the total normal cost contribution rate.

(3) The employer shall pick up the member contributions required by subsection (1) for all compensation on or after the transition date. Contributions picked up shall be treated as employer contributions in determining tax treatment under the internal revenue code. The employer shall pay these member contributions from the same source of funds that is used in paying compensation to the member.

(4) A member is entitled to the benefit of all contributions made under this section in the same manner as provided under section 29.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1344 Separation from service; death; unclaimed retirement allowance or other money.

Sec. 44.

Upon the separation from service by a member or upon the death of a member, a former member, a retirant, a retirement allowance beneficiary, or a refund beneficiary, any unclaimed retirement allowance or other money otherwise payable on account of the separation or death shall remain a part of that fund in which it is deposited until claimed by the separated member, retirement allowance beneficiary, or refund beneficiary or the estate or legal representative of a separated member, retirement allowance beneficiary, or refund beneficiary.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1345 Change or error in records; correction; adjustment in benefits.

Sec. 45.

If a change or error in the records of the retirement system results in a retirant, retirement allowance beneficiary, or refund beneficiary receiving from the retirement system more or less than the retirant, retirement allowance beneficiary, or refund beneficiary would have been entitled to receive had the records been correct, the retirement system shall correct the error, and as far as practicable, shall adjust the payment to provide an actuarial equivalent of the benefit to which the retirant, retirement allowance beneficiary, or refund beneficiary was entitled. An adjustment in benefits shall not be made for an error totaling $10.00 or less annually and the amount shall be debited or credited to the reserve for employer contributions.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1346 Benefits; exemption from taxation; subject to taxation beginning January 1, 2012; offset of retirement benefits or refunds; forfeiture of service credit.

Sec. 46.

(1) Except as otherwise provided in this section, a retirement allowance, an optional benefit, or any other benefit accrued or accruing to a person under this act, the reserves created by this act, and the money, investments, or income of those reserves are exempt from state, county, municipal, or other local tax and are subject to the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689.

(2) Beginning January 1, 2012, a retirement allowance, an optional benefit, or any other benefit accrued or accruing to a person under this act is subject to state tax upon distribution to the person from the various funds created by this act.

(3) The retirement system may offset retirement benefits or refunds payable under this act against amounts owed to the retirement system by a member, retirant, retirement allowance beneficiary, or refund beneficiary.

(4) If the retirement system is required by the federal government pursuant to a court order to transmit a part of a member's contributions standing to the member's credit in the reserve for employee contributions to a federal agency, the service credit that is covered by the payment shall be forfeited in the same manner as if the employee had requested and been paid a refund of the member's most recent contributions.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 40, Imd. Eff. June 13, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1991, Act 47, Imd. Eff. June 27, 1991 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 42, Imd. Eff. May 25, 2011
Popular Name: Act 300



Section 38.1347 Employee of Michigan high school athletic association; entitlement to benefits preserved; limited membership; continued service; eligibility for retirement benefits; election; termination of employment; computation of retirement allowance.

Sec. 47.

(1) An employee of the Michigan high school athletic association who is a member on December 31, 1987 shall have his or her entitlement to benefits from the retirement system preserved as those benefits exist on December 31, 1987. That employee shall retain a limited membership in the retirement system as provided in this section.

(2) The employee's continued service with the Michigan high school athletic association is service in the retirement system for the purpose of determining the employee's eligibility for retirement benefits that are dependent upon a specified period of total service or upon the attainment of a specified age while in service, or both. Notwithstanding section 81a(1)(c), the employee shall be eligible to retire under section 81a after December 31, 1987, if all the other requirements of that section are met.

(3) The employee shall be eligible to elect to receive his or her retirement allowance under section 85 if all the requirements of that section are met. The employee shall also be eligible to elect the option provided in section 85(1)(b) and nominate a retirement allowance beneficiary as specified in section 85(3) if all the other requirements of section 89 are met. If a Michigan high school athletic association employee has met all age and service requirements for a retirement allowance as of December 31, 1987, the employee is eligible for benefits under section 85 as of December 31, 1987.

(4) If the employee terminates his or her employment with the Michigan high school athletic association with a retirement allowance payable under the retirement system, the computation of the retirement allowance shall be based upon all of the following:

(a) The employee's credited service as of December 31, 1987.

(b) The employee's final average compensation before January 1, 1988, as determined under section 4, or, the average of the employee's annual compensation immediately before January 1, 1988 if the employee's total credited service is less than 5 years.

History: Add. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1359 Calculation of retirement allowance; election and attainment date designation; credit for future service accrued and compensation earned; alternative election; method of accepting elections, designations, and alternative elections; member not making or rescinding election or who makes alternative election; reemployed member; definitions.

Sec. 59.

(1) The retirement system shall permit each qualified member to make an election with the retirement system to continue to receive credit for any future service and compensation on and after the transition date, for purposes of a calculation of a retirement allowance under section 84b. As part of the election under this subsection, the retirement system shall permit the qualified member to make a designation that the contributions prescribed in section 43g shall be paid only until the member's attainment date. A qualified member who makes the election and the attainment date designation under this subsection shall make the contributions prescribed in section 43g only until the member's attainment date and shall make the contributions prescribed in section 43a on and after his or her attainment date. A qualified member who makes the election and the attainment date designation under this subsection shall continue to receive credit for any future service accrued and compensation earned after his or her attainment date for the purpose of the calculation of a retirement allowance under section 84b. A qualified member who makes the election under this subsection and who does not make the attainment date designation or rescinds the attainment date designation under this subsection shall make the contributions prescribed in section 43g until termination of employment. A qualified member who makes the election under this subsection and who does not make the attainment date designation under this subsection shall receive credit for any future service accrued and compensation earned for the purpose of the calculation of a retirement allowance under section 84b.

(2) The retirement system shall permit each qualified member to make an alternative election described in this subsection with the retirement system, if the qualified member does not make the election or the election and designation under subsection (1). A qualified member who does not make the election or the election and designation under subsection (1) and who does not make an alternative election described in this subsection is considered to have made the alternative election described in subdivision (a). A qualified member who does not make the election or the election and designation under subsection (1) shall be permitted to make 1 of the following alternative elections:

(a) To continue to receive credit for any future service and compensation on and after the transition date, for the purpose of the calculation of a retirement allowance under section 84b. A qualified member who makes or is considered to have made the alternative election in this subdivision shall continue to make the employee contributions as provided in section 43a and shall not make the employee contributions described in section 43g.

(b) To freeze all service and compensation to that member as of the day before the transition date for the purpose of the calculation of a retirement allowance under section 84b and, beginning on the transition date, to be eligible for the employer contribution to the member's Tier 2 account as provided in section 84b. Beginning on the transition date, a qualified member who makes the alternative election in this subdivision shall not make the employee contributions described in section 43a or 43g.

(3) The retirement system shall determine a method of accepting qualified member elections, designations, and alternative elections under this section. The retirement system shall accept elections, designations, and alternative elections under this section from qualified members during an election period that begins on September 4, 2012 and ends at 5 p.m. eastern standard time on January 9, 2013. A qualified member may rescind an election, designation, or alternative election before the close of the election period. An election, designation, or alternative election made by a qualified member and not rescinded before the close of the election period shall not be rescinded.

(4) A qualified member who does not make or who rescinds the election under subsection (1) on or before the close of the election period and who makes or is considered to have made the alternative election under subsection (2)(a) is subject to all of the following:

(a) He or she ceases to receive credit for any future service and compensation for purposes of a calculation of a retirement allowance as prescribed in section 84, beginning 12 midnight on the day before the transition date.

(b) He or she becomes subject to section 84b for any future service and compensation on or after 12:01 a.m. on the transition date for purposes of a calculation of a retirement allowance.

(c) He or she shall receive a retirement allowance calculated under section 84 that is based only on credited service and compensation allowed under section 84b(1) and (2). This subdivision does not affect an individual's right to health insurance coverage provided under section 91 or credit for service provided under section 84b(7).

(5) A qualified member who does not make or who rescinds an election under subsection (1) and who makes the alternative election under subsection (2)(b) on or before the close of the election period under this section is subject to all of the following:

(a) He or she ceases to receive credit for any future service and compensation for purposes of a calculation of a retirement allowance as prescribed in section 84, beginning 12 midnight on the day before the transition date.

(b) He or she becomes subject to section 84b for any future service and compensation on or after 12:01 a.m. on the transition date for purposes of a calculation of a retirement allowance and eligibility for the employer contribution to the member's Tier 2 account.

(c) He or she shall receive a retirement allowance calculated under section 84 that is based only on credited service and compensation allowed under section 84b(3) and (4). This subdivision does not affect an individual's right to health insurance coverage provided under section 91 or credit for service provided under section 84b(7).

(6) A qualified member who makes the election and the attainment date designation under subsection (1) and who does not rescind the election and designation on or before the close of the election period under this section is subject to all of the following:

(a) He or she ceases to receive credit for any future service and compensation for purposes of a calculation of a retirement allowance as prescribed in section 84, beginning 12 midnight on the member's attainment date.

(b) He or she becomes subject to section 84b for any future service and compensation on or after 12:01 a.m. on the day after the attainment date if he or she remains employed by an employer.

(c) He or she shall receive a retirement allowance calculated under section 84 that is based only on credited service and compensation allowed under section 84b(5) and (6). This subdivision does not affect a person's right to health insurance coverage provided under section 91 or credit for service provided under section 84b(7).

(7) An individual who is not a qualified member, who was a member before July 1, 2010, who is a deferred member or former nonvested member on September 3, 2012, and who is reemployed on or after September 4, 2012 shall be treated in the same manner as a member described in subsection (4) and shall become subject to section 84b for any future service and compensation.

(8) Any member who is reemployed on or after September 4, 2012 and who, while a member, made an election, designation, or alternative election or is considered to have made an alternative election under this section shall be treated as retaining that election, designation, or alternative election on his or her date of reemployment.

(9) As used in this section:

(a) "Attainment date" means that term as defined in section 84b.

(b) "Qualified member" means a member who meets all of the following requirements:

(i) He or she first became a member before July 1, 2010.

(ii) He or she has earned service credit in the 12 months ending September 3, 2012 or was on an approved professional services or military leave of absence on September 3, 2012.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2012, Act 359, Imd. Eff. Dec. 14, 2012






300-1980-4 ARTICLE 4 (38.1360...38.1379a)

Section 38.1360 Purchase of service credit; 2 years service credit required.

Sec. 60.

Notwithstanding any provision of this act to the contrary, on and after July 1, 2008, a member shall not purchase service credit under this act unless the member has been granted at least 2 years of service credit under section 68.

History: Add. 2007, Act 111, Imd. Eff. Oct. 1, 2007
Popular Name: Act 300



Section 38.1361 Employment of retirant in reporting unit.

Sec. 61.

(1) Except as otherwise provided in this section, if a retirant is receiving a retirement allowance other than a disability allowance payable under this act or under former 1945 PA 136, on account of either age or years of personal service performed, or both, and becomes employed by a reporting unit, the following must occur:

(a) The retirant is not entitled to a new final average compensation or additional service credit under this retirement system unless additional service is performed equivalent to 5 or more years of service credit or, if the retirant has contributed to the member investment plan, the equivalent of 3 or more years of service credit. The retirant may elect to have the retirement allowance recomputed based on the added credit or the final average compensation resulting from the added service, or both. A retirement allowance shall not be recomputed until the retirant pays into the retirement system an amount equal to the retirant's new final average compensation multiplied by the percentage determined under section 41(2) for normal cost and unfunded actuarial accrued liabilities, not including the percentage required for the funding of health benefits, multiplied by the total service credit in the period in which the retirant's additional service was performed.

(b) The retirant's retirement allowance must be reduced by the lesser of the amount that the earnings in a calendar year exceed the amount permitted without a reduction of benefits under the social security act, chapter 531, 49 Stat 620, or 1/3 of the retirant's final average compensation. For purposes of computing allowable earnings under this subdivision, the final average compensation must be increased by 5% for each full year of retirement.

(2) The retirement system may offset retirement benefits payable under this act against amounts owed to the retirement system by a retirant or retirement allowance beneficiary.

(3) Subsection (1) does not apply to a retirant if all of the following circumstances exist:

(a) The retirant is a former teacher or administrator employed in a teaching or research capacity by a university that is considered a reporting unit for the limited purpose described in section 7(3). A university that employs a retirant under this subsection shall report that employment to the retirement system by July 1 of each year. The university shall include in the report the name of the retirant, the capacity in which the retirant is employed, and the total annual compensation paid to the retirant.

(b) The retirant is not eligible to use any service or compensation attributable to the employment described in subdivision (a) for a recomputation of his or her retirement allowance.

(4) Not later than April 1 of each year, the superintendent of public instruction shall compile a listing of critical shortage disciplines based on evidence of a shortage for each discipline. The department of education shall post the listing and the accompanying evidence on its website. If a discipline is not included in the listing of critical shortage disciplines, 2 or more contiguous reporting units may submit a written request to the superintendent of public instruction to add a discipline to the listing. The request must include evidence of a shortage of the discipline in those contiguous reporting units. If the superintendent of public instruction determines that there is a shortage of the discipline in those contiguous reporting units, the superintendent of public instruction shall add the discipline to the listing. A discipline added under a request under this subsection is applicable only to those contiguous reporting units. For purposes of this subsection, a reporting unit that is a public school academy is considered contiguous to any other reporting unit in which the public school academy is located.

(5) Until July 1, 2018, subsection (1) does not apply to a retirant if all of the following circumstances exist:

(a) The retirant is employed by a reporting unit that has a situation, not including a situation caused by a labor dispute, that necessitates the hiring of the retirant in an area that has been identified by the superintendent of public instruction as a critical shortage discipline under subsection (4).

(b) The retirant is employed under any situation described in subdivision (a) for a period not to exceed 3 years for that retirant.

(c) The retirant is not eligible to use any service or compensation attributable to the employment described in subdivision (a) for a recomputation of his or her retirement allowance.

(d) The reporting unit pays 100% of the contribution rates for the unfunded actuarial accrued liability for retiree health care and the unfunded actuarial accrued liability for pension to the retirement system for each retirant who becomes employed by a reporting unit under this subsection.

(6) Subsection (5) only applies for retirants who have been retired for at least 12 months before becoming employed under this section.

(7) Notwithstanding any other provision of this act to the contrary, for a retirant who retires after June 30, 2010, and following a bona fide termination, including not working in the month of the retirant's retirement effective date, and who becomes employed by a reporting unit and the retirant's amount of earnings in a calendar year exceeds 1/3 of the retirant's final average compensation, the retirant forfeits his or her retirement allowance and the retirement system subsidy for health care benefits from the retirement system for the entire month of each month in which the retirant is employed at the reporting unit unless the retirant is employed as described in subsection (5), (9), (10), or (11). A retirant who has forfeited the retirement system subsidy for health care benefits under this subsection and who wants to retain health care benefits shall pay the retirant's and retirement system's costs for the health care benefits. The retirement allowance and retirement system subsidy for health care benefits shall resume without recalculation on the first of the month following the month in which the retirant has terminated reporting unit employment.

(8) Notwithstanding any other provision of this act to the contrary, for a retirant who retires after June 30, 2010, who performs core services at a reporting unit as determined by the retirement system, but who is employed by an entity other than the reporting unit or is an independent contractor, the retirant forfeits his or her retirement allowance and the retirement system subsidy for health care benefits from the retirement system for the entire month of each month in which the retirant is performing core services at the reporting unit, unless the retirant is employed as described in subsection (9), (10), or (12). A retirant who has forfeited the retirement system subsidy for health care benefits under this subsection and who wants to retain health care benefits shall pay the retirant's and retirement system's costs for the health care benefits. The retirement allowance and retirement system subsidy for health care benefits shall resume without recalculation on the first of the month following the month in which the retirant has terminated performing core services, as described in this subsection.

(9) Until July 1, 2018, subsection (1) does not apply to a retirant who retires after June 30, 2010 and on or before September 1, 2015; who following a bona fide termination, including not working in the month of his or her retirement effective date, becomes employed as a substitute teacher by a reporting unit, by an entity other than the reporting unit, or as an independent contractor; and whose amount of earnings attributable to employment by or at a reporting unit in a calendar year does not exceed 1/3 of his or her final average compensation. A retirant described in this subsection is not eligible to use any service or compensation attributable to the employment described in this subsection for a recomputation of his or her retirement allowance. The reporting unit at which the retirant provides substitute teacher services described in this subsection shall pay 100% of the contribution rates for the unfunded actuarial accrued liability for retiree health care and the unfunded actuarial accrued liability for pension to the retirement system for the employment described in this subsection. The reporting unit shall report the engagement of substitute teachers to the retirement system at the same interval the reporting unit reports information to the retirement system with regard to its other employees. The reporting unit shall include in the report the name of the substitute teacher and the total earnings paid to the substitute teacher for that reporting period. In order to comply with the reporting requirements of this subsection, a reporting unit that engages substitute teachers through an entity other than a reporting unit or as independent contractors shall obtain from the substitute teacher's employer a list of all substitute teachers the employer supplies to that reporting unit and the total earnings paid to each substitute teacher for the reporting period. An employer other than a reporting unit that employs substitute teachers as described in this subsection shall provide to the reporting unit all information that the reporting unit is required to report to the retirement system under this subsection. For the purposes of this subsection, an employer includes an independent contractor.

(10) Until July 1, 2018, subsection (1) does not apply to a retirant who retires after June 30, 2010 and on or before September 1, 2015; who following a bona fide termination, including not working in the month of his or her retirement effective date, becomes employed as an instructional coach or a school improvement facilitator by an entity other than the reporting unit or as an independent contractor; and whose amount of earnings attributable to employment at a reporting unit in a calendar year does not exceed 1/3 of his or her final average compensation. A retirant described in this subsection is not eligible to use any service or compensation attributable to the employment described in this subsection for a recomputation of his or her retirement allowance. The reporting unit at which the retirant provides the services described in this subsection shall pay 100% of the contribution rates for the unfunded actuarial accrued liability for retiree health care and the unfunded actuarial accrued liability for pension to the retirement system for the employment described in this subsection. The reporting unit shall report the engagement of instructional coaches or school improvement facilitators to the retirement system at the same interval the reporting unit reports information to the retirement system with regard to its other employees. The reporting unit shall include in the report the name of the instructional coach or school improvement facilitator and the total earnings paid to the coach or facilitator for that reporting period. In order to comply with the reporting requirements of this subsection, a reporting unit shall obtain from the coach's or facilitator's employer a list of all instructional coaches and school improvement facilitators the employer supplies to that reporting unit and the total earnings paid to each coach or facilitator for the reporting period. An employer other than a reporting unit that employs instructional coaches or school improvement facilitators as described in this subsection shall provide to the reporting unit all information that the reporting unit is required to report to the retirement system under this subsection. For the purposes of this subsection, an employer includes an independent contractor. As used in this subsection, "instructional coach" and "school improvement facilitator" mean those terms as used in the listing of critical shortage disciplines developed by the superintendent of public instruction under subsection (4).

(11) Subsection (1) does not apply to a retirant who is a former teacher or administrator who retires after June 30, 2010 and on or before October 1, 2014, who following a bona fide termination, including not working in the month of his or her retirement effective date, becomes employed in a teaching or research capacity or in a program-department direction capacity by a university that is considered a reporting unit for the limited purpose described in section 7(3). A retirant described in this subsection is not eligible to use any service or compensation attributable to the employment described in this subsection for recomputation of his or her retirement allowance. The reporting unit at which the retirant provides the services described in this subsection shall pay 100% of the contribution rates for the unfunded actuarial accrued liability for retiree health care and the unfunded actuarial accrued liability for pension to the retirement system for the employment described in this subsection. The reporting unit shall report the employment of a retirant as described in this subsection to the retirement system by July 1 of each year. The reporting unit shall include in the report the name of the retirant, the capacity in which the retirant is employed, and the total annual compensation paid to the retirant.

(12) Until July 1, 2018, notwithstanding any provision of this act to the contrary, for a retirant who retires after June 30, 2010, who is employed as an independent contractor at a reporting unit for a situation described in subsection (5)(a) or is employed at a reporting unit for a situation described in subsection (5)(a) by an entity other than the reporting unit, who has been retired for at least 12 months before becoming employed under this subsection, and whose employment under this subsection does not exceed 3 years, the reporting unit at which the retirant provides services under this subsection shall pay 100% of the contribution rates for the unfunded actuarial accrued liability for retiree health care and the unfunded actuarial accrued liability for pension to the retirement system for the employment described in this subsection.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1999, Act 68, Imd. Eff. June 25, 1999 ;-- Am. 2001, Act 30, Imd. Eff. June 29, 2001 ;-- Am. 2004, Act 5, Imd. Eff. Feb. 20, 2004 ;-- Am. 2006, Act 158, Imd. Eff. May 26, 2006 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 464, Imd. Eff. Dec. 27, 2012 ;-- Am. 2015, Act 219, Imd. Eff. Dec. 16, 2015



Section 38.1362 Purchasing service credit; proof of service; contribution and interest.

Sec. 62.

If a member claims credit for service performed under this act or former Act No. 136 of the Public Acts of 1945, during the period the member was entitled to membership in the retirement system, but the member's employment was not reported to the retirement system and contributions were not remitted for that member, the member may purchase the credit upon presenting acceptable proof of the service and contributing to the retirement system an amount equal to the amount the member would have contributed according to the schedule governing contributions in effect at the time of that service, plus regular interest on the contributions.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980



Section 38.1363 Noncontributory plan; applicability; duty of reporting unit.

Sec. 63.

The noncontributory plan shall apply to each public school employee who is included in the membership of the retirement system. Each reporting unit shall remit the contributions as provided in section 42.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1364 Purchase of service credit.

Sec. 64.

(1) If a person described in section 5(1)(d) later becomes a member of this retirement system, service credit shall not be given for employment that is excluded in that subdivision for purposes of determining a retirement allowance.

(2) If a person described in section 5(1)(b) later becomes a member of this retirement system within 12 months after the date of termination as a participant in a transitional public employment program, service credit shall be given for employment that is excluded in section 5(1)(b) for purposes of determining a retirement allowance upon the payment by the person's employer under the transitional public employment program from funds provided under the former comprehensive employment and training act of 1973, Public Law 93-203, as funds permit, to the retirement system of the contributions, plus regular interest, the employer would have paid had the employment been rendered in a position covered by this act. During the person's employment in the transitional public employment program, the person's employer shall place in reserve a reasonable but not necessarily an actuarially determined amount equal to the contributions that the employer would have paid to the retirement system for those employees in the transitional public employment program as if they were members under this act, but only for that number of employees that the employer determines would transfer from the transitional public employment program into positions covered by this act. If the funds provided under the former comprehensive employment and training act of 1973, Public Law 93-203, are insufficient, the remainder of the employer contributions shall be paid by the person's employer under the transitional public employment program. If a person was not employed by a reporting unit but performed services for that reporting unit under a transitional public employment program and became a member of this retirement system within 12 months after the date of termination as a participant in the transitional public employment program, service credit shall be given for that transitional public employment program service in the manner provided in this subsection. The reporting unit for which the transitional public employment program service was performed is the person's employer under the transitional public employment program for the purposes of this subsection.

(3) Before January 31, 1991, a person excluded from membership as provided by section 5(1)(a) who later becomes a member of this retirement system shall be entitled to purchase service credit for that service, as provided in subsection (6), upon presenting acceptable proof of the service for the excluded period.

(4) Before January 31, 1991, a member of the retirement system with employment excluded from membership service under section 5(1)(c) or under section 23a(1)(c) of chapter I or section 12(2)(c) of chapter II of former Act No. 136 of the Public Acts of 1945 shall be entitled to purchase service credit for that employment, as provided in subsection (6), upon presentation of documentation of the employment rendered that is verified from official reporting unit records or other acceptable documentation as determined by the retirement board. This subsection only applies after June 30, 1987 if the employment being purchased was performed while the person was enrolled as a graduate student at the reporting unit and the employment consisted of 1 or more of the following:

(a) Teaching.

(b) Research.

(c) Academic advising.

(d) Administration.

(e) Library work.

(f) Other employment of an academic or educational nature, as determined by the board.

(5) Before January 31, 1991, a member of the retirement system with out of system public education service or with service described in section 69c(1) that was performed while the person was a full-time student, whether performed before, on, or after October 31, 1980, shall be entitled to purchase service credit for that service, as provided in subsection (6), upon presentation of documentation of the service rendered that is verified from official payroll records or other acceptable documentation as determined by the retirement board pursuant to R 38.1119 of the Michigan administrative code. This subsection only applies after June 30, 1987 if the employment being purchased was performed while the person was enrolled as a graduate student at a public college or public university and the employment consisted of 1 or more of the following:

(a) Teaching.

(b) Research.

(c) Academic advising.

(d) Administration.

(e) Library work.

(f) Other employment of an academic or educational nature, as determined by the board.

(6) Service credit shall not be given under subsection (3), (4), or (5) until the member pays into the retirement system the actuarial cost. Service credit shall not be given under subsection (3), (4), or (5) unless the service being purchased is followed by 5 years of reporting unit service credit under this act or former Act No. 136 of the Public Acts of 1945. Credit provided by subsection (3), (4), or (5) shall not be used in satisfying the minimum of 10 years of service credit required under this act for a retirement allowance.

(7) A person excluded from membership as provided by section 5(1)(f), (g), (h), (i), (j), or (k) shall not receive service credit for the employment described in those subdivisions even if the person subsequently becomes or has been a member of this retirement system.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1983, Act 111, Imd. Eff. July 12, 1983 ;-- Am. 1984, Act 166, Imd. Eff. June 28, 1984 ;-- Am. 1984, Act 428, Imd. Eff. Jan. 2, 1985 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1988, Act 384, Imd. Eff. Dec. 21, 1988 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1365 Written application for payment of accumulated contributions; forfeiture of prior service.

Sec. 65.

(1) If a member ceases to be a public school employee before satisfying the age and service requirements for a retirement allowance as provided in section 81(1)(a) or (b) or 43b or if a member elected the optional retirement system under the optional retirement act of 1967, Act No. 156 of the Public Acts of 1967, as amended, being sections 38.381 to 38.388 of the Michigan Compiled Laws, the member upon written application shall be paid, except as otherwise provided in this act, the accumulated contributions standing to the member's credit in the reserve for employee contributions and in the reserve for member investment plan, payable before the expiration of 90 days after submitting the written application for payment on a form provided by the retirement board.

(2) Upon payment of the accumulated contributions standing to the member's credit in the reserve for employee contributions and in the reserve for member investment plan pursuant to subsection (1), the member shall forfeit the prior service and contributory membership service credited to the member, and the noncontributory membership service credited during periods when the member contributed to the member investment plan. However, other membership service acquired under the noncontributory plan shall be nonforfeitable except as provided in section 67. The refund shall be payable notwithstanding any time limit for application contained in former Act No. 184 of the Public Acts of 1937, former Act No. 56 of the Public Acts of 1941, or former Act No. 136 of the Public Acts of 1945.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1366 Cessation of membership; forfeiture of service; return to service; reinstatement of previously forfeited service.

Sec. 66.

(1) Except as provided in section 65, if a member ceases to be a public school employee for any reason, except while on official leave from service with the reporting unit, the person shall cease to be a member. The person's credited contributory membership service and credited prior service, and the noncontributory membership service credited during periods when the member contributed to the member investment plan, shall be forfeited and no longer in effect if the person withdraws the accumulated contributions from the retirement system. If the person returns to reporting unit service, the person shall again become a member. If accumulated contributions were withdrawn and the person returns for a period of not less than 1 year of credited service, the person may pay into the retirement system, before the effective date of the person's retirement, the amount withdrawn, together with simple interest on the amount withdrawn from the reserve for employee contributions and compound interest on the amount withdrawn from the reserve for member investment plan computed in each case from the date of withdrawal to the semiannual anniversary of the date of withdrawal following the date of repayment. Upon payment in full, the member shall be allowed credit for the service upon which the refund was based, which shall reinstate the previously forfeited service. However, a member who previously withdrew the contributions and who separated from reporting unit service for 60 consecutive calendar months shall not be allowed credit for the service upon which the refund was based until the member returns to service for 2 or more years of credited service and returns the accumulated contributions previously withdrawn, together with simple interest on the amount withdrawn from the reserve for employee contributions and compound interest on the amount withdrawn from the reserve for member investment plan computed in each case from the date of withdrawal to the semiannual anniversary of the date of withdrawal following the date of repayment.

(2) Upon a member's retirement or death, the member shall cease to be a member.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1367 Credit for service in another retirement system; withdrawal of accumulated contributions; forfeiture of service or monthly allowance.

Sec. 67.

A member who has met the age and service requirements to receive a retirement allowance from this retirement system as provided in section 81 may withdraw all of the accumulated contributions, if any, if the member is entitled to receive credit for all or part of the service in another retirement system. Withdrawal shall result in the forfeiture of prior service and contributory plan membership service credited to the member upon payment of the refund. A member who has met the age and service requirements to receive a monthly allowance under the noncontributory plan, or combination of contributory and noncontributory plan service, by written waiver and withdrawal of the accumulated contributions, if any, may forfeit a monthly allowance if the member is entitled to receive credit for all or part of his or her service in another retirement system. Once a retirant is in receipt of a retirement allowance from this retirement system, it shall not be forfeited.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1368 Service credit; computing terms of service.

Sec. 68.

(1) The retirement board shall grant 1 year of service credit to a member who has been employed and remunerated for services performed for not less than 1,020 hours in a school fiscal year. In determining whether a member is entitled to service credit under this subsection, the retirement system shall calculate service credit using the payroll cycle reported to the retirement system by the employer of the member. If a biweekly payroll cycle is reported, the member shall not accrue more than 60 hours in a payroll cycle. If a semimonthly payroll cycle is reported, the member shall not accrue more than 72 hours in a payroll cycle. If a monthly payroll cycle is reported, the member shall not accrue more than 138 hours in a payroll cycle. If a quarterly payroll cycle is used, the member shall not accrue more than 396 hours in a payroll cycle.

(2) A part-time member or a member employed for a fraction of the school fiscal year shall receive service credit for full-time service on the basis of 60 or more hours per biweekly period and proportionate credit for less than 60 hours on the basis of 60 hours for full-time credit in the proportion which the hours employed in the school fiscal year bears to 1,020 hours.

(3) In computing terms of service, a year shall be a legal fiscal year at the time and place where the service was performed. Not more than 1 year's service shall be counted for retirement purposes in any school fiscal year.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 2003, Act 175, Imd. Eff. Aug. 22, 2003



Section 38.1369 Out of system public education service; condition for granting membership or prior service credit; eligibility for retirement allowance; computation of payment; limitation; refund; noncreditable service; election to purchase certain service credit.

Sec. 69.

(1) As a condition for granting membership or prior service credit under this act for out of system public education service, a member shall pay to the retirement system an amount equal to the amount the member would have contributed pursuant to the schedule governing member contributions in effect at the time of that service had the service been performed under this act or former Act No. 136 of the Public Acts of 1945, together with regular interest from the end of the school fiscal year in which service was performed to the semiannual anniversary of the date following the payment, and shall have 5 years of reporting unit service credit under this act or former Act No. 136 of the Public Acts of 1945, following the out of system public education service.

(2) A member shall not be entitled to a retirement allowance based on out of system public education service that was performed after July 1, 1974, until the member pays into the retirement system for that service an amount equal to 5% of the member's full-time or equated full-time compensation earned in the school fiscal year before the school fiscal year in which the application to purchase and payment for the service credit is made, multiplied by the years of that service the member elects to purchase and unless that service is followed by 5 years of reporting unit service credit under this act.

(3) For the purposes of computing payment under this section, the compensation amount used shall not be less than the highest school fiscal year compensation previously earned by the member. If the compensation amount used for computing payment under this section exceeds the member's final average compensation determined at the time of retirement, the payment required under this section shall be recomputed using the member's final average compensation and a refund shall be made based upon the recomputation. Credit provided by this section shall not be used in satisfying the minimum of 10 years of service credit required under this act for a retirement allowance. A person who had employment with a community mental health service program as described in section 6(2) shall not be subject to the minimum of 10 years of service credit, if the other requirements of this section are met.

(4) A member shall not receive more than 15 years of out of system public education service. A member shall not receive more out of system public education service than service performed under this act or former Act No. 136 of the Public Acts of 1945, unless, before July 1, 1974, the member applied for out of system public education service credit based upon payment of contributions for that service credit as required under former Act No. 136 of the Public Acts of 1945. The total out of system public education service credited shall be used to compute the member's retirement allowance if the minimum service requirements performed under this act or former Act No. 136 of the Public Acts of 1945 are met.

(5) If a member who made payment for out of system public education service dies and a retirement allowance beneficiary has not been designated, or if the member withdraws from service before his or her retirement becomes effective, the payment made by the member shall be refunded to the member or to the member's refund beneficiary upon request.

(6) Out of system public education service shall not be creditable toward retirement under this act if the member is or will be receiving a retirement allowance for the same service from another retirement system.

(7) Out of system public education service shall not be creditable under this act unless similar service performed in a reporting unit would be creditable.

(8) Before January 31, 1991, a member may elect to purchase service credit as an elementary or secondary teacher at a United States armed forces military base in the United States or a foreign country upon payment to the retirement board of the actuarial cost.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1984, Act 428, Imd. Eff. Jan. 2, 1985 ;-- Am. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1369a, 38.1369b Repealed. 1989, Act 194, Eff. Jan. 31, 1991.



Section 38.1369c Employee in nonpublic elementary or secondary educational institution or nonpublic institution of higher education, employee in foreign country at school for United States personnel or dependents, full-time teacher with job corps, teacher in trust territory, or teacher on Indian reservation; purchase of service credit; request; documentation; payment of amount equal to actuarial cost; condition to service being credited; satisfaction of minimum service credit for retirement allowance; refund; effect of pension or annuity; retirant with retirement allowance effective date on or after January 1, 1988, and on or before December 21, 1988; definitions.

Sec. 69c.

(1) A member may elect to purchase service credit for service performed as an employee in a nonpublic elementary or secondary educational institution or a nonpublic 2- or 4-year institution of higher education in this state, in other states of the United States, or in the territorial possessions of the United States upon request and presentation of documentation of the employment rendered that is verifiable from official employment or payroll records or other acceptable documentation as determined by the retirement board, and upon payment to the retirement system of the actuarial cost.

(2) Before January 31, 1991, a member may elect to purchase service credit for service performed as an employee in a foreign country at a school for United States personnel or dependents of the United States military or United States department of state personnel; service performed as a full-time teacher with the job corps created pursuant to section 422 of part B of title IV of the job training partnership act, Public Law 97-300, 29 U.S.C. 1692; service performed as a teacher in a trust territory or former trust territory of the United States; or service performed as a teacher on an Indian reservation in this country; upon request and presentation of documentation of the employment rendered that is verifiable from official employment or payroll records or other acceptable documentation as determined by the retirement board, and upon payment to the retirement system of the actuarial cost.

(3) Service shall not be credited under this section unless the service being purchased is followed by at least 5 years of reporting unit service credit under this act or former Act No. 136 of the Public Acts of 1945. Service purchased under this section shall not be used to satisfy the minimum of 10 years of service credit required to receive a retirement allowance under this act. The total service credited under subsections (1) and (2) shall not exceed 5 years.

(4) If a member who made payment for service under this section dies and a retirement allowance beneficiary has not been designated, or if the member withdraws from service before his or her retirement becomes effective, the payment made by the member shall be refunded to the member or to the member's refund beneficiary upon request.

(5) Service shall not be credited under this section if the member is or will be receiving a pension or annuity for the same service from another retirement system.

(6) A person who became a retirant with a retirement allowance effective date on or after January 1, 1988 and on or before December 21, 1988 shall be entitled to purchase service credit for service performed as an employee in a nonpublic elementary or secondary educational institution or a nonpublic 2- or 4-year institution of higher education as provided by this section. Service credit purchased pursuant to this subsection shall be purchased before July 1, 1989, or the expiration of 6 months after December 21, 1988, whichever is later. The monthly retirement allowance of a retirant entitled to purchase service credit under this subsection shall be recomputed based upon the additional service credit. The recomputed monthly amount shall be payable beginning on the first day of the month following the month in which payment is received by the retirement system.

(7) As used in this section:

(a) “Nonpublic elementary or secondary educational institution” means an institution that offers or provides an organized course of academic study primarily oriented toward the awarding of high school diplomas. Nonpublic elementary or secondary educational institution does not include a proprietary school.

(b) “Nonpublic 2- or 4-year institution of higher education” means an institution that offers an organized course of academic study primarily oriented toward the awarding of associate, baccalaureate, master's, doctoral, or other academic degrees. Nonpublic 2- or 4-year institution of higher education does not include a proprietary school.

(c) “Proprietary school” means a school that uses a certain plan or method to teach a trade, occupation, or vocation for a consideration, reward, or promise. Proprietary school includes, but is not limited to, a private business, trade, or home study school.

History: Add. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 385, Imd. Eff. Dec. 21, 1988 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1369d, 38.1369e Repealed. 1989, Act 194, Eff. Jan. 31, 1991.



Section 38.1369f Election to purchase not more than 5 years of service credit less years of service credit purchased under other provisions; request; payment of actuarial cost; prohibited uses of service credit; refund.

Sec. 69f.

(1) A member may elect to purchase not more than 5 years of service credit less the number of years of service credit purchased under sections 6(2)(c), (d), (e), and (f), 64(3), (4), and (5), 69a, 69b, 69c(2), 69d, 69e, 74a, 74b, 77, and 78, upon request and payment to the retirement system of the actuarial cost.

(2) Service credit purchased under this section may not be used to satisfy the minimum of 10 years of service credit required to receive a retirement allowance under this act.

(3) Service credit purchased under this section shall not be used to satisfy the service credit requirement set forth in section 81(1)(a) for a retirement allowance paid prior to age 46 as provided by section 43b(a).

(4) If a member who made payment for service under this section dies and a retirement allowance is not payable, or if the member withdraws from service and a retirement allowance is not payable, the payment made by the member shall be refunded to the member or to the member's refund beneficiary upon request.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1369g Former employees of reporting unit as public school employees; conditions; remittances required for granting of service credit; definitions.

Sec. 69g.

(1) Subject to subsections (2) and (3), a member whose reporting unit service consists of library or museum service and whose employment with that reporting unit is terminated because that reporting unit becomes a participating municipality to a district library agreement, or a former employee of a reporting unit that becomes a participating municipality to a district library agreement who was a member as the result of former employment with that reporting unit, is a public school employee for purposes of this act if both of the following conditions are met:

(a) The person subsequently is employed by the district library established pursuant to that district library agreement.

(b) The district library board of that district library adopts a resolution that provides that the district library will remit to the retirement system the amount, percentages, and contributions described in subsection (2) for that person.

(2) The retirement board shall grant service credit to a member described in subsection (1) only if the district library remits to the retirement system the amount required by section 42, the percentage of aggregate annual compensation determined for current service as required by section 41, and the percentage determined for unfunded accrued service as required by section 41.

(3) The remittances described in subsection (2) are the exclusive obligation of the district library and shall not be a separate obligation by specific reimbursement or otherwise of the state.

(4) As used in this section:

(a) “District library” means a library established pursuant to section 3 of the district library establishment act, Act No. 24 of the Public Acts of 1989, being section 397.173 of the Michigan Compiled Laws.

(b) “District library agreement” means that term as used in the district library establishment act, Act No. 24 of the Public Acts of 1989, being sections 397.171 to 397.196 of the Michigan Compiled Laws.

(c) “District library board” means that term as used in the district library establishment act, Act No. 24 of the Public Acts of 1989.

(d) “Participating municipalities” means that term as used in the district library establishment act, Act No. 24 of the Public Acts of 1989.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1370 State of Michigan service; condition for granting membership or prior service credit; petition for transfer of service credit, accumulated contributions, and interest; refund.

Sec. 70.

(1) As a condition for granting membership or prior service credit under this act for state of Michigan service, a member shall pay to the retirement system an amount equal to the amount the member would have contributed under the contributory plan for service performed before July 1, 1977 pursuant to the schedule governing member contributions in effect at the time of that service had the service been performed under this act or former Act No. 136 of the Public Acts of 1945, together with regular interest from the end of the school fiscal year in which the service was performed to the semiannual anniversary of the date following payment, and shall relinquish all rights to retirement under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, as amended, being sections 38.1 to 38.47 of the Michigan Compiled Laws. A member shall not receive benefits pursuant to sections 43b and 43c for service performed on or after January 1, 1987 until the member pays the difference between the actuarial equivalent of the benefits provided by sections 43b and 43c and by the state employees' retirement act, Act No. 240 of the Public Acts of 1943.

(2) Credit for service performed as a state employee under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, as amended, shall be on the same basis for eligibility in all respects, for any form of retirement provided in this act as if the service were performed in a reporting unit under this act.

(3) A former member who on or before July 1, 1974, was employed in the state classified or unclassified service, whose membership was transferred to the state employees' retirement system under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, as amended, and who again became a member of the retirement system created under former Act No. 136 of the Public Acts of 1945 or becomes a member of the retirement system created under this act, shall be entitled to petition the retirement system in writing for a transfer of the member's accumulated contributions, including interest, and service standing to the member's credit with the state employees' retirement system to this retirement system. Upon receipt of the member's petition, service standing to the member's credit, accumulated contributions, and interest shall be transferred from the employee's savings fund created under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, as amended, to the reserve for employee contributions of this retirement system. A person whose membership service and accumulated contributions are transferred back to this retirement system immediately shall have the transferred service credit recognized by the retirement system on the same basis as if the person continuously had been a member of the retirement system.

(4) If a member who made payment for state of Michigan service dies and a retirement allowance beneficiary has not been designated, or withdraws from service before his or her retirement becomes effective, the payment made by the member shall be refunded to the member or to the member's refund beneficiary upon request.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1371 Sabbatical leave; employee organization professional services leave or released time.

Sec. 71.

(1) The retirement board shall grant service credit for the time a member is on a sabbatical leave authorized by a reporting unit, if the member returns to regular employment with the same reporting unit and acquires 1 year or more of subsequent service credit with that same reporting unit and if the member acquired 5 or more years of credited service with the reporting unit immediately before the sabbatical leave.

(2) If the sabbatical leave described in subsection (1) is granted before July 1, 1981, the reporting unit, if the reporting unit had a noncontributory plan at the time the sabbatical leave is granted, or the member, if the reporting unit has a contributory plan at the time the sabbatical leave is granted, shall pay to the system for each year of sabbatical leave credit an amount equal to 5% of the member's compensation earned in the school fiscal year immediately before the school fiscal year in which the sabbatical leave is granted, together with regular interest from the end of the school fiscal year in which the sabbatical leave was or is granted to the earlier of the following dates following the date of payment, the first day of the school fiscal year beginning after the date of payment or the first day of the seventh month of the school fiscal year in which the payment is made. If the reporting unit makes the payment required by this subsection, the reporting unit also shall pay the required interest. If the member makes the payment required by this subsection, the member also shall pay the required interest.

(3) If the sabbatical leave described in subsection (1) is granted after June 30, 1981, the member shall pay an amount equal to 5% of the member's full-time or equated full-time compensation earned in the school fiscal year immediately before the school fiscal year in which payment is made for each year of service credit the member elects to purchase. In computing payment under this subsection, the compensation amount used, except as otherwise provided in this subsection, shall not be less than the highest school fiscal year compensation the member earned from the reporting unit that granted the sabbatical leave. If the compensation amount used for computing payment under this subsection exceeds the member's final average compensation determined at the time of retirement, the payment required under this subsection shall be recomputed using the member's final average compensation and a refund shall be made based upon the recomputation.

(4) If, before October 31, 1980, either the reporting unit or the member has contributed 5% of the member's compensation for the school fiscal year in which the sabbatical leave was granted in order to purchase service credit for that sabbatical leave, a further payment for the purchase of service credit for that sabbatical leave shall not be required. If a member has paid the amount required under subsection (2) for the purchase of service credit for sabbatical leave, but later receives a refund of that amount, the member, not the reporting unit, shall repay the amount with regular interest as required by subsection (2) if the member elects to purchase service credit for the sabbatical leave.

(5) Effective October 1, 1981, the retirement board shall grant service credit for the time a member is on either an employee organization professional services leave or employee organization professional services released time authorized by a reporting unit if all of the following conditions are satisfied, as applicable:

(a) For a member who is on either a professional services leave or professional services released time that first began before October 1, 1996, which leave or released time is renewed annually by the reporting unit, the member is included on the reporting unit's reports required by section 42(6) and compensation, service, contribution, and other requirements are reported on the same basis as for those members of the reporting unit who were not granted an employee organization professional services leave or employee organization professional services released time.

(b) For a member who is on either a professional services leave or professional services released time, which leave or released time does not meet the requirements of subdivision (a), the member is included on the reporting unit's reports in the manner required by subdivision (a), except that compensation is reported at the rate of compensation paid to the member by the reporting unit immediately preceding the date the member commenced the professional services leave or professional services released time along with the normal and customary compensation increases that would have been paid to the member by the reporting unit had the member remained in the same position held at the reporting unit immediately preceding the date the member commenced the leave or released time. However, if the member was not working a full 12-month period for the reporting unit immediately preceding the date the member commenced the professional services leave or professional services released time and is working a full 12-month period for the public school employee organization, the rate of compensation paid to the member by the reporting unit immediately preceding the date the member commenced the leave or released time may be increased proportionately to reflect the additional time worked for the public school employee organization. That adjusted compensation, along with the normal and customary compensation increases otherwise allowed in this subdivision, shall then be reported as required in this subdivision.

(c) For a member who is on either a professional services leave or professional services released time that first began before October 1, 1996, which leave or released time is renewed annually by the reporting unit, the reporting unit remits the amount required by section 42 and the percentage of aggregate annual compensation provided from the state school aid fund for current service, if any, the percentage determined for unfunded accrued service as required by section 41, and the employer's share of social security contributions if the reporting unit is responsible for remitting the employee's share of social security contributions.

(d) For a member who is on either a professional services leave or professional services released time, which professional services leave or professional services released time does not meet the requirements of subdivision (c), the reporting unit remits the amounts required by subdivision (c) based upon the rate of compensation paid to the member by the reporting unit immediately preceding the date the member commenced the professional services leave or professional services released time along with the normal and customary compensation increases that would have been paid to the member by the reporting unit had the member remained in the same position held at the reporting unit immediately preceding the date the member commenced the leave or released time. However, if the member was not working a full 12-month period for the reporting unit immediately preceding the date the member commenced the professional services leave or professional services released time and is working a full 12-month period for the public school employee organization, the rate of compensation paid to the member by the reporting unit immediately preceding the date the member commenced the leave or released time may be increased proportionately to reflect the additional time worked for the public school employee organization. That adjusted compensation, along with the normal and customary compensation increases otherwise allowed in this subdivision, shall then be reported as required in this subdivision.

(6) The reporting unit shall be reimbursed those sums paid to the retirement board pursuant to subsection (5) by the member or the public school employee organization on a current basis. A member who has credited service as an employee of a school district of the first class, as described in part 6 of the revised school code, Act No. 451 of the Public Acts of 1976, being sections 380.401 to 380.485 of the Michigan Compiled Laws, for a leave of absence effective before October 1, 1981, shall continue to receive credit based upon the provisions of the law of this state in effect at the time the leave of absence was initially effective.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1982, Act 197, Imd. Eff. July 1, 1982 ;-- Am. 1987, Act 242, Imd. Eff. Dec. 28, 1987 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1996, Act 268, Imd. Eff. June 12, 1996
Popular Name: Act 300



Section 38.1372 Repealed. 1989, Act 194, Imd. Eff. Aug. 25, 1989.



Section 38.1373 Resumption of employment following honorable discharge or release from active duty with armed forces; service credit; limitation; accumulation of contributions to reserve for employee contributions at regular interest.

Sec. 73.

A member of this retirement system who enters active duty with the armed forces and within 24 months after the date of the member's honorable discharge or release from active duty from the armed forces resumes employment as a public school employee under this act, former Act No. 136 of the Public Acts of 1945, former Act No. 56 of the Public Acts of 1941, or former Act No. 184 of the Public Acts of 1937, shall receive not more than 6 years of service credit, except required service extending beyond 6 years, for time spent in the armed forces credited to the member as a member of the retirement system. Credit also shall be given to a member who meets the requirements of this section for active duty service which the member rendered before becoming a member, if the member pays to the retirement system an amount determined pursuant to section 74 for the years of service rendered before becoming a member which are to be credited. The total service credited under this section shall not exceed 6 years. Service shall not be credited if it is or would be credited under any other federal, state, or local publicly supported retirement system, but this restriction shall not apply to a person who has acquired or will acquire retirement eligibility under the federal government for services in the reserve. During the period of the service of a member, contributions to the reserve for employee contributions standing to the member's credit as of the last payroll date preceding military service shall be accumulated at regular interest.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1374 Service credit for member not meeting requirements of MCL 38.1373; election; computation of payment; restriction; condition.

Sec. 74.

(1) A member of this retirement system after May 31, 1976, who does not meet the requirements of section 73, and who enters active duty with the armed forces, may elect to receive service credit for not more than 5 years of active duty upon request and payment to the retirement system of an amount equal to 5% of the member's full-time or equated full-time compensation earned in the school fiscal year immediately before the school fiscal year in which payment is made multiplied by the years of service that the member elects to purchase up to the maximum.

(2) For the purposes of computing payment under this section, the compensation amount used shall not be less than the highest school fiscal year compensation previously earned by a member. If the compensation amount used for computing payment under this section exceeds the member's final average compensation determined at the time of retirement, the payment required under this section shall be recomputed using the member's final average compensation and a refund shall be made based upon the recomputation.

(3) Service shall not be credited if it is or would be credited under any other federal, state, or local publicly supported retirement system, but this restriction shall not apply to a person who has acquired or will acquire retirement eligibility under the federal government for service in the reserve.

(4) Service shall not be credited under this section until the member has accumulated 10 years of full-time or equated full-time service credit performed under this act or former acts.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1374a, 38.1374b Repealed. 1989, Act 194, Eff. Jan. 31, 1991.



Section 38.1375 Separation from service or reduction of hours for purposes of parental leave; purchase of service credit; refund; application; "parental leave" defined.

Sec. 75.

(1) A member who left or leaves service as a public school employee; who left or leaves out-of-system public education service; or a member of the state employees' retirement system under section 13 of the state employees' retirement act, 1943 PA 240, MCL 38.13, who left or leaves service as a state employee for purposes of parental leave who subsequently becomes a member of this retirement system without other intervening employment of more than 20 hours per week for each week for which service credit was claimed may purchase service credit for the time period or periods during which the person was separated from service because of parental leave if the member satisfies the requirements of this section. The member shall submit an application as described in subsection (5) and shall pay the actuarial cost to the retirement system. The total service credited under this section shall not exceed 5 years. A member requesting purchase of service credit under this section shall certify to the retirement system the purpose for which the member took leave or was separated from service as a public school employee; a person performing out-of-system public education service; or a member of the state employees' retirement system under section 13 of the state employees' retirement act, 1943 PA 240, MCL 38.13.

(2) Service credit purchased under this section may not be used to satisfy the minimum of 10 years of service credit required to receive a retirement allowance under this act.

(3) If a member who made payment under this section dies and a retirement allowance beneficiary has not been designated, or if the member leaves reporting unit service before his or her retirement becomes effective, the payment made by the member shall be refunded upon request to the member or to the member's refund beneficiary.

(4) A member who reduces hours of employment with a reporting unit for purposes of parental leave or a person who reduces hours of out of system public education service for purposes of parental leave and who subsequently becomes a member of this retirement system may purchase service credit for those hours by which employment was reduced if all other requirements of this section are met.

(5) A member requesting purchase of service credit under this section shall submit an application as prescribed by the retirement system in which the member shall certify the time period claimed for parental leave and the purpose of the parental leave. If the request for purchase of service credit under this section is a result of leave taken to care for the member's child by birth or adoption, then the member also shall submit a certified copy of a birth certificate or adoption document from the appropriate court of jurisdiction.

(6) Parental leave is creditable under this act until the child, by birth or adoption, attains age 18 or is married, whichever occurs first.

(7) As used in this section, "parental leave" means either of the following:

(a) The presence of the member in the active participation or supervision in the day-to-day, ongoing care or maintenance of his or her child by birth or adoption, for which the member reduced or eliminated the number of hours worked for the state, in out-of-system public education service, or for the reporting unit in a normal work time period.

(b) A member's pregnancy that occurred while a member, whether brought to full term or not, childbirth, and recuperation, for which the member reduced or eliminated the number of hours worked for the state, in out-of-system public education service, or for the reporting unit in a normal work time period.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 2006, Act 617, Eff. Jan. 1, 2009
Popular Name: Act 300



Section 38.1376 Partial purchase of service credit.

Sec. 76.

On and after the effective date of this section, a member who is otherwise entitled to purchase service credit for active duty in the armed forces under section 73 or 74, or for maternity or paternity or child rearing under section 75, may purchase such service credit in separate increments equal to 1 or more full years, or a remaining fraction of a year, if any, or both. Partial purchase of service credit under this section shall not bar future such purchases otherwise in compliance with this section and sections 73, 74, and 75, but computation of the amount of payment due shall be made separately for each purchase.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985
Popular Name: Act 300



Section 38.1377, 38.1378 Repealed. 1989, Act 194, Eff. Jan. 31, 1991.



Section 38.1379 Actuarial cost; recomputation.

Sec. 79.

(1) Actuarial cost shall be equal to the product of subdivisions (a), (b), and (c):

(a) A percentage, determined by the retirement board and the department, which when multiplied by a member's compensation, as determined under subdivision (b), results in the average actuarial present value of the additional benefits resulting from the crediting of 1 additional year of service. The percentage may vary because of age, credited service, or benefit coverage. An increase or decrease in the percentage under this subdivision shall not become effective before the expiration of 6 months or more after the retirement board notifies the reporting units of the increase or decrease.

(b) A member's compensation. The member's compensation shall be the member's full-time or equated full-time compensation earned in the school fiscal year immediately before the school fiscal year in which the application to purchase and payment for the service are made. The compensation amount used shall not be less than the highest compensation previously earned by the member.

(c) The number of years, including any fraction of a year, of credited service a member elects to purchase up to the maximum allowed.

(2) If the compensation amount used for computing payment under this section exceeds the member's final average compensation determined at the time of retirement, the payment required under this section shall be recomputed using the member's final average compensation and a refund shall be made based upon the recomputation.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1379a Recomputation of payment for purchase of service; refund.

Sec. 79a.

(1) Subject to subsection (2), if the compensation amount used for computing payment for a purchase of service credit under section 64, 69, 69c, 69d, 69e, 71, 74, 74a, 74b, 75, 77, or 78 before the effective date of the amendatory act that added this section exceeded the full-time or equated full-time compensation earned in the school fiscal year used in that computation, the payment for that purchase shall be recomputed using the greater of either the full-time or equated full-time compensation amount earned for the school fiscal year in which payment was made, or the highest school fiscal year compensation previously earned by the member. A refund shall be made based upon the recomputation.

(2) A refund pursuant to this section shall be made only to a member, deferred member, or retirant who makes written application to the retirement board in a form determined by the board.

History: Add. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300






300-1980-5 ARTICLE 5 (38.1381...38.1393)

Section 38.1381 Retirement allowance under MCL 38.1384; application; eligibility requirements.

Sec. 81.

(1) Except as provided in section 81c, a member who no longer is working as a public school employee or in any other capacity for which service credit performed in this state is allowed under this act, upon the member's written application to the retirement system, shall be entitled to a retirement allowance provided for in section 84 if 1 of the following applies:

(a) The member is 55 years of age or older and has 30 or more years of credited service as provided under this act of which at least 15 years were served as a public school employee.

(b) The member is 60 years of age or older and has accumulated 10 or more years of credited service as a public school employee.

(c) The member is 55 years of age or older and has 15 or more years of credited service, but less than 30 years of credited service of which the last 5 consecutive years are immediately preceding the member's retirement allowance effective date.

(2) Except as provided in section 81c, for a member who contributes to the member investment plan, the eligibility requirements of subsection (1) shall be modified as provided in section 43b.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1381a Retirement allowance computed according to MCL 38.1384(1); reduction inapplicable; definitions.

Sec. 81a.

(1) Notwithstanding section 81, a member may retire with a retirement allowance computed according to section 84(1) if all of the following apply:

(a) The member files a written application with the retirement board within the early retirement effective period requesting a retirement allowance effective date that is on or before July 1, 1989.

(b) On the last day of the month immediately preceding the retirement allowance effective date stated in the application or the last day of the early retirement effective period, whichever occurs earlier, the member's combined age and length of credited service is equal to or greater than 80 years and the member has 10 or more years of credited service.

(c) The member was working as a public school employee immediately preceding the retirement allowance effective date.

(2) The reduction provided for in section 84(2) shall not apply to a person who retires pursuant to this section.

(3) For purposes of this section, “early retirement effective period” means the period beginning on January 1, 1986 and ending at midnight on January 1, 1989.

History: Add. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1988, Act 212, Imd. Eff. June 30, 1988 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1381b Retirement; eligibility requirements; computation; extension; "incentivized retirement application period" defined; amortization of additional costs.

Sec. 81b.

(1) Notwithstanding section 81, a member may retire with a retirement allowance computed according to this section if all of the following apply:

(a) The member files a written application with the retirement board within the incentivized retirement application period stating a retirement allowance effective date that is on or after July 1, 2010 but not later than September 1, 2010. A member may withdraw a written application submitted by a member on or before June 11, 2010. A written application submitted by a member and not withdrawn on or before June 11, 2010 is irrevocable.

(b) On the last day of the month immediately preceding the retirement allowance effective date stated in the application, the member's combined age and length of credited service is equal to or greater than 80 years or the member is eligible to retire under section 81 with a retirement allowance that is not subject to reduction under section 84(2).

(c) The member was employed as a public school employee for the 6-month period ending May 1, 2010. A member who has worked in the 6-month period ending May 1, 2010 and is on layoff or on an approved leave of absence status from reporting unit employment is considered to have met the employment requirement of this subdivision.

(2) Upon his or her retirement as provided in this section, a member who retires with a retirement effective date on or before September 1, 2010 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.6% of the member's final average compensation if the final average compensation is $90,000.00 or less and the member is eligible to retire under section 81 with a retirement allowance that is not subject to reduction under section 84(2). If the member is eligible to retire under section 81 with a retirement allowance that is not subject to reduction under section 84(2) and has a final average compensation that is greater than $90,000.00, the retirement allowance shall be equal to the member's number of years and fraction of a year of credited service multiplied by 1.6% of his or her final average compensation up to a final average compensation of $90,000.00 and the remaining portion of the retirement allowance shall be equal to the member's number of years and fraction of a year of credited service multiplied by 1.5% of the portion of final average compensation over $90,000.00. For members eligible under this section because the member's combined age and length of credited service is equal to or greater than 80 years, upon his or her retirement as provided in this section, a member who retires with a retirement effective date on or before September 1, 2010 shall receive a retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.55% of the member's final average compensation if the final average compensation is $90,000.00 or less. For members eligible to retire under this section because the member's combined age and length of credited service is equal to or greater than 80 years whose final average compensation is greater than $90,000.00, the retirement allowance shall be calculated so that the member receives a portion of his or her retirement allowance equal to the member's number of years and fraction of a year of credited service multiplied by 1.55% of his or her final average compensation up to a final average compensation of $90,000.00 and the remaining portion of the retirement allowance shall be calculated as equal to the member's number of years and fraction of a year of credited service multiplied by 1.5% of the portion of final average compensation over $90,000.00.

(3) Except as otherwise provided in this subsection, the superintendent for a reporting unit or the chief administrator for a reporting unit that does not have a superintendent may extend the effective date of retirement under subsection (1) of a member employed by that reporting unit to a date not later than September 1, 2011. Each reporting unit having a member who elects to retire under this section may extend the retirement effective date of 1 member under this section. Up to an additional 2,500 extensions shall be allotted to reporting units using a pro-rata methodology determined by the retirement system. The retirement system shall notify reporting units of any additional extension allotments by May 22, 2010. To make an extension under this subsection, the superintendent or chief administrator shall submit to the retirement system notification of members whose retirement dates the superintendent or chief administrator will extend along with the written concurrence of the member on or before June 15, 2010. The superintendent or chief administrator shall not request, and the retirement system shall not implement, the extension of a member that exceeds the number of extensions allotted to his or her reporting unit.

(4) For purposes of this section, "incentivized retirement application period" means the period beginning on May 19, 2010 and ending on June 11, 2010.

(5) Any additional costs to the retirement system as a result of the retirement allowance calculations under this section shall be amortized over a 10-year period.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1381c Member 60 years of age or older with 10 or more years service.

Sec. 81c.

(1) A member who first becomes a member on or after July 1, 2010 who no longer is working as a public school employee or in any other capacity for which service credit performed in this state is allowed under this act, upon the member's written application to the retirement system, shall be entitled to a retirement allowance provided for in section 84(1) if the member is 60 years of age or older and has accumulated 10 or more years of credited service pursuant to section 68 as a public school employee.

(2) The eligibility requirements of subsection (1) shall not be modified as provided in section 43b.

(3) The reduction provided for in section 84(2) shall not apply to a person who retires pursuant to this section.

(4) Notwithstanding any other provision of this act, a member who first becomes a member on or after July 1, 2010 shall not purchase or transfer service credit under article 4 and shall not have any purchased or transferred service credit included in the calculation of a retirement allowance upon retirement.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1381d Employment on or after September 4, 2012; election to participate in Tier 2; method of accepting elections; election period; member not making election considered as member of Tier 1; collection of employer and employee contributions.

Sec. 81d.

(1) The retirement system shall permit each qualified participant who first becomes a qualified participant and first works for a reporting unit on or after September 4, 2012 to make an election to not become a member of Tier 1 and become only a qualified participant in Tier 2.

(2) The retirement system shall determine a method of accepting elections under subsection (1) and reporting units shall secure those elections during the period beginning on the date of the individual's employment and ending upon the expiration of 75 days from the individual's first payroll date. An election under subsection (1) is irrevocable.

(3) An individual who does not make an election for any reason on or before the close of the election period is considered to have made an election to become a member of Tier 1 and is subject to all of the following as of the date of his or her employment:

(a) He or she is eligible to accrue any service credit or qualify for any retirement allowance under Tier 1 under the terms as provided in section 81c.

(b) He or she is also a qualified participant under Tier 2.

(4) An individual who makes the election under subsection (1) on or before the close of the election period is considered to have made an election to not become a member of Tier 1 and is subject to all of the following as of the date of his or her employment:

(a) He or she is not eligible to accrue any service credit or qualify for any retirement allowance under Tier 1 under the terms as provided in section 81c.

(b) He or she is only a qualified participant under Tier 2.

(5) The retirement system shall collect from the individual all amounts required under sections 43a and 131(2) and shall collect all required employer contributions required under Tier 1 from his or her date of employment. If an individual makes a valid election under subsection (1) to not become a member of Tier 1, the retirement system shall determine and implement a method to reconcile employer and employee contributions to be deposited to Tier 2, and any such employee contributions will be considered to be elective contributions under section 131.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1382 Deferred vested service retirement allowance; entitlement; computation; application; forfeiture; payment of option to beneficiary.

Sec. 82.

(1) A member who terminates reporting unit service before 60 years of age for a reason other than the member's retirement or death, who does not withdraw accumulated contributions standing to the member's credit in the reserve for employee contributions and the reserve for member investment plan, and who has or maintains in effect 10 or more years of credited service shall be entitled to a deferred vested service retirement allowance computed pursuant to section 84 based upon the last year of credited service of the member's final average compensation period. Upon or after 60 years of age, entitlement of the member's deferred vested service retirement allowance shall begin the first day of the calendar month next following the deferred member's written application filed with the retirement board on forms furnished by the board. The deferred member's entitlement to a deferred vested service retirement allowance based on prior service or contributory membership service, or both, shall be forfeited if the deferred member withdraws from the retirement system the member's accumulated contributions unless the service is reinstated as provided in section 66. A member who meets all of the qualifications of this subsection, has 30 or more years of credited service, and leaves service before the member's fifty-fifth birthday for a reason other than retirement or death shall be entitled to a deferred vested service retirement allowance at 55 years of age.

(2) If a member, before terminating reporting unit services, selects the option provided in section 85(1)(b), but dies before the effective date of the member's deferred vested service retirement allowance, the option provided in section 85(1)(b) and selected by the deferred member shall be paid to the retirement allowance beneficiary, at the time the deceased deferred member would have otherwise been eligible to begin receiving the deferred vested service retirement allowance.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1383 Date of retirement allowance; payment on cessation of eligibility for continuation of benefits.

Sec. 83.

(1) Each retirement allowance shall date from the first of the month following the month in which the applicant satisfies the age and service requirements of this act and terminated reporting unit service, but not more than 12 months before the month in which the application was filed with the retirement system, if the applicant satisfies the legal requirements for the retirement allowance at the time the application is filed.

(2) A full month's retirement allowance shall be payable for the month in which a retirant or retirement allowance beneficiary ceases to be eligible for continuation of benefits. If eligibility ceases because of death, the payment shall be made to the retirement allowance beneficiary, if any, or to the deceased recipient's estate or to the legal representative of the deceased recipient.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1384 Retirement allowance; benefits; applicability of reduction; recalculation of retirement allowance; adjusted retirement allowance; election to return retirement allowance payments.

Sec. 84.

(1) Subject to section 84b and except as provided in subsection (2), upon the member's retirement from service as provided in section 81, a member shall receive a retirement allowance that equals the product of the member's total years, and fraction of a year, of credited service multiplied by 1.5% of the member's final average compensation. A member shall not be allowed to use more than 15 years of out of system public education service, or more out of system public education service than service performed under this act or former 1945 PA 136 unless, before July 1, 1974, the member applied for out of system public education service credit based upon payment of contributions for the service as required under section 69, or former acts, in which case the total out of system public education service credited, not to exceed 15 years, shall be used to compute the member's retirement allowance if the minimum service requirements performed under this act or former acts or as a state employee under the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, are met. Credit for state of Michigan service shall be on the same basis for eligibility for retirement provided in this act as if the service were performed under this act, former 1945 PA 136, former 1941 PA 56, or former 1937 PA 184.

(2) If a member having less than 30 years credited service retires before the member's sixtieth birthday as provided in section 81, the member's retirement allowance provided in subsection (1) shall be reduced 1/2 of 1% for each month, and fraction of a month, within the period from the effective date of the member's retirement to the date of the member's sixtieth birthday, and shall continue at that same percentage after becoming 60 years of age.

(3) The reduction of 1/2 of 1% for each month and fraction of a month from the member's retirement allowance effective date to the date of the member's sixtieth birthday provided for in former 1945 PA 136, applicable to a member who retired before July 1, 1974 and before attainment of age 60, shall not apply to a member who retired before that date, at age 55 or more, having 30 or more years of credited service. The retirement allowance shall be recalculated disregarding the reduction and the person receiving the retirement allowance shall be eligible to receive an adjusted retirement allowance based on the recalculation beginning January 1, 1986, but shall not be eligible to receive the adjusted amount attributable to any month beginning before January 1, 1986.

(4) The reduction provided for in subsection (2) shall not apply to a member who retires under either section 86 or 87, or to a retirement allowance beneficiary who is granted an allowance under section 43c(c), 89, or 90.

(5) The retirement allowance of a person who satisfies the requirements of this subsection shall be recalculated based on 1.5% of final average compensation times years of credited service. The person receiving the retirement allowance shall be eligible to receive an adjusted retirement allowance based on the recalculation beginning January 1, 1986, but shall not be eligible to receive the adjusted amount attributable to any month beginning before January 1, 1986. A retirement allowance shall be recalculated under this subsection if 1 of the following applies:

(a) The retirement allowance was payable to a retirant or retirement allowance beneficiary under chapter II of former 1945 PA 136 and the retirement allowance effective date was on or after July 1, 1956 but before July 1, 1974.

(b) The retirement allowance was payable to a plan II retirant or retirement allowance beneficiary under chapter I of former 1945 PA 136 and the retirement allowance effective date was before July 1, 1974.

(6) A member retiring pursuant to section 81 who acquires at least 5 years of combined credited service under this act or under former 1945 PA 136, and who is already in receipt of a retirement allowance under chapter II of former 1945 PA 136, may elect to return to the retirement system any retirement allowance payments received, and receive a single retirement allowance computed on the combined years of service credited under this act and any former act.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1384b Retirement allowance for member making alternative election under section 59(2)(b); calculation; items of credited service under section 59(1); accumulation of years of service credit for purpose of vesting; calculation of retirement allowance under section 59(1) but not making attainment date designation; "attainment date" defined.

Sec. 84b.

(1) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member who did not make the election under section 59(1) and who made or is considered to have made the alternative election under section 59(2)(a) shall include only the following items of credited service, as applicable, multiplied by 1.5% of final average compensation as provided in section 84:

(a) The years and fraction of a year of credited service accrued to that member before the transition date.

(b) Service credit that was purchased before February 1, 2013.

(c) Service credit that is purchased under a payment plan pursuant to this act that was in effect as of February 1, 2013.

(d) Credit for years of service under sections 73 and 108(10).

(2) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member described in subsection (1) shall also include the following items of credited service, as applicable, multiplied by 1.25% of final average compensation:

(a) The years and fraction of a year of credited service accrued to that member on and after the transition date.

(b) Service credit that was purchased on and after February 1, 2013, except as provided in subsection (1)(c).

(3) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member who did not make the election under section 59(1) and who made the alternative election under section 59(2)(b) shall include only the following items of credited service, as applicable, multiplied by 1.5% of final average compensation as provided in section 84:

(a) The years and fraction of a year of credited service accrued to that member before the transition date.

(b) Service credit that was purchased before February 1, 2013.

(c) Service credit that is purchased under a payment plan pursuant to this act that was in effect as of January 31, 2013.

(d) Credit for years of service under sections 73 and 108(10).

(4) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member described in subsection (3) shall not include any year or fraction of a year of service performed by that member on and after the transition date or any service credit that is purchased by that member after February 1, 2013, except as provided in subsection (3)(c). Beginning with the first payroll date after the transition date, and ending upon the member's termination of service, the employer of a member described in subsection (3) shall contribute 4% of the member's compensation as defined in section 122(2) to the member's Tier 2 account. A member is vested in employer contributions made under this subsection according to the vesting provisions under section 132. A member shall be credited with years of service accrued under Tier 1 as of the transition date for purposes of meeting the applicable vesting requirements.

(5) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member who makes the election and attainment date designation under section 59(1) shall include only the following items of credited service, as applicable, multiplied by 1.5% of final average compensation as provided in section 84:

(a) The years and fraction of a year of credited service accrued to that member on or before the attainment date.

(b) Service credit that was purchased on or before the attainment date.

(c) Service credit that is purchased under a payment plan pursuant to this act that was in effect as of the attainment date.

(d) Credit for years of service under sections 73 and 108(10).

(6) Beginning February 1, 2013, the calculation of a retirement allowance under this act for a member described in subsection (5) shall also include the following items of credited service, as applicable, multiplied by 1.25% of final average compensation:

(a) The years and fraction of a year of credited service accrued to that member on and after the attainment date.

(b) Service credit that was purchased on and after the attainment date, except as provided in subsection (5)(c).

(7) Beginning on the transition date, a member described in subsection (1), (3), or (5) shall continue to accumulate years of service credit as necessary for the purpose of vesting in a retirement allowance and to determine when a retirement allowance may begin under this act, regardless of when the service credit was accrued, except as otherwise provided in section 59(8). A member described in subsection (1), (3), or (5) shall continue to be treated as a member for all purposes, except as otherwise provided in section 59(8) and except for the limitations on credited service and calculation of a retirement allowance as provided in subsections (1) through (6).

(8) The calculation of a retirement allowance under this act for a member who makes the election under section 59(1) but who does not make the attainment date designation under section 59(1) shall include all items of credited service accrued to that member, regardless of when the service credit was accrued, which shall be multiplied by 1.5% of final average compensation as provided in section 84.

(9) As used in this section, "attainment date" means the final day of the pay period in which the member attains 30 years of credited service.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2012, Act 359, Imd. Eff. Dec. 14, 2012



Section 38.1385 Payment options; election; change of option or beneficiary; payment to beneficiary; reversion of benefit to straight retirement allowance; term of payment; beneficiary predeceasing retirant who returns to service; effect of election of retirant's divorce from spouse designated as beneficiary; payment of difference between accumulated contributions and aggregate amount of retirement allowance payments; change of beneficiary; optional form of benefit payment; limitation; termination.

Sec. 85.

(1) A retiring member or retiring deferred member who meets the requirements of section 81 or 81a or a member whom the retirement board finds to be totally and permanently disabled and eligible to receive a retirement allowance under section 86 or 87 shall elect to receive his or her retirement allowance under 1 of the payment options provided in this subsection. The election shall be in writing and filed with the retirement board at least 15 days before the effective date of the retirement allowance except as provided for a disability retirant under section 86 or 87. The amount of retirement allowance under subdivision (b), (c), or (d) shall be the actuarial equivalent of the amount of retirement allowance under subdivision (a). The options are as follows:

(a) A retirant shall be paid a straight retirement allowance for life computed pursuant to section 84. An additional retirement allowance payment shall not be made upon the retirant's death.

(b) A retirant shall be paid a reduced retirement allowance for life with the provision that upon the retirant's death, payment of the reduced retirement allowance is continued throughout the lifetime of the retirement allowance beneficiary whom the member or deferred member designates in a writing filed with the retirement board at the time of election of this option. A member or deferred member may elect this option and designate a retirement allowance beneficiary under the conditions set forth in section 82(2) or 89(3).

(c) A retirant shall be paid a reduced retirement allowance for life with the provision that upon the retirant's death, payment of 1/2 of the reduced retirement allowance is continued throughout the lifetime of the retirement allowance beneficiary whom the member designated in a writing filed with the retirement board at the time of election of the option.

(d) On and after January 1, 2000, a retirant shall be paid a reduced retirement allowance for life with the provision that upon the retirant's death, payment of 75% of the reduced retirement allowance is continued throughout the lifetime of the retirement allowance beneficiary whom the member designated in a writing filed with the retirement board at the time of election of the option.

(2) In addition to the election under subsection (1), a retirant, other than a disability retirant who is 60 years of age or less, may elect to coordinate his or her retirement allowance with an estimated primary social security benefit. The retirant shall be paid an increased retirement allowance until 62 years of age and a reduced retirement allowance after 62 years of age. The increased retirement allowance paid until 62 years of age shall approximate the sum of the reduced retirement allowance payable after 62 years of age and the retirant's estimated social security primary insurance amount. The estimated social security primary insurance amount shall be determined by the retirement system. The election under this subsection shall be made at the same time and in the same manner as required under subsection (1).

(3) Except as otherwise provided in this section, the election of a payment option in subsections (1) and (2) shall not be changed on or after the effective date of the retirement allowance. Except as provided in this section, the retirement allowance beneficiary selected under subsection (1)(b), (c), or (d) shall not be changed on or after the effective date of the retirement allowance and shall be either a spouse, brother, sister, parent, or child, including an adopted child, of the member, deferred member, retiring member, or retiring deferred member entitled to make the election under this act. Another retirement allowance beneficiary shall not be selected. If a member, deferred member, retiring member, or retiring deferred member is married at the retirement allowance effective date, an election under subsection (1), other than an election under subsection (1)(b), (c), or (d) naming the spouse as retirement allowance beneficiary, shall not be effective unless the election is signed by the spouse, except that this requirement may be waived by the board if the signature of a spouse cannot be obtained because of extenuating circumstances. For purposes of this subsection, "spouse" means the person to whom the member, deferred member, retiring member, or retiring deferred member is married at the retirement allowance effective date. Payment to a retirement allowance beneficiary shall start the first day of the month following the retirant's death.

(4) Except as otherwise provided in subsection (8), if the retirement allowance beneficiary selected under subsection (1)(b), (c), or (d) predeceases the retirant, the retirant's benefit shall revert to a straight retirement allowance including post-retirement adjustments, if any, shall be effective the first of the month following the death, and shall be paid during the remainder of the retirant's life. This subsection applies to a retirant whose effective date of retirement is after June 28, 1976, but the straight retirement allowance shall not be payable for any month beginning before the later of the retirement allowance beneficiary's death or October 31, 1980. This subsection also applies to a retirant whose effective date of retirement was on or before June 28, 1976, but the straight retirement allowance shall not be payable for any month beginning before the later of the retirement allowance beneficiary's death or January 1, 1986. A retirant who on January 1, 1986 is receiving a reduced retirement allowance because the retirant designated a retirement allowance beneficiary and the retirement allowance beneficiary predeceased the retirant is eligible to receive the straight retirement allowance beginning January 1, 1986, but the straight retirement allowance shall not be payable for any month beginning before January 1, 1986.

(5) A retirant who returns to service pursuant to section 61 and whose retirement allowance beneficiary selected under subsection (1)(b), (c), or (d) predeceases the member before he or she again becomes a retirant may again choose a retirement allowance beneficiary pursuant to subsection (1)(b), (c), or (d).

(6) If a retirant receiving a reduced retirement allowance under subsection (1)(b), (c), or (d) is divorced from the spouse who had been designated as the retirant's retirement allowance beneficiary under subsection (1)(b), (c), or (d), the election of a reduced retirement allowance payment option shall be considered void by the retirement system if the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, described in the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689, and dated after June 27, 1991 provides that the election of a reduced retirement allowance payment option under subsection (1)(b), (c), or (d) is to be considered void by the retirement system and the retirant provides a certified copy of the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, to the retirement system. If the election of a reduced retirement allowance payment option under subsection (1)(b), (c), or (d) is considered void by the retirement system under this subsection, the retirant's retirement allowance shall revert to a straight retirement allowance, including postretirement adjustments, if any, subject to an award or order of the court as described in the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689. The retirement allowance shall revert to a straight retirement allowance under this subsection effective the first of the month after the date the retirement system receives a certified copy of the judgment of divorce or award or order of the court. This subsection does not supersede a judgment of divorce or award or order of the court in effect on June 27, 1991. This subsection does not require the retirement system to distribute or pay retirement assets on behalf of a retirant in an amount that exceeds the actuarially determined amount that would otherwise become payable if a judgment of divorce had not been rendered.

(7) If the retirement allowance payments terminate before an aggregate amount equal to the retirant's accumulated contributions has been paid, the difference between the retirant's accumulated contributions and the aggregate amount of retirement allowance payments made shall be paid to the person designated in a writing filed with the retirement board on a form provided by the retirement board. If the designated person does not survive the retirant or retirement allowance beneficiary, the difference shall be paid to the deceased recipient's estate or to the legal representative of the deceased recipient.

(8) A retirant who selected a retirement allowance beneficiary under subsection (1)(b), (c), or (d) may change his or her retirement allowance beneficiary if all of the following apply:

(a) The first retirement allowance beneficiary is a spouse.

(b) The first retirement allowance beneficiary predeceases the retirant after the retirement allowance effective date.

(c) The retirant marries another spouse after the retirement allowance effective date.

(d) The retirant files a written request with the retirement system to name his or her current spouse as a retirement allowance beneficiary not earlier than 180 days and not later than 1 year after the marriage of the retirant and the current spouse except that a retirant whose first retirement allowance beneficiary predeceases the retirant after the retirement allowance effective date and before the effective date of the amendatory act that added this subsection shall have 180 days from the effective date of the amendatory act that added this subsection to file a written request with the retirement system.

(9) A retirant who was not married on his or her retirement allowance effective date and who did not select a payment option provided in this section may select an optional form of benefit payment under subsection (1)(b), (c), or (d) and designate a retirement allowance beneficiary if all of the following apply:

(a) The retirant marries after his or her retirement allowance effective date.

(b) The retirement allowance beneficiary is the retirant's spouse.

(c) The retirement allowance beneficiary is only designated as the retirement allowance beneficiary for that portion of the retirant's retirement allowance that is not subject to an eligible domestic relations order assigning a previous spouse a reduced benefit under section 4(b) of the eligible domestic relations order act, 1991 PA 46, MCL 38.1704.

(d) The retirant files a written request with the retirement system to select the optional form of benefit payment under subsection (1)(b), (c), or (d) and to designate his or her spouse as the retirement allowance beneficiary, not earlier than 180 days and not later than 1 year after the retirant's marriage except that a retirant who marries after the retirement allowance effective date and before the effective date of the amendatory act that added this subsection shall have 180 days from the effective date of the amendatory act that added this subsection to file a written request with the retirement system.

(10) The retirement allowance of the retirant who makes an election under subsection (8) or (9) shall not be greater than the actuarial equivalent of the retirement allowance as determined by the retirement board that the retirant would otherwise be entitled to under subsection (1)(a) and shall become effective the first day of the month following the filing of the written request with the retirement system.

(11) If the retirant dies no later than 12 months after the effective date of his or her election under subsection (8) or (9), the retirement allowance for the surviving spouse established under subsection (8) or (9) shall terminate 12 months after the death of the retirant.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1991, Act 47, Imd. Eff. June 27, 1991 ;-- Am. 1998, Act 213, Eff. Mar. 23, 1999 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2006, Act 617, Eff. Jan. 1, 2009
Popular Name: Act 300



Section 38.1386 Disability allowance; requirements; extension of application time limit; computation; effective date.

Sec. 86.

(1) A member whom the retirement board finds to have become totally and permanently disabled for purposes of employment by his or her reporting unit by reason of personal injury or mental or physical illness before termination of reporting unit service and employment shall receive a disability allowance if all of the following requirements are met:

(a) The member has not met age and service requirements of section 81(1)(a) or (b) or, if the member first became a member on or after July 1, 2010, the member has not met age and service requirements of section 81c(1).

(b) The member has at least 10 years of credited service in effect before termination of employment.

(c) The member or reporting unit makes written application to the retirement board not more than 12 months after the date the member terminated public school employment.

(d) The person undergoes an examination by 1 or more practicing physicians or medical officers designated by the retirement board who certify to the retirement board that the member is totally and permanently disabled for performing the duties for the member's position or similar position for which the member is qualified by reason of training, experience, or both.

(2) The retirement board may extend the application time limit provided in subsection (1) not more than 24 months for a member or deferred member who satisfies the other requirements of subsection (1), if evidence of extenuating circumstances is presented to the satisfaction of the retirement board.

(3) The member's disability retirement allowance shall be computed pursuant to section 84. The effective date of the disability retirant's allowance shall be determined pursuant to section 83.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1387 Duty disability retirement allowance; requirements; computation; effective date; service credit; adjustment.

Sec. 87.

(1) A member whom the retirement board finds to have become totally and permanently disabled from any gainful employment by reason of personal injury or mental or physical illness while serving as an employee of that reporting unit shall receive a duty disability retirement allowance if all of the following requirements are met:

(a) The member has not met age and service requirements of section 81(1)(a) or (b) or, if the member first became a member on or after July 1, 2010, the member has not met age and service requirements of section 81c(1).

(b) The member is in receipt of weekly worker's disability compensation on account of employment by a reporting unit.

(c) The member or reporting unit makes written application to the retirement board not more than 12 months after the date the member terminated public school employment.

(d) The member undergoes an examination by 1 or more practicing physicians or medical officers designated by the retirement board who certify to the retirement board that the member is totally and permanently disabled for performing the duties for the member's position for which the member is qualified by reason of training, or experience, or both.

(2) The member's duty disability retirement allowance shall be computed pursuant to section 84. The effective date of the duty disability retirant's allowance shall be the first of the month following the month in which the member terminates employment and is in receipt of weekly worker's disability compensation. The years of service credit used in computing the retirant's duty disability retirement allowance shall not be less than 10 years. If the member has less than 5 consecutive years of credited service, the average of the member's annual compensation shall be used.

(3) Upon recovery and return to reporting unit service or upon termination of the statutory period for the payment of a disability retirant's worker's disability compensation, if any, arising on account of the retirant's reporting unit service, the retirant shall be given service credit for the period and the retirant's disability retirement allowance shall be adjusted to include the additional credit.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1388 Duty or nonduty disability retirant; medical examination; affidavit; deception; discontinuance or revocation of nonduty disability retirement allowance; return to membership; restoration of credited service; restoration of duty disability retirant to active service; cessation of allowance or rights to allowance; lump sum payment; payment on retirant's sixtieth birthday; reduction of retirement allowance; computation of allowable earnings; applicability of subsection (4).

Sec. 88.

(1) The retirement board may require a duty or nonduty disability retirant to submit to a medical examination by a practicing physician or a medical officer designated by the retirement board as necessary for proof of eligibility for continuance of the disability allowance. The retirement board may require each disability retirant who is 59 years of age or less to submit a sworn affidavit during January of each year, in the form and manner prescribed by the retirement board, attesting that the retirant believes himself or herself to be totally and permanently disabled for the same reason for which the disability allowance was granted, and disclosing any significant change in physical or mental condition that occurred during the preceding 12-month period because of medical treatment. A retirant who submits information with intent to deceive may have the disability retirement allowance revoked by the retirement board.

(2) The retirement board may discontinue a nonduty disability retirement allowance if medical examination reports indicate that the retirant no longer is disabled. If a nonduty disability retirant refuses to submit to an examination, the retirant's disability retirement allowance may be discontinued until withdrawal of the refusal. If a refusal continues for 12 months, the retirant's rights to a nonduty disability retirement allowance shall be revoked by the retirement board. However, upon the retirant's sixtieth birthday the retirant shall be paid a retirement allowance based on the final average compensation, service, and benefit formula as of the effective date of the retirant's nonduty disability retirement allowance if the retirant's contributions are left on deposit. If the nonduty disability retirant returns to membership service after termination of a disability allowance, the retirant shall again become a member of the retirement system. The retirant's credited service in effect at the time of disability retirement shall be restored.

(3) If, upon examination of a duty disability retirant, the medical report indicates that the retirant no longer is disabled and is capable of resuming public school employment, the retirant shall be restored to active service with the reporting unit from which the person terminated employment and the duty disability retirement allowance shall cease. Payment of the duty disability retirement allowance shall continue until the retirant is actually returned to reporting unit service in a position for which the retirant is qualified by reason of training, or experience, or both. The retirant again shall become a member of the retirement system and the retirant's credited service in effect at the time of duty disability retirement shall be restored. If the retirant refuses to either submit to a medical examination or to return to reporting unit service and if either refusal continues for 12 months, the retirant's rights to a duty disability retirement shall cease. A lump sum payment shall be made of the difference between the retirant's accumulated contributions at time of retirement and the aggregate amount of the retirant's disability retirement allowance payments, unless the retirant has acquired 10 or more years of credited service before the time of his or her duty disability allowance. In that event, upon the retirant's sixtieth birthday, the retirant shall be paid a retirement allowance based upon the final average compensation, service, and benefit formula as of the effective date of the duty disability retirement allowance, if the retirant's contributions as a member are left on deposit.

(4) If a disability retirant becomes engaged in gainful employment, and if the total of the retirant's income from the employment and retirement allowance exceeds the retirant's final average compensation, the retirement allowance shall be reduced to an amount which when added to the amount earned by the retirant equals the retirant's final average compensation. For purposes of computing allowable earnings under this subsection, the final average compensation shall be increased by 2% for each 12 months elapsed after the date the retirement allowance commenced. This subsection shall not apply on or after the date the duty or nonduty disability retirant otherwise would have been eligible for an age and service retirement allowance if the retirant had not become disabled, but the retirant shall be subject to section 61.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1389 Surviving spouse; computation, payment, and termination of retirement allowance; remarriage of surviving spouse; allowance for surviving child less than 18; election of retirement allowance beneficiary; grounds for voiding election; death of member; presumption of dependency; termination of allowance; payment to refund beneficiary; member contributing to member investment plan.

Sec. 89.

(1) If a member who continues as a public school employee on or after either the date the member has 15 years of credited service in effect, or the date of the member's sixtieth birthday if the member has 10 years of credited service in effect, dies before the effective date of his or her retirement and leaves a surviving spouse to whom the deceased member was married at time of death, the surviving spouse shall receive a retirement allowance computed in the same manner as if the deceased member had retired effective the day preceding the date of the deceased member's death, elected the option set forth in subsection (3), and nominated the surviving spouse as retirement allowance beneficiary. The surviving spouse's retirement allowance shall terminate upon the surviving spouse's death. A surviving spouse who on June 27, 1984, is receiving a retirement allowance under this section or the predecessor to this section under former Act No. 136 of the Public Acts of 1945 shall be eligible to continue receiving that retirement allowance regardless of the surviving spouse's remarriage. A surviving spouse whose retirement allowance under this section or the predecessor to this section under former Act No. 136 of the Public Acts of 1945 was terminated due to the surviving spouse's remarriage shall be eligible to receive that allowance beginning on the first day of the month following the month in which written application for reinstatement is filed with the board, but shall not be eligible to receive the allowance attributable to any month beginning before the month of reinstatement under this section. A surviving spouse of a person who was a deferred member on October 31, 1980, who becomes eligible to receive a retirement allowance under this section or the predecessor to this section under former Act No. 136 of the Public Acts of 1945, shall be eligible to receive that retirement allowance and that allowance shall not be subject to termination because of the surviving spouse's remarriage.

(2) If the other requirements of subsection (1) are met but a surviving spouse does not exist, each of the deceased member's surviving children less than 18 years of age shall receive an allowance of an equal share of the retirement allowance which would have been paid to the spouse if living at the time of the deceased member's death. Payments under this subsection shall cease upon the surviving child's marriage, adoption, or becoming 18 years of age, whichever occurs first.

(3) A member who continues as a public school employee on or after either the date the member has 15 years of credited service in effect, or the date of the member's sixtieth birthday if the member has 10 years of credited service in effect, may elect the option provided in section 85(1)(b) and nominate a retirement allowance beneficiary as provided in section 85(3). The election shall be in writing and filed with the retirement board in a manner and form prescribed by the retirement board. The election shall be void upon the member's retirement, termination of employment except as provided in section 82(2), divorce, the retirement allowance beneficiary's death, or upon the retirement allowance beneficiary no longer being dependent upon the member before the member's death. If a member who has an option election under section 85(1)(b) in effect dies before the effective date of his or her retirement, the member's retirement allowance beneficiary, so long as the beneficiary continues to be so dependent, shall receive the same retirement allowance as the retirement allowance beneficiary would have been entitled to receive under the option provided in section 85(1)(b) if the member had been regularly retired pursuant to section 81 or 82 the day preceding the date of the member's death, even though the member may not have acquired entitlement to service retirement. The surviving spouse of the deceased member shall be presumed to be 50% dependent on the deceased member for his or her own financial support. The surviving spouse's retirement allowance shall terminate upon the surviving spouse's death.

(4) If at the time a retirement allowance beneficiary's retirement allowance granted by this section is terminated, the aggregate amount of retirement allowance payments received by the retirement allowance beneficiary are less than the accumulated contributions credited to the deceased member's account in the reserve for employee contributions at the time of the deceased member's death, the difference between the deceased member's accumulated contributions and the aggregate amount of retirement allowance payments received by the retirement allowance beneficiary shall be paid to the deceased member's refund beneficiary.

(5) For a member who contributes to the member investment plan, the credited service eligibility requirement applicable to the survivor benefits provided in this section are subject to section 43c.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1984, Act 162, Imd. Eff. June 27, 1984 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1390 Surviving spouse of deceased member receiving worker's disability compensation; computation, payment, and termination retirement allowance; remarriage of surviving spouse; allowance for surviving children less than 18; computation, payment, and termination of allowance for surviving child less than 18 or for surviving dependent parent; computation and effective date of retirement allowance beneficiary's duty death retirement allowance; use of average annual compensation; election to accept refund; payment to legal representative of deceased member's or retirant's estate.

Sec. 90.

(1) If a member dies as a result of injury or illness arising out of and in the course of the member's reporting unit service for which worker's disability compensation is paid, or a duty disability retirant who is in receipt of weekly worker's disability compensation on account of the retirant's reporting unit service dies from the same causes for which the person retired within 36 months after the retirant's retirement, and in either case the death or the illness or injury resulting in death is found by the retirement board to have resulted, without the member's or retirant's willful negligence, from the performance of the member's or retirant's reporting unit service, the surviving spouse of the deceased member or retirant shall receive a retirement allowance computed in the same manner as if the member or retirant had retired for reasons of age and service effective the day preceding the date of the member's or retirant's death, elected the option provided in section 85(1)(b), and nominated the surviving spouse as retirement allowance beneficiary. The surviving spouse's retirement allowance shall terminate upon death. A surviving spouse who on June 27, 1984, is receiving a retirement allowance under this section or the predecessor to this section under former Act No. 136 of the Public Acts of 1945 shall be eligible to continue receiving that retirement allowance regardless of the surviving spouse's remarriage. A surviving spouse whose retirement allowance under this section or the predecessor to this section under former Act No. 136 of the Public Acts of 1945 was terminated due to the surviving spouse's remarriage shall be eligible to receive that allowance beginning on the first day of the month following the month in which written application for reinstatement is filed with the board, but shall not be eligible to receive the allowance attributable to any month beginning before the month of reinstatement under this section.

(2) If the other requirements of subsection (1) are met but a surviving spouse does not exist, each child of the deceased member or duty disability retirant who is less than 18 years of age shall receive an allowance of an equal share of the retirement allowance which would have been paid to the spouse if living at the time of the member's or retirant's death. Payments under this subsection shall cease upon marriage, adoption, or becoming 18 years of age, whichever occurs first.

(3) If the other requirements of subsection (1) are met and neither a surviving spouse nor an eligible child surviving the deceased member or duty disability retirant exists, a monthly allowance shall be paid to 1 surviving dependent parent whom the retirement board finds to be totally and permanently disabled and to have been dependent upon the deceased member or retirant for at least 50% of the parent's financial support. The allowance shall be computed in the same manner as if the deceased member or retirant had retired for reasons of age and service effective the day preceding the member's or retirant's death, elected the option provided in section 85(1)(b), and nominated the surviving parent as retirement allowance beneficiary. The surviving parent's beneficiary retirement allowance shall terminate upon marriage or death.

(4) The retirement allowance beneficiary's duty death retirement allowance shall be computed pursuant to section 84, except that the reduction for early retirement shall not apply. The effective date of the retirement allowance beneficiary's duty death retirement allowance shall be the first of the month following the month in which the member or retirant died. The years of service credit used in computing the retirement allowance beneficiary's duty death retirement allowance shall not be less than 10 years. If the deceased member or duty disability retirant has less than 5 consecutive years of credited service, the average of the decedent's annual compensation shall be used.

(5) Instead of the duty death benefits provided in this section to an eligible retirement allowance beneficiary, the retirement allowance beneficiary, before receipt of his or her first payment, may elect to accept a refund of the deceased member or duty disability retirant's accumulated contributions.

(6) If, at the time a retirement allowance beneficiary's duty death retirement allowance granted by this section is terminated, the aggregate amount of retirement allowance payments received by the retirement allowance beneficiary is less than the accumulated contributions credited to the deceased member's or duty disability retirant's account in the reserve for employee contributions and the reserve for member investment plan at the time of the member's or retirant's death, the difference between the accumulated contributions and the aggregate amount of retirement allowance payments received by the retirement allowance beneficiary shall be paid to the legal representative of the deceased member's or retirant's estate.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1984, Act 162, Imd. Eff. June 27, 1984 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1391 Hospital, medical-surgical, and sick care retirant benefits; dental and vision retirant benefits; retirement system premium; maximum contribution rate; health benefits coverage for dependent of retirant; coordination of benefits; definitions.

Sec. 91.

(1) Except as otherwise provided in this section, the retirement system shall pay the entire monthly premium or membership or subscription fee for hospital, medical-surgical, and sick care benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Except as otherwise provided in this section, beginning January 1, 2013, the retirement system shall pay 80% of the entire monthly premium or membership or subscription fee for hospital, medical-surgical, and sick care benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Except as otherwise provided in subsections (7) to (15), for a retirant or retirement allowance beneficiary who is enrolled in the hospital, medical-surgical, and sick care benefits plan on January 1, 2013 and who is eligible for medicare on that date, the retirement system shall pay 90% of the entire monthly premium or membership or subscription fee for hospital, medical-surgical, and sick care benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Except as otherwise provided in subsection (8), this subsection does not apply to a retirant who first becomes a member after June 30, 2008.

(2) The retirement system may pay up to the maximum of the amount payable under subsection (1) toward the monthly premium for hospital, medical-surgical, and sick care benefits for the benefit of a retirant or retirement allowance beneficiary enrolled in a group health insurance or prepaid service plan not authorized by the retirement board and the department, if enrolled before June 1, 1975, for whom the retirement system on July 18, 1983 was making a payment towards his or her monthly premium.

(3) A retirant or retirement allowance beneficiary receiving hospital, medical-surgical, and sick care benefits coverage under subsection (1) or (2), until eligible for medicare, shall have an amount equal to the cost chargeable to a medicare recipient for part B of medicare deducted from his or her retirement allowance.

(4) Until December 31, 2012, the retirement system shall pay 90% of the monthly premium or membership or subscription fee for dental and vision benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Except as otherwise provided in this section, beginning January 1, 2013, the retirement system shall pay 80% of the monthly premium or membership or subscription fee for dental and vision benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Except as otherwise provided in subsections (7) to (15), for a retirant or retirement allowance beneficiary who is enrolled in the dental and vision plan on January 1, 2013 and who is 65 years of age or older on that date, the retirement system shall pay 90% of the entire monthly premium or membership or subscription fee for dental and vision benefits for the benefit of a retirant or retirement allowance beneficiary who elects coverage in the plan authorized by the retirement board and the department. Payments shall begin under this subsection upon approval by the retirement board and the department of plan coverage and a plan provider. Except as otherwise provided in subsection (8), this subsection does not apply to a retirant who first becomes a member after June 30, 2008.

(5) Until December 31, 2012, the retirement system shall pay up to 90% of the maximum of the amount payable under subsection (1) toward the monthly premium or membership or subscription fee for hospital, medical-surgical, and sick care benefits coverage described in subsections (1) and (2) for each health insurance dependent of a retirant receiving benefits under subsection (1) or (2). Until December 31, 2012, payment shall not exceed 90% of the actual monthly premium or membership or subscription fee. Except as otherwise provided in subsections (7) through (15), for a health insurance dependent who is enrolled in the hospital, medical-surgical, and sick care benefit plan on January 1, 2013 and who is eligible for medicare on that date, the retirement system shall pay 90% of the entire monthly premium or membership or subscription fee for hospital, medical-surgical, and sick care benefits for the benefit of each health insurance dependent of a retirant receiving benefits under subsection (1) or (2). Until December 31, 2012, the retirement system shall pay 90% of the monthly premium or membership or subscription fee for dental and vision benefits described in subsection (4) for the benefit of each health insurance dependent of a retirant receiving benefits under subsection (4). Beginning January 1, 2013, any payment described in this subsection shall not exceed 80% of the actual monthly premium or membership or subscription fee. Except as otherwise provided in subsections (7) to (15), for a health insurance dependent of a retirant who is enrolled in the dental and vision plan on January 1, 2013 and who is 65 years of age or older on that date, the retirement system shall pay 90% of the entire monthly premium or membership or subscription fee for dental and vision benefits for the benefit of each health insurance dependent of the retirant receiving benefits under subsection (4). Payment for health benefits coverage for a health insurance dependent of a retirant shall not be made after the retirant's death, unless the retirant designated a retirement allowance beneficiary as provided in section 85 and the dependent was covered or eligible for coverage as a health insurance dependent of the retirant on the retirant's date of death. Payment for health benefits coverage shall not be made for a health insurance dependent after the later of the retirant's death or the retirement allowance beneficiary's death. Payment under this subsection and subsection (6) began October 1, 1985 for health insurance dependents who on July 10, 1985 were covered by the hospital, medical-surgical, and sick care benefits plan authorized by the retirement board and the department. Payment under this subsection and subsection (6) for other health insurance dependents shall not begin before January 1, 1986. Except as otherwise provided in subsection (8), this subsection does not apply to a retirant who first becomes a member after June 30, 2008.

(6) The payment described in subsection (5) shall also be made for each health insurance dependent of a deceased member or deceased duty disability retirant if a retirement allowance is being paid to a retirement allowance beneficiary because of the death of the member or duty disability retirant as provided in section 43c(c), 89, or 90. Payment for health benefits coverage for a health insurance dependent shall not be made after the retirement allowance beneficiary's death.

(7) The payments provided by this section shall not be made on behalf of a retiring section 82 deferred member or health insurance dependent of a deferred member having less than 21 full years of attained credited service or the retiring deferred member's retirement allowance beneficiary, and shall not be made on behalf of a retirement allowance beneficiary of a deferred member who dies before retiring. The retirement system shall pay, on behalf of a retiring section 82 deferred member or health insurance dependent of a deferred member or a retirement allowance beneficiary of a deceased deferred member, either of whose allowance is based upon not less than 21 years of attained credited service, 10% of the payments provided by this section, increased by 10% for each attained full year of credited service beyond 21 years, not to exceed 100% of the payments provided by this section. This subsection applies to any member who first became a member on or before June 30, 2008 and attains deferred status under section 82 after October 31, 1980.

(8) For a member or deferred member who first becomes a member after June 30, 2008 and before September 4, 2012, the retirement system shall pay up to 80% of the monthly premium or membership or subscription fee for the hospital, medical-surgical, and sick care benefits plan, the dental plan, and vision plan, or any combination of the plans for the benefit of the retirant and his or her retirement allowance beneficiary and health insurance dependents, or for the benefit of the deceased member's retirement allowance beneficiary if the retirant or deceased member has 25 years or more of service credit under this act, and the retirant, deceased retirant, or deceased member was at least 60 years of age at the time of application for benefits under this section. If the retirant or deceased member is less than 60 years of age at the time of application for benefits under this section, the retirement system shall pay 80% of the monthly premium or membership or subscription fee for the hospital, medical-surgical, and sick care benefits plan, the dental plan, and vision plan, or any combination of the plans for the benefit of the retirant and his or her retirement allowance beneficiary and the retirant's health insurance dependents, or for the benefit of the deceased member's retirement allowance beneficiary if the retirant or deceased member has 25 or more years of service credit granted under section 68. If a retirant, deceased retirant, or deceased member described in this subsection has 10 or more but less than 25 years of service credit under this act and the retirant was at least 60 years of age at the time of application for benefits under this section, the retirement system shall pay a portion of the monthly premium or membership or subscription fee for the plans or combination of plans equal to the product of 3% and the retirant's, deceased retirant's, or deceased member's years of service for the first 10 years and 4% for each year after the first 10 years, up to 80%. This subsection does not apply to a member who receives a disability retirement allowance under section 86 or 87 or to a deceased member's retirement allowance beneficiary under section 90.

(9) The retirement system shall not pay the premiums or membership or subscription fees under subsection (8) until the retirant or retirement allowance beneficiary requests enrollment in the plans or combination of plans in writing in the manner prescribed by the retirement system. Not more than 1 year of service credit shall be counted for purposes of this subsection and subsection (8) in any school fiscal year.

(10) A member who retires under section 43b or 81 and who elects to purchase service credit on or after July 1, 2008 is not eligible for payments under this section for the hospital, medical-surgical, and sick care benefits plan, the dental plan, or vision plan, or any combination of the plans described in this section until the first date that the member would have been eligible to retire under section 43b or 81 if he or she had not purchased the service credit and had accrued a sufficient amount of service credit under section 68. A member who first becomes a member on or after July 1, 2008 shall not be eligible for health benefits under this subsection until at least the time of application under subsection (8). The retirement system shall apply a method that enables it to make the determination under this subsection.

(11) Except for a member who retires under section 86 or 87 or a member who meets the requirements under subsection (7) or (8), the retirement system shall not pay the benefits provided in subsection (1) or (4) unless the member was employed and has received a minimum total of 1/2 of a year of service credit granted pursuant to section 68 during the 2 school fiscal years immediately preceding the member's retirement allowance effective date or the member has received a minimum of 1/10 of a year of service credit granted pursuant to section 68 during each of the 5 school fiscal years immediately preceding the member's retirement allowance effective date. This subsection does not apply to a member who is unable to meet the service credit requirements of this subsection because of 1 or more periods of unpaid leaves of absence approved by the reporting unit during the period of leave of absence, as a result of a mental or physical disability supported by the member's doctor during the period of leave of absence.

(12) Any retirant or retirement allowance beneficiary excluded from payments under this section may participate in the hospital, medical-surgical, and sick care benefits plan, the dental plan, or vision plan, or any combination of the plans described in this section in the manner prescribed by the retirement system at his or her own cost.

(13) The hospital, medical-surgical, and sick care benefits plan, dental plan, and vision plan that covers retirants, retirement allowance beneficiaries, and health insurance dependents pursuant to this section shall contain a coordination of benefits provision that provides all of the following:

(a) If the person covered under the hospital, medical-surgical, and sick care benefits plan is also eligible for medicare or medicaid, or both, then the benefits under medicare or medicaid, or both, shall be determined before the benefits of the hospital, medical-surgical, and sick care benefits plan provided pursuant to this section.

(b) If the person covered under any of the plans provided by this section is also covered under another plan that contains a coordination of benefits provision, the benefits shall be coordinated as provided by the coordination of benefits act, 1984 PA 64, MCL 550.251 to 550.255.

(c) If the person covered under any of the plans provided by this section is also covered under another plan that does not contain a coordination of benefits provision, the benefits under the other plan shall be determined before the benefits of the plan provided pursuant to this section.

(14) Beginning January 1, 2009, upon the death of the retirant, a retirement allowance beneficiary who became a retirement allowance beneficiary under section 85(8) or (9) is not a health insurance dependent and is not entitled to health benefits under this section except as provided in this subsection. Beginning January 1, 2009, a surviving spouse selected as a retirement allowance beneficiary under section 85(8) or (9) may elect the insurance coverages provided in this section if payment for the elected coverages is the responsibility of the surviving spouse and is paid in a manner prescribed by the retirement system.

(15) This section does not apply to a retirant or a health insurance dependent of that retirant under either of the following circumstances:

(a) The individual first became a member or qualified participant on or after September 4, 2012.

(b) The member made the election to opt out of health insurance coverage or receives a separate retirement allowance under section 91a.

(16) For purposes of this section:

(a) "Health insurance dependent" means any of the following:

(i) Except as provided in subsection (14), the spouse of the retirant or the surviving spouse to whom the retirant or deceased member was married at the time of the retirant's or deceased member's death.

(ii) An unmarried child, by birth or adoption, of the retirant or deceased member, until December 31 of the calendar year in which the child becomes 19 years of age.

(iii) An unmarried child, by birth or adoption, of the retirant or deceased member, until December 31 of the calendar year in which the child becomes 25 years of age, who is enrolled as a full-time student, and who is or was at the time of the retirant's or deceased member's death a dependent of the retirant or deceased member as defined in section 152 of the internal revenue code, 26 USC 152.

(iv) An unmarried child, by birth or adoption, of the retirant or deceased member who is incapable of self-sustaining employment because of mental or physical disability, and who is or was at the time of the retirant's or deceased member's death a dependent of the retirant or deceased member as defined in section 152 of the internal revenue code, 26 USC 152.

(v) The parents of the retirant or deceased member, or the parents of his or her spouse, who are residing in the household of the retirant or retirement allowance beneficiary.

(vi) An unmarried child who is not the child by birth or adoption of the retirant or deceased member but who otherwise qualifies to be a health insurance dependent under subparagraph (ii), (iii), or (iv), if the retirant or deceased member is the legal guardian of the unmarried child.

(b) "Medicaid" means benefits under the federal medicaid program established under title XIX of the social security act, 42 USC 1396 to 1396w-5.

(c) "Medicare" means benefits under the federal medicare program established under title XVIII of the social security act, 42 USC 1395 to 1395kkk.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1981, Act 133, Imd. Eff. Oct. 7, 1981 ;-- Am. 1982, Act 258, Imd. Eff. Sept. 30, 1982 ;-- Am. 1983, Act 143, Imd. Eff. July 18, 1983 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1989, Act 193, Imd. Eff. Aug. 25, 1989 ;-- Am. 1996, Act 488, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 143, Imd. Eff. Nov. 19, 1997 ;-- Am. 1998, Act 85, Imd. Eff. May 13, 1998 ;-- Am. 2004, Act 117, Imd. Eff. May 26, 2004 ;-- Am. 2006, Act 617, Eff. Jan. 1, 2009 ;-- Am. 2007, Act 110, Imd. Eff. Oct. 1, 2007 ;-- Am. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012
Constitutionality: The Michigan Supreme Court held that the failure by the state to prefund retirement health care benefits is in violation of Const 1963, art 9, § 24. However, the Michigan Supreme Court also held that it has no authority to order the governor or legislature to appropriate funds. Musselman v Engler, 448 Mich 503; 533 NW2d 237 (1995).



Section 38.1391a Retiree health care insurance coverage for employees hired after September 4, 2012; matching contribution in lieu of health insurance coverage benefits; vesting provisions; election to opt out of health insurance coverage premiums; effect of not making election under subsection (5); break in service or reemployment; implementation and applicability of subsections (5) to (10); report; definitions.

Sec. 91a.

(1) An individual who first became a member or qualified participant on or after September 4, 2012 or who made the election under subsection (5) shall not receive any health insurance coverage premium from the retirement system for any benefits under section 91 or as a result of benefits provided under section 86, 87, or 89. In lieu of any of these benefits that might have been paid by the retirement system, a member's or qualified participant's employer shall make a matching contribution up to 2% of the member's or qualified participant's compensation to Tier 2 for each member who first became a member or qualified participant on or after September 4, 2012 or who made the election under subsection (5). A matching contribution under this subsection shall not be used as the basis for a loan from an employee's Tier 2 account. If the department or retirement system offers a health expenditure account or similar account for the purpose of managing a member's health care funds under this section, as permitted by state or federal law, the department or retirement system shall issue a request for proposals before implementation of that health expenditure account or similar account.

(2) An individual who first became a member or qualified participant on or after September 4, 2012 or who made the election under subsection (5) may make a contribution up to 2% of the member's or qualified participant's compensation to a Tier 2 account. A member or qualified participant described in this subsection may make additional contributions to his or her Tier 2 account as permitted by the department and the internal revenue code.

(3) Except as otherwise provided in this subsection, a member or qualified participant is vested in contributions made to his or her Tier 2 account under subsections (1) and (2) according to the vesting provisions under section 132. A member who is eligible for the payment of health insurance coverage premiums by the retirement system as a result of benefits provided under section 90 is not vested in any employer contributions under subsection (1) and forfeits the employer contributions and earnings on those contributions.

(4) The contributions described in this section shall begin with the first payroll date after the member or qualified participant is employed or on or after the transition date for a member who makes the election under subsection (5) and end upon his or her termination of employment.

(5) Except as otherwise provided in this section, beginning September 4, 2012 and ending at 5 p.m. eastern standard time on January 9, 2013, the retirement system shall permit each qualified member to make an election to opt out of health insurance coverage premiums that would have been paid by the retirement system under section 91 and opt into the Tier 2 account provisions of this section effective on the transition date. A qualified member who makes the election under this subsection shall cease accruing years of service credit for purposes of calculating a portion of the health insurance coverage premiums that would have been paid by the retirement system under section 91 as if that section continued to apply.

(6) A qualified member who does not make the election under subsection (5) continues to be eligible for the payment of health insurance coverage premiums by the retirement system under section 91 and is not eligible for the Tier 2 account provisions of this section. An individual who is not a qualified member, who is a former member on September 3, 2012, and who is reemployed by an employer on or after September 4, 2012 shall be treated in the same manner as a member described in this subsection who did not make the election under subsection (5).

(7) The retirement system shall calculate an amount to be credited to a Tier 2 account for each member who makes the election under subsection (5). The amount described in this subsection shall be an amount equal to the contributions made by the member under section 43e. A member who makes the election under subsection (5) shall cease making contributions under section 43e as determined by the retirement system, but no later than the first payroll date after the transition date. The amount calculated under this subsection shall be deposited as an employer contribution into the member's Tier 2 account as determined by the retirement system, but no later than the first payroll date after March 1, 2013. A member is immediately 100% vested in amounts deposited to his or her Tier 2 account under this subsection.

(8) A member or former member who does not make the election under subsection (5), who is 60 years of age or older, who does not qualify for the payment of health insurance coverage premiums by the retirement system under section 91, and who files an application with the retirement system on or after termination of employment shall receive a separate retirement allowance as calculated under this subsection. Except as otherwise provided under this subsection, the separate retirement allowance under this subsection shall be paid for 60 months and shall be equal to 1/60 of the amount equal to the contributions made by the member under section 43e. The retirement system may pay out de minimus amounts as a lump sum as determined by the retirement system and as permitted by the internal revenue code. A member receiving a separate retirement allowance under this subsection shall not subsequently receive the payment of health insurance coverage premiums by the retirement system under section 91. A member who dies before qualifying for the payment of health insurance coverage premiums by the retirement system under section 91 shall have a separate retirement allowance as provided in this subsection paid to the member's beneficiary upon application to the retirement system. A member who qualifies for the payment of health insurance coverage premiums by the retirement system under section 91 but who dies before the payment of health insurance coverage premiums by the retirement system in an amount equal to or greater than the amounts contributed under section 43e shall have a separate retirement allowance as provided in this subsection paid to the member's beneficiary following the cessation of health insurance coverage premiums paid by the retirement system in an amount equal to the difference between the health insurance coverage premiums paid by the retirement system under section 91 and contributions made by the member under section 43e. The amount of the separate retirement allowance as determined under this subsection shall be increased in a manner as determined by the retirement system by a percentage equal to 1.5% multiplied by the total number of years that member made contributions under section 43e.

(9) A member or former member who has a break in service and is reemployed retains the same election that the member made under this section before the break in service. If the member made the election under subsection (5), the member shall continue to receive the Tier 2 account contributions as provided in subsections (1) and (2). If the member did not make the election under subsection (5), the member shall continue to make the contributions as provided under section 43e and is subject to subsection (8), if applicable.

(10) In lieu of any other health insurance coverage premium that might have been paid by the retirement system under section 91, a credit to a health reimbursement account within the trust created under the public employee retirement health care funding act, 2010 PA 77, MCL 38.2731 to 38.2747, shall be made by the retirement system in the amounts and to the members or qualified participants as follows:

(a) Two thousand dollars to an individual who first became a member or qualified participant on or after September 4, 2012, who is 60 years of age or older, and who has at least 10 years of service at his or her first termination of employment.

(b) One thousand dollars to an individual who first became a member or qualified participant on or after September 4, 2012, who is less than 60 years of age, and who has at least 10 years of service at his or her first termination of employment.

(11) The retirement system shall determine a method to implement subsections (5) to (10), including a method for crediting the amounts in those subsections to comply with any restrictions imposed by the internal revenue code. Notwithstanding any provision of this act to the contrary, the Tier 2 plan provisions of this section shall be implemented by the department as soon as feasible but not later than January 1, 2013.

(12) Subsections (5) to (10) do not apply to a member who is eligible for the payment of health insurance coverage premiums by the retirement system as a result of benefits provided under section 90.

(13) On or before July 1, 2017, the retirement system shall provide a report to the chairs of the house and senate appropriations committees that provides the projected impact of subsection (10) as it applies to members first employed and entered upon the payroll of reporting units on or after July 1, 2017 with regard to the annual required contribution as used by the governmental accounting standards board and for purposes of the annual financial statements prepared under section 28(1).

(14) As used in this section:

(a) "Compensation" means that term as defined in section 122(2).

(b) "Qualified member" means a member who meets all of the following requirements:

(i) He or she first became a member before September 4, 2012.

(ii) He or she has earned service credit in the 12 months ending September 3, 2012 or was on an approved professional services or military leave of absence on September 3, 2012.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012 ;-- Am. 2012, Act 359, Imd. Eff. Dec. 14, 2012



Section 38.1392 Long-term care insurance; withholding from retirement allowance.

Sec. 92.

Beginning on July 1, 2004, upon written application of a retirant, the retirement system shall withhold from the retirant's retirement allowance the entire monthly premium for voluntary long-term care insurance for the retirant, the retirement allowance beneficiary, and health insurance dependents, as that term is defined in section 91, who elect coverage in a long-term care insurance plan that is authorized by the retirement system. If the entire monthly premium for retirants, retirement allowance beneficiaries, and health insurance dependents is greater than the retirement allowance, the retirement system shall withhold the entire retirement allowance and apply it to the premium balance.

History: Add. 2003, Act 17, Imd. Eff. June 10, 2003
Popular Name: Act 300



Section 38.1392a Administration of changes; appropriation; work project; carrying forward unencumbered or unallotted funds.

Sec. 92a.

(1) There is appropriated for the fiscal year ending September 30, 2010, $4,500,000.00 to the office of retirement services in the department of technology, management, and budget for administration of the changes under the amendatory act that added this section.

(2) The appropriation authorized in subsection (1) is a work project appropriation and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to administer changes under the amendatory act that added this section.

(b) The work project will be accomplished through a plan utilizing interagency agreements, employees, and contracts.

(c) The total estimated completion cost of the work project is $4,500,000.00.

(d) The estimated completion date for the work project is September 30, 2011.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1392b Appropriation; purposes; amount; completion date.

Sec. 92b.

(1) There is appropriated for the fiscal year ending September 30, 2012, $4,700,000.00 to the office of retirement services in the department of technology, management, and budget for administration of the changes under the amendatory act that added this section.

(2) The appropriation authorized in subsection (1) is a work project appropriation and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to administer changes under the amendatory act that added this section.

(b) The work project will be accomplished through a plan utilizing interagency agreements, employees, and contracts.

(c) The total estimated completion cost of the work project is $4,700,000.00.

(d) The estimated completion date for the work project is September 30, 2013.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1393 Third-party study.

Sec. 93.

(1) The director of the department, senate majority leader, and speaker of the house of representatives shall commission an independent third party at a cost of no more than $150,000.00 to conduct a study and prepare a report analyzing the current retirement system and develop a proposed plan to ensure the long-term sustainability of the retirement system. The office of retirement services on behalf of the department shall assist with the study. Input shall be solicited from the retirement system membership constituency organizations.

(2) On or before November 15, 2012, the study required under subsection (1) shall be delivered to the senate majority leader, speaker of the house of representatives, the senate and house of representatives appropriations committees, and the senate and house of representatives fiscal agencies. The study shall include primary and alternative recommendations considered necessary.

(3) The study required under subsection (1) shall review the advantages and disadvantages of implementing benefit design changes and shall include, but is not limited to, a review of the adequacy of the benefits, long-term retention of employees, investment return and other risk, stranded cost implications, and the economic impact of implementing the following:

(a) Defined contribution, hybrid defined contribution, and other defined contribution plan options as opposed to defined benefit plan options.

(b) Plan design, funding methods, benefits provided, and other features originally enacted or amended in other public state school employee plans and private retirement plans covering comparable employees.

(c) Funding or not funding the annual required contribution as used by the governmental accounting standards board or other annual funding requirements to meet any unfunded liabilities of the retirement system.

(d) Amendments to the retirement system features, such as reporting unit and member contributions, vesting, service credit purchases, retirement allowance calculations, cost of living allowances, rate of investment returns, mortality rates and longevity, and other similar features.

(e) A change in the funding method of health benefits provided under section 91 from a cash disbursement method to an individual projected benefit entry age normal cost method of valuation.

(4) The study required under subsection (1) shall review and identify the normal costs and transition costs of closing to all new members and qualified participants the Tier 1 and Tier 2 plans in effect on the effective date of this section and implementing a defined contribution only plan that is identical to the defined contribution plan established pursuant to section 401(k) of the internal revenue code, 26 USC 401, and that is available to qualified participants under sections 50 to 69 of the state employees' retirement act, 1943 PA 240, MCL 38.50 to 38.69. The study shall include specific recommendations on transitioning from the Tier 1 and Tier 2 plans to a defined contribution only plan that is identical to the defined contribution plan established pursuant to section 401(k) of the internal revenue code, 26 USC 401, and that is available to qualified participants under sections 50 to 69 of the state employees' retirement act, 1943 PA 240, MCL 38.50 to 38.69.

(5) The study required under subsection (1) shall review the degree to which current operating expenditures are a stable, growing, and equitable base for charging unfunded actuarial accrued liability costs to public local school districts, as compared to alternate measures of district financial activity. The study shall include an analysis of the degree to which current unfunded actuarial accrued liabilities are the result of stranded cost factors. The study shall include options regarding the use of current operating expenditures or an alternate measure as the basis for charging unfunded actuarial accrued liability costs to public local school districts. As used in this subsection, "current operating expenditures" for a public local school district includes functions 1xx, 2xx, 45x, and all object codes except 6xxx, as defined in the "Michigan Public School Accounting Manual Bulletin 1022", and is equal to the total of instructional and support services expenditures, including the total general fund charges incurred in the general, special education, and vocational education funds for the benefit of the current fiscal year, whether paid or unpaid, and all expenditures of the instructional programs plus applicable supporting service costs reduced by capital outlay, debt service, community services, and outgoing transfers and other transactions. Current operating expenditures for a public local school district also include operating funds for any public school or other public educational entity first authorized or established by the public local school district on or after the effective date of the amendatory act that added this section.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012






300-1980-6 ARTICLE 6 (38.1401...38.1412)

Section 38.1401 Supplemental pension.

Sec. 101.

The supplemental pension paid under section 15a of chapter 1 or section 57 of chapter 2 of former Act No. 136 of the Public Acts of 1945 shall continue to be paid to a retirant or retirement allowance beneficiary. The supplemental benefit, when added to the retirement allowance of the retirant or retirement allowance beneficiary, shall provide before the election of an option or early retirement a minimum retirement allowance of $160.00 for each year of credited service on the date of retirement or death adjusted to the nearest number of even years.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1980, Act 466, Imd. Eff. Jan. 17, 1981 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989
Popular Name: Act 300



Section 38.1402 Percentage increase to monthly retirement allowance payable after June 30, 1972; continuation.

Sec. 102.

The percentage increase to the monthly retirement allowance payable after June 30, 1972, to a retirant or retirement allowance beneficiary, who was on the rolls for June, 1971, under section 174(1) of former Act No. 258 of the Public Acts of 1972, is continued as follows:

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980



Section 38.1403 Percentage increase to monthly retirement allowance payable under former provisions; continuation.

Sec. 103.

(1) The percentage increase to the monthly retirement allowance payable to a retirant or retirement allowance beneficiary under section 27d of chapter I or section 25a of chapter II of former Act No. 136 of the Public Acts of 1945, is continued as provided in this section.

(2) After June 30, 1974, the monthly retirement allowance payable to a retirant or retirement allowance beneficiary who was on the rolls for June, 1973, is supplemented as follows:

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985



Section 38.1404 Percentage increase to monthly retirement allowance payable under additional former provisions; continuation.

Sec. 104.

(1) The percentage increase to the monthly retirement allowance payable to a retirant or retirement allowance beneficiary under either section 27f of chapter I or section 25c of chapter II of former Act No. 136 of the Public Acts of 1945, is continued as provided in this section.

(2) The monthly retirement allowance payable to a retirant or retirement allowance beneficiary after September 30, 1976, who was on the rolls for September 30, 1976, is supplemented as follows:

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985



Section 38.1404a Determining rate of investment return on retirement system assets and present value of retirement allowances; calculation and reduction of distribution income; crediting distribution units to retirant or retirement allowance beneficiary; calculation and payment of distribution amount; increase in retirement allowance; computation of cumulative increase amount; supplemental payment; increase in retirement allowance effective before October 1, 1981; increase in retirement allowance effective on or before January 1, 1987.

Sec. 104a.

(1) After the end of each state fiscal year, the department shall determine the rate of investment return earned on retirement system assets during the fiscal year, based upon methods established by the retirement board.

(2) At the end of each state fiscal year, the retirement system's actuary shall determine the present value of retirement allowances to be paid after the end of the fiscal year to retirants and retirement allowance beneficiaries in receipt of retirement allowances at the end of the fiscal period. The assumed interest rate used in the determination shall be 8% per year, compounded annually.

(3) The distribution income at the end of each state fiscal year shall be equal to the product of the present value of retirement allowances determined in subsection (2) at the end of the previous fiscal year times the positive excess, if any, of the rate of investment return determined in subsection (1) exceeding 8%. The distribution income calculated pursuant to this subsection at the end of the fiscal years 1984-85 and 1985-86 shall be reduced by the cost of prior postretirement adjustments paid from the appropriated credit for excess interest earnings on retired life assets during the fiscal year pursuant to sections 101, 102, 103, and 104.

(4) After the end of each state fiscal year, each retirant and retirement allowance beneficiary in receipt of a retirement allowance at the end of the fiscal year, and whose effective date of retirement allowance preceded the beginning of that fiscal year, shall be credited with 1 distribution unit for each full year between the effective date of retirement and the end of the fiscal year and 1 distribution unit for each full year of service credit in force on the effective date of retirement. Distribution units shall not accumulate from 1 year to the next year.

(5) The distribution amount for an individual retirant or retirement allowance beneficiary shall be equal to the product of the distribution income determined in subsection (3) times the individual's number of distribution units determined in subsection (4) divided by the total number of distribution units for all eligible retirants and retirement allowance beneficiaries in receipt of retirement allowances at the end of the fiscal year. The distribution amount for an individual retirant or retirement allowance beneficiary of a retirant or member who contributed to the member investment plan is zero.

(6) Each retirement allowance that was effective on or before January 1, 1987 shall be increased effective on the later of January 1, 1986 or the retirement allowance effective date. The amount of the increase shall be 8% of the retirement allowance that would be payable as of the date of the increase without application of this subsection, except that if the retirement allowance is being paid under section 85(2), the increase shall be based on the retirement allowance that would have been paid under the payment option selected by the member under section 85(1).

(7) Until and including October 1, 1989, each retirement allowance that was effective on or before January 1, 1987 shall be increased each October 1 beginning with the later of October 1, 1986 or the first October 1 following the retirement allowance effective date. The amount of the annual increase shall be equal to 40.5% of the increase computed in subsection (6).

(8) After the end of each state fiscal year, the cumulative increase amount shall be computed for each retirant or retirement allowance beneficiary affected by subsections (6), (7), and (11). The cumulative increase amount shall be equal to the difference between the total retirement allowance paid during the state fiscal year and the retirement allowance that would have been payable without application of subsections (6), (7), and (11). The cumulative increase amount for any retirant or retirement allowance beneficiary whose effective date of retirement is after January 1, 1987 is zero.

(9) In March of each year, beginning in March, 1986, each retirant or retirement allowance beneficiary shall be paid, in a single supplemental payment, the excess, if any, of the distribution amount over the cumulative increase amount for the previous state fiscal year. If a retirant dies before receipt of a supplemental payment, the supplemental payment shall be made to the retirant's retirement allowance beneficiary, if any. If both the retirant and the retirement allowance beneficiary die before receipt of a supplemental payment, no payment shall be made.

(10) Each retirement allowance that was effective before October 1, 1981 shall be increased effective January 1, 1990. The amount of the increase shall be a percentage of the retirement allowance that is payable as of January 1, 1990 without application of this subsection, except that if the retirement allowance is being paid under section 85(2), the increase shall be based on the retirement allowance that would have been paid under the payment option selected under section 85(1). The percentage is as follows:

(11) Each retirement allowance that was effective on or before January 1, 1987 shall be increased each October 1 beginning October 1, 1990. The amount of the annual increase shall be equal to 3% of the retirement allowance that would be payable without application of this subsection, except that if the retirement allowance is being paid under section 85(2), the increase shall be based on the retirement allowance that would have been paid under the payment option selected under section 85(1).

History: Add. 1982, Act 253, Imd. Eff. Sept. 30, 1982 ;-- Am. 1983, Act 6, Imd. Eff. Mar. 14, 1983 ;-- Am. 1984, Act 129, Imd. Eff. June 1, 1984 ;-- Am. 1985, Act 91, Imd. Eff. July 10, 1985 ;-- Am. 1985, Act 218, Imd. Eff. Jan. 10, 1986 ;-- Am. 1986, Act 123, Imd. Eff. June 2, 1986 ;-- Am. 1989, Act 194, Imd. Eff. Aug. 25, 1989 ;-- Am. 1998, Act 213, Eff. Mar. 23, 1999
Popular Name: Act 300



Section 38.1405 Violation; penalty.

Sec. 105.

A person who, with intent to deceive, makes a false statement in a report or record required under this retirement system, or who, with intent to deceive, violates this act or a rule promulgated under this act is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $500.00, or both.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300
Admin Rule: R 38.1101 et seq. of the Michigan Administrative Code.



Section 38.1406 Saving clause.

Sec. 106.

All proceedings pending and all rights and liabilities existing, acquired, or incurred under former Act No. 136 of the Public Acts of 1945 at the time this act takes effect are saved. Those proceedings shall be consummated pursuant to the law in effect when the proceedings were commenced. Those rights and liabilities shall be preserved pursuant to the law in effect on the day immediately preceding the effective date of this act. To the extent that either the kinds of benefits available under the applicable chapter of former Act No. 136 of the Public Acts of 1945 as in effect on the day immediately preceding the effective date of this act or the manner of calculating those benefits under former Act No. 136 of the Public Acts of 1945 results in a greater benefit of any kind than would otherwise be available under this act or include a benefit not otherwise available under this act, the determinations of those kinds of benefits available and the manner of calculating those benefits shall be made pursuant to former Act No. 136 of the Public Acts of 1945 for those members who participated in the retirement system as set forth in former Act No. 136 of the Public Acts of 1945 before the effective date of this act.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980



Section 38.1407 Repeal of MCL 38.201 to 38.366.

Sec. 107.

Act No. 136 of the Public Acts of 1945, as amended, being sections 38.201 to 38.366 of the Compiled Laws of 1970, is repealed.

History: 1980, Act 300, Imd. Eff. Oct. 31, 1980
Popular Name: Act 300



Section 38.1408 Administration of retirement system as qualified pension plan created in trust under internal revenue code; requirements and benefit limitations; qualified military service.

Sec. 108.

(1) This section is enacted pursuant to federal law that imposes certain administrative requirements and benefit limitations for qualified governmental plans. This state intends that the retirement system be a qualified pension plan created in trust under section 401 of the internal revenue code, 26 USC 401, and that the trust be an exempt organization under section 501 of the internal revenue code, 26 USC 501. The department shall administer the retirement system to fulfill this intent.

(2) The retirement system shall be administered in compliance with the provisions of section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to governmental plans and beginning January 1, 2010, applicable provisions of the final regulations issued by the internal revenue service on April 5, 2007. Employer-financed benefits provided by the retirement system under this act shall not exceed the applicable limitations set forth in section 415 of the internal revenue code, 26 USC 415, as adjusted by the commissioner of internal revenue under section 415(d) of the internal revenue code, 26 USC 415, to reflect cost-of-living increases, and the retirement system shall adjust the benefits, including benefits payable to retirants and retirement allowance beneficiaries, subject to the limitation each calendar year to conform with the adjusted limitation. For purposes of section 415(b) of the internal revenue code, 26 USC 415, the applicable limitation shall apply to aggregated benefits received from all qualified pension plans for which the office of retirement services coordinates administration of that limitation. If there is a conflict between this section and another section of this act, this section prevails.

(3) The assets of the retirement system shall be held in trust and invested for the sole purpose of meeting the legitimate obligations of the retirement system and shall not be used for any other purpose. The assets shall not be used for or diverted to a purpose other than for the exclusive benefit of the members, deferred members, retirants, and retirement allowance beneficiaries.

(4) The retirement system shall return post-tax member contributions made by a member and received by the retirement system to a member upon retirement, pursuant to internal revenue service regulations and approved internal revenue service exclusion ratio tables.

(5) The required beginning date for retirement allowances and other distributions shall not be later than April 1 of the calendar year following the calendar year in which the employee attains age 70-1/2 or April 1 of the calendar year following the calendar year in which the employee retires. The required minimum distribution requirements imposed by section 401(a)(9) of the internal revenue code, 26 USC 401, shall apply to this act and be administered in accordance with a reasonable and good faith interpretation of the required minimum distribution requirements for all years to which the required minimum distribution requirements apply to the act.

(6) If the retirement system is terminated, the interest of the members, deferred members, retirants, and retirement allowance beneficiaries in the retirement system is nonforfeitable to the extent funded as described in section 411(d)(3) of the internal revenue code, 26 USC 411, and the related internal revenue service regulations applicable to governmental plans.

(7) Notwithstanding any other provision of this act to the contrary that would limit a distributee's election under this act, a distributee may elect, at the time and in the manner prescribed by the retirement board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. This subsection applies to distributions made on or after January 1, 1993. Beginning October 1, 2010, a nonspouse beneficiary may elect to have any portion of an amount payable under this act that is an eligible rollover distribution treated as a direct rollover that will be paid in a direct trustee-to-trustee transfer to an individual retirement account or individual retirement annuity described in section 408(a) or (b) of the internal revenue code, 26 USC 408, that is established for the purpose of receiving a distribution on behalf of the beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity pursuant to section 402(c)(11) of the internal revenue code, 26 USC 402.

(8) For purposes of determining actuarial equivalent retirement allowances under sections 45 and 85(1)(b), (1)(c), (1)(d), and (2), the actuarially assumed interest rate shall be 8% with utilization of the 1983 group annuity and mortality table.

(9) Notwithstanding any other provision of this act, the compensation of a member of the retirement system shall be taken into account for any year under the retirement system only to the extent that it does not exceed the compensation limit established in section 401(a)(17) of the internal revenue code, 26 USC 401, as adjusted by the commissioner of internal revenue. This subsection applies to any person who first becomes a member of the retirement system on or after October 1, 1996.

(10) Notwithstanding any other provision of this act, contributions, benefits, and service credit with respect to qualified military service will be provided under the retirement system in accordance with section 414(u) of the internal revenue code, 26 USC 414. This subsection applies to all qualified military service on or after December 12, 1994. Effective January 1, 2007, in accordance with section 401(a)(37) of the internal revenue code, 26 USC 401, if a member dies while performing qualified military service, for purposes of determining any death benefits payable under this act, the member shall be treated as having resumed and then terminated employment on account of death.

History: Add. 1991, Act 107, Imd. Eff. Oct. 8, 1991 ;-- Am. 1995, Act 177, Imd. Eff. Oct. 17, 1995 ;-- Am. 1998, Act 213, Eff. Mar. 23, 1999 ;-- Am. 2002, Act 94, Imd. Eff. Mar. 27, 2002 ;-- Am. 2008, Act 354, Imd. Eff. Dec. 23, 2008 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1409-38.1412 Repealed. 1997, Act 143, Imd. Eff. Nov. 19, 1997.






300-1980-7 ARTICLE 7 (38.1420...38.1467)

Section 38.1420 Tier 2 plan; implementation.

Sec. 120.

Notwithstanding any other provision of this act, the Tier 2 plan under this article will be implemented by the department as soon as administratively feasible but not later than January 1, 2011.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1421 Words and phrases in sections 122 to 124; date for implementation of Tier 2 plan.

Sec. 121.

(1) For the purposes of this article, the words and phrases defined in sections 122 to 124 have the meanings ascribed to them in those sections.

(2) Notwithstanding any other provision of this act, the Tier 2 plan under this article shall be implemented by the department as soon as administratively feasible but not later than January 1, 2011.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1422 "Accumulated balance" and "compensation" defined.

Sec. 122.

(1) "Accumulated balance" means the total balance in a qualified participant's, former qualified participant's, or refund beneficiary's individual account in Tier 2.

(2) "Compensation" means the remuneration paid a participant on account of the participant's services rendered to his or her employer equal to the sum of the following:

(a) A participant's W-2 earnings for services performed for the employer.

(b) Any amount contributed or deferred at the election of the participant which is excluded from gross income under section 125, 132(f)(4), 401(k), 403(b), or 457 of the internal revenue code, 26 USC 125, 132, 401, 403, and 457.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1423 "Employer" and "former qualified participant" defined.

Sec. 123.

(1) "Employer" means a reporting unit.

(2) "Former qualified participant" means an individual who was a qualified participant and who terminates the employment upon which his or her participation is based for any reason.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1424 "Plan document," "qualified participant," "refund beneficiary," and "state treasurer" defined.

Sec. 124.

(1) "Plan document" means the document that contains the provisions and procedures of Tier 2 in conformity with this act and the internal revenue code.

(2) "Qualified participant" means an individual who is a participant of Tier 2 and who is first employed and entered upon the payroll of his or her employer on or after July 1, 2010, and who also was not employed by any employer before July 1, 2010.

(3) "Refund beneficiary" means an individual nominated by a qualified participant or a former qualified participant under section 134 to receive a distribution of the participant's accumulated balance in the manner prescribed in section 135.

(4) "State treasurer" means the treasurer of this state.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1425 Tier 2; department as fiduciary and trustee; appointment of advisory board; provisions and procedures; personnel and other services; adoption and compliance.

Sec. 125.

(1) The department shall administer Tier 2 and shall be the fiduciary and trustee of Tier 2. The department may appoint an advisory board to assist the department in carrying out its duties as fiduciary and trustee. The department and the state treasurer shall comply with Executive Reorganization Order No. 1999-5, MCL 38.2721, in the administration of Tier 2.

(2) The department shall determine the provisions and procedures of Tier 2 and the plan document in conformity with this act and the internal revenue code.

(3) The department has the exclusive authority and responsibility to employ or contract with personnel and for services that the department determines necessary for the proper administration of and investment of assets of Tier 2, including, but not limited to, managerial, professional, legal, clerical, technical, and administrative personnel or services.

(4) Each employer shall be deemed to have adopted and shall comply with the provisions and procedures of Tier 2 and the plan document.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1426 Request for hearing; conduct under administrative procedures act of 1969.

Sec. 126.

(1) A qualified participant, former qualified participant, or refund beneficiary may request a hearing on a claim involving his or her rights under Tier 2. Upon written request, the department shall provide for a hearing that shall be conducted pursuant to chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287. An individual may be represented by counsel or other authorized agent at a hearing conducted under this section.

(2) Chapters 2, 3, and 5 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.224 to 24.264 and 24.291 to 24.292, do not apply to the establishment, implementation, administration, operation, investment, or distribution of Tier 2.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1427 Investment; direction by qualified participant, former qualified participant, and refund beneficiary; applicability of limitations.

Sec. 127.

Each qualified participant, former qualified participant, and refund beneficiary shall direct the investment of the individual's accumulated employer and employee contributions and earnings to 1 or more investment choices within available categories of investment provided by the department. The limitations on the percentage of total assets for investments provided in the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m, do not apply to Tier 2.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1428 Tier 2; administrative expenses.

Sec. 128.

The administrative expenses of Tier 2 shall be paid by the qualified participants, former qualified participants, and refund beneficiaries who have not closed their accounts in a manner determined by the department.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1429 Participation in other public sector retirement benefits plan; "public sector employer" defined.

Sec. 129.

A qualified participant shall not participate in any other public sector retirement benefits plan for simultaneous service rendered to the same public sector employer. Except as otherwise provided in this act or by the department, this section does not prohibit a qualified participant from participating in a retirement plan established by this state or other public sector employer under the internal revenue code. For the purposes of this section, "public sector employer" includes, but is not limited to, a reporting unit.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1431 Tier 2 account; contributions; additional contribution; additional matching contributions by employer.

Sec. 131.

(1) This section is subject to the vesting requirements of section 132.

(2) Unless a qualified participant who is also a member of Tier 1 affirmatively elects not to contribute or elects to contribute a lesser amount, the qualified participant who is also a member of Tier 1 shall contribute 2% of his or her compensation to his or her Tier 2 account. The qualified participant's employer shall make a contribution to the qualified participant's Tier 2 account in an amount equal to 50% of the first 2% of compensation contributed by the qualified participant under this subsection.

(3) A qualified participant may make contributions in addition to contributions made under subsection (2) to his or her Tier 2 account as permitted by the department and the internal revenue code.

(4) Upon the written determination of the director of the office of retirement services, an employee of an employer that is not a qualified participant may elect to make contributions to a Tier 2 account as permitted by the department and the internal revenue code. An employee as described in this subsection shall be treated as a qualified participant under this article for the limited purposes of his or her Tier 2 account.

(5) Upon the written determination of the director of the office of retirement services, an employer may annually elect to make additional matching contributions, including those in addition to matching contributions made under subsections (2) and (6), to an employee's Tier 2 account as permitted by the plan document and the internal revenue code. Matching contributions under this subsection shall be made in amounts equal to 50% of the contributions made by the employee not to exceed the first 4% of contributions made in whole percentages only, for any employee in addition to amounts that are already matched under this section, if any.

(6) Except as otherwise provided in section 81d, unless a qualified participant who is only a Tier 2 qualified participant due to an election made under section 81d(1) affirmatively elects not to contribute or elects to contribute a lesser amount, the qualified participant shall contribute 6% of his or her compensation to his or her Tier 2 account. The qualified participant's employer shall make a contribution to the qualified participant's Tier 2 account in an amount equal to 50% of the first 6% of compensation contributed by the qualified participant under this subsection.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010 ;-- Am. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1431a Tier 2 accounts; terms and conditions.

Sec. 131a.

Tier 2 accounts are subject to the following terms and conditions:

(a) On or before January 1, 2013, the retirement system shall design an automatic enrollment feature that provides that unless a qualified participant who makes contributions under this act elects to contribute a lesser amount, the qualified participant shall contribute the amount required to qualify for all eligible matching contributions under this act. The retirement system shall implement this automatic enrollment feature on or after January 1, 2013, as determined by the retirement system.

(b) Employer matching contributions do not have to be made to the same plan or account to which the elective employee contributions were contributed as the basis for the matching contributions.

(c) Elective employee contributions shall not be used as the basis for more than an equivalent amount of employer matching contributions or, in the case of matching contributions under section 131(2) and (6), 50% of the employer matching contributions.

(d) The retirement system shall design and implement a method to determine the proper allocation of employer matching contributions based on elective employee contributions as provided in this section.

History: Add. 2012, Act 300, Imd. Eff. Sept. 4, 2012



Section 38.1432 Vesting.

Sec. 132.

A qualified participant is immediately 100% vested in his or her contributions made to Tier 2. A qualified participant shall vest in the employer contributions made on his or her behalf to Tier 2 according to the following schedule:

(a) Upon completion of 2 years of service, 50%.

(b) Upon completion of 3 years of service, 75%.

(c) Upon completion of 4 years of service, 100%.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1434 Refund beneficiary.

Sec. 134.

A qualified participant or former qualified participant may nominate 1 or more individuals as a refund beneficiary by filing written notice of nomination with the department. If the qualified participant or former qualified participant is married at the time of the nomination and the participant's spouse is not the refund beneficiary for 100% of the account, the nomination is not effective unless the nomination is signed by the participant's spouse if the signature of the participant's spouse is required by the plan document. However, the department may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1435 Tier 2; eligibility to receive distribution; effect of death of qualified participant; methods of distribution.

Sec. 135.

(1) A qualified participant is eligible to receive distribution of his or her accumulated balance in Tier 2 upon becoming a former qualified participant.

(2) Upon the death of a qualified participant or former qualified participant, the accumulated balance of that deceased participant is considered to belong to the refund beneficiary, if any, of that deceased participant. If a valid nomination of refund beneficiary is not on file with the department, the department, in a lump sum distribution, shall distribute the accumulated balance in accordance with the plan document.

(3) A former qualified participant or refund beneficiary may elect 1 or a combination of several of the following methods of distribution of the accumulated balance:

(a) A lump sum distribution to the recipient.

(b) A lump sum direct rollover to another qualified plan, to the extent allowed by federal law.

(c) Periodic distributions, as authorized by the department.

(d) No current distribution, in which case the accumulated balance shall remain in Tier 2 until the former qualified participant or refund beneficiary elects a method or methods of distribution under subdivisions (a) to (c), to the extent allowed by federal law.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1437 Exemption from state, county, municipal, or local tax; right to setoff to recover overpayments.

Sec. 137.

(1) Distributions from employer contributions made pursuant to section 131(2) and earnings on those employer contributions, and distributions from employee contributions made pursuant to section 131(2) and earnings on those employee contributions, are exempt from any state, county, municipal, or other local tax. Distributions from employer contributions made pursuant to section 131(2) and earnings on those employer contributions and distributions from employee contributions made pursuant to section 131(2) and earnings on those employee contributions are subject to the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689.

(2) The department has the right of setoff to recover overpayments made under this act and to satisfy any claims arising from embezzlement or fraud committed by a qualified participant, former qualified participant, refund beneficiary, or other person who has a claim to a distribution or any other benefit from Tier 2.

(3) The department shall correct errors in the records and actions in Tier 2 under this act, and shall seek to recover overpayments and shall make up underpayments.

History: Add. 2010, Act 75, Imd. Eff. May 19, 2010



Section 38.1451-38.1467 Repealed. 1997, Act 143, Imd. Eff. Nov. 19, 1997.









Act 427 of 1984 MUNICIPAL EMPLOYEES RETIREMENT ACT OF 1984 (38.1501 - 38.1558)

Section 38.1501 Short title.

Sec. 1.

This act shall be known and may be cited as the “municipal employees retirement act of 1984”.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985



Section 38.1502 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 2a to 2c have the meanings ascribed to them in those sections.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985



Section 38.1502a Definitions; C to J.

Sec. 2a.

(1) "Certification date" means August 15, 1996.

(2) "Chief judge" means the chief judge of a judicial circuit court, a judicial district court, or a judicial probate court as provided in the revised judicature act of 1961, 1961 PA 236, MCL 600.101 to 600.9948.

(3) "Governing body" means the representative legislative body of a municipality, or the administrative board or commission of a public corporation or instrumentality that does not have a representative legislative body.

(4) "Judicial circuit court" means a judicial circuit of the circuit court as provided in section 11 of article VI of the state constitution of 1963.

(5) "Judicial district court" means a judicial district of the district court as provided in section 8101 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8101.

(6) "Judicial probate court" means a county probate court or probate court district as provided in section 15 of article VI of the state constitution of 1963.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1986, Act 291, Imd. Eff. Dec. 22, 1986 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988 ;-- Am. 1995, Act 191, Imd. Eff. Nov. 7, 1995 ;-- Am. 1996, Act 220, Eff. Aug. 15, 1996 ;-- Am. 2004, Act 490, Imd. Eff. Dec. 28, 2004



Section 38.1502b Definitions; M.

Sec. 2b.

(1) "Member" means an individual who is included in the membership of the retirement system, as determined by the retirement board.

(2) "Municipality" means 1 or more of the following:

(a) A county, county road commission, city, village, or township.

(b) A public corporation or instrumentality established by 1 or more counties, cities, villages, or townships.

(c) A public corporation or instrumentality charged by law with the performance of a governmental function and whose jurisdiction is coextensive with 1 or more counties, cities, villages, or townships.

(d) A political subdivision located in this state or located in this and another adjacent state of the United States, including, but not limited to, the entities named in subdivision (a), (b), or (c), or any combination of those units.

(e) A political subdivision located in this state and a metropolitan government borough, or other political subdivision of the province of Ontario, an agency of the United States, or a similar entity of adjacent states of the United States and the province of Ontario.

(f) A state university, community college, or junior college whose employees are not public school employees who are members under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1408.

(g) Any municipal corporation as defined in section 1(a) of 1951 PA 35, MCL 124.1, or other governmental entity that is eligible to join the retirement system and participate in any program under this act, as determined by the retirement board.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988 ;-- Am. 1989, Act 51, Imd. Eff. June 12, 1989 ;-- Am. 1990, Act 99, Imd. Eff. June 7, 1990 ;-- Am. 1992, Act 63, Imd. Eff. May 22, 1992 ;-- Am. 1996, Act 220, Eff. Aug. 15, 1996 ;-- Am. 2004, Act 490, Imd. Eff. Dec. 28, 2004



Section 38.1502c Definitions; P to V.

Sec. 2c.

(1) “Participating court” means a judicial circuit court, a judicial district court, or a judicial probate court that has elected to be governed by the provisions of this act.

(2) “Participating municipality” means a municipality that has elected to be governed by the provisions of this act. Two or more municipalities may enter into an agreement with each other and the retirement system to participate as a combined unit.

(3) “Public corporation” means the retirement system on and after the certification date, which corporation is an instrumentality of the participating municipalities and participating courts.

(4) “Retirement board” means the retirement board provided for in section 36 to administer the retirement system.

(5) “Retirement system” or “system” means the municipal employees retirement system established by former Act No. 135 of the Public Acts of 1945 and continued and restated by this act.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988 ;-- Am. 1989, Act 51, Imd. Eff. June 12, 1989 ;-- Am. 1996, Act 220, Eff. Aug. 15, 1996



Section 38.1503-38.1510a Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1511 Repealed. 1986, Act 291, Imd. Eff. Dec. 22, 1986.



Section 38.1512-38.1535 Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1536 Retirement board; creation; board as public corporation; powers and duties; administrative functions; membership; rules of procedure; record of proceedings; quorum; voting; term of office; oath; expenses; absence of member from work; vacancy; chairperson and chairperson pro tem; chief executive officer.

Sec. 36.

(1) A retirement board is created to administer this act. Before the certification date, the retirement board shall operate within the department of management and budget. On and after the certification date, the retirement system shall become a public corporation and shall no longer operate within the executive branch of this state.

(2) On and after the certification date, the retirement board has all of the following powers and duties:

(a) The retirement board shall determine and establish all of the provisions of the retirement system affecting benefit eligibility, benefit programs, contribution amounts, and the election of municipalities, judicial circuit courts, judicial district courts, and judicial probate courts to be governed by the provisions of the retirement system. The retirement board shall establish all retirement system provisions. As of 12:01 a.m. on the certification date, the retirement system provisions shall not differ materially from the defined benefit provisions that are in effect under this act at 11:59 p.m. on the day immediately before the certification date. This subdivision does not limit the retirement board's authority after the certification date to establish additional programs including but not limited to defined benefit, defined contribution, ancillary benefits, health and welfare benefits, and other postemployment benefit programs. The retirement board may adopt the provisions of the reciprocal retirement act, 1961 PA 88, MCL 38.1101 to 38.1106, on behalf of the employees of the retirement board.

(b) The retirement board has the full and exclusive authority and full responsibility to employ and pay for all professional services including but not limited to actuarial, investment, legal, accounting, and any other services that the retirement board considers necessary for the proper operation of the retirement system. The power granted to the retirement board in this subdivision includes complete control of the procurement process.

(c) The retirement board shall appoint a chief executive officer and any other employees for which the retirement board establishes positions. The retirement board shall establish the compensation of all persons appointed by the board. On and after the certification date, a person employed by the public corporation is not an employee of this state for any purpose.

(d) The retirement board shall arrange for an annual actuarial valuation and report of the actuarial soundness of each participating municipality and court to be prepared by an independent actuary based upon data compiled and supplied by employees of the retirement system. The retirement board shall adopt actuarial tables, assumptions, and formulas after consultation with the actuary.

(e) The retirement board shall arrange for annual audits of the records and accounts of the retirement system by a certified public accountant or by a firm of certified public accountants pursuant to generally accepted auditing standards and the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(f) The retirement board shall prepare an annual report for each fiscal year in compliance with generally accepted accounting principles. The report shall contain information regarding the financial, actuarial, and other activities of the retirement system during the fiscal year. The retirement board shall furnish a copy of the annual report to the governor and a copy in print or electronic format to each house of the legislature, each participating municipality, and each participating court. The retirement board shall make the report available to all members upon request. The report shall also contain a review of the actuarial valuation required under subdivision (d), if available.

(g) The retirement board shall appoint an attorney to be the legal advisor of the board and to represent the board in all proceedings.

(h) The retirement board shall appoint or employ custodians of the assets of the retirement system. The custodians shall perform all duties necessary and incidental to the custodial responsibility and make disbursements of authorized retirement system payments from the funds of the retirement system.

(i) The retirement board shall perform other functions that are required for the execution of the provisions of this act.

(j) The retirement board shall establish the time and location of the meetings of the retirement board and the time and location of the annual meeting of the retirement system, consistent with the provisions of the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) Before the certification date, the provisions of the executive organization act of 1965, 1965 PA 380, MCL 16.101 to 16.608, and the management and budget act, 1984 PA 431, MCL 18.1101 to 18.1594, shall govern the administrative functions of the retirement system. However, any provision of law in actual conflict with the provisions of the amendatory act that added this sentence shall not apply.

(4) On and after the certification date, the retirement board consists of the following 9 members, each of whom, excepting the retiree member and the retirement board appointees, shall be from a different county at the time of appointment:

(a) Two members appointed by the retirement board who have knowledge or experience in retirement systems, administration of retirement systems, or investment management or advisory services.

(b) One member who is a retiree of the system appointed by the board.

(c) Three members of the retirement system who are officers of participating municipalities or courts, who shall be designated as officer board members.

(d) Three employee members of the retirement system who are not officers of a participating municipality or court, who shall be designated as employee board members.

(5) The retirement board shall adopt its own rules of procedure and shall keep a record of its proceedings. Five members of the retirement board shall constitute a quorum at any meeting of the retirement board and at least 5 concurring votes shall be necessary for any decision by the retirement board. Each member of the retirement board shall be entitled to 1 vote on each question before the retirement board.

(6) The regular term of office of members of the retirement board is 3 years. Each member of the retirement board shall take an oath of office before assuming the duties of the position. Members of the retirement board shall serve without compensation with respect to their duties, but shall be reimbursed by the retirement system for their actual and necessary expenses incurred in the performance of their duties. A participating municipality or court employing a member of the retirement board shall treat absences from work on account of retirement board business in such a manner that the individual does not suffer loss of pay or benefits.

(7) A vacancy shall occur on the retirement board upon the occurrence of any of the following events:

(a) An officer board member ceases to be eligible for nomination as an officer board member.

(b) An employee board member ceases to be eligible for nomination as an employee board member.

(c) Failure to attend 3 consecutive scheduled meetings of the retirement board, unless excused for cause by majority vote of the board members attending the meeting.

(8) A vacancy occurring on the retirement board at least 120 days before the expiration of a term of office shall be filled by the retirement board. Board appointments under this subsection shall be for the period ending on the December 31 next following the date of the vacancy. For the officer board members and employee board members, a replacement for any further portion of the unexpired term shall be filled pursuant to section 45. For the 2 appointed board members and the retiree board member, a replacement for any further portion of the unexpired term shall be filled pursuant to subsection (4).

(9) The retirement board shall select from its members a chairperson and a chairperson pro-tem.

(10) The retirement board shall employ a chief executive officer. The chief executive officer shall do all of the following:

(a) Manage and administer the retirement system under the supervision and direction of the retirement board.

(b) Invest the assets of the retirement system, as directed by the retirement board, consistent with the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m, which act governs the investment of assets of public employee retirement systems.

(c) Annually prepare and submit to the retirement board for review, amendment, and adoption an itemized budget showing the amount required to pay the retirement system's expenses for the following fiscal year.

(d) Perform other duties as the retirement board, in its discretion, shall delegate to the chief executive officer.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988 ;-- Am. 1996, Act 220, Eff. Aug. 15, 1996 ;-- Am. 2004, Act 490, Imd. Eff. Dec. 28, 2004



Section 38.1536a Repealed. 2004, Act 490, Imd. Eff. Dec. 28, 2004.



Section 38.1537, 38.1538 Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1539 Retirement board as trustees of money and other assets; investments; investment counsel; purpose of investments; discretionary authority.

Sec. 39.

(1) The retirement board shall be the trustees of the money and other assets of the retirement system. The board shall have full power and authority to invest and reinvest the money and other assets of the retirement system subject to all terms, conditions, limitations, and restrictions imposed on the investment of assets of public employee retirement systems by Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws. The retirement board may employ outside investment counsel to advise the board in the making and disposition of investments.

(2) All money and other assets of the retirement system shall be held and invested for the sole purpose of meeting disbursements authorized in accordance with the provisions of this act and shall be used for no other purpose. In exercising its discretionary authority with respect to the management of the money and other assets of the retirement system, the retirement board shall exercise the care, skill, prudence, and diligence under the circumstances then prevailing, that a person of prudence, acting in a like capacity and familiar with such matters, would use in the conduct of an enterprise of like character with like aims.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988



Section 38.1540 Prohibited conduct.

Sec. 40.

Members of the retirement board and employees of the retirement system are prohibited from:

(a) Having any beneficial interest, direct or indirect, in any investment of the retirement system.

(b) Being an endorser or obligor, or providing surety, for any money loaned to or borrowed from the retirement system.

(c) Borrowing any of the money or other assets of the retirement system.

(d) Receiving any pay or emolument from any individual or organization, other than compensation paid by the retirement system, with respect to investments of the retirement system.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985



Section 38.1541-38.1544a Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1545 Annual meeting; selection of members to retirement board; transaction of business; notice of meeting; certification of delegates; conduct of election; nominating procedures; referendum.

Sec. 45.

(1) The retirement board shall call an annual meeting of the retirement system for the purpose of selecting members of the retirement board and the transaction of such other business as the retirement board determines. Notice of the annual meeting shall be sent to each participating municipality and participating court, by registered mail, at least 30 days before the date of the meeting. Notice of the annual meeting shall be sent to each retiree at least 30 days before the date of the meeting.

(2) The governing body of each participating municipality shall certify the names of 2 delegates to the annual meeting. One delegate shall be a member who is an officer of the participating municipality, selected by the governing body of the participating municipality. The other delegate shall be a member who is not an officer of the participating municipality, elected by the member employees of the participating municipality. The election shall be by secret ballot and shall be conducted by an officer of the participating municipality. The election shall be conducted in a manner that affords each member employee an opportunity to vote.

(3) The chief judge of each participating court shall certify the names of 2 delegates to the annual meeting. One delegate shall be a member who is an officer of the participating court, selected by the chief judge of the participating court. The other delegate shall be a member who is not an officer of the participating court, elected by the member employees of the participating court. The election shall be by secret ballot and shall be conducted by an officer of the participating court. The election shall be conducted in a manner that affords each member employee an opportunity to vote.

(4) The nomination of candidates for election to the retirement board shall be made pursuant to procedures established by the retirement board and adopted by the delegates to an annual meeting of the retirement system. A nomination for the position of officer board member shall be made by a member who is an officer of a participating municipality or of a participating court. A nomination for the position of employee board member shall be made by a member who is not an officer of a participating municipality or of a participating court.

(5) The retirement board shall hold a referendum of the assembled delegates to elect members of the retirement board. The referendum shall be conducted pursuant to procedures established by the retirement board and adopted by the delegates to an annual meeting of the retirement system. An individual elected to the retirement board shall become a member of the retirement board on the January 1 immediately following the referendum.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985 ;-- Am. 1988, Act 500, Imd. Eff. Dec. 29, 1988 ;-- Am. 1996, Act 220, Eff. Aug. 15, 1996



Section 38.1545a-38.1554 Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1555 Repeal of MCL 38.601 to 38.669.

Sec. 55.

Act No. 135 of the Public Acts of 1945, being sections 38.601 to 38.669 of the Michigan Compiled Laws, is repealed.

History: 1984, Act 427, Imd. Eff. Jan. 2, 1985



Section 38.1556 Repealed. 1996, Act 220, Eff. Aug. 15, 1996.



Section 38.1557 Repealed. 1993, Act 63, Eff. May 23, 1993.



Section 38.1558 Repealed. 1996, Act 220, Eff. Aug. 15, 1996.






Act 182 of 1986 STATE POLICE RETIREMENT ACT OF 1986 (38.1601 - 38.1648)

Section 38.1601 Short title.

Sec. 1.

This act shall be known and may be cited as the “state police retirement act of 1986”.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1602 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 3 and 4 have the meanings ascribed to them in those sections.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1603 Definitions; B to L.

Sec. 3.

(1) "Banked leave time program" means the part B annual leave hours within the state's annual and sick leave program approved by a ruling of the internal revenue service on September 5, 2003, in which a pay reduction or other concessions are applied to a member in exchange for additional part B annual leave hours.

(2) "Credited service" means the sum of the prior service and membership service credited to a member's account.

(3) "Deferred member" means a member who separates from service with entitlement to a deferred retirement allowance as provided in section 30, but who is not a retirant.

(4) "Department" means the department of management and budget.

(5) "Direct rollover" means a payment by the retirement system to the eligible retirement plan specified by the distributee.

(6) "Distributee" includes a member or deferred member. Distributee also includes the member's or deferred member's surviving spouse or the member's or deferred member's spouse or former spouse under an eligible domestic relations order, with regard to the interest of the spouse or former spouse.

(7) "DROP participant" means an officer who participates in the deferred retirement option plan established in section 24a.

(8) Beginning January 1, 2002, except as otherwise provided in this subsection, "eligible retirement plan" means 1 or more of the following:

(a) An individual retirement account described in section 408(a) of the internal revenue code, 26 USC 408.

(b) An individual retirement annuity described in section 408(b) of the internal revenue code, 26 USC 408.

(c) An annuity plan described in section 403(a) of the internal revenue code, 26 USC 403.

(d) A qualified trust described in section 401(a) of the internal revenue code, 26 USC 401.

(e) An annuity contract described in section 403(b) of the internal revenue code, 26 USC 403.

(f) An eligible plan under section 457(b) of the internal revenue code, 26 USC 457, which is maintained by a state, political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into the eligible plan under section 457(b) of the internal revenue code, 26 USC 457, from this retirement system, that accepts the distributee's eligible rollover distribution.

(g) Beginning January 1, 2008, a Roth individual retirement account as described in section 408A of the internal revenue code, 26 USC 408A, subject to the rules that apply to rollovers from a traditional individual retirement account to a Roth individual retirement account.

(9) Beginning January 1, 2007, "eligible rollover distribution" means a distribution of all or any portion of the balance to the credit of the distributee. Eligible rollover distribution does not include any of the following:

(a) A distribution made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary.

(b) A distribution for a specified period of 10 years or more.

(c) A distribution to the extent that the distribution is required under section 401(a)(9) of the internal revenue code, 26 USC 401.

(d) The portion of any distribution that is not includable in federal gross income, except to the extent such portion of the distribution is paid to either of the following:

(i) An individual retirement account or annuity described in section 408(a) or 408(b) of the internal revenue code, 26 USC 408.

(ii) A qualified plan described in section 401(a) of the internal revenue code, 26 USC 401, or an annuity contract described in section 403(b) of the internal revenue code, 26 USC 403, and the plan providers agree to separately account for the amounts paid, including any portion of the distribution that is includable in federal gross income, and the portion of the distribution which is not so includable.

(10) "Final average compensation" means the average annual salary for the last 2 years of service with the department of state police for which the member was compensated as defined in subsection (13). In the case of a nonclassified member of the department holding the rank of colonel, final average compensation means the same average annual salary as that computed for the highest salaried classified member of the department, or at the average annual salary for the last 2 years of service with the department of state police for which the member was compensated, whichever is greater. Average annual salary includes only the following compensation items:

(a) Regular salary paid for the last 2 years of service, including, but not limited to, that salary that is deferred pursuant to a state deferred compensation program.

(b) Overtime, shift differential, and shift differential overtime paid for the last 2 years of service.

(c) Gross pay adjustments paid affecting the last 2 years of service, including compensatory time and emergency response compensation.

(d) Up to a maximum of 240 hours of accumulated annual leave, paid at the time of retirement separation excluding part B annual leave hours paid at the time of retirement separation.

(e) Deferred hours under Plan B of the fiscal years ending September 30, 1981, and September 30, 1982, that are paid at the time of retirement separation.

(f) Longevity pay equal to 2 full years.

(g) Bomb squad pay paid for the last 2 years of service.

(h) Post 29 freeway premium paid for the last 2 years of service.

(i) On-call pay paid for the last 2 years of service.

(j) Beginning October 1, 2003, the value of any unpaid furlough hours or the value of any unpaid hours exchanged for part B annual leave hours, calculated at the member's then-current hourly rate or rates of pay, for a period during which a member is participating in the banked leave time program.

(k) Beginning May 1, 2009, the value of temporary layoff hours. As used in this subdivision, "temporary layoff hours" means hours attributable to the layoff of a member if the layoff does not exceed 1 month and has a fixed, predetermined, and announced recall date.

(11) "Furlough hours" means unworked hours incurred in conjunction with the banked leave time program.

(12) "Internal revenue code" means the United States internal revenue code of 1986.

(13) "Last 2 years of service" means the 2-year period immediately preceding the member's last day of service or that period of 2 consecutive years of service with the department of state police immediately preceding the date the duty disability occurred according to the medical examinations conducted pursuant to section 29 or, if the officer participated in the deferred retirement option plan, the 2-year period immediately preceding participation in the deferred retirement option plan.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1989, Act 191, Imd. Eff. Aug. 25, 1989 ;-- Am. 1995, Act 192, Imd. Eff. Nov. 7, 1995 ;-- Am. 2000, Act 374, Imd. Eff. Jan. 2, 2001 ;-- Am. 2004, Act 50, Eff. Apr. 22, 2004 ;-- Am. 2004, Act 83, Imd. Eff. Apr. 22, 2004 ;-- Am. 2008, Act 366, Imd. Eff. Dec. 23, 2008 ;-- Am. 2010, Act 220, Imd. Eff. Dec. 9, 2010



Section 38.1604 Definitions; M to S.

Sec. 4.

(1) “Member”, except where the context otherwise requires, means an employee of the Michigan department of state police who has subscribed to the constitutional oath of office.

(2) “Officer” means a nonexclusively represented member of the retirement system.

(3) “Retirant” means a member who separates from service and retires with a retirement allowance payable from the appropriate reserve of the retirement system.

(4) “Retirement allowance” means the annual amount, payable monthly, to which a retirant, retirement allowance beneficiary, or refund beneficiary is entitled pursuant to this act.

(5) “Retirement allowance beneficiary” means a person who is being paid or has entitlement to the payment of a retirement allowance in the event of the death of a member, deferred member, or retirant.

(6) “Retirement board” means the retirement board created in section 6.

(7) “Retirement system” means the system of benefits for members of the department of state police and their survivors and beneficiaries provided by this act.

(8) “Surviving spouse” means the spouse at the time of death of the member or retirant.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 2004, Act 83, Imd. Eff. Apr. 22, 2004



Section 38.1605 Michigan state police retirement system; creation.

Sec. 5.

A Michigan state police retirement system is created for the state police officers who have subscribed to the constitutional oath of office.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1606 State police retirement board; creation; appointment, qualifications, and terms of members.

Sec. 6.

(1) Effective January 1, 1987, the state police retirement board is created within the department and shall consist of the following 9 members:

(a) One officer member of the retirement system having the rank of sergeant or below, to be selected from a list of at least 3 names submitted by the exclusive bargaining representative of those officers.

(b) One officer member of the retirement system having the rank of lieutenant or above from a list of at least 3 names which shall be the individuals who receive the greatest number of votes as the result of an election involving those members of the retirement system having the rank of lieutenant and above.

(c) One retirant.

(d) One member of the general public who shall have experience in the insurance, actuarial, or institutional investment field, and who is not an employee of the department of state police or a member or retirant of this system.

(e) The director of the department of state police or his or her authorized representative.

(f) The attorney general or his or her authorized representative.

(g) The state treasurer or his or her authorized representative.

(h) The deputy legislative auditor general or his or her authorized representative.

(i) The state employer or his or her authorized representative.

(2) Members of the retirement board described in subsection (1)(a) to (d) shall be appointed by the governor for terms of 3 years each, except that of the members first appointed, 1 shall serve for a term of 1 year, 2 shall serve for terms of 2 years, and 1 shall serve for a term of 3 years.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1607 State police retirement board; oath of member; conducting business at public meeting; notice; quorum; failure of member to attend 3 consecutive meetings; availability of writings to public; rules.

Sec. 7.

(1) A member of the retirement board, upon appointment, shall take an oath of office, which shall be filed immediately in the office of the secretary of state.

(2) The business which the retirement board may perform shall be conducted at a public meeting of the retirement board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. A majority of the retirement board constitutes a quorum for the transaction of business at a meeting of the board. A member of the retirement board who fails to attend 3 consecutive regularly scheduled meetings of the board, without valid excuse, shall be considered as having resigned from retirement board membership, and the retirement board shall declare by resolution the member's office vacated as of the date of adoption of the resolution.

(3) A writing prepared, owned, used, in the possession of, or retained by the retirement board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(4) The retirement board may promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, for the implementation and administration of this act.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1608 State police retirement board; per diem compensation; reimbursement of expenses; maximum number of meetings.

Sec. 8.

The per diem compensation of the retirement board and the schedule for reimbursement of expenses incurred in attending meetings of the retirement board and in performing the required services of the members shall be established annually by the legislature. The retirement board shall not have more than 12 meetings in a calendar year.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1609 State treasurer as treasurer of retirement system; investment authority; fiduciary responsibility; limitations on investment of funds; deposit of funds; disposition of income earned by reserves.

Sec. 9.

(1) The state treasurer shall be treasurer of the retirement system and shall have investment authority, including the custodianship of the funds of the retirement system, and shall have fiduciary responsibility with regard to the investment of funds from the reserves of the retirement system. The investment of the funds of the retirement system shall be subject to the limitations provided in Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws.

(2) The state treasurer shall deposit the funds of the retirement system in the same manner and subject to the law governing the deposit of state funds by the treasurer. Income earned by the retirement system's reserves shall be credited to the respective reserves under this act that have earned the income.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1989, Act 191, Imd. Eff. Aug. 25, 1989



Section 38.1610 Warrants.

Sec. 10.

The retirement system shall draw its warrants upon the state treasurer, payable out of the reserves of the retirement system, for the payment of retirement allowances, the payment of salaries and wages, and other expenses necessary in the administration of the retirement system.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1611 Engagement of actuary; biennial valuation; risk assumptions.

Sec. 11.

(1) The retirement board, in consultation with the department, shall engage an actuary, in conformance with section 261 of the management and budget act, Act No. 431 of the Public Acts of 1984, being section 18.1261 of the Michigan Compiled Laws.

(2) The actuary shall prepare a biennial valuation of the assets, liabilities, financial condition, and contribution rate of the retirement system, upon information supplied by the department.

(3) The retirement board and the department shall adopt risk assumptions upon which actuarial valuations are to be based, after consultation with the actuary, and the state treasurer. These risk assumptions shall be periodically reviewed at least once every 5 years.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1612 State police retirement board; chairperson; executive secretary.

Sec. 12.

The retirement board shall elect from its membership a chairperson who shall take office immediately upon election and serve until a successor is elected. The director of the bureau of retirement systems, department of management and budget, shall be the executive secretary of the retirement system.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1613 Summary of fiscal transactions.

Sec. 13.

By April 15 of each year, the department shall furnish to the governor, the legislature, each retirant or beneficiary of a deceased retirant, and each member, a summary of the fiscal transactions of the retirement system for the last completed fiscal year. The summary shall contain at least the following information from the actuarial and financial statements:

(a) A statement of assets and liabilities.

(b) A statement of investments by, and amount earned in, each category.

(c) A statement of revenues and expenditures.

(d) A statement of the estimated number of members having vested pension benefits for which the retirement system is liable.

(e) Other information the department or retirement board considers necessary.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1613a Correction of error; benefit payment adjustment.

Sec. 13a.

If a change or error in the records of the retirement system results in a retirant, retirement allowance beneficiary, or refund beneficiary receiving from the retirement system more or less than the retirant, retirement allowance beneficiary, or refund beneficiary would have been entitled to receive had the records been correct, the retirement system shall as far as practical correct the error, and may adjust the payment to provide an actuarial equivalent of the benefit to which the retirant, retirement allowance beneficiary, refund beneficiary, estate, or legal representative was correctly entitled. The retirement system shall not make an adjustment in benefits for an error totaling $20.00 or less annually.

History: Add. 2000, Act 374, Imd. Eff. Jan. 2, 2001



Section 38.1614 Funding objective of retirement system; annual level percentage of payroll contribution rate; submission of differences to legislature for appropriation; allocation and deposit of funds.

Sec. 14.

(1) The funding objective of the retirement system is to establish and receive contributions during each fiscal year that are sufficient to fully cover the actuarial cost of benefits likely to be paid on account of services rendered by members during the fiscal year, the normal cost requirements of the retirement system, and finance the unfunded actuarial costs of benefits likely to be paid on account of service rendered prior to the fiscal year, the unfunded actuarial accrued liability of the retirement system, and health, dental, and vision insurance.

(2) The annual level percentage of payroll contribution rate shall be actuarially determined using experience assumptions and level percent of payroll actuarial cost methods adopted by the retirement board and the department pursuant to an annual actuarial valuation, which shall be sufficient to finance benefits being provided and to be provided by the retirement system.

(3) For differences occurring in fiscal years beginning on or after October 1, 2001, a minimum of 20% of the difference between the estimated and the actual aggregate compensation and the estimated and the actual contribution rate described in subsection (2), if any, may be submitted in the executive budget to the legislature for appropriation in the next succeeding state fiscal year and a minimum of 25% of the remaining difference shall be submitted in the executive budget to the legislature for appropriation in each of the following 4 state fiscal years, or until 100% of the remaining difference is submitted, whichever first occurs. In addition, interest shall be included for each year that a portion of the remaining difference is carried forward. The interest rate shall equal the actuarially assumed rate of investment return for the state fiscal year in which payment is made.

(4) For each fiscal year that begins on or after October 1, 2003, if the actuarial valuation prepared pursuant to this section for each fiscal year demonstrates that as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions exceeds the actuarial present value of benefits, the amount based on the annual level percent of payroll contribution rate pursuant to subsections (1) and (2) may be deposited into the health advance funding subaccount created by section 42.

(5) Notwithstanding any other provision of this act, if the retirement board establishes an arrangement and fund as described in section 6 of the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1686, the benefits that are required to be paid from that fund shall be paid from a portion of the employer contributions described in this section or other eligible funds. The retirement board shall determine the amount of the employer contributions or other eligible funds that must be allocated to that fund and deposit that amount in that fund before it deposits any remaining employer contributions or other eligible funds in the pension fund.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1989, Act 191, Imd. Eff. Aug. 25, 1989 ;-- Am. 2000, Act 374, Imd. Eff. Jan. 2, 2001 ;-- Am. 2004, Act 50, Eff. Apr. 22, 2004



Section 38.1614a Intent; retirement system as qualified pension plan and trust as exempt organization; administration; employer-financed benefit limitation; use and investment of assets; return of post-tax member contributions; beginning date of distributions; termination of retirement system; election to rollover to retirement plan; qualified military service.

Sec. 14a.

(1) This section is enacted pursuant to section 401(a) of the internal revenue code that imposes certain administrative requirements and benefit limitations for qualified governmental plans. This state intends that the retirement system be a qualified pension plan created in trust under section 401 of the internal revenue code and that the trust be an exempt organization under section 501 of the internal revenue code. The department shall administer the retirement system to fulfill this intent.

(2) The retirement system shall be administered in compliance with section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to governmental plans and, beginning January 1, 2010, applicable provisions of the final regulations issued by the internal revenue service on April 5, 2007. Employer-financed benefits provided by the retirement system under this act shall not exceed the applicable limitations set forth in section 415 of the internal revenue code, 26 USC 415, as adjusted by the commissioner of internal revenue under section 415(d) of the internal revenue code, 26 USC 415, to reflect cost of living increases, and the retirement system shall adjust the benefits, including benefits payable to retirants and retirement allowance beneficiaries, subject to the limitation each calendar year to conform with the adjusted limitation. For purposes of section 415(b) of the internal revenue code, 26 USC 415, the applicable limitation shall apply to aggregated benefits received from all qualified pension plans for which the office of retirement services coordinates administration of that limitation. If there is a conflict between this section and another section of this act, this section prevails.

(3) The assets of the retirement system shall be held in trust and invested for the sole purpose of meeting the legitimate obligations of the retirement system and shall not be used for any other purpose. The assets shall not be used for or diverted to a purpose other than for the exclusive benefit of the members, deferred members, retirants, and beneficiaries before satisfaction of all retirement system liabilities.

(4) The retirement system shall return post-tax member contributions made by a member and received by the retirement system to a member upon retirement, pursuant to internal revenue service regulations and approved internal revenue service exclusion ratio tables.

(5) The required beginning date for retirement allowances and other distributions shall not be later than April 1 of the calendar year following the calendar year in which the employee attains age 70-1/2 or April 1 of the calendar year following the calendar year in which the employee retires. The required minimum distribution requirements imposed by section 401(a)(9) of the internal revenue code, 26 USC 401, shall apply to this act and be administered in accordance with a reasonable and good faith interpretation of the required minimum distribution requirements for all years to which the required minimum distribution requirements apply to this act.

(6) If the retirement system is terminated, the interest of the members, deferred members, retirants, and beneficiaries in the retirement system is nonforfeitable to the extent funded as described in section 411(d)(3) of the internal revenue code, 26 USC 411, and related internal revenue service regulations applicable to governmental plans.

(7) Notwithstanding any other provision of this act to the contrary that would limit a distributee's election under this act, a distributee may elect, at the time and in the manner prescribed by the retirement board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. This subsection applies to distributions made on or after January 1, 1993.

(8) Notwithstanding any other provision of this act, the compensation of a member of the retirement system shall be taken into account for any year under the retirement system only to the extent that it does not exceed the compensation limit established in section 401(a)(17) of the internal revenue code, 26 USC 401, as adjusted by the commissioner of internal revenue. This subsection applies to any person who first becomes a member of the retirement system on or after October 1, 1996.

(9) Notwithstanding any other provision of this act, contributions, benefits, and service credit with respect to qualified military service will be provided under the retirement system in accordance with section 414(u) of the internal revenue code, 26 USC 414. This subsection applies to all qualified military service on or after December 12, 1994. Effective January 1, 2007, in accordance with section 401(a)(37) of the internal revenue code, 26 USC 401, if a member dies while performing qualified military service for purposes of determining any death benefits payable under this act, the member shall be treated as having resumed and then terminated employment on account of death.

History: Add. 1995, Act 192, Imd. Eff. Nov. 7, 1995 ;-- Am. 2004, Act 50, Eff. Apr. 22, 2004 ;-- Am. 2008, Act 366, Imd. Eff. Dec. 23, 2008



Section 38.1615 Reserve for employee contributions; subaccounts; transfer of accumulated member contributions.

Sec. 15.

(1) The reserve for employee contributions is the account in which member contributions are accumulated and from which shall be made refunds and transfers of accumulated member contributions. The retirement system shall maintain 1 or more separate subaccounts for each person having an interest in this account.

(2) Accumulated member contributions shall be transferred from the reserve for employee contributions to the reserve for retired benefit payments upon the retirement or death of a member or deferred member.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1616 Reserve for employer contributions; transfer of accumulated employer contributions.

Sec. 16.

(1) The reserve for employer contributions is the account to which contributions by the state shall be credited.

(2) Accumulated employer contributions shall be transferred from the reserve for employer contributions to the reserve for retired benefit payments upon the retirement or death of a member or deferred member.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1617 Reserve for retired benefit payments; transfer between reserve for employer contributions and reserve for retired benefit payments.

Sec. 17.

(1) The reserve for retired benefit payments is the account from which shall be paid all retirement allowances and residual refunds of accumulated contributions.

(2) At the end of each year in which a biennial actuarial valuation is prepared, the balance in the reserve for retired benefit payments shall be brought into balance with the actuarial present value of retirement allowances in payment status by a transfer between the reserve for employer contributions and the reserve for retired benefit payments. The pending transfer shall be taken into account by the actuary when making the next biennial actuarial valuation.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1618 Reserve for casualty experience; initial casualty valuation as determining full funding reserve requirements; allocation from assets; retiree casualty payments; “casualty” defined.

Sec. 18.

(1) The reserve for casualty experience is the account in which shall be accumulated contributions by the state pursuant to actual and expected experience as determined by the actuarial valuations. The initial casualty valuation shall determine the full funding reserve requirements which shall be allocated from assets of the reserve. All retiree casualty payments shall be made from this account.

(2) For purposes of this section, the term “casualty” shall mean injury to or death of a member or vested former member.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1619 Reserve for undistributed investment income; amounts to be transferred; providing contingency reserves or meeting requirements of other reserve accounts; insufficient balance.

Sec. 19.

The reserve for undistributed investment income is the account to which is credited all interest, dividends, and other income from the investment of retirement system assets; all gifts, bequests, and rewards offered or due to the members of the department received by the retirement system; all unclaimed accumulated contributions and retirement allowances; and all other money received by the retirement system, the disposition of which is not specifically provided. There shall be transferred from the reserve for undistributed investment income all amounts required to credit interest to the reserve for employee contributions, reserve for employer contributions, and the reserve for retired benefit payments; and to fund the reserve for administrative expenses. Whenever the department determines the balance in the reserve for undistributed investment income is more than sufficient to cover current charges to the reserve, all or any part of the excess may be used to provide contingency reserves or to meet special requirements of the other reserve accounts of the retirement system. Whenever the balance in the reserve for undistributed investment income is insufficient to meet the current charges to the account, the amount of the insufficiency shall be transferred from the reserve for employer contributions.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1620 Administrative expenses; appropriation.

Sec. 20.

The expenses for the administration of the retirement system shall be paid from the reserve for administrative expenses account. There shall be appropriated annually from the reserve for undistributed investment income an amount sufficient to cover the necessary expenses of administering this act.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1621 Allocation of undistributed investment income; charging amounts allocated; allocation rates.

Sec. 21.

The department shall at least annually allocate all or a portion of undistributed investment income to the individual balances in the reserve for employee contributions, the reserve for employer contributions, and the reserve for retired benefit payments and on the aggregate balance in the reserve for excess casualty experience. The amounts allocated shall be charged to the reserve for undistributed investment income. The allocation rates shall be determined by the department. Allocation rates may vary by reserve account but shall be uniformly applied to each subaccount within a reserve account.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1622 Payment date of retirement allowance; payment upon cessation of retirement allowance.

Sec. 22.

Each retirement allowance payable under this act shall date from the first of the month following the month in which the applicant satisfies the age and service or other requirements for receiving the retirement allowance and terminates state service. A full month's retirement allowance shall be payable for the month in which a retirement allowance ceases.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1623 Employees of department of state police as members of retirement system; resignation, death, transfer, or dismissal of member; lump sum.

Sec. 23.

(1) Except as otherwise provided by Act No. 59 of the Public Acts of 1935, being sections 28.1 to 28.15 of the Michigan Compiled Laws, every employee of the department of state police who has subscribed to the constitutional oath of office shall be a member of this retirement system.

(2) A member who resigns, dies, is transferred to a position not covered by the retirement system, or is dismissed for a reason other than his or her retirement or breach of the public trust, upon application is entitled to receive in a lump sum, payable to him or her or his or her legal representative if the member dies or is legally disabled, 100% of the contributions made into the reserve for employee contributions.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1624 Eligibility for retirement; application for retirement; mandatory retirement; amount of retirement allowance; death of retirant; appeal to retirement board.

Sec. 24.

(1) A member who has 25 years or more of credited service under this act or former Act No. 251 of the Public Acts of 1935, or both, may retire upon his or her written application to the retirement board, stating a date, not less than 30 nor more than 90 days after the execution and filing of the application, he or she desires to retire. However, a member who becomes 56 years of age shall retire. A member retiring under this subsection shall be entitled to receive a retirement allowance equal to 60% of his or her final average compensation.

(2) If a retirant receiving a retirement allowance under subsection (1) dies, the retirement allowance shall continue to be paid to the surviving spouse of the retirant for the rest of the spouse's life. If there is not a surviving spouse or upon the spouse's death, then the retirement allowance shall be paid to the children under the age of 18 of the retirant, share and share alike. If the surviving spouse dies and there are not eligible children, there shall be paid to the retirant's estate or his or her legal representative any residual accumulated contributions and interest made by the retirant into the fund.

(3) If the director of the department of state police orders the retirement of any member eligible to retire for reason or reasons other than having become 56 years of age, and that member is aggrieved by the order, the member so affected shall be entitled to appeal to the retirement board. An appeal shall be in writing and filed with the retirement board within 30 days after receipt of the order of retirement. The retirement board shall set the appeal for hearing within 30 days after the filing of the appeal and shall review the facts as presented and determine whether the order of retirement shall continue or be revoked.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1624a Deferred retirement option plan.

Sec. 24a.

(1) A deferred retirement option plan is established within the defined benefit plan that is part of the retirement system, and it is to be administered by the office of retirement services. Exclusively represented members of the retirement system may only participate in the deferred retirement option plan pursuant to notice from their collective bargaining agent that the agent agrees to the terms of the deferred retirement option plan. For each fiscal year that begins on or after October 1, 2004, the director of state police and the retirement board may elect to discontinue accepting applications for the deferred retirement option plan.

(2) An officer who has 25 years or more of credited service under this act or former act 1935 PA 251, or both, may elect to participate in the deferred retirement option plan by executing the application provided by the office of retirement services. Once the application is accepted by the office of retirement services, the officer's participation in the deferred retirement option plan is irrevocable and he or she becomes a DROP participant. The officer is solely responsible for any federal, state, or local tax due as a result of his or her participation in the deferred retirement option plan.

(3) Participation in the deferred retirement option plan does not guarantee continued employment. Except as otherwise provided in this section, an officer who elects to participate in the deferred retirement option plan will remain an active employee eligible to receive any applicable wage changes and benefits, will be subject to civil service rules and regulations, and will be subject to the policies and procedures of the department of state police and subject to removal by the governor, if applicable, in the same manner as if he or she had not elected to participate in the deferred retirement option plan.

(4) An officer shall indicate on the application for the deferred retirement option plan the number of years that the officer wants to participate in the deferred retirement option plan, up to a maximum of 6 years. As a condition for participation, the officer agrees to retire at the conclusion of his or her participation in the deferred retirement option plan.

(5) A deferred retirement option plan account shall be created in the accounting records of the retirement system for each DROP participant. Each deferred retirement option plan account shall earn interest at the rate of 3% per annum, prorated for any fraction of a year. The deferred retirement option plan account of a DROP participant shall be credited with the following percentage of his or her monthly retirement allowance as calculated pursuant to section 24 as if he or she had retired on the day prior to becoming a DROP participant:

(a) 100% if the officer remains in the deferred retirement option plan for 6 years.

(b) 90% if the officer remains in the deferred retirement option plan for 5 years but less than 6 years.

(c) 80% if the officer remains in the deferred retirement option plan for 4 years but less than 5 years.

(d) 70% if the officer remains in the deferred retirement option plan for 3 years but less than 4 years.

(e) 60% if the officer remains in the deferred retirement option plan for 2 years but less than 3 years.

(f) 50% if the officer remains in the deferred retirement option plan for 1 year but less than 2 years.

(g) 30% if the officer remains in the deferred retirement option plan for less than 1 year.

(6) A DROP participant shall not receive a monthly retirement allowance, as calculated pursuant to section 24, until termination of his or her deferred retirement option plan participation and commencement of retirement. A DROP participant shall not have any claim to any funds in his or her deferred retirement option plan account until he or she retires at the termination of his or her deferred retirement option plan participation.

(7) Upon termination of the deferred retirement option plan participation and commencement of retirement, the former DROP participant shall select 1 or more of the following options with regard to his or her deferred retirement option plan account:

(a) A total lump-sum distribution.

(b) A partial lump-sum distribution.

(c) A lump-sum direct rollover to another qualified plan if allowed by federal law and subject to the procedures of the retirement system.

(d) Maintain the funds in the account.

A former DROP participant shall remove all funds from his or her deferred retirement option plan account no later than April 1 following the later of the calendar year in which the DROP participant attains 70 years, 6 months of age or the calendar year in which the DROP participant is retired.

(8) If a DROP participant or former DROP participant dies before removing all funds from his or her deferred retirement option plan account, the former DROP participant's designated beneficiary shall receive any remaining balances. If the former DROP participant has not named a beneficiary for his or her deferred retirement option plan account, the amount in the deferred retirement option plan account shall be paid to the beneficiary of the former DROP participant's retirement allowance. If the former DROP participant has not named a beneficiary to his or her retirement allowance, the balance in the former DROP participant's account shall be paid to the former DROP participant's estate.

(9) If a DROP participant is found to be disabled under section 29, his or her participation in the deferred retirement option plan shall immediately cease and he or she shall be retired.

(10) The deferred retirement option plan shall be administered in compliance with section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to a governmental deferred retirement option plan. If there is a conflict between this subsection and another subsection of this section, this subsection prevails.

(11) A deferred retirement option plan shall not be implemented until the civil service commission adopts rules to regulate all of the following:

(a) A DROP participant's payment for sick leave, annual leave, longevity, and related items.

(b) A DROP participant's accrual of sick leave, annual leave, compensatory time, and related items.

(c) A DROP participant's payment of group insurance plan premiums.

(12) If the department receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, 26 USC 1 to 1789, then the portion that will cause the disqualification does not apply.

History: Add. 2004, Act 83, Imd. Eff. Apr. 22, 2004



Section 38.1625 Payment of retirement allowance to surviving spouse, children, mother, father, sisters, or brothers; payment to deceased member's estate; applicability of supplements to retirement allowances and minimum annual retirement allowance provisions; funeral expenses; maximum retirement allowance.

Sec. 25.

(1) A retirement allowance shall be paid to the surviving spouse of a member of the retirement system who while in the discharge of his or her duty is killed or receives injuries or contracts a disease or illness, by reason of his or her occupation, which results in his or her death. The retirement allowance shall be equal to 60% of the member's final average compensation. Upon the death of the surviving spouse, or if there is no surviving spouse at the time of the death of the member, the pension shall be paid to the children of the member under the age of 18 years, share and share alike. When each respective child attains the age of 18 years, payment to him or her shall cease and his or her share shall be prorated among the remaining children under 18 years of age. If there is a retirement allowance payable to a surviving spouse under this section, a retirement allowance of $100.00 per month shall be paid to each of the children under the age of 18 years, if any, of the deceased member, and all payments to the children shall continue until each respective child reaches the age of 18 years. If there is not a surviving spouse, nor children under the age of 18 years, then a retirement allowance equal to 60% of the member's final average compensation shall be paid to the mother or father, or both, of the member, if dependent on him or her for support, until the dependency ceases. If there is not a dependent mother or father, a retirement allowance of $100.00 per month shall be paid to each of the sisters or brothers, if there are any under 18 years of age dependent upon the member for support. If there are not any dependents, then there shall be paid to the deceased member's estate any residual accumulated contributions and interest made by him or her into the reserve for employee contributions, or $1,500.00, whichever is greater.

(2) The supplements to retirement allowances and minimum annual retirement allowance provisions of this act shall not apply to the special $100.00 per month allowance to children and the allowance to dependent parents and siblings.

(3) When an active or retired member is killed or dies from injuries, disease, or illness, contracted by reason of his or her occupation as a member of the department of state police, the retirement board shall provide a sum not to exceed $1,500.00 from the reserve for casualty experience for funeral expenses.

(4) The retirement allowance payable under this section, when added to the statutory worker's compensation benefits applicable in the case, shall not exceed the average annual salary paid to the member for the member's last 2 years of service with the department of state police prior to his or her death.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 2000, Act 374, Imd. Eff. Jan. 2, 2001



Section 38.1626 Retirement due to duty incurred disability; amount of retirement allowance; payment to surviving spouse or children; payment to deceased member's estate; maximum retirement allowance.

Sec. 26.

(1) A member who retires due to duty incurred disability after September 30, 1986, is entitled to receive a retirement allowance equal to 60% of the member's final average compensation.

(2) If a retirant receiving a retirement allowance under this section dies, the retirement allowance shall continue to be paid to the surviving spouse of the deceased retirant for the rest of the spouse's life.

(3) For purposes of this section, if there is no surviving spouse or upon the spouse's death, the retirement allowance shall be paid to the children under the age of 18 of the member, share and share alike. If there are no eligible children remaining after the spouse's death, there shall be paid to the deceased member's estate any residual accumulated contributions and interest made by him or her into the reserve for employee contributions.

(4) The retirement allowance payable under this section, when added to the statutory worker's compensation benefits applicable in the case, shall not exceed the average annual salary paid to the member for the member's last 2 years of service with the department of state police before the duty disability retirement allowance effective date.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 2000, Act 374, Imd. Eff. Jan. 2, 2001



Section 38.1627 Nonduty related death prior to effective date of retirement; payment to surviving spouse or children; payment to deceased member's estate; prohibited payment; commencement of retirement allowance.

Sec. 27.

(1) If a member continues as a member of the retirement system on or after the date he or she acquires 10 years of service credit and suffers a nonduty related death leaving a surviving spouse prior to the effective date of the member's retirement, while a member of the retirement system, the surviving spouse shall be entitled to receive a retirement allowance equal to 2.4% of the member's final average compensation times the number of years, including any fraction of a year, of service credited to the member pursuant to this act or former Act No. 251 of the Public Acts of 1935, or both, but not to exceed 25 years, as if the member had retired effective the day preceding the date of death and nominated the spouse as beneficiary. If there is not a surviving spouse, or upon the spouse's death, then the retirement allowance shall be paid to the children under the age of 18 years of the member, share and share alike. Upon the spouse's death, if there are not eligible children, there shall be paid to the deceased member's estate any residual accumulated contributions and interest made by him or her into the reserve for employee contributions. A retirement allowance shall not be payable under this section if a retirement allowance is payable under any other section of this act.

(2) Payment of the retirement allowance shall begin the first day of the calendar month next following the month in which the member died.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1628 Retirement due to nonduty incurred disability; amount of retirement allowance; payment to surviving spouse or children; payment to deceased member's estate.

Sec. 28.

(1) A member who retires due to nonduty incurred disability on or after the effective date of this act and after completing 10 years of credited service under this act or former Act No. 251 of the Public Acts of 1935, or both, shall be entitled to receive a retirement allowance equal to 2.4% of the member's final average compensation times the number of years, including any fraction of a year, of service credited to the member pursuant to this act or former Act No. 251 of the Public Acts of 1935, or both, but not to exceed 25 years, during the period of disability. If a retirant receiving a retirement allowance under this section dies, the retirement allowance shall continue to be paid to the surviving spouse for the rest of the spouse's life in an amount equal to the retirement allowance which the member was receiving on the date of his or her death.

(2) For purposes of this section, if there is no surviving spouse or upon the spouse's death, then the retirement allowance shall be paid to the children under the age of 18 of the member, share and share alike. If there are no eligible children remaining after the spouse's death, then there shall be paid to the deceased member's estate any residual accumulated contributions and interest made by him or her into the reserve for employee contributions.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1629 Retirement allowance on grounds of disability; medical examination; certification of findings; failure to return to active duty; forfeiture of rights.

Sec. 29.

(1) A physician designated by the director of public health and 2 other reputable physicians, 1 to be appointed by the department, and 1 by the applicant, shall examine each applicant for a retirement allowance on the grounds of disability, shall determine the extent of the disability, and shall certify the results of their findings to the director of the department of state police and the retirement board, which findings shall be binding upon the director and the retirement board.

(2) The retirement board may require a person receiving a retirement allowance due to disability to submit to a medical examination periodically. If upon examination it is determined that the person is no longer disabled, the director of the department of state police may order the person to return to active duty. A person who fails to return to active duty following an order to do so by the director of the department of state police forfeits all rights to a retirement allowance under this act unless the person is otherwise eligible to retire.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1630 Deferred retirement allowance in lieu of refund of contributions; amount; commencement and duration of payments; forfeiture; payment to surviving spouse or dependent children; effect of reemployment; combining prior and subsequent service; recomputation of retirement allowance; service credit for member not meeting vision screening standards.

Sec. 30.

(1) A member who resigns, dies, is transferred to a position not covered by the retirement system, or is dismissed for a reason other than his or her retirement or breach of the public trust, and who meets the requirements of subsection (3) or who has been a member under this act or former Act No. 251 of the Public Acts of 1935, or both, for 10 or more years, is entitled to a deferred retirement allowance in lieu of a payment of a refund of his or her contributions as provided in section 23. The retirement allowance of a deferred member who retires under this section on or after October 1, 1986 shall equal 2% of the deferred member's final average compensation times the number of years, including any fraction of a year, of service credited to the deferred member pursuant to this act or former Act No. 251 of the Public Acts of 1935, or both, but not to exceed 25 years. The payment shall not begin before the date the deferred member becomes 50 years of age, and shall continue during the life of a surviving spouse. The entitlement to a deferred retirement allowance under this section is forfeited if a deferred member is paid a refund of his or her contributions. If a deferred member dies before becoming 50 years of age, the deferred retirement allowance shall be paid to his or her surviving spouse or dependent children on the first day of the month following the date the retirant would have attained 50 years of age.

(2) If a member has qualified for a deferred retirement allowance under subsection (1) and has not forfeited his or her retirement allowance and subsequently is reemployed and becomes an employee of the department of state police by subscribing to the constitutional oath of office, he or she shall again become a member of this retirement system. If the member again serves for at least 5 years, his or her prior service shall be combined with his or her subsequent service and the member's retirement allowance shall be recomputed with credit for his or her total number of years served in accordance with section 24.

(3) A member who has been a member under this act or former Act No. 251 of the Public Acts of 1935, or both, for less than 10 years, shall receive the service credit needed to equal 10 years if the member does not meet the vision screening standards as required for continued employment developed by the department of state police. However, a member shall not receive the grant of service credit under this subsection if 1 or more of the following circumstances exist:

(a) The department of state police has made reasonable accommodation for the continued employment of the member.

(b) The member's failure to meet the vision screening standards is directly related to and arose out of a nonduty illness, injury, or occurrence.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1989, Act 191, Imd. Eff. Aug. 25, 1989



Section 38.1631 Remarriage of surviving spouse.

Sec. 31.

The remarriage of a surviving spouse shall not render the surviving spouse ineligible to receive the retirement allowance benefits provided for in this act, regardless of the date of the remarriage.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1632 Purchase of service credit for active duty with armed forces.

Sec. 32.

(1) A member of this retirement system who has accumulated 10 or more years of retirement system service credit under this act or former Act No. 251 of the Public Acts of 1935, or both, and who, while an employee of the department of state police, was or is drafted, enlisted, inducted, or commissioned into active duty with the military, naval, marine, or other armed service of the United States government and who is accepted for reemployment as an employee of the department of state police who subscribes to the constitutional oath of office within 6 months following discharge from active service, or if hospitalized at date of discharge, is accepted for reemployment as an employee of the department who subscribes to the constitutional oath of office within 6 months following release from the military facility, shall have not more than 2 years of the active service credited as a member of the retirement system, in the same manner as if the member had served uninterruptedly. During the period of active service, and until reemployment, the member's contributions to the reserve for employee contributions shall be suspended and the member's balance in his or her account standing to the member's credit as of the last payroll date preceding the member's leave of absence shall be accumulated at regular interest. If the member withdraws all or part of the accumulated contributions from his or her account, the active service shall not be credited until the member returns to the reserve for employee contributions those amounts withdrawn, together with regular interest computed from the date of withdrawal to the date of repayment.

(2) A member of this retirement system who does not meet the requirements of subsection (1) and who was drafted, enlisted, inducted, or commissioned into active duty with the military or other armed service of the United States government may elect to receive service credit for not more than 2 years of active duty upon request and payment to the retirement system of an amount equal to 5% of the member's full-time compensation for the fiscal year in which the payment is made multiplied by the years and months the member elects to purchase up to the maximum. Service shall not be credited if the service is or would be credited under any other federal, state, or local publicly supported retirement system, but this restriction shall not apply to those persons who have or will have acquired retirement eligibility under the federal government for service in the reserve. Armed service shall not be credited under this subsection until the member has accumulated 10 years of credited service, of which the last 5 are continuous.

(3) Service credit may be purchased under this section instead of, but not in addition to, purchasing service credit under section 33.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1633 Purchase of service credit for service in VISTA or Peace Corps.

Sec. 33.

(1) A member may elect to purchase service credit for not more than 2 years of full-time service as a volunteer in the VISTA program provided for under sections 101 to 108 of title I of Public Law 93-113, 42 U.S.C. 4951 to 4958, or as a volunteer, volunteer leader, or employee in the Peace Corps under sections 5 to 7 of title I of Public Law 87-293, 22 U.S.C. 2504 to 2506, upon request and presentation of documentation of the employment rendered which is verifiable from official reporting unit records or other acceptable documentation as determined by the retirement board, and upon payment to the retirement system of an amount which is equal to the actuarial cost of the service. For the purpose of computing payment under this subsection, the compensation amount used shall not be less than the highest fiscal year compensation previously received by the member.

(2) Service shall not be credited under this section until the member has accumulated 10 years of credited service.

(3) Service credit purchased under this section shall not be creditable toward retirement under this act if the member is or will be receiving a pension or annuity for the same service from another retirement system.

(4) Service credit may be purchased under this section instead of, but not in addition to, purchasing service credit under section 32.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1634 Leaving service or reducing hours of employment for purposes of maternity or paternity or child rearing; purchase of service credit.

Sec. 34.

(1) A member who left or leaves service as an employee of the department of state police for purposes of maternity or paternity or child rearing, and returns to service as an employee of the department of state police, without other intervening employment of more than 20 hours per week for each week for which service credit is claimed, may purchase service credit for the time period or periods during which the person was separated from service as an employee of the department of state police upon request and payment to the board of an amount determined by the board to be the actuarial cost. The total service credited under this section shall not exceed 2 years. A member requesting purchase of service credit under this section shall certify to the board the purpose for which the member took leave and was separated from service as an employee of the department of state police.

(2) Service credit purchased under this section may not be used to satisfy the minimum of 10 years of service credit required to receive a retirement allowance under this act.

(3) If a member who made payment under this section dies and a retirement allowance beneficiary has not been designated, or if the member leaves employment before his or her retirement becomes effective, the payment made by the member shall be refunded upon request to the member or to the member's legal representative.

(4) A member who reduces hours of employment with the department of state police for purposes of maternity, paternity, or child rearing may purchase service credit for those hours by which employment was reduced if all other requirements of this section are met.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1635 Partial purchase of service credit.

Sec. 35.

A member who is otherwise entitled to purchase service credit for active duty in the armed forces under section 32 for service in the Peace Corps or VISTA under section 33, or for maternity or paternity or child rearing under section 34, may purchase such service credit in separate increments equal to 1 or more full years, or a remaining fraction of a year, if any, or both. Partial purchase of service credit under this section shall not bar future such purchases otherwise in compliance with this section and sections 32, 33, and 34, but computation of the amount of payment due shall be made separately for each purchase.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1636 Reinstatement of disability retirant.

Sec. 36.

A person who retires under section 26 due to a duty incurred disability and who has been or is reinstated in active service shall again become a member of the retirement system from the date of the reinstatement. Upon reinstatement of the disability retirant to active service, any balance the retirant may have in the reserve for retired benefit payments at the time of reinstatement to active service shall be transferred from that reserve to the reserve for employee contributions and credited to his or her individual account in that reserve. Any service, on the basis of which his or her retirement allowance was computed at the time of retirement, shall be restored to full force and effect, and he or she shall be given service credit for the period of time he or she was out of service due to the disability.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1637 Supplement to retirement allowance under former MCL 28.107(5).

Sec. 37.

The supplement to the retirement allowance payable under section 7(5) of former Act No. 251 of the Public Acts of 1935, described as follows, is retained:

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1638 Supplement to retirement allowance under former MCL 28.108c.

Sec. 38.

The supplement to the retirement allowance payable under section 8c of former Act No. 251 of the Public Acts of 1935, described as follows, is retained:

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1639 Supplement to retirement allowance on or after October 1, 1986.

Sec. 39.

On or after October 1, 1986, the monthly retirement allowance payable to a retirant or retirement allowance beneficiary who was on the rolls as such for September, 1984 is supplemented as follows:

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1639a Monthly retirement allowance of retirant or beneficiary of deceased retirant; increase in payments; requirements; basis for calculations of future adjustments.

Sec. 39a.

(1) Effective October 1, 1996, the monthly retirement allowance payable to a retirant or retirement allowance beneficiary of a deceased retirant or member who meets the requirements of this section is increased 10%. This section only applies to a retirant or retirement allowance beneficiary of a deceased retirant or member who meets all of the following requirements:

(a) The retirant's or deceased retirant's effective date of retirement was before October 1, 1986 or the retirement allowance effective date for the retirement allowance beneficiary of the deceased member was before October 1, 1986.

(b) The retirant or deceased retirant retired after 25 years of service or because of duty-incurred total disability under section 5 of former Act No. 251 of the Public Acts of 1935 or the retirement allowance beneficiary of a deceased member is receiving duty death benefits under section 8 or former Act No. 251 of the Public Acts of 1935.

(c) The retirant or retirement allowance beneficiary was in payment status on the rolls of the retirement system on October 1, 1995.

(2) The increased retirement allowance under this section shall be the basis upon which future adjustments to the retirement allowance, including the increases under sections 40 and 40a, if applicable, are calculated.

History: Add. 1996, Act 201, Imd. Eff. May 17, 1996



Section 38.1640 Total retirement allowance of retirant or beneficiary of deceased retirant; increase; basis for calculations of future adjustments.

Sec. 40.

(1) Effective October 1, 1986, after the retirant and retirement allowance beneficiary monthly allowance recomputation as determined in section 39 has been determined, a retirant or retirement allowance beneficiary of a deceased retirant shall receive a total retirement allowance of not less than $6,000.00 per annum. This subsection does not apply to a retirant or retirement allowance beneficiary of a deceased retirant who is eligible for an increased retirement allowance under subsection (2).

(2) Effective October 1, 1996, after the retirant's or retirement allowance beneficiary's retirement allowance is increased under section 39a, if applicable, a retirant or retirement allowance beneficiary of a deceased retirant who meets the requirements of this subsection shall receive a total retirement allowance of not less than $10,800.00 per annum. This subsection only applies to a retirant or retirement allowance beneficiary of a deceased retirant, which retirant or deceased retirant retired after 25 years of service or because of duty-incurred total disability under section 5 of former Act No. 251 of the Public Acts of 1935, with a retirement allowance payable under section 24, or with a duty-incurred disability retirement allowance payable under section 26.

(3) The increased retirement allowance under this section shall be the basis upon which future adjustments to the retirement allowance, including the increase under section 40a, if applicable, are calculated.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1996, Act 201, Imd. Eff. May 17, 1996



Section 38.1640a Retirement allowance of retirant or retirement allowance beneficiary; increase; amount; limitation.

Sec. 40a.

(1) Effective October 1, 1996, after the retirant's or retirement allowance beneficiary's retirement allowance is increased under section 39a or 40, as applicable, a retirant or a retirement allowance beneficiary is entitled to have his or her retirement allowance increased as provided in this section. The retirement allowance of a retirant or retirement allowance beneficiary shall be increased each October 1, beginning with the later of October 1, 1995 or the first October 1 that is at least 12 months after the retirement allowance effective date.

(2) The amount of the annual increase under this section shall be 2% of the retirement allowance that would be payable without application of this section. The annual increase under this section shall not exceed $500.00.

History: Add. 1992, Act 139, Imd. Eff. July 15, 1992 ;-- Am. 1996, Act 201, Imd. Eff. May 17, 1996



Section 38.1640b Recalculation of retirement allowance.

Sec. 40b.

The retirement system shall recalculate each retirant's or beneficiary's retirement allowance who retired under section 26 based upon the definition of last 2 years of service added under section 3(10) by the amendatory act that added this section. If the recalculation results in an increased retirement allowance, the retirant or beneficiary is eligible to receive the recalculated retirement allowance beginning the first day of the month following the month that this section takes effect.

History: Add. 2000, Act 374, Imd. Eff. Jan. 2, 2001



Section 38.1640c Supplemental benefit; conditions.

Sec. 40c.

(1) Beginning October 1, 2015, and subject to an annual appropriation, if the annual retirement allowance payable to a retirant or a retirement allowance beneficiary of a deceased retirant or member is less than $16,000.00 in the preceding fiscal year, the retirement system shall pay the retirant or retirement allowance beneficiary a supplemental benefit in the amount sufficient to produce an annual retirement allowance of $16,000.00 for the current fiscal year. This section only applies to a retirant or retirement allowance beneficiary of a deceased retirant or member who meets both of the following requirements:

(a) The retirant's or deceased retirant's effective date of retirement was before October 1, 1986 or the retirement allowance effective date for the retirement allowance beneficiary of the deceased member was before October 1, 1986.

(b) The retirant or retirement allowance beneficiary was in payment status on the rolls of the retirement system on or before the effective date of the amendatory act that added this section.

(2) The payment of the supplemental benefit provided in subsection (1) must be made on a schedule and in a manner determined by the office of retirement services.

History: Add. 2015, Act 168, Imd. Eff. Nov. 3, 2015



Section 38.1641 Retirement allowance increases for command officers; effect on salary adjustments.

Sec. 41.

The retirement allowance increases being given to command officers under this act shall be considered by the coordinated compensation panel of the civil service commission when determining salary adjustments for command officers for the fiscal year ending September 30, 1987.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1641a Retirant participating and accruing leave time in bank time hours program established December 22, 1957 to July 13, 1963; supplement.

Sec. 41a.

(1) On or after January 1, 2007, the monthly retirement allowance payable to a retirant who participated and accrued leave time in the bank time hours program established by the civil service system and operating from December 22, 1957 to July 13, 1963 when the retirant was a member is supplemented by an increase calculated under subsection (3).

(2) On or after January 1, 2007, the retirement allowance beneficiary of a deceased retirant who would have been eligible for an increased retirement allowance under subsection (1) shall have his or her retirement allowance supplemented by an increase calculated under subsection (3).

(3) A retirant or the retirement allowance beneficiary of a deceased retirant who accrued no less than 5,276 bank time hours shall have his or her annual retirement allowance supplemented by an increase of 17%. A retirant or the retirement allowance beneficiary of a deceased retirant who has accrued fewer than 5,276 bank time hours shall have his or her retirement allowance supplemented by an increase of a percentage determined by multiplying 17% by a fraction, the numerator of which is the number of bank time hours accrued by the retirant or deceased retirant and the denominator of which is 5,276. If this calculation results in a retirement allowance supplement of less than $600.00 annually, then the supplement received by the retirant or retirement allowance beneficiary entitled to a supplement under this section shall be $600.00 annually.

(4) The increase in retirement allowance under this section shall be included in the basis upon which future adjustments to the retirement allowance are calculated.

History: Add. 2006, Act 606, Imd. Eff. Jan. 3, 2007



Section 38.1642 Payment of hospitalization and medical, dental, and vision coverage insurance premiums; creation and function of health-dental-and vision benefits fund; health advance funding subaccount; transfer of funds.

Sec. 42.

(1) Hospitalization and medical coverage insurance premiums payable by a retirant or his or her retirement allowance beneficiary and his or her dependents under any group health plan authorized by the Michigan civil service commission and the department shall be paid in amounts provided by this subsection from appropriations for this purpose made to the retirement system. Until October 1, 1989, the amount payable by the retirement system shall be 90% of the entire monthly premium payable for hospitalization and medical coverage insurance. Beginning October 1, 1989, the amount payable by the retirement system shall be 95% of the entire monthly premium payable for hospitalization and medical coverage insurance.

(2) Effective October 1, 1989, dental coverage and vision coverage insurance premiums payable by a retirant or his or her retirement allowance beneficiary and his or her dependents under any group health plan authorized by the Michigan civil service commission and the department shall be paid in amounts provided by this subsection from appropriations for this purpose made to the retirement system. The amount payable by the retirement system shall be 90% of the entire monthly premium payable for dental coverage and vision coverage insurance.

(3) The health-dental-vision benefits fund is created and shall be the fund into which appropriations of the state for health, dental, and vision benefits are paid. Benefits payable pursuant to subsections (1) and (2) shall be payable from the health-dental-vision benefits fund. The assets and any earnings on the assets contained in the health-dental-vision benefits fund and the health advance funding subaccount are not to be treated as pension assets for any purpose.

(4) The health advance funding subaccount is the account to which amounts transferred pursuant to section 14(3) are credited. Any amounts received from the health advance funding subaccount and accumulated earnings on those amounts shall not be expended until the actuarial accrued liability for health benefits under this section is at least 100% funded. The department may expend funds or transfer funds to another account to expend for health benefits under this section if the actuarial accrued liability for health benefits under this section is at least 100% funded.

(5) Notwithstanding any other provision of this section, the department may transfer amounts from the health advance funding subaccount to the reserve for employer contributions created by section 16 if the actuarial valuation prepared pursuant to section 14 demonstrates that, as of the beginning of a fiscal year, and after all credits and transfers required by this act for the previous fiscal year have been made, the sum of the actuarial value of assets and the actuarial present value of future normal cost contributions does not exceed the actuarial present value of benefits.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1989, Act 191, Imd. Eff. Aug. 25, 1989 ;-- Am. 2004, Act 50, Eff. Apr. 22, 2004



Section 38.1643 Right of member, retirant, or beneficiary to retirement allowance or other benefit.

Sec. 43.

The right of a member, retirant, or beneficiary to a retirement allowance, deferred retirement allowance, accumulated contributions, or other benefit under this act is subject to the public employee retirement benefit protection act, 2002 PA 100, MCL 38.1681 to 38.1689.

History: 1986, Act 182, Eff. Oct. 1, 1986 ;-- Am. 1991, Act 53, Imd. Eff. June 27, 1991 ;-- Am. 2002, Act 96, Imd. Eff. Mar. 27, 2002 ;-- Am. 2004, Act 50, Eff. Apr. 22, 2004



Section 38.1644 Transfer of records, personnel, property, or funds to retirement system.

Sec. 44.

Effective January 1, 1987, all records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the Michigan state police, pension, accident and disability fund created by former Act No. 251 of the Public Acts of 1935, are hereby transferred to the Michigan state police retirement system created by this act.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1645 General administration, management, and responsibility for operation of retirement system.

Sec. 45.

Through December 31, 1986, the general administration, management, and responsibility for the operation of the retirement system created by this act shall continue to be the responsibility of the director of the department of state police under the supervision of the state administrative board, as provided by section 2 of former Act No. 251 of the Public Acts of 1935.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1646 Savings clause.

Sec. 46.

All proceedings pending and all rights and liabilities existing, acquired, or incurred under former Act No. 251 of the Public Acts of 1935 at the time this act takes effect are saved. Those proceedings shall be consummated pursuant to the law in effect when the proceedings were commenced. Those rights and liabilities shall be preserved pursuant to the law in effect on the day immediately preceding the effective date of this act. To the extent that either the kinds of benefits available under former Act No. 251 of the Public Acts of 1935 are in effect on the day immediately preceding the effective date of this act or the manner of calculating those benefits under former Act No. 251 of the Public Acts of 1935 results in a greater benefit of any kind than would otherwise be available under this act or includes a benefit not otherwise available under this act, the determinations of those kinds of benefits available and the manner of calculating those benefits shall be made pursuant to former Act No. 251 of the Public Acts of 1935 for those members who participated in the retirement system as set forth in former Act No. 251 of the Public Acts of 1935 before the effective date of this act.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1647 Repeal of MCL 28.101 to 28.110.

Sec. 47.

Act No. 251 of the Public Acts of 1935, being sections 28.101 to 28.110 of the Michigan Compiled Laws, is repealed.

History: 1986, Act 182, Eff. Oct. 1, 1986



Section 38.1648 Effective date; exceptions.

Sec. 48.

Except as provided in sections 6 and 44, this act shall take effect October 1, 1986.

History: 1986, Act 182, Eff. Oct. 1, 1986






Act 100 of 2002 PUBLIC EMPLOYEE RETIREMENT BENEFIT PROTECTION ACT (38.1681 - 38.1689)

Section 38.1681 Short title.

Sec. 1.

This act shall be known and may be cited as the “public employee retirement benefit protection act”.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1682 Definitions.

Sec. 2.

As used in this act:

(a) “Department” means the department of management and budget.

(b) “Employer contributions” means the amount transferred by an employer to a participating unit retirement system on behalf of members of the retirement system to pay for the actuarial accrued liabilities of the retirement system.

(c) “Member” means a member, vested former member, deferred member, beneficiary, designated beneficiary, or refund beneficiary of a retirement system.

(d) “Participating unit” means a retirement system that elects to come under the provisions of section 6.

(e) “Retirant” means a person who has retired with a retirement benefit payable from a retirement system.

(f) “Retirement benefit” means an annuity, a retirement allowance, an optional benefit, a postretirement benefit, a benefit received from a defined contribution plan, defined benefit plan, deferred compensation plan, disability plan, life insurance plan, all money, investments and income of the various funds created under a public employee retirement system, and any other right accruing to a member under a retirement system.

(g) “Retirement system” means a public employee retirement system established by this state or a political subdivision of this state.

(h) “State unit” means a retirement system established under the state employees' retirement act, 1943 PA 204, MCL 38.1 to 38.69, the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1467, the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670, the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648, and the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1683 Rights not subject to process of law or assignment.

Sec. 3.

The right of a member or retirant of a retirement system to a retirement benefit shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law and shall be unassignable.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1684 Rights subject to forfeiture and domestic relations orders.

Sec. 4.

(1) The right of a member or retirant to a retirement benefit described in section 3 is subject to forfeiture under the public employee retirement benefits forfeiture act, 1994 PA 350, MCL 38.2701 to 38.2705.

(2) The right of a member or retirant to a retirement benefit described in section 3 is subject to an award by a court under section 18 of 1846 RS 84, MCL 552.18, an eligible domestic relations order under the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711, and to any other domestic relations order of a court pertaining to alimony or child support.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1685 Award or order requiring withholding payments; limitations.

Sec. 5.

If an award or order described in section 4 requires a retirement system to withhold payment of a retirement benefit or requires the retirement system to make payment or requires the individual to request that the retirement system make payment of a retirement benefit for the purposes of meeting the member's or retirant's obligations to a spouse, former spouse, or child, the withholding or payment provisions of the award or order are effective only against amounts that become payable to the member or retirant, unless otherwise provided in an eligible domestic relations order under the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711. The 1imitations contained in this section do not apply to the accumulated contributions of a person who terminates employment before acquiring a vested member status.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1686 Benefit payments; establishment of arrangement and fund.

Sec. 6.

(1) A retirement system may elect by a majority vote of its governing body to establish and administer an arrangement and fund to pay accrued benefits of its members to its members to the extent that the accrued benefits paid out of the fund would not otherwise be payable under limitations in section 415 of the internal revenue code. An arrangement and fund established under this section shall be kept separate from the pension assets of participating units.

(2) If an arrangement and fund is established by a retirement system under subsection (1), the arrangement and fund shall be established and administered in accordance with section 415(m) of the internal revenue code. The governing board of the participating unit or the department on behalf of a state unit may establish and adopt policies and procedures for the arrangement and fund.

(3) If an arrangement and fund is established under subsection (1), the benefits that are paid from the fund shall be paid out of employer contributions or other eligible assets. The governing board shall determine the amount of the employer contribution that shall be allocated to the arrangement and fund. Employer contributions and other eligible assets that are contributed to the arrangement and fund shall be deposited in the arrangement and fund before deposits are made to the pension system of the participating unit.

(4) Nothing in this section is intended to limit the amount of employer contributions that are contributed to a retirement fund of a participating unit for the accrued benefits that are allowed to be paid under section 415 of the internal revenue code.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1687 Retirement system and benefits subject to MCL 800.401 to 800.406.

Sec. 7.

The retirement system and retirement benefits shall be subject to claims made under the state correctional facility reimbursement act, 1935 PA 253, MCL 800.401 to 800.406.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1688 Loan eligibility; correcting records and recovering overpayments.

Sec. 8.

(1) This act is not intended to prohibit a member or retirant from receiving a loan from the retirement system if the retirement system concludes that the member or retirant is otherwise eligible for a loan.

(2) Nothing in this act shall prevent a retirement system administrator from correcting records and seeking to recover overpayments that the retirement system made to a retirant or member.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002



Section 38.1688a Retirants eligible for election to governing board; equal treatment; compensation; definitions.

Sec. 8a.

(1) A retirement system that has both members and retirants of its retirement system eligible to be elected to the position of member of the governing board shall comply with this section.

(2) The retirement system and the political subdivision sponsoring the retirement system shall ensure equal treatment of all individuals who are elected or seek to be elected to the position of member of the governing board. The retirement system or the political subdivision sponsoring the retirement system shall not require a retirant who is elected or seeks to be elected to the position of member of the governing board to meet more stringent or additional requirements to serve, be elected, or participate in the election process than a member who is elected or seeks to be elected to the position of member of the governing board.

(3) If the retirement system or the political subdivision sponsoring the retirement system compensates a member who is elected to the position of member of the governing board, the retirement system or the political subdivision sponsoring the retirement system shall compensate a retirant who is elected to the position of member of the governing board at no less than the least amount of compensation given to a member who is elected to the position of member of the governing board.

(4) As used in this section:

(a) "Compensate" or "compensation" mean any form of remuneration for performing duties as a member of the governing board including stipend pay by the retirement system or working at taxpayer expense as an employee of or under contract with the political subdivision sponsoring the system.

(b) "Member of the governing board" means a trustee, commissioner, or other official member of the governing board vested with the general administration, management, and operation of the retirement system or other decision-making body that is responsible for implementation and supervision of a retirement system.

History: Add. 2012, Act 492, Imd. Eff. Dec. 28, 2012



Section 38.1689 Notification of disqualification from U.S. internal revenue service.

Sec. 9.

If the department receives notification from the United States internal revenue service that this act or any portion of this act will cause any state unit to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: 2002, Act 100, Imd. Eff. Mar. 27, 2002






Act 46 of 1991 ELIGIBLE DOMESTIC RELATIONS ORDER ACT (38.1701 - 38.1711)

Section 38.1701 Short title.

Sec. 1.

This act shall be known and may be cited as the “eligible domestic relations order act”.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1702 Definitions.

Sec. 2.

As used in this act:

(a) "Alternate payee" means a spouse of a participant under a judgment of separate maintenance, or a former spouse, child, or dependent of a participant, who is named in an eligible domestic relations order.

(b) "Benefit" means an annuity, a pension, a retirement allowance, or an optional benefit accrued or accruing to a participant under a retirement system or a postretirement subsidy payable to a participant under a retirement system.

(c) "Domestic relations order" means a judgment, decree, or order of a court made according to the domestic relations law of this state and relating to the provision of alimony payments, child support, or marital property rights to a spouse of a participant under a judgment of separate maintenance, or to a former spouse, child, or dependent of a participant.

(d) "Earliest retirement date" means the earliest date on which a participant meets all of the requirements for retirement under a retirement system except for termination of employment.

(e) "Eligible domestic relations order" or "EDRO" means a domestic relations order that is considered an eligible domestic relations order under section 11 or that meets all of the following requirements:

(i) The domestic relations order states the names and last known addresses of the participant and alternate payee.

(ii) The domestic relations order refers to the attachment to the domestic relations order described in subparagraph (ix).

(iii) The domestic relations order states the amount or percentage of the benefit to be paid to an alternate payee, or the manner under which the retirement system is to determine the amount or percentage of the benefit to be paid to an alternate payee.

(iv) The domestic relations order states that it applies to the retirement system and that the retirement system shall make payments to the alternate payee as required under the eligible domestic relations order and this act.

(v) The domestic relations order does not require the retirement system to provide a type or form of benefit not provided by the retirement system or a form of payment not provided by this act.

(vi) The domestic relations order does not require the retirement system to provide an increased benefit determined on the basis of actuarial value.

(vii) The domestic relations order does not require the payment of a benefit to an alternate payee that is required to be paid to another alternate payee under a previously filed eligible domestic relations order.

(viii) The domestic relations order is filed with the retirement system before the participant's retirement allowance effective date or the participant's death, whichever occurs first.

(ix) The domestic relations order requires that the social security numbers of the participant and the alternate payee be sent to the retirement system in an attachment to the order. The attachment shall not be filed with the court, but shall be attached to the domestic relations order when it is sent to the plan administrator for approval.

(f) "Filed with the retirement system" means that the retirement system has determined that the domestic relations order submitted for filing is acceptable as an EDRO.

(g) "Participant" means a member, deferred member, vested former member, deceased former member, or retirant under the retirement system.

(h) "Postretirement subsidy" includes, but is not limited to, all of the following:

(i) A supplemental annuity.

(ii) A supplemental payment to a participant.

(iii) A percentage increase to a benefit payable to a participant.

(iv) Any other payment to a participant or increase to a benefit payable to a participant, excluding health benefits.

(i) "Retirement system" means a public employee retirement system created and established by this state or any political subdivision of this state.

History: 1991, Act 46, Imd. Eff. June 27, 1991 ;-- Am. 2008, Act 348, Imd. Eff. Dec. 23, 2008 ;-- Am. 2013, Act 32, Imd. Eff. May 16, 2013



Section 38.1703 Right of alternate payee to share of benefit payable to participant; payment of benefit pursuant to EDRO.

Sec. 3.

Subject to the requirements of this act, an alternate payee is entitled to an actual interest in a share of a benefit that is or will become payable to a participant, if so provided in an EDRO filed with the retirement system. The retirement system shall administer the payment of a benefit pursuant to the EDRO and this section.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1704 Payment of benefit to alternate payee under EDRO; effective date; form.

Sec. 4.

Except as otherwise provided in this act, the payment of a benefit to an alternate payee under an EDRO and this act shall begin on the retirement allowance effective date of the participant. The payment of a benefit under an EDRO and this act shall be paid in 1 of the following forms, as applicable:

(a) A single life annuity that is equal to the actuarial equivalent of the alternate payee's share of the benefit payable throughout the life of the alternate payee. If the participant is entitled to the payment of a benefit that is not reduced due to early retirement under the retirement system, the alternate payee's single life annuity shall be calculated using the participant's unreduced benefit. If the participant is only entitled to the payment of a benefit that is reduced due to early retirement under the retirement system, the alternate payee's single life annuity shall be calculated using the participant's reduced benefit.

(b) If a retirement system offers a participant an optional form of payment of a benefit at retirement, a reduced benefit that is equal to the actuarial equivalent of the total benefit being divided under the EDRO payable throughout the lives of the participant and the alternate payee. The reduced benefit shall be payable in the manner provided under the optional form of payment under the retirement system. The EDRO shall specify the percentage or amount of the reduced benefit that is payable under this subdivision to the participant and to the alternate payee while both are alive. If the participant predeceases the alternate payee while a reduced benefit is being paid to the participant and the alternate payee under this subdivision, the survivor portion of the reduced benefit shall be payable to the alternate payee. If the alternate payee predeceases the participant while a reduced benefit is being paid to the participant and the alternate payee under this subdivision, the alternate payee's percentage or amount of the reduced benefit shall revert to and become payable to the participant.

(c) A single life annuity that is equal to the alternate payee's share of the benefit payable throughout the life of the participant.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1705 Election by alternate payee to receive interest in benefit after participant's earliest retirement date, but before termination of employment date; recalculation of benefit if participant retires before age 60.

Sec. 5.

(1) An EDRO may provide for the payment of a benefit to an alternate payee beginning on or after the participant's earliest retirement date but before the participant terminates employment as provided in this section. An alternate payee shall begin to receive the payment of a benefit under this section effective the first day of the month immediately following the month in which the alternate payee notifies the retirement system of his or her election to begin to receive payment of his or her interest in the benefit of a participant.

(2) If an alternate payee elects to receive his or her interest in the benefit of a participant after the participant's earliest retirement date but before the participant's termination of employment, the alternate payee is only entitled to the actuarial equivalent of the alternate payee's share of the participant's benefit that would be payable when the participant reaches age 60. If the participant retires before age 60, the retirement system shall recalculate the benefit payable to the alternate payee so that the recalculated benefit payable to the alternate payee plus the benefit previously paid to the alternate payee are the actuarial equivalent of the alternate payee's share of the benefit payable to the participant. If the recalculated benefit is more than the benefit the alternate payee is receiving, the retirement system shall begin paying the recalculated benefit to the alternate payee effective the first day of the month immediately following the month in which the participant retires.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1706 Spouse under judgment of separate maintenance or former spouse considered in EDRO as surviving spouse for purpose of receiving retirement benefit; benefit amount.

Sec. 6.

An EDRO may provide that a spouse under a judgment of separate maintenance or a former spouse is considered the spouse of a participant for the purpose of receiving a benefit as a surviving spouse under the retirement system. The benefit payable to a spouse under a judgment of separate maintenance or a former spouse as a surviving spouse under this section shall be computed as provided in the EDRO and the retirement system. If the amount or percentage of the benefit to be paid to a spouse under a judgment of separate maintenance or a former spouse as the surviving spouse of the participant under this section is less than the entire amount payable under the retirement system, the surviving spouse or other beneficiary of the participant, as determined under the retirement system, is entitled to receive the portion of the benefit not payable to a spouse under a judgment of separate maintenance or a former spouse under this section.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1707 Death of alternate payee before interest in benefit paid; reversion.

Sec. 7.

If an alternate payee under this act dies before receiving any payment of his or her interest in a benefit pursuant to this act and an EDRO, that interest reverts to the participant.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1708 Creation, assignment, or recognition of alternate payee's right to interest in benefit share not prohibited assignment under retirement system.

Sec. 8.

The creation, assignment, or recognition of a right of an alternate payee to an actual interest in a share of a benefit that is or will become payable to a participant pursuant to an EDRO under this act is not a prohibited assignment under a retirement system.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1709 Determination by retirement system whether domestic relations order is EDRO; procedure; notice.

Sec. 9.

Each retirement system shall establish a reasonable procedure to determine if a domestic relations order is an EDRO under this act. The retirement system shall promptly notify the participant and alternate payee named in a domestic relations order that the retirement system has received the domestic relations order. The notice shall include a description of the procedure by which the retirement system determines if the domestic relations order is an EDRO under this act.

History: 1991, Act 46, Imd. Eff. June 27, 1991



Section 38.1710 Domestic relations order as EDRO; determination by retirement system; notice; retirement allowance effective date; filing amended EDRO; providing notice by first-class mail.

Sec. 10.

(1) Except as otherwise provided in this section, the retirement system shall, within a reasonable period of time after receiving a domestic relations order, determine if the domestic relations order is an EDRO under this act. If the retirement system determines that the domestic relations order is an EDRO under this act, the retirement system shall promptly notify the participant and alternate payee named in the EDRO that the domestic relations order is an EDRO. The retirement system shall begin the payment of a benefit under this act according to the EDRO and this act on the first day of the month following the month in which the domestic relations order was determined to be an EDRO or the first day of the month following the month in which a benefit is payable under the EDRO and this act, whichever is later. If the retirement system determines that the domestic relations order is not an EDRO under this act, the retirement system shall promptly notify the participant and alternate payee named in the domestic relations order that the domestic relations order is not an EDRO. The retirement system shall specify in the notice why the retirement system determined that the domestic relations order is not an EDRO under this act. Except as otherwise provided in this section, a determination by the retirement system that a domestic relations order is not an EDRO under this act does not prohibit a participant, alternate payee, or court from filing an amended domestic relations order with the retirement system under this act.

(2) Upon the retirement system's receipt of the domestic relations order, the participant's retirement allowance effective date shall be stayed and shall not occur until either of the following occur:

(a) The retirement system accepts the domestic relations order for filing as an EDRO. In this instance, the participant's retirement allowance effective date will occur as if the participant's retirement allowance effective date had not been stayed.

(b) Sixty days have passed starting on the date the retirement system gives the participant and alternate payee notice that the retirement system will not accept the domestic relations order for filing as an EDRO because of a defect in the domestic relations order that disqualifies it as an EDRO, unless otherwise provided in this subsection. During this 60-day period, the parties may submit to the retirement system an amended domestic relations order that will qualify for filing as an EDRO. The retirement system shall provide notice of rejection of any amended domestic relations orders in the same manner set forth above, but there can only be one 60-day period and only with respect to rejection of the first domestic relations order submitted to the retirement system for filing as an EDRO. If the 60-day period is applicable and the parties submit in a timely manner a domestic relations order that is acceptable as an EDRO, but the retirement system does not make this determination until after expiration of the 60-day period, the participant's retirement allowance effective date will be further stayed until the retirement system makes this determination. If the 60-day period is applicable and the participant dies or the parties fail to submit to the retirement system a domestic relations order that qualifies as an EDRO before expiration of the 60-day period, the retirement system shall not accept for filing as an EDRO any domestic relations orders pertaining to the participant.

(3) If, upon receipt of a retirement application from a participant, the retirement system determines that a previously submitted domestic relations order that is intended to qualify as an EDRO does not qualify as an EDRO, the retirement system shall notify the participant and alternate payee stating the reasons why the domestic relations order does not qualify as an EDRO, if the retirement system has not already provided that notice. In cases where notice is required to be given under this section, the participant's retirement allowance effective date is stayed as provided in this section.

(4) If an EDRO is filed with the retirement system, but the participant and alternate payee wish to file an amended EDRO, they may do so at any time before the participant's retirement allowance effective date, or death, whichever occurs first. In this instance, the participant's retirement allowance effective date will not be stayed upon the submission of the domestic relations order. If the participant and alternate payee fail to submit a domestic relations order that qualifies as an EDRO before the participant's retirement allowance effective date or before the participant's death, whichever occurs first, the latest EDRO filed with the retirement system governs. The EDRO cannot be amended, vacated, or otherwise set aside after the retirement system has made the first payment under the EDRO or after the participant dies, whichever occurs first.

(5) The retirement system shall provide all notice it is required to give to the participant or alternate payee under this act by first-class mail addressed to the participant and alternate payee at the address listed for each in the domestic relations order submitted to the retirement system for filing as an EDRO. If no address is listed for the participant in the domestic relations order, the retirement system shall mail the notice to the last known address of the participant that the retirement system has in its files. If no address is listed for the alternate payee in the domestic relations order, notice to the participant is notice to the alternate payee. Notice is given if the retirement system complies with this section and upon the date the notice is mailed.

History: 1991, Act 46, Imd. Eff. June 27, 1991 ;-- Am. 2013, Act 32, Imd. Eff. May 16, 2013



Section 38.1711 Status of domestic relations order filed with retirement system before effective date of act.

Sec. 11.

A domestic relations order filed with the retirement system before the effective date of this act is considered an EDRO under this act if the retirement system is making payments under the domestic relations order on the effective date of this act or to the extent a domestic relations order is consistent with the provisions of this act. This section does not prohibit a participant, alternate payee, or court from filing an amended domestic relations order under this act.

History: 1991, Act 46, Imd. Eff. June 27, 1991






Act 234 of 1992 THE JUDGES RETIREMENT ACT OF 1992 (38.2101 - 38.2670)

234-1992-I ARTICLE I (38.2101...38.2111)

Section 38.2101 Short title.

Sec. 101.

This act shall be known and may be cited as “the judges retirement act of 1992”.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2102 Meanings of words and phrases.

Sec. 102.

For the purposes of this act, the words and phrases defined in this article have the meanings ascribed to them in those sections.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2103 Definitions; A.

Sec. 103.

(1) “Accumulated contributions” means the balance standing to the member's credit in the reserve for member contributions. The balance includes member contributions and interest attributable to those contributions.

(2) “Active duty” means full-time duty in the armed forces other than active duty that is exclusively for training purposes.

(3) “Actuarial cost” means an amount that a member shall pay, except as otherwise specifically provided in this act, to purchase additional service credit under this act. Actuarial cost is determined and calculated as provided in section 215.

(4) “Actuarial funding requirement” means the sum of the contribution rates determined in section 301(2) and (3) multiplied by the aggregate annual compensation of active members.

(5) “Actuary” means the actuary of the retirement system as provided in section 205.

(6) “Aggregate annual compensation” means the sum of all compensation, as defined in section 104(1), paid annually to active members.

(7) “Armed forces” means the United States army, navy, marine corps, air force, and coast guard, including the reserve components.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2104 Definitions; C, D.

Sec. 104.

(1) “Compensation” means 1 of the following:

(a) For a plan 1 member or plan 2 member, the salary paid by this state.

(b) For a plan 3 member, the salary paid by this state, except that for a plan 3 member who is a judge of the recorder's court of the city of Detroit, compensation means an amount equal to the salary paid by this state to a judge of the circuit court and for a plan 3 member who is a judge of the probate court, compensation means an amount equal to the salary paid pursuant to section 821 of the revised judicature act of 1961, 1961 PA 236, MCL 600.821. In addition, compensation for a plan 3 member includes salary standardization payments converted as an addition to the state base salary as provided by section 504, if any, and the balance converted pursuant to section 504a, if any.

(c) For a plan 4 member, the total judicial salary payable from all sources.

(d) For a plan 5 member, the total salary paid by this state and the district control unit of the district court in the thirty-sixth district.

(e) For a plan 6 or 7 member, the salary approved by the county board of commissioners and includes salary standardization payments made to the member by the county.

(2) “County retirement plan” means a county retirement plan established under section 12a of 1851 PA 156, MCL 46.12a.

(3) “Court fees” means a court filing fee or costs earmarked for the retirement system and collected by a county clerk, clerk of the circuit court, or clerk of the district court pursuant to sections 880, 2529, 5756, 8371, 8381, and 8420 of the revised judicature act of 1961, 1961 PA 236, MCL 600.880, 600.2529, 600.5756, 600.8371, 600.8381, and 600.8420.

(4) “Credited service” means all of the following:

(a) Service credited to a member under this act, the former judges retirement system, and the former probate judges retirement system.

(b) Other public service purchased under section 403.

(c) Service purchased under section 404.

(5) “Department” means the department of management and budget.

(6) “Direct rollover” means a payment by the retirement system to the eligible retirement plan specified by the distributee.

(7) “Distributee” includes a member or vested former member. Distributee also includes the member's or vested former member's surviving spouse or the member's or vested former member's spouse or former spouse under an eligible domestic relations order, with regard to the interest of the spouse or former spouse.

(8) “District control unit” means district control unit as defined in section 8104 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8104.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1995, Act 193, Imd. Eff. Nov. 7, 1995 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2105 Definitions; E, F.

Sec. 105.

(1) Beginning January 1, 2002, except as otherwise provided in this subsection, "eligible retirement plan" means 1 or more of the following:

(a) An individual retirement account described in section 408(a) of the internal revenue code, 26 USC 408.

(b) An individual retirement annuity described in section 408(b) of the internal revenue code, 26 USC 408.

(c) An annuity plan described in section 403(a) of the internal revenue code, 26 USC 403.

(d) A qualified trust described in section 401(a) of the internal revenue code, 26 USC 401.

(e) An annuity contract described in section 403(b) of the internal revenue code, 26 USC 403.

(f) An eligible plan under section 457(b) of the internal revenue code, 26 USC 457, that is maintained by a state, political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state and that separately accounts for amounts transferred into such eligible plan under section 457(b) of the internal revenue code, 26 USC 457, from this retirement system, that accepts the distributee's eligible rollover distribution.

(g) Beginning January 1, 2008, a Roth individual retirement account as described in section 408A of the internal revenue code, 26 USC 408A, subject to the rules that apply to rollovers from a traditional individual retirement account to a Roth individual retirement account.

(2) Beginning January 1, 2007, "eligible rollover distribution" means a distribution of all or any portion of the balance to the credit of the distributee. Eligible rollover distribution does not include any of the following:

(a) A distribution made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary.

(b) A distribution for a specified period of 10 years or more.

(c) A distribution to the extent that the distribution is required under section 401(a)(9) of the internal revenue code, 26 USC 401.

(d) The portion of any distribution that is not includable in federal gross income, except to the extent such portion of the distribution is paid to either of the following:

(i) An individual retirement account or annuity described in section 408(a) or 408(b) of the internal revenue code, 26 USC 408.

(ii) A qualified plan described in section 401(a) of the internal revenue code, 26 USC 401, or an annuity contract described in section 403(b) of the internal revenue code, 26 USC 403, and the plan providers agree to separately account for the amounts paid, including any portion of the distribution that is includable in federal gross income, and the portion of the distribution which is not so includable.

(3) "Executive secretary" means the executive secretary of the retirement system as provided in section 205.

(4) Except as otherwise provided in this subsection, "final compensation" means the annual rate of compensation for the calendar year of retirement. For a member who retires on January 1, final compensation means the annual rate of compensation for the calendar year immediately preceding the date of retirement. Final compensation does not include an amount that exceeds the maximum salary set forth for that particular member or vested former member in the revised judicature act, if applicable. For a member who is a judge and who performs judicial duties for a limited period or a specific assignment as authorized by the supreme court pursuant to section 23 of article VI of the state constitution of 1963, final compensation means the annual rate of compensation the member was being paid at the termination of his or her tenure in office as an elected judge.

(5) "Former elected official" means a member who held a state elective office before membership in this retirement system, the former judges retirement system, or the former probate judges retirement system.

(6) "Former judges retirement system" means the state of Michigan judges' retirement system created by former 1951 PA 198.

(7) "Former probate judges retirement system" means the state of Michigan probate judges retirement system created by former 1954 PA 165.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1995, Act 193, Imd. Eff. Nov. 7, 1995 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002 ;-- Am. 2008, Act 514, Imd. Eff. Jan. 13, 2009



Section 38.2106 Definitions; I to M.

Sec. 106.

(1) “Interest” means the rate or rates of interest per annum, compounded annually, as determined by the retirement board.

(2) “Internal revenue code” means the United States internal revenue code of 1986.

(3) “Judge” means a duly elected or appointed justice of the supreme court, judge of the court of appeals, judge of the circuit court, judge of the district court, judge of the probate court, or judge of the recorder's court of the city of Detroit.

(4) “Medical adviser” means the medical adviser of the retirement system as provided in section 205.

(5) “Member” means a judge or state official who is included in the membership of the retirement system as provided in section 401.

(6) “Membership service” means service performed as a member under this act or under the former judges retirement system or former probate judges retirement system.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1995, Act 193, Imd. Eff. Nov. 7, 1995



Section 38.2107 Definitions; O.

Sec. 107.

(1) “Option A beneficiary” means the retirement allowance beneficiary designated by the member under section 506(1)(a).

(2) “Option B beneficiary” means the retirement allowance beneficiary designated by the member under section 506(1)(b).

(3) “Other public service” means any of the following services performed within this state by a member:

(a) Service as a former elected official who received an annual state salary for service performed in that office.

(b) Service as a municipal judge.

(c) Service as a justice of the peace in a governmental unit.

(d) Service as a referee of the traffic division of the recorder's court of the city of Detroit, but not to exceed more than 3 years of service.

(e) Service as a judge under the former judges retirement system or former probate judges retirement system if the member has not received credit for the service under this act.

(f) For a state official, state service.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2108 Definitions; P.

Sec. 108.

(1) "Plan 1 member" means a member or vested former member who is or was the governor, lieutenant governor, secretary of state, attorney general, or legislative auditor general.

(2) "Plan 2 member" means a member or vested former member who is or was the constitutional court administrator, a justice of the supreme court, or a judge of the court of appeals.

(3) "Plan 3 member" means a member or vested former member who is or was a judge of the circuit court, judge of the recorder's court of the city of Detroit, judge of the district court, except a judge of the thirty-sixth district described in subsection (8), or a judge of the probate court, except a judge of the probate court described in subsection (7), (9), or (10).

(4) "Plan 3a member" means a member or vested former member described in subsection (3) who does not convert any of the salary standardization payment under section 504 or sections 14a and 14c of former 1951 PA 198.

(5) "Plan 3b member" means a member or vested former member described in subsection (3) who converts $2,250.00 of the salary standardization payment under section 504(1) or section 14a of former 1951 PA 198.

(6) "Plan 3c member" means a member or vested former member described in subsection (3) who converts the balance of the salary standardization payment under section 504(2) or section 504a or section 14c of former 1951 PA 198.

(7) "Plan 4 member" means a member or vested former member who is or was a judge of the probate court serving in a single county of less than 15,000 population.

(8) "Plan 5 member" means a member or vested former member who is or was a judge of the district court in the thirty-sixth district.

(9) "Plan 6 member" means a member who on the day before the effective date of this act was a member or vested former member of the former probate judges retirement system, who may be a member of a county retirement plan, and who is under the 3% benefit formula provided by section 16(l)(a), (b), and (c) of former 1954 PA 165.

(10) "Plan 7 member" means a member who on the day before the effective date of this act was a member or vested former member of the former probate judges retirement system, who is not a member of a county retirement plan, and who is under the 3.5% benefit formula provided by section 16(1)(d) of former 1954 PA 165.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2109 Definitions; R.

Sec. 109.

(1) “Refund beneficiary” means 1 or more persons whom the member, vested former member, or retirant nominates under section 405 for the purpose of being paid accumulated contributions in the event of the death of the member, vested former member, or retirant if a retirement allowance is not payable to a retirement allowance beneficiary.

(2) “Reporting unit” means the unit of government responsible for reporting a member's compensation, contributions, and other information required by the retirement system. Reporting unit includes, but is not limited to, the state court administrator's office, the supreme court finance office, a county, a city, a district control unit, a local unit of government retirement plan, and a department of this state.

(3) “Retirant” means a member who retired with a retirement allowance payable from the reserves of the retirement system under this act, the former judges retirement system, or the former probate judges retirement system.

(4) “Retirement allowance” means a series of monthly payments to a retirant or retirement allowance beneficiary from the reserves of the retirement system.

(5) “Retirement allowance beneficiary” means a person who is being paid a retirement allowance from the reserves of the retirement system because of the death of a member, vested former member, or retirant under this act, the former judges retirement system, or the former probate judges retirement system.

(6) “Retirement board” means the Michigan judges retirement board created by section 202.

(7) “Retirement system” means the Michigan judges retirement system created by section 201.

(8) “Revised judicature act” means the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.101 to 600.9947 of the Michigan Compiled Laws.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2110 Definitions; S.

Sec. 110.

(1) “Salary standardization payment” means the amount of money payable by this state to a county, a city, or a district control unit for supplemental salary paid to a judge, a portion of which a plan 3 member may convert under section 504 as additional compensation for the purpose of calculating a retirement allowance under this act.

(2) “Service” means service performed as a member of this retirement system, the former judges retirement system, the former probate judges retirement system, and other service purchased under sections 403 and 404.

(3) “State service” means service performed as a state employee that is creditable under the state employees' retirement act, Act No. 240 of the Public Acts of 1943, being sections 38.1 to 38.48 of the Michigan Compiled Laws.

(4) “State official” means the governor, lieutenant governor, secretary of state, attorney general, legislative auditor general, and constitutional court administrator.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2110a “Tier 1” and “Tier 2” defined.

Sec. 110a.

(1) “Tier 1” means the retirement plan available under this act to a member who first became a judge or state official before March 31, 1997 and who does not elect to become a qualified participant of Tier 2.

(2) “Tier 2” means the retirement plan established pursuant to the internal revenue code that is available to qualified participants under article VII.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2111 Definitions; V.

Sec. 111.

“Vested former member” means a member who is entitled to a deferred vested service retirement allowance under section 502.

History: 1992, Act 234, Eff. Mar. 31, 1993






234-1992-II ARTICLE II (38.2201...38.2217)

Section 38.2201 Michigan judges retirement system; creation; purpose.

Sec. 201.

The Michigan judges retirement system is created for judges and state officials.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2202 Michigan judges retirement board; creation within department; membership; terms; vacancy; compensation and expenses.

Sec. 202.

(1) The Michigan judges retirement board is created in the department. The retirement board consists of the following 5 retirement board members:

(a) The state treasurer.

(b) The attorney general.

(c) One judge who is a member of the retirement system appointed by the governor with the advice and consent of the senate.

(d) Two members appointed by the governor with the advice and consent of the senate.

(2) Except as otherwise provided in this section, the term of office of appointed retirement board members is 4 years. If a vacancy occurs in the office of an appointed retirement board member, the governor, with the advice and consent of the senate, shall appoint a retirement board member for the remainder of the unexpired term. A retirement board member shall continue to hold office after the expiration of his or her term of office until a successor is appointed and is qualified.

(3) The legislature shall annually establish the per diem compensation of the appointed retirement board members and the schedule for reimbursement of expenses incurred by a retirement board member to attend meetings of the retirement board and to perform services required by the retirement board.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2203 Retirement board member; oath; quorum; unexcused absences; election of chairperson and vice chairperson.

Sec. 203.

(1) Each appointed retirement board member, before assuming office, shall take an oath of office. An appointed retirement board member shall immediately file the oath of office with the secretary of state. A retirement board member is a trustee of the retirement system.

(2) A majority of the retirement board constitutes a quorum for the transaction of business at a meeting of the retirement board. An appointed retirement board member who fails to attend 2 consecutive, regularly scheduled meetings of the retirement board and whose absence is not excused by the retirement board is considered to have resigned from retirement board membership. The retirement board shall declare the appointed retirement board member's office vacated as of the date of adoption of a proper resolution.

(3) The retirement board shall elect from its membership a chairperson and vice chairperson. The chairperson and vice chairperson of the retirement board shall take office immediately upon election and serve until a successor is elected.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2204 Retirement board; duties pursuant to MCL 16.101 to 16.608; rules; conducting business at public meeting; writings available to public.

Sec. 204.

(1) The retirement board has the rights, authority, and discretion in the proper discharge of retirement board duties pursuant to the executive organization act of 1965, Act No. 380 of the Public Acts of 1965, being sections 16.101 to 16.608 of the Michigan Compiled Laws.

(2) The retirement board may promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, for the implementation and administration of this act.

(3) The retirement board shall conduct its business at a public meeting of the retirement board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. The retirement board shall give public notice of a time, date, and place of a meeting of the retirement board in the manner required by Act No. 267 of the Public Acts of 1976.

(4) The retirement board shall make a writing prepared, owned, used, in the possession of, or retained by the retirement board in the performance of an official function available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2205 Management functions; director of bureau of retirement systems as executive secretary; employees.

Sec. 205.

The department shall be responsible for the budgeting, procurement, and related management functions of the retirement system. The director of the bureau of retirement systems in the department is the executive secretary of the retirement system. The executive secretary, with department approval, shall employ the services of an actuary and, subject to rules of the civil service commission, shall employ medical advisers, clerical, technical, and administrative employees the executive secretary considers necessary for the proper operation of the retirement system.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2206 State treasurer as treasurer of retirement system; authority; duties.

Sec. 206.

(1) The state treasurer is the treasurer of the retirement system. The state treasurer has investment authority, including the custodianship of the funds of the retirement system, and has fiduciary responsibility with regard to the investment of funds of the retirement system. The state treasurer shall invest the funds of the retirement system in compliance with Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws.

(2) The state treasurer shall deposit the funds of the retirement system in the same manner and subject to the laws governing the deposit of state funds by the state treasurer. The state treasurer shall credit income earned by the retirement system's reserves to the respective reserves under this act that earn the income as provided in section 213.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2207 Attorney general as retirement board attorney.

Sec. 207.

The attorney general is the legal adviser to the retirement board and shall act as the retirement board's attorney. The attorney general shall represent the retirement board in all litigation to which the retirement board is a party.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2208 Administration of retirement system.

Sec. 208.

The retirement system shall draw its warrants upon the state treasury, payable out of funds of the retirement system, for the payment of retirement allowances, accumulated contributions, and the payment of salaries and other expenses necessary in the administration of the retirement system.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2209 Annual report.

Sec. 209.

The retirement system shall prepare an annual report for each fiscal year. The annual report shall contain information regarding the financial, actuarial, and other activities of the retirement system during the fiscal year. The retirement system shall furnish a copy of the annual report to the governor, the legislature, each retirant, and each retirement allowance beneficiary, and to a member, vested former member, or any other person upon request.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2210 Reserve for member contributions.

Sec. 210.

The reserve for member contributions is created. The retirement system shall deposit contributions from the compensation of members, and other member payments as provided in this act, except member contributions for health benefits as provided in section 305, in the reserve for member contributions. The retirement system shall provide for the maintenance of an individual account for each member showing the amount of the member's accumulated contributions. Except as provided in section 212, the retirement system shall pay accumulated contributions as provided in this act from the reserve for member contributions. If a person ceases to be a member, any unclaimed balance of accumulated contributions remain in the reserve for member contributions. If a member's accumulated contributions are forfeited by the member, as provided in this act, the retirement system shall transfer the forfeited accumulated contributions from the reserve for member contributions to the reserve for investment income. Upon the retirement of a member, the retirement system shall transfer the accumulated contributions of the member from the reserve for member contributions to the reserve for retirement benefits.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2211 Reserve for employer contributions.

Sec. 211.

The reserve for employer contributions is created. The retirement system shall credit to the reserve for employer contributions all court fees, late fees, and interest payments received pursuant to section 304; state appropriations received pursuant to section 302; and employer contributions received under section 303. The retirement system shall credit to the reserve for employer contributions any residual balance remaining in the reserve for investment income after crediting interest to the reserves created by this act and after satisfying any other requirements under this act. The retirement system shall transfer money into or out of the reserve for employer contributions as provided in section 212.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2212 Reserve for retirement benefits.

Sec. 212.

The reserve for retirement benefits is created. The retirement system shall pay all retirement allowances and residual accumulated contributions of deceased retirees from the reserve for retirement benefits. The retirement system shall credit to the reserve for retirement benefits a member's accumulated contributions at the time of retirement as provided in section 210. Each year following receipt of the annual actuarial valuation, the retirement system shall bring the balance in the reserve for retirement benefits into balance with the actuarial present value of retirement allowances in payment status by a transfer to or from the reserve for employer contributions. The actuary shall take into account the pending transfer when preparing the annual actuarial valuation.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2213 Reserve for investment income.

Sec. 213.

(1) The reserve for investment income is created. The state treasurer shall credit to the reserve for investment income all interest, dividends, and other income from the investment of retirement system assets except for those of the reserve for health benefits created under section 214. The retirement system shall credit to the reserve for investment income all gifts and bequests to the retirement system; all forfeited contributions received pursuant to section 210; a surplus in any reserve created by this act except for those of the reserve for health benefits created under section 214; and all other money for which there is no specific disposition provided.

(2) Except as otherwise provided in this subsection, the retirement system shall annually credit interest on the preceding year balances in the reserve for member contributions, reserve for employer contributions, and the reserve for retirement benefits. However, the retirement system shall begin to calculate interest on member contributions made within a calendar year on the first day of the calendar year following the contribution and shall credit the interest on member contributions at the end of the calendar year. The retirement system shall charge the reserve for investment income the interest credited to the reserves under this subsection.

(3) The retirement system shall pay the expenses for the administration of the retirement system, exclusive of amounts payable as retirement allowances and other benefits provided in this act, from the reserve for investment income.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2214 Reserve for health benefits.

Sec. 214.

The reserve for health benefits is created. The retirement system shall deposit into the reserve for health benefits the member contributions for health benefits required by section 305(1)(a), amounts transferred pursuant to section 217(1), and accumulated earnings on these amounts and contributions. The retirement system shall disburse from the reserve for health benefits the premiums for hospital and medical-surgical and sick care benefits as required by sections 509 and 719.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2214a Postretirement medical benefits.

***** 38.2214a THIS SECTION IS REPEALED BY ACT 215 OF 1999 EFFECTIVE ON THE DATE THE SETTLEMENT AGREEMENT IN THE CASE OF MICHIGAN JUDGES ASSN V TREASURER OF THE STATE OF MICHIGAN, CASE NO. 98-DT-72771-CV (ED MI), BECOMES OF NO FURTHER FORCE AND EFFECT, IS RENDERED NULL AND VOID, OR IS OTHERWISE TERMINATED *****

Sec. 214a.

(1) Following the date of the determination described in subsection (11) and following the date of the election made under subsection (4), the retirement system shall provide postretirement medical benefits for eligible judges and their health benefit dependents and postdeath medical benefits for health benefit dependents who survive a deceased contributor. Medical benefits shall be provided from a separate account established under the retirement system pursuant to section 401(h) of the United States internal revenue code.

(2) A separate account, designated as the “medical benefit account”, shall be maintained within the reserve for health benefits. The assets of the retirement system in excess of the amounts then credited to the medical benefit account shall not be used for providing medical benefits under this section. Except as otherwise provided in this section, the assets of the retirement system attributable to amounts then credited to the medical benefit account shall not be used or diverted for any purpose other than providing medical benefits.

(3) A separate account, designated as the “medical benefit administrative account”, shall be maintained within the reserve for health benefits. Administrative costs of maintaining the medical benefit account shall be paid out of the medical benefit administrative account. Eligible judges making contributions to the medical benefit account consent as a condition of participation that transfers may be made from the subaccounts of each contributor to the medical benefit administrative account equal to no more than 25% of the earnings of funds on account in their respective subaccounts.

(4) Upon becoming a member of Tier 1 or a qualified participant in Tier 2, and at such other times as the department shall permit, an eligible judge may elect to become a contributor and make contributions to the medical benefit account in an amount not to exceed the maximum contribution then permitted under subsection (5). Each eligible judge who is a member of Tier 1 or a qualified participant in Tier 2 may elect to make contributions to the medical benefit account during an election period of not less than 90 days as determined by the retirement system. Within the medical benefit account, the department shall maintain a subaccount for each contributor that reflects all contributions made by or for that contributor, adjusted for investment experience and payment of medical benefits. The employer of the contributor shall pick up the contributor's contributions in whole or in part and may require that its contributions be derived from a reduction in the contributor's cash salary. If the contributor's contributions are picked up by the employer on a salary-reduction basis, the contributor's election shall be irrevocable to the extent required by section 401(h) of the United States internal revenue code. Contributions picked up under this subsection on a salary-reduction basis are not included as gross taxable income of the contributor. The value of medical benefits provided from a contributor's subaccount shall not be included in the income of the retired contributor or the contributor's health benefit dependents.

(5) The benefits to be provided from the medical benefit account, together with life insurance, if any, provided under the retirement system, are intended to be subordinate to retirement benefits under the retirement system. Accordingly, contributions in calendar years after 1999 credited to a contributor's subaccount, together with contributions, if any, that may be made to provide life insurance for the contributor under the retirement system, shall not exceed an aggregate amount equal to 1/3 of the contributions, including employee contributions, made for those years to provide a retirement allowance for the contributor under Tier 1 or Tier 2 of the retirement system. For purposes of applying a limitation established by this subsection, the retirement system may rely on an actuarial certification prepared by the actuary, demonstrating compliance, and reasonable actuarial assumptions selected by the actuary shall apply for purposes of determining the aggregate contributions for retirement allowances to be determined under this subsection. The retirement system shall determine the method, timing, and limits applicable to all contributors. In no case shall a determination made by the retirement system exceed the maximum provided by this subsection.

(6) All payments or reimbursements of medical benefits shall be charged against the balance of the retired contributor's subaccount. Payments or reimbursements shall not be made after the subaccount has been exhausted. Medical benefits to be provided from the medical benefit account shall consist of any of the following as applicable:

(a) Payment of premiums for the retired contributor and the contributor's health benefit dependents under the state health plan, the state dental plan, and the state vision plan if the contributor and dependents are enrolled in any of those plans.

(b) Payment or reimbursement of premiums or other charges for coverage of the retired contributor and the contributor's health benefit dependents under any group health plan within the meaning of section 5000(b)(1) of the United States internal revenue code.

(c) Payment or reimbursement of premiums or other charges to obtain health insurance coverage within the meaning of section 9832(b)(1) of the United States internal revenue code for the retired contributor and the contributor's health benefit dependents.

(d) Payment or reimbursement of expenses paid or incurred for the medical care, as defined in section 213(d)(1) of the United States internal revenue code, of the retired contributor and the contributor's health benefit dependents.

Payment or reimbursement of premiums, charges, and expenses shall be made only upon presentation of proper documentary evidence of amounts, dates of coverage or service, recipient of coverage or service, and such other information as the department shall require.

(7) While a contributor or retired contributor remains alive, the department shall comply with the contributor's written directions in regard to the type of medical benefits to be provided under this subsection and the allocation of the medical benefits among the retired contributor and the contributor's health benefit dependents if the directions comply with this subsection and the requirements of the department in regard to the form and content of the written directions. The department shall also afford each contributor the opportunity to give written directions in regard to the allocation of medical benefits to and among some or all of the contributor's surviving health benefit dependents following the contributor's death as designated on a beneficiary form developed by the retirement system. Upon death of the contributor and while funds remain in the contributor's subaccount, the department shall observe the written directions in allocating medical benefits among the contributor's surviving health benefit dependents, while giving the dependents or their legal representatives a reasonable opportunity to select the type of medical benefits to be provided. In the absence of valid written directions from the contributor in regard to the allocation of medical benefits following the contributor's death, the department shall allocate funds remaining in the contributor's subaccount to provide medical benefits to the contributor's surviving health benefit dependents, until all funds have been expended.

(8) If there is a balance remaining in the subaccount of a contributor or retired contributor following the deaths of the contributor and all of the contributor's health benefit dependents, then that balance shall be forfeited and distributed to the medical benefit administrative account.

(9) As used in this section:

(a) “Contributor” means an eligible judge who has elected to make contributions to the medical benefit account created under this section.

(b) “Eligible judge” means a judge of the circuit court, the district court, or the probate court.

(c) “Former member” means an individual who was a member and who terminates employment upon which his or her membership is based for any reason.

(d) “Retired contributor” means a contributor who becomes a former qualified participant and attains the benefit commencement age, or who becomes a former member who either attains age 60 or meets the membership requirements for a retirement allowance under section 501(1).

(10) Contributions shall not be picked up by this state pursuant to this section until the department receives notification from the United States internal revenue service that such contributions will not be included as gross income of the contributor.

(11) This section does not apply until the department receives notification from the United States internal revenue service that the establishment of the medical benefit account under this section does not cause the retirement system to be disqualified for tax purposes.

History: Add. 1999, Act 215, Eff. May 30, 2000



Section 38.2215 Determination of actuarial cost; establishing method; calculation.

Sec. 215.

The retirement board and the department shall establish the method of determining the actuarial cost. The actuary shall calculate the actuarial cost based upon the product of the following elements:

(a) A percentage that when multiplied by a member's compensation results in the average actuarial present value of the additional benefits resulting from the crediting of 1 additional year of service. The percentage may vary because of the member's age, credited service, or plan member classification or the retirement allowance beneficiary's age.

(b) A member's compensation.

(c) The number of years and fraction of a year of service a member elects to purchase up to the maximum, if any.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2216 Compliance with reciprocal retirement act.

Sec. 216.

The retirement system shall comply with the reciprocal retirement act, 1961 PA 88, MCL 38.1101 to 38.1106, if a resolution electing to come under the provisions of the reciprocal retirement act, 1961 PA 88, MCL 38.1101 to 38.1106, is in effect.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2217 Court fee fund; applicability of section.

Sec. 217.

(1) A court fee fund is created in the state treasury. The state treasurer shall deposit into the court fee fund all money received from the executive secretary pursuant to section 304(4). The state treasurer shall, if funds remain in the court fee fund after the transfer described in subsection (3), transmit a portion of the money in the court fee fund, not exceeding $2,200,000.00 in any fiscal year, to the court equity fund created by section 151b of the revised judicature act of 1961, 1961 PA 236, MCL 600.151b. If the court fee fund exceeds $2,200,000.00 in any fiscal year and $2,200,000.00 is transmitted to the court equity fund, an amount may be appropriated from the court fee fund for operational expenses of trial courts. Operational expenses may include the payment of salaries of trial court judges other than judges of the district court. Any money remaining in the court fee fund at the end of the fiscal year shall remain in the court fee fund and shall not revert to the general fund.

(2) Notwithstanding any other provision of this act, if the retirement board establishes an arrangement and fund described in section 6 of the public employee retirement benefit preservation act, the benefits that are required to be paid from that fund shall, to the extent permitted by applicable law, be paid from a portion of the money in the court fee fund and any earnings on those amounts or other eligible funds. The retirement board shall determine the amount of the employer contributions or other eligible funds that shall be allocated to that fund and deposit that amount in that fund.

(3) The state treasurer shall, if funds remain in the court fee fund after the transfer described in subsection (2), transmit a portion of the money in the court fee fund and any earnings on those amounts to the reserve for health benefits created by section 214 to pay expected health care costs for the subsequent fiscal year that are not covered as a result of employee contributions under sections 305(1) and 714(6), and to pay, in an amount not to exceed $100,000.00 in each fiscal year, any health care costs not paid from the reserve for health benefits since fiscal year 1996-1997.

(4) This section applies unless the department receives notification from the United States internal revenue service that this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1996, Act 525, Imd. Eff. Jan. 13, 1997 ;-- Am. 1998, Act 99, Imd. Eff. May 28, 1998 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002






234-1992-III ARTICLE III (38.2301...38.2308)

Section 38.2301 Actuary; duties.

Sec. 301.

(1) The retirement system shall direct the actuary to do all of the following:

(a) Determine the annual level percent of payroll contribution rate to finance the benefits provided under this act by actuarial valuation pursuant to subsections (2) and (3), and upon the basis of the risk assumptions that the retirement board and the department adopt after consultation with the state treasurer and the actuary.

(b) Make an annual actuarial valuation of the retirement system in order to determine the actuarial condition of the retirement system and the required contribution to the retirement system.

(c) Make an annual actuarial gain-loss experience study of the retirement system in order to determine the financial effect of variations of actual retirement system experience from projected experience.

(2) The actuary shall compute the contribution rate for monthly benefits payable in the event of death of a member before retirement or the disability of a member using a terminal funding method of actuarial valuation.

(3) The actuary shall compute the contribution rate for benefits other than those described in subsection (2) using an individual projected benefit entry age normal actuarial cost method. The contribution rate for service that may be rendered in the current year, known as the normal cost contribution rate, is equal to the aggregate amount of individual entry age normal costs divided by l% of the aggregate amount of active members' valuation compensation. The contribution rate for unfunded service rendered on or before the last day of the fiscal year, known as the unfunded actuarial accrued liability contribution rate, is equal to the aggregate amount of unfunded actuarial accrued liabilities divided by l% of the actuarial present value over a period not to exceed 40 years of projected benefit compensation, where unfunded actuarial accrued liabilities are equal to the actuarial present value of benefits reduced by the actuarial present value of future normal costs and the actuarial value of assets on the last day of the fiscal year.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2302 Annual appropriation; determination and certification of amount.

Sec. 302.

(1) Except as provided in subsection (2), the legislature shall annually appropriate to the retirement system the amount determined under subsection (2) in order to fund the retirement system on an estimated basis for the fiscal year for which the appropriation is made. The legislature shall annually appropriate to the retirement system the amount determined under subsection (3) in order to reconcile the estimated appropriation made in the previous fiscal year with the actual appropriation needed to adequately fund the retirement system for the previous fiscal year.

(2) The legislature shall annually appropriate to the retirement system an amount equal to 3.5% of the aggregate annual compensation or the difference between the sum of the contribution rates determined under section 301(2) and (3) multiplied by the aggregate annual compensation and the estimated revenue from court fees under section 304, whichever is greater. The department shall submit the amount determined under this subsection in the executive budget to the legislature for appropriation in the next fiscal year. If the department receives notification from the United States internal revenue service that this subsection will cause the retirement system to be disqualified for tax purposes under the internal revenue code, this subsection does not apply and subsection (4) applies.

(3) Not later than 60 days after the termination of each state fiscal year, the bureau of retirement systems shall certify to the director of the department the actual aggregate annual compensation paid to all active members during the preceding state fiscal year and the difference, if any, between the actual actuarial funding requirement and the sum of the actual revenue received by the retirement system during the preceding fiscal year from the appropriation pursuant to subsection (2) or (4), whichever is applicable, employer contributions pursuant to section 303, court filing fees pursuant to section 304, and mandatory member contributions pursuant to section 305. The department shall submit the amount determined under this subsection in the executive budget to the legislature for appropriation in the next fiscal year.

(4) If applicable, the bureau of retirement systems in the department shall certify to the director of the department an amount equal to the difference between the estimated actuarial funding requirement for the next fiscal year and the sum of the estimated revenue to be received by the retirement system during the next fiscal year from employer contributions pursuant to section 303, court fees pursuant to section 304, and mandatory member contributions pursuant to section 305. The department shall submit the amount determined under this subsection in the executive budget to the legislature for appropriation in the next fiscal year.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2303 Thirty-sixth district court; annual contribution; amount; plan 3b or 3c member supplemental salary payment.

Sec. 303.

(l) The reporting unit for the district court in the thirty-sixth district shall contribute annually to the retirement system for each member who is a judge of the thirty-sixth district court an amount equal to the product of the total annual additional salary paid to the member pursuant to section 8202 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.8202 of the Michigan Compiled Laws, and the annual level percent of payroll contribution rate determined under section 301. The supreme court shall subtract the figure calculated in this subsection from the salary standardization payment paid to the reporting unit for the thirty-sixth district, prorated on the basis of the frequency with which this state makes salary standardization payments to the reporting unit.

(2) The reporting unit that pays a plan 3b member's or a plan 3c member's supplemental salary shall contribute annually to the retirement system an amount equal to the product of $2,250.00 of the state salary standardization payment and the annual level percent required to fund the retirement system. The supreme court shall subtract the figure calculated in this subsection from the salary standardization payment paid to the reporting unit that pays the judge's salary prorated on the basis of the frequency with which this state makes salary standardization payments to the reporting unit that pays the judge's supplemental salary.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2304 Deposit of court fees, late fees, and interest payments.

***** 38.2304 SUBSECTION (4) MAY NOT APPLY: See (4) of 38.2304 *****

Sec. 304.

(1) Except as provided in subsection (4), the retirement system shall transmit all court fees received by the executive secretary and all late fees and interest payments received under this section to the state treasurer for deposit in the reserve for employer contributions where these assets and earnings on these assets shall be treated as pension assets.

(2) The retirement board may periodically establish a late fee and interest rate for all court fees that are not submitted to the executive secretary as prescribed in subsection (3). The retirement board shall establish a late fee of $50.00 or more and an interest rate of 12% or more per year for a late transmittal of court fees.

(3) If the county treasurer, clerk of the circuit court, or clerk of the district court fails to transmit to the executive secretary all court fees by the twentieth day of the month following the month in which they are collected under the revised judicature act, the retirement system shall assess a late fee for each late transmittal and an interest payment for each day the transmittal is late. Upon written notice from the executive secretary to the director of the supreme court finance office, the state treasurer shall withhold payment of the amount due under this section for late court fees, late fees, and interest payments from the salary standardization payment payable to a county or district control unit that fails to make timely court fee transmittals as required by this section.

(4) When the retirement system determines that the amount of court fees deposited into the reserve for employer contributions under subsection (1) equals the amount needed in addition to other publicly financed contributions to sustain the required level of publicly financed contributions, based upon the most recent actuarial valuation available at the beginning of the applicable fiscal year, the executive secretary shall transmit to the state treasurer the remainder of the court fees received during the fiscal year for deposit into the court fee fund created by section 217 where these assets and any earnings on these assets shall not be treated as pension assets for any purpose. This subsection applies unless the department receives notification from the United States internal revenue service that this subsection will cause the retirement system to be disqualified for tax purposes under the internal revenue code.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2305 Contributions; plan member classification; manner of payment; withholding payment to county or district control unit for contributions not received within 60 days.

Sec. 305.

(1) Each member, upon taking office and so long as he or she remains in office, shall make contributions to the retirement system according to the applicable plan member classification as follows:

(a) A plan 1 member or a plan 2 member shall contribute 5% of the member's compensation. From this contribution, the retirement system shall deposit an amount equal to 2.0% of the member's compensation into the reserve for health benefits for hospital and medical-surgical and sick care benefits as provided in section 509.

(b) A plan 3a member, a plan 3b member, or a plan 5 member shall contribute 3.5% of the member's compensation.

(c) A plan 3c member, a plan 4 member, a plan 6 member, or a plan 7 member shall contribute 7% of the member's compensation. However, a plan 6 member shall not contribute more than $980.00 annually.

(2) The retirement board shall determine the manner in which member contributions are paid. Except as otherwise provided in this section, the retirement system shall credit member contributions when received to the reserve for member contributions.

(3) Upon written notice from the executive secretary to the state court administrator, the state treasurer shall withhold payment of the amount due from the salary standardization payment payable to a county or district control unit for member contributions that are not received by the retirement system within 60 days after the due date.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2306 Member contributions picked up by state; tax treatment; contributions picked up by employer of judge in Detroit recorder's court, thirty-sixth district court, or probate court or by resolution or act of governing body; contributions picked up by state pursuant to MCL 38.2402, MCL 38.2403, or MCL 38.2404.

Sec. 306.

(1) This state shall pick up member contributions required by section 305 for all compensation paid after December 31, 1982, for members who receive a salary paid by this state. Contributions picked up are treated as employer contributions in determining tax treatment under the internal revenue code. Contributions picked up under this subsection are not included as gross taxable income of the member until disbursement from the retirement system. This state shall pay picked up member contributions from the same source of funds that is used for paying compensation to the member. This state shall pick up member contributions by either a reduction in the member's cash salary, an offset against a future salary increase, or a combination of a reduction in cash salary and an offset against a future salary increase. Member contributions picked up are treated for all purposes in the same manner and to the same extent as member contributions made on or before December 31, 1982.

(2) The employer of a member who is a judge of the recorder's court of the city of Detroit, of the district court in the thirty-sixth district, or of the probate court, by resolution or other enabling act of the governing body, may pick up the contributions required by section 305 for all compensation paid after December 31, 1982, and reported to the retirement system. If the employer does not pick up the contributions, the employer shall continue to deduct the amount that could have been picked up under this subsection from the member's compensation. Contributions picked up are treated as employer contributions in determining tax treatment under the internal revenue code. Contributions picked up under this subsection are not included as gross taxable income of the member until disbursement from the retirement system. The employer shall pay member contributions picked up by the employer from the same source of funds that is used for paying compensation to the member. The employer may pick up these contributions by either a reduction in the member's cash salary, an offset against a future salary increase, or a combination of a reduction in cash salary and an offset against a future salary increase. Member contributions picked up are treated for all purposes in the same manner and to the same extent as member contributions made before the date picked up.

(3) This state shall pick up member contributions required as a result of a member's repaying the member's previously withdrawn accumulated contributions, plus interest, pursuant to section 402(3)(b), or a member's election to purchase service credits pursuant to section 403 or 404. Subsection (1) applies with respect to these contributions. The department shall determine the manner in which such contributions are paid. This subsection does not apply until the department receives notification from the united States internal revenue service that contributions picked up by this state pursuant to this subsection shall not be included as gross income of the member until they are distributed or made available to the member, retirant, retirement allowance beneficiary, or refund beneficiary.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2307 Disposition of unclaimed retirement allowance or money payable on separation or death.

Sec. 307.

Upon the separation from service by a member or upon the death of a retirant, a retirement allowance beneficiary, or a refund beneficiary, any unclaimed retirement allowance or other money otherwise payable on account of the separation or death remains a part of the reserve in which it is deposited until claimed by the separated member, retirement allowance beneficiary, refund beneficiary, or the estate or legal representative of a separated member, retirement allowance beneficiary, or refund beneficiary.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2308 Offsetting benefits against amounts owed; forfeiture of service credit for transfer to federal agency; rights subject to public employee retirement benefit protection act.

Sec. 308.

(1) The retirement system may offset retirement benefits or refunds payable under this act against amounts owed to the retirement system by a member, vested former member, retirant, retirement allowance beneficiary, or refund beneficiary.

(2) If the retirement system is required by the federal government pursuant to a court order to transmit a part of a member's accumulated contributions to a federal agency, the service credit that is covered by the payment shall be forfeited in the same manner as if the employee had requested and been paid a refund of the member's most recent contributions.

(3) The right of a person to a retirement allowance, to the return of accumulated contributions, to an optional benefit, to any other right accrued or accruing to a member or beneficiary under this act, and to the money belonging to the retirement system is subject to the public employee retirement benefit protection act.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002






234-1992-IV ARTICLE IV (38.2401...38.2406)

Section 38.2401 Retirement system; members; membership form; conditions for ceasing membership.

Sec. 401.

(1) Each of the following is a member of the retirement system:

(a) A person who is duly elected or appointed as a judge or state official on or after the effective date of this act, unless within 30 days from taking office the judge or state official files a written notice not to participate in the retirement system with the retirement system.

(b) A person who was a member of the former judges retirement system or former probate judges retirement system on the day before the effective date of this act and who remains a judge or state official on and after the effective date of this act.

(c) A person, other than a retirant, who is authorized by the supreme court to perform judicial duties for a limited period or a specific assignment pursuant to section 23 of article VI of the state constitution of 1963 and who performs at least 20 days of service in a 30-consecutive day period.

(2) A judge or state official who becomes a member under subsection (1)(a) shall complete a membership form furnished by the retirement system and shall forward the form to the retirement system within 30 days of taking office. A judge or state official, upon becoming a member, is considered to have agreed that in the event of adjudication of the member's mental incompetency, a guardian, if appointed, has the power and authority to complete and execute the necessary application forms to retire the member as provided in section 507. In all cases of doubt, the retirement board shall decide the membership status of a judge or state official.

(3) The membership of a judge or state official in the retirement system ceases when the member retires, when the members forfeits his or her membership under the provisions of section 507, at the end of the judicial term in which the member who is a judge attains age 70, or upon ceasing to be a judge or state official unless the person is a vested former member.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2401a Exclusion from Tier 1; eligibility as qualified participant in Tier 2.

Sec. 401a.

(1) Notwithstanding section 401, an individual described in this subsection is not a member of the Tier 1 retirement plan:

(a) An individual who first becomes a judge or state official on or after March 31, 1997.

(b) An individual who elects to terminate membership under section 701 or 701a and who, but for that election, would otherwise be eligible for membership in Tier 1 pursuant to section 401.

(2) An individual who first becomes a judge or state official on or after March 31, 1997 is eligible to be a qualified participant in Tier 2 subject to article VII.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2402 Retirement board; determining service credits; forfeiture; reinstatement; service credit for limited period or specific assignment.

Sec. 402.

(1) The retirement board shall credit each member with the number of years and months of service for which the member performed service as a judge or state official. The retirement board shall credit service for the month in which the member's retirement becomes effective if the member retires from service before the end of the month and the member terminates his or her service after the fifteenth of the month. Except as provided in subsection (4), the retirement board shall not credit service for any month for which a member receives less than 1 month's salary. The retirement board shall not credit more than 1/12 of a year of service for all service rendered in a 30-consecutive day period. After a member who is a judge attains age 70, the retirement board shall not credit service after the end of the term in which the judge attains age 70.

(2) A member's credited service is forfeited at the time his or her membership terminates, except upon becoming a retirant or as provided in section 502.

(3) The retirement system shall reinstate credited service forfeited because of a break in membership in the member's service account if all of the following conditions are satisfied:

(a) The person, upon return to membership, acquires 6 months or more of credited service performed as a member of this retirement system subsequent to the break in service that caused the forfeiture.

(b) The member pays to the retirement system all accumulated contributions previously paid to the member, plus interest from the date of payment to the member to the date of repayment to the retirement system.

(4) Except as provided in this subsection and subject to the requirements of this subsection, the retirement system shall grant credited service to the same extent as provided in subsection (1) to a member who is serving as a judge for a limited period or a specific assignment as authorized by the supreme court pursuant to section 23 of article VI of the state constitution of 1963. The retirement system shall grant 1/12 of a year of credited service for a 30-consecutive day period in which a member described in this subsection performs service and receives a salary under the following circumstances:

(a) The member performs service for at least 20 days in the 30-consecutive day period.

(b) The member receives a salary that is not less than the pro rata of the state base salary for the court in which the service is performed.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2403 Election to purchase other public service credit; request; documentation; payment of actuarial cost; basis for calculating service credit.

Sec. 403.

(1) A member who has 4 or more years of membership service may elect to purchase service credit for other public service by filing a request with the retirement system. The member shall provide documentation of the other public service and shall pay into the reserve for member contributions the actuarial cost. The member shall relinquish for himself or herself and his or her beneficiaries all rights in and to a pension or annuity payable from another retirement system for the same period of service purchased under this section.

(2) The retirement system shall calculate the amount of service credit for other public service under subsection (1) on the same basis as provided in section 402(1).

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2404 Election to purchase active duty service credit; request; documentation; payment to reserve; basis for calculating service credit.

Sec. 404.

(1) A member who has 12 or more years of credited service may elect to purchase not more than 2 years of service credit for active duty by filing a request with the retirement system. The member shall provide documentation of the active duty and shall pay into the reserve for member contributions an amount equal to 5% of the member's annualized rate of compensation at the time payment is made multiplied by the number of years and months of active duty service that the member elects to purchase up to the maximum. The member shall relinquish for himself or herself and his or her beneficiaries all rights in and to a pension or annuity payable from another retirement system for the same period of service purchased under this section.

(2) The retirement system shall calculate the amount of service credit for active duty under subsection (1) on the same basis as provided in section 402(1).

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2405 Accumulated contributions; payment to person ceasing to be member; payment to refund beneficiary before retirement allowance is payable; payment to refund beneficiary if retirant and option A beneficiary, option B beneficiary, or spouse dies; nomination of refund beneficiary.

Sec. 405.

(1) Except as otherwise provided in this act, if a person ceases to be a member before satisfying the age and service requirements for a retirement allowance under section 501 or 501b, the retirement system shall pay to the person his or her accumulated contributions upon request.

(2) If a member dies and a retirement allowance is not or will not become payable on account of the member's death, the retirement system shall pay the deceased member's accumulated contributions at the time of death to the refund beneficiary. If a refund beneficiary is not nominated or the refund beneficiary fails to survive the deceased member, the retirement system shall pay the deceased member's accumulated contributions to the deceased member's estate or legal representative.

(3) If a retirant and his or her option A beneficiary, option B beneficiary, or spouse, if applicable, dies before an aggregate amount of retirement allowance equal to the deceased retirant's accumulated contributions at the time of retirement has been paid, the retirement system shall pay the difference between the deceased retirant's accumulated contributions and the aggregate amount of retirement allowance paid to the deceased retirant's refund beneficiary. If a refund beneficiary is not nominated or the refund beneficiary fails to survive the retirant and his or her option A beneficiary, option B beneficiary, or spouse, the retirement system shall pay the difference to the estate or legal representative of the last to die of the retirant or his or her option A beneficiary, option B beneficiary, or spouse.

(4) A judge or state official who becomes a member under section 401(1)(a) may nominate a refund beneficiary in the membership form under section 401 or a member, vested former member, or retirant may nominate a refund beneficiary in a nominating form furnished by the retirement system. A member, vested former member, or retirant shall file the nominating form with the retirement system, which form is not valid until received by the retirement system. The member or retirant may nominate a different refund beneficiary by delivering a new nominating form to the retirement system. The retirement system shall disregard the nomination of a refund beneficiary in the membership form and all nominating forms previously filed by a member or retirant upon receipt of a more recent nominating form under this subsection.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2406 Retirant authorized by supreme court to perform judicial duties for limited period or specific assignment; retirant elected or appointed by governor as judge or state official.

Sec. 406.

(1) If a retirant is authorized by the supreme court to perform judicial duties for a limited period or a specific assignment pursuant to section 23 of article VI of the state constitution of 1963, the retirement system shall continue payment of his or her retirement allowance without change in amount or conditions. A retirant is not a member during the period he or she performs judicial duties for a limited period or a specific assignment as authorized by the supreme court pursuant to section 23 of article VI of the state constitution of 1963.

(2) If a retirant is elected or appointed by the governor as a judge or state official, the retirement system shall suspend payment of the retirant's retirement allowance during the period he or she remains in office. The retirement system shall base the suspension of benefits on 1/12 of the annual retirement benefit for each month the retirant serves in the office to which he or she was elected or appointed. A retirant who is again elected as a judge or state official is a member pursuant to section 401. The retirement system shall recalculate the retirement allowance of a retirant who again becomes a member under this subsection if the member leaves office due to disability or death, or if the member again retires after serving 1 full term or more in office. A retirement allowance recalculated pursuant to this subsection is subject to section 503. The retirement system shall begin payment of the recalculated retirement allowance under this subsection to a person who again retires effective the first of the month following the month in which the person leaves office. If a retirant again becomes a member under this subsection but is not entitled to have his or her retirement allowance recalculated under this subsection, the retirement system shall begin payment of his or her retirement allowance without change in amount or conditions effective the first of the month following the month in which the person leaves office.

History: 1992, Act 234, Eff. Mar. 31, 1993






234-1992-V ARTICLE V (38.2501...38.2512)

Section 38.2501 Retirement allowance; requirements; application; form; retirement date; beginning payment.

Sec. 501.

(1) A member or vested former member who has 4 or more years of membership service and who meets 1 or more of the following requirements, except as otherwise provided in this subsection, is entitled to a retirement allowance computed under section 503:

(a) The member or vested former member is 60 years of age or older and has 8 or more years of credited service.

(b) The member or vested former member is 55 years of age or older and has 18 or more years of credited service of which the last 6 years are continuous service.

(c) The member or vested former member has 25 or more years of credited service of which the last 6 years are continuous service.

(d) The member or vested former member is 55 years of age or older but less than 60 years of age and has 12 or more, but less than 18, years of credited service, of which the last 6 years are continuous service. However, the retirement system shall permanently reduce the retirement allowance calculated under section 503 for a member who meets the requirements of this subdivision by the early retirement reduction percentage, which is 0.5% for each month, and fraction of a month, from the effective date of the member's retirement to the date of the member's sixtieth birthday.

(e) The member or vested former member is 60 years of age or older and has served 2 full terms in the office of governor, lieutenant governor, secretary of state, attorney general, or 1 full term in the office of legislative auditor general.

(2) A member or vested former member who meets or will meet the requirements of subsection (1) may retire by filing a written application with the retirement system on a form furnished by the retirement system. The member or vested former member shall state a date in the application on which he or she wishes to retire that is on or after the date the member or vested former member meets the requirements under subsection (1) and that is 30 days or more after the date the application is filed with the retirement system.

(3) The retirement system shall begin payment of the retirement allowance payable to a member or vested former member who retires under this section on the first day of the month after termination of service or the first day of the month that is 30 days or more after the application is filed with the retirement system, whichever is later. The retirement system shall pay a full month's retirement allowance for the month in which a retirant or retirement allowance beneficiary ceases to be eligible for continuation of benefits.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2501a Early retirement benefits act; system subject to regulation.

Sec. 501a.

This retirement system is subject to the regulation of early retirement benefits act.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2502 Vested former member; entitlement to deferred vested service retirement allowance; forfeiture.

Sec. 502.

A member who leaves office for a reason other than the member's retirement or death, who does not withdraw accumulated contributions, and who satisfies the service or term of office requirements of section 501(1) is a vested former member. Subject to section 501, a vested former member is entitled to a deferred vested service retirement allowance computed pursuant to section 503 or, if applicable, section 13a of former Act No. 198 of the Public Acts of 1951 or section 15 of former Act No. 165 of the Public Acts of 1954, as in effect at the time of termination of the vested former member's tenure in office. The vested former member shall forfeit his or her entitlement to a deferred vested service retirement allowance if the vested former member withdraws from the retirement system his or her accumulated contributions unless the service is reinstated as provided in section 402.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2503 Member or vested former member; payment of straight life retirement allowance; calculation; payment for lifetime of retirant; election of optional retirement allowance.

Sec. 503.

(1) Upon retirement as provided in this act, the retirement system shall pay to the member or vested former member a straight life retirement allowance computed under subsection (2). If the member retires under the provisions of section 501(1)(d), the retirement system shall reduce the straight life retirement allowance as provided in section 501(1)(d).

(2) The retirement system shall calculate the member's or vested former member's straight life retirement allowance pursuant to 1 of the following plan member classifications, as applicable:

(a) For a plan 1 member, the retirement allowance is 30% of the member's or vested former member's final compensation plus 3-3/4% of the member's or vested former member's final compensation multiplied by the number of years and fraction of a year of credited service in excess of 8 years of credited service but not more than 16 years of credited service. A retirant shall not receive a retirement allowance under this subdivision that exceeds 60% of his or her final compensation. A plan 1 member who was holding his or her respective office on July 12, 1978, may elect to receive a retirement allowance under this section for an amount equal to or less than the computed benefit or to receive a retirement allowance computed under the state employees' retirement system created by the state employees' retirement act, Act No. 240 of the Public Acts of 1943, being sections 38.1 to 38.48 of the Michigan Compiled Laws.

(b) For a plan 2 member, a plan 3 member, or a plan 4 member who has less than 12 years of credited service, the retirement allowance is 3% of the member's or vested former member's final compensation multiplied by the member's or vested former member's years and fraction of a year of credited service. For a plan 2 member, a plan 3 member, or a plan 4 member who has 12 or more years of credited service, the retirement allowance is 50% of the member's or vested former member's final compensation plus 2.5% of the member's or vested former member's final compensation multiplied by the number of years and fraction of a year of credited service in excess of 12 years of credited service but not more than 16 years of credited service. A retirant shall not receive a retirement allowance under this subdivision that exceeds 60% of his or her final compensation.

(c) For a plan 5 member, the retirement allowance is equal to the amount computed under subdivision (b) minus the amount of the straight life retirement allowance the member would have been entitled to receive or will receive from another publicly supported retirement plan as of August 31, 1981, based on the same judicial service accrued in the other publicly supported retirement plan as of August 31, 1981. The retirement system shall base the retirement allowance attributable to the same judicial service in another publicly supported retirement plan on service credit for service as a judge in that plan as a percent of total service credit in that plan.

(d) For a plan 6 member, the retirement allowance is 3% of the member's or vested former member's final compensation multiplied by the number of years and fraction of a year of credited service. A retirant shall not receive a retirement allowance under this subdivision that exceeds $15,000.00 or 40% of his or her final compensation, whichever is greater. A retirant shall not receive a retirement allowance under this subdivision that when added to a retirement benefit payable under a county retirement plan exceeds 66-2/3% of his or her final compensation.

(e) For a plan 7 member, the retirement allowance is equal to the amount computed under this subdivision. A retirant shall not receive a retirement allowance under this subdivision that exceeds 66-2/3% of his or her final compensation. The retirement allowance under this subdivision equals the sum of the following, as applicable:

(i) 3.5% of the member's or vested former member's final compensation multiplied by the years and fraction of a year of service credited before January 1, 1983 for which the member or vested former member makes the 5% payment to the retirement system as provided in section 16(1)(d) of former Act No. 165 of the Public Acts of 1954, if any.

(ii) 3% of the member's or vested former member's final compensation multiplied by the years and fraction of a year of service credited before January 1, 1983 for which the 5% payment described in subdivision (i) is not made, but not to exceed 40% of the member's or vested former member's final compensation.

(iii) 3.5% of the member's or vested former member's final compensation multiplied by the years and fraction of a year of service credited after December 31, 1982.

(3) The retirement system shall pay a straight life retirement allowance to a retirant for his or her lifetime. Except as otherwise provided in section 508, the retirement system shall not make an additional retirement allowance payment upon the death of a retirant receiving a straight life retirement allowance other than the full month's retirement allowance payable for the month in which the retirant dies.

(4) At the time of retirement, a member or vested former member may elect to be paid an optional retirement allowance under an optional form of payment provided in section 506 in lieu of the straight life retirement allowance under this section.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2504 Plan 3 member; conversion of $2,250.00 of state salary standardization payment; exemptions; limitations; state base salary of probate court judge; deduction and transfer of contribution.

Sec. 504.

(1) Except as otherwise provided in this subsection, a judge who is a plan 3 member shall convert $2,250.00 of the state salary standardization payment annually prescribed by law for any state fiscal year beginning after September 30, 1981 as an addition to the judge's state base salary for purposes of computation of a retirement allowance under this act. A judge who, within 30 days from taking office, files a written notice not to participate in the provisions of this subsection with the retirement system is exempt from this subsection. A judge who was serving on December 31, 1982 and who did not elect to convert $2,250.00 of the state salary standardization payment under section 14a of former 1951 PA 198 is exempt from this section. For the purposes of the calculation of a judge's combined county, city, or district control unit retirement benefit, a judge who has not filed a written notice not to participate in the provisions of this subsection with the retirement system under this subsection or the former judges retirement system shall have the $2,250.00 of the salary standardization payment subtracted from the final average compensation figure used to calculate the judge's county, city, or district control unit retirement benefit.

(2) Except as otherwise provided in this subsection, a judge who is a plan 3 member and who is not exempt from subsection (1) shall convert the balance of the state salary standardization payment annually prescribed by law but which, when added to $2,250.00, does not exceed 40% of the difference between the state base salary and the maximum statutory salary established by the revised judicature act for any state fiscal year beginning after September 30, 1982 as an addition to the judge's state base salary for purposes of computation of a retirement allowance under this act. A judge who, before April 1, 1983, or within 30 days from taking office, whichever is later, files a written notice not to participate in the provisions of this subsection with the retirement system is exempt from this subsection. For the purposes of the calculation of a judge's combined county, city, or district control unit retirement benefit, a judge who has not filed a written notice not to participate in the provisions of this subsection with the retirement system under this subsection or the former judges retirement system shall have the additional state salary standardization payment as an addition to the judge's state base salary for computation of a retirement allowance under this act subtracted from the final average compensation figure used to calculate the judge's county, city, or district control unit retirement benefit.

(3) The sum of the final compensation determined for each plan 3 member and the final average compensation figure used as the basis for determining the judge's retirement allowance as a member of a county retirement plan or a retirement system that was established pursuant to the municipal employees retirement act of 1984, 1984 PA 427, MCL 38.1501 to 38.1555, or that is subject to 1980 PA 443, MCL 38.841 to 38.846, shall not exceed the judge's total annual salary payable from all sources at the time of his or her retirement.

(4) For purposes of subsections (1) and (2), the state base salary of a judge of the probate court who is a plan 3 member is equal to the salary paid pursuant to section 821 of the revised judicature act of 1961, 1961 PA 236, MCL 600.821.

(5) The department or the reporting unit shall deduct the member's required contribution for participation in the provisions of subsections (1) and (2) and section 504a from the member's compensation and shall transfer the contributions to the retirement system.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2504a Plan 3 member; election; filing; manner; payment; definitions; applicability of section.

***** 38.2504a THIS SECTION IS REPEALED BY ACT 215 OF 1999 EFFECTIVE ON THE DATE THE SETTLEMENT AGREEMENT IN THE CASE OF MICHIGAN JUDGES ASSN V TREASURER OF THE STATE OF MICHIGAN, CASE NO. 98-DT-72771-CV (ED MI), BECOMES OF NO FURTHER FORCE AND EFFECT, IS RENDERED NULL AND VOID, OR IS OTHERWISE TERMINATED *****

Sec. 504a.

(1) A judge who is a plan 3 member may make the election prescribed in this subsection during the election period. A judge who makes the election under this subsection elects to convert the balance of the difference between the state base salary and the maximum statutory salary established by the revised judicature act that is not already converted under section 504. The election is effective on the conversion date and converts the described balance as an addition to the judge's state base salary for the purposes of computation of a retirement allowance under this act. The retirement system shall accept written elections from plan 3 members during the election period. A member who does not make a written election or who does not file the election during the election period remains at the same level of state salary standardization payment conversion previously elected under this section, if any. A member who files a written election during the election period also elects to convert the balance of the difference between the state base salary and the maximum statutory salary established by the revised judicature act that is not already converted under section 504 for all years of credited service through June 30, 1998. The retirement system shall determine the method by which a member shall make a written election under this subsection. Within 30 days after the request of a member, a reporting unit shall disclose to the member the effect an election under this subsection, if made, will have on the member's right as a retirant to health care benefits and any other benefits from that reporting unit. The election provided in this subsection is not intended to impair a member's right to receive health care benefits or other insurance benefits from a reporting unit.

(2) A member who makes the election under subsection (1) shall make a payment of an amount equal to the sum of the following:

(a) The actuarial cost of the conversion under subsection (1) as calculated by the retirement system, which shall be based upon methods adopted by the department and the retirement system's actuary in consultation with the retirement board.

(b) The member contributions that would have been paid from July 1, 1999 through the conversion date, as if the member had made the conversion under subsection (1) and had been a plan 3c member as of July 1, 1999.

(c) Interest on any amounts determined under subdivisions (a) and (b), from July 1, 1999 through the conversion date, based upon 8% effective annual interest, compounded annually.

(3) The retirement system shall accept as full or partial payment of the amount required to be paid by a member under subsection (2) an amount determined and transferred by any tax-qualified plan or rollover IRA, if any, including the municipal employees retirement system, 1984 PA 427, MCL 38.1501 to 38.1555. Transfer under this subsection shall occur on or before the conversion date, unless extended by the department for good cause After receipt of the amount that is transferred to the retirement system under this subsection, the member shall pay to the retirement system under this subsection the balance of the amount due, if any, as calculated under subsection (2). Beginning with the pay period following the conversion date, the member shall pay the total amount due or the balance due, as appropriate, under subsection (2) by equal payments through deductions from compensation as provided in section 504 over a period not to exceed 100 pay periods. However, a member who files an application to retire and who has an outstanding balance due under subsection (2) shall pay the balance due on or before his or her retirement allowance effective date. A member may elect to have the deductions from compensation under this subsection be made on a salary reduction basis, which deductions shall be picked up by the member's employer. Contributions picked up under this section on a salary-reduction basis are not included as gross taxable income of the contributor.

(4) As used in this section:

(a) “Conversion date” means the first pay period following December 31, 2000 or a date 90 days following the close of the election period, whichever is later.

(b) “Election period” means an election period of not less than 60 days as determined by the retirement system following the notification from the internal revenue service described in subsection (5).

(5) This section does not apply until the department receives notification from the United States internal revenue service that the conversion of the balance of the difference between the state base salary and the maximum statutory salary established by the revised judicature act under this section does not cause the retirement system to be disqualified for tax purposes.

(6) Contributions shall not be picked up by this state pursuant to this section until the department receives notification from the United States internal revenue service that such contributions will not be included as gross income of the member until they are distributed or made available to the member, retirant, retirement allowance beneficiary, or refund beneficiary.

History: Add. 1999, Act 215, Eff. May 30, 2000



Section 38.2505 Salary standardization payment as wages for social security reporting purposes.

Sec. 505.

For a member who is a judge and who is receiving a state-paid salary, the salary standardization payment is considered wages for social security reporting purposes to the extent that a judge's state base salary is less than the social security maximum reportable wage for the calendar year. The department shall deduct the judge's employee contribution on the social security maximum reportable wage for the calendar year from the judge's salary paid by this state.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2506 Election of straight life retirement allowance or optional retirement allowance.

Sec. 506.

(1) Upon application for retirement under this act, a member or vested former member who meets the requirements of section 501 may elect to receive a retirement allowance as a straight life retirement allowance or as an optional retirement allowance under 1 of the payment options provided in this section. The member or vested former member shall file a written election with the retirement system before the effective date of the retirement allowance. If a member or vested former member fails to file a written election under this subsection, the member or vested former member is considered to have elected the straight life retirement allowance under section 503. The member or vested former member shall designate in the written election a retirement allowance beneficiary that shall be either the spouse, brother, sister, parent, or child, including an adopted child, of the member or vested former member. The amount of retirement allowance under options A and B are the actuarial equivalent of the amount of the straight life retirement allowance calculated under section 503. The options are as follows:

(a) Option A. The retirement system shall pay an optional retirement allowance to the retirant for life with the provision that upon the retirant's death, payment of the optional retirement allowance is continued throughout the lifetime of the retirement allowance beneficiary whom the member or vested former member designated in writing and filed with the retirement system at the time of election of the option.

(b) Option B. The retirement system shall pay an optional retirement allowance for life to the retirant with the provision that upon the retirant's death, payment of 1/2 of the optional retirement allowance is continued throughout the lifetime of the retirement allowance beneficiary whom the member or vested former member designated in writing and filed with the retirement system at the time of election of the option.

(2) Except as otherwise provided in this section, a retirant shall not change the election of a payment option or the designation of a retirement allowance beneficiary under subsection (1) after the retirement allowance effective date. If a retirant who elected a payment option under subsection (1)(a) or (b) dies, the retirement system shall pay the optional retirement allowance to the option A beneficiary or option B beneficiary effective the first day of the month following the retirant's death. If the option A or option B beneficiary designated under this section is the surviving spouse of the deceased retirant, the surviving spouse may elect to receive a retirement allowance as provided in section 508 in lieu of the survivor portion of the optional form of payment elected by the retirant under this section.

(3) If the option A beneficiary or option B beneficiary predeceases the retirant, the retirant's benefit reverts to a straight life retirement allowance and the retirement system shall begin payment of the straight life retirement allowance to the retirant effective the first day of the month following the option A or option B beneficiary's death.

(4) The retirement system shall provide each member or vested former member who applies for retirement a written explanation of the optional forms of payment under this section before the member or vested former member retires.

(5) If a retirant receiving an optional retirement allowance under this section is divorced from the spouse who had been designated the option A or option B beneficiary, the retirement system shall consider the election of the optional form of payment option under this section void if the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, described in the public employee retirement benefit protection act and dated after June 27, 1991 provides that the election of the optional form of payment option under this section is to be considered void by the retirement system and the retirant provides a certified copy of the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, to the retirement system. If the election of an optional form of payment under this section is considered void by the retirement system under this subsection, the retirant's retirement allowance shall revert to a straight life retirement allowance, including postretirement adjustments, if any, subject to an award or order of the court as described in the public employee retirement benefit protection act. The retirement allowance shall revert to a straight life retirement allowance under this subsection effective the first of the month after the date the retirement system receives a certified copy of the judgment of divorce or award or order of the court. This subsection does not supersede a judgment of divorce or award or order of the court in effect on June 27, 1991. This subsection does not require the retirement system to distribute or pay retirement assets on behalf of a retirant in an amount that exceeds the actuarially determined amount that would otherwise become payable if a judgment of divorce had not been rendered.

(6) A member who continues active employment on or after the date he or she acquires 8 years of credited service or who becomes eligible for a retirement allowance as a vested former member under section 501, whichever occurs first, may file a written election with the retirement system to elect option A as provided in subsection (1)(a). The member or vested former member shall nominate a retirement allowance beneficiary in the written election in the same manner as if the member or vested former member were then retiring from service. If the beneficiary's death or divorce from the member or vested former member occurs before the effective date of the member's or vested former member's retirement, the member's or vested former member's election of option A and nomination of retirement allowance beneficiary is automatically revoked and the member or vested former member may again elect option A and nominate a retirement allowance beneficiary at any time before the effective date of retirement. If a member or vested former member who has made an election and nominated a retirement allowance beneficiary as provided in this subsection dies before the effective date of his or her retirement, then the retirement allowance beneficiary shall receive the retirement allowance that he or she would have been entitled to receive under option A if the member or vested former member had been retired on the date of the member's or vested former member's death. Except as otherwise provided by subsection (7), if a member or vested former member who has made an election under this subsection subsequently retires under this act, his or her election of option A takes effect at the time of retirement. The member or vested former member, before the effective date of retirement, but not after the effective date of retirement, may revoke his or her previous election of option A and elect to receive his or her retirement allowance as a straight life retirement allowance or under option B as provided for in subsection (1). This subsection does not apply on and after the date the settlement agreement in the case of Michigan judges assn v Treasurer of the State of Michigan, case no. 98-DT-72771-CV (Ed Mi), becomes of no further force or effect, is rendered null and void, or is otherwise terminated.

(7) If a member, vested former member, retiring member, or retiring vested former member is married on the effective date of the retirement allowance, an election under this section, other than an election of a payment option under subsection (1) naming the spouse as retirement allowance beneficiary, shall not be effective unless the election is signed by the spouse. However, this requirement may be waived by the retirement board if the signature of a spouse cannot be obtained because of extenuating circumstances. As used in this subsection, “spouse” means the person to whom the member, vested former member, retiring member, or retiring vested former member is married on the effective date of the retirement allowance.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2507 Disability; determination by medical adviser; notice to appeal; determination by medical committee; refusal to submit to medical examination; payment.

Sec. 507.

(1) A member who has 8 or more years of credited service and who is physically or mentally totally disabled to perform his or her duties is entitled to retire due to disability as provided in this section. A member who has 8 or more years of credited service agrees to submit himself or herself to a medical examination by or under the direction of the medical adviser as required by the retirement board under this subsection. Upon written application for retirement due to disability filed with the retirement system by the member, the chairperson of the judicial tenure commission, or the chief justice of the supreme court, the retirement board shall request that the member submit to a medical examination by or under the direction of the medical adviser.

(2) The medical adviser, after a medical examination of the member, shall determine if the member is physically or mentally totally disabled to perform his or her duties, if the incapacity is likely to be permanent, and if the member should be retired due to disability. The medical adviser shall file a written report of the medical adviser's findings and shall certify his or her determination to the retirement system. The retirement board shall notify the member of the medical adviser's determination under this subsection by registered mail sent to his or her last known residence address.

(3) The member, before the expiration of 30 days after the date of the notice by the retirement board under subsection (2), may file a written notice to appeal the medical adviser's determination with the retirement system. If a notice to appeal the medical adviser's determination is filed by the member under this subsection, the retirement board shall establish a medical committee to hear the appeal. The medical committee consists of a physician appointed by the retirement board, a physician appointed by the member, and a physician appointed by the first 2 physicians appointed under this subsection. The medical committee, after a medical examination of the member, shall determine if the member is physically or mentally totally disabled to perform his or her duties, if the incapacity is likely to be permanent, and if the member should be retired due to disability. The medical committee shall file a written report of the medical committee's findings and shall certify the medical committee's determination to the retirement system. The retirement board shall notify the member of the medical committee's determination under this subsection by registered mail sent to his or her last known residence address. The determination by a majority of the medical committee is binding upon the retirement system and the member.

(4) A member who refuses to submit to a medical examination required under this section and the refusal continues for 90 days or more; or a member for whom it is determined under this section that he or she should retire due to disability and who fails to retire before the expiration of 60 days after the retirement board sends notice of that determination under subsection (2) or (3), whichever is later, forfeits for himself or herself and his or her heirs and beneficiaries all rights in and to retirement benefits under this act except the refund of accumulated contributions.

(5) Upon determination under this section that a member who has 8 or more years of credited service is physically or mentally totally disabled to perform his or her duties, the retirement board shall retire the member due to disability. Upon retirement due to disability under this section, the retirement system shall pay to the disability retirant a retirement allowance calculated pursuant to section 503. At the time of retirement under this section, the member may elect to be paid an optional retirement allowance under an optional form of payment provided in section 506 in lieu of the straight life retirement allowance under section 503.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2508 Death of member with 8 or more years of credited service or of vested former member before retirement; payment of retirement allowance.

Sec. 508.

(1) If a member who has 8 or more years of credited service dies while in office or if a vested former member dies before retirement, the retirement system shall pay the following retirement allowance as applicable:

(a) If a member with 8 or more years of credited service dies while in office, or if a vested former member dies before retirement, and the member has an election of option A in force as provided in section 506(6), then the retirement allowance beneficiary shall receive the retirement allowance that he or she would have been entitled to receive under option A if the member or vested former member had been retired on the date of the member's or vested former member's death.

(b) If a member with 8 or more years of credited service dies while in office, or if a vested former member dies before retirement, and the member or vested former member does not have an election of option A in force as provided in section 506(6), and leaves a surviving spouse, the spouse shall receive a retirement allowance computed in the same manner as if the member had retired effective the day before the date of his or her death, elected option A, and nominated the spouse as retirement allowance beneficiary.

(2) If the deceased vested former member had met the service requirements of section 501(1)(d), the surviving spouse may elect to receive a permanently reduced retirement allowance equal to the amount the deceased vested former member would have received as reduced by section 501(1)(d).

(3) If a retirant dies, the retirement system shall pay the following retirement allowance as applicable:

(a) If the retirant elected a straight life retirement allowance under section 506, the surviving spouse shall receive 1/2 the amount of the retirement allowance computed under section 503, based upon the deceased member's final compensation and credited service.

(b) If the retirant elected an optional retirement allowance under section 506, the retirement allowance beneficiary shall receive a retirement allowance as provided under section 506(1)(a) or (b).

(4) If the deceased member, vested former member, or retirant does not leave a surviving spouse or if the surviving spouse dies after the member's, vested former member's, or retirant's death, the retirement system shall pay to each of the member's, vested former member's, or retirant's unmarried children under the age of 19 years a retirement allowance equal to an equal share of the amount of the retirement allowance payable to a surviving spouse under subsection (1)(b) or subsection (3)(a).

(5) The retirement system shall begin payment of a retirement allowance under this section to a surviving beneficiary of a deceased member or retirant under this section on the first day of the month following the month in which the member or retirant dies. The retirement system shall begin payment of a retirement allowance to a surviving beneficiary of a deceased vested former member on the first day of the month following the month in which the vested former member otherwise would have been eligible to begin receiving benefits under section 501. The retirement system shall terminate payment of a retirement allowance to a surviving beneficiary upon the surviving beneficiary's death.

(6) The retirement system shall begin payment of a retirement allowance to a child of a deceased member or retirant under this section on the first day of the month following the month in which the member or retirant dies without a surviving spouse or the first day of the month following the month in which the surviving spouse dies, whichever is later. The retirement system shall begin payment of a retirement allowance to a child of a deceased vested former member under this section on the first day of the month following the month in which the vested former member dies, the first day of the month following the month in which the vested former member could have retired under section 501 if there is no surviving spouse, or the first day of the month following the month in which the surviving spouse of the vested former member dies, whichever is later. The retirement system shall terminate payment of a retirement allowance to a child upon his or her adoption, marriage, becoming 19 years old, or death, whichever occurs first. However, the retirement system shall continue payment of a retirement allowance to a child who is attending school full-time during the period of full-time school attendance, but in no case beyond the child becoming 25 years old. Upon termination of a child's retirement allowance under this subsection, the retirement system shall divide that portion of the retirement allowance into equal shares and add it to the retirement allowance being paid to the remaining eligible children, if any, effective the first day of the month following termination of payment to the ineligible child.

(7) The retirement system shall not pay a retirement allowance under this section if an optional retirement allowance is being paid or will become payable to an option A beneficiary or option B beneficiary under section 506 or if a refund of accumulated contributions is paid under section 405.

(8) The surviving spouse of a deceased member may elect a refund of accumulated contributions in lieu of a retirement allowance under this section. The surviving spouse of a deceased retirant may elect to be paid a retirement allowance under this section in lieu of the survivor portion of the optional form of payment elected by the retirant under section 506.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1999, Act 215, Eff. May 30, 2000 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2509 Hospital and medical-surgical and sick care benefits; payment of premiums.

Sec. 509.

(1) The retirement system shall pay the premium for hospital and medical-surgical and sick care benefits for a retirant who, as a member, served after January 1, 1983 as a justice of the supreme court, judge of the court of appeals, or a state official, or for his or her retirement allowance beneficiary who elects coverage in the state group health insurance plan, to the same extent as is provided for retirants and retirement allowance beneficiaries of the state employees' retirement system created by the state employees' retirement act, Act No. 240 of the Public Acts of 1943, being section 38.1 to 38.48 of the Michigan Compiled Laws.

(2) The retirement system shall pay the premium under subsection (1) only if section 305(l)(a) requires member contributions for hospital and medical-surgical and sick care benefits.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2510 Effective date of retirement before January 1, 1980; exception; supplement.

Sec. 510.

(1) Effective June 1, 1996, the retirement allowance payable to a retirant or beneficiary of a deceased retirant whose effective date of retirement was before January 1, 1980, except a retirant or beneficiary of a deceased retirant who was a member of the former judges retirement system before September 8, 1961, is supplemented as follows:

(2) The recalculated retirement allowance shall be the basis on which future adjustments to the retirement allowance are calculated.

(3) The supplement provided by this section shall be calculated pursuant to subsection (1) and shall be paid before October 1, 1996. However, for a retirant or beneficiary of a deceased retirant who is eligible to receive a supplement under this section, who is receiving a retirement allowance pursuant to service credited under the former judges retirement system, and who is receiving a retirement allowance pursuant to service credited under the former probate judges retirement system, the retirement system, pursuant to this section, shall only supplement the retirement allowance that is the largest in amount. If a retirant dies before October 1, 1996 and no benefits become payable under section 506 or 508, the retirant's retirement allowance shall not be supplemented under this section.

(4) This section does not apply to a retirant or beneficiary of a deceased retirant who received a supplement under section 16a of the former probate judges retirement system.

History: Add. 1996, Act 350, Imd. Eff. June 28, 1996



Section 38.2511 Effective date of retirement before January 1, 1980; supplement; minimum amount; retirant or beneficiary receiving annuity or allowance from another publicly supported system; former probate judges retirement system.

Sec. 511.

(1) Except as provided in subsection (2), the retirement allowance payable to a retirant whose effective date of retirement was before January 1, 1980 or to an option A beneficiary of a deceased retirant whose effective date of retirement was before January 1, 1980, as supplemented by section 510 if applicable, shall not be less than $10,000.00 per annum if the retirant had at least 8 years of service credited under the former judges retirement system or the former probate judges retirement system. Except as provided in subsection (2), the retirement allowance payable to a beneficiary, other than an option A beneficiary, of a deceased retirant whose effective date of retirement was before January 1, 1980, as supplemented by section 510 if applicable, shall not be less than $8,500.00 per annum if the retirant had at least 8 years of service credited under the former judges retirement system or the former probate judges retirement system. The payment of an increased retirement allowance under this section is effective on October 1, 1996 and is not payable for any month beginning before October 1, 1996. However, for a retirant or beneficiary of a deceased retirant who is eligible to receive an increased retirement allowance under this section, who is receiving a retirement allowance pursuant to service credited under the former judges retirement system, and who is receiving a retirement allowance pursuant to service credited under the former probate judges retirement system, the retirement system, pursuant to this section, shall only increase the retirement allowance that is the largest in amount. If, for a retirant or option A beneficiary, that retirement allowance is $10,000.00 or more; or if, for a beneficiary other than an option A beneficiary, that retirement allowance is $8,500.00 or more, the retirant or beneficiary is not entitled to receive an increased retirement allowance under this section.

(2) For a retirant or beneficiary of a deceased retirant who is eligible to receive an increased retirement allowance under subsection (1) and who is receiving an annuity or retirement allowance from another publicly supported retirement system attributable to the same years of service, other than federal social security benefits, the retirement allowance payable to that retirant or beneficiary shall be the amount specified in subsection (1) minus the amount of the annuity or retirement allowance payable from the other publicly supported retirement system, but not less than the retirement allowance as supplemented by section 510, if applicable, or not less than the annuity payable under this act on September 30, 1996.

(3) This section does not apply to a retirant or beneficiary of a deceased retirant who received an increased annuity under section 16b of the former probate judges retirement system.

History: Add. 1996, Act 350, Imd. Eff. June 28, 1996



Section 38.2512 Supplemented retirement allowance.

Sec. 512.

(1) A person may elect to receive a supplemented retirement allowance if the person meets all of the following requirements:

(a) The person is a retirant or beneficiary of a deceased retirant whose effective date of retirement was on or after January 1, 1980 but before January 2, 1993.

(b) The person is not a retirant or beneficiary of a deceased retirant who was a member of the former judges retirement system before September 8, 1961.

(c) The person executes and submits to the retirement system an election form with a waiver agreement in form and substance as required under subsection (7).

(2) Except as otherwise provided in this section, effective June 1, 2003, a person who meets the requirements of subsection (1) and who timely files a fully executed waiver agreement with the retirement system on a form furnished by the retirement system, on or after January 1, 2003, but not later than April 1, 2003, shall receive a retirement allowance supplemented as follows:

(3) The supplemental retirement allowance calculated under subsection (2) shall be the basis on which any future adjustments to the retirement allowance are calculated.

(4) For a person who meets the requirements of subsection (1) and who filed a fully executed waiver agreement by April 1, 2003, the supplement provided by this section shall be calculated under subsection (2) and shall be paid to retirants or beneficiaries of deceased retirants before October 1, 2003. For a person who meets the requirements of subsection (1) who did not file a fully executed waiver agreement with the retirement system by April 1, 2003, and who files a fully executed waiver agreement with the retirement system by January 30, 2004, the supplement provided by this section shall be calculated under subsection (2) and shall be paid to retirants or beneficiaries of deceased retirants before April 1, 2004.

(5) If a retirant dies before October 1, 2003 and no benefits become payable under section 506 or 508, the retirant's retirement allowance shall not be supplemented.

(6) For purposes of this section, a person who elects to receive a retirement allowance supplemented under this section shall be deemed to have done all of the following:

(a) Waived any past, present, or future claim or claims asserted by the plaintiffs in the case of Ernst v Roberts, Case No. 01-CV-73738-DT (ED MI).

(b) Waived any past, present, or future claim or claims that arise from facts that form the basis of Ernst v Roberts, Case No. 01-CV-73738-DT (ED MI), including, but not limited to, asserted violations of the equal protection clause of section 1 of Amendment XIV of the constitution of the United States, section 2 of article I of the state constitution of 1963, section 604(6), the wasting trust doctrine, and fiduciary duties.

(c) Agreed that he or she will not take any action to question the legal effect of, amend, or rescind the waiver created by his or her election under this section.

(7) The waiver agreement agreed to, executed, and submitted by a person electing a retirement allowance supplemented under this section shall read as follows:

"1. __________ (Name of person) desires to settle and compromise, in their entirety, any past, present, or future claim or claims, either asserted by the plaintiffs in the case of Ernst v Roberts, Case No. 01-CV-73738-DT (ED MI), or that arise from the facts forming the basis of that case, including, but not limited to, asserted violations of the equal protection clause of the fourteenth amendment of the United States constitution, section 2 of article I of the state constitution of 1963, section 604(6) of the judges retirement act of 1992, 1992 PA 234, MCL 38.2604, the wasting trust doctrine, and fiduciary duties.

2. __________ (Name of person) agrees to settle and compromise these claims for the consideration of receiving a retirement allowance supplemented under section 512 of the judges retirement act of 1992, 1992 PA 234, MCL 38.2512.

3. __________ (Name of person) waives any right or interest in any past, present, or future claim or claims, either asserted by the plaintiffs in the case of Ernst v Roberts, Case No. 01-CV-73738-DT (ED MI), or that arise from the facts forming the basis of that case.

4. __________ (Name of person) will submit a notarized copy of this waiver agreement to the retirement system no later than 5 p.m. eastern standard time on January 30, 2004 and agrees to not take any action to question the legal effect of, amend, or rescind this waiver agreement.

5. __________ (Name of person) expressly agrees and understands that nothing in this agreement limits the rights of the state or its agencies, employees, and agents to any privilege, immunity, or defense that would otherwise have been available if the claims or potential claims had been actually litigated in any forum.

6. __________ (Name of person) agrees that, if this waiver agreement is challenged, invalidated, or otherwise found to be unenforceable, any retirement supplement under section 512 shall cease for any person for which the waiver is challenged, invalidated, or otherwise determined to be unenforceable.

7. __________ (Name of person) agrees not to fund, offer advice regarding, or otherwise participate in the case known as Ernst v Roberts, Case No. 01-CV-73738-DT (ED MI), or any successor case raising similar claims, and further agrees to oppose class certification and agrees to opt out of any such class in any such cases and to inform the presiding judge of that opposition and desire to opt out.".

(8) Nothing contained in this section shall create or be construed to create any of the following:

(a) Any obligation or liability of the state or the retirement system to any person who does not timely file or enter a form and waiver agreement under this section.

(b) Any admission of liability to any person in any litigation or future litigation.

(c) Any waiver of any privilege, immunity, or defense that is or would have been available to this state or its agencies, employees, or agents in any litigation or future litigation with any person.

(9) A person who meets the requirements of subsection (1) but did not file a fully executed waiver agreement with the retirement system by April 1, 2003 shall have until January 30, 2004 to execute and file the waiver agreement. A person who filed a fully executed waiver agreement with the retirement system by April 1, 2003 is not eligible to execute and file a waiver agreement under this subsection.

History: Add. 2002, Act 675, Imd. Eff. Dec. 26, 2002 ;-- Am. 2003, Act 190, Imd. Eff. Oct. 31, 2003






234-1992-VI ARTICLE VI (38.2601...38.2608)

Section 38.2601 False statement or violation as misdemeanor; penalty.

Sec. 601.

A person who, with intent to deceive, makes a false statement in a report or record required under this retirement system, or who, with intent to deceive, violates this act or a rule promulgated under this act is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $500.00, or both.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2602 Change or error in records; adjustment.

Sec. 602.

If a change or error in the records of the retirement system results in a retirant, retirement allowance beneficiary, or refund beneficiary receiving from the retirement system more or less than the retirant, retirement allowance beneficiary, or refund beneficiary would have been entitled to receive had the records been correct, the retirement system shall as far as practical correct the error, and may adjust the payment to provide an actuarial equivalent of the benefit to which the retirant, retirement allowance beneficiary, refund beneficiary, estate, or legal representative was correctly entitled. The retirement system shall not make an adjustment in benefits for an error totaling $20.00 or less annually.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2603 Retirement board member or employee; prohibited acts.

Sec. 603.

Except as provided in this act, a retirement board member or employee of the retirement board shall not have any interest, direct or indirect, in the gains or profits of any investments made of retirement system funds. Except as provided in section 202, a board member shall not, directly or indirectly, receive any pay for his or her services. A board member or person connected with the retirement board directly or indirectly, for himself or herself or as an agent or partner of others, shall not borrow any of the retirement system funds or deposits, or in any manner use retirement system funds except to make current and necessary payments that are authorized by the retirement board. A board member or employee of the retirement board shall not become an endorser of surety or become in any manner an obligor for money loaned by or borrowed from the retirement board.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2604 Intent of act; employer-financed benefits; limitations; use of assets; returning post-tax member contributions; beginning date of distributions; minimum distribution requirements; termination of retirement system; election to rollover to retirement plan; interest rate; consideration of compensation; qualified military service.

Sec. 604.

(1) This section is enacted pursuant to section 401(a) of the internal revenue code, 26 USC 401, that imposes certain administrative requirements and benefit limitations for qualified governmental plans. This state intends that the retirement system be a qualified pension plan created in trust under section 401 of the internal revenue code and that the trust be an exempt organization under section 501 of the internal revenue code. The department shall administer the retirement system to fulfill this intent.

(2) The retirement system shall be administered in compliance with the provisions of section 415 of the internal revenue code, 26 USC 415, and regulations under that section that are applicable to governmental plans and beginning January 1, 2010, applicable provisions of the final regulations issued by the internal revenue service on April 5, 2007. Employer-financed benefits provided by the retirement system under this act shall not exceed the applicable limitations set forth in section 415 of the internal revenue code, 26 USC 415, as adjusted by the commissioner of internal revenue under section 415(d) of the internal revenue code, 26 USC 415, to reflect cost-of-living increases, and the retirement system shall adjust the benefits, including benefits payable to retirants and retirement allowance beneficiaries, subject to the limitation each calendar year to conform with the adjusted limitation. For purposes of section 415(b) of the internal revenue code, 26 USC 415, the applicable limitation shall apply to aggregated benefits received from all qualified pension plans for which the office of retirement services coordinates administration of that limitation. If there is a conflict between this section and another section of this act, this section prevails.

(3) The assets of the retirement system shall be held in trust and invested for the sole purpose of meeting the legitimate obligations of the retirement system and shall not be used for any other purpose. The assets shall not be used for or diverted to a purpose other than for the exclusive benefit of the members, vested former members, retirants, and retirement allowance beneficiaries before satisfaction of all retirement system liabilities.

(4) The retirement system shall return post-tax member contributions made by a member and received by the retirement system to a member upon retirement, pursuant to internal revenue service regulations and approved internal revenue service exclusion ratio tables.

(5) The required beginning date for retirement allowances and other distributions shall not be later than April 1 of the calendar year following the calendar year in which the employee attains age 70-1/2 or April 1 of the calendar year following the calendar year in which the employee retires. The required minimum distribution requirements imposed by section 401(a)(9) of the internal revenue code, 26 USC 401, shall apply to this act and be administered in accordance with a reasonable and good faith interpretation of the required minimum distribution requirements for all years in which the required minimum distribution requirements apply to this act.

(6) If the retirement system is terminated, the interest of the members, vested former members, retirants, and retirement allowance beneficiaries in the retirement system is nonforfeitable to the extent funded as described in section 411(d)(3) of the internal revenue code, 26 USC 411, and related internal revenue service regulations applicable to governmental plans.

(7) Notwithstanding any other provision of this act to the contrary that would limit a distributee's election under this act, a distributee may elect, at the time and in the manner prescribed by the retirement board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. This subsection applies to distributions made on or after January 1, 1993.

(8) For purposes of determining actuarial equivalent retirement allowances under sections 506(1)(a) and (b) and 602, the actuarially assumed interest rate shall be 8% with utilization of the 1983 group annuity and mortality table.

(9) Notwithstanding any other provision of this act, the compensation of a member of the retirement system shall be taken into account for any year under the retirement system only to the extent that it does not exceed the compensation limit established in section 401(a)(17) of the internal revenue code, 26 USC 401, as adjusted by the commissioner of internal revenue. This subsection applies to any person who first becomes a member of the retirement system on or after October 1, 1996.

(10) Notwithstanding any other provision of this act, contributions, benefits, and service credit with respect to qualified military service will be provided under the retirement system in accordance with section 414(u) of the internal revenue code. This subsection applies to all qualified military service on or after December 12, 1994. Beginning on January 1, 2007, in accordance with section 401(a)(37) of the internal revenue code, 26 USC 401, if a member dies while performing qualified military service, for purposes of determining any death benefits payable under this act, the member shall be treated as having resumed and then terminated employment on account of death.

History: 1992, Act 234, Eff. Mar. 31, 1993 ;-- Am. 1995, Act 193, Imd. Eff. Nov. 7, 1995 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002 ;-- Am. 2008, Act 514, Imd. Eff. Jan. 13, 2009



Section 38.2605 Effect of proceedings, rights, and liabilities existing under former judges retirement system or former probate judges retirement system.

Sec. 605.

All proceedings pending and all rights and liabilities existing, acquired, or incurred under the former judges retirement system or former probate judges retirement system at the time this act takes effect are saved. Those proceedings shall be consummated pursuant to the law in effect when the proceedings were commenced. Those rights and liabilities shall be preserved pursuant to the law in effect on the day immediately preceding the effective date of this act. To the extent that either the kinds of benefits available under the former judges retirement system or former probate judges retirement system as in effect on the day immediately before the effective date of this act or the manner of calculating those benefits under the former judges retirement system or former probate judges retirement system results in a greater benefit of any kind than would otherwise be available under this act or include a benefit not otherwise available under this act, the determinations of those kinds of benefits available and the manner of calculating those benefits shall be made pursuant to the former judges retirement system or former probate judges retirement system for those members who participated in the retirement system as set forth in the former judges retirement system or former probate judges retirement system before the effective date of this act.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2606 Transfer of assets, rights, and obligations under former retirement systems to judges retirement system.

Sec. 606.

All assets, rights, and obligations under the former judges retirement system and former probate judges retirement system are transferred to this retirement system. These assets, rights, and obligations shall continue to be accounted for in the various reserves created under this retirement system and all rights and liabilities existing under the former judges retirement system and former probate judges retirement system are preserved.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2607 Repeal of MCL 38.801 to 38.831, 38.901 to 38.933, and 600.2530a.

Sec. 607.

(1) Act No. 198 of the Public Acts of 1951, being sections 38.801 to 38.831 of the Michigan Compiled Laws and Act No. 165 of the Public Acts of 1954, being sections 38.901 to 38.933 of the Michigan Compiled Laws, are repealed.

(2) Section 2530a of Act No. 236 of the Public Acts of 1961, being section 600.2530a of the Michigan Compiled Laws, is repealed.

History: 1992, Act 234, Eff. Mar. 31, 1993



Section 38.2608 Conditional effective date.

Sec. 608.

This act shall not take effect unless House Bill No. 6097 of the 86th Legislature is enacted into law.

History: 1992, Act 234, Eff. Mar. 31, 1993






234-1992-VII ARTICLE VII (38.2651...38.2670)

Section 38.2651 Participation in Tier 1 or Tier 2 by member, vested former member, or former nonvested member; election; writing; irrevocability; method; election subject to domestic relations order act; disqualification for tax purposes; election not implemented due to court order.

Sec. 701.

(1) The retirement system shall provide an opportunity for each member who is a member on March 30, 1997, to elect in writing to terminate membership in Tier 1 and elect to become a qualified participant in Tier 2. An election made by a member under this subsection is irrevocable if the election has taken effect and a transfer has occurred under section 702. The retirement system shall accept written elections under this subsection from members during the period beginning on January 2, 1998 and ending on May 31, 1998. A member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. A member who makes and files a written election under this subsection elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight June 30, 1998.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m., July 1, 1998.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight June 30, 1998. This subdivision does not affect a person's right to health benefits provided under this act pursuant to section 719.

(2) If an individual who was a vested former member on March 30, 1997, or an individual who was a former nonvested member on March 30, 1997 becomes a judge or state official and is again eligible for membership in Tier 1, the individual shall elect in writing to remain a member of Tier 1 or to terminate membership in Tier 1 and become a qualified participant in Tier 2. An election made by a vested former member or a former nonvested member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from a vested former member or a former nonvested member during the period beginning on the date of the individual's eligibility for membership and ending upon the expiration of 60 days after the date of that eligibility. A vested former member or former nonvested member who makes and files a written election to remain a member of Tier 1 retains all rights and is subject to all conditions as a member of Tier 1 under this act. A vested former member or former nonvested member who does not make a written election or who does not file the election during the period specified in this subsection continues to be a member of Tier 1. Subject to section 701b, a vested former member or former nonvested member who makes and files a written election to terminate membership in Tier 1 elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m. on the first day of the payroll period immediately following the date of the election.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on the last day of the payroll period that includes the date of the election. This subdivision does not affect an individual's right to health benefits provided under this act pursuant to section 719.

(d) Waive the calculation of any actuarial present value based upon any salary increases that occur after December 31, 1998.

(3) After consultation with the retirement system's actuary and the retirement board, the department of management and budget shall determine the method by which a member, vested former member, or former nonvested member shall make a written election under this section. If the member, vested former member, or former nonvested member is married at the time of the election, the election is not effective unless the election is signed by the individual's spouse. However, the retirement board may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

(4) An election under this section is subject to the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711.

(5) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

(6) A judge of the circuit court, probate court, or district court who was a member on March 30, 1997 and who either made an election under this section but was not able to have the election implemented due to the restraining order entered in Michigan judges assn v Treasurer of the state of Michigan, case No. 98-DT-72771-CV (Ed Mi) and has retired on or after June 30, 1998 and before the opening of the election window described in section 701a(2), or who retired before June 30, 1998 may make an election in the manner and under the conditions prescribed in the stipulated order regarding temporary restraining order in Michigan judges assn v Treasurer of the state of Michigan, case no. 98-DT-72771-CV (Ed Mi), entered on February 18, 1999. Notwithstanding any other provision of this section to the contrary, the department and the Tier 2 plan administrator shall determine the method by which this subsection is implemented.

(7) A judge of the circuit court, probate court, or district court who was a member on March 30, 1997 and who made an election under this section but was not able to have the election implemented due to the restraining order entered in Michigan judges assn v Treasurer of the state of Michigan, case No. 98-DT-72771-CV (Ed Mi) shall be considered to have made the election under section 701a to terminate membership in Tier 1 and become a qualified participant in Tier 2. The method of implementing this subsection and any disputes regarding this implementation shall be resolved by the plan administrator.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 66, Imd. Eff. Apr. 30, 1998 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2651a Participation of judge of circuit court, probate court, or district court in Tier 1 or Tier 2; election; window of opportunity; method; disqualification for tax purposes.

***** 38.2651a THIS SECTION IS REPEALED BY ACT 215 OF 1999 EFFECTIVE ON THE DATE THE SETTLEMENT AGREEMENT IN THE CASE OF MICHIGAN JUDGES ASSN V TREASURER OF THE STATE OF MICHIGAN, CASE NO. 98-DT-72771-CV (ED MI), BECOMES OF NO FURTHER FORCE AND EFFECT, IS RENDERED NULL AND VOID, OR IS OTHERWISE TERMINATED *****

Sec. 701a.

(1) Except as otherwise provided in subsection (3), the retirement system shall provide an opportunity for each judge of the circuit court, probate court, or district court who was a member on March 30, 1997 to elect in writing to terminate membership in Tier 1 and elect to become a qualified participant in Tier 2. This section does not apply to an individual who was a member on March 30, 1997 and whose election to terminate membership in Tier 1 and become a qualified participant in Tier 2 under section 701 has already taken effect and the transfer has occurred. An election made by a member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from members during the period prescribed by the Tier 2 plan administrator under subsection (2). A member who does not make a written election or who does not file the election during the period specified in subsection (2) continues to be a member of Tier 1. Subject to section 701b, a member who makes and files a written election under this subsection elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight June 30, 1998.

(b) Become a qualified participant in Tier 2 effective 12:01 a.m., July 1, 1998.

(c) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on June 30, 1998. This subdivision does not affect a person's right to health benefits provided under this act pursuant to section 719.

(d) Waive the calculation of any actuarial present value based upon any salary increases that occur after December 31, 1998.

(2) The Tier 2 plan administrator shall establish a 60-day window for the members described in subsections (1) and (3) to make the election described in subsection (1) or (3). The Tier 2 plan administrator shall establish the 60-day window as soon as possible after confirmation from the office of retirement services that all necessary notifications and calculations of actuarial present values have been made, but not later than June 1, 2000.

(3) This subsection applies to a judge of the circuit court, probate court, or district court who was a vested member of Tier 1 on March 30, 1997 and who terminates the employment upon which that membership is based after March 30, 1997 but before the opening day of the 60-day window described in subsection (2). An individual described in this subsection may elect in writing to terminate membership in Tier 1 and elect to receive a distribution from Tier 1. An election made by a member under this subsection is irrevocable. The retirement system shall accept written elections under this subsection from a member during the 60-day window period. A member described in this subsection who does not make a written election or who does not file the election during the period specified in subsection (2) continues to be a member or vested former member of Tier 1. A member who makes and files a written election under this subsection to terminate membership in Tier 1 elects to do all of the following:

(a) Cease to be a member of Tier 1 effective 12 midnight on the day immediately preceding the date of the termination of employment.

(b) Except as otherwise provided in this subdivision, waive all of his or her rights to a pension, an annuity, a retirement allowance, an insurance benefit, or any other benefit under Tier 1 effective 12 midnight on the date described in subdivision (a). This subdivision does not affect an individual's right to health benefits provided under this act pursuant to section 509.

(c) Waive the calculation of any actuarial present value based upon any salary increases that occur after December 31, 1998.

(4) After consultation with the retirement system's actuary and the retirement board, the department of management and budget shall determine the method by which a member, vested former member, or former nonvested member shall make a written election under this section. If the member, vested former member, or former nonvested member is married at the time of the election, the election is not effective unless the election is signed by the individual's spouse. However, the retirement board may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

(5) An election under this section is subject to the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711.

(6) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1999, Act 215, Eff. May 30, 2000



Section 38.2651b Election pursuant to MCL 38.2651 or MCL 38.2651a.

***** 38.2651b THIS SECTION IS REPEALED BY ACT 215 OF 1999 EFFECTIVE ON THE DATE THE SETTLEMENT AGREEMENT IN THE CASE OF MICHIGAN JUDGES ASSN V TREASURER OF THE STATE OF MICHIGAN, CASE NO. 98-DT-72771-CV (ED MI), BECOMES OF NO FURTHER FORCE AND EFFECT, IS RENDERED NULL AND VOID, OR IS OTHERWISE TERMINATED *****

Sec. 701b.

(1) A member who makes and files a written election under section 701a(1) or an individual who makes and files a written election under section 701(2) shall at the time of that election also make an election to do 1 of the following:

(a) To have 100% of his or her salary that is paid both directly and indirectly by this state for the position he or she holds be considered his or her salary in Tier 2.

(b) To have the portion of his or her salary that is considered compensation under Tier 1 on the day before his or her election continue to be the portion that is considered his or her salary in Tier 2.

(2) A member or individual who does not make the election described in subsection (1) at the time he or she makes the election under section 701a(1) or 701(2) is considered to have made the election described in subsection (1)(b). An election made by a member or individual under this section is irrevocable.

(3) Upon the request of a member, a reporting unit shall disclose to the member the effect an election under this section, if made, will have on the member's right as a retirant to health care benefits from that reporting unit.

(4) This section shall not apply until the department of management and budget receives notification from the United States internal revenue service that the salary election under this section is acceptable.

History: Add. 1999, Act 215, Eff. May 30, 2000



Section 38.2652 Termination of membership; transfer, recomputation, and calculation by retirement system.

Sec. 702.

(1) For a member who elects to terminate membership in Tier 1 under section 701(1), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the qualified participant's account in Tier 2 on or before October 31, 1998. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions, if any, from the reserve for member contributions as of 12 midnight June 30, 1998.

(b) For a member who is vested under section 501(1) as of 12 midnight on June 30, 1998, the excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the reserve for employer contributions. Except as provided in subsection (5), for the purposes of this subsection, the present value of the member's accumulated benefit obligation is based upon the member's estimated credited service and estimated final salary as of 12 midnight on June 30, 1998. The actuarial present value shall be computed as of 12 midnight June 30, 1998 and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight June 30, 1998. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight June 30, 1998:

(A) Age 60.

(B) Age 55, if the member's estimated credited service equals or exceeds 18 years.

(C) The member's age, if the member's estimated credited service equals or exceeds 25 years.

(c) Interest on any amounts determined in subdivisions (a) and (b), from July 1, 1998 to the date of the transfer, based upon 8% annual interest, compounded annually.

(2) For each member who elects to terminate membership in the retirement system under section 701(1), the retirement system shall recompute the amount transferred under subsection (1) not later than December 31, 1998 based upon the member's actual credited service and actual final salary as of 12 midnight June 30, 1998. If the recomputed amount differs from the amount transferred under subsection (1) by $10.00 or more, not later than January 15, 1999, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the reserve for employer contributions to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight June 30, 1998 to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the reserve for employer contributions the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (1), based upon 8% effective annual interest, compounded annually.

(3) For a vested former member who elects to terminate membership in this retirement system under section 701(2), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's termination of employment. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The vested former member's accumulated contributions, if any, from the reserve for member contributions as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) The excess, if any, of the actuarial present value of the vested former member's accumulated benefit obligation, over the amount specified in subdivision (a), from the reserve for employer contributions. Except as provided in subsection (5), for the purposes of this subsection, the present value of the vested former member's accumulated benefit obligation is based upon the vested former member's estimated credited service and estimated final salary as of 12 midnight on the last day of the payroll period that includes the date of the election. The actuarial present value shall be computed as of 12 midnight on that date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent annual actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight on the last day of the payroll period that includes the date of the election. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the last day of the payroll period that includes the date of the election:

(A) Age 60.

(B) Age 55, if the vested former member's estimated credited service equals or exceeds 18 years.

(C) The vested former member's age, if the vested former member's estimated credited service equals or exceeds 25 years.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(4) For each vested former member who elects to terminate membership in Tier 1 under section 701(2), the retirement system shall recompute the amount transferred under subsection (3) not later than the expiration of 90 days after the transfer occurs under subsection (3) based upon the vested former member's actual credited service and actual final salary as of 12 midnight on the last day of the payroll period that includes the date of the election. If the recomputed amount differs from the amount transferred under subsection (3) by $10.00 or more, the retirement system shall do all of the following:

(a) Direct the state treasurer to transfer from the reserve for employer contributions to the qualified participant's account in Tier 2 the excess, if any, of the recomputed amount over the previously transferred amount together with interest from 12 midnight on the last day of the payroll period that includes the date of the election to the date of the transfer under this subsection, based upon 8% effective annual interest, compounded annually.

(b) Direct the state treasurer to transfer from the qualified participant's account in Tier 2 to the reserve for employer contributions the excess, if any, of the previously transferred amount over the recomputed amount, together with interest, from the date of the transfer made under subsection (3), based upon 8% effective annual interest, compounded annually.

(5) For the purposes of subsections (1) to (4), the calculation of estimated and actual present value of the member's or vested former member's accumulated benefit obligation shall be based upon methods adopted by the department of management and budget and the retirement system's actuary in consultation with the retirement board. The retirement system shall utilize the same actuarial valuation report used to calculate the amount transferred under subsection (1) or (3) when making the recomputation required under subsection (2) or (4). Estimated and actual final salary shall be determined as provided in section 105(4) as of 12 midnight on the date the member or deferred member ceases to be a member of Tier 1 under section 701.

(6) For a former nonvested member who elects to terminate membership in Tier 1 under section 701(2) and who has accumulated contributions standing to his or her credit in the reserve for member contributions, the retirement system shall direct the state treasurer to transfer a lump sum amount from the reserve for member contributions created under section 210 to the qualified participant's account in Tier 2 on or before the expiration of 60 days after the date of the individual's election to terminate membership. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The former nonvested member's accumulated contributions, if any, from the reserve for member contributions as of 12 midnight on the last day of the payroll period that includes the date of the election.

(b) Interest on any amounts determined in subdivision (a), from the first day of the payroll period immediately following the date of the election to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(7) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 66, Imd. Eff. Apr. 30, 1998



Section 38.2652a Termination of membership in Tier 1 pursuant to MCL 38.2651a; definitions; transfer to account in Tier 2; calculation; disqualification for tax purposes.

***** 38.2652a THIS SECTION IS REPEALED BY ACT 215 OF 1999 EFFECTIVE ON THE DATE THE SETTLEMENT AGREEMENT IN THE CASE OF MICHIGAN JUDGES ASSN V TREASURER OF THE STATE OF MICHIGAN, CASE NO. 98-DT-72771-CV (ED MI), BECOMES OF NO FURTHER FORCE AND EFFECT, IS RENDERED NULL AND VOID, OR IS OTHERWISE TERMINATED *****

Sec. 702a.

(1) For a member who elects to terminate membership in Tier 1 under section 701a(1), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the qualified participant's account in Tier 2 on or before the expiration of 5 months after the window prescribed in section 701a(2) is closed. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions, if any, from the reserve for member contributions.

(b) For a member who is vested under section 501(1) as of 12 midnight on the termination date, the excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the reserve for employer contributions. Except as provided in subsection (4), for the purposes of this subsection the present value of the member's accumulated benefit obligation is based upon the member's actual credited service and actual final salary as of 12 midnight on the termination date. The actuarial present value shall be computed as of 12 midnight on the termination date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent actuarial valuation report.

(iii) A benefit commencement age, based upon the member's credited service as of 12 midnight on the termination date. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the termination date:

(A) Age 60.

(B) Age 55, if the member's credited service equals or exceeds 18 years.

(C) The member's age, if the member's credited service equals or exceeds 25 years.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the participation date to the date of the transfer, based upon 8% annual interest, compounded annually.

(2) As used in this section:

(a) “Participation date” means the date the individual becomes a qualified participant in Tier 2 as determined under section 701a(1)(b).

(b) “Termination date” means the date the individual ceases to be a member of Tier 1 as specified under section 701a(1)(a).

(3) For a member who elects to terminate membership in this retirement system under section 701a(3), the retirement system shall direct the state treasurer to transfer a lump sum amount from the appropriate fund created under this act to the former qualified participant's account in Tier 2 on or before the date prescribed in subsection (1) for transfers under that subsection. The retirement system shall calculate the amount to be transferred, which shall be equal to the sum of the following:

(a) The member's accumulated contributions, if any, from the reserve for member contributions as of 12 midnight on the day immediately preceding the date of the termination of employment.

(b) The excess, if any, of the actuarial present value of the member's accumulated benefit obligation, over the amount specified in subdivision (a), from the reserve for employer contributions. Except as provided in subsection (4), for the purposes of this subsection the present value of the member's accumulated benefit obligation is based upon the member's actual credited service and actual final salary as of 12 midnight on the day immediately preceding the date of the termination of employment. The actuarial present value shall be computed as of 12 midnight on that date and shall be based on the following:

(i) Eight percent effective annual interest, compounded annually.

(ii) A 50% male and 50% female gender neutral blend of the mortality tables used to project retirant longevity in the most recent annual actuarial valuation report.

(iii) A benefit commencement age, based upon the member's estimated credited service as of 12 midnight on the day immediately preceding the date of the termination of employment. The benefit commencement age shall be the younger of the following, but shall not be younger than the member's age as of 12 midnight on the day immediately preceding the date of the termination of employment:

(A) Age 60.

(B) Age 55, if the member's credited service equals or exceeds 18 years.

(C) The age of the member if the member's credited service equals or exceeds 25 years.

(c) Interest on any amounts determined in subdivisions (a) and (b), from the day immediately following the date described in subdivision (a) to the date of the transfer, based upon 8% effective annual interest, compounded annually.

(4) For the purposes of subsections (1) and (3), the calculation of actual present value of the member's or vested former member's accumulated benefit obligation shall be based upon methods adopted by the department and the retirement system's actuary in consultation with the retirement board, and actual final salary shall be determined as provided in section 105(4), as of 12 midnight on the date the member ceases to be a member of Tier 1 under section 701a.

(5) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1999, Act 215, Eff. May 30, 2000



Section 38.2653 Calculation and submission of cost savings.

Sec. 703.

After consulting the retirement system's actuary, the department of management and budget shall calculate for each fiscal year any cost savings that have accrued to this state as a result of the implementation of the amendatory act that added this section over the costs that would have been incurred by this state to fund this retirement system had the amendatory act that added this section not been implemented. The total amount of such cost savings shall be submitted in the executive budget to the legislature for appropriation in the next succeeding state fiscal year to the reserve for health benefits created by section 214. Any amount appropriated pursuant to this section and accumulated earnings on those amounts shall not be expended until the actuarial accrued liability for health benefits under section 509 is 100% funded.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2654 Meanings of words and phrases; “accumulated balance” defined.

Sec. 704.

(1) For the purposes of this article, the words and phrases defined in this section and sections 705 to 710 have the meanings ascribed to them in those sections.

(2) “Accumulated balance” means the total balance in a qualified participant's, former qualified participant's, or refund beneficiary's individual account in Tier 2.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2655 “Employer,”“former qualified participant,” and “health benefit dependent” defined.

Sec. 705.

(1) “Employer” means this state.

(2) “Former qualified participant” means an individual who was a qualified participant and who terminates the employment upon which his or her participation is based for any reason.

(3) “Health benefit dependent” means the qualified or former qualified participant's spouse, if any, and an unmarried child who is considered a dependent of the qualified or former qualified participant under section 152 of the internal revenue code, if any.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2656 “Qualified participant,”“refund beneficiary,”“salary,” and “state treasurer” defined.

Sec. 706.

(1) “Qualified participant” means an individual who is a participant of Tier 2 and who meets 1 of the following requirements:

(a) An individual who first becomes a judge or state official on or after March 31, 1997, and who before March 31, 1997 would have been eligible to be a member of Tier 1.

(b) An individual who elects to terminate membership in Tier 1 and who elects to participate in Tier 2 in the manner prescribed in section 701 or 701a.

(2) “Refund beneficiary” means an individual nominated by a qualified participant or a former qualified participant under section 717 to receive a distribution of the participant's accumulated balance in the manner prescribed in section 718.

(3) “Salary” means 1 of the following:

(a) For an individual described in subsection (1)(a), 100% of his or her salary that is paid both directly and indirectly by this state for the position he or she holds.

(b) For an individual described in subsection (1)(b), the salary that he or she elects or is considered to have elected under section 701b.

(4) “State treasurer” means the treasurer of this state.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2657 Administration of Tier 2 by state treasurer.

Sec. 707.

(1) The state treasurer shall administer Tier 2 and shall invest the assets of Tier 2. The state treasurer is the fiduciary and trustee of Tier 2. The state treasurer may appoint an advisory board to assist the state treasurer in carrying out his or her duties as fiduciary and trustee.

(2) The state treasurer shall determine the provisions and procedures of Tier 2 in conformity with this act and the internal revenue code.

(3) The state treasurer has the exclusive authority and responsibility to employ or contract with personnel and for services that the state treasurer determines necessary for the proper administration of and investment of assets of Tier 2, including but not limited to managerial, professional, legal, clerical, technical, and administrative personnel or services.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2658 Hearing.

Sec. 708.

(1) A qualified participant, former qualified participant, health benefit dependent, or refund beneficiary may request a hearing on a claim involving his or her rights under Tier 2. Upon written request, the state treasurer shall provide for a hearing that shall be conducted pursuant to chapter 4 of the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.271 to 24.287 of the Michigan Compiled Laws. An individual may be represented by counsel or other duly authorized agent at a hearing conducted under this section.

(2) Chapters 2, 3, and 5 of Act No. 306 of the Public Acts of 1969, being sections 24.221 to 24.264 and 24.291 to 24.292 of the Michigan Compiled Laws, do not apply to the establishment, implementation, administration, operation, investment, or distribution of Tier 2.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2659 Direction of investment by qualified participant, former qualified participant, and refund beneficiary.

Sec. 709.

Each qualified participant, former qualified participant, and refund beneficiary shall direct the investment of the individual's accumulated employer and employee contributions and earnings to 1 or more investment choices within available categories of investment provided by the state treasurer. The limitations on the percentage of total assets for investments provided in Act No. 314 of the Public Acts of 1965, being sections 38.1132 to 38.1140i of the Michigan Compiled Laws, do not apply to Tier 2.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2660 Administrative expenses.

Sec. 710.

The administrative expenses of Tier 2 shall be paid by the qualified participants, former qualified participants, and refund beneficiaries who have not closed their accounts in a manner determined by the state treasurer.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2661 Participation in other retirement benefits plan; prohibition.

Sec. 711.

(1) A qualified participant shall not participate in any other public sector retirement benefits plan for simultaneous service rendered to the same public sector employer. This subsection does not apply to a qualified participant who makes the election under section 701b(1)(b) for that portion of his or her compensation that is not considered salary for the purposes of Tier 2. Except as otherwise provided in this act, this section does not do any of the following:

(a) Prohibit a qualified participant from participating in a retirement plan established under the internal revenue code by this state or other public sector employer.

(b) Impair any vested right to a retirement benefit, based upon service as a judge, accrued under such a plan as of the day before he or she becomes a qualified participant in Tier 2.

(c) Impair a qualified participant's right to receive health care benefits or other insurance benefits from a reporting unit.

(2) A qualified participant consents as a condition of participation in Tier 2 that he or she shall not receive a retirement allowance or other benefit from any other public sector retirement benefits plan while holding the position that qualifies him or her for participation in Tier 2 and the other plan. A qualified participant who receives a retirement allowance in violation of this subsection forfeits his or her right to employer contributions under section 714. The employer of a qualified participant who violates this subsection shall immediately suspend employer contributions under section 714. A qualified participant who is a contributing member in a local public sector retirement benefits plan on the day before he or she becomes a qualified participant in Tier 2 and who does not have a vested right to a retirement benefit under that plan on that date may withdraw the contributions made by that participant to the local plan without violating this subsection. This subsection does not apply to a former qualified participant.

(3) Within 30 days after the request of a qualified participant, a reporting unit shall disclose to the qualified participant the effect this section or an election under section 701 or 701a, if made, will have on the member's right to health care benefits as a retirant or a vested right to a retirement benefit for service as a judge provided by that plan.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2662 Judge or state official; election not to participate or to discontinue participation in Tier 2.

Sec. 712.

An individual who first becomes a judge or state official on or after March 31, 1997 may irrevocably elect not to become a qualified participant of Tier 2 or may irrevocably elect to discontinue participation in Tier 2 by filing written notice of the election with the state treasurer. Upon receipt of the election, his or her employer shall not contribute any percentage of salary under section 714 for the individual who makes either election.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2663 Election to terminate membership in Tier 1; credit or charge to Tier 2 account.

Sec. 713.

(1) The state treasurer shall promptly credit the Tier 2 account of a qualified participant who makes an election under section 701 or 701a to terminate membership in Tier 1 with any amount transferred from Tier 1 pursuant to section 702 or 702a, as applicable.

(2) Not later than 30 days after receipt of a recomputed amount under section 702(2) or (4), the state treasurer shall charge the qualified participant's Tier 2 account for any amount of excess transfers under section 702(1) or (3) and transfer that amount to the appropriate fund in Tier 1. The state treasurer may determine which investment choice or choices within a qualified participant's Tier 2 account will be used for this purpose.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2664 Contributions by employer and participant.

Sec. 714.

(1) This section is subject to the vesting requirements of section 715.

(2) A qualified participant's employer shall contribute to the qualified participant's account in Tier 2 an amount equal to 4% of the qualified participant's salary.

(3) A qualified participant may periodically elect to contribute up to 3% of his or her salary to his or her Tier 2 account. The qualified participant's employer shall make an additional contribution to the qualified participant's Tier 2 account in an amount equal to the contribution made by the qualified participant under this subsection.

(4) A qualified participant may make contributions in addition to contributions made under subsection (3) to his or her Tier 2 account as permitted by the state treasurer and the internal revenue code. The qualified participant's employer shall not match contributions made by the qualified participant under this subsection.

(5) A qualified participant who makes a written election under section 701a may elect to contribute up to 6% of his or her salary to his or her Tier 2 account. In lieu of employer contributions under subsection (3), the qualified participant's employer shall make an additional contribution to the qualified participant's Tier 2 account in an amount equal to the contribution made by the qualified participant under this subsection. This subsection applies for a period as determined by the department that equals the time in which a Tier 1 member was not able to make contributions to the Tier 2 plan because of the temporary restraining order issued in the case of Michigan judges assn v Treasurer of the State of Michigan, case no. 98-DT-72771-CV (Ed Mi).

(6) Beginning January 1, 2002, each qualified participant who is a plan 1 member or a plan 2 member, upon taking office and so long as he or she remains in office, shall contribute 2.0% of the qualified participant's compensation to the retirement system. The retirement system shall deposit the contribution under this subsection into the reserve for health benefits for hospital and medical-surgical and sick care benefits as provided in section 719.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 215, Eff. May 30, 2000 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002



Section 38.2665 Vesting requirements.

Sec. 715.

(1) A qualified participant is immediately 100% vested in his or her contributions made to Tier 2. A qualified participant shall vest in the employer contributions made on his or her behalf to Tier 2 according to the following schedule:

(a) Upon completion of 2 years of service, 50%.

(b) Upon completion of 3 years of service, 75%.

(c) Upon completion of 4 years of service, 100%.

(2) A qualified participant is vested in the health insurance coverage provided in section 719 if the qualified participant meets 1 of the following requirements:

(a) The qualified participant has completed 4 years of service as a qualified participant and was not a member, deferred vested member, or former nonvested member of Tier 1.

(b) The qualified participant was a member, deferred vested member, or former nonvested member of Tier 1 who made an election to participate in Tier 2 pursuant to section 701 or 701a, and who has met the service requirements he or she would have been required to meet in order to vest in health benefits under section 509.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 66, Imd. Eff. Apr. 30, 1998 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2666 Participation in Tier 2; crediting years of service accrued under Tier 1.

Sec. 716.

A qualified participant who was a member, deferred vested member, or former nonvested member of Tier 1 who makes an election to participate in Tier 2 pursuant to section 701 or 701a, shall be credited with the years of service accrued under Tier 1 on the effective date of participation in Tier 2 for the purpose of meeting the vesting requirements for benefits under section 715.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 66, Imd. Eff. Apr. 30, 1998 ;-- Am. 1999, Act 215, Eff. May 30, 2000



Section 38.2667 Refund beneficiary.

Sec. 717.

A qualified participant or former qualified participant may nominate 1 or more individuals as a refund beneficiary by filing written notice of nomination with the state treasurer. If the qualified participant or former qualified participant is married at the time of the nomination and the participant's spouse is not the refund beneficiary for 100% of the account, the nomination is not effective unless the nomination is signed by the participant's spouse. However, the state treasurer may waive this requirement if the spouse's signature cannot be obtained because of extenuating circumstances.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2668 Methods of distribution.

Sec. 718.

(1) A qualified participant is eligible to receive distribution of his or her accumulated balance in Tier 2 upon becoming a former qualified participant.

(2) Upon the death of a qualified participant or former qualified participant, the accumulated balance of that deceased participant is considered to belong to the refund beneficiary, if any, of that deceased participant. If a valid nomination of refund beneficiary is not on file with the state treasurer, the state treasurer, in a lump sum distribution, shall distribute the accumulated balance to the legal representative, if any, of the deceased participant or, if there is no legal representative, to the deceased participant's estate.

(3) A former qualified participant or refund beneficiary may elect 1 or a combination of several of the following methods of distribution of the accumulated balance:

(a) A lump sum distribution to the recipient.

(b) A lump sum direct rollover to another qualified plan, to the extent allowed by federal law.

(c) Periodic distributions, as authorized by the state treasurer.

(d) No current distribution, in which case the accumulated balance shall remain in Tier 2 until the former qualified participant or refund beneficiary elects a method or methods of distribution under subdivisions (a) to (c), to the extent allowed by federal law.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2669 Health insurance coverage.

Sec. 719.

(1) A former qualified participant may elect health insurance benefits in the manner prescribed in this section if he or she meets both of the following requirements:

(a) The former qualified participant is vested in health benefits under section 715(2).

(b) The former qualified participant meets or exceeds the benefit commencement age employed in the actuarial present value calculation under section 702 and the service requirements that would have applied to that former participant under Tier 1 for receiving health insurance coverage under section 509, if that former participant was a member of Tier 1.

(2) A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage in a health benefit plan or plans as authorized by section 509, or in another plan as provided in subsection (6). A former qualified participant who is eligible to elect health insurance coverage under subsection (1) may also elect health insurance coverage for his or her health benefit dependents, if any. A surviving health benefit dependent of a deceased former qualified participant who is eligible to elect health insurance coverage under subsection (1) may elect health insurance coverage in the manner prescribed in this section.

(3) Except as otherwise provided in subsection (6), an individual who elects health insurance coverage under this section shall become a member of a health insurance coverage group authorized pursuant to section 509.

(4) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is vested in those benefits under section 715(2)(a), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. The portion of the health insurance coverage premium paid by this state under this subsection shall be 50% of the payments for health insurance coverage under section 509 if the former qualified participant has 4 years of service; 75% of the payments for health insurance coverage under section 509 if the former qualified participant has 5 years of service; or 90% of the payments for health insurance coverage under section 509 if the former qualified participant has 6 years of service. If the individual elects the health insurance coverage provided under section 509, the state shall transfer its portion of the amount calculated under this subsection to the reserve for health benefits created by section 214.

(5) For a former qualified participant who is eligible to elect health insurance coverage under subsection (1) and who is vested in those benefits under section 715(2)(b), and for his or her health benefit dependents, this state shall pay a portion of the health insurance premium as calculated under this subsection on a cash disbursement method. An individual described in this subsection who elects health insurance coverage under this section shall pay to the retirement system the remaining portion of the health insurance coverage premium not paid by this state under this subsection. The portion of the health insurance coverage premium paid by this state under this subsection shall be equal to the premium amounts paid on behalf of retirants of Tier 1 for health insurance coverage under section 509. If the individual elects the health insurance coverage provided under section 509, the state shall transfer its portion of the amount calculated under this subsection to the reserve for health benefits created by section 214.

(6) A former qualified participant or health benefit dependent who is eligible to elect health insurance coverage under this section and who elects health insurance coverage under a different plan than the plan authorized under section 509 may elect to have an amount up to the amount of the retirement system's share of the monthly health insurance premium subsidy provided in this section paid by the retirement system directly to the other health insurance plan or to a medical savings account established pursuant to section 220 of the internal revenue code, to the extent allowed by law or under the provisions and procedures of Tier 2.

(7) If the department of management and budget receives notification from the United States internal revenue service that this section or any portion of this section will cause the retirement system to be disqualified for tax purposes under the internal revenue code, then the portion that will cause the disqualification does not apply.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997



Section 38.2670 Distributions; exemption from tax; subject to taxation beginning January 1, 2012; right of setoff to recover overpayments; satisfaction of claims arising from embezzlement or fraud; correction of errors.

Sec. 720.

(1) Except as otherwise provided in this section, distributions under Tier 1 or Tier 2 from employer contributions and earnings on those employer contributions, and distributions under Tier 1 or Tier 2 from employee contributions and earnings on those employee contributions, are exempt from any state, county, municipal, or other local tax.

(2) Beginning January 1, 2012, distributions under Tier 1 or Tier 2 from employer contributions and earnings on those employer contributions, and distributions under Tier 1 or Tier 2 from employee contributions and earnings on those employee contributions, are subject to state tax.

(3) The state treasurer has the right of setoff to recover overpayments made under this act and to satisfy any claims arising from embezzlement or fraud committed by a qualified participant, former qualified participant, refund beneficiary, or other person who has a claim to a distribution or any other benefit from Tier 2.

(4) The state treasurer shall correct errors in the records and actions in Tier 2 under this act, and shall seek to recover overpayments and shall make up underpayments.

History: Add. 1996, Act 523, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 95, Imd. Eff. Mar. 27, 2002 ;-- Am. 2011, Act 45, Imd. Eff. May 25, 2011









Act 350 of 1994 PUBLIC EMPLOYEE RETIREMENT BENEFITS FORFEITURE ACT (38.2701 - 38.2705)

Section 38.2701 Short title.

Sec. 1.

This act shall be known and may be cited as the “public employee retirement benefits forfeiture act”.

History: 1994, Act 350, Eff. Mar. 30, 1995



Section 38.2702 Definitions.

Sec. 2.

As used in this act:

(a) “Felony arising out of his or her service as a public employee” means 1 or more of the following:

(i) A felony resulting from the misuse of public funds.

(ii) A felony resulting from the receipt of a bribe or other financial benefit in that person's capacity as a public employee.

(b) “Member” means a member, vested former member, or deferred member of a retirement system.

(c) “Retirant” means a person who has retired with a retirement benefit payable from a retirement system.

(d) “Retirement benefit” means an annuity, a retirement allowance, a pension, an optional benefit, a postretirement benefit, and any other right accrued or accruing to a member under a retirement system. Retirement benefit does not include health benefits provided to a retirant or his or her beneficiaries by a retirement system.

(e) “Retirement system” means a public employee retirement system established by this state or a political subdivision of this state.

History: 1994, Act 350, Eff. Mar. 30, 1995 ;-- Am. 1996, Act 467, Imd. Eff. Dec. 26, 1996



Section 38.2703 Forfeiture of retirement rights.

Sec. 3.

A member or retirant who is convicted of or who enters a nolo contendere plea accepted by a court for a felony arising out of his or her service as a public employee is considered to have breached the public trust and may have his or her rights to an otherwise vested retirement benefit and all accumulated contributions standing to that person's credit in the retirement system forfeited as provided in this act. This act applies only to the retirement system of which the person was a member or retirant at the time the felony was committed and only to the retirement system established by the entity affected by the felony.

History: 1994, Act 350, Eff. Mar. 30, 1995



Section 38.2704 Court; forfeiture orders; delivery to retirement system.

Sec. 4.

(1) If a member or retirant is convicted of or enters a nolo contendere plea accepted by the court for a felony arising out of his or her service as a public employee, the court may order forfeiture as provided in this section. If a court orders forfeiture under this section, the order shall contain all of the following, as applicable:

(a) The portion of the member's or retirant's retirement benefit under a retirement system established by that person's employer at the time the act or acts that resulted in the felony were committed that accrued to that member or retirant on or after the date the first act that resulted in the felony was committed is forfeited.

(b) The member's or retirant's accumulated contributions standing to that person's credit in the individual account established for that purpose in the retirement system shall be refunded to the member or retirant.

(c) The retirement system shall pay to an individual, if any, who would otherwise be a beneficiary of the member or retirant whose retirement benefit is being forfeited under this act an actuarially equivalent monthly retirement allowance at the age that member or retirant would have become eligible for unreduced retirement benefits under that retirement system.

(d) The retirement system shall provide hospitalization and medical coverage insurance to the member or retirant whose retirement benefit is being forfeited under this act and to his or her beneficiaries in the same manner and under the same restrictions as is provided to other retirants and beneficiaries of that retirement system.

(2) If a court enters an order described in subsection (1), the clerk of the court shall deliver the order to the retirement system.

History: 1994, Act 350, Eff. Mar. 30, 1995 ;-- Am. 1996, Act 467, Imd. Eff. Dec. 26, 1996



Section 38.2705 Retirement system; compliance with court order.

Sec. 5.

(1) The retirement system shall comply with an order of the court described in section 4. The retirement system shall not pay to a member or retirant whose retirement benefit is forfeited under this act any retirement benefits on or after the day the governing body of the retirement system receives the order of the court under section 4.

(2) A retirement system shall comply with any subsequent orders of a court based upon an appeal of an order previously submitted to the retirement system under this act.

(3) A retirement system that complies with a court order under this act is released and discharged from any and all liability pertaining to retirement benefits arising on account of the former member's or retirant's service to the employer upon receipt of the order of the court under section 4.

History: 1994, Act 350, Eff. Mar. 30, 1995 ;-- Am. 1996, Act 467, Imd. Eff. Dec. 26, 1996






E.R.O. No. 1999-5 EXECUTIVE REORGANIZATION ORDER (38.2721 - 38.2721)

Section 38.2721 Transfer of authority and duties relative to the deferred compensation plans and defined contribution plan from the state treasurer to the director of the department of management and budget by Type II transfer.

WHEREAS, Article V, Section 2, of the Constitution of the state of Michigan empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Act 306 of the Public Acts of 1976, as amended, being MCL 38.1151, provides that the State Treasurer is responsible for the administration and investment of the deferred compensation plan, which consists of (1) the state of Michigan Deferred Compensation Plan I under Section 457 of the Internal Revenue Code and (2) the Michigan State Employees Deferred Compensation Plan II under Section 401(k) of the Internal Revenue Code (collectively, the "Deferred Compensation Plans"); and

WHEREAS, Act 234 of the Public Acts of 1992, as amended, being MCL 38.2101 et seq., Act 240 of the Public Acts of 1943, as amended, being MCL 38.1 et seq., and Act 261 of the Public Acts of 1957, as amended, being MCL 38.1001 et seq., provide that the State Treasurer is responsible for administering, investing the assets of, and determining the provisions and procedures of Tier 2 (the "Defined Contribution Plan") for the Judges Retirement System, State Employees Retirement System, and the Legislative Retirement System, respectively; and

WHEREAS, the state of Michigan has entered into a contract with a third party administrator to provide administration, customer education, enrollment, investment, and recordkeeping services for the Deferred Compensation Plans and the Defined Contribution Plan; and

WHEREAS, the Department of Management and Budget administers various retirement systems and employee benefits programs for state employees and retirees; and

WHEREAS, the Deferred Compensation Plans and the Defined Contribution Plan, and any contracts for the provision of services related to the Deferred Compensation Plans and the Defined Contribution Plan, may be more effectively and efficiently administered and coordinated within the Department of Management and Budget; and

WHEREAS, it is most beneficial to the participants of the Deferred Compensation Plans and the Defined Contribution Plan if the State Treasurer, who is the investment fiduciary for the four state sponsored retirement plans and is also responsible for the investment functions for various other state operating and trust funds, continues to utilize his investment expertise in overseeing the investment options provided in the Deferred Compensation Plans and the Defined Contribution Plan;

NOW, THEREFORE, I, John Engler, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, do hereby order the following:

1. Except as provided in Paragraph 3, all the authority, powers, duties, functions, and responsibilities relative to the Deferred Compensation Plans set forth in Act No. 306 of the Public Acts of 1976, as amended, being MCL 38.1151, are hereby transferred from the State Treasurer to the Director of the Department of Management and Budget by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

2. Except as provided in Paragraph 3, all the authority, powers, duties, functions, and responsibilities relative to the Defined Contribution Plan set forth in Act 234 of the Public Acts of 1992, as amended, being MCL 38.2101 et seq., Act 240 of the Public Acts of 1943, as amended, being MCL 38.1 et seq., and Act 261 of the Public Acts of 1957, as amended, being MCL 38.1001 et seq., are hereby transferred to the Director of the Department of Management and Budget by a Type II transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being MCL 16.103.

3. The State Treasurer, with the advice of the Department of Management and Budget, shall continue to be responsible for approving the various investment offerings provided to the participants of the Deferred Compensation Plans and the Defined Contribution Plan and for establishing investment guidelines for the stable value fund options and mutual fund options in the Deferred Compensation Plans and the Defined Contribution Plan.

4. All records, personnel, property, and unexpended balances of appropriations, allocations and other used, held, employed, available to or to be made available to the Department of Treasury for the activities, powers, duties, functions and responsibilities transferred by this Order are hereby transferred to the Department of Management and Budget.

5. All rules, orders, contracts, investment contracts, investment guidelines, and other agreements relating to the Deferred Compensation Plans and the Defined Contribution Plan lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

6. The Department of Management and Budget shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system.

7. The Director of the Department of Management and Budget in cooperation with the State Treasurer shall provide executive direction and supervision for the implementation of the transfer. The Director of the Department of Management and Budget shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities described by this Order.

8. Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

9. The invalidity of any portion of this Order shall not affect the validity of the remainder thereof.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the state of Michigan of 1963, the provisions of this Executive Order shall become effective October 1, 1999.

History: 1999, E.R.O. No. 1999-5, Eff. Oct. 1, 1999






Act 77 of 2010 PUBLIC EMPLOYEE RETIREMENT HEALTH CARE FUNDING ACT (38.2731 - 38.2747)

Section 38.2731 Short title; meanings of words and phrases.

Sec. 1.

(1) This act shall be known and may be cited as the "public employee retirement health care funding act".

(2) For purposes of this act, the words and phrases defined in sections 2 to 2b have the meanings ascribed to them in those sections.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2732 Definitions; D to H.

Sec. 2.

(1) "Department" means the department of technology, management, and budget.

(2) "Employer contributions" means the amount transferred by an employer to a funding account or a health reimbursement account.

(3) "Funding account" means an account created pursuant to section 3(6) for the deposit of funds and payment of retirement health care benefits under the applicable retirement act.

(4) "Funding account dependent" means 1 or more of the following:

(a) A dependent as that term is used in section 20d of the state employees' retirement act, 1943 PA 240, MCL 38.20d, or a "health benefit dependent" as that term is defined in section 54 of the state employees' retirement act, 1943 PA 240, MCL 38.54, whichever is applicable.

(b) A health insurance dependent as that term is defined in section 91 of the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1391.

(c) A retirement allowance beneficiary as that term is defined in section 109 of the judges retirement act of 1992, 1992 PA 234, MCL 38.2109, or a health benefit dependent as that term is defined in section 705 of the judges retirement act of 1992, 1992 PA 234, MCL 38.2655, whichever is applicable.

(d) A survivor as that term is defined in section 13a of the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1013a, a beneficiary of a deceased retirant as that term is used in section 50b of the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1050b, or a health benefit dependent as that term is defined in section 65 of the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1065, whichever is applicable.

(e) A retirement allowance beneficiary as that term is defined in section 4 of the state police retirement act of 1986, 1986 PA 182, MCL 38.1604, or a dependent as that term is used in section 42 of the state police retirement act of 1986, 1986 PA 182, MCL 38.1642, whichever is applicable.

(5) "Health reimbursement account" means an employer-sponsored individual account established within the irrevocable trust and administered by the trustees into which a member and his or her employer contribute money to be used for the reimbursement of medical expenses.

(6) "Health reimbursement account dependent" means a past member's legal spouse and the past member's unmarried children who are considered dependent under section 152 of the internal revenue code, 26 USC 152, determined without regard to the special exclusion under section 152(b)(1) of the internal revenue code, 26 USC 152, or the earnings limit under section 152(d)(1)(B) of the internal revenue code, 26 USC 152.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2732a Definitions; M to P.

Sec. 2a.

(1) "Mandatory contributions" means mandatory amounts contributed by a participating member, which amounts, to the extent permitted by applicable law, are treated as a salary increase that has been foregone by the participating member or a permanent reduction in a participating member's compensation, with such amounts being contributed by the employer to each participating member's health reimbursement account. Mandatory contributions include other amounts established by the employer that may be treated as picked up by the employer to the fullest extent permitted by the internal revenue code, but do not include any contributions made only by the employer without an impact on the salary of the participating member.

(2) "Medical expense" means an expense incurred at the time a past member or his or her health reimbursement account dependent is furnished the medical care or service. To be considered a medical expense under this act, the expense shall meet all of the following conditions:

(a) Is a medical expense that would otherwise qualify for a deduction under section 213(d) of the internal revenue code, 26 USC 213, irrespective of the income threshold set forth in section 213(a) of the internal revenue code, 26 USC 213.

(b) Has not been and will not be reimbursed by any other source.

(c) Was incurred by a past member or his or her health reimbursement account dependent after the past member became entitled to receive reimbursements for medical expenses under this act.

(d) Is properly and timely substantiated by the individual claiming the expense in a manner established by the department.

(3) "Member" means a person who is a member, former member, deferred member, qualified participant, or former qualified participant as determined under the applicable retirement act.

(4) "Participating member" means a member who is required to make mandatory contributions by the applicable retirement act to his or her health reimbursement account.

(5) "Past member" means a former member who has retired with retirement health care benefits payable by a retirement system or a former qualified participant who has terminated employment and has an amount within his or her health reimbursement account.

History: Add. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2732b Definitions; R to V.

Sec. 2b.

(1) "Retirement act" means 1 or more of the following:

(a) The state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(b) The public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437.

(c) The judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(d) The state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(e) The Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080.

(2) "Retirement health care benefits" means expenses for medical, dental, and vision to be paid for past members or their funding account dependents under the applicable retirement act.

(3) "Retirement system" means a retirement system established under a retirement act.

(4) "Trust" means an irrevocable trust created under section 3(1).

(5) "Trustee" means a member of a retirement system board.

(6) "Voluntary contributions" means voluntary amounts contributed by a member or participating member into a health reimbursement account. However, to the extent required by applicable law, voluntary amounts shall not be contributed through a salary reduction election under a cafeteria plan pursuant to section 125 of the internal revenue code, 26 USC 125.

History: Add. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2733 Irrevocable trust; authorization; creation; establishment; governing board of each retirement system as grantor; members of retirement system board as trustees; deposits; distributions; funding account; preparation of annual financial statements; establishment and maintenance of health reimbursement accounts; separate prefunding account.

Sec. 3.

(1) One irrevocable trust is authorized and created by this act for each retirement system. An irrevocable trust established under this subsection shall at all times be established and administered in accordance with section 115 of the internal revenue code, 26 USC 115.

(2) The governing board of each retirement system shall be the grantor and shall administer the irrevocable trust created for that retirement system in order to pay retirement health care benefits to its past members and their funding account dependents and reimburse medical expenses to its past members and their health reimbursement account dependents. The members of the retirement system board shall act as the trustees of the irrevocable trust for that retirement system. The trustees shall adopt a written trust agreement that meets all of the requirements set forth in section 9. The trustees of the irrevocable trust may establish and adopt policies and procedures for administering the irrevocable trust.

(3) Each trust shall be managed and operated separately and independent of the other retirement system trusts. The trustees may contract with public and private entities for the provision of bookkeeping, benefit payments, and other plan functions. The department, the department of treasury, and the department of the attorney general shall provide services to the trust as requested by the trustees.

(4) Except as otherwise provided in this subsection, the assets in the irrevocable trusts shall be invested in accord with the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m. Except as otherwise provided in this subsection, the state treasurer shall be the investment fiduciary of the irrevocable trusts and shall have exclusive authority and responsibility to employ or contract with personnel and for services that the state treasurer determines necessary for the proper investment of the assets in the irrevocable trusts. The board of trustees of the Michigan legislative retirement system created under the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080, may elect, or revoke an election, to be the investment fiduciary of the funding account assets within its irrevocable trust and retain the exclusive authority to employ or contract with personnel and for services that are necessary for the proper investment of those assets. This subsection does not apply to assets contributed or credited to a health reimbursement account.

(5) Each trust shall receive state appropriations, employer contributions, mandatory contributions, voluntary contributions, investment earnings, refunds and reimbursements, and other permitted deposits, and shall make distributions for the payment of retirement health care benefits and reimbursement of medical expenses authorized by the trustees for the administration of such trust. However, an amount in excess of twice the annual current obligations of the trust shall not be deposited in or received by the trust unless the state treasurer certifies that the proposed deposit will not materially reduce the amount of federal funds received by this state to support payments made under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b. The trustees are authorized to establish an administrative and investment fee structure to be charged against the funding account and the health reimbursement accounts within the trust to defray the costs of administering the trust. An irrevocable trust established under this section shall be kept separate from the pension assets of retirement systems.

(6) A funding account shall be established by the trustees for the funding and prefunding of payments of retirement health care benefit obligations under the applicable retirement act, and the trustees may create accounts that the trustees determine are necessary for the administration of the trust. For each retirement system, past members shall have contractual rights only in the aggregate to the payment of retirement health care benefits provided by the applicable retirement act to the extent assets exist in the funding account for that retirement system. This act shall not be construed to define or otherwise assure, deny, diminish, increase, or grant any right or privilege to retirement health care benefits or other postemployment benefits to any person or to assure, deny, diminish, increase, or grant retirement health care benefits or other postemployment benefits, rights, and privileges previously or already granted to members or past members and their dependents by the applicable retirement act.

(7) The governing board of a retirement system may from time to time authorize the deposit into the funding account of any eligible funds on deposit in an account within its retirement system for the purpose of payment of eligible retirement health care benefits. Distributions from the funding account may be made to satisfy the requirements of the retirement system for all retirement health care benefits provided by the retirement system.

(8) The trustees shall cause the annual financial statements of the trust to be prepared in accordance with generally accepted accounting principles and an audit to be conducted of those financial statements by a qualified independent certified accounting firm for each fiscal year in accordance with generally accepted auditing standards.

(9) Health reimbursement accounts shall be established and maintained within each irrevocable trust to receive and hold the amounts contributed under section 10. All health reimbursement accounts shall be established in a manner that complies with all applicable statutory provisions, regulatory provisions, and internal revenue service rulings governing health reimbursement arrangements, including, but not limited to, section 105(b) of the internal revenue code, 26 USC 105, internal revenue notice 2002-45, and internal revenue rulings 2005-24 and 2006-36.

(10) A separate prefunding account may be established by the trustees for the prefunding of amounts to be contributed or credited by this state to health reimbursement accounts under the applicable retirement act. A past member has no rights to the funds in the separate prefunding account established under this subsection before amounts are contributed or credited to the past member's health reimbursement account under the applicable retirement act.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2734 Assets as irrevocable.

Sec. 4.

(1) Except as otherwise provided in this section and sections 8 and 17, assets contributed to the irrevocable trust are irrevocable and may not be refused, refunded, or returned to the employer or employee making the contribution.

(2) To the extent permitted under state and federal law, voluntary contributions to a health reimbursement account and any investment income on those amounts may be distributed to a deceased member's or past member's beneficiaries or estate if those amounts exist in the deceased member's or past member's health reimbursement account and all eligible medical expenses have been reimbursed for the deceased member or past member and for all of his or her health reimbursement account dependents.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2735 Assets; use; limitation.

Sec. 5.

The assets of the irrevocable trust are to be used solely to perform this essential function of state government. The trust shall only provide retirement health care benefits as provided under this act and pay fees and expenses for the administrative costs in carrying out this essential governmental function.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2736 Assets not subject to certain processes of law.

Sec. 6.

The assets of the irrevocable trust and the ability of a member or past member of a retirement system to receive retirement health care benefits shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or other process of law and shall be unassignable.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2737 Assets; diversion for other purposes prohibited.

Sec. 7.

The assets of the irrevocable trust shall be used exclusively for the benefit of past members and their funding account dependents and shall not be diverted for a purpose other than the payment of retirement health care benefits and the administrative costs of providing such benefits.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2738 Remaining trust assets; dissolution; distribution; remaining health reimbursement account assets.

Sec. 8.

(1) Any assets remaining in the funding account after all payments for eligible retirement health care benefits have been paid and all other liabilities of the trust have been satisfied shall be distributed to this state or other employers within the applicable retirement system so long as the employers are organizations the income of which is excluded under section 115(1) of the internal revenue code, 26 USC 115.

(2) Upon dissolution of the irrevocable trust, any assets remaining after the payment of debts and the satisfaction of liabilities are to be distributed to 1 or more states, political subdivisions of states, the District of Columbia, or other organizations the income of which is excluded under section 115(1) of the internal revenue code, 26 USC 115.

(3) Except as otherwise provided in section 4(2), any assets remaining in a health reimbursement account after all reimbursements for medical expenses for the past member and any health reimbursement account dependents of the past member have been paid shall be distributed to the funding account within the irrevocable trust.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2739 Written trust agreement; contents.

Sec. 9.

The written trust agreement for each retirement system shall contain all of the following provisions consistent with this act:

(a) Recitals describing the creation and purpose of the trust.

(b) Language reflecting the requirements of sections 4 through 7.

(c) Sections outlining the management and operation of the trust.

(d) A description of the various accounts that carry out the functions of the trust.

(e) Provisions setting forth the powers and duties of the trustees.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2740 Retirement health care benefits; prefunding; credit to funding account; contribution or credit to health reimbursement account.

Sec. 10.

(1) This state, an employer of a member within a retirement system, a member, or any other person may contribute amounts to a funding account within an applicable trust for the prefunding of retirement health care benefits.

(2) If a funding account contribution is made to the applicable trust, the contribution shall promptly be credited to the funding account within the applicable trust.

(3) Trustees shall credit the applicable funding account with the appropriate investment earnings on those assets.

(4) A member shall contribute an amount to the funding account as required by the applicable retirement act.

(5) A participating member shall contribute an amount to his or her health reimbursement account as required by the applicable retirement act.

(6) The employer of a member or participating member shall contribute or credit to the member's or participating member's health reimbursement account an amount as required by the applicable retirement act.

(7) A member or participating member may make voluntary contributions to his or her health reimbursement account in a whole percentage ranging from 1% to 5% of the member's or participating member's compensation, subject to any limit provided under state or federal law. This subsection does not apply to members of a retirement system until the retirement system has determined that voluntary contributions are permitted by law and a procedure has been implemented for the contributions.

(8) The employer of a member or participating member may contribute or credit an amount to the member's or participating member's health reimbursement account as set forth in the applicable retirement act. This subsection does not apply to members of a retirement system until the applicable retirement system has determined that voluntary contributions are permitted by law and a procedure has been implemented for the contributions.

(9) When a participating member makes a mandatory contribution as a result of a provision of the applicable retirement act, the mandatory contribution, along with any other contributions under this section or a provision of the applicable retirement act, shall promptly be credited to that participating member's health reimbursement account.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2740a Health reimbursement account; vesting; rights.

Sec. 10a.

(1) A member or participating member is 100% vested in mandatory contributions and voluntary contributions made to his or her health reimbursement account, subject to permissible use of the contributions under this act.

(2) A member or participating member is vested in employer contributions made to his or her health reimbursement account, subject to permissible use of the contributions under this act, according to the following schedule:

(a) Fifty percent vested after earning 2 years of service as determined by the applicable retirement act.

(b) Seventy-five percent vested after earning 3 years of service as determined by the applicable retirement act.

(c) One hundred percent vested after earning 4 years or more of service as determined by the applicable retirement act.

(3) A past member and his or her health reimbursement account dependents have the right to reimbursement of medical expenses under this act to the extent such funds exist in the past member's health reimbursement account.

History: Add. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2741 Written plan document; terms and conditions of payments of retirement health care benefits and reimbursements of medical expenses.

Sec. 11.

(1) The trustees shall establish a separately written plan document that governs the terms and conditions of payments of retirement health care benefits and reimbursements of medical expenses consistent with the applicable retirement act.

(2) If the governing board of a retirement system has made a deposit described in section 3(7), the trust shall use the funds in the funding account to satisfy the requirements of the retirement system for all retirement health care benefits provided by the retirement system consistent with this act and the plan document established under this section.

(3) Any funds in the funding account may be counted toward and used in the calculation of the annual required contribution as used by the governmental accounting standards board and for purposes of the annual financial statements prepared pursuant to section 3(8).

(4) Reimbursement of medical expenses from a health reimbursement account shall be in a manner that complies with all applicable statutory provisions, regulatory provisions, and internal revenue service rulings governing health reimbursement arrangements, including, but not limited to, section 105(b) of the internal revenue code, 26 USC 105, internal revenue notice 2002-45 and internal revenue rulings 2005-24 and 2006-36.

(5) Following termination of employment, the trust for the applicable retirement system shall reimburse medical expenses, as appropriate, from the past member's health reimbursement account at least quarterly, until the past member's health reimbursement account is exhausted.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2742 Severability.

Sec. 12.

(1) If the department receives notification from the United States internal revenue service that this act or any portion of this act will cause any retirement system to be disqualified for tax purposes under the internal revenue code, or prevent any irrevocable trust from meeting the requirements of section 115 of the internal revenue code, 26 USC 115, then the portion that will cause the disqualification does not apply.

(2) The provisions of this act are severable. If any part of this act is declared invalid or unconstitutional, that declaration shall not affect the remaining part of this act.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2743 Trusts; validity.

Sec. 13.

The trusts created by this act shall not be deemed to be invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in this act and agreements creating the trusts, nor shall the trusts be deemed to be invalid as violating any existing law against perpetuities or against suspension of the power of alienation of title to property or against trusts for the purpose of the accumulation of income, but each trust may continue for the amount of time that may be necessary to accomplish the purpose for which it was created.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2744 Taxation of assets and income; exemption.

Sec. 14.

All assets and income of the trusts shall be exempt from taxation by this state or any political subdivision of this state. Except as otherwise provided in section 4(2), distributions from the trusts shall not be treated as taxable income to the past members, their health reimbursement account dependents, or their funding account dependents by this state or any political subdivision of this state.

History: 2010, Act 77, Imd. Eff. May 19, 2010 ;-- Am. 2011, Act 265, Imd. Eff. Dec. 15, 2011



Section 38.2745 Trustee; exception from certain responsibilities; indemnification.

Sec. 15.

(1) A trustee shall not be any of the following:

(a) Personally liable for any liability, loss, or expense suffered by the trust, unless the liability, loss, or expense arises out of or results from the willful misconduct or intentional wrongdoing of the trustee.

(b) Responsible for the adequacy of the trust to meet and discharge any obligation under the applicable retirement act and this act.

(c) Required to take action to enforce the payment of any contribution or appropriation to the trust.

(2) The trustees may be indemnified by the trusts and from the fund of the trusts against costs, liabilities, losses, damages, and expenses, including their attorney fees, as more fully provided in the respective trust agreements, unless such costs, liabilities, losses, damages, or expenses arise out of or result from the willful misconduct or intentional wrongdoing of a trustee.

History: 2010, Act 77, Imd. Eff. May 19, 2010



Section 38.2747 Correction of error by trustees.

Sec. 17.

If a change or error in any records of the trust results in a member, past member, or his or her dependent paying into or receiving from the trust more or less than the member, past member, or his or her dependent should have paid or would have been entitled to receive had the records been correct, the trustees shall correct the error and, as far as practicable, shall incrementally adjust future payments to correct for the change or error.

History: 2010, Act 77, Imd. Eff. May 19, 2010









Chapter 41 - Townships

R.S. of 1846 Revised Statutes of 1846 (41.1 - 41.110c)

R-S-1846-41-1-16 CHAPTER 16 Chapter 16. Of the powers and duties of townships, the election and duties of township officers, and the division of townships. (41.1...41.110c)

Section 41.1 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.1a Emergency financial manager; authority and responsibilities.

Sec. 1a.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a township governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 192, Imd. Eff. June 27, 1988



Section 41.1b Definitions.

Sec. 1b.

As used in this act:

(a) “Officer” means a supervisor, treasurer, clerk, or trustee.

(b) “Supervisor” means the supervisor of a township elected under chapter XVI of the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.341 to 168.373 of the Michigan Compiled Laws.

(c) “Township board” means the township board of a township constituted as provided in section 70.

(d) “Clerk” means the clerk of a township elected under chapter XVI of Act No. 116 of the Public Acts of 1954.

(e) “Treasurer” means the treasurer of a township elected under chapter XVI of Act No. 116 of the Public Acts of 1954.

(f) “Trustee” means a trustee of a township elected under chapter XVI of Act No. 116 of the Public Acts of 1954.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



R-S-1846-41-1-16-POWERS-AND-DUTI Powers and Duties of Townships. (41.2...41.7)

Section 41.2 Inhabitants of organized township as body corporate; powers and duties generally; acquisition of property for public purposes; suit, act, or proceeding; supervisor as agent.

Sec. 2.

(1) The inhabitants of an organized township are a body corporate and have, in addition to other powers that are conferred, all of the following powers and duties:

(a) To sue and be sued and appoint necessary agents and attorneys for that purpose.

(b) To make contracts necessary and convenient for the exercise of their corporate powers.

(2) In addition to other powers that are conferred, the township board may investigate any matter that is under the jurisdiction of the township and the authority vested in the township or an officer under this act. The supervisor or the township board by majority consent of the township board members serving may serve upon a person a subpoena that has been authorized by a court of proper jurisdiction in the county in which the township is situated compelling the person to appear before the board or a committee of the board to be examined under oath or to produce a document or object for inspection or copying. If a person objects to or otherwise fails to comply with the subpoena served upon him or her, the supervisor or the township board by majority consent of the township board members may file in that court an action to enforce the notice. The court may issue an order requiring the person to appear to be examined or to produce a document or object for inspection or copying. Failure to obey the order of the court is punishable by the court as a contempt.

(3) By resolution of the township board, a majority of the members serving may acquire property for public purposes by purchase, gift, condemnation, lease, construction, or otherwise and may convey or lease that property or part of that property not needed for public purposes.

(4) A suit, act, or proceeding, by or against a township, in its corporate capacity, shall be in the name of the township. The supervisor of each township shall be the agent for his or her township for the transaction of legal business, by whom a suit may be brought and defended, and upon whom process against the township shall be served.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 494 ;-- CL 1871, 637 ;-- How. 670 ;-- CL 1897, 2268 ;-- CL 1915, 2047 ;-- CL 1929, 957 ;-- CL 1948, 41.2 ;-- Am. 1988, Act 117, Imd. Eff. May 2, 1988 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 1992, Act 16, Imd. Eff. Mar. 16, 1992



Section 41.3 Power to grant and vote sums of money; purpose; creation of debt or liability.

Sec. 3.

The inhabitants of a township shall have the power, by a vote of the registered electors of the township, to grant and vote sums of money, not exceeding amounts limited by law, that they consider necessary for defraying proper charges and expenses arising in the township. The township board or a township officer shall not create a debt or liability against the township, or issue a warrant, certificate, or order for the payment of money, unless the creation of the debt or liability or the payment of the money has been authorized by vote of the registered electors of the township or by law.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 495 ;-- CL 1871, 638 ;-- Am. 1875, Act 212, Eff. Aug. 3, 1875 ;-- How. 671 ;-- Am. 1887, Act 61, Imd. Eff. Apr. 9, 1887 ;-- CL 1897, 2269 ;-- Am. 1909, Act 62, Eff. Sept. 1, 1909 ;-- Am. 1915, Act 43, Imd. Eff. Apr. 7, 1915 ;-- CL 1915, 2048 ;-- Am. 1919, Act 89, Eff. Aug. 14, 1919 ;-- CL 1929, 958 ;-- Am. 1931, Act 152, Eff. Sept. 18, 1931 ;-- Am. 1947, Act 75, Imd. Eff. May 7, 1947 ;-- CL 1948, 41.3 ;-- Am. 1964, Act 72, Eff. Aug. 28, 1964 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.3a Minimum staffing requirement; adoption of ordinance prohibited.

Sec. 3a.

Beginning on the effective date of the amendatory act that added this section, a township board shall not adopt an ordinance that includes any minimum staffing requirement for township employees. Except as otherwise provided in this section, any provision in a township ordinance adopted by a township board on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for township employees is void and unenforceable.

History: Add. 2011, Act 138, Imd. Eff. Sept. 13, 2011



Section 41.4-41.7 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.






R-S-1846-41-1-16-TOWNSHIP-MEETIN Township Meetings. (41.8...41.29)

Section 41.8 Annual meeting of electors of township; time and place; conducting business at public meeting; public notice; majority vote; resolution or petition submitting question of reestablishment of annual meeting to electors; signatures; abolishment of annual meeting; township not required to hold annual meeting; exception; exercise of powers.

Sec. 8.

(1) Except as otherwise provided in this section, an annual meeting of the electors of each township shall be held on the last Saturday in the last month of each fiscal year, at the time and place selected by the township board. However, the annual meeting may be held on an alternate date if the alternate date is approved by a majority of the township board and is in the last month of the township's fiscal year.

(2) The business performed at a meeting of the electors of a township shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given by the township clerk in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, and as provided by section 2 of 1963 (2nd Ex Sess) PA 43, MCL 141.412, except as provided in subsection (3).

(3) In a township having less than 200 registered electors, the township board may provide that notice need not be given as provided in section 2 of 1963 (2nd Ex Sess) PA 43, MCL 141.412, but shall be posted in 3 of the most public places of the township.

(4) The electors meeting at the place designated shall transact lawful business by majority vote.

(5) In a township other than a charter township, the township board, by resolution, may, or on the filing of petitions signed by a number of registered electors of the township equal to not less than 5% of the electors who voted for township supervisor at the immediately preceding township supervisor election of the township, shall, submit the question of the reestablishment of the annual meeting of the electors to the electors of the township at the next regular primary election or general election. The resolution or petitions shall be filed with the township clerk not later than 4 p.m. on the twelfth Tuesday before the election at which the question is submitted. If a majority of the electors of the township voting on the question votes to reestablish the annual meeting of the electors, the annual meeting of the electors is reestablished for that township, and the electors at the annual meeting shall reassume powers conferred by statute. Once the annual meeting has been reestablished by a vote of the people, the annual meeting may only be abolished by a resolution of the township board submitting the question of the abolition of the annual meeting to the electors of the township at the next regular primary or general election.

(6) Except as provided in subsection (5), a township is not required to hold an annual meeting of the electors of the township unless the township board, by resolution, elects to hold an annual meeting.

(7) In a township that does not hold an annual meeting, powers that could have been exercised by the electors at an annual meeting may be exercised by the township board.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 500 ;-- CL 1871, 643 ;-- Am. 1875, Act 42, Imd. Eff. Mar. 20, 1875 ;-- Am. 1881, Act 158, Eff. July 1, 1881 ;-- How. 677 ;-- CL 1897, 2275 ;-- Am. 1909, Act 66, Eff. Sept. 1, 1909 ;-- CL 1915, 2054 ;-- CL 1929, 963 ;-- Am. 1944, 1st Ex. Sess., Act 16, Imd. Eff. Feb. 19, 1944 ;-- CL 1948, 41.8 ;-- Am. 1956, Act 105, Eff. Aug. 11, 1956 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977 ;-- Am. 1978, Act 596, Imd. Eff. Jan. 4, 1979 ;-- Am. 1980, Act 378, Imd. Eff. Jan. 2, 1981 ;-- Am. 1982, Act 363, Eff. Mar. 30, 1983 ;-- Am. 1984, Act 106, Imd. Eff. May 24, 1984 ;-- Am. 1988, Act 187, Imd. Eff. June 27, 1988 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 1990, Act 101, Imd. Eff. June 14, 1990 ;-- Am. 2013, Act 254, Eff. Apr. 26, 2014



Section 41.9 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 9.

A petition under section 8 or 95, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 143, Eff. Mar. 23, 1999



Section 41.11 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 41.13 Repealed. 1971, Act 43, Eff. Mar. 30, 1972.



Section 41.15 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.16 Township meetings; place.

Sec. 16.

The annual and special township meetings of the electors shall be held at the place stated in the act or proceedings by which the township was organized or at another place designated by the township board.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 508 ;-- CL 1871, 651 ;-- How. 687 ;-- CL 1897, 2286 ;-- CL 1915, 2065 ;-- CL 1929, 971 ;-- CL 1948, 41.16 ;-- Am. 1956, Act 105, Eff. Aug. 11, 1956 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.17, 41.18 Repealed. 1956, Act 105, Eff. Aug. 11, 1956.



Section 41.19 Township meetings; adjournment.

Sec. 19.

An annual or special meeting of the electors may, by a majority vote of the electors attending the meeting, be adjourned to another day, and from time to time, for the purpose of transacting any proper business of the township.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 511 ;-- CL 1871, 654 ;-- How. 690 ;-- CL 1897, 2289 ;-- CL 1915, 2068 ;-- CL 1929, 974 ;-- CL 1948, 41.19 ;-- Am. 1956, Act 105, Eff. Aug. 11, 1956 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.20 First township meeting; date.

Sec. 20.

The first township meeting of the electors after the organization of the township shall be held on the Saturday immediately preceding the first Monday in April following the organization.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 512 ;-- CL 1871, 655 ;-- How. 691 ;-- CL 1897, 2290 ;-- CL 1915, 2069 ;-- CL 1929, 975 ;-- Am. 1944, 1st Ex. Sess., Act 16, Imd. Eff. Feb. 19, 1944 ;-- CL 1948, 41.20 ;-- Am. 1956, Act 105, Eff. Aug. 11, 1956 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989
Former Law: See section 1 of Act 21 of 1839.



Section 41.21 First township meeting; choosing moderator, clerk, and inspectors; oath; conduct of proceedings.

Sec. 21.

At the first township meeting of the electors in any township, the registered electors present, between the hours of 9 and 10 a.m., shall choose 1 of their number as moderator, 1 of their number as clerk, and 2 others of their number as inspectors, who shall take the oath of office prescribed by section 1 of article XI of the state constitution of 1963, and shall conduct the proceedings of the meeting in all respects as other township meetings of the electors are required by law to be conducted.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 513 ;-- CL 1871, 656 ;-- How. 692 ;-- CL 1897, 2291 ;-- CL 1915, 2070 ;-- CL 1929, 976 ;-- CL 1948, 41.21 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.22 First township meeting; failure to hold; notice of subsequent meeting.

Sec. 22.

If the electors of a newly organized township fail to hold their first township meeting on the day specified by section 20, any 3 electors of the township may call a meeting of the electors of the township, for a township election, at any time thereafter, by posting notices of the meeting in not less than 3 public places in the township, at least 10 days prior to the holding of the meeting.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 514 ;-- CL 1871, 657 ;-- How. 693 ;-- CL 1897, 2292 ;-- CL 1915, 2071 ;-- CL 1929, 977 ;-- CL 1948, 41.22 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989
Former Law: See section 3 of Act 21 of 1839.



Section 41.23 First township meeting; oaths of office, administration.

Sec. 23.

At such first township meeting, the moderator shall administer the oath of office to the other inspectors, and either of the other inspectors, after having been so qualified, may administer the like oath to the moderator.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 515 ;-- CL 1871, 658 ;-- How. 694 ;-- CL 1897, 2293 ;-- CL 1915, 2072 ;-- CL 1929, 978 ;-- CL 1948, 41.23
Former Law: See section 4 of Act 21 of 1839.



Section 41.24 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.25 Special township meeting; purpose; order.

Sec. 25.

A special township meeting of the electors shall also be held for the purpose of transacting any other lawful business, if ordered by the township board. The township board may order such a meeting on its own initiative and shall order a meeting if they receive a request in writing, signed by any 12 electors of the township or 1% of the registered electors in the township, whichever is greater, specifying the purposes for which the meeting is to be held. The manner of proceeding at a special meeting of the electors shall be the same as at the annual meeting of the electors.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 517 ;-- CL 1871, 660 ;-- How. 696 ;-- CL 1897, 2295 ;-- CL 1915, 2074 ;-- CL 1929, 980 ;-- CL 1948, 41.25 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.26 Special township meeting; contents of order; order as part of minutes.

Sec. 26.

An order for a special township meeting of the electors pursuant to section 25 shall specify the purpose for which it is to be held, and the time and the place where it shall be held. If any vacancies in office are to be filled at the special meeting, the order shall state in what offices vacancies exist, how they occurred, and who were the last incumbents. An order for a special township meeting of the electors shall be part of the minutes of the township board proceedings.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 518 ;-- CL 1871, 661 ;-- How. 697 ;-- CL 1897, 2296 ;-- CL 1915, 2075 ;-- CL 1929, 981 ;-- CL 1948, 41.26 ;-- Am. 1983, Act 40, Imd. Eff. May 12, 1983 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.27 Special township meeting; time.

Sec. 27.

The time appointed for holding a special township meeting of the electors shall be not more than 20 nor less than 15 days from the time the township board orders the holding of a special township meeting of the electors.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 519 ;-- CL 1871, 662 ;-- How. 698 ;-- CL 1897, 2297 ;-- CL 1915, 2076 ;-- CL 1929, 982 ;-- CL 1948, 41.27 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.28 Special township meeting; posting and publishing copies of order.

Sec. 28.

The township clerk, within 2 days after receiving an order for a special township meeting of the electors, shall cause copies post copies of the order in 3 of the most public places in the township, and if there is a newspaper printed in the township, he or she shall also publish a copy of the order in that newspaper, if practicable, at least 5 days before the day appointed for the special township meeting of the electors.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 520 ;-- CL 1871, 663 ;-- How. 699 ;-- CL 1897, 2298 ;-- CL 1915, 2077 ;-- CL 1929, 983 ;-- CL 1948, 41.28 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.29 Repealed. 1956, Act 105, Eff. Aug. 11, 1956.






R-S-1846-41-1-16-TOWNSHIP-OFFICE Township Officers. (41.46...41.55)

Section 41.46, 41.47 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 41.48-41.54 Repealed. 1974, Act 26, Imd. Eff. Feb. 26, 1974.



Section 41.55 Repealed. 1983, Act 40, Imd. Eff. May 12, 1983.






R-S-1846-41-1-16-RESIGNATIONS-VA Resignations, Vacancies and Supplying Vacancies. (41.56...41.59)

Section 41.56 Resignations of officers.

Sec. 56.

Resignations of all officers shall be in writing, signed by the officer resigning, and addressed to the township board and shall be delivered to and filed by the township clerk. The resignation shall be effective when accepted by the township board.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 548 ;-- CL 1871, 691 ;-- How. 727 ;-- CL 1897, 2326 ;-- CL 1915, 2105 ;-- CL 1929, 995 ;-- CL 1948, 41.56 ;-- Am. 1983, Act 40, Imd. Eff. May 12, 1983 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.57 Township office; events creating vacancy.

Sec. 57.

Every township office shall become vacant upon the happening of any of the events specified in section 3 of chapter 15 of the Revised Statutes of 1846, being section 201.3 of the Michigan Compiled Laws, as creating a vacancy.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 549 ;-- CL 1871, 692 ;-- How. 728 ;-- CL 1897, 2327 ;-- CL 1915, 2106 ;-- CL 1929, 996 ;-- CL 1948, 41.57 ;-- Am. 1983, Act 40, Imd. Eff. May 12, 1983



Section 41.58 Disability of incumbent or incumbent's deputy; temporary appointment.

Sec. 58.

If, because of disabilities, the incumbent in a township office and the incumbent's deputy are unable to perform the duties of their offices, the township board may make a temporary appointment of a suitable person to discharge the duties of the incumbent's office. The person so appointed shall take the oath of office or give bond as required by law and shall continue to discharge such duties until the office is filled by election or permanent appointment or until the disability of the incumbent or the incumbent's deputy is removed.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 550 ;-- CL 1871, 693 ;-- How. 729 ;-- CL 1897, 2328 ;-- CL 1915, 2107 ;-- CL 1929, 997 ;-- CL 1948, 41.58 ;-- Am. 1983, Act 40, Imd. Eff. May 12, 1983 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989
Former Law: See section 35 of Act 18 of 1843.



Section 41.59 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.






R-S-1846-41-1-16-SUPERVISOR. Supervisor. (41.60...41.64b)

Section 41.60 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.61 Supervisor as chief assessor; additional assessors; certification; depositing rolls with supervisor; supervisor as secretary of board of review; deputy township supervisor.

Sec. 61.

(1) The supervisor of each township is the chief assessor of the township. The township board may provide for the appointment of additional assessors. If the supervisor is not certified at the proper level, the township board shall provide for the appointment of properly certified assessors. The assessors so appointed shall receive compensation allowed by the township board. If assessors are appointed pursuant to this section, the supervisor shall be the chief assessing officer and the assessors shall be subordinate to the supervisor. Upon completion of the assessment and the making of the rolls, the rolls shall be deposited with the supervisor. The supervisor shall be secretary of the board of review.

(2) The township supervisor may appoint a deputy township supervisor, who shall serve at the pleasure of the supervisor. The deputy shall take an oath of office and file the oath with the township clerk. In case of the absence, sickness, death, or other disability of the supervisor, the deputy shall possess the powers and perform the duties of the supervisor, except the deputy shall not have a vote on the township board. The deputy shall be paid by salary or otherwise as the township board determines appropriate. With the approval of the supervisor, the deputy may assist the supervisor in the performance of the supervisor's duties at any additional times agreed upon between the township board and the supervisor, except the deputy shall not have a vote on the township board.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 553 ;-- CL 1871, 697 ;-- How. 733 ;-- CL 1897, 2332 ;-- Am. 1913, Act 347, Eff. Aug. 14, 1913 ;-- CL 1915, 2111 ;-- Am. 1919, Act 89, Eff. Aug. 14, 1919 ;-- Am. 1919, Act 355, Eff. Aug. 14, 1919 ;-- CL 1929, 1000 ;-- Am. 1935, Act 64, Eff. Sept. 21, 1935 ;-- CL 1948, 41.61 ;-- Am. 1957, Act 104, Eff. Sept. 27, 1957 ;-- Am. 1982, Act 230, Imd. Eff. Sept. 16, 1982 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.61a Township appraisal; employment of independent appraisal firm.

Sec. 61a.

Any township board may employ an independent appraisal firm to make a township-wide appraisal or to assist the supervisor as directed and authorized by the board in performing his assessing duties. Such appraisal firm shall be paid out of the general fund of the township.

History: Add. 1958, Act 6, Eff. Sept. 13, 1958



Section 41.62 Books, assessment rolls, and other papers; preservation; delivery to successor in office; availability to public.

Sec. 62.

The supervisor shall preserve and keep the books, assessment rolls, and other papers belonging to the supervisor's office in a safe and suitable place, but not where the books, assessment rolls, and other papers will be exposed to an unusual hazard from fire or theft. The supervisor shall deliver the books, assessment rolls, and other papers on demand to his or her successor in office. The books, assessment rolls, papers, and any other writing prepared, owned, used, in the possession of, or retained by the supervisor in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 554 ;-- CL 1871, 698 ;-- Am. 1875, Act 178, Imd. Eff. May 1, 1875 ;-- How. 734 ;-- CL 1897, 2333 ;-- CL 1915, 2112 ;-- CL 1929, 1001 ;-- CL 1948, 41.62 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.63-41.64a Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.64b Statements to supervisor; oath; oath of office.

Sec. 64b.

(1) The supervisor of a township may place a person under oath on any of his or her statements made to the supervisor in his or her official capacity as supervisor.

(2) The supervisor of a township may administer the oath of office as provided in section 1 of article XI of the state constitution of 1963 to township officers.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 2012, Act 420, Imd. Eff. Dec. 21, 2012






R-S-1846-41-1-16-TOWNSHIP-CLERK. Township Clerk. (41.65...41.69)

Section 41.65 Custody of records, books, and papers; preservation; delivery to successor in office; accounts; accounting records; journals and ledgers.

Sec. 65.

The township clerk of each township shall have custody of all the records, books, and papers of the township, when no other provision for custody is made by law. The township clerk shall file and safely keep all certificates of oaths and other papers required by law to be filed in his or her office, and shall record those items required by law to be recorded. These records, books, and papers shall not be kept where they will be exposed to an unusual hazard of fire or theft. The township clerk shall deliver the records, books, and papers on demand to his or her successor in office. The township clerk shall also open and keep an account with the treasurer of the township, and shall charge the treasurer with all funds that come into the treasurer's hands by virtue of his or her office, and shall credit him or her with all money paid out by the treasurer on the order of the proper authorities of the township, and shall enter the date and amount of all vouchers in a book kept by the township clerk in the office. The township clerk shall also open and keep a separate account with each fund belonging to the township, and shall credit each fund with the amounts that properly belong to it, and shall charge each fund with warrants drawn on the township treasurer and payable from that fund. The township clerk shall be responsible for the detailed accounting records of the township utilizing the uniform chart of accounts prescribed by the state treasurer. The township clerk shall prepare and maintain the journals and ledgers necessary to reflect the assets, liabilities, fund equities, revenues, and expenditures for each fund of the township.

History: R.S. 1846, Ch. 16 ;-- Am. 1850, Act 66, Imd. Eff. Mar. 5, 1850 ;-- CL 1857, 557 ;-- CL 1871, 701 ;-- Am. 1875, Act 178, Imd. Eff. May 1, 1875 ;-- How. 739 ;-- CL 1897, 2338 ;-- CL 1915, 2117 ;-- CL 1929, 1005 ;-- CL 1948, 41.65 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.66 Book of records; transcription of minutes of township meeting; entering order, direction, or rule; availability of book and other writings to public.

Sec. 66.

The township clerk shall transcribe, in the book of records of the township, the minutes of the proceedings of each township meeting held in the township, and shall enter in the book, each order, direction, or rule made by the township meeting. The book and any other writing prepared, owned, used, in the possession of, or retained by the township clerk in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 558 ;-- CL 1871, 702 ;-- How. 740 ;-- CL 1897, 2339 ;-- CL 1915, 2118 ;-- CL 1929, 1006 ;-- CL 1948, 41.66 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977



Section 41.67 Return to county clerks of names and addresses of officers elected or appointed.

Sec. 67.

The township clerk of each township, and the city clerk of each city, shall, immediately after the qualifying of the officers elected or appointed in their respective townships and cities, return to the clerks of their respective counties the names and addresses of all such officers.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 559 ;-- Am. 1869, Act 103, Eff. July 5, 1869 ;-- CL 1871, 703 ;-- Am. 1873, Act 53, Imd. Eff. Mar. 27, 1873 ;-- How. 741 ;-- Am. 1885, Act 55, Imd. Eff. Apr. 23, 1885 ;-- CL 1897, 2340 ;-- CL 1915, 2119 ;-- CL 1929, 1007 ;-- CL 1948, 41.67 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.68 Repealed. 1974, Act 26, Imd. Eff. Feb. 26, 1974.



Section 41.69 Township clerk; bond; deputy.

Sec. 69.

Each township clerk, within the time limited for filing the oath of office and before entering upon the duties of the office, shall give a bond to the township in the sum and with sureties that the township board requires and approves, conditioned for the faithful discharge of the duties of the office according to law, including the safekeeping of the records, books, and papers of the township in the manner required by law, and for their delivery on demand to the township clerk's successor in office. The bond shall be filed in the office of the supervisor. The township clerk shall appoint a deputy, who shall serve at the pleasure of the clerk. The deputy shall take an oath of office and file the oath with the clerk. In case of the absence, sickness, death, or other disability of the clerk, the deputy shall possess the powers and perform the duties of the clerk, except the deputy shall not have a vote on the township board. The deputy shall be paid by salary or otherwise as the township board determines. With the approval of the township clerk, the deputy may assist the township clerk in the performance of the township clerk's duties at any additional times agreed upon between the board and the clerk, except the deputy shall not have a vote on the township board.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 561 ;-- CL 1871, 705 ;-- Am. 1875, Act 178, Imd. Eff. May 1, 1875 ;-- How. 743 ;-- CL 1897, 2342 ;-- CL 1915, 2121 ;-- CL 1929, 1009 ;-- CL 1948, 41.69 ;-- Am. 1977, Act 33, Imd. Eff. June 22, 1977 ;-- Am. 1982, Act 230, Imd. Eff. Sept. 16, 1982 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989






R-S-1846-41-1-16-TOWNSHIP-BOARD. Township Board. (41.70...41.75b)

Section 41.70 Township board; membership; quorum; adoption of section.

Sec. 70.

The supervisor, 2 trustees, the township treasurer, and the township clerk constitute the township board, and any 3 of them constitute a quorum for the transaction of business at a meeting of the township board. However, in townships having a population of 5,000 or more as determined by the last federal decennial census or having 3,000 or more registered electors, the supervisor, the township treasurer, the township clerk, and 4 trustees, to be elected by the registered electors of the township as provided in sections 358 and 362 of the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.358 and 168.362 of the Michigan Compiled Laws, constitute the township board, and any 4 of them constitute a quorum for the transaction of business. The township clerk in such a township shall be the clerk of the township board. However, this subsection does not apply unless the electors of a township having a population of 5,000 or more, or having 3,000 or more registered electors, adopt the provisions of this section by a majority vote at an annual or special township meeting of the electors or adopted the provisions of this section before December 22, 1952.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 562 ;-- CL 1871, 706 ;-- How. 744 ;-- CL 1897, 2343 ;-- CL 1915, 2122 ;-- CL 1929, 1010 ;-- Am. 1935, Act 19, Eff. Sept. 21, 1935 ;-- Am. 1937, Act 81, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 23, Eff. Sept. 6, 1945 ;-- CL 1948, 41.70 ;-- Am. 1949, Act 9, Imd. Eff. Mar. 8, 1949 ;-- Am. 1952, Ex. Sess., Act 2, Imd. Eff. Dec. 22, 1952 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.71 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.72 Fiscal year; commencement and termination; proportionate extension or reduction.

Sec. 72.

The fiscal year of a township may commence on July 1 of each year and end on the following June 30, or it may commence on April 1 of each year and end on the following March 31. If a budget has been adopted, an audit performed, or other actions or proceedings taken before July 1, based upon a fiscal year ending in March, the fiscal year shall be proportionately extended or reduced to coincide with the fiscal year as provided in this section without impairment of township functions, services, or activities.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 564 ;-- CL 1871, 708 ;-- How. 746 ;-- CL 1897, 2345 ;-- Am. 1905, Act 149, Eff. Sept. 16, 1905 ;-- CL 1915, 2124 ;-- CL 1929, 1012 ;-- CL 1948, 41.72 ;-- Am. 1971, Act 159, Eff. Mar. 30, 1972 ;-- Am. 1978, Act 596, Imd. Eff. Jan. 4, 1979 ;-- Am. 1980, Act 291, Eff. Mar. 31, 1981 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.72a Township board; regular and special meetings; time and place; moderator; transaction of business; publication of proceedings; adjusted amount.

Sec. 72a.

(1) The township board shall provide by resolution for the time and place of its regular meetings, and shall hold not less than 1 regular meeting every 3 months. If a time set for a regular meeting of the township board is a holiday, as designated by the township board, the regular meeting shall be held at the same time and place on the next secular day that is not a holiday.

(2) A special meeting of the township board shall be held at a time fixed by the board at a meeting or when the supervisor considers it necessary. Upon call of the supervisor, the township clerk shall give notice of the time and place of the meeting to each member, either in person or by leaving a written notice at the member's address. A special meeting of the township board shall be called by the township clerk upon receiving a written request for the meeting signed by a majority of the township board members.

(3) The supervisor, if present, shall be the moderator of a regular or special meeting of the township board. If the supervisor is not present, the township board, under the direction of the township clerk, shall elect by voice vote a member of the township board as a moderator of the meeting. The township clerk has the same powers and duties as the moderator until a moderator is chosen.

(4) The township board shall not transact business at a special meeting unless the business was stated in the notice of the meeting. However, if all the members of the board are present at a special meeting, business that might lawfully come before a regular meeting of the board may be transacted at the special meeting.

(5) Subject to subsection (6), if a township has a taxable value, as calculated under section 27a of the general property tax act, 1893 PA 206, MCL 211.27A, of $50,000,000.00 or more, the township board, not more than 21 days after a meeting of the board, shall publish the proceedings of the meeting in a newspaper of general circulation in the township. The publication of a synopsis of the proceedings, prepared by the township clerk and approved by the supervisor, showing the substance of each separate proceeding of the board is a sufficient compliance with the requirements of this subsection.

(6) The $50,000,000.00 amount provided for in subsection (5) shall be adjusted as of January 1 of each year, beginning January 1, 1998. The department of treasury shall determine on or before December 1 of each year, beginning December 1, 1997, an adjusted amount for the following year. The adjusted amount for each year shall be determined by comparing the consumer price index for the 12-month period ending the preceding October 31 with the corresponding consumer price index of 1 year earlier. The percentage increase or decrease shall then be multiplied by the current adjusted amount. The product shall be rounded up to the nearest multiple of $1,000,000.00 and shall be the new adjusted amount. The department of treasury shall provide the adjusted amount upon request. As used in this section, “consumer price index” means the annual average percentage increase in the Detroit consumer price index for all items as reported by the United States department of labor.

History: Add. 1951, Act 46, Imd. Eff. May 14, 1951 ;-- Am. 1971, Act 159, Eff. Mar. 30, 1972 ;-- Am. 1973, Act 95, Imd. Eff. Aug. 8, 1973 ;-- Am. 1980, Act 264, Imd. Eff. Sept. 16, 1980 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 1996, Act 465, Imd. Eff. Dec. 26, 1996 ;-- Am. 1999, Act 198, Imd. Eff. Dec. 20, 1999



Section 41.72b Conducting business at public meeting; notice of meeting.

Sec. 72b.

The business which the township board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: Add. 1960, Act 19, Eff. Aug. 17, 1960 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977



Section 41.73, 41.74 Repealed. 1989, Act 77, Imd. Eff. June 20, 1989.



Section 41.75 Approval and payment of claims against township; filing and preservation of accounts; authorized payments.

Sec. 75.

In addition to other business matters that may be acted upon at a regular meeting of the township board, the township board shall approve claims against the township and authorize payment of allowed claims. Accounts approved by the township board shall be filed and preserved by the township clerk. The payments authorized shall be paid by the treasurer, on the order of the township board, signed by the township clerk.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 567 ;-- CL 1871, 711 ;-- How. 749 ;-- Am. 1887, Act 63, Imd. Eff. Apr. 9, 1887 ;-- CL 1897, 2348 ;-- CL 1915, 2127 ;-- CL 1929, 1015 ;-- CL 1948, 41.75 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.75a Township manager and other employees; employment; duties.

Sec. 75a.

The township board may employ a township manager and other employees as are necessary. They shall serve at the pleasure of the township board and shall perform duties lawfully directed by the township board, except those duties that are delegated by law to another township official, unless consent has been granted.

History: Add. 1972, Act 90, Imd. Eff. Mar. 20, 1972 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.75b Energy conservation improvements; acquisition or financing; payment; acquisition by contract, lease-purchase agreement, or notes; reports; forms; terms of lease-purchase agreement.

Sec. 75b.

(1) A township board may provide for the acquisition or financing of energy conservation improvements to be made to township facilities or infrastructure and may pay for the improvements or the financing or refunding of the improvements from operating funds of the township or from the savings that result from the energy conservation improvements. Energy conservation improvements may include, but are not limited to, heating, ventilating, or air-conditioning system improvements, fenestration improvements, roof improvements, the installation of any insulation, the installation or repair of heating, ventilating, or air-conditioning controls, entrance or exit way closures, information technology improvements associated with an energy conservation improvement, and municipal utility improvements associated with an energy conservation improvement.

(2) The township board may acquire, finance, or refund 1 or more of the energy conservation improvements described in subsection (1) by installment contract, which may include a lease-purchase agreement described in subsection (5), or may borrow money and issue notes for the purpose of securing funds for the improvements or may enter into contracts in which the cost of the energy conservation improvements is paid from a portion of the savings that result from the energy conservation improvements. These contractual agreements may provide that the cost of the energy conservation improvements are paid only if the energy savings are sufficient to cover their cost. An installment contract, a lease-purchase agreement described in subsection (5), or notes issued pursuant to this subsection shall extend for a period of time not to exceed 20 years from the date of the final completion of the energy conservation improvements or the useful life of the aggregate energy conservation improvements, whichever is less. Notes issued pursuant to this subsection shall be full faith and credit, tax limited obligations of the township, payable from tax levies and the general fund as pledged by the township board. The notes are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A lease-purchase agreement issued pursuant to this subsection shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and shall not be a municipal security or a debt as those terms are defined in that act. This subsection does not limit in any manner the borrowing or bonding authority of a township as provided by law.

(3) Prior to entering into a contract for energy conservation improvements under this section, the township board shall determine the following information and, within 60 days of the completion of the improvements, shall report the following information to the Michigan public service commission:

(a) Name of each facility to which an improvement is made and a description of the energy conservation improvement.

(b) Actual energy consumption during the 12-month period before commencement of the improvement.

(c) Project costs and expenditures, including the total of all lease payments over the duration of the lease-purchase agreement.

(d) Estimated annual energy savings, including projected savings over the duration of the installment contract.

(4) If energy conservation improvements are made as provided in this section, the township board shall report to the Michigan public service commission, by July 1 of each of the 5 years after the improvements are completed, only the actual annual energy consumption of each facility to which improvements are made. The forms for the reports required by this section shall be furnished by the Michigan public service commission.

(5) An installment contract described in this section may include a lease-purchase agreement, which may be a multiyear contractual obligation that provides for automatic renewal unless positive action is taken by the legislative body to terminate that contract. Payments under a lease-purchase agreement shall be a current operating expense subject to annual appropriations of funds by the legislative body and shall obligate the legislative body only for those sums payable during the fiscal year of contract execution or any renewal year thereafter. The legislative body may make payments under a lease-purchase agreement from any legally available funds or from a combination of energy or operational savings, capital contributions, future replacement costs avoided, or billable revenue enhancements that result from energy conservation improvements, provided that the legislative body has determined that those funds are sufficient to cover, in aggregate over the full term of the contractual agreement, the cost of the energy conservation improvements. The lease-purchase agreement will terminate immediately and absolutely and without further obligation on the part of the legislative body at the close of the fiscal year in which it was executed or renewed or at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the legislative body under the lease-purchase agreement. During the term of the lease-purchase agreement, the legislative body shall be the vested owner of the energy conservation improvements and may grant a security interest in the energy conservation improvements to the provider of the lease-purchase agreement. Upon the termination of the lease-purchase agreement and the satisfaction of the obligations of the legislative body, the provider of the lease-purchase agreement shall release its security interest in the energy conservation improvements.

History: Add. 1984, Act 403, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 230, Imd. Eff. Oct. 8, 1990 ;-- Am. 2002, Act 226, Imd. Eff. Apr. 29, 2002 ;-- Am. 2016, Act 122, Eff. Aug. 17, 2016






R-S-1846-41-1-16-TREASURER. Treasurer. (41.76...41.79)

Section 41.76 Township treasurer; duties generally.

Sec. 76.

The township treasurer shall receive and take charge of money belonging to the township, or that is by law required to be paid into the township treasury, and shall pay over and account for the money, according to the order of the township board, or the authorized officers of the township.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 568 ;-- CL 1871, 712 ;-- Am. 1877, Act 124, Eff. Aug. 21, 1877 ;-- How. 751 ;-- CL 1897, 2353 ;-- CL 1915, 2133 ;-- CL 1929, 1016 ;-- Am. 1933, Act 43, Eff. Oct. 17, 1933 ;-- Am. 1935, Act 16, Eff. Sept. 21, 1935 ;-- CL 1948, 41.76 ;-- Am. 1972, Act 177, Eff. Mar. 30, 1973 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.77 Township treasurer; bond; deposit of funds; limitation as to assets; deputy; “financial institution” defined.

Sec. 77.

(1) A township treasurer, within the time limited for filing the oath of office and before entering upon the duties of the office, shall give a bond to the township in the sum and with the sureties as the township board shall require and approve, conditioned on the faithful discharge of the duties of the office and that the treasurer will account for and pay over according to law, all money that comes into the treasurer's hands as treasurer, and the supervisor shall indorse approval on the bond. The treasurer shall file, within the time above mentioned, the bond with the township clerk of the township, who shall record the bond in a book to be provided for that purpose. The township clerk, after recording the bond, shall deliver it to the supervisor, who shall file it in the supervisor's office.

(2) The township board of a township may provide by resolution for the depositing of money coming into the hands of the treasurer of the township, and the treasurer shall deposit the money in the financial institution the township board may direct, subject to this act. Interest that accrues upon the deposit shall be paid into the general fund of the township. The township board of a township shall determine in the resolution the time for which the deposits shall be made and all details for carrying into effect the authority given in this act, but proceedings in connection with the deposit of money shall be conducted in a manner to ensure full publicity and shall be open at all times to public inspection.

(3) If a financial institution is provided as authorized in this act, and the funds are deposited as directed, the treasurer of the township and the treasurer's bondsmen are relieved of liability occasioned by the failure of the financial institution of deposit or the sureties for the financial institution, or by the failure of either of them to safely keep and repay the funds.

(4) Assets acceptable for pledging to secure deposits of township funds are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Other securities considered acceptable to the township and the financial institution.

(5) The treasurer shall appoint a deputy, who shall serve at the pleasure of the treasurer. The deputy shall file an oath of office with the township clerk and shall give a bond to the township as required by the township board. The deputy, in case of the absence, sickness, death, or other disability of the treasurer, shall possess the powers and perform the duties of the treasurer, except the deputy shall not have a vote on the township board. The deputy shall be paid as the township board determines. With the approval of the township treasurer, the deputy may assist the treasurer in the performance treasurer's duties at any additional times agreed upon between the board and the treasurer, except the deputy shall not have a vote on the township board.

(6) As used in this section, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 569 ;-- Am. 1869, Act 90, Eff. July 5, 1869 ;-- CL 1871, 713 ;-- How. 752 ;-- CL 1897, 2354 ;-- Am. 1903, Act 29, Imd. Eff. Apr. 9, 1903 ;-- Am. 1909, Act 305, Eff. Sept. 1, 1909 ;-- CL 1915, 2134 ;-- CL 1929, 1017 ;-- CL 1948, 41.77 ;-- Am. 1962, Act 30, Eff. Mar. 28, 1963 ;-- Am. 1964, Act 35, Imd. Eff. May 4, 1964 ;-- Am. 1973, Act 170, Imd. Eff. Dec. 14, 1973 ;-- Am. 1977, Act 33, Imd. Eff. June 22, 1977 ;-- Am. 1982, Act 230, Imd. Eff. Sept. 16, 1982 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 1997, Act 22, Imd. Eff. June 12, 1997



Section 41.78 Account of receipts and expenditures; book or electronic means; delivery to successor in office; availability of documents to public.

Sec. 78.

(1) At the expense of the township, each township treasurer shall keep an accurate account of the receipts and expenditures of township money in a book or by electronic means which meets the uniform accounting requirements of the state treasurer. The account shall reflect the amount of money belonging to each of the several funds of the township and shall be delivered in a timely manner to the township treasurer's successor in office.

(2) Any document prepared, owned, used, in the possession of, or retained by the township treasurer in the performance of an official function shall be available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 570 ;-- CL 1871, 714 ;-- How. 753 ;-- CL 1897, 2355 ;-- CL 1915, 2135 ;-- CL 1929, 1018 ;-- CL 1948, 41.78 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 2006, Act 651, Imd. Eff. Jan. 5, 2007



Section 41.79 Repealed. 1972, Act 178, Eff. Mar. 30, 1973.






R-S-1846-41-1-16-CONSTABLES. Constables. (41.80...41.84)

Section 41.80 Constables; bond required.

Sec. 80.

Every person elected or appointed to the office of constable, before taking office and within the time prescribed by law for filing the official oath, shall execute, with sufficient sureties to be approved by the township board, an instrument in writing by which the constable and his or her sureties jointly and severally agree to pay to each person who may be entitled money that the constable becomes liable to pay on account of the neglect or default of the constable in the service or return of process that may be delivered to him or her for service or collection or on account of misfeasance of the constable in the discharge of, or failure of the constable to faithfully perform, the duties of his or her office.

History: R.S. 1846, Ch. 16 ;-- Am. 1855, Act 51, Eff. May 15, 1855 ;-- CL 1857, 572 ;-- CL 1871, 723 ;-- Am. 1881, Act 166, Eff. Sept. 10, 1881 ;-- How. 762 ;-- CL 1897, 2364 ;-- CL 1915, 2144 ;-- CL 1929, 1020 ;-- CL 1948, 41.80 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.81 Constables; bond; filing; certified copy as evidence of contents and execution; actions against constables or sureties upon bond.

Sec. 81.

The bond required in section 80 shall be filed in the office of the township clerk, and a copy of the bond certified by the township clerk is presumptive evidence of the contents and execution of the bond. Actions against a constable or his or her sureties upon such a bond shall be commenced within 6 years after the expiration of the year in which commenced the term of office during which the neglect, default, misfeasance, or failure occurred.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 573 ;-- CL 1871, 724 ;-- How. 763 ;-- CL 1897, 2365 ;-- CL 1915, 2145 ;-- CL 1929, 1021 ;-- CL 1948, 41.81 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.82 Constables; service of warrants, notices, and process; duties; ordinance restricting or limiting powers; compliance with minimum employment standards; cost of compliance; appointment as district court officer.

Sec. 82.

(1) Constables shall serve all warrants, notices, and process lawfully directed to them by the township board, or the township clerk, or another officer, and shall perform other duties as are required of them by law. A township board, by ordinance, may restrict or limit the powers of a township constable prescribed by state law. If the township requires the constable to perform both statutory criminal and civil duties, a person elected or appointed to the office of township constable shall comply with the minimum employment standards established by the law enforcement officer training council pursuant to section 9 of Act No. 203 of the Public Acts of 1965, as amended, being section 28.609 of the Michigan Compiled Laws. The cost of complying with these standards shall be borne by the township.

(2) A township constable may be appointed as a district court officer by the district court and may perform the duties permitted pursuant to chapter 83 of Act No. 236 of the Public Acts of 1961, as amended, being sections 600.8301 to 600.8395 of the Michigan Compiled Laws. The employment standards of subsection (1) shall not apply when a township constable is appointed as a district court officer.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 574 ;-- CL 1871, 725 ;-- How. 764 ;-- CL 1897, 2366 ;-- CL 1915, 2146 ;-- CL 1929, 1022 ;-- CL 1948, 41.82 ;-- Am. 1976, Act 426, Imd. Eff. Jan. 11, 1977



Section 41.83 Constables; service of writ, process, or order.

Sec. 83.

A constable may serve any writ, process, or order lawfully directed to him or her in any township in his or her county.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 575 ;-- CL 1871, 726 ;-- How. 765 ;-- CL 1897, 2367 ;-- CL 1915, 2147 ;-- CL 1929, 1023 ;-- CL 1948, 41.83 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.83a Constable or police officers; right to pursue, arrest, and detain person outside of township limits.

Sec. 83a.

If a person has committed a civil infraction violation under the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws, within a township, or has committed or is suspected of having committed any crime within a township, or has escaped from any prison or jail in that township, the constable or police officers of that township shall have the same right to pursue, arrest, and detain the person outside of the township limits as does the sheriff of the county.

History: Add. 1983, Act 8, Imd. Eff. Mar. 18, 1983



Section 41.83b Police officer or constable; authority to execute bench warrant.

Sec. 83b.

A police officer of a township or, if authorized by the township board, a constable of a township has the same authority within the township as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1992, Act 44, Imd. Eff. May 12, 1992



Section 41.84 Constables; attendance at sessions of circuit courts; notice; payment.

Sec. 84.

Constables shall attend the sessions of the circuit courts for their respective counties when notified for that purpose by the sheriff and paid by their respective counties.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 576 ;-- CL 1871, 727 ;-- How. 766 ;-- CL 1897, 2368 ;-- CL 1915, 2148 ;-- CL 1929, 1024 ;-- CL 1948, 41.84 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989






R-S-1846-41-1-16-JUSTICES-OF-THE Justices of the Peace. (41.90...41.94)

Section 41.90-41.94 Repealed. 1974, Act 26, Imd. Eff. Feb. 26, 1974.






R-S-1846-41-1-16-COMPENSATION-TO Compensation to Township Officers. (41.95...41.96)

Section 41.95 Salary for officers composing township board; procedures.

Sec. 95.

(1) In a township that holds an annual meeting of the electors of the township as provided in section 8, the officers composing the township board are entitled to the salary as determined by resolution adopted by the township board at least 30 days prior to the annual meeting of the township electors. The resolution shall establish the effective date of the salary, which shall be during the next fiscal year. The electors at the subsequent annual meeting of the electors may alter the amount of salary fixed by the resolution. If the electors fail to act on the salary resolution, the officers are entitled to the salary set in the resolution.

(2) A trustee may receive, in addition to the annual salary for his or her service to the township, a sum for each meeting of the board actually attended by the trustee, as established by the township board, to be paid upon authorization of the township board. The supervisor, clerk, and treasurer shall receive no additional compensation for attending meetings of the township board. Members of the township board may be reimbursed for reasonable expenses actually incurred on behalf of the township. An official appointed to fill a vacancy of an elective township office shall be entitled to the same compensation as that established for the official who previously held that office. The salary of an elected township official or an official appointed to fill a vacancy shall not be decreased during the official's term of office unless the responsibilities and requirements of that office are diminished and the official consents in writing to the reduction in salary. However, if a township in setting a township supervisor's salary has designated a portion of the supervisor's salary to be paid the supervisor for directly performing the property tax assessing function within the township and the supervisor subsequently fails to perform that function, the salary of the supervisor may be reduced by that portion of the supervisor's salary designated for the direct performance of the property tax assessment function. Nevertheless, that portion of a supervisor's salary designated for nonassessment functions shall not be decreased during the supervisor's term of office without the supervisor's written consent.

(3) In a township that, pursuant to section 8, does not hold an annual township meeting and in a charter township created under Act No. 359 of the Public Acts of 1947, as amended, being sections 42.1 to 42.34 of the Michigan Compiled Laws, the salary for officers composing the township board shall be determined by the township board. If a petition is filed within 30 days after the township board votes the salary signed by 10% of the qualified electors of the township requesting that the question be submitted to the electorate, the township board shall call a special election and submit the question of salary to the electors. The vote upon the question of approving the resolution shall be by a ballot which shall be in substantially the following form:

“Vote on proposition of approving a resolution of the township board providing a salary of .......... dollars, per annum, to the ........................., in place of all per diem charges for services.

Make a cross in the appropriate square.

To approve the resolution. Yes [ ]

To approve the resolution. No [ ]”

If a majority of the electors voting upon the resolution disapprove the resolution, then, effective on the date of the certification of the election results by the board of canvassers, the officer's salary shall revert to the salary for that office in effect before the adoption of the resolution. If a majority of the electors voting upon the resolution approve the resolution, the officer shall receive the salary set forth in the resolution.

(4) In place of the procedures in subsections (1), (2), and (3) for determining salaries of elected officials, the township board may by ordinance establish the procedure described in this subsection. The ordinance shall provide as follows:

(a) A local officials compensation commission is created. The commission shall determine the salary of each township elected official. The commission shall consist of 5 members who are registered electors of the township, appointed by the supervisor subject to confirmation by a majority of the members elected and serving on the township board. The terms of office shall be 5 years, except that of the members first appointed, 1 each shall be appointed for terms of 1, 2, 3, 4, and 5 years. The first members shall be appointed within 30 days after the effective date of the ordinance. Subsequent members shall be appointed within 30 days after a term expires or a vacancy occurs. Vacancies shall be filled for the remainder of an unexpired term. An officer or employee of a government agency or unit or member of the immediate family of an officer or employee shall not be appointed to the commission.

(b) The commission shall determine the salary of each member of the township board, which shall be effective at the beginning of the next fiscal year. The determination of the commission shall be the salary unless the township board by resolution adopted by 2/3 of the members elected to and serving on the board rejects the determination. The determination of the commission shall be effective 30 days following filing of the determination with the township clerk unless rejected by the township board. If the determination is rejected, the existing salary shall prevail. An expense allowance or reimbursement paid to elected officials in addition to salary shall be for expenses incurred in the course of township business and accounted for to the township.

(c) The commission shall meet for not more than 15 session days in each odd numbered year and shall make its determination within 45 calendar days of its first meeting. A majority of the members of the commission constitutes a quorum for conducting the business of the commission. The business that the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The commission shall not take action or make a determination without a concurrence of a majority of the members appointed and serving on the commission. The commission shall elect a chairperson from among its members. As used in this section, “session days” means calendar days on which the commission meets and a quorum is present. The members of the commission shall not receive compensation, but shall be entitled to actual and necessary expenses incurred in the performance of official duties.

(5) The township board may implement the ordinance by resolution including the date for convening the commission.

(6) Not more than 60 days after the effective date of the ordinance, a petition for a referendum on the ordinance may be filed with the township clerk containing the signatures of not less than 5% of the registered electors of the township on the effective date of the ordinance in which case the election shall be conducted in the same manner as an election on a resolution under subsection (3). If a petition for referendum is filed, a determination of the commission shall not be effective until the ordinance has been approved by the electors.

(7) The salary of an elected township official shall not be decreased during the official's term of office.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 587 ;-- Am. 1867, Act 179, Imd. Eff. Mar. 27, 1867 ;-- CL 1871, 741 ;-- How. 774 ;-- CL 1897, 2374 ;-- Am. 1907, Act 98, Eff. Sept. 28, 1907 ;-- Am. 1911, Act 260, Imd. Eff. May 1, 1911 ;-- Am. 1915, Act 248, Eff. Aug. 24, 1915 ;-- CL 1915, 2154 ;-- Am. 1917, Act 89, Eff. Aug. 10, 1917 ;-- Am. 1921, Act 57, Eff. Aug. 18, 1921 ;-- Am. 1923, Act 291, Imd. Eff. May 25, 1923 ;-- Am. 1925, Act 197, Imd. Eff. May 6, 1925 ;-- Am. 1929, Act 61, Imd. Eff. Apr. 18, 1929 ;-- CL 1929, 1030 ;-- Am. 1933, Act 97, Imd. Eff. May 31, 1933 ;-- Am. 1937, Act 24, Imd. Eff. Apr. 30, 1937 ;-- Am. 1941, Act 284, Eff. Jan. 10, 1942 ;-- Am. 1943, Act 126, Eff. July 30, 1943 ;-- CL 1948, 41.95 ;-- Am. 1949, Act 25, Imd. Eff. Mar. 29, 1949 ;-- Am. 1956, Act 223, Eff. Aug. 11, 1956 ;-- Am. 1966, Act 94, Imd. Eff. June 16, 1966 ;-- Am. 1974, Act 176, Imd. Eff. June 23, 1974 ;-- Am. 1975, Act 21, Imd. Eff. Apr. 4, 1975 ;-- Am. 1977, Act 159, Imd. Eff. Nov. 8, 1977 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.96 Township officers; extra services, compensation.

Sec. 96.

For services not otherwise provided for by law, rendered to townships by township officers in the duties of their respective offices, the township board shall audit and allow such compensation as they shall deem reasonable.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 588 ;-- CL 1871, 742 ;-- How. 775 ;-- CL 1897, 2375 ;-- CL 1915, 2155 ;-- CL 1929, 1031 ;-- CL 1948, 41.96






R-S-1846-41-1-16-TOWNSHIP-BUSINE Township Business, Other Than Elections. (41.97...41.101)

Section 41.97 Moderator of township meeting.

Sec. 97.

The supervisor, if present, shall be the moderator of an annual or special township meeting of the electors, and if he or she is not present, the meeting, under the direction of the township clerk, shall elect by voice vote, a moderator of the meeting. However, the township clerk has the same powers and duties as the moderator until a moderator is chosen.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 589 ;-- CL 1871, 743 ;-- How. 776 ;-- CL 1897, 2376 ;-- CL 1915, 2156 ;-- CL 1929, 1032 ;-- CL 1948, 41.97 ;-- Am. 1956, Act 105, Eff. Aug. 11, 1956 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.98 Duties of moderator.

Sec. 98.

The moderator of a meeting of the electors shall preside in and regulate the proceedings of a meeting of the electors. He or she shall decide all questions of order and make public declaration of all votes passed, and if a vote so declared by him or her shall immediately upon such declaration be questioned, he or she shall make the vote certain by polling the voters, or dividing the meeting, unless the township, by a previous vote or by its bylaws, has otherwise provided.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 590 ;-- CL 1871, 744 ;-- How. 777 ;-- CL 1897, 2377 ;-- CL 1915, 2157 ;-- CL 1929, 1033 ;-- CL 1948, 41.98 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.99 Permission required to address meeting; request for silence.

Sec. 99.

A person shall not address a meeting of the electors until permission is obtained from the moderator, nor while any other person is speaking. All persons at a meeting of the electors shall be silent at the request of the moderator.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 591 ;-- CL 1871, 745 ;-- How. 778 ;-- CL 1897, 2378 ;-- CL 1915, 2158 ;-- CL 1929, 1034 ;-- CL 1948, 41.99 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.100 Repealed. 1977, Act 159, Imd. Eff. Nov. 8, 1977.



Section 41.101 Exclusion of person from public meeting; refusal to withdraw as misdemeanor; penalty.

Sec. 101.

A person shall not be excluded from a public meeting except for a breach of the peace actually committed at the meeting. A person who refuses to withdraw from a public meeting, on being ordered by the moderator to do so, is guilty of a misdemeanor punishable by a fine not exceeding $50.00.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 593 ;-- CL 1871, 747 ;-- How. 780 ;-- CL 1897, 2380 ;-- CL 1915, 2160 ;-- CL 1929, 1036 ;-- CL 1948, 41.101 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989






R-S-1846-41-1-16-QUALIFICATIONS- Qualifications of Voters and Officers. (41.102...41.110c)

Section 41.102 Right to vote; challenge; ruling.

Sec. 102.

An elector of the township shall have a right to vote on all matters and questions before any township meeting of the electors, and when any person claiming the right to vote is challenged, the moderator shall rule on the challenged person's qualifications as an elector.

History: R.S. 1846, Ch. 16 ;-- CL 1857, 594 ;-- CL 1871, 748 ;-- How. 781 ;-- CL 1897, 2381 ;-- CL 1915, 2161 ;-- CL 1929, 1050 ;-- CL 1948, 41.102 ;-- Am. 1963, 2nd Ex. Sess., Act 1, Imd. Eff. Dec. 27, 1963 ;-- Am. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.103 Polling places.

Sec. 103.

A township board may provide polling places located within the limits of a city that has been incorporated from territory formerly a part of the township, and the electors of the township may cast their ballots at this polling place.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.104 Limits and boundary lines of organized township; division of lands into 2 or more townships; agreement as dispositive of lands and apportionment of proceeds; annexation; sale and conveyance of lands; apportionment of proceeds.

Sec. 104.

(1) The limits and boundary lines of every organized township in existence on the effective date of the amendatory act that added this section shall remain as established until otherwise provided by law.

(2) If, as provided by law, lands owned by a township are divided into 2 or more townships, the township boards of the townships constituted by the division shall jointly meet as soon as possible after the first township meetings of the electors held in each of the townships. At the meeting, the township boards may make an agreement concerning the disposition of township lands and the apportionment of the proceeds of a sale of those lands, as they think equitable, and take measures, and execute conveyances necessary to implement the agreement.

(3) If a township's boundary is altered by annexing a part of its territory to 1 or more townships, the township board of the township from which the territory is to be taken and the township board of the township or townships to which the territory is to be annexed shall jointly meet as soon as possible after the annexation and shall possess the powers provided in subsection (2).

(4) If an agreement for the disposition of lands altered pursuant to this section is not made by the township boards within 6 months after the alteration or division, the township board of each township in which any portion of these lands are located shall proceed as soon as possible to sell and convey the part of the lands that are located within the limits of that township. The proceeds arising from this sale shall be apportioned between the several townships by the township boards of all of these townships, according to the amount of taxable property in the township divided or altered, as it existed immediately before the division or alteration, to be ascertained by the last assessment roll of the township.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.105 Apportionment of money, rights, credits, and other personal estate.

Sec. 105.

If a township possessed of or entitled to money, rights, credits, or other personal estate is divided or altered, the money, rights, credits, and other personal estate, shall be apportioned between the interested townships by the township boards of these townships according to the rule of apportionment above prescribed. The township boards of these townships shall jointly meet for that purpose as soon as possible after each township holds its first subsequent township meeting.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.106 Meeting of township boards; notice; compliance with open meetings act.

Sec. 106.

If a meeting of the township boards of 2 or more townships is required pursuant to sections 104 to 109 of this chapter, a meeting may be called by any of the supervisors, but the supervisor calling the meeting shall give in writing to all the other officers at least 6 days' notice of the time and place at which the meeting is to be held. The meeting shall be held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.107 Cemeteries.

Sec. 107.

Sections 104 to 106 of this chapter shall not apply to a cemetery belonging to a township. Such a cemetery shall belong to the township within which it is situated after a division is made.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.108 Apportionment of debts.

Sec. 108.

Debts of a township divided or altered as provided in this chapter shall be apportioned in the same manner as the personal property of the township. After the apportionment of the debts, each township shall be charged with and pay its share of the debts, according to the apportionment.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.109 Liability in action for accounting and settlement; applicable law.

Sec. 109.

If the township board or boards of any townships, or the proper board of officers of any village or city, neglect or refuse to meet as provided in this chapter, or having met refuse or neglect to arrive at a settlement of the matters of in difference between them, as provided in this chapter, the township, city, or village whose board refuses or neglects to settle the matters of difference shall be liable in an action for an accounting and settlement in the same manner as is provided for conflicts between individuals or private corporations. The provisions of sections 104 to 109 relative to settlements between townships regarding divisions shall be applicable to villages and cities, so far as those provisions may be applied.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.110 Transfer of unexpended balance in nonrestricted township fund to general fund of township.

Sec. 110.

(1) The township board may, by resolution, transfer the unexpended balance in a nonrestricted township fund to the general fund of the township after provision has been made for the payment of unpaid warrants or orders drawn on the nonrestricted fund and for claims and accounts then existing which, when audited and allowed, would be payable out of that fund.

(2) If a transfer of funds is authorized pursuant to subsection (1), the treasurer of the township shall provide for the transfer of funds when and as authorized by the township board.

(3) A township board shall not transfer the unexpended balance of any township fund under this section if unpaid bonds payable from the fund are outstanding.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.110a Uniform chart of accounts and reports; annual financial reports and audits.

Sec. 110a.

The township board of a township shall establish a uniform chart of accounts and reports and provide annual financial reports and audits in accordance with the uniform budgeting and accounting act, Act No. 2 of the Public Acts of 1968, being sections 141.421 to 141.440a of the Michigan Compiled Laws.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989



Section 41.110b Retirement system; insurance; deduction of premium or charge; automatic insurance or coverage; notice of desire not to be insured or covered; validity of prior programs, insurance, or coverage; authority cumulative; exercise of powers by ordinance.

Sec. 110b.

(1) A township may do all of the following:

(a) Establish a retirement system for its employees and provide for financing, funding, and the payment of benefits in the same manner and to the same extent as permitted counties under section 12a of 1851 PA 156, MCL 46.12A, or make contracts of insurance with an insurance company authorized to transact business within this state.

(b) Make arrangements with a prepayment plan authorized to transact business within the state, insuring and covering 1 or more of the following under policies of group insurance or prepayment plan contracts, or both, covering life, accident, dental care, vision care, health, hospitalization, and medical and surgical service and expense insurance:

(i) Elected or appointed township officers and employees, and dependents of those officers or those employees.

(ii) Any classes of elected or appointed township officers and employees, and dependents of those officers or those employees.

(iii) Any classes of retired township officers and employees, and dependents of those officers or those employees.

(c) Establish a cafeteria plan authorized under section 125 of the internal revenue code of 1986 for its elected or appointed officers and employees, any classes of elected or appointed officers and employees, and dependents of those officers and those employees. As used in this subdivision, “cafeteria plan” means that term as defined in section 125 of the internal revenue code of 1986.

(d) Contract with a company that grants annuities or pensions for the pensioning of the officers and employees and for these purposes pay any part of the premiums or charges for insurance, prepayment plan coverage, annuities, or pensions.

(e) Offer any other employment benefit authorized by state or federal law.

(2) Notwithstanding any other provision of law, the proper disbursing officer of the township may deduct from an officer's or employee's pay, salary, or compensation that part of the premium or charge that is payable by the officer or employee.

(3) A contract of insurance or arrangement for prepayment plan coverage procured under this section may provide that each elected or appointed officer or employee becoming eligible for insurance or coverage becomes insured or covered automatically when he or she becomes eligible, subject to any actively-at-work requirements or effective retirement dates specified in the contract or arrangement. If the insurance or coverage under the contract or arrangement requires contributions from the individual, any individual desiring not to be insured or covered under the contract or arrangement shall give written notice to his or her employing office that he or she desires not to be insured or covered, and if the notice is received before the individual has become insured or covered under the contract or arrangement, he or she shall not be insured or covered. If the notice is received after the individual has become insured or covered, his or her insurance or coverage under the contract or arrangement shall cease as provided for in the contract or arrangement.

(4) This section does not affect the validity of a retirement program or contract of group insurance or arrangement for prepayment plan coverage entered into by the township before June 20, 1989.

(5) The authority given under this section is in addition to and not in derogation of any power existing in the township under the laws of this state. A township may exercise the powers granted under this section by ordinance without the necessity of amending its charter.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 1999, Act 209, Imd. Eff. Dec. 21, 1999



Section 41.110c Appropriations and expenditures; purposes.

Sec. 110c.

The township board may appropriate money or expend funds for all of the following purposes:

(a) To advertise the agricultural, industrial, commercial, educational, or recreational advantages of the state, county, or township.

(b) To collect, prepare, or maintain an exhibition of the products and industries of the township at any domestic or foreign exposition to encourage immigration and increase the trade in the products of this state or the township.

(c) To advertise this state or any portion of this state to tourists and resorters.

(d) To maintain and circulate a publication to disseminate information regarding township improvements, activities, and functions.

(e) To enter into a contract for services with any private, nonprofit corporation or organization that provides domestic or sexual violence services including, but not limited to, 1 or more of the following to victims of domestic or sexual violence:

(i) Safe emergency shelter.

(ii) A 24-hour crisis hotline.

(iii) Supportive counseling.

(iv) Coordination of supportive services.

(v) Legal advocacy.

History: Add. 1989, Act 77, Imd. Eff. June 20, 1989 ;-- Am. 2015, Act 248, Eff. Mar. 21, 2016












R.S. of 1846 Revised Statutes of 1846 (41.111 - 41.118)



Act 168 of 1931 TOWNSHIP BOARD MEETINGS (41.121 - 41.123)



Act 200 of 1849 EMERGENCY EXPENSES (41.131 - 41.131)



Act 194 of 1929 DEFICIENCY IN SPECIAL ASSESSMENTS (41.141 - 41.141)



Act 122 of 1915 INTEREST BEARING ORDERS (41.151 - 41.151)



Act 29 of 1937 TOWNSHIP FUNDS; UNEXPENDED BALANCES (41.161 - 41.163)



Act 262 of 1897 TOWNSHIP FINANCIAL STATEMENTS (41.171 - 41.173)



Act 246 of 1945 TOWNSHIP ORDINANCES (41.181 - 41.187)

Section 41.181 Adoption of ordinances by township board.

Sec. 1.

(1) The township board of a township, at a regular or special meeting by a majority of the members elect of the township board, may adopt ordinances regulating the public health, safety, and general welfare of persons and property, including, but not limited to, ordinances concerning fire protection, licensing or use of bicycles, traffic, parking of vehicles, sidewalk maintenance and repairs, the licensing of business establishments, the licensing and regulating of public amusements, and the regulation or prohibition of public nudity, and may provide sanctions for the violation of the ordinances. The township shall enforce the ordinances and may employ and establish a police department with full power to enforce township ordinances and state laws. If state laws are to be enforced, a township shall have a law enforcement unit or may by resolution appropriate funds and call upon the sheriff of the county in which the township is located, the department of state police, or another law enforcement agency to provide special police protection for the township. The sheriff, department of state police, or other local law enforcement agency shall, if called upon, provide special police protection for the township and enforce local township ordinances to the extent that township funds are appropriated for the enforcement. Special township deputies appointed by the sheriff shall be under the jurisdiction of and solely responsible to the sheriff. Ordinances regulating traffic and parking of vehicles and bicycles shall not contravene the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(2) Ordinances enacted may apply to streets, roads, highways, or portions of the township determined by the township board or may be limited to specified platted lands within the township, and with respect to these lands shall be valid and enforceable whether the roads and streets have been dedicated to public use or not. Township boards of townships enacting ordinances under this section may accept contributions from duly constituted representatives of the platted lands benefited by the ordinances to defray administrative and enforcement costs incident to the enactment of ordinances.

(3) A township may adopt a provision of any state statute for which the maximum period of imprisonment is 93 days or the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, by reference in an adopting ordinance, which statute shall be clearly identified in the adopting ordinance. Except as otherwise provided in this subsection, a township shall not enforce any provision adopted by reference for which the maximum period of imprisonment is greater than 93 days. A township may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(a) Community service for not more than 360 hours.

(b) Imprisonment for not more than 180 days.

(c) A fine of not less than $200.00 or more than $700.00.

(4) As used in this section, "public nudity" means knowingly or intentionally displaying in a public place, or for payment or promise of payment by any person including, but not limited to, payment or promise of payment of an admission fee, any individual's genitals or anus with less than a fully opaque covering, or a female individual's breast with less than a fully opaque covering of the nipple and areola. Public nudity does not include any of the following:

(a) A woman's breastfeeding of a baby whether or not the nipple or areola is exposed during or incidental to the feeding.

(b) Material as defined in section 2 of 1984 PA 343, MCL 752.362.

(c) Sexually explicit visual material as defined in section 3 of 1978 PA 33, MCL 722.673.

History: 1945, Act 246, Eff. Sept. 6, 1945 ;-- CL 1948, 41.181 ;-- Am. 1952, Act 224, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 87, Eff. Oct. 2, 1953 ;-- Am. 1955, 1st Ex. Sess., Act 5, Imd. Eff. Nov. 10, 1955 ;-- Am. 1959, Act 55, Imd. Eff. June 2, 1959 ;-- Am. 1961, Act 18, Eff. Sept. 8, 1961 ;-- Am. 1963, Act 39, Eff. Sept. 6, 1963 ;-- Am. 1968, Act 300, Imd. Eff. July 1, 1968 ;-- Am. 1969, Act 17, Imd. Eff. June 5, 1969 ;-- Am. 1974, Act 375, Imd. Eff. Dec. 23, 1974 ;-- Am. 1978, Act 590, Imd. Eff. Jan. 4, 1979 ;-- Am. 1989, Act 78, Imd. Eff. June 20, 1989 ;-- Am. 1991, Act 177, Eff. Mar. 30, 1992 ;-- Am. 1994, Act 14, Eff. May 1, 1994 ;-- Am. 1994, Act 315, Imd. Eff. July 21, 1994 ;-- Am. 1999, Act 253, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 257, Eff. Dec. 29, 1999 ;-- Am. 2012, Act 9, Imd. Eff. Feb. 15, 2012



Section 41.182 Repealed. 1989, Act 78, Imd. Eff. June 20, 1989.



Section 41.183 Sanctions for violations; designation of violation as civil infraction; civil fine; penalty; act or omission constituting crime; institution of action in district court; distribution of fines and costs.

Sec. 3.

(1) The township board may provide in a township ordinance a sanction for violation of the ordinance.

(2) Consistent with any of the following statutes, the township board may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) 1969 PA 235, MCL 257.941 to 257.943.

(c) 1956 PA 62, MCL 257.951 to 257.954.

(3) The township board may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance shall not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (2). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(4) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545 and 333.17766a.

(b) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(c) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(d) The Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303.

(e) Part 801 of the natural resources and environmental protection act, 1994 PA 451, 324.80101 to 324.80199.

(f) The aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(g) Part 821 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.82101 to 324.82160.

(h) Part 811 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81101 to 324.81150.

(i) Sections 351 to 365 of the railroad code of 1993, 1993 PA 354, MCL 462.351 to 462.365.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 93 days.

(5) An ordinance not described in subsection (2) or (3) may provide a penalty for violation of the ordinance consisting of a fine not exceeding $500.00 or imprisonment not exceeding 90 days, or both. However, unless otherwise provided by law, the ordinance may provide that a violation of the ordinance is punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days.

(6) An action for the violation of a township ordinance shall be instituted in the district court, unless the person alleged to have violated the ordinance admits responsibility at a parking violations bureau or municipal ordinance violation bureau as otherwise provided and authorized by law. Fines and costs imposed or assessed in such an action shall be distributed in accordance with section 8379 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8379.

History: 1945, Act 246, Eff. Sept. 6, 1945 ;-- CL 1948, 41.183 ;-- Am. 1969, Act 335, Imd. Eff. Nov. 10, 1969 ;-- Am. 1994, Act 14, Eff. May 1, 1994 ;-- Am. 1996, Act 34, Imd. Eff. Feb. 26, 1996 ;-- Am. 1999, Act 59, Eff. Oct. 1, 1999



Section 41.183a Recreational trailway; posting of ordinance; prohibited operation of vehicle as municipal civil infraction.

Sec. 3a.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 3 prohibits an ordinance from designating as a municipal civil infraction.

History: Add. 1994, Act 90, Eff. Oct. 1, 1994



Section 41.184 Township ordinance; effective date; publication; adoption by reference.

Sec. 4.

(1) A township ordinance shall contain a provision stating when the ordinance takes effect.

(2) Except as provided in section 22 of the charter township act, 1947 PA 359, MCL 42.22, and section 401 of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3401, a township ordinance shall take effect as follows:

(a) If an ordinance imposes a sanction for the violation of the ordinance, the ordinance shall take effect 30 days after the first publication of the ordinance.

(b) If an ordinance does not impose a sanction for the violation of the ordinance, the ordinance shall take effect the day following the date of the publication of the ordinance or any date following publication specified in the ordinance.

(3) Publication of the ordinance shall be made within 30 days after the passage of the ordinance by inserting either a true copy or a summary of the ordinance once in a newspaper circulating within the township. A summary of an ordinance may be drafted by the same person who drafted the ordinance or by the township board or township planning commission and shall be written in clear and nontechnical language. Each section of an ordinance or a summary of an ordinance shall be preceded by a catch line. If a summary of an ordinance is published, the township shall designate in the publication the location in the township where a true copy of the ordinance can be inspected or obtained.

(4) If an ordinance adopts by reference a provision of any state statute for which the maximum period of imprisonment is 93 days or the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, a statement of the purpose of the statute shall be published with the adopting ordinance or with the summary of the adopting ordinance under subsection (3). Copies of the statute adopted by the township by reference shall be kept in the office of the township clerk, available for inspection by and distribution to the public. The township shall include in the publication the designation of a location in the township where a copy of the statute can be inspected or obtained. Except as otherwise provided in this subsection, a township shall not enforce any provision adopted by reference for which the maximum period of imprisonment is greater than 93 days. A township may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(a) Community service for not more than 360 hours.

(b) Imprisonment for not more than 180 days.

(c) A fine of not less than $200.00 or more than $700.00.

History: Add. 1989, Act 78, Imd. Eff. June 20, 1989 ;-- Am. 1994, Act 14, Eff. May 1, 1994 ;-- Am. 1999, Act 253, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 257, Eff. Dec. 29, 1999 ;-- Am. 2012, Act 9, Imd. Eff. Feb. 15, 2012



Section 41.185 Township ordinance; recording and filing requirements; fees.

Sec. 5.

(1) Within 1 week after the publication of an ordinance as provided in section 4, the township clerk shall record the ordinance in a book of ordinances kept by him or her for that purpose; record the date of the passage of the ordinance, the names of the members of the township board voting, and how each member voted; and file an attested copy of the ordinance with the county clerk. If the ordinance adopts by reference a provision of any state statute for which the maximum period of imprisonment is 93 days or the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, the township clerk shall also file a copy of the statute with the county clerk. The township clerk shall certify under the ordinance in a blank space provided the date or dates of publication of the ordinance, the name of the newspaper in which publication was made, and the date of filing with the county clerk.

(2) The county clerk shall maintain separate files for any statute filed under subsection (1) for each township in the county. The county clerk shall make the files readily available to the public.

(3) The provisions of this section with regard to filing with the county clerk do not apply to a township that maintains a township office open to the public during regular hours on each business day.

(4) The county clerk may charge a reasonable fee for the reproduction or furnishing of a copy of an ordinance or statute filed under subsection (1).

History: Add. 1989, Act 78, Imd. Eff. June 20, 1989 ;-- Am. 1999, Act 253, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 257, Eff. Dec. 29, 1999



Section 41.186 Codifying, recodifying, and continuing ordinances in code; publication of ordinance adopting code and subsequent ordinance; amending, repealing, revising, or rearranging ordinances by reference.

Sec. 6.

Each township may codify, recodify, and continue in code its ordinances, in whole or in part, without the necessity of publishing the entire code in full. The ordinance adopting the code, as well as subsequent ordinances repealing, amending, continuing, or adding to the code, shall be published as required by law. The ordinance adopting the code may amend, repeal, revise, or rearrange ordinances or parts of ordinances by reference by title only.

History: Add. 1989, Act 78, Imd. Eff. June 20, 1989



Section 41.187 Employment, duties, and compensation of attorney.

Sec. 7.

The township board of a township may employ an attorney to represent the township in civil matters and in the prosecution of violations of township ordinances. The attorney shall receive the compensation determined by the township board. In prosecution of a violation of a township ordinance, the township attorney shall countersign the certificates of jurors and witnesses.

History: Add. 1989, Act 78, Imd. Eff. June 20, 1989






Act 191 of 1939 PUBLICATION OF TOWNSHIP ORDINANCES (41.191 - 41.192)



Act 50 of 1919 TRAFFIC OFFICERS (41.201 - 41.202)



Act 36 of 1933 TOWNSHIP POLLING PLACES IN CITIES (41.211 - 41.211)



Act 45 of 1941 TOWNSHIP BUILDINGS IN CITIES (41.221 - 41.221)



Act 157 of 1867 TOWNSHIP BUILDINGS (41.231 - 41.232)



Act 381 of 1927 TOWN HALL AND OTHER BUILDINGS (41.241 - 41.247)



Act 264 of 1917 LIGHTING OF HIGHWAYS AND BRIDGES (41.251 - 41.257)



Act 221 of 1931 LIGHTING OF HIGHWAYS AND BRIDGES (41.261 - 41.262)



Act 246 of 1931 PAVEMENTS, SIDEWALKS, AND ELEVATED STRUCTURES (41.271 - 41.290)

Section 41.271 Pavements or sidewalks; application by petition; eligibility of signers, certificate of tax status; authority of county road commissioners; highway or public highway, definition.

Sec. 1.

Whenever the owners of more than 51% of the lineal frontage of lands outside of the corporate limits of any city or village fronting or touching upon any public highway or portion thereof, desire a pavement or sidewalks built thereon, they may file an application for such improvement with the county road commissioners of the county in which such pavement or sidewalk is proposed to be built. No application for the paving of any highway, or portion thereof, shall be considered unless at least 75% of the lands fronting thereon have been subdivided into parcels having a frontage of not more than 300 feet each on such highway or there shall be an average of at least 1 building, including buildings under construction, located along the portion of such highway proposed to be paved for every 300 lineal feet thereof, according to a survey thereof to be made by the commissioners. The eligibility of signers to any application hereby authorized may be determined by their interest of record in the office of the register of deeds or in the probate court of the county in which such lands are situated at the time the petition is presented or by other satisfactory proof of interest presented to the commissioners. Such petition shall be accompanied by a description of the land fronting or touching on the highway owned by each signer and by a certificate of the county treasurer, showing the taxes or special assessments, if any, against such lands which appear delinquent on his books; no name of any signer on the petition shall be considered valid whose land fronting or touching on the highways shows delinquent assessments or taxes on such certificate. Any petition so received by the commissioners or presented to them under the provisions of this act, shall be deemed to confer full authority to cause such work to be done in order that the proper proportion of the expense thereof may be met accordingly. The commissioners shall have all the power of laying out and establishing all such pavements or sidewalks. The words “highway” or “public highway” as used in this act mean any road, street or alley taken over by and under the jurisdiction of the board of county road commissioners.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.271 ;-- Am. 1951, Act 73, Imd. Eff. May 28, 1951 ;-- Am. 1960, Act 47, Imd. Eff. Apr. 19, 1960 ;-- Am. 1967, Act 42, Imd. Eff. June 7, 1967



Section 41.271a Pavements or sidewalks; application by resolution of township board; declaration of necessity, public hearing; petition for discontinuance.

Sec. 1a.

Any township board, by resolution, may make application to the board of county road commissioners for the improvement of a county road or portion thereof located within the township. The resolution when received and accepted by the county road commissioners shall confer the same authority to cause an improvement to be made and benefits assessed as if a petition were filed in accordance with the provisions of section 1. The petition shall not be considered unless it complies with the subdivision and building requirements set forth in section 1 relating to applications by property owners.

A declaration of necessity shall be made by resolution of the board of county road commissioners who shall thereafter hold a public hearing at the township hall upon the declaration of necessity in the same manner as if an application had been filed by property owners as set forth in section 1. After the date of the public hearing on the declaration of necessity, the property owners of 51% or more of the lineal frontage along the proposed improvement may submit within 45 days a petition to the board of county road commissioners requesting that the project be discontinued. The project shall be discontinued if, upon examination, the owners of 51% or more of the lineal frontage along the improvement have signed the petition. If no petition is filed within 45 days, the project shall proceed in the same manner as if inaugurated by property owners.

History: Add. 1968, Act 55, Eff. Nov. 15, 1968



Section 41.272 Pavements or sidewalks; survey, plat; adoption of materials, grade and manner of construction by county road commissioners.

Sec. 2.

Upon the filing of such application, the commissioners shall proceed to examine the location, and, if they deem the proposed improvement necessary, shall cause a survey thereof and establish grades and make specifications of the kind of improvement suitable for the purpose, and estimates of the cost thereof to be filed with them by a registered engineer. The said commissioners shall also cause a plat to be made of said proposed improvement and of the lands that may be benefited by the proposed improvement. The commissioners may adopt such kind of material, grade and manner of construction as they shall deem best under the circumstances, and shall assume responsibility for proper inspection during the construction of said proposed improvement.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.272



Section 41.273 Bridges, drains, curbing, culverts and additional rights of way; deemed part of improvement.

Sec. 3.

All bridges, road drains, drainage structures, curbing, culverts and any additional right of way required shall be deemed a necessary part of any proposed improvement and the cost and expenses thereof shall be included in the special assessment roll for such improvement.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.273 ;-- Am. 1951, Act 73, Imd. Eff. May 28, 1951



Section 41.274 Pavements or sidewalks; first order of determination, specifications, description of assessment district by county road commissioners; location along state trunk line, approval by state highway commissioner.

Sec. 4.

If after such survey, establishment of grades, plans and specifications and estimates of cost have been filed with them, the commissioners shall still be of the opinion that the proposed improvement is necessary for the benefit of the public and is for the benefit of the public welfare and convenience, they shall make their first order of determination and attach a copy of the specifications to such order. These specifications shall not be final but may be changed by the commissioners at any time before the final order is made, but not after the hearing of the objections hereinafter provided for, except after due notice and hearing thereon. The commissioners shall also attach to such order either a description of the boundaries of the proposed assessment district or a description of the several parcels of land which may be liable to assessment for the benefits on account of the proposed improvement: Provided, however, That whenever the proposed improvement is located on a state trunk line, no hearing as above referred to shall be held unless the state highway commissioner shall have been furnished with a written determination of necessity signed by the county road commissioners and a complete file of the plans and specifications, and the approval of the state highway commissioner as to determination, plans and specifications has been obtained.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- CL 1948, 41.274



Section 41.275 Pavements or sidewalks; hearing of objections, notice, contents; change in specifications or boundaries of assessment district, new hearing.

Sec. 5.

The commissioners shall hear objections to the proposed improvement at the time and place to be fixed by them either at the office of the commissioners or at some suitable place within the township in which the proposed special assessment district is located: Provided, That the holding of such hearing may be enforced by mandamus in case the commissioners shall fail to hold the hearing within 60 days after the filing of the petition required under section 1 of this act. At this hearing all parties or persons interested shall be given an opportunity to present their objections, if any, to the proposed improvement. Notice of this hearing shall be given by the commissioners by causing a notice thereof to be published at least once in each week for 2 weeks in succession in some newspaper of general circulation in such district, and by posting 5 notices within the limits of such district, in public and conspicuous places therein. Such posting shall be done and at least 1 publication in the newspaper shall be made not less than 10 days prior to such hearing. Such notice shall set forth a description of the boundaries of the proposed special assessment district or the several parcels of land proposed to be assessed on account of such improvement and the time and place of hearing. At this hearing the commissioners shall make any changes in the specifications deemed advisable without further notice or hearing, provided such changes do not increase the estimate more than 10 per cent. If they do increase the estimate more than 10 per cent, then a new hearing shall be had and notice thereof given as in the first instance. At such hearing, the commissioners may alter the boundaries of the proposed assessment district: Provided, however, That if said district is enlarged or otherwise altered so as to embrace additional lands, hearing thereon after due notice shall be had as hereinbefore provided.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- CL 1948, 41.275 ;-- Am. 1949, Act 218, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 73, Imd. Eff. May 28, 1951 ;-- Am. 1952, Act 241, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 84, Imd. Eff. May 18, 1953



Section 41.276 Pavements or sidewalks; liability of petitioners.

Sec. 6.

The petitioners for the construction of any improvement under the provisions of this act shall be jointly and severally liable for the costs and expense of proceedings had, but not for any portion of the construction of the improvement, in case the proceedings therefor shall be dismissed for any cause where the county road commissioners have incurred expense because of such petition.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.276



Section 41.277 Pavements or sidewalks; final order of determination, attachment of specifications.

Sec. 7.

Within 30 days after hearing objections, if the commissioners shall deem the proposed improvement necessary for the benefit of the public welfare and convenience, they shall make their final order in writing, under their hands, determining that the proposed improvement shall be made according to the final specifications adopted by them, a copy of which specifications shall be attached to said order.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- CL 1948, 41.277 ;-- Am. 1952, Act 241, Eff. Sept. 18, 1952



Section 41.278 Contracts for construction of improvement; bids, notice, procedure; commencement of construction.

Sec. 8.

On the making of the said final order, the commissioners shall proceed to let the contract for the construction of the proposed improvement to the lowest responsible bidder, said bidder to furnish adequate security for the performance of the same, in a sum to be fixed by the commissioners: Provided, That no contract shall be let or rolls spread under the provisions of this act when 25 per cent or more of the total tax levied for all purposes upon real property within the assessment district shall have been delinquent for 1 or more years. The commissioners shall give notice of the letting of such contract by publishing a notice thereof in some newspaper of general circulation in the county, at least once in each week for 2 weeks, and may publish notice thereof in other newspapers if they shall deem the same advisable. At least 1 publication of the notice shall be made not less than 10 days prior to the date of letting. They may reserve the right to reject any and all bids. If rejected, the same procedure for obtaining bids shall be repeated, or if deemed advisable by the commissioners, they shall proceed with the construction of said proposed improvement in the same manner and with the same authority, when applicable, as they have to build roads under the provisions of the county road law. After the bids have been received or as soon thereafter as practicable, the commissioners shall enter into the necessary contract for the construction of the proposed improvement with the party whose bid shall be accepted by them and who shall have furnished the bonds required. The commissioners shall take such action as may be necessary to commence construction of the proposed improvements, or cause such construction to be commenced, within 6 months, or if weather does not then permit, as soon thereafter as the weather does permit after making said final order.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.278 ;-- Am. 1952, Act 241, Eff. Sept. 18, 1952



Section 41.279 Special assessment district; determination, announcement, addition of lands; determination of installments.

Sec. 9.

At the time of hearing objections to the proposed improvement, the commissioners shall finally determine the special assessment district to be assessed for benefits on the construction of the proposed improvement, and shall not assess any lands therefor not included in the district. The determination shall be announced at the conclusion of the hearing. If at any time error is discovered in the district as so determined, before the special assessment roll has been finally approved by the commissioners and if in the judgment of the commissioners further lands should be brought within such assessment district, they may give notice of a new hearing as to the limits of such assessment district, and bring in additional lands as provided in the first instance. The commissioners shall also then and there determine the number of installments, if any, in which the money therefor shall be raised, which shall not be more than 10 annual installments. The determination as to the number of installments in which the money for the improvements shall be raised, may be altered, subject to the limitations in section 13, after notice and hearing thereon given and conducted in the manner hereinbefore provided.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- CL 1948, 41.279 ;-- Am. 1960, Act 47, Imd. Eff. Apr. 19, 1960



Section 41.280 Assessment of benefits against township and parcels of land; review; assessment against state lands; numbering of districts.

Sec. 10.

The commissioners shall apportion the percentage of the total cost of the improvement which the township at large shall be taxed to pay by reason of the benefit to the public convenience and welfare, which shall not exceed 25% of the total cost of the improvement, and may apportion a percentage of the total cost of the improvement, to be borne by the board of county road commissioners from the county road fund, and shall also apportion the percentage of the benefits to accrue to any piece or parcel of land by reason of the construction of that improvement over and above the sum of the percent assessed against the township at large and the percentage, if any, apportioned to the board of county road commissioners to be paid from the county road fund as provided in this section, which percent of benefit shall be apportioned upon and assessed against the lands benefited, according to the benefits received, and which apportionment shall be announced at the time and place of hearing objections to and equalizing the apportionment of benefits. The assessments of percent benefits shall be subject to review and correction and may be reviewed in the manner provided in this act. All appeals in this act provided for shall be from the apportionment of the percent of benefits. Any state lands, except state tax homestead or state swamp lands under the control of the department of natural resources, benefited by any such improvement, shall be liable to assessment in the same manner as are privately owned lands. The amount of any assessment on state land shall be certified by the board of county road commissioners, and shall be paid by the state treasurer. Payment shall be made out of any funds in the state treasury appropriated for that purpose. In any case where an assessment is imposed by the board of county road commissioners under this act the state shall have the same right of appeal as is given to owners of other lands. The board of county road commissioners shall designate each assessment district by number, by which number it shall thereafter be known. Whenever any state land is assessed for benefits, the board of county road commissioners shall give 10 days' notice to the state treasurer of the time and place of the hearing of objections on account of the assessment.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.280 ;-- Am. 2002, Act 373, Imd. Eff. May 24, 2002



Section 41.281 Creation of indebtedness; approval by township board; limitation on issue of township bonds.

Sec. 11.

In the creation of any indebtedness hereunder, it shall not be necessary to have the approval of the board of supervisors thereon, but no indebtedness against the township at large shall be incurred without the approval of the township board of each township in which any part of the assessment district is situated. No bonds shall be issued on behalf of any township which would cause the total bonded debt of the township to exceed 5 per cent of its assessed valuation.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- CL 1948, 41.281



Section 41.282 Maintenance and repair of improvement; proration of expense of joint improvement.

Sec. 12.

After the completion of said proposed improvement, the highway authorities having jurisdiction over the highway involved, shall maintain and repair said pavement and/or sidewalk and shall keep the same in a reasonably safe condition for public travel, using for this purpose any money which may be available for the maintenance and repair of said highway. If there is a surplus of the money collected after paying the cost of building such proposed improvement, the same shall be turned over to the highway authorities having the responsibility for the maintenance and repair thereof and shall be used solely for such maintenance and repair. If the improvement is in more than 1 highway jurisdiction, the fund shall be prorated between such jurisdictions according to the amount of the improvement in each.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.282



Section 41.283 Proceedings governed by MCL 247.418 to 247.481; records; reports.

Sec. 13.

The construction of the proposed improvement, the assessment for same, the collection of the interest on the assessment, the making of any assessment district, all appeals and hearings thereon, the issuing of bonds, the collection of money, the levying of reassessments to cover deficiencies, and all other necessary proceedings shall be conducted in the same manner as is provided in and governed by the provisions of Act No. 59 of the Public Acts of 1915, as amended, being sections 247.418 to 247.481 of the Michigan Compiled Laws, so far as the same may be applicable to this class of improvements. Records shall be kept and reports made of bonds issued under this act by the same officers and in the same manner as provided by law for bonds under said act.

History: 1931, Act 246, Eff. Sept. 18, 1931 ;-- Am. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.283 ;-- Am. 1949, Act 218, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 73, Imd. Eff. May 28, 1951 ;-- Am. 1960, Act 47, Imd. Eff. Apr. 19, 1960 ;-- Am. 1973, Act 122, Imd. Eff. Aug. 21, 1973



Section 41.283a Bonds; issuance and sale; full faith and credit; assessment district sinking fund; bonds subject to revised municipal finance act.

Sec. 13a.

(1) The commissioners may issue and sell bonds and pledge the full faith and credit of the assessment district for the payment of the bonds.

(2) The township board of any township in which a special assessment district is created under the provisions of this act may, by resolution duly adopted, pledge the full faith and credit of the township for the payment of bonds issued on that special assessment district. Whenever an assessment district sinking fund is insufficient to pay the bonds and interest on the bonds when due, and the full faith and credit of the township have been pledged to the payment of those bonds, the amount necessary to make the payment shall be immediately paid into the assessment district sinking fund by the township. In any case where the payment is made by the township, all special assessments collected in the district after all bonds issued have been retired or sufficient funds have been accumulated in the assessment district sinking fund to retire all the bonds shall belong to and be turned over to the township.

(3) Bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1951, Act 73, Imd. Eff. May 28, 1951 ;-- Am. 1973, Act 122, Imd. Eff. Aug. 21, 1973 ;-- Am. 2002, Act 273, Imd. Eff. May 9, 2002



Section 41.284 Advancement of county road funds; reimbursement by township.

Sec. 14.

In lieu of borrowing money and issuing bonds or other evidence of indebtedness, the board of county road commissioners may advance the necessary funds for the construction of the proposed improvement from county road funds under its control, and, upon written certification by the board of county road commissioners that the cost of said improvement has been or will be paid from the county road fund, the county treasurer shall credit all assessments collected from the township at large and the assessment district, including any share of delinquent tax sales apportioned thereto, directly to the county road fund. Whenever funds are so advanced from county road funds, the township board of any township within which such improvement is located may, by resolution duly adopted, pledge the full faith and credit of the township to the repayment of all funds so advanced. In such case, if the county road fund has not been fully reimbursed by special assessment collections upon the final due date of the last installment of such special assessment, the township shall, within 90 days thereafter, pay to the board of county road commissioners such sum as is necessary to complete such reimbursement, and any delinquent special assessments thereafter collected shall belong to and be turned over to the township.

History: Add. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.284 ;-- Am. 1951, Act 73, Imd. Eff. May 28, 1951



Section 41.285 County board of supervisors; appropriation of funds for advancement; establishment of revolving fund.

Sec. 15.

The board of supervisors of any county may appropriate necessary funds to advance the cost of any proposed improvement constructed under the provisions of this act, or said board of supervisors may set up and establish a revolving fund to finance proposed improvements under the provisions of this act. Whenever the cost of any improvements constructed under the provisions of this act is advanced from funds so appropriated or set up and established by the board of supervisors, the county treasurer shall credit all assessments collected from the township at large and the assessment district, including any share of delinquent tax sales apportioned thereto, directly to the fund from which the cost of said improvement was advanced.

History: Add. 1945, Act 141, Eff. Sept. 6, 1945 ;-- CL 1948, 41.285



Section 41.286 Hearing examiners; powers and duties; determination of board of county road commissioners, petition for reconsideration, filing; notice, hearing.

Sec. 16.

Any board of county road commissioners may designate by resolution a hearing examiner or examiners who shall be authorized to make examinations and hold hearings as required by this act. The hearing examiner or examiners, after the necessary examinations and hearings, shall submit findings of fact and proposed determinations to the board who may modify the proposed determinations and confirm the same as submitted or as modified and order them placed on file in its offices. A copy of the determination of the board shall be served by first class mail to each owner of or party in interest in property to be assessed at their addresses as shown upon the last local tax assessment records. The determinations shall become the final determinations of the board 10 days after mailing of the copies of the determination unless a petition for reconsideration is filed as provided in this section.

If the owners of record of more than 50% of the lineal frontage, who were qualified under the provisions of section 1 of this act to sign the petition, desire to have the board of county road commissioners reconsider its determination made under this section, they shall submit within 10 days after mailing of copies of the board's determination, a petition for reconsideration of such determination by the board of county road commissioners.

The board of county road commissioners shall set a time and place of hearing upon the petition for reconsideration, and shall give notice thereof by first class mail to each owner of or party in interest in property to be assessed at their addresses as shown upon the last local tax assessment records. At the conclusion of the hearing, the board of county road commissioners may modify or confirm its previous determination, the determination shall thereupon be final.

History: Add. 1963, Act 76, Imd. Eff. May 8, 1963



Section 41.287 Validation of prior actions, special assessments, and bonds.

Sec. 17.

Actions heretofore taken, special assessments heretofore levied and bonds heretofore issued under this act, as originally adopted or subsequently amended, are validated. A board of county road commissioners acting under this act, or a township, shall not contest the validity of any such bonds after they are sold and delivered and the board of county road commissioners has received the consideration therefor.

History: Add. 1973, Act 122, Imd. Eff. Aug. 21, 1973



Section 41.288 Installation of sidewalks and elevated structures; payment; contracts; approval.

Sec. 18.

(1) The township board of a township may install sidewalks along the sides of a highway and may install elevated structures for foot travel over highways in the township. The township board may pay for the elevated structures out of the funds of the township or purchase the elevated structures on title retaining contracts. Contracts shall not be entered into or issued for a period longer than 10 years. A highway under the jurisdiction of the director of the state transportation department or the board of county road commissioners shall not be improved under this act without the written approval of the director of the state transportation department or the board of county road commissioners.

(2) In proceedings under this section, the township board may provide that the cost of the sidewalk or elevated structure shall be paid entirely by public money and may allocate for this purpose unexpended money in the contingent fund or general fund of the township.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.288a Sidewalk construction, repair, or maintenance; order; meeting; notice; assessment of costs; approval; election.

Sec. 18a.

(1) The township board of a township may order the construction, repair, or maintenance of, or may construct, repair, or maintain sidewalks in a designated area within the township because of the health, safety, or welfare of the residents of the township.

(2) The township board shall hold a public meeting relative to the ordering of the sidewalk construction, repair, or maintenance and shall notify property owners involved of the time and place of the hearing.

(3) If the board determines that the construction, repair, or maintenance of sidewalks is necessary, it may construct, repair, or maintain the sidewalks and assess the costs to the property involved, payable over a 5-year period, or permit the owners of the property involved to have the sidewalks constructed, repaired, or maintained according to township specifications at their own expenses. Sidewalks constructed, repaired, or maintained under this section on the right-of-way of state highways or county roads must have the approval of the state or county highway authority having jurisdiction over the highway or road.

(4) A township board may construct, repair, and maintain walkways or sidewalks along main or arterial roads where it considers it necessary to protect the safety of the public. The costs of the sidewalks may be paid by the township at large. When determined necessary by the township board, the board shall submit to the electors the question of raising the necessary funds by a levy not to exceed 1 mill at a general, primary, or special election.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.288b Public street cleaning vehicles and snow removal equipment.

Sec. 18b.

The township board of a township, by a majority vote at a regular meeting or a special meeting called for that purpose, may authorize the purchase of a public street cleaning vehicle or vehicles and snow removal equipment, and may provide for the maintenance and operation of the vehicles and equipment, payable from the funds of the township. The written approval of the board of county road commissioners shall first be obtained.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.289 Lighting of roads, highways, and bridges generally.

Sec. 19.

The township board of a township may authorize the expenditure of funds to provide for the lighting by artificial means of roads, highways, and bridges in the township that are located outside of the limits of incorporated villages. The expense of the lighting shall be paid out of the funds of the township. If a road, highway, or bridge is situated in or between 2 or more townships, a provision shall be made by a majority vote of the township boards of the townships in or between which the road, highway, or bridge is situated, at a joint meeting of the boards, held for that purpose, and the proportion of the expense to be paid by each of the townships shall be determined at the joint meeting. This section and sections 19a to 19d for reasons of public safety authorize the lighting of a state trunk line highway, county road, or platted road or street outside the limits of incorporated villages, whether the road or street has been dedicated to the public use or not.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.289a Lighting of roads, highways, and bridges; supervision; contracts.

Sec. 19a.

If lighting of a road, highway, or bridge is provided in accordance with section 19, the supervisor of the township shall exercise general supervision over the installing and maintenance of the lighting system, under the direction of the township board. However, if a road, highway, or bridge is situated in or between 2 or more townships, it shall be determined by the township boards which one of the township supervisors shall exercise supervision. The township board, or in case of roads, highways, or bridges located in or between 2 or more townships, then the township boards of the townships in or between which the road, highway, or bridge is situated, may contract for a period of time not exceeding 10 years with a person for furnishing the road, highway, or bridge lighting by artificial means, upon the terms and conditions as may be agreed.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.289b Expenses for lighting highways; special assessment; hearing; notice.

Sec. 19b.

(1) The township board or boards mentioned in section 19, either on its or their own motion, or upon the filing of a petition signed by the record owners of not less than 10% of the number of parcels of land in the district to be lighted described in the petitions, may order the expenses for lighting the highways to be defrayed by a special assessment on all the taxable lands in the territory described in the petitions or the order of the township board. A petition under this section is not valid if a majority of the territory described in the petition was included in a petition filed under this section not more than 1 year earlier.

(2) A part of the expenses may be paid by the township or townships at large and the balance assessed against the lands in the described district.

(3) The township board or boards shall then estimate the cost and expense of the lighting system and fix a day, time, and place for a hearing on the question of creating a district and defraying the expenses of the district by special assessment. A notice stating the time, place, and purpose of the hearing shall be published in a newspaper of general circulation in the district. If there is not a newspaper of general circulation in the district, then notices shall be posted in at least 3 of the most public places in the district. Notice shall be published or posted at least 5 days before the date of the hearing.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989 ;-- Am. 1996, Act 127, Imd. Eff. Mar. 13, 1996



Section 41.289c Assessment in district for lighting roads, highways, and bridges.

Sec. 19c.

If the township board or boards create a district under section 19b, it or they shall determine the boundaries of the district by resolution and shall direct the township supervisor or supervisors to make a special assessment upon the lands and premises in the district benefited by the lighting to defray the expenses of lighting the roads, highways, or bridges or to defray that portion of the expenses to be assessed against the district. The board or boards shall thereafter annually determine the amount to be assessed in the district for lighting the roads, highways, and bridges and shall direct the supervisor or assessor to levy this amount or the supervisors or assessors to levy the portion of this amount attributable to the territory of the district within their respective townships. The assessment may be made either in a special assessment roll or in a column provided in the regular tax roll. The assessment shall be spread and become due and be collected at the same time as the other township taxes are assessed, levied, and collected and shall be returned in the same manner for nonpayment.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.289d Relieving district of duty to light streets or highways.

Sec. 19d.

A district that has been lighting its streets or highways under this act may be relieved of this duty by action of the township board or boards on their own motion or by a petition to the township board or boards as provided in section 19b.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989



Section 41.290 Lighting county roads, highways, and bridges; expense; contracts; extension of lines or service; payment; statement and budget; apportionment of sum required; tax; lighting state trunk line highways and bridges.

Sec. 20.

(1) Notwithstanding sections 19 through 19d, the board of county road commissioners of a county operating under the county road system may provide for the lighting, by artificial means, of roads, highways, and bridges under its jurisdiction, located outside of the limits of incorporated cities and villages. The township board or boards of a township or townships in which county roads, highways, and bridges are located may also provide for the lighting, by artificial means. Boards of county road commissioners and township boards may also provide for the lighting by joint action, and by dividing the expense of the lighting between the county or counties and the township or townships affected as may be determined by joint meeting of the boards. The board of county road commissioners or township board, acting separately or in conjunction with other boards of county road commissioners or with a township board or township boards, may enter into a contract with a person for a period not exceeding 10 years for the lighting upon terms and conditions as may be agreed upon, and may also contract for the extensions of lines or service to furnish the lighting. The boards of county road commissioners may pay from available highway funds under their control and jurisdiction sums required to provide for the extensions and furnish the lighting. If funds are not available, the board of county road commissioners shall submit to the county board of commissioners a statement and budget designating the roads, highways, and bridges to be lighted, and the estimated cost of the lighting. At the next October session of the county board of commissioners, the board shall pass upon the statement and budget, and, if a majority of the county board of commissioners agree, the sum required shall be apportioned among the several townships and cities of the county according to their equalized valuation. The supervisors or other assessing officers in the townships and cities shall levy and apportion the tax so apportioned as provided in this section, to their respective townships and cities. The tax shall be collected and paid to the county treasurer and disbursed by him or her upon orders of the board of county road commissioners, the orders to be signed by the chairperson and countersigned by the clerk of the board. The county board of commissioners shall raise a sum which, together with the other funds available, is sufficient to provide the lighting for which the facilities have, under an existing contract, been previously installed and operated.

(2) With the approval of the director of the state transportation department, boards of county road commissioners and township boards acting together or separately, may, with respect to state trunk line highways and bridges located in whole or in part within their respective counties and townships, provide for the lighting of these highways and bridges by artificial means and may contract in the same manner as for county roads. In such case, the entire expense shall be borne by the boards of county road commissioners or township boards, or by both.

History: Add. 1989, Act 80, Imd. Eff. June 20, 1989






Act 203 of 1957 STREET MAINTENANCE EQUIPMENT (41.291 - 41.291)



Act 28 of 1923 TOWNSHIP FIRE PROTECTION (41.301 - 41.305)



Act 181 of 1937 TOWNSHIP FIRE PROTECTION (41.311 - 41.316a)



Act 151 of 1931 FIRE PROTECTION FOR ADJOINING TOWNSHIPS (41.321 - 41.323)



Act 107 of 1941 TOWNSHIP WATER SUPPLY AND SEWAGE DISPOSAL SERVICES AND FACILITIES (41.331 - 41.351z)

Section 41.331 Furnishing water to water supply district; petitions; contracts; terms and conditions.

Sec. 1.

Upon filing with the township clerk of petitions, verified both as to signature and ownership, signed by 60% of the record owners of the land to be made into a township water supply district, the township board in the township may contract with another township or a city, village, or authority for the furnishing of water to the water supply district for fire protection and domestic purposes under terms and conditions agreed upon between the township board and the board or other representative body of the township, city, village, or authority.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.331 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.332 Water mains and fittings; purchase, installation, and maintenance.

Sec. 2.

For the purpose of distributing the water to be furnished in pursuance of a contract authorized by section 1, the township board may purchase and lay necessary water mains and fittings and maintain and control their use, either along public highways or upon private property for which the right to lay the pipe has been obtained.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.332 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.333 Water supply system; payment from contingent fund; limitations; separately financed and operated water supply system; map.

Sec. 3.

Not more than 75% of the net cost, exclusive of money, materials, and labor that are supplied by a federal agency, of purchasing and laying the mains and fittings of a water supply system shall be paid out of the contingent fund of the township. On resolving to make and install the improvement, the township board shall determine by resolution the net cost and the share of the net cost not exceeding 75% that the contingent fund of the township shall bear. However, no part of the cost of a water supply system acquired or created under sections 1 to 20a shall be levied or collected as a tax or assessment, whether general or special, upon property located in a village or school district or located in a water supply district in the township, including an area of the township served by a water system owned or operated by a city, if the village, school district, or water supply district has a water supply system that was originally acquired and is operated by or for the village, school district, or water supply district without any expense to the township at large. A water supply system, so separately financed and operated, shall not be taken, as to ownership or control, except by due process of law as provided by the general laws of this state. After determining the amount of money to be appropriated at any time from the township's contingent fund for purposes authorized in this section, the township board may set apart from that amount when appropriated a proportionate part of that amount for the benefit of the separately operated water supply system in the same ratio to the whole amount appropriated as the population of the separate district bears to the total population of the township, as determined by the board. This proportionate part shall be applied for the betterment of the separate water supply system as and when authorized by the board. The township board shall prepare and keep on file a map defining the boundaries of a water supply district served by the separately financed and operated water supply system separate from a township water system.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.333 ;-- Am. 1949, Act 10, Imd. Eff. Mar. 8, 1949 ;-- Am. 1949, Act 118, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.334 Percentage of net cost remaining after application of MCL 41.333; payment.

Sec. 4.

The percentage of the net cost remaining after application of section 3 shall be raised by payment, in accordance with sections 5 and 5a from property owners in the township water supply district.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.334 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.335 Tapping or making connection with mains of water supply district; payment; plan for financing, maintenance, and control of improvement.

Sec. 5.

A person or property owner shall not tap or make a connection with the mains of a water supply district established under section 1 without having paid for the privilege. On compliance with the provisions of section 3, the township board shall promulgate and adopt, by resolution, a plan for financing, maintenance, and control of the improvement. The plan shall provide all of the following:

(a) The minimum payment for the privilege of tapping and making of each private connection with the mains.

(b) A specified date by which all minimum payments shall be made to the township treasurer. The date shall be not less than 30 nor more than 60 days after completion of the publication required by section 6.

(c) The amount payable to the township treasurer after the date specified pursuant to subdivision (b) for the privilege of tapping and making of each private connection with the mains. This amount shall be not more than 50% nor less than 20% greater than the minimum payment specified pursuant to subdivision (a).

(d) Rules and regulations designed to vest exclusive governing control of the mains and fittings in the township board and to maintain and preserve adequate water pressure throughout the mains. The rules and regulations shall conform to the contract made under section 1. The rules and regulations shall include a provision limiting the number of private connections that may be purchased and made with the mains; a provision limiting the length of all private connections with the mains; provisions declaring the maximum size of pipe that may be used by all persons and property owners in making and maintaining private connections with the mains; a provision for minimum distance, on either or both sides of the mains, between taps for all private connections; and general provisions governing use and control of the mains, assessment of water rates, collection and payment of water rates, and suitable penalties for nonpayment of the rates.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.335 ;-- Am. 1949, Act 10, Imd. Eff. Mar. 8, 1949 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.335a Township water board; establishment; powers; loans from private parties; retirement of loans.

Sec. 5a.

The township board may include, in its plan under section 5, rules and regulations for the establishment of a township water board and for loans to the water board from private parties of money necessary to aid in the financing of the project petitioned for under section 1. The loans shall be retired only out of excess money as defined in section 9 and other direct revenues, if any, to be derived from the project. A water board established in accordance with this section shall exercise under direction of the township board all of the powers of maintenance and control that are granted by sections 1 to 20a to the township board.

History: Add. 1949, Act 10, Imd. Eff. Mar. 8, 1949 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.336 Publication of plan adopted under MCL 41.335.

Sec. 6.

Immediately following adoption of the plan under section 5, it shall be published at full length by the township board once each week for 3 successive weeks in a newspaper circulating within the township in which the improvement petitioned for under section 1 is to be made. Proof of the publication shall be made and filed with the township clerk before installation of the improvement commences. The publication is the sole notice of the improvement and of the provisions of the plan that interested persons and property owners are entitled to receive.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.336 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.337 Failure to pay percentage of net cost remaining after application of MCL 41.333; refund of money previously deposited.

Sec. 7.

If the percentage of the net cost remaining after application of section 3 is not, in pursuance of the plan under section 5, fully paid in to the township treasurer, by paid for connection rights as provided for in the plan or loans made in accordance with section 5a, or both, by the date specified pursuant to section 5(b), the improvement petitioned for under section 1 shall not be commenced and all money previously deposited with the township treasurer in pursuance of the plan shall be refunded immediately by the township treasurer to the respective depositors of the money.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.337 ;-- Am. 1949, Act 10, Imd. Eff. Mar. 8, 1949 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.338 Installation of improvement by township board; loan.

Sec. 8.

If a sufficient number of private connection rights are timely paid for in accordance with the terms of the plan provided for by section 5, the township board shall immediately proceed to make and install the improvement petitioned for under section 1 and may, by resolution, do what is necessary to accomplish the purposes of the plan. The board may borrow all or part of the amount to be appropriated from the contingent fund under section 3 if, in the judgment of the board, the contingent fund will, by such appropriation, be depleted to such extent as may hamper general township operations. The loan shall conform to the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.338 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989 ;-- Am. 2002, Act 227, Imd. Eff. Apr. 29, 2002



Section 41.339 Excess money; deposit in contingent fund; applicability of section.

Sec. 9.

Money that is paid in to the township treasurer for private connection rights under section 5 on or before the date specified pursuant to section 5(b) which creates an excess over the percentage of the net cost remaining after application of section 3 and money that is paid into the township treasurer for the rights after that date is excess money and shall be deposited in the contingent fund. This section applies to all money received by the township treasurer after May 19, 1941, in cases in which water mains, prior to May 20, 1941, were extended or installed in accordance with a plan substantially similar to that contemplated by section 5.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.339 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.340 Maintenance and use of mains and fittings of water supply district; control by township board; amendment of rules and regulations; notice; publication.

Sec. 10.

The township board has exclusive governing control over the maintenance and use of the mains and fittings of a water supply district established under section 1 and shall exercise this control in accordance with the terms of sections 1 to 20a and the rules and regulations that are required by and conform to section 5(d). The rules and regulations may be amended by the township board only after notice of its intention to do so, specifying the date, hour, and place of meeting of the board for this purpose, is published for 3 successive weeks in a newspaper circulating within the township.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.340 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.341 Water mains extended or installed in accordance with similar plan; control by township board; rules and regulations; publication; amendment or alteration; notice.

Sec. 11.

If water mains have been extended or installed in accordance with a plan substantially similar to that contemplated by section 5, the township board, subject to provisions of any contract that has been made with another township or a city, village, or authority for furnishing water through the mains, has exclusive governing control over the mains and fittings and their maintenance and use. In such cases, the township board may promulgate and adopt, by resolution, rules and regulations conforming substantially with section 5(d). The rules and regulations become effective on completion of their publication, at full length, once each week for 3 successive weeks in a newspaper circulating within the township in which the improvement has been made. After the rules and regulations become effective, they may be amended or altered by the township board only after notice of its intention to do so, specifying the date, hour, and place of meeting of the board for this purpose, is published for 3 successive weeks in a newspaper circulating within the township.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.341 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.342 Definitions.

Sec. 12.

As used in sections 1 to 20a:

(a) “Township water supply district” means the portion of the township described in the petition required by section 1.

(b) “Private connection” means the tapping of a main and the connection of the main with a nonpublic building or premises as distinguished from a connection with a public building or premises and from an extension of such a main, lateral or otherwise, that the township board, in accordance with altered or amended rules and regulations, authorizes in and along a public highway.

(c) “Corporation” includes foreign and domestic corporations lawfully doing business in this state.

History: 1941, Act 107, Imd. Eff. May 20, 1941 ;-- CL 1948, 41.342 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.343 Township water supply and sewage disposal system; loan from corporation; bonds.

Sec. 13.

A corporation proposing to locate and construct, in a township having no sewage disposal system and a water supply system installed before June 14, 1951 under the terms of sections 1 to 12 that is inadequate for domestic and proposed industrial or commercial requirements, a business or plant requiring the facilities of a modern and sufficient public water supply and sewage disposal system may loan to the township money sufficient to provide for the acquisition and construction of an adequate township water supply and sewage disposal system and for the refunding of revenue bonds or revenue notes then outstanding and constituting a lien upon the revenues of the existing water supply system. Without complying with section 1, the township may borrow money from the corporation for these purposes; execute revenue bonds and mortgages securing the loan; pledge the net revenues of the proposed water supply and sewage disposal system to the repayment of the loan; acquire, construct, or improve the works; and refund the bonds or notes. A bond issued under the provisions of this section is a valid and subsisting obligation of the township.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989
Former Law: See section 13 of Act 107 of 1941, which was repealed by Act 267 of 1945.



Section 41.344 Contract for issuance and delivery of negotiable revenue bonds; interest, terms, and conditions.

Sec. 14.

A township borrowing pursuant to section 13 may enter into a contract with the corporation described in section 13 for the issuance and delivery to the corporation or its assigns of self-liquidating and fully negotiable revenue bonds for the repayment of the loan with interest on the bonds not exceeding the legal rate, according to terms and conditions consistent with sections 1 to 20a and agreed upon between the township board and the lending corporation.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.345 Exercise of power by ordinance; incorporation and publication of contract as part of ordinance.

Sec. 15.

The power conferred on a township by sections 13 and 14 shall be exercised by means of an ordinance adopted by the township board according to the procedure set forth in Act No. 191 of the Public Acts of 1939, being sections 41.191 to 41.192 of the Michigan Compiled Laws, and the contract agreed upon with the corporation as provided in section 14 shall be incorporated in and published as a part of the ordinance.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.346 Statutory lien upon net revenues; net revenues as trust funds.

Sec. 16.

There shall be created in an ordinance required by section 15 a lien, by this act made a statutory lien, upon the net revenues of the water supply and sewage disposal project authorized by section 13. The authorizing ordinance shall pledge the net revenues to the payment of the principal of and interest upon the bonds issued under section 13 to and in favor of the holders of the bonds and the interest coupons pertaining to the bonds and each of the holders. The lien shall be a first lien upon the net revenues. The net revenues shall constitute trust funds for the purposes expressed in this section.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.347 Duration and enforcement of statutory lien.

Sec. 17.

The net revenues pledged pursuant to section 13 remain subject to the statutory lien required by section 16 until payment in full of the principal of and interest upon the revenue bonds issued under section 13. The holder or holders of the bonds representing in the aggregate not less than 20 per cent of the entire issue then outstanding may, either at law or in equity, protect and enforce the statutory lien and enforce and compel the performance of duties of the officials of the borrower, including the fixing of sufficient rates, the collection of revenues, the proper segregation of revenues, and the proper application of revenues. However, the statutory lien does not give a holder or owner of a bond or coupon authority to compel the sale of the water supply and sewage disposal system, the revenues of which are pledged pursuant to section 13.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.348 Default in payment of principal or interest on bond; appointment and powers of receiver.

Sec. 18.

If there is a default in the payment of the principal of or interest upon a bond issued under section 13, a court having jurisdiction in a proper action may appoint a receiver to do 1 or more of the following:

(a) Administer and operate on behalf of the township, under the direction of the court, the water supply and sewage disposal system authorized by section 13, the revenues of which are pledged to the payment of the principal and interest.

(b) With the approval of the court, fix and charge rates and collect revenues sufficient to provide for the payment of bonds or other obligations outstanding against the revenues of the water supply and sewage disposal system authorized by section 13 and for the payment of expenses of operating and maintaining the system.

(c) With the approval of the court, apply the income and revenues of the water supply and sewage disposal system in conformity with sections 1 to 20a and the ordinance required by section 15 providing for the issuance of the bonds and in accordance with the court's orders.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.349 Payment of principal and interest on bonds solely from net revenues; bond or coupon not general obligation or indebtedness; registration.

Sec. 19.

The principal of and interest upon the bonds issued under section 13 are payable solely from net revenues derived from the operation of the water supply and sewage disposal system purchased, acquired, constructed, improved, enlarged, extended, or repaired from the proceeds of the bonds that are pledged in the authorizing ordinance, which may include, if the ordinance so provides, net revenues derived by reason of future improvements, enlargements, extensions, or repairs to the water supply and sewage disposal system. A bond or coupon issued pursuant to section 13 is not a general obligation of the borrower and does not constitute an indebtedness of the borrower within the meaning of a state constitutional provision or statutory limitation. Such a bond may be registered as to principal under the terms and conditions determined by the township board.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350 Operation or maintenance of public improvement; appropriation to pay expenses.

Sec. 20.

A township that borrows money under section 13 may appropriate and use revenues from a source other than the operation of the public improvement authorized by section 13 to pay expenses of operation or maintenance of the public improvement.

History: Add. 1951, Act 201, Imd. Eff. June 14, 1951 ;-- Am. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350a Powers conferred by MCL 41.331 to 41.350.

Sec. 20a.

Sections 1 to 20 constitute a new and independent authority for the exercise of the powers granted in those sections. The powers conferred by sections 1 to 20 are not affected or limited by any other statute, except as expressly provided in those sections. Sections 1 to 20 create a full and complete additional and alternate method for the exercise of the powers conferred in those sections.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350b Water service for fire protection within district; special assessment; resolution.

Sec. 20b.

In a township where there are lands serviced by a water system financed by revenue bonds issued under the revenue bond act of 1933, Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.140 of the Michigan Compiled Laws, or by bonds issued under the county public improvement act of 1939, Act No. 342 of the Public Acts of 1939, being sections 46.171 to 46.188 of the Michigan Compiled Laws; Act No. 185 of the Public Acts of 1957, being sections 123.731 to 123.786 of the Michigan Compiled Laws; or Act No. 233 of the Public Acts of 1955, being sections 124.281 to 124.294 of the Michigan Compiled Laws, having water service available for fire protection through fire hydrants and water mains, the township board may determine by resolution that the reasonable cost and value of the water service for fire protection within the district served by the water system shall be borne by a special assessment levied annually, while bonds are outstanding, against all of the real property located within the district, which shall constitute a special assessment district. A special assessment under this section shall not be levied against any property in 1 year in excess of 1/5 of 1% of the state equalized valuation of the property unless a special hearing is held.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350c Contents of resolution required by MCL 41.350b.

Sec. 20c.

A resolution of the township board shall designate the boundaries of the special assessment district authorized by section 20b, estimate and determine the reasonable annual cost and value of the water service available for fire protection through fire hydrants and mains, and determine what portion of this annual fire protection cost should be paid for by special assessment because of benefits and what portion, if any, should be paid by the township out of general funds.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350d Annual fire protection cost; payment.

Sec. 20d.

The township board may use unappropriated money in its general fund to pay for a portion of the annual fire protection cost described in section 20c, including money received under the provisions of sections 8 and 10 of article IX of the state constitution of 1963.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350e Fixing date for public hearing.

Sec. 20e.

The township board shall fix a date for a public hearing upon the establishment of a special assessment district authorized by section 20b, the properties to be included in the district, the estimate of the reasonable cost and value of the fire protection afforded annually, and the assessments to be levied against the respective lots within the district.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350f Preparation and levy of assessment; report.

Sec. 20f.

After fixing a date for a public hearing pursuant to section 20e, the township board shall direct that the assessment authorized by section 20b be prepared by the township supervisor, who shall levy the total sum estimated of fire protection benefit apportioned in accordance with benefits against all of the property located within the special assessment district benefited by the fire protection water service. The township supervisor shall then report the assessment to the township board. The report shall be made before the date of the hearing.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350g Making assessment on special assessment roll or on regular township tax roll; due date; collection; return for nonpayment.

Sec. 20g.

The assessment authorized by section 20b may be made either on a special assessment roll or in a column provided for this purpose on the regular township tax roll. After the assessment has been confirmed, it shall become due and collected when other township taxes fall due and are collected and shall be returned for nonpayment in the same manner as other township taxes.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350h Conducting business at public meeting; notice.

Sec. 20h.

The business that the township board performs pursuant to sections 20b to 20k shall be conducted at a public meeting held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. The township board shall give public notice of a meeting and the time, date, place, and purpose of the meeting in the manner required by Act No. 267 of the Public Acts of 1976 and by publishing a notice in a newspaper of general circulation in the district proposed to be assessed. If a newspaper is not circulated in the district, then notice shall be posted in at least 3 of the most public and conspicuous places in the district.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350i Public hearing; objections; determination; equitable change.

Sec. 20i.

The township board shall hold the public hearing required by section 20e and hear and consider all objections relative to the establishment of the special assessment district authorized by section 20b, the boundaries of the district, the properties to be included in the district, the total amount so proposed to be assessed, and the respective individual assessments so proposed on the individual properties of the district. After the hearing, the township board shall determine whether or not the district shall be established and the assessments levied. The township board may change the district authorized by section 20b or the special assessments of the district as it considers equitable in accordance with the fire protection benefits conferred.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350j Review, correction, and confirmation of assessment roll; collection.

Sec. 20j.

If the township board approves the establishment of a special assessment district authorized by section 20b, it shall review, correct, and confirm the assessment roll and direct that it be collected immediately in the same manner as township taxes.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350k Annual determination of amount to be assessed; levy; additional hearings.

Sec. 20k.

After the creation of a special assessment district authorized by section 20b and while bonds are still outstanding, the township board may annually determine the amount to be assessed in the district and then levy that amount of annual assessments as special assessments against the benefited properties within the district. Further hearings shall not be held unless a change in the amount of annual assessment against an individual property is contemplated or attempted.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350l Contract with another township, city, or village for supplying water.

Sec. 20l.

The township board of a township may contract with another township or a city or village for the supplying of water to the township for fire protection and domestic purposes under terms and conditions agreed upon between the township board and the legislative body of the other municipality.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350m Acquisition and installation of water supply facilities; borrowing money and issuing notes.

Sec. 20m.

A township board may borrow money and issue notes for money necessary for acquisition and installation by the township of water supply facilities, including water mains and elevated water tanks, which are required of the township by the terms of a water supply contract authorized by section 20l.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989 ;-- Am. 2002, Act 227, Imd. Eff. Apr. 29, 2002



Section 41.350n Provisions to which transaction authorized by MCL 41.350m subject.

Sec. 20n.

A transaction authorized by section 20m is subject to the following provisions:

(a) A note shall be payable in annual installments the aggregate of which does not exceed 10 and the first of which is due not later than August 1 after the calendar year in which the note is issued. Subsequent maturity dates, if any, shall likewise be August 1. The note shall bear interest at a rate not exceeding 4% per year, payable semiannually, and may be made subject to redemption on an interest payment date before maturity at par plus accrued interest on terms and conditions provided in the authorizing resolution.

(b) The amount of a loan authorized by section 20m shall not, when payable, exceed the following percentage of the total aggregate revenues derived from sales tax money received by the township for the preceding 5 calendar years:

(c) The resolution authorizing the borrowing shall contain an irrevocable appropriation providing for the payment of the principal and interest from the money to be derived from state collected sales tax returned to the township. After the borrowing is authorized, the township treasurer shall set aside in a separate fund from the money received in each year an amount sufficient for the payment of the principal and interest of the loan maturing on August 1 of the next calendar year. The full faith and credit of the township shall not be pledged.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350o Notes issued under MCL 41.350m.

Sec. 20o.

Notes issued under section 20m are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989 ;-- Am. 2002, Act 227, Imd. Eff. Apr. 29, 2002



Section 41.350p Pledge of sales tax money by ordinance.

Sec. 20p.

To secure repayment of a loan authorized by section 20m, the township board may pledge, by ordinance as provided in sections 20q to 20s, all or any specified portion of sales tax money to be received by the township under sections 8 and 10 of article IX of the state constitution of 1963 during the period the loan remains outstanding.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350q Withholding and paying lender constitutionally allocated money.

Sec. 20q.

An ordinance pledging sales tax money pursuant to section 20p may provide that the official charged with disbursement of sales tax money returnable to the township pursuant to sections 8 and 10 of article IX of the state constitution of 1963 shall withhold and pay to the lending person, firm, corporation, bank, or trust company such of the constitutionally allocated money of the township as may be necessary to fulfill the pledge.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350r Exercise of powers by ordinance; procedure.

Sec. 20r.

By the affirmative vote of 2/3 of its members, the township board may adopt an ordinance relating to the exercise of the powers granted in sections 20l to 20t and to any other matter necessary or desirable to effectuate the full intent and purpose of sections 20 l to 20t, including provisions for control and maintenance of a water supply facility, charges for rights of connection with a facility for water service, charges for water delivered by means of a facility, and other provisions to ensure the proper and adequate operation of a facility. An ordinance adopted pursuant to this section becomes effective at the expiration of 30 days after the date of its publication unless a referendum is required as provided in section 20s. An ordinance adopted pursuant to this section shall be recorded in the minutes of the meeting of the township board as soon as practicable after its adoption. The record shall be authenticated by the signatures of the supervisor and clerk of the township. The ordinance shall be published promptly after its adoption in a newspaper of general circulation within the township. The ordinance may be so published as a part of the minutes of the meeting at which it was adopted. Except as otherwise provided in sections 20l to 20t, the provisions of this section are the sole requirements concerning the adoption and publication of the ordinance and are not limited by other statutory provisions.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350s Effective date of ordinance authorized by MCL 41.350r; petition; election.

Sec. 20s.

If, within 30 days after the date of publication of an ordinance authorized by section 20r, a petition signed by not less than 10% of the registered electors residing within the limits of the township is filed with the township clerk requesting a referendum upon the effectiveness of the ordinance, then the ordinance does not become effective until approved by vote of a majority of the electors of the township qualified to vote and voting on the ordinance at an election. Signatures on the petition shall be verified by some person or persons under oath as the actual signatures of persons whose names are signed, and the township clerk shall have the same power to reject signatures and petitions as city clerks possess by law. The number of registered electors in the township shall be determined by the township clerk from the township registration books.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350t Powers cumulative.

Sec. 20t.

The powers granted to townships in sections 20l to 20s are granted in addition to those granted by other statutes.

History: Add. 1989, Act 83, Imd. Eff. June 20, 1989



Section 41.350u Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 20u.

A petition under section 20s, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 195, Eff. Mar. 23, 1999



Section 41.351z Repealed. 1989, Act 83, Imd. Eff. June 20, 1989.






Act 47 of 1941 TOWNSHIP WATER SUPPLY CONTRACTS (41.351 - 41.356)



Act 88 of 1919 TOWNSHIP WATER SUPPLY CONTRACTS (41.391 - 41.398)



Act 251 of 1957 SIDEWALKS ALONG HIGHWAYS (41.401 - 41.402)



Act 116 of 1923 TOWNSHIP AND VILLAGE PUBLIC IMPROVEMENT AND PUBLIC SERVICE ACT (41.411 - 41.419)

Section 41.411 Township board, common council, or board of trustees of incorporated village; powers and duties; short title.

Sec. 1.

(1) In township lands, the township board or common council or board of trustees of an incorporated village may do 1 or more of the following:

(a) Make public improvements and provide public service by constructing bridges over natural or artificial waterways; grading, paving, curbing, stoning, graveling, macadamizing, or cinderizing streets; treating the streets with chloride or other suitable dust laying process or material; laying storm sewers to care for surface water in the streets; destroying weeds; providing street markers and lighting; contracting for public transportation facilities; providing police protection or contracting for police protection; establishing and maintaining garbage and mixed refuse systems or plants for the collection and disposal of garbage and mixed refuse or contracting for such collection and disposal for not to exceed 30 years; constructing or acquiring and maintaining sanitary sewers and sewage disposal plants or equipment; constructing filtration plants; constructing sidewalks; purchasing or constructing waterworks; purchasing fire apparatus and equipment; constructing and maintaining housing facilities for fire apparatus and equipment; making extensions of water mains to provide water for fire protection and domestic uses; trimming and spraying trees and shrubbery; providing and maintaining soil and beach erosion control measures including, but not limited to, the construction of breakwaters, retaining walls, and sea walls, in or for township lands or waters adjacent or contiguous to township lands; establishing and conducting chemical beach treatment service necessary for the control of aquatic nuisances such as swimmers' itch or contracting with others to provide the services.

(b) Levy and collect special assessments to pay the cost of an improvement or service and issue bonds in anticipation of the collection of the special assessments, upon filing the petition and subject to the terms and conditions provided in sections 2 to 5.

(2) In an incorporated village, the common council or board of trustees is vested with and shall perform the powers and duties vested by this section and sections 2 to 5 in the township board in areas outside of the incorporated village.

(3) The township board or common council or board of trustees of an incorporated village may purchase, accept by gift or devise, or condemn private property. If the property is to be acquired by condemnation, the provisions of Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.25 of the Michigan Compiled Laws; the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws; or other appropriate provisions of law may be adopted and used for the purpose of instituting and prosecuting the condemnation proceedings.

(4) This act shall be known and may be cited as the “township and village public improvement and public service act”.

History: 1923, Act 116, Eff. Aug. 30, 1923 ;-- Am. 1925, Act 263, Eff. Aug. 27, 1925 ;-- Am. 1927, Act 58, Imd. Eff. Apr. 21, 1927 ;-- Am. 1929, Act 232, Eff. Aug. 28, 1929 ;-- CL 1929, 2385 ;-- Am. 1931, Act 140, Imd. Eff. May 21, 1931 ;-- Am. 1937, Act 318, Imd. Eff. July 27, 1937 ;-- Am. 1941, Act 201, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 239, Eff. Sept. 6, 1945 ;-- Am. 1947, Act 150, Imd. Eff. June 2, 1947 ;-- CL 1948, 41.411 ;-- Am. 1952, Act 43, Imd. Eff. Apr. 1, 1952 ;-- Am. 1957, Act 227, Eff. Sept. 27, 1957 ;-- Am. 1961, Act 33, Imd. Eff. May 18, 1961 ;-- Am. 1967, Ex. Sess., Act 1, Imd. Eff. Nov. 3, 1967 ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.412 Special assessment district; creation, enlargement, and discontinuance; petitions; assessment.

Sec. 2.

Upon the filing of petitions verified both as to signature and ownership, signed by record owners of land to be made into a special assessment district in which an improvement or service specified in section 1 is desired by the owners of the land, the township board may construct and maintain the improvement or provide the service, determine the cost of the improvement or service, and create, define, and establish a special assessment district within all or within and comprising not less than 80% of the area. The cost of the improvement or service shall be levied upon the district. However, the record owners of not less than 51% of the land actually created into the special assessment district by the township board must have signed the petitions. A district established and assessed may be enlarged through a petition, circulated and signed as required for an original district, but covering only the area to be added to create the enlarged district. Benefits of an improvement or service may be extended to the added part, and the entire enlarged district may be assessed for the improvement or service, as provided for an original district. If a service has been instituted and no assessment bonds for the service are outstanding, the service may be discontinued upon petition by owners of 51% of the lands.

History: 1923, Act 116, Eff. Aug. 30, 1923 ;-- Am. 1927, Act 58, Imd. Eff. Apr. 21, 1927 ;-- CL 1929, 2386 ;-- Am. 1941, Act 201, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 150, Imd. Eff. June 2, 1947 ;-- CL 1948, 41.412 ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.413 Cost of proposed improvement or service; special assessment bonds; special assessment taxes; proceedings; insufficiency of special assessment fund; advancement of township funds; reimbursement.

Sec. 3.

Before commencing an improvement or service authorized by section 1, the township board shall obtain from competent sources maps, plans, and estimates of the proposed improvement or service, shall determine by resolution the cost of the proposed improvement or service, and shall provide for the making of a special assessment upon each parcel of land in the special assessment district by benefits and for the issuing and sale of special assessment bonds in anticipation of the collection of the special assessment taxes. The special assessment bonds shall not be issued before the final confirmation of the assessment roll by the township board. A proceeding relating to the making, levying, and collection of a special assessment authorized by this section and to issuing bonds in anticipation of the collection of the special assessment shall conform, as near as may be, to a proceeding for levying a special assessment and issuing special assessment bonds by a village for a similar improvement or service, as set forth in Act No. 3 of the Public Acts of 1895, as amended, being sections 61.1 to 74.22 of the Michigan Compiled Laws. If the special assessment fund is insufficient to pay the bonds and interest on the bonds when due and the bonds were issued subsequent to April 21, 1927, the township board may advance the amount necessary to pay the bonds and shall be reimbursed from the assessments when collected or by reassessment of the deficiency if necessary. However, as to bonds issued subsequent to July 1, 1951, the township board may, at the time of issuance, pledge the full faith and credit of the township for the payment of the bonds, and if the special assessment fund is insufficient to pay the bonds and interest on the bonds when due, the township board shall advance the amount necessary to pay the bonds and shall be reimbursed from the assessments when collected or by reassessment of the deficiency against the special assessment district, if necessary.

History: 1923, Act 116, Eff. Aug. 30, 1923 ;-- Am. 1927, Act 58, Imd. Eff. Apr. 21, 1927 ;-- CL 1929, 2387 ;-- Am. 1934, 1st Ex. Sess., Act 24, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 41.413 ;-- Am. 1951, Act 32, Imd. Eff. May 3, 1951 ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.413a Waterworks; control and operation; election and terms of members of board of public service commissioners; vacancy; member as resident of district; “annual township election” defined; employees; violation of MCL 168.1 to 168.992 applicable to petitions; penalties; dissolution of board; records.

Sec. 3a.

(1) A waterworks established under sections 1 to 5 and any other service provided under sections 1 to 5 for a district having a waterworks may be under the control of and operated by a board of public service commissioners, except that in a village such an improvement or service shall be under the control of and operated by the legislative body of the village. The board of public service commissioners shall consist of 5 commissioners elected at the annual township election by the qualified electors residing in the district. A vacancy on the board of public service commissioners shall be filled by the remaining members of the board until the next annual township election, at which election the vacancy shall be filled for the unexpired term. A member of the board of public service commissioners shall be a resident of the district. As used in this section, “annual township election” means an election held on the first Tuesday after the first Monday in November every year.

(2) The township clerk shall call a special township election, upon the filing with the clerk of a petition signed by 25 registered electors of the district, for the election of the members of the board of public service commissioners to hold office until the first annual township election. At the first annual township election held under this section, 2 commissioners shall be elected for a term of 3 years, 2 commissioners shall be elected for a term of 2 years, and 1 commissioner shall be elected for a term of 1 year. After the first annual township election, a commissioner shall be elected for a term of 3 years. The commission may hire necessary employees to carry out the purpose of sections 1 to 5. The provisions of this section do not apply to a waterworks facility constituting only a part of a general township water system. A petition under this subsection, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this subsection is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(3) A board of public service commissioners may dissolve itself, alone or together with the district, upon satisfaction of all of the following requirements:

(a) The board of public service commissioners shall prepare a financial report of the assets and liabilities of the district. The financial report shall include a description of obligations of the district, an accounting of money held by the district, an appraisal or inventory of other assets of the district, and a description of any encumbrances on assets of the district. The board of public service commissioners shall file a copy of the financial report with the township clerk of the township where the district is located.

(b) The board of public service commissioners shall hold a public hearing on the issue of the dissolution. In addition to satisfying the requirements of the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, the board of public service commissioners shall publish notice of the hearing in a newspaper of general circulation in the township where the district is located not less than 10 days before the hearing. The notice shall give the time, date, location, and purpose of the hearing and state that a copy of the financial report is available for public inspection at the office of the township clerk.

(c) After the hearing, the board of public service commissioners shall prepare a plan for the transfer of the assets and liabilities of the district to the township where the district is located. The plan shall not impair the rights of holders of special assessment bonds issued pursuant to section 3 or the rights of property owners served by the waterworks.

(d) The township board of the township where the district is located shall adopt a resolution agreeing to the dissolution of the board of public service commissioners, alone or together with the district, in accordance with the plan under subdivision (c).

(e) After the township board adopts a resolution under subdivision (d), the board of public service commissioners shall adopt a consistent resolution to dissolve itself, alone or together with the district, in accordance with the plan under subdivision (c).

(4) As its last act before the effective date of dissolution, a board of public service commissioners shall file its records with the clerk of the township where the district is located, for safekeeping and reference.

History: Add. 1935, Act 68, Imd. Eff. May 18, 1935 ;-- Am. 1937, Act 318, Imd. Eff. July 27, 1937 ;-- Am. 1941, Act 201, Eff. Jan. 10, 1942 ;-- CL 1948, 41.413a ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989 ;-- Am. 1992, Act 177, Imd. Eff. July 27, 1992 ;-- Am. 1998, Act 159, Eff. Mar. 23, 1999



Section 41.413b Lighting in residential areas; special assessments; basis.

Sec. 3b.

Special assessments levied under this act for lighting purposes in township residential areas shall be based on benefit received by the property owner and may be determined on the equivalent front footage basis or may be levied equally on each parcel of property to be assessed.

History: Add. 1971, Act 164, Eff. Mar. 30, 1972



Section 41.414 Special assessment installments; limitations; collection; appeal; tapping works to supply water outside of village or district; restrictions; special assessment after December 31, 1998; “taxable value” defined; finding of invalid assessment.

Sec. 4.

(1) For a special assessment levied before January 1, 1999 for the cost of an improvement or service specified in section 1, the special assessment installments for 1 year shall not be levied on property in excess of 15% of that property's assessed valuation. For a special assessment levied after December 31, 1998 for the cost of an improvement or service specified in section 1, the special assessment installments for 1 year shall not be levied on property in excess of 15% of that property's taxable value. For a special assessment levied before January 1, 1999, the total assessment installments for a year for a combination of improvements or services specified in section 1, regardless of the year in which the assessment installments are levied, shall not exceed 45% of the property's assessed valuation. For a special assessment levied after December 31, 1998, the total assessment installments for a year for a combination of improvements or services specified in section 1, regardless of the year in which the assessment installments are levied, shall not exceed 45% of the property's taxable value. The collection of the special assessments shall be by installments as provided by the general law village act, 1895 PA 3, MCL 61.1 to 74.25. However, assessments for paving, for street markers and lampposts, or for a combination of projects authorized by section 1 that includes paving may be divided into a number of annual installments not exceeding 10. Assessments for the construction of filtration plants, for the construction or extension of sanitary sewers or water mains to provide water for fire protection and domestic uses, or for a combination of projects authorized by section 1 that includes the construction or extension of sanitary sewers or water mains to provide water for fire protection and domestic uses may be divided into a number of annual installments not exceeding 20. Assessments for the purchase or construction of waterworks or sewage disposal plants may be divided into a number of annual installments not exceeding 40.

(2) An appeal may be taken from the assessment of the supervisor to the board of public service commissioners, which shall act as a board of review and have the same powers and duties and be governed by the same procedures and the same legal consequences as the board of review provided for in the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(3) If a village or district is served by a waterworks, water reservoir, or aqueduct to a source of water supply established without expense to the township at large, the works shall not be tapped for the purpose of supplying water outside of the village or district if the tapping would seriously deplete or imperil the water supply or pressure of the village or district. The works shall not be tapped in any case without the consent of the board of public service commissioners. If a village or district is served by a public improvement or service described in section 1 that has been established and is being operated without expense to the township, no part of a tax or assessment shall be levied by the township upon the village or district for the purpose of establishing or operating a similar improvement or facility for other parts of the township.

(4) After December 31, 1998, any ad valorem special assessment levied under this act shall be levied on the taxable value of the property assessed.

(5) As used in this section, “taxable value” means that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(6) If the levy of an ad valorem special assessment on the property's taxable value is found to be invalid by a court of competent jurisdiction, the levy of the ad valorem special assessment shall be levied on the property's state equalized value.

History: 1923, Act 116, Eff. Aug. 30, 1923 ;-- Am. 1927, Act 58, Imd. Eff. Apr. 21, 1927 ;-- Am. 1929, Act 232, Eff. Aug. 28, 1929 ;-- CL 1929, 2388 ;-- Am. 1931, Act 204, Eff. Sept. 18, 1931 ;-- Am. 1937, Act 318, Imd. Eff. July 27, 1937 ;-- Am. 1941, Act 201, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 110, Eff. Oct. 11, 1947 ;-- CL 1948, 41.414 ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989 ;-- Am. 1998, Act 542, Imd. Eff. Jan. 20, 1999



Section 41.415 Special assessments levied against platted corner lots; payment by township.

Sec. 5.

The governing body of a township, by resolution, may agree to pay up to 1/3 of the cost of the special assessments levied against any platted corner lot for the payment of public improvements authorized under sections 1 to 4.

History: Add. 1959, Act 178, Eff. Mar. 19, 1960 ;-- Am. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416 Borrowing money; motion; application; referendum; issuing bonds; use of money borrowed.

Sec. 6.

On a township board's own motion or after an application has been filed with the township board signed by at least 20% of the registered electors of the township, and subject to the referendum required in section 6a, the township board of an organized township may borrow money, not exceeding 5% of the assessed valuation of the township according to the assessed valuation of all the real and personal property of the township for the preceding December 31, on the faith and credit of the township. The township may issue bonds for the repayment of money borrowed under this section. The money borrowed shall be used for 1 or more of the following purposes:

(a) Acquiring a site for, erecting, and furnishing a town hall, fire station, or library.

(b) Making additions and improvements to an existing site, town hall, fire station, library, or other township public building.

(c) Purchasing and furnishing a building to be used for a town hall, fire station, library, or other township public building.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416a Requirements of application filed pursuant to MCL 41.416; resolution; submission of proposition to electors of township; ballot; notices; calling special election.

Sec. 6a.

(1) Upon the filing of an application with a township board pursuant to section 6, the board shall determine if the application meets the requirements of section 6. If the township board determines that the requirements of section 6 are met, the board shall by resolution provide for the submission of the proposition to the electors of the township at the general election or a special election to be held within 90 days after the adoption of the resolution. The township board shall prescribe in the resolution the form of ballot to be used in voting upon the proposition, whether the proposition shall be voted upon at a special election to be called by the township board for that purpose or at the general election, and that the township clerk of the township give notice of the proposition and of the vote by posting notices signed by the clerk in not less than 3 public and conspicuous places in each election district of the township. Notice shall be given not less than 20 days before the general or special election and shall set forth the form of the ballot to be used.

(2) In addition to the other provisions of the resolution specified in subsection (1), if the proposition is to be voted upon at a special election, the township board shall call the special election.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416b Conduct of election; canvass of vote.

Sec. 6b.

The general election or special election to be held under section 6a shall be conducted and the vote shall be canvassed in the same manner as is provided by law for ordinary township elections.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416c Issuance and sale of bonds in conformity with revised municipal finance act.

Sec. 6c.

If a township votes in favor of borrowing money and issuing bonds as provided in sections 6 to 6b, the township board of the township may issue and sell the bonds in conformity with the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989 ;-- Am. 2002, Act 274, Imd. Eff. May 9, 2002



Section 41.416d Levy and collection of tax.

Sec. 6d.

If bonds issued by a township under sections 6 to 6c have been sold, the township board of the township may in each year impose a tax upon the taxable property of the township for the purpose of paying the sums of money that become due before the collection of the taxes of the next succeeding year upon the principal of the bonds, or any part of the bonds, and the interest. The tax shall be levied and collected in the same manner as other township taxes are levied and collected.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416e Tax for maintenance, upkeep, or repair of public buildings.

Sec. 6e.

A township may, at a primary, general, or special election, vote a tax upon the property of the township not to exceed 1/20 of 1% of the assessed valuation of the township according to the assessed valuation of all the real and personal property of the township for the preceding year. The township board shall use the money raised by the tax for the maintenance, upkeep, or repair of the township hall, fire station, library, or other public buildings of the township.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.416f Library.

Sec. 6f.

The township board of an organized township may purchase a site and building for a library or lease, construct, remodel, add to, and maintain a building or space for a library.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.417 Use of building by township for public purposes where real property becomes part of incorporated village or city.

Sec. 7.

If a township is the owner of real property within the township where a building used for township purposes is located and, subsequent to the erection of the building, the real property becomes part of an incorporated village or city, the township may use the building for township purposes, including the holding of an election and the adoption of a resolution or other action by the township or its officers. The use of the building for township purposes is valid in all respects as though the building were located within the corporate limits of the township.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.417a Township or village scales.

Sec. 7a.

A township board or village council may appropriate money to establish a township or village scale for the weighing of farm produce and for other purposes. Money appropriated shall be assessed, levied, and collected in the same manner as other expenses of the township or village are assessed, levied, and collected. The maintenance, management, and control of the scales shall be under the direction of the township board or village council. The expense connected with the scales shall be paid in the same manner as other expenses of the township or village are paid.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.418 Weed control.

Sec. 8.

Upon receipt of a petition signed by 25 individuals who reside and own real property within the township requesting the control of weeds in inland public lakes situated within the township, a township board may appropriate money from the contingent or general fund to control the weeds.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.418a Control of weeds in inland public lakes.

Sec. 8a.

A township board may appropriate money from the contingent or general fund for entering into agreements with other townships in this state to control weeds in inland public lakes situated within more than 1 township of this state.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989



Section 41.418b Use of pesticide for weed control in inland lake; “pesticide” defined.

Sec. 8b.

(1) A pesticide shall not be used for weed control in an inland lake except with the consent of, and under the supervision of, the department of natural resources.

(2) As used in this section, “pesticide” means that term as defined in section 8305 of part 83 (pesticide control) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being section 324.8305 of the Michigan Compiled Laws.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989 ;-- Am. 1996, Act 35, Imd. Eff. Feb. 26, 1996



Section 41.419 Spraying of trees or shrubs.

Sec. 9.

A township board may provide for the spraying of trees or shrubs within its jurisdiction for the prevention of Dutch elm disease or other diseases or insect pests destructive to trees or shrubs. The cost of the spraying may be paid from funds created specially for this purpose, money appropriated from other funds of the township, or both.

History: Add. 1989, Act 82, Imd. Eff. June 20, 1989






Act 157 of 1905 TOWNSHIP PARKS AND PLACES OF RECREATION (41.421 - 41.429)

Section 41.421 Township parks; acquisition; control by board of commissioners; condemnation of land.

Sec. 1.

Any township or townships, being a contiguous or adjacent territory, may acquire by gift or devise a tract of real estate which shall be contiguous or adjacent to the territory acquiring the same for a free public park, resort, bathing beach or other place of recreation, and may hold such real estate in fee simple for such purposes. The supervisor of each of such townships shall comprise a board of commissioners for the control of such park or resort and in case any such supervisor shall decline to act as such commissioner, then the township board shall designate a member of the township board to act as such commissioner. In case there is only 1 township interested in such park, then the township board shall be the board of commissioners. Such commissioners shall act in that capacity during the term of office to which they were elected respectively in their townships and until their successors are elected and qualified.

Such commission shall have authority in the name or names of the interested township or townships to condemn land for such purpose in accordance with the condemnation laws of this state.

History: 1905, Act 157, Eff. Sept. 16, 1905 ;-- CL 1915, 2192 ;-- CL 1929, 2400 ;-- Am. 1941, Act 308, Eff. Jan. 10, 1942 ;-- CL 1948, 41.421 ;-- Am. 1964, Act 32, Imd. Eff. May 4, 1964



Section 41.422 Place of recreation; adoption of rules and regulations by board of commissioners; violation as misdemeanor; recreational trailway; posting of regulations; prohibited operation of vehicle as municipal civil infraction; penalty; admission charges.

Sec. 2.

(1) The board of commissioners may adopt rules and regulations for the use and maintenance of the place of recreation, including the hours during which the place of recreation shall be open to the public, and may make leases for the purposes of erecting cottages and other necessary buildings under such rules and regulations as it considers expedient. Under any such lease no spirituous or malt liquors shall be sold on the premises.

(2) A person who violates the rules and regulations of the board of commissioners is guilty of a misdemeanor.

(3) A rule or regulation that regulates a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(4) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by a rule or regulation is a municipal civil infraction, whether or not so designated by the rule or regulation. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the rule or regulation or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that is excluded from the definition of municipal civil infraction in section 113 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.113 of the Michigan Compiled Laws.

(5) A charge for admission to the place of recreation may be made by the board of commissioners, but the charge shall not exceed the charge for admission to state parks of this state. Funds received from such admissions shall be used for the improvement of the places of recreation.

History: 1905, Act 157, Eff. Sept. 16, 1905 ;-- CL 1915, 2193 ;-- CL 1929, 2401 ;-- Am. 1941, Act 308, Eff. Jan. 10, 1942 ;-- CL 1948, 41.422 ;-- Am. 1964, Act 32, Imd. Eff. May 4, 1964 ;-- Am. 1994, Act 88, Eff. Oct. 1, 1994



Section 41.423 Board of commissioners; election of officers; employees; record of transactions; treasurer, bond.

Sec. 3.

The said board of commissioners shall annually elect 1 of its members as president. It shall elect a secretary and treasurer, and may appoint such other officers or employes as it may deem necessary. The secretary shall keep a correct record of all the transactions of the board of commissioners, which shall be a public record, and may be inspected at all times by any taxpayer residing in any township owning an interest in any such park or resort as a grantee. The treasurer shall give a bond in the penal sum of 6,000 dollars.

History: 1905, Act 157, Eff. Sept. 16, 1905 ;-- CL 1915, 2194 ;-- CL 1929, 2402 ;-- CL 1948, 41.423



Section 41.424 Township parks; plan for acquisition, specifications; referendum, adoption, record.

Sec. 4.

Any plan for the securing such park or resort shall fully set forth the premises which it is intended to occupy as a park or resort, and specify the sum which each of said townships will raise by tax each year for the maintenance and support thereof, which shall not be less than 1/10 of a mill nor more than 5 mills on the respective valuations of each of said townships. Said moneys so received shall be paid to the treasurer of said board of commissioners, and shall be paid out on orders drawn on him, signed by the chairman and secretary of said board of commissioners. The full proposition shall be submitted to the qualified electors of each township at a regular or special election, and if adopted by a majority vote shall be a binding contract on such township, and if adopted, shall be recorded in the office of the register of deeds in the county or counties in which said lands shall be situated. The manner of conducting, noticing, canvassing, returning and declaring the result of such election shall, as near as may be, be the same as is now prescribed by the general election law governing elections in said townships for the election of township officers.

History: 1905, Act 157, Eff. Sept. 16, 1905 ;-- CL 1915, 2195 ;-- CL 1929, 2403 ;-- CL 1948, 41.424



Section 41.425 Exemption from taxation.

Sec. 5.

So much of the estate, both real and personal, as is owned by such township or townships shall be exempt from taxes, but all improvements under lease for private use shall be liable to be taxed.

History: 1905, Act 157, Eff. Sept. 16, 1905 ;-- CL 1915, 2196 ;-- CL 1929, 2404 ;-- CL 1948, 41.425



Section 41.425a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 5a.

A petition under section 6, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 160, Eff. Mar. 23, 1999



Section 41.426 Township park commission; petition; election; membership; terms; increase or decrease in number of members; vacancy.

Sec. 6.

(1) On receipt of a written petition signed by not less than 8% of the registered voters of a township, the township board of that township, at its first meeting after the receipt of the petition, shall submit the question of establishing a township park commission to the registered voters of the township at the next regular election to be held in the township. If a majority of the registered voters voting on the question vote in favor of establishing a township park commission, the township board shall appoint the following number of members to a township park commission:

(a) Before the effective date of the amendatory act that added subsection (3), 6 members.

(b) On and after the effective date of the amendatory act that added subsection (3), an odd number of members not fewer than 5 or more than 9 as determined by the township board.

(2) The members appointed pursuant to subsection (1) shall serve until the next township election at which township officers are elected. At the next township election at which township officers are elected held pursuant to section 358 of the Michigan election law, 1954 PA 116, MCL 168.358, the number of members of the township park commission as determined under subsection (1) shall be elected for terms of 4 years each.

(3) On and after the effective date of the amendatory act that added this subsection, a township board shall increase or decrease the number of members of an existing township park commission in conformity with subsection (1)(b). If the township board increases the number of members of the township park commission board, the township board shall appoint the additional members who shall serve for the period prescribed in sections 370 and 370a of the Michigan election law, 1954 PA 116, MCL 168.370 and 168.370a. If the township board decreases the number of members of the township park commission board, the members of the township park commission then serving shall remain in office until the next township election at which township officers are elected held pursuant to section 358 of the Michigan election law, 1954 PA 116, MCL 168.358.

(4) After a township board increases or decreases the number of members of an existing township park commission in conformity with subsection (1)(b), any future increase or decrease in the number of park commission members shall only occur at a township election at which township officers are elected held pursuant to section 358 of the Michigan election law, 1954 PA 116, MCL 168.358.

(5) A vacancy in the township park commission shall be filled by appointment of the township board for the period prescribed in sections 370 and 370a of the Michigan election law, 1954 PA 116, MCL 168.370 and 168.370a.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989 ;-- Am. 1999, Act 15, Imd. Eff. Apr. 27, 1999



Section 41.426a Township park commission; authority generally.

Sec. 6a.

The township park commission shall have authority to acquire, maintain, manage, and control township parks and places of recreation, including bathing beaches, and shall have authority, in the name of the township, to condemn land for those purposes, in accordance with the condemnation laws of this state. The township board may authorize the township park commission to act as the township recreation board provided by Act No. 156 of the Public Acts of 1917, being sections 123.51 to 123.54 of the Michigan Compiled Laws. The township park commission may accept, in the name of the township, gifts, grants, and devises of land suitable for parks and places of recreation, and gifts and bequests of money. That money shall be held in trust and used for the acquisition and improvement of land suitable for parks and places of recreation.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.426b Township park commission; compensation of members; employment of clerical assistance; expenses.

Sec. 6b.

The members of the township park commission shall receive compensation as fixed by the township board. The township park commission may employ clerical assistance and incur other expenses that are authorized by the township board. Compensation and expenses shall be paid from the park maintenance fund provided for in section 6c.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.426c Budget; limitation; assessment, levy, and collection of tax.

Sec. 6c.

The township park commission shall submit to the township board a detailed budget covering the cost of maintenance of the township parks and places of recreation of the township for the ensuing year. The budget shall not exceed 1 and 1/2 mill on the assessed valuation of the township. The township board shall examine the budget and shall approve the entire budget, or a part of the budget that the board considers reasonable and necessary, which sum shall be incorporated into the tax on the township, and when collected shall be deposited by the township treasurer in a fund to be known as the park maintenance fund. Expenditures from this fund shall be on vouchers approved by the township park commission, and it shall be the duty of the township treasurer to allow and pay these vouchers on presentation to him or her. The assessment, levy, and collection of the tax provided in this section shall be performed in the manner provided in the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.426d Township bonds; acquisition of lands for parks and places of recreation; payment.

Sec. 6d.

The township park commission may request that the township board submit to the voters of the township the question of the issuance of township bonds, the proceeds of which shall be used in the acquisition of lands for township parks and places of recreation. A majority vote of the qualified voters voting shall authorize the issuance of township bonds. The issuance of township bonds shall be governed by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. However, if the township has no outstanding indebtedness, bonded or otherwise, and the amount of the total proposed acquisition cost is less than 1 per cent of the assessed valuation of the township, the township board may authorize and direct the township park commission to purchase or condemn designated lands for township parks and places of recreation and may pay annually to the township park commission the available portions of contingent funds of the township necessary to pay for the acquisition of the lands. The township board shall determine the maximum amount to be paid for these lands and if acquisition is made by purchase instead of condemnation, shall also prescribe the terms of payment.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989 ;-- Am. 2002, Act 228, Imd. Eff. Apr. 29, 2002



Section 41.426e Sale or conveyance of portions of land not needed.

Sec. 6e.

If land is, or has been, acquired under this act by a township park commission, the commission, subject to approval of the township board, may sell and convey the portion or portions not needed on terms the township board considers proper.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.426f Annual report.

Sec. 6f.

The township park commission shall make a detailed annual report concerning township parks and places of recreation to the township board and to the state treasurer, in the form and containing information that the state treasurer directs.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.426g Township park commission; dissolution; procedures.

Sec. 6g.

(1) On receipt of a written petition signed by not less than 8% of the registered voters of a township, the township board of that township, at its first meeting after receipt of the petition, shall submit the question of dissolving the township park commission to the registered voters of the township at the next regular election to be held in the township. If a majority of the registered voters voting on the question vote in favor of dissolving the township park commission, the township park commission is dissolved.

(2) If a township park commission is dissolved pursuant to subsection (1), the powers and duties and all of the assets and liabilities of the township park commission shall be transferred to the township board of that township.

History: Add. 2008, Act 496, Imd. Eff. Jan. 13, 2009



Section 41.426h Township park commission; dissolution; validation; ratification.

Sec. 6h.

Action taken by a township board to dissolve a township park commission that was approved by a majority of the township voters voting on the question at the November 2006 general election is validated and ratified, and the township park commission is dissolved.

History: Add. 2008, Act 496, Imd. Eff. Jan. 13, 2009



Section 41.427 Conveyances to and duties of board of county park trustees.

Sec. 7.

The township board of a township may convey to the board of county park trustees of a county in which the township is located lands held by the township for township parks or places of recreation, including lands acquired by the township through the dedication of a plat duly approved and recorded, or may arrange with the board of county park trustees for the improvement, maintenance, management, and control of those lands. Upon the acceptance by the county park trustees of the transfer and conveyance, or upon the making of any arrangement for the care, management, and control, the county park trustees shall be charged with all the duties relating to parks and public places as are provided by Act No. 90 of the Public Acts of 1913, being sections 123.61 to 123.68 of the Michigan Compiled Laws.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.428 Appropriation; purpose; contribution to park commission.

Sec. 8.

The legislative body of a city or village may appropriate, out of the general or contingent funds of that city or village, funds for the purpose of contributing toward the cost of the acquisition, support, maintenance, upkeep, and improvement of land acquired by a township, or 2 or more townships, for use as a free public park, resort, bathing beach, or other place of recreation. The contribution shall be made to the park commission created by the act under which the park site was or will be acquired.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989



Section 41.429 Wharves, piers, docks, and landing places.

Sec. 9.

(1) A township abutting upon navigable waters in this state may acquire, construct, and maintain wharves, piers, docks, and landing places for the use and benefit of the public and may lease and control the wharves, piers, docks, and landing places. The township board shall act for the township in acquiring, constructing, and maintaining wharves, piers, docks, and landing places if authorized to do so by the affirmative vote of 3/5 of the registered voters of the township voting on the question at a general or special election.

(2) Proceedings taken under this section shall be taken by the township board, which has the power and authority usually exercised by the board of county road commissioners of the township in acquiring land for laying out, constructing, and maintaining highways. The township board may acquire land for wharves, piers, docks, and landing places and lay out, construct, and maintain these in accordance with the same proceedings, so far as applicable, as are required to be taken by the board of county road commissioners of the township for acquiring land and constructing and maintaining highways. Act No. 283 of the Public Acts of 1909, being sections 220.1 to 239.6 of the Michigan Compiled Laws, is extended to include wharves, piers, docks, and landing places, subject to the provisions contained in this section.

History: Add. 1989, Act 79, Imd. Eff. June 20, 1989






Act 300 of 1939 TOWNSHIP PARKS (41.431 - 41.431)



Act 271 of 1931 TOWNSHIP PARK COMMISSION (41.441 - 41.446)



Act 307 of 1941 TOWNSHIP PARK, CITY, OR VILLAGE APPROPRIATION (41.461 - 41.461)



Act 286 of 1923 WHARFS, PIERS, AND DOCKS (41.481 - 41.482)



Act 123 of 1917 TOWNSHIP SCALES (41.491 - 41.491)



Act 53 of 1921 RECREATION HALLS IN TOWNSHIPS (41.501 - 41.507)



Act 97 of 1919 RECREATION HALLS IN TOWNSHIPS (41.531 - 41.535)



Act 162 of 1915 BILLIARD AND POOL ROOMS (41.541 - 41.543)



Act 210 of 1911 BILLIARD AND POOL ROOMS (41.551 - 41.552)



Act 140 of 1963 BILLIARD AND POOL ROOMS (41.561 - 41.562)



Act 130 of 1915 SURETY BONDS; COST (41.601 - 41.601)



Act 51 of 1867 ADDITIONAL SURETIES FROM TOWNSHIP TREASURER (41.611 - 41.617)



Act 144 of 1969 CODIFICATION AND PUBLICATION OF ORDINANCES (41.641 - 41.641)



Act 168 of 1877 ADMINISTRATION OF OATHS BY SUPERVISORS (41.651 - 41.651)



Act 97 of 1954 TOWNSHIP ATTORNEY (41.661 - 41.661)



Act 41 of 1955 WEED CONTROL IN INLAND LAKES (41.671 - 41.673)



Act 195 of 1959 DUTCH ELM DISEASE (41.681 - 41.681)



Act 144 of 1949 HOSPITAL MAINTENANCE AND SUPPORT (41.701 - 41.701)



Act 50 of 1960 AMBULANCE AND INHALATOR SERVICE AND HOSPITAL SUPPORT (41.711 - 41.713)

Section 41.711 Ambulance and inhalator service.

Sec. 1.

The township board of a township or the county board of commissioners may operate or join with another municipality or contract with individuals, firms, organizations, or corporations in operating or furnishing an ambulance and inhalator service for the use and benefit of the residents of the township or county. The service by the township or the county may be in connection with fire protection service or as a separate operation.

History: 1960, Act 50, Imd. Eff. Apr. 19, 1960 ;-- Am. 1967, Act 217, Imd. Eff. July 10, 1967 ;-- Am. 1968, Act 163, Imd. Eff. June 17, 1968 ;-- Am. 1989, Act 84, Imd. Eff. June 20, 1989



Section 41.711a Ambulance personnel; emergency care, civil liability.

Sec. 1a.

Any municipal or private ambulance driver or attendant or policeman or fireman engaged in emergency first aid service, who, in good faith renders emergency care at the scene of an emergency, shall not be liable for any civil damages as a result of acts or omissions in rendering the emergency care, except acts or omissions constituting gross negligence or wilful and wanton misconduct.

History: Add. 1967, Act 217, Imd. Eff. July 10, 1967 ;-- Am. 1968, Act 163, Imd. Eff. June 17, 1968



Section 41.711b Ambulance personnel; training, red cross first aid courses.

Sec. 1b.

The municipality, person, firm, organization or corporation employing any ambulance driver, attendant, policeman or fireman engaged in performing emergency first aid service, shall require that they pass a red cross first aid course before they shall be entitled to the protection of this act.

History: Add. 1967, Act 217, Imd. Eff. July 10, 1967 ;-- Am. 1968, Act 163, Imd. Eff. June 17, 1968



Section 41.712 Maintenance and support of hospital.

Sec. 2.

A township board may, by majority vote, pay from unexpended balances in its contingent fund to any hospital a sum that fairly represents the reasonable share of the township in the maintenance and support of the hospital whose facilities are made available to the residents of the township at standard rates. However, the hospital and township board shall agree upon the number of residents of the township to which the hospital shall make facilities available during each year.

History: Add. 1989, Act 84, Imd. Eff. June 20, 1989



Section 41.713 Operating medical clinic and providing primary health care services; financing; question submitted to electors; conducting election and canvassing vote; validity of certain elections and levy of tax.

Sec. 3.

(1) A township, alone or in conjunction with 1 or more other townships, may operate a medical clinic and provide primary health care services.

(2) A township board may finance the operation of a medical clinic and the provision of primary health care service by any lawful means, including, but not limited to, the levy of a tax of not more than 2 mills on taxable property within the township. If a township board desires to levy a tax under this subsection, it shall submit the question of levying the tax to the electors of the township at a general or special election. The question submitted shall state the purpose of the tax, the number of mills to be levied, and the duration of the tax. The election shall be conducted and the vote shall be canvassed as provided in the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.1 to 168.992 of the Michigan Compiled Laws. If a majority of the electors voting on the question approve the levy of the tax, the township board is authorized to levy the tax.

(3) An election, held after September 30, 1991 and before December 21, 1991 in a township located on an island, in which the electors approved the levy of a tax for 5 years to finance the operation of a medical clinic and the provision of primary health care service by the township, alone or in conjunction with another township, for residents of the township or townships, is valid and the tax may be levied for that purpose.

History: Add. 1993, Act 135, Imd. Eff. Aug. 2, 1992






Act 188 of 1954 PUBLIC IMPROVEMENTS (41.721 - 41.738)

Section 41.721 Public improvements by township board; bonds; special assessments to defray costs.

Sec. 1.

The township board has the power to make an improvement named in this act, to provide for the payment of an improvement by the issuance of bonds as provided in section 15, and to determine that the whole or any part of the cost of an improvement shall be defrayed by special assessments against the property especially benefited by the improvement. The cost of engineering services and all expenses incident to the proceedings for the making and financing of the improvement shall be deemed to be a part of the cost of the improvement.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986



Section 41.721a “Record owner” defined.

Sec. 1a.

As used in this act, “record owner” means a person, sole proprietorship, partnership, association, firm, corporation, or other legal entity, possessed of the most recent fee title or a land contract vendee's interest in the land as shown by the records of the county register of deeds.

History: Add. 1986, Act 180, Imd. Eff. July 8, 1986



Section 41.722 Types of improvements authorized; approval; conditions.

Sec. 2.

(1) The following improvements may be made under this act:

(a) The construction, improvement, and maintenance of storm or sanitary sewers or the improvement and maintenance of, but not the construction of new or expanded, combined storm and sanitary sewer systems.

(b) The construction, improvement, and maintenance of water systems.

(c) The construction, improvement, and maintenance of public roads.

(d) The acquisition, improvement, and maintenance of public parks.

(e) The construction, improvement, and maintenance of elevated structures for foot travel over roads in the township.

(f) The collection and disposal of garbage and rubbish.

(g) The construction, maintenance, and improvement of bicycle paths.

(h) The construction, maintenance, and improvement of erosion control structures or dikes.

(i) The planting, maintenance, and removal of trees.

(j) The installation, improvement, and maintenance of lighting systems.

(k) The construction, improvement, and maintenance of sidewalks.

(l) The eradication or control of aquatic weeds and plants.

(m) The construction, improvement, and maintenance of private roads.

(n) The construction, improvement, and maintenance of a lake, pond, river, stream, lagoon, or other body of water or of an improvement to the body of water. This subdivision includes, but is not limited to, dredging.

(o) The construction, improvement, and maintenance of dams and other structures that retain the waters of this state for recreational purposes.

(p) The construction, improvement, and maintenance of sound attenuation walls, pavement, or other sound mitigation treatments unless a written objection is filed in the same manner as provided under section 3 by the record owners of land constituting more than 20% of the total area in the proposed special assessment district. If a written objection is filed, then the township board shall not proceed with the improvement until a petition signed by the record owners of land constituting more than 50% of the total land area in the special assessment district as finally established is filed with the board.

(2) A road under the jurisdiction of either the state transportation department or the board of county road commissioners shall not be improved under this act without the written approval of the state transportation department or the board of county road commissioners. As a condition to the granting of approval, the state transportation department or the board of county road commissioners may require 1 or more of the following:

(a) That all engineering with respect to the improvement be performed by the state transportation department or the board of county road commissioners.

(b) That all construction, including the awarding of contracts for construction, in connection with the improvement be pursuant to the specifications of the state transportation department or the board of county road commissioners.

(c) That the cost of the engineering and supervision be paid to the state transportation department or the board of county road commissioners from the funds of the special assessment district.

(3) A lake, pond, river, stream, lagoon, or other body of water under the jurisdiction of a county drain commissioner shall not be improved under this act without the written approval of the county drain commissioner of the county in which the lake, pond, river, stream, lagoon, or other body of water is located.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1958, Act 163, Eff. Sept. 13, 1958 ;-- Am. 1964, Act 30, Imd. Eff. May 1, 1964 ;-- Am. 1966, Act 116, Imd. Eff. June 22, 1966 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1976, Act 148, Imd. Eff. June 16, 1976 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986 ;-- Am. 1995, Act 139, Imd. Eff. July 10, 1995 ;-- Am. 2002, Act 585, Imd. Eff. Oct. 14, 2002



Section 41.723 Written objections; petition; filing; signatures; determining record owners; determining sufficiency of petition; supplement to petition; validity of signatures.

Sec. 3.

(1) The township board may proceed to carry out an improvement as provided in this act unless written objections to the improvement are filed with the township board at or before the hearing provided in section 4 by property owners as follows:

(a) For an improvement under section 2(1)(a), (b), (d), (e), (f), (h), (i), (j), (l), (n), or (o) by the record owners of land constituting more than 20% of the total land area in the proposed special assessment district.

(b) For an improvement under section 2(1)(c), (g), (k), or (m), by the record owners of land constituting more than 20% of the total frontage upon the road, bicycle path, or sidewalk.

(2) A township board may require the filing of a petition meeting the requirements of subsection (3) before proceeding with an improvement under this act.

(3) If written objections are filed as provided in subsection (1), or if the township board requires a petition before proceeding, the township board shall not proceed with the improvement until there is filed with the board a petition signed as follows:

(a) For an improvement under section 2(1)(a), (b), (d), (e), (f), (h), (i), (j), (l), (n), or (o) by the record owners of land constituting more than 50% of the total land area in the special assessment district as finally established by the township board.

(b) For an improvement under section 2(1)(c), (g), (k), or (m), by the record owners of land constituting more than 50% of the total frontage upon the road, bicycle path, or sidewalk.

(4) Record owners shall be determined by the records in the register of deeds' office as of the day of the filing of a petition, or if written objections are filed as provided in subsection (1), then on the day of the hearing. In determining the sufficiency of the petition, lands not subject to special assessment and lands within a public highway or alley shall not be included in computing frontage or an assessment district area. A filed petition may be supplemented as to signatures by the filing of an additional signed copy or copies of the petition. The validity of the signatures on a supplemental petition shall be determined by the records as of the day of filing the supplemental petition.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1957, Act 187, Imd. Eff. June 4, 1957 ;-- Am. 1961, Act 143, Eff. Sept. 8, 1961 ;-- Am. 1976, Act 113, Imd. Eff. May 14, 1976 ;-- Am. 1976, Act 148, Imd. Eff. June 16, 1976 ;-- Am. 1976, Act 332, Imd. Eff. Dec. 15, 1976 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986 ;-- Am. 1995, Act 139, Imd. Eff. July 10, 1995



Section 41.724 Plans; cost estimate; resolution; designation of special assessment district; hearing; notice; periodic redeterminations of cost; objections; adding property to special assessment district; supplemental petition; filing by railroad companies; additional notice; affidavit of service.

Sec. 4.

(1) Upon receipt of a petition or upon determination of the township board if a petition is not required under section 3, the township board, if it desires to proceed on the improvement, shall cause to be prepared plans describing the improvement and the location of the improvement with an estimate of the cost of the improvement on a fixed or periodic basis, as appropriate. Upon receipt of the plans and estimate, the township board shall order the same to be filed with the township clerk. If the township board desires to proceed with the improvement, the township board shall tentatively declare by resolution its intention to make the improvement and tentatively designate the special assessment district against which the cost of the improvement or a designated part of the improvement is to be assessed.

(2) The township board shall fix a time and place to meet and hear any objections to the petition, if a petition is required, to the improvement, and to the special assessment district, and shall cause notice of the hearing to be given as provided in section 4a. The notice shall state that the plans and estimates are on file with the township clerk for public examination and shall contain a description of the proposed special assessment district. If periodic redeterminations of cost will be necessary without a change in the special assessment district, the notice shall state that such redeterminations may be made without further notice to record owners or parties in interest in the property.

(3) At the hearing, or any adjournment of the hearing which may be without further notice, the township board shall hear any objections to the petition, if a petition is required, to the improvement, and to the special assessment district. The township board may revise, correct, amend, or change the plans, estimate of cost, or special assessment district.

(4) Property shall not be added to the district unless notice is given as provided in section 4a, or by personal service upon the record owners of the property in the entire proposed special assessment district, and a hearing afforded to the record owners. If a petition is required because property is added to the special assessment district which makes the original petition insufficient, then a supplemental petition shall be filed containing sufficient additional signatures of record owners. If the nature of the improvement to be made is such that a periodic redetermination of costs will be necessary without a change in the special assessment district boundaries, the township board shall include in its estimate of costs any projected incremental increases. If at any time during the term of the special assessment district an actual incremental cost increase exceeds the estimate therefor by 10% or more, notice shall be given as provided in section 4a and a hearing afforded to the record owners of property to be assessed.

(5) Railroad companies shall file in writing with the secretary of state the name and post office address of the person upon whom may be served notice of any proceedings under this act. After the name and address has been filed, notice in addition to the notice by publication shall be given to the person by registered mail, or personally, within 5 days after the first publication of the notice. An affidavit of the service shall be filed by the township board with the proof of publication of the notice.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986



Section 41.724a Notice of hearings in special assessment proceedings.

Sec. 4a.

(1) If special assessments are made against property, notice of hearings in the special assessment proceedings shall be given as provided in this section.

(2) Notice of hearings in special assessment proceedings shall be given to each record owner of, or party in interest in, property to be assessed whose name appears upon the last township tax assessment records by first-class mail addressed to the record owner or party in interest at the address shown on the tax records, at least 10 days before the date of the hearing. The last township tax assessment records means the last assessment roll for ad valorem tax purposes that was reviewed by the township board of review, as supplemented by any subsequent changes in the names or the addresses of the owners or parties listed on that roll. If a record owner's name does not appear on the township tax assessment records, then notice shall be given by first-class mail addressed to the record owner at the address shown by the records of the county register of deeds at least 10 days before the date of the hearing. Notice shall also be published twice before the hearing in a newspaper circulating in the township. The first publication shall be at least 10 days before the date of the hearing. If a published notice includes a list of the property identification numbers of the property to be assessed, that list may provide either the individual property identification number for each parcel of property to be assessed or 1 or more sequential sets of property identification numbers, which include each parcel of property to be assessed. If a published notice includes a list of the property identification numbers of the property to be assessed, that published notice shall also include either a map depicting the area of the proposed special assessment district or a written description of the proposed special assessment district.

(3) If a person whose name and correct address do not appear upon the last township tax assessment records claims an interest in real property, that person shall immediately file his or her name and address with the township supervisor. This filing is effective only for the purpose of establishing a record of the names and addresses of those persons entitled to notice of hearings in special assessment proceedings. The supervisor shall immediately enter on the tax assessment records any changes in the names and addresses of record owners or parties in interest filed with the supervisor and at all times shall keep the tax assessment records current, complete, and available for public inspection.

(4) A township officer required to give notice of a hearing in special assessment proceedings may rely upon the last township tax assessment records in giving notice of the hearing by mail. The method of giving notice by mail as provided in this section is declared to be the method that is reasonably certain to inform those to be assessed of the special assessment proceedings.

(5) Failure to give notice as required in this section shall not invalidate an entire assessment roll, but only the assessment on property affected by the lack of notice. A special assessment shall not be declared invalid as to any property if the owner or the party in interest of that property actually received notice, waived notice, or paid any part of the assessment. If an assessment is declared void by court decree or judgment, a reassessment against the property may be made.

(6) A special assessment hearing held before June 5, 1974 is validated, insofar as any notice of hearing is concerned, if notice was given by mail to the owners or parties in interest whose names appeared at the time of mailing on the last township tax assessment records. Any such special assessment hearing is validated as to any owner or party in interest who actually received notice of hearing, waived the notice, or paid any part of the special assessment.

History: Add. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986 ;-- Am. 2000, Act 331, Imd. Eff. Dec. 14, 2000



Section 41.725 Approval or determination by township board; levy of special assessment.

Sec. 5.

(1) If, after the hearing provided for in section 4, the township board desires to proceed with the improvement, the township board shall approve or determine by resolution all of the following:

(a) The completion of the improvement.

(b) The plans and estimate of cost as originally presented or as revised, corrected, amended, or changed.

(c) The sufficiency of the petition for the improvement if a petition is required. After this determination, the sufficiency of the petition is not subject to attack except in an action brought in a court of competent jurisdiction within 30 days after the adoption of the resolution determining the sufficiency of the petition.

(d) The special assessment district including the term of the special assessment district's existence. If the nature of the improvement to be made is such that a periodic redetermination of cost will be necessary without a change in the special assessment district boundaries, the township board shall state that in the resolution and shall set the dates when the redeterminations shall be made. After finally determining the special assessment district, the township board shall direct the supervisor to make a special assessment roll in which are entered and described all the parcels of land to be assessed, with the names of the respective record owners of each parcel, if known, and the total amount to be assessed against each parcel of land, which amount shall be the relative portion of the whole sum to be levied against all parcels of land in the special assessment district as the benefit to the parcel of land bears to the total benefit to all parcels of land in the special assessment district. When the supervisor completes the assessment roll, the supervisor shall affix to the roll his or her certificate stating that the roll was made pursuant to a resolution of the township board adopted on a specified date, and that in making the assessment roll the supervisor, according to his or her best judgment, has conformed in all respects to the directions contained in the resolution and the statutes of this state.

(2) After December 31, 1998, an ad valorem special assessment levied under this act shall be levied on the taxable value of the property assessed.

(3) If the levy of an ad valorem special assessment on the property's taxable value is found to be invalid by a court of competent jurisdiction, the levy of the ad valorem special assessment shall be levied on the property's state equalized value.

(4) As used in this section and section 15b, “taxable value” means that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986 ;-- Am. 1998, Act 544, Imd. Eff. Jan. 20, 1999



Section 41.726 Filing and review of special assessment roll; hearing; notice; adjournments; objections; confirmation, referral, or annulment; endorsement; finality; action contesting assessment.

Sec. 6.

(1) When a special assessment roll is reported by the supervisor to the township board, the assessment roll shall be filed in the office of the township clerk. Before confirming the assessment roll, the township board shall appoint a time and place when it will meet, review, and hear any objections to the assessment roll. The township board shall give notice of the hearing and the filing of the assessment roll as required by section 4a.

(2) A hearing under this section may be adjourned from time to time without further notice. A person objecting to the assessment roll shall file the objection in writing with the township clerk before the close of the hearing or within such further time as the township board may grant. After the hearing the township board, at the same or at a subsequent meeting, may confirm the special assessment roll as reported to the township board by the supervisor or as amended or corrected by the township board; may refer the assessment roll back to the supervisor for revision; or may annul it and direct a new roll to be made.

(3) If a special assessment roll is confirmed, the township clerk shall endorse on the assessment roll the date of the confirmation. After the confirmation of the special assessment roll, all assessments on that assessment roll shall be final and conclusive unless an action contesting an assessment is filed in a court of competent jurisdiction within 30 days after the date of confirmation.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986



Section 41.727 Payment of special assessments in installments; amount of installment; extension; due dates; interest on unpaid installments; lien; limitation; statement of amount; payment of future due installments; delinquent installment; penalty.

Sec. 7.

(1) The township board may provide that special assessments are payable in 1 or more installments, but the amount of an installment shall not be less than 1/2 of any subsequent installment. The amount of each installment, if more than 1, shall not be extended upon the special assessment roll until after confirmation of that assessment roll. Subject to the provisions of section 4(4), the amount of installments for improvements subject to periodic cost revision may be extended upon the special assessment roll by the township board without additional public hearings or public notice, provided that additional property is not added to the special assessment roll.

(2) The first installment of a special assessment is due on or before the time after confirmation of that special assessment roll as determined by the township board. Subsequent installments are due at intervals of 12 months from the due date of the first installment or from a date determined by the township board.

(3) All unpaid installments, prior to their transfer to the township tax roll as provided by this act, shall bear interest, payable annually on each installment due date, at a rate to be set by the township board, not exceeding 1% above the average rate of interest borne by special assessment bonds issued by the township in anticipation of all or part of the unpaid installments; or not exceeding 1% above the average rate of interest borne by bonds issued by a county, drainage district, or authority if the unpaid installments are to be applied to the payment of a contract obligation of the township to the county or authority or to the payment of an assessment obligation of the township to the drainage district; or, if bonds are not issued by the township, a county, a drainage district, or an authority, not exceeding 8% per annum, commencing in each case from a date fixed by the township board.

(4) Future due installments of an assessment against any parcel of property may be paid to the township treasurer at any time in full, with interest accrued through the month in which the final installment is paid.

(5) If the township board provides that a special assessment is payable in installments under subsection (1), the amount of any lien on the parcel of property assessed for that special assessment is limited to each individual installment and shall not attach to the property assessed until that individual installment is due as provided in subsection (2).

(6) Upon written request, the township treasurer shall provide a statement of the amount of any lien under subsection (1) and (2) on the property, with interest accrued through the end of the month in which the statement is provided.

(7) If an installment of a special assessment is not paid when due, then the installment shall be considered to be delinquent and there shall be collected, in addition to interest as provided by this section, a penalty at the rate of not more than 1% for each month, or fraction of a month, that the installment remains unpaid before being reported to the township board for reassessment upon the township tax roll.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1957, Act 187, Imd. Eff. June 4, 1957 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 1979, Act 173, Imd. Eff. Dec. 13, 1979 ;-- Am. 1981, Act 57, Imd. Eff. June 4, 1981 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986 ;-- Am. 2014, Act 429, Eff. Jan. 15, 2015



Section 41.728 Special assessments to constitute lien; limitation; character and effect.

Sec. 8.

(1) Except as otherwise provided in subsection (2), all special assessments contained in any special assessment roll shall, from the date of confirmation of that roll, constitute a lien upon the respective parcels of property assessed.

(2) If the township board provides that a special assessment is payable in installments under section 7(1), the amount of any lien on the parcel of property assessed for that special assessment is limited to each individual installment and shall not attach to the property assessed until that individual installment is due as provided in section 7(2).

(3) A lien for a special assessment under this act shall be of the same character and effect as a lien created for township taxes and shall include accrued interest and penalties.

(4) No judgment or decree or any act of the township board vacating a special assessment shall destroy or impair a lien of the township upon the property assessed for the amount of the assessment that may be equitably charged against that property, or through a regular mode of proceeding may be lawfully assessed on that property.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 2014, Act 561, Imd. Eff. Jan 15, 2015



Section 41.729 Special assessments; collection by township treasurer, report of delinquencies.

Sec. 9.

When any special assessment roll shall be confirmed the township board shall direct the assessments made therein to be collected. The township clerk shall thereupon deliver to the township treasurer such special assessment roll, to which he shall attach his warrant commanding the township treasurer to collect the assessments therein in accordance with the directions of the township board in respect thereto. Said warrant shall further require the township treasurer on the 1st day of September following the date when any such assessments or any part thereof have become due to submit to the township board a sworn statement setting forth the names of the persons delinquent, if known, a description of the parcels of land upon which there are delinquent assessments and the amount of such delinquency, including accrued interest and penalties computed to September 1 of such year. Upon receiving such special assessment roll and warrant the treasurer shall proceed to collect the several amounts assessed therein as the same shall become due.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.729a Deferred assessment; application; evidence of hardship; ordinance; deferred assessment as recorded lien.

Sec. 9a.

(1) An owner of property who by reason of hardship is unable to contribute to the cost of an assessment for an improvement authorized in section 2(1)(a), (b), (c), (g), (h), or (n) may have the assessment deferred by application to the assessing officer. Upon receipt of evidence of hardship, the township may defer partial or total payment of the assessment.

(2) The township board may enact an ordinance to define hardship and to permit deferred or partial payment of an assessment pursuant to this section. As a condition of granting the deferred or partial payment of an assessment, the township board shall require that any deferred assessment constitute a recorded lien against the property, subject to section 8(2).

History: Add. 1976, Act 148, Imd. Eff. June 16, 1976 ;-- Am. 1995, Act 139, Imd. Eff. July 10, 1995 ;-- Am. 2014, Act 561, Imd. Eff. Jan. 15, 2015



Section 41.730 Special assessments; delinquencies, reassessment.

Sec. 10.

In case the treasurer shall, as above provided, report as delinquent any assessment or part thereof, the township board shall certify the same to the supervisor, who shall reassess on the annual township tax roll of such year in a column headed “special assessments” the sum so delinquent, with interest and penalties to September 1 of such year, and an additional penalty of 6% of the total amount. Thereafter the statutes relating to township taxes shall be applicable to such reassessments.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.731 Division of lands; apportionment of uncollected assessments.

Sec. 11.

Should any parcel of land be divided after a special assessment thereon has been confirmed, and before the collection thereof, the township board may require the supervisor to apportion the uncollected amounts between the several divisions thereof and the report of such apportionment when confirmed by the township board shall be conclusive upon all parties: Provided, That if the interested parties do not agree in writing to such apportionment, then before such confirmation notice of hearing shall be given to all the interested parties, either by personal service or by publication as above provided in case of an original assessment roll.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.732 Special assessment roll; insufficiency, additional pro rata assessments; surplus, refunds.

Sec. 12.

Should the assessments in any special assessment roll prove insufficient for any reason, including the noncollection thereof, to pay for the improvement for which they were made or to pay the principal and interest on the bonds issued in anticipation of the collection thereof, then the township board shall make additional pro rata assessments to supply the deficiency, but the total amount assessed against any parcel of land shall not exceed the value of the benefits received from the improvement. Should the total amount collected on assessments prove larger than necessary by more than 5% of the original roll, then the surplus shall be prorated among the properties assessed in accordance with the amount assessed against each and applied toward the payment of the next township tax levied against such properties, respectively, or if there be no such tax then it shall be refunded to the persons who are the respective record owners of the properties on the date of the passage of the resolution ordering such refund. Any such surplus of 5% or less may be paid into the township contingent funds disposed of as above provided.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.733 Illegal special assessment; reassessment proceedings.

Sec. 13.

Whenever any special assessment shall, in the opinion of the township board, be invalid by reason of irregularities or informalities in the proceedings, or if any court of competent jurisdiction shall adjudge such assessment to be illegal, the township board shall, whether the improvement has been made or not, whether any part of the assessment has been paid or not, have power to proceed from the last step at which the proceedings were legal and cause a new assessment to be made for the same purpose for which the former assessment was made. All proceedings on such reassessment and for the collection thereof shall be conducted in the same manner as provided for the original assessment, and whenever an assessment or any part thereof levied upon any premises has been so set aside, if the same has been paid and not refunded, the payment so made shall be applied upon the reassessment.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.734 Exempt corporations; agreement to pay assessment.

Sec. 14.

The governing body of any public or private corporation whose lands are exempt by law may, by resolution, agree to pay the special assessments against such lands, and in such case the assessment, including all the installments thereof, shall be a valid claim against such corporation.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.734a Assessment on platted corner lots; payment of portion by governing body.

Sec. 14a.

The governing body of any township, by resolution, may agree to pay up to 1/3 of the cost of the special assessment levied against any platted corner lot for the payment of public improvements authorized under the provisions of this act.

History: Add. 1959, Act 196, Eff. Mar. 19, 1960



Section 41.735 Bonds.

Sec. 15.

The township board may borrow money and issue the bonds of the township in anticipation of the collection of special assessments to defray all or any part of the cost of any improvement made under this act after the special assessment roll is confirmed. Bonds issued under this section shall not exceed the amount of the special assessments in anticipation of the collection of which they are issued. Bonds may be issued in anticipation of the collection of special assessments levied in respect to 1 or more public improvements, but no special assessment district shall be compelled to pay the obligation of any other special assessment district. The township board may pledge the full faith and credit of the township for the prompt payment of the principal of and interest on the bonds authorized under this section. The issuance of bonds under this section is subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1974, Act 143, Imd. Eff. June 5, 1974 ;-- Am. 2002, Act 229, Imd. Eff. Apr. 29, 2002



Section 41.735a Township improvement revolving fund; advances; interest.

Sec. 15a.

As an alternate method of defraying the cost of an improvement made under this act, after the special assessment roll for the improvement is confirmed, the township board may pay the cost of the improvement from the township improvement revolving fund. The amount advanced shall not exceed the amount the board anticipates will be collected by the special assessments. The amount advanced by the township shall bear interest at a rate not exceeding 5% per annum.

History: Add. 1956, Act 109, Eff. Aug. 11, 1956 ;-- Am. 1986, Act 180, Imd. Eff. July 8, 1986



Section 41.735b Township improvement revolving fund; transfer of funds; amount.

Sec. 15b.

The township board of any township by resolution may create and designate a fund to be known as the township improvement revolving fund. Before January 1, 1999, the township board may transfer to the township improvement revolving fund from the general fund of the township in any 1 year an amount not exceeding 2 mills of the state equalized valuation of the real and personal property in the township and in each subsequent year may transfer from the general fund to the township improvement revolving fund until that fund equals 5 mills of the state equalized valuation of the real and personal property in the township. After December 31, 1998, the township board may transfer to the township improvement revolving fund from the general fund of the township in any 1 year an amount not exceeding 2 mills of the taxable value of the real and personal property in the township and in each subsequent year may transfer from the general fund to the township improvement revolving fund until that fund equals 5 mills of the taxable value of the real and personal property in the township. All interest charges collected are a part of the township improvement revolving fund. The township board may transfer funds from the township improvement revolving fund to the general fund when, in the judgment of the board, funds should be transferred.

History: Add. 1956, Act 109, Eff. Aug. 11, 1956 ;-- Am. 1998, Act 544, Imd. Eff. Jan. 20, 1999



Section 41.735c Special assessments to defray certain obligations.

Sec. 15c.

The township board may determine that the whole or any part of an obligation of the township assessed or contracted for pursuant to Act No. 342 of the Public Acts of 1939, as amended, being sections 46.171 to 46.187 of the Michigan Compiled Laws; Act No. 185 of the Public Acts of 1957, as amended, being sections 123.731 to 123.786 of the Michigan Compiled Laws; Act No. 40 of the Public Acts of 1956, as amended, being sections 280.1 to 280.623 of the Michigan Compiled Laws; and Act No. 233 of the Public Acts of 1955, as amended, being sections 124.281 to 124.294 of the Michigan Compiled Laws, shall be defrayed by special assessments against the property specially benefited thereby and in such case, the special assessments may be levied and collected in accordance with this act except as herein provided. The requirements of section 3 with respect to requiring a petition and section 4 with respect to the hearing therein required shall not apply to any special assessments levied and collected in accordance with this section and the above described acts.

History: Add. 1974, Act 143, Imd. Eff. June 5, 1974



Section 41.736 Public improvements; powers granted to townships.

Sec. 16.

The powers herein granted may be exercised by any township and shall be in addition to the powers granted by any other statute.

History: 1954, Act 188, Imd. Eff. May 5, 1954 ;-- Am. 1961, Act 14, Imd. Eff. May 9, 1961



Section 41.737 Scope of act.

Sec. 17.

The provisions of this act shall not apply to any obligations issued or assessments levied except in accordance with the provisions of this act after the effective date thereof, and shall not validate any proceedings or action taken by any township prior to the effective date of this act.

History: 1954, Act 188, Imd. Eff. May 5, 1954



Section 41.738 Use of interest earned from investments, money from bond proceeds, or money from interest and penalties on unpaid special assessment.

Sec. 18.

Interest earned from the investment of money collected under a special assessment under this act or of money received as bond proceeds from a bond issued under this act, or money from interest or penalties charged and collected on an unpaid special assessment under this act shall only be used for the following:

(a) To pay for the improvement for which the special assessment is assessed.

(b) To pay the principal and interest of bonds that are issued for the improvement for which the special assessment is assessed.

(c) To pay the principal and interest of an advance from the township that is used for the improvement for which the special assessment is assessed.

History: Add. 1986, Act 180, Imd. Eff. July 8, 1986






Act 57 of 1951 POLICE OR FIRE ADMINISTRATIVE BOARD (41.751 - 41.753)



Act 33 of 1951 POLICE AND FIRE PROTECTION (41.801 - 41.813)

Section 41.801 Purchase of police and fire motor vehicles, apparatus, equipment, and housing; appropriation; special assessment; bonds; election; estimate of cost and expenses; special assessment district; hearing; publication or posting of notice; distribution of special assessment levy; transfer or loan of money from general fund; repayment; exercise of powers; assessment after December 31, 1998; “taxable value” defined; finding of invalid assessment; bonds subject to revised municipal finance act.

Sec. 1.

(1) The township board of a township, or the township boards of adjoining townships acting jointly, whether or not the townships are located in the same county, may purchase police and fire motor vehicles, apparatus, equipment, and housing and for that purpose may provide by resolution for the appropriation of general or contingent funds. Before January 1, 1999, the appropriation for fire motor vehicles, apparatus, equipment, and housing in a 1-year period shall not exceed 10 mills of the assessed valuation of the area in their respective townships for which fire protection is to be furnished. After December 31, 1998, the appropriation for fire motor vehicles, apparatus, equipment, and housing in a 1-year period shall not exceed 10 mills of the taxable value of the area in their respective townships for which fire protection is to be furnished. Before January 1, 1999, the appropriation for police motor vehicles, apparatus, equipment, and housing in a 1-year period shall not exceed 10 mills of the assessed valuation of the area in their respective townships for which police protection is to be furnished. After December 31, 1998, the appropriation for police motor vehicles, apparatus, equipment, and housing in a 1-year period shall not exceed 10 mills of the taxable value of the area in their respective townships for which police protection is to be furnished.

(2) The township board of a township, or the township boards of adjoining townships acting jointly, whether or not the townships are located in the same county, may provide annually by resolution for the appropriation of general or contingent funds for maintenance and operation of police and fire departments.

(3) The township board, or the township boards of adjoining townships acting jointly, may provide that the sums prescribed in subsection (2) for purchasing and housing equipment, for the operation of the equipment, or both, may be defrayed by special assessment on the lands and premises in the township or townships to be benefited, except, beginning in 2002, lands and premises exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, and may issue bonds in anticipation of the collection of these special assessments. The question of raising money by special assessment may be submitted to the electors of the township or townships by the township board, or township boards acting jointly, at a general election or special election called for that purpose by the township board or township boards. The question of raising money by special assessment shall be submitted by the township board, or township boards acting jointly, if in the affected township, or in each of the affected townships, the owners of 10% of the land to be made into a special assessment district petition the township board or boards.

(4) If a special assessment district is proposed under subsection (3), the township board, or township boards acting jointly, shall estimate the cost and expenses of the police and fire motor vehicles, apparatus, equipment, and housing and police and fire protection, and fix a day for a hearing on the estimate and on the question of creating a special assessment district and defraying the expenses of the special assessment district by special assessment on the property to be especially benefited, except, beginning in 2002, property exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157. The hearing shall be a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. In addition, the township board, or township boards acting jointly, shall publish in a newspaper of general circulation in the proposed district a notice stating the time, place, and purpose of the meeting. If there is not a newspaper of general circulation in the proposed district, notices shall be posted in not less than 3 of the most public places in the proposed district. This notice shall be published or posted not less than 5 days before the hearing. On the day appointed for the hearing, the township board, or township boards acting jointly, shall be in session to hear objections that may be offered against the estimate and the creation of the special assessment district. Before January 1, 1999, if the township board, or township boards acting jointly, determine to create a special assessment district, they shall determine the boundaries by resolution, determine the amount of the special assessment levy, and direct the supervisor or supervisors to spread the assessment levy on all of the lands and premises in the district that are to be especially benefited by the police and fire protection, according to benefits received, except, beginning in 2002, lands and premises exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, to defray the expenses of police and fire protection. After December 31, 1998, if the township board, or township boards acting jointly, determine to create a special assessment district, they shall determine the boundaries by resolution, determine the amount of the special assessment levy, and direct the supervisor or supervisors to spread the assessment levy on the taxable value of all of the lands and premises in the district that are to be especially benefited by the police and fire protection, according to benefits received, except, beginning in 2002, lands and premises exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, to defray the expenses of police and fire protection. The township board, or township boards acting jointly, shall hold a hearing on objections to the distribution of the special assessment levy. This hearing shall be held in the same manner and with the same notice as provided in this section. The township board, or township boards acting jointly, shall annually determine the amount to be assessed in the district for police and fire protection, shall direct the supervisor or supervisors to distribute the special assessment levy, and shall hold a hearing on the estimated costs and expenses of police and fire protection and on the distribution of the levy. The assessment may be made either in a special assessment roll or in a column provided in the regular tax roll. The assessment shall be distributed and shall become due and be collected at the same time as other township taxes are assessed, levied, and collected, and shall be returned in the same manner for nonpayment. If a township has a July property tax levy, not more than 2 mills of the assessment may be collected at the same time and in the same manner as the July levy. If the collections received from the special assessment levied to defray the cost or portion intended to be defrayed for police and fire protection are, at any time, insufficient to meet the obligations or expenses incurred for the maintenance and operation of the police and fire departments, the township board of the township, or township boards acting jointly, may, by resolution, authorize the transfer or loan of sufficient money from the general fund of the township or townships, to the special assessment police and fire department fund. This money shall be repaid to the general fund of the township or townships out of special assessment funds when collected.

(5) The powers granted by this act with respect to police and fire protection may be exercised with respect to police protection alone, fire protection alone, or police and fire protection in combination.

(6) After December 31, 1998, an ad valorem special assessment levied under this act shall be levied on the taxable value of the property assessed.

(7) As used in this section, “taxable value” means that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(8) If the levy of an ad valorem special assessment on the property's taxable value is found to be invalid by a court of competent jurisdiction, the levy of the ad valorem special assessment shall be levied on the property's state equalized value.

(9) Bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1951, Act 33, Imd. Eff. May 8, 1951 ;-- Am. 1955, Act 221, Eff. Oct. 14, 1955 ;-- Am. 1970, Act 134, Imd. Eff. July 29, 1970 ;-- Am. 1978, Act 101, Imd. Eff. Apr. 6, 1978 ;-- Am. 1989, Act 81, Imd. Eff. June 20, 1989 ;-- Am. 1998, Act 545, Imd. Eff. Jan. 20, 1999 ;-- Am. 2002, Act 308, Imd. Eff. May 13, 2002 ;-- Am. 2002, Act 501, Imd. Eff. July 15, 2002



Section 41.802 Annual appropriation.

Sec. 2.

After the creation of a special assessment district under section 1, the township board, or township boards of adjoining townships acting jointly, may appropriate annually that sum necessary for the maintenance and operation of the police and fire departments.

History: 1951, Act 33, Imd. Eff. May 8, 1951 ;-- Am. 1974, Act 130, Imd. Eff. May 29, 1974 ;-- Am. 1989, Act 81, Imd. Eff. June 20, 1989



Section 41.803 Proceedings relating to making, levying, and collection of special assessments, and to issuing bonds; payment of special assessments and special assessment bonds.

Sec. 3.

All proceedings relating to the making, levying and collection of special assessments authorized by section 1 and the issuing of bonds, except as otherwise provided in this act, shall conform as near as practicable to proceedings provided for townships in Act No. 188 of the Public Acts of 1954, being sections 41.721 to 41.738 of the Michigan Compiled Laws, except that special assessments may be paid in a number of equal annual installments not exceeding 15, as the board may determine.

(2) The township board if authorized by a majority vote of the electors voting may, at the time of issuance, pledge the full faith and credit of the township for the payment of such special assessment bonds.

History: 1951, Act 33, Imd. Eff. May 8, 1951 ;-- Am. 1955, Act 221, Eff. Oct. 14, 1955 ;-- Am. 1963, Act 51, Imd. Eff. Apr. 29, 1963 ;-- Am. 1989, Act 81, Imd. Eff. June 20, 1989



Section 41.804 Fire protection; referendum, special election, laws governing.

Sec. 4.

Any special election called under the provisions of this act shall be held under the laws of this state governing biennial township elections so far as the same may be applicable. In case a majority of qualified electors voting at such election shall vote in favor of such proposition, then the same shall be deemed and declared carried. The vote upon such proposition at any election shall be by ballot.

History: 1951, Act 33, Imd. Eff. May 8, 1951



Section 41.805 Fire protection ordinances and standard fire prevention codes; adoption, publication.

Sec. 5.

The township board of any township, where appropriations have been made as herein provided, shall have power to enact such ordinances and establish and enforce such resolutions as they shall deem necessary to guard against the occurrence of fires and to protect the property and persons of the citizens against damage and accident resulting therefrom. Any township adopting ordinances under the provisions of this section shall have the power to adopt any standard fire prevention code which has been promulgated by the state or by any department, board or agency thereof, or by any national organization or association which is organized and conducted for the purpose of developing such codes with specific date of publication by reference thereto in an adopting ordinance and without publishing such code in full. The code shall be clearly identified in the ordinance and the purpose of the code shall be published with the adopting ordinance and printed copies shall be kept in the office of the township clerk, available for inspection by and distribution to the public at all times. The publication shall contain a notice to the effect that a complete copy of the code is available for public use and inspection at the office of the township clerk.

History: 1951, Act 33, Imd. Eff. May 8, 1951 ;-- Am. 1961, Act 148, Eff. Sept. 8, 1961



Section 41.806 Police and fire departments; contracts for service or for maintenance and operation of equipment; delegation of powers; agreements to furnish protection to city, village, or other township.

Sec. 6.

(1) The township board of a township, or the township boards of adjoining townships acting jointly, if appropriations have been made as provided in this act, may do any of the following:

(a) Establish and maintain police and fire departments.

(b) Organize and maintain police and fire vehicles.

(c) Employ and appoint a police chief and fire chief and other police and fire officers, including detectives, required for the proper and efficient operation and maintenance of the police and fire departments and proper law enforcement.

(d) Make and establish rules and regulations for the government of the police and fire departments, employees, officers, and detectives.

(e) Care and manage the motor vehicles, apparatus, equipment, property, and buildings pertaining to the police and fire departments.

(f) Prescribe the powers and duties of the employees, officers, and detectives.

(2) The township board of a township, or the township boards of adjoining townships, acting jointly, may contract with the township board or legislative body of a township, city, or village that maintains a police or fire department for the service of the department or for the care, maintenance, and operation of police or fire motor vehicles, apparatus, and equipment by the police or fire department of the township, city, or village, and may contract with the legislative body of a village that does not maintain a police department or does not maintain a fire department to furnish police or fire protection to the village.

(3) If a township board, or the township boards of adjoining townships acting jointly, have organized and are maintaining a police or fire department, the board, or boards acting jointly, may also contract with townships, villages, or cities that also maintain a police or fire department or with any other person, organization, or group to provide police or fire apparatus, equipment, or personnel or police or fire protection.

(4) Any of the powers provided in this section, at the discretion of the township board, may be delegated to a police or fire or police and fire administrative board established under section 11 or 12.

(5) A township board may enter into 1 or more agreements or contracts to furnish police or fire protection to a city, village, or other township.

History: 1951, Act 33, Imd. Eff. May 8, 1951 ;-- Am. 1956, Act 9, Imd. Eff. Mar. 9, 1956 ;-- Am. 1961, Act 66, Eff. Sept. 8, 1961 ;-- Am. 1966, Act 110, Imd. Eff. June 22, 1966 ;-- Am. 1989, Act 81, Imd. Eff. June 20, 1989 ;-- Am. 2004, Act 416, Imd. Eff. Nov. 29, 2004



Section 41.806a Emergency police or fire service; emergency ambulance and inhalator service; ordinance authorizing collection of fees.

Sec. 6a.

The legislative body of a municipality providing emergency police or fire service or the legislative bodies of municipalities acting jointly to provide such a service pursuant to this act may authorize by ordinance the collection of fees for the service. The township board of a township or the county board of commissioners of a county providing emergency ambulance and inhalator service alone or jointly with another municipality and the legislative body of such a municipality may authorize by ordinance the collection of fees for the service.

History: Add. 1990, Act 102, Imd. Eff. June 14, 1990



Section 41.807 Repeals.

Sec. 7.

Act No. 28 of the Public Acts of 1923, as amended, being sections 41.301 to 41.305, inclusive, of the Compiled Laws of 1948; Act No. 181 of the Public Acts of 1937, as amended, being sections 41.311 to 41.316a, inclusive, of the Compiled Laws of 1948; and Act No. 151 of the Public Acts of 1931, being sections 41.321 to 41.323, inclusive, of the Compiled Laws of 1948, are hereby repealed.

History: 1951, Act 33, Imd. Eff. May 8, 1951



Section 41.808 Rights or obligations safeguarded.

Sec. 8.

The provisions of this act shall not be construed to impair or affect any special assessment district, or any rights accruing or any obligations thereof, created under the provisions of any act repealed by this act, but the same may be asserted and all the provisions of said repealed acts shall apply as may be necessary to safeguard any such rights or obligations existing thereunder.

History: 1951, Act 33, Imd. Eff. May 8, 1951



Section 41.809 Joint meetings of township boards.

Sec. 9.

For the purposes of this act, any joint meeting of township boards may be held in any one of the involved townships.

History: 1951, Act 33, Imd. Eff. May 8, 1951



Section 41.810 Fire protection for townships, villages, and qualified cities; "qualified city" defined.

Sec. 10.

(1) This act applies to townships and adjoining townships and incorporated villages and qualified cities. If reference is made in this act to townships, that reference shall apply to townships and incorporated villages and qualified cities. If reference is made in this act to township boards, that reference shall apply to township boards and the legislative bodies of incorporated villages and qualified cities. A township, incorporated village, or qualified city shall not use this act to lessen the number of paid full-time firefighters in that township, incorporated village, or qualified city.

(2) As used in this act, "qualified city" means either of the following:

(a) A city with a population of less than 15,000.

(b) A city with a population of 15,000 or more and less than 70,000 located in a county with a population of more than 200,000 and less than 235,000, if the question of raising money by special assessment and the amount of the special assessment to be levied annually under this act is approved by a majority of the electors in the special assessment district. The amount of the special assessment to be levied annually under this act that was approved under this subdivision shall not be increased unless that increase is first approved by a majority of the electors in the special assessment district.

History: Add. 1960, Act 51, Eff. Aug. 17, 1960 ;-- Am. 1966, Act 105, Imd. Eff. June 22, 1966 ;-- Am. 2004, Act 463, Imd. Eff. Dec. 28, 2004



Section 41.811 Joint administrative board; creation; appointment, qualifications, and terms of members; compensation and expenses; vacancy; additional member; election of chairperson and vice-chairperson; meetings; rules of procedure; record of proceedings; quorum; removal of members; annual budget; powers and duties; board not new employer; conducting business at public meeting; availability of writings to public; "governing body" defined.

Sec. 11.

(1) The governing bodies of 2 or more contiguous townships, villages, or qualified cities may, acting jointly, create a joint police administrative board, fire administrative board, or police and fire administrative board. A joint administrative board shall consist of 2 members from each participating township, village, or qualified city. The members of a joint administrative board shall be appointed by their respective governing bodies for terms of 6 years. Of the first members appointed, 1 member from each participating township, village, or qualified city shall be appointed for a term of 4 years. A member of a joint administrative board shall not be an employee of a police or fire department of a participating township, village, or qualified city. A member of a joint administrative board may be compensated for each meeting, not to exceed 52 per year, at a rate established by the participating governing bodies for each meeting the member attends and shall be reimbursed for actual and necessary expenses incurred in the performance of board duties. A vacancy on a joint administrative board shall be filled by the original appointing governing body for the remainder of the unexpired term.

(2) At its first meeting, a joint administrative board shall, by resolution approved by a majority of its members, select an additional member who shall be a resident of a participating township, village, or qualified city. The members shall annually elect a chairperson and a vice-chairperson from the board membership. A joint administrative board shall hold 4 regular quarterly meetings a year and special meetings as necessary at times as it determines. A joint administrative board shall adopt its own rules of procedure and shall keep a record of its proceedings. A majority of the members constitute a quorum for the transaction of business and the affirmative vote of a majority of all the members is necessary for the adoption of a motion or resolution. The members of a joint administrative board shall be residents of the townships, villages, or qualified cities from which they were appointed. The members of a joint administrative board may be removed by the appointing governing body.

(3) A joint administrative board created under this section shall prepare an annual police department budget or fire department budget, or both, for the police department, fire department, or police and fire departments of each participating township, village, or qualified city. The proposed budgets shall be submitted to and reviewed by the respective governing bodies and may be amended, adopted, or rejected by them. A joint administrative board shall have other powers and duties as considered necessary by the participating governing bodies. A joint administrative board, if authorized to employ and appoint a police chief, fire chief, or other police or fire officers, including detectives, shall only employ and appoint such officers on behalf of an individual township, qualified city, or village and does not constitute a new employer.

(4) The business that a joint administrative board may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) As used in this section, "governing body" means the body in which the legislative powers of a township, village, or qualified city are vested.

History: Add. 1982, Act 365, Eff. Mar. 30, 1983 ;-- Am. 1985, Act 170, Imd. Eff. Dec. 2, 1985 ;-- Am. 1988, Act 247, Imd. Eff. July 11, 1988 ;-- Am. 1989, Act 81, Imd. Eff. June 20, 1989 ;-- Am. 2004, Act 464, Imd. Eff. Dec. 28, 2004 ;-- Am. 2006, Act 608, Imd. Eff. Jan. 3, 2007



Section 41.812 Administrative board; appointment, qualifications, and terms of members; vacancy; expenses; continuation of prior administrative board; annual budget; powers and functions; section supplemental.

Sec. 12.

(1) The township board may create a police administrative board, a fire administrative board, or a police and fire administrative board. The board shall consist of 5 members, who shall be appointed by the township board for terms of 6 years each. Of the members first appointed, 2 shall be appointed for terms expiring on June 30 of the even numbered year following the creation of the board, 2 shall be appointed for terms expiring on June 30 of the second year following the expiration of the terms of the first 2 members, and 1 member shall be appointed for a term expiring June 30 of the fourth year following the expiration of the terms of the first 2 members. If a vacancy occurs, the township board shall appoint a person to fill the unexpired term.

(2) A member of the board shall not be a member of the police or fire department of the township.

(3) The members of the board may be compensated a per diem as determined by the township board and are entitled to actual and necessary expenses approved by the township board incurred in the performance of official duties.

(4) A police administrative board, a fire administrative board, or a police and fire administrative board created under former 1951 PA 57 shall be continued under this act.

(5) An administrative board created under this section shall prepare an annual police department budget or fire department budget, or both, to be submitted to the township board. The budget shall be reviewed by the township board and may be amended or altered in any manner. Upon adoption by the township board, the budget shall be the budget of the administrative board for the ensuing fiscal year of the township.

(6) The administrative board created under this section shall have the powers and perform the functions that the township board delegates to the administrative board.

(7) This section is supplemental to the other laws of this state.

History: Add. 1989, Act 81, Imd. Eff. June 20, 1989 ;-- Am. 2003, Act 291, Imd. Eff. Jan. 8, 2004



Section 41.813 Traffic officers; employment; compensation; joint meeting to appoint traffic officer.

Sec. 13.

By a majority vote of the township board at a regular or a special meeting called for that purpose, a township board may provide for the employment of 1 or more traffic officers in the township. The compensation of the officer or officers shall be paid from the general fund of the township. By a majority vote of all the township boards, 2 or more townships may appoint a traffic officer at a joint meeting of these township boards held for that purpose, and the proportion of the compensation of the traffic officer or officers to be paid by each of the townships shall be determined at this joint meeting.

History: Add. 1989, Act 81, Imd. Eff. June 20, 1989






Act 96 of 1951 WATER SERVICE FOR FIRE PROTECTION (41.831 - 41.841)



Act 181 of 1951 POLICE PROTECTION (41.851 - 41.856)



Act 207 of 1953 WATER SUPPLY CONTRACTS (41.871 - 41.878)



Act 27 of 1960 RETIREMENT SYSTEMS AND GROUP INSURANCE FOR OFFICERS AND EMPLOYEES (41.901 - 41.905)



Act 67 of 1961 SIDEWALKS OUTSIDE CITIES AND VILLAGES (41.921 - 41.925)



Act 35 of 1966 SIDEWALKS IN TOWNSHIPS (41.931 - 41.934)



Act 28 of 1968 ADVERTISING TOWNSHIP (41.991 - 41.991)






Chapter 42 - Charter Townships

Act 359 of 1947 THE CHARTER TOWNSHIP ACT (42.1 - 42.34)

Section 42.1 Short title; charter townships; incorporation; powers, privileges, immunities and liabilities; petition; special census; expenses.

Sec. 1.

(1) This act shall be known and may be cited as “the charter township act”.

(2) A township, having a population of 2,000 or more inhabitants according to the most recent regular or special federal or state census of the inhabitants of the township may incorporate as a charter township. The charter township shall be a municipal corporation, to be known and designated as the charter township of ............................, and shall be subject to this act, which is the charter of the charter township. The charter township, its inhabitants, and its officers shall have, except as otherwise provided in this act, all the powers, privileges, immunities, and liabilities possessed by a township, its inhabitants, and its officers by law and under chapter 16 of the Revised Statutes of 1846, being sections 41.1a to 41.110c of the Michigan Compiled Laws.

(3) A special census of the inhabitants of a township desiring to incorporate under this act shall be taken by the secretary of state upon receipt of a petition signed by not less than 100 registered electors of the township. Within 5 days after receipt of the petition, the secretary of state shall appoint an enumerator or enumerators. An enumerator shall qualify for the office of enumerator, enumerate the inhabitants of the township, and make a return in the manner provided in section 6 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.6 of the Michigan Compiled Laws. The census, when accepted by the secretary of state, shall fix the population of any township so enumerated for the purposes of this act. All expenses incident to the census shall be paid for by the township.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.1 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1967, Act 238, Eff. Nov. 2, 1967 ;-- Am. 1994, Act 82, Eff. Oct. 1, 1994



Section 42.1a Emergency financial manager; authority and responsibilities.

Sec. 1a.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a township governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 193, Imd. Eff. June 27, 1988



Section 42.1b Minimum staffing requirement; adoption of ordinance prohibited.

Sec. 1b.

Beginning on the effective date of the amendatory act that added this section, a charter township shall not adopt an ordinance that includes any minimum staffing requirement for charter township employees. Except as otherwise provided in this section, any provision in an ordinance adopted on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for charter township employees is void and unenforceable.

History: Add. 2011, Act 137, Imd. Eff. Sept. 13, 2011



Section 42.2 Incorporation; referendum; ballot, form and content; filing of petition or resolution by township clerk; finality of proceedings; term of incumbent officers; disincorporation.

Sec. 2.

Any eligible township shall become a charter township when the inhabitants thereof shall, by a majority vote of the electors thereof, voting on such proposition, declare in favor thereof at any general or special election at which the proposition to incorporate as a charter township shall be submitted to the electors of the township. At such election the township clerk shall prepare a ballot for the submission of such proposition in accordance with the general election laws of the state and setting forth such proposition as follows:

“Shall the township of ..................... incorporate as a charter township which shall be a municipal corporation subject to the provisions of Act No. 359 of the Public Acts of 1947, as amended, which act shall constitute the charter of such municipal corporation?

Yes ( )

No ( )”

If on the vote being canvassed on the question of incorporation as a charter township, the result is determined to be in favor of such incorporation, the township clerk shall file with the secretary of state and with the county clerk of the county within which the township is located a copy of the petition or resolution initiating the move to become a charter township, together with the notice of the election at which such question was submitted to the electors of the township, the ballot upon which such question was submitted, and a certificate of the board of canvassers showing that the purposes of such petition or resolution have been approved by a majority of the electors of the township voting thereon, which certificate shall also give the number of votes cast on such proposition and the number cast for and against the same. From the date of such filing, the township shall be duly and legally incorporated as a charter township. After the filing of such petition or resolution and the other papers hereinabove required, neither the sufficiency thereof nor the legality of the incorporation of the township as a charter township may be questioned in any proceeding except by proceedings in the nature of quo warranto which shall be brought within 40 days after the date of such filing. All officers of any township which shall elect to become a charter township shall serve in the offices to which they have been elected or appointed for the balance of the terms for which they were elected or appointed and until their successors elect or to be elected shall qualify for and assume their respective offices. Any charter township may be disincorporated and returned to its previous status as a township governed under the provisions of chapter 16 of the Revised Statutes of 1846, as amended, being sections 41.1 to 41.103 of the Compiled Laws of 1948, by following the same procedures therefor as provided herein for adopting the provisions of this act. No election to disincorporate shall be held until 4 years after incorporation nor oftener than once each 4 years.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.2 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1964, Act 163, Eff. Aug. 28, 1964



Section 42.2a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 2a.

A petition under section 3, 3a, 4, 6a, or 34(5), including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 144, Eff. Mar. 23, 1999



Section 42.3 Incorporation; submission of proposition to electors, time; petitions, verification of signatures.

Sec. 3.

The proposition to incorporate as a charter township shall be submitted at the next general or at a special election in the event that, on or before August 30, or, in the event of a special election, not less than 60 days, preceding such election, the township board shall vote to submit such proposition to the electors of the township, or in the event that there shall be filed with the township clerk on or before such date petitions requesting the submission of such proposition which have been signed by a number of electors of the township which shall not be less than 10% of the total vote cast for supervisor in the township at the last election in which a supervisor was elected. The township clerk shall check the signatures on such petitions with those of the electors signing such petitions as they appear on the registration cards of the township and, if such petitions bear the required number of signatures of electors of the township, shall do and perform all acts required for the submission of the proposition to become a charter township at the next general or special election.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.3 ;-- Am. 1964, Act 163, Eff. Aug. 28, 1964



Section 42.3a Notice to clerk of township not incorporated as charter township; resolution of township board; notice of right to referendum; petition; signatures; submitting question of incorporation at general or special election; wording of ballot.

Sec. 3a.

(1) Within 30 days after the effective date of this 1984 amendatory act and after each regular or special federal or state census, the secretary of state shall notify the clerk of a township which is not incorporated as a charter township pursuant to this act and which has a population of 2,000 or more inhabitants, excluding the population of any incorporated village, according to the most recently made regular or special federal or state census that the township may be incorporated as the charter township of ............ under this act.

(2) After notification is received by the clerk, the township board may:

(a) Adopt, by a majority vote, a resolution opposed to incorporation.

(b) Adopt, by a majority vote, a resolution of intent to approve incorporation and if a petition of disagreement to the intent resolution relative to the incorporation is filed within 60 days before final passage of the resolution, the electors of the township have the right to a referendum on the incorporation question.

(c) Adopt, by a majority vote, a resolution to place before the electorate the question of incorporation at the next regular or special election.

(3) The clerk shall publish in a newspaper of general circulation in the township a notice of the right to referendum within 15 days after receipt of notification from the secretary of state. A second notice shall be published 7 days after the first notice.

(4) The petition under subsection (2)(b) shall be signed by not less than 10% of the number of electors of the township voting for township supervisor at the last election in which a supervisor was elected. The township clerk shall check the signatures on the petitions with those of the electors signing the petitions as they appear on the registration cards of the township. If petitions bearing the required number of signatures of electors have been filed, the clerk shall do and perform all acts required for the submission of the question of incorporation at the next general or special election. The wording of the ballot shall be in accordance with section 2.

History: Add. 1976, Act 90, Eff. Mar. 31, 1977 ;-- Am. 1984, Act 361, Eff. Mar. 29, 1985



Section 42.4 Nomination of candidates for township office; conducting primary election; duties of township clerk; duties and composition of board of township election commissioners.

Sec. 4.

Candidates for township office in charter townships shall be nominated at the general primary election held in the township before each general election at which township officers are to be elected. The primary election shall be conducted, as near as may be, pursuant to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992. Duties of the county clerk in the conduct of primary elections shall be performed by the township clerk with respect to the nomination of township officers, and the duties of the county board of election commissioners shall be performed for each township by a board of township election commissioners to be composed of the township clerk and the 2 trustees appointed by the township board.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.4 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1954, Act 169, Eff. Aug. 13, 1954 ;-- Am. 1964, Act 163, Eff. Aug. 28, 1964 ;-- Am. 1975, Act 328, Imd. Eff. Jan. 12, 1976 ;-- Am. 1990, Act 12, Imd. Eff. Feb. 26, 1990 ;-- Am. 1998, Act 101, Imd. Eff. May 28, 1998



Section 42.5 Township board; election of members; powers and duties; supervisor as presiding and executive officer; authentication of instruments; president pro tem; clerk; record of proceedings; temporary clerk.

Sec. 5.

(1) Except as otherwise provided in this act, all legislative authority and powers of each charter township shall be vested in and shall be exercised and determined by a township board of 7 members composed of the supervisor, the township clerk, the township treasurer, and 4 trustees who shall be electors in the township. If the provisions of this act are adopted, the township board as constituted at the time of the adoption of this act shall constitute the township board until the first general election at which township officers are elected after the adoption of this act. All members of the township board shall be elected under the provisions of the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.1 to 168.992 of the Michigan Compiled Laws. If 2 additional trustees are required to be elected, they shall be elected at the next general election. If the next general election is not a regular township election, each additional trustee shall hold office until a successor is elected at the next regular township election and qualifies for office.

(2) The elected township board described in subsection (1) shall be the successor to the prior township board of the township and shall possess the powers and perform the duties of township boards in townships in addition to the powers granted by law to charter townships. As a member of the township board, the supervisor shall be the presiding and executive officer of the board and shall have an equal voice and vote in the proceedings of the board. The supervisor shall authenticate by his or her signature any instruments which the board and the laws of the state or the federal government may require. If the supervisor is absent from a meeting of the township board, the board shall appoint 1 of its members president pro tem for that meeting. The township clerk shall be clerk of the township board and shall keep a full record of all the proceedings of the township board. In the absence of the clerk, the board shall appoint 1 of its members as temporary clerk for that meeting.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.5 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1953, Act 188, Eff. Oct. 2, 1953 ;-- Am. 1954, Act 169, Eff. Aug. 13, 1954 ;-- Am. 1964, Act 163, Eff. Aug. 28, 1964 ;-- Am. 1986, Act 34, Imd. Eff. Mar. 17, 1986



Section 42.6 Charter township board; compensation and expenses of members.

Sec. 6.

A trustee may receive, in addition to other emoluments provided by law for his service to the township, a sum per meeting of the board actually attended by him, as established by the township board to be paid upon authorization of the township board. The supervisor, the township clerk, and the township treasurer shall receive no additional compensation for attending meetings of the board. Reasonable expenses may be allowed to members of the township board when actually incurred on behalf of the township.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.6 ;-- Am. 1953, Act 188, Eff. Oct. 2, 1953 ;-- Am. 1962, Act 20, Eff. Mar. 28, 1963 ;-- Am. 1974, Act 98, Imd. Eff. May 10, 1974



Section 42.6a Ordinance establishing procedure for determining salary of elected official; contents; conducting business at public meeting; public notice; resolution implementing ordinance; petition for referendum; change of procedure; decreasing salary of elected township official.

Sec. 6a.

(1) In place of the procedure in section 6 for determining the salary of each elected official, the township board may establish by ordinance the procedure described in this section. The ordinance shall provide the following:

(a) A local officials compensation commission is created. The commission shall determine the salary of each township elected official. The commission shall consist of 5 members who are registered electors of the township, appointed by the supervisor subject to confirmation by a majority of the members elected and serving on the township board. The terms of office shall be 5 years, except that of the members first appointed, 1 each shall be appointed for terms of 1, 2, 3, 4, and 5 years. All first members shall be appointed not more than 30 days after the effective date of the ordinance. Members other than the first members shall be appointed before October 1 of the year of appointment. Vacancies shall be filled for the remainder of an unexpired term. An officer or employee of a government agency or unit or a member of the immediate family of that officer or employee shall not be appointed to the commission.

(b) The commission shall determine the salary of each township elected official which determination shall be the salary unless the township board by resolution adopted by 2/3 of the members elected to and serving on the board rejects the determination. A determination of the commission shall be effective 30 days following its filing with the township clerk unless rejected by the township board. If a determination is rejected, the existing salary shall prevail. An expense allowance or reimbursement paid to an elected official in addition to salary shall be for expenses incurred in the course of township business and accounted for to the township.

(c) The commission shall meet for not more than 15 session days in each odd numbered year and shall make a determination within 45 calendar days of the first meeting. A majority of the members of the commission constitutes a quorum for conducting the business of the commission. The commission shall not take action or make a determination without a concurrence of a majority of the members appointed and serving on the commission. The commission shall elect a chairperson from among the commission's members. As used in this section, “session days” means a calendar day on which the commission meets and a quorum is present. The members of the commission shall not receive compensation, but shall be entitled to actual and necessary expenses incurred in the performance of official duties.

(2) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(3) The township board may implement the ordinance by resolution including the date for convening the commission.

(4) Not more than 60 days after the effective date of the ordinance, a petition for a referendum on the ordinance may be filed with the township clerk containing the signatures of at least 5% of the registered electors of the township on the effective date of the ordinance in which case the election shall be conducted in the same manner as an election on a charter amendment. If a petition for a referendum is filed, a determination of the commission shall not be effective until the ordinance has been approved by the electors.

(5) After 1 year following the effective date of the ordinance, the procedure for establishing the compensation of township elected officials may be changed by ordinance.

(6) The salary of an elected township official shall not be decreased during the official's term of office as long as the responsibilities and requirements of that office are not diminished during the term of the official's term of office, and the salary of an elected township official shall not be decreased during the official's term of office unless the official consents in writing to the reduction in salary. Notwithstanding the above, if a township in setting a township supervisor's salary has designated a portion of the supervisor's salary to be paid the supervisor for directly performing the property tax assessing function within the township and the supervisor subsequently fails to perform that function, the salary of the supervisor may be reduced by that portion of the supervisor's salary designated for the direct performance of the property tax assessment function; provided that in no event may that portion of a supervisor's salary designated for nonassessment functions be decreased during the supervisor's term of office without the supervisor's written consent.

History: Add. 1974, Act 175, Imd. Eff. June 23, 1974 ;-- Am. 1977, Act 157, Imd. Eff. Nov. 8, 1977 ;-- Am. 1982, Act 382, Eff. Mar. 30, 1983



Section 42.7 Township board; meetings; conducting business at public meeting; notice of meeting; transacting business at special meeting; quorum; adjournment; rules and order of business; journal; voting; availability of certain writings to public; attendance and conduct at meetings; misconduct in office; sergeant-at-arms.

Sec. 7.

(1) The township board shall provide by resolution for the time, date, and place of the board's regular meetings, and shall hold at least 1 regular meeting each month. If a time set for the holding of a regular meeting of the township board is a holiday, then the regular meeting shall be held at the same time and place on the next day that is not a Saturday, Sunday, or holiday.

(2) A special meeting of the township board shall be called by the township clerk pursuant to subsection (3) on the written request of the supervisor or of 2 members of the township board and on at least 24 hours' written notice to each member of the township board. The notice shall designate the time, place, and purpose of the meeting and shall be served personally or left at the member's usual place of residence by the township clerk or someone designated by the township clerk.

(3) The business that the board may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(4) Business shall not be transacted at a special meeting of the township board unless the business has been stated in the notice of the meeting. However, if all the members of the board are present at a special meeting, then business that might lawfully come before a regular meeting of the board may be transacted at the special meeting.

(5) Four members of the township board are a quorum for the transaction of business at a meeting, but, in the absence of a quorum, 2 members may adjourn a regular or special meeting to a later date.

(6) The township board shall determine its own rules and order of business and shall keep a journal of its proceedings in the English language. The journal shall be signed by the supervisor and the township clerk. The vote upon the passage of an ordinance, and upon the adoption of a resolution and ordinance shall be taken by yes and no votes and shall be entered upon the record, except that if the vote is unanimous, it shall only be necessary to record that fact. Except as otherwise provided in this subsection, a member of the township board who is recorded as present shall vote on all questions decided by the board unless excused by the unanimous consent of the other members present. If, at a meeting of the township board, a member of the township board states that he or she desires to be appointed by the township board to fill a vacancy in a township office, that member may abstain from voting on the appointment to fill the vacancy.

(7) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(8) The township board, by vote of not less than 2 members, may compel the attendance of board members and other officers of the township at a regular or special meeting and enforce orderly conduct in the meeting. A member of the board or any other officer of the township who refuses to attend a meeting or conduct himself or herself in an orderly manner is guilty of misconduct in office. The township marshal shall serve as the sergeant-at-arms of the township board in the enforcement of this section.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.7 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1977, Act 157, Imd. Eff. Nov. 8, 1977 ;-- Am. 1992, Act 15, Imd. Eff. Mar. 16, 1992



Section 42.8 Charter township board; monthly publication of proceedings; notices and ordinances; posting.

Sec. 8.

(1) The proceedings of the township board shall be published at least once each month. A publication of a synopsis of the proceedings, prepared by the township clerk and approved by the supervisor, showing the substance of each separate proceeding of the board is in compliance with this section.

(2) The board shall determine the method of publication of all notices, ordinances, and proceedings for which the method of publication is not prescribed by law.

(3) In making a determination under subsection (2), the board shall require 1 or both of the following:

(a) That publication be made in a newspaper published and circulated in the township or, if no such newspaper exists, then in one published in the county in which the township is located.

(b) That publication be made by posting in the office of the clerk and in 5 other public places in the township or by posting in the office of the clerk and on the township's website.

(4) If publication is made by posting under subsection (3)(b), a notice of the posting describing the purpose or nature of the notice, ordinance, or proceeding posted and the location of the places where posted shall be published at least once in a newspaper as required under subsection (3)(a) within 7 days of the posting.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.8 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 2004, Act 406, Imd. Eff. Nov. 29, 2004



Section 42.9 Township officers; powers and duties; additional officers, limitations.

Sec. 9.

The township supervisor, township clerk, township treasurer, justices of the peace, and constables in each charter township shall have and perform the duties and functions required of such officers by state law. The township board may, by resolution, upon the recommendation of the supervisor, or of the township superintendent if one shall be appointed, create such additional officers as may be necessary to administer the affairs of the township government, or may combine any administrative offices in any manner not inconsistent with state law, and prescribe the duties thereof. No creation of any additional administrative office or combination thereof shall abolish the offices of township clerk or township treasurer nor diminish any of the duties or responsibilities of those offices which are prescribed by state law.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.9



Section 42.10 Township superintendent; appointment; delegation of powers and duties of township supervisor.

Sec. 10.

The township board in each charter township shall have power to appoint a township superintendent and may delegate to him any or all of the following functions and duties which functions and duties, unless so delegated, shall be exercised by the supervisor:

(a) To see that all laws and township ordinances are enforced;

(b) To manage and supervise all public improvements, works, and undertakings of the township;

(c) To have charge of the construction, repair, maintenance, lighting and cleaning of streets, sidewalks, bridges, pavements, sewers, and of all the public buildings or other property belonging to the township;

(d) To manage and supervise the operation of all township utilities;

(e) To be responsible for the preservation of property, tools, and appliances of the township;

(f) To see that all terms and conditions imposed in favor of the township or its inhabitants in any public utility franchise, or in any contract, are faithfully kept and performed;

(g) To attend all meetings of the township board, with the right to take part in discussions, but without the right to vote;

(h) To be a member, ex officio, of all committees of the township board;

(i) To prepare and administer the annual budget under policies formulated by the township board and keep the said board fully advised at all times as to the financial condition and needs of the township;

(j) To recommend to the township board for adoption such measures as he may deem necessary or expedient;

(k) To be responsible to the township board for the efficient administration of all departments of the township government;

(l) To act as the purchasing agent for the township or, under his responsibility, delegate such duties to some other officer or employee;

(m) To conduct all sales of personal property which the township board may authorize to be sold;

(n) To assume all the duties and responsibilities as personnel director of all township employees or delegate such duties to some other officer or employee;

(o) To perform such other duties as may be prescribed by this act or required of him by ordinance or by direction of the township board, or which are not assigned to some other official in conformity with the provisions of this act.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.10 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.10a Township manager; employment; service; duties.

Sec. 10a.

If a township has not appointed a township superintendent under section 10, the township board may employ a township manager who shall serve at the pleasure of the township board and perform such duties lawfully delegated to the manager by the township board. The duties may include those that are delegated by law to another township official if written consent has been granted by that official.

History: Add. 2003, Act 205, Imd. Eff. Nov. 26, 2003



Section 42.11 Township superintendent; tenure; qualifications; residency requirements; waiver.

Sec. 11.

(1) The township superintendent shall hold office at the pleasure of the township board and shall be selected by the township board on the basis of training and ability alone, without regard to his or her political or religious preference.

(2) An individual who is not a resident of the township at the time of his or her appointment as township superintendent shall become a resident of the township within 90 days after his or her appointment and shall so remain throughout his or her tenure of office. An individual who is a resident of the township at the time of his or her appointment as township superintendent shall remain a resident of the township throughout his or her tenure of office. The requirements of this subsection may be waived by a resolution adopted by a vote of 2/3 of the members of the township board elected or appointed.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.11 ;-- Am. 1990, Act 342, Imd. Eff. Dec. 21, 1990



Section 42.11a Township assessors; appointment, powers and duties, compensation.

Sec. 11a.

In any charter township, in addition to the supervisor, the charter township board may provide for the appointment of assessors, not exceeding 2, for such charter township. Such assessors, when appointed, shall be clothed with all the powers and duties of supervisors in the assessment of property for taxation within such township and shall receive for their services such compensation as may be allowed by the charter township board. Whenever assessors shall be appointed, as in this act provided, the supervisor shall be the chief assessing officer and such assessors shall in all cases be subordinate to such supervisor. Upon completion of the assessment and the making of the rolls, such rolls shall be deposited with the supervisor.

History: Add. 1962, Act 145, Eff. Mar. 28, 1963



Section 42.12 Township police force; establishment; township marshal, appointment; rules; policemen, powers and duties.

Sec. 12.

The township board in each charter township may provide for and establish a police force and authorize the supervisor, or the township superintendent if one has been appointed, to appoint, subject to the approval of the said board, a township marshal and such other policemen and watchmen as may be required to protect property and preserve the public welfare and safety in that portion of the township not included within the corporate limits of any village or villages located wholly or in part within the township. No police officer of any such village shall be ineligible for appointment as a member of the township police force, except that no village police officer shall serve as township marshal. The township board shall make all necessary rules for the government of the township police force and its members and shall prescribe the powers and duties of policemen and watchmen, and may invest them with such authority as may be necessary for the preservation of quiet and order and the protection of persons and property within that part of the township not located within the corporate limits of any village.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.12



Section 42.13 Township fire department; establishment; township fire chief, appointment; rules and regulations; refusal to aid at fire, penalty.

Sec. 13.

The township board in each charter township shall have power to provide for and establish and maintain a fire department and authorize the supervisor, or the township superintendent if one has been appointed, to appoint, subject to the approval of the said board, a township fire chief and such other firemen as may be required to protect persons and property from the hazards of fire in that part of the township located outside the corporate limits of villages. The township board shall make and establish rules and regulations for the government of the department, the employes, firemen, and officers thereof; and for the care and management of the buildings, engines, apparatus, and equipment pertaining thereto. The township fire chief, or any officer acting as such, may command and require any person present at a fire to aid in the extinguishment thereof, and to assist in the protection of property thereat. If any person shall wilfully disobey any such requirement or other lawful order of any such officer, he shall be deemed guilty of a misdemeanor.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.13



Section 42.13a Free public library; establishment and maintenance; conditions; ordinance; resolution; board of directors; appointment of library advisory committee; rules and regulations; state aid.

Sec. 13a.

(1) In a charter township in a county with a population of more than 750,000 but less than 2,000,000 that has not been located within the service area of an established free public library for the previous 3 years, the township board may establish and maintain a free public library.

(2) The board shall establish a free public library under subsection (1) by adopting an ordinance or passing a resolution as provided by law. The board shall file a copy of the ordinance or resolution with the department of education within 10 days after adoption or passage.

(3) The township board shall serve as board of directors for the library with final authority over all library matters. The township board shall appoint a library advisory committee consisting of 7 members holding staggered 3-year terms to advise the township board with regard to development, operation, and maintenance of the library. The township board may fill vacancies on the library advisory committee and may remove a member with or without cause.

(4) The township board shall establish the rules and regulations for the operation of the library, appoint a library director and authorize the hiring of qualified assistants, establish a separate and dedicated library fund, and pass any necessary ordinances governing the operations of the library.

(5) A free public library established and operated under this section is a public library for the purposes of the state aid to public libraries act, 1977 PA 89, MCL 397.551 to 397.576.

History: Add. 2006, Act 596, Imd. Eff. Jan. 3, 2007 ;-- Am. 2012, Act 191, Imd. Eff. June 20, 2012



Section 42.14 Charter township; power to acquire property; approval of electors.

Sec. 14.

Each charter township shall have power to acquire property for public purposes by purchase, gift, condemnation, lease, construction, or otherwise, and to maintain and operate public buildings, parks, and facilities needed in the performance of the powers and functions, expressed and implied, granted, possessed, and required of them by this act, or any other statute of the state of Michigan relating to townships and may sell and convey or lease any such property or part thereof which is not needed for public purposes: Provided, That no taxes shall be levied to acquire any such property, public building, park, or facility, unless such levy shall be approved by a majority of the electors of the township voting thereon at any regular or special township election.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.14 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.14a Bonds for public improvements; issuance; approval required; exceptions; limitation on net indebtedness; computation of net indebtedness; bonds subject to MCL 141.2101 to 141.2821.

Sec. 14a.

(1) The township may borrow money and issue bonds on the credit of the township for the purpose of constructing or otherwise acquiring a public improvement that the township is authorized to construct or otherwise acquire by law.

(2) Bonds shall not be issued, except special assessment bonds, bonds for the township portion of local improvements, and bonds that the township board is authorized by specific statute to issue without vote of the electors, unless approved by a majority of the electors voting on the bonds at a general or special election.

(3) The net indebtedness of the township incurred for all public purposes shall not exceed 10% of the assessed value of all real and personal property in the township. In computing the net indebtedness all of the following shall be deducted:

(a) Bonds issued in anticipation of the collection of special assessments, even though they are general obligations of the township.

(b) Revenue bonds, even though they are general obligations of the township.

(c) Bonds issued to comply with an order of the former water resources commission, the department of environmental quality, or a court of competent jurisdiction, even though they are a general obligation of the township.

(d) Bonds issued, or contract or assessment obligations incurred, for water supply, sewerage, drainage, solid waste disposal, and steam generation and distribution necessary to protect the public health by abating pollution, even though they are a general obligation of the township.

(e) Bonds issued or contract or assessment obligations incurred for the construction, improvement, or replacement of a combined sewer overflow abatement facility. As used in this subdivision:

(i) “Combined sewer overflow” means a discharge from a combined sewer system that occurs when the flow capacity of the combined sewer system is exceeded.

(ii) “Combined sewer overflow abatement facility” means any works, instrumentalities, or equipment necessary or appropriate to abate combined sewer overflows.

(iii) “Combined sewer system” means a sewer designed and used to convey both storm water runoff and sanitary sewage, and which contains lawfully installed regulators and control devices that allow for delivery of sanitary flow to treatment during dry weather periods and divert storm water and sanitary sewage to surface waters during storm flow periods.

(iv) “Construction” means any action taken in the designing or building of a combined sewer overflow abatement facility. Construction includes, but is not limited to, all of the following:

(A) Engineering services.

(B) Legal services.

(C) Financial services.

(D) Design of plans and specifications.

(E) Acquisition of land or structural components, or both.

(F) Building, erection, alteration, remodeling, or extension of a combined sewer overflow abatement facility.

(G) Township supervision of the project activities described in sub-subparagraphs (A) to (F).

(v) “Improvement” means any action taken to expand, rehabilitate, or restore a combined sewer overflow abatement facility.

(vi) “Replacement” means any action taken to obtain and install equipment, accessories, or appurtenances during the useful life of a combined sewer overflow abatement facility necessary to maintain the capacity and performance for which the equipment, accessories, or appurtenances are designed and constructed.

(4) The resources of the sinking fund or debt retirement fund pledged for retirement of outstanding bonds shall also be deducted from the amount of the indebtedness.

(5) Bonds are issued subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1953, Act 188, Eff. Oct. 2, 1953 ;-- Am. 1973, Act 82, Imd. Eff. July 31, 1973 ;-- Am. 1979, Act 141, Imd. Eff. Nov. 7, 1979 ;-- Am. 1995, Act 212, Imd. Eff. Nov. 29, 1995 ;-- Am. 2002, Act 230, Imd. Eff. Apr. 29, 2002



Section 42.15 Ordinances to provide for peace, health and safety; licenses, granting, fees, bonds.

Sec. 15.

The township board of any charter township may enact such ordinances as may be deemed necessary to provide for the public peace and health and for the safety of persons and property therein, and may by ordinance prescribe the terms and conditions upon which licenses may be granted, suspended, or revoked; and may in such ordinances require and exact payment of such reasonable sums for any licenses as it may deem proper. The persons receiving the licenses shall, before the issuing thereof, execute a bond to the township when required by any ordinance in such sum and with such securities as prescribed by such ordinance, conditioned for the faithful observance of this act, and the ordinance under which the license is granted.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.15 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.16 Streets, alleys, bridges and public places; regulation of use; record of ordinances, filing.

Sec. 16.

Except insofar as limited by state law and the provisions of this act, the township board shall have power to establish and vacate and use, and to control and regulate the use of the streets, alleys, bridges, and public places of the township and the space above and beneath them, such regulation of its streets, alleys, bridges, and public places shall be deemed a matter of local concern. Nothing in this act shall be construed to repeal or nullify the provisions of Act No. 221 of the Public Acts of 1937. Any ordinance concerning the operation of motor vehicles on any road, street or highway shall not become effective until 30 days after approval by the commissioner of the Michigan state police. A record of all ordinances so approved by the commissioner shall be kept on file in his office. Such power shall include, but not be limited to, the proper policing and supervision thereof; to the licensing and regulation, or the prohibition of the placing of signs, awnings, awning posts, and other things which are of such nature as to impede or make dangerous the use of sidewalks or streets, upon or over the sidewalks or streets of the township; and the licensing and regulation of the construction and use of openings in the sidewalks or streets, and of all vaults, structures, and excavations under the same.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.16 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.17 Construction of buildings; powers and liabilities of charter townships as to public health and safety.

Sec. 17.

Charter townships shall have and possess and may exercise the same powers and shall be subject to the same liabilities as are possessed by cities to regulate the construction of buildings for the preservation of public health and safety, to regulate the conduct of business, and to provide for the public peace and health and for the safety of persons and property.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.17



Section 42.18 Joint action with other governmental unit or agency.

Sec. 18.

Each charter township may join with any governmental unit or agency, or with any number or combination thereof, by contract or otherwise as may be permitted by law, to perform jointly, or by one or more, for or on behalf of the other or others, any power or duty which is permitted to be so performed by law or which is possessed or imposed upon each such governmental unit or agency.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.18



Section 42.19 Ordinances, resolutions, rules and regulations of former township; continuation.

Sec. 19.

All ordinances, resolutions, rules, and regulations of a charter township which were in effect at the time such township became a charter township and which are not inconsistent with the laws of the state applicable to charter townships shall continue in full force as the ordinances, resolutions, rules, and regulations of the charter township until repealed or amended by action of the proper authorities.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.19 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.20 Legislation to be ordinance or resolution; form, passage, amendment, recording, authentication, and compilation of ordinances.

Sec. 20.

(1) Legislation of a charter township shall be by ordinance or by resolution. A resolution shall be limited to matters required or permitted to be done by resolution by this act or by state or federal law and to matters pertaining to the internal affairs or concerns of the township government. Any other act of the township board, and any act imposing a sanction for the violation of the act, shall be by ordinance. “Resolution” means the official action of the township board in the form of a motion.

(2) Each ordinance shall be identified by a number and a short title. Each proposed ordinance shall be introduced in written or printed form. The style of an ordinance shall be, “The charter township of .................... ordains:”. Except in the case of an ordinance that is declared to be an emergency ordinance, an ordinance shall not be finally passed by the township board at the same meeting at which it is introduced, or before it is published in the form in which it is introduced. An ordinance shall not be revised, altered, or amended by reference to its title only, but the section or sections of the ordinance revised, altered, or amended shall be re-enacted and published at length. When enacted, an ordinance shall be immediately recorded by the township clerk in a book to be called “The ordinance book”. The supervisor and township clerk shall authenticate the record by their official signatures on the record. The ordinances of each charter township shall be compiled and published in loose leaf or booklet form not less than once in every 10-year period.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.20 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1994, Act 13, Eff. May 1, 1994



Section 42.21 Violation of ordinances; sanction; designation as civil infraction; act or omission constituting crime; penalty; distribution of fines.

Sec. 21.

(1) The township board shall provide in each ordinance a sanction for violation of the ordinance.

(2) Consistent with any of the following statutes, the township board may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) 1969 PA 235, MCL 257.941 to 257.943.

(c) 1956 PA 62, MCL 257.951 to 257.955.

(3) The township board may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance shall not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (2). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(4) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545.

(b) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(c) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(d) The Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303.

(e) Part 801 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80101 to 324.80199.

(f) The aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(g) Part 821 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.82101 to 324.82160.

(h) Part 811 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81101 to 324.81150.

(i) Sections 351 to 365 of the railroad code of 1993, 1993 PA 354, MCL 462.351 to 462.365.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 93 days.

(5) For an ordinance not described in subsection (2) or (3), punishment for a violation of the ordinance shall not exceed a fine of $500.00 or imprisonment for 90 days, or both. However, unless otherwise provided by law, the ordinance may provide that a violation of the ordinance is punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. In addition, a charter township may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(a) Community service for not more than 360 hours.

(b) Imprisonment for not more than 180 days.

(c) A fine of not less than $200.00 or more than $700.00.

(6) Fines collected for the violation of the ordinances of a charter township shall be distributed as provided in section 8379 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8379.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.21 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1978, Act 553, Imd. Eff. Dec. 22, 1978 ;-- Am. 1994, Act 13, Eff. May 1, 1994 ;-- Am. 1996, Act 36, Imd. Eff. Feb. 26, 1996 ;-- Am. 1999, Act 58, Eff. Oct. 1, 1999 ;-- Am. 2012, Act 8, Imd. Eff. Feb. 15, 2012



Section 42.21a Police officers; right to pursue, arrest, and detain person outside of charter township limits.

Sec. 21a.

If a person has committed a civil infraction violation under the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws, within a charter township, or has committed or is suspected of having committed any crime within a charter township, or has escaped from any prison or jail in the charter township, the police officers of that charter township shall have the same right to pursue, arrest, and detain the person outside of the charter township limits as does the sheriff of the county.

History: Add. 1983, Act 9, Imd. Eff. Mar. 18, 1983



Section 42.21b Police officer or constable; authority to execute bench warrant.

Sec. 21b.

A police officer of a charter township or, if authorized by the township board, a constable of a charter township has the same authority within the charter township as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1992, Act 45, Imd. Eff. May 12, 1992



Section 42.21c Regulation of recreational trailway; posting of ordinance; violation as municipal civil infraction; penalty.

Sec. 21c.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 21 prohibits an ordinance from designating as a municipal civil infraction.

History: Add. 1994, Act 82, Eff. Oct. 1, 1994



Section 42.22 Ordinance; publication; effective date; publication of summary or true copy; catch lines required; drafting of summary.

Sec. 22.

An ordinance passed by a township board shall be published at least once. An ordinance is effective immediately upon its publication, unless a date upon which the ordinance shall become effective, which is subsequent to the date of the publication of the ordinance, is specifically provided in the ordinance. The publication of a summary or a true copy of an ordinance after final passage, as a part of the published proceedings of the township board, shall constitute publication of the ordinance. If a summary of an ordinance is published, the township shall include in the publication the designation of a location in the township where a true copy of the ordinance can be inspected or obtained. Each section of an ordinance or a summary of an ordinance shall be preceded by a catch line. A summary of an ordinance may be drafted by the same person, corporation, partnership, firm, association, or other legal entity who drafted the ordinance or by the township board or township zoning board and shall be written in clear and nontechnical language.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.22 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1982, Act 345, Eff. Mar. 30, 1983



Section 42.23 State law or standard code; adoption as township ordinance by citation; publication, distribution, charge.

Sec. 23.

The township board may adopt any provision of state law or any detailed technical regulations as a township ordinance or code by citation of such provision of state law or by reference to any recognized standard code, official or unofficial: Provided, That any such provision of state law or recognized official or unofficial standard code shall be clearly identified in the ordinance adopting the same as an ordinance of the township. Where any recognized official or unofficial standard code is so adopted, it may be published by providing to the public not less than 50 copies in book or booklet form, available for public distribution at a reasonable charge, and any amendment to or revision of such adopted code or detailed technical ordinance may be published in the same manner.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.23 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949



Section 42.24 Submission of itemized estimates of anticipated expenditures; preparation and submission of budget proposal; time.

Sec. 24.

On or before 150 days prior to the commencement of the fiscal year, each township officer shall submit to the supervisor, or to the township superintendent if such officer has been appointed, an itemized estimate of the anticipated expenditures of the township for the next fiscal year for the township activities under his or her charge. The supervisor, or township superintendent, as the case may be, shall prepare a complete itemized budget proposal for the next fiscal year and shall submit it to the township board not later than 120 days prior to the commencement of the fiscal year.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.24 ;-- Am. 1988, Act 82, Eff. Apr. 1, 1988



Section 42.25 Budget proposal; contents; commencement of fiscal year.

Sec. 25.

The budget proposal shall present a complete financial plan for the ensuing fiscal year, which shall commence on January 1 of each year and end on the following December 31, or in the alternative shall commence on April 1 of each year and end on the following March 31. In no event shall any fiscal year of a township be extended beyond 12 months. It shall include at least all of the following information:

(a) Detailed estimates of all proposed expenditures for each function and office of the township, showing the expenditures for corresponding items for the current and last preceding fiscal years, with reasons for increases and decreases recommended, as compared with appropriations for the current year.

(b) Statements of the bonded and other indebtedness of the township, showing the debt redemption and interest requirements, the debt authorized and unissued, and the condition of sinking funds, if any.

(c) Detailed estimates of all anticipated income of the township from sources other than taxes and borrowing, with a comparative statement of the amounts received by the township from each of the same or similar sources for the last preceding and current fiscal years.

(d) A statement of the estimated balance or deficit, as the case may be, from the end of the current fiscal year.

(e) An estimate of the amount of money to be raised by taxation and from delinquent taxes and the amount to be raised from bond issues which, together with income from other sources, will be necessary to meet the proposed expenditures.

(f) Such other supporting schedules as the township board considers necessary.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.25 ;-- Am. 1988, Act 82, Eff. Apr. 1, 1988



Section 42.26 Budget; notice, public hearing, prior public inspection.

Sec. 26.

A public hearing on the budget shall be held before its final adoption, at such time and place as the township board shall direct, and notice of such public hearing shall be published at least 1 week in advance by the township clerk. A copy of the proposed budget shall be on file and available to the public for inspection during office hours at the office of the township clerk for a period of not less than 1 week prior to such public hearing.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.26



Section 42.27 Adoption of budget by township board; resolution; appropriation; tax levy; limitation; separate appropriation for fire and police departments; tax collection; interim budget.

Sec. 27.

(1) Except as otherwise provided by this subsection, prior to the commencement of the fiscal year, the township board shall, by resolution, adopt the budget for the next fiscal year, make an appropriation of the money needed for township purposes, and provide for a levy of taxes upon real and personal property. If a township operates on a calendar year budget cycle, a public hearing on the proposed budget shall be held not later than December 15 and adopted not later than December 31, in the year preceding the calendar year covered by the budget.

(2) The levy allowed under subsection (1) shall not exceed 1/10 of 1% of the assessed valuation of all real and personal property subject to taxation within the limits of a village located within the township and 1/2 of 1% of the assessed valuation of all real and personal property subject to taxation in the balance of the township. The electors of a charter township may increase the tax levy limitation not to exceed a total of 1% of the assessed valuation of all real and personal property in the township for a period not to exceed 20 years at 1 time.

(3) If a township has 1 or more villages that maintain either or both a fire department or a police department, the expense of a township fire department or police department shall be appropriated separately from the other expenses of the township and a tax levy for these expenses shall not be spread upon the township assessment roll against the property, either real or personal, located in these villages.

(4) The adoption of the resolution under this section is the final authority for the township supervisor to spread any approved levies upon the tax roll for the current year and to include the amount of each levy in his or her warrant to the township treasurer. The township treasurer shall collect and return the warrant as provided under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(5) Within 60 days after the incorporation of a township as a charter township under this act, the township board shall, by resolution, adopt an interim budget until the commencement of the next fiscal year and make an appropriation from the funds and assets of the township available for these purposes.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.27 ;-- Am. 1949, Act 70, Eff. Sept. 23, 1949 ;-- Am. 1953, Act 188, Eff. Oct. 2, 1953 ;-- Am. 1976, Act 90, Eff. Mar. 31, 1977 ;-- Am. 1988, Act 82, Eff. Apr. 1, 1988 ;-- Am. 2003, Act 191, Imd. Eff. Oct. 31, 2003



Section 42.28 Budget or supplemental appropriations; expenditure, restrictions; unencumbered balances, transfer, reappropriation.

Sec. 28.

No money shall be drawn from the treasury of the township nor shall any obligation for the expenditure of money be incurred, except pursuant to the budget appropriation, or pursuant to any supplemental appropriation which may be made from surplus received. The township board may transfer any unencumbered appropriation balance, or any portion thereof, from 1 fund or agency to another. The balance in any appropriation, which has not been encumbered, at the end of the fiscal year shall revert to the general fund and be reappropriated during the next fiscal year.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.28 ;-- Am. 1967, Act 34, Imd. Eff. June 6, 1967



Section 42.29 Quarterly statement of estimated and actual income and expenses; submission by supervisor to township board; reduction of appropriations, exceptions.

Sec. 29.

At the beginning of each quarterly period during the fiscal year, and more often if required by the township board, the supervisor or the township superintendent, as the case may be, shall submit to the township board data showing the relation between the estimated and actual income and expenses to date; and if it shall appear that the income is less than anticipated, the township board may reduce appropriations, except amounts required for debt and interest charges, to such a degree as may be necessary to keep expenditures within the cash income.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.29



Section 42.30 Annual audit of accounts; results, filing, public inspection; annual report of township business.

Sec. 30.

An independent audit shall be made of all accounts of the township government at least annually and more frequently if deemed necessary by the township board. Such audit shall be made by qualified accountants experienced in municipal accounting. The results of such audit shall be on file in the office of the township clerk and available to the public for inspection. An annual report of the township business shall be made available to the public by the township board in such form as will disclose pertinent facts concerning the activities and finances of the township government.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.30



Section 42.31 Local or public improvements; approval; determination of necessity; special assessments; bonds.

Sec. 31.

Each charter township may make local or public improvements by paving streets that are not a part of the county highway system, laying curbs and gutters, installing elevated structures for foot travel over highways within the township with the written approval of the director of the state transportation department if the highways are state highways or with the written approval of the board of county road commissioners if the highways are county roads, laying sidewalks, installing solid waste disposal systems, steam generation and distribution, paving streets that are a part of the county highway system with the consent of and according to specifications of the county road commission, laying storm and sanitary sewers and separating storm water drainage and footing drains from sanitary sewers on privately owned property for a public purpose, installing water systems, and installing street and highway lighting systems, and further may maintain or operate these improvements. The township board of each charter township may determine the necessity of the local or public improvement and may determine that the whole or any part of the expense of the local or public improvement shall be defrayed by special assessment upon lands abutting upon and adjacent to or otherwise benefited by the improvement. A special assessment under this section shall be made in all respects as provided for the making of special assessments under 1954 PA 188, MCL 41.721 to 41.738. Each charter township may borrow money and issue bonds therefor in anticipation of the payment of special assessments, which may be an obligation of the special assessment district or may be both an obligation of the special assessment district and a general obligation of the township. Bonds issued under this act shall be issued in accordance with 1954 PA 188, MCL 41.721 to 41.738.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.31 ;-- Am. 1960, Act 13, Imd. Eff. Apr. 13, 1960 ;-- Am. 1964, Act 34, Imd. Eff. May 4, 1964 ;-- Am. 1973, Act 82, Imd. Eff. July 31, 1973 ;-- Am. 1979, Act 141, Imd. Eff. Nov. 7, 1979 ;-- Am. 2002, Act 576, Imd. Eff. Oct. 3, 2002



Section 42.32 Succession to properties of former township; suits or prosecutions, debts and liabilities, uncollected taxes and assessments.

Sec. 32.

All charter townships created under the provisions of this act shall succeed to and be vested with all the property, real and personal, moneys, rights, credits and effects, and of all records, files, books and papers belonging to such township as it formerly existed, and no rights or liabilities of the township which existed at the time it became a charter township, and no suit or prosecution of any kind commenced prior to and continuing at such time, shall be, in any manner, affected by such change, but the same shall continue, stand, or progress as if no such change had been made, and all debts and liabilities of the township and all taxes and assessments levied and uncollected at the time of such change shall stand until discharged or collected the same as if such change had not been made.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.32



Section 42.33 Liberal construction of act.

Sec. 33.

The provisions of this act shall be liberally construed in the interest of the public health and welfare and the safety of persons and property within such townships as shall incorporate under the provisions of this act.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.33



Section 42.34 Exemption of charter township from annexation to contiguous city or village; exceptions.

Sec. 34.

(1) A charter township existing on June 15, 1978, or a township incorporated after June 15, 1978 as a charter township that complies with the following standards, is exempt from annexation to any contiguous city or village except as provided in subsections (2) to (8):

(a) Has a state equalized valuation of not less than $25,000,000.00.

(b) Has a minimum population density of 150 persons per square mile to be determined by the secretary of state by dividing the most recent regular or special census of population by the number of square miles then under the jurisdiction of the charter township not to include the population or territory within the jurisdiction of an incorporated village.

(c) Provides fire protection service by contract or otherwise.

(d) Is governed by a comprehensive zoning ordinance or master plan.

(e) Provides solid waste disposal services to township residents, within or without the township, by contract, license, or municipal ownership.

(f) Provides water or sewer services, or both, by contract or otherwise.

(g) Provides police protection through contract with the sheriff in addition to normal sheriff patrol, through an intergovernmental contract, or through its own police department.

(2) Notwithstanding subsection (1), the state boundary commission may, under procedures initiated and conducted under section 9 of the home rule city act, 1909 PA 279, MCL 117.9, order a portion or portions of a charter township to be annexed as necessary to eliminate free standing islands of the township completely surrounded by an annexing city, or to straighten or align the exterior boundaries of the city or village in a manner that the charter township and city or village contain uniform straight boundaries wherever possible.

(3) Notwithstanding subsection (1), a portion of a charter township, which charter township is contiguous on all sides with a city or village, may be annexed by that city or village with the approval of a majority of the electors in that portion of a charter township.

(4) Notwithstanding subsection (1), if a qualified elector does not reside in the territory proposed to be annexed that is contiguous to the city or village, other than the 1 or more persons petitioning, or if a petition signed by 1 or more persons, firms, corporations, the United States government, or the state or any of its subdivisions that collectively hold the equitable title as vendee under a recorded land contract or memorandum of land contract, or recorded legal title to more than 1/2 of the area of the land in the territory to be annexed is filed with the city or village and with the township board of the charter township in which the territory is situated, the annexation may be accomplished by the affirmative majority vote of the city council or village board of the city or village and the approval of the charter township board of the township.

(5) Notwithstanding subsections (1) and (3), a portion of a charter township contiguous to a city or village may be annexed to that city or village upon the filing of a petition with the county clerk which petition is signed by 20% of the registered electors in the area to be annexed and approval by a majority of the qualified and registered electors voting on the question in the city or village to which the portion is to be annexed, and the portion of the township which is to be annexed, with the vote in each unit to be counted separately.

(6) If a petition is filed as provided in subsection (5), the county clerk, after determining the validity of the petition, shall order a referendum on the question of annexation. This referendum shall occur within 1 year after the validation of the petitions. The referendum shall be held at the first primary or general election held in that county not less than 60 days after the validation of the petition, or in compliance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(7) A village having a population of 4,200 or more shall not be annexed to a contiguous unit of government unless a majority of the qualified and registered electors residing within the village vote in favor of the annexation at an election held under the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(8) The common boundary of a charter township and a city or village may be adjusted by resolution approved by a majority of each of the respective governing bodies after the governing bodies give 90 days' notice to property owners in the area proposed for the boundary adjustment, and the governing bodies conduct a public hearing on the proposed boundary adjustment.

History: 1947, Act 359, Eff. Oct. 11, 1947 ;-- CL 1948, 42.34 ;-- Am. 1978, Act 242, Imd. Eff. June 15, 1978 ;-- Am. 1978, Act 591, Imd. Eff. Jan. 4, 1979 ;-- Am. 1983, Act 136, Imd. Eff. July 18, 1983 ;-- Am. 1984, Act 353, Eff. Mar. 29, 1985 ;-- Am. 2003, Act 300, Eff. Jan. 1, 2005









Chapter 43 - Fences and Fence Viewers

R.S. of 1846 Revised Statutes of 1846 (43.1 - 43.21)



Act 34 of 1978 FENCES AND FENCE VIEWERS (43.51 - 43.60)

Section 43.51 “Fence” defined.

Sec. 1.

As used in this act,“fence” means a structure or natural barrier which is sufficient to confine an animal as defined in section 1 of Act No. 328 of the Public Acts of 1976, being section 433.11 of the Michigan Compiled Laws.

History: 1978, Act 34, Eff. Oct. 1, 1978



Section 43.53 Payment for construction and maintenance of fence; compensation for use of fence by adjoining property owner; constructing fence in lieu of compensation.

Sec. 3.

(1) The owner of real property who constructs a fence shall pay for the construction and maintenance of that fence.

(2) If an adjoining property owner or a tenant using the property of the adjoining property owner uses or begins to use the fence for purposes of restraining or containing animals the adjoining property owner or tenant shall compensate the owner of the real property who constructed the fence for the adjoining property owner's proportionate share of the current value of the fence as determined by the parties and based upon the adjoining property owner's use of the fence. In the alternative, the adjoining property owner may construct his own fence.

History: 1978, Act 34, Eff. Oct. 1, 1978



Section 43.54 Fence viewer; appointment; term; request and payment for services; advance notice; compensation.

Sec. 4.

(1) The township board in each township shall appoint not less than 1 resident of the township, who may be a township trustee, as a fence viewer. The person or persons appointed shall serve at the pleasure of the township board. The governing body of a city or village shall appoint a fence viewer only under section 6(2).

(2) A person may engage a fence viewer upon written request and upon the payment of $25.00 to the township treasurer or to the city or village treasurer under section 6(2) for each day that the fence viewer's services are needed. The fence viewer shall notify in writing the person who made the request and the owner or owners of the property to be viewed not less than 5 days before the date on which the fence viewer will render his or her services. The fence viewer shall be compensated 80% of the amount received by the township treasurer or city or village treasurer under section 6(2) when the requested service has been performed.

History: 1978, Act 34, Eff. Oct. 1, 1978 ;-- Am. 1998, Act 377, Imd. Eff. Oct. 21, 1998



Section 43.55 Fence viewer; duties; notice of decision; boundary disputes; appeal.

Sec. 5.

(1) If engaged under section 4(2), a fence viewer shall do 1 or more of the following:

(a) Determine if a property owner or tenant in possession of property is using a fence constructed or maintained by an adjoining property owner, and if so, what percentage of the cost of construction and maintenance of the fence the property owner or tenant using the fence is responsible for.

(b) Assess the amount of damage if an animal of a property owner or of a tenant in possession of property causes damage to an adjoining property owner's fence.

(2) Not more than 7 days after a fence viewer renders a decision under subsection (1), the fence viewer shall notify in writing the appropriate property owners or tenant of that decision.

(3) A fence viewer is not charged with the responsibility of settling boundary disputes or determining the location of a boundary. Boundary disputes shall be settled and boundaries determined pursuant to state law.

(4) A person may appeal the decision of a fence viewer to a court of competent jurisdiction.

History: 1978, Act 34, Eff. Oct. 1, 1978 ;-- Am. 1998, Act 377, Imd. Eff. Oct. 21, 1998



Section 43.56 Settlement of boundary line disputes; selection of fence viewer.

Sec. 6.

(1) If a dispute arises with regard to a fence that is the boundary line between townships, or partly in 1 township and partly in another township, 1 fence viewer from each township may be selected to settle the dispute or 1 fence viewer may be selected by mutual agreement of each township.

(2) If a dispute arises with regard to a fence that is the boundary line between a township and a city or village, or partly in 1 township and partly in a city or village, 1 fence viewer from the township and 1 fence viewer from the city or village may be selected to settle the dispute or 1 fence viewer may be selected by mutual agreement of the township and the city or village.

History: 1978, Act 34, Eff. Oct. 1, 1978 ;-- Am. 1998, Act 377, Imd. Eff. Oct. 21, 1998



Section 43.57 Constructing or maintaining fence; decision or agreement to divide costs binding on heirs and assigns of parties.

Sec. 7.

If there is a decision made for the division of costs of constructing or maintaining a fence by a fence viewer, or through mutual written agreement of the parties recorded in the office of the clerk of each township, city, and village or in the office of the county register of deeds where the land is located, the decision or agreement shall bind the heirs and assigns of the parties until terminated by mutual written agreement recorded in a similar manner or by a subsequent decision of a fence viewer based upon a change of circumstances.

History: 1978, Act 34, Eff. Oct. 1, 1978



Section 43.58 Payment of amount required under MCL 43.53 or MCL 43.55; time; amount as lien on property; report; spreading amount on assessment roll; collection; payment to property owner.

Sec. 8.

(1) The amount of the payment required by a property owner or tenant under section 3 or 5 shall be made on or before the first day of the next succeeding October. In the event of neglect or refusal to pay the sum due, the amount shall become a lien on the property. The fence viewer shall report to the supervisor of the township or to the assessing officer of a city or village not later than the first day of November. The supervisor or assessing officer shall then cause the amount to be spread upon the assessment roll, in a separate column for that purpose, opposite a description of the land owned by the property owner who refuses or neglects to pay the amount. The amount shall be collected in the same manner that other taxes are collected.

(2) The amount collected shall be paid to the property owner to which the amount is due within 30 days after the collection.

History: 1978, Act 34, Eff. Oct. 1, 1978



Section 43.59 Repeal of MCL 43.1 to 43.21.

Sec. 9.

Sections 1 to 21 of chapter 18 of the Revised Statutes of 1846, being sections 43.1 to 43.21 of the Compiled Laws of 1970, are repealed.

History: 1978, Act 34, Eff. Oct. 1, 1978



Section 43.60 Effective date.

Sec. 10.

This act shall take effect October 1, 1978.

History: 1978, Act 34, Eff. Oct. 1, 1978









Chapter 45 - Counties

R.S. of 1846 Revised Statutes of 1846 (45.1 - 45.25)

R-S-1846-45-1-13 CHAPTER 13 Chapter 13. Of counties. (45.1...45.25)

R-S-1846-45-1-13-COUNTIES. COUNTIES. (45.1...45.5)

Section 45.1 Counties; boundaries.

Sec. 1.

The boundaries of the several counties in this state, shall remain as now established, unless the same shall hereafter be changed by the legislature.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 300 ;-- CL 1871, 431 ;-- How. 437 ;-- CL 1897, 2439 ;-- CL 1915, 2241 ;-- CL 1929, 1099 ;-- CL 1948, 45.1



Section 45.2 Counties; powers, duties, privileges and immunities.

Sec. 2.

All the rights, powers, duties, privileges and immunities of the several counties, shall remain as now established, until the same shall be altered by law.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 301 ;-- CL 1871, 432 ;-- How. 438 ;-- CL 1897, 2440 ;-- CL 1915, 2242 ;-- CL 1929, 1100 ;-- CL 1948, 45.2



Section 45.3 County; body corporate, purposes.

Sec. 3.

Each organized county shall be a body politic and corporate, for the following purposes, that is to say: To sue and be sued, to purchase and hold real and personal estate for the use of the county; to borrow money for the purpose of erecting and repairing county buildings, and for the building of bridges, to make all necessary contracts, and to do all other necessary acts in relation to the property and concerns of the county.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 302 ;-- CL 1871, 433 ;-- How. 439 ;-- CL 1897, 2441 ;-- CL 1915, 2243 ;-- CL 1929, 1101 ;-- CL 1948, 45.3



Section 45.4 County property.

Sec. 4.

All real and personal estate, heretofore conveyed by any form of conveyance to the inhabitants of any county, or to the county treasurer, or the governor of the late territory of Michigan, or to any committee, trustees, or other persons, for the use and benefit of such county, shall be deemed to be the property of such county; and all such conveyances shall have the same force and effect as if they had been made to the inhabitants of such counties by their respective corporate names.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 303 ;-- CL 1871, 434 ;-- How. 440 ;-- CL 1897, 2442 ;-- CL 1915, 2244 ;-- CL 1929, 1102 ;-- CL 1948, 45.4



Section 45.5 County lands; sale and conveyance.

Sec. 5.

The board of supervisors of each county, or other public officers having the charge and management of the county lands, may, by their order of record, appoint 1 or more agents to sell any real estate of their county not donated for any special purpose, and all deeds, made on behalf of such county, by such agents under their proper hands and seals, and duly acknowledged by them, shall be sufficient to convey all the right, title, interest and estate which the county may then have in and to the land so conveyed.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 304 ;-- CL 1871, 435 ;-- How. 441 ;-- CL 1897, 2443 ;-- CL 1915, 2245 ;-- CL 1929, 1103 ;-- CL 1948, 45.5






R-S-1846-45-1-13-COMMON-JURISDIC COMMON JURISDICTION OF CERTAIN COUNTIES. (45.6...45.14)

Section 45.6 Wayne and Monroe counties; common jurisdiction as to Lake Erie.

Sec. 6.

The counties of Wayne and Monroe shall have jurisdiction, in common, of all offences committed on that part of Lake Erie, which lies within the limits of this state; and such offences may be heard and tried in either of said counties in which legal process against the offender shall be first issued, and in like manner and to the same effect as if such offence had been committed in any other part of either of said counties.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 305 ;-- CL 1871, 436 ;-- How. 442 ;-- CL 1897, 2444 ;-- CL 1915, 2246 ;-- CL 1929, 1104 ;-- CL 1948, 45.6



Section 45.8 Wayne, Macomb and St. Clair counties; common jurisdiction as to Lake St. Clair.

Sec. 8.

The counties of Wayne, Macomb and St. Clair, shall have jurisdiction, in common, of all offences committed on that part of Lake St. Clair which lies within the limits of this state; and such offences may be heard and tried in either of said counties in which legal process against the offender shall be first issued, in like manner, and to the same effect as if the offence had been committed in any part of either of said counties.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 307 ;-- CL 1871, 438 ;-- How. 444 ;-- CL 1897, 2446 ;-- CL 1915, 2247 ;-- CL 1929, 1105 ;-- CL 1948, 45.8



Section 45.10 Counties bordering on Lake Michigan; common jurisdiction.

Sec. 10.

The counties now existing, or which may be hereafter organized, bordering upon the shore of Lake Michigan shall have jurisdiction of all offences committed on that part of Lake Michigan which lies within the limits of this state; and such offences shall be heard and tried in either of the 2 counties nearest the place where the alleged offence was committed.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 309 ;-- CL 1871, 440 ;-- How. 446 ;-- CL 1897, 2448 ;-- Am. 1909, Act 57, Eff. Sept. 1, 1909 ;-- CL 1915, 2248 ;-- CL 1929, 1106 ;-- CL 1948, 45.10



Section 45.12 Counties bordering on Lake Huron; common jurisdiction.

Sec. 12.

The counties now existing, or which may be hereafter organized, bordering upon the shore of Lake Huron shall have jurisdiction of all offences committed on that part of Lake Huron which lies within the limits of this state; and such offences shall be heard and tried in either of the 2 counties nearest the place where the alleged offence was committed.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 311 ;-- CL 1871, 442 ;-- How. 448 ;-- Am. 1885, Act 98, Imd. Eff. May 14, 1885 ;-- CL 1897, 2450 ;-- CL 1915, 2249 ;-- Am. 1927, Act 157, Eff. Sept. 5, 1927 ;-- CL 1929, 1107 ;-- CL 1948, 45.12



Section 45.14 Counties bordering on Lake Superior; common jurisdiction.

Sec. 14.

The county of Chippewa, and such other counties as may hereafter be organized upon the shore of Lake Superior, shall have jurisdiction, in common, of all offences committed on that part of Lake Superior which lies within the limits of this state, and such offences may be heard and tried in either of such counties in which legal process against the offender shall be first issued, in like manner and to the same effect as if the offence had been committed in any part of either of said counties.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 313 ;-- CL 1871, 444 ;-- How. 450 ;-- CL 1897, 2452 ;-- CL 1915, 2250 ;-- CL 1929, 1108 ;-- CL 1948, 45.14






R-S-1846-45-1-13-COUNTY-BUILDING COUNTY BUILDINGS. (45.16...45.18)

Section 45.16 County courthouse, jail, offices, and other buildings; location, construction, maintenance, and expense thereof; examination of plan for jail.

Sec. 16.

Each organized county shall, at its own cost and expense, provide at the county seat thereof a suitable courthouse, and a suitable and sufficient jail and fireproof offices and all other necessary public buildings, and keep the same in good repair. However, and notwithstanding the provisions of section 11 of Act No. 156 of the Public Acts of 1851, as amended, being section 46.11 of the Compiled Laws of 1948, a jail may be located anywhere in the county. Before the plan of any jail which has been duly authorized to be built shall be determined or accepted, or contracted for, the plan shall be submitted to the department of corrections for its examination and opinion, and such department shall carefully examine and give the benefit of its study and experience in such matter to the counties submitting such plans and report its opinion to the county clerk of the county so submitting plans. No contract for the erection of any county jail shall be valid or binding, nor shall any money be paid out of the county treasury for the construction of a jail until such opinion has been filed with the county clerk of the county submitting such plans.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 315 ;-- CL 1871, 446 ;-- Am. 1877, Act 61, Eff. Aug. 21, 1877 ;-- How. 452 ;-- Am. 1897, Act 226, Eff. Aug. 30, 1897 ;-- CL 1897, 2454 ;-- CL 1915, 2251 ;-- CL 1929, 1109 ;-- CL 1948, 45.16 ;-- Am. 1971, Act 113, Imd. Eff. Sept. 21, 1971



Section 45.16a County jails; contracts for use; lockup required.

Sec. 16a.

In lieu of providing a jail, as required in section 16, each county may contract with other counties for the use of such counties' jails. However, each county shall maintain a lockup which meets the standards established by the department of corrections by rules promulgated in accordance with the provisions of Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and subject to Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

History: Add. 1968, Act 93, Imd. Eff. June 4, 1968
Admin Rule: R 791.701 et seq. of the Michigan Administrative Code.



Section 45.17 County prison limits.

Sec. 17.

The prison limits of each county, shall extend to all places within the boundaries of the county.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 316 ;-- CL 1871, 447 ;-- How. 453 ;-- CL 1897, 2455 ;-- CL 1915, 2252 ;-- CL 1929, 1110 ;-- CL 1948, 45.17



Section 45.18 Escape due to insufficiency of county jail; liability of sheriff.

Sec. 18.

In case of the escape of any prisoner, by reason of the insufficiency of the jail, whereby the sheriff, or other officer performing the duties of sheriff, shall be made liable to any party at whose suit such prisoner was committed, the county shall re-imburse and pay all sums of money recovered of the sheriff or such other officer by such party, by reason of such escape.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 317 ;-- CL 1871, 448 ;-- How. 454 ;-- CL 1897, 2456 ;-- CL 1915, 2253 ;-- CL 1929, 1111 ;-- CL 1948, 45.18






R-S-1846-45-1-13-UNORGANIZED-COU UNORGANIZED COUNTIES. (45.19...45.19)

Section 45.19 Unorganized counties; annexation, effect.

Sec. 19.

Unorganized counties and other districts, annexed, or hereafter to be annexed to any organized county for judicial purposes, shall, for every purpose, be deemed to be within the limits of the county to which they are or may be so annexed.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 318 ;-- CL 1871, 449 ;-- How. 455 ;-- CL 1897, 2457 ;-- CL 1915, 2254 ;-- CL 1929, 1112 ;-- CL 1948, 45.19






R-S-1846-45-1-13-DIVISIONS-OF-CO DIVISIONS OF COUNTIES, ETC. (45.20...45.25)

Section 45.20 Division or alteration of county; lands within county limits.

Sec. 20.

When a county seized of lands shall be divided into 2 or more counties, or shall be altered in its limits, by annexing a part of its territory to any other county or counties, each county shall become seized to its own use, of such part of said lands as shall be included within its limits, as settled by such division or alteration.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 319 ;-- CL 1871, 451 ;-- How. 457 ;-- CL 1897, 2459 ;-- CL 1915, 2256 ;-- CL 1929, 1113 ;-- CL 1948, 45.20



Section 45.21 Division or alteration; apportionment of personalty.

Sec. 21.

When a county possessed of, or entitled to money, rights, credits, things in action or personal property, shall be so divided or altered, or when any unorganized county or district annexed to any county for judicial purposes, shall be organized into a separate county, such money, rights, credits, things in action or personal property, shall be adjusted and apportioned, and a settlement thereof made between the counties interested therein, by the supervisors thereof, as to them or a majority of them shall appear to be just and equitable.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 320 ;-- CL 1871, 452 ;-- How. 458 ;-- CL 1897, 2460 ;-- CL 1915, 2257 ;-- CL 1929, 1114 ;-- CL 1948, 45.21



Section 45.22 Division or alteration; settlement by meeting of county supervisors.

Sec. 22.

The supervisors aforesaid shall meet for the purpose of such settlement, at such time as shall be prescribed by the law making such division or alteration; or if no time is prescribed by such law, at such time as the board of supervisors of either of the counties interested shall appoint, at the office of the treasurer of the county retaining the original name of the county so divided or altered.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 321 ;-- CL 1871, 453 ;-- How. 459 ;-- CL 1897, 2461 ;-- CL 1915, 2258 ;-- CL 1929, 1115 ;-- CL 1948, 45.22



Section 45.23 Division or alteration; apportionment of debts.

Sec. 23.

Debts owing by a county so divided or altered, shall be apportioned in the manner prescribed in section 21 of this chapter, and each county shall thereafter be charged therewith, according to such equitable apportionment.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 322 ;-- CL 1871, 454 ;-- How. 460 ;-- CL 1897, 2462 ;-- CL 1915, 2259 ;-- CL 1929, 1116 ;-- CL 1948, 45.23



Section 45.24 Disagreement over settlement; arbitration commissioners, appointment.

Sec. 24.

In case of the division or alteration of a county as aforesaid, if the supervisors cannot agree upon a settlement, as provided in this chapter, the supervisors of either of the counties interested may apply to the circuit court for any adjoining county, for the appointment of 5 judicious men residing within a county not interested, to be commissioners for the purpose of settling and determining the matters aforesaid between such counties; and upon such application, such circuit court shall appoint such commissioners for the purpose aforesaid.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 323 ;-- CL 1871, 455 ;-- How. 461 ;-- CL 1897, 2463 ;-- CL 1915, 2260 ;-- CL 1929, 1117 ;-- CL 1948, 45.24



Section 45.25 Arbitration commissioners; meeting; determination, finality.

Sec. 25.

Such commissioners shall meet at such time as they may appoint, and after being duly sworn faithfully and impartially to perform their duties as such commissioners, shall proceed to examine into the merits of the matters aforesaid, and shall make such determination in relation thereto as to them, or a majority of them shall appear to be just and equitable, which determination shall be entered at length by the clerks of the respective counties so interested as aforesaid, upon the journals of the board of supervisors thereof, and shall be final and conclusive between such parties.

History: R.S. 1846, Ch. 13 ;-- CL 1857, 324 ;-- CL 1871, 456 ;-- How. 462 ;-- CL 1897, 2464 ;-- CL 1915, 2261 ;-- CL 1929, 1118 ;-- CL 1948, 45.25












Act 178 of 1861 ATTACHMENT OF UNORGANIZED TERRITORY (45.31 - 45.31)



Act 74 of 1911 APPOINTMENT OF DEPUTIES (45.41 - 45.41)

Section 45.41 Deputies of county officers in counties over 50,000; appointment, duties.

Sec. 1.

In all counties of this state having a population of more than 50,000 where it is provided by law that the county treasurer, county clerk and register of deeds shall receive salaries in lieu of fees, each of said officers may appoint a deputy or deputies who may perform all the official acts which the officer making such appointment might legally do, and who shall be paid therefor from the general fund of the county, such salaries as the board of supervisors of the county shall determine.

History: 1911, Act 74, Eff. Aug. 1, 1911 ;-- CL 1915, 2520 ;-- CL 1929, 1427 ;-- CL 1948, 45.41






Act 123 of 1933 DEPUTIES AND EMPLOYEES (45.51 - 45.52)

Section 45.51 Deputies and employees of county officers in counties over 500,000; appointment, compensation.

Sec. 1.

In counties having a population of more than 500,000 the county treasurer, the register of deeds, the coroners and the drain commissioner shall and are hereby authorized to appoint a chief deputy, and all other deputies, clerks and employes employed in the departments of each of the said officers. The number and salaries of the said deputies, clerks and employes herein provided for shall be fixed in the same manner as they are fixed for deputies, clerks and employes of the other departments of the county government. The salaries of such deputies, clerks and employes shall be payable in the same manner and at the same time that other county employes are paid.

History: 1933, Act 123, Imd. Eff. June 15, 1933 ;-- CL 1948, 45.51



Section 45.52 Repeal; effect on veterans' preference act.

Sec. 2.

All acts and parts of acts, whether general, local or special, contravening the provisions of this act are hereby repealed: Provided, however, That nothing herein contained shall be construed so as to affect or modify in any way the provisions of Act No. 205 of the Public Acts of 1897.

History: 1933, Act 123, Imd. Eff. June 15, 1933 ;-- CL 1948, 45.52






Act 307 of 1917 PURCHASE OF SUPPLIES (45.81 - 45.97)

Section 45.81 County offices; departments or institutions; purchase of supplies.

Sec. 1.

In any county adopting this act, all supplies, merchandise and articles of every description and character necessary for the maintenance and operation of all county offices, departments or institutions shall hereafter be acquired and purchased, and paid and accounted for in the manner provided in this act.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1429 ;-- CL 1948, 45.81



Section 45.82 County purchasing agent; appointment, term, compensation; interest in contracts or bids prohibited, penalty.

Sec. 2.

A county purchasing agent shall be appointed by the board of supervisors, who shall hold his office for the term of 2 years from the date of his qualification, and until his successor is appointed and qualified. Said purchasing agent shall receive an annual salary to be fixed by the board of supervisors, which shall not be increased or diminished during his term of office, and he shall not receive, directly or indirectly, any extra compensation in the way of commissions or otherwise. Said purchasing agent shall not be interested in or in any manner connected with, directly or indirectly, any contract or bid, for furnishing supplies or articles of any kind to any of the said offices, departments or institutions of the county, nor shall he collect or be paid his salary or any part thereof while he is in any manner or degree indebted to the county or in arrears in his accounts and report as such agent. Neither shall said agent accept or receive from any person, firm or corporation to whom any contract may be awarded, directly or indirectly, by rebate, gift or otherwise any money or other things of value whatever, nor shall he receive any promise, obligation or contract for future reward or compensation from any such party: Provided, That should said purchasing agent violate any of the provisions of this act, or should he receive any rebate, drawback, profit, or benefit from any contract either directly or indirectly, he shall be deemed guilty of a felony, and, upon conviction thereof shall be punished by imprisonment in the State Prison not less than 2 nor more than 5 years.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1430 ;-- CL 1948, 45.82



Section 45.83 County purchasing agent; oath; bond; conditions; payment of premium; sales prohibited; accepting or receiving rebate, commission, or other thing of value.

Sec. 3.

The agent, before entering upon the duties of the agent's office, shall take the constitutional oath of office, and as determined by the county board of commissioners, either shall be covered by a blanket bond or shall be required to furnish a surety company bond, payable to the county, in a sum to be approved by the county board of commissioners, and conditioned for the faithful performance of his or her duties, and that he or she shall correctly and honestly pass upon and award all bids and contracts for supplies, and shall fully and accurately account to and pay over to the county or to the persons authorized to receive the same, all money, merchandise, and articles of value that shall come into and pass through his or her hands as the county purchasing agent, or for which he or she may be responsible; and also conditioned that he or she shall honestly, faithfully, and accurately disburse and account for all money controlled or handled by him or her in the performance of his or her duties. The premium on an individual bond shall be paid by the county. The agent shall not sell or be concerned in the sale of merchandise, supplies, or other articles to any of the offices, departments, or institutions of the county. The purchasing agent shall not accept or receive, directly or indirectly, by rebate, commission, or in any other manner money or other thing of value, directly or indirectly, from an individual, sole proprietorship, partnership, association, or corporation, to whom the agent awards a contract. The individual bond shall be filed in the office of the county clerk, and recoveries may be had on the bond until exhausted.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1431 ;-- CL 1948, 45.83 ;-- Am. 1978, Act 592, Imd. Eff. Jan. 4, 1979



Section 45.84 Purchasing agent; advice of county officers.

Sec. 4.

All county officers and heads of county departments or institutions shall keep the purchasing agent constantly advised as to the amount and character of supplies on hand, and the amount and character required in order to keep the offices, departments or institutions constantly provided for. They shall also furnish any other information respecting such matters as may be desired or requested by said purchasing agent.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1432 ;-- CL 1948, 45.84



Section 45.85 Purchasing agent; duties; estimates of county officers; advertisement for bids; manner of purchase, criteria.

Sec. 5.

It shall be the duty of the purchasing agent aforesaid to contract for all supplies, merchandise, printing and articles of every description needed for the maintenance and operation of each county office, department and institution, except those supplies that are of a strictly perishable character, basing his contract or contracts upon estimates to be furnished him by the county officers and heads of county departments and institutions. Such estimates shall be furnished by the first day of July of each year, for an entire year; and all such contracts shall be made after full notice by advertisement of not less than 4 weeks in at least 4 of the leading newspapers of the state to be selected by said agent. Such advertisements shall call for sealed bids or proposals to furnish the aggregate of the desired article and supplies as estimated for by such office, department or institution, naming the articles and supplies and the quantities and character required, and all such bids or proposals shall be for the entire period of 1 year; such supplies, articles, and merchandise to be delivered at such times and in such quantities as said agent may from time to time designate, and should the supplies, or any portion thereof, as contracted for, be not sufficient for the year for which the contract or contracts shall be made, then the contractor or contractors shall be required to furnish such additional supplies at the prices named for similar articles under contract or contracts: Provided, That should said purchasing agent at any time discover that he could purchase the same supplies for less money for any 1 year by buying the same for less time than 1 year, he shall have the authority to make such purchase for a shorter length of time, but not less than 3 months, it being the purpose of this act to authorize and require said purchasing agent to make such contracts upon such terms as will secure the best and cheapest rates for the county in the purchase of articles and supplies of necessity for said offices, departments and institutions, and to that end he shall reserve the right to reject any and all bids, or to accept any bid in part or reject it in part; and if none of the bids and proposals are deemed advantageous and satisfactory, he may buy in the open market until a proper and satisfactory bid is offered. The period for which such bids or proposals are invited shall be clearly stated in said advertisements, as well as the terms and conditions contemplated by the provisions of this act. When the same article is estimated for by 2 or more offices, departments or institutions, but of different brands or grades, the purchasing agent may determine which of the brands or grades shall be purchased so as to produce uniformity in use by all the offices, departments and institutions: Provided, That other things being equal, supplies offered by bidders who have an established local business in the county shall have preference.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1433 ;-- CL 1948, 45.85



Section 45.86 Bids; bond or certified check required; acceptance.

Sec. 6.

Any and all bids or proposals under this act shall be accompanied by a good and sufficient bond or a certified check in such sum as the said purchasing agent may require, the same to be stated in the advertisement as aforesaid, and the said agent may, if he deems it advisable, advertise for the various articles and supplies needed separately or together, and may accept the bid or bids for the same to be furnished separately or all by 1 bidder, as may be most advantageous to the county, and when purchases are made by the county purchasing agent preference shall be given to county or home products, all things being equal.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1434 ;-- CL 1948, 45.86



Section 45.87 Bids; inspection by purchasing agent; quality of supplies, rejection; estimates, content, filing, public inspection.

Sec. 7.

All bids shall be opened on the date and at the place specified in the advertisement for the same and such opening and inspection of the bids shall be made by the purchasing agent in the presence of the board of supervisors or auditors or their representatives. The supplies and articles furnished under all bids and contracts shall be such as are called by requisition of the county officers or heads of county departments or institutions and equal to and of the same quality as the sample furnished the purchasing agent, and all supplies furnished by contract as provided herein shall be equal to the sample which may be required to accompany the bid. If the supplies delivered under contract do not come up to the sample, the purchasing agent shall refuse to accept the same. The estimates furnished said purchasing agent, as aforesaid, upon which he makes his advertisements and contracts, shall, as near as practicable, state the quantity and quality of the articles and supplies needed, and when possible, the brand of the same, and copies of such estimates shall be filed with the county clerk or, in counties having a board of county auditors, with such board, and be opened to public inspection.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1435 ;-- CL 1948, 45.87



Section 45.88 Invoices; transmittal, approval, payment; rejection of supplies, replacement.

Sec. 8.

Invoices of all supplies of whatever kind shall be furnished in duplicate by the contractor or seller at the time of every delivery of said supplies, 1 of which shall be transmitted to the department or institution head to which supplies are sent, and 1 by the same mail to the purchasing agent. As soon as the supplies have been received and examined by the head of the institution or department to which the same shall have been shipped, and if he shall find them to correspond in every particular with the invoices transmitted him and the samples by which the supplies were sold, he shall transmit to the purchasing agent the said invoice with a certificate thereon that the supplies received correspond in every particular with the invoice and the sample by which the supplies were sold, and if the purchasing agent shall, upon further examination find such invoice to be correct, he shall transmit it with his approval to the board of supervisors or board of auditors, and when such invoice so approved by the head of the institution or department to which the supplies named therein have been furnished and by the purchasing agent, shall have been further approved by the board of supervisors or auditors it shall be the duty of the board to order their warrant for the amount due on the invoice, or upon so much thereof as has been allowed, upon the county treasurer. Whenever the department head shall reject any supplies, he shall immediately notify the purchasing agent and in such notification shall give his reasons for the rejection. All supplies shall be at the risk of the contractor or seller until accepted by the purchasing agent. Whenever any supplies shall be rejected, it shall be the duty of the contractor or seller to immediately take same away and replace such supplies with supplies that will conform to the provisions of the contract.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1436 ;-- CL 1948, 45.88



Section 45.89 Bond of successful bidder; terms, filing, recoveries.

Sec. 9.

When any bid shall have been accepted, the purchasing agent may require of the successful bidder, a bond payable unto the county with good and sufficient surety, in the sum of not less than 1/3 of the amount of the bid, to be approved by the purchasing agent, conditioned that he will fully, faithfully and accurately execute the terms of the contract into which he has entered. Said bond shall be filed in the office of the purchasing agent and recoveries may be had on such bond until exhausted.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1437 ;-- CL 1948, 45.89



Section 45.90 Emergency order; approval, purchase, report, payment; limitation.

Sec. 10.

In case any temporary or unforeseen exigency should arise in any of the county offices, departments or institutions and it shall be made to appear upon the written statement of the county officer, or head of the county department or institution that a serious detriment will be caused to the service if the method of purchase as hereinbefore defined shall be pursued, then such officer or head, if upon examination he shall deem an immediate purchase necessary, may by appropriate order to be approved by the purchasing agent and duly entered upon his records, authorize the purchase of such supplies as may be needed to meet such temporary and unforeseen exigency, and which are not embraced in any existing contract, and the county officer or head of a county department or institution may thereupon purchase the same in open market. A report of such purchase, together with a copy of the application of the officer or head, shall be transmitted by the purchasing agent, with his endorsement thereon, to the county auditors, and upon it the county auditors shall issue their warrant upon the treasury of the county for the amount so expended. The provisions of this section shall only apply to articles and supplies that are not of a strictly perishable character.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1438 ;-- CL 1948, 45.90



Section 45.91 Purchases to be in accordance with appropriations.

Sec. 11.

All purchases by contract, or otherwise, as herein authorized, shall be in accordance with such appropriations as have been made by the supervisors for the support of the several institutions respectively.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1439 ;-- CL 1948, 45.91



Section 45.92 Purchase of perishable supplies; rules and regulations.

Sec. 12.

The purchasing agent shall frame and transmit to each county institution a system of rules and regulations for the purchase of such supplies as are strictly perishable in their character, and to which conformity by all the county institutions is hereby required.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1440 ;-- CL 1948, 45.92



Section 45.93 Clerks; appointment, compensation; annual report by purchasing agent to county supervisors.

Sec. 13.

The purchasing agent shall have the authority, with the consent of the board of supervisors, to appoint clerks to assist him in his duties, with such salaries as may be allowed by said board, and shall make an annual report to the supervisors at the end of each fiscal year covering all his acts and doings.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1441 ;-- CL 1948, 45.93



Section 45.94 Purchasing agent and clerks; appropriation for compensation; personal use of county supplies, penalty.

Sec. 14.

Such sum of money as may be necessary is hereby appropriated out of the general fund in the county treasury, to pay the salary of the purchasing agent and the clerks aforesaid and contingent expenses for the first 2 years after the enactment and taking effect of this act: Provided, That no officer or employe created by this act shall ever use or receive for their own use any provisions, clothing, merchandise or other articles furnished by the county, but that the salaries herein fixed shall be their only compensation, and any person who violates this provision shall, upon conviction, be punished by imprisonment in the county jail for a term of not less than 2 nor more than 10 months.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1442 ;-- CL 1948, 45.94



Section 45.95 Accounts; condition of payment; purchasing agent, offices, supplies and equipment.

Sec. 15.

No account for goods, wares or merchandise purchased by any officers created by this act, shall be paid, unless sworn to as required by law, which affidavit shall further state that no commission or other compensation has been or will be paid as a consideration for such purpose. The said purchasing agent shall be provided with offices at the county seat. It shall be the duty of the board of supervisors or board of auditors to provide the said agent with the necessary stationery and office equipment in the manner now in force in the various county departments.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1443 ;-- CL 1948, 45.95



Section 45.96 Repeals; construction of act.

Sec. 16.

All acts or parts of acts in any wise contravening the provisions of this act are hereby repealed: Provided, however, That the provisions of this act shall not be construed to repeal any of the accounting laws, except where the provisions of this act are in conflict therewith.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1444 ;-- CL 1948, 45.96



Section 45.97 Adoption of act by counties; scope.

Sec. 17.

The provisions of this act shall not apply to any county except where such county, by its board of supervisors, shall adopt the provisions hereof. Upon petition of not less than 25 electors of any county in this state, addressed to the board of supervisors, such board shall have power, by resolution, to adopt the provisions of this act in and for their respective counties. The provisions of this act shall not apply to counties having a population of less than 75,000 inhabitants.

History: 1917, Act 307, Eff. Aug. 10, 1917 ;-- CL 1929, 1445 ;-- Am. 1931, Act 144, Imd. Eff. May 21, 1931 ;-- CL 1948, 45.97






Act 160 of 1974 ADJUSTMENT OF COUNTY BOUNDARIES (45.101 - 45.102)

Section 45.101 Adjustment of county boundaries; resolution or petition; placing question on ballot.

Sec. 1.

A city situated in 2 or more counties may by resolution of its governing body or petition of 10% of its registered electors or 10,000 registered electors, whichever is the lesser have the question of adjusting the counties' boundaries so the entire city shall be included within 1 county placed on the ballot at the next general election held not earlier than 90 days from the certification of the resolution or receipt of the petition by the clerk of the local governing body.

History: 1974, Act 160, Imd. Eff. June 20, 1974



Section 45.101a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 1a.

A petition under section 1, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 161, Eff. Mar. 23, 1999



Section 45.102 Effective date of question; notice of submission; form; certifying result of vote and adjustment.

Sec. 2.

The question shall not become effective unless it is approved by a majority of the qualified electors voting thereon in each county affected. Notice of the submission shall be given as required by law in the election of county officers and shall be submitted in substantially the following form:

“Shall the boundary of the county of ........... be adjusted to include all of the ....(city).... of .............?

Yes ( )

No ( )”

The result of the vote shall be certified by the secretary of state. If a majority of the electors of each county voting thereon vote in favor of the question, it shall be in full force and effect and the secretary of state shall certify the adjustment.

History: 1974, Act 160, Imd. Eff. June 20, 1974






Act 174 of 1943 FISCAL YEAR FOR COUNTIES (45.201 - 45.203)

Section 45.201 Fiscal year for certain counties; annual reports; filing; report of county road commission.

Sec. 1.

(1) Notwithstanding any provisions of law to the contrary, and except as provided in subsection (2), the fiscal year for a county with a population of less than 1,500,000 shall be the calendar year ending December 31, and annual reports of the county required by law and based in whole or part on accounting completed within the fiscal year shall be filed within 30 days after the April meeting of the county board of commissioners.

(2) If so determined by the county board of commissioners, a county may establish 1 of the following as its fiscal year and annual reports of the county required by law and based in whole or part on accounting completed within the fiscal year shall be filed 6 months from the end of the fiscal year:

(a) Fiscal year beginning July 1 and ending June 30.

(b) Fiscal year beginning October 1 and ending September 30.

(3) The county road commission of a county having a population of less than 1,500,000 may establish 1 of the following as its fiscal year:

(a) Fiscal year beginning January 1 and ending December 31.

(b) Fiscal year beginning July 1 and ending June 30.

(c) Fiscal year beginning October 1 and ending September 30.

(4) The annual report of a county road commission shall be made within 5 months after the end of the fiscal year of the county road commission.

History: 1943, Act 174, Eff. July 30, 1943 ;-- CL 1948, 45.201 ;-- Am. 1960, Act 67, Eff. Aug. 17, 1960 ;-- Am. 1983, Act 2, Imd. Eff. Mar. 7, 1983 ;-- Am. 1983, Act 83, Imd. Eff. June 16, 1983 ;-- Am. 1994, Act 347, Imd. Eff. Dec. 15, 1994 ;-- Am. 2006, Act 555, Imd. Eff. Dec. 29, 2006



Section 45.202 Inconsistent provisions of law superseded.

Sec. 2.

This act shall be construed as superseding any inconsistent provision of law, and shall be self-executing.

History: 1943, Act 174, Eff. July 30, 1943 ;-- CL 1948, 45.202



Section 45.203 “County” defined.

Sec. 3.

As used in this act, “county” means a county or a county agency in that county, other than the county road commission.

History: Add. 1994, Act 347, Imd. Eff. Dec. 15, 1994






R.S. of 1846 Revised Statutes of 1846 (45.318 - 45.324)

R-S-1846-45-318-14 CHAPTER 14 Chapter 14. Of county officers. (45.318...45.324)

R-S-1846-45-318-14-FILING-OATHS- FILING OATHS AND BONDS BY COUNTY OFFICERS. (45.318...45.324)

Section 45.318 County officers; oaths of office, deposit, filing.

Sec. 118.

Each of the officers named in this chapter, except notaries public and prosecuting attorneys, shall before entering upon the duties of his office, and within 20 days after receiving official notice of his election, or within 20 days after the commencement of the term for which he was elected, take and subscribe the oath of office prescribed by the constitution of this state, before some officer authorized by law to administer oaths, and deposit the same with the clerk of the proper county, who shall file and preserve the same in his office.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 466 ;-- CL 1871, 608 ;-- How. 638 ;-- CL 1897, 2641 ;-- CL 1915, 2505 ;-- CL 1929, 1417 ;-- CL 1948, 45.318



Section 45.319 County officers; deposit, filing, and preservation of bond.

Sec. 119.

Each officer required by the county board of commissioners to give an individual bond, except the treasurer, before entering upon the duties of office, and within the time limit described in section 118 of this chapter for depositing the officer's oath, shall deposit the bond with the treasurer, who shall file and preserve the same in the treasurer's office. Each treasurer required by a county board of commissioners to give an individual bond before entering upon the duties of office, and within the time limit described in section 118 of this chapter for depositing the treasurer's oath, shall deposit his or her bond with the clerk of the county, who shall file and preserve the same in the clerk's office.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 467 ;-- CL 1871, 609 ;-- How. 639 ;-- CL 1897, 2642 ;-- CL 1915, 2506 ;-- CL 1929, 1418 ;-- CL 1948, 45.319 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 45.320 County officers; neglect to deposit oath or bond, penalty.

Sec. 120.

If either of the said officers shall neglect to deposit his oath or bond according to the provisions of the 2 last preceding sections, without giving the notice specified in the next section, or if he shall enter upon the execution of his office before he shall have so deposited his said oath or bond, he shall in either case, forfeit and pay 100 dollars.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 468 ;-- CL 1871, 610 ;-- How. 640 ;-- CL 1897, 2643 ;-- CL 1915, 2507 ;-- CL 1929, 1419 ;-- CL 1948, 45.320



Section 45.321 Neglect to deposit oath or bond; notice, effect.

Sec. 121.

No penalty shall attach on account of any neglect to deposit such oath or bond as aforesaid, in case such officer, before entering upon the execution of his office, and within the time limited for filing such oath or bond, shall give notice in writing to the officer or officers having the power by law to order an election to fill such office, or to fill the same by appointment, stating therein that he declines accepting such office.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 469 ;-- CL 1871, 611 ;-- How. 641 ;-- CL 1897, 2644 ;-- CL 1915, 2508 ;-- CL 1929, 1420 ;-- CL 1948, 45.321



Section 45.322 Prosecuting attorney; appointment, transmittal of commission, notice.

Sec. 122.

Whenever the governor shall appoint a prosecuting attorney, the secretary of state shall transmit his commission to the clerk of the county for which such prosecuting attorney was appointed, and the county clerk on receiving such commission, shall immediately give notice thereof to the person so appointed.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 470 ;-- CL 1871, 612 ;-- How. 642 ;-- CL 1897, 2645 ;-- CL 1915, 2509 ;-- CL 1929, 1421 ;-- CL 1948, 45.322



Section 45.323 Prosecuting attorney; oath of office, filing; delivery of commission.

Sec. 123.

The person so appointed shall, before entering upon the duties of his office, and within 20 days after receiving notice of his appointment, appear before the county clerk and take and subscribe the oath of office prescribed by the constitution, and file the same with the clerk, who shall thereupon deliver to the person so appointed the commission received by him for such person, and shall thereupon give notice to the secretary of state of the filing of such oath, and of the time of filing the same.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 471 ;-- CL 1871, 613 ;-- How. 643 ;-- CL 1897, 2646 ;-- CL 1915, 2510 ;-- CL 1929, 1422 ;-- CL 1948, 45.323



Section 45.324 County officers; commencement of terms.

Sec. 124.

The regular terms of office of the several county officers elected at the general election shall commence on the first day of January succeeding their election, but those elected at the general election, or at a special election, to fill vacancies, may qualify and enter upon the execution of their offices immediately after being notified of their election.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 472 ;-- CL 1871, 614 ;-- How. 644 ;-- Am. 1889, Act 32, Eff. Oct. 2, 1889 ;-- CL 1897, 2647 ;-- CL 1915, 2511 ;-- CL 1929, 1423 ;-- CL 1948, 45.324












Act 27 of 1873 APPROVAL OF BONDS BY SUPERVISORS (45.351 - 45.351)



Act 251 of 1947 COST OF BONDS (45.371 - 45.371)



Act 588 of 1978 BOND COVERAGE FOR OFFICERS AND EMPLOYEES OF COUNTIES (45.381 - 45.385)

Section 45.381 Bond coverage for officers or employees of county; determination by county board of commissioners.

Sec. 1.

(1) Each officer or employee of a county that is required by statute to furnish a bond conditioned on the officer's or employee's honesty or faithful discharge of the officer's or employee's duties shall be covered by a blanket bond by a surety company approved by the county board of commissioners or by an individual bond by a surety company approved by the county board of commissioners for the officer or employee.

(2) The county board of commissioners shall determine whether a single bond for all officers and employees or individual bonds for all officers or employees or a combination of a blanket bond and individual bonds best serves the county.

(3) In determining adequate coverage, the county board of commissioners may obtain bond coverage with provisions relative to problems of a unique nature, including loss deductible or coinsurance provisions.

History: 1978, Act 588, Eff. Jan. 8, 1979



Section 45.382 Notification of surety companies; contract.

Sec. 2.

In obtaining bond coverage under this act, the county board of commissioners shall notify all surety companies authorized to do business in the county of this act and shall contract for adequate coverage.

History: 1978, Act 588, Eff. Jan. 8, 1979



Section 45.383 Completion of bonding requirement; termination of honesty and faithful discharge of duty bonds.

Sec. 3.

Within 1 year after the effective date of this act, the county board of commissioners shall complete the bonding requirement as required by this act and shall negotiate for the termination of all honesty and faithful discharge of duty bonds otherwise in full force and effect under any other law and secure all refunds provided by those terminations and deposit the refunds to the general fund of the county.

History: 1978, Act 588, Eff. Jan. 8, 1979



Section 45.384 Repeal of MCL 45.351 and 45.371.

Sec. 4.

Act No. 27 of the Public Acts of 1873, being section 45.351 of the Compiled Laws of 1970, and Act No. 251 of the Public Acts of 1947, being section 45.371 of the Compiled Laws of 1970, are repealed.

History: 1978, Act 588, Eff. Jan. 8, 1979



Section 45.385 Conditional effective date.

Sec. 5.

This act shall not take effect unless Senate Bills No. 1488, 1490, 1492, 1494 and 1493 of the 1978 regular session of the legislature are enacted into law.

History: 1978, Act 588, Eff. Jan. 8, 1979






Act 237 of 1919 SALARIES IN LIEU OF FEES (45.401 - 45.408)

Section 45.401 Salaries of county officers; determination; exception; change in compensation.

Sec. 1.

(1) The county board of commissioners of each county in this state may direct the payment to the sheriff, under-sheriff, and deputy sheriffs and to the county clerk, county treasurer, register of deeds, and their deputies out of the general fund in the treasury of the county, salaries as the board considers proper. The salaries may be fixed and determined by the county board of commissioners at its annual meeting held in October before the commencement of the terms of the officers. The salaries shall be compensation in full for all services performed by the sheriff, under-sheriff, and deputy sheriffs and by the county clerk, county treasurer, register of deeds, and their deputies. However, this section shall not apply to a county now operating under a local or special act, until the local or special act is repealed.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of each nonjudicial elected officer of the county shall be determined by that commission. A change in compensation for those officers of a county which has a county officers compensation commission shall commence at the beginning of the first odd numbered year after the determination is made by the county officers compensation commission and is not rejected.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- Am. 1921, Act 193, Eff. Aug. 18, 1921 ;-- CL 1929, 1346 ;-- Am. 1931, Act 60, Eff. Sept. 18, 1931 ;-- Am. 1931, Act 202, Eff. Sept. 18, 1931 ;-- CL 1948, 45.401 ;-- Am. 1978, Act 486, Imd. Eff. Dec. 1, 1978



Section 45.402 County officers; statement of fees collected, disposition, receipts.

Sec. 2.

The sheriff, under-sheriff and deputy sheriffs and the county clerks, county treasurers and registers of deeds and their deputies who receive a salary shall collect and make itemized statements of all fees required by law for the service of any process other than that of the county, and of all other fees collected by them which said fees shall be paid by them when collected to the county treasurer, on or before the last day of each month taking duplicate receipts therefor.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- Am. 1921, Act 193, Eff. Aug. 18, 1921 ;-- CL 1929, 1347 ;-- CL 1948, 45.402



Section 45.403 Salaries of county officers; payment, condition.

Sec. 3.

The salaries aforesaid shall be paid monthly by the county treasurer, upon a warrant issued by the county clerk, but not until an itemized statement of all fees collected and paid over to the county treasurer, as aforesaid, has been sworn to and filed with the county treasurer and duplicate of the receipt thereof filed with the county clerk.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- CL 1929, 1348 ;-- CL 1948, 45.403



Section 45.404 Accounting of money received by county treasurer.

Sec. 4.

All money received by the county treasurer by virtue of this act shall be credited to the general fund of the county.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- CL 1929, 1349 ;-- CL 1948, 45.404



Section 45.405 Sheriffs; appointment of under-sheriff and deputies; contracts for board of prisoners; office supplies, claims of salaried officers for expenses, hearing.

Sec. 5.

The sheriff shall appoint an under-sheriff and may, in his discretion, appoint such deputy sheriffs as may be provided for by the board of supervisors. The board of supervisors is also hereby empowered to make contracts with the sheriff for the board and laundry of the prisoners lodged in the county jail: Provided, That the board of supervisors or the board of county auditors in counties having a board of county auditors, as the case may be, shall provide for all printing, stationery, postage, purchase of books, records and other papers and things necessary for the public service; and said board is hereby empowered to hear, determine and allow the claims of the sheriff and his deputies and under-sheriff and of the county clerks, county treasurers and registers of deeds and their deputies who receive a salary by virtue of this act, for any money actually expended by them in pursuance of their official duties, the same as other claims against the county.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- Am. 1921, Act 193, Eff. Aug. 18, 1921 ;-- CL 1929, 1350 ;-- CL 1948, 45.405



Section 45.406 Sheriff; emergency appointment of additional deputies, compensation; report of expenses, official acts and fees; appointment of deputies to protect private interests.

Sec. 6.

In times of emergency the sheriff, upon order of the circuit court for the county, made upon the petition of the sheriff or prosecuting attorney of the county, showing the necessity therefor, may appoint for such day or days as may be required, 1 or more additional deputies, who, for services actually rendered, shall receive an amount as determined by the board of supervisors. Upon completion of his service each deputy so appointed shall make and file with the county treasurer a full and detailed report, including his actual expense account, duly verified, of service rendered and official acts performed during the period of service, of all moneys received in fees, mileage, perquisites, and emoluments on account of such appointment, and at the same time shall pay over to the county treasurer all moneys so received, which shall thereupon become the money of the county. The sheriff may also appoint deputy sheriffs to protect private interests, who shall receive no compensation from the county for services on account of such appointment. Said deputies so appointed may be required by the board of supervisors to file a detailed statement with the county clerk of all their official acts.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- CL 1929, 1351 ;-- CL 1948, 45.406 ;-- Am. 1967, Act 40, Imd. Eff. June 7, 1967



Section 45.407 Sheriff, under-sheriff and deputy sheriff; duties.

Sec. 7.

It is hereby provided that this act shall be so construed as to require the sheriff, under-sheriff and deputy sheriffs to perform all reasonable services within the jurisdiction of their offices for which the county may be liable and to serve and execute all civil writs and processes that may be reasonably served and executed by said officers under salary.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- CL 1929, 1352 ;-- CL 1948, 45.407



Section 45.408 Violation of act; penalty.

Sec. 8.

If any sheriff, under-sheriff or deputy sheriffs or any county clerk, county treasurer, or register of deeds, or any deputy of any county clerk, county treasurer or register of deeds shall fail to comply with the provisions of this act, they shall be deemed guilty of a misdemeanor, and on conviction thereof, shall be punished by a fine of not exceeding 500 dollars or by imprisonment in the county jail not exceeding 6 months, or by both such fine and imprisonment in the discretion of the court.

History: 1919, Act 237, Eff. Aug. 14, 1919 ;-- Am. 1921, Act 193, Eff. Aug. 18, 1921 ;-- CL 1929, 1353 ;-- CL 1948, 45.408






Act 351 of 1968 SALARIES OF COUNTY OFFICERS (45.411 - 45.411)

Section 45.411 Members of county boards, departments, authorities, and commissions; compensation.

Sec. 1.

Notwithstanding any other provisions of law, members of county boards, departments, authorities, and commissions receiving statutory compensation the same as members of the boards of commissioners shall receive compensation as determined by the county board of commissioners.

History: 1968, Act 351, Imd. Eff. July 30, 1968 ;-- Am. 1983, Act 4, Imd. Eff. Mar. 7, 1983






Act 154 of 1879 SALARIES OF COUNTY OFFICERS (45.421 - 45.421)

Section 45.421 Salaries of county officers; determination; change in compensation.

Sec. 1.

(1) The annual salary of each salaried county officer, which is by law fixed by the county board of commissioners, shall be fixed by the board before November 1 each year and shall not be diminished during the term for which the county officer has been elected or appointed, but may be increased by the board during the officer's term of office.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of each nonjudicial elected officer of the county shall be determined by that commission. A change in compensation for those officers of a county which has a county officers compensation commission shall commence at the beginning of the first odd numbered year after the determination is made by the county officers compensation commission and is not rejected.

History: 1879, Act 154, Eff. Aug. 30, 1879 ;-- How. 508 ;-- CL 1897, 2649 ;-- CL 1915, 2514 ;-- CL 1929, 1426 ;-- CL 1948, 45.421 ;-- Am. 1967, Act 163, Eff. Nov. 2, 1967 ;-- Am. 1978, Act 487, Imd. Eff. Dec. 1, 1978






Act 261 of 1947 SALARIES; WAYNE COUNTY (45.451 - 45.457)

Section 45.451 Salaries of county officers of county having population of 1,000,000 or more; determination; fees or commissions payable to county; change in compensation.

Sec. 1.

(1) The salary of the treasurer, prosecuting attorney, county clerk, register of deeds, and the county auditors, of a county having a population of 1,000,000 or more, shall be provided for, fixed, and determined for each of them by the county board of commissioners of the county at its annual meeting held in October before the commencement of the terms of the officers in the same proceedings and manner as all other budget appropriations are approved for county officers and employees. The salary of the county treasurer, prosecuting attorney, county clerk, register of deeds, and county auditors shall be full payment for services performed by the officers for the county or for the patrons of those offices. The salary shall be in place of all fees, commissions, or perquisites payable to the officers under the laws of this state for the performance and discharge of duties required by those offices, the duties of which the officers exercise by virtue of their offices, and in place of all fees or commissions collectible by the officers for the performance of the duties of their offices if the fees are not fixed by law. The officers shall not receive other or further compensation for the duties imposed upon them, or while acting as notary public or in any other capacity authorized by law in the matter of administering oaths or taking acknowledgment upon any instrument, document, or application prepared, issued, executed, recorded, or filed by or with the public office or officer relating to the official business of the public office or officer. However, all fees or commissions made payable to or that may be charged by them by virtue of their office or as notary public or in the matter of administering oaths or taking acknowledgments as provided in this section shall be received by them for and on account of the county.

(2) Notwithstanding subsection (1), for a county having a population of 1,000,000 or more which has a county officers compensation commission, the compensation of the elected county officers shall be determined by that commission. A change in compensation of the elected county officers of a county which has a county officers compensation commission shall commence at the beginning of the first odd numbered year after the determination is made by the county officers compensation commission and is not rejected.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.451 ;-- Am. 1949, Act 17, Eff. Sept. 23, 1949 ;-- Am. 1955, Act 24, Imd. Eff. Apr. 7, 1955 ;-- Am. 1978, Act 488, Imd. Eff. Dec. 1, 1978



Section 45.452 County officers; additional compensation for new duties prohibited.

Sec. 2.

No officer whose salary is fixed by this act shall be entitled to any fees, commissions or added compensation by reason of any new duties hereafter added to the office held by him.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.452



Section 45.453 County officers; fees collected, payment to county treasurer, statement.

Sec. 3.

The said county clerk, circuit court commissioners, county auditors, prosecuting attorney, treasurer and register of deeds of any such county shall receive or collect no other compensation, except the salary above provided, for the performance or discharge of any of the duties of their respective offices, but they shall pay the fees, commissions or charges provided by law to be paid or that they may fix or charge for the performance or discharge of such duties or any duties in their said offices to the county treasurer on the last Saturday of every month, and the same shall be for the use of said county and placed to the credit of the general fund. Such payment shall in all cases be accompanied with a statement in writing of the respective officers, of the services rendered and fees collected, and that the same is true in every particular, which statement shall be verified by the oath of the officers making the same that such statement is true.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.453



Section 45.454 County officers; record books and accounting forms for uniform system of accounts; audit of accounts; rules and regulations of board of county auditors for deposit and disbursement of funds; duties of county treasurer.

Sec. 4.

The board of auditors of said county shall prepare and provide said county treasurer, county clerk, register of deeds, circuit court commissioners, prosecuting attorney, friend of the court, clerk of the common pleas court, sheriff, and every other officer or official whose salary in whole or in part is paid by the county and who, in the course of his official duties, receives any funds either public or private, with the proper books, blanks and forms for the regular and systematic accounting of all moneys received by them from whatever source, in order that every officer and official shall maintain a system of accounting as nearly uniform as may be practicable. Said board shall provide each of said officers with blanks, each having a stub attached, bound in book form and consecutively numbered, for all certificates or certified copies of records on which a fee is collectible. Said blanks shall have entered on their face the amount of the fee collected and for what purpose paid, and shall be a record of the amounts collected by the officer issuing the same. Said board of county auditors shall also have the power and they are hereby authorized at least once each year or more frequently if necessary to examine the books and accounts of the county treasurer and other county officers, and they shall on demand be exhibited to them by said officers. And as often as said board may require, the accounts and vouchers of the said county officers shall be audited and allowed by them, and after the same shall have been audited by said board it shall not be requisite that such accounts and vouchers be again audited by the board of supervisors.

The board of auditors may, by resolution, provide rules and regulations for: (1) the regular deposit of funds with the county treasurer or other recognized depositories approved by the board of auditors; and (2) for the method of disbursing or distributing private funds, by every officer or official whose salary in whole or in part is paid by the county and who, in the course of his official duties, receives any funds either public or private. Whenever any moneys are paid to the county treasurer by any officer or agent of said county, such officer or agent shall take a duplicate receipt therefor, which shall be filed in the office of said board. Said treasurer shall on each day report to said board the moneys received by him on that day, and after making his last report. They shall keep an account of all moneys which may be chargeable against the county treasurer and any other officer who may receive any moneys belonging to the county, and shall keep an account with said officers showing the amounts with which they should be credited, and their accounts shall be so kept that the financial affairs of the county may at any time be ascertained by inspection of the books of said board.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.454 ;-- Am. 1955, Act 24, Imd. Eff. Apr. 7, 1955



Section 45.455 Incumbent county officers; salaries and fees.

Sec. 5.

The present county treasurer, county clerk, register of deeds and circuit court commissioners shall be entitled to receive the salaries, fees and perquisites now legally payable to them, during their present term of office, the provisions of this act notwithstanding.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.455



Section 45.456 Violation of act; penalty.

Sec. 6.

Any officer who shall fail to comply with the provisions of this act shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in the sum of not exceeding $500.00 or imprisonment in the county jail not exceeding 6 months.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.456



Section 45.457 Repeals.

Sec. 7.

All acts or parts of acts, so far as contrary to the provisions of this act, whether local or general, are hereby repealed.

History: 1947, Act 261, Eff. Oct. 11, 1947 ;-- CL 1948, 45.457






Act 485 of 1978 COUNTY OFFICERS COMPENSATION COMMISSION (45.471 - 45.477)

Section 45.471 County officers compensation commission; establishment; purpose; resolution.

Sec. 1.

A county board of commissioners may establish a county officers compensation commission to determine the compensation for the nonjudicial elected officials of the county. A resolution establishing a county officers compensation commission shall comply with the requirements of this act.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.472 County officers compensation commission; appointment, qualifications and terms of members.

Sec. 2.

(1) The county officers compensation commission shall consist of 7 members who are registered electors residing in the county. Upon recommendations from the members of the board, the chairperson of the county board of commissioners shall appoint the members of the compensation commission subject to confirmation by a majority of the members elected to and serving on the county board of commissioners.

(2) The term of office for members of the compensation commission shall be 4 years, except that of the members first appointed, 2 each shall be appointed for a term of 1 year, 2 shall be appointed for a term of 2 years, 2 shall be appointed for a term of 3 years, and 1 shall be appointed for a term of 4 years. The initial members shall be appointed within 30 days after the effective date of the resolution establishing the commission. Thereafter, members shall be appointed before October 1 of the year of appointment. A vacancy shall be filled for the remainder of the unexpired term.

(3) A person who is a member or employee of the legislative, judicial, or executive branch of any level of government or a member of that person's immediate family shall not be appointed to the compensation commission.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.473 Compensation of elected officials; determination; expenses.

Sec. 3.

The county officers compensation commission shall determine the compensation of the elected officials of the county, other than judges, which determination shall be the compensation of those officials unless the county board of commissioners rejects the determination by resolution adopted by 2/3 of the members elected to and serving on the board. Unless rejected, the determination shall be effective at the beginning of the first odd numbered year after the determination is made. If the determination is rejected, the compensation then in effect for those officials shall continue. An expense allowance or reimbursement paid to elected officials in addition to salary shall be for expenses incurred in the course of county business and accounted for to the county.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.474 County officers compensation commission; meetings; determination; quorum; concurrence of majority; chairperson; expenses.

Sec. 4.

(1) The county officers compensation commission shall meet for not more than 15 session days each even numbered year and shall make its determination within 45 calendar days after its first meeting of the year. “Session day” as used in this subsection, means a calendar day on which the compensation commission meets and a quorum is present.

(2) A majority of the members of the compensation commission constitutes a quorum for conducting the business of the commission. The commission shall not take action or make a determination without a concurrence of a majority of the members appointed and serving on the commission.

(3) The commission shall elect a chairperson from among its members.

(4) Members of the compensation commission shall not receive compensation for their service on the commission, but shall be entitled to their actual and necessary expenses incurred in the performance of their duties.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.475 Conducting business at public meeting; notice.

Sec. 5.

The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.476 Resolution subject to referendum; petition; placing proposition on ballot; effect of defeat of proposition; effect of determination.

Sec. 6.

If a resolution is adopted establishing a county officers compensation commission pursuant to this act, the resolution may be subject to referendum if a petition requesting the referendum, signed by not less than 5% of the registered electors of the county, is filed with the county clerk within 60 days after the adoption of the resolution. If the clerk determines the petition to be valid, a proposition to approve or disapprove the resolution shall be placed upon the ballot in the next general election. If the proposition is defeated, the commission shall not be created, or if created, shall be abolished. If a valid referendum petition is filed, a determination of the commission shall not take effect until the resolution has been approved by the electors.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978



Section 45.476a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 6a.

A petition under section 6, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 158, Eff. Mar. 23, 1999



Section 45.477 Conditional effective date.

Sec. 7.

This act shall not take effect unless House Bill No. 6200 of the 1978 regular session of the legislature is enacted into law.

History: 1978, Act 485, Imd. Eff. Dec. 1, 1978






Act 34 of 1960 MONEY FOR FLOOD CONTROL (45.491 - 45.491)

Section 45.491 Leased United States lands; appropriation of moneys received for flood control, navigation and allied purposes; payment to county treasurer.

Sec. 1.

All sums of money heretofore or hereafter received from the United States, or any department thereof, under an act of congress approved August 18, 1941, being an act providing for the payment to the several states of 75% of all moneys received for leases of land situated in the various states to which the United States owns fee simple title for flood control, navigation and allied purposes, as amended or supplemented, is hereby appropriated to the board of supervisors of the county in which the land is situated. The board of supervisors shall expend such sums in accordance with the provisions and regulations of the acts of congress providing for the distribution to states and counties. Within a reasonable time after receipt of the money from the federal government, the state treasurer shall issue his warrant to the treasurer of the county entitled thereto.

History: 1960, Act 34, Imd. Eff. Apr. 14, 1960






Act 293 of 1966 CHARTER COUNTIES (45.501 - 45.521)

Section 45.501 Charter county; body corporate.

Sec. 1.

Every county adopting a charter under the provisions of this act shall be a body corporate.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.501a Authority of emergency financial manager; authority and responsibilities of local emergency financial assistance loan board.

Sec. 1a.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a county governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988. Notwithstanding any provision of this, if approved by the board of commissioners in relation to a loan authorized under Act No. 243 of the Public Acts of 1980, being sections 141.931 to 141.942 of the Michigan Compiled Laws, the local emergency financial assistance loan board created by Act No. 243 of the Public Acts of 1980 may exercise the authority and responsibilities delineated by the terms of an order of the local emergency financial assistance loan board.

History: Add. 1988, Act 195, Imd. Eff. June 27, 1988



Section 45.502 Resolution for submission of question on election of charter commission; adoption by county board of supervisors.

Sec. 2.

The board of supervisors of any county, by a majority vote of its members elect may, or upon petition of 5% of the registered electors of the county shall, adopt a resolution providing for the submission of the question of electing a charter commission for the purpose of framing and submitting to the electorate a county home rule charter. The petition shall be addressed to the board of supervisors and shall be filed with the clerk of the board not less than 30 days prior to the convening of a regular session of the board or to the convening of any special session called for the purpose of considering the petition.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.502a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 2a.

A petition under section 2, 5(1), or 19, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 147, Eff. Mar. 23, 1999



Section 45.503 Submission of question to qualified electors.

Sec. 3.

The resolution shall provide that the question shall be submitted to the qualified electors at the next regular primary, presidential primary, or general election occurring not less than 60 days after the adoption of the resolution. If there is not to be a regular primary, presidential primary, or general election in the county within 180 days, the county board of commissioners shall provide in the resolution for a special election on the question.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.504 Number of charter commissioners to be elected; qualifications of candidate for election to office of charter commissioner; member of county board of commissioners as chief administrative officer.

Sec. 4.

(1) The county apportionment commission shall set forth the number of charter commissioners to be elected as follows:

(2) The resolution shall require that a candidate for election to the office of charter commissioner shall have been a qualified elector in the candidate's district for not less than 6 months.

(3) An elected county official shall not be a candidate for election to the office of charter commissioner unless the person has resigned from the elected position.

(4) A member or former member of the county board of commissioners shall not serve as chief administrative officer of the county until at least 2 years after his or her termination from membership on the board.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980 ;-- Am. 2014, Act 309, Imd. Eff. Oct. 10, 2014



Section 45.505 Partisan election of charter commission; nomination of candidates; petition or filing fee; primary election; composition and convening of county apportionment commission; rules of procedure; quorum; majority vote; establishment of charter commission districts; requirements for districts; use of census figures; apportionment; division; date of primary; election of charter commission; filing and availability of apportionment plan and copies thereof; judicial review; appeal; submission and filing of plan by registered voter; official apportionment plan; duration; election of 1 charter commissioner for each district; limitation on representation.

Sec. 5.

(1) The resolution shall provide for a partisan election of a charter commission, for the nomination of candidates for the charter commission by petitioning or filing a fee, and for a primary election of charter commission candidates. A charter commission candidate who elects to pay a filing fee shall pay the fee not less than 3 days before the final day upon which petitions may be filed. The resolution shall provide for the election of charter commissioners from districts established by the county apportionment commission. The county apportionment commission shall consist of the county clerk, the county treasurer, the prosecuting attorney, and the statutory county chairperson of each of the 2 political parties receiving the greatest number of votes cast for the office of secretary of state in the last general election in which a secretary of state was elected. If a county does not have a statutory chairperson of a political party, the 2 additional members shall be a party representative from each of the 2 political parties receiving the greatest number of votes cast for the office of secretary of state in the last general election in which a secretary of state was elected and appointed by the chairperson of the state central committee for each of the political parties. The county clerk shall convene the county apportionment commission and the county apportionment commission shall adopt the rules of procedure. Three members of the county apportionment commission are a quorum sufficient to conduct its business. All action of the apportionment commission shall be by majority vote of the apportionment commission.

(2) The county apportionment commission, within 30 days after the adoption of the resolution by the county board of commissioners, shall establish charter commission districts equal to the number of charter commissioners to be elected. All districts shall be single member districts and as equal in population as practicable. The latest official published figures of the United States official census shall be used in this determination, except that in cases requiring a division of official census units to meet the population standard, an actual population count may be used to make the division. Other governmental census figures of total population may be used if taken after the last decennial United States census and the United States census figures are not adequate for the purposes of this act. The secretary of state shall furnish the latest official published figures to the county apportionment commission within 15 days after publication of subsequent United States official census figures. A contract may be entered into with the United States census bureau to conduct a special census if the latest United States decennial census figures are not adequate. Each district shall be contiguous, compact, and as nearly square in shape as is practicable, depending on the geography of the county area involved, and shall be drawn without regard to partisan political advantage. Each city and township shall be apportioned so that it shall have the largest possible number of complete districts within its boundaries before any part of the city or township is joined to territory outside the boundaries of the city or township to form a district. Townships, villages, cities, and precincts shall be divided only if necessary to meet the population standard.

(3) In a county having a population of less than 1,500,000, the date of the primary election for charter commissioners may be the same as the date for the submisson of the question as provided in section 3. Otherwise, the date of the primary election for charter commissioners shall be the same as the date for the submission of the question as provided in section 3. The election of the charter commission shall be at the next primary or general election occurring not less than 60 days after the primary election for charter commissioners. If a regular primary or general election does not occur within 180 days after the date of the primary, the county board of commissioners shall provide, in the resolution, for a date on which the final election of the commission shall be held.

(4) The apportionment plan approved by the apportionment commission shall be filed in the office of the county clerk at which time the plan shall become effective, and copies of the plan immediately shall be forwarded by the county clerk to the secretary of state for filing. The plan shall be made available at cost to any registered voter of the county.

(5) Any registered voter of the county, within 30 days after the filing of the plan for his or her county, may petition the court of appeals to review the plan to determine if the plan meets the requirements of the laws of this state. A finding of the court of appeals may be appealed to the supreme court of this state as provided by law.

(6) If the apportionment commission has failed to submit a plan for its county within 60 days but not less than 30 days after the latest official published census figures are available or within an additional time as may be granted by the court of appeals for good cause shown on petition from the apportionment commission, any registered voter of the county may submit a plan to the commission for approval. The apportionment commission shall choose, from among those plans submitted, a plan meeting the requirements of the laws of this state and shall file the plan in the office of the county clerk as provided in this section within 30 days after the deadline for filing of the apportionment commission's own plan or any extension granted on the filing of the plan.

(7) Once an apportionment plan has been found constitutional and not in violation of this act and all appeals have been exhausted or, if an appeal has not been taken, when the time for appeal has expired, that plan shall be the official apportionment plan for the county until the next United States official decennial census figures are available. When the next United States official decennial census figures are available, a new apportionment plan under this act shall be established by the county apportionment commission.

(8) The electors of each district established pursuant to this act shall elect 1 charter commissioner. There shall not be representation other than that set forth by this act.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.506 Compensation for charter commissioner; appropriations to defray certain costs.

Sec. 6.

Compensation for each charter commissioner shall not exceed $65.00 per day for a total of 90 meetings. Compensation shall not be paid for more than 1 meeting per day. The county board of commissioners shall provide, if necessary, a county appropriation sufficient to defray the cost of suitable office and meeting space; materials; supplies; personnel; the printing and distribution of documents, journals and records of proceedings; the dissemination of information about the proposed charter; and all other expenses necessary to permit the uninterrupted and orderly completion of the duties of the commission. The county board of commissioners shall also provide, if necessary, a sufficient appropriation to defray the cost of elections and compensation of the members of the charter commission.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.507 Passage of resolution; transmittal of copies to city, village and township clerks; notice of election, publication, posting.

Sec. 7.

Upon the passage of the resolution, the county clerk, within 3 business days, shall transmit a certified copy thereof to the clerk of each city, village and township in his county. The county clerk shall publish a notice of election and the proposition and office to be voted upon in at least 1 newspaper having general circulation in the county. The first publication shall be not less than 10 days prior to the election. The county clerk shall also cause a notice of election, together with the proposition and office to be voted upon, to be posted in 2 or more conspicuous places in each precinct within the county. Upon the request of the county clerk the posting shall be done by the clerk of the local unit of government.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.508 Ballots; form, content, preparation.

Sec. 8.

The ballot to be used for the submission of the question shall be prepared by the county clerk in accordance with the general election laws as follows:

“Shall the county of ................................. elect a charter commission for the purpose of framing and submitting to the electorate of the county a county home rule charter under the constitution and laws of Michigan?

Yes ( )

No ( )”

The county clerk shall prepare at county expense the necessary ballots for the election of the charter commission. All ballots shall be prepared and all elections shall be conducted in accordance with the election laws of this state, except that the question may be submitted at a presidential election within any county of this state.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.509 Charter commission members; oath of office; first meeting, notice; presiding officer.

Sec. 9.

The members of the charter commission shall file their oath of office with the county clerk prior to the first meeting of the charter commission. The clerk shall give notice, by certified mail, to each member of the commission as to the time and place of the first meeting of the commission, which time shall be not less than 10 days nor more than 20 days after certification of election. The county clerk shall be the acting presiding officer for the commission and shall serve until a permanent presiding officer shall have been chosen from among the members of the commission.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.510 Charter commission; organization; quorum; conducting business at public meeting; notice of meeting; record of meetings; journal of proceedings; availability of writings to public; prohibited action; duration of charter commission; ballot questions.

Sec. 10.

(1) The charter commission shall complete its organization within 20 days after the date of its first meeting. Its organization shall consist of seating its members, selecting its officers, and establishing its rules of procedure. A majority of the members elect of the charter commission constitutes a quorum to transact business, but a smaller number may adjourn a meeting of the charter commission. The business which the charter commission may perform shall be conducted at a public meeting of the charter commission held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(2) A record shall be kept of all meetings of the charter commission and its subcommittees. The charter commission shall keep a journal of its proceedings. The record, the journal, and any other writing prepared, owned, used, in the possession of, or retained by the charter commission in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(3) Upon approval of the election of a charter commission by the electors and until the procedures described in sections 16 to 19 have been exhausted, the county board of commissioners shall not take any action which is designed to restructure or reorganize the county government which would have the effect of diminishing the mandate of the charter commission.

(4) A charter commission elected pursuant to this act shall not remain in existence for more than 2 years after the date the charter commission is elected.

(5) The question of charter adoption and the question of nomination or election of an elected county executive shall not appear on the same ballot.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1977, Act 183, Imd. Eff. Nov. 17, 1977 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.511 Charter commission; draft of proposed charter, approval; dissolution upon failure to agree.

Sec. 11.

The commission shall draft a proposed charter within 180 days after the date of completing its organization as provided in section 10. If the commission has not agreed upon a proposed charter within the 180 days period the charter commission shall be dissolved. Before any proposed charter is submitted to the electors, it shall be approved by a majority of the members elected to the commission with the vote and names of the members voting thereon entered in the journal.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.511a Submission of 2 alternative charter proposals; dissolution of charter commission; approval of proposed charters; differences between charter proposals; election of county executive; selection, term, and removal of chief administrative officer; declaration of charter adoption; votes; duties and responsibilities of county executive or chief administrative officer; veto of ordinance or resolution; contents of ballot.

Sec. 11a.

(1) In a county with a population of 1,500,000 or more the commission shall approve alternative charter proposals for simultaneous submission to the electors pursuant to the provisions of this section.

(2) The commission shall approve for submission 2 alternative charter proposals not more than 180 days after the date of completing its organization as provided in section 10. If the commission fails to approve for submission 2 charter proposals within the 180-day period, the charter commission shall be dissolved.

(3) Before either proposed charter is submitted to the electors, each proposed charter shall be approved by a majority of the members elected to the commission with the vote and names of the members voting on each proposed charter entered in the journal.

(4) Except as to the method of selection of a chief administrative officer or an elected county executive; the veto power of the chief administrative officer or the elected county executive; and the removal of the chief administrative officer or the elected county executive, the 2 alternative charter proposals shall not differ.

(5) One charter proposal shall provide for a county executive elected at large on a partisan basis.

(6) One charter proposal shall provide for a chief administrative officer. The chief administrative officer shall be selected for a 4-year term of office by a majority of the county board of commissioners elected and serving, the chief administrative officer may only be removed from office for cause by a 2/3 vote of the county board of commissioners elected and serving.

(7) A charter shall be declared adopted by the electors if it receives more yes votes than no votes. If both charters receive more yes votes than no votes, the charter which receives the higher number of yes votes shall be declared adopted. An elector may vote yes or no on either, or both, of the charters.

(8) One charter proposal shall provide for the duties and responsibilities of the elected county executive. The other charter proposal shall provide for the duties and responsibilities of the chief administrative officer. Under each charter proposal, the duties and responsibilities of the elected county executive or chief administrative officer shall not differ, except as provided in subsection (4), and at a minimum, shall include the duty and responsibility to:

(a) Supervise, direct, and control the functions of all departments of the county except those headed by elected officials.

(b) Coordinate the various activities of the county and unify the management of its affairs.

(c) Enforce all orders, rules, and ordinances of the county board of commissioners and laws of the state required to be enforced by his or her office.

(d) Prepare and submit to the county board of commissioners a recommended annual county budget and work program, and administer the expenditure of funds in accordance with appropriations. An elected officer, county road commissioner, or a body which has the powers of a county road commission may appear before the board as to the officer's, commissioner's, or body's own budget. Not less than once each year the chief administrative officer or elected county executive shall submit to the county board of commissioners a proposed long-range capital improvement program and capital budget.

(e) Except elected officials, appoint, supervise, and at pleasure remove heads of departments and all boards and commissions.

(f) Submit recommendations to the board for the efficient conduct of county business.

(g) Report to the county board of commissioners on the affairs of the county and its needs, and advise the board not less than once each 3 months on the financial condition of the county.

(9) The elected county executive may veto an ordinance or resolution adopted by the county board of commissioners including an item of an ordinance which appropriates funds. The veto shall be certified by the elected county executive to the board of county commissioners not more than 10 days from the date of adoption of an ordinance or resolution. The county board of commissioners may override the veto by a 2/3 vote of the county board of commissioners elected and serving.

(10) The ballot shall contain voting instructions and a brief explanation of each charter presented.

History: Add. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.512 Charter commission; vacancies.

Sec. 12.

A vacancy in the office of any commissioner shall be filled by a qualified elector selected by the commission. If the commission fails to fill the vacancy within a period of 7 days, the chairman of the board of supervisors shall fill the vacancy forthwith. The new appointee shall be a qualified elector from the same district as the commissioner vacating the office and from the same party.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.513 Charter commission; employees and assistants, appointment, compensation; use of county departmental personnel; powers and duties; expenses.

Sec. 13.

The commission may appoint employees and assistants as are necessary to perform its duties and shall fix the compensation of the employees and assistants so appointed. Upon the request of the commission, the board of supervisors may authorize the use, by the commission, of the services of any county departmental personnel. The commission shall provide for the printing and distribution of its official documents. It may disseminate information about the proposed charter and do all other things necessary to complete the business of the commission in an orderly manner. All expenses of the charter commission shall be within an adequate appropriation provided by the board of supervisors under the provisions of section 6.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.514 County charter; mandatory provisions; subsection(1)(d) inapplicable to certain counties; staggered terms of office.

Sec. 14.

(1) A county charter adopted under this act shall provide for all of the following:

(a) In a county having a population of less than 1,500,000, for a salaried county executive, who shall be elected at large on a partisan basis, and for the county executive's authority, duties, and responsibilities. In a county having a population of 1,500,000, or more, a county charter adopted under this act shall provide for a form of executive government described and adopted under section 11a.

(b) The election of a legislative body to be known as the county board of commissioners, whose term of office shall be concurrent with that of state representatives, and for their authority, duties, responsibilities, and number which shall be not less than 5 nor more than 21 in counties of less than 600,000, and not less than 5 nor more than 27 in counties of 600,000 or more. The county board of commissioners shall provide by ordinance for their compensation and may increase or decrease their compensation. A change in compensation shall not be effective during the term of office for which the legislative body making the change was elected. The charter shall also provide for the partisan election of members of the legislative body from single member districts to be established by the county apportionment commission as created in section 5 and pursuant to the standards and guidelines established in section 5 for reapportionment based upon the last official federal decennial census, effective at the first regular general election of the members of the legislative body occurring not less than 12 months after the completion and certification of the federal census. Each city and township shall be apportioned so that it has the largest possible number of complete districts within its boundaries before any part of the city or township is joined to territory outside the boundaries of the city or township to form a district.

(c) The partisan election of a sheriff, a prosecuting attorney, a county clerk, a county treasurer, and a register of deeds, and for the authority of the county board of commissioners to combine the county clerk and register of deeds into 1 office as authorized by law.

(d) Except as provided in subdivision (c), the continuation of all existing county offices, boards, commissions, and departments whether established by law or by action of the county board of commissioners; the performance of their respective duties by other county offices, boards, commissions, and departments; or for the discontinuance of these county offices, boards, commissions, and departments. Notwithstanding this subdivision in relation to existing county offices, boards, commissions, and departments, a county charter shall insure the following:

(i) Except as otherwise provided under subsection (2), in a county having a population of less than 1,500,000, the charter shall not be in derogation of the powers and duties of the county road commission in the exercise of their statutory duties concerning the preservation of a county road system. The charter for these counties shall provide for the creation of a commission consisting of not fewer than 3 or more than 5 members. Not less than 1 member of the commission shall be a resident of a township within the county.

(ii) Except as otherwise provided in subsection (2), in a county having a population of 1,500,000 or more, the charter shall provide for the continuation of a county road system within the county. Notwithstanding any other provisions of this act, the charter described in this subparagraph shall provide that responsibility for the determination of the expenditure of all funds for road construction and road maintenance, and for carrying out the powers and duties pertaining to a county road system as provided in sections 9 to 32 of chapter 4 of 1909 PA 283, MCL 224.9 to 224.32, shall be vested in a commission consisting of not fewer than 3 or more than 5 members. The charter shall provide that 1 member of the commission shall be a resident of the most populous city in the county, 1 member shall be a resident of a city other than the most populous city within the county, and that 1 member shall be a resident of a township within the county. The charter shall provide that the commission shall be appointed by either the elected county executive or the chief administrative officer. Appointment to the commission shall require advice and consent by a majority of the county board of commissioners elected and serving not more than 60 days after the appointment. If the county board of commissioners does not vote on the appointment within 60 days, the appointment shall become final. The charter may provide for the number of members and a fixed term of years for the members of the commission, but the charter shall provide that the members of the commission may be removed at the pleasure of the elected county executive or the chief administrative officer. The charter shall specify duties and procedures to assure that administrative decisions made for road construction shall be coordinated with administrative decisions made for other programs which relate to roads. As used in this subparagraph, "road construction" means all of the following:

(A) The building of a new road or street and the improving of an existing road or street by correction grades, drainage structures, width, alignment, or surface.

(B) The building of bridges or grade separations and the repair of these structures by strengthening, widening, and the replacement of piers and abutments.

(C) The initial signing of newly constructed roads or streets, major resigning of projects, and the installation, replacement, or improvement of traffic signals.

(e) The continuation and implementation of a system of pensions and retirement for county officers and employees in those counties having a system in effect at the time of the adoption of the charter. The system provided under the charter shall recognize the accrued rights and benefits of the officers and employees under the system then in effect. The charter shall not infringe upon nor be in derogation of those accrued rights and benefits. The charter shall not preclude future modification of the system.

(f) The continuation and implementation of a system of civil service in those counties having a system at the time of the adoption of the charter. The system of civil service provided under the charter shall recognize the rights and status of persons under the civil service system then in effect. The charter shall not infringe upon nor be in derogation of those rights and that status. The charter shall not preclude future modification of the system. Except as provided in subdivision (d), the charter shall provide that the system of civil service be coordinated among the county offices, boards, commissions, and departments.

(g) That the general statutes and local acts of this state regarding counties and county officers shall continue in effect except to the extent that this act permits the charter to provide otherwise, if the charter does in fact provide otherwise.

(h) That all ordinances of the county shall remain in effect unless changed by the charter or an ordinance adopted under the charter.

(i) The power and authority to adopt, amend, and repeal any ordinance authorized by law, or necessary to carry out any power, function, or service authorized by this act and by the charter.

(j) The power and authority to enter into any intergovernmental contract which is not specifically prohibited by law.

(k) The power and authority to join, establish, or form with any other governmental unit an intergovernmental district or authority for the purpose of performing a public function or service, which each is authorized to perform separately, the performance of which is not prohibited by law.

(l) A debt limit of not to exceed 10% of the state equalized value of the taxable property within the county.

(m) The levy and collection of taxes, the fixing of an ad valorem property tax limitation of not to exceed 1% of the state equalized value of the taxable property within the county, and that the levy of taxes from within this ad valorem property tax limitation shall not exceed, unless otherwise approved by the electors, the tax rate in mills, equal to the number of mills allocated to the county either by a county tax allocation board or by a separate tax limitation under the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a, in the year immediately preceding the year in which the county adopts a charter.

(n) Initiative and referendum on all matters within the scope of the county's power and authority; and for the recall of all county officials.

(o) Amendment or revision of the charter initiated either by action of the legislative body of the county or by initiatory process. An amendment or revision shall not become effective unless the amendment or revision is submitted to the electorate of the county and approved by a majority of those voting.

(p) That the acquisition, operation, and sale of public utility facilities for furnishing light, heat, or power shall be subject to the same restrictions as imposed on cities and villages by the state constitution of 1963 and applicable law.

(q) Annual preparation, review, approval, and adherence to a balanced budget in a manner which assures coordination among the county offices, boards, commissions, and departments, except as provided in subdivision (d).

(r) An annual audit by an independent certified public accountant of all county funds.

(s) That a county that incurs a budget deficit in any fiscal year shall prepare and submit a detailed and specific 5-year plan for short term financial recovery and long range financial stability to the governor and the legislature, before adoption of the next annual county budget, for review. The 5-year plan shall include, but not be limited to, a projection of annual revenues and expenditures, an employee classification and pay plan, a capital improvements budget, and equipment replacement schedules.

(2) Subsection (1)(d) shall not apply to a county in which the charter is amended to provide for an alternative method of carrying out the powers and duties which are otherwise provided by law for a board of county road commissioners.

(3) The county board of commissioners may by resolution provide for staggered terms of office for the road commissioners under subsection (1)(d) so that not more than 2 road commissioners' terms of office expire in the same year.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980 ;-- Am. 1982, Act 300, Imd. Eff. Oct. 11, 1982 ;-- Am. 2005, Act 208, Imd. Eff. Nov. 14, 2005



Section 45.514a Satisfaction of condition with respect to transportation employees; certification by county road agency; failure of county road agency to make certification; maintenance of website; posting information; definitions.

Sec. 14a.

(1) Beginning September 30, 2014, each county road agency shall annually certify to the department that it satisfies 1 of the following conditions with respect to transportation employees:

(a) The county road agency has developed and publicized a transportation employee compensation plan that the county road agency intends to implement with any new, modified, or extended contract or employment agreements for transportation employees not covered under contract or employment agreement. The transportation employee compensation plan that each county road agency plans to achieve shall be posted on a publicly accessible internet site and shall be submitted to the department. At a minimum, the transportation employee compensation plan shall include all of the following:

(i) New transportation employee hires who are eligible for retirement plans are placed on retirement plans that cap annual employer contributions at 10% of base salary for transportation employees who are eligible for social security benefits. For transportation employees who are not eligible for social security benefits, the annual employer contribution is capped at 16.2% of base salary.

(ii) For defined benefit pension plans, a maximum multiplier of 1.5% for all transportation employees who are eligible for social security benefits, except, if postemployment health care is not provided, the maximum multiplier shall be 2.25%. For all transportation employees who are not eligible for social security benefits, a maximum multiplier of 2.25%, except, if postemployment health care is not provided, the maximum multiplier shall be 3.0%. This subparagraph does not apply to years of service accrued prior to September 30, 2013, or to contracts entered into prior to September 30, 2013.

(iii) For defined benefit pension plans, final average compensation for all transportation employees is calculated using a minimum of 3 years of compensation and shall not include more than a total of 240 hours of paid leave. Overtime hours shall not be used in computing the final average compensation for a transportation employee. This subparagraph does not apply to years of service accrued prior to September 30, 2013, or to contracts entered into prior to September 30, 2013.

(iv) Health care premium costs for new transportation employee hires shall include a minimum transportation employee share of 20%; or, an employer's share of the local health care plan costs shall be cost competitive with the new state preferred provider organization health plan, on a per-transportation-employee basis.

(b) The county road agency complies with 1 of the following:

(i) A county road agency that offers medical benefits to its transportation employees or elected public officials shall certify to the department by September 30, 2014 that it is in compliance with the publicly funded health insurance contribution act, 2011 PA 152, MCL 15.561 to 15.569. For purposes of this subparagraph, dental and vision coverages are not considered medical benefits. The department shall develop a certification process and method for county road agencies to follow.

(ii) A county road agency that does not offer medical benefits to its transportation employees or elected public officials shall certify to the department by September 30, 2014 that it does not offer medical benefits to its transportation employees or elected public officials. For purposes of this subparagraph, dental and vision coverages are not considered medical benefits. The department shall develop a certification process and method for county road agencies to follow.

(2) If a county road agency does not make the certification required under subsection (1), the department may withhold all or part of the distributions to the county road agency from the Michigan transportation fund under 1951 PA 51, MCL 247.651 to 247.675. A withholding under this subsection shall continue for the period of noncompliance with subsection (1) by the county road agency.

(3) A county road agency shall maintain a searchable website accessible by the public at no cost that includes, but is not limited to, all of the following:

(a) Current fiscal year budget.

(b) The number of active transportation employees of the county road agency by job classification and wage rate.

(c) A financial performance dashboard that contains information on revenues, expenditures, and unfunded liabilities. The county road agency may link to financial information provided by the Michigan transportation asset management council.

(d) The names and contact information for the governing body of the county road agency.

(e) A copy of the certification required by subsection (1).

(4) A county road agency may develop and operate its own website to provide the information required under subsection (3), or the county road agency may reference this state's central transparency website as the source for the information required under subsection (3). If a county road agency does not have a website, the county road agency may post the information required under subsection (3) on the website for the county within which the county road agency is located or on the website of a statewide road association of which the county road agency is a member.

(5) As used in this section:

(a) "County road agency" means a county road commission or a body that has the powers of a county road commission in a county that adopts a charter under this act. In addition, if a board of county road commissioners of a county is dissolved as provided in section 6 of chapter IV of 1909 PA 283, MCL 224.6, county road commission includes the county board of commissioners of that county.

(b) "Department" means the state transportation department.

(c) "Transportation employee" means an employee paid in whole or in part through revenues distributed under sections 12 to 13 of 1951 PA 51, MCL 247.662 to 247.663, or an employee who is engaged primarily in work funded through revenues distributed under sections 12 to 13 of 1951 PA 51, MCL 247.662 to 247.663.

History: Add. 2012, Act 466, Imd. Eff. Dec. 27, 2012



Section 45.515 County charter; permissible provisions.

Sec. 15.

A county charter adopted under the provisions of this act may provide for 1 or more of the following:

(a) The office of corporation counsel, public defender, auditor general, and all other offices, boards, commissions, or departments necessary for the efficient operation of county government. The charter may also provide for the power and authority to establish, by ordinance, other offices, boards, commissions, and departments as may become necessary.

(b) That the legislative body of any unit of government which is wholly or partially within the county may transfer, subject to the approval of the legislative body of the county and upon mutually agreed conditions, any municipal function or service to the county if the performance of that function or service, by the county is not specifically prohibited by law, and if the function or service is offered on a county-wide basis.

(c) The authority to perform at the county level any function or service not prohibited by law, which shall include, by way of enumeration and not limitation: Police protection, fire protection, planning, zoning, education, health, welfare, recreation, water, sewer, waste disposal, transportation, abatement of air and water pollution, civil defense, and any other function or service necessary or beneficial to the public health, safety, and general welfare of the county. Powers granted solely by charter may not be exercised by the charter county in a local unit of government which is exercising a similar power without the consent of the local legislative body. The cost of any service authorized by charter to be performed by the county, may be determined by negotiation between the local unit of government and the charter county and this cost shall be charged to the local unit of government or area benefited by the service, unless it is rendered on a county-wide basis in which event the cost may be paid from the general fund of the county. If a function exercised by a local unit of government is transferred to the county and becomes a county function financed through the general fund of the county, the county shall reimburse a local unit of government a negotiated sum representing the value of the transferred capital assets of the function owned by and paid for by the local unit of government, including outstanding bonded indebtedness of the local unit of government.

(d) The establishment and maintenance, either within or outside of the county corporate limits, of roads, parks, cemeteries, hospitals, medical facilities, airports, ports, jails, water supply and transmission facilities, sewage transmission and disposal systems, all public works, or other types of facility necessary to preserve and provide effectively for the public health, safety, and general welfare of the county.

(e) The power and authority to levy and collect any taxes, fees, rents, tolls, or excises, the levy and collection of which is authorized by law. A tax on income may not be levied by the county unless authorized by law.

(f) A system of retirement for county officers and employees.

(g) A classified civil service or merit system for county officers and employees, except those officers and employees who are expressly exempted from civil service by either the state constitution of 1963 or statute.

(h) The election or appointment of a drain commissioner.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980



Section 45.515a Ordinance; designation of violation as civil infraction; civil fine; act or omission constituting crime.

Sec. 15a.

(1) Consistent with Act No. 58 of the Public Acts of 1945, being section 46.201 of the Michigan Compiled Laws, and whether or not authorized by the county charter, the county board of commissioners of a county established under this act may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation.

(2) Whether or not authorized by the county charter, the county board of commissioners may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance may not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (1). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(3) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.7101 to 333.7545 and 333.17766a of the Michigan Compiled Laws.

(b) The Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.1 to 750.568 of the Michigan Compiled Laws.

(c) The Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(d) The Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 to 436.58 of the Michigan Compiled Laws.

(e) Part 801 (marine safety) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.80101 to 324.80199 of the Michigan Compiled Laws.

(f) The aeronautics code of the state of Michigan, Act No. 327 of the Public Acts of 1945, being sections 259.1 to 259.208 of the Michigan Compiled Laws.

(g) Part 821 (snowmobiles) of Act No. 451 of the Public Acts of 1994, being sections 324.82101 to 324.82159 of the Michigan Compiled Laws.

(h) Part 811 (off-road recreation vehicles) of Act No. 451 of the Public Acts of 1994, being sections 324.81101 to 324.81150 of the Michigan Compiled Laws.

(i) Sections 351 to 365 of the railroad code of 1993, Act No. 354 of the Public Acts of 1993, being sections 462.351 to 462.365 of the Michigan Compiled Laws.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

History: Add. 1994, Act 20, Eff. May 1, 1994 ;-- Am. 1996, Act 37, Imd. Eff. Feb. 26, 1996



Section 45.515b Minimum staffing requirement; adoption of county charter or ordinance prohibited.

Sec. 15b.

Beginning on the effective date of the amendatory act that added this section, a charter county shall not adopt a county charter or ordinance that includes any minimum staffing requirement for county employees. Except as otherwise provided in this section, any provision in a county charter or ordinance adopted on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for county employees is void and unenforceable.

History: Add. 2011, Act 135, Imd. Eff. Sept. 13, 2011



Section 45.516 Proposed charter; submission to governor; rejection, revision, resubmission; approval; referendum on adoption and election of officers; incumbent county officers, continuation.

Sec. 16.

The charter shall be submitted to the governor for approval within 30 days after its completion. The charter may be approved by the governor upon written recommendation of the attorney general that it conforms to the provisions of the constitution and the statutes of this state. The governor either shall approve or reject the charter within 30 days of its submission. If the governor rejects the charter, he shall return it to the charter commission together with a copy of his reasons therefor. Upon the return of the unapproved charter, the commission shall reconvene, consider the reasons for rejection, revise the proposed charter and submit the revised charter to the governor within a period of 45 days. Upon resubmission, the governor either shall approve or reject the charter within 30 days of its resubmission. If the governor rejects the charter, he shall notify the commission of his action and his reasons therefor. Upon the second rejection of the charter, the commission, within 30 days, either shall reconvene and revise the charter to comply with the governor's objections or it shall take all steps necessary to obtain a judicial interpretation to determine whether the charter conforms to the provisions of the constitution and statutes of this state. Upon approval of the charter by the governor or upon a final favorable judicial interpretation, the commission, within 10 days, shall fix the date, by resolution, for the submission of the proposed charter to the electorate for its adoption. The submission shall be at the time of the next regular primary election occurring not less than 60 days from the adoption of the resolution. If there is not to be a regular primary election within 180 days, the charter commission may provide in the resolution for a special election on the question of the adoption or rejection of the charter. The resolution shall also establish the date for a primary and general election of officers for the newly created elective offices, whose first term shall be for a period ending at the same time as that of the incumbent governor. Thereafter, they shall be elected for 4-year terms concurrent with the terms of the governor. The manner of nomination and election of home rule county officers shall be in all respects the same as that heretofore established for regular county officers. If the charter is submitted to the electors for approval or rejection at any time prior to the regular primary election, at which time such elective county officers as there shall be in the county are regularly nominated prior to the effective date of this act, then all incumbent elective county officers whose offices are retained in the charter shall continue in office until the expiration of the term for which they were last elected, respectively.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.517 Proposed charter; publication; notice of election.

Sec. 17.

Upon the passage of the resolution by the charter commission fixing the date for the submission and election, the county clerk, within 3 business days, shall transmit a certified copy of the resolution together with a copy of the proposed charter to the clerk of each city, village and township within his county. The county clerk shall cause the proposed charter to be published in at least 1 newspaper having general circulation within the county. The charter shall be published not less than 2 weeks nor more than 4 weeks prior to the election. The county clerk shall also cause to be published a notice of election in accordance with section 7.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.518 Proposed charter; rejection, revision, resubmission to electorate; dissolution of charter commission.

Sec. 18.

If the proposed county charter be rejected, the election of officers therein newly created is void, and the chairman of the charter commission shall require it to reconvene within 20 days and provide for revision or amendment to the original draft of the charter previously prepared by it. The commission shall complete its work within 60 days. The charter shall be submitted to the governor under the provisions of section 16. The revised charter shall be resubmitted to the electorate of the county in the same manner as in the first instance. In no case, however, shall a proposed charter be presented to the electorate by a charter commission more than twice. Whenever a charter commission has twice submitted a charter and a charter has been twice rejected by the electorate, that charter commission shall be dissolved.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.519 Second charter commission; election procedures; provisions governing; rejection; dissolution of commission.

Sec. 19.

Whenever a charter commission has been dissolved, the county board of supervisors may and upon petitions of 5% of the registered electors shall adopt a resolution providing for the election of a second charter commission. The petition shall be filed with the clerk of the board within 60 days after the dissolution of the first charter commission. The board of supervisors shall provide, by resolution, for the election of a second charter commission. The resolution shall conform with the provisions of sections 3 to 6. The second charter commission shall be elected in the same manner as the first charter commission. Any member of the first charter commission shall be ineligible for election to the second charter commission. The authority, duties, responsibilities and term of office of the second charter commission shall be the same as of the first charter commission. If the proposed county charter submitted by the second charter commission is rejected, that charter commission shall be dissolved, and all subsequent charter commissions shall be elected under the provisions of sections 2 to 6.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.520 Home rule county status; when change occurs; incumbent officers.

Sec. 20.

A county is not deemed to have changed its status from that of a regular county to a home rule county until the charter has been adopted by the electorate and the officers provided for therein have been elected. Each incumbent officer having been elected prior to the adoption of the charter and whose office has not been abolished or duties transferred to another office or department by the charter, for all purposes, shall be deemed to be a home rule county officer duly elected and qualified.

History: 1966, Act 293, Eff. Mar. 10, 1967



Section 45.521 Home rule county; succession to and vesting of property; continuation of rights, liabilities, suits, or prosecutions; debts, liabilities, tax rates, and uncollected taxes and assessments.

Sec. 21.

A home rule county created under this act shall succeed to and be vested with the property, real and personal, money, rights, credits and effects, and the records, files, books, and papers belonging to the county as it formerly existed. Neither the rights or liabilities of the county which existed at the time it became a home rule county, nor a suit or prosecution of any kind commenced before and continuing at the time the county becomes a home rule county, shall be, in any manner, affected by the change, but shall continue, stand, or progress as if the change had not been made. The debts and liabilities of the county, the authorized tax rates approved by the voters, and taxes and assessments levied and uncollected at the time of the change shall stand until expired, discharged, or collected the same as if the change had not been made.

History: 1966, Act 293, Eff. Mar. 10, 1967 ;-- Am. 1980, Act 7, Imd. Eff. Feb. 13, 1980






Act 139 of 1973 OPTIONAL UNIFIED FORM OF COUNTY GOVERNMENT (45.551 - 45.573)

Section 45.551 Optional unified form of county government; authorization; effect of adoption.

Sec. 1.

A county which has not adopted a charter, or elected a charter commission which has not been dissolved pursuant to Act No. 293 of the Public Acts of 1966, being sections 45.501 to 45.521 of the Michigan Compiled Laws, may adopt an optional unified form of county government. A unified form of government adopted pursuant to this act shall supersede the existing form of government of the county.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.552 Optional unified form of county government; alternate A; alternate B.

Sec. 2.

(1) An optional unified form of county government shall include either:

(a) An appointed county manager, who shall comply with the qualifications and exercise the responsibilities detailed in sections 7 and 8. This form of county government shall be known as alternate A.

(b) An elected county executive, who shall comply with the qualifications and exercise the responsibilities detailed in sections 8, 9, 10, and 11. This form of county government shall be known as alternate B.

(2) A provision of this act not specifically designated as applicable to alternate A or alternate B is applicable to the unified form of county government adopted.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.553 Optional unified form of county government; procedure for adoption; effective date.

Sec. 3.

(1) An optional unified form of county government shall be adopted and become effective in the following manner:

(a) The county board of commissioners, by a majority vote of the members elected and serving, may adopt an optional unified form of county government with an appointed manager. The adoption shall be submitted to the electors pursuant to subdivisions (d) and (e). A vote of disapproval by the electors shall not limit the power of the county board of commissioners to subsequently adopt an optional unified form of county government with an elected county executive pursuant to subdivision (b). A county board of commissioners shall not adopt an optional unified form of county government with an appointed manager within 2 years after an optional unified form of county government with an appointed manager is disapproved by the electors.

(b) The county board of commissioners, by a majority vote of the members elected and serving, may adopt an optional unified form of county government with an elected county executive. The adoption shall be submitted to the electors pursuant to subdivisions (d) and (e). A vote of disapproval by the electors shall not limit the power of the county board of commissioners to subsequently adopt an optional unified form of county government with an appointed manager pursuant to subdivision (a). A county board of commissioners shall not adopt an optional unified form of county government with an elected executive within 2 years after an optional unified form of county government with an elected executive is disapproved by the electors.

(c) Within 90 days after the adoption of an optional unified form of county government by the county board of commissioners, petitions bearing the signatures of registered electors of the county equal to not less than 5% of the total number of votes cast for governor in the county in the last election at which a governor was elected, requesting adoption of the other optional unified form of county government may be filed with the county clerk. The county clerk shall canvass and certify the sufficiency of the petitions within 14 days after the filing.

(d) The election to be held on the question of an optional unified form of county government pursuant to the action of the county board of commissioners or pursuant to that action and the filing of petitions, shall be held at the next regular primary election occurring not less than 49 days nor more than 180 days following the date of the action of the county board of commissioners or the date of the certification of the petition, whichever is later. If a regular primary election is not scheduled during that period, the board of county commissioners shall call a special election for the purpose of voting on the issue within that period.

(e) If a valid petition is not filed, the question presented to the voters shall be on whether the alternate set forth in the board action shall be adopted. If a majority of the electors voting on the question vote in favor of the question, the optional unified form of county government set forth in the question shall be effective on January 1 following the certification of the election by the board of county canvassers.

(f) If a valid petition is filed, the questions presented to the voters shall be on whether to adopt an optional unified form of county government, and then whether to adopt alternate A or alternate B. If a majority of the electors voting on the question of whether to adopt an optional unified form of county government vote in favor of the question, the alternate receiving the highest number of votes shall prevail and shall be effective on January 1 following the certification of the election by the board of county canvassers. A county board of commissioners, by majority vote, may place both alternate A and alternate B on the ballot at the same time. The alternate receiving the highest number of votes by the electors shall prevail.

(g) If the question of adopting an optional unified form of county government is not approved, approval of either alternate is void and the subsequent adoption of an optional unified form of county government shall be pursuant to subdivisions (a) and (b).

(h) If the county board of commissioners does not adopt an optional unified form of county government, petitions bearing the signatures of registered electors of the county equal to not less than 10% of the total number of votes cast for governor in the county in the last previous election at which a governor was elected, may be filed with the county clerk requesting adoption of alternate A or alternate B. Two separate petitions or sets of petitions may be filed if each petition or set of petitions requests the adoption of a different alternate. Upon the clerk certifying to the county board of commissioners that a proper petition is filed, the question of adopting an optional unified form of county government with the alternate specified in the petition, or both alternates if 2 separate petitions or sets of petitions are filed and certified and each petition or set of petitions requests the adoption of a different alternate, shall be submitted by the board to the electorate of the county for approval or disapproval at the next regular primary election occurring not less than 90 days nor more than 180 days after the date the clerk certifies the petitions to the county board of commissioners. If a primary election is not scheduled during this period, the question shall be submitted at a special election called by the county board of commissioners for that purpose within this period. If a majority of the votes cast on the proposal approve the adoption, the optional unified form of county government containing the alternate specified in the original petition shall become effective in the county on January 1 after the date of the election. If both alternates are on the ballot and a majority of the votes cast on the proposal approve the adoption of an optional unified form of county government, the alternate receiving the highest number of votes shall prevail and shall become effective in the county on January 1 after the date of the election. If the question of adopting an optional unified form of county government is not approved, approval of either alternate is void and the subsequent adoption of an optional unified form of county government shall be pursuant to subdivision (a) or (b).

(2) An election held pursuant to this section shall be subject to and in accordance with the general election laws.

(3) Except as otherwise provided by law, an election which is requested by a county board of commissioners or pursuant to petitions filed by the electors for purposes of implementing this act shall be paid by the county.

(4) This section shall not apply to a petition requesting adoption of an optional unified form of county government which received signatures before May 23, 1974, and the adoption of an optional unified form of county government by a county board of commissioners before May 23, 1974 shall not be construed as being invalid or to require further action.

(5) A petition requesting adoption of an optional unified form of county government which received signatures before the effective date of this subsection or the adoption of an optional unified form of county government by a county board of commissioners before the effective date of this subsection shall not be construed as being invalid or to require any further action as a result of this act, and the optional unified form of county government requested by the petition or adopted by a county board of commissioners or both shall be placed on the ballot as provided in this act.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1974, Act 120, Imd. Eff. May 23, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.553a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 3a.

A petition under section 3 or 23, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 201, Eff. Mar. 23, 1999



Section 45.554 Abolition of certain offices, boards, commissions, authorities, or departments; termination of tenure; former powers as general county government powers; powers and duties of excepted boards or commissions; certain powers neither minimized nor divested; method of appointing veterans; powers vested in county department of veterans' affairs administrative committee or soldiers' relief commission.

Sec. 4.

(1) On the date the optional unified form of county government becomes effective, all appointed boards, commissions, and authorities except the apportionment commission, airport zoning board of appeals, board of county canvassers, board of determination for a drainage district, civil service commission, county drainage board, county department of veterans' affairs administrative committee or soldiers' relief commission, concealed weapons licensing board, election commission, jury commission, library commission, parks and recreation commission, social services board, tax allocation board, a board established to oversee retirement programs, a plat board, a mental health board, a hospital board, an intercounty drainage board, and a building authority established by the county individually or in conjunction with another unit of government and the boards of county road commissioners; and all elective county offices except those of county commissioner, prosecuting attorney, clerk, register of deeds, treasurer, sheriff, and drain commissioner are abolished and the tenure of persons holding the office or appointment is terminated. Termination shall take effect whether or not it coincides with the end of a term of office or appointment. All county departments in conflict with the departmental organization established by this act are abolished. As used in this act, “department” or “county department” shall not include boards of county road commissioners.

(2) On the date the optional unified form of county government becomes effective, powers vested in an abolished office, board, commission, authority, or department shall become general county government powers, and functions performed by the abolished office, board, commission, authority, or department shall be administered by the county executive or county manager in the manner determined by the county board of commissioners.

(3) A board or commission which is excepted from this act pursuant to subsection (1) shall exercise the powers and duties as provided by law.

(4) The power vested in the office of county prosecuting attorney, county sheriff, county register of deeds, county clerk, county treasurer, county drain commissioner, or the board of county road commissioners, shall not be minimized or divested by this act.

(5) The method of appointing veterans to and the power vested in a county department of veterans' affairs administrative committee pursuant to Act No. 192 of the Public Acts of 1953, as amended, being sections 35.621 to 35.624 of the Michigan Compiled Laws, or a soldiers' relief commission pursuant to Act No. 214 of the Public Acts of 1899, as amended, being sections 35.21 to 35.27 of the Michigan Compiled Laws, shall not be affected, minimized, or divested, except as follows:

(a) Budgeting, procurement, office facilities and equipment, employment, and related management functions shall be performed under the direction and supervision of the county manager or executive.

(b) The employment of veterans' service officer shall be subject to approval of the department of veterans' affairs administrative committee or soldiers' relief commission.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1978, Act 9, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.554a Annual certification that certain employee-related conditions met; failure to make certification; withholding distributions to county road agency; website; definitions.

Sec. 4a.

(1) Beginning September 30, 2014, each county road agency shall annually certify to the department that it satisfies 1 of the following conditions with respect to transportation employees:

(a) The county road agency has developed and publicized a transportation employee compensation plan that the county road agency intends to implement with any new, modified, or extended contract or employment agreements for transportation employees not covered under contract or employment agreement. The transportation employee compensation plan that each county road agency plans to achieve shall be posted on a publicly accessible internet site and shall be submitted to the department. At a minimum, the transportation employee compensation plan shall include all of the following:

(i) New transportation employee hires who are eligible for retirement plans are placed on retirement plans that cap annual employer contributions at 10% of base salary for transportation employees who are eligible for social security benefits. For transportation employees who are not eligible for social security benefits, the annual employer contribution is capped at 16.2% of base salary.

(ii) For defined benefit pension plans, a maximum multiplier of 1.5% for all transportation employees who are eligible for social security benefits, except, if postemployment health care is not provided, the maximum multiplier shall be 2.25%. For all transportation employees who are not eligible for social security benefits, a maximum multiplier of 2.25%, except, if postemployment health care is not provided, the maximum multiplier shall be 3.0%. This subparagraph does not apply to years of service accrued prior to September 30, 2013, or to contracts entered into prior to September 30, 2013.

(iii) For defined benefit pension plans, final average compensation for all transportation employees is calculated using a minimum of 3 years of compensation and shall not include more than a total of 240 hours of paid leave. Overtime hours shall not be used in computing the final average compensation for a transportation employee. This subparagraph does not apply to years of service accrued prior to September 30, 2013, or to contracts entered into prior to September 30, 2013.

(iv) Health care premium costs for new transportation employee hires shall include a minimum transportation employee share of 20%; or, an employer's share of the local health care plan costs shall be cost competitive with the new state preferred provider organization health plan, on a per-transportation-employee basis.

(b) The county road agency complies with 1 of the following:

(i) A county road agency that offers medical benefits to its transportation employees or elected public officials shall certify to the department by September 30, 2014 that it is in compliance with the publicly funded health insurance contribution act, 2011 PA 152, MCL 15.561 to 15.569. For purposes of this subparagraph, dental and vision coverages are not considered medical benefits. The department shall develop a certification process and method for county road agencies to follow.

(ii) A county road agency that does not offer medical benefits to its transportation employees or elected public officials shall certify to the department by September 30, 2014 that it does not offer medical benefits to its transportation employees or elected public officials. For purposes of this subparagraph, dental and vision coverages are not considered medical benefits. The department shall develop a certification process and method for county road agencies to follow.

(2) If a county road agency does not make the certification required under subsection (1), the department may withhold all or a part of the distributions to the county road agency from the Michigan transportation fund under 1951 PA 51, MCL 247.651 to 247.675. A withholding under this subsection shall continue for the period of noncompliance with subsection (1) by the county road agency.

(3) A county road agency shall maintain a searchable website accessible by the public at no cost that includes, but is not limited to, all of the following:

(a) Current fiscal year budget.

(b) The number of active transportation employees of the county road agency by job classification and wage rate.

(c) A financial performance dashboard that contains information on revenues, expenditures, and unfunded liabilities. The county road agency may link to financial information provided by the Michigan transportation asset management council.

(d) The names and contact information for the governing body of the county road agency.

(e) A copy of the certification required by subsection (1).

(4) A county road agency may develop and operate its own website to provide the information required under subsection (3), or the county road agency may reference this state's central transparency website as the source for the information required under subsection (3). If a county road agency does not have a website, the county road agency may post the information required under subsection (3) on the website for the county within which the county road agency is located or on the website of a statewide road association of which the county road agency is a member.

(5) As used in this section:

(a) "County road agency" means a county road commission in a county that adopts an optional unified form of county government under this act. In addition, if a board of county road commissioners of a county is dissolved as provided in section 6 of chapter IV of 1909 PA 283, MCL 224.6, county road commission includes the county board of commissioners of that county.

(b) "Department" means the state transportation department.

(c) "Transportation employee" means an employee paid in whole or in part through revenues distributed under sections 12 to 13 of 1951 PA 51, MCL 247.662 to 247.663, or an employee who is engaged primarily in work funded through revenues distributed under sections 12 to 13 of 1951 PA 51, MCL 247.662 to 247.663.

History: Add. 2012, Act 507, Imd. Eff. Dec. 28, 2012



Section 45.555 Board of county commissioners as governing body of county; election, organization, and procedures.

Sec. 5.

Upon the date an optional unified form of county government becomes effective, the board of county commissioners shall be the governing body of the county. The board shall be elected in the manner and number and for terms as provided by law. Its organization and procedures shall be as provided by law, except as modified by this act.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.556 Board of county commissioners; powers.

Sec. 6.

The board may:

(a) Establish policies to be followed by the government of the county in the conduct of its affairs and exercise all powers and duties vested in boards of county commissioners not inconsistent with this act.

(b) Adopt ordinances and rules necessary for the conduct of county business and exercise all other powers in the area of legislation authorized by this act or by law.

(c) Establish committees of the board necessary for the efficient conduct of business.

(d) Adopt the annual county budget and work program, and adopt, revise, and update a long range capital improvement program and capital budget.

(e) Make appropriations, levy taxes, and incur indebtedness in the manner authorized by law for the carrying out of functions, powers, and duties granted or imposed upon the county or upon an office or department of the county as provided by law.

(f) Establish salaries of elected officials and heads of boards, commissions, and departments unless otherwise fixed by law. Adopt a classification and pay plan for positions in the county service, which shall provide uniform compensation for like service.

(g) Adopt, following a public hearing, personnel rules governing county employment and operation of a merit system if adopted as provided by law.

(h) Appoint members of a board, commission, or authority.

(i) Appoint, when alternate A of this act is applicable, a county manager to serve as chief administrative officer of the county.

(j) Inquire into and investigate the official conduct and audit the accounts of a county office. For the purpose of an investigation under this act, the board may authorize the chairperson to administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of records or other documents which the board deems relevant or material to the inquiry. Before any subpoena is issued, the board shall obtain an order of the circuit court by a showing that there is good cause.

(k) Appoint a staff to assist the board in postaudit and investigative functions.

(l) Appoint necessary personnel to assist the board.

(m) Adopt and revise a comprehensive plan for county development as provided by law.

(n) Adopt and enforce rules establishing and defining the authority, duties, and responsibilities of county departments and offices.

(o) Consolidate county departments or transfer functions from 1 department to another pursuant to section 14.

(p) Enter into agreements with other governmental or quasi-governmental entities for the performance of services jointly.

(q) Accept gifts and grants-in-aid from a government or private source.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.556a Ordinance; designation of violation as certain civil infraction; civil fine; act or omission constituting crime.

Sec. 6a.

(1) Consistent with Act No. 58 of the Public Acts of 1945, being section 46.201 of the Michigan Compiled Laws, the county board of commissioners may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation.

(2) The county board of commissioners may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance may not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (1). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(3) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.7101 to 333.7545 and 333.17766a of the Michigan Compiled Laws.

(b) The Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.1 to 750.568 of the Michigan Compiled Laws.

(c) The Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(d) The Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 to 436.58 of the Michigan Compiled Laws.

(e) Part 801 (marine safety) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.80101 to 324.80199 of the Michigan Compiled Laws.

(f) The aeronautics code of the state of Michigan, Act No. 327 of the Public Acts of 1945, being sections 259.1 to 259.208 of the Michigan Compiled Laws.

(g) Part 821 (snowmobiles) of Act No. 451 of the Public Acts of 1994, being sections 324.82101 to 324.82159 of the Michigan Compiled Laws.

(h) Part 811 (off-road recreation vehicles) of Act No. 451 of the Public Acts of 1994, being sections 324.81101 to 324.81150 of the Michigan Compiled Laws.

(i) Sections 351 to 365 of the railroad code of 1993, Act No. 354 of the Public Acts of 1993, being sections 462.351 to 462.365 of the Michigan Compiled Laws.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

History: Add. 1994, Act 21, Eff. May 1, 1994 ;-- Am. 1996, Act 38, Imd. Eff. Feb. 26, 1996



Section 45.556b Minimum staffing requirement; adoption of ordinance prohibited.

Sec. 6b.

Beginning on the effective date of the amendatory act that added this section, a county board of commissioners shall not adopt an ordinance that includes any minimum staffing requirement for county employees. Except as otherwise provided in this section, any provision in an ordinance adopted by a county board of commissioners on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for county employees is void and unenforceable.

History: Add. 2011, Act 136, Imd. Eff. Sept. 13, 2011



Section 45.557 County manager; appointment, qualifications, compensation, term, and removal.

Sec. 7.

Within 60 days after an optional unified form of county government containing alternate A becomes effective, the board of county commissioners by a majority vote of all members elected and serving shall appoint a county manager. The manager shall be the administrative head of the county government and shall be responsible for the overall supervision of all county departments not headed by elected officers. He shall be appointed on the basis of merit only. He need not be a resident of the county at the time of his appointment but shall assume and maintain residence in the county following appointment except in counties of 1,000,000 or more he shall also be a resident at the time of his appointment. He shall be paid a compensation as the board determines. A member of the board during his term of office and for 1 year thereafter is not eligible for appointment as county manager. The county manager shall hold office at the pleasure of the board and may be removed by a majority vote of all members elected and serving.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.558 County manager or county executive; powers and duties.

Sec. 8.

(1) A county manager or county executive shall:

(a) Supervise, direct, and control the functions of the departments of the county except those headed by elected officials.

(b) Coordinate the various activities of the county and unify the management of its affairs.

(c) Enforce all orders, rules, and ordinances of the board and laws of this state required to be enforced by his or her office.

(d) Not less than 90 days before the next succeeding fiscal year, prepare and submit to the board a recommended annual county budget and work program, and administer the expenditure of funds in accordance with appropriations. An elected officer or county road commissioner may appear before the board as to his or her own budget. Not less than once each year the appointed manager or county executive shall submit to the board a proposed long-range capital improvement program and capital budget.

(e) Appoint, supervise, and, at pleasure, remove heads of departments other than elected officials. The appointment of heads of departments shall require the concurrence of a majority of the county board of commissioners.

(f) Submit recommendations to the board for the efficient conduct of county business.

(g) Report to the board on the affairs of the county and its needs, and advise the board not less than every 3 months on the financial condition of the county.

(h) Perform other duties and activities as the board directs.

(i) Audit all claims which are chargeable against the county. A warrant shall not be drawn for a claim, nor shall the claim be paid, until the claim has been audited by the county executive, the county manager, or a designated representative of the county executive or county manager.

(2) The county executive or county manager may attend meetings of the board of commissioners, and may participate in accordance with the rules of the board, which shall allow for his or her participation.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.559 County executive; nomination, election, and term; vacancy; salary.

Sec. 9.

(1) A county executive who is a qualified elector in the county shall be elected on a partisan basis for a term of 4 years concurrent with the term of the county prosecuting attorney, county clerk, county register of deeds, county treasurer, county sheriff, elected county auditors, and county drain commissioner. If a county executive is elected at an election different than the election for county officers, his or her first term shall extend only until the January following the election for county officers.

(2) The first county executive may be nominated in the same or next primary or general election held after the election in which alternate B is approved. The county executive shall then be elected in the next regular primary or general election occurring not less than 30 days nor more than 90 days after the date of the election in which alternate B is approved or in which he or she was nominated. If a primary or general election is not scheduled during that period, the board of county commissioners shall call a special election to elect a county executive. The county executive shall be nominated and elected pursuant to the laws applicable to the nomination and election of other county officials.

(3) If the first election of a county executive is a special election for that purpose only, and only 1 candidate for each political party qualifies to have his or her name appear on the primary ballot, a primary election shall not be held, and the candidate qualifying shall be certified as the nominee of the political party for which he or she filed.

(4) Except as provided under section 9a, if the office of elected county executive becomes vacant due to resignation or death, the vacancy shall be filled by appointment of the board of county commissioners until the next general election. A new county executive shall be elected at the next general election after the resignation or death of a county executive and in the manner provided in this section for the election of county executives. The newly elected county executive shall serve a term equal to the balance of the term for which the county executive who resigned or died was elected.

(5) The salary of the county executive for the initial term shall be established by the board of county commissioners at least 6 months before the effective date of the optional unified form of county government, containing alternate B. The salary shall be established by the board consistent with the procedures established for other elected officials. The county executive's salary shall be commensurate with the duties and responsibilities of the office. The salary of a county executive shall not be reduced during his or her term of office except as part of a general salary reduction.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1976, Act 85, Imd. Eff. Apr. 17, 1976 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980 ;-- Am. 2003, Act 281, Imd. Eff. Jan. 8, 2004



Section 45.559a Death or resignation of elected county executive; successor.

Sec. 9a.

(1) For counties with a population of more than 1,000,000, if a vacancy occurs in the office of the elected county executive due to death or resignation of the elected county executive, the chief deputy shall take the constitutional oath of office and serve as the county executive until the county board of commissioners appoints a successor to the elected county executive or until a special election is held as provided by law.

(2) If the county board of commissioners elects to appoint a successor, the appointment shall be made no later than 30 days from the date of the death or resignation. A county executive appointed by the county board of commissioners shall serve until the next general election. If the county board of commissioners does not make an appointment within the required 30 days under this subsection, a special election shall be held at the earliest possible date allowed by law.

(3) If the chief deputy is unable to serve as the county executive due to death or resignation of the chief deputy, the next highest ranking deputy shall take the constitutional oath of office and serve as the county executive until the county board of commissioners appoints a successor as provided under subsection (1) or until a special election is held as provided by law.

(4) A new county executive shall be elected at the next general election after the death or resignation of a county executive as provided in section 9 for the election of county executives. The newly elected county executive shall serve a term equal to the balance of the term for which the county executive who died or resigned was elected.

(5) Within 10 days after being sworn in, the county executive shall appoint a chief deputy. The county executive may also appoint additional deputies whom he or she considers necessary to perform the functions and duties of the office of elected county executive.

(6) The county executive shall file a statement with the county clerk identifying the individual appointed as chief deputy and all other individuals appointed as a deputy or assistant deputy. The statement shall also identify the ranking order of the deputies.

(7) If the county executive is absent or unable to perform the duties of his or her office, the chief deputy shall perform the duties of the county executive until such time that the elected county executive can resume the duties of his or her office.

(8) The county executive may revoke his or her appointments at any time.

History: Add. 2003, Act 281, Imd. Eff. Jan. 8, 2004



Section 45.560 County executive; responsibility.

Sec. 10.

The county executive shall be responsible for the overall supervision of all county departments not headed by other elected officials.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.561 County executive; veto of ordinance or resolution; certification; overriding veto; certain resolutions or motions not to be approved or disapproved; effective date of ordinance or resolution.

Sec. 11.

(1) Except as provided in this section, the county executive may veto an ordinance or resolution adopted by the board, including items of an ordinance appropriating funds. The veto shall be certified by the county executive to the board of county commissioners within 10 days after date of adoption of the ordinance or resolution and the board may override the veto by a 2/3 vote of all members elected and serving. The county board of commissioners shall override a veto by the second meeting following deliverance to the county board of commissioners of the message of veto. The county executive may not approve or disapprove resolutions or motions pertaining to any of the following:

(a) The organizational structure of the county board of commissioners.

(b) Appointments by the county board of commissioners.

(c) Resolutions concerning the county board of commissioners' policy positions as to pending legislation.

(d) The abolishment of the optional unified form of county government under section 23.

(2) Under the unified form of county government containing alternate B, an ordinance or resolution shall become effective on approval of the county executive, on expiration of 10 days, measured in hours and minutes from the time presented to the county executive, without approval or veto, or on the overriding of a veto in the manner above described.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.562 Officials; powers; functions; manner of election or appointment; term.

Sec. 12.

(1) Upon the date an optional unified form of county government becomes effective, the following officials shall exercise the powers and functions as provided by law, unless other powers or functions are delegated to an official by the board of county commissioners:

(a) The sheriff.

(b) The clerk-register or clerk and the register of deeds.

(c) The treasurer.

(d) The prosecuting attorney. If a county employs an attorney under 1941 PA 15, MCL 49.71 to 49.73, the prosecuting attorney shall not act relative to 1941 PA 15, MCL 49.71 to 49.73.

(e) The drain commissioner.

(f) The boards of county road commissioners. Members of the county road commission shall be appointed as provided under section 6 of 1909 PA 283, MCL 224.6. In a county with a population of 1,000,000 or more, the board of county road commissioners shall not exceed 3 members.

(2) The officials named in subsection (1) shall be elected or appointed in the manner and for a term as provided by law.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 2006, Act 499, Imd. Eff. Dec. 29, 2006



Section 45.563 Departments; establishment; directors; functions.

Sec. 13.

An optional unified form of county government shall have all functions, except when otherwise allocated by this act, performed by 1 or more departments of the county or by the remaining boards, commissions, or authorities. Each department shall be headed by a director. Subject to the authority of the county manager or elected county executive the following departments and their respective directors may be established and designated to be responsible for performance of the functions enumerated:

(a) The department of administrative services shall perform general administrative and service functions for the county government; carry on public relations and information activities and deal with citizen complaints; plan for, assign, manage, and maintain all county building space; and manage a central motor pool.

(b) The department of finance shall supervise the execution of the annual county budget and maintain expenditure control; perform all central accounting functions; collect moneys owing the county not particularly within the jurisdiction of the county treasurer; purchase supplies and equipment required by county departments; and perform all investment, borrowing, and debt management functions except as done by the county treasurer.

(c) The department of planning and development shall prepare comprehensive plans for the overall development of the county; coordinate the preparation of county capital improvement programs; supervise economic development functions; and represent the county in joint planning activities with other jurisdictions.

(d) The department of medical examiners shall coordinate and supervise medical investigative activities.

(e) The department of corporation counsel if adopted shall perform as provided by law all civil law functions and provide property acquisition services for the county as provided by law.

(f) The department of parks and recreation shall develop, maintain, and operate all county park and recreation facilities and supervise all recreation programs except where the same is under a board of county road commissioners, or a parks and recreation commission.

(g) The department of personnel and employee relations shall perform all personnel and labor relations functions for the county.

(h) The department of health and environmental protection shall perform all public health services for the county and carry on environmental upgrading programs.

(i) The department of libraries shall operate a general library program for the county if no library board or commission exists and may operate libraries for other governmental and semi-governmental entities.

(j) The department of public works shall construct, maintain, and operate all county storm and sanitary sewer, sewage disposal, general drainage, and flood control facilities except as the same are performed by the county drain commissioner; may perform general engineering, construction, and maintenance functions for all county departments and, upon approval of the board, for other governmental and semigovernmental entities; may operate the county airport except where the airport is operated by a board of county road commissioners; may construct, maintain, and operate county solid waste systems including resource recovery and distribution; and may construct, maintain, and operate water processing and distribution systems.

(k) The department of institutional and human services shall supervise county human service programs including hospitals and child care institutions.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1982, Act 420, Eff. Mar. 30, 1983



Section 45.564 Departments; consolidation; transfer of functions; creation of additional departments; county manager or county executive as director.

Sec. 14.

Except as to a department headed by elected county officials or the board of county road commissioners, the board of county commissioners may:

(a) Upon a majority vote and the affirmative recommendation of the county manager or elected county executive, and following a public hearing, the board may consolidate departments completely or in part, or may transfer a function from 1 department to another; or the board may, upon the affirmative vote of 2/3 of its members and following a public hearing, consolidate departments completely or in part, or may transfer a function from 1 department to another.

(b) Create additional departments.

(c) Require the county manager or elected county executive to serve as director of a department.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980



Section 45.565 Deputy; appointment; department head and deputy exempt from civil service.

Sec. 15.

(1) Each department head may appoint 1 deputy.

(2) A department head and any deputy appointed thereunder is exempt from civil service.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.566 Civil service commission; appeals; secretarial and clerical assistance; personnel and employee relations.

Sec. 16.

The civil service commission, if existing, shall hear and decide appeals from any disciplinary action, suspension, or removal of county employees who are within the classified service, and shall perform no other function. The commission in exercising its duties shall be authorized to employ such secretarial and clerical assistance as may be approved by the board of county commissioners. All other personnel and employee relations functions of the county shall be performed by the department of personnel and employee relations, the county manager or elected county executive and the board of county commissioners. The civil service commission shall have no authority over the performance of such functions.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.567 Employee retirement and pension programs; retirement board.

Sec. 17.

The board of county commissioners shall continue, without diminution of function or authority, any board previously established to administer employee retirement and pension programs or may create a retirement board if none exists. A retirement board may invest or reinvest the moneys thereof.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.568 Title to property to be held in name of county.

Sec. 18.

Upon the date an optional unified form of county government becomes effective, title to all property, real or personal, formerly held in the name of any office, board, commission, authority or department which is abolished shall be held in the name of the county.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.569 Ordinances previously enacted.

Sec. 19.

When an optional unified form of county government becomes effective all ordinances previously enacted by the board of county commissioners and unrepealed, to the extent not inconsistent with this act, remain in full force and effect.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.570 Provisions of act controlling.

Sec. 20.

When an optional unified form of county government becomes effective, this act is controlling as to all matters to which it relates, and provisions of law not in conflict continue in full force and effect.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.571 Rights under civil service and merit system continued.

Sec. 21.

Under an optional unified form of county government all rights secured employees by existing civil service and merit system legislation are continued in full force and effect, except as specifically modified by this act.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.572 Retirement and pension rights.

Sec. 22.

Under an optional unified form of county government all retirement and pension rights of employees provided by existing law remain in full force and effect.

History: 1973, Act 139, Eff. Mar. 29, 1974



Section 45.573 Procedures for abolishing optional unified form of county government.

Sec. 23.

An optional unified form of county government may be abolished in the following manner:

(a) After a period of 4 years from the date an optional unified form of county government originally becomes effective, the board of county commissioners of the county, by a 2/3 vote of those members elected and serving, may abolish the form and elect to be governed by the provisions of the general county law then in force. The abolition then shall be submitted to the electorate of the county for approval or disapproval at the next regular primary or general election occurring within the county. If a majority of votes cast on the proposal at the election approve the abolition, the optional unified form of county government shall be abolished in the county effective 180 days after the date of the election.

(b) Upon adoption by the voters of the county of a home rule charter.

(c) After a period of 4 years from the date an optional unified form of county government containing alternate A or alternate B originally becomes effective, if the board of county commissioners of the county does not exercise its discretion to abolish the form, a petition, signed by registered electors of the county equal to not less than 10% of the total number of persons voting in the last previous election for which votes were cast for governor, may be filed with the clerk-register or clerk requesting abolition of the form. Upon the clerk-register or clerk certifying to the board that a proper petition has been filed, the board shall submit the question of abolishing the optional unified form of county government to the electorate of the county for approval or disapproval at the next regular primary or general election occurring within the county. If a majority of votes cast on the proposal at the election approve the abolition, the optional unified form of county government shall be abolished in the county effective 180 days after the date of the election.

History: 1973, Act 139, Eff. Mar. 29, 1974 ;-- Am. 1980, Act 100, Imd. Eff. Apr. 19, 1980 ;-- Am. 1998, Act 201, Eff. Mar. 23, 1999






Act 186 of 1989 COUNTY DEPARTMENT OF SOLID WASTE MANAGEMENT ACT (45.581 - 45.596)

Section 45.581 Short title.

Sec. 1.

This act shall be known and may be cited as the “county department of solid waste management act”.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.582 Definitions.

Sec. 2.

As used in this act:

(a) “Acquire” means acquisition by any method described in section 12 or by any other method permitted by law.

(b) “County” means a county organized under Act No. 139 of the Public Acts of 1973, being sections 45.551 to 45.573 of the Michigan Compiled Laws, except where the context provides otherwise.

(c) “Department of solid waste management” means the department of solid waste management provided for in section 3.

(d) “Governing body” means, for a county, the county board of commissioners; for a city, the council, commission, or other body having legislative powers; for a village, the council, commission board of trustees, or other body having legislative powers; for a general law or charter township, the township board; and for a district or an authority, the body having general governing powers.

(e) “Public corporation” means any county however organized, a city, village, township, charter township, district, or authority existing under the laws of this state.

(f) “Solid waste system” or “system” means all plants, works, instrumentalities, properties, rights, processes, and contracts used or useful in connection with the collection, transportation, recycling, processing, storing, or disposing, by treatment, incineration, or otherwise, of solid waste, or as may be provided in a solid waste management plan or update of a solid waste management plan approved for a county pursuant to part 115 (solid waste management) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.11501 to 324.11549 of the Michigan Compiled Laws.

(g) “Solid waste” means putrescible and nonputrescible solid wastes, except body wastes, and includes garbage, rubbish, ashes, incinerator ash, incinerator residue, street cleanings, municipal and industrial sludges, commercial and industrial wastes, and any other wastes described in a solid waste management plan or an update of a solid waste management plan approved pursuant to part 115 of Act No. 451 of the Public Acts of 1994, for a county.

(h) “Solid waste management plan” means the solid waste management plan of a county provided for in part 115 of Act No. 451 of the Public Acts of 1994.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989 ;-- Am. 1996, Act 39, Imd. Eff. Feb. 26, 1996



Section 45.583 Department of solid waste management; establishment; function; control; annual budget; appointment of director.

Sec. 3.

(1) The county board of commissioners of a county may establish a department of solid waste management as an additional department pursuant to section 14 of Act No. 139 of the Public Acts of 1973, being section 45.564 of the Michigan Compiled Laws. The department of solid waste management shall function as provided in section 13 of Act No. 139 of the Public Acts of 1973, being section 45.563 of the Michigan Compiled Laws, and as provided in and subject to the resolution of the county board of commissioners establishing a solid waste system as provided in this act. The department of solid waste management is under the control of the county manager or the elected county executive in the same manner and extent as other departments of the county.

(2) The county manager or elected county executive shall prepare an annual budget for the department of solid waste management and shall submit this budget to the county board of commissioners for approval.

(3) The county manager or the elected county executive shall appoint a director of the department of solid waste management in accordance with section 8(1) of Act No. 139 of the Public Acts of 1973, being section 45.558 of the Michigan Compiled Laws.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.584 Solid waste system; acquisition, construction, improvement, enlargement, or extension; operation and maintenance; acquisitions outside corporate boundaries; consent; contract.

Sec. 4.

(1) A county that establishes a department of solid waste management under this act may acquire, construct, improve, enlarge, or extend a solid waste system within 1 or more areas of the county, and may operate and maintain the system. A county and a public or private corporation may contract for the construction, operation, and maintenance of a solid waste system by the corporation on behalf of the county.

(2) A county may acquire outside its corporate boundaries any part of a solid waste system that is determined by the board of commissioners to be necessary for the purpose of collecting, transporting, recycling, processing, storing, or disposing, by treatment, incineration, or otherwise, of the county's solid waste, but only if the acquisition is consistent with the solid waste management plan for the county in which the portion of the solid waste management system being acquired is located.

(3) A county may acquire, for the purpose of providing solid waste disposal services, any part of a solid waste system in 1 or more public corporations outside its corporate boundaries. However, the acquisition shall be consistent with the solid waste management plan of the county in which the portion of the solid waste system being acquired is located. Before making an acquisition under this subsection, a county shall obtain the consent of each public corporation in the county where part of the system is to be located or that is to be served by part of the system through resolution of the governing body of the public corporation or through a contract with the public corporation.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.585 Solid waste service; consent of public corporation.

Sec. 5.

A county shall not furnish solid waste service to any users within a public corporation without the consent of the public corporation.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.586 Financing and contracts; resolution; merger.

Sec. 6.

For a public corporation that is a county, the establishment of a solid waste system, the method of financing the system, and all contracts relating to the financing, acquisition, operation, maintenance, and administration of the system, including all contracts between the county and a public corporation, including itself, relating to the system, shall be approved by a resolution adopted by a majority of the members elect of the county board of commissioners. The department of solid waste management may, as provided in the resolution of the county board of commissioners, acquire the system or make improvements and improve, enlarge, extend, operate, and maintain the system, subject to any restrictions placed on the department by the county board of commissioners in a resolution or by this act. A county may merge 2 or more systems established by that county by resolution adopted by a majority of the members elect of its county board of commissioners. After such a resolution is adopted, the merged system may be improved, enlarged, extended, operated, and maintained under this section as a single system serving the total areas of the separate systems. However, a merger under this subsection does not affect either the rights or obligations acquired by a public corporation under contract with respect to an established system or the security of bonds or the prompt payment of the principal of or the interest on the bonds.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.587 Methods of financing.

Sec. 7.

The acquisition, improvement, enlargement, or extension of a solid waste system under this act may be financed by 1 or more of the following methods:

(a) The issuance of revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or any other applicable act.

(b) The issuance of bonds in anticipation of payments to become due under 1 or more contracts whereby 1 or more public corporations, including the county itself, agree to pay to the county certain sums toward the cost of the acquisition, improvement, enlargement, or extension of a system instituted under this act.

(c) Through money advanced by a county under agreements with 1 or more public corporations for the repayment of the money.

(d) Through money advanced, periodically, before or during construction of a system, by a public corporation, in which event the county shall reimburse the corporation, with interest not to exceed 10% per annum or without interest as may be agreed, when funds are available. The obligation of the county to make this reimbursement may be evidenced by a contract or note that may be made payable out of the payments to be made by public corporations under a contract described in section 9 or 13, out of the proceeds of bonds issued pursuant to this act by the county, or out of any other available money. However, the contract or note shall not be considered an obligation within the meaning of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989 ;-- Am. 2002, Act 238, Imd. Eff. Apr. 29, 2002



Section 45.588 Bonds generally.

Sec. 8.

Bonds issued under this act shall be authorized by a resolution or ordinance adopted by the county board of commissioners. The county board of commissioners may, by a majority vote of its members elect, pledge the full faith and credit of the county for the prompt payment of the principal of and interest on any bonds, including revenue bonds, issued pursuant to this act. If it becomes necessary for the county to advance money, other than its share of the cost of the project for the payment of principal and interest, then the county is entitled to reimbursement from any surplus from time to time existing in the fund from which the principal and interest are primarily payable. If the full faith and credit of the county are pledged for the payment of principal of and interest on any bonds issued pursuant to this act, the county may, in the case of insufficiency of funds primarily pledged for the payment, pay the principal and interest from its general fund or levy taxes, but not in excess of the rate or amount necessary to make up the deficiency and not in excess of, or contrary to, constitutional limitations. The bonds shall be issued in the name of the county and shall be executed by the manual or facsimile signatures of the chairperson of the county board of commissioners and the county clerk, and the seal of the county shall be impressed or imprinted on the bonds. The bonds issued under this act shall be negotiable instruments and shall have a last maturity date of not more than 40 years. The bonds shall be issued pursuant to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and in all cases where required by article IX of the constitution of 1963, shall be subject to a vote of the people. Bonds issued under this act are exempt from all taxation by this state or by any taxing authority within the state.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989 ;-- Am. 2002, Act 238, Imd. Eff. Apr. 29, 2002



Section 45.589 Contract between county and public corporation; purpose; payment of obligations; tax levy; methods of raising money; pledge; powers.

Sec. 9.

(1) A county may contract with 1 or more public corporations, including the county itself, for the acquisition, improvement, enlargement, or extension of a solid waste system and for the payment of the cost of the system by the contracting public corporations, with interest, over a period not exceeding 40 years.

(2) In a contract entered into under subsection (1), each contracting public corporation shall pledge its full faith and credit for the payment of its obligations under the contract. If the public corporation has taxing power, it may each year levy a tax in an amount that is sufficient for the prompt payment of all or part of the contract obligations due before the following year's tax collection. The contract is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. If the contract or an unlimited tax pledge in support of the contract has been approved by the electors, the tax may be in addition to any tax that the public corporation otherwise may be authorized to levy and may be imposed without limitation as to rate or amount, but shall not be in excess of the rate or amount necessary to pay the contract obligation. For the payment of contractual obligations incurred pursuant to this section, a township shall levy a tax only on the taxable property of the township not incorporated as a village unless the township and a village have agreed that a part of the capacity in the county system allocated to the township by contract pursuant to this act will be used to serve areas in a village located wholly or partly within the township and the village has not itself agreed to purchase that capacity in the county system. If a contracting public corporation at the time of its annual tax levy has on hand in cash or has budgeted any amount pledged to the payment of the current obligations for which the tax levy is to be made, then the annual tax levy may be reduced by that amount. For the purpose of obtaining the credit, money may be raised by a public corporation by 1 or more of the following methods:

(a) Service or availability charges to users or customers of the system in an amount no greater than that needed to pay the current operating costs of the system.

(b) Special assessments upon lands benefited, directly or indirectly or at a present or future time.

(c) Setting aside state collected money disbursed to the public corporation and usable for this purpose.

(d) Setting aside other available money.

(3) Money raised or to be raised by a public corporation by a method described in subsection (2) may be pledged to secure the payment of its obligations under a contract entered into under subsection (1).

(4) A public corporation may agree to raise all or any part of its contract obligation by a method provided in this section or by another legally available method. The governing body of a public corporation shall exercise the powers granted to the public corporation under this act.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989 ;-- Am. 2002, Act 238, Imd. Eff. Apr. 29, 2002



Section 45.590 Special assessment roll; objection to special assessment district.

Sec. 10.

If a public corporation other than a county that has established a department of solid waste management under this act elects to raise money to pay all or any portion of its share of the cost of a system by assessing the cost of the system upon benefited lands, its governing body shall make this determination by resolution and fix the district for the assessment. The governing body shall then cause a special assessment roll to be prepared and thereafter the proceedings in respect to the special assessment roll and the making and collection of the special assessments shall be in accordance with the provisions of the statute or charter governing special assessments in the public corporation. However, the total assessment may be divided into any number of installments not exceeding 30. A person assessed has the right at the hearing upon the special assessment roll to object to the special assessment district previously established, and due consideration shall be given to the objections.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.591 Validity of bonds or notes.

Sec. 11.

A county or a public corporation, including the county, shall not contest the validity of bonds or notes issued by the county under this act or a contract that provides the security for the bonds or notes after the bonds or notes have been sold and delivered and the county has received the consideration for the bonds or notes.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.592 Acquisition of tangible or intangible property, rights, or processes.

Sec. 12.

(1) A county may acquire tangible or intangible property, rights, or processes, within its corporate limits, for a solid waste system by purchase, grant, assignment, construction, lease, gift, devise, or condemnation and may hold, manage, control, sell, grant, assign, exchange, or lease the property, rights, or processes. For the purpose of condemnation, the county may proceed as provided in section 16.

(2) A county may acquire tangible or intangible property, rights, or processes outside its corporate limits for a solid waste system by purchase, grant, assignment, construction, lease, gift, or devise, but only if the acquisition is consistent with the solid waste management plan of the county in which the property, rights, or processes are located. Following the acquisition, the county may hold, manage, control, sell, grant, assign, exchange, or lease the property, rights, or processes.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.593 Contract for furnishing solid waste services to public corporation; charges subject to increase; contract for purchase or sale of solid waste services or acquisition, operation, management, or use of solid waste systems; term of contract; contract as general obligation of public corporation.

Sec. 13.

A county and 1 or more public corporations, either within or outside of the county, may contract for the furnishing of solid waste services by the county to the public corporation or corporations. Charges specified in a contract entered into under this section are subject to increase by the county for the purposes, in the manner, and at the time or times set forth in the contract. A county and a public or private corporation may enter into a contract for the purchase by the county from or for the sale by the county to the corporation of solid waste services or for any aspect of the acquisition, operation, management, or use of 1 or more solid waste systems. A contract authorized under this section shall be for a period not to exceed 50 years. A contract authorized under this section is a general obligation of the public corporation, and each public corporation may raise money to pay its obligations under the contract by any method provided in section 9(2).

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.594 Cost of system.

Sec. 14.

The following may be included as part of the cost of a system funded under this act:

(a) Engineering fees.

(b) Legal fees.

(c) Administration expenses before and during the period of construction.

(d) Feasibility study costs.

(e) Grant application costs.

(f) Financing costs.

(g) A reasonable amount for contingencies or reserves, or both.

(h) Interest on bonds to be issued.

(i) Expenses of operation and management.

(j) Other costs incident to the acquisition and financing of the project.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.595 Failure to pay county; notice; deduction or transfer of money; legal remedies for reimbursement.

Sec. 15.

(1) A contract made under this act may provide that if a public corporation fails to pay to a county an amount required to be paid under the contract when due, then the county treasurer shall notify the state treasurer, or other appropriate disbursing official, who shall deduct the amount from money in the treasurer's possession belonging to the public corporation that is not pledged to the payment of debts. Upon the giving of notice in writing to the state treasurer, a public corporation itself may authorize, in a contract with a county, the deduction and transfer of money derived from unrestricted state funds returnable to the public corporation.

(2) The right of deduction given by this act does not limit the county's right to pursue other legal remedies for the reimbursement of money paid by the county under this act on behalf of a public corporation other than the county. The county board of commissioners of a county that pays money on behalf of a public corporation under this act and that is not reimbursed for the payment may order the public corporation and its officers to levy upon its next tax roll an amount sufficient to make the reimbursement on or before the date when its taxes become delinquent. The public corporation and its tax levying and collecting officials shall levy and collect the taxes that are ordered and reimburse the county.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989



Section 45.596 Proceedings to take private property.

Sec. 16.

(1) A county may take private property within its corporate boundaries that is necessary for a purpose within the scope of this act for the use or benefit of the public and may institute proceedings for that purpose.

(2) Proceedings to take private property under subsection (1) shall be commenced under the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws, whenever the county, by resolution of its board of commissioners, determines that it is necessary to take certain private property for a designated public improvement and that the improvement is for the use or benefit of the public.

History: 1989, Act 186, Imd. Eff. Aug. 24, 1989






Act 518 of 1998 COUNTY JUVENILE AGENCY ACT (45.621 - 45.631)

Section 45.621 Short title.

Sec. 1.

This act shall be known and may be cited as the “county juvenile agency act”.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.622 Definitions.

Sec. 2.

As used in this act:

(a) “County juvenile agency” means a county that has approved a resolution in accordance with section 3.

(b) “County juvenile agency services” means that term as defined in section 117a of the social welfare act, 1939 PA 280, MCL 400.117a.

(c) “Juvenile” means an individual who is any of the following:

(i) Within or likely to come within the jurisdiction of the court for the county under section 2(a) or (d) of chapter XIIA of 1939 PA 288, MCL 712A.2.

(ii) Within the jurisdiction of the circuit court in the county under section 606 of the revised judicature act of 1961, 1961 PA 236, MCL 600.606.

(d) “Juvenile justice service” means that term as defined in section 117a of the social welfare act, 1939 PA 280, MCL 400.117a.

(e) “Public ward” means that term as defined in section 2 of the youth rehabilitation services act, 1974 PA 150, MCL 803.302.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.623 County juvenile agency; resolution; approval; adoption; powers and duties of county.

Sec. 3.

(1) A majority of the board of commissioners of a county may approve a resolution authorizing the county to become a county juvenile agency.

(2) Subject to subsection (3), the county shall become a county juvenile agency on October 1 following adoption of the resolution.

(3) A resolution under this section is not effective until the county and the state enter into a written agreement containing all of the following:

(a) Outcome criteria and reporting requirements necessary to comply with all applicable federal regulations.

(b) An agreement that any federal penalty related to the county juvenile agency's failure to meet the outcome criteria and reporting requirements necessary to comply with applicable federal regulations are the county's obligation.

(c) Authorization for the state to offset the federal penalties described in subdivision (b) against amounts due to the county from distributions of the county block grant authorized under section 117a(4)(b) of the social welfare act, 1939 PA 280, MCL 400.117a.

(4) Becoming a county juvenile agency under this act constitutes an exercise of the county's option to provide a new activity or service or to increase the level of activity or service offered beyond that required by existing law as of the effective date on which the county becomes a county juvenile agency, as the elements of that option are defined by 1979 PA 101, MCL 21.231 to 21.244, and a voluntary acceptance by the county of all expenses and capital improvements initiated and approved by the county that may result from becoming a county juvenile agency. This subsection applies only for the period during which the county is a county juvenile agency.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.624 Resolution of approval; revocation by subsequent resolution.

Sec. 4.

(1) A majority of the board of commissioners who approved a resolution under section 3 may revoke it by a subsequent resolution adopted before December 31.

(2) Except as otherwise provided, revocation is effective October 1 of the next year. If a county revokes authorization within 5 years after it becomes a county juvenile agency under section 3, the revocation is not effective until the earlier of the following:

(a) October 1 of the fifth year after the year in which the county became a county juvenile agency.

(b) October 1 of the state fiscal year for which the state fails to appropriate the amount required to be distributed to the county under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, and for which a loan has not been authorized for the deficiency under the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, on terms acceptable to the county.

(3) The county shall cease to be a county juvenile agency on the effective date of the resolution.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.625 Request by county executive, chief executive officer, or manager required.

Sec. 5.

(1) The board of commissioners of a county that has adopted a charter under 1966 PA 293, MCL 45.501 to 45.521, shall not proceed under section 3 or 4 unless requested by the county executive or chief administrative officer.

(2) The board of commissioners of a county that has adopted an optional unified form of county government under 1973 PA 139, MCL 45.551 to 45.573, shall not proceed under section 3 or 4 unless requested by the county executive or county manager.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.626 Applicability of act; eligibility requirements.

Sec. 6.

This act does not apply to a county unless that county is eligible for a transfer of title IV-E funds from the state under the waiver granted in 1997 by the United States department of health and human services for part 3 of the family independence agency's request under the child welfare demonstration project.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.627 County juvenile agency; powers and duties.

Sec. 7.

(1) A county juvenile agency shall provide or contract for provision of all of the following:

(a) An effective program of supervision and care for juveniles committed to the county juvenile agency by the family division of circuit court or court of general criminal jurisdiction.

(b) Appropriate county juvenile agency services.

(c) Appropriate services and facilities necessary for public wards it is responsible for.

(2) A county juvenile agency may do any of the following:

(a) Operate training schools or programs, halfway houses, youth camps, diagnostic centers, detention facilities, short-term treatment centers, group homes, or other facilities.

(b) Provide institutional care, boarding care, halfway house care, supervision in the community, or other juvenile programs or services.

(c) Obtain appropriate services from state, local, or private agencies, if those services meet all applicable state and local government licensing standards.

(d) Provide appropriate juvenile justice services to any juvenile.

(3) Except as otherwise provided, a county juvenile agency shall pay the providers of services or materials for which it has contracted within 45 days after receiving a request for payment as provided in the contract.

(4) A county juvenile agency shall negotiate with providers for prepayment contract clauses that do not exceed 33%.

(5) Unless a county juvenile agency has negotiated a different prepayment contract clause as provided in subsection (4), payments for residential care services shall be not less than 1/4 of the anticipated total cost when care is first provided, not less than 1/4 of the anticipated total cost when 1/3 of the care is provided, not less than 1/4 of the anticipated total cost when 2/3 of the care is provided, and the balance owed when care is completed.

(6) If 1 or more appropriate juvenile residential care providers located or doing business in this state have bed space available, a county juvenile agency shall use that space rather than a space available by a provider located or doing business in another state. This requirement does not apply if the provider located or doing business in another state offers a specialized program that is not available in this state.

(7) A county juvenile agency shall not use religion, race, color, national origin, or sex as a criterion for discriminating against or granting preferential treatment in contracting with providers.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.628 Maintenance of block grant account.

Sec. 8.

A county shall maintain the account for the county juvenile agency's block grant under section 117a of the social welfare act, 1939 PA 280, MCL 400.117a, separately from all other accounts of the county's funds. Expenditures of those funds shall be shown as separate line items or appropriations in the county's budget.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.629 Annual state audit.

Sec. 9.

An annual state audit shall be conducted of all state money provided to a county for programs under this act as a county juvenile agency to insure the funds are expended as provided by law.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.630 Placement of public wards and juveniles.

Sec. 10.

When a county becomes a county juvenile agency as provided in section 3, public wards and juveniles transferred to the county juvenile agency's responsibility shall remain in their existing placements, under the same terms and conditions, until the court approves a change in placement.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.630a County as successor employer; conditions of employment.

Sec. 10a.

If the county assumes the operation of any facility operated by the family independence agency, the county shall be a successor employer. Employees under a successor employer agreement shall not be placed in any worse position with respect to worker's compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance, or any other terms and conditions of employment that the employee enjoyed as a family independence agency employee. This provision shall also apply if the county leases such a facility to a private agency or a public agency other than the state.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.630b Plan to aid displaced employees.

Sec. 10b.

The family independence agency shall adopt a plan to aid employees of the family independence agency not described in section 10a who are negatively impacted as a result of this act. The plan shall be developed in conjunction with employee collective bargaining units and shall address and recommend remedies for displaced employees including, but not limited to, interdepartmental transfers, intradepartmental transfers, employee retraining, appropriate severance packages, and job placement aid. The plan, including the recommendations, shall be submitted to the house and senate appropriations committees, the state employer, and the affected collective bargaining units no later than September 1, 1999.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999



Section 45.631 Existing agreements between family independence agency and private providers.

Sec. 11.

A county becoming a county juvenile agency in accordance with this act does not affect existing agreements between the family independence agency and private providers, which are guaranteed enforceable at the per diem rates as of the effective date of this act. This section shall not limit the powers and authority granted under this act to a county juvenile agency, including the discretion to select and contract with providers of juvenile residential care.

History: 1998, Act 518, Imd. Eff. Jan. 12, 1999









Chapter 46 - County Boards of Commissioners

Act 156 of 1851 COUNTY BOARDS OF COMMISSIONERS (46.1 - 46.32)

Section 46.1 County board of commissioners; meetings; time; place; conducting business at public meeting; closed sessions; notice of meetings.

Sec. 1.

(1) The commissioners of each county shall meet annually in that county for the transaction of business as a county board of commissioners. The county board of commissioners may also hold special meetings, when necessary, at the times and places it finds convenient, and may adjourn from time to time as it considers necessary. The annual meetings of the county boards of commissioners shall be held each year after September 14, but before October 16. When the term, October session, or other term used to designate the annual meeting, is used, it shall be construed to mean the annual meeting required by this section. The annual meetings of a county board of commissioners shall be held at a place in the county which the county clerk appoints with approval of the county board of commissioners, or at the place where regular meetings of the county board of commissioners are held.

(2) The business which a county board of commissioners may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(3) The county board of commissioners may hold closed sessions as authorized by section 8 of Act No. 267 of the Public Acts of 1976, being section 15.268 of the Michigan Compiled Laws.

(4) Public notice of the time, date, and place of meetings of the county board of commissioners shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 335 ;-- CL 1871, 467 ;-- How. 473 ;-- Am. 1887, Act 281, Eff. Sept. 28, 1887 ;-- CL 1897, 2475 ;-- Am. 1901, Act 26, Imd. Eff. Mar. 26, 1901 ;-- Am. 1907, Act 25, Imd. Eff. Mar. 20, 1907 ;-- Am. 1907, Act 147, Eff. Sept. 28, 1907 ;-- Am. 1909, Act 161, Eff. Sept. 1, 1909 ;-- CL 1915, 2265 ;-- Am. 1925, Act 70, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 37, Eff. Aug. 28, 1929 ;-- CL 1929, 1120 ;-- Am. 1943, Act 125, Imd. Eff. Apr. 13, 1943 ;-- CL 1948, 46.1 ;-- Am. 1974, Act 87, Imd. Eff. Apr. 25, 1974 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1978, Act 366, Imd. Eff. July 22, 1978 ;-- Am. 1980, Act 147, Imd. Eff. June 6, 1980 ;-- Am. 1984, Act 71, Imd. Eff. Apr. 18, 1984



Section 46.1a Emergency financial manager; authority and responsibilities.

Sec. 1a.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a local government governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 194, Imd. Eff. June 27, 1988



Section 46.2 Board of supervisors; authority to offer rewards; appointment of county paid attendants and county jail attendants; compensation; bonds.

Sec. 2.

The board of supervisors is hereby authorized to offer and pay out of the general fund of the county, not to exceed 1,000 dollars as a reward for the arrest and conviction or for information leading to the arrest and conviction of any person or persons having committed a crime within the county or having escaped from any penal institution therein: Provided, That the powers granted hereby may be exercised by the finance committee of the board of supervisors where said board of supervisors is not in session.

(a) The board of supervisors in any county containing a population of not less than 180,000 nor more than 250,000 according to the last United States census may, by a majority vote of members-elect at any regular or legally called special meeting thereof, provide by resolution for the appointment of a warden or other official and the necessary deputies and assistants to have full charge and control of the county jail and the prisoners therein, under the supervision of the board of supervisors. The board shall fix the salary or compensation and prescribe the duties of such official or officials. They may be required to furnish bonds in amounts and with sureties approved by the board of supervisors.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 336 ;-- CL 1871, 468 ;-- How. 474 ;-- CL 1897, 2475n ;-- CL 1915, 2265n ;-- Am. 1925, Act 262, Eff. Aug. 27, 1925 ;-- Am. 1927, Act 310, Eff. Sept. 5, 1927 ;-- CL 1929, 1121 ;-- CL 1948, 46.2



Section 46.3 County board of commissioners; quorum; voting; electrical roll call system; electing chairperson and vice-chairperson; powers and duties of chairperson; signing documents; eligibility of member for other office.

Sec. 3.

(1) A majority of the members of the county board of commissioners of a county constitutes a quorum for the transaction of the ordinary business of the county.

(2) The county board of commissioners of a county shall act by the votes of a majority of the members present. However, the final passage or adoption of a measure or resolution or the allowance of a claim against the county shall be determined by a majority of the members elected and serving. The county board of commissioners may require in its bylaws that the votes of 2/3 of the members present or a majority of the members elected and serving, whichever is greater, are required on final passage or adoption of a nonagenda item. The voting requirements of this subsection do not apply if section 11 or any other provision of law imposes a higher voting requirement.

(3) To take the yeas and nays on a question to be voted upon by the county board of commissioners of a county, an electrical roll call system may be used.

(4) The county board of commissioners of a county shall elect 1 member as chairperson and 1 member as vice-chairperson. The chairperson shall be elected each odd numbered year for a 2-year term, unless the county board of commissioners provides by resolution that the chairperson shall be elected annually for a 1-year term. The vice-chairperson shall be elected annually for a 1-year term. The election of a chairperson or vice-chairperson shall take place at the first meeting of the county board of commissioners in a year in which a chairperson or vice-chairperson, respectively, is to be elected. The term of a chairperson or vice-chairperson shall begin upon his or her election. A resolution providing for a 1-year term for the chairperson does not shorten the term of office of a sitting chairperson elected for a 2-year term.

(5) The chairperson shall preside at a meeting of the board, but if the chairperson is absent from a meeting, the vice-chairperson shall preside. A chairperson may administer an oath to a person concerning a matter submitted to the county board of commissioners or connected with the discharge of its duties, may issue subpoenas for witnesses, and may compel the attendance of a witness in the same manner as a court of law. The county board of commissioners may designate 1 member to affix his or her signature to contracts, bonds, and other documents requiring the signature of the chairperson, if the chairperson is unable to so do because of illness or other exigency which, in the opinion of the board, prevents the chairperson from performing the functions of the office.

(6) A member of the county board of commissioners of a county, while a member of the board, is not eligible for election to any other county office or position, the election of which is within the jurisdiction of the county board of commissioners.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 337 ;-- Am. 1863, Act 195, Eff. June 22, 1863 ;-- CL 1871, 469 ;-- How. 475 ;-- Am. 1897, Act 24, Eff. Aug. 30, 1897 ;-- CL 1897, 2476 ;-- CL 1915, 2266 ;-- Am. 1919, Act 144, Eff. Aug. 14, 1919 ;-- CL 1929, 1122 ;-- CL 1948, 46.3 ;-- Am. 1958, Act 109, Eff. Sept. 13, 1958 ;-- Am. 1962, Act 144, Eff. Mar. 28, 1963 ;-- Am. 1968, Act 56, Imd. Eff. May 28, 1968 ;-- Am. 1969, Act 5, Imd. Eff. Apr. 11, 1969 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1978, Act 326, Imd. Eff. July 11, 1978 ;-- Am. 1998, Act 97, Imd. Eff. May 15, 1998 ;-- Am. 2000, Act 392, Imd. Eff. Jan. 4, 2001



Section 46.3a Recording names and votes of members; exception; public inspection of record.

Sec. 3a.

The names and votes of members shall be recorded on an action taken by the board of county commissioners or by a committee of the board of county commissioners if the action is on an ordinance or the appointment or election of an officer, except the vote for chairperson may be by secret ballot. The vote and the name of the member voting on other questions or motions shall be recorded at the request of 1/5 of the members present if the question or motion is before the board, or 1/3 of the members present if the question or motion is before a committee of the board. A record that is made pursuant to this section shall be available for public inspection.

History: Add. 1973, Act 102, Imd. Eff. Aug. 16, 1973 ;-- Am. 1998, Act 97, Imd. Eff. May 15, 1998



Section 46.4 County clerk; duties as clerk of board of supervisors.

Sec. 4.

The county clerk of each county, or in his absence his deputy, shall be the clerk of the board of supervisors of such county. It shall be the duty of such clerk:

First, To record all the proceedings of such board in a book provided for that purpose;

Second, To make regular entries of all their resolutions and decisions upon all questions;

Third, To record the vote of each supervisor on any question submitted to the board, if required by any member present;

Fourth, To preserve and file all accounts acted upon by the board, and on no account to allow such accounts to be taken from his office;

Fifth, To certify, under the seal of the circuit court of his county, without charge, copies of any and all resolutions or decisions on any of the proceedings of such board, when required by such board or any member thereof, or when required by any other person upon payment of 6 cents per folio therefor; and such certificate shall be prima facie evidence of the matters therein set forth;

Sixth, To perform such other and further duties as such board may, by resolution, require.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 338 ;-- CL 1871, 470 ;-- Am. 1881, Act 262, Eff. Sept. 10, 1881 ;-- How. 476 ;-- CL 1897, 2477 ;-- CL 1915, 2267 ;-- CL 1929, 1123 ;-- CL 1948, 46.4



Section 46.5 Deposit of books, records, and accounts with clerk; writings available to public; designating amounts audited and allowed, and charges therefor.

Sec. 5.

The books, records, and accounts of the county board of commissioners shall be deposited with its clerk. A writing prepared, owned, used, in the possession of, or retained by the board or an official appointed pursuant to this act in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. The clerk shall designate upon each account upon which a sum shall be audited and allowed by the board, the amount audited and allowed, and the charges for which the same was allowed.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 339 ;-- CL 1871, 471 ;-- How. 477 ;-- CL 1897, 2478 ;-- CL 1915, 2268 ;-- CL 1929, 1124 ;-- CL 1948, 46.5 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979



Section 46.6 Accounts of county treasurer; annual examination by board of supervisors.

Sec. 6.

It shall be the duty of every such board of supervisors, as often as once in each year, to examine the accounts of the treasurer of their county, and to ascertain and enter upon their records, a full statement of such account.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 340 ;-- CL 1871, 472 ;-- How. 478 ;-- CL 1897, 2479 ;-- CL 1915, 2269 ;-- CL 1929, 1125 ;-- CL 1948, 46.6



Section 46.7 Repair of courthouse, jail, and public buildings and offices; financing.

Sec. 7.

It shall be the duty of the board, as often as shall be necessary, to cause the courthouse, jail, and all other public buildings and public offices of the county, to be duly repaired at the expense of the county. The county board of commissioners of a county may, subject to the limitations provided in Act No. 62 of the Public Acts of 1933, as amended, being sections 211.201 to 211.217a of the Michigan Compiled Laws, levy a tax on the taxable property in the county for the construction or repair of public buildings or bridges. The foregoing limitations shall not apply to taxes imposed for the payment of principal and interest on bonds or other evidences of indebtedness or for the payment of assessments or contract obligations in anticipation of which bonds are issued, which taxes may be imposed without limitation as to rate or amount and in addition to any other taxes, even though the bonds or other evidences of indebtedness were issued for the foregoing purposes. The repair of the courthouse, jail, and all other public buildings and public offices of the county is hereby declared to be a current county operating expense for which the foregoing provisions are not to be considered as the exclusive means of financing; the county board of commissioners may authorize the use of any county collections not raised by taxation and under their control for current county operating expenses, for the repair of public buildings owned by the county. The amount of money spent for the repair of county buildings in any 1 fiscal year from funds not raised by taxation and under control of the county board of commissioners for current operating expenses, shall not exceed the total amount of such money collected in that year, except as otherwise provided by law unless submitted to the electors of the county and approved by a majority of those voting thereon.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 341 ;-- CL 1871, 473 ;-- How. 479 ;-- CL 1897, 2480 ;-- Am. 1913, Act 85, Eff. Aug. 14, 1913 ;-- CL 1915, 2270 ;-- CL 1929, 1126 ;-- CL 1948, 46.7 ;-- Am. 1952, Act 169, Eff. Sept. 18, 1952 ;-- Am. 1973, Act 119, Imd. Eff. Aug. 21, 1973



Section 46.8 Convicts' cells; preparation, duty of board of supervisors.

Sec. 8.

They shall also cause to be prepared within the jails of their respective counties, at the expense of such counties, so many cells for the reception of convicts, as they may deem necessary.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 342 ;-- CL 1871, 474 ;-- How. 480 ;-- CL 1897, 2481 ;-- CL 1915, 2271 ;-- CL 1929, 1127 ;-- CL 1948, 46.8



Section 46.9 Report of board proceedings; report of receipts and expenditures; annual report; publication; public inspection and copying.

Sec. 9.

(1) The county board of commissioners shall cause to be made out immediately after each session a report of the proceedings of the board at that session and shall do 1 of the following:

(a) Publish the full report as soon as possible after each session in at least 1 well-established newspaper in the county or, if there is not a well-established newspaper in the county, in a newspaper published in a county adjacent to that county.

(b) Publish a synopsis of the proceedings of the board as soon as possible after each session in at least 1 well-established newspaper in the county or, if there is not a well-established newspaper in the county, in a newspaper published in a county adjacent to that county. A statement shall be included within the synopsis that a full report is available from the office of the county clerk upon request.

(c) Make the report available as soon as possible after each session in the office of the county clerk for public inspection and copying without charge, mail copies of the report upon request without charge, and advertise that the report is available from the office of the county clerk in at least 1 well-established newspaper in the county or, if there is not a well-established newspaper in the county, in a newspaper published in a county adjacent to that county.

(2) The board shall make available immediately after each session a report of receipts and expenditures which shall include a statement of the name of each claimant with the amount claimed and the amount allowed for that claimant, and a full statement of the amounts of the treasurer's account on the last settlement as found on the treasurer's balance sheet or account current to the last settlement. This report shall be available for public inspection and copying without charge at the office of the county clerk. The county clerk shall also send a copy of this report to the news media.

(3) The board may publish an annual report in pamphlet form containing the reports described in subsections (1) and (2). The number of copies as directed by the board shall be prepared and a copy shall be obtainable by a taxpayer without charge upon demand from the county clerk. Regardless of whether an annual report is published in pamphlet form, an annual report shall be prepared and shall be open to public inspection and copying at the office of the county clerk.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 343 ;-- CL 1871, 475 ;-- How. 481 ;-- Am. 1887, Act 281, Eff. Sept. 28, 1887 ;-- CL 1897, 2482 ;-- CL 1915, 2272 ;-- Am. 1929, Act 130, Eff. Aug. 28, 1929 ;-- CL 1929, 1128 ;-- CL 1948, 46.9 ;-- Am. 1976, Act 86, Imd. Eff. Apr. 17, 1976 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1982, Act 344, Imd. Eff. Dec. 21, 1982



Section 46.10 Special meetings; request; notice.

Sec. 10.

A special meeting of the county board of commissioners of a county shall be held only when requested by at least 1/3 of the members of the county board of commissioners of the county. The request shall be in writing, shall be addressed to the county clerk, and shall specify the time, date, place, and purpose of the meeting. Upon the reception of a request, the clerk shall give notice to each of the commissioners in the manner required by the bylaws or rules of the county board of commissioners or, if the bylaws or rules do not specify the manner for giving notice to each of the commissioners, by causing notice to be delivered to the commissioners personally, or by leaving the notice at the residence of the commissioner, or by mailing a copy of the notice to his or her post office address by certified mail with return receipt requested, at least 10 days before the time of the meeting. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 344 ;-- CL 1871, 476 ;-- How. 482 ;-- CL 1897, 2483 ;-- CL 1915, 2273 ;-- Am. 1923, Act 49, Eff. Aug. 30, 1923 ;-- CL 1929, 1129 ;-- CL 1948, 46.10 ;-- Am. 1955, Act 23, Imd. Eff. Apr. 7, 1955 ;-- Am. 1960, Act 20, Eff. Aug. 17, 1960 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1996, Act 393, Imd. Eff. Oct. 3, 1996



Section 46.10b Violation of ordinances; penalty; designation as civil infraction; act or omission constituting crime.

Sec. 10b.

(1) Except for an ordinance described in subsection (2) or (3), the violation of an ordinance adopted pursuant to section 11(j) shall be punishable by a fine of not more than $500.00 or imprisonment for not more than 90 days, or both.

(2) Consistent with 1945 PA 58, MCL 46.201, the county board of commissioners may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation.

(3) The county board of commissioners may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance may not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (2). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(4) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545 and 333.17766a.

(b) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(c) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(d) The Michigan liquor control act, 1933 (Ex Sess) PA 8, MCL 436.1 to 436.58.

(e) Part 801 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80101 to 324.80199.

(f) The aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(g) Part 821 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.82101 to 324.82159.

(h) Part 811 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81101 to 324.81150.

(i) Sections 351 to 365 of the railroad code of 1993, 1993 PA 354, MCL 462.351 to 462.365.

(j) A law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

History: Add. 1994, Act 18, Eff. May 1, 1994 ;-- Am. 1996, Act 40, Imd. Eff. Feb. 26, 1996 ;-- Am. 1998, Act 97, Imd. Eff. May 15, 1998



Section 46.10c Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 10c.

A petition under section 11(m) asking that an ordinance or act of incorporation be submitted to electors or under section 16b, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 146, Eff. Mar. 23, 1999



Section 46.11 Powers of county board of commissioners.

Sec. 11.

A county board of commissioners, at a lawfully held meeting, may do 1 or more of the following:

(a) Purchase or lease for a term not to exceed 20 years, real estate necessary for the site of a courthouse, jail, clerk's office, or other county building in that county.

(b) Determine the site of, remove, or designate a new site for a county building. The exercise of the authority granted by this subdivision is subject to any requirement of law that the building be located at the county seat.

(c) Authorize the sale or lease of real estate belonging to the county, and prescribe the manner in which a conveyance of the real estate is to be executed.

(d) Erect the necessary buildings for jails, clerks' offices, and other county buildings, and prescribe the time and manner of erecting them.

(e) Borrow or raise by tax upon the county those funds authorized by law. The exercise of the authority granted by this subdivision is subject to any voting requirement provided by the law authorizing the borrowing or tax if different from the voting requirement under section 3.

(f) Provide for the repayment of a loan made by the board, by tax upon the county. The loan shall be repaid within 15 years after the date of the loan, except that a loan to erect a county building for a public function shall be repaid within 30 years after the date of the loan.

(g) Prescribe and fix the salaries and compensation of employees of the county if not fixed by law and, except in a county having a board of county auditors, adjust claims against the county. The sum allowed in the adjustment of a claim is subject to appeal as provided by law.

(h) Direct and provide for the raising of money necessary to defray the current expenses and charges of the county and the necessary charges incident to or arising from the execution of the board's lawful authority, subject to the limitations prescribed in this act. The county board of commissioners may borrow in a year, in anticipation of the levy or collection of taxes for the year, a sum of money, not exceeding 50% of the tax to be levied or collected for the general fund of the county, necessary to defray current expenses of the county. The money borrowed shall be repaid from the tax when levied and collected.

(i) Authorize the making of a new tax roll.

(j) By majority vote of the members of the county board of commissioners elected and serving, pass ordinances that relate to county affairs and do not contravene the general laws of this state or interfere with the local affairs of a township, city, or village within the limits of the county, and pursuant to section 10b provide suitable sanctions for the violation of those ordinances. The board may change the limits of a city, village, or school district within the county as provided by law. If there is not a general law governing the subject, or if a change cannot be made pursuant to a general law, the board may change the limits of the village upon petition of at least 10% of the resident taxpayers. An ordinance or act of incorporation provided in this subdivision takes effect when notice of the adoption is published in a newspaper of general circulation in the county. The clerk of the county board of commissioners shall engross each ordinance or act, and it shall be signed by the chairperson of the county board of commissioners and certified by the clerk of the county board of commissioners. If, within 50 days after the county board of commissioners adopts an ordinance or act, a petition signed by not less than 20% of the electors residing in the district to be affected by the ordinance or act is filed with the county clerk asking that the ordinance or act be submitted to electors of the district to be affected by the ordinance or act for approval or rejection, then the ordinance or act shall not take effect until it is approved by a majority of the electors of the district affected voting on that issue at a regular or special election called for that purpose. The county board of commissioners shall provide the manner of submitting the ordinance or act to the electors for their approval and of determining the result of the election.

(k) Require a county officer whose salary or compensation is paid by the county to make a report under oath to the county board of commissioners on any subject connected with the duties of that office and require the officer to give a bond reasonable or necessary for the faithful performance of the duties of the office. An officer who neglects or refuses either to make a report or give a bond within a reasonable time after being required to do so may be removed from office by the board by a vote of 2/3 of the members elected or appointed, and the office declared vacant. The board may fill the vacancy for the unexpired portion of the term for which the officer was elected or appointed. If an election occurs before the expiration of the unexpired term, and if the office is elective, the vacancy shall be filled at that election. The board shall give reasonable notice of the election to fill the vacancy.

(l) Represent the county and have the care and management of the property and business of the county if other provisions are not made.

(m) Establish rules and regulations in reference to the management of the interest and business concerns of the county as the board considers necessary and proper in all matters not especially provided for in this act or under the laws of this state. The county board of commissioners shall not audit or allow a claim, including a bill or charge, against the county unless the claim has been filed with the county clerk of the county before the fourth day of a regular meeting of the board, or before the second day of an adjourned or other meeting, the claim is contracted by the board during the session of the board or the claim is for mileage and per diem of the members of the board. The county clerk shall keep a book of all claims in the order in which the claims are presented, giving the name of each claimant and the amount and date of presentation of each claim. The book, after the time prescribed for the presentation of claims, shall be delivered to the chairperson for the use of the board. At the October session, the board, by a vote of 2/3 of the members, may receive and allow accounts that have wholly accrued during the session.

(n) Subject to subdivision (o), remove an officer or agent appointed by the board if, in the board's opinion, the officer or agent is incompetent to execute properly the duties of the office or if, on charges and evidence, the board is satisfied that the officer or agent is guilty of official misconduct, or habitual or willful neglect of duty, and if the misconduct or neglect is a sufficient cause for removal. However, an officer or agent shall not be removed for that misconduct or neglect unless charges of misconduct or neglect are presented to the county board of commissioners or the chairperson of the county board of commissioners, notice of the hearing, with a copy of the charges, is delivered to the officer or agent, and a full opportunity is given the officer or agent to be heard, either in person or by counsel.

(o) If the county has an appointed county manager or other appointed chief administrative officer or a county controller, the county board of commissioners may enter into an employment contract with that officer. The term of the employment contract may extend beyond the terms of the members of the county board of commissioners. The term of the employment contract shall be 3 years or less, unless the employment contract is entered into on or after August 1 of an even-numbered year, in which case the term of the employment contract shall be 1 year or less. However, in a county organized under 1966 PA 293, MCL 45.501 to 45.521, with an appointed chief administrative officer, an employment contract with the appointed chief administrative officer shall be for the term provided by section 11a of 1966 PA 293, MCL 45.511a. An employment contract under this subdivision shall be in writing and shall specify the compensation to be paid to the officer, any procedure for changing the compensation, any fringe benefits, and any other conditions of employment. If the officer serves at the pleasure of the county board of commissioners, the contract shall so state and may provide for severance pay or other benefits in the event the employment of the officer is terminated at the pleasure of the county board of commissioners.

(p) Establish rules consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, for the manner of proceeding before the board.

(q) Acquire by exchange land needed for county purposes, including the purchase of land to be used in exchange for other land of approximate equal value owned by the federal government and needed for county purposes.

(r) Grant or loan funds to a nonprofit corporation organized for the purpose of providing loans for private sector economic development initiatives. A grant or loan under this subdivision shall not be derived from ad valorem taxes except for ad valorem taxes approved by a vote of the people for economic development. The county shall establish an application process for proposals to receive a grant or loan under this subdivision. The awarding of a grant or loan under this subdivision shall be made at a public hearing of the county board of commissioners. The grant or loan contract shall require a report to the county board of commissioners regarding the activities of the recipient and the degree to which the recipient has met the stated public purpose of the funding.

(s) Before January 1, 2020, by majority vote of the members of the county board of commissioners elected and serving in a county with an appointed board of county road commissioners, pass a resolution that transfers the powers, duties, and functions that are otherwise provided by law for the appointed board of county road commissioners of that county to the county board of commissioners. The resolution is subject to the requirement in section 6(9) of chapter IV of 1909 PA 283, MCL 224.6. The appointed board of county road commissioners of that county is dissolved on the date specified in the resolution adopted under this subdivision, and the county board of commissioners is authorized to receive and expend funds as allowed under 1951 PA 51, MCL 247.651 to 247.675. If the powers, duties, and functions of the board of county road commissioners of a county are transferred to the county board of commissioners of that county under this subdivision and the powers and duties of the office of county drain commissioner of that county had previously been transferred to the board of county road commissioners as provided in section 21(3) of the drain code of 1956, 1956 PA 40, MCL 280.21, then the county board of commissioners of that county shall reestablish, by resolution, the office of county drain commissioner as an elected office. The resolution reestablishing the office of county drain commissioner shall provide for the appointment of an acting county drain commissioner for that county who shall hold office until the next general election at which a county drain commissioner will be elected as provided in chapter X of the Michigan election law, 1954 PA 116, MCL 168.191 to 168.211.

(t) Before January 1, 2020, by majority vote of the members of the county board of commissioners elected and serving in a county with an elected board of county road commissioners, pass a resolution to submit to the qualified and registered electors of the county at the next regular election to be held in the county the question of transferring the powers, duties, and functions of the elected board of county road commissioners of that county to the county board of commissioners. The resolution is subject to the requirement in section 6(9) of chapter IV of 1909 PA 283, MCL 224.6. If a majority of the qualified and registered electors of the county voting on the question vote in favor of transferring the powers, duties, and functions of the elected board of county road commissioners of that county to the county board of commissioners, the elected board of county road commissioners of that county is dissolved and the county board of commissioners is authorized to receive and expend funds as allowed under 1951 PA 51, MCL 247.651 to 247.675. If the powers, duties, and functions of the board of county road commissioners of a county are transferred to the county board of commissioners of that county under this subdivision and the powers and duties of the office of county drain commissioner of that county had previously been transferred to the board of county road commissioners as provided in section 21(3) of the drain code of 1956, 1956 PA 40, MCL 280.21, then the county board of commissioners of that county shall reestablish, by resolution, the office of county drain commissioner as an elected office. The resolution reestablishing the office of county drain commissioner shall provide for the appointment of an acting county drain commissioner for that county who shall hold office until the next general election at which a county drain commissioner will be elected as provided in chapter X of the Michigan election law, 1954 PA 116, MCL 168.191 to 168.211.

(u) If, after a board of county road commissioners is dissolved as provided in subdivision (s) or (t), the county board of commissioners for a county determines that a board of county road commissioners would provide a cost savings to the county residents and would better meet the needs of the county residents, the county board of commissioners for that county may do either of the following:

(i) By majority vote of the members of the county board of commissioners, adopt a county road system with a board of county road commissioners as provided in chapter IV of 1909 PA 283, MCL 224.1 to 224.32.

(ii) By majority vote of the members of the county board of commissioners, submit the question of adopting a county road system with a board of county road commissioners to a vote of the electors of the county as provided in chapter IV of 1909 PA 283, MCL 224.1 to 224.32.

(v) Loan funds to a township within the county for the purpose of funding a road construction project or providing matching funds for a joint project between the county and the township. A loan granted under this subdivision shall not exceed a term of 10 years.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 345 ;-- Am. 1859, Act 244, Eff. May 18, 1859 ;-- Am. 1867, Act 81, Eff. June 27, 1867 ;-- CL 1871, 477 ;-- Am. 1877, Act 165, Eff. Aug. 21, 1877 ;-- How. 483 ;-- CL 1897, 2484 ;-- Am. 1905, Act 98, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 322, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 397, Eff. Aug. 14, 1913 ;-- CL 1915, 2274 ;-- Am. 1925, Act 69, Eff. Aug. 27, 1925 ;-- CL 1929, 1130 ;-- CL 1948, 46.11 ;-- Am. 1955, Act 108, Imd. Eff. June 3, 1955 ;-- Am. 1956, Act 132, Imd. Eff. Apr. 13, 1956 ;-- Am. 1958, Act 59, Eff. Sept. 13, 1958 ;-- Am. 1959, Act 193, Imd. Eff. July 22, 1959 ;-- Am. 1964, Act 182, Eff. Aug. 28, 1964 ;-- Am. 1975, Act 206, Imd. Eff. Aug. 21, 1975 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1978, Act 278, Imd. Eff. July 6, 1978 ;-- Am. 1978, Act 629, Imd. Eff. Jan. 8, 1979 ;-- Am. 1980, Act 334, Eff. Dec. 30, 1980 ;-- Am. 1985, Act 171, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 227, Imd. Eff. July 8, 1988 ;-- Am. 1994, Act 18, Eff. May 1, 1994 ;-- Am. 1996, Act 22, Imd. Eff. Feb. 16, 1996 ;-- Am. 1996, Act 396, Imd. Eff. Oct. 8, 1996 ;-- Am. 1998, Act 97, Imd. Eff. May 15, 1998 ;-- Am. 2003, Act 94, Imd. Eff. July 24, 2003 ;-- Am. 2012, Act 15, Imd. Eff. Feb. 21, 2012 ;-- Am. 2015, Act 236, Imd. Eff. Dec. 22, 2015 ;-- Am. 2016, Act 77, Imd. Eff. Apr. 12, 2016



Section 46.11a Armistice day celebration; appropriation by board of supervisors.

Sec. 11a.

The board of supervisors is hereby authorized to appropriate such sum as they deem fit for the purpose of a public celebration on Armistice day. The board shall provide for the expenditure of this money in any way they see fit.

History: Add. 1927, Act 280, Eff. Sept. 5, 1927 ;-- CL 1929, 1131 ;-- CL 1948, 46.11a



Section 46.11b Contract or agreement to purchase lands, property, or equipment; installment payments; limitations.

Sec. 11b.

(1) A county, by resolution of the county board of commissioners, may enter into a contract or agreement for the purchase of lands, property, or equipment to be used for public purposes and, except as provided in subsection (6), to be paid for in installments over a period of not more than 10 years, or the useful life of the property, whichever is less. A contract or agreement described in this section made before August 21, 1975, is validated and made legal.

(2) The aggregate outstanding balance of purchases made by a county pursuant to this section, excluding interest, shall not exceed 1/2 of 1% of the equalized assessed value of real and personal property in the county at the date of the contract or agreement, except that a contract or lease entered into pursuant to Act No. 31 of the Public Acts of the First Extra Session of 1948, as amended, being sections 123.951 to 123.965 of the Michigan Compiled Laws, or a contract or lease entered into with a public corporation or municipality, shall not be included in a calculation of the aggregate outstanding balance.

(3) The county board of commissioners shall include in its budget and pay the sum or sums necessary each year to meet the payments of the installments, including interest, when they become due and overdue installments.

(4) This section shall not authorize the county board of commissioners to levy taxes in excess of statutory limitations without the approval of the electors.

(5) The limitations imposed in this section shall not be applicable to a contract for purchase of land declared surplus by the United States government or any of its agencies.

(6) The installments for a contract or agreement to purchase lands, property, or equipment may be for a period of not more than 15 years if all of the following conditions are satisfied:

(a) The lands, property, or equipment is entirely within the county.

(b) The lands, property, or equipment is purchased from a city which is entirely within the county.

(c) The lands, property, or equipment is used for airport purposes.

(d) The purchase is made after June 30, 1983, and before July 1, 1984.

History: Add. 1975, Act 206, Imd. Eff. Aug. 21, 1975 ;-- Am. 1983, Act 142, Imd. Eff. July 18, 1983



Section 46.11c Energy conservation improvements; acquisition or financing; resolution; payment; acquisition by contract, lease-purchase agreement, or notes; reports; forms; terms of lease-purchase agreement.

Sec. 11c.

(1) A county board of commissioners may provide by resolution for the acquisition or financing of energy conservation improvements to be made to county facilities or infrastructure and may pay for the improvements or the financing or refunding of the improvements from the general fund of the county or from the savings that result from the energy conservation improvements. Energy conservation improvements may include, but are not limited to, heating, ventilating, or air-conditioning system improvements, fenestration improvements, roof improvements, the installation of any insulation, the installation or repair of heating, ventilating, or air-conditioning controls, entrance or exit way closures, information technology improvements associated with an energy conservation improvement, and municipal utility improvements associated with an energy conservation improvement.

(2) The county board of commissioners of a county may acquire, finance, or refund 1 or more of the energy conservation improvements described in subsection (1) by installment contract, which may include a lease-purchase agreement described in subsection (5), or may borrow money and issue notes for the purpose of securing funds for the improvements or may enter into contracts in which the cost of the energy conservation improvements is paid from a portion of the savings that result from the energy conservation improvements. These contractual agreements may provide that the cost of the energy conservation improvements are paid only if the energy savings are sufficient to cover their cost. An installment contract, a lease-purchase agreement described in subsection (5), or notes issued pursuant to this subsection shall extend for a period of time not to exceed 20 years from the date of the final completion of the energy conservation improvements or the useful life of the aggregate energy conservation improvements, whichever is less. Notes issued pursuant to this subsection shall be full faith and credit, tax limited obligations of the county, payable from tax levies and the general fund as pledged by the county board of commissioners of the county. The notes are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A lease-purchase agreement issued pursuant to this subsection shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and shall not be a municipal security or a debt as those terms are defined in that act. This subsection does not limit in any manner the borrowing or bonding authority of a county as provided by law.

(3) Prior to entering into a contract for energy conservation improvements under this section, the county board of commissioners shall determine the following information and, within 60 days of the completion of the improvements, shall report the following information to the department of treasury:

(a) Name of each facility to which an improvement is made and a description of the energy conservation improvement.

(b) Actual energy consumption during the 12-month period before commencement of the improvement.

(c) Project costs and expenditures, including the total of all lease payments over the duration of the lease-purchase agreement.

(d) Estimated annual energy savings, including projected savings over the duration of the installment contract.

(4) If energy conservation improvements are made as provided in this section, the county board of commissioners shall report to the department of treasury, by July 1 of each of the 5 years after the improvements are completed, only the actual annual energy consumption of each facility to which improvements are made. The forms for the reports required by this section shall be furnished by the department of treasury.

(5) An installment contract described in this section may include a lease-purchase agreement, which may be a multiyear contractual obligation that provides for automatic renewal unless positive action is taken by the legislative body to terminate that contract. Payments under a lease-purchase agreement shall be a current operating expense subject to annual appropriations of funds by the legislative body and shall obligate the legislative body only for those sums payable during the fiscal year of contract execution or any renewal year thereafter. The legislative body may make payments under a lease-purchase agreement from any legally available funds or from a combination of energy or operational savings, capital contributions, future replacement costs avoided, or billable revenue enhancements that result from energy conservation improvements, provided that the legislative body has determined that those funds are sufficient to cover, in aggregate over the full term of the contractual agreement, the cost of the energy conservation improvements. The lease-purchase agreement will terminate immediately and absolutely and without further obligation on the part of the legislative body at the close of the fiscal year in which it was executed or renewed or at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the legislative body under the lease-purchase agreement. During the term of the lease-purchase agreement, the legislative body shall be the vested owner of the energy conservation improvements and may grant a security interest in the energy conservation improvements to the provider of the lease-purchase agreement. Upon the termination of the lease-purchase agreement and the satisfaction of the obligations of the legislative body, the provider of the lease-purchase agreement shall release its security interest in the energy conservation improvements.

History: Add. 1984, Act 400, Imd. Eff. Dec. 28, 1984 ;-- Am. 1989, Act 30, Imd. Eff. May 23, 1989 ;-- Am. 2002, Act 275, Imd. Eff. May 9, 2002 ;-- Am. 2016, Act 123, Eff. Aug. 17, 2016



Section 46.11d Minimum staffing requirement; adoption of ordinance prohibited.

Sec. 11d.

Beginning on the effective date of the amendatory act that added this section, a county board of commissioners shall not adopt an ordinance that includes any minimum staffing requirement for county employees. Except as otherwise provided in this section, any provision in an ordinance adopted by a county board of commissioners on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for county employees is void and unenforceable.

History: Add. 2011, Act 134, Imd. Eff. Sept. 13, 2011



Section 46.12 Repealed. 1998, Act 97, Imd. Eff. May 15, 1998.



Section 46.12a Insurance; pension or retirement plan; effect of collective bargaining agreement; reemployment of retirant; adjusted pension or retirement benefit; payment of benefits subject to eligible domestic relations order; effect of divorce from spouse named as retirant's survivor beneficiary on election of reduced retirement allowance; employee of credit union as member of plan; written policy.

Sec. 12a.

(1) A county board of commissioners at a lawfully held meeting may do 1 or more of the following:

(a) Provide group life, health, accident and hospitalization, and disability coverage for a county employee, retired employee, or an employee of an office, board, or department of the county, including the board of county road commissioners, and a dependent of an employee, either with or without cost participation by the employee, and appropriate the necessary funds for the insurance. For a county with 100 employees or more, self-insure for health, accident and hospitalization, and group disability coverage for a county employee, retired employee, or an employee of an office, board, or department of the county, including the board of county road commissioners, and a dependent of an employee, either with or without cost participation by the employee, and appropriate the necessary funds.

(b) Adopt and establish a plan by which the county purchases or participates in the cost of an endowment policy or retirement annuity for a county employee or an employee of an office, board, or department of the county, including the board of county road commissioners, to provide monthly pension or retirement benefits for each employee 60 years of age or older in an amount not to exceed $150.00 per month or 2% of the average monthly earnings of the employee for 5 years immediately before retirement times the years of service of the employee, whichever is the lesser sum. As an option, a county board of commissioners may adopt and establish a plan by which the county pays pension or retirement benefits to a county employee or an employee of an office, board, or department of the county, including the board of county road commissioners, who has been employed for not less than 25 years, or who is 60 years of age or older and has been employed for not less than 5 years, in monthly payments not to exceed 2.5% of the employee's highest average monthly compensation or earnings received from the county or county road fund for 5 years of service times the total number of years of service of the employee, including a fraction of a year, not to exceed 3/4 of the average final compensation of the employee. A plan may also pay early retirement benefits at 55 years of age or older to the extent of actuarially equivalent benefits not increasing the costs of the plan. Except as provided in subsection (27), endowment policies, retirement benefits, pensions, or annuity retirement benefits in excess of the amounts stipulated in this subdivision may be provided for by a plan of employee participation to cover the cost of the excess. If the employment or the pension or retirement benefits of an employee who participated in the cost of pension or retirement benefits are terminated before the employee receives pension or retirement benefits equal to the total amount of the employee's participation, the balance of the total participation shall be refunded to the employee at the time of termination, if living, or if deceased, to the employee's heir, estate, legal representative, or designated beneficiary as provided in the plan adopted and established by the county board of commissioners. If a terminated employee is subsequently rehired by the county, the employee may repay the amount of participation refunded to the employee upon the employee's termination, together with compound interest from the date of refund to the dates of repayment at the rates provided in the plan. As conditions for repayment, the plan may require return to employment for a period not to exceed 3 years and may require that repayment be completed within a period of not less than 1 year following return to employment. A plan adopted for the payment of retirement benefits or a pension shall grant benefits to an employee eligible for pension or retirement benefits according to a uniform scale for all persons in the same general class or classification. An employee shall not be denied benefits by termination of his or her employment after the employee becomes eligible for benefits under the plan and this section. An endowment policy or annuity purchased pursuant to this section shall be purchased from an insurer authorized to write endowment policies or annuities in this state.

(2) In a plan adopted under this section, at least 60% of the total pension or retirement benefit granted to an employee from county funds shall consist of a percentage not to exceed 2.5% of the employee's average final compensation times the employee's years of service and shall be granted to each employee eligible for retirement under the plan uniformly and without restriction or limitation other than those prescribed in this section. As used in this section:

(a) “Average final compensation” means the annual average of the highest actual compensation received by a county employee, other than a county employee who is a judge of a municipal court of record subject to subsection (20) or a judge subject to subsection (23), during a period of 5 consecutive years of service contained within the employee's 10 years of service immediately before the employee's retirement or a period of 5 years of service as specified in the plan. In a county that adopts a plan for granting longevity pay, the county board of commissioners may exclude this longevity pay from average final compensation for the purpose of computing the rate of employee contribution and the amount of benefits payable to an employee upon retirement.

(b) “Longevity pay” means increments of compensation payable at annual or semiannual intervals and based upon years of service to the county, exclusive of compensation provided for a given class of positions.

(3) A circuit court stenographer is eligible for membership in, and the benefits of, a pension or retirement benefit under a plan established pursuant to this section, or a social security plan established by the county or 1 of the counties that pays a portion of the compensation of a circuit court stenographer.

(4) If the employment of a county employee eligible to receive a pension or retirement benefit under a plan established pursuant to this section is terminated after the employee has completed 8 or more years of service in county employment, the employee shall receive the amount of pension or retirement benefit to which the employee's service would have entitled the employee under the plan established, if the employee waives the employee's right to a refund of the employee's total participation upon the termination of employment. The payment of pension or retirement benefits shall begin, as provided in the plan, after the employee would have become eligible for retirement under the plan had the employee's employment not been terminated, but not later than 90 days after the employee becomes 65 years of age. The payment of pension or retirement benefits shall not begin until the employee has applied for pension or retirement benefits in the manner prescribed in the plan established.

(5) A plan established under this section may provide for pension or retirement benefits for a county employee who becomes totally disabled for work in the county service from any cause, after not less than 10 years of county employment, to the extent of the limitations provided in this section. A plan may also provide for pension or retirement benefits to the extent of the limitations provided in this section or $400.00 per month, whichever is the greater sum, for an employee who becomes totally disabled for work in the county service from causes that are the direct and proximate result of county employment, to continue for the duration of the disability or until the employee becomes eligible for retirement pursuant to other provisions of the plan authorized by this section. A plan may also provide for pension or retirement benefits, to the extent of the limitations provided in this section, for the actual dependents of a county employee who dies while still employed by the county after not less than 10 years of county employment, or who dies after leaving county employment with not less than the number of years of service required to vest in the plan but before becoming eligible to receive a pension or retirement benefit. A plan may also provide for pension or retirement benefits to the extent of the limitations provided in this section or $400.00 per month, whichever is greater, for the actual dependents of a deceased county employee whose death is the direct and proximate result of county employment. The plan may provide that the period from the end of the deceased or disabled employee's period of service to the date that employee would have become eligible for retirement be used as service for the sole purpose of computing the amount of disability or death pension.

(6) As used in this section, “county employee” includes a bailiff of the district court in the thirty-sixth district who serves pursuant to section 8322 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8322, and a person who receives more than 50% of all compensation for personal services, rendered to governmental units, from a county fund or county road fund, except a person, other than a bailiff of the district court in the thirty-sixth district, engaged for special services on a contract or fee basis. Until December 31, 1979, a plan adopted under this section may include as a county employee a person on leave of absence from county employment who is not a member of another retirement system except as a retirant and who pays or arranges payment of contributions equal to the contributions that would have been required to be paid under the plan by both the county and the employee, based upon the compensation the employee would have received from the county, if the employee had not taken a leave of absence or a person who complies with the requirements of such a provision approved for inclusion in a plan by the county board of commissioners before January 1, 1976, who shall be considered to be a county employee during the period of compliance. A plan adopted under this section may exclude a person who is employed on a temporary basis and a person employed in a position normally requiring less than 1,000 hours, or some lesser specified number of hours, work per year. A bailiff serving in the district court in the thirty-sixth district is eligible to receive benefits under this section if a plan has been established by law by which the cost of benefits is payable from sources including charges on all legal instruments in which the service of process by a bailiff is required and earmarked by law for benefits, and contributions made by the city of Detroit and each bailiff pursuant to section 8322(6) of the revised judicature act of 1961, 1961 PA 236, MCL 600.8322. The plan shall include provisions by which a bailiff or former bailiff who served as bailiff as of January 1, 1967, may retire after 25 years of service regardless of age, with maximum benefits to be computed as follows: starting as of January 1, 1969, the average of any 5 years of earnings of the previous 10 years served in succession before retirement multiplied by 1.9% times the years of service; starting as of June 1, 1975, the average of any 5 years of earnings multiplied by 2% times the years of service. As used in this subsection, “earnings” means the salary and fees, other than mileage, received by a bailiff pursuant to section 8322(5) of the revised judicature act of 1961, 1961 PA 236, MCL 600.8322. The plan shall include provisions by which health, accident, and hospitalization insurance premiums may be paid out of the earnings of this fund. These payments shall be made at the discretion of the pension board of trustees. A county that has a retirement fund for bailiffs under this section shall annually review the retirement fund and shall ensure that the fund is maintained in an actuarially sound condition. Copies of the actuarial reports shall be provided to the employer designated under section 8274(2) or (3) of the revised judicature act of 1961, 1961 PA 236, MCL 600.8274, and to the state court administrator.

(7) An employee while receiving a pension or retirement benefit because of disability, pursuant to this section, may be considered as employed in the county service for the purpose of retirement under this section.

(8) A county employee who is included by law in another pension or retirement system by reason of the compensation the employee receives from the county may be excluded from a plan established under this section or included only to the extent of the difference between benefits granted under this section and the other pension or retirement system.

(9) The county board of commissioners, upon the request of a county employee, by not less than a 3/5 vote may credit that county employee with the amount of government service resulting from employment with the United States government, except military service, employment with a state, or employment with any of their political subdivisions under the following conditions:

(a) Employment by the county occurred within 15 years following the county employee's separation from service of the last unit of government by which the county employee was employed.

(b) Service rendered before the last break in service of more than 15 years shall not be credited.

(c) Service that is recognized for the purpose of a deferred retirement allowance under a retirement system or other employer-funded retirement benefit plan, except for a retirement benefit plan under the social security act, chapter 531, 49 Stat. 620, of the United States government, a state, or a political subdivision of a state shall not be credited if the county employee retired under a retirement system of the United States government, a state, or any of their political subdivisions or until the county employee irrevocably forfeits the right to the deferred retirement allowance.

(d) The county employee deposits in the plan established under this section an amount equal to the aggregate amount of contributions the county employee would have made had the service been acquired in the employ of the county, plus interest from the dates the contributions would have been made to the date of deposit, at rates determined by the county board of commissioners. If records are insufficient or unavailable to compute the exact amount of required deposit, the county board of commissioners may estimate the amount.

(e) The county employee has 8 or more years of credited service in county employment, has legal vesting in the county plan, and deposits in the county employees' retirement system an amount equal to the aggregate amount of contributions the employer would have made had the government service being credited under this section been acquired in the employ of the county.

(10) A plan adopted under this section may provide for annual or less frequent postretirement redetermination of a pension. The redetermined amount of pension shall be not greater than the amount of pension otherwise payable multiplied by the sum of 100% and the percentage the county board of commissioners determines appropriate for each full year, excluding a fraction of a year, in the period from the effective date of payments of the pension and the date as of which the redetermination is being made. The redetermined amount shall not be less than the amount of pension otherwise payable. A provision of this section that limits the amount of a pension shall not apply to the operation of this subsection redetermining the amount of a pension. As used in this subsection, “the amount of pension otherwise payable” means the amount of pension that would be payable without regard to this subsection. The application of a provision redetermining pension amounts may be restricted to pensions that have an effective date of payment either before or after a specified date.

(11) The cost of pension or retirement benefits for a county employee under this section may be paid from the same fund from which the employee receives compensation, and the county board of commissioners may appropriate the necessary funds to carry out the purposes of this section. If a county establishes a plan by which the county pays pension or retirement benefits to an employee pursuant to this section, the county, pursuant to provisions for pension or retirement benefits that are incorporated in the plan, shall establish and maintain reserves on an actuarial basis in the manner provided in this subsection sufficient to finance the pension and retirement and death benefit liabilities under the plan and sufficient to pay the pension and retirement and death benefits as they become due. A county that adopts a retirement plan under this section and establishes reserves on an actuarial basis shall maintain the reserves as provided in this subsection. The reserves shall be determined by an actuarial valuation and established and maintained by yearly appropriations by the county and contributions by employees. The reserves shall be established, maintained, and funded to cover the pension and other benefits provided for in the plan in the same manner and within the same limits as to time as is provided for Benefit Program B in the municipal employees retirement system described in former section 14 of the municipal employees retirement act of 1984, 1984 PA 427. These reserves are trust funds and shall not be used for any other purpose than the payment of pension, retirement, and other benefits and refunds of employee contributions pursuant to the plan established in a county. An employee's contributions shall be kept and accumulated in a separate fund and used only for the payment of annuities and refunds to employees. This subsection does not apply to a county that adopted a retirement plan under this section and did not establish reserves on an actuarial basis before October 11, 1947.

(12) If a county establishes a plan for the payment of pension and retirement benefits to its employees pursuant to this section, the county board of commissioners may provide for a board of trustees to administer the plan and for the manner of election or appointment of the members of the board of trustees. The county board of commissioners may grant authority to the board of trustees to fully administer and operate the plan and to deposit, invest, and reinvest the funds and reserves of the plan within the limitations prescribed by the county board of commissioners in the plan. The county board of commissioners may authorize the investment of funds of a county retirement plan established under this section in anything in which the funds of the state employees' retirement system or the funds of the municipal employees retirement system may be invested, pursuant to the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, and the municipal employees retirement act of 1984, 1984 PA 427, MCL 38.1501 to 38.1555. A county retirement plan established under this section may provide for financing, funding, and the payment of benefits in the same manner and to the same extent as is provided for in the state employees' retirement act, 1943 PA 240, MCL 38.1 to 38.69, and the municipal employees retirement act of 1984, 1984 PA 427, MCL 38.1501 to 38.1555, may provide for and require contributions by county employees, and may permit additional employee contributions on a voluntary basis.

(13) Upon the approval of the county board of commissioners, a member who entered the armed service of the United States before June 1, 1980 or who entered the armed service of the United States on or after June 1, 1980 during a time of war or emergency condition as described in section 1 of 1965 PA 190, MCL 35.61, may elect to receive credited service for not more than 5 years of active military service. Credit for military service shall be given upon request and payment to the retirement system of an amount equal to 5% of the member's full-time or equated full-time annual compensation for the year in which payment is made multiplied by the number of years, and fraction of a year, of credited service that the member elects to purchase up to the maximum. Service shall not be credited if the service is or would be credited under any other federal, state, or local publicly supported retirement system, except for service that is or would be credited under the federal government for services in the reserve. Service shall not be credited under this subsection until the member has the number of years of credited service needed to vest under the plan. Only completed years and months of armed service shall be credited under this subsection.

(14) A member who enters or entered any armed service of the United States may purchase credited service for periods of continuous active duty lasting 30 days or more, subject to the following conditions:

(a) The county board of commissioners authorizes the purchase of credited service under this subsection by an affirmative vote of a majority of the members of the county board of commissioners. The county board of commissioners shall establish a written policy to implement the provisions of this subsection in order to provide uniform application of this subsection to all members of the plan.

(b) The member has at least the number of years of credited service needed to vest under the plan, not including any credited service purchased under this subsection and subsection (13).

(c) The member pays the plan 5% of the member's annual compensation multiplied by the period of credited service being purchased. As used in this subdivision, “annual compensation” means the aggregate amount of compensation paid the member during the 4 most recent calendar quarters for each of which the member was credited 3/12 of a year of credited service.

(d) Fractional months of armed service shall not be recognized for the purposes of this subsection.

(e) Armed service credited a member under subsection (13) shall not be the basis of credited service under this section.

(f) Armed service credited a member under this subsection shall not exceed either 5 years or the difference between 5 years and the armed service credited the member under subsection (13).

(g) Credited service shall not be granted for periods of armed service that are or could be used for obtaining or increasing a benefit from another retirement system, except for service that is or would be credited under the federal government for services in the reserve.

(15) As used in this subsection, “transitional public employment program” means a public service employment program in the area of environmental quality, health care, education, public safety, crime prevention and control, prison rehabilitation, transportation, recreation, maintenance of parks, streets, and other public facilities, solid waste removal, pollution control, housing and neighborhood improvements, rural development, conservation, beautification, veterans' outreach, or any other area of human betterment and community improvement as part of a program of comprehensive manpower services authorized, undertaken, and financed pursuant to the former comprehensive employment and training act of 1973, Public Law 93-203. A person participating in a transitional public employment program shall not be eligible for membership in a retirement system or pension plan established under this section. If the person later becomes a member of a retirement system or pension plan established under this section within 12 months after the date of termination as a participant in a transitional public employment program, service credit shall be given for employment in the transitional public employment program for purposes of determining a retirement allowance upon the payment by the person and the person's employer under the transitional public employment program from funds provided under the former comprehensive employment and training act of 1973, Public Law 93-203, as funds permit, to the retirement system of the contributions, plus regular interest, the person and the employer would have paid had the employment been rendered in a position covered by this section. During the person's employment in the transitional public employment program, the person's employer shall provide an opportunity by payroll deduction for the person to make his or her employee contribution to the applicable pension system. To provide for the eventual payment of the employer's contribution, the person's employer shall during this same period place in reserve a reasonable but not necessarily an actuarially determined amount equal to the contributions that the employer would have paid to the retirement system for those employees in the transitional public employment program as if they were members under this section, but only for that number of employees that the employer determined would transfer from the transitional public employment program into positions covered by this section. If the funds provided under the former comprehensive employment and training act of 1973, Public Law 93-203, are insufficient, the remainder of the employer contributions shall be paid by the person's current employer.

(16) Subsection (15) does not exclude the participant in a transitional public employment program from the accident, disability, or other benefits available to members of the retirement system covered by this section.

(17) If a probate judge who is a member of a plan established under this section contributes for 20 years or more, the county board of commissioners may allow the probate judge to cease further contributions.

(18) An employee of the circuit court in the third judicial circuit, the common pleas court of the city of Detroit, or the recorder's court of the city of Detroit who became an employee of the state judicial council on September 1, 1981, and who was 44 years of age or older as of that date, and who will have accumulated 25 or more years of service credit by September 1, 1987, shall continue to be eligible for membership in, and the benefits of, a pension or retirement benefit plan established pursuant to this section in the same manner as the employee was eligible before September 1, 1981. A person who was an employee of the circuit court in the third judicial circuit, the common pleas court of the city of Detroit, or the recorder's court of the city of Detroit on August 31, 1981, who last entered county employment before November 2, 1956, who became an employee of the state judicial council on September 1, 1981, and who accumulated not less than 24 years of service credit by August 31, 1981, shall continue to be eligible for membership in, and the benefits of, a pension or retirement benefit plan established pursuant to this section in the same manner as the employee was eligible before September 1, 1981. An election to continue to be a member of a pension or retirement benefit plan established pursuant to this section as authorized by section 594(2) of the revised judicature act of 1961, 1961 PA 236, MCL 600.594, as that section read on February 8, 1985, or former section 36(2) of 1919 PA 369, is not effective unless the employee has made the election in the manner prescribed by those sections and has made the payments required by those sections.

(19) A plan adopted under this section may provide that an employee of the circuit court in the third judicial circuit, the common pleas court of the city of Detroit, or the recorder's court of the city of Detroit who is a member of the Wayne county employees' retirement system on August 31, 1981, who becomes an employee of the state judicial council and a member of the state employees' retirement system on September 1, 1981, receive a benefit based on the annual average of the highest actual compensation received by the employee during a period of 5 years of county or state service.

(20) Beginning September 1, 1981, for determining the retirement benefit for a county employee who is a judge of a municipal court of record pursuant to subsection (2), “average final compensation” means the annual average of the highest actual compensation received by the judge as additional salary pursuant to former section 13(2) of 1919 PA 369, or section 9932(3) of the revised judicature act of 1961, 1961 PA 236, MCL 600.9932, during a period of 5 years of service as specified in the plan. This subsection shall not be construed to diminish or impair an accrued financial benefit.

(21) Beginning September 1, 1981, for each county employee who is a judge of a municipal court of record, or of the circuit or district court, the sum of the average final compensation determined for that county employee pursuant to this section and the final salary determined for that county employee as a member of the state of Michigan judges' retirement system created by former 1951 PA 198, or as a member of the Michigan judges retirement system created by the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670, shall not exceed the employee's total annual judicial salary payable from all sources at the time of his or her retirement. This subsection shall not be construed to diminish or impair an accrued financial benefit.

(22) Beginning September 1, 1981, for each county employee who is a judge of the probate court, the sum of the average final compensation calculated for that employee pursuant to this section and the final salary calculated for that employee as a member of the state of Michigan probate judges retirement system created by former 1954 PA 165 or as a member of the Michigan judges retirement system created by the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670, shall not exceed the employee's total annual judicial salary payable from all sources at the time of his or her retirement. This subsection shall not be construed to diminish or impair an accrued financial benefit.

(23) Beginning September 1, 1981, for determining a retirement benefit pursuant to subsection (2) for a county employee who is a judge who receives an annuity pursuant to section 14(5) of former 1951 PA 198 or pursuant to section 503(2)(c) of the judges retirement act of 1992, 1992 PA 234, MCL 38.2503, “average final compensation” means the difference between the judge's total annual salary payable from all sources on August 31, 1981, and the judge's state base salary payable on August 31, 1981. This subsection shall not be construed to diminish or impair an accrued financial benefit.

(24) Beginning January 1, 1983, the sum of the final salary determined for each county employee who is a judge of the probate court used as the basis for determining the judge's retirement allowance as a member of a retirement system established pursuant to this section and the salary or compensation figure used as the basis for determining the judge's retirement allowance as a member of the state of Michigan judges' retirement system created by former 1951 PA 198 or as a member of the Michigan judges retirement system created by the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670, shall not exceed the judge's total annual salary payable from all sources at the time of his or her retirement. This subsection shall not be construed to diminish or impair an accrued financial benefit.

(25) The county board of commissioners, upon the request of a county employee, by not less than a 3/5 vote may credit that county employee with the amount of membership service that the county employee was previously credited with by the retirement system established under this section under the following conditions:

(a) The membership service previously credited to the county employee was service rendered for the same county.

(b) Service that is recognized for the purpose of a deferred retirement allowance under a retirement system or other employer-funded retirement benefit plan, except for a retirement benefit plan under the social security act, chapter 531, 49 Stat. 620, of the United States government, a state, or a political subdivision of a state shall not be credited if the county employee retired under a retirement system of the United States government, a state, or any of their political subdivisions or until the county employee irrevocably forfeits the right to the deferred retirement allowance.

(c) The county employee deposits in the plan established under this section an amount equal to the aggregate amount of contributions the county employee made at the time of the previous membership service plus interest from the date of withdrawal of the accumulated contributions to the date of deposit, at rates determined by the county board of commissioners. If records are insufficient or unavailable to compute the exact amount of required deposit, the county board of commissioners may estimate the amount.

(d) The county employee deposits in the county employees' retirement system an amount equal to the aggregate amount of contributions the employer made at the time of the previous membership service plus interest from the date of separation to the date of deposit, at rates determined by the county board of commissioners.

(26) A person participating in a program described in this subsection is not eligible for membership in a retirement system or pension plan established under this section. In addition, that person shall not receive service credit for the employment described in this subsection even though the person subsequently becomes or has been a member of the retirement system. This subsection applies to all of the following:

(a) A person, not regularly employed by the county, who is employed by the county through participation in a program established pursuant to the job training partnership act, Public Law 97-300, 96 Stat. 1322.

(b) A person, not regularly employed by the county, who is employed by the county through participation in a program established pursuant to the Michigan opportunity and skills training program, first established under sections 12 to 23 of 1983 PA 259.

(c) A person, not regularly employed by the county, who is employed by the county through participation in a program established pursuant to the Michigan community service corps program, first established under sections 25 to 35 of 1983 PA 259 and sections 148 to 160 of 1984 PA 246.

(d) A person, not regularly employed by the county, who is hired by the county to administer a program described in subdivision (a), (b), or (c).

(27) If a county enters into a collective bargaining agreement pursuant to 1947 PA 336, MCL 423.201 to 423.217, that provides for retirement benefits that are in excess of the retirement benefits otherwise authorized to be provided under this section for employees of the county who are covered by a plan under this section, then the county board of commissioners may amend or adopt a plan under this section to provide those benefits to employees who are members of the bargaining unit covered by the agreement, and may, after December 31, 1987, amend or adopt a plan under this section to provide those benefits to other employees of the county.

(28) One of the following conditions applies to a retirant who is receiving a pension or retirement benefit from a plan under this section if the retirant becomes employed by a county that has established a plan under this section:

(a) Payment of the pension or retirement benefit to the retirant shall be suspended if the retirant is employed by the county from which the retirant retired and the retirant does not meet the requirements of subdivision (b) or (d). Suspension of the payment of the pension or retirement benefit shall become effective the first day of the calendar month that follows the sixtieth day after the retirant is employed by the county. Payment of the pension or retirement benefit shall resume on the first day of the calendar month that follows termination of the employment. Payment of the pension or retirement benefit shall be resumed without change in amount or conditions by reason of the employment. The retirant shall not be a member of the plan during the period of employment.

(b) Payment of the pension or retirement benefit to the retirant shall continue without change in amount or conditions by reason of employment by the county from which the retirant retired if all of the following requirements are met:

(i) The retirant meets 1 of the following requirements:

(A) For any retirant, is employed by the county for not more than 1,000 hours in any 12-month period.

(B) For a retirant who was not an elected or appointed county official at retirement, is elected or appointed as a county official for a term of office that begins after the retirant's retirement allowance effective date.

(C) For a retirant who was an elected or appointed county official at retirement, is elected or appointed as a county official to a different office from which the retirant retired for a term of office that begins after the retirant's retirement allowance effective date.

(D) For a retirant who was an elected or appointed county official at retirement, is elected or appointed as a county official to the same office from which the retirant retired for a term of office that begins 2 years or more after the retirant's retirement allowance effective date.

(ii) The retirant is not eligible for any benefits from the county other than those required by law or otherwise provided to the retirant by virtue of his or her being a retirant.

(iii) The retirant is not a member of the plan during the period of reemployment, does not receive additional retirement credits during the period of reemployment, and does not receive any increase in pension or retirement benefits because of the employment under this subdivision.

(c) Payment of the pension or retirement benefit to the retirant shall continue without change in amount or conditions by reason of the employment if the retirant becomes employed by a county other than the county from which the retirant retired. For the purposes of membership and potential benefit entitlement under the plan of the other county, the retirant shall be considered in the same manner as an individual with no previous record of employment by that county.

(d) Payment of the pension or retirement benefit to the retirant shall continue without change in amount or conditions by reason of employment by the county from which the retirant retired if the retirant was an employee of the state judicial council on September 30, 1996, and becomes a county-paid employee of the recorder's court of the city of Detroit or the third judicial circuit of the circuit court on October 1, 1996.

(29) A county may increase the percentage of the highest average monthly compensation or earnings that was used to calculate the pension or retirement benefit under subsection (1)(b) of a person receiving a pension or retirement benefit under this section on the date the county increases the percentage of compensation or earnings. The county shall recalculate the pension or retirement benefit using the increased percentage of compensation or earnings. The person receiving the pension or retirement benefit is eligible to receive an adjusted pension or retirement benefit based upon the recalculation effective the first day of the month following the date the county increases the percentage of compensation or earnings under this subsection.

(30) The payment of pension or retirement benefits under a plan established pursuant to this section is subject to an eligible domestic relations order under the eligible domestic relations order act, 1991 PA 46, MCL 38.1701 to 38.1711.

(31) If a county retirement plan established under this section provides an optional form of payment of a retirement allowance and if a retirant receiving a reduced retirement allowance under that plan is divorced from the spouse who had been named the retirant's survivor beneficiary, the election of a reduced retirement allowance form of payment shall be considered void by the retirement system if the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court dated after July 18, 1991 provides that the election of a reduced retirement allowance form of payment is to be considered void by the retirement system and the retirant provides a certified copy of the judgment of divorce or award or order of the court, or an amended judgment of divorce or award or order of the court, to the retirement system. If the election of a reduced retirement allowance form of payment is considered void by the retirement system under this subsection, the retirant's retirement allowance shall revert to a straight life retirement allowance, including postretirement adjustments, if any, subject to an award or order of the court. The retirement allowance shall revert to a straight life retirement allowance under this subsection effective the first of the month after the date the retirement system receives a certified copy of the judgment of divorce or award or order of the court. This subsection does not supersede a judgment of divorce or award or order of the court in effect on July 18, 1991. This subsection does not require the retirement system to distribute or pay retirement assets on behalf of a retirant in an amount that exceeds the actuarially determined amount that would otherwise become payable if a judgment of divorce had not been rendered.

(32) If a county board of commissioners of a county that has a population of more than 400,000 but less than 800,000 has an employee credit union organized under the credit union act or former 1925 PA 285, the county board of commissioners may include as a member of a plan under this section a past or present employee of the credit union, if that past or present employee has 5 or more years of service credit with that credit union on or before June 30, 1990.

(33) The county board of commissioners shall establish a written policy to implement the provisions of this section in order to provide uniform application of this section to all members of the plan.

History: Add. 1943, Act 249, Imd. Eff. Apr. 23, 1943 ;-- Am. 1945, Act 68, Imd. Eff. Apr. 6, 1945 ;-- Am. 1947, Act 111, Eff. Oct. 11, 1947 ;-- CL 1948, 46.12a ;-- Am. 1949, Act 201, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 95, Eff. Sept. 28, 1951 ;-- Am. 1953, Act 205, Eff. Oct. 2, 1953 ;-- Am. 1954, Act 149, Eff. Aug. 13, 1954 ;-- Am. 1955, Act 69, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 280, Eff. Sept. 27, 1957 ;-- Am. 1962, Act 173, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 151, Eff. Sept. 6, 1963 ;-- Am. 1964, Act 165, Imd. Eff. May 19, 1964 ;-- Am. 1966, Act 231, Imd. Eff. July 11, 1966 ;-- Am. 1967, Act 222, Eff. Nov. 2, 1967 ;-- Am. 1969, Act 262, Imd. Eff. Aug. 11, 1969 ;-- Am. 1972, Act 373, Eff. Mar. 30, 1973 ;-- Am. 1975, Act 182, Imd. Eff. July 29, 1975 ;-- Am. 1975, Act 240, Imd. Eff. Sept. 2, 1975 ;-- Am. 1976, Act 181, Imd. Eff. July 1, 1976 ;-- Am. 1978, Act 24, Imd. Eff. Feb. 21, 1978 ;-- Am. 1978, Act 425, Imd. Eff. Sept. 30, 1978 ;-- Am. 1980, Act 439, Imd. Eff. Jan. 15, 1981 ;-- Am. 1981, Act 9, Eff. Sept. 1, 1981 ;-- Am. 1982, Act 507, Imd. Eff. Dec. 31, 1982 ;-- Am. 1984, Act 177, Imd. Eff. July 3, 1984 ;-- Am. 1984, Act 395, Imd. Eff. Dec. 28, 1984 ;-- Am. 1988, Act 93, Imd. Eff. Apr. 6, 1988 ;-- Am. 1988, Act 499, Imd. Eff. Dec. 29, 1988 ;-- Am. 1990, Act 70, Imd. Eff. Apr. 30, 1990 ;-- Am. 1990, Act 123, Imd. Eff. June 26, 1990 ;-- Am. 1990, Act 176, Imd. Eff. July 2, 1990 ;-- Am. 1990, Act 178, Imd. Eff. July 2, 1990 ;-- Am. 1991, Act 26, Imd. Eff. May 24, 1991 ;-- Am. 1991, Act 49, Imd. Eff. June 27, 1991 ;-- Am. 1991, Act 84, Imd. Eff. July 18, 1991 ;-- Am. 1991, Act 195, Imd. Eff. Dec. 30, 1991 ;-- Am. 1996, Act 221, Eff. Aug. 15, 1996 ;-- Am. 1996, Act 390, Imd. Eff. Sept. 30, 1996 ;-- Am. 1998, Act 502, Imd. Eff. Jan. 5, 1999 ;-- Am. 2002, Act 730, Imd. Eff. Dec. 30, 2002 ;-- Am. 2003, Act 219, Imd. Eff. Dec. 2, 2003



Section 46.12b Local councils of veterans' affairs; appropriation by board of supervisors for operation.

Sec. 12b.

The board of supervisors may appropriate, from time to time, such sums of moneys as it may determine, for the operation of local councils of veterans' affairs.

History: Add. 1945, Act 54, Imd. Eff. Mar. 21, 1945 ;-- CL 1948, 46.12b ;-- Am. 1949, Act 92, Imd. Eff. May 16, 1949



Section 46.12c Assessment of metallic mining properties; appointment of county representative by board of supervisors; information confidential.

Sec. 12c.

The board of supervisors of any county or the boards of several counties acting jointly may employ, upon such terms as they approve, any person competent therefor, except any member of a local legislative body or city or village official, to represent such county or counties in regard to the assessment of metallic mining properties including proceedings to review such assessments. Information furnished such employe in his official capacity shall be confidential and shall not be divulged by him except in accordance with judicial order or as required in the proper discharge of his duties.

History: Add. 1945, Act 192, Imd. Eff. May 17, 1945 ;-- CL 1948, 46.12c



Section 46.12d Transfer of functions of governmental unit to county; service credit for retirement benefit purposes.

Sec. 12d.

If the functions of a department, board or commission of the state or of any political subdivision of the state, herein called a governmental unit, is transferred to the county, and if all or part of the employees of the functions are transferred from the employ of a governmental unit to the employ of the county, the board of supervisors may regard for the purposes of retirement benefits as set forth in section 12a the service rendered to the governmental unit by the employees transferred as county service to the extent and under such reasonable terms and conditions as are mutually agreeable between the board of supervisors and the governing body of the governmental unit.

History: Add. 1959, Act 163, Imd. Eff. July 16, 1959



Section 46.12e Transfer of county employees to state; employees' retirement benefits.

Sec. 12e.

Whenever the employees of a county department of a county which has adopted a retirement system providing for the payment of benefits in the event of a nonduty disability or nonduty death are transferred to the employ of the state by reason of the function or functions of the department being transferred to the state, the employees so transferred who (1) do not withdraw their accumulated contributions from the county's retirement system, and (2) while in the employ of the state sustain nonduty total disability or nonduty death, shall have the credited period of service in the employ of the state added to the credited period of service with the county prior to such transfer for the purpose of determining eligibility for nonduty disability retirement pension or benefits or, for nonduty death benefits payable to the dependents of deceased employees under the plan adopted by the county. All pension or retirement benefits of such transferred employees or their dependents shall be based upon the service credit and compensation earned while in the employ of the county. The board of commissioners by ordinance may provide that all pension or retirement benefits of transferred employees or their dependents shall be based on the highest 5 years of service credit and compensation earned while in the employ of either the county or the state.

History: Add. 1966, Act 123, Imd. Eff. June 23, 1966 ;-- Am. 1970, Act 116, Imd. Eff. July 23, 1970



Section 46.13 Board of supervisors; division of county into state legislature representative districts.

Sec. 13.

The said respective boards of supervisors in each county, entitled to more than 1 representative in the state legislature, shall have power and it shall be their duty, at their annual meeting in the year 1851, and at their annual meeting next after each subsequent apportionment of such representatives by the legislature, to divide their respective counties into representative districts, equal in number to the number of representatives to which such county is entitled by law, in accordance with section 3 of article 4 of the constitution of this state; and they shall cause to be filed in the office of the secretary of state, and in the office of the clerk of such county, within 30 days after such division, a description of such representative districts, specifying the number of each district, and the population thereof, according to the last preceding enumeration.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 347 ;-- CL 1871, 479 ;-- How. 485 ;-- CL 1897, 2486 ;-- CL 1915, 2276 ;-- CL 1929, 1133 ;-- CL 1948, 46.13



Section 46.13a County purchasing agent and other county representatives, agents and employees; appointment by board of supervisors.

Sec. 13a.

The board of supervisors in each of the several counties may appoint a county purchasing agent and such other representatives, agents and employes for its county as may be deemed necessary by it, to carry out any of the powers granted by this act, or by any other law of the state: Provided, That the provisions of this section shall not apply to any county in which county purchasing agents and other county representatives, agents and employes are now appointed or elected under the provisions of any general or local act.

History: Add. 1921, Act 58, Imd. Eff. Apr. 15, 1921 ;-- CL 1929, 1134 ;-- CL 1948, 46.13a



Section 46.13b County controller or board of auditors; appointment by board of supervisors, compensation, tenure, removal; controller as chief accounting officer, powers and duties.

Sec. 13b.

The board of supervisors in any county other than counties operating under elected boards of auditors unless presently operating with a county controller, by a majority vote of its members-elect, may appoint a county controller or board of auditors and fix the salary, to be paid in like manner as the salaries of other county officers are paid. The controller or board of auditors after appointment shall hold the office at the pleasure of the board of supervisors and may be removed in the manner provided by law for the removal of county officers, or by a 2/3 vote of all the supervisors elected to office. The controller shall be the chief accounting officer of the county and shall have charge and supervision of the accounts and accounting of every office, officer and department of the county, the whole or any part of the expense of which are borne by the county. The controller shall see that a system of accounting is installed and properly kept by every office, officer and department of the county in strict accord with the provisions of law, and in addition to which he may prescribe and direct the keeping of such other accounts and records and the making of such reports as in his judgment are necessary to properly record and report the financial transactions of the county. All county officers or employees shall furnish such information respecting all county matters in their charge as the controller shall require. The controller shall keep in his office a general ledger in which shall be set up controlling accounts which shall show at all times the assets and liabilities of the county, and of each and every of its funds. The controller shall examine regularly the books and accounts of the several officers, agents and departments of the county and report his findings to the board of supervisors at such times as they shall prescribe. The controller shall make all purchases of books, stationery, materials and supplies which may be required by the county or its officers and agents, the purchase of which is not otherwise provided for by law, and no contract or order for the purchase of any such materials or supplies shall be valid or binding upon the county, nor shall the county be liable for the purchase price thereof, except upon the written order of the controller. This provision shall not apply to any contract or purchase which may be ordered by the board of supervisors at any regular, adjourned or special session thereof, wherein payment is provided by the resolution authorizing such contract or purchase. The controller shall be the custodian of and have charge of the operation, maintenance and repairs of the county courthouse and grounds, including any power, heating or lighting plant in connection therewith, and in like manner the repairs to the county jail. He shall not create any liability in excess of the appropriations theretofore made by the board of supervisors. The controller shall perform such other duties as the board of supervisors may impose.

History: Add. 1927, Act 257, Imd. Eff. May 23, 1927 ;-- Am. 1929, Act 132, Imd. Eff. May 7, 1929 ;-- CL 1929, 1135 ;-- CL 1948, 46.13b ;-- Am. 1969, Act 49, Imd. Eff. July 17, 1969



Section 46.14 Vacating, dividing, or altering township, establishing new township, or organizing or consolidating townships; application; map; certified statement; indebtedness to state; tax levy.

Sec. 14.

(1) By a vote of 3/5 of all the members elected, a county board of commissioners may vacate, divide, or alter a township within the county, whether the boundaries of the township were fixed by a special act of the legislature or by action of the county board of commissioners, or may establish a new township or organize or consolidate townships, upon application to the board, as provided in this act, of at least 20% of freeholders who are actually residents of each of the townships to be affected by the alteration. If a township had 30 or less electors at the last general election, then the application may be made by not less than 5 electors of that township voting at the last general election.

(2) After receipt of a map of all the affected townships that shows the proposed alterations and if the county board of commissioners grants the application, a copy of the map with a certified statement of the action of the county board attached shall be filed in the office of the county clerk. A certified statement of the action of the county board shall also be filed in the office of the secretary of state. After filing the statement, the secretary of state shall publish that statement with the laws of the next legislature in the same manner as other laws are published.

(3) If it appears that a county is indebted to the state of Michigan, judicially or otherwise, and the amount of the indebtedness is determined and properly certified to the proper officers of the county, within 20 days after the certification, the county board of commissioners shall meet and consider the indebtedness or judgment. At that meeting, the board may submit to a vote of the electors of the county a proposition to issue bonds or to levy a tax to pay the indebtedness or judgment, as provided in this act.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- Am. 1855, Act 59, Imd. Eff. Feb. 10, 1855 ;-- Am. 1857, Act 181, Imd. Eff. Feb. 17, 1857 ;-- CL 1857, 348 ;-- Am. 1867, Act 46, Eff. June 27, 1867 ;-- CL 1871, 480 ;-- How. 486 ;-- Am. 1895, Act 254, Imd. Eff. June 1, 1895 ;-- CL 1897, 2487 ;-- Am. 1905, Act 46, Imd. Eff. Apr. 6, 1905 ;-- Am. 1909, Act 36, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 96, Eff. Aug. 1, 1911 ;-- Am. 1913, Act 3, Imd. Eff. Feb. 28, 1913 ;-- CL 1915, 2277 ;-- Am. 1917, Act 312, Eff. Aug. 10, 1917 ;-- Am. 1927, Act 204, Imd. Eff. May 19, 1927 ;-- Am. 1929, Act 55, Eff. Aug. 28, 1929 ;-- CL 1929, 1136 ;-- CL 1948, 46.14 ;-- Am. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.15 Posting and publishing notice of intended application.

Sec. 15.

Notice in writing of an intended application under section 14 subscribed by those freeholders as required by section 14 shall be posted in 5 of the most public places in each of the affected townships during the 4 weeks before submission of the application to the county board of commissioners. A copy of the notice shall also be published once each week for 4 successive weeks immediately preceding the meeting of the county board of commissioners at which the application is to be made in a newspaper printed in the county, if any are published in the county.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- Am. 1855, Act 59, Imd. Eff. Feb. 10, 1855 ;-- Am. 1857, Act 181, Imd. Eff. Feb. 17, 1857 ;-- CL 1857, 349 ;-- CL 1871, 481 ;-- How. 487 ;-- CL 1897, 2488 ;-- Am. 1913, Act 4, Imd. Eff. Feb. 28, 1913 ;-- CL 1915, 2278 ;-- Am. 1917, Act 312, Eff. Aug. 10, 1917 ;-- Am. 1927, Act 204, Imd. Eff. May 19, 1927 ;-- Am. 1929, Act 305, Eff. Aug. 28, 1929 ;-- CL 1929, 1137 ;-- CL 1948, 46.15 ;-- Am. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16 Establishment of new township; designating name, first annual meeting, and electors; powers and duties of electors; conducting business at public meeting; notice and location of first township meetings; rights and terms of township officers.

Sec. 16.

(1) If a county board of commissioners establishes a new township in the county, other than by consolidation as provided in sections 16a to 16j, the board shall designate the name of the township, the time and place of holding the first annual township meeting in the township, and 3 electors of the township, whose duty it shall be to preside at the meeting, appoint a clerk, open and keep the polls, and exercise the same powers as the inspectors of election at a township meeting. If 1 of the 3 electors refuses or neglects to serve, the electors of the township present at the meeting may substitute any other elector of the township for each elector who neglects or refuses to serve.

(2) The business that the electors may perform shall be conducted at a public meeting held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting signed by the chairperson or clerk of the county board of commissioners shall be given in the manner required by Act No. 267 of the Public Acts of 1976 in 4 of the most public places in the new township, by the persons designated to preside at the meeting or by some person appointed by the county board of commissioners for that purpose, and in each of the townships whose boundaries may have been altered by the erection of the new township, at least 14 days before holding the meeting. The county board of commissioners shall fix the place for holding the first township meetings in the town or towns from which the new township shall be taken.

(3) Nothing in this act shall affect the rights, or abridge or enlarge the term of office, of a township officer in the township. A township officer who resides within the limits of the new township shall continue to be an officer of the new township, until the expiration of the time for which the officer was elected, in the manner as if originally elected in the new township. The terms of office of each township officer elected at the first township meeting shall expire on the first Monday of April after the meeting or as soon as a successor is elected and qualified.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 350 ;-- CL 1871, 482 ;-- Am. 1881, Act 27, Eff. Sept. 10, 1881 ;-- How. 488 ;-- CL 1897, 2489 ;-- CL 1915, 2279 ;-- CL 1929, 1138 ;-- CL 1948, 46.16 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979 ;-- Am. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16a Definitions.

Sec. 16a.

As used in this act:

(a) “Consolidated township” means a general law or charter township formed by the consolidation of 2 or more townships as prescribed by sections 16b to 16j.

(b) “Coordinating committee” means the committee designated and elected as provided in section 16d in connection with a township consolidation.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16b Proceedings for consolidation of 2 or more townships; petition; rejection; return of petition; submission of proposition to vote of electors; date for election.

Sec. 16b.

(1) Proceedings for consolidation of 2 or more townships within the same county may be initiated by filing a petition with the county board of commissioners signed by a number of registered electors who are residents of the area to be consolidated equal to at least 5% of the total population of each of the affected townships. A petition under this section shall name the townships proposed to be consolidated, state the name of the consolidated township, designate the maximum initial authorized millage levy if the proposed consolidated township is to be incorporated as a charter township, and request that the county board of commissioners initiate proceedings necessary for consolidation under this act.

(2) The county board of commissioners shall reject a petition for consolidation under this section if a proposition to consolidate the identical townships has been voted on within the 2 years immediately preceding the filing of the petition. This subsection does not prevent the consolidation of 2 or more townships that were included in a proposed consolidation voted on in the preceding 2 years, with or without additional territory, if the prior proposition included 1 or more townships that are not included in the later proposition.

(3) If the county board of commissioners finds that a petition does not conform to this act, the county board shall return the petition to the person from whom it was received together with a certified copy of the county board's resolution rejecting the petition. If the county board of commissioners finds that the petition is proper, the county board shall submit the proposition to a vote of the electors of the affected townships and shall specify a date for the election.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16c Notice of date for election and question to be submitted; arrangement for election; form of ballot; election expenses; canvass; return of results; approval of consolidation by resolution; effective date; election of township board; termination of proceedings.

Sec. 16c.

(1) The county clerk shall notify the clerk of each township affected by a consolidation petitioned for under section 16b of the date for the election and the question to be submitted. The date for the election on the issue of consolidation shall be set on or before May 1 in the year of a general November election. Each township clerk shall arrange for an election on the question of the proposed consolidation.

(2) The ballot to be used in an election for consolidation shall be substantially in the following form:

"For consolidation of the townships of __________ and __________ (naming each township) as the (charter) township of __________" (insert one of the following) (for a charter township) "that will be a municipal corporation subject to Act No. 359 of the Public Acts of 1947, being sections 42.1 to 42.34 of the Michigan Compiled Laws, which act will constitute the charter of the municipal corporation, and that will have an authorized millage rate of _______.

[ ] Yes

[ ] No"

or

(For a general law township with extra voted millage) "with extra voted millage of _______ mills for _______ years.

[ ] Yes

[ ] No"

(3) A township proposed for consolidation shall bear its own election expenses. The county board of canvassers shall canvass an election held under this section and shall return the results to the county board of commissioners.

(4) If a majority of the electors voting on the question in each township counted separately approve the consolidation, the county board of commissioners shall approve the consolidation by resolution. An approved consolidation is effective at 12 p.m. on November 20 following the election.

(5) In the resolution approving the consolidation, the county board of commissioners shall call an election of the township board for the consolidated township at the next August primary and November general elections, which elections replace the elections of the boards of the townships that are consolidated. The consolidated township board is composed of a supervisor, clerk, treasurer, and 2 or 4 trustees, as provided by law.

(6) If the consolidation is not approved by the electors in each township, the proceedings on the consolidation petition terminate.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16d Coordinating committee; duty; composition; election of members; eligibility.

Sec. 16d.

(1) A coordinating committee shall assist in the planning and implementation of a consolidation under sections 16b and 16c. The coordinating committee is composed of the supervisor, clerk, and treasurer of each affected township and a number of residents of each affected township as specified and elected under this section. If 2 townships are being consolidated, the township with the larger population may elect not more than 2 residents to the coordinating committee, and the township with the smaller population may elect not more than 1 resident. If 3 or more townships are being consolidated, each township with a larger population may elect not more than 2 residents to the coordinating committee, and the township with the smallest population may elect not more than 1 resident.

(2) In an order submitting a proposed consolidation to the electors of the affected townships, the county board of commissioners shall order an election to be held at the same time for the resident members of the coordinating committee. If the proposed consolidation is not approved, the election of members to the coordinating committee is void.

(3) A resident member of a coordinating committee shall be a registered elector of the township that the member represents. An elected or appointed township officer or employee is not eligible to be a resident member of a coordinating committee.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16e Coordinating committee; duties generally.

Sec. 16e.

If a consolidation proposed under sections 16b and 16c is approved, the coordinating committee shall do all of the following:

(a) Prepare and adopt an interim budget for the consolidated township for the period commencing at the time the consolidation is effective and, if the consolidated township is a charter township, ending December 31 of the following calendar year, or, if the consolidated township is a general law township, ending March 31 or June 30 of the following calendar year, as determined by the coordinating committee.

(b) Before July 1 of the year of the election, establish salaries for the officers of the consolidated township for the period from the time the consolidation is effective until the beginning of the first fiscal year that begins after 12 months after the effective date of the consolidation.

(c) Recommend individuals for appointment by the consolidated township board to positions on the boards and commissions of the consolidated township.

(d) Study and make recommendations concerning the coordination, consolidation, repeal, and reenactment of the ordinances, resolutions, rules, and regulations of the former townships for the consolidated township.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16f Ordinance, resolution, rule, or regulation of affected township.

Sec. 16f.

An ordinance, resolution, rule, or regulation of an affected township in effect at the time a consolidation under sections 16b and 16c is effective continues in full force as an ordinance, resolution, rule, or regulation of the territory that comprised the former township to which it applied until it is repealed or amended by the consolidated township board.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16g Succession of consolidated township to property, money, rights, credits, and records, files, books, and papers; rights, liabilities, suits, or prosecutions; tax or assessment.

Sec. 16g.

A township consolidated as provided in sections 16b and 16c succeeds to the real and personal property, money, rights, credits, and records, files, books, and papers belonging to each affected township as it formerly existed. A right or liability of a former township that exists, or a suit or prosecution of a former township that commenced before and continues, at the time the consolidation is effective is not in any manner affected by the consolidation, but continues, stands, or progresses as if the consolidation had not taken place. A tax or assessment levied and uncollected at the time the consolidation is effective stands until discharged or collected as if the consolidation had not taken place.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16h Bonded indebtedness and pledge of full faith and credit or limited full faith and credit; special assessment district; millage levy.

Sec. 16h.

(1) Bonded indebtedness and a pledge of full faith and credit or limited full faith and credit by a former township consolidated as provided in sections 16b and 16c continue as obligations of the consolidated township and of the taxable territory of the former township that contracted the indebtedness or made the pledge. A special assessment district of a former township continues in full force and effect as a special assessment district of the consolidated township.

(2) The millage levy for a township consolidated as provided in sections 16b and 16c may be billed and becomes a lien on December 1 following the effective date of the consolidation.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16i Charter township; charter; continuation of incorporated village.

Sec. 16i.

(1) If a consolidated township is a charter township, the election under section 16c shall be considered the election required under section 2 of Act No. 359 of the Public Acts of 1947, being section 42.2 of the Michigan Compiled Laws, and Act No. 359 of the Public Acts of 1947, being sections 42.1 to 42.34 of the Michigan Compiled Laws, is the charter of that charter township.

(2) If an incorporated village is located within the boundaries of a township that becomes part of a consolidated township, the village continues to be an incorporated village within the boundaries of the consolidated township.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.16j Rights of township employees; layoff status; determination of necessary positions; collective bargaining; labor agreements; pension or retirement system; representative of employees or group of employees; effect of military service.

Sec. 16j.

(1) Except as provided in subsection (2), an employee of a township whose duties are transferred to a consolidated township shall be given a comparable position of employment with the consolidated township and shall maintain his or her seniority status and all other benefit rights of the position held in the township before the consolidation.

(2) If sufficient positions of comparable employment are not available for all employees at the time of consolidation, a less senior employee who is not transferred to a comparable position shall be placed on layoff status with the consolidated township and shall be recalled to any position for which he or she may qualify, which recall may occur after a reasonable training period or as soon as a vacancy exists. The layoff status, or any layoff list, shall not be mandatorily honored beyond 3 years from the date of layoff. The coordinating committee or township board of the consolidated township shall determine the number of positions necessary in the consolidated township and is not required to create or maintain unnecessary positions.

(3) A consolidated township may bargain collectively and enter into agreements with labor organizations pursuant to Act No. 336 of the Public Acts of 1947, being sections 423.201 to 423.216 of the Michigan Compiled Laws. When a township becomes part of a consolidated township, the consolidated township shall immediately assume and be bound by any existing labor agreements applicable to employees of that township for the remainder of the term of the labor agreement. Subject to the provisions of subsection (2), the members and beneficiaries of any pension or retirement system or other benefits established by a township that becomes part of a consolidated township shall have the same rights, privileges, benefits, obligations, and status with respect to the comparable systems established by the consolidated township. A representative of the employees or any group of employees in a township who represents or is entitled to represent the employees or a group of employees of the township, pursuant to Act No. 336 of the Public Acts of 1947, shall continue to represent the employee or group of employees after the employees are transferred to the consolidated township. This subsection does not limit the rights of employees, pursuant to applicable law, to assert that a bargaining representative protected by this subsection is no longer their representative.

(4) An employee who left the employ of a township to enter the military service of the United States shall have the same employment rights as to the consolidated township as he or she would have had as to the township as provided in Act No. 263 of the Public Acts of 1951, being sections 35.351 to 35.356 of the Michigan Compiled Laws.

History: Add. 1988, Act 37, Imd. Eff. Mar. 4, 1988



Section 46.17 County seat; removal; relocation.

Sec. 17.

The county seat may be relocated to a new location if the removal and new location are approved by a 2/3 vote of the elected county board of commissioners and by the majority of the qualified electors within the county. The election required under this section shall be conducted under the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 351 ;-- CL 1871, 483 ;-- How. 489 ;-- CL 1897, 2490 ;-- CL 1915, 2280 ;-- CL 1929, 1139 ;-- CL 1948, 46.17 ;-- Am. 2004, Act 85, Imd. Eff. Apr. 22, 2004



Section 46.18, 46.19 Repealed. 2004, Act 85, Imd. Eff. Apr. 22, 2004.



Section 46.20 Money raising; referendum, notice, ballots.

Sec. 20.

Whenever it shall become necessary, under the provisions of this act, to submit to a vote of the electors of any county, the question of raising any sum of money by loan or by tax, the said board, after having determined the sum necessary to be raised, whether the same shall be made by loan or by tax, shall proceed to give the notice of such determination, and of the time when the question will be submitted to the electors of such county in the several townships, which notice shall be for the same length of time and posted in the same manner as required by the eighteenth section of this act; and the votes shall be taken, canvassed, certified and returned, in the same manner as required by the nineteenth section of this act, except that those voting for such tax or loan shall have written or printed on their ballots the words “for the tax,” or “for the loan,” as the case may be; and those voting against the tax or loan, shall have written or printed on their ballots, the words “against the tax,” or “against the loan,” as the case may be.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 354 ;-- CL 1871, 486 ;-- How. 492 ;-- CL 1897, 2493 ;-- CL 1915, 2283 ;-- CL 1929, 1142 ;-- CL 1948, 46.20



Section 46.21 Construction of bridges over or across navigable streams; removal of obstructions; enforcement.

Sec. 21.

A county board of commissioners may permit or prohibit within that county the construction of any bridge over or across any navigable stream. They shall also have power to provide for the removal of any obstruction arising from the erection of booms or the collecting of logs or rafts in such streams, by any individual; and to direct the time in which, and places where, persons having logs, rafts and boats in such streams shall be allowed to remain, and when the logs, rafts, and boats shall be removed. A county board of commissioners may impose any penalties as they consider necessary to enforce regulations issued under this section, and may authorize the sheriffs or their deputies to carry into effect the regulations made under this act.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- Am. 1851, Act 165, Imd. Eff. June 21, 1851 ;-- CL 1857, 355 ;-- CL 1871, 487 ;-- How. 493 ;-- CL 1897, 2494 ;-- CL 1915, 2284 ;-- CL 1929, 1143 ;-- CL 1948, 46.21 ;-- Am. 1989, Act 301, Eff. June 1, 1990



Section 46.22 Tax levy and remittance to conservation district.

Sec. 22.

(1) As provided in this section, a county may levy a tax and remit the proceeds of that tax to a conservation district.

(2) A county described in subsection (1), by resolution of the county board of commissioners, may place on the ballot at a regular or primary election in even numbered years the question to levy upon all taxable property in the county a tax of not more than 1 mill for not more than 20 years and to remit the proceeds of that tax to a conservation district established in that county. If a millage is approved under this subsection, the county shall remit the proceeds of that tax to the conservation district.

(3) If a conservation district is established in more than 1 county and the counties in which it is established approve different millage rates as provided in this section, the lowest millage rate approved shall be the millage rate levied in each county.

(4) As used in this section, “conservation district” means a conservation district created under part 93 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.9301 to 324.9313.

History: Add. 1998, Act 462, Imd. Eff. Jan. 4, 1999



Section 46.23 Construction of bridges; petition, contents; notice; proceedings.

Sec. 23.

Whenever any person or persons, township officers or corporation, shall wish to construct any bridge across any stream at a point where the same is navigable for boats or vessels of 15 tons burden or more, they shall apply to the board of supervisors by petition, and shall give notice of the same in like manner, as near as may be, as provided in section 22 of this act; and the powers and the mode of proceeding of such board, shall be the same, as near as may be, as provided in the last named section. Every such petition shall set forth the kind and description of the bridge proposed to be constructed, and whether the same is to be constructed with a draw, or whether any and what provision is to be made for the passage of vessels or boats; and such board shall have the power to grant or refuse the prayer of such petition, upon such terms as they may deem just and reasonable, and to prescribe what description of bridge may be constructed, or to prohibit the construction of any bridge on the proposed location, as in their judgment the public interest shall require.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 357 ;-- CL 1871, 489 ;-- How. 495 ;-- CL 1897, 2496 ;-- CL 1915, 2286 ;-- CL 1929, 1145 ;-- CL 1948, 46.23



Section 46.24 Construction of bridges over unnavigable streams; authority of board of supervisors.

Sec. 24.

Every such board of supervisors shall have power to make general rules and regulations as to the kind of bridges, and the mode of constructing the same over any such stream, as mentioned in section 21 of this act, when such stream shall not be navigable for boats or vessels of 15 tons burden, or to grant permission for building the same, without the notice or hearing above provided, in such manner as shall be judged proper with reference to the passage of boats, rafts and timber.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 360 ;-- CL 1871, 490 ;-- How. 496 ;-- CL 1897, 2497 ;-- CL 1915, 2287 ;-- CL 1929, 1146 ;-- CL 1948, 46.24



Section 46.25 Construction, alteration or discontinuance of state or territorial roads; authority of board of supervisors.

Sec. 25.

That the board of supervisors of the several counties within this state, are hereby authorized and empowered to cause to be laid out, established, altered, discontinued or opened all state and territorial roads heretofore or now laid out, or hereafter to be laid through or within their respective counties whenever they may deem it for the interest of the public.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 359 ;-- CL 1871, 491 ;-- How. 497 ;-- CL 1897, 2498 ;-- CL 1915, 2288 ;-- CL 1929, 1147 ;-- CL 1948, 46.25



Section 46.26 Construction, alteration or discontinuance of roads; petition, road survey, declaration of board of supervisors.

Sec. 26.

Whenever the board of supervisors of any county are petitioned to by at least 12 freeholders of each of the townships through which any such road or roads may pass, they shall upon such petition authorize the commissioners of highways of such townships to cause the line of said road or roads, within their respective townships, to be surveyed and located therein, and such commissioners shall report such survey and location to the board of supervisors of their county. And upon examination of said survey and report said board may declare such road or roads duly laid out, established, discontinued, opened or altered, as the case may be.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 360 ;-- CL 1871, 492 ;-- How. 498 ;-- CL 1897, 2499 ;-- CL 1915, 2289 ;-- CL 1929, 1148 ;-- CL 1948, 46.26



Section 46.27 Construction, alteration or discontinuance of roads; road survey minutes, recording.

Sec. 27.

Whenever said road or roads shall be surveyed, laid out, altered or established under the provisions of this act, it shall be the duty of the board of supervisors to whom such petition and report may have been made as aforesaid, to notify and require the commissioners of highways of the several townships through which said road or roads may pass, to furnish to the several township clerks of such townships, the minutes of all surveys, within their respective townships, and the same shall be recorded by said clerks in the same manner that township roads are recorded.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 361 ;-- CL 1871, 493 ;-- How. 499 ;-- CL 1897, 2500 ;-- CL 1915, 2290 ;-- CL 1929, 1149 ;-- CL 1948, 46.27



Section 46.28 Construction, alteration or discontinuance of roads; aggrieved landowner, petition, jury trial, proceedings; verdict, notice; apportionment of damages; bond, costs; resubmission.

Sec. 28.

Any person feeling himself aggrieved by the action of the board of supervisors by the laying out, altering or discontinuing any road designated by this act, may have his damage assessed by a jury composed of 12 freeholders residing in the township where the land through which said road has been laid out, altered or discontinued is situated. Such person so complaining as against the action of such board, may, within 30 days after receiving notice in writing from the clerk of such board of supervisors of any county that any road has been laid out, altered or discontinued across lands owned by him, go before any justice of the peace in said township where such land is located and file with such justice a petition setting forth the fact of the laying out, altering or discontinuing of such road running through lands owned by him, whereby he has been, or is likely to be damaged, and further praying the court that a venire be issued summoning a jury of 12 freeholders of said township to determine the necessity of laying out, altering or discontinuing said highway, and the taking of private property therefor, and the amount of such damage he has sustained, or is likely to sustain from the action of such board as aforesaid. On the receipt of such petition the said justice shall at once give notice to the petitioner in writing of the date when said petition will be heard before him, and shall also notify in writing the supervisor of said township of the time and place when the same will be heard, which shall not be less than 6 days from the date of the petition, nor more than 12. And on the date and at the hour mentioned in said notice the justice shall direct any constable of said township then present to write the names of 24 freeholders from which to select a jury of 12 persons. On the compliance with such order by the constable, the supervisor, if he be present, and if not present, then the justice aforesaid, together with the person filing such petition, shall proceed to strike each alternately from such list, the names of 6 persons, and the remaining 12 names on said list shall constitute a jury for the purposes aforesaid. But in case any of such jurors on the original list shall be unable to sit, then the court shall direct the officer present to summon talesmen to take their places until such panel is full. When such panel is completed, the justice shall swear said jurors to well and truly determine as to the matters set forth in the petition of the person making the same. Said justice shall have full power to issue subpoenas and to compel the attendance of witnesses, the same as he would have in matters triable before him; and all proceedings on the hearing of said petition shall be conducted as nearly as may be as are trials before justices of the peace. If the jury, on hearing all of the evidence both for and against the allowance of damages, and the necessity for the taking of said lands for private purposes, shall determine that the person claiming to be grieved is entitled to damages, then they shall determine as to the amount, and the necessity for the taking of said lands, and under their hands certify to the justice such sum, and the necessity aforesaid, and, in case they determine that such person is not so entitled, they shall certify this fact to said justice, who shall, upon the rendition of such verdict, file the same, and within 10 days from the date of its rendition, transmit the same to the clerk of said county, and shall also serve a copy of the verdict and notice of all proceedings, in relation to said application upon all persons whose lands are affected by said application, which notice shall be full and explicit as to any and all proceedings had therein, and shall at the next regular meeting of the board of supervisors of his county, present the same to such board and cause it to be entered upon the minutes of such board. In case damages have been awarded, as aforesaid, then such board of supervisors shall apportion the amount to the several townships in said county, and the same when so raised shall go into and become a part of the general fund of such county, and they shall at the same time issue an order to the person or his representatives or assigns, as the case may be, for such sum on the county treasurer, and payable out of any fund in the county treasury not otherwise appropriated: Provided, That the person thus claiming damage shall file with such justice at the time he files his petition a bond in the penal sum of 50 dollars conditioned to pay all costs of such justice, officer and jury; but in case damages are awarded, then the costs of such proceedings shall be certified by said justice along with the award and become a part and parcel thereof, and payable to said petitioner in addition to the award of the jury: And provided further, That in case the jury first summoned shall not agree, then the said cause or hearing shall stand adjourned to some day fixed by said justice, but not for a longer period than 10 days; and on the day to which the same shall be continued a jury shall be empaneled and the matter submitted as hereinbefore directed.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 362 ;-- CL 1871, 494 ;-- How. 500 ;-- Am. 1887, Act 179, Eff. Sept. 28, 1887 ;-- Am. 1889, Act 250, Eff. Oct. 2, 1889 ;-- CL 1897, 2501 ;-- CL 1915, 2291 ;-- CL 1929, 1150 ;-- CL 1948, 46.28



Section 46.29 Board of supervisors; orders, resolutions and determinations; recording.

Sec. 29.

Every order, resolution and determination of such board of supervisors, made in pursuance of this act, shall be recorded in the records of such board, and signed by the chairman and clerk of such board.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 363 ;-- CL 1871, 495 ;-- How. 501 ;-- CL 1897, 2502 ;-- CL 1915, 2292 ;-- CL 1929, 1151 ;-- CL 1948, 46.29



Section 46.30 Interest of member in contract or business transaction prohibited; prohibition inapplicable to appointments and employment.

Sec. 30.

A member of the county board of commissioners shall not be interested directly or indirectly in any contract or other business transaction with the county, or a board, office, or commission thereof, during the time for which he is elected or appointed, nor for one year thereafter unless the contract or transaction has been approved by 3/4 of the members of the county board of commissioners and so shown on the minutes of the board together with a showing that the board is cognizant of the member's interest. This prohibition is not intended to apply to appointments or employment by the county, or its officers, boards, committees, or other authority, which appointments and employment shall be governed by the provisions of section 30a of this act.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 364 ;-- Am. 1869, Act 44, Imd. Eff. Mar. 22, 1869 ;-- CL 1871, 496 ;-- Am. 1873, Act 88, Imd. Eff. Apr. 15, 1873 ;-- Am. 1879, Act 102, Imd. Eff. May 24, 1879 ;-- How. 502 ;-- Am. 1897, Act 18, Eff. Aug. 30, 1897 ;-- CL 1897, 2503 ;-- Am. 1903, Act 255, Eff. Sept. 17, 1903 ;-- Am. 1905, Act 237, Eff. Sept. 16, 1905 ;-- Am. 1907, Act 319, Imd. Eff. June 28, 1907 ;-- Am. 1909, Act 161, Eff. Sept. 1, 1909 ;-- Am. 1915, Act 247, Eff. Aug. 24, 1915 ;-- CL 1915, 2293 ;-- Am. 1926, Ex. Sess., Act 5, Imd. Eff. Mar. 13, 1926 ;-- Am. 1929, Act 40, Imd. Eff. Apr. 8, 1929 ;-- CL 1929, 1152 ;-- Am. 1933, Act 84, Eff. Oct. 17, 1933 ;-- Am. 1937, Act 199, Imd. Eff. July 20, 1937 ;-- Am. 1943, Act 125, Imd. Eff. Apr. 13, 1943 ;-- Am. 1945, Act 313, Eff. Sept. 6, 1945 ;-- CL 1948, 46.30 ;-- Am. 1949, Act 34, Imd. Eff. Mar. 30, 1949 ;-- Am. 1952, Act 158, Eff. Sept. 18, 1952 ;-- Am. 1957, Act 270, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 89, Eff. Aug. 17, 1960 ;-- Am. 1962, Act 136, Eff. Mar. 28, 1963 ;-- Am. 1964, Act 79, Imd. Eff. May 12, 1964 ;-- Am. 1965, Act 366, Imd. Eff. July 23, 1965 ;-- Am. 1966, Act 211, Imd. Eff. July 11, 1966 ;-- Am. 1966, Act 334, Imd. Eff. Sept. 14, 1966 ;-- Am. 1974, Act 51, Imd. Eff. Mar. 26, 1974 ;-- Am. 1975, Act 206, Imd. Eff. Aug. 21, 1975



Section 46.30a County board of commissioners; member ineligible for other county appointment or employment; liability for compensation; action for recovery of compensation; disposition of moneys recovered; duty of prosecuting attorney; violation; penalty; certain offices or appointments not prohibited.

Sec. 30a.

(1) A member of the county board of commissioners of any county shall not be eligible to receive, or shall not receive, an appointment from, or be employed by an officer, board, committee, or other authority of that county except as otherwise provided by law.

(2) In case of an appointment or employment made in violation of this section, both the person making the appointment or employment and the person appointed or employed shall be liable for moneys paid to the person as salary, wages, or compensation in connection with the appointment or employment. In case the appointment or employment is made by a committee or board, a member of the committee or board at the time the appointment was made or contract of employment entered into shall be liable. An action for the recovery of salary, wages, or compensation paid in connection with any appointment or employment made in contravention of this section, may be maintained by a taxpayer of the county. The moneys recovered in the action shall be deposited in the county treasury to the credit of the general fund.

(3) The prosecuting attorney of the county, upon the request of the taxpayer, shall prosecute the action in the taxpayer's behalf.

(4) A member of the county board of commissioners accepting an appointment or employment in violation of this section is guilty of a misdemeanor, punishable by a fine of not more than $100.00 or imprisonment for not more than 90 days, or both. An officer or other official, or a member of a board or committee making an appointment or employment in violation of this section is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $100.00, or both.

(5) This act does not limit or prohibit the right of a member of the county board of commissioners of a county from becoming a candidate for an elective office at a general or special election, or from accepting from the county board of commissioners an office or appointment for which a salary is not paid for the services. A member of the county board of commissioners may act on a board of determination or as a special commissioner in connection with all drainage matters calling for a board of determination. As used in this section, “salary”, “wages”, and “compensation” do not include per diem compensation.

(6) This act does not prohibit a member of the county board of commissioners of a county from accepting compensation as an administrator of the federal emergency employment program, 29 U.S.C. 841 to 851, for that county. This subsection shall apply to compensation received by a member for services rendered as an administrator after July 12, 1971 and prior to December 1, 1974.

History: Add. 1937, Act 199, Imd. Eff. July 20, 1937 ;-- Am. 1941, Act 124, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 172, Eff. Sept. 6, 1945 ;-- CL 1948, 46.30a ;-- Am. 1978, Act 326, Imd. Eff. July 11, 1978



Section 46.30b County board of commissioners; compensation of chairperson; advancing funds to county officer for anticipated expenses; accounting; return of unused funds.

Sec. 30b.

(1) The county board of commissioners by resolution adopted by an affirmative vote of 2/3 of the members, may provide a per diem rate of compensation for the chairperson in an amount larger than the amount established for other members of the board.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of the chairperson of the county board of commissioners shall be determined by that commission.

(3) The county board of commissioners, by resolution, may authorize the county treasurer to advance funds to a county officer for anticipated expenses in connection with county business. The county officer shall make a complete accounting of all funds advanced and return the unused funds.

History: Add. 1962, Act 77, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 27, Imd. Eff. Apr. 25, 1963 ;-- Am. 1978, Act 477, Eff. Dec. 1, 1978



Section 46.31 Neglecting or refusing to perform duties; violations; penalties.

Sec. 31.

(1) Except as provided in subsections (2) and (3), if a member of the county board of commissioners neglects or refuses to perform the duties which are required of the member by law, without just cause, the member shall for each offense forfeit $100.00.

(2) A member of the county board of commissioners who intentionally violates section 1(2), (3), or (4) shall be subject to the penalties prescribed in Act No. 267 of the Public Acts of 1976.

(3) If the county board of commissioners arbitrarily and capriciously violates section 5, the county board of commissioners shall be subject to the penalties prescribed in Act No. 442 of the Public Acts of 1976.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 365 ;-- CL 1871, 497 ;-- How. 503 ;-- CL 1897, 2504 ;-- CL 1915, 2294 ;-- CL 1929, 1153 ;-- CL 1948, 46.31 ;-- Am. 1978, Act 51, Eff. Mar. 30, 1979



Section 46.32 Construction of act.

Sec. 32.

Nothing in this act contained shall abridge the powers or duties of any board of supervisors, which they now or hereafter may possess under any other law of this state, and which are not provided for in this act.

History: 1851, Act 156, Imd. Eff. Apr. 8, 1851 ;-- CL 1857, 366 ;-- CL 1871, 498 ;-- How. 504 ;-- CL 1897, 2505 ;-- CL 1915, 2295 ;-- CL 1929, 1154 ;-- CL 1948, 46.32






Act 182 of 1943 FINANCE COMMITTEE; COUNTIES LESS THAN 75,000 (46.51 - 46.54)

Section 46.51 Finance committee of board of supervisors in counties under 75,000; appointment, terms, vacancies.

Sec. 1.

Boards of supervisors in counties, having a population of less than 75,000 and not having a board of county auditors, may provide by resolution for the appointment of a committee consisting of not less than 3 nor more than 5, who shall be members of said board of supervisors, to be known as the finance committee. Upon the adoption of such resolution by a board of supervisors, and at the first regular meeting in each year thereafter, a finance committee shall be appointed by the chairman of said board of supervisors as herein authorized, and when ratified by a majority vote of all members of said board, shall hold office for the term of 1 year. Should a vacancy in the committee occur from death, resignation or otherwise, of any member thereof, the chairman of the board of supervisors shall forthwith make an appointment to fill such vacancy and such appointment shall be confirmed at the next meeting of said board of supervisors.

History: 1943, Act 182, Eff. July 30, 1943 ;-- CL 1948, 46.51



Section 46.52 Finance committee; compensation and expenses.

Sec. 2.

Each member of the finance committee shall receive, as full compensation for the member's services on the committee, a per diem to be fixed by the county board of commissioners, not to exceed the per diem paid members of the county board of commissioners for attendance at sessions of the board, together with mileage not to exceed the mileage paid members of the county board of commissioners for travel necessary to attend sessions of the board, while attending meetings of the committee. The compensation and expenses provided in this section for a member of the finance committee shall be in addition to the other fees received by the member for services as a member of the county board of commissioners. However, members of the finance committee are not entitled to compensation and mileage for attending a meeting of the committee during a regular or special session of the county board of commissioners.

History: 1943, Act 182, Eff. July 30, 1943 ;-- CL 1948, 46.52 ;-- Am. 1955, Act 5, Eff. Oct. 14, 1955 ;-- Am. 1988, Act 217, Imd. Eff. July 1, 1988



Section 46.53 Finance committee; powers and duties.

Sec. 3.

The finance committee, as herein authorized, shall have power, and it is hereby authorized and directed:

(a) To audit all claims which are chargeable against the county, and no warrant shall be drawn for such claim, nor shall any such claim be paid until it has been audited by such finance committee, and payment thereof authorized by such finance committee.

(b) To examine the books and accounts of all county officers and departments unless otherwise provided by statute. In making such examination it may require the accounts and vouchers of such officer or department to be presented for examination and audit by the committee.

(c) To make a report to the board of supervisors in each year of all accounts audited and allowed by said committee, said report to be made at such time as shall be fixed by the board of supervisors.

(d) It shall also execute and perform all orders of the board of supervisors in any matter within the scope of this act, and not otherwise contrary to the laws of this state.

History: 1943, Act 182, Eff. July 30, 1943 ;-- CL 1948, 46.53



Section 46.54 Construction of act.

Sec. 4.

This act shall not be construed as repealing or contravening any of the provisions of Act No. 58 of the Public Acts of 1909, or amendments thereto; but this act shall be construed as authorizing boards of supervisors to appoint a finance committee to audit, adjust, allow and authorize the payment of claims against such county and thereby expedite the duties of boards of supervisors relating to such claims.

History: 1943, Act 182, Eff. July 30, 1943 ;-- CL 1948, 46.54






Act 301 of 1923 FINANCE COMMITTEE; COUNTIES NOT LESS THAN 75,000 (46.61 - 46.63)

Section 46.61 Finance committee of board of supervisors in counties over 75,000; appointment, terms, vacancies.

Sec. 1.

Boards of supervisors in counties having a population of not less than 75,000 and not more than 500,000, may provide, by a resolution, for the appointment of a committee consisting of not less than 3 nor more than 5 who may or may not be members of said board, to be known as the finance committee, and to hold office for a term of 1 year. After such resolution is adopted, and at the first regular meeting of each year thereafter, a committee shall be appointed by the chairman of said board and ratified by a majority vote of all the members elected on said board. Should a vacancy occur in the committee from death, resignation or otherwise, of any member thereof, the chairman shall make an appointment to fill such vacancy and the appointment shall be confirmed at the next meeting of the board.

History: 1923, Act 301, Eff. Aug. 30, 1923 ;-- CL 1929, 1219 ;-- Am. 1931, Act 303, Imd. Eff. June 8, 1931 ;-- CL 1948, 46.61



Section 46.62 Finance committee; compensation and expenses.

Sec. 2.

Each member of the finance committee who is a member of the county board of commissioners shall receive, as full compensation for the member's services on the committee, a per diem to be fixed by the county board of commissioners, together with necessary traveling and other expenses. The compensation and expenses shall be in addition to the other fees received by the member for services as a member of the county board of commissioners.

History: 1923, Act 301, Eff. Aug. 30, 1923 ;-- CL 1929, 1220 ;-- CL 1948, 46.62 ;-- Am. 1955, Act 45, Eff. Oct. 14, 1955 ;-- Am. 1988, Act 218, Imd. Eff. July 1, 1988



Section 46.63 Finance committee; powers and duties.

Sec. 3.

The said committee shall have power, and it is hereby expressly authorized and directed:

(a) To audit all claims which are chargeable against the county, and no warrants shall be drawn for such claim, nor the same be paid until it has been audited by the committee, as herein provided;

(b) To examine the books and accounts and method of conducting all county offices and departments. In making such examination it may require the accounts and vouchers of any such officer or department to be presented, and after the same shall have been examined and audited by the committee it shall report its findings to the board of supervisors;

(c) To have the immediate charge and control of the court house and jail, and to provide for the maintenance of the same in an appropriate manner under such rules and regulations as the board of supervisors may establish;

(d) All requests for finances or appropriations shall first be submitted to the committee and reported by it, with its recommendations, to the board of supervisors;

(e) It shall have supervision and control of all automobiles, trucks or other motor vehicles owned by the county, except such as are owned or under the control of the county board of road commissioners;

(f) It shall make a report to the board of supervisors, at the October session in each year, showing the number of employes in each office and department of the county, and make any recommendations it shall deem advisable, either increasing or decreasing the number of officers and employes in each department, and the salary thereof. It shall recommend whether or not it is deemed advisable to consolidate any offices or departments, giving a complete list of the employes of the county and the salary of each, and its recommendations as to the number of employes and their salaries for each ensuing year;

(g) To prepare annually before the annual meeting of the board of supervisors in October, a detailed estimate of the necessary expenses of said county for the ensuing calendar year, together with an estimate of the probable receipts of the county from all sources other than taxation, and present the same at the October session of the board with the recommendations of the committee as to the amount of money necessary to be raised by taxation for the several purposes of the county expenditures;

(h) It shall also execute and perform all orders of the board of supervisors in any matter which is not contrary to the laws of the state.

History: 1923, Act 301, Eff. Aug. 30, 1923 ;-- CL 1929, 1221 ;-- CL 1948, 46.63






Act 58 of 1909 CLAIMS AGAINST COUNTIES (46.71 - 46.77)

Section 46.71 Claims against counties; adjustment, allowance and authorization of payment by board of supervisors.

Sec. 1.

It shall be the duty of the board of supervisors of each county, or the board of county auditors in counties having a board of county auditors, to adjust, allow and authorize the payment of all claims against the particular county, and any claims not adjusted and ordered paid by the said board of supervisors or board of county auditors, as the case may be, except as provided in this act, shall not be paid. Any claim or any part or portion thereof which may be adjusted or allowed by the board of supervisors or the board of county auditors shall be paid out of the county treasury in the manner provided by general law.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2299 ;-- CL 1929, 1186 ;-- CL 1948, 46.71



Section 46.72 Disallowance of claims; appeal to circuit court, notice; bond, costs.

Sec. 2.

When the claim of any person, firm or corporation against a county shall be disallowed in whole or in part by the board of supervisors or board of county auditors, such person, firm or corporation may appeal from the decision of such board to the circuit court for the same county, by causing a written notice of such appeal to be served on the county clerk within 20 days after such disallowance: Provided, That no appeal shall be allowed, unless such claimant shall have appeared before the said board and presented evidence or shall have attached an affidavit in support of such claim. The appeal herein authorized shall be of no force or effect, unless there is filed with the county clerk at the same time the notice of appeal is served a bond for 200 dollars running to the county with sufficient surety, to be approved by the county clerk, conditioned for the faithful prosecution of such appeal and the payment of all costs that may be adjudged against the appellant.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 53, Eff. Aug. 1, 1911 ;-- CL 1915, 2300 ;-- CL 1929, 1187 ;-- CL 1948, 46.72



Section 46.73 Appeal; county clerk, notice to prosecutor; return of proceedings, filing.

Sec. 3.

The county clerk upon being served with such notice of appeal shall immediately give notice thereof to the prosecuting attorney, and make out a brief return of the proceedings of the board of supervisors or board of county auditors relating to such claim, with the decision thereon, and attach thereto the notice of appeal and all other papers in the case in his possession or which may have been before the auditing board, together with his certificate that such return is a true statement of the proceedings of the auditing board in regard to the decision appealed from, and that the notice of appeal, bond and other papers are all the papers in his possession or which were before the auditing board relating to such appeal, and forthwith file same in his office.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2301 ;-- CL 1929, 1188 ;-- CL 1948, 46.73



Section 46.74 Appeal; county clerk, entry of action; pleadings; procedure.

Sec. 4.

The county clerk shall, as soon as the said return is filed in his office, enter in the circuit court record an action in which the claimant shall be plaintiff and the particular county defendant. The claimant shall not be permitted to file any amended or different claim from that presented to the board of supervisors or board of county auditors. The statement or return of the proceedings before the auditing board, prepared and filed in the office of the county clerk, shall be equivalent to a declaration in such action, and the defendant may file its plea thereto within 20 days after such appeal is taken. Every appeal thus taken to the circuit court shall be docketed among the other causes pending therein, and shall be heard, tried and determined as an original cause, and the practice in the circuit court shall be followed in all such matters, except where the contrary is herein expressed.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2302 ;-- CL 1929, 1189 ;-- CL 1948, 46.74



Section 46.75 Appeal; parties to proceeding, affidavit of interest; recoveries; costs, attorney fees.

Sec. 5.

When an appeal is taken by a person, firm or corporation not a party to the proceeding before the board of supervisors or board of county auditors, such appeal may upon motion be dismissed, unless such person, firm or corporation shall file with the clerk of said circuit court an affidavit setting forth that the said appellant has an interest in the matter and is aggrieved by the decision of the auditing board, and alleging explicitly the nature of the interest. If upon appeal the claimant shall recover anything in addition to the amount allowed by the board of supervisors or board of county auditors, costs shall be granted the claimant regardless of the amount so recovered. If nothing shall be allowed in addition to the amount authorized by the auditing board, the defendant shall have costs. If the appeal is from the action of the board of supervisors or the board of county auditors allowing a part of a claim, the court may examine all the items thereof and give the defendant the benefit of the aggregate amount allowed thereon, and if it shall appear that the appellant or claimant has been allowed all that he is entitled to, he shall be entitled to judgment for that amount, and the defendant shall recover costs: Provided, That a term fee or attorney fee shall not be allowed in any case.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2303 ;-- CL 1929, 1190 ;-- CL 1948, 46.75



Section 46.76 Appeal; entry of judgment, payment; final determination.

Sec. 6.

When the appellant shall be granted any sum in addition to the amount allowed by the auditing board, the circuit judge may authorize the clerk of the court to enter a judgment in favor of the claimant for the amount, which judgment when properly entered shall authorize the county treasurer to pay the amount thereof to the claimant. The circuit court may in all cases make a final determination of the proceeding which is appealed, or may return the said claim to the board of supervisors or the board of county auditors with an order how to proceed, and may require such board to comply with the final determination made by the court in the premises.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2304 ;-- CL 1929, 1191 ;-- CL 1948, 46.76



Section 46.77 Appeal; duty of prosecuting attorney.

Sec. 7.

It is hereby made the duty of the prosecuting attorney to represent the board of supervisors or board of county auditors in any such appeal, but he shall not receive or be entitled to any additional compensation therefor.

History: 1909, Act 58, Eff. Sept. 1, 1909 ;-- CL 1915, 2305 ;-- CL 1929, 1192 ;-- CL 1948, 46.77






Act 86 of 1863 UNCALLED FOR ORDERS (46.81 - 46.82)

Section 46.81 Uncalled for orders; cancellation, authority of board of supervisors.

Sec. 1.

That the board of supervisors of the several counties of this state, be and they are hereby authorized, at any regular meeting, to cancel and destroy all orders drawn on any of the funds of the county, which may have remained uncalled for and on file for the period of 6 years and upwards.

History: 1863, Act 86, Imd. Eff. Mar. 11, 1863 ;-- CL 1871, 501 ;-- How. 506 ;-- CL 1897, 2506 ;-- CL 1915, 2297 ;-- CL 1929, 1156 ;-- CL 1948, 46.81



Section 46.82 Uncalled for orders; record, contents.

Sec. 2.

Said boards, before destroying any such orders, shall cause to be entered in the minutes of their proceedings, a brief description thereof, containing the name of the payee, the number, date, and amount of each order.

History: 1863, Act 86, Imd. Eff. Mar. 11, 1863 ;-- CL 1871, 502 ;-- How. 507 ;-- CL 1897, 2507 ;-- CL 1915, 2298 ;-- CL 1929, 1157 ;-- CL 1948, 46.82






Act 189 of 1911 PURCHASE OF REVERSIONARY INTERESTS (46.91 - 46.91)

Section 46.91 Purchasing reversionary interest in real estate transferred to county; payment; expenditure limitation; exception.

Sec. 1.

The county board of commissioners in each county is empowered by majority vote of all the members-elect, at any regular, adjourned, or special session of said board, to purchase for their respective counties, the reversionary interest in and to any and all real estate which may have been transferred to said county by deed, dedication or otherwise for public purposes, and to provide for the payment for the same as for other current and necessary expense. Not more than $5,000.00 dollars shall be expended for the purposes of this section, unless authorized by a majority of the electors of such county voting therefor at a general election or at a special election called therefor.

History: 1911, Act 189, Eff. Aug. 1, 1911 ;-- CL 1915, 2325 ;-- CL 1929, 1162 ;-- CL 1948, 46.91 ;-- Am. 1983, Act 5, Imd. Eff. Mar. 7, 1983






Act 60 of 1923 PUBLIC MARKET (46.101 - 46.104)



Act 228 of 1911 FAIRS AND EXHIBITIONS (46.111 - 46.111)



Act 12 of 1921 (1st Ex. Sess.) FAIR PROPERTY HELD IN TRUST; MORTGAGE (46.121 - 46.121)

Section 46.121 Fair property held in trust; mortgage by board of supervisors.

Sec. 1.

The board of supervisors of any county holding in trust the property of any agricultural society organized under any law of this state for the purpose of the holding and maintaining of agricultural, industrial and mechanical fairs, is hereby authorized and empowered in conjunction with said society to execute and deliver a mortgage on all or any of the real property of said society for the purpose of securing the payment of the obligations of such society contracted for or arising from the maintenance of such fair. The terms and conditions of such mortgage shall be subject to the discretion of such board of supervisors.

History: 1921, 1st Ex. Sess., Act 12, Imd. Eff. June 15, 1921 ;-- CL 1929, 1168 ;-- CL 1948, 46.121






Act 13 of 1927 FAIR PROPERTY HELD IN TRUST; PURCHASE (46.131 - 46.131)

Section 46.131 Fair property held in trust; purchase by board of supervisors.

Sec. 1.

The board of supervisors of any county holding in trust the property of any agricultural society organized under any law of this state for the purpose of the holding and maintaining of agricultural, industrial and mechanical fairs, is hereby authorized and empowered to purchase and acquire, from such agricultural society, all the beneficial right, title and interest of such agricultural society, in and to any or all of the lands, or property, so held in trust by such county, and to thereafter have and hold said lands and property in fee simple and free from such trust.

History: 1927, Act 13, Imd. Eff. Mar. 30, 1927 ;-- CL 1929, 1169 ;-- CL 1948, 46.131






Act 36 of 1917 COUNTY-OWNED FAIRGROUNDS (46.141 - 46.141)

Section 46.141 Fairgrounds; appropriations by board of supervisors for improvements.

Sec. 1.

The board of supervisors in any county owning its own fair grounds is hereby authorized to make appropriations for the construction and maintenance of buildings, fences and driveways on said fair grounds.

History: 1917, Act 36, Eff. Aug. 10, 1917 ;-- CL 1929, 1170 ;-- CL 1948, 46.141






Act 11 of 1929 COUNTY-OWNED FAIRGROUNDS (46.151 - 46.153)

Section 46.151 Fair; management and control by board of supervisors.

Sec. 1.

In any county where the title to property occupied and used as an agricultural fair is in the county, the board of supervisors is hereby authorized to take over the management and control of said fair and operate the same under such rules and regulations as they may determine.

History: 1929, Act 11, Imd. Eff. Mar. 25, 1929 ;-- CL 1929, 1171 ;-- CL 1948, 46.151



Section 46.152 Fair board; appointment by board of supervisors.

Sec. 2.

For the purpose of carrying out the provisions of this act, the said board is hereby authorized to appoint a committee of its members or other residents of the county, which shall be known as a fair board, and shall have control of the operation and management of the fair held in such county.

History: 1929, Act 11, Imd. Eff. Mar. 25, 1929 ;-- CL 1929, 1172 ;-- CL 1948, 46.152



Section 46.153 Fair; rules and regulations for management and control; admission charge, tax levy.

Sec. 3.

The said board of supervisors is hereby authorized to make such rules and regulations governing the control and management of said fair as in their judgment may be necessary and proper to properly carry out the purposes for which such fair is being held, and may provide what, if any, admission shall be charged, and may raise by tax not more than 1/10 of 1 mill on the assessment roll of said county for the purpose of paying the necessary expenses of said fair.

History: 1929, Act 11, Imd. Eff. Mar. 25, 1929 ;-- CL 1929, 1173 ;-- CL 1948, 46.153






Act 88 of 1913 ADVERTISEMENT OF AGRICULTURAL ADVANTAGES (46.161 - 46.161)

Section 46.161 Advertisement of state or county agricultural, industrial, trade, or tourist advantages; tax levy or appropriation by county board of commissioners; authority to levy special tax; expiration; submission of proposal to vote of electors; limitation on total tax levy; use.

Sec. 1.

(1) Subject to subsections (2) and (3), the county board of commissioners of a county may levy a special tax on the taxable property within that county for the purpose of creating a fund; or appropriate out of the general fund an amount to be used for advertising agricultural or industrial advantages of this state or the county or any part of this state, or for collecting, preparing, or maintaining an exhibition of the products and industries of the county at any domestic or foreign exposition, for the purpose of encouraging immigration and increasing the trade in the products of this state, or advertising this state and any portion of this state for tourists and resorters. The total tax levied in any 1 year shall not exceed 5 cents on each $100.00 of taxable property within the county according to the assessment rolls. The sums raised or appropriated out of the general fund shall be used as directed by the county board of commissioners. The county board of commissioners may appropriate the sum raised by special tax, or appropriated out of the general fund, or any part of the same to the support and work and maintenance of a legal association, development bureau, or board organized under the laws of this state, not organized or conducted for profit, and that is engaged in the purpose of advertising the advantages of and encouraging immigration, and increasing the trade of the county and other adjoining counties of this state.

(2) The authority to levy a special tax under subsection (1) only applies to a county that is levying a special tax as described in subsection (1) on the effective date of the amendatory act that added this subsection.

(3) The authority to levy a special tax under subsection (1) expires on January 1, 2020.

(4) The county board of commissioners of a county may levy a special tax for a period of not more than 5 years on the taxable property within that county for the purpose of creating a fund to be used for advertising agricultural or industrial advantages of this state or the county or any part of this state, or for collecting, preparing, or maintaining an exhibition of the products and industries of the county at any domestic or foreign exposition, for the purpose of encouraging immigration and increasing the trade in the products of this state, or advertising this state and any portion of this state for tourists and resorters, if a majority of the electors in the county voting on the special tax at an election approve the special tax. The proposal for a special tax shall be submitted to a vote of the electors of the county by resolution of the county board of commissioners. If a majority of the electors in the county voting on the question of levying a special tax for a period of not more than 5 years approve the proposal, the tax levy is authorized. The total tax levied in any 1 year shall not exceed 5 cents on each $100.00 of taxable property within the county according to the assessment rolls. The sums raised shall be used as provided in subsection (1).

History: 1913, Act 88, Eff. Aug. 14, 1913 ;-- CL 1915, 2315 ;-- Am. 1921, Act 63, Eff. Aug. 18, 1921 ;-- Am. 1927, Act 305, Eff. Sept. 5, 1927 ;-- CL 1929, 1174 ;-- CL 1948, 46.161 ;-- Am. 1958, Act 80, Eff. Sept. 13, 1958 ;-- Am. 1961, Act 38, Eff. Sept. 8, 1961 ;-- Am. 2015, Act 138, Eff. Jan. 5, 2016






Act 342 of 1939 COUNTY PUBLIC IMPROVEMENT ACT OF 1939 (46.171 - 46.188)

Section 46.171 Establishment of water, sewer, and sewage disposal improvements and services; establishment of garbage and rubbish collection and disposal facilities and services; definitions.

Sec. 1.

(1) The county board of commissioners of a county may, by resolution adopted by a majority vote of its members-elect at any regular or special session of the board, authorize and direct that there be established a system or systems of water, sewer, or sewage disposal improvements and services and garbage or rubbish collection and disposal facilities and services within or between cities, villages, townships, charter townships, or any duly authorized and established combinations thereof, within or without the county, and mains, trunks, connecting lines, and disposal facilities therefor. For such purposes the agency of the county hereinafter designated shall locate, acquire, purchase, construct, own, maintain, or operate water mains, trunks, and connecting lines, water pumping and purification plants, sewers, sewage interceptors, sewage disposal plants, settling basins, screens and meters, and incinerators and disposal grounds and facilities, as shall be described in maps, plans, and specifications therefor and be approved by the county board of commissioners or contract with any unit of government, or any duly authorized and established combination thereof for the purchase of water and for the use of their sewers and sewage disposal plants and garbage or rubbish collection and disposal facilities and services. A county may establish, construct, administer, coordinate, and regulate systems for water, sewer, and sewage disposal improvements and services within or between, and garbage and rubbish collection and disposal facilities and services for, such units of government.

(2) As used in this act:

(a) “Sewers” means interceptor sewers for the transportation of sewage or storm water or both, storm sewers, sanitary sewers, combined sanitary and storm sewers and all instrumentalities, facilities, and properties used or useful in connection with the collection of sewage or storm water.

(b) “Garbage” and “rubbish collection and disposal facilities” mean incinerators, disposal grounds, and all instrumentalities, facilities, and properties used or useful in connection with the collection and disposal of garbage and rubbish.

(c) “Unit of government” means a city, village, township, charter township, and any duly authorized and established combinations thereof, within or without the county establishing any of the improvements, facilities, or services authorized under this act.

(d) “Improvements”, “facilities”, and “services” mean any of the improvements, facilities, and services authorized under the provisions of subsection (1).

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.171 ;-- Am. 1952, Act 74, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.171a County public improvements; short title.

Sec. 1a.

This act shall be known and may be cited as the “County Public Improvement Act of 1939”.

History: Add. 1963, Act 1, Imd. Eff. Feb. 26, 1963



Section 46.172 County public improvements; contracts with governmental units, loans.

Sec. 2.

Any county having determined to establish and provide any of the improvements, facilities and services authorized under the provisions of section 1 hereof, is further authorized to extend by laterals and connections, and to improve, repair, manage and/or operate any such improvements, facilities and service of and situated within any units of government by terms of agreements therefor to be entered into between such county and said units of government, and subject to the conditions hereinafter provided.

Such county may loan money to such units of government for said purposes and obtain repayment thereof by agreement therefor and subject to the conditions hereinafter provided.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- CL 1948, 46.172 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953



Section 46.173 County agency; designation; powers and duties.

Sec. 3.

Whenever the county board of commissioners of a county determines to establish and provide any of the improvements, facilities, or services hereinbefore authorized, it shall designate the “county agency” therefor which shall be the board of county road commissioners, the drain commissioner, or the board of public works of the county as may be determined by resolution of the county board of commissioners. Before commencing the improvements, facilities, or services, or entering into a contract with any other unit of government for supply or use of the improvements, facilities, and services, the county agency shall prepare or obtain from competent sources and file with the county board of commissioners, maps, plans, designs, specifications, and estimates of the proposed improvements or facilities. The county agency shall have supervision and control of the management and operation of all improvements, facilities, and services established pursuant to this act and further shall have the following duties and powers: To make and execute proposed alterations, changes, and extensions of the improvements, facilities, or services authorized herein; to locate, acquire, purchase, construct, alter, repair, maintain, and operate the improvements, facilities, and services authorized herein and enter into and execute contracts therefor; to obtain or prepare data for and determine rates, charges, and assessments to be imposed and collected for any improvements, facilities, and services authorized herein; to review and make adjustments of rates, charges, and assessments where the same are deemed excessive or inadequate; to engage consultants, assistants, attorneys, and employees; to act as the applicant, agents, or sponsor for the county in the borrowing or loaning of money, issuing of notes or bonds and receiving of any gift or grant of funds or property for the purposes authorized herein; to enter into and execute agreements with units of government, for the use of any such improvements, facilities, or services and the collection of rates, charges, and assessments; and to make all necessary rules governing the use and operation of such improvements, facilities, or services.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.173 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1961, Act 213, Eff. Sept. 8, 1961 ;-- Am. 1973, Act 152, Imd. Eff. Nov. 28, 1973



Section 46.174 Establishment of rates, charges, or assessments.

Sec. 4.

When the county board of commissioners of a county has authorized and directed the establishment of any of the improvements, facilities, or services authorized by this act, the county agency shall establish just, equitable, and uniform rates, charges, or assessments to be paid to the county for the services rendered thereby. The complete and actual cost of improvements and financing thereof may be included in the amounts fixed for rates, charges, or assessments for services rendered by the county. Where the improvements or facilities are to be acquired, constructed, and financed pursuant to the provisions of sections 5a, 5b, and 5c, the rates, charges, or assessments for services rendered by the improvements or facilities shall be set and thereafter changed in the amount and manner provided by contract between the county and the unit or units of government.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.174 ;-- Am. 1952, Act 74, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.174a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 4a.

A petition under section 5b or 16, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 202, Eff. Mar. 23, 1999



Section 46.175 Agreements; rates, charges, or assessments as lien.

Sec. 5.

The county agency and a unit of government may enter into agreements for a term up to but not exceeding 40 years whereby the unit of government shall pay the county for the services provided by any improvements and facilities authorized by this act, including the cost of construction and maintenance of the same, from funds collected as rates, charges, or assessments from the users and beneficiaries of the improvements, facilities, and services, or from any other fund available which may be validly used for such purposes. Any contracting unit of government may raise the amounts required to be paid under such agreements by collecting connection charges, and rates, charges, or assessments from the users and beneficiaries of the improvements, facilities, and services within that unit of government, or by levy upon the taxable property of any contracting unit of government having the power to tax in accordance with the same procedure as provided under the general tax laws of the state. The county agency may also enter into agreements with units of government providing that the county agency shall collect the connection charges, and rates, charges, or assessments for the services furnished, directly from the users and beneficiaries thereof. The county agency may enter into similar agreements with the county drain commissioner on behalf of any drain district, or with the drainage board on behalf of any inter-county drainage district, for the connection of any drain with any county sewer or sewage disposal system and for the collection by the county of connection charges, rates, and charges for the services of such county system from the users or beneficiaries thereof through connection with such drain. The county agency or such units of government in accordance with the agreements shall have the right to shut off the services and deny the use of the improvements or facilities to any user or beneficiary thereof failing to pay any of the rates, charges, or assessments as fixed. The rates, charges, or assessments for water, sewage, and sewage disposal services may be fixed in accordance with the amount of water used as measured by water meter readings or by such other methods as may be deemed equitable. Any rates, charges, or assessments shall constitute a lien on the premises served, effective immediately upon the rendering of services thereto and the official records of the agency charged with the collection thereof constitute notice of the pendency of the lien. Any rates, charges, or assessments remaining unpaid and delinquent for a period of 6 months or more may be certified by the agency charged with the collection thereof to the tax assessing officer or agency of the taxing district wherein the lands served are located and shall then be entered upon the county tax rolls against the premises to which such services shall have been rendered. The same shall be collected and the lien shall be enforced in accordance with the provisions of the general tax laws of the state.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.175 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1961, Act 213, Eff. Sept. 8, 1961 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.175a Contracts authorized; methods of raising funds.

Sec. 5a.

As an additional or alternative method of acquiring and constructing any of the improvements or facilities authorized by this act, the county, acting through its county agency, and any unit of government may enter into contracts providing for the acquisition, construction, and financing of improvements or facilities in the manner authorized in this act. The contracts shall provide for the allocation and payment of the share of the total cost to be borne by each unit of government in annual installments for a period of not exceeding 40 years, and each contracting unit of government is authorized to pledge its full faith and credit for the payment of the obligation in the manner and times specified in the contracts. A contract described in this section is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. For the purpose of making payment of its pledged share of the cost of the improvements or facilities, any contracting unit of government may use any, or all, or any combination of the following methods of raising funds:

(a) The levy of a tax on taxable property by a unit of government having the power to tax, which tax may be imposed without limitation as to rate or amount and in addition to any taxes that the unit of government may be authorized to levy but not more than the rate or amount sufficient for those purposes.

(b) The levy of special assessments on property benefited by the improvements, the procedures relative to the making and collection of the special assessments to conform as near as may be to applicable charter or statutory provisions.

(c) The levy and collection of rates or charges to users and beneficiaries of the service furnished by the improvement.

(d) From money received or to be received derived from the imposition of taxes by this state, except as the use of the money for that purpose is expressly prohibited by the state constitution of 1963.

(e) From any other funds that may be validly used for that purpose. The contracts may provide for any and all matters relating to the acquisition, construction, and financing of the improvements or facilities as are considered necessary, including the authority to the county agency to issue bonds secured by the full faith and credit contractual pledges of the contracting unit of government, as authorized by section 5c. The contracts may provide for appropriate remedies in case of default, including, but not limited to, the right of the contracting unit of government to authorize the state treasurer or other official charged with the disbursement of unrestricted state funds returnable to the governmental units under the state constitution of 1963, to withhold sufficient funds to make up any default or deficiency in funds.

History: Add. 1952, Act 74, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1961, Act 213, Eff. Sept. 8, 1961 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974 ;-- Am. 2002, Act 199, Imd. Eff. Apr. 29, 2002



Section 46.175b Resolution authorizing execution of contract; notice; approval of contract; petition for referendum; special election; verification of signatures; refunding of outstanding bonds.

Sec. 5b.

(1) A unit of government desiring to enter into a contract under the provisions of section 5a shall authorize, by resolution of its governing body, the execution of the contract. Subsequent to the adoption of the resolution a notice thereof shall be published in a newspaper of general publication in the unit of government which notice shall state:

(a) That the governing body has adopted a resolution authorizing execution of the contract.

(b) The purpose thereof.

(c) The source of payment of unit of government is contractual obligation.

(d) The right of referendum thereon.

(e) Such other information as the governing body shall determine to be necessary to adequately inform all interested persons of the nature of the obligation.

The contract may be executed and delivered by the unit of government upon approval by its governing body without a vote of the electors thereon, but the contract shall not become effective until the expiration of 45 days after the date of publication of such notice. If within the 45-day period a petition signed by at least 10% or 15,000, whichever is the lesser, of the registered electors residing within the limits of the unit of government is filed with the clerk thereof requesting a referendum upon the contract, the same shall not become effective until approved by the vote of a majority of the electors of the unit of government qualified to vote and voting thereon at a general or special election. Where a unit of government has, prior to the effective date of this 1974 amendment, published a resolution authorizing the execution of a contract hereunder in substantial compliance with this section, as amended, and the referendum period formerly provided by this section has expired, but the bonds have not been issued, the resolution and the publication thereof are hereby validated and, if no petition for a referendum on execution of the contract has been or is signed and filed within the time period formerly provided by this section, the contract may be executed and shall thereupon become effective without submitting the proposition for approval thereof to the electors, or if a petition has been or is so signed and filed, the contract may be executed and thereupon become effective if approved at an election as above provided. When any such contract is to be entered into by any township only on behalf of the unincorporated area of the township, only the registered electors residing within the unincorporated area of the township shall be qualified to sign the petition and vote at the election.

(2) Any special election called for such purpose shall not be included in any statutory or charter limitation as to the number of special elections to be called within any period of time. Signatures on any such petition shall be verified by some person under oath, as the actual signatures of the persons whose names are signed thereto, and the clerk of the unit of government shall have the same power to reject signatures as city clerks under the provisions of section 25 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.25 of the Michigan Compiled Laws. The number of registered electors in any unit of government shall be determined by the unit of government registration books.

(3) Where a contracting unit of government has outstanding any revenue bonds issued under the provisions of Act. No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Michigan Compiled Laws, for the type of improvements or facilities to be constructed pursuant to this act and the contract, such contract may provide for the refunding of the outstanding bonds and the inclusion, in the total financing required for the construction of the improvements or facilities contemplated by this act of an amount sufficient to provide for the refunding, including such call premiums as may be required in the ordinance authorizing their issuance. Nothing herein contained shall be construed as authorizing the refunding of noncallable unmatured bonds without the consent of the holder or holders thereof. Where the refunding is provided for by the contract, any bonds issued pursuant to section 5c may be issued and sold in a sufficient amount to provide additional funds over and above acquisition and construction costs of the new improvements or facilities to enable the contracting unit of government to retire the outstanding revenue bonds.

History: Add. 1952, Act 74, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.175c Bonds generally.

Sec. 5c.

(1) For the purpose of obtaining funds for the acquisition and construction of the improvements or facilities authorized by this act, the county after the execution of the contract or contracts authorized by sections 5a and 5b, upon resolution adopted by its county board of commissioners, may issue its negotiable bonds secured by the full faith and credit pledges made by each contracting unit of government pursuant to authorization contained in this act and the contract or contracts entered into pursuant to sections 5a and 5b. The bonds shall not be delivered until the contract or contracts become effective as provided in section 5b. The bonds shall be issued in the name of the county and shall be executed in such manner as provided in the resolution authorizing the bonds. Bonds issued under this act shall mature in a period not to exceed 40 years. The bonds and coupons shall taxation by be exempt from all this state or by any taxing authority within this state. The bonds shall not pledge the full faith and credit of the issuing county except as otherwise provided in this section. As additional security for the payment of the principal of and interest on any bonds issued under this section, any issuing county may, upon proper resolution adopted by a majority vote of the members-elect of its county board of commissioners, pledge the full faith and credit of the county for the prompt payment of the principal of and interest on the bonds. In the event the county is required to advance any money by reason of a pledge on account of the delinquency of any contracting unit of government and if provided in the contract, the county treasurer shall notify the state treasurer to deduct the amount of money advanced by the county from any unrestricted money in the state treasurer's possession belonging to the unit of government and to pay the amount to the county. The money shall be paid into the general fund of the county. The right of deduction to receive payment from the state treasurer given to the county by this statute shall not operate to limit the county's right to pursue any other legal remedies for the reimbursement of money advanced under this section. The board of commissioners of any county that has advanced any money and that has not been reimbursed may order a unit of government having taxing power and its officers to levy upon its next tax roll an amount sufficient to make the reimbursement on or before the date when its taxes become delinquent and the unit of government and its tax levying and collecting officials shall levy and collect the taxes and reimburse the county. The resolution authorizing the issuance of the bonds shall contain the terms of the contract or contracts authorized by sections 5a and 5b. Sections 5a, 5b, and 5c shall be construed as an additional and alternative method for the acquisition, construction, and financing of the improvements or facilities contemplated by this act, and shall not affect the other provisions of this act relating to the acquisition, construction, or financing of improvements or facilities. Any improvements and facilities contemplated by this act may be acquired, constructed, and financed in part under the provisions of sections 5a, 5b, and 5c and in part under other sections of this act. This act shall not validate any drain orders or bonds issued prior to April 30, 1954.

(2) Bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1952, Act 74, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1954, Act 161, Imd. Eff. Apr. 30, 1954 ;-- Am. 1957, Act 138, Imd. Eff. May 28, 1957 ;-- Am. 1963, Act 1, Imd. Eff. Feb. 26, 1963 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974 ;-- Am. 1983, Act 183, Imd. Eff. Oct. 25, 1983 ;-- Am. 2002, Act 199, Imd. Eff. Apr. 29, 2002



Section 46.176 Board of review; designation by board of supervisors; hearing, review, and adjustment of rates, charges and assessments; meetings, time and place, notice.

Sec. 6.

The board of supervisors shall designate either a committee selected from its membership or the board of auditors, in counties having boards of auditors, to be constituted a board of review for the purpose of hearing and reviewing rates, charges and/or assessments. At the request of any unit of government, person, firm or corporation, charged for services rendered by any county acting under the provisions hereof, and on sufficient cause being shown, or upon information presented to or obtained by said board of review of the respective county, the action of the county agency in fixing or adjusting charges and/or assessments shall be reviewed and finally determined by said board of review: Provided, That such charges and/or assessments shall in all cases be sufficient to pay operating expenses of the system and to meet sinking fund and interest requirements on bonds and to meet principal and interest payments on notes if any, and any other requirements under which such bonds or notes may be issued. The board of review shall adjust and correct rates, charges and/or assessments in order that the same shall be just and equitable. The board of review shall meet at the room of the board of supervisors in the county building on the second Monday in May and September of each year, at 3:00 o'clock in the afternoon and continue in session during the day until 5:00 o'clock in the afternoon thereof and during the same hours of the 2 days following. Additional time for hearings may be granted by the board of review. Notice of hearings to be held by the board of review shall be prepared by such board and posted at 2 public places in each municipality where rates, charges and/or assessments are charged or assessed in pursuance hereof, at least 7 days prior to the second Monday in May and September.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.176 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953



Section 46.177 Self-liquidating revenue bonds.

Sec. 7.

For the purpose of obtaining money for locating, acquiring, purchasing, establishing, constructing, extending, improving, or repairing any of the improvements, facilities, or services authorized by this act, the county may issue self-liquidating revenue bonds, and may issue refunding bonds for the payment or retirement of any such bonds previously issued by it for any such purposes, under the provisions of Act No. 94 of the Public Acts of 1933, as amended. As additional security for the payment of the bonds, any issuing county, by a majority vote of the members-elect of its county board of commissioners, may include as part of the ordinance authorizing the issuance of the bonds a pledge of its full faith and credit for payment of the principal of and interest on the bonds, and if such a pledge is made, then in event of the insufficiency of the revenues therefor, the county may pay the amount of the insufficiency from its general fund or levy taxes therefor without limitation as to rate or amount and in addition to any other taxes it may be authorized to levy but not in an amount a rate in excess of that necessary to make up the insufficiency.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.177 ;-- Am. 1949, Act 221, Eff. Sept. 23, 1949 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1961, Act 213, Eff. Sept. 8, 1961 ;-- Am. 1963, Act 1, Imd. Eff. Feb. 26, 1963 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.178 Administrative expenses; revolving fund.

Sec. 8.

The county board of commissioners of any county operating under the provisions of this act, may by a 2/3 vote of its members-elect appropriate and there shall be paid from its general funds such sums as are determined by the board to be necessary for administrative expenses incurred by the county agency in the performance of its duties and powers authorized by this act and for purposes of obtaining maps, plans, designs, specifications, and cost estimates of proposed improvements or facilities. The county board of commissioners of a county operating under this act may by a 2/3 vote of its members-elect make appropriations from the general fund of such county to be segregated as a revolving fund which may be used to finance and pay for such improvements or facilities as are authorized herein to be disbursed and expended by the county agency.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.178 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.179 Advancements and loans to governmental units; conditions, provision for payment; maximum.

Sec. 9.

In the event that the board of supervisors of any county having established any of the improvements or facilities authorized by this act determines that any city, village, township or township improvement district is in need of extensions, improvements or repairs to such improvements and facilities of and within such units of government, such board of supervisors by a two-thirds majority vote of its members elect is authorized to appropriate, advance and loan to and by agreement with such unit of government from the general funds of the county, such sums as are necessary to provide such extensions, improvements or repairs. The board of supervisors may, by resolution adopted by a two-thirds majority vote of its members elect, make such advance and loan on condition that the legislative body of the unit of government borrowing and receiving said sum shall enter into an agreement therefor and approve such advance and loan by a two-thirds vote of its members elect. Any sum to be borrowed for the benefit of a township improvement district shall be authorized by action of the township board in the township where said district is situated. No such loan shall be made by the board of supervisors without there first being irrevocably pledged to the payment thereof current or delinquent taxes evidenced by promissory notes paying interest at not to exceed 5 per cent per annum and maturing within a period of 10 years: Provided, The total sum advanced and loaned to any such unit of government for 1 or more of the improvements or facilities authorized herein shall not, in total amount, exceed 10 per cent of its current taxes and 80 per cent of all its delinquent taxes, and current and/or delinquent taxes pledged shall not exceed said amount. Such advances and loans are authorized irrespective of the amount of tax delinquency of the unit of government borrowing money for the purpose herein provided, and shall not require the approval of the state loan board, the public debt commission or any other state authority.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.179 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953



Section 46.180 Audit of financial records and accounts; disbursement of funds.

Sec. 10.

The board of auditors shall audit the financial records and accounts for the construction or acquisition of any improvements or facilities by the county authorized herein. All funds for the purchase of land, construction, acquisition, maintenance, and operation of improvements or facilities authorized by the county board of commissioners shall be disbursed by direction of the county agency and paid by the county treasurer. In counties not having a board of auditors, the county board of commissioners shall perform the duties designated herein for the board of auditors.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.180 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.181 Collection service charge; enforcement.

Sec. 11.

The collection service charge authorized herein in terms of rates, charges or assessments to be fixed and collected by the county, and notes for money advanced and loaned by the county may be enforced by such county in case of default in payment thereof as herein provided, and/or by action in mandamus, assumpsit or any other remedy prescribed by law.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- CL 1948, 46.181



Section 46.182 Public improvements; permit from city or village legislative body not required.

Sec. 12.

The construction or acquisition of any improvements or facilities in accordance with the provisions of this act, shall not be subject to the requirements and provisions of Act No. 261, Public Acts of Michigan, 1927.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- CL 1948, 46.182 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953



Section 46.183 Construction of act.

Sec. 13.

This act being necessary for and to secure the public health, safety, and welfare of the counties, cities, villages, townships, and charter townships shall be liberally construed to effect the provisions hereof.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- CL 1948, 46.183 ;-- Am. 1974, Act 46, Imd. Eff. Mar. 19, 1974



Section 46.184 County agency; purchase, acceptance or condemnation of property; provisions applicable.

Sec. 14.

The county agency of any county, for purposes of exercising the authority herein granted to such county, may purchase, accept as a gift, or condemn private property determined by said county agency to be necessary therefor and for the public use. If by condemnation the provisions of Act No. 149 of the Public Acts of Michigan of the year 1911, entitled “An act to provide for the condemnation by state agencies and public corporations of private property for the use or benefit of the public, and to define the terms 'public corporations,' 'state agencies' and 'private property' as used herein,” or such other appropriate provisions therefor as exists or shall be made by law may be adopted and used for the purpose of instituting and prosecuting such condemnation proceedings.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 353, Eff. Jan. 10, 1942 ;-- CL 1948, 46.184 ;-- Am. 1953, Act 186, Imd. Eff. June 9, 1953



Section 46.185 Authority of act additional.

Sec. 15.

The authority hereby given shall be in addition to and not in derogation of any power existing in any of the counties, cities, villages and townships under any statutory or charter provisions which they may now have or may hereafter adopt.

History: 1939, Act 342, Eff. Sept. 29, 1939 ;-- CL 1948, 46.185



Section 46.186 Township board; action on behalf of partially incorporated city, effect.

Sec. 16.

Whenever all or any part of a township has been incorporated as a city and the incorporation of such city has not been completed by the adoption of a charter therefor, then the township board may act hereunder on behalf of both the city and the remainder of the township, either jointly or severally, and for the purposes of this act shall be deemed to be the governing body of such city as well as that of the township. Pending the adoption of such charter, any duty imposed by the provisions of this act upon an officer or governing body of the city, shall be performed by the corresponding officer or governing body of the township, and all papers, documents and notices may be served upon the township clerk. In event of a referendum upon a contract entered into by the township board solely on behalf of such a city, then only the registered electors residing within the city incorporated territory shall be qualified to sign the petition therefor and to vote at the election. The township registration records shall be used unless there shall have been a previous registration of electors in the city. In the event that the city incorporated territory should revert to the township status by reason of the failure to adopt a charter for said city, then any action taken by the township board on behalf of such city shall be binding upon the township.

History: Add. 1956, Act 49, Imd. Eff. Apr. 2, 1956
Former Law: See section 16 of Act 342 of 1939, which was repealed by Act 267 of 1945.



Section 46.187 Joint action by adjoining counties; administrative agency, establishment, powers and duties; issuance of bonds.

Sec. 17.

Any 2 or more adjoining counties which have, by resolution of their respective boards of supervisors, authorized and directed the establishment of any of the improvements, facilities or services authorized by this act, may contract for the joint establishment, operation or maintenance of any such improvements, facilities or services, or any portion thereof. Such contract shall provide for the establishment of an administrative agency to be composed from the membership of the respective county agencies, and such administrative agency shall have and exercise all the powers and duties conferred upon a county agency under the provisions of this act, except as the same may be specifically limited by the provisions of said contract.

Any bonds issued to finance the construction of improvements under such contract shall be the joint obligation of all participating counties.

History: Add. 1956, Act 49, Imd. Eff. Apr. 2, 1956



Section 46.188 Validation of prior actions and bonds.

Sec. 18.

Actions heretofore taken by the county or any unit of government and all bonds heretofore issued under this act as originally adopted or subsequently amended are hereby validated. A county acting under this act as originally adopted or subsequently amended, or any unit of government, shall not contest the validity of any such bonds or any contract which provides the security therefor or any action taken by the county or unit of government after the bonds have been sold and delivered and the county has received the consideration therefor.

History: Add. 1974, Act 46, Imd. Eff. Mar. 19, 1974






Act 158 of 2009 FARMERS MARKET OR FLEA MARKET (46.191 - 46.193)

Section 46.191 Farmers market or flea market; establishment; authorization by county board of commissioners.

Sec. 1.

The county board of commissioners of any county in this state is authorized to establish a farmers market or flea market in the county.

History: 2009, Act 158, Imd. Eff. Dec. 11, 2009



Section 46.193 Control; regulations.

Sec. 3.

(1) Except as otherwise provided in this section, if a county board of commissioners establishes a farmers market or flea market pursuant to section 1, the county board of commissioners shall have control of the farmers market or flea market and may issue regulations for the use and operation of the farmers market or flea market.

(2) If a county board of commissioners of a county that has adopted an optional unified form of county government under 1973 PA 139, MCL 45.551 to 45.573, establishes a farmers market or flea market pursuant to section 1, the county executive or county manager of that county shall have control of the farmers market or flea market and may issue regulations for the use and operation of the farmers market or flea market.

(3) If a county board of commissioners of a county that has adopted a charter under 1966 PA 293, MCL 45.501 to 45.521, establishes a farmers market or flea market pursuant to section 1, the county executive or chief administrative officer of that county shall have control of the farmers market or flea market and may issue regulations for the use and operation of the farmers market or flea market.

History: 2009, Act 158, Imd. Eff. Dec. 11, 2009






Act 58 of 1945 COUNTY PARKING LOTS (46.201 - 46.201)

Section 46.201 Parking lots; maintenance and regulation; civil sanctions; provisions inapplicable to county or regional park; violation as nuisance; abatement; processing violation as civil infraction.

Sec. 1.

(1) The county board of commissioners of a county may maintain and regulate parking lots on land owned by the county and enact regulations for the safe and proper use of those parking lots for the general public, including the charging of fees for parking; the placing of traffic signs, signals, parking gates, meters, and other controls; and the direction and establishment of time parking zone spaces where parking signs, signals, meters, gates, or other devices and controls may be installed. The board may establish civil sanctions for the violation of the regulations.

(2) This act does not apply to a county or regional park.

(3) A violation of the regulations made in accordance with this act may be treated as a nuisance and abated by a police officer by impoundment of the vehicle involved, by notice of violation, or by removal to a designated motor vehicle pound to be returned only upon payment of reasonable impoundment fees.

(4) Violation of a regulation made in accordance with this act shall be processed in the same manner as a civil infraction under the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

History: 1945, Act 58, Imd. Eff. Mar. 21, 1945 ;-- CL 1948, 46.201 ;-- Am. 1966, Act 113, Imd. Eff. June 22, 1966 ;-- Am. 1978, Act 517, Eff. Aug. 1, 1979 ;-- Am. 1996, Act 534, Imd. Eff. Jan. 13, 1997






Act 159 of 1923 COUNTY CENTENNIAL (46.211 - 46.212)



Act 279 of 1917 MARKING OF HISTORICAL PLACES (46.221 - 46.221)



Act 254 of 1919 COUNTY HISTORICAL MATERIAL (46.231 - 46.231)

Section 46.231 Advancing historical interests of county; activity or project; appropriation by county board of commissioners.

Sec. 1.

The county board of commissioners of any county in this state is authorized to raise and appropriate money for the purpose of fostering any activity or project which in the opinion of the board tends to advance the historical interests of the county.

History: 1919, Act 254, Eff. Aug. 14, 1919 ;-- CL 1929, 1179 ;-- Am. 1941, Act 46, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 29, Eff. Oct. 11, 1947 ;-- CL 1948, 46.231 ;-- Am. 1956, Act 24, Eff. Aug. 11, 1956 ;-- Am. 1957, Act 152, Eff. Sept. 27, 1957 ;-- Am. 1983, Act 3, Imd. Eff. Mar. 7, 1983






Act 190 of 1867 MUTILATED ARCHIVES (46.241 - 46.243)

Section 46.241 Mutilated archives; preservation, copying and binding.

Sec. 1.

That whenever, in the opinion of the board of supervisors of any county in this state, from the defaced or mutilated condition of any assessment rolls, returns of township treasurers, or other papers, on file, under the provisions of law, in the office of the treasurer of such county, and for their better preservation, it shall be necessary that the same be copied or bound or both, that it shall be lawful and shall be the duty of such board of supervisors to authorize and order the copying or binding, or both, of such archives.

History: 1867, Act 190, Eff. June 27, 1867 ;-- CL 1871, 5956 ;-- How. 7534 ;-- CL 1897, 2508 ;-- CL 1915, 2326 ;-- CL 1929, 1180 ;-- CL 1948, 46.241



Section 46.242 Preservation of mutilated archives; supervision by county treasurer; employment of copyist, oath; certification of copies.

Sec. 2.

Whenever the board of supervisors of any county shall order the copying of any rolls or other papers, as provided in section 1 of this act, the treasurer of such county shall have the supervision of such work, and shall employ some proper person or persons to perform the same, who shall, before entering upon the discharge of such duty, subscribe an oath to perform the same, in a true and faithful manner; and it shall be the duty of such county treasurer to compare all rolls or papers so copied, with the originals, and shall attach to each separate copy, roll, or other paper, his certificate that the same is a true copy of the original roll, or other paper, and that such copy was made by a person duly authorized under the provisions of law to make the same.

History: 1867, Act 190, Eff. June 27, 1867 ;-- CL 1871, 5957 ;-- How. 7535 ;-- CL 1897, 2509 ;-- CL 1915, 2327 ;-- CL 1929, 1181 ;-- CL 1948, 46.242



Section 46.243 Copies of archives; admissible as evidence.

Sec. 3.

Any copy of any assessment roll, tax roll, township treasurer's return or other paper, made and certified under the provisions of this act, shall be valid and lawful as evidence in any court as the original would have been.

History: 1867, Act 190, Eff. June 27, 1867 ;-- CL 1871, 5958 ;-- How. 7536 ;-- CL 1897, 2510 ;-- CL 1915, 2328 ;-- CL 1929, 1182 ;-- CL 1948, 46.243






Act 176 of 1937 PERSONS INJURED ON HIGHWAYS (46.251 - 46.252)

Section 46.251 Transportation of persons injured on highways; declaration of necessity.

Sec. 1.

The prompt transportation of persons injured on the highways of this state to a hospital or other place where needed medical care and treatment can be rendered is necessary for the protection of the welfare and safety of the people of the state of Michigan.

History: 1937, Act 176, Eff. Oct. 29, 1937 ;-- CL 1948, 46.251



Section 46.252 Transportation of persons injured on highways; cost, payment by county, reimbursement.

Sec. 2.

In case any ambulance shall transport any such person to any hospital or other place where medical care and treatment can be provided, and the person so injured and transported is financially unable to pay for such transportation, and there are no relatives or other persons liable for the care of such person who can pay for such transportation, the cost of such transportation, when approved by the board of supervisors, or the board of county auditors in counties having a board of county auditors, shall be paid from the general fund of the county, in the same manner as other claims which are a liability of the county are paid from the general fund of the county. The county may maintain an action in assumpsit for reimbursement of any sums paid under the provisions of this act against the person transported at the expense of the county, or against the estate of such person, or against any relative or other person liable for the care of the person transported at the expense of the county, which sums when recovered shall be credited to the general fund of the county.

History: 1937, Act 176, Eff. Oct. 29, 1937 ;-- CL 1948, 46.252






Act 9 of 1972 ELDERLY PERSONS CENTERS (46.261 - 46.261)



Act 270 of 1968 BASE CLOSURE COMMITTEE (46.271 - 46.281)



Act 15 of 1942 (2nd Ex. Sess.) COUNTY FIRE PROTECTION (46.301 - 46.303)

Section 46.301 Fire protection in counties over 5,000; powers of board of supervisors; contracts with townships.

Sec. 1.

In any county now or hereafter having a population of not less than 5,000 inhabitants, as determined by the last federal decennial census or by any federal decennial census hereafter taken, where there are areas outside of incorporated cities for which adequate fire protection is not provided, the board of supervisors by a 2/3 vote of its membership of any such county shall have authority (1) to purchase fire extinguishing apparatus and equipment; (2) to provide for the housing, maintenance, care and operation thereof for any such areas within such county; or (3) to contract for such fire protection with the legislative body of any township, city or village located within such county; (4) to carry on an educational campaign for fire prevention and fire protection in such areas, and (5) to make such appropriation from the general fund of such county as such board of supervisors shall deem necessary for these purposes: Provided, That the county shall furnish fire protection to only such townships as have entered into a contract with the county to reimburse the county for such percentum, which in any case shall not be less than 50 percentum, of the cost of furnishing such fire protection as shall be determined by the board of supervisors.

History: 1942, 2nd Ex. Sess., Act 15, Imd. Eff. Feb. 25, 1942 ;-- Am. 1945, Act 44, Eff. Sept. 6, 1945 ;-- CL 1948, 46.301



Section 46.302 Fire protection; appropriations from county general fund.

Sec. 2.

The board of supervisors thereafter may appropriate annually from the general fund of such county such funds as may be required for the housing, maintenance, care and operation of such fire extinguishing apparatus and equipment, or to carry out contracts for such fire protection in such sums as such board of supervisors shall deem necessary.

History: 1942, 2nd Ex. Sess., Act 15, Imd. Eff. Feb. 25, 1942 ;-- CL 1948, 46.302



Section 46.303 Declaration of necessity.

Sec. 3.

This act is declared to be necessary for the public good and welfare of the people of this state and for the protection of property and is enacted to meet an emergency created by the state of war.

History: 1942, 2nd Ex. Sess., Act 15, Imd. Eff. Feb. 25, 1942 ;-- CL 1948, 46.303






Act 261 of 1965 COUNTY AND REGIONAL PARKS (46.351 - 46.367)

Section 46.351 County parks and recreation commission; creation; membership; terms; vacancy; commission as county agency; rules and regulations; compensation.

Sec. 1.

(1) The county board of commissioners of a county, by resolution adopted by a 2/3 vote of all its members, may create a county parks and recreation commission, which shall be under the general control of the board of commissioners.

(2) The county parks and recreation commission shall consist of the following members:

(a) The chairperson of the county road commission or another road commissioner designated by the board of county road commissioners.

(b) The county drain commissioner or an employee of the drain commissioner's office designated in writing by the drain commissioner.

(c) One of the following:

(i) In a county that elects a county executive under section 9 of 1973 PA 139, MCL 45.559, the county executive or a designee of the county executive.

(ii) In a county with a population of 1,000,000 or less, the chairperson of the county planning commission or another member of the county planning commission designated by the county planning commission. In a county that does not have a county planning commission, the chairperson of the regional planning commission shall serve on the county parks and recreation commission if that person is a resident of that county. If the chairperson of the regional planning commission is not a resident of that county, then the board shall, by a 2/3 vote, appoint a member of the regional planning commission who is a resident of that county to serve on the county parks and recreation commission.

(d) Seven members appointed by the county board of commissioners, not less than 1 and not more than 3 of whom shall be members of the board of commissioners.

(e) For counties with a population greater than 750,000 but less than 1,000,000, the county board of commissioners shall appoint a neighborhood representative. The appointee under this subdivision shall be an officer of the homeowners or property owners association that represents the largest area geographically that is located totally or partially within 1,000 feet of the property boundary of the most frequently used county park who is willing to serve on the county parks and recreation commission. If a homeowners or property owners association is not located within 1,000 feet of that park or no officer is willing to serve, then the appointee shall be a resident who lives within 1/2 mile of that park and who is willing to serve on the county parks and recreation commission. If no resident lives within 1/2 mile of that park or no resident is willing to serve, then the appointee shall be a resident of the city, village, or township in which that park is located who is willing to serve on the county parks and recreation commission. The first appointment under this subdivision shall be made not more than 60 days from October 17, 2003 or not more than 60 days from the date a county qualifies for an appointment under this subdivision.

(3) Of the members first appointed by the county board of commissioners, 2 shall be appointed for a term ending 1 year from the following January 1, 2 for a term ending 2 years from the following January 1, and 3 for a term ending 3 years from the following January 1. The first member appointed by a qualifying county under subsection (2)(e) shall be appointed for a term ending 2 years from the following January 1. From then on, each appointed member shall be appointed for a term of 3 years and until his or her successor is appointed and qualified. Each term shall expire at noon on January 1. A vacancy shall be filled by the county board of commissioners for the unexpired term.

(4) The county parks and recreation commission is an agency of the county. The county board of commissioners may make rules and regulations with respect to the county parks and recreation commission as the board of commissioners considers advisable. The members of the county parks and recreation commission are not full-time officers. The county board of commissioners shall fix the compensation of the members.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1981, Act 223, Eff. Mar. 31, 1982 ;-- Am. 1986, Act 99, Imd. Eff. May 14, 1986 ;-- Am. 1990, Act 84, Imd. Eff. May 25, 1990 ;-- Am. 2000, Act 496, Imd. Eff. Jan. 11, 2001 ;-- Am. 2003, Act 187, Imd. Eff. Oct. 17, 2003 ;-- Am. 2006, Act 588, Imd. Eff. Jan. 3, 2007



Section 46.352 Regional parks and recreation commission; creation; membership; terms; vacancies; compensation.

Sec. 2.

The county boards of commissioners of 2 or more contiguous counties, by resolution adopted by a 2/3 vote of the members of each board, may create a regional parks and recreation commission. The commission shall consist of 4 members from each county including the chairperson of the county road commission or another road commissioner designated by the board of county road commissioners, and 3 members appointed by the county board of commissioners, at least 1 and not more than 2 of whom shall be members of the board of commissioners. Of the members first appointed, 1 each shall be appointed for terms ending 1, 2, and 3 years from the following January 1. Thereafter, each appointed member shall be appointed for a term of 3 years and until his or her successor is appointed and qualified. A vacancy shall be filled by the county board of commissioners for the unexpired term. Members of the regional parks and recreation commission shall not be full-time officers, and the regional parks and recreation commission shall fix the compensation of its members.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1986, Act 99, Imd. Eff. May 14, 1986



Section 46.353 County commission and regional commission; election and terms of officers; treasurer; quorum; conducting business at public meeting; notice of meeting; bylaws; contracts.

Sec. 3.

Each January a county commission and a regional commission shall elect from its membership a president, a secretary, and other officers as it considers necessary. The officers shall hold office for the calendar year in which they are elected and until their successors are elected and qualified. The county treasurer shall be treasurer of a county commission and the county treasurer of the county furnishing the larger portion of the approved budget shall be treasurer of a regional commission. A majority of the members of the commission shall constitute a quorum for the transaction of business and the business which a county or regional commission may perform shall be conducted at a public meeting of the county or regional commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The county board of commissioners may authorize a county commission to adopt bylaws and enter into contracts. A regional commission may adopt bylaws and enter into contracts.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1966, Act 242, Imd. Eff. July 11, 1966 ;-- Am. 1977, Act 167, Imd. Eff. Nov. 17, 1977



Section 46.354 County commission; appropriation for expenses.

Sec. 4.

The board of supervisors in its annual budget may provide for the expenses of a county commission, which shall be limited in its expenditures to amounts so appropriated unless a further appropriation is made by the board of supervisors.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.355 Regional commission; appropriation or tax levy; annual budget, approval, effect.

Sec. 5.

The boards of supervisors of each county included in a region shall provide funds for a regional commission's operations by an appropriation from the general fund of the county, or by a tax levy for this purpose authorized by a vote of the qualified electors in each county. The commission annually shall present a budget to the boards of supervisors of the counties in the region. Upon approval of such budget by a majority of each of the boards of supervisors, the proposed budget shall be effective in all counties in the region. That part of the approved budget which is not financed by receipts from fees, gifts and other private sources shall be apportioned among the several counties on the basis of tax valuation. All appropriations shall be paid to the commission and disbursed under its direction.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.356 County and regional commissions; study of facilities and needs, plan.

Sec. 6.

A county or regional commission may study and ascertain the county or regions park, preserve, parkway and recreation and other conservation facilities, the need for such facilities and the extent to which such needs are being currently met, and prepare and adopt a coordinated plan of areas and facilities to meet such needs.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.357 Filing of records, proposals, plans, and programs; availability of certain writings to public.

Sec. 7.

(1) A county or regional commission shall file with the department of natural resources a record of its land ownership, proposals for acquisition of land, and its general development plans and programs for improvement and maintenance of the land.

(2) A writing prepared, owned, used, in the possession of, or retained by a county or regional commission, in the performance of an official function shall be available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1966, Act 242, Imd. Eff. July 11, 1966 ;-- Am. 1977, Act 167, Imd. Eff. Nov. 17, 1977



Section 46.358 County and regional commissions; acquisition of property.

Sec. 8.

A county commission may acquire in the name of the county and a regional commission may acquire in its name by gift, purchase, lease, agreement, or otherwise, in fee or with conditions, suitable real property, within the county or region, or contiguous with or adjacent thereto, for public parks, preserves, parkways, playgrounds, recreation centers, wildlife areas, lands reserved for flood conditions for impounding runoff water, and other conservation purposes. In acquiring or accepting land, due consideration shall be given to its scenic, historic, archaeologic, recreational or other special features.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.359 County and regional commissions; condemnation of private property.

Sec. 9.

A county operating under this act or a regional commission may take private property necessary for any purpose within the scope of its powers under this act, for the use or benefit of the public, and institute and prosecute proceedings for that purpose under and in accordance with Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Compiled Laws of 1948.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.359a County and regional commissions; condemnation of property in another county.

Sec. 9a.

A county or regional commission desiring to acquire real property in another county not a member of a regional commission, shall notify the board of supervisors of the county wherein the real property to be taken is located of its intentions to institute proceedings under section 9; and, unless the members of the board of supervisors by a majority vote disapprove the contemplated action within 60 days of the receipt of notification by certified mail of such contemplated action the county or regional commission may proceed to institute proceedings pursuant to the provisions of section 9.

History: Add. 1968, Act 102, Imd. Eff. June 7, 1968



Section 46.360 County and regional commission; acceptance of gifts and bequests, grants-in-aid.

Sec. 10.

A county commission may accept in the name of the county and a regional commission may accept in its name gifts, bequests, grants-in-aid, contributions and appropriations of money and other personal property for conservation purposes.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1966, Act 242, Imd. Eff. July 11, 1966



Section 46.361 County and regional commissions; development and operation of facilities.

Sec. 11.

A county or regional commission may plan, develop, preserve, administer, maintain and operate park and recreational places and facilities and construct, reconstruct, alter and renew buildings and other structures.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.362 County and regional commissions; custody, control and management of property.

Sec. 12.

A county or regional commission shall have the custody, control and management of all real and personal property acquired by the county or a regional commission for public parks, preserves, parkways, playgrounds, recreation centers, wildlife areas, lands reserved for flood conditions for impounding runoff water, and other county conservation or recreation purposes.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.363 County and regional commissions; installation and maintenance of roads and parking facilities.

Sec. 13.

A county or regional commission may install and maintain road and parking facilities within areas under its control.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.364 County and regional commissions; rules; violation of rules as misdemeanor; penalty; prohibited operation of vehicle as municipal civil infraction; enforcement; park rangers; police services.

Sec. 14.

(1) A county or regional commission may adopt, amend, or repeal rules for the protection, regulation, and control of its facilities and areas with the approval of the county board or boards of commissioners.

(2) Rules shall not be contrary to or inconsistent with the laws of this state. Rules shall not take effect until all of the following occur:

(a) The elapse of 9 days after the rules are adopted by the county or regional commission.

(b) The publication of the rules once a week for 2 consecutive weeks in a newspaper of general circulation in the county in which the area or facility to which the rules apply is located.

(c) The posting of a copy of the rules near each gate or principal entrance to the area or facility.

(3) Except as provided in subsection (4), a person who violates a rule adopted by a county or regional commission is guilty of a misdemeanor punishable by a fine of not more than $100.00 and costs of prosecution or by imprisonment for not more than 90 days, or both.

(4) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by a rule adopted by a county or regional commission is a municipal civil infraction, whether or not so designated by the rule. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the rule or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that is excluded from the definition of municipal civil infraction in section 113 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.113 of the Michigan Compiled Laws.

(5) A county or regional commission may appoint park rangers who may be deputized by a sheriff to enforce the laws of this state. Whether deputized or not, park rangers may enforce the rules adopted by a county or regional commission and have the powers, privileges, and immunities conferred upon peace officers by the laws of this state. A park ranger shall not be appointed unless he or she meets the minimum standards established by the law enforcement officers training council. Park rangers shall exercise their authority and powers only on lands, waters, and property administered by or under the jurisdiction of a county or regional commission.

(6) A county or regional commission may contract with townships, cities, villages, or sheriffs for police services required under this section and may appropriate and expend funds for those services.

History: 1965, Act 261, Imd. Eff. July 21, 1965 ;-- Am. 1968, Act 216, Eff. Aug. 1, 1968 ;-- Am. 1994, Act 84, Eff. Oct. 1, 1994



Section 46.365 County and regional commissions; charges and fees, collection, payment to county treasurer, uses.

Sec. 15.

A county or regional commission may charge and collect reasonable fees for the use of the facilities, privileges and conveniences provided. All charges and fees for the use of county facilities, privileges and conveniences shall be paid over to the county treasurer, and for the use of regional facilities, privileges and conveniences shall be used for the expenses of the regional commission.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.366 County and regional commission; employment of personnel, executive officer.

Sec. 16.

A county commission may employ such personnel as may be authorized by the board of supervisors, including an executive officer. A regional commission may employ its personnel, including an executive officer.

History: 1965, Act 261, Imd. Eff. July 21, 1965



Section 46.367 Park and recreational places; revenue bonds; resolution; issuance of bonds or notes; negotiability; interest; tax exemption; limitations; applicable law; amount of borrowings.

Sec. 17.

(1) Any county operating under this act, by resolution adopted by a majority of the members elect of its governing body, and with a vote of the majority of the electors of the county voting on the question, may borrow money, pledge its full faith and credit for repayment, and issue its bonds or notes to pay all or part of the cost of acquiring, planning, and developing park and recreational places, and constructing, reconstructing, altering, or renewing buildings and other structures related to said park and recreational places.

(2) The revenue bonds shall be issued pursuant to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or any other applicable act.

(3) Bonds or notes shall be authorized by a resolution adopted by a majority of the members elect of the governing body of the county operating under this act. The full faith and credit of the county may be pledged for the prompt payment of the principal and interest on any borrowing by a county pursuant to this act. The county's full faith and credit may be pledged to the payment of principal and interest of revenue bonds notwithstanding any provision of law. Any bonds or notes shall be issued in the name of the county operating under this act and shall be executed by the chairperson of the county board of commissioners and the county clerk, who shall also cause their facsimile signatures to be affixed to any interest coupons to be attached to any bonds. The county clerk shall affix to the bonds or notes the seal of the county. Bonds or notes issued under this act are negotiable instruments and shall mature in not more than 40 years from the date of issue. The bonds or notes and the interest on the bonds and notes are exempt from taxation by this state or by any taxing authority within this state.

(4) The issuance of bonds or notes under this act is subject to the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The amount of borrowings by a county pursuant to this act shall not be subject to any limitations or provisions contained in any law applicable to the county except that a county may not borrow pursuant to this act in an amount which taken together with other indebtedness of the county will exceed 10% of the assessed valuation of the county as last equalized by the state.

History: Add. 1969, Act 104, Eff. Mar. 20, 1970 ;-- Am. 1983, Act 177, Imd. Eff. Oct. 14, 1983 ;-- Am. 2002, Act 200, Imd. Eff. Apr. 29, 2002






Act 261 of 1966 APPORTIONMENT OF COUNTY BOARDS OF COMMISSIONERS (46.401 - 46.416)

Section 46.401 County apportionment commission; apportionment of county into county commissioner districts.

Sec. 1.

(1) Within 60 days after the publication of the latest United States official decennial census figures, the county apportionment commission in each county of this state shall apportion the county into not less than 5 nor more than 21 county commissioner districts as nearly of equal population as is practicable and within the limitations of section 2.

(2) If a county is not in compliance with section 2 on the effective date of the amendatory act that added this subsection, the county apportionment commission of that county shall, within 30 days of the effective date of the amendatory act that added this subsection, apportion the county in compliance with section 2. For subsequent apportionments in a county that is apportioned under this subsection, the county apportionment commission of that county shall comply with the provisions of subsection (1).

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 153, Imd. Eff. June 13, 1968 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970 ;-- Am. 2011, Act 280, Eff. Mar. 28, 2012
Constitutionality: The Michigan Supreme Court reversed a Court of Appeals ruling which held that the first sentence in section 1(2) of 2011 PA 280, MCL 46.401, violates section 29 of article IV of the state constitution of 1963. The Court of Appeals ruled that the provision constituted an improperly enacted local act and should be stricken from the act (Frank Houston et al. v Governor and Oakland County Board of Commissioners, Nos. 308724 and 308725). The Michigan Supreme Court, in its holding that the law is constitutional, stated that while the law may apply only to Oakland county immediately, the law could apply to any county in the future that meets the population requirements.



Section 46.402 Number of county commissioners based on county population.

Sec. 2.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970 ;-- Am. 2004, Act 369, Imd. Eff. Oct. 11, 2004 ;-- Am. 2011, Act 280, Eff. Mar. 28, 2012



Section 46.403 County apportionment commission; membership; convening apportionment commission; adopting rules of procedure; quorum; action by majority vote; conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 3.

(1) Except as otherwise provided in this subsection, the county apportionment commission shall consist of the county clerk, the county treasurer, the prosecuting attorney, and the statutory county chairperson of each of the 2 political parties receiving the greatest number of votes cast for the office of secretary of state in the last preceding general election. If a county does not have a statutory chairperson of a political party, the 2 additional members shall be a party representative from each of the 2 political parties receiving the greatest number of votes cast for the office of secretary of state in the last preceding general election and appointed by the chairperson of the state central committee for each of the political parties. In a county with a population of 1,000,000 or more that has adopted an optional unified form of county government under 1973 PA 139, MCL 45.551 to 45.573, with an elected county executive, the county apportionment commission shall be the county board of commissioners. The clerk shall convene the apportionment commission and they shall adopt their rules of procedure. A majority of the members of the apportionment commission shall be a quorum sufficient to conduct its business. All action of the apportionment commission shall be by majority vote of the commission.

(2) The business which the apportionment commission may perform shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1977, Act 185, Imd. Eff. Nov. 17, 1977 ;-- Am. 2011, Act 280, Eff. Mar. 28, 2012



Section 46.404 County commissioner districts; guidelines for apportionment.

Sec. 4.

In apportioning the county into commissioner districts, the county apportionment commission shall be governed by the following guidelines in the stated order of importance:

(a) All districts shall be single-member districts and as nearly of equal population as is practicable. The latest official published figures of the United States official census shall be used in this determination, except that in cases requiring division of official census units to meet the population standard, an actual population count may be used to make such division. Other governmental census figures of total population may be used if taken subsequent to the last decennial United States census and the United States census figures are not adequate for the purposes of this act. The secretary of state shall furnish the latest official published figures to the county apportionment commissions forthwith upon this act taking effect, and within 15 days after publication of subsequent United States official census figures.

A contract may be entered into with the United States census bureau to make any special census if the latest United States decennial census figures are not adequate.

(b) All districts shall be contiguous.

(c) All districts shall be as compact and of as nearly square shape as is practicable, depending on the geography of the county area involved.

(d) No township or part thereof shall be combined with any city or part thereof for a single district, unless such combination is needed to meet the population standard.

(e) Townships, villages and cities shall be divided only if necessary to meet the population standard.

(f) Precincts shall be divided only if necessary to meet the population standard.

(g) Residents of state institutions who cannot by law register in the county as electors shall be excluded from any consideration of representation.

(h) Districts shall not be drawn to effect partisan political advantage.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970



Section 46.405 Apportionment plan; filing by county apportionment commission; access.

Sec. 5.

The apportionment plan approved by the commission shall be filed in the office of the county clerk at which time it shall become effective, and copies of it shall be forthwith forwarded by the county clerk to the secretary of state for filing and shall be made available at cost to any registered voter of the county.

History: 1966, Act 261, Eff. Mar. 10, 1967



Section 46.406 Apportionment plan; petition for review.

Sec. 6.

Any registered voter of the county within 30 days after the filing of the plan for his county may petition the court of appeals to review such plan to determine if the plan meets the requirements of the laws of this state. Any findings of the court of appeals may be appealed to the supreme court of the state as provided by law.

History: 1966, Act 261, Eff. Mar. 10, 1967



Section 46.407 Apportionment plan; failure of apportionment commission to submit; submission by registered voter.

Sec. 7.

If the apportionment commission has failed to submit a plan for its county within 60 days but not less than 30 days after the latest official published census figures are available or within such additional time as may be granted by the court of appeals for good cause shown on petition from the apportionment commission, any registered voter of the county may submit a plan to the commission for approval. The commission shall choose from among those submitted to it a plan meeting the requirements of the laws of this state and file such plan in the office of the county clerk as set forth in section 5 within 30 days after the deadline for the filing of the commission's own plan or any extension granted thereon.

History: 1966, Act 261, Eff. Mar. 10, 1967



Section 46.408 Official apportionment plan.

Sec. 8.

Once an apportionment plan has been found constitutional and according to the provisions of this act and all appeals have been exhausted, or if no appeal is taken, when the time for appeal has expired, that plan shall be the official apportionment plan for the county until the next United States official decennial census figures are available.

History: 1966, Act 261, Eff. Mar. 10, 1967



Section 46.409 County board of commissioners; number per district; prohibited representation.

Sec. 9.

The electors of each district established in accordance with this act shall elect 1 county commissioner to the county board of commissioners. There shall be no representation on the county board of commissioners other than that set forth by the provisions of this act.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970



Section 46.410 County commissioners; terms.

Sec. 10.

The term of each commissioner shall be concurrent with that of state representatives as specified in article 4, section 3 of the state constitution.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970



Section 46.411 Candidate for office of county commissioner; qualifications; nomination; filing fee; eligibility.

Sec. 11.

A candidate for the office of county commissioner shall be a resident and registered voter of the district that he or she seeks to represent and shall remain a resident and registered voter to hold his or her office, if elected. Nominations and elections for commissioners shall be by partisan elections. In order for the name of a candidate for nomination for the office of county commissioner to appear on the official primary ballot, a nominating petition or $100.00 filing fee shall be filed with the county clerk. The nominating petition shall have been signed by a number of qualified and registered electors residing within the district as determined under section 544f of the Michigan election law, 1954 PA 116, MCL 168.544f. The deadline for filing nomination petitions or filing fees is the same as for a candidate for state representative. A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, is not eligible to be a county commissioner for 20 years after the conviction.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970 ;-- Am. 1982, Act 504, Eff. Mar. 30, 1983 ;-- Am. 2002, Act 158, Eff. Jan. 1, 2003



Section 46.411a County board of commissioners; candidates for office, filing fees, returns and forfeitures.

Sec. 11a.

For candidates paying a filing fee in lieu of filing petitions under section 11, the filing fees shall be returned to all such candidates who shall be nominated and to a like number of candidates who are next highest in order thereto in the number of votes received in the primary election; and in case 2 or more candidates shall tie in having the lowest number of votes allowing a refund hereunder, the sum of $100.00 shall be divided or prorated among them. The deposits of all other defeated candidates, as well as the deposits of all candidates who may withdraw or be disqualified, shall be forfeited and the candidates shall be notified of the forfeitures.

History: Add. 1969, Act 284, Eff. Mar. 20, 1970



Section 46.411b Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 11b.

A petition under section 11, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 203, Eff. Mar. 23, 1999



Section 46.412 Vacancy in office of commissioner; appointment; special election.

Sec. 12.

(1) When a vacancy occurs in the office of commissioner by death, resignation, removal from the district, or removal from office, the vacancy shall be filled by appointment within 30 days by the county board of commissioners of a resident and registered voter of that district. A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for appointment to the office of county commissioner for a period of 20 years after conviction. Subject to subsection (2), the person appointed to fill a vacancy shall serve for the remainder of the unexpired term.

(2) A special election scheduled for August 6, 2013 by a county board of commissioners to fill a vacancy in the office of commissioner that occurred in 2013 before the effective date of the amendatory act that added this subsection shall be held, and the person elected at the special election held on August 6, 2013 to fill the vacancy in the office of commissioner shall serve for the remainder of the unexpired term.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970 ;-- Am. 1972, Act 180, Imd. Eff. June 17, 1972 ;-- Am. 1978, Act 18, Imd. Eff. Feb. 15, 1978 ;-- Am. 1982, Act 504, Eff. Mar. 30, 1983 ;-- Am. 2013, Act 84, Imd. Eff. June 28, 2013



Section 46.413 Failure to fill vacancy; special election.

Sec. 13.

(1) If the county board of commissioners does not fill a vacancy in the office of commissioner as provided in section 12 within 30 days, that vacancy shall be filled by a special election. The special election shall be called by the county board of commissioners.

(2) The person elected at the special election to fill the vacancy in the office of commissioner shall serve for the remainder of the unexpired term.

History: Add. 2013, Act 84, Imd. Eff. June 28, 2013



Section 46.414 Repeal; effective date; validity of actions.

Sec. 14.

Section 27 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.27 of the Compiled Laws of 1948, is repealed. This section shall become effective in any county upon taking office of supervisors elected pursuant to this act. Any action taken by any board of supervisors shall not be invalid solely due to the provisions of this section.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 153, Imd. Eff. June 13, 1968



Section 46.415 County board of commissioners; compensation and mileage reimbursement of members.

Sec. 15.

(1) A member of the county board of commissioners shall receive the compensation and mileage reimbursement fixed by resolution of the county board of commissioners or for a county which has a county officers compensation commission, fixed by a determination of the county officers compensation commission which is not rejected.

(2) The per mile mileage reimbursement fixed by the county board of commissioners or the county officers compensation commission shall not exceed the mileage reimbursement set for state officers as determined by the state officers compensation commission.

(3) Except as provided under subsection (5), changes in compensation shall become effective only after the time members of the county board of commissioners commence their terms of office after a general election, provided that it is voted upon before the commencement of the new terms of office, or for a county which has a county officers compensation commission, after the beginning of the first odd numbered year after the determination is made by the county officers compensation commission and is not rejected.

(4) This section shall not be construed to prohibit a structured change in compensation implemented in phases over the term of office.

(5) A change in compensation under subsections (1) and (3) may be made in 2005 to be effective on or after January 1, 2006.

(6) As used in this section, "compensation" shall not include mileage reimbursement.

History: 1966, Act 261, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 153, Imd. Eff. June 13, 1968 ;-- Am. 1969, Act 137, Eff. Mar. 20, 1970 ;-- Am. 1975, Act 207, Imd. Eff. Aug. 21, 1975 ;-- Am. 1978, Act 476, Eff. Dec. 1, 1978 ;-- Am. 1980, Act 187, Imd. Eff. July 3, 1980 ;-- Am. 2005, Act 20, Imd. Eff. May 5, 2005



Section 46.416 References to county supervisors deemed to mean county commissioners.

Sec. 16.

All references to county supervisors or county boards of supervisors in any other act shall be deemed to mean county commissioners and county boards of commissioners as established by this act and such county boards of commissioners shall be the county board of supervisors referred to in article 7 of the state constitution.

History: Add. 1969, Act 137, Eff. Mar. 20, 1970









Chapter 47 - County Auditors

Act 275 of 1913 BOARD OF COUNTY AUDITORS (47.1 - 47.15)

Section 47.1 Board of county auditors; creation, referendum; form of resolution.

Sec. 1.

The board of supervisors of any county in this state, except in such counties where provision has heretofore been made for the creation of the office of county auditor or board of county auditors, may, upon a majority vote of the members elect of said board, at any October session thereof, submit the question of creating and establishing a board of county auditors or county auditor in such county to a vote of the electors of said county. The board of supervisors may submit the question at a general election. The following form of resolution shall be sufficient for submitting the question: Resolved, That the question of creating and establishing a board of county auditors be submitted to a vote of the electors of the county of ................ at the general election to be held on the ................. day of ...................... nineteen hundred ...................

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2345 ;-- CL 1929, 1203 ;-- CL 1948, 47.1



Section 47.2 Board of county auditors; adoption of resolution, notice, form.

Sec. 2.

At least 3 weeks shall intervene between the adoption of the resolution by the board of supervisors and the time of holding such election. After the adoption of the resolution by the board of supervisors, the county clerk shall give notice thereof. Such notice shall be addressed to the electors of the county and shall set forth the action of the board of supervisors, together with a copy of the resolution, and shall further give notice that said question will be stated upon the ballot to be used at said election, as follows: Shall a board of county auditors be created and established in the county of .......................? Said notice may be in the following form:

To the electors of the county of ........................ Notice is hereby given that at a meeting of the board of supervisors of said county, held on the ...... day of .................. nineteen hundred ............. the following resolution was adopted: (here set forth the resolution). Notice is further given that said question will be stated on the ballots to be used at said election, as follows: Shall a board of county auditors be created and established in the county of .............?

Dated ..............................

.............................................................

Clerk of the county of ......................................

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2346 ;-- CL 1929, 1204 ;-- CL 1948, 47.2



Section 47.3 Referendum; notice, posting and publication, evidence; ballots, preparation and distribution, form.

Sec. 3.

Said clerk shall cause such notice to be printed in the form of a handbill, to be posted in 3 or more places in said county, at least 2 weeks before the time of such election, and also to be published in such newspaper or newspapers published and circulated in said county, as the board of supervisors may direct, once in each week for at least 2 weeks before said election. Proof of the posting and publication of such notice may be made by affidavit of any person knowing the facts, and be filed in the office of said clerk, and shall be recorded in the records of the proceedings of the board of supervisors. Such affidavits or the record thereof shall be prima facie evidence of the facts stated therein. Ballots shall be prepared and distributed by the same officers prescribed by law for general elections. The question shall be stated on such ballots as follows: Shall a board of county auditors be created and established in the county of ..........................? and immediately below and on different lines shall be printed the word “Yes” and the word “No.” At the time mentioned in such resolution such election shall be held and the vote taken accordingly.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2347 ;-- CL 1929, 1205 ;-- CL 1948, 47.3



Section 47.4 Referendum; conduct.

Sec. 4.

If upon the canvass of the votes cast at such election, it shall appear that the majority is in favor of the adoption thereof, then the question of creating and establishing a board of county auditors shall be considered as adopted in such county, and thereupon the provisions of this act shall be and become operative in such county. The manner of preparing and distributing the ballots at any general or special election held under this act, the manner of conducting, canvassing, returning and declaring the result, shall be the same as now prescribed by law for other county elections, except as herein otherwise provided.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2348 ;-- CL 1929, 1206 ;-- CL 1948, 47.4



Section 47.4a Repealed. 2005, Act 246, Imd. Eff. Dec. 1, 2005.



Section 47.5 Board of county auditors; election, terms, vacancies, eligibility.

Sec. 5.

The board of supervisors of any county instead of electing all the members of the board of auditors may elect by ballot a board of county auditors of not to exceed 3 members, 1 of whom the board of supervisors shall designate as chairman of the board of county auditors. If the board of county auditors consists of 1 man, he shall be elected for a term of 1 year; if the board consists of 2 men, 1 shall be elected for a term of 1 year, and 1 for a term of 2 years; if the board consists of 3 men, 1 shall be elected for 1 year, 1 for 2 years and 1 for 3 years. The term of office of each of these members shall begin on the following January 1. At each October session of the board of supervisors preceding the expiration of the term of office of each of the individual members of the board, his successor shall be appointed by the board of supervisors for a term of 3 years from the following January 1. Every person so elected shall hold for the term of office indicated and until his successor is elected and qualified. No person shall be deemed elected as a member of the board of county auditors who shall not receive a majority vote of all the members of the board of supervisors. Whenever a vacancy occurs in the board of auditors, it shall be filled by the board of supervisors, except in counties now or hereafter having a population of 1,500,000 or more, vacancies shall be filled as provided in section 239 of Act No. 116 of the Public Acts of 1954, being section 168.239 of the Compiled Laws of 1948, and such appointment shall be for the unexpired term of the vacancy so filled. No person holding any office either elective or appointive under any county adopting this act, or any of the townships of the county, or of the state, and no person not an elector of the county shall be eligible to hold the office of county auditor. No more than 2 members of any board of auditors shall be affiliated with the same political party.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2349 ;-- Am. 1927, Act 362, Eff. Sept. 5, 1927 ;-- CL 1929, 1207 ;-- CL 1948, 47.5 ;-- Am. 1961, Act 63, Eff. Sept. 8, 1961



Section 47.6 Board of county auditors; conducting business at public meeting; notice of meeting; chairperson to preside; duties of clerk; availability of certain writings to public; quorum; office; compensation and expenses.

Sec. 6.

The business which the board of county auditors may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The chairperson of the board shall preside over its meetings. The county clerk, or the clerk's deputy, shall be in attendance during the meetings, and serve as clerk of the board, without compensation other than his or her regular salary. The county board of commissioners may appoint and fix the compensation of a secretary who shall perform the function of clerk of the board of auditors. The clerk, in addition to all duties as may devolve to him or her, shall keep a record of the business transacted by the board, and the minutes of the proceedings of meetings held, and, under the direction of the board shall have charge of all letters, papers, documents, and records of the board. A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. Two members of the board shall constitute a quorum for the transaction of business. The county board of commissioners may provide the board of county auditors with an office at the courthouse, and the members of the board shall receive compensation and expenses as determined by the county board of commissioners. The compensation and expenses shall be payable monthly in place of all fees.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2350 ;-- CL 1929, 1208 ;-- CL 1948, 47.6 ;-- Am. 1961, Act 3, Imd. Eff. Mar. 21, 1961 ;-- Am. 1977, Act 199, Imd. Eff. Nov. 17, 1977



Section 47.7 Board of county auditors; meetings, time and place; county clerk, custodian of records; additional compensation.

Sec. 7.

The said board of county auditors shall meet for the transaction of business in the office of the clerk of said county, or in some convenient room in the court house of said county, and when said board is not in session, the clerk of said county shall receive, file and be custodian of all books and papers belonging to or intended for the said board, and deliver them on demand for examination, to any member of said board of auditors. The said board of auditors shall meet for the transaction of business in the court house on the first Monday of each month, and shall continue its session daily from 9 a.m. to 12 p.m. and from 2 p.m. to 5 p.m. until pending business is disposed of, but the members of the board receiving 5 dollars per day shall not receive said pay for a longer period than 5 days in any 1 month: Provided, however, That the board of supervisors of any county may by resolution require the services of the individual members more than 5 days per month and fix the compensation of the members of said board in such sum in excess of the above stated amount as they shall deem just.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2351 ;-- Am. 1927, Act 362, Eff. Sept. 5, 1927 ;-- CL 1929, 1209 ;-- CL 1948, 47.7



Section 47.8 Board of county auditors; audit of claims against county, payment; violation of section, penalty.

Sec. 8.

No claim against any county adopting the provisions of this act, including all claims incurred by the county drain commissioner, shall be paid by the treasurer of said county until it shall have been duly audited and allowed by the board of county auditors, and payment of an audited claim shall be made only upon a warrant duly signed by the chairman of said board, and countersigned by the clerk, excepting salaries fixed by law or the board of supervisors of said county and jury and witness fees, primary school money and such other funds as may come into the hands of the county treasurer, which are created by and disbursed under special statutes relating thereto. Any person violating this section of this statute shall on conviction thereof, be punished by fine not exceeding 1,000 dollars or by imprisonment not exceeding 2 years, or by both such fine and imprisonment in the discretion of the court.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2352 ;-- CL 1929, 1210 ;-- CL 1948, 47.8



Section 47.9 Board of county auditors; powers and duties.

Sec. 9.

The said board shall have power, and it is hereby expressly authorized and directed:

First, To audit all claims which are chargeable against the said county, as in section 8 above provided, and to draw warrants therefor, duly signed by its chairman and countersigned by the clerk; but no warrant shall be drawn or issued by said board except for the amount of a just claim against said county, which has been duly allowed by said board;

Second, To purchase such books, stationery, blanks, printed matter, furniture and general supplies, as shall be necessary for the use of the county and its officers, and the circuit court;

Third, To examine the books and accounts of all county officers. The board, may as often as it deems necessary require the accounts and vouchers of any county officer to be presented, and after the same shall have been examined and audited by said board, it shall not be required that said account be again audited by the county board of supervisors. Whenever any moneys are paid to the county treasurer by an officer or agent of said county, such officer or agent shall take a duplicate receipt therefor, which shall be filed forthwith in the office of the said board, and said county treasurer shall at the end of each month, and at such other times as may be required by said board, report to said board all moneys received by him, from and after making his last report;

Fourth, To recommend to the board of supervisors the number of clerks, assistants and other help necessary in the several county offices, and also recommend compensation for such deputies, clerks and assistants employed therein, and in the circuit court when not otherwise provided by law;

Fifth, To designate and establish a system of records and accounts for the various county offices, and require any county officer to make report under oath of any subject or matter connected with the duties of his office. Any person violating the provision of the subdivision shall, upon conviction thereof, be punished as provided in section 8 hereof;

Sixth, To approve any and all official bonds in which the county may be interested, where the approval of such bonds is not otherwise provided by law. The board may require any officer, deputy or assistant or clerk to give bond to the people of the state of Michigan in such sum as it deems reasonable and necessary for the faithful performance of their respective duties;

Seventh, To summon witnesses, administer oaths and take testimony as to the legality of any bill or claim pending before said board;

Eighth, To prepare on or before the tenth day of each month, a statement signed by the clerk of said board of all claims passed upon by the board during the preceding month. Copies of the statement shall be on file and available for inspection only by the public at the clerk's office;

Ninth, To prepare annually before the first day of October of each year, a detailed estimate of the necessary expenses of said county for the ensuing calendar year, together with an estimate of the probable receipts of the county from all sources other than taxation. These estimates shall be presented to the board of supervisors at its annual October session, on the first day of such session, with recommendation of said board of auditors as to the amount of money necessary to be raised by taxation for the several purposes of the county expenditures;

Tenth, To have immediate charge and control of the court house and all other county buildings of said county and to provide for the maintenance of the same in an appropriate manner: Provided, That no more than $1,000.00 shall be expended in any 1 year for repairing or improving the county buildings;

Eleventh, To contract for the printing of all proceedings of the board of supervisors and for printing all official ballots as prepared by the board of county election commissioners, and such other printing as may be required in the various county offices, all of which shall be contracted for with the lowest responsible bidder;

Twelfth, To elect 1 of their members to act as chairman pro tempore in case of the illness or unavoidable absence of said chairman.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2353 ;-- CL 1929, 1211 ;-- CL 1948, 47.9 ;-- Am. 1964, Act 207, Eff. Aug. 28, 1964



Section 47.10 Repealed. 1983, Act 87, Imd. Eff. June 16, 1983.



Section 47.11 Board of county auditors; members' interest in contracts prohibited.

Sec. 11.

No member of said board of auditors shall be directly or indirectly interested in any contract with said county which may involve the expenditure of any county money, or in the sale of supplies to said county, or in the performance of any paid services of said county other than the services as a member of said board.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2355 ;-- CL 1929, 1213 ;-- CL 1948, 47.11



Section 47.12 Board of county auditors; county prosecuting attorney as legal advisor, duties.

Sec. 12.

The prosecuting attorney for the said county shall, without any compensation other than his regular salary, be the legal advisor of said board of auditors and shall, on the request of any member thereof, render an opinion in writing on the legal status of any bill pending before said board, and shall on his motion, investigate the findings of said board, whenever in his opinion, the public service will be benefited thereby, and shall institute criminal proceedings against the members of said board or any of them, for malfeasance or misfeasance in office.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2356 ;-- CL 1929, 1214 ;-- CL 1948, 47.12



Section 47.13 Violations; penalties.

Sec. 13.

(1) A member of the board of auditors who conspires with a claimant or another person to defraud the county, or wilfully or grossly neglects the duties of the member's office, shall be guilty of a misdemeanor, punishable as provided in section 8.

(2) Except as provided in subsections (3) and (4) a member of the board of auditors who violates a provision of this act shall be guilty of a misdemeanor, punishable as provided in section 8. A conviction because of a violation of this act shall result in the immediate vacation of office.

(3) A member of the board of auditors who intentionally violates this act with regard to a meeting held pursuant to section 6 shall be subject to the penalties imposed in Act No. 267 of the Public Acts of 1976 for violations of that act.

(4) A member of the board of auditors who arbitrarily and capriciously violates this act with regard to a writing prepared, owned, used, in possession of, or retained by the board shall be subject to the penalties imposed in Act No. 442 of the Public Acts of 1976 for violations of that act.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2357 ;-- CL 1929, 1215 ;-- CL 1948, 47.13 ;-- Am. 1977, Act 199, Imd. Eff. Nov. 17, 1977



Section 47.14 Construction of act.

Sec. 14.

In the event that the board of supervisors shall submit the question of the appointment of a county auditor as provided in section 1 of this act, then all the provisions of this act shall be construed so as to permit the carrying out of the provisions of this act by an individual qualified as herein provided, to be known as county auditor.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2358 ;-- CL 1929, 1216 ;-- CL 1948, 47.14



Section 47.15 Board of county auditors; bond, oath of office.

Sec. 15.

Before entering upon his official duties each member of the board of county auditors shall execute a bond in the sum of 2,000 dollars with sufficient sureties to be approved by the circuit judge of said county, assuring the faithful performance of his respective duties, and shall take and subscribe to the constitutional oath of office and file the same in the office of the county clerk. The expense of procuring the said bonds shall be paid by the county.

History: 1913, Act 275, Eff. Aug. 14, 1913 ;-- CL 1915, 2359 ;-- CL 1929, 1217 ;-- CL 1948, 47.15






Act 228 of 1933 BOARD OF COUNTY AUDITORS (47.21 - 47.22)

Section 47.21 Board of county auditors; action by majority.

Sec. 1.

In all counties now or hereafter having boards of county auditors, all powers and duties now or hereafter vested in such boards of county auditors shall be exercised by the concurrence of the majority of the members of such boards of county auditors.

History: 1933, Act 228, Eff. Oct. 17, 1933 ;-- CL 1948, 47.21



Section 47.22 Board of county auditors; appointment and removal of employees by majority.

Sec. 2.

All persons heretofore or hereafter appointed or employed by such boards of county auditors shall be appointed or employed and subject to removal at the will of the majority of the members of such boards of county auditors.

History: 1933, Act 228, Eff. Oct. 17, 1933 ;-- CL 1948, 47.22






Act 256 of 1913 SALARY OF COUNTY AUDITORS (47.31 - 47.31)



Act 63 of 1889 BOARD OF COUNTY AUDITORS FOR WAYNE COUNTY (47.51 - 47.59)

Section 47.51 Wayne county board of county auditors; election, oath of office, bond.

Sec. 1.

That the members of the board of county auditors for the county of Wayne shall be elected at the time and in the manner now prescribed by law. Before entering upon the duties of their office they shall take and file in the office of the county clerk the constitutional oath of office, and file in the office of the county treasurer a bond to the people of this state, conditioned for the faithful performance of the duties of their office, which bond, with the sureties thereto, and the penal sum therein mentioned, shall be approved by the judges of the circuit court for said county.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518b ;-- CL 1897, 2525 ;-- CL 1915, 2334 ;-- CL 1929, 1226 ;-- CL 1948, 47.51



Section 47.53 Wayne county board of county auditors; chairman; clerk, bond.

Sec. 3.

The member of said board whose term of office shall soonest expire shall be the chairman of said board, and in his absence or inability to serve, the auditor whose term will expire next following that of the chairman shall be the chairman pro tempore of said board. Said board shall appoint their own clerk and prescribe his duties, and shall require him before entering upon his duties to give bond to the people of this state in such form, and with such sureties and in such sum as they shall approve, for the faithful performance of his duties; said bond shall be filed in the office of the county treasurer.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518d ;-- CL 1897, 2527 ;-- CL 1915, 2336 ;-- CL 1929, 1228 ;-- CL 1948, 47.53



Section 47.54 Wayne county board of county auditors; meetings, rules and regulations, record of proceedings.

Sec. 4.

Said board will hold regular sessions at least twice in each week, and at such other times as they shall deem it convenient or necessary; they may establish such rules and regulations in reference to the interests and business concerns of said county, and in reference to the mode of proceeding before such board, as they shall deem necessary or proper in all matters not especially provided for by law. They shall keep a true record of the proceedings of the board.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518e ;-- CL 1897, 2528 ;-- CL 1915, 2337 ;-- CL 1929, 1229 ;-- CL 1948, 47.54



Section 47.55 Wayne county board of county auditors; adjustment of claims against county, record.

Sec. 5.

Said board shall prescribe and fix the compensation for all services rendered for and adjust all claims against said county, and the sum so fixed and defined shall be subject to no appeal. The amount of each claim allowed, the date of allowance, the name of the claimant, and to whom such claim is paid, and the amount and number of the warrant drawn therefor, shall be recorded in the records of said board. All claims presented to said board and allowed shall be filed in the order of the number thereof, and preserved; and the number of the claim and other particulars required to be recorded shall be endorsed thereon, and such endorsement signed by the chairman and clerk of said board, and no such account shall for any reason be allowed, excepting by order of some court of competent jurisdiction, to be taken from said office.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518f ;-- CL 1897, 2529 ;-- CL 1915, 2338 ;-- CL 1929, 1230 ;-- CL 1948, 47.55



Section 47.56 Claims against county; payment; violation of section, penalty.

Sec. 6.

The county treasurer of said county shall not pay any moneys, excepting on the warrants drawn by the said board of auditors, which shall be signed by the chairman of said board and countersigned by its clerk, and no warrants shall be drawn or issued by said board or either of them or countersigned by said clerk, excepting for the amount of a claim against said county, which shall have been duly allowed by said board. Any violation of the provisions of this section shall, on conviction thereof, be punished by fine not exceeding 1,000 dollars, or by imprisonment not exceeding 2 years, or by both fine and imprisonment in the discretion of the court: Provided, That the treasurer may make his deposits in the bank designated for the purpose, and may pay over to his successor in office the moneys in his hands as provided by law.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518g ;-- CL 1897, 2530 ;-- CL 1915, 2339 ;-- CL 1929, 1231 ;-- CL 1948, 47.56



Section 47.57 Wayne county board of county auditors; approval of official bonds; suit.

Sec. 7.

All official bonds, except those of notaries public, which are now by law required to be approved by the board of supervisors or the circuit judges, or by some other county officer, shall hereafter be approved by said board of county auditors, and whenever they shall have reason to believe that there may have been any breach of the condition of any such bond they may direct that said bond be put in suit.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518h ;-- CL 1897, 2531 ;-- CL 1915, 2340 ;-- CL 1929, 1232 ;-- CL 1948, 47.57



Section 47.58 Wayne county board of county auditors; powers and duties.

Sec. 8.

Said board shall have power, and they are hereby authorized:

First, At any time to examine the books and accounts of the county treasurer and other county officers, and they shall on demand be exhibited to them by said officers. And as often as they may require, the accounts and vouchers of the county treasurer shall be audited and allowed by them, and after the same shall have been audited by said board it shall not be requisite that such accounts and vouchers be again audited by the board of supervisors. Whenever any moneys are paid to the county treasurer by any officer or agent of said county, such officer or agent shall take a duplicate receipt therefor, which shall be filed in the office of said board; and said treasurer shall, on each day, report to said board the moneys received by him on that day and after making his last report. They shall keep an account of all moneys which may be chargeable against the county treasurer and any other officer who may receive any moneys, belonging to the county, and shall keep an account with said officers showing the amounts with which they should be credited, and their accounts shall be so kept that the financial affairs of the county may at any time be ascertained by inspection of the books of said board;

Second, To ascertain and report to the board of supervisors of said county, on or before the annual meeting of said board of supervisors, the amount of tax necessary to be raised therein for county purposes; such amount shall be separated into different funds, which shall be named or otherwise so described as to designate the several objects for which it is necessary to levy taxes;

Third, To negotiate for and issue any bonds which may at any time be authorized by law to be issued or any loan made for county purposes. Such bonds shall be regularly dated and numbered in the order of their issue; shall be for sums of not less than 500 dollars each; shall be signed by the chairman of said board, and countersigned by its clerk. The board shall keep an accurate record of said bonds, the number, date, and amount of each bond, its rate of interest, when and where the same is payable, and the person to whom it is issued. And when the same are ready to be delivered, they shall be placed in the hands of the county treasurer, who shall deliver the same only upon receiving the proper amount from the purchaser of such bond. Before any such issue is made, sealed proposals shall be received for the purchase of such bonds, after advertisement for at least 10 days, in at least 2 of the daily newspapers published in the city of Detroit;

Fourth, To appoint annually, on the first Monday of December, 1 superintendent of the poor, for the term of 3 years, and the persons so appointed shall be successors in office of the superintendents of the poor heretofore appointed by said board; to appoint the necessary engineers and janitors for the several county offices, court rooms and buildings, 1 or more county physicians, and such other assistants, accountants and agents as they may deem necessary for the proper conduct of the business of the county, except those clerks and deputies now appointed under the statutes by the several county officers. And the clerk of said board, and the persons so appointed, shall hold office for 1 year from the first day of January, unless otherwise specially mentioned in the resolution of the board making such appointments. And they shall have the power to fill any vacancies in the said offices, and shall have the same power of removal of any such officer or appointee as boards of supervisors possess under the statutes of this state, provided such removals be made with the concurrence of all the members of said board;

Fifth, To determine the number of the clerks and assistants to be employed in the several county offices, and to fix the compensation of the deputies, clerks and assistants employed in the several county offices, and in the circuit, probate and justice's courts;

Sixth, To require any county officer to make a report under oath to them, on any subject or matter connected with the duties of his office, and they may require such officer or any deputy, assistant or clerk to give such bonds or further or additional bonds to the people of this state as shall be reasonable or necessary for the faithful performance of their respective duties; but the giving of a bond by any such deputy, assistant or clerk shall not be held to release any such officer upon any bond theretofore given by him;

Seventh, To make all contracts and leases for county offices, court rooms and other buildings for the use of the county and provide the necessary heating and lighting of the same, procure the necessary furniture and fixtures for them and make all necessary repairs thereto: Provided, That when the estimated cost of any work or materials to be provided by said board under this act shall exceed the sum of 1,000 dollars, the same shall be done or furnished by contract on bids received therefor, after publication of notice for at least 5 days in 1 or more daily papers published in the city of Detroit: And provided further, That this act shall not be construed to give said board the power to contract for the erection of any new buildings or the purchase of any land for any purpose whatever;

Eighth, To procure and furnish for the county offices and for the several courts all necessary books, stationery, blanks and printing;

Ninth, To procure the necessary plans and specifications for and supervise the construction of any buildings erected by the county, excepting such as the superintendents of the poor may construct;

Tenth, To represent the county and have the care and management of the property and business of the county in all cases where no other provision is made.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518i ;-- CL 1897, 2532 ;-- CL 1915, 2341 ;-- Am. 1925, Act 339, Eff. Aug. 27, 1925 ;-- CL 1929, 1233 ;-- CL 1948, 47.58



Section 47.59 Wayne county board of supervisors; limitation of powers.

Sec. 9.

The board of supervisors of said county shall not have or exercise the power herein conferred upon said board of auditors.

History: 1889, Act 63, Imd. Eff. Apr. 23, 1889 ;-- How. 518j ;-- CL 1897, 2533 ;-- CL 1915, 2342 ;-- CL 1929, 1234 ;-- CL 1948, 47.59






R.S. of 1846 Revised Statutes of 1846 (47.127 - 47.130)

R-S-1846-47-127-14 CHAPTER 14 Chapter 14. Of County Officers. (47.127...47.130)

R-S-1846-47-127-14-BOARD-OF-AUDI BOARD OF AUDITORS FOR THE COUNTY OF WAYNE. (47.127...47.130)

Section 47.127 Repealed. 1965, Act 90, Imd. Eff. June 28, 1965.



Section 47.130 Wayne county board of supervisors; annual meeting; powers as to correction of assessments.

Sec. 30.

The supervisors in the county of Wayne shall hold their annual meeting in each year, at the time and place appointed by law; and shall have and exercise all the powers conferred by law upon the supervisors of the several counties, in relation to the equalizing and correcting of the assessments in said county, apportioning the state and county taxes to be collected in the several townships, ascertaining and returning the aggregate valuation of real and personal property in the county, and all other matters connected with the assessment and collection of taxes within said county.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 372 ;-- CL 1871, 506 ;-- How. 514 ;-- CL 1897, 2524 ;-- CL 1915, 2333 ;-- CL 1929, 1225 ;-- CL 1948, 47.130















Chapter 48 - County Treasurers

R.S. of 1846 Revised Statutes of 1846 (48.35 - 48.48)

R-S-1846-48-35-14 CHAPTER 14 Chapter 14. Of County Officers. (48.35...48.48)

R-S-1846-48-35-14-OF-THE-COUNTY- OF THE COUNTY TREASURER. (48.35...48.48)

Section 48.35 County treasurer; bond; cost.

Sec. 35.

As determined by the county board of commissioners, the county treasurer either shall be covered by a blanket bond or shall give a bond of a surety company authorized to do business in this state for the faithful and proper discharge of the duties of the county treasurer's office and the duties required by virtue of the office of county treasurer as directed under this chapter. The cost of the individual bond shall be paid from the general fund of the county.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 377 ;-- CL 1871, 511 ;-- Am. 1877, Act 107, Eff. Aug. 21, 1877 ;-- How. 519 ;-- CL 1897, 2534 ;-- CL 1915, 2361 ;-- Am. 1923, Act 59, Eff. Aug. 30, 1923 ;-- CL 1929, 1261 ;-- Am. 1937, Act 236, Eff. Oct. 29, 1937 ;-- CL 1948, 48.35 ;-- Am. 1964, Act 255, Imd. Eff. May 28, 1964 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 48.36 County treasurer; bond; contents; amount; sureties.

Sec. 36.

Whichever bond is required under section 35 of this chapter shall be conditioned that the person shall faithfully and properly execute the person's duty and trust, and that the treasurer shall pay according to law all money which shall come to the treasurer's hands as treasurer, and will render a just and true account of that money at any time required by the county board of commissioners, or by law, and that the treasurer shall deliver over to the treasurer's successor in office, or to any other person authorized by law to receive the same, all money, books, papers, and other things appertaining or belonging to the office. If an individual bond for the county treasurer is required, it shall be in an amount as determined by the county board of commissioners and shall be given to the county board of commissioners with 3 or more sufficient sureties as determined by the county board of commissioners. Further, if an individual bond for the county treasurer is required and if the county board of commissioners neglects or refuses, for the period of 20 days after the commencement of the term for which the treasurer was elected, to approve of the sufficiency of the sureties to the bond, or direct the sum in which the same shall be given, the circuit judge, on application of the treasurer elect, may approve of the sufficiency of the sureties of the bond, on being satisfied of their pecuniary responsibility to meet the exigency of the bond, and may direct the sum for which the bond shall be given, not however in a less sum than that directed for the treasurer's predecessor.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 378 ;-- Am. 1859, Act 57, Imd. Eff. Feb. 4, 1859 ;-- CL 1871, 512 ;-- How. 520 ;-- CL 1897, 2535 ;-- CL 1915, 2362 ;-- CL 1929, 1262 ;-- CL 1948, 48.36 ;-- Am. 1958, Act 115, Eff. Sept. 13, 1958 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 48.37 Deputy; appointment, duties, oath, and bond; employment and bond of personnel; liability for acts, defaults, and misconduct; prosecution.

Sec. 37.

The county treasurer shall appoint a deputy, who, in the absence of the treasurer from the office, or in case of a vacancy in the office, or a disability of the treasurer to perform the duties of the office, may perform all the duties of the office of treasurer, until the vacancy is filled or the disability is removed. The county treasurer may revoke those appointments at any time. The deputy shall qualify by taking the constitutional oath of office and filing a bond, if the county board of commissioners determines that an individual bond is necessary. The treasurer may employ personnel necessary and approved by the county board of commissioners. In a county having a civil service, employment of personnel shall be in accordance with Act No. 370 of the Public Acts of 1941, as amended, being sections 38.401 to 38.428 of the Michigan Compiled Laws. All appointments and revocations of appointments shall be in writing. A treasurer shall not be responsible for the acts, defaults, and misconduct in office of a deputy or any other employee in the treasurer's office accruing without the knowledge or negligence of the treasurer. Each employee, before entering upon the duties of office, shall execute and file an individual bond, for the faithful performance of duties in the amount, form, and manner prescribed by the county board of commissioners, if the county board of commissioners determines that an individual bond is necessary. The deputy or other employee shall be liable for the deputy's or employee's acts, defaults, and misconduct in office in the same manner as the treasurer or the treasurer's executors and administrators would otherwise be liable, and actions for those acts, defaults, and misconduct shall be prosecuted directly against the deputy or other employee, and the appropriate surety.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 379 ;-- CL 1871, 513 ;-- How. 521 ;-- CL 1897, 2536 ;-- CL 1915, 2363 ;-- CL 1929, 1263 ;-- CL 1948, 48.37 ;-- Am. 1958, Act 115, Eff. Sept. 13, 1958 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 48.39 County treasurer; persons ineligible for office.

Sec. 39.

No person holding the office of prosecuting attorney, judge of a county court, county clerk, supervisor or sheriff, shall hold the office of county treasurer.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 381 ;-- CL 1871, 515 ;-- How. 523 ;-- CL 1897, 2538 ;-- CL 1915, 2365 ;-- CL 1929, 1265 ;-- CL 1948, 48.39



Section 48.40 County treasurer; duties as to county moneys.

Sec. 40.

It shall be the duty of the county treasurer to receive all moneys belonging to the county, from whatever source they may be derived; and all moneys received by him for the use of the county, shall be paid by him only on the order of the board of supervisors, signed by their clerk, and countersigned by their chairman, except when special provision for the payment thereof is or shall be otherwise made by law.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 382 ;-- CL 1871, 516 ;-- How. 524 ;-- CL 1897, 2539 ;-- CL 1915, 2366 ;-- CL 1929, 1266 ;-- CL 1948, 48.40



Section 48.40a County treasurer; bond; amount; payment; report.

Sec. 40a.

(1) Beginning December 31, 2007, as determined by the county board of commissioners, the county treasurer either shall be covered by a blanket bond in an amount not less than $1,000,000.00 or shall give a bond of a surety company authorized to do business in this state in an amount not less than $1,000,000.00 for the faithful and proper discharge of the duties of the county treasurer's office and the duties required by virtue of the office of county treasurer as directed under this chapter. The cost of the individual bond shall be paid from the general fund of the county.

(2) Before January 1 of each year, the county treasurer shall provide a written report to the county board of commissioners that indicates that the bond required under subsection (1) is valid for the upcoming year and that the amount of the bond meets or exceeds the statutory threshold amount as provided in subsection (1). A copy of the bond required under subsection (1) shall be attached to the written report provided to the county board of commissioners under this subsection.

History: Add. 2007, Act 211, Imd. Eff. Dec. 27, 2007



Section 48.41 County treasurer; exhibition of accounts to board of supervisors.

Sec. 41.

At the annual meeting of the board of supervisors, or at such other time as they shall direct, the county treasurer shall exhibit to them all his books and accounts, and all vouchers relating to the same, to be audited and allowed: Provided, That such vouchers and/or duplicate copies in the office of the county clerk may be destroyed at the expiration of 10 years after being so audited and allowed.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 383 ;-- CL 1871, 517 ;-- How. 525 ;-- CL 1897, 2540 ;-- CL 1915, 2367 ;-- CL 1929, 1267 ;-- Am. 1937, Act 7, Eff. Oct. 29, 1937 ;-- CL 1948, 48.41



Section 48.42 County treasurer; delivery of records to successor.

Sec. 42.

Upon the death, resignation, or removal from office, of any county treasurer, all the books and papers belonging to his office, and all moneys in his hands by virtue of his office, shall be delivered to his successor in office, upon the oath of the preceding county treasurer, or in case of his death upon the oath of his executors or administrators.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 384 ;-- CL 1871, 518 ;-- How. 526 ;-- CL 1897, 2541 ;-- CL 1915, 2368 ;-- CL 1929, 1268 ;-- CL 1948, 48.42



Section 48.43 County treasurer; compensation.

Sec. 43.

(1) The county treasurer shall receive for his or her services, compensation as the county board of commissioners considers reasonable.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of the county treasurer of that county shall be determined by that commission.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 385 ;-- CL 1871, 519 ;-- How. 527 ;-- CL 1897, 2542 ;-- CL 1915, 2369 ;-- CL 1929, 1269 ;-- CL 1948, 48.43 ;-- Am. 1978, Act 489, Imd. Eff. Dec. 1, 1978



Section 48.44 County treasurer; insurance of public buildings.

Sec. 44.

When directed by the board of supervisors, the county treasurer shall cause to be insured any or all the public buildings belonging to the county, as said board shall direct, and the insurance thereon shall be taken in the name of the treasurer, and his successors in office: Provided, That in such counties as shall have a board of county auditors, said board of county auditors shall, when directed by the board of supervisors of said county, cause to be insured any or all of the public buildings belonging to said county or any other property, real or personal, belonging to said county, as said board of supervisors shall direct, and the insurance thereon shall be taken in the name of the county treasurer and his successors in office.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 386 ;-- CL 1871, 520 ;-- How. 528 ;-- CL 1897, 2543 ;-- CL 1915, 2370 ;-- Am. 1925, Act 151, Eff. Aug. 27, 1925 ;-- CL 1929, 1270 ;-- CL 1948, 48.44
Former Law: See Act 104 of 1840.



Section 48.45 County treasurers; collection of moneys due for damage to insured public buildings, disposition.

Sec. 45.

In case of the destruction of, or damage done to the buildings so insured, the treasurer shall have authority, and it shall be his duty, to demand and receive the moneys which shall be due on account of such insurance, and in case of neglect or refusal to pay the same, he shall sue for and collect such moneys in his name of office whenever directed by the board of supervisors, and pay the same into the county treasury, to be used in repairing or rebuilding such public buildings.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 387 ;-- CL 1871, 521 ;-- How. 529 ;-- CL 1897, 2544 ;-- CL 1915, 2371 ;-- CL 1929, 1271 ;-- CL 1948, 48.45



Section 48.46 Action on bond.

Sec. 46.

If a county treasurer is required to give an individual bond and if the condition of the county treasurer's bond is forfeited, to the knowledge of the county board of commissioners, the county board of commissioners shall initiate an action on the bond.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 388 ;-- CL 1871, 522 ;-- How. 530 ;-- CL 1897, 2545 ;-- CL 1915, 2372 ;-- CL 1929, 1272 ;-- CL 1948, 48.46 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 48.47 County treasurer's bond; moneys recovered in suit, disposition.

Sec. 47.

All moneys recovered in any such action, shall be applied by the board of supervisors to the use of the county, or to such other use or uses as the same ought properly to be applied to.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 389 ;-- CL 1871, 523 ;-- How. 531 ;-- CL 1897, 2546 ;-- CL 1915, 2373 ;-- CL 1929, 1273 ;-- CL 1948, 48.47



Section 48.48 County treasurer; location of office.

Sec. 48.

The county treasurer shall keep his office at the seat of justice for the county.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 390 ;-- CL 1871, 524 ;-- How. 532 ;-- CL 1897, 2547 ;-- CL 1915, 2374 ;-- CL 1929, 1274 ;-- CL 1948, 48.48












Act 161 of 1895 TRANSCRIPTS AND ABSTRACTS OF RECORDS (48.101 - 48.101)

Section 48.101 Transcript and abstract of paper or record; request; fees; disposition of money; imposition of fees by certain charter counties; maximum charge per parcel record; electronic copy of records; resale for commercial purposes prohibited; "qualified data file" defined.

Sec. 1.

(1) Except as provided in subsection (6), a county treasurer shall make upon request a transcript of any paper or record on file in the treasurer's office for the following fees:

(a) For an abstract of taxes on any description of land, 25 cents for each year covered by the abstract.

(b) For an abstract with statement of name and residence of taxpayers, 25 cents per year for each description of land covered by the abstract.

(c) For 1 copy of any paper or document, at the rate of 25 cents per 100 words.

(d) For each certificate, 25 cents.

(2) For statements in respect to the payment of taxes required by section 135 of the general property tax act, 1893 PA 206, MCL 211.135, except as provided in subsection (6), the county treasurer shall collect 20 cents for each description of land contained in the certificate, but the total amount paid shall not be less than $1.00, or beginning July 1, 2015, $5.00.

(3) An abstract, list, copy, or statement made as required by this act shall not be furnished for a sum less than 50 cents.

(4) All money collected under this act shall be credited to the general fund of the county.

(5) Except as provided in subsection (6), a charter county with a population of more than 2,000,000 may impose by ordinance a different amount for the fees prescribed by this section. A charter county shall not impose a fee that is greater than the cost of the service for which the fee is charged.

(6) The maximum charge shall be $0.25 per parcel record, not to exceed $1,500.00 for each request under this section, if the request is for an electronic copy of records in a qualified data file that is maintained with the county treasurer. A response to a request for an electronic copy of records in the qualified data file shall be transmitted electronically using a format that is documented by an open standards organization and that has defined, delimited fields.

(7) Copies of records obtained under subsection (6) may not be resold for a commercial purpose.

(8) As used in this act, "qualified data file" means an electronic data file that includes at least the following information in the record for each parcel of real property in the county for the current tax year:

(a) The taxable value.

(b) The state equalized value.

(c) The assessed value.

(d) Past sale data.

(e) Property classification.

(f) Property address.

(g) Parcel identification number.

(h) Owner name and address.

(i) Taxpayer name and address.

(j) Principal residence status.

(k) Other tax equalization data.

(l) Special assessments.

(m) Total millage rate.

(n) Enumerated millage list.

(o) Tax bill amount for winter tax bill.

(p) Tax bill amount for summer tax bill.

History: 1895, Act 161, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 21, Eff. Aug. 30, 1897 ;-- CL 1897, 2548 ;-- Am. 1899, Act 211, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 173, Eff. Sept. 17, 1903 ;-- CL 1915, 2375 ;-- CL 1929, 1275 ;-- CL 1948, 48.101 ;-- Am. 1949, Act 101, Imd. Eff. May 17, 1949 ;-- Am. 1957, Act 49, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 141, Imd. Eff. June 5, 1974 ;-- Am. 1984, Act 291, Imd. Eff. Dec. 20, 1984 ;-- Am. 2015, Act 39, Imd. Eff. June 1, 2015






Act 90 of 1919 OFFICE OF COUNTY TREASURER (48.121 - 48.122)

Section 48.121 County treasurer; maintenance of office in conjunction with other offices prohibited.

Sec. 1.

It shall be unlawful to establish or maintain any county office in connection with the county treasurer's office in any county in this state.

History: 1919, Act 90, Eff. Aug. 14, 1919 ;-- CL 1929, 1276 ;-- CL 1948, 48.121



Section 48.122 County treasurer; separate office provided.

Sec. 2.

The boards of supervisors of each county in this state shall provide a separate and distinct office for the county treasurer of their respective county.

History: 1919, Act 90, Eff. Aug. 14, 1919 ;-- CL 1929, 1277 ;-- CL 1948, 48.122






Act 27 of 1861 DUPLICATE RECEIPTS FOR MONEYS (48.141 - 48.142)






Chapter 49 - Prosecuting Attorneys

Act 72 of 1887 CRIMINAL PROCEEDINGS IN SUPREME COURT (49.11 - 49.11)

Section 49.11 Prosecuting attorney; preparation of briefs, attendance at criminal proceedings on supreme court, duties, compensation and expenses.

Sec. 1.

That in all criminal proceedings removed to the supreme court by writ of error, mandamus or otherwise, it shall be the duty of the prosecuting attorney of the county from which any cause is so removed to prepare a brief on behalf of the people therein, and to furnish the same to the attorney general where such cause is a calendar cause, at least 20 days before the time at which such cause is set for hearing, and in all other cases such prosecuting attorney shall furnish such brief to the attorney general at least 2 days before the time for the hearing of such cause. It shall be the duty of the prosecuting attorney of the county from which any cause is so removed where such cause is made a calendar cause on the request of the attorney general to appear on behalf of the people in the supreme court, and to assist the attorney general to conduct such cause in such court, and for his services in such case such prosecuting attorney shall, in addition to his regular salary, receive a reasonable compensation; including his expenses in traveling to and from, and on his attendance in such court, when so requested by the attorney general. Such expenses in traveling to and from and compensation for attendance in such court to be certified to by the attorney general and ascertained and determined by the board of state auditors, and paid by the state out of any funds belonging to the state not otherwise appropriated, and the expenses of preparing and printing any brief or argument prepared in such case shall be paid by the county from which the case is removed.

History: 1887, Act 72, Imd. Eff. Apr. 15, 1887 ;-- How. 559a ;-- Am. 1891, Act 75, Eff. Oct. 2, 1891 ;-- CL 1897, 2564 ;-- CL 1915, 2413 ;-- CL 1929, 1294 ;-- CL 1948, 49.11






Act 133 of 1929 CONVICTED ALIENS (49.21 - 49.22)

Section 49.21 Grounds for deportation of convicted aliens; determination by prosecuting attorney.

Sec. 1.

Whenever any alien shall be convicted of any felony under the laws of this state, or of any offense involving moral turpitude, it shall be the duty of the prosecuting attorney having charge of the prosecution of such persons so convicted to ascertain if there be grounds upon which the deportation of such alien might be secured under the immigration laws of the United States.

History: 1929, Act 133, Imd. Eff. May 7, 1929 ;-- CL 1929, 1295 ;-- CL 1948, 49.21



Section 49.22 Grounds for deportation of convicted aliens; notification of federal officials.

Sec. 2.

In case such investigation results in the discovery of facts material to a proceeding for the deportation of such alien, even though such facts alone may not be sufficient grounds for deportation, it shall be the duty of such prosecuting attorney to forthwith advise the secretary of labor of the United States and other proper federal officials of such facts and any evidence obtainable supporting their existence.

History: 1929, Act 133, Imd. Eff. May 7, 1929 ;-- CL 1929, 1296 ;-- CL 1948, 49.22






Act 329 of 1925 ASSISTANTS, CLERKS, AND INVESTIGATORS (49.31 - 49.35)

Section 49.31 Assistant prosecuting attorneys, investigators and clerical employees; appointment.

Sec. 1.

In each county of the state of Michigan, the board of supervisors of such counties, at their regular annual meeting, may, by resolution authorize the appointment by the prosecuting attorney of said county of as many assistant prosecuting attorneys as said board of supervisors shall deem necessary, and shall in addition authorize the appointment by said prosecuting attorney, of such investigating officers, clerks, stenographers and other clerical employes as said board of supervisors shall deem necessary.

History: 1925, Act 329, Eff. Aug. 27, 1925 ;-- CL 1929, 1297 ;-- CL 1948, 49.31
Former Law: See Act 101 of 1913, being CL 1915, §§ 2422 to 2430.



Section 49.32 Chief assistant prosecuting attorney; designation, duties.

Sec. 2.

The prosecuting attorney shall designate 1 assistant prosecuting attorney as chief assistant prosecuting attorney, who shall in case of the absence, disability or sickness of the prosecuting attorney discharge all the functions and perform all the duties of the office of prosecuting attorney, and in case of the absence, disability or sickness of both the prosecuting attorney and the chief assistant prosecuting attorney, next ranking assistant shall discharge all the functions and perform all the duties of the office of prosecuting attorney.

History: 1925, Act 329, Eff. Aug. 27, 1925 ;-- CL 1929, 1298 ;-- CL 1948, 49.32



Section 49.33 Prosecuting attorney; statement of appointments, filing.

Sec. 3.

The prosecuting attorney shall, within 10 days after entering on the execution of the duties of his office, file in the office of the county clerk a statement in writing of his appointments, designating 1 assistant prosecuting attorney as chief assistant prosecuting attorney and designating all other assistant prosecuting attorneys in the order in which they shall rank in discharging the functions and performing the duties of the office of prosecuting attorney.

History: 1925, Act 329, Eff. Aug. 27, 1925 ;-- CL 1929, 1299 ;-- CL 1948, 49.33



Section 49.34 Assistant prosecuting attorneys, investigators and clerical employees; compensation.

Sec. 4.

The respective salaries of said assistant prosecuting attorneys and other employes appointed by said prosecuting attorney under this act shall be fixed by the board of supervisors at its regular annual meeting, and shall not be diminished during the term for which they shall be appointed.

History: 1925, Act 329, Eff. Aug. 27, 1925 ;-- CL 1929, 1300 ;-- CL 1948, 49.34



Section 49.35 Assistant prosecuting attorneys, investigators and clerical employees; tenure.

Sec. 5.

Said assistant prosecuting attorneys and other employees appointed by said prosecuting attorney under this act shall hold office during the pleasure of the prosecuting attorney.

History: 1925, Act 329, Eff. Aug. 27, 1925 ;-- CL 1929, 1301 ;-- CL 1948, 49.35






Act 41 of 1911 ASSISTANT PROSECUTING ATTORNEYS (49.41 - 49.43)

Section 49.41 Assistant prosecuting attorneys; appointment.

Sec. 1.

The prosecuting attorney of any county is hereby authorized and empowered to appoint an assistant prosecuting attorney. The appointment shall be in writing and filed with the clerk of his or her county.

History: 1911, Act 41, Eff. Aug. 1, 1911 ;-- CL 1915, 2419 ;-- CL 1929, 1303 ;-- CL 1948, 49.41 ;-- Am. 2012, Act 73, Imd. Eff. Apr. 6, 2012



Section 49.42 Assistant prosecuting attorneys; tenure, duties, oath of office, compensation.

Sec. 2.

Any such assistant prosecuting attorney shall hold his office during the pleasure of the prosecuting attorney appointing him, perform any and all duties pertaining to the office of prosecuting attorney at such time or times as he may be required so to do by the prosecuting attorney and during the absence or disability from any cause of the prosecuting attorney, but he shall be subject to all the legal disqualifications and disabilities of the prosecuting attorney, and shall before entering upon the duties of his office take and subscribe the oath of office prescribed by the constitution of this state and file the same with the county clerk of his county. The compensation of any such assistant prosecuting attorney shall be paid by the prosecuting attorney appointing him.

History: 1911, Act 41, Eff. Aug. 1, 1911 ;-- CL 1915, 2420 ;-- CL 1929, 1304 ;-- CL 1948, 49.42



Section 49.43 Construction of act.

Sec. 3.

This act shall not be construed as repealing any general or local act heretofore passed providing for the appointment, powers, duties or compensation of assistant prosecuting attorneys of any counties.

History: 1911, Act 41, Eff. Aug. 1, 1911 ;-- CL 1915, 2421 ;-- CL 1929, 1305 ;-- CL 1948, 49.43






Act 393 of 1919 SECOND ASSISTANT PROSECUTING ATTORNEYS (49.51 - 49.53)

Section 49.51 Second assistant prosecuting attorneys; appointment.

Sec. 1.

The prosecuting attorney of any county in this state having a population of over 60,000 inhabitants and less than 350,000 inhabitants is hereby authorized and empowered to appoint a second assistant prosecuting attorney, by and with the consent of the circuit judge or the presiding circuit judge of the judicial circuit in which such county may be situated, which appointment shall be in writing and filed with the clerk of his county.

History: 1919, Act 393, Eff. Aug. 14, 1919 ;-- CL 1929, 1306 ;-- CL 1948, 49.51



Section 49.52 Second assistant prosecuting attorneys; tenure, duties, oath of office, compensation.

Sec. 2.

Any such assistant prosecuting attorney shall hold his office during the pleasure of the prosecuting attorney appointing him, perform any and all duties pertaining to the office of prosecuting attorney at such time or times as he may be required so to do by the prosecuting attorney and during the absence or disability from any cause of the prosecuting attorney, but he shall be subject to all the legal disqualifications and disabilities of the prosecuting attorney, and shall before entering upon the duties of his office, take and subscribe to oath of office prescribed by the constitution of this state and file the same with the county clerk of his county. Any such assistant prosecuting attorney shall be allowed by the county for his services such reasonable compensation as the board of supervisors shall determine.

History: 1919, Act 393, Eff. Aug. 14, 1919 ;-- CL 1929, 1307 ;-- CL 1948, 49.52



Section 49.53 Construction of act.

Sec. 3.

This act shall not be construed as repealing any general or local act heretofore passed providing for the appointment, powers, duties or compensation of assistant prosecuting attorneys of any counties.

History: 1919, Act 393, Eff. Aug. 14, 1919 ;-- CL 1929, 1308 ;-- CL 1948, 49.53






Act 189 of 1929 MEETINGS OF ASSOCIATION (49.61 - 49.63)

Section 49.61 Prosecuting attorneys' association; annual meeting, time and place, notice.

Sec. 1.

At such time before the first day of December of each year as the president of the prosecuting attorneys' association shall designate by written notice to all prosecuting attorneys of the state at least a month in advance of the date so selected, the prosecuting attorneys of the state may meet at a place designated by the president for the annual meeting of the prosecuting attorneys' association of Michigan. In case of death, removal or disability of the president of the prosecuting attorneys' association, the duty shall fall upon the vice-president of said association or upon another officer in order of their position according to the constitution and by-laws of such association.

History: 1929, Act 189, Eff. Aug. 28, 1929 ;-- CL 1929, 1309 ;-- Am. 1937, Act 301, Eff. Oct. 29, 1937 ;-- CL 1948, 49.61 ;-- Am. 1952, Act 142, Eff. Sept. 18, 1952



Section 49.62 Prosecuting attorneys' association; duty to inform members as to changes in legislation.

Sec. 2.

It shall be the duty of the prosecuting attorneys' association to keep the prosecuting attorneys of the state informed of all changes in legislation, law and matters pertaining to their office through the department of the attorney general of the state of Michigan, to the end that a uniform system of conduct, duty and procedure be established in each county of the state.

History: 1929, Act 189, Eff. Aug. 28, 1929 ;-- CL 1929, 1310 ;-- CL 1948, 49.62



Section 49.63 Repealed. 1952, Act 142, Eff. Sept. 18, 1952.






Act 15 of 1941 COUNTY CIVIL COUNSEL (49.71 - 49.73)

Section 49.71 County civil attorney; employment, compensation.

Sec. 1.

The board of supervisors of any county by a majority vote of the members-elect may employ an attorney to represent the county in civil matters, whenever the board determines that the prosecuting attorney is unable to properly represent the county. Such attorney shall receive such compensation as shall be determined by the board of supervisors.

History: 1941, Act 15, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 18, Eff. Sept. 6, 1945 ;-- CL 1948, 49.71 ;-- Am. 1952, Act 16, Eff. Sept. 18, 1952 ;-- Am. 1957, Act 5, Imd. Eff. Mar. 20, 1957



Section 49.72 Prosecuting attorney; limitation of action in civil matters.

Sec. 2.

In case the board of supervisors of any such county shall employ an attorney under this act to represent the county in civil matters, the prosecuting attorney of such county shall not act with respect to such matters, unless requested to do so by the board of supervisors.

History: 1941, Act 15, Eff. Jan. 10, 1942 ;-- CL 1948, 49.72



Section 49.73 Employment of attorney to represent elected county officers; compensation; MCL 691.1408 not superseded.

Sec. 3.

The board of commissioners of a county shall employ an attorney to represent elected county officers, including the sheriff, prosecuting attorney, clerk, treasurer, county surveyor, county executive, register of deeds, drain commissioner, mine inspector, public works commissioner, and judges of the county district, probate, and circuit courts in civil matters, as a defendant, when neither the prosecuting attorney or county corporation counsel is able to represent the particular officer. Legal advice, counsel, or court action shall be required under this section only in a case which involves an official act or duty of the office of the county officer. The attorney shall receive reasonable compensation as shall be determined by the board of commissioners. This section shall not supersede section 8 of Act No. 170 of the Public Acts of 1964, being section 691.1408 of the Michigan Compiled Laws.

History: Add. 1978, Act 508, Imd. Eff. Dec. 13, 1978






Act 203 of 1972 PROSECUTING ATTORNEYS COORDINATING OFFICE ACT OF 1972 (49.101 - 49.111)

Section 49.101 Short title.

Sec. 1.

This act shall be known and may be cited as the “prosecuting attorneys coordinating office act of 1972”.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.102 Definitions.

Sec. 2.

As used in this act:

(a) “Council” means the prosecuting attorneys coordinating council.

(b) “Executive secretary” means the executive secretary of the council.

(c) “Office” means the office of prosecuting attorneys coordination as created in section 3.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.103 Office of prosecuting attorneys coordination; creation; council; chief executive; personnel.

Sec. 3.

(1) The office of prosecuting attorneys coordination is created as an autonomous entity in the department of attorney general.

(2) The head of the office is the prosecuting attorneys coordinating council.

(3) The chief executive officer of the office is the executive secretary who shall be appointed by the council, and who shall hold office during the pleasure of the council. He shall perform the functions and duties as may be assigned to him by the council. The council may employ other persons as it deems necessary to implement the intent and purpose of this act.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.104 Council; membership; terms; vacancy.

Sec. 4.

(1) The council consists of 5 members selected as follows:

(a) The attorney general, or his designated representative.

(b) The president of the prosecuting attorneys association of Michigan.

(c) One member appointed to the council for a 1-year term, to be elected by the prosecuting attorneys association of Michigan, who shall be a prosecuting attorney from a county having a population of over 400,000 persons.

(d) One member appointed to the council for a 1-year term, to be elected by the prosecuting attorneys association of Michigan, who shall be a prosecuting attorney from a county having a population of between 100,000 and 400,000 persons.

(e) One member appointed to the council for a 1-year term, to be elected by the prosecuting attorneys association of Michigan, who shall be a prosecuting attorney from a county having a population under 100,000 persons.

(2) A member shall vacate his appointment upon termination of his official position as a prosecuting attorney or attorney general. A vacancy shall be filled in the same manner as the original appointment. A member appointed to fill a vacancy created other than by expiration of a term shall be appointed for the unexpired term of the member who he is to succeed in the same manner as the original appointment. Any member may be reappointed for additional terms.

(3) The terms of the members first appointed shall begin January 1 following the effective date of this act.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.105 Council; officers; membership as holding public office.

Sec. 5.

The council shall designate from among its members a chairman and vice-chairman who shall serve for 1-year terms and who may be reelected. Membership on the council shall not constitute holding a public office, and members of the council shall not be required to take and file oaths of office before serving on the council. The council shall not have the right to exercise any portion of the sovereign power of the state. A member of the council shall not be disqualified from holding any public office or employment by reason of his appointment or membership on the council, nor shall he forfeit the office or employment, by reason of his appointment hereunder, notwithstanding the provisions of any general, special or local law, ordinance or city charter.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.106 Council; meetings.

Sec. 6.

The council shall meet at least 4 times in each year and shall hold special meetings when called by the chairman, or in the absence of the chairman, by the vice-chairman or when called by the chairman upon the written request of 3 members of the council. The council shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings and other matters.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.107 Council; annual report.

Sec. 7.

The council shall make an annual report to the governor and to the prosecuting attorneys association of Michigan regarding its efforts to implement the purposes of this act.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.108 Council; compensation; expenses.

Sec. 8.

The members of the council shall serve without compensation but shall be entitled to their actual expenses in attending meetings and in the performance of their duties hereunder.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.109 Council; duties.

Sec. 9.

The council shall keep the prosecuting attorneys and assistant prosecuting attorneys of the state informed of all changes in legislation, law and matters pertaining to their office, to the end that a uniform system of conduct, duty and procedure is established in each county of the state.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.110 Council; powers.

Sec. 10.

The council may:

(a) Enter into agreements with other public or private agencies or organizations to implement the intent of this act.

(b) Cooperate with and assist other public or private agencies or organizations to implement the intent of this act.

(c) Make recommendations to the legislature on matters pertaining to its responsibilities under this act.

History: 1972, Act 203, Imd. Eff. June 30, 1972



Section 49.111 Council; accepting funds, grants, and gifts.

Sec. 11.

The council may accept funds, grants and gifts from any public or private source which shall be used to defray the expenses incident to implementing its responsibilities under this act.

History: 1972, Act 203, Imd. Eff. June 30, 1972






R.S. of 1846 Revised Statutes of 1846 (49.153 - 49.160)

R-S-1846-49-153-14 CHAPTER 14 Chapter 14. Of County Officers. (49.153...49.160)

R-S-1846-49-153-14-PROSECUTING-A PROSECUTING ATTORNEY. (49.153...49.160)

Section 49.153 Prosecuting attorney; duties.

Sec. 53.

The prosecuting attorneys shall, in their respective counties, appear for the state or county, and prosecute or defend in all the courts of the county, all prosecutions, suits, applications and motions whether civil or criminal, in which the state or county may be a party or interested.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 393 ;-- CL 1871, 529 ;-- How. 551 ;-- CL 1897, 2556 ;-- CL 1915, 2405 ;-- CL 1929, 1286 ;-- CL 1948, 49.153



Section 49.154 Prosecuting attorney; appearance before magistrate.

Sec. 54.

Each prosecuting attorney shall, when requested by any magistrate of the county, appear in behalf of the people of this state before any such magistrate, other than those exercising the police jurisdiction of incorporated cities and villages, and prosecute all complaints made in behalf of the people of this state, of which such magistrate shall have jurisdiction.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 394 ;-- CL 1871, 530 ;-- How. 552 ;-- CL 1897, 2557 ;-- CL 1915, 2406 ;-- CL 1929, 1287 ;-- CL 1948, 49.154



Section 49.155 Opinions of prosecuting attorney or county corporation counsel.

Sec. 55.

The prosecuting attorney, or county corporation counsel in a county which has employed an attorney in lieu of the prosecuting attorney to represent the county in civil matters, shall give opinions, in cases where this state, a county, or a county officer may be a party or interested, when required by a civil officer in the discharge of the officer's respective official duties relating to an interest of the state or county.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 395 ;-- CL 1871, 531 ;-- How. 553 ;-- CL 1897, 2558 ;-- CL 1915, 2407 ;-- CL 1929, 1288 ;-- CL 1948, 49.155 ;-- Am. 1978, Act 535, Imd. Eff. Dec. 21, 1978



Section 49.158 Prosecuting attorney; acceptance of fees, interest in proceedings prohibited.

Sec. 58.

No prosecuting attorney shall receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business to which it shall be his official duty to attend, nor be concerned as attorney or counsel for either party other than the state or county in any civil action depending upon the same state of facts upon which any criminal prosecution commenced or prosecuted shall depend, or in any action for malicious prosecution brought in consequence of any criminal prosecution commenced or prosecuted during his term of office in the county of which he is prosecuting attorney; nor shall any attorney be permitted to prosecute or aid in prosecuting any person for an alleged criminal offense where he is engaged or interested in any civil suit or proceeding depending upon the same state of facts against such person directly or indirectly.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 398 ;-- CL 1871, 534 ;-- Am. 1883, Act 32, Eff. Sept. 8, 1883 ;-- How. 557 ;-- CL 1897, 2561 ;-- CL 1915, 2410 ;-- CL 1929, 1291 ;-- CL 1948, 49.158



Section 49.159 Prosecuting attorney; compensation.

Sec. 59.

(1) The prosecuting attorney shall receive compensation for his or her services, as the county board of commissioners, by an annual salary or otherwise, orders and directs.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of the prosecuting attorney of that county shall be determined by that commission.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 399 ;-- CL 1871, 535 ;-- How. 558 ;-- CL 1897, 2562 ;-- CL 1915, 2411 ;-- CL 1929, 1292 ;-- CL 1948, 49.159 ;-- Am. 1978, Act 489, Imd. Eff. Dec. 1, 1978



Section 49.160 Special prosecuting attorney; appointment; powers and duties; assistant prosecuting attorney.

Sec. 60.

(1) If the prosecuting attorney of a county determines himself or herself to be disqualified by reason of conflict of interest or is otherwise unable to attend to the duties of the office, he or she shall file with the attorney general a petition stating the conflict or the reason he or she is unable to serve and requesting the appointment of a special prosecuting attorney to perform the duties of the prosecuting attorney in any matter in which the prosecuting attorney is disqualified or until the prosecuting attorney is able to serve.

(2) If the attorney general determines that a prosecuting attorney is disqualified or otherwise unable to serve, the attorney general may elect to proceed in the matter or may appoint a prosecuting attorney or assistant prosecuting attorney who consents to the appointment to act as a special prosecuting attorney to perform the duties of the prosecuting attorney in any matter in which the prosecuting attorney is disqualified or until the prosecuting attorney is able to serve.

(3) A special prosecuting attorney appointed under this section is vested with all of the powers of the prosecuting attorney for the purpose of the appointment and during the period of appointment, including the power to investigate and initiate charges. The cost of prosecution, other than personnel costs, in any matter handled by a special prosecuting attorney shall be borne by the office of the prosecuting attorney who has been determined to be disqualified or otherwise unable to serve.

(4) This section does not apply if an assistant prosecuting attorney has been or can be appointed by the prosecuting attorney pursuant to section 18 of chapter 16 of the code of criminal procedure, 1927 PA 175, MCL 776.18, to perform the necessary duties within the constraints of that section or if an assistant prosecuting attorney has been otherwise appointed by the prosecuting attorney pursuant to law and is not disqualified from acting in place of the prosecuting attorney.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 400 ;-- CL 1871, 536 ;-- How. 559 ;-- CL 1897, 2563 ;-- CL 1915, 2412 ;-- CL 1929, 1293 ;-- CL 1948, 49.160 ;-- Am. 1978, Act 535, Imd. Eff. Dec. 21, 1978 ;-- Am. 2002, Act 706, Eff. Feb. 1, 2003















Chapter 50 - County Clerks

R.S. of 1846 Revised Statutes of 1846 (50.61 - 50.67)

R-S-1846-50-61-14 CHAPTER 14 Chapter 14. Of County Officers. (50.61...50.67)

R-S-1846-50-61-14-COUNTY-CLERK. COUNTY CLERK. (50.61...50.67)

Section 50.61 County clerk; bond; penal sum; approval.

Sec. 61.

As determined by the county board of commissioners, the county clerk either shall be covered by a blanket bond or shall give a bond to the people of the state, in the penal sum of $2,000.00, to be approved by the circuit judge, for the faithful discharge of the duties of the county clerk's office.

History: R.S. 1846, Ch. 14 ;-- Am. 1853, Act 72, Eff. May 16, 1853 ;-- CL 1857, 402 ;-- CL 1871, 538 ;-- How. 571 ;-- CL 1897, 2570 ;-- CL 1915, 2431 ;-- CL 1929, 1312 ;-- CL 1948, 50.61 ;-- Am. 1964, Act 255, Imd. Eff. May 28, 1964 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 50.62 County clerk; bond; condition.

Sec. 62.

The condition of an individual bond required under section 61 of this chapter shall be in substance as follows: “................... has been elected to the office of clerk of the county of ................. at the general election held in the county or at a special election held in the county, on the ........... day of ..................... . ......... shall be required to faithfully, truly, and impartially enter and record all orders, decrees, judgments, and proceedings of the courts he or she shall officiate as clerk, and faithfully and impartially perform all other duties of the office, and shall pay over all money that may come into his or her hands as the clerk, and shall deliver over to his or her successor in office all the books, records, papers, seals, and other things belonging to the office.”

History: R.S. 1846, Ch. 14 ;-- CL 1857, 403 ;-- CL 1871, 539 ;-- How. 572 ;-- CL 1897, 2571 ;-- CL 1915, 2432 ;-- CL 1929, 1313 ;-- CL 1948, 50.62 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 50.63 County clerk; deputies, appointment.

Sec. 63.

Each county clerk shall appoint 1 or more deputies, to be approved by the circuit judge, 1 of whom shall be designated in the appointment as the successor of such clerk in case of vacancy from any cause, and may revoke such appointment at his pleasure, which appointment and revocation shall be in writing, under his hand, and filed in the office of the county treasurer, and the deputy or deputies, may perform the duties of such clerks.

History: R.S. 1846, Ch. 14 ;-- Am. 1850, Act 65, Imd. Eff. Mar. 5, 1850 ;-- CL 1857, 404 ;-- Am. 1861, Act 146, Eff. June 15, 1861 ;-- Am. 1871, Act 69, Imd. Eff. Mar. 31, 1871 ;-- CL 1871, 540 ;-- Am. 1875, Act 109, Eff. Aug. 3, 1875 ;-- How. 573 ;-- CL 1897, 2572 ;-- CL 1915, 2433 ;-- CL 1929, 1314 ;-- CL 1948, 50.63



Section 50.64 County clerk; responsibility for deputies, duties.

Sec. 64.

That the county clerk and his sureties shall be responsible for the acts of his deputy or deputies, and in case of the death, resignation or removal of the clerk, or in any case of a vacancy by any other means in the said office of clerk, the deputy or deputies shall severally perform all the duties of such clerk until such vacancy shall be filled.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 405 ;-- Am. 1861, Act 146, Eff. June 15, 1861 ;-- CL 1871, 541 ;-- How. 574 ;-- CL 1897, 2573 ;-- CL 1915, 2434 ;-- CL 1929, 1315 ;-- CL 1948, 50.64



Section 50.65 County clerk; necessary supplies, procurement, expense.

Sec. 65.

The books necessary to be kept and used in the clerks office, and, also, printed calendars for each regular term of court, shall be procured by the clerk, under the direction of the judge of the circuit court, at the expense of the county; and the board of supervisors of the county shall audit and allow the account for such books and calendars, on the certificate of said judge.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 406 ;-- Am. 1871, Act 15, Imd. Eff. Feb. 21, 1871 ;-- CL 1871, 542 ;-- How. 575 ;-- CL 1897, 2574 ;-- CL 1915, 2435 ;-- CL 1929, 1316 ;-- CL 1948, 50.65



Section 50.66 County clerk; transmitting names and postoffice addresses of township and city clerks and members of county board of commissioners to secretary of state; notifying secretary of state of person elected or appointed to fill vacancy.

Sec. 66.

(1) Annually, the clerk of each county, immediately after receiving from the township and city clerks of his or her county the names and postoffice addresses of the township and city officers, shall transmit to the secretary of state the names and postoffice addresses of the several township and city clerks, with the name of the township or city for which they are clerks set opposite their respective names. Whenever the county clerk receives information of a vacancy due to death, removal, or resignation of any township or city clerk in the county, the county clerk shall immediately notify the secretary of state of the name and post office address of the person elected or appointed to fill the vacancy, along with the name of township or city.

(2) Annually, the clerk of the county shall transmit to the secretary of state the names and post office addresses of the members of the county board of commissioners. Whenever the county clerk receives information of a vacancy in the office of such a commissioner in the county, the county clerk shall immediately notify the secretary of state of the name and post office address of the person elected or appointed to fill the vacancy.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 407 ;-- CL 1871, 543 ;-- Am. 1873, Act 50, Imd. Eff. Mar. 27, 1873 ;-- How. 576 ;-- CL 1897, 2575 ;-- CL 1915, 2436 ;-- CL 1929, 1317 ;-- CL 1948, 50.66 ;-- Am. 1983, Act 41, Imd. Eff. May 12, 1983



Section 50.67 County clerk; office; compensation; fees.

Sec. 67.

(1) The county clerk shall keep his or her office at the seat of justice for the county, and shall receive for all services rendered the county in criminal cases and as clerk of the circuit court, and for his or her services as clerk of the county board of commissioners, and as clerk of the board of county and district canvassers, the salary as the county board of commissioners fixes.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of the county clerk of that county shall be determined by that commission.

(3) For his or her services in civil cases and other matters the fees and compensation shall be provided by law.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 408 ;-- CL 1871, 544 ;-- Am. 1881, Act 262, Eff. Sept. 10, 1881 ;-- How. 577 ;-- CL 1897, 2576 ;-- CL 1915, 2437 ;-- CL 1929, 1318 ;-- CL 1948, 50.67 ;-- Am. 1978, Act 489, Imd. Eff. Dec. 1, 1978












Act 147 of 1901 RECORDING OF BONDS AND SECURITIES (50.101 - 50.103)

Section 50.101 County clerk; recording of bonds in civil cases.

Sec. 1.

That it shall be the duty of the county clerk in all cases where bonds or other obligations are filed in any civil case, either on the law or chancery side of the court, to record such bond or other obligation in a book in the office of such clerk to be kept for such purpose.

History: 1901, Act 147, Eff. Sept. 5, 1901 ;-- CL 1915, 2438 ;-- CL 1929, 1319 ;-- CL 1948, 50.101



Section 50.102 County clerk; recording of bonds, fees.

Sec. 2.

The clerk shall receive the same fees, per folio, for recording such bonds or other obligations as provided by law for recording other papers.

History: 1901, Act 147, Eff. Sept. 5, 1901 ;-- CL 1915, 2439 ;-- CL 1929, 1320 ;-- CL 1948, 50.102



Section 50.103 Record of bonds or certified copy admissible as evidence.

Sec. 3.

The original record of such bond or other obligation so entered by the clerk, or a certified copy thereof, shall be evidence in all courts the same as the original bond would be if produced: Provided, That this act shall not be in force in any county of this state unless the board of supervisors in their respective county shall deem the recording of bonds necessary, as provided for in section 1 of this act, and that the said board of supervisors shall so declare by resolution.

History: 1901, Act 147, Eff. Sept. 5, 1901 ;-- CL 1915, 2440 ;-- CL 1929, 1321 ;-- CL 1948, 50.103






Act 18 of 1921 DEPUTIES AND ASSISTANTS (50.131 - 50.131)

Section 50.131 County clerk; deputies and assistants, appointment, number; compensation, determination, increase.

Sec. 1.

In counties having a population of more than 500,000, the county clerk shall appoint a chief deputy circuit court clerk, 1 deputy circuit court clerk for each acting circuit judge in said county, 4 counter clerks and such number of deputy county clerks, and other clerks and employes as circuit court clerk and chief deputy counter clerk shall be 3,000 dollars per year; of the deputy circuit court clerks and counter clerks, shall be 2,500 dollars per year, and such salaries shall be payable in the same manner and at the same time that other county employes are paid, and shall be in lieu of all fees or other compensation. The number and the salaries of the other deputies, clerks, and employes shall be fixed by resolution of the board of supervisors. The board of supervisors in said counties, may, by resolution, provide for increase in said salaries, when, in their judgment, deemed necessary.

History: 1921, Act 18, Eff. Aug. 18, 1921 ;-- CL 1929, 1322 ;-- CL 1948, 50.131









Chapter 51 - Sheriffs

R.S. of 1846 Revised Statutes of 1846 (51.68 - 51.85)

R-S-1846-51-68-14 CHAPTER 14 Chapter 14. Of county officers. (51.68...51.85)

R-S-1846-51-68-14-OF-SHERIFFS. OF SHERIFFS. (51.68...51.85)

Section 51.68 Sheriff; bond; penal sum; approval; surety.

Sec. 68.

As determined by the county board of commissioners, the sheriff either shall be covered by a blanket bond or shall give a bond to the people of this state in the penal sum of at least $10,000.00. The individual bond shall be approved by the county board of commissioners, and secured by a surety company authorized to do business in this state.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 409 ;-- CL 1871, 550 ;-- How. 578 ;-- CL 1897, 2577 ;-- CL 1915, 2441 ;-- CL 1929, 1323 ;-- CL 1948, 51.68 ;-- Am. 1964, Act 255, Imd. Eff. May 28, 1964 ;-- Am. 1974, Act 25, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 51.69 Sheriff; bond; condition.

Sec. 69.

The condition of an individual bond required under section 68 of this chapter shall be in substance as follows: “................... has been elected to the office of sheriff of the county of ................, at the general election held in the county, or at a special election held in the county, on the ......... day of ............ . ............. shall be required to well and faithfully perform and execute the office of sheriff of the county of .............., during his or her continuance in office by virtue of the election, without fraud, deceit, or oppression, and shall pay over all money that may come into his or her hands as sheriff.”

History: R.S. 1846, Ch. 14 ;-- CL 1857, 410 ;-- CL 1871, 551 ;-- How. 579 ;-- CL 1897, 2578 ;-- CL 1915, 2442 ;-- CL 1929, 1324 ;-- CL 1948, 51.69 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 51.70 Deputy sheriffs; appointment; revocation; special deputies; responsibility for acts, defaults, and misconduct; bond.

Sec. 70.

Each sheriff may appoint 1 or more deputy sheriffs at the sheriff's pleasure, and may revoke those appointments at any time. Persons may also be deputed by a sheriff, by an instrument in writing, to do particular acts, who shall be known as special deputies and each sheriff may revoke those appointments at any time. A sheriff shall not be responsible for the acts, defaults, and misconduct in office of a deputy sheriff. The appointed deputy or deputies, other than special deputies, before entering upon the duties of office shall execute and file with the county clerk an official bond running to the people of this state in the amount of at least $2,500.00, if the county board of commissioners determines an individual bond is necessary, which bond shall be conditioned in the same manner as the bond required of the sheriff, and with sufficient sureties as the presiding judge of the circuit court for the county approves. A county by resolution of its county board of commissioners may pay premiums on the individual bond running to the people of this state in the amount of at least $2,500.00 as prescribed by the county board of commissioners. A bond required by this section shall be conditioned in the same manner as the bond required for the sheriff and have sufficient sureties.

History: R.S. 1846, Ch. 14 ;-- Am. 1847, Act 105, Eff. May 16, 1847 ;-- CL 1857, 411 ;-- CL 1871, 552 ;-- How. 580 ;-- CL 1897, 2579 ;-- CL 1915, 2443 ;-- CL 1929, 1325 ;-- CL 1948, 51.70 ;-- Am. 1952, Act 110, Eff. Sept. 18, 1952 ;-- Am. 1954, Act 137, Eff. Aug. 13, 1954 ;-- Am. 1959, Act 150, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 183, Imd. Eff. Aug. 5, 1969 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 51.71 Undersheriff; appointment, vacancies.

Sec. 71.

The sheriff of each county shall, as soon as may be after entering upon the execution of his office, appoint some proper person under sheriff of the same county, who shall also be a general deputy, to hold during the pleasure of such sheriff; and as often as a vacancy shall occur in the office of such under sheriff, or he become incapable of executing the same, another shall in like manner be appointed in his place.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 412 ;-- CL 1871, 553 ;-- How. 581 ;-- CL 1897, 2580 ;-- CL 1915, 2444 ;-- CL 1929, 1326 ;-- CL 1948, 51.71



Section 51.72 Undersheriff; executing office of sheriff; effect of default or misfeasance.

Sec. 72.

If a vacancy occurs in the office of sheriff of a county, the undersheriff of the county shall in all things execute the office of sheriff, until a sheriff is elected and qualified. A default or misfeasance in office of an undersheriff in that capacity, shall be considered to be a breach of the condition of the bond given on behalf of or by the sheriff who appointed the undersheriff, and also a breach of the condition of the bond executed on behalf of or by the undersheriff to the sheriff by whom the undersheriff was appointed.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 413 ;-- CL 1871, 554 ;-- How. 582 ;-- CL 1897, 2581 ;-- CL 1915, 2445 ;-- CL 1929, 1327 ;-- CL 1948, 51.72 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 51.73 Sheriff; appointments and revocations, form, filing; oaths of office.

Sec. 73.

Every appointment of an under sheriff, or of a deputy sheriff, and every revocation thereof, shall be in writing under the hand of the sheriff, and shall be filed and recorded in the office of the clerk of the county; and every such under sheriff or deputy shall, before he enters upon the duties of his office, take the oath prescribed by the twelfth article of the constitution of this state. But this section shall not extend to any person who may be deputed by any sheriff to do a particular act only.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 414 ;-- CL 1871, 555 ;-- How. 583 ;-- CL 1897, 2582 ;-- CL 1915, 2446 ;-- CL 1929, 1328 ;-- CL 1948, 51.73



Section 51.74 Sheriff and deputy sheriff; renewal of security.

Sec. 74.

If an individual bond is required under section 68 or 70 of this chapter, each sheriff, within 20 days after the first Monday in January in each year, and each deputy sheriff before the expiration of an individual bond required under section 68 or 70 of this chapter, shall renew the security required to be given before entering upon the duties of office. The renewed security shall be in the same amount, be given in the same manner, and be subject in all respects to the same regulations, as the original security required from the sheriff or deputy sheriff.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 415 ;-- CL 1871, 556 ;-- How. 584 ;-- CL 1897, 2583 ;-- CL 1915, 2447 ;-- CL 1929, 1329 ;-- CL 1948, 51.74 ;-- Am. 1952, Act 110, Eff. Sept. 18, 1952 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 51.75 Sheriff; custody of county jails.

Sec. 75.

The sheriff shall have the charge and custody of the jails of his county, and of the prisoners in the same; and shall keep them himself, or by his deputy or jailer.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 416 ;-- CL 1871, 557 ;-- How. 585 ;-- CL 1897, 2584 ;-- CL 1915, 2448 ;-- CL 1929, 1330 ;-- CL 1948, 51.75 ;-- Am. 1952, Act 110, Eff. Sept. 18, 1952



Section 51.76 “County primary roads,”“county local roads,” and “state trunk line highways” defined; sheriff's department to provide certain services; resolution requesting services; resolution requesting vehicle inspection program; concurrent resolution requiring reduction of general services; presumption; construction.

Sec. 76.

(1) As used in this section, “county primary roads”, “county local roads”, and “state trunk line highways” mean the same as those terms are defined in Act No. 51 of the Public Acts of 1951, as amended, being sections 247.651 to 247.673 of the Michigan Compiled Laws. However, state trunk line highways does not include freeways as defined in section 18a of Act No. 300 of the Public Acts of 1949, being section 257.18a of the Michigan Compiled Laws.

(2) Each sheriff's department shall provide the following services within the county in which it is established and shall be the law enforcement agency primarily responsible for providing the following services on county primary roads and county local roads within that county, except for those portions of the county primary roads and county local roads within the boundaries of a city or village; and on those portions of any other highway or road within the boundaries of a county park within that county:

(a) Patrolling and monitoring traffic violations.

(b) Enforcing the criminal laws of this state, violations of which are observed by or brought to the attention of the sheriff's department while providing the patrolling and monitoring required by this subsection.

(c) Investigating accidents involving motor vehicles.

(d) Providing emergency assistance to persons on or near a highway or road patrolled and monitored as required by this subsection.

(3) Upon request, by resolution, of the legislative body of a city or village, the sheriff's department of the county in which the city or village is located shall provide the services described in subsection (2)(a), (c), and (d) on those portions of county primary roads and county local roads and state trunk line highways within the boundaries of the city or village, which are designated by the city or village in the resolution. Upon request, by resolution, of the legislative body of a city or village, the sheriff's department of the county in which the city or village is located shall provide a vehicle inspection program on those portions of the county primary roads and county local roads within the boundaries of the city or village, which are designated by the legislative body of the city or village in the resolution. A resolution adopted by a city or village under this subsection shall not take effect unless the resolution is approved by the county board of commissioners of the county in which the city or village is located. A resolution of the city or village which is neither approved or disapproved by the county board of commissioners within 30 days after the resolution is received by the county board of commissioners shall be considered approved by the county board of commissioners. A resolution adopted by a city or village to request services under this subsection shall be void if the city or village reduces the number of sworn law enforcement officers employed by the city or village below the highest number of sworn law enforcement officers employed by the city or village at any time within the 36 months immediately preceding the adoption of the resolution. A concurrent resolution adopted by a majority vote of the Senate and the House of Representatives which states that the city or village is required to reduce general services because of economic conditions and is not reducing law enforcement services shall be presumptive that the city or village has not violated the strictures of this subsection.

(4) This section shall not be construed to decrease the statutory or common law powers and duties of the law enforcement agencies of this state or of a county, city, village, or township of this state.

History: Add. 1978, Act 416, Eff. Oct. 1, 1978



Section 51.77 Secondary road patrol and traffic accident prevention; grant; agreement; information; report to office of criminal justice; effect of reducing expenditures or level of road patrol; recommendations for expenditure of grant; expanded services; allocation formula; annual report; law enforcement plan; report to legislature; impact and cost effectiveness study.

Sec. 77.

(1) Before a county may obtain its grant from the amount annually appropriated for secondary road patrol and traffic accident prevention to implement section 76, the county shall enter into an agreement for the secondary road patrol and traffic accident prevention services with the office of criminal justice. A county applying for a grant for secondary road patrol and traffic accident prevention shall provide information relative to the services to be provided under section 76 by the sheriff's department of the county, which information shall be submitted on forms provided by the office of criminal justice. By April 1 of each year following a year for which the county received an allocation, a county which receives a grant for secondary road patrol and traffic accident prevention shall submit a report to the office of criminal justice on a form provided by the office of criminal justice. The report shall contain the information described in subsection (6). An agreement entered into under this section shall be void if the county reduces its expenditures or level of road patrol below that which the county was expending or providing immediately before October 1, 1978, unless the county is required to reduce general services because of economic conditions and is not merely reducing law enforcement services.

(2) A grant received by a county for secondary road patrol and traffic accident prevention shall be expended only for the purposes described in section 76 pursuant to the recommendations of the sheriff of that county, and which are approved by the county board of commissioners. The recommendations shall be relative to the following matters:

(a) Employing additional personnel to provide the services described in section 76(2) and (3).

(b) Purchasing additional equipment for providing the services described in section 76(2) and (3) and operating and maintaining that equipment.

(c) Enforcing laws in state parks and county parks within the county.

(d) Providing selective motor vehicle inspection programs.

(e) Providing traffic safety information and education programs in addition to those programs provided before September 28, 1978.

(3) The sheriff's department of a county is required to provide the expanded services described in section 76 only to the extent that state funds are provided.

(4) For the fiscal years beginning October 1, 1980, and October 1, 1981, a county's share of the amount annually appropriated for secondary road patrol and traffic accident prevention shall be the same percentage that the county received, or was eligible to receive, of the total amount allocated to all counties pursuant to section 12 of Act No. 51 of the Public Acts of 1951, as amended, being section 247.662 of the Michigan Compiled Laws, less the amounts distributed for snow removal and engineers, during the period of July 1, 1976, through June 30, 1977. County primary roads and county local roads within the boundaries of a city or village shall not be used in determining the percentage under this section unless the sheriff's department of the county is providing the services described in section 76(2) and (3) within the city or village pursuant to an agreement between the county and the city or village adopted after October 1, 1978. The agreement shall not be reimbursable under the formula described in this subsection unless the city or village is required to reduce general services because of economic conditions and is not merely reducing law enforcement services.

(5) From the amount annually appropriated for secondary road patrol and traffic accident prevention, the office of criminal justice may be allocated up to 1% for administrative, planning, and reporting purposes.

(6) The annual report required under subsection (1) shall include the following:

(a) A description of the services provided by the sheriff's department of the county under section 76, other than the services provided in a county park.

(b) A description of the services provided by the sheriff's department of the county under section 76 in county parks in the county.

(c) A copy of each resolution by a city or village of the county which requests the sheriff's department of the county to provide the services described in section 76.

(d) A copy of each contract between a county and a township of the county in which township the sheriff's department is providing a law enforcement service.

(e) The recommendations of the sheriff's department of the county on methods of improving the services provided under section 76; improving the training programs of law enforcement officers; and improving the communications system of the sheriff's department.

(f) The total number of sworn officers in the sheriff's department.

(g) The number of sworn officers in the sheriff's department assigned to road safety programs.

(h) The accident and fatality data for incorporated and unincorporated areas of the county during the preceding calendar year.

(i) The crime statistics for the incorporated and unincorporated areas of the county during the preceding calendar year.

(j) The law enforcement plan developed under subsection (7).

(k) A description of the role alcohol played in the incidences of personal injury traffic accidents and traffic fatalities in the county.

(l) Other information required by the department of management and budget.

(7) The sheriff of each county, the director of the department of state police, and the director of the office of criminal justice or their authorized representatives shall meet and develop a law enforcement plan for the unincorporated areas of the county. The law enforcement plan shall be reviewed and updated periodically.

(8) Before May 1 of each year, the office of criminal justice shall submit a report to the legislature. The report shall contain the following:

(a) A copy of each initial report filed before April 1 of that year and a copy of each annual report filed before April 1 of that year under subsection (6).

(b) The recommendations of the office of criminal justice on methods of improving the coordination of the law enforcement agencies of this state and the counties, cities, villages, and townships of this state; improving the training programs for law enforcement officers; and improving the communications systems of those agencies.

(c) A description of the role alcohol played in the incidences of personal injury traffic accidents and traffic fatalities in this state.

(9) From the 1% allocated to the office of criminal justice for administration, planning, and reporting, the office of criminal justice shall conduct an impact and cost effectiveness study which will review state, county, and local road patrol and traffic accident prevention efforts. This study shall be conducted in cooperation with the Michigan sheriffs' association, the Michigan association of chiefs of police, and the department of state police. Annual reports on results of the study shall be submitted to the senate and house appropriations committees by April 1 of each year.

History: Add. 1978, Act 416, Eff. Oct. 1, 1978 ;-- Am. 1979, Act 103, Eff. Oct. 1, 1979 ;-- Am. 1980, Act 70, Imd. Eff. Apr. 3, 1980 ;-- Am. 1980, Act 349, Imd. Eff. Dec. 29, 1980 ;-- Am. 1981, Act 94, Imd. Eff. July 12, 1981 ;-- Am. 1982, Act 313, Imd. Eff. Oct. 15, 1982



Section 51.78 Repealed. 1952, Act 110, Eff. Sept. 18, 1952.



Section 51.79 Survival of action against sheriff or deputies.

Sec. 79.

Any action for the malfeasance, misfeasance, or nonfeasance of a sheriff or any of his deputies, may be prosecuted against the executors or administrators of such sheriff, in like manner as if the cause of action survived at common law.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 420 ;-- CL 1871, 561 ;-- How. 589 ;-- CL 1897, 2588 ;-- CL 1915, 2450 ;-- CL 1929, 1332 ;-- CL 1948, 51.79



Section 51.82 Sheriff; services to state; payment.

Sec. 82.

If a sheriff is required, by any statutory provision, to perform any service, in behalf of the people of this state and for their benefit, that is not chargeable by law to his or her county, or to some officer or other person, his or her account for such services shall be audited by the state treasurer and paid out of the state treasury.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 423 ;-- CL 1871, 564 ;-- How. 592 ;-- CL 1897, 2591 ;-- CL 1915, 2451 ;-- CL 1929, 1333 ;-- CL 1948, 51.82 ;-- Am. 2002, Act 374, Imd. Eff. May 24, 2002



Section 51.83 Sheriff's office; notice, office hours.

Sec. 83.

It shall be the duty of the sheriff of every county to keep an office at the place where the courts for such county are held, of which he shall file a notice in the office of the clerk of the county; and to keep the same open during the usual business hours each day, Sundays excepted.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 424 ;-- CL 1871, 565 ;-- How. 593 ;-- CL 1897, 2592 ;-- CL 1915, 2452 ;-- CL 1929, 1334 ;-- CL 1948, 51.83



Section 51.84 Service of papers at sheriff's office.

Sec. 84.

Every notice or other paper which shall be required to be served on any sheriff, may be served by leaving the same at the office designated by him in such notice, during the hours for which it is required to be kept open; but if there be any person belonging to such office therein, such notice or paper shall be delivered to such person; and every such service shall be deemed equivalent to a personal service on such sheriff.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 425 ;-- CL 1871, 566 ;-- How. 594 ;-- CL 1897, 2593 ;-- CL 1915, 2453 ;-- CL 1929, 1335 ;-- CL 1948, 51.84



Section 51.85 Service of papers on sheriff at county clerk's office.

Sec. 85.

If no notice shall be filed by any sheriff with the county clerk as herein required, the service of all papers on such sheriff may be made by leaving them at the office of the county clerk; with such clerk or his deputy; and the same shall be deemed equivalent to a personal service on such sheriff.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 426 ;-- CL 1871, 567 ;-- How. 595 ;-- CL 1897, 2594 ;-- CL 1915, 2454 ;-- CL 1929, 1336 ;-- CL 1948, 51.85












R.S. of 1846 Revised Statutes of 1846 (51.128 - 51.134)

R-S-1846-51-128-147 CHAPTER 147 Chapter 147. Of admitting prisoners to the liberties of jails, of escapes, and proceedings on the election of a new sheriff. (51.128...51.134)

R-S-1846-51-128-147-PROCEEDINGS- PROCEEDINGS ON THE ELECTION OF A NEW SHERIFF. (51.128...51.134)

Section 51.128 New sheriff; election, certificate of qualification.

Sec. 28.

Whenever any new sheriff shall be elected in the place of any other, or upon the expiration of any sheriff's office, and shall have qualified and given the security required by law, the clerk of the county shall grant a certificate, under the seal of the circuit court for the county, that the person so elected has qualified and given such security.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 427 ;-- CL 1871, 569 ;-- How. 597 ;-- CL 1897, 2600 ;-- CL 1915, 2464 ;-- CL 1929, 1356 ;-- CL 1948, 51.128



Section 51.129 Former sheriff; ceasing of powers.

Sec. 29.

Upon the service of such certificate on the former sheriff, his powers as such sheriff, except in the cases otherwise expressly provided by law, shall cease.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 428 ;-- CL 1871, 570 ;-- How. 598 ;-- CL 1897, 2601 ;-- CL 1915, 2465 ;-- CL 1929, 1357 ;-- CL 1948, 51.129



Section 51.130 Former sheriff; delivery of property, process, documents and prisoners to successor.

Sec. 30.

Within 10 days after the service of such certificate upon such former sheriff, he shall deliver to his successor,

First. The jail of the county, with all its appurtenances, and the property of the county therein:

Second. All the prisoners then confined in such jail:

Third. All process, orders, rules, commitments and all other papers or documents in his custody, authorizing, or relating to, the confinement of such prisoners; and if any such process shall have been returned a statement in writing of the contents thereof, and when returned:

Fourth. All writs of capias ad respondendum, and other original process, and all precepts and other documents, for the summoning of a grand or petit jury, then in his hands, which shall not have been fully executed by him:

Fifth. All executions, attachments and final process then in his hands, except such as the said former sheriff shall have executed, or shall have begun to execute by the collection of money thereon, or by a levy on property in pursuance thereof.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 429 ;-- CL 1871, 571 ;-- How. 599 ;-- CL 1897, 2602 ;-- CL 1915, 2466 ;-- CL 1929, 1358 ;-- CL 1948, 51.130



Section 51.131 Former sheriff; instrument of delivery to successor; new sheriff, acknowledgment of receipt.

Sec. 31.

At the time of such delivery, the said former sheriff shall execute an instrument, reciting the property, process, documents and prisoners delivered, specifying particularly, the process or other authority by which each prisoner was committed, and is detained, and whether the same be returned or delivered to such new sheriff; which instrument shall be delivered to such new sheriff, who shall acknowledge in writing upon a duplicate thereof, the receipt of the property, process documents, and prisoners therein specified, and shall deliver such duplicate and acknowledgment to the said former sheriff.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 430 ;-- CL 1871, 572 ;-- How. 600 ;-- CL 1897, 2603 ;-- CL 1915, 2467 ;-- CL 1929, 1359 ;-- CL 1948, 51.131



Section 51.133 Former sheriff; delivery of jail, process documents and prisoners, refusal or neglect.

Sec. 33.

If any former sheriff shall neglect or refuse to deliver to his successor, the jail, process documents and prisoners in his charge, as herein required, such successor may notwithstanding take possession of such jail, and take the custody of the prisoners therein confined, and may compel the delivery of such process and documents, in the manner prescribed in the one hundred and thirty-third chapter of these Revised Statutes.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 432 ;-- CL 1871, 574 ;-- How. 602 ;-- CL 1897, 2605 ;-- CL 1915, 2468 ;-- CL 1929, 1360 ;-- CL 1948, 51.133



Section 51.134 Substitute for former sheriff; duties.

Sec. 34.

If at the time when any new sheriff shall have qualified and given the security required by law, the office of the former sheriff shall be executed by his under sheriff, or by a coroner of the county, such under sheriff or coroner, shall in all things comply with the preceding provisions, and shall perform the duties required of such former sheriff.

History: R.S. 1846, Ch. 147 ;-- CL 1857, 433 ;-- CL 1871, 575 ;-- How. 603 ;-- CL 1897, 2606 ;-- CL 1915, 2469 ;-- CL 1929, 1361 ;-- CL 1948, 51.134












Act 2 of 1867 POWERS AND DUTIES (51.221 - 51.221)

Section 51.221 Sheriff, undersheriff, or deputy sheriff; powers and duties; fees.

Sec. 1.

A sheriff, undersheriff, or deputy sheriff of a county of this state may serve or execute civil or criminal process issued by a court of this state, and have and exercise all the powers and duties of constables. Except where other fees are expressly provided, they shall be entitled to the same fees for these services as are allowed by law to constables in like cases.

History: 1867, Act 2, Imd. Eff. Jan. 31, 1867 ;-- CL 1871, 568 ;-- Am. 1881, Act 12, Imd. Eff. Feb. 23, 1881 ;-- How. 596 ;-- CL 1897, 2595 ;-- CL 1915, 2455 ;-- CL 1929, 1337 ;-- CL 1948, 51.221 ;-- Am. 1981, Act 148, Imd. Eff. Nov. 10, 1981






Act 180 of 1919 UNDERSHERIFFS, DEPUTIES, AND OTHER EMPLOYEES (51.241 - 51.242)

Section 51.241 Undersheriffs and deputies in counties of 150,000 to 300,000; appointment; compensation, increase.

Sec. 1.

In counties having a population of 150,000 and not more than 300,000, the sheriff shall appoint an under-sheriff, a chief deputy sheriff who shall be a competent accountant and shall keep the books of the office, and such number of deputy sheriffs as shall be fixed by resolution of the board of supervisors. The under-sheriff and the chief deputy sheriff in such counties shall each receive a salary of 2,000 dollars per year, payable monthly, in lieu of all fees or other compensation. The deputy sheriffs shall each receive a salary of 1,200 dollars per year, payable monthly, in lieu of all fees or other compensation. The board of supervisors in such counties may by resolution provide for increase in said salaries, when, in their judgment, deemed necessary.

History: 1919, Act 180, Eff. Aug. 14, 1919 ;-- CL 1929, 1338 ;-- CL 1948, 51.241



Section 51.242 Undersheriffs and deputies in counties over 400,000; appointment; compensation.

Sec. 2.

In counties having a population of more than 400,000, the sheriff shall appoint an undersheriff, who shall also be the chief deputy sheriff, and such number of deputy sheriffs, and other clerks and employees as may be fixed by the board of supervisors. The annual salary of the undersheriff inclusive of his duties as chief deputy sheriff, and the number of deputies, clerks and employees, and their annual salaries, shall be fixed by resolution of the board of supervisors, to be payable monthly in lieu of all fees or other compensation. The board of supervisors may provide that deputy sheriffs solely engaged in the service of civil process shall receive as compensation, fees for such service, in lieu of salary.

History: 1919, Act 180, Eff. Aug. 14, 1919 ;-- CL 1929, 1339 ;-- Am. 1935, Act 115, Eff. Sept. 21, 1935 ;-- CL 1948, 51.242 ;-- Am. 1961, Act 204, Eff. Sept. 8, 1961






Act 386 of 1913 CHIEF DEPUTY SHERIFF (51.261 - 51.264)

Section 51.261 Chief deputy sheriff in counties of 150,000 to 300,000; appointment, tenure.

Sec. 1.

The sheriff of any county, having a population of not less than 150,000 and not more than 300,000, is hereby authorized and empowered to appoint a chief deputy sheriff for said county, and may revoke such appointment at pleasure.

History: 1913, Act 386, Eff. Aug. 14, 1913 ;-- CL 1915, 2458 ;-- CL 1929, 1342 ;-- CL 1948, 51.261



Section 51.262 Chief deputy sheriff; appointment and oath of office, filing.

Sec. 2.

Such appointment shall be in writing under the hand of said sheriff and shall be filed in the office of the clerk of said county; the person so appointed, before entering upon the duties of the said office, shall take the oath prescribed in the constitution of the state of Michigan and file the same together with his acceptance, with the county clerk of said county.

History: 1913, Act 386, Eff. Aug. 14, 1913 ;-- CL 1915, 2459 ;-- CL 1929, 1343 ;-- CL 1948, 51.262



Section 51.263 Chief deputy sheriff; powers and duties.

Sec. 3.

The said chief deputy sheriff shall perform the like duties and have like power and authority with that of under sheriff of such county.

History: 1913, Act 386, Eff. Aug. 14, 1913 ;-- CL 1915, 2460 ;-- CL 1929, 1344 ;-- CL 1948, 51.263



Section 51.264 Chief deputy sheriff; compensation.

Sec. 4.

The said chief deputy sheriff shall receive an annual salary of 2,000 dollars, payable monthly, and shall receive no other fees or compensation whatsoever for any act or acts performed by him in connection with the said office.

History: 1913, Act 386, Eff. Aug. 14, 1913 ;-- CL 1915, 2461 ;-- CL 1929, 1345 ;-- CL 1948, 51.264






Act 210 of 1945 RULES AND REGULATIONS FOR PRISONERS (51.281 - 51.283)

Section 51.281 County jail rules and regulations; adoption by sheriff, endorsement by circuit court, effect.

Sec. 1.

The sheriff of any county may prescribe rules and regulations for the conduct of prisoners in his custody, which rules and regulations shall be submitted to the circuit judge or judges in said county or circuit for approval, and upon the endorsement of such judge or judges the said rules and regulations shall be deemed to be effective as far as this act is concerned: Provided, That in counties located in any judicial circuit having more than 1 circuit judge, where 1 of said judges shall be designated as presiding judge, the approval and endorsement of said rules and regulations by said presiding judge shall be sufficient to place said rules and regulations in force and effect.

History: 1945, Act 210, Eff. Sept. 6, 1945 ;-- CL 1948, 51.281



Section 51.282 Record of infractions of rules and regulations; examination; reduction of sentence; forfeiture and restoration of good time.

Sec. 2.

(1) The sheriff shall cause to be kept a record of each and all infractions of the rules and regulations by prisoners, with the names of the persons so offending and the date and character of each offense, and shall examine such records as often as may be necessary to carry out the purpose and intent of this act.

(2) Every prisoner whose record shows that there are no violations of the rules and regulations shall be entitled to a reduction from his or her sentence as follows: 1 day for each 6 days of the sentence. The sheriff may, by general rule, subject to amendment from time to time, prescribe how much of the good time earned under this subsection a prisoner shall forfeit for any infraction of the general rules and regulations, and for any act of insubordination the sheriff may by special order take away any portion of or the whole of the good time made by any prisoner up to the date of such offense. The sheriff may as a reward for especially good conduct, in case of insubordination, restore to any prisoner the whole or any portion of the good time lost because of any minor infraction of the rules.

History: 1945, Act 210, Eff. Sept. 6, 1945 ;-- CL 1948, 51.282 ;-- Am. 1986, Act 115, Imd. Eff. May 27, 1986



Section 51.283 County jail rules and regulations; posting; good behavior allowances, liability of sheriff.

Sec. 3.

A copy of the rules and regulations, and good behavior allowances for obedience thereto and compliance therewith shall be posted in such place or places in the county jail as will enable all persons imprisoned therein to become acquainted therewith, and it shall be the duty of each prisoner entitled to release with the credit for good behavior allowance to call to the attention of the sheriff or any of his deputies the fact that he is entitled to release, and no sheriff shall be liable to respond to any prisoner or former prisoner in damages in any form of action, particularly false imprisonment, if any excess time up to the maximum of the original sentence without good behavior allowance be served.

History: 1945, Act 210, Eff. Sept. 6, 1945 ;-- CL 1948, 51.283






Act 139 of 1947 RECOVERY OF DROWNED BODIES (51.301 - 51.302)

Section 51.301 Recovery of drowned bodies; jurisdiction of police chiefs and sheriffs, duties, expenses.

Sec. 1.

In case any person is drowned in waters within the corporate limits of any city, it shall be the duty of the chief of police of said city, and in case any person is drowned in waters outside the corporate limits of a city, it shall be the duty of the sheriff of the county within which such waters are situated, to use every available means in the recovery of any such body. The several chiefs of police of cities and sheriffs of this state are hereby authorized to incur such expenses as shall be necessary in obtaining equipment and in doing the necessary acts in carrying out their duties under the provisions of this act.

History: 1947, Act 139, Eff. Oct. 11, 1947 ;-- CL 1948, 51.301



Section 51.302 Recovery of bodies of drowned persons; assistance from other public agencies; jurisdiction.

Sec. 2.

A chief of police of a city or a sheriff of a county, in the recovery of the body of a person drowned in the waters under the jurisdiction of the chief of police or sheriff, may call upon the Michigan state police, conservation officers of the department of natural resources, the chief of police of another city, the sheriff of another county, or other public agencies for assistance in the recovery of the body; and that chief of police or sheriff may exercise authority and powers outside his or her own jurisdiction in rendering assistance.

History: 1947, Act 139, Eff. Oct. 11, 1947 ;-- CL 1948, 51.302 ;-- Am. 1984, Act 57, Imd. Eff. Apr. 12, 1984






Act 298 of 1966 CIVIL SERVICE COMMISSION (51.351 - 51.367)

Section 51.351 Civil service commission for sheriffs' departments in counties over 400,000; creation; applicability of act.

Sec. 1.

Within 30 days after this act shall take effect there may be created a civil service commission in sheriffs' departments in all counties containing not less than 400,000 population, except that this act shall not apply in counties where the provisions of Act No. 370 of the Public Acts of 1941, as amended, being sections 38.401 to 38.428 of the Compiled Laws of 1948, are in force.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.352 Civil service commission; membership, appointment, terms; president, term.

Sec. 2.

The civil service commission shall consist of 3 members, 2 of whom shall be appointed by the board of supervisors, 1 to be appointed for 2 years and 1 to be appointed for 6 years. The third member of the commission shall be elected by the members of the sheriff's department and he shall serve for a period of 4 years from the date of his appointment; a majority vote of the members of the sheriff's department shall be necessary to select such member. Thereafter, all appointments shall be made for a period of 6 years each; each commissioner shall serve until his successor is appointed and qualified by the appointing power hereinbefore designated.

The commission shall elect one of their number to act as president of the commission, who shall serve for 1 year.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.352a Commissioners; compensation.

Sec. 2a.

Each commissioner may receive compensation for each day's service and such necessary expenses and mileage as may be incurred in the actual performance of his duties, as fixed by the county board of commissioners. In no event shall compensation be paid or allowed for more than 30 days in any 1 year.

History: Add. 1972, Act 125, Imd. Eff. May 4, 1972



Section 51.353 Civil service commission; members, qualifications; holding other office prohibited; political affiliations.

Sec. 3.

No person shall be appointed a member of the commission who is not a citizen of the United States and an elector of the county for a period of at least 3 years immediately preceding his appointment. No commissioner shall hold any other elective office, place or position under the United States, state of Michigan, or any city, county or other political subdivision thereof; nor shall any commissioner serve on any political committee or take any active part in the management of any political campaign. Not more than 2 of the commissioners, at any one time, shall be adherents of the same political party.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.354 Civil service commission; vacancies; removal.

Sec. 4.

In event that any commissioner ceases to be a member thereof by virtue of death, removal or other cause, a new commissioner shall be appointed to fill out the unexpired term within 10 days after the vacancy occurs. The appointment shall be made by the body who in the first instance appointed the commissioner who is no longer a member of the commission. The board of supervisors may remove any commissioner for incompetency, dereliction of duty, malfeasance in office or any other good cause, which shall be stated in writing and made a part of the records of the commission. A copy of the removal shall be served on the commissioner forthwith. Once the board has removed any commissioner, the removal shall be temporary only and shall be in effect for a period of 10 days. If at the end of 10 days the commissioner fails to make answer thereto, he shall be deemed removed; otherwise the board shall file in the circuit court a petition setting forth in full the reason for the removal and praying for the confirmation by the circuit court of the action of the board in removing the commissioner. A copy of the petition, in writing, shall be served upon the commissioner so removed simultaneously with its filing in the circuit court and shall have precedence on the docket of the court and shall be heard as soon as the removed commissioner shall demand. All rights hereby vested in the circuit court may be exercised by the judge thereof during a vacation. If no term of court is being held at the time of filing of the petition, and the judge thereof cannot be reached in the county wherein the petition was filed, the petition shall be heard at the next succeeding term of the circuit court, whether regular or special, and the commissioner so suspended shall remain suspended until a hearing is had upon the petition of the board. The court, or the judge thereof, in vacation, shall hear and decide upon the petition. The contestant against whom the decision of the court or judge thereof, in vacation, shall be rendered, shall have the right of appearing in person and by counsel and presenting his defense and to petition the supreme court for a review of the decision of the circuit court, or the judge thereof in vacation, as in chancery cases. If the board fails to file this petition in the circuit court within 10 days after the removal of the commissioner, he shall immediately resume his position as a member of the civil service commission.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.355 Civil service commission; clerk.

Sec. 5.

The county clerk shall be clerk of the civil service commission and shall supply to the commission without extra compensation all necessary clerical and stenographic services for the work of the civil service commission.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.356 Sheriff's department; incumbents, eligibility to permanent appointment under civil service.

Sec. 6.

For the benefit of the public service and to prevent delay, injury or interruption therein by reason of the enactment of this act, all persons holding a position in the sheriff's department, except the sheriff and undersheriff, when this act takes effect, who shall have served in such position for a period of at least 6 months last past continuously, are hereby declared eligible for permanent appointment under civil service to the offices, places, positions or employments which they shall then hold, respectively, without examination or other act on their part, and not on probation; and every such person is hereby automatically adopted and inducted permanently under civil service into such office, place, position or employment which such person then holds as completely and effectually to all intents and purposes as if such person had been permanently appointed thereto under civil service after examination and investigation. Any employee with less than 6 months' service shall be classed as a probationer under this act.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.357 Sheriff's department; appointments, reinstatements, promotions and discharges subject to act; exceptions.

Sec. 7.

After the date this act takes effect, appointments to and promotions in sheriffs' departments subject to this act shall be made only according to qualifications and fitness to be ascertained by examinations, which shall be competitive, and no person shall be appointed, reinstated, promoted or discharged as a member of the department regardless of rank or position, in any manner or by any means other than those prescribed in this act. The positions of undersheriff and departmental heads are exempt from the operation of this act, and the sheriff shall have the sole power and authority to fill such positions.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.358 Civil service commission; aid from board of supervisors and department heads; offices, supplies.

Sec. 8.

It shall be the duty of the board of supervisors and heads of departments to aid the civil service commission in all proper ways in carrying out the provisions of this act, to allow the reasonable use of public buildings, and to cause suitable and convenient rooms and accommodations to be assigned and provided and furnished, heated and lighted for carrying on the work and examinations of the civil service commission, and in all proper ways to facilitate the same. The civil service commission may order from the proper authorities the necessary stationery, postage stamps, official seal and other articles to be supplied, and the necessary printing to be done, for its official use.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.359 Civil service commission; powers and duties.

Sec. 9.

The civil service commission, within the terms of this act, shall:

(1) Adopt and enforce rules and regulations for carrying into effect the provisions of this act. All rules so prepared may be added to, amended or rescinded.

(2) Keep minutes of its own proceedings and records of its examinations and other official actions. All recommendations of applicants for office, received by the commission or by any officer having authority to make appointments to office, shall be kept and preserved for a period of 10 years; and all such records, recommendations of former employers accepted, and all written causes of removal, filed with it, subject to reasonable regulation, shall be open to public inspection. It shall keep a roster of the members of the department, together with a record of service, military or naval experience, file statements on all matters relating to the character and quality of the work done and the attitude of the individual to his work and such other matters as may have a bearing on promotion, transfer or discharge.

(3) Make investigations concerning all matters touching the enforcement and effect of the provisions of this act and the rules and regulations prescribed thereunder, and concerning the action of any examiner or subordinate of the commission or any person in the public service in respect to the execution of this act; and in the course of such investigations any commissioner may administer oaths and affirmations and take testimony.

(4) Make an annual report to the board of supervisors showing its own action, and rules and regulations with all exceptions thereto in force, the practical effects thereof, and any suggestions it may approve for the more effectual accomplishments of the purpose of this act. The reports shall be available for public inspection 5 days after the same shall have been delivered to the board of supervisors.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.360 Civil service examination; application; filing; contents; forms; certificates; grounds for refusing to examine or certify applicant; hearing; review; physical examination; age; residence; reinstatement.

Sec. 10.

(1) The civil service commission shall require an individual applying for admission to an examination provided for under this act or under the rules of the commission to file in its office, within a reasonable time prior to the proposed examination, a formal application in which the applicant shall state under oath or affirmation all of the following:

(a) Full name, residence, and post office address.

(b) Citizenship, age, and the place and date of birth.

(c) Health and physical capacity for the position for which the applicant is applying.

(d) Each residence and business or place of employment for not less than the previous 3 years. The commission shall establish educational requirements, but the requirements shall not call for less than an eighth grade education.

(f) Other information as may reasonably and legally be requested regarding the applicant's qualifications and fitness for the position for which the applicant is applying.

(2) Blank forms for applications shall be furnished by the commission, without charge, to all persons requesting an application. The commission may require, in connection with the application, certificates of citizens, physicians, or others having knowledge of the applicant as the good of the service requires. The commission may refuse to examine an applicant or, after examination, to certify as eligible an applicant who falls under any of the following disqualifications:

(a) Lacks any of the established preliminary requirements for the examination or position of employment for which the applicant applied.

(b) Is so physically disabled as to be rendered unfit for the performance of the duties of the position to which the applicant seeks appointment.

(c) Is a habitual user of intoxicating liquors or an illegal user of 1 or more controlled substances.

(d) Has been found guilty of a crime.

(e) Has been dismissed from the public service for delinquency or misconduct.

(f) Has made a false statement of any material fact, or practiced or attempted to practice a deception or fraud in the application, in the examination, or in securing eligibility.

(g) Refuses to comply with the rules and regulations of the commission.

(3) If any applicant feels aggrieved by the action of the commission in refusing to examine the applicant or, after an examination, to certify the applicant as eligible, the commission, at the request of the applicant, shall appoint a time and a place for a public hearing, at which time the applicant may appear, personally or with counsel, and the commission shall then review its refusal of examination or certification, and testimony shall be taken. The commission shall subpoena, at the expense of the applicant, any competent witnesses requested by the applicant. After review, the commission shall file the testimony taken in its records and shall again make a decision, which decision shall be reviewable on writ of certiorari.

(4) Prior to taking the examination, all applicants for any position in the department shall undergo a physical examination, which may be performed by a licensed physician, a licensed physician's assistant, or a certified nurse practitioner but shall be conducted under the supervision of a commission composed of at least 2 physicians appointed to the commission by the board of supervisors. The commission shall certify that an applicant is free from any bodily or mental defects, deformity, or diseases that might incapacitate the applicant from the performance of the duties of the position desired. Applications will not be accepted if the person applying is less than 18 years of age and has not been a resident of this state for at least 1 year prior to the application for any position in the department. If any applicant has formerly served in the department of the county to which the application is made for a period of more than 10 years, has resigned from the department at a time when there were no charges of misconduct or other misfeasance pending against the applicant within a period of 2 years next preceding the date of his or her application, and is a resident of that county, then that applicant is eligible for reinstatement at the discretion of the civil service commission. The applicant, providing his or her former term of service so justifies, may be reappointed to the department without examination other than a physical examination. If an applicant is reinstated to the department, the applicant shall be the lowest in rank in the department next above the probationers of the department. This subsection does not require new or additional third party reimbursement or worker's compensation benefits for services rendered.

History: 1966, Act 298, Imd. Eff. July 14, 1966 ;-- Am. 1972, Act 81, Imd. Eff. Mar. 15, 1972 ;-- Am. 1972, Act 125, Imd. Eff. May 4, 1972 ;-- Am. 2004, Act 132, Imd. Eff. June 3, 2004



Section 51.361 Civil service commission; rules and regulations for examinations.

Sec. 11.

The civil service commission shall make rules and regulations providing for examinations of positions in the departments under this act, for appointments and for such other matters as are necessary to carry out the purposes of this act.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.362 Civil service employees; tenure; removal, discharge, reduction or suspension, procedures.

Sec. 12.

The tenure of everyone holding an office, place, position or employment under the provisions of this act shall be only during good behavior and efficient service; and any such person may be removed or discharged, suspended without pay, or deprived of vacation privileges or other special privileges by the appointing officer for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct, insubordination, discourteous treatment to the public, neglect of duty, violation of the provisions of this act or the rules of the commission, or any other failure of good behavior, or any acts of misfeasance, malfeasance or nonfeasance in office. No member of any department within the terms of this act shall be removed, discharged, reduced in rank or pay or suspended, or otherwise punished, except for cause, and in no event until he shall have been furnished with a written statement of the charges and the reasons for such actions. All charges shall be void unless filed within 90 days of the date of the violation. In every case of charges having been made, a copy of the statement of reasons therefor and the answer thereto, if the person sought to be removed desires to file such written answer, shall be furnished to the civil service commission and entered upon its records. The answer shall be filed by the member within 5 days after service of the charges upon him. If the person sought to be removed or reduced shall demand it, the civil service commission shall grant him a public hearing, which hearing shall be held within a period of 10 days from the filing of the charges in writing and a written answer thereto. Pending the period between the making of the charges as a basis for removal and the decision thereon by the commission, the member shall remain in office, but shall be suspended from duty without pay. At the hearing the burden shall be upon the person sought to be removed to prove that the removal is not justified. If the civil service commission shall determine that the action of the removing officer was not justified, then the person sought to be removed shall be reinstated with full pay for the entire period during which he may have been prevented from performing his usual employment, and no charges shall be officially recorded against his record. A written record of all testimony taken at such hearings shall be kept and preserved by the civil service commission, which record shall be sealed and not be available for public inspection, if no appeal is taken from the action of the commission. If the civil service commission sustains the action of the removing officer the person removed shall have an immediate right of appeal on certiorari to the circuit court of the county. The appeal shall be taken within 90 days from the entry by the civil service commission of its final order. Upon such an appeal being taken and docketed with the clerk of the circuit court, the circuit court shall proceed to hear the appeal upon the original record taken therein and no additional proof shall be permitted to be introduced. The circuit court's decision shall be final, saving to the employee, however, the right to petition the supreme court for a review of the court's decision. The removing officer and the person sought to be removed at all times, both before the civil service commission and upon appeal, may employ counsel to represent either of them before the civil service commission and upon appeal.

If for any reason of economy it shall be deemed necessary by any county to reduce the number of paid members of any department, then the county shall follow the following procedure:

The removals shall be accomplished by suspending in numerical order, commencing with the last man appointed to the department, all recent appointees to the department until such reductions shall have been accomplished. If the department again is increased in number to the strength existing prior to the reduction of members, the members suspended last under the terms of this act shall be first reinstated before any new appointments to the department shall be made.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.363 Civil service examinations, obstructing right to examination or registration, unlawfully furnishing information or impersonating others; penalty.

Sec. 13.

Any commissioner or examiner or any other person who shall wilfully, by himself or in cooperation with 1 or more persons, defeat, deceive or obstruct any person in respect to his right of examination or registration according to this act or to any rule or regulation prescribed pursuant thereto, or who shall wilfully or corruptly furnish to any person any special or secret information, for the purpose of either improving or injuring the prospects or chances of appointment of any person so examined, registered or certified or to be examined, registered or certified, or who shall impersonate any other person, or permit or aid in any manner any other person to impersonate him in connection with any examination or registration, or application or request to be examined or registered, shall be deemed guilty of a misdemeanor.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.364 Appointment or selection contrary to rules; refusal to comply to or violates act; penalty.

Sec. 14.

Whoever makes an appointment to office, or selects a person for employment contrary to the provisions of the rules and regulations as adopted under the authority of this act, or wilfully refuses or neglects otherwise to comply with or conform to any of the provisions of this act, or violates any of such provisions, shall be deemed guilty of a misdemeanor. Misdemeanors under the provisions of this act shall be punishable by a fine of not less $100.00 nor more than $1,000.00, or by imprisonment in a state prison for a term not exceeding 2 years, or by both fine and imprisonment in the discretion of the court.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.365 Civil service commission; definitions.

Sec. 15.

As used in this act:

(1) “Commission” means the civil service commission herein created.

(2) “Commissioner” means any one of the 3 commissioners of that commission.

(3) “Appointment” means all means of selection, promotion, appointing or employing any person to hold any office, place or position of employment subject to civil service.

History: 1966, Act 298, Imd. Eff. July 14, 1966



Section 51.366 Act effective upon approval by electors; petition; ballot; form; referendum.

Sec. 16.

(1) This act shall not take effect in any county until approved by a majority of the electors voting on the question at an election at which the question of adoption of this act for that county is properly submitted.

(2) The board of supervisors, by resolution, shall submit the question to the electors at any regular election upon the filing of a petition requesting the submission of the question with the board signed by registered electors of the county equal to not less than 10% of the total vote cast in the county for the office of secretary of state at the most recent general election. A petition under this subsection, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this subsection is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(3) The form of ballot shall be as follows:

Shall 1966 PA 298, entitled “An act to establish and provide a board of civil service commissioners for sheriffs' departments in certain counties; to provide a civil service system based upon examination and investigation as to merit, efficiency and fitness for appointment, employment and promotion of all officers and men or women appointed in the departments; to regulate the transfer, reinstatement, suspension and discharge of said officers; to provide for referendums; and to prescribe penalties and provide remedies,” be adopted?

Yes( )

No ( )

(4) Ballots shall be cast and canvassed and the results of the election certified in the same manner as ballots on any questions submitted to the electors. If the majority of the qualified electors vote in favor of the adoption of this act, then the provisions of this act shall be in full force and effect in the county.

History: 1966, Act 298, Imd. Eff. July 14, 1966 ;-- Am. 1998, Act 154, Eff. Mar. 23, 1999



Section 51.367 Rescission and repeal of act by electors; ballot, form; referendum.

Sec. 17.

This act shall continue in full force and effect in any county in which it has been properly adopted until rescinded and repealed by a majority of the electors voting thereon at an election at which the question of rescission and repeal of this act for that county is properly submitted.

The board of supervisors, by resolution, may submit the question of rescission and repeal of this act to the electors at any regular or special election.

The form of the ballot shall be:

Shall Act No. ..... of the Public Acts of 1966, entitled “An act to establish and provide a board of civil service commissioners for sheriffs' departments in certain counties; to provide a civil service system based upon examination and investigation as to merit, efficiency and fitness for appointment, employment and promotion of all officers and men appointed in the departments; to regulate the transfer, reinstatement, suspension and discharge of said officers; and to provide for referendums,” be rescinded and repealed?

Yes ( )

No ( )

Such ballots shall be cast and canvassed and the results of the election certified in the same manner as ballots on any question submitted to the electors. If a majority of the qualified electors vote in favor of the rescission and repeal of this act, then the provisions thereof shall be rescinded and repealed in the county, and not otherwise.

History: 1966, Act 298, Imd. Eff. July 14, 1966









Chapter 52 - Coroners

R.S. of 1846 Revised Statutes of 1846 (52.86 - 52.87)

R-S-1846-52-86-14 CHAPTER 14 Chapter 14. Of County Officers (continued) (52.86... 52.87)

R-S-1846-52-86-14-CORONERS. CORONERS. (52.86... 52.87)

Section 52.86, 52.87 Repealed. 1978, Act 635, Imd. Eff. Jan. 8, 1979.












Act 345 of 1919 CORONERS (52.111 - 52.118)

Section 52.111 Coroners in counties over 250,000; qualifications.

Sec. 1.

No person shall hereafter be eligible to serve as coroner or deputy coroner in and for counties having a population of 250,000 inhabitants and upwards who shall not be at the time of his election or appointment a physician or surgeon registered under the laws of the state of Michigan, and a graduate of a regularly incorporated medical college, and who shall not have practiced the profession of physician or surgeon for at least 5 years.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1364 ;-- Am. 1941, Act 158, Eff. Jan. 10, 1942 ;-- CL 1948, 52.111



Section 52.112 Coroners in counties over 250,000; compensation.

Sec. 2.

Each of the coroners hereafter elected in any county coming within the provisions of this act, shall hereafter receive in full payment of his services as such, such sum as the board of supervisors of such counties shall determine, which sum shall not be less than $7,500.00 per year, the same to be paid as the salaries of the other officers within and for said counties: Provided, however, That in counties having a population of 250,000 inhabitants and upwards, but not exceeding 500,000, each coroner so elected shall receive in full payment of his services as such, such sum as the board of supervisors of such county shall determine, which sum shall not be less than $2,000.00 per year.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- Am. 1927, Act 388, Eff. Sept. 5, 1927 ;-- CL 1929, 1365 ;-- Am. 1941, Act 158, Eff. Jan. 10, 1942 ;-- CL 1948, 52.112



Section 52.113 Coroners in counties over 250,000; disposition of fees, itemized statement.

Sec. 3.

All fees hereafter taxed and collected by said coroners or their deputies or clerks for them, shall be paid to the county treasurer on the last day of every month, and the same shall be for the use of such county and placed to the credit of the general fund. Such payment shall in all cases be accompanied by an itemized statement in writing of the coroner or his deputy of the services rendered and the fees collected and that the same is true in every particular, which statement shall be verified by the oath of the officer making the same that such statement is true.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1366 ;-- CL 1948, 52.113



Section 52.114 Coroners in counties over 250,000; deputy, appointment, powers, compensation.

Sec. 4.

Each of the said coroners shall, as soon as possible after the effective date of this amendatory act, appoint 1 deputy coroner who shall hold office during the pleasure of said appointing coroner and who shall act under the direction of the coroner appointing him and whose term of office in all cases shall expire at the expiration of the term of office of the appointing coroner. Any deputy coroner shall have power to perform any and all duties of the coroner. The salary of each deputy coroner shall be fixed by the board of supervisors of such county in a sum not less than $2,500.00 per annum, and said salaries shall be paid in the same manner as the salaries of other county employees: Provided, however, That in counties having a population of 250,000 inhabitants and upwards, but not exceeding 500,000, the salary of each deputy coroner shall be fixed by the board of supervisors of such county in a sum not less than $1,200.00 per annum.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1367 ;-- Am. 1941, Act 158, Eff. Jan. 10, 1942 ;-- CL 1948, 52.114 ;-- Am. 1953, Act 145, Eff. Oct. 2, 1953



Section 52.115 Coroners in counties over 250,000; clerks and assistants, appointment, compensation, terms.

Sec. 5.

The said coroners shall have the power to appoint 2 night clerks, 1 stenographer, 1 property clerk, 2 morgue attendants and 2 investigators, whose salaries shall be fixed by the board of supervisors of such county and said salaries shall be paid in the same manner as the salaries of other county employes. The terms of office of the foregoing employes shall in all cases expire at the expiration of the terms of office of the coroners so appointing.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1368 ;-- CL 1948, 52.115



Section 52.116 Coroner; office hours.

Sec. 6.

The coroner's office shall be open at all times for the transaction of official business.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1369 ;-- CL 1948, 52.116



Section 52.117 Construction of act.

Sec. 7.

The provisions of this act shall apply only to counties within the state having a population of 250,000 and upwards. It is the intent of this act by general law to provide for coroners and a coroner's staff sufficient in number and ability to transact a volume of business coming within the jurisdiction of the coroner in counties having a large population.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1370 ;-- CL 1948, 52.117



Section 52.118 Violation of act; penalty.

Sec. 8.

If either of said coroners shall fail to comply with the provisions of this act, he shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in a sum not to exceed 500 dollars or imprisonment in the county jail not to exceed 6 months.

History: 1919, Act 345, Eff. Aug. 14, 1919 ;-- CL 1929, 1371 ;-- CL 1948, 52.118






Act 143 of 1945 TRANSFER OF CORONER'S DUTIES TO HEALTH OFFICER (52.141 - 52.146)

Section 52.141 Coroner; abolition of office in certain counties; transfer of duties to county health officer; provisions governing.

Sec. 1.

Boards of supervisors in counties in this state now or hereafter having not less than 30,000 nor more than 1,500,000 population, and having a health officer appointed under the provisions of Act No. 306 of the Public Acts of 1927, as amended, being sections 327.201 to 327.208a of the Compiled Laws of 1948, may abolish the office of coroner provided for in sections 52.86 and 52.87 of the Compiled Laws of 1948 and transfer the duties the coroner to the health officer appointed under Act No. 306 of the Public Acts of 1927, as amended.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.141 ;-- Am. 1960, Act 95, Eff. Aug. 17, 1960 ;-- Am. 1963, Act 80, Eff. Sept. 6, 1963



Section 52.142 County health officer; compensation; deputies, appointment, powers, compensation.

Sec. 2.

The boards of supervisors shall set the salary of such health officer, provide for the appointment of such deputies as said boards deem necessary, which deputies shall possess the powers of the coroner in his absence and be compensated by such salary or fees as the board of supervisors deem adequate.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.142



Section 52.143 Morgue facilities.

Sec. 3.

The boards of supervisors shall provide morgue facilities available to the health officer and such clerical help as the board deems advisable and necessary to the efficient conduct of the office.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.143



Section 52.144 County health officer and deputies; payment of compensation.

Sec. 4.

The salaries provided for in this act shall be fixed and paid as and when other county salaries are fixed and paid and if any compensation is provided on a fee basis such fees shall be audited as other claims against the county are audited and paid.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.144



Section 52.145 No election of coroners where act effective.

Sec. 5.

In all counties where the provisions of this act are in effect no coroners shall be elected after the expiration of the terms of the incumbent and this act shall not be construed to relieve incumbents of their duties or deprive them of the emoluments of their office during the remainder of the terms for which they were elected.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.145



Section 52.146 County health officer; powers.

Sec. 6.

Any health officer functioning under the provisions of this act shall have and be vested with all of the powers previously invested in and enjoyed by coroners elected under the provisions of section 52.86 of the Compiled Laws of 1948.

History: 1945, Act 143, Eff. Sept. 6, 1945 ;-- CL 1948, 52.146 ;-- Am. 1960, Act 95, Eff. Aug. 17, 1960






Act 181 of 1953 COUNTY MEDICAL EXAMINERS (52.201 - 52.216)

Section 52.201 Coroner; abolition of office; county medical examiner; appointment; terms; vacancies; civil service; qualifications; agreement among counties.

Sec. 1.

(1) The board of commissioners of each county of this state shall by resolution abolish the office of coroner and appoint a county medical examiner to hold office for a period of 4 years. If the office of county medical examiner becomes vacant before the expiration of the term of office, the board of commissioners may appoint a successor to complete the term of office. In counties with a civil service system, the appointment and tenure of the medical examiner shall be made in accordance with the provisions of that civil service system.

(2) County medical examiners shall be physicians licensed to practice within this state or, if the county does not have an accredited hospital, licensed in another state that borders the county.

(3) Two or more counties, by resolution of the respective boards of commissioners, may enter into an agreement to employ the same person to act as medical examiner for all of the counties.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1959, Act 49, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 2002, Act 22, Imd. Eff. Mar. 4, 2002 ;-- Am. 2006, Act 3, Imd. Eff. Feb. 3, 2006



Section 52.201a Deputy county medical examiner and medical examiner investigators; appointment; qualifications; approval; duties of investigator.

Sec. 1a.

(1) The county board of commissioners may appoint as a deputy county medical examiner any person meeting the qualifications as required by this section and approved by the county medical examiner. Deputy county medical examiners shall be physicians licensed to practice within this state.

(2) The county medical examiner may appoint medical examiner investigators to assist the county medical examiner in carrying out the duties required by this act. The county medical examiner shall determine the qualifications of the medical examiner investigators, taking into consideration the person's education, training, or experience, and shall be solely responsible for determining the duties assigned to the medical examiner investigator.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 1980, Act 401, Imd. Eff. Jan. 8, 1981



Section 52.201b Repealed. 2002, Act 22, Imd. Eff. Mar. 4, 2002.



Section 52.201c County medical examiner; powers and duties; establishment of elderly and vulnerable adult death review team.

Sec. 1c.

(1) The county medical examiner is in charge of the office of the county medical examiner and may promulgate rules relative to the conduct of that office. The county medical examiner may delegate any functions of that office to a duly appointed deputy county medical examiner if the deputy county medical examiner is a licensed physician. If the deputy county medical examiner is not a licensed physician, his or her functions are limited as provided by law.

(2) The county medical examiner may establish an elderly and vulnerable adult death review team. The county medical examiner may develop protocols to be used by the elderly and vulnerable adult death review team in conducting a review of the matter. If established, the county medical examiner or deputy county medical examiner, physicians and other health care professionals specializing in geriatric medicine, physicians and other health care professionals employed by long-term care facilities, members of relevant state and local law enforcement agencies, the county prosecutor's office, and members representing the department of human services who are involved with issues regarding adult protective services, adult foster care homes, and homes for the aged shall be allowed to participate on the elderly and vulnerable adult death review team. The elderly and vulnerable adult death review team may allow participation by others as designated by the team, including, but not limited to, members representing the long-term care ombudsman program, community mental health, and the department of licensing and regulatory affairs who are involved with the licensing and regulation of long-term care facilities.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 2012, Act 171, Imd. Eff. June 19, 2012



Section 52.201d Deputy county medical examiners; appointment in counties under civil service.

Sec. 1d.

In counties having a civil service system the county medical examiner shall appoint the deputy medical examiners.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.201e County medical examiner and deputies; compensation and expenses.

Sec. 1e.

The compensation of the county medical examiners and deputy county medical examiners shall be such as is appropriated by the county board of supervisors. The county medical examiner and deputy county medical examiners shall receive, in addition to compensation, their actual and necessary traveling and other expenses, within the appropriation made therefor by the county board of supervisors.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.201f County medical examiner and deputies; removal.

Sec. 1f.

The county board of supervisors shall remove from office any county medical examiner or upon request of the county medical examiner any deputy county medical examiner, after hearing, who fails to discharge properly the duties of his office. In counties having a civil service system, the removal of the county medical examiner shall be made in accordance with the provisions of the civil service system.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.202 Investigation by county medical examiner as to cause and manner of death; prisoners; medical records, papers, or documents; exemption from disclosure; definitions.

Sec. 2.

(1) A county medical examiner or deputy county medical examiner shall investigate the cause and manner of death of an individual under each of the following circumstances:

(a) The individual dies by violence.

(b) The individual's death is unexpected.

(c) The individual dies without medical attendance by a physician, or the individual dies while under home hospice care without medical attendance by a physician or a registered nurse, during the 48 hours immediately preceding the time of death, unless the attending physician, if any, is able to determine accurately the cause of death.

(d) The individual dies as the result of an abortion, whether self-induced or otherwise.

(2) If a prisoner in a county or city jail dies while imprisoned, the county medical examiner or deputy county medical examiner, upon being notified of the death of the prisoner, shall examine the body of the deceased prisoner.

(3) In conducting an investigation under subsection (1) or (2), a county medical examiner or deputy county medical examiner may request the circuit court to issue a subpoena to produce medical records, books, papers, documents, or other items related to the death being investigated. The circuit court may punish failure to obey a subpoena issued under this section as contempt of court.

(4) Medical records, books, papers, documents, or other items that a county medical examiner or deputy county medical examiner obtains in conducting an investigation under this act, whether in response to a subpoena or otherwise, are exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(5) As used in this act:

(a) "Home hospice care" means a program of planned and continuous hospice care provided by a hospice or a hospice residence that consists of a coordinated set of services rendered to an individual at his or her home on a continuous basis for a disease or condition with a terminal prognosis.

(b) "Physician" means an individual licensed as a physician under part 170 or part 175 of the public health code, 1978 PA 368, MCL 333.17001 to 333.17084 and 333.17501 to 333.17556.

(c) "Registered nurse" means an individual licensed as a registered professional nurse under part 172 of the public health code, 1978 PA 368, MCL 333.17201 to 333.17242.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 2001, Act 26, Imd. Eff. June 22, 2001 ;-- Am. 2004, Act 153, Imd. Eff. June 15, 2004 ;-- Am. 2012, Act 171, Imd. Eff. June 19, 2012



Section 52.203 Notice to county medical examiner by physician or individual with knowledge of certain deaths; knowledge that 2 or more individuals involved were same age, sex, height, weight, hair color, eye color, and race; notice not required; review by elderly and vulnerable adult death review team; disclosure.

Sec. 3.

(1) Except as otherwise provided in this section, a physician, an individual in charge of any hospital or institution, or any other individual who has first knowledge of any of the following shall immediately notify the county medical examiner or deputy county medical examiner of that fact:

(a) An individual who died suddenly, unexpectedly, accidentally, violently, or as the result of any suspicious circumstances.

(b) An individual who died without medical attendance during the 48 hours prior to the hour of death unless the attending physician, if any, is able to determine accurately the cause of death.

(c) An individual who died as the result of what is commonly known as an abortion, whether self-induced or otherwise.

(2) If the physician, individual in charge of any hospital or institution, or other individual who has first knowledge of the death of an individual as described under subsection (1) has knowledge that there were 2 or more individuals involved in the same incident who were approximately the same age, sex, height, weight, hair color, eye color, and race, then he or she shall make the county medical examiner or deputy county medical examiner aware of that fact and whether or not any of those individuals survived that incident when notifying the county medical examiner or deputy county medical examiner of the death as required under subsection (1). If any of those individuals survived, the county medical examiner or deputy county medical examiner shall also be informed which hospital or institution those individuals were taken to and the hospital or institution shall also be made aware that the incident involved 2 or more individuals with similar attributes.

(3) If a physician, an individual in charge of any hospital or institution, or other individual with knowledge of the death of an individual as described under subsection (1) has knowledge that the death has already been reported to the county medical examiner or deputy county medical examiner under subsection (1), the physician, individual in charge of any hospital or institution, or other individual is not required to notify the county medical examiner or deputy county medical examiner of the death under subsection (1).

(4) If an elderly and vulnerable adult death review team is established under section 1c, a county medical examiner or deputy county medical examiner who receives notice of a death of an elderly or vulnerable adult who died unexpectedly or under suspicious circumstances may refer the case to the elderly and vulnerable adult death review team. Upon receipt of a referral under this subsection, the elderly and vulnerable adult death review team shall conduct a review of this matter. Information obtained under this subsection by an elderly and vulnerable adult death review team established under section 1c is confidential and may be disclosed by the elderly and vulnerable adult death review team only to the county medical examiner, the county prosecutor's office, local law enforcement, or another elder death review team, as appropriate. The information obtained under this subsection by an elderly and vulnerable adult death review team established under section 1c is exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 2006, Act 569, Imd. Eff. Jan. 3, 2007 ;-- Am. 2012, Act 171, Imd. Eff. June 19, 2012



Section 52.204 Violent, unexpected or medically unattended deaths; removal of body, notice; violation of section, penalty.

Sec. 4.

It shall be unlawful for any funeral director, embalmer or other person to remove the body from the place where death occurred, or to prepare the body for burial or shipment, when such funeral director, embalmer or other person knows or upon reasonable investigation should know that death may have occurred in a manner as indicated in section 3, without first notifying the county medical examiner or his deputy and receiving permission to remove, prepare for burial or ship such body. Any person who violates the provisions of this section is guilty of a misdemeanor and may be imprisoned not exceeding 1 year, or fined not exceeding $500.00, or both.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.205 Notice of body; manner of death; removal of body to morgue; investigation; designation and duties of medical examiner investigator; list of investigators and qualifications; autopsy; ascertaining identity of decedent and notifying next of kin; impossible identification or knowledge that 2 individuals share same attributes; records; disposition of body; retention of portion of body.

Sec. 5.

(1) If a county medical examiner has notice that the body of an individual who may have died in a manner described in section 3 has been found within the county medical examiner's county, the county medical examiner shall take charge of the body. If after examining the body and investigating the cause and manner of the death the county medical examiner considers a further examination necessary, he or she may cause the body to be removed to the public morgue. If the investigation is solely for the reason that the decedent had no medical attendance during the 48 hours immediately preceding the hour of death, and if the decedent had chosen not to have medical attendance because of his or her bona fide held religious convictions, removal is not required unless there is evidence of other conditions described in section 3. If there is no public morgue, the body may be removed to a private morgue designated by the county medical examiner.

(2) The county medical examiner may designate a medical examiner investigator appointed under section 1a(2) to take charge of the body, make pertinent inquiry, note the circumstances surrounding the death, and, if considered necessary, cause the body to be transported to the morgue for examination by the county medical examiner. The county medical examiner shall maintain a list of medical examiner investigators appointed under section 1a(2) and their qualifications and shall file the list with the local law enforcement agencies. A medical examiner investigator appointed under section 1a(2) shall not be an agent or employee of a person or funeral establishment licensed under article 18 of the occupational code, 1980 PA 299, MCL 339.1801 to 339.1812, receive, directly or indirectly, remuneration in connection with the disposition of the body, or make funeral or burial arrangements without approval of the next of kin, if known, or the individual responsible for the funeral expenses.

(3) The county medical examiner may perform or direct to be performed an autopsy and shall carefully reduce or cause to be reduced to writing each fact and circumstance tending to show the condition of the body and the cause and manner of death, and shall include in that writing the name and address of each individual present at the autopsy. The individual performing the autopsy shall subscribe the writing described in this subsection.

(4) Except as otherwise provided in this subsection, the county medical examiner shall ascertain the identity of the decedent and immediately and as compassionately as possible notify the next of kin of the decedent's death and the location of the body. The notification described in this subsection is not required if a person from the state police, a county sheriff department, a township police department, or a municipal police department states to the county medical examiner that the notification has already occurred.

(5) If visual identification of a decedent is impossible as a result of burns, decomposition, or other disfiguring injuries or if the county medical examiner is aware that the death is the result of an accident that involved 2 or more individuals who were approximately the same age, sex, height, weight, hair color, eye color, and race, then the county medical examiner shall verify the identity of the decedent through fingerprints, dental records, DNA, or other definitive identification procedures and, if the accident resulted in the survival of any individuals with the same attributes, shall notify the respective hospital or institution of his or her findings. The county medical examiner may conduct an autopsy under subsection (3) if he or she determines that an autopsy reasonably appears to be required pursuant to law. After the county medical examiner, a deputy, a person from the state police, a county sheriff department, a township police department, or a municipal police department has made diligent effort to locate and notify the next of kin, the county medical examiner may order and conduct the autopsy with or without the consent of the next of kin of the decedent. The county medical examiner or a deputy shall keep a written record of the efforts to locate and notify the next of kin for a period of 1 year from the date of the autopsy.

(6) Except as otherwise provided in this subsection, the county medical examiner shall promptly deliver or return the body or any portion of the body to relatives or representatives of the decedent after an examination or autopsy is performed under this section. If there are no relatives or representatives of the decedent known to the county medical examiner, he or she may cause the body to be buried pursuant to law. A county medical examiner may retain any portion of the body that he or she considers necessary to establish the cause of death, the conditions contributing to death, or the manner of death, or as evidence of any crime. Except as otherwise provided in this subsection, if a portion of the body retained is an entire organ or limb of the decedent, the county medical examiner shall attempt to verbally or in writing notify the relatives or representatives of the decedent of that retention and offer an opportunity for the relative or representative to request the return of that organ or limb. If notification is verbally made under this subsection, the county medical examiner shall follow up with written notification. The county medical examiner or a deputy shall keep a written record of the efforts to notify the relatives or representatives of the decedent under this subsection for a period of 1 year from the date of the notification or attempt to notify. This subsection does not apply to anatomical gifts made under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123. Upon determination that retention of the portions of the body is no longer necessary under this subsection, the county medical examiner shall do all of the following, as applicable:

(a) If requested in writing under this subsection, promptly deliver or return the retained organ or limb to the relatives or representatives of the decedent.

(b) Dispose of any remaining retained body portions in the manner prescribed for medical waste under part 138 of the public health code, 1978 PA 368, MCL 333.13801 to 333.13831.

(7) A county medical examiner or any person acting under the authority of the county medical examiner who performs the medical examiner duties for the retention of body parts, as added by the amendatory act that added this subsection, shall not be liable in a civil action as a result of an act or omission by the person arising out of and in the course of the person's good faith performance of those medical examiner duties unless that person's act or omission was the result of that person's negligence.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969 ;-- Am. 1972, Act 200, Imd. Eff. June 30, 1972 ;-- Am. 1980, Act 401, Imd. Eff. Jan. 8, 1981 ;-- Am. 2006, Act 569, Imd. Eff. Jan. 3, 2007 ;-- Am. 2010, Act 108, Imd. Eff. July 1, 2010



Section 52.205a Sudden death, cause unknown, of child under age of 2 years; report; request for autopsy; notice of results; costs; rules.

Sec. 5a.

(1) When a child under the age of 2 years dies within this state under circumstances of sudden death, cause unknown, or found dead, cause unknown, that death shall be immediately reported to the county medical examiner or deputy county medical examiner of the county where the body is located. The county medical examiner or deputy county medical examiner shall inform the parents or legal guardians of the child that they may request an autopsy to be performed on the child. The state shall cover the costs of an autopsy requested under this section. The county medical examiner or the deputy county medical examiner shall arrange the autopsy requested under this section and shall promptly notify the parents or legal guardians of the results of that autopsy. The county medical examiner or the deputy county medical examiner shall report the costs of the autopsy performed under this section to the director of the department of community health. If the director determines the claim to be reasonable and proper, he or she shall reimburse the person for the costs incurred under this section out of funds appropriated for this purpose by the legislature. Nothing in this section shall be construed to interfere with the duties and responsibilities of the county medical examiner or deputy county medical examiner as provided in this act.

(2) The department of community health shall promulgate rules and regulations under this act to promote consistency and accuracy among county medical examiners and deputy county medical examiners in determining the cause of death under this section. The department may adopt, by reference in its rules, all or any part of the “State of Michigan Protocols to Determine Cause and Manner of Sudden and Unexplained Child Deaths” published by the Michigan child death review program.

History: Add. 1974, Act 350, Imd. Eff. Dec. 21, 1974 ;-- Am. 2004, Act 179, Imd. Eff. July 1, 2004



Section 52.206 Private morgue; compensation.

Sec. 6.

If the body of a deceased person has been removed to a private morgue for examination upon the order of the medical examiner, the keeper of such morgue shall be allowed compensation for his services as the county medical examiner deems reasonable. Compensation is to be paid out of the county treasury on the order of the examiner. Any expense incurred under the provisions of this act shall be within the appropriations made therefor by the county board of supervisors.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.207 Violent, unexpected or medically unattended deaths; investigation by county medical examiner; inquest.

Sec. 7.

Upon the written order of the prosecuting attorney or the attorney general or upon the filing of a petition signed by 6 electors of a county, the county medical examiner or deputy shall conduct an investigation, as provided in section 5, of the circumstances surrounding any death believed to have occurred in the county. Upon determination of the prosecuting attorney or upon the determination of the examiner an inquest shall be held by a district court judge or a municipal court judge.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1959, Act 222, Eff. Mar. 19, 1960 ;-- Am. 1968, Act 274, Eff. Nov. 15, 1968 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.208 Violent, unexpected or medically unattended deaths; personalty found on deceased's person, possession, inventory, disposition, use as evidence.

Sec. 8.

In all cases arising under the provisions of this act, in the absence of next of kin of the deceased person, the senior police officer being concerned with the matter, and in the absence of police, the county medical examiner or his deputy, shall take possession of all property of value found upon the person of the deceased, make an exact inventory report thereof and shall deliver the property, unless required as evidence, to the person entitled to the custody or possession of the body. If the personal property of value is not claimed by the person entitled to the custody or possession of the body of the decedent within 60 days, the property shall be turned over to an administrator or other personal representatives of the decedent's estate to be disposed of according to law; or, if required as evidence, the property within 60 days after the termination of any proceeding or appeal period therefrom permitted by law shall be turned over to the person entitled to the custody or possession of the body, or to an administrator or other personal representative of the decedent's estate. Nothing in this section shall affect the powers and duties of a public administrator.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.209 Body determined suitable for donation; agreement; release of information; conduct of examination within certain time period; section to be known as "Kyle Ray Horning's law."

Sec. 9.

(1) If a county medical examiner or his or her designee receives notification from a person other than a representative of a hospital of a death that requires an investigation by the county medical examiner's office pursuant to this act, the county medical examiner or his or her designee shall take charge of the body. If, upon viewing the body and personally inquiring into the cause and manner of the death, the county medical examiner or his or her designee determines that the body, subject to part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, and according to criteria established by Michigan's federally designated organ procurement organization, may be suitable for donation or for the donation of body parts, the county medical examiner or his or her designee shall, in a timely manner as prescribed under subsection (2), contact Michigan's federally designated organ procurement organization or its successor organization as defined in section 10102 of the public health code, 1978 PA 368, MCL 333.10102. If contacted by the federally designated organ procurement organization or other procurement organization, or both, the county medical examiner shall enter into an agreement with the federally designated organ procurement organization and other procurement organization that coordinates the recovery and allocation of anatomical donations in that county. The agreement shall outline the procedures and protocols of each party to assure that transplantable organs, tissues, and eyes are obtained from potential donors and shall meet the requirements of part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123. The agreement shall provide that if any extraordinary medical examinations are necessary prior to the removal of organs, tissues, or eyes, the procurement organization shall cover those costs. The county medical examiner or his or her designee may release any information to the federally designated organ procurement organization or other procurement organization that is necessary to identify potential organ, tissue, or eye donors and seek consent for such donations in accordance with part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123. A county medical examiner or his or her designee shall not discuss the option of organ donation with any individual with the authority to make a gift under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123.

(2) If an investigation of the cause and manner of death, regardless of whether the death occurred in a hospital or not, is required under this act and the county medical examiner or his or her designee has notice that the individual is a donor or that a gift of all or a part of that individual's body has been made pursuant to part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, the county medical examiner or his or her designee shall conduct the examination of the dead body within a time period that permits organs, tissues, and eyes to remain viable for transplant. If the county medical examiner or his or her designee is unable to conduct the investigation within that period of time, a health professional or technician who is authorized to remove an anatomical gift from a donor under part 101 of the public health code, 1978 PA 368, MCL 333.10101 to 333.10123, may remove the donated tissues or organs, or both, in order to preserve the viability of the donated tissues or organs for transplant upon notifying the county medical examiner or his or her designee. If the county medical examiner or his or her designee determines that an organ may be related to the cause of death, the county medical examiner or his or her designee may do 1 or more of the following:

(a) Request to be present during the removal of the donated organs.

(b) Request a biopsy of the donated organs.

(3) This section shall be known and may be cited as "Kyle Ray Horning's law".

History: Add. 2005, Act 176, Imd. Eff. Oct. 19, 2005 ;-- Am. 2008, Act 38, Imd. Eff. Mar. 17, 2008



Section 52.210 Removal of body to crematory; permit from county medical examiner; violation of section, penalty.

Sec. 10.

No funeral director, embalmer or any other person shall remove the body of any deceased person to a crematory or remove for the purpose of cremation such dead body from the county in which death occurred without the signed permit of the medical examiner for such county or his deputy. Any person who violates the provisions of this section is guilty of a misdemeanor and shall be imprisoned not more than 1 year, or fined not more than $500.00, or both.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.211 County medical examiner; records.

Sec. 11.

Medical examiners shall keep a record of all views of bodies found dead, together with their view and autopsy reports.

History: 1953, Act 181, Eff. Jan. 1, 1954



Section 52.212 County medical examiner and deputies; testimony, expenses.

Sec. 12.

Any and all medical examiners or their deputies may be required to testify in behalf of the state in any matter arising as the result of any investigation required under this act, and shall testify in behalf of the state and shall receive such actual and necessary expenses as the court shall allow.

History: 1953, Act 181, Eff. Jan. 1, 1954 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.213 Coroner; transfer of powers and duties to county medical examiner, abolition of office; transfer of proceedings and records.

Sec. 13.

In counties having a medical examiner under the provisions of this act, the powers and duties vested by law in the office of coroner are hereby transferred to and vested in the county medical examiners and their deputies. In such counties immediately upon the taking effect of this act, the office of coroner shall be abolished, and whenever reference thereto is made in any law of this state, reference shall be deemed to be intended to be made to the medical examiners created by this act, insofar as consistent with the provisions of this act. Any hearing or other proceeding pending before any coroner shall not be abated but shall be deemed to be transferred to the medical examiner of the proper county and shall be conducted and determined by such examiner in accordance with the provisions of law.

All records, files and other papers belonging to any coroner in any such county shall be turned over to the county medical examiner of the proper county and shall be continued as a part of the records and files of said county medical examiner.

History: 1953, Act 181, Eff. Jan. 1, 1954



Section 52.213a Coroner; transfer of powers and duties to county medical examiner, abolition of office; transfer of proceedings.

Sec. 13a.

The powers and duties vested by law in the office of coroner are transferred to and vested in the county medical examiners and their deputies as provided herein. The office of coroner, as provided for in sections 86 and 87 of chapter 14 of the revised statutes of 1846, as amended, being sections 52.86 and 52.87 of the Compiled Laws of 1948, shall be abolished, and whenever reference thereto is made in any law of this state, reference shall be deemed to be intended to be made to the medical examiners created by this act, insofar as consistent with the provisions of this act. Any hearing or other proceeding pending before any coroner shall not be abated but shall be deemed to be transferred to the medical examiner of the proper county and shall be conducted and determined by such examiner in accordance with the provisions of law.

History: Add. 1959, Act 225, Eff. Mar. 19, 1960 ;-- Am. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.213b Coroner; transfer of records.

Sec. 13b.

All records, files and other papers belonging to any coroner in any such county shall be turned over to the county medical examiner of the proper county and shall be continued as a part of the records and files of the county medical examiner.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.213c County health officer; designation as county medical examiner.

Sec. 13c.

Any county having a county health officer appointed under the provisions of Act No. 306 of the Public Acts of 1927, as amended, being sections 327.201 to 327.208a of the Compiled Laws of 1948, may designate the county health officer as medical examiner.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969



Section 52.214, 52.215 Repealed. 1969, Act 92, Imd. Eff. July 24, 1969.



Section 52.216 Coroners; completion of term after effective date of act.

Sec. 16.

In all counties a coroner upon the effective date of this amendatory act, the coroner may complete the term for which he was elected.

History: Add. 1969, Act 92, Imd. Eff. July 24, 1969









Chapter 53 - Register of Deeds

R.S. of 1846 Revised Statutes of 1846 (53.89 - 53.94)

R-S-1846-53-89-14 CHAPTER 14 Chapter 14. Of County Officers. (53.89...53.94)

R-S-1846-53-89-14-REGISTER-OF-DE REGISTER OF DEEDS. (53.89...53.94)

Section 53.89 Register of deeds; bond; penal sum; approval; surety.

Sec. 89.

As determined by the county board of commissioners, the register of deeds either shall be covered by a blanket bond or shall give a bond to the people of this state in the penal sum of at least $3,000.00. The individual bond shall be approved by the county board of commissioners and secured by a surety company authorized to do business in this state.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 437 ;-- CL 1871, 579 ;-- How. 607 ;-- CL 1897, 2610 ;-- CL 1915, 2472 ;-- CL 1929, 1373 ;-- CL 1948, 53.89 ;-- Am. 1964, Act 255, Imd. Eff. May 28, 1964 ;-- Am. 1974, Act 24, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979



Section 53.90 Register of deeds; office, location; fees and compensation.

Sec. 90.

The register shall keep his office at the seat of justice for the county, and shall receive such fees and compensation for his services as may be provided by law.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 438 ;-- CL 1871, 580 ;-- How. 608 ;-- CL 1897, 2611 ;-- CL 1915, 2473 ;-- CL 1929, 1374 ;-- CL 1948, 53.90



Section 53.91 Register of deeds; deputy; appointment; oath of office; revocation; filing.

Sec. 91.

(1) The register of deeds shall appoint a deputy or deputies, 1 of whom shall serve as the chief deputy. The register shall employ personnel necessary to perform the functions and duties of the office of register of deeds. The number of employees shall be approved by the county board of commissioners.

(2) Before taking office, a person appointed under this section shall take the constitutional oath of office as required by section 1 of 1951 PA 22, MCL 15.151.

(3) The register of deeds may revoke his or her appointment at any time.

(4) An appointment or revocation made under this section shall be in writing and filed with the county clerk.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 439 ;-- CL 1871, 581 ;-- How. 609 ;-- CL 1897, 2612 ;-- CL 1915, 2474 ;-- CL 1929, 1375 ;-- CL 1948, 53.91 ;-- Am. 2004, Act 440, Imd. Eff. Dec. 21, 2004



Section 53.92 Deputy; acting as register of deeds.

Sec. 92.

In case of a vacancy in the office of the register of deeds, or his absence or inability to perform the duties of his office, such deputy shall perform the duties of register during the continuance of such vacancy or disability.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 440 ;-- CL 1871, 582 ;-- How. 610 ;-- CL 1897, 2613 ;-- CL 1915, 2475 ;-- CL 1929, 1376 ;-- CL 1948, 53.92



Section 53.93 Register of deeds; vacancies, filling by appointment of probate judge.

Sec. 93.

If, during a vacancy in the office of the register of deeds, or his absence or inability to perform the duties of his office, there shall be no deputy register, or if such deputy be unable from any cause to perform the said duties, the judge of probate of the county may by writing under his hand, appoint some suitable person to perform the duties of register of deeds for the time being, who shall take an oath of office, and give such bond as the said judge shall direct and approve.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 441 ;-- CL 1871, 583 ;-- Am. 1877, Act 76, Eff. Aug. 21, 1877 ;-- How. 611 ;-- CL 1897, 2614 ;-- CL 1915, 2476 ;-- CL 1929, 1377 ;-- CL 1948, 53.93



Section 53.94 Register of deeds; records, form, binding.

Sec. 94.

The board of supervisors of each county shall, from time to time, provide suitable books, at the expense of the county, for the entering and recording of all deeds and matters required by law to be entered and recorded by the register of deeds. Such books may be of detachable leaves in a binder which admits of its being kept locked so that it shall be impossible for any leaves to be removed therefrom or inserted therein except by or under the direction of the register of deeds, and all the pages thereof, shall be consecutively numbered before any record is made thereon. Such record may be made wholly or partly with a typewriter if ink of a permanent character is used therewith. When the number of leaves in any binder shall constitute a book of a proper and convenient size they shall be permanently bound in some manner, but may be retained in the original binder or placed in a transfer binder if the mechanism thereof permits of so securing such leaves therein that they cannot be removed therefrom with or without a key.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 442 ;-- CL 1871, 584 ;-- How. 612 ;-- CL 1897, 2615 ;-- Am. 1915, Act 77, Eff. Aug. 24, 1915 ;-- CL 1915, 2477 ;-- CL 1929, 1378 ;-- CL 1948, 53.94












Act 149 of 1877 SEAL OF OFFICE (53.111 - 53.111)

Section 53.111 Register of deeds; seal of office required.

Sec. 1.

The registers of deeds in the several counties of this state are hereby required and directed to procure at the expense of the county an official seal and that a legible impression of the same shall be placed upon the face of the certificate of record of every instrument after the same has been spread upon the records.

History: 1877, Act 149, Eff. Aug. 21, 1877 ;-- How. 613 ;-- Am. 1895, Act 147, Eff. Aug. 30, 1895 ;-- CL 1897, 2616 ;-- CL 1915, 2478 ;-- CL 1929, 1379 ;-- CL 1948, 53.111






Act 378 of 1921 SYSTEM OF ABSTRACTS OF TITLE (53.141 - 53.152)

Section 53.141 System of abstracts of title to lands in county; authorization, fees.

Sec. 1.

The several counties of the state of Michigan are authorized and empowered to purchase or make, establish and maintain a system of abstracts of title to all lands in said county; to make and sell abstracts of title and furnish information concerning the conditions of title to such lands and to charge such fees therefor as shall be from time to time determined by the proper authorities of said counties as hereinafter provided. The action of any county in this state heretofore taken or had in compliance with the provisions of this act is declared to be regular and legal.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1380 ;-- CL 1948, 53.141



Section 53.142 System of abstracts of title; board of supervisors' resolution to purchase equipment, scope.

Sec. 2.

Whenever the board of supervisors of any county of this state shall hereafter desire to act under or by virtue of the authority aforesaid, the board of supervisors of such county shall by ordinance or by resolution duly adopted make provision for the purchasing or making, establishing and maintaining of such system or systems of records, indexes, books, files, and methods for the preservation and use of the same as shall meet the requirements of that particular county. The ordinance or resolution may provide for tract index, card index, cross-reference index or system or any other index or reference system or systems as shall in the judgment of said board of supervisors best meet the needs of the county or community to be served.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1381 ;-- CL 1948, 53.142



Section 53.143 System of abstracts of title; appropriation, powers of board of supervisors.

Sec. 3.

Any board of supervisors so acting may appropriate money within the limits allowed by law, enter into or authorize contracts, appoint and employ or authorize the appointment or employment of agents and servants to have charge of, perform labor on and have the care and custody of the books, records, systems and other property of the county and do all things necessary to carry out the provisions of this act.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1382 ;-- CL 1948, 53.143



Section 53.144 Abstractor; appointment, compensation.

Sec. 4.

The ordinance or resolution may provide that the register of deeds shall be the abstractor, or may provide for the appointment or employment of a superintendent or abstractor who shall perform his duties under the supervision of such officer or officers of the county as shall be designated in such ordinance or resolution. The compensation for exercising the functions and performing the duties aforesaid shall be fixed in advance of the election, appointment or employment.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1383 ;-- CL 1948, 53.144



Section 53.145 Abstractor; powers and duties.

Sec. 5.

It shall be the duty of the superintendent or abstractor

(a) To keep and maintain said system of indexes and abstracts up to date at all times, in every particular, promptly entering upon the records of said system every deed, mortgage, release, discharge, attachment, lien, sale, lis pendens, agreement or other transaction appearing on the records of said county in any manner affecting the title to any of the lands in said county;

(b) To promptly make and deliver from time to time abstracts of title to any lands in said county which may at any time be ordered and to collect the fees therefor which may from time to time be fixed and established by the board of supervisors;

(c) To promptly furnish information concerning the condition of title to any such lands to any person inquiring therefor and collect such fees as may from time to time be fixed and established by the board of supervisors;

(d) To turn over all moneys received to the county treasurer at the end of each month with an itemized statement of all receipts which statement shall remain on file in the office of the county treasurer, and to make such reports of the business of his office as may be required by the ordinance or by resolution of the board of supervisors.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1384 ;-- CL 1948, 53.145



Section 53.146 Ordinance or resolution supporting verity and accuracy of abstracts; certificate.

Sec. 6.

(1) In support of the verity and accuracy of the abstracts made and sold as required by this act the county board of commissioners by the ordinance or by resolution may provide the following:

(a) That the faith and credit of the county shall be pledged to the verity and accuracy of the abstracts.

(b) That the abstractor either is covered by a blanket bond or, before entering upon his or her duties, shall furnish a surety bond, policy of assurance, certificate, or guarantee of a responsible company or association assuring or guaranteeing the verity and accuracy of all abstracts to be issued by the abstractor during his or her term of office.

(c) That a fund in an amount as the board determines shall be created and accumulated in the county treasury by setting aside and depositing in the fund a percentage to be fixed in the ordinance or by resolution out of the proceeds received from each abstract made and sold and that the fund shall stand as a pledge or security for the verity and accuracy of the abstracts.

(d) That the net proceeds to accrue in the future from the making and selling of abstracts shall stand as a pledge or security.

(e) For the procuring of a policy or other contract of assurance of the verity and accuracy of the abstracts and paying for the policy out of net proceeds.

(2) Each of the provisions described in subsection (1) shall be considered to be independent and complete in itself but the ordinance or resolution may adopt 2 or more of those provisions. Each abstract shall have attached a certificate that all conveyances and other matters of record in the public offices of the county affecting the title to the property covered by the abstract are correctly set forth in the abstract or a certificate of a lesser extent as may be provided in the ordinance or resolution. The certificate shall be signed

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1385 ;-- CL 1948, 53.146 ;-- Am. 1978, Act 585, Imd. Eff. Jan. 3, 1979



Section 53.147 System of abstracts of title; public inspection.

Sec. 7.

All books, records, indexes and memoranda of the systems hereby authorized shall at all reasonable hours be open for inspection by any person lawfully entitled to have access thereto under such reasonable rules and regulations and subject to such fees and charges as may be from time to time established by the abstractor, subject to such limitations and restrictions, if any, as may be from time to time made by the board of supervisors.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1386 ;-- CL 1948, 53.147



Section 53.148 Intent of act.

Sec. 8.

This act is intended to be declaratory of the existing rights and powers of counties acting by and through their boards of supervisors and to provide a definite and uniform method for the exercise thereof, but if necessary to its validity or operative effect this act shall be deemed to be a grant of rights and powers.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1387 ;-- CL 1948, 53.148



Section 53.151 Scope of act; referendum on adoption; tract index, establishment.

Sec. 11.

The provisions of this act shall apply only to counties having a population of 900,000 and upwards and those counties that now have county abstract books and are operating abstract offices: Provided, That upon the petition of not less than 8 per centum of the electors of any county not coming within the provisions of this act according to the vote cast for secretary of state in said county at the last general election presented to the board of supervisors of such county at any regular or special meeting of said board, it shall be the duty of said board to submit to the electors of said county the proposal for said county to own and operate an abstract office and the books, indexes, etc., necessary for the conducting of such abstract office, at the next general election or at a special election called for that purpose: And provided further, That any county in which such proposition shall have been so submitted it shall require a majority vote of the ballots cast on such proposition favoring such proposition before the same shall be adopted: Provided further, That the board of supervisors of any county having a population less than 900,000 may establish and provide for a tract index in said county by a majority vote of the board of supervisors, and no petition signed by electors shall be required to be filed with the board of supervisors to authorize the establishment and maintenance of such tract indexes. All acts or parts of acts whether local or general in conflict with the provisions of this act are hereby repealed.

History: 1921, Act 378, Eff. Aug. 18, 1921 ;-- CL 1929, 1390 ;-- Am. 1941, Act 32, Eff. Jan. 10, 1942 ;-- CL 1948, 53.151



Section 53.152 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 12.

A petition under section 11, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 155, Eff. Mar. 23, 1999









Chapter 54 - Surveyors

R.S. of 1846 Revised Statutes of 1846 (54.95 - 54.106)

R-S-1846-54-95-14 CHAPTER 14 Chapter 14. Of County Officers. (54.95...54.106)

R-S-1846-54-95-14-COUNTY-SURVEYO COUNTY SURVEYORS. (54.95...54.106)

Section 54.95 County surveyor; abolition of office; reestablishment of office; eligibility for election or appointment; bond.

Sec. 95.

(1) The county board of commissioners, by resolution, may abolish the office of county surveyor. Action to abolish the office shall be taken before May 15 of the year in which county officers are elected. The term of office of a county surveyor shall not be shortened by that action. The office may be reestablished in the same manner and subject to the same time limitations as is provided for the abolition of the office. If reestablished, the effective date of the reestablishment shall be January 1 of the year in which county officers assume office. A person shall not be eligible to be elected or appointed to the office of county surveyor unless licensed as a land surveyor in accordance with the occupational code, Act No. 299 of the Public Acts of 1980, being sections 339.101 to 339.2721 of the Michigan Compiled Laws.

(2) As determined by the county board of commissioners, the county surveyor either shall be covered by a blanket bond or shall give a bond to the people of this state, in the penal sum of $2,000.00, with 2 sureties to be approved by the county treasurer, conditioned for faithful and impartial discharge of the duties of office.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 443 ;-- CL 1871, 585 ;-- How. 614 ;-- CL 1897, 2617 ;-- Am. 1915, Act 229, Eff. Aug. 24, 1915 ;-- CL 1915, 2479 ;-- CL 1929, 1391 ;-- CL 1948, 54.95 ;-- Am. 1964, Act 255, Imd. Eff. May 28, 1964 ;-- Am. 1978, Act 635, Imd. Eff. Jan. 8, 1979 ;-- Am. 1988, Act 25, Eff. Jan. 1, 1989



Section 54.96 County surveyor; deputies, appointment, revocation; oath of office.

Sec. 96.

Each county surveyor may appoint 1 or more deputies, and may revoke such appointment at pleasure; which appointment and revocation shall be in writing, under his hand, and filed with the county clerk, and such deputies shall take the constitutional oath of office; and for the faithful performance of the duties of their office by such deputies, the said surveyor and his sureties shall be responsible.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 444 ;-- CL 1871, 586 ;-- How. 615 ;-- CL 1897, 2618 ;-- CL 1915, 2480 ;-- CL 1929, 1392 ;-- CL 1948, 54.96



Section 54.97 County surveyor; certificates as evidence.

Sec. 97.

The certificate of the surveyor or his deputy, of any survey made by him of any lands in the county, shall be presumptive evidence of the facts therein contained, unless such surveyor or deputy shall be interested therein.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 445 ;-- CL 1871, 587 ;-- How. 616 ;-- CL 1897, 2619 ;-- CL 1915, 2481 ;-- CL 1929, 1393 ;-- CL 1948, 54.97



Section 54.98 County surveyor; requested surveys.

Sec. 98.

The county surveyor, in person or by deputy, shall make and execute such surveys within his county, as may be required of him by order of any court, or by application of any person therefor.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 446 ;-- CL 1871, 588 ;-- How. 617 ;-- CL 1897, 2620 ;-- CL 1915, 2482 ;-- CL 1929, 1394 ;-- CL 1948, 54.98



Section 54.99 Interest disqualification; surveys by surveyor of adjoining county.

Sec. 99.

Whenever a survey may be required of any land, in which the county surveyor or either of his deputies shall be interested, or when from any cause there shall be no surveyor or deputy surveyor of the county to be found or able to act, such survey may be made by the surveyor of an adjoining county or either of his deputies in like manner, and to the same effect as if such survey had been made by the surveyor of the county where the land is situated.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 447 ;-- CL 1871, 589 ;-- How. 618 ;-- CL 1897, 2621 ;-- CL 1915, 2483 ;-- CL 1929, 1395 ;-- CL 1948, 54.99



Section 54.100 County surveyor; record book, contents, certification; field notes, preservation, index, certificate; deposit, fireproof vault, location; public inspection; bookkeeping requirement.

Sec. 100.

Each county surveyor shall record in a suitable book, to be provided by him at the expense of the county, all surveys for permanent purposes made by him and his deputies, also surveys for township highways and village plats. The record of each survey shall set forth the evidence by which the surveyor determined or identified the corners or other starting points of his survey, describing the points fully, and also setting forth whatever means were taken by him to perpetuate them upon the ground or to assist in determining and preserving their location. The record shall show the object of the survey and the methods pursued by the surveyor in making it, diagrams of plats being used to illustrate the same when necessary or convenient to do so. Upon the diagrams shall be shown the courses and distances of such boundary lines as may have been located by the survey, and such other facts as may have been determined by it. Such diagrams shall be considered a part of the record. When the courses of the lines are given by the magnetic needle, the record shall show the amount and direction of the allowance made by the surveyor for the difference between the magnetic meridian and the true meridian. The record shall show the date of the survey, the name of the person or persons for whom it was made, and the persons employed as chainmen on the survey. The surveyor shall certify upon the record that he has carefully compared the record with the original field notes taken by him at the time of the survey, and that it is a true statement of the facts of such survey, as shown by said original notes. Each county surveyor and his deputies shall keep the original field notes of all surveys made by them for permanent purposes, in books of convenient size and well bound in leather, to be furnished by the county surveyor, at the expense of the county. These notes shall be taken and set down in the manner in which field notes of the United States surveys are kept, and shall contain all the details of each survey, in the order in which the survey was made, including in full all calculations made by the surveyor to determine areas, or for measuring inaccessible distances, such as lake and river crossings, or for any other purpose required by the survey. Diagrams may be used for purposes of illustration, but shall not be used instead of the written notes required to be kept. Each field book shall contain an index referring to the surveys of which it contains the field notes. It shall also contain the certificate of the surveyor who made the surveys, that the field notes therein contained are the complete original field notes of the surveys within referred to and described. These original field notes shall be a part of the record required to be kept by the county surveyor, and the books containing them shall be deposited and kept with the other surveyor's records of the county. Each deputy county surveyor, whenever 1 of these books shall be filed with field notes by him, shall deposit the same in the office of the county surveyor, and whenever his own term of office expires, shall turn over to the county surveyor such books as have been partly filled by him. The county surveyor shall keep the field notes and other county surveyor's records in a fireproof vault, in an office at the county seat, to be designated by the board of supervisors as a depository for the same, excepting that this shall not apply to the field books which are required to be used in the field by the surveyor in making his surveys, during the time when such books are thus being used. The field notes and records required by this act shall be accessible to the public at any time, subject to such regulations as may be provided by the board of supervisors. The county surveyor and his deputies shall keep the records of their surveys required by this act written up in full for each month within 7 days after the close of the month.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 448 ;-- Am. 1861, Act 260, Eff. June 15, 1861 ;-- Am. 1869, Act 140, Eff. July 5, 1869 ;-- CL 1871, 590 ;-- Am. 1881, Act 103, Imd. Eff. Apr. 22, 1881 ;-- How. 619 ;-- Am. 1889, Act 100, Eff. Oct. 2, 1889 ;-- CL 1897, 2622 ;-- Am. 1905, Act 79, Eff. Sept. 16, 1905 ;-- CL 1915, 2484 ;-- CL 1929, 1396 ;-- CL 1948, 54.100



Section 54.101 County surveyor; delivery of records to successor, neglect, penalty.

Sec. 101.

When the term of office of any county surveyor shall expire, or he shall resign or be removed, he shall deliver over all the books and papers relating to his office, to his successor therein, and any county surveyor who, on the expiration of his term of office, or on his resignation or removal, shall neglect for the space of 1 month after his successor shall be elected or appointed and qualified, to deliver such books and papers as aforesaid, and any executor or administrator of any deceased county surveyor, who shall neglect for the space of 1 month to deliver to such successor all such books and papers which shall come to his hands, shall forfeit and pay a sum not less than 10 nor more than 50 dollars, and a similar sum for every month thereafter during which he shall so neglect to deliver the same as aforesaid.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 449 ;-- CL 1871, 591 ;-- How. 620 ;-- CL 1897, 2623 ;-- CL 1915, 2485 ;-- CL 1929, 1397 ;-- CL 1948, 54.101



Section 54.102 County surveyor; contract for copies of original federal surveys, payment, binding; records of former surveyors, payment; admissible as evidence.

Sec. 102.

The county surveyor shall contract with the commissioner of the state land office, or with any person having possession of the same, for certified copies of the field notes and plats of the original surveys by the United States, of the lands of his county, and if such contract be approved by the board of supervisors of his county, the county surveyor shall, upon receiving such copies, direct the county clerk to draw an order upon the treasurer of his county for the amount so agreed upon, and transmit it to the said commissioner, or other person to whom it may be due, and shall have said plats and field notes substantially bound in book form, which shall be kept open in the said county surveyor's office for the benefit of the public; and all records of surveys, field notes and calculations made by any former county surveyor since the organization of the state government, and now in the hands of such former county surveyor, or of any other person, shall, on demand of the county surveyor of the proper county, be immediately delivered to him as a part of the records and files of his office, and the boards of supervisors of the several counties shall respectively audit and allow to the persons entitled thereto, such sum as they shall deem a reasonable compensation for the expense of the books containing such records. All such records of surveys, field notes, and calculations made by any former county surveyor, which have been or shall have been on file in the office of either the county surveyor, register of deeds or county clerk for a period of 15 years or upward, even though such records or the certification thereof shall not conform to the requirements specified in section 100 of this act, shall be admissible in evidence of the facts they contain in any court of record in this state.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 450 ;-- Am. 1869, Act 140, Eff. July 5, 1869 ;-- CL 1871, 592 ;-- How. 621 ;-- CL 1897, 2624 ;-- Am. 1915, Act 196, Eff. Aug. 24, 1915 ;-- CL 1915, 2486 ;-- CL 1929, 1398 ;-- CL 1948, 54.102



Section 54.103 Survey principles.

Sec. 103.

All surveys made by county surveyors in this state, must be made in accordance with the following principles, when applicable:

First, All corners that can be identified by the original field notes, or other unquestionable testimony, shall be regarded as the original corners, and must not be changed while they can be thus identified;

Second, Extinct interior-section corners must be re-established, at proportional distances as recorded in the original field notes from the nearest known point in the original section line, east and west, north and south from such extinctsection corner;

Third, Any extinct quartersection corner, except on fractional section lines, must be re-established equidistant and in a right line between the section corners; in all other cases, at proportional distances between the nearest known points in the original line;

Fourth, Central quarter corners of whole sections, and of fractional sections adjoining the north and west boundary of townships, must be established at the intersection of 2 right lines connecting their opposite quarter section corners respectively. It shall be the duty of county surveyors to perpetuate the original corners they may work from, by noting new bearing trees where timber is near. They shall also perpetuate the principal corners made by themselves in the same manner.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 451 ;-- Am. 1865, Act 223, Eff. June 22, 1865 ;-- Am. 1869, Act 140, Eff. July 5, 1869 ;-- CL 1871, 593 ;-- Am. 1881, Act 103, Imd. Eff. Apr. 22, 1881 ;-- How. 622 ;-- CL 1897, 2625 ;-- CL 1915, 2487 ;-- CL 1929, 1399 ;-- CL 1948, 54.103



Section 54.105 Residents' corners and lines; re-location, perpetuation, survey; expenses, allocation; refusal to pay, lien.

Sec. 105.

Whenever the majority of the resident owners of any section or part or parts of any section of land in this state, after having given at least 10 days' notice to all other persons or their agents owning land in the same section, or part or parts of the section, as the case may be, who reside in the township, shall desire to have their corners and lines, or any of them established, re-located or perpetuated, such surveyor shall proceed to make the required surveys and the expense thereof shall be borne by all the persons benefited in proportion to the amount of work done for each, to be determined by the surveyor, and if any person thus benefited, whether a non-resident or otherwise, shall refuse or neglect to pay his share of such expense, such surveyor shall certify the same and to whom due, to the supervisor of the proper township, who shall assess it upon the land of such person to be collected and paid to the county treasurer in the same manner as state and county taxes; and paid by the said county treasurer on the order of the county surveyor.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 453 ;-- Am. 1869, Act 140, Eff. July 5, 1869 ;-- CL 1871, 595 ;-- How. 624 ;-- Am. 1895, Act 240, Eff. Aug. 30, 1895 ;-- CL 1897, 2627 ;-- CL 1915, 2488 ;-- CL 1929, 1400 ;-- CL 1948, 54.105



Section 54.105a Residents' corners and lines; re-location, perpetuation, survey requested; refusal to pay surveyor's charges, assessment.

Sec. 105a.

If any person, after having requested the county surveyor to establish, relocate or perpetuate the corners and lines of land owned by such person, shall refuse or neglect to pay for such services after due performance thereof, such surveyor shall certify the lawful charges for the same and to whom due to the supervisor of the proper township, who shall assess it upon the land so surveyed, to be collected and paid to the county treasurer in the same manner as state and county taxes, and paid by the said county treasurer on the order of the county surveyor.

History: Add. 1899, Act 248, Eff. Sept. 23, 1899 ;-- CL 1915, 2489 ;-- CL 1929, 1401 ;-- CL 1948, 54.105a



Section 54.106 County surveyor and deputy; compensation; determination; expenses and fees; liability for trespass.

Sec. 106.

(1) Each county surveyor and each deputy of the county surveyor shall be entitled to receive for his or her services, a compensation of not more than $8.00 per day, or the salary as the county board of commissioners fixes, including the time of traveling to and from the place of making the survey, together with all necessary expenses incurred in the discharge of official duties, and 50 cents for recording each description, and 50 cents for each certificate or copy of a certificate, to be paid by the person for whom the services are rendered. The county surveyor or a deputy shall not be liable to prosecution in an action of trespass for entering upon land in the discharge of an official duty.

(2) Notwithstanding subsection (1), for a county which has a county officers compensation commission, the compensation of the county surveyor of that county shall be determined by that commission.

History: R.S. 1846, Ch. 14 ;-- CL 1857, 454 ;-- Am. 1861, Act 260, Eff. June 15, 1861 ;-- Am. 1867, Act 108, Imd. Eff. Mar. 26, 1867 ;-- Am. 1869, Act 140, Eff. July 5, 1869 ;-- CL 1871, 596 ;-- How. 625 ;-- CL 1897, 2628 ;-- Am. 1915, Act 229, Eff. Aug. 24, 1915 ;-- CL 1915, 2490 ;-- CL 1929, 1402 ;-- Am. 1939, Act 119, Eff. Sept. 29, 1939 ;-- CL 1948, 54.106 ;-- Am. 1978, Act 489, Imd. Eff. Dec. 1, 1978












Act 115 of 1976 RIGHT OF ENTRY BY SURVEYORS (54.121 - 54.124)

Section 54.121 “Surveyor” defined.

Sec. 1.

As used in this act, “surveyor” means any of the following:

(a) A surveyor employed by the government of the United States of America or this state.

(b) A person who is a land surveyor registered in this state.

(c) A person who is under the direct supervision of a person who is a surveyor under subdivision (a) or (b), and carrying on his person sufficient identification as to employer.

History: 1976, Act 115, Imd. Eff. May 14, 1976



Section 54.122 Right of entry; identification of vehicle.

Sec. 2.

(1) A surveyor may enter upon public or private lands or waters in this state except buildings, for the purpose of making a survey.

(2) A vehicle used for or during entry pursuant to this section shall be identified on the exterior by a proper and ethical sign listing name, address, and telephone number of the surveyor or firm.

History: 1976, Act 115, Imd. Eff. May 14, 1976



Section 54.123 Liability.

Sec. 3.

A surveyor making an entry pursuant to section 2 shall be liable only for actual damage to crops or other property, or for actual damage due to negligence of the surveyor during the entry.

History: 1976, Act 115, Imd. Eff. May 14, 1976



Section 54.124 Forfeiture of claim for damage or injury.

Sec. 4.

The surveyor by his entry shall forfeit any and all claim for damage or injury to his person and equipment while on the lands or waters, unless the damage or injury is caused by the intentional tortious conduct of another.

History: 1976, Act 115, Imd. Eff. May 14, 1976






Act 74 of 1970 CORNER RECORDATION ACT (54.201 - 54.210d)

Section 54.201 Short title; corner recordation act.

Sec. 1.

This act shall be known and may be cited as the “corner recordation act”.

History: 1970, Act 74, Imd. Eff. July 16, 1970



Section 54.202 Definitions.

Sec. 2.

As used in this act:

(a) "Accessory", means any exclusively identifiable physical object whose spatial relationship to the corner is recorded on a land corner recordation certificate that has been filed under this act.

(b) "Corner" means an original public land survey corner, a protracted public land survey corner, a property controlling corner, a witness monument, or a property corner.

(c) "County representative" means the individual performing the duties of county representative under section 9 of the state survey and remonumentation act, 1990 PA 345, MCL 54.269.

(d) "Department" means the department of licensing and regulatory affairs.

(e) "Land corner recordation certificate" means a written record for a corner in the form prescribed under section 5 that is to be filed as provided by this act.

(f) "Monument" means a marker that occupies the position of a corner and that possesses or is made to possess a magnetic field.

(g) "Original public land survey corner" means a corner established and monumented pursuant to orders and instructions issued by the United States government for the purposes of delineating the United States public lands and private lands or subdividing the public lands for conveyance.

(h) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(i) "Property controlling corner" means either of the following:

(i) A position misidentified as and used as an original public land survey corner or as a protracted public land survey corner that serves to control property.

(ii) A corner that does not lie on a property line of a property but that controls the location of 1 or more of the property corners of the property.

(j) "Property corner" means a geographic point on the surface of the earth that is on, is a part of, and controls a property line.

(k) "Protracted public land survey corner" means any of the following:

(i) A closing quarter section position along a township or range line or a center quarter section position that was not actually monumented on the ground in the field notes of the original federal government survey, but that serves to complete the nominal half-mile grid of government corners.

(ii) A monumented position that is not an original public land survey corner, that lies on a section line or quarter line near a body of water, and that serves to define the section line or quarter line in lieu of a submerged government position or an omitted meander position.

(iii) A section or quarter section corner that appears by the field notes and plats of the United States survey of this state, on file in the state archives, to have been omitted and not properly established or monumented.

(l) "Reference monument" means an accessory that is employed if the site of a corner is such that a monument cannot be set or is liable to destruction or if occupation of the site provides for unsafe conditions.

(m) "Surveyor" means a professional surveyor who is licensed to practice professional surveying under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

(n) "Witness monument" is an accessory that is a monumented point near a corner. A witness monument is established only if it is impracticable to occupy the site of a corner with a monument. A witness monument is a witness to the true corner point. If the true point for a corner falls at an inaccessible place, such as on a precipitous slope or cliff where the corner cannot be monumented, a witness monument is established at a suitable point where the monument may be permanently constructed.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 1975, Act 313, Eff. Mar. 31, 1976 ;-- Am. 1988, Act 26, Eff. May 1, 1988 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.203 Original public land survey corner; completion and filing of land corner recordation certificate.

Sec. 3.

If an original public land survey corner is used by a surveyor, not more than 90 days after the original public land survey corner is used, the surveyor shall complete, sign, seal, and file with the register of deeds of the county where the original public land survey corner is situated, a land corner recordation certificate for the original public land survey corner, unless the original public land survey corner monument and its accessories are as described in an existing land corner recordation certificate that has been filed under this act.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.203a Protracted public land survey corner; completion and filing of land corner recordation certificate.

Sec. 3a.

If a protracted public land survey corner is monumented by a surveyor, or if a previously monumented protracted public land survey corner is used by a surveyor, not more than 90 days after the protracted public land survey corner is monumented or used, the surveyor shall complete, sign, seal, and file with the register of deeds of the county where the protracted public land survey corner is situated a land corner recordation certificate for the protracted public land survey corner, unless the protracted public land survey corner monument and its accessories are as described in an existing land corner recordation certificate that has been filed under this act.

History: Add. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.203b Property controlling corner; recordation.

Sec. 3b.

If a property controlling corner has been recorded or used as an original public land survey corner or protracted public land survey corner, the property controlling corner must be recorded on the same land corner recordation certificate required to be filed under section 3 or 3a.

History: Add. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.204 Corner record; completion and filing of land corner recordation certificate.

Sec. 4.

If sections 3, 3a, and 3b do not apply, a surveyor who monuments or uses a corner may complete, sign, seal, and file with the register of deeds of the county where the corner is situated a land corner recordation certificate for the corner.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.205 Land corner recordation certificate; information to be included; promulgation of rules.

Sec. 5.

(1) The department, by rule, shall prescribe the information that must be included in a land corner recordation certificate and the form in which a land corner recordation certificate must be presented and filed.

(2) The department shall promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this act.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.206 Preservation of completed land corner recordation certificate; numerical order; placement of book and page number on index; public inspection; filing fee.

Sec. 6.

(1) A register of deeds shall receive for filing a completed land corner recordation certificate and preserve it in a hardbound book. The books must be numbered in numerical order as filed.

(2) A register of deeds shall number land corner recordation certificates in numerical order as they are filed.

(3) A register of deeds shall place the book and page number in which a land corner recordation certificate is filed on an index provided by the register of deeds for that purpose.

(4) A register of deeds shall make the records described in this section available for public inspection during all usual office hours.

(5) A register of deeds shall determine the fee for filing a land corner recordation certificate as provided in section 2567(1)(a) of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 1975, Act 313, Eff. Mar. 31, 1976 ;-- Am. 1988, Act 26, Eff. May 1, 1988 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.207 Monumenting corner and each accessory to corner; physical condition; witness monument; reference monuments; report.

Sec. 7.

(1) If a land corner recordation certificate is required to be filed under this act, the surveyor shall monument the corner, record and identify each accessory to the corner, and leave the monument in such a physical condition that it remains as permanent a monument as is reasonably possible.

(2) If a witness monument is set, the surveyor may monument the corner and shall set the witness monument as follows:

(a) In a secure location.

(b) On a line of survey or protracted line of survey as shown on the general land office plats that intersects the corner.

(c) As close to the corner as practicable.

(3) A surveyor who sets a witness monument under subsection (2) shall report on the land corner recordation certificate the relation between the witness monument and the true corner and the direct connecting course and distance from the corner to the witness monument.

(4) If a surveyor sets reference monuments, the surveyor shall install at least 4 reference monuments interrelated and visible with the corner and each other by angular and linear measurements. If a surveyor sets reference monuments, the surveyor is not required to set the corner.

(5) A surveyor who sets reference monuments under subsection (4) shall report all of the following on the land corner recordation certificate:

(a) The relation between the reference monuments and the corner.

(b) The direct connecting courses and distances between the reference monuments and the corner.

(c) The distances between each reference monument and the 2 reference monuments that are closest to the reference monument.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.208 Signing, dating, and sealing land recordation certificate.

Sec. 8.

A land corner recordation certificate may not be filed unless it is signed, dated, and sealed by the surveyor. However, for a certificate prepared by or on behalf of an agency of the United States government or this state, the certificate must be approved, signed, dated, and sealed by the surveyor in responsible charge of the agency and may also be signed by the chief of the survey party making the survey.

History: 1970, Act 74, Imd. Eff. July 16, 1970 ;-- Am. 1988, Act 26, Eff. May 1, 1988 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014



Section 54.209 Repealed. 2000, Act 34, Imd. Eff. Mar. 15, 2000.



Section 54.210 Monuments; placement; magnetic field.

Sec. 10.

(1) When set, a monument shall possess a magnetic field, be at least 1/2 inch in diameter and a minimum of 18 inches in length, and be legibly capped showing the license number of the surveyor.

(2) Unless it is to be set in a public roadway, a monument shall be set with not less than 2/3 of its length below the surface of the surrounding ground.

(3) If a corner is located in a public roadway and the roadway is not hard-surfaced at the corner, the monument shall be placed at least 6 inches below the surface of the roadway.

(4) If a corner is located in a public roadway and the roadway is hard-surfaced at the corner, whether by concrete, asphalt, or otherwise, the monument, including, but not limited to, a monument set before the effective date of the 2000 amendatory act that amended this section, shall be visible or contained within a visible protected enclosure and shall comply with any requirements of the agency having jurisdiction over the roadway.

(5) If a corner to be monumented is located on a rock outcropping, the monument shall be an iron bar at least 1/2 inch in diameter, drilled and grouted into solid rock to a depth of at least 8 inches.

History: Add. 1975, Act 313, Eff. Mar. 31, 1976 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000



Section 54.210a Repealed. 2000, Act 34, Imd. Eff. Mar. 15, 2000.



Section 54.210b Repealed. 1988, Act 26, Eff. May 1, 1988.



Section 54.210c Effect of noncompliance.

Sec. 13.

Failure to comply with the provisions of this act is sufficient grounds for the suspension or revocation of the license of a surveyor.

History: Add. 1975, Act 313, Eff. Mar. 31, 1976 ;-- Am. 1988, Act 26, Eff. May 1, 1988 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000



Section 54.210d Defacing, destroying, altering, or removing monument, accessory, witness monument, or reference monument; penalty; temporary removal; resetting and rewitnessing; report.

Sec. 14.

(1) Except as provided in this subsection or subsection (2), a person who defaces, destroys, alters, or removes a monument, accessory, witness monument, or reference monument is guilty of a misdemeanor punishable by a fine of not more than $5,000.00 or imprisonment for not more than 180 days, or both, and is responsible for the costs of reestablishment and replacement of the monument, accessory, witness monument, or reference monument and filing of the associated land corner recordation certificate by a surveyor. This subsection does not apply to an accessory that is on private property.

(2) A monument, accessory, witness monument, or reference monument may be temporarily removed for construction purposes if the corner is properly witnessed by a surveyor before removal. A monument, accessory, witness monument, or reference monument that is removed under this subsection must be reset and rewitnessed and an associated land corner recordation certificate filed by a surveyor within 30 days after the completion of the construction. A monument, accessory, witness monument, or reference monument shall not be temporarily removed for more than 1 year.

(3) A person who knows that a monument, accessory, witness monument, or reference monument has been defaced, destroyed, altered, or removed shall report that fact in writing to the county representative and the county prosecutor of the county in which the corner is located.

History: Add. 1975, Act 313, Eff. Mar. 31, 1976 ;-- Am. 1988, Act 26, Eff. May 1, 1988 ;-- Am. 2000, Act 34, Imd. Eff. Mar. 15, 2000 ;-- Am. 2014, Act 420, Imd. Eff. Dec. 30, 2014






Act 132 of 1970 CERTIFIED SURVEYS (54.211 - 54.213)

Section 54.211 Certified copy of survey; recordation; exemptions.

Sec. 1.

(1) Whenever lands are surveyed into 4 parcels or less, or a greater number when such parcels are of 10 acres or more, or any boundary survey where permanent corners are monumented, a certified copy may be recorded in the office of the register of deeds in the county in which the land is situated, if such survey meets the requirements of this act.

(2) If a survey is made for the purposes of describing the parcel in a conveyance of title, a certified copy of that survey shall be recorded at the time of recording the conveyance of title with the register of deeds in the county in which the land is situated. The requirements of this act are in addition to Act No. 288 of the Public Acts of 1967, as amended, being sections 560.101 to 560.923 of the Compiled Laws of 1948. Land platted in accordance with Act No. 288 of the Public Acts of 1967, as amended, or land previously surveyed and recorded and for which no change in boundary description is made from a previously recorded survey need not be recorded. Surveys solely for mortgage certificate purposes need not be recorded.

History: 1970, Act 132, Eff. Apr. 1, 1971 ;-- Am. 1972, Act 280, Eff. Jan. 1, 1973



Section 54.212 Performance of survey; preparation of map; permanent markers for corners.

Sec. 2.

(1) The survey shall be performed and the map prepared by a land surveyor licensed in this state.

(2) All corners shall be monumented in the field with permanent markers which possess a magnetic field unless previously monumented with iron stakes, capped with some device legibly showing the license number of the licensed land surveyor placing them, and shall include points of intersection of boundary or lot lines with highways, streets, alleys, section lines, and meander lines, and corners of the United States public land survey from which the parcel or parcels are described.

History: 1970, Act 132, Eff. Apr. 1, 1971 ;-- Am. 1988, Act 24, Imd. Eff. Feb. 25, 1988



Section 54.213 Map; requirements.

Sec. 3.

(1) The map shall be prepared on durable white paper 8-1/2 inches wide by 14 inches long. Lines on a map shall be made with nonfading black ink on a scale of not more than 500 feet to an inch the scale shall be shown on the map. The map may instead be prepared on tracing cloth or paper, and a true scale reproduction of the map pursuant to the records media act may be recorded. The map shall include all of the following:

(a) A certificate signed and sealed by the licensed land surveyor who surveyed and mapped the parcel or parcels, typed, lettered, or reproduced legibly with nonfading ink, giving a clear concise description of the land surveyed by bearings and distances, commencing with some corner marked and established in the United States public land survey, or reestablished in accordance with accepted methods. The certificate shall also include the ratio of closure of latitudes and departures, which shall be within limits accepted by the profession of land surveying, and certification by the licensed land surveyor that the requirements of this section have been met.

(b) The exterior boundaries of the land surveyed and divided, together with the line or lines leading to the United States public land survey corner, or corners, from which the land is described. A boundary along a lake or stream shall be defined by a meander line connecting the side boundaries of the parcel. If a lot in a recorded subdivision is divided, the exterior boundaries of the lot surveyed and divided shall be referenced to existing lot corners and the controlling monuments used for that survey.

(c) If the boundary of the parcel follows or parallels a section line, the section line shall be defined at its extremities by a corner established in the United States public land survey or reestablished pursuant to accepted methods. Each corner of the United States public land survey shall be duly witnessed to a permanent object and the kind of object and the bearings and distances to it, together with the kind and material of monumentation marking the corner, shall be shown on the map.

(d) A curved boundary or a curved highway, street, or lot line, if the curve is contained within the line, shall be defined by the points of curvature and tangency and compound curvature, central angle, length of arcs, degree of curvature, and length and bearing of the long chord, or, if the curve is only partially contained within the line, by the length of arc along the curve, degree of curvature, and length and bearing of the short chord, or by traverse courses and distances if the curve is not regular.

(e) If an exterior boundary line shows a bearing or length that varies from that recorded in an abutting plat or certified survey, the following note shall be placed along the line “recorded as (show bearing or length or both)”.

(f) The length and bearing of each line.

(g) The exact width of each street, highway, alley, and easement.

(h) The distance on a boundary or lot line from the point of intersection with a meander line to apparent ordinary high water line of Great Lakes waters and to the water's edge of inland lakes and streams.

(i) A north point properly located.

(2) Certified survey maps prepared pursuant to this section shall be accepted, upon payment of the regular fee schedule as provided in section 2567(1)(a) of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.2567 of the Michigan Compiled Laws, shall be numbered consecutively by the register of deeds, shall be recorded in bound volumes, or in a manner adapted to a system of preserving records pursuant to the records media act, and known as the “certified survey maps of .............. county”, and shall become a part of the land records of the county. A separate card file shall be kept showing by section, township, and range and also by title of recorded plat if a resurvey within such plat, the designating number, liber, and page of the certified maps filed in the bound volume, or other record.

(3) If a certified survey map is recorded pursuant to this section, the parcels of land in the map may be described with a supplemental reference to the number of the survey, the volume and page where recorded, and the name of the county, for all purposes, including assessment, taxation, devise, descent, and conveyance.

History: 1970, Act 132, Eff. Apr. 1, 1971 ;-- Am. 1988, Act 24, Imd. Eff. Feb. 25, 1988 ;-- Am. 1992, Act 183, Imd. Eff. Oct. 5, 1992






Act 149 of 1883 SECTION CORNERS AND QUARTER POSTS (54.221 - 54.222)

Section 54.221 Section corners and quarter posts; establishment, records; referendum, tax levy, limitation.

Sec. 1.

That the boards of supervisors of the several counties in this state are hereby authorized to establish and perpetuate any government section corners or quarter posts in their respective counties, which they may have good reason to believe are lost or are in danger of being lost, by the employment of a surveyor therefor, who shall keep a full and complete record of his work, giving in detail the evidences by which any corner is identified, also the manner in which any lost corner is identified, also the manner in which lost corners are reestablished; which record shall be kept in the same book provided by the county for surveyors' records, and kept in the office of the county surveyor, and the record so made and entered by the surveyor aforesaid, shall be received as evidence in all the courts of this state wherein any question may arise as to the establishment or identification of such corner or corners: Provided, That such work shall be done only in such townships where a majority of the voters, voting, shall vote to raise such sum as is required, not exceeding 250 dollars for any 1 township of 36 sections, or in that proportion for townships of greater or lesser size, for such work by any surveyor authorized to do such work, as provided in section 1 of this act: And provided further, That nothing in this act shall apply to lands where section and quarter section lines are already properly established. Such sum to be assessed upon the real estate of such township, according to its cash value. Such assessment to be levied and the taxes therefrom collected in the same manner as other assessments and collection of taxes are made.

History: 1883, Act 149, Eff. Sept. 8, 1883 ;-- How. 510a ;-- CL 1897, 2511 ;-- CL 1915, 2329 ;-- CL 1929, 1183 ;-- CL 1948, 54.221



Section 54.222 Section corners and quarter posts; marking; removal, penalty.

Sec. 2.

The surveyor as above employed shall sink into the earth at all section and quarter post corners from the surface to a depth of at least 3 feet, a column of broken brick, charcoal, broken stones, or other easily distinguishable substance, of a diameter of at least 3 inches, and carefully describe the same in the records of his survey, and also to mark and record new witness trees wherever possible to do so, and if any person shall wilfully cut down, destroy, deface or injure any living witness tree, or remove a corner post in any shape, as above established, he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be liable to a fine of not less than 25 dollars nor more than 50 dollars.

History: 1883, Act 149, Eff. Sept. 8, 1883 ;-- How. 510b ;-- Am. 1889, Act 71, Eff. Sept. 8, 1889 ;-- CL 1897, 2512 ;-- CL 1915, 2330 ;-- CL 1929, 1184 ;-- CL 1948, 54.222






Act 9 of 1964 MICHIGAN COORDINATE SYSTEMS (54.231 - 54.239)

Section 54.231 Michigan coordinate system of 1927 and Michigan coordinate system of 1983 established; division of state into north zone, central zone, and south zone.

Sec. 1.

(1) The systems of plane coordinates which are established by the NOAA/NGS for defining and stating the positions of points on or near the surface of the earth within this state shall be known and designated as the Michigan coordinate system of 1927, or MCS 27, and the Michigan coordinate system of 1983, or MCS 83.

(2) For the purpose of the use of these systems, the state is divided into a north zone, a central zone, and a south zone.

(3) The area included in the following counties constitutes the north zone: Gogebic, Ontonagon, Houghton, Keweenaw, Baraga, Iron, Marquette, Dickinson, Menominee, Alger, Delta, Schoolcraft, Luce, Chippewa, and Mackinac.

(4) The area included in the following counties constitutes the central zone: Emmet, Cheboygan, Presque Isle, Charlevoix, Leelanau, Antrim, Otsego, Montmorency, Alpena, Benzie, Grand Traverse, Kalkaska, Crawford, Oscoda, Alcona, Manistee, Wexford, Missaukee, Roscommon, Ogemaw, Iosco, Mason, Lake, Osceola, Clare, Gladwin, and Arenac.

(5) The area included in the following counties constitutes the south zone: Oceana, Newaygo, Mecosta, Isabella, Midland, Bay, Huron, Muskegon, Montcalm, Gratiot, Saginaw, Tuscola, Sanilac, Ottawa, Kent, Ionia, Clinton, Shiawassee, Genesee, Lapeer, St. Clair, Allegan, Barry, Eaton, Ingham, Livingston, Oakland, Macomb, Van Buren, Kalamazoo, Calhoun, Jackson, Washtenaw, Wayne, Berrien, Cass, St. Joseph, Branch, Hillsdale, Lenawee, and Monroe.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.231a Definitions.

Sec. 1a.

As used in this act:

(a) “Coordinates” means the x and y plane rectangular coordinate values computed for a geographic position from a pair of mutually perpendicular axes. These axes are the meridian and parallel, defined in sections 5 and 5a, whose intersection defines the origin of each zone.

(b) “FGCC” means the federal geodetic control committee of the United States department of commerce or a successor agency to the committee.

(c) “NOAA/NGS” means the national oceanic and atmospheric administration/national geodetic survey or a successor agency to the administration.

History: Add. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.232 Land description.

Sec. 2.

(1) As established for use in the north zone, the Michigan coordinate system of 1927 or the Michigan coordinate system of 1983 shall be named, and in any land description in which it is used, shall be designated, respectively, the Michigan coordinate system of 1927, north zone, or the Michigan coordinate system of 1983, north zone.

(2) As established for use in the central zone, the Michigan coordinate system of 1927 or the Michigan coordinate system of 1983 shall be named, and in any land description in which it is used, shall be designated, respectively, the Michigan coordinate system of 1927, central zone, or the Michigan coordinate system of 1983, central zone.

(3) As established for use in the south zone, the Michigan coordinate system of 1927 or the Michigan coordinate system of 1983 shall be named, and in any land description in which it is used, shall be designated, respectively, the Michigan coordinate system of 1927, south zone, or the Michigan coordinate system of 1983, south zone.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.233 Use of coordinates.

Sec. 3.

The coordinates for a point on or near the earth's surface that are used to express the geographic position of that point in the appropriate zone of this system shall consist of 2 distances. Each distance shall be expressed in United States survey feet (1 foot = 12/39.37 meters) and decimals of a survey foot if using the Michigan coordinate system of 1927, or shall be expressed in meters and decimals of a meter or in international feet (1 foot = 0.3048 meter) and decimals of an international foot if using the Michigan coordinate system of 1983. One of these distances, to be known as the “x-coordinate”, shall give the position in an east and west direction; the other distance, to be known as the “y-coordinate”, shall give the position in a north and south direction. The coordinates shall depend upon and conform to values published by the NOAA/NGS for the monumented points of the North American horizontal geodetic control network, the coordinates of which monumented points were computed on the systems designated in this act.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.234 Tract extending from 1 coordinate zone into another coordinate zone; reference to boundaries.

Sec. 4.

If a tract of land is defined by a single description and extends from 1 into another of the coordinate zones described in section 1, the positions of all points on the tract's boundaries may be referred to either of the 2 zones. The zone which is used for reference shall be specifically named in the description.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.235 Michigan coordinate system of 1927; definition; determination of position.

Sec. 5.

(1) For the purposes of more precisely defining the Michigan coordinate system of 1927, the following definition by the NOAA/NGS is adopted:

(a) The Michigan coordinate system of 1927, north zone, is a Lambert conformal projection of the Clarke spheroid of 1866, magnified in linear dimension by a factor of 1.0000382, having standard parallels at north latitudes 45 degrees 29 minutes and 47 degrees 5 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 87 degrees zero minutes west of Greenwich and the parallel 44 degrees 47 minutes north latitude. This origin is given the coordinates: x = 2,000,000 feet and y = 0 feet.

(b) The Michigan coordinate system of 1927, central zone, is a Lambert conformal projection of the Clarke spheroid of 1866, magnified in linear dimension by a factor of 1.0000382, having standard parallels at north latitude 44 degrees 11 minutes and 45 degrees 42 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 84 degrees 20 minutes west of Greenwich and the parallel 43 degrees 19 minutes north latitude. This origin is given the coordinates: x = 2,000,000 feet and y = 0 feet.

(c) The Michigan coordinate system of 1927, south zone, is a Lambert conformal projection of the Clarke spheroid of 1866, magnified in linear dimension by a factor of 1.0000382, having standard parallels at north latitude 42 degrees 6 minutes and 43 degrees 40 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 84 degrees 20 minutes west of Greenwich and the parallel 41 degrees 30 minutes north latitude. This origin is given the coordinates: x = 2,000,000 feet and y = 0 feet.

(2) The position of the Michigan coordinate system of 1927 shall be as determined from horizontal geodetic control points established throughout the state in conformity with the standards of accuracy and specifications for first order or second order geodetic surveying as prepared and published by the FGCC, the geodetic positions of which control points were rigidly adjusted on the North American datum of 1927 and the coordinates of which were computed on the Michigan coordinate system of 1927.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.235a Michigan coordinate system of 1983; definition; determination of position.

Sec. 5a.

(1) For purposes of more precisely defining the Michigan coordinate system of 1983, the following definition by the NOAA/NGS is adopted:

(a) The Michigan coordinate system of 1983, north zone, is a Lambert conformal projection of the North American datum of 1983, having standard parallels at north latitudes 45 degrees 29 minutes and 47 degrees 5 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 87 degrees zero minutes west of Greenwich and the parallel 44 degrees 47 minutes north latitude. This origin is given the coordinates: x = 8,000,000 meters and y = 0 meters.

(b) The Michigan coordinate system of 1983, central zone, is a Lambert conformal projection of the North American datum of 1983, having standard parallels at north latitude 44 degrees 11 minutes and 45 degrees 42 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 84 degrees 22 minutes west of Greenwich and the parallel 43 degrees 19 minutes north latitude. This origin is given the coordinates: x = 6,000,000 meters and y = 0 meters.

(c) The Michigan coordinate system of 1983, south zone, is a Lambert conformal projection of the North American datum of 1983, having standard parallels at north latitude 42 degrees 6 minutes and 43 degrees 40 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 84 degrees 22 minutes west of Greenwich and the parallel 41 degrees 30 minutes north latitude. This origin is given the coordinates: x = 4,000,000 meters and y = 0 meters.

(2) The position of the Michigan coordinate system of 1983 shall be as determined from horizontal geodetic control points established throughout the state in conformity with the standards of accuracy and specifications for first order or second order geodetic surveying as prepared and published by the FGCC, the geodetic positions of which control points were rigidly adjusted on the North American datum of 1983 and the coordinates of which were computed on the Michigan coordinate system of 1983. Standards and specifications of the FGCC in force on the date of a survey shall apply to that survey.

History: Add. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.236 Presentation of coordinates for recording; contents of recording document.

Sec. 6.

Coordinates based on either Michigan coordinate system described in this act, purporting to define the position of a point or a land boundary corner, shall not be presented to be recorded unless the recording document contains an estimate, expressed as a standard deviation, of the positional tolerance of the coordinates being recorded. The recording document shall also contain a description of the nearest first or second order horizontal geodetic control monument from which the coordinates being recorded were determined and the method of survey for that determination. If the position of the described first or second order geodetic control monument is not published by the NOAA/NGS, the recording document shall contain a certificate signed by a land surveyor licensed under article 20 of the occupational code, Act No. 299 of the Public Acts of 1980, being sections 339.2001 to 339.2014 of the Michigan Compiled Laws, which certificate states that the described control monument and its coordinates have been established and determined in conformance with the specifications given in section 5 or 5a.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.237 Use of coordinates on map, report of survey, or other document.

Sec. 7.

(1) The use of the term Michigan coordinate system of 1927 on a map, report of survey, or other document shall be limited to coordinates based on the Michigan coordinate system of 1927 as defined in section 5.

(2) The use of the term Michigan coordinate system of 1983 on a map, report of survey, or other document shall be limited to coordinates based on the Michigan coordinate system of 1983 as defined in section 5a.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.238 Describing location of survey station or land boundary corner; conflicting descriptions.

Sec. 8.

(1) For the purpose of describing the location of a survey station or land boundary corner in the state of Michigan, it shall be considered a complete, legal, and satisfactory description of that location to give the position of the survey station or land boundary corner by the Michigan coordinate system of 1927 or the Michigan coordinate system of 1983.

(2) If the Michigan coordinate system of 1927 or the Michigan coordinate system of 1983 is used to describe a tract of land which in the same document is also described by reference to a subdivision, line, or corner of the United States public land surveys, or to a subdivision plat duly recorded in accordance with the subdivision control act of 1967, Act No. 288 of the Public Acts of 1967, being sections 560.101 to 560.293 of the Michigan Compiled Laws, the description by coordinates shall be construed as supplemental to the basic description of the subdivision, line, or corner contained in the official plats and field notes filed of record, and in the event of a conflict, the description by reference to the subdivision, line, or corner of the United States public land surveys, or to the recorded subdivision plat, shall prevail over the description by coordinates.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988



Section 54.239 Sole system after December 31, 1989.

Sec. 9.

The Michigan coordinate system of 1927 shall not be used after December 31, 1989. The Michigan coordinate system of 1983 shall be the sole system used after December 31, 1989.

History: 1964, Act 9, Eff. Aug. 28, 1964 ;-- Am. 1988, Act 154, Imd. Eff. June 14, 1988






Act 196 of 1941 COUNTY SURVEYOR ABOLISHED (54.251 - 54.252)

Section 54.251 County surveyor in counties over 500,000; office abolished.

Sec. 1.

The office of county surveyor in counties having a population of 500,000 or over, according to the latest federal census is hereby abolished.

History: 1941, Act 196, Eff. Jan. 10, 1942 ;-- CL 1948, 54.251



Section 54.252 Referendum on adoption of act; ballot, form.

Sec. 2.

The provisions of this act shall not become operative in any county of the state to which it may apply unless and until it is submitted to a vote of the qualified electors voting thereon at the next general election after the passage of this act or after any such county shall reach a population of 500,000 or over. Like notice of the submission of the adoption of the provisions of this act shall be given as is required by law in the case of elections to elect county officers, and such question shall be submitted in substantially the following form:

“Shall the provisions of Act No. (here insert number of this act) of the Local Acts of 1941, providing for the abolishing of the office of county surveyor in counties having a population of 500,000 or over, be adopted by this county?

Yes ( )

No ( ).”

If a majority of the electors voting on such proposition in any such county, as determined by the canvass of votes cast, shall vote in favor thereof, from and after such determination, the provisions of this act shall be in force, and the office of county surveyor in such county shall be abolished.

History: 1941, Act 196, Eff. Jan. 10, 1942 ;-- CL 1948, 54.252






Act 345 of 1990 STATE SURVEY AND REMONUMENTATION ACT (54.261 - 54.279)

Section 54.261 Short title.

Sec. 1.

This act shall be known and may be cited as the “state survey and remonumentation act”.

History: 1990, Act 345, Eff. Jan. 1, 1991



Section 54.262 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the state survey and remonumentation commission created in section 3.

(b) "County plan" means a county monumentation and remonumentation plan and perpetual monument maintenance plan established under section 8.

(c) "County representative" means the individual obligated to perform the duties of county representative under section 9.

(d) "Department" means the department of licensing and regulatory affairs.

(e) "Fund" means the state survey and remonumentation fund created in section 11.

(f) "Monumentation" means all land surveying activities performed by a surveyor to monument a protracted public land survey corner under this act and in accordance with the laws of this state.

(g) "Original public land survey corner" means a corner established and monumented pursuant to orders and instructions issued by the United States government for the purposes of delineating United States public lands and private lands or subdividing public lands for conveyance.

(h) "Property controlling corner" means either of the following:

(i) A position misidentified as and used as an original public land survey corner or as a protracted public land survey corner that serves to control property lines.

(ii) Any other corner approved by the department, acting in consultation with the commission.

(i) "Protracted public land survey corner" means either of the following:

(i) A closing quarter section position along a township or range line or a center quarter section position that was not actually monumented on the ground in the field notes of the original United States government survey, but that serves to complete the nominal half-mile grid of government corners.

(ii) A monumented position that is not an original public land survey corner, lying on a section line or quarter line near a body of water, that serves to define the section line or quarter line in lieu of a submerged government position or an omitted meander position.

(j) "Remonumentation" means all land surveying activities performed by a surveyor to perpetuate a previously monumented original public land survey corner, protracted public land survey corner, or property controlling corner as provided in this act.

(k) "Surveyor" means a professional surveyor who is licensed to practice professional surveying under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 1998, Act 5, Imd. Eff. Feb. 6, 1998 ;-- Am. 2010, Act 260, Eff. Dec. 22, 2010 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.263 State survey and remonumentation commission; creation; membership; terms; vacancy; compensation; expenses.

Sec. 3.

(1) The state survey and remonumentation commission is created in the department.

(2) The commission shall consist of 7 members. By January 1, 2015, the governor shall appoint the members, with the advice and consent of the senate, as follows:

(a) Two members shall be appointed to represent the general public.

(b) One member must be a grant administrator appointed under section 9a.

(c) The remaining 4 members must be surveyors, 1 of whom must also be serving as a county representative. The 4 members appointed under this subdivision must be residents of the following areas of this state:

(i) One must be a resident of the Upper Peninsula, 1 must be a resident of the area of the Lower Peninsula that is north of the survey township line lying between survey township 16 north and survey township 17 north, and 1 must be a resident of the area of the Lower Peninsula that is south of the survey township line lying between survey township 16 north and survey township 17 north.

(ii) One must be a member at large, and may be a resident of any area of this state.

(3) Of the 7 members first appointed to the commission after the effective date of the amendatory act that added section 9a, 1 shall be appointed for a term of 1 year, 2 for terms of 2 years each, 2 for terms of 3 years each, and 2 for terms of 4 years each. At the expiration of the term of a member, the governor shall appoint a successor, who shall hold office for a term of 4 years and until his or her successor has been appointed and qualified. If there is a vacancy in the office of a member of the commission, the governor shall appoint a successor, with the advice and consent of the senate, for the unexpired term.

(4) Members of the commission shall serve without compensation, but shall be reimbursed from the fund for actual and necessary expenses in accordance with standards established annually by the legislature for similar boards or commissions.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.264 Commission; chairperson; meetings.

Sec. 4.

At the commission's first meeting, 1 member of the commission shall be selected by a majority of the commission members to be chairperson. The commission shall meet at least 2 times each year, at a time and place agreed upon by the commission. The chairperson may call special meetings at a time and place determined by the chairperson.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.265 Conduct of business at public meetings; public notice; writings.

Sec. 5.

(1) The business that the commission performs shall be conducted at a public meeting of the commission held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1990, Act 345, Eff. Jan. 1, 1991



Section 54.266 Duties of department; expediting county's plan; payment or reimbursement of costs; interaction with commission.

Sec. 6.

(1) The department shall do all of the following:

(a) Coordinate the restoration, maintenance, and preservation of the land survey records and monuments of the public land survey system in this state, including, but not limited to, all pertinent field notes, plats, documents, and monuments.

(b) Establish a policy to maintain and provide safe storage of records required to be filed with the department under this act.

(c) Coordinate memoranda of understanding with other state, federal, and local agencies to promote the activities necessary, incidental, or appropriate to promote this act.

(d) Foster, encourage, and promote county plans for each county in this state and, after submission of county plans, review the plans for approval.

(e) Coordinate and administer a grant program for grants to counties to implement this act.

(f) By October 1 in each odd-numbered year, submit a report to the legislature and each county board of commissioners. The report must include, but not be limited to, all of the following:

(i) A summary of the department's activities regarding administration of this act.

(ii) An assessment of the progress of the implementation of county monumentation and remonumentation plans throughout this state.

(iii) A statement regarding the amount of money that was received and disbursed from the fund.

(iv) An assessment of how much money is necessary to carry out the county plans in this state.

(v) An assessment of whether the money received in the fund is adequate to implement this act.

(vi) Recommendations including, but not limited to, the level of funding that is necessary to implement this act.

(vii) A statement of the amount of money disbursed from the fund to each grantee, the average amount of money spent per corner by each grantee, and the percentage of work in its county plan completed by each grantee.

(2) If a county elects to expedite the county's plan as provided in section 8, the department shall enter into a contract described in section 8(4) to pay or reimburse the costs of expediting the plan. The amount expended or borrowed for expediting the county's plan shall be paid from the fund as provided in section 12(2).

(3) In performing its duties under this act, if the department is required to interact in any way with the commission and if the initial members of the commission have not been appointed and their appointment consented to by the senate under section 3 as amended by the amendatory act that added this subsection, the department may proceed with its duties under this act without the required interaction until the initial members are appointed and their appointment consented to.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 1998, Act 5, Imd. Eff. Feb. 6, 1998 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.267 Employee as surveyor.

Sec. 7.

The employee in direct charge of the state survey and remonumentation section in the department that performs services for the director of the department under this act must be a surveyor.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.268 County monumentation and remonumentation plan; perpetual monument maintenance plan; rules; submission; provisions; failure to establish and submit plan or revised plan; expediting plan; geodetic control stations.

Sec. 8.

(1) Each county shall establish a county monumentation and remonumentation plan and perpetual monument maintenance plan. The department, in consultation with the commission, shall create and distribute a model county plan that may be adopted by a county with any changes appropriate for that county. By the second March 1 after the department promulgates rules under section 17(3), each county shall submit to the department for approval in consultation with the commission a county plan or, if the county has previously submitted a county plan, a revised county plan that complies with the amendments to this act enacted by the amendatory act that added section 9a and any rules promulgated after the effective date of that amendatory act and before the date that the county plan or revised county plan is to be submitted.

(2) A county plan shall provide for all of the following:

(a) A monumentation and remonumentation plan that provides for the remonumentation of all of the original public land survey corners, and any associated property controlling corners, and the monumentation or remonumentation of all of the protracted public land survey corners, and any associated property controlling corners, identified in the county plan. The monumentation or remonumentation of the county shall consist of:

(i) The filing of a land corner recordation certificate pursuant to the requirements of the corner recordation act, 1970 PA 74, MCL 54.201 to 54.210d, for each original public land survey corner and protracted public land survey corner in the county.

(ii) The inclusion in a certificate filed under subparagraph (i) of any property controlling corner associated with the original public land survey corner or protracted public land survey corner that is the subject of the certificate.

(iii) The filing of geodetic coordinates for each original public land survey corner and protracted public land survey corner in the county.

(b) The filing of copies of all recorded land corner recordation certificates produced pursuant to the county plan with the department.

(c) The exclusion or addition by the county of original public land survey corners or protracted public land survey corners, with the approval of the department, acting in consultation with the commission.

(d) A perpetual monument maintenance plan that provides for all original public land survey corners or protracted public land survey corners included in the county plan, and associated geodetic coordinates, to be maintained by requiring the filing of a land corner recordation certificate as required by the corner recordation act, 1970 PA 74, MCL 54.201 to 54.210d, as necessary.

(e) A peer review group as described in section 9b.

(f) Any other provisions reasonably required by the department for purposes of this act.

(3) If a county fails to establish and submit a plan or revised plan that is approved by the department under subsection (1), the department shall initiate and contract for the implementation of a county plan in that county as provided in section 10.

(4) Subject to subsection (5), after the establishment and approval by the department of a county plan, a county may expend or borrow money to expedite the completion of its plan. If a county elects to expend or borrow money to expedite its county plan, the department shall enter into a contract to provide that the costs to expedite that plan are reimbursed or paid from the fund as provided in section 12(2).

(5) After the effective date of the amendatory act that added section 9a, a county shall not expedite its county plan or expend or borrow money to expedite its county plan. A county that, before the effective date of the amendatory act that added section 9a, expedited its county plan or expended or borrowed money to expedite its county plan shall either have on file with the department a contract entered into under subsection (4) or execute a contract under subsection (4) within 1 year after the effective date of the amendatory act that added section 9a.

(6) A county that expended or borrowed money to expedite its county plan in accordance with this section after January 1, 1991 may recapture costs expended or borrowed and used to expedite that plan. The department shall pay those costs to the county from the fund as provided in section 12(2) over a period of not less than 10 years.

(7) A county plan may provide for the support by a county program of the extension, densification, upgrade, and maintenance of active and passive geodetic control stations.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 1998, Act 5, Imd. Eff. Feb. 6, 1998 ;-- Am. 2002, Act 489, Imd. Eff. June 28, 2002 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.269 County surveyor as county representative for surveying projects.

Sec. 9.

The county surveyor in each county in this state shall perform the duties of county representative for all surveying projects approved or initiated under this act. If a county does not have a county surveyor, the county board of commissioners shall appoint a licensed professional surveyor to perform the duties described in this section.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.269a Grant administrator; appointment; responsibilities.

Sec. 9a.

A county board of commissioners shall appoint a grant administrator to be responsible for and oversee the county's obligations and money associated with this act.

History: Add. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.269b County peer review group as panel of surveyors; appointment; responsibilities.

Sec. 9b.

A county board of commissioners shall appoint a county peer review group to act as a panel of surveyors to review and provide advice on original public land survey corners or protracted public land survey corners presented by surveyors before the county accepts the original public land survey corners or protracted public land survey corners for filing under its county plan.

History: Add. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.270 Conducting monumentation or remonumentation under negotiated contract; cost.

Sec. 10.

(1) Any monumentation or remonumentation conducted under section 8(3) shall be conducted under a negotiated contract. The department shall prepare specifications for each contract negotiated by the department and monitor the field work and notes of work done under each contract to ensure compliance with those specifications.

(2) The department shall pay the cost of any contracts under this section from the fund.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.271 State survey and remonumentation fund; creation as separate fund; administration; deposit of money, interest, and earnings; gifts or donations from individuals or corporations; establishment of restricted subaccounts.

Sec. 11.

(1) The state survey and remonumentation fund is created in the state treasury as a separate fund. The fund shall be administered by the department.

(2) Money deposited in the fund, and all interest and earnings generated by the fund, shall not lapse at the end of a fiscal year, but shall remain in the fund to be expended as provided in this act.

(3) The fund may accept money received as gifts or donations, or money received from individuals or corporations to be used for purposes of this act.

(4) The department may direct the department of treasury to establish restricted subaccounts within the fund as necessary to administer the fund.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2006, Act 76, Imd. Eff. Mar. 24, 2006 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.272 State survey and remonumentation fund; use of money; provisions applicable to deposited funds; limitation.

Sec. 12.

(1) Money in the fund shall be used by the department for the following purposes:

(a) Annual grants to the various counties to implement their monumentation and remonumentation plans described in section 8(2)(a).

(b) The implementation of county plans that are initiated and contracted for by the department under section 8(3).

(c) Annual grants to counties to implement their perpetual monument maintenance plan described in section 8(2)(d).

(d) The payment of contracts that are entered into by the department under section 10.

(e) Other activities necessary, incidental, or appropriate to implement this act.

(2) In addition to the purposes described in subsection (1), money in the fund shall be used to pay the costs of expediting a plan or to reimburse the cost described in section 8(4), for a county that has elected to expend or borrow money to expedite the implementation of the county's plan.

(3) Of the money collected and remitted to the state treasurer for deposit in the fund under section 2567a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567a, all of the following apply:

(a) An annual grant to a county under subsection (1)(a) must be in an amount that is not less than 40% of the amount of money collected in that county under section 2567a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567a, during the state fiscal year that began 2 years before the beginning of the state fiscal year in which the grant is made.

(b) If the department initiates and contracts for the implementation of a county plan for a county under section 8(3), the department shall annually spend an amount that is not less than 40% of the amount of money collected in that county under section 2567a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567a, during the state fiscal year that began 2 years before the beginning of the state fiscal year in which the expenditure is made, to implement that county plan.

(c) An annual grant to a county under subsection (1)(c) must be in an amount that is not less than 20% of the amount of money collected in that county under section 2567a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567a, during the state fiscal year that began 2 years before the beginning of the state fiscal year in which the grant is made.

(d) If the department initiates and contracts for the implementation of a county plan for a county under section 8(3), the department shall annually spend an amount that is not less than 20% of the amount of money collected in that county under section 2567a of the revised judicature act of 1961, 1961 PA 236, MCL 600.2567a, during the state fiscal year that began 2 years before the beginning of the state fiscal year in which the expenditure is made, for purposes described in section 8(2)(d).

(4) In addition to the purposes described in subsections (1) and (2), any amount of money not greater than $500,000.00 that is appropriated by the legislature to pay the costs of the monumentation of the Michigan-Indiana state boundary line pursuant to the Michigan and Indiana state line monumentation act, 2010 PA 259, MCL 54.291 to 54.305, shall be used by the department only for that purpose.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 1998, Act 5, Imd. Eff. Feb. 6, 1998 ;-- Am. 2002, Act 489, Imd. Eff. June 28, 2002 ;-- Am. 2010, Act 260, Eff. Dec. 22, 2010 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.273 Application for annual grant; form.

Sec. 13.

An application for an annual grant authorized under this act must be made on a form prescribed and furnished by the department. The department may require the applicant to provide any information reasonably necessary to allow the department to make a determination required by this act.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.274 Grant; conditions.

Sec. 14.

(1) The department shall not make a grant under section 12(1)(a) unless all of the following conditions are met:

(a) The applicant files an application for the grant on or before December 31 of the calendar year immediately preceding the year in which the grant is made.

(b) The applicant demonstrates to the department the capability to carry out the county plan.

(c) The applicant demonstrates to the department that it has not completed its monumentation and remonumentation plan described in section 8(2)(a).

(2) The department shall make a grant under section 12(1)(c) if the applicant demonstrates to the department that it has completed its monumentation and remonumentation plan described in section 8(2)(a) or if the applicant voluntarily chooses to proceed to the program described in section 8(2)(d).

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.275 Grant recipient to obtain authorization for significant change to plan; revocation or withholding of grant.

Sec. 15.

(1) A recipient of a grant made under section 12(1)(a), (b), or (d) shall obtain authorization from the department before implementing a change that significantly alters the approved grant.

(2) The department may revoke a grant made by it under this act or withhold payment if the recipient of the grant fails to comply with the terms and conditions of the grant, or with requirements of this act or the rules promulgated under this act.

(3) The department may withhold a grant until the department determines that the recipient is able to proceed with the implementation of the applicant's county plan.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.276 Records.

Sec. 16.

(1) The department, upon request, shall provide copies or certified copies of records in its possession to the public, other state agencies or officers, or local governmental agencies. The department may charge a reasonable fee for providing the records.

(2) A certified copy of a record provided by the department is admissible in court as evidence, without further identification, if the substance of the record is properly admissible in the proceeding.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.277 Rules.

Sec. 17.

(1) The department shall promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this act.

(2) In promulgating rules under this section, or in adopting a guideline related to the administration of this act, the department shall consult with and consider recommendations provided to it by the commission.

(3) After the enactment of the amendatory act that added this subsection, the department shall promulgate rules to implement this act as amended by that amendatory act. Before the promulgation of rules under this subsection, the department may continue to administer this act under previously promulgated rules to the extent that the rules do not conflict with this act as amended by that amendatory act.

History: 1990, Act 345, Eff. Jan. 1, 1991 ;-- Am. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.277a Contested case proceeding.

Sec. 17a.

If a county is aggrieved by a decision of the department that affects the county made under this act or the rules promulgated under this act, the county may contest the decision of the department as a contested case under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: Add. 2014, Act 166, Imd. Eff. June 12, 2014



Section 54.278 Effective date.

Sec. 18.

This act shall take effect January 1, 1991.

History: 1990, Act 345, Eff. Jan. 1, 1991



Section 54.279 Conditional effective date.

Sec. 19.

This act shall not take effect unless Senate Bill No. 381 of the 85th Legislature is enacted into law.

History: 1990, Act 345, Eff. Jan. 1, 1991






Act 259 of 2010 MICHIGAN AND INDIANA STATE LINE MONUMENTATION ACT (54.291 - 54.305)

Section 54.291 Short title.

***** 54.291 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 1.

This act shall be known and may be cited as the "Michigan and Indiana state line monumentation act".

History: 2010, Act 259, Eff. May 22, 2013



Section 54.293 Definitions.

***** 54.293 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 3.

As used in this act:

(a) "Commission" means the Indiana-Michigan boundary line commission established in section 5.

(b) "Department" means the department of energy, labor, and economic growth.

(c) "Monument" means a relatively permanent physical marker that occupies the location of a milepost or intermediate alignment control point of the Indiana-Michigan state line as originally established by the federal survey of that line in 1827.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.295 Indiana-Michigan boundary line commission; establishment; membership; appointment; meetings; quorum; public meeting; writings subject to freedom of information act; compensation; duties.

***** 54.295 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 5.

(1) The Indiana-Michigan boundary line commission is established within the department.

(2) The commission consists of 10 members, 5 from the state of Indiana and 5 from this state, who shall be known as state line commissioners. The 5 members from the state of Indiana shall be appointed under the laws of the state of Indiana. The 5 members from this state shall be appointed by the governor. Each member appointed by the governor shall be a professional surveyor licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014. The governor shall appoint 1 resident from each of the following counties:

(a) Berrien.

(b) Cass.

(c) St. Joseph.

(d) Branch.

(e) Hillsdale.

(3) At the first meeting of the commission, the commission shall elect from among its members a chairperson and other officers as it considers necessary or appropriate. After the first meeting, the commission shall meet at least quarterly, or more frequently at the call of the chairperson or if requested by 6 or more members.

(4) A majority of the members of the commission appointed from this state and a majority of the members of the commission appointed from the state of Indiana, together, constitute a quorum for the transaction of business at a meeting of the commission. A quorum of the members present and serving are required for official action of the commission.

(5) The business that the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(6) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(7) The members of the commission appointed from this state shall serve without compensation, but shall be reimbursed for necessary travel and other expenses pursuant to the standard travel regulations of the department of technology, management, and budget.

(8) The commission shall do all of the following:

(a) Administer a survey and remonumentation of the Indiana-Michigan border.

(b) Recover or reestablish relatively permanent monuments at the mileposts of the Indiana-Michigan state line as established in the 1827 federal survey that defined that line. The commission also shall recover or reestablish relatively permanent monuments at the posts originally set at or near the shores of lakes and large rivers of the Indiana-Michigan state line as established in the 1827 federal survey that defined that line, or witness corners for set posts. The commission shall make periodic reviews of the contractors' progress in performing the work described in this subdivision and shall make a final review upon the installation of each monument.

(c) Compile appropriate records and documents verifying the location of the monuments, and furnish those records and documents to the department.

(d) Resolve any controversies regarding the location of monuments defining the Michigan-Indiana boundary.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.297 Filing and submission of certain documents.

***** 54.297 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018*****

Sec. 7.

For each milepost or the posts originally set at or near the shores of lakes or large rivers determined under this act, a Michigan land recordation certificate that provides appropriate references, and Michigan south zone state plane coordinates, shall be filed with the appropriate county register of deeds and a copy of those documents shall be submitted to the department.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.299 Professional surveying services; procurement; "qualification-based selection" defined.

***** 54.299 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 9.

(1) The commission, in consultation with the department, shall procure professional surveying services through negotiated contracts for purposes of this act. The commission, in consultation with the department, shall use a qualification-based selection method for awarding contracts and shall award contracts only to business entities incorporated or located in this state.

(2) As used in subsection (1), "qualification-based selection" means a method of selecting professionals or firms to perform contractual work as follows:

(a) The selection of professionals or firms who provide the service shall be based first upon the qualifications of the professionals or firms to perform the required work.

(b) After the qualified design professionals or firms have been chosen by the commission, the department shall negotiate as to the cost of services.

(c) If price negotiations cannot be satisfactorily completed with the highest-ranked professional or firm, these negotiations cease and negotiations begin with the professional or firm that is next most qualified to perform the required work, and so forth until a professional or firm is selected to perform the services.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.301 Report.

***** 54.301 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 11.

Within 60 days after the completion of the duties of the commission under this act, the commission shall submit a written report to the secretary of the senate and the clerk of the house of representatives. The report shall summarize the work performed under this act and the activities of the commission.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.303 Effective date of act.

***** 54.303 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 13.

This act does not take effect unless the director of the department certifies in writing to the secretary of the senate and the speaker of the house of representatives that legislation similar to this act has been enacted into law by the state of Indiana and that the Indiana legislation does both of the following:

(a) Enables the interstate cooperation necessary to effectuate this act.

(b) Provides that the state of Indiana will share the responsibilities and costs of determining the Michigan-Indiana border in an equitable manner.

History: 2010, Act 259, Eff. May 22, 2013



Section 54.305 Repeal of act.

***** 54.305 THIS SECTION IS REPEALED BY ACT 363 OF 2014 EFFECTIVE JANUARY 1, 2018 *****

Sec. 15.

This act is repealed effective January 1, 2018.

History: 2010, Act 259, Eff. May 22, 2013 ;-- Am. 2014, Act 363, Imd. Eff. Dec. 16, 2014









Chapter 55 - Notaries Public

E.R.O. No. 1970-1 EXECUTIVE REORGANIZATION ORDER (55.101 - 55.101)

Compiler's Notes: The revoked section pertained to notaries public.



E.R.O. No. 1976-2 EXECUTIVE REORGANIZATION ORDER (55.102 - 55.102)

Compiler's Notes: The revoked section pertained to notaries public.



E.R.O. No. 1980-2 EXECUTIVE REORGANIZATION ORDER (55.103 - 55.103)



R.S. of 1846 Revised Statutes of 1846 (55.107 - 55.117)

R-S-1846-55-107-14 CHAPTER 14 Chapter 14. Of County Officers. (55.107...55.117)

R-S-1846-55-107-14-NOTARIES-PUBL NOTARIES PUBLIC. (55.107...55.117)

Section 55.107-55.117 Repealed. 2003, Act 238, Eff. Apr. 1, 2004.












Act 18 of 1903 EXPIRATION DATE OF COMMISSIONS (55.221 - 55.221)



Act 18 of 1909 NOTARY CONNECTED WITH BANK OR CORPORATION (55.251 - 55.251)



Act 238 of 2003 MICHIGAN NOTARY PUBLIC ACT (55.261 - 55.315)

Section 55.261 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan notary public act”.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.263 Definitions; A to I.

Sec. 3.

As used in this act:

(a) “Acknowledgment” means the confirmation by a person in the presence of a notary public that he or she is placing or has placed his or her signature on a record for the purposes stated in the record and, if the record is signed in a representative capacity, that he or she is placing or has placed his or her signature on the record with the proper authority and in the capacity of the person represented and identified in the record.

(b) “Cancellation” means the nullification of a notary public commission due to an error or defect or because the notary public is no longer entitled to the commission.

(c) “Department” means the department of state.

(d) “Electronic” means that term as defined in the uniform electronic transactions act, 2000 PA 305, MCL 450.831 to 450.849.

(e) “Electronic signature in global and national commerce act” means Public Law 106-229, 114 Stat. 464.

(f) “Information” means that term as defined in the electronic signature in global and national commerce act.

(g) “In a representative capacity” means any of the following:

(i) For and on behalf of a corporation, partnership, trust, association, or other legal entity as an authorized officer, agent, partner, trustee, or other representative of the entity.

(ii) As a public officer, personal representative, guardian, or other representative in the capacity recited in the document.

(iii) As an attorney in fact for a principal.

(iv) In any other capacity as an authorized representative of another person.

(h) “In the presence of” means in compliance with section 101(g) of title I of the electronic signature in global and national commerce act, 15 USC 7001.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.265 Definitions; J to R.

Sec. 5.

As used in this act:

(a) "Jurat" means a certification by a notary public that a signer, whose identity is personally known to the notary public or proven on the basis of satisfactory evidence, has made in the presence of the notary public a voluntary signature and taken an oath or affirmation vouching for the truthfulness of the signed record.

(b) "Lineal ancestor" means an individual in the direct line of ascent including, but not limited to, a parent or grandparent.

(c) "Lineal descendant" means an individual in the direct line of descent including, but not limited to, a child or grandchild.

(d) "Notarial act" means any act that a notary public commissioned in this state is authorized to perform including, but not limited to, the taking of an acknowledgment, the administration of an oath or affirmation, the taking of a verification upon oath or affirmation, and the witnessing or attesting a signature performed in compliance with this act and the uniform recognition of acknowledgments act, 1969 PA 57, MCL 565.261 to 565.270.

(e) "Notify" means to communicate or send a message by a recognized mail, delivery service, or electronic means.

(f) "Official misconduct" means either or both of the following:

(i) The exercise of power or the performance of a duty that is unauthorized, unlawful, abusive, negligent, reckless, or injurious.

(ii) The charging of a fee that exceeds the maximum amount authorized by law.

(g) "Person" means every natural person, corporation, partnership, trust, association, or other legal entity and its legal successors.

(h) "Record" means that term as defined in the uniform electronic transactions act, 2000 PA 305, MCL 450.831 to 450.849.

(i) "Revocation" means the termination of a notary public's commission.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.267 Definitions; S to V.

Sec. 7.

As used in this act:

(a) “Secretary” means the secretary of state acting directly or through his or her duly authorized deputies, assistants, and employees.

(b) “Signature” means a person's written or printed name or electronic signature as that term is defined in the uniform electronic transactions act, 2000 PA 305, MCL 450.831 to 450.849, or the person's mark attached to or logically associated with a record including, but not limited to, a contract and executed or adopted by the person with the intent to sign the record.

(c) “Suspension” means the temporary withdrawal of the notary's commission to perform notarial acts during the period of the suspension.

(d) “Verification upon oath or affirmation” means the declaration by oath or affirmation that a statement is true.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.269 Notary public; appointment.

Sec. 9.

(1) The secretary may appoint as a notary public a person who complies with the requirements of this act.

(2) A notary public may reside in, move to, and perform notarial acts anywhere in this state from the date of appointment until the notary's birthday occurring not less than 6 years and not more than 7 years after the date of his or her appointment unless the appointment is canceled, suspended, or revoked by the secretary or by operation of law.

(3) The secretary shall not appoint as a notary public a person who is serving a term of imprisonment in a state correctional facility or jail in this or any other state or in a federal correctional facility.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.271 Notary public; qualifications.

Sec. 11.

(1) The secretary may appoint as a notary public a person who applies to the secretary and meets all of the following qualifications:

(a) Is at least 18 years of age.

(b) Is a resident of this state or maintains a principal place of business in this state.

(c) Reads and writes in the English language.

(d) Is free of any felony convictions, misdemeanor convictions, and violations as described in section 41.

(e) For a person who does not reside in the state of Michigan, demonstrates that his or her principal place of business is located in the county in which he or she requests appointment and indicates that he or she is engaged in an activity in which he or she is likely to be required to perform notarial acts as that word is defined in section 2 of the uniform recognition of acknowledgments act, 1969 PA 57, MCL 565.262.

(f) If applicable, has filed with the county clerk of his or her county of residence or expected appointment a proper surety bond and an oath taken as prescribed by the constitution in a format acceptable to the secretary. The requirement of filing a bond does not apply to an applicant that demonstrates, in a manner acceptable to the secretary, licensure as an attorney at law in this state.

(2) The secretary shall, on a monthly basis, notify the county clerk's office of the appointment of any notaries.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006 ;-- Am. 2006, Act 510, Eff. Apr. 1, 2007



Section 55.273 Filing; oath; bond; fee.

Sec. 13.

(1) Within 90 days before filing an application for a notary public appointment, a person shall file with the county clerk of his or her residence or expected appointment a proper surety bond and an oath taken as prescribed by the constitution.

(2) The bond shall be in the sum of $10,000.00 with good and sufficient surety by a surety licensed to do business in this state. The bond shall be conditioned upon indemnifying or reimbursing a person, financing agency, or governmental agency for monetary loss caused through the official misconduct of the notary public in the performance of a notarial act. The surety is required to indemnify or reimburse only after a judgment based on official misconduct has been entered in a court of competent jurisdiction against the notary public. The aggregate liability of the surety shall not exceed the sum of the bond. The surety on the bond may cancel the bond 60 days after the surety notifies the notary, the secretary, and the county clerk of the cancellation. The surety is not liable for a breach of a condition occurring after the effective date of the cancellation. The county clerk shall not accept the personal assets of an applicant as security for a surety bond under this act.

(3) Each person who files an oath and, if applicable, a bond with a county clerk as required in subsection (1) shall pay a $10.00 filing fee to the county clerk. Upon receipt of the filing fee, the county clerk shall give an oath certificate of filing and a bond, if applicable, to the person as prescribed by the secretary. A charter county with a population of more than 2,000,000 may impose by ordinance a fee for the county clerk's services different than the amount prescribed by this subsection. Two dollars of each fee collected under this subsection shall be deposited into the notary education and training fund established in section 17 on a schedule determined by the secretary.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006 ;-- Am. 2006, Act 510, Eff. Apr. 1, 2007



Section 55.275 Application; format; fee; use of L.E.I.N. provided in C.J.I.S. policy council act; certificate of appointment.

Sec. 15.

(1) A person shall apply to the secretary for appointment as a notary public in a format as prescribed by the secretary. An application for appointment as a notary public shall contain the signature of the applicant. In addition to other information as may be required by the secretary, the application shall include all of the following:

(a) The applicant's name, residence address, business address, date of birth, and residence and business telephone numbers.

(b) The applicant's driver license or state personal identification card number.

(c) A validated copy of the filing of the bond, if applicable, and oath certificate received from the county clerk.

(d) If applicable, a statement showing whether the applicant has previously applied for an appointment as a notary public in this or any other state, the result of the application, and whether the applicant has ever been the holder of a notary public appointment that was revoked, suspended, or canceled in this or any other state.

(e) A statement describing the date and circumstances of any felony or misdemeanor conviction of the applicant during the preceding 10 years.

(f) A declaration that the applicant is a citizen of the United States or, if not a citizen of the United States, proof of the applicant's legal presence in this country.

(g) An affirmation by the applicant that the application is correct, that the applicant has read this act, and that the applicant will perform his or her notarial acts faithfully.

(2) Each application shall be accompanied by an application processing fee of $10.00. One dollar of each fee collected under this subsection shall be deposited into the notary education and training fund established in section 17 on a schedule determined by the secretary.

(3) Upon receipt of an application that is accompanied by the prescribed processing fee, the secretary may inquire as to the qualifications of the applicant and shall determine whether the applicant meets the qualifications prescribed in this act. To assist in deciding whether the applicant is qualified, the secretary may use the law enforcement information network as provided in the C.J.I.S. policy council act, 1974 PA 163, MCL 28.211 to 28.215, to check the criminal background of the applicant.

(4) After approval of the application, the secretary shall mail directly to the applicant the certificate of appointment as a notary public. Each certificate of appointment shall identify the person as a notary public of this state and shall specify the term and county of the person's commission.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006 ;-- Am. 2006, Act 510, Eff. Apr. 1, 2007



Section 55.277 Notary education and training fund.

Sec. 17.

(1) The notary education and training fund is created within the state treasury. Money from fees collected under sections 13(3), 15(2), and 21(4) shall be deposited into the fund.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Up to $150,000.00 shall remain in the fund at the close of each fiscal year and shall not lapse to the general fund. Any amount in excess of $150,000.00 shall lapse to the general fund.

(4) The secretary shall expend money from the fund in the form of grants, upon appropriation, for the purposes of providing education and training programs for county clerks and their staffs including, but not limited to, notary responsibilities, election worker training, and election processes. The secretary shall consult with the president of the Michigan association of county clerks, or his or her designee, when approving grant applications under this section.

(5) The secretary shall annually file a report regarding the balance of the fund at the time of the report and a detailed account of the expenditures in the preceding fiscal year. This report shall be sent to the speaker of the house of representatives, the minority leader of the house of representatives, the majority leader of the senate, and the minority leader of the senate.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.279 Reappointment; licensed attorney as notary public; cause for cancellation of appointment.

Sec. 19.

(1) The secretary shall not automatically reappoint a notary public.

(2) A person desiring another notary public appointment may apply to the secretary, in a format prescribed by the secretary, for an original appointment as a notary public. The application may be submitted not more than 60 days before the expiration of his or her current notary public commission.

(3) In the case of a licensed attorney granted an appointment as a notary public under this act and after the initial application under section 15, the secretary shall send a reappointment application form to the licensed attorney at least 90 days before the expiration of the current notary appointment. The application for reappointment shall contain a certification to be completed by the applicant certifying that he or she is still a member in good standing in the state bar of Michigan. The applicant shall otherwise comply with the requirements for appointment as a notary public as described in section 15.

(4) The secretary shall automatically cancel the notary public commission of any person who makes, draws, utters, or delivers any check, draft, or order for the payment of a processing fee under this act that is not honored by the bank, financial institution, or other depository expected to pay the check, draft, or order for payment upon its first presentation.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006 ;-- Am. 2006, Act 510, Eff. Apr. 1, 2007



Section 55.281 Corrected notary public commission.

Sec. 21.

(1) A notary public shall immediately apply to the secretary, in a format prescribed by the secretary, for a corrected notary public commission upon the occurrence of any of the following circumstances:

(a) A change in the notary public's name.

(b) A change in the notary public's residence or business address.

(c) The issuance by the secretary of a notary public commission that contains an error in the person's name, birth date, county, or other pertinent information if the error was made on the notary public's application and was used by the secretary to appoint the person as a notary public.

(2) A notary public shall immediately notify both the secretary and the county clerk of his or her appointment, in a format prescribed by the secretary, upon any change in the factual information stated in the notary public's application for appointment.

(3) The secretary shall notify the county clerk of the applicant's appointment when a corrected commission is issued by the secretary.

(4) If a notary public's certificate of appointment becomes lost, mutilated, or illegible, the notary public shall promptly apply to the secretary for the issuance of a duplicate certificate. The application shall be made on a form prescribed by the secretary and be accompanied by a processing fee of $10.00. One dollar of each processing fee collected under this subsection shall be deposited into the notary education and training fund established in section 17.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.283 Obtaining and reading state statutes.

Sec. 23.

Before a notary public performs any notarial act, the notary public shall obtain and read a copy of all the current statutes of this state that regulate notarial acts.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.285 Performance of notarial acts; scope; verification.

Sec. 25.

(1) A notary public may perform notarial acts that include, but are not limited to, the following:

(a) Taking acknowledgments.

(b) Administering oaths and affirmations.

(c) Witnessing or attesting to a signature.

(2) In taking an acknowledgment, the notary public shall determine, either from personal knowledge or from satisfactory evidence, that the person in the presence of the notary public and making the acknowledgment is the person whose signature is on the record.

(3) In taking a verification upon oath or affirmation, the notary public shall determine, either from personal knowledge or from satisfactory evidence, that the person in the presence of the notary public and making the verification is the person whose signature is on the record being verified.

(4) In witnessing or attesting to a signature, the notary public shall determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person in the presence of the notary public and is the person named in the record.

(5) In all matters where the notary public takes a verification upon oath or affirmation, or witnesses or attests to a signature, the notary public shall require that the person sign the record being verified, witnessed, or attested in the presence of the notary public.

(6) A notary public has satisfactory evidence that a person is the person whose signature is on a record if that person is any of the following:

(a) Personally known to the notary public.

(b) Identified upon the oath or affirmation of a credible witness personally known by the notary public and who personally knows the person.

(c) Identified on the basis of a current license, identification card, or record issued by a federal or state government that contains the person's photograph and signature.

(7) The fee charged by a notary public for performing a notarial act shall not be more than $10.00 for any individual transaction or notarial act. A notary public shall either conspicuously display a sign or expressly advise a person concerning the fee amount to be charged for a notarial act before the notary public performs the act. Before the notary public commences to travel in order to perform a notarial act, the notary public and client may agree concerning a separate travel fee to be charged by the notary public for traveling to perform the notarial act.

(8) A notary public may refuse to perform a notarial act.

(9) The secretary shall prescribe the form that a notary public shall use for a jurat, the taking of an acknowledgment, the administering of an oath or affirmation, the taking of a verification upon an oath or affirmation, the witnessing or attesting to a signature, or any other act that a notary public is authorized to perform in this state.

(10) A county clerk may collect a processing fee of $10.00 for certifying a notarial act of a notary public.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.287 Signature of notary public; statements; stamp, seal, or electronic process; effect of illegible statement.

Sec. 27.

(1) A notary public shall place his or her signature on every record upon which he or she performs a notarial act. The notary public shall sign his or her name exactly as his or her name appears on his or her application for commission as a notary public.

(2) On each record that a notary public performs a notarial act and immediately near the notary public's signature, as is practical, the notary public shall print, type, stamp, or otherwise imprint mechanically or electronically sufficiently clear and legible to be read by the secretary and in a manner capable of photographic reproduction all of the following in this format or in a similar format that conveys all of the same information:

(a) The name of the notary public exactly as it appears on his or her application for commission as a notary public.

(b) The statement: "Notary public, State of Michigan, County of __________.".

(c) The statement: "My commission expires __________.".

(d) If performing a notarial act in a county other than the county of commission, the statement: "Acting in the County of __________.".

(e) The date the notarial act was performed.

(3) A notary public may use a stamp, seal, or electronic process that contains all of the information required by subsection (2). However, the stamp, seal, or electronic process shall not be used in a manner that renders anything illegible on the record being notarized. An embosser alone or any other method that cannot be reproduced shall not be used.

(4) The illegibility of the statements required in subsection (2) does not affect the validity of the transaction or record that was notarized.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 155, Imd. Eff. May 26, 2006



Section 55.289 Repealed. 2006, Act 155, Imd. Eff. May 26, 2006.



Section 55.291 Notary public; prohibited conduct.

Sec. 31.

(1) A notary public shall not certify or notarize that a record is either of the following:

(a) An original.

(b) A true copy of another record.

(2) A notary public shall not do any of the following:

(a) Perform a notarial act upon any record executed by himself or herself.

(b) Notarize his or her own signature.

(c) Take his or her own deposition or affidavit.

(3) A notary public shall not claim to have powers, qualifications, rights, or privileges that the office of notary does not provide, including the power to counsel on immigration matters.

(4) A notary public shall not, in any document, advertisement, stationery, letterhead, business card, or other comparable written material describing the role of the notary public, literally translate from English into another language terms or titles including, but not limited to, notary public, notary, licensed, attorney, lawyer, or any other term that implies the person is an attorney.

(5) A notary public who is not a licensed attorney and who advertises notarial services in a language other than English shall include in the document, advertisement, stationery, letterhead, business card, or other comparable written material the following, prominently displayed in the same language:

(a) The statement: "I am not an attorney and have no authority to give advice on immigration or other legal matters".

(b) The fees for notarial acts as specified by statute.

(6) A notary public may not use the term "notario publico" or any equivalent non-English term in any business card, advertisement, notice, or sign.

(7) A notary public shall not perform any notarial act in connection with a transaction if the notary public has a conflict of interest. As used in this subsection, "conflict of interest" means either or both of the following:

(a) The notary public has a direct financial or beneficial interest, other than the notary public fee, in the transaction.

(b) The notary public is named, individually, as a grantor, grantee, mortgagor, mortgagee, trustor, trustee, beneficiary, vendor, vendee, lessor, or lessee or as a party in some other capacity to the transaction.

(8) A notary public shall not perform a notarial act for a spouse, lineal ancestor, lineal descendant, or sibling including in-laws, steps, or half-relatives.

(9) A notary public who is a stockholder, director, officer, or employee of a bank or other corporation may take the acknowledgment of a party to a record executed to or by the corporation, or to administer an oath to any other stockholder, director, officer, employee, or agent of the corporation. A notary public shall not take the acknowledgment of a record by or to a bank or other corporation of which he or she is a stockholder, director, officer, or employee, under circumstances where the notary public is named as a party to the record, either individually or as a representative of the bank or other corporation and the notary public is individually a party to the record.

(10) For purposes of subsection (7), a notary public has no direct financial or beneficial interest in a transaction where the notary public acts in the capacity of an agent, employee, insurer, attorney, escrow, or lender for a person having a direct financial or beneficial interest in the transaction.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.293 Person with physical limitations; signature by notary public.

Sec. 33.

A notary public may sign the name of a person whose physical characteristics limit his or her capacity to sign or make a mark on a record presented for notarization under all of the following conditions:

(a) The notary public is orally, verbally, physically, or through electronic or mechanical means provided by the person and directed by that person to sign that person's name.

(b) The person is in the physical presence of the notary public.

(c) The notary public inscribes beneath the signature:

“Signature affixed pursuant to section 33 of the Michigan notary public act.”.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.295 Request by secretary of state; failure to respond.

Sec. 35.

(1) Upon receiving a written or electronic request from the secretary, a notary public shall do all of the following as applicable:

(a) Furnish the secretary with a copy of the notary public's records that relate to the request.

(b) Within 15 days after receiving the request, respond to the secretary with information that relates to the official acts performed by the notary public.

(c) Permit the secretary to inspect his or her notary public records, contracts, or other information that pertains to the official acts of a notary public if those records, contracts, or other information is maintained by the notary public.

(2) Upon presentation to the secretary of satisfactory evidence that a notary public has failed to respond within 15 days or another time period designated under this act to a request of the secretary under subsection (1), the secretary may notify the notary public that his or her notary public commission is suspended indefinitely until he or she provides a satisfactory response to the request.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.297 Misconduct; civil liability; conditions.

Sec. 37.

(1) For the official misconduct of a notary public, the notary public and the sureties on the notary public's surety bond are liable in a civil action for the damages sustained by the persons injured. The employer of a notary public is also liable if both of the following conditions apply:

(a) The notary public was acting within the actual or apparent scope of his or her employment.

(b) The employer had knowledge of and consented to or permitted the official misconduct.

(2) A notary public and the notary public's sureties are not liable for the truth, form, or correctness of the contents of a record upon which the notary public performs a notarial act.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.299 Violations of notary public laws.

Sec. 39.

The secretary may investigate, or cause to be investigated by local authorities, the administration of notary public laws and shall report violations of the notary public laws and rules to the attorney general or prosecuting attorney, or both, for prosecution.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.300 Investigation by secretary of state; complaint.

Sec. 40.

(1) The secretary may, on his or her own initiative or in response to a complaint, make a reasonable and necessary investigation within or outside of this state and gather evidence concerning a person who violated, allegedly violated, or is about to violate this act, a rule promulgated under this act, or an order issued under this act or concerning whether a notary public is in compliance with this act, a rule promulgated under this act, or an order issued under this act.

(2) A person may file a complaint against a notary public with the secretary. A complaint shall be made in a format prescribed by the secretary and contain all of the following:

(a) The complainant's name, address, and telephone number.

(b) The complainant's signature and the date the complaint was signed.

(c) A complete statement describing the basis for the complaint.

(d) The actual record that is the basis for the complaint or a copy, photocopy, or other replica of the record.

(3) The secretary may investigate compliance with this act, the rules promulgated under it, or an order issued under it by examination of a notary public's records, contracts, and other pertinent records or information that relate to the official acts of the notary public.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.300a Penalties; evidence; notice and hearing; revocation of commission; fine.

Sec. 40a.

(1) An applicant for an appointment or a commissioned notary public who has engaged in conduct prohibited by this act, a rule promulgated under this act, or an order issued under this act is subject to 1 or more of the following penalties, in addition to any criminal penalties otherwise imposed:

(a) Suspension or revocation of his or her certificate of appointment.

(b) Denial of an application for appointment.

(c) A civil fine paid to the department in an amount not to exceed $1,000.00.

(d) A requirement to take the affirmative action determined necessary by the secretary, including payment of restitution to an injured person.

(e) A letter of censure.

(f) A requirement to reimburse the secretary for the costs of the investigation.

(2) The secretary may impose 1 or more of the penalties listed in subsection (1) upon presentation to the secretary of satisfactory evidence that the applicant for an appointment or a commissioned notary public has done 1 or more of the following:

(a) Violated this act, a rule promulgated under this act, or an order issued under this act or assisted others in the violation of this act, a rule promulgated under this act, or an order issued under this act.

(b) Committed an act of official misconduct, dishonesty, fraud, deceit, or of any cause substantially relating to the duties or responsibilities of a notary public or the character or public trust necessary to be a notary public.

(c) Failed to perform his or her notary public duties in accordance with this act, a rule promulgated under this act, or an order issued under this act.

(d) Failed to fully and faithfully discharge a duty or responsibility required of a notary public.

(e) Been found liable in a court of competent jurisdiction for damages in an action grounded in fraud, misrepresentation, or violation of this act.

(f) Represented, implied, or used false or misleading advertising that he or she has duties, rights, or privileges that he or she does not possess by law.

(g) Charged a fee for a notarial act that was more than is allowed under this act.

(h) Failed to complete the notary public's acknowledgment at the time the notary public signed or affixed his or her signature or seal to a record.

(i) Failed to administer an oath or affirmation as required by law.

(j) Engaged in the unauthorized practice of law as determined by a court of competent jurisdiction.

(k) Ceased to maintain his or her residence or principal place of business in this state.

(l) Lacks adequate ability to read and write English.

(m) Hindered or refused a request by the secretary for notary public records or papers.

(n) Engaged in a method, act, or practice that is unfair or deceptive including the making of an untrue statement of a material fact relating to a duty or responsibility of a notary public.

(o) Violated a condition of probation imposed under subsection (1).

(p) Permitted an unlawful use of a notary public's seal.

(q) Failed to maintain good moral character as defined and determined under 1974 PA 381, MCL 338.41 to 338.47.

(3) Before the secretary takes any action under subsection (2), the person affected shall be given notice and an opportunity for a hearing.

(4) If a person holding office as a notary public is sentenced to a term of imprisonment in a state correctional facility or jail in this or any other state or in a federal correctional facility, that person's commission as a notary public is revoked automatically on the day on which the person begins serving the sentence in the jail or correctional facility. If a person's commission as a notary public is revoked because the person begins serving a term of imprisonment and that person performs or attempts to perform a notarial act while imprisoned, that person is not eligible to receive a commission as a notary public for at least 10 years after the person completes his or her term of imprisonment.

(5) Cancellation of a commission is without prejudice to reapplication at any time. A person whose commission is revoked is ineligible for the issuance of a new commission for at least 5 years.

(6) A fine imposed under this act that remains unpaid for more than 180 days may be referred to the department of treasury for collection. The department of treasury may collect the fine by deducting the amount owed from a payroll or tax refund warrant. The secretary may bring an action in a court of competent jurisdiction to recover the amount of a civil fine.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.301 Automatic revocation; violation as felony; notification of conviction.

Sec. 41.

(1) If an individual commissioned as a notary public in this state is convicted of a felony or of a substantially corresponding violation of another state, the secretary shall automatically revoke the notary public commission of that individual on the date that the individual's felony conviction is entered.

(2) If an individual commissioned as a notary public in this state is convicted of 2 or more specified misdemeanors within a 12-month period while commissioned, or of 3 or more specified misdemeanors within a 5-year period regardless of being commissioned, the secretary shall automatically revoke the notary public commission of that individual on the date that the secretary determines the misdemeanor of which the individual was convicted is a specified misdemeanor. As used in this subsection, "specified misdemeanor" means a misdemeanor that the secretary determines involves any of the following:

(a) A violation of this act.

(b) A violation of the public trust.

(c) An act of official misconduct, dishonesty, fraud, or deceit.

(d) An act substantially related to the duties or responsibilities of a notary public.

(3) If an individual commissioned as a notary public in this state is sentenced to a term of imprisonment in a state correctional facility or jail in this or any other state or in a federal correctional facility, his or her commission as a notary public is revoked automatically on the day on which he or she begins serving the sentence in the jail or correctional facility. If an individual's commission as a notary public is revoked because he or she begins serving a term of imprisonment and he or she performs or attempts to perform a notarial act while imprisoned, he or she is not eligible to receive a commission as a notary public for at least 10 years after he or she completes his or her term of imprisonment.

(4) An individual found guilty of performing a notarial act after his or her commission as a notary public is revoked under this section is guilty of a felony punishable by a fine of not more than $3,000.00 or by imprisonment for not more than 5 years, or both.

(5) An individual, regardless of whether he or she has ever been commissioned as a notary public, who is convicted of a felony is disqualified from being commissioned as a notary public for not less than 10 years after he or she completes his or her sentence for that crime, including any term of imprisonment, parole, or probation, and pays all fines, costs, and assessments. As used in this section, a "felony" means a violation of a penal law of this state, another state, or the United States for which the offender, if convicted, may be punished by death or imprisonment for more than 1 year or an offense expressly designated by law as a felony.

(6) If an individual is convicted of a violation described in subsection (5), the court shall make a determination of whether he or she is a notary. If the individual is a notary, the court shall inform the secretary of the conviction.

(7) If an individual commissioned as a notary public in this state is convicted of any felony or misdemeanor in any court, he or she shall notify the secretary in writing of the conviction within 10 days after the date of that conviction.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2012, Act 425, Imd. Eff. Dec. 21, 2012



Section 55.303 Reapplication after revocation; unpaid fine.

Sec. 43.

(1) Cancellation of a commission is without prejudice to reapplication at any time. Except as otherwise provided for in section 41(3), a person whose commission is revoked is ineligible for the issuance of a new commission for at least 5 years.

(2) A fine imposed under this act that remains unpaid for more than 180 days may be referred to the department of treasury for collection. The department of treasury may collect the fine by deducting the amount owed from a payroll or tax refund warrant. The secretary may bring an action in a court of competent jurisdiction to recover the amount of a civil fine.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.305 Injunction or restraining order.

Sec. 45.

(1) Whenever it appears to the secretary that a person has engaged or is about to engage in an act or practice that constitutes or will constitute a violation of this act, a rule promulgated under this act, or an order issued under this act, the attorney general may petition a circuit court for injunctive relief. Upon a proper showing, a circuit court may issue a permanent or temporary injunction or restraining order to enforce the provisions of this act. A party to the action has the right to appeal within 60 days from the date the order or judgment of the court was issued.

(2) The court may order a person subject to an injunction or restraining order provided for in this section to reimburse the secretary for the actual expenses incurred in the investigation related to the petition. The secretary shall refund any amount received as reimbursement should the injunction or restraining order later be dissolved by an appellate court.

History: 2003, Act 238, Eff. Apr. 1, 2004



Section 55.307 Presumption.

Sec. 47.

(1) Subject to subsection (2) and in the courts of this state, the certificate of a notary public of official acts performed in the capacity of a notary public, under the seal of office, is presumptive evidence of the facts contained in the certificate except that the certificate is not evidence of a notice of nonacceptance or nonpayment in any case in which a defendant attaches to his or her pleadings an affidavit denying the fact of having received that notice of nonacceptance or nonpayment.

(2) Notwithstanding subsection (1), the court may invalidate any notarial act not performed in compliance with this act.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 155, Imd. Eff. May 26, 2006



Section 55.309 Violation as misdemeanor or felony; jurisdiction; penalties and remedies as cumulative.

Sec. 49.

(1) Except as otherwise provided for in section 41(4) or as provided by law, a person who violates this act is guilty of 1 of the following:

(a) Except as provided in subdivision (b), a misdemeanor punishable by a fine of not more than $5,000.00 or by imprisonment for not more than 1 year, or both.

(b) If the person knowingly violates this act when notarizing any document relating to an interest in real property or a mortgage transaction, a felony punishable by a fine of not more than $5,000.00 or by imprisonment for not more than 4 years, or both.

(2) An action concerning a fee charged for a notarial act shall be filed in the district court in the place where the notarial act occurred.

(3) The penalties and remedies under this act are cumulative. The bringing of an action or prosecution under this act does not bar an action or prosecution under any other applicable law.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2011, Act 204, Eff. Jan. 1, 2012



Section 55.311 Notary fees fund.

Sec. 51.

(1) The notary fees fund is created in the state treasury. Except as otherwise provided in sections 15(2) and 21(4), an application processing fee, duplicate notary public certificate of appointment processing fee, certification processing fee, copying processing fee, reimbursement costs, or administrative fine collected under this act by the secretary shall be deposited by the state treasurer in the notary fees fund and is appropriated to defray the costs incurred by the secretary in administering this act.

(2) A processing or filing fee paid to the secretary or county clerk under this act is not refundable.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.313 Maintenance of records.

Sec. 53.

A person, or the personal representative of a person who is deceased, who both performed a notarial act and created a record of the act performed while commissioned as a notary public under this act shall maintain all the records of that notarial act for at least 5 years after the date of the notarial act.

History: 2003, Act 238, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 426, Imd. Eff. Oct. 5, 2006



Section 55.315 Rules.

Sec. 55.

The secretary may promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this act.

History: 2003, Act 238, Eff. Apr. 1, 2004









Chapters 61 - 75 - Villages

Act 3 of 1895 THE GENERAL LAW VILLAGE ACT (61.1 - 75.12)

3-1895-I CHAPTER I INCORPORATION. (61.1...61.15)

Section 61.1 Incorporation of villages; charter.

Sec. 1.

This act is the charter for all villages incorporated under this act.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2684 ;-- CL 1915, 2555 ;-- CL 1929, 1465 ;-- CL 1948, 61.1 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 61.1a Definitions.

Sec. 1a.

As used in this act:

(a) “Appointed officer” means any officer, except an officer who is appointed to fill an elective but vacant seat on the council.

(b) “Civil infraction action”, “municipal civil infraction”, and, except as used in section 2 of chapter VI, “civil infraction” mean those terms as defined in section 113 of the revised judicature act of 1961, 1961 PA 236, MCL 600.113.

(c) “Council” or “members of council”, with respect to voting procedure, means 1 of the following:

(i) The president and 6 trustees, if the village has not adopted an ordinance reducing the number of trustees under chapter II.

(ii) The president and 4 trustees, if the village has adopted an ordinance reducing the number of trustees under chapter II.

(d) “Elector” means an individual who has the qualifications of an elector under section 492 of the Michigan election law, 1954 PA 116, MCL 168.492.

(e) “Officer” means the village president, clerk, or treasurer, a village trustee, or an appointed person authorized by the council.

(f) “Quorum” means, except as otherwise defined, 1 of the following:

(i) Three council members, if the village has adopted an ordinance reducing the number of trustees under chapter II.

(ii) Four council members, if the village has not adopted an ordinance reducing the number of trustees under chapter II.

History: Add. 1945, Act 24, Eff. Sept. 6, 1945 ;-- CL 1948, 61.1a ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 61.1b Construction of act; validation of bonds.

Sec. 1b.

No provision of this act shall apply or be construed as having heretofore applied to any village incorporated or reincorporated under Act No. 278 of the Public Acts of 1909, as amended, being sections 78.1 to 78.28 of the Compiled Laws of 1948, unless specifically adopted by the electors as a part of its village charter. The provisions of this act shall be deemed to be in the nature of charter provisions for any village incorporated thereunder or subject thereto and any such provision may be altered or removed by amendment adopted by the electors as provided in Act No. 278 of the Public Acts of 1909, as amended, provided that the effect of the amendment is such as might legally be accomplished by charter provision in the case of a village operating under Act No. 278. All such amendments heretofore so adopted by any village incorporated under or subject to this act, and all actions heretofore taken and all bonds heretofore issued under or in accordance with such amendments, are hereby validated to the same effect as if the foregoing provision had been in effect when such amendments were adopted.

History: Add. 1962, Act 186, Imd. Eff. May 24, 1962



Section 61.1c Emergency financial manager; authority and responsibilities.

Sec. 1c.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a village governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 196, Imd. Eff. June 27, 1988



Section 61.1d Minimum staffing requirement; adoption of village charter or ordinance prohibited.

Sec. 1d.

Beginning on the effective date of the amendatory act that added this section, a village shall not adopt a village charter or ordinance that includes any minimum staffing requirement for village employees. Except as otherwise provided in this section, any provision in a village charter or ordinance adopted on or after the effective date of the amendatory act that added this section that contains a minimum staffing requirement for village employees is void and unenforceable.

History: Add. 2011, Act 140, Imd. Eff. Sept. 13, 2011



Section 61.2-61.11 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.



Section 61.12 Village incorporated; body politic; powers.

Sec. 12.

A village incorporated under this act is a body politic and corporate under the name designated for it upon incorporation. By that name, the village may sue and be sued, contract and be contracted with, acquire and hold real and personal property for the purposes for which it was incorporated, have a common seal, change the common seal at pleasure, and exercise all the powers under this act.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2695 ;-- CL 1915, 2566 ;-- CL 1929, 1476 ;-- CL 1948, 61.12 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 61.14 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.



Section 61.15 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-II CHAPTER II OFFICERS. (62.1...62.15)

Section 62.1 Village officers; council; ordinance providing for election and terms of office; adoption; filing petition to delay effect of ordinance; ballot question.

Sec. 1.

(1) Except as provided in subsections (2) and (3), in each village, the following officers shall be elected: a president, 6 trustees, 1 clerk, and 1 treasurer. The president and trustees constitute the council. In all votes for which not less than a majority vote of council is required, the calculation of the number of votes required shall be based on the maximum number that constitutes council.

(2) The council by a vote of 2/3 of the members of council may provide by ordinance for the reduction in the number of trustees to 4 or for the election of all trustees at the same election for 2-year terms at the first possible election after 2004 who with the president shall constitute the council, and may provide by ordinance for the method of changing from 2-year staggered terms to 4-year staggered terms. If village trustees are elected biennially for staggered 4-year terms, the ordinance shall as nearly as possible maintain staggered terms and provide for an equal number of seats to be filled at each election. The ordinance may extend but shall not shorten the term of an incumbent trustee. The ordinance may extend a prospective term. The ordinance shall not shorten or eliminate a prospective term unless the nomination deadline for that term is not less than 30 days after the effective date of the ordinance. An ordinance adopted under this subsection shall satisfy both of the following conditions:

(a) The ordinance shall be voted on and adopted at a meeting that occurs not less than 10 days after the initial meeting or public hearing at which the ordinance was considered.

(b) Notice of each meeting at which the ordinance is considered indicating that an ordinance reducing the size of the council or to change the time of election of the trustees comprising the council will be 1 of the subjects of the meeting shall be published not less than 10 days before the meeting in a newspaper of general circulation in the village.

(3) The council by a vote of 2/3 of the members of council may provide by ordinance for the nomination by the president and the appointment by the council of the clerk or the treasurer or both for such a term as the ordinance may provide. The ordinance shall apply beginning with the first term the nomination deadline for which would have been not less than 30 days after the effective date of the ordinance or shall apply when the office is vacated, whichever occurs first.

(4) The council shall provide that an ordinance adopted under subsection (2) or (3) takes effect 45 days after the date of adoption unless a petition signed by not less than 10% of the registered electors of the village is filed with the village clerk within the 45-day period, in which case the ordinance takes effect upon approval at an election held on the question. Notice of the delayed effect of the ordinance and the right of petition under this subsection shall be published separately at the same time, and in the same manner, as the ordinance is published pursuant to section 4 of chapter VI. The village clerk shall verify the signatures on the petitions. If a petition bearing the required number of valid signatures of electors is filed, the question of adoption of the ordinance shall be submitted at the next general or special election. The ballot language for the question shall be prepared by the village clerk, unless the question concerns the appointment of the clerk under subsection (2), in which case the ballot language shall be prepared by the village council.

(5) A village that has adopted an ordinance reducing the number of trustees to 4 or providing for the appointment by the council of the clerk or treasurer may increase the number of trustees to 6 or provide for the election of the clerk or treasurer by the same process as provided in subsection (2) or (3), respectively, and in subsection (4).

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2699 ;-- CL 1915, 2569 ;-- CL 1929, 1479 ;-- CL 1948, 62.1 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 300, Imd. Eff. July 23, 2004



Section 62.2 Additional officers; appointment.

Sec. 2.

(1) The president may nominate and the council appoint such officers as shall be provided for by resolution or ordinance of the council. The council may provide by ordinance or resolution for the appointment of other officers whose election or appointment is not specifically provided for in this act, as the council considers necessary for the execution of the powers granted by this act. The powers and duties of such officers shall be prescribed by the council. The council may require that the officers perform their duties faithfully and that proper measures be taken to punish neglect of duty by an officer.

(2) This section is subject to an ordinance adopted under section 8 of chapter V.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2700 ;-- CL 1915, 2570 ;-- Am. 1925, Act 105, Imd. Eff. Apr. 30, 1925 ;-- CL 1929, 1480 ;-- CL 1948, 62.2 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 62.3 Appointments; time.

Sec. 3.

Except for an appointment to fill a vacancy or unless a different time is prescribed in the ordinance or resolution creating the office, an appointment to a village office shall be made at the first village council meeting after the qualification of a council member who is elected at the village's regular election. If, for any cause, an appointment is not made at that meeting or on the day prescribed in the ordinance or resolution creating the office, the appointment may be made at a subsequent regular or special meeting of the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2701 ;-- CL 1915, 2571 ;-- CL 1929, 1481 ;-- CL 1948, 62.3 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 62.4 Term of office.

Sec. 4.

Unless otherwise provided by ordinance, the president, clerk, and treasurer hold their respective offices for the term of 2 years and until their successors are elected and qualified. The term of office for a president, clerk, or treasurer elected at the village's regular election begins on November 20 after the officer's election and qualification.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2702 ;-- CL 1915, 2572 ;-- Am. 1925, Act 105, Imd. Eff. Apr. 30, 1925 ;-- CL 1929, 1482 ;-- CL 1948, 62.4 ;-- Am. 1971, Act 18, Imd. Eff. May 5, 1971 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 551, Eff. Mar. 28, 2013



Section 62.5 Village trustees; term of office; ordinance providing for election and terms of office.

Sec. 5.

Except as otherwise provided in this section, 3 village trustees shall be elected at each biennial village election for the term of 4 years and until their successors are qualified. As an alternative, if provided by an ordinance adopted by the village all 6 village trustees shall be elected at the biennial village elections for the term of 2 years and until their successors are qualified. The term of office for a trustee elected at the village's regular election begins on November 20 after the officer's election and qualification.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2703 ;-- CL 1915, 2573 ;-- CL 1929, 1483 ;-- CL 1948, 62.5 ;-- Am. 1973, Act 148, Imd. Eff. Nov. 21, 1973 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 300, Imd. Eff. July 23, 2004 ;-- Am. 2012, Act 551, Eff. Mar. 28, 2013



Section 62.5a Staggered terms of office; resolution; length of initial terms; applicability of subsection (1).

***** 62.5a SUBSECTION (1) DOES NOT APPLY AFTER DECEMBER 31, 2006: See subsection (2) *****

Sec. 5a.

(1) Notwithstanding any other provision of this act, the village may pass a resolution to provide for the terms of office of its elected officials and for the terms to be staggered.

(2) The initial terms established under subsection (1) may be longer than allowed under this act in order to facilitate the staggering of terms. This subsection does not apply after December 31, 2006.

(3) Notwithstanding any other provision of this act, the village may pass a resolution to provide for any election provision that is consistent with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 2005, Act 65, Imd. Eff. July 7, 2005



Section 62.6 Appointive officers; term.

Sec. 6.

Except for an officer appointed to fill a vacancy in an elective office, an appointive village officer holds the office for 2 years after the date of the appointment or until the village's next regular election, whichever is earlier, and until the officer's successor is appointed and qualified unless a different term of office is prescribed in this act, in an ordinance authorized by this act, or in the ordinance or resolution creating the office. An officer appointed to fill a vacancy in an elective office shall hold office until the next regular village election, and until his or her successor is elected and qualified. An officer appointed to fill a vacancy in an appointive office shall hold office until his or her successor is appointed and qualified.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2704 ;-- CL 1915, 2574 ;-- CL 1929, 1484 ;-- CL 1948, 62.6 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 62.7 Qualifications for office; void votes; “in default” defined; oath.

Sec. 7.

(1) A person shall not be elected to an office unless he or she is an elector of the village.

(2) A person in default to the village is not eligible for any office in the village. All votes in an election for or any appointment of a person in default to the village are void. As used in this subsection, “in default” means delinquent in payment of property taxes or a debt owed to the village if 1 of the following applies:

(a) The taxes remain unpaid after the last day of February in the year following the year in which they are levied, unless the taxes are the subject of an appeal.

(b) Another debt owed to the village remains unpaid 90 days after the due date, unless the debt is the subject of an administrative appeal or a contested court case.

(3) Not more than 30 days after receiving notice of his or her election or appointment, an officer of the village shall take and subscribe the oath of office prescribed by the constitution of the state and file the oath with the clerk. An officer who fails to comply with the requirements of this subsection shall be considered to have declined the office.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2705 ;-- CL 1915, 2575 ;-- CL 1929, 1485 ;-- CL 1948, 62.7 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 62.8 Official bonds; deposit time.

Sec. 8.

Every officer elected or appointed in the village, before entering upon the duties of his office, and within the time prescribed for filing his official oath, shall file with the village clerk such bond or security as may be required by law, or by any ordinance or resolution of the council, and with such sureties as shall be approved by the council, conditioned for the due performance of the duties of his office, except that the bond or security given by the clerk shall be deposited with the treasurer.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2706 ;-- CL 1915, 2576 ;-- CL 1929, 1486 ;-- CL 1948, 62.8



Section 62.9 Additional bonds; removal from office.

Sec. 9.

The council may, at any time, require any officer to execute and file with the clerk additional or new official bonds, with such new or further sureties as said council shall deem requisite for the interest of the corporation. Any failure to comply with such requirement within 15 days shall subject the officer to immediate removal from office by the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2707 ;-- CL 1915, 2577 ;-- CL 1929, 1487 ;-- CL 1948, 62.9



3-1895-II-VACANCIES-IN-OFFICE. VACANCIES IN OFFICE. (62.10...62.15)

Section 62.10 Resignations.

Sec. 10.

Resignations of officers shall be made to the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2708 ;-- CL 1915, 2578 ;-- CL 1929, 1488 ;-- CL 1948, 62.10



Section 62.11 Office vacancies.

Sec. 11.

If any elected officer shall cease to be a resident of the village during his or her term of office, the office shall be thereby vacated. If any officer is alleged to be in default as defined in section 7 of this chapter, the office shall be declared vacated.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2709 ;-- CL 1915, 2579 ;-- CL 1929, 1489 ;-- CL 1948, 62.11 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 62.12 Failure of officer to give or maintain bond.

Sec. 12.

If any person elected or appointed to office fails to give or maintain the bond or security required for the due performance of the duties of his or her office, within the time specified under section 8 or 9 of this chapter, the council shall declare the office vacant, unless the officer gives the requisite bond or security before the council makes its declaration.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2710 ;-- CL 1915, 2580 ;-- CL 1929, 1490 ;-- CL 1948, 62.12 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 62.13 Vacancies; filling; special elections; procedure; expenses.

Sec. 13.

A vacancy occurring in the office of president, trustee, or any other elective office shall be filled by appointment by the council, and the appointee shall hold office until the next regular village election. All vacancies in any other office shall be filled by the president, by and with the consent of the council. If by reason of removal, death, resignation, or otherwise, the membership of the council is reduced to less than a quorum, the remaining council members shall call a special election for the purpose of filling all vacancies in the office of trustee, if a petition signed by not less than 10% of the qualified voters of the village is filed with the village clerk within 10 days after the vacancy or vacancies occur. If a petition is not filed within the time stated, then the remaining council members may either call a special election, or may appoint a sufficient number of trustees to constitute with the members in office a quorum of the council, who shall then fill the remaining vacancies as provided in this section. If all the officers and trustees of a village have died or moved from the village, and no successors have been elected or appointed to fill the vacancies, the township clerk of the township within which the village is situated shall, upon petition of 10% of the qualified voters residing in the village, call a special election for the election of the officers and trustees of the village to be held on a regular election date as established under section 641 of the Michigan election law, 1954 PA 116, MCL 168.641. The township shall perform all of the other duties with respect to the election as the village might have done had the vacancies not existed, including the preparation of ballots, the appointment of election inspectors, the counting and canvassing of the ballots, and the certification of the persons elected to the offices for which the election was held. The expenses of the election shall be paid by the village as provided in section 642 of the Michigan election law, 1954 PA 116, MCL 168.642.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2711 ;-- CL 1915, 2581 ;-- Am. 1921, Act 10, Eff. Aug. 18, 1921 ;-- CL 1929, 1491 ;-- CL 1948, 62.13 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 62.14 Surety not exonerated.

Sec. 14.

The resignation or removal of an officer or the appointment or election of a successor to the officer does not exonerate the officer or the officer's sureties from any liability incurred by the officer or the officer's sureties.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2712 ;-- CL 1915, 2582 ;-- CL 1929, 1492 ;-- CL 1948, 62.14 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 62.15 Property delivered to successor.

Sec. 15.

When an officer resigns or is removed from office, or when the elected term of office expires, he or she shall deliver over to his or her successor in office books, papers, money, evidence of debt, and other property as required by section 480 of the Michigan penal code, 1931 PA 328, MCL 750.480.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2713 ;-- CL 1915, 2583 ;-- CL 1929, 1493 ;-- CL 1948, 62.15 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998









3-1895-III CHAPTER III ELECTIONS. (63.1...63.14)

Section 63.1 Election; exception; place.

Sec. 1.

(1) An election under this act shall be held at a place in the village as the council designates.

(2) Notwithstanding a charter provision or ordinance providing otherwise, the day on which a village holds its regular or a special election is governed by the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, or by a resolution adopted in compliance with section 642 or 642a of the Michigan election law, 1954 PA 116, MCL 168.642 and 168.642a.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2714 ;-- CL 1915, 2584 ;-- CL 1929, 1494 ;-- CL 1948, 63.1 ;-- Am. 1973, Act 148, Imd. Eff. Nov. 21, 1973 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 300, Imd. Eff. July 23, 2004



Section 63.2 Special election; resolution.

Sec. 2.

Special elections may be called by resolution of the council. The resolution shall state the purpose and object of and, subject to section 1 of this chapter, the date of the election.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2715 ;-- CL 1915, 2585 ;-- CL 1929, 1495 ;-- CL 1948, 63.2 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 63.3 Village elections as nonpartisan.

Sec. 3.

Notwithstanding a charter provision or ordinance to the contrary, village elections shall be nonpartisan.

History: Add. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 63.4 Voting requirements.

Sec. 4.

An individual who is a registered elector of the township in which the village is located and who is a resident of the village may vote at any election in the village.

History: Add. 1998, Act 255, Imd. Eff. July 13, 1998



Section 63.5, 63.6 Repealed. 1974, Act 4, Imd. Eff. Jan. 4, 1974.



Section 63.7 Conduct of election; designation of term on ballot.

Sec. 7.

(1) All elections in the village shall be conducted as nearly as may be in the manner provided by the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, for holding general elections in the state, except as provided in this act.

(2) If at any election vacancies are to be filled, or if any person is to be elected for less than a full term of office, the term shall be designated on the ballot.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2720 ;-- CL 1915, 2590 ;-- CL 1929, 1500 ;-- CL 1948, 63.7 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 63.8-63.12 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.



Section 63.13 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.



Section 63.14 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 14.

A petition under section 13 of chapter II, section 8 of chapter V, or section 18a of chapter XIV, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 145, Eff. Mar. 23, 1999






3-1895-IV CHAPTER IV DUTIES OF OFFICERS. (64.1...64.21)

3-1895-IV-PRESIDENT. PRESIDENT. (64.1...64.4)

Section 64.1 President as chief executive officer; duties generally.

Sec. 1.

The president is the chief executive officer of the village. He or she shall preside at the meetings of the council. The president is a voting member of the council. The president shall give the council information concerning the affairs of the village, and recommend measures which he or she considers expedient. Unless otherwise provided in an ordinance adopted under section 8 of chapter V, the president shall exercise supervision over the affairs of the village and over the public property belonging to the village. The president shall see that the laws relating to the village and the ordinances and regulations of the council are enforced.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2727 ;-- CL 1915, 2597 ;-- CL 1929, 1507 ;-- CL 1948, 64.1 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.2 Village president; duties as conservator of peace.

Sec. 2.

The president is a conservator of the peace and may exercise within the village the power to suppress disorder. The president may command the assistance of all able-bodied citizens to aid in the enforcement of the ordinances of the council in cases of emergency or disaster, subject to the applicable limitations of state law.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2728 ;-- CL 1915, 2598 ;-- CL 1929, 1508 ;-- CL 1948, 64.2 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.3 Suspension or removal of officer; examination and inspection of books, records, and papers; additional duties of president; section subject to ordinance.

Sec. 3.

The president may suspend any officer authorized by this act or appointed pursuant to this act for neglect of duty, and with the approval of the council remove any officer appointed by the council when the president considers it in the public interest. The president may at any time examine and inspect the books, records, and papers of any agent, employee, or officer of the village, and shall perform generally all duties prescribed by the ordinances of the village. This section is subject to an ordinance adopted under section 8 of chapter V.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2729 ;-- CL 1915, 2599 ;-- CL 1929, 1509 ;-- CL 1948, 64.3 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.4 Acting president.

Sec. 4.

In the absence or disability of the president, the president pro tempore of the council shall perform the duties of the president.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2730 ;-- CL 1915, 2600 ;-- CL 1929, 1510 ;-- CL 1948, 64.4






3-1895-IV-CLERK. CLERK. (64.5...64.8a)

Section 64.5 Clerk; duties.

Sec. 5.

(1) The clerk shall keep the corporate seal and all the documents, official bonds, papers, files, and records of the village, not by this act or the ordinances of the village entrusted to some other officer. The clerk is the clerk of the council and shall attend its meetings.

(2) In case of the absence of the clerk, or if from any cause the clerk is unable to discharge, or is disqualified from performing, his or her duties, the council may appoint a council member, or some other person, to perform the duties of the clerk for the time being.

(3) The clerk shall record all the proceedings and resolutions of the council, and shall record, or cause to be recorded, all the ordinances of the village.

(4) The clerk shall countersign and register all licenses granted.

(5) When required, the clerk shall make reproductions pursuant to the records media act, 1992 PA 116, MCL 24.401 to 24.403, of the papers and records filed and kept in his or her office and shall certify the reproductions under the seal of the village. The admissibility in evidence of such reproductions is governed by section 3 of 1964 PA 105, MCL 691.1103.

(6) The clerk may administer oaths and affirmations.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2731 ;-- CL 1915, 2601 ;-- CL 1929, 1511 ;-- CL 1948, 64.5 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.6 Clerk as general accountant; duties; check disbursement.

Sec. 6.

(1) The clerk shall be the general accountant of the village.

(2) Claims against the village shall be filed with the clerk for adjustment. After examination, the clerk shall report the claims, with the accompanying vouchers and counterclaims of the village, and the true balance, to the council for allowance. After the claims are allowed by the council, the clerk shall present check disbursement authorizations to the treasurer for payment of the claims, designating the fund from which payment is to be made, and take proper receipts.

(3) The clerk shall not present check disbursement authorizations upon a fund after the fund is exhausted. When a tax or money is levied, raised, or appropriated, the clerk shall report the amount to the village treasurer, stating the objects and funds for which it is levied, raised, or appropriated, and the amounts to be credited to each fund.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2732 ;-- CL 1915, 2602 ;-- CL 1929, 1512 ;-- CL 1948, 64.6 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.7 Clerk; duties.

Sec. 7.

Unless otherwise provided by ordinance, the clerk shall do all of the following:

(a) Have charge of all the books, vouchers, and documents relating to the accounts, contracts, debts, and revenues of the corporation.

(b) Countersign and register all bonds issued, and keep a list of all property belonging to the village, and of all its debts and liabilities.

(c) Keep a complete set of books, exhibiting the financial condition of the village in all its departments, funds, resources, and liabilities, with a proper classification, and showing the purpose for which each fund was raised.

(d) Keep an account of all the money received for each of the several funds of the village, and credit all check disbursements drawn, keeping an account with each fund.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2733 ;-- CL 1915, 2603 ;-- CL 1929, 1513 ;-- CL 1948, 64.7 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.8 Duties; financial report to council; contents.

Sec. 8.

The clerk shall report to the council, whenever required, a detailed statement of the receipts, expenditures, and financial condition of the village, of the debts to be paid, and moneys necessary to meet the estimated expenses of the corporation, and shall perform such other duties pertaining to his office as the council may require.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2734 ;-- CL 1915, 2604 ;-- CL 1929, 1514 ;-- CL 1948, 64.8



Section 64.8a Functions subject to ordinance.

Sec. 8a.

The functions of the village clerk are subject to an ordinance adopted under section 8 of chapter V.

History: Add. 1985, Act 173, Imd. Eff. Dec. 2, 1985






3-1895-IV-TREASURER. TREASURER. (64.9...64.12a)

Section 64.9 Village treasurer; duties.

Sec. 9.

The treasurer shall do all of the following:

(a) Have the custody of all money, bonds other than official bonds filed with the clerk under chapter II, mortgages, notes, leases, and evidences of value belonging to the village.

(b) Receive all money belonging to, and receivable by the corporation.

(c) Keep an account of all receipts and expenditures.

(d) Collect and keep an account of all taxes and money appropriated, raised, or received for each fund of the village, and keep a separate account of each fund.

(e) Pay check disbursement authorizations out of the particular fund raised for the purpose for which the disbursement was authorized.

(f) Perform duties prescribed by this act relating to assessing property and levying taxes.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2735 ;-- CL 1915, 2605 ;-- CL 1929, 1515 ;-- Am. 1935, Act 199, Eff. Sept. 21, 1935 ;-- CL 1948, 64.9 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.10 Treasurer; reports; contents.

Sec. 10.

The treasurer shall report to the clerk on the first Monday of every month, if required, the amounts received and credited to each fund, on what account received, the amounts paid out from each fund during the preceding month, and the amount of money remaining in each fund on the day of the report. The treasurer shall also exhibit to the council annually within 45 days after the end of the fiscal year, and as often and for such period as the council shall require, a full and detailed account of the receipts and disbursements of the treasury since the date of the treasurer's last annual report, classifying them by the funds to which the receipts are credited and out of which the disbursements are made, and the balance remaining in each fund.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2736 ;-- CL 1915, 2606 ;-- CL 1929, 1516 ;-- CL 1948, 64.10 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.11 Treasurer; vouchers.

Sec. 11.

The treasurer shall take vouchers for all money paid from the treasury, showing the amount and fund from which payment was made. Upon settlement of the vouchers with the proper officers of the village, the treasurer shall file the vouchers with the clerk.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2737 ;-- CL 1915, 2607 ;-- CL 1929, 1517 ;-- CL 1948, 64.11 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.12 Treasurer; disposition of money; private use prohibited.

Sec. 12.

The treasurer shall keep all village money in depository accounts authorized by law. The treasurer shall not use, either directly or indirectly, the village money, warrants, or evidences of debt for his or her own use or benefit, or that of any other person. On proof of the violation, the village council shall declare the office vacant and appoint a successor for the remainder of the term.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2738 ;-- CL 1915, 2608 ;-- CL 1929, 1518 ;-- CL 1948, 64.12 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 64.12a Functions subject to ordinance.

Sec. 12a.

The functions of the village treasurer are subject to an ordinance adopted under section 8 of chapter V.

History: Add. 1985, Act 173, Imd. Eff. Dec. 2, 1985






3-1895-IV-MARSHAL. MARSHAL. (64.13...64.16)

Section 64.13-64.16 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-IV-SURVEYOR. SURVEYOR. (64.17...64.17)

Section 64.17 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-IV-STREET-COMMISSIONER. STREET COMMISSIONER. (64.18... 64.19)

Section 64.18, 64.19 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-IV-ASSESSOR. ASSESSOR. (64.20...64.20)

Section 64.20 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-IV-COMPENSATION. COMPENSATION. (64.21...64.21)

Section 64.21 Village officers; compensation.

Sec. 21.

The president and each trustee shall receive compensation for the performance of the duties of the office of president or trustee only as provided by ordinance. The ordinance shall specify how the compensation is determined due and paid. Except as otherwise provided by law, these officers shall receive no other compensation for services performed for and on behalf of the village during their term of office. Except as otherwise provided in this act or by other law regulating fees for services, other officers shall receive such compensation as may be prescribed by the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2747 ;-- CL 1915, 2618 ;-- Am. 1917, Act 51, Eff. Aug. 10, 1917 ;-- CL 1929, 1527 ;-- CL 1948, 64.21 ;-- Am. 1954, Act 160, Eff. Aug. 13, 1954 ;-- Am. 1992, Act 42, Imd. Eff. May 12, 1992 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998









3-1895-V CHAPTER V VILLAGE COUNCIL. (65.1...65.8)

Section 65.1 Legislative authority vested in village council.

Sec. 1.

The legislative authority of villages shall be vested in the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2748 ;-- CL 1915, 2619 ;-- CL 1929, 1528 ;-- CL 1948, 65.1 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 65.2 Village council; president.

Sec. 2.

The president shall be president of the council, and preside at the meetings of the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2749 ;-- CL 1915, 2620 ;-- CL 1929, 1529 ;-- CL 1948, 65.2 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 65.3 Village council; president pro tempore.

Sec. 3.

(1) On November 20 of each year, or as soon after that date as possible, the council shall appoint 1 of their number president pro tempore of the council.

(2) In the absence of the president, the president pro tempore presides at the council meetings, and exercises the powers and duties of president. In the absence of the president and president pro tempore, the member with the longest current period of continuous service on the council presides unless otherwise provided by council rules.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2750 ;-- CL 1915, 2621 ;-- CL 1929, 1530 ;-- CL 1948, 65.3 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 551, Eff. Mar. 28, 2013



Section 65.4 Village council; regular meetings; conducting business at public meeting; notice of meeting; special meetings.

Sec. 4.

The council shall hold regular meetings for the transaction of business, at times as it shall prescribe, at least 1 shall be held in each month. The business which the village council may perform shall be conducted at a public meeting held in compliance with Act. No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act. No. 267 of the Public Acts of 1976. The president or 3 members of the council may appoint special meetings.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2751 ;-- CL 1915, 2622 ;-- CL 1929, 1531 ;-- CL 1948, 65.4 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977



Section 65.5 Village council; rules and record of proceedings; quorum; adjournment; compelling attendance; vote; ordinance or resolution appropriating money; publication of proceedings and vote; availability of certain writings to public.

Sec. 5.

(1) The council shall prescribe the rules of its own proceedings, and shall keep a record of those proceedings. A majority of the members of council shall be a quorum for the transaction of business. A lesser number may adjourn and compel the attendance of absent members in a manner as prescribed by ordinance.

(2) An office shall not be created or abolished; a street, alley, or public ground vacated; real estate or an interest in real estate purchased, leased, sold, or disposed of; or a public improvement ordered, except by a majority vote of the members of council. The vote shall be taken by yeas and nays, and entered in the journal. However, a tax shall not be increased or a special assessment imposed except by an affirmative vote of 2/3 of the members of council.

(3) Money shall not be appropriated except by ordinance or resolution of the council. An ordinance appropriating money shall not be passed, or a resolution appropriating money shall not be adopted, except by a majority vote of the members of council. The vote shall be taken by yeas and nays, and entered in the journal. Within 15 days after a meeting of the council, a synopsis or the entirety of the proceedings, including the vote of the members, prepared by the clerk and approved by the president showing the substance of each separate decision of the council shall be published in a newspaper of general circulation in the village or posted in 3 public places in the village.

(4) A writing prepared, owned, used, in the possession of, or retained by the council or by the clerk, treasurer, or other officer of the village in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2752 ;-- CL 1915, 2623 ;-- Am. 1925, Act 43, Eff. Aug. 27, 1925 ;-- CL 1929, 1532 ;-- CL 1948, 65.5 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 65.6 Repealed. 1968, Act 317, Eff. Sept. 1, 1968.



Section 65.7 Village council; audit of accounts; procedure; defenses to action or proceeding.

Sec. 7.

(1) The council shall audit and allow all accounts chargeable against the village. An account or claim or contract shall not be received for audit or allowance unless it is accompanied with a certificate of an officer of the village, or an affidavit of the person rendering it, that the services therein charged have been actually performed or the property delivered for the village, that the sums charged therefor are reasonable and just, and that to the best of his or her knowledge and belief, no set-off exists, and no payment has been made on account thereof, except such set-offs or payments as are endorsed or referred to in the account or claim. Each account shall exhibit in detail all the items making up the amount claimed, and the date of each. The council may adopt a different procedure for the audit and allowance of accounts, claims, and contracts than that provided by this subsection.

(2) It shall be a sufficient defense in any court, to an action or proceeding for the collection of any claim against the village for personal injuries or otherwise that it has never been presented, certified to, or verified to the council for allowance as provided in this section or as may be required under different procedures adopted by the council; or, if the claim is founded on contract, that the claim was presented without the certificate or affidavit required by this section and was rejected for that reason; or, that the action or proceeding was brought before the council had a reasonable time to investigate and pass upon it.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2754 ;-- CL 1915, 2625 ;-- CL 1929, 1534 ;-- CL 1948, 65.7 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 65.8 Village manager; term; employment contract; powers and duties; ordinance assigning responsibilities to manager.

Sec. 8.

(1) The council may employ a village manager.

(2) The manager shall serve at the pleasure of the council.

(3) The council may enter into an employment contract with a village manager for a period extending beyond the terms of the members of council but not exceeding 6 years. An employment contract with a manager shall be in writing and shall specify the compensation to be paid to the manager, any procedure for changing compensation, any fringe benefits, and any other conditions of employment. The contract shall state that the manager serves at the pleasure of the council. The contract may provide for severance pay or other benefits in the event the employment of the manager is terminated at the pleasure of the council. Unless otherwise provided by ordinance adopted under subsection (4), the council may assign to the manager only those powers and duties not required by law to be assigned to or performed by another official of the village.

(4) The council may adopt an ordinance assigning to the manager an administrative duty imposed by this act on the council; an administrative duty imposed by this act on the village president; the authority to appoint, remove, direct, or supervise any employee or appointed official of the village; or supervisory responsibility over the accounting, budgeting, personnel, purchasing, and related management functions imposed by this act on the village clerk and the village treasurer. The council shall provide in the ordinance that the assignment becomes effective 45 days after the date of adoption and that if a petition signed by not less than 10% of the registered electors of the village is filed with the village clerk within the 45-day period, the ordinance shall not become effective until after the ordinance is approved at an election held on the question. Notice of the delayed effect of the ordinance and the right of petition under this subsection shall be published separately at the same time, and in the same manner, as the ordinance is published pursuant to section 4 of chapter VI. The village clerk shall compare the signatures on the petitions to the signatures of those electors as they appear on the appropriate registration cards. If a petition bearing the required number of valid signatures of electors is filed, the clerk shall perform the acts required for the submission of the question of adoption of the ordinance at the next general or special election. An ordinance adopted before December 2, 1985 that conforms substantially with the requirements of this subsection is valid to the same extent as if the ordinance had been adopted on or after December 2, 1985.

History: Add. 1974, Act 201, Imd. Eff. July 9, 1974 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VI CHAPTER VI ORDINANCES. (66.1...66.14)

Section 66.1 Ordinance; style; passage; days required to be effective.

Sec. 1.

The style of an ordinance shall be: “The village of ........................ ordains.” An ordinance, except as otherwise provided in this act, requires for its passage the concurrence of a majority vote of the members of council. An ordinance shall state its effective date, which may be upon publication, except that an ordinance imposing a sanction shall not take effect before the twentieth day after its passage or before the date of its publication, whichever occurs first.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2755 ;-- CL 1915, 2626 ;-- CL 1929, 1535 ;-- CL 1948, 66.1 ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.2 Violation of ordinance; sanction; designation as civil infraction; civil fine; act or omission constituting crime; penalty.

Sec. 2.

(1) Except as otherwise provided in this act, the council of a village authorized to pass an ordinance may prescribe a sanction for a violation of the ordinance. If a sanction is prescribed, it shall be prescribed in the ordinance.

(2) Consistent with any of the following statutes, the village council may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) 1969 PA 235, MCL 257.941 to 257.943.

(c) 1956 PA 62, MCL 257.951 to 257.955.

(3) The village council may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance shall not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (2). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(4) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545.

(b) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(c) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(d) The Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303.

(e) Part 801 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80101 to 324.80199.

(f) The aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(g) Part 821 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.82101 to 324.82160.

(h) Part 811 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81101 to 324.81150.

(i) Sections 351 to 365 of the railroad code of 1993, 1993 PA 354, MCL 462.351 to 462.365.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 93 days.

(5) An ordinance not described in subsection (2) or (3) may provide that a violation of the ordinance is punishable by imprisonment for not more than 90 days or by a fine of not more than $500.00, or both. However, unless otherwise provided by law, the ordinance may provide that a violation of the ordinance is punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. In addition, a village may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(a) Community service for not more than 360 hours.

(b) Imprisonment for not more than 180 days.

(c) A fine of not less than $200.00 or more than $700.00.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2756 ;-- CL 1915, 2627 ;-- CL 1929, 1536 ;-- CL 1948, 66.2 ;-- Am. 1979, Act 36, Imd. Eff. June 20, 1979 ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1996, Act 41, Imd. Eff. Feb. 26, 1996 ;-- Am. 1999, Act 57, Eff. Oct. 1, 1999 ;-- Am. 2012, Act 10, Imd. Eff. Feb. 15, 2012



Section 66.2a Recreational trailway; posting ordinance; prohibited operation of vehicle as municipal civil infraction; penalty.

Sec. 2a.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 2 of chapter VI prohibits an ordinance from designating as a municipal civil infraction.

History: Add. 1994, Act 87, Eff. Oct. 1, 1994



Section 66.3 Record of ordinances; authentication.

Sec. 3.

Upon enactment, each ordinance shall be recorded by the clerk of the council in a book to be called “the record of ordinances,” and the president and clerk shall authenticate each ordinance by placing his or her official signature upon the ordinance.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2757 ;-- CL 1915, 2628 ;-- CL 1929, 1537 ;-- CL 1948, 66.3 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.3a Codification of ordinances.

Sec. 3a.

A village may codify, recodify, and continue in code the village's ordinances, in whole or in part, without the necessity of publishing the entire code in full. The ordinance adopting the code and ordinances repealing, amending, continuing, or adding to the code shall be published as required by section 4 of this chapter. The publication shall state where a copy of the entire code can be reviewed and obtained. The ordinance adopting the code may amend, repeal, revise, or rearrange ordinances or parts of ordinances by references to the title only.

History: Add. 1979, Act 18, Imd. Eff. May 24, 1979 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.4 Publication of ordinance or synopsis; certification; adoption of state statute by reference; penalty.

Sec. 4.

(1) Within 15 days after an ordinance is passed, the clerk shall publish the ordinance or a synopsis of the ordinance in a newspaper circulated in the village. Immediately after the ordinance or synopsis of the ordinance is published, the clerk shall enter in the record of ordinances, in a blank space to be left for that purpose under the record of the ordinance, a signed certificate, stating the date on which and the name of the newspaper in which the ordinance was published. The certificate is prima facie evidence of the publication of the ordinance or the synopsis.

(2) A village may adopt a provision of any state statute for which the maximum period of imprisonment is 93 days, the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or a plumbing code, electrical code, mechanical code, fire protection code, building code, or other code promulgated by this state, by a department, board, or other agency of this state, or by an organization or association that is organized or conducted for the purpose of developing a code, by reference to the law or code in an adopting ordinance and without publishing the law or code in full. The law or code shall be clearly identified in the ordinance and a statement of the purpose of the law or code shall be published with the adopting ordinance. Printed copies of the law or code shall be kept in the office of the village clerk available for inspection by or distribution to the public during normal business hours. The village may charge a fee that does not exceed the actual cost for copies of the law or code distributed to the public. The publication in the newspaper shall contain a notice to the effect that a complete copy of the law or code is available for public use and inspection at the office of the village clerk. Except as otherwise provided in this subsection, a village shall not enforce any provision adopted by reference for which the maximum period of imprisonment is greater than 93 days. A village may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(a) Community service for not more than 360 hours.

(b) Imprisonment for not more than 180 days.

(c) A fine of not less than $200.00 or more than $700.00.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2758 ;-- CL 1915, 2629 ;-- CL 1929, 1538 ;-- CL 1948, 66.4 ;-- Am. 1951, Act 240, Eff. Sept. 28, 1951 ;-- Am. 1976, Act 82, Imd. Eff. Apr. 17, 1976 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977 ;-- Am. 1982, Act 346, Eff. Mar. 30, 1983 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998 ;-- Am. 1999, Act 255, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 259, Eff. Dec. 29, 1999 ;-- Am. 2012, Act 10, Imd. Eff. Feb. 15, 2012



Section 66.5 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.



Section 66.6 Violation of ordinance; commencement of prosecution; judicial district; powers of court.

Sec. 6.

(1) an action for violation of an ordinance shall be commenced not more than 2 years after the violation occurs.

(2) An action for the violation of an ordinance shall be brought in the district court or municipal court in the judicial district in which the village is located unless the person alleged to have violated the ordinance admits responsibility at a parking violations bureau or a municipal ordinance violations bureau as permitted by law. That court may hear, try, and determine causes and actions arising under an ordinance of the village, and impose sanctions for a violation of an ordinance as provided in the ordinance.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2760 ;-- CL 1915, 2631 ;-- CL 1929, 1540 ;-- CL 1948, 66.6 ;-- Am. 1978, Act 189, Imd. Eff. June 4, 1978 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 66.7 Violation of ordinance; civil action to recover penalty; warrant; law governing proceedings.

Sec. 7.

If a penalty is incurred for the violation of an ordinance, and a provision is not made for the imprisonment of the offender upon conviction of the violation, the penalty may be recovered in a civil action. If a corporation incurs a penalty for the violation of an ordinance, the corporation shall be sued in a civil action. Except in the case of a civil infraction action or an action against a corporation, an action for a violation of an ordinance of the village may be commenced by warrant for the arrest of the offender. The warrant shall be in the name of the people of this state, shall set forth the substance of the offense complained of, and shall be substantially in the form, and be issued upon complaint made, as provided by law in misdemeanor cases. The proceedings relating to the arrest and custody of the accused during the pendency of the action, the pleadings, and the proceedings upon the trial of the cause, in procuring the attendance and testimony of witnesses, and in the rendition of judgments and the execution of judgments, except as otherwise provided by this act, are governed by and shall conform as nearly as may be to the provisions of law regulating proceedings in misdemeanor cases.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2761 ;-- CL 1915, 2632 ;-- CL 1929, 1541 ;-- CL 1948, 66.7 ;-- Am. 1978, Act 189, Imd. Eff. June 4, 1978 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 66.8 Use of county jail; expenses.

Sec. 8.

Every village shall be allowed the use of the jail of the county in which it is located, for the confinement of all persons sentenced to imprisonment under the ordinances of the village, or under any of the provisions of this act; and the sheriff, or other keeper of the jail, or other place of confinement or imprisonment, shall receive and safely keep any person committed until lawfully discharged. The expense of receiving and keeping a prisoner shall be borne by the county if the imprisonment is for a violation of a penal law of this state and by the village if the imprisonment is for a violation of a village ordinance.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2762 ;-- CL 1915, 2633 ;-- CL 1929, 1542 ;-- CL 1948, 66.8 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.9 Sufficient statement of cause; right to trial by jury; selecting and summoning jurors; inhabitant of village as juror; applicability of section to civil infraction.

Sec. 9.

(1) An action for the violation of an ordinance need not state or set forth the ordinance, or the provisions of the ordinance in a complaint, warrant, process, or pleading, but shall recite the ordinance's title or subject and the ordinance's section number.

(2) It is a sufficient statement of the cause of action in a complaint or warrant to set forth substantially, and with reasonable certainty, as to time and place, the act complained of, and to allege the act to be in violation of an ordinance of the village, referring to the ordinance by its title and the section number and effective date. Either party may require a trial by jury in an action for violation of the ordinance.

(3) The jury, except when other provision is made, shall consist of 6 persons. In actions commenced by warrant, the jury shall be selected and summoned as in misdemeanor cases before the court in which the prosecution for the village ordinance violation is brought. In a civil action to recover penalties for a village ordinance violation, the jury shall be selected and summoned as in any other civil action before the court in which the action is brought. An inhabitant of the village is not incompetent to serve as a juror in a cause in which the village is a party or interested, on account merely of the interest that the inhabitant may have, in common with the inhabitants of the village, in the results of the action.

(4) This section does not apply to an ordinance violation that constitutes a civil infraction.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2763 ;-- CL 1915, 2634 ;-- CL 1929, 1543 ;-- CL 1948, 66.9 ;-- Am. 1978, Act 189, Imd. Eff. June 4, 1978 ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.10 Appeals to circuit court; proceedings.

Sec. 10.

A person convicted of a violation of an ordinance of the village in an action commenced by warrant as set forth in section 7 may appeal the judgment to the circuit court for the county in which the village is located, by appeal, and the time for the appeal, the proceedings for the appeal, the bond or security to be given on the appeal, and the proceedings and disposition of the cause in the circuit court shall be the same as in misdemeanor cases on appeal from the court that tried the village ordinance violation. In actions to which the village is a party, brought to recover a fine for a violation of a village ordinance, either party may appeal from the judgment to the circuit court, and similar proceedings shall be had on that appeal and similar bond or security shall be given as in cases of appeal in civil actions before the court that tried the village ordinance violation, except that the village shall not be required to give a bond or security on that appeal.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2764 ;-- CL 1915, 2635 ;-- CL 1929, 1544 ;-- CL 1948, 66.10 ;-- Am. 1978, Act 189, Imd. Eff. June 4, 1978 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 66.11 Village lockup or holding facility.

Sec. 11.

The council shall have power to provide and maintain a village lockup or holding facility, and may provide for the confinement of persons sentenced to imprisonment or detention under the ordinances of the village. All persons sentenced to confinement and all persons imprisoned on execution for nonpayment of fines for violation of the ordinances of the village in the lockup or holding facility may be kept at hard labor during the term of their imprisonment, either within or without the prison, under such regulations as the council may prescribe.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2765 ;-- CL 1915, 2636 ;-- CL 1929, 1545 ;-- CL 1948, 66.11 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.12 Security for costs; filing by complaining witness; liability.

Sec. 12.

In prosecutions for violations of the ordinances of the village, commenced by a person other than an officer of the village, the court may require the complaining witness to file security for the payment of the costs of the proceedings, in case the defendant is determined not to be responsible. But the judge or magistrate before whom the complaint is made or trial is had shall order that the complaining witness is not liable for the payment of costs if the magistrate or judge determines that there was probable cause for the making of the complaint.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2766 ;-- CL 1915, 2637 ;-- CL 1929, 1546 ;-- CL 1948, 66.12 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 66.13 Fines; payment.

Sec. 13.

Except in cases in which a fine is paid to a parking violations bureau or a municipal ordinance violations bureau pursuant to section 8395 or 8396 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.8395 and 600.8396 of the Michigan Compiled Laws, a fine imposed for a violation of an ordinance of the village shall be received by the clerk of the court in which judgment or conviction was had. If the fine is collected upon execution, the person receiving the fine shall immediately pay the money collected to that clerk. If the defendant is committed, the fine and costs imposed shall be paid to the sheriff or other keeper of the jail or prison, who shall, within 30 days after receiving payment, pay the money to that clerk for distribution pursuant to law.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2767 ;-- CL 1915, 2638 ;-- CL 1929, 1547 ;-- CL 1948, 66.13 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 66.14 Suit against collector; failure to pay over fines; larceny.

Sec. 14.

If a person who collects a fine or part of a fine fails to pay over the amount collected pursuant to section 13, the village attorney may sue the person in the name of the village to recover the fine. If the failure to pay over the fine is willful, the person is guilty of larceny and shall be punished accordingly.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2768 ;-- CL 1915, 2639 ;-- CL 1929, 1548 ;-- CL 1948, 66.14 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII CHAPTER VII POWERS OF COUNCIL. (67.1...67.64)

Section 67.1 General powers of council.

Sec. 1.

A village subject to this act has, in addition to other powers that are conferred, the general power and authority granted in this chapter. The council of a village subject to this act may enact ordinances relating to the powers described in this section as it considers proper, including, but not limited to, ordinances relating to 1 or more of the following:

(a) To restrain and prevent vice and immorality.

(b) To punish vagrants, disorderly persons, and prostitutes.

(c) To abate nuisances and preserve the public health.

(d) To prohibit and suppress disorderly houses and gaming houses.

(e) To regulate, license, or suppress billiard tables and ball alleys, public dance halls, and soft drink emporiums.

(f) To suppress gaming.

(g) To regulate and license public shows and exhibitions.

(h) To license auctioneers, license and regulate hawkers and peddlers, to regulate or prohibit sales of property at auction except sales made pursuant to an order of a court or public law, to require transient traders and dealers to obtain a license before engaging in business, and to regulate by ordinance the terms and conditions of issuing those licenses.

(i) To license and regulate hacks and other public vehicles.

(j) To provide for and regulate the inspection of provisions.

(k) To regulate or prohibit bathing in the rivers, ponds, streams, and waters of the village.

(l) To regulate or prohibit the selling, storing, or transportation of combustible or explosive substances or materials within the village, and to regulate and restrain the making of fires in the streets or other open spaces in the village.

(m) To provide for the organization and regulation of a fire department, to provide for the prevention and extinguishment of fires, and to establish and maintain definite fire limits.

(n) To license and regulate solicitors for passengers or baggage for any hotel, tavern, public house, boat, or railroad, and draymen, carmen, truckmen, porters, runners, drivers of cabs, hackney coaches, omnibuses, carriages, sleighs, express vehicles, and other vehicles used and employed for hire, and to fix and regulate the amount and rate of compensation of those individuals.

(o) To require horses, mules, or other animals attached to any vehicle or standing in any street, lane, or alley in the village to be securely fastened, hitched, watched, or held.

(p) To prevent and punish horse racing and immoderate driving in any street, park, or alley and to authorize the stopping and detaining of any person who is immoderately driving or riding in any street, park, or alley in the village.

(q) To prevent the running at large of dogs, to require dogs to be muzzled, and to authorize the destruction of dogs found at large in violation of an ordinance of the village.

(r) To establish lines and grades upon which buildings may be erected, and beyond which buildings shall not extend.

(s) To prevent the erection and provide for the removal of buildings considered unsafe.

(t) To regulate the placement and provide for the preservation of horse posts or hitching posts.

(u) To declare and define the powers and duties of the officers of the village whose powers and duties are not specifically prescribed in this act.

(v) To require the treasurer or marshal of the village, and other officers of the village as the council considers proper to give bonds for the discharge of their official duties.

(w) To see that the officers of the village perform their duties faithfully and that proper measures are taken to punish neglect of duty by any officer of the village.

(x) To provide for the care, custody, and preservation of the public property of the village.

(y) To investigate any matter that may come under the jurisdiction of the village and that is pursuant to the authority vested in the council or in any officer under this act. The council by majority consent of the council members serving may serve upon a person a subpoena that has been authorized by a court of proper jurisdiction in the county in which the village is located compelling the person to appear before the council or any committee of the council to be examined under oath or to produce a document or object for inspection or copying. If a person objects to or otherwise fails to comply with the written notice served upon him or her, the council may file in that court an action to enforce the subpoena. The court may issue an order requiring the person to appear to be examined or to produce a document or object for inspection or copying. Failure to obey the order of the court is punishable by the court as a contempt.

(z) To adopt other ordinances and make other regulations for the safety and good government of the village and the general welfare of its inhabitants that are not inconsistent with the general laws of this state.

(aa) To regulate or prohibit public nudity within village boundaries. As used in this subdivision, “public nudity” means knowingly or intentionally displaying in a public place, or for payment or promise of payment by any person including, but not limited to, payment or promise of payment of an admission fee, any individual's genitals or anus with less than a fully opaque covering, or a female individual's breast with less than a fully opaque covering of the nipple and areola. Public nudity does not include any of the following:

(i) A woman's breastfeeding of a baby whether or not the nipple or areola is exposed during or incidental to the feeding.

(ii) Material as defined in section 2 of Act No. 343 of the Public Acts of 1984, being section 752.362 of the Michigan Compiled Laws.

(iii) Sexually explicit visual material as defined in section 3 of Act No. 33 of the Public Acts of 1978, being section 722.673 of the Michigan Compiled Laws.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2769 ;-- Am. 1915, Act 57, Eff. Aug. 24, 1915 ;-- CL 1915, 2640 ;-- Am. 1921, Act 21, Eff. Aug. 18, 1921 ;-- CL 1929, 1549 ;-- CL 1948, 67.1 ;-- Am. 1988, Act 118, Imd. Eff. May 2, 1988 ;-- Am. 1991, Act 176, Eff. Mar. 30, 1992 ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1994, Act 314, Imd. Eff. July 21, 1994



Section 67.1a Locomotives; enforceability of ordinance prescribing maximum speed limit.

Sec. 1a.

Notwithstanding any other provision of this act, on and after the effective date of a passenger railroad maximum speed limit specified in a final order of the director of the state transportation department, an ordinance of a village prescribing the maximum speed limit of locomotives used in passenger train operations or of passenger railroad trains shall not be enforceable as to a speed limit other than the limit set forth in the order.

History: Add. 1984, Act 13, Imd. Eff. Feb. 16, 1984



Section 67.1a[1] Powers and immunities of village.

Sec. 1a.

(1) Unless otherwise provided or limited in this chapter, the village is vested with all powers and immunities, expressed or implied, that villages are, or hereafter may be, permitted to exercise under the constitution and laws of the state of Michigan. The enumeration of particular powers or immunities in this act is not exclusive.

(2) The village may do all of the following:

(a) Exercise all municipal powers in the management and control of municipal property and in the administration of the municipal government whether such powers are expressly enumerated or not.

(b) Do any act to advance the interests, good government, and prosperity of the village.

(c) Through its regularly constituted authority, pass and enforce all laws, ordinances, resolutions, and rules relating to its municipal concerns subject to the constitution and laws of the state.

(3) The powers of the village under this act shall be liberally construed in favor of the village and shall include those fairly implied and not prohibited by law or constitution.

(4) The specific powers listed in section 1 of this chapter shall not be construed as limiting the general powers set forth in subsections (1), (2), and (3).

History: Add. 1998, Act 255, Imd. Eff. July 13, 1998



3-1895-VII-LICENSES. LICENSES. (67.2...67.2)

Section 67.2 Licenses; issuance; revocation; sanctions; support of poor.

Sec. 2.

(1) The council may prescribe the terms and conditions upon which a license shall be granted and may require payment of a reasonable and proper sum for a license. The person receiving the license shall, if required by the council or an ordinance of the village, before the issuing of the license, execute a bond to the village in a sum prescribed by the council, with 1 or more sufficient sureties, conditioned for a faithful performance of the laws relating to the village and the ordinances of the council, and otherwise conditioned as the council may prescribe. A license is revocable by the council. If a license is revoked for noncompliance with the terms and conditions upon which it was granted, or on account of a violation of an ordinance or regulation passed or authorized by the council, the person holding the license shall, in addition to any other sanctions imposed, forfeit payments made for the license. The council may provide sanctions for a person who, without license, does something for which a license is required by an ordinance of the council.

(2) The council of a village may provide for the support and relief of poor persons residing in the village and, for that purpose, may provide, by ordinance or resolution, for the appointment of a director of the poor for the village and may prescribe the director's duties and vest him or her with authority proper for the exercise of those duties.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2770 ;-- CL 1915, 2641 ;-- CL 1929, 1550 ;-- CL 1948, 67.2 ;-- Am. 1994, Act 16, Eff. May 1, 1994






3-1895-VII-POUNDS. POUNDS. (67.3...67.3)

Section 67.3 Animal pound.

Sec. 3.

The council may maintain an animal pound and provide for all of the following:

(a) The impoundment of animals at large contrary to the terms of an ordinance.

(b) The destruction of animals not retrieved or for their sale to recover expenses.

(c) The payment by the owner of fees, charges, and penalties incurred for retrieval of the animal.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2771 ;-- CL 1915, 2642 ;-- CL 1929, 1551 ;-- CL 1948, 67.3 ;-- Am. 1994, Act 16, Eff. May 1, 1994 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-PUBLIC-BUILDINGS-GROU PUBLIC BUILDINGS, GROUNDS, AND PARKS. (67.4...67.6)

Section 67.4 Acquisition, purchase, and erection of public buildings; purchase, appropriation, and ownership of real estate; purposes; sale of buildings, grounds, or parks.

Sec. 4.

A village may acquire, purchase, and erect public buildings required for the use of the village, and may purchase, appropriate, and own real estate necessary for public grounds, parks, markets, public buildings, and other purposes necessary or convenient for the public good, and for the exercise of the powers conferred in this act. Such buildings and grounds, or any part thereof, may be sold at a public or private sale, if authorized by an ordinance, or may be leased. A public park shall not be sold without the consent of a majority of the electors of the village voting on the question at an election.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2772 ;-- CL 1915, 2643 ;-- CL 1929, 1552 ;-- CL 1948, 67.4 ;-- Am. 1974, Act 67, Imd. Eff. Apr. 1, 1974 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.5 Village lockup, holding facility, or hospital; location outside corporate limits; regulations; enforcement.

Sec. 5.

If the council considers it in the public interest, grounds and buildings for a village lockup or holding facility or hospital may be purchased, erected, and maintained beyond the corporate limits of the village. In such a case, the village may enforce beyond the corporate limits of the village, and over such lands, buildings and property, in the same manner and to the same extent as if they were within the village, ordinances and police regulations necessary for the care and protection thereof, and for the management and control of the persons kept or confined in the lockup or holding facility or hospital.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2773 ;-- CL 1915, 2644 ;-- CL 1929, 1553 ;-- CL 1948, 67.5 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.6 Public parks and grounds; powers of council.

Sec. 6.

The council may lay out or establish public parks and grounds within the village, and improve, light, and ornament public parks and grounds within the village. The council may regulate the use of public parks and grounds and protect the public parks and grounds and their appurtenances from obstruction, encroachment, and injury.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2774 ;-- CL 1915, 2645 ;-- CL 1929, 1554 ;-- CL 1948, 67.6 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-STREETS-AND-SIDEWALKS STREETS AND SIDEWALKS. (67.7...67.16)

Section 67.7 Public highways, bridges, grounds; supervision; liability for damages; bridges.

Sec. 7.

The council shall have supervision and control of all public highways, bridges, streets, avenues, alleys, sidewalks, and public grounds within the village, and shall have the authority over these that is given by the general laws of the state. A village is not liable in damages sustained by any person in the village, either to his or her person or property, by reason of a defective street, sidewalk, crosswalk, or public highway, or by reason of an obstruction, ice, snow or other incumbrance upon a street, sidewalk, crosswalk, or public highway, situated in such village unless within 120 days after the injury occurs a person serves or causes to be served a notice in writing upon the clerk or deputy clerk of the village. The notice shall set forth substantially the time when and place where the injury took place, the manner in which it occurred, the known extent of the injury, and that the person receiving the injury intends to hold the village liable for damages sustained by him or her. However, the road or highway bridges within the limits of a village laid out by any authority other than the village, shall be built, controlled, and kept in repair by the county or this state, whichever has jurisdiction. All other bridges in the village shall be built, controlled, and kept in repair by the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2775 ;-- Am. 1899, Act 223, Eff. Sept. 23, 1899 ;-- CL 1915, 2646 ;-- CL 1929, 1555 ;-- CL 1948, 67.7 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.8 Sidewalks; construction; maintenance; expenses; allocation.

Sec. 8.

The council shall have control of all sidewalks in the public streets and alleys of the village and may prescribe or change the grade of the sidewalks when considered necessary. The council may build, maintain, and keep in repair sidewalks and cross walks in the public streets and alleys, and charge the expense of constructing and maintaining the sidewalks upon the lots and premises adjacent to and abutting upon the walks. The council may require the owners and occupants of lots and premises to build, rebuild, and maintain sidewalks in the public streets adjacent to and abutting upon the lots and premises and to keep them in repair at all times, and to construct and lay the sidewalks upon such lines and grades, and of such width, materials, and manner of construction, and within such time as the council shall, by ordinance or resolution, prescribe, the expense thereof to be paid by the owner or occupant. The council may by a 2/3 vote of the members pay such part of the expense of building or rebuilding such walk as they may consider proper from the general street fund, or from the street district fund of any street district in which the sidewalk is located.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2776 ;-- CL 1915, 2647 ;-- CL 1929, 1556 ;-- CL 1948, 67.8 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983



Section 67.9 Sidewalks; removal of snow and ice; ordinance authorized.

Sec. 9.

The council may, either by ordinance or resolution, require the owners and occupants of a lot or premises to remove all snow and ice from the sidewalks in front of or adjacent to the lot and premises, and to keep the sidewalks free from obstructions, encroachments, incumbrances, filth, and other nuisances. The council may by a majority vote of members of council provide by ordinance for the rebuilding, maintaining, and keeping in repair of all sidewalks within the village, for the removing of all ice and snow from the sidewalks, and for keeping them free from incumbrances, and may pay the expense from the general street fund.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2777 ;-- CL 1915, 2648 ;-- CL 1929, 1557 ;-- CL 1948, 67.9 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.10 Sidewalks; failure of abutting owner; assessment; collection.

Sec. 10.

If the owner or occupant of a lot or premises fails to construct or maintain a sidewalk, to keep the sidewalk in repair, to remove the snow, ice, and filth from the sidewalk, or to remove and keep the sidewalk free from obstructions, encroachments, incumbrances, or other nuisances, as required under section 8 or 9 of this chapter, or to perform any other duty required by the council in respect to a sidewalk, the council may cause the work to be done at the expense of the owner or occupant, and may cause the amount of the expenses incurred, together with a penalty of 10% to be levied by them as a special assessment upon the lot or premises adjacent to and abutting upon the sidewalk. The special assessment is subject to review after proper notice has been given as in all other cases of special assessments provided for by law. When confirmed, the assessment shall be a lien upon the lot or premises the same as other special assessments, and the council shall order the treasurer of the village to spread the amount, together with the penalty, upon the roll as a special assessment upon the lot or premises. The assessment shall be collected in the same manner as other village taxes. The village may instead collect the amount, together with the penalty in a civil action, together with costs of suit.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2778 ;-- CL 1915, 2649 ;-- CL 1929, 1558 ;-- CL 1948, 67.10 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.11 Sidewalks; regulation of things on, over and under.

Sec. 11.

The council shall have power to regulate and prohibit the placing of signs, awnings, awning posts and other things upon or over sidewalks, and to regulate or prohibit the construction and use of openings in the sidewalks, and of all vaults, structures and excavations under the same.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2779 ;-- CL 1915, 2650 ;-- CL 1929, 1559 ;-- CL 1948, 67.11



Section 67.12 Public improvement; powers of council; expenses; assessment.

Sec. 12.

The council may lay out, establish, open, make, widen, extend, straighten, alter, close, vacate, or abolish a highway, street, lane, alley, sidewalk, sewer, drain, water course, bridge, or culvert in the village if the council considers it to be a public improvement, or necessary for the public convenience. Private property required for these purposes may be taken in the manner provided in this act. The expense of the improvement may be paid by special assessments upon the property adjacent to or benefited by the improvement, in the manner provided by law for levying and collecting special assessments, or in the discretion of the council, a portion of such costs and expenses may be paid by special assessment, and the balance from the general highway fund.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2780 ;-- CL 1915, 2651 ;-- CL 1929, 1560 ;-- CL 1948, 67.12 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.13 Vacating, discontinuing, or abolishing highway, street, lane, alley, or public ground; resolution; meeting; objections; notice of meeting; filing objection; record.

Sec. 13.

When the council considers it advisable to vacate, discontinue, or abolish a highway, street, lane, alley, or public ground, or a part of a highway, street, lane, alley, or public ground, it shall by resolution declare its intent and appoint a time not less than 4 weeks after the date of the resolution, when it shall meet and hear objections to the resolution. Notice of the meeting, with a copy of the resolution, shall be given in the manner prescribed by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. An objection to the proposed action of the council may be filed with the clerk in writing, and if an objection is filed, the highway, street, lane, alley, or public ground, or a part of the highway, street, lane, alley, or public ground, shall not be vacated or discontinued, except by a resolution or ordinance stating, if applicable, the name of the plat or plats affected and adopted by a majority vote of the members of council or by order of the circuit court in the county in which the land is situated as provided by the land division act, 1967 PA 288, MCL 560.101 to 560.293. The clerk of the municipality within 30 days shall record a certified copy of the resolution or ordinance with the register of deeds and file a certified copy with the department of consumer and industry services.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2781 ;-- CL 1915, 2652 ;-- CL 1929, 1561 ;-- CL 1948, 67.13 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977 ;-- Am. 1983, Act 205, Imd. Eff. Nov. 10, 1983 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.14 Public highways; survey; vacation resolution, recording, evidence.

Sec. 14.

The council may cause all public streets, alleys, and public grounds to be surveyed, and may determine and establish the boundaries thereof, and cause the surveys and descriptions thereof to be recorded in the office of the clerk in a book of street records, and they shall cause surveys and descriptions of all streets, alleys, and public grounds opened, laid out, altered, extended, or accepted and confirmed by them to be recorded in like manner, and such record shall be prima facie evidence of the existence of such streets, alleys or public grounds, as in the records described. Every resolution or ordinance discontinuing or vacating any street, alley or public ground shall also be recorded in said book of street records and the record shall be prima facie evidence of all matters therein set forth.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2782 ;-- CL 1915, 2653 ;-- CL 1929, 1562 ;-- CL 1948, 67.14



Section 67.15 Street grades; conformity with adjacent lands; record, diagram.

Sec. 15.

The council shall have authority to determine and establish the grade of all streets, avenues, alleys and public grounds within the village, and to require improvements and buildings, adjacent to, or abutting upon such streets, alleys or grounds to be made and constructed in conformity with such grade; and the council may change or alter the grade of any street, alley or public ground, or of any part thereof whenever in their opinion the public convenience will be promoted thereby. Whenever a grade shall be established or altered a record and diagram thereof shall be made in the book of street records in the office of the clerk.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2783 ;-- CL 1915, 2654 ;-- CL 1929, 1563 ;-- CL 1948, 67.15



Section 67.16 Street or sidewalk grades; change; damage to property owner; payment; assessment.

Sec. 16.

(1) Whenever the grade of any street or sidewalk is established, and improvements are made by the owner or occupant of the adjacent property in conformity to the grade, the grade shall not be changed without compensation to the owner for all damages to the property resulting from the grade change. The damages shall be ascertained in the manner provided by the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75, or agreed upon by the village and the owner or occupant of premises. After the damages are ascertained or agreed upon, the damages shall be paid by the village, or the council may cause the damages, or such part thereof as may be just and proper, to be assessed upon real estate to be benefited by the change of grade.

(2) If the council decides to assess the damages, or any part thereof, upon the property benefited, it shall determine and define a district in the village which in its judgment is benefited by the improvement out of which the damages arise. The damages or part thereof shall be assessed upon the real estate in the district, in proportion as nearly as may be to the advantage or benefit each lot, parcel, or subdivision is deemed to acquire by the improvement out of which the damages arise. The property on account of which the damages were awarded shall not be included in the district. The assessment shall be made, and the amount levied and collected in the same manner as other assessments on a district deemed to be benefited, in the grading and improvement of streets, as provided by law; and the provisions of chapter VIII relative to special assessments shall apply. The damages determined upon by the village or determined and collected by special assessment shall be paid to the person entitled to the damages.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2784 ;-- CL 1915, 2655 ;-- CL 1929, 1564 ;-- CL 1948, 67.16 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-PAVING-AND-IMPROVEMEN PAVING AND IMPROVEMENTS. (67.17...67.19)

Section 67.17 Bridges, culverts, and streets; construction, maintenance.

Sec. 17.

The council shall have authority to construct and maintain bridges and culverts where needed; and to grade, pave, curb, gravel, plank, and otherwise improve and repair the highways, streets, lanes, avenues and alleys of the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2785 ;-- CL 1915, 2656 ;-- CL 1929, 1565 ;-- CL 1948, 67.17



Section 67.18 Bridges, streets, and highways; expenses; payment; tax levy; “paving” defined.

Sec. 18.

The expense of constructing and maintaining bridges, and the whole, or such part as the council shall determine, of the expense of improving and working upon the streets and highways, including grading, paving, and graveling, may be paid from the general highway fund, to be raised by tax upon all the property in the village. All or part of the expense of grading, paving, or graveling any street may also be defrayed by a special assessment upon the lots and premises abutting upon the improvement, in proportion to their number of feet front upon the street. The lots and premises to be assessed according to their frontage upon a street improvement constitute a special assessment district. As used in this section, “paving” includes curbing and the construction of crosswalks in the paved streets.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2786 ;-- CL 1915, 2657 ;-- CL 1929, 1566 ;-- CL 1948, 67.18 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.19 Bridges, streets, and highways; principles of tax apportionment.

Sec. 19.

Assessments made under section 18 upon exempt public lands may be paid from the general highway fund, or may be apportioned to the other assessable lots, at the option of the council. If because of the shape or size of any lot an assessment thereon in proportion to its frontage would be unjust and disproportionate to the assessment upon other lots, the council making the assessment may assess the lot for such number of feet frontage as in their opinion is just.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2787 ;-- CL 1915, 2658 ;-- CL 1929, 1567 ;-- CL 1948, 67.19 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-STREET-REGULATIONS. STREET REGULATIONS. (67.20...67.23)

Section 67.20 Obstructions, encroachments; removal; offenders, punishment.

Sec. 20.

The council shall have the power to prohibit and prevent obstructions and incumbrances in and encroachments upon the public highways, streets, and alleys of the village, and remove the same; and to punish those who shall obstruct, encumber, encroach or maintain any encroachment, upon or in any such highway, street or alley; and to require all such persons to remove every such obstruction, incumbrance or encroachment.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2788 ;-- CL 1915, 2659 ;-- CL 1929, 1568 ;-- CL 1948, 67.20



Section 67.21 Trees in highways; street lighting.

Sec. 21.

The council may provide for and regulate the planting of shade and ornamental trees in public highways, streets and avenues of the village, and for the protection thereof, and the trimming of all trees in or that overhang such highway, streets, or avenues, or which obstruct public lighting, and may light the streets and public places, and regulate the setting of lamps and lamp posts therein and protect the same.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- Am. 1897, Act 54, Eff. Aug. 30, 1897 ;-- CL 1897, 2789 ;-- CL 1915, 2660 ;-- CL 1929, 1569 ;-- CL 1948, 67.21



Section 67.22 Public streets; excavation, regulation.

Sec. 22.

The council may regulate the making of all openings in and removals of earth from public streets, for the laying or repair of sewers, drains, tunnels, gas pipes, water pipes, or for any other purpose; and may prohibit and prevent all such openings and removals of earth except by permission of the council, and at such times and upon such terms and regulations as they may prescribe.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2790 ;-- CL 1915, 2661 ;-- CL 1929, 1570 ;-- CL 1948, 67.22



Section 67.23 Public streets; regulations; enforcement; council; powers.

Sec. 23.

The council may regulate the use of public highways, streets, avenues, and alleys of the village, subject to the right of travel and passage therein. The council may prescribe the stands for all vehicles kept for hire, or used for the transportation of persons or property for hire; designate the places where loads of wood, coal, hay, and other articles may stand for sale; regulate traffic and sales in the streets and upon sidewalks; regulate or prohibit the display, use, or placing of signs, advertisements, banners, awnings, posts, poles, or lamps in or over the streets; regulate or prohibit sports, amusement proceedings, and gatherings of crowds in the streets that may interfere with the lawful use thereof, or render travel or passage therein inconvenient or unsafe; prohibit and prevent the running at large of animals in the streets or elsewhere in the village, and impose sanctions upon the owners or keepers responsible; cleanse and purify the streets; prohibit, prevent, remove, and abate all nuisances in the streets, require a person creating or maintaining a nuisance to remove or abate it, sanction the person for the creation or maintenance of the nuisance, and generally prescribe and enforce regulations concerning the public streets as may be necessary to secure good order and safety to persons and property in their lawful use and to promote the general welfare. In addition, the council shall have the same authority and powers over and in respect to the public streets of the village as are conferred by law upon the board of county road commissioners.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2791 ;-- CL 1915, 2662 ;-- CL 1929, 1571 ;-- CL 1948, 67.23 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-SEWERS-DRAINS-AND-WAT SEWERS, DRAINS AND WATER-COURSES. (67.24...67.34)

Section 67.24 Sewers, drains, watercourses; construction; condemnation.

Sec. 24.

The council of any village may establish, construct, and maintain sewers, drains, and watercourses whenever and wherever necessary. These improvements shall be of such dimensions and materials, and under such regulations as the council considers proper for the drainage of the village. Private property may be taken therefor in the manner provided by this act for taking private property for public use. But in all cases where the council shall consider it practicable, such sewer, drain, and watercourses shall be constructed in the public streets and grounds.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2792 ;-- CL 1915, 2663 ;-- CL 1929, 1572 ;-- CL 1948, 67.24 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.25 Sewers, drains, and watercourses; expense of construction; methods of payment.

Sec. 25.

The expense of constructing sewers, drains, and watercourses may be paid by general tax upon the taxable property in the village; or the expenses may be defrayed by special assessment upon the lands and premises benefited in proportion to the benefits resulting to each lot or parcel of land respectively; or such part of the expense as the council shall determine may be defrayed by special assessment, and the remainder may be paid by general tax.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2793 ;-- Am. 1905, Act 125, Imd. Eff. May 17, 1905 ;-- CL 1915, 2664 ;-- Am. 1921, Act 278, Imd. Eff. May 18, 1921 ;-- Am. 1929, Act 71, Eff. Aug. 28, 1929 ;-- CL 1929, 1573 ;-- CL 1948, 67.25 ;-- Am. 1969, Act 58, Imd. Eff. July 21, 1969 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.26 Sewers, drains, watercourses; special assessment; map of sewer district; contents; filing with cost estimate; hearing; notice; special assessments.

Sec. 26.

(1) Before proceeding to the construction of any sewer, drain, or watercourse, all or part of the expense of which is to be defrayed by special assessment, the council shall cause a map to be made of those lands and premises which in their opinion will be benefited and which they intend to assess for the cost. Those lands shall constitute a special assessment district; and the map shall show the boundaries and divisions of all the lots and premises in the district, the proposed route and location of the improvement through the district, and the depth, grade, and dimensions of the improvement. The map, with an estimate of the cost of the proposed work, shall be deposited with the clerk, and notice shall be given by publication in a newspaper of the village for 2 weeks or by posting copies of such notice for 2 weeks, in 3 public places in the village, of the intention to construct the improvement, and where the map and estimates can be found, and appointing a time when the council will meet to hear any suggestions and objections from persons interested or liable to be assessed for the work.

(2) The special assessments shall be made in the manner provided by law.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2794 ;-- CL 1915, 2665 ;-- CL 1929, 1574 ;-- CL 1948, 67.26 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.27 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.



Section 67.28 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.



Section 67.29 Private drains; construction, regulation; work at private expense.

Sec. 29.

Whenever the council shall deem it necessary for the public health, they may require the owners and occupants of lots and premises to construct private drains therefrom to connect with some public sewer or drain, and thereby to drain such lots and premises; and to keep such private drains in repair and free from obstruction and nuisance; and if such private drains are not constructed and maintained according to such requirement, the council may cause the work to be done at the expense of such owner or occupant, and the amount of such expense shall be a lien upon the premises drained, and may be collected by special assessment to be levied thereon.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2797 ;-- CL 1915, 2668 ;-- CL 1929, 1577 ;-- CL 1948, 67.29



Section 67.30 Private drains; connection with public sewers.

Sec. 30.

The owners and occupants of lots and premises shall have the right to connect the same, at their own expense, by means of private drains, with the public sewers and drains, under such rules and regulations as the council shall prescribe.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2798 ;-- CL 1915, 2669 ;-- CL 1929, 1578 ;-- CL 1948, 67.30



Section 67.31 Private drains; connection to public sewers; charge; collection.

Sec. 31.

The council may charge and collect annually from persons whose premises are connected by private drains with the public sewers, a reasonable sum in proportion to the amount of drainage through the private drain. The charge shall be a lien upon the premises, and may be collected by special assessment.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2799 ;-- CL 1915, 2670 ;-- CL 1929, 1579 ;-- CL 1948, 67.31 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.32 Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.



Section 67.33 Sewers, ditches, water systems, and watercourses; repair expense.

Sec. 33.

The expenses of repairing public sanitary sewers, drains, ditches, storm water systems, water supply systems, and watercourses may be paid by general tax. The expenses of reconstructing these improvements may be defrayed in the manner prescribed in this chapter for paying the expenses of constructing such improvements.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2801 ;-- CL 1915, 2672 ;-- CL 1929, 1581 ;-- CL 1948, 67.33 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.34 Public sewers and drain ordinances.

Sec. 34.

The council may enact ordinances necessary for the protection and control of the public sanitary sewers, drains, ditches, storm water systems, water supply systems, and watercourses, and to carry into effect the powers conferred in this chapter in respect to the drainage of the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2802 ;-- CL 1915, 2673 ;-- CL 1929, 1582 ;-- CL 1948, 67.34 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-HARBORS-WHARVES-AND-H HARBORS, WHARVES, AND HARBOR MASTERS. (67.35...67.39)

Section 67.35 Public wharves, piers and levees; construction, regulation, leasing of privileges.

Sec. 35.

The council of any village located upon or adjacent to any of the navigable waters of the state shall have the power to establish, construct, maintain, and control public wharves, docks, piers, landing places, and levees, upon any lands or property belonging to or under the control of the village, including property at the foot or end of public streets; and the council may lease wharfing and landing privileges upon any of the public wharves, docks, or landings, but not for a longer time than 10 years, and in such manner as to preserve the right of all persons to a free passage over the same with their baggage.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2803 ;-- CL 1915, 2674 ;-- CL 1929, 1583 ;-- CL 1948, 67.35



Section 67.36 Public wharves; conformity with grade; line limit.

Sec. 36.

The council shall have authority also to require and cause all docks, wharves and landings, whether upon public grounds or upon the property of private individuals, to be constructed and maintained in conformity with such grade as may be established therefor by the council, and to prescribe the line beyond which any such wharf, dock, or landing shall not be constructed or maintained.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2804 ;-- CL 1915, 2675 ;-- CL 1929, 1584 ;-- CL 1948, 67.36



Section 67.37 Public wharves; rates and charges.

Sec. 37.

The council shall have authority to prohibit the encumbering of the public wharves and landings, and to regulate the use of all wharves, docks and landing places within the village; to regulate the use and location of wharf-boats; and to regulate and prescribe the rates and charges for landing, wharfage, and dockage at all public wharves, docks and landings, and to collect wharfage and dockage from boats, water-craft, and floats landing at or using any public landing place, wharf, or dock within the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2805 ;-- CL 1915, 2676 ;-- CL 1929, 1585 ;-- CL 1948, 67.37



Section 67.38 Preservation of purity of water; regulation of navigable waters; duties of council.

Sec. 38.

The council may do all of the following:

(a) Provide by ordinance for the preservation of the purity of the waters of any harbor, river, or other waters within the village.

(b) Control and regulate the anchorage, moorage, and management of all boats, watercraft, and floats within the jurisdiction of the village.

(c) Regulate and prescribe by ordinance, or through a harbor master or other officer, the location of any boat, craft, vessel, or float, and the changes of station in, and use of the harbor as may be required to promote order and the safety and convenience of all boats, craft, vessels, and floats.

(d) Regulate the opening and passage of bridges.

(e) Adopt and enforce ordinances and regulations not inconsistent with the laws of the United States, or this state, as in the opinion of the council shall be most conducive to the orderly, safe, and convenient use and occupancy of the harbor, navigable waters, wharves, docks, piers, and landing places within the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2806 ;-- CL 1915, 2677 ;-- CL 1929, 1586 ;-- CL 1948, 67.38 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.39 Harbor master; appointment; duties; compensation.

Sec. 39.

The president may nominate and the council may appoint a harbor master. The harbor master shall enforce all such ordinances and regulations as the council may lawfully enact and prescribe in respect to and over the navigable waters, harbors, wharves, docks, landings, and basins within the village, and in respect to the navigation, trade, and commerce of the village. The council may prescribe the powers and duties of the harbor master and fix his or her compensation.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2807 ;-- CL 1915, 2678 ;-- CL 1929, 1587 ;-- CL 1948, 67.39 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998






3-1895-VII-FERRIES. FERRIES. (67.40...67.40)

Section 67.40 Ferry licenses; terms and restrictions; sanctions.

Sec. 40.

The council of a village may regulate and license ferries from the village, or a place in the village; require the payment of a reasonable sum for a ferry license; impose reasonable terms and restrictions, in relation to the keeping and management of ferries and the time, manner, and rates of carriage and transportation of persons and property by ferry; provide for the revocation of a ferry license and for the imposition of sanctions for a violation of an ordinance prohibiting unlicensed ferries or regulating ferries established and licensed.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2808 ;-- CL 1915, 2679 ;-- CL 1929, 1588 ;-- CL 1948, 67.40 ;-- Am. 1994, Act 16, Eff. May 1, 1994






3-1895-VII-MARKETS. MARKETS. (67.41...67.42)

Section 67.41 Markets; establishment; regulation.

Sec. 41.

The council of any village may establish and regulate markets and marketplaces, for the sale of meats, fish, vegetables, and other food products and prescribe rules and regulations relating to hours of business, sanitation, traffic, and other matters normally incidental to the proper management of a market consistent with the market authority act of 1956, 1956 PA 185, MCL 123.671 to 123.680.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2809 ;-- CL 1915, 2680 ;-- CL 1929, 1589 ;-- CL 1948, 67.41 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.42 Regulations; adoption, enforcement.

Sec. 42.

The council may adopt and enforce such regulations as may be necessary to prevent fraud and to preserve order in the markets; and may authorize the immediate arrest, and removal from the market, of any person violating such regulations, together with any article in his possession; and may authorize the seizure and destruction of tainted or unsound meats, or other provisions exposed for sale therein, or elsewhere in the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2810 ;-- CL 1915, 2681 ;-- CL 1929, 1590 ;-- CL 1948, 67.42






3-1895-VII-PARTITION-FENCES. PARTITION FENCES. (67.43...67.43)

Section 67.43 Ordinances and laws; fence viewers.

Sec. 43.

The council is authorized to enact all such ordinances and laws as it may deem proper relative to the building, rebuilding, maintaining and repairing of partition fences by the owners and occupants of adjoining lots, enclosures and parcels of land in the village; and relative to the assigning to the owners or occupants of such adjoining pieces of land, the portion of such partition fences to be maintained by them respectively; and may provide for the recording of such assignments and divisions when made; and may provide for the recovery of damages from any owner or occupant who shall fail to comply with the provisions and requirements of any ordinance relative to such partition fences. And the council may appoint fence-viewers and prescribe their duties and mode of proceeding in all cases relating to partition fences in the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2811 ;-- CL 1915, 2682 ;-- CL 1929, 1591 ;-- CL 1948, 67.43






3-1895-VII-POLICE. POLICE. (67.44...67.46a)

Section 67.44-67.46a Repealed. 1998, Act 255, Imd. Eff. July 13, 1998.






3-1895-VII-PUBLIC-HEALTH. PUBLIC HEALTH. (67.47...67.54)

Section 67.47-67.54 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.






3-1895-VII-CEMETERIES. CEMETERIES. (67.55...67.64)

Section 67.55 Interments; regulation.

Sec. 55.

Any village may acquire, hold and own such cemetery or public burial place or places, either within or without the limits of the corporation as in the opinion of the council shall be necessary for the public welfare, and suitable for the convenience of the inhabitants, and may prohibit the further interment of the dead within the village, or may limit such interment therein to such cemetery or burial place as the council may prescribe. And the council may cause any bodies buried within the village, in violation of any rule or ordinance made in respect to such burials, to be taken up and buried elsewhere.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2823 ;-- CL 1915, 2694 ;-- CL 1929, 1603 ;-- CL 1948, 67.55



Section 67.56 Cemeteries; appropriation by council.

Sec. 56.

The council may, within the limitations in this act contained, raise and appropriate such sums as may be necessary for the purchase of cemetery grounds, and for the improvement, adornment, protection, and care of the cemetery grounds.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2824 ;-- CL 1915, 2695 ;-- CL 1929, 1604 ;-- CL 1948, 67.56 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.57 Board of cemetery trustees; appointment; terms; removal; compensation.

Sec. 57.

(1) Whenever any village owns, purchases, or otherwise acquires any cemetery or cemetery grounds, the council may appoint a board of cemetery trustees. The council may provide that the powers conferred upon a board of cemetery trustees by this act shall be exercised by the department of public works director, or the village manager, if any.

(2) A board of cemetery trustees shall consist of 3 individuals. The trustees shall hold their office for the term of 3 years, except that at the first appointment, 1 shall be appointed for 1 year, 1 for 2 years, and 1 for the term of 3 years from the second Monday in April of the year when appointed. One trustee shall be appointed annually thereafter. The council may remove any trustee so appointed for inattention to his or her duties, want of proper judgment or skill in or for the proper discharge of his or her duties, or other good cause. The board shall serve without compensation.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2825 ;-- CL 1915, 2696 ;-- CL 1929, 1605 ;-- CL 1948, 67.57 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.58 Board of cemetery trustees; chairperson; clerk; powers; duties.

Sec. 58.

The board of cemetery trustees shall appoint 1 of their number chairperson and the village clerk shall be clerk of the board, and the council may by ordinance invest the board with such powers and authority as may be necessary for the care, management, and preservation of the cemetery, including the cemetery grounds, tombs, monuments, and appurtenances. The board shall perform such other duties as the council may prescribe.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2826 ;-- CL 1915, 2697 ;-- CL 1929, 1606 ;-- CL 1948, 67.58 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.59 Board of cemetery trustees; duties; directions of council.

Sec. 59.

Said board subject to the directions and ordinances of the council, shall have the care and management of any such cemetery or burial place or places and shall direct the improvements and embellishments of the grounds, cause such grounds to be laid out into lots, avenues and walks, the lots to be numbered and the avenues and walks to be named and plats thereof to be made and recorded in the office of the village clerk. The board shall fix the price of lots and make the sales thereof. The conveyances of such lots shall be executed on behalf of the village by the clerk and be recorded in his office at the expense of the purchasers.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2827 ;-- CL 1915, 2698 ;-- CL 1929, 1607 ;-- CL 1948, 67.59



Section 67.60 Board of cemetery trustees; cemetery employees; ordinances, enforcement; rules.

Sec. 60.

Said board shall appoint the necessary superintendents and employes for the cemetery, expend the money provided for the care and improvement of the grounds, enforce the ordinances of the village made for the management and care thereof and make such regulations for the burial of the dead, the care and protection of the grounds, monuments and appurtenances of the cemetery and the orderly conduct of persons visiting the grounds, as may be consistent with the ordinances of the village and the laws of the state.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2828 ;-- CL 1915, 2699 ;-- CL 1929, 1608 ;-- CL 1948, 67.60



Section 67.61 Board of trustees; cemetery fund; use; reports to council; contents; verification.

Sec. 61.

(1) Money raised for any public cemetery authorized by this act, and money received from the sale of lots or from other cemetery operations, shall be paid into the village treasury and constitute the “cemetery fund”. The cemetery fund shall be used exclusively for cemetery purposes. The board of trustees shall report to the council annually, on the first Monday in March, and more often when the council requires, all of the following:

(a) For money received into and owing to the cemetery fund, the amount, source, and the payor or debtor.

(b) For expenditures and liabilities incurred, the date, amount, items, and purpose, and to whom paid, and to whom incurred.

(c) Such other matters as the council shall require to be reported.

(2) The report under subsection (1) shall be verified by the oath of the clerk of the board.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2829 ;-- CL 1915, 2700 ;-- CL 1929, 1609 ;-- CL 1948, 67.61 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.62 Necessary ordinances; enforcement.

Sec. 62.

The council of a village owning a burial place, whether within or without the village, may pass and enforce an ordinance necessary to carry into effect the provisions of this act concerning burial places, to control or regulate the burial place and the improvement of the burial place, to protect it and its appurtenances from injury, and to impose sanctions for a violation of a lawful order or regulation made by the board of cemetery trustees.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2830 ;-- CL 1915, 2701 ;-- CL 1929, 1610 ;-- CL 1948, 67.62 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 67.63 Cemetery trustees; power to accept gifts; use.

Sec. 63.

The board of cemetery trustees may receive in trust money or other property as gifts, grants, devises, or bequests for cemetery purposes. The money or other property shall be held in trust by the board, subject to the terms and conditions on which it was given, granted, devised, or bequeathed, and shall constitute a trust fund. The money shall, unless otherwise expressed by those making such gifts, grants, devises, or bequests, be invested as permanent fund in undoubted real estate security, U.S. bonds, state bonds, or municipal bonds, and the interest thereon after fulfillment of such conditions expressed shall be used in improving the cemetery under the control of the cemetery board. The gifts, grants, devises, or bequests shall be used exclusively for cemetery purposes.

History: Add. 1899, Act 223, Eff. Sept. 23, 1899 ;-- CL 1915, 2702 ;-- CL 1929, 1611 ;-- CL 1948, 67.63 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998



Section 67.64 Board of cemetery trustees; rules and bylaws; recording bylaws; appointment, duties, and bond of treasurer; conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 64.

(1) The board of cemetery trustees may make all requisite and necessary rules and bylaws to carry into effect the powers vested and duties required by section 63. The bylaws shall be recorded in a book kept for that purpose. The board of cemetery trustees shall also appoint a treasurer from the membership of the board, whose duties shall be, under the direction of the board, to receive, account for, and invest all money received by the board under section 63. The treasurer shall give and execute a bond to the board of cemetery trustees in a sum fixed by the council.

(2) The business which the board of cemetery trustees may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: Add. 1899, Act 223, Eff. Sept. 23, 1899 ;-- CL 1915, 2703 ;-- CL 1929, 1612 ;-- CL 1948, 67.64 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977 ;-- Am. 1998, Act 255, Imd. Eff. July 13, 1998









3-1895-VIII CHAPTER VIII IMPROVEMENTS AND ASSESSMENTS. (68.1...68.36)

Section 68.1-68.22 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.



Section 68.31 Expense of local public improvement or repair; special assessments.

Sec. 31.

The council of the village by adopting a resolution pursuant to section 5 of chapter V may determine that the whole or a part of the expense of a local public improvement or repair shall be defrayed by special assessments upon the property specially benefited.

History: Add. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 68.32 Ordinance providing special assessment procedure; contents; additional assessments; disposition of excess assessments; payment of future due installments.

Sec. 32.

The complete special assessment procedure to be used, including the time when special assessments may be levied; the kinds of local public improvements for which a hearing is required on the resolution levying the special assessments; the preparing of plans and specifications; estimated costs; the preparation, hearing, and correction of the special assessment roll; the collection of special assessments; the assessment of single lots or parcels; and any other matters concerning the making of improvements by the special assessment method, shall be provided by ordinance. The ordinance shall authorize additional assessments, if the prior assessment proves insufficient to pay for the improvement or is determined to be invalid, in whole or in part, and shall provide for the refund of excess assessments; however, if the excess is less than 5% of total cost as defined by ordinance, it may be placed in the general fund of the village. The payment of future due installments of a special assessment against a parcel of land may be made at any time in full, with interest accrued to the due date of the next installment.

History: Add. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1978, Act 29, Imd. Eff. Feb. 24, 1978



Section 68.33 Special assessment as lien and debt; collection.

Sec. 33.

From the date of confirmation of a roll levying a special assessment, the full amount of the assessment and the interest thereon shall constitute a lien on the premises subject thereto and that amount shall be a debt of the person to whom assessed until paid and, in case of delinquency, may be collected as delinquent village property taxes or by a suit against the person.

History: Add. 1974, Act 4, Imd. Eff. Jan. 30, 1974



Section 68.34 Action to contest collection of special assessment; illegal assessment roll.

Sec. 34.

An action to contest the collection of a special assessment shall be instituted under the tax tribunal act, 1973 PA 186, MCL 205.701 to 205.779.

History: Add. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 68.35 Bonds.

Sec. 35.

The village council may borrow money and issue bonds of the village therefor in anticipation of the payment of special assessments in 1 or more special assessment districts, which bonds may be an obligation of the special assessment district or may be both an obligation of the special assessment district and a general obligation of the village. The village council may issue general obligation bonds to defray that portion of the cost and expense of a local public improvement chargeable to the village at large.

History: Add. 1974, Act 4, Imd. Eff. Jan. 30, 1974



Section 68.36 Energy conservation improvements; acquisition or financing; resolution; payment; scope of improvements; acquisition of improvements by contract, lease-purchase agreement, or notes; reports; forms; terms of lease-purchase agreement.

Sec. 36.

(1) The council of a village may provide by resolution for the acquisition or financing of energy conservation improvements to be made to village facilities or infrastructure and may pay for the improvements or the financing or refunding of the improvements from operating funds of the village or from the savings that result from the energy conservation improvements. Energy conservation improvements may include, but are not limited to, heating, ventilating, or air-conditioning system improvements, fenestration improvements, roof improvements, the installation of any insulation, the installation or repair of heating, ventilating, or air-conditioning controls, entrance or exit way closures, information technology improvements associated with an energy conservation improvement, and municipal utility improvements associated with an energy conservation improvement.

(2) The council of a village may acquire, finance, or refund 1 or more of the energy conservation improvements described in subsection (1) by installment contract, which may include a lease-purchase agreement described in subsection (5), or may borrow money and issue notes for the purpose of securing funds for the improvements or may enter into contracts in which the cost of the energy conservation improvements is paid from a portion of the savings that result from the energy conservation improvements. These contractual agreements may provide that the cost of the energy conservation improvements are paid only if the energy savings are sufficient to cover their cost. An installment contract, a lease-purchase agreement described in subsection (5), or notes issued pursuant to this subsection shall extend for a period of time not to exceed 20 years from the date of the final completion of the energy conservation improvements or the useful life of the aggregate energy conservation improvements, whichever is less. Notes issued pursuant to this subsection shall be full faith and credit, tax limited obligations of the village, payable from tax levies and the general fund as pledged by the council of the village. The notes are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A lease-purchase agreement issued pursuant to this subsection shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and shall not be a municipal security or a debt as those terms are defined in that act. This subsection does not limit in any manner the borrowing or bonding authority of a village as provided by law.

(3) Prior to entering into a contract for energy conservation improvements under this section, the village council shall determine the following information and, within 60 days of the completion of the improvements, shall report the following information to the department of treasury:

(a) Name of each facility to which an improvement is made and a description of the energy conservation improvement.

(b) Actual energy consumption during the 12-month period before commencement of the improvement.

(c) Project costs and expenditures, including the total of all lease payments over the duration of the lease-purchase agreement.

(d) Estimated annual energy savings, including projected savings over the duration of the installment contract.

(4) If energy conservation improvements are made as provided in this section, the village council shall report to the department of treasury, by July 1 of each of the 5 years after the improvements are completed, only the actual annual energy consumption of each facility to which improvements are made. The forms for the reports required by this section shall be furnished by the department of treasury.

(5) An installment contract described in this section may include a lease-purchase agreement, which may be a multiyear contractual obligation that provides for automatic renewal unless positive action is taken by the legislative body to terminate that contract. Payments under a lease-purchase agreement shall be a current operating expense subject to annual appropriations of funds by the legislative body and shall obligate the legislative body only for those sums payable during the fiscal year of contract execution or any renewal year thereafter. The legislative body may make payments under a lease-purchase agreement from any legally available funds or from a combination of energy or operational savings, capital contributions, future replacement costs avoided, or billable revenue enhancements that result from energy conservation improvements, provided that the legislative body has determined that those funds are sufficient to cover, in aggregate over the full term of the contractual agreement, the cost of the energy conservation improvements. The lease-purchase agreement will terminate immediately and absolutely and without further obligation on the part of the legislative body at the close of the fiscal year in which it was executed or renewed or at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the legislative body under the lease-purchase agreement. During the term of the lease-purchase agreement, the legislative body shall be the vested owner of the energy conservation improvements and may grant a security interest in the energy conservation improvements to the provider of the lease-purchase agreement. Upon the termination of the lease-purchase agreement and the satisfaction of the obligations of the legislative body, the provider of the lease-purchase agreement shall release its security interest in the energy conservation improvements.

History: Add. 1984, Act 402, Imd. Eff. Dec. 28, 1984 ;-- Am. 1989, Act 28, Imd. Eff. May 23, 1989 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002 ;-- Am. 2016, Act 120, Eff. Aug. 17, 2016






3-1895-IX CHAPTER IX FINANCE AND TAXATION. (69.1... 69.27)

Section 69.1 Authority of council to levy taxes; general fund.

Sec. 1.

(1) Actions taken by the council under this chapter are subject to the voting requirements of section 5 of chapter V. However, the council shall not increase a tax or impose a special assessment except by an affirmative vote of 2/3 of the members of council.

(2) The council may raise, by general tax upon the real and personal property liable to taxation in the village (exclusive of taxes for highway and street purposes and not otherwise provided for in this act), a sum not exceeding in any 1 year 1-1/4% of the assessed value of that property, to defray the general expenses and liabilities of the village, and to carry into effect the powers in this act granted. The money so raised constitutes a “general fund”.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2852 ;-- CL 1915, 2726 ;-- CL 1929, 1635 ;-- CL 1948, 69.1 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.2 Authority of council to levy taxes; general highway fund.

Sec. 2.

The council shall also have power to raise, by general tax upon all real estate and personal property aforesaid, such sum not exceeding 1/2 of 1 per cent of the assessed value of said property, as they shall deem necessary for highway and street purposes. Such moneys shall constitute a “general highway fund,” and shall be expended exclusively for working and improving the highways, streets, lanes and alleys of the village and for the construction and repair of bridges therein.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2853 ;-- CL 1915, 2727 ;-- CL 1929, 1636 ;-- CL 1948, 69.2



Section 69.3 Repealed. 1958, Act 116, Eff. Sept. 13, 1958.



Section 69.4 Authority of council to levy taxes; cemeteries; tax limit.

Sec. 4.

The council may for the purpose of purchasing grounds for a cemetery, raise by general tax a sum not exceeding in any 1 year, 1/4 of 1% of the taxable value of the property in the village. However, the total sum that may be raised for the purchase of grounds for that purpose shall not at any time exceed $5,000.00. The council may, for the purpose of maintaining the cemetery, raise by general tax a sum not exceeding in any 1 year 1/10 of 1% of the taxable value of the property in the village.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2855 ;-- CL 1915, 2729 ;-- Am. 1923, Act 157, Eff. Aug. 30, 1923 ;-- CL 1929, 1638 ;-- CL 1948, 69.4 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.5 Authority of council to levy taxes; street and other local improvements; special assessment proceeds.

Sec. 5.

The council may raise by special assessment upon the lands in sewer districts and special assessment districts, for the purpose of defraying the cost and expense of grading, paving, and graveling streets, and for constructing drains and sewers, and for making other local improvements, charged upon the lands in the district in proportion to frontage or benefits, such sums as they shall consider necessary to defray the costs of the improvements.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2856 ;-- CL 1915, 2730 ;-- CL 1929, 1639 ;-- CL 1948, 69.5 ;-- Am. 1969, Act 58, Imd. Eff. July 21, 1969 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002



Section 69.6 Taxation for payment of interest, principal, sinking fund deposits, evidences of indebtedness, assessments, or contract obligations; credit for surplus money.

Sec. 6.

The council shall raise annually by taxation an amount such that the estimated collections will be sufficient to promptly pay when due the interest, that portion of the principal, and the required sinking fund deposits on the outstanding bonds or other evidences of indebtedness, or assessments or contract obligations in anticipation of which bonds were issued, falling due prior to the time of the following year's tax collections. The tax shall be without limitation as to rate or amount and in addition to any other tax the village may levy but shall not be in excess of the rate or amount necessary to pay the principal and interest or assessments or contract obligations. If at the time of making an annual tax levy, surplus money is on hand for the payment of principal or interest and provision for disposition of the money was not made, then credit for the surplus may be taken against the amount to be raised for principal or interest as the case may be. The money so raised shall be used solely for the purpose stated in this section.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2857 ;-- CL 1915, 2731 ;-- CL 1929, 1640 ;-- CL 1948, 69.6 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.7 Auditing and settling accounts; statement.

Sec. 7.

Within 2 weeks after an annual village election for members of the council, the council shall audit and settle the accounts of the treasurer and other officers of the village, and so far as practicable, of all persons having claims against the village. The council shall prepare a statement summarizing the results of the audit.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2858 ;-- CL 1915, 2732 ;-- CL 1929, 1641 ;-- CL 1948, 69.7 ;-- Am. 1977, Act 197, Imd. Eff. Nov. 17, 1977 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.7a Commencement of fiscal year.

Sec. 7a.

The fiscal year of a village shall commence on March 1 of each year. The council may by ordinance adopt another date for the commencement of the village's fiscal year. The fiscal year of any village subject to this act that commences on a date other than March 1 on the effective date of the amendatory act that added this section is hereby ratified and shall continue until changed or modified pursuant to this section.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.8 Village taxes; annual assessment roll; contents; certification of determination.

Sec. 8.

The treasurer of a village subject to this act shall, in each year, at and within the same time as required by the general laws of this state for the assessment of property in the townships of this state, make an assessment roll containing a description of all the real property and the aggregate amount of all the personal property liable under the laws of the state to taxation in the village, and the name of the owner, agent, or other person liable to pay taxes. The treasurer shall record on the roll the valuation of such property, at its value, as determined by the assessor of the township where the property is located, placing the value of the real and personal property in separate columns. In fulfilling the requirements of this section, the treasurer shall conform to and be governed by the law governing supervisors of townships performing like services, unless otherwise in this act provided. However, if in any year it is not necessary to raise any money by taxation in a village, the council of the village may so determine by resolution, and shall certify the determination to the treasurer. The treasurer shall not make any assessment roll of property in the village for that year.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- Am. 1897, Act 56, Imd. Eff. Mar. 31, 1897 ;-- CL 1897, 2859 ;-- CL 1915, 2733 ;-- CL 1929, 1642 ;-- Am. 1941, Act 49, Eff. Jan. 10, 1942 ;-- CL 1948, 69.8 ;-- Am. 1967, Act 84, Eff. Nov. 2, 1967 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.9 Assessment roll; review by township board of review.

Sec. 9.

The board of review of the township where the village is located shall review the assessment roll in the same manner, at the same time and place, and pursuant to the same processes as provided in sections 28 to 33 of the general property tax act, 1893 PA 206, MCL 211.28 to 211.33.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2860 ;-- CL 1915, 2734 ;-- CL 1929, 1643 ;-- CL 1948, 69.9 ;-- Am. 1967, Act 84, Eff. Nov. 2, 1967 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.10, 69.11 Repealed. 1967, Act 84, Eff. Nov. 2, 1967.



Section 69.12 Annual assessment roll; certification of board of review.

Sec. 12.

Immediately after the review of the assessment roll, the secretary of the board of review shall file the assessment roll with the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2863 ;-- CL 1915, 2737 ;-- CL 1929, 1646 ;-- CL 1948, 69.12 ;-- Am. 1967, Act 84, Eff. Nov. 2, 1967



Section 69.13 Assessment roll; council's certificate to treasurer; contents.

Sec. 13.

The council, after an examination of the assessment roll, shall certify to the treasurer the assessment roll, together with the amount which they require to be raised by general tax, for highway and other general purposes and all amounts of special assessments which they require to be reassessed upon any lands or premises with a particular description of the lands and property to be reassessed, and the amounts to be reassessed upon each parcel of land, and the name or names, so far as known, of the persons chargeable with the taxes and assessments. The certificate shall be endorsed upon or annexed to the roll and signed by the president and clerk.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2864 ;-- CL 1915, 2738 ;-- CL 1929, 1647 ;-- CL 1948, 69.13 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.14 Assessment roll; tax apportionment by assessor.

Sec. 14.

Upon receiving the assessment roll, with the certificate of the several amounts to be raised, as provided in section 13 of this chapter, the treasurer shall estimate, apportion, and set down in columns opposite to the several valuations of real and personal property on the roll, in proportion to the individual and particular estimates and valuations, the respective sums in dollars and cents, apportionable to each; placing the general fund taxes and all general taxes, except those for highway purposes, in 1 column; the general highway taxes in another column; the street district taxes, if any, in a third column; all special assessment taxes in a fourth column; and the total of all taxes assessed to each valuation in the last column of the roll. The treasurer shall also foot up the amounts carried to the last column, and certify upon the roll the aggregate amounts of the taxes levied.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2865 ;-- CL 1915, 2739 ;-- CL 1929, 1648 ;-- CL 1948, 69.14 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.15 Delivery of certified assessment roll to treasurer; collection warrant; renewal of warrant.

Sec. 15.

The warrant of the president of the village shall be annexed to the roll, directing and requiring the treasurer to collect from the persons named in the roll the sums mentioned opposite their respective names, as a tax or assessment, and authorizing him or her, in case any person named on the roll shall neglect or refuse to pay the sums, to collect the sums, together with fees and charges, in the manner provided in section 17 of this chapter. The warrant shall direct the treasurer to collect all taxes by a certain day as determined under section 18 of this chapter. The president may renew the warrant from time to time, by order of the council, and for a time as the council shall direct, except that the time shall not be extended later than the last day of February of the year following the levy of the village taxes.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- Am. 1897, Act 56, Imd. Eff. Mar. 31, 1897 ;-- CL 1897, 2866 ;-- CL 1915, 2740 ;-- CL 1929, 1649 ;-- CL 1948, 69.15 ;-- Am. 1984, Act 179, Eff. Mar. 29, 1985 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.16 Taxes; treasurer to collect; fees.

Sec. 16.

Immediately upon receiving the tax roll, with the warrant annexed, as provided in section 15 of this chapter, the treasurer shall proceed to collect the taxes levied according to the direction of the warrant, together with the fees authorized by law.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2867 ;-- CL 1915, 2741 ;-- CL 1929, 1650 ;-- CL 1948, 69.16 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.17 Taxes; collection by seizure of personal property.

Sec. 17.

If a person, including a firm or corporation, does not pay a tax imposed upon real or personal property belonging to that person, the treasurer shall collect the tax by seizing the personal property of that person located in this state in an amount sufficient to pay the tax, the fees, and charges for subsequent sale of the property. No property of the person shall be exempt from such seizure. The treasurer shall comply with the requirements of section 47 of the general property tax act, 1893 PA 206, MCL 211.47. The treasurer shall have the same powers and perform the same duties, so far as applicable, as township treasurers, in the collection of taxes levied in townships.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2868 ;-- CL 1915, 2742 ;-- CL 1929, 1651 ;-- CL 1948, 69.17 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.18 Taxes as lien against property; interest; fees and charges; taxes returned delinquent; resolution; tax bill or enclosure to specify where delinquent taxes to be paid; adding fees and interest to taxes; return of unpaid taxes on real property to county treasurer; collection; rate of interest and fees; delinquent taxes as lien; return to department of treasury.

Sec. 18.

(1) Taxes collected by a village shall become a lien against the property on which assessed on July 1. Taxes collected on or before September 14 in each year shall be without interest. Taxes collected after September 14 of any year shall bear interest at the rate imposed by section 59 of Act No. 206 of the Public Acts of 1893, being section 211.59 of the Michigan Compiled Laws, on delinquent property tax levies which became a lien in the same year. The village taxes which are collected by a village shall be subject to the same fees and charges the village may impose under section 44 of Act No. 206 of the Public Acts of 1893, being section 211.44 of the Michigan Compiled Laws. All interest and property tax administration fees that are imposed prior to the date these taxes are returned delinquent and that are attributable to village taxes shall belong to the village. Interest and, to the extent permitted by section 44 of Act No. 206 of the Public Acts of 1893, fees shall be included in the unpaid tax rolls or the delinquent tax rolls returned to the county treasurer on September 15, or not later than March 1 if the warrant is extended.

(2) Taxes collected by the village shall be returned delinquent to the county treasurer on September 15 unless the governing body of the village by resolution adopted on or before June 1 of each year determines that the village taxes shall be returned to the county treasurer on the same date that county taxes are returned delinquent for collection. The resolution shall be forwarded to the county treasurer before July 1 each year. The village tax bill for each year or a separate enclosure with the tax bill shall specify where such delinquent taxes are to be paid.

(3) If the unpaid village taxes are returned to the county treasurer prior to March 1 of the year following the levy of the village taxes, the county treasurer shall add to such taxes fees and interest in the same amount as would have been added if collected by the village treasurer. As of March 1, the accumulated interest and the fees on such taxes which may be imposed and returned delinquent shall be added to and become a part of the village tax subject to the interest and fees charged by the county treasurer on the delinquent taxes pursuant to section 59 of Act No. 206 of the Public Acts of 1893.

(4) Within 1 week after the expiration of the time limited in the warrant for the collection of the taxes levied on the roll, or within 1 week after the time to which the warrant may have been renewed or extended, if the treasurer has been unable to collect any of the taxes on the roll on real property, the treasurer shall return all unpaid taxes on real property to the county treasurer in the same manner and with like effect as returns by township treasurers. The taxes returned shall be collected in the same manner as other taxes returned to the county treasurer are collected pursuant to the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, with the same rate of interest and fees. All taxes upon real property returned as delinquent shall be and remain a lien on the property until paid. The county treasurer at the time that he or she makes the return to the department of treasury of delinquent taxes assessed under the general property tax act, Act No. 206 of the Public Acts of 1893, shall also make a return of all village taxes that were returned delinquent to his or her office and remaining unpaid on March 1 of the year in which the return is made.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2869 ;-- Am. 1915, Act 140, Eff. Aug. 24, 1915 ;-- CL 1915, 2743 ;-- CL 1929, 1652 ;-- CL 1948, 69.18 ;-- Am. 1984, Act 179, Eff. Mar. 29, 1985



Section 69.19 Tax sales; proceeds, deposit with county treasurer.

Sec. 19.

Moneys received for such sale shall be paid over to the village treasurer. All of the provisions of the general tax law relative to the sale and redemption of lands returned for delinquent taxes shall apply to the sale and redemption of lands returned for delinquent taxes assessed under the provisions of this act.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- Am. 1897, Act 88, Eff. Aug. 30, 1897 ;-- CL 1897, 2870 ;-- CL 1915, 2744 ;-- CL 1929, 1653 ;-- CL 1948, 69.19



Section 69.20 Tax on personal property; collection suit.

Sec. 20.

If the treasurer is unable to collect a tax assessed upon personal property in the village, the treasurer of the village may bring an action, in the name of the village, for the recovery of the tax, against any persons against whom the tax was assessed, before a court of competent jurisdiction, and take and use all lawful means provided by law for the collection of debts to enforce the payment of the tax. In such cases, the provisions of law applicable to suits and the evidence therein, brought by township treasurers in the name of their township for such purposes, apply. The court may order the person or persons assessed the personal property tax to pay the amounts authorized under section 47 of the general property tax act, 1893 PA 206, MCL 211.47.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2871 ;-- CL 1915, 2745 ;-- CL 1929, 1654 ;-- CL 1948, 69.20 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.21 Borrowing in anticipation of revenue sharing or taxes.

Sec. 21.

Subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, the council may borrow money, and give notes of the village, in anticipation of 1 or more of the following:

(a) The receipt of revenue sharing payments under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921.

(b) The collection of taxes.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2872 ;-- CL 1915, 2746 ;-- CL 1929, 1655 ;-- CL 1948, 69.21 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002



Section 69.22 Raising additional amounts by tax or loan; approval of electors; limitation on taxation and indebtedness; exclusions from limitation; validation of prior bonds or obligations.

Sec. 22.

(1) Should any greater amount be required in any year for any lawful purpose than can otherwise be raised by the council under this chapter, the amount may be raised by tax or loan, or partly by tax and partly by loan. If approved by a majority vote of the electors at an annual or special village election, the council may levy a tax which, in any year, shall not exceed 2% of the assessed valuation of the real and personal property within the village, as shown by the last preceding assessment roll of the village.

(2) The amount of indebtedness incurred by the issue of bonds or otherwise, including existing indebtedness, shall not exceed 10% of the assessed valuation of the real and personal property within the village subject to taxation as shown by the last preceding assessment roll of the village. Bonds issued in anticipation of the collection of special assessments even though the bonds are a general obligation of the village, motor vehicle highway fund bonds even though they are a general obligation of the village, revenue bonds, or bonds issued or contract or assessment obligations incurred to comply with an order of the department of environmental quality or a court of competent jurisdiction, even though they are a general obligation of the village and bonds issued or contract or assessment obligations incurred for water supply, sewage, drainage, or refuse disposal necessary to protect the public health by abating pollution even though they are a general obligation of the village, are not included in this limitation. Money on hand in a sinking fund limited to the payment of indebtedness may be treated as a reduction of the indebtedness to that extent. In case of fire, flood, or other calamity requiring an emergency fund for the relief of the inhabitants of the village, or for the repairing or rebuilding of any of its municipal buildings, works, bridges, or streets, the council may borrow money due in not more than 3 years and in an amount not exceeding 1/4 of 1% of the taxable valuation of the village, notwithstanding that the loan may increase the indebtedness of the village beyond the limitations fixed by this section. If a village is authorized to acquire or operate a public utility, the village may issue mortgage bonds therefor beyond the general limit of bonded indebtedness prescribed by this section. The mortgage bonds issued beyond the limit of general indebtedness prescribed by this section shall not impose any liability upon the village, but shall be secured only upon the property and revenues of the public utility, including its franchise, stating the terms upon which, in case of foreclosure, the purchaser may operate the public utility; which franchise shall not extend for a period of more than 20 years from the date of the sale of the utility and franchise on foreclosure. All bonds issued, or contract or assessment obligations incurred, before January 30, 1974 are validated.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2873 ;-- CL 1915, 2747 ;-- CL 1929, 1656 ;-- CL 1948, 69.22 ;-- Am. 1952, Act 168, Eff. Sept. 18, 1952 ;-- Am. 1969, Act 65, Eff. Mar. 20, 1970 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.22a Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 69.23 Bonds; approval of electors required; exemption of certain bonds and obligations; expenses.

Sec. 23.

(1) Subject to subsection (2), a village shall not issue bonds unless the issuance is approved by a majority of the electors voting on the bond issuance at a regular or special village election. The election shall be conducted in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(2) Subsection (1) does not apply to any of the following:

(a) Obligations incurred by the village evidenced by contracts, notes, or assessments.

(b) Special assessment bonds.

(c) Bonds for the portion of the cost of local improvements to be paid by the village at large not to exceed 40% of the cost of the improvements.

(d) Emergency bonds.

(e) Bonds that the council is authorized by specific statute to issue without a vote of the electors.

(3) The expenses of the election shall be paid by the village as provided in section 642 of the Michigan election law, 1954 PA 116, MCL 168.642.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2874 ;-- CL 1915, 2748 ;-- CL 1929, 1657 ;-- CL 1948, 69.23 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 69.24 Disbursements; procedures.

Sec. 24.

Disbursements may be made from the treasury under either of the following procedures:

(a) Upon appropriation by the council and the warrant of the clerk, countersigned by the president. The warrant shall specify the fund from which the money is payable, and shall be paid from no other fund. A warrant shall not be drawn upon the treasury after the fund from which it should be paid has been exhausted, and such a warrant is void.

(b) Pursuant to an ordinance or resolution under section 5 of chapter V.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2875 ;-- CL 1915, 2749 ;-- CL 1929, 1658 ;-- CL 1948, 69.24 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 69.25 Loans; issuance and execution of bonds; validation of prior bonds or indebtedness.

Sec. 25.

A loan may not be made by the council or by its authority in any year, exceeding the amounts prescribed in this act. For a loan lawfully made, the bonds of the village may be issued subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The bonds shall be executed in the manner directed by the council. Bonds issued or indebtedness incurred by a village before January 30, 1974 are validated.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2876 ;-- CL 1915, 2750 ;-- Am. 1917, Act 52, Imd. Eff. Apr. 13, 1917 ;-- CL 1929, 1659 ;-- CL 1948, 69.25 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002



Section 69.26, 69.27 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.






3-1895-X CHAPTER X FIRES AND FIRE DEPARTMENT. (70.1...70.18)

Section 70.1 Ordinances and regulations; fire department and fire companies; fire fighters; rules and regulations.

Sec. 1.

The council may adopt ordinances and regulations to protect against fires and may establish and maintain a fire department and organize and maintain fire companies. Unless otherwise provided in an ordinance adopted under section 8 of chapter V that delegates the authority to the fire chief, the council may employ and appoint fire fighters; and make and establish rules and regulations for the government of the department, the employees, fire fighters, and officers of the department; and for the care and management of the vehicles, equipment, property, and buildings of the department. Fire fighters shall comply with the fire fighters training council act of 1966, 1966 PA 291, MCL 29.361 to 29.377.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2878 ;-- CL 1915, 2752 ;-- CL 1929, 1661 ;-- CL 1948, 70.1 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.2 Vehicles and equipment; water supply.

Sec. 2.

The council may purchase and provide suitable vehicles and equipment for the extinguishment of fires; and provide for a convenient supply of water for the use of the fire department.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2879 ;-- CL 1915, 2753 ;-- CL 1929, 1662 ;-- CL 1948, 70.2 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.3 Necessary buildings for keeping vehicles and equipment.

Sec. 3.

The council may also provide or erect all necessary buildings for keeping the vehicles and equipment of the fire department.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2880 ;-- CL 1915, 2754 ;-- CL 1929, 1663 ;-- CL 1948, 70.3 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.4 Chief of fire department; appointment; duties; section subject to ordinance.

Sec. 4.

The council may provide by ordinance or resolution for the appointment of a chief of the fire department, who shall be subject to the direction of the president and the regulations of the council. The chief of the fire department shall supervise and direct the department, and the care and management of the vehicles, equipment, and property of the department. This section is subject to an ordinance adopted under section 8 of chapter V.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2881 ;-- CL 1915, 2755 ;-- CL 1929, 1664 ;-- CL 1948, 70.4 ;-- Am. 1985, Act 173, Imd. Eff. Dec. 2, 1985 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.5 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 70.6 Storage and handling of hazardous substances; prevention and suppression of fires; ordinance; fire inspectors; authority subject to state and federal law.

Sec. 6.

(1) The council may provide by ordinance for the storage and handling of combustible, explosive, or other hazardous substances.

(2) The council may provide by ordinance for the prevention and suppression of fires. The ordinance may prescribe, but need not be limited to, the manner of construction of buildings and other structures within the village or certain districts of the village.

(3) The council may provide by ordinance for the appointment of fire inspectors, and may appoint fire inspectors. The ordinance may provide for the periodic examination by the fire inspectors of the stoves, furnaces, and heating apparatus and devices in all dwellings, buildings, and structures within the village, and in all places where combustible or explosive substances are kept, and authorize fire inspectors to require stoves, furnaces, and heating apparatus and devices that pose a fire hazard to be put in a safe condition.

(4) The authority granted under this section is subject to state and federal law.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2883 ;-- CL 1915, 2757 ;-- CL 1929, 1666 ;-- CL 1948, 70.6 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.7, 70.8 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 70.9 Building or structure as nuisance; abatement or removal.

Sec. 9.

Every building or structure erected, placed, enlarged, or kept, in violation of any ordinance or regulation lawfully made for the prevention of fires, is a nuisance, and may be abated or removed by the direction of the council under procedures set forth in an ordinance adopted for that purpose.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2886 ;-- CL 1915, 2760 ;-- CL 1929, 1669 ;-- CL 1948, 70.9 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.10 Compensation of officers, fire fighters, and employees; compensation for injuries.

Sec. 10.

The officers, fire fighters, and employees of the department shall receive compensation as the council may provide. The council may provide suitable compensation for an injury to person or property which a fire fighter receives in consequence of the performance of the fire fighter's duty at a fire.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2887 ;-- CL 1915, 2761 ;-- CL 1929, 1670 ;-- CL 1948, 70.10 ;-- Am. 1978, Act 13, Imd. Eff. Feb. 8, 1978



Section 70.11 Authorized razing of buildings; damages; determination by jury.

Sec. 11.

(1) The chief in charge of the department at any fire, with the concurrence of the president or any 2 trustees, may cause any building to be pulled down or destroyed to arrest the progress of the fire.

(2) If a building is so pulled down or destroyed, a person having an interest in the building may present a claim for damages to the council of the village. The council shall pay the claimant damages as may be just under all the circumstances, taking into consideration whether or not such loss would probably have occurred to the building even if it had not been pulled down or destroyed, and whether the building was insured or not.

(3) If the council and the claimant are not able to agree upon the amount of damages to be paid, then the amount of damages shall be ascertained by the appraisal of a jury to be selected in the same manner as in cases of a jury to appraise damages for taking private property for public use. The jury may visit the premises and may hear all the proofs in the case, and shall allow the claimant the amount of damages as they may consider proper under the standard set forth in subsection (2).

(4) If the jury is not able to agree, a new jury shall be empaneled as provided in subsection (3) until a jury is obtained that does agree.

(5) The council shall pay such claimant the amount of damages fixed by a jury under subsection (3) or (4).

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2888 ;-- CL 1915, 2762 ;-- CL 1929, 1671 ;-- CL 1948, 70.11 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.12 Watercraft on navigable streams; regulation.

Sec. 12.

The council of a village located upon any of the navigable waters of the state may by ordinance prescribe regulations, to be observed by owners, masters, and employees of watercraft, necessary to prevent fires in a harbor and to prevent the communication of fire from watercraft, and may prescribe in such an ordinance the manner of collecting any sanction imposed by the ordinance.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2889 ;-- CL 1915, 2763 ;-- CL 1929, 1672 ;-- CL 1948, 70.12 ;-- Am. 1994, Act 16, Eff. May 1, 1994



Section 70.13 Police force; employment; compliance with standards.

Sec. 13.

(1) The council may establish a police force, and may authorize the president to appoint, with the consent of the council, the number of police officers and other personnel that the council considers expedient for the good government of the village and protection of persons and property. The council by ordinance may delegate authority to the police chief to employ police officers and other personnel. This subsection is subject to an ordinance adopted under section 8 of chapter V.

(2) The police force shall comply with the minimum employment standards for law enforcement officers published by the law enforcement council under the Michigan law enforcement officers training council act of 1965, 1965 PA 203, MCL 26.601 to 26.616.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.14 Police officers; powers, duties, and authority.

Sec. 14.

The council shall adopt rules for the government of the police, prescribe the powers and duties of police officers and other personnel, and invest them with authority necessary for the preservation of quiet and good order in the village. The police shall suppress riots, disturbances, and breaches of the peace; arrest any person fleeing from justice; apprehend upon view any person found violating a state law or village ordinance in a manner involving a breach of the peace and, unless the violation constitutes a civil infraction, take the offender before the proper magistrate or officer, to be punished; make complaints before the proper magistrate of any person known or believed by the police to have violated a state law or village ordinance; serve process that may be delivered to the police for that purpose; and generally perform duties required by the council for the good government of the village.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.15 Police chief; nomination; appointment; service; duties.

Sec. 15.

The president may nominate and the council may appoint a chief of police of the village. The police chief shall serve at the pleasure of the council, unless the council has agreed to some other condition of appointment, and is subject to the direction of the president and council, or, if provided by ordinance adopted under section 8 of chapter V, the village manager. The police chief shall see that all the ordinances and regulations of the council, made for the preservation of quiet, and good order, and the protection of persons and property, are promptly enforced.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.16 Village police officer; powers vested; authority.

Sec. 16.

(1) A police officer of the village, within the village, is vested with all the powers conferred upon sheriffs for the preservation of quiet and good order and has the power to serve and execute all process directed or delivered to the police chief, in all proceedings for violations of the ordinances of the village.

(2) A police officer of a village has the same authority within the village as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 70.18 Department of public safety; creation; director; officers; structure.

Sec. 18.

(1) The council may by ordinance create a department of public safety and delegate to it all the power, authority, and duties which may be exercised by a fire department or a police department or both. If the ordinance provides for the combination of existing police and fire entities, it shall provide for a right of referendum and become effective as provided in section 1(4) of chapter II.

(2) The department of public safety shall be headed by the director of public safety, who shall be the commanding officer of the department. The president shall nominate and the council appoint the director of public safety. The director of public safety is subject to the direction of the president and council, or, if provided by ordinance adopted under section 8 of chapter V, the village manager.

(3) If authorized by ordinance, the director of public safety may employ public safety officers and other personnel. The director of public safety shall direct the police and fire work of the village and be responsible for the enforcement of law and order, the protection of life and property against fire, and the performance of other public services of an emergency nature assigned to the department of public safety.

(4) If a department of public safety is established, a reference to the chief of police or the chief of the fire department contained in a state statute or village ordinance shall be considered to refer to the director of public safety.

(5) The council may structure the department of public safety so that separate police and fire entities may be continued.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998






3-1895-XI CHAPTER XI WATER WORKS. (71.1...71.14)

Section 71.1 Water works; establishment; maintenance.

Sec. 1.

Any village may purchase or construct and may maintain water works to provide the village with pure water.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2890 ;-- CL 1915, 2764 ;-- Am. 1917, Act 43, Eff. Aug. 10, 1917 ;-- Am. 1917, Act 94, Imd. Eff. Apr. 17, 1917 ;-- CL 1929, 1673 ;-- Am. 1937, Act 349, Imd. Eff. Aug. 5, 1937 ;-- CL 1948, 71.1 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.2 Water works or filtration plant; authorized acquisitions, construction, and maintenance.

Sec. 2.

The village may acquire, purchase, erect, and maintain the reservoirs, canals, aqueducts, sluices, buildings, engines, water wheels, pumps, hydraulic machines, distributing pipes, and other apparatus, appurtenances, and machinery, and may acquire, purchase, appropriate, and own such grounds, real estate, rights, and privileges that are necessary and proper for securing, constructing, rebuilding, repairing, extending, and maintenance of those water works or filtration plants.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2891 ;-- Am. 1915, Act 158, Imd. Eff. May 7, 1915 ;-- CL 1915, 2765 ;-- Am. 1917, Act 94, Imd. Eff. Apr. 17, 1917 ;-- CL 1929, 1674 ;-- CL 1948, 71.2 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.3 Borrowing; purpose; limitations.

Sec. 3.

It shall be lawful for any village, subject to the provisions of this act, to borrow any sum of money, that will not make the total indebtedness of such village greater than the limitations imposed in chapter 9, to be used exclusively for the purpose of purchasing, constructing, repairing, rebuilding, extending and maintaining water works, or filtration plants as provided in the 2 preceding sections, and for the payment of any indebtedness incurred by the village in purchasing, constructing, repairing, rebuilding, extending, and maintaining water works or filtration plants.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2892 ;-- Am. 1915, Act 158, Imd. Eff. May 7, 1915 ;-- CL 1915, 2766 ;-- Am. 1917, Act 94, Imd. Eff. Apr. 17, 1917 ;-- Am. 1925, Act 105, Imd. Eff. Apr. 30, 1925 ;-- CL 1929, 1675 ;-- CL 1948, 71.3 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974



Section 71.4 Estimate of expense; specially assessing cost of certain water improvements.

Sec. 4.

Before any money shall be borrowed, appropriated, raised, or expended for the purchase, construction, repairing, rebuilding, or extending of water works or filtration plants in any village, or for the payment of any indebtedness incurred by the village, in purchasing, constructing, repairing, rebuilding, extending, and maintaining water works or filtration plants, the council shall cause to be made an estimate of the expense thereof. The council may determine to specially assess any portion of the cost of water improvements to property especially benefited thereby pursuant to chapter 8.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- Am. 1897, Act 63, Eff. Aug. 30, 1897 ;-- CL 1897, 2893 ;-- Am. 1915, Act 158, Imd. Eff. May 7, 1915 ;-- CL 1915, 2767 ;-- Am. 1917, Act 94, Imd. Eff. Apr. 17, 1917 ;-- CL 1929, 1676 ;-- CL 1948, 71.4 ;-- Am. 1969, Act 65, Eff. Mar. 20, 1970 ;-- Am. 1974, Act 4, Imd. Eff. Jan. 30, 1974



Section 71.5 Private connections; manner; permit; repairs at owner's expense.

Sec. 5.

The connecting or supplying pipes, leading from buildings or yards to the distributing pipes, shall be inserted and kept in repair at the expense of the owner or occupant of the building or yard, and shall not be connected with the main pipe until a permit is obtained from the village. Connecting or supply pipes shall be constructed and connected in the manner prescribed by ordinance.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2894 ;-- CL 1915, 2768 ;-- CL 1929, 1677 ;-- CL 1948, 71.5 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.6 Water rates; ordinance; terms.

Sec. 6.

The council shall establish just and equitable water rates to be charged and paid for water supply. The council shall periodically either modify, amend, increase, or diminish the water rates. The council may prescribe by ordinance when and to whom such water rates shall be paid, and what steps shall be taken to enforce payment of the water rates, including, but not limited to, notice to persons who fail to pay the rates that their supply of water may be shut off, and may provide, in case of nonpayment, that the supply of water may be shut off or stopped as to any person or persons neglecting or refusing to make payment.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2895 ;-- CL 1915, 2769 ;-- CL 1929, 1678 ;-- CL 1948, 71.6 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.7 Water works; ordinances.

Sec. 7.

The council may enact such ordinances, and adopt such resolutions, as may be necessary for the care, protection, preservation, and control of the water works, and all the fixtures, appurtenances, apparatus, buildings, and machinery connected therewith or belonging thereto, and to carry into effect the provisions of this chapter, and the powers herein conferred in respect to the construction, management and control of such water works.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2896 ;-- CL 1915, 2770 ;-- CL 1929, 1679 ;-- CL 1948, 71.7



Section 71.8 Water works; location outside corporate limits; control by council.

Sec. 8.

If the council considers it in the public interest, the village may purchase or construct and may maintain a water works beyond the corporate limits of the village. In such case the council may enforce beyond the corporate limits of the village, have control over the buildings, machinery, and other property belonging to and connected with the water works, in the same manner and to the same extent as if located within the village, and adopt and enforce ordinances and police regulations as may be necessary for the care, protection, preservation, management, and control of the water works. However, nothing in this section prohibits another local governmental unit from enforcing its ordinances within its limits.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2897 ;-- CL 1915, 2771 ;-- CL 1929, 1680 ;-- CL 1948, 71.8 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.9 Water works; use of street or highway.

Sec. 9.

For the purpose of operating or constructing and maintaining such water works, the village may, after obtaining appropriate rights as provided by law, use the ground or soil under any street, highway, or road for the purpose of introducing water into and through any and all portions of the village, and repairing and relaying water pipes.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2898 ;-- CL 1915, 2772 ;-- CL 1929, 1681 ;-- CL 1948, 71.9 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.10 Water works; condemnation.

Sec. 10.

If it shall be necessary, in the judgment of the council, to appropriate private property for the construction, maintenance, or operation of water works, the right to occupy and hold the same and the ownership or easement rights may be acquired by the village in the manner provided by the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2899 ;-- CL 1915, 2773 ;-- CL 1929, 1682 ;-- CL 1948, 71.10 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.11 Water supply contract; use of streets, wharves, and public grounds.

Sec. 11.

The council may contract from year to year, or for a period not exceeding 10 years, with a person to supply the village with water and may grant to the person the right to the use of the streets, alleys, wharves, and public grounds of the village as necessary to construct, maintain, and operate proper works for the supply of water for the village upon terms and conditions specified in the contract.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2900 ;-- CL 1915, 2774 ;-- CL 1929, 1683 ;-- CL 1948, 71.11 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.12 Street administrator; duties.

Sec. 12.

Unless otherwise provided by ordinance adopted under section 8 of chapter V, as directed by the council, the street administrator designated under section 13 of 1951 PA 51, MCL 247.663, shall perform, or cause to be performed under his or her supervision, labor, repairs, and improvements upon the highways, streets, sidewalks, alleys, bridges, reservoirs, drains, culverts, sewers, public grounds, and parks within the village.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.13 Street administrator; report.

Sec. 13.

The street administrator shall provide the council, in writing and on oath once in each month, an exact report of all labor performed by the street administrator, or under his or her supervision, and the charges therefor; the amount of material used, and the expense thereof; the street or other place where the material was used, or labor performed; and the items and purpose of all expenses incurred since his or her last preceding report.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 71.14 Department of public works; performance of duties of administrator; director.

Sec. 14.

The council by ordinance may establish a department of public works to perform the duties of the street administrator and other duties authorized by this act or by the council. The ordinance shall provide that the president shall nominate and the council shall appoint a director of public works. The council may designate the village manager as director of public works in an ordinance enacted pursuant to section 8 of chapter V.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998






3-1895-XII CHAPTER XII LIGHTING. (72.1...72.9)

Section 72.1 Authorized village lighting.

Sec. 1.

A village may purchase or construct, and operate and maintain either independently or in connection with the water works of the village, either within or without the village, works to supply the village with gas, electric, or other lights, at such times and on such terms and conditions as directed by the council under this chapter.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2901 ;-- CL 1915, 2775 ;-- Am. 1917, Act 25, Eff. Aug. 10, 1917 ;-- CL 1929, 1684 ;-- CL 1948, 72.1 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 72.2 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 72.3 Authorized village lighting; acquisition estimate; referendum; restriction on council.

Sec. 3.

(1) To exercise the powers granted by section 1 of this chapter, the council shall adopt a resolution declaring that it is expedient for the village to acquire by purchase or construction, as applicable, works to supply the village with electric or other lights, and shall make and record in their proceedings an estimate of the expense.

(2) The question of financing the estimated amount or that part of the estimated amount not in excess of limitations on indebtedness of the village provided by law shall be submitted to the electors of the village at its regular election, or at a special election called for that purpose by the council as provided in this act. Approval of the proposal requires the affirmative vote of 2/3 of the electors voting at the election by ballot.

(3) If the voters approve financing a part of the estimated amount not in excess of the limitations on indebtedness of the village, the council shall not incur any indebtedness for lighting works on the general faith and credit of the village until the charter is amended to permit the issuance of mortgage bonds on the proposed lighting plant, its revenues and franchise, in excess of the general limitations on indebtedness as provided by this act, in an amount equal to the difference between the indebtedness authorized by this act, and the estimated amount.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2903 ;-- CL 1915, 2777 ;-- Am. 1925, Act 214, Imd. Eff. May 6, 1925 ;-- CL 1929, 1686 ;-- CL 1948, 72.3 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 72.4 Authorized village lighting; borrowing; limitation; payment; bonds; terms.

Sec. 4.

(1) A village may borrow a sum of money not exceeding 5% of the taxable value of the property in the village as shown by the last preceding tax roll, to be used exclusively for the purpose of purchasing or constructing and maintaining lighting works as provided in this chapter. The council may fix the time and place of the payment of the principal and interest of the debt contracted under the provisions of this chapter, and issue bonds of the village for those purposes. Bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The total amount expended for the purchase or construction of the lighting works shall not exceed the amount of the estimate of expense provided for in section 3 of this chapter.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2904 ;-- CL 1915, 2778 ;-- CL 1929, 1687 ;-- CL 1948, 72.4 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002



Section 72.5 Lighting works; repairs, alterations, or extensions; raising and expenditure of funds; title retention contract providing for payment from available net revenues; construction.

Sec. 5.

(1) After lighting works have been purchased or constructed in the village as provided in this chapter, the council may raise and expend money to repair, alter, or extend the lighting works without submitting the question to the electors of the village. However, the sum to be so raised, in any 1 year, shall be included in, and shall not increase the total amount that the council is authorized to raise under section 1 of chapter IX.

(2) Instead of raising the funds by tax, the council may, by a contract that does not impose a general obligation on the village, provide for repairs, alterations, or extensions of the lighting works. The contract shall provide for payment of the contract out of the net revenues which, after payment of obligations due, provision for payment of obligations to become due, and payment of legitimate and necessary operating and other expenses are available from the operation of the lighting works after completion of the repairs, alterations, or extensions. The contract shall provide for the retention of title to materials furnished in the seller until paid for in full. However, a contract made under this section does not deprive the people of the village of any right vested in them by the constitution or the laws of this state, grant a franchise or its operating equivalent, or convey title to property to any person not possessed of such title before the execution of the title retaining contract.

(3) Instead of raising funds to repair, alter, or extend the lighting works by tax as provided by section 1 of chapter IX, or using funds available from the operation of the lighting works, as provided in this section, the council may borrow money and issue bonds in the manner provided in section 3 of this chapter for the acquisition or construction of lighting works, except that approval of the proposal requires the affirmative vote of 3/5 of the electors voting on the question.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2905 ;-- CL 1915, 2779 ;-- Am. 1919, Act 309, Eff. Aug. 14, 1919 ;-- CL 1929, 1688 ;-- CL 1948, 72.5 ;-- Am. 1954, Act 119, Eff. Aug. 13, 1954 ;-- Am. 1983, Act 44, Imd. Eff. May 12, 1983 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2002, Act 276, Imd. Eff. May 9, 2002



Section 72.6 Light rates.

Sec. 6.

The council may fix the just and equitable rates for supplying the village with lights.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2906 ;-- CL 1915, 2780 ;-- CL 1929, 1689 ;-- CL 1948, 72.6 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 72.7 Lighting; condemnation of property.

Sec. 7.

If it is necessary in the judgment of the council to appropriate private property for the construction and maintenance, or for the due operation of lighting works, the village may do so in the manner provided in the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2907 ;-- CL 1915, 2781 ;-- CL 1929, 1690 ;-- CL 1948, 72.7 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 72.8 Lighting; contract; users of streets, wharves, public grounds.

Sec. 8.

The council may contract from year to year, or for a period not exceeding 10 years, with a person to supply the village with gas, electric, or other lights and may grant to the person the right to the use of the streets, alleys, wharves, and public grounds of the village as necessary to construct, maintain, and operate proper works for the supplying of such light upon terms and conditions specified in the contract.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2908 ;-- CL 1915, 2782 ;-- CL 1929, 1691 ;-- CL 1948, 72.8 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 72.9 Lighting works; control and preservation; ordinances and resolutions.

Sec. 9.

The council may enact such ordinances and adopt resolutions for the care, protection, preservation, and control of the lighting works, and all the fixtures, appurtenances, apparatus, buildings, and machinery connected with or belonging to the lighting works, and to exercise the powers granted by this chapter.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2909 ;-- CL 1915, 2783 ;-- CL 1929, 1692 ;-- CL 1948, 72.9 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998






3-1895-XIII CHAPTER XIII APPROPRIATION OF PRIVATE PROPERTY (73.1...73.36)

Section 73.1 Condemnation.

Sec. 1.

Private property may be taken for public use in a village for opening, widening, altering, and extending streets, alleys, and avenues; for the construction of bridges, public buildings, and other public structures; for public grounds, parks, marketplaces, and spaces; for public wharves, docks, slips, basins, and landings on navigable waters; for the improvement of sanitary sewers, drains, ditches, storm water systems, water supply systems, and watercourses; for public hospitals; and for other lawful and necessary public uses.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2910 ;-- Am. 1903, Act 176, Imd. Eff. June 4, 1903 ;-- CL 1915, 2784 ;-- CL 1929, 1693 ;-- CL 1948, 73.1 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 73.2 Condemnation; acquisition of property; resolution.

Sec. 2.

To initiate the acquisition of private property, the council shall adopt a resolution describing the private property, declaring that the acquisition of the property is necessary for an improvement described in section 1 necessary for the use and benefit of the public, and designating the public improvement. The resolution shall direct that procedures to acquire the property be commenced under the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2911 ;-- Am. 1903, Act 176, Imd. Eff. June 4, 1903 ;-- CL 1915, 2785 ;-- CL 1929, 1694 ;-- CL 1948, 73.2 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 73.3 Condemnation; record of proceedings; admissible as evidence.

Sec. 3.

If a verdict and judgment in an action under the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75, is rendered in favor of the village in the circuit court, then, after the verdict and judgment become final, unless the cause was discontinued, the village clerk shall procure copies of the judgment of the circuit court as well as of the verdict of the jury, and record them in a book of records kept by the village clerk. The book of records of the proceedings kept by the village clerk, or certified copies thereof, shall be admissible in evidence and have the same evidentiary effect as a copy of the order judgment or decree of the circuit court authenticated by the judge or clerk of the court under seal thereof, as provided in section 2106 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2106.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2912 ;-- Am. 1903, Act 176, Imd. Eff. June 4, 1903 ;-- CL 1915, 2786 ;-- CL 1929, 1695 ;-- CL 1948, 73.3 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 73.4 Condemnation; assessment.

Sec. 4.

(1) After the village clerk records the final judgment and verdict as provided in section 30 of this chapter, the proper and necessary proceedings may be taken by the council for the collection of the sum awarded by the jury.

(2) If the council believes that real estate in the village in the vicinity of the proposed improvement will be benefited by the improvement, the council may, by an entry in its minutes, determine that the whole or any just proportion of the compensation awarded by the jury, and of the costs and expenses incurred in connection with the proceedings, be assessed upon the owners or occupants of real estate determined to be benefited. The council shall, by resolution, fix and determine the district of the village benefited, and specify the amount to be assessed upon the owners or occupants of the benefited real estate. In determining the amount of such costs and expenses, the council may include all costs and expenses incurred or paid for jurors' fees, expenses of abstracts, all surveys and maps, and all other necessary expenses. The amount of the benefit thus ascertained shall be assessed upon the owners or occupants of the benefited real estate, in proportion, as nearly as may be, to the advantage which each such lot or parcel is deemed to acquire by the improvement.

(3) The assessment shall be made and the amount levied and collected in the same manner and by the same officers and proceedings, as near as may be, provided in sections 31 to 35 of chapter VIII. The assessment roll, when ratified and confirmed by the council, shall be final and conclusive and prima facie evidence of the regularity and legality of all proceedings prior thereto, and each assessment shall be a lien on the premises on which it is assessed until the assessment is paid.

(4) Whatever amount or portion of such awarded compensation, costs, and expenses is not raised by special assessment shall be assessed, levied, and collected upon the taxable real estate of the village, the same as other general taxes are assessed and collected. The village may purchase assessed premises or any portion sold for nonpayment of the amount assessed.

(5) If there is on the private property taken a building or other structure, it may be sold by or under the direction of the council. The amount produced by the sale shall belong and be paid to the fund for paying the compensation awarded for the property taken, and the council shall cause such amount to be credited and applied in reduction pro rata of the assessment and apportionment made to pay for the property taken.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2913 ;-- Am. 1903, Act 176, Imd. Eff. June 4, 1903 ;-- CL 1915, 2787 ;-- CL 1929, 1696 ;-- CL 1948, 73.4 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 73.5 Condemnation by negotiation and purchase.

Sec. 5.

This chapter does not prohibit a village from obtaining private property for a public use specified in section 1 of this chapter by negotiation and purchase. Further, this chapter does not permit a village to acquire property by condemnation that is located outside of the village limits.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2914 ;-- Am. 1903, Act 176, Imd. Eff. June 4, 1903 ;-- CL 1915, 2788 ;-- CL 1929, 1697 ;-- CL 1948, 73.5 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 73.6-73.36 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.






3-1895-XIV CHAPTER XIV MISCELLANEOUS. (74.1...74.25)

Section 74.1 Village; construed.

Sec. 1.

The term village, whenever used in this act, shall be construed to mean a village incorporated under this act or subject to its provisions.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2935 ;-- CL 1915, 2820 ;-- CL 1929, 1729 ;-- CL 1948, 74.1



Section 74.2 Village not to own stock.

Sec. 2.

No village shall become the owner or holder of stock or shares in any incorporated company.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2936 ;-- CL 1915, 2821 ;-- CL 1929, 1730 ;-- CL 1948, 74.2



Section 74.3 Affidavit or certificate of publication; filing; evidence.

Sec. 3.

If, under this act, notice of any matter or proceeding is required to be published or posted, an affidavit or certificate of the publication or posting made by the clerk of the village, or by some other person in the employ of the village knowing the facts shall be prima facie evidence of the facts therein contained if filed with the village clerk within 6 months from the date of the last publication or posting of the notice.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2937 ;-- CL 1915, 2822 ;-- CL 1929, 1731 ;-- CL 1948, 74.3 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.4 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.



Section 74.5 Board of trustees; construction.

Sec. 5.

If in any other act the governing body of a village is described as the board of trustees, the trustees, or common council, it shall be construed to mean the body described in this act as the council.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2939 ;-- CL 1915, 2824 ;-- CL 1929, 1733 ;-- CL 1948, 74.5 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.6 Changing boundaries; order, copy to secretary of state, evidence.

Sec. 6.

Whenever the council of any village shall determine by resolution to alter the boundaries of such village, either by taking in lands and premises adjoining thereto or by taking out any lands and premises included in such village, or both, they shall petition the board of supervisors of the county in which such lands and premises affected thereby are situated to make such change. Such petition shall contain a description by metes and bounds of the lands and premises proposed to be added to or taken out of such village, and shall set forth the reasons for the proposed change, and shall contain a copy of the resolution of the council in relation thereto, and shall be signed by the president and clerk of such village. Before such petition shall be presented to the board of supervisors notice shall be given by the clerk of the time and place when the same will be presented for consideration, by publishing the same in a newspaper published in such village for at least 3 weeks immediately preceding the presentation of the same, and if no newspaper is published in such village, then by posting the same in at least 3 of the most public places within the village, and in at least 3 of the most public places of the territory directly affected thereby. Such notice shall also contain a description of the premises proposed to be taken in or out of the boundaries of such village. At the time of presenting such petition all parties interested may appear before such board of supervisors and be heard touching the proposed boundaries of such village, and after such hearing and due consideration of such petition, it shall be the duty of the board of supervisors to order and determine as to whether the prayer contained in the petition or any part thereof shall be granted, and they shall make an order of such determination, which order shall be entered upon their records, and thereupon the boundaries of such village shall be fixed and shall exist as provided in such order, and a certified copy thereof shall be transmitted to the clerk of such village and to the secretary of state, and such order shall be prima facie evidence of such change of boundaries of such village and of the regularity of such proceedings in all courts and places.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2940 ;-- CL 1915, 2825 ;-- CL 1929, 1734 ;-- CL 1948, 74.6



Section 74.6a Petition for annexation or detachment; prohibition.

Sec. 6a.

The county board of commissioners shall not consider the petition of a village council for annexation or detachment of territory under section 6 of this chapter if the petition is presented during the pendency of a petition to disincorporate the village filed under section 18a of this chapter.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.7 Reincorporation of villages; repeal.

Sec. 7.

Villages incorporated before February 19, 1895 under any general or special law of this state, are reincorporated under and made subject to this act, effective February 25, 1895. General or special laws under which those villages were incorporated are repealed effective February 25, 1895.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2941 ;-- CL 1915, 2826 ;-- CL 1929, 1735 ;-- CL 1948, 74.7 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.8 Reincorporation of villages; rights, obligations; remedies.

Sec. 8.

All villages reincorporated under and made subject to the provisions of this act, as provided in the preceding section, shall succeed to and be vested with all the property, real and personal, moneys, rights, credits and effects, and all the records, files, books and papers belonging to such villages as formerly incorporated, and no rights or liabilities, either in favor of or against such former corporation, existing at the time of its reincorporation, under or subject to the provisions of this act, and no suit or prosecution of any kind shall be in any manner affected by such change, but the same shall stand or progress as if no such change had been made, and all debts and liabilities of the former corporation shall be deemed to be the debts and liabilities of the new corporation, and all taxes levied and uncollected at the time of such change shall be collected the same as if such change had not been made: Provided, That when a different remedy is given in this act, which can be made applicable to any rights existing at the time of the incorporation of the village under or subject to this act, the same shall be deemed cumulative to the remedies before provided, and may be used accordingly.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2942 ;-- CL 1915, 2827 ;-- CL 1929, 1736 ;-- CL 1948, 74.8



Section 74.9 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 74.10 Reincorporation; existing by-laws, ordinances, rules and regulations.

Sec. 10.

The by-laws and ordinances of any such village, and the rules and regulations of the council and of any board of such village heretofore in force and not inconsistent with this act, shall remain in force after the passage of this act, and are hereby declared to be re-enacted, by virtue of and under the powers conferred by this act, until altered, amended or repealed by the council or board as the case may be.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2944 ;-- CL 1915, 2829 ;-- CL 1929, 1738 ;-- CL 1948, 74.10



Section 74.11 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 74.12 Reincorporation; granted licenses.

Sec. 12.

All licenses granted by any such village under its former act of incorporation shall be and remain in full force and virtue until the expiration of the time for which they were granted.

History: 1895, Act 3, Imd. Eff. Feb. 19, 1895 ;-- CL 1897, 2946 ;-- CL 1915, 2831 ;-- CL 1929, 1740 ;-- CL 1948, 74.12



Section 74.13 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 74.15 Repealed. 1998, Act 254, Imd. Eff. July 13, 1998.



Section 74.17, 74.18 Repealed. 1988, Act 33, Imd. Eff. Feb. 25, 1988.



Section 74.18a Disincorporation of village; procedure.

Sec. 18a.

(1) To initiate the disincorporation of a village, a petition signed by not less than 15% of the registered electors of the village requesting a vote on the question of whether the village shall disincorporate shall be filed with the township clerk.

(2) A petition shall designate the township or townships into which the village is proposed to be disincorporated. A village shall be disincorporated into the township or townships in which it is located, along existing township boundaries.

(3) After the petition is filed with the township clerk a petition affecting the village shall not be filed with the state boundary commission and a petition requesting disincorporation of the village into a different township shall not be filed under this act until the disincorporation process provided for by this act has concluded.

(4) Not more than 14 days after the petition is filed, the township clerk shall verify the signatures and determine the sufficiency of the petition. Unless the council proceeds under sections 23 to 23i of this chapter, if the clerk determines that the petition is sufficient, the question of the disincorporation of the village shall appear on the ballot at the next general or special election to be held in the village, subject to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992. The township clerk shall prepare the ballot language, in substantially the following form:

"Shall incorporation of the village of __________ be vacated?

( ) Yes

( ) No".

(5) The county election commission of the county in which the greatest number of electors of the village reside shall provide ballots for the election.

(6) The clerk and election officials of each township into which the village is proposed to be disincorporated shall conduct the election on the proposed disincorporation in the village and the portions of the township outside the boundaries of the village, respectively.

(7) If the election on the proposed disincorporation is to be held in conjunction with a general election or a state primary election immediately before a general election, the notices of close of registration and election shall be published as provided for by the state election laws. Otherwise, the county clerk of the county in which the greatest number of electors of the village reside shall publish the notices of close of registration and election. The notice of close of registration shall include the ballot language of the proposal.

(8) The results of the election on the proposed disincorporation shall be canvassed by the board of county canvassers of the county in which the village is located.

(9) The disincorporation of the village shall take place under this section only if 2/3 of the electors voting on the questions vote "yes". If the disincorporation is approved, the council shall immediately cause a transcript of all the proceedings in the case to be certified to both of the following:

(a) The county clerk of the county in which the village or the principal part of the village is located.

(b) The secretary of state.

History: Add. 1988, Act 33, Imd. Eff. Feb. 25, 1988 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005 ;-- Am. 2013, Act 52, Imd. Eff. June 11, 2013



Section 74.19 Vacating incorporation of village; submission of transcript to county board of commissioners.

Sec. 19.

Upon receiving the transcript of the proceedings in submitting to a vote of the electors the question of vacating the incorporation of any village as provided in section 18a of this chapter, the county clerk shall submit the transcript to the county board of commissioners, which shall at its next regular annual meeting pass a resolution vacating the incorporation of the village.

History: Add. 1897, Act 182, Imd. Eff. May 29, 1897 ;-- CL 1897, 2952 ;-- CL 1915, 2836 ;-- CL 1929, 1745 ;-- CL 1948, 74.19 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.20 Vacation of village incorporation; disposition of village property; assessment; levy; placement in separate fund.

Sec. 20.

(1) Upon the vacation of the incorporation of any village under sections 18a and 19 of this chapter, the officers of the village shall immediately deposit all books, papers, records, and files relating to the organization of or belonging to the village that are in their custody as village officers with the county clerk of the county in which the village or the principal part of the village is located for safe keeping and reference. The indebtedness of the vacated village, whether bonded or otherwise, shall be assessed, levied, and collected upon the territory embraced within the boundaries of the village immediately prior to the vacation. The township board of the township or townships in which the territory formerly embraced within the limits of the vacated village shall levy upon the assessment roll or rolls of the township upon the property formerly embraced within the limits of the village, the indebtedness of the village, or such portion of the village that is apportioned to the part of the territory formerly constituting the village that lies within the township as provided in subsection (2). This levy shall be made not more than 1 year after the date that the village incorporation is vacated. However, if the indebtedness falls due at a specified time, an assessment shall be made that will satisfy the indebtedness when it falls due.

(2) The taxes assessed and levied under subsection (1) shall be collected the same as other taxes, and shall be placed in a separate fund and applied to the payment of such indebtedness. The manner of the payment of the indebtedness shall be fixed by resolution of the township board or boards described in subsection (1).

History: Add. 1897, Act 182, Imd. Eff. May 29, 1897 ;-- CL 1897, 2953 ;-- CL 1915, 2837 ;-- CL 1929, 1746 ;-- CL 1948, 74.20 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.21 Vacation of village incorporation; apportionment of indebtedness; village in more than one township or county.

Sec. 21.

(1) If the territory formerly embraced within a village vacated pursuant to sections 18a and 19 of this chapter consists of territory of 2 or more townships in the same county, the township boards shall apportion, among their townships, the amount of the indebtedness of the vacated village that each township shall bear.

(2) If a village vacated pursuant to sections 18a and 19 of this chapter was comprised of territory from 2 different counties, the county boards of commissioners of the 2 counties shall determine what portion of the indebtedness of the vacated village each county shall bear, using as a basis the last preceding assessment roll of the vacated village before its vacation. The indebtedness, when so apportioned, shall be assessed, levied, and collected as provided in section 20 of this chapter.

History: Add. 1897, Act 182, Imd. Eff. May 29, 1897 ;-- CL 1897, 2954 ;-- CL 1915, 2838 ;-- CL 1929, 1747 ;-- CL 1948, 74.21 ;-- Am. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.22 Placing property outside corporate limits; procedure; resolution, board of supervisors.

Sec. 22.

In case any person or persons want their property placed without the corporate limits of any village, they may make application to the board of supervisors of the county in which such village is located, to change the boundaries thereof in such manner as will place the property of the person or persons applying therefor without the corporate limits of such village. Such application shall be filed with the county clerk of each county at least 10 days prior to the annual session in October of such board of supervisors, and shall be signed by 100 taxpayers of the village, or by 1/10 of the taxpayers of such village. Any person intending to apply to the board of supervisors to have his property placed without the corporate limits of any village shall give or cause to be given at least 15 days' notice of such application to the clerk of said village and by posting the same in at least 3 conspicuous public places within such village. Upon receiving the application aforesaid, the board of supervisors shall have power, by resolution, to change the boundaries of such village, as described and mentioned in such application.

History: Add. 1897, Act 182, Imd. Eff. May 29, 1897 ;-- CL 1897, 2955 ;-- CL 1915, 2839 ;-- CL 1929, 1748 ;-- CL 1948, 74.22



Section 74.23 Resolution for election of procedures.

Sec. 23.

Not later than the next meeting of council held after the clerk verifies the petition signatures and determines the sufficiency of the petition under section 18a of this chapter, the council may by resolution elect to proceed under this section and sections 23a to 23i of this chapter.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23a Disincorporation commission; composition; appointment of members.

Sec. 23a.

(1) A disincorporation commission shall be composed of 3 members representing each township into which the village is proposed to be disincorporated and a number of members representing the village equal to the number of members representing townships.

(2) The village president with approval of the village council, shall appoint the members representing the village. The township supervisor of a township, with approval of the township board, shall appoint the members representing the township.

(3) Disincorporation commission members may be village or township officials.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23b Disincorporation commission; oath of office; vacancy.

Sec. 23b.

(1) An individual appointed to the disincorporation commission shall take the constitutional oath of office.

(2) A vacancy in the disincorporation commission is created in the manner provided in section 3 of 1846 RS 15, MCL 201.3.

(3) If a member of a disincorporation commission vacates office, the vacancy shall be filled by appointment in the same manner as provided in subsection (1).

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23c Disincorporation commission; chairperson; secretary; officers; bylaws; quorum; conducting business at public meetings.

Sec. 23c.

(1) The president of the village shall appoint 1 of the village members as chairperson of the disincorporation commission.

(2) The village clerk shall call the first meeting of the disincorporation commission and shall serve as secretary of the commission and keep its minutes and records.

(3) At its first meeting, the disincorporation commission shall elect such other officers it considers advisable.

(4) The disincorporation commission shall adopt bylaws to govern the conduct of its business.

(5) A majority of the members of the disincorporation commission constitute a quorum for the transaction of business at a meeting of the commission. A majority of the members are required for official action of the disincorporation commission.

(6) The disincorporation commission shall conduct its business at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(7) A writing prepared, owned, used, in possession of, or retained by the disincorporation commission in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23d Disincorporation commission; contract for consultants and advisors; funds.

Sec. 23d.

(1) The disincorporation commission may contract for such consultants and advisors as may be reasonably necessary in its discretion to carry out its responsibilities.

(2) The village council shall appropriate for the disincorporation commission sufficient funds for the commission to reasonably carry out its responsibilities.

(3) The disincorporation commission may accept any private or public funding.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23e Disincorporation plan; elements to be included; findings.

Sec. 23e.

(1) The disincorporation commission may adopt a disincorporation plan for the village. Adoption of a disincorporation plan requires the affirmative vote of 2/3 of the members representing the village and 2 of the members representing each township of the disincorporation commission.

(2) The disincorporation plan shall provide an orderly process for disincorporation of the village. The disincorporation plan shall include all of the following elements:

(a) An interim land use plan and interim zoning of the property within the limits of the village.

(b) Provision for payment of all indebtedness of the village, including any outstanding judgments, or judgments that may result from pending or future litigation to which the village may become a party.

(c) Disposition of real and personal property and other assets, including funds, deposits, and investments.

(d) Disposition of all public records of the village in accordance with a records retention plan as provided by law, including files, books, and papers.

(e) Transfer or termination of employees, and contracts of employment, and disposition of employee benefits, including retirement, health and life insurance, unemployment compensation, accrued sick and vacation leave, and any other benefits.

(f) Jurisdiction over streets, roads, bridges, alleys, sidewalks, and any public easements in the village, and for their maintenance and repair, including street lights and snow removal.

(g) Jurisdiction over traffic control and traffic control devices.

(h) Provision for any special assessments or special assessment districts within the village, including, but not limited to, street maintenance, street sweeping, and private road service.

(i) The transfer or termination of public utilities and public services of the village, including, but not limited to, water, sewer, drainage, cable television, street lighting, electric service, and garbage and refuse service.

(j) Regulation or orderly transfer of responsibility for any special districts, including, but not limited to, established historic districts, downtown development districts, tax increment financing districts, and land subject to any land transfer agreements.

(k) Provision for any authorities that the village has established or in which the village is a member.

(l) Findings as to the fiscal impact of dissolution upon the township or townships into which the village is proposed to be disincorporated and the residents of the village, including the estimated revenues gained by the township and losses to each municipality from property taxes and from state revenue sharing and from gas and weight tax revenues distributed by this state to the village and any township into which the village is proposed to be disincorporated.

(m) A process for the resolution of any dispute that may arise over the implementation of the plan, if adopted, and the procedure that a party to any such dispute may utilize for this process.

(3) The disincorporation commission may make findings as to the effect of disincorporation upon collateral matters including, but not limited to, property values, public service levels and costs, and local property tax rates.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23f Disincorporation plan; submission; ratification.

Sec. 23f.

A disincorporation plan adopted under section 23e shall be submitted to the council and to the township board of each affected township. The council and township board or boards may ratify the disincorporation plan. If the council and the township board of each affected township ratify the plan, the question of disincorporation pursuant to the plan shall be placed on the ballot pursuant to section 23g of this chapter. If the council or the township board of each affected township fails to ratify the disincorporation plan, the question of disincorporation shall be submitted to the electorate as described in section 18a of this chapter not more than 1 year after the date the disincorporation was filed under section 18a of this chapter.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23g Disincorporation plan; approval; ballot; form; special election; failure of commission to adopt plan.

Sec. 23g.

(1) If the disincorporation plan is approved under section 23f of this chapter, the clerk of the disincorporation commission shall prepare and certify to the county clerk of each county where the village is located ballot language describing the proposed disincorporation and that includes the following in substantially the following form:

“Shall the village of _______________ be disincorporated pursuant to the plan adopted by the disincorporation commission?

( ) Yes

( ) No”.

(2) The clerk of the disincorporation commission shall certify the proposed disincorporation for inclusion on the ballot at the next general election, the state primary immediately preceding the general election, or a special election not occurring within 45 days of a state primary or a general election, as specified by the clerk of the disincorporation commission. However, the clerk of the disincorporation commission shall not certify the proposed disincorporation for inclusion on the ballot at either of the following:

(a) An election to be held less than 60 days after the date of certification.

(b) An election to be held more than 1 year after the township clerk verifies the petition signatures and determines that the petition is sufficient under section 18a of this chapter.

(3) If a special election is requested by the clerk of the disincorporation commission, the county clerk of the county in which the greatest number of electors of the village reside shall schedule the election in compliance with section 641 of the Michigan election law, 1954 PA 116, MCL 168.641. The proposal shall be submitted to the qualified and registered electors residing in the village and each township into which the village is proposed to be disincorporated at that election.

(4) If a disincorporation commission fails to adopt a plan under section 23e of this chapter or the clerk of the disincorporation commission does not certify the proposed disincorporation for inclusion on the ballot under this section, the question of disincorporation shall be submitted to the electors as described in section 18a of this chapter not more than 1 year after the date the disincorporation petition was filed under section 18a of this chapter.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998 ;-- Am. 2003, Act 305, Eff. Jan. 1, 2005



Section 74.23h Disincorporation; approval by electors.

Sec. 23h.

(1) The proposed disincorporation is approved by the electors and shall take place pursuant to the plan adopted under section 23e of this chapter only if a majority of each of the following votes cast on the question of the proposed disincorporation are in favor of the disincorporation:

(a) The votes cast by electors of the village.

(b) The votes cast by the electors of each township into which the village is proposed to be disincorporated, counted separately, and excluding votes cast by residents of the village.

(2) Unless the proposed disincorporation is approved as provided in subsection (1), the proposed disincorporation pursuant to a plan adopted under section 23e of this chapter is disapproved by the electors and the village shall not be disincorporated pursuant to the plan.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.23i Filing new petition; limitation.

Sec. 23i.

A new petition shall not be filed under section 18a of this chapter less than 2 years after the election if the disincorporation is disapproved by the electors at an election held pursuant to section 18a or 23g of this chapter.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.24 Modification of act.

Sec. 24.

A village incorporated under this act may locally modify this act by complying with the provisions governing the amendment of a charter under the home rule village act, 1909 PA 278, MCL 78.1 to 78.28.

History: Add. 1998, Act 254, Imd. Eff. July 13, 1998



Section 74.25 Short title.

Sec. 25.

This act shall be known and may be cited as “the general law village act”.

History: Add. 1994, Act 87, Eff. Oct. 1, 1994






3-1895-XV CHAPTER XV ELECTIONS FOR BORROWING MONEY AND ISSUING BONDS; ISSUANCE OF BONDS AND LEVY OF A TAX TO PAY PRINCIPAL AND INTEREST THEREOF. (75.1...75.12)

Section 75.1-75.12 Repealed. 1974, Act 4, Imd. Eff. Jan. 30, 1974.












Chapter 78 - Villages

Act 278 of 1909 THE HOME RULE VILLAGE ACT (78.1 - 78.28)

Section 78.1 Short title; corporate existence of villages to continue; village subject to general laws; seal; suit.

Sec. 1.

(1) This act shall be known and may be cited as “the home rule village act”.

(2) All villages within this state incorporated before September 1, 1909 under any general or special act of the legislature shall continue their corporate character, and any general and special charter provisions for the government of such villages shall continue in force until superseded, amended, or repealed pursuant to this act. A village is subject to all general laws of this state.

(3) A village incorporated under this act shall have a seal and may sue and be sued.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2843 ;-- CL 1929, 1763 ;-- CL 1948, 78.1 ;-- Am. 1994, Act 86, Eff. Oct. 1, 1994



Section 78.1a Conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 1a.

(1) The business which a charter commission or a legislative body of a village may perform shall be conducted at a public meeting of the commission or body held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A writing prepared, owned, used, in the possession of, or retained by a charter commission or a legislative body of a village in the performance of an official function under this act shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1977, Act 198, Imd. Eff. Nov. 17, 1977



Section 78.1b Emergency financial manager; authority and responsibilities.

Sec. 1b.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a village governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 197, Imd. Eff. June 27, 1988



Section 78.2 Incorporation, detachment or addition of territory, or consolidation; petition; signatures; incorporation of summer resort association; proceedings; certification; appointment, oath, duties, and compensation of enumerators; sworn statement; “qualified electors” defined.

Sec. 2.

Villages may be incorporated or territory detached therefrom or added thereto, or consolidation made of 2 or more villages into 1 village by proceedings originating by petition therefor signed by qualified electors residing within the cities, villages, or townships to be affected thereby, to a number not less than 1% of the population of the territory affected thereby according to the last preceding United States census, which number shall in no case be less than 100. If all or any part of the district proposed to be incorporated, annexed, or detached has been subdivided into 1 or more subdivisions, the plat or plats of which have been recorded in the register of deeds' office of the proper county, the petition therefor shall be signed by qualified electors residing within each such subdivision and by qualified electors residing within the unsubdivided portion, if any, of such district to a number in each case of not less than 1% of the population of each such subdivision and of such unsubdivided portion of such district, such population to be determined as of the date on which the first signature to such petition shall be obtained. If there are no qualified electors residing within the district proposed to be annexed or detached, or within a subdivided or unsubdivided portion of such a district then such petition shall be signed by persons who collectively hold equitable title as vendees under a recorded land contract or memorandum of land contract, or record legal title to more than 1/2 the area of the land, exclusive of streets, lying within such district, or subdivided portion of such district, at the time the first signature to such petition is obtained, and also by qualified electors in the remainder of the district to be affected by such annexation or detachment, to the number hereinbefore provided. If a summer resort association has been incorporated and has existed for 2 consecutive years under Act No. 230 of the Public Acts of 1897, as amended, being sections 455.1 to 455.24 of the Michigan Compiled Laws, and such association having a number of legal voters of not less than 30 residing within such territory, the same may be incorporated as a village as hereinafter provided. Signatures of land owners as above provided shall be followed by a description of the land and area thereof. In proceedings for the incorporation of a new village or the consolidation of 2 or more villages into 1 village, a petition signed by not less than 20 qualified electors who are freeholders residing within the territory proposed to be incorporated or consolidated, praying for the taking of a census of the inhabitants of the territory affected thereby, may be filed with the county clerk of the county in which the territory is located. The county clerk within 5 days after the filing of the petition shall certify to the president of each village and supervisor of each township affected thereby, and to the secretary of state, that the petition has been so filed. Within 5 days after the service of the certificate, the secretary of state shall appoint enumerators to enumerate the inhabitants of each village proposed to be incorporated, or a consolidation made thereof. Before entering upon the duties of office, each enumerator shall take and subscribe to the constitutional oath of office before some officer authorized to administer oaths and file the same with the secretary of state and with the county clerk in which the territory is located. Each enumerator shall enumerate all of the bona fide inhabitants of the village or township, territory or portion thereof assigned to the enumerator by the secretary of state, and shall visit each house or dwelling and obtain the names of each known resident thereof. Each enumerator shall receive for his or her services not to exceed $5.00 per day, together with actual and necessary expenses therefor, which sum shall be paid by the village or township within which the services of the enumerator were rendered. Upon completing the enumeration it shall be the duty of the persons so appointed to make a return in duplicate of the enumeration showing the names of the inhabitants of each village or township, territory or district to the county clerk and to the secretary of state. No enumeration or census shall be conducted in any village or township, or portion thereof, within 2 years of the date of the last enumeration in the territory. Every enumeration shall be conducted under the general supervision and control of the secretary of state who shall make rules and regulations in accordance with the the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.315 of the Michigan Compiled Laws, for the purpose of carrying out this section. If a petition is signed by land owners in the case of a district which is proposed to be annexed or detached in which there are no qualified electors residing, as above provided, then a sworn statement shall also accompany such petition giving the total area of the land, exclusive of streets, included within such uninhabited district to be annexed or detached, or such subdivided or unsubdivided portion thereof. The term “qualified electors” as used in this section as applied to persons residing within unsubdivided portions of the district shall include only such electors who are owners of property assessed for taxes within the unsubdivided portions of the district.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2844 ;-- Am. 1927, Act 159, Imd. Eff. May 12, 1927 ;-- Am. 1929, Act 251, Eff. Aug. 28, 1929 ;-- CL 1929, 1764 ;-- Am. 1941, Act 291, Eff. Jan. 10, 1942 ;-- CL 1948, 78.2 ;-- Am. 1958, Act 140, Eff. Sept. 13, 1958 ;-- Am. 1984, Act 430, Eff. Mar. 29, 1985



Section 78.2a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 2a.

Except as otherwise provided in this section, a petition under section 2, 3, 4, 7, 11, 12, 13, 14, or 17, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A petition under section 2 that is signed by landowners because no qualified electors reside within the district or portion of the district to be annexed or detached is not subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 148, Eff. Mar. 23, 1999



Section 78.3 Petitions; contents.

Sec. 3.

Said petition shall accurately describe the proposed boundaries of the village or of the territory to be annexed thereto or detached therefrom and if the purpose is to incorporate a new village, it shall represent that the territory described contains not less than 150 inhabitants and an average of not less than 100 inhabitants per square mile.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2845 ;-- Am. 1919, Act 256, Eff. Aug. 14, 1919 ;-- Am. 1925, Act 40, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 241, Eff. Aug. 28, 1929 ;-- CL 1929, 1765 ;-- CL 1948, 78.3



Section 78.4 Petition; presentation; action of county board of commissioners; resolution; vote; review.

Sec. 4.

(1) A petition under section 2 shall be addressed to the county board of commissioners of the county in which the territory to be affected by the proposed incorporation, consolidation, or change of boundaries is located. The petition shall be filed with the clerk of the county board of commissioners not less than 30 days before the board of commissioners convenes in regular session, or in a special session called for the purpose of considering the petition. The board of commissioners shall determine if the petition complies with the requirements of this act and if the statements contained in the petition are correct. If a majority of the board determines that the petition does not comply with the requirements of this act or that the statements contained in the petition are not correct, the board shall not conduct further proceedings on the petition. If the board determines that the petition complies with the requirements of this act and that the statements contained in the petition are correct, the board shall, by resolution, provide that the question of making the proposed incorporation, consolidation, or change of boundaries be submitted to the qualified electors of the district to be affected at the next general election, or at a special election before the next general election on a regular election day established under section 641 of the Michigan election law, 1954 PA 116, MCL 168.641, that is held 60 days or more after the adoption of the resolution.

(2) After the adoption of a resolution submitting the ballot question to a vote of the electors, neither the sufficiency nor legality of the petition under section 2 may be questioned in any proceeding.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2846 ;-- CL 1929, 1766 ;-- CL 1948, 78.4 ;-- Am. 2003, Act 304, Eff. Jan. 1, 2005



Section 78.5 Incorporation, consolidation or change of boundaries; affected district; referendum; authorizing vote.

Sec. 5.

The district to be affected by every such proposed incorporation, consolidation or change of boundaries, shall be deemed to include the whole of each city, village, or township from which territory is to be taken or to which territory is to be annexed: Provided, however, That proposed incorporations, consolidations or changes of boundaries shall be submitted to the qualified electors residing within the territory proposed to be incorporated or residing within the village to which territory is to be annexed as the case may be, and also to the qualified electors of the city, village or township, from which the territory to be taken is located and at the election, when the said question is voted upon, the city, village or township shall conduct the election in such manner as to keep the votes of the qualified electors in the territory proposed to be incorporated or annexed or detached in a separate box from the one containing the votes from the remaining portions of such city, village, or township, and if the returns of said election shall show a majority of the votes cast in the district proposed to be incorporated or annexed, voting separately, to be in favor of the proposed incorporation or change of boundary as the case may be, and if a majority of the electors voting in the remainder of the district to be affected as herein defined, voting collectively, are in favor of the proposed incorporation or change of boundary as the case may be, then such territory shall become incorporated as a village or shall become a part of the corporate territory of the village or shall be detached therefrom, as the case may be: Provided further, That in case there are no qualified electors residing within the territory proposed to be detached, or annexed, if a majority of electors voting in the remainder of the district to be affected, as herein defined, are in favor of the proposed change of boundary, then such territory shall become a part of the corporate territory of the village or shall be detached therefrom, as the case may be: Provided further, That the question of incorporating a new village from territory located in a township or townships shall be determined by a majority of the votes cast at an election at which only the electors residing within the territory proposed to be incorporated shall vote.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2847 ;-- Am. 1919, Act 395, Eff. Aug. 14, 1919 ;-- Am. 1925, Act 90, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 251, Eff. Aug. 28, 1929 ;-- CL 1929, 1767 ;-- CL 1948, 78.5



Section 78.5a Annexation; petition; vote; approval of adjoining city, village or township.

Sec. 5a.

Where the territory proposed to be annexed is adjacent to a village and consists of fractional parts of platted subdivision lots, located in an adjoining city, village or township, annexation may be accomplished upon petition of the property owner by the affirmative majority vote of the legislative body of the village and the approval of the legislative body of the adjoining city, village or township.

History: Add. 1968, Act 71, Imd. Eff. May 28, 1968



Section 78.6 Petition and resolution; certified copies, transmittal to local clerks, time; election notices.

Sec. 6.

The county clerk shall, within 3 days after the passage of the resolution provided for in section 4 of this act, transmit a certified copy of said petition and of such resolution to the clerk of each city, village or township in the district to be affected by the proposed incorporation, consolidation or change, and it shall be the duty of each of said city, village and township clerks to give notice of the date and purpose of the election provided for by said resolution by publication in 1 or more newspapers published within said district at least once in each week for 4 weeks preceding said election, and by posting a like notice in at least 10 public places in said district not less than 10 days prior to such election.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2848 ;-- CL 1929, 1768 ;-- CL 1948, 78.6



Section 78.7 Villages in more than 1 county; incorporation, consolidation or change in boundary; procedure.

Sec. 7.

(1) If the territory to be affected by a proposed incorporation, consolidation, or change of boundaries is situated in more than 1 county, the petition under section 2 shall be addressed and presented to the secretary of state.

(2) The secretary of state shall examine the petition and the accompanying affidavits. If the secretary of state finds that the petition and accompanying affidavit or affidavits comply with the requirements of this act, the secretary of state shall certify the petition and accompanying affidavits and shall transmit the certificate and a certified copy of the petition and the accompanying affidavits to the clerk of each city, village, or township to be affected by the proposed incorporation, consolidation, or change of boundaries, together with a notice directing that the question of making the incorporation, consolidation, or change of boundaries petitioned for be submitted to the electors of the district to be affected. The notice shall provide that the ballot question shall be submitted at the next general election, or at a special election before the next general election, that is held 60 days or more after the date of transmittal of the certificate.

(3) If the secretary of state finds that the petition and the accompanying affidavits do not comply with the requirements of this act, he or she shall certify to that fact and shall return the petition and affidavits to the person from whom they were received, along with the certificate.

(4) Each city, village, and township clerk who receives from the secretary of state the copies and certificate provided for in subsection (2) shall give notice of the election to be held on the question of making the incorporation, consolidation, or change of boundaries petitioned for in the same manner as provided for in section 6.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2849 ;-- Am. 1929, Act 251, Eff. Aug. 28, 1929 ;-- CL 1929, 1769 ;-- CL 1948, 78.7 ;-- Am. 1960, Act 68, Eff. Aug. 17, 1960 ;-- Am. 2003, Act 304, Eff. Jan. 1, 2005



Section 78.8 Returns canvass.

Sec. 8.

The returns by the several boards of election inspectors shall be made to the clerk of the county in which the village or proposed village, or the greater part thereof, if in more than 1 county, is located, and shall be canvassed on the first Thursday following said election in the manner provided by law for a county canvass.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2850 ;-- CL 1929, 1770 ;-- CL 1948, 78.8



Section 78.9 Proceedings; copy filed with secretary of state; recording; change effected; certificate to state treasurer; time.

Sec. 9.

(1) On the filing in the office of the secretary of state and the clerk of the county or counties within which the village is located, of a copy of the petition and of every resolution, affidavit, or certificate necessarily following a petition, with the certificate of the board of county canvassers attached, showing that the purposes of the petition have been approved by a majority of the electors voting on the petition as provided in this act, the number of votes cast on that proposition and the number cast for and against the proposition, the village is from that date duly and legally incorporated under and by the name designated in that petition, or the territory described in that petition is duly and legally consolidated as 1 village, or attached to or detached from the village named in that petition, as the case may be, and that petition and the subsequent proceedings under that petition shall be duly recorded in each of the village offices in a book to be kept for that purpose. The records or certified copies of the records shall be prima facie evidence of the due and legal incorporation of the village or of the consolidation or change of boundaries prayed for in the petition. Territory detached from any village shall become a part of the township, village or city from which it was originally taken.

(2) The secretary of state shall, within 10 days after the filing in his or her office of the certified copies as required by this section, make and file with the state treasurer a certificate showing the name of the village thus incorporated, a description of the land included within the limits of the village, or in case of a change of boundaries of any village a description of the land attached to or detached from that village.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 71, Eff. Aug. 1, 1911 ;-- CL 1915, 2851 ;-- CL 1929, 1771 ;-- CL 1948, 78.9 ;-- Am. 2002, Act 375, Imd. Eff. May 24, 2002



Section 78.10 Annexation of entire village or township; incorporation of village from part of township; annexation of part of city, village, or township by village.

Sec. 10.

Whenever an entire village or township is annexed to a village, the village to which it is annexed shall succeed to the ownership of all the property of the village or township annexed and shall assume all of its debts and liabilities, and whenever part of a city, village or township is annexed to a village the real property in the territory annexed which belongs to the city, village or township from which it is taken shall be sold by the authorities of the city, village or township in which said land was located before such annexation, and that portion of the proceeds of such sale shall be paid to the village acquiring such territory which shall be in the same ratio to the whole amount received as the assessed valuation of the taxable property in the territory annexed bears to the assessed valuation of the taxable property in the entire city, village or township from which said territory is taken: Provided, That no cemetery within such territory shall be sold; but to the extent it is owned by the city, village or township within which it was located, it shall become the property of the village to which it is annexed.

Whenever a new village is incorporated from part of a township or townships, such village shall be entitled to its pro rata share of the amount thereafter due such township or townships or due any county agency in respect of population in such township or townships from any future distribution of state sales tax receipts, gasoline and motor vehicle weight tax revenues, intangibles tax revenues, state alcoholic liquor tax revenues, or any other state funds, moneys or grants which, by law, are required to be distributed among cities, villages, townships and/or counties of the state, which pro rata distribution shall be determined as follows, to wit:

(1) According to the last federal census prior to date of distribution but since such annexation, if there be such census, showing the respective population of the township or townships and the municipalities affected;

(2) In the absence of such federal census, an official special census shall be taken of that part of the areas of each township which form the newly incorporated village and of the balance of the area of such township or townships. Such census shall be taken by enumerators appointed by the secretary of state upon application by any one of the municipalities affected by such incorporation, which census shall be taken, as near as may be, in accordance with the provisions of section 6 of Act No. 279 of the Public Acts of 1909, as amended, the ratio of population between the areas incorporated from each township to form the newly incorporated village and the remainder of the respective township or townships from which the village was incorporated, shall be the basis for determination of the pro rata share of the state funds, moneys or grants to be distributed, and the township or townships from which such incorporated village is incorporated or the county agency receiving the funds, moneys or grants in respect of population in such township or townships shall be liable to the incorporated village for its proper pro rata share of any state funds, moneys or grants received by such township or townships or such county agency, respectively, after the date of incorporation;

(3) In the absence of a federal census and in lieu of an official special census determining the respective populations of the municipalities affected by such incorporation, the newly incorporated village and each township from which the same was incorporated, may agree, by joint resolution, as to the prorating between them and between the village and any county agency receiving state funds, moneys or grants in respect of population in such township or townships of any funds, moneys, or grants distributable by the state, a certified copy of which joint resolution shall be filed in the office of the secretary of state and shall be binding upon all parties affected by said incorporation.

Whenever a part of a city, village or township is annexed to a village, the village to which such territory is annexed shall be entitled to its proper pro rata share of any of the said state funds, moneys or grants thereafter distributable under the law to the city, village or township from which said territory was detached or to any county agency receiving state funds, moneys or grants in respect of population in such township or townships, determined as follows:

(1) According to ratio of population between the area annexed and the remainder of the township, city or village from which said area was detached, as determined by the last official federal or state census showing such populations;

(2) If there be no official census by which said respective populations can be determined, then a census shall be taken of the territory detached and the remainder of the territory in the township, city or village from which it was detached as provided above in the case of a newly incorporated village;

(3) In the absence of a federal census and in lieu of taking an official special census, the village to which said territory was annexed and the cities, townships, or villages from which said territory was detached, may agree by joint resolution of their governing bodies as to the prorating of any such state funds, moneys, or grants between them and between the village and any county agency receiving said funds, moneys, or grants in respect of population in such township or townships as provided above in the case of a newly incorporated village, a copy of which agreement shall be filed with the secretary of state and shall thereafter be binding upon all parties to said incorporation.

The foregoing provisions shall be used hereafter in determining the prorata distributions of any state funds, moneys or grants between townships and/or county agencies and any village which has become newly incorporated since the last decennial federal census, either before or after the passing of this law, and between townships and/or county agencies and any village which has annexed territory since the last decennial federal census, either before or after the passing of this law; but in no event shall the sharing of any distribution of state funds, moneys, or grants made previous to the effective date of this law be altered.

The indebtedness and liabilities of every city, village, and township, a part of which shall be annexed to a village, shall be assumed by the village to which the same is annexed in the same proportion which the assessed valuation of the taxable property in the territory annexed bears to the assessed valuation of the taxable property in the entire city, village or township from which such territory is taken. Assessed valuations shall be determined in every division pursuant to this section from the last assessment roll of the city, village or township which has been confirmed by the board of review.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2852 ;-- CL 1929, 1772 ;-- Am. 1947, Act 92, Eff. Oct. 11, 1947 ;-- CL 1948, 78.10



Section 78.11 New village; charter commission, election, manner, duties, oath; proposed charter, vote, manner; notices.

Sec. 11.

At every election on the question of incorporation of a new village, each elector residing within its proposed territorial limits shall also be entitled to vote for 5 electors, residing in the territory which it is proposed to incorporate, as members of a charter commission, and all notices required by section 6 of this act shall include notice of the election thereof. The ballots shall be prepared by the clerk of the county in which the territory is located or if located in more than 1 county, then by the clerk of the county in which the greater portion of the territory is located; the expense to be borne by the county: Provided, however, That if the proposed village shall be incorporated, then the county shall be reimbursed by the village. The county clerk shall prepare the ballot to be used at such election in accordance with the general election laws of the state as follows:

And such county clerk shall also prepare a separate ballot and place upon the same in alphabetical order having reference to the initial of the surname, without party designation, under the heading “Candidates for members of charter commission,” the names of all electors, having the qualifications required by this act for members of charter commissions, who shall file a petition signed by 20 qualified electors residing in the territory proposed to be incorporated, asking that such name be placed upon the ballot. The ballot shall also bear instructions directing that not more than 5 candidates shall be voted for. On the vote being canvassed on the question of incorporation, if the result is determined to be in favor of such incorporation, the board of canvassers shall proceed to canvass the votes cast for members of such commission, and shall certify to the election of the 5 persons receiving the highest number of votes so cast. The members of the commission so elected shall take the constitutional oath of office, and shall have power to fill vacancies in their membership, and 3 or more of them shall constitute a quorum. The charter commission shall convene within 10 days after election and frame a charter for said village within 60 days thereafter. It shall choose its own officers, determine the rules of its proceedings and keep a journal. A roll call of its members on any question shall be entered on the journal at the request of any member. It shall provide the manner of nominating the candidates for the first elective officers provided in the proposed charter. It shall fix the date of the first village election and do and provide all other things necessary for making such nominations and holding such election. Such election may be held at a special election or on the same date as a general election. It shall publish such proposed charter in 1 or more newspapers published in said village, if one is published therein, and if not, then in some newspaper published in the same or an adjoining county and circulating in said villages, at least once, not less than 2 weeks and not more than 4 weeks preceding said election, together with a notice of said election, and that on the date fixed therefor the question of adopting such proposed charter will be voted on, and that the elective officers provided for therein will be elected on the same date. Notice of such election shall also be posted in at least 10 public places within the village not less than 2 weeks prior to such election. Said commission shall provide for 1 or more polling places for said election, and give like notice of their location, and shall appoint the inspectors of said election, and a canvassing board of 3 electors to canvass the votes cast at such election.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2853 ;-- CL 1929, 1773 ;-- CL 1948, 78.11



Section 78.12 Village charter; rejection; effect; president de facto; resubmission; revert to prior status.

Sec. 12.

(1) If the proposed charter is rejected at an election, the election of officers is void, except that the elector who receives the highest number of votes cast for the office of president shall be a de facto officer of the village until a president for the village is elected and qualified pursuant to a charter which the electors have approved. The president elected shall, after the lapse of 10 days within which petitions for the selection of a new charter commission may be filed, if a petition has not been filed with him or her, by notice, require the charter commission to reconvene and upon notice the charter commission shall reconvene and, within 60 days after the notice, provide any revision, amendment, or amendments to the original draft of the charter previously prepared by the commission as the commission considers necessary.

(2) The proposed charter, with amendment or amendments, shall be resubmitted to the qualified electors of the village in the same manner and with the same notice and proceedings as required in the first instance, which proceedings shall continue until the qualified electors of the village have, by a majority vote, approved a charter for the village.

(3) Any proposed charter, as originally submitted or resubmitted with any amendment or amendments, shall not be submitted more than 3 times to the qualified electors of the village, and if rejected 3 times, or in the event that a charter is not adopted by the electors of the village during a period of 3 years following the election on the question of the incorporation of the village, the township clerk of the township in which the village is located, or of that township having the largest portion of the population thereof, shall certify that fact to the secretary of state and to the county clerk, register of deeds, and circuit court of the county in which the village is located. The territory of the village shall thereupon revert to the status existing prior to the filing of the petition required by section 2, and the office of each charter commissioner and de facto officer of the village shall terminate and cease to exist.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2854 ;-- CL 1929, 1774 ;-- CL 1948, 78.12 ;-- Am. 1952, Act 20, Eff. Sept. 18, 1952 ;-- Am. 2008, Act 418, Imd. Eff. Jan. 6, 2009



Section 78.13 Village charter; new charter commission, petition, procedure, duties; eligibility; expenses, payment; territory, control.

Sec. 13.

In cases where the qualified electors of a village shall reject a proposed charter, any 100 electors of said village may petition the de facto president for the selection of a new charter commission, and if said petition shall be filed with the de facto president of said village on or before the expiration of 10 days from the canvass and determination of the vote on said charter, the de facto president of said village shall, if said petition is signed by the requisite number of electors, certify such fact upon said petition and forthwith file the same with the county clerk or secretary of state, depending upon the office in which the original petition was filed, and such county clerk or secretary of state as the case may be, shall give notice of the filing of such petition in the same manner as upon the filing of the original petition and an election shall be called and held and a new charter commission shall be elected in the same manner as in the first instance. The duties of the new charter commission shall be the same as those of the former commission, and as many such successive commissions as necessary may be held in like manner until a charter for such village is framed and approved by the electors thereof. All persons who have served on previous charter commissions within 1 year, shall be ineligible as members of every such commission. The first legislative body assembled pursuant to a charter adopted by the electors of such village, shall provide for the payment of the necessary expenses incurred by the county and by the members of such commission or commissions, but the members of the commission shall receive no compensation for their services. The territory constituting the village shall remain under the control and management of the respective cities, villages and townships from which it was taken and the authority of the officers of such cities, villages and townships shall continue until the charter of the new village has been adopted and the officers have been elected and qualified as herein provided.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2855 ;-- CL 1929, 1775 ;-- CL 1948, 78.13



Section 78.14 Village charter; revision.

Sec. 14.

Any village desiring to revise its charter shall do so in the following manner, unless otherwise provided by charter: When its legislative body shall by a 2/3 vote of the members-elect, declare for a general revision of the charter, or when an initiatory petition signed by qualified electors equal to at least 20 per centum of the total vote cast for president at the last preceding election, and verified by the person or persons who obtained such signatures, shall be presented therefor, the question of having a general charter revision shall be submitted to the electors for adoption or rejection at the next municipal election or at a special election. In case the electors shall, by a majority vote, declare in favor of such revision, a charter commission shall be selected consisting of 5 electors who are freeholders, to be elected at large on a non-partisan ballot, having a residence of at least 2 years in the municipality. The 5 candidates having the greatest number of votes shall be elected.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1915, Act 298, Imd. Eff. May 19, 1915 ;-- CL 1915, 2856 ;-- CL 1929, 1776 ;-- CL 1948, 78.14



Section 78.15 Election of charter commission; details fixed by legislative body.

Sec. 15.

The legislative body of the municipality, unless it is otherwise provided, shall fix in advance of the election of a charter commission, the manner of nominating and electing the same, the place of its meeting, the compensation, if any, of its members, the money for the expense thereof, and provide the ballots for election.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2857 ;-- CL 1929, 1777 ;-- CL 1948, 78.15



Section 78.16 Charter commission; quorum.

Sec. 16.

A majority of those elected shall constitute a quorum of the commission and its powers and duties shall be the same as those prescribed in section 11 of this act.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2858 ;-- CL 1929, 1778 ;-- CL 1948, 78.16



Section 78.17 Charter; amendments, submission.

Sec. 17.

Any amendment to any existing charter, whether passed pursuant to the provisions of this act or heretofore granted or passed by the state legislature, for the government of a village, may be submitted to the electors by a 2/3 vote of the legislative body of the village, or may be petitioned for by not less than 20 per centum of the number of electors voting for president at the last preceding election, which petition shall be verified by the oath of the party or parties securing the same and filed with the village clerk. Every such amendment shall be submitted to the electors at the next general or special election. When the amendment originates in the legislative body, it shall be published and remain on the table for 30 days before action is taken thereon. The form in which any proposed amendment to a village charter shall be submitted on the ballot, unless provided for in the initiatory petition, shall be determined by resolution by the legislative body.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2859 ;-- CL 1929, 1779 ;-- CL 1948, 78.17



Section 78.18 Charter commission; prosecuting attorneys to give advice; charter vote prerequisites.

Sec. 18.

It shall be the duty of the prosecuting attorneys of the several counties, to give advice to any and all charter commissions of this state, as to whether proposed charters contravene the constitution and general laws of this state, and such other information in relation to the formation, amendment or revision of charters as they may require. Every charter framed or revised by a charter commission, and every amendment to a village charter, whether passed pursuant to the provisions of this act or heretofore granted or passed by the state legislature for the government of a village shall, before its submission to a vote of the electors be presented to the governor of the state. If he shall approve it, he shall sign it; if not he shall return the charter to the commission, and amendment to the legislative body of the village, with his objections thereto, and any information or recommendations he may see fit to submit, which shall be spread at large on the journal of the body receiving them, and it shall reconsider it. On such reconsideration, if 2/3 of the members agree to pass it, it shall be submitted to the voters.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2860 ;-- CL 1929, 1780 ;-- CL 1948, 78.18



Section 78.19 Charter; publication prerequisites.

Sec. 19.

Every charter and amendment thereto, whether of villages incorporated under this act or under an existing charter of the village heretofore granted or passed by the legislature for the government of a village, before submission to the electors shall be published as provided in section 11 of this act.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2861 ;-- CL 1929, 1781 ;-- CL 1948, 78.19



Section 78.20 Charter of amendment; approval; filing time.

Sec. 20.

If the charter or any amendment thereto, whether of villages incorporated under this act or under an existing charter of the village heretofore granted or passed by the legislature for the government of a village, be approved, then 2 printed copies thereof, with the vote for and against, duly certified by the village clerk, shall, within 30 days after the vote is taken, be filed with the secretary of state, and a like number with the county clerk, and shall thereupon become law.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2862 ;-- CL 1929, 1782 ;-- CL 1948, 78.20



Section 78.21 Election; expenses; manner of conducting.

Sec. 21.

(1) All elections held under this act shall be paid for as provided by the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992. The appropriate clerk shall determine the publication and notice of the election.

(2) Notwithstanding a charter provision providing otherwise, the day on which a village holds its regular or a special election is governed by the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, or by a resolution adopted in compliance with section 642 or 642a of the Michigan election law, 1954 PA 116, MCL 168.642 and 168.642a.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2863 ;-- CL 1929, 1783 ;-- CL 1948, 78.21 ;-- Am. 2003, Act 304, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 299, Imd. Eff. July 23, 2004



Section 78.22 Police officers of village; powers.

Sec. 22.

When any person has committed or is suspected of having committed any crime or misdemeanor within a village, whether incorporated under the provisions of this act or under an existing charter of the village heretofore granted or passed by the legislature for the government of a village, or has escaped from any prison of such a village, the police officers of such village shall have the same right to pursue, arrest and detain such person without the village limits as the sheriff of the county.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2864 ;-- CL 1929, 1784 ;-- CL 1948, 78.22



Section 78.22a District court or municipal court; hearing and determining cases.

Sec. 22a.

The district court or municipal court in the judicial district in which a village is located shall hear and determine all cases that occur within the village's boundaries and come within the jurisdiction and authority of the district court or municipal court in the judicial district in which the village is located.

History: Add. 1964, Act 57, Eff. Aug. 28, 1964 ;-- Am. 1978, Act 190, Imd. Eff. June 4, 1978 ;-- Am. 1987, Act 239, Imd. Eff. Dec. 28, 1987



Section 78.22b Police officer; authority to execute bench warrant.

Sec. 22b.

A police officer of a village has the same authority within the village as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1992, Act 47, Imd. Eff. May 12, 1992



Section 78.23 Village charter; mandatory provisions.

Sec. 23.

Each village charter shall provide for all of the following:

(a) The election of and compensation for a president who shall be the executive head, a clerk, and a legislative body. Notwithstanding a charter provision to the contrary, a village election shall be nonpartisan.

(b) The election or appointment of other officers or administrative boards considered necessary.

(c) The levying and collection of village taxes.

(d) That the subjects of taxation for municipal purposes shall be the same as for state, county, and school purposes under the general law.

(e) An annual appropriation of money for municipal purposes.

(f) The public peace and health, and for the safety of persons and property.

(g) One or more election districts; subject to section 21, the time, place, and means of holding elections; and the registration of electors.

(h) Keeping in the English language a written or printed journal of proceedings of the legislative body.

(i) The publication of an ordinance or a synopsis of an ordinance before the ordinance becomes operative. Any charter provision to the contrary notwithstanding, a village may adopt an ordinance punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. Whether or not provided in its charter, a village may adopt a provision of any state statute for which the maximum period of imprisonment is 93 days, the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or a plumbing code, electrical code, or building code that has been promulgated by this state, by a department, board, or other agency of this state, or by an organization or association that is organized and conducted for the purpose of developing that code, by making reference to that law or code in an adopting ordinance without publishing that law or code in full. The law or code shall be clearly identified in the ordinance, and a statement of the purpose of the law or code shall be published with the adopting ordinance. Printed copies of the law or code shall be kept in the office of the village clerk and made available to the public at all times. The publication shall contain a notice stating that a complete copy of the law or code is available to the public at the office of the village clerk. Except as otherwise provided in this subdivision, a village shall not enforce any provision adopted by reference for which the maximum period of imprisonment is greater than 93 days. A village may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(i) Community service for not more than 360 hours.

(ii) Imprisonment for not more than 180 days.

(iii) A fine of not less than $200.00 or more than $700.00.

(j) That the business of the legislative body shall be conducted at a public meeting of the body held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, and all records of the municipality shall be available to the public under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(k) Adopting, continuing, amending, or repealing village ordinances.

(l) A system of accounts that conforms to a uniform system required by law.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2865 ;-- CL 1929, 1785 ;-- Am. 1941, Act 285, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 345, Eff. Oct. 11, 1947 ;-- CL 1948, 78.23 ;-- Am. 1977, Act 198, Imd. Eff. Nov. 17, 1977 ;-- Am. 1982, Act 373, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 254, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 258, Eff. Dec. 29, 1999 ;-- Am. 2003, Act 304, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 11, Imd. Eff. Feb. 15, 2012



Section 78.24 Village charter; permissible provisions.

Sec. 24.

A village may provide in its charter for 1 or more of the following:

(a) The regulation of a trade, occupation, or amusement within the village's boundaries, including the sale of intoxicating liquor and the number of licenses to be issued for the sale of intoxicating liquor. A charter shall not permit the sale of liquor in a county in which the sale is prohibited by operation of the general local option law of this state, but may suppress saloons for the sale of intoxicating liquor.

(b) The punishment of a person who violates an ordinance of the village other than an ordinance described in section 25a. The penalty for a violation of such an ordinance shall not exceed a fine of $500.00 or imprisonment for 90 days, or both. However, unless otherwise provided by law, the ordinance may provide that a violation of the ordinance is punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. In addition, a village may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is a misdemeanor punishable by 1 or more of the following:

(i) Community service for not more than 360 hours.

(ii) Imprisonment for not more than 180 days.

(iii) A fine of not less than $200.00 or more than $700.00.

(c) The establishment of a department considered necessary for the general welfare of the village and for the separate incorporation of the village. This subdivision does not apply to a public school.

(d) The use and enjoyment of the surface of a street of the village and the space above and beneath the street.

(e) The assessment and reassessment of the cost, or a portion of the cost, of a public improvement to a special district. The payment of a future installment of a special assessment against a parcel of land may be made at any time in full, with interest accrued to the due date of the next installment.

(f) The purchase of private property for a public use or purpose within the scope of the powers of the village.

(g) The sale and delivery of water outside the corporate limits of the village in an amount determined by the legislative body of the village.

(h) The purchase of land outside the corporate limits of the village if necessary for the disposal of sewage and garbage or for a purpose authorized by the state constitution of 1963 or the law of this state.

(i) The use, upon the payment of reasonable compensation by persons other than the owner, of property located in a street, alley, or public place if the property is used in the operation of a public utility.

(j) A plan of streets and alleys within the village's limits.

(k) The use, control, and regulation of a stream, water, or watercourse within the village's boundaries, but not so as to conflict with a law, or action under a law, by which a navigable stream is bridged or dammed.

(l) The enforcement of each police, sanitary, or other ordinance that is not in conflict with the law of this state.

(m) The exercise of each municipal power in the management and control of village property and the administration of the village government, whether the power is expressly enumerated in this act or not; an act to advance the interest of the village, and the good government and prosperity of the village and its inhabitants; and the making of ordinances that are necessary and proper for carrying into execution the powers conferred by this act, and other powers vested by the state constitution of 1963 in villages, except if forbidden by or if the subject is covered exclusively by the law of this state.

(n) The sale and delivery of heat, power, and light outside the village's corporate limits in an amount determined by the legislative body of the village, except that a sale at other than wholesale shall be limited to the area of a city, village, or township that is contiguous to the village as of June 23, 1974, and to the area of any other city, village, or township being served as of June 23, 1974. However, a village shall not sell heat, power, or light to a customer outside the village's corporate limits already receiving the service from another utility unless the serving utility consents in writing. For purposes of this subdivision, "wholesale" means the sale or exchange of heat, power, or light between public utility systems, whether municipally, cooperatively, or privately owned.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2866 ;-- CL 1929, 1786 ;-- CL 1948, 78.24 ;-- Am. 1955, Act 60, Eff. Oct. 14, 1955 ;-- Am. 1974, Act 174, Imd. Eff. June 23, 1974 ;-- Am. 1978, Act 28, Imd. Eff. Feb. 24, 1978 ;-- Am. 1979, Act 37, Imd. Eff. June 20, 1979 ;-- Am. 1994, Act 15, Eff. May 1, 1994 ;-- Am. 1999, Act 56, Eff. Oct. 1, 1999 ;-- Am. 2012, Act 11, Imd. Eff. Feb. 15, 2012



Section 78.24a Codification of ordinances.

Sec. 24a.

Each village shall have the power, whether provided in its charter or not, to codify, recodify, and continue in code the village's municipal ordinances, in whole or in part, without the necessity of publishing the entire code in full. The ordinance adopting the code and ordinances repealing, amending, continuing, or adding to the code shall be published as required by law provided that notification states where a copy of the entire code can be reviewed and obtained. The ordinance adopting the code may amend, repeal, revise, or rearrange ordinances or parts of ordinances by references to the title only.

History: Add. 1979, Act 17, Imd. Eff. May 24, 1979



Section 78.24b Energy conservation improvements; acquisition or financing; resolution; payment; scope of improvements; acquisition of improvements by contract, lease-purchase agreement, or notes; reports; forms; terms of lease-purchase agreement.

Sec. 24b.

(1) The governing body of a village may provide by resolution for the acquisition or financing of energy conservation improvements to be made to village facilities or infrastructure and may pay for the improvements or the financing or refunding of the improvements from operating funds of the village or from the savings that result from the energy conservation improvements. Energy conservation improvements may include, but are not limited to, heating, ventilating, or air-conditioning system improvements, fenestration improvements, roof improvements, the installation of any insulation, the installation or repair of heating, ventilating, or air-conditioning controls, and entrance or exit way closures, information technology improvements associated with an energy conservation improvement, and municipal utility improvements associated with an energy conservation improvement.

(2) The governing body of a village may acquire, finance, or refund 1 or more of the energy conservation improvements described in subsection (1) by installment contract, which may include a lease-purchase agreement described in subsection (5), or may borrow money and issue notes for the purpose of securing funds for the improvements or may enter into contracts in which the cost of the energy conservation improvements is paid from a portion of the savings that result from the energy conservation improvements. These contractual agreements may provide that the cost of the energy conservation improvements are paid only if the energy savings are sufficient to cover their cost. An installment contract, a lease-purchase agreement described in subsection (5), or notes issued pursuant to this subsection shall extend for a period of time not to exceed 20 years from the date of the final completion of the energy conservation improvements or the useful life of the aggregate energy conservation improvements, whichever is less. Notes issued pursuant to this subsection shall be full faith and credit, tax limited obligations of the village, payable from tax levies and the general fund as pledged by the governing body of the village. The notes are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A lease-purchase agreement issued pursuant to this subsection shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and shall not be a municipal security or a debt as those terms are defined in that act. This subsection does not limit in any manner the borrowing or bonding authority of a village as provided by law.

(3) Prior to entering into a contract for energy conservation improvements under this section, the governing body of a village shall determine the following information and, within 60 days of the completion of the improvements, shall report the following information to the department of treasury:

(a) Name of each facility to which an improvement is made and a description of the energy conservation improvement.

(b) Actual energy consumption during the 12-month period before commencement of the improvement.

(c) Project costs and expenditures, including the total of all lease payments over the duration of the lease-purchase agreement.

(d) Estimated annual energy savings, including projected savings over the duration of the installment contract.

(4) If energy conservation improvements are made as provided in this section, the governing body of a village shall report to the department of treasury, by July 1 of each of the 5 years after the improvements are completed, only the actual annual energy consumption of each facility to which improvements are made. The forms for the reports required by this section shall be furnished by the department of treasury.

(5) An installment contract described in this section may include a lease-purchase agreement, which may be a multiyear contractual obligation that provides for automatic renewal unless positive action is taken by the legislative body to terminate that contract. Payments under a lease-purchase agreement shall be a current operating expense subject to annual appropriations of funds by the legislative body and shall obligate the legislative body only for those sums payable during the fiscal year of contract execution or any renewal year thereafter. The legislative body may make payments under a lease-purchase agreement from any legally available funds or from a combination of energy or operational savings, capital contributions, future replacement costs avoided, or billable revenue enhancements that result from energy conservation improvements, provided that the legislative body has determined that those funds are sufficient to cover, in aggregate over the full term of the contractual agreement, the cost of the energy conservation improvements. The lease-purchase agreement will terminate immediately and absolutely and without further obligation on the part of the legislative body at the close of the fiscal year in which it was executed or renewed or at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the legislative body under the lease-purchase agreement. During the term of the lease-purchase agreement, the legislative body shall be the vested owner of the energy conservation improvements and may grant a security interest in the energy conservation improvements to the provider of the lease-purchase agreement. Upon the termination of the lease-purchase agreement and the satisfaction of the obligations of the legislative body, the provider of the lease-purchase agreement shall release its security interest in the energy conservation improvements.

History: Add. 1984, Act 404, Imd. Eff. Dec. 28, 1984 ;-- Am. 1989, Act 29, Imd. Eff. May 23, 1989 ;-- Am. 2002, Act 277, Imd. Eff. May 9, 2002 ;-- Am. 2016, Act 121, Eff. Aug. 17, 2016



Section 78.24c Acquisition of land for disposal of sewage or protection of water supply.

Sec. 24c.

A village may acquire land outside its corporate limits necessary for the disposal of sewage or the obtaining or protection of a water supply for the village or the inhabitants of the village by purchase or, if the proposed use will not materially injure the health or safety of the persons living adjacent to the land, by condemnation pursuant to the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws.

History: Add. 1993, Act 32, Imd. Eff. Apr. 23, 1993



Section 78.24d Staggered terms of office; resolution; length of initial terms; applicability of subsection (1).

***** 78.24d SUBSECTION (1) DOES NOT APPLY AFTER DECEMBER 31, 2006: See subsection (2) *****

Sec. 24d.

(1) Notwithstanding any charter provision, a village may pass a resolution to provide for the terms of office of its elected officials and for the terms to be staggered.

(2) The initial terms established under subsection (1) may be longer than allowed under the charter in order to facilitate the staggering of terms. This subsection does not apply after December 31, 2006.

(3) Notwithstanding any charter provision, the village may also pass a resolution to provide for any election provision that is consistent with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 2005, Act 63, Imd. Eff. July 7, 2005



Section 78.25 Statutory provisions; adoption.

Sec. 25.

Each village may adopt as its charter or any part of the same, any chapter, act or section of the statutes of this state in force at the time of such adoption and not inconsistent with the provisions of this act, which relates to the powers or government of villages generally, either by reciting the same in such charter or by appropriate reference thereto; and except in so far as any of the same may be so adopted, no village shall be subject to any of the limitations or restrictions thereof.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2867 ;-- Am. 1921, Act 349, Eff. Aug. 18, 1921 ;-- CL 1929, 1787 ;-- CL 1948, 78.25



Section 78.25a Ordinance; designation of violation as civil infraction; civil fine; act or omission constituting crime.

Sec. 25a.

(1) Consistent with any of the following statutes and whether or not authorized by the village charter, the village council may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(b) Act No. 235 of the Public Acts of 1969, being sections 257.941 to 257.943 of the Michigan Compiled Laws.

(c) Act No. 62 of the Public Acts of 1956, being sections 257.951 to 257.954 of the Michigan Compiled Laws.

(2) Whether or not authorized by the village charter, the village council may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance may not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (1). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(3) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.7101 to 333.7545 and 333.17766a of the Michigan Compiled Laws.

(b) The Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.1 to 750.568 of the Michigan Compiled Laws.

(c) Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(d) The Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 to 436.58 of the Michigan Compiled Laws.

(e) Part 801 (marine safety) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.80101 to 324.80199 of the Michigan Compiled Laws.

(f) The aeronautics code of the state of Michigan, Act No. 327 of the Public Acts of 1945, being sections 259.1 to 259.208 of the Michigan Compiled Laws.

(g) Part 821 (snowmobiles) of Act No. 451 of the Public Acts of 1994, being sections 324.82101 to 324.82159 of the Michigan Compiled Laws.

(h) Part 811 (off-road recreation vehicles) of Act No. 451 of the Public Acts of 1994, being sections 324.81101 to 324.81150 of the Michigan Compiled Laws.

(i) Sections 351 to 365 of the railroad code of 1993, Act No. 354 of the Public Acts of 1993, being sections 462.351 to 462.365 of the Michigan Compiled Laws.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

History: Add. 1994, Act 15, Eff. May 1, 1994 ;-- Am. 1996, Act 42, Imd. Eff. Feb. 26, 1996



Section 78.25b Recreational trailway; posting of ordinance; prohibited violation of ordinance as municipal civil infraction; penalty.

Sec. 25b.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 25a prohibits an ordinance from designating as a municipal civil infraction.

History: Add. 1994, Act 86, Eff. Oct. 1, 1994



Section 78.26 Prohibited powers.

Sec. 26.

(1) A village shall not do any of the following:

(a) Submit to the electors a charter or a revision of a charter more often than once in every 2 years or file it with the village clerk less than 90 days before the election. This subdivision does not apply to the submission and resubmission of charters to villages that may be incorporated under this act until they have first adopted a charter.

(b) Call more than 2 special elections within 1 year. This prohibition does not apply to elections that may be held in the submission and resubmission of charters to villages that may be incorporated under this act until they have first adopted a charter.

(c) Change the salary or emoluments of a public official after his or her election or appointment, or during his or her term of office, if the office is held for a fixed term, or shorten or extend the term of a public official from the period for which he or she was elected or appointed, unless he or she is removed for cause.

(d) Adopt a charter or amendment to a charter, unless approved by a majority of the electors voting on the charter or amendment at a general or special election.

(e) Authorize an issue of bonds unless approved at an election by a majority of the electors of the village voting on the issuance of the bonds. This subdivision does not apply to special assessment bonds, bonds for the village portion of local improvements, not to exceed 40% of the cost of the improvement, refunding bonds, bonds for relief from fire, flood, or calamity, or for payment of judgments, or bonds that the legislative body is authorized by specific statute to issue without vote of the electors.

(f) Adopt a scheme for exemption from municipal taxation.

(g) Repudiate a debt by a change in its charter or by consolidation with any other municipality.

(h) Incur indebtedness by the issue of bonds, or otherwise, in a sum that, including existing indebtedness, exceeds 10% of the assessed valuation of the real and personal property within the village subject to taxation, as shown by the last assessment roll of the village. Bonds issued in anticipation of the collection of special assessments, even though they are a general obligation of the village, motor vehicle highway fund bonds, revenue bonds, and bonds issued, or contract or assessment obligations incurred, to comply with an order of the department of environmental quality or a court of competent jurisdiction, even though they are a general obligation of the village, bonds issued, or contract or assessment obligations incurred, for water supply, sewerage, drainage, or refuse disposal projects necessary to protect the public health by abating pollution, even though they are a general obligation of the village, and bonds issued or assessments or contract obligations incurred for the construction, improvement, or replacement of a combined sewer overflow abatement facility are not included in this limitation. Money on hand in a sinking fund limited to the payment of indebtedness may be treated as a reduction of the indebtedness to that extent. If, because of fire, flood, or other calamity, an emergency fund is required for the relief of the inhabitants of the village or for the repairing or rebuilding of any of its municipal buildings, works, bridges, or streets, the legislative body of the village may borrow money due in not more than 3 years and in an amount not exceeding 1/4 of 1% of the assessed valuation of the village, notwithstanding that the loan may increase the indebtedness of the village beyond the limitations fixed by its charter or in this subdivision. If a village is authorized to acquire or operate a public utility, it may issue mortgage bonds for that purpose beyond the general limit of bonded indebtedness prescribed by law. The mortgage bonds issued beyond the limit of general indebtedness prescribed by law shall not impose a liability upon the village, but shall be secured only upon the property and revenues of the public utility, including a franchise, stating the terms upon which, in case of foreclosure, the purchaser may operate the public utility. The franchise shall not extend for a period longer than 20 years from the date of the sale of the public utility and franchise on foreclosure. Bonds issued, or contract or assessment obligations incurred, before July 31, 1973 are validated. As used in this subdivision:

(i) "Combined sewer overflow" means a discharge from a combined sewer system that occurs when the flow capacity of the combined sewer system is exceeded.

(ii) "Combined sewer overflow abatement facility" means works, instrumentalities, or equipment necessary or appropriate to abate combined sewer overflows.

(iii) "Combined sewer system" means a sewer designed and used to convey both storm water runoff and sanitary sewage, and which contains lawfully installed regulators and control devices that allow for delivery of sanitary flow to treatment during dry weather periods and divert storm water and sanitary sewage to surface waters during storm flow periods.

(iv) "Construction" means any action taken in the designing or building of a combined sewer overflow abatement facility. Construction includes, but is not limited to, all of the following:

(A) Engineering services.

(B) Legal services.

(C) Financial services.

(D) Design of plans and specifications.

(E) Acquisition of land or structural components.

(F) Building, erection, alteration, remodeling, or extension of a combined sewer overflow abatement facility.

(G) Village supervision of the project activities described in sub-subparagraphs (A) to (F).

(v) "Improvement" means any action undertaken to expand, rehabilitate, or restore a combined sewer overflow abatement facility.

(vi) "Replacement" means action taken to obtain and install equipment, accessories, or appurtenances during the useful life of a combined sewer overflow abatement facility necessary to maintain the capacity and performance for which the equipment, accessories, or appurtenances are designed and constructed.

(i) Lay or collect taxes for municipal purposes except as otherwise provided by law, at a rate in excess of 2% of the assessed value of all real and personal property in the village.

(j) Issue bonds without creating a sinking fund for the payment of the bonds, except special assessment bonds that are a charge upon a special district created for the payment of the bonds, and serial bonds payable annually.

(2) Beginning on the effective date of the amendatory act that added this subsection, a village shall not adopt a village charter or ordinance that includes any minimum staffing requirement for village employees. Except as otherwise provided in this subsection, any provision in a village charter or ordinance adopted on or after the effective date of the amendatory act that added this subsection that contains a minimum staffing requirement for village employees is void and unenforceable.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2868 ;-- Am. 1921, Act 349, Eff. Aug. 18, 1921 ;-- Am. 1925, Act 303, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 153, Eff. Aug. 28, 1929 ;-- CL 1929, 1788 ;-- CL 1948, 78.26 ;-- Am. 1966, Act 145, Imd. Eff. June 24, 1966 ;-- Am. 1973, Act 80, Imd. Eff. July 31, 1973 ;-- Am. 1993, Act 32, Imd. Eff. Apr. 23, 1993 ;-- Am. 1995, Act 211, Imd. Eff. Nov. 29, 1995 ;-- Am. 2011, Act 139, Imd. Eff. Sept. 13, 2011



Section 78.26a Locomotives; enforceability of ordinance prescribing maximum speed limit.

Sec. 26a.

Notwithstanding any other provision of this act, on and after the effective date of a passenger railroad maximum speed limit specified in a final order of the director of the state transportation department, an ordinance of a village prescribing the maximum speed limit of locomotives used in passenger train operations or of passenger railroad trains shall not be enforceable as to a speed limit other than the limit set forth in the order.

History: Add. 1984, Act 14, Imd. Eff. Feb. 16, 1984



Section 78.27 Village charter; prohibited conflicts.

Sec. 27.

No provision of any village charter shall conflict with or contravene the provisions of any general law of the state, except as in section 25 of this act otherwise provided.

History: 1909, Act 278, Eff. Sept. 1, 1909 ;-- CL 1915, 2869 ;-- Am. 1921, Act 349, Eff. Aug. 18, 1921 ;-- CL 1929, 1789 ;-- CL 1948, 78.27



Section 78.28 Construction of act.

Sec. 28.

It is hereby intended by this act to reenact sections 17, 18, 19 and 20, as above amended, pursuant to the adoption of the amendment to section 21 of article 8 of the state constitution by vote of the electors on November fifth, 1912, so that villages under existing charters heretofore granted by the legislature shall have the same right and power to amend such charters as villages that have adopted complete charter revisions under the act hereby amended.

History: Add. 1913, Act 95, Imd. Eff. Apr. 21, 1913 ;-- CL 1915, 2870 ;-- CL 1929, 1790 ;-- CL 1948, 78.28









Chapter 79 - Villages

Act 26 of 1911 WATER SUPPLY AND MUNICIPAL LIGHTING; PROCEEDINGS LEGALIZED (79.1 - 79.2)



Act 127 of 1913 VALIDATION OF ORDINANCES AND FRANCHISE GRANTS (79.11 - 79.11)

Section 79.11 Lighting facilities; legalized existing actions and franchises.

Sec. 1.

The respective actions of the councils of all villages organized under the general laws of the state, heretofore granting franchises to and making contracts with persons or corporations to use the streets, alleys and public places of such villages for the purpose of supplying such villages or the inhabitants thereof or both, with gas, electric light or other lights for periods of time exceeding 10 years, but not exceeding 30 years, are hereby legalized and made valid: Provided, however, That the action of the said respective councils of said villages granting the said franchises shall have been approved by 3/5 of the electors of such villages voting thereon, at a regular or special municipal election as required by section 25 of article 8 of the constitution of this state.

History: 1913, Act 127, Eff. Aug. 14, 1913 ;-- CL 1915, 2842 ;-- CL 1929, 1793 ;-- CL 1948, 79.11






Act 180 of 1925 SPRINKLING FUND (79.21 - 79.22)

Section 79.21 Sprinkling fund.

Sec. 1.

The common council of any incorporated village within this state is hereby authorized and empowered to set aside and expend from and out of the general fund of any such village a sum of money not exceeding 1,500 dollars in any 1 year for the purpose of sprinkling, moistening or in any other manner treating for the purpose of moistening, the traveled portions of any designated street or streets, or parts thereof, in any such village.

History: 1925, Act 180, Imd. Eff. May 5, 1925 ;-- CL 1929, 1794 ;-- CL 1948, 79.21



Section 79.22 Sprinkling fund; disbursements.

Sec. 2.

Said sum of money so set aside for the purposes mentioned in section 1 of this act shall be paid out of the general fund in the treasury of said village upon orders or vouchers properly drawn and signed and in the same manner as other village funds are expended and paid out.

History: 1925, Act 180, Imd. Eff. May 5, 1925 ;-- CL 1929, 1795 ;-- CL 1948, 79.22






Act 209 of 1925 VILLAGE COURTHOUSE OR JAIL (79.41 - 79.43)



Act 79 of 1963 VALIDATION OF SEWER CONSTRUCTION CONTRACTS (79.61 - 79.62)






Chapters 81 - 113 - Fourth Class Cities

Act 215 of 1895 THE FOURTH CLASS CITY ACT (81.1 - 113.20)

215-1895-I CHAPTER I INCORPORATION. (81.1...81.18)

Section 81.1 Fourth class cities.

Sec. 1.

That all cities within the state of Michigan heretofore incorporated and made subject to the provisions of this act or which shall hereafter be incorporated under the provisions of this act, and containing a population not exceeding 10,000 according to the last preceding federal or state census, shall be cities of the fourth class.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2956 ;-- CL 1915, 2872 ;-- CL 1929, 1796 ;-- CL 1948, 81.1



Section 81.1a Short title; definitions.

Sec. 1a.

(1) This act shall be known and may be cited as “the fourth class city act”.

(2) As used in this act:

(a) “Civil infraction”, except as used in section 2 of chapter IX, means that term as defined in section 113 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.113 of the Michigan Compiled Laws.

(b) “Civil infraction action” and “municipal civil infraction” mean those terms as defined in section 113 of Act No. 236 of the Public Acts of 1961.

History: Add. 1945, Act 25, Eff. Sept. 6, 1945 ;-- CL 1948, 81.1a ;-- Am. 1994, Act 19, Eff. May 1, 1994 ;-- Am. 1994, Act 83, Eff. Oct. 1, 1994



Section 81.1b Fourth class cities; construction of act; validation of amendments and acts.

Sec. 1b.

No provision of this act shall apply or be construed as having heretofore applied to any city incorporated or reincorporated under Act No. 279 of the Public Acts of 1909, as amended, being sections 117.1 to 117.38 of the Compiled Laws of 1948, unless specifically adopted by the electors as a part of its city charter. The provisions of this act shall be deemed to be in the nature of charter provisions for any city incorporated thereunder or subject thereto and any such provision may be altered or removed by amendment adopted by the electors as provided in Act No. 279 of the Public Acts of 1909, as amended, provided that the effect of the amendment is such as might legally be accomplished by charter provision in the case of a city operating under said Act No. 279. All such amendments heretofore so adopted by any city incorporated under or subject to this act, and all actions heretofore taken and all bonds heretofore issued under or in accordance with such amendments, are hereby validated to the same extent as if the foregoing provision had been in effect when such amendments were adopted.

History: Add. 1962, Act 161, Imd. Eff. May 10, 1962



Section 81.1c Incorporated city as home rule city; charter.

Sec. 1c.

Effective January 1, 1980, a city incorporated under this act shall be deemed a home rule city as provided by Act No. 279 of the Public Acts of 1909, as amended, being sections 117.1 to 117.38 of the Michigan Compiled Laws. Until a charter is adopted pursuant to Act No. 279 of the Public Acts of 1909, as amended, this act shall be deemed to be the charter of the city.

History: Add. 1976, Act 334, Imd. Eff. Dec. 15, 1976



Section 81.1d Emergency financial manager; authority and responsibilities.

Sec. 1d.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a city governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 191, Imd. Eff. June 27, 1988



Section 81.2 Incorporation.

Sec. 2.

Any incorporated village containing a population of not less than 3,000 nor more than 10,000 as shown by the last preceding federal or state census may be incorporated as a city of the fourth class, as hereinafter provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2957 ;-- CL 1915, 2873 ;-- CL 1929, 1797 ;-- CL 1948, 81.2



Section 81.3 Incorporation; petition; resolution of village council; referendum.

Sec. 3.

Any 100 or more registered electors residing within a village may present to the village council a petition setting forth the population of the village as shown by the census, and asking that the village be incorporated as a city of the fourth class. If the village council is satisfied that the village contains the population required in section 2 of this chapter, the village council shall by resolution to be entered upon the record of their proceedings, reciting the presentation of the petition and the object of the petition, and that the village contains the requisite population, submit the question as to whether the village shall be incorporated as a city of the fourth class to a vote of the electors of the village at the next annual village election.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2958 ;-- CL 1915, 2874 ;-- CL 1929, 1798 ;-- CL 1948, 81.3 ;-- Am. 1998, Act 149, Eff. Mar. 23, 1999



Section 81.4 Election; notices, contents.

Sec. 4.

At least 30 days before the time of holding any election at which the question mentioned in the preceding section shall be submitted to a vote of the electors, the clerk of the village shall give public notice of the time and place of holding such election; and that the question whether the village shall be incorporated as a city of the fourth class under the provisions of this act, will be submitted to vote at the election. Such notice shall be given by posting written or printed copies thereof in 10 of the most public places in the village, and by publishing the same in 1 or more newspapers published in the village, the same length of time before such election.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2959 ;-- CL 1915, 2875 ;-- CL 1929, 1799 ;-- CL 1948, 81.4



Section 81.5 Election; qualified voters; form of submission, canvass; return.

Sec. 5.

At such election all persons having the qualifications of electors at the annual village elections may vote upon the question of such incorporation, and it shall be the duty of the council to cause to be printed at the foot of the official village ballot, to be used at such election, the question of incorporation proposed to be voted upon, in accordance with the general election laws of the state as follows:

For city incorporation. Yes. [ ]

For city incorporation. No. [ ]

The inspectors of election shall canvass such votes within the same time and in the same manner as provided for canvassing the votes for village officers, and they shall make return thereof to the village clerk within the time and in the manner provided for making returns of village elections; and the council shall determine the result of the election upon the proposition voted upon the same as upon the election of village officers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2960 ;-- CL 1915, 2876 ;-- CL 1929, 1800 ;-- CL 1948, 81.5



Section 81.6 Election; authorizing vote; resolution of council, contents; records.

Sec. 6.

After the council shall have determined the result of the election upon the proposition voted upon, as provided in the preceding section, if it shall appear to the council that a majority of all the votes legally given at such election upon the question of such incorporation, were given for the incorporation, the council shall, by a resolution to be entered in the record of their proceedings, recite that at said election, stating the date thereof, the question as to whether said village should be incorporated as a city of the fourth class under the provisions of this act, was submitted to a vote of the electors of the village, and that a majority of those voting upon the question, voted for city incorporation; and shall, in the same resolution declare that, in accordance with said vote, the said village shall be and is incorporated as a city of the fourth class by the name of “The city of ..................... ”. (Stating the name by which the city is to be known).

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2961 ;-- CL 1915, 2877 ;-- CL 1929, 1801 ;-- CL 1948, 81.6



Section 81.7 Election results; adoption, recording; declaration of incorporation, filing.

Sec. 7.

Immediately upon the adoption of the resolution mentioned in the last preceding section, the clerk of the village shall record the same in the record of the proceedings of the council and shall make a copy of so much of the record of the proceedings of the meeting at which the same was adopted, as may be necessary to show the time and place of holding such meeting, and the names of the members of the council who were present, and the passage of said resolution including a true copy thereof. To said copy the clerk and the president of the village shall annex their certificate, under the corporate seal of the village, showing the same to be a true copy of said record; which said certified copy of the record and resolution aforesaid shall be designated as a “declaration of incorporation”, and shall be transmitted to, and be filed and recorded in the office of the secretary of state, and a like certified copy or declaration of incorporation shall be filed and recorded in a book to be kept for that purpose, in the office of the county clerk of the county in which said village is located.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2962 ;-- CL 1915, 2878 ;-- CL 1929, 1802 ;-- CL 1948, 81.7



Section 81.8 Village deemed fourth class city; evidence.

Sec. 8.

When the declaration of incorporation mentioned in the last preceding section shall be filed in the office of the secretary of state, as therein directed, the said village shall be deemed in law to be, and shall be, a city of the fourth class duly incorporated under and subject to the provisions of this act, by the name expressed in said declaration of incorporation; and the declaration of incorporation filed in the office of the secretary of state and in the office of the county clerk aforesaid, or the records thereof, or certified copies of such records shall be prima facie evidence of the due and legal incorporation of such village as a city of the fourth class under the provisions of this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2963 ;-- CL 1915, 2879 ;-- CL 1929, 1803 ;-- CL 1948, 81.8



Section 81.9 Village deemed fourth class city; officers in power.

Sec. 9.

After the incorporation of the village as a city as aforesaid, the government and affairs of the old or village corporation shall continue and proceed as before, and all village officers shall remain in office and exercise their powers and duties as village officers, except as herein otherwise provided, until the city officers and members of the council first elected under the new corporation shall enter upon the duties of their offices.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2964 ;-- CL 1915, 2880 ;-- CL 1929, 1804 ;-- CL 1948, 81.9



Section 81.10 Village deemed fourth class city; division into wards.

Sec. 10.

Immediately upon filing the declaration of incorporation mentioned in section 7, in the office of the secretary of state, as in that section directed, the council shall proceed to divide the newly incorporated city into wards. If such city contains a population of less than 5,000 persons, they shall divide it into 3 wards; if it contains a population of 5,000 and upwards, it may be divided into 4 wards; and a greater number of wards may be established upon the basis of population as provided in section 2, chapter 3 of this act. The division shall be so made as to make the territory and population of the wards as nearly equal as may be.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2965 ;-- CL 1915, 2881 ;-- CL 1929, 1805 ;-- CL 1948, 81.10



Section 81.11 First election of new city; time, procedure.

Sec. 11.

The first election in and for the new corporation shall be held on the first Monday in April next after the filing of the declaration of incorporation in the office of the secretary of state: Provided, There shall be sufficient time after the division of the city into wards, to make a registration of the electors, and to give the notice of election hereinafter required; and if there shall not be sufficient time for that purpose, then such first election shall be held on the first Monday of April next thereafter; or the council may appoint a day for the holding of a special election, upon giving like notice as hereinafter required for the holding of such elections.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2966 ;-- CL 1915, 2882 ;-- CL 1929, 1806 ;-- CL 1948, 81.11



Section 81.12 First election of new city; prerequisites.

Sec. 12.

At least 10 days before the first election in and for the new corporation, the council of the old corporation shall appoint 4 persons in each ward as inspectors of such election therein; and cause notice to be given by the clerk, by handbills posted in 10 of the most public places in each ward, and by publication in 1 or more newspapers printed in the city, of the time and place in each ward of holding such election and of the city and ward officers to be elected; and of the place in each ward where the said inspectors of election will meet on the Saturday next preceding the election to make a registration of the electors of the new city corporation, and that no person, unless registered in such registry, can be permitted to vote at such elections. Said council shall also procure books of registry of the form required by law for the registration of electors in cities, and deliver them to said inspectors.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2967 ;-- CL 1915, 2883 ;-- CL 1929, 1807 ;-- CL 1948, 81.12



Section 81.13 Inspectors of election; oath, duties.

Sec. 13.

The inspectors of election, appointed as provided in the preceding section, shall constitute boards of registration for their respective wards for the purpose of making the first registry of the electors therein. They shall take and file with the clerk the oath of office required in this act to be taken by city officers, and shall meet in their respective wards on the day and place appointed in the notice mentioned in the preceding section, and there make a registry of all persons in the wards qualified by law to be registered as electors therein. In making such registry they shall proceed in the manner provided by law for making the registry of electors in cities. Such registry, when completed, shall be the registry of electors of the several wards of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2968 ;-- CL 1915, 2884 ;-- CL 1929, 1808 ;-- CL 1948, 81.13



Section 81.14 Inspectors of first election; duties.

Sec. 14.

Said inspectors shall be inspectors of such first election in their respective wards, and shall have the same powers, and perform the same duties at the election, and in respect to the canvass of the votes, and in making and returning written statements and certificates of the votes cast, and for whom given, as are required of inspectors at annual city elections provided for in this act, except that said written statements and certificates shall be deposited with the village clerk, and the village council shall respectively perform the same duties in respect to the canvass of the votes and returns, and in determining and certifying what persons were elected to office, and in notifying such persons of their election as are required of the city clerk and council in respect to said annual city elections.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2969 ;-- CL 1915, 2885 ;-- CL 1929, 1809 ;-- CL 1948, 81.14



Section 81.15 Fourth class city; bodies corporate.

Sec. 15.

All cities organized under or made subject to the provisions of this act shall be bodies politic and corporate under and by the name assumed by them in their declaration of incorporation, or designated in their acts of incorporation; and by such name may sue and be sued, contract and be contracted with, acquire and hold real and personal property for the purposes for which they are incorporated, have a common seal and change the same at pleasure, and exercise all the powers in this act conferred.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2970 ;-- CL 1915, 2886 ;-- CL 1929, 1810 ;-- CL 1948, 81.15



Section 81.16 Fourth class cities; judicial notice taken; changes in organization.

Sec. 16.

Judicial notice shall be taken in all courts and proceedings in this state of the existence of all cities incorporated or made subject to the provisions of this act, and of the change of organization of any city or village from its former organization to its incorporation under or subject to the provisions of this act, and of all changes at any time made in the corporate limits of any city, by the annexation of territory thereto or otherwise, and of the boundaries of all wards, and of all changes made at any time in the boundaries of any ward in any such city; and from the time of such incorporation or change of organization the provisions of this act shall be applicable to such cities, and all laws in conflict therewith shall no longer be applicable.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2971 ;-- CL 1915, 2887 ;-- CL 1929, 1811 ;-- CL 1948, 81.16



Section 81.17 Existing ordinances, by-laws, resolutions.

Sec. 17.

All ordinances, by-laws, and resolutions, in force in any village, when it shall be incorporated under this act and not inconsistent herewith, shall continue in full force and effect until repealed or amended by the city council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2972 ;-- CL 1915, 2888 ;-- CL 1929, 1812 ;-- CL 1948, 81.17



Section 81.18 Status of former rights; liabilities; remedies.

Sec. 18.

All rights and property of any kind and description which were vested in any village corporation under its former organization shall, upon its incorporation, subject to this act be deemed and held to be vested in the new corporation; and no rights or liabilities, either in favor of or against such former corporation, existing at the time of its incorporation, under this act, and no suit or prosecution of any kind shall be in any manner affected by such change, but the same shall stand or progress as if no such change had been made, and all debts and liabilities of the former corporation shall be deemed to be the debts and liabilities of the new corporation, and all taxes levied and uncollected at the time of such change shall be collected the same as if such change had not been made: Provided, That when a different remedy is given in this act, which can be made applicable to any rights existing at the time of the incorporation of the city under this act, the same shall be deemed cumulative to the remedies before provided, and may be used accordingly.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2973 ;-- CL 1915, 2889 ;-- CL 1929, 1813 ;-- CL 1948, 81.18






215-1895-II CHAPTER II CHANGES OF BOUNDARIES. (82.1...82.2)

Section 82.1 Change of boundaries; procedure; order of determination, entry upon records; approval by electors of territory affected.

Sec. 1.

Whenever the council of any city shall determine by resolutions to alter the boundaries of such city, either by taking in lands and premises adjoining thereto, or by taking out any lands and premises included in such city, or both, they shall petition the board of supervisors of the county in which such lands and premises affected thereby are situated to make such change. Such petition shall contain a description by metes and bounds of the lands and premises proposed to be added to or taken out of such city and be accompanied by a map of said lands, and set forth the reasons for the proposed change, and shall contain a copy of the resolution of the council in relation thereto, and shall be certified to by the clerk under the official seal of such city. Before such petition shall be presented to the board of supervisors, notice shall be given by the city clerk of the time and place when the same will be presented for consideration, by publishing the same in 1 or more newspapers published in such city for at least 3 weeks immediately preceding the presentation of the same. Such notice shall also contain a description of the premises proposed to be taken in or out of the boundaries of such city. At the time of presenting such petition all parties interested may appear before such board of supervisors and be heard touching the proposed boundaries of such city, and after such hearing and due consideration of such petition, it shall be the duty of the board of supervisors to order and determine as to whether the prayer contained in the petition or any part thereof shall be granted, and they shall make an order of such determination, which order shall be entered upon their records, and thereupon, if a change of boundaries shall be ordered, then such boundaries of the city shall be fixed and shall exist as provided in such order, and a certified copy thereof shall be transmitted to the clerk of such city and to the secretary of state, and such order shall be prima facie evidence of such change of boundaries of such city and of the regularity of such proceedings in all courts and places: Provided, That the board of supervisors shall not change the boundaries of any city in such a manner as to affect the boundaries of a representative district at a time when changes in the boundaries of representative districts are prohibited: Provided further, That excepting totally uninhabited territory and state owned lands, the board of supervisors shall not so change the boundaries of any such city, until such change shall have been approved by a majority vote of the duly qualified electors of the territory proposed to be added to or taken out of such city, voting at a special election called for that purpose. Such election shall be called and conducted by the clerk of the city, village or township in which such territory lies, within 60 days after receiving notification from the board of supervisors. If such notification be given within 40 days of any general election, the special election shall be held at the same time as such general election. Any such special election shall be advertised and conducted in accordance with the election laws of this state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2974 ;-- CL 1915, 2890 ;-- CL 1929, 1814 ;-- Am. 1945, Act 184, Eff. Sept. 6, 1945 ;-- CL 1948, 82.1



Section 82.2 Change of boundaries; rights and liabilities of annexed territory.

Sec. 2.

Whenever any city incorporated subject to the provisions of this act shall have its boundaries changed by the addition of any territory thereto, or by the taking of any territory therefrom, the rights and interests of the township or city from which such territory shall be taken or to which it shall be annexed as well as the rights of the persons affected by reason of such change of boundary, shall be settled and adjusted in accordance with the general laws of this state in such cases made and provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2975 ;-- CL 1915, 2891 ;-- CL 1929, 1815 ;-- CL 1948, 82.2






215-1895-III CHAPTER III WARDS. (83.1...83.4)

Section 83.1 Existing wards.

Sec. 1.

The wards established by the council as provided in section 10, chapter 1 of this act, and the wards established in any incorporated city at the time of its re-incorporation under the provisions of this act, shall continue to be the wards of such city, until changed by the legislature.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2976 ;-- CL 1915, 2892 ;-- CL 1929, 1816 ;-- CL 1948, 83.1



Section 83.2 Wards; number, apportionment.

Sec. 2.

Any city having a population of less than 5,000 inhabitants may be divided into 3 wards. If it contains a population of 5,000 or upwards it may be divided into 4 wards, and an additional ward for every additional 2,000 inhabitants above 5,000 and up to 10,000. But any city having, at the time of its being brought under or subject to the provisions of this act, a greater number of wards in proportion to its population than above mentioned, shall not be required to diminish the number of its existing wards.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2977 ;-- CL 1915, 2893 ;-- CL 1929, 1817 ;-- CL 1948, 83.2



Section 83.3 Wards; existing ward officers or aldermen.

Sec. 3.

No election of aldermen or ward officers shall be held in any newly established ward, or in any ward, on account of changes in the boundaries thereof, previous to the next annual city election; nor shall the office of any alderman or other officer elected in any ward be vacated by reason of any change in such ward; but any such alderman and other officer shall, during the remainder of his term, continue in office and to represent the ward including the place of his residence at the time of the change of the boundaries of the ward, unless the office become vacant for some other cause.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2978 ;-- CL 1915, 2894 ;-- CL 1929, 1818 ;-- CL 1948, 83.3



Section 83.4 New wards; aldermen, terms.

Sec. 4.

When by the creation of a new ward 2 aldermen are to be elected therein at the same time, 1 of them shall be elected for 1 year, and 1 for 2 years, and the term of each shall be designated on the ballot.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2979 ;-- CL 1915, 2895 ;-- CL 1929, 1819 ;-- CL 1948, 83.4






215-1895-IV CHAPTER IV ELECTORS AND REGISTRATION. (84.1...84.8)

Section 84.1 Electors; qualifications; registration; precincts.

Sec. 1.

The inhabitants of cities having the qualifications of electors under the constitution of the state and statutes enacted thereunder, and no others, shall be electors therein. Registration of electors and division of the city into precincts shall be conducted in the manner provided by law.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2980 ;-- CL 1915, 2896 ;-- CL 1929, 1820 ;-- CL 1948, 84.1 ;-- Am. 1963, 2nd Ex. Sess., Act 2, Imd. Eff. Dec. 27, 1963 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 84.2-84.8 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.






215-1895-V CHAPTER V OFFICERS. (85.1...85.19)

Section 85.1 Election of certain city officers.

Sec. 1.

In cities incorporated under this act, a mayor, city clerk, and city treasurer shall be elected by the qualified voters of the whole city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2988 ;-- CL 1915, 2904 ;-- CL 1929, 1828 ;-- Am. 1931, Act 84, Eff. Sept. 18, 1931 ;-- CL 1948, 85.1 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 85.2 Ward officers; election, term.

Sec. 2.

In each ward a supervisor, 2 aldermen and a constable shall be elected: Provided, That the council of any city re-incorporated under and made subject to the provisions of this act, which at the time of such re-incorporation shall have but 2 wards, may provide by ordinance for the election of 2 additional aldermen, to be known as aldermen at large, and to be elected by the qualified electors of the whole city. At the first election held under this act 1 of such aldermen shall be elected for a term of 1 year and 1 for a term of 2 years, and annually thereafter 1 shall be elected for a term of 2 years.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2989 ;-- CL 1915, 2905 ;-- CL 1929, 1829 ;-- CL 1948, 85.2



Section 85.3 Appointment, powers, and duties of city officers; availability of writings to public.

Sec. 3.

(1) A city attorney, city marshal, street commissioner, city surveyor, a city assessor when provided for, and a chief engineer of the fire department shall be appointed by the mayor, by and with the consent of the council. The council may also provide by ordinance for the appointment of, for the term prescribed in the ordinance, other officers whose election or appointment is not specially provided for in this act, as the council considers necessary for the execution of the powers granted by this act. These appointments shall be made by the mayor, by and with the consent of the council, and their powers and duties shall be prescribed by ordinance. The mayor shall not have a vote in the council regarding mayoral appointments of those officers.

(2) A writing prepared, owned, used, in the possession of, or retained by a board, commission, or committee created under this act in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2990 ;-- CL 1915, 2906 ;-- CL 1929, 1830 ;-- CL 1948, 85.3 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978



Section 85.3a Conducting business at public meeting; notice.

Sec. 3a.

The business which a board, commission, or committee created under this act may perform shall be conducted at a public meeting of the board, commission, or committee held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: Add. 1978, Act 222, Imd. Eff. June 13, 1978



Section 85.4 City officers; appointment, time.

Sec. 4.

Appointments to office, except appointments to fill vacancies, shall be made on the first Monday of May in each year; but appointments which for any cause shall not be made on that day may be made by the mayor and confirmed at any subsequent regular meeting of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2991 ;-- CL 1915, 2907 ;-- CL 1929, 1831 ;-- CL 1948, 85.4



Section 85.5 First election; election and terms of aldermen.

Sec. 5.

At the first election held in a city incorporated under this act, 2 aldermen in each ward shall be elected. In a city reincorporated under this act, the aldermen elected under the former corporation shall continue in office for the term for which they were elected and, at the first election, the number of aldermen to be elected shall be a number which together, with those continuing in office as provided in this act, totals the requisite number of aldermen required by this act. In this case, the terms of the aldermen first elected as provided by this act, shall be arranged so that 1 alderman for each ward is elected annually thereafter.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2992 ;-- CL 1915, 2908 ;-- CL 1929, 1832 ;-- CL 1948, 85.5 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 85.6 City officers; terms.

Sec. 6.

The mayor, city clerk, city treasurer, supervisors and constables shall hold their offices for the term of 1 year from the second Monday in April of the year when elected, and until their successors are qualified and enter upon the duties of their offices.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2993 ;-- CL 1915, 2909 ;-- CL 1929, 1833 ;-- CL 1948, 85.6



Section 85.7 Appointive officers; terms, vacancies.

Sec. 7.

All officers appointed by the mayor or council, except officers appointed to fill vacancies in elective offices, shall hold their respective offices until the first Monday of May next after such appointment, and until their successors are qualified and enter upon the duties of their office, unless a different term of office shall be provided in this act, or in the ordinance creating the office. Any officer elected to fill a vacancy shall hold the office during the residue of the term of office in which the vacancy occurred, and any officer appointed to fill a vacancy in any elective office shall hold such office until the next annual city election.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2994 ;-- CL 1915, 2910 ;-- CL 1929, 1834 ;-- CL 1948, 85.7



Section 85.8 Entering upon duties of offices.

Sec. 8.

Except as otherwise prescribed by law, officers not elected to fill vacancies shall enter upon the duties of their offices on the second Monday of April of each year.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2995 ;-- CL 1915, 2911 ;-- CL 1929, 1835 ;-- CL 1948, 85.8 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



215-1895-V-QUALIFICATIONS-OATH-A QUALIFICATIONS, OATH AND BOND OF OFFICE. (85.9...85.13)

Section 85.9 City offices; qualifications; defaulters, election or appointment void.

Sec. 9.

No person shall be elected or appointed to any office unless he be an elector of the city, and if elected or appointed for a ward, he must be an elector thereof; and no person shall be elected or appointed to any office in the city who has been or is a defaulter to the city or to any board or officers thereof, or to any school district, county, or other municipal corporation of the state. All votes for, or any appointment of, any such defaulter shall be void.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2996 ;-- CL 1915, 2912 ;-- CL 1929, 1836 ;-- CL 1948, 85.9



Section 85.10 Oath of office.

Sec. 10.

All officers elected or appointed in the city, within 10 days after receiving notice of election or appointment, shall take and subscribe the oath of office prescribed by the state constitution of 1963 and file the oath with the city clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2997 ;-- CL 1915, 2913 ;-- CL 1929, 1837 ;-- CL 1948, 85.10 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 85.11 Bond or security.

Sec. 11.

Each officer elected or appointed in the city, before entering upon the duties of his or her office and within the time prescribed for filing the official oath, shall file with the city clerk the bond or security required by law, ordinance, or requirement of the council with sureties approved by the council, for the due performance of the duties of that person's office. The bond or security of the clerk shall be deposited with the city treasurer.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2998 ;-- CL 1915, 2914 ;-- CL 1929, 1838 ;-- CL 1948, 85.11 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 85.12 Required bond; sufficiency of sureties, inquiry; examination annexed to bond.

Sec. 12.

The council, or the mayor, or other officer whose duty it shall be to judge of the sufficiency of the proposed sureties of any officer or person of whom a bond or any security may be required by this act or by any ordinance or direction of the council, shall inquire into the sufficiency of such sureties, and may examine them under oath as to their property; such oath may be administered by the mayor, or any alderman, or other person authorized to administer oaths. The examination of any such surety shall be reduced to writing and be signed by him, and annexed to and filed with the bond or instrument to which it relates.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 2999 ;-- CL 1915, 2915 ;-- CL 1929, 1839 ;-- CL 1948, 85.12



Section 85.13 New bonds; failure to comply.

Sec. 13.

The council may also at any time require any officer, whether elected or appointed, to execute and file with the clerk of the city, new official bonds in the same or in such further sums, and with new or such further sureties as said council may deem requisite for the interest of the corporation. Any failure to comply with such requirement shall subject the officer to immediate removal by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3000 ;-- CL 1915, 2916 ;-- CL 1929, 1840 ;-- CL 1948, 85.13






215-1895-V-VACANCIES-IN-OFFICE. VACANCIES IN OFFICE. (85.14...85.19)

Section 85.14 Resignations.

Sec. 14.

Resignation of officers shall be made to the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3001 ;-- CL 1915, 2917 ;-- CL 1929, 1841 ;-- CL 1948, 85.14



Section 85.15 Office declared vacant.

Sec. 15.

If any officer shall cease to be a resident of the city, or if elected in and for a ward, shall remove therefrom during his term of office, the office shall thereby be vacated. If any officer shall be a defaulter the office shall thereby be vacated.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3002 ;-- CL 1915, 2918 ;-- CL 1929, 1842 ;-- CL 1948, 85.15



Section 85.16 Office declared vacant; failure to file oath or bond.

Sec. 16.

If any person elected or appointed to office shall fail to take and file the oath of office, or shall fail to give the bond or security required for the due performance of the duties of his office, within the time herein limited therefor, the council may declare the office vacant, unless previous thereto he shall file the oath and give the requisite bond or security.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3003 ;-- CL 1915, 2919 ;-- CL 1929, 1843 ;-- CL 1948, 85.16



Section 85.17 Vacancies; filling.

Sec. 17.

In case any vacancy occurs in the office of mayor, or in any other elective office, except justice of the peace, constable and school trustee, as hereinafter provided, the council may fill such vacancy by appointment at any time within 20 days after such vacancy occurs, or may, within such time, call a special election for the purpose of filling such vacancy, as they may deem for the best interest of the city. Vacancies in the office of justice of the peace and constable shall be filled at the next annual election or at a special election called for that purpose. Vacancies in any appointive office shall be filled within 20 days after such vacancy occurs, by the mayor by and with the consent of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3004 ;-- CL 1915, 2920 ;-- CL 1929, 1844 ;-- CL 1948, 85.17



Section 85.18 Vacating officer; liabilities.

Sec. 18.

The resignation or removal of any officer shall not, nor shall the appointment or election of another to the office, exonerate such officer or his sureties from any liability incurred by him or them.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3005 ;-- CL 1915, 2921 ;-- CL 1929, 1845 ;-- CL 1948, 85.18



Section 85.19 Property turned over to successor; penalty.

Sec. 19.

Whenever any officer shall resign or be removed from office, or the term for which he shall have been elected or appointed shall expire, he shall, on demand, deliver over to his successor in office all the books, papers, moneys and effects in his custody as such officer, and in any way appertaining to his office; and every person wilfully violating this provision shall be deemed guilty of a misdemeanor, and may be proceeded against in the same manner as public officers may be proceeded against for the like offense, under the general laws of this state now or hereafter in force and applicable thereto; and every officer appointed or elected under this act shall be deemed an officer within the meaning and provisions of such general laws of the state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3006 ;-- CL 1915, 2922 ;-- CL 1929, 1846 ;-- CL 1948, 85.19









215-1895-VI CHAPTER VI ELECTIONS. (86.1...86.16)

Section 86.1 Annual city election; time, place.

Sec. 1.

An annual city election shall be held on the first Monday in April in each year, at such place or places in each of the several wards of the city, as the council shall designate.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3007 ;-- CL 1915, 2923 ;-- CL 1929, 1847 ;-- CL 1948, 86.1



Section 86.2 Special election; resolution of council.

Sec. 2.

Special elections may be appointed by resolution of the council, and held in and for the city, or in and for any ward thereof, at such times and place or places as the council shall designate; the purpose and object of which shall be fully set forth in the resolution appointing such election.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3008 ;-- CL 1915, 2924 ;-- CL 1929, 1848 ;-- CL 1948, 86.2



Section 86.3-86.9 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 86.10 Elections; manner conducted.

Sec. 10.

All elections held under the provisions of this act, shall be conducted, as nearly as may be, in the manner provided by law for holding general elections in the state, except as herein otherwise provided; and the inspectors of such elections shall have the same powers and authority for the preservation of order, and for enforcing obedience to their lawful commands during the time of holding the election and the canvass of the votes, as are conferred by law upon inspectors of general elections held in this state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3016 ;-- CL 1915, 2932 ;-- CL 1929, 1856 ;-- CL 1948, 86.10



Section 86.11 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 11.

A petition under section 3 of chapter I, section 40 of chapter VII, section 11 or 13 of chapter XXVIII, or section 1 of chapter XXXIII, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 149, Eff. Mar. 23, 1999



Section 86.12 Vote by ballot.

Sec. 12.

The electors shall vote by ballot. Such ballot shall be prepared and furnished by the board of election commissioners as provided by the general election laws of the state, and shall contain the names of all officers to be voted for, and all questions or propositions submitted to be voted upon, and all matters touching the form and contents of the ballot and the casting and canvassing of the same, and all other matters touching elections shall be governed by the general election laws of the state, when not inconsistent with the provisions of this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3018 ;-- CL 1915, 2934 ;-- CL 1929, 1858 ;-- CL 1948, 86.12



Section 86.13, 86.14 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 86.15 Notification of election or appointment.

Sec. 15.

The city clerk, within 5 days after the meeting and determination of the board of canvassers, shall notify each person elected, in writing, of his election; and he shall also, within 5 days after the appointment of any person to any office in like manner notify such person of such appointment.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3021 ;-- CL 1915, 2937 ;-- CL 1929, 1861 ;-- CL 1948, 86.15 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 86.16 Oath of office or bond; failure to file; notice by clerk.

Sec. 16.

Within 1 week after the expiration of the time in which any official bond or oath of office is required to be filed, the city clerk shall report, in writing, to the council, the names of the persons elected or appointed to any office, who shall have neglected to file such oath and requisite bond or security for the performance of the duties of the office.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3022 ;-- CL 1915, 2938 ;-- CL 1929, 1862 ;-- CL 1948, 86.16






215-1895-VII CHAPTER VII DUTIES AND COMPENSATION OF OFFICERS. (87.1...87.40)

215-1895-VII-MAYOR. MAYOR. (87.1...87.4)

Section 87.1 Mayor; duties.

Sec. 1.

The mayor shall be the chief executive officer of the city. He shall preside at the meetings of the council and shall from time to time give the council information concerning the affairs of the corporation, and recommend such measures as he may deem expedient. It shall be his duty to exercise supervision over the several departments of the city government, see that the laws relating to the city and the ordinances and regulations of the council are enforced.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3023 ;-- CL 1915, 2939 ;-- CL 1929, 1863 ;-- CL 1948, 87.1



Section 87.2 Mayor; conservator of peace; limitation.

Sec. 2.

The mayor shall be a conservator of the peace, and may exercise within the city the powers conferred upon sheriffs to suppress disorder; and shall have authority to command the assistance of all able bodied citizens to aid in the enforcement of the ordinances of the council, and to suppress riot and disorderly conduct. Unless otherwise provided in the city charter the mayor is not a law enforcement officer within the meaning of section 18 of Act No. 8 of the Public Acts of the extra session of 1933, as amended, being section 436.18 of the Compiled Laws of 1948.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3024 ;-- CL 1915, 2940 ;-- CL 1929, 1864 ;-- CL 1948, 87.2 ;-- Am. 1969, Act 237, Imd. Eff. Aug. 11, 1969



Section 87.3 Mayor; suspension of appointed officers, procedure; records, inspection.

Sec. 3.

The mayor may suspend any officer appointed by him at any time for neglect of duty, misconduct or other sufficient cause: Provided, That a written complaint under oath shall be preferred against said officer and filed with the city clerk. Said complaint shall be reasonably certain as to time, place and the offense, or offenses, charge therein, and a copy thereof served personally on such person or left with a person of suitable age at the last known place of residence of such suspended person, within 3 days after such suspension. The said officer shall have the privilege of filing answer to said complaint within 5 days after service of copy of said complaint as above provided. The council shall hear such complaint and defense thereto, if any, at the next regular meeting thereof: Provided, Said regular meeting shall occur within a time not less than 10 and not more than 15 days after the date of the filing of said complaint, otherwise a special meeting shall be called for the purpose of such hearing, and within the time herein limited. Should no complaint be filed within the time herein provided, or be not sustained at the hearing thereof, said officer may resume the duties of his office as if such suspension had never been made.

He shall at all times have authority to examine and inspect the books, records and papers of any agent, employe or officer of the corporation, and shall perform generally all such duties as are or may be prescribed by the ordinances of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3025 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 2941 ;-- CL 1929, 1865 ;-- CL 1948, 87.3



Section 87.4 Mayor; vacancy in office, president pro tem.

Sec. 4.

In the absence or disability of the mayor, or in case of any vacancy in his office, the president pro tempore of the council shall perform the duties of mayor during such absence, disability or vacancy.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3026 ;-- CL 1915, 2942 ;-- CL 1929, 1866 ;-- CL 1948, 87.4






215-1895-VII-ALDERMEN. ALDERMEN. (87.5...87.5)

Section 87.5 Aldermen; powers, duties.

Sec. 5.

The aldermen of the city shall be members of the council, and attend the meetings thereof, and act upon committees, when thereupon appointed by the mayor or council. They shall be conservators of the peace, and as such they shall aid in maintaining quiet and good order in the city, and in securing the faithful performance of duty by all officers of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3027 ;-- CL 1915, 2943 ;-- CL 1929, 1867 ;-- CL 1948, 87.5






215-1895-VII-CITY-CLERK. CITY CLERK. (87.6...87.10)

Section 87.6 City clerk; powers, duties.

Sec. 6.

The city clerk shall keep the corporate seal, and all the documents, official bonds, papers, files and records of the city, not by this act or the ordinances of the city entrusted to some other officer; he shall be clerk of the council; shall attend its meetings, record all its proceedings, ordinances and resolutions, and shall countersign and register all licenses granted; he shall, when required, make and certify under the seal of the city copies of the papers and records filed and kept in his office; and such copies shall be evidence in all places of the matters therein contained, to the same extent as the original would be; he shall possess and exercise the powers of a township clerk, so far as the same are required to be performed within the city; and he shall have authority to administer oaths and affirmations.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3028 ;-- CL 1915, 2944 ;-- CL 1929, 1868 ;-- CL 1948, 87.6



Section 87.7 City clerk; general accountant; tax reports.

Sec. 7.

The clerk shall be the general accountant of the city; and all claims against the corporation shall be filed with him for adjustment, and, after examination thereof, he shall report the same, with all accompanying vouchers and counter claims of the city, and the true balance as found by him, to the council, for allowance, and when allowed shall draw his warrant upon the treasurer for the payment thereof, designating thereon the fund from which payment is to be made, and take proper receipts therefor, but no warrant shall be drawn upon any fund after the same has been exhausted. When any tax or money shall be levied, raised or apportioned, the clerk shall report the amount thereof to the city treasurer, stating the objects and funds for which it is levied, raised, or appropriated, and the amounts thereof to be credited to each fund.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3029 ;-- CL 1915, 2945 ;-- CL 1929, 1869 ;-- CL 1948, 87.7



Section 87.8 Supervision duties over moneys and property; accounts.

Sec. 8.

The clerk shall exercise a general supervision over all officers charged in any manner with the receipt, collection and disbursement of the city revenues and over all the property and assets of the city; he shall have charge of all books, vouchers and documents relating to the accounts, contracts, debts and revenues of the corporation; he shall countersign and register all bonds issued, and keep a list of all property and effects belonging to the city, and of all its debts and liabilities; he shall keep a complete set of books, exhibiting the financial condition of the corporation and all its departments, funds, resources and liabilities, with a proper classification thereof and showing the purpose for which each fund was raised; he shall also keep an account with the treasurer, in which he shall charge him with all moneys received for each of the several funds of the city, and credit him with all the warrants drawn thereon, keeping a separate account with each fund; when any fund has been exhausted, the clerk shall immediately advise the council thereof.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3030 ;-- CL 1915, 2946 ;-- CL 1929, 1870 ;-- CL 1948, 87.8



Section 87.9 Financial report to council.

Sec. 9.

The clerk shall report to the council, whenever required, a detailed statement of the receipts, expenditures, and financial condition of the city, of the debts to be paid, and moneys required to meet the estimated expenses of the corporation, and shall perform such other duties pertaining to his office as the council may require.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3031 ;-- CL 1915, 2947 ;-- CL 1929, 1871 ;-- CL 1948, 87.9



Section 87.10 Deputy; appointment, duties; responsibility of clerk.

Sec. 10.

The clerk may, subject to the approval of the council, appoint a deputy, who shall possess all the powers and authority of the city clerk, and may exercise all the duties thereof, subject to the control of such clerk, and such deputy shall be paid for his services by the clerk, unless otherwise provided by the council. The clerk shall be responsible for all the acts and defaults of such deputy, and he may remove such deputy at his pleasure.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3032 ;-- CL 1915, 2948 ;-- CL 1929, 1872 ;-- CL 1948, 87.10






215-1895-VII-CITY-TREASURER. CITY TREASURER. (87.11...87.15)

Section 87.11 City treasurer; powers; duties; depositary, bond; deputy.

Sec. 11.

The treasurer, subject to the direction of the council, shall have the custody of all moneys, bonds, mortgages, notes, leases and evidences of value belonging to the city: Provided, That the council by a majority vote of all the aldermen elect may designate 1 or more depositaries in such city in which the city treasurer shall deposit all such moneys and other property named above in his possession by virtue of his office, to be drawn therefrom only in such manner as the council shall direct, and every such depositary shall furnish a bond, as the council may require and approve, for the safekeeping and accounting of all such moneys and property thus coming into its possession. The council may at any time by a majority vote of all the aldermen elect change any depositary or depositaries. He shall receive all moneys belonging to and receivable by the corporation, and keep account of all receipts and expenditures thereof: Provided, That the treasurer shall not be liable for any neglect or default by such depositary or depositaries. The treasurer shall pay no money out of the treasury except in pursuance of and by authority of law and as directed by the council. He shall keep an account of and be charged with all taxes and moneys appropriated, raised or received for each fund of the corporation, and shall keep a separate account of each fund, and shall credit thereto all moneys raised, paid in or appropriated therefor, and shall pay every warrant out of the particular fund constituted or raised for the purpose for which the warrant was issued, and having the name of such fund endorsed thereon by the clerk. The treasurer may also, subject to the approval of the council, appoint a deputy, who shall possess all the powers and authority of the treasurer, subject to the control of the treasurer; and the treasurer and his bondsmen shall be liable for the acts and defaults of such deputy. Such deputy shall be paid for his services by the treasurer, unless otherwise provided by the council, and such deputy may be removed at the will of the treasurer. The city treasurer shall be the collector of state and county taxes within the city, and all other taxes and assessments levied within the city; he shall perform all such duties in relation to the collection of taxes as the council may prescribe, and as provided by this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3033 ;-- Am. 1901, Act 156, Imd. Eff. May 22, 1901 ;-- CL 1915, 2949 ;-- CL 1929, 1873 ;-- CL 1948, 87.11



Section 87.12 Financial reports; time.

Sec. 12.

The treasurer shall render to the clerk on the first Monday of every month, and oftener if required, a report of the amounts received and credited by him to each fund, and on what account received, and the amounts paid out by him from each fund during the preceding month, and the amount of money remaining in each fund on the day of his report, and the council may at any time when they shall deem it advisable cause such report to be verified by a personal examination of the books, warrants, vouchers and city moneys in the possession of the treasurer. He shall also exhibit to the council annually on the first Monday in March, and as often and for such period as the council shall require, a full and detailed account of the receipts and disbursements of the treasury since the date of his last annual report, classifying them therein by the funds to which such receipts are credited and out of which such disbursements are made, and the balances remaining in each fund; which account shall be filed in the office of the clerk and shall be published in one or more of the newspapers of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3034 ;-- CL 1915, 2950 ;-- CL 1929, 1874 ;-- CL 1948, 87.12



Section 87.13 Payment receipts and vouchers.

Sec. 13.

The said treasurer shall take receipts and vouchers for all moneys paid from the treasury, showing the amount and fund from which payment was made, and he shall exhibit to the council such receipts or vouchers on the first Monday of March in each year, or as often as the council shall require, as provided in the next preceding section.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3035 ;-- CL 1915, 2951 ;-- CL 1929, 1875 ;-- CL 1948, 87.13



Section 87.14 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 87.15 Public moneys; prohibited handling; removal from office.

Sec. 15.

The city treasurer shall keep all moneys in his hands belonging to the city and to the public schools, separate and distinct from his own moneys; and he is hereby prohibited from using, either directly or indirectly, the corporation moneys, warrants, or evidences of debt, or any of the school or library funds in his custody or keeping, for his own use or benefit or that of any other person; any violation of this section shall subject him to immediate removal from office by the council, and the council is hereby authorized to declare the office vacant and to appoint his successor for the remainder of his term.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3037 ;-- CL 1915, 2953 ;-- CL 1929, 1877 ;-- CL 1948, 87.15






215-1895-VII-CITY-MARSHAL. CITY MARSHAL. (87.16...87.19)

Section 87.16 City marshal; chief of police and peace officer; duties.

Sec. 16.

The marshal shall be the chief of the police of the city. As police officer, he shall be subject to the direction of the mayor. It shall be his duty to see that all the ordinances and regulations of the council, made for the preservation of quiet, good order, and for the safety and protection of the inhabitants of the city are promptly enforced.

As peace officer he shall be vested with all the powers conferred upon sheriffs for the preservation of quiet and good order. He shall serve and execute all process directed or delivered to him and such process may be served anywhere within the state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3038 ;-- CL 1915, 2954 ;-- CL 1929, 1878 ;-- CL 1948, 87.16



Section 87.17 City marshal; suppression of riots.

Sec. 17.

He shall suppress all riots, disturbances, and breaches of the peace, and for that purpose may command the aid of the citizens in the performance of such duty. It shall be his duty to arrest all disorderly persons in the corporation. He shall arrest upon view, and with or without process, any person found in the act of committing any offense against the laws of the state or the ordinances of the city amounting to a breach of the peace, and forthwith take such person before the proper magistrate or court for examination or trial, and may also without process arrest and imprison persons found drunk in the streets.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3039 ;-- CL 1915, 2955 ;-- CL 1929, 1879 ;-- CL 1948, 87.17



Section 87.18 Monthly report to council; contents; moneys, disposition.

Sec. 18.

The marshal shall report in writing and on oath to the council at their first meeting in each month all arrests made by him, and the cause thereof, and all persons discharged from arrest during the month; also the number remaining in confinement for breaches of the ordinances of the city, and the amount of all fines and fees collected by him. All moneys collected or received by the marshal, except fees for his personal services, unless otherwise directed by this act, shall be paid into the city treasury during the same month when received, and the treasurer's receipt therefor shall be filed with the clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3040 ;-- CL 1915, 2956 ;-- CL 1929, 1880 ;-- CL 1948, 87.18



Section 87.19 Fees.

Sec. 19.

The marshal may collect and receive the same fees for services performed by him as are allowed to constables for like services; but in no case shall such fees be charged to, or be paid by, the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3041 ;-- CL 1915, 2957 ;-- CL 1929, 1881 ;-- CL 1948, 87.19






215-1895-VII-CITY-ATTORNEY. CITY ATTORNEY. (87.20...87.20)

Section 87.20 City attorney; duties.

Sec. 20.

The attorney, in addition to the other duties prescribed in this act, shall be the legal adviser of the council and of all officers of the city, shall act as the attorney and solicitor for the corporation in all legal proceedings in which the corporation is interested, and, except as otherwise provided by law, shall prosecute violations of the ordinances of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3042 ;-- CL 1915, 2958 ;-- CL 1929, 1882 ;-- CL 1948, 87.20 ;-- Am. 1994, Act 19, Eff. May 1, 1994






215-1895-VII-CITY-SURVEYOR. CITY SURVEYOR. (87.21...87.21)

Section 87.21 City surveyor; powers, duties.

Sec. 21.

The surveyor shall have and exercise within the city, the like powers and duties as are conferred by law upon county surveyors; and the like effect and validity shall be given to his official acts, surveys and plats, as are given by law to the acts and surveys of county surveyors. He shall make all necessary plats, maps, surveys, diagrams and estimates, plans and specifications required by the council or officers of the city, relating to the public improvements, buildings, grounds and streets of the city, and all plats, maps, surveys and diagrams made by him as such surveyor shall be the property of the city, and shall be delivered by him to his successor in office.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3043 ;-- CL 1915, 2959 ;-- CL 1929, 1883 ;-- CL 1948, 87.21






215-1895-VII-STREET-COMMISSIONER STREET COMMISSIONER. (87.22...87.23)

Section 87.22 Street commissioner; duties.

Sec. 22.

It shall be the duty of the street commissioner to perform or cause to be performed, all such labor, repairs and improvements upon the highways, streets, sidewalks, alleys, bridges, reservoirs, drains, culverts, sewers, public grounds and parks within the city as the council shall direct to be done by or under his supervision; and to oversee and do whatever may be required of him in relation thereto by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3044 ;-- CL 1915, 2960 ;-- CL 1929, 1884 ;-- CL 1948, 87.22



Section 87.23 Monthly report to council; contents; marshal as street commissioner.

Sec. 23.

He shall make a report to the council, in writing and on oath, once in each month, giving an exact statement of all labor performed by him, or under his supervision, and the charges therefor, the amount of material used, and the expense thereof, and the street or place where such material was used, or labor performed; and further showing the items and purpose of all expenses incurred since his last preceding report, and no payment for labor or services performed, or for expenses incurred by him shall be made until reported on oath, as aforesaid: Provided, That nothing in this act shall prevent the council from bestowing the powers and duties of street commissioner upon the marshal when it shall be deemed advisable.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3045 ;-- CL 1915, 2961 ;-- CL 1929, 1885 ;-- CL 1948, 87.23






215-1895-VII-CONSTABLES. CONSTABLES. (87.24...87.25)

Section 87.24 Constables; powers, duties.

Sec. 24.

The constables of the city shall have the like powers and authority in matters of civil and criminal nature, and in relation to the service of all manner of criminal process, as are conferred by law upon constables in townships, and shall receive the like fees for their services. They shall have power also to serve all process issued for breaches of ordinances of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3046 ;-- CL 1915, 2962 ;-- CL 1929, 1886 ;-- CL 1948, 87.24



Section 87.25 Neglect or refusal to perform duty; penalty; bond.

Sec. 25.

The constables of the city shall obey the lawful orders of the mayor, and aldermen and shall discharge the duties required of them by ordinance, resolution, or regulation of the council. For neglect or refusal to perform a required duty, each constable shall be subject to a penalty of not less than $5.00 nor more than $50.00. Before assuming the duties of office, each constable shall give the bonds for the performance of the duties of that office as are required and approved by the council and shall file the bonds with the city clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3047 ;-- CL 1915, 2963 ;-- CL 1929, 1887 ;-- CL 1948, 87.25 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978






215-1895-VII-SUPERVISORS. SUPERVISORS. (87.26...87.27)

Section 87.26 Supervisors; powers, duties; representation upon county board.

Sec. 26.

The supervisors of the several wards are authorized to perform the same duties in relation to the assessment of property and levying taxes for all purposes in their respective wards, as are imposed by law upon supervisors elected in townships; and they shall have the like powers and perform the like duties in all other respects as supervisors so elected, except as herein otherwise provided, so far as such powers and duties are required to be exercised and performed in their wards; they shall represent their several wards in the board of supervisors of the county in which the city is located, and shall have all rights, privileges and powers of the several members of such board of supervisors: Provided, That any city now having a greater representation upon the board of supervisors of any county than is provided by this act, shall continue to have such representation as it may have at the time of such reincorporation, and if the office of any officer now representing any such city upon the board of supervisors is abolished by this act, the council of such city may annually appoint some suitable person, being a resident elector of such city, to represent the city upon the board of supervisors in the place of such officer whose office has been abolished.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3048 ;-- CL 1915, 2964 ;-- CL 1929, 1888 ;-- CL 1948, 87.26



Section 87.27 Selection of jury lists.

Sec. 27.

The supervisors of the several wards shall, except in counties having a jury commission, select and return lists of grand and petit jurors to the clerk of the county, in the same manner and within the same time as the like duty is required to be performed by township officers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3049 ;-- CL 1915, 2965 ;-- CL 1929, 1889 ;-- CL 1948, 87.27






215-1895-VII-JUSTICES-OF-THE-PEA JUSTICES OF THE PEACE. (87.28...87.37)

Section 87.28-87.36 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 87.37 Additional powers and liabilities of officers.

Sec. 37.

In addition to the rights, powers, duties and liabilities of officers prescribed in this act, all officers, whether elected or appointed, shall have such other rights, powers, duties and liabilities, subject to and consistent with this act, as the council shall deem expedient, and prescribe by ordinance or resolution.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3059 ;-- CL 1915, 2975 ;-- CL 1929, 1899 ;-- CL 1948, 87.37






215-1895-VII-COMPENSATION-OF-OFF COMPENSATION OF OFFICERS. (87.38...87.40)

Section 87.38 City officers; compensation; fees.

Sec. 38.

The mayor shall receive an annual salary as the council determines and aldermen may each receive a salary as prescribed by the council. The city marshal, clerk, treasurer, city attorney, and engineer of the fire department shall each receive an annual salary as the council determines by ordinance. Constables and officers serving process and making arrests, when engaged in causes and proceedings for violations of the ordinances of the city, may charge and receive the fees allowed to those officers for the same services by the laws of the state. Except as otherwise provided in this act, other officers elected or appointed in the city, shall receive the compensation determined by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3060 ;-- Am. 1915, Act 209, Eff. Aug. 24, 1915 ;-- CL 1915, 2976 ;-- CL 1929, 1900 ;-- CL 1948, 87.38 ;-- Am. 1957, Act 268, Eff. Sept. 27, 1957 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 87.39 Increase or diminishment of salary during term prohibited; exception; eligibility for office resigned or vacated.

Sec. 39.

The salary or rate of compensation for any officer elected by authority of this act shall not be increased or diminished during the term of office, except as provided in section 40; and no person who shall have resigned or vacated any elective office shall be eligible to the same office during the term for which he was elected or appointed when during the same time the salary or rate of compensation has been increased except in the event of an increase pursuant to section 40.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3061 ;-- CL 1915, 2977 ;-- CL 1929, 1901 ;-- CL 1948, 87.39 ;-- Am. 1973, Act 39, Imd. Eff. June 28, 1973



Section 87.40 Ordinance establishing alternate procedure for determining salaries; local officials compensation commission; resolution; petition for referendum; changing procedure by charter amendment or revision.

Sec. 40.

(1) In lieu of the procedure in section 38, as amended, for determining salaries of elected officials, the council by ordinance may establish the procedure described in this section, in which case the restriction contained in section 39 with respect to changing salaries during term shall be inapplicable. The ordinance shall provide:

(a) A local officials compensation commission is created. It shall determine the salaries of city elected officials. The commission shall consist of 5 members who are registered electors of the city, appointed by the mayor subject to confirmation by a majority of the members elected and serving on the council. The terms of office shall be 5 years, except that of the members first appointed, 1 each shall be appointed for terms of 1, 2, 3, 4, and 5 years. All first members shall be appointed within 30 days after the effective date of the ordinance. Thereafter members shall be appointed before October 1 of the year of appointment. Vacancies shall be filled for the remainder of an unexpired term. No officer or employee of any government agency or unit or member of the immediate family of such an officer or employee shall be eligible to be appointed to the commission.

(b) The commission shall determine the salaries of the city elected officials which determination shall be the salaries unless the legislative body by resolution adopted by 2/3 of the members elected to and serving on the council rejects the determinations. The determinations of the commission shall be effective 30 days following their filing with the city clerk unless rejected by the council. In case of rejection, the existing salary shall prevail. Any expense allowance or reimbursement paid to elected officials in addition to salary shall be for expenses incurred in the course of city business and accounted for to the city.

(c) The commission shall meet for not more than 15 session days in 1973 and every odd numbered year thereafter and shall make its determination within 45 calendar days of its first meeting. A majority of the members of the commission constitutes a quorum for conducting the business of the commission. The commission shall take no action or make determinations without a concurrence of a majority of the members appointed and serving on the commission. The commission shall elect a chairman from among its members. “Session days” means any calendar day on which the commission meets and a quorum is present. The members of the commission shall receive no compensation, but shall be entitled to actual and necessary expenses incurred in the performance of their duties.

(2) The council may implement the provisions of the ordinance by resolution including the date for convening the commission.

(3) Within 60 days after the effective date of the ordinance, a petition for a referendum on the ordinance may be filed with the city clerk containing the signatures of at least 5% of the registered electors of such city on the effective date of the ordinance in which case the election shall be conducted in the same manner as an election on a charter amendment. If a petition for referendum is filed, any determination of the commission shall not be effective until the ordinance has been approved by the electors.

(4) After 1 year following the effective date of the ordinance, the procedure for establishing the compensation of city elected officials may be changed by charter amendment or revision.

History: Add. 1973, Act 39, Imd. Eff. June 28, 1973









215-1895-VIII CHAPTER VIII THE CITY COUNCIL. (88.1...88.20)

Section 88.1 City council; members.

Sec. 1.

The legislative authority of cities incorporated under this act shall be vested in a council consisting of the mayor, two aldermen elected from each ward and the city clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3062 ;-- CL 1915, 2978 ;-- CL 1929, 1902 ;-- CL 1948, 88.1



Section 88.2 Mayor to be president.

Sec. 2.

The mayor shall be president of the council, and preside at the meetings thereof, but shall have no vote therein, except in case of a tie, when he shall have the casting vote.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3063 ;-- CL 1915, 2979 ;-- CL 1929, 1903 ;-- CL 1948, 88.2



Section 88.3 President pro tempore; powers, duties.

Sec. 3.

On the first Monday in May in each year, the council shall appoint 1 of their number president pro tempore of the council, who, in the absence of the president, shall preside at the meetings thereof, and exercise the powers and duties of president. He shall have a vote upon all questions, but he shall have no casting vote in case of a tie. In the absence of the president and president pro tem, the council shall appoint 1 of their number to preside and for the time being he shall exercise the powers and duties of the president.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3064 ;-- CL 1915, 2980 ;-- CL 1929, 1904 ;-- CL 1948, 88.3



Section 88.4 Clerks; duties.

Sec. 4.

The city clerk shall be clerk of the council, but shall have no vote therein. He shall keep a full record of all the proceedings of the council, and perform such other duties relating to his office as the council may direct. In the absence of the clerk or his deputy the council shall appoint 1 of their number to perform the duties of clerk for the time being.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3065 ;-- CL 1915, 2981 ;-- CL 1929, 1905 ;-- CL 1948, 88.4



Section 88.5 Aldermen; required attendance; loss of vote, interest.

Sec. 5.

Each alderman shall be required to attend all sessions of the council, and serve upon committees when appointed thereon. No alderman shall vote on any question in which he shall have a direct personal interest, but on all other questions he shall vote unless excused therefrom by a vote of 2/3 of the aldermen elect.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3066 ;-- CL 1915, 2982 ;-- CL 1929, 1906 ;-- CL 1948, 88.5



Section 88.6 Election returns; qualification of membership; meetings, notice.

Sec. 6.

The council shall be judge of the election returns and qualifications of its own members. It shall hold regular stated meetings for the transaction of business, at such times and places within the city as it shall prescribe, not less than 2 of which shall be held in each month. The mayor or any 3 members of the council may call special meetings thereof, notice of which, in writing, shall be given to each alderman, or be left at his place of residence at least 6 hours before the meeting.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3067 ;-- CL 1915, 2983 ;-- CL 1929, 1907 ;-- CL 1948, 88.6



Section 88.7 Conducting business at public meeting; notice; quorum; adjournment; pending business; compelling attendance of absent members; concurring vote required for certain actions; reconsidering or rescinding vote at special meeting; appropriation of money; passing or adopting resolution.

Sec. 7.

(1) The business which the council may perform shall be conducted at a public meeting of the council held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A majority of the aldermen shall constitute a quorum for the transaction of business. A number less than a majority may adjourn a meeting, and all pending business noticed or set down for hearing at that meeting shall be taken up and heard at the next meeting.

(3) Members present may compel the attendance of absent members in the manner as prescribed by rule or ordinance. An office shall not be created or abolished; nor a tax or assessment imposed; a street, alley, or public ground vacated; real estate or interest in real estate purchased, leased, sold, or disposed of; or private property taken for public use, unless by a concurring yea and nay vote of 2/3 of all the aldermen elected to office. A vote of the council shall not be reconsidered or rescinded at a special meeting, unless there are present as many aldermen as were present when that vote was taken.

(4) Money shall not be appropriated except by ordinance or resolution of the council. A resolution shall not be passed or adopted except by the vote of a majority of all the aldermen elected to office, except as prescribed in this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3068 ;-- CL 1915, 2984 ;-- CL 1929, 1908 ;-- CL 1948, 88.7 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978



Section 88.8 Rules for council proceedings; record or journal of proceedings; availability of writings to public; taking votes; entering votes on journal; publication of record and votes.

Sec. 8.

(1) The council shall prescribe rules for council proceedings, and keep a record or journal of the proceedings. A writing prepared, owned, used, in the possession of, or retained by the council in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(2) Votes shall be taken by yeas and nays when required by 1 or more members and the votes shall be entered upon the journal indicating the names of those voting in the affirmative and those in the negative. Within 10 days after a meeting of the council, the record of the proceeding, and votes taken at the proceeding shall be published in a newspaper of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3069 ;-- CL 1915, 2985 ;-- CL 1929, 1909 ;-- CL 1948, 88.8 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978



Section 88.9 Compelling attendance at meetings; fines for nonattendance; sanctions for disorderly conduct; ordinance.

Sec. 9.

The council, by ordinance, may compel the attendance of council members and other officers of the city at its meetings, may enforce fines for nonattendance of a member or officer, and may prescribe sanctions for any misbehavior or contemptuous or disorderly conduct by a member or a person present at a session of the council. The ordinance shall not conflict, as written or applied, with section 3 of the open meetings act, Act No. 267 of the Public Acts of 1976, being section 15.263 of the Michigan Compiled Laws.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3070 ;-- CL 1915, 2986 ;-- CL 1929, 1910 ;-- CL 1948, 88.9 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 88.10 City officers; attendance at meetings; public attendance and participation not prohibited.

Sec. 10.

(1) The attorney, marshal, street commissioner, surveyor, and engineer of the fire department may take part in proceedings and deliberations of the council on subjects relating to their respective departments, subject to rules prescribed by the council, but without the right to vote. The officers may be required to attend the meetings of the council in the same manner as members.

(2) Subsection (1) shall not prohibit public attendance and participation at a meeting as prescribed under section 7.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3071 ;-- CL 1915, 2987 ;-- CL 1929, 1911 ;-- CL 1948, 88.10 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978



Section 88.11 Powers of council; control of finances, property.

Sec. 11.

The council shall have control of the finances and of all property of the city corporation, except as may be otherwise provided by law.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3072 ;-- CL 1915, 2988 ;-- CL 1929, 1912 ;-- CL 1948, 88.11



Section 88.12 Powers of council; ordinances, enactment.

Sec. 12.

Whenever by this act or any other provisions of law any power or authority is vested in, or duly imposed upon, the corporation or council, the council may enact such appropriate ordinances as may be necessary for the execution and exercise of such power and authority, and to regulate the performance of such duty.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3073 ;-- CL 1915, 2989 ;-- CL 1929, 1913 ;-- CL 1948, 88.12



Section 88.13 Powers of council; standing committees; appointment, duties.

Sec. 13.

The council may provide for the appointment of standing committees of its members, who shall perform such duties, investigate, have charge of, and report upon such matters as may be properly referred to them.

Such committees shall be appointed by the mayor, subject to the approval of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3074 ;-- CL 1915, 2990 ;-- CL 1929, 1914 ;-- CL 1948, 88.13



Section 88.14 Records, books, documents, or papers; location; filing; inspection; defacement or destruction; violation; penalty.

Sec. 14.

(1) The council shall cause the records of the corporation, records of the proceedings of the council, and all books, documents, reports, contracts, receipts, vouchers, and papers relating to the finances and affairs of the city, or to the official acts of an officer of the corporation, unless required by this act to be kept elsewhere, to be deposited and kept in the office of the city clerk. The records shall be arranged, filed, and kept to facilitate convenient access and inspection. These records, books, and papers shall be subject to inspection by any person in compliance with Act No. 442 of the Public Acts of 1976.

(2) A person shall not secrete, injure, deface, alter, or destroy the books, records, documents, or papers described in subsection (1), or expose them to loss or destruction.

(3) A person who violates subsection (2) with intent to prevent the contents or true meaning or import of the records from being known, is guilty of a misdemeanor, punishable by imprisonment for not more than 1 year, or by a fine of not more than $1,000.00, or by both.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3075 ;-- CL 1915, 2991 ;-- CL 1929, 1915 ;-- CL 1948, 88.14 ;-- Am. 1978, Act 222, Imd. Eff. June 13, 1978



Section 88.15 Members; compensation.

Sec. 15.

No member of the council shall receive any compensation for his services, either as alderman, committeeman or otherwise, except as herein provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3076 ;-- CL 1915, 2992 ;-- CL 1929, 1916 ;-- CL 1948, 88.15



Section 88.16 Repealed. 1968, Act 317, Eff. Sept. 1, 1968.



Section 88.17 Removal from office; preferring charges against and trying officers.

Sec. 17.

A person appointed to office by the council under this act, may be removed from office by a vote of the majority of the aldermen elect. The council may remove from office an alderman by a concurring vote of 2/3 of all the aldermen elect. For elective officers other than aldermen, provisions shall be made by ordinance for preferring charges against and trying these officers. Removal of an elective officer other than an alderman shall not be made except by a 2/3 vote of all the aldermen elect and unless a charge in writing is preferred and an opportunity given to make a defense to the charge.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3078 ;-- CL 1915, 2994 ;-- CL 1929, 1918 ;-- CL 1948, 88.17 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 88.18 Investigation of charges or other matters; procedure.

Sec. 18.

To enable the council to investigate charges against an officer, or other matters as they consider proper to investigate, the mayor, at the request of the council, may issue subpoenas or process by warrant, to compel the attendance of persons and the production of books and papers, before the council or a committee of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3079 ;-- CL 1915, 2995 ;-- CL 1929, 1919 ;-- CL 1948, 88.18 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 88.19 Witnesses; summons, oath.

Sec. 19.

Whenever the council, or any committee of the members thereof, are authorized to compel the attendance of witnesses for the investigation of matters which may come before them, the presiding officer of the council or chairman of such committee for the time being, shall have power to administer the necessary oaths.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3080 ;-- CL 1915, 2996 ;-- CL 1929, 1920 ;-- CL 1948, 88.19



Section 88.20 Claims against city; audit, allowance; rules; defense to suit.

Sec. 20.

The council shall audit and allow all accounts chargeable against the city but no account or claim or contract shall be received for audit or allowance, unless it shall be accompanied with a certificate of an officer of the corporation, or an affidavit of the person rendering it, to the effect that he verily believes that the services therein charged have been actually performed or the property delivered for the city, that the sums charged therefor are reasonable and just, and that to the best of his knowledge and belief, no set-off exists, nor payment has been made on account thereof, except such as are endorsed or referred to in such account or claim, and every such account shall exhibit in detail all the items making up the amount claimed, and the true date of each. It shall be a sufficient defense in any court, to any action or proceeding for the collection of any demand or claim against the city for personal injuries or otherwise, that it has never been presented, certified to or verified as aforesaid, to the council for allowance; or if such claim is founded on contract that the same was presented without the affidavit or certificate as aforesaid, and rejected for that reason; or that the action or proceeding was brought before the council had a reasonable time to investigate and pass upon it.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3081 ;-- CL 1915, 2997 ;-- CL 1929, 1921 ;-- CL 1948, 88.20






215-1895-IX CHAPTER IX ORDINANCES. (89.1...89.7)

Section 89.1 Style of ordinance; passage; required vote; effective date of ordinance.

Sec. 1.

The style of each ordinance shall be, “The city of ................... ordains.” Each ordinance shall require for its passage the concurrence of a majority of all the aldermen elected or appointed, exclusive of the mayor or other officer or person legally exercising the duties of the office of mayor. The time when an ordinance takes effect shall be prescribed in the ordinance. If the ordinance imposes a sanction, the ordinance shall take effect not less than 20 days after the day of its passage.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3082 ;-- Am. 1905, Act 246, Eff. Sept. 16, 1905 ;-- CL 1915, 2998 ;-- CL 1929, 1922 ;-- CL 1948, 89.1 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 89.2 Violation of ordinance; sanction; designation of civil infractions; act or omission constituting crime; limitation on fine or forfeiture; penalty.

Sec. 2.

(1) The council of a city may prescribe a sanction for the violation of an ordinance.

(2) Consistent with any of the following statutes, the council may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(b) Act No. 235 of the Public Acts of 1969, being sections 257.941 to 257.943 of the Michigan Compiled Laws.

(c) Act No. 62 of the Public Acts of 1956, being sections 257.951 to 257.954 of the Michigan Compiled Laws.

(3) The council may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance may not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (2). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(4) An ordinance shall not make an act or omission a municipal civil infraction if that act or omission constitutes a crime under any of the following:

(a) Article 7 or section 17766a of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.7101 to 333.7545 and 333.17766a of the Michigan Compiled Laws.

(b) The Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.1 to 750.568 of the Michigan Compiled Laws.

(c) Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(d) The Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being sections 436.1 to 436.58 of the Michigan Compiled Laws.

(e) Part 801 (marine safety) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.80101 to 324.80199 of the Michigan Compiled Laws.

(f) The aeronautics code of the state of Michigan, Act No. 327 of the Public Acts of 1945, being sections 259.1 to 259.208 of the Michigan Compiled Laws.

(g) Part 821 (snowmobiles) of Act No. 451 of the Public Acts of 1994, being sections 324.82101 to 324.82159 of the Michigan Compiled Laws.

(h) Part 811 (off-road recreation vehicles) of Act No. 451 of the Public Acts of 1994, being sections 324.81101 to 324.81150 of the Michigan Compiled Laws.

(i) Sections 351 to 365 of the railroad code of 1993, Act No. 354 of the Public Acts of 1993, being sections 462.351 to 462.365 of the Michigan Compiled Laws.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

(5) For the violation of an ordinance other than an ordinance described in subsection (2) or (3), the council may prescribe a fine or forfeiture not exceeding $500.00, unless a greater fine or forfeiture is authorized in this act, or imprisonment not exceeding 180 days, or both, in the discretion of the court, together with the costs of prosecution for each violation of the ordinance; may provide that the offender, on failing to pay a fine or forfeiture, or the costs of prosecution, may be imprisoned for a term not exceeding 180 days unless payment is made before the expiration of the term; and may direct the imprisonment to be in the county jail of the county within which the city is located or in a prison or other place of confinement in the state as provided by law.

(6) A sanction for the violation of an ordinance shall be prescribed in the ordinance.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3083 ;-- CL 1915, 2999 ;-- CL 1929, 1923 ;-- CL 1948, 89.2 ;-- Am. 1994, Act 19, Eff. May 1, 1994 ;-- Am. 1996, Act 43, Imd. Eff. Feb. 26, 1996



Section 89.2a Recreational trailway; posting of ordinance; prohibited operation of vehicle as municipal civil infraction; penalty.

Sec. 2a.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 2 prohibits an ordinance from designating as a civil infraction.

History: Add. 1994, Act 83, Eff. Oct. 1, 1994



Section 89.3 Veto powers of officers; passage of resolution over veto.

Sec. 3.

No ordinance or resolution passed by the council shall have any force or effect, if, on the day of its passage, or on the next day thereafter, the mayor, or other officer or person legally discharging the duties of mayor, shall lodge in the office of the clerk a notice, in writing, suspending the immediate operation of such ordinance or resolution.

If the mayor, or other officer or person legally exercising the office of mayor, shall, within 3 days after the passage of any such ordinance or resolution, lodge in the office of the city clerk his reasons in writing, why the same should not go into effect, the same shall not go into effect, nor have any legal operation, unless it shall, at a subsequent meeting of the council, be passed by a 2/3 vote of all the aldermen elect, exclusive of the mayor or other officer or person legally exercising the duties of the office of mayor, and if so repassed shall go into effect according to the terms thereof. If such reasons shall not be lodged with the clerk as above provided, such ordinance or resolution shall have the same operation and effect as if no notice suspending the same had been lodged with the city clerk, and no ordinance or resolution of the council shall go into operation until after the expiration of 24 hours after its passage, unless the said mayor, or acting mayor, shall approve the same in writing.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3084 ;-- CL 1915, 3000 ;-- CL 1929, 1924 ;-- CL 1948, 89.3



Section 89.4 Repealed ordinances; re-enactment.

Sec. 4.

No repealed ordinance shall be revived unless the whole, or so much as is intended to be revived, shall be re-enacted. When any section or part of a section of an ordinance is amended, the whole section, as amended shall be re-enacted.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3085 ;-- CL 1915, 3001 ;-- CL 1929, 1925 ;-- CL 1948, 89.4



Section 89.5 Approved ordinances; recording.

Sec. 5.

All ordinances when approved by the mayor or when regularly enacted shall be immediately recorded by the clerk of the council, in a book to be called “The Record of Ordinances,” and it shall be the duty of the mayor and clerk to authenticate the same by their official signatures upon such record.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3086 ;-- CL 1915, 3002 ;-- CL 1929, 1926 ;-- CL 1948, 89.5



Section 89.6 Approved ordinances; publication; certificate; plumbing, electric, building codes, adoption; publication.

Sec. 6.

Within 1 week after the passage of any ordinance the same shall be published in some newspaper printed and circulated within the city, and the clerk shall immediately after such publication enter upon the record of ordinances, in a blank space to be left for such purpose under the recorded ordinance, a certificate stating in what newspaper and of what date such publication was made, and sign the same officially, and such certificate shall be prima facie evidence that legal publication of such ordinance has been made: Provided, however, That each city shall have power to adopt any plumbing code, electrical code, or building code which has been promulgated by the state of Michigan, or by any department, board, or other agency thereof, or by any organization or association which is organized and conducted for the purpose of developing any such code or codes by reference thereto in an adopting ordinance and without publishing any such code in full: Provided, That said code is clearly identified in said ordinance and that the purpose of said code shall be published with the adopting ordinance and that printed copies thereof are kept in the office of the city clerk, available for inspection by and distribution to the public at all times, and that the publication shall contain a notice to the effect that a complete copy of said code is available for public use and inspection at the office of the city clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3087 ;-- CL 1915, 3003 ;-- CL 1929, 1927 ;-- CL 1948, 89.6 ;-- Am. 1951, Act 28, Eff. Sept. 28, 1951



Section 89.7 Judicial notice of ordinances; best evidence, order.

Sec. 7.

In all courts having authority to hear, try or determine any matter or cause arising under the ordinances of any city, and in all proceedings in such city relating to or arising under the ordinances or any ordinance thereof, judicial notice shall be taken of the enactment, existence, provisions and continuing force of the ordinances of the city. And whenever it shall be necessary to prove any of the laws, regulations or ordinances of any city, or any resolution adopted by the council thereof, the same may be read in all courts of justice, and in all proceedings: First, From a record thereof kept by the city clerk; Second, From a copy thereof, or of such record thereof, certified by the city clerk under the seal of the city; Third, From any volume of ordinances purporting to have been written or printed by authority of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3088 ;-- CL 1915, 3004 ;-- CL 1929, 1928 ;-- CL 1948, 89.7






215-1895-X CHAPTER X ENFORCEMENT OF ORDINANCES. (90.1...90.18)

Section 90.1 Violations; commencement of action; time limitation.

Sec. 1.

An action for a violation of an ordinance of a city incorporated under this act shall be commenced within 2 years after the commission of the violation.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3089 ;-- CL 1915, 3005 ;-- CL 1929, 1929 ;-- CL 1948, 90.1 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.4 Violations; commencement of action; warrant for arrest.

Sec. 4.

Except in the case of a civil infraction action or an action against a corporation, an action for the violation of an ordinance of the city may be commenced by warrant for the arrest of the offender.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3092 ;-- CL 1915, 3006 ;-- CL 1929, 1930 ;-- CL 1948, 90.4 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.5 Contents, form, and issuance of warrant; law governing proceedings.

Sec. 5.

(1) A warrant shall be in the name of the people of the state of Michigan and shall set forth the substance of the offense complained of, and shall be substantially of the form and be issued upon complaint made, as provided by law in misdemeanor cases in the district court.

(2) Except as otherwise provided in this act, the proceedings relating to the arrest and custody of the accused during the pendency of the suit, the pleadings, proceedings upon the trial of the cause, in procuring the attendance and testimony of witnesses, in the rendition of judgment, and in the execution of judgment, shall be governed by, and conform as nearly as practicable to the provisions of law regulating the proceedings in misdemeanor cases in the district court.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3093 ;-- CL 1915, 3007 ;-- CL 1929, 1931 ;-- CL 1948, 90.5 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 90.6 Judgment or conviction; limitation on sanctions; costs.

Sec. 6.

Upon judgment or conviction, the court shall impose a sanction not exceeding the limit prescribed in the ordinance violated, as the nature of the case may require, together with such costs of prosecution as the court shall order. In a civil infraction action, the district court may assess costs as provided in section 907 of the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being section 257.907 of the Michigan Compiled Laws, or section 8727 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.8727 of the Michigan Compiled Laws.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3094 ;-- CL 1915, 3008 ;-- CL 1929, 1932 ;-- CL 1948, 90.6 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.7 Judgment; execution; fine and imprisonment.

Sec. 7.

Every such judgment shall be executed by virtue of an execution or warrant, specifying the particulars of the judgment. If the judgment be for the payment of a fine only, with or without costs, execution of the form prescribed in section 3 of this chapter shall issue forthwith. If judgment be for both fine and imprisonment, a warrant shall issue immediately for the commitment of the defendant until the expiration of the term mentioned in the sentence, and an execution shall issue at the same time against the goods and chattels of the defendant for the collection of the fine or forfeiture imposed; but in neither case above mentioned shall the imprisonment without payment operate as a satisfaction of the fine and costs imposed. In cases where a fine and imprisonment in default of payment thereof, or where imprisonment alone is imposed, a warrant of commitment shall issue accordingly, in the former case, until the expiration of the sentence, unless the fine and costs be sooner paid, and in the latter, for the term named in the sentence.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3095 ;-- CL 1915, 3009 ;-- CL 1929, 1933 ;-- CL 1948, 90.7



Section 90.8 Imprisonment; city use of county jail.

Sec. 8.

Every city shall be allowed the use of the jail of the county in which it is located, for the confinement of all persons liable to imprisonment under the ordinances thereof, or under any of the provisions of this act; and any person so liable to imprisonment may be sentenced to, and committed to imprisonment, in such county jail or in the city prison, or other place of confinement provided by the city, or authorized by law, and the sheriff or other keeper of such jail, or other place of confinement or imprisonment, shall receive and safely keep any person committed thereto as aforesaid, until lawfully discharged.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3096 ;-- CL 1915, 3010 ;-- CL 1929, 1934 ;-- CL 1948, 90.8



Section 90.9 Process; direction and execution.

Sec. 9.

Process issued in a prosecution or proceeding for the violation of an ordinance of the city shall be directed to the city marshal or to a constable of the city or county, and may be executed in any part of the state by these officers or another officer authorized by law to serve process issued by the district court.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3097 ;-- CL 1915, 3011 ;-- CL 1929, 1935 ;-- CL 1948, 90.9 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 90.10 Cause of action; allegations; applicability of subsection (1); judicial notice.

Sec. 10.

(1) It is not necessary in a proceeding for the violation of an ordinance of the city to state or set forth the ordinance or a provision of the ordinance in a warrant, process, or pleading. It is a sufficient statement of the cause of action in the warrant, process, or pleading to set forth substantially, and with reasonable certainty as to time and place, the act or offense complained of and to allege it to be in violation of an ordinance of the city, referring to the ordinance by its title and the date of its passage or approval. This subsection does not apply to an ordinance violation that constitutes a civil infraction.

(2) A judge or district court magistrate having authority to hear or determine a proceeding for the violation of an ordinance of the city shall take judicial notice of the enactment or adoption, existence, and provisions of the ordinances of the city and the resolutions of the council and of the authority of the city or council to enact or adopt the ordinances and resolutions.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3098 ;-- CL 1915, 3012 ;-- CL 1929, 1936 ;-- CL 1948, 90.10 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.11 Trial by jury.

Sec. 11.

In prosecutions for violations of the ordinances of the city, either party may require a trial by jury. The jury, except when other provision is made, shall consist of 6 persons. In suits commenced by warrant, the jury shall be selected and summoned as in misdemeanor cases in the district court. In civil actions to recover penalties for the city ordinance violation, the jury shall be selected and summoned as in other civil actions in the district court. An inhabitant of the city shall not be incompetent to serve as a juror in any cause in which the city is a party or is interested due solely to the interest in the outcome of the action which the person may have in common with the other inhabitants of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3099 ;-- CL 1915, 3013 ;-- CL 1929, 1937 ;-- CL 1948, 90.11 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 90.12 Appeal; judicial notice of ordinances and resolutions.

Sec. 12.

(1) In an action commenced by warrant as provided in this act, a party convicted of a violation of an ordinance of the city may appeal the judgment to the circuit court in the county in which the city is located, in the same manner as in misdemeanor cases appealed from the district court.

(2) In a suit to which the city is a party, brought to recover a penalty or forfeiture for violation of an ordinance, either party may appeal from the judgment to the circuit court in the county in which the city is located, in the same manner as in civil actions appealed from the district court, except that the city shall not be required to give a bond or security.

(3) The circuit court to which the cause is appealed shall take judicial notice of the ordinances of the city and the resolutions of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3100 ;-- CL 1915, 3014 ;-- CL 1929, 1938 ;-- CL 1948, 90.12 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978



Section 90.13 Fines imposed for violations; payment.

Sec. 13.

Except in cases in which a fine is paid to a parking violations bureau or a municipal ordinance violations bureau pursuant to section 8395 or 8396 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.8395 and 600.8396 of the Michigan Compiled Laws, a fine imposed for a violation of an ordinance of the city shall be received by the clerk for the court in which judgment or conviction was had. If the fine is collected upon execution, the person receiving the fine shall immediately pay the money collected to that clerk. If the defendant is committed, the fine and costs imposed shall be paid to the sheriff or other keeper of the jail or prison, who shall, within 30 days after receiving payment, pay the money to that clerk for distribution pursuant to section 8379 of Act No. 236 of the Public Acts of 1961, being section 600.8379 of the Michigan Compiled Laws.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3101 ;-- CL 1915, 3015 ;-- CL 1929, 1939 ;-- CL 1948, 90.13 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.14 Fines imposed for violations; neglect of receiver, penalty.

Sec. 14.

If any person who shall have received any such fine or any part thereof shall neglect to pay over the same pursuant to the foregoing provision, it shall be the duty of the council to cause suit to be commenced immediately therefor, in the name of the city, and to prosecute the same to effect. Any person receiving any such fine who shall wilfully neglect or refuse to pay over the same as required by the foregoing provisions, shall be deemed guilty of a misdemeanor and shall be punished accordingly.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3102 ;-- CL 1915, 3016 ;-- CL 1929, 1940 ;-- CL 1948, 90.14



Section 90.15 Fines imposed for violations; disposition.

Sec. 15.

Fines paid into the city treasury for violations of ordinances of the city shall be disposed of as the council may direct. The expense of apprehending and sanctioning a person who violates an ordinance of the city, except the part of the expense paid by costs collected, shall be defrayed by the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3103 ;-- CL 1915, 3017 ;-- CL 1929, 1941 ;-- CL 1948, 90.15 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.16 District court; jurisdiction; proceedings; applicable laws.

Sec. 16.

The district court in the judicial district in which a city incorporated under this act is located has jurisdiction to hear, try, and determine a case for a violation of an ordinance of the city. Unless the case is a civil infraction action, proceedings in the district court shall be the same as in a prosecution to recover a penalty or forfeiture or to punish a violation of a criminal law of this state. The laws of this state regulating prosecutions in misdemeanor cases and the recovery of penalties apply.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3104 ;-- CL 1915, 3018 ;-- CL 1929, 1942 ;-- CL 1948, 90.16 ;-- Am. 1978, Act 539, Imd. Eff. Dec. 22, 1978 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 90.17 Repealed. 1978, Act 539, Imd. Eff. Dec. 22, 1978.



Section 90.18 Prosecutions by person other than officer; security filed for payment of costs.

Sec. 18.

In all prosecutions for violations of the ordinances of the city, commenced by any person other than an officer of the city, the court may require the prosecutor to file security for the payment of the costs of the proceedings, in case the defendant is acquitted. But he shall not be liable for the payment of the costs if the magistrate before whom the complaint is made, or trial is had, shall certify in his minutes that there was probable cause for the making of such complaint.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3106 ;-- CL 1915, 3020 ;-- CL 1929, 1944 ;-- CL 1948, 90.18






215-1895-XI CHAPTER XI GENERAL POWERS OF CITY CORPORATIONS. (91.1...91.9)

Section 91.1 General powers.

Sec. 1.

(1) A city incorporated under the provisions of this act has, and the council may pass ordinances relating to, the following general powers:

(a) To restrain and prevent vice and immorality, gambling, noise and disturbance, and indecent or disorderly conduct or assemblages; to prevent and quell riots; to preserve peace and good order; and to protect the property of the city or of persons in the city.

(b) To prohibit vagrancy, truancy, begging, public drunkenness, disorderly conduct, or prostitution.

(c) To prevent injury or annoyance from anything dangerous, offensive, or unhealthy; to prohibit and remove anything tending to cause or promote disease; and to prevent and abate nuisances.

(d) To prohibit and suppress places of disorderly conduct, immorality, or vice.

(e) To regulate or license the use of places of entertainment.

(f) To prohibit and suppress gambling and to authorize the seizure and destruction of instruments and devices used for gambling.

(g) To prohibit and prevent the selling or giving of alcoholic liquor, as defined in section 2 of the Michigan liquor control act, Act No. 8 of the Public Acts of the Extra Session of 1933, being section 436.2 of the Michigan Compiled Laws.

(h) To regulate, restrain, or prohibit sports, exhibitions, caravans, and shows for which money or other reward is demanded or received, except lectures on historic, literary, or scientific subjects.

(i) To prevent the violation of the Sabbath day, or the disturbance of a religious meeting, congregation, or society or other public meeting assembled for a lawful purpose; and to require businesses to be closed on the Sabbath day.

(j) To license, regulate, or prohibit auctioneers, auctions, and sales by public bids or offers by buyers or sellers in the manner of auctions; and to regulate the fees to be paid by and to auctioneers. However, a license shall not be required in case of sales required by law to be made at auction.

(k) To license, regulate, or prohibit hawking and peddling and to license pawnbroking.

(l) To license and regulate wharf boats and to regulate the use of boats in and about the harbor, if any, and within the jurisdiction of the city.

(m) To establish, authorize, license, and regulate ferries to and from the city or a place in the city; and to regulate and prescribe the charges and prices for the transportation of persons and property by ferry.

(n) To regulate and license taverns, houses of public entertainment, saloons, restaurants, and eating houses; and to regulate and prescribe the location of saloons. This subdivision does not authorize the licensing of the sale of alcoholic liquor, as defined in section 2 of Act No. 8 of the Public Acts of the Extra Session of 1933.

(o) To license and regulate vehicles used for the transportation of persons or property for hire in the city; and to regulate or fix their stands on the streets and public places and at wharves, boat landings, railroad station grounds, and other places.

(p) To regulate and license toll bridges within the city and to prescribe the rates and charges for passage over the bridges.

(q) To provide for and regulate the inspection of food.

(r) To regulate the inspection, weighing, and measuring of brick, lumber, firewood, coal, hay, and any article of merchandise.

(s) To provide for the inspection and sealing of weights and measures and to enforce the keeping and use of proper weights and measures by venders.

(t) To regulate the construction, repair, and use of vaults, cisterns, areas, hydrants, pumps, sewers, and gutters.

(u) To prohibit and prevent indecent exposure of the person; the show, sale, or exhibition for sale of indecent or obscene pictures, drawings, engravings, paintings, books, or pamphlets; and indecent or obscene exhibitions and shows.

(v) To regulate or prohibit bathing in the city's bodies of water.

(w) To provide for the clearing of driftwood and noxious matter from the city's bodies of water; and to prohibit and prevent the depositing in the city's bodies of water of matter tending to render the water impure, unwholesome, or offensive.

(x) To compel the owner or occupant of any grocery, tallow chandler shop, soap or candy factory, butcher shop or stall, slaughter house, stable, barn, privy, sewer, or other offensive, nauseous, or unwholesome place to cleanse, remove, or abate it when the council considers it necessary for the health, comfort, or convenience of the inhabitants of the city.

(y) To regulate the keeping, selling, and using of dynamite, gunpowder, firecrackers and fireworks, and other explosive or combustible materials; to regulate the exhibition of fireworks and the discharge of firearms; and to restrain the making of fires in the streets and other open spaces in the city.

(z) To direct and regulate the construction of cellars, slips, barns, private drains, sinks, and privies.

(aa) To prohibit, prevent, and suppress mock auctions and fraudulent games, devices, and practices. Persons managing, using, or practicing; attempting to manage, use, or practice; or aiding in the management or practice of a mock auction or fraudulent game, device, or practice may be subject to the provisions of an ordinance under this subdivision.

(bb) To prohibit, prevent, and suppress lotteries for the drawing or disposing of money or other property. Persons maintaining, directing, or managing such lotteries or aiding in the maintenance, directing, or managing of such lotteries may be subject to the provisions of an ordinance under this subdivision.

(cc) To license and regulate solicitors for passengers or for baggage to and from a hotel, tavern, public house, boat, or railroad and to provide the places where they may be admitted to solicit or receive patronage; and to license and regulate porters, runners, and drivers of vehicles used and employed for hire, to provide the places where they be admitted to solicit or receive patronage, and to fix and regulate the amounts and rates of their compensation.

(dd) To provide for the protection and care of paupers.

(ee) To provide for taking a census of the inhabitants of the city, whenever the council sees fit, and to direct and regulate the census.

(ff) To provide for the issuing of licenses to the owners and keepers of dogs and to require the owners and keepers of dogs to pay for and obtain such licenses; and to regulate and prevent the running at large of dogs, to require dogs to be muzzled, and to authorize the killing of dogs running at large or not licensed in violation of an ordinance of the city.

(gg) To prohibit the possession or use of toy pistols, slingshots, and other dangerous toys or implements within the city.

(hh) To require horses, mules, or other animals attached to vehicles or standing in the streets, lanes, or alleys in the city to be securely fastened, hitched, watched, or held and to regulate the placing and provide for the preservation of hitching posts.

(ii) To provide for and regulate the numbering of buildings upon the streets and alleys; to require the owners or occupants of buildings to affix numbers on the buildings; and to designate and change the names of public streets, alleys, and parks.

(jj) To provide for, establish, regulate, and preserve public fountains and reservoirs within the city, and troughs and basins for watering animals.

(kk) To prevent or provide for the construction and operation of street railways, to regulate street railways, and to determine and designate the route and grade of any street railway to be laid or constructed in the city.

(ll) To establish and maintain a public library, to provide a suitable building for that public library, and to aid in maintaining such other public libraries as may be established within the city by private beneficence as the council considers to be for the public good.

(mm) To license transient traders. In the case of transient traders who engage in the business of selling goods or merchandise after the commencement of the fiscal year, the license fee may be apportioned with relation to the part of the fiscal year that has expired. If such traders continue in the same business after the commencement of the next fiscal year, and their goods or merchandise are assessed for taxes for the next fiscal year, the traders shall not be required to take out a second license upon the commencement of the next fiscal year.

(2) The council may enact ordinances and make regulations, consistent with the laws and constitution of the state as they may consider necessary for the safety, order, and good government of the city and the general welfare of the inhabitants of the city, but exclusive rights, privileges, or permits shall not be granted by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3107 ;-- CL 1915, 3021 ;-- CL 1929, 1945 ;-- CL 1948, 91.1 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 91.2 License; conditions for granting; revocation; sanctions.

Sec. 2.

(1) The council may prescribe the terms and conditions upon which a license shall be granted and may require payment of a reasonable sum for a license. The person receiving the license shall, before the license is issued, execute a bond to the corporation, if required by the council, in a sum prescribed by the council, with 1 or more sufficient sureties, conditioned for a faithful observance of the charter of the corporation and the ordinances of the council, and otherwise conditioned as the council may prescribe.

(2) A license is revocable by the council. If a license is revoked for noncompliance with the terms and conditions upon which it was granted, or on account of a violation of an ordinance or regulation passed or authorized by the council, the person holding the license shall, in addition to any other sanctions imposed, forfeit payments made for the license.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3108 ;-- CL 1915, 3022 ;-- CL 1929, 1946 ;-- CL 1948, 91.2 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 91.3 License; term; transfer prohibited; sanctions.

Sec. 3.

Except as otherwise provided in section 1(1)(mm) of this chapter, a license shall not be granted for a term beyond the next first Monday in June or be transferable. The council may provide sanctions for a person who, without license, does something for which a license is required by an ordinance or regulation of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3109 ;-- CL 1915, 3023 ;-- CL 1929, 1947 ;-- CL 1948, 91.3 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 91.4 License receipts; disposition.

Sec. 4.

All sums received for licenses granted for any purpose by the city or under its authority, shall be paid into the city treasury to the credit of the contingent fund.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3110 ;-- CL 1915, 3024 ;-- CL 1929, 1948 ;-- CL 1948, 91.4



Section 91.5 Franchise rights in streets; council vote; private damage suits.

Sec. 5.

The council of any city shall have authority to permit any railroad company or street railway company to lay its track, and operate its road with steam, electric or other power, in or across the streets, highways and public alleys of the city, as the council may deem expedient, upon such terms and conditions, and subject to such regulations, to be observed by the company, as the council may prescribe; and to prohibit the laying of such track, or the operating of any such road, except upon such terms and conditions. But such permission shall not affect the right or claim of any person for damages sustained by reason of the construction or location of any such railroad or street railway: Provided, That no franchise for the use or occupancy of any street for any purpose shall be granted to an individual, company or corporation, except by a 2/3 vote of all the aldermen elect, nor shall any such franchise be granted for a period exceeding 30 years.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3111 ;-- CL 1915, 3025 ;-- CL 1929, 1949 ;-- CL 1948, 91.5



Section 91.6 Railroad track; location and grade of street crossings; construction and repair; flagmen; lighting; enforcement of ordinance prescribing maximum speed limit.

Sec. 6.

The council may provide for and change the location and grade of street crossings of any railroad track; compel any railroad company or street railway company to raise or lower its railroad track to conform to street grades which may be established by the city; construct street crossings in a manner and with the protection to persons crossing at those crossings as the council may require and to keep those crossings in repair; and require and compel railroad companies to keep flagmen or watchmen at all railroad crossings of streets and to give warning of the approach and passage of trains at those crossings and to light those crossings during the night. On and after the effective date of a passenger railroad maximum speed limit specified in a final order of the director of the state transportation department, an ordinance of a city prescribing the maximum speed limit of locomotives used in passenger train operations or of passenger railroad trains shall not be enforceable as to a speed limit other than the limit set forth in the order.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3112 ;-- CL 1915, 3026 ;-- CL 1929, 1950 ;-- CL 1948, 91.6 ;-- Am. 1984, Act 12, Imd. Eff. Feb. 16, 1984



Section 91.7 Railroad companies; drainage repairs; failure, expense of company.

Sec. 7.

The council shall have power to require and compel any railroad company and any street railway company to make, keep open and in repair, such ditches, drains, sewers and culverts, along and under, or across their railroad tracks, as may be necessary to drain their grounds and right of way properly, and in such manner as the council shall direct, so that the natural drainage of adjacent property shall not be impeded. If any such railroad company or street railway company shall neglect to perform any such requirement, according to the directions of the council, the council may cause the work to be done at the expense of such company, and the amount of such expense may be collected at the suit of the city against the company, in a civil action, before any court having jurisdiction of the cause.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3113 ;-- CL 1915, 3027 ;-- CL 1929, 1951 ;-- CL 1948, 91.7



Section 91.8 Partition fence; ordinances, by-laws, regulation.

Sec. 8.

The council is authorized to enact all such ordinances and by-laws as it may deem proper relative to the building, rebuilding, maintaining and repairing of partition fences by the owners and occupants of adjoining lots, inclosures and parcels of land in said city; and relative to the assigning to the owners or occupants of such adjoining pieces of land the portion of such partition fences to be maintained by them respectively; and may provide for the recording of such assignments and divisions when made; and may provide for the recovery of damages from any owner or occupant who shall fail to comply with the provisions and requirements of any ordinance relative to such partition fences. And the council may appoint fence-viewers, and prescribe their duties and mode of proceeding in all cases relative to partition fences in said city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3114 ;-- CL 1915, 3028 ;-- CL 1929, 1952 ;-- CL 1948, 91.8



Section 91.9 Support of poor persons; director of the poor.

Sec. 9.

The council of any city may make such provision as they shall deem expedient for the support and relief of poor persons residing in the city; and for that purpose may provide by ordinance for the election or appointment of a director of the poor for the city, and may prescribe his duties and vest him with such authority as may be proper for the exercise of his duties.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3115 ;-- CL 1915, 3029 ;-- CL 1929, 1953 ;-- CL 1948, 91.9






215-1895-XII CHAPTER XII POLICE. (92.1...92.6)

Section 92.1 Policemen; watchmen.

Sec. 1.

The council of any city may provide, by ordinance, for a police force and for the appointment by the mayor of such number of policemen and nightwatchmen as they may think necessary for the good government of the city and for the protection of the persons and property of the inhabitants; and may authorize the mayor to appoint special policemen from time to time, when in his judgment the emergency or necessity may so require.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3116 ;-- Am. 1907, Act 320, Eff. Sept. 28, 1907 ;-- CL 1915, 3030 ;-- CL 1929, 1954 ;-- CL 1948, 92.1
Constitutionality: There was no state or federal constitutional violation by the police in the impoundment and inventory of the defendant's car. The impoundment was in accord with departmental procedures and the procedures were within the constitutionally mandated authority of the municipality. People v Krezen, 427 Mich 681; 397 NW2d 803 (1986).



Section 92.2 Policemen; rules, regulations; temporary appointments.

Sec. 2.

The council may make and establish rules for the regulation and government of the police, prescribing and defining the powers and duties of policemen and nightwatchmen, and shall prescribe and enforce such police regulations as will most effectually preserve the peace and good order of the city, preserve the inhabitants from personal violence, and protect public and private property from destruction by fire and from unlawful depredation. The mayor is hereby authorized, whenever he shall deem it necessary for the preservation of peace and good order in the city, to appoint and place on duty such number of temporary policemen as in his judgment the emergencies of the case may require; but such appointments, unless made in accordance with some ordinance or resolution of the council shall not continue longer than 3 days.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3117 ;-- CL 1915, 3031 ;-- CL 1929, 1955 ;-- CL 1948, 92.2



Section 92.3 City marshal; duties.

Sec. 3.

The city marshal, subject to the direction of the mayor, shall, as chief of police, have the superintendence and direction of the policemen and night-watchmen, subject to such regulations as may be prescribed by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3118 ;-- CL 1915, 3032 ;-- CL 1929, 1956 ;-- CL 1948, 92.3



Section 92.4 Police officers; powers; duties.

Sec. 4.

Under the direction of the mayor and chief of police, and in conformity with the ordinances of the city and laws of this state, the police shall suppress riots, disturbances, and breaches of the peace; pursue and arrest a person fleeing from justice in any part of the state; apprehend a person in the act of violating a law of this state, or an ordinance of the city, involving a breach of the peace, and, unless the violation constitutes a civil infraction, take the offender before the proper court or magistrate, to be dealt with for the violation; make complaints to the proper officers and magistrates of any person known or believed by them to be guilty of the violation of the ordinances of the city or the penal laws of the state or to be responsible for a violation of an ordinance or law of this state designated as a civil infraction; diligently and faithfully to enforce all laws, ordinances, and regulations for the preservation of good order and the public welfare as the council may ordain; and serve process directed or delivered to them for service. For such purposes, the chief of police and every police officer have the powers of constables and may arrest, upon view and without process, a person in the act of violating an ordinance of the city involving a breach of the peace, unless the violation constitutes a civil infraction, or of committing a violation of a criminal law of this state. The chief of police and a police officer may serve and execute process in a proceeding for a violation of an ordinance of the city, and also any other process that a constable may serve.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3119 ;-- CL 1915, 3033 ;-- CL 1929, 1957 ;-- CL 1948, 92.4 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 92.4a Police officer or constable; authority to execute bench warrant.

Sec. 4a.

A police officer of a city or, if authorized by the city council, a constable of a city has the same authority within the city as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1992, Act 49, Imd. Eff. May 12, 1992



Section 92.5 Police force; fees, compensation; monthly report.

Sec. 5.

When employed in the service of process, policemen shall receive the same fees therefor as are allowed to constables for like services; when otherwise engaged in the performance of police duty, they shall receive such compensation therefor from the city as the council may prescribe. Every policeman shall report on oath to the council, at its first meeting in every month, the amount of all moneys and fees received by him for services as policeman since his last preceding report and the names of the persons from whom received, and the amount received from each.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3120 ;-- CL 1915, 3034 ;-- CL 1929, 1958 ;-- CL 1948, 92.5



Section 92.6 Police force; suspension, removal.

Sec. 6.

The mayor may suspend any policeman or nightwatchman on the complaint in writing and under oath of any citizen or on his own motion for a period of not longer than 30 days for neglect of duty, misconduct, or other sufficient cause. At a public hearing before such mayor, as provided for in section 3 of chapter 7 of this act, if such mayor shall be satisfied of the guilt of such policeman or nightwatchman, then it shall be the duty of such mayor to remove such officer from office. After such removal the mayor shall report such action to the council at its next regular meeting and his reasons therefor.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3121 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- Am. 1907, Act 320, Eff. Sept. 28, 1907 ;-- CL 1915, 3035 ;-- CL 1929, 1959 ;-- CL 1948, 92.6






215-1895-XIII CHAPTER XIII CITY PRISON. (93.1...93.2)

Section 93.1 Prison facilities.

Sec. 1.

The council of any city shall have power to provide and maintain a city prison, and such watch or station houses as may be necessary, and may provide for the confinement therein of all persons liable to imprisonment or detention under the ordinances of the city, and for the employment of those imprisoned therein.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3122 ;-- CL 1915, 3036 ;-- CL 1929, 1960 ;-- CL 1948, 93.1



Section 93.2 Prisoners; hard labor.

Sec. 2.

All persons sentenced to confinement in the city prison, and all persons imprisoned therein on execution or commitment for the non-payment of fines for violations of the ordinances of the city, may be kept at hard labor during the term of their imprisonment, either within or without the prison, under such regulations as the council may prescribe.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3123 ;-- CL 1915, 3037 ;-- CL 1929, 1961 ;-- CL 1948, 93.2






215-1895-XIV CHAPTER XIV PUBLIC HEALTH. (94.1...94.8)

Section 94.1-94.8 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.






215-1895-XV CHAPTER XV CEMETERIES. (95.1...95.9)

Section 95.1 City ownership of cemetery; regulation.

Sec. 1.

Any city may acquire, hold and own such cemetery or public burial place or places, either within or without the limits of the corporation, as in the opinion of the council shall be necessary for the public welfare, and suitable for the convenience of the inhabitants, and may prohibit the interment of the dead within the city, or may limit such interments therein to such cemetery or burial place as the council may prescribe; and the council may cause any bodies buried within the city in violation of any rule or ordinance made in respect to such burials to be taken up and buried elsewhere.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3132 ;-- CL 1915, 3046 ;-- CL 1929, 1970 ;-- CL 1948, 95.1



Section 95.2 Appropriation, cemetery.

Sec. 2.

The council may, within the limitations of this act contained, raise and appropriate such sums as may be necessary for the purchase of cemetery grounds and for the improvement, adornment, protection and care thereof.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3133 ;-- CL 1915, 3047 ;-- CL 1929, 1971 ;-- CL 1948, 95.2



Section 95.3 Board of cemetery trustees; appointment, term, removal.

Sec. 3.

Whenever any city shall own, purchase or otherwise acquire any cemetery or cemetery grounds, the mayor, by and with the consent of the council, shall appoint 5 trustees who shall be freeholders and electors in the city, and who shall constitute a “board of cemetery trustees.” The 5 trustees so appointed shall hold their offices for the term of 5 years, except that at the first appointment 1 shall be appointed for 1 year, 1 for 2 years, 1 for the term of 3 years, 1 for the term of 4 years and 1 for the term of 5 years from the first Monday in May of the year when appointed, and annually thereafter 1 trustee shall be appointed. The council may remove any trustee so appointed, for inattention to his duties, want of proper judgment, skill, or taste for the proper discharge of the duties required of him, or other good cause. Said board shall serve without compensation.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3134 ;-- CL 1915, 3048 ;-- CL 1929, 1972 ;-- CL 1948, 95.3



Section 95.4 Board of cemetery trustees; chairman, clerk; powers.

Sec. 4.

The board of cemetery trustees shall appoint 1 of their number chairman, and the city clerk shall be the clerk of the board. And the council may by ordinance invest the board with such powers and authority as may be necessary for the care, management and preservation of such cemetery and grounds, the tombs, and monuments therein, and the appurtenances thereof; and in addition to the duties herein mentioned, the board shall perform such other duties as the council may prescribe.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3135 ;-- CL 1915, 3049 ;-- CL 1929, 1973 ;-- CL 1948, 95.4



Section 95.5 Board of cemetery trustees; property management powers, duties.

Sec. 5.

Said board, subject to the directions and ordinances of the council, shall have the care and management of any such cemetery or burial place or places, and shall direct the improvements and embellishments of the grounds; cause such grounds to be laid out into lots, avenues and walks; the lots to be numbered and the avenues and walks to be named and plats thereof, to be made and recorded in the office of the city clerk. Such board shall also have power in its discretion to take, receive and hold any property, real or personal, by devise or otherwise, which may be granted, transferred or devised to such board in trust for the purpose of caring for and keeping in good order and repair any given lot or lots, or portions thereof, specified in any such trust. The board shall fix the price of lots and make the sales thereof. The conveyances of such lots shall be executed on behalf of the city by the city clerk, and be recorded in his office at the expense of the purchasers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3136 ;-- CL 1915, 3050 ;-- CL 1929, 1974 ;-- CL 1948, 95.5



Section 95.6 Board of cemetery trustees; necessary employees; ordinances, enforcement.

Sec. 6.

Said board shall appoint the necessary superintendents and employes for the cemetery; expend the money provided for the care and improvement of the grounds; enforce the ordinances of the city made for the management and care thereof and make such regulations for the burial of the dead, the care and protection of the grounds, monuments and appurtenances of the cemetery, and the orderly conduct of persons visiting the grounds, as may be consistent with the ordinances of the city and the laws of the state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3137 ;-- CL 1915, 3051 ;-- CL 1929, 1975 ;-- CL 1948, 95.6



Section 95.7 Board of cemetery trustees; cemetery fund, accounting; report to council, contents.

Sec. 7.

All moneys raised for any public cemetery authorized by this act and all moneys received from the sale of lots therein, or otherwise therefrom, shall be paid into the city treasury, and constitute a fund to be denominated the “cemetery fund.” Said fund shall not be devoted or applied to any other purpose, except the purposes of such cemetery. The board of trustees shall report to the council annually on the first Monday in March, and oftener when the council shall so require, the amount of all moneys received into and owing to the cemetery fund, and from what source, and from whom, and the date, amount, items and purpose of all expenditures and liabilities incurred, and to whom paid, and to whom incurred, and such other matters as the council shall require to be reported, which report shall be verified by the oath of the clerk of the board.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3138 ;-- CL 1915, 3052 ;-- CL 1929, 1976 ;-- CL 1948, 95.7



Section 95.8 Cemetery; city owned; ordinances; passage; enforcement.

Sec. 8.

If a city owns a public cemetery, whether within or without the city, the council of a city may pass and enforce ordinances necessary to carry into effect the provisions of this chapter, to control or regulate the cemetery and the improvement of the cemetery, to protect the cemetery and the appurtenances of the cemetery from injury, and to impose sanctions for a violation of a lawful order or regulation made by the board of cemetery trustees.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3139 ;-- CL 1915, 3053 ;-- CL 1929, 1977 ;-- CL 1948, 95.8 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 95.9 Privately owned cemeteries; ordinances governing.

Sec. 9.

The council shall have power also to pass all ordinances deemed necessary for the preservation and protection of any cemetery or burial place within the city, belonging to or under the control of any church, religious society, corporation, company or association, and for the protection and preservation of the tombs, monuments and improvements thereof, and the appurtenances thereto.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3140 ;-- CL 1915, 3054 ;-- CL 1929, 1978 ;-- CL 1948, 95.9






215-1895-XVI CHAPTER XVI POUNDS. (96.1...96.2)

Section 96.1 City owned pounds; impounding regulations; poundmaster.

Sec. 1.

The council may provide and maintain 1 or more pounds within the city and may appoint poundmasters, prescribe their powers and duties, and fix their compensation; and may authorize the impounding of all beasts and fowls found in the streets or otherwise at large contrary to any ordinance of the city; and if there shall be no pound or poundmaster they may provide for the impounding of such beasts and fowls, by the city marshal, in some suitable place under his immediate care and inspection, and may confer on him the powers and duties of poundmaster.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3141 ;-- CL 1915, 3055 ;-- CL 1929, 1979 ;-- CL 1948, 96.1



Section 96.2 Fees for impounding; sale of animals; penalties.

Sec. 2.

The council may also prescribe the fees for impounding and the amount or rate of expenses for keeping, and the charges to be paid by the owner or keeper of the beasts or fowls impounded; and may authorize the sale of such beasts and fowls for the payment of such fees, expenses and charges, and for penalties incurred, and may impose penalties for rescuing any beast or thing impounded.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3142 ;-- CL 1915, 3056 ;-- CL 1929, 1980 ;-- CL 1948, 96.2






215-1895-XVII CHAPTER XVII HARBORS, WHARVES AND HARBORMASTERS. (97.1...97.6)

Section 97.1 Authority of council; public wharves.

Sec. 1.

The council of any city located upon or adjacent to any of the navigable waters of the state shall have the power to establish, construct, maintain and control public wharves, docks, piers, landing places and levees, basins and canals, upon any lands or property belonging to or under the control of the city; and for that purpose the city shall have the use or control of the shore or bank of any lake, river or other waters within the city, not the property of individuals, to the extent to which the state can grant the same, and the council may lease wharfing and landing privileges upon any of the public wharves, docks, or landings, but not for a longer time than 5 years, and in such manner as to preserve the right of all persons to a free passage over the same with their baggage.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3143 ;-- CL 1915, 3057 ;-- CL 1929, 1981 ;-- CL 1948, 97.1



Section 97.2 Authority of council; construction of wharves.

Sec. 2.

The council shall have authority also to require and cause all docks, wharves and landings, whether upon public grounds or upon the property of private individuals, to be constructed of such material and in such manner and maintained in conformity with such grade as may be established therefor by the council, and prescribe the line beyond which any such wharf, dock or landing shall not be constructed or maintained.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3144 ;-- CL 1915, 3058 ;-- CL 1929, 1982 ;-- CL 1948, 97.2



Section 97.3 Authority of council; regulation of use of wharves, rates.

Sec. 3.

The council shall have authority to prohibit the encumbering of the public wharves and landings, and to regulate the use of all wharves, docks, and landing places within the city; regulate the use and location of wharf boats; and to regulate and prescribe the rates and charges for landing, wharfage, and dockage at all public and private wharves, docks and landings, and to collect wharfage and dockage from boats, water craft, and floats landing at or using any public landing place, wharf, or dock within the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3145 ;-- CL 1915, 3059 ;-- CL 1929, 1983 ;-- CL 1948, 97.3



Section 97.4 Authority of council; preservation of water purity; use of harbor; ordinances and regulations.

Sec. 4.

The council may provide by ordinance for the preservation of the purity of a body of water within the city, and within 1/2 mile from the corporate boundaries of the city; prohibit and impose sanctions for the depositing of filth, logs, floating matter, or any injurious thing in such a body of water; control and regulate the anchorage, moorage, and management of watercraft and floats within the jurisdiction of the city; prescribe the mode and speed of entering and leaving the harbor, if any, and of coming to and departing from the docks, wharves, and landings, by watercraft and floats; regulate and prescribe, by ordinances or through a harbormaster or other officer, the location for a watercraft or float, and the changes of station in and use of the harbor required to promote order in the harbor and the safety and convenience of watercraft and floats; and enact and enforce ordinances and regulations that in the opinion of the council are most conducive to the orderly, safe, and convenient use and occupancy of the navigable waters, wharves, docks, piers, and landing places within the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3146 ;-- CL 1915, 3060 ;-- CL 1929, 1984 ;-- CL 1948, 97.4 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 97.5 Authority of council; regulation of use of tugs and bridges.

Sec. 5.

The council may also license and regulate the use of tugs and prescribe the rates and charges of towage within the harbor or other waters of the city, and regulate the opening and passage of bridges.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3147 ;-- CL 1915, 3061 ;-- CL 1929, 1985 ;-- CL 1948, 97.5



Section 97.6 Authority of council; appointment of harbor officers; powers, duties.

Sec. 6.

The council may also appoint a harbormaster, wharfmaster, port wardens, and such other officers as may be necessary for the enforcement of all such ordinances and regulations as the council may lawfully enact and prescribe, in respect to and over the navigable waters, harbors, wharves, docks, landings and basins, within the city, and in respect to the navigation, trade, and commerce of the city and prescribe the powers and duties of such harbormaster and other officers, and to fix the compensation to be paid them.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3148 ;-- CL 1915, 3062 ;-- CL 1929, 1986 ;-- CL 1948, 97.6






215-1895-XVIII CHAPTER XVIII FERRIES. (98.1...98.1)

Section 98.1 Regulation and licensing of ferries by council; sanctions.

Sec. 1.

The council of a city may regulate and license ferries from the city or a place in the city; require the payment of a reasonable sum for a ferry license; impose reasonable terms and restrictions in relation to the keeping and management of ferries, and the time, manner, and rates of carriage and transportation of persons and property by ferry; and provide for the revocation of a ferry license and for the imposition of sanctions for the violation of an ordinance prohibiting unlicensed ferries and regulating ferries established and licensed.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3149 ;-- CL 1915, 3063 ;-- CL 1929, 1987 ;-- CL 1948, 98.1 ;-- Am. 1994, Act 19, Eff. May 1, 1994






215-1895-XIX CHAPTER XIX MARKETS. (99.1...99.2)

Section 99.1 Council; powers to establish and regulate markets.

Sec. 1.

The council of any city shall have the power to erect market houses, establish and regulate markets and market places for the sale of meats, fish, vegetables and other provisions and articles necessary to the sustenance, convenience and comfort of the inhabitants; to prescribe the time for opening and closing the same; the kind and description of articles which may be sold; and the stands and places to be occupied by the venders.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3150 ;-- CL 1915, 3064 ;-- CL 1929, 1988 ;-- CL 1948, 99.1



Section 99.2 Council; rules and regulations.

Sec. 2.

The council may adopt and enforce such rules and regulations as may be necessary to prevent fraud, and to preserve order in the markets; and may authorize the immediate seizure, arrest and removal from the market of any person violating its regulations, together with any articles in his or their possession; and may authorize the seizure and destruction of tainted or unsound meats, or other unwholesome provisions exposed for sale therein.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3151 ;-- CL 1915, 3065 ;-- CL 1929, 1989 ;-- CL 1948, 99.2






215-1895-XX CHAPTER XX PUBLIC BUILDINGS, GROUNDS AND PARKS. (100.1...100.3)

Section 100.1 Council; power to acquire real estate.

Sec. 1.

Any city may acquire, purchase and erect all such public buildings as may be required for the use of the corporation and may purchase, acquire, appropriate and own such real estate as may be necessary for public grounds, parks, markets, public buildings and other purposes necessary or convenient for the public good and the execution of the powers conferred in this act; and such buildings and grounds, or any part thereof, may be sold, leased and disposed of as occasion may require.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3152 ;-- CL 1915, 3066 ;-- CL 1929, 1990 ;-- CL 1948, 100.1



Section 100.2 Council; grounds for prisons; hospitals outside city limits.

Sec. 2.

When the council shall deem it for the public interest, grounds and buildings for city prisons, workhouses and other necessary public uses, may be purchased, erected and maintained beyond the corporate limits of the city; and in such cases the council shall have authority to enforce, beyond the city limits and over such lands, buildings and property in the same manner and to the same extent as if they were situated within the city, all such ordinances and police regulations as may be necessary for the care and protection thereof and for the management and control of the persons kept or confined in such prisons, workhouses or hospitals.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3153 ;-- CL 1915, 3067 ;-- CL 1929, 1991 ;-- CL 1948, 100.2



Section 100.3 Council; public parks.

Sec. 3.

The council shall have authority to lay out, establish and enlarge, or vacate and discontinue public grounds and parks within the city, and to improve, light and ornament the same, and to regulate the care thereof, and to protect the same and the appurtenances thereof from obstructions, encroachment and injury, and from all nuisances.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3154 ;-- CL 1915, 3068 ;-- CL 1929, 1992 ;-- CL 1948, 100.3






215-1895-XXI CHAPTER XXI SEWERS, DRAINS AND WATER-COURSES. (101.1...101.18)

Section 101.1 Construction of sewage systems; condemnation; location.

Sec. 1.

The council of any city may establish, construct and maintain sewers and drains whenever and wherever necessary, and of such dimensions and materials, and under such regulations as they may deem proper for the drainage of the city; and private property, or the use thereof, may be taken therefor in the manner prescribed in this act for taking such property for public use. But in all cases where the council shall deem it practicable such sewers and drains shall be constructed in the public streets and grounds.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3155 ;-- CL 1915, 3069 ;-- CL 1929, 1993 ;-- CL 1948, 101.1



Section 101.2 Board of public works; powers, duties.

Sec. 2.

The board of public works shall have the management, supervision and control of the sewers, sewerage system and drainage of the city, and the charge of their construction, subject to the general direction and approval of the council as herein provided, and the council may by ordinance prescribe the powers and duties of said board, relating to all matters connected with the sewers, sewerage system and drainage of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3156 ;-- CL 1915, 3070 ;-- CL 1929, 1994 ;-- CL 1948, 101.2



Section 101.3 Board of public works; drainage construction plan.

Sec. 3.

Whenever it may become necessary, in the opinion of the council, to provide sewerage and drainage for the city or for any part thereof, it shall be their duty to instruct and direct the board of public works to devise, or cause a plan of such sewerage or drainage to be devised, for the whole city, or for such part thereof as they shall determine.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3157 ;-- CL 1915, 3071 ;-- CL 1929, 1995 ;-- CL 1948, 101.3



Section 101.4 Board of public works; sewer districts; plats submitted to councils; adoption, filing.

Sec. 4.

Such plan shall, in the discretion of the board, be formed with a view to the division of the city into main sewer districts, each to include 1 or more main or principle sewers, with the necessary branches and connections; the districts to be numbered and so arranged as to be as nearly independent of each other as may be. Plats or diagrams of such plan, when completed, shall be submitted to the council, and when adopted by the council shall be filed in the office of the clerk of the board.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3158 ;-- CL 1915, 3072 ;-- CL 1929, 1996 ;-- CL 1948, 101.4



Section 101.5 Main sewer districts; subdivision; special sewer districts.

Sec. 5.

Main sewer districts may be subdivided into special sewer districts in such manner that each special district shall include 1 or more lateral or branch sewers connecting with a main sewer, and such lands as in the opinion of the board, subject to the approval of the council, will be benefited by the construction thereof. When deemed necessary, special sewer districts, to include 1 or more local or branch sewers, and such lands as in the opinion of the board, subject to the approval of the council, will be benefited by the construction thereof, may be formed of territory not included in any main sewer district.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3159 ;-- CL 1915, 3073 ;-- CL 1929, 1997 ;-- CL 1948, 101.5



Section 101.6 Main trunk sewers; adoption, recording.

Sec. 6.

The council may, however, provide for main or trunk sewers without reference to sewer districts, and may direct the board of public works to prepare diagrams, or plats thereof, which, when approved by the council, shall be recorded in the office of the clerk, in the book of sewer records.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3160 ;-- CL 1915, 3074 ;-- CL 1929, 1998 ;-- CL 1948, 101.6



Section 101.7 Main or trunk sewers; payment of cost and expenses; assessment; taxation.

Sec. 7.

The cost and expenses of establishing and making any main or trunk sewers constructed without reference to sewer districts shall be paid from the general sewer fund, excepting that portion as the council shall deem to be of benefit to adjacent private property, which property shall be described and the benefits thereto determined, assessed, and taxed in the same manner as hereinafter provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3161 ;-- CL 1915, 3075 ;-- CL 1929, 1999 ;-- CL 1948, 101.7 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 101.8, 101.9 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 101.10 Special assessments for construction of sewers.

Sec. 10.

Special assessments for the construction of sewers shall be made in the manner provided in this act for making special assessments.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3164 ;-- CL 1915, 3078 ;-- CL 1929, 2002 ;-- CL 1948, 101.10 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 101.11 Construction petition; sewer districts.

Sec. 11.

When the owner of a majority of the lands liable to taxation in any sewer district or part of the city which may be constituted a sewer district, shall petition for the construction of a sewer therein, the council shall construct a district sewer in such location, and if the lands included in the line of such proposed sewer are not within any sewer district, a district shall be formed for that purpose. In other cases sewers shall be constructed in the discretion of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3165 ;-- CL 1915, 3079 ;-- CL 1929, 2003 ;-- CL 1948, 101.11



Section 101.12 Drains privately owned; regulations; expense lien.

Sec. 12.

Whenever the council shall deem it necessary for the public health, they may require the owners and occupants of lots and premises to construct private drains therefrom to connect with some public sewer or drain, and thereby to drain such lots and premises; and to keep such private drains in repair and free from obstruction and nuisance; and if such private drains are not constructed and maintained according to such requirement, the council may cause the work to be done at the expense of such owner or occupant, and the amount of such expense shall be a lien upon the premises drained, and may be collected by special assessment to be levied thereon in the manner hereinafter provided for the levying and collecting of special assessments.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3166 ;-- CL 1915, 3080 ;-- CL 1929, 2004 ;-- CL 1948, 101.12



Section 101.13 Drains privately owned; connection with public sewers.

Sec. 13.

The owners or occupants of lots and premises shall have the right to connect the same, at their own expense, by means of private drains, with the public sewers and drains, under such rules and regulations as the board of public works shall prescribe.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3167 ;-- CL 1915, 3081 ;-- CL 1929, 2005 ;-- CL 1948, 101.13



Section 101.14 Drains privately owned; annual charge, lien.

Sec. 14.

The board of public works may charge and collect annually from persons whose premises are connected by private drains with the public sewers, such reasonable sum, not exceeding 2 dollars per year, as they may deem just, in proportion to the amount of drainage through such private drain; and such charge shall be a lien upon the premises, and may be collected by special assessment thereon, or otherwise.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3168 ;-- CL 1915, 3082 ;-- CL 1929, 2006 ;-- CL 1948, 101.14



Section 101.15 Improvement of ditches and water courses; special assessment.

Sec. 15.

Such part of the expenses of providing ditches and improving water-courses as the council shall determine, may be defrayed by a special assessment upon the lands and premises benefited thereby, in proportion to such benefits.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3169 ;-- CL 1915, 3083 ;-- CL 1929, 2007 ;-- CL 1948, 101.15



Section 101.16 Public sewers; repair; cost, payment.

Sec. 16.

The expenses of repairing public sewers, ditches and water-courses may be paid from the general sewer fund. The expenses of reconstructing public sewers shall be defrayed in the manner herein prescribed for paying the expenses of the construction thereof.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3170 ;-- CL 1915, 3084 ;-- CL 1929, 2008 ;-- CL 1948, 101.16



Section 101.17 Public sewers; ordinances for protection and control.

Sec. 17.

The council may enact such ordinances as may be necessary for the protection and control of the public drains and sewers, and to carry into effect the powers herein conferred in respect to drainage of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3171 ;-- CL 1915, 3085 ;-- CL 1929, 2009 ;-- CL 1948, 101.17



Section 101.18 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.






215-1895-XXII CHAPTER XXII STREETS AND PUBLIC GROUNDS. (102.1...102.14)

Section 102.1 Thoroughfares and public grounds; control by council; damage suits, liability; required notice.

Sec. 1.

The council shall have supervision and control of all public highways, bridges, streets, avenues, alleys, sidewalks and public grounds within the city, and shall cause the same to be kept in repair, and free from nuisance. No city subject to the provisions of this act shall be liable in damages sustained by any person in such city either to his person or property by reason of any defective street, sidewalk, crosswalk, or public highway, or by reason of any obstruction, ice, snow or other encumbrance upon such street, sidewalk, crosswalk or public highway, situated in such city, unless such person shall serve or cause to be served, within 60 days after such injury shall have occurred, a notice in writing upon the clerk or the deputy clerk of such city, which notice shall set forth substantially the time when and place where such injury took place, the manner in which it occurred, and the extent of such injury as far as the same has become known, and that the person receiving such injury intends to hold such city liable for such damages as may have been sustained by him. No city shall be responsible for the care, improvement or repair of any street or alley laid out or dedicated to public use by the proprietors of any lands which had not been actually accepted, worked and used by the public as a street or alley before the incorporation of the city under this act, nor for the improvement and repair of any street or alley laid out or dedicated by any such proprietor after such incorporation, unless the dedication shall have been accepted and confirmed by the council by an ordinance or resolution specially passed for that purpose.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3173 ;-- CL 1915, 3087 ;-- CL 1929, 2011 ;-- CL 1948, 102.1



Section 102.2 Thoroughfares; public improvements; condemnation; expenses, assessment.

Sec. 2.

The council shall have authority to lay out, open, widen, extend, straighten, alter, close, vacate or abolish any highway, street or alley in the city, whenever they shall deem the same a public improvement; and if in so doing it shall be necessary to take or use private property, the same may be taken in the manner in this act provided for taking private property for public use. The expense of such improvement may be paid by special assessments upon the property adjacent to or benefited by such improvement, in the manner in this act provided for levying and collecting special assessments; or in the discretion of the council, a portion of such costs and expenses may be paid by special assessments as aforesaid, and the balance from the general street fund.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3174 ;-- CL 1915, 3088 ;-- CL 1929, 2012 ;-- CL 1948, 102.2



Section 102.3 Thoroughfares; resolution to vacate; hearing, notice.

Sec. 3.

When the council shall deem it advisable to vacate, discontinue or abolish any street, alley or public ground, or any part thereof, they shall by resolution so declare, and in the same resolution shall appoint a time, not less than 4 weeks thereafter, when they will meet and hear objections thereto; notice of such meeting with a copy of said resolution shall be published for not less than 4 weeks before the time appointed for such meeting, in 1 of the newspapers of the city.

Objections to such proposed action of the council may be filed with the city clerk in writing, and if any such shall be filed, the street, alley or public ground, or any part thereof, shall not be vacated or discontinued, except by a concurring vote of 2/3 of the aldermen elect.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3175 ;-- CL 1915, 3089 ;-- CL 1929, 2013 ;-- CL 1948, 102.3



Section 102.4 Thoroughfares; survey; boundaries; recording of descriptions; ordinance to discontinue street; filing with secretary of state.

Sec. 4.

The council may cause all public streets, alleys, and public grounds to be surveyed, and may determine and establish their boundaries and cause those surveys and descriptions to be recorded in the office of the city clerk, in a book of street records; and they shall cause surveys and descriptions of all streets, alleys, and public grounds opened, laid out, altered, extended, or accepted and confirmed by the council, to be recorded in like manner; and that record shall be prima facie evidence of the existence of those streets, alleys, or public grounds as in the records described. Every resolution or ordinance discontinuing or vacating any street, alley, or public ground shall also be recorded in the book of street records, and the record shall be prima facie evidence of all the matters set forth in that book, and a true copy of every resolution or ordinance, containing an accurate description of the lands comprising any street, alley, or public ground, laid out, altered, extended, discontinued, or vacated shall be recorded in the office of the register of deeds for the county where those lands are situated, and shall thereafter be filed in the office of the secretary of state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3176 ;-- CL 1915, 3090 ;-- CL 1929, 2014 ;-- Am. 1935, Act 133, Imd. Eff. June 4, 1935 ;-- CL 1948, 102.4 ;-- Am. 2002, Act 376, Imd. Eff. May 24, 2002



Section 102.5 Thoroughfares; street grading; diagrams, record.

Sec. 5.

The council shall have authority to determine and establish the grades of all streets, avenues, alleys and public grounds within the city, and to require improvements and buildings adjacent to or abutting upon such streets, alleys or grounds to be made and constructed in conformity with such grade and upon such line as shall be prescribed by the council; and the council may change or alter the grade of any street, alley or public ground, or of any part thereof, whenever in their opinion the public convenience will be promoted thereby. Whenever a grade shall be established or altered, a record and diagram thereof shall be made in the book of street records in the office of the city clerk.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3177 ;-- CL 1915, 3091 ;-- CL 1929, 2015 ;-- CL 1948, 102.5



Section 102.6 Thoroughfares; expense of grading, payment.

Sec. 6.

Whenever any street, alley or public highway shall have been graded, or pavement shall have been constructed in conformity to grades established by authority of the city, and the expense thereof shall have been assessed upon lots or lands bounded by or abutting upon such street, alley or public highway, the owner or owners of such lots or lands shall not be subject to any special assessment occasioned by any subsequent change of grade in such pavement, street, alley or public highway, unless such change be asked for by a majority of the owners of such lots or lands; but the expense of all improvements occasioned by such change of grade shall be chargeable to and paid by the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3178 ;-- CL 1915, 3092 ;-- CL 1929, 2016 ;-- CL 1948, 102.6



Section 102.7 Thoroughfares; grade changes, damage to property owner; compensation, assessment, procedure.

Sec. 7.

Whenever the grade of any street or sidewalk shall have been heretofore, or shall hereafter be established, and improvements shall thereafter be made by the owner or occupant of the adjacent property in conformity to such grade, such grade shall not be changed without compensation to the owner for all damages to such property resulting therefrom, to be ascertained by a jury as provided in chapter 25 of this act, or said damages may be ascertained and agreed upon by and between such city and the owner or occupant of such premises. Whenever such damage shall be ascertained or agreed upon as heretofore provided, such damages, or such part thereof as the council shall deem equitable and just, shall be paid by the city, or the council may cause such damages, or such part thereof as may be just and proper, to be assessed upon such real estate as may be benefited by reason of the change of such grade, and whenever the council shall determine to assess such damages, or any part thereof, upon the property benefited, it shall determine and define a district in said city which in its judgment is benefited by the improvement out of which said damages arise, and shall cause the same to be assessed upon such district, which said assessment shall be upon the owners or occupants of the taxable real estate in said district, in proportion as nearly as may be to the advantage or benefit each lot, parcel, or subdivision is deemed to acquire by the improvement out of which such damages arise, but the property on account of which such damages were awarded shall not be included in said district. The assessment shall be made, and the amount levied and collected in the same manner as other assessments on a district deemed to be benefited in the grading and improvement of streets, as provided for in this act; and all of the provisions of chapter 24 of this act, relative to special assessments and the collection thereof, shall apply thereto. Such damages, when collected as aforesaid, and when determined upon by said city, shall be paid to the person entitled thereto.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3179 ;-- CL 1915, 3093 ;-- CL 1929, 2017 ;-- CL 1948, 102.7



215-1895-XXII-PAVING-AND-IMPROVE PAVING AND IMPROVEMENTS. (102.8...102.10)

Section 102.8 Improvement and repair of highways, streets, avenues, lanes, and alleys; street districts; sewer, water, and gas connections; liability for cost; penalty; special assessment.

Sec. 8.

The council shall have power to grade, pave, plank, gravel, curb, and otherwise improve and repair the highways, streets, avenues, lanes, and alleys of the city; and for that purpose, and for defraying the expenses thereof, may divide the city into street districts. The term “paving” shall be deemed to include the construction of crosswalks, gutters, and curbing. Whenever any paving has been ordered upon any street or public highway in the city, it shall be the duty of any person owning any lot, or land, or premises adjoining to, or abutting upon such street, before the same shall be paved, to put in and lay all sewer, water, and gas connections in front of their land and premises, and carry the same from the pipe in the street to and beyond the curb line of the proposed pavement as the council shall determine to be necessary for the preservation of the proposed paving, when the same shall be laid and put down, and the connection shall be laid, made, and put in in the manner and at the time as directed by the council. In case the owner of such lot, land, or premises shall neglect or refuse to make, lay, or put in the connections at the time or in the manner prescribed by the council, then the council shall cause the same to be made, laid, or put in, and the respective owners of such lot, land, or premises shall be liable for the cost thereof, together with 10% in addition thereto as a penalty to be recovered by the city in an action of debt or assumpsit, or the costs together with the amount of the penalty for which the person shall be respectively liable, the council shall cause to be specially assessed in the manner provided in this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3180 ;-- CL 1915, 3094 ;-- CL 1929, 2018 ;-- CL 1948, 102.8 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 102.9 Street districts; expenses of improvement, payment.

Sec. 9.

Such part of the expenses of improving any street, lane or alley, by grading, paving, planking, graveling, curbing, or otherwise, and of repairing the same as the council shall determine, may be paid from the general street fund or from the street district fund of the proper street district, or in part from each; or the whole, or such part of the expense of such improvement as the council shall determine, may be defrayed by special assessments upon lots and premises included in a special assessment district, to be constituted of the lands fronting upon that part of the street or alley so improved or proposed so to be; or constituted of lands fronting upon such improvement, and such other lands as in the opinion of the council may be benefited by the improvement.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3181 ;-- CL 1915, 3095 ;-- CL 1929, 2019 ;-- CL 1948, 102.9



Section 102.10 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.






215-1895-XXII-STREET-REGULATIONS STREET REGULATIONS. (102.11...102.14)

Section 102.11 Obstructions to highways; removal.

Sec. 11.

The council shall have the power to prohibit and prevent obstructions and encumbrances in, and encroachments upon the public highways, streets and alleys of the city, and to remove the same, and to punish those who shall obstruct, encumber, encroach or maintain any encroachments, upon or in any such highway, street or alley; and to require all such persons to remove every such obstruction, encumbrance and encroachment.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3183 ;-- CL 1915, 3097 ;-- CL 1929, 2021 ;-- CL 1948, 102.11



Section 102.12 Shade trees; lighting system.

Sec. 12.

The council may provide for and regulate the planting of shade and ornamental trees in the public highways, streets and avenues of the city, and for the protection thereof; and may light the streets and public places, and regulate the setting of lamps and lamp posts therein, and protect the same.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3184 ;-- CL 1915, 3098 ;-- CL 1929, 2022 ;-- CL 1948, 102.12



Section 102.13 Removal of soil; street openings.

Sec. 13.

The council may regulate the making of all openings in, and removals of, the soil of public streets, and for the laying or repair of sewers, drains, tunnels, gas pipes, water pipes, or for any other purpose; and may prohibit and prevent all such openings, and removals of the soil, except by express permission of the council, and at such times and upon such terms and regulations as they may prescribe.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3185 ;-- CL 1915, 3099 ;-- CL 1929, 2023 ;-- CL 1948, 102.13



Section 102.14 Use of highways and streets.

Sec. 14.

The council may regulate the use of the public highways, streets, avenues and alleys of the city, subject to the right of travel and passage therein. They shall have authority to prescribe the stands for all vehicles kept for hire, or designate the places where loads of wood, coal, hay and other articles may stand for sale; to regulate traffic and sales in the streets and upon sidewalks; to regulate or prohibit the display, use or placing of signs, advertisements and banners, awning posts and telegraph, telephone or light poles and wires in or over the streets; to prohibit immoderate riding and driving in the streets or over bridges; to regulate or prohibit all such sports, amusements, proceedings and gathering of crowds in the streets as may interfere with the lawful use thereof, or render travel or passage therein inconvenient or unsafe; to prohibit and prevent the running at large of beasts and fowls in the streets or elsewhere in the city, and to impose penalties upon the owners or keepers thereof permitting the same; to cleanse and purify the streets; and to prohibit, prevent, remove and abate all nuisances therein, and to require the authors and maintainers thereof to remove the same and to punish them; and generally to prescribe and enforce all such police regulations over and in respect to the public streets, as may be necessary to secure good order and safety to persons and property in the lawful use thereof; and to promote the general welfare; and in addition to all other powers herein granted, the council shall have the same authority and powers over and in respect to the public streets of the city, as are conferred by law upon highway commissioners in townships.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3186 ;-- CL 1915, 3100 ;-- CL 1929, 2024 ;-- CL 1948, 102.14









215-1895-XXIII CHAPTER XXIII SIDEWALKS. (103.1...103.5)

Section 103.1 Sidewalks; control; grading; construction, maintenance.

Sec. 1.

The city council shall have control of all sidewalks in the public streets and alleys of the city, and may prescribe the grade thereof, and change the same when deemed necessary. They shall have power to build, maintain and keep in repair sidewalks and crosswalks in the public streets and alleys, and to charge the expense of constructing and maintaining such sidewalks upon the lots and premises adjacent to and abutting upon such walks.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3187 ;-- CL 1915, 3101 ;-- CL 1929, 2025 ;-- CL 1948, 103.1



Section 103.2 Sidewalks; required construction and repair by owners at public expense.

Sec. 2.

The council shall also have authority to require the owners and occupants of lots and premises to build, rebuild and maintain sidewalks in the public streets adjacent to and abutting upon such lots and premises and to keep them in repair at all times, and to construct and lay the same upon such lines and grades, and of such width, materials and manner of construction, and within such time as the council shall by ordinance or resolution prescribe, the expense thereof to be paid by such owner or occupant; or the council may, by a 2/3 vote of all the aldermen elect pay such part of the expense of building or rebuilding such walk as they may deem proper from the general street fund, or from the street district fund of any street district in which such walk may be located.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3188 ;-- CL 1915, 3102 ;-- CL 1929, 2026 ;-- CL 1948, 103.2



Section 103.3 Sidewalks; removal of snow, ice; repair, removal of obstructions.

Sec. 3.

The council shall also have power, either by ordinance or resolution, to cause and require the owners and occupants of any lot or premises to remove all snow and ice from the sidewalks in front of or adjacent to such lot and premises, and to keep the same free from obstructions, encroachments, encumbrances, filth and other nuisances: Provided, That the council may, by a 2/3 vote of all the aldermen elect, provide by ordinance for the rebuilding, maintaining and keeping in repair of all sidewalks within the city, and for the removing of all ice and snow therefrom, and for keeping the same free from encumbrances, and pay the expense thereof from the general street fund, or from the street district fund of any street district in which the same may be located.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3189 ;-- CL 1915, 3103 ;-- CL 1929, 2027 ;-- CL 1948, 103.3



Section 103.4 Sidewalks; upkeep, failure of owner; work at owner's expense; assessment; suit.

Sec. 4.

If the owner or occupant of any lot or premises shall fail to build, rebuild or maintain any particular sidewalk as mentioned and prescribed in the last 2 sections, or shall fail to keep the same in repair, or remove the snow, ice and filth therefrom, or to remove and keep the same free from obstructions, encroachments, encumbrances or other nuisances, or shall fail to perform any other duty required by the council or board of public works in respect to such sidewalks, within such time and such manner as the council shall require, the council may cause the same to be done, and such sidewalk to be built, rebuilt or repaired, and the expense, or such part thereof as the council shall have determined, shall be charged to such owner or occupant, and the council may cause the amount of such expenses incurred thereby, for which such owner or occupant shall have become liable, together with a penalty of 10 per cent in addition thereto, to be reported to the board of special assessors, to be levied by them as a special tax or assessment upon the lot or premises adjacent to and abutting upon such sidewalk, which special assessment shall be subject to review, after proper notice is given as in all other cases of special assessments provided for by this act, and such tax when confirmed shall be a lien upon such lot or premises the same as other special assessments, and the council shall order the supervisors of the ward in which such lot or premises are situated, to spread said amount, together with such penalty upon his roll as a special assessment upon such lot or premises, and the same shall be collected in the same manner as other city taxes; or the city may collect such amount, together with the penalty aforesaid, from the owner or occupant of such premises in an action of assumpsit, together with costs of suit.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3190 ;-- CL 1915, 3104 ;-- CL 1929, 2028 ;-- CL 1948, 103.4



Section 103.5 Sidewalks; use regulated by council.

Sec. 5.

The council shall have power to regulate and prohibit the placing of signs, awnings, awning posts, and of other things upon or over sidewalks, and to regulate or prohibit the construction and use of openings in the sidewalks, and of all vaults, structures and excavations under the same; and to prohibit and prevent obstructions, encumbrances or other nuisances upon the walks.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3191 ;-- CL 1915, 3105 ;-- CL 1929, 2029 ;-- CL 1948, 103.5






215-1895-XXIV CHAPTER XXIV COST OF IMPROVEMENTS—SPECIAL ASSESSMENTS. (104.1...104.30)

Section 104.1-104.30 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.






215-1895-XXIVA CHAPTER XXIVA SPECIAL ASSESSMENTS. (104A.1...104A.5)

Section 104A.1 Special assessment for local public improvement or repair; resolution.

Sec. 1.

The council may determine that the whole or part of the expense of a local public improvement or repair shall be defrayed by special assessments upon the property specially benefited and so declare by resolution.

History: Add. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 104A.2 Special assessment procedure; ordinance.

Sec. 2.

The complete special assessment procedure to be used, including the time when special assessments may be levied, the kinds of local public improvements for which a hearing is required on the resolution levying the special assessments; the preparing of plans and specifications; estimated costs; the preparation, hearing, and correction of the special assessment roll; the collection of special assessments; the assessment of single lots or parcels; and any other matters concerning the making of improvements by the special assessment method, shall be provided by ordinance. The ordinance shall authorize additional assessments, if the prior assessment proves insufficient to pay for the improvement or is determined to be invalid, in whole or in part, and shall provide for the refund of excess assessments; however, if the excess is less than 5% of total cost as defined by ordinance, it may be placed in the general fund of the city.

History: Add. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 104A.3 Special assessment and interest thereon as lien and debt; delinquency.

Sec. 3.

After the date of confirmation of any roll levying a special assessment, the full amount of the assessment and all interest thereon shall constitute a lien on the premises subject thereto and that amount shall also be a debt of the person to whom assessed until paid and, in case of delinquency, may be collected as delinquent city property taxes or by a suit against the person.

History: Add. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 104A.4 Action to contest or enjoin collection of special assessment; notice; time limitation; effect of illegality in assessment roll.

Sec. 4.

An action of any kind shall not be instituted for the purpose of contesting or enjoining the collection of any special assessment unless, within 45 days after the confirmation of the special assessment roll, written notice is given to the council indicating an intention to file such an action and stating the grounds on which it is claimed that the assessment is illegal and unless that action is commenced within 90 days after the confirmation of the roll. If a portion of an assessment roll is determined to be illegal, in whole or in part, the council may revoke its confirmation, correct the illegality, if possible, and reconfirm it. Property which is not involved in the illegality shall not be assessed more than was imposed upon the original confirmation without further notice and hearing thereon.

History: Add. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 104A.5 Bonds.

Sec. 5.

The city council may borrow money and issue bonds of the city therefor in anticipation of the payment of special assessments in 1 or more special assessment districts, which bonds may be an obligation of the special assessment district or may be both an obligation of the special assessment district and a general obligation of the city. The city council may issue general obligation bonds to defray that portion of the cost and expense of any local public improvement chargeable to the city at large.

History: Add. 1974, Act 345, Imd. Eff. Dec. 21, 1974






215-1895-XXV CHAPTER XXV APPROPRIATION OF PRIVATE PROPERTY. (105.1...105.29)

Section 105.1 Condemnation.

Sec. 1.

Private property may be appropriated for public use in any city for the purpose of opening, widening, altering or extending streets, alleys and avenues; for the construction of bridges, for public buildings and for other public structures, for public grounds, parks, market places and spaces; for public wharves, docks, slips, basins and landings on navigable waters, and for the improvement of water courses; for sewers, drains and ditches; for public hospitals, pest houses, quarantine grounds and public cemeteries, and for other lawful and necessary public uses.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3136 ;-- CL 1929, 2060 ;-- CL 1948, 105.1
Former Law: See CL 1897, §§ 3222 to 3246.



Section 105.2 Condemnation; proceedings.

Sec. 2.

If it shall become necessary to appropriate private property for the public uses or purposes specified in the preceding section, the right to occupy and hold the same and the ownership therein and thereto may be acquired by the city either in the manner and with like effect as provided by the general laws of this state relating to the taking of private property for public use in cities and villages, or by instituting and prosecuting the proceedings for that purpose as hereinafter set forth.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3137 ;-- CL 1929, 2061 ;-- CL 1948, 105.2



Section 105.3 Condemnation; resolution of council; suit.

Sec. 3.

Whenever the council shall have declared a public improvement to be necessary in the municipality and shall have declared that they deem it necessary to take private property, describing it, for such public improvement, designating it, and that the improvement is for the use or benefit of the public, they shall, by resolution, direct the city attorney to institute the necessary proceedings in behalf of the municipality, before the probate court as they may designate, to carry out the object of the resolution in regard to taking private property by the city for such public use.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3138 ;-- CL 1929, 2062 ;-- CL 1948, 105.3



Section 105.4 Condemnation; certified copy of resolution, delivery to attorney; petition, contents; filing; evidence.

Sec. 4.

The city clerk shall make and deliver to such attorney, as soon as may be, a copy of such resolution certified under seal, and it shall be the duty of such attorney to prepare and file with such probate court in the name of the city, a petition signed by him in his official character and duly verified by him; to which petition a certified copy of the resolution of the council shall be annexed, which certified copy shall be prima facie evidence of the action taken by the council and of the passage of the said resolution. The petition shall state, among other things, that it is made and filed as commencement of judicial proceedings by the municipality in pursuance of this act to acquire the right to take private property for the use or benefit of the public, without consent of the owners, for a public improvement, designating it, for a just compensation to be made. A description of the property to be taken shall be given, and generally the nature and extent of the use thereof that will be required in making and maintaining the improvement shall be stated, and also the names of the owners and others interested in the property, so far as can be ascertained, including those in possession of the premises. The petition shall also state that the council has declared such public improvement to be necessary and that they deem it necessary to take the private property described in that behalf for such improvement for the use or benefit of the public. The petition shall ask that a jury be summoned and impaneled to ascertain and determine whether it is necessary to make such public improvement, whether it is necessary to take such private property as it is proposed to take for the use or benefit of the public, and to ascertain and determine the just compensation to be made therefor. The petition may state any other pertinent matter or things, and may pray for any other or further relief to which the municipality may be entitled, within the objects of this chapter.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3139 ;-- CL 1929, 2063 ;-- CL 1948, 105.4



Section 105.5 Probate court summons; contents.

Sec. 5.

Upon receiving such petition it shall be the duty of the said probate court to issue a summons against the respondents named in such petition, stating briefly the object of said petition, and commanding them, in the name of the people of the state of Michigan, to appear before said probate court at a time and place to be named in said summons, not less than 20 nor more than 40 days from the date of the same, and show cause, if any they have, why the prayer of said petition should not be granted.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3140 ;-- CL 1929, 2064 ;-- CL 1948, 105.5



Section 105.6 Probate court summons; service; guardian ad litem; appearance order; alias, pluries summons; return, filing; evidence.

Sec. 6.

Said summons shall be served by the city marshal, any member of the police force or any constable of the city, at least 5 days before the return day thereof, upon all the respondents found within the county, by exhibiting the original and delivering a copy to each of them. If any respondent who is a resident of the county cannot be found, the summons shall be served by leaving a copy thereof at his or her usual or the last place of abode, with some person of suitable age and discretion. If any minor or person of unsound mind is interested in the premises to be taken, service may be made on the guardian of such person, if any, and if there is no guardian, the probate court may appoint some discreet and proper person to be guardian ad litem of such person in such proceedings, and such guardian shall have authority to represent such person in said proceedings. The proceedings to appoint such guardian shall be the same as in other cases provided by statute. If it shall appear on the return day of the summons that any respondent cannot be found within the county and has not been served in the manner provided, or is non-resident and has not voluntarily appeared, the court may make an order requiring such respondent or respondents to appear and show cause why the prayer of the petition should not be granted, on a day to be named in the order, and not less than 30 days from the date thereof, and may require that a certified copy of such order be personally served on such respondents wherever found, if practicable, at least 6 days before the time named in order for appearance, or the court may make such order for appearance and require as to any or all such respondents who shall not have been personally served and have not appeared, that service be made by publishing a certified copy of such order for 3 successive weeks, at least once in each week, in at least 1 newspaper published within the municipality, the last publication to be at least 6 days before the day fixed in the order for appearance. Alias and pluries summons may be issued, and the probate court may adjourn the proceedings from time to time as there shall be occasion, and as in other civil cases. Service of such order for appearance in either mode described shall be sufficient notice of the proceedings to bind the respondents and the property represented by them. The return of the officer upon the summons and an affidavit of the due service or the publication of the order for appearance, if any, shall be filed with such probate court before a jury shall be impaneled, and be sufficient evidence of service on the respondents and of the manner of service.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3141 ;-- CL 1929, 2065 ;-- CL 1948, 105.6



Section 105.7 Probate court; impaneling jury; composition of jury.

Sec. 7.

On the return day of the summons, or on some subsequent day to which the proceedings are adjourned, if no sufficient cause to the contrary has been shown, the probate court shall make an order that a jury be impaneled in the case. Such jury shall be composed of 12 freeholders of the municipality and shall be selected and impaneled as follows: The city marshal or any constable or any member of the police force of such city shall, on the same day, or at an adjourned day, make a list of 24 resident freeholders of said city, and the city attorney and the respondents collectively, shall each have the right to strike 6 names from the list of persons written down as aforesaid, and subject to objection for cause; the 12 persons whose names are left on the list shall compose the jury for the trial of the cause and shall be summoned to attend at not less than 3 nor more than 10 days from the date of selecting such jury, by a venire issued by him and to be served by 1 of the officers aforesaid. If the respondents neglect or refuse to strike 6 names from said list, it shall be done by the probate judge, and in case any of the persons to be summoned cannot by him be found in the county, or being summoned do not attend, or shall be excused for cause or otherwise, talesmen possessing the necessary qualifications may be summoned as jurors in the case by such officer, and the practice and proceedings under this chapter, except as herein otherwise provided, relative to impaneling, summoning and excusing jurors and talesmen and imposing penalties or fines upon them for non-attendance, shall be the same as the practice and proceedings of justice courts relative to jurors in civil cases in such courts.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3142 ;-- CL 1929, 2066 ;-- CL 1948, 105.7



Section 105.8 Probate court; oath of jurors, form; duties; instruction; verdict.

Sec. 8.

The jurors so impaneled shall be sworn or shall affirm in substance as follows: “You do solemnly swear (or affirm) that you will well and truly ascertain and determine whether there is a public necessity for making the proposed improvement and for taking for the use or benefit of the public the private property which the petition describes and prays may be taken, and if you shall determine that it is necessary to make such improvement, and to take said property, that then you ascertain, determine and award the just compensation to be made therefor, and faithfully and impartially discharge all other duties as devolve upon you in this case, and unless discharged by the court, a true verdict give, according to the law and evidence, so help you God (or under the pains and penalties of perjury).” The jury shall hear the proofs and allegations of the parties, and shall go to the place of the intended improvement, in the charge of an officer, and upon or as near as practicable to the property proposed to be taken, and examine the premises. They shall be instructed as to their duties and the law of the case by the probate judge, and shall retire under the charge of an officer and render their verdict in the same manner as on the trial of an ordinary civil case, but the same shall be in writing and be signed by all jurors.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3143 ;-- CL 1929, 2067 ;-- CL 1948, 105.8



Section 105.9 Probate court; verdict of jury; contents, necessity, damages.

Sec. 9.

The jury shall determine in their verdict the necessity for the proposed improvement and for taking such private property for the use or benefit of the public for the proposed improvement, and in case they find such necessity exists, they shall separately award to the owners of such property and others interested therein such compensation therefor as they shall deem just. If any such private property shall be subject to a mortgage, lease, agreement or other lien, estate or interest, they shall apportion and award to the parties in interest such portion of the compensation as they shall deem just.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3144 ;-- CL 1929, 2068 ;-- CL 1948, 105.9



Section 105.10 Probate court; jury to retire with petition, map, blank verdict; form of verdict.

Sec. 10.

To assist the jury in arriving at their verdict, the probate court may allow the jury, when they retire, to take with them the petition filed in the case and a map showing the location of the proposed improvement and of each and all parcels of property to be taken, and may also submit to them a blank verdict, which may be as follows:

We find that it is ............... necessary to take the private property described in the petition in this cause, for the use and benefit of the public for the proposed public improvement.

The just compensation to be paid for such private property we have ascertained and determined, and hereby award as follows:

The different descriptions of the property and the names of the occupants, owners and others interested therein may be inserted in said blank verdict, under the direction of the probate court, before it is submitted to the jury, or it may be done by the jury.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3145 ;-- CL 1929, 2069 ;-- CL 1948, 105.10



Section 105.11 Probate court; amendments allowed.

Sec. 11.

Amendments either in form or substance may be allowed in any paper, petition, process, record or proceeding, or in the description of property proposed to be taken, or the name of any person, whether contained in a resolution passed by the council or otherwise, whenever the amendments will not interfere with the substantial rights of the parties. Any such amendment may be made after as well as before judgment confirming the verdict of the jury.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3146 ;-- CL 1929, 2070 ;-- CL 1948, 105.11



Section 105.12 Probate court; docket entries, copy; confirmation judgement on application, time; new proceedings; appeal.

Sec. 12.

Upon filing the report and award made by any jury with said probate court he shall enter it upon the docket of his proceedings, and a copy thereof may be taken by the city attorney for the use of the council; and at any time thereafter, and within 40 days after the impaneling of the jury making the report, the probate court, upon the application of the city council, shall enter judgment of confirmation of the determination and awards therein made. Unless such application and confirmation shall be made within said 40 days, all proceedings upon that report and award shall be at an end, and a new jury and new proceedings may be had, as in the case of a disagreement of the jury. All parties interested in such report shall take notice of the confirmation thereof. Any such judgment of confirmation shall be final and conclusive as to all parties not appealing therefrom within the time hereinafter provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3147 ;-- CL 1929, 2071 ;-- CL 1948, 105.12



Section 105.13 Probate court; disagreement of jury; impaneling new jury.

Sec. 13.

If such jury should be unable to agree upon a verdict, or for any cause should fail to render a verdict, said probate court shall, on the application of the city attorney, designate some day and hour when another jury may be impaneled, and such other jury shall be obtained, drawn, summoned, returned, bound to attend and serve, have the same qualifications, be sworn, and when sworn have the same powers and duties as the first jury. The same proceedings after they are sworn shall be had by them, and by and before said probate court as provided for above after the first jury is sworn.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3148 ;-- CL 1929, 2072 ;-- CL 1948, 105.13



Section 105.14 Juror; disability; procedure.

Sec. 14.

If any juror, after being sworn, and before the hearing shall have been commenced, shall die, or from sickness or any other cause be unable to discharge his duties as a juror, said probate court may cause to be drawn another person to serve in his place, who shall be sworn, and shall have the like qualifications, powers and duties as those already sworn.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3149 ;-- CL 1929, 2073 ;-- CL 1948, 105.14



Section 105.15 Circuit court; appeal, procedure; bond.

Sec. 15.

Any party aggrieved by the judgment of confirmation hereinbefore mentioned, may, within 10 days after the entry thereof, appeal therefrom to the circuit court of the county, by filing with the probate court a claim of appeal, in writing, under oath, in which he shall set forth a description of the land in which he claims an interest and a statement that he considers himself aggrieved by the proceedings and judgment of which he complains, and his objections, if any, to the amount of damages awarded, and at the same time filing with the probate court a bond to the city, in a penal sum of not less than 300 dollars, with sureties to be approved by said probate court, conditioned that he will prosecute his appeal to effect, and pay costs that may be awarded against him in the circuit court, and paying to the probate court the sum of 3 dollars for making his return to the appeal.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3150 ;-- CL 1929, 2074 ;-- CL 1948, 105.15



Section 105.16 Circuit court; probate court to return appeal.

Sec. 16.

Within 10 days after taking such appeal said probate court shall make and certify a return to said appeal, setting forth a transcript from his docket of all the proceedings and the judgment of confirmation entered therein, and shall attach thereto the report of the jury, and all notices and papers filed with him, together with the bond and claim of appeal, and file the same with the clerk of such circuit court.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3151 ;-- CL 1929, 2075 ;-- CL 1948, 105.16



Section 105.17 Circuit court; jurisdiction; proceedings.

Sec. 17.

Upon filing the return to the probate court, as mentioned in the preceding section, the circuit court shall have jurisdiction of the case. The parties may proceed to trial by jury without reference to any term of court upon the question as to the amount of damages to be awarded; but the finding of the jury before the probate court as to the necessity of taking the land shall be held to be conclusive. The appeal of 1 or more persons interested in any judgment of confirmation shall not in any way affect said judgment as to other persons interested therein who do not appeal.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3152 ;-- CL 1929, 2076 ;-- CL 1948, 105.17



Section 105.18 Circuit court jury; impaneling.

Sec. 18.

The circuit judge shall make an order that a jury be impaneled in the case. Such jury shall be composed of 12 freeholders of the municipality or vicinity, and shall be selected and impaneled as follows: The city marshal or any member of the police force of such city shall, on the same day or at an adjourned day, make a list of 24 resident freeholders of said city or vicinity, and the city attorney and the respondents collectively shall each have the right to strike 6 names from the list of persons written down as aforesaid, and subject to objection for cause; the 12 persons whose names are left on the list shall compose the jury for the trial of the cause and shall be summoned to attend at not less than 3 nor more than 10 days from the date of selecting such jury, by a venire issued by him to be served by 1 of the officers aforesaid. If the respondents neglect or refuse to strike 6 names from the list, it shall be done by the circuit judge, and in case any of the persons to be summoned cannot by him be found in the county, or being summoned do not attend, or shall be excused for cause or otherwise, talesmen possessing the necessary qualifications may be summoned as jurors in the case by such officer, and the practice and proceedings under this chapter, except as herein otherwise provided relative to impaneling, summoning and excusing jurors and talesmen, and imposing penalties or fines upon them for non-attendance, shall be the same as practice and proceedings of circuit courts relative to jurors in cases in such courts.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3153 ;-- CL 1929, 2077 ;-- CL 1948, 105.18



Section 105.19 Circuit court; oath of jurors, form; duties; instruction.

Sec. 19.

The jurors so impaneled shall be sworn or shall affirm in substance as follows: “You do solemnly swear (or affirm) that you will well and truly ascertain, determine and award the just compensation to be made for the taking for the use or benefit of the public the private property which the petition describes, and that you will faithfully and impartially discharge all other duties as devolve upon you in this case, and unless discharged by the court, a true verdict give, according to the law and the evidence, so help you God (or under the pains and penalties of perjury).” The jury shall hear the proofs and allegations of the parties, and shall go to the place of the intended improvement, in the charge of an officer, and upon or as near as practicable to the property taken, and examine the premises. They shall be instructed as to their duties and the law of the case by the circuit judge, and shall retire under the charge of an officer and render their verdict in the same manner as on the trial of an ordinary civil case, but the same shall be in writing and shall be signed by all jurors.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3154 ;-- CL 1929, 2078 ;-- CL 1948, 105.19



Section 105.20 Circuit court; verdict of jury; contents, necessity, damages.

Sec. 20.

The jury shall in their verdict separately award to the owners of such property, and others interested therein, such compensation therefor as they shall deem just. If any such private property shall be subject to a mortgage, lease, agreement or other lien, estate or interest, they shall apportion and award to the parties in interest such portion of the compensation as they shall deem just.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3155 ;-- CL 1929, 2079 ;-- CL 1948, 105.20



Section 105.21 Circuit court; jury may retire with petition, map, blank verdict; form of verdict.

Sec. 21.

To assist the jury in arriving at their verdict, the circuit judge may allow the jury, when they retire, to take with them the petition filed in the case, and a map showing the location of the proposed improvement and of each and all the parcels of property to be taken and may also submit to them a blank verdict which may be as follows:

The just compensation to be paid for such private property we have ascertained and determined, and hereby award as follows:

The different descriptions of the property and the names of the occupants, owners and others interested therein may be inserted in said blank verdict, under the direction of the circuit judge, before it is submitted to the jury, or it may be done by the jury.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3156 ;-- CL 1929, 2080 ;-- CL 1948, 105.21



Section 105.22 Circuit court; confirmation of proceedings; cost.

Sec. 22.

Upon any dismissal of the appeal, or rendition of judgment after trial in the circuit court, said court shall confirm the proceedings and rights of the city to take and appropriate the lands of the appellant for the purpose mentioned in the resolution of the council. And unless the appellant shall recover judgment for at least 50 dollars more than the amount awarded to him before the probate court, he shall pay costs to the city; otherwise the court shall award such costs to him or to the city as shall be just.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3157 ;-- CL 1929, 2081 ;-- CL 1948, 105.22



Section 105.23 Circuit court; judgment of confirmation; records of city clerk; contents, evidence.

Sec. 23.

It shall be the duty of the city clerk to procure copies of any judgment of confirmation of the circuit court or of the probate court after the same has become final, as well as of the report and findings of the jury, and the same shall be recorded in a book of records to be kept by him, and the docket of such probate court, or the judgment of said court, as well as the book of records of such proceedings kept by said clerk, or certified copies thereof, shall be presumptive evidence of the matters therein contained, and of the regularity of all the proceedings to appropriate the property sought to be acquired and to confirm the same.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3158 ;-- CL 1929, 2082 ;-- CL 1948, 105.23



Section 105.24 Verdict confirmed; sums awarded; procedure for collection; assessment; evidence; city purchaser at sale.

Sec. 24.

When the verdict of the jury shall have been finally confirmed by the probate court and the time in which to take an appeal has expired, or, if an appeal is taken and the judgment has been confirmed, thereupon the proper and necessary proceedings, in due course, shall be taken for the collection of the sum or sums awarded by the jury. If the council believe that a portion of the city in the vicinity of the proposed improvement will be benefited by such improvement, they may by an entry in their minutes determine that the whole or any just proportion of the compensation awarded by the jury shall be assessed upon the owners or occupants of real estate deemed to be thus benefited, and thereupon they shall, by resolution, fix and determine the district or portion of the city benefited, and specify the amount to be assessed upon the owners or occupants of the taxable real estate therein. The amount of the benefit thus ascertained shall be assessed upon the owners or occupants of such taxable real estate, in proportion, as nearly as may be, to the advantage which such lot, parcel or subdivision is deemed to acquire by the improvement. The assessment shall be made and the amount levied and collected in the same manner and by the same officers and proceedings, as near as may be, as is provided in this act for assessing, levying and collecting the expense of a public improvement when a street is graded. The assessment roll containing said assessments, when ratified and confirmed by the council, shall be final and conclusive and prima facie evidence of the regularity and legality of all proceedings prior thereto, and the assessment therein contained shall be a lien on the premises on which the same is made until payment thereof. Whatever amount or portion of such awarded compensation shall not be raised in the manner herein provided shall be assessed, levied and collected upon the taxable real estate of the municipality, the same as other general taxes are assessed and collected therein. At any sale which takes place of the assessed premises or any portion thereof delinquent for non-payment of the amount assessed and levied thereon, the city may become a purchaser.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3159 ;-- CL 1929, 2083 ;-- CL 1948, 105.24



Section 105.25 Verdict confirmed; sums awarded; payment within year; raising of funds; treasurer, duties; right of entry; writ of assistance.

Sec. 25.

Within 1 year after the confirmation of the verdict of the jury, or after the judgment of confirmation shall on appeal be confirmed, the council shall set apart and cause to be provided in the treasury, unless already provided, the amount required to make compensation to the owners and persons interested, for the private property taken, as awarded by the jury, and shall, in the resolution setting apart and providing said sum, if not already provided, direct the city to pay the persons respectively entitled to the money so set apart and provided, to each his or her portion, as ascertained and awarded by said verdict. And it shall be the duty of the treasurer to securely hold such money in the treasury for the purpose of paying for the property taken, and pay the same to the persons entitled thereto, according to the verdict of the jury, on demand, and not pay out the money for any other purpose whatever. The council may provide the necessary amount by borrowing from any other money or fund in the treasury and repay the same from money raised to pay the compensation awarded by the jury when collected or otherwise, as they may provide. Whenever the necessary sum is actually in the treasury for such purpose, the treasurer shall make and sign duplicate certificates, verified by his oath, showing that the amount of compensation awarded by the jury is actually in the treasury for payment of the private property taken in the case, giving the title of the case; he shall cause 1 of the certificates to be filed in the office of the probate court before whom such proceedings were had, or his successor, or in case an appeal has been had, then in the office of the clerk of the court in which the proceedings were had, and the other to be filed with the city clerk, which certificate shall be prima facie evidence of the matters therein stated. Whenever the amount of such compensation is in the treasury and thus secured to be paid, the council may enter upon and take possession of and use such private property for the purposes for which it was taken, and may remove all buildings, fences and other obstructions therefrom. In case of resistance or refusal on the part of any one to the council or their agents and servants entering upon and taking possession of such private property for the use and purpose for which it was taken, at any time after the amount of the compensation aforesaid is actually in the treasury, ready to be paid to those entitled thereto, the council, by the city attorney, may apply to the court, and shall be entitled, on making a sufficient showing, to a writ of assistance to put them in possession of the property.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3160 ;-- CL 1929, 2084 ;-- CL 1948, 105.25



Section 105.26 Court proceedings; officers, jurors, witnesses; fees, compensation.

Sec. 26.

Officers, jurors and witnesses in any proceedings under this chapter shall be entitled to receive the same fees and compensation as are provided by law for similar services in an ordinary action at law in the probate courts of this state, and in cases of appeals, the same fees and compensation as are provided by law for similar services in circuit courts.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3161 ;-- CL 1929, 2085 ;-- CL 1948, 105.26



Section 105.27 Property; ownership; prima facie evidence.

Sec. 27.

It shall be prima facie evidence as to who are owners of, and persons interested in, any property proposed to be taken in the proceedings instituted under this act, if the register or deputy register of deeds of the county shall testify in open court that he has examined the records and titles of his office, and states who such records show are the owners of, and persons interested in such property, and the nature and extent of such ownership and interest; and an abstract of the title of such property, or of any parcel or parcels thereof, certified by the register or deputy register of deeds shall also be prima facie evidence as to ownership, and persons having an interest in any such property, and the extent and nature of such interest.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3162 ;-- CL 1929, 2086 ;-- CL 1948, 105.27



Section 105.28 Property; sale of buildings; moneys, disposition.

Sec. 28.

In case there is on the private property taken a building or other structure, the same shall be sold by or under direction of the council; the amount produced by this sale shall belong and be paid to the fund for paying the compensation awarded for the property taken, and the council shall cause such amount to be credited and applied in reduction pro rata of the assessment and apportionment made to pay for the property taken.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3163 ;-- CL 1929, 2087 ;-- CL 1948, 105.28



Section 105.29 Property; negotiation; purchase.

Sec. 29.

Nothing in this chapter contained shall prevent any city from obtaining private property for any of the public uses herein specified by negotiation and purchase.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3164 ;-- CL 1929, 2088 ;-- CL 1948, 105.29






215-1895-XXVI CHAPTER XXVI WATERWORKS. (106.1...106.11)

Section 106.1 City waterworks; uses.

Sec. 1.

Any city incorporated or reincorporated under the provisions of this act shall have authority to purchase or construct new and to maintain and extend existing waterworks for the introduction of water into such city, and supplying the same and the inhabitants thereof with pure and wholesome water for the ordinary and extraordinary uses of the inhabitants thereof, the extinguishment of fires and for such other purposes as the council may prescribe.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3247 ;-- CL 1915, 3165 ;-- CL 1929, 2089 ;-- CL 1948, 106.1



Section 106.2 Types of waterworks; construction; maintenance.

Sec. 2.

Such city may acquire, purchase, erect and maintain such reservoirs, canals, aqueducts, sluices, buildings, engines, water wheels, pumps, hydraulic machines, distributing pipes and other apparatus, appurtenances and machinery, and may acquire, purchase, appropriate and own such grounds, real estate, rights and privileges as may be necessary and proper for the securing, construction and maintenance of such waterworks.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3248 ;-- CL 1915, 3166 ;-- CL 1929, 2090 ;-- CL 1948, 106.2



Section 106.3 Constructing, purchasing, or extending waterworks; borrowing; expenditure.

Sec. 3.

It shall be lawful for a city, subject to the provisions of this act, to borrow money to be used exclusively for the purpose of purchasing, constructing, or extending waterworks, as provided in sections 1 and 2 of this chapter. The total amount expended for constructing, purchasing, or extending such waterworks shall not exceed the estimate of expense provided for in section 4 of this chapter.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3249 ;-- CL 1915, 3167 ;-- CL 1929, 2091 ;-- CL 1948, 106.3 ;-- Am. 1969, Act 88, Eff. Mar. 20, 1970 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 106.4 Constructing, purchasing, or extending waterworks; estimate of expense; special assessment.

Sec. 4.

Before any money shall be borrowed, appropriated, raised, or expended for the purchase, construction, or extension of waterworks in any city, the council shall direct the board of public works to cause to be made an estimate of the expense thereof. The council may determine to specially assess any portion of the cost of water improvements to property especially benefited thereby pursuant to this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3250 ;-- CL 1915, 3168 ;-- CL 1929, 2092 ;-- CL 1948, 106.4 ;-- Am. 1969, Act 88, Eff. Mar. 20, 1970 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 106.5 Water pipes; private connections; repairs at owner's expense; permit.

Sec. 5.

The connecting or supplying pipes leading from buildings or yards to the distributing pipes, shall be inserted and kept in repair at the expense of the owner or occupant of the building or yard, and shall not be inserted or connected with the main pipe until a permit therefor shall be obtained from the board of public works. All such connecting or supplying pipes shall be constructed and connected in the manner prescribed by such board.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3251 ;-- CL 1915, 3169 ;-- CL 1929, 2093 ;-- CL 1948, 106.5



Section 106.6 Establishing of water rates; annual, approval of city council; furnishing of water outside corporate limits.

Sec. 6.

The board of public works shall annually, on or before the first Monday in June, establish a scale of rates to be charged and paid for supply of water for the year next ensuing, to be called water rates, which rates shall be approved by the council and shall be appropriate to different classes of buildings in the city, with reference to their dimensions, value, exposure to fires, ordinary or extraordinary uses for dwellings, stores, shops, hotels, factories, livery stables, barns and all other buildings, establishments and trades, yards, number of families or occupants or consumption of water, as near as may be practicable, and from time to time, either modify, amend, increase or diminish such rates.

The board of public works, with the approval of the council, is hereby authorized to enter into any contract or contracts for the sale and delivery of water without the corporate limits of the city to an amount not to exceed 25 per cent of the water furnished by said board within the corporate limits of the city. Said board is hereby authorized to prescribe such terms and conditions in any such contract as shall be agreed upon.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3252 ;-- CL 1915, 3170 ;-- CL 1929, 2094 ;-- Am. 1935, Act 204, Eff. Sept. 21, 1935 ;-- CL 1948, 106.6



Section 106.7 Establishing waterworks; care, control ordinances.

Sec. 7.

The council may enact such ordinances and adopt such resolutions as may be necessary for the care, protection, preservation and control of the waterworks and all the fixtures, appurtenances, apparatus, buildings and machinery connected therewith or belonging thereto, and to carry into effect the provisions of this chapter and the powers herein conferred in respect to the construction, management and control of such waterworks.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3253 ;-- CL 1915, 3171 ;-- CL 1929, 2095 ;-- CL 1948, 106.7



Section 106.8 Establishing waterworks; property beyond corporate limits, control.

Sec. 8.

When the council shall deem it for the public interest, such waterworks may be purchased, or may be constructed and maintained beyond the corporate limits of the city; and in such case the council shall have authority to enforce beyond the corporate limits of the city, within the county or counties in which such city is situated, and over the buildings, machinery and other property belonging to and connected with such waterworks, in the same manner and to the same extent as if they, or it, were within the city, all such ordinances and police regulations as may be necessary for the care, protection, preservation, management and control thereof.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3254 ;-- CL 1915, 3172 ;-- CL 1929, 2096 ;-- CL 1948, 106.8



Section 106.9 Establishing waterworks; construction privileges, duties.

Sec. 9.

For the purpose of operating, constructing, maintaining or extending such waterworks, the city shall have the right to lay conduits, pipes, aqueducts or other necessary works over or under any water-course, or under and along any street, alley, lane, turnpike, road, railroad or highway within such city, but not in such manner as to obstruct the same or impede or prevent travel thereon; and the city authorities may at all times enter upon and dig up such street, alley, road or highway to lay pipes thereon, or to construct works beneath the surface thereof, but they shall cause the surface of such street, alley, road or highway to be relaid and restored to its usual state, and any damage done thereto to be repaired, and such right shall be continuous for the purpose of repairing and relaying water pipes upon like conditions.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3255 ;-- CL 1915, 3173 ;-- CL 1929, 2097 ;-- CL 1948, 106.9



Section 106.10 Establishing waterworks; condemnation of private property.

Sec. 10.

If it shall be necessary, in the judgment of the council, to appropriate private property either within or without the city for the construction and maintenance or for the due operation of waterworks, the right to occupy and hold the same, and the ownership therein and thereto may be acquired by the city in the manner and with like effect as provided in this act for the taking of private property for public use.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3256 ;-- CL 1915, 3174 ;-- CL 1929, 2098 ;-- CL 1948, 106.10



Section 106.11 Contract for water supply; time limitation; privileges extended to company.

Sec. 11.

The council may contract from year to year, or for a period of time not exceeding 10 years, with any person or persons, or with any duly authorized corporation, for the supplying of such city and the inhabitants thereof with water upon such terms and conditions as may be agreed, and may grant to such person, persons or corporation, the right to the use of the streets, alleys, wharves and public grounds of such city as shall be necessary to enable such person, persons or corporation to construct and operate proper works for the supply of water for the use of such city and the inhabitants thereof upon such terms and conditions as shall be specified in such contracts.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3257 ;-- CL 1915, 3175 ;-- CL 1929, 2099 ;-- CL 1948, 106.11






215-1895-XXVII CHAPTER XXVII LIGHTING. (107.1...107.10)

Section 107.1 City lighting plant.

Sec. 1.

It shall be lawful for any city incorporated or reincorporated under the provisions of this act to acquire by purchase or to construct, operate and maintain, either independently or in connection with the waterworks of such city, either within or without the city, works for the purpose of supplying such city and the inhabitants thereof, or either, with gas, electric or other lights at such times and on such terms and conditions as hereinafter provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3258 ;-- CL 1915, 3176 ;-- CL 1929, 2100 ;-- CL 1948, 107.1



Section 107.2 City lighting plant; resolution of necessity; action of council.

Sec. 2.

Whenever the council of any city shall, by resolution, declare that it is expedient for such city to acquire by purchase, or to construct, as the case may be, works for the purpose of supplying such city and the inhabitants thereof, or either, with gas, electric or other lights, then such council shall have power to take such action as shall be deemed expedient to accomplish such purpose.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3259 ;-- CL 1915, 3177 ;-- CL 1929, 2101 ;-- CL 1948, 107.2



Section 107.3 City lighting plant; expense estimates; vote by electors.

Sec. 3.

In case the council shall declare that it is expedient for such city to acquire by purchase or to construct, as the case may be, works for the purpose of supplying such city and the inhabitants thereof, or either, with electric or other lights, then the council shall direct the board of public works to cause to be made and recorded in their proceedings an estimate of the expense thereof, and the question of raising the amount required for such purpose shall be submitted to the electors of the city at its annual election, or at a special election called for that purpose by the council, as provided in this act, and shall be determined as 2/3 of the electors voting at such election by ballot shall decide.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3260 ;-- CL 1915, 3178 ;-- CL 1929, 2102 ;-- CL 1948, 107.3



Section 107.4 City lighting plant; borrowing power, limit; manner of payment.

Sec. 4.

It shall be lawful for any such city to borrow any sum of money not exceeding 5 per cent of the assessed value of the property in said city as shown by the last preceding tax roll, to be used exclusively for the purpose of purchasing or constructing and maintaining such lighting works as provided in the preceding sections of this chapter. The council shall have power to fix the time and place of the payment of the principal and interest of the debt contracted under the provisions of this chapter, and to issue bonds of the city therefor, but the rate of such interest shall not exceed 6 per cent per annum, and such bonds shall not be sold for less than their par value: Provided, That the total amount expended for the purchase or construction of such lighting works shall not exceed the amount of the estimate of expense thereof provided for in section 3 of this chapter.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3261 ;-- CL 1915, 3179 ;-- CL 1929, 2103 ;-- CL 1948, 107.4



Section 107.5 City lighting plant; repairs, limit.

Sec. 5.

After lighting works have been purchased or constructed as aforesaid, in such city, the council may then raise and expend in making repairs or alterations, or in extending such works, such sum as it may deem advisable without submitting the question to the electors of the city; but the sum to be so raised in any 1 year shall be included in and shall not increase the total amount which by the provisions of section 5 of chapter 30 of this act the council is authorized to raise.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3262 ;-- CL 1915, 3180 ;-- CL 1929, 2104 ;-- CL 1948, 107.5



Section 107.6 City lighting plant; lighting rates, annual determination.

Sec. 6.

The board of public works subject to the approval of the council shall have the power to fix such just and equitable rates as may be deemed advisable for supplying the inhabitants of said city with lights, and shall annually on the first Monday in June fix such rates for the year next ensuing.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3263 ;-- CL 1915, 3181 ;-- CL 1929, 2105 ;-- CL 1948, 107.6



Section 107.7 City lighting plant; condemnation of private property.

Sec. 7.

If it shall be necessary in the judgment of the council to appropriate private property either within or without the city for the construction and maintenance or for the due operation of lighting works, the right to occupy and hold the same and the ownership therein and thereto may be acquired by the city in the manner and with like effect as provided in this act for the taking of private property for public use.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3264 ;-- CL 1915, 3182 ;-- CL 1929, 2106 ;-- CL 1948, 107.7



Section 107.8 Contract for lighting; time limitation; privileges extended to company.

Sec. 8.

The council may contract from year to year, or for a period of time not exceeding 10 years with any person or persons, or with any duly authorized corporation, for the supplying of such city or the inhabitants thereof, or both, with gas, electric or other lights upon such terms and conditions as may be agreed; and may grant to such person, persons or corporation the right to the use of the streets, alleys, wharves and public grounds of such city as shall be necessary to enable such person, persons or corporation to construct and operate proper works for the supplying of such light upon such terms and conditions as shall be specified in such contract.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3265 ;-- CL 1915, 3183 ;-- CL 1929, 2107 ;-- CL 1948, 107.8



Section 107.9 City lighting plant; care and control ordinances.

Sec. 9.

The council may enact such ordinances and adopt such resolutions as may be necessary for the care, protection, preservation and control of the lighting works, and all the fixtures, appurtenances, apparatus, buildings and machinery connected therewith or belonging thereto, and to carry into effect the provisions of this chapter, and the powers herein conferred in respect to the erection, purchase, management and control of such works.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3266 ;-- CL 1915, 3184 ;-- CL 1929, 2108 ;-- CL 1948, 107.9



Section 107.10 Repairs, alterations, and extensions; title retention contract providing for payment from available net revenues; construction.

Sec. 10.

Repairs, alterations, and extensions may also be provided by the city council by contract for the making and installation of repairs, alterations, and extensions, which contract shall not impose a general obligation on the city, but which may provide for payment out of the net revenues, after payment of obligations due, provision for payment of obligations to become due, and payment of legitimate and necessary operating and other expenses, as shall become available from the operation of the works after completion of the repairs, alterations, or extensions and for retention of title to materials furnished in the seller until paid for in full. However, a contract made pursuant to this section shall not be construed to deprive the people of the city of any right vested in them by the constitution or the laws of this state, to constitute the granting of any franchise or its operating equivalent, or to convey title to property to any person not possessed of the title prior to the execution of the title retaining contract.

History: Add. 1954, Act 110, Eff. Aug. 13, 1954 ;-- Am. 1983, Act 45, Imd. Eff. May 12, 1983 ;-- Am. 2002, Act 231, Imd. Eff. Apr. 29, 2002






215-1895-XXVIII CHAPTER XXVIII BOARD OF PUBLIC WORKS. (108.1...108.14)

Section 108.1 Board of public works; members, appointment, terms.

Sec. 1.

There may be created and constituted in every city, subject to the provisions of this act, a board of public works composed of 5 members, who shall be freeholders and electors of the city and shall serve without compensation. Such board shall, as near as may be, be non-partisan, no more than 3 members to be appointed from 1 political party, and shall be appointed by the mayor, by and with the consent of the council. One member shall be appointed for the term of 1 year, 1 member for the term of 2 years, 1 member for the term of 3 years, 1 member for the term of 4 years, and 1 member for the term of 5 years from the first Monday of May next thereafter, and on the 1st Monday of May of each year thereafter, 1 member shall be appointed for the term of 5 years, unless otherwise provided in this act: Provided, That it shall not be necessary for any city having a board of public works organized under the provisions of this act to reconstruct such board, but the existing board of public works shall continue unless abolished under the provisions of sections 11 and 12 of this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3267 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3185 ;-- Am. 1921, Act 282, Eff. Aug. 18, 1921 ;-- CL 1929, 2109 ;-- CL 1948, 108.1



Section 108.2 Board of public works; officers, election, duties; quorum.

Sec. 2.

Said board shall, within 10 days after their first appointment and annually thereafter during the month of May, organize and elect 1 of their number president. A majority of the board shall constitute a quorum for the transaction of business. The city clerk shall be ex officio clerk of said board, but shall have no vote therein. It shall be his duty to perform all the clerical labor required by said board, and he shall have charge of all its books, records, accounts and papers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3268 ;-- CL 1915, 3186 ;-- CL 1929, 2110 ;-- CL 1948, 108.2



Section 108.3 Board of public works; powers and duties.

Sec. 3.

The said board of public works, subject to the direction of the council, is hereby charged and entrusted with the following duties, powers and responsibilities:

First, The construction, management, supervision and control of such waterworks as are or shall be owned by the city;

Second, The construction, management, supervision and control of such electric or other lighting plants as are or shall be owned by the city;

Third, The management and supervision of the sewers, sewerage system and drainage of such city, and of the construction thereof.

Fourth, Such other public improvements or works as the common council may, by ordinance, place under their management, supervision and control.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3269 ;-- CL 1915, 3187 ;-- CL 1929, 2111 ;-- CL 1948, 108.3



Section 108.4 Board of public works; rules, by-laws, regulations.

Sec. 4.

The said board shall have power to make and adopt all such by-laws, rules and regulations as they may deem necessary and expedient for the transaction of their business, not inconsistent with the ordinances of the city or the provisions of this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3270 ;-- CL 1915, 3188 ;-- CL 1929, 2112 ;-- CL 1948, 108.4



Section 108.5 Board of public works; letting contracts, conditions.

Sec. 5.

Whenever the expense of constructing or repairing any public work placed under the control of the board of public works shall not exceed the sum of 200 dollars, the work shall be done by such board in such manner as they may deem proper; but whenever such expense shall exceed the sum of 200 dollars, then the said board shall submit the plans, diagrams, profiles and estimates thereof to the council for their approval, and when so approved the board shall, subject to the approval of the council, cause such work to be done by contract, or otherwise in such manner as they may deem proper: Provided, That if the expense shall exceed the sum of 500 dollars, the board shall advertise for sealed proposals, and shall give such notice as the council may direct, and shall let the contract to the lowest responsible bidder who shall be deemed competent to do the work and give adequate security for the performance thereof, which contract and security shall be approved by the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3271 ;-- CL 1915, 3189 ;-- CL 1929, 2113 ;-- CL 1948, 108.5



Section 108.6 Work done by board of public works; reports to council, contents; payment of claims.

Sec. 6.

All work done under the supervision of said board shall be reported to the council from time to time, and no money shall be paid out of the treasury on account of any work so done until the council shall have authorized the same and ordered the same paid by warrant drawn on the city treasurer, and all claims or accounts against the city that in any manner relate to the works in charge of such board or that have been incurred by such board shall first be submitted to and approved by the said board of public works before the council shall be authorized to order such warrant drawn. It shall be the duty of the board to make an annual report to the council on the third Monday in Apr. of each year, which report shall embrace an itemized statement of the revenues and the expenditures relating to or connected with each of the works under their control, keeping a separate account of each fund, and a statement of the condition, progress and operation of said works. They shall also make such other reports and furnish such other information to the council as that body shall by resolution or ordinance provide.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3272 ;-- CL 1915, 3190 ;-- CL 1929, 2114 ;-- CL 1948, 108.6



Section 108.7 Reports to council; expense estimate submitted to council, time.

Sec. 7.

On or before the first Monday of September, or on or before the first Monday of May in each year where the council has decided to have the taxes levied and collected in 2 installments as authorized in section 2 of chapter 30, the board of public works shall submit to the common council careful estimates in detail of the amount of money, which, according to the judgment of the board, will be needed for the waterworks fund, the light fund and the sewer fund during the ensuing year, which estimates may be increased, modified or adopted by the said common council as in its judgment may seem justifiable.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3273 ;-- CL 1915, 3191 ;-- CL 1929, 2115 ;-- CL 1948, 108.7



Section 108.8 Moneys received; disposition; statement, filing.

Sec. 8.

The board of public works shall on the first Monday of each month pay into the city treasury to the credit of the water, light, sewer or other fund, as the case may be, all moneys received by them and belonging to any such fund, and shall file a detailed statement thereof, together with the receipt of the treasurer attached thereto, with the city clerk, who shall report the filing of such statement and receipt to the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3274 ;-- CL 1915, 3192 ;-- CL 1929, 2116 ;-- CL 1948, 108.8



Section 108.9 Rate charges, payment; suit.

Sec. 9.

The board of public works may provide when and to whom all water and light rates, and other moneys collectible by them shall be paid, and what steps shall be taken to enforce payment thereof, and may provide in case of non-payment that such water, light or sewerage connection be shut off or stopped as to any person neglecting or refusing to make such payment; and may also collect the same in an action of assumpsit on the common counts in any court of competent jurisdiction.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3275 ;-- CL 1915, 3193 ;-- CL 1929, 2117 ;-- CL 1948, 108.9



Section 108.10 Board of public works; employment of operating personnel; appointment, compensation.

Sec. 10.

The board of public works is hereby empowered, subject to the approval of the council, to employ all necessary officers, agents and employes that they may deem necessary to operate, carry on and improve all the public works and duties placed under their care and supervision, and subject to the approval of the council, to fix the salaries and compensation of such employes.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3276 ;-- CL 1915, 3194 ;-- CL 1929, 2118 ;-- CL 1948, 108.10



Section 108.11 Board of public works abolished; procedure.

Sec. 11.

The council of every city subject to the provisions of this act and the acts to which this act is amendatory, upon petition to them of 50 or more registered electors of the city praying that an election of the qualified voters of the city be called to determine whether the board of public works in the city shall be abolished, shall, by resolution, submit the question of abolishing the board of public works to the qualified electors of the city at the city election held in the month of April next following. The board of public works in the city shall not be abolished unless a majority of the electors voting on the proposition shall by ballot so determine.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3195 ;-- Am. 1921, Act 282, Eff. Aug. 18, 1921 ;-- CL 1929, 2119 ;-- CL 1948, 108.11 ;-- Am. 1998, Act 149, Eff. Mar. 23, 1999



Section 108.12 Board abolished; powers and duties transferred to council; committee established.

Sec. 12.

If at any such election, a majority of the electors voting thereon shall vote to abolish the board of public works in such city, then such board of public works shall be abolished, and all the powers, rights and privileges now exercised by or vested in said board of public works, as well as all duties and obligations imposed upon such board of public works by this act and the act of which this is amendatory, shall be vested in, exercised and assumed by the council of such city; the board of public works in such city in all things appertaining to them as such board, shall be superseded by the council, and the council may appoint a committee of its own members more particularly to perform these duties, always under the direction of the council and subject to such rules and regulations as the council may determine.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3196 ;-- Am. 1921, Act 282, Eff. Aug. 18, 1921 ;-- CL 1929, 2120 ;-- CL 1948, 108.12



Section 108.13 Board of public works abolished; re-establishment procedure.

Sec. 13.

In a city subject to this act, and in which the board of public works has been abolished as provided in this chapter, the council, on petition to them of 100 registered electors of the city praying for the re-establishment of the board of public works in the city, shall, by resolution, submit to the qualified electors of the city at the city election held in the month of April next following the proposition to re-establish the board of public works. If 2/3 of the electors voting on the proposition vote in favor of the board of public works, then the board of public works is re-established in the city and shall be constituted and selected in the same way and have the same qualifications, powers, and duties provided for boards of public works in the act of which this act is amendatory.

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3197 ;-- CL 1929, 2121 ;-- CL 1948, 108.13 ;-- Am. 1998, Act 149, Eff. Mar. 23, 1999



Section 108.14 Election of board; time, notice; form of proposition.

Sec. 14.

An election under the provisions of this chapter cannot be held oftener than once in 2 years and notice of such election shall be given in the same manner and for the same length of time as is provided in the charter of such city for the calling special elections, and the vote shall be counted and canvassed and the return shall be made, and the result declared and determined in the same manner as is provided in such charter for the counting, canvassing and returning of votes, and the determining of the result thereof at special elections, and the propositions submitted shall be in the following language:

For the board of public works—Yes [ ]

For the board of public works—No [ ]

History: Add. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3198 ;-- CL 1929, 2122 ;-- CL 1948, 108.14






215-1895-XXIX CHAPTER XXIX FIRE DEPARTMENT. (109.1...109.12)

Section 109.1 Fire protection; ordinances and regulations; fire department, establishment.

Sec. 1.

The council of any city shall have power to enact such ordinances and establish and enforce such regulations as they shall deem necessary to guard against the occurrence of fires, and to protect the property and persons of the citizens against damage and accident resulting therefrom; and for this purpose to establish and maintain a fire department; to organize and maintain fire companies; to employ and appoint firemen; to make and establish rules and regulations for the government of the department, the employes, firemen and officers thereof; and for the care and management of the engines, apparatus, property and buildings pertaining to the department; and prescribing the powers and duties of such employes, firemen and officers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3277 ;-- CL 1915, 3199 ;-- CL 1929, 2123 ;-- CL 1948, 109.1



Section 109.2 Fire equipment; water supply.

Sec. 2.

The council may purchase and provide suitable fire engines and such other apparatus, instruments and means for the use of the department as may be deemed necessary for the extinguishment of fires; and may sink wells and construct cisterns and reservoirs in the streets, public grounds and other suitable places in the city; and make all necessary provisions for a convenient supply of water for the use of the department.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3278 ;-- CL 1915, 3200 ;-- CL 1929, 2124 ;-- CL 1948, 109.2



Section 109.3 Fire houses.

Sec. 3.

The council may also provide or erect all necessary and suitable buildings for keeping the engines, carriages, teams and fire apparatus of the department.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3279 ;-- CL 1915, 3201 ;-- CL 1929, 2125 ;-- CL 1948, 109.3



Section 109.4 Fire chief; duties; assistants.

Sec. 4.

The engineer of the fire department shall be the chief of the department, and, subject to the direction of the mayor, shall have the supervision and direction of the department and the care and management of the fire engines, apparatus and property, subject to such rules and regulations as the council may prescribe. And the council may appoint such assistant engineers and other officers of the department as may be necessary.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3280 ;-- CL 1915, 3202 ;-- CL 1929, 2126 ;-- CL 1948, 109.4



Section 109.5 Fire chief; power to command aid at fire; refusal, penalty.

Sec. 5.

The chief of the fire department, or other officer acting as such, may command any person present at a fire to aid in the extinguishment thereof and to assist in the protection of property thereat. If any person shall wilfully disobey any such lawful requirement or other lawful order of any such officer he shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by imprisonment in the county jail for a period not exceeding 90 days, or by a fine not exceeding 100 dollars, or by both such fine and imprisonment, in the discretion of the court.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3281 ;-- CL 1915, 3203 ;-- CL 1929, 2127 ;-- CL 1948, 109.5



Section 109.6 Fire wardens; appointment, duties.

Sec. 6.

The council may provide by ordinance for the appointment of, and may appoint, such number of fire wardens as may be deemed necessary; and for the examination by them, from time to time, of the stoves, furnaces and heating apparatus and devices in all the dwellings, buildings and structures within the city; and in all places where combustible or explosive substances are kept; and to cause all such as are unsafe with respect to fire to be put in a safe condition.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3282 ;-- CL 1915, 3204 ;-- CL 1929, 2128 ;-- CL 1948, 109.6



Section 109.7 Fire ordinances; limits on wooden structures, construction, regulation; escapes.

Sec. 7.

The council may prescribe by ordinance, from time to time, limits of districts within the city within which wooden buildings and structures shall not be erected, placed, enlarged or repaired; and to direct the manner of constructing buildings within such districts, with respect to protection against fire and the material of which the outer walls and roofs shall be constructed. The council may provide by ordinance for proper fire escapes on buildings and compel the owners or occupants thereof to construct and maintain the same.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3283 ;-- CL 1915, 3205 ;-- CL 1929, 2129 ;-- CL 1948, 109.7



Section 109.8 Trades within certain districts prohibited; combustibles, regulation.

Sec. 8.

The council may also prohibit within such places or districts as they shall deem expedient, the location of shops; the prosecution of any trade or business; the keeping of lumber yards; and the storing of lumber, wood or other easily inflammable material, in open places, when, in the opinion of the council, the danger from fire is thereby increased. They may regulate the storing of gunpowder, oils and other combustible and explosive substances and the use of lights in buildings; and generally, may pass and enforce such ordinances and regulations as they may deem necessary for the prevention and suppression of fires.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3284 ;-- CL 1915, 3206 ;-- CL 1929, 2130 ;-- CL 1948, 109.8



Section 109.9 Prohibited structure; nuisance, abatement.

Sec. 9.

Every building or structure which may be erected, placed, enlarged, repaired or kept, in violation of any ordinance or regulation made for the prevention of fires, is hereby declared to be a nuisance, and may be abated or removed by the direction of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3285 ;-- CL 1915, 3207 ;-- CL 1929, 2131 ;-- CL 1948, 109.9



Section 109.10 Compensation of officers, fire fighters, and employees; compensation for injuries.

Sec. 10.

The officers, fire fighters, and employees of the department shall receive compensation as the council may provide. The council may provide suitable compensation for an injury to person or property which a fire fighter receives in consequence of the performance of the fire fighter's duty at a fire.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3286 ;-- CL 1915, 3208 ;-- CL 1929, 2132 ;-- CL 1948, 109.10 ;-- Am. 1978, Act 14, Imd. Eff. Feb. 8, 1978



Section 109.11 Destruction of buildings at fires; damages, settlement; jury trial.

Sec. 11.

The engineer in charge of the department at any fire, with the concurrence of the mayor or any 2 aldermen, may cause any building to be pulled down or destroyed, when deemed necessary, in order to arrest the progress of the fire. Whenever any building is so pulled down or destroyed, any person having an interest in such building may present his claim for damages to the council of such city, and it shall thereupon be the duty of the council to pay such claimant such damages as may be just under all the circumstances, taking into consideration the fact whether or not such loss would probably have occurred to such building if it had not been pulled down or destroyed, and whether the same was insured or not. If the council and such claimant shall not be able to agree upon the amount of damages to be paid such claimant, then the amount of such damages shall be ascertained by the appraisal of a jury, to be selected in the same manner as in cases of juries to appraise damages for taking private property for public use. Such jury may visit the premises and hear all the proofs in the case, and shall allow such claimant such amount of damages as they may deem proper under all the circumstances, as above stated. If such jury shall not be able to agree, a new jury shall be impaneled, as above provided, until a jury has been obtained that shall agree; and the city shall pay such claimant the amount of damages fixed by such jury. There shall be no appeal from the verdict of such jury, either by the city or any claimant.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3287 ;-- CL 1915, 3209 ;-- CL 1929, 2133 ;-- CL 1948, 109.11



Section 109.12 Harbor fire ordinances.

Sec. 12.

The council of any city located upon any of the navigable waters of the state may, by ordinance, prescribe such regulations to be observed by owners, masters and employes of steamboats and water craft as may be necessary for the prevention of fires in the harbor, and to prevent the communication of fire from such boats and craft; and may prescribe in such ordinances the manner of collecting any penalties imposed thereby.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3288 ;-- CL 1915, 3210 ;-- CL 1929, 2134 ;-- CL 1948, 109.12






215-1895-XXX CHAPTER XXX FINANCE AND TAXATION. (110.1...110.29)

Section 110.1 Fiscal year.

Sec. 1.

The fiscal year of cities subject to the provisions of this act shall commence on the first Monday of March in each year, or when the council has decided to have the taxes collected in 2 installments, as authorized by section 2 of chapter 30, the fiscal year shall commence on the first Monday of October of each year: Provided, That when the council shall so decide to collect the city taxes pursuant to said section 2 the next fiscal year shall continue to the first Monday of October.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3289 ;-- CL 1915, 3211 ;-- CL 1929, 2135 ;-- CL 1948, 110.1



Section 110.2 Council's power of taxation; collection; installments.

Sec. 2.

The council of any such city shall have authority, within the limitations herein prescribed, to raise annually by taxation within the corporation such sum of money as may be necessary to defray the expenses and pay the liabilities of the city and to carry into effect the powers in this act granted.

The council of any such city shall have authority to provide by ordinance that the taxes in such city shall be levied and collected in 2 installments, 1 of which installments shall be for the general taxes, and which shall be assessed, levied and payable as provided in the general tax laws of this state, where not inconsistent with the provisions of this act; the other installment of which shall be for city taxes and shall be payable on the first day of July in each year.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3290 ;-- CL 1915, 3212 ;-- CL 1929, 2136 ;-- CL 1948, 110.2



Section 110.3 Tax revenues; division into funds.

Sec. 3.

The revenues raised by general tax upon all the property in the city or by loan to be repaid by a general tax shall be divided into so many of the following general funds as are necessary:

(a) Contingent fund, for the contingent and other expenses of the city for the payment of which from some other fund no provision is made.

(b) Fire department fund, for purchasing grounds, erecting engine houses on the grounds, purchasing engines and other fire apparatus, and other expenses necessary to maintain the fire department of the city.

(c) General street fund, for opening, widening, extending, altering, vacating, grading, paving, curbing, graveling, improving, repairing, and clearing the streets, alleys, and public grounds of the city and for the construction, maintenance, and repair of sidewalks and crosswalks.

(d) General sewer fund, for sewers, drains, ditches, and drainage and for the improvement of watercourses.

(e) Bridge fund, for the construction and maintenance of bridges.

(f) Water fund, for maintaining and extending a system of waterworks, constructing reservoirs and cisterns, and providing other supplies of water.

(g) Public building fund, for providing for public buildings; for the purchase of land for public buildings; and for the erection, preservation, and repair of public buildings that the council is authorized to erect and maintain and that are not otherwise provided for in this act.

(h) Police fund, for the maintenance of the police of the city and for the arrest of or issuance of citations to persons violating the ordinances of the city and the imposition of sanctions on those persons.

(i) Cemetery fund.

(j) Interest and sinking fund, for the payment of the principal of and interest on the public debt of the city.

(k) Park fund, for the purchase of grounds for public parks and the maintenance and improvement of public parks.

(l) Light fund, for the construction, purchase, and maintenance of lights.

(m) Other funds that the council may constitute.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3291 ;-- CL 1915, 3213 ;-- CL 1929, 2137 ;-- CL 1948, 110.3 ;-- Am. 1994, Act 19, Eff. May 1, 1994



Section 110.4 Tax money; special funds.

Sec. 4.

Revenues and moneys raised by taxation in special districts of the city shall be divided into the following special funds:

First, A street district fund, for each street district,—for defraying the expenses of grading, improving, repairing and working upon the streets therein, and for the payment of all street expenses, which the council shall charge upon the street district;

Second, A district sewer fund, for each main sewer district,—for the payment of the costs and expenses of sewers and drainage in, and chargeable to the main sewer district, when the city shall be divided into such districts;

Third, Special assessment funds; any money raised by special assessment levied in any special assessment district or special sewer district to defray the expenses of any work, paving, improvement, repairs, or drainage therein, shall constitute a special fund for the purpose for which it was raised.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3292 ;-- CL 1915, 3214 ;-- CL 1929, 2138 ;-- CL 1948, 110.4



Section 110.5 Taxes for general fund; limitation on council.

Sec. 5.

The aggregate amount which the council may raise by general tax upon the taxable real and personal property in the city for the purpose of defraying the general expenses and liabilities of the corporation, and for all purposes for which the several general funds mentioned in section 3 of this chapter are constituted (exclusive of taxes for schools and school house purposes) shall not, except as herein otherwise provided, exceed in 1 year 1 1/2%.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3293 ;-- CL 1915, 3215 ;-- CL 1929, 2139 ;-- CL 1948, 110.5 ;-- Am. 1957, Act 80, Eff. Sept. 27, 1957



Section 110.6 Tax raised in street district; purposes, limitation.

Sec. 6.

The council may also raise by tax in each street district for defraying the expenses of working upon, improving and repairing and cleaning the streets of the district and for all purposes for which the street district fund above mentioned is constituted, a sum not exceeding in any 1 year 1/4 of 1 per cent on the assessed value of the taxable real and personal property in the district.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3294 ;-- CL 1915, 3216 ;-- CL 1929, 2140 ;-- CL 1948, 110.6



Section 110.7 Special assessments; purposes; local improvements, street and drain construction.

Sec. 7.

In addition to the above amounts, the council may raise by special assessment in sewer districts and special assessment districts, for the purpose of grading, paving, curbing, graveling and otherwise improving the streets and for constructing sewers and drains and making other local improvements chargeable upon the lands and property in the district according to frontage or benefits and for all other purposes for which the main sewer funds and special assessment funds are constituted, such sums as they shall deem necessary.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3295 ;-- CL 1915, 3217 ;-- CL 1929, 2141 ;-- CL 1948, 110.7 ;-- Am. 1969, Act 89, Imd. Eff. July 24, 1969



Section 110.8 Private sewer tax.

Sec. 8.

A tax or assessment of not more than 2 dollars per year may be levied upon each lot or premises drained by a private sewer or drain leading into any public drain or sewer.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3296 ;-- CL 1915, 3218 ;-- CL 1929, 2142 ;-- CL 1948, 110.8



Section 110.9 Annual tax levy; purpose; credit for surplus moneys.

Sec. 9.

The council shall also raise annually by taxation, an amount such that the estimated collections therefrom are sufficient to promptly pay when due the interest, that portion of the principal and all required sinking fund deposits on all outstanding bonds or other evidences of indebtedness, or assessments or contract obligations in anticipation of which bonds are issued, falling due prior to the time of the following year's tax collections which tax shall be without limitation as to rate or amount and in addition to any other tax the city may be authorized to levy but shall not be in excess of the rate or amount necessary to pay the principal and interest or assessments or contract obligations. If at the time of making any annual tax levy surplus moneys are on hand for the payment of principal or interest and provision has not been made for the disposition thereof, then credit therefor may be taken upon such tax levy for principal or interest as the case may be.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3297 ;-- CL 1915, 3219 ;-- CL 1929, 2143 ;-- CL 1948, 110.9 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 110.10 Expense estimates of council; time, contents.

Sec. 10.

It shall be the duty of the council to cause estimates to be made in the month of September, or in the month of May in each year, where the council has decided to have the taxes levied and collected in 2 installments as authorized in section 2 of chapter 30 of this act, of all the expenditures which will be required to be made from the several general funds of the city during the next fiscal year, for the payment of interest and debts to fall due, or for lands to be acquired, buildings to be erected or repaired, bridges to be built and for the paving of streets, the construction of sewers, making improvements, and for the support of the police and fire departments, and for defraying the current expenses of the year, and for every other purpose for which any money will be required to be paid from any of the several general funds during such fiscal year; and also, to estimate the amounts that will be required to be expended from street district funds during said next fiscal year, in working upon, improving and repairing the streets in the several street districts of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3298 ;-- CL 1915, 3220 ;-- CL 1929, 2144 ;-- CL 1948, 110.10



Section 110.11 Expense estimate of council; deficiencies; installment levies.

Sec. 11.

The council shall also in the same month determine upon the amount required to be raised in the next general tax levy to meet any deficiencies for the current year; also the amount or part of any special assessments which they required to be levied or reassessed in the next general tax rolls of the city, or upon the next city tax rolls of the city where the council have decided to have the taxes levied and collected in 2 installments as authorized in section 2 of chapter 30 of this act, upon lands in any main sewer, or special assessment district, or upon any parcel of land, or against any particular person as a special assessment.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3299 ;-- CL 1915, 3221 ;-- CL 1929, 2145 ;-- CL 1948, 110.11



Section 110.12 Annual appropriation bill; purpose; contents.

Sec. 12.

The council shall also in the said month of September, or in said month of May where the council has decided to have the taxes levied and paid in 2 installments as authorized in section 2 of chapter 30, pass an ordinance, to be termed the annual appropriation bill, in which they shall make provision for, and appropriate the several amounts required to defray the expenditures and liabilities of the corporation for the next fiscal year payable from the several general funds, and from the street district funds as estimated and determined upon, as provided in section 10 of this chapter, and order the same, or so much of such amounts as may be necessary, to be raised by tax with the next general tax levy, or with the city or July tax levy where the council has decided to have the taxes levied and collected in 2 installments, or by loans, or both, and to be paid into the several general funds and street district funds of the city; but the whole amount so ordered to be raised by tax or loan, or by both, shall not, except as herein otherwise provided, exceed the amount which the city is authorized by sections 5, 6 and 9 of this chapter, to raise by general tax during the year. The council shall specify in such ordinance the objects and purposes for which such appropriations are made, and the amount appropriated for each object or purpose, and to each of the general funds and street district funds. The council shall also designate in the appropriation bill the sums, if any, required to be levied to meet any deficiency for the current year, and the amount or part of any special assessment, or other sum which they require to be levied or re-assessed as mentioned in section 11 of this chapter, and the disposition to be made of such moneys, and shall also designate in said bill any local improvements which they may deem advisable to make during the next fiscal year to be paid for in whole or in part by special assessments, and the estimated cost thereof.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3300 ;-- CL 1915, 3222 ;-- CL 1929, 2146 ;-- CL 1948, 110.12



Section 110.13 Taxes certified to board of supervisors and ward supervisors; manner.

Sec. 13.

All sums ordered in the annual appropriation bill, in any year to be raised for the several general funds (except in cases where the council have decided to have the taxes levied and collected in 2 installments, in which case such sums shall, by the board of review and equalization provided in section 5 of chapter 30, be apportioned on or before the fifteenth day of May, among the several wards of the city according to their assessed valuation) and all amounts reported to the council by the board of education to be raised for schools, library and schoolhouse purposes, as provided in chapter 32 of this act, shall be certified to the clerk of the board of supervisors of the county on or before the first Monday of October. All sums ordered in said bill to be levied or [re-assessed] assessed in street or sewer districts or as special assessments, and in case there is to be a July tax roll for the collection of city taxes, all sums ordered in the annual appropriation bill apportioned as aforesaid, shall, forthwith, be certified by the city clerk to the supervisors of the respective wards as provided in chapter 24, and all such sums shall be levied and collected on such July or city tax roll. If, however, there be no July or city tax or if any part of the taxes assessed and levied on the July roll are not paid, such sums shall be levied and collected with the state and county taxes next thereafter to be levied within such city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3301 ;-- CL 1915, 3223 ;-- CL 1929, 2147 ;-- CL 1948, 110.13



Section 110.14 Annual appropriation bill; raising of moneys after passage prohibited.

Sec. 14.

After the passage of the annual appropriation bill, no further sums shall be used, raised or appropriated; nor shall any further liability be incurred for any purpose, to be paid from any general fund or street district fund, during the fiscal year for which the appropriation was made, unless the proposition to make the appropriation shall be sanctioned by a 2/3 vote of the electors voting upon the proposition at the next annual city election or at any special election called for that purpose. But this section shall not prohibit the council from making any necessary repairs or expenditure at a cost not to exceed 5,000 dollars, the necessity for which is caused by casualty or accident, happening after making the annual appropriation for the year or such necessity arising from an existing, evident and impending danger, and from borrowing the money therefor.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3302 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3224 ;-- CL 1929, 2148 ;-- CL 1948, 110.14



Section 110.15 Improvements prohibited unless appropriation made; expenditures only from appropriations.

Sec. 15.

No improvement, work, repairs or expense, to be paid for out of any general fund, or street district fund, excepting as herein otherwise provided, shall be ordered, commenced or contracted for, or incurred in any fiscal year, unless in pursuance of an appropriation specially made therefor, in the last preceding annual appropriation bill, nor shall any expenditure be made, or liability be incurred, in any such year, for any such work, improvement, repairs, or for any purpose, exceeding the appropriation so made therefor; nor shall any expenditure be made, or money be paid out of any general, or street district fund, for any purpose, unless appropriated for that purpose in said bill.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3303 ;-- CL 1915, 3225 ;-- CL 1929, 2149 ;-- CL 1948, 110.15



Section 110.16 Improvements financed by special assessments.

Sec. 16.

Sections 14 and 15 of this chapter do not apply to appropriations, contracts, incurring of liabilities, expenditures and work in connection with any improvements financed by special assessments.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3304 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3226 ;-- CL 1929, 2150 ;-- CL 1948, 110.16 ;-- Am. 1969, Act 89, Imd. Eff. July 24, 1969



Section 110.17 Improvement before tax levy prohibited.

Sec. 17.

No public work, improvement or expenditure shall be commenced, nor any contract therefor be let or made, except as herein otherwise provided, until a tax or assessment shall have been levied to pay the cost and expense thereof, and no such work or improvement shall be paid for, or contracted to be paid for, except from the proceeds of the tax or assessment thus levied, or from the proceeds of bonds issued in anticipation of the collection of said tax.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3305 ;-- CL 1915, 3227 ;-- CL 1929, 2151 ;-- CL 1948, 110.17



Section 110.18 Taxes and loans for capital improvements; bonds; limitation.

Sec. 18.

Instead of levying a tax for the whole amount authorized by this act to be raised in that manner in any year, for the purpose of the capital improvements, the council may, in its discretion, raise a part thereof by tax and a part thereof by loan and issue bonds of the city therefor: Provided, That the aggregate amount of taxes and loans so raised and made, shall not exceed the amount for which a tax might be levied for the same year.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3306 ;-- CL 1915, 3228 ;-- CL 1929, 2152 ;-- CL 1948, 110.18 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 110.19 Loan in anticipation of receipts from special assessments; purpose; limitation; bonds.

Sec. 19.

The council shall also have authority to raise moneys by loan in anticipation of the receipts from special assessments for the purpose of defraying the costs of the improvement for which the assessment was levied. Such loan shall not exceed the amount of the assessment for the completion of the whole work. The council may issue bonds of the city for such loan, and may, in its discretion, pledge the full faith and credit of the city for their payment. Bonds for 2 or more improvements may be consolidated in a single issue.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3307 ;-- CL 1915, 3229 ;-- Am. 1929, Act 53, Eff. Aug. 28, 1929 ;-- CL 1929, 2153 ;-- CL 1948, 110.19 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 110.20 Tax or loan to raise greater amount; vote of electors; maximum amount; limitation on amount of indebtedness; fire, flood, or other calamity requiring emergency fund; exclusions from computation of net indebtedness; deducting resources of sinking fund; validation of bonds or contract or assessment obligations; calculating assessed value equivalent.

Sec. 20.

(1) If a greater amount is required in any year for a lawful purpose than can be raised by the council under the provisions of this chapter, the amount may be raised by tax or loan, or partly by tax and partly by loan. The amount that may be voted or raised by tax, if approved by a majority vote of the electors at an annual or special city election, in any year under the provisions of this act, shall not exceed 2% of the assessed valuation of the real and personal property in the city as shown by the last preceding tax rolls made in the city.

(2) The amount of indebtedness incurred by the issue of bonds or otherwise, including existing indebtedness, shall not exceed 10% of the assessed valuation of the real and personal property within the city subject to taxation as shown by the last preceding assessment roll of the city.

(3) In case of fire, flood, or other calamity requiring an emergency fund for the relief of the inhabitants of the city, or for the repairing or rebuilding of any of its municipal buildings, works, bridges, or streets, the council may borrow money due in not more than 3 years and in an amount not exceeding 1/4 of 1% of the assessed valuation of the city, notwithstanding the loan may increase the indebtedness of the city beyond the limitations fixed by the city charter or in this act.

(4) In computing the net indebtedness the following shall be excluded:

(a) Bonds issued in anticipation of the collection of special assessments even though they are a general obligation of the city.

(b) Motor vehicle highway fund bonds even though they are a general obligation of the city.

(c) Revenue bonds.

(d) Bonds issued or contract or assessment obligations incurred to comply with an order of the water resources commission or a court of competent jurisdiction even though they are a general obligation of the city.

(e) Obligations incurred for water supply, sewage, drainage, or refuse disposal projects necessary to protect the public health by abating pollution even though they are a general obligation of the city.

(f) Mortgage bonds which are secured only by a mortgage on the property and revenues, including a franchise, stating the terms upon which, in case of foreclosure, the purchaser may operate the franchise; which franchise shall not extend for more than 20 years after the date of the sale of the utility and franchise on foreclosure.

(g) Bonds issued to acquire housing for which rent subsidies will be received by the city or an agency of the city under a contract with the United States government and used by the city to operate and maintain the housing and pay principal and interest on the bonds.

(5) The resources of the sinking fund pledged for the retirement of any outstanding bonds shall also be deducted from the amount of indebtedness.

(6) Bonds issued before the effective date of this subsection, or contract or assessment obligations incurred before the effective date of this subsection, are validated.

(7) In computing the net indebtedness determined under subsection (2) there may be added to the assessed value of real and personal property in a city for a fiscal year an amount equal to the assessed value equivalent of certain city revenues as determined under this subsection. The assessed value equivalent shall be calculated by dividing the sum of the following amounts by the city's millage rate for the fiscal year:

(a) The amount paid or the estimated amount required to be paid by the state to the city during the city's fiscal year for the city's use pursuant to section 13 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.913. The department of treasury shall certify the amount upon request.

(b) The amount levied by the city for its own use during the city's fiscal year from the specific tax levied under 1974 PA 198, MCL 207.551 to 207.572.

(c) The amount levied by the city for its own use during the city's fiscal year from the specific tax levied under the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3308 ;-- CL 1915, 3230 ;-- CL 1929, 2154 ;-- CL 1948, 110.20 ;-- Am. 1960, Act 17, Eff. Aug. 17, 1960 ;-- Am. 1969, Act 88, Eff. Mar. 20, 1970 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974 ;-- Am. 1979, Act 123, Imd. Eff. Oct. 19, 1979 ;-- Am. 2007, Act 171, Imd. Eff. Dec. 21, 2007



Section 110.21 Bonds; approval of electors required; exceptions.

Sec. 21.

Bonds shall not be issued, except special assessment bonds, bonds for the portion of the cost of local improvements to be paid by the city at large, not to exceed 40% of the cost of the improvements, bonds for capital improvements in the annual budget as provided in section 18 of this chapter, emergency bonds, and bonds which the council is authorized by specific statute to issue without vote of the electors, unless approved by a majority of the electors voting thereon at any regular or special city election. The election shall be conducted in accordance with the general laws governing the conduct of elections.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3309 ;-- CL 1915, 3231 ;-- CL 1929, 2155 ;-- CL 1948, 110.21 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974



Section 110.22 Accounting rules; moneys received.

Sec. 22.

All moneys and taxes raised, loaned or appropriated for the purposes of any particular fund, shall be paid in and credited to such fund, and shall be applied to the purposes for which such moneys were raised and received, and to none other; nor shall the moneys belonging to 1 fund be transferred to any other fund, or be applied to any purpose for which such other fund is constituted, except when there shall be a surplus in any general fund at the close of any fiscal year. In such case the surplus may be transferred to the sinking fund, should there be a deficiency in that fund, otherwise the council may apply such surplus as they shall deem proper. Moneys not received or appropriated for any particular fund shall be credited to the contingent fund: Provided, That moneys raised or collected in any fund for operating expense, extension or construction of any municipally owned public utility, in excess of the expenditure requirements of that utility in any year, shall not be transferred to any other fund at the close of the fiscal year, except for the payment of bonds or obligations incurred on account of that utility, or to provide for replacements or extensions of that utility.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3310 ;-- CL 1915, 3234 ;-- Am. 1917, Act 168, Eff. Aug. 10, 1917 ;-- CL 1929, 2156 ;-- CL 1948, 110.22



Section 110.23 Moneys; procedure for disbursement.

Sec. 23.

No money shall be drawn from the treasury, except in pursuance of the authority and appropriation of the council and upon the warrant of the clerk. Such warrant shall specify the fund from which it is payable, and shall be paid from no other fund.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3311 ;-- CL 1915, 3235 ;-- CL 1929, 2157 ;-- CL 1948, 110.23



Section 110.24 Moneys; drawing upon exhausted funds; warrants on such funds declared void.

Sec. 24.

No warrant shall be drawn upon the treasury, after the fund from which it should be paid has been exhausted; nor when the liabilities outstanding, and previously incurred and payable from such fund, are sufficient to exhaust it. Any warrant, draft or contract, payable by the provisions of this act from any particular fund, excepting bonds given for loans herein authorized and issued or made after such fund has been exhausted by previous payments or by previous liabilities payable from such fund, shall be void as against the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3312 ;-- CL 1915, 3236 ;-- CL 1929, 2158 ;-- CL 1948, 110.24



Section 110.25 Loans; limitation; bonds.

Sec. 25.

Loans shall not be made by the council, or by its authority, in any year exceeding the amounts prescribed in this act. For any loans lawfully made, the bonds of the city may be issued, subject to the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, the bonds shall be executed in a manner as the council directs. Bonds previously issued or indebtedness previously incurred by any city are hereby validated.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3313 ;-- CL 1915, 3237 ;-- CL 1929, 2159 ;-- CL 1948, 110.25 ;-- Am. 1974, Act 345, Imd. Eff. Dec. 21, 1974 ;-- Am. 2002, Act 231, Imd. Eff. Apr. 29, 2002



Section 110.26 Annual accounts audit by council; statement, contents.

Sec. 26.

Immediately upon the close of the fiscal year the council shall audit and settle the accounts of the city treasurer and other officers of the city, and the accounts also, as far as practicable, of all persons having claims against the city, or accounts with it not previously audited; and shall make out a statement in detail of the receipts and expenditures of the corporation during the preceding year, which statement shall distinctly show the amount of all taxes raised during the preceding year for all purposes, and the amount raised for each fund; the amount levied by special assessments and the amount collected on each; and the amount of money borrowed, and upon what time and terms, and for what purpose; also the items and amounts received from all other sources during the year, and the objects thereof, classifying the expenditures for each purpose separately. Said statement shall also show the amount and items of all indebtedness outstanding against the city, and to whom payable, and with what rate of interest; the amount of salary or compensation paid or payable to each officer of the city for the year, and such other information as shall be necessary to a full understanding of all the financial concerns of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3314 ;-- CL 1915, 3238 ;-- CL 1929, 2160 ;-- CL 1948, 110.26



Section 110.27 Statement of receipts; filing, publication.

Sec. 27.

Said statement, signed by the mayor and clerk, shall be filed in the office of the city clerk, and a copy thereof published in 1 of the newspapers of the city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3315 ;-- CL 1915, 3239 ;-- CL 1929, 2161 ;-- CL 1948, 110.27



Section 110.28 Misappropriation of moneys; penalty.

Sec. 28.

If any officer of the corporation shall, directly or indirectly, appropriate or convert any of the moneys, securities, evidences of value, or any property whatsoever, belonging to the corporation or any board thereof, to his own use, or shall directly or indirectly and knowingly, appropriate or convert the same to any other purpose than that for which such moneys, securities, evidences of value or property may have been appropriated, raised or received, or to any purpose not authorized by law, he shall be deemed guilty of willful and corrupt malfeasance in office, and may be prosecuted, tried and convicted therefor, and, on conviction, may be punished by fine not exceeding 1,000 dollars, or by imprisonment in the state prison for a period not exceeding 3 years, or both, in the discretion of the court.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3316 ;-- CL 1915, 3240 ;-- CL 1929, 2162 ;-- CL 1948, 110.28



Section 110.29 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.






215-1895-XXXI CHAPTER XXXI ASSESSMENT AND COLLECTION OF TAXES. (111.1...111.20)

Section 111.1 Tax assessment and collection by supervisors; city assessor, duties; rules.

Sec. 1.

The supervisors of every city shall, in each year, make and complete an assessment of all the real and personal property within their respective wards liable to taxation under the laws of the state, and of all the property of any person liable to be assessed therein, in the same manner, and within the same time as required by law for the assessment of property in the townships of the state, and in so doing they shall conform to the provisions of law governing the action of supervisors of townships performing like services, and in all other respects within their respective wards, they shall, unless otherwise in this act provided, conform to the provisions of law applicable to the action and duties of supervisors in townships, in the assessment of property, the levying of taxes, and in the issuing of warrants for the collection and return thereof: Provided, That any city now incorporated, and which shall become re-incorporated under this act, now having an assessor for the assessment of property and the levying of taxes, such city may retain its present method of assessing property and levying taxes, and such assessor in office at the time this act shall take effect, shall remain in office until the expiration of the term for which he was appointed or elected and until his successor shall have been appointed and qualified. The council of any city re-incorporated under the provisions of this act may by ordinance provide for the appointment by the council upon the recommendation of the mayor, a city assessor who shall hold his office for 1 year from and after the first Monday in March of the year in which he shall have been appointed, and such appointment shall be made as aforesaid on or before the second Monday in April in each year. Such assessor shall make an assessment of all real and personal property within such city in the same manner, and have the same powers, and perform the same duties touching the assessment of such property and the levying of such taxes as are performed by supervisors in townships in such matters, which powers shall be exercised and duties shall be performed by such assessor instead of being executed and performed by the supervisor of the several wards in any such city as hereinbefore provided. Such assessor shall make his assessment of all such property in a single roll. Where, however, the council has decided to have the taxes levied and collected in 2 installments, such assessments shall be made in 2 separate rolls, 1 for the city taxes and special assessments to be known as the “city or July tax roll,” the other for the state, county and school taxes, to be known as the “December tax roll,” and in the making of such assessments and in the levying of taxes such city shall be treated as a whole or as 1 assessment district as townships are treated under the general tax laws of the state.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3318 ;-- CL 1915, 3242 ;-- CL 1929, 2164 ;-- CL 1948, 111.1



Section 111.2 Personal property; assessment; tax exemption.

Sec. 2.

If any person residing in the city a part of the time during the year shall, in the opinion of any supervisor, unjustly or falsely claim exemption from taxation therein on the ground that he or she has a residence, and is taxed or liable to taxation elsewhere than in said city, the supervisor shall, notwithstanding, assess such person for such amount of personal property as in his opinion shall be just, and such assessment shall be conclusive as to the liability of such person to be assessed and to pay the tax levied in pursuance thereof, unless such person shall present to the treasurer, or officer requiring payment of such tax, a receipt duly signed and authenticated by the affidavit of some other collector of taxes, and also by the affidavit of the person charged with the tax, showing that such person has paid a tax upon all of the same property for the same year to such other collector or receiver of taxes.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3319 ;-- CL 1915, 3243 ;-- CL 1929, 2165 ;-- CL 1948, 111.2



Section 111.3 Personal property; assessment; situs.

Sec. 3.

All personal property found in any ward may be assessed therein, whether the owner thereof resides in such ward or elsewhere. If there shall be any doubt as to the ward in which any person shall be assessed for personal property belonging to such person, the board of review hereinafter mentioned may direct as to the ward in which the assessment shall be made, and any assessment so made shall be conclusive as to the liability of such person to be assessed in such ward for said property.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3320 ;-- CL 1915, 3244 ;-- CL 1929, 2166 ;-- CL 1948, 111.3



Section 111.4 Property assessment; equalization.

Sec. 4.

For the purpose of assessing all property equally in the whole city, the supervisors of the several wards shall meet and confer together from time to time, while making their assessments, and equalize their valuations in such manner as may be just.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3321 ;-- CL 1915, 3245 ;-- CL 1929, 2167 ;-- CL 1948, 111.4



Section 111.5 Board of review; members, duties, compensation; equalization by county supervisors; apportionment.

Sec. 5.

The supervisors of the several wards, the city assessor in cities providing for such officer, the mayor and the city attorney, shall constitute a board of equalization and review of the general assessment rolls of the several wards of said city, a majority of whom shall constitute a quorum for the transaction of business, but a less number may adjourn from day to day. They shall have power, and it shall be their duty, to examine said assessment rolls, and they shall have authority to and shall correct any errors or deficiencies found therein, either as to the names, valuations or descriptions; and of their own motion, or on cause shown, may reduce or increase the valuation of any property found on said rolls, and shall add thereto any taxable property in said city that may have been omitted, and shall value the same; and to strike from said rolls any property wrongfully thereon, and generally to perfect said rolls in any respect by said board deemed necessary and proper, for which services such members of said board shall receive 2 dollars per day while actually employed. If on examination they shall deem the valuation of the several wards to be relatively unequal, they shall equalize the same by adding to or deducting from the total valuation of the taxable property in any ward such an amount as, in their judgment, will produce relatively an equal and uniform valuation of the real estate in the city; and the amount added to or deducted from the total valuation in any such ward shall be so stated in the certificate attached to the assessment roll of such ward; and all taxes for state, county, school, general city and sewer purposes shall be apportioned according to said equalization, in the manner hereinbefore provided, and said equalization shall not be changed with regard to the relative valuation of the several wards of said city, and the board of supervisors of the county in which such city is located shall equalize such city as a unit the same as a township is equalized, and any amount added to or deducted from the total valuation of such city as a unit, shall be apportioned by the clerk of the board of supervisors among the several wards, according to the equalized valuation of the real property in each ward as fixed by the board of review.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3322 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3246 ;-- CL 1929, 2168 ;-- CL 1948, 111.5



Section 111.6 Board of review; meetings of board; officers; proceedings; statement, form; endorsed rolls returned to supervisors; finality.

Sec. 6.

The said board shall meet on the third Monday in May in each year, at the council rooms in such city, at 9 o'clock in the forenoon, at which time and place notice shall be given by the clerk at least 2 weeks prior to the time of meeting, by publishing a notice thereof in 1 or more of the newspapers of said city, and also by posting the same in 3 public places in each ward of said city, at which time and place the several supervisors shall submit to said board their respective general assessment rolls. They shall select 1 of their number as chairman, and shall continue in session at least 4 days successively, and as much longer as may be necessary to complete the review, and at least 6 hours in each day, during said 4 days or more; and any person or persons desiring so to do, may examine his, her or their assessment on said rolls, and may show cause, if any exists, why the valuation thereof should be changed and the said board shall decide the same, and their decision shall be final. They may examine on oath any person touching the matter of his or her assessment, and the chairman or any member of said board may administer oaths. They shall keep a record of their proceedings, and all changes made in said rolls, and the amount added to or deducted from the total valuation in each ward shall be entered upon such record, which record shall be deposited with the city clerk, who shall be clerk of said board.

The decision of a majority of the members of said board upon all questions shall govern. The rolls as prepared by the several supervisors shall stand as approved and adopted as the act of the board of review, except as changed as herein provided. Said board shall have the same power and perform the same duties in all respects as boards of review of townships, in reviewing and correcting assessments made by supervisors of townships, except as in this act otherwise provided.

After said board of review shall have completed the revision of said rolls, the clerk shall endorse and sign a statement upon each roll, to the effect that the same is the general assessment roll of the ward to which it applies for the year in which it has been prepared, as approved by the board of review. Such statement may be in the following form [viz.], namely:

I hereby certify that the board of review and equalization of the city of .................. have reviewed, equalized and corrected the within assessment roll, and have deducted (or added, as the case may be) .............. dollars from (or to, as the case may be), the valuation of the real estate made by the supervisor, and have determined the aggregate value of such real estate to be ........ dollars, and the total value of the personal estate to be ............. dollars for the year A.D. ...........

Upon the completion of such rolls, and their endorsement in manner aforesaid, they shall be returned to the several supervisors, and shall be conclusively presumed by all courts and tribunals to be valid, and shall not be set aside except for causes mentioned in the general laws of the state, relating to the assessment of property and the levy and collection of taxes thereon. The omission of such endorsement, however, shall not affect the validity of any such roll.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3323 ;-- CL 1915, 3247 ;-- CL 1929, 2169 ;-- CL 1948, 111.6



Section 111.7 Assessment roll; certified copy delivered by supervisor to city clerk.

Sec. 7.

Within 60 days after the confirmation, and where the council have decided to have the taxes levied and collected in 2 installments, and the roll is the city or July roll, on or before the first day of June following the confirmation of such rolls, as above provided, each supervisor shall deliver a certified copy of his assessment roll to the city clerk, to be filed in his office for the use of the council.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3324 ;-- CL 1915, 3248 ;-- CL 1929, 2170 ;-- CL 1948, 111.7



Section 111.8 Certification by city clerk to county clerk; contents.

Sec. 8.

On or before the first Monday of October in each year, the city clerk shall certify to the county clerk of the county in which the city is located the aggregate amount of all sums which the council require to be raised for the next fiscal year for all city purposes, or where the council have decided to have the taxes paid in 2 installments, all sums for city purposes that have not been paid upon the July rolls, and for schools and library and school-house purposes, by general taxation upon all the taxable property of the whole city.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3325 ;-- CL 1915, 3249 ;-- CL 1929, 2171 ;-- CL 1948, 111.8



Section 111.9 Apportionment of amounts by board of supervisors; certification procedure.

Sec. 9.

The board of supervisors of the county in which such city is located shall apportion the amounts to be raised as mentioned in the preceding section among the wards of the city, according to the equalized valuation of the property appearing upon the certificate of the several assessment rolls of the city for such year, as finally equalized by the board of supervisors, and the clerk of said board shall certify to the supervisor of each ward for assessment therein, the amount so apportioned to his ward; giving the amount apportioned for school, library and schoolhouse purposes in a separate sum, within 5 days after the board of supervisors of the county shall have completed the equalization of the valuation of the property in the county for the year. Said clerk of the board shall also certify to the city clerk the amounts apportioned to the several wards of the city, as aforesaid.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3326 ;-- CL 1915, 3250 ;-- CL 1929, 2172 ;-- CL 1948, 111.9



Section 111.10 Certification of taxes by city clerk to ward supervisors.

Sec. 10.

On or before the first day of October, or on or before the first Monday of June in each year where the council have decided to have the taxes levied and collected in 2 installments, the city clerk shall certify to the supervisors of each ward for the assessment therein, all amounts which the council require to be assessed or re-assessed in any street district, main or special sewer district, or other special assessment district, or upon any parcel of land, or against any particular person as a special assessment or otherwise within his district, together with a designation of the district, or description of the land or person upon whom or within which the several sums are to be assessed or re-assessed, with such further descriptions and directions as will enable such supervisor to assess the several amounts upon the property and person chargeable therewith.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3327 ;-- CL 1915, 3251 ;-- CL 1929, 2173 ;-- CL 1948, 111.10



Section 111.11 Ward supervisors; duties as to tax levy.

Sec. 11.

Each supervisor, shall, where the taxes are levied and collected on 1 tax roll, at the time of levying state and county taxes in his ward for the year, levy in the same roll upon all the taxable property in the ward, the amounts certified to him by the clerk of the board of supervisors as provided in section 9 of this chapter, to be raised for city, school and library purposes placing the city taxes in 1 column; and the school, library and schoolhouse taxes in another column, and he shall also levy, in the same roll, upon the lands, property, and persons chargeable therewith, all special assessments and sums reported to him by the city clerk, as provided in section 10 of this chapter, or in chapter 30 of this act, for assessment or re-assessment, in street districts, main or special sewer districts, or for other special assessments, placing all such special assessments in separate columns, and shall place the state and county taxes in other columns: Provided, That where the council has decided to have the taxes levied and collected in 2 installments, each supervisor shall, in the month of June in each year, levy in the July roll upon all taxable property in the ward, the amounts certified to him by the city clerk to be raised for city taxes, and special assessments, and he shall, at the time fixed in the general tax law, levy in the December roll, all sums to be raised for school, library and schoolhouse taxes, and all such taxes as were not paid on the fifteenth day of November next following the levy of such city taxes, and special assessments, together with interest thereon, from July first to December first, at 10 per cent per annum, placing said interest in a separate column headed “Penalty,” and said penalty shall, thereafter be treated in all respects as an item of taxes. Such item of taxes, and each special assessment shall be entered in a separate column in such rolls, and the total taxes shall be entered in the last column of said roll.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3328 ;-- CL 1915, 3252 ;-- CL 1929, 2174 ;-- CL 1948, 111.11



Section 111.12 Ward supervisors; delivery of roll to city clerk; amounts charged to treasurer, bond; collection procedure.

Sec. 12.

Each supervisor [upon] on completing his roll shall certify to the city clerk the amounts of taxes levied in the roll for the state and county purposes, and for city and school taxes, special assessments and other purposes, and the clerk shall charge the said amounts to the city treasurer. The city treasurer shall give bond to the county treasurer in the same manner as township treasurers are required to do; and thereupon, and on or before the first Monday in December, and in case the city have 2 tax rolls, and the roll be the July roll, such roll shall be delivered to the city treasurer on or before the first day of July, each supervisor shall deliver a certified copy of the December tax roll, with the taxes extended therein as aforesaid, to the city treasurer, with his warrant for the collection of the taxes therein, annexed thereto.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3329 ;-- CL 1915, 3253 ;-- CL 1929, 2175 ;-- CL 1948, 111.12



Section 111.13 Warrant annexed to roll; contents.

Sec. 13.

The warrant annexed to each roll shall state the several amounts levied therein to be paid into the city and county treasuries respectively; and shall command the city treasurer to collect from the several persons named in the said roll the several sums named in the last column thereof opposite their respective names, and to pay over and to account for all moneys collected and specified in the roll as in the said warrant directed, on the first day of March then next ensuing. If, however, the council have decided to have the taxes levied and collected in 2 installments and the roll be the July roll, the warrant annexed thereto shall command the city treasurer to collect from the several persons named in said roll the several sums named in the last column thereof opposite their respective names, and to pay over and account for all moneys collected and specified in the roll as in said warrant directed, on or before the fifteenth day of September next following. Or, if the roll be the December roll, the warrant annexed thereto shall command the city treasurer to collect, pay over and account as aforesaid, within the time first above limited, as in cases in which the city has but 1 collection of taxes, and the several warrants shall authorize the treasurer, in case any person shall neglect to pay his tax, to levy the same by distress and sale of the goods and chattels of such person.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3330 ;-- CL 1915, 3254 ;-- CL 1929, 2176 ;-- CL 1948, 111.13



Section 111.14 Taxes; lien on land.

Sec. 14.

All taxes levied in any ward tax roll, shall be and remain a lien upon the lands upon which they are levied until paid.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3331 ;-- CL 1915, 3255 ;-- CL 1929, 2177 ;-- CL 1948, 111.14



Section 111.15 City treasurer; duties; notice to taxpayers; collection fee.

Sec. 15.

Upon receiving the several ward tax rolls as above provided, the city treasurer shall give notice immediately to the taxpayers of the city that such rolls have been delivered to him and that the taxes therein levied can be paid to him at his office at any time before the tenth day of January then next ensuing, without any charge for collection; or where the council have decided to have the taxes levied and collected in 2 installments, and the roll be the July roll, on or before the fifteenth day of September, without any charge for collection; but that 4 per cent collection fee shall be charged and collected upon all taxes remaining unpaid on said tenth day of January or fifteenth day of September, as the case may be. Said notice shall be given by publishing the same twice in 1 or more of the newspapers of the city and by posting copies thereof in 3 public places in each ward of the city; and it shall be the duty of the treasurer to be at his office at such times previous to the said tenth day of January and fifteenth day of September, as the council shall direct, and there receive payment of such taxes as may be offered to him. He shall collect no fees upon any taxes paid to him before the said tenth day of January, or where the council have decided to have the tax levied and collected in 2 installments and the roll be the July roll, on or before the fifteenth day of September, but in all other cases he shall collect both the tax and the 4 per cent collection fee.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3332 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3256 ;-- CL 1929, 2178 ;-- CL 1948, 111.15



Section 111.16 Unpaid taxes; collection; sale.

Sec. 16.

For the collection of all taxes remaining unpaid on the general roll on the tenth day of January, and on the July roll, where there is a July roll, on the fifteenth day of September, the city treasurer shall proceed in the same manner as township treasurers are required by law to do for the collection of taxes in townships, and shall for that purpose have all the powers and authority conferred by law upon township treasurers for such purposes, and shall, when necessary, enforce the payment of the tax against any person by distress and sale of his goods and chattels, if any such can be found anywhere within the county, or any county adjoining thereto, and from which seizure no property shall be exempt.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3333 ;-- CL 1915, 3257 ;-- CL 1929, 2179 ;-- CL 1948, 111.16



Section 111.17 Unpaid taxes; new warrants; suits.

Sec. 17.

The county treasurer may issue new warrants to the city treasurer for the collection of taxes in the same manner and in the same cases, and with the same effect, as such new warrant may be issued to township treasurers. The city collector may, and it shall be his duty to proceed by suit in the name of the city, for the collection of unpaid taxes in the same cases, and under like circumstances in which township treasurers are authorized to proceed in that manner and all the provisions of law applicable to suits and evidence therein brought by township treasurers in the name of their township for such purposes, shall apply to suits brought by the city treasurer as aforesaid.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3334 ;-- CL 1915, 3258 ;-- CL 1929, 2180 ;-- CL 1948, 111.17



Section 111.18 Assessment unit; city treasurer, duties.

Sec. 18.

For the purpose of assessing and levying taxes in any city incorporated under this act, for state, county, school and library purposes, each ward shall be considered the same as a township, and all provisions of law relative to the collection of taxes levied in townships shall apply to the collection of taxes levied and assessed by the supervisors in such city, except as herein otherwise provided. For the purpose of collecting taxes and returning property for non-payment thereof, the city treasurer shall perform the same duties and have the same powers as township treasurers, except as herein otherwise provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3335 ;-- CL 1915, 3259 ;-- CL 1929, 2181 ;-- CL 1948, 111.18



Section 111.19 Moneys received; disposition.

Sec. 19.

The city treasurer shall, within 1 week after the time specified and directed in the warrants annexed to said several December tax rolls, pay to the county treasurer the sums required in said warrants to be so paid, either in delinquent taxes on lands, or in funds then receivable by law, and all lands upon which any unpaid tax shall be returned shall be sold therefor the same as lands returned for delinquent taxes by township treasurers.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- Am. 1897, Act 239, Imd. Eff. June 2, 1897 ;-- CL 1897, 3336 ;-- CL 1915, 3260 ;-- CL 1929, 2182 ;-- CL 1948, 111.19



Section 111.20 Delinquent taxes; collection.

Sec. 20.

All the provisions of law respecting delinquent taxes levied in townships shall apply to all taxes levied in any ward of the city, and be returned as delinquent to the county treasurer and the ward, in respect to taxes levied therein and returned to the county treasurer, as delinquent, shall, except as herein otherwise provided, be considered and treated as a township, and all provisions of law for the sale of lands for the payment of taxes levied for state, county and township purposes, and returned delinquent, shall apply to the return and sale of property for the non-payment of delinquent taxes levied in any ward of the city except as herein otherwise provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3337 ;-- CL 1915, 3261 ;-- CL 1929, 2183 ;-- CL 1948, 111.20






215-1895-XXXII CHAPTER XXXII EDUCATION. (112.1...112.20)

Section 112.1-112.20 Repealed. 1964, Act 256, Eff. Aug. 28, 1964.






215-1895-XXXIII CHAPTER XXXIII FOURTH CLASS CITIES—MISCELLANEOUS. (113.1...113.20)

Section 113.1 Reincorporation under act; procedure; city council; duty; resolution; declaration of reincorporation; filing; evidence.

Sec. 1.

All cities heretofore incorporated under any general or special law of this state, and having a population of 10,000 or less, according to the last preceding census, are hereby reincorporated under and made subject to the provisions of this act, as cities of the fourth class, such reincorporation to take effect on the first day of January, in the year of our Lord 1896, and all acts by virtue of which such cities have been incorporated are hereby repealed from and after the said first day of January, in the year of our Lord 1896, except as hereinafter in this section provided. However, if 50 or more of the qualified voters of any city described in this section as a city of the fourth class, which city has been incorporated under a special act of the legislature, shall file with the city council, on or before the first day of November, in the year of our Lord 1895, a petition praying that an election of the qualified voters of such city be called to determine the question as to whether such city shall remain incorporated under the special act under which it was incorporated and by which it is governed at the time of the filing of the petition, or whether it shall become subject to the provisions of this act, thereupon it shall be the duty of the city council, within 10 days after the filing of the petition, to call a special election of the qualified voters of the city to determine the question. If a majority of all the votes cast at the election are in favor of remaining incorporated under the special act by which the city is governed at the time of the filing of the petition, then the city shall not be reincorporated under the provisions of this act, but shall remain incorporated under the special act, which shall remain in full force and effect as if this law had not been enacted. However, if a city of this state, when the population of the city is 10,000 or less, according to the last preceding state census even though the voters of the city previously elected to remain incorporated under the special act governing the city, may be incorporated under and made subject to the provisions of this act and the act of which this act is amendatory, as a city of the fourth class as provided in this section. If 100 or more registered electors residing within the city files with the city council, on or before the first day of July in any year, a petition praying that an election of the qualified voters of the city be called to determine the question as to whether the city shall become incorporated as a city of the fourth class under this act, then the city council shall within 10 days after the filing of the petition call a special election of the qualified voters of the city to determine the question. Except as otherwise provided in this section, an election held under this chapter shall be held upon such day, and at such time and in such places in the city as may be designated by a resolution of the city council. However, an election shall be held on or before the first day of December in the year in which the petition under this section is filed. Notice of the election shall be given in the same manner and for the same length of time as is provided in the charter of the city for the calling of special elections, and the votes shall be counted and canvassed, and the returns shall be made, and the result declared and determined in the same manner as is provided in the charter for the counting, canvassing, and returning of votes, and the determining of the result of the election at special elections. No new registration shall be necessary for the holding of the election, and only those whose names appear in the registration books used at the next previous annual city election shall be entitled to vote at the election. The ballots used at the election shall contain the instructions required by the general election laws of the state, and the proposition to be submitted shall be in the following language:

For becoming reincorporated under the general law -- Yes. []

For becoming reincorporated under the general law -- No. []

If a majority of the votes cast at the election shall be in favor of reincorporating under the provisions of this act, then the city shall become reincorporated under and made subject to the provisions of this act on the first day of January in the year following the special election. At the next regular meeting, the council shall, by a resolution to be entered in the record of their proceedings, recite that at the election, stating the date of the election, the question as to whether the city should be reincorporated as a city of the fourth class under the provisions of this act was submitted to a vote of the electors of the city, and that a majority of those voting upon the question, voted for reincorporation, and shall in the resolution declare that, in accordance with said vote, the city shall be and is reincorporated as a city of the fourth class; the clerk of the city shall record the same in the record of the proceedings of the council and shall make a copy of so much of the record of the proceedings of the meeting at which the resolution was adopted as may be necessary to show the time and place of holding the meeting, and the names of the members of the council who were present, and the passage of the resolution, including a true copy of the record. The clerk and the mayor of the city shall annex their certificate to the true copy of the record, under the corporate seal of the city showing the same to be a true copy of the record, which said certified copy of the record and resolution shall be designated as a “declaration of reincorporation” and shall be transmitted to, and filed and recorded in the office of the secretary of state, and the declaration of reincorporation filed in the office of the secretary of state, or the records of the secretary of state, or certified copies of such records shall be prima facie evidence of the due and legal reincorporation of the city as a city of the fourth class under the provisions of this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3358 ;-- Am. 1899, Act 136, Imd. Eff. June 21, 1899 ;-- CL 1915, 3282 ;-- CL 1929, 2204 ;-- CL 1948, 113.1 ;-- Am. 1998, Act 149, Eff. Mar. 23, 1999



Section 113.2 Reincorporation under act; property, assets, vesting; liabilities; cumulative remedies.

Sec. 2.

All cities reincorporated under and made subject to the provisions of this act, as provided in the preceding section, shall succeed to and be vested with all the property, real and personal, moneys, rights, credits and effects, and all the records, files, books and papers belonging to such cities as formerly incorporated, and no rights or liabilities, either in favor of or against such former corporation, existing at the time of its reincorporation, under or subject to the provisions of this act, and no suit or prosecution of any kind shall be in any manner affected by such change, but the same shall stand or progress as if no such change had been made, and all debts and liabilities of the former corporation shall be deemed to be the debts and liabilities of the new corporation, and all taxes levied and uncollected at the time of such change shall be collected the same as if such change had not been made: Provided, That when a different remedy is given in this act which can be made applicable to any rights existing at the time of the incorporation of the city under or subject to this act, the same shall be deemed cumulative to the remedies before provided, and may be used accordingly.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3359 ;-- CL 1915, 3283 ;-- CL 1929, 2205 ;-- CL 1948, 113.2



Section 113.3 Reincorporation under act; officers in office until successors qualify.

Sec. 3.

All the officers in any such city, elected or appointed under the provisions of the former act of incorporation of such city, and in office at the time of such reincorporation under this act, shall continue to exercise their respective functions under the provisions of this act of reincorporation for the full term for which they were so elected or appointed, and until their successors shall have qualified and entered upon the duties of their office, unless herein otherwise provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3360 ;-- CL 1915, 3284 ;-- CL 1929, 2206 ;-- CL 1948, 113.3



Section 113.4 Reincorporation under act; existing by-laws, ordinances.

Sec. 4.

The by-laws and ordinances of any such city and the rules and regulations of the council, and of the board of health or other board or boards of such city heretofore in force and not inconsistent with this act shall remain in force after the passage of this act and are hereby declared to be reenacted by virtue of and under the powers conferred by this act until altered amended or repealed by the council or such board as the case may be.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3361 ;-- CL 1915, 3285 ;-- CL 1929, 2207 ;-- CL 1948, 113.4



Section 113.5 Reincorporation under act; special assessments, enforcement.

Sec. 5.

In cases where a special assessment has been made by authority of and confirmed by the council of any such city, and the same, or some part thereof, shall not have been collected when this act shall take effect, such city, as hereby reincorporated, shall have authority to enforce the payment thereof, and the same proceedings may be had therefor as are provided in this act.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3362 ;-- CL 1915, 3286 ;-- CL 1929, 2208 ;-- CL 1948, 113.5



Section 113.6 Reincorporation under act; existing licenses.

Sec. 6.

All licenses granted by any such city under its former act of incorporation shall be and remain in full force and virtue until the expiration of the time for which they were granted.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3363 ;-- CL 1915, 3287 ;-- CL 1929, 2209 ;-- CL 1948, 113.6



Section 113.7 Reincorporation under act; first election of officers, procedure.

Sec. 7.

The first election of officers for any such city reincorporated under the provisions of this act shall be held on the first Monday in April, in the year of our Lord, 1896, and notice thereof and of the officers to be elected thereat shall be given and the election held and conducted, the votes canvassed, the result determined and notice given to persons elected in the same manner and within the same time as herein provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3364 ;-- CL 1915, 3288 ;-- CL 1929, 2210 ;-- CL 1948, 113.7



Section 113.9 Reincorporation under act; platting of lands; liability of city for new streets.

Sec. 9.

No lands or premises shall hereafter be laid out, divided and platted into lots, streets and alleys within any such city, except by permission and approval of the council by resolution passed for that purpose; nor until the proprietor shall file with the city clerk a correct survey, plan and map of such grounds and the subdivisions thereof, platted and subdivided as approved by the council, and made to their satisfaction; showing also the relative position and location of such lots, streets and alleys with respect to the adjacent lots and streets of the city; nor shall any such plat and dedication of the streets and public grounds thereon be recorded in the office of the register of deeds of the county in which such city is located until a certificate has been endorsed thereon by the city clerk, under the seal of the city, showing that such plat and dedication has been approved by the council; nor shall the city by reason of such approval, be responsible for the improvement, care, and repairs of such streets and alleys excepting such as the council shall accept and confirm by ordinance or resolution as in this act provided.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3366 ;-- CL 1915, 3289 ;-- CL 1929, 2111 ;-- CL 1948, 113.9



Section 113.10 City; definition.

Sec. 10.

The term “city,” whenever used in this act, shall be construed to mean a city incorporated under this act, or made subject to its provisions.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3367 ;-- CL 1915, 3290 ;-- CL 1929, 2112 ;-- CL 1948, 113.10



Section 113.11 City not to own stock of incorporated companies.

Sec. 11.

No such city shall become the owner or holder of stock or shares in any incorporated company.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3368 ;-- CL 1915, 3291 ;-- CL 1929, 2213 ;-- CL 1948, 113.11



Section 113.12 Affidavit of notice; filing, evidence.

Sec. 12.

When, by the provisions of this act, notice of any matter or proceeding is required to be published or posted, an affidavit of the publication or posting of the same, made by the printer of the newspaper in which the same was inserted, or by some person in his employ knowing the facts, if such notice was required to be made by publication, or by the person posting the same, when required to be by posting, shall be prima facie evidence of the facts therein contained: Provided, The same shall be filed with the city clerk within 6 months from the date of the last publication thereof, or of posting the same.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3369 ;-- CL 1915, 3292 ;-- CL 1929, 2214 ;-- CL 1948, 113.12



Section 113.13 Repealed. 1974, Act 345, Imd. Eff. Dec. 21, 1974.



Section 113.14 Reincorporation from fourth to third class cities.

Sec. 14.

Whenever any city of the fourth class shall have a population of more than 10,000 according to the last preceding federal or state census, then such city shall be reincorporated as a city of the third class at the time and in the manner provided by law for the incorporation of cities of the third class.

History: 1895, Act 215, Eff. Aug. 30, 1895 ;-- CL 1897, 3371 ;-- CL 1915, 3294 ;-- CL 1929, 2216 ;-- CL 1948, 113.14



Section 113.16 Vacating incorporation of city; prerequisite, petition, procedure.

Sec. 16.

Whenever the qualified electors of any incorporated city whose population has decreased since its incorporation to less than 500 inhabitants as shown by the last federal census and the qualified electors of such city show a desire to vacate the incorporation of the same, the city council upon petitions being presented to it at any regular or special meeting, signed by at least 1/4 of the legal voters of such city as shown by the registration list of the last preceding registration held in such city, praying that the incorporation of such city be vacated, shall immediately thereupon order a special meeting of the electors of such city to be held for the purpose of voting upon the question of vacating the incorporation of the same, and shall give 30 days' notice of the time and place of holding such meeting by posting up written or printed notices which shall state the object of such meeting by reciting the substance of such petition, in 6 of the most public places within the limits of such city.

History: Add. 1931, Act 223, Eff. Sept. 18, 1931 ;-- CL 1948, 113.16



Section 113.17 Vacating incorporation of city; election, form of ballots, transcript of proceedings certified to county clerk; plats unaffected.

Sec. 17.

At the time of holding such meeting, all persons voting thereon shall have written or printed on their ballots “Shall the city of .......................... be vacated as a city of the 4th class?

Yes [ ]

No [ ].”

and such meeting shall be conducted and the votes shall be canvassed in the same manner as is provided for conducting elections in such city; and in case a 2/3 majority of the qualified electors of such city shall vote in favor of vacating the incorporation of the same, the city council, or a majority of them, shall, immediately thereafter, cause a transcript of all the proceedings in the case to be certified, under their hands, to the county clerk of the county in which such city or the principal part thereof is located: Provided, That nothing in this act contained shall authorize the qualified electors of any such incorporated city, or the board of supervisors, to vacate or alter any recorded plat of such city, or any street or alley in the same.

History: Add. 1931, Act 223, Eff. Sept. 18, 1931 ;-- CL 1948, 113.17



Section 113.18 Vacating incorporation of city; certified transcript of proceedings; resolution of board of supervisors, contents; representative districts.

Sec. 18.

Upon receiving the transcript of the proceedings in submitting to a vote of the electors the question of vacating the incorporation of any city, properly certified to as provided in the preceding section, the county clerk shall lay the same before the board of supervisors of the county at its next regular annual meeting, and it shall thereupon be the duty of the board of supervisors to pass a resolution vacating the incorporation of such city. Such resolution shall provide that the territory of such city shall revert to and become a part of the township or townships from which it was originally taken, and that the inhabitants thereof shall for all purposes be deemed residents of such township or townships except that the integrity of all representative districts shall be preserved.

History: Add. 1931, Act 223, Eff. Sept. 18, 1931 ;-- CL 1948, 113.18



Section 113.19 Vacating incorporation of city; deposit of books and records with county clerk; bond or other indebtedness, procedure and time for payment.

Sec. 19.

Upon the vacation of the incorporation of any city, under the provisions of the preceding sections, it shall be the duty of the officers of such city to forthwith deposit all books, papers, records, and files, relating to the organization of, or belonging to such city, which are in their custody as such officers, with the county clerk of the county in which such city or the principal part thereof is located, for safe keeping and reference. Upon the vacation or discontinuance of any city incorporation, under the preceding sections, the indebtedness of such city, whether bonded or otherwise, if any there be, shall be assessed, levied and collected upon the territory embraced within the boundaries of such city immediately prior to such vacation. It shall be the duty of the supervisor or supervisors of the township or townships in which the territory formerly embraced within the limits of any vacated city (within 1 year from the date of the vacation of such city, except when such indebtedness falls due at some specified time, in which case such assessment shall be made so as to meet such indebtedness when the same falls due), to levy upon the assessment roll or rolls of his township upon the property formerly embraced within the limits of such city, the indebtedness of such city, or such portion of the same as shall be apportioned to the part of the territory formerly constituting such city as lies within his township as hereinafter provided. The taxes so assessed and levied shall be collected the same as other taxes, and shall be placed in a separate fund and applied to the payment of such indebtedness and the manner of the payment of such indebtedness shall be fixed by the board of supervisors in the resolution to be passed by said board vacating the incorporation of such city.

History: Add. 1931, Act 223, Eff. Sept. 18, 1931 ;-- CL 1948, 113.19



Section 113.20 Vacated territory in two or more townships or counties; division of indebtedness, procedure.

Sec. 20.

In case the territory formerly embraced within such vacated city shall consist of territory of two or more townships in the same county, it shall be the duty of the board of supervisors to apportion, among the several townships, the amount of such indebtedness which each township shall bear; and in case such city was comprised of territory from 2 different counties, it shall be the duty of the boards of supervisors of the 2 counties to determine what portion of such indebtedness each county shall bear, using as a basis the last preceding assessment roll of such city prior to its vacation. Such indebtedness when so apportioned, shall be assessed, levied and collected as provided in the preceding section.

History: Add. 1931, Act 223, Eff. Sept. 18, 1931 ;-- CL 1948, 113.20












Chapter 115 - Fourth Class Cities

Act 4 of 1911 LEGALIZATION OF SEWER BONDS (115.1 - 115.2)

Section 115.1 Sewer bonds of fourth class cities; legalization.

Sec. 1.

All sewer bonds heretofore attempted to be authorized by any city of the fourth class, under or pursuant to the provisions of sections 3308, 3309 and 3313 of the Compiled Laws of Michigan of 1897, are hereby declared to be when issued legal and binding obligations of said city: Provided, That the proposition to make the loan represented wholly or in part by such bonds received the affirmative votes of 2/3 of the electors voting upon the question at an election actually held in said city, pursuant to 10 days' notice, notwithstanding any informalities in the ordinance or resolution submitting such proposition to a vote of the electors, and notwithstanding any defects in the publication of said ordinance or resolution, or failure to post copies of such ordinance or resolution as required by said section 3309, or any defects in the notice of the time and place or places of holding such election or of the purpose and object thereof: Provided further, That the amount of the loan represented wholly or in part by said bonds does not exceed the limit imposed by said section 3308.

History: 1911, Act 4, Imd. Eff. Feb. 27, 1911 ;-- CL 1915, 3232 ;-- CL 1929, 2219 ;-- CL 1948, 115.1



Section 115.2 Declaration of necessity.

Sec. 2.

This act is immediately necessary for the preservation of the public health, and is therefore hereby ordered to take immediate effect.

History: 1911, Act 4, Imd. Eff. Feb. 27, 1911 ;-- CL 1915, 3233 ;-- CL 1929, 2220 ;-- CL 1948, 115.2






Act 324 of 1919 VALIDATION OF SPECIAL ASSESSMENTS (115.11 - 115.11)

Section 115.11 Special assessments of fourth class cities; validation.

Sec. 1.

All sewer, paving and other special assessments heretofore attempted to be authorized by any city of the fourth class, under or pursuant to the provisions of chapter 24 of Act No. 215 of the Public Acts of 1895, as amended, the amounts of which special assessments are according to such attempted authorizations to be divided into not more than 10 installments, 1 of which it is proposed shall be collected each year, are hereby declared to be confirmed by the common council, a valid lien upon the respective lot or parcel of land assessed; the provisions of section 3122 of the Compiled Laws of Michigan of 1915 notwithstanding: Provided, That the proposition to authorize any such special assessments has been submitted to the electors of the city at any election duly and legally held and has received the affirmative vote of at least 2/3 of the electors voting thereon.

History: 1919, Act 324, Eff. Aug. 14, 1919 ;-- CL 1929, 2221 ;-- CL 1948, 115.11






Act 391 of 1913 REPRESENTATION ON BOARD OF SUPERVISORS (115.21 - 115.26)

Section 115.21 Representation on board of supervisors; cities not exceeding 350 inhabitants.

Sec. 1.

Whenever it shall appear upon a census being taken as provided for hereinafter, that the total population of any city, whether such city has been incorporated by virtue of a local act or acts, or under the general laws of the state relating to the incorporation of cities, does not exceed 350 inhabitants, actually residing therein, such city shall not be entitled thereafter to more than 1 representative on the board of supervisors of the county in which such city is located, the provisions of any general law heretofore passed or any local act having application to such city, or the county in which located, to the contrary notwithstanding.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3344 ;-- CL 1929, 2222 ;-- CL 1948, 115.21



Section 115.22 Representation on board of supervisors; new census, petition; procedure.

Sec. 2.

Whenever there is reason to believe that the population of any city of the class named in section 1 hereof has been reduced to less than 350 bona fide inhabitants, any member of the board of supervisors of the county in which such city is located may petition the circuit court jurisdiction for the appointment of a suitable person to take a census of such city. A copy of such petition shall be served upon the mayor of such city at least 5 days before such petition shall come on to be heard by the circuit judge of such circuit, together with a copy of an order to show cause why such census should not be taken, which in all such cases shall be issued by the judge having jurisdiction thereof, and returnable not later than 15 days from the date of the issuance thereof. Upon the return of such order to show cause, any resident of such city or county shall be entitled to be heard either in support of or as opposed to the taking of such census. If satisfied on such hearing that there is good reason to believe that the population of such city is less than 350 bona fide inhabitants, it shall be the duty of the circuit judge to direct the county clerk of such county to appoint a resident elector of the county, not a resident of such city, to enumerate the inhabitants of such city. Such enumeration shall be taken within 30 days after such appointment has been made and accepted.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3345 ;-- CL 1929, 2223 ;-- CL 1948, 115.22



Section 115.23 Enumerator; duties.

Sec. 3.

It shall be the duty of the enumerator so appointed to enumerate all the inhabitants of such city by wards, and to visit each house or dwelling and to obtain the names of every known resident of each ward: Provided, That in the taking of such enumeration no one shall be counted who is not at the time of the taking of such census a bona fide and actual resident of such city. Upon completing such enumeration, it shall be the duty of the person so appointed to make a return in triplicate of such enumeration, showing the names of the inhabitants of such city by wards to the county clerk.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3346 ;-- CL 1929, 2224 ;-- CL 1948, 115.23



Section 115.24 Enumerator; compensation.

Sec. 4.

Any enumerator so appointed shall receive for his services a sum not exceeding 3 dollars per day for the time actually and necessarily spent in the preparation, taking and completing his work, which sum, together with his actual and necessary expenses, shall be paid by the county in the same manner as other claims are paid.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3347 ;-- CL 1929, 2225 ;-- CL 1948, 115.24



Section 115.25 Representation by mayor.

Sec. 5.

Whenever it shall appear as provided for herein that a city is only entitled to 1 representative on the board of supervisors, such city shall thenceforth be represented on said board by the mayor, who shall thereupon be vested with all the powers and duties of a member of the board of supervisors of such county.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3348 ;-- CL 1929, 2226 ;-- CL 1948, 115.25



Section 115.26 Petition; no filing fee; validity; prosecutor, services without expense.

Sec. 6.

For any proceeding taken under this act, the person filing the petition therein shall not be required to pay any fee to the county clerk, and no costs shall be taxed in such case. No petition shall be deemed invalid for want of technical preparation, and the supervisor presenting the same shall be entitled to the services of the prosecuting attorney of the county, without expense.

History: 1913, Act 391, Eff. Aug. 14, 1913 ;-- CL 1915, 3349 ;-- CL 1929, 2227 ;-- CL 1948, 115.26









Chapter 117 - Home Rule Cities

Act 279 of 1909 THE HOME RULE CITY ACT (117.1 - 117.38)

Section 117.1 Body corporate.

Sec. 1.

Each organized city shall be a body corporate.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3304 ;-- CL 1929, 2228 ;-- CL 1948, 117.1
Constitutionality: 1911 PA 203, which amended the title of this act and MCL 117.2, 117.4, 117.5, 117.18, 117.19, 117.20, 117.21, 117.25, and 117.28, and which added MCL 117.37, was held unconstitutional in its entirety in Gallup v Saginaw, 170 Mich 195; 135 NW 1060 (1912). See also Attorney General v Detroit, 168 Mich 249; 133 NW 1090 (1912); Common Council of Detroit v Engel, 187 Mich 88; 153 NW 537 (1915).



Section 117.1a Short title.

Sec. 1a.

This act shall be known and may be cited as “the home rule city act”.

History: Add. 1945, Act 15, Eff. Sept. 6, 1945 ;-- CL 1948, 117.1a ;-- Am. 1994, Act 89, Eff. Oct. 1, 1994



Section 117.1b Emergency financial manager; authority and responsibilities.

Sec. 1b.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to a city governed by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 190, Imd. Eff. June 27, 1988



Section 117.2 Saving clause.

Sec. 2.

Each city now existing shall continue with all its present rights and powers until otherwise provided by law.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- CL 1915, 3305 ;-- CL 1929, 2229 ;-- CL 1948, 117.2



Section 117.3 Mandatory charter provisions.

Sec. 3.

Each city charter shall provide for all of the following:

(a) The election of a mayor, who shall be the chief executive officer of the city, and of a body vested with legislative power, and for the election or appointment of a clerk, a treasurer, an assessor or board of assessors, a board of review, and other officers considered necessary. The city charter may provide for the selection of the mayor by the legislative body. Elections may be by a partisan, nonpartisan, or preferential ballot, or by any other legal method of voting. Notwithstanding another law or charter provision to the contrary, a city having a 1970 official population of more than 150,000, whose charter provides for terms of office of less than 4 years, and in which the term of office for the mayor and the governing body are of the same length, may provide by ordinance for a term of office of up to 4 years for mayor and other elected city officials. The ordinance shall provide that the ordinance shall take effect 60 days after it is enacted unless within the 60 days a petition is submitted to the city clerk signed by not less than 10% of the registered electors of the city requesting that the question of approval of the ordinance be submitted to the electors at the next regular election or a special election called for the purpose of approving or disapproving the ordinance.

(b) The nomination of elective officers by partisan or nonpartisan primary, by petition, or by convention.

(c) The time, manner, and means of holding elections and the registration of electors, subject to section 26 and other applicable requirements of law.

(d) The qualifications, duties, and compensation of the city's officers. If the city has an appointed chief administrative officer, the legislative body of the city may enter into an employment contract with the chief administrative officer extending beyond the terms of the members of the legislative body unless the employment contract is prohibited by the city charter. An employment contract with a chief administrative officer shall be in writing and shall specify the compensation to be paid to the chief administrative officer, any procedure for changing the compensation, any fringe benefits, and other conditions of employment. The contract shall state if the chief administrative officer serves at the pleasure of the legislative body, and the contract may provide for severance pay or other benefits in the event the chief administrative officer's employment is terminated at the pleasure of the legislative body.

(e) The establishment of 1 or more wards, and if the members of the city's legislative body are chosen by wards, for equal representation for each ward in the legislative body.

(f) That the subjects of taxation for municipal purposes are the same as for state, county, and school purposes under the general law.

(g) The annual laying and collecting taxes in a sum, except as otherwise provided by law, not to exceed 2% of the taxable value of the real and personal property in the city. Unless the charter provides for a different tax rate limitation, the governing body of a city may levy and collect taxes for municipal purposes in a sum not to exceed 1% of the taxable value of the real and personal property in the city. As used in this subdivision, "taxable value" is that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(h) An annual appropriation of money for municipal purposes.

(i) The levy, collection, and return of state, county, and school taxes in conformance with the general laws of this state, except that the preparation of the assessment roll, the meeting of the board of review, and the confirmation of the assessment roll may be at the times provided in the city charter.

(j) The public peace and health and for the safety of persons and property. In providing for the public peace, health, and safety, a city may expend funds or enter into contracts with a private organization, the federal or state government, a county, village, or township, or another city for services considered necessary by the legislative body. Public peace, health, and safety services may include the operation of child guidance and community mental health clinics, the prevention, counseling, and treatment of developmental disabilities, the prevention of drug abuse, and the counseling and treatment of drug abusers.

(k) Adopting, continuing, amending, and repealing the city ordinances and for the publication of each ordinance before it becomes operative. Whether or not provided in its charter, instead of publishing a true copy of an ordinance before it becomes operative, the city may publish a summary of the ordinance. If the city publishes a summary of the ordinance, the city shall include in the publication the designation of a location in the city where a true copy of the ordinance can be inspected or obtained. A charter provision to the contrary notwithstanding, a city may adopt an ordinance punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. Whether or not provided in its charter, a city may adopt a provision of a state statute for which the maximum period of imprisonment is 93 days or the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923. Except as otherwise provided under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531, a city may adopt a law, code, or rule that has been promulgated and adopted by an authorized agency of this state pertaining to fire, fire hazards, fire prevention, or fire waste, and a fire prevention code, plumbing code, heating code, electrical code, building code, refrigeration machinery code, piping code, boiler code, boiler operation code, elevator machinery code, an international property maintenance code, or a code pertaining to flammable liquids and gases or hazardous chemicals, that has been promulgated or adopted by this state, by a department, board, or other agency of this state, or by an organization or association that is organized and conducted for the purpose of developing the code, by reference to the law, code, or rule in an adopting ordinance and without publishing the law, code, or rule in full. The law, code, or rule shall be clearly identified in the ordinance and its purpose shall be published with the adopting ordinance. Printed copies of the law, code, or rule shall be kept in the office of the city clerk, available for inspection by, and distribution to, the public at all times. The publication shall contain a notice stating that a complete copy of the law, code, or rule is made available to the public at the office of the city clerk in compliance with state law requiring that records of public bodies be made available to the general public. Except as otherwise provided in this subdivision, a city shall not enforce a provision adopted by reference for which the maximum period of imprisonment is greater than 93 days. A city may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is punishable by 1 or more of the following:

(i) Community service for not more than 360 hours.

(ii) Imprisonment for not more than 180 days.

(iii) A fine of not less than $200.00 or more than $700.00.

(l) That the business of the legislative body shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. All records of the municipality shall be made available to the general public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(m) Keeping in the English language a written or printed journal of each session of the legislative body.

(n) A system of accounts that conforms to a uniform system of accounts as required by law.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3006 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2230 ;-- Am. 1947, Act 344, Eff. Oct. 11, 1947 ;-- Am. 1948, 1st Ex. Sess., Act 44, Eff. Aug. 20, 1948 ;-- CL 1948, 117.3 ;-- Am. 1949, Act 43, Eff. Sept. 23, 1949 ;-- Am. 1960, Act 14, Imd. Eff. Apr. 13, 1960 ;-- Am. 1967, Act 43, Eff. Nov. 2, 1967 ;-- Am. 1973, Act 81, Imd. Eff. July 31, 1973 ;-- Am. 1977, Act 204, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 241, Imd. Eff. June 15, 1978 ;-- Am. 1979, Act 59, Imd. Eff. July 18, 1979 ;-- Am. 1991, Act 182, Imd. Eff. Dec. 27, 1991 ;-- Am. 1993, Act 207, Imd. Eff. Oct. 19, 1993 ;-- Am. 1999, Act 256, Imd. Eff. Dec. 28, 1999 ;-- Am. 1999, Act 260, Eff. Dec. 29, 1999 ;-- Am. 2002, Act 201, Imd. Eff. Apr. 29, 2002 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 541, Imd. Eff. Jan. 3, 2005 ;-- Am. 2012, Act 7, Imd. Eff. Feb. 15, 2012



Section 117.3a Abolishment of at-large city council; election of members from single-member election districts; ballot question; approval; determination of city council president; adoption of apportionment plan by commission; qualifications of candidates; rules and procedures; amendment of charter.

Sec. 3a.

(1) A city that has a population of not less than 750,000 as determined by the most recent federal decennial census and that has a city council composed of 9 at-large council members shall place a question in substantially the following form on the ballot at the general primary election held on Tuesday, August 6, 2002:

(2) The result of the vote shall be canvassed by the local board of canvassers under the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(3) If the question presented pursuant to subsection (1) is approved, the 9-member at-large city council is abolished on January 1, 2006 and shall be replaced by a city council of 9 members elected from single-member election districts at regular municipal elections beginning with the municipal primary election in 2005. Any charter provision to the contrary notwithstanding, the president of the city council shall be determined by a majority vote of the city council members elected and serving from single-member election districts.

(4) Within 30 days after the question presented pursuant to subsection (1) is approved, the city redistricting commission shall meet as the apportionment commission and adopt an apportionment plan. The city redistricting commission shall consist of 3 members, 2 of whom are appointed by the mayor and 1 of whom is appointed by the city council. The city redistricting commission shall thereafter meet within 30 days after the publication of the latest official figures of the federal decennial census to reapportion the city. To the extent consistent with this act, the procedural aspects of the apportionment process shall be governed by the same statutory procedures as those provided for a county charter commission apportionment pursuant to section 5(4), (5), (6), and (7) of 1966 PA 293, MCL 45.505. One of the 2 members appointed by the mayor under this subsection shall convene the city redistricting commission, sitting as the apportionment commission. As the apportionment commission, the city redistricting commission shall adopt its own rules of procedure. Two members shall constitute a quorum and all actions shall be by a majority vote.

(5) The city redistricting commission shall provide for equal representation for each single-member election district, and each single-member election district shall be as nearly equal in population and compact as is practicable based on the latest federal decennial census. In developing an apportionment plan, the city redistricting commission shall follow the lines used for planning sectors and subcommittees as provided by the city master plan and charter. In subsequent reapportionments, the city redistricting commission apportionment plan shall make only incremental changes to the single-member election district boundaries that are necessary to accommodate population change requirements. Each single-member election district shall be designated by number.

(6) Each candidate for city council shall be a resident of the single-member election district he or she seeks to represent. A city council member's office is vacated if the member moves his or her residence outside of the single-member election district that the member represents.

(7) To comply with and implement this section, the city clerk shall promulgate necessary election rules and procedures consistent with other provisions of the city charter. The city council may amend the charter to comply with the intent and findings of this section in the same manner provided by law and charter for the adoption of an ordinance. However, any charter amendment to comply with the intent and findings of this section shall take effect immediately upon adoption by the council. The city clerk shall file a copy of any charter amendment with the secretary of state and the county clerk of the county in which the city is located. Sections 21 to 25 do not apply to the charter amendment required under this section.

History: Add. 2002, Act 432, Imd. Eff. June 6, 2002



Section 117.3b Terms of office; staggered terms; resolution; initial terms; applicability of subsection (1).

***** 117.3b SUBSECTION (1) DOES NOT APPLY AFTER DECEMBER 31, 2006: See subsection (2) *****

Sec. 3b.

(1) Notwithstanding any charter provision, the city may provide by resolution for the terms of office of its elected officials and for staggered terms.

(2) The initial terms established under subsection (1) may be longer than allowed under the charter in order to facilitate the staggering of terms. This subsection does not apply after December 31, 2006.

(3) Notwithstanding any charter provision, the city may provide by resolution for any election provision that is consistent with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 2005, Act 64, Imd. Eff. July 7, 2005



Section 117.4 Conduct of racing event under MCL 257.1701 et seq.; powers and duties.

Sec. 4.

A city may permit the conducting of a racing event under the “city motor vehicle racing act of 1981” and shall have the powers and duties provided for in that act.

History: Add. 1981, Act 175, Imd. Eff. Dec. 14, 1981



Section 117.4a Borrowing money and issuing bonds; net indebtedness; limitation; computation; borrowing in case of fire, flood, or other calamity; incurring obligation for construction, renovation, or modernization of hospital; bonds as obligation of special assessment district and city; validation of bonds issued and obligations incurred before July 31, 1973.

Sec. 4a.

(1) Each city in its charter may provide for the borrowing of money on the credit of the city and issuing bonds for the borrowing of money, for any purpose within the scope of the powers of the city.

(2) Notwithstanding a charter provision to the contrary, the net indebtedness incurred for all public purposes shall not exceed the greater of the following:

(a) Ten percent of the assessed value of all the real and personal property in the city.

(b) Fifteen percent of the assessed value of all the real and personal property in the city if that portion of the total amount of indebtedness incurred which exceeds 10% is or has been used solely for the construction or renovation of hospital facilities.

(3) In case of fire, flood, or other calamity, the legislative body may borrow for the relief of the inhabitants of the city and for the preservation of municipal property, a sum not to exceed 3/8 of 1% of the assessed value of all the real and personal property in the city, due in not more than 5 years, even if the loan would cause the indebtedness of the city to exceed the limit established by this section.

(4) In computing the net indebtedness, all of the following shall be excluded:

(a) Bonds issued in anticipation of the payment of special assessments, even though they are also a general obligation of the city.

(b) Mortgage bonds that are secured only by a mortgage on the property or franchise of a public utility.

(c) Bonds issued to refund money advanced or paid on special assessments for water main extensions.

(d) Motor vehicle highway fund bonds, even though they are also a general obligation of the city.

(e) Revenue bonds.

(f) Bonds issued or contract or assessment obligations incurred to comply with an order of the water resources commission or a court of competent jurisdiction.

(g) Obligations incurred before January 9, 1973 for water supply, sewage, drainage, or refuse disposal, or resource recovery projects, or incurred after January 8, 1973 for projects necessary to protect the public health by abating pollution. A certification by the county, district, or state health department shall be sufficient proof that the project is necessary to protect the public health by abating pollution.

(h) Bonds issued to acquire housing for which rent subsidies will be received by the city or an agency of the city under a contract with the United States government and used by the city to operate and maintain the housing and pay principal and interest on the bonds.

(i) Obligations entered into under an intergovernmental self-insurance contract section 5 of 1951 PA 35, MCL 124.5, or issued to pay premiums or to establish funds to self-insure for losses under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(j) Bonds issued or assessments or contract obligations incurred for the construction, improvement, or replacement of a combined sewer overflow abatement facility. As used in this subdivision:

(i) “Combined sewer overflow” means a discharge from a combined sewer system that occurs when the flow capacity of the combined sewer system is exceeded.

(ii) “Combined sewer overflow abatement facility” means any works, instrumentalities, or equipment necessary or appropriate to abate combined sewer overflows.

(iii) “Combined sewer system” means a sewer designed and used to convey both storm water runoff and sanitary sewage, and which contains lawfully installed regulators and control devices that allow for delivery of sanitary flow to treatment during dry weather periods and divert storm water and sanitary sewage to surface waters during storm flow periods.

(iv) “Construction” means any action taken in the designing or building of a combined sewer overflow abatement facility. This term includes, but is not limited to, all of the following:

(A) Engineering services.

(B) Legal services.

(C) Financial services.

(D) Design of plans and specifications.

(E) Acquisition of land or structural components, or both.

(F) Building, erection, alteration, remodeling, or extension of a combined sewer overflow abatement facility.

(G) City supervision of the project activities described in sub-subparagraphs (A) to (F).

(v) “Improvement” means any action taken to expand, rehabilitate, or restore a combined sewer overflow abatement facility.

(vi) “Replacement” means any action taken to obtain and install equipment, accessories, or appurtenances during the useful life of a combined sewer overflow abatement facility necessary to maintain the capacity and performance for which the equipment, accessories, or appurtenances are designed and constructed.

(5) The resources of the sinking fund pledged for the retirement of any outstanding bonds shall also be deducted from the amount of the indebtedness.

(6) An obligation for the construction, renovation, or modernization of a hospital under subsection (2)(b) shall not be incurred after July 1, 1978 unless the construction, renovation, or modernization has been approved in accordance with any applicable act or unless the obligation is to refinance a previous obligation.

(7) Each city may provide in its charter for the borrowing of money and issuing bonds for the borrowing of money in anticipation of the payment of special assessments, which bonds may be an obligation of the special assessment district or may be both an obligation of the special assessment district and a general obligation of the city.

(8) Bonds issued and obligations incurred before July 31, 1973 are validated.

(9) In computing the net indebtedness for the purposes of subsection (2), there may be added to the assessed value of real and personal property in a city for a fiscal year an amount equal to the assessed value equivalent of certain city revenues as determined under this subsection. The assessed value equivalent shall be calculated by dividing the sum of the following amounts by the city's millage rate for the fiscal year:

(a) The amount paid or the estimated amount required to be paid by the state to the city during the city's fiscal year for the city's use under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921. The department of treasury shall certify the amount upon request.

(b) The amount levied by the city for its own use during the city's fiscal year from the specific tax levied under 1974 PA 198, MCL 207.551 to 207.572.

(c) The amount levied by the city for its own use during the city's fiscal year from the specific tax levied under the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668.

History: Add. 1921, Act 353, Eff. Aug. 18, 1921 ;-- Am. 1927, Act 351, Eff. Sept. 5, 1927 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2231 ;-- Am. 1932, 1st Ex. Sess., Act 14, Imd. Eff. Apr. 29, 1932 ;-- CL 1948, 117.4a ;-- Am. 1972, Act 374, Imd. Eff. Jan. 9, 1973 ;-- Am. 1973, Act 81, Imd. Eff. July 31, 1973 ;-- Am. 1977, Act 263, Imd. Eff. Dec. 8, 1977 ;-- Am. 1978, Act 634, Imd. Eff. Jan. 8, 1979 ;-- Am. 1988, Act 268, Imd. Eff. July 15, 1988 ;-- Am. 1992, Act 256, Imd. Eff. Dec. 7, 1992 ;-- Am. 1994, Act 324, Imd. Eff. Oct. 12, 1994 ;-- Am. 2002, Act 201, Imd. Eff. Apr. 29, 2002



Section 117.4b Refunds; bonds; sewers; waterworks; lighting; permissible charter provisions.

Sec. 4-b.

Each city may in its charter provide:

(1) For refunding money advanced or paid on special assessments imposed, for water main extensions; for borrowing money through its legislative body on the faith and credit of the city, to provide for such refunding from time to time as buildings shall be connected with such water main extensions; and for the issuance of bonds therefor due in not more than 30 years in an amount and at the rate of interest limited by the charter of such city;

(2) For the installation and connection of sewers and waterworks on and to property within the city; for assessing the cost thereof to the several properties and making the same a lien thereon; and for the borrowing of money and issuing bonds in anticipation of the collection of such special assessments;

(3) For the installation and connection of conduits for the service of municipally owned and operated electric lighting plants; and for the borrowing of money and issuing the bonds of the city therefor, for the purpose of providing the first cost of such installation and connection.

History: Add. 1927, Act 209, Imd. Eff. May 20, 1927 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2232 ;-- CL 1948, 117.4b



Section 117.4c Permissible charter provisions.

Sec. 4-c.

Each city which is authorized to acquire, own, purchase, construct or operate any public utility, may provide in its charter for the issuance of mortgage bonds therefor beyond the general limit of the bonded indebtedness prescribed by law, provided that such mortgage bonds issued beyond the general limit of bonded indebtedness prescribed by law shall not impose any liability upon such city but shall be secured only upon the property and revenues of such public utility, including a franchise, stating the terms upon which, in case of foreclosure, the purchaser may operate the same, which franchise shall in no case extend for a longer period than 20 years from the date of the sale of such utility and franchise on foreclosure. Such mortgage bonds shall be sold to yield not to exceed 6 per centum per annum. The charter shall also provide for the creation of a sinking fund in the event of the issuance of such bonds, by setting aside such percentage of the gross or net earnings of the public utility as may be deemed sufficient for the payment of the mortgage bonds at maturity.

History: Add. 1927, Act 287, Imd. Eff. May 31, 1927 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2233 ;-- CL 1948, 117.4c



Section 117.4d Permissible charter provisions; assessing costs of public improvement and boulevard lighting system; definitions.

Sec. 4d.

(1) Each city may in its charter provide:

(a) For assessing and reassessing the costs, or a portion of the costs, of a public improvement to a special district.

(b) For assessing the cost, or a portion of the costs, of installing a boulevard lighting system on a street upon the lands abutting the street. A city shall not establish a special assessment district for a boulevard lighting system if the district includes the entire city, unless the special assessments against the real property within the district are levied on other than an ad valorem basis.

(2) As used in this section:

(a) “Boulevard lighting system” means any design or method of providing light to a street.

(b) “Cost” includes necessary condemnation cost and necessary expenses incurred for engineering, financial, legal, or administrative services; operation and maintenance of a boulevard lighting system, whether that service is provided directly by the city or is provided by an investor-owned utility; and other services of a similar kind involved in the making and financing of the improvement and in the levying and collecting of the special assessments for the improvement. If the service is rendered by city employees, the city may include the fair and reasonable cost of rendering the service. The inclusion of a cost specified in this subdivision as part of the cost of an improvement for which special assessments have been levied before the effective date of the 1987 amendatory act amending this section is validated.

(c) “Street” means a public avenue, street, highway, road, path, boulevard, or alley or other access used for travel by the public.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2234 ;-- CL 1948, 117.4d ;-- Am. 1961, Act 124, Eff. Sept. 8, 1961 ;-- Am. 1964, Act 27, Imd. Eff. Apr. 29, 1964 ;-- Am. 1988, Act 201, Imd. Eff. June 29, 1988



Section 117.4e Public property; condemnation of private property; permissible charter provisions.

Sec. 4e.

Each city may in its charter provide:

(1) For the acquisition by purchase, gift, condemnation, lease, construction or otherwise, either within or without its corporate limits and either within or without the corporate limits of the county in which it is located, of the following improvements including the necessary lands therefor, viz.: City hall, police stations, fire stations, boulevards, streets, alleys, public parks, recreation grounds, municipal camps, public grounds, zoological gardens, museums, libraries, airports, cemeteries, public wharves and landings upon navigable waters, levees and embankments, watch-houses, city prisons and work houses, penal farms, institutions, hospitals, quarantine grounds, electric light and power plants and systems, gas plants and systems, waterworks plants and systems, sewage disposal plants and systems, market houses and market places, office buildings for city officers and employees, public works, and public buildings of all kinds; and for the costs and expenses thereof;

(2) For the acquisition by purchase, gift, condemnation, lease or otherwise of private property, either within or without its corporate limits and either within or without the corporate limits of the county in which it is located, for any public use or purpose within the scope of its powers, whether herein specifically mentioned or not. If condemnation proceedings are resorted to for the acquisition of private property outside the corporate limits of such city, such condemnation proceedings may be brought under the provisions of Act No. 149 of the Public Acts of 1911, as amended or as may be amended, entitled “An act to provide for the condemnation by state agencies and public corporations of private property for the use or benefit of the public and to define the terms 'public corporations', 'state agencies' and 'private property' as used herein,” being sections 353 to 373 inclusive of the Compiled Laws of 1915, or such other appropriate provisions therefor as exist or shall be made by law;

(3) For the maintenance, development, operation, of its property and upon the discontinuance thereof to lease, sell or dispose of the same subject to any restrictions placed thereupon by law: Provided, That on the sale of any capital asset of a municipally owned utility the money received shall be used in procuring a similar capital asset, or placed in the sinking fund to retire bonds issued for said utility.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2235 ;-- CL 1948, 117.4e ;-- Am. 1949, Act 207, Eff. Sept. 23, 1949



Section 117.4f Permissible city charter provisions.

Sec. 4f.

Each city may in its charter provide for any of the following:

(a) For the purchase or condemnation of franchises, if any exist, and of the property used in the operation of companies or individuals engaged in the road, cemetery, hospital, almshouse, electric light, gas, heat, water, and power business, and in cities having more than 25,000 inhabitants, for the purchase of the franchise, if any exist, and the property of street railway and tram railway companies. A city may in its charter allow for a contract, upon the terms, including terms of present or deferred payment, and upon the conditions and in the manner as the city considers proper, to purchase, operate, and maintain any existing public utility property for supplying water, heat, light, power, or transportation to the city and the city's inhabitants. The contract does not bind the city unless the proposition for the contract receives the affirmative vote of 3/5 of the electors voting at a regular or special election. For the purchase of a transportation utility, the charter amendment and the contract to purchase may provide for a sinking fund, into which shall be paid, from the earnings of the utility, sums sufficient to purchase the utility and perform the obligations of the contract. Within a reasonable time after the acquisition of a public transportation utility, a system of civil service for the selection and retention of its employees shall be established. If a vote is taken to amend a city charter to allow an acquisition under this subdivision, a vote may also be taken at the same election to approve a particular contract. The vote upon the charter amendment and upon the purchase contract shall be by separate ballots. If a transportation utility is acquired under this subdivision, state taxes and local taxes on any portion of the property lying outside of the city limits shall be paid as if privately owned. The powers under this subdivision are in addition to any other powers provided for under this section.

(b) For owning, constructing, and operating transportation facilities within the city limits, and its adjacent and adjoining suburbs within a distance of 10 miles from any portion of the city limits.

(c) For the purchase and condemnation of private property for any public use or purpose within the scope of its powers; for the acquirement, ownership, establishment, construction, and operation, either within or outside its corporate limits, of public utilities for supplying water, light, heat, power, and transportation to the city and the city's inhabitants, for domestic, commercial, and municipal purposes; for the sale of heat, power, and light outside its corporate limits in an amount as determined by the governing body of the utility supplying the heat, power, or light except that electric delivery service is limited to the area of any village or township that was contiguous to the city as of June 20, 1974, and to the area of any other village or township being served as of June 20, 1974 and retail sales of electric generation service are limited to the area of any city, village, or township that was contiguous to the city, village, or township as of June 20, 1974, and to the area of any other city, village, or township being served as of June 20, 1974 unless the municipal utility is in compliance with section 10y(4) of 1939 PA 3, MCL 460.10y; for the sale and delivery of water outside of its corporate limits in the amount as may be determined by the legislative body of the city; and for the operation of transportation lines outside the city and within 10 miles from its corporate limits. A city shall not render electric delivery service for heat, power, or light to customers outside its corporate limits already receiving that service from another utility unless that utility consents in writing, and shall not render retail electric generation service to customers outside its corporate limits receiving that service from another supplier except in compliance with section 10y of 1939 PA 3, MCL 460.10y. The acquirement of a utility together with all properties, franchises, and rights necessary for its establishment, ownership, construction, operation, improvement, extension, and maintenance, whether the properties, franchises, and rights are situated within or outside the corporate limits of the city, may be either by purchase or condemnation. If the acquirement is by condemnation, 1911 PA 149, MCL 213.21 to 213.25, may be used for instituting and prosecuting the condemnation proceedings. A public utility is not acquired unless the proposition to do so first receives the affirmative vote of 3/5 of the electors of the city voting at a regular or special municipal election. For purposes of this subdivision:

(i) “Electric delivery service” has the same meaning as “delivery service” under section 10y of 1939 PA 3, MCL 460.10y.

(ii) “Electric generation service” means the sale of electric power and related ancillary services.

(d) For the acquiring, establishment, operation, extension, and maintenance of sewage disposal systems, sewers, and plants, either within or outside the corporate limits of the city, as a utility, including the right to acquire necessary property by purchase, gift, or condemnation, and including the fixing and collecting of charges exclusively for service covering the cost of the service. This subdivision allows a return on the fair value of the property devoted to the service, excluding the valuations of the portions of the system that were paid for by special assessment, which may be made as a lien upon the property served and if not paid when due, collected in the same manner as other city taxes.

History: Add. 1927, Act 367, Eff. Sept. 5, 1927 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2236 ;-- CL 1948, 117.4f ;-- Am. 1955, Act 26, Eff. Oct. 14, 1955 ;-- Am. 1965, Act 116, Imd. Eff. July 2, 1965 ;-- Am. 1974, Act 18, Imd. Eff. Feb. 15, 1974 ;-- Am. 1975, Act 296, Imd. Eff. Dec. 11, 1975 ;-- Am. 2000, Act 156, Imd. Eff. June 14, 2000



Section 117.4g Rapid transit system; permissible charter provisions.

Sec. 4-g.

Each city may in its charter provide:

(1) For the acquisition by construction, condemnation or purchase and for the ownership, equipment, possession, leasing, operation and maintenance of a rapid transit system consisting of a tunnel, subway, surface or elevated system or any combination and qualification of these, in and through said city, and for a distance of not more than 10 miles beyond its limits, for the purpose of furnishing transportation facilities to the municipality and to the people thereof; for the preparation and publication of plans for such construction, equipment and maintenance in accordance with charter provisions adopted hereunder; for the operation of such facilities independently or in connection with other transportation facilities, or transportation system, owned, operated or controlled by such city or existing therein, or in the territory in which any such rapid transit system is established; for the appropriate designation of such facilities; for the taking of the fee of or easement or right of way on, under, above and through any property for the purposes thereof, by gift, grant and purchase, and by condemnation proceedings in accordance with any law of the state of Michigan providing therefor; and for the management of such facilities, for the purposes for which the same are or may be acquired or constructed. Provision may also be made for the execution of contracts incidental to the carrying out of the purposes hereby contemplated. In the event that property is taken by condemnation under any statute pertaining thereto, the actual benefits accruing to or received by a remainder of any such parcel on account of the construction of the improvement shall be taken into account in determining the damages to be awarded by way of compensation to the owner or owners of such property. The charter shall also provide for the proper financing of the acquisition and construction of any such system and facilities by direct taxation, special assessments on the basis of benefits actually and exclusively received by property affected by any such improvement, or by borrowing money and issuing bonds or other evidence of indebtedness therefor, or by a combination of such methods; and for the defraying of the cost of maintenance, operation and management of such facilities and for payment of interest on and a sinking fund to retire any bonds issued under this subsection, from the revenues received as a result of the operation thereof by the city. Bonds executed and sold for the purpose of raising money to cover the cost of such acquisition and construction may be issued on the faith and credit of the city or same may be secured by mortgage on the property and revenues of the utility established pursuant hereto. The aggregate amount of bonds issued on the faith and credit of the city under this subsection shall not exceed 2 per cent of the assessed valuation of the taxable property within said city for the preceding fiscal year; and in computing the total indebtedness of the city for the purpose of determining whether any other limitation prescribed by law has been exceeded, such bonds shall not be included. Except as is in this subsection otherwise specifically provided, all bonds issued by a city for the purposes hereby contemplated shall be subject to the restrictions and conditions prescribed in section 4-a of this act. In case provision is made in the charter for raising money by direct taxation for the purposes hereof, the amount of such tax levied and assessed in any year shall not exceed 1/6 of 1 per cent of the assessed valuation of the city for such year; and the amount of any such tax shall not be subject to any other limitations prescribed by law, or considered in determining whether any such limitation has been exceeded. In no case shall more than 60 per cent of the total estimated cost of acquiring or constructing any such rapid transit system or portion of extension thereof, be raised by direct taxation, and by the issuance of bonds on the faith and credit of the city. As incidental to the authority hereby granted, provision may be made in any city charter for the exercise of powers incidental to the accomplishment of the purposes hereof, and reasonably calculated and designed to facilitate the furnishing of adequate transportation facilities by the means aforesaid to the municipality and the people thereof. No charter amendment or amendments, contemplating and providing for the exercise of the powers referred to in this subsection, shall be submitted to a vote of the electors unless and until the same shall have been published pursuant to the direction of the legislative body of the city, in at least 1 newspaper having a general circulation in such city at least once each week for 3 weeks in succession during the 30 day period immediately preceding the date of the election; and no plan for construction and operation of any rapid transit system shall be put into effect unless the same shall first have been submitted to the qualified electors of the city and approved thereby. Such submission of plan shall be made subsequent to the enactment of said charter amendments either at a general election or a special election called for that purpose by the legislative body of the city. Such contemplated plan shall, before its submission, and as a condition prerequisite thereto, be published once each week for 6 weeks in succession in some daily newspaper having a general circulation within the city, during the 60-day period immediately preceding the date of submission to the electors; and the contemplated plan as so published shall specify the route or routes of the proposed rapid transit system, the type of construction proposed for the various sections or parts thereof, the method or methods for financing the improvement, the order in which the various sections or parts are to be constructed or acquired, the system of management to be adopted, the estimated cost of the various sections or parts of the system, and such other matters as the legislative body of the city shall require: Provided, however, That the financial plan so submitted shall not permit special assessments against any property in excess of actual benefits, meaning increased value, accruing exclusively as a result of said improvement; and the payment of such special assessments made under this subsection, shall be prorated over a period of not less than 10 years.

(2) For negotiating, executing and performing contracts with any other municipality or municipalities, duly authorized and empowered to that end, with reference to the construction, equipment, operation, maintenance and management of a rapid transit system and facilities, and for the financing of any obligations, assumed under or imposed by any such contract. The grants, limitations and restrictions set forth in the preceding subsection of this section shall be deemed applicable to, and shall be observed in the adoption of, charter provisions and amendments hereunder and in the exercise of the authority hereby granted.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2237 ;-- CL 1948, 117.4g



Section 117.4h Public ways; permissible charter provisions.

Sec. 4-h.

Each city may in its charter provide:

(1) For the use, regulation, improvement and control of the surface of its streets, alleys and public ways, and of the space above and beneath them;

(2) For the use, by others than the owner, of property located in streets, alleys and public places, in the operation of a public utility, upon the payment of a reasonable compensation to the owners thereof;

(3) For a plan of streets and alleys within and for a distance of not more than 3 miles beyond its limits;

(4) For the use, control and regulation of streams, waters and water courses within its boundaries, but not so as to conflict with the law or action thereunder where a navigable stream is bridged or dammed; or with riparian or littoral rights without their corporate limits;

(5) For securing by condemnation, by agreement or purchase, or by any other means, an easement in property abutting or adjacent to any navigable stream, for the purpose of securing the privilege and right to construct, own and maintain along or adjacent to any navigable stream an elevated structure of 1 or more levels for use as vehicular or pedestrian passageway, or for any other municipal purpose;

(6) For the acquiring, establishment, operation, extension and maintenance of facilities for the storage and parking of vehicles within its corporate limits, including the fixing and collection of charges for services and use thereof on a public utility basis, and for such purpose to acquire by gift, purchase, condemnation or otherwise the land necessary therefor;

(7) For the acquiring, constructing, establishment, operation, extension and maintenance of facilities for the docking of pleasure water crafts and/or hydroplanes within its corporate limits, including the fixing and collection of charges for use thereof, and for such purpose or purposes to acquire by gift, purchase, condemnation or otherwise, the land necessary therefor.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2238 ;-- Am. 1931, Act 295, Imd. Eff. June 8, 1931 ;-- CL 1948, 117.4h



Section 117.4i Permissible charter provisions.

Sec. 4i.

Each city may provide in its charter for 1 or more of the following:

(a) Laying and collecting rents, tolls, and excises.

(b) Regulating and restricting the locations of oil and gasoline stations.

(c) The establishment of districts or zones within which the use of land and structures, the height, area, size, and location of buildings, the required open spaces for light and ventilation of buildings, and the density of population may be regulated by ordinance. The zoning ordinance provisions applicable to 1 or more districts may differ from those applicable to other districts. If a city is incorporated, or if territory is annexed to a city incorporated under this act, the zoning ordinance provisions applicable to the territory within the newly incorporated city or the annexed territory shall remain in effect for 2 years after the incorporation or annexation unless the legislative body of the city lawfully adopts other zoning ordinance provisions.

(d) The regulation of trades, occupations, and amusements within city boundaries, if the regulations are not inconsistent with state or federal law, and the prohibition of trades, occupations, and amusements that are detrimental to the health, morals, or welfare of the inhabitants of that city.

(e) The regulation or prohibition of public nudity within city boundaries. As used in this subdivision, "public nudity" means knowingly or intentionally displaying in a public place, or for payment or promise of payment by any person including, but not limited to, payment or promise of payment of an admission fee, any individual's genitals or anus with less than a fully opaque covering or a female individual's breast with less than a fully opaque covering of the nipple and areola. Public nudity does not include any of the following:

(i) A woman's breastfeeding of a baby whether or not the nipple or areola is exposed during or incidental to the feeding.

(ii) Material as defined in section 2 of 1984 PA 343, MCL 752.362.

(iii) Sexually explicit visual material as defined in section 3 of 1978 PA 33, MCL 722.673.

(f) Licensing, regulating, restricting, and limiting the number and locations of billboards within the city.

(g) The initiative and referendum on all matters within the scope of the powers of that city and the recall of city officials.

(h) A system of civil service for city employees, including employees of that city's board of health, and employees of any jail operated or maintained by the city. Charter provisions providing for a system of civil service for employees of a local health board are valid and effective.

(i) Subject to section 4p, a system of compensation for city employees and for the dependents of city employees in the case of disability, injury, or death of city employees.

(j) The enforcement of police, sanitary, and other ordinances that are not in conflict with the general laws.

(k) The punishment of persons who violate city ordinances other than ordinances described in section 4l. The penalty for a violation of such a city ordinance shall not exceed a fine of $500.00 or imprisonment for 90 days, or both. However, unless otherwise provided by law, the ordinance may provide that a violation of the ordinance is punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both, if the violation substantially corresponds to a violation of state law that is a misdemeanor for which the maximum period of imprisonment is 93 days. In addition, a city may adopt section 625(1)(c) of the Michigan vehicle code, 1949 PA 300, MCL 257.625, by reference in an adopting ordinance and shall provide that a violation of that ordinance is punishable by 1 or more of the following:

(i) Community service for not more than 360 hours.

(ii) Imprisonment for not more than 180 days.

(iii) A fine of not less than $200.00 or more than $700.00.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2239 ;-- Am. 1937, Act 309, Eff. Oct. 29, 1937 ;-- Am. 1939, Act 175, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 10, Imd. Eff. Mar. 5, 1941 ;-- Am. 1941, Act 283, Imd. Eff. June 17, 1941 ;-- CL 1948, 117.4i ;-- Am. 1957, Act 131, Imd. Eff. May 25, 1957 ;-- Am. 1963, Act 166, Eff. Sept. 6, 1963 ;-- Am. 1991, Act 175, Eff. Mar. 30, 1992 ;-- Am. 1994, Act 17, Eff. May 1, 1994 ;-- Am. 1994, Act 313, Imd. Eff. July 21, 1994 ;-- Am. 1996, Act 179, Imd. Eff. Apr. 19, 1996 ;-- Am. 1999, Act 55, Eff. Oct. 1, 1999 ;-- Am. 2012, Act 7, Imd. Eff. Feb. 15, 2012 ;-- Am. 2014, Act 183, Imd. Eff. June 20, 2014



Section 117.4j City departments; special acts; municipal powers; permissible charter provisions.

Sec. 4-j.

Each city may in its charter provide:

(1) For the establishment of any department that it may deem necessary for the general welfare of the city, and for the separate incorporation thereof: Provided, however, That these provisions shall not be construed to extend to and include public schools;

(2) For altering, amending or repealing any special act affecting any municipal concerns or existing municipal department, but the department in control of the public schools shall not be construed to be a municipal department;

(3) For the exercise of all municipal powers in the management and control of municipal property and in the administration of the municipal government, whether such powers be expressly enumerated or not; for any act to advance the interests of the city, the good government and prosperity of the municipality and its inhabitants and through its regularly constituted authority to pass all laws and ordinances relating to its municipal concerns subject to the constitution and general laws of this state.

History: Add. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2240 ;-- CL 1948, 117.4j



Section 117.4k Civic, artistic, and cultural activities; public funds.

Sec. 4k.

Each city in its charter may provide for the appropriation and allocation of public funds to a public or private nonprofit institution engaged within the city in the provision of civic, artistic, and cultural activities, including but not limited to music, theater, dance, visual arts, literature and letters, architecture, architectural landscaping, and allied arts and crafts, to the general public.

History: Add. 1978, Act 499, Imd. Eff. Dec. 11, 1978



Section 117.4l Ordinance; designation as civil infraction or blight violation; civil fine; act or omission constituting crime.

Sec. 4l.

(1) Consistent with any of the following statutes and whether or not authorized by the city charter, the legislative body of a city may adopt an ordinance that designates a violation of the ordinance as a civil infraction and provides a civil fine for that violation:

(a) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(b) 1969 PA 235, MCL 257.941 to 257.943.

(c) 1956 PA 62, MCL 257.951 to 257.955.

(2) Whether or not authorized by the city charter, the legislative body of a city may adopt an ordinance that designates a violation of the ordinance as a municipal civil infraction and provides a civil fine for that violation. An ordinance shall not designate a violation as a municipal civil infraction if that violation may be designated as a civil infraction under subsection (1). A statute may provide that a violation of a specific type of ordinance is a municipal civil infraction whether or not the ordinance designates the violation as a municipal civil infraction.

(3) An ordinance shall not make an act or omission a municipal civil infraction or a blight violation if that act or omission constitutes a crime under any of the following:

(a) Article 7 of the public health code, 1978 PA 368, MCL 333.7101 to 333.7545.

(b) The Michigan penal code, 1931 PA 328, MCL 750.1 to 750.568.

(c) The Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(d) The Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303.

(e) Part 801 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80101 to 324.80199.

(f) The aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(g) Part 821 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.82101 to 324.82160.

(h) Part 811 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.81101 to 324.81150.

(i) Sections 351 to 365 of the railroad code of 1993, 1993 PA 354, MCL 462.351 to 462.365.

(j) Any law of this state under which the act or omission is punishable by imprisonment for more than 90 days.

(4) Whether or not authorized by the city charter, the legislative body of a city may adopt an ordinance that designates a violation of the ordinance as a blight violation and provides a civil fine and other sanctions for that violation consistent with section 4q. An ordinance shall not designate a violation as a blight violation if that violation may be designated a civil infraction under subsection (1). An ordinance shall not designate a violation as both a municipal civil infraction and a blight violation.

History: Add. 1994, Act 17, Eff. May 1, 1994 ;-- Am. 1996, Act 44, Imd. Eff. Feb. 26, 1996 ;-- Am. 2003, Act 316, Imd. Eff. Jan. 12, 2004



Section 117.4m Ordinance regulating recreational trailway; posting; violation as municipal civil infraction; penalty.

Sec. 4m.

(1) An ordinance regulating a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(2) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by an ordinance is a municipal civil infraction, whether or not so designated by the ordinance. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the ordinance or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that section 4 l prohibits an ordinance from designating as a municipal civil infraction.

History: Add. 1994, Act 89, Eff. Oct. 1, 1994



Section 117.4n Medical facility for public purpose; establishment, operation, or maintenance by private nonprofit corporation.

Sec. 4n.

Each city may in its charter provide for the city or 1 or more of its public corporations to become a member or joint owner in an enterprise with a private nonprofit corporation to create a separate private nonprofit corporation that will establish, operate, or maintain a medical facility for a public purpose.

History: Add. 1998, Act 445, Imd. Eff. Dec. 30, 1998



Section 117.4o Formation of nonprofit corporation by city.

Sec. 4o.

(1) The legislative body of a city may by ordinance or resolution authorize the formation of a nonprofit corporation under the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192. A nonprofit corporation formed under this section may be organized only for purposes that are valid public purposes for cities in this state.

(2) Except as otherwise provided in this subsection, a nonprofit corporation formed under subsection (1) is subject to all local, state, and federal laws or ordinances that apply to the city that authorized its formation. A nonprofit corporation formed under subsection (1) is not subject to the municipal finance act, 1943 PA 202, MCL 131.1 to 139.3, or its successor act.

(3) A nonprofit corporation formed under subsection (1) is a public body for the purposes of the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282.

History: Add. 2001, Act 37, Imd. Eff. July 11, 2001



Section 117.4p City with population more than 600,000 or discharge of $1,000,000,000.00 in pension liabilities; defined benefit plan; retirement benefits for employees hired after July 1, 2023; health care insurance benefits; certification of compliance; definitions.

Sec. 4p.

(1) For a city with a population of more than 600,000 or that has discharged $1,000,000,000.00 of pension liabilities in bankruptcy, or both, that provides a defined benefit plan as part of a system of compensation under section 4i, all of the following apply:

(a) Except as otherwise provided in a plan for adjustment, the calculation of a pension benefit under the defined benefit plan shall only include base pay. This subdivision does not apply to years of service accrued before January 1, 2015.

(b) Except as otherwise provided in a plan for adjustment, the annual pension benefit shall not include an additional payment based solely on the rate of investment return earned on the retirement system's assets. This subdivision does not prohibit the fulfillment of rights and benefits earned under a retirement system agreed to in a plan for adjustment. As used in this subdivision, a "retirement system" means a public employee retirement system established by a city described in this subsection.

(2) Except as otherwise provided in a plan for adjustment, for a city with a population of more than 600,000 or that has discharged $1,000,000,000.00 of pension liabilities in bankruptcy, or both, that provides retirement benefits for employees first hired after July 1, 2023 as part of a system of compensation under section 4i, either of the following applies for the employees first hired after July 1, 2023:

(a) The city may offer retirement plans so long as the city does not contribute more than 7% of the employee's base pay to an appropriate retirement account.

(b) The city may offer the same retirement plan as provided in a plan for adjustment.

(3) For a city with a population of more than 600,000 or that has discharged $1,000,000,000.00 of pension liabilities in bankruptcy, or both, that provides retirement health care insurance benefits for new employees after July 1, 2023 as part of a system of compensation under section 4i, the city shall not contribute more than 2% of the employee's base pay or the percentage a qualified participant's employer contributes on behalf of a qualified participant under section 68b(1) of the state employees' retirement act, 1943 PA 240, MCL 38.68b, whichever percentage is greater, to an appropriate tax-deferred account.

(4) Not later than January 1, 2024, and each January 1 after 2024, for a city with a population of more than 600,000 or that has discharged $1,000,000,000.00 of pension liabilities in bankruptcy, or both, that provides retirement benefits as part of a system of compensation under section 4i, the city or a retirement system established by the city, as applicable, shall submit a certification of its compliance with this section to the financial review commission created under the Michigan financial review commission act.

(5) As used in this section:

(a) "Base pay" means the remuneration paid an employee on account of the employee's services rendered to a city described in this section. Base pay does not include any of the following:

(i) Payment for overtime services.

(ii) Remuneration paid in lieu of accumulated sick leave.

(iii) Remuneration received as a bonus.

(iv) Payment for accrued vacation pay.

(v) One-time lump-sum payments.

(vi) The cost of fringe benefits, including, but not limited to, a medical benefit plan.

(b) "Medical benefit plan" means that term as defined in section 2 of the publicly funded health insurance contribution act, 2011 PA 152, MCL 15.562.

(c) "Member" means a member of a defined benefit plan established by a city described in subsection (1).

(d) "Plan for adjustment" means a plan for the adjustment of debts entered and approved by a federal bankruptcy court.

(e) "Retirement health care insurance benefit" means hospitalization and medical insurance, dental coverage, vision coverage, and any other health care insurance provided for a retirant or dependent of a retirant under a system of compensation that includes retirement benefits established under section 4i.

History: Add. 2014, Act 183, Imd. Eff. June 20, 2014



Section 117.4q Administrative hearings bureau; establishment; administrative hearings; procedures; appeal; effect of nonpayment of civil fine or costs; "person" defined.

Sec. 4q.

(1) A city that has a population of 7,500 or more and is located in any county, or a city that has a population of 3,300 or more and is located in a county that has a population of 1,500,000 or more, may establish an administrative hearings bureau to adjudicate and impose sanctions for violations of the charter or ordinances designated in the charter or ordinance as a blight violation. The bureau may accept admissions of responsibility for blight violations. Pursuant to a schedule of civil fines and costs, the bureau may collect civil fines and costs for blight violations.

(2) The expense of the operation of an administrative hearings bureau shall be borne by the city establishing the bureau.

(3) An administrative hearings bureau shall not have jurisdiction over criminal offenses, traffic civil infractions, municipal civil infractions, or state civil infractions. The bureau and its hearing officers shall not have the authority to impose a penalty of incarceration and may not impose a civil fine in excess of $10,000.00. This section does not authorize a proceeding against a foreclosing governmental unit as defined under section 78 of the general property tax act, 1893 PA 206, MCL 211.78, or an authority created under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774. The city may waive a fine for a blight violation at an owner-occupied dwelling for a first time offender of a blight ordinance, if the offender has corrected the circumstances for the violation.

(4) A city that establishes an administrative hearings bureau under this section shall establish by ordinance the jurisdiction of the bureau for adjudicating alleged blight violations, making determinations of responsibility, and imposing sanctions upon those found responsible for a violation. The city may designate only a violation of any of the following types of ordinances as a blight violation:

(a) Zoning.

(b) Building or property maintenance.

(c) Solid waste and illegal dumping.

(d) Disease and sanitation.

(e) Noxious weeds.

(f) Vehicle abandonment, inoperative vehicles, vehicle impoundment, and municipal vehicle licensing.

(g) Right-of-way signage. For purposes of this subdivision, right-of-way signage violation means the placement of signage in a right-of-way without a proper permit from the city.

(h) An ordinance that is substantially the same as sections 138 to 142 of the housing law of Michigan, 1917 PA 167, MCL 125.538 to 125.542.

(5) To initiate a proceeding for a blight violation, the city shall issue and serve upon an alleged violator a written violation notice on which an authorized local official records the occurrence or existence of 1 or more blight violations by the person cited and which directs the named person to pay a civil fine for the violation or appear at the administrative hearings bureau as provided in this section. A violation notice to appear at an administrative hearings bureau shall be treated as made under oath if the violation alleged in the notice occurred in the presence of the authorized local official signing the violation notice and if the notice contains the following statement immediately above the date and signature of the official: "I declare under the penalties of perjury that the statements above are true to the best of my information, knowledge, and belief.". An authorized local official may issue a violation notice to appear if, based upon investigation, the official has reasonable cause to believe that the person is responsible for a blight violation and if the city attorney or an assistant city attorney approves in writing the issuance of the violation notice.

(6) If a city has a rental inspection program with which a landlord must register in order to rent premises for residential purposes and if a landlord of premises rented in the city for residential purposes is registered with the city's rental inspection program, the city shall not issue a blight violation notice during an inspection of the premises unless either of the following occurs:

(a) The landlord is given a written correction notice of the violation and a reasonable opportunity to correct the circumstances before a reinspection of the premises or a date specified in the notice.

(b) The violation is a direct result of the landlord's action or inaction and creates an emergency that presents an immediate risk of harm to people or damage to property including, but not limited to, a flooded basement or premises without heat.

(7) A city that does not have a rental inspection program, or does not require a landlord to register as part of a rental inspection program, shall not issue a blight violation notice to a landlord of premises rented in the city for residential purposes during an inspection of the premises unless either of the following occurs:

(a) The landlord is given a written correction notice of the violation and a reasonable opportunity to correct the circumstances before a reinspection of the premises or a date specified in the notice.

(b) The violation is a direct result of the landlord's action or inaction and creates an emergency that presents an immediate risk of harm to people or damage to property, including, but not limited to, a flooded basement or premises without heat.

(8) The person named in the violation notice shall appear on or before the time specified in the violation notice and may respond to the allegations in the notice, as follows:

(a) If the alleged violator wishes to admit responsibility for the blight violation, the person may do so by appearing in person, by representation, or by mail. If appearance is made by representation or mail, the administrative hearings bureau may accept the admission as though the person personally appeared. Upon acceptance of the admission, a hearing officer may order any of the sanctions permitted under this section.

(b) If the alleged violator wishes to deny responsibility for the blight violation, or admit responsibility with an explanation, the person may do so by appearing in person on the date scheduled for the administrative hearing for the purpose of adjudicating the alleged violation.

(c) If the alleged violator fails to appear, a decision and order of default may be entered.

(9) If an admission of responsibility is not made and the civil fine and costs, if any, prescribed by charter or ordinance for the violation are not paid at the administrative hearings bureau, and the alleged violator fails to appear at a hearing scheduled in accordance with this section, a final decision and order of responsibility in the amount of the prescribed civil fine and costs may be issued by the administrative hearings bureau.

(10) The city establishing an administrative hearings bureau shall establish rules and procedures for an alleged violator to set aside the entry of a decision and order of default.

(11) The ordinance establishing the bureau shall provide for adjudicatory hearings by hearing officers. Each hearing officer shall be an attorney licensed to practice law in this state for at least 5 years. Hearing officers shall be appointed in a manner consistent with the charter of the city for the appointment of other municipal officers or employees and shall only be removed for reasonable cause. Before conducting administrative adjudication proceedings, administrative hearing officers shall successfully complete a formal training program which includes all of the following:

(a) Instruction on the rules of procedure of the administrative hearings that they will conduct.

(b) Orientation to each subject area of the ordinance violations that they will adjudicate.

(c) Observation of administrative hearings.

(d) Participation in hypothetical cases, including ruling on evidence and issuing final orders.

(e) The importance of impartiality in the conduct of the administrative hearing and adjudication of the violation.

(f) Instructions on the preparation of a record that is adequate for judicial review.

(12) The authority and duties of a hearing officer shall include all of the following:

(a) Hearing testimony and accepting evidence that is relevant to the existence of the blight violation.

(b) Issuing subpoenas directing witnesses to appear and give relevant testimony at the hearing, upon request of a party or a party's attorney.

(c) Preserving and authenticating the record of the hearing and all exhibits and evidence introduced at the hearing.

(d) Issuing a determination, based upon the evidence presented at the hearing, whether a blight violation exists. The determination shall be in writing and shall include written findings of fact, a decision, and an order. The city shall have the burden of establishing the responsibility of the alleged violator by a preponderance of the evidence. Unless the burden is met, the matter shall be dismissed. A decision and an order shall not be made except upon consideration of the record as a whole or a portion of the record as may be cited by any party to the proceeding and as supported by and in accordance with the competent, material, and substantial evidence. A decision and order finding the alleged violator responsible for the violation shall include the civil fine, if any, or any action with which the violator must comply, or both.

(e) Imposing reasonable and proportionate sanctions consistent with applicable ordinance provisions and assessing costs upon a finding that the alleged violator is responsible for the alleged violation. The maximum monetary civil fine allowed under this section excludes costs of enforcement or costs imposed to secure compliance with the city's ordinances and is not applicable to enforce the collection of any tax imposed and collected by the city.

(13) In addition to fines and costs imposed under subsection (12), the hearing officer shall impose a justice system assessment of $10.00 for each blight violation determination. Upon payment of the assessment, the city shall transmit the assessment collected to the state treasury to be deposited into the justice system fund created in section 181 of the revised judicature act of 1961, 1961 PA 236, MCL 600.181.

(14) A party shall be provided with the opportunity for a hearing during which they may be represented by counsel, present witnesses, and cross-examine witnesses. A party may request the hearing officer to issue subpoenas to direct the attendance and testimony of relevant witnesses and the production of relevant documents. Hearings shall be scheduled with reasonable promptness, except that for hearings scheduled in all nonemergency situations the alleged violator if he or she requests shall have at least 14 days after service of process to prepare for the hearing. For purposes of this subsection, "nonemergency situation" means any situation that does not reasonably constitute a threat to the public interest, safety, or welfare. If service is provided by first-class mail, the 14-day period begins to run on the day that the notice is deposited in the mail.

(15) In an administrative hearing under this section, the rules of evidence as applied in a nonjury civil case in circuit court shall be followed as far as practicable, but the hearing officer may admit and give probative effect to evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. Irrelevant, immaterial, or unduly repetitious evidence may be excluded. Effect shall be given to the rules of privilege recognized by law. Objections to offers of evidence may be made and shall be noted in the record. Subject to these requirements, the hearing officer, for the purpose of expediting hearings and when the interests of the parties will not be substantially prejudiced thereby, may provide in an administrative hearing or by rule for submission of all or part of the evidence in written form.

(16) Any final decision by a hearing officer that a blight violation does or does not exist constitutes a final decision and order for purposes of judicial review and may be enforced in the same manner as a judgment entered by a court of competent jurisdiction.

(17) A party may file an appeal within 28 days after entry of the decision and order by the hearing officer. An appeal of a final decision and order of an administrative hearing officer is to the circuit court.

(18) An alleged violator who appeals a final decision and order to circuit court shall post with the administrative hearings bureau, at the time the appeal is taken, a bond equal to the fine and costs imposed. A party who has paid the fine and costs is not required to post a bond. If a party who has posted a bond fails to comply with the requirements of supreme court rules for an appeal to the circuit court, the appeal may be considered abandoned, and the bureau may dismiss the appeal on 7 days' notice to the parties. The administrative hearings bureau must promptly notify the circuit court of a dismissal, and the circuit court shall dismiss the claim of appeal. If the appeal is dismissed or the decision and order are affirmed, the administrative hearings bureau may apply the bond to the fine and costs. An appeal by the city must be asserted by the city's attorney and a bond is not required.

(19) An appeal to circuit court shall be a review by the court of the certified record provided by the administrative hearings bureau. Pending appeal, and subject to the bond requirement under subsection (18), the hearing officer may stay the order and any sanctions or costs imposed. Once an appeal is filed, and subject to the bond requirement under subsection (18), the court may stay the order and any sanctions or costs imposed. The court, as appropriate, may affirm, reverse, or modify the decision or order, or remand the matter for further proceedings. The court shall hold unlawful and set aside a decision or order of the hearing officer if substantial rights of an alleged violator have been prejudiced because the decision or order is any of the following:

(a) In violation of the constitution or a statute, charter, or ordinance.

(b) In excess of the authority or jurisdiction of the agency as conferred by statute, charter, or ordinance.

(c) Made upon unlawful procedure resulting in material prejudice to a party.

(d) Not supported by competent, material, and substantial evidence on the whole record.

(e) Arbitrary, capricious, or clearly an abuse or unwarranted exercise of discretion.

(f) Affected by other substantial and material error of law.

(20) Except as otherwise provided in subsection (21) or (22), if the civil fine and costs imposed against a person under this section are $1,000.00 or more and the person does not pay the civil fine and costs imposed within 30 days after a final decision and order of the hearing officer or of the circuit court under this section, the person is subject to the following:

(a) For a first violation, the person is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $500.00.

(b) For a second violation, the person is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00, or both.

(c) For a third or subsequent violation, the person is guilty of a misdemeanor and may be imprisoned for not more than 1 year and shall be fined $500.00.

(21) Subsection (20) does not apply to any of the following that becomes the owner of a property after foreclosure or after taking a deed in lieu of foreclosure:

(a) A government-sponsored enterprise. As used in this subdivision, "government-sponsored enterprise" means that term as defined in 2 USC 622(8), or the Michigan state housing development authority created under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(b) A financial institution. As used in this subdivision, "financial institution" means that term as defined in section 4(c) of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004.

(c) A mortgage servicer, as that term is defined in section 1a of the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651a, that is subject to the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651 to 445.1684.

(d) A credit union service organization that is organized under the laws of this state or the United States.

(22) Subsection (20) does not apply to the owner of a property if, at the time the civil fine and costs are imposed against the owner, the owner had filed a principal residence exemption affidavit as provided under section 7cc of the general property tax act, 1893 PA 206, MCL 211.7cc, certifying that the property is owned and occupied as a principal residence by that owner.

(23) An entity described in subsection (21) that becomes the owner of a property after foreclosure or after taking a deed in lieu of foreclosure shall adhere to all ordinances relating to vacant property or blight violations adopted by the city that established an administrative hearings bureau under this section.

(24) As used in subsection (20), "person" means an individual, partnership, corporation, limited liability company, association, or other legal entity. Person includes the partners or members of a firm, a partnership, or an association and the officers of a corporation.

History: Add. 2003, Act 316, Imd. Eff. Jan. 12, 2004 ;-- Am. 2008, Act 51, Imd. Eff. Mar. 28, 2008 ;-- Am. 2013, Act 188, Eff. Mar. 14, 2014



Section 117.4r Nonpayment of civil fine or costs or installment payment by defendant; lien; recording; enforcement; priority; collection of judgment; duration of lien; default; limitation on commencement of enforcement action.

Sec. 4r.

(1) If a defendant does not pay a civil fine or costs or an installment payment ordered by a hearing officer under section 4q within 30 days after the date on which payment is due for a blight violation involving the use or occupation of land or a building or other structure, the city may obtain a lien against the land, building, or structure involved in the violation by recording a copy of the final decision and order requiring payment of the fines or costs with the register of deeds for the county in which the land, building, or structure is located. The order shall not be recorded unless a legal description of the property is incorporated in or attached to the order. The lien is effective immediately upon recording of the order with the register of deeds.

(2) An order recorded with a register of deeds under subsection (1) constitutes notice of the pendency of the lien. In addition, the city shall send a written notice of the lien by first-class mail to the owner of record of the land, building, or structure at the owner's last known address.

(3) A lien under this section may be enforced and discharged by the city in the manner prescribed by its charter, in the same manner as are liens for delinquent taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or by an ordinance duly passed by the governing body of the city. However, property that is exempt as a principal residence under section 7cc of the general property tax act, 1893 PA 206, MCL 211.7cc, is not subject to forfeiture, foreclosure, and sale under sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a, for nonpayment of a civil fine or costs or an installment ordered under section 4q unless the property is also subject to forfeiture, foreclosure, and sale under sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a, for delinquent property taxes.

(4) A lien created under this section has priority over any other lien unless 1 or more of the following apply:

(a) The other lien is a lien for taxes or special assessments.

(b) The other lien is created before May 1, 1994.

(c) Federal law provides that the other lien has priority.

(d) The other lien is recorded before the lien under this section is recorded.

(5) A city may institute an action in circuit court for the collection of a judgment imposed by an order under section 4q for a blight violation. However, an attempt by the city to collect the judgment by any process does not invalidate or waive the lien upon the land, building, or structure.

(6) A lien under this section expires 10 years after a copy of the order imposing a fine or costs, or both, is recorded, unless within that time an action to enforce the lien is commenced.

(7) A default in the payment of a civil fine or costs under section 4q or an installment of the fine or costs may be collected by a means authorized for the enforcement of a court judgment under chapter 40 or 60 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4001 to 600.4065, and MCL 600.6001 to 600.6098.

(8) A city shall not commence an action to enforce a lien under this section if the city has commenced an action for a writ of garnishment with respect to the unpaid fine, costs, or payment under section 4027 of the revised judicature act of 1961, 1961 PA 236, MCL 600.4027.

History: Add. 2003, Act 317, Imd. Eff. Jan. 12, 2004 ;-- Am. 2008, Act 51, Imd. Eff. Mar. 28, 2008 ;-- Am. 2013, Act 192, Eff. Mar. 14, 2014



Section 117.4s Population more than 600,000; chief financial officer.

Sec. 4s.

(1) Notwithstanding a charter provision or ordinance to the contrary, a city with a population of more than 600,000 shall establish the position of chief financial officer. The mayor of the city shall appoint the chief financial officer subject to the approval of the governing body of the city, and, if applicable, the financial review commission created in the Michigan financial review commission act. The chief financial officer shall have substantial experience with sophisticated municipal financial transactions, complex multidimensional governmental restructurings, governmental labor relations, health care benefits or pension matters, and local government management with governmental units having aggregate revenues of $250,000,000.00 or more. Nothing in this section shall be construed to prevent a city with a population of more than 600,000 from adopting a charter provision or ordinance providing the responsibilities for a chief financial officer that are not inconsistent with this section.

(2) The chief financial officer appointed under subsection (1) shall report to the mayor and do all of the following:

(a) Supervise all financial and budget activities of the city.

(b) Coordinate the city's activities relating to budgets, financial plans, financial management, financial reporting, financial analysis, and compliance with the budget and financial plan of the city. If applicable, the functions and responsibilities of the chief financial officer shall be subject to approval by the financial review commission created in the Michigan financial review commission act.

(c) Certify that the city's annual budget complies with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, and, if applicable, submit that certification to the financial review commission created in the Michigan financial review commission act.

(d) Submit in writing to the mayor and the governing body of the city his or her opinion on the effect that policy or budgetary decisions made by the mayor or the governing body of the city will have on the city's annual budget and its 4-year financial plan described in section 4t.

(3) The local elected and appointed officials and employees of the city shall promptly and fully provide financial information requested by the chief financial officer.

History: Add. 2014, Act 182, Imd. Eff. June 20, 2014



Section 117.4t Population more than 600,000; requirements; appropriations.

Sec. 4t.

(1) Notwithstanding a charter provision or ordinance to the contrary, for a city with a population of more than 600,000, all of the following apply:

(a) The city and its officers, employees, agents, and contractors shall comply with the Michigan financial review commission act, if applicable.

(b) For each fiscal year beginning after the effective date of the amendatory act that added this section, the city shall adopt a financial plan covering that fiscal year and the next 3 fiscal years. If a 2-year budget is in effect for the city under section 21 of the local financial stability and choice act, 2012 PA 436, MCL 141.1561, the financial plan must be consistent with the 2-year budget. The financial plan shall be proposed by the mayor and approved by the governing body of the city. If applicable, a financial plan must be approved by the financial review commission created in the Michigan financial review commission act before it takes effect. A financial plan shall include, but not be limited to, all of the following information for each of the 4 fiscal years covered by the financial plan:

(i) A projection of all revenues and expenditures of the city for each fiscal year, including debt service.

(ii) A projection of cash flow for each fiscal year.

(iii) A schedule of projected capital commitments for each fiscal year.

(iv) Measures to assure that projected employment levels, collective bargaining agreements, and other employee costs are consistent with projected expenditures and available revenue.

(v) Measures to assure compliance with mandates under state and federal law consistent with projected expenditures and available revenue.

(vi) Measures to assure adequate reserves for mandated and other essential programs and activities in the event of an overestimation of revenue, an underestimation of expenditures, or both.

(vii) A statement of significant assumptions and methods of estimation used for projections included in the financial plan.

(viii) Any other information the mayor, governing body, or chief financial officer of the city considers appropriate.

(c) A financial plan adopted under subdivision (b) shall comply with all of the following requirements:

(i) Projected revenues and expenditures for each fiscal year covered by the financial plan shall result in a balanced budget according to generally accepted accounting principles, including compliance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(ii) Include contributions necessary to assure that pension systems for employees and retirees of the city are adequately funded.

(iii) Provide for the issuance of or incurring of debt by the city only in compliance with the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and the Michigan financial review commission act, if applicable.

(iv) Provide for the payment in full of debt service on all debt issued or incurred by or on behalf of the city.

(v) Provide for operations of the city to be conducted with projected cash resources based upon projected cash flow for each fiscal year.

(vi) Include a general reserve fund for each fiscal year to cover potential reductions in projected revenues or increases in projected expenditures equal to not less than 5% of the projected expenditures for the fiscal year.

(vii) For each fiscal year, provide for the elimination of any deficit incurred in the prior fiscal year according to generally accepted accounting principles.

(viii) Rely upon revenue and expenditure projections based upon reasonable and appropriate assumptions and methods of estimation.

(ix) Rely upon cash flow projections based upon reasonable and appropriate assumptions as to sources and uses of cash, including timing.

(d) The city shall hold a revenue estimating conference in the second week of September and in the third week of February of each year. A revenue estimating conference shall be subject to all of the following:

(i) The principals of a conference shall be the chief financial officer of the city, the state treasurer or his or her designee from within the department of treasury, and a person affiliated with another public entity, including a state institution of higher education, with experience in economic forecasting and revenue projection selected by the chief financial officer of the city and the state treasurer.

(ii) A conference shall establish an official economic forecast of major variables of the national, state, and local economies. A conference also shall establish a forecast of anticipated revenues of the city as the conference determines.

(iii) The official forecast of economic and revenue variables of the conference shall be determined by consensus among the conference principals and shall be for the fiscal year in which the conference is being held and the succeeding 2 fiscal years. The conference also shall forecast general fund revenue trendline projections for the city for an additional 2 fiscal years. Conference forecasts of revenues and expenditures shall be based upon the assumption that current law and administrative procedures will remain in effect for the forecast period.

(iv) The conference may request and shall receive from officers, departments, agencies, and authorities of the city the assistance and data needed to enable the conference to fulfill its duties.

(v) The principals of the conference shall determine procedures to be used by the conference including procedures for conference sessions and presentations by persons, except that any final action establishing an official forecast shall require the unanimous support of all principals. A conference shall complete its work within a period of not more than 5 days unless extended by consensus of the principals.

(vi) Meetings of a conference are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(vii) A principal shall preside over conference sessions, convene conference sessions, and specify topics to be included on the conference agenda. The responsibility of presiding over sessions of the conference shall be rotated annually among the principals, with the initial chairperson being elected by the principals. The chairperson presiding over a conference is responsible for setting the conference date and preparing and distributing the necessary documents before the conference, including comparisons between alternative information where a comparison is warranted. Upon the written request of a principal, a conference shall be convened by the chairperson.

(viii) A writing prepared, owned, used, in the possession of, or retained by the conference in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(ix) A conference shall distribute its economic and revenue forecasts to the mayor of the city, the governing body of the city, and, if subject to the Michigan financial review commission act, the financial review commission. The city shall publish the forecasts on its website.

(x) If the city is subject to the Michigan financial review commission act, the city may be required to amend its revenue estimates pursuant to an order or directive of the financial review commission created in the Michigan financial review commission act.

(e) The mayor of the city may veto a line item appropriating money in an appropriations ordinance. The portion of the appropriation approved is effective. The item disapproved is void unless reauthorized according to the procedures prescribed in charter or law for the adoption of ordinances over a veto.

(f) If, during a fiscal year, expenditures for the city exceed revenues, the mayor may, subject to the approval of the governing body of the city, authorize by executive order the reduction of line-item expenditures during that fiscal year.

(g) Beginning on the effective date of the amendatory act that added this subdivision, the city shall post on its website copies of both of the following:

(i) Within 30 days of the contract award, each contract entered into by the city during each fiscal year.

(ii) All contracts in which the city is a party that are in effect during each fiscal year.

(2) For the fiscal year ending September 30, 2015, $100,000.00 is appropriated from the general fund/general purpose to the department of treasury to administer the provisions of this section and section 4s.

History: Add. 2014, Act 182, Imd. Eff. June 20, 2014



Section 117.5 Prohibited powers.

Sec. 5.

(1) A city does not have power to do any of the following:

(a) To increase the rate of taxation now fixed by law, unless the authority to do so is given by a majority of the electors of the city voting at the election at which the proposition is submitted, but the increase in any case shall not be in an amount as to cause the rate to exceed 2%, except as provided by law, of the assessed value of the real and personal property in the city.

(b) To submit to the electors a charter more often than once in every 2 years, nor unless the charter is filed with the city clerk 60 days before the election, but this provision shall not apply to the submission and resubmission of charters of cities that may be incorporated under this act until they shall have first adopted a charter. Where a city submits to the electors a charter and the charter is adopted by the electors, and the city has operated under the charter, which charter has not, at the time it is adopted, been on file with the city clerk 60 days, then the legislative body of the city, upon its giving the notice of election as provided in the charter, may resubmit to the electors, at a special or general election, the charter, which, if adopted by the electors, shall be considered operative and effective as of the date of the first submission and adoption. The charter shall not be resubmitted unless 60 days have elapsed between the date of the filing of the charter and the date of the election at which the charter is resubmitted.

(c) To call more than 2 special elections within 1 year. This prohibition does not apply to elections that may be held in the submission and resubmission of charters of cities that may be incorporated under this act until they have first adopted a charter, and does not apply to elections that may be held in the resubmission of a charter once adopted as provided in subdivision (b).

(d) To decrease the salary of a municipal judge after his or her election or appointment, or during the judge's term of office, notwithstanding any charter provision to the contrary. The term of a public official shall not be shortened or extended beyond the period for which the official is elected or appointed, unless he or she resigns or is removed for cause, if the office is held for a fixed term.

(e) To adopt a charter or an amendment to the charter unless approved by a majority of the electors voting on the question; to sell a park, cemetery, or any part of a park or cemetery, except where the park is not required under an official master plan of the city; to engage in a business enterprise requiring an investment of money in excess of 10 cents per capita; or to authorize an issue of bonds except bonds issued in anticipation of the collection of taxes actually levied and uncollected or for which an appropriation has been made; bonds that the city is authorized by its charter to issue as part of its budget system, to an amount that in any year, together with the taxes levied for the same year, will not exceed the limit of taxation authorized by law; special assessment bonds; bonds for the city's portion of local improvements; refunding bonds; emergency bonds as defined by this act; and bonds that the legislative body is authorized by specific statute to issue without vote of the electors, unless approved by a majority of the electors voting on the question at a general or special election. In addition, a city that now has, or may subsequently have, a population of 750,000 persons or more may issue bonds, upon resolution of its governing body, without prior approval of the electors, which the city is authorized by its charter to issue as part of its budget system, to an amount that in any year, together with the ad valorem taxes levied for the same year, exclusive of debt service taxes or taxes levied pursuant to other laws, will not exceed 2-1/2% of the assessed value of the real and personal property in the city, this limitation to supersede and take the place of any contrary language in any existing city charter. For the purposes of this subdivision only, the assessed value of real and personal property in any city shall include the assessed value equivalent of money received during the city's fiscal year under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921. The assessed value equivalent shall be calculated by dividing the money received by the city's millage rate for the fiscal year. Notwithstanding the former provisions of this subdivision requiring approval by 3/5 of the electors voting on the question as a prerequisite to the exercise of certain powers, these powers may be exercised if approved by a majority of the electors voting on the question at a general or special election held on or after April 1, 1966.

(f) To make a contract with, or give an official position to, one who is in default to the city.

(g) To issue bonds without providing a sinking fund to pay them at maturity, except as provided in section 4g(1), but sinking funds shall not be required in the case of serial bonds that fall due annually. Bonds, whether authorized under this act or any other act, except refunding bonds, revenue bonds, motor vehicle highway fund bonds, rehabilitation bonds, judgment bonds, bonds or other obligations issued to fund an operating deficit of a city, bonds or other obligations to pay premiums or to establish funds to self-insure for losses as authorized by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, bonds the issuance of which has been approved by the voters, and bonds issued to comply with an order of a court of competent jurisdiction shall not be issued by a city unless notice of the issuance of the bonds is published once in a newspaper of general circulation in the city at least 45 days before the issuance of the bonds, within which period a petition may be filed with the legislative body signed by not less than 10% or 15,000 of the registered electors in the city, whichever is less, in which event the legislative body shall submit the question of the issuance of the bonds to the electors of the city, at a regular or special election in the city. The bonds shall not be issued unless a majority vote of the electors voting on the issuance vote in favor of issuing the bonds. The notice of intent to issue bonds shall state the maximum amount of the bond issue, the purpose of the bond issuance, source of payment, right of referendum on the issuance of the bonds, and other information as the legislative body determines to be necessary to adequately inform the electors and all other interested persons of the nature of the issue and of their rights with respect to the issue.

(h) To repudiate a debt by a change in its charter or by consolidation with any other municipality.

(i) To submit a franchise to the electors at a special election, unless the expense of holding the election, as determined by the legislative body, is paid in advance to the city treasurer by the grantee in the franchise.

(2) Beginning on the effective date of the amendatory act that added this subsection, a city shall not adopt a city charter or ordinance that includes any minimum staffing requirement for city employees. Except as otherwise provided in this subsection, any provision in a city charter or ordinance adopted on or after the effective date of the amendatory act that added this subsection that contains a minimum staffing requirement for city employees is void and unenforceable.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- CL 1915, 3308 ;-- Am. 1917, Act 6, Imd. Eff. Mar. 9, 1917 ;-- Am. 1919, Act 240, Eff. Aug. 14, 1919 ;-- Am. 1923, Act 119, Imd. Eff. May 2, 1923 ;-- Am. 1929, Act 126, Eff. Aug. 28, 1929 ;-- CL 1929, 2241 ;-- Am. 1935, Act 239, Imd. Eff. June 8, 1935 ;-- Am. 1941, Act 60, Eff. Jan. 10, 1942 ;-- Am. 1948, 1st Ex. Sess., Act 44, Eff. Aug. 20, 1948 ;-- CL 1948, 117.5 ;-- Am. 1949, Act 207, Eff. Sept. 23, 1949 ;-- Am. 1965, Act 65, Eff. Mar. 31, 1966 ;-- Am. 1966, Act 32, Imd. Eff. May 17, 1966 ;-- Am. 1966, Act 350, Imd. Eff. Dec. 21, 1966 ;-- Am. 1969, Act 41, Imd. Eff. July 17, 1969 ;-- Am. 1972, Act 8, Imd. Eff. Feb. 17, 1972 ;-- Am. 1973, Act 81, Imd. Eff. July 31, 1973 ;-- Am. 1976, Act 178, Imd. Eff. June 30, 1976 ;-- Am. 1981, Act 81, Imd. Eff. July 1, 1981 ;-- Am. 1988, Act 268, Imd. Eff. July 15, 1988 ;-- Am. 2002, Act 201, Imd. Eff. Apr. 29, 2002 ;-- Am. 2011, Act 133, Imd. Eff. Sept. 13, 2011



Section 117.5a Membership in certain societies not to affect employment.

Sec. 5a.

No city shall have power to deny employment to any person for the reason that he is a member of any society which is incorporated under the laws of this state, the membership of which is composed solely of law enforcement officers, unless same is contrary to his oath of office.

History: Add. 1952, Act 225, Eff. Sept. 18, 1952 ;-- Am. 1965, Act 260, Eff. Mar. 31, 1966



Section 117.5b Code of municipal ordinances; publication.

Sec. 5b.

Each city shall have power, whether provided in its charter or not, to codify, recodify and continue in code its municipal ordinances, in whole or in part, without the necessity of publishing the entire code in full. The ordinance adopting the code, as well as subsequent ordinances repealing, amending, continuing or adding to the code, shall be published as required by law. The ordinance adopting the code may amend, repeal, revise or rearrange ordinances or parts of ordinances by reference by title only.

History: Add. 1960, Act 46, Imd. Eff. Apr. 19, 1960



Section 117.5c Local officers compensation commission; creation; purpose; appointment, qualifications, and terms of members; vacancies; determination of salaries; expenses; meetings; quorum; concurrence of majority required; election of chairperson; compensation of members; conducting business at public meeting; notice of meeting; availability of certain writings to public; resolution; changing procedure; petition for referendum.

Sec. 5c.

In place of a charter provision existing on December 31, 1972 establishing the salaries or the procedure for determining salaries of elected officials, the governing body may establish, by ordinance, the procedure described in this section, in which case the restriction contained in a charter provision with respect to changing salaries during term shall be inapplicable. The ordinance shall provide the following:

(a) A local officers compensation commission is created which shall determine the salaries of each local elected official. The commission shall consist of 5 members in a city of 20,000 population or less and 7 members in a city of over 20,000 population. The members shall be registered electors of the city, appointed by the mayor subject to confirmation by a majority of the members elected and serving in the legislative body. In the case of a 5-member commission, the terms of office shall be 5 years, except that of the members first appointed, 1 each shall be appointed for terms of 1, 2, 3, 4, and 5 years. In the case of a 7-member commission, the terms of office shall be 7 years, except that of the members first appointed, 1 each shall be appointed for terms of 1, 2, 3, 4, 5, 6, and 7 years. The first members shall be appointed within 30 days after the effective date of the ordinance. Members other than the first members shall be appointed before October 1 of the year of appointment. Vacancies shall be filled for the remainder of the unexpired term. A member or employee of the legislative, judicial, or executive branch of government or a member of the immediate family of a member or employee of the legislative, judicial, or executive branch of government shall not be a member of the commission.

(b) The commission shall determine the salary of each local elected official. The determination shall be the salary unless the legislative body, by resolution adopted by 2/3 of the members elected to and serving on the legislative body, rejects it. The determination of the commission shall be effective 30 days following its filing with the city clerk unless rejected by the legislative body. If the determination is rejected, the existing salary shall prevail. The expense allowance or reimbursement paid to elected officials in addition to salary shall be for expenses incurred in the course of city business and accounted for to the city.

(c) The commission shall meet for not more than 15 session days in each odd numbered year and shall make its determination within 45 calendar days after its first meeting. A majority of the members of the commission constitutes a quorum for conducting the business of the commission. The commission shall not take action or make a determination without a concurrence of a majority of the members appointed and serving on the commission. The commission shall elect a chairperson from among its members. As used in this section, “session day” means a calendar day on which the commission meets and a quorum is present. The members of the commission shall not receive compensation, but shall be entitled to actual and necessary expenses incurred in the performance of official duties.

(d) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting of the commission shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(e) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(f) The governing body shall implement this section by resolution. After 1 year following the date the ordinance goes into effect the procedure for establishing the compensation of elected officials may be changed by charter amendment or revision.

(g) Not more than 60 days after the effective date of the ordinance, a petition for a referendum on the ordinance may be filed pursuant to the procedure provided in the charter or otherwise by filing a petition with the city clerk containing the signatures of at least 5% of the registered electors of the city on the effective date of the ordinance. The election shall be conducted in the same manner as an election on a charter amendment. If a petition for referendum is filed, a determination of the commission shall not be effective until the ordinance has been approved by the electors.

History: Add. 1972, Act 8, Imd. Eff. Feb. 17, 1972 ;-- Am. 1977, Act 204, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 106, Imd. Eff. Apr. 6, 1978



Section 117.5d Locomotives; enforceability of ordinance prescribing maximum speed limit.

Sec. 5d.

Notwithstanding any other provision of this act, on and after the effective date of a passenger railroad maximum speed limit specified in a final order of the director of the state transportation department, an ordinance of a city prescribing the maximum speed limit of locomotives used in passenger train operations or of passenger railroad trains shall not be enforceable as to a speed limit other than the limit set forth in the order. However, a city may prescribe the length of the time for which a passenger locomotive or passenger railroad train may obstruct vehicular traffic.

History: Add. 1984, Act 11, Imd. Eff. Feb. 16, 1984



Section 117.5e Municipal water or sewage system; annual audit; public hearing before proposed rate increase.

Sec. 5e.

A municipal water or sewage system established by a city incorporated under this act which serves more than 40% of the population of the state shall:

(a) Be audited annually by an independent auditor designated by the legislative auditor general. No charter provision shall require an annual local audit for the same period. The auditor shall be paid by the system. The results of the annual audit shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. The annual audit shall be submitted to the governing body of each city, village, or township served by the system and to the legislature before December 1 of each year. Each city, village or township served by the system shall be audited annually by an independent auditor. The auditor shall be paid by that city, village, or township served by the system. The results shall be made available to the public.

(b) Hold at least 1 public hearing at least 120 days before a proposed rate increase is scheduled to take effect. Each hearing shall be conducted in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Notice of the time, date, and place of each hearing shall be given in the manner required by Act No. 267 of the Public Acts of 1976, shall be prominently printed in a daily newspaper of general circulation within the area, and shall be mailed to each city, village, or township served by the system not less than 30 days before each hearing. A final vote by the governing body of the city to implement a proposed rate increase shall not be taken until the hearings provided for in this subdivision are concluded and the results of those hearings are considered by the city's governing body. This section shall not be construed to impair the obligations of a contract. A city shall not be required to hold a public hearing before the establishment of a water or sewer rate which is necessary for debt retirement under outstanding bond obligations.

History: Add. 1978, Act 383, Imd. Eff. July 27, 1978



Section 117.5f Energy conservation improvements; acquisition or financing; resolution; payment; scope of improvements; acquisition of improvements by contract, lease-purchase agreement, or notes; reports; forms; terms of lease-purchase agreement.

Sec. 5f.

(1) The legislative body of a city may provide by resolution for the acquisition or financing of energy conservation improvements to be made to city facilities or infrastructure and may pay for the improvements or the financing or refunding of the improvements from the general fund of the city or from the savings that result from the energy conservation improvements. Energy conservation improvements may include, but are not limited to, heating, ventilating, or air-conditioning system improvements, fenestration improvements, roof improvements, the installation of any insulation, the installation or repair of heating, ventilating, or air-conditioning controls, entrance or exit way closures, information technology improvements associated with an energy conservation improvement, and municipal utility improvements associated with an energy conservation improvement.

(2) The legislative body of a city may acquire, finance, or refund 1 or more of the energy conservation improvements described in subsection (1) by installment contract, which may include a lease-purchase agreement described in subsection (5), or may borrow money and issue notes for the purpose of securing funds for the improvements or may enter into contracts in which the cost of the energy conservation improvements is paid from a portion of the savings that result from the energy conservation improvements. These contractual agreements may provide that the cost of the energy conservation improvements are paid only if the energy savings are sufficient to cover their cost. An installment contract, a lease-purchase agreement described in subsection (5), or notes issued pursuant to this subsection shall extend for a period of time not to exceed 20 years from the date of the final completion of the energy conservation improvements or the useful life of the aggregate energy conservation improvements, whichever is less. Notes issued pursuant to this subsection shall be full faith and credit, tax limited obligations of the city, payable from tax levies and the general fund as pledged by the legislative body of the city. The notes shall be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A lease-purchase agreement issued pursuant to this subsection shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and shall not be a municipal security or a debt as those terms are defined in that act. This subsection does not limit in any manner the borrowing or bonding authority of a city as provided by law.

(3) Prior to entering into a contract for energy conservation improvements under this section, the legislative body of a city shall determine the following information and, within 60 days of the completion of the improvements, shall report the following information to the Michigan public service commission:

(a) Name of each facility to which an improvement is made and a description of the energy conservation improvement.

(b) Actual energy consumption during the 12-month period before commencement of the improvement.

(c) Project costs and expenditures, including the total of all lease payments over the duration of the lease-purchase agreement.

(d) Estimated annual energy savings, including projected savings over the duration of the installment contract.

(4) If energy conservation improvements are made as provided in this section, the legislative body of a city shall report to the Michigan public service commission, by July 1 of each of the 5 years after the improvements are completed, only the actual annual energy consumption of each facility to which improvements are made. The forms for the reports required by this section shall be furnished by the Michigan public service commission.

(5) An installment contract described in this section may include a lease-purchase agreement, which may be a multiyear contractual obligation that provides for automatic renewal unless positive action is taken by the legislative body to terminate that contract. Payments under a lease-purchase agreement shall be a current operating expense subject to annual appropriations of funds by the legislative body and shall obligate the legislative body only for those sums payable during the fiscal year of contract execution or any renewal year thereafter. The legislative body may make payments under a lease-purchase agreement from any legally available funds or from a combination of energy or operational savings, capital contributions, future replacement costs avoided, or billable revenue enhancements that result from energy conservation improvements, provided that the legislative body has determined that those funds are sufficient to cover, in aggregate over the full term of the contractual agreement, the cost of the energy conservation improvements. The lease-purchase agreement will terminate immediately and absolutely and without further obligation on the part of the legislative body at the close of the fiscal year in which it was executed or renewed or at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the legislative body under the lease-purchase agreement. During the term of the lease-purchase agreement, the legislative body shall be the vested owner of the energy conservation improvements and may grant a security interest in the energy conservation improvements to the provider of the lease-purchase agreement. Upon the termination of the lease-purchase agreement and the satisfaction of the obligations of the legislative body, the provider of the lease-purchase agreement shall release its security interest in the energy conservation improvements.

History: Add. 1984, Act 401, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 231, Imd. Eff. Oct. 8, 1990 ;-- Am. 2002, Act 201, Imd. Eff. Apr. 29, 2002 ;-- Am. 2016, Act 119, Eff. Aug. 17, 2016



Section 117.5g Flood control project.

Sec. 5g.

The legislative body of a city may provide by resolution for a flood control project financed in any manner that is authorized by statute or charter.

History: Add. 1986, Act 64, Imd. Eff. Mar. 31, 1986



Section 117.5h Regulation or prohibition of public nudity; “public nudity” defined.

Sec. 5h.

(1) Whether or not so provided in its charter, a city may, by ordinance, regulate or prohibit public nudity within city boundaries.

(2) As used in this section, “public nudity” means knowingly or intentionally displaying in a public place, or for payment or promise of payment by any person including, but not limited to, payment or promise of payment of an admission fee, any individual's genitals or anus with less than a fully opaque covering, or a female individual's breast with less than a fully opaque covering of the nipple and areola. A mother's breastfeeding of her baby does not under any circumstances constitute nudity irrespective of whether or not the nipple is covered during or incidental to the feeding.

History: Add. 1991, Act 175, Eff. Mar. 30, 1992 ;-- Am. 1994, Act 313, Imd. Eff. July 21, 1994



Section 117.5i Snow removal from streets, mosquito abatement, and security services provided by private contractors; special assessment.

Sec. 5i.

(1) Whether or not authorized by its charter, a city with a population of more than 600,000 may provide by ordinance a procedure to finance by special assessments the provision by private contractors of snow removal from streets, mosquito abatement, and security services. The ordinance shall authorize the use of petitions to initiate the establishment of a special assessment district. The record owners of not less than 51% of the land comprising the actual special assessment district must have signed the petitions.

(2) A service instituted under this section may be discontinued upon petition by the record owners of 51% of the land comprising the special assessment district.

History: Add. 1994, Act 431, Imd. Eff. Jan. 6, 1995 ;-- Am. 2001, Act 173, Imd. Eff. Dec. 11, 2001 ;-- Am. 2011, Act 287, Imd. Eff. Dec. 21, 2011



Section 117.5j Sewer separation; authorization; ordinance; special assessment.

Sec. 5j.

A city, in order to protect the public health, may adopt an ordinance to provide for the separation of storm water drainage and footing drains from sanitary sewers on privately owned property. The legislative body of a city may determine that the sewer separation authorized by this section is for a public purpose and is a public improvement and may also determine that the whole or any part of the expense of these public improvements may be defrayed by special assessment upon lands benefited by the public improvement or by any other lawful charge. A special assessment authorized by this section shall be considered to benefit only lands where the separation of storm water drainage and footing drains from sanitary sewers occurs.

History: Add. 2002, Act 315, Imd. Eff. May 14, 2002



Section 117.6 Incorporation, consolidation, or alteration of boundaries; petition; signatures; deposit; enumeration.

Sec. 6.

Cities may be incorporated or territory detached therefrom or added thereto, or consolidation made of 2 or more cities or villages into 1 city, or of a city and 1 or more villages into 1 city, or of 1 or more cities or villages together with additional territory not included within any incorporated city or village into 1 city, by proceedings originating by petition therefor signed by qualified electors who are freeholders residing within the cities, villages, or townships to be affected thereby, to a number not less than 1% of the population of the territory affected thereby according to the last preceding United States census, or according to a census to be taken as hereinafter provided, which number shall be in no case less than 100, and not less than 10 of the signatures to such petition shall be obtained from each city, village, or township to be affected by the proposed change: Provided, That in the incorporation of a city from an existing village without change of boundaries the requisite number of signatures may be obtained from throughout the village without regard to the townships in which the signers are residents: Provided further, That as an alternate method in the case of an annexation proceeding in which there are less than 10 persons qualified to sign the petition living in that unincorporated territory of any township or townships proposed to be annexed to a city, that the signatures on the petition of persons, firms, corporations, the United States government, or the state or any of its subdivisions who collectively hold equitable title as vendees under a recorded land contract or memorandum of land contract, or record legal title to more than 1/2 of the area of the land exclusive of streets, in the territory to be annexed at the time of filing the petition, will suffice in lieu of obtaining 10 signatures from the township in which such area to be annexed lies: And provided further, That on such petition each signature shall be followed by a description of the land and the area represented thereby and a sworn statement shall also accompany such petition giving the total area of the land, exclusive of streets, lying within the area proposed to be annexed: Provided further, That before any signatures are obtained on a petition as hereinbefore provided, such petition shall have attached to it a map or drawing showing clearly the territory proposed to be incorporated, detached, or added, and each prospective signer shall be shown such map or drawing before signing the petition. Such petition shall be verified by the oath of 1 or more petitioners. The county clerk upon the presentment of a petition for incorporation of a new city for filing shall forthwith estimate all necessary expense that may be incurred by the county in the incorporation proceedings, and the clerk thereupon shall require that the sum so estimated, which in no case shall exceed $500.00, be deposited with the clerk and shall refuse to accept the petition for filing until the sum is so deposited: Provided, That in proceedings for the incorporation of a new city or the consolidation of 2 or more cities or villages into 1 city, or of a city and 1 or more villages into 1 city or of 1 or more cities or villages together with additional territory not included within any incorporated city or village into 1 city, a petition signed by not less than 100 qualified electors who are freeholders residing within the territory so proposed to be incorporated or consolidated, praying for the taking of a census of the inhabitants of the territory affected thereby, may be filed with the county clerk of the county within which said territory is located. The county clerk shall, within 5 days after the filing of such petition, certify to the mayor of each city, president of each village, and supervisor of each township affected thereby, and to the secretary of state that such petition has so been filed. Within 5 days after the service of such certificate, the secretary of state shall appoint an enumerator or enumerators to enumerate the inhabitants of each such city, village, and the portion of each township proposed to be so incorporated, or a consolidation made thereof. Before entering upon the duties of said office, each such enumerator shall take and subscribe to the constitutional oath of office before some officer authorized to administer oaths and file the same with the secretary of state and with the county clerk of the county in which such territory is located. It shall be the duty of each enumerator so appointed to enumerate all of the bona fide inhabitants of such city, village, or township, territory or portion thereof assigned to the enumerator by the secretary of state and to visit each house or dwelling and to obtain the names of each known resident thereof. The city, village, or township within which the services of the enumerator are rendered shall pay for such services together with any actual and necessary expenses incurred by the enumerator. The rate of pay and actual and necessary expenses of the enumerator shall be set by the governing body of the city, village, or township in which the census takes place. Upon completing such enumeration it shall be the duty of the persons so appointed to make a return in duplicate of such enumeration showing the names of the inhabitants of each such city, village, or township, territory or district to the county clerk and to the secretary of state. No such enumeration or census shall be conducted in any city, village or township, or portion thereof, within 2 years of the date of the last enumeration in such territory. Every such enumeration shall be conducted under the general supervision and control of the secretary of state who is hereby empowered to make rules and regulations for the purpose of carrying out the provisions of this act.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3309 ;-- Am. 1919, Act 84, Eff. Aug. 14, 1919 ;-- CL 1929, 2242 ;-- Am. 1931, Act 314, Imd. Eff. June 16, 1931 ;-- Am. 1939, Act 231, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 334, Eff. Oct. 11, 1947 ;-- CL 1948, 117.6 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956 ;-- Am. 1957, Act 210, Eff. Sept. 27, 1957 ;-- Am. 1984, Act 352, Eff. Mar. 29, 1985



Section 117.7 Incorporation, consolidation or alteration of boundaries; fifth class cities; population requisites; representation on board of supervisors.

Sec. 7.

Said petition shall accurately describe the proposed boundaries of the city, or of the territory to be annexed thereto or detached therefrom, and if the purpose is to incorporate a new city, it shall represent that the territory described contains not less than 2,000 inhabitants and an average of not less than 500 inhabitants per square mile: Provided, That all incorporated villages in which a county seat is located are hereby authorized to incorporate under the provisions of this act as cities of the fifth class, without respect to the population of the territory included therein: Provided further, That any incorporated village having a population of more than 750 and less than 2,000 inhabitants, or any incorporated village lying within more than 1 township in the same county having a population of more than 600 and less than 2,000 inhabitants, or any territory containing a population of more than 750 and less than 2,000 inhabitants and an average of not less than 500 inhabitants per square mile may incorporate under the provisions of this act as cities of the fifth class. Such cities shall constitute but 1 voting precinct except in cities lying within more than 1 county and the mayor thereof, or whenever provided by resolution of the legislative body of any such city, the city attorney, city manager, or city superintendent shall be among the representatives of the city on the board of supervisors of the county or counties: Provided further, Whenever in the process of incorporating a city of the fifth class and adopting a charter therefor, it shall be disclosed by an official census that the population exceeds 2,000 inhabitants, then all proceedings theretofore taken shall be deemed to be for a non fifth class city under this act.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3310 ;-- Am. 1917, Act 286, Eff. Aug. 10, 1917 ;-- Am. 1923, Act 196, Eff. Aug. 30, 1923 ;-- Am. 1927, Act 303, Imd. Eff. June 1, 1927 ;-- CL 1929, 2243 ;-- Am. 1947, Act 91, Eff. Oct. 11, 1947 ;-- CL 1948, 117.7 ;-- Am. 1951, Act 40, Eff. Sept. 28, 1951 ;-- Am. 1953, Act 175, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 33, Eff. Oct. 14, 1955



Section 117.8 Incorporation, consolidation, or alteration of boundaries; petition; filing; resolution; adoption.

Sec. 8.

(1) Subject to subsections (2) and (3), a petition filed under section 6 shall be addressed to the county board of commissioners of the county in which the territory to be affected by the proposed incorporation, consolidation, or change of boundaries is located, and shall be filed with the clerk of the county board of commissioners not less than 30 days before the convening of the board in regular session, or in any special session called for the purpose of considering the petition. The county board of commissioners shall by resolution determine whether the petition complies with the requirements of this act and whether the statements contained in the petition are correct. If a majority of the board determines that the petition does not comply with the requirements of this act or that the statements contained in the petition are not correct, the board shall not conduct further proceedings on the petition. Subject to subsection (4), if the board determines that the petition complies with the requirements of this act and that the statements contained in the petition are correct, the board shall, by resolution, provide that the question of making the proposed incorporation, consolidation, or change of boundaries be submitted to the qualified electors of the district to be affected at the next general election or at a special election before the next general election. The question shall not be submitted at an election to be held less than 60 days after the adoption of the resolution.

(2) If it is proposed to incorporate an incorporated village as a city without change of boundaries, both of the following apply:

(a) The initiatory petition provided for under section 6 shall be addressed to the village council or other legislative body of the village and shall be filed with the village clerk at least 30 days before final action is taken on the petition.

(b) The powers and duties of the county board of commissioners and county clerk under subsection (1) are assigned to the village council and village clerk, respectively.

(3) A petition covering the same territory, or part of the same territory, shall not be considered by the county board of commissioners more often than once in every 2 years, unless the petition is signed by not less than 35% of taxpayers whose names appear on the latest assessment rolls under the requirements of the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, as being assessed for real property taxes within the area proposed to be annexed. The assessing officers who are charged with the duty of assessing real property within the area proposed to be annexed shall report as of the date on which the petition is filed the total number of names on the rolls, within that area, to the clerk of the county board of commissioners not more than 14 days after the filing date.

(4) A vote is not required if the city owns the land sought to be annexed.

(5) After the adoption of a resolution under subsection (1) submitting a question to a vote of the electors, neither the sufficiency nor legality of the petition under section 6 may be questioned in any proceeding.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3311 ;-- Am. 1917, Act 225, Eff. Aug. 10, 1917 ;-- CL 1929, 2244 ;-- CL 1948, 117.8 ;-- Am. 1953, Act 169, Eff. Oct. 2, 1953 ;-- Am. 1955, Act 147, Imd. Eff. June 7, 1955 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005



Section 117.8a Incorporation, consolidation or alteration of boundaries; filing substitute petition; action by supervisors.

Sec. 8a.

In case a petition has been filed with the clerk pursuant to section 8, and subsequently another petition is filed by other petitioners proposing to affect the same territory in whole or part, then the subsequently filed petition shall not be submitted to the electors while in conflict with the prior petition: Provided, however, That if such prior petition on file is one on which the board of supervisors has not finally set the date for an election, and such subsequent petition has been filed as a substitute therefor encompassing all of the same territory and having among its signers at least 4/5 of the qualified petitioners shown on such prior petition, then the board shall act on such subsequent petition in the place and stead of said prior one. If the board finds that said substitute petition complies with the provisions of this act, an election shall be called thereon; otherwise the election shall be held on such prior petition if it complies with this act.

History: Add. 1951, Act 158, Imd. Eff. June 6, 1951



Section 117.9 Incorporation, consolidation, or change of boundaries; governing law; affected district; petition or resolution for annexation; voting; duties of commission.

Sec. 9.

(1) In the event of a conflict between the provisions of this act and 1968 PA 191, MCL 123.1001 to 123.1020, regarding an incorporation or consolidation, the provisions of 1968 PA 191, MCL 123.1001 to 123.1020, shall govern. The district to be affected by the proposed incorporation, consolidation, or change of boundaries is considered to include the whole of each city, village, or township from which territory is to be taken or to which territory is to be annexed. When a territory is proposed to be incorporated as a city only the residents of the territory to be incorporated shall vote on the question of incorporation. When a petition signed by the appropriate agency designated by the state administrative board which holds legal title to the entire area of the land in the territory adjacent to the city to be annexed, is filed with the governing body of the city and township in which the territory is situated, the annexation may be accomplished by the affirmative majority vote of the governing body of the city and the approval of the township board of the township.

(2) Except as provided in subsections (1) and (8), a petition or resolution for annexation of territory shall be filed with the state boundary commission created under 1968 PA 191, MCL 123.1001 to 123.1020. The commission, after determining the validity of the petition or resolution, shall hold a public hearing in or reasonably near the area proposed for annexation. The commission in processing and approving, denying, or revising a petition or resolution for annexation shall have the same powers and duties as provided under 1968 PA 191, MCL 123.1001 to 123.1020, relating to petitions which propose incorporations. In addition to providing notice to property owners located in the area proposed for annexation, the commission shall also give notice of each public hearing held under this subsection to property owners located within 300 feet of the area proposed for annexation by certified mail not less than 30 days before the date of the public hearing. Not less than 45 days before the date of the public hearing, the local unit of government capable of producing the information required under this section shall provide the state boundary commission with a list of the names and addresses of all persons the commission is required to provide notice to under this subsection. The commission is required to provide notice only to the property owners included on the list provided by the local unit of government as required under this section.

(3) If an annexation is denied by the commission, the commission shall send a certified copy of its order to the clerk of each county, city, village, and township affected.

(4) If an annexation is approved, and if on the date the petition or resolution was filed 100 persons or less resided in the area approved for annexation, the commission's order shall not be subject to a referendum. The commission shall send a certified copy of its order to the clerk of each county, city, village, and township affected and to the secretary of state. The annexation shall be effective on a date set forth in the commission's order.

(5) If an annexation is approved, and if on the date the petition or resolution was filed more than 100 persons resided in the area approved for annexation, the commission shall send a certified copy of its order to the clerk of each county, city, village, and township affected and to the secretary of state. The commission's order shall become final 30 days after the date of the order unless within that 30 days a petition is filed with the commission which contains the signatures of at least 25% of the registered electors residing in the portion of the territory approved for annexation, in the annexing city or in the balance of the township. The commission after verifying the validity of any referendum petition shall order that a referendum on the question of annexation be held in each area from which a valid petition was filed. If a valid petition is not filed within the 30 days or if the majority of the electorate voting on the question in each area in which a referendum was held, voting separately, approve the annexation, the annexation shall be effective on a date set by order of the commission, otherwise the annexation shall not take effect.

(6) The commission shall reject a petition or resolution for annexation of territory that includes all or any part of the territory which was described in any petition or resolution for annexation filed within the preceding 2 years and which was denied by the commission or was defeated in an election under subsection (5).

(7) In addition to the methods for initiating annexation as provided in this act, a petition or resolution as follows may be submitted to the state boundary commission in a form and manner prescribed by the commission:

(a) By resolution of the legislative body of the city to which the area is proposed to be annexed.

(b) By petition by the persons, firms, corporations, the United States government, or the state or any of its subdivisions who collectively hold equitable title as a vendee under a recorded land contract or memorandum of land contract, or record title to 75% or more of the area of the land exclusive of streets in the territory proposed for annexation at the time of filing the petition.

(c) By petition by 20% of the registered electors who reside in the area proposed for annexation.

(8) Where the territory proposed to be annexed to any city is adjacent to the city and consists of a park or vacant property located in a township and owned by the city annexing the territory, and there is no one residing in the territory, the territory may be annexed to the city solely by resolution of the city council of the city. In any case where the territory proposed to be annexed is adjacent to the city and consists of property owned by the city or consists of fractional parts of platted subdivision lots, located in an adjoining city, village, or township, the annexation may also be accomplished by the majority vote of the legislative body of the city and the approval of the legislative body of the adjoining city, village, or township. As an alternate method, where there are no qualified electors residing in the territory proposed to be annexed to the city, other than the person or persons petitioning, a petition signed by a person or persons, firms, corporations, the United States government, or the state or any of its subdivisions who collectively hold the equitable title as a vendee under a recorded land contract or memorandum of land contract, or record legal title to more than 1/2 of the area of the land in the territory to be annexed is filed with the city council of the city and with the township board of the township in which the territory is situated, the annexation may be accomplished by the affirmative majority vote of the city council of the city and the approval of the township board of the township. At least 10 days prior to the approval by the township board, the township treasurer shall notify, personally or by registered mail with return receipt demanded, the owners of all real property in the territory to be annexed as shown on the assessment rolls of the township at the last known address on file with the township treasurer. Except as otherwise provided, this section shall not be construed to give any city the authority to attach territory from any other city unless the question relative to the territory has been voted upon by the voters of the entire cities affected where the territory proposed to be annexed is adjacent to a city and consists of property owned by the city or consists of fractional parts of platted subdivision lots, located in an adjoining city.

(9) The provisions of section 14 shall not be applicable to an annexation approved by the commission of part of a township or village to a city except in the event of outstanding bonds or other evidences of indebtedness of the township or village. In such event, the commission shall determine and order an equitable division of assets and liabilities which relate to the bonds or other indebtedness.

(10) The provisions of sections 8 and 8a shall not be applicable to petitions or resolutions filed with the state boundary commission.

(11) After March 31, 1971, and so long as 1968 PA 191, MCL 123.1001 to 123.1020, is in effect, annexation of territory from a township or village to a home rule city shall be as provided in this section and no other means of annexation shall be effective.

(12) The state boundary commission shall mail a copy of any final order issued under this section to each property owner the commission is required to provide notice to under subsection (2).

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3312 ;-- Am. 1917, Act 225, Eff. Aug. 10, 1917 ;-- Am. 1925, Act 337, Eff. Aug. 27, 1925 ;-- CL 1929, 2245 ;-- Am. 1931, Act 314, Imd. Eff. June 16, 1931 ;-- Am. 1935, Act 48, Imd. Eff. May 6, 1935 ;-- Am. 1947, Act 36, Eff. Oct. 11, 1947 ;-- Am. 1947, Act 334, Eff. Oct. 11, 1947 ;-- CL 1948, 117.9 ;-- Am. 1951, Act 58, Eff. Sept. 28, 1951 ;-- Am. 1956, Act 68, Eff. Aug. 11, 1956 ;-- Am. 1970, Act 219, Eff. Apr. 1, 1971 ;-- Am. 1984, Act 352, Eff. Mar. 29, 1985 ;-- Am. 2004, Act 137, Imd. Eff. June 10, 2004
Constitutionality: This section, the enabling legislation which grants the state boundary commission authority over annexation petitions or resolutions, is constitutional. Midland Township v State Boundary Commission, 401 Mich 641; 259 NW2d 326 (1977).



Section 117.9a Annexation of township remnant territory to home rule city; procedure.

Sec. 9a.

Whenever the process of incorporation, consolidation, or annexation leaves a portion of a township with no qualified electors residing in that portion and without the constitutional and statutory officers to perform their functions as prescribed by law, as part of the alternate method of annexation provided for by section 9, a petition signed by the owner or owners of record or the holder or holders of equitable title under a recorded land contract or memorandum of land contract of all the real property of such portion of the township may be filed with the clerk of the city to which annexation is sought and with the county clerk of the county in which the territory is situated, seeking the annexation of such territory to such city. The annexation may be accomplished by the affirmative majority vote of the members-elect of the governing body of the city and approval of the majority vote of all of the members of the county board of commissioners.

History: Add. 1959, Act 92, Eff. Mar. 19, 1960 ;-- Am. 1984, Act 352, Eff. Mar. 29, 1985



Section 117.9b Detachment of territory from city; conditions; intergovernmental agreement imposing conditions on detachment; reannexation to detaching city; detached territory not subject to annexation.

Sec. 9b.

(1) In addition to the detachment procedures otherwise authorized by this act, territory may be detached from a city if all of the following conditions are met:

(a) The territory to be detached was annexed to the city after the city was incorporated.

(b) The territory to be detached is to be reattached to the municipality from which that territory was annexed.

(c) The city does not provide water or sewer service in the territory to be detached.

(d) The council of the city from which the territory is being detached approves a resolution authorizing the detachment of the territory and confirming an agreement relating to the detachment.

(e) The legislative body of the municipality from which the territory to be detached was annexed approves a resolution authorizing detachment of the territory and confirming an agreement related to the detachment.

(2) The city and municipality involved in a detachment under this section may enter into an intergovernmental agreement which imposes conditions on the detachment. The conditions may include, but need not be limited to, building restrictions and zoning within the territory to be detached.

(3) Territory detached under this section is immediately reannexed to the detaching city if any of the following occurs:

(a) The city can and agrees to provide water and sewer services, the city certifies these facts to the state boundary commission, and the state boundary commission finds that the city can provide water and sewer services to this territory.

(b) The municipality to which the territory was reattached fails to comply with the intergovernmental agreement, the city certifies that fact to the state boundary commission, and the state boundary commission finds that the municipality is not in compliance.

(4) Reannexation pursuant to subsection (3) shall not be subject to the annexation requirements and restrictions of this act; Act No. 191 of the Public Acts of 1968, being sections 123.1001 to 123.1020 of the Michigan Compiled Laws; or Act No. 359 of the Public Acts of 1947, being sections 42.1 to 42.34 of the Michigan Compiled Laws.

(5) All or part of territory detached under this section shall not be subject to annexation.

History: Add. 1982, Act 465, Eff. Mar. 30, 1983



Section 117.9c Repealed. 1986, Act 64, Eff. July 1, 1986.



Section 117.10 Certified copies of petition and resolution; transmittal; election notices.

Sec. 10.

The county clerk shall, within 3 days after the passage of the resolution provided for in section 8 of this act, transmit a certified copy of said petition and of such resolution to the clerk of each city, village or township in the district to be affected by the proposed incorporation, consolidation or change, and it shall be the duty of each of said city, village and township clerks to give notice of the date and purpose of the election provided for by said resolution by publication in 1 or more newspapers published within said district at least once in each week for 4 weeks preceding said election, and by posting a like notice in at least 10 public places in said district not less than 10 days prior to such election.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3313 ;-- CL 1929, 2246 ;-- CL 1948, 117.10



Section 117.11 Petition for incorporation, consolidation, or change of boundaries; affidavit; filing with secretary of state; certification; notice; election.

Sec. 11.

(1) If the territory to be affected by a proposed incorporation, consolidation, or change of boundaries is situated in more than 1 county, the petition under section 6 shall be addressed and presented to the secretary of state. The petition shall be accompanied by 1 or more affidavits by 1 or more of the signers of the petition showing all of the following:

(a) That the statements contained in the petition are true.

(b) That each signature affixed to the petition is the actual signature of a qualified elector residing in a city, village, or township to be affected by the carrying out of the purposes of the petition.

(c) That not less than 25 of the petition signers reside in each city, village, or township to be affected.

(2) The secretary of state shall examine the petition and the accompanying affidavit or affidavits. If the secretary of state finds that the petition and accompanying affidavit or affidavits comply with the requirements of this act, he or she shall so certify and shall transmit the certificate and a certified copy of the petition and the accompanying affidavit or affidavits to the clerk of each city, village, or township to be affected by the proposal, together with a notice directing that the question of making the incorporation, consolidation, or change of boundaries petitioned for shall be submitted to the electors of the district to be affected. The notice shall provide that the question shall be submitted at the next general election or at an election before the next general election. However, the question shall not be submitted at an election to be held less than 60 days after the date of transmittal of the certificate.

(3) If the secretary of state finds that the petition and the accompanying affidavit or affidavits do not comply with the requirements of this act, he or she shall certify to that fact and shall return the petition and affidavits to the person from whom they were received, along with the certificate.

(4) The city, village, and township clerks who receive from the secretary of state the copies and certificates provided for in subsection (2) shall give notice of the election to be held on the question of making the proposed incorporation, consolidation, or change of boundaries as provided for in section 10.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3314 ;-- CL 1929, 2247 ;-- CL 1948, 117.11 ;-- Am. 1956, Act 41, Imd. Eff. Mar. 28, 1956 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005



Section 117.12 Election returns; canvass; village clerk, duties.

Sec. 12.

The returns by the several boards of election inspectors shall be made to the clerk of the county in which the city or proposed city, or the greater part thereof, if in more than 1 county, is located, and shall be canvassed on the first Thursday following said election in the manner provided by law for a county canvass: Provided, That if the purpose is to incorporate 1 village as a city the returns shall be made to the village clerk, and the vote canvassed the same as in other village elections, and in such case all duties which it is provided in this act shall be performed by the county clerk shall devolve upon the village clerk, and all petitions, certificates or other papers or documents provided in this act to be filed with the county clerk shall be filed with the village clerk, and all expenses to be borne by the county according to the provisions of said section shall be borne by the village.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3315 ;-- Am. 1917, Act 225, Eff. Aug. 10, 1917 ;-- CL 1929, 2248 ;-- CL 1948, 117.12



Section 117.13 Effective date of incorporation, consolidation, attachment or detachment; certificate of board of county canvassers; representation, transfer of property, governmental function.

Sec. 13.

On the filing in the office of the secretary of state and the clerk of the county or counties within which the city or proposed city is located, of a copy of the petition, and of every resolution, affidavit or certificate necessarily following such petition, with the certificate of the board of county canvassers attached, showing that the purposes of such petition have been approved by a majority of the electors voting thereon, as provided in this act, which shall also give the number of votes cast on such proposition and the number cast for and against the same, the territory described in said petition shall be duly and legally consolidated as 1 city, or attached to or detached from the city named in such petition, as the case may be, and such petition and the subsequent proceedings thereunder shall be duly recorded in each of said offices in a book to be kept for that purpose, and either of such records or certified copies thereof shall be prima facie evidence of the consolidation or change of boundaries prayed for in such petition. Territory detached from any city shall thereupon become a part of the township or village from which it was originally taken: Provided, however, That when an incorporated city or village is annexed to and incorporated with a city, such annexed territory shall constitute 1 or more separate wards of the city to which it is annexed and have representation in the legislative body of such city to which it is annexed: Provided, The territory so annexed shall have a population equivalent to the approximate population of 1 or more wards of the city to which it is annexed: Provided, however, That in the case of annexation of part of a township to a city, the effective date of such annexation shall be 60 days after the date of the election unless the board of supervisors of the county shall by resolution fix another date not less than 30 days after the election, and in the case of annexation of an entire township to a city the effective date of the annexation shall be 90 days after the date of the election unless the board of supervisors of the county shall by resolution fix another date not less than 45 days after the date of the election: Provided further, That in case of a vote on the incorporation of a new city, such proposed city shall not be deemed incorporated until a charter has been adopted and filed as hereinafter provided: Provided further, That no property, real or otherwise, owned by any such governmental unit or portion thereof shall be disposed of, nor shall any transfer of governmental function be made prior to such effective date, except by joint agreement of the legislative bodies of the units of government, nor shall any funds be expended except in payment of the costs of operation of normal business of said township.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 81, Eff. Aug. 1, 1911 ;-- CL 1915, 3316 ;-- Am. 1917, Act 233, Eff. Aug. 14, 1917 ;-- CL 1929, 2249 ;-- CL 1948, 117.13 ;-- Am. 1952, Act 35, Eff. Sept. 18, 1952 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956



Section 117.14 Incorporation or annexation.

Sec. 14.

Whenever an incorporated village is incorporated as a city, without change of boundaries, such city shall succeed to the ownership of all the property of such village and shall assume all of its debts and liabilities. Whenever a city, village or township is annexed to a city, the city to which it is annexed shall succeed to the ownership of all the property of the city, village or township annexed, and shall assume all of its debts and liabilities. Whenever a part of a city, village or township is annexed to a city, the real property in the territory annexed which belongs to the city, village or township from which it is taken shall be sold by the authorities of the city, village or township in which said land was located before such annexation, and that portion of the proceeds of such sale shall be paid to the city acquiring such territory which shall be in the same ratio to the whole amount received as the assessed valuation of the taxable property in the territory annexed bears to the assessed valuation of the taxable property in the entire city, village or township from which said territory is taken. Whenever a part of a city, village or township is annexed to a city, all of the personal property belonging to any such city, village or township from which territory is detached shall be divided between the township, city or village from which said territory is detached and the city to which the territory is annexed, in the same ratio as the assessed valuation of the taxable property in the territory annexed bears to the assessed valuation of the taxable property in the entire city, village or township from which said territory is taken. Whenever a new city shall be incorporated, the personal property of the township from which it is taken shall be divided and its liabilities assumed between such city and the portion of the township remaining after such incorporation, which incorporation shall be effective as of the date of filing the certified copy of the charter as hereinafter provided, in the same ratio as herein provided in case of the annexation of a part of a township to a city, and any real property of a township located in such new city shall be held jointly by such city and the remaining portion of the township in the ratio above mentioned. Such real estate shall be subject to sale by agreement of the governmental units or may be partitioned in the manner provided by law for partitioning of lands held by persons as tenants in common: Provided, That no cemetery within such territory shall be sold; but to the extent it is owned by the city, village or township within which it is located, it shall become the property of the city to which it is annexed.

Whenever a new city is incorporated from part of a township or townships, such city shall be entitled to its pro rata share of the amount thereafter due such township or townships or due any county agency in respect of population in such township or townships from any future distribution of gasoline and motor vehicle weight tax revenues, intangibles tax revenues, state alcoholic liquor tax revenues, or any other state funds, moneys or grants which, by law, now or hereafter, are required to be distributed among cities, villages, townships and/or counties of the state, which pro rata distribution shall be determined as follows, to-wit:

(1) According to the latest federal census prior to date of distribution but since such annexation, if there be such census, showing the respective population of the township or townships and the municipalities affected;

(2) In the absence of such federal census, an official special census shall be taken of the areas detached from each township to form the newly incorporated city and of the entire township or townships from which such area was detached. Such census shall be taken by enumerators appointed by the secretary of state upon application by any one of the municipalities affected by such incorporation, which census shall be taken, as near as may be, in accordance with the provisions of section 6 of this act; the ratio of population between the areas incorporated from each township to form the newly incorporated city and the remainder of the respective township or townships from which the city was incorporated, shall be the basis for determination of the pro rata share of the state funds, moneys or grants to be distributed.

The township or townships from which such incorporated city is incorporated or the county agency receiving the funds, moneys or grants in respect of population in such township or townships shall be liable to the incorporated city for its proper pro rata share of any state funds, moneys or grants received by such township or townships or such county agency, respectively, after the date of incorporation;

(3) In the absence of such federal census and in lieu of an official special census determining the respective populations of the municipalities affected by such incorporation, the newly incorporated city and each township from which the same was incorporated, may agree, by joint resolution, as to the prorating between them and between the city and any county agency receiving state funds, moneys or grants in respect of population in such township or townships of any funds, moneys or grants distributable by the state, a certified copy of which joint resolution shall be filed with the secretary of state and shall thereafter be binding upon all parties affected by said incorporation.

Whenever a part of a city, village or township is annexed to a city, the city to which such territory is annexed shall be entitled to its proper pro rata share of any of the said state funds, moneys or grants thereafter distributable under the law to the city, village or township from which said territory was detached or to any county agency receiving state funds, moneys or grants in respect to population in such township or townships, determined as follows:

(1) According to ratio of population between the area annexed and the remainder of the township, city or village from which said area was detached, as determined by the latest official federal or state census showing such populations;

(2) If there be no official census by which said respective populations can be determined, then a census shall be taken of the territory detached and the remainder of the territory in the township, city or village from which it was detached as provided above in the case of a newly incorporated city;

(3) In the absence of such federal census and in lieu of taking an official special census, the city to which said territory was annexed and the cities, townships, or villages from which said territory was detached, may agree by joint resolution of their governing bodies as to the prorating of any such state funds, moneys, or grants between them and between the city and any county agency receiving said funds, moneys, or grants in respect to population in such township or townships as provided above in the case of a newly incorporated city, a certified copy of which joint resolution shall be filed with the secretary of state and shall thereafter be binding upon all parties to said incorporation.

The foregoing provisions shall be used hereafter in determining the pro rata distributions of any state funds, moneys or grants between townships or county agencies and any city which has become newly incorporated or annexed territory since the latest decennial federal census, either before or after the passing of this law; but in no event shall the sharing of any distribution of state funds, moneys or grants made previous to the effective date of this act be altered.

The indebtedness and liabilities of every city, village and township, a part of which shall be annexed to a city shall be assumed by the city to which the same is annexed in the same proportion which the assessed valuation of the taxable property in the territory annexed bears to the assessed valuation of the taxable property in the entire city, village or township from which such territory is taken. Assessed valuation shall be determined in every division pursuant to this section from the last assessment roll of the city, village or township which has been confirmed by the board of review.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3317 ;-- Am. 1917, Act 225, Eff. Aug. 10, 1917 ;-- CL 1929, 2250 ;-- Am. 1931, Act 233, Eff. Sept. 18, 1931 ;-- Am. 1947, Act 53, Imd. Eff. Apr. 18, 1947 ;-- CL 1948, 117.14 ;-- Am. 1951, Act 158, Imd. Eff. June 6, 1951 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956



Section 117.14a Petition for vacating incorporation; initiation; election; certification; assets, disbursement; debts and obligations.

Sec. 14a.

Whenever the qualified electors of any city incorporated under the provisions of this act shall file a petition with the city clerk, which petition shall be addressed to the board of supervisors of the county in which the city is located, and signed by not less than 1/4 of the registered electors of such city as shown by the registration lists of the city on the date of such filing, praying that the incorporation of such city be vacated, the city clerk shall, after checking the signatures to such petition to determine their genuineness and sufficiency, refer the same to the county clerk of the county in which such city is located not less than 30 days before the convening of the board of supervisors in regular session: Provided, however, That no such petition may be initiated within 2 years of the effective date of incorporation of said city. Upon receipt of any such petition by any county clerk, the board of supervisors of such county, the county clerk, and the clerks of the city and township or townships affected shall be governed by and do and perform all acts required to be performed by them by sections 8, 9, 10 and 12 of this act with respect to calling and holding an election upon the question petitioned for, the same as though the question were upon the annexation of a part of a city to a township, except that the electors of the city and of the township to be affected shall each vote separately, unless 2 or more townships are to be affected, in which case the votes cast in all such townships shall be cumulated and the result of the election on such question in such townships determined by the total vote therein which is cast for and against such question. In case a 2/3 majority of the qualified electors of such city shall vote in favor of the vacation of the incorporation of the same and a majority of the qualified electors of the township or townships to be affected shall vote in favor of the annexation of the territory of such city to such township or townships, the county clerk shall, within 30 days after the canvass of such votes, make and certify 4 transcripts of all the proceedings in the matter and shall file 2 of such transcripts in the office of the secretary of state and the other 2 copies in his own office, and, upon such filing, the incorporation of such city shall be vacated and the territory thereof annexed to the township or townships from which such territory was detached at the time of the incorporation thereof and by subsequent annexations. Upon the vacation of the incorporation of any city, it shall be the duty of the officers of such city forthwith to deposit all books, papers, records and files relating to the organization of, or belonging or pertaining to such city, which are in their custody as such officers with the county clerk of the county in which such city is located, for safekeeping and reference. The assets of any city, the incorporation of which has been vacated, which have not been set aside or encumbered by the city for the payment of the funded debt or other outstanding obligations of the city, shall become the property of the township to which the territory of the city is annexed, or, if annexed to 2 or more townships, of said townships pro rata according to the assessed value of the portions of the city annexed to each of the townships as shown on the last assessment rolls of the city which were approved by the board of review of the city prior to the vacation of incorporation. The city clerk of such city shall certify to the board of supervisors of the county in which such city is located a statement of all outstanding debt and other obligations at the time the incorporation of such city was vacated, together with an accounting of all moneys on hand for the payment of such debt and other obligations. Said board of supervisors shall proceed to examine the same and shall pass a resolution authorizing the disbursement of such moneys and the assessment and collection of taxes within the area which had comprised the city for the purpose of paying such debt and other obligations in accordance with the conditions set forth in any bond or other instrument by which such debt or other obligations were incurred or secured. Assets of the city which had been set aside at the time of dissolution of incorporation for the payment of the debt or other obligations of the city shall be transferred to the township treasurer of the township to which the territory of such city is annexed or to which the largest portion of such city is annexed and shall be applied by him to the payment of such debt and other obligations in accordance with the conditions in any bond or other instrument by which such funds were set aside or encumbered. Upon the vacation or discontinuance of any city incorporation, under the preceding sections, the indebtedness of such city, whether bonded or otherwise, if any there be, shall be assessed, levied and collected upon the territory embraced within the boundaries of such city immediately prior to such vacation. It shall be the duty of the supervisor or supervisors of the township or townships in which the territory formerly embraced within the limits of any vacated city within 1 year from the date of the vacation of such city, except when such indebtedness falls due at some specified time, in which case such assessment shall be made so as to meet such indebtedness when the same falls due, to levy upon the assessment roll or rolls of his township upon the property formerly embraced within the limits of such city, the indebtedness of such city, or such portion of the same as shall be apportioned to the part of the territory formerly constituting such city as lies within his township as hereinafter provided. The taxes so assessed and levied shall be collected the same as other taxes, and shall be placed in a separate fund and applied to the payment of such indebtedness and the manner of the payment of such indebtedness shall be fixed by the board of supervisors in the resolution to be passed by said board for such purpose. For the purpose of paying the debt and other obligations of the city, as herein provided, the area comprising the city, the incorporation of which is sought to be vacated, shall constitute a de facto city for the purpose of assessing, levying, and collecting the taxes required therefor as a city tax, subject to the tax limitation provisions of the charter of such city and of the general law applicable thereto, and not as a township tax, notwithstanding the fact that the same are levied and spread upon the assessment rolls of any township.

History: Add. 1949, Act 220, Eff. Sept. 23, 1949



Section 117.14b Relocation of common boundaries.

Sec. 14b.

Whenever the boundaries between cities lying within the same county and subject to this act divide platted lots, or are affected by the relocation of a river or of a natural drain or a street or highway, the boundaries may be relocated along adjacent lot lines or to the center of a common street or a common natural boundary upon resolution of the governing body of each city and upon agreement of the individual property owners affected. Boundaries shall be relocated so that the city in which the major part of the land is located shall gain the entire lot in case of following lot lines. A copy of each resolution shall be recorded with the register of deeds of the county where the land is situated.

History: Add. 1959, Act 192, Imd. Eff. July 22, 1959 ;-- Am. 1962, Act 147, Imd. Eff. May 7, 1962



Section 117.15 Election on question of intent to incorporate or consolidate; electors as members of charter commission; notice; preparation, form, and contents of ballot; expenses; procedure; canvass; certification of election; oath; vacancies; quorum; convening of charter commission; framing charter; conducting business at public meeting; notice of meeting; officers; rules; journal; roll call; nomination of candidates; holding election; publication of proposed charter; publishing and posting notice of election; polling places; canvassing results.

Sec. 15.

(1) At an election on the question of the intent to incorporate a new city, or to make a consolidation permitted by this act, each elector residing within its proposed territorial limits shall be entitled to vote for 9 electors, residing in the territory which it is proposed to incorporate or consolidate, as members of a charter commission, and the notices required by section 10 shall include notice of the election of those electors. The ballot shall be prepared by the clerk of the county in which the territory is located or if located in more than 1 county, then by the clerk of the county in which the greater portion of the territory is located. The expense of the ballot preparation is to be borne by that county. If the proposed city is incorporated as provided in this act, the county shall be reimbursed by the city at the time the charter is filed. The county clerk shall prepare the ballot to be used at the election pursuant to the general election laws of the state as follows:

For city incorporation. Yes( )

For city incorporation. No ( ) Or, if the proposition be to consolidate, the ballot shall be as follows:

For consolidating (naming entities) into 1 city. Yes( )

For consolidating (naming entities) into 1 city. No ( )

(2) The county clerk shall also prepare a separate ballot and place on the ballot, without party designation, under the heading, candidates for members of the charter commission, the names of the electors having the qualifications required by this act for a member of the charter commission, who file a petition signed by 20 qualified electors residing in the territory proposed to be incorporated, asking that their names be placed on the ballot. For a consolidation, the electors of each city, village, township, or part of a township, proposed to be consolidated shall vote for and elect the number of the 9 members of the charter commission as shall be substantially in proportion to the number of registered electors of the city, village, township, or part of a township, according to the registration rolls of the last regular state, city, or village election held in the city, village, township, or part of a township, but the number to be elected in a city, village, or township shall not be less than 1. The county board of commissioners or the secretary of state shall determine and prescribe the number of members of the charter commission to be elected from each city, village, township, or part of a township in the case of a consolidation, pursuant to this subsection. The position of the names of the candidates upon the ballots shall be interchanged as provided in the general primary election law of this state. The ballot shall also bear instructions directing that not more than 9 candidates shall be voted for or, if the proposition is to consolidate, the ballot for members of the charter commission in each city, village, township, or part of a township, proposed to be consolidated shall bear instructions directing that not more than the number of candidates determined by the county board of commissioners or the secretary of state to be elected in the city, village, township, or part of a township shall be voted for. On the vote being canvassed on the question of the intent to incorporate or consolidate, if the result is determined to be in favor of the intent to incorporate or consolidate, the board of canvassers shall canvass the votes cast for members of the commission, and certify the election of the 9 persons receiving the highest number of votes cast. The elected members of the commission shall take the constitutional oath of office, and may fill vacancies in their membership. Five members shall constitute a quorum.

(3) The charter commission shall convene within 10 days after election and frame a charter for the proposed city within 90 days after the meeting. The business which the charter commission may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976. Notice of the time, place, and date of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The charter commission shall choose its own officers, determine the rules of its proceedings and keep a journal. A roll call of its members on a question shall be entered on the journal at the request of any member. The commission shall provide the manner of nominating the candidates for the first elective officers provided in the proposed charter. The commission shall fix the date of the first city election, and do and provide other things necessary for making the nominations and holding the election. The election may be held at a special election or on the same date as a general election. The commission shall publish the proposed charter in 1 or more newspapers published in the proposed city, at least once, not less than 2 weeks and not more than 4 weeks preceding the election, together with a notice of the election, and that on the date fixed for the election the question of adopting the proposed charter will be voted on, and that the elective officers provided for in the charter will be elected on the same date. Notice of the election shall also be posted in at least 10 public places within the proposed city not less than 10 days before the election. The commission shall provide for 1 or more polling places for the election, and give similar notice of their location as is given of the election, and shall appoint the inspectors of the election. The results of the election shall be canvassed by the county board of canvassers.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3318 ;-- CL 1929, 2251 ;-- CL 1948, 117.15 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956 ;-- Am. 1965, Act 378, Imd. Eff. July 23, 1965 ;-- Am. 1966, Act 246, Eff. July 11, 1966 ;-- Am. 1977, Act 204, Imd. Eff. Nov. 17, 1977



Section 117.15a Incorporation; expenses of charter commission; payment.

Sec. 15a.

When the residents of a township have voted to incorporate the entire township or fractional part thereof as a city, the township or townships may pay the expenses of a charter commission before an affirmative vote is taken on the charter.

History: Add. 1972, Act 58, Imd. Eff. Feb. 21, 1972



Section 117.16 Incorporation; rejection of charter; de facto mayor; duties; resubmission of charter, procedure; effect of nonadoption within 3 years of election to incorporate.

Sec. 16.

(1) If the proposed charter is rejected at an election, the election of officers is void, except that the elector who receives the highest number of votes cast for the office of mayor shall be a de facto officer of the proposed city until a mayor for the proposed city is elected and qualified pursuant to a charter which the electors have approved. The mayor elected shall, after the lapse of 10 days within which petitions for the selection of a new charter commission may be filed, if the petition has not been filed with him or her, by notice, require the charter commission to reconvene and within 90 days after the notice provide any revision, amendment, or amendments to the original draft of the charter previously prepared by them as they consider necessary.

(2) The proposed charter, with amendment or amendments, shall be resubmitted to the qualified electors of the proposed city in the same manner and with the same notice and proceedings as required in the first instance, which proceedings shall continue until the qualified electors of the proposed city have, by a majority vote, approved a charter for the proposed city.

(3) Any proposed charter, as originally submitted or resubmitted with any amendment or amendments, shall not be submitted more than 3 times to the qualified electors of the proposed city, and if rejected 3 times, or in the event that a charter is not adopted by the electors of the proposed city during a period of 3 years following the election on the question of the incorporation of the proposed city, the township clerk of the township in which the proposed city is located, or of that township having the largest portion of the population thereof, shall certify that fact to the secretary of state and to the county clerk, register of deeds, and circuit court of the county in which the proposed city is located. The territory of the proposed city shall thereupon revert to the status existing prior to the filing of the petition required by section 6, and the office of each charter commissioner and de facto officer of the proposed city shall terminate and cease to exist. Any sum of money deposited with the county clerk according to section 6 shall be paid by the county clerk into the general fund of the county.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3319 ;-- CL 1929, 2252 ;-- Am. 1947, Act 201, Eff. Oct. 11, 1947 ;-- CL 1948, 117.16 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956 ;-- Am. 2008, Act 420, Imd. Eff. Jan. 6, 2009



Section 117.17 Incorporation; new charter commission, petition, procedure, eligibility, duties, expenses; control of territory pending adoption; date of incorporation; voting franchise.

Sec. 17.

In cases where the qualified electors of a proposed city shall reject a proposed charter, any 300 electors of said proposed city may petition the de facto mayor for the selection of a new charter commission, and if said petition shall be filed with the de facto mayor of said proposed city on or before the expiration of 10 days from the canvass and determination of the vote on said charter, the de facto mayor of said proposed city shall, if said petition is signed by the requisite number of electors, certify such fact upon said petition and forthwith file the same with the county clerk or secretary of state, depending upon the office in which the original petition was filed, and such county clerk or secretary of state as the case may be, shall give notice of the filing of such petition in the same manner as upon the filing of the original petition and an election shall be called and held and a new charter commission shall be elected in the same manner as in the first instance. The duties of the new charter commission shall be the same as those of the former commission, and as many such successive commissions as necessary may be held in like manner until a charter for such proposed city is framed and approved by the electors thereof. All persons who have served on previous charter commissions within 1 year shall be ineligible as members of every such commission. The first legislative body assembled pursuant to a charter adopted by the electors of such city, shall provide for the payment of the necessary expenses incurred by the county and by the members of such commission or commissions, but the members of the commission shall receive no compensation for their services. The county clerk shall return any unexpended sum of money deposited under section 6 of this act to the depositor. The territory constituting the city shall remain under the control and management of the respective cities, villages and townships from which it was taken and the authority of the officers of such city, villages and townships shall continue until the charter of the new city has been adopted and the officers have been elected and qualified as herein provided. No new city shall be deemed to be incorporated until a charter has been adopted and duplicate printed copies certified by the clerk filed in the office of the county clerk. The county clerk shall forthwith forward 1 copy to the secretary of state, and the date it is received shall be the date of incorporation of the new city. The general voting franchise of no qualified elector shall be lost because of the incorporation, annexation or consolidation processes and his voting rights where last eligible shall be unimpaired by the incorporation, annexation or consolidation processes.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3320 ;-- CL 1929, 2253 ;-- CL 1948, 117.17 ;-- Am. 1956, Act 77, Eff. Aug. 11, 1956



Section 117.18 Incorporation; revision of charter, procedure, commission, advisory vote; incorporation of provision in original charter granted by legislature.

Sec. 18.

Any city desiring to revise its charter shall do so in the following manner, unless otherwise provided by charter; when its legislative body shall by a 3/5 vote of the members elect declare for a general revision of the charter, or when an initiatory petition shall be presented therefor as provided in section 25, the question of having a general charter revision shall be submitted to the electors for adoption or rejection at the next general or municipal election, or at a special election. In case the electors shall, by a majority vote, declare in favor of such revision, a charter commission shall be elected within 60 days consisting of 9 electors of such city having a residence of at least 3 years in the municipality, or the legislative body by a 3/5 vote of the members elect or the initiatory petition may provide that the charter commission be selected at the same election at which the proposition to revise is submitted; the selection shall be void if the proposition to revise is not adopted. No city officer or employee, whether elected or appointed, shall be eligible to a place on the commission.

In the cities where provision is made by the city charter for the nonpartisan elections of city officers, the method prescribed for such elections shall apply in the election of charter commissioners. Where no such provision is made by the charter of such city, candidates shall be nominated by petition without reference to or designation of party affiliation, signed by a number of qualified electors of such city equal to not less than 2% and not more than 4% of the total vote cast for the chief executive office, or the highest vote cast for any commissioner in cities having the commission form of government, of such city at the last preceding election, asking that the name of the candidate designated be placed upon the ballot. The names of all candidates so nominated shall be placed upon a separate ballot at the election designated to be held for the election of a charter commission and without their party affiliations designated; the 9 candidates having the greatest number of votes shall be declared elected; the election of the members of such commission, except as herein specified, shall be conducted as near as may be as now provided by law for the election of city officers in the respective cities of this state unless special methods shall be otherwise provided in the charter of such city.

If the proposed revised charter is rejected by the electors of the city, the charter revision commission shall immediately reconvene and determine whether to take no further action, in which case it shall terminate and cease to exist, or whether to provide a revision of, or amendments to, the revised charter previously prepared by the commission. The proposed revised charter with amendments shall be resubmitted to the qualified electors of the city in the same manner and with like notice and proceedings as required in the first instance. A proposed revised charter, as originally submitted or resubmitted with amendments, shall be submitted not to exceed 3 times to the qualified electors of the city. If the charter is rejected 3 times, or if no revised charter is adopted during 3 years following the adoption of the proposition to revise, then the charter revision commission shall terminate and cease to exist. A new proposal to revise may be adopted at any time after termination of a charter revision commission.

When the question of having a general revision of the charter shall be submitted to the electors of any city, the legislative body of such city or the initiative petitions may provide for the submission with such question for an advisory vote of the question of a change in the form of government of such city, or the question of continuing any power, limitation or provision granted to such city in a charter granted or passed by the legislature for the government thereof. When such advisory vote is requested in an initiatory petition, such question shall be submitted as hereinbefore provided. In the revision of the charter of any city, any power, limitation or provision granted to such city in any charter granted or passed by the legislature for the government of such city and contained in the charter to be revised may be included in such revised charter, and when so included, such power, limitation, or the effect of any such provision shall continue with the same force and effect as when granted or passed by the legislature in the first instance.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3321 ;-- Am. 1917, Act 6, Imd. Eff. Mar. 9, 1917 ;-- CL 1929, 2254 ;-- Am. 1941, Act 86, Eff. Jan. 10, 1942 ;-- CL 1948, 117.18 ;-- Am. 1966, Act 246, Imd. Eff. July 11, 1966



Section 117.19 Charter; duty of legislative body.

Sec. 19.

The legislative body of the municipality unless it is otherwise provided, shall fix in advance of the election of a charter commission the place of its meeting, the compensation of its members, the money for the expense thereof, and if need be provide the ballots for election.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- CL 1915, 3322 ;-- CL 1929, 2255 ;-- CL 1948, 117.19



Section 117.20 Charter commission; first meeting; duties of city clerk; powers and duties of commission; roll call; vacancy; compensation; quorum; public sessions.

Sec. 20.

The charter commission shall convene on the second Tuesday after the election at the place designated pursuant to section 19. The city clerk shall preside at the first meeting, shall administer the oath of office to the members-elect, and shall act as clerk of the commission. The charter commission shall be the sole judge of the qualifications, elections, and returns of its members, shall choose its officers except clerk, shall determine the rules of its proceedings, and shall keep a journal. A roll call of the members on a question shall be entered on the journal at the request of 1/5 of the members or less if the commission shall so determine. The commission may fill a vacancy in its membership, and shall fix the time for the submission of the charter to the electors. A member shall not receive compensation for more than 90 meetings of the commission, and only for actual attendance. A member of the commission shall not be paid for more than 1 meeting per day. A majority of the members shall constitute a quorum, and the sessions of the commission shall be public.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- CL 1915, 3323 ;-- CL 1929, 2256 ;-- CL 1948, 117.20 ;-- Am. 1977, Act 27, Imd. Eff. June 8, 1977



Section 117.21 Charter amendment; procedure.

Sec. 21.

(1) An amendment to an existing city charter, whether the charter was adopted under this act or formerly granted or passed by the legislature for the government of a city, may be proposed by the legislative body of a city on a 3/5 vote of the members-elect or by an initiatory petition. If the amendment is proposed by the legislative body of the city, the amendment shall be submitted to the electors of the city at the next regular municipal or general state election, or at a special election, held not less than 60 days after the proposal of the amendment. If the amendment is proposed by an initiatory petition, the amendment shall be submitted to the electors of the city at the next regular municipal or general state election held in the city not less than 90 days after the filing of the petition.

(2) Proposed charter amendments and other questions to be submitted to the electors shall be published in full with existing charter provisions that would be altered or abrogated by the proposed charter amendment or other question. The purpose of the proposed charter amendment or question shall be designated on the ballot in not more than 100 words, exclusive of caption, that shall consist of a true and impartial statement of the purpose of the amendment or question in language that does not create prejudice for or against the amendment or question. The text of the statement shall be submitted to the attorney general for approval as to compliance with this requirement before being printed. In addition, the proposed charter amendment in full shall be posted in a conspicuous place in each polling place. The form in which a proposed charter amendment or question shall appear on the ballot, unless provided for in the initiatory petition, shall be determined by resolution of the legislative body, and if provided for by the initiatory petition, the legislative body may add an explanatory caption.

(3) A proposed charter amendment shall be confined to 1 subject. If the subject of a charter amendment includes more than 1 related proposition, each proposition shall be separately stated to afford an opportunity for an elector to vote for or against each proposition. If a proposed charter amendment is rejected at an election, the amendment shall not be resubmitted for a period of 2 years.

(4) A city charter formerly granted by a different act of the state legislature, including the charter of a city of the fourth class, that adopts or comes under any part of this act by amendment under this section, and not by general revision, adoption, or incorporation under this act, may again be amended under this section, as to the part or parts that are amended, by re-enacting under this section that part or parts of the original act of incorporation that existed before any amendment was made under this act. The part or parts of the original act of incorporation that are re-enacted shall not be construed as operating or coming under the provisions of this act in any manner, it being the intention to permit a city described in this subsection, to adopt by amendment any part of the provisions of this act permissible or to withdraw from the provisions of this act.

(5) Propositions and questions shall be proposed, initiated, submitted and canvassed in a manner similar to that provided for charter amendments.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3324 ;-- Am. 1917, Act 6, Imd. Eff. Mar. 9, 1917 ;-- Am. 1917, Act 40, Eff. Aug. 10, 1917 ;-- Am. 1917, Act 232, Imd. Eff. May 10, 1917 ;-- Am. 1919, Act 403, Eff. Aug. 14, 1919 ;-- Am. 1929, Act 279, Eff. Aug. 28, 1929 ;-- CL 1929, 2257 ;-- Am. 1939, Act 279, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 1, Imd. Eff. Jan. 23, 1947 ;-- Am. 1947, Act 87, Imd. Eff. May 12, 1947 ;-- CL 1948, 117.21 ;-- Am. 1955, Act 117, Eff. Oct. 14, 1955 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005



Section 117.22 Charter amendment; submission to governor, approval; re-consideration.

Sec. 22.

Every amendment to a city charter whether passed pursuant to the provisions of this act or heretofore granted or passed by the state legislature for the government of such city, before its submission to the electors, and every charter before the final adjournment of the commission, shall be transmitted to the governor of the state. If he shall approve it, he shall sign it; if not, he shall return the charter to the commission and the amendment to the legislative body of the city, with his objections thereto, which shall be spread at large on the journal of the body receiving them, and if it be an amendment proposed by the legislative body, such body shall re-consider it, and if 2/3 of the members-elect agree to pass it, it shall be submitted to the electors. If it be an amendment proposed by initiatory petition, it shall be submitted to the electors notwithstanding such objections.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3325 ;-- CL 1929, 2258 ;-- CL 1948, 117.22



Section 117.23 Publication of proposed charter and amendments; submission of charter and separate propositions to electors; adoption; ballot.

Sec. 23.

(1) A proposed city charter and each amendment to an existing city charter before submission to the electors, shall be published as the charter commission or the legislative body may prescribe. A proposed charter may be submitted to the qualified electors as an entirety in a single proposition substantially as follows: “Shall the city charter proposed by the city charter commission be adopted?” Adoption of a proposed charter shall require a simple majority of those voting on the question.

(2) When submitting a proposed charter, separate propositions, on specific charter provisions may also be submitted to the qualified electors. In such case, all propositions shall be in such form as are approved by the attorney general as to clarity and impartiality. If the proposed charter and any of the separate propositions are adopted, the new charter shall take effect with the alternatives or additions contemplated by such separate propositions as are adopted. Adoption of a separate proposition which is an alternative to a provision contained in the proposed charter shall require approval by a majority of those voting on the separate proposition and also a majority of those voting on the proposed charter; otherwise the adoption of a separate proposition shall require a simple majority. The ballot shall contain voting instructions and a brief explanation of the effect of each of the propositions.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3326 ;-- CL 1929, 2259 ;-- CL 1948, 117.23 ;-- Am. 1971, Act 223, Imd. Eff. Dec. 30, 1971



Section 117.24 Charters or amendments; filing; effective date.

Sec. 24.

If the charter, or any amendment thereto, whether of cities incorporated under the provisions of this act, or under an existing charter of the city heretofore granted or passed by the legislature for the government of the city, be approved, then 2 printed copies thereof, with the vote for and against duly certified by the city clerk shall, within 30 days after the vote is taken, be filed with the secretary of state, and a like number with the county clerk of the county in which such city is located and shall thereupon become law, unless a different date for the taking effect of such charter or charter amendment, or any part thereof, is specifically set forth therein.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3327 ;-- CL 1929, 2260 ;-- Am. 1941, Act 175, Eff. Jan. 10, 1942 ;-- CL 1948, 117.24



Section 117.25 Initiatory petition; filing with city clerk; contents; verification; signatures and inscriptions; perjury and other felonies; punishment; canvass; certifying sufficiency or insufficiency of petition; causing proposed amendment to be submitted to electors; calling special election; submitting proposal at primary, regular, or special election called for other purposes; initiative proposal receiving majority of votes; proposal contemplating increased expenditure of funds; proposal increasing ad valorem property tax limitation; effective date; tax levy; action against city clerk.

Sec. 25.

(1) An initiatory petition authorized by this act shall be addressed to and filed with the city clerk. The petition shall state what body, organization, or person is primarily interested in and responsible for the circulation of the petition and the securing of the amendment. Each sheet of the petition shall be verified by the affidavit of the person who obtained the signatures to the petition. The petition shall be signed by at least 5% of the qualified and registered electors of the municipality. Each signer of the petition shall also write, immediately after his or her signature, the date of signing and his or her street address. A signature obtained more than 1 year before the filing of the petition with the city clerk shall not be counted. The petition is subject to the requirements of section 25a.

(2) A person who willfully affixes another's signature, or subscribes and swears to a verification that is false in any material particular, is guilty of perjury. A person who takes the oath of another to the petition not knowing him or her to be the same person he or she represents himself or herself to be or knowing that the petition or any part of it is false or fraudulent in any material particular, or who falsely represents that the proposed amendment is proposed by persons other than the true sponsors, is guilty of a felony and is liable for the same punishment as provided for perjury.

(3) Upon receipt of the petition, the city clerk shall canvass it to ascertain if it is signed by the requisite number of registered electors. For the purpose of determining the validity of the petition, the city clerk may check any doubtful signatures against the registration records of the city. Within 45 days from the date of the filing of the petition, the city clerk shall certify the sufficiency or insufficiency of the petition. If the petition contains the requisite number of signatures of registered electors, the clerk shall submit the proposed amendment to the electors of the city at the next regular municipal or general state election held in the city which shall occur not less than 90 days following the filing of the petition.

(4) If the petition contains the signatures of 20% or more of the persons residing in and registered to vote in the city as of the date when they signed it, and the petition requests submission of the proposal at a special election, the city clerk, within 90 days after the date of the filing of the petition, shall call a special election to be held on the next regular election date that is not less than 120 days after the petition was filed. Other proposals, whether initiated by a 5% petition or proposed by the legislative body within the times within this act provided, may be submitted at that election. A proposal submitted to the electors by the initiative and receiving an affirmative majority of the votes cast on the proposal shall not be held unconstitutional, invalid, or void on account of the insufficiency of the petition by which the proposal was submitted.

(5) Except as provided by subsection (6), any proposal adopted by the electors that contemplates increased expenditure of funds by the municipality shall become effective only at the beginning of that fiscal year of the municipality commencing not earlier than 60 days following the election at which the proposal was approved by the electors.

(6) If a proposal that increases the city's ad valorem property tax limitation applies, by its terms, for a specific year or period commencing before the date the proposal would otherwise take effect under subsection (5), the proposal shall be effective both from the date it is approved by the electors and retroactively for the year or period specified in the proposal. Notwithstanding a charter provision to the contrary, if a proposal is approved by the electors and given effect under this subsection after the city has levied its ad valorem property tax levy for the fiscal year and if the adopted proposal authorizes the levy of a millage rate for the fiscal year during which the proposal was approved in excess of the rate the city was authorized to levy before adoption of the proposal, the city may levy an additional tax. The additional tax shall be collected either by a supplementary billing by the city or at the same time and in the same manner the county's ad valorem property tax levy is collected.

(7) A person aggrieved by an action, or failure of action, of the city clerk may bring an action against the clerk in the circuit court for writ of mandamus or for other appropriate relief.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3328 ;-- Am. 1917, Act 6, Imd. Eff. Mar. 9, 1917 ;-- Am. 1919, Act 403, Eff. Aug. 14, 1919 ;-- Am. 1927, Act 187, Eff. Sept. 5, 1927 ;-- CL 1929, 2261 ;-- Am. 1939, Act 279, Eff. Sept. 29, 1939 ;-- Am. 1947, Act 87, Imd. Eff. May 12, 1947 ;-- CL 1948, 117.25 ;-- Am. 1969, Act 114, Imd. Eff. July 29, 1969 ;-- Am. 1982, Act 200, Imd. Eff. July 1, 1982 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005



Section 117.25a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 25a.

Except as otherwise provided in this section, a petition under section 3, 5, 5c, 6, 7, 8, 8a, 9(5), 11, 14a, 15, 16, 17, 18, 21, 22, or 25, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A petition under section 6 that is signed by landowners because there are not enough qualified electors residing in the territory or portion of the territory to be annexed is not subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 150, Eff. Mar. 23, 1999



Section 117.26 Elections; general provisions; applicability of MCL 168.641.

Sec. 26.

(1) All elections held under this act shall be paid for by the locality where held. Except as otherwise provided by law or ordinance, the legislative body of the city shall determine the publication and notice of the election.

(2) Notwithstanding another provision of this act or a charter provision, an election under this act is subject to section 641 of the Michigan election law, 1954 PA 116, MCL 168.641.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3329 ;-- CL 1929, 2262 ;-- CL 1948, 117.26 ;-- Am. 2003, Act 303, Eff. Jan. 1, 2005



Section 117.27 Repealed. 1966, Act 261, Eff. Mar. 10, 1967.



Section 117.27a Apportionment of wards; definitions.

Sec. 27a.

(1) For the purposes of this section:

(a) “Local legislative body” means the council, common council or commission of a city.

(b) “Ward” means a district comprising less than all of the area of a city which constitutes the political unit from which 1 or more members of the local legislative body is nominated, elected or nominated and elected.

(2) The population of each city subject to the provisions of this section shall, in the first instance, be determined from the most recent official United States decennial census. Other governmental census figures of total city population may be used if taken subsequent to the latest decennial United States census and the last decennial United States census figures are inadequate for the purposes of this section. Each city shall have the power to conduct its own census for this purpose.

(3) This section shall be applicable to all cities that do not elect all the members of their local legislative body at large. This section shall not repeal any charter provisions meeting the standards established herein but shall be applicable to all charters that fail in whole or in part, to meet the standards herein, or the constitutional requirements of this state or United States constitution.

(4) In each such city subject to the provisions of this section the local legislative body, not later than December 1, 1967, shall apportion the wards of the city in accord with this section. In subsequent years, the local legislative body, prior to the next general municipal election occurring not earlier than 4 months following the date of the official release of the census figures of each United States decennial census, shall apportion the wards of the city in accord with this section.

(5) The local legislative body shall file the apportionment plan with the city clerk and make copies available at cost to any registered voter of the city. Such plan shall provide for wards which are as nearly of equal population as is practicable and contiguous and compact. Residents of state institutions who cannot by law register in the city as electors shall be excluded from population computations where the number of such persons is identifiable in the census figures available.

(6) Any registered voter of the city within 30 days after the filing of the apportionment plan for his city, or within 30 days after such apportionment plan shall be submitted, may petition the circuit court to determine if the plan meets the requirements of the laws and constitution of this state and the United States.

History: Add. 1966, Act 182, Eff. July 1, 1966



Section 117.27b Board of review; appointment of members, functions.

Sec. 27b.

When the charter of any city heretofore adopted provides that the city representatives on the board of supervisors of the county shall be members of the city's board of review or act in any other official capacity or perform any other official function, such city may provide by ordinance for the appointment of the members of the board of review of the city from the citizens of the city and for the filling of such other offices and the performance of such official functions heretofore filled or carried out by such city representatives in such manner as the legislative body of such city shall prescribe.

In the years 1969 and 1970 the legislative body of any city whose charter provides for a board of review consisting of appointed members of the county board of supervisors may appoint a board of review consisting of the same number as those now serving as appointed members consisting of electors resident in the city, to review the assessment roll according to law, notwithstanding the provision of any charter or law to the contrary.

History: Add. 1969, Act 2, Imd. Eff. Mar. 25, 1969



Section 117.28 Charter change; laws in force; justice and police courts, justices, charter provisions, ordinances.

Sec. 28.

In all cities now organized, which may hereafter amend or revise their charters under the provisions of this act, all of the provisions of the present law, whether general or special, applying to any such city relating to the qualifications, term of office, powers, jurisdiction, duties and compensation of justices of the peace and constables therein, and the conduct of all proceedings, suits and prosecutions before such justices of the peace and appeals therefrom, and all laws creating municipal courts and the proceedings thereof in any such city, shall remain in full force and effect, except as to the time and manner of nomination and elections of judges, justices and court officers: Provided, That any city having a justice court and a police court or a justice court may, in or by amendment to its charter provide for the abolishment of said courts and the consolidation of the powers, jurisdictions and duties of said courts into 1 court to be presided over by 1 judge or justice, who is a qualified resident elector of the city in which election is sought, and who shall be an attorney admitted to practice law in the supreme court of this state immediately preceding the date of his appointment or election, and who shall be paid a salary by said city, in lieu of all fees, both in civil and criminal cases, to which said judge or justice might be entitled but for the provisions of this act, which fees in civil cases shall be collected by said judge or justice and turned over by him to the city treasurer of said city on the first and fifteenth of each month, and which fees in criminal cases shall be charged and presented to and audited by the board of supervisors of the county in which said court is situated, in the same manner and amounts as provided by law in the case of justices of the peace in townships, and upon allowance by said board of supervisors, shall be paid monthly, by said county to the treasurer of said city for the use and benefit of said city, and who shall turn over to the county treasurer of such county all costs and fines in state criminal cases, and who shall turn over to the city treasurer of such city all costs and fines in city ordinance or charter cases, and who shall give bonds to such city and the county in which such city is located, in amounts to be fixed by such charter, and who, in the first instance, shall be appointed by the city commission or common council of such city to hold such office from the date when said courts, first above mentioned in this proviso, shall be abolished until his successor shall have been elected and qualified, as hereinafter set forth, and who shall be nominated and elected, as nearly as may be, in the manner the mayor of such city is nominated and elected, at the first general municipal primary and the first general municipal election following the adoption of such amendment of such charter, and at each such primary and election every 6 years thereafter, and whose term of office shall be 6 years, and shall commence on the first day of January following his election, and who shall be empowered to receive and take from said offices, so abolished, all files, records and dockets kept therein, appertaining to said offices, and who shall be empowered to issue executions according to law, upon any judgment appearing upon said dockets with the same effect as if said judgment had been rendered by him, and who shall have transferred to him any and all actions or proceedings pending in either of said offices so abolished, and who shall have full jurisdiction to proceed with such actions or proceedings in the same manner as if they had been brought before him originally, and who shall have the same powers, jurisdiction and duties, except as it shall be hereafter otherwise lawfully provided by charter, as are now conferred upon the justice and/or judge of the courts, first above mentioned in this proviso, and except as it is hereafter otherwise lawfully provided by charter, all of the provisions of the present law, whether general or special, applying to any such city and relating to appeals and to the conduct of all proceedings, suits and prosecutions, before either or both of the courts first above mentioned in this proviso, shall remain in full force and effect and shall be followed by such court and the judge or justice thereof into which they shall be so consolidated; and that any such city may also in its charter provide that the civil jurisdiction of such judge or justice ex contractu and ex delicto shall be increased to $500.00 with such exceptions and restrictions as are provided by law; and that such city may also in its charter provide that such judge or justice shall have the same power and authority to set aside a verdict or judgment and grant a new trial therein, upon legal cause, therefor, as the circuit courts of the state possess: Provided, however, That a motion in writing be made and filed with the judge or justice before whom such cause was tried, within 5 days after the rendition of the verdict or judgment in said case, which said motion shall briefly and plainly set forth the reasons and grounds upon which it is made and shall be supported by affidavits setting forth the facts relied upon to be filed at the time of filing the said motion, and notice of hearing of such motion, with copy of the motion and affidavits, filed as aforesaid, shall be served upon the adverse party or his attorney at least 2 days before the hearing thereof, and such motion shall be determined within 2 days after the same shall have been heard and submitted and such motion shall be submitted and heard within 1 week after the same shall have been filed, and the time for taking an appeal from judgment, in case such motion be not granted, shall begin to run from the time when such motion shall be overruled and in no case shall the pendency of such motion stay the issuing and levy of an execution in such case, but in case of a levy under execution pending such motion, no sale of the property so levied on shall be advertised or made until the final determination of such motion; and that such city may also in its charter provide that the city commission or common council shall fix the salary of such judge or justice; and such city may also in its charter provide that the city commission or the common council may provide for a clerk and 1 or more deputy clerks for such judge or justice to be paid such salary, give such bond and perform such duties as shall by ordinance be prescribed and such clerk and deputy clerks shall also, by virtue of their office, be empowered to administer oaths to persons making affidavits for writs in civil causes and to issue all processes and test the same in the name of such judge or justice and shall be required to collect all fees in civil causes and all costs and fines in criminal causes and all moneys paid into court for security for costs, bail or otherwise and to enter a record of the same in books kept by him for that purpose and to pay over the same to the authorities of the city or county or other persons entitled to the same, as directed by the proper authorities or by law, and the legislative body of such city shall cause the books of such clerks to be audited at least once each year to ascertain that such books are correctly kept and all moneys received have been properly accounted for; and that such city may also in its charter provide that any cause pending before any such judge or justice may, whenever such judge or justice is unable to act in such cause at the time the matter comes before him, be transferred upon his order or, in case of his absence, by the clerk to 1 of the justices of the peace of the county in which such city is located without any notice to the parties in such cause, but a note of such transfer shall be entered upon the docket of the case, and when 2 or more judges or justices shall have acted in any 1 cause or proceeding, the docket shall be signed in the manner and within the time provided by law by the judge or justice who shall have given the final judgment in such cause; and such o n its charter provide for a court officer for such court who shall have all of the duties and powers of court officer in the circuit courts of this state; and such city may also in its charter provide that jury cases may be set for trial upon 1 or more certain days of each month, or as soon thereafter as such trial can be reached, and may establish terms for the trial of jury cases, and may provide that a panel of jurors shall be drawn and certified to the clerk of such court in the manner provided by law for the drawing of circuit jurors in the county in which such city is located, and may determine the number of jurors to be drawn for each panel to serve at each term of such court. The selection of jurors to serve in each case shall be made as nearly as may be, in the same manner as provided in circuit courts, but the trial of such cause by jury shall be otherwise conducted as provided by law for trials by jury before justices of peace in townships, and further that as soon as all jury cases set for any term, and ready for trial, shall have been disposed of, the panel of jurors called for said term shall be discharged: Provided, however, That when there is no jury in attendance in said court, the judge or justice thereof, in order to avoid hardship from delay, may, in his discretion, order a jury impaneled in accordance with the method provided by law to secure a jury in trials before justices of the peace in townships; and such city may also in its charter provide that it shall be the duty of said judge or justice to instruct the jury as to the law applicable to the case, which instructions shall be received by the jury as the law of the case; and such city may also in its charter provide that such court shall be known as a municipal court and that said judge or justice shall be designated as municipal judge: Provided also, That any city may in its charter provide for and limit to 1 or more the number of justices of the peace for said city and may provide that the civil jurisdiction of such justice or justices ex contractu and ex delicto shall be increased to $500.00 with such exceptions and restrictions as are provided by law; and may also provide that such justice or justices shall have the same power and authority to set aside the verdict or judgment and grant a new trial therein, upon legal cause shown, therefor, as the circuit courts of the state possess: Provided, however, That a motion in writing be made and filed with the justice, before whom such cause was tried, within 5 days after the rendition of the verdict or judgment in said case, which said motion shall briefly and plainly set forth the reasons and grounds upon which it is made and shall be supported by affidavits setting forth the facts relied upon to be filed at the time of filing the said motion, and notice of hearing of such motion, with copy of the motion and affidavits, filed as aforesaid, shall be served upon the adverse party or his attorney at least 2 days before the hearing thereof, and such motion shall be determined within 2 days after the same shall have been heard and submitted and such motion shall be submitted and heard within 1 week after the same shall have been filed, and the time for taking an appeal from judgment, in case such motion be not granted, shall begin to run from the time when such motion shall be overruled and in no case shall the pendency of such motion stay the issuing and levy of an execution in such case, but in case of a levy under execution pending such motion, no sale of the property so levied on shall be advertised or made until the final determination of such motion; and may also in its charter, or by ordinance, provide that any such justice or justices of the peace shall be paid a salary in lieu of fees, and the amount of said salary to be fixed by said charter or ordinance, in which case all fees chargeable by such justice of the peace shall be collected and paid over to such city; and that any city may also, in cases where its justice or justices of the peace have been placed on salary, provide in its charter or by ordinance for a clerk and 1 or more deputy clerks for such justice or justices of the peace to be paid such salary, give such bond and perform such duties as shall by charter or ordinance be prescribed and such clerk and deputy clerks shall also, by virtue of their office, be empowered to administer oaths to persons making affidavits for writs in civil causes and to issue all processes and test the same in the name of either or any of the justices of the peace of the city and shall be required to collect all fees in civil causes and all costs and fines in criminal causes and all moneys paid into court for security for costs, bail or otherwise, and to enter a record of the same in a book kept by him for that purpose and be paid over by him to the authorities of the city or county or other persons entitled to the same, as directed by the proper authorities or by law and the legislative body of such city shall cause the books of such clerks to be audited at least once each year to ascertain that such books are correctly kept and that all money received has been properly accounted for; and may also provide that any cause pending before any justice of the peace of said city may, whenever such justice is unable to act in such cause at the time the matter comes before him, be transferred upon his order or, in case of his absence, by the clerk to 1 of the other justices of the peace of such city without any notice to the parties in the cause, but a note of such transfer shall be entered upon the docket of the case and when 2 or more justices shall have acted in any 1 cause or proceeding the docket shall be signed in the manner and within the time provided by law by the justice who shall have given the final judgment in such cause; and, in cases where such justices have been placed on salary and a clerk or clerks have been provided, such city may, by charter or ordinance, provide that jury cases may be set for trial upon 1 or more certain days of each month, or as soon thereafter as such trial can be reached, and to establish terms for the trial of jury cases and may provide that a panel of jurors shall be drawn and certified to the clerk of such justice court in the manner provided by law for the drawing of circuit court jurors in the county where such city is located, and shall determine the number of jurors to be drawn for each panel to serve at each term of such justice court. The selection of jurors to serve in each case shall be made, as nearly as may be, in the same manner as provided in circuit courts, but the trial of such cause by jury shall be otherwise conducted as provided by law for trials by jury before justices of the peace in townships, and further that as soon as all jury cases set for any term, and ready for trial, shall have been disposed of, the panel of jurors called for said term shall be discharged: Provided, however, That when there is no jury in attendance in said court the justice thereof, in order to avoid hardship from delay, may, in his discretion, order a jury impaneled in accordance with the method provided by law to secure a jury in trials before justices of the peace in townships.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 203, Eff. Aug. 1, 1911 ;-- Am. 1915, Act 82, Eff. Aug. 24, 1915 ;-- CL 1915, 3331 ;-- Am. 1917, Act 275, Eff. Aug. 10, 1917 ;-- Am. 1919, Act 118, Eff. Aug. 14, 1919 ;-- Am. 1927, Act 32, Imd. Eff. Apr. 12, 1927 ;-- CL 1929, 2264 ;-- CL 1948, 117.28 ;-- Am. 1954, Act 75, Eff. Aug. 13, 1954 ;-- Am. 1965, Act 359, Eff. Mar. 31, 1966



Section 117.28a Municipal courts in cities in certain counties; civil jurisdiction.

Sec. 28-a.

In counties having a population of less than 100,000 in which municipal courts are now or may be established, said courts shall have such jurisdiction in civil causes in all townships throughout the county up to the amount of the jurisdiction of said court.

History: Add. 1933, Act 241, Eff. Oct. 17, 1933 ;-- CL 1948, 117.28a



Section 117.28b Municipal courts in cities in certain counties; attorney fees based on amount of judgment.

Sec. 28b.

In all cases, in any municipal court now or hereafter established under the provisions of this act, where a contested trial takes place, and in all cases where an appearance has been entered by an attorney at law in behalf of the opposite party, if the plaintiff was the prevailing party and was represented by a legally licensed attorney and counsel, shall be entitled to tax, as an attorney fee, the sum of $10.00 in case of rendition of a judgment of $300.00 or less, and $15.00 in case of rendition of a judgment of over $300.00; and, if the defendant is the prevailing party and was represented by a legally licensed attorney and counsel, he shall be entitled to tax, as an attorney fee, the sum of $10.00 in case the plaintiff sought in his pleadings to recover a judgment of $300.00 or less, and $15.00 in case the plaintiff sought in his pleadings to recover a judgment of over $300.00.

History: Add. 1949, Act 241, Eff. Sept. 23, 1949



Section 117.29 Recovery and enforcement of fines, penalties, and forfeitures; violations; administrative hearings.

Sec. 29.

(1) Except as provided in subsection (2), the district court, a municipal court, or the circuit court, as provided by law, may hear, try, and determine actions and prosecutions for the recovery and enforcing of fines, penalties, and forfeitures imposed by the charter and ordinances of the city, and sanction offenders for the violation of the charter and ordinances, as is prescribed and directed in the charter or ordinances.

(2) Pursuant to section 4q, a city may provide for an administrative hearings bureau to adjudicate alleged violations of ordinances and impose sanctions consistent with this act.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3332 ;-- CL 1929, 2265 ;-- CL 1948, 117.29 ;-- Am. 1978, Act 191, Imd. Eff. June 4, 1978 ;-- Am. 1994, Act 17, Eff. May 1, 1994 ;-- Am. 2003, Act 318, Imd. Eff. Jan. 12, 2004



Section 117.30 Appeal to circuit court; recognizance or bond.

Sec. 30.

In all actions and prosecutions arising under the charter and ordinances of the city the right of appeal to the circuit court of the county, or to a court having jurisdiction, shall be allowed to a party, and the same recognizance or bond shall be given as is or may be required by law in analogous cases on appeal from the court that tried the city charter or ordinance violation.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3333 ;-- CL 1929, 2266 ;-- CL 1948, 117.30 ;-- Am. 1978, Act 191, Imd. Eff. June 4, 1978



Section 117.31 Disposition of fines.

Sec. 31.

All fines collected or received by the district court for or on account of violations of the charter or ordinances of the city, shall be distributed by the district court pursuant to section 8379 of Act No. 236 of the Public Acts of 1961, as amended, being section 600.8379 of the Michigan Compiled Laws. All fines collected or received by a municipal court or the traffic and ordinance division of the recorder's court of the city of Detroit, for or on account of violations of the charter or ordinances of the city, shall be paid over to the city treasurer.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3334 ;-- CL 1929, 2267 ;-- CL 1948, 117.31 ;-- Am. 1978, Act 191, Imd. Eff. June 4, 1978



Section 117.32 Constables; election or appointment; powers and duties; salary; fees; provisions inapplicable to certain cities; compliance with minimum employment standards.

Sec. 32.

(1) Except as provided in subsection (3), there may be elected or appointed in each city 1 or more constables who shall have the same powers and authorities in civil and criminal matters, and in relation to the service of process, civil and criminal, as are conferred by law on constables in townships. A city, by ordinance, may abolish, restrict, and limit the authority conferred upon a constable by law, except that a city constable may be appointed by a district court as a district court officer and may perform duties permitted pursuant to chapter 83 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, as amended, being sections 600.8301 to 600.8395 of the Michigan Compiled Laws. Except as otherwise provided in section 8707 of Act No. 236 of the Public Acts of 1961, being section 600.8707 of the Michigan Compiled Laws, and section 742 of the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being section 257.742 of the Michigan Compiled Laws, a constable shall serve all process issued for breaches of ordinances of the city. A city may by ordinance provide for the appointment of additional constables except that the maximum number of persons who may be appointed as constables shall not exceed the number of elected constables provided for in the charter of the city on September 23, 1949. An appointed or elected constable may be paid a salary in addition to fees.

(2) This section does not apply to a city that has a population of 500,000 or more.

(3) A constable shall serve all warrants, notices, and process lawfully directed to the constable by the city and shall perform other duties required of a constable by law. A city, by ordinance, may restrict or limit the duties of a city constable prescribed by law. If the city requires the constable to perform both statutory criminal and civil duties, a person elected or appointed to the office of city constable shall fulfill the minimum employment standards established by the law enforcement council pursuant to section 9 of the Michigan law enforcement officers training council act of 1965, Act No. 203 of the Public Acts of 1965, as amended, being section 28.609 of the Michigan Compiled Laws. The cost of complying with these standards shall be borne by the city.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3335 ;-- CL 1929, 2268 ;-- CL 1948, 117.32 ;-- Am. 1949, Act 71, Eff. Sept. 23, 1949 ;-- Am. 1971, Act 26, Imd. Eff. May 13, 1971 ;-- Am. 1976, Act 408, Imd. Eff. Jan. 9, 1977 ;-- Am. 1994, Act 17, Eff. May 1, 1994



Section 117.33 Constables; election, qualification, and compensation.

Sec. 33.

The provisions of the general law applying to the election, qualification, and compensation of constables in townships shall apply to the constables provided for in section 32 except that in the first instance they shall be elected at the first election at which other city officers are chosen and the first incumbents shall hold office only until the next regular election for the officers as fixed by the state law.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3336 ;-- CL 1929, 2269 ;-- CL 1948, 117.33 ;-- Am. 1978, Act 191, Imd. Eff. June 4, 1978



Section 117.34 Police officers; powers.

Sec. 34.

When any person has committed or is suspected of having committed any crime or misdemeanor within a city, or has escaped from any city prison, the police officers of the city shall have the same right to pursue, arrest and detain such person without the city limits as the sheriff of the county.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3337 ;-- CL 1929, 2270 ;-- CL 1948, 117.34



Section 117.34a Police officer or constable; authority to execute bench warrant.

Sec. 34a.

A police officer of a city or, if authorized by the legislative body, a constable of a city has the same authority within the city as a deputy sheriff to execute a bench warrant for arrest issued by a court of record or a municipal court.

History: Add. 1992, Act 48, Imd. Eff. May 12, 1992



Section 117.35 Acquisition of property; condemnation or purchase proceedings.

Sec. 35.

Any city may acquire by purchase or condemnation proceedings any lands within or without its corporate limits necessary for disposing of sewage or for obtaining or protecting a water supply for the city and the inhabitants thereof, and may acquire by purchase or condemnation proceedings when authorized by the electors of such city any public utility and any water power and water rights for the use of such city within the corporate limits of said city. The jury in condemnation proceedings shall consist of 12 freeholders drawn from the body of the county and if they find the necessity for such use exists and, in case of sewage that the use proposed will not materially injure the health or safety of persons living adjacent to the land, they shall award the compensation to be paid therefor. Other proceedings in such cases shall conform to the general law authorizing cities and villages to take or hold land or property outside of their corporate limit as contained in chapter 90 of the Compiled Laws of 1897, or any other appropriate act now or hereafter existing.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- Am. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3338 ;-- CL 1929, 2271 ;-- CL 1948, 117.35



Section 117.35a General obligation bonds; issuance; conditions.

Sec. 35a.

Any municipality with a population of 750,000 or more may issue general obligation bonds and other evidences of debt for all lawful purposes in accordance with state law, but subject to the overall debt limitations provided by state law or the charter of the municipality. No charter shall allocate the debt limitation or any part of the debt limitation to specific purposes.

History: Add. 1966, Act 30, Imd. Eff. May 3, 1966 ;-- Am. 2001, Act 173, Imd. Eff. Dec. 11, 2001



Section 117.36 Charter provisions; conflict.

Sec. 36.

No provision of any city charter shall conflict with or contravene the provisions of any general law of the state.

History: 1909, Act 279, Eff. Sept. 1, 1909 ;-- CL 1915, 3339 ;-- CL 1929, 2272 ;-- CL 1948, 117.36



Section 117.36a Financial recovery bonds; amounts; terms and conditions; net indebtedness of city; limitations; city with population less than 10,000; "third-party tax collector" defined; refund; deposit of revenues into separate account for paying principal and interest; creation of lien and trust; ability of state treasurer to withhold distributable aid from city; city with population more than 600,000; bonds not subject to MCL 141.2101 to 141.2821.

Sec. 36a.

(1) Except as otherwise provided under this section, if a financial emergency exists under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, a city may issue financial recovery bonds in amounts greater than the limitations established by the city charter or this act.

(2) Any financial recovery bonds issued under this section are subject to the terms and conditions approved by the local emergency financial assistance loan board created under the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(3) Any financial recovery bonds issued under this section are not subject to section 5(g).

(4) Notwithstanding subsection (1), the net indebtedness of a city, reduced by any amounts excluded under section 4a(4), shall not exceed 20% of the assessed value of the city.

(5) Notwithstanding subsection (4), the net indebtedness of a city that issues financial recovery bonds under subsection (6), reduced by any amounts excluded under section 4a(4), shall not exceed 12% of the assessed value of the city, adjusted for additions as provided under section 4a(9).

(6) If financial recovery bonds are issued under this subsection by a city with a population of less than 10,000 that is located in a county organized under 1966 PA 293, MCL 45.501 to 45.521, the city may provide in the order authorizing the issuance of the bonds for the deposit of revenues generated from taxes levied by the city, including a tax levied by the city to pay a judgment or comply with a court order, into an escrow account to be used for the purpose of paying principal of and interest on the bonds and the administrative costs associated with issuing the bonds, and the tax revenues may be pledged by the city for the payment of the bonds issued under this section. Bonds issued under this subsection shall be limited in amount to that necessary to pay court-ordered judgments against the city existing on May 25, 2011 and administrative costs associated with issuing the bonds. If the city enters into an agreement with a third-party tax collector pursuant to which the third-party tax collector has the duty to collect taxes that otherwise would be collected by the city treasurer, the agreement shall also provide for the direct payment of all tax revenues pledged for payment of bonds issued pursuant to this section collected by the third-party tax collector to a trustee to be deposited into an escrow account and used for the sole purpose of paying principal of and interest on the bonds. If the city and a third-party tax collector enter into an agreement providing for the direct payment of taxes to a trustee, a statutory lien and trust is created applicable to those tax revenues received or to be received from the third-party tax collector by the trustee. The tax revenues paid or to be paid to a trustee for the purpose of paying the principal of and interest on the bonds issued pursuant to this section shall be subject to a lien and trust, which is a statutory lien and trust paramount and superior to all other liens and interests of any kind, for the sole purpose of paying the principal of and interest on bonds issued pursuant to this section and any other bonds subsequently issued by the city sharing a parity or subordinate pledge of those tax revenues. The lien and trust created under this subsection for the benefit of bondholders or others is perfected without delivery, recording, or notice. The tax revenues held or to be held by a trustee shall be held in trust for the sole benefit of the holders of the bonds issued pursuant to this section and are exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the city other than for payment of debt service on the bonds to which the lien applies. As used in this subsection, "third-party tax collector" means a party that is not the city treasurer or other elected or appointed city official with whom the city has entered into a contractual agreement pursuant to which the third-party tax collector agrees to collect taxes that otherwise would be collected by the city treasurer.

(7) A city that issues financial recovery bonds under this section subsequently may refund all or a portion of those bonds subject to the terms and conditions approved by the local emergency financial assistance loan board. However, the local emergency financial assistance loan board shall not approve any term or condition under this subsection that materially alters any existing term, condition, lien, or priority that applied to the bonds before the refunding if the approval would constitute an impermissible contract impairment. If financial recovery bonds are or have been issued by a city under this section, the city may provide additional security for the prior bonds pursuant to this subsection and may issue financial recovery bonds pursuant to this subsection to be sold to the Michigan finance authority for the purpose of refunding all or a portion of the prior bonds, or other obligations of the city, and for such other purposes as approved by the local emergency financial assistance loan board. A city may by resolution or order provide for the deposit of revenues pledged for the payment of prior bonds or bonds issued pursuant to this subsection into a separate account for the purpose of paying principal and interest on those obligations, the administrative costs associated with those obligations, and any other obligations issued by the city that are secured by those revenues. For purposes of this subsection, principal and interest may include termination fees and credit enhancement fees, if any. If the city enters into an agreement with a third party that has a duty or obligation under the agreement or under state law to collect for, pay, remit, disburse, or distribute to the city all or a portion of the revenues pledged by the city for the payment of principal and interest on prior bonds or bonds issued pursuant to this subsection, the agreement shall also provide for the direct payment of the revenues that the third party has a duty or obligation to collect for, pay, remit, disburse, or distribute to the city, and that the city has pledged for payment of the prior bonds or bonds issued pursuant to this subsection, to a trustee to be deposited into a trust account and used for the sole purpose of paying principal of and interest on the prior bonds or bonds issued pursuant to this subsection and related administrative costs and any other obligations issued by the city that are secured by those revenues. The agreement shall be authorized by resolution or order of the city and approved by the local emergency financial assistance loan board. If the city and a third party enter into an agreement providing for the direct payment of the revenues pledged by the city for the payment of prior bonds or bonds issued pursuant to this subsection to a trustee, a statutory lien and trust is created applicable to those revenues received from the third party by the trustee, and the revenues paid to a trustee for the purpose of paying the principal and interest on prior bonds or bonds issued pursuant to this subsection shall be subject to a lien and trust that is a statutory lien and trust paramount and superior to all other liens and interests of any kind, for the sole purpose of paying the principal and interest on the prior bonds of the city or bonds of the city issued pursuant to this subsection and related administrative costs and any other obligations issued by the city that are secured by those revenues. The lien and trust created under this subsection is perfected without delivery, recording, or notice. The revenues held by a trustee pursuant to an agreement shall be held in trust pursuant to this subsection and are exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the city other than for payment of debt service on the obligations and related administrative costs to which the lien applies. A statutory lien and trust created by this subsection applicable to distributable aid received from the state treasurer by a paying agent, escrow agent, or trustee, shall apply only to the distributable aid, as that term is defined in section 9 of the fiscal stabilization act, 1981 PA 80, MCL 141.1009, after it has been appropriated and shall be subject to any subsequent reduction of that appropriation by operation of law or executive order. Nothing in this subsection shall abridge or reduce the ability of the state treasurer to withhold distributable aid from a city as provided by the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921. Financial recovery bonds issued pursuant to this subsection are not subject to subsection (4). This subsection shall not be construed to do any of the following:

(a) Create or constitute state indebtedness.

(b) Require the state to continue to impose and collect taxes from which distributable aid is paid or to make payments of distributable aid.

(c) Limit or prohibit the state from repealing or amending a law enacted for the distributable aid, or for the manner, time, or amount of distributable aid.

(8) If a city with a population of more than 600,000 that is located in a county organized under 1966 PA 293, MCL 45.501 to 45.521, issues or has issued financial recovery bonds pursuant to subsection (7), and the city, as a specified condition of the issuance, has entered into an agreement with a trustee for the deposit of revenues pledged by the city into a trust account as provided in subsection (7) that is established for the sole purpose of paying principal of and interest on those bonds and related administrative expenses, and the city has received the approval of the state treasurer, then, at all times after the issuance of the bonds and before the deposit of the revenues of the city into that trust account, the revenues of the city to be deposited are held in trust for the benefit of the trustee and the bonds by any party that comes into possession of the revenues. The revenues are held in trust for the benefit of the trustee and the bonds regardless of whether the city directly collects the revenues, a third party collects the revenues on the city's behalf, or any other person comes into possession of the revenues, and the revenues remain subject to the trust regardless of subsequent transfer or transfers of the revenues until such time as the revenues are deposited into that trust account. To the extent that the city or any other person holds a residual or other interest in the revenues held in trust and to be deposited with the trustee in the trust account, the interest is subordinate to a lien in the revenues in favor of the trustee for the purpose of ensuring delivery of the revenues to the trust account. This lien arises by operation of law and without further act or notice of any kind at the earliest time that the city has or acquires any rights in the revenues pledged pursuant to the agreement, is and will remain paramount and superior to all other liens and interests of any kind, and is perfected without delivery, recording, or notice. The revenues held in trust and to be deposited into the trust account pursuant to this subsection are exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the city other than those expressly specified in the agreement described in this subsection and subsection (7).

(9) Financial recovery bonds issued under this section are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 2003, Act 210, Imd. Eff. Nov. 26, 2003 ;-- Am. 2011, Act 7, Imd. Eff. Mar. 16, 2011 ;-- Am. 2011, Act 36, Imd. Eff. May 25, 2011 ;-- Am. 2011, Act 143, Imd. Eff. Sept. 21, 2011 ;-- Am. 2015, Act 17, Imd. Eff. April 22, 2015



Section 117.37 Saving clause.

Sec. 37.

All charters heretofore formulated and all proceedings of charter commissions heretofore had under this act are hereby validated and made effectual so far as the same shall conform to and be within the provisions of this act as amended.

History: Add. 1911, Act 203, Eff. Aug. 1, 1911 ;-- CL 1915, 3340 ;-- CL 1929, 2273 ;-- CL 1948, 117.37



Section 117.38 Construction of act.

Sec. 38.

It is intended by this act to re-enact sections 21, 22, 23 and 24, as above amended pursuant to the adoption of the amendment to section 21 of article 8 of the state constitution by vote of the electors on November 5, 1912, so that cities under existing charters heretofore granted by the legislature shall have the same right and power to amend such charters under the act hereby amended as cities that have adopted complete charter revisions.

History: Add. 1913, Act 5, Imd. Eff. Mar. 11, 1913 ;-- CL 1915, 3341 ;-- CL 1929, 2274 ;-- CL 1948, 117.38









Chapter 119 - Metropolitan Districts

Act 312 of 1929 THE METROPOLITAN DISTRICT ACT (119.1 - 119.18)

Section 119.1 Metropolitan districts; purposes; body corporate.

Sec. 1.

Any 2 or more cities, villages or townships or any combination or parts thereof, may incorporate into a metropolitan district or districts comprising territory within their respective limits for the purpose of acquiring, owning, operating and maintaining either within or without their limits, as may be established hereunder, parks or public utilities for supplying sewage disposal, drainage, water or transportation or any combination thereof. Each organized district hereunder shall be a body corporate.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2275 ;-- CL 1948, 119.1



Section 119.1a Metropolitan districts; short title.

Sec. 1a.

This act shall be known and may be cited as “The metropolitan district act.”

History: Add. 1945, Act 50, Eff. Sept. 6, 1945 ;-- CL 1948, 119.1a



Section 119.2 Metropolitan district; powers; referendum.

Sec. 2.

Any district incorporated under this act shall have the power to acquire, own, operate and maintain within or without its limits, parks or public utilities for supplying sewage disposal, drainage, water or transportation or any combination thereof or such of said powers as may be designated in its charter. Any such district may sell or purchase, either within or without its limits, sewage disposal or drainage rights, water or transportation facilities or any combination thereof if so provided by its charter. Any such district shall have the power to acquire and succeed to any or all of the rights, obligations and property of any city, village or township, or any parts thereof, comprising territory within the limits of the district, respecting, affiliated or connected with such functions or public utilities, or any combination thereof: Provided, That no city, village or township shall surrender any such rights, obligations or property without the approval thereof by a majority vote of the electors of any such city, village or township voting on such proposition.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2276 ;-- CL 1948, 119.2



Section 119.2a Metropolitan district elections; administration; conduct; date.

Sec. 2a.

Notwithstanding any law or charter provision to the contrary, beginning on the effective date of the amendatory act that added this section, all elections in a metropolitan district shall be administered and conducted under the provisions of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, and all elections in the metropolitan district shall be held on a regular election date as established under section 641 of the Michigan election law, 1954 PA 116, MCL 168.641.

History: Add. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.3 Mandatory charter provisions.

Sec. 3.

Any district incorporated under the provisions of this act shall in its charter provide:

(a) For the election or appointment of all district officers, including the term of office for all district officers.

(b) For the duties and compensation of its officers; for the keeping in the English language a written or printed journal of every session of the legislative body, which records shall be public; for publication of ordinances before they become effective; for adopting, continuing, amending, or repealing of ordinances; for a system of accounts which conforms to any uniform system required by law; for the levy, collection, and return of taxes for district purposes; and for the annual appropriation of money for district purposes. All taxes and appropriations shall be levied, collected, and returned through the proper assessing and taxation officer or officers of each city, village, or township or parts of same comprising the metropolitan district in the same manner as near as may be that other city, village, or township taxes are levied, collected, and returned. The district legislative body or other officer or officers charged with the duty shall ascertain the total taxes or appropriation required for any year and shall certify to the proper assessing officer or officers of the city, village, or township or parts of same comprising the district its proportionate share thereof based upon the ratio that the total assessed valuation of each respective city, village, or township, or parts of same, bears to the total assessed value of all property real and personal in the entire district according to the last assessment in each of the respective units. The sum certified shall be a direct obligation of each city, village, or township or part of same and shall be paid to the metropolitan district on or before the next tax payment period. The sum shall be levied, collected, and returned by each city, village, or township in the same manner as other general taxes.

(c) For a sinking fund as provided by any general law applicable to cities.

(d) That the subjects of taxation for district purposes shall be the same as for state, county, and school purposes under the general law. However, the provisions of this section as to taxes and the levy, collection, and return of the taxes shall not apply to or be required in the charter of any metropolitan district incorporated for the purpose of the purchase, acquisition, or construction of any project or projects, or improving, enlarging, extending, or repairing thereof, authorized under the provisions of the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, but the charter shall contain provisions relative to the issuance of revenue bonds as in the act provided.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2277 ;-- Am. 1935, Act 56, Imd. Eff. May 13, 1935 ;-- CL 1948, 119.3 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.4 Permissive charter provisions.

Sec. 4.

Each district incorporated under the provisions of this act may provide in its charter for 1 or more of the following:

(a) For annually levying and collecting taxes in a sum not to exceed 1/2 of 1% of the assessed value of all real and personal property in the district.

(b) For borrowing money on the credit of the district in a sum not to exceed 2% of the assessed value of all real and personal property in the district for the purpose of acquiring, owning, purchasing, constructing, maintaining, or operating parks or public utilities, for supplying sewage disposal, drainage, water, or transportation, or any combination of these. A district may borrow money and issue bonds for any of the purposes described in this subdivision that will impose no liability upon the district but may be paid and secured only by special assessment levied against each parcel for the particular public improvement and for the payment of the bonds that are issued. A district incorporated under the provisions of this act, may, for the purpose of acquiring, owning, purchasing, constructing, or operating any public utility described in this subdivision, issue mortgage bonds that may be issued beyond the general limit of bonded indebtedness prescribed by this act. A mortgage bond issued beyond the general limits of bonded indebtedness shall not impose any liability upon the district but shall be secured only upon the property and revenues of the public utility, including the franchise, stating the terms upon which, in case of foreclosure, the purchaser may operate the public utility, which franchise shall in no case extend for a longer period than 20 years from the date of the sale of the utility and franchise on foreclosure. A mortgage bond shall be sold for not less than par, bear interest at a rate not in excess of 6%, and the total amount shall not exceed 60% of the original cost of the utility. The charter of any district shall provide for the creation of a sinking fund by setting aside a percentage of the gross or net earnings of the public utility as may be deemed sufficient for the payment of the mortgage bonds at maturity.

(c) For a lien on any property and for taxes for the payment of any bonds issued or for the cost and expense of making any improvement described in this section.

(d) For laying and collecting rents, tolls and excises.

(e) For a special assessment district to provide for the cost and expense of any park or public utility, or combination of a park and public utility, as provided in this section.

(f) For the purchase or condemnation of the franchises, if any exist, and of the property used in the operation of companies or individuals engaged in or operating public utilities for supplying sewage disposal, drainage, water, or transportation, or any combination of these. Each district may in its charter provide that it may make a contract upon the terms, including terms of present or deferred payment and upon the conditions and in the manner as the district may consider proper, to purchase, operate, and maintain any existing public utility property for supplying sewage disposal, drainage, water, or transportation, or any combination of these within or without its limits. If without its limits, the purchase must be incidental to the operation and maintenance of the public utility. A contract shall not bind the district unless the proposition on the contract shall receive the affirmative vote of 3/5 of the electors voting on the proposition at a regular or special election. In the event of any such purchase, the charter amendment and the contract to purchase shall provide for the creation of a sinking fund, into which shall be paid from time to time, from the earnings of the utility, sums sufficient to insure the payment of the purchase price and the performance of the obligations of the contract to the end that the entire cost of the public utility shall eventually be paid from its earnings. The powers in this subdivision are in addition to the other powers provided for in this act, and the exercise of these powers shall not impair or affect the right to exercise any other powers.

(g) For the purchase, gift, or condemnation of private property for any public use or purpose provided for and within the scope of its power. If by condemnation, the provisions of 1911 PA 149, MCL 213.21 to 213.25, or other appropriate provisions may be adopted and used for the purpose of instituting and prosecuting condemnation proceedings.

(h) For the initiative and referendum on all matters within the scope of its powers.

(i) For altering, amending, or repealing any charter affecting the district.

(j) For the enforcement of all local, police, sanitary, and other regulations as are not in conflict with the general laws of this state.

(k) For a system of civil service.

(l) For the exercise of all district powers in the management and control of district property and in the administration of metropolitan district government, whether the powers are expressly enumerated or not. For any act to advance the interest of the district and the good government and prosperity of the district and to pass all laws and ordinances relating to its concerns subject to the constitution and general laws of this state. The power to acquire a rapid transit system is expressly conferred by this act, which may consist of a tunnel, subway, surface, or elevated system, or any combination of these. A rapid transit system shall be considered to be transportation within the meaning of this act and the provisions relating to other public utilities shall also apply.

(m) A revenue bond issued under this act is subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. All bonds issued under this act, other than revenue bonds, are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2278 ;-- CL 1948, 119.4 ;-- Am. 2002, Act 410, Imd. Eff. June 3, 2002 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.5 Powers; restrictions.

Sec. 5.

A district shall not do any of the following:

(a) Change the salary or emoluments of any public official after his or her election or appointment or during his or her term of office. The term of any public official shall not be shortened or extended beyond the period for which he or she was elected or appointed, unless he or she resigns or is removed for cause if the office is held for a fixed term.

(b) Adopt a charter or any amendment to a charter unless approved by a majority of the electors of each city, village, or township, voting on the charter or amendment.

(c) Sell any public utility unless approved by a majority vote of the electors of each city, village, or township voting on the proposition.

(d) Make any contract with, or give any official position to, anyone who is in default to the district or city, village, or township comprising the district.

(e) To repudiate any debt by any change in its charter or by consolidation with any other municipality.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2279 ;-- CL 1948, 119.5 ;-- Am. 2002, Act 410, Imd. Eff. June 3, 2002



Section 119.6 Incorporation; procedure; charter commission to prepare budget.

Sec. 6.

Proceedings for the incorporation of metropolitan districts shall be originated as follows: Any city, village or township may, by a resolution adopted by its legislative body, have prepared a description in general terms of the district proposed to be included in a metropolitan district. Each city, village or township desiring to become a part of said district shall thereupon by appropriate resolution of its legislative body indicate its desire to become a part of same. If a part of a city, village or township shall desire to institute said proceedings or become a part of any proposed district like resolutions may be passed by the legislative body of such city, village or township upon petition to its legislative body signed by not less than 5 per cent of the registered voters in said part of a city, village or township. In said resolution or any subsequent resolution the legislative body of each city, village or township shall designate a person as its representative on a charter commission: Provided, Any city now or hereafter having a population of 50,000 or more inhabitants as determined by the last federal decennial census or by any federal decennial census hereafter taken shall for the first 200,000 population be entitled to an additional charter commissioner for each additional 50,000 population or major fraction thereof, and for all population above 200,000, an additional commissioner for each additional 100,000 population or major fraction thereof. Said commission shall thereupon meet upon written call of any of its members at a time and place to be designated in said notice and elect a president, a vice-president, a secretary and a treasurer and such other officers as it shall deem necessary. The commission shall thereupon prepare a budget of the expenses to be incurred therewith and shall apportion same to each city, village or township upon the basis that the total assessed valuation each city, village or township bears to the whole assessment of said area. Each city, village or township shall pay its representative or representatives the sum of $5.00 per day for each day of actual attendance at meetings of said commission: Provided, The total sum so paid each commissioner shall not exceed the sum of $500.00. The legislative body of any city, village or township may from time to time fill any vacancy existing in its representation on said commission. The members of said commission shall take the constitutional oath of office before the county clerk. A majority shall constitute a quorum for the transaction of all business. The legislative body of any city, village or township may, by resolution, express its desire to be included in said district at any time after the organization of the commission and the commission is authorized to take such action thereon as in its judgment is deemed advisable.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2280 ;-- Am. 1945, Act 50, Eff. Sept. 6, 1945 ;-- CL 1948, 119.6



Section 119.7 Charter commission; duties; first district election.

Sec. 7.

The charter commission shall proceed to adopt a name for the district and frame a charter for the district as soon thereafter as practicable. The commission shall determine the rules of its proceedings and keep a journal. A roll call of its members on any question shall be entered on the journal at the request of any member. The commission shall fix the date of the first district election. The first district election shall be held on a regular election date as established under section 641 of the Michigan election law, 1954 PA 116, MCL 168.641. The county clerk of the county in which the largest number of registered electors of the metropolitan district reside shall publish the proposed charter in 1 or more newspapers published in the district at least once and not less than 2 weeks and not more than 4 weeks before the election, together with a notice of the election, and that on the date fixed for the election the question of adopting the proposed charter will be voted on, and that the elective officers provided for therein will be elected on the same date. Notice of the election shall also be posted in at least 10 public places within each city, village, or township in the proposed district not less than 10 days before the election. The commission shall have authority to study the area proposed to be included in the metropolitan district and submit recommendations to the legislative bodies of any city, village, or township to amend its original resolution in regards to same. The charter shall state with certainty the territory proposed to be included.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2281 ;-- CL 1948, 119.7 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.8 Charter rejection; unfavorable vote, charter provision; resubmission proceedings.

Sec. 8.

If the proposed charter be rejected at such election, any election of officers therein provided shall be void. Said commission shall reconvene upon a call of its president or the written request of a majority of its members and the proposed charter amended in such manner as may be deemed desirable. Any proposed charter may contain a provision that in the event of an unfavorable vote by any city, village or township or part of such a political subdivision, that said charter shall be deemed effective as to all other cities, villages or townships or parts of such political subdivision voting favorably thereon and that any officers elected at said election shall be valid. In the absence of such a provision in the charter and in the event that a city, village or township or part of same included has voted unfavorably on a proposed charter said city, village or township may be dropped from said proposed metropolitan district by the charter commission and the proposed boundaries corrected accordingly. Said proposed charter as amended may be then resubmitted to the qualified electors of the city, village and township or parts of same a second time in the same manner and with like notice and proceedings as required in the first instance, which proceedings in case of the rejection of said proposed charter may be continued a third time with like powers. In the event of a third rejection of same the powers and duties of the charter commission shall be at an end.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2282 ;-- CL 1948, 119.8



Section 119.9 Amendment of charter.

Sec. 9.

Except as provided in section 9a, a metropolitan district charter passed pursuant to this act may be amended as provided in this section. An amendment may be proposed by the legislative body of the district on a 3/5 vote of the members or by an initiatory petition as provided in this act. If the amendment is proposed by the legislative body of the district, then the amendment shall be submitted to the electors of the district as provided in this act at the next regular election held in the district that occurs not less than 84 days after the proposal of the amendment. If the amendment is proposed by the initiatory petition as provided in this act, then the amendment shall be submitted to the electors of the district as provided in this act at the next regular election held in the district that occurs not less than 84 days after the filing of the petitions. The form in which the proposed amendment to a district charter shall be submitted on the ballot unless provided for in the initiatory petition shall be determined by resolution by the legislative body, and when provided for by the initiatory petition, the legislative body may add that explanatory matter as it considers advisable.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2283 ;-- CL 1948, 119.9 ;-- Am. 1979, Act 134, Imd. Eff. Oct. 31, 1979 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.9a Amendment to enlarge boundaries of metropolitan district; signing and filing petition; resolution; election; amendment of charter.

Sec. 9a.

An amendment to enlarge the boundaries of a metropolitan district may be initiated by a petition signed by 5% of the registered voters residing in the area sought to be added to the district. The petition shall be filed with the clerk and the legislative body of the city, village, or township in which the proposed added area is located, which legislative body may pass a resolution requesting the metropolitan district legislative body to hold an election on an amendment to its charter to include the proposed added area within its boundaries. Upon filing the resolution with the district's clerk, if the legislative body of the district approves the resolution by a 3/5 vote, an election shall be held in the proposed added area and the district to vote on the proposed charter amendment as provided in section 9. If the district and the proposed added area each approves the proposed amendment by a majority vote of those voting in the election, the metropolitan district's charter shall be amended accordingly.

History: Add. 1979, Act 134, Imd. Eff. Oct. 31, 1979



Section 119.9b Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 9b.

A petition under section 9a, 13, or 17a, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 171, Eff. Mar. 23, 1999 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.10 Charter amendment; submission to governor; procedures after submittal.

Sec. 10.

Every amendment to a district charter before its submission to the electors and every charter before final adjournment of the commission, shall be transmitted to the governor of the state. If he shall approve it, he shall sign it; if not, he shall return the charter to the commission and the amendment to the legislative body of the district with his objection thereto, which shall be spread at large on the journal of the body receiving them, and if it be an amendment proposed by the legislative body, such body shall reconsider it and if 2/3 of the members agree to pass it, it shall be submitted to the electors. If it be an amendment proposed by an initiatory petition it shall be submitted to the electors notwithstanding such objections.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2284 ;-- CL 1948, 119.10



Section 119.11 Charter or amendment; publication; independent propositions, authorizing vote.

Sec. 11.

Every district charter or amendment thereto shall be published as the commission or legislative body respectively may prescribe. There may be submitted with any charter or amendment independent sections or propositions and such of them as receive a 3/5 vote of the electors of each city, village or township voting thereon shall become a part of such charter or shall prevail as amendments or propositions.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2285 ;-- CL 1948, 119.11



Section 119.12 Charter or amendments; copies, filing.

Sec. 12.

If the charter or any amendment thereto of any district incorporated under the provisions of this act be approved, then 2 printed copies thereof with the vote for and against duly certified by the secretary of the commission, shall, within 30 days after the vote is taken, be filed with the secretary of state and a like number with the county clerk or clerks of the county or counties in which the district is located and shall thereupon become law.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2286 ;-- CL 1948, 119.12



Section 119.13 Initiatory petition; filing; verification; checking; certification; submission of ballot question to electors.

Sec. 13.

The initiatory petition referred to in this act shall be addressed to and filed with the secretary or clerk of the metropolitan district where the territory is located. The petition shall state the body or organization, if any, or if there is no body or organization, then the person or persons who are primarily interested in and responsible for the circulation of the petition or petitions and the securing of the amendment or amendments. The petitions shall be verified by the affidavit or affidavits of the person or persons who obtained the signatures and shall be signed by a number of registered electors equal to 5% of the highest vote cast for the highest elective officer whose vote can be ascertained at the last district election. The verification shall state that the petitions were circulated at the request of and pursuant to the directions of the association, organization, person, or persons desiring the amendment. The verification shall also state that the signatures were obtained by the persons verifying the petition, that the signatures are the signatures of the persons purporting to sign the petition, and that each of them signed in his or her presence and that the person verifying the petition has good reason to believe and does believe that the signers obtained are duly qualified and registered electors of the district and are the identical persons their signatures purport to be. Within 14 days from the date of the receipt of any initiatory petition, the secretary or clerk shall check over the names on the petition with the registration rolls of the territory affected or in some other proper manner determine whether the petitioners are duly qualified and registered voters of the district whose charter is to be affected by the amendment. If it appears that the number of duly qualified and registered electors signing the petition equals or exceeds 5% of the total vote cast for the highest elective officer whose vote can be ascertained at the last district election and in all other respects conforms to the provisions of this section, he or she shall certify to those facts and report the same to the legislative body of the district. If he or she finds that there are less than the required number, he or she shall report that fact to the legislative body of the district and no further action upon the petitions shall be had. If the petition conforms to this act, the legislative body of the metropolitan district shall submit the ballot question to the metropolitan district electors as provided in section 389 of the Michigan election law, 1954 PA 116, MCL 168.389. Other proposals, whether initiated by petition as provided in this section, or proposed by the legislative body, within the times respectively within this act provided, may be submitted to the metropolitan district electors as provided in section 389 of the Michigan election law, 1954 PA 116, MCL 168.389.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2287 ;-- CL 1948, 119.13 ;-- Am. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.15 Metropolitan districts; short title.

Sec. 15.

This act shall be known and may be cited as the metropolitan district act.

History: 1929, Act 312, Eff. Aug. 28, 1929 ;-- CL 1929, 2289 ;-- CL 1948, 119.15



Section 119.16 Dissolution of metropolitan district; resolution.

Sec. 16.

A metropolitan district may be dissolved by resolution of the legislative body of the metropolitan district after the requirements of section 17 have been met.

History: Add. 1989, Act 98, Imd. Eff. June 21, 1989



Section 119.17 Duties of legislative body prior to dissolution; plan for disposition of assets and liabilities; resolution; insufficient assets.

Sec. 17.

(1) Prior to dissolution of a metropolitan district under section 16, the legislative body of the metropolitan district shall do both of the following:

(a) Provide written notice to the legislative body of each city, village, and township included in the district of its intent to dissolve the metropolitan district.

(b) Prepare or cause to be prepared a financial report of the assets and liabilities of the metropolitan district. This report shall include an accounting of all money held by the district, a description of all obligations of the district, an appraisal or inventory of all other assets of the district, and a description of any encumbrances on these assets. A copy of this report shall be provided to the legislative body of each city, village, or township included in the metropolitan district.

(2) If the financial report of the metropolitan district under subsection (1) indicates that the assets of the district are greater than the liabilities, the legislative body of the metropolitan district shall prepare a plan for the disposition of the assets and liabilities of the district. This plan may include the disposal of assets in a manner the legislative body considers prudent to discharge or settle existing liabilities of the metropolitan district. The plan may also include the transfer of an asset or an assumable liability to any person, local unit of government, or other public authority. The plan shall provide for the proportional distribution of the assets remaining after all liabilities to each city, village, and township within the metropolitan district have been satisfied. The legislative body of each city, village, and township in the metropolitan district shall pass a resolution agreeing to a plan required under this subsection and agreeing to the dissolution of the district.

(3) If the assets of the metropolitan district are insufficient to meet existing liabilities, the legislative body of the district shall do either of the following:

(a) Raise taxes in the manner provided in this act to discharge the liabilities.

(b) Enter into a written agreement with the legislative body of each city, village, and township included in the district in which each city, village, and township agrees to assume a proportionate share of the liabilities of the district.

History: Add. 1989, Act 98, Imd. Eff. June 21, 1989



Section 119.17a Dissolution of metropolitan district; petition; submission of ballot question to electors; language; form; approval by majority of electors.

Sec. 17a.

(1) In addition to the method for dissolving a metropolitan district as provided in section 16, the dissolution of a metropolitan district may be initiated by a petition signed by not less than 5% of the registered electors residing in the metropolitan district. The petition shall be filed with the county clerk of the county in which the largest number of registered electors in the metropolitan district reside as provided in section 646a(2) of the Michigan election law, 1954 PA 116, MCL 168.646a. The ballot question proposing the dissolution of the metropolitan district shall be submitted to the electors in the metropolitan district at the next regular election held in the metropolitan district that occurs not less than 84 days after the filing of the petition.

(2) The ballot question language for the proposed dissolution of the metropolitan district shall be in substantially the following form on the ballot:

(3) If a majority of the electors in the metropolitan district voting at the election approve of the dissolution of the metropolitan district, the metropolitan district shall be dissolved within 2 years after the election as provided in section 17b.

History: Add. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.17b Dissolution of metropolitan district; transfer of powers, duties, assets, and liabilities; appointment of board of trustees; duties.

Sec. 17b.

(1) If the dissolution of a metropolitan district is approved under section 17a, the legislative body of the metropolitan district is immediately dissolved and the powers and duties of the legislative body of the metropolitan district are transferred to the 5-member board of trustees as provided in subsection (2). In addition, all of the assets and liabilities of the metropolitan district are transferred to the the 5-member board of trustees as provided in subsection (2).

(2) Within 30 days after the election approving of the dissolution of the metropolitan district, the presiding or senior judge of probate of the county in which the largest number of registered electors of the metropolitan district reside, the county clerk of the county in which the largest number of registered electors of the metropolitan district reside, and the prosecuting attorney of the county in which the largest number of registered electors of the metropolitan district reside shall appoint a 5-member board of trustees composed of the following members who shall dissolve the metropolitan district:

(a) Two members who are elected county officers from the county in which the largest number of registered electors of the metropolitan district reside.

(b) Two members who are elected city, township, or village officers from a city, township, or village in the metropolitan district.

(c) One member who is a citizen residing in the metropolitan district.

(3) Within 2 years after the election approving the dissolution of the metropolitan district, the 5-member board of trustees as provided in subsection (2) shall do all of the following in order to dissolve the metropolitan district:

(a) Prepare or cause to be prepared the financial report as described in section 17(1)(b). A copy of the financial report shall be provided to the legislative body of each city, township, and village in the metropolitan district.

(b) Prepare a plan for the disposition of the assets and liabilities of the metropolitan district as provided in section 17(2).

(c) Deposit all records of the metropolitan district with the county clerk as provided in section 18.

(d) Notify the governor in writing of the dissolution.

History: Add. 2012, Act 587, Imd. Eff. Jan. 7, 2013



Section 119.18 Deposit of records; notice to governor.

Sec. 18.

(1) Upon dissolution of a metropolitan district under sections 16 and 17, the legislative body of the district shall deposit all records of the metropolitan district with the clerk of the county in which the district was located, or, if the district was located in more than 1 county, with the clerk of the county in which the largest part of the district was located, for safekeeping and reference.

(2) Upon dissolution of a metropolitan district, the legislative body of the district shall notify the governor, in writing, of the dissolution.

History: Add. 1989, Act 98, Imd. Eff. June 21, 1989






Act 147 of 1939 HURON-CLINTON METROPOLITAN AUTHORITY (119.51 - 119.62)

Section 119.51 Huron-Clinton metropolitan authority; incorporation, counties.

Sec. 1.

As may hereinafter be provided in this act, the counties of Wayne, Washtenaw, Livingston, Oakland, and Macomb, or certain of such counties, may by vote of the electorate thereof, join to form a metropolitan district as a body corporate, to be known as the Huron-Clinton metropolitan authority, for the purpose of planning, promoting, and/or for acquiring, constructing, owning, developing, maintaining and operating, either within or without their limits, parks and/or limited access highways, as well as such connecting drives as may be deemed necessary or convenient to provide access to and between the same.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.51



Section 119.52 Huron-Clinton metropolitan authority; definitions.

Sec. 2.

As used in this act, parks shall be defined as areas of land, with or without water, developed and used for public recreational purposes, including landscaped tracts, picnic grounds, playgrounds, athletic fields, camps, foot, bicycle and bridle paths, motor vehicle drives, wildlife sanctuaries, museums, zoological and botanical gardens, facilities for bathing, boating, hunting and fishing, as well as other recreational facilities for the use and benefit of the public.

Limited access highways shall be defined as highways especially designed for through traffic, over which owners or occupants of abutting land have no easement or right of light, air or access by reason of the fact that their property abuts on the highway. Such highways may be parkways, with or without landscaped roadsides, from which trucks, busses and other commercial vehicles are excluded, or they may be freeways open to use by all common forms of highway traffic.

Connecting drives shall be defined as boulevards, or free access roads, with or without parklike features, leading to or connecting parks and/or limited access highways.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.52



Section 119.53 Powers; co-operation; charges; succession to rights; vote.

Sec. 3.

The Huron-Clinton metropolitan authority, either acting alone or in cooperation with the department of conservation, the state highway department, any board of county road commissioners, or any federal or other state or local body having authority to construct and maintain parks or highways, shall have the power to make plans for and promote, and/or to acquire, construct, own, operate and maintain, within or without the limits of the metropolitan district, parks, connecting drives, and/or limited access highways. Said authority may fix and collect fees and charges for use of facilities under its control, and, for its uses, may sell or purchase lands and may acquire and succeed to any or all the rights, obligations, and property pertaining to parks or highways of the state or of any county, city, village, or township comprising territory within the limits of the said metropolitan district: Provided, That no county, city, village, or township shall surrender any such rights, obligations, or property without the approval thereof by a majority vote of the electors of any such county, city, village or township, voting on such proposition.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.53



Section 119.54 Board of commissioners; election and appointment, term.

Sec. 4.

The Huron-Clinton metropolitan authority shall be directed and governed by a board of commissioners, 1 to be elected from each county of the metropolitan district by the boards of supervisors of the respective counties, and 2 to be appointed by the governor of Michigan. The elected commissioners shall be electors of their respective counties, and the appointed commissioners shall be electors of the metropolitan district. The appointed commissioners shall serve for 4 year terms or until their successors are appointed, except that for the first board 1 shall be appointed for a 2 year term. The terms of the elected commissioners shall be staggered so that not more than 1 term shall expire in any 1 year, and after the first board no terms shall be less than 6 years. For the first board the terms of the elected commissioners shall be in the order of the populations of the several counties, the commissioner from the most populous county having the longest term.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.54



Section 119.55 Board of commissioners; meetings; organization; employes.

Sec. 5.

The commissioners shall hold a meeting within 1 month after their selection, on the call of the chairman of the board of supervisors of the most populous county of the metropolitan district, at such time and place as he may designate. Such meeting shall elect a chairman, who must be a member of the board of commissioners, and a secretary and a treasurer, who need not be members. The board shall also, from time to time, select and employ such other officers and employes and engage such services as shall be deemed necessary to effectuate its purposes.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.55



Section 119.56 Board of commissioners; records; accounts; treasurer's bond.

Sec. 6.

The commissioners shall cause to be kept a written or printed record of every session of the board, which record shall be public. They shall also provide for a system of accounts to conform to any uniform system required by law, and for the auditing at least once yearly of the accounts of the treasurer by a competent certified public accountant or by the auditor general of the state. The board shall require of the treasurer a suitable bond by a responsible bonding company, such bond to be paid for by the board.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.56



Section 119.57 Board of commissioners; levy of tax, procedure.

Sec. 7.

The commissioners may levy for the purposes of the authority a tax of not more than 1/4 mill upon each dollar of the assessed value of the property of the district. The board shall ascertain the total taxes or appropriation required for any year and shall thereupon certify to the board of supervisors of each county comprising the district the necessary tax rate to raise such amount, which shall be uniform in the district, and shall take into consideration the ratio that the total assessed valuation of each respective county bears to the total assessed value of all property, real and personal in said entire district according to the last assessment in each of said respective counties. All taxes shall be assessed, levied, collected and returned as county taxes under the general property tax law. All moneys collected by any tax collecting officer from the tax levied under the provisions of this section shall be transmitted to the authority to be disbursed as provided in this act.

The subjects of taxation for the district purposes shall be the same as for state, county, and school purposes under the general law.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.57



Section 119.58 Revenue bonds; issuance; lien.

Sec. 8.

For the purposes of acquiring, purchasing, constructing, improving, enlarging, extending, or repairing any revenue-producing recreational facilities, the commissioners may issue self-liquidating bonds in accordance with the provisions of Act No. 94 of the Public Acts of 1933, as amended. Such bonds shall not impose any liability upon the district but shall be secured only by the property and revenues of the facilities for the purchase and construction of which they were issued. Such bonds shall not be sold for less than par, and shall bear interest at a rate not in excess of 6 per cent. The commissioners shall have power to create a lien on such facilities as security for the payment of the bonds.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.58



Section 119.59 Property, purchase, gift or devise; condemnation, procedure.

Sec. 9.

For the purposes of the authority as herein defined, the commissioners may purchase, accept by gift or devise or condemn private property. If by condemnation, the provisions of Act No. 149 of the Public Acts of 1911, as amended, being sections 3763 to 3783, inclusive, of the Compiled Laws of 1929, or such other appropriate provisions therefor as exist or shall be made by law, may be adopted and used for the purpose of instituting and prosecuting such condemnation proceedings.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.59



Section 119.60 Referendum.

Sec. 10.

The foregoing local act shall be submitted to the electors of the counties of Wayne, Washtenaw, Livingston, Oakland, and Macomb at the regular election in November, 1940. The secretary of state is hereby required to certify the said local act to the various clerks of the several counties named in the manner required by law. It shall be the duty of the board of election commissioners of each county above named to prepare ballots for the use of electors in all precincts in the counties of Wayne, Washtenaw, Livingston, Oakland, and Macomb, in the manner required by law, which ballots, after setting forth the foregoing local act in full, shall be in substantially the following form:

“Vote on local act incorporating into the Huron-Clinton metropolitan authority the metropolitan district including the counties of Wayne, Washtenaw, Livingston, Oakland, and Macomb.

“Shall the above local act be approved and adopted?

“Yes ( )

“No ( ).”

It shall be the duty of the board of election commissioners in each above named county to deliver the ballots so prepared to the inspectors under the general election law. All votes cast upon said local act shall be counted, canvassed, and returned in the same manner as is provided by law for counting, canvassing, and returning votes cast for state officers.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.60



Section 119.61 Referendum; approval by two or more counties; resubmission; governing body.

Sec. 11.

If a majority of the electors voting thereon at any election in 2 or more of the above named counties, which are contiguous, shall vote “yes” on the proposal, then all the counties so approving shall constitute a metropolitan district, and the Huron-Clinton metropolitan authority shall be a corporation having all the powers, duties and obligations provided for in this act.

The governing board shall consist of the 2 commissioners appointed by the governor and of the elected commissioners from the counties so approving.

If a majority of the electors in any county should vote “no” on the approval of a Huron-Clinton metropolitan authority, the project may again be submitted to the electors in such county or counties, by their respective boards of supervisors or by petitions signed by at least 10 per cent of the electors therein. Such county or counties shall become part of the metropolitan district whenever at a later election a majority of the electors in such county or counties shall vote “yes”.

History: 1939, Act 147, Eff. Jan. 10, 1942 ;-- CL 1948, 119.61



Section 119.62 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 12.

A petition under section 11, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 170, Eff. Mar. 23, 1999









Chapter 120 - Port Districts

Act 234 of 1925 PORT DISTRICTS (120.1 - 120.36)

Section 120.1 Port districts; incorporation, exercise of powers.

***** 120.1 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 1.

Port districts are hereby authorized to be created in the various counties of this state, as in this act provided. Such districts whether heretofore or hereafter created, shall be bodies corporate and have a corporate seal, and may sue and be sued and may contract and be contracted with. Port districts shall have all the powers specifically granted to them and any powers implied or necessary for the exercise of the powers specifically granted. Whenever in this act any power is granted to a port district, it shall be exercised by the port commission unless otherwise provided herein, and whenever in this act any power is granted to a port commission it shall be deemed to be granted to the port district but to be exercised by such port commission.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2290 ;-- CL 1948, 120.1 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.2 Referendum petition; filing, examination, certification; resolution of board of supervisors.

***** 120.2 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 2.

At any general election or at any special election which may be called for that purpose, the board of county supervisors of any county in this state, may or on petition of 10 per cent of the qualified electors of such county based on the total vote cast in the last county election shall, by resolution, submit to the voters of such county the proposition of creating a port district which will be coextensive with the limits of such county as now or hereafter established. Such petition shall be filed with the county clerk, who shall, within 15 days, examine the signatures thereof and certify to the sufficiency or insufficiency thereof, and for such purpose the county clerk shall have access to all registration books in the possession of the officers of any incorporated city or town in such proposed port district.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2291 ;-- CL 1948, 120.2



Section 120.3 Insufficient petitions; certification of sufficiency; submission of proposition at election.

***** 120.3 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 3.

If such petition be found to be insufficient, it shall be returned to the person or persons filing the same, who may, within 10 days thereafter, amend or add names thereto, when the same shall be returned to the county clerk who shall have an additional 15 days to examine the same and attach his certificate thereto. No person having signed such petition shall be allowed to withdraw his name therefrom after the filing of the same with the county clerk. Whenever such petition shall be certified to as sufficient, the county clerk shall forthwith transmit the same, together with his certificate of sufficiency attached thereto, to the board of county supervisors, who shall submit such proposition at the next general election, or the board of county supervisors may at their first meeting after the date of such certificate, by resolution call a special election to be held not less than 30 days nor more than 60 days from the date of such certificate.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2292 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.3



Section 120.4 Election; notice, form of ballot.

***** 120.4 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 4.

The notice of the election shall state the boundaries of the proposed port district and the object of such election. In submitting the said question to the voters for their approval or rejection, the proposition shall be expressed on said ballot substantially in the following terms: “Port of ..............., Yes” (giving the name of the principal port city within such proposed port district, or if there be more than 1 city within such district, such name as may be determined by the board of county supervisors). “Port of ..............., No” (giving the name of the principal port city within such proposed port district, or if there be more than 1 city of the same class within such district, such name as may be determined by the board of county supervisors).

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2293 ;-- CL 1948, 120.4



Section 120.5 Formation; procedure, referendum, effective date of creation.

***** 120.5 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 5.

Any city or township, or any 2 or more whole contiguous cities or townships, or any combination thereof, by resolution of their respective governing bodies, approved by a majority vote of the electors may form a port district. The resolution shall designate the name of the port district and the cities or townships to be included in the port district. The proposition to create the port district shall be submitted at a general or special election held simultaneously in each city or township having indicated its desire to become a part of the port district, and the date of such election shall be set forth in the resolution. The procedures relative to conducting the election shall be as nearly as may be in the same form as provided herein for the formation of a port district coterminous with a county and when not so provided in conformity with the general election laws or the charter of each city. The creation of the port district shall become effective upon the filing with the secretary of state and county clerk of the county in which the cities or townships are located, of certified copies of each resolution, each election notice, and each official canvass of votes showing that in each city or township the proposition was approved by a majority of the electors voting on the proposition.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2294 ;-- CL 1948, 120.5 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.6 Formation of district comprising more than 1 county; limitation; lesser port districts.

***** 120.6 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 6.

A port district may be comprised of more than 1 whole county if the electors in such counties so elect, and the same procedure shall be followed as is prescribed in this act for the formation of a port district coextensive with a county, except that the board of county supervisors of the respective counties composing the proposed district shall each act in the submission of the proposition and have charge of the elections in their respective counties. No lesser port district shall ever be created within the limits in whole or in part of any port district. No port district shall consist of more than 5 whole contiguous counties.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2295 ;-- CL 1948, 120.6 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.7 Formation of district; canvass and declaration of election results; three-fifths vote.

***** 120.7 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 7.

Within 5 days after such election the board of supervisors shall canvass the returns and if at such election 3/5 of the voters voting upon such proposition shall vote in favor of the formation of such district, the board of county supervisors shall so declare in its canvass of the returns of such election and such voting district shall then be and become a municipal corporation of the state of Michigan and the name of such port district shall be “port of ...............” (inserting the name appearing on the ballot).

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2296 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.7



Section 120.8 Formation of district; election and survey expense.

***** 120.8 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 8.

All the expenses of elections for the formation of such port districts shall be paid by the county or counties holding election, and such expenditure is hereby declared to be for county purposes. Prior to the adoption of a resolution by the board of supervisors to submit the question of establishing a port district to the electors, said board may expend not to exceed 5,000 dollars for purposes of making a survey and study of a port district plan.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2297 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.8



Section 120.9 Port commission, appointment, term, vacancies.

***** 120.9 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 9.

The control and management of the port district shall be exercised through a port commission consisting of 5 members who shall be appointed by the boards of supervisors. In port districts the boundaries of which are coterminous with a single county at least 2 members shall be residents of the city constituting the seat of the county in which the port district lies. In any port district located in more than 1 county, representation on the port commission from each county covered by the port district shall be, as near as may be, in proportion to the state equalized value of the county in relation to the total state equalized value of the port district. The terms of office of the persons appointed shall be so arranged and designated at the time of their appointment that the term of 2 members shall expire in 3 years, 2 in 2 years, and 1 in 1 year, from July 1 following the appointment. Annually thereafter the boards of supervisors shall appoint the member or members to serve for 3 years as the term of any member or members appointed by them shall expire; any vacancy occurring among the commissioners shall be filled for the unexpired term by the board of supervisors. In any port district, the boundaries of which are coterminous with a city or township or coterminous with 1 or more whole cities or coterminous with 1 or more whole townships, the appointment of members of the port commission shall be made by the governing body of the city or township or cities or townships in which the port district is located, and such members shall hold office and be appointed in the same manner for the same term and subject to the same conditions as members of port districts appointed by the boards of supervisors.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2298 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.9 ;-- Am. 1952, Act 184, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 32, Eff. Oct. 2, 1953 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.10 Port commission; service of member; quorum; passage of resolution; transaction of business; eligibility to hold office; financial interest prohibited; waiver; vacancy; removal; oath.

***** 120.10 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 10.

A member of the commission shall continue to serve until a successor is appointed and qualified. A majority of the port commissioners constitutes a quorum for the transaction of business and the concurrence of the majority of the commissioners shall be necessary for the passage of a resolution. The business of the commission shall not be transacted unless there are in office at least a majority of the full number of commissioners fixed by law. A person shall not be eligible to hold the office of port commissioner unless the person is a qualified voter, a property owner within the port district, and is and has been a resident in the port district for at least 3 years. A member of a port commission shall not have a financial interest in the profits of a contract or business transaction with the port district. This prohibition shall not apply if the commission declares, on the record, and it is found by unanimous vote of the members present not having a financial interest, that the best interests of the district are to be served by the waiving of the prohibition in a particular case, and then only if competitive purchasing and contracting are used in the case, or if the members of the commission not having an interest, unanimously determine that competitive purchasing or contracting is not feasible in that particular case. A vacancy in the office of port commissioner may occur by death, resignation, or removal as provided in this section, by conviction of a felony, by statutory disqualification, or by a permanent disability preventing the proper discharge of the duties of a commissioner. The county board of commissioners may remove a port commissioner for habitual misconduct, misfeasance, habitual or wilful neglect of duty, or when the board is satisfied that the officer is incompetent to properly execute the duties of the office. A member of a port district appointed by the governing body of a city or township or cities or townships as provided in section 9, may be removed by the governing body for any of the reasons set forth in this section. A commissioner, within 20 days after the commission receives notice of appointment, shall qualify by taking and subscribing the constitutional oath of office.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2299 ;-- CL 1948, 120.10 ;-- Am. 1952, Act 184, Eff. Sept. 18, 1952 ;-- Am. 1953, Act 32, Eff. Oct. 2, 1953 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1978, Act 248, Imd. Eff. June 20, 1978



Section 120.10a Conducting business at public meeting; notice.

***** 120.10a THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 10a.

The business which the commission or a board or committee created pursuant to this act may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: Add. 1978, Act 248, Imd. Eff. June 20, 1978



Section 120.11 Port commission; submission of propositions at elections, canvass of votes.

***** 120.11 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 11.

At any general state election propositions may be submitted to the electors on such subjects as the port commission of a port district may by resolution prescribe subject to the limitations and pursuant to the requirements of this act. At the request of the port commission the governing body of the cities or townships or the county or counties comprising the port district shall call a special election for the submission of propositions and the expenses of such elections shall be paid by the port district. It shall be the duty of the election officials of the cities or townships or the county or counties in a port district to prepare the ballots or voting machines for general or special elections so that questions submitted by the port commission shall be submitted to the electors. The canvass of votes on such questions shall, if the port district be located in a single county, be made by the board of county canvassers, and if it be located in more than 1 county, be made by the board of state canvassers. The general election laws of the state shall govern the conduct of all such elections and the qualifications of electors.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2300 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.11 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.12 Port commission; commissioners, compensation; mileage, expenses.

***** 120.12 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 12.

Port commissioners shall receive such compensation as shall be determined and fixed by resolution of the governing body of the cities or townships or the board of supervisors of the county or counties in which the port district is located. Port commissioners, while actually engaged in the performance of their duties, outside the area of the port, shall also be paid their actual traveling expenses, both said traveling expenses and mileage to be submitted in writing to the port commission, and to be audited and approved in writing by said port commission before payment.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2301 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- Am. 1939, Act 153, Imd. Eff. May 26, 1939 ;-- Am. 1941, Act 290, Imd. Eff. June 17, 1941 ;-- CL 1948, 120.12 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.13 Port commission; acquisition of property.

***** 120.13 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 13.

Each port commission shall have power to acquire by purchase or condemnation, or both, all lands, property, property rights, leases or easements necessary for the purposes of the port districts and to exercise domain in the acquirement or damaging of all land, property, property rights, leases or easements. Such right of domain shall be exercised in the same manner and by the same procedure as is and may be provided by law for the taking of private property by the board of county supervisors in this state, except insofar as such may be inconsistent with the provisions of this act, and the duties devolving upon the county treasurer under such law shall be and the same are hereby imposed upon the county treasurer for the county in which such property is located for the purposes of this act.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2302 ;-- CL 1948, 120.13 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.13a Port commission; acceptance of gifts, grants or loan; approval.

***** 120.13a THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 13a.

Each port commission may accept gifts, grants, loans or contributions from the United States of America, this state, local municipalities, foundations, any public or private agency or any individual. In port districts coterminous with a county or counties, such authority shall not be exercised without first obtaining the approval therefor by a majority vote of the members elect of the board of supervisors of each county wherein the port district is situated.

History: Add. 1964, Act 95, Eff. Aug. 28, 1964



Section 120.14 Port districts; powers.

***** 120.14 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 14.

Each port district shall have power to lay out, construct, condemn, purchase, acquire, improve, enlarge, extend, maintain, conduct and operate, seawall jetties, piers, wharves, docks, boat landings, warehouses, storehouses, elevators, grain bins, cold storage plants, terminal icing plants, bunkers, oil tanks, ferries, canals, locks, bridges, seaways, tramways, cableways, conveyors, modern appliances for the economical handling, storing and transporting of freight and handling of passengers traffic and other harbor improvements, and rail and water transfer and terminal facilities, (the foregoing being sometimes hereinafter referred to as “public improvements”) and in connection with the operation of the port district to perform all customary services including the receiving, delivering, handling, weighing, measuring and reconditioning of all commodities received, and the advertisement of the business of the port district. No such public improvement shall be acquired without first obtaining the approval thereof by a 2/3 vote of the members present and voting of the board or boards of supervisors of the county or counties in which the port district is situated. In addition to the foregoing powers each port commission shall have the following powers:

(b) Subject to the paramount authority of the federal government and the state or any municipality thereof, to regulate the construction of structures in navigable waters including the establishment of harbor lines, pierhead lines and bulkhead lines.

(c) To require within the area designated as the port area by the comprehensive port plan the repair, rebuilding, or in the alternative the removal, by the owners, of private marine facilities when said private marine facilities are determined by the port commission to constitute a hazard to navigation. The determination of the port commission shall be made in the manner and in accordance with the standards prescribed in the building and safety code of the municipality wherein said private facility is located.

(d) The powers granted in subsections (b) and (c) above shall be exercised by the port commission in accordance with such rules and regulations as shall be adopted by a majority vote of the port commission and approved by a majority vote of the members elect of the board of supervisors. If within 180 days after submission to said board such board fails to disapprove such rules and regulations, it shall be thereupon presumed that such board has approved the same. Appeals from determinations of the port commission shall be had in the same manner as appeals on “contested cases” as provided in Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

(e) To represent the port district before all federal, state and local agencies.

(f) To cooperate with other public agencies and with industry and business in port improvement matters.

(g) To lay out, construct, condemn, purchase, acquire, operate, lease, sell and convey planned industrial districts within the confines of the area designated as the port area by the comprehensive port plan and adjacent to existing port facilities and improvements.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2303 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.14 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1961, Act 10, Imd. Eff. May 3, 1961 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 250, Imd. Eff. July 1, 1968



Section 120.15 Port district public improvement; issue of evidence of indebtedness.

***** 120.15 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 15.

Whenever in order to carry out the purposes of this act it becomes necessary to acquire property which cannot be wholly paid for out of any funds which may be available to the commission under the provisions of section 24, the commission is authorized and empowered to issue notes, bonds or other evidences of indebtedness which shall be a lien upon the property to be acquired for such purposes, which lien may be secured by a mortgage, trust deed, or other form of indenture, and is also authorized and empowered to, in the name of the port district, guarantee the payment in whole or in part of any and all such notes, bonds or other evidences of indebtedness according to the terms thereof, or of any mortgage, trust deed or other security issued in connection therewith.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2304 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.15 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.16 Port district public improvements; bonds for public improvement, revenue, full faith and credit, approvals.

***** 120.16 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 16.

In lieu of the bonds authorized in section 15, any port district may issue revenue bonds as provided in Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Compiled Laws of 1948, or as may be provided in any other appropriate statute of this state, for the purpose of financing the whole or any part of the cost of acquiring, improving, enlarging, extending or repairing any of the public improvements mentioned in section 14 and in such case any such public improvements shall be deemed to be a “public improvement” under said act, and the port district shall be governed by the provisions of said act in all matters covered thereby. No such bonds shall be issued without first obtaining the approval therefor by a majority vote of the governing body of each of the cities, townships or counties that are member units of the port districts. Revenue bonds which pledge the faith and credit of the port district shall be controlled by the general revenue limitations of section 24. No bonds, which pledge the faith and credit of the county or counties wherein the port district is situated, shall be issued without first obtaining the approval of the electors.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2305 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.16 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.17 Port district public improvements; lands, leases and easements.

***** 120.17 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 17.

Each port commission shall have power to own and control lands, leases, and all easements in land necessary for the purposes of the port district.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2306 ;-- CL 1948, 120.17



Section 120.18 Port district public improvements; streams.

***** 120.18 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 18.

Each port commission shall have power to improve navigable and nonnavigable streams of the United States and the state of Michigan within the port district.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2307 ;-- CL 1948, 120.18



Section 120.19 Port district public improvements; waterways, creation.

***** 120.19 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 19.

Each port commission shall have power to create and improve for harbor purposes any waterways within the port district; to regulate and control all such waters and all natural or artificial waterways within the limits of such port district so far and to the full extent that this state can grant the same and remove obstructions therefrom.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2308 ;-- CL 1948, 120.19



Section 120.20 Public improvements; income producing; payment in lieu of taxes.

***** 120.20 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 20.

Any port district owning and operating an income-producing public improvement shall pay from such income annual sums in lieu of taxes to the county, city, school district or other taxing unit of the state, with respect to any real or personal property held by it and which constitutes a part of such improvement. The amount so paid to each taxing unit in each year shall be equivalent to the taxes which would have been paid if such property were not exempt from taxation. The port district shall have the same right of appeal as is provided by law to any other taxpayer insofar as any levy or assessment of such taxes is concerned.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2309 ;-- CL 1948, 120.20 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.21 Commodities; tolls, fees, rents; approval.

***** 120.21 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 21.

Each port district shall have power to fix and collect tolls, fees, rents and other charges for the use of the services, property, facilities and commodities furnished by it, subject to review and approval of a majority of the members present and voting of the board or boards of supervisors of the county or counties in which the port district is situated. The tolls, fees, rents and other charges shall at no time be less than necessary to satisfy the requirements of any statute, ordinance or resolution under which revenue bonds then outstanding shall have been issued by the port district.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2310 ;-- CL 1948, 120.21 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.22 Lease of property; maximum term, bond.

***** 120.22 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 22.

Each port commission shall have power to lease under such covenants and conditions as the commission may prescribe, all storage facilities, wharves, piers, bulkheads, docks, sheds, warehouses, industrial locations and other property owned and controlled by said port district upon such terms as the port commission may deem proper: Provided, That no lease shall be executed for longer than a period of 50 years and every such lease shall be secured by a bond with surety satisfactory to or approved by the port commission.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2311 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.22 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955



Section 120.23 Sale of property; approval.

***** 120.23 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 23.

Each port commission shall have power to sell and convey any property in anywise acquired and owned by the port district whenever the port commission of such district shall have by resolution declared such property to be no longer needed for the purpose of the port district: Provided, That the power herein granted to the commission shall not be exercised without first obtaining the approval therefor by a 2/3 vote of the members elect of the board of supervisors of the county or counties in which such property is located.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2312 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.23 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955



Section 120.24 Port commission; taxes, special assessments; allocation of millage.

***** 120.24 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 24.

Each port commission shall have power to raise revenue by a tax to be levied on all taxable property within such port district, not exceeding 2 mills in any one year on each dollar of the assessed valuation of the taxable property in such port district. The tax shall be for such number of years as approved by the electors of the cities or townships or of the county or counties and shall be levied and collected in the same manner now provided for the levy of state and county taxes under the general tax law, and shall be paid to the county treasurer having custody of the port district fund, to the credit of such fund, and such tax shall not exceed $1,500,000.00 in any one year. If the port commission is authorized under any present or future law of the state to establish special assessment zones and to raise revenue through the medium of special assessments for benefits within such zones, taxes so assessed shall be in excess of such 2 mill limitation. This act shall not authorize a county allocation board to allocate millage within the 15 mill limitation for capital construction purposes, except to meet any deficiency in the payments of principal or interest upon bonds regularly issued with the approval of the electors. Funds may be appropriated from regular millage for operating purposes only in an amount to be established by the board of supervisors, and the board of supervisors may also appropriate for any purposes moneys obtained as revenues from the operation of the port.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2313 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.24 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1964, Act 24, Imd. Eff. Apr. 29, 1964 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.24a, 120.24b Repealed. 1958, Act 178, Imd. Eff. Apr. 18, 1958.



Section 120.25 Port commission; bond issues, limit, approval by governing bodies or electors.

***** 120.25 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 25.

Each port commission shall have power to borrow money and issue bonds to an amount not greater in any one year than 1/5 of 1% of the total assessed valuation of such port district, nor to a total amount including all outstanding bonded indebtedness of such district exceeding 2% of the assessed valuation of such district and at a rate of interest not to exceed 6% after a resolution to that effect is passed by the majority of the board of commissioners and approved by a 3/5 majority of the members elect of the governing body of the cities or townships or of the board of supervisors of the county or counties of the port district, and the question shall be submitted to a vote of the electors of the district at a general election and 51% of the electors voting on such resolution shall vote in favor thereof. The election officials of the cities or townships or of the county or counties in the port district shall prepare the ballots or voting machines. The canvass of votes on such question shall, if the port district be located in a single county, be made by the board of county canvassers, and if it be located in more than 1 county, be made by the board of state canvassers. The general election laws of the state shall govern the conduct of the vote and qualifications of electors. In any port district having an assessed valuation of $50,000,000.00 or less, the commission shall have power to borrow money and issue bonds to an amount not greater in any one year than 1 1/2% of the total assessed valuation of such district. General bonds for any such district may be issued for any period not exceeding 30 years. No bond or evidence of indebtedness shall be negotiated at less than par and the accrued interest. The question of a bond issue may be submitted to the electors at the same time that the question of the creation of a port district is submitted to them, but a vote authorizing a bond issue shall be invalid unless the creation of the district is also authorized by the electors voting thereon. In such case the expense of the elections shall be paid by the cities or townships or the county or counties and the question of the bond issue shall be submitted in substantially the following form: “Shall the port commission, if authority be given for its creation at this election, have the power to issue ............... in bonds for port improvements?”

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2314 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- Am. 1937, Act 12, Imd. Eff. Apr. 24, 1937 ;-- CL 1948, 120.25 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1964, Act 96, Eff. Aug. 28, 1964



Section 120.26 Port commission; assistants and employes.

***** 120.26 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 26.

Each port commission shall have power to employ such assistants, clerks, inspectors, engineers, legal counsel or other employes for carrying out the purposes of the port commission, and fix the salaries, compensation and bonds of such employes as it may by resolution provide, subject, however, to the provisions of section 34 hereof.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.26



Section 120.27 Port commission; expenditures, authority, bids.

***** 120.27 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 27.

No port district coterminous with a county, or comprising an area greater than a county, shall be empowered to make any expenditure or any commitment for the expenditure of funds, arising from any source whatsoever, except to the extent that the same shall have been first duly authorized by the port district budget committee if there be one and specific appropriations made by the board or boards of supervisors of such county or counties: Provided, That nothing in this act contained shall be construed as preventing a port district from making any expenditure or commitment, or performing any act, required by any statute or by the terms of any ordinance or resolution pertaining to the issuance of revenue bonds, if such issuance was approved by the board or boards of supervisors as required in section 16 of this act. In all cases involving the expenditure of $1,000.00, or more, each port commission shall enter into contract with the lowest competent and reliable bidder for all work to be done and for the purchase of all supplies and materials required by the port district.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2316 ;-- CL 1948, 120.27 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.28 Port commission; lease of harbor area, rents.

***** 120.28 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 28.

The port commission of each port district shall have full power and authority to lease the harbor area belonging to the state of Michigan situated within such port district, to the highest bidder upon such terms and conditions as shall conform to the provisions of this act and to the comprehensive scheme of harbor improvement as herein later provided. Every such lease shall provide that the rental thereunder shall be payable to the county treasurer wherein such port district is situated for the use of such port district and to go into a special fund hereinafter provided for: Provided, That where the port district covers 2 or more counties such rents shall be paid to the county treasurer designated by the port commission.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2317 ;-- CL 1948, 120.28 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.29 Port commission; election and powers of officers; rules; seal; recording proceedings of board; disposition and disbursement of funds of port district; office; access to maps, charts, plans, and documents.

***** 120.29 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 29.

The port commission shall elect from among its members a chairperson, vice-chairperson, and secretary. The officers selected shall possess and exercise the powers granted to them by the commission. The port commission, by resolution, shall adopt rules governing the transaction of its business and shall adopt an official seal. Proceedings of the board of commissioners shall be by resolution recorded in a book kept for that purpose. The funds of the port district shall be paid to the county treasurer, of the county in which the port district is situated, or if it consists of 2 or more whole counties, then to the county treasurer designated by the commission. Disbursements shall be made by the officer on warrants drawn by the county auditor, or, in port districts not having a county auditor, on warrants drawn by the county clerk, on order of, or vouchers approved by, the port commission. The port commission shall have an office in which they shall keep maps, charts, plans, and documents relating to the land and waters and all matters for which the commission is responsible. The commission shall have access to other maps, charts, plans, and documents relating to port district in the office or custody of a public board, commission, or officer.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2318 ;-- Am. 1937, Act 277, Imd. Eff. July 22, 1937 ;-- CL 1948, 120.29 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1978, Act 248, Imd. Eff. June 20, 1978



Section 120.29a Availability of writings to public.

***** 120.29a THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: SEE (2) of 120.130 *****

Sec. 29a.

A writing prepared, owned, used, in the possession of, or retained by the commission or a board or committee created pursuant to this act in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1978, Act 248, Imd. Eff. June 20, 1978



Section 120.30 Comprehensive port plan of harbor improvements; notice, hearing, approval by municipalities, restrictions.

***** 120.30 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 30.

It shall be the duty of the port commission of any port district, before creating any improvements hereunder, to adopt a comprehensive port plan of harbor improvement in such port district after a public hearing thereon, of which at least 10 days' notice shall be published in a daily newspaper of general circulation in such port district. Such comprehensive port plan shall include an indication of the relationship of the area designated as the port area by the comprehensive port plan to land transportation and other land uses related to port activities. The port commission shall submit to the legislative body of any city, village or township, for its approval, that portion of the comprehensive plan which includes territory lying within the boundaries of the said city, village or township. Such submission shall be made by delivering the said portion of the comprehensive port plan to the clerk of the city, village or township involved, and if approved by the legislative body thereof, shall take effect from the date of such approval. If within 180 days after submission the legislative body of such city, village or township fails to disapprove such portion of the plan as shall have been submitted, it shall be thereupon presumed that such city, village or township has approved the same and such portion of the plan shall become effective without further notice. If the legislative body of the city, village or township to which a portion of the plan as amended or altered has been submitted disapproves the same, the commission may proceed to make such public improvements on lands leased or owned by the port commission as are prescribed in said plan to be made in the other part or parts of the port district. The port commission shall have the power to amend or alter the comprehensive port plan: Provided, however, That wherever such amendments or alterations of the comprehensive port plan include any area or territory lying within a city, village or township, that portion of the amendment or alteration shall be submitted to the legislative body of said city, village or township for its approval. Such submission shall be made by delivering the said portion of the comprehensive port plan, as amended or altered, to the clerk of the city, village or township involved, and if approved by the legislative body thereof, shall take effect from the date of such approval. If within 180 days after submission the legislative body of such city, village or township fails to disapprove that portion of the amendment or alteration of the comprehensive plan, it shall be thereupon presumed that such city, village or township has approved the same, and such portion of the comprehensive plan, as amended or altered, shall become effective without further notice. If the legislative body of the city, village or township to which a portion of the plan as amended or altered has been submitted disapproves the same, the commission may proceed to make such public improvements on lands leased or owned by the port commission as are prescribed in such amendment or alteration of the port plan to be made in the other part or parts of the port district. Wherever the legislative body of any city, village or township has approved that portion of the comprehensive port plan which includes the area or territory of such city, village or township, it shall be the duty of the port commission to recommend the zoning district classifications for the area to said legislative body: Provided, however, That nothing herein contained shall be construed as conferring, directly or indirectly, upon said port district, or port district commission or authority, power or powers to acquire, own, maintain or operate the Detroit, Michigan—Windsor, Ontario, Canada tunnel or international bridge: And provided further, That where any language in said act is in conflict with this prohibition, then and in that event any such language shall be deemed to be void and of no force or effect.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2319 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- CL 1948, 120.30 ;-- Am. 1955, Act 190, Imd. Eff. June 14, 1955



Section 120.31 Property rights in improvements; cooperation between port district and certain other public bodies.

***** 120.31 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 31.

No improvements shall be acquired or constructed by the port district unless such improvements shall, when completed, be the property of such port district, the county in which such port district is located, any commercial waterway district created within its boundaries, any city within such port district, the state of Michigan, or the United States of America, and the funds of such port district may be expended in the acquirement or construction of any harbor improvement embraced in such general plan adopted as in this act provided, in conjunction with the county in which such port district is located, any commercial waterway district created within its boundaries, any city in such port district, the state of Michigan, or the United States of America, or any or all of them.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2320 ;-- Am. 1931, Act 299, Eff. Sept. 18, 1931 ;-- CL 1948, 120.31



Section 120.32 Power to borrow in anticipation of tax.

***** 120.32 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 32.

(1) A port commission is hereby authorized, prior to the receipt of taxes raised by a levy, to borrow money or issue the warrants of the district in anticipation of the revenues to be derived by the district from the levy of taxes for the purpose described in this act. The warrants shall be redeemed from the first money available from the levy of taxes when collected.

(2) Bonds and notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2321 ;-- CL 1948, 120.32 ;-- Am. 2002, Act 447, Imd. Eff. June 17, 2002



Section 120.33 Fund created; special funds; disbursement.

***** 120.33 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 33.

The county treasurer of the county in which the port district is located, or in the event that the district covers 2 or more whole counties, then the county treasurer designated by the port commission shall create a fund to be known as the “Port of ............... Fund,” into which shall be paid all money received by him from the collection of taxes in behalf of such port district, and no money shall be disbursed therefrom except upon warrants of the county auditor, or upon order of or vouchers approved by the port commission. The county treasurer shall also maintain such other special funds as may be prescribed by the port commission, into which shall be placed such moneys as the port commission may by its resolution direct, and from which disbursements shall be made upon proper warrants of the county auditor or county clerk issued against the same by authority of the port commission.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2322 ;-- CL 1948, 120.33 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958



Section 120.34 Annual reports; budgets; budget committee.

***** 120.34 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 34.

The commission shall on or before September 1 of each year submit a written report to the governor, the legislature, the public service commission, and the governing body of the cities or townships or the board of supervisors of the county or counties of the port district, which report shall contain a statement of the doings of the port commission during the preceding calendar year and such recommendations as to legislation as in the opinion of the commission may be necessary or expedient to enable the commission better to administer the affairs of the port district and to carry out the purposes for which the port district was enacted. In port districts coterminous with a county the commission shall also file with the board of supervisors of the county on or before September 1 of each year a budget setting out in detail its program for the ensuing year, together with the several amounts estimated by the commission to be necessary for the purposes indicated therein. The board of supervisors may decrease the budget proposed by the commission and also eliminate specific items. In port districts coterminous with 2 or more counties, the boards of supervisors of the counties included in the port district shall appoint a port district budget committee composed of not more than 15 members of the boards of supervisors. Representation on the port district budget committee from each county in the port district shall be, as near as may be, in proportion to the state equalized value of the county in relation to the total state equalized value of the port district. The port district budget committee shall review the budget request of the commission and recommend to the boards of supervisors of the counties in the port district the budget for the port district. The boards of supervisors may decrease the budget recommended by the port district budget committee and also eliminate specific items. The budget shall be approved by boards of supervisors with 66-2/3% of the state equalized value of the total port district and the budget as approved shall be reported to the port district budget committee and port commissions, and shall become final and binding on the boards of supervisors of all the counties in the port district, and the boards of supervisors shall appropriate their proportionate share of the total budget for the port district. The budget shall be apportioned between the counties in proportion to the state equalized value of the county in relation to the total state equalized value of the port district. No money shall be expended by the commission for any purpose not included in the budget as approved by the port district budget committee and the boards of supervisors of the county or counties in the district. In port districts coterminous with a county, all disbursements shall be made by the county treasurer on warrants drawn by the board of county auditors, or in port districts having no board of county auditors on warrants drawn by the county clerk, upon order of vouchers approved by the port commission. In port districts of 2 or more counties, disbursements shall be made by the county treasurer designated by the commission subject to the same conditions imposed on the county treasurer of a port district coterminous with 1 county. Port districts coterminous with a city or township shall follow the same procedure, as near as may be, substituting the local governing body and local officers where applicable for the board of supervisors and county officials, and be subject to the same conditions as set forth for county port districts, and port districts coterminous with 2 or more cities or townships shall in the same manner follow the procedure as near as may be and be subject to the same conditions as set forth for port districts coterminous with 2 or more counties.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2323 ;-- Am. 1933, Act 67, Imd. Eff. May 1, 1933 ;-- CL 1948, 120.34 ;-- Am. 1958, Act 178, Imd. Eff. Apr. 18, 1958 ;-- Am. 1966, Act 318, Eff. Mar. 10, 1967



Section 120.34a Port districts coterminous with cities and townships; powers of local governing bodies.

***** 120.34a THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 34a.

In construing this act, port districts coterminous with a city or township shall follow the same procedure, as near as may be, substituting the local governing body and local officers where applicable for the board of supervisors and county officials, shall enjoy the same powers and be subject to the same conditions as set forth for county port districts, and port districts coterminous with 2 or more cities or townships shall in the same manner follow the same procedure, as near as may be, shall enjoy the same powers and be subject to the same conditions as set forth for port districts coterminous with 2 or more counties.

History: Add. 1960, Act 40, Eff. Aug. 17, 1960



Section 120.35 Construction of act.

***** 120.35 THIS SECTION IS SUBJECT TO CONDITIONAL REPEAL: See (2) of 120.130 *****

Sec. 35.

This act shall not be construed to repeal, amend, or modify any law heretofore enacted, providing a method of harbor improvement, regulation or control in this state, but shall be held to be an additional and concurrent method providing for such purpose and except by agreement between the port commission and the parties at interest, shall not be construed to include within its terms any property now or hereafter devoted to public use, owned, operated or controlled by any person, municipality or private corporation.

History: 1925, Act 234, Eff. Aug. 27, 1925 ;-- CL 1929, 2324 ;-- CL 1948, 120.35



Section 120.36 Repealed. 1966, Act 318, Eff. Mar. 10, 1967.






Act 251 of 1966 PORT DISTRICTS (120.51 - 120.56)

Section 120.51 Department of commerce designated state agency; cooperation and negotiation with port districts and harbor facilities.

Sec. 1.

The department of commerce is designated the state agency to cooperate and negotiate with port districts, port authorities, other governments, governmental units and agencies thereof in matters concerning the planning, acquisition, development, operation, maintenance and administration of port and commercial harbor facilities in this state.

History: 1966, Act 251, Imd. Eff. July 11, 1966



Section 120.52 Requests for matching grants by port districts; disbursement of funds.

Sec. 2.

Any port district created in accordance with the laws of this state, after receiving the approval of a majority of the members of the board of supervisors of the county in which the port district is situated, may request matching grants from the state to assist the port district in the planning, acquisition, development or expansion of port facilities, including lands, buildings, warehouses and similar facilities, acquired or to be acquired by the port district. The requests shall be filed with the department of commerce and the department shall include in its annual budget request, a listing of the funds requested by the various port districts and the recommendations of the department with respect thereto. Funds appropriated by the legislature to the various port districts shall be disbursed through the department which shall enter into appropriate agreements with the port districts prescribing the terms and conditions of the grants in accordance with the applicable laws of this state. The department shall on or before September 1 of each year submit a written report to the governor and the legislature.

History: 1966, Act 251, Imd. Eff. July 11, 1966



Section 120.53 Cooperation and agreements with United States; conduct of studies, research programs; purpose, approval.

Sec. 3.

The department may cooperate and enter into agreements with the United States and any agency or department thereof in the conduct of studies, research programs and related investigations designed to make available to port districts of this state, information to assist in stimulating, increasing or developing traffic within the port districts; but in no case shall the department obligate the state without legislative approval. To the greatest extent possible, any such studies shall be conducted in conjunction with port districts of this state.

History: 1966, Act 251, Imd. Eff. July 11, 1966



Section 120.54 Investigation of transportation rates; representation of state and port districts.

Sec. 4.

The department shall conduct investigations of transportation rates and shall represent the state and the various port districts before any agency of this state, the United States, or any agency or department thereof, on all matters relative to the establishment, continuance, modification or discontinuance of transportation rates insofar as the rates affect port districts or shipping operations on the navigable waters of this state.

History: 1966, Act 251, Imd. Eff. July 11, 1966



Section 120.55 Budget requests; purposes.

Sec. 5.

The department shall include in its annual budget request such funds as shall be necessary to permit the conduct of the programs and activities authorized by the provisions of this act, including administrative costs thereof.

History: 1966, Act 251, Imd. Eff. July 11, 1966



Section 120.56 Construction of act.

Sec. 6.

In construing this act, port districts coterminous with a city or township shall follow the same procedure as is prescribed for counties, substituting the local governing body and officers where applicable for the board of supervisors and county officials. Whenever in this act any power is granted to a port district, it shall be exercised by the port commission unless otherwise provided herein. Whenever in this act any power is granted to a port commission it shall be deemed to be granted to the port district but to be exercised by such port commission.

History: 1966, Act 251, Imd. Eff. July 11, 1966






Act 639 of 1978 HERTEL-LAW-T. STOPCZYNSKI PORT AUTHORITY ACT (120.101 - 120.130)

Section 120.101 Short title.

Sec. 1.

This act shall be known and may be cited as the “Hertel-Law-T. Stopczynski port authority act”.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.102 Definitions.

Sec. 2.

As used in this act:

(a) “Authority” means a port authority created under this act and may also include the area within the jurisdiction of an authority.

(b) “Constituent unit” means a city or county requesting the incorporation of an authority.

(c) “Governing body of the city” means the city council or city commission of a city requesting incorporation of an authority created under this act.

(d) “Governing body of the county” means the county board of commissioners of a county participating in an authority created under this act.

(e) “Port facilities” means those facilities owned by the port authority such as: seawall jetties; piers; wharves; docks; boat landings; marinas; warehouses; storehouses; elevators; grain bins; cold storage plants; terminal icing plants; bunkers; oil tanks; ferries; canals; locks; bridges; tunnels; seaways; conveyors; modern appliances for the economical handling, storage, and transportation of freight and handling of passenger traffic; transfer and terminal facilities required for the efficient operation and development of ports and harbors; other harbor improvements; or improvements, enlargements, remodeling, or extensions of any of these buildings or structures.

(f) “Project” means the acquisition, purchase, construction, reconstruction, rehabilitation, remodeling, improvement, enlargement, repair, condemnation, maintenance, or operation of port facilities.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.103 Port authority; exercise of powers and duties; jurisdiction.

Sec. 3.

An authority may exercise and apply any or all of its powers and duties as prescribed and set forth in this act, within the respective boundaries of the county or counties creating a port authority under this act, including jurisdiction over commercially navigable water lying therein.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.104 Port authority; incorporation; recommendations; articles of incorporation; body corporate and politic; public purpose.

Sec. 4.

(1) A city and county, a combination of counties or a combination consisting of at least 1 city and 1 county, by joint resolution of their respective governing bodies, may request the governor to authorize the incorporation of an authority. The governor shall consider the recommendations of the department of state highways and transportation and the department of commerce in authorizing the authority. The initial articles of incorporation shall be approved by the governor and may thereafter be amended by resolution of the authority, subject to approval by the governor. After approval by the governor, the articles of incorporation and any amendments to those articles shall be effective upon filing with the secretary of state.

(2) An authority created under this act shall be a body corporate and politic.

(3) The exercise by an authority of the powers conferred by this act shall be considered and held to be an essential governmental function and a benefit to, and a legitimate public purpose of the state, the authority, and the constituent units.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.105 Port authority; appointment and terms of members; vacancy; reappointment; chairperson, vice-chairperson, and secretary-treasurer; quorum; voting; expenses; liability.

Sec. 5.

(1) Except as provided in subsection (5), an authority shall consist of 5 or 7 members as follows:

(a) One member shall be appointed by the governor.

(b) The remaining members shall be appointed by the governing body of each city and the governing body of each county that requested the incorporation of the authority. The representation on, and the number of members of, the authority shall be determined by agreement among the incorporating units and included within the joint resolution requesting incorporation of the authority.

(2) The members first appointed shall serve staggered terms. After the first appointment, each member shall serve a term of 4 years, except that a person appointed to fill a vacancy shall be appointed for the balance of the unexpired term. A member shall be eligible for reappointment.

(3) The members shall elect 1 of their membership as chairperson and another as vice-chairperson, shall designate the terms of office of those officers, and shall appoint a secretary-treasurer who need not be a member. A majority of the members of the authority shall constitute a quorum. The affirmative vote of a majority of the members shall be necessary for any action taken by the authority.

(4) The members shall serve without compensation but shall be reimbursed for all necessary travel and other expenses incurred in the discharge of their duties.

(5) An authority that is established in a county having a population of 1,500,000 or more shall consist of 5 members as follows:

(a) One member shall be appointed by the governor.

(b) Two members shall be appointed by a majority of all the members of the county board of commissioners of the county. The members appointed shall be nominated by the commissioners on the board who do not reside within the political boundaries of a city having a population of 750,000 or more.

(c) Two members shall be appointed by the mayor of a city having a population of 750,000 or more that is located in the county.

(6) To the extent not protected by the immunity conferred by 1964 PA 170, MCL 691.1401 to 691.1415, a member of the authority appointed under this section who exercises the powers contained in this act in good faith is immune from civil or administrative liability arising from that conduct, unless the conduct was gross negligence or willful and wanton misconduct.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979 ;-- Am. 2001, Act 244, Imd. Eff. Jan. 8, 2002



Section 120.106 Bond of secretary-treasurer.

Sec. 6.

Before the issuance of any bonds, notes, or other evidences of indebtedness under this act, the secretary-treasurer of an authority shall execute a bond in the penal sum of $100,000.00, conditioned upon the faithful performance of the duties of the office and executed by a surety company authorized to transact business in this state as surety. The bond shall be filed in the office of the secretary of state. The premium of the bond shall be a current expense of the authority.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.107 Advisory committees and councils.

Sec. 7.

An authority may organize and create advisory committees and councils to serve at the pleasure of the authority for terms and purposes considered to be in the best interest of furthering the intent and purpose of this act. The committees and councils shall be made up of persons especially skilled, knowledgeable, or experienced in international trade, finance, commerce, transportation, or labor. Members of the committees or councils shall serve without compensation but shall be entitled to reasonable and necessary expenses incurred in the discharge of their duties.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.108 Port authority; powers generally.

Sec. 8.

An authority may:

(a) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(b) Sue and be sued on the same basis as the state; and adopt and register with the secretary of state an official seal and alter that seal at its pleasure.

(c) Maintain offices at a place or places, either within or without its jurisdiction as it may determine.

(d) Acquire, construct, reconstruct, rehabilitate, improve, maintain, lease as lessor or as lessee, repair, or operate port facilities within its territorial jurisdiction, including the dredging of ship channels and turning basins and the filling and grading of land therefor. An authority may operate a leased facility, owned by the authority, if the lessee defaults and a new lease is negotiated or competitively bid.

(e) Designate the location and character of the port facilities which the authority may hold or own or over which it is authorized to act and regulate all matters related to the location and character of those port facilities.

(f) Acquire, hold, and dispose of real and personal property.

(g) Make directly, or through the hiring of expert consultants, investigations and surveys of whatever nature, including studies of business conditions, freight rates, port services, physical surveys of the conditions of channels and structures, and the necessity for additional port facilities for the development and improvement of commerce and recreation and for the more expeditious handling of that commerce and recreation, and make studies, surveys, and estimates, as necessary for the execution of its powers under this act.

(h) Promulgate all necessary rules to fulfill the purposes of this act.

(i) Issue its bonds, notes, or other evidences of indebtedness as provided in this act.

(j) Fix and revise from time to time and charge and collect rates, fees, rentals, or other charges for the use of a facility owned by the authority.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.109 Port authority; additional powers.

Sec. 9.

An authority may:

(a) Appear in its own behalf before boards, commissions, departments, or other agencies of the federal government or of any state or international conferences and before committees of the congress of the United States and the state legislature in all matters relating to the design, establishment, construction, extension, operation, improvement, repair, or maintenance of a project operated and maintained by the authority under this act, and appear before any federal or state agencies in matters relating to transportation rates, port services and charges, demurrage, switching, wharfage, towage, pilotage, differentials, discriminations, labor relations, trade practices, river and harbor improvements, aids to navigation, permits for structures in navigable waters, and all other matters affecting the physical development of, and the business interest of, the authority and those it serves.

(b) Make application for, receive and accept from any federal, state, or municipal agency, foundation, public or private agency, or individual, a grant or loan for, or in aid of, the planning, construction, operation, or financing of a port facility; and receive and accept contributions from any source of money, property, labor, or other things of value, to be held, used, and applied for the purposes for which the grant or contribution may be made.

(c) Appoint an executive director who shall be the chief administrative officer of the authority, and to whom the authority may delegate any of its administrative powers and authorizations. During employment the executive director shall not have a financial interest in port facilities or projects over which the authority has jurisdiction or power or authorization to act.

(d) Employ personnel as is necessary and employ the services of private consultants and engineers, legal counsel, accountants, construction and financial experts, and other agents for rendering professional and technical assistance and advice as may be necessary, and whose compensation, including the executive director, shall be determined by the authority.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.110 Port authority; additional powers.

Sec. 10.

An authority may:

(a) Subject to the authority of the federal government and the state and with the agreement of the constituent units, provide for the preservation of navigation within its territorial jurisdiction, including the establishment by regulation of lines beyond which piers, bulkheads, wharves, pilings, structures, obstructions, or extensions of any character may not be built, erected, constructed, or extended; provide by regulation for the stationing, anchoring, and movement of vessels or other watercraft; adopt rules to prevent material, refuse, or matter of any kind from being thrown into, deposited, or placed where it may fall, or be washed, into navigable waters under its jurisdiction; ascertain the depth and course of the channels of those navigable waters; erect and maintain, authorize the erection and maintenance of, and make rules respecting wharves, bulkheads, piers, and piling, and the keeping of the same in repair, to prevent injury to navigation or health; regulate the use of wharves, docks, piers, bulkheads, or pilings owned by it; lease or rent the same, and impose and collect dockage from vessels and watercraft lying at, or using the same; and collect wharfage and other charges upon goods, wares, merchandise or other articles landed at, shipped from, stored on, or passed over the same.

(b) Make and enter into contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act.

(c) Lay out, construct, acquire, operate, lease, sell, and convey planned industrial districts as a part of port facilities within its jurisdiction, subject to the restrictions contained in this act upon operation and ownership of port facilities.

(d) Do all acts and things necessary or convenient to promote and increase commerce and recreation within its territorial jurisdiction and carry out the powers expressly granted and any powers implied or necessary for the exercise of the powers expressly granted in this act.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.111 Port authority; liability.

Sec. 11.

Except with respect to docks or wharves owned, controlled, or operated by, the authority, this act shall not be construed to impose a duty upon an authority to a person using its waters in regard to the safety thereof, or to render an authority liable for loss of life or injury or damage to person or property, by reason of an obstruction in, or unsafe condition of, any part of its waters, nor shall this act be construed to render the authority liable in damages or otherwise for an omission to pass or enforce a rule or resolution made under this act.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.112 Acquisition of property by purchase, lease, or condemnation; sale or removal of structures; sale or lease of property.

Sec. 12.

(1) An authority may acquire by purchase or lease, when it considers the purchase or lease expedient, lands, structures, property, rights, rights of way, franchises, easements, and other interests in lands as it considers necessary or convenient for the construction or operation of a project, upon terms and at a price as considered reasonable and agreed upon between the authority and the owner thereof.

(2) An authority may acquire by condemnation lands, property rights, rights of way, franchises, easements, and other property, or parts thereof or rights therein, of a person, partnership, association, or corporation considered by the authority to be necessary for the construction or efficient operation of a project. However, a facility currently operated as a port facility by a terminal operator or a facility owned or operated by and for the exclusive use of the owner or operator and a facility owned or operated by a common carrier or public utility shall be exempt from this subsection. The condemnation shall be made in the manner provided by Act No. 295 of the Public Acts of 1966, as amended, being sections 213.361 to 213.391 of the Michigan Compiled Laws, except where that procedure may be inconsistent with this act.

(3) An authority may sell or remove the buildings or other structures upon lands taken by the authority, and may sell or lease lands or rights or interest in lands or other property taken or purchased for the purposes of this act.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.113 Contracts for acquisition, improvement, enlargement, or extension of port facilities; payment of cost; pledge of full faith and credit; tax levy; methods of raising funds; assessment of costs.

Sec. 13.

(1) An authority and 1 or more constituent units may enter into a contract or contracts for the acquisition, improvement, enlargement, or extension of port facilities and for the payment of the cost thereof by the contracting constituent units, with interest, over a period of not more than 40 years.

(2) Each contracting constituent unit shall pledge its full faith and credit for the payment of its obligations under the contract. If the constituent unit has taxing power, each year it shall levy a tax upon all real and personal property within the constituent unit, which may be imposed without limitation as to rate or amount, to the extent necessary for the prompt payment of that part of the contract obligations as shall fall due before the following year's tax collection. The tax shall be in addition to any tax which the contracting constituent unit may otherwise be authorized to levy and may be imposed without limitation as to rate or amount, but shall not be in excess of the rate or amount necessary to pay the contract obligation. If any contracting constituent unit at the time of its annual tax levy has on hand in cash any amount pledged to the payment of the current obligations for which the tax levy is to be made, then the annual tax levy may be reduced by that amount. For the purpose of obtaining the credit, funds may be raised by a contracting constituent unit in 1 or more of the following methods:

(a) By service charge to users of the facilities owned by the port authority.

(b) By setting aside state collected funds disbursed to the contracting constituent unit.

(c) By special assessment upon lands benefited.

(d) By setting aside any other available money.

(3) A contracting constituent unit may agree to raise all or any part of its contract obligation by 1 or more of the methods enumerated in subsection (2) which may be available. The various powers granted in this act to a constituent unit shall be exercised by its governing body.

(4) If a constituent unit, other than a county, operating under this act elects to raise money to pay all or a portion of its share of the cost of a project by assessing the costs upon benefited lands, its governing body shall so determine by resolution and fix the district therefor. The governing body shall then cause a special assessment roll to be prepared and thereafter the proceedings in respect to the special assessment roll and the making and collection of the special assessments on the roll, shall be in accordance with the provisions of the statute or charter governing special assessments in the constituent unit, except that the total assessment may be divided into any number of installments not exceeding 30, and any person assessed shall have the right at the hearing upon the special assessment roll to object to the special assessment district previously established.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.114 Revenue bonds; applicability of revenue bond act; revenue bonds payable solely from revenues or income.

Sec. 14.

(1) An authority may provide by resolution for the issuance of revenue bonds of the authority for the purpose of providing funds for paying the cost of port facilities, or for paying the cost of an extension, enlargement, or improvement of a project then under the control of the authority. The bonds issued under this section shall mature at a time or times, not exceeding 40 years after their date of issuance, as the authority may provide.

(2) Revenue bonds issued under this section are subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(3) Revenue bonds issued pursuant to this section shall not be considered to constitute a debt of this state, a political subdivision of this state, the authority, or any constituent unit, or a pledge of the faith and credit of this state or a political subdivision of this state or of the authority or any constituent unit, but shall be payable solely from the revenues or income to be derived from the projects. The revenue bonds shall contain on their face a statement to the effect that the bonds and attached coupons are payable solely from revenues and are not a general obligation of this state, a political subdivision of this state, the authority, or a constituent unit, and neither the faith and credit nor the taxing power of this state, a political subdivision of this state, the authority, or a constituent unit, is pledged to the payment of the principal of or the interest on the bonds.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979 ;-- Am. 1983, Act 23, Imd. Eff. Apr. 5, 1983 ;-- Am. 2002, Act 412, Imd. Eff. June 3, 2002



Section 120.114a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 14a.

A petition under section 14, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 188, Eff. Mar. 23, 1999



Section 120.115 Revenue bonds; form; date; denomination; place of payment; redemption; validity of signature or facsimile; issuance in coupon or registered form; registration, reconversion, and interchange of bonds.

Sec. 15.

An authority shall determine the form of the bonds of each series issued pursuant to section 14, including any interest coupons to be attached thereto, the date of the bonds, the denomination of the bonds, and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds of each series may be made redeemable before their maturity or maturities at the option of the authority, at a price and under the terms and conditions as may be fixed by the authority before issuance of the bonds. If an officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be an officer before delivery of the bonds, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery. The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of coupon and registered bonds.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.116 Revenue bonds; trust agreement.

Sec. 16.

Revenue bonds issued pursuant to this act shall be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, within or without the state. The trust agreement may pledge or assign the rentals and other revenues of the authority, but shall not convey or mortgage part or all of a project. The trust agreement shall contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the authority in relation to the acquisition or construction of a project and the extension, enlargement, improvement, maintenance, operation, repair, and insurance of a project and the custody, safeguarding, and application of all money and may contain provisions for the employment of consulting engineers in connection with the construction and operation of a project. The trust agreement shall set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by the bondholders and may contain any other provisions the authority may consider reasonable and proper for the security of the bondholders.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.117 Bonds as securities; investment; deposit.

Sec. 17.

(1) Bonds issued under this act are securities in which all public officers and public agencies of the state and its political subdivisions and all banks, trust companies, savings and loan associations, investment companies, and others carrying on a banking business, all insurance companies and insurance associations and others carrying on an insurance business, all administrators, executors, guardians, trustees and other fiduciaries, and all other persons may legally and properly invest funds, including capital in their control or belonging to them.

(2) Bonds issued under this act are securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is authorized by law.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.118 Additional bonds for acquisition of port facilities; authorization; resolution; issuance and execution of bonds; seal; negotiable instruments; maturities; payment; tax exemption; issuance of bonds or notes subject to revised municipal finance act.

Sec. 18.

(1) In addition to the bonds authorized in section 14, bonds may be issued for the purpose of acquiring port facilities, as follows:

(a) By the issuance of bonds in anticipation of payments to become due under contracts by which 1 or more constituent units agree to pay to an authority operating under this act certain sums toward the cost of the acquisition, improvement, enlargement, or extension of a project that may be made under this act. Contracts are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(b) By money advanced by an authority operating under this act under agreements with a constituent unit or other municipality for the repayment of the money.

(c) By money advanced, from time to time, before or during construction of a project, by a public corporation, for which an authority operating under this act shall reimburse the corporation with interest not to exceed 8% per annum or without interest as may be agreed, when funds are available for reimbursement. The obligation of an authority to make the reimbursement may be evidenced by a contract or note, which contract or note may be made payable out of the payments to be made by constituent units under contracts made pursuant to subdivision (b), or out of the proceeds of bonds issued pursuant to this act by the county or out of any other available funds.

(2) Bonds issued under this section shall be authorized by a resolution adopted by the authority. The bonds shall be issued in the name of the authority and shall be executed by the chairperson and secretary-treasurer of the authority, who shall also cause their facsimile signatures to be affixed to the interest coupons to be attached to the bonds. The authority shall adopt a seal that shall be affixed to the bonds. Bonds issued under this section shall be negotiable instruments and shall mature not more than 40 years after the date of issuance. The bonds and coupons shall be made payable in lawful money of the United States and shall be exempt from all taxation whatsoever by this state or by any taxing authority within this state.

(3) Bonds or notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979 ;-- Am. 1983, Act 23, Imd. Eff. Apr. 5, 1983 ;-- Am. 2002, Act 412, Imd. Eff. June 3, 2002



Section 120.119 Validation of bonds or notes; contesting validity.

Sec. 19.

Bonds or notes issued under this act by an authority are validated. An authority acting under this act or any constituent unit, including the county, shall not contest the validity of bonds or notes issued under this act or any contract which provides the security therefor, after the bonds are sold and delivered and the authority has received the consideration therefor.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.120 Contract for use of port facilities; increase in charges; duration of contract.

Sec. 20.

Any 1 or more municipalities or other public corporations, either within or without an authority, may contract for the use of port facilities from an authority operating under this act. The charges specified in a contract shall be subject to increase by the authority at any time in order to provide funds to meet the obligations of the project involved. A contract authorized pursuant to this section shall be for a period of not more than 50 years.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.121 Dock, waterfront, or riparian property; transfer, possession, or control.

Sec. 21.

The governing bodies of constituent units may, by majority vote, and with or without consideration, transfer or cause to be transferred to the authority or may place in its possession and control, by lease, or other contract or agreement, either for a limited period or in fee, any dock, waterfront, or riparian property owned or controlled by a constituent unit.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.122 Tax exemption.

Sec. 22.

(1) An authority created under this act shall be exempt from and shall not be required to pay taxes on property, both real and personal, belonging to the authority, which is used exclusively for a public purpose. However, the exemption shall not apply to property belonging to an authority while a private enterprise is a lessee of the property under a written lease. The bonds, notes, or other evidences of indebtedness, or their transfer, issued by an authority as authorized in this act, the interest thereon, the income derived, and the profit from a sale, shall be exempt from taxation, other than inheritance and estate taxes, within this state.

(2) This section constitutes a covenant and agreement with the holders of bonds, notes, or other evidences of indebtedness issued by an authority.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.123 Plan for future development, construction, and improvement of port and facilities; notice; comments; hearing; adoption; modification, amendment, or extension; plans for specific projects.

Sec. 23.

(1) An authority created on or after May 1, 1984 shall within 2 years after its creation prepare or cause to be prepared a plan for the future development, construction, and improvement of the port and its facilities, including the maps, profiles, and other data and descriptions necessary to set forth the location and character of the work to be undertaken by the authority. An authority in existence before May 1, 1984 shall prepare or cause to be prepared the plan provided for in this subsection not later than September 30, 1985. The authority shall notify the legislature on April 15, 1985, as to the progress of the plan. The authority shall cause notice by publication to be given upon the completion of the plan in a daily newspaper of general circulation in the area under the jurisdiction of the authority. The notice shall fix the time and place for hearing on the plan, which shall be not less than 30 nor more than 60 days after publication of the notice. Any interested person may file written comments to the plan, if those comments are filed with the secretary-treasurer of the authority not less than 5 days before the date fixed for the hearing. After the hearing, the authority may adopt the plan, with any modifications or amendments, as the official plan of the authority. The authority, after adoption of the plan, may modify, amend, or extend the plan after notice and hearing in the manner prescribed in this subsection.

(2) The plan and any modification, amendment, or extension, when adopted by the authority after notice and hearing, shall be conclusive except that plans for specific projects, to be undertaken in execution of the official plan, shall not be adopted by the authority without prior individual approval by the governing bodies of its constituent units, the state transportation department, and the department of commerce.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979 ;-- Am. 1984, Act 256, Imd. Eff. Nov. 30, 1984



Section 120.124 Operating budget.

Sec. 24.

(1) The authority shall submit in writing a detailed estimate of the budget required for the business and conduct of an authority's affairs, initially, for a 2-year period, and annually thereafter to the governing bodies of its constituent units, the department of commerce, and the department of state highways and transportation for approval. The state shall provide 50% of the operating budget of the authority, to be included in the department of state highways and transportation budget which shall be subject to legislative approval. Fifty percent of the operating budget of an authority in which not more than 1 county and not more than 1 city participate shall be funded equally by the participating county and city.

(2) A city or county creating or participating in an authority may appropriate for the use of the authority, and include in its levy for general fund purposes, an amount considered proper. However, the total amount permitted by law to be levied by a city or county for general fund purposes shall not be considered increased by this section.

(3) As used in this section, “operating budget” means solely operation and maintenance expenses of an authority not included in the cost of a specific project, and interest on notes, but excludes amounts for debt service on bonds and amounts for acquisition, construction, enlargement, improvement, or extension of port facilities.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.125 Surplus of unencumbered funds; disposition.

Sec. 25.

If at the end of a fiscal year a surplus of unencumbered funds remains after providing for the operating expenses of an authority, the authority may pay that surplus into the general funds of the state and of its constituent units in the same proportion which the appropriations made by each to the authority bear to each other.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.126 Entry on lands, waters, and premises; purpose; reimbursement for actual damages.

Sec. 26.

For the purpose of making surveys, soundings, drillings, examinations, and investigations as it considers necessary or convenient for the purposes of this act, an authority and its authorized agents and employees may enter upon the lands, waters, and premises in the authority and that entry shall not be considered a trespass; nor shall an entry for these purposes be considered an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for actual damages resulting to the lands, waters, or premises as a result of these activities.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.127 Employees of port authority; transfer and payment of sick leave and annual leave; salary rate; job seniority and pension rights.

Sec. 27.

(1) The employees of an authority, existing on the effective date of this act, of a city or county which creates or participates in an authority created under this act shall become the employees of that succeeding authority.

(2) Each employee at his or her option may transfer all or part of accumulated sick leave and shall be paid 1/2 of all unused accumulated sick leave not transferred. The employee also may transfer all or part of accumulated annual leave not to exceed more than 27 days and shall be paid for all unused accumulated annual leave not transferred.

(3) The transferred employee shall continue at his or her present salary rate, and if greater than that paid in the constituent unit for similar work, shall remain at the current level until matched by that constituent unit.

(4) Job seniority and pension rights shall be credited as if first employed by the constituent unit.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.128 Annual report; audit.

Sec. 28.

An authority shall make an annual report of its activities within 3 months after the close of its fiscal year to the governor and to the governing body of each constituent unit. The report shall include a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once each year by a certified public accountant, with the cost to be treated as an operation expense.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.129 Liberal construction; powers cumulative.

Sec. 29.

This act, being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect its purposes. Powers granted in this act shall be cumulative and not exclusive of one another and may be exercised notwithstanding that bonds, notes, or other evidences of indebtedness are not issued.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979



Section 120.130 Repeal of MCL 120.1 to 120.35; effective date of subsection (1).

Sec. 30.

(1) Act No. 234 of the Public Acts of 1925, as amended, being sections 120.1 to 120.35 of the Compiled Laws of 1970, is repealed.

(2) Subsection (1) shall not take effect until the constituent bodies of each port authority created pursuant to Act No. 234 of the Public Acts of 1925 and in existence on the effective date of this act participate in the creation of an authority pursuant to this act and the membership of the commission governing that authority is appointed.

History: 1978, Act 639, Imd. Eff. Jan. 11, 1979









Chapter 121 - Charter Water Authority

Act 4 of 1957 CHARTER WATER AUTHORITY ACT (121.1 - 121.29)

Section 121.1 Charter water authority; definition; intent of act, limitation on authority.

Sec. 1.

As used in this act, “water supply and transmission system” means plants, works, instrumentalities and properties used or useful in connection with obtaining a water supply and the treatment thereof, and necessary transmission mains and appurtenances for the distribution of the water to the cities, villages and townships within the territorial limits of the authority. The cities, villages and townships shall continue to own, operate and maintain their own water distribution systems. It is the intent of this act to provide an equitable and reasonable method and means of financing and acquiring a central water supply and transmission system to supply potable water in sufficient quantities to local governmental units for distribution and sale to their own customers and users. The authority shall be limited to acquiring, owning and operating the central water supply and transmission system in the manner authorized by this act, either within or without the corporate limits of the authority.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.2 Incorporating municipalities; act as charter.

Sec. 2.

Any 2 or more cities, villages or townships, or any combination thereof, having a combined current state equalized valuation of not less than $200,000,000.00, by vote of their respective electors, may incorporate an authority comprising the territory within their respective limits for the purpose of acquiring, constructing, purchasing, operating and maintaining a water supply and transmission system. The authority shall be a public municipal corporation with the rights, powers and duties set forth in this act, which act shall constitute the charter of such municipal corporation.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.3 Referendum on joinder; form of ballot.

Sec. 3.

Each city, village or township desiring to become a part of the authority shall indicate, by resolution of its legislative body, its desire to become a part thereof, and shall submit the proposition of becoming a part of the authority to a vote of its qualified electors at a general or special election to be called for such purpose. The procedures relative to conducting the election shall be as provided in the general election law. The proposition to be submitted in each city, village or township shall be substantially as follows:

“Shall the (city, village or township, as the case may be) of .............. , become a part of an authority incorporated as a municipal corporation under the provisions of Act No. ...... of the Public Acts of 1957, entitled 'An act to provide for the incorporation of municipal authorities to acquire, own and operate water supply and transmission systems; to provide a municipal charter therefor; and to prescribe the powers and functions thereof,' said municipal authority to have the power pursuant to its charter to issue general obligation bonds and to levy taxes for the payment thereof, the total principal amount of which bonds at no time shall exceed 5% of the total state equalized valuation of the governmental units comprising the authority?

Yes ( )

No ( ).”

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.4 Referendum; simultaneous submission.

Sec. 4.

Any city, village or township shall become a member of the authority when a majority of the electors voting on the proposition vote in favor thereof. The proposition to incorporate the authority shall be submitted at a general or special election held simultaneously in each city, village or township having indicated its desire to become a part of the authority.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.5 Referendum; certificates, incorporation, name.

Sec. 5.

If on the vote being canvassed in each city, village or township, the result is determined to be in favor of the incorporation, the city clerk in the case of cities, the village clerk in the case of villages, and the township clerk in the case of townships, each shall file with the secretary of state and with the county clerk of the county in which the city, village or township is located, a certified copy of the resolution of their legislative body indicating its desire to become a part of the authority, a certified copy of the notice of election at which the question was submitted to the electors, and a certified copy of the canvassing resolution showing that the incorporation proposition was approved by a majority of the electors voting thereon, which resolution shall also give the number of votes cast on the proposition and the number cast for and against the same. From the date of the filing, the authority shall be deemed to be duly and legally incorporated under the provisions of this act if the total current state equalized valuation of such units of government so filing shall be $200,000,000.00 or more. If the electors of 1 or more cities, villages or townships vote against becoming a part of the authority, such fact shall not defeat the incorporation if the incorporation was approved by the electors of any 2 or more remaining cities, villages or townships having a current state equalized valuation of $200,000,000.00 or more; but the remaining cities, villages or townships shall constitute the boundaries of the authority, and a part thereof, if the legislative bodies of the remaining units of government, by resolution, approve the incorporation. Copies of the resolutions shall be filed in the office of the secretary of state and the county clerk of the county in which the units of government are situated. The incorporated authority shall then be known and designated as “The charter water authority of the (name cities, villages and townships becoming a part thereof), county (or counties) of .................... , Michigan” unless the governing body of the authority adopts a distinctive name for the authority, and files it in the office of the secretary of state.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.6 Board of commissioners; voting strength, term.

Sec. 6.

The incorporated authority shall be directed and governed by a board of commissioners appointed as herein provided. The legislative body of each city, village or township constituting a part of the authority, within 30 days after the incorporation of the authority, shall elect a commissioner as its representative on the board of commissioners. The commissioner from each city, village or township shall have 1 vote. In determining the voting strength of a commissioner from a township in which is located a village or villages which are also constituent members of the authority, there shall be subtracted from the state equalized valuation of such township that proportion of such state equalized valuation of that township which the total assessed valuation of such member village or villages bears to the total assessed valuation of such township as a whole, as determined by the township board of review. In determining the voting strength of a commissioner from a village, such village shall be deemed to have a state equalized valuation equal to that proportion of the state equalized valuation of the whole township in which such village is located as the assessed valuation of such village, as determined by the township board of review, bears to the assessed valuation of the whole township in which such village is located, as last determined by the township board of review. In addition to such 1 vote, the commissioner from each city, village or township having a state equalized valuation in excess of $40,000,000.00 shall have 1 cumulative and additional vote for each $40,000,000.00 or any part thereof of state equalized valuation for the city, village or township he represents in excess of $40,000,000.00. Each commissioner's voting strength shall be determined initially as of the date of incorporation of the authority, and shall be redetermined every 5 years thereafter. The state equalized valuation for each city, village or township shall be determined initially and redetermined by the latest official figures applicable to that city, village or township. The commissioners shall serve for 4 years or until their successors are appointed.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.7 Board of commissioners; first meeting, officers, employees, bylaws, office.

Sec. 7.

The board of commissioners shall hold their first meeting within 1 month after their selection, on the call of the mayor of the most populous city of the authority, or if no city is a part of the authority, the mayor or president of the most populous village, or if no city or village is a part of the authority, the supervisor of the most populous township, as determined by the last federal decennial census. At the first meeting the board of commissioners shall elect a chairman and a vice-chairman, who shall be members of the board of commissioners, and a secretary and a treasurer, who need not be members. The board shall select and employ such other officers and employees and engage such engineering, legal and other professional services as it deems necessary to effectuate its purposes and fix the compensation therefor. The board may adopt such rules of procedure and bylaws as it deems advisable and shall designate an office or location as its principal place of business.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.8 Board of commissioners; record of proceedings; accounts, audit, bond.

Sec. 8.

The board of commissioners shall keep a written record of every session of the board, which record shall be public. It shall also provide for a system of accounts to conform to any uniform system required by law, and for the auditing at least once yearly of the accounts of the treasurer by a competent certified public accountant, and the balance sheet showing the financial condition of the authority as of the date of the audit shall be published in 1 or more newspapers which have a general circulation in the governmental units comprising the authority within 30 days after such audit is received by the board of commissioners. The board shall require of the treasurer a suitable bond by a responsible bonding company, to be paid for by the board.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.9 Rates and charges; revision; revenues, priority.

Sec. 9.

The board of commissioners, by resolution adopted by a 2/3 majority of the total authorized votes, prior to the acquisition or construction of a water supply and transmission system, and prior to the issuance of any bonds for such purposes, shall establish an initial schedule of rates and charges for the use of water to be furnished by the system to the governmental units within the corporate limits of the authority. The rates and charges may be fixed and revised from time to time by the board of commissioners within the limitations and conditions provided in the terms of any contract for the sale of water entered into between the authority and the governmental units within the corporate limits of the authority. Moneys derived from the collection of such rates and charges shall be applied and used by the authority in manner following, and in the following priority:

(1) To provide for the payment during each fiscal year of all current expenses of administration, operation and maintenance as may be necessary to preserve the system in good repair and working order.

(2) In the discretion of the board of commissioners, there may be set aside during each fiscal year moneys to provide a reserve fund for replacements or major repairs and improvements not anticipated or considered to be a part of current expenses of administration, operation or maintenance.

(3) Any balance remaining at the end of any fiscal year shall be deposited into the debt retirement fund to be established by the board of commissioners pursuant to the provisions of section 17 of this act and used only for the purpose of paying any bonded indebtedness incurred in accordance with the authorization contained in this act.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.10 Rates and charges; duration of contract with governmental unit.

Sec. 10.

After the establishment of initial rates and charges as required by section 9 of this act, the authority and the governmental units within its corporate limits may contract for the sale and purchase of water from any such system for a period of not exceeding 50 years.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.11 Budget; submission, hearing, adoption.

Sec. 11.

On or before February 1 of each year, the board of commissioners shall prepare and submit to the governing bodies of each governmental unit comprising the authority, a proposed budget covering its anticipated expenses of administration, operation and maintenance, plus any reserve therefor to be established, for the next succeeding fiscal year. The budget shall include a statement showing the amounts necessary to retire all principal and interest on any bonds of the authority maturing during the next ensuing fiscal year, the anticipated revenues to be derived from rates and charges during the fiscal year, and the proposed tax levy to provide funds for meeting its requirements for operation, administration, maintenance or debt retirement if necessary. Any governmental unit within the corporate limits of the authority shall be entitled to a hearing before the budget is finally adopted, upon request being made to the authority within 30 days after receipt of a copy of the proposed budget. The annual budget shall be finally adopted by the authority on or before June 1 of each year.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.12 Fiscal year.

Sec. 12.

The fiscal year of the authority shall commence on July 1 of each year and end on June 30 of each year, unless the board of commissioners, by resolution, establishes a different fiscal year.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.13 Bonds; maximum; authorizing resolution, contents.

Sec. 13.

For the purpose of constructing, acquiring, improving, enlarging or extending a water supply and transmission system, including the payment of engineering, legal and financing expenses in connection therewith, and after the establishment of the initial rates and the execution of contracts for the sale and purchase of water with each governmental unit within the corporate limits of the authority as provided in sections 9 and 10 of this act, the authority may borrow money and issue its negotiable general obligation bonds for such purpose. The total principal amount of the bonds, at no time, shall exceed 5% of the total state equalized valuation of the combination of governmental units comprising the authority. The bonds shall be issued only after the adoption of a resolution by a 2/3 majority of the total authorized vote. The resolution shall briefly describe the water supply and transmission system to be constructed, acquired, improved or extended, the estimated cost thereof, shall state that contracts for the sale and purchase of water have been entered into with all the governmental units comprising the authority, that initial rates have been established for the sale of water by the authority to the governmental units, the date, maturities and maximum interest rate at which the bonds shall be sold, prior redemption features of the bonds, if any, and an irrevocable pledge on the part of the authority to levy annually the taxes necessary to provide sufficient funds for the payment of principal and interest on the bonds as they mature in the manner authorized by this act. The resolution shall specify such other details and matters as may be deemed necessary or advisable to provide for the prompt and orderly retirement of the bonds and the interest thereon at maturity. Interest for the period of construction of any water supply and transmission system and for 1 year thereafter, and operating expenses of the authority during the construction period and not to exceed 6 months thereafter, may be capitalized and included as a part of any bond issue.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.14 Repealed. 2002, Act 446, Imd. Eff. June 17, 2002.



Section 121.14a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 14a.

(1) The resolution authorizing the issuance of bonds by the authority shall be published in full in a newspaper of general circulation within the corporate limits of the authority within 1 week after its adoption. If, within 30 days from the publication of the resolution, a petition signed by not less than 2% of the registered electors in any part of the authority is filed with the secretary of the authority, requesting a referendum upon the question of the issuance of the bonds, then the bonds shall not be issued until approved by the vote of a majority of the qualified electors residing within the corporate limits of the authority voting on the question.

(2) If a petition for a referendum is filed with the secretary of the authority within the prescribed time period, the board of commissioners of the authority, by resolution, shall establish the date of the election, which shall be not less than 60 days or more than 90 days after the adoption of the resolution. The secretary of the authority, within 3 days after the adoption of the resolution, shall transmit a certified copy of the resolution to the governing body of each city, village, or township that is a part of the authority. The governing body of each city, village, or township shall forthwith provide for an election in accordance with the resolution so passed, in which the question of issuing the bonds shall be submitted. The ballots for use in the election shall be provided by the authority and the elections shall be conducted in the same manner as all special elections are required to be conducted in the respective cities, villages, and townships except that wherever any part or all of a village belonging to the authority is located in a township that is not a member of the authority, the village shall conduct the special election.

(3) The governing bodies of the cities, villages, and townships that are a part of the authority shall act as a board of canvassers and shall certify the results of the election to the board of commissioners of the authority within 5 days after the date of the election. The board of commissioners of the authority within 5 days after the date of election shall compile and tabulate the vote as received from the respective cities, villages, and townships and certify the result of the election by resolution upon the records of the authority and a majority of the total valid votes cast at the election voting “yes” on the question submitted shall constitute an approval.

(4) A petition under subsection (1), including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957 ;-- Am. 1998, Act 189, Eff. Mar. 23, 1999



Section 121.15 Bonds; issuance subject to revised municipal finance act.

Sec. 15.

Bonds issued by any authority under the provisions of this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957 ;-- Am. 2002, Act 446, Imd. Eff. June 17, 2002



Section 121.16 Taxes; rates; assessment; levy; collection; subjects.

Sec. 16.

The authority shall levy each year a sufficient tax, taking into account the probable delinquency in tax collections, to pay the principal and interest on all bonds lawfully issued by the authority under the provisions of this act, maturing prior to the next tax collection period. Except as otherwise provided by law, the tax for the purpose of paying the bonded indebtedness shall be unlimited as to rate or amount. The tax rate shall be uniform for all territory comprising the authority. The tax rate for all cities, villages, and townships that are members of the authority shall be based and assessed upon the current taxable value of the cities, villages, and townships. On or before August 1 of each year, the authority, by its board of commissioners, shall certify to the tax collecting officers of each city and township comprising the authority the tax rate determined by it to be necessary for the above purposes, and the tax collecting officers shall include the tax rate as a separate item in the next county tax levied in the city or township. All the taxes shall be assessed, levied, collected, and returned in the same manner as county taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, and shall have the same priority rights and bear the same interest and penalties as county taxes. In the levy and collection of the taxes, the tax collecting officials of the cities and townships comprising the authority, and the county treasurers in the event the taxes are returned delinquent, shall be considered to be acting as agents for and on behalf of the authority. All money collected by any tax collecting officer from the tax levied under the provisions of this act shall be transmitted as collected to the authority and used by it solely for the payment of principal and interest on its bonds issued under this act. Any village that is a part of the authority shall be considered a part of the township in which it is located for the purposes of this section, if the township is a part of the authority. If any village that is a part of the authority is located in a township that is not a part of the authority, the authority shall certify to the township treasurer of the township in which the village is located, the tax rate as determined in this section, and the taxes shall be levied and collected as a part of, and as an independent item in, the county tax bills levied in the village. The subjects of taxation for the authority purposes shall be the same as for state, county, and school purposes under the general law.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957 ;-- Am. 2002, Act 446, Imd. Eff. June 17, 2002
Constitutionality: This section, authorizing the levy of property taxes which statutorily are unlimited as to rate or amount, violates the 15-mill limitation of Const 1908, art 10, § 21, now Const 1963, art 9, § 6. Bacon v Kent-Ottawa Metropolitan Water Authority, 354 Mich 159; 92 NW2d 492 (1958).



Section 121.17 Repealed. 2002, Act 446, Imd. Eff. June 17, 2002.



Section 121.18 Taxes; administration expenses.

Sec. 18.

The authority may levy in any year, in addition to the tax required for the payment of bonded indebtedness, a tax for the purpose of providing funds for administration expenses of the authority and such other purposes of the authority as may be determined to be necessary by the board of commissioners. The tax shall be uniform and shall in no event exceed 1/2 mill on the combined state equalized valuation for all governmental units comprising the authority, and shall be levied only after the adoption of a resolution therefor by unanimous vote of all the members of the board of commissioners of the authority. The tax shall be levied and collected in the same manner as taxes for the payment of bonded indebtedness are levied and collected under the provisions of section 16 of this act.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957
Constitutionality: This section, authorizing the levy of property taxes which statutorily are unlimited as to rate or amount, violates the 15 mill limitation of Const 1908, art 10, § 21, now Const 1963, art 9, § 6. Bacon v Kent-Ottawa Metropolitan Water Authority, 354 Mich 159; 92 NW2d 492 (1958).



Section 121.19 Taxes; payment by constituent municipality.

Sec. 19.

Any city, township or village which is located in a township which is not a part of the authority, within 30 days after certification of the tax rate by the authority as required by section 16 of this act, in lieu of the levy and collection thereof, may pay to the authority the full amount of the tax as though fully collected, out of funds available for such purpose, in which event it shall not be obligated to include the tax rate as a part of the county tax bills as required by sections 16 and 18 of this act. Any such city, village or township may pay such moneys out of water rates and charges which it may charge users of water from its local distribution system, or from such revenues not earmarked for the payment of indebtedness by virtue of bonds issued under the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Compiled Laws of 1948, and any ordinance enacted pursuant to its provisions, or from such other moneys which may be lawfully used for such purposes.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.20 Contract payments; powers of municipal legislative body.

Sec. 20.

The legislative body of each city, village or township which is a part of the authority may raise by tax, pay from its general funds, or from its revenues derived from operation of its water system not earmarked or pledged for other purposes, any moneys required to be paid for water purchased from the authority by the terms of any contract between it and the authority pursuant to the provisions of section 10 of this act.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.21 Charter water authority; body corporate; charter, powers.

Sec. 21.

The authority shall be a municipal corporation, and a public body corporate with power to sue and be sued in any court of this state. This act shall be considered to be its charter, and it shall possess all powers necessary to carry out the purposes of its incorporation and those incident thereto as expressed in this act. The enumeration of any powers in this act shall not be construed as a limitation upon such general powers.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.22 Authority; acquisition of water supply and transmission system, condemnation.

Sec. 22.

The authority may acquire property for a water supply and transmission system by purchase, construction, lease, gift, devise or condemnation, either within or without its corporate limits, and may hold, manage, control, sell, exchange or lease such property. For the purpose of condemnation, it may proceed under the provisions of Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Compiled Laws of 1948, or any other appropriate statute.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.23 Authority; change in municipal jurisdiction.

Sec. 23.

No change in municipal jurisdiction over any territory within an authority shall affect in any manner the authority or its boundaries. If a new city is incorporated from a township in the authority, then the new city shall be deemed to be a part of the authority, and a constituent municipality thereof. No change in the jurisdiction over any territory in any city, village or township which has contracted to purchase water from the authority pursuant to the provisions of section 10 of this act, shall impair in any manner the obligations of the contract, but the same shall be carried out, insofar as such territory is concerned, by the authority and the municipality as shall have jurisdiction to furnish water to the territory.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.24 Authority; advancements for administrative expense.

Sec. 24.

The legislative body of each municipality which is a part of the authority may advance or loan to the authority any moneys required for administrative expenses or for the purpose of obtaining maps, plans, designs, specifications and cost estimates of a proposed water supply and transmission system. Any advances or loans may be included as a part of any bond issue by the authority under the provisions of this act, and repaid to the municipality upon the sale of the bonds.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.25 Authority; contracts for water to nonconstituent municipalities, duration.

Sec. 25.

The authority and any municipality which is not a part thereof, may enter into a contract for the furnishing of water service from any water supply and transmission system owned or operated by the authority. The contract shall provide for reasonable charges or rates for the service furnished, which shall be not less than the rates charged to municipalities of the same classification which are a part of the authority. Any income derived from such contracts shall be applied and used by the authority in the same manner as provided in section 9 of this act. No such contract shall be for a period exceeding 40 years.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.26 Joinder of municipality after incorporation of authority; procedure.

Sec. 26.

(1) Any municipality which did not join in the incorporation of an authority may become a part thereof by:

(a) The adoption of a resolution by the legislative body of the municipality indicating its intent to become a part of the authority, a certified copy of which resolution shall be forwarded to the secretary of the board of commissioners of the authority;

(b) The adoption of a resolution by the board of commissioners of the authority approving the addition of the municipality to the authority as a part thereof and specifying the terms and conditions of admittance. The resolution shall require a 2/3 majority of the total authorized votes of the board of commissioners; and

(c) The submission of the question of joining the authority to a vote of the qualified electors of the municipality at any general or special election called for such purpose.

(2) The question submitted shall be in substantially the form provided in section 2 of this act, except the name of the incorporated authority may be expressed in the ballot. The proposition shall be deemed to have carried if a majority of the qualified electors in the municipality voting thereon vote in favor of the proposition.

(3) Proof of the foregoing requirements shall be filed with the secretary of state and the county clerk of the county in which the municipality is located. The municipality, from the date of such filing, shall be deemed a part of the authority and subject to the provisions of this act.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.27 Additional powers.

Sec. 27.

The powers herein granted shall be in addition to those granted by any charter or other statute.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.28 Construction of act.

Sec. 28.

The provisions of this act shall be liberally construed in the interest of the public health and welfare and the safety of persons and property within the authority incorporated under the provisions of this act.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957



Section 121.29 Charter water authorities; short title.

Sec. 29.

This act shall be known and may be cited as the “charter water authority act”.

History: 1957, Act 4, Imd. Eff. Mar. 20, 1957









Chapter 123 - Local Government

Act 38 of 1883 DIVISION OF TERRITORY (123.1 - 123.11)

Section 123.1 Division of territory; adjustment of property rights and liabilities.

Sec. 1.

When land shall be detached from any city or township in this state and attached to any city or township, or organized into a new township, the moneys, rights, credits and personal property belonging to any city or township, the boundary of which may be so changed, or from which a new township shall be organized, shall be divided between said cities, townships, or city and township; the city or township to which said territory is attached, or the newly organized township, as the case may be, to have such a proportion as the value of the taxable property attached thereto, or embraced in such new township, bears to the whole value of the taxable property of the city or township from which said territory was detached and the city or township from which territory is detached shall be entitled to the balance of said moneys, rights, credits and personal property, the value of said taxable property to be ascertained from the assessment roll of said city or township made immediately before such change of boundary: Provided, That in case said assessment roll shall have been lost or destroyed, the value of said taxable property may be ascertained by the assessment or tax roll of said city or township made before and nearest to the time of said change of boundary which can be produced; and in case all of the assessment and tax rolls of said city or township made prior to such division or organization of the new township shall have been lost or destroyed, then the value of said taxable property may be determined by any other competent evidence.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109b ;-- Am. 1887, Act 51, Imd. Eff. Mar. 29, 1887 ;-- CL 1897, 3462 ;-- CL 1915, 3452 ;-- CL 1929, 2334 ;-- CL 1948, 123.1



Section 123.2 Division of territory; sale of lands; division of proceeds.

Sec. 2.

When the boundary of any city or township shall be changed in the manner provided in the preceding section, any land of which such city or township, from which said territory is detached, shall be seized, shall be sold by the proper city or township authorities of the city or township in which said land was located before the division, and the moneys derived from such sale shall be divided between the said city and township in the manner provided in section 1 of this act; and the city or township in which the said land may be situated after the change of boundary may purchase the said real estate.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109c ;-- CL 1897, 3463 ;-- CL 1915, 3453 ;-- CL 1929, 2335 ;-- CL 1948, 123.2



Section 123.3 Division of territory; burial grounds.

Sec. 3.

The preceding section of this chapter shall not apply to any cemetery or burying ground belonging to any city or township, but the same shall belong to the city or township within which it may be situated after the division shall have been made.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109d ;-- CL 1897, 3464 ;-- CL 1915, 3454 ;-- CL 1929, 2336 ;-- CL 1948, 123.3



Section 123.4 Division of territory; apportionment of debts.

Sec. 4.

All debts owing by a city or township from which territory has been detached, as provided for in section 1 of this act, shall be apportioned in the same manner as the personal property of such city or township, and each city and township shall be charged with and pay its share of the debts according to such apportionment.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109e ;-- CL 1897, 3465 ;-- CL 1915, 3455 ;-- CL 1929, 2337 ;-- CL 1948, 123.4



Section 123.5 Division of territory; joint settlement meeting, notice.

Sec. 5.

As soon after the said change of boundary as practicable either any city or township, the boundary of which has been changed, may give notice to the other cities or townships, the boundaries of which have been changed by such division, to meet with said city or township giving the notice for a settlement of the matters in difference between said cities or city and township growing out of the said division and change of boundary, which notice may be served, in case of cities, upon the mayor of the city, and in case of townships upon the township clerk, and such notice shall specify the object for which it is given, the place of meeting, which shall be in 1 of said cities or townships, and the time of such meeting, which shall not be less than 20 days after service of such notice as aforesaid.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109f ;-- CL 1897, 3466 ;-- CL 1915, 3456 ;-- CL 1929, 2338 ;-- CL 1948, 123.5



Section 123.6 Division of territory; representation at settlement meeting; duties at meeting.

Sec. 6.

If said notice is given by a city it shall be the duty of the mayor of said city to appoint a committee of 4 from the aldermen of said city to meet with the township board of any such township and settle the matters in difference between the city and townships. And it shall be the duty of the mayor of any city upon which such notice shall be served to appoint from the aldermen of the city a committee of 4 for like purpose; and the township clerk of the township upon whom such notice shall be served shall immediately give notice to the members of the township board of the time and place said meeting has been called, and it shall be the duty of said committees so appointed in such cities and the township boards of any such townships, to meet at the time and place designated in the notice, and make a fair and equitable division of the money, rights, credits, and personal estate, and apportionment of the indebtedness of said cities or townships from which territory has been detached, as provided in section 1 of this act, between the said city and townships.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109g ;-- CL 1897, 3467 ;-- CL 1915, 3457 ;-- CL 1929, 2339 ;-- CL 1948, 123.6



Section 123.7 Division of territory; institution of proceedings in chancery; decree.

Sec. 7.

If the mayor of any such city upon whom such notice shall be served shall neglect or refuse to appoint a committee as provided for in section 6 of this act, or the township clerk of any township shall neglect or refuse to notify the township board of the time and place of such meeting, or if said committee be appointed and such township board notified, if they shall neglect or refuse to meet at the time and place specified for the settlement, or having met, shall refuse, fail, or neglect to arrive at a settlement of the matters submitted to them by the preceding sections of this chapter, then the city or township giving the notice may file a bill in the circuit court in chancery in the proper county against such other city or township as is entitled under the provisions of this act to have a portion of the personal property, money, rights, and effects of the city, village or township from which said land shall be detached, or liable to contribute to the payment of the debts of the said city, village, or township for an accounting and settlement, or in such suit in chancery between said city and township, or between such cities, and a decree may be entered in the said case fixing the amount which each of said cities or townships shall be entitled to of the moneys, rights, credits and personal property of said city or township, the boundary of which has been changed by detaching territory therefrom as specified in section 1 of this act, and said decree may also apportion the amount which each of said cities or townships shall be liable for of the indebtedness of any such city or township from which lands may be detached as above specified.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109h ;-- CL 1897, 3468 ;-- CL 1915, 3458 ;-- CL 1929, 2340 ;-- CL 1948, 123.7



Section 123.8 Liability for pro rata share of indebtedness paid.

Sec. 8.

Upon payment of any of its indebtedness existing prior to said change of boundary by any city or township, the boundary of which has been changed as provided for in this act, the remaining cities or townships, the boundaries of which have been changed by said division, shall be liable to and pay to the city or township paying any such indebtedness their pro rata share of the indebtedness so paid.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109i ;-- CL 1897, 3469 ;-- CL 1915, 3459 ;-- CL 1929, 2341 ;-- CL 1948, 123.8



Section 123.9 Construction and scope of act.

Sec. 9.

This act shall be applied to any change in the boundary of any incorporate village whenever it shall not be a part of any township within this state.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109j ;-- CL 1897, 3470 ;-- CL 1915, 3460 ;-- CL 1929, 2342 ;-- CL 1948, 123.9



Section 123.10 Construction of act; existing change but no settlement.

Sec. 10.

That in all cases where the boundaries of cities or townships have been heretofore changed in the manner specified in section 1 of this act, and no settlement of the matters in difference between said cities, or city and townships, has been arranged, and no division of the moneys, rights, credits and personal property of said cities or townships made, or no apportionment of the indebtedness due from the city or township from which territory has been detached in making the division, shall have been made, the provisions of this act shall apply; and the provisions of this act shall extend to such cases and a settlement of said matters made and enforced in the same manner as though said division were made after the passage and taking effect of this act.

History: 1883, Act 38, Eff. Sept. 8, 1883 ;-- How. 3109k ;-- CL 1897, 3471 ;-- CL 1915, 3461 ;-- CL 1929, 2343 ;-- CL 1948, 123.10



Section 123.11 New assessment district; assessment and collection; reassessment of bonded indebtedness; circuit court, jurisdiction.

Sec. 11.

When land shall be detached from any city, township or village in this state and attached to any city, township or village, as in the first section of this act provided, and a special assessment district or districts shall have been created and a special assessment roll or rolls shall have been made and special assessments levied thereon by such city, township or village prior to the detachment therefrom of land as aforesaid, and the same shall not have been paid in full, such city, township or village from which such land is detached or to which such land is annexed may create a new assessment district or districts out of the territory of such special assessment district or districts so attached or remaining, as the case may be, and may make a new assessment roll, and charge the property of such assessment district or districts or the owner or owners thereof with the payment of the whole or any portion of the special assessment unpaid; Provided, That in case any part of the assessment so made upon any lot or parcel of land shall have been paid in whole or in part, the said lot or parcel of land in said assessment district or districts shall be credited with the payment thereof upon such new assessment roll, or a certified copy of such special assessment roll may be made by the city, township or village having the custody thereof, and when so made shall be turned over to the municipality to which land has been annexed or detached, as the case may be, as aforesaid; and the collection of the said special assessment upon said assessment district or districts so divided shall be continued in all respects according to law by the proper officer of each of said municipalities upon the portion of the assessment district or districts within either of said municipalities after such annexation or detachment of land as aforesaid; or if the whole of any special assessment district or districts so created as aforesaid shall be annexed to another municipality, a new special assessment may be made upon the territory of the original assessment district or districts by the municipality to which said special assessment district or districts shall have been annexed, and the assessment collected in the same manner as special assessments are collected by such municipality; or the original assessment roll made by the municipality from which the land shall have been taken as aforesaid may be used by the municipality to which the assessment district or districts has been annexed, upon which to collect the assessment or any part thereof; or where any tax whatever has been levied by a municipality and subsequently part of the territory of such municipality shall have been annexed to another municipality, and said tax or any part thereof shall remain uncollected and unpaid, a certified copy of the tax roll shall be made by the municipality having the custody thereof and turned over to the municipality to which a part of such territory has been annexed, and said tax shall then be collected by the proper officer of each of said municipalities upon the portion of territory within the jurisdiction of each, and in case the whole of the territory of a municipality is taken by being annexed to another municipality or a new municipality created therefrom, the tax roll of the municipality making the same may be used by such municipality or the municipality to which such land is annexed, and the tax collected in the same manner as other taxes are collected by municipalities under the law. Where a special assessment district shall have been charged with the payment of money evidenced by bond issue or otherwise and the same shall have been divided by the detachment of land as aforesaid, and the authorities of each of the municipalities are unable to agree upon the division and assumption of said bond issue or other indebtedness, then the circuit court in chancery of the county wherein is located the municipality to which land has been attached shall have the power to apportion the payment of said bonds or other evidence of indebtedness between the said special assessment district or districts, according to the proportion each part of said special assessment district or districts should bear when divided as aforesaid. If for any reason any special or general assessment or tax levy in this act enumerated shall be declared void by a court of competent jurisdiction on account of any error or omission in the proceedings had or taken in making such special or general assessment or tax levy, the common council or other proper authority of such municipality shall cause a re-assessment to be made upon the original assessment district or so much thereof as is within its jurisdiction, in the same manner and with like effect as assessments of like character are made by such municipality for general and special purposes under the charter and laws of such municipality; nor shall any assessment herein mentioned be held invalid by any court on account of any defect or omission in the proceedings had or taken in the making of said assessment, unless the person or persons complaining thereof be required to pay such sum or sums as said court may find the property assessed in said assessment roll shall have been benefited by the making of such assessment. The said circuit court in chancery is hereby given full and ample power to determine and adjudicate every question which may arise under the provisions of this act, where provision for the solution of such question is not herein already made. The foregoing act as in this section amended shall apply and be applicable to all cases where the boundaries of cities, townships or villages have been heretofore changed or may hereafter be changed, in the manner specified in section 1 of this act.

History: Add. 1909, Act 290, Eff. Sept. 1, 1909 ;-- CL 1915, 3462 ;-- CL 1929, 2344 ;-- CL 1948, 123.11






Act 390 of 1913 CONSOLIDATION OF MUNICIPALITIES (123.21 - 123.22)



Act 123 of 1949 DISCONNECTION OF LAND FROM CITIES AND VILLAGES (123.31 - 123.36)

Section 123.31 Disconnection of farm land from city or village.

Sec. 1.

The owner or owners of any area of farm land consisting of 1 or more tracts, lying within the corporate limits of any city or village, may have the same disconnected from such city or village under the provisions of this act if such area of land

(1) Contains 10 or more acres;

(2) Is not subdivided into city or village lots and blocks;

(3) Is located on the border or boundary of the city or village: Provided, however, That such disconnection shall not result in the isolation of any part of the said city or village from the remainder of such city or village;

(4) Shall have been for a period of 3 years next preceding the filing of the petition provided for in section 2 hereof, used for agricultural purposes only.

History: 1949, Act 123, Eff. Sept. 23, 1949



Section 123.32 Disconnection of farm land from city or village; petition, filing, contents; determination of court; denial.

Sec. 2.

The owner or owners of any such area of land who desire such disconnection shall file a petition in the circuit court of the county where the land, or the greater part thereof, is situated, and in such petition shall allege facts in support of such disconnection. The particular city or village shall be made defendant, and it, or any taxpayer resident in such municipality, may appear and defend against such petition. If the court finds that the allegations of the petition are true and that the petitioner has met the qualifications as set forth in section 1 hereof, then such area of land shall be entitled to disconnection under the provisions of this act, and the court shall order said land disconnected from such city or village. In case of the disconnection from a city of any land which previously constituted a part of 1 or more townships, such land shall thereupon attach to and become a part of such township or townships, which shall be specified in the judgment. In case of the disconnection of any other land, the court shall determine and specify in the judgment what township or townships such land shall attach to and become a part of: Provided, however, That if by reason of city or village owned sewers, sidewalks, highways, water mains, gas mains, or other public improvements, upon or abutting said property, it would be inequitable to such city or village to grant said petition, in such case only may the court in its discretion deny the same even though petitioner has met the qualifications set forth in section 1 hereof.

History: 1949, Act 123, Eff. Sept. 23, 1949



Section 123.33 Disconnection of farm land from city or village; assessment for bonded indebtedness; division as between municipalities; sale for delinquent taxes.

Sec. 3.

The disconnection of any such area of land shall not exempt it from taxation for the purpose of paying any bonded indebtedness contracted prior to the filing of such petition by the corporate authorities of the city or village, but such land shall be assessed and taxed for this purpose until such indebtedness is completely paid, the same as though not disconnected. The division of said indebtedness as between the municipalities involved shall be according to the provisions of Act No. 38 of the Public Acts of 1883, as amended, being sections 123.1 to 123.11, inclusive, of the Compiled Laws of 1948. Such disconnection shall not affect the lien upon any property for taxes for county, township, school, city or village purposes, or special assessments which have been levied thereon prior to such disconnection. Such disconnection shall not prevent the sale of any such land or parcels of land for delinquent taxes due to such county, township, school district, city or village at any regular state tax sale held in the manner provided by law, or at any regular tax sale of a city or village which, by its charter, has the right to sell lands for unpaid taxes or special assessments.

History: 1949, Act 123, Eff. Sept. 23, 1949



Section 123.34 Judgment; recording.

Sec. 4.

The owner or owners of the land shall record or cause the judgment, or a certified copy of the judgment, to be recorded in the office of the register of deeds of the county or counties where the land is situated, and shall deliver a certified copy of the judgment to the secretary of state by registered mail.

History: 1949, Act 123, Eff. Sept. 23, 1949 ;-- Am. 2002, Act 377, Imd. Eff. May 24, 2002



Section 123.35 Disconnection of land from city or village; cities and villages excepted.

Sec. 5.

The provisions of this act shall not apply in the case of proposed disconnection of any land from cities of over 5,000 population. The provisions of this act shall not apply in the case of proposed disconnection of any land from incorporated villages under 400 population according to the latest or each succeeding federal decennial census. The provisions of this act shall not apply in the case of proposed disconnection of any lands from any city or village the population of which has increased more than 18 per cent during the interval between the federal census of 1940 and the federal census of 1950.

History: 1949, Act 123, Eff. Sept. 23, 1949 ;-- Am. 1953, Act 158, Eff. Oct. 2, 1953



Section 123.36 Territory annexed to city or village; exemption.

Sec. 6.

The provisions of this act shall not apply to territory which has been annexed to an incorporated city under the provisions of Act No. 279 of the Public Acts of 1909, as amended, being sections 117.1 to 117.38, inclusive, of the Compiled Laws of 1948, or Act No. 215 of the Public Acts of 1895, as amended, being sections 81.1 to 113.20, inclusive, of the Compiled Laws of 1948, or to territory which has been annexed to villages under the provisions of Act No. 278 of the Public Acts of 1909, as amended, being sections 78.1 to 78.27, inclusive, of the Compiled Laws of 1948, or Act No. 3 of the Public Acts of 1895, as amended, being sections 61.1 to 75.12, inclusive, of the Compiled Laws of 1948.

History: 1949, Act 123, Eff. Sept. 23, 1949






Act 199 of 1929 COMMUNITY CENTER (123.41 - 123.46)

Section 123.41 Referendum.

Sec. 1.

The township board, village council, common council, commission, or other legislative body of any township or village of this state, having a population not exceeding 10,000 inhabitants, upon petition of 10 per centum of the qualified voters of such township or village shall submit the question to the people as to whether such village or township, as the case may be, shall come under the provisions of this act and, if adopted by a majority vote of the qualified voters participating in said election, then this act shall be in full force and effect.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2375 ;-- CL 1948, 123.41



Section 123.41a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 1a.

A petition under section 1 or 6, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 180, Eff. Mar. 23, 1999



Section 123.42 Community center; annual tax levy, credit.

Sec. 2.

In all villages, or townships adopting the provisions of this act, the legislative body thereof is authorized and empowered to levy an annual tax not exceeding 2 mills on each dollar of the assessed valuation of such village or township as the case may be, for the maintenance, or the purchase and maintenance of property for a community center for the benefit of the public. The said tax shall be levied and collected at the same time and in the same manner as other general taxes of the said village or township are levied and collected. And the taxes thus collected under the provisions of this act shall be deposited in the village or township treasury to the credit of the community fund.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2376 ;-- CL 1948, 123.42



Section 123.43 Community center; board of directors; terms; vacancy.

Sec. 3.

(1) If a village or township votes to establish a community center, the governing body of the village or township shall appoint 6 directors for boards established before the effective date of the amendatory act that added subsection (2) and 7 directors for boards established on or after the effective date of the amendatory act that added subsection (2) who shall hold office until their successors are elected and qualified. For boards established before the effective date of the amendatory act that added subsection (2), the governing body of the village or township shall appoint 1 additional director who shall hold office until his or her successor is elected and qualified. At the next regular election there shall be elected a community board of 7 directors, 2 for 1 year, 2 for 2 years, and 3 for 3 years, and then annually there shall be elected the number of directors whose terms have expired, who shall hold office for 3 years or until their successors are elected and qualified. Alternatively, the governing body of a village or township may by resolution provide that at the next regular election, and then every 2 years, there shall be elected a community board of 7 directors, who shall hold office for 2 years or until their successors are elected and qualified.

(2) If a village or township initially elected directors for 3-year terms as described in subsection (1), its governing body may subsequently adopt a resolution providing for the election every 2 years of directors for 2-year terms. The resolution shall provide for the transition of the elective terms from 3 to 2 years as follows:

(a) The offices of those directors whose terms first expire after the adoption of the resolution shall be filled at the next scheduled local, state, or federal election by the election of that number of directors who shall hold office for 2 years, and then every 2 years for 2 years or until their successors are elected and qualified.

(b) The offices of those directors whose terms next expire after the adoption of the resolution shall be filled in the year following the election in subdivision (a) by the election of that number of directors who shall hold office for 1 year, and then every 2 years for 2 years or until their successors are elected and qualified.

(c) The offices of those directors whose terms last expire after the adoption of the resolution shall be filled as described in subdivision (a).

(3) The directors shall serve without compensation. A vacancy in the board of directors occasioned by a removal, a resignation, or otherwise shall be reported to the governing body of the village or township, which shall proceed to appoint a director to fill the vacancy.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2377 ;-- CL 1948, 123.43 ;-- Am. 2000, Act 435, Imd. Eff. Jan. 9, 2001



Section 123.44 Board of directors; powers, duties.

Sec. 4.

When such community center shall have been established and a board of directors elected and qualified as herein provided said directors shall immediately meet and organize, by the election of 1 of their number president, and by the election of such other officers as they may deem necessary. They shall on or before the first day of September in each year, prepare an estimate of the amount of money necessary for the support and maintenance of such community center for the ensuing year, and report such estimate to the assessor of such village or township for assessment and collection and the same shall be assessed and collected as in this act provided, and they shall make and adopt such by-laws, rules and regulations for their own guidance and for the government of the community house and grounds, as may be expedient and not inconsistent with this act, they shall have power to purchase or lease grounds, to occupy, lease, or erect, appropriate buildings for the use of said community center, and shall have the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for that purpose, and shall also have the authority to employ a suitable community director, and necessary assistants and fix their compensation, and shall also have power to discharge such appointees, and shall, in general, carry out the spirit and intent of this act in establishing and maintaining a community center. Said board of directors shall also have charge of the expenditure of all moneys collected to the credit of the community fund, shall draw their order on the community fund for any expenses incurred, and the governing body of the village, or township shall cause the order to be paid from the community fund. The said board of directors shall keep a record of the proceedings of said board and a complete record of their expenditures.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2378 ;-- CL 1948, 123.44



Section 123.45 Use of community center; rules and regulations.

Sec. 5.

Every community center established under this act shall be subject to such reasonable rules and regulations as the community board may adopt. The board may exclude from the use of the community building and grounds any individuals who willfully violate these rules.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2379 ;-- CL 1948, 123.45 ;-- Am. 2000, Act 435, Imd. Eff. Jan. 9, 2001



Section 123.46 Legislative body; relinquishment of control power by legislative body.

Sec. 6.

Any such village or township having previously adopted the provisions of this act, may at any time thereafter relinquish said authority or power by following the same procedure as provided in this act for adopting the provisions thereof: Provided, That such action may be taken by the legislative body aforesaid only after a petition signed by 10 per centum of the qualified voters residing in such village or township, as the case may be, duly filed with the legislative body thereof at least 90 days prior to the date of re-submission asking that the question of relinquishment of said authority be re-submitted to the vote of the people.

History: 1929, Act 199, Eff. Aug. 28, 1929 ;-- CL 1929, 2380 ;-- CL 1948, 123.46






Act 156 of 1917 RECREATION AND PLAYGROUNDS (123.51 - 123.54)

Section 123.51 Public recreation system; powers of municipality.

Sec. 1.

Any city, village, county or township may operate a system of public recreation and playgrounds; acquire, equip and maintain land, buildings or other recreational facilities; employ a superintendent of recreation and assistants; vote and expend funds for the operation of such system.

History: 1917, Act 156, Eff. Aug. 10, 1917 ;-- CL 1929, 2389 ;-- CL 1948, 123.51



Section 123.52 Public recreation system; powers of school district.

Sec. 2.

Any school district may operate a system of public recreation and playgrounds, may vote a tax to provide funds for operating same, and may exercise all other powers enumerated in section 1.

History: 1917, Act 156, Eff. Aug. 10, 1917 ;-- CL 1929, 2390 ;-- CL 1948, 123.52



Section 123.53 Public recreation system; operation.

Sec. 3.

Any city, village, county, township or school district may operate such a system independently or they may cooperate in its conduct in any manner in which they may mutually agree; or they may delegate the operation of the system to a recreation board created by any or all of them, and appropriate money, voted for this purpose, to such board.

History: 1917, Act 156, Eff. Aug. 10, 1917 ;-- CL 1929, 2391 ;-- CL 1948, 123.53



Section 123.54 Public recreation system; location.

Sec. 4.

Any municipal corporation or board given charge of the recreation system is authorized to conduct its activities on (1) property under its custody and management; (2) other public property, under the custody of other municipal corporations or boards, with the consent of such corporations or boards; (3) private property, with the consent of the owners.

History: 1917, Act 156, Eff. Aug. 10, 1917 ;-- CL 1929, 2392 ;-- CL 1948, 123.54






Act 90 of 1913 PARKS, ZOOLOGICAL GARDENS, AND AIRPORTS (123.61 - 123.68)

Section 123.61 County park, zoological garden or airport; land, acquisition, appropriation; vote.

Sec. 1.

It shall be lawful for and the several boards of supervisors are hereby authorized and empowered to purchase, acquire by condemnation, and to accept gifts and devises of real estate for purposes of public parks, public zoological gardens, airports and landing fields either or both, when such lands lie within the boundaries of their respective counties or within the boundaries of any adjoining county, and to make appropriations covering the costs of such purchases or acquisitions by condemnation and incidental to the acceptance of such gift or devise: Provided, When such lands are purchased, acquired by condemnation, given or devised to any county adjoining a county wherein such lands are situate, they shall be conveyed or devised to such counties jointly: Provided further, however, That a 2/3 vote of the members-elect of a board of supervisors shall be necessary to authorize the purchase or condemnation of real estate designed for such public park, public zoological garden, airport and landing field purposes.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2318 ;-- Am. 1921, Act 36, Eff. Aug. 18, 1921 ;-- Am. 1929, Act 210, Eff. Aug. 28, 1929 ;-- CL 1929, 2393 ;-- Am. 1931, Act 268, Eff. Sept. 18, 1931 ;-- CL 1948, 123.61



Section 123.62 County park, zoological garden or airport; land, acquisition; appropriation for improvement and maintenance.

Sec. 2.

It shall be lawful for and the several boards of supervisors are hereby authorized and empowered to make appropriations for the improvement and maintenance of such public parks, public zoological garden property, airports and landing fields, as shall have been purchased or acquired by condemnation or accepted by way of gift or devise or if used for the benefit of the public.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2319 ;-- Am. 1929, Act 210, Eff. Aug. 28, 1929 ;-- CL 1929, 2394 ;-- Am. 1931, Act 268, Eff. Sept. 18, 1931 ;-- CL 1948, 123.62



Section 123.63 County park, zoological garden or airport; owned or held in trust.

Sec. 3.

It shall be lawful for, and the several boards of supervisors are hereby authorized and empowered to make appropriations by way of contributing toward the improvement and maintenance of any such public parks, public zoological gardens, airports and landing fields, either owned or held in trust by any township, city or village within their respective counties or any adjoining county, or for any public parks, public zoological gardens, airports and landing fields, either owned or held in trust by any adjoining county, or for any public parks, zoological gardens, airports or landing fields, either owned or held in trust by 2 or more adjoining counties.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2320 ;-- Am. 1921, Act 36, Eff. Aug. 18, 1921 ;-- Am. 1929, Act 210, Eff. Aug. 28, 1929 ;-- CL 1929, 2395 ;-- CL 1948, 123.63



Section 123.64 Providing funds for public park, zoological garden, airport, or other authorized purpose; appropriation; property tax; limitation.

Sec. 4.

A county board of commissioners may provide funds for 1 or more of the following purposes by an appropriation from the county general fund and may raise these funds by an ad valorem property tax levy on property within the county subject to taxation for county purposes, but, except upon approval of a majority of the qualified electors of that county voting on a question of whether to increase this limitation, said tax shall never exceed in any 1 year 1/4 of 1 mill on the equalized valuation of the county:

(a) Purchasing or acquiring by condemnation property for a public park, zoological garden, airport, or other purpose authorized by this act.

(b) Improving or maintaining property purchased or acquired pursuant to subdivision (a).

(c) Contributing towards the maintenance of a public park, zoological garden, airport, or other facility authorized by this act which is owned or held in trust by a township, city, or village within the county, or by an adjoining county.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2321 ;-- Am. 1921, Act 36, Eff. Aug. 18, 1921 ;-- Am. 1929, Act 210, Eff. Aug. 28, 1929 ;-- CL 1929, 2396 ;-- Am. 1931, Act 268, Eff. Sept. 18, 1931 ;-- CL 1948, 123.64 ;-- Am. 1982, Act 164, Imd. Eff. May 25, 1982



Section 123.65 Construction of powers; boulevards.

Sec. 5.

The powers and authority granted in this act, shall be deemed to include power and authority to purchase and accept gifts of lands for boulevards and highways to be laid out as boulevards by county authority and power and authority to improve the same, and the words “parks owned or held in trust by townships, cities and villages,” shall be deemed to include boulevards or highways or streets laid out as boulevards and owned or held in trust by the municipalities aforesaid.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2322 ;-- Am. 1921, Act 36, Eff. Aug. 18, 1921 ;-- CL 1929, 2397 ;-- CL 1948, 123.65



Section 123.66 County park trustees; board of county road commissioners; rules and regulations, resolution, publication; report to board of supervisors.

Sec. 6.

Whenever the board of supervisors of any county shall have adopted a resolution to purchase, condemn or to accept certain lands for park purposes, and make an appropriation therefor under the provisions of sections 1 and 2 of this act, there shall be created a board of 3 members to be known and designated as “county park trustees.” In counties operating under the county road system, the board of county road commissioners is hereby designated and shall then act as the county park trustees. In all other counties the board of supervisors, at the time of making the appropriation above provided for, shall name and appoint from their number 3 members to be known and designated as county park trustees. Said board of trustees shall have the management, control and expenditure of such funds when collected and shall hold in trust for the county the title to any real estate so purchased, acquired by condemnation or accepted by way of gift or devise for park purposes, and shall supervise the improvement of any such property so purchased, acquired or accepted as authorized by the board of supervisors. Said board of park trustees shall have the power to impound water on any property so purchased, acquired by condemnation or accepted for park purposes and to form a lake thereon whenever they deem it necessary in the course of improving such property for park purposes. Such trustees shall also have the care and control of such park property and may make reasonable rules and regulations and enforce the same when made respecting the use by the public of such park property: Provided, That no such rule or regulation shall become effective until (1) it has been approved by resolution of the board of supervisors, (2) such resolution containing such rule or regulation has been published at least once in a newspaper of general circulation within the county, and (3) such rule or regulation has been posted in at least 3 conspicuous places in such park property, the posters to be not less than 10 inches by 12 inches in size and printed in legible type. Such posting shall be continuously maintained. They shall elect a chairman and secretary from among their number. All expenditures of funds so appropriated shall be paid only by the county treasurer on the warrant or voucher of the chairman and 1 other member of such board. The trustee so appointed shall make a full report to the board of supervisors at each October session as to the condition of the property and the expenditure of funds. The members of such board of county park trustees shall continue to act until their successors have been duly elected or appointed. In all counties of this state operating under the county road system when this act takes effect, the board of “county park trustees” heretofore appointed shall be immediately dissolved and cease to exist, and the board of county road commissioners shall take the place thereof and thereafter exercise the powers and perform the duties of the board of county park trustees, taking possession of all books, records and office equipment of such former board.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2323 ;-- Am. 1921, Act 36, Eff. Aug. 18, 1921 ;-- Am. 1923, Act 215, Eff. Aug. 30, 1923 ;-- CL 1929, 2398 ;-- Am. 1931, Act 268, Eff. Sept. 18, 1931 ;-- Am. 1939, Act 275, Eff. Sept. 29, 1939 ;-- CL 1948, 123.66 ;-- Am. 1953, Act 165, Imd. Eff. June 3, 1953



Section 123.66a County airport committee; appointment, powers, organization.

Sec. 6-a.

Whenever a board of supervisors of any county shall have adopted a resolution to purchase, condemn or to accept certain lands for airport or landing field purposes and makes an appropriation therefor under the provisions of sections 1 and 2 of this act, there shall be created a board of 3 members to be known as a “county airport committee.” These 3 members may be either 3 members of the board of county road commissioners or 3 members of the board of supervisors as determined by the majority vote of the members of the board of supervisors. Such county airport committee shall have the management, control and expenditure of such funds collected and shall hold in trust for the county the title to any real estate so purchased, acquired by condemnation or accepted by way of gift or devise for airport or landing field purposes and shall supervise the improvement of any such property so purchased, acquired or accepted as authorized by the board of supervisors. Such county airport committee shall have the care and control of all airport and landing field property and may make reasonable rules and regulations and enforce the same when made respecting the use by the public of such property. They shall elect a chairman and secretary from among the members. All expenditures of funds so appropriated shall be paid only by the county treasurer on the warrant or voucher of the chairman and 1 other member of such board. The committee so appointed shall make a full report to the board of supervisors at each October session as to the condition of the airport or landing field property and the expenditure of funds. The members of such committee shall continue to act until their successors have been duly elected or appointed.

History: Add. 1939, Act 275, Eff. Sept. 29, 1939 ;-- CL 1948, 123.66a



Section 123.67 Maintenance payment to local treasurer; misapplication penalty.

Sec. 7.

Funds appropriated and collected for the purpose of contributing towards the maintenance of public parks, public zoological gardens, airports and landing fields, owned by counties, townships, cities and villages, under the provisions of section 3 hereof, shall be paid by the county treasurer to the treasurer of the municipality owning such park. Any county, township, city or village misapplying any portion of such funds shall be liable to the county in the full sum so contributed, and for all costs and expenses incidental, to the recovery of the same. Any person or official who shall cause or assist in the misapplication of such funds shall be deemed guilty of a misdemeanor and shall on conviction thereof be subject to a fine of not less than 100 dollars and not more than 1,000 dollars, or to imprisonment in the county jail for not more than 6 months, or to both such fine and imprisonment in the discretion of the court.

History: 1913, Act 90, Eff. Aug. 14, 1913 ;-- CL 1915, 2324 ;-- Am. 1929, Act 210, Eff. Aug. 28, 1929 ;-- CL 1929, 2399 ;-- CL 1948, 123.67



Section 123.68 Violation of posted rule or regulation as misdemeanor; penalty; recreational trailway; posting of regulation; violation as municipal civil infraction.

Sec. 8.

(1) A person who violates a posted rule or regulation made pursuant to section 6 or 6a is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days or work in a park cleanup program as an alternative to the imprisonment, or by a fine of not more than $500.00, or both.

(2) A rule or regulation adopted under section 6 that regulates a recreational trailway is not effective unless it is posted and maintained near each gate or principal entrance to the trailway.

(3) The operation of a vehicle on a recreational trailway at a time, in a place, or in a manner prohibited by a rule or regulation adopted under section 6 is a municipal civil infraction, whether or not so designated by the rule or regulation. A civil fine ordered for a municipal civil infraction described in this subsection shall not exceed the maximum amount of a fine provided by the rule or regulation or $500.00, whichever is less. An act or omission described in this subsection is not a municipal civil infraction if that act or omission constitutes a violation or crime that is excluded from the definition of municipal civil infraction in section 113 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.113 of the Michigan Compiled Laws.

History: Add. 1953, Act 165, Imd. Eff. June 3, 1953 ;-- Am. 1978, Act 559, Eff. Mar. 30, 1979 ;-- Am. 1982, Act 359, Eff. Mar. 30, 1983 ;-- Am. 1994, Act 85, Eff. Oct. 1, 1994






Act 81 of 1925 JOINT PUBLIC IMPROVEMENTS (123.71 - 123.73)

Section 123.71 Joint improvements; authorization by legislative body; condemnation proceedings.

Sec. 1.

Any 2 adjoining cities or villages, or an adjoining city and village, may, by a 3/5 vote of their several legislative bodies, unite in making and maintaining any public improvement located on or near the boundary line between such municipalities and located either entirely within 1 or partly within each of such municipalities, and may agree upon the method and manner of making and maintaining such improvement, the division of the cost thereof, and all other matters connected therewith. In no case, however, shall any municipality pay a greater proportion of the cost of any such improvement than its legislative body shall by a 3/5 vote determine such municipality is benefited thereby. Such municipalities shall have authority in their joint names to condemn property necessary for any such improvement and for such purpose may bring proceedings under Act No. 149 of the Public Acts of this state of 1911 or under any other general law of this state in relation to the condemnation of property for public purposes. If the property to be taken is located entirely within 1 such municipality, condemnation proceedings may be taken jointly or by the municipality in which such property is located.

History: 1925, Act 81, Eff. Aug. 27, 1925 ;-- CL 1929, 2405 ;-- CL 1948, 123.71



Section 123.72 Joint improvements; assessment of cost.

Sec. 2.

Any municipality joining in the making of any public improvement, as above provided, may assess its portion, or any part thereof, of the cost of any such improvement, upon property located in such municipality to the same extent, and in the same manner, as it might do if such improvement were entirely located within its own limits. The determination as above provided by the legislative body of a municipality as to its portion of the cost of any such improvement shall be a legal basis upon which to spread an assessment against any property benefited by such improvement.

History: 1925, Act 81, Eff. Aug. 27, 1925 ;-- CL 1929, 2406 ;-- CL 1948, 123.72



Section 123.73 Additional procedure.

Sec. 3.

Any city or village may by charter provide additional procedure for the carrying out of the authority herein granted, if the same shall be necessary.

History: 1925, Act 81, Eff. Aug. 27, 1925 ;-- CL 1929, 2407 ;-- CL 1948, 123.73






Act 261 of 1925 DISPOSAL OF LIGHTING PLANTS (123.81 - 123.82)

Section 123.81 Sale of lighting plants by fourth, fifth class cities; referendum.

Sec. 1.

The council of any city of the fourth or fifth class, or of any incorporated village, is hereby authorized to sell, transfer and convey at such price and upon such terms as said council shall deem advisable, any works, system or property owned by such city or village for the purpose of supplying such city or village and the inhabitants thereof with gas, electric or other lights, or any part of such works, system or property: Provided, That no such proposed sale, transfer and conveyance shall be valid until the same shall have been approved by the affirmative votes of 3/5 of the electors of such city or village voting thereon at a regular or special municipal or village election.

History: 1925, Act 261, Imd. Eff. May 13, 1925 ;-- CL 1929, 2408 ;-- CL 1948, 123.81



Section 123.82 Construction of act.

Sec. 2.

Nothing in this act shall be construed to impair or otherwise affect the powers of any cities except cities of the fourth and fifth classes.

History: 1925, Act 261, Imd. Eff. May 13, 1925 ;-- CL 1929, 2409 ;-- CL 1948, 123.82






Act 186 of 1891 LIGHTING OF PUBLIC PLACES (123.91 - 123.94)

Section 123.91 Lighting works; construction, operation, maintenance, contract power.

Sec. 1.

That it shall be lawful for any city or incorporated village in this state to acquire by purchase or to construct, operate and maintain works for the purpose of supplying such cities or villages and the inhabitants thereof with gas, electric or other lights, or to contract for the furnishing thereof at such times and on such terms and conditions as the common council of any such city or the board of trustees in any such village shall direct.

History: 1891, Act 186, Imd. Eff. July 2, 1891 ;-- CL 1897, 3437 ;-- CL 1915, 3426 ;-- CL 1929, 2411 ;-- CL 1948, 123.91



Section 123.92 Expediency resolution of council; contracts, time limit; submission of purchase, construction to electors; governing rules.

Sec. 2.

Whenever the common council of any city or the board of trustees of any village shall, by resolution, declare that it is expedient for such city or village to acquire by purchase or to construct as the case may be, works for the purpose of supplying such city or village and the inhabitants thereof with gas, electric or other lights, or when such common council shall deem it expedient to contract for the lighting of such cities and villages with electric or other lights, then such common council or the board of trustees of any village or city shall have power to take such action as shall be deemed expedient to accomplish such purpose, provided such action shall be governed by the provisions of Act No. 5 of the Session Laws of 1870, approved August fourth, 1870 as amended, entitled, “An act to authorize the introduction of water into and the construction or purchase of hydraulic works in the cities and villages in the state of Michigan,” being sections 3096 to 3109 of Howell's annotated statutes, and all the provisions of that act so far as the same shall be material shall apply to and have full force and operation in the case of cities and villages desiring to have the benefit of this act, in the same manner and to the same effect as in the case of cities and villages proposing to purchase or construct works for the purpose of supplying such city or village or the inhabitants thereof with water: Provided, That all contracts for lighting such cities or villages as hereinbefore provided shall be for a period not less than 3 nor more than 10 years: And provided further, That such contract shall be entered into in the manner prescribed by the charter of such city or village for the letting of contracts for public lighting: Provided further, That in case any such common council or board of trustees shall declare that it is expedient for such city or village to acquire by purchase or to construct, as the case may be, works for the purpose of supplying such city or village with electric or other lights, then such common council or board of trustees shall submit to the electors of the city or village the question of purchasing or constructing such works before any further proceedings are had, and no further proceedings shall be had by such common council or board of trustees, unless a majority of such electors vote for the purchasing or constructing of such works.

History: 1891, Act 186, Imd. Eff. July 2, 1891 ;-- CL 1897, 3438 ;-- CL 1915, 3427 ;-- CL 1929, 2412 ;-- CL 1948, 123.92



Section 123.93 Petition of election to come under act; referendum; approval, effect; scope of act limited.

Sec. 3.

Whenever 100 or more of the qualified electors of any city or village in this state shall petition to the common council of such city or the board of trustees of such village, to submit to the electors thereof the question of whether or not said city or village shall avail itself of the provisions of this act, it shall be the duty of such common council or board of trustees as the case may be, to submit such question to the electors of such city or village at its next regular election therein, and in case a majority of the electors shall vote in favor of such city or village availing itself of the provisions of this act, it shall thereupon become the duty of the common council of such city, or the board of trustees of such village, to take such action as shall be necessary to carry such resolution into effect in the same manner and with the same effect as if such common council or board of trustees had, by resolution, declared the same to be expedient as provided for in section 2 of this act: Provided, however, That the provisions of this act, so far as the same applies to the purchase, or construction or operation or maintenance of works for the purpose of supplying such city or village, or the inhabitants thereof, with public lights, as hereinbefore provided for, shall not apply to cities having more than 25,000 inhabitants.

History: 1891, Act 186, Imd. Eff. July 2, 1891 ;-- CL 1897, 3439 ;-- CL 1915, 3428 ;-- CL 1929, 2413 ;-- CL 1948, 123.93



Section 123.94 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 4.

A petition under section 3, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 179, Eff. Mar. 23, 1999






Act 41 of 1895 ELECTRICITY FURNISHED INHABITANTS (123.101 - 123.101)

Section 123.101 Cities and villages furnishing light to inhabitants.

Sec. 1.

That it shall be lawful for any city or incorporated village in this state not having more than 10,000 inhabitants, which now own and operate works for the purpose of supplying such city or village with electric light and lighting their streets and other public places with electric light, to furnish and supply electric light to the inhabitants of such cities or villages upon such terms and under such conditions as the common council may deem expedient.

History: 1895, Act 41, Imd. Eff. Mar. 27, 1895 ;-- CL 1897, 3440 ;-- CL 1915, 3430 ;-- CL 1929, 2420 ;-- CL 1948, 123.101






Act 5 of 1870 (Ex. Sess.) WATER SUPPLY (123.111 - 123.130)



Act 28 of 1935 PUBLIC UTILITY FRANCHISES; VALIDATION (123.131 - 123.132)

Section 123.131 Public utility franchises in cities under 15,000; validation.

Sec. 1.

Whenever any franchises as are required by sections 24 and/or 25 of article 8 of the constitution of the state of Michigan have heretofore been approved by the requisite majority of the qualified voters of any city having a population not to exceed 15,000 according to the last federal census, as fixed by the several enabling acts under which the election was held, the said franchises as so approved by the voters are hereby confirmed and validated and declared to be legal and binding franchises of the city if, as and when so approved by the voters, notwithstanding said franchises fail to fix rates and/or charges to be made by the grantee in said franchises, and notwithstanding said franchises delegate to the city council and/or the grantee in said franchises the power to agree upon rates and/or charges, and notwithstanding said franchises provide that if rates and/or charges cannot be agreed upon between said city and the grantee in said franchise, said rates and/or charges may be fixed by the Michigan public utilities commission, or its successors, from time to time upon the application of either party to said franchise after due hearing thereon, and notwithstanding said franchises may be invalid as to any matter of substance or form.

History: 1935, Act 28, Imd. Eff. Apr. 19, 1935 ;-- CL 1948, 123.131



Section 123.132 Immediate necessity of act.

Sec. 2.

It is hereby declared that this act is immediately necessary for the protection of the public health and safety.

History: 1935, Act 28, Imd. Eff. Apr. 19, 1935 ;-- CL 1948, 123.132






Act 34 of 1917 WATER FURNISHED OUTSIDE TERRITORIAL LIMITS (123.141 - 123.144)

Section 123.141 Sale of water; authority of municipal corporation to contract with city, village, township, or authority; price; limits; applicability and effective date of subsection (2); adjustments; proceedings to determine rate changes; retail rate; applicability of act.

Sec. 1.

(1) A municipal corporation, referred to in this act as a corporation, authorized by law to sell water outside of its territorial limits, may contract for the sale of water with a city, village, township, or authority authorized to provide a water supply for its inhabitants.

(2) The price charged by the city to its customers shall be at a rate which is based on the actual cost of service as determined under the utility basis of ratemaking. This subsection shall not remove any minimum or maximum limits imposed contractually between the city and its wholesale customers during the remaining life of the contract. This subsection shall not apply to a water system that is not a contractual customer of another water department and that serves less than 1% of the population of the state. This subsection shall take effect with the first change in wholesale or retail rate by the city or its contractual customers following the effective date of this subsection. Any city that has not adjusted rates in conformity with this subsection by April 1, 1982 shall include in the next ensuing rate period an adjustment to increase or decrease rates to wholesale or retail customers, so that each class of customer pays rates which will yield the same estimated amount of revenue as if the rate adjustment had been retroactive to April 1, 1982. A city that is subject to section 5e of Act No. 279 of the Public Acts of 1909, being section 117.5e of the Michigan Compiled Laws, shall begin proceedings to determine rate changes pursuant to section 5e(b) of Act No. 279 of the Public Acts of 1909, being section 117.5e of the Michigan Compiled Laws.

(3) The retail rate charged to the inhabitants of a city, village, township, or authority which is a contractual customer as provided by subsection (2) shall not exceed the actual cost of providing the service.

(4) This act shall not apply to a jointly operated water system or authority that supplies raw untreated water to 2 or more municipalities.

History: 1917, Act 34, Imd. Eff. Apr. 5, 1917 ;-- CL 1929, 2445 ;-- CL 1948, 123.141 ;-- Am. 1957, Act 53, Imd. Eff. May 17, 1957 ;-- Am. 1981, Act 89, Imd. Eff. July 2, 1981



Section 123.142 Sale of water; authority to contract with persons; construction of mains, payment.

Sec. 2.

Such corporations may contract with persons, natural or artificial, for the furnishing of water in townships, villages and cities and may construct and maintain water mains through the public highways thereof, with the consent of the proper local authorities having jurisdiction over such highways. Such mains shall in all cases be the property of the corporation. Such contracts may specify such terms of payment for such mains as shall be just and equitable in the judgment of the corporation, and may in its discretion provide for a rebate of a just proportion of the cost thereof to the persons originally paying the same, whenever additional connections are made and additional service rendered therefrom.

History: 1917, Act 34, Imd. Eff. Apr. 5, 1917 ;-- CL 1929, 2446 ;-- CL 1948, 123.142



Section 123.143 Sale of water; purchasers not city or village; rights and powers.

Sec. 3.

Where water is sold to purchasers other than cities and villages in such outside territory, such corporations shall exercise all the powers and have all the rights and remedies in connection with such water system in such outside territory, the sale, and delivery of water therefrom, the fixing of water rates and the collection thereof, and all other matters incident to its operation which they possess by law within their own territorial limits.

History: 1917, Act 34, Imd. Eff. Apr. 5, 1917 ;-- CL 1929, 2447 ;-- CL 1948, 123.143



Section 123.144 Water service in outside territories; enforcement, prerequisites.

Sec. 4.

No contract relating to water service in such outside territory except in cases provided for in section 1 hereof, shall be enforceable against such corporation until the consent of the proper local authorities to the construction and maintenance of water mains in the highways of such territory has been obtained, and the burden of securing such consent shall not be upon such corporation.

History: 1917, Act 34, Imd. Eff. Apr. 5, 1917 ;-- CL 1929, 2448 ;-- CL 1948, 123.144






Act 130 of 1945 WATER SUPPLY; JOINT SOURCE (123.151 - 123.155)

Section 123.151 Water supply; joint source; bonds; agreements; expense.

Sec. 1.

Whenever 2 or more cities in Michigan determine to extend and improve their municipally owned water systems through the acquisition of an additional source of water supply consisting of a water supply line from one of the great lakes, bays thereof, and connecting waters between, together with related pumping station or stations, intake, meters, valves, rights of way, real estate and appurtenant apparatus and equipment (all of which are hereinafter referred to as the “source of supply”), such cities may jointly acquire, own and operate such source of supply, or any part thereof, and each such city may finance all or part of its agreed share of the cost thereof through the issuance of its water revenue bonds under the provisions of Act No. 94 of the Public Acts of 1933, as such act now exists or may hereafter be amended. The governing bodies of such cities are hereby empowered to enter into such agreements for the acquisition, operation, control, management and improvement of such source of supply (any which agreement may run for a term of years) as they may in their discretion see fit, including, but without limitation, agreements with each other, with water customers and with any board, agency or commission in which may be imposed the operation of the source of supply. Such agreements may provide for and fix the membership, powers and duties of a joint board, agency or commission to operate the source of supply, in which event the governing bodies may delegate to such board, agency or commission such of their powers with respect to the operation of the source of supply as they may see fit. Such board, agency or commission is empowered to enter into such agreements with said cities and with water consumers, including other cities, villages and public corporations, for the sale of water thereto and with respect to the operation of the source of supply, as may be consistent with the provisions of the agreements creating such board, agency or commission and as it may consider advantageous. The expense of the operation, maintenance, management, control and improvement of the source of supply may be paid either through the sale of water by the operating board to the cities and other customers, or by contributions to be made by the respective cities, or both, all as may be provided in the agreements between the cities, as originally entered into or as modified and supplemented from time to time.

History: 1945, Act 130, Imd. Eff. Apr. 27, 1945 ;-- CL 1948, 123.151



Section 123.152 Joint source; cities having outstanding water revenue bonds.

Sec. 2.

If any city issuing bonds hereunder shall then have outstanding other water revenue bonds which constitute a prior lien on the revenues of the city's water system, bonds may be issued hereunder in such manner as to be subordinate to the outstanding bonds.

History: 1945, Act 130, Imd. Eff. Apr. 27, 1945 ;-- CL 1948, 123.152



Section 123.153 Joint source cities; acquisition of property; construction contracts.

Sec. 3.

Such cities shall have authority in their joint names to purchase and condemn property necessary for such source of supply, and for such purpose may bring proceedings under Act No. 149 of the Public Acts of 1911, as amended, or under any other general law of the state applicable to the condemnation of property for city purposes. Contracts for the construction of such source of supply may either be entered into individually by such cities, or in whole or in part by joint contract or contracts to which all or any of the cities are parties.

History: 1945, Act 130, Imd. Eff. Apr. 27, 1945 ;-- CL 1948, 125.153



Section 123.154 Sale or delivery outside of corporate limits.

Sec. 4.

Any city taking advantage of the provisions of this act may sell and deliver water outside of its corporate limits in such amount as may be determined by its legislative body, as provided by section 23, article VIII of the constitution of Michigan, as amended in 1944.

History: 1945, Act 130, Imd. Eff. Apr. 27, 1945 ;-- CL 1948, 123.154



Section 123.155 Source acquired; contracts entered; limitations and procedural requirements removed.

Sec. 5.

Cities may acquire a source of water supply under this act and may enter into contracts therefor and agreements with respect thereto and may issue their revenue bonds as provided herein, without regard to any limitations or procedural requirements which may be contained in any other laws (except Act No. 94 of the Public Acts of 1933) or in the charters of said cities. Except as herein expressly otherwise provided, the provisions of said Act No. 94 of the Public Acts of 1933, as now existing or hereafter amended, shall be applicable in all respects to the issuance of the revenue bonds and the rights and remedies of the holders thereof, and except as therein provided, no election need be held as a condition to the carrying out of any of the powers herein granted.

History: 1945, Act 130, Imd. Eff. Apr. 27, 1945 ;-- CL 1948, 123.155






Act 178 of 1939 MUNICIPAL WATER LIENS (123.161 - 123.167)

Section 123.161 Definitions.

Sec. 1.

As used in this act:

(a) “Municipality” means a county, city, township, village, or metropolitan district.

(b) “Person” means an individual, firm, partnership, association, or corporation which is the owner or occupant of any house or other building or any premises, lot, or parcel of land.

(c) “Sewage system” means a sewage disposal system, including sanitary sewers, combined sanitary and storm sewers, plants, works, instrumentalities, and properties used or useful in connection with the collection, treatment, or disposal of sewage or industrial wastes.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.161 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.162 Municipality operating water distribution system or sewage system; lien as security for collection of assessments, charges, or rentals; effective date and enforceability of lien.

Sec. 2.

A municipality which has operated or operates a water distribution system or a sewage system for the purpose of supplying water or sewage system services to the inhabitants of the municipality, shall have as security for the collection of water or sewage system rates, or any assessments, charges, or rentals due or to become due, respectively, for the use of sewage system services or for the use or consumption of water supplied to any house or other building or any premises, lot or lots, or parcel or parcels of land, a lien upon the house or other building and upon the premises, lot or lots, or parcel or parcels of land upon which the house or other building is situated or to which the sewage system service or water was supplied. This lien shall become effective immediately upon the distribution of the water or provision of the sewage system service to the premises or property supplied, but shall not be enforceable for more than 3 years after it becomes effective.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.162 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.163 Manner of enforcing lien.

Sec. 3.

The lien created by this act may be enforced by a municipality in the manner prescribed in the charter of the municipality, by the general laws of the state providing for the enforcement of tax liens, or by an ordinance duly passed by the governing body of the municipality.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.163 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.164 Official records of municipality as notice of pendency of lien.

Sec. 4.

The official records of the proper officer, board, commission, or department of any municipality having charge of the water distribution system or sewage system shall constitute notice of the pendency of this lien.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.164 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.165 Priority of lien; applicability of act where lease provides lessor not liable for payment of bills; affidavit.

Sec. 5.

The lien created by this act shall, after June 7, 1939, have priority over all other liens except taxes or special assessments whether or not the other liens accrued or were recorded before the accrual of the water or sewage system lien created by this act. However, this act shall not apply if a lease has been legally executed, containing a provision that the lessor shall not be liable for payment of water or sewage system bills accruing subsequent to the filing of the affidavit provided by this section. An affidavit with respect to the execution of a lease containing this provision shall be filed with the board, commission, or other official in charge of the water works system or sewage system, or both, and 20 days' notice shall be given by the lessor of any cancellation, change in, or termination of the lease. The affidavit shall contain a notation of the expiration date of the lease.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.165 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.166 Discontinuing service or instituting action for collection; invalidation or waiver of lien.

Sec. 6.

A municipality may discontinue water service or sewage system service from the premises against which the lien created by this act has accrued if a person fails to pay the rates, assessments, charges, or rentals for the respective service, or may institute an action for the collection of the same in any court of competent jurisdiction. However, a municipality's attempt to collect these sewage system or water rates, assessments, charges, or rentals by any process shall not invalidate or waive the lien upon the premises.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.166 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981



Section 123.167 Construction of act.

Sec. 7.

This act shall not repeal any existing statutory charter or ordinance provisions providing for the assessment or collection of water or sewage system rates, assessments, charges, or rentals by a municipality, but shall be construed as an additional grant of power to any power now prescribed by other statutory charter or ordinance provisions, or as a validating act to validate existing statutory or charter provisions creating liens which are also provided for by this act.

History: 1939, Act 178, Imd. Eff. June 8, 1939 ;-- CL 1948, 123.167 ;-- Am. 1981, Act 132, Imd. Eff. Oct. 7, 1981






Act 285 of 1915 CONVENIENCE STATIONS (123.171 - 123.172)

Section 123.171 Convenience stations; construction, maintenance.

Sec. 1.

It shall be the duty of the common council of any city in this state, and of the board of trustees of any incorporated village, to cause to be constructed and maintained in such village or city not less than 1 public closet, commonly known and designated as a public convenience station, in such place or places as directed by the local board of health. Such closets or public convenience stations shall have thereon the proper signs and be so placed as directed by the local board of health as to be easily accessible from the business district or districts of such city or village, and shall be maintained in a sanitary manner under the supervision of the local board of health. Suitable and adequate accommodations shall be afforded at such public convenience station, to the members of both sexes.

History: 1915, Act 285, Eff. Aug. 24, 1915 ;-- CL 1915, 3302 ;-- CL 1929, 2464 ;-- CL 1948, 123.171



Section 123.172 Convenience stations; despoiling, penalty.

Sec. 2.

Any person destroying, mutilating, injuring, despoiling or abusing the property of any part thereof included within a public convenience station as provided for in this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than 50 dollars, or imprisonment in the county jail for a period of not more than 60 days, or by both such fine and imprisonment in the discretion of the court.

History: 1915, Act 285, Eff. Aug. 24, 1915 ;-- CL 1915, 3303 ;-- CL 1929, 2465 ;-- CL 1948, 123.172






Act 23 of 1882 (Ex. Sess.) SEWERS IN PRIVATE PROPERTY (123.181 - 123.181)

Section 123.181 Sewers in private property; acquisition of property rights.

Sec. 1.

That the common council of any city and the board of trustees of any village in this state are hereby authorized to construct, enlarge and maintain sewers, hereby declared to be public improvements, in private property; and may enter, by committee and by agents and servants, into and upon private property where it is proposed to construct a sewer, and make necessary examinations and surveys, the better to enable them to determine the necessity for using such private property for a sewer and to locate the same, and for any such entry no action shall be maintainable. But the common council or board of trustees before constructing a sewer in private property shall acquire the right to take and use the property for such purpose, by agreement or purchase, or by proceedings in the proper court in behalf of the municipality, in the manner provided by law in that behalf. All laws in conflict with the provisions of this act are hereby repealed.

History: 1882, Ex. Sess., Act 23, Eff. June 13, 1882 ;-- How. 3109a ;-- CL 1897, 3436 ;-- CL 1915, 3425 ;-- CL 1929, 2463 ;-- CL 1948, 123.181






Act 151 of 1961 SANITARY SEWAGE COLLECTION FACILITIES (123.191 - 123.195)



Act 316 of 1931 SEWAGE DISPOSAL PLANTS (123.201 - 123.220)



Act 129 of 1943 SEWERS AND SEWAGE DISPOSAL (123.231 - 123.236)

Section 123.231 Definitions.

Sec. 1.

The term “political subdivision” as herein used shall be deemed to mean any county, metropolitan district, city, village or township in this state.

History: 1943, Act 129, Imd. Eff. Apr. 13, 1943 ;-- Am. 1945, Act 137, Imd. Eff. May 4, 1945 ;-- CL 1948, 123.231



Section 123.232 Sewers and sewage disposal; joint contracts.

Sec. 2.

Any 2 or more political subdivisions may contract for the joint ownership, use and/or operation of sewers and/or sewage disposal facilities. Any 2 or more political subdivisions may contract relative to the furnishing of sewage disposal services by 1 or more of such political subdivisions to the other political subdivision or subdivisions. Any such contract shall be authorized or approved by the legislative body of each contracting political subdivision and shall be effective for such term as shall be prescribed therein not exceeding 50 years.

History: 1943, Act 129, Imd. Eff. Apr. 13, 1943 ;-- CL 1948, 123.232



Section 123.233 Contracts validated.

Sec. 3.

Any contract heretofore made relative to the matters above set forth is hereby validated if such contract would have been valid had the same been made subsequent to the effective date of this act.

History: 1943, Act 129, Imd. Eff. Apr. 13, 1943 ;-- CL 1948, 123.233



Section 123.234 Joint revenue bonds; issuance, authorization.

Sec. 4.

For the purpose of constructing, acquiring, extending or improving a system of sewers or sewage disposal, 2 or more political subdivisions may borrow money and issue revenue bonds in the name, and by authority, of said political subdivisions jointly, but payable solely from the revenues of such system. Such political subdivisions shall provide by an ordinance, adopted by their respective governing bodies, for the issue of such revenue bonds in the name of such political subdivisions jointly, for the execution thereof by suitable officers of said political subdivisions and for the sale of said bonds at a joint meeting of the governing bodies thereof.

History: Add. 1945, Act 137, Imd. Eff. May 4, 1945 ;-- CL 1948, 123.234



Section 123.235 Joint revenue bonds; contracts; revenues.

Sec. 5.

In event money shall be borrowed and bonds issued jointly under the provisions of section 4 above, said political subdivisions shall enter into a contract, the terms of which shall be set forth in said ordinance, providing for the operation of such system or systems, and the collection, custody and expenditure of the revenues thereof by a joint board consisting of 1 or more representatives of each of such political subdivisions. Said contract shall authorize such joint board to adopt rules and regulations governing the operation of the system or systems, to fix the rates for the service of such system or systems from time to time as may be necessary for the operation thereof and the payment of the bonds, and to collect the same either from such political subdivisions in proportion to the service furnished to each, or directly from the owners or occupants of the property served. If such rates are charged to the political subdivisions, they shall raise the money necessary to pay the same by charging and collecting rates for such service from the owners or occupants of the property served. Except as herein otherwise provided, such jointly owned systems, the revenues therefrom and the bonds issued therefor shall be subject to all the requirements and provisions of Act No. 94 of the Public Acts of 1933, as now or hereafter amended.

History: Add. 1945, Act 137, Imd. Eff. May 4, 1945 ;-- CL 1948, 123.235



Section 123.236 Joint sewage disposal facility; body corporate.

Sec. 6.

The system herein created shall be a body corporate and may sue or be sued in its own name.

History: Add. 1962, Act 68, Imd. Eff. Apr. 23, 1962






Act 320 of 1927 WATERWORKS SYSTEMS, SEWERS, AND DISPOSAL PLANTS (123.241 - 123.253)



Act 298 of 1917 GARBAGE DISPOSAL PLANTS (123.261 - 123.261)

Section 123.261 Garbage disposal plants or systems in cities or villages; establishment and maintenance; annual garbage tax; construction bonds; “garbage” defined.

Sec. 1.

(1) The city council of a city, whether organized under the general law or special charter, or the president and board of trustees of a village may establish and maintain garbage systems or plants for the collection and disposal of garbage in the city or village, and may levy a tax not to exceed 3 mills on the taxable value of all taxable property in the city or village according to the valuation of the property, as made for the purpose of state and county taxation by the last assessment in the city or village for these purposes. The annual garbage tax shall be in addition to the amount authorized to be levied for general purposes by the general law or special charter under which the city or village is incorporated. All cities or villages may, for the construction of a garbage disposal plant or system, issue bonds in a sum not to exceed 3 mills on the dollar on all taxable property in the city or village according to the valuation of the property, as made for the purpose of state and county taxation by the last assessment in the city or village. Bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) As used in this act, “garbage” means any putrescible and nonputrescible solid wastes, except body wastes, and includes ashes, incinerator ash, incinerator residue, street cleanings, solid market wastes, solid industrial wastes, and also rubbish including such items as paper, cardboard, tin cans, yard clippings, wood, glass, bedding, crockery, and litter of any kind.

History: 1917, Act 298, Eff. Aug. 10, 1917 ;-- Am. 1919, Act 253, Eff. Aug. 14, 1919 ;-- CL 1929, 2480 ;-- CL 1948, 123.261 ;-- Am. 1969, Act 213, Imd. Eff. Aug. 6, 1969 ;-- Am. 1975, Act 38, Imd. Eff. May 12, 1975 ;-- Am. 1976, Act 127, Imd. Eff. May 25, 1976 ;-- Am. 2002, Act 239, Imd. Eff. Apr. 29, 2002






Act 261 of 1927 DISPOSAL PLANTS (123.271 - 123.276)

Section 123.271 Disposal plants; power to prevent construction.

Sec. 1.

All incorporated cities and villages of this state shall have the power to prevent any other municipal or public corporation from acquiring, erecting, owning, operating, maintaining, managing, controlling or building garbage disposal plants, garbage reduction plants, sewage disposal tanks, settling basins, apparatus or screens for the treatment of sewage matter within the corporate limits of such cities or villages.

History: 1927, Act 261, Eff. Sept. 5, 1927 ;-- CL 1929, 2482 ;-- CL 1948, 123.271



Section 123.272 Required permit.

Sec. 2.

It shall be unlawful for any individual, firm, private, public or municipal corporation to acquire, erect, own, operate, maintain, manage, control or build garbage disposal plants, sewage disposal plants, settling basins, apparatus or screens for the treatment of sewage matter within the corporate limits of any other city or village, without first obtaining a permit from said city or village in accordance with the provisions of this act.

History: 1927, Act 261, Eff. Sept. 5, 1927 ;-- CL 1929, 2483 ;-- CL 1948, 123.272



Section 123.273 Required permit; procedure to procure; disposal of sewage by municipality; members of municipality authority.

Sec. 3.

Any public or municipal corporation desiring such permit shall make application for the granting thereof unto the legislative body of any city or village in which said work or plant is proposed to be located. Such application shall state the exact property within the city limits to be devoted to said plant and shall state the kind of work or plan contemplated and the size and capacity thereof and shall render such other information to the said legislative body as the latter may require. The proposal shall, in manner and form as said body may provide, be submitted to a vote of the electors of said city or village at the next general or special election, and if the granting of the permit be approved by a majority of the electors voting therefor, then the permit shall be granted: Provided, however, That nothing in this act shall prevent any city or village from disposing of its own sewage matter within its own corporate limits or in territory outside thereof which is not within the limits of any other incorporated city or village without obtaining a permit therefor as in this act required, or in any such plants and works actually in operation at the time of the passage of this act or enlargements thereto: Provided further, That nothing in this act shall prevent any city or village which is a member of an authority incorporated under Act No. 179 of the Public Acts of 1947, being sections 123.301 to 123.310, inclusive, of the Compiled Laws of 1948, for the purpose of the collection or disposal, or both, of garbage or rubbish, or both, from acquiring, erecting, owning, operating, maintaining, managing, controlling or building the equipment, trucks, buildings and plants by such authority which are necessary for the purposes of its incorporation, within the corporate limits of such city or village member, without obtaining a permit therefor as in this act required: Provided further, That nothing in this act shall be construed as authority to violate the provisions of any local zoning ordinance.

History: 1927, Act 261, Eff. Sept. 5, 1927 ;-- CL 1929, 2484 ;-- CL 1948, 123.273 ;-- Am. 1952, Act 33, Imd. Eff. Mar. 31, 1952



Section 123.274 Declaration of nuisance; action.

Sec. 4.

Any building, plant or work erected, constructed or carried on in violation of any the provisions of this act is hereby declared to be a nuisance and an action for the abatement of such nuisance may be brought in the name of the people of the state of Michigan, by the attorney general of the state of Michigan, or by any one or more of the property owners within the city or village in which said building, plant, or work is attempted to be placed in violation of this act.

History: 1927, Act 261, Eff. Sept. 5, 1927 ;-- CL 1929, 2485 ;-- CL 1948, 123.274



Section 123.275 Application of act.

Sec. 5.

Nothing in this act shall in any way impair, impeach, or in any way affect any right of action in law or in equity that may now exist in addition to the provisions of this act for the prevention of building plants or works, named in this act, nor shall this act in any way affect the right of any city or village to enact ordinances for their protection against such building plants or works in this act named. This act shall not apply to sewage disposal tanks, settling basins, apparatus or screens for the treatment of sewage matter, where the same are located within the confines of any city or village whose sewage constitutes part of the total sewage entering such a facility.

History: 1927, Act 261, Eff. Sept. 5, 1927 ;-- CL 1929, 2486 ;-- CL 1948, 123.275 ;-- Am. 1962, Act 21, Imd. Eff. Apr. 9, 1962



Section 123.276 Resolution as permit.

Sec. 6.

Notwithstanding any other provision in this act, a resolution adopted by the legislative body of an incorporated city or village in this state authorizing and approving a contract with any other municipal or public corporation of this state with respect to the financing or location of or service from a garbage disposal plant, or garbage reduction plant in the corporate limits of the city or village constitutes a permit to acquire, improve, enlarge, extend, operate, and maintain the plant within the corporate limits of the city or village.

History: Add. 1989, Act 187, Imd. Eff. Aug. 24, 1989






Act 288 of 1972 SANITARY SEWER SYSTEMS (123.281 - 123.287)



Act 179 of 1947 JOINT GARBAGE AND RUBBISH DISPOSAL (123.301 - 123.311)

Section 123.301 Garbage and rubbish disposal and dog pound authority; incorporation by municipality.

Sec. 1.

Any 2 or more cities, villages or townships, hereinafter referred to as “municipalities”, or any combination thereof, may incorporate an authority for the purpose of the collection or disposal, or both, of garbage or rubbish, or both, and for the establishment and operation of a dog pound, by the adoption of articles of incorporation, by the legislative body of each such municipality. The fact of such adoption shall be endorsed on such articles of incorporation by the mayor and clerk of the city, the president and clerk of the village, or the supervisor and clerk of the township, as the case may be, in form substantially as follows:

“The foregoing articles of incorporation were adopted by the ....................... of the ................................. of ................................., ........................... county, Michigan, at a meeting duly held on the .................. day of ................................., 19.... of said .................. Clerk of said .....................”

The authority shall be comprised of the territory within such incorporating municipalities. The articles of incorporation shall be published at least once in a newspaper designated in said articles and circulating within the authority. One printed copy of such articles of incorporation certified as a true copy by the person or persons designated therefor, with the date and place of such publication, shall be filed with each the secretary of state and the clerk of the county within which such authority or the major portion thereof is located. Such authority shall become effective at the time provided in said articles of incorporation. The validity of such incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of such certified copies with the secretary of state and the county clerk.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.301 ;-- Am. 1955, Act 92, Imd. Eff. June 2, 1955



Section 123.302 Authority; articles of incorporation, contents.

Sec. 2.

Said articles of incorporation shall state the name of such authority, the names of the various municipalities creating the same, the purpose or purposes for which it is created, the powers, duties and limitations of the authority and its officers, the method of selecting its governing body, officers and employees, the person or persons who are charged with the responsibility of causing the articles of incorporation to be published and printed copies to be certified and filed as above provided or who are charged with any other responsibility in connection with the incorporation of said authority, all of which shall be subject to the provisions of the constitution and statutes of the state of Michigan and particularly of this act.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.302



Section 123.303 Authority; corporate powers; construction of act.

Sec. 3.

Such authority shall be a body corporate with power to sue or be sued in any court of this state. It shall possess all the powers necessary to carry out the purposes of its incorporation, and those incident thereto. The enumeration of any powers in this act shall not be construed as a limitation upon such general powers.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.303



Section 123.304 Authority; acquisition, management, sale or lease of land; condemnation.

Sec. 4.

For the purposes of its incorporation, the authority may acquire private property by purchase, lease, gift, devise or condemnation, either within or without its corporate limits, and may hold, manage, control, sell, exchange or lease such property. For the purpose of condemnation, it may proceed under the provisions of Act No. 149 of the Public Acts of 1911 as now or hereafter amended, or any other appropriate statute.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.304



Section 123.305 Authority; contracts; time limitations; charges.

Sec. 5.

(1) The authority may contract with any municipality that is a part of the authority for the collection or disposal, or both, by the authority of garbage or rubbish, or both, originating in the municipality, or for the establishment and operation of a dog pound for the municipality, for a period not exceeding 40 years. The charges specified in the contract shall be subject to increase by the authority, if necessary, in order to provide funds to meet its obligations.

(2) For the purposes provided in subsection (1), the authority may also contract with a city, village, or township that is not a part of the authority. The contract may provide for charges greater than those to the municipalities that are a part of the authority. The contract shall be for a period not exceeding 40 years. The charges under the contract shall be subject to change from time to time.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.305 ;-- Am. 1955, Act 92, Imd. Eff. June 2, 1955 ;-- Am. 1962, Act 16, Imd. Eff. Mar. 26, 1962 ;-- Am. 1992, Act 106, Imd. Eff. June 25, 1992



Section 123.306 Authority; right to make subcontracts.

Sec. 6.

The authority shall have the power to contract with any person, firm or corporation for the performance by the latter of any part of the work of collecting or disposing, or both, of garbage or rubbish, or both.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.306



Section 123.307 Authority; articles of incorporation, amendment.

Sec. 7.

Any city, village or township may become a part of such authority by amendment to the articles of incorporation, adopted by the legislative body of such city, village or township and by the legislative body of each city, village or township of which such authority is composed. Other amendments may be made to such articles of incorporation if adopted by the legislative body of each city, village or township of which the authority is composed. Any such amendment shall be endorsed, published and certified printed copies filed in the same manner as the original articles of incorporation, except that the filed printed copies shall be certified by the recording officer of the authority.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.307



Section 123.308 Power to raise and expend moneys; payment of contracts; taxing power denied authority.

Sec. 8.

The legislative body of each city, village or township which is a part of such authority is authorized to raise by tax or pay from its general funds, any moneys required to be paid by the articles of incorporation or by the terms of any contract between it and the authority, unless some other method is provided therefor in such articles of incorporation or contract. The authority shall have no direct taxing power.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.308



Section 123.309 Self-liquidating revenue bonds; issuance.

Sec. 9.

For the purpose of acquiring, constructing, improving, enlarging or extending facilities for the collection or disposal, or both, of garbage or rubbish, or both, or for the purpose of refunding bonds previously issued, the authority may issue self-liquidating revenue bonds in accordance with the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Compiled Laws of 1948. No such bonds shall be a general obligation of the authority but shall be payable from revenues only.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.309 ;-- Am. 1959, Act 205, Imd. Eff. July 23, 1959



Section 123.310 Powers additional.

Sec. 10.

The powers herein granted shall be in addition to those granted by any statute or charter.

History: 1947, Act 179, Eff. Oct. 11, 1947 ;-- CL 1948, 123.310



Section 123.311 Entering or extending contract, obligation, bond, or note; sale or transfer of property; determination of current market value; withdrawal of member from qualified authority; payment; dissolution of authority; payment of environmental activities; distribution of assets; articles of incorporation; definitions.

Sec. 11.

(1) After the effective date of the 2002 amendatory act that added this section, a qualified authority shall not enter into or extend any contract, obligation, bond, or note that has, or as extended would have, a termination date after the termination date of the authority's most recently approved contract under section 5(1), unless the contract, obligation, bond, or note or extension thereof, is approved by all members.

(2) Within 90 days after a qualified authority decides to sell or transfer real property located within the territory of a member or former member, the member or former member may exercise the right of first refusal to purchase the real property at a price not less than the greater of the real property's current market value or the highest price offered for the real property in an arm's length, bona fide offer by a third party. The current market value of such real property shall be determined by an appraiser acceptable to the authority and the interested member. Any dispute regarding a determination of current market value shall be resolved by independent arbitration.

(3) Unless its withdrawal would cause an impairment of any contract, a member may withdraw from a qualified authority if all of the following requirements are met:

(a) The legislative body of the member adopts a resolution stating that the authority is no longer effectively serving the member's needs and declaring its decision to withdraw from the authority on a date specified in the resolution.

(b) The withdrawal date specified in the resolution under subdivision (a) is not either of the following:

(i) Less than 60 days after the date the resolution is adopted.

(ii) Within 1 year before the termination date of the authority's most recently approved contract under section 5(1) unless the filings required by subdivision (c) are made more than 1 year before the specified withdrawal date.

(c) The clerk of the member promptly files a certified copy of the resolution adopted under subdivision (a) with the authority and the secretary of state.

(4) By the withdrawal date, the withdrawing member, at its option, either shall pay to the authority the amount of the withdrawing member's fair share of the negative equity of the authority, if any, determined as of the withdrawal date, or shall provide the authority with a bond or other independent, insured guarantee that any such amount will be paid not later than 30 days after the expiration date of the authority's most recently approved contract under section 5(1). This subsection does not relieve the withdrawing member from either of the following:

(a) The member's fair share of any obligation to reimburse the authority following the member's withdrawal for any environmental liabilities subsequently incurred by the authority, to the extent that the environmental liabilities result from the authority's disposal of the withdrawn former member's municipal solid waste, recyclable materials, or yard waste.

(b) The member's payment of any money damages, owed on account of its or the authority's default under a contract under section 6 if the default and damages result directly and solely from the member's withdrawal and are necessary to prevent an impairment of the contract. If 2 or more members withdraw, they are jointly liable for damages under this subdivision.

(c) The member's fair share of any obligation to reimburse the authority following the member's withdrawal for liability incurred by the authority as a result of litigation or arbitration proceedings that were initiated before the date of withdrawal, or litigation or arbitration involving a cause of action arising before the date of withdrawal, if the total amount of the member's fair share of the obligation cannot be exactly determined by the date of withdrawal.

(5) At the option of the authority, by the withdrawal date, the authority shall pay to the withdrawing member the withdrawing member's fair share of the equity of the authority, determined as of the withdrawal date, or shall provide the withdrawing member with a bond or other independent, insured guarantee that such amount will be paid no later than 30 days after the expiration date of the authority's most recently approved contract under section 5(1). If an authority elects to provide such a bond or other guarantee, the withdrawn former member may direct the bonding company or guarantor at any time thereafter to pay from the bond or other guarantee any obligation or liability owed to the authority by the withdrawn former member, including, but not limited to, an obligation described in subsection (4)(a) or (b).

(6) Unless it would cause an impairment of an authority contract under section 6, a qualified authority shall dissolve if both of the following requirements are met:

(a) The legislative bodies of 60% of the members, weighted by the percentage of recent waste delivery, each adopt a resolution stating that the authority is no longer effectively serving the public good for which it was created and directing that the authority be dissolved pursuant to this subsection and subsections (7) to (9).

(b) The clerk of each member whose legislative body adopts a resolution under subdivision (a) promptly files a certified copy of the resolution with the authority and the secretary of state.

(7) Within 6 months after the requirements of subsection (6) are met, the qualified authority shall establish a mechanism to manage and pay for environmental activities required under existing law and cease the activities described in section 1 for which it was incorporated. Within 6 months after ceasing activities described in section 1, the authority shall settle its accounts, including, but not limited to, all vested or accrued employee benefits, employment contracts, collective bargaining agreements, and unemployment compensation, and, subject to subsection (2), shall sell all of its property. In addition, the authority shall establish a mechanism for handling future environmental liabilities. A qualified authority with respect to which the requirements of subsection (6) have been met and a new authority incorporated under subsection (10) may agree to the assignment of contracts from the qualified authority to the new authority.

(8) After the requirements of subsection (7) are met, the qualified authority shall distribute to each member that member's fair share of the authority's remaining assets.

(9) Upon distribution of the qualified authority's assets under subsection (8), both of the following apply:

(a) The authority is dissolved.

(b) All liabilities of each member and former member of the authority are terminated, except for both of the following:

(i) Any environmental liabilities attributed to the authority to the extent that the environmental liabilities result from the authority's disposal of the member's or former member's fair share of municipal solid waste, recyclable materials, or yard waste.

(ii) The member's fair share of any obligation to reimburse the authority following the dissolution for liability incurred by the authority as a result of litigation or arbitration proceedings that were initiated before the date of dissolution, or litigation or arbitration involving a cause of action arising before the date of dissolution, if the total amount of the member's fair share of the obligation cannot be exactly determined by the time the requirements of subsection (7) are met.

(10) Subsections (6) to (9) do not prevent the incorporation of a new authority by some or all of the members or former members of an authority with respect to which the requirements of subsection (6) have been met.

(11) If, after the effective date of the amendatory act that added this section, a qualified authority is incorporated or amends its articles of incorporation, the qualified authority shall include in its articles the provisions of subsections (3) to (9).

(12) As used in this act:

(a) “Appraiser” means an individual licensed under article 26 of the occupational code, 1980 PA 299, MCL 339.2601 to 339.2637.

(b) “Authority” means an authority incorporated under this act.

(c) “Corrective action” means that term as defined in section 11502 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11502.

(d) “Environmental liabilities” means the costs of landfill closure and postclosure obligations, the costs of corrective action, response activity costs, and fines, penalties, or damages required or assessed by the state under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106.

(e) “Equity of the authority” means the total fund equity of the authority excluding contributions of capital attributed to the clean Michigan initiative bond fund as set forth in an audit conducted for this purpose except that liabilities shall be reduced by any estimated liabilities that were included in determining total fund equity.

(f) “Former member” means a member that has withdrawn from a qualified authority under this section or a prior member of a qualified authority that has been dissolved under this section.

(g) “Impairment”, in reference to an authority contract, means a material default in the contract that cannot be cured by the payment of monetary damages.

(h) “Member” means a municipality that incorporated a qualified authority under section 1 or that became part of a qualified authority under section 7 and that has not withdrawn from the authority under this section.

(i) “Member's fair share” means the percentage determined by taking the tonnage of municipal solid waste, recyclable materials, and yard waste contributed by the member and disposed of by the authority since its incorporation and dividing that amount by the tonnage of municipal solid waste, recyclable materials, and yard waste contributed by all members and disposed of by the authority since its incorporation, as determined, in the event of a dispute, by statutory and binding arbitration.

(j) “Percentage of recent waste delivery” means the amount of municipal solid waste, recyclable materials, and yard waste generated within a particular member's territory and disposed of by the authority during the latest full calendar year for which the authority disposed of such materials or waste generated within the territory of that member, divided by the sum of such amounts for all members, as determined, in the event of a dispute, by independent arbitration.

(k) “Qualified authority” means an authority that as of the effective date of this section or thereafter is composed of 10 or more members and has a population residing within its territory of 250,000 or more.

(l) “Response activity costs” means that term as defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

History: Add. 2002, Act 598, Imd. Eff. Dec. 16, 2002






Act 152 of 1976 ACCESS TO DISPOSAL FACILITIES (123.321 - 123.323)

Section 123.321 Tank disposal facilities maintained by gas station; installation of lock; use of facilities.

Sec. 1.

A person, firm, or corporation operating a gas station which maintains tank disposal facilities for trailers, campers, or other recreation or travel vehicles, which facilities are connected directly with sewer systems, shall install a lock on the facilities and permit the use of the facilities only upon the permission of the manager or attendant in charge of the premises.

History: 1976, Act 152, Imd. Eff. June 17, 1976



Section 123.322 Installation of lock on outdoor capped access to sewer located at gas station.

Sec. 2.

A lock shall be installed on an outdoor capped access to a sewer located at a gas station and the capped access be kept locked at all times except when the facilities described in section 1 are in use.

History: 1976, Act 152, Imd. Eff. June 17, 1976



Section 123.323 Violation; penalty.

Sec. 3.

A person, firm, or corporation who violates this act is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00.

History: 1976, Act 152, Imd. Eff. June 17, 1976






Act 235 of 1947 JOINT WATER AND SEWAGE DISPOSAL SYSTEM (123.331 - 123.347)

Section 123.331 Public corporation; definition.

Sec. 1.

The term “public corporation” as used herein shall be deemed to mean any county, metropolitan district, city, village or township in this state.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.331



Section 123.332 Water and sewage disposal system; acquisition through change of boundaries; referendum.

Sec. 2.

When any public corporation shall have acquired any water or sewage disposal system, and, by subsequent incorporation, annexation or other change of boundaries, the land in which any part of such system lies shall have been placed within the boundaries of any other public corporation, the legislative or governing body of such other public corporation, if it desires to acquire that part of such system lying within its boundaries, shall submit the question of acquiring the same to vote of its qualified electors at a regular or special election.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.332



Section 123.333 Disposal system; electors' approval; ordinance.

Sec. 3.

If such proposition shall receive the favorable vote of 3/5 of the electors voting thereon, the legislative or governing body of such public corporation may adopt an ordinance providing for taking the ownership of that portion of such system lying within its boundaries on a specified date not less than 3 months from the adoption of said ordinance and cause a copy of said ordinance to be delivered within 10 days after its adoption to the clerk of each other public corporation within which any part of such system is located.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.333



Section 123.334 Disposal system; joint board or commission, control; members, election.

Sec. 4.

On or before the date specified in said ordinance, it shall be the duty of each of such public corporations, by its legislative or governing body, to elect 1 member of a joint board or commission. The members so elected shall elect 1 additional member, and the board so constituted shall have full control of the operation, extension and improvement of the system except as herein otherwise provided. The members of such board shall be elected annually in the same manner.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.334



Section 123.335 Disposal system; alternative plans for division or operation.

Sec. 5.

The several public corporations in which said system lies may, at any time before or after the date specified, enter into a contract providing, in lieu of the provisions of section 4 of this act, for the division of such system, between the several public corporations, or for its operation as a single unit either by 1 of the public corporations as agent for all, or by a joint board of commissioners, 1 or more of whom shall be appointed by the legislative or governing body of each public corporation, and 1 or more shall be elected by such commissioners or by some disinterested agency.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.335



Section 123.336 Disposal system; retirement of bonds; noncallable bonds; bond and interest redemption fund; payment priority; bonds subject to revenue bond act of 1933.

Sec. 6.

(1) If there are outstanding revenue bonds issued for the acquisition, construction, extension, or improvement of the system, the bonds may be retired either by the issue of joint refunding bonds on behalf of all the public corporations by concurrent ordinances of their respective legislative or governing bodies, or by the apportionment of the outstanding indebtedness among the several public corporations and assumption by each of its proportion of indebtedness, or the issue by each of revenue refunding bonds or other obligations for its proportion. Unless otherwise provided by contract, the outstanding indebtedness, if the plan of refunding or assumption is adopted by either public corporation, and if there are noncallable bonds the owners of which do not consent to surrender for redemption, exchange, or indorsement, the plan may nevertheless be made effective if provision is made for the subordination of the refunding or assumed bonds to those not consenting and for a separate bond and interest redemption fund for the non-consenting bonds and the deposit of all money required by the ordinance under which the bonds were originally issued for the payment of the non-consenting bonds and reserves before any provision is made for the payment of the refunding or assumed bonds or reserves.

(2) Bonds issued under this section are subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.336 ;-- Am. 2002, Act 415, Imd. Eff. June 3, 2002



Section 123.337 Disposal system; operation as a single unit; segregation and disposition of revenues, retirement of bonds.

Sec. 7.

The integrity and unit of operation of the entire system as a single unit shall be preserved, and the segregation, safekeeping and disposition of its revenues as provided by the bond ordinance shall be continued until all outstanding bonds assumed by the revenues of the entire system shall have been retired by payment, redemption, assumption, or exchange, or provision made for their priority in accordance with section 6 of this act.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.337



Section 123.338 Disposal system; operation as a separate unit after retirement of bonds; collection and disposition of revenues.

Sec. 8.

After all outstanding bonds have been paid or their priority secured as aforesaid, or have been retired by the issue of separate refunding bonds, by the several public corporations, jointly or severally, or by the assumption by each of its proportion thereof, any public corporation shall have the right to take over the ownership and operation of that part of the system lying within its boundaries and the collection and disposition of the revenues derived therefrom, subject to such conditions as will secure to all the subdivisions the connections, flowage rights and other facilities necessary to the operation of their respective systems.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.338



Section 123.339 Disposal system; division between public corporations; proportionate share of expenses or indebtedness.

Sec. 9.

If any such system shall be divided, each public corporation shall provide for the operation of its portion and for the proper proportion of any expenses common to the entire system or separate systems, including payment of interest and principal of any unrefunded bonds of the original issue and for the payment of those expenses properly chargeable to its separate system including the payment of any bonds assumed or separately issued by it.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.339



Section 123.340 Disposal system; operation by joint board or agency as unit; fund payments; depreciation, contingent, and surplus funds; revised municipal finance act inapplicable.

Sec. 10.

(1) If the system is operated as a single unit, by a joint board or by 1 public corporation as agent for all, the operating board or agency shall provide for the payment of the necessary amounts into the operation and maintenance fund and into the bond and interest redemption fund for all bonds secured by the revenues of the entire system. The public corporations may, by contract, provide for the joint holding and management of other revenues or for their apportionment and deposit into separate bond and interest redemption funds for bonds, severally issued or assumed and into separate depreciation, contingent, and surplus funds. Unless otherwise provided by the contract, those revenues shall be divided and paid quarterly or more often into their respective treasuries and set apart by each into the appropriate funds. Unless otherwise provided by the contract, each public corporation shall have control of the construction of extensions and improvements to the system within its boundaries, and shall be entitled to its proportion of the contingent and surplus funds for that purpose.

(2) The contracts described in subsection (1) are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.340 ;-- Am. 2002, Act 415, Imd. Eff. June 3, 2002



Section 123.341 Disposal system; apportionment of revenues, debts, properties; realty, purchase, use.

Sec. 11.

Unless otherwise provided by contract, all revenues subject to apportionment and all outstanding indebtedness to be separately refunded or assumed by the several public corporations shall be divided in proportion to the net revenues received during the preceding fiscal year from services rendered by the system to property within the respective boundaries of such public corporations. All properties, including buildings, shops, garages, warehouses having a permanent location, shall upon appraisal be purchased by the public corporation within whose boundaries it is located for a percentage of the appraised value, applicable to the division of revenues as herein provided, but so far as necessary to the efficient operation of parts of the system lying within the boundaries of another public corporation, such property may continue to be used for that purpose for a charge to such other public corporation for its proportion of the expenses of operation and repairs. Any cash assets and intangible property shall be divided in the same proportion as herein provided for the net revenues.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.341



Section 123.342 Disposal system provisions applicable.

Sec. 12.

Except as herein provided, all such systems shall be subject to the provisions of Act No. 94 of the Public Acts of 1933, as now or hereafter amended.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.342



Section 123.343 Disposal system; cumulative effect of act; repeal of authority granted by other law.

Sec. 13.

This act is cumulative authority for the exercise of the powers hereby granted, and does not repeal any existing authority granted by any other law.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.343



Section 123.344 Disposal system; joint acquisition by public corporations under other statutes; contracts.

Sec. 14.

Any public corporations which may, heretofore or hereafter, have jointly acquired the ownership or right to operate any water or sewage disposal system under any other statute may make any contract in regard to such system of the nature hereby authorized.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.344



Section 123.345 Disposal system; contracts for division of systems existing or to be acquired.

Sec. 15.

Any public corporation which may, heretofore or hereafter, have acquired a water or sewage disposal system extending beyond its own boundaries and any public corporation into whose territory any such system shall extend, may divide such system by a contract of the nature hereby authorized.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.345



Section 123.346 Vote or proceeding by public corporation before effective date of act; validation.

Sec. 16.

Any vote or proceeding authorized hereby which may have been taken by any public corporation before the effective date of this act is hereby validated.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.346



Section 123.347 Act not deemed part of bondholders' contract; proceedings impairing contracts prohibited.

Sec. 17.

This act shall not be deemed to be a part of the bond contract between a public corporation hereafter issuing any revenue bonds and the holders of such bonds, and no proceedings shall be taken hereunder which will impair the contract rights of such bondholders.

History: 1947, Act 235, Eff. Oct. 11, 1947 ;-- CL 1948, 123.347






Act 82 of 1955 JOINT WATER AND SEWAGE DISPOSAL SYSTEM (123.351 - 123.356)

Section 123.351 Definitions.

Sec. 1.

The words “water supply system and/or sewage disposal system” as herein used shall include either or both of such systems or a combined water supply and sewage disposal system.

The term “water supply system” shall include all plants, works, instrumentalities and properties used or useful in connection with obtaining a water supply, the treatment of water and/or the distribution of water.

The term “sewage disposal system” shall include all sanitary sewers, combined sanitary and storm sewers, plants, works, instrumentalities and properties used or useful in connection with the collection, treatment and/or disposal of sewage and/or industrial wastes.

History: 1955, Act 82, Imd. Eff. May 26, 1955



Section 123.352 Purchase of water supply system and/or sewage disposal system by city from adjoining metropolitan district; contract, approval.

Sec. 2.

Where any part of a city adjoins or is included in a metropolitan district organized under the provisions of Act No. 312 of the Public Acts of 1929, as amended, being sections 119.1 to 119.15, inclusive, of the Compiled Laws of 1948, such city may acquire by purchase the water supply system and/or sewage disposal system owned by such metropolitan district, and may own, maintain and operate the same either separately or as a part of its own water supply system and/or sewage disposal system, and may improve, enlarge and extend the same. Any such metropolitan district is hereby empowered to sell its water supply system and/or sewage disposal system in accordance with the terms of this act. In the event that there are outstanding any bonds pledging the revenues of such metropolitan district system or systems, the city may assume the obligations of the metropolitan district on said bonds as a part or complete payment of the purchase price. The purchase agreement shall be evidenced by a contract between the city and metropolitan district, which contract shall be approved by a resolution adopted by the affirmative vote of 3/5 of the members elect of the respective governing bodies of such city and metropolitan district. Such a contract shall contain those provisions which the parties thereto shall deem necessary to properly effect such sale and purchase and to define the rights and obligations of the parties. No such contract shall be entered into unless the disposal of the system or systems shall have been authorized by 3/5 of the electors of the metropolitan district voting thereon at a regular or special election and unless the acquirement of the system or systems shall have been authorized by 3/5 of the electors of the city voting thereon at a regular or special city election. Such an authorization shall be valid for the purpose of this act if made at an election held after the effective date of this act or within 1 year prior thereto. The foregoing requirements as to authorization by the electors shall supersede any charter requirements in that respect.

History: 1955, Act 82, Imd. Eff. May 26, 1955



Section 123.353 Succession of rights, obligations and property; contract.

Sec. 3.

Any city acquiring a water supply system under the terms hereof shall succeed to all the rights, obligations and property of the metropolitan district, respecting or connected with such system or with the functions of supplying water, unless the purchase contract shall otherwise provide. Any city acquiring a sewage disposal system under the terms hereof shall succeed to all the rights, obligations and property of the metropolitan district, respecting or connected with such system or with the functions of supplying sewage disposal, unless the purchase contract shall otherwise provide. Any city acquiring both a water supply system and a sewage disposal system, or a combined water supply and sewage disposal system, under the terms hereof, shall succeed to all the rights, obligations and property of the metropolitan district, respecting or connected with such system or with the functions of supplying water and sewage disposal, unless the purchase contract shall otherwise provide. The said rights, obligations and property shall include the right to transact a local business and the right to lay, maintain and operate water mains and/or sewers in the public highways, to the extent that such rights have been granted to the metropolitan district by any city, village or township.

History: 1955, Act 82, Imd. Eff. May 26, 1955



Section 123.354 Services; continuance, extension.

Sec. 4.

Any city acquiring a water supply system shall have the right to supply water, any city acquiring a sewage disposal system shall have the right to supply sewage disposal, and any city acquiring a combined water supply and sewage disposal system, shall have the right to supply water and sewage disposal, to the same area to which the metropolitan district had the right to furnish such services on the effective date of the purchase contract, and for the purpose of furnishing such services such city may improve, enlarge, extend, maintain and operate such system or systems within and/or without its corporate limits: Provided, That the city shall comply with any constitutional requirements in respect to the exercise outside its boundaries of any such rights which shall not have been constitutionally transferred to it pursuant to this act.

History: 1955, Act 82, Imd. Eff. May 26, 1955



Section 123.355 Readjustment of service rates; adoption of ordinances, property outside limits.

Sec. 5.

A city so acquiring such a system may readjust the service rates provided the same do not impair the obligation of any bond contract. The legislative body of a city may, subject to constitutional and statutory limitations, adopt such ordinances and resolutions as may be necessary for the care, protection, preservation, management and control of any system acquired pursuant to this act, including that portion outside its city limits.

History: 1955, Act 82, Imd. Eff. May 26, 1955



Section 123.356 Construction of act.

Sec. 6.

This act and any contract entered into pursuant thereto shall be liberally construed by the courts. The provisions of this act shall be construed as an additional grant of power to that prescribed by other statutory provisions or by any charter provisions.

History: 1955, Act 82, Imd. Eff. May 26, 1955






Act 266 of 1951 THE GARBAGE DISPOSAL ACT (123.361 - 123.374)

Section 123.361 Garbage disposal act; short title.

Sec. 1.

This act shall be known and may be cited as “the garbage disposal act.”

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.362 Garbage disposal equipment system; city or village may provide; garbage disposal equipment, definition; garbage grinders.

Sec. 2.

Any city or village may by ordinance provide for a garbage disposal equipment system to acquire, purchase, lease, install, replace or repair garbage disposal equipment. The term “garbage disposal equipment,” whenever used in this act, except when otherwise indicated by the context, shall be construed to mean all equipment or machinery of any nature whatsoever and all appurtenances thereto used or useful in treating and reducing garbage and similar waste materials prior to introduction into the sewer system of the city or village, including but not limited to garbage grinders: Provided, That when garbage grinders are installed for such disposal, the city or village shall have a sanitary sewage disposal plant into which the refuse from such garbage grinders is deposited for treatment.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.363 Installation on private property; written agreement with owner; ordinance, provisions, rates and charges, lien, enforcement, priority; discontinuance of water service.

Sec. 3.

Garbage disposal equipment may be installed on private property by said city or village making provision for garbage disposal equipment, as may be required by ordinance, after written agreement with the owner of such property. Any such ordinance adopted pursuant to the provisions of this act shall, in addition to providing for the payment of rates and charges and such other terms and conditions as may be necessary to fully perform and exercise the powers conferred by this act provide that all such garbage disposal equipment shall be deemed the property of the city or village installing such equipment and any such ordinance shall fix the responsibility for the use, care, maintenance and replacement thereof. All such rates and/or charges shall have as security for their collection a lien upon the building in which said equipment is installed and upon the premises or lot or lots or parcel or parcels of land upon which the building is situated. Such lien shall become effective and shall be enforced as provided by ordinance. Such lien shall have priority over all other liens except taxes, special assessments and liens for unpaid water charges or sewage disposal charges. Any city or village may provide by ordinance for the discontinuance of water service from the building whenever any person shall fail to pay rates or charges for such garbage disposal equipment.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.364 Bonds; issuance, amount, interest, maturity; tax exemption; principal and interest; payment.

Sec. 4.

For the purpose of defraying the cost of purchasing, acquiring, constructing, improving, installing, extending, enlarging, adjusting, and repairing a garbage disposal equipment system, any city or village may borrow money and issue its negotiable bonds for those purposes. However, bonds shall not be issued under this section unless and until the ordinance required by section 3 has been adopted, which ordinance shall set forth a brief description of the contemplated garbage disposal equipment system, the estimated cost of the system and the amount, maximum rate of interest, and the time of payment of the bonds, not to exceed 20 years. The bonds and coupons shall be exempt from any and all taxation by this state or by any taxing authority within this state. The principal of and interest on the bonds shall be payable primarily from the net revenues derived from the operation of the garbage disposal equipment system, and in addition the city or village may pledge the full faith, credit, and resources of the city or village for the payment of the bonds. No bond or coupon issued under this act shall constitute an indebtedness of the city or village within the meaning of any charter, statutory, or constitutional limitation. All bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1951, Act 266, Eff. Sept. 28, 1951 ;-- Am. 2002, Act 240, Imd. Eff. Apr. 29, 2002



Section 123.365 Self-liquidating bonds, secured by revenues; liability.

Sec. 5.

For the purpose of defraying the cost of purchasing, acquiring, constructing, improving, installing, extending, enlarging, adjusting and/or repairing a garbage disposal equipment system, any city or village may issue self-liquidating bonds in accordance with the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139, inclusive, of the Compiled Laws of 1948. Such bonds shall not impose any liability upon the city or village, but shall be secured only by the revenues from the garbage disposal equipment system.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.366 Preliminary expense; appropriation, repayment.

Sec. 6.

Any city or village which by ordinance provides for a garbage disposal equipment system to be financed by the issuance of bonds as aforesaid, may appropriate for and set up a fund to provide for all necessary preliminary expenses in making a survey estimate of costs and revenues, employment of personnel and all other expenses necessary and to be paid prior to the issuance and delivery of the bonds authorized pursuant to the provisions of this act: Provided, That the funds so appropriated and expended shall be repaid from the first proceeds of the sale of bonds, and the amount of any such appropriation so advanced shall be a first charge against the proceeds of the sale of such bonds.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.367 Use of money received from sale of bonds.

Sec. 7.

All money received from the sale of any bonds issued under this act shall, after the payment of any appropriation made under section 6, be used solely for the purchase, acquisition, construction, improvement, installation, extension, enlargement, adjustment, or repair of the garbage disposal improvement for which the bonds were issued, including any engineering, legal, and other expenses incident to the garbage disposal improvement, and, if determined in the authorizing ordinance, the payment of the interest on the bonds during a period not to exceed the first 3 years following the date of the bonds and the amount required for operation and maintenance prior to the receipt of the first revenues.

History: 1951, Act 266, Eff. Sept. 28, 1951 ;-- Am. 1983, Act 28, Imd. Eff. May 6, 1983 ;-- Am. 2002, Act 240, Imd. Eff. Apr. 29, 2002



Section 123.368 Free service prohibited.

Sec. 8.

No free service shall be furnished by any such garbage disposal equipment system to any person, firm or corporation, public or private, or to any public agent or instrumentality while any bonds issued in pursuance of this act shall remain unpaid.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.369 Additional bonds; negotiation.

Sec. 9.

Any city or village issuing bonds pursuant to the provisions of this act may, at the time of the authorization of such bonds, provide by ordinance for the issuance of additional bonds of equal standing in the event the bonds first authorized shall prove insufficient or in the event subsequent extension, enlargement, improvement and/or repair is deemed advisable, which said additional bonds may be negotiated from time to time as the proceeds therefrom may be necessary for such purposes.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.370 Retirement of outstanding bonds; new bonds, issuance, refunding bonds, premium; sale, exchange of refunding bonds, surrender and cancellation.

Sec. 10.

Where a borrower has outstanding any bonds issued under the provisions of this act, it may thereafter issue and negotiate new bonds under this act for the purpose of providing for the retirement of such outstanding bonds, in whole or in part. Such new bonds may only be issued in accordance with and subject to the statutory provisions governing the issuance of the bonds so refunded, and except as in the refunding ordinance otherwise provided shall be secured to the same extent and shall have the same source of payment as the bonds which have been thereby refunded. Such refunding bonds may be issued to include the amount of any premium to be paid upon the calling of the bonds to be refunded, or if such bonds are not callable, any premium necessary to be paid in order to secure the surrender of the bonds to be refunded: Provided, That the amount of premium so included shall not in either case exceed 5 per centum of the principal amount of the bonds to be refunded. Nothing in this section shall be construed as providing for the refunding of noncallable unmatured bonds without the consent of the holder or holders thereof. Any such refunding bonds may be sold or may be exchanged for the obligations to be refunded thereby, and if sold, the proceeds shall be deposited in a bank or trust company in a special trust account to be used only for the redemption or purchase of such outstanding bonds. Where refunding bonds are to be issued and sold for the purpose of refunding unmatured noncallable bonds, the latter must be surrendered and cancelled at the time of the delivery to the purchaser of such refunding bonds.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.371 Service rates fixed by ordinance; supervision and regulation.

Sec. 11.

Rates for services furnished by any garbage disposal equipment system shall be fixed by ordinance. The rates charged shall be sufficient to provide for the payment of the expenses of administration and operation and such expenses of maintenance of the system as may be necessary to preserve the same; and to provide for the payment of principal and interest of all bonds payable therefrom as and when the same become due and payable; and for the creation of any reserve therefor, as required in the ordinance; and to provide for such other expenditures and funds as the ordinance may require. Rates charged for the services furnished pursuant to this act shall not be subject to the supervision or regulation by any state bureau, board, commission or like instrumentality or agency thereof.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.372 Authority additional to other powers.

Sec. 12.

The authority hereby given shall be in addition to and not in derogation of any power existing or hereinafter granted to any city or village under any statutory or charter provisions.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.373 Powers conferred upon cities and villages; authorization and issuance not subject to referendum.

Sec. 13.

Unless otherwise provided in this act, the powers herein conferred upon cities and villages shall be exercised by their respective governing bodies; and this act shall be construed as authorizing the issuance of bonds hereunder without submitting the proposition for the approval of the same to voters of the borrower, and the authorization and issuance of bonds pursuant to this act shall not be subject to a referendum vote of the electors of the city and village.

History: 1951, Act 266, Eff. Sept. 28, 1951



Section 123.374 Liberal construction of act.

Sec. 14.

This act being necessary for and to secure the public health, safety and welfare of cities and villages of the state of Michigan, shall be liberally construed to effect the purposes hereof.

History: 1951, Act 266, Eff. Sept. 28, 1951






Act 76 of 1965 JOINT WATER SUPPLY AND WASTE DISPOSAL SYSTEMS (123.381 - 123.384)

Section 123.381 Joint water supply and waste disposal systems; definitions.

Sec. 1.

As used in this act:

(a) “Local unit of government” means any county, city, village, township, school district, port district, metropolitan district or other governmental unit or entity in or of this state; and in or of another state.

(b) “Waste disposal system” means sewers, intercepters or waste treatment facilities, and facilities for the collection and disposal of refuse, garbage, liquid and solid waste materials.

(c) “Water supply system” means installations including pipe lines and other facilities needed for the pumping, treatment and distribution of water supplies.

History: 1965, Act 76, Imd. Eff. June 24, 1965



Section 123.382 Local governmental units; power to construct and operate with units in another state.

Sec. 2.

Any local unit of government, either alone or jointly with another local unit or units of government, is hereby empowered and authorized to construct, maintain and operate waste disposal systems and water supply systems through agreements or contracts with local units of government located in another state upon such terms as may be agreed upon which are not contrary to any of the laws of this state. The contracts and agreements may provide for the location of the systems either within the boundaries of this state or within the boundaries of the other state.

History: 1965, Act 76, Imd. Eff. June 24, 1965



Section 123.383 Local governmental units; agreements with units of another state for waste disposal or water supply services.

Sec. 3.

Any local unit of government in this state, either singly or jointly with other local units of government, may enter into contracts and agreements with local units of government in another state for securing or providing of waste disposal or water supply services by means of appropriate facilities located in either state.

History: 1965, Act 76, Imd. Eff. June 24, 1965



Section 123.384 Local governmental units; financing according law.

Sec. 4.

Local units of government may finance the construction, maintenance and operation of such systems pursuant to any laws now existing in this state or such other laws as may be hereafter enacted.

History: 1965, Act 76, Imd. Eff. June 24, 1965






Act 301 of 1969 GIFTS FROM MUNICIPAL UTILITIES (123.391 - 123.391)

Section 123.391 Authorization for giving gifts and contributions; source; legislative approval.

Sec. 1.

Any municipality owning or operating any public utility may authorize the giving of gifts or contributions from the operating revenues of the utility in such amounts and for such purposes as shall be determined by the governing body of the public utility to be in the public interest, subject to the approval of the legislative body of the municipality.

History: 1969, Act 301, Eff. Mar. 20, 1970






Act 203 of 1931 INJURIES TO PERSONS DRAFTED FOR MUNICIPAL SERVICE (123.401 - 123.403)

Section 123.401 Municipality, drafted person; definitions.

Sec. 1.

The term “municipality” as used in this act shall be construed to include any township, city, village or county of this state.

The term “drafted person” as used in this act shall be construed to include any person commanded to assist any municipal official or employe authorized to command the assistance of bystanders in the performance of his duties as such municipal official or employe. In the case of the commanding of assistance in putting out fires, the term “drafted person” shall be construed to include any municipal fire department employe called to aid in putting out of a fire in any other municipality, which is not under a fire protection contract with the municipality operating such fire department.

History: 1931, Act 203, Eff. Sept. 18, 1931 ;-- CL 1948, 123.401



Section 123.402 Municipal liability for injuries to drafted person; basis of compensation.

Sec. 2.

Any municipality of this state shall be liable for the injuries sustained by any person drafted to assist any official or employe of such municipality authorized to command the assistance of such drafted person in the performance of his duties as such municipal official or employe: Provided, however, That the compensation allowed such injured drafted person shall be on the same basis and equal to the compensation the drafting municipal official or employe would receive under the workmen's compensation act in case of a similar injury.

History: 1931, Act 203, Eff. Sept. 18, 1931 ;-- CL 1948, 123.402



Section 123.403 Payment of claim; law applicable.

Sec. 3.

The payment of any claim arising against a municipality under this act shall be governed by the laws, ordinances and/or charter affecting such municipality in respect to the payment of claims.

History: 1931, Act 203, Eff. Sept. 18, 1931 ;-- CL 1948, 123.403






Act 226 of 1988 LEASING OF PRIVATE RESIDENTIAL PROPERTY (123.411 - 123.411)

Section 123.411 “Local governmental unit” defined; rent control prohibited; management and control of residential property.

Sec. 1.

(1) As used in this section, “local governmental unit” means a political subdivision of this state including, but not limited to, a county, city, village, or township, if the political subdivision provides local government services for residents in a geographically limited area of this state as its primary purpose and has the power to act primarily on behalf of that area.

(2) A local governmental unit shall not enact, maintain, or enforce an ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential property. This section does not impair the right of any local governmental unit to manage and control residential property in which the local governmental unit has a property interest.

History: 1988, Act 226, Imd. Eff. July 5, 1988






Act 306 of 1931 FREE EMPLOYMENT BUREAU (123.451 - 123.455)

Section 123.451 Free employment bureau; power of city or village legislative body.

Sec. 1.

The legislative body of any city or village in this state is hereby authorized to create, acquire, control, and operate free employment bureaus within the limits of said cities and villages, and may use for such purpose any property suitable therefor that is now or may at any time hereafter be owned, leased, or controlled by such city or village.

History: 1931, Act 306, Imd. Eff. June 8, 1931 ;-- CL 1948, 123.451



Section 123.452 Free employment bureau; purpose, name, registration fees, powers and duties.

Sec. 2.

Such employment bureaus shall be established for the purpose of receiving applications of persons seeking employment and applications of persons seeking to employ labor. Such bureaus shall be designated and known as municipal or village public employment bureaus as the case may be. The cities and villages creating public employment bureaus authorized by this act may require the payment by all persons seeking employment a registration fee of not more than 1 dollar for the period of 1 year. For each fee there shall be issued a receipt which shall be in triplicate; 1 copy to be given to the applicant, 1 copy to be filed in the local office and 1 copy to be filed in the office of the department of labor and industry at Lansing. Every person paying such registration fee shall be entitled without further charge for the period of 1 year, to the service, of any municipal or village public employment bureau within the city or village wherein the applicant registered. It shall be the duty of such bureaus to use all diligence in securing the cooperation of employers of labor with the purpose and objects of said employment bureau. To this end it shall be competent for the legislative bodies of such cities and villages to advertise in the columns of newspapers or to use other mediums for such situations as it or its employes and agents have applicants to fill, and for such help as may be called for by employers. Said legislative bodies of the cities and villages may also advertise in a general way for the cooperation of large contractors and employers, in such trade journals or special publications as reach such employers, whether such trade journals are published within the city or village or not, and it may pursue such other methods as in their judgment will best tend to accomplish the purpose of this act: Provided, That all persons in charge of such public employment bureaus shall devote their entire time to the work of their office while receiving salary or wages from the city or village.

History: 1931, Act 306, Imd. Eff. June 8, 1931 ;-- CL 1948, 123.452



Section 123.453 Free employment bureau; registration fund.

Sec. 3.

All moneys received by the cities or villages under the provisions of section 2 of this act shall be set aside and shall be known as the public employment bureau registration fund and shall be used and disbursed under the direction of the legislative body of such city or village for the purpose of conducting, maintaining and improving such employment bureaus.

History: 1931, Act 306, Imd. Eff. June 8, 1931 ;-- CL 1948, 123.453



Section 123.454 Free employment bureau; property.

Sec. 4.

Any property acquired, owned, leased, controlled or occupied by such cities and villages for the purposes enumerated herein shall and is hereby declared to be acquired, owned, controlled or occupied for a public purpose and as a matter of public necessity, and such cities and villages shall have the right to acquire property for such purpose or purposes under the power of eminent domain as and for a public necessity and in accordance with the procedure as outlined in their charter or in the statutes of this state.

History: 1931, Act 306, Imd. Eff. June 8, 1931 ;-- CL 1948, 123.454



Section 123.455 Free employment bureau; delegation of powers by legislative body.

Sec. 5.

The powers herein enumerated may be delegated by the said legislative body of the city or village to any department, commission or agency of such city or village as may be designated or created by such legislative body.

History: 1931, Act 306, Imd. Eff. June 8, 1931 ;-- CL 1948, 123.455






Act 179 of 1967 YOUTH CENTERS (123.461 - 123.462)

Section 123.461 Youth centers; financing operations; ad valorem property tax; petition; election; canvassing and certifying votes.

Sec. 1.

(1) Any county, city, township, or village may levy taxes and appropriate funds for operating centers open exclusively to youths under 21 years of age and aimed at curbing juvenile delinquency within the community.

(2) A registered elector of a county, city, township, or village may submit petitions requesting that a unit of government submit the question of levying an ad valorem property tax of not to exceed 1.5 mills on taxable property within the unit for not to exceed 20 years for the operation of a youth center as described in subsection (1) to the electors of the unit at the next general election in the manner provided by law. Petitions that are filed pursuant to this subsection shall be filed not less than 120 days before the election at which the question is to be voted upon. The petitions shall be signed by a number of registered electors from the county, city, township, or village equal to not less than 5% of the total vote cast for all candidates for governor at the last preceding general election at which a governor was elected within the petitioning unit of local government. A tax authorized by this subsection shall be levied and collected in the same manner and at the same time as other ad valorem property taxes in the unit of local government.

(3) A petition filed pursuant to subsection (2) shall be in substantial compliance with section 544c of the Michigan election law, Act No. 116 of the Public Acts of 1954, being section 168.544c of the Michigan Compiled Laws. The petition shall be filed with the clerk of the county, city, township, or village.

(4) A determination of the sufficiency or insufficiency of a petition filed pursuant to subsection (2) shall be made not later than 60 days prior to the general election for which the petition was filed by the official receiving the petition. If the petition is determined to be sufficient, the ballot for the question shall be prepared by the official responsible for preparing the other ballots to be used at the general election. The ballot question shall specify the number of mills to be levied and the specific time period that this number of mills is to be levied.

(5) The votes cast for and against the proposal shall be canvassed and certified by the canvassing board responsible for canvassing and certifying the votes cast for offices and other proposals voted on at the general election.

History: 1967, Act 179, Imd. Eff. June 30, 1967 ;-- Am. 1988, Act 342, Imd. Eff. Oct. 18, 1988



Section 123.462 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 2.

A petition under section 1, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 178, Eff. Mar. 23, 1999






Act 170 of 1933 BIDDERS ON PUBLIC WORKS (123.501 - 123.508)

Section 123.501 Bidders on public works; statement of qualifications, notice of rejection.

Sec. 1.

Any officer, board, commission, committee or department of the state, county, city, village, or township government authorized to receive bids for the construction, maintenance and/or repair of public works, except public buildings, may require that any person proposing to bid on any such work, submit a sworn statement at least 10 days before bids are opened on such standard form and in such detail and at such time as may be deemed necessary by said officer, board, commission, committee or department, setting forth his qualifications to satisfactorily carry out the work to be performed within the time specified for such performance. Said qualifications may be judged by said officer, board, commission, committee or department upon the basis of the proposed bidder's past performance on work of a similar nature, his financial resources and his construction equipment and facilities which he proposes to use on the work advertised for construction as disclosed by such sworn statement and any other available information and a determination made whether or not the proposed bidder is a suitable person to bid on the work. Any person determined not to be a suitable person to bid on any proposed work shall be notified in writing 5 days before bids are opened of such determination.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.501
Admin Rule: R 247.1 et seq. of the Michigan Administrative Code.



Section 123.502 Bidders on public works; failure to file statement; rejection of bid.

Sec. 2.

Should the prospective bidder fail to file the statement as required by said officer, board, commission, committee or department within the time specified, or should he, in the judgment of said officer, board, commission, committee or department be not qualified to bid on the work duly advertised, such officer, board, commission, committee or department may refuse to furnish such person with plans, specifications and proposals and may reject any bid made by him.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.502



Section 123.503 Allotment of work by public officers.

Sec. 3.

It is further provided that when, in the judgment of such officer, board, commission, committee or department, the volume of work regularly advertised for construction would justify such course, bidders on public work may be rated according to their experience, equipment and resources and be furnished with proposals, plans and specifications for only such type and quantity of work as their qualifications as outlined in section 1 of this act would warrant.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.503



Section 123.504 Questionnaire and statement; confidentiality.

Sec. 4.

Such questionnaire and statement, filed with said officer, board, commission, committee or department, shall be deemed to be confidential and shall not be imparted to any other person, firm or corporation without the consent of the bidder.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.504



Section 123.505 Refusal to furnish data to bidder; action against public officers prohibited.

Sec. 5.

No action or proceeding of any nature or description in any court, except as hereinafter stated, shall lie against any officer of the state, county, municipal or township government because of his refusal to furnish plans, specifications or proposals or to award to any person a contract for the construction of a public work, maintenance or repair thereof for the satisfactory performance of which such person is not, in the opinion of the officer, fully qualified, or who has failed to comply with the provisions of this act.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.505



Section 123.506 Review of decision of public officers.

Sec. 6.

Any person feeling himself aggrieved at the determination of any such officer, board, commission, committee or department shall have the right of appeal by mandamus, certiorari or other proper remedy to the supreme court of the state of Michigan, or in any proper case to any circuit court having jurisdiction.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.506



Section 123.507 False statements; penalty.

Sec. 7.

Any person who wilfully makes, or causes to be made any false, deceptive or fraudulent statement in any questionnaire or statement required to be submitted under this act shall be guilty of a misdemeanor, and, upon conviction, shall be sentenced to pay a fine of not less than 100 dollars, or more than 1,000 dollars, or to imprisonment in the county jail for a period not exceeding 6 months.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.507



Section 123.508 Person; definition.

Sec. 8.

The word “person” as used herein, shall mean and include any individual, corporation, co-partnership, association or their lessees, trustees or receivers.

History: 1933, Act 170, Imd. Eff. June 28, 1933 ;-- CL 1948, 123.508






Act 4 of 1955 ANNEXATION OF SUBMERGED LANDS (123.581 - 123.583)

Section 123.581 Great lakes submerged lands; annexation to cities and villages.

Sec. 1.

Any incorporated city or village in this state, which has a boundary on waters of any of the great lakes, shall have the power to annex lands submerged by said waters if said lands are adjacent to its said boundary, the title to which is vested in a private owner pursuant to an act of the legislature of this state, which have no inhabitants, and are not at the time of the conveyance located in any township, city or village.

History: 1955, Act 4, Imd. Eff. Mar. 3, 1955



Section 123.582 Great lakes submerged lands; consent, amendment of charter.

Sec. 2.

If the written consent of the owner or owners of such lands to the annexation shall be first procured by the city or village, said annexation shall be accomplished by amending the charter of said city or village to extend the boundaries of said city or village to include said submerged lands sought to be annexed.

History: 1955, Act 4, Imd. Eff. Mar. 3, 1955



Section 123.583 Great lakes submerged lands; automatic annexation to cities and villages.

Sec. 3.

Whenever the boundary of any city or village in this state is the shore line of any of the Great Lakes or connecting waters, any filled-in submerged land which is attached to and an extension of the upland and which shall have been in existence for more than 15 years and any submerged islands not within any city or village but within 300 yards of the boundary of the city or village shall be included within the boundaries of the city or village without annexation proceedings and shall also be within the boundaries of the county and other units of government.

History: Add. 1961, Act 205, Eff. Sept. 8, 1961






Act 68 of 1957 REGULATION OF HOUSEBOATS (123.591 - 123.593)

Section 123.591 Houseboats; regulation of sanitation and location by counties.

Sec. 1.

The boards of supervisors of any county in the portions of such county outside incorporated cities and villages may regulate by ordinance the sanitation requirements and the location of houseboats on those portions of the lakes, rivers, canals and waterways of the county under their control and jurisdiction.

History: 1957, Act 68, Eff. Sept. 27, 1957 ;-- Am. 1959, Act 17, Imd. Eff. Apr. 30, 1959



Section 123.592 Houseboats; designation of enforcement officer.

Sec. 2.

The boards of supervisors in enacting ordinances under the provisions of this act shall designate the proper county and township official or officials whose duty it shall be to cooperate in the administration and enforcement of the provisions of ordinances so enacted.

History: 1957, Act 68, Eff. Sept. 27, 1957



Section 123.593 Penalty for violation.

Sec. 3.

Any person violating the provisions of such ordinance is guilty of a misdemeanor.

History: Add. 1959, Act 17, Imd. Eff. Apr. 30, 1959






Act 66 of 1941 WATER FRONT IMPROVEMENTS (123.601 - 123.604)



Act 37 of 1961 CONTRACTS FOR ASSESSING SERVICES (123.621 - 123.621)

Section 123.621 Assessing services; cities, villages, townships.

Sec. 1.

Any 2 or more cities, villages or townships, or any combination thereof, may contract jointly for employing an independent appraisal firm to make township, village and city appraisals or to assist the supervisors and assessing officials as directed by the contracting governing boards and councils. Expenses shall be paid from the general funds of the contracting governing bodies pursuant to their contractual agreement.

History: 1961, Act 37, Eff. Sept. 8, 1961






Act 200 of 1957 INTERMUNICIPALITY COMMITTEES (123.631 - 123.637)

Section 123.631 Intermunicipality area problem study committee; municipalities, definition.

Sec. 1.

As used in this act, “municipalities” means any city, village, township, chartered township or other incorporated political subdivision of this state.

History: 1957, Act 200, Eff. Sept. 27, 1957



Section 123.632 Intermunicipality committee; organization; purposes; definitions.

Sec. 2.

(1) The governing bodies of any 2 or more municipalities, by resolution, may establish and organize an intermunicipality committee, to be known as the intermunicipality committee, for the purpose of studying area governmental problems of mutual interest and concern, including such matters as facility studies on sewers and sewage disposal, water, drains, roads, transit-oriented developments, transit-oriented facilities, rubbish and garbage disposal, recreation and parks, and ports, and to formulate recommendations for review and action thereon by the member governing bodies.

(2) As used in this section:

(a) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use.

(b) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

History: 1957, Act 200, Eff. Sept. 27, 1957 ;-- Am. 2010, Act 236, Imd. Eff. Dec. 14, 2010



Section 123.633 Intermunicipality study committee; surveys, recommendations, reports.

Sec. 3.

The intermunicipality committee may employ personnel to coordinate and conduct all types of surveys and studies relating to the mutual problems of its member municipalities or may enter into agreements for such surveys and studies to be conducted by other public or private agencies. It shall adopt, by resolution of a majority of its full membership, any recommendation for submission to the several member governing bodies. It may publicize its purposes, objectives and findings, and may distribute reports thereon. It shall make an annual report of its activities to the several member governing bodies.

History: 1957, Act 200, Eff. Sept. 27, 1957



Section 123.634 Intermunicipality study committee; funds.

Sec. 4.

For the purpose of providing funds to meet the expenses of the intermunicipal committee, the member governing bodies, by resolution, may authorize the allocation of municipal funds for such purpose. The proportion of the total amount of funds to be provided by each member municipality shall be based on the recommendation of the intermunicipality committee, or shall be provided for in the bylaws of the committee, which shall have been approved by the member governing bodies.

History: 1957, Act 200, Eff. Sept. 27, 1957



Section 123.635 Intermunicipality study committee; contributions of services of personnel, equipment, office space.

Sec. 5.

Services of personnel, use of equipment and office space and other necessary services may be accepted from member municipalities and may be considered as a part of the financial support of that municipality.

History: 1957, Act 200, Eff. Sept. 27, 1957



Section 123.636 Intermunicipality study committee; gifts and grants from governmental units and from private sources.

Sec. 6.

The intermunicipal committee may accept gifts and grants from the federal government, state government and local governments, also from private individuals, foundations or agencies, if the grants are made for furtherance of the objectives for which the committee is established.

History: 1957, Act 200, Eff. Sept. 27, 1957



Section 123.637 Intermunicipal committee; audit.

Sec. 7.

(1) The intermunicipal committee shall obtain an audit of its financial records, accounts, and procedures not less frequently than biennially as determined by the intermunicipal committee.

(2) The intermunicipal committee shall submit the results of an audit under subsection (1) to the state treasurer.

(3) An audit under subsection (1) shall satisfy all audit requirements set forth in the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

History: Add. 1999, Act 143, Eff. Oct. 22, 1999






Act 217 of 1957 INTERCOUNTY COMMITTEES (123.641 - 123.645)

Section 123.641 Intercounty area problem study committees; establishment, recommendations.

Sec. 1.

The boards of supervisors of any 2 or more counties, by resolution, may establish and organize an intercounty committee, to be known as the supervisors' intercounty committee, for the purpose of studying area governmental problems of mutual interest and concern, including such matters as facility studies on sewers and sewage disposal, water, drains, roads, rubbish and garbage disposal, recreation, zoning, parks and ports, and to formulate recommendations for review and action thereon by the member county boards of supervisors.

History: 1957, Act 217, Imd. Eff. June 6, 1957



Section 123.642 Intercounty study committee; surveys, findings, reports.

Sec. 2.

The supervisors' intercounty committee may employ personnel to coordinate and conduct all types of surveys and studies relating to the mutual problems of its member counties or may enter into agreements for such surveys and studies to be conducted by other public or private agencies. It shall adopt, by resolution of a majority of its full membership, any recommendation for submission to the several member county boards of supervisors. It may publicize its purposes, objectives and findings, and may distribute reports thereon. It shall make an annual report of its activities to the several member county boards of supervisors.

History: 1957, Act 217, Imd. Eff. June 6, 1957



Section 123.643 Intercounty study committee; expenses.

Sec. 3.

For the purpose of providing funds to meet the expenses of the supervisors' intercounty committee, the member county boards of supervisors, by resolution, may authorize the allocation of county funds for such purpose. The proportion of the total amount of funds to be provided by each member-county shall be based on the recommendation of the supervisors' intercounty committee, or shall be provided for in the bylaws of the committee, which shall have been approved by the member county boards of supervisors.

History: 1957, Act 217, Imd. Eff. June 6, 1957



Section 123.644 Intercounty study committee; contributions of services of personnel, equipment, office space.

Sec. 4.

Services of personnel, use of equipment and office space, and other necessary services may be accepted from member counties and may be considered as a part of the financial support of that county.

History: 1957, Act 217, Imd. Eff. June 6, 1957



Section 123.645 Intercounty study committee; gifts and grants from governmental units and from private sources; approval.

Sec. 5.

The supervisors' intercounty committee may apply for and accept gifts, contributions and grants from the federal government, state government and local governments, also from private individuals, foundations or agencies, if the grants are made for furtherance of the objectives for which the committee is established. Any application shall be approved by the member county boards of supervisors.

History: 1957, Act 217, Imd. Eff. June 6, 1957 ;-- Am. 1965, Act 362, Imd. Eff. June 24, 1965






Act 70 of 1955 CITY EXHIBITION AREAS (123.651 - 123.655)

Section 123.651 Exhibition areas for display of commercial, industrial, and agricultural products.

Sec. 1.

Any city may acquire, construct, improve, enlarge, extend and operate, within or without its corporate limits, exhibition areas for the display of commercial, industrial and agricultural products and parking facilities used in connection therewith. Such exhibition areas shall include all necessary real or personal property used or useful in connection therewith and including, but not by way of limitation, exhibition buildings, community buildings, stadiums, auditoriums, arenas, convention halls, recreational facilities and parking facilities used in connection therewith. Such facilities at any one location may be operated independently or jointly with those at one or more other locations. The legislative body of the city is hereby authorized and empowered to purchase, and to accept gifts and devises of real estate for the purposes of the aforementioned exhibition areas.

History: 1955, Act 70, Eff. Oct. 14, 1955



Section 123.652 Exhibition areas; appropriation.

Sec. 2.

The legislative body of the city is authorized and empowered to make appropriations for the operation, improvement and maintenance of such exhibition areas, as herein authorized, as shall have been acquired.

History: 1955, Act 70, Eff. Oct. 14, 1955



Section 123.653 Exhibition areas; operation and maintenance.

Sec. 3.

The legislative body of the city may provide by ordinance or resolution for the operation and maintenance of any such exhibition area by a board, commission or other agency of the city in manner to be specified in such ordinance or resolution.

History: 1955, Act 70, Eff. Oct. 14, 1955



Section 123.654 Exhibition areas; fees, rules.

Sec. 4.

The legislative body of the city is authorized to establish by ordinance, fees or charges for the use of the facilities in any exhibition area, admission fees and other charges for use of such area, and to make reasonable rules and regulations for the use of said area or areas, and penalties for the violation thereof.

History: 1955, Act 70, Eff. Oct. 14, 1955



Section 123.655 Exhibition areas; bonds; appropriation of revenues.

Sec. 5.

Any city may issue bonds pledging the full faith and credit of the city for the purpose of acquiring any facility or facilities as authorized in this act when the issuance of bonds has been approved by a 3/5 vote in favor of the issuance by the electors of the city voting at any regular or special election. The issue and sale of the bonds is subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The legislative body of the city shall appropriate annually for the payment of principal and interest on the bonds, sufficient of the revenues derived from the operation of the exhibition area or areas for which bonds are issued above the amount required to meet the reasonable expenses of administration, operation, and maintenance of the facilities.

History: 1955, Act 70, Eff. Oct. 14, 1955 ;-- Am. 2002, Act 189, Imd. Eff. Apr. 24, 2002






Act 185 of 1956 THE MARKET AUTHORITY ACT OF 1956 (123.671 - 123.680)

Section 123.671 Short title.

Sec. 1.

This act shall be known and may be cited as “The market authority act of 1956”.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.672 Market authority; construction of act.

Sec. 2.

This act shall be construed as cumulative authority for the exercise of the powers herein granted and shall not be construed to repeal any existing laws with respect thereto. The powers conferred by this act shall not be affected or limited by any other statute or by any charter, except as herein otherwise provided.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.673 Market authority; establishment; powers; areas; “farm products” defined; location; board of directors; construction, repair, or ornamentation of market.

Sec. 3.

Any city, by ordinance, may establish a market authority, hereinafter also referred to as “the authority”, which shall be a corporate body having the responsibility to plan, establish, develop and supervise a public market for the reception, handling, storage and sale at wholesale of farm and food products. Any such public market shall be divided into 2 distinct areas. One area shall be devoted exclusively to facilities for the wholesale marketing of farm products as hereinafter defined. The other area shall be devoted to the wholesale marketing of food products and the authority shall have no interest in such area, or any part thereof, which is actually made use of but said authority may limit the type and nature of the use to be made of the whole or any part thereof in its conveyance of the real property which is sold to any person, firm, partnership or corporation. The authority shall have no interest in any improvements on the land or any part thereof of the area known as the food products marketing area.

“Farm products” as used in this act shall mean those products of agriculture which are unprocessed. “Food products” as used in this act shall mean those foods which have been processed.

Said market shall be located within or without the corporate limits of said city and said authority shall be authorized to purchase, acquire, construct, improve, enlarge, extend and/or repair said market and to furnish the services, facilities and commodities of said market to users within or without its corporate limits and to issue revenue bonds to carry out said purposes. Said ordinance shall fix the method of selecting the board of directors of said authority, the number thereof, which shall not be less than 5 nor more than 9, the qualifications of members of said board and their terms and compensation, if any. A city establishing a market authority as herein provided shall have power to appropriate such moneys from the general fund as may be required in addition to funds available from revenue bonds of the authority to insure the successful maintenance and operation of said market. In the event that any profit shall accrue from the operation of said market over and above payments required to be made on principal and interest on the bonds or for funds required to be established for the payment of said bonds and above costs of operation, such profit shall be transferred to the general fund of the city. Any construction, repair or ornamentation as respects the market shall be governed by the provisions of Act No. 187 of the Public Acts of 1905, as amended, being sections 570.101 to 570.105, inclusive, of the Compiled Laws of 1948.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.674 Market authority; board of directors, powers.

Sec. 4.

The board of directors of the market authority shall have the following powers:

(1) To acquire by purchase, lease, or otherwise such land or any interest in land, or other property, real or personal, as may be necessary to the operation of the market and hold said property in the name of the authority, and to mortgage, sell, lease, rent, exchange, or otherwise dispose of any such property or any part thereof as it may deem advisable: Provided, however, That no real estate shall be sold unless the sale is approved by the governing body of the city and the trustee of the bondholders: Provided further, however, Of that property which is to remain within the market area the market authority shall sell only that property which is outside of the wholesale farm products market and shall reserve the right in any conveyance made of such property to regulate its use and control said property in order to promote the purposes of the market authority and protect public health: Provided further, That such sale of this property shall be made only to persons who plan to use such property for the purpose of wholesale food products marketing or for the purpose of constructing and operating business establishments such as restaurants, filling stations, garages and warehouses for the convenience of the customers of the markets.

(2) To plan, build, construct, or operate, or cause to be built, constructed, or operated, such buildings, structures, equipment, and appurtenances thereto as may be necessary for the operation of the market.

(3) To borrow money, make and issue negotiable notes, bonds, refunding bonds, and other evidences of indebtedness or obligations (herein called “bonds”) of the authority, said bonds to have a maturity date not longer than 40 years from the date of issue, and to secure the payment of such bonds or any part thereof by pledge or mortgage of all or any of its revenues, receipts or other assets, real or personal, and to make such agreements with the purchasers or holders of such bonds, or with others in connection with any such bonds (whether issued or to be issued), as the authority shall deem advisable, and in general to provide for the security for said bonds and the rights of the holders thereof: Provided, however, That no obligations incurred by the authority shall be a debt of the city, or a pledge of the credit or taxing power of the city.

(4) To employ a market manager qualified to operate a market of the type contemplated by the authority and such additional employees as may be necessary for the management and operation of the market.

(5) To fix the salaries of the market manager and any other authorized employees of the market.

(6) To fix, alter, charge and collect rentals and charges for stores, stalls, space, buildings, equipment and other appurtenances, privileges, and services furnished or performed in or in connection with the market for the purpose of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance, and operation of its properties, the payment of the principal and interest on its obligations, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such obligations; but the rentals and charges shall not be designed to render a profit to the authority.

(7) To promulgate reasonable rules or regulations, subject to approval by the governing body of the city, relating to the use of the market, including without limiting the generality of the foregoing, rules and regulations relating to hours of business, sanitation, traffic, and such other matters as are normally incidental to the proper management of a market; but no such rules or regulations shall fix or regulate prices, profits, or types of farm and food products dealt in.

(8) In its discretion, and after due notice to interested persons and an opportunity to be heard, to suspend or revoke any or all rights or privileges of any person violating the rules and regulations provided for in subdivision (7) above, enjoyed in connection with his activities in the market.

(9) To make contracts of any name and nature and to execute all instruments necessary or convenient for the carrying on of its business.

(10) To enter into and maintain contracts for all such types of insurance as it may deem necessary to protect the authority against loss.

(11) To enter into contracts of group insurance for the benefit of its employees, and to set up a retirement or benefit fund for such employees.

(12) To adopt and use a corporate seal.

(13) To make by-laws for the management and regulation of its affairs.

(14) To sue and be sued in its corporate name.

(15) To delegate to the market manager or other officers of the authority such duties and responsibilities in relation to the operation of the market as it may deem reasonably necessary.

(16) In general, to do such other acts and things as may be reasonably necessary or convenient to carry out the powers hereinabove enumerated, and to carry on the operations of a wholesale market for farm and food products in accordance with the general purposes of this act and the exercise of the powers herein granted in the construction, operation and maintenance of the market shall be deemed and held to be an essential governmental function, except that this provision shall not be construed to confer governmental tort immunity upon the market authority.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.675 Market authority; limitations on operations.

Sec. 5.

The following limitations shall govern the operations of the authority and its board of directors:

(1) The authority shall be subject to all the zoning, building, fire, sanitary, health and other police ordinances and regulations of the state and political subdivisions in which it is established.

(2) The authority shall have no power to discriminate against the sale on the market of any farm or food products, or against any producer of such products on account of county, state or political subdivisions in which any such products are produced, or on account of the legal status of the producer or other person engaged in the marketing of any such products, or on account of the conditions of employment or the nature of the labor employed in the production or marketing of such products or on account of the method of transportation; but the authority shall take every reasonable precaution to prevent any such discrimination.

(3) The authority shall have no power to acquire, construct, maintain, or operate a market which is not operated primarily for the purpose of handling farm and food products at wholesale.

(4) No member of the board of directors shall be interested directly or indirectly in any transaction with the authority except in connection with his normal business operations in the market.

(5) No authority shall itself engage directly or indirectly in the purchase or sale of farm or food products, or engage in any business other than that of managing the market.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.676 Market authority; powers.

Sec. 6.

The authority shall have power:

(1) To issue bonds or notes for the purpose of acquiring and constructing markets. Said bonds or notes shall have such maturities, redemption rights shall bear such interest and shall have such other details as may be determined by the authority. Said bonds or notes shall be payable from the revenues of the authority. In the event that the authority secures mortgage insurance from the United States of America or any officer, agency or instrumentality thereof, the authority may sell its bonds or notes at private sale and may, as additional security for the payment of its bonds or notes, execute a mortgage on the real estate or personal property owned or to be acquired by the authority for the benefit of the holders of its bonds. Said mortgage may make provision for mortgaging or pledging the real estate and personal property of the authority or any part thereof, whether then owned or thereafter acquired, for the benefit of the holders of the bonds of the authority. Said mortgage may pledge or assign the revenues of the authority or any part thereof. Said mortgage may contain such provisions for the protection of the bondholders, including the right to sell real estate or personal property of the authority mortgaged or pledged, as the authority may deem necessary. Said mortgage may contain such provisions relating to acquisition of the market improvements, the operation and maintenance of the same and the custody and safe-guarding of its funds as the authority may deem necessary and which are not in violation of law. Said mortgage may provide for the rights and remedies of the bondholders. The authority may provide for execution of said mortgage in the ordinance authorizing issuance of the bonds.

(2) As an additional or alternative method of acquiring and constructing markets, the authority shall have power to issue revenue bonds and such bonds shall be issued pursuant to the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139, inclusive, of the Compiled Laws of 1948, known as the revenue bond act of 1933, and the provisions of said act shall be controlling in all matters with respect to said bonds as regards terms, issuance, redemption, rights of bondholders in event of default, and all other matters affecting said bonds and, insofar as applicable, the operation of the public market financed from the proceeds of said bonds.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.677 Market authority; acquisition of property, market deemed public improvement.

Sec. 7.

Any authority established under this act may purchase, lease, accept by gift or devise, private property for the public purposes herein set forth and for no other purposes. The market so established shall be deemed to be a public improvement under the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139, inclusive, of the Compiled Laws of 1948.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.678 Market authority; property subject to taxation.

Sec. 8.

The real and personal property owned by the authority shall be subject to taxation.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.679 Market authority; audit, filing, violation.

Sec. 9.

Immediately after the close of each fiscal year, every authority established pursuant to this act shall cause an audit to be made of its operations for the fiscal year. The audit shall be made by a certified public accountant, or firm of accountants not regularly employed by the authority for its accounting purposes. Within 90 days after the close of its fiscal year each authority shall file with the state department of agriculture and with the governing body of the city creating the authority, a copy of the audit together with names of the officers and directors thereof. Any person violating or failing to comply with the provisions of this section shall be guilty of a misdemeanor.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956



Section 123.680 Market authority; agreement with secretary of agriculture of United States for mortgage insurance.

Sec. 10.

The board of directors of the authority shall be authorized to enter into agreements with the secretary of agriculture of the United States, hereinafter called “the secretary”, under any applicable federal law providing for the insurance of mortgages for the financing of public wholesale market facilities, that rentals and other charges for the use of such market facilities will be established at reasonable levels approved by the secretary and designed to meet the obligations, defray the costs of maintaining and operating the market facility, and provide reasonable reserves; that any substantial alterations of the market facility will be made only with approval of the secretary; that reports will be made to the secretary at such intervals and giving such information concerning the market facility as the secretary may require and that the books and records of the market facility will be available for examination by the secretary at its offices during business hours; that title to the market facility, or any part thereof, will not be transferred or encumbered, or leased for any purpose not related to the operation of the market, and that vacant land of the market facility will not be leased for a period longer than 1 year, except with the approval of the secretary; that the maximum charges which may be received for the use of the market facility shall be subject to approval of the secretary during the period while the insurance of such mortgages is in force and effect; and such other agreements as shall be necessary to comply with the provisions of such federal mortgage insurance law.

The authority may pay to the United States such sums of money each year as may be required for mortgage insurance. Said payments shall be made from the revenues of the authority.

History: 1956, Act 185, Imd. Eff. Apr. 24, 1956






Act 17 of 1942 (2nd Ex. Sess.) TRANSPORTATION FACILITY OUTSIDE CORPORATE LIMITS (123.701 - 123.704)



Act 99 of 1933 PURCHASE OF LANDS AND PROPERTY FOR PUBLIC PURPOSES (123.721 - 123.723)

Section 123.721 Purchase of real or personal property; contract or agreement; limitations; exceptions.

Sec. 1.

(1) A village, township, city, or school district, after adoption of a resolution by its governing body approving the action, may enter into any contract or agreement for the purchase of real or personal property for public purposes, to be paid for in installments over a period of not to exceed 15 years and not to exceed the useful life of the property acquired as determined by the resolution. For school buses, the determined useful life shall not exceed 6 years. The outstanding balance of all purchases authorized under this act, exclusive of interest, shall not exceed 1-1/4% of the taxable value of the real and personal property in the village, township, city, or school district at the date of the contract or agreement. The limitations do not apply to contracts or leases entered into under 1948 (1st Ex Sess) PA 31, MCL 123.951 to 123.965, or to other contracts or leases between public corporations or municipalities. The contracts or agreements, and the purchase of property under the contracts or agreements are not subject to the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The governing body of a village, township, city, or school district may include in its budget and pay a sum or sums as may be necessary each year to meet the payments of any installments, and the interest thereon, when and as the installment becomes due, including overdue installments.

(3) The authority granted in this act shall not be construed to authorize the governing body of a city, village, township, or school district to levy taxes in excess of statutory or charter limitations without the approval of its electors.

(4) The limitations imposed by subsection (1) are not applicable to a contract for purchase of lands declared surplus by the United States government or one of its agencies, subject to the prior approval of the contract by the department of treasury.

History: 1933, Act 99, Imd. Eff. June 2, 1933 ;-- Am. 1937, Act 242, Imd. Eff. July 21, 1937 ;-- CL 1948, 123.721 ;-- Am. 1967, Act 290, Imd. Eff. Aug. 1, 1967 ;-- Am. 1969, Act 247, Imd. Eff. Aug. 11, 1969 ;-- Am. 1973, Act 121, Imd. Eff. Aug. 21, 1973 ;-- Am. 1997, Act 77, Imd. Eff. July 22, 1997 ;-- Am. 2002, Act 545, Imd. Eff. July 26, 2002



Section 123.721a Purchase of telecommunication services for school purposes.

Sec. 1a.

The governing body of a school district may enter into a contract for the purchase of telecommunication and related services for school purposes to be paid for in installments over a period not to exceed the useful life of the service or the term of the contract, whichever is shorter. However, if the governing body borrows funds to pay for telecommunication and related services, the total cost of principal, interest, and fees, and expenses of borrowed funds, shall not exceed the total amount of the original service installment contract.

History: Add. 1997, Act 77, Imd. Eff. July 22, 1997



Section 123.722 Village, township and city property; use and leasing.

Sec. 2.

Such property may be used for any useful public purpose, and by resolution of the legislative body of any village and/or township and/or city, any portion of any real estate or building, may be leased or otherwise let to the local school board for educational purposes, and may also be rented by day to day agreement for educational, charitable or entertainment purposes. The revenue from any such rentals shall be applied in the payment of any installment, and/or the interest thereon, until the purchase price of such property is wholly paid for, or for the maintenance and improvement of the same. Thereafter such revenues shall be covered into the general fund of such village and/or township and/or city.

History: 1933, Act 99, Imd. Eff. June 2, 1933 ;-- Am. 1937, Act 242, Imd. Eff. July 21, 1937 ;-- CL 1948, 123.722



Section 123.723 Village, township, city or school district property; control and maintenance.

Sec. 3.

The governing body of a village, township, city, or school district shall at all times have control of property purchased under this act and shall maintain the property for public use and purposes.

History: 1933, Act 99, Imd. Eff. June 2, 1933 ;-- Am. 1937, Act 242, Imd. Eff. July 21, 1937 ;-- CL 1948, 123.723 ;-- Am. 1997, Act 77, Imd. Eff. July 22, 1997






Act 185 of 1957 COUNTY DEPARTMENT AND BOARD OF PUBLIC WORKS (123.731 - 123.786)

185-1957-1 CHAPTER 1 GENERAL PROVISIONS (123.731...123.747)

Section 123.731 Definitions.

Sec. 1.

As used in this act:

(a) “Members elect” means when applied to the county board of commissioners, both members elected and appointed.

(b) “Acquire” means acquisition by purchase, construction, or any other method.

(c) “Water supply system” means all plants, works, instrumentalities, and properties, used or useful in connection with obtaining a water supply, the treatment of water, or the distribution of water, or any portion or any combination thereof.

(d) “Sewage disposal system” means all sanitary sewers, storm sewers, combined sanitary and storm sewers, plants, works, instrumentalities, and properties, used or useful in connection with the collection, treatment, or disposal of sewage including storm water, sanitary sewage, or industrial wastes, or any portion or any combination thereof.

(e) “Refuse system” means disposal, including all equipment and facilities for storing, handling, processing, and disposing of refuse, including plants, works, instrumentalities, and properties, used or useful in connection with the salvage or disposal of refuse and used or useful in the creation, sale, or disposal of by-products, including rock, sand, clay, gravel, or timber, or any portion or any combination thereof.

(f) “Refuse” means putrescible and nonputrescible solid wastes, except body wastes, and includes garbage, rubbish, ashes, incinerator ash, incinerator residue, street cleanings, and industrial wastes.

(g) “Lake improvements” means any improvements now or hereafter authorized by law to be made to any waters of the state by a municipality or any board or body which may be established by a municipality for that purpose, or any portion or any combination thereof.

(h) “Erosion control” means installation of structures designed to control erosion or protect property adjacent to the great lakes or property affected by levels of the great lakes from erosion.

(i) “Municipality” means a county, city, village, township, charter township, district, or authority existing under the laws of this state.

(j) “Resolution” means a resolution or an ordinance, if the governing body of a municipality chooses to act by ordinance rather than by resolution.

(k) “Governing body” means, in the case of a county, the county board of commissioners; in the case of a city, the council, common council, commission, or other body having legislative powers; in the case of a village, the council, common council, commission, board of trustees, or other body having legislative powers; in the case of a township, the township board; in the case of a charter township, the township board; in the case of a drainage district, the drain commissioner or the drainage board; and in the case of another district or of an authority, the body in which is lodged general governing powers.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.732 Establishment and control of department of public works; exception; board of public works; appointment, qualifications, terms, and removal of members; designation or removal as board; authority, powers, and duties of designee; board as agency of county; rules; compensation; status of department of public works in county organized under MCL 45.501 to 45.521; authority, powers, and duties of county executive or chief county administrative officer; authority and powers of county board of commissioners.

Sec. 2.

(1) Except as provided by subsection (5), the county board of commissioners, by resolution adopted by a 2/3 vote of its elected members, may establish a department of public works for the administration of the powers conferred upon the county by this act. The department of public works shall be under the general control of the county board of commissioners and under the immediate control of a board of public works. Except as provided in this subsection and subsection (3), the board of public works shall consist of 5, 7, or 9 members. In a county with a population of more than 85,000 and less than 90,000 according to the latest federal decennial census, the board of public works may consist of 11, 13, or 15 members. The members shall be appointed or removed in the manner prescribed in this section.

(2) The initial terms of the appointed members shall be staggered for terms of not more than 3 years as prescribed by the county board of commissioners. Membership on the board of public works shall include the following:

(a) The county drain commissioner of the county in which the department of public works is established, if any.

(b) Except as otherwise provided in subdivision (c), 4, 6, or 8 other members appointed by the county board of commissioners, with the exception of a person named in subdivision (a). Members of the county board of commissioners may be appointed as members of the board of public works. Appointments of members of the county board of commissioners to the board of public works made before April 12, 1984, are valid.

(c) If the board of public works consists of 11, 13, or 15 members, 10, 12, or 14 other members appointed by the county board of commissioners, with the exception of a person named in subdivision (a). Members of the county board of commissioners may be appointed as members of the board of public works. In addition, the township supervisor of a township within the county or the township supervisor of a township that receives service by the department of public works may be appointed as a member of the board of public works. A township supervisor appointed as a member of the board of public works shall not be deemed to hold 2 or more incompatible offices at the same time.

(d) If a county does not have a drain commissioner, then the county board of commissioners shall appoint an additional member subject to the same appointment procedures provided in subdivisions (b), (c), and (e).

(e) If a county department of public works serves another county, or a portion of another county, each of the 4, 6, or 8 members, or 10, 12, or 14 members as provided in subdivision (c), shall be a resident of the geographic area served by the department of public works. If an area within a county does not utilize or is not otherwise serviced by the department of public works, a member of the board of public works shall not be a resident of the area not served. If a city, village, or township or a portion of a city, village, or township is located in another county, the chief elected official of the city, village, or township shall serve as an advisory board to the board of public works and shall consult with and advise the board of public works as to rate schedules, proposed expansion of services, and capital improvements.

(3) Except as provided by subsection (5), the county board of commissioners, by resolution adopted by a 2/3 vote of all its members, may designate as the board of public works or remove as the board of public works 1 of the following, and after the adoption of the resolution the person or body designated shall be the board of public works for that county with all the authority, powers, and duties conferred by law upon the board of public works:

(a) The board of county road commissioners.

(b) The drain commissioner.

(c) The public works commissioner designated or elected and holding office pursuant to section 21 of the drain code of 1956, 1956 PA 40, MCL 280.21.

(4) The board of public works shall be considered an agency of the county. The county board of commissioners shall make rules in respect to the department of public works which it considers advisable and as permitted by law. The members of the board of public works shall not be full-time officers of the county. The duties of the county drain commissioner, any county road commissioner, or any member of the county board of commissioners who serves on the board of public works are declared to be additional and separate duties not compensated for by the established salary or per diem of the commissioner. The compensation of members shall be fixed by the county board of commissioners.

(5) In any county organized under 1966 PA 293, MCL 45.501 to 45.521, a department of public works that is or was formed under this act and existing on the date the county charter is or was adopted and that has not been discontinued or terminated, or had its duties transferred by charter, and a department of public works established by charter shall be considered established pursuant to this act with all authority, powers, and duties conferred by this act upon a department of public works and be under the control of and administered by the county executive or chief county administrative officer who shall have all the authority, powers, and duties conferred by this act upon the board of public works. The provisions of this act granting to a county board of commissioners authority over such a department of public works shall be subject to any county charter. All provisions of this act concerning actions by a board of public works shall require appropriate action only by the county executive or chief county administrative officer when this subsection applies. An action of the county executive or chief county administrative officer in regard to rate schedule changes, expansion or reduction of services, or proposed capital expenditures is not effective unless and until approved by a majority vote of the members of the county board of commissioners elected and serving. After submission by the county executive or chief county administrative officer, if the county board of commissioners fails to approve or reject within 45 days after the next regularly scheduled meeting of the county board of commissioners, the proposals are effective.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1959, Act 18, Eff. Mar. 19, 1960 ;-- Am. 1961, Act 214, Eff. Sept. 8, 1961 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1972, Act 92, Imd. Eff. Mar. 20, 1972 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974 ;-- Am. 1978, Act 580, Imd. Eff. Jan. 2, 1979 ;-- Am. 1983, Act 33, Imd. Eff. May 9, 1983 ;-- Am. 1984, Act 61, Imd. Eff. Apr. 12, 1984 ;-- Am. 1987, Act 214, Imd. Eff. Dec. 22, 1987 ;-- Am. 2011, Act 110, Imd. Eff. July 20, 2011



Section 123.733 Board of public works; officers.

Sec. 3.

The board of public works shall elect each year during the month of January from its own membership, a chairman, a vice-chairman and a secretary, and also at such time shall elect a deputy secretary who may or may not be a member of the board.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.734 Board of public works; action by motion or resolution; record of proceedings; signature; availability of record or other writings to public; quorum; regular meetings; notice of special meeting; waiver of notice; conducting business at public meeting; public notice of meeting or hearing.

Sec. 4.

(1) An action taken by the board of public works shall be by motion or resolution adopted by the affirmative vote of a majority of the board's full membership. The board of public works shall keep a record of the proceedings taken at each meeting, which record shall be signed by the secretary or in case of the secretary's absence at a meeting by the deputy secretary or other person acting as secretary for the meeting. The record and any other writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. A majority of the board's full membership shall be necessary for a quorum. Regular meetings may be held on a regularly scheduled basis as determined by the board, but shall be held at least 4 times a year. A special meeting may be called by the chairperson or any 2 members upon written notice served on each member or left at the member's place of residence, at least 24 hours before the meeting. A member may waive notice of a special meeting either before or after the holding of a meeting.

(2) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting or hearing shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1977, Act 176, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 580, Imd. Eff. Jan. 2, 1979



Section 123.735 Expenses and expenditures of board of public works.

Sec. 5.

The county board of commissioners shall provide each year in its annual budget for the expenses of the department of public works. The board of public works shall be limited in its expenditures to the amount appropriated unless a further appropriation shall be made by the county board of commissioners.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.736 Board of public works; director; project costs; civil service.

Sec. 6.

The board of public works shall have authority to hire a director of public works, whose salary shall be fixed by the board of public works within the budget appropriation. The board of public works shall have power to employ such professional and lay personnel as it shall deem advisable, subject however to budget appropriations but no budget appropriation shall be necessary where services are employed in connection with acquiring any project and are to be included in the project cost and payable from the proceeds of bonds or special assessments. The cost of any project and of operating and maintaining the same, shall include amounts sufficient to cover the general administrative costs pertaining thereto. The provisions of this section shall be subject to any applicable statutory provisions relating to civil service.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.737 Powers of county; administration by board of public works.

Sec. 7.

A county establishing a department of public works shall have the following powers to be administered by the board of public works subject to any limitations thereon:

(a) To acquire a water supply system within 1 or more areas in the county and to improve, enlarge, extend, operate, and maintain the system.

(b) To acquire a sewage disposal system within 1 or more areas in the county and to improve, enlarge, extend, operate, and maintain the system.

(c) To acquire a refuse system within 1 or more areas in the county and to improve, enlarge, extend, operate, and maintain the system.

(d) To make lake improvements within 1 or more areas in the county and to improve, enlarge, extend, operate, and maintain the improvements.

(e) To acquire an erosion control system within 1 or more areas in the county and to improve, enlarge, extend, operate, and maintain the improvements.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.738 Acquiring systems or making lake improvements outside corporate limits.

Sec. 8.

A county operating under this act may acquire outside its corporate limits any part of a water supply system which is necessary for the purpose of securing a source of supply and may acquire outside its corporate limits any part of a sewage disposal system or refuse system which is necessary for the purpose of disposing, including treatment or incineration, of its sewage or refuse. A county operating under this act may also acquire any part of a water supply system, a sewage disposal system, a refuse system or make lake improvements, or acquire erosion control systems in an adjoining county or counties upon the consent expressed by contract with or resolution of the governing body of the municipality or municipalities in such adjoining county or counties in which such part of the system or lake improvements is to be located or which is to be served by such part of the system. The exercise by any county of such powers outside its corporate limits shall be subject to all constitutional provisions relating thereto.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.739 Water supply and sewage disposal or refuse systems; service to municipalities and individual users.

Sec. 9.

No county shall have the power to furnish water service, sewage disposal service or refuse service to the individual users within any municipality without its consent. The foregoing shall not prevent the county from extending any sewage disposal system or refuse system into any municipality where in the opinion of a majority of the members elect of the board of supervisors the same is necessary to protect health or property in any adjacent municipality and from furnishing sewage disposal or refuse services to individual users therein. Any such extensions may be constructed along with the construction of the original system or thereafter.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967



Section 123.740 County water supply, sewage disposal or refuse system, lake improvements, or erosion control system; approval; plans and specifications; merger or combination of systems; resolution; contract.

Sec. 10.

The establishment of a county water supply, sewage disposal or refuse system or the making of county lake improvements or erosion control systems shall be approved by a majority of the members elect of the county board of commissioners. Prior to approval of lake improvements the county board of commissioners shall submit to the department of natural resources preliminary plans which provide for making the lake improvements for the department of natural resources' review and approval. Before approval of erosion control systems the county board of commissioners shall submit to the department of natural resources preliminary plans for the department's review and approval. Before construction of erosion control systems final plans and specifications shall be approved by the department. After the county board of commissioners' approval, the board of public works shall have power to acquire the system or make improvements and to improve, enlarge, extend, operate, and maintain the same, subject to any restrictions placed thereon by the county board of commissioners in the resolution establishing the same or by this act. Any 2 or more systems established by a county and the areas served thereby may be merged or combined by resolution adopted by a majority of the members elect of its county board of commissioners after which the merged or combined systems may be improved, enlarged, extended, operated, and maintained under this act as a single system serving the total areas of the systems but a merger or combination shall not affect either the rights and obligations acquired by a municipality by any contract with respect to an established system or the security of any bonds or the prompt payment of principal or interest thereon. A resolution adopted by the governing body of any city, village, township, or charter township authorizing and approving a contract with a county acting through its board of public works with respect to the financing or location of or service from any sewage disposal or refuse system constitutes, notwithstanding any statutory or charter limitation to the contrary, a permit to acquire, improve, enlarge, extend, operate, and maintain the sewage disposal or refuse system within the corporate limits of the city, village, township, or charter township, but no treatment or disposal plants, incinerators, works, grounds, filter beds, or other similar sewage or refuse disposal facilities, sanitary landfills, or dumps shall actually be located in any municipality without a resolution and contract.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.741 Methods of financing systems or improvements.

Sec. 11.

(1) The acquirement of a water supply, sewage disposal or refuse system, or the making of lake improvements or erosion control systems, or the improvement, enlargement, or extension of any of these may be financed by 1 or more of the following methods:

(a) By the issuance of revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or any other applicable act.

(b) By the issuance of bonds in anticipation of payments to become due under contracts where 1 or more municipalities agree to pay to the county operating under this act certain sums toward the cost of the acquisition, improvement, enlargement, or extension of a project that may be made under this act.

(c) By the issuance of bonds in anticipation of the payment of special assessments made by the board of public works.

(d) By money advanced by a county operating under this act under agreements with a municipality or municipalities for the repayment of the money.

(e) By money advanced, from time to time, before or during construction of a project by a public corporation, in which event the county operating under this act shall reimburse the corporation, with interest not to exceed 8% per annum or without interest as may be agreed, when funds are available for that purpose. The obligation of the county to make the reimbursement may be evidenced by a contract or note, the contract or note may be made payable out of the payments to be made by municipalities, under contracts as described in section 12 or 15, or out of the proceeds of bonds issued under this act by the county or out of any other available funds. The contract or note is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) Bonds issued under this act shall be authorized by an ordinance or a resolution approved by the board of public works and adopted by the county board of commissioners of the county operating under this act. The county board of commissioners is authorized by a 3/5 vote of its members elect, to pledge the full faith and credit of the county for the prompt payment of the principal of and interest on any bonds issued pursuant to this act. The county's full faith and credit may be pledged to the payment of principal and interest on revenue bonds issued under subsection (1)(a). If it becomes necessary for the county operating under this act to advance any money, other than its share of the cost of the project, for the payment of principal and interest, then it shall be entitled to reimbursement from any surplus from time to time existing in the fund from which the principal and interest are primarily payable. If the faith and credit of the county is pledged for the payment of principal of and interest on any bonds issued under this act, the county may, in the case of insufficiency of funds primarily pledged for the payment, pay the funds from its general fund or levy taxes without limitation as to rate or amount in addition to any other taxes that the county is authorized to levy but not in excess of the rate or amount necessary to make up the deficiency. The bonds shall be issued in the name of the county and shall be executed by the chairperson of the county board of commissioners and its county clerk, who shall also cause their facsimile signatures to be affixed to the interest coupons to be attached to the bonds. The county clerk shall also affix to the bonds the seal of the county. Bonds issued under this act are negotiable instruments and shall be serial bonds payable annually, with the first maturity due not more than 5 years and the last maturity not more than 40 years from the date of issue. This subsection shall apply to special assessment bonds as well as other bonds. Annual maturity payable after 5 years from the date of the bonds shall not be less than 1/4 of the amount of any subsequent maturity on the same series of bonds. The bonds shall bear interest at not more than the maximum rate permitted by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, payable semiannually except that the first coupon may be for any number of months not exceeding 10. The bonds and coupons shall be made payable in lawful money of the United States of America and shall be exempt from all taxation by this state or by any taxing authority within this state. The county board of commissioners may authorize the board of public works to sell the bonds in accordance with the laws of this state.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974 ;-- Am. 1976, Act 64, Imd. Eff. Mar. 30, 1976 ;-- Am. 2002, Act 407, Imd. Eff. June 3, 2002



Section 123.742 Contracts authorized; methods of paying contractual obligations; special assessments; exercise of powers; validation of contracts.

Sec. 12.

(1) A county operating under this act and any 1 or more municipalities including the county itself may enter into a contract or contracts for the acquisition, improvement, enlargement, or extension of a water supply, a sewage disposal, or a refuse system, or the making of lake improvements or erosion control systems and for the payment of the costs by the contracting municipalities, with interest, over a period not exceeding 40 years.

(2) In the contract, each contracting municipality may pledge its full faith and credit for the payment of its obligations under the contract. If the municipality has taxing power, it may each year levy a tax in an amount that will be sufficient for the prompt payment of all or part of the contract obligations due before the following year's tax collection. If the contract or an unlimited tax pledge in support of the contract has been approved by the electors, the tax may be in addition to any tax that the municipality may otherwise be authorized to levy and may be imposed without limitation as to rate or amount but shall not be in excess of the rate or amount necessary to pay the contract obligation. The contract is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. For the payment of contractual obligations incurred under this act, a township shall levy a tax only on the taxable property in the unincorporated areas of the township unless the township and a village have agreed that a part of the capacity in the county system allocated to the township by contract pursuant to this act will be used to serve areas in a village located wholly or partly within the township and the village has not itself agreed to purchase the capacity in the county system. If a contracting municipality at the time of its annual tax levy has on hand in cash any amount pledged to the payment of the current obligations for which the tax levy is to be made, then the annual tax levy may be reduced by that amount. For the purpose of obtaining the credit, funds may be raised by a municipality by using 1 or more of the following methods:

(a) By service charges to users of the system or lake improvements.

(b) By special assessment upon lands benefited.

(c) By the exaction of charges for the connection of properties, directly or indirectly, to the system or for the availability of the system to serve properties, directly or indirectly, or at a present or future time.

(d) By setting aside any state collected funds disbursed to the municipality and usable therefor.

(e) By setting aside any other available money.

(3) For the purpose of obtaining the credit, municipalities contracting for the acquisition, improvement, enlargement, or extension of an erosion control system shall levy special assessments upon all lands benefited to cover not less than 3/4 of the total project cost contracted for by the local unit. A municipality may agree to raise all or any part of its contract obligation by any of the methods provided in this section that are available. The powers in this act granted to any municipality shall be exercised by its governing body. A contract entered into before May 12, 1959, which complies with this act, is validated.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1959, Act 34, Imd. Eff. May 12, 1959 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974 ;-- Am. 1979, Act 83, Imd. Eff. Aug. 1, 1979 ;-- Am. 2002, Act 407, Imd. Eff. June 3, 2002



Section 123.743 Project special assessment district; municipal special assessments.

Sec. 13.

(1) If the board of public works determines to spread all or part of the cost of a project to a special assessment district, it shall proceed as provided under chapter 2.

(2) If a municipality other than a county operating under this act elects to raise moneys to pay all or any portion of its share of the cost of a project by assessing the cost upon benefited lands, its governing body shall do so by resolution and fix the district for assessment.

(3) The governing body shall cause a special assessment roll to be prepared and the proceedings of the special assessment roll and the making and collection of the special assessments shall be in accordance with the provisions of the statute or charter governing special assessments in the municipality, except that the total assessment may be divided into any number of installments not exceeding 40.

(4) Any person assessed shall have the right at the hearing upon the special assessment roll to object to the special assessment district established under this section.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 2006, Act 245, Imd. Eff. June 30, 2006



Section 123.744 Methods of acquiring property; disposition of real property; condemnation procedure; use continued without resolution or contract.

Sec. 14.

A county operating under this act, by action of its board of public works, may acquire property for a water supply, an erosion control system, a sewage disposal or a refuse system or for lake improvements by purchase, construction, lease, gift, devise, or condemnation, either within or without its corporate limits and may hold, manage, control, sell, exchange, or lease the property. Real estate shall not be disposed of without the approval of the county board of commissioners. For the purpose of condemnation it may proceed as provided in chapter 3. If the property acquired by a county is already being used for water supply, sewage or refuse disposal or lake improvement purposes, such use may be continued by the county without a resolution of or contract with the municipality in which the property is located.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967 ;-- Am. 1970, Act 234, Imd. Eff. Dec. 3, 1970 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974



Section 123.744a Validation of certain bonds or notes; contest prohibited.

Sec. 14a.

All bonds or notes heretofore issued under this act, as amended, are validated. A county acting under this act, as amended, or any municipality, including the county, shall not contest the validity of any such bonds or notes or any contract which provides the security therefore, after they are sold and delivered and the county has received the consideration therefor.

History: Add. 1973, Act 89, Imd. Eff. Aug. 5, 1973



Section 123.745 Water supply or sewage disposal or refuse systems; municipality service contract with county; county contracts.

Sec. 15.

Any 1 or more municipalities or other public corporations, either within or without the county, shall have authority to contract for the purchase of water or sewage or refuse services or transportation from a county operating under this act. Any charges specified in any such contract shall be subject to increase by such county at any time, if necessary, in order to provide funds to meet the obligations of the project involved. The county operating under this act may enter into contract with any public or private corporation, for the purchase by such county from or for the sale by the county to the corporation of water or sewage or refuse services, and for the right to transport sewage through the sewers of the county or of the corporation or to use the facilities of the other. Any contract authorized herein shall be for a period of not exceeding 50 years.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1967, Act 63, Imd. Eff. June 20, 1967



Section 123.746 Water supply or sewage disposal or refuse systems; project costs.

Sec. 16.

There may be included as a part of the cost of any project, engineering and legal fees, administration expenses during the period of construction, financing costs, a reasonable amount for contingencies, interest on any bonds to be issued therefor for a period not exceeding the estimated construction period and 6 months thereafter, and any other costs incident to the acquisition and financing of the project.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.747 Failure to pay amounts required under contract or assessment; notice; deduction; other remedies for reimbursement; tax levy.

Sec. 17.

A contract or assessment made under this act may provide that if a municipality shall fail to pay to a county operating under this act any amount required to be paid under any contract or assessment when due, then the county treasurer shall notify the state treasurer, or other appropriate disbursing official, who is hereby directed to deduct the amount from any moneys in his possession belonging to the municipality which are not pledged to the payment of debts, but the state treasurer or other official shall not withhold in any 1 year a sum greater than 25% of the total amount owed the county by the delinquent municipality as stated in the notice from the county treasurer. Nothing in this section shall permit the deduction of moneys in contravention of the constitution, but a municipality itself may authorize, in any contract with a county operating under this act, the deduction and transfer from moneys derived from unrestricted state funds returnable to the municipality. The right of deduction given by this act shall not operate to limit the county's right to pursue other legal remedies for the reimbursement of moneys paid by the county hereunder on behalf of a municipality other than the county and the county board of commissioners of a county which has paid any money on behalf of any other municipality and which was not reimbursed therefor, may order the municipality and its officers to levy upon its next tax roll an amount sufficient to make the reimbursement on or before the date when its taxes become delinquent; and the municipality and its tax levying and collecting officials shall levy and collect the taxes and reimburse the county.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1964, Act 42, Eff. Aug. 28, 1964 ;-- Am. 1973, Act 89, Imd. Eff. Aug. 5, 1973 ;-- Am. 1974, Act 200, Imd. Eff. July 9, 1974






185-1957-2 CHAPTER 2 SPECIAL ASSESSMENT PROCEDURE (123.751...123.763)

Section 123.751 Special assessments for project.

Sec. 21.

The board of public works shall have power to determine that the whole or any part of the cost of any project shall be defrayed by special assessments against the properties especially benefited thereby.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.752 Special assessments; plans, estimate of costs, designation of district, hearing on objections, notice, additions.

Sec. 22.

The board of public works shall cause to be prepared by a registered engineer, plans showing the project and an estimate of the cost thereof. Upon receipt of such plans and estimate the board of public works shall order the same to be filed with the director of public works and if it shall desire to proceed with the said project, it shall by resolution tentatively so declare and also tentatively designate the special assessment district against which the cost of the project is to be assessed. The board of public works shall then fix a time and place when and where it will meet and hear any objections to the improvement and to the special assessment district therefor, and shall cause notice of the hearing to be given by the publication thereof twice prior to the hearing in a newspaper circulating in the special assessment district, the first publication to be at least 10 days prior to the time of the hearing. The notice shall state that the plans and estimate are on file with the director of public works for public examination and shall contain a description of the proposed special assessment district. At the time of the hearing, or at any adjournment thereof which may be without further notice, the board of public works shall hear any objections to the improvement and to the special assessment district. The board of public works may revise, correct, amend or change the plans, the estimate of cost or the special assessment district. No final action shall be taken in respect to the addition of any property to the district or to increasing the estimated cost in excess of 10% of the original estimate, until after a new hearing upon notice given as above provided.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.753 Special assessments; final determination of district; special assessment roll.

Sec. 23.

After the completion of the hearing provided for in section 22, the board of public works, if it desires to proceed with the project, shall by resolution so determine and shall approve the plans and estimate of cost as originally presented or as revised, corrected, amended or changed, and shall finally determine the special assessment district. The board of public works shall then cause a special assessment roll to be prepared by the director of public works in which shall be entered and described all parcels of land to be assessed, with the names of the respective owners thereof, if known, and the amount to be assessed against each parcel of land, which amount shall be the relative portion of the whole sum to be levied against the special assessment district as the benefit to the parcel of land bears to the total benefits to all parcels of land in the special assessment district. When the director of public works shall have completed the assessment roll, he shall affix thereto his certificate stating that it was made pursuant to the resolution of the board of public works ordering its preparation and that in making such assessment roll he has according to his best judgment, conformed in all respects to the directions contained in such resolution and the statutes of the state.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.754 Special assessments; confirmation of roll.

Sec. 24.

When any special assessment roll shall have been made the same shall be filed in the office of the director of public works. Before confirming the assessment roll the board of public works shall fix a time and place when it will meet and review the same and hear any objections thereto, and shall cause notice of the hearing and of the filing of the assessment roll, to be published twice prior to the hearing in a newspaper circulating in the special assessment district, the first publication to be at least 10 days before the hearing. The hearing may be adjourned from time to time without further notice. Any person objecting to the assessment roll shall file his objection thereto in writing with the director of public works before the close of the hearing or within such further time as the board may grant. After the hearing the board of public works may confirm the special assessment roll as reported to it or corrected by it, or may refer it back for revision, or may annul it and direct a new roll to be made. When a special assessment roll shall have been confirmed the secretary of the board shall indorse thereon the date of confirmation. After the confirmation the special assessment roll and all assessments thereon shall be final and conclusive unless attacked in a court of competent jurisdiction within 30 days after the date of confirmation.

History: 1957, Act 185, Imd. Eff. June 4, 1957
Constitutionality: This section fails to provide a proper method of notice in violation of Const 1963, art 1, § 17, and US Const, amend. XIV, § 1. Ridenour v County of Bay, 366 Mich 225; 114 NW2d 172 (1962).



Section 123.755 Special assessments; annual installments; interest on unpaid installments; spreading installments on tax rolls; advance payment; issuance of bonds subject to revised municipal finance act.

Sec. 25.

(1) The board of public works may provide that the assessments made on any roll shall be payable in 1 or more annual installments, not exceeding 40. The board may vary the principal amount of each installment but an installment shall not be less than 1/4 of the amount of a subsequent installment. Annual installments need not be extended upon the special assessment roll until after confirmation.

(2) All unpaid installments shall bear interest from the date fixed by the board of public works, payable annually, at a rate to be set by the board at the time the special assessment is established, which shall not exceed any of the following:

(a) If bonds are not issued, 8% per annum.

(b) If bonds are issued, the maximum rate permitted to be charged under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) Installments of special assessments shall be spread as provided in this act, 1 each year, upon the tax rolls upon which county taxes are spread. The board of public works shall specify the first year of this spread, which shall not be later than the year following that in which the roll was confirmed. The board may provide the times and conditions upon which installments of special assessments may be paid in advance of their due dates.

(4) Bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1978, Act 68, Imd. Eff. Mar. 21, 1978 ;-- Am. 2002, Act 407, Imd. Eff. June 3, 2002 ;-- Am. 2006, Act 245, Imd. Eff. June 30, 2006



Section 123.756 Special assessments; certification of amounts to be spread.

Sec. 26.

The director of public works shall certify annually to the county clerk, on or before the first day of the annual meeting of the board of supervisors, the amount due on the special assessment installment against each parcel of land in the district, which is to be spread upon the tax rolls of that year, and the interest upon all unpaid installments computed to March 1 following. The certificate shall be divided as between the several townships and cities in which the assessed lands are located. The board of supervisors shall order the amounts so certified to be spread upon the tax rolls of the cities and townships in which the properties are located. The county clerk shall certify to each assessing officer the several amounts to be spread as ordered by the board of supervisors and it shall be his duty to spread upon the tax rolls of that year, separately and immediately following the proper land descriptions, in a column marked “County Assessment Roll Number”, the amount so certified to him by the county clerk.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.757 Special assessments; collection.

Sec. 27.

All assessments spread under the provisions of this act shall be subject to the same interest, collection and penalty charges and shall be collected in the same manner, as county taxes. All collecting officers are hereby vested with the same power and authority in the collection of such assessments as are or may be conferred upon them by law for collecting general county taxes. All collections of special assessments made by city and township treasurers shall be turned over to the county treasurer. All provisions of law in respect to the return of uncollected county taxes by the treasurers of cities and townships shall apply to the return of uncollected special assessments spread upon the tax rolls under the provisions of this act, and all provisions of law in respect to the sale of lands for the nonpayment of taxes and the redemption thereof, shall likewise apply in case of the nonpayment of special assessments.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.758 Special assessments; lien.

Sec. 28.

Special assessments, including all installments thereof, contained in any special assessment roll, shall from the date of confirmation of the roll, constitute a lien upon the respective parcels of land assessed. The lien shall be of the same character and effect as the lien created for county taxes and shall include accrued interest, collection charges and penalties. No judgment or decree or any act of the board of public works vacating a special assessment shall destroy or impair the lien upon the premises assessed for such amount of the assessment as may be equitably charged against the same, or as by a regular mode of proceeding might be lawfully assessed thereon.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.759 Special assessments; apportionment on division of parcels.

Sec. 29.

Should any parcel of land be divided after a special assessment thereon has been confirmed, and before the collection thereof, the board of public works may require the director of public works to apportion the uncollected amounts between the several divisions thereof and the report of the apportionment when confirmed by the board shall be conclusive upon all parties. If the interested parties do not agree in writing to the apportionment, then, before the confirmation, notice of hearing shall be given to all the interested parties, either by personal service or by publication as above provided in case of an original assessment roll.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.760 Special assessments; prorated deficiency or surplus of collection.

Sec. 30.

Should the assessments in any special assessment roll prove insufficient for any reason, including the noncollection thereof, to pay for the improvement for which they were made or to pay the principal and interest on the bonds issued in anticipation of the collection thereof, then the board of public works shall make additional pro rata assessments to supply the deficiency, but the total amount assessed against any parcel of land shall not exceed the value of the benefits received from the improvement. Should the total amount collected on the assessments prove larger than necessary by more than 5% of the original roll, then the surplus shall be prorated among the properties assessed in accordance with the amount assessed against each and applied toward the payment of the next installment of the special assessment, or if there are no unpaid installments then it shall be refunded to the persons who are the record owners of the properties on the date of the passage of the resolution ordering the refund. Any surplus of 5% or less shall be retained by the county for use by the board of public works.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.761 Special assessments; curative proceedings.

Sec. 31.

Whenever any special assessment, in the opinion of the board, shall be invalid by reason of irregularities or informalities in the proceedings, or if any court of competent jurisdiction shall adjudge the assessment to be illegal, the board, whether the improvement has been made or not, or whether any part of the assessment has been paid or not, shall have power to proceed from the last step at which the proceedings were legal and cause a new assessment to be made for the same purpose for which the former assessment was made. All proceedings on the reassessment and for the collection thereof shall be conducted in the same manner as provided for the original assessments and whenever an assessment or any part thereof levied upon any premises has been so set aside, if the same has been paid and not refunded, the payment so made shall be applied upon the reassessment.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.762 Special assessments; exempted lands; agreement to pay assessment.

Sec. 32.

Any person, firm or corporation, public or private, whose lands are exempt by law from the payment of special assessments, may agree in writing to pay any special assessments against such lands, and in such case the assessment, including all the installments thereof, shall be a valid claim against such corporation.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.763 Delinquent special assessments; advancement by municipality; reimbursement; reassessment.

Sec. 33.

Whenever lands in any municipality are assessed by the board of public works for all or any part of the cost of a project, the governing body of the municipality by resolution adopted by 3/5 of its members elect may agree that in the event of delinquency in the collection of assessments against lands within the municipality, it will advance the amount of the delinquency to the extent necessary to pay principal and interest on any bonds issued in anticipation of the assessments, as the same mature. If moneys are so advanced by any municipality, then it shall be reimbursed therefor from the collection of the delinquent assessments and if collections from special assessments are not sufficient to reimburse any municipality making such advancements, within a 5-year period from the date of advancement, then the board of public works shall reassess the district as in the first instance in order to provide for the payment of the sum so advanced.

History: Add. 1964, Act 42, Eff. Aug. 28, 1964






185-1957-3 CHAPTER 3 CONDEMNATION PROCEDURE (123.771...123.786)

Section 123.771 Condemnation; authority.

Sec. 41.

A county operating under this act is hereby authorized to take private property necessary for any purpose within the scope of its powers under this act, for the use or benefit of the public and to institute and prosecute proceedings for that purpose.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.772 Condemnation; declaration of necessity.

Sec. 42.

Proceedings may be commenced and prosecuted under this chapter whenever the board of public works, acting as the agency of the county, shall have declared by resolution that it deems it necessary to take certain private property for a designated public improvement, and that such improvement is for the use or benefit of the public. It shall by resolution direct its attorney to institute the necessary proceedings in its behalf in the circuit court of the county where the private property sought to be taken is located.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.773 Petition; contents.

Sec. 43.

The board of public works shall make and deliver to its attorney a certified copy of the resolution and it shall be the duty of the attorney to prepare and file in the name of the county in the court having jurisdiction of the proceedings, a petition signed by him in his official capacity and duly verified by him, to which petition a certified copy of the resolution of the board of public works shall be annexed. The petition shall state among other things that it is made and filed pursuant to this chapter and the resolution as commencement of judicial proceedings by the county acting through its board of public works, to acquire the right to take the private property therein described for the use or benefit of the public, without the consent of the owners, for the designated public improvement, for a just compensation to be made. The petition shall set forth the names of all persons interested in said property insofar as they can be ascertained. The petition may state any other pertinent matter or matters and shall pray for the appointment of 3 special court commissioners to determine the necessity of taking for public use or benefit the property described in the petition and to appraise the damages to be paid as compensation for the taking of each piece or parcel of property.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.774 Petition; court order for hearing.

Sec. 44.

Upon filing of the petition the court shall make an order fixing a day for hearing on such petition which shall be not less than 25 days thereafter. The order shall recite the purpose of the petition and the description of the property to be taken and the names of the persons mentioned in the petition as parties interested therein. It shall order the persons to appear before the court at the time fixed therein for the hearing and show cause, if any they have, why the prayer in the petition should not be granted. If any person named in such petition shall be a minor or an insane or incompetent person who has no general guardian, then the court shall appoint a guardian ad litem for him.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.775 Petition; publication of order; service on named defendants.

Sec. 45.

A copy of the order shall be published once in each week for 3 weeks in some newspaper circulated in the county, to be designated by the court, the first publication to be not less than 3 weeks before the hearing. A copy of the order shall also be served on each person named in the petition interested in the land described therein in the manner provided in section 54. The publication shall constitute service of the order upon all non-residents of the county and upon all persons who are absent from the county or are unknown or are evading service or who for any other reason cannot be found. Proof of publication and service may be made by affidavit of any person having knowledge of the facts. The proof shall be filed with the court on or before the day of hearing and thereupon the court shall have jurisdiction of the subject matter involved in the proceedings and of the parties interested therein. Service of the order in any mode herein prescribed shall be sufficient notice of the proceeding to bind the parties in interest named therein and the property represented by them as described in the petition.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.776 Court commissioners; appointment; discontinuance of proceedings.

Sec. 46.

On the day fixed, the court shall enter the default of all persons interested in the property described who have not appeared; and unless sufficient cause to the contrary be shown, shall appoint 3 disinterested persons as court commissioners whose duty it shall be to determine whether it is necessary to take for public use or benefit the property described in the petition and, if so, to appraise the damages to be paid as compensation for such taking. The commissioners shall not be residents of the area to be served by the improvement for which the property is to be taken. The court shall fix the time and place for the first meeting of the court commissioners and require their attendance; it may also authorize the court commissioners to adjourn their meeting from time to time not later than a day to be named, and shall fix the time for filing their report. After the appointment of court commissioners, no discontinuance shall be filed and no order of discontinuance may be entered, except upon payment by the county of the expenses of the proceeding and reasonable attorney fees of all parties in interest who have appeared in the proceedings under the order of the court.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.777 Court commissioners; meetings; conducting business at public meeting; notice of meeting; adjournment; subpoenas; oaths; viewing premises; hearing proofs and allegations; availability of report and other writings to public.

Sec. 47.

The court commissioners shall meet at the time and place ordered by the court and shall be sworn to faithfully discharge their duties. The business which the commissioners may perform shall be conducted at a public meeting of the commissioners held in compliance with Act No. 267 of the Public Acts of 1976. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. If all commissioners do not then appear, a smaller number may adjourn to a time certain, but an adjournment shall not be made to a day later than the time allowed by the court. An adjournment shall be publicly announced. The court or the clerk of the court may issue subpoenas to compel the attendance of witnesses before the court or before the court commissioners. A court commissioner may administer oaths to witnesses. The court commissioners shall view the premises described in the petition and shall hear the proofs and allegations of the parties. The report and any other writing prepared, owned, used, in the possession of, or retained by the commissioners in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976.

History: 1957, Act 185, Imd. Eff. June 4, 1957 ;-- Am. 1977, Act 176, Imd. Eff. Nov. 17, 1977



Section 123.778 Court commissioners; determination of necessity, damages, report.

Sec. 48.

The court commissioners shall determine whether it is necessary to take for public use or benefit the property described in the petition, and if so, shall appraise the damages to be paid as compensation for each piece or parcel of property, and shall report such decision in writing, signed by them or a majority of them, at or before the time fixed for that purpose, but it shall not be necessary for the court commissioners to report on all of the property at one time.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.779 Multiple petitions; descriptions.

Sec. 49.

It shall not be necessary for the board of public works to include in 1 determination the descriptions of all of the property necessary to be taken for any single project or to include in 1 petition the descriptions of all of the property described in the determination upon which such petition is based.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.780 Report of court commissioners; court orders.

Sec. 50.

Upon the filing of the report of the court commissioners, the court shall set a time for the consideration thereof and shall cause notice thereof to be given in the manner required by court rule in respect to the hearing of motions. At such time or at such other time to which it may adjourn the proceedings, the court on cause shown may set aside the report and refer it back to the court commissioners or appoint other commissioners to re-try the questions involved, whereupon such proceedings shall be had as are hereinbefore provided for. The court may permit the amendment of any determination, petition, affidavit, order, report or proceeding filed or had in the premises in such manner as shall be just and proper; it may fill any vacancy that shall occur among the court commissioners, by reason of death, resignation, removal or inability to act; at any time, in its discretion, it may remove any or all of the commissioners for cause and fill the vacancy thereby created; it may permit a defective proceeding to be set aside and other proceedings in compliance with law to be had in place thereof; it may determine the division of any award among the several claimants thereto; it may adjourn the proceedings or any part thereof from time to time, and may make all such orders in the premises as may be just and proper to further accomplish the purpose thereof.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.781 Report of court commissioners; confirmation, orders for payment of witness fees, attorney fees, damages.

Sec. 51.

After the court shall confirm the report of the court commissioners, it shall enter an order authorizing the county to pay the several sums awarded for damages and it shall pay the same accordingly. The court may determine and include in the order an allowance to the persons, partnership or corporation from whom property is taken, for attorney fees and witness fees in an amount to be fixed by the court; such attorney fees and witness fees shall be paid in the same manner and at the same time as sums awarded for damages in such proceeding. It shall not be lawful for the court to make such order allowing witness and attorney fees to more than 1 title interest and such lien interests as are adverse thereto and to each other in any single parcel of real estate as set up and described in the determination of necessity on file. The payment shall be made in money or by an order drawn on the county treasurer to the several persons entitled thereto, and if refused, or if there is no person properly authorized to receive the same, or if the person entitled thereto is a non-resident of the county or cannot be found, it shall be deposited as directed by the court.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.782 Compensation of court commissioners; expenses.

Sec. 52.

The court shall fix the compensation of the court commissioners and determine the amount of their necessary expenses incurred in connection with such proceeding.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.783 Review by certiorari; procedure; time limitation.

Sec. 53.

Any proceeding taken under the provisions of this act shall be subject to review upon certiorari. The procedure therefor shall be the same as is required in case of certiorari to review judgment rendered by judges of the circuit courts. The application for certiorari must be filed within 20 days after the report of the court commissioners shall have been confirmed.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.784 Court orders; service.

Sec. 54.

All court orders heretofore mentioned in this act, unless otherwise provided, may be served as follows:

(a) By delivery of a true copy thereof to the person to be served; or

(b) By leaving a true copy thereof at the residence of the person to be served; or

(c) By mailing a true copy thereof by certified or registered mail to the last known post office address of the person to be served, so far as is known; or

(d) If service upon any person is impossible by any of the above methods, then by posting a true copy thereof on the property of such person, which is sought to be taken in the proceedings.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.785 Prima facie evidence of ownership.

Sec. 55.

It shall be prima facie evidence as to who are owners of and persons interested in any property proposed to be taken under this act if the register or deputy register of deeds of the county shall testify in open court that he had examined the records in his office, and state who such records show are the owners of and persons interested in such property, and the nature and extent of such ownership and interest. An abstract of the title of such property or any parcel thereof certified by the register or deputy shall also be prima facie evidence of ownership and persons having an interest in any such property and the extent and nature of such interest.

History: 1957, Act 185, Imd. Eff. June 4, 1957



Section 123.786 Lis pendens; filing.

Sec. 56.

It shall be the duty of any attorney filing a petition under this chapter to file a lis pendens in the office of the register of deeds.

History: 1957, Act 185, Imd. Eff. June 4, 1957









Act 178 of 1913 POLICE DEPARTMENT LEAVES AND FURLOUGHS (123.801 - 123.801)

Section 123.801 Police department employees; leaves, furlough; emergency; reduction of working days.

Sec. 1.

In cities having over 25,000 inhabitants, unless now or hereafter otherwise provided by city ordinance or charter, officers and men of the police department shall each be entitled to a leave of absence of 1 day of 24 hours off duty in every 7, and a furlough of not less than 14 days once in each year: Provided, however, That this shall not prohibit the head of a police department from suspending such leave of absence or furlough, temporarily, as a matter of discipline, for insubordination of any officer or man employed by said police department: Provided further, That this act shall not apply in case of an emergency: Provided further, That any city affected by this act may, by a majority vote of the members-elect of the legislative body of said city, reduce the number of working days and hours and/or increase the furlough of employees affected by this act, any charter provisions to the contrary notwithstanding.

History: 1913, Act 178, Eff. Aug. 14, 1913 ;-- CL 1915, 3473 ;-- Am. 1925, Act 238, Eff. Aug. 27, 1925 ;-- CL 1929, 2724 ;-- Am. 1937, Act 337, Imd. Eff. July 27, 1937 ;-- Am. 1947, Act 287, Eff. Oct. 11, 1947 ;-- CL 1948, 123.801






Act 236 of 1967 MUTUAL POLICE ASSISTANCE AGREEMENTS (123.811 - 123.814)

Section 123.811 Mutual police assistance agreements; authorized.

Sec. 1.

Two or more counties, cities, villages, or townships, whether adjacent to each other or not, may enter into agreements to provide mutual police assistance to one another in case of emergencies.

History: 1967, Act 236, Imd. Eff. July 10, 1967 ;-- Am. 1974, Act 342, Imd. Eff. Dec. 20, 1974



Section 123.812 Mutual police assistance agreements; contents.

Sec. 2.

The agreements, subject to the approval of the governing bodies of the counties, cities, villages, or townships, shall provide for the nature of the emergency, who shall declare the emergency, under what circumstances police assistance may be asked for, and by which county, city, village, or township officials; and shall provide for the payment of the services and what powers, duties, and responsibilities, and under whose authority, policemen called to duty under the terms of the mutual aid assistance agreement shall serve.

History: 1967, Act 236, Imd. Eff. July 10, 1967 ;-- Am. 1974, Act 342, Imd. Eff. Dec. 20, 1974



Section 123.813 Compensation, disability, retirement, and furlough payments; equipment and supplies charges.

Sec. 3.

The agreements shall contain provisions relative to compensation and disability payments, retirement and furlough payments and charges to be made for equipment, supplies and materials used or expended while rendering assistance under the agreement.

History: 1967, Act 236, Imd. Eff. July 10, 1967



Section 123.814 Contracts or intermunicipal police authorities to provide police services.

Sec. 4.

Two or more counties, cities, villages, or townships adjacent to each other may join together, by contract or by the establishment of an intermunicipal police authority, for the purposes of providing police services to the respective counties, cities, villages, and townships. The contracts or intermunicipal police authorities shall be approved by the governing bodies of the counties, cities, villages, and townships; shall be administered by a commission established in accordance with the agreements; and shall contain provisions relative to apportionment of the costs of the services among the counties, cities, villages, or townships making the agreements.

History: 1967, Act 236, Imd. Eff. July 10, 1967 ;-- Am. 1974, Act 342, Imd. Eff. Dec. 20, 1974






Act 157 of 1941 MINIMUM SALARIES FOR POLICEMEN (123.821 - 123.824)

Section 123.821 Policemen; minimum schedule of salaries.

Sec. 1.

Hereafter minimum annual salaries and compensation shall be paid to police officers and policemen, in incorporated cities of this state, in accordance with the following schedule: in incorporated cities having more than 500,000 population, police officers and policemen with more than 3 years police service shall receive an amount not less than $2,640.00 per year; in incorporated cities having a population of more than 75,000 but not exceeding 500,000, police officers and policemen with more than 3 years police service shall receive not less than $2,000.00 per year; in incorporated cities having a population of more than 25,000 but not exceeding 75,000, police officers and policemen with more than 2 years police service shall receive not less than $1,900.00 per year; in incorporated cities having a population of more than 12,500 but not exceeding 25,000, police officers and policemen with more than 2 years police service shall receive not less than $1,800.00 per year; in incorporated cities having a population of more than 5,000 but not exceeding 12,500, police officers and policemen with more than 1 year police service shall receive not less than $1,700.00 per year.

History: 1941, Act 157, Eff. Jan. 10, 1942 ;-- CL 1948, 123.821



Section 123.822 Policemen; cities in which schedule not applicable.

Sec. 2.

The foregoing schedule shall apply to all incorporated cities of this state, except where incorporated cities having more than 40,000 population adjoin or lie within the boundaries of an incorporated city that has more than 500,000 population. In this case police officers and policemen of the smaller city and having 3 or more years police service shall receive not less than $2,640.00 per year.

History: 1941, Act 157, Eff. Jan. 10, 1942 ;-- CL 1948, 123.822



Section 123.823 Policemen; census for ascertaining city population.

Sec. 3.

The last federal decennial census or any federal decennial census hereafter taken shall be used in ascertaining the size of the city for the purpose of conforming with the foregoing schedules.

History: 1941, Act 157, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 27, Eff. Sept. 6, 1945 ;-- CL 1948, 123.823



Section 123.824 Inapplicability of act.

Sec. 4.

This act shall not apply to persons engaged in part time, emergency or special police service or to any person not actively engaged in said service.

History: 1941, Act 157, Eff. Jan. 10, 1942 ;-- CL 1948, 123.824






Act 327 of 1965 MINIMUM STANDARDS FOR FIRE DEPARTMENTS (123.831 - 123.832)

Section 123.831 Fire departments in cities of 70,000; minimum standards.

Sec. 1.

In each city, township or village which has or shall hereafter attain a population of 70,000 or more according to the last decennial census, the fire department shall meet the minimum standards set by the Michigan inspection bureau to qualify for class 6 fire classification.

History: 1965, Act 327, Imd. Eff. July 23, 1965



Section 123.832 Time within which standards must be met.

Sec. 2.

These minimum standards shall be met within 1 year from the effective date of this act or within 1 year from the date the municipality attains a population of 70,000 or more.

History: 1965, Act 327, Imd. Eff. July 23, 1965






Act 125 of 1925 FIRE DEPARTMENT HOURS OF LABOR (123.841 - 123.843)

Section 123.841 Fire department employees; period of duty; days off duty; work hours per week.

Sec. 1.

It shall be unlawful for any municipality, or any officer or employee thereof, in municipalities which maintain or may hereafter maintain an organized paid or part-paid fire department, to require any person in the employ of the fire department who is engaged in fire fighting or subject to the hazards thereof to be on duty in such employment more than 24 hours, or to be off duty less than 24 consecutive hours out of any 48-hour period. All persons in the employ of any organized paid or part-paid fire department who are engaged in fire fighting or subject to the hazards thereof shall be entitled to an additional 24 consecutive hours off duty in every 12-day period, beginning July 1, 1966, thereby requiring firemen to work not more than an average of 63 hours per week, and effective July 1, 1967, an additional 24 consecutive hours off duty in every 6-day period, thereby requiring firemen to work not more than an average of 56 hours per week.

History: 1925, Act 125, Eff. Aug. 27, 1925 ;-- CL 1929, 2725 ;-- Am. 1937, Act 38, Eff. Oct. 29, 1937 ;-- Am. 1941, Act 57, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 335, Eff. Oct. 11, 1947 ;-- CL 1948, 123.841 ;-- Am. 1965, Act 115, Eff. Mar. 31, 1966



Section 123.842 Exemptions.

Sec. 2.

The provisions of section 1 shall not apply

(a) To the chief officer or the assistant chief officer in command of the fire department of a municipality.

(b) To employees of a fire department who are employed subject to call.

(c) To the members or employees of a fire department when required to remain on duty by the chief officer of such department, his aides or assistants, in cases of public necessity arising from great conflagration, riot, flood, epidemic of pestilence, or disease, necessary absence of regularly employed men due to military service, or for disciplinary measures.

(d) To the members of any volunteer fire department.

(e) To any municipality which, by agreement with the collective bargaining agent representing affected employees, does not require its employees engaged in fire fighting or subject to the hazards thereof, to be on duty more than 40 hours in any consecutive 7-day period.

History: 1925, Act 125, Eff. Aug. 27, 1925 ;-- CL 1929, 2726 ;-- Am. 1937, Act 38, Eff. Oct. 29, 1937 ;-- Am. 1947, Act 335, Eff. Oct. 11, 1947 ;-- CL 1948, 123.842 ;-- Am. 1973, Act 78, Imd. Eff. July 31, 1973



Section 123.843 Penalty for violations.

Sec. 3.

Any officer or employe or agent of such municipality who shall require any employe or other person in any such fire department, save as hereinbefore excepted in section 2 of this act, to be on duty in such employment for a longer time than that hereinbefore provided, or to be off duty for a lesser time than that hereinbefore provided, shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine of not more than 100 dollars or by imprisonment in the county jail for not more than 3 months, or by both such fine and imprisonment.

History: 1925, Act 125, Eff. Aug. 27, 1925 ;-- CL 1929, 2727 ;-- CL 1948, 123.843






Act 110 of 1905 ARMISTICE, INDEPENDENCE, AND MEMORIAL DAY (123.851 - 123.852)

Section 123.851 Observance of armistice day, independence day, memorial or decoration day, diamond jubilee, or centennial; appropriation; assessment, levy and collection.

Sec. 1.

The township board of a township, the board of trustees of a village, or the common council of a city in this state, may appropriate money for the purpose of defraying the expenses of the proper observance of armistice, independence, and memorial or decoration day or for the proper observance of a diamond jubilee or centennial. The sums appropriated shall be assessed, levied, and collected in the same manner as other expenses of a township, village, or city are assessed, levied, and collected.

History: 1905, Act 110, Imd. Eff. May 10, 1905 ;-- CL 1915, 3296 ;-- Am. 1921, Act 48, Eff. Aug. 18, 1921 ;-- CL 1929, 2731 ;-- Am. 1931, Act 27, Eff. Sept. 18, 1931 ;-- Am. 1947, Act 57, Imd. Eff. Apr. 25, 1947 ;-- CL 1948, 123.851 ;-- Am. 1955, Act 30, Imd. Eff. Apr. 19, 1955 ;-- Am. 1975, Act 95, Imd. Eff. June 2, 1975 ;-- Am. 1977, Act 271, Imd. Eff. Dec. 14, 1977



Section 123.852 Manner, extent, and expense of observance.

Sec. 2.

The manner and extent of the observance authorized by section 1 shall be under the direction of the township board of the township, board of trustees of the village, or common council of the city, as the case may be, and the expense of the observance shall be paid in the same manner as other expenses of the township, village, or city are paid.

History: 1905, Act 110, Imd. Eff. May 10, 1905 ;-- CL 1915, 3297 ;-- CL 1929, 2732 ;-- Am. 1931, Act 27, Eff. Sept. 18, 1931 ;-- CL 1948, 123.852 ;-- Am. 1977, Act 271, Imd. Eff. Dec. 14, 1977






Act 230 of 1923 BAND (123.861 - 123.863)

Section 123.861 Town band; consent of voters in referendum.

Sec. 1.

The township board, village council, common council, commission, or other legislative body of any township or village of this state, or city having a population not exceeding 50,000 inhabitants, upon petition of 10 per centum of the qualified voters thereof, shall submit the question to the people as to whether such village, township or city, as the case may be, shall come under the provisions of this act and, if adopted or agreed to by a majority vote of the qualified voters participating in said election, then this act shall be in full force and effect.

History: 1923, Act 230, Eff. Aug. 30, 1923 ;-- CL 1929, 2733 ;-- CL 1948, 123.861



Section 123.861a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 1a.

A petition under section 1 or 3, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 181, Eff. Mar. 23, 1999



Section 123.862 Band maintenance; annual tax, limit.

Sec. 2.

In all such villages, townships or cities adopting the provisions of this act, the legislative body thereof is authorized and empowered to levy an annual tax not exceeding 2 mills on each dollar of the assessed valuation of such village, township or city as the case may be, for the maintenance and employment, under municipal control, of a band for musical purposes for the benefit of the public.

History: 1923, Act 230, Eff. Aug. 30, 1923 ;-- CL 1929, 2734 ;-- CL 1948, 123.862



Section 123.863 Existing bands; adoption of provisions of act, procedure.

Sec. 3.

Any such village, township or city, having previously adopted the provisions of this act, may at any time thereafter relinquish said authority or power by following the same procedure as provided in this act for adopting the provisions thereof: Provided, That such action may be taken by the legislative body aforesaid only after a petition signed by 10 per centum of the qualified voters residing in such village, township or city, as the case may be, duly filed with the legislative body thereof at least 60 days prior to the date of re-submission, asking that the question of relinquishment of said authority be re-submitted to the vote of the people.

History: 1923, Act 230, Eff. Aug. 30, 1923 ;-- CL 1929, 2735 ;-- CL 1948, 123.863






Act 380 of 1913 GIFTS OF PROPERTY (123.871 - 123.874)

Section 123.871 Gift of real or personal property to city, village, township, or county; public purposes; conditions, limitations, and requirements; validity.

Sec. 1.

Any city, village, township, or county may receive, own, and enjoy any gift of real or personal property, made by grant, devise, bequest, or in any other manner, for public parks, grounds, cemeteries, public buildings, or other public purposes, whether made directly or in trust, subject to the conditions, limitations, and requirements provided in the grant, devise, bequest, or other instrument. A gift shall not be invalid because of an informality in the instrument evidencing the gift, if the intent can be determined from the instrument, or by reason of its contravening a statute or rule against perpetuities. All gifts made prior to August 14, 1913, either by grant, devise, bequest, or in any other manner, are declared valid, though they violate a statute or rule against perpetuities, the same as if this act had been in effect when made.

History: 1913, Act 380, Eff. Aug. 14, 1913 ;-- CL 1915, 3301 ;-- CL 1929, 2746 ;-- CL 1948, 123.871 ;-- Am. 1985, Act 9, Imd. Eff. Apr. 15, 1985 ;-- Am. 2002, Act 555, Imd. Eff. July 26, 2002



Section 123.872 Loan or grant to assist businesses or for public purposes; assignment of right to repayment; loan revenue bonds; agreement with federal government or agency.

Sec. 2.

(1) To provide a means and method to encourage and assist businesses in locating and expanding in this state, and if not prohibited by the terms of the grant or loan, a city, village, township, or county may receive and use a federal, state, or local grant or a loan from a federal agency as part of an intermediary relending program or the proceeds of a federal, state, or local grant or the proceeds of a loan from a federal agency as part of an intermediary relending program to make a secured or unsecured loan or to make a grant to a private person, to a corporation or other business association, to a city, village, township, or county, or to an instrumentality of a city, village, township, or county. A county may grant or loan funds to a township, village, or city located within that county for the purpose of encouraging and assisting businesses to locate and expand within the county. A grant or loan under this subsection shall not be derived from ad valorem taxes except for ad valorem taxes approved by a vote of the people for economic development. The county shall establish an application process for proposals to receive a grant or loan under this subsection. The awarding of a grant or loan under this subsection shall be made at a public hearing of the county board of commissioners. The grant or loan contract made by a county shall require a report to the county board of commissioners regarding the activities of the recipient and the degree to which the recipient has met the stated public purpose of the funding.

(2) A loan or grant made under subsection (1) may be used for local public improvements or to encourage and assist businesses in locating or expanding in this state, to preserve jobs in this state, to encourage investment in the communities in this state, or for other public purposes.

(3) The right to repayment of a loan made under subsection (1) may be assigned by a city, village, township, or county to an entity, agency, or authority created pursuant to law, or to a private corporation or association created to make and administer loans made under subsection (1).

(4) A city, village, township, or county may receive loans under subsection (1) and issue loan revenue bonds or notes secured by the repayment of loans made under subsection (1). For the purposes specified in subsection (2), bonds or notes issued pursuant to this section shall be approved by the department of treasury before their issuance, but shall not otherwise be subject to the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. In determining whether the issuance of the bonds or notes shall be approved, the department of treasury shall take into consideration the following:

(a) Whether the bonds or notes conform to the provisions of law.

(b) Whether the probable revenue and properties pledged for payment of the bonds or notes will be sufficient to pay the principal of and interest on the bonds or notes when due.

(c) Whether the amount of the proposed issue is sufficient or excessive for the purpose for which the bonds or notes are to be issued.

(5) The loan revenue bonds or notes shall not be general obligations of the city, village, township, or county issuing the loan revenue bonds or notes. The loan revenue bonds or notes are declared to be issued for an essential public and governmental purpose, and, together with interest on those bonds or notes and income from those bonds or notes, shall be exempted from all taxes.

(6) A city, village, township, or county receiving a federal loan from a federal agency as part of an intermediary relending program may enter into an agreement with the federal government or an agency of the federal government respecting the repayment of principal and interest on the federal loan.

History: Add. 1985, Act 9, Imd. Eff. Apr. 15, 1985 ;-- Am. 2003, Act 122, Imd. Eff. July 29, 2003 ;-- Am. 2009, Act 108, Imd. Eff. Oct. 1, 2009



Section 123.873 Repealed. 2002, Act 555, Imd. Eff. July 26, 2002.



Section 123.874 Transfer of gift to community foundation.

Sec. 4.

(1) A city, village, township, or county may transfer any gift of intangible personal property received pursuant to section 1 or the proceeds of any gift received pursuant to section 1 to a community foundation. If a gift received by a city, village, township, or county pursuant to section 1 was subject to conditions, limitations, or requirements, the transfer must be to a component fund within the community foundation that incorporates conditions, limitations, or requirements that are substantially similar to those the gift was subject to. If a gift was not subject to conditions, limitations, or requirements, the transfer must be to a component fund within the community foundation that imposes conditions, limitations, or requirements on the use of the gift property for 1 or more purposes provided in section 1.

(2) A transfer of a gift in accordance with this section that occurred before the effective date of the amendatory act that added this section is ratified and confirmed and the transfer is considered valid as if it had been made under this subsection.

(3) A community foundation to which a gift is transferred pursuant to this section shall return the gift to the city, village, township, or county that transferred the gift if 1 or more of the following occur:

(a) The community foundation fails to meet all of the requirements for certification as a community foundation set forth in section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261.

(b) The community foundation is liquidated.

(c) The community foundation substantially violates any condition, limitation, or requirement imposed on the gift.

(4) Except as otherwise provided in subsection (5), a community foundation shall establish a donor advisory board before a gift is transferred to that community foundation under this section. The donor advisory board shall include not less than 1 representative of the city, village, township, or county transferring the gift. The donor advisory board shall do all of the following:

(a) Determine that any condition, limitation, or requirement on the use of the transferred gift is complied with.

(b) Make recommendations for the use of the transferred gift.

(5) A city, village, or township that transfers a gift to a community foundation under this section may waive the establishment of the donor advisory board under subsection (4).

(6) As used in this section:

(a) “Community foundation” means that term as defined in section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261.

(b) “Component fund” means a component part of a community trust as described in 26 C.F.R. 1.170A-9.

(c) “Gift” does not include a grant from state or federal sources.

History: Add. 1998, Act 369, Imd. Eff. Oct. 20, 1998






Act 359 of 1925 SPECIAL TAX FOR ADVERTISING (123.881 - 123.881)

Section 123.881 Publicity tax; limit.

Sec. 1.

The common council of any city, or the corporate authorities of any village, in this state, shall have the power to levy a special tax not to exceed in any 1 year 4 mills on the dollar of the assessed valuation of all taxable property within the said city or village, to be used for advertising, exploiting and making known the industrial, commercial, educational or recreational advantages of the said city or village, and to establish recreational and educational projects for the purpose of encouraging immigration to, and increasing the trade, business and industries of the said city or village: Provided, however, That such tax levy shall not exceed 50,000 dollars in any 1 year.

History: 1925, Act 359, Imd. Eff. May 27, 1925 ;-- CL 1929, 2712 ;-- CL 1948, 123.881






Act 109 of 1897 DETENTION OF WOMEN AND CHILDREN (123.891 - 123.899)



Act 150 of 1923 JOINT PUBLIC BUILDINGS (123.921 - 123.925)

Section 123.921 Public buildings; joint maintenance and acquisition.

Sec. 1.

That whenever the legislative body of any county or township within the state of Michigan and the legislative body of any village or city situated in such county or township shall deem it expedient and for the public convenience and welfare that the offices of the city or village and county or township can be best maintained in the same building and when such legislative bodies shall have so declared by resolution, appearing upon the minutes of said bodies, it shall be lawful for such city or village and county or township and they are hereby authorized and empowered to contract to and with each other, through their proper representatives, for the joint acquiring and maintaining of a building or the acquiring of a site or sites and the erection, construction and maintenance of a building erected for and dedicated to public uses.

History: 1923, Act 150, Eff. Aug. 30, 1923 ;-- CL 1929, 2362 ;-- CL 1948, 123.921



Section 123.922 Public buildings; contracts.

Sec. 2.

The cities, villages, townships and counties aforesaid, acting under the provisions of this act, shall have power and are hereby authorized, through their proper agents, servants and employes to enter into the necessary contracts with each other and with other persons for the acquiring and maintaining of a building or the acquiring of a site or sites and the erection, construction and maintenance, either jointly or severally, in any manner which may be necessary and which they shall deem expedient for the purpose of establishing and maintaining joint ownership, operation and maintenance of a building or buildings to be used for public purposes to the extent and in the manner now provided by law.

History: 1923, Act 150, Eff. Aug. 30, 1923 ;-- CL 1929, 2363 ;-- CL 1948, 123.922



Section 123.923 Public buildings; financing obligations; joint ventures.

Sec. 3.

The cities, villages, townships and counties aforesaid, acting under the provisions of this act, shall have power and they are hereby authorized to raise by taxation or loan in sum or sums necessary for the payment of obligations entered into under the provisions of this act in the manner and to the extent provided by law for the acquiring and maintenance of public buildings by such municipalities, it being the intent and purpose of this act that counties and cities may enter into joint adventures in the erection of buildings for public purposes to the same extent and with the same authority and power that is granted to counties and cities for the purpose of maintaining separate public buildings.

History: 1923, Act 150, Eff. Aug. 30, 1923 ;-- CL 1929, 2364 ;-- CL 1948, 123.923



Section 123.924 Public buildings; approval of contracts.

Sec. 4.

Whenever a village or city or cities and a county or township shall desire to act under the provisions of this law, the relationship established between such municipalities and governmental agencies shall be fixed by contract and such contracts may be made by cities and counties under the provisions of this act in the manner and to the extent that natural persons might make contracts for like purposes. Such contracts before becoming operative shall be approved by a vote of a majority of all the members-elect of the legislative bodies of the counties and cities operating under the provisions of this act.

History: 1923, Act 150, Eff. Aug. 30, 1923 ;-- CL 1929, 2365 ;-- CL 1948, 123.924



Section 123.925 Public buildings; veterans' memorial hall; rent contracts; bonds; referendum, issuance; applicability of section to counties with certain population; bonds subject to revised municipal finance act.

Sec. 5.

(1) A county, city, village, or township for itself and any other of the units of government may acquire, construct, lease, or maintain a building or buildings to house any of their offices, or facilities for any other public use and purpose of the units of government, which building may be or include a memorial hall for war veterans of the United States of America and for public assemblage and to acquire a site or sites for those purposes. However, no county, city, village, or township shall for joint purposes and uses acquire a site or sites or erect any building or buildings unless the unit of government has entered into a contract or contracts for the rental of a portion of the site or sites and quarters or space with each of the other participating units of government in the amount or amounts and for the period or periods of time and in the form as will provide revenues from payments to it of a reasonably proportionate or equitable share of the total cost in relation to the portion, space, use, and public benefits provided in the contract or contracts for the lessee or lessees. The contract or contracts shall be executed following approval by a majority vote of the members elected to and serving in the legislative body of each unit of government participating in and a party to the contract. The contract is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The county, city, village, or township that singly acquires a site or sites or acquires, constructs, or leases a building or buildings for the purposes authorized in this section may obtain funds for those purposes by gift or by means of general obligation bonds or by the issuance of self-liquidating revenue bonds to be paid from the revenues derived in pursuance of a contract or contracts as provided in subsection (1) and under the provisions of the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. In the event that the revenues to be derived under the contract or contracts shall be only sufficient to permit the issuance of revenue bonds for a portion of the cost of the site or sites or building or buildings, authority is hereby granted to issue revenue bonds to the extent to which the revenue shall permit. However, the entire improvement or improvements on which revenue bonds are issued shall be subject to the provisions of the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. However, as a prerequisite to the lease or purchase of any property, the lease, purchase, or construction of any building or buildings or the issuance of any revenue or general obligation bonds under the provision of this section, the board of commissioners of the county involved shall submit the question to the qualified electors of the county at the next general election or at a special election to be called by the board of commissioners of the county. However, if the majority vote of the qualified electors in the largest city of the county and a majority vote of the qualified electors in all the rest of the county shall vote in favor of the question, the provisions of this section shall then become operative. However, no self-liquidating revenue bonds shall be sold unless prior to the sale an advertisement is made of the date of the sale, the number and amount of bonds, and other matters covering the revenue bonds. However, sealed bids shall be taken on the day of the sale of the bonds from any and all persons who may bid, and the bonds shall be sold to the highest bidder at the sale. The proceeds derived from the sale of any and all the bonds shall be used only for the purpose of acquiring a site or constructing building or buildings, as authorized in this act, and shall be used for no other purpose.

(3) The provisions of this section shall apply only to counties having a population of 300,000 or over according to the latest federal census. However, the provisions of this section shall not apply in a county unless and until the board of supervisors of the county shall adopt a resolution approved by a 2/3 vote of the members elected to and serving on the board.

(4) General obligation bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1939, Act 293, Eff. Sept. 29, 1939 ;-- CL 1948, 123.925 ;-- Am. 2002, Act 312, Imd. Eff. May 13, 2002






Act 53 of 1994 POOLED INVESTMENTS (123.931 - 123.931)

Section 123.931 Investments; computerized pool; “local governmental unit” defined; authorization.

Sec. 1.

(1) Notwithstanding the provisions of 1943 PA 20, MCL 129.91 to 129.96; the surplus funds investment pool act, 1982 PA 367, MCL 129.111 to 129.118; the local government investment pool act, 1985 PA 121, MCL 129.141 to 129.150; the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140; the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821; or 1948 (1st Ex Sess) PA 31, MCL 123.951 to 123.965, a local governmental unit that maintains or intends to maintain various investments in or as part of a computerized pool and allocates or has allocated portions of the investments to various funds and accounts may continue to do so or may begin to do so if the fund has a written accounting issued at least monthly showing the status of money allocated to each fund and the principal amount of each investment. The interest on the investment may be transferred or expended through pooled concentrated checking accounts or by wire or other transfers. Investments of debt service funds, sinking funds, or other pledged funds relating to 1 or more issues of bonds, notes or other indebtedness of a local governmental unit, may be maintained in or as part of a computerized pool subject to the conditions described in this subsection, unless otherwise prohibited by law or contract, but a computerized pool for such funds shall be maintained separately from any computerized pool for other funds and accounts of the local governmental unit.

(2) As used in this section, “local governmental unit” means a county, city, village, township, drainage district, road commission, building authority, or other municipal or public corporation or authority, and any other governing body described in the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) This act authorizes the holding and accounting of electronically pooled investments but is not intended to permit types or categories of investments not currently authorized by law or contract.

History: 1994, Act 53, Imd. Eff. Mar. 31, 1994 ;-- Am. 2002, Act 403, Imd. Eff. June 3, 2002






Act 31 of 1948 (1st Ex. Sess.) BUILDING AUTHORITIES (123.951 - 123.965)

Section 123.951 Local building authorities; incorporation; purposes; "transit-oriented development" and "transit-oriented facility" defined.

Sec. 1.

(1) A county, city, village, or township may incorporate, as provided in this act, 1 or more authorities for the purpose of acquiring, furnishing, equipping, owning, improving, enlarging, operating and maintaining a building or buildings, automobile parking lots or structures, transit-oriented developments, transit-oriented facilities, recreational facilities, stadiums, and the necessary site or sites therefore, together with appurtenant properties and facilities necessary or convenient for the effective use of the facilities, for use for any legitimate public purpose of the county, city, village, or township.

(2) As used in this section:

(a) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use.

(b) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.951 ;-- Am. 1954, Act 113, Imd. Eff. Apr. 15, 1954 ;-- Am. 1955, Act 25, Imd. Eff. Apr. 7, 1955 ;-- Am. 1964, Act 41, Imd. Eff. May 6, 1964 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1970, Act 47, Imd. Eff. July 2, 1970 ;-- Am. 1992, Act 278, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 121, Imd. Eff. July 20, 1993 ;-- Am. 2010, Act 243, Imd. Eff. Dec. 14, 2010



Section 123.952 Joint buildings and parking lots; authorities; incorporation; purposes.

Sec. 2.

Any combination of 2 or more counties, cities, townships, or villages may incorporate 1 or more joint authorities for the purpose of acquiring, furnishing, equipping, owning, improving, enlarging, operating, and maintaining buildings, automobile parking lots or structures, recreational facilities, stadiums, and the necessary sites therefor, together with appurtenant properties and facilities necessary or convenient for the effective use thereof, for use for any legitimate public purpose of the incorporating units.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.952 ;-- Am. 1964, Act 41, Imd. Eff. May 6, 1964 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1969, Act 46, Imd. Eff. July 17, 1969 ;-- Am. 1970, Act 47, Imd. Eff. July 2, 1970 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995



Section 123.952a Joint buildings and parking lots of school districts and municipalities; authorities; incorporation; acquisition; operation; maintenance; use.

Sec. 2a.

A school district and a city, village, or township wholly or partially within the district's boundaries, or a school district and any combination of 2 or more cities, villages, and townships wholly or partially within the district's boundaries, may incorporate 1 or more authorities for the purpose of acquiring, furnishing, equipping, owning, improving, enlarging, operating, and maintaining buildings, automobile parking lots or structures, recreational facilities, stadiums, and the necessary site or sites therefor, together with appurtenant properties and facilities necessary or convenient for the effective use thereof, for the use of the local units.

History: Add. 1967, Act 200, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1969, Act 46, Imd. Eff. July 17, 1969 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995



Section 123.952b Public buildings used for disabled, developmentally disabled, or mentally disturbed children; constituent school districts and intermediate school districts; authority; purpose; contract.

Sec. 2b.

An intermediate school district and a constituent school district or districts wholly or partially within the intermediate school district's boundaries may incorporate an authority for the purpose of acquiring, furnishing, equipping, owning, improving, enlarging, operating, and maintaining a building or buildings as a facility for disabled, developmentally disabled, or mentally disturbed children, and the necessary site or sites therefor, for the use of the intermediate school district and a constituent school district or districts pursuant to a contract between the intermediate school district and constituent school district or districts.

History: Add. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1998, Act 25, Imd. Eff. Mar. 12, 1998 ;-- Am. 2014, Act 70, Imd. Eff. Mar. 28, 2014



Section 123.953 Incorporating unit; definition.

Sec. 3.

The term “incorporating unit” as used in this act shall be deemed to mean a county, city, village, township, intermediate school district or other school district incorporating an authority or joining in such incorporation.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.953 ;-- Am. 1967, Act 200, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968



Section 123.954 Incorporation of authority; procedure.

Sec. 4.

The incorporation of such an authority shall be accomplished by the adoption of articles of incorporation by the legislative body of each incorporating unit. For such adoption, the affirmative vote of the majority of the members elect of each such legislative body shall be required. The articles of incorporation shall be executed, for and on behalf of each incorporating unit by the following officers, to-wit: For the county, by the chairman of the board of commissioners and county clerk; for the city, by its mayor and city clerk; for the village, by its president and clerk; for the township, by its supervisor and clerk; and for the school district or intermediate school district, by the president and secretary of the board of education. The clerk or secretary of each incorporating unit shall also affix to the articles of incorporation following the signatures thereto, a certificate in form substantially as follows:

“The foregoing articles of incorporation were adopted by the ............. of the ..... of ........... County, Michigan, at a meeting duly held on the ............ day of ........, 19 .....

Dated: ................., 19 .......

................................................ (Clerk/Secretary)”

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.954 ;-- Am. 1954, Act 113, Imd. Eff. Apr. 15, 1954 ;-- Am. 1967, Act 200, Imd. Eff. June 30, 1967 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.955 County and municipal building authority; articles of incorporation; contents; eligibility of governing body member for membership or appointment.

Sec. 5.

(1) The articles of incorporation shall set forth all of the following:

(a) The name of the authority.

(b) The name or names of the unit or units incorporating the authority.

(c) The purpose for which the authority is incorporated.

(d) The number, terms, and manner of selection of the officers of the authority including its governing body, which shall be known as the “commission”.

(e) The powers and duties of the authority and of its officers.

(f) The date upon which the authority shall become effective.

(g) The officer required to publish the articles of incorporation and the name of the newspaper in which the articles of incorporation shall be published.

(h) The county with whose clerk the articles of incorporation shall be filed, which shall be a county that is an incorporating unit or in which an incorporating unit is located.

(i) Any other matters considered expedient.

(2) A member of the governing body of an incorporating unit of an authority is not eligible for membership or appointment to the authority.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.955 ;-- Am. 1955, Act 143, Eff. Oct. 14, 1955 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995



Section 123.955a Joint building authority; commissioners; election and terms of members; chairperson; secretary; bylaws and rules of procedure; elected official as member; conducting business at public meeting; notice of meeting.

Sec. 5a.

(1) A joint building authority under section 2 incorporated by a county and a city, township, or village shall be directed and governed by a commission of 3 members, 1 to be elected by the county board of commissioners of the county, 1 to be elected by the legislative body of the city, township, or village, and 1 to be elected by the joint action of the county board of commissioners of the county and the legislative body of the city, township, or village. If the legislative bodies are unable to agree upon a choice for the third member within 60 days after the election of the first member, then the third member shall be appointed by the governor.

(2) A joint building authority under section 2 not described by subsection (1) shall be directed and governed by a commission consisting of 1 member elected by the legislative body of each incorporating unit and such other members as may be provided by the articles of incorporation.

(3) The commissioners of a joint building authority under section 2 shall serve for 4-year terms.

(4) The commission shall designate 1 member as chairperson and 1 as secretary, and shall adopt bylaws and rules of procedure. A member of the commission of a joint building authority shall not be an elected official of the county, city, township, or village.

(5) The business that the commission of any building authority performs shall be conducted at a public meeting of the board of commissioners held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.955a ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1977, Act 181, Imd. Eff. Nov. 17, 1977 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995



Section 123.955b Board of commissioners; compensation, per diem, mileage.

Sec. 5b.

Members of the commission may be paid such compensation, and such per diem and mileage for attending meetings, as may be provided by the commission with the approval of the incorporating unit or units.

History: Add. 1968, Act 96, Imd. Eff. June 6, 1968



Section 123.956 Articles of incorporation; publication; statement; filing; effective date; presumption.

Sec. 6.

(1) The officer designated in the articles of incorporation shall cause a copy of the articles of incorporation or a summary of the articles to be published once in a newspaper designated in the articles of incorporation and circulating within the incorporating units accompanied by a statement that the right exists to question the incorporation in court as provided in this section. The officer shall file with the county clerk of the county designated under section 5(1)(h) and the secretary of state a certified copy of the articles of incorporation with a certificate of the date and newspaper of publication. The officer shall file with the recording officer of the authority, when selected, the original articles of incorporation with a certificate of the date and newspaper of publication.

(2) The authority shall become effective at the time provided in the articles of incorporation.

(3) The validity of the incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of the certified copies with the secretary of state and the county clerk.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.956 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995



Section 123.957 Building authority; body corporate; powers.

Sec. 7.

Such authority shall be a body corporate with power to sue and be sued in any court of this state. It shall possess all the powers necessary to carry out the purpose of its incorporation and those incident thereto. The enumeration of any powers in this act shall not be construed as a limitation upon such general powers.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.957



Section 123.958 Contracts to acquire property; leases and subleases; acquisitions constituting public purpose; stadiums.

Sec. 8.

The authority and its incorporating unit or units may only enter into a contract or contracts under which the authority will acquire property contemplated by the terms of this act and lease the same to the incorporating unit or units for a period not to exceed 50 years or, if the authority issues refunding bonds pursuant to section 11k, the authority may enter into a contract or contracts under which the authority will own or continue to own the property acquired, in part or in whole, from the sale of the bonds to be refunded and will lease the same to the incorporating unit or units for a period not to exceed 50 years from the date of issuance of the refunding bonds. Any incorporating unit or units to which the property is leased, may sublease the property or any part of the property to any 1 or more persons, firms, or corporations or may contract for the use of the property or any part of the property by any 1 or more persons, firms, or corporations, where the sublease or contract benefits and serves a legitimate public purpose of the incorporating unit or units. Any sublease or contract may extend for a period not to exceed 50 years and is not a franchise or grant within the meaning of any statutory or charter provision. The acquisition of any building or buildings, automobile parking lots or structures, recreational facilities, stadiums, and the necessary site or sites for the property, together with appurtenant properties and facilities by any authority and the contracting for the lease of that property by any incorporating unit or units, constitutes a benefit to and a legitimate public purpose of the authority and the incorporating unit or units. Where any stadium with appurtenant properties and facilities is acquired by an authority and leased to any incorporating unit or units, for the purpose of providing facilities for sports, recreational, and other activities and events, with or without admission charges, and furnishing facilities for use or enjoyment by the public and to induce sports and entertainment organizations, whether amateur or professional, to utilize the facilities for games, contests, and other performances and attractions, the subleasing of the property to, or the contracting for the use of the property by, any sports, entertainment, or similar organization or by any owner of a franchise in any professional sports or athletic league or association, in consideration of the agreement of the organization or owner and, if necessary, the league or association to hold, conduct, or produce games, contests, and other performances and attractions in the stadium, with or without admission charges, constitutes a benefit to a legitimate public purpose of the incorporating unit or units.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.958 ;-- Am. 1967, Act 200, Imd. Eff. June 30, 1967 ;-- Am. 1970, Act 47, Imd. Eff. July 2, 1970 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1980, Act 74, Imd. Eff. Apr. 3, 1980



Section 123.958a Agreement in contract of lease to pay cash rental, costs, and expenses; general obligations; tax levy; other funds; setoff or abatement of cash rentals.

Sec. 8a.

(1) The incorporating unit or units contracting under this act shall in the contract of lease agree to pay to the authority, as cash rental for the property, periodic amounts or their designated shares of periodic amounts that are sufficient to enable the authority to pay the principal of and the interest on the authorized bonds when due either at maturity of the bonds, or, in the case of term bonds, by the required prior redemption or maturity of the bonds. The incorporating unit or units may also agree to pay the costs and expenses of operation and maintenance of the property and the operating expenses of the authority including expenses incidental to the issuance and payment of the bonds. The obligations set forth in this subsection shall, unless specifically stated to the contrary in the contract of lease, be general obligations of the incorporating unit or units.

(2) If bonds are issued by the authority in anticipation of a full faith and credit contractual general obligation of the incorporating unit or units to pay the cash rental, as provided in this section, then the incorporating unit or units shall levy each year ad valorem taxes that are necessary for the payment of the cash rental in anticipation of which bonds are issued. These taxes may be levied without limitation as to rate or amount and shall be in addition to any other taxes that the incorporating unit or units may otherwise be authorized to levy, but not in an amount or at a rate exceeding that necessary to pay the contractual obligation. If the incorporating unit or units, at the time prescribed by law for the making of a tax levy, have other funds on hand that have been set aside and earmarked for payment of its obligations for which a tax levy would otherwise have to be made, then the tax levy shall be reduced by the amount of the other funds.

(3) The incorporating unit or units may raise and provide other funds from any lawful source, including but not limited to money received from the state or other governmental entity for use to pay rental to the authority, from the sublease or contract for the use of the property by any person, firm, or corporation, or from revenues earned by the incorporating unit from operation of the property. The contract of lease may provide the obligation of the incorporating unit for the payment of the cash rental shall not be subject to setoff by the incorporating unit nor shall there be an abatement of the cash rentals for any cause including, but not limited to, casualty that results in the property being untenantable.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1978, Act 365, Imd. Eff. July 22, 1978 ;-- Am. 1992, Act 278, Imd. Eff. Dec. 18, 1992



Section 123.958b Contract of lease; full faith and credit general obligation; resolution submitting contract to vote of electors; effective date; notice of intention; referendum petition; election.

Sec. 8b.

(1) The governing body of an incorporating unit may, by a majority vote of its members, authorize the execution of a full faith and credit general obligation contract of lease with an authority.

(2) The governing body may adopt a resolution submitting the contract to a vote of the electors. If the governing body adopts the resolution submitting the contract to a vote of the electors, the contract shall not take effect unless approved by a majority of the electors of the incorporating unit voting on the question. The contract shall be submitted at the next general or primary election to be held not earlier than the twelfth Tuesday after the date of the resolution or at a special election to be held not earlier than the twelfth Tuesday after the date of the resolution as determined by the clerk of the incorporating unit subject to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992. The clerk shall also determine the ballot language of the question.

(3) If the governing body does not adopt a resolution submitting the contract to a vote of the electors, the contract shall become effective 60 days after a notice of intention of entering into the contract has been published in a newspaper of general circulation in the incorporating unit or units unless a sufficient petition for referendum requesting an election on the contract is filed with the clerk of the incorporating unit within 45 days after the notice is published. A referendum petition shall be signed by not less than 10% or 15,000 of the registered electors of the incorporating unit, whichever is less. If a sufficient petition is filed, the contract shall not take effect unless approved by a majority of the electors of the incorporating unit voting on the question. The clerk of the incorporating unit shall determine the date of the election and the ballot language as provided under subsection (2). The notice of intention of entering into contract shall be directed to the electors and taxpayers of the incorporating unit, shall be published in a newspaper which is determined by the governing body of the incorporating unit to be the newspaper reaching the largest number of persons to whom the notice is directed, and shall state the maximum amount of bonds authorized to be issued, the purpose thereof, source of payment and right of referendum thereon, and such other information as the governing body of the incorporating unit may consider necessary to adequately inform the taxpayers and electors of the incorporating unit of the nature of the contractual obligation. Signatures on the petition shall be verified by the circulator under oath as the actual signatures of the persons whose names are signed on the petition and the clerk or other recording officer of the incorporating unit shall have the same power to reject signatures and petitions as city clerks under section 25 of the home rule city act, 1909 PA 279, MCL 117.25. The number of registered electors in any incorporating unit shall be determined by its registration records, or, if it does not take registrations, by the appropriate city and township registration records. A notice of intention and publication is not required if the contract of lease states that it is not a full faith and credit obligation of the incorporating unit or units.

(4) An election under this section shall not be included in any statutory or charter limitation on the number of special elections to be called within a particular period of time.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1995, Act 147, Imd. Eff. July 11, 1995 ;-- Am. 2013, Act 256, Eff. Apr. 26, 2014



Section 123.958c Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 8c.

A petition under section 8b, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 190, Eff. Mar. 23, 1999



Section 123.959 Building authority; acquisition of property, condemnation.

Sec. 9.

For the purpose of accomplishing the objects of its incorporation the authority may acquire property by purchase, construction, lease, gift, devise or condemnation, and for the purpose of condemnation, it may proceed under the provisions of Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Compiled Laws of 1948, or any other appropriate statute.

The legislative body of any incorporating unit, by a majority vote of the members thereof, may transfer any real property except cemetery property owned by the incorporating unit to an authority established pursuant to this act.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.959 ;-- Am. 1962, Act 14, Imd. Eff. Mar. 14, 1962 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968



Section 123.960 Amendment of articles of incorporation.

Sec. 10.

Amendments may be made to articles of incorporation if adopted by the legislative body of each incorporating unit: Provided, That no such amendment shall impair the obligation of any bond or other contract. Any city or village which is the county seat of a county incorporating an authority under the provisions of this act, may become an incorporating unit of the authority by amendment to the articles of incorporation adopted by the legislative body of such city or village and by the legislative body of the county. Any such city or village shall thereafter be deemed to be an incorporating unit. Each amendment shall be adopted, executed and published, and certified printed copies filed, in the same manner as above specified for the original articles of incorporation, in so far as applicable.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.960



Section 123.961 Building authority bonds or building authority refunding bonds; purpose; conditions; issuance of negotiable bonds to make cash rental payments.

Sec. 11.

(1) For the purpose of defraying all or part of the cost of acquiring, improving, and enlarging any building or buildings, automobile parking lots or structures, recreational facilities, stadiums, and the necessary site or sites for the property, together with appurtenant properties and facilities necessary or convenient for the effective use of the property, furnishing and equipping the same, or refunding outstanding bonds, the authority, after execution and delivery of a full faith and credit general obligation contract of lease, as provided in this act, and pursuant to ordinance or resolution duly adopted by a majority vote of the elected members of the commission, may issue its negotiable bonds in anticipation of the contract obligations of the incorporating unit or units to make cash rental payments to the authority and may pledge the receipts from the payments for payment of bonds and interest on the bonds. Bonds shall not be issued unless the property has been leased by the authority to its incorporating unit or units for a period extending beyond the last maturity of the bonds and until the contract of lease is fully effective. The bonds shall be called building authority bonds, or, in the case of bonds issued to refund outstanding bonds, the bonds shall be called building authority refunding bonds.

(2) For the purpose of defraying all or part of the cost of refunding capital appreciation bonds originally issued on May 17, 1990, or bonds issued to refund those bonds, the authority, pursuant to resolution duly adopted by a majority vote of the elected members of the commission, may issue its negotiable bonds in anticipation of the contract obligations of the incorporating unit to make cash rental payments to the authority under a full faith and credit general obligation contract of lease dated November 14, 1989, and may pledge the receipts from the contract of lease for payment of bonds and interest on the bonds. If issued before December 31, 2019, the refunding bonds are not subject to the requirements of section 305(2), (3), (5), or (6), 501, 503, or 611 of the revised municipal finance act, 2001 PA 34, MCL 141.2305, 141.2501, 141.2503, and 141.2611. Notwithstanding the bond maturity dates contained in the notice of intention of entering into the full faith and credit general obligation contract of lease published by the incorporating unit as required by section 8b(3), the refunding bonds may be payable through 2039.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.961 ;-- Am. 1965, Act 5, Imd. Eff. Mar. 30, 1965 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1970, Act 47, Imd. Eff. July 2, 1970 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1980, Act 74, Imd. Eff. Apr. 3, 1980 ;-- Am. 2008, Act 452, Imd. Eff. Jan. 9, 2009 ;-- Am. 2014, Act 37, Imd. Eff. Mar. 20, 2014



Section 123.961a Building authority revenue bonds or building authority revenue refunding bonds; purpose; prerequisites of issuance.

Sec. 11a.

For the purpose of defraying all or part of the cost of acquiring, improving, and enlarging any building or buildings, automobile parking lots or structures, recreational facilities, stadiums, and the necessary site or sites for the property, together with appurtenant properties and facilities necessary or convenient for the effective use of the property; furnishing and equipping the same; or refunding outstanding bonds as provided in section 11k, the authority, after execution of a contract of lease which is not a full faith and credit general obligation, as provided in this act, and pursuant to ordinance or resolution duly adopted by a majority vote of the elected members of the commission, may issue its negotiable bonds in anticipation of the contract obligations of the incorporating unit or units to make cash rental payments to the authority and may pledge the receipts from those payments for payment of the bonds and the interest on the bonds. Bonds shall not be issued unless the property has been leased by the authority to its incorporating unit or units for a period extending beyond the last maturity of the bonds and no maturity shall in any event be more than 40 years from the date of the bonds. The bonds shall be called building authority revenue bonds, or, in the case of bonds issued to refund outstanding bonds, the bonds shall be called building authority revenue refunding bonds.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1980, Act 74, Imd. Eff. Apr. 3, 1980



Section 123.961b Ordinance or resolution authorizing issuance of bonds; adoption; contents.

Sec. 11b.

The ordinance or resolution authorizing issuance of bonds shall become effective upon its adoption unless otherwise specified in the ordinance or resolution and shall be recorded in the minutes of the commission as soon as practicable after its passage. The provisions of this section shall constitute the sole requirements with respect to the adoption of any such ordinance or resolution. The ordinance or resolution authorizing the bonds shall set forth a brief description of the contract of lease, the contemplated project, the estimated cost of the contemplated project, the estimated period of usefulness of the contemplated project, and the amount and maximum rate of interest and time of payment of the bonds.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1980, Act 74, Imd. Eff. Apr. 3, 1980



Section 123.961c Repealed. 2002, Act 306, Imd. Eff. May 13, 2002.



Section 123.961d Bonds; statutory lien.

Sec. 11d.

There shall be created in the authorizing ordinance or resolution a lien by this act made a statutory lien upon the cash rental payments required to be paid by the contract of lease which are pledged to the payment of the principal of and interest on the bonds to and in favor of the holders of the bonds and the interest coupons pertaining thereto. The amounts so pledged shall be and remain subject to the statutory lien until the payment in full of the principal of and interest on the bonds. The holder or holders of bonds representing in the aggregate not less than 20% of the entire issue then outstanding may by suit, action, or other proceedings protect and enforce such statutory lien and enforce and compel the performance of all duties of the officials of the authority, including, but not limited to, compelling the incorporating unit or units by proceedings in a court of competent jurisdiction or other appropriate forum to make the cash rental payments required to be made by the contract of lease, and requiring the incorporating unit or units to certify, levy, and collect appropriate taxes as herein authorized and as may be required by the contract of lease to be so certified, levied, and collected by the incorporating unit or units for the payment of the cash rental required to be paid by the contract of lease.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.961e Bonds; use and disposition of proceeds.

Sec. 11e.

All moneys received from the sale of bonds shall be used solely for the purpose for which the bonds were authorized including any engineering, architectural, legal, and other expenses incident thereto and to the issuance of the bonds and including also the payment of the interest on the bonds during a period not to exceed the first 3 years following the date of the bonds and an amount required for the project for operation and maintenance, if appropriate, prior to the receipt of the first revenues from the operation of the project by the incorporating unit or units. Any unexpended balance of the proceeds of sale of the bonds remaining after completion of the project for which issued may be used for the improvements or enlargement of the project for which issued or for other projects of the authority leased to the incorporating unit or units if such use is approved by the department of treasury and the incorporating unit or units. Any remaining balance shall be paid into the bond and interest redemption fund of the authority for the bonds in which event the incorporating unit or units may be provided a credit against the cash rental payments next due under contract of lease to the extent of the moneys so deposited in the manner provided in the ordinance or resolution authorizing the bonds.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1983, Act 29, Imd. Eff. May 6, 1983



Section 123.961f Additional bonds.

Sec. 11f.

The commission in the ordinance or resolution authorizing the bonds may provide for issuance of 1 or more series of additional bonds to complete the project for which the bonds are issued or to make improvements or additions thereto under the terms and conditions as shall be prescribed in the ordinance or resolution authorizing the bonds, one of which shall be a requirement of a sufficient increase in the cash rentals required to be paid under the contract of lease to permit payment of the principal and interest on the additional bonds. The additional bonds when sold and delivered shall have equal standing with those issued in the first instance. The provisions of this act providing for annual installments and the amount thereof and the due date of the first installment for serial bonds shall not be controlling as to additional series of bonds. The bonds issued in the original instance, any additional bonds of equal standing then outstanding, and the proposed additional bonds shall be treated as a single issue for purposes of complying with the requirements of this act for the due date of the first installment and for annual installments with respect to serial bonds.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.961g Bond and interest redemption fund.

Sec. 11g.

The ordinance or resolution authorizing the bonds shall establish a bond and interest redemption fund into which shall be paid all cash rentals required to be paid by the incorporating unit or units under the contract of lease which are pledged for the payment of bonds issued under this act and such other sums as shall be required by the ordinance or resolution to be paid therein and shall establish such other funds and accounts and provide for deposits thereto as the governing body shall prescribe in the ordinance or resolution authorizing the bonds. All moneys in the funds and accounts established by the ordinance or resolution authorizing the bonds, including the proceeds of sale of the bonds, shall be deposited with 1 or more banks designated by the commission. Moneys in the bond and interest redemption fund shall be kept in a separate depository account kept with 1 or more of the banks or trust companies where the principal of and interest on the bonds are payable. Moneys in the several funds and accounts may be invested in United States government obligations or obligations the principal of and interest on which are guaranteed by the United States government or in interest bearing time deposits as shall be determined by the commission in the ordinance or resolution authorizing the bonds.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.961h Redemption of bonds prior to maturity.

Sec. 11h.

The commission may make provision in the ordinance or resolution authorizing the bonds for the redemption thereof prior to maturity.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.961i Repealed. 2002, Act 306, Imd. Eff. May 13, 2002.



Section 123.961j Bonds subject to revised municipal finance act; tax exemption.

Sec. 11j.

(1) All bonds authorized under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The principal and interest on bonds issued under this act are exempt from taxation by this state and by any other taxing authority within this state.

History: Add. 1973, Act 110, Imd. Eff. Aug. 19, 1973 ;-- Am. 1978, Act 365, Imd. Eff. July 22, 1978 ;-- Am. 1980, Act 74, Imd. Eff. Apr. 3, 1980 ;-- Am. 1983, Act 29, Imd. Eff. May 6, 1983 ;-- Am. 2002, Act 306, Imd. Eff. May 13, 2002



Section 123.961k Repealed. 2002, Act 306, Imd. Eff. May 13, 2002.



Section 123.962 Tax exemption for property.

Sec. 12.

All property owned by any authority shall be exempt from taxation by the state or any taxing unit therein.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.962



Section 123.963 Bonds; retirement; conveyance of title to property.

Sec. 13.

When all bonds issued pursuant to the provisions of this act shall have been retired, then the authority shall convey the title to the property acquired hereunder to the incorporating unit or units in accordance with the provisions therefor contained in the articles of incorporation, or contract of lease, or, if there be no such provisions, then in accordance with the directions of the governing body of the incorporating unit or any agreement adopted by the respective governing bodies of the incorporating units.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.963 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973



Section 123.964 Construction of act.

Sec. 14.

The powers herein granted shall be in addition to those granted by any statute or charter.

History: 1948, 1st Ex. Sess., Act 31, Imd. Eff. May 10, 1948 ;-- CL 1948, 123.964



Section 123.965 Validation of prior authorities, actions, and bonds.

Sec. 15.

All authorities heretofore incorporated, all actions heretofore taken, and all bonds heretofore issued under this act, as originally adopted or subsequently amended, and which incorporation actions and bonds do not violate the provisions of this act as amended by the 1968 or any subsequent amendatory act, are validated. No authority incorporated under this act, as originally adopted or subsequently amended, nor any incorporating unit or units thereof, shall contest the validity of any such bonds or any lease or contract which provides the security therefor after they have been sold and delivered and the authority has received the consideration therefor.

History: Add. 1955, Act 25, Imd. Eff. Apr. 7, 1955 ;-- Am. 1968, Act 96, Imd. Eff. June 6, 1968 ;-- Am. 1970, Act 47, Imd. Eff. July 2, 1970 ;-- Am. 1973, Act 110, Imd. Eff. Aug. 19, 1973






Act 93 of 1957 ANNEXATION OF STATE-OWNED LAND (123.981 - 123.983)

Section 123.981 Annexation of state-owned land by cities under special charter; election; date; manner; costs.

Sec. 1.

When a petition signed by the state by the appropriate agency designated by the state administrative board which holds the record legal title to the entire area of the land in the territory to be annexed, which is adjacent to any city operating under a special charter, is filed with the governing body of the city and with the township board of the township in which the territory is situated, the annexation shall be accomplished by the affirmative majority vote of the qualified and registered electors of such city voting on the question, and the affirmative majority vote of the qualified and registered electors of such township voting on the question.

The date of such election shall be determined by joint resolution of the governing body of the city and the township board, which date shall be at least 60 but not more than 90 days following the filing of the petitions unless a city or township election shall be held at least 45 but not more than 120 days from the date of the filing of the petition in which case such election shall be held on the same day as such city or township election. The governing body of the city and the township board shall forward a copy of the joint resolution to the county clerk of the county in which such city and township are located and the county clerk shall conduct such election in the same manner as county elections are conducted. All costs of ballots and other election supplies shall be borne by the city and township in proportion to the votes cast for governor in the last gubernatorial election.

History: 1957, Act 93, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 50, Imd. Eff. Apr. 7, 1958



Section 123.982 Prorating of state funds distributable to cities and townships; stipulation.

Sec. 2.

Whenever any state owned land is annexed to any city operating under a special charter as provided in section 1, the city shall be entitled to its proper share from any future distribution of gasoline and motor vehicle weight tax revenues, intangibles tax revenues, state alcoholic liquor tax revenues, sales tax revenues or any other state funds, moneys or grants which by law are required to be distributed among cities, villages, townships or counties. The city and the township from which the territory was detached may agree by joint resolution of their governing bodies as to the prorating between them and between the city and any county agency receiving the funds, moneys or grants in respect to the population in the township of any funds, moneys or grants distributable by the state. A certified copy of the joint resolution shall be filed with the secretary of state and thereafter shall be binding on all parties to the annexation.

History: Add. 1958, Act 50, Imd. Eff. Apr. 7, 1958



Section 123.983 Prorating of state funds; official special census.

Sec. 3.

If within 45 days from the effective date of the annexation, the city and township from which the territory was detached cannot agree to a joint resolution as provided in section 2, an official special census shall be taken of the area detached from the township and of the entire township from which the area was detached. The census shall be taken by enumerators appointed by the secretary of state upon application of either the city or township. Each enumerator appointed to take such census shall receive for his services not to exceed $10.00 per day, together with his actual and necessary expenses therefor which sum shall be paid by the city or township within which the services of such enumerator were rendered. The ratio of population between the areas detached from the township and the remainder of the township shall be the basis for determination of the pro rata share of the state funds, moneys or grants to be distributed. The township from which the territory was detached or the county agency receiving the funds, moneys or grants in respect of population in the township shall be liable to the city for its proper pro rata share of any state funds, moneys or grants received by the township or county agency after the date of the annexation.

History: Add. 1958, Act 50, Imd. Eff. Apr. 7, 1958






Act 285 of 1968 REAPPORTIONMENT OF WARDS OR DISTRICTS (123.991 - 123.991)

Section 123.991 Reapportioning wards or districts; cities nominating or electing governing bodies not required to reapportion.

Sec. 1.

No city which nominates or elects all or part of its governing body from wards or districts shall be required to reapportion its wards or districts based on census data earlier than that contained in the 1970 decennial census.

History: 1968, Act 285, Imd. Eff. July 1, 1968






Act 191 of 1968 STATE BOUNDARY COMMISSION (123.1001 - 123.1020)

Section 123.1001 Definitions.

Sec. 1.

As used in this act:

(a) “Adjusted boundaries” means the total area that would be encompassed by a municipality if a municipal boundary adjustment is approved as proposed in a petition or resolution.

(b) “Commission” means the state boundary commission.

(c) “Secretary” means the executive secretary of the commission.

(d) “Municipality” means an incorporated city or village.

(e) “Municipal boundary adjustment” means incorporation of a new city or village, consolidation of 2 or more cities, villages or townships as a new city, and the annexation of territory to a city where the commission has jurisdiction over annexation proceedings.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1002 State boundary commission; creation; appointment, qualifications, terms, and removal of members; vacancy; compensation; expenses; chairman.

Sec. 2.

The state boundary commission is created consisting of 3 members appointed by the governor with the advice and consent of the senate. The term of office of members shall be 3 years and until their successors are appointed and qualified. A member of the commission may be removed in the manner provided by law for removal of a public officer. A vacancy shall be filled for the unexpired term in the same manner as the original appointment. Members appointed by the governor shall be known as state members and shall qualify by taking and filing the constitutional oath of office. The per diem compensation of the commission and the schedule for reimbursement of expenses shall be established annually by the legislature. The governor shall designate a state member as chairman of the commission.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1975, Act 72, Imd. Eff. May 20, 1975



Section 123.1003 State boundary commission; employees and consultants.

Sec. 3.

The commission may appoint such employees and retain such consultants as may be necessary, but who shall not be members of the commission, within limits of appropriations made for this purpose.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1004 State boundary commission; offices and facilities; rules, regulations, and procedures; meetings; records; oaths.

Sec. 4.

The commission shall be furnished with suitable office space and facilities in Lansing by the department of administration. The state members shall make rules and regulations and prescribe procedures necessary or desirable in carrying out the intent and purpose of this act, including forms of petitions for municipal boundary adjustments, and the documents, maps and supporting statements deemed to be necessary, establish rules for public hearings, for the submission of supplementary documents and statements, and governing the holding of elections where necessary. The state members shall meet when there are matters pending for their consideration and keep a record of all proceedings. The rules and regulations of the commission shall be promulgated in accordance with the provisions of Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and subject to the provisions of Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948. The state members of the commission may administer oaths to persons appearing before the commission.

History: 1968, Act 191, Eff. Nov. 15, 1968
Admin Rule: R 123.1 et seq. of the Michigan Administrative Code.



Section 123.1004a State boundary commission; conducting business at public meeting; notice; availability of writings to public.

Sec. 4a.

(1) The business which a commission created pursuant to this act may perform shall be conducted at a public meeting of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A writing prepared, owned, used, in the possession of, or retained by a commission created pursuant to this act in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1978, Act 599, Imd. Eff. Jan. 4, 1979



Section 123.1005 Municipal boundary adjustments; appointment of county members and alternates to serve on commission; residency requirement; vacancy; term; per diem and expenses; oath.

Sec. 5.

The presiding probate judge in each county shall appoint 2 persons and 2 alternates for those persons residing in that county to serve on the commission when the commission considers municipal boundary adjustments for territory lying within his or her county. One appointee and his or her alternate shall reside in a township, and 1 appointee and his or her alternate shall reside in a city. If there is no city in a county at the time of the filing of a petition for a municipal boundary adjustment, the presiding probate judge shall appoint 2 county members and alternates from the county at large. Within 30 days after notice from the commission that a municipal boundary adjustment is pending in the county and the office of 1 or more of the county members is vacant, the presiding probate judge shall make original appointments and any appointment to fill a vacancy. A county member shall serve for 3 years and until his or her successor is appointed and qualified. Notwithstanding the appointment and qualification of a successor, a county member shall continue to serve until the conclusion of all boundary adjustment matters which were filed during his or her term or the filing of which gave rise to his or her appointment. If a municipal boundary adjustment involves territory lying in more than 1 county, the county members of the county in which the greater part of the territory to be included within the adjusted boundaries lies shall serve on and be voting members of the commission. A county member shall receive per diem and expenses as authorized and paid by the county board of commissioners when serving on the commission on matters involving territory within his or her county. A county member shall qualify by taking and filing the constitutional oath of office.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 1988, Act 39, Imd. Eff. Mar. 7, 1988



Section 123.1006 Order of processing petitions and resolutions.

Sec. 6.

Except as otherwise provided in this act, the commission shall process all petitions and resolutions in the order in which they are filed and shall finally dispose of a petition or resolution before taking up any other petitions or resolutions which deal with all or any part of the same territory. With respect to petitions for annexation proceedings filed with the board of supervisors or the secretary of state and petitions or resolutions for boundary adjustment proceedings filed with the commission, covering all or any part of the same territory, the petition or resolution first filed shall be processed before and take precedence over a petition or resolution subsequently filed.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1007 Incorporation of village or city; initiation; petitions; signatures and filing; powers and duties of commission; census; other means of incorporation; incorporation of general law village or home rule village without change of boundaries.

Sec. 7.

(1) Except as otherwise provided in this act, the incorporation of a village shall be initiated as prescribed in and shall be subject to Act No. 278 of the Public Acts of 1909, as amended, being sections 78.1 to 78.28 of the Michigan Compiled Laws, and the incorporation of a city shall be initiated as prescribed in and shall be subject to Act No. 279 of the Public Acts of 1909, as amended, being sections 117.1 to 117.38 of the Michigan Compiled Laws.

(2) Except as provided in section 10a, petitions proposing the incorporation of a city shall be signed by a number of persons who are qualified electors and freeholders residing within the affected territory equal to at least 5% of the population of the territory affected by the proposed new incorporation, or 100, whichever number is greater.

(3) Except as provided in subsection (6) and section 10a, petitions for incorporation shall be filed with the commission. The commission shall exercise the powers and carry out the duties of the board of supervisors, the village council, or the secretary of state in relation to incorporations.

(4) A census of the territory affected by an incorporation or consolidation as provided in section 2 of Act No. 278 of the Public Acts of 1909, as amended, being section 78.2 of the Michigan Compiled Laws, or by section 6 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.6 of the Michigan Compiled Laws, shall not be taken unless a proper petition for the incorporation or consolidation has been filed with the commission and the census has been specifically ordered by the commission.

(5) Except as provided in subsection (6) and section 10a, while this act is in effect no other means of incorporation of a city or village shall be effective.

(6) The incorporation of a general law village as a home rule village without a change of boundaries shall be initiated as prescribed in and subject to Act No. 278 of the Public Acts of 1909, as amended.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 1981, Act 67, Imd. Eff. June 23, 1981 ;-- Am. 1982, Act 457, Imd. Eff. Dec. 30, 1982



Section 123.1007a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 7a.

A petition under section 10(3) or 12a(3), including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 191, Eff. Mar. 23, 1999



Section 123.1008 Review of proposed incorporations; certifying nonconformance of petition; return of petition; public hearing; commencement of time period; notice of hearing; sufficiency or legality of petition.

Sec. 8.

(1) The commission shall review proposed incorporations considering the criteria established by section 9.

(2) If the commission finds that a petition does not conform to this act, to Act No. 278 of the Public Acts of 1909, as amended, or Act No. 279 of the Public Acts of 1909, as amended, to the extent that the requirements are not superseded by this act, or to the rules of the commission, it shall certify the nonconformance, stating the reasons for the nonconformance, and return the petition to the person from whom it was received with the certificate.

(3) At least 60 days but not more than 220 days after the filing with the commission of a sufficient petition proposing incorporation, the commission shall hold a public hearing at a convenient place in the area proposed to be incorporated. At the public hearing the reasonableness of the proposed incorporation based on the criteria established in this act shall be considered. If section 6 prohibits the commission's acting on a petition because 1 or more petitions or resolutions have priority the time period provided in this section shall commence on the date upon which the prohibition ceases.

(4) The commission shall give notice of the hearing in the manner required by section 4a(1) and by publication in a newspaper of general circulation in the area at least 7 days before the date of the hearing, and by certified mail to the clerks of municipalities and townships affected, at least 30 days before the date of the hearing. After the commission has entered its order for a public hearing on an incorporation proposal, neither the sufficiency nor legality of the petition shall be questioned in a proceeding.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 1978, Act 599, Imd. Eff. Jan. 4, 1979



Section 123.1009 Review of proposed incorporation; criteria.

Sec. 9.

Criteria to be considered by the commission in arriving at a determination shall be:

(a) Population; population density; land area and land uses; assessed valuation; topography, natural boundaries and drainage basins; the past and probable future urban growth, including population increase and business, commercial and industrial development in the area. Comparative data for the incorporating municipality, and the remaining portion of the unit from which the area will be detached shall be considered.

(b) Need for organized community services; the present cost and adequacy of governmental services in the area to be incorporated; the probable future needs for services; the practicability of supplying such services in the area to be incorporated; the probable effect of the proposed incorporation and of alternative courses of action on the cost and adequacy of services in the area to be incorporated and on the remaining portion of the unit from which the area will be detached; the probable increase in taxes in the area to be incorporated in relation to the benefits expected to accrue from incorporation; and the financial ability of the incorporating municipality to maintain urban type services in the area.

(c) The general effect upon the entire community of the proposed action; and the relationship of the proposed action to any established city, village, township, county or regional land use plan.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1010 Denial or approval of proposed incorporation; revision of boundaries; referendum on question of incorporation.

Sec. 10.

(1) After the public hearing on a proposed incorporation and review thereof by the commission, the commission may deny the proposed incorporation, approve the petition, or revise the boundaries of the area proposed for incorporation and approve the proposal as revised.

(2) If an incorporation proposal is denied by the commission, its order is final immediately and the secretary shall transmit a certified copy of the order to the petitioner and the clerk of each city, village, and township affected.

(3) If an incorporation proposal is approved with or without a revision of the boundaries, the commission's order is final 45 days after the date of the order unless within that 45 days a petition for a referendum is filed with the commission that contains the signatures of at least 5% of the registered electors residing in the area to be incorporated as approved by the commission. If a petition is not filed and the commission's order becomes final, the secretary shall send a certified copy of the order to the petitioner, to the clerk of each county, city, village, or township affected, and to the secretary of state. Charter commission elections and proceedings under the home rule village act, 1909 PA 278, MCL 78.1 to 78.28, or the home rule city act, 1909 PA 279, MCL 117.1 to 117.38, shall follow.

(4) If a referendum petition is filed, the commission, after determining the validity of the petition, shall order a referendum on the question of incorporation to be held in the area approved for incorporation and shall specify a date later than the referendum on which the commission's order shall become final if the proposal is approved at the referendum.

(5) If a majority of the electorate voting on the question in the territory approved for incorporation voting collectively approves the incorporation, the commission's order shall become final on the date specified therein, the secretary shall send a certified copy of the order to the petitioner, to the clerk of each county, city, village, or township affected, and to the secretary of state. Charter commission elections and proceedings under the home rule village act, 1909 PA 278, MCL 78.1 to 78.28, or the home rule city act, 1909 PA 279, MCL 117.1 to 117.38, and except as provided in subsection (6), shall follow. Otherwise the incorporation shall not take effect and no further proceedings on the petition shall take place.

(6) If on submission of a second charter, a favorable vote by a majority of the electors residing in the area proposed for incorporation is not obtained, the incorporation proceedings shall end and the charter commission shall have no further authority to act or to submit another charter to the electors. If a charter has not been adopted within a period of 3 years following the date the commission's order becomes final, or if within the 3-year period the charter commission does not reconvene within 90 days after the election at which the first proposed charter was defeated, the incorporation proceedings are ended.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 2008, Act 419, Imd. Eff. Jan. 6, 2009



Section 123.1010a Incorporation of village as city; population and other incorporation requirements; initiation; submittal to electors; election of charter commissioners; effective date of incorporation; stay of proposed change of boundaries after incorporation approved by electors; division of assets and liabilities.

Sec. 10a.

(1) In compliance with section 20 of article 7 of the state constitution of 1963, if all the territory of an organized township is included within the boundaries of a village or villages, the village or villages, without boundary changes, may be incorporated as a city or cities as provided in this section. The incorporation shall include all the territory within the boundaries of a village notwithstanding that the village includes territory within another organized township a part of which township lies without the boundaries of the village.

(2) Except as otherwise provided in this section, incorporation under this section is not governed by the population and other incorporation requirements of Act No. 279 of the Public Acts of 1909, as amended, being sections 117.1 to 117.38 of the Michigan Compiled Laws.

(3) Incorporation under this section is initiated by a resolution of the village council which resolution shall call for a referendum on the incorporation. The proposed incorporation shall be submitted to the qualified electors of the village at the next regular village election occurring not less than 40 days after adoption of the resolution. If the next regular village election will not occur within 90 days, the resolution may fix a date preceding the next regular village election for a special election on the proposed incorporation.

(4) The resolution proposing incorporation may also call for an election of charter commissioners as provided in Act No. 279 of the Public Acts of 1909, as amended.

(5) Incorporation under this section is effective when a charter is adopted and filed as provided in Act No. 279 of the Public Acts of 1909, as amended.

(6) After an incorporation under this section is approved by a majority of the electors voting on the question, a proposed change of boundaries by incorporation, consolidation, or annexation shall be stayed until proceedings under this section are finished.

(7) Assets and liabilities of the township, townships, or parts of townships affected by the incorporation of a city shall be divided on the effective date of incorporation as provided in section 14 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.14 of the Michigan Compiled Laws.

History: Add. 1982, Act 457, Imd. Eff. Dec. 30, 1982



Section 123.1011 Succession to property and liabilities; division of properties; sharing of revenues; tax assessment and collection.

Sec. 11.

Succession to property and liabilities, division of properties, sharing in revenue from various taxes and state funds distributable among local units and assessment and collection of taxes in newly incorporated municipalities shall be governed by the existing provisions of law.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1011a Jurisdiction over annexation petitions or resolutions.

Sec. 11a.

The commission shall have jurisdiction over petitions or resolutions for annexation as provided in section 9 of Act No. 279 of the Public Acts of 1909, as amended.

History: Add. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1011b Resolution calling for referendum on question of annexation; conditions; filing; order; referendum and election resolution not passed; approval of annexation; applicability of section; section as alternative to referendum and election process provided for in MCL 117.9(5).

Sec. 11b.

(1) If the commission, after determining the validity of a petition or resolution for annexation, has ordered a public hearing pursuant to section 9 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.9 of the Michigan Compiled Laws, and if on the date the petition or resolution was filed more than 100 persons resided in the area proposed for annexation, the legislative body of each city and township affected by the proposed annexation may pass a resolution calling for a referendum on the question of annexation. If a copy of each resolution passed by the legislative body of each affected city and township is filed with the commission and the commission approves the annexation, the commission, in its order approving the annexation, shall order that a referendum on the question of annexation be held in each affected city and township. If a resolution calling for a referendum on the question of annexation is not passed by each affected city and township and filed with the commission, the referendum and election shall be subject to section 9(5) of Act No. 279 of the Public Acts of 1909, as amended. However, if a referendum in each affected city and township is ordered pursuant to this section and if the majority of the electorate voting on the question in each city and township in which a referendum was held, voting separately, approve the annexation, the annexation shall be effective on a date set by order of the commission, otherwise the annexation shall not take effect.

(2) This section shall apply to all petitions or resolutions for annexation filed with the commission after May 1, 1982.

(3) This section is an alternative to the referendum and election process provided for in section 9(5) of Act No. 279 of the Public Acts of 1909, as amended, and does not supersede section 9(5) of Act No. 279 of the Public Acts of 1909, as amended.

History: Add. 1982, Act 192, Imd. Eff. June 24, 1982



Section 123.1012 Petition for consolidation; filing; inclusion of township; contents of petition; rejection of petition.

Sec. 12.

(1) Proceedings for consolidation may be initiated by the filing of a petition with the commission signed by a number of registered electors who are residents of 1 or more of the affected municipalities at least equal to 5% of the total population of the affected municipalities:

Provided, however, That no new city may be created by the consolidation process unless at least 1 of the municipalities to be consolidated is an incorporated city.

(2) Any township having a common boundary that is contiguous with a city or village proposed for consolidation may be included in the consolidation if no village is incorporated within the territorial boundaries of the township or, if 1 or more villages are incorporated within the territorial boundaries of the township, then such village or villages shall be included within the consolidation. When any township is included in a consolidation, the term “municipality” as used in sections 12 to 17 shall include the township and the procedures set forth in such sections shall be altered as may be necessary to provide for the township.

(3) The petition shall name the municipalities proposed to be consolidated and shall request the commission to take the proceedings necessary for consolidation under this act. The commission shall reject a petition for consolidation if a proposition to consolidate the identical municipalities has been voted on within the 2 years immediately preceding the filing of the later petition. This shall not prevent the consolidation of 2 or more municipalities, which were included in a proposed consolidation voted on in the preceding 2 years, with or without additional territory, if the prior proposition included 1 or more municipalities which are not included in the later proposition.

(4) If the commission finds that a petition does not conform to the provisions of this act, Act No. 278 of the Public Acts of 1909, as amended, or of Act No. 279 of the Public Acts of 1909, as amended, to the extent that provisions thereof are not superseded by this act, or to the rules promulgated by the commission, the commission shall return the petition to the person from whom it was received together with a certified copy of its reasons for rejecting the petition. If the commission finds that the petition is proper it shall proceed in the manner specified for the processing of petitions which propose incorporation.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1012a Denial or approval of consolidation; revision of boundaries; referendum on question of consolidation; notice.

Sec. 12a.

(1) After the public hearing on a proposed consolidation and review by the commission, the commission may deny the proposed consolidation, revise the boundaries of the territory to be consolidated and approve the proposal, or approve the consolidation without any change.

(2) If a consolidation proposal is denied by the commission its order is final immediately and the secretary shall transmit a certified copy thereof to the petitioner and the clerk of each city, village or township affected.

(3) If a consolidation proposal is approved with or without a revision of the boundaries the commission's order becomes final 45 days after the date of the order unless within that 45 days a petition for a referendum is filed with the commission which contains the signatures of at least 5% of the registered electors residing in the area to be consolidated as approved by the commission. If a petition is not filed and the commission's order becomes final the secretary shall send a certified copy of the order to the petitioner and the clerk of each county, city, village or township affected and to the secretary of state. If the petition is filed, the commission after determining the validity of the petition shall submit the proposition to a vote of the electors of the affected municipalities and shall specify a date later than the referendum on which the commission's order becomes final.

(4) In order to be adopted, the proposition to consolidate shall receive an affirmative majority vote in each municipality affected voting separately. If a majority of the votes cast in each municipality affected are in favor of the proposed consolidation the commission's order becomes final and proceedings may be conducted in accordance with sections 13 to 17. Otherwise the proceedings on the consolidation proposal shall terminate.

(5) The secretary shall notify the clerk of each municipality affected by the consolidation of the date for the election and the question to be submitted. Each clerk shall arrange for an election on the question of the proposed consolidation and for the election of the charter commissioners to be elected from his municipality and he shall follow the procedure prescribed in the state election law except as otherwise provided in this act.

History: Add. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1012b Jurisdiction of commission over reannexation of detached territory.

Sec. 12b.

The commission shall have jurisdiction over reannexation of territory detached under section 9b of Act No. 279 of the Public Acts of 1909, being section 117.9b of the Michigan Compiled Laws, only to the extent provided in section 9b of Act No. 279 of the Public Acts of 1909.

History: Add. 1982, Act 457, Imd. Eff. Dec. 30, 1982



Section 123.1013 Proposed consolidation including portion of township; “municipality” defined; order; election and number of charter commissioners; appointment of charter commissioners; resolution; eligibility; applicability of subsection (2).

Sec. 13.

(1) If a proposed consolidation includes a portion of a township, the term “municipality” as defined in sections 1 and 12 when used in this section and sections 14, 15, and 17 means only that portion included within the proposed consolidated city. Except as provided in subsection (2), when its order approving a proposed consolidation becomes final, the commission shall call an election of 9 charter commissioners who shall be registered electors of the municipalities proposed for consolidation, each having a residence of at least 2 years in the municipality from which he or she is to be elected immediately before the election. The commission shall determine the number of charter commissioners to be elected from each municipality proposed for consolidation, which number shall be as nearly proportionate as possible to the municipality's population. Each municipality proposed for consolidation is entitled to a minimum of 1 charter commissioner, regardless of population. If charter commissioners are elected at the same election at which the proposition to consolidate is submitted, the election of the charter commissioners is void if the proposition to consolidate is not adopted. If charter commissioners are not elected at the election at which the proposition to consolidate is submitted they shall be elected at a separate election to be held within 60 days after a favorable vote on the proposition to consolidate, which election date shall be set by the commission. A municipal officer or employee, elected or appointed, shall not be eligible for election to the charter commission.

(2) The municipalities proposed for consolidation may, by resolution of their respective governing bodies, choose to appoint their charter commissioners pursuant to this subsection. If the municipalities proposed for consolidation choose to appoint their charter commissioners pursuant to this subsection, the commission, when its order approving a proposed consolidation becomes final, shall instruct the governing bodies of the municipalities proposed for consolidation to appoint not less than 8 and not more than 10 charter commissioners. The governing body of each municipality proposed for consolidation shall appoint an equal number of charter commissioners. The appointees for charter commissioner shall be residents of the municipalities from which they are to be appointed for not less than 2 years immediately preceding the appointment and shall also be registered electors in the municipalities from which they are to be appointed. The charter commissioners shall be appointed within 180 days after the commission's order approving a proposed consolidation becomes final as determined pursuant to section 12a(3). A municipal officer or employee, elected or appointed, shall not be eligible for appointment to the charter commission. This subsection shall apply to all municipalities whose proposals for consolidation are approved by the commission after January 1, 1982.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 1982, Act 192, Imd. Eff. June 24, 1982



Section 123.1014 Election on consolidation; form of ballot; expenses; canvass; returns; commissioners.

Sec. 14.

The ballot to be used in an election on consolidation shall be substantially in the following form:

“For consolidation of the cities (and villages) of ............... and ............... (naming each city or village) [ ] yes [ ] no”

Each municipality proposed for consolidation shall bear its own election expenses, the results shall be canvassed by the canvassing board of each municipality, and the returns thereof made to the commission. The nominations, qualifications of commissioners, form of ballot, election and all other things to be done in the election of commissioners, shall be as provided in section 15 of Act No. 279 of the Public Acts of 1909, as amended. The nomination and election in each municipality shall be separate, and the members of the charter commission from each municipality shall be the sole judge of the membership and qualifications of the commissioners elected from such municipality. If only 1 commissioner is to be elected from a municipality and his qualifications are challenged, not less than a majority of the other charter commissioners elected and serving shall be the sole judges of the qualifications of such commissioner.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1015 Meeting of charter commission; notice; procedure for adopting charter; power, duties, and procedure of commission; submission of charter to electors.

Sec. 15.

The charter commission shall meet for organization at the time and place to be designated by the secretary, who shall notify each member elected in writing thereof. The procedure for adopting a charter and the powers, duties and procedure of the charter commission shall be as prescribed in Act No. 278 of the Public Acts of 1909, as amended, or of Act No. 279 of the Public Acts of 1909, as amended, except as otherwise prescribed in this act. When the charter commission has been elected, it shall proceed to formulate and prepare a charter, and agree upon a name or a choice of names for the consolidated city, which charter, when prepared, shall be submitted to the electors of the municipalities proposed for consolidation, for rejection or adoption. If the charter is adopted by a majority of the electors of each municipality proposed for consolidation, voting separately, the consolidation in the charter shall be operative at such time as shall be stated in the charter.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973



Section 123.1016 Charter of consolidated city; preparation, contents; effect of adoption of provisions in charter.

Sec. 16.

In the preparation of a charter of a consolidated city, any power, limitation or provision granted to any of the cities or villages affected by the consolidation in any charter previously adopted by such city or village or granted or passed by the legislature for the government of such city or village and contained in the charter of the city or village at the time of the vote to consolidate may be included in the charter of the consolidated city, and when so included, such power, limitation, or the effect of any such provision shall continue with the same force and effect as when adopted by the city or village or granted or passed by the legislature in the first instance.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1017 Corporate status of municipalities; submission of revised charter to electors; effect of unfavorable vote; termination of proceedings.

Sec. 17.

(1) The corporate status of the cities and villages proposed for consolidation shall not be changed or in any way affected until the charter takes effect.

(2) If the charter first submitted for adoption is not approved on the first vote taken by the electors, the charter commission may reconvene and prepare a new charter or prepare modifications or amendments to the first charter as they consider necessary, and shall submit the revised charter to the electors in the same manner and on a date to be fixed as in the first instance.

(3) If on submission of the second charter a favorable vote by a majority of the electors voting separately in the municipalities proposed for consolidation is not obtained, the consolidation proceedings shall end and the charter commission shall have no further authority to act or to submit another charter to the electors.

(4) If a charter has not been adopted within 3 years following the date the commission's order became final, or if within the 3-year period the charter commission does not reconvene within 90 days after the election at which the first proposed charter was defeated, the consolidation proceedings shall end.

History: 1968, Act 191, Eff. Nov. 15, 1968 ;-- Am. 1972, Act 362, Imd. Eff. Jan. 9, 1973 ;-- Am. 2008, Act 419, Imd. Eff. Jan. 6, 2009



Section 123.1018 Judicial review.

Sec. 18.

Every final decision by the commission shall be subject to judicial review in a manner prescribed in Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1019 State boundary commission within department of treasury; establishment.

Sec. 19.

The commission is established within the department of treasury.

History: 1968, Act 191, Eff. Nov. 15, 1968



Section 123.1020 Repeals.

Sec. 20.

Act No. 390 of the Public Acts of 1913, being sections 123.21 and 123.22 of the Compiled Laws of 1948, is repealed.

History: 1968, Act 191, Eff. Nov. 15, 1968






Act 199 of 1991 JOINT ENVIRONMENTAL MANAGEMENT AUTHORITIES (123.1031 - 123.1037)



Act 425 of 1994 COMMUNITY SWIMMING POOL AUTHORITY (123.1061 - 123.1077)

Section 123.1061 Definitions.

Sec. 1.

As used in this act:

(a) “Articles” means the articles of incorporation of an authority.

(b) “Authority” means a community swimming pool authority created under section 3.

(c) “Board” means the board of directors of the authority.

(d) “Community swimming pool” means an artificial body of water owned or operated by an authority or a district that is used collectively by a number of individuals primarily for the purpose of swimming, wading, recreation, or instruction and includes related equipment, structures, areas, and enclosures intended for the use of individuals using or operating the swimming pool such as equipment, dressing, locker, shower, and toilet rooms.

(e) “District” means a school district that serves a municipality whose population is not less than 15,000 and whose territory is located in not less than 2 counties, each of which has at least 15% of the municipality's population.

(f) “Municipality” means a city, village, or township.

(g) “Participating municipality” means a municipality that has adopted a resolution providing for the establishment of and the municipality's participation in an authority.

(h) “Superintendent” means the superintendent of the board of education of a district.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995



Section 123.1063 Community swimming pool authority; joint establishment by two or more municipalities; territory subject to taxation; public corporate body; powers as autonomous entity.

Sec. 3.

(1) Two or more municipalities may jointly establish a community swimming pool authority if the following requirements are met:

(a) There is a single district in which all or part of the territory of each municipality is located.

(b) The legislative body of each municipality adopts a resolution providing for the establishment of and participation in the authority pursuant to this act.

(2) The resolution required under subsection (1) shall provide that only that portion of the municipality's territory located within the district is subject to the levy and collection of the tax authorized in section 13.

(3) A community swimming pool authority established pursuant to this act is a public corporate body and is an authority under section 6 of article IX of the state constitution of 1963.

(4) An authority shall exercise its powers as an autonomous entity.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995



Section 123.1065 Board of directors; appointment; terms; ex officio member; eligibility; vacancy; quorum; compensation and reimbursement for expenses; public meetings; availability of writings; election of officers; meetings.

Sec. 5.

(1) An authority shall be governed by a board of directors appointed by the participating municipalities.

(2) The legislative body of the participating municipality with the greatest population in the district shall appoint 4 members to the board. The legislative body of each of the other participating municipalities shall appoint 1 member to the board. Appointed members of the board shall serve a term of 4 years, except that, of the 4 board members initially appointed by the participating municipality with the greatest population in the district, 1 shall serve a term of 1 year, 1 shall serve a term of 2 years, and 1 shall serve a term of 3 years.

(3) The superintendent of the district or his or her designated representative shall serve on the board as an ex officio member without the right to vote.

(4) A member of the legislative body of a participating municipality or the board of education of the district is not eligible to become a member of the board.

(5) A vacancy shall occur on the board as provided in section 3 of chapter 15 of the Revised Statutes of 1846, being section 201.3 of the Michigan Compiled Laws. A vacancy on the board shall be filled in the same manner as the original appointment for the balance of the unexpired term.

(6) A majority of the members of the board constitutes a quorum for the purpose of conducting business and exercising the powers of an authority. Official action may be taken by an authority upon the vote of a majority of the board members present, unless the bylaws of the authority require a larger number.

(7) Members of the board shall not receive compensation for services as members of the board but shall be reimbursed by the authority for necessary expenses, including travel expenses previously authorized by the board, incurred in the discharge of their duties.

(8) The business that an authority may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(9) A writing prepared, owned, or used by an authority in the performance of an official function shall be made available in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(10) At its first meeting, a board shall elect a chairperson, a secretary, a treasurer, and any other officers it considers necessary. A board shall meet at least quarterly.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995



Section 123.1067 Articles of incorporation and bylaws.

Sec. 7.

(1) A board shall draft articles of incorporation and bylaws for the administration of the authority.

(2) An authority's articles shall state the following:

(a) The name of the authority.

(b) The name of each participating municipality.

(c) The name of the district.

(d) The purposes for which the authority is formed.

(e) The powers, duties, and limitations of the authority and its board.

(f) Any other matters that the board considers advisable.

(3) The articles of an authority shall be adopted and may be amended by an affirmative vote of a majority of the members serving on the board.

(4) Before the articles or amendments to the articles are adopted, the articles or amendments to the articles shall be published at least once in a newspaper generally circulated within the participating municipalities.

(5) The adoption of articles or amendments to the articles by the board shall be evidenced by an endorsement on the articles or amendments by the secretary of the board in a form substantially as follows:

“These articles of incorporation (or amendments to the articles of incorporation) were adopted by an affirmative vote of a majority of the members serving on the board of the __________ community swimming pool authority at a meeting duly held on the _____ day of ________, A.D., _____.”.

(6) Upon adoption of the articles or amendments to the articles by the board, a printed copy of the articles or the amended articles shall be filed with the secretary of the district, the clerk of each participating municipality, and the secretary of state.

(7) An authority is established when its articles of incorporation are adopted by the board and are filed with the secretary of state.

(8) The geographical boundaries of an authority are coterminous with the geographical boundaries of the district within each participating municipality and become fixed when the authority is established. After an authority is established, its geographical boundaries shall not automatically change as a result of a change in a district's geographical boundaries. After an authority is established, its geographical boundaries may only be altered by a majority vote of the board.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995



Section 123.1069 Authority; general powers.

Sec. 9.

(1) An authority has all the powers necessary to own or operate a community swimming pool, including, but not limited to, the following:

(a) Acquire and hold, by purchase, lease with or without option to purchase, grant, gift, devise, land contract, installment purchase contract, bequest, or other legal means, real and personal property inside or outside the boundaries of the district. The property may include franchises, easements, or rights of way on, under, or above any property. The authority may pay for the property from, or pledge for the payment of the property, revenue of the authority.

(b) Apply for and accept grants or contributions from individuals, the federal government or any of its agencies, this state, a municipality, or other public or private agencies to be used for any of the purposes of this act.

(c) Retain full-time or part-time employees.

(d) Provide for the maintenance of all of the real and personal property of the authority.

(e) Assess and collect fees for its services and expenses.

(f) Levy the tax described in section 13 and distribute the proceeds of the tax.

(g) Enter into contracts incidental to or necessary for the operation of a community swimming pool.

(h) Subject to the limitations in section 11, borrow money and issue notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of the tax authorized in section 13.

(i) Subject to the limitations in section 11, issue negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. Revenue bonds issued by the authority are not a debt of the district or this state. A participating municipality may by majority vote pledge its full faith and credit to support the authority's revenue bonds.

(j) Subject to the limitations in section 11, issue general obligation unlimited tax bonds and authorize and levy taxes necessary to pay the principal of and interest on the bonds.

(k) Subject to the limitations in section 11, issue general obligation limited tax bonds by resolution of the board, without submitting the question to the electors of the participating municipalities. The board shall not authorize or levy a tax to pay the principal of or interest on the general obligation limited tax bonds that exceeds the tax levy authorized by a vote of the qualified electors of the district as provided in section 13.

(2) Money for an authority shall be paid to the board and deposited in a fund known as the community swimming pool fund. The board shall exclusively control the expenditure of money deposited in the community swimming pool fund.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995 ;-- Am. 2002, Act 232, Imd. Eff. Apr. 29, 2002



Section 123.1071 Borrowing money or issuing notes or bonds.

Sec. 11.

(1) An authority shall not borrow money or issue bonds or notes for a sum that, together with the total outstanding bonded indebtedness of the authority, exceeds 5% of the state equalized valuation of the taxable property within the geographical boundaries of the authority.

(2) An authority shall not issue general obligation unlimited tax bonds unless all of the following conditions are met:

(a) The board adopts a resolution submitting the question of issuing general obligation unlimited tax bonds to the electors of the participating municipalities residing within the geographical boundaries of the authority.

(b) The question of issuing general obligation unlimited tax bonds is certified by the board and the election is conducted in the manner provided in section 13 for an election for a tax.

(c) A majority of the qualified electors voting on the question approve the issuing of the general obligation unlimited tax bonds.

(3) The question of issuing general obligation unlimited tax bonds under subsection (2) shall be submitted by ballot in substantially the following term:

(4) Refunding bonds or the refunding part of a bond issue is not within the 5% limitation of subsection (1), but is authorized in addition to the 5% limitation.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995 ;-- Am. 2002, Act 232, Imd. Eff. Apr. 29, 2002



Section 123.1073 Taxation for purposes of owning or operating community swimming pool.

Sec. 13.

(1) An authority formed under this act may levy a tax on all of the taxable property in a participating municipality located within the district for the purposes of owning or operating a community swimming pool.

(2) The tax authorized in this section shall not exceed 1 mill of the state equalized valuation on each dollar of assessed valuation of taxable property within the limits of each participating municipality.

(3) The tax authorized under this section shall not be levied except upon the approval of a majority of the qualified and registered electors of the participating municipalities who reside in the district voting on the tax at an annual or special school election. The election may be called by resolution of the board. The secretary of the board shall file a copy of the resolution of the board calling the election with the clerk of any participating municipality not later than 4 p.m. on the twelfth Tuesday before the date of the election. The resolution calling the election shall contain a statement of the proposition to be submitted to the electors. All appropriate clerks and all appropriate officials shall take all necessary steps to properly submit the proposition to the electors of the participating municipalities who reside in the district at the election specified in the resolution of the authority. The election shall be conducted and canvassed in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992. The results of the election shall be certified to the board promptly after the date of the election. No more than 2 elections may be held in a calendar year for approval of the tax authorized under this section. The authority shall pay its share of the costs of the election.

(4) The taxes authorized by this section may be levied at a rate and for a period, not more than 5 years, as determined by the authority in the resolution calling the election and as set forth in the proposition submitted to the electors.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995 ;-- Am. 2013, Act 255, Eff. Apr. 26, 2014



Section 123.1075 Collection and distribution of tax.

Sec. 15.

The tax under section 13 shall be collected and distributed by the local tax collecting units under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, at the same time and in the same manner as taxes levied by the district for school operating purposes.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995



Section 123.1077 Withdrawal of municipality from authority.

Sec. 17.

(1) A participating municipality in which the tax authorized by section 13 is in effect may withdraw from an authority if all of the following requirements are satisfied:

(a) Not less than 2 months before the next regularly scheduled election of the municipality, the legislative body of the municipality adopts a resolution to withdraw from the authority on a date specified in the resolution. The date specified shall be not less than 6 months after the next regularly scheduled election of the municipality.

(b) Notice of an election on the resolution is published in a newspaper of general circulation in the municipality not less than 10 days before the next regularly scheduled election of the municipality following adoption of the resolution.

(c) The resolution is approved by a majority of the electors of the municipality that reside within the district voting on the resolution at the next regularly scheduled election of the municipality following adoption of the resolution.

(d) After approval of the resolution by the electors, the clerk of the municipality files with the secretary of state a copy of the official canvass statement and a certified copy of the resolution and files with the board a copy of the official canvass statement and a number of certified copies of the resolution sufficient for distribution to the legislative body of each of the participating municipalities.

(e) Payment or the provision for payment to the authority or its creditors of all obligations of the municipality seeking to withdraw is made.

(2) A tax authorized by section 13 before the adoption of the resolution to withdraw shall be levied in the municipality for its original purpose but only for the period of time originally authorized and only so long as the board continues in existence. In addition, a municipality that withdraws from an authority shall continue to receive community swimming pool services so long as the tax authorized to be levied by section 13 before the withdrawal of the municipality continues to be levied in the municipality and the community swimming pool remains in operation.

(3) A participating municipality in which no tax authorized by section 13 is in effect may withdraw from an authority if all of the following requirements are satisfied:

(a) The legislative body of the municipality adopts a resolution to withdraw from the authority on a date specified in the resolution. The withdrawal date shall follow the date of the resolution by not less than 1 year.

(b) The clerk of the municipality files with the secretary of state a certified copy of the resolution and files with the board a number of certified copies of the resolution sufficient for distribution to the legislative bodies of each of the participating municipalities.

(c) Payment or the provision for payment to the authority or its creditors of all obligations of the municipality seeking to withdraw is made.

(4) After the withdrawal of a municipality, the articles of incorporation shall be amended to reflect the withdrawal.

History: 1994, Act 425, Imd. Eff. Jan. 6, 1995






Act 319 of 1990 FIREARMS AND AMMUNITION (123.1101 - 123.1105)

Section 123.1101 Definitions.

Sec. 1.

As used in this act:

(a) "Firearm" means any weapon which will, is designed to, or may readily be converted to expel a projectile by action of an explosive.

(b) "Local unit of government" means a city, village, township, or county.

(c) "Pistol" means that term as defined in section 222 of the Michigan penal code, 1931 PA 328, MCL 750.222.

(d) "Pneumatic gun" means any implement, designed as a gun, that will expel a BB or pellet by spring, gas, or air. Pneumatic gun includes a paintball gun that expels by pneumatic pressure plastic balls filled with paint for the purpose of marking the point of impact.

History: 1990, Act 319, Eff. Mar. 28, 1991 ;-- Am. 2015, Act 29, Eff. Aug. 10, 2015



Section 123.1102 Regulation of pistols, other firearms, pneumatic guns, or ammunition.

Sec. 2.

A local unit of government shall not impose special taxation on, enact or enforce any ordinance or regulation pertaining to, or regulate in any other manner the ownership, registration, purchase, sale, transfer, transportation, or possession of pistols, other firearms, or pneumatic guns, ammunition for pistols or other firearms, or components of pistols or other firearms, except as otherwise provided by federal law or a law of this state.

History: 1990, Act 319, Eff. Mar. 28, 1991 ;-- Am. 2015, Act 29, Eff. Aug. 10, 2015



Section 123.1103 Local unit of government; permissible prohibitions or regulation.

Sec. 3.

This act does not prohibit a local unit of government from doing any of the following:

(a) Prohibiting or regulating conduct with a pistol, other firearm, or pneumatic gun that is a criminal offense under state law.

(b) Prohibiting or regulating the transportation, carrying, or possession of pistols, other firearms, or pneumatic guns by employees of that local unit of government in the course of their employment with that local unit of government.

(c) Regulating the possession of pneumatic guns within the local unit of government by requiring that an individual below the age of 16 who is in possession of a pneumatic gun be under the supervision of a parent, a guardian, or an individual 18 years of age or older, except that an ordinance shall not regulate possession of a pneumatic gun on or within private property if the individual below the age of 16 is authorized by a parent or guardian and the property owner or legal possessor to possess the pneumatic gun.

(d) Prohibiting an individual from pointing, waving about, or displaying a pneumatic gun in a threatening manner with the intent to induce fear in another individual.

History: 1990, Act 319, Eff. Mar. 28, 1991 ;-- Am. 2015, Act 29, Eff. Aug. 10, 2015



Section 123.1104 City or charter township; permissible prohibitions or regulation.

Sec. 4.

This act does not prohibit a city or a charter township from doing any of the following:

(a) Prohibiting the discharge of a pistol or other firearm within the jurisdiction of that city or charter township.

(b) Prohibiting the discharge of pneumatic guns in any area within the jurisdiction of the city or charter township that is so heavily populated as to make that conduct dangerous to the inhabitants of that area, except that an ordinance shall not prohibit the discharge of pneumatic guns at authorized target ranges, on other property where firearms may be discharged, or on or within private property with the permission of the owner or possessor of that property if conducted with reasonable care to prevent a projectile from crossing the bounds of the property.

History: 1990, Act 319, Eff. Mar. 28, 1991 ;-- Am. 2015, Act 29, Eff. Aug. 10, 2015



Section 123.1105 Conditional effective date.

Sec. 5.

This act shall not take effect unless all of the following bills of the 85th Legislature are enacted into law:

(a) House Bill No. 6009.

(b) House Bill No. 6010.

History: 1990, Act 319, Eff. Mar. 28, 1991






Act 152 of 2006 DEMONSTRATIONS AT FUNERAL SERVICES (123.1111 - 123.1115)

Section 123.1111 Funeral or memorial service; ordinances.

Sec. 1.

A local unit of government may pass such ordinances as it considers necessary to protect and preserve the peace and respect toward those attending or conducting a funeral or memorial service.

History: 2006, Act 152, Imd. Eff. May 24, 2006



Section 123.1112 Demonstration; permit required; fee.

Sec. 2.

(1) An ordinance authorized under section 1 may include the requiring of a permit before a person can demonstrate on public property outside of any funeral home, church, synagogue, mosque, any other place of worship, cemetery, or any other location at which a funeral service or memorial service is being held.

(2) The local unit of government may assess a reasonable fee for the processing and granting of a permit allowed under this act.

History: 2006, Act 152, Imd. Eff. May 24, 2006



Section 123.1113 Ordinance; additional provisions.

Sec. 3.

The ordinance authorized under section 1 may also include such other provisions the local unit of government considers necessary, including, but not limited to, prohibiting any person from doing any of the following within 500 feet of the property line of a building or other location where a funeral, memorial service, burial, or viewing of a deceased person is being conducted or within 500 feet of a funeral procession in the hour immediately before, or during, or in the 2 hours immediately following:

(a) Making loud and raucous noise and continuing to do so after being asked to stop.

(b) Making any statement or gesture that would make a reasonable person under the circumstances feel intimidated, threatened, or harassed.

(c) Engaging in any other conduct that the person knows or should reasonably know will disturb, disrupt, or adversely affect the funeral, memorial service, viewing of the deceased person, funeral procession, or burial.

History: 2006, Act 152, Imd. Eff. May 24, 2006 ;-- Am. 2008, Act 166, Imd. Eff. June 26, 2008



Section 123.1114 Fines.

Sec. 4.

The local unit of government shall impose reasonable fines for violations of an ordinance adopted under this act.

History: 2006, Act 152, Imd. Eff. May 24, 2006



Section 123.1115 "Local unit of government" defined.

Sec. 5.

As used in this act, "local unit of government" means a city, village, township, or county.

History: 2006, Act 152, Imd. Eff. May 24, 2006






Act 243 of 1999 BILLING ERRORS CAUSED BY COMPUTER DATE FAILURE (123.1121 - 123.1124)



Act 321 of 2000 RECREATIONAL AUTHORITIES ACT (123.1131 - 123.1157)

Section 123.1131 Short title.

Sec. 1.

This act shall be known and may be cited as the “recreational authorities act”.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1133 Definitions.

Sec. 3.

As used in this act:

(a) "Articles" means the articles of incorporation of an authority.

(b) "Authority" means a recreational authority established under section 5.

(c) "Board" means the board of directors of the authority.

(d) "District" means a portion of a municipality having boundaries coterminous with those of a precinct used for general elections.

(e) "Electors of the authority" means the qualified and registered electors of the participating municipalities who reside within the territory of the authority.

(f) "Largest county" means, of those counties in which a participating municipality is located, the county having the greatest population.

(g) "Municipality" means a city, county, village, township, or school district.

(h) "Park" means an area of land or water, or both, dedicated to 1 or more of the following uses:

(i) Recreational purposes, including, but not limited to, landscaped tracts; picnic grounds; playgrounds; athletic fields; camps; campgrounds; zoological and botanical gardens; living historical farms; boating, hunting, fishing, and birding areas; swimming areas; and foot, bicycle, and bridle paths.

(ii) Open or scenic space.

(iii) Environmental, conservation, nature, or wildlife areas.

(i) "Participating municipality" means a municipality or district that is named in articles of incorporation or proposed articles of incorporation as joining in the original establishment of an authority, or a municipality or district that joins an existing authority and is added to the articles of incorporation, and that has not withdrawn from the authority.

(j) "Public historic farm" means a parcel of public land and its buildings that are accessible to the public, and provides, but is not limited to, agricultural and historical programs, farming activities and animal husbandry, community recreation activities and events, programs held in common areas, meeting rooms, and community gardens, and access to surrounding parkland.

(k) "Swimming pool" includes equipment, structures, areas, and enclosures intended for the use of individuals using or operating a swimming pool, such as equipment, dressing, locker, shower, and toilet rooms.

(l) "Territory of the authority" means the combined territory of the participating municipalities that is served by an authority.

History: 2000, Act 321, Eff. Dec. 1, 2000 ;-- Am. 2003, Act 135, Imd. Eff. Aug. 1, 2003 ;-- Am. 2016, Act 174, Eff. Sept. 12, 2016



Section 123.1135 Recreational authority; establishment; articles of incorporation; adoption; applicability of subsection (3); publication; filing copy with secretary of state; effect.

Sec. 5.

(1) Two or more municipalities or districts may establish a recreational authority. A recreational authority is an authority under section 6 of article IX of the state constitution of 1963.

(2) To initiate the establishment of an authority, articles of incorporation shall be prepared. The articles of incorporation shall include all of the following:

(a) The name of the authority.

(b) The names of the participating municipalities.

(c) A description of the territory of the authority.

(d) The size of the board of the authority, which shall be comprised of an odd number of members; the qualifications, method of selection, and terms of office of board members; and the filling of vacancies in the office of board member. If board members are elected in at-large elections by the qualified and registered electors of the participating municipalities, voting collectively, the election of board members shall be conducted pursuant to the same procedures that govern an election for a tax under sections 13 to 17.

(e) The purposes for which the authority is established, which shall be the acquisition, construction, operation, maintenance, or improvement of 1 or more of the following:

(i) A public swimming pool.

(ii) A public recreation center.

(iii) A public auditorium.

(iv) A public conference center.

(v) A public park.

(vi) A public museum.

(vii) A public historic farm.

(f) The procedure and requirements for a municipality or district to become a participating municipality in, and for a participating municipality to withdraw from, an existing authority or to join in the original formation of an authority. For a municipality or district to become a participating municipality in an existing authority or to join in the original formation of an authority, a majority of the electors of the municipality or district proposed to be included in the territory of the authority and voting on the question shall approve a tax that the authority has been authorized to levy by a vote of the electors of the authority under section 11. A municipality or district shall not withdraw from an authority during the period for which the authority has been authorized to levy a tax by the electors of the authority.

(g) Any other matters considered advisable.

(3) The articles shall be adopted and may be amended by an affirmative vote of a majority of the members serving on the legislative body of each participating municipality. If a participating municipality is a district, the articles shall be adopted and may be amended by an affirmative vote of a majority of the members serving on the legislative body of the entire municipality. Unless the articles provide otherwise, the requirements of this subsection do not apply to an amendment to the articles to allow a municipality or district to become a participating municipality in, or to allow a participating municipality to withdraw from, an existing authority.

(4) Before the articles or amendments to the articles are adopted, the articles or amendments to the articles shall be published not less than once in a newspaper generally circulated within the participating municipalities. The adoption of articles or amendments to the articles by a municipality or district shall be evidenced by an endorsement on the articles or amendments by the clerk of the municipality.

(5) Upon adoption of the articles or amendments to the articles by each of the participating municipalities, a printed copy of the articles or the amended articles shall be filed with the secretary of state by the clerk of the last participating municipality to adopt the articles or amendments.

(6) The authority's articles of incorporation, or amendments to the articles, take effect upon filing with the secretary of state.

History: 2000, Act 321, Eff. Dec. 1, 2000 ;-- Am. 2003, Act 135, Imd. Eff. Aug. 1, 2003



Section 123.1137 Board of directors; vacancy; quorum; voting; reimbursement for expenses; conduct of public meeting; availability of writing; election of officers; adoption of bylaws.

Sec. 7.

(1) A vacancy occurs on the board on the happening of any of the events set forth in section 3 of 1846 RS 15, MCL 201.3. Appointed members of the board, if any, may be removed by the appointing authority for good cause after a public hearing. Vacancies shall be filled in the same manner as the original appointment for the unexpired term.

(2) A majority of the members of the board constitutes a quorum for the purpose of conducting business and exercising the powers of an authority. Official action may be taken by an authority upon the vote of a majority of the board members present, unless the authority adopts bylaws requiring a larger number.

(3) A member of the board shall not receive compensation for services as a member of the board but is entitled to reimbursement for reasonable expenses, including expenses for travel previously authorized by the board, incurred in the discharge of his or her duties.

(4) The business that an authority may perform shall be conducted at a public meeting of the authority held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) A writing prepared, owned, or used by an authority in the performance of an official function shall be made available in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) At its first meeting, a board shall elect a chairperson, a secretary, a treasurer, and any other officers it considers necessary. A board shall meet at least quarterly.

(7) A board may adopt bylaws to govern its procedures.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1139 Powers of authority.

Sec. 9.

An authority may do 1 or more of the following:

(a) Acquire and hold, by purchase, lease with or without option to purchase, grant, gift, devise, land contract, installment purchase contract, bequest, or other legal means, real and personal property inside or outside the territory of the authority. The property may include franchises, easements, or rights of way on, under, or above any property. The authority may pay for the property from, or pledge for the payment of the property, revenue of the authority.

(b) Apply for and accept grants or contributions from individuals, the federal government or any of its agencies, this state, a municipality, or other public or private agencies to be used for any of the purposes of the authority.

(c) Hire full-time or part-time employees and retain professional services.

(d) Provide for the maintenance of all of the real and personal property of the authority.

(e) Assess and collect fees for services provided by and expenses incurred by the authority.

(f) Receive revenue as appropriated by the legislature of this state or a participating municipality.

(g) Enter into contracts incidental to or necessary for the accomplishment of the purposes of the authority.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1141 Public swimming pool, public recreation center, public auditorium, or conference center, or public park; tax levy; ballot proposal; vote; authorization; number of elections; proceeds; use.

Sec. 11.

(1) An authority may levy a tax of not more than 1 mill for a period of not more than 20 years on all of the taxable property within the territory of the authority for the purposes of acquiring, constructing, operating, maintaining, and improving a public swimming pool, public recreation center, public auditorium or conference center, or public park. The authority may levy the tax only upon the approval of a majority of the electors in each of the participating municipalities of the authority voting on the tax on November 6, 2001 or, thereafter, at a statewide general or primary election. The proposal for a tax shall be submitted to a vote of the electors of the authority by resolution of the board.

(2) A ballot proposal for a tax shall state the amount and duration of the millage and the purposes for which the millage may be used. A proposal for a tax shall not be placed on the ballot unless the proposal is adopted by a resolution of the board and certified by the board not later than 60 days before the election to the county clerk of each county in which all or part of the territory of the authority is located for inclusion on the ballot. The proposal shall be certified for inclusion on the ballot at the next eligible election, as specified by the board's resolution.

(3) If a majority of the electors in each of the participating municipalities of the authority voting on the question of a tax approve the proposal as provided under subsection (1), the tax levy is authorized. Not more than 2 elections may be held in a calendar year on a proposal for a tax authorized under this act.

(4) The proceeds of a tax levied under this section shall only be used by the authority for those purposes described in this section and shall not be used by the authority for either of the following:

(a) Except as otherwise provided in subsection (5), any general fund purposes by any participating municipality.

(b) Any school operating purposes, as that term is defined in section 20 of the state school aid act of 1979, 1979 PA 94, MCL 388.1620, by any participating municipality that is a school district.

(5) The proceeds of a tax levied under this section may be used for general fund purposes by a participating municipality if the proceeds used are directly related to managing the operation of the business of the authority pursuant to a contract between the authority and that participating municipality.

History: 2000, Act 321, Eff. Dec. 1, 2000 ;-- Am. 2003, Act 135, Imd. Eff. Aug. 1, 2003 ;-- Am. 2016, Act 173, Eff. Sept. 12, 2016



Section 123.1142 Preferences or benefits to be offered to residents.

Sec. 12.

If a majority of electors in each of the participating municipalities of the authority voting on the question of a tax as provided in section 11 approve the tax, the authority shall consider offering preferences or benefits for the residents of the participating municipalities that include, but are not limited to, any of the following:

(a) Discounted admission fees.

(b) Discounted membership fees.

(c) Discounts for school children.

(d) Access to educational programs.

History: Add. 2016, Act 173, Eff. Sept. 12, 2016



Section 123.1143 Tax election; ballots provided by county election commission; conduct; list of qualified electors.

Sec. 13.

(1) The county election commission of each county in which all or part of a participating municipality is located shall provide ballots for an election for a tax under section 11 for each participating municipality or part of a participating municipality located within the county.

(2) An election for a tax shall be conducted by the city and township clerks and election officials of the municipalities located within the territory of the authority.

(3) If an election on a proposal for a tax is to be held in conjunction with a general election or state primary election and if a participating village is located within a nonparticipating township, the township clerk and election officials shall conduct the election. Not later than 45 days preceding the election, the village clerk shall provide to the township clerk a list containing the name, address, and birth date of each qualified and registered elector of the village residing in the territory of the authority. Not later than 15 days before the election, the village clerk shall provide to the township clerk information updating the list as of the close of registration. A person appearing on the list as updated is eligible to vote in the election by special ballot.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1145 Notices of close of registration and election; publication; certification of election results.

Sec. 15.

(1) If an election for a tax under section 11 is to be held in conjunction with a general election or a state primary election, the notices of close of registration and election shall be published as provided for by the state election laws. Otherwise, the county clerk of the largest county shall publish the notices of close of registration and election. The notice of close of registration shall include the ballot language of the proposal.

(2) The results of an election for a tax shall be canvassed by the board of county canvassers of each county in which a participating municipality is located. The board of county canvassers of a county in which a participating municipality is located and that is not the largest county shall certify the results of the election to the board of county canvassers of the largest county. The board of county canvassers of the largest county shall make the final canvass of an election for a tax based on the returns of the election inspectors of the participating municipalities in that county and the certified results of the board of county canvassers of every other county in which a participating municipality is located. The board of county canvassers of the largest county shall certify the results of the election to the board of the authority.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1147 Tax election; costs; reimbursement; basis.

Sec. 17.

(1) A county clerk shall charge the authority and the authority shall reimburse the county for the actual costs the county incurs in an election for a tax under section 11 that occurs on November 6, 2001.

(2) If a participating municipality conducts an election for a tax, the clerk of that participating municipality shall charge the authority and the authority shall reimburse the participating municipality for the actual costs the participating municipality incurs in conducting the election if the election is not held in conjunction with a regularly scheduled election in that municipality.

(3) In addition to costs reimbursed under subsection (1) or (2), a county or municipality shall charge the authority and the authority shall reimburse the county or municipality for actual costs that the county or municipality incurs and that are exclusively attributable to an election for a tax authorized under this act.

(4) The actual costs that a county or municipality incurs shall be based on the number of hours of work done in conducting the election, the rates of compensation of the workers, and the cost of materials supplied in the election.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1149 Collection and distribution of tax.

Sec. 19.

The tax shall be collected with county taxes and distributed by the local tax collecting unit under the provisions of the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1151 Borrowing money or issuing bonds or notes.

Sec. 21.

(1) An authority may borrow money and issue bonds or notes to finance the acquisition, construction, and improvement of a public swimming pool, a public recreation center, a public auditorium, a public conference center, or a public park, including the acquisition of sites and the acquisition and installation of furnishings and equipment for these purposes.

(2) An authority shall not borrow money or issue bonds or notes for a sum that, together with the total outstanding bonded indebtedness of the authority, exceeds 2 mills of the taxable value of the taxable property within the district as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(3) Bonds or notes issued by an authority are a debt of the authority and not of the participating municipalities.

(4) A tax levied to pay a bond or note obligation by a recreational authority under this act shall not exceed 5 years without the approval of a majority of the electors in each of the participating municipalities of the authority.

(5) All bonds or notes issued by a recreational authority under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 2000, Act 321, Eff. Dec. 1, 2000 ;-- Am. 2002, Act 233, Imd. Eff. Apr. 29, 2002 ;-- Am. 2003, Act 135, Imd. Eff. Aug. 1, 2003



Section 123.1153 Issuance of general obligation unlimited tax bonds; submission of proposal for vote; ballot language; conduct of election; authorization and levy of tax.

Sec. 23.

(1) An authority may issue general obligation unlimited tax bonds upon approval of a majority of the electors in each of the participating municipalities of the authority voting on the question of issuing the bonds. The proposal to issue general obligation unlimited tax bonds shall be submitted to a vote of the electors of the authority by resolution of the board.

(2) The language of the ballot proposal shall be in substantially the following form:

“Shall [name of authority], formed by [names of participating municipalities], borrow the sum of not to exceed __________ dollars ($ __________) and issue its general obligation unlimited tax bonds for all or a portion of that amount for the purpose of __________?

This is expected to result in an increase of _______ in the tax levied on property valued at _______ for a period of _______ years.

Yes [ ] No [ ]”.

(3) The election shall be conducted in the manner provided in sections 11 to 17 for an election for a tax. Not more than 2 elections on the question of issuing general obligation unlimited tax bonds may be held in a calendar year.

(4) If an authority issues general obligation unlimited tax bonds under this section, the board, by resolution, shall authorize and levy the taxes necessary to pay the principal of and interest on the bonds.

History: 2000, Act 321, Eff. Dec. 1, 2000 ;-- Am. 2003, Act 135, Imd. Eff. Aug. 1, 2003



Section 123.1155 Refunding outstanding debt obligations.

Sec. 25.

(1) An authority may borrow money and issue its negotiable bonds and notes for the purpose of refunding outstanding debt obligations of the district by resolution of the board, without submitting the question to the electors of the authority.

(2) Refunding bonds or the refunding part of a bond issue shall be considered to be within the 2-mill limitation of section 21(2).

(3) An authority may borrow money and issue bonds or notes for refunding all or part of existing bonded or note indebtedness only if the net present value of the principal and interest to be paid on the refunding bonds or notes, excluding the cost of issuance, will be less than the net present value of the principal and interest to be paid on the bonds or notes being refunded, as calculated using a method approved by the department of treasury.

History: 2000, Act 321, Eff. Dec. 1, 2000



Section 123.1157 Annual audit; preparation of budgets and appropriations acts; powers, duties, and immunities; filing financial plan to correct deficit condition; investment or deposit of funds.

Sec. 27.

(1) A board shall obtain an annual audit of the authority, and report on the audit and auditing procedures, in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit shall also be in accordance with generally accepted government auditing standards as promulgated by the United States general accounting office and shall satisfy federal regulations relating to federal grant compliance audit requirements.

(2) An authority shall prepare budgets and appropriations acts in the manner provided by sections 14 to 19 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.434 to 141.439.

(3) The state treasurer, the attorney general, a prosecuting attorney, bank, certified public accountant, certified public accounting firm, or other person shall have the same powers, duties, and immunities with respect to the authority as provided for local units in sections 6 to 20 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.440.

(4) If an authority ends a fiscal year in a deficit condition, the authority shall file a financial plan to correct the deficit condition in the same manner as provided in section 21(2) of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

(5) The board may authorize funds of the authority to be invested or deposited in any investment or depository authorized under section 1 of 1943 PA 20, MCL 129.91.

History: 2000, Act 321, Eff. Dec. 1, 2000






Act 49 of 2008 ZOOLOGICAL AUTHORITIES ACT (123.1161 - 123.1183)

Section 123.1161 Short title.

Sec. 1.

This act shall be known and may be cited as the "zoological authorities act".

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1163 Definitions.

Sec. 3.

As used in this act:

(a) "Accredited zoological institution" means an institution located in this state that is accredited by the association of zoos and aquariums.

(b) "Articles" means the articles of incorporation of an authority.

(c) "Authority" means a zoological authority established under section 5.

(d) "Board" means the board of directors of the authority.

(e) "Electors of the authority" means the qualified and registered electors of the county.

(f) "Zoological services" means the operation of an accredited zoological institution that is open to the general public.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1165 Formation; authority as public corporate body; powers; limitation.

Sec. 5.

(1) Any county may form a zoological authority.

(2) A zoological authority is an authority under section 6 of article IX of the state constitution of 1963. A zoological authority is a public corporate body with the power to sue and be sued in any court of this state.

(3) A zoological authority possesses all the powers necessary for carrying out the purposes of its formation. The enumeration of specific powers in this act shall not be construed as a limitation on the general powers of an authority, consistent with its articles.

(4) An authority shall not obtain an interest in real property or participate in the governance of an accredited zoological institution.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1167 Articles of incorporation; preparation; contents; adoption; publication; filing; effect upon filing.

Sec. 7.

(1) To initiate the establishment of an authority, articles of incorporation shall be prepared by a majority of the members of the county board of commissioners of the county establishing the authority. The articles of incorporation shall include all of the following:

(a) The name of the authority.

(b) The size of the board of the authority, which shall be composed of an odd number of members and shall not exceed 15 members; the qualifications and terms of office of board members; the manner of appointing the members of the board of the authority; and the filling of vacancies in the office of board member.

(c) The purpose of the authority.

(d) The method of dissolution of the authority.

(e) Any other matters considered advisable.

(2) The articles shall be adopted and may be amended by an affirmative vote of a majority of the members of the county board of commissioners of the county establishing the authority.

(3) Before the articles or amendments to the articles are adopted, the articles or amendments to the articles shall be published not less than once in a newspaper generally circulated within the county. The adoption of articles or amendments to the articles by the county shall be evidenced by an endorsement on the articles or amendments by the clerk of the county.

(4) Upon adoption of the articles or amendments to the articles by the county, a printed copy of the articles or the amended articles shall be filed with the secretary of state by the clerk of the county.

(5) The authority's articles of incorporation, or amendments to the articles, take effect upon filing with the secretary of state.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1169 Vacancy; removal; quorum; compensation; business conducted at public meeting; notice; availability of writings; election of officers; adoption of bylaws.

Sec. 9.

(1) A vacancy occurs on the board on the happening of any of the events set forth in section 3 of 1846 RS 15, MCL 201.3. Members of the board may be removed by the county board of commissioners for good cause after a public hearing. Vacancies shall be filled in the manner as provided for in the authority's articles of incorporation.

(2) A majority of the members of the board constitute a quorum for the purpose of conducting business and exercising the powers of an authority. Official action may be taken by an authority upon the vote of a majority of the board members present, unless the authority adopts bylaws requiring a larger number.

(3) A member of the board shall not receive compensation for services as a member of the board but is entitled to reimbursement for reasonable expenses, including expenses for travel previously authorized by the board, incurred in the discharge of his or her duties.

(4) The business that an authority may perform shall be conducted at a public meeting of the authority held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) A writing prepared, owned, or used by an authority in the performance of an official function shall be made available in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) At its first meeting, a board shall elect a chairperson, a secretary, a treasurer, and any other officers it considers necessary.

(7) A board may adopt bylaws to govern its procedures.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1171 Authority; powers.

Sec. 11.

An authority may do 1 or more of the following:

(a) Contract for zoological services with an accredited zoological institution.

(b) Levy a tax as provided in section 13.

(c) Enter into contracts incidental or necessary for the accomplishment of this act.

(d) Contract for or retain professional services.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1171a Contract; time for entering.

Sec. 11a.

An authority and an accredited zoological institution shall enter into a contract for zoological services before the vote for a tax levy under section 13 occurs.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1172 Contract; preferences or benefits for residents.

Sec. 12.

If a majority of electors in the county voting on the question of a tax as provided in section 13 approve the tax, the contract for zoological services between the authority and an accredited zoological institution shall include preferences or benefits for the residents of the county that may include, but are not limited to, any of the following:

(a) Discounted admission fees.

(b) Discounted membership fees.

(c) Discounts for schoolchildren.

(d) Access to educational programs.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1173 Tax levy; limitation; submission of tax proposal to electors; ballot proposal; authorization.

Sec. 13.

(1) An authority may levy a tax of not more than 0.2 mills for a period of not more than 20 years on all of the taxable property within the county for the purpose of providing revenue to an accredited zoological institution that is an accredited zoological institution as of the date of the electors' approval of the levy. The authority may levy the tax only if a majority of the electors in the county voting on the tax at a statewide general or primary election approve the tax. The proposal for a tax shall be submitted to a vote of the electors of the authority by resolution of the board.

(2) A ballot proposal for a tax shall comply with the requirements of section 24f of the general property tax act, 1893 PA 206, MCL 211.24f. A proposal for a tax shall not be placed on the ballot unless the proposal is adopted by a resolution of the board and certified by the board not later than 60 days before the election to the county clerk of the county for inclusion on the ballot. The proposal shall be certified for inclusion on the ballot at the next eligible election, as specified by the board's resolution.

(3) If a majority of the electors in the county voting on the question of a tax approve the proposal as provided under subsection (1), the tax levy is authorized. Not more than 2 elections may be held in a calendar year on a proposal for a tax authorized under this act.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008 ;-- Am. 2010, Act 328, Imd. Eff. Dec. 21, 2010



Section 123.1175 Ballots to be provided by county election commission; conduct of election.

Sec. 15.

(1) The county election commission of the county shall provide ballots for an election for a tax under section 13.

(2) An election for a tax shall be conducted by the city and township clerks and election officials of the municipalities located within the county.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1177 Notice of close of registration and election; final canvass by board of county canvassers; certification.

Sec. 17.

(1) If an election for a tax under section 13 is to be held in conjunction with a general election or a state primary election, the notices of close of registration and election shall be published as provided for by the state election laws. Otherwise, the county clerk of the county shall publish the notices of close of registration and election. The notice of close of registration shall include the ballot language of the proposal.

(2) The results of an election for a tax shall be canvassed by the board of county canvassers of the county. The board of county canvassers of the county shall make the final canvass of an election for a tax based on the returns of the election inspectors of the municipalities in that county. The board of county canvassers of the county shall certify the results of the election to the board of the authority.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1179 Tax levy and collection.

Sec. 19.

A tax authorized to be levied by an authority under this act shall be levied and collected at the same time and in the same manner as provided by the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1180 Transfer of funds to accredited zoological institution; requirements.

Sec. 20.

Within 10 business days of the receipt of the funds from the local property tax collecting unit for the tax levied under this act, the authority is required to transfer the funds to an accredited zoological institution.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1181 Election costs; reimbursement to county or municipality.

Sec. 21.

(1) If a majority of the electors in the county voting on the question of a tax as provided in section 13 approve the tax, the county clerk of the county shall charge the authority and the authority shall reimburse the county for the actual costs the county incurs in the election for the tax under section 13.

(2) If a municipality conducts the election and a majority of the electors in the county voting on the question of a tax as provided in section 13 approve the tax, the clerk of that municipality shall charge the authority and the authority shall reimburse the municipality for the actual costs the municipality incurs in conducting the election if the election is not held in conjunction with a regularly scheduled election in that municipality.

(3) If a majority of the electors in the county voting on the question of a tax as provided in section 13 approve the tax, in addition to costs reimbursed under subsection (1) or (2), a county or municipality shall charge the authority and the authority shall reimburse the county or municipality for actual costs that the county or municipality incurs and that are exclusively attributable to an election for a tax authorized under this act.

(4) The actual costs that a county or municipality incurs shall be based on the number of hours of work done in conducting the election, the rates of compensation of the workers, and the cost of materials supplied in the election.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008



Section 123.1183 Annual audit; preparation of budgets and appropriations acts; immunities; filing financial plan to correct deficit condition; investment or deposit of funds.

Sec. 23.

(1) A board shall obtain an annual audit of the authority, and report on the audit and auditing procedures, in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit shall also be in accordance with generally accepted government auditing standards as promulgated by the United States general accounting office and shall satisfy federal regulations relating to federal grant compliance audit requirements.

(2) An authority shall prepare budgets and appropriations acts in the manner provided by sections 14 to 19 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.434 to 141.439.

(3) The state treasurer, the attorney general, a prosecuting attorney, bank, certified public accountant, certified public accounting firm, or other person shall have the same powers, duties, and immunities with respect to the authority as provided for local units in sections 6 to 20 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.440.

(4) If an authority ends a fiscal year in a deficit condition, the authority shall file a financial plan to correct the deficit condition in the same manner as provided in section 21(2) of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

(5) The board may authorize funds of the authority to be invested or deposited in any investment or depository authorized under section 1 of 1943 PA 20, MCL 129.91.

History: 2008, Act 49, Imd. Eff. Mar. 27, 2008






Act 84 of 2008 LOCAL GOVERNMENT FILMING LOCATION ACCESS ACT (123.1191 - 123.1195)

Section 123.1191 Short title.

Sec. 1.

This act shall be known and may be cited as the "local government filming location access act".

History: 2008, Act 84, Imd. Eff. Apr. 8, 2008



Section 123.1193 Definitions.

Sec. 3.

As used in this act:

(a) "Film" means single media or multimedia entertainment content for distribution or exhibition to the general public by any means and media in any digital media format, film, or videotape, including, but not limited to, a motion picture, documentary, a television series, a television miniseries, a television special, interstitial television programming, long-form television, interactive television, music videos, interactive games, video games, commercials, internet programming, an internet video, a sound recording, a video, digital animation, or an interactive website.

(b) "Local unit of government" means a political subdivision of this state, including, but not limited to, a county, city, village, township, district, local authority, intergovernmental authority, or intergovernmental entity.

(c) "Michigan film office" or "film office" means the office created under chapter 2A of the Michigan strategic fund act, 1984 PA 270, MCL 125.2029 to 125.2029g.

(d) "Obscene matter or an obscene performance" means matter described in 1984 PA 343, MCL 752.361 to 752.374.

History: 2008, Act 84, Imd. Eff. Apr. 8, 2008



Section 123.1195 Use of property for production of film; authorization by local unit of government; exception; cooperation with Michigan film office.

Sec. 5.

(1) Except as provided under subsection (2), a local unit of government may authorize a person engaged in the production of a film in this state to use, without charge, property owned by or under the control of the local unit of government for the purpose of producing a film under the terms and conditions established by the local unit of government. The economic and other benefits to the local unit of government and this state of film production located in the local unit of government or this state shall be considered the value received by the local unit of government and this state in exchange for the use of the property owned by or occupied by the local unit of government under this act.

(2) A local unit of government shall not authorize the use of property owned by or under the control of the local unit of government for the production of a film that includes obscene matter or an obscene performance or that requires that individually identifiable records be created and maintained for every performer as provided in 18 USC 2257.

(3) A local unit of government shall cooperate with the Michigan film office by providing the film office with information about potential film locations within the local unit of government and the use of property owned by or under the control of the local unit of government.

History: 2008, Act 84, Imd. Eff. Apr. 8, 2008






Act 296 of 2010 ART INSTITUTE AUTHORITIES ACT (123.1201 - 123.1229)

Section 123.1201 Short title.

Sec. 1.

This act shall be known and may be cited as the "art institute authorities act".

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1203 Definitions.

Sec. 3.

As used in this act:

(a) "Art institute" means an encyclopedic art museum whose primary art collection and facility, at the date an authority is established, are owned by a municipality located in this state.

(b) "Art institute services" means the operation or support of an art institute.

(c) "Art institute services provider" means a nonprofit entity qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3), that, as its primary purpose, provides art institute services to an art institute.

(d) "Articles" means the articles of incorporation of an authority.

(e) "Authority" means an art institute authority established under section 5.

(f) "Board" means the board of directors of the authority.

(g) "Electors of the authority" means the qualified and registered electors of the county.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1205 Art institute authority; formation; public corporate body; powers; prohibitions.

Sec. 5.

(1) Any county may form an art institute authority.

(2) An art institute authority is an authority under section 6 of article IX of the state constitution of 1963. An art institute authority is a public corporate body with the power to sue and be sued in any court of this state.

(3) An art institute authority possesses all the powers necessary for carrying out the purposes of its formation. The enumeration of specific powers in this act shall not be construed as a limitation on the general powers of an authority, consistent with its articles.

(4) An authority shall not obtain an interest in real property or participate in the governance of an art institute.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1207 Articles of incorporation; contents; adoption; amendment; publication; filing; effectiveness.

Sec. 7.

(1) To initiate the establishment of an authority, articles of incorporation shall be prepared by a majority of the members of the county board of commissioners of the county establishing the authority. The articles of incorporation shall include all of the following:

(a) The name of the authority.

(b) The size of the board of the authority, which shall be composed of an odd number of members and shall not exceed 15 members; the qualifications and terms of office of board members; the manner of appointing the members of the board of the authority; and the filling of vacancies in the office of board member.

(c) The purpose of the authority.

(d) The method of dissolution of the authority.

(e) Any other matters considered advisable.

(2) The articles shall be adopted and may be amended by an affirmative vote of a majority of the members of the county board of commissioners of the county establishing the authority.

(3) Before the proposed articles or proposed amendments to the articles are adopted, the proposed articles or amendments shall be published not less than once in a newspaper generally circulated within the county. The adoption of proposed articles or amendments by the county shall be evidenced by an endorsement on the articles or amendments by the clerk of the county.

(4) Upon adoption of the articles or amendments to the articles by the county, a printed copy of the articles or the amended articles shall be filed with the secretary of state by the clerk of the county.

(5) The authority's articles of incorporation, or amendments to the articles, take effect upon filing with the secretary of state.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1209 Board; vacancy; removal of member; quorum; official action; compensation; expenses; business conducted at public meeting; writings; election of officers; bylaws.

Sec. 9.

(1) A vacancy occurs on the board on the happening of any of the events set forth in section 3 of 1846 RS 15, MCL 201.3. Members of the board may be removed by the county board of commissioners for good cause after a public hearing. Vacancies shall be filled in the manner as provided for in the authority's articles of incorporation.

(2) A majority of the members of the board constitute a quorum for the purpose of conducting business and exercising the powers of an authority. Official action may be taken by an authority upon the vote of a majority of the board members present, unless the authority adopts bylaws requiring a larger number.

(3) A member of the board shall not receive compensation for services as a member of the board but is entitled to reimbursement for reasonable expenses, including expenses for travel previously authorized by the board, incurred in the discharge of his or her duties.

(4) The business that an authority may perform shall be conducted at a public meeting of the authority held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) A writing prepared, owned, or used by an authority in the performance of an official function shall be made available in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) At its first meeting, a board shall elect a chairperson, a secretary, a treasurer, and any other officers it considers necessary.

(7) A board may adopt bylaws to govern its procedures.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1211 Powers of authority.

Sec. 11.

An authority may do 1 or more of the following:

(a) Provide funding to an art institute services provider to support the provision of art institute services.

(b) Levy a tax as provided in section 17.

(c) Enter into contracts incidental or necessary for the accomplishment of this act.

(d) Contract for or retain professional services.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1213 Replacement of initial art institute services provider; contract for use of funds.

Sec. 13.

Before a vote for a tax levy under section 17 occurs or, if an initial art institute services provider is replaced, before any funds are transferred under section 25 to a replacement art institute services provider, the art institute services provider shall enter into a contract with the authority requiring the art institute services provider to use the funds received from the authority exclusively to support the provision of art institute services to an art institute.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1215 Approval of tax; preferences or benefits for residents.

Sec. 15.

If a majority of electors in the county voting on the question of a tax as provided in section 17 approve the tax, the contract as provided in section 13 shall require the art institute services provider to offer or to exercise its best efforts to cause the art institute to offer preferences or benefits for the residents of the county that may include, but are not limited to, any of the following:

(a) Discounted admission fees.

(b) Discounted membership fees.

(c) Discounts for schoolchildren.

(d) Access to educational programs.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1217 Tax levy; limitation; ballot proposal; adoption of proposal by resolution; authorization of tax levy; limitation on number of elections held on proposal.

Sec. 17.

(1) An authority may levy a tax of not more than 0.2 mill for a period of not more than 20 years on all of the taxable property within the county for the purpose of providing revenue to an art institute services provider that will be used exclusively for the benefit of the art institute with respect to which the art institute services provider renders services. The authority may levy the tax only if a majority of the electors in the county voting on the tax at a statewide general or primary election approve the tax. The proposal for a tax shall be submitted to a vote of the electors of the authority by resolution of the board.

(2) A ballot proposal for a tax shall comply with the requirements of section 24f of the general property tax act, 1893 PA 206, MCL 211.24f. A proposal for a tax shall not be placed on the ballot unless the proposal is adopted by a resolution of the board and certified by the board not later than 60 days before the election to the county clerk of the county for inclusion on the ballot. The proposal shall be certified for inclusion on the ballot at the next eligible election, as specified by the board's resolution.

(3) If a majority of the electors in the county voting on the question of a tax approve the proposal as provided under subsection (1), the tax levy is authorized. Not more than 2 elections may be held in a calendar year on a proposal for a tax authorized under this act.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1219 Election; ballots; conduct.

Sec. 19.

(1) The county election commission of the county shall provide ballots for an election for a tax under section 17.

(2) An election for a tax shall be conducted by the city and township clerks and election officials of the municipalities located within the county.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1221 Close of registration and election; notices; results; final canvass; certification.

Sec. 21.

(1) If an election for a tax under section 17 is to be held in conjunction with a general election or a state primary election, the notices of close of registration and election shall be published as provided for by the state election laws. Otherwise, the county clerk of the county shall publish the notices of close of registration and election. The notice of close of registration shall include the ballot language of the proposal.

(2) The results of an election for a tax shall be canvassed by the board of county canvassers of the county. The board of county canvassers of the county shall make the final canvass of an election for a tax based on the returns of the election inspectors of the municipalities in that county. The board of county canvassers of the county shall certify the results of the election to the board of the authority.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1223 Levy and collection of tax.

Sec. 23.

A tax authorized to be levied by an authority under this act shall be levied and collected at the same time and in the same manner as provided by the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1225 Transfer of funds to art institute services provider.

Sec. 25.

Within 10 business days of the receipt of the funds from the local property tax collecting unit for the tax levied under this act, the authority shall transfer the funds, less the amount necessary to fund the payment of obligations incurred by the authority in accordance with this act, to the art institute services provider.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1227 Reimbursement of election costs to county or to municipality.

Sec. 27.

(1) If a majority of the electors in the county voting on the question of a tax as provided in section 17 approve the tax, the county clerk of the county shall charge the authority and the authority shall reimburse the county for the actual costs the county incurs in the election for the tax under section 17.

(2) If a municipality conducts the election and a majority of the electors in the county voting on the question of a tax as provided in section 17 approve the tax, the clerk of that municipality shall charge the authority and the authority shall reimburse the municipality for the actual costs the municipality incurs in conducting the election if the election is not held in conjunction with a regularly scheduled election in that municipality.

(3) If a majority of the electors in the county voting on the question of a tax as provided in section 17 approve the tax, in addition to costs reimbursed under subsection (1) or (2), a county or municipality shall charge the authority and the authority shall reimburse the county or municipality for actual costs that the county or municipality incurs and that are exclusively attributable to an election for a tax authorized under this act.

(4) The actual costs that a county or municipality incurs shall be based on the number of hours of work done in conducting the election, the rates of compensation of the workers, and the cost of materials supplied in the election.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010



Section 123.1229 Audit; financial plan; investment or deposit of funds.

Sec. 29.

(1) A board shall obtain an annual audit of the authority, and report on the audit and auditing procedures, in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit shall also be in accordance with generally accepted government auditing standards as promulgated by the United States general accounting office and shall satisfy federal regulations relating to federal grant compliance audit requirements.

(2) An authority shall prepare budgets and appropriations acts in the manner provided by sections 14 to 19 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.434 to 141.439.

(3) The state treasurer, the attorney general, a prosecuting attorney, bank, certified public accountant, certified public accounting firm, or other person shall have the same powers, duties, and immunities with respect to the authority as provided for local units in sections 6 to 20 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.440.

(4) If an authority ends a fiscal year in a deficit condition, the authority shall file a financial plan to correct the deficit condition in the same manner as provided in section 21(2) of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

(5) The board may authorize funds of the authority to be invested or deposited on a temporary basis before being transferred under section 25 in any investment or depository authorized under section 1 of 1943 PA 20, MCL 129.91.

History: 2010, Act 296, Imd. Eff. Dec. 16, 2010






Act 406 of 2012 LOCAL UNIT OF GOVERNMENT ESSENTIAL SERVICES SPECIAL ASSESSMENT ACT (123.1241 - 123.1247)

Compiler's Notes: Pursuant to section 34 of article IV of the state constitution of 1963, a legislative referendum on Act 80 of 2014 was presented to the electors as Proposal 14-1 at the August 5, 2014 primary election. The proposal read as follows:“APPROVAL OR DISAPPROVAL OF AMENDATORY ACT TO REDUCE STATE USE TAX AND REPLACE WITH A LOCAL COMMUNITY STABILIZATION SHARE TO MODERNIZE THE TAX SYSTEM TO HELP SMALL BUSINESSES GROW AND CREATE JOBS The amendatory act adopted by the Legislature would: 1. Reduce the state use tax and replace with a local community stabilization share of the tax for the purpose of modernizing the tax system to help small businesses grow and create jobs in Michigan. 2. Require Local Community Stabilization Authority to provide revenue to local governments dedicated for local purposes, including police safety, fire protection, and ambulance emergency services. 3. Increase portion of state use tax dedicated for aid to local school districts. 4. Prohibit Authority from increasing taxes. 5. Prohibit total use tax rate from exceeding existing constitutional 6% limitation. Should this law be approved? YES [ ] NO [ ]”.Act 80 of 2014 was approved by a majority of the voters at the August 5, 2014 primary election. The election results were certified by the Michigan Board of State Canvassers on August 22, 2014.



Act 392 of 2012 MUNICIPAL LIGHTING AUTHORITY ACT (123.1261 - 123.1295)

Section 123.1261 Short title.

Sec. 1.

This act shall be known and may be cited as the "municipal lighting authority act".

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1263 Definitions.

Sec. 3.

As used in this act:

(a) "Ancillary facility" means any revolving credit agreement, agreement establishing a line of credit, or a letter of credit; reimbursement agreement; interest rate exchange or similar agreement; currency exchange agreement; commodity exchange agreement; interest rate floor or cap; option, put, call, or similar agreement to hedge payment, currency, commodity, rate, spread, or similar exposure; investment agreement; float agreement; forward agreement or other investment arrangement; insurance contract; surety bond; commitment to purchase or sell securities; purchase or sale agreement or commitment; or other contract or agreement or other security agreement approved by an authority under this act, including without limitation any arrangement referred to in this act.

(b) "Authority" means a lighting authority incorporated under this act.

(c) "Best value" means a contract and procurement process to be followed by an authority that encourages and considers bids from locally headquartered companies and that considers use of the local workforce.

(d) "Board" means the board of directors of an authority.

(e) "Chief executive officer" means the mayor of the city.

(f) "Lighting system" or "system" means plants, works, instrumentalities, and properties used or useful in connection with providing lighting and necessary resources and appurtenances for the system.

(g) "Local government" means a city with a population of more than 600,000.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1265 Legislative intent; authority; manner of carrying out powers; public municipal corporation; lighting system assets; transfer of ownership or operational control.

Sec. 5.

(1) It is the intent of this act to provide an equitable and reasonable method and means of financing, operating, and maintaining a lighting system to supply lighting in sufficient quantities to a local government.

(2) The powers of the authority shall be carried out in a manner authorized by this act.

(3) A local government, by majority vote of its governing body, may incorporate an authority comprising the territory within its respective limits for acquiring, constructing, consolidating, purchasing, operating, or maintaining a municipally owned lighting system. The authority is a public municipal corporation with the rights, powers, and duties as provided in this act.

(4) Nothing in this act, nor the creation of an authority, shall be construed as transferring the ownership of any lighting system assets to the authority unless the transfer is specified in the articles of incorporation of the authority as provided in section 9 and the transfer is ratified in accordance with all applicable laws.

(5) A transfer of ownership or operational control of a lighting system to an authority shall not be considered a sale, lease, or disposal of any kind of an asset by the local government under any state or local law.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1267 Alteration of laws and regulations of utility franchise.

Sec. 7.

Nothing in this act shall be considered to alter the laws and regulations regarding utility franchises unless explicitly stated. The creation of an authority shall not be considered to create a new franchise as long as the authority only provides service within its own territory, which shall be composed of the territory within the local government and any area that the local government may be serving or permitted to serve under law on the effective date of this act.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1269 Articles of incorporation.

Sec. 9.

(1) A local government may adopt articles of incorporation by a majority vote of its governing body and incorporate an authority for the purpose of acquiring, owning, improving, enlarging, extending, constructing, operating, or maintaining a lighting system and providing lighting services.

(2) The articles of incorporation adopted under subsection (1) shall be signed by the mayor and clerk of that local government.

(3) The articles of incorporation adopted by a local government under subsection (1) shall be in a form substantially as follows:

"The foregoing articles of incorporation were adopted by the ____________________________ of the _______________ of ________________ County, Michigan, at a meeting held on the ____ day of __________, ______.

____________________

____________________ of the

____________________."

(4) The articles of incorporation shall specify best value objectives.

(5) One printed copy of the articles of incorporation certified as a true copy by the person or persons designated by the certification, with the date and place of the publication, shall be filed with the secretary of state and the clerk of the county in which the authority provides services. The authority becomes effective at the time provided in the articles of incorporation, but shall not be effective before the filing with the secretary of state and the county clerk.

(6) The validity of an authority is conclusively presumed unless questioned in an original action filed in the court of appeals within 60 days after the creation of the authority. The court of appeals has original jurisdiction to hear an action under this subsection. The court of appeals shall hear the action in an expedited manner.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1271 Authority as public municipal corporation and public body corporate; powers; maintenance of books and records; implementation of best value supply chain and procurement practice.

Sec. 11.

(1) An authority is a public municipal corporation. The authority is a public body corporate with the power to sue and be sued in any court of this state. The authority possesses all the powers necessary to carry out the purposes of its incorporation. The enumeration of any powers in this act shall not be construed as a limitation on an authority's general powers.

(2) An authority may do any of the following:

(a) Adopt bylaws for the regulation of the authority's affairs and the conducting of its business.

(b) Adopt an official seal and alter the seal at its pleasure.

(c) Maintain an office at a place or places within this state as it may designate.

(d) Sue and be sued in its own name, plead, and be impleaded.

(e) Determine the location of any project constructed by it under this act and determine, in its discretion and without reference to any other provisions of this act or any other law, the design, standards, and the materials of construction, and construct, maintain, repair, and operate the project.

(f) Issue bonds of the authority for any of its corporate purposes under those means as provided in this act.

(g) Adopt and promulgate rules and regulations for the use of any project operated or constructed by it under the provisions of this act.

(h) Acquire, hold, lease, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act.

(i) Engage engineering, legal, and other professional services as considered necessary to effectuate the purposes of the authority.

(3) The authority shall maintain its books and records and its funds on an enterprise fund basis. An authority shall not pay any net proceeds or profits to its local government, but may pay the local government for services provided.

(4) Following the appointment of the authority board, the board shall implement a best value supply chain and procurement practice and shall annually report to the governing body of the local government.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1273 Board of directors; appointment; expiration of term; qualifications; certification to be signed by board member; report by attorney general; failure of board member to make required certification.

Sec. 13.

(1) An authority created under this act shall be directed and governed by a board of directors consisting of 5 members appointed as provided in this section.

(2) The board shall be appointed as follows:

(a) Two members who are residents of the local government appointed by the chief executive officer of the local government for a term of service of 3 years, except that for the first appointments to the board, 1 of the members shall be appointed for a term of service of 4 years. If the chief executive officer of the local government fails to make an appointment to the board of directors within 42 days after the authority is created or fails to fill a vacancy on the authority within 70 days of the vacancy occurring, then the governing body of the local government has the power to make the appointment.

(b) Two members who are residents of the local government appointed by the governing body of the local government for a term of service of 3 years, except that for the first appointments to the board, 1 of the members shall be appointed for a term of service of 4 years. If the governing body of the local government fails to make an appointment to the board of directors within 42 days after the authority is created or fails to fill a vacancy on the authority within 70 days of the vacancy occurring, then the chief executive officer of the local government has the power to make the appointment.

(c) One member who is a resident of the local government appointed by the governing body of the local government, from a list of 3 names provided by the chief executive officer of the local government, for a term of service of 3 years.

(3) Notwithstanding any other provision of this act, the term of a member appointed to the board of directors under subsection (2) shall expire upon expiration of the term of the chief executive officer or the governing body of the local government.

(4) At least 1 board member appointed to an authority board shall be a professional engineer licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

(5) At least 1 board member appointed to an authority board shall be a certified public accountant who is licensed as a certified public accountant under article 7 of the occupational code, 1980 PA 299, MCL 339.720 to 339.736, or shall qualify as a financial expert as that term is defined by rule by the United States securities and exchange commission pursuant to section 407 of the Sarbanes-Oxley act of 2002, Public Law 107-204.

(6) At least 1 board member appointed to an authority board shall be an attorney licensed to practice in this state.

(7) At the time of his or her appointment to a board of directors, and no later than January 31 of each year, a board member of an authority board shall make a certification, signed under penalty of perjury, to the attorney general that states all of the following:

(a) Except as otherwise provided in this subdivision, he or she is not currently employed by or receiving a pension or any other form of income from any entity that has sought or received a contract with the authority. For purposes of this subdivision, income does not include stock dividends from or the sale of stock of publicly traded shares constituting less than 0.1% ownership in the entity.

(b) Except as otherwise provided in this subdivision, he or she does not own an interest in any entity that has sought or received a contract with the authority. For purposes of this subdivision, own does not include the ownership in the form of publicly traded shares constituting less than 0.1% ownership in the entity.

(c) He or she does not serve as an officer, director, or in a similar decision-making role in any entity that has sought or received a contract with the authority or that has a financial interest contrary to the authority in connection with any financing of the authority.

(8) A person shall not begin service as a board member until he or she completes and files the certification with the attorney general as required under this section.

(9) The attorney general shall publish a report no later than the last day of February of each year stating whether each member of an authority's board has filed the required certification and whether the certification was complete. The report shall be made available to the public on the office of attorney general's website as soon as practicable. If a report indicates that a board member has failed to make the required certification, a copy of the report shall be sent to the chief executive officer of each local government that authorized the incorporation of the authority and to the board member who failed to make the required certification. The local government shall provide the last known address for that board member to the attorney general upon request.

(10) If the required certification is not filed by a board member by the third day of March following the publication of the report by the attorney general, the term of office for that board member who fails to make the required certification under this section shall automatically terminate on the last day of March following the publication of the report by the attorney general.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1275 Meeting; selection of officers; bond; employees and other professional services; quorum; rules and bylaws; business conducted at public meeting; compliance with freedom of information act; annual audit; progress reports.

Sec. 15.

(1) Within 30 days following the appointment of the last board member to the board, the board shall hold its first meeting.

(2) At its first meeting, the board shall select a chairperson, treasurer, and any other officers as the board considers necessary. The board shall require the treasurer to post a suitable bond of not less than $100,000.00 issued by a responsible bonding entity, with the cost of the premium of the bond paid for by the authority.

(3) The board shall select, employ, and fix the compensation for employees of the board and contract for those engineering, legal, and other professional services that the board considers necessary to effectuate the purposes of the authority.

(4) A majority of the members of the board constitute a quorum for the purpose of conducting business and exercising powers of the authority. Official action may be taken by an authority upon the vote of a majority of the board members present, unless the articles of incorporation or authority bylaws require a larger number.

(5) The board shall adopt rules and bylaws governing its procedures and the holding of meetings. The board shall designate an office or location as its principal place of business.

(6) The business of the board shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. After organization, a board shall adopt a schedule of regular meetings and adopt a regular meeting date, place, and time.

(7) A board shall keep a written or printed record of each meeting, which record and any other document or record prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(8) A board shall provide for a system of accounts for the authority to conform to a uniform system required by law and for the auditing of the accounts of the authority. The board shall obtain an annual audit of the authority by an independent certified public accountant and report on the audit and auditing procedures in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit also shall be in accordance with generally accepted government auditing standards and shall satisfy federal regulations relating to federal grant compliance audit requirements.

(9) The board shall provide a monthly progress report to the chief executive officer and the governing body of the local government and shall make that monthly progress report available on the authority's internet website.

(10) The board shall provide an annual progress report to the chairpersons of the senate and house government operations committees and shall make that annual progress report available on the authority's internet website. The annual progress report shall detail the authority's operating revenues, expenditures, vendor contracts, and all major decisions on lighting within the local government, including all rulings concerning the future locations of streetlights within the local government.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1277 Plan for next 3 succeeding years; contents; acceptance or rejection by local governing body; revised plan; rejection; final proposed plan; adoption.

Sec. 17.

(1) On or before March 15 after the creation of the authority, and on or before March 15 of every second year after the creation of the authority, the board shall prepare and submit to the governing body of the local government a plan for the next 3 succeeding fiscal years. The plan shall contain all of the following:

(a) The number and placement of streetlights in the local government composing the authority.

(b) A budget that includes, but is not limited to, the following:

(i) Anticipated expenses of administration, operation, and maintenance of the authority and the lighting system.

(ii) Any reserve to be established for the administration, operation, and maintenance of the authority and the lighting system.

(iii) A statement showing the amounts necessary to retire all principal and interest on any bonds of the authority maturing during the applicable fiscal years.

(iv) A plan to implement best value practices.

(v) Any other item specified in the articles of incorporation of the authority.

(c) The budget prepared by the authority shall provide that any money derived from the collection of rates and charges shall be applied and used by the authority in the following manner and in the following priority:

(i) To provide for the payment during each fiscal year of all current expenses of administration, operation, and maintenance as may be necessary to preserve the lighting system in good repair and working order, including payments required under bonded indebtedness incurred in accordance with the authorization contained in this act.

(ii) In the discretion of the board, there may be set aside during each fiscal year money to provide a reserve fund for replacements or major repairs and improvements not anticipated or considered to be a part of current expenses of administration, operation, or maintenance of the lighting system.

(2) The governing body of the local government composing the authority may vote to accept or reject the plan. The governing body of the local government does not have the power to amend the plan in any respect. Unless the governing body of the local government votes to reject the plan within 45 days of its submittal, the plan is considered approved.

(3) If the governing body of the local government rejects the plan as provided in subsection (2), the authority shall revise the plan and shall submit the revised plan to the governing body of the local government within 30 days of the vote that rejected the plan.

(4) The governing body of the local government may vote to accept or reject the revised plan within 30 days of its submittal. Unless the governing body of the local government votes to reject the revised plan, the revised plan is considered approved.

(5) If the governing body of the local government votes to reject the revised plan, the governing body of the local government must contemporaneously adopt, by a vote of at least 2/3 of the members of the governing body of the local government elected and serving, a resolution that includes a list of items that, if altered, would result in a vote to adopt the plan. Failure to adopt a resolution in compliance with this subsection is considered acceptance of the revised plan by the governing body of the local government.

(6) If the governing body of the local government votes to reject the revised plan and submits the required resolution as provided in subsection (5), the authority shall prepare a final proposed plan not more than 20 days following the vote to reject the revised plan. The final proposed plan shall be sent to the chief executive officer of the local government, and the chief executive officer shall make the final proposed plan available on the local government's internet website as soon as is practicable. The final proposed plan shall also be made available at a public hearing to be held not more than 10 days after the final proposed plan is complete. Public comment shall be taken at the public hearing concerning the final proposed plan. On or after the tenth day after the public hearing, the authority shall vote on the final proposed plan.

(7) Except as otherwise provided in this subsection, if 2/3 of the board members of the authority vote to adopt the final proposed plan, it is adopted. If the final proposed plan incorporates a majority of the items identified in the appropriate resolution or resolutions adopted by the governing body of the local government, then the final proposed plan is adopted if approved by a majority vote of the board of directors of the authority.

(8) If a plan is not adopted on or before July 1 of the year in which a plan is required to be prepared under subsection (1), then the adopted plan shall be the final proposed plan, except that all changes identified in the resolution of the governing body submitted under this act are considered amendments to the final proposed plan so that the plan as adopted contains all changes listed in the resolution from the governing body.

(9) A plan adopted by the board may be amended by a vote of 4 of the 5 members on the board.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1279 Fiscal year; commencement; ending.

Sec. 19.

Unless the board, by resolution, establishes a different fiscal year, the fiscal year of the authority shall commence on July 1 of each year and end on the following June 30.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1280 Collective bargaining agreement; employment relationship between existing employees of local government and proposed authority; transfer of employees to authority; representation by labor organization; single seniority list; employee entering military service.

Sec. 20.

(1) The local government has the responsibility, authority, and right to manage and direct on behalf of the public the services performed or exercised as provided in the articles of incorporation to the extent the articles of incorporation are consistent with, and not otherwise limited by, this act.

(2) The contents or language of the articles of incorporation under this act shall be a permissive subject of collective bargaining between the local government and a bargaining representative of its employees. If the local government and a bargaining representative of its employees engage in collective bargaining before the articles of incorporation are approved and the local government and that bargaining representative reach an agreement on issues that would obligate an entity that will function as an employer in the authority, the articles of incorporation shall include those obligations.

(3) Nothing in this act creates an employment relationship between the existing employees of the local government and the proposed authority.

(4) An authority is effective through its articles of incorporation at least 180 days before the actual transfer of personnel and equipment. Before the authority's effective date, the local government shall affirm in writing to the authority those employees, if any, who will be transferred to the authority.

(5) If any employees who are transferred to the authority are represented by a labor organization, those employees are subject to their previous terms and conditions of employment until those terms and conditions of employment are modified in accordance with 1947 PA 336, MCL 423.201 to 423.217, or for 6 months after the transfer to the authority, whichever is earlier. Negotiations on a collective bargaining agreement with an authority shall begin no later than 180 days before the date the employees, if any, transfer to the authority.

(6) Subject to subsection (7), a representative of the employees or group of employees who previously represented or was entitled to represent the employees or group of employees under 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employees or group of employees if those employees or group of employees are transferred to the authority.

(7) This section does not limit the rights of employees, under applicable law, to assert that a bargaining representative protected by subsection (6) is no longer their representative. The employees of the authority are eligible as of the day the authority becomes effective through its articles of incorporation to choose their representative under 1947 PA 336, MCL 423.201 to 423.217. This subsection does not extend the time limits as provided in subsection (4).

(8) If multiple labor organizations assert the right to represent all or part of the authority's workforce or where a substantial portion of the transferred employees were not previously represented, in the absence of a voluntary mutual agreement, at the request of any party or on the initiative of the Michigan employment relations commission, the Michigan employment relations commission shall conduct a representation election.

(9) In the absence of a voluntary mutual agreement, the authority's workforce shall be merged by using a single seniority list for each of the same or similar classifications. The single seniority list shall be composed of all employees from the local government employed or having recall rights on the date of transfer and shall be used for purposes that include, but are not limited to, initial assignments, layoffs, recalls, and job bidding. Disputes concerning the single seniority list or use of the single seniority list shall be heard by a single arbitrator appointed by the Michigan employment relations commission.

(10) Nothing in this section requires a local government or an authority to assume a collective bargaining agreement between another local government and its employees.

(11) An employee who left the employ of the local government to enter the military service of the United States shall have the same employment rights as to the local government or the authority as he or she would have had under 1951 PA 263, MCL 35.351 to 35.356.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1281 Issuance of bonds.

Sec. 21.

(1) For the purpose of constructing, acquiring, improving, enlarging, or extending a lighting system, including the payment of engineering, legal, and financing expenses, and after the establishment of the initial service rates and the execution of contracts for the provision of construction services, purchase of power, and other related activities within the corporate limits of the authority, the authority may borrow money and issue revenue bonds and notes for the purposes provided in this section. The aggregate principal amount of the bonds and notes at no time shall exceed 5% of the total state equalized valuation of the property assessed in the local government comprising the authority.

(2) Revenue bonds are payable upon the terms and conditions specified by the authority in the resolution under which the authority issues the bonds or in a related trust agreement or trust indenture. The board of directors in the resolution authorizing the bonds, a trust indenture, ancillary facility, or other agreement entered into with respect to bonds of the authority may pledge any funds received or to be received by the authority for the payment of the bonds or other obligations of the authority under the agreement and create a first lien in favor of the holders of the bonds or a party subject to the agreement, including, but not limited to, funds received pursuant to a contract entered into under section 25. The principal of and interest on the bonds shall be payable, except as provided in this act, solely from the proceeds described in the resolution authorizing the bonds or trust indenture, and the proceeds may include revenues pledged directly to authority bonds pursuant to a contract entered into under section 25 by the local government.

(3) The resolution authorizing the issuance of bonds under this section shall include all of the following:

(a) A statement that the bonds are revenue bonds.

(b) A statement briefly describing the lighting system to be constructed, acquired, improved, or extended and the estimated cost of the lighting system.

(c) A statement that the contracts for services of the authority have been entered into with the local government comprising the authority.

(d) In the case of refunding bonds, identification of the parameters under which the bonds can be issued.

(e) Delegation for a time period at the board of directors' discretion to an officer, employee, or designated agent of the authority the power to issue, sell, and deliver bonds within the limits on those bonds established by the authority as to any of the following:

(i) Form.

(ii) Maximum interest rates.

(iii) Maturity dates.

(iv) Purchase price.

(v) Denominations.

(vi) Redemption dates and premiums, if any.

(vii) Nature of the security.

(viii) Selection of an applicable interest rate index.

(ix) The terms of ancillary facilities entered into in connection with the issuance of bonds.

(x) Other terms and conditions with respect to the bond issue that the authority prescribes.

(f) Specification of other details and matters that are considered necessary or advisable to provide for the prompt and orderly retirement of the bonds and the interest on the bonds at maturity.

(g) Provision for the deposit of revenues pledged for the payment of bonds issued under this section into a separate account for the purpose of paying principal and interest on those bonds, the administrative costs associated with those bonds, and any other bonds issued by the authority that are secured by those revenues. For purposes of this subdivision, principal and interest may include any fees related to an ancillary facility, if any.

(4) An authority may issue bonds under this section to refund any bonds by issuing new bonds if it considers the refunding expedient, whether or not the bonds to be refunded have matured, and may issue bonds partly to refund bonds that are outstanding and partly for restructuring or any of the authority's other authorized purposes.

(5) Bonds issued under this act shall not mature more than 30 years from the date of the original issuance.

(6) An authority may issue bond anticipation notes secured by the issuance of revenue bonds issued under this section in addition to the revenues that the authority is permitted to pledge as provided in this section.

(7) Any bonds issued under this act shall be sold to the Michigan finance authority created by Executive Reorganization Order No. 2010-2, MCL 12.194.

(8) Bonds issued by an authority under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Bonds issued by an authority under this act are not subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1283 Ancillary facility.

Sec. 23.

(1) An authority may enter into, amend, or terminate, as it determines necessary or appropriate, any ancillary facility for any of the following purposes:

(a) To facilitate the issue, sale, resale, purchase, repurchase, or payment of bonds, or the making or performance of swap contracts, including without limitation bond insurance, letters of credit, and liquidity facilities.

(b) To attempt to hedge risk or achieve a desirable effective interest rate or cash flow.

(2) An authority may enter into, amend, or terminate any ancillary facility as it determines necessary or appropriate or to place the obligations or investments of the authority, as represented by the bonds or the investment of bond proceeds, in whole or in part, on the interest rate, cash flow, or other basis desired by the authority. The ancillary facility may include without limitation contracts commonly known as interest swap agreements and futures or contracts providing for payments based on levels of, or changes in, interest rates. The authority may enter into these contracts or arrangements in connection with, or incidental to, entering into, or maintaining any agreement that secures bonds of the authority or any investment of reserves, or contract providing for investment of reserves, or similar ancillary facility guaranteeing an investment rate for a period of years.

(3) An authority's determination that an ancillary facility, or the amendment or termination of an ancillary facility, is necessary or appropriate is conclusive. The authority may determine the terms and conditions of an ancillary facility, including without limitation provisions as to security, default, termination, payments, remedy, and consent to service of process.

(4) Before an authority enters into any ancillary facility, the authority must have the consent of the Michigan finance authority.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1285 Contracts; trust agreement; definitions.

Sec. 25.

(1) An authority and the local government comprising the authority may enter into a contract providing for the construction, acquisition, improvement, enlargement, or extension of a lighting system, including the payment of engineering, legal, and financing expenses in connection with the lighting system, and after the establishment of the initial service rates and the execution of contracts for the provision of construction services, purchase of power, and other related activities within the corporate limits of the authority. Contracts shall provide for the rates and charges for the local government. The local government may pledge its full faith and credit for the payment of the obligation in the manner and times specified in the contract. If the local government makes this pledge, it may include in its annual tax levy an amount sufficient so the estimated collections from the tax levy will be sufficient to promptly pay when due the portion of the obligation falling due before the time of the following year's tax collection, subject to constitutional, statutory, and charter limitations. If the contract or an unlimited tax pledge in support of the contract has been approved by the electors of the local government, the tax may be in addition to any tax that the local government may otherwise be authorized to levy and may be imposed without limitation as to rate or amount, but shall not be in excess of the rate or amount necessary to pay the contractual obligation. If, at the time of making the annual tax levy, there are other funds on hand earmarked for the payment of the contractual obligation, credit for those funds may be taken upon the annual levy for the payment of the obligation. The contract is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The contract may provide for other funds to be raised and pledged by the local government by the use of 1 or more of the following additional methods:

(a) The levy of special assessments to the extent legally permitted by the local government. The procedures relative to the levying and collection of the special assessments shall conform as nearly as is applicable to charter or statutory provisions for the levying and collection, except that a petition is not required from property owners.

(b) The levy and collection of charges to users and beneficiaries of the service or services furnished by the lighting system.

(c) A pledge of revenue that would otherwise be received by the local government under the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177, as provided in subsection (3).

(d) The receipt of money derived from the imposition of taxes by this state, except to the extent that the use of the money for this purpose is expressly prohibited by the state constitution of 1963.

(e) The receipt of other funds that may be validly used for this purpose.

(3) If an authority issues bonds pursuant to this section to be paid from revenues from a contract entered into pursuant to this section, the local government, in furtherance of its obligations under the contract, may by resolution or order pledge revenues to be received by the local government pursuant to the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177, to bonds of the authority issued pursuant to the contract. If the local government pledges these revenues, all of the following apply:

(a) Before the pledge and the contract become effective, the local government shall do all of the following:

(i) Enter into a trust agreement with the authority, the Michigan finance authority, and a trustee to provide for both of the following:

(A) Collection of pledged revenues by public utilities and resale customers.

(B) Direct payment of those pledged revenues to the trustee for the purposes provided in this act.

(ii) Levy the tax.

(iii) Send a notice to each public utility and resale customer collecting the tax to remit those collections to the trustee designated in the trust agreement, pursuant to the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177.

(iv) Take all other steps necessary and convenient to arrange for and ensure the orderly collection of the taxes.

(b) After the pledge and contract become effective, the local government shall continue to do all of the following:

(i) Levy the tax at not lower than the rate at which the tax is levied when the contract becomes effective.

(ii) Take all other steps necessary and convenient to ensure orderly collection of the taxes.

(iii) Perform all of its other lawful obligations under the contract.

(c) The pledged revenues collected or to be collected by public utilities and resale customers shall be held in trust to be applied for the sole and exclusive benefit of authority bondholders to the extent and in the manner provided for by this act, the contract, and the trust agreement, and may not be commingled with any other funds.

(d) The pledged revenues are exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the local government other than for payment of debt service on the authority bonds and related administrative costs to which the contract and trust agreement apply. The pledged revenues shall be exempt from any further taxes or special assessments of this state or a political subdivision of this state.

(e) Although the pledged revenues are held in trust, to the extent that the local government or authority retains any interest in the pledged revenues, and solely to that extent, the pledged revenues shall be subject to a lien in favor of the authority bondholders. This lien is paramount and superior to all other liens and interests of any kind, including any interest of the local government or the authority, and shall be for the sole purpose of ensuring payment of the principal, interest, and related administrative costs of authority bonds secured by the contract and the trust agreement. The lien created is effected and perfected without delivery, recording, or notice.

(4) A trust agreement may provide that, should the trustee determine that it holds funds in excess of those it reasonably considers necessary to make bond payments obligated under the contract and trust agreement, the trustee may release some or all of the excess funds from the trust and distribute them to the local government.

(5) The local government may not enter into a contract pledging revenues pursuant to subsection (3) that would result in outstanding bonds secured by those pledged revenues having an aggregate annual debt service that exceeds $12,500,000.00 in any 1 year taking into account any anticipated federal credits as determined by the authority.

(6) As used in this section:

(a) "Bonds" includes any ancillary facility or other financing instruments entered into by the authority if the facilities are permitted by the contract entered into between the local government and the authority.

(b) "Pledged revenues" means all money to be received by the local government pursuant to the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177, to the extent pledged for repayment of authority bonds under the contract.

(c) "Public utilities" and "resale customers" mean those terms as defined in the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1287 Property as public property; exemption from taxes.

Sec. 27.

(1) The property of an authority created under this act is public property devoted to an essential public and governmental purpose. Income of an authority is for a public and governmental purpose.

(2) Except as otherwise provided in this subsection, the property of an authority created under this act and its income, activities, and operations are exempt from all taxes and special assessments of this state or a political subdivision of this state. Property of an authority and its income, activities, and operations that are leased to private persons are not exempt from any tax or special assessment of this state or a political subdivision of this state. Property of an authority is exempt from any ad valorem property taxes levied under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or other law of this state authorizing the taxation of real or personal property. An authority is an entity of government for purposes of section 4a(1)(a) of the general sales tax act, 1933 PA 167, MCL 205.54a, and section 4(1)(h) of the use tax act, 1937 PA 94, MCL 205.94.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1289 Acquisition of property.

Sec. 29.

An authority may acquire property for a lighting system by purchase, construction, lease, gift, or devise, either within or outside its corporate limits. The authority may hold, manage, control, sell, exchange, or lease the property, except that if the property at issue was purchased, constructed, gifted, devised, leased, or otherwise came into the authority's ownership or control from the local government, the authority may not sell, exchange, or otherwise dispose of the property unless the other party to the transaction is the local government that previously owned the property so that the property will return to the ownership of the local government that owned the property before the transfer to the authority.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1291 Advance or loan of money from local governing body to authority.

Sec. 31.

The governing body of the local government comprising the authority may advance or loan to the authority any money required for administrative expenses or for the purpose of obtaining maps, plans, designs, specifications, and cost estimates of a proposed lighting system. An advance or loan may be included as a part of any bond issue by the authority under this act and repaid to the local government upon the sale of the bonds.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1293 Powers in addition to charter or statute.

Sec. 33.

The powers granted under this act are in addition to those granted by any charter or statute.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012



Section 123.1295 Construction of act.

Sec. 35.

This act shall be liberally construed in the interest of the public health, safety, and welfare of the persons and property within an authority created under this act.

History: 2012, Act 392, Imd. Eff. Dec. 19, 2012






Act 407 of 2012 MICHIGAN METROPOLITAN AREAS METROPOLITAN AUTHORITY ACT (123.1311 - 123.1330)

Compiler's Notes: Pursuant to section 34 of article IV of the state constitution of 1963, a legislative referendum on Act 80 of 2014 was presented to the electors as Proposal 14-1 at the August 5, 2014 primary election. The proposal read as follows:“APPROVAL OR DISAPPROVAL OF AMENDATORY ACT TO REDUCE STATE USE TAX AND REPLACE WITH A LOCAL COMMUNITY STABILIZATION SHARE TO MODERNIZE THE TAX SYSTEM TO HELP SMALL BUSINESSES GROW AND CREATE JOBS The amendatory act adopted by the Legislature would: 1. Reduce the state use tax and replace with a local community stabilization share of the tax for the purpose of modernizing the tax system to help small businesses grow and create jobs in Michigan. 2. Require Local Community Stabilization Authority to provide revenue to local governments dedicated for local purposes, including police safety, fire protection, and ambulance emergency services. 3. Increase portion of state use tax dedicated for aid to local school districts. 4. Prohibit Authority from increasing taxes. 5. Prohibit total use tax rate from exceeding existing constitutional 6% limitation. Should this law be approved? YES [ ] NO [ ]”.Act 80 of 2014 was approved by a majority of the voters at the August 5, 2014 primary election. The election results were certified by the Michigan Board of State Canvassers on August 22, 2014.



Act 86 of 2014 LOCAL COMMUNITY STABILIZATION AUTHORITY ACT (123.1341 - 123.1362)

Section 123.1341 Short title.

Sec. 1.

This act shall be known and may be cited as the "local community stabilization authority act".

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1343 Legislative findings; declarations; purpose of act.

Sec. 3.

(1) The legislature finds and declares all of the following:

(a) That there exists in this state a continuing need to strengthen and revitalize the economy of this state and to organize the activities of local government in metropolitan areas in a manner that reduces governmental barriers to economic growth, facilitates economic development, helps small businesses grow, preserves communities and strengthens neighborhoods, prevents or reduces unemployment, and creates jobs.

(b) That under section 27 of article VII of the state constitution of 1963, the legislature may establish in metropolitan areas additional forms of government or authorities with power, duties, and jurisdictions as the legislature shall provide.

(c) That it is necessary and appropriate for the promotion of the health, safety, and welfare of the people of this state to enable the formation of metropolitan governments designed to perform multipurpose functions.

(d) That the formation of a metropolitan government under this act and the powers conferred by this act constitute a necessary program and serve a necessary public purpose.

(2) The purpose of this act is to do all of the following:

(a) Establish an authority to perform multipurpose functions in the metropolitan areas of this state.

(b) Promote the public health, safety, welfare, convenience, and prosperity of this state and its metropolitan areas.

(c) Modernize the tax system to help small businesses grow and create jobs in this state.

(d) Dedicate revenue for local purposes, including, but not limited to, police safety, fire protection, and ambulance emergency services.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1345 Definitions.

Sec. 5.

As used in this act:

(a) "Acquisition cost" means that term as defined in section 3 of the state essential services assessment act, 2014 PA 92, MCL 211.1053, multiplied by the following percentages:

(i) For eligible personal property reported to the department and described in section 5(2)(a) of the state essential services assessment act, 2014 PA 92, MCL 211.1055, 100%.

(ii) For eligible personal property reported to the department and described in section 5(2)(b) of the state essential services assessment act, 2014 PA 92, MCL 211.1055, 52.1%.

(iii) For eligible personal property reported to the department and described in section 5(2)(c) of the state essential services assessment act, 2014 PA 92, MCL 211.1055, 37.5%.

(b) "Ambulance services" means patient transport services, nontransport prehospital life support services, and advanced life support, paramedic, and medical first-responder services.

(c) "Authority" means the local community stabilization authority, a metropolitan authority established under section 7.

(d) "Captured value" means 1 or more of the following:

(i) For a tax increment finance authority under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672, captured taxable value as determined in sections 2 and 7 of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2652 and 125.2657.

(ii) For a tax increment finance authority under 1975 PA 197, MCL 125.1651 to 125.1681, captured assessed value as defined in section 1 of 1975 PA 197, MCL 125.1651.

(iii) For a tax increment finance authority under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, captured assessed value as defined in section 1 of the tax increment finance authority act, 1980 PA 450, MCL 125.1801.

(iv) For a tax increment finance authority under the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174, captured assessed value as defined in section 2 of the local development financing act, 1986 PA 281, MCL 125.2152.

(v) For a tax increment finance authority under the historic neighborhood tax increment finance authority act, 2004 PA 530, MCL 125.2841 to 125.2866, captured assessed value as defined in section 2 of the historic neighborhood tax increment finance authority act, 2004 PA 530, MCL 125.2842.

(vi) For a tax increment finance authority under the corridor improvement authority act, 2005 PA 280, MCL 125.2871 to 125.2899, captured assessed value as defined in section 2 of the corridor improvement authority act, 2005 PA 280, MCL 125.2872.

(vii) For a tax increment finance authority under the neighborhood improvement authority act, 2007 PA 61, MCL 125.2911 to 125.2932, captured assessed value as defined in section 2 of the neighborhood improvement authority act, 2007 PA 61, MCL 125.2912.

(viii) For a tax increment finance authority under the water resource improvement tax increment finance authority act, 2008 PA 94, MCL 125.1771 to 125.1793, captured assessed value as defined in section 2 of the water resource improvement tax increment finance authority act, 2008 PA 94, MCL 125.1772.

(ix) For a tax increment finance authority under the private investment infrastructure funding act, 2010 PA 250, MCL 125.1871 to 125.1883, captured assessed value as defined in section 2 of the private investment infrastructure funding act, 2010 PA 250, MCL 125.1872.

(x) For a tax increment finance authority under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27, captured assessed value as defined in section 23 of the nonprofit street railway act, 1867 PA 35, MCL 472.23.

(e) "Commercial personal property" means, except as otherwise provided in subparagraph (iii), all of the following:

(i) Personal property classified as commercial personal property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(ii) Personal property subject to the industrial facilities tax under section 14(1) or (4) of 1974 PA 198, MCL 207.564, that is sited on land classified as commercial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(iii) Commercial personal property does not include personal property that after 2012 was classified in the municipality where it is currently located as real property or utility personal property.

(f) "Council" means the council established for the authority under section 9.

(g) "Debt loss" means, for a municipality that is not a local school district, intermediate school district, or tax increment finance authority, the amount of ad valorem property taxes and any specific tax levied for the payment of principal and interest of obligations either approved by the voters before January 1, 2013 or incurred before January 1, 2013 pledging the unlimited or limited taxing power of the municipality that are lost as a result of the exemption of industrial personal property and commercial personal property under sections 9m, 9n, and 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o.

(h) "Department" means the department of treasury.

(i) "Eligible personal property" means personal property described in section 3(e)(i), (iii), and (iv) of the state essential services assessment act, 2014 PA 92, MCL 211.1053.

(j) "Essential services" means all of the following:

(i) Ambulance services.

(ii) Fire services.

(iii) Police services.

(iv) Jail operations.

(v) The funding of pensions for personnel providing services described in subparagraphs (i) to (iv).

(k) "Fire services" means services in the prevention and suppression of fire, homeland security response, hazardous materials response, rescue, fire marshal, and medical first-responder services.

(l) "Fiscal year" means either an annual period that begins on October 1 and ends on September 30 or the fiscal year for the authority established by the council.

(m) "Increased captured value" means the anticipated increase in captured value for all industrial personal property and commercial personal property in a tax increment finance authority that would have occurred as a result of either the addition of personal property as part of a specific project or the expiration of an exemption under section 7k, 7ff, or 9f of the general property tax act, 1893 PA 206, MCL 211.7k, 211.7ff, and 211.9f, after 2013 if the exemptions under section 9m, 9n, or 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o, were not in effect. In order for an anticipated increase in captured value to qualify as increased captured value, the tax increment financing plan must have demonstrated before 2013 that the tax increment finance authority was relying on this anticipated increase in captured value to pay 1 or more qualified obligations by specifically projecting the anticipated increase in captured value that would be used to pay the qualified obligations and the plan must meet all of the following:

(i) The tax increment financing plan was fully approved by the governing body of the applicable local government not later than December 31, 2012. This does not prevent subsequent amendment to the tax increment financing plan, provided the amendment does not change the amount of any obligation under the plan, the scope of the project or projects described in the plan, or the time needed to repay any obligation.

(ii) If the tax increment financing plan is part of a brownfield plan under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672, any needed work plans were also approved by the appropriate state agencies not later than December 31, 2012. This does not prevent subsequent amendment to a work plan, provided the amendment does not change the amount of any obligation under the plan, the scope of the project or projects described in the plan, or the time needed to repay any obligation.

(iii) The tax increment financing plan identifies a particular site owner and site occupant that is engaged in industrial processing or direct integrated support, as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m. This does not preclude a change in the site owner or occupant, provided that change in the site owner or occupant did not result from a financial difficulty encountered during the construction and installation of the project and provided change in the site owner or occupant will not result in any change in the project.

(iv) The tax increment financing plan identifies a particular project on a specific parcel and that project includes the addition of particular personal property that is eligible manufacturing personal property, as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m, that is also identified in the tax increment financing plan.

(v) The personal property that is eligible manufacturing personal property, as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m, and is identified in the tax increment financing plan comprises not less than 20% of the true cash value of the improvements to be made as part of the specific project identified in the tax increment financing plan. The requirement under this subparagraph does not apply to the addition of personal property as a result of the expiration of an exemption under section 7k, 7ff, or 9f of the general property tax act, 1893 PA 206, MCL 211.7k, 211.7ff, and 211.9f.

(vi) Before December 31, 2012, the specific project identified in the tax increment financing plan had obtained all necessary local zoning approvals, including any necessary rezoning, special land use, and site plan approvals for that project.

(vii) Before December 31, 2012, orders had been placed and significant investments made in the personal property that is eligible manufacturing personal property, as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m, to be located on the site.

(n) "Increased value from expired tax exemptions" means the increase in taxable value subject to tax of industrial personal property and commercial personal property placed in service before 2013 that would have occurred after 2013 if the exemptions under section 9m or 9n of the general property tax act, 1893 PA 206, MCL 211.9m and 211.9n, were not in effect as a result of the expiration of an exemption under section 7k, 7ff, or 9f of the general property tax act, 1893 PA 206, MCL 211.7k, 211.7ff, and 211.9f, that had been in effect in 2013, assuming an exemption under section 7k of the general property tax act, 1893 PA 206, MCL 211.7k, was not extended under section 11a of 1974 PA 198, MCL 207.561a, and an exemption under section 9f of the general property tax act, 1893 PA 206, MCL 211.9f, was not extended under section 9f(8) of the general property tax act, 1893 PA 206, MCL 211.9f.

(o) "Industrial personal property" means, except as otherwise provided in subparagraph (iii), all of the following:

(i) Personal property classified as industrial personal property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(ii) Personal property subject to the industrial facilities tax under section 14(1) or (4) of 1974 PA 198, MCL 207.564, that is sited on land classified as industrial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(iii) Industrial personal property does not include personal property that after 2012 was classified in the municipality where it is currently located as real property or utility personal property.

(p) "Jail operations" means all of the following:

(i) The operation of a jail, holding cell, holding center, or lockup as those terms are defined in section 62 of the corrections code of 1953, 1953 PA 232, MCL 791.262.

(ii) The operation of a juvenile detention facility by a county juvenile agency as authorized under section 7 of the county juvenile agency act, 1998 PA 518, MCL 45.627.

(q) "Local community stabilization share" means that portion of the use tax levied by the authority and authorized under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(r) "Municipality" includes, but is not limited to, the following:

(i) Counties.

(ii) Cities.

(iii) Villages.

(iv) Townships.

(v) Authorities, excluding an authority created under this act.

(vi) Local school districts.

(vii) Intermediate school districts.

(viii) Community college districts.

(ix) Libraries.

(x) Other local and intergovernmental taxing units.

(s) "Personal property exemption loss" means 1 of the following:

(i) For a municipality that is not a local school district, intermediate school district, or tax increment finance authority, the 2013 taxable value of commercial personal property and industrial personal property minus the current year taxable value of commercial personal property and industrial personal property and minus the small taxpayer exemption loss. The calculation under this subparagraph must be modified for municipality boundary changes to the extent that the boundary changes affect the property taxes levied by the municipality.

(ii) For a municipality that is a local school district, intermediate school district, or tax increment finance authority, the 2013 taxable value of commercial personal property and industrial personal property minus the current year taxable value of commercial personal property and industrial personal property. The calculation under this subparagraph must be modified for municipality boundary changes to the extent that the boundary changes affect the property taxes levied by the municipality.

(t) "Police services" means law enforcement services for the prevention and detection of crime, the enforcement of laws and ordinances, homeland security response, and medical first-responder services.

(u) "Qualified loss" means the amounts calculated under section 14(1) that are not distributed to the municipality under section 17(4)(a).

(v) "Qualified obligation" means a written promise to pay by a tax increment finance authority, whether evidenced by a contract, agreement, lease, sublease, bond, resolution promising repayment of an advance, or note, or a requirement to pay imposed by law. A qualified obligation does not include a payment required solely because of default upon an obligation, employee salary, or consideration paid for the use of municipal offices. A qualified obligation does not include bonds that have been economically defeased by refunding.

(w) "School debt loss" means the amount of revenue lost from ad valorem property taxes and any specific tax specifically levied for the payment of principal and interest of obligations approved by the electors before January 1, 2013 or obligations pledging the unlimited taxing power of a local school district or intermediate school district incurred before January 1, 2013, as a result of the exemption of industrial personal property and commercial personal property under sections 9m, 9n, and 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o.

(x) "School operating loss not reimbursed by the school aid fund" means the amount of revenue lost from ad valorem property taxes levied under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, as a result of the exemption of industrial personal property and commercial personal property under sections 9m, 9n, and 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o, for mills other than basic school operating mills, as that term is defined in section 2c of the use tax act, 1937 PA 94, MCL 205.92c.

(y) "Small taxpayer exemption loss" means 1 of the following:

(i) For the 2014 calendar year, the 2013 taxable value of commercial personal property and industrial personal property minus the 2014 taxable value of commercial personal property and industrial personal property. The calculation under this subparagraph must be modified for municipality boundary changes to the extent that the boundary changes affect the property taxes levied by the municipality.

(ii) For the 2015 calendar year and subsequent calendar years, the greater of the amount calculated under subparagraph (i) and the 2013 taxable value of commercial personal property and industrial personal property minus the 2015 taxable value of commercial personal property and industrial personal property. The calculation under this subparagraph must be modified for municipality boundary changes to the extent that the boundary changes affect the property taxes levied by the municipality.

(z) "Specific tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572.

(aa) "Tax increment finance authority" means an authority created under 1 or more of the following:

(i) 1975 PA 197, MCL 125.1651 to 125.1681.

(ii) The tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830.

(iii) The local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174.

(iv) The brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672.

(v) The historic neighborhood tax increment finance authority act, 2004 PA 530, MCL 125.2841 to 125.2866.

(vi) The corridor improvement authority act, 2005 PA 280, MCL 125.2871 to 125.2899.

(vii) The neighborhood improvement authority act, 2007 PA 61, MCL 125.2911 to 125.2932.

(viii) The water resource improvement tax increment finance authority act, 2008 PA 94, MCL 125.1771 to 125.1793.

(ix) The private investment infrastructure funding act, 2010 PA 250, MCL 125.1871 to 125.1883.

(x) The nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27.

(bb) "Tax increment small taxpayer loss" means the amount of revenue lost by a municipality that is a tax increment finance authority due to the exemption provided by section 9o of the general property tax act, 1893 PA 206, MCL 211.9o.

(cc) "Taxable value" means all of the following:

(i) Except as otherwise provided in subparagraph (ii), that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(ii) For real or personal property subject to the industrial facilities tax under section 14(3) or (4) of 1974 PA 198, MCL 207.564, 50% of that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(dd) "Total qualified loss" means the total amount of qualified losses of all municipalities, as determined by the department.

(ee) "Utility personal property" means that term as described in section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2015, Act 122, Imd. Eff. July 10, 2015



Section 123.1347 Local community stabilization authority; establishment; public body corporate and special authority; property of authority as public property; exemption from taxes and special assessments; presumption of validity; jurisdiction.

Sec. 7.

(1) The local community stabilization authority is established as a metropolitan government for the metropolitan areas of this state under section 27 of article VII of the state constitution of 1963. The authority is a public body corporate and a special authority. The authority is not an agency or instrumentality of state government.

(2) The property of the authority is public property devoted to an essential public and governmental purpose. Any income of the authority is for a public and governmental purpose.

(3) Property of the authority and its income, activities, and operations are exempt from all taxes and special assessments of this state or a political subdivision of this state. Property of the authority is exempt from any ad valorem property taxes levied under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or other law of this state authorizing the taxation of real or personal property. The authority is an entity of government for purposes of section 4a(1)(a) of the general sales tax act, 1933 PA 167, MCL 205.54a, and section 4(1)(h) of the use tax act, 1937 PA 94, MCL 205.94.

(4) The validity of the creation of the authority is presumed unless held invalid by the court of appeals in an original action filed in the court of appeals not later than 60 days after the establishment of the authority under this section. The court of appeals has original jurisdiction to hear an action under this subsection. The court shall hear the action in an expedited manner.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1349 Authority council; establishment as governing body; membership; appointment; terms; vacancy; chairperson; oath of office; compensation; reimbursement for travel and expenses; discharge of duties; meeting; election of officers; conduct of business at public meeting; special meeting; availability of records to public; system of accounts; annual audit; budget; procurement policy; members as public servants; ethics manual; conflict of interest; removal from office.

Sec. 9.

(1) The authority council is established as the governing body of the authority. The powers, duties, functions, and responsibilities of the authority are vested in the council. The council shall consist of 5 residents of this state appointed by the governor. Not less than 3 members of the council shall be residents of separate metropolitan areas within this state. An officer or employee of this state may not serve as a member of the council.

(2) Of the members of the council initially appointed by the governor, 1 member shall be appointed for an initial term of 5 years, 1 member shall be appointed for an initial term of 4 years, 1 member shall be appointed for an initial term of 3 years, 1 member shall be appointed for an initial term of 2 years, and 1 member shall be appointed for an initial term of 1 year. After the initial appointments, a member of the council shall be appointed for a term of 6 years. If a vacancy on the council occurs other than by expiration of a term, the vacancy shall be filled in the same manner as the original appointment for the balance of the unexpired term. A member of the council may continue to serve until a successor is appointed and qualified. The governor shall designate a member of the council to serve as its chairperson at the pleasure of the governor.

(3) An individual appointed as a member of the council shall take the oath of office as provided under section 1 of article XI of the state constitution of 1963.

(4) A member of the council shall serve without compensation but may be reimbursed by the authority for necessary travel and expenses to the extent not prohibited by law and consistent with a reimbursement policy adopted by the council.

(5) A member of the council shall discharge the duties of his or her position in a nonpartisan manner, in good faith, and with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging his or her duties, a member of the council, when acting in good faith, may rely upon any of the following:

(a) The opinion of legal counsel for the authority.

(b) The report of an independent appraiser selected by the council.

(c) Financial statements of the authority represented to the member of the council to be correct by the officer of the authority having charge of its books of account or stated in a written report by an auditor or a certified public accountant, or a firm of certified accountants, to reflect the financial condition of the authority.

(6) Within not more than 30 days following appointment of the initial members of the council, the council shall hold its first meeting at a date and time determined by the chairperson of the council. The council shall elect from among the members of the council an individual to serve as vice-chairperson of the council and secretary of the council and may elect other officers as the council considers necessary. All officers under this subsection shall be elected annually by the council.

(7) The council shall conduct its business at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The council shall adopt bylaws consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, governing its procedures and the holding of meetings. After organization, the council shall adopt a schedule of regular meetings and adopt a regular meeting date, place, and time. A special meeting of the council may be called by the chairperson of the council or as provided in bylaws adopted by the council. Notice of a special meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(8) The council shall keep a written or printed record of each meeting, which record and any other document or record prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(9) The council shall provide for a system of accounts for the authority to conform to a uniform system required by law and for the auditing of the accounts of the authority. The council shall obtain an annual audit of the authority by an independent certified public accountant and report on the audit and auditing procedures in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit also shall be in accordance with generally accepted government auditing standards.

(10) Before the beginning of each fiscal year, the council shall prepare a budget for the authority containing an itemized statement of the estimated expenses and revenue of the authority from all sources for the next fiscal year. Before final adoption of the budget, the council shall hold a public hearing as required by 1963 (2nd Ex Sess) PA 43, MCL 141.411 to 141.415, and the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The council shall adopt a budget for the fiscal year in compliance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(11) The council shall adopt a procurement policy consistent with the requirements of state law relating to procurement. The procurement policy shall address all of the following:

(a) The purchase of, the contracting for, and the providing of supplies, materials, services, insurance, utilities, third-party financing, equipment, printing, and all other items as needed by the authority to efficiently and effectively meet the needs of the authority using competitive procurement methods to secure the best value for the authority.

(b) That the council shall make all discretionary decisions concerning the solicitation, award, amendment, cancellation, and appeal of authority contracts.

(c) Control, supervision, management, and oversight of each contract to which the authority is a party.

(d) Monitoring of contracts to assure the contract is being performed in compliance with the terms of the contract and applicable law.

(12) Members of the council are public servants subject to 1968 PA 317, MCL 15.321 to 15.330, and are subject to any other applicable law with respect to conflicts of interest. The council shall establish policies and procedures requiring periodic disclosure of relationships which may give rise to conflicts of interest. The council shall require that a member of the council with a direct interest in any matter before the authority disclose the member's interest before the council takes any action with respect to the matter. The council shall establish an ethics manual for the authority governing authority business and the conduct of authority officers and employees. The authority shall establish policies that are no less stringent than those provided for public officers and employees by 1973 PA 196, MCL 15.341 to 15.348, and coordinate efforts for the authority to preclude the opportunity for and the occurrence of transactions by the authority that would create a conflict of interest involving officers or employees of the authority. At a minimum, the policies shall include compliance by each officer or employee who regularly exercises significant discretion over the award and management of authority procurements with policies governing all of the following:

(a) Immediate disclosure of the existence and nature of any financial interest that could reasonably be expected to create a conflict of interest.

(b) Withdrawal by an officer or employee from participation in or discussion or evaluation of any recommendation or decision involving an authority procurement that would reasonably be expected to create a conflict of interest for that officer or employee.

(13) The governor may remove a member of the council from office for gross neglect of duty, corrupt conduct in office, or any other misfeasance or malfeasance in office.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1351 Powers, duties, functions, and responsibilities of authority.

Sec. 11.

(1) The authority may exercise all of the following powers, duties, functions, and responsibilities:

(a) Powers, duties, functions, and responsibilities vested in the authority under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(b) Exercise the powers, duties, functions, and responsibilities vested in the authority or the metropolitan extension telecommunications rights-of-way oversight authority under this act or the metropolitan extension telecommunications rights-of-way oversight act, 2002 PA 48, MCL 484.3101 to 484.3120, and other laws of this state. The authority may exercise the powers, duties, functions, and responsibilities under this subdivision through a director hired by the authority.

(2) When exercising the powers, duties, functions, and responsibilities vested in the authority under subsection (1), the authority may do 1 or more of the following:

(a) Establish and maintain an office.

(b) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(c) Sue and be sued in its own name and plead and be impleaded.

(d) Solicit, receive, and accept gifts or grants from any public or private source.

(e) Employ personnel, contract for goods and services, and enter into agreements with other governmental entities.

(f) Establish 1 or more depositories for authority money and invest authority money under an investment policy consistent with this act and 1943 PA 20, MCL 129.91 to 129.97a.

(g) Acquire, hold, and dispose of interests in property.

(h) Incur indebtedness, but only in the manner and to the extent authorized by law.

(3) The powers, duties, functions, and responsibilities of the authority may be exercised throughout this state, including all the metropolitan areas of this state. The authority possesses the jurisdiction to exercise its functions on a statewide basis and may do other things and take other action necessary or convenient to the exercise of the powers, duties, functions, and responsibilities of the authority under this section if they relate to the purposes and jurisdiction of the authority.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1352 Local community stabilization share; power of authority to levy; limitation; receipt and collection by department; generated money as money of authority.

Sec. 12.

(1) The authority has the exclusive power to levy the local community stabilization share under the use tax act, 1937 PA 94, MCL 205.91 to 205.111. The authority is authorized to levy the local community stabilization share under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and shall levy the local community stabilization share at the rate provided under section 3 of the use tax act, 1937 PA 94, MCL 205.93, but is not authorized to increase the rate of the local community stabilization share. The authority is not authorized to increase any other tax.

(2) The department shall administer under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, the receipt and collection of the local community stabilization share on behalf of the authority as an agent of the authority. The authority may enter into an agreement with the department relating to the receipt and collection of the local community stabilization share and the payment of the authority revenue generated by the local community stabilization share to the authority.

(3) Money generated by the local community stabilization share is money of the authority, not state funds, and shall not be credited to the state treasury as state funds.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1353 Report by city and township assessor to county equalization director; report by county equalization director to department; compilation of municipality's information; calculation of millage rate and debt loss or school debt loss; report of increased value from expired tax exemptions.

Sec. 13.

(1) Not later than June 5, 2014, the assessor for each city and township shall report to the county equalization director all of the following:

(a) The 2013 taxable value of commercial personal property and industrial personal property for each municipality in the city or township.

(b) The 2014 taxable value of commercial personal property and industrial personal property for each municipality in the city or township.

(c) The small taxpayer exemption loss for each municipality in the city or township.

(2) Not later than June 20, 2014, the equalization director for each county shall report to the department the information described in subsection (1) for each municipality in the county. For each municipality levying a millage in more than 1 county, the county equalization director responsible for compiling the municipality's taxable value under section 34d of the general property tax act, 1893 PA 206, MCL 211.34d, shall compile the municipality's information described in subsection (1).

(3) Not later than June 5, 2015, and each June 5 thereafter, the assessor for each city and township shall report to the county equalization director the current year taxable value of commercial personal property and industrial personal property for each municipality in the city or township. Not later than June 20, 2015, and each June 20 thereafter, the equalization director for each county shall report to the department the current year taxable value of commercial personal property and industrial personal property for each municipality in the county. For each municipality levying a millage in more than 1 county, the county equalization director responsible for compiling the municipality's taxable value under section 34d of the general property tax act, 1893 PA 206, MCL 211.34d, shall compile the municipality's information described in this subsection.

(4) Not later than August 15, 2014, and each August 15 thereafter, each municipality shall report to the department the millage rate levied or to be levied that year for a millage described in section 5(g) or (w) that is used to calculate an appropriation under section 17(1)(a) or a distribution under section 17(4)(a)(i). For 2014 and 2015, the rate of that millage shall be calculated using the sum of the municipality's taxable value and the municipality's small taxpayer exemption loss. Beginning in 2016 and each year thereafter, the rate of that millage shall be calculated using the sum of the municipality's taxable value and the municipality's personal property exemption loss. For 2014 and 2015, the department shall calculate each municipality's debt loss or school debt loss by multiplying the municipality's millage rate reported under this subsection by the municipality's small taxpayer exemption loss. Beginning in 2016 and each year thereafter, the department shall calculate each municipality's school debt loss by multiplying the municipality's millage rate reported under this subsection by the municipality's personal property exemption loss.

(5) The department shall calculate and make available to each municipality by May 1 of each year that municipality's sum of the lowest rate of each individual millage levied in the period between 2012 and the year immediately preceding the current year. For a municipality, other than a municipality described in section 14, the calculation shall exclude debt millage. For an individual millage rate not levied in 1 of the years, the lowest millage rate is zero. A millage used to make the calculations under this act must be levied against both real property and personal property.

(6) Not later than June 5, 2016, and each June 5 thereafter, the assessor for each city and township shall report to the county equalization director the increased value from expired tax exemptions for each municipality that is subject to section 14(2) and that levies taxes in the city or township. Not later than June 20, 2016, and each June 20 thereafter, the equalization director for each county shall report to the department the increased value from expired tax exemptions for each municipality that is subject to section 14(2) and that levies taxes in the city or township. For each municipality subject to section 14(2) that levies a millage in more than 1 county, the county equalization director responsible for compiling the municipality's taxable value under section 34d of the general property tax act, 1893 PA 206, MCL 211.34d, shall compile the municipality's information described in this subsection.

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2015, Act 122, Imd. Eff. July 10, 2015



Section 123.1354 Municipality not local school district, intermediate school district, or tax increment finance authority; municipality that is county, township, village, city, or authority providing essential services; duties of department.

Sec. 14.

(1) Not later than November 7, 2016, and each September 7 thereafter, for each municipality that is not a local school district, intermediate school district, or tax increment finance authority, the department shall do all of the following:

(a) Calculate the municipality's personal property exemption loss.

(b) Multiply the municipality's personal property exemption loss by the millage rates calculated under section 13(5).

(c) Adjust the amount calculated under subdivision (b) by the amount required to reflect the final order of a court or body of competent jurisdiction related to any prior year calculation under this subsection. An adjustment under this subdivision shall only be made for municipalities for which changes in prior year taxable values can be calculated from taxable values reported under section 151(1) of the state school aid act of 1979, 1979 PA 94, MCL 388.1751.

(d) Adjust the amount calculated under subdivision (b), as adjusted by subdivision (c), by the amount calculated under section 16a(2) for captured taxes levied by the municipality not including taxes attributable to increased captured value.

(2) Not later than November 7, 2016, and each September 7 thereafter, for each municipality that is a county, township, village, city, or authority that provides essential services, the department shall do all of the following:

(a) Add to the amount calculated under subsection (1)(a) any increased value from expired tax exemptions for the current year.

(b) Subtract from the amount calculated under subdivision (a) the amount calculated under section 16a(2)(b) for the municipality, not including any amount attributable to increased captured value.

(c) Multiply the result of the calculation in subdivision (b) by the millage rate calculated under section 13(5) for general operating millage.

(d) Multiply the result of the calculation in subdivision (c) by the percentage of the municipality's general operating millage used to fund the cost of essential services in the municipality's fiscal year ending in 2012. The department shall calculate each municipality's percentage of general operating millage used to fund the cost of essential services in the municipality's fiscal year ending in 2012, unless the municipality includes the calculation in its comprehensive annual financial report for the municipality's fiscal year ending in either 2014 or 2015 or otherwise reports the calculation to the department in a form and in a manner prescribed by the department.

(e) Add to the result of the calculation in subdivision (d) an amount calculated by multiplying the amount calculated under subdivision (b) by the millage rates calculated under section 13(5) that are dedicated solely for the cost of essential services levied on industrial personal property and commercial personal property. A millage levied to fund a pension under the fire fighters and police officers retirement act, 1937 PA 345, MCL 38.551 to 38.562, is dedicated solely for the cost of essential services.

(3) Not later than May 10, 2016, for each municipality that is a city, the department shall do all of the following:

(a) Calculate the municipality's 2014 and 2015 small taxpayer exemption loss.

(b) Multiply the 2014 small taxpayer exemption loss if greater than zero by the millage rates calculated under section 13(5) for 2014, excluding debt millage.

(c) Multiply the 2015 small taxpayer exemption loss if greater than zero by the millage rates calculated under section 13(5) for 2015, excluding debt millage.

(d) Add the amounts calculated under subdivisions (b) and (c).

(e) Calculate the sum of the municipality's debt loss for 2014 and 2015 reimbursed under section 17(1)(a) for millages used to calculate the amounts under subdivisions (b) and (c).

(f) Calculate the amount of any tax increment small taxpayer loss for captured taxes levied by the municipality in 2014 and 2015 for millages used to calculate the amounts under subdivisions (b) and (c).

(4) Not later than September 7, 2016, and each September 7 thereafter, for each municipality that is not a local school district, intermediate school district, or tax increment finance authority, the department shall do all of the following:

(a) Calculate the municipality's 2015 small taxpayer exemption loss.

(b) Multiply the municipality's 2015 small taxpayer exemption loss by the millage rates calculated under section 13(5).

(c) Adjust the amount calculated under subdivision (b) by the amount required to reflect the final order of a court or body of competent jurisdiction related to any prior year calculation under this subsection. An adjustment under this subdivision shall only be made for municipalities for which changes in prior year taxable values can be calculated from taxable values reported under section 151(1) of the state school aid act of 1979, 1979 PA 94, MCL 388.1751.

(d) Adjust the amount calculated under subdivision (b), as adjusted by subdivision (c), by the amount calculated under section 16a(2) for captured taxes levied by the municipality not including taxes attributable to increased captured value. The adjustment under this subdivision shall only be made to the extent that the adjustment made under subsection (1)(d) did not fully account for all captured taxes levied by the municipality not including taxes attributable to increased captured value.

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2015, Act 122, Imd. Eff. July 10, 2015 ;-- Am. 2016, Act 124, Imd. Eff. May 19, 2016



Section 123.1355 Municipality that is local school district; duties of department.

Sec. 15.

Not later than August 15, 2016, and each August 15 thereafter, for each municipality that is a local school district, the department shall do all of the following:

(a) Calculate the municipality's personal property exemption loss.

(b) Multiply the result of the calculation in subdivision (a) by the sum of the lowest rate of each individual millage levied under section 1212 of the revised school code, 1976 PA 451, MCL 380.1212, and section 2 of 1917 PA 156, MCL 123.52, levied by that municipality in the period between 2012 and the year immediately preceding the current year. For an individual millage rate not levied in 1 of the years, the lowest millage rate is zero.

(c) Adjust the amount calculated under subdivision (b) by the amount required to reflect the final order of a court or body of competent jurisdiction related to any prior year calculation under this section.

(d) Subtract from the result of the calculation in subdivision (b), as adjusted by subdivision (c), the amount calculated under section 16a(2) for captured taxes levied by the municipality under section 1212 of the revised school code, 1976 PA 451, MCL 380.1212, and section 2 of 1917 PA 156, MCL 123.52, not including taxes attributable to increased captured value.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1356 Municipality that is intermediate school district; duties of department.

Sec. 16.

Not later than August 15, 2016, and each August 15 thereafter, for each municipality that is an intermediate school district, the department shall do all of the following:

(a) Calculate the municipality's personal property exemption loss.

(b) Multiply the result of the calculation in subdivision (a) by the millage rates calculated under section 13(5).

(c) Adjust the amount calculated under subdivision (b) by the amount required to reflect the final order of a court or body of competent jurisdiction related to any prior year calculation under this section.

(d) Subtract from the result of the calculation in subdivision (b), as adjusted by subdivision (c), the amount calculated under section 16a(2) for captured taxes levied by that municipality not including taxes attributable to increased captured value.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1356a Municipality that is tax increment finance authority; calculation of municipality's tax increment small taxpayer loss; duties of municipality; report.

Sec. 16a.

(1) Not later than June 15, 2014 and June 15, 2015, each municipality that is a tax increment finance authority shall calculate and report to the department the municipality's tax increment small taxpayer loss for the current calendar year.

(2) Not later than June 15, 2016, and each June 15 thereafter, each municipality that is a tax increment finance authority shall do all of the following for each of its tax increment financing plans:

(a) Calculate the total captured value of all industrial personal property and commercial personal property in the municipality that is a tax increment finance authority in 2013 and add any increased captured value for the current year.

(b) From the amount calculated in subdivision (a), subtract the total captured value of all industrial personal property and commercial personal property in the municipality that is a tax increment finance authority in the current year. If the resulting amount, when added to the taxable value of all property within the tax increment finance authority in the current year, would result in a captured value for all property within the tax increment finance authority that is less than the resulting amount, then this captured value shall be used instead of the resulting amount.

(c) Multiply the result of the calculation in subdivision (b) by the sum of the lowest rate of each individual millage levied in the period between 2012 and the year immediately preceding the current year, to the extent the millage is subject to capture by that tax increment finance authority. For an individual millage rate not levied in 1 of the years, the lowest millage rate is zero. A millage used to make the calculation under this subdivision must be eligible to be levied against both real property and personal property.

(d) Adjust the amount calculated under subdivision (c) by the amount required to reflect the final order of a court or body of competent jurisdiction related to any prior year calculation under this section.

(e) For an obligation refinanced after 2012, estimate for the term of the obligation:

(i) The cumulative school district operating tax and state education tax that would have been captured to repay the obligation had the obligation not been refinanced.

(ii) The cumulative amount calculated under subdivision (c), as adjusted by subdivision (d), for school district operating tax and state education tax for the obligation had it not been refinanced.

(f) Once the amount included in subdivision (c), as adjusted by subdivision (d), for the current and prior years for school operating tax and state education tax for the refinanced obligation equals the amount estimated in subdivision (e)(ii), subtract from the amount calculated under subdivision (c), as adjusted by subdivision (d), the amount calculated under subdivision (c), as adjusted by subdivision (d), for school district operating tax and state education tax for the refinanced obligation.

(g) Once the amount of school district operating tax and state education tax captured for the current and prior years to pay the refinanced obligation equals the amount estimated under subdivision (e)(i), subtract from the amount calculated in subdivision (c), as adjusted by subdivision (d), the amount of school operating tax and state education tax captured to repay the refinanced obligation.

(3) Not later than June 15, 2016, and each June 15 thereafter, each municipality that is a tax increment finance authority shall report to the department the results of the calculations under subsection (2) for each tax increment financing plan.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1356b Calculation by municipality that is tax increment finance authority; form and manner; extension of calculation and reporting date; exclusion.

Sec. 16b.

(1) Each municipality that is a tax increment finance authority shall report to the department the calculation required under section 16a on a form and in a manner prescribed by the department.

(2) If a municipality that is a tax increment finance authority fails to make the calculation and report it to the department by the date provided in section 16a, the department may extend the calculation and reporting date upon good cause as determined by the department.

(3) The department shall exclude from the calculations under sections 14, 15, and 16 the taxable value of property exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, for millages subject to the exemption.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1357 Appropriation of funds; purposes; distribution to municipalities; distribution of local community stabilization share revenue; priority; payments; insufficient funds; use of revenue; distribution; amounts.

Sec. 17.

(1) The legislature shall appropriate funds for all of the following purposes:

(a) For fiscal year 2014-2015 and fiscal year 2015-2016, to the authority, an amount equal to all debt loss for municipalities that are not a local school district, intermediate school district, or tax increment finance authority, an amount equal to all school debt loss for municipalities that are a local school district or intermediate school district, and an amount equal to all tax increment small taxpayer loss for municipalities that are a tax increment finance authority. Funds appropriated under this subdivision for fiscal year 2015-2016 may be used to pay a corrected tax increment small taxpayer exemption loss for 2014 if a tax increment finance authority submits before June 1, 2016 a correction to a report that was filed under section 16a before October 1, 2014.

(b) For fiscal year 2014-2015 through fiscal year 2018-2019 an amount equal to the necessary expenses incurred by the department in implementing this act.

(c) Beginning in fiscal year 2019-2020 and each fiscal year thereafter, an amount equal to the necessary expenses incurred by the authority and the department in implementing this act.

(2) In fiscal year 2014-2015 and fiscal year 2015-2016, the authority shall distribute to municipalities those funds appropriated under subsection (1)(a). However, in fiscal year 2014-2015, if the authority is not able to make the distribution under this subsection, the department shall make the distribution under this subsection on behalf of the authority.

(3) For calendar years 2014 and 2015, the authority shall distribute local community stabilization share revenue to each city in an amount determined by multiplying the sum of the local community stabilization share revenue for the calendar years and the amounts calculated under section 14(3)(e) and (f) by a fraction, the numerator of which is that city's amount calculated under section 14(3)(d) and the denominator of which is the total amount calculated under section 14(3)(d), and subtracting from the result each city's amounts calculated under section 14(3)(e) and (f).

(4) Beginning for calendar year 2016, the authority shall distribute local community stabilization share revenue as follows in the following order of priority:

(a) The authority shall distribute to each municipality an amount equal to all of the following:

(i) 100% of that municipality's school debt loss in the current year and 100% of its amount calculated under section 15.

(ii) 100% of that municipality's amount calculated under section 16.

(iii) 100% of that municipality's school operating loss not reimbursed by the school aid fund in the current year.

(iv) 100% of the amount calculated in section 14(2). However, the amount distributed to a municipality under this subparagraph shall not exceed the amount calculated in section 14(1)(d). All distributions under this subparagraph shall be used to fund essential services.

(v) For a municipality that is a tax increment finance authority, 100% of its amount calculated under section 16a(2).

(vi) 100% of that municipality's amount calculated under section 14(4).

(b) Beginning for calendar year 2019, after the distributions under subdivision (a), and subject to subparagraph (viii), the authority shall distribute 5% of the remaining balance of the local community stabilization share fund for the current calendar year to each municipality that is not a local school district, intermediate school district, or tax increment finance authority in an amount determined as follows:

(i) Calculate the total acquisition cost of all eligible personal property in the municipality.

(ii) Multiply the result of the calculation in subparagraph (i) by the sum of the lowest rate of each individual millage levied by the municipality in the period between 2012 and the year immediately preceding the current year that is not used to calculate a distribution under subdivision (a)(i) to (iv). For an individual millage rate not levied in 1 of the years, the lowest millage rate is zero. A millage used to make the calculation under this subparagraph must be eligible to be levied against both real property and personal property.

(iii) Divide the sum of the amounts calculated under subparagraph (ii) for all municipalities subject to the calculation by total qualified loss.

(iv) Multiply the result of the calculation in subparagraph (iii) by the amount calculated under section 16a(2) for captured taxes levied by the municipality not including taxes attributable to increased captured value.

(v) Subtract from the amount calculated under subparagraph (ii) the amount calculated under subparagraph (iv).

(vi) Divide the result of the calculation in subparagraph (v) by the sum of the calculation under subparagraph (v) for all municipalities.

(vii) Multiply the result of the calculation in subparagraph (vi) by the amount to be distributed under this subdivision.

(viii) For calendar year 2020, and each calendar year thereafter, the percentage amount described in this subdivision shall be increased an additional 5% each year, not to exceed 100%.

(c) After the distributions in subdivisions (a) and (b), the authority shall distribute the remaining balance of the local community stabilization share fund for a calendar year to each municipality in an amount determined by multiplying the remaining balance by a fraction, the numerator of which is that municipality's qualified loss and the denominator of which is the total qualified loss.

(5) The authority shall make the payments required by subsection (3) not later than May 20, 2016, and payments required by subsection (4) not later than on the following dates:

(a) For county allocated millage, November 20, 2016 and thereafter September 20 of the year the millage is levied.

(b) For county extra-voted millage, township millage, and other millages levied 100% in December of a year, February 20 of the following year.

(c) For other millages, November 20, 2016 and thereafter October 20 of the year the millage is levied.

(6) If the authority has insufficient funds to make the payments on the dates required in subsection (5), the department shall advance to the authority the amount necessary for the authority to make the required payments. The authority shall repay the advance to the department from the local community stabilization share.

(7) For each fiscal year from fiscal year 2015-2016 through fiscal year 2018-2019, the authority may use up to $300,000.00 of the local community stabilization share revenue for purposes consistent with implementing and administering this act.

(8) The authority shall distribute local community stabilization share revenue under this section as follows:

(a) From fiscal year 2015-2016 local community stabilization share revenue, $19,200,000.00 for calendar years 2014 and 2015 and $76,900,000.00 for calendar year 2016.

(b) From fiscal year 2016-2017 local community stabilization share revenue, $297,400,000.00 for calendar year 2016 and $83,200,000.00 for calendar year 2017.

(c) From fiscal year 2017-2018 local community stabilization share revenue, $321,500,000.00 for calendar year 2017 and $89,000,000.00 for calendar year 2018.

(d) From fiscal year 2018-2019 local community stabilization share revenue, $341,800,000.00 for calendar year 2018 and $95,900,000.00 for calendar year 2019.

(e) From fiscal year 2019-2020 local community stabilization share revenue, $364,500,000.00 for calendar year 2019 and $101,400,000.00 for calendar year 2020.

(f) From fiscal year 2020-2021 local community stabilization share revenue, $383,500,000.00 for calendar year 2020 and $108,000,000.00 for calendar year 2021.

(g) From fiscal year 2021-2022 local community stabilization share revenue, $405,700,000.00 for calendar year 2021 and $115,600,000.00 for calendar year 2022.

(h) From fiscal year 2022-2023 local community stabilization share revenue, $428,300,000.00 for calendar year 2022 and $119,700,000.00 for calendar year 2023.

(i) From fiscal year 2023-2024 local community stabilization share revenue, $438,900,000.00 for calendar year 2023 and $122,800,000.00 for calendar year 2024.

(j) From fiscal year 2024-2025 local community stabilization share revenue, $445,800,000.00 for calendar year 2024 and $124,000,000.00 for calendar year 2025.

(k) From fiscal year 2025-2026 local community stabilization share revenue, $447,100,000.00 for calendar year 2025 and $124,300,000.00 for calendar year 2026.

(l) From fiscal year 2026-2027 local community stabilization share revenue, $447,700,000.00 for calendar year 2026 and $124,500,000.00 for calendar year 2027.

(m) From fiscal year 2027-2028 local community stabilization share revenue, $448,000,000.00 for calendar year 2027 and $124,600,000.00 for calendar year 2028.

(n) From the local community stabilization share revenue for fiscal year 2028-2029 and each fiscal year thereafter, the authority shall increase the prior fiscal year's 2 distribution amounts under this subsection by the personal property growth factor, the first amount for the calendar year in which the fiscal year begins and the second amount for the calendar year in which the fiscal year ends. As used in this subdivision, "personal property growth factor" means that term as defined in section 2c of the use tax act, 1937 PA 94, MCL 205.92c.

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2015, Act 122, Imd. Eff. July 10, 2015 ;-- Am. 2016, Act 124, Imd. Eff. May 19, 2016



Section 123.1358 Distributions; determination by department; submission of information by municipality.

Sec. 18.

(1) Beginning in fiscal year 2015-2016, and each fiscal year thereafter, the department shall determine the amount of the distributions under this act.

(2) Each municipality shall submit to the department sufficient information for the department to make its calculations under this act, as determined by the department.

History: 2014, Act 86, Eff. Aug. 22, 2014



Section 123.1359 Bonds or other obligations; issuance.

Sec. 19.

(1) A local unit of government may issue bonds or other obligations in anticipation of the distribution of local community stabilization share revenue under section 17(4)(a)(iv).

(2) Bonds or other obligations issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) If authorized by a majority vote of the qualified electors of the local unit of government, the local unit of government may, at the time of issuance, pledge the full faith and credit of the local unit of government for the payment of bonds or other obligations issued under this section.

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2015, Act 122, Imd. Eff. July 10, 2015



Section 123.1360 Repealed. 2016, Act 124, Eff. May 19, 2016.



Section 123.1361 Debt payment.

Sec. 21.

(1) If a municipality does not adjust its debt millage rate to reflect reimbursement for the small taxpayer exemption loss under section 17(1)(a), the reimbursement under section 17(1)(a) shall be reduced by the excess debt taxes levied.

(2) A municipality shall use the amount received under section 17(4) for debt millage to pay debt. If a payment under section 17(4) for debt millage is not used to pay debt, the amount not used to pay debt shall be deducted from a subsequent payment under section 17(4).

History: 2014, Act 86, Eff. Aug. 22, 2014 ;-- Am. 2016, Act 124, Imd. Eff. May 19, 2016



Section 123.1362 Construction of act.

Sec. 22.

This act shall be construed to effectuate the legislative intent and the purposes of this act as complete and independent authorization for the performance of each and every act and thing authorized in the act, and all powers granted in this act shall be broadly interpreted to effectuate the intent and purposes of this act and not as to limitation of powers.

History: 2014, Act 86, Eff. Aug. 22, 2014






Act 105 of 2015 LOCAL GOVERNMENT LABOR REGULATORY LIMITATION ACT (123.1381 - 123.1396)

Section 123.1381 Short title.

Sec. 1.

This act shall be known and may be cited as the "local government labor regulatory limitation act".

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1382 Legislative findings and declarations.

Sec. 2.

The legislature finds and declares that regulation of the employment relationship between a nonpublic employer and its employees is a matter of state concern and is outside the express or implied authority of local governmental bodies to regulate, absent express delegation of that authority to the local governmental body.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1383 Definitions.

Sec. 3.

As used in this act:

(a) "Educational institution" means any of the following:

(i) A school district, an intermediate school district, or a public school academy as those terms are defined in sections 4 to 6 of the revised school code, 1976 PA 451, MCL 380.4 to 380.6.

(ii) A community college established under the community college act of 1966, 1966 PA 331, MCL 389.1 to 389.195, or under part 25 of the revised school code, 1976 PA 451, MCL 380.1601 to 380.1607.

(b) "Employee" means a person employed in this state by an employer.

(c) "Employer" means a person or entity engaging in or intending to engage in a commercial activity, enterprise, or business in this state, but excludes a local governmental body or an educational institution.

(d) "Local governmental body" means any local government or its subdivision, including, but not limited to, a city, village, township, county, or educational institution; a local public authority, agency, board, commission, or other local governmental, quasi-governmental, or quasi-public body; or a public body that acts or purports to act in a commercial, business, economic development, or similar capacity for a local government or its subdivision. Local governmental body does not include an authority established by interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, to which this state is a party.

(e) "Ordinance, local policy, or local resolution" does not include the terms of an agreement voluntarily offered to a local governmental body by an owner, purchaser, or developer of property.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1384 Information employer must request, require, or exclude on employment application; regulation by local governmental body prohibited.

Sec. 4.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution regulating information an employer or potential employer must request, require, or exclude on an application for employment from an employee or a potential employee. This section does not prohibit an ordinance, local policy, or local resolution requiring a criminal background check for an employee or potential employee in connection with the receipt of a license or permit from a local governmental body.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1385 Payment of wage higher than state minimum wage; requirement by local governmental body prohibited.

Sec. 5.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution requiring an employer to pay to an employee a wage higher than the state minimum hourly wage rate determined under section 4 of the workforce opportunity wage act, 2014 PA 138, MCL 408.414, or, if applicable to the employer, the minimum wage provisions of the fair labor standards act of 1938, 29 USC 201 to 219, unless those federal minimum wage provisions would result in a lower minimum hourly wage than provided under state law.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1386 Payment of wage or fringe benefit based on local prevailing rates; requirement by local governmental body prohibited.

Sec. 6.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution requiring an employer to pay to an employee a wage or fringe benefit based on wage and fringe benefit rates prevailing in the locality. This section does not apply to state projects subject to 1965 PA 166, MCL 408.551 to 408.558.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1387 Work stoppage or strike activity of employers and employees; organization by employees; regulation by local governmental body prohibited.

Sec. 7.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution regulating work stoppage or strike activity of employers and their employees or the means by which employees may organize.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1388 Providing employee paid or unpaid leave time; requirement by local governmental body prohibited.

Sec. 8.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution requiring an employer to provide to an employee paid or unpaid leave time.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1389 Regulation of hours and scheduling provided by employer to employees; regulation by local governmental body prohibited.

Sec. 9.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution regulating hours and scheduling that an employer is required to provide to employees. This section does not prohibit an ordinance, local policy, or local resolution that limits the hours a business may operate.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1390 Participation in educational apprenticeship or apprenticeship training program; requirement by local governmental body prohibited.

Sec. 10.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution requiring an employer or its employees to participate in any educational apprenticeship or apprenticeship training program that is not required by state or federal law.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1391 Providing employee with specific fringe benefit; requirement by local governmental body prohibited.

Sec. 11.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution requiring an employer to provide to an employee any specific fringe benefit or any other benefit for which the employer would incur an expense, including, but not limited to, those enumerated in sections 6 to 10.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1392 Wage, hour, or benefit dispute; administrative or judicial remedies; regulation by local governmental body prohibited.

Sec. 12.

A local governmental body shall not adopt, enforce, or administer an ordinance, local policy, or local resolution regulating or creating administrative or judicial remedies for wage, hour, or benefit disputes, including, but not limited to, any benefits described in sections 6 to 11.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1393 Severability of invalid or inoperative provision.

Sec. 13.

If any parts of this act are found to be in conflict with the state constitution of 1963, the United States constitution, or federal law, this act shall be implemented to the maximum extent that the state constitution of 1963, the United States constitution, or federal law permit. Any provision held invalid or inoperative is severable from the remaining portions of this act.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1394 Employment discrimination; prohibition by local governmental body.

Sec. 14.

This act does not prohibit a local governmental body from adopting or enforcing an ordinance, policy, or resolution prohibiting employment discrimination.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1395 Voluntary agreement between employer and local governmental body.

Sec. 15.

Subject to sections 5 to 8 and 11, this act does not prohibit a local governmental body from adopting, enforcing, or administering an ordinance, local policy, or local resolution that provides for the terms and conditions of a voluntary agreement between an employer and the local governmental body in connection with the provision of services directly to the local governmental body or in connection with the receipt of a grant, tax abatement, or tax credit from the local governmental body.

History: 2015, Act 105, Imd. Eff. June 30, 2015



Section 123.1396 Voluntary written agreement in effect prior to October 1, 2015.

Sec. 16.

This act does not prohibit a local governmental body from enforcing a written agreement voluntarily entered into and in effect prior to October 1, 2015.

History: 2015, Act 105, Imd. Eff. June 30, 2015









Chapter 124 - Municipalities

Act 35 of 1951 INTERGOVERNMENTAL CONTRACTS BETWEEN MUNICIPAL CORPORATIONS (124.1 - 124.13)

Section 124.1 Definitions.

Sec. 1.

As used in this act:

(a) “Municipal corporation” means a county, charter county, county road commission, township, charter township, city, village, school district, intermediate school district, community college district, metropolitan district, court district, public authority, or drainage district as defined in the drain code of 1956, Act No. 40 of the Public Acts of 1956, being sections 280.1 to 280.630 of the Michigan Compiled Laws, or any other local governmental authority or local agency with power to enter into contractual undertakings. For purposes of sections 5 to 12b, “municipal corporation” includes a public transportation corporation.

(b) “Public transportation corporation” means a nonprofit corporation organized pursuant to the nonprofit corporation act, Act No. 162 of the Public Acts of 1982, being sections 450.2101 to 450.3192 of the Michigan Compiled Laws, to which 1 of the following applies:

(i) The primary purpose of the nonprofit corporation is providing public transportation services.

(ii) The nonprofit corporation receives funding from the specialized services assistance program under section 10e of Act No. 51 of the Public Acts of 1951, being section 247.660e of the Michigan Compiled Laws.

(c) “Public transportation” means that term as defined in section 10c of Act No. 51 of the Public Acts of 1951, being section 247.660c of the Michigan Compiled Laws.

History: 1951, Act 35, Imd. Eff. May 8, 1951 ;-- Am. 1982, Act 138, Imd. Eff. Apr. 27, 1982 ;-- Am. 1988, Act 36, Eff. July 1, 1988 ;-- Am. 1996, Act 289, Imd. Eff. June 19, 1996



Section 124.2 Intergovernmental contracts between municipal corporations; authorization.

Sec. 2.

Any municipal corporation shall have power to join with any other municipal corporation, or with any number or combination thereof by contract, or otherwise as may be permitted by law, for the ownership, operation, or performance, jointly, or by any 1 or more on behalf of all, of any property, facility or service which each would have the power to own, operate or perform separately.

History: 1951, Act 35, Imd. Eff. May 8, 1951



Section 124.3 Furnishing municipal service outside municipal corporate limits; definitions.

Sec. 3.

(1) A municipal corporation may contract for adequate consideration with a person or another municipal corporation to furnish to property outside the municipal corporate limits any lawful municipal service that it is furnishing to property within the municipal corporate limits. A municipal corporation may sell and deliver heat, power, and light in amounts as determined by the governing body of the utility, except for both of the following:

(a) Electric delivery service is limited to the area of any city, village, or township that was contiguous to the municipal corporation as of June 20, 1974, and to the area of any other city, village, or township being served by the municipal utility as of June 20, 1974.

(b) Retail sales of electric generation service are limited to the area of any city, village, or township that was contiguous to the municipal corporation as of June 20, 1974, and to the area of any other city, village, or township being served by the municipal utility as of June 20, 1974, unless the municipal corporation is in compliance with section 10y(4) of 1939 PA 3, MCL 460.10y.

(2) A municipal corporation shall not render electric delivery service for heat, power, or light to customers outside its corporate limits already receiving the service from another utility unless the serving utility consents in writing.

(3) As used in this section:

(a) “Electric delivery service” has the same meaning as “delivery service” under section 10y of 1939 PA 3, MCL 460.10y.

(b) “Electric generation service” means the sale of electric power and related ancillary services.

(c) “Person” means an individual, partnership, association, governmental entity, or other legal entity.

History: 1951, Act 35, Imd. Eff. May 8, 1951 ;-- Am. 1974, Act 157, Imd. Eff. June 20, 1974 ;-- Am. 2000, Act 155, Imd. Eff. June 14, 2000



Section 124.4 Public utility; joint ownership and operation.

Sec. 4.

Nothing contained in this act shall be construed to grant the right to jointly own or operate a public utility for supplying transportation, gas, light, telephone service, or electric power except as may be provided by the statutes or constitution of the state of Michigan, nor to contract to furnish municipal services outside corporate limits except in accordance with the constitutional limitations on such sales. Nothing contained in this act shall be construed as to grant to municipal corporations acting jointly any power or authority which they do not have acting singly.

History: 1951, Act 35, Imd. Eff. May 8, 1951



Section 124.5 Group self-insurance pool; intergovernmental contract; purpose; hospital, medical, surgical, or dental benefits; assuming, ceding, and selling risk for coverages; reinsurance; documentation of coverage; powers; legislative findings and determinations; 2 or more municipal corporations as group self-insurance pool.

Sec. 5.

(1) Notwithstanding any other provision of law to the contrary, any 2 or more municipal corporations, by intergovernmental contract, may form a group self-insurance pool to provide for joint or cooperative action relative to their financial and administrative resources for the purpose of providing to the participating municipal corporations risk management and coverage for pool members and employees of pool members, for acts or omissions arising out of the scope of their employment, including any or all of the following:

(a) Casualty insurance, including general and professional liability coverage.

(b) Property insurance, including marine insurance and inland navigation and transportation insurance coverage.

(c) Automobile insurance, including motor vehicle liability insurance coverage and security for motor vehicles owned or operated, as required by section 3101 of the insurance code of 1956, 1956 PA 218, MCL 500.3101, and protection against other liability and loss associated with the ownership of motor vehicles.

(d) Surety and fidelity insurance coverage.

(e) Umbrella and excess insurance coverages.

(2) A group self-insurance pool may not provide for hospital, medical, surgical, or dental benefits to the employees of the member municipalities in the pool except as follows:

(a) If the municipal corporation is providing hospital, medical, surgical, or dental benefits as permitted under the public employees health benefit act.

(b) If the municipal corporation has formed a multiple employer welfare arrangement under chapter 70 of the insurance code of 1956, 1956 PA 218, MCL 500.7001 to 500.7090, for hospital, medical, surgical, or dental benefits.

(c) If the hospital, medical, surgical, or dental benefits arise from the obligations and responsibilities of the pool in providing automobile insurance coverage, including motor vehicle liability insurance coverage and security for motor vehicles owned or operated, as required by section 3101 of the insurance code of 1956, 1956 PA 218, MCL 500.3101, and protection against other liability and loss associated with the ownership of motor vehicles.

(3) A group self-insurance pool may assume, cede, and sell risk for coverages set forth in subsection (1). If a group self-insurance pool obtains reinsurance, the reinsurance contract shall be made available to the commissioner upon request. If the reinsurance contract is not available to the group self-insurance pool, the group self-insurance pool shall provide the commissioner with written documentation of coverage as is requested by the commissioner.

(4) A group self-insurance pool, for the purposes of carrying on the business of the group self-insurance pool whether or not a body corporate, shall have the power to sue and be sued; to make contracts; to hold and dispose of real and personal property; and to borrow money, contract debts, and pledge assets in the name of the group self-insurance pool.

(5) In addition to any other powers granted by this act, the power to enter into intergovernmental contracts under this section specifically includes the power to establish the pool as a separate legal or administrative entity for purposes of effectuating group self-insurance pool agreements.

(6) The legislature hereby finds and determines that insurance protection is essential to the proper functioning of municipal corporations; that the resources of municipal corporations are burdened by the securing of insurance protection through standards carriers; that proper risk management requires spreading risk to minimize fluctuation in insurance needs; and that, therefore, all contributions of financial and administrative resources made by a municipal corporation pursuant to an intergovernmental contract authorized under this act are made for a public and governmental purpose, and that those contributions benefit each contributing municipal corporation.

(7) Two or more municipal corporations shall not form a group self-insurance pool to provide the coverages described in subsection (1) other than pursuant to sections 5 to 12b.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982 ;-- Am. 1988, Act 36, Eff. July 1, 1988 ;-- Am. 1999, Act 83, Imd. Eff. June 28, 1999 ;-- Am. 2007, Act 108, Imd. Eff. Oct. 1, 2007



Section 124.6 Status of group insurance pool, programs, and coverages.

Sec. 6.

Any group self-insurance pool organized pursuant to section 5 is not an insurance company or insurer under the laws of this state. The development, administration, and provision of group self-insurance programs and coverages authorized by this act by the governing authority created to administer the pool pursuant to section 7(c) does not constitute doing an insurance business.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982



Section 124.7 Intergovernmental contract; required provisions.

Sec. 7.

Any intergovernmental contract entered into under section 5 for the purpose of establishing a group self-insurance pool shall provide:

(a) A financial plan setting forth in general terms:

(i) The insurance coverages to be offered by the group self-insurance pool, applicable deductible levels, and the maximum level of claims which the pool will self-insure.

(ii) Subject to section 7a, the amount of cash reserves to be set aside for the payment of claims.

(iii) The amount of insurance to be purchased by the pool to provide coverage over and above the claims which are not to be satisfied directly from the pool's resources.

(iv) Subject to section 7a, the amount of aggregate excess insurance coverage to be maintained or the amount of the deposit of unimpaired surplus to be maintained with the state treasurer, which aggregate excess insurance or deposit shall be used in the event that the group self-insurance pool's resources are exhausted in a given fiscal period. The aggregate excess insurance or deposit or combination of aggregate excess insurance and deposit shall be, at a minimum, in the amount of $5,000,000.00 unless the commissioner determines a lesser amount of aggregate excess insurance would be adequate.

(b) A plan of management which provides for all of the following:

(i) The means of establishing the governing authority of the pool.

(ii) The responsibility of the governing authority with regard to fixing contributions to the pool, maintaining reserves, levying and collecting assessments for deficiencies, disposing of surpluses, and administering the pool in the event of termination or insolvency.

(iii) The basis upon which new members may be admitted to, and existing members may leave, the pool.

(iv) The identification of funds and reserves by exposure areas.

(v) Other provisions necessary or desirable for the operation of the pool.

(c) For election by pool members of a governing authority, which shall be a board of directors for the pool, a majority of whom shall be elected or appointed officers of pool members.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982 ;-- Am. 1988, Act 36, Eff. July 1, 1988



Section 124.7a Submission and review of intergovernmental contract; filing copy of coverage document; aggregate excess insurance or deposit; filing and review of copy of aggregate excess insurance contract; cash reserves.

Sec. 7a.

(1) When 2 or more municipal corporations have formed a group self-insurance pool by an intergovernmental contract pursuant to section 5, the group self-insurance pool shall immediately submit a copy of the intergovernmental contract to the commissioner of insurance. The commissioner of insurance shall review it for compliance with this act.

(2) A copy of each coverage document form issued by the pool shall be filed with the commissioner of insurance.

(3) Each group self-insurance pool shall maintain aggregate excess insurance or a deposit with the state treasurer of unimpaired surplus which aggregate excess insurance or deposit shall be used in the event that the pool's resources are exhausted in a given fiscal period. The aggregate excess insurance or deposit, or combination of aggregate excess insurance and deposit shall be, at a minimum, in the amount of $5,000,000.00 unless the commissioner determines a lesser amount of aggregate excess insurance would be adequate. A copy of the aggregate excess insurance contract obtained by a group self-insurance pool pursuant to this section shall be filed with the commissioner of insurance who shall review it for compliance with this act.

(4) A group self-insurance pool shall set aside cash reserves that are adequate for the payment of claims.

History: Add. 1988, Act 36, Eff. July 1, 1988



Section 124.7b Misrepresentations; penalties.

Sec. 7b.

(1) A group self-insurance pool or other person shall not issue, circulate, or use or cause or permit to be issued, circulated, or used, any written or oral statement or circular misrepresenting the terms of any policy or coverage document issued or to be issued by the pool, or misrepresenting the benefits or privileges promised under any such policy or coverage document, or estimating the future dividends payable under any such policy or coverage document.

(2) A group self-insurance pool or other person shall not make any misrepresentation or incomplete comparison of policies or coverage documents, oral, written, or otherwise, to any person for the purpose of inducing or tending to induce the person to obtain coverage from a group self-insurance pool or for the purpose of inducing or tending to induce a person to lapse, forfeit, or surrender his or her coverage with another person providing coverage in order to obtain coverage with the group self-insurance pool.

(3) In addition to the penalties provided in section 12a, a person who violates this section is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or by a fine of not more than $100.00 for each violation.

History: Add. 1988, Act 36, Eff. July 1, 1988



Section 124.8 Audited financial statements; certification; filing; audit by commissioner of insurance; reimbursement; uniform reporting format; uniform accounting system; review of working papers and other records; certification of reserves; examinations; noncompliance with financial requirements; plan to restore compliance; time, suspension, revocation, or limitation of right of pool to do business in state.

Sec. 8.

(1) Each group self-insurance pool created in this state shall file with the members of the pool, within 120 days after the end of the pool's fiscal year, audited financial statements certified by an independent certified public accountant. Two additional copies of the audited financial statements shall be filed with the commissioner of insurance. The commissioner of insurance shall forward a copy of the audited financial statement to the state treasurer.

(2) If a group self-insurance pool fails to provide for the audited financial statements required by subsection (1), the commissioner of insurance shall perform the audit and the group self-insurance pool shall reimburse the commissioner of insurance for the cost of the audit. The commissioner of insurance shall prescribe a uniform reporting format for the preparation of the audited financial statements and shall also devise a uniform accounting system to be used by group self-insurance pools. The working papers of the certified public accountant and other records pertaining to the preparation of the audited financial statements may be reviewed by the commissioner of insurance.

(3) Each group self-insurance pool created in this state shall file with the commissioner of insurance, within 120 days after the end of the pool's fiscal year, a certification by an independent actuary that the reserves set aside pursuant to section 7a are adequate for the payment of claims.

(4) The commissioner of insurance shall perform examinations of each group self-insurance pool created in this state to assure that the pools fulfill all of the requirements of this act and are operating in accordance with law.

(5) If a group self-insurance pool fails to maintain compliance with the financial requirements of this act, the commissioner of insurance shall notify the pool and the state treasurer that the pool has failed to maintain compliance with the financial requirements of this act. Within 30 business days after notification by the commissioner of noncompliance with the financial requirements of this act, the pool shall file a plan to restore compliance. Failure of the pool to file a plan shall create a presumption that the pool does not meet the financial requirements of this act. The commissioner, upon written request by the pool, may grant a period of time within which to restore compliance. The period of time may be granted only if the commissioner is satisfied the pool is safe, reliable, and entitled to public confidence; is satisfied the pool would suffer a material financial loss from an immediate forced conversion of its assets; and approves the plan filed by the pool for restoring compliance within the time granted. If the plan is not approved by the commissioner, or if the plan is approved, and, at the end of 1 year the pool still does not comply with the financial requirements of this act, or if the pool does not file a plan to restore compliance, the commissioner may grant additional time to comply, or the commissioner may suspend, revoke, or limit the right of the pool to do business in this state.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982 ;-- Am. 1988, Act 36, Eff. July 1, 1988



Section 124.9 Group self-insurance pool as self-insurer for motor vehicle security; membership in catastrophic claims association required.

Sec. 9.

(1) A group self-insurance pool shall be considered a self-insurer for motor vehicle security under sections 3101 and 3101d of the insurance code of 1956, 1956 PA 218, MCL 500.3101 and 500.3101d. Members of the pool participating in the motor vehicle self-insurance provided by the pool shall be considered to meet the requirements of security as required by those sections and shall not be required to apply for a certificate of self-insurance under section 3101d of the insurance code of 1956, 1956 PA 218, MCL 500.3101d.

(2) A group self-insurance pool providing motor vehicle security under this section shall become a member of the catastrophic claims association created by section 3104 of the insurance code of 1956, 1956 PA 218, MCL 500.3104.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982 ;-- Am. 2012, Act 571, Imd. Eff. Jan. 2, 2013



Section 124.10 Statute or charter requiring public official to post or obtain bond; furnishing surety or fidelity insurance coverage by group self-insurance pool.

Sec. 10.

The provisions of any statute or charter requiring a public official to post bond or obtain a surety bond, the premium on which may lawfully be paid by a public agency of this state, may be satisfied with surety or fidelity insurance coverage furnished by a group self-insurance pool organized under this act, including any deductible amount or other portion self-insured by the public agency itself.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982



Section 124.11 Group self-insurance pool assets; investment.

Sec. 11.

(1) The assets of any group self-insurance pool established pursuant to this act shall be invested in those securities and investments permitted for insurers in this state under the insurance code of 1956, Act No. 218 of the Public Acts of 1956, as amended, being sections 500.100 to 500.8302 of the Michigan Compiled Laws.

(2) An investment made pursuant to subsection (1) in securities wholly or partially exempt from income or other taxes levied by the United States shall be made only at taxable-equivalent yields or returns available in the marketplace on otherwise comparable securities at the time the investment decision is made.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982



Section 124.12 Certain information regarding funds or liability reserve of pool exempt from disclosure; discovery.

Sec. 12.

(1) Information regarding that portion of the funds or liability reserve of a pool established for purposes of satisfying a specific claim or cause of action shall be exempt from disclosure pursuant to section 13 of Act No. 442 of the Public Acts of 1976, as amended, being section 15.243 of the Michigan Compiled Laws.

(2) Notwithstanding any provisions to the contrary contained in any public disclosure act or statute, in a claim or action against the state or any group self-insurance pool, a person shall not be entitled to discover that portion of the funds or liability reserve established for purposes of satisfying a claim or cause of action, except that the reserve is discoverable in any supplemental or ancillary proceeding to enforce a judgment.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982



Section 124.12a Violation; notice of complaint; notice of hearing; summary disposal of matter; action for damages; hearing; findings and decision; cease and desist order; other orders.

Sec. 12a.

(1) When the commissioner has probable cause to believe that a group self-insurance pool or other person is violating, or has violated any of the provisions provided in sections 5 to 12, he or she shall give written notice to the pool or person, pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, setting forth the general nature of the complaint against the pool or person and the proceedings contemplated under this section. Before the issuance of a notice of hearing, the staff of the bureau of insurance responsible for the matters which would be at issue in the hearing shall give the pool or person an opportunity to confer and discuss the possible complaint and proceedings in person with the commissioner or a representative of the commissioner, and the matter may be disposed of summarily upon agreement of the parties. This subsection shall not be construed to create or diminish any right of a person to bring an action for damages.

(2) A hearing held pursuant to subsection (1) shall be held pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969. If, after the hearing, the commissioner determines that the pool or person is violating, or has violated, any of the provisions provided in sections 5 to 12, the commissioner shall reduce his or her findings and decision to writing, and shall issue and cause to be served upon the pool or person a copy of the findings and an order requiring the pool or person to cease and desist from engaging in the prohibited activity, and the commissioner may order any of the following:

(a) Payment of a monetary fine of not more than $500.00 for each violation but not to exceed an aggregate fine of $5,000.00, unless the pool or person knew or reasonably should have known it was in violation of this act, in which case the fine shall not be more than $2,500.00 for each violation and shall not exceed an aggregate fine of $25,000.00 for all violations committed in a 6-month period.

(b) Suspension, limitation, or revocation of the pool's right to continue to do business in this state, including, but not limited to, the liquidation and receivership of the pool in the same manner as under chapter 78 of the insurance code of 1956, Act No. 218 of the Public Acts of 1956, being sections 500.7800 to 500.7868 of the Michigan Compiled Laws. The commissioner of insurance has the same authority to act as custodian or receiver of a group self-insurance pool as the commissioner has to act under chapter 78 of the insurance code of 1956, Act No. 218 of the Public Acts of 1956.

(c) Restitution or refund to an aggrieved person.

History: Add. 1988, Act 36, Eff. July 1, 1988



Section 124.12b Civil fine.

Sec. 12b.

If a pool or person violates a cease and desist order under this act and has been given notice and an opportunity for a hearing held pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, in addition to the actions provided in section 12a(2)(a) to (c), the commissioner may also order a civil fine of not more than $10,000.00 for each violation.

History: Add. 1988, Act 36, Eff. July 1, 1988



Section 124.13 Contract between 2 or more municipal corporations establishing authority to select single cable television franchisee and to propose model ordinances; adoption, rejection, or modification of proposed contracts and ordinances; validation of acts; inspection and review of contracts by attorney general; conducting business at public meeting; notice; availability of writings to public.

Sec. 13.

(1) Two or more municipal corporations, other than counties, in a county with a population of 1 million or more are empowered to enter into a contractual relationship for the purpose of establishing an authority to select a single cable television franchisee which shall serve those municipal corporations and to propose model ordinances establishing reasonable fees, rates and other regulations. Each participating municipal corporation shall adopt, reject or modify such proposed contracts and ordinances. The acts of an authority established prior to January 13, 1982, which meet the criteria set forth in this subsection and the acts of a municipal corporation which is a member of such authority taken in accordance with the powers set forth in this subsection are validated as if such authority had been established and such acts taken subsequent to the effective date of this section.

(2) The contracts and ordinances authorized by this section shall be subject to inspection and review by the attorney general. The attorney general shall take such actions as are necessary to assure compliance with the provisions of this section.

(3) The business which the authority may perform shall be conducted at a public meeting of the authority held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(4) All writing prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1982, Act 138, Imd. Eff. Apr. 27, 1982






Act 425 of 1984 INTERGOVERNMENTAL CONDITIONAL TRANSFER OF PROPERTY BY CONTRACT (124.21 - 124.30)

Section 124.21 Definitions.

Sec. 1.

As used in this act:

(a) “Economic development project” means land and existing or planned improvements suitable for use by an industrial or commercial enterprise, or housing development, or the protection of the environment, including, but not limited to, groundwater or surface water. Economic development project includes necessary buildings, improvements, or structures suitable for and intended for or incidental to use as an industrial or commercial enterprise or housing development; and includes industrial park or industrial site improvements and port improvements or housing development incidental to an industrial or commercial enterprise; and includes the machinery, furnishings, and equipment necessary, suitable, intended for, or incidental to a commercial, industrial, or residential use in connection with the buildings or structures.

(b) “Local unit” means a city, township, or village.

History: 1984, Act 425, Eff. Mar. 29, 1985 ;-- Am. 1990, Act 22, Imd. Eff. Mar. 6, 1990



Section 124.22 Conditional transfer of property; period; written contract; renewal.

Sec. 2.

(1) Two or more local units may conditionally transfer property for a period of not more than 50 years for the purpose of an economic development project. A conditional transfer of property shall be controlled by a written contract agreed to by the affected local units.

(2) A contract under this act may be renewed for additional periods of not to exceed 50 years upon approval of each legislative body of the affected local units.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.23 Formulation of contract; factors.

Sec. 3.

When formulating a contract under this act, the local units shall consider the following factors:

(a) Composition of the population; population density; land area and land uses; assessed valuation; topography, natural boundaries, and drainage basins; and the past and probable future growth, including population increase and business, commercial, and industrial development in the area to be transferred. Comparative data for the transferring local unit and the portion of the local unit remaining after transfer of the property shall be considered.

(b) The need for organized community services; the present cost and adequacy of governmental services in the area to be transferred; the probable future needs for services; the practicability of supplying such services in the area to be transferred; the probable effect of the proposed transfer and of alternative courses of action on the cost and adequacy of services in the area to be transferred and on the remaining portion of the local unit from which the area will be transferred; the probable change in taxes and tax rates in the area to be transferred in relation to the benefits expected to accrue from the transfer; and the financial ability of the local unit responsible for services in the area to provide and maintain those services.

(c) The general effect upon the local units of the proposed action; and the relationship of the proposed action to any established city, village, township, county, or regional land use plan.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.24 Public hearing; notice; majority vote required.

Sec. 4.

(1) The legislative body of each local unit affected by a proposed transfer of property under this act shall hold at least 1 public hearing before entering into a contract under this act. Notice of the hearing shall be given in the manner provided by the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(2) A decision to enter into a contract under this act shall be made by a majority vote of those members elected and serving on the legislative body of each affected local unit.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.25 Compliance as condition to entering into contract; resolution; referendum; approval by majority of electors; petition; effect of not filing petition or adopting resolution.

Sec. 5.

(1) A contract shall not be entered into under this act except in compliance with this section.

(2) If the governing body of a local unit involved in a transfer of property under this act adopts a resolution calling for a referendum on the transfer, the local unit may enter into the contract only if the transfer is approved by a majority of the electors voting on the transfer.

(3) If, within 30 days after a public hearing is held under section 4, a petition signed by 20% or more of the registered electors residing within the property to be transferred is filed with the clerk of the local unit in which the property is located, a referendum on the transfer shall be held in that local unit. If a majority of the electors voting on the transfer approve the transfer, the local unit may enter into the contract.

(4) If no registered electors reside within the property to be transferred and if, within 30 days after a public hearing is held under section 4, a petition signed by persons owning 50% or more of the property to be transferred is filed with the clerk of the local unit in which the property is located, a referendum on the transfer shall be held in that local unit. If a majority of the electors in the local unit voting on the transfer approve the transfer, the local unit may enter into the contract.

(5) If a petition is not filed or resolution is not adopted as provided in this section, the local unit may enter into the contract to transfer the property.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.25a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 5a.

Except as otherwise provided in this section, a petition under section 5, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A petition under section 5(4) that is signed by landowners because no registered electors reside within the property to be transferred is not subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 192, Eff. Mar. 23, 1999



Section 124.26 Contract; provisions.

Sec. 6.

If applicable to the transfer, a contract under this act may provide for any of the following:

(a) Any method by which the contract may be rescinded or terminated by any participating local unit before the stated date of termination.

(b) The manner of employing, engaging, compensating, transferring, or discharging personnel required for the economic development project to be carried out under the contract.

(c) The fixing and collecting of charges, rates, rents, or fees, where appropriate, and the adoption of ordinances and their enforcement by or with the assistance of the participating local units.

(d) The manner in which purchases shall be made and contracts entered into.

(e) The acceptance of gifts, grants, assistance funds, or bequests.

(f) The manner of responding for any liabilities that might be incurred through performance of the contract and insuring against any such liability.

(g) Any other necessary and proper matters agreed upon by the participating local units.

History: 1984, Act 425, Eff. Mar. 29, 1985 ;-- Am. 2011, Act 114, Imd. Eff. July 20, 2011



Section 124.27 Contract; additional provisions.

Sec. 7.

A contract under this act shall provide for the following:

(a) The length of the contract.

(b) Specific authorization for the sharing of taxes and any other revenues designated by the local units. The manner and extent to which the taxes and other revenues are shared shall be specifically provided for in the contract.

(c) Methods by which a participating local unit may enforce the contract including, but not limited to, return of the transferred area to the local unit from which the area was transferred before the expiration date of the contract.

(d) Which local unit has jurisdiction over the transferred area upon the expiration, termination, or nonrenewal of the contract.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.28 Conditionally transferred property; jurisdiction.

Sec. 8.

Unless the contract specifically provides otherwise, property which is conditionally transferred by a contract under this act is, for the term of the contract and for all purposes, under the jurisdiction of the local unit to which the property is transferred.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.29 Other method of annexation or transfer prohibited.

Sec. 9.

While a contract under this act is in effect, another method of annexation or transfer shall not take place for any portion of an area transferred under the contract.

History: 1984, Act 425, Eff. Mar. 29, 1985



Section 124.30 Effect of filing contract; entering contract in book; contract as prima facie evidence of conditional transfer.

Sec. 10.

The conditional transfer of property pursuant to a contract under this act takes place when the contract is filed in the manner required by this section. After the affected local units enter into a contract under this act, the clerk of the local unit to which the property is to be conditionally transferred shall file a duplicate original of the contract with the county clerk of the county in which that local unit, or the greater part of that local unit, is located and with the secretary of state. That county clerk and the secretary of state shall enter the contract in a book kept for that purpose. The contract or a copy of the contract certified by that county clerk or by the secretary of state is prima facie evidence of the conditional transfer.

History: Add. 1990, Act 22, Imd. Eff. Mar. 6, 1990






Act 179 of 1962 MUNICIPAL RENTAL FACILITIES (124.51 - 124.51)

Section 124.51 Municipal buildings; rental of facilities to other governmental entities.

Sec. 1.

When any municipality erects any building, whether financed by a sinking fund or by issuance of bonds, it may include in the building facilities for rental to any other governmental entity.

History: 1962, Act 179, Eff. Mar. 28, 1963






Act 106 of 2007 PUBLIC EMPLOYEES HEALTH BENEFIT ACT (124.71 - 124.85)

Section 124.71 Short title.

Sec. 1.

This act shall be known and may be cited as the "public employees health benefit act".

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.73 Definitions.

Sec. 3.

As used in this act:

(a) "Carrier" means a health, dental, or vision insurance company authorized to do business in this state under, and a health maintenance organization or multiple employer welfare arrangement operating under, the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302; a system of health care delivery and financing operating under section 3573 of the insurance code of 1956, 1956 PA 218, MCL 500.3573; a nonprofit dental care corporation operating under 1963 PA 125, MCL 550.351 to 550.373; a nonprofit health care corporation operating under the nonprofit health care corporation reform act, 1980 PA 350, MCL 550.1101 to 550.1704; a voluntary employees' beneficiary association described in section 501(c)(9) of the internal revenue code, 26 USC 501(c)(9); a pharmacy benefits manager; and any other person providing a plan of health benefits, coverage, or insurance in this state.

(b) "Commissioner" means the commissioner of the office of financial and insurance services.

(c) "Medical benefit plan" means a plan, established and maintained by a carrier or 1 or more public employers, that provides for the payment of medical, optical, or dental benefits, including, but not limited to, hospital and physician services, prescription drugs, and related benefits, to public employees.

(d) "Public employee" means an employee of a public employer.

(e) "Public employer" means a city, village, township, county, or other political subdivision of this state; any intergovernmental, metropolitan, or local department, agency, or authority, or other local political subdivision; a school district, a public school academy, or an intermediate school district, as those terms are defined in the revised school code, 1976 PA 451, MCL 380.1 to 380.1852; or a community college or junior college described in section 7 of article VIII of the state constitution of 1963. Public employer includes a public university that elects to come under the provisions of this act.

(f) "Public employer pooled plan" or "pooled plan" means a public employer pooled plan established pursuant to section 5(1)(b).

(g) "Public university" means a public university described in section 4, 5, or 6 of article VIII of the state constitution of 1963.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.75 Medical, optical, or dental benefits provided to public employees; methods; solicitation of bids; number; frequency; participation of public employer in purchasing pool or coalition.

Sec. 5.

(1) Subject to collective bargaining requirements, a public employer may provide medical, optical, or dental benefits to public employees and their dependents by any of the following methods:

(a) By establishing and maintaining a plan on a self-insured basis. A plan under this subdivision does not constitute doing the business of insurance in this state and is not subject to the insurance laws of this state.

(b) By joining with other public employers and establishing and maintaining a public employer pooled plan to provide medical, optical, or dental benefits to not fewer than 250 public employees on a self-insured basis as provided in this act. A pooled plan shall accept any public employer that applies to become a member of the pooled plan, agrees to make the required payments, agrees to remain in the pool for a 3-year period, and satisfies the other reasonable provisions of the pooled plan. A public employer that leaves a pooled plan may not rejoin the pooled plan for 2 years after leaving the plan. A pooled plan under this subdivision does not constitute doing the business of insurance in this state and, except as provided in this act, is not subject to the insurance laws of this state. A pooled plan under this subdivision may enter into contracts and sue or be sued in its own name.

(c) By procuring coverage or benefits from 1 or more carriers, either on an individual basis or with 1 or more other public employers.

(2) A public employer or pooled plan procuring coverage or benefits from 1 or more carriers shall solicit from different carriers 4 or more bids when establishing a medical benefit plan, including at least 1 bid from a voluntary employees' beneficiary association described in section 501(c)(9) of the internal revenue code, 26 USC 501(c)(9). A public employer or pooled plan procuring coverage or benefits from 1 or more carriers shall solicit from different carriers 4 or more bids every 3 years when renewing or continuing a medical benefit plan, including at least 1 bid from a voluntary employees' beneficiary association described in section 501(c)(9) of the internal revenue code, 26 USC 501(c)(9). A public employer or pooled plan that provides for administration of a medical benefit plan using an authorized third party administrator, an insurer, a nonprofit health care corporation, or other entity authorized to provide services in connection with a noninsured medical benefit plan shall solicit from different carriers 4 or more bids for those administrative services when establishing a medical benefit plan. A public employer or pooled plan that provides for administration of a medical benefit plan using an authorized third party administrator, an insurer, a nonprofit health care corporation, or other entity authorized to provide services in connection with a noninsured medical benefit plan shall solicit from different carriers 4 or more bids for those administrative services every 3 years when renewing or continuing a medical benefit plan.

(3) This act does not prohibit a public employer from participating, for the payment of medical benefits and claims, in a purchasing pool or coalition to procure insurance, benefits, or coverage, or health care plan services or administrative services.

(4) A public university may establish a medical benefit plan to provide medical, dental, or optical benefits to its employees and their dependents by any of the methods set forth in this section.

(5) A medical benefit plan that provides medical benefits shall provide to covered individuals case management services that meet the case management accreditation standards established by the national committee on quality assurance, the joint commission on health care organizations, or the utilization review accreditation commission.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007 ;-- Am. 2011, Act 93, Eff. Oct. 1, 2011



Section 124.77 Public employer pooled plan; certificate of registration; application; form; notice of additional information needed; investigation; issuance or denial of certificate of registration; notice of denial; request for hearing; books open to commissioner.

Sec. 7.

(1) A person shall not establish or maintain a public employer pooled plan in this state unless the pooled plan obtains and maintains a certificate of registration pursuant to this act.

(2) A person wishing to establish a pooled plan shall apply for a certificate of registration on a form prescribed by the commissioner. The application shall be completed and submitted to the commissioner along with all of the following:

(a) Copies of all articles, bylaws, agreements, or other documents or instruments describing the rights and obligations of employers, employees, and beneficiaries with respect to the pooled plan and the expected number of public employees to be covered for medical, optical, or dental benefits under the pooled plan.

(b) Current financial statements of the pooled plan or, for a newly established pooled plan, 3 years of financial projections.

(c) A statement showing in full detail the plan upon which the pooled plan proposes to transact business and a copy of all contracts or other instruments that it proposes to make with or sell to its members, together with a copy of its plan description.

(3) The commissioner shall examine the application and documents submitted by the applicant for completeness and shall notify the applicant not later than 30 days after receipt of the application of any additional information needed. The commissioner may conduct any investigation that the commissioner considers necessary and examine under oath any person interested in or connected with the pooled plan.

(4) The commissioner shall issue or deny a certificate of registration within 90 days of receipt of the applicant's substantially completed application. The commissioner shall not issue a certificate of registration to the pooled plan unless the commissioner is satisfied that the pooled plan is in a stable and unimpaired financial condition, that the pooled plan is qualified to maintain a medical benefit plan in compliance with this act, and that the pooled plan meets the requirements in section 9(1)(a), (e), (f), (g), and (h). The commissioner shall deny a certificate of registration to an applicant who fails to meet the requirements of this act. Notice of denial shall be in writing and shall set forth the basis for the denial. If the applicant submits a written request within 60 days after mailing of the notice of denial, the commissioner shall promptly conduct a hearing pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, in which the applicant shall be given an opportunity to show compliance with the requirements of this act.

(5) The pooled plan, upon receipt of its initial certificate of registration, which shall be a temporary certificate, shall proceed to the completion of organization of the proposed pooled plan.

(6) A pooled plan shall open its books to the commissioner, and a final certificate of registration shall not be issued by the commissioner to a pooled plan until the pooled plan has collected cash reserves as provided in section 9.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.79 Public employer pooled plan; requirements; effect of insufficient reserves; collection of cash reserves.

Sec. 9.

(1) In addition to other requirements as provided in this act, a public employer pooled plan established on or after the effective date of this act shall do all of the following:

(a) Establish and maintain minimum cash reserves of not less than 25% of the aggregate contributions in the current fiscal year or in the case of new applicants, 25% of the aggregate contributions projected to be collected during its first 12 months of operation, as applicable; or not less than 35% of the claims paid in the preceding fiscal year, whichever is greater. Reserves established pursuant to this section shall be maintained in a separate, identifiable account and shall not be commingled with other funds of the pooled plan. The pooled plan shall invest the required reserve in the types of investments allowed under section 910, 912, or 914 of the insurance code of 1956, 1956 PA 218, MCL 500.910, 500.912, and 500.914. The pooled plan may satisfy up to 100% of the reserve requirement in the first year of operation, up to 75% of the reserve requirement in the second year of operation, and up to 50% of the reserve requirement in the third and subsequent years of operation, through an irrevocable and unconditional letter of credit. As used in this subdivision, "letter of credit" means a letter of credit that meets all of the following requirements:

(i) Is issued by a federally insured financial institution.

(ii) Is issued upon such terms and in a form as approved by the commissioner.

(iii) Is subject to draw by the commissioner, upon giving 5 business days' written notice to the pooled plan, or by the pooled plan for the member's benefit if the pooled plan is unable to pay claims as they come due.

(b) Within 90 days after the end of each fiscal year, file with the commissioner financial statements audited by a certified public accountant. An actuarial opinion regarding reserves for known claims and associated expenses and incurred but not reported claims and associated expenses, in accordance with subdivision (d), shall be included in the audited financial statement. The opinion shall be rendered by an actuary approved by the commissioner or who has 5 or more years of experience in this field.

(c) Within 60 days after the end of each fiscal quarter, file with the commissioner unaudited financial statements, affirmed by an appropriate officer or agent of the pooled plan.

(d) Within 60 days after the end of each fiscal quarter, file with the commissioner a report certifying that the pooled plan maintains reserves that are sufficient to meet its contractual obligations, and that it maintains coverage for excess loss as required in this act.

(e) File with the commissioner a schedule of premium contributions, rates, and renewal projections.

(f) Possess a written commitment, binder, or policy for excess loss insurance issued by an insurer authorized to do business in this state in an amount approved by the commissioner. The binder or policy shall provide not less than 30 days' notice of cancellation to the commissioner.

(g) Establish a procedure, to the satisfaction of the commissioner, for handling claims for benefits in the event of dissolution of the pooled plan.

(h) Provide for administration of the plan using personnel of the pooled plan, provided that the pooled plan has within its own organization adequate facilities and competent personnel to service the medical benefit plan, or by awarding a competitively bid contract, to an authorized third party administrator, an insurer, a nonprofit health care corporation, or other entity authorized to provide services in connection with a noninsured medical benefit plan.

(2) If the commissioner finds that a pooled plan's reserves are not sufficient to meet the requirements of subsection (1)(a), the commissioner shall order the pooled plan to immediately collect from any public employer that is or has been a member of the pooled plan appropriately proportionate contributions sufficient to restore reserves to the required level. The commissioner may take such action as he or she considers necessary, including, but not limited to, ordering the suspension or dissolution of a pooled plan, if the pooled plan is consistently failing to maintain reserves as required in this section, is using methods and practices that render further transaction of business hazardous or injurious to its members, employees, beneficiaries, or to the public, has failed, after written request by the commissioner, to remove or discharge an officer, director, trustee, or employee who has been convicted of any crime involving fraud, dishonesty, or moral turpitude, has failed or refused to furnish any report or statement required under this act, or if the commissioner, upon investigation, determines that it is conducting business fraudulently or is not meeting its contractual obligations in good faith. Any proceedings by the commissioner under this subsection shall be governed by the requirements and procedures of sections 7074 to 7078 of the insurance code of 1956, 1956 PA 218, MCL 500.7074 and 500.7078.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.81 Access to books, records, and documents; payment of annual assessment.

Sec. 11.

The commissioner, or any person appointed by the commissioner, may examine the affairs of any pooled plan, and for such purposes shall have free access to all the books, records, and documents that relate to the business of the plan, and may examine under oath its trustees, officers, agents, and employees in relation to the affairs, transactions, and condition of the pooled plan. Each authorized pooled plan shall pay an assessment annually to the commissioner to be deposited into the insurance bureau fund created in section 225 of the insurance code of 1956, 1956 PA 218, MCL 500.225, in an amount equal to 1/4 of 1% of the annual self-funded contributions made to the pooled plan for that year. The assessments paid under this section shall be appropriated to the office of financial and insurance services to cover the additional costs incurred by the office of financial and insurance services in the examination and regulation of pooled plans under this act.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.83 Articles, bylaws, and trust agreement; filing; notice of meetings; powers of board of trustees.

Sec. 13.

(1) The articles, bylaws, and trust agreement of the pooled plan and all amendments thereto shall be filed with and presumed approved by the commissioner before becoming operative. The trust agreement shall be filed on a form prescribed by the commissioner.

(2) Each member employer of a pooled plan shall be given notice of every meeting of the members and shall be entitled to an equal vote, either in person or by proxy in writing by such member.

(3) The powers of a pooled plan, except as otherwise provided, shall be exercised by the board of trustees chosen to carry out the purposes of the trust agreement. Not less than 50% of the trustees shall be persons who are covered under the pooled plan or the collective bargaining representatives of those persons. No trustee shall be an owner, officer, or employee of a third party administrator providing services to the pooled plan.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007



Section 124.85 Public employer with 100 or more employees; claims utilization and cost information; compilation; "relevant period" defined; disclosure; availability; protected health information not included; date of compilation.

Sec. 15.

(1) Notwithstanding subsection (2), a public employer that has 100 or more employees in a medical benefit plan shall be provided with claims utilization and cost information as provided in subsection (3).

(2) A public employer that is in an arrangement with 1 or more other public employers, and together have 100 or more employees in a medical benefit plan or have signed a letter of intent to enter together 100 or more public employees into a medical benefit plan, shall be provided with claims utilization and cost information as provided in subsection (3) that is aggregated for all the public employees together of those public employers, and, except as otherwise permitted under subsection (1), shall not be separated out for any of those public employers.

(3) All medical benefit plans in this state shall compile, and shall make available electronically as provided in subsections (1) and (2), complete and accurate claims utilization and cost information for the medical benefit plan in the aggregate and for each public employer as follows:

(a) A census of all covered employees, including all of the following:

(i) Year of birth.

(ii) Gender.

(iii) Zip code.

(iv) The contract coverage type for the employee, such as single, dependent, or family, and number of individuals covered by contract.

(b) Claims data for the employee group covered by the medical benefit plan, including at least all of the following:

(i) For a plan that provides health benefits, information concerning hospital and medical claims under the plan, presented in a manner that clearly shows all of the following for each of the 3 most recent experience years:

(A) Number and total expenditures for hospital claims.

(B) Number and total expenditures for medical claims.

(C) Number of hospital claims exceeding $50,000.00.

(D) Number of medical claims exceeding $50,000.00.

(E) Total expenditures for claims exceeding $50,000.00.

(ii) For a plan that provides prescription drug benefits, information concerning prescription drugs claims under the plan, presented in a manner that clearly shows all of the following:

(A) Amount charged and amount paid for prescription drugs claims for each of the 3 most recent experience years.

(B) Total amount charged and amount paid for brand prescription drugs claims for each of the 3 most recent experience years.

(C) Total amount charged and amount paid for generic prescription drugs claims for each of the 3 most recent experience years.

(D) The 50 most frequently prescribed brand prescription drugs for which claims were made for the most recent experience period.

(E) The 50 most frequently prescribed generic prescription drugs for which claims were made for the most recent experience period.

(iii) For a plan that provides dental benefits, information concerning dental claims and total expenditures for these claims under the plan, presented in a manner that clearly shows at least all of the following for each of the 3 most recent experience years:

(A) Number of claims submitted and total charged.

(B) Number of and total expenditures for claims paid.

(C) Total expenditures for claims submitted to network providers.

(iv) For a plan that provides optical benefits, information concerning optical claims and total expenditures for these claims under the plan, presented in a manner that clearly shows at least all of the following for each of the 3 most recent experience years:

(A) Number of claims submitted and total charged.

(B) Number of and total expenditures for claims paid.

(C) Total expenditures for claims submitted to network providers.

(c) Fees and administrative expenses for the most recent experience year, reported separately for health, dental, and optical plans, and presented in a manner that clearly shows at least all of the following:

(i) The dollar amounts paid for specific and aggregate stop-loss insurance.

(ii) The dollar amount of administrative expenses incurred or paid, reported separately for medical, pharmacy, dental, and vision.

(iii) The total dollar amount of retentions and other expenses.

(iv) The dollar amount for all service fees paid.

(v) The dollar amount of any fees or commissions paid to agents, consultants, third party administrators, or brokers by the medical benefit plan or by any public employer or carrier participating in or providing services to the medical benefit plan, reported separately for medical, pharmacy, stop-loss, dental, and vision.

(vi) Other information as may be required by the commissioner.

(d) For health, dental, and optical plans, a benefit summary for the current year's plan and, if benefits have changed during any of the 3 most recent experience years, a brief benefit summary for each of those experience years for which the benefits were different.

(4) Except as otherwise provided in subsection (3), claims utilization and cost information required to be compiled under this section shall be compiled on an annual basis and shall cover a relevant period. For purposes of this subsection, the term "relevant period" means the 36-month period ending no more than 120 days prior to the effective date or renewal date of the medical benefit plan under consideration. However, if the medical benefit plan has been in effect for a period of less than 36 months, the relevant period shall be that shorter period.

(5) A public employer or combination of public employers shall disclose the claims utilization and cost information required to be provided under subsections (1) and (2) to any carrier or administrator it solicits to provide benefits or administrative services for its medical benefit plan, and to the employee representative of employees covered under the medical benefit plan, and upon request to any carrier or administrator who requests the opportunity to submit a proposal to provide benefits or administrative services for the medical benefit plan at the time of the request for bids. The public employer shall make the claims utilization and cost information required under this section available at cost and within a reasonable period of time.

(6) The claims utilization and cost information required under this section shall include only de-identified health information as permitted under the health insurance portability and accountability act of 1996, Public Law 104-191, or regulations promulgated under that act, 45 CFR parts 160 and 164, and shall not include any protected health information as defined in the health insurance portability and accountability act of 1996, Public Law 104-191, or regulations promulgated under that act, 45 CFR parts 160 and 164.

(7) All claims utilization and cost information described in this section is required to be compiled beginning 60 days after the effective date of this act. However, claims utilization and cost information already being compiled on the effective date of this act is subject to this section on the effective date of this act.

History: 2007, Act 106, Imd. Eff. Oct. 1, 2007 ;-- Am. 2011, Act 93, Eff. Oct. 1, 2011






Act 59 of 1951 INDEMNIFICATION OF POLICEMEN (124.101 - 124.103)



Act 258 of 2011 MUNICIPAL PARTNERSHIP ACT (124.111 - 124.123)

Section 124.111 Short title.

Sec. 1.

This act shall be known and may be cited as the "municipal partnership act".

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.112 Definitions.

Sec. 2.

As used in this act:

(a) "Authority" means an authority formed by contract pursuant to this act.

(b) "Governing body" means the board, council, commission, or body in which the policy-making powers of the local government are vested.

(c) "Local government" means a county, city, village, or township.

(d) "Public agency" means a single- or multi-purpose public body corporate formed pursuant to a law other than this act or an Indian tribe recognized by the federal government before the year 2000 that exercises governmental authority over land within this state. Public agency does not include this state or a department, division, or agency of this state.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.113 Contract to form joint endeavor.

Sec. 3.

(1) Two or more local governments or 1 or more local governments and a public agency are authorized to enter into a contract with each other to form a joint endeavor to perform or exercise any function, service, power, or privilege that the local government or public agency could each exercise separately.

(2) A contract entered into pursuant to subsection (1) shall be approved by resolution of the governing body of each participating local government.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.114 Contract to form joint endeavor; provisions.

Sec. 4.

(1) A contract to form a joint endeavor under this act shall include all of the following:

(a) The purpose of the joint endeavor with reference to the functions, services, powers, or privileges to be performed or exercised and the methods by which the purpose will be accomplished or the manner in which the joint endeavor will be exercised or performed.

(b) The duration of the contract, any method by which it may be terminated by any participating local government or public agency before the stated date of termination, and any method by which a participating local government or public agency may withdraw from participation in the joint endeavor.

(c) If an authority is created by the contract, the precise organization, composition, and nature of that authority and its board with the functions, duties, obligations, powers, and privileges given to that authority and board.

(d) If an authority is not created by the contract, the precise organization, composition, and nature of any separate legal or administrative entity created by the joint endeavor in the contract with the powers designated to that entity.

(e) The designation and selection of officers of an authority, board, or any legal or administrative entity created by the joint endeavor in the contract.

(f) The method of financing to be used and the amount to be paid by each participating local government or public agency in relation to the purpose of the joint endeavor involved.

(g) The method for submitting the question of a tax levy to the electors served by the joint endeavor.

(h) Unless a local government participating in the joint endeavor already provides a service, including, but not limited to, emergency medical services regulated under part 209 of the public health code, 1978 PA 368, MCL 333.20901 to 333.20979, the joint endeavor shall solicit competitive bids for those services that the joint endeavor intends to provide. The joint endeavor shall disclose to the public all competitive bids obtained for those services the joint endeavor provides.

(2) A contract to form a joint endeavor under this act may provide for 1 or more of the following:

(a) The acquisition of personal or real property by purchase, lease, or other method and the sale, lease, or disposal of personal or real property.

(b) The operation, maintenance, repair, replacement, construction, and improvement of personal or real property.

(c) The entity or entities that will function as the employer or employers of personnel and staff needed for the joint endeavor.

(d) The making and promulgating of necessary rules and regulations and the enforcement of those rules and regulations by or with the assistance of the parties to the contract.

(e) The manner of allocating risks and responding to any claims of liability that may result from the joint endeavor or being a party to the contract and for insuring against any such liability.

(f) The methods of addressing and resolving disputes among the parties to the contract.

(g) Any other matters agreed upon by the parties to the contract.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.115 Contract; administration; execution.

Sec. 5.

A contract entered into under this act may provide for 1 or more parties to the contract to administer or execute the contract or to exercise or perform some or all of the functions, services, powers, or privileges to be exercised or performed by the joint endeavor in the manner provided for by the contract.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.116 Tax revenues; use.

Sec. 6.

Notwithstanding any local charter or ordinance to the contrary, a party to a contract may use tax revenues that are dedicated to pay for the exercise or performance of any function, service, power, or privilege by that party individually to fund the exercise or performance of that function, service, power, or privilege under the contract.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.117 Tax levy; limitation; resolution; ballot; millage; vote; approval; collection.

Sec. 7.

(1) Subject to subsection (3), the joint endeavor may levy a tax of not more than 5 mills on all taxable property in the areas served by the joint endeavor for the purpose of providing revenue to the joint endeavor.

(2) A proposal for a tax shall not be placed on the ballot unless the proposal is adopted by a resolution of the governing body of each local government participating in the joint endeavor.

(3) If a joint endeavor levies a millage under this section, each year the joint endeavor shall, as necessary, decrease the number of mills the joint endeavor levies to ensure that, with respect to each participating local government in the joint endeavor, the number of mills levied by a participating local government plus the number of mills levied by the joint endeavor will not exceed the maximum number of mills that the participating local government is constitutionally and statutorily authorized to levy under each of the following:

(a) Section 6 of article IX of the state constitution of 1963.

(b) The property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a.

(c) Section 14(1)(m) of 1966 PA 293, MCL 45.514.

(d) Section 3(g) of the home rule city act, 1909 PA 279, MCL 117.3.

(e) Section 27(2) of the charter township act, 1947 PA 359, MCL 42.27.

(f) Section 26(1)(i) of the home rule village act, 1909 PA 278, MCL 78.26.

(g) Section 1(2) of chapter IX of the general law village act, 1895 PA 3, MCL 69.1.

(h) Any other applicable millage limit enacted after the effective date of this act.

(4) If only a portion of a local government is located in the service area of a joint endeavor, as described in the contract for the joint endeavor, only those electors residing in that portion of the local government located in the service area of the joint endeavor are eligible to vote on the ballot proposal for a tax and that tax shall only be levied against the property within that service area.

(5) The proposal for a tax under this act may be submitted to a vote of the electors served by the joint endeavor only at an even year general November election.

(6) A ballot proposal for a tax shall comply with the requirements of section 24f of the general property tax act, 1893 PA 206, MCL 211.24f. In addition, the ballot shall state the manner in which the tax levy will result in any reduction of taxes levied by each local government participating in the joint endeavor.

(7) The joint endeavor may levy a new tax or the increase of an existing tax only if a majority of the electors in each local government served by the joint endeavor voting on the tax approve the tax. The joint endeavor may levy the renewal of an existing tax only if a majority of the electors served by the joint endeavor voting on the renewal of the existing tax approve the tax.

(8) A tax authorized to be levied by a joint endeavor under this act shall be levied and collected at the same time and in the same manner as provided by the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.118 Additional contracts.

Sec. 8.

This act provides authorization to enter into contracts that is in addition to and may be exercised separately from any authorization to enter into contracts under any other statute of this state.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.119 Conflicting provisions or local ordinances; effect.

Sec. 9.

Except as otherwise provided in this section, if any provision of this act conflicts with any local charter provision or any local ordinance, the provisions of this act shall control. The authority to enter into a contract pursuant to this act shall not be affected by any condition or limitation that may be imposed by any local charter provision or local ordinance. However, this act shall not affect any rights of any party under 1947 PA 336, MCL 423.201 to 423.217, except as specifically provided in section 12. In addition, this act does not modify the provisions of 1969 PA 312, MCL 423.231 to 423.247.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.120 Contract not subject to referendum.

Sec. 10.

A contract entered into pursuant to this act shall not be subject to referendum under any local charter provision or local ordinance.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.121 Joint endeavor subject to MCL 141.421 to 141.440a.

Sec. 11.

A joint endeavor formed under this act is subject to the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.122 Collective bargaining.

Sec. 12.

(1) The local governments that are parties to a contract entered into pursuant to this act have the responsibility, authority, and right to manage and direct on behalf of the public the functions or services performed or exercised in connection with the contract.

(2) The following are prohibited subjects of collective bargaining between a local government and a bargaining representative of its employees:

(a) A decision as to whether or not the local government will enter into a contract for a joint endeavor pursuant to this act for or in connection with 1 or more functions or services.

(b) The procedures for obtaining the contract for a joint endeavor pursuant to this act.

(c) The identities of the other parties to the contract for a joint endeavor pursuant to this act.

(3) Except as otherwise provided in this section, the contents or language of a contract for a joint endeavor under this act shall be a permissive subject of collective bargaining between a local government and a bargaining representative of its employees. If a local government and a bargaining representative of its employees engage in collective bargaining before the contract for a joint endeavor is approved as provided in section 3(2) and that local government and that bargaining representative reach an agreement on issues that would obligate an entity that will function as an employer in the joint endeavor, then the contract for that joint endeavor shall include those obligations.

(4) Nothing in this act creates an employment relationship between the existing employees of a local government or a public agency and the proposed joint endeavor.

(5) Nothing in this act relieves a local government of the duty, to the extent a duty exists under applicable law, to collectively bargain with its employees over the effect of the joint endeavor on its employees.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011



Section 124.123 Construction of infrastructure related to international border crossing not authorized.

Sec. 13.

Nothing in this act authorizes or shall be construed to authorize the construction of any tunnel, bridge, or other infrastructure that is part of or related to an international border crossing.

History: 2011, Act 258, Imd. Eff. Dec. 14, 2011






Act 32 of 1962 FEMALE BOX ELDER TREES (124.151 - 124.151)

Section 124.151 Female box elder trees; destruction as nuisance.

Sec. 1.

Female box elder trees are hereby declared to be a public nuisance and the legislative body of any township, village or city may adopt an ordinance providing for the ordering by a designated authority of the destruction of female box elder trees.

History: 1962, Act 32, Eff. Mar. 28, 1963






Act 196 of 1952 MUNICIPAL WATER SUPPLY SYSTEMS (124.251 - 124.262)

Section 124.251 Water supply system; definition.

Sec. 1.

The term “water supply system”, as herein used, shall be deemed to include all plants, works, instrumentalities and properties, used or useful in connection with the obtaining of a water supply, the treatment of water and/or the distribution and sale of water.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.252 Water supply system; authority, articles of incorporation, adoption, endorsement, form, publication, filing; validity.

Sec. 2.

Any 2 or more cities, villages or townships (hereinafter sometimes referred to as "municipalities") or any combination thereof, may incorporate an authority for the purpose of acquiring, owning, and/or operating a water supply system or systems, by the adoption of articles of incorporation by the legislative body of each municipality. The fact of such adoption shall be endorsed on such articles of incorporation by the mayor and clerk in case of a city, the president and clerk in case of a village, and the supervisor and clerk in case of a township, in form substantially as follows:

"The foregoing Articles of Incorporation were adopted by the ................... of the ............... of ................., ................. County, Michigan, at a meeting duly held on the ............. day of ................., 19......

The authority shall be comprised of the territory lying within such incorporating municipalities. The articles of incorporation shall be published at least once in a newspaper designated in said articles and circulating within the authority. One printed copy of such articles of incorporation certified as a true copy by the person or persons designated therefor, with the date and place of such publication, shall be filed with each, the secretary of state and the clerk of the county within which such territory or the major portion thereof is located. Such authority shall become effective at the time provided in said articles of incorporation. The validity of such incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of such certified copies with the secretary of state and the county clerk.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.253 Water supply system; articles, contents.

Sec. 3.

Said articles of incorporation shall state the name of such authority, the names of the various municipalities creating the same, the purpose or purposes for which it is created, the powers, duties and limitations of the authority and its officers, the method of selecting its governing body, officers and employees, the person or persons who are charged with the responsibilities of causing the articles of incorporation to be published and the printed copies thereof to be certified and filed as above provided, or who are charged with any other responsibility in connection with the incorporation of said authority, and any other matters which the incorporators shall deem advisable, all of which shall be subject to the provisions of the constitution and statutes of the state of Michigan and particularly of this act.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.254 Water supply system; authority as body corporate; powers.

Sec. 4.

Such authority shall be a body corporate with power to sue and be sued in any court of this state. It shall possess all the powers necessary to carry out the purposes of its incorporation and those incident thereto. The enumeration of any powers in this act shall not be construed as a limitation upon such general powers.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.255 Water supply system; acquisition of property.

Sec. 5.

The authority may acquire property for a water supply system by purchase, construction, lease, gift, devise or condemnation, either within or without its corporate limits, and may hold, manage, control, sell, exchange or lease such property. For the purpose of condemnation, it may proceed under the provisions of Act No. 149 of the Public Acts of 1911, being sections 213.21 to 213.41, inclusive, of the Compiled Laws of 1948, as now or hereafter amended, or any other appropriate statute.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.256 Water supply system; sale and purchase of water; contracts.

Sec. 6.

The authority and any of its constituent municipalities shall have authority to contract for the sale and purchase of water. The charges specified in such contract shall be subject to increase by the authority at any time if necessary in order to provide funds to meet its obligations. The authority and any city, village or township, which is not a constituent part thereof, may contract for the sale and purchase of water, which contract may provide for charges greater than those to the constituent municipalities, but the charges thereunder shall be subject to change by the authority from time to time. The authority and any other public corporation may enter into a contract for the purchase by the authority of water from such public corporation. Any contract authorized herein shall be for a period of not exceeding 50 years.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.257 Water supply system; city, village or township may become constituent municipality; amendment of articles.

Sec. 7.

Any city, village or township, which did not join in the incorporation of an authority, may become a constituent part thereof by amendment to the articles of incorporation adopted by the legislative body of such city, village or township and by the legislative body of each city, village or township of which such authority is composed. Other amendments may be made to such articles of incorporation if adopted by the legislative body of each city, village or township of which the authority is composed. Any such amendment shall be endorsed, published, and certified printed copies filed, in the same manner as the original articles of incorporation, except that the printed copies shall be certified and filed by the recording officer of the authority.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.258 Water supply system; taxation, taxing power.

Sec. 8.

The legislative body of each city, village or township which is a part of such authority is authorized to raise by tax or pay from its general funds, any moneys required to be paid by the articles of incorporation or by the terms of any contract between it and the authority, unless some other method is provided therefor in such articles of incorporation or contract. The authority shall have no direct taxing power.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.259 Water supply system; bonds, issuance, payment.

Sec. 9.

For the purpose of acquiring, improving, enlarging and/or extending a water supply system, the authority may issue self-liquidating revenue bonds in accordance with the provisions of Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.139, inclusive, of the Compiled Laws of 1948, as now or hereafter amended, or any other act providing for the issuance of such bonds: Provided, That no such bonds shall be a general obligation of the authority, but shall be payable solely from the revenues of the water supply system.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.260 Water supply system; water service, determination.

Sec. 10.

Within the scope of the definition contained in section 1 of this act, any authority shall have the right to determine what shall constitute its water supply system and the functions thereof, and may determine that its water services shall be furnished to public corporations and/or private consumers.

The authority may also furnish water direct to any city water supply district as defined in section 3 of Act No. 107 of the Public Acts of 1941, as now amended, or to any similar independently financed and operated supply system in a prescribed water supply district. If the territory within such a water supply district shall become incorporated as a city, then any contract for supplying water by the authority to such district, shall remain in full force and effect during the life of such contract and shall be carried out by the authority and such city.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.261 Water supply system; jurisdiction; amendment of articles.

Sec. 11.

No change in the jurisdiction over any territory in any city, village or township which has contracted for a supply of water from the authority, shall in any manner impair the obligations of such contract, but the same shall be carried out, insofar as such territory is concerned, by the authority and such municipality or municipalities as shall have jurisdiction to furnish water to such territory. No change in municipal jurisdiction over any territory within an authority shall in any manner affect the authority or its boundaries. If a new city shall be incorporated from a township in the authority and if such city shall exercise jurisdiction over the water supply system within its boundaries, then it shall be deemed to be a constituent municipality of the authority. If the territory within a water supply district, as defined in section 10 hereof, is incorporated as a new city having jurisdiction over the water supply system and if at the time of such incorporation there shall exist a contract with the authority for a water supply to such territory, then such city shall be a constituent municipality of the authority upon the approval of the legislative bodies of 2/3 of the cities, villages and townships constituting the authority and upon acceptance by the city of the articles of incorporation. If it shall be necessary to amend the articles of incorporation in order to give any such new city comparable rights with other constituent municipalities, the same may be accomplished upon the approval of the legislative bodies of 2/3 of the cities, villages and townships constituting the authority.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952



Section 124.262 Water supply system; powers.

Sec. 12.

The powers herein granted shall be in addition to those granted by any charter or other statute.

History: 1952, Act 196, Imd. Eff. Apr. 29, 1952






Act 233 of 1955 MUNICIPAL SEWAGE AND WATER SUPPLY SYSTEMS (124.281 - 124.294)

Section 124.281 Definitions.

Sec. 1.

As used in this act:

(a) "Authority", unless the context clearly implies a different meaning, means an authority incorporated under section 2.

(b) "Constituent municipality" or "constituent municipalities" includes all of the municipalities that signed or became signatories of articles of incorporation of any authority incorporated under this act. However, if an authority is incorporated by 2 or more counties, each municipality within the respective territorial limits of the counties, whether the counties are original incorporators or subsequently became a constituent part of the authority under section 6, is a constituent municipality.

(c) "Indian tribe" means an Indian tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for services by the United States secretary of the interior because of their status as Indians.

(d) "Municipality" means a county, township, city, or village.

(e) "Sewage disposal system" includes all interceptor sewers, storm sewers, sanitary sewers, combined sanitary and storm sewers, sewage treatment plants, and all other plants, works, instrumentalities, and properties used or useful in connection with the collection, treatment, or disposal of sewage or industrial wastes.

(f) "Solid waste management system" includes all plants, works, instrumentalities, and properties used or useful in connection with the collection, transportation, processing, or disposal of discarded or waste materials of any sort, including access roads and facilities for resource recovery. Solid waste management system does not include the storage or disposal of toxic materials.

(g) "Water supply system" includes all plants, works, instrumentalities, and properties used or useful in connection with obtaining a water supply, the treatment of water, or the distribution of water.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1958, Act 34, Imd. Eff. Apr. 3, 1958 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981 ;-- Am. 2009, Act 164, Imd. Eff. Dec. 14, 2009



Section 124.282 Incorporation of authority by municipalities; purpose; adoption of articles of incorporation; endorsement; territory; publishing and filing articles of incorporation; effective date; presumption of validity.

Sec. 2.

(1) Any 2 or more municipalities may incorporate an authority for the purpose of acquiring, owning, improving, enlarging, extending, and operating a sewage disposal system, a water supply system, a solid waste management system, or a combination of systems by the adoption of articles of incorporation by the legislative body of each of the municipalities. The fact of the adoption shall be endorsed on such articles of incorporation by the chairperson of the county board of commissioners and the county clerk in case of a county; the mayor and clerk in case of a city; the president and clerk in case of a village; and the supervisor and clerk in case of a township, in form substantially as follows:

(2) The authority shall be comprised of the territory lying within the incorporating municipalities. The articles of incorporation shall be published at least once in a newspaper designated in the articles and having general circulation within the territory encompassed by the authority. One printed copy of the articles of incorporation certified as a true copy by the person or persons designated for the certification, with the date and place of the publication, shall be filed with the secretary of state and the clerk of the county within which the territory or the major portion of the territory is located. The authority shall become effective at the time provided in the articles of incorporation. The validity of the incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of the certified copies with the secretary of state and the county clerk.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.283 Joint authority; articles of incorporation, contents.

Sec. 3.

Said articles of incorporation shall state the name of such authority, the names of the various municipalities creating the same, the purpose or purposes for which it is created, the powers, duties and limitation of the authority and its officers, the method of selecting its governing body, officers and employees, the person or persons who are charged with the responsibilities of causing the articles of incorporation to be published and the printed copies thereof to be certified and filed as above provided, or who are charged with any other responsibility in connection with the incorporation of said authority, and any other matters which the incorporators shall deem advisable, all of which shall be subject to the provisions of the constitution and statutes of the state of Michigan and particularly of this act.

History: 1955, Act 233, Eff. Oct. 14, 1955



Section 124.284 Authority as municipal authority and public body corporate; powers generally.

Sec. 4.

(1) An authority shall be a municipal authority and shall be a public body corporate with power to sue and be sued in any court of this state. It shall possess all the powers necessary to carry out the purposes of its incorporation and those incident thereto. The enumeration of any powers of this act shall not be construed as a limitation upon an authority's general powers.

(2) An authority may do all of the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal and alter the seal at pleasure.

(c) Maintain an office at such place or places within the state as it may designate.

(d) Sue and be sued in its own name, plead and be impleaded.

(e) Determine the location of any project constructed by it under the provisions of this act, and to determine, in its discretion and without reference to any other provisions of this act or any other law, the design, standards, and the materials of construction, and construct, maintain, repair, and operate the project. However, the functions, powers, and duties of the state department of public health and the department of natural resources in connection with any such public improvements shall remain unaffected by this act.

(f) Issue bonds of the authority for any of its corporate purposes under such means as may be provided in this act. If revenue bonds are issued under the provisions of section 12 or sections 12b and 12c, the revenue bonds shall be payable solely from the revenues pledged for their payment, as provided in this act.

(g) Adopt and promulgate rules and regulations for the use of any project constructed by it under the provisions of this act.

(h) Acquire, hold, and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1958, Act 34, Imd. Eff. Apr. 3, 1958 ;-- Am. 1985, Act 178, Imd. Eff. Dec. 6, 1985



Section 124.284a Rules and regulations; adoption by resolution; notice; effective date; summary.

Sec. 4a.

The authority shall adopt rules and regulations by resolution of its governing body and with concurrence by resolution of constituent municipalities. After adoption of the resolution and concurrence by the constituent municipalities, a notice of adoption of the resolution and the rules and regulations, or a summary of those rules and regulations, shall be published in a newspaper of general circulation within the territory encompassed by the authority and within the territory furnished service by the authority by contract pursuant to section 10. The rules and regulations shall become effective 30 days after the date of publication of the notice and the rules and regulations or the summary of the rules and regulations. If a summary of rules and regulations is published, the summary shall be written in clear and nontechnical language and the authority shall designate in the publication the location where a full copy of the rules and regulations can be inspected or obtained.

History: Add. 1985, Act 178, Imd. Eff. Dec. 6, 1985 ;-- Am. 2008, Act 172, Imd. Eff. July 2, 2008



Section 124.284b Violation of rule or regulation; civil fine.

Sec. 4b.

Except as otherwise provided in this act, the authority may prescribe a civil fine not to exceed $1,000.00 for the violation of a rule or regulation adopted and promulgated under this act. If a civil fine is prescribed, it shall be prescribed in the rule or regulation. A fine assessed under this section shall be distributed pursuant to section 8379 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8379.

History: Add. 1985, Act 178, Imd. Eff. Dec. 6, 1985 ;-- Am. 2000, Act 24, Eff. July 1, 2000



Section 124.284c Prohibitions and penalties.

Sec. 4c.

The authority may provide in its rules and regulations either or both of the following prohibitions and penalties:

(a) A person who knowingly submits or prepares for submission to the authority a false statement, representation, or certification is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $500.00, or both. Each violation constitutes a separate and distinct offense.

(b) A person who knowingly tampers with or alters a monitoring device or process, causing inaccurate readings or results, is guilty of a misdemeanor, punishable by imprisonment for not more than 90 days, or a fine of not more than $500.00, or both. Each violation constitutes a separate and distinct offense.

History: Add. 1985, Act 178, Imd. Eff. Dec. 6, 1985



Section 124.284d Enforcement of rules and regulations; issuance of citation or appearance ticket; exercise and scope of enforcement powers; costs and fees.

Sec. 4d.

(1) Subject to subsections (2) and (3), rules and regulations promulgated under this act are enforceable by the authority, its constituent municipalities, and municipalities or Indian tribes that have contracted with the authority for the furnishing of service pursuant to section 10. A person charged with enforcement of those rules and regulations may issue a citation or an appearance ticket to any person who is reasonably believed to have violated a rule or regulation promulgated under this act.

(2) The authority shall exercise its enforcement powers under this act against a violator within a municipality.

(3) A municipality or Indian tribe may exercise its enforcement powers under this act against a violator in territory under its jurisdiction.

(4) For the purposes of this section, enforcement powers include the power to bring an action in a court of competent jurisdiction to enjoin the violation of a rule or regulation promulgated under this act or to recover actual damages sustained due to the violation, or both. Costs and fees shall be awarded in those actions as provided in sections 2401 to 2461 of the revised judicature act of 1961, 1961 PA 236, MCL 600.2401 to 600.2461, or other applicable law.

History: Add. 1985, Act 178, Imd. Eff. Dec. 6, 1985 ;-- Am. 2009, Act 167, Imd. Eff. Dec. 14, 2009



Section 124.284e Discontinuance and restoration of service.

Sec. 4e.

(1) The authority may authorize the discontinuance of service to a user who violates a rule or regulation promulgated under this act if the authority determines that discontinuance of service to that user is necessary to protect the integrity of the affected system.

(2) The authority shall authorize restoration of service to that user when the authority determines that the threat to the affected system no longer exists and that the cause of or events resulting in the violation will not recur.

(3) The municipality or Indian tribe that maintains and operates the affected system or part of that system, or the authority, pursuant to that municipality's or Indian tribe's authorization, shall discontinue service as authorized under subsection (1) and restore service as authorized under subsection (2).

History: Add. 1985, Act 178, Imd. Eff. Dec. 6, 1985 ;-- Am. 2009, Act 168, Imd. Eff. Dec. 14, 2009



Section 124.285 Acquiring and holding, managing, controlling, selling, exchanging, or leasing property for system or combination of systems; condemnation.

Sec. 5.

The authority may acquire property for a sewage disposal system, a water supply system, a solid waste management system, or a combination of systems by purchase, construction, lease, gift, or devise, either within or without its corporate limits, and may hold, manage, control, sell, exchange, or lease the property. For the purpose of condemnation, the authority may proceed under the provisions of Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Michigan Compiled Laws, or any other statute which grants to any municipality or public body the authority to acquire private property for public use.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.286 Joint authority; subsequent addition of other municipalities; amendment of articles.

Sec. 6.

Any municipality which did not join in the incorporation of an authority may become a constitutent part thereof by amendment to the articles of incorporation adopted by the legislative body of such municipality and by the legislative body of each municipality of which such authority is composed. Other amendments may be made to the articles of incorporation if adopted by the legislative body of each municipality of which the authority is composed. Any such amendment shall be indorsed, published, and certified printed copies filed, in the same manner as the original articles of incorporation, except that the printed copies shall be certified and filed by the recording officer of the authority.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 299, Imd. Eff. June 19, 1957



Section 124.287 Contracts between authority and constituent municipalities or Indian tribe; purpose; pledging full faith and credit for payment of obligation; taxes; additional methods of raising other funds; permissible contract provisions.

Sec. 7.

(1) The authority and any of its constituent municipalities or an Indian tribe may enter into a contract or contracts providing for the acquisition, construction, improvement, enlargement, extension, operation, and financing of a sewage disposal system, a water supply system, a solid waste management system, or a combination of systems. The contract or contracts shall provide for the allocation and payment of the share of the total cost to be borne by each contracting municipality or Indian tribe in annual installments for a period of not exceeding 40 years. Each contracting municipality may pledge its full faith and credit for the payment of the obligation in the manner and times specified in the contract or contracts. If a contracting municipality makes such a pledge, it may include in its annual tax levy an amount sufficient so that the estimated collections from the tax levy will be sufficient to promptly pay when due the portion of the obligation falling due before the time of the following year's tax collection. The contract is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. If the contract or an unlimited tax pledge in support of the contract has been approved by the electors of a municipality, the tax may be in addition to any tax that the municipality may otherwise be authorized to levy and may be imposed without limitation as to rate or amount but shall not be in excess of the rate or amount necessary to pay the contractual obligation. If at the time of making the annual tax levy there are other funds on hand earmarked for the payment of the contractual obligation, credit for those funds may be taken upon the annual levy for the payment of the obligation. Other funds may be raised by each contracting municipality by the use of 1 or more of the following additional methods:

(a) The levy of special assessments on property benefited by a sewage disposal system, water supply system, or a combination of systems. The procedures relative to the levying and collection of the special assessments shall conform as nearly as is applicable to charter or statutory provisions for the levying and collection, except that a petition is not required from property owners.

(b) The levy and collection of charges to users and beneficiaries of the service or services furnished by the sewage disposal system, water supply system, solid waste management system, or combination of systems.

(c) The exaction of connection charges to be paid by owners of land directly or indirectly connected with the sewage disposal system, water supply system, solid waste management system, or combination of systems.

(d) The receipt of money derived from the imposition of taxes by this state, except to the extent that the use of the money for this purpose is expressly prohibited by the state constitution of 1963.

(e) The receipt of other funds that may be validly used for this purpose.

(2) The contract or contracts under subsection (1) may provide for any matters relating to the acquisition, construction, operation, and financing of the sewage disposal system, water supply system, solid waste management system, or combination of systems as are considered necessary, including authorization to the authority to issue bonds secured by the full faith and credit pledges of the contracting municipalities, as authorized by section 9. The contract or contracts may provide for an appropriate remedy or remedies in case of default.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 299, Imd. Eff. June 19, 1957 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981 ;-- Am. 2002, Act 241, Imd. Eff. Apr. 29, 2002 ;-- Am. 2009, Act 163, Imd. Eff. Dec. 14, 2009



Section 124.288 Municipality or Indian tribe desiring to contract with authority; authorization; resolution; notice; contents; execution and delivery of contract; effective date; petition requesting referendum upon contract; voting; effect of action taken prior to effective date of subsection (2); special election; verification of petition signatures; number of registered electors.

Sec. 8.

(1) A municipality or Indian tribe desiring to enter into a contract with the authority under section 7 shall authorize, by resolution of its governing body, the execution of the contract. After the adoption of such a resolution by a municipality, the municipality shall publish a notice of the resolution in a newspaper of general circulation in the municipality. The notice shall state all of the following:

(a) That the governing body has adopted a resolution authorizing execution of the contract.

(b) The purpose of the contract.

(c) The source of payment for the contractual obligation.

(d) The right of referendum on the contract.

(e) Other information that the municipality's governing body determines to be necessary to adequately inform all interested persons of the nature of the obligation.

(2) A contract under subsection (1) may be executed and delivered by the municipality upon approval by its governing body without a vote of the electors on the contract, but the contract shall not become effective until the expiration of 45 days after the date of publication of the notice. If within the 45-day period a petition signed by not less than 10% or 15,000, whichever is less, of the registered electors residing within the limits of the municipality is filed with the clerk of the municipality requesting a referendum upon the contract, the contract shall not become effective until approved by the vote of a majority of the qualified electors of the municipality voting on the question at a general or special election. If, before November 19, 1981, a municipality published a resolution authorizing the execution of a contract under this section in substantial compliance with this section as then in effect, and the referendum period formerly provided by this section expired, but the bonds were not issued, the resolution and the publication of the resolution are valid and, if a petition for a referendum on execution of the contract was not signed and filed within the time period formerly provided by this section, the contract may be executed and shall become effective without submitting the proposition for approval to the electors, or if a petition was so signed and filed, the contract may be executed and become effective if approved at an election as formerly provided in this section. A special election called for the purpose provided in this section shall not be included in any statutory or charter limitation as to the number of special elections to be called within any period of time. Signatures on the petition shall be verified under oath as the actual signatures of the persons whose names are signed to the petition. The clerk of the municipality has the same power to reject signatures as city clerks under section 25 of the home rule city act, 1909 PA 279, MCL 117.25. The number of registered electors in any municipality shall be determined by the registration books as of the date of the filing of the petition.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981 ;-- Am. 2009, Act 166, Imd. Eff. Dec. 14, 2009



Section 124.288a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 8a.

A petition under section 8, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 182, Eff. Mar. 23, 1999



Section 124.289 Issuance of negotiable bonds; maturity; use of money; conditions for issuance or refunding of bonds; bonds issued, sold, and subject to MCL 141.2101 to 141.2821.

Sec. 9.

(1) To obtain funds for the acquisition, construction, improvement, enlargement, or extension of the sewage disposal system, water supply system, solid waste management system, or combination of systems authorized by this act, the authority, after the execution of the contract or contracts authorized by sections 7 and 8, upon ordinance or resolution adopted by the authority, may issue its negotiable bonds secured by the full faith and credit pledges made by each contracting municipality pursuant to authorization contained in this act and the contract or contracts entered into pursuant to sections 7 and 8. The bonds shall mature over not more than 40 years from the date of issuance, and may provide for the use of money received from the sale of the bonds to pay operation and maintenance costs of a sewage disposal system, water supply system, solid waste management system, or combination of systems before receipt of the first revenues from the bonds.

(2) Except as otherwise provided in this act, bonds issued pursuant to this section shall be issued and sold and subject to all other applicable provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981 ;-- Am. 1994, Act 36, Imd. Eff. Mar. 7, 1994 ;-- Am. 2002, Act 241, Imd. Eff. Apr. 29, 2002



Section 124.290 Contract with municipality or Indian tribe for furnishing certain services; charges or rates; contract with public corporation for services or use of facilities; lump sum payment; financing; duration of contract; contract as general obligation.

Sec. 10.

(1) The authority and any municipality or Indian tribe may contract for the furnishing of water, sewage disposal, or waste management services or a combination of such services by the authority to the municipality or Indian tribe. The charges or rates specified in a contract under this subsection are subject to change by the authority, if necessary to meet its obligations. The charges or rates to a municipality that is not a constituent municipality or to an Indian tribe may be greater than those to constituent municipalities.

(2) The authority and any other public corporation may contract for the furnishing of water, sewage disposal, or solid waste management system services or a combination of such services by the other public corporation to the authority or may contract for the use by the authority of any of the facilities of the water supply system; sewage disposal system, including sewers; or solid waste management system or a combination of systems of the other public corporation. Any lump sum payment for such a use may be considered as a part of the cost of the authority system and may be financed the same as other capital costs are financed under this act.

(3) Each contract authorized in this section shall be for a period not exceeding 40 years. Each contract with a municipality authorized in this section is a general obligation of the municipality.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 299, Imd. Eff. June 19, 1957 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981 ;-- Am. 2009, Act 165, Imd. Eff. Dec. 14, 2009



Section 124.291 Change in jurisdiction over territory in contracting municipality; effect on contract obligations; generator of waste not precluded from arranging for use of recyclable waste materials.

Sec. 11.

(1) A change in the jurisdiction over territory in a municipality which has contracted with the authority for the acquisition, construction, and financing of a sewage disposal system, water supply system, solid waste management system, or a combination of systems under this act, or has contracted with the authority for sewage disposal, water, or solid waste management services, or a combination of services shall not impair the obligations of the contract. In event of a change in jurisdiction over territory, the contract shall be carried out insofar as the territory is concerned by the authority and the municipality as shall have jurisdiction to furnish water, sewage disposal, or solid waste management services, or a combination of services to the territory, unless that requirement would operate to impair a contract obligation, in which case the contracting municipality shall retain jurisdiction over the territory for the purpose of carrying out its contractual obligations. A change in municipal jurisdiction over territory within an authority shall not in any manner affect the authority or its boundaries.

(2) A generator of waste shall not be precluded by an ordinance, rule, regulation, policy or practice from arranging for the use of the generator's recyclable waste materials.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 299, Imd. Eff. June 19, 1957 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.292 Financing project by issuance of revenue bonds; charges and rates.

Sec. 12.

Instead of the provisions in sections 7, 8, and 9 in respect to the acquisition, construction, improvement, enlargement, extension, or financing of a sewage disposal system, water supply system, solid waste management system, or a combination of systems, the authority may elect to proceed under the provisions of Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Michigan Compiled Laws, or any other act authorizing the issuance of revenue bonds, by which the financing of a project would be consummated by the issuance of revenue bonds payable from the revenues of the system or systems, if the charges and rates for service in any contract entered into under the provisions of section 10 are sufficient to satisfy the provisions of the act under which revenue bonds shall be issued. A project may be financed in part under the provisions of sections 7, 8, and 9 and in part as permitted under this section.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1957, Act 299, Imd. Eff. June 19, 1957 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.292a Additional security for payment of municipality's contractual obligations; pledging full faith and credit and state sales tax moneys; resolution.

Sec. 12a.

A municipality contracting with the authority, either under section 7, section 10, or section 12, as additional security for the payment of its contractual obligations, may by resolution of its governing body, irrevocably pledge its full faith and credit, and may further irrevocably pledge not to exceed 25% of the money derived from the state sales tax levied pursuant to law, and from time to time returned to it under section 10 of article 9 of the state constitution of 1963, to the payment of its contractual obligations. The resolution may also authorize and direct the county treasurer or other official charged with the disbursement of those funds, to withhold and pay over to the authority sufficient of the money to make up any deficiency in funds to meet its contractual obligations.

History: Add. 1957, Act 299, Imd. Eff. June 19, 1957 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.292b Acquisition of water systems; projects over $50,000,000, financing; costs; project revenue bonds; payment; terms and conditions of additional bonds; tax exemption; approval.

Sec. 12b.

(1) As an additional or alternative method of financing a water supply system or sewage disposal system, hereinafter generally referred to in this section and section 12c as the “project”, any authority proposing a project to cost a sum of $50,000,000.00 or more for such purposes, is authorized to proceed under the provisions of this section and section 12c. In such event the authority is hereby authorized by resolution or resolutions of its governing body to provide for the issuance of revenue bonds for the purpose of paying all or any portion of the cost of the project, or for the purpose of refunding the bonds, including refunding bonds, or for any combination of such purposes. The term “cost of the project” includes all expenditures made in connection with the acquisition and construction thereof, financing charges, interest to accrue on the bonds during the period of construction of the project and for a period of not to exceed 1 year thereafter, cost of engineering and legal expenses, plans, specifications and surveys, other expenses necessary or incident to determining the feasibility or practicability of constructing the project, administrative expense, and such other expense as may be necessary or incident to the construction of the project, the financing of the project and the placing of the project in operation, including the repayment of any moneys advanced by constituent municipalities of the authority for any of the above purposes. The authority may enter into such contracts for financial, fiscal agents, legal or engineering services in connection with the financing and construction of the project as it deems necessary and advisable. The authority shall not contract for the payment of stand-by bids or finders' fees.

(2) Principal of and interest and redemption premiums on the bonds issued under this section shall be payable solely from the revenues of the project, except that payments may also be made from the proceeds of refunding bonds issued under this section. The term “revenues of the project” as used in this section and section 12c means revenues derived from contracts with municipalities entered into pursuant to the provisions of section 10 of this act, and all other sources of revenue of the authority derived from the operation of the project. The bonds may be either serial bonds or term bonds, or any combination thereof. Any serial bonds shall have annual or semiannual maturities, the first maturity of which shall be payable not more than 10 years from their date. Any bonds shall be redeemable commencing with an interest payment date to be determined at such prices and upon such terms and conditions as prescribed by the authorizing resolution of the governing body of the authority, and recited upon the face of the bonds. The bonds shall mature not more than 40 years from their date, shall be coupon bonds bearing interest at not more than 6% per annum, payable semiannually, except as to the first coupon, which may be for any number of months not exceeding 10, shall be payable in such medium, shall be in such form and executed in such manner, shall have such privilege of registration as to principal or principal and interest, shall be payable at such places within or without the state, and shall otherwise have such other details as may be fixed by resolution of the governing body of the authority. The resolution of the governing body of the authority may provide the terms and conditions under which additional revenue bonds may be issued, having parity of lien with those issued and outstanding for the purpose of completing the project or providing for additions, extensions and improvements thereto. All bonds issued under the provisions of this section shall contain a statement on their face that they are payable solely and only from the revenues of the authority specifically pledged for their payment, and that the authority is authorized to pay such bonds and interest only from the revenues pledged thereto under the provisions of this section. If any official whose signature appears on the bonds or coupons ceases to be such officer before delivery of the bonds, the signature shall nevertheless be valid and sufficient for all purposes with like effect as though the person had remained in office until delivery. All such bonds are hereby declared to be fully negotiable and to have all of the qualities incident to negotiable instruments under the negotiable instruments law of the state, subject only to the provisions for registration of the bonds which may appear therein. The bonds shall be exempt from all taxation by the state or any of its political subdivisions, and may be sold by the governing body of the authority in such manner as it, in its sole discretion, determines to be in the best interest of the authority, but no sale shall be made at a price that will result in an interest cost of more than 6% per annum. The issuance and sale of bonds shall not be subject to the approval or authorization of any other agency of government, whether federal, state or local, but shall be entirely within the discretion and judgment of the governing body of the authority. Prior to the preparation of definitive bonds, the governing body of the authority may provide for the issuance of temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The proceedings authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this act, and such recital shall be conclusive evidence of their validity and the regularity of their issuance.

History: Add. 1958, Act 34, Imd. Eff. Apr. 3, 1958



Section 124.292c Bonds secured by trust indenture; provisions in resolution or trust indenture; annual audit; pledging eligible marketable securities as collateral security for deposits; expenses; construction of 1958 amendments.

Sec. 12c.

(1) In the discretion of the governing body of the authority, any series of bonds issued pursuant to the authorization of section 12b may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state, but no trust indenture shall convey or mortgage the project or any part of the project. Either the resolution providing for the issuance of bonds or the trust indenture may contain the provisions for the security and payment of the bonds and for the protection and enforcement of the rights and remedies of the bondholders as deemed advisable by the governing body of the authority, not in violation of the constitution of this state, including specifically covenants setting forth the following:

(a) The duties of the authority in relationship to the construction, maintenance, operation, repair, and insurance of the project.

(b) The pledge of revenues of the project or any part of the project.

(c) Limitations on the amount of money derived from the operation of the project that may be expended for operating, administrative, or other specified expenses of the authority.

(d) The safeguarding and application of the fund from which the cost of the project is to be paid and of the revenues pledged to the payment of the bonds, all of which may be deposited in as received and paid out by those banks as provided in the resolution or indenture.

(e) Provisions for the employment of consulting engineers to supervise the construction of the project, and to supervise its maintenance and operation, to which consulting engineers may be delegated all rights and duties with respect to the project deemed advisable by the governing body of the authority and the appointment of which consulting engineers shall be subject to the approval by the purchasers or holders of the bonds as provided in the resolution or indenture.

(f) Rights and remedies of the bondholders and the trustee, if any, and the restrictions thereon as may be considered advisable.

(g) Any other and additional provisions ordinarily found in trust agreements securing bond issues protecting and enforcing the rights and security of the holders of the bonds and designed to make the bonds more attractive and salable at the best available prices.

(2) The resolution or trust indenture shall contain a provision requiring an annual audit of the books and records of the authority, or any fiscal agent or trustee specified in the resolution or trust indenture by a certified public accountant or accountants to be selected by the governing body of the authority and approved by the manager or managers of the account purchasing the bonds.

(3) Any bank or trust company designated as trustee or as depositary for any funds, notwithstanding any provision of law to the contrary, is authorized to pledge as collateral security for moneys deposited in such bank or trust company direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by the government of the United States, or other marketable securities eligible as security for the deposit of trust funds under regulations of the federal reserve board and having a market value, exclusive of accrued interest, at least equal to the amount of the deposit; or in lieu of the collateral security as to all or any part of the deposit, there may be lodged with the trustee, or with the governing body of the authority in case of moneys deposited or remaining on deposit with the trustee, and remain in full force and effect as security for the moneys deposited, the indemnifying bonds of a surety company or companies qualified as surety for deposits of the government of the United States and qualified to transact business in this state, in a sum at least equal to the amount of moneys deposited with such bank or trust company, if such indemnity bond or bonds be approved by the governing body of the authority. All expenses incurred in carrying out the provisions appearing in any trust indenture or bond resolution and the cost of any surety bond furnished may be treated as part of the cost of maintaining and operating the project. The resolution or trust indenture may contain such other provisions as the governing body of the authority may deem reasonable and proper for the security of the bondholders, including, but without limitation, covenants prescribing all happenings or occurrences that constitute events of default and the terms and conditions upon which bonds may become or be declared to be due before maturity and as to the rights, liabilities, powers, and duties arising upon the breach by the authority of any of its duties and obligations.

(4) Nothing contained in the 1958 amendments to this act shall be construed to authorize the issuance of other than revenue bonds.

History: Add. 1958, Act 34, Imd. Eff. Apr. 3, 1958 ;-- Am. 1983, Act 30, Imd. Eff. May 6, 1983 ;-- Am. 2002, Act 241, Imd. Eff. Apr. 29, 2002



Section 124.293 Authorization to raise or pay money for administrative expenses or other purposes; direct taxing power.

Sec. 13.

The legislative body of each municipality which is a member of the authority is authorized to raise by tax or pay from its general funds, any money required to be paid by the articles of incorporation for administrative expenses or for the purpose of obtaining maps, plans, designs, specifications, and cost estimates of a proposed sewage disposal system, water supply system, or waste management system. The authority shall not have direct taxing power.

History: 1955, Act 233, Eff. Oct. 14, 1955 ;-- Am. 1981, Act 154, Imd. Eff. Nov. 19, 1981



Section 124.294 Constituent municipalities; additional powers.

Sec. 14.

The powers herein granted shall be in addition to those granted by any charter or other statute.

History: 1955, Act 233, Eff. Oct. 14, 1955






Act 738 of 2002 ELECTRONIC TRANSACTIONS OF PUBLIC FUNDS (124.301 - 124.305)

Section 124.301 Definitions.

Sec. 1.

As used in this act:

(a) “ACH arrangement” means the agreement between the originator of the ACH transaction and the receiver of the ACH transaction.

(b) “ACH policy” means the procedures and internal controls as determined under a written policy developed and adopted by the treasurer or the electronic transactions officer of a local unit under section 3.

(c) “ACH transaction” means an electronic payment, debit, or credit transfer processed through an automated clearing house.

(d) “Automated clearing house” or “ACH” means a national and governmental organization that has authority to process electronic payments, including, but not limited to, the national automated clearing house association and the federal reserve system.

(e) “Electronic transactions officer” or “ETO” means the person designated under this act by charter or by the governing body in a local unit other than a township or county.

(f) “Governing body” means any of the following:

(i) The council, commission, or other entity vested with the legislative power of a city or village.

(ii) The township board of a township.

(iii) The county board of commissioners of a county.

(iv) The board of county road commissioners of a county.

(v) The board of education of a local or intermediate school district.

(vi) The board of trustees of a community college district.

(vii) The official body to which is granted general governing powers over an authority or organization of government established under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(viii) A community mental health authority created under section 205 of the mental health code, 1974 PA 258, MCL 330.1205.

(g) “Local school district” means a school district organized under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or a district governed by a special or local act.

(h) “Local unit” means any of the following:

(i) A village.

(ii) A city.

(iii) A township.

(iv) A county.

(v) A county road commission.

(vi) A local school district.

(vii) An intermediate school district.

(viii) A community college district.

(ix) An authority or organization of government established under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(x) A community mental health authority created under section 205 of the mental health code, 1974 PA 258, MCL 330.1205.

(i) “Treasurer” means the elected treasurer in a township or county.

History: 2002, Act 738, Imd. Eff. Dec. 30, 2002



Section 124.302 ACH arrangement; scope.

Sec. 2.

(1) The treasurer or the ETO of a local unit may enter into an ACH arrangement as provided by this act.

(2) An ACH arrangement under this act is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or to provisions of law or charter concerning the issuance of debt by a local unit.

History: 2002, Act 738, Imd. Eff. Dec. 30, 2002



Section 124.303 ACH policy; contents.

Sec. 3.

A local unit shall not be a party to an ACH arrangement unless the governing body of the local unit has adopted a resolution to authorize electronic transactions and the treasurer or the ETO of the local unit has presented a written ACH policy to the governing body. The ACH policy shall include all of the following:

(a) That an officer or employee designated by the treasurer or ETO is responsible for the local unit's ACH agreements, including payment approval, accounting, reporting, and generally for overseeing compliance with the ACH policy.

(b) That the officer or employee responsible for disbursement of funds shall submit to the local unit documentation detailing the goods or services purchased, the cost of the goods or services, the date of the payment, and the department levels serviced by payment. This report can be contained in the electronic general ledger software system of the local unit or in a separate report to the governing body of the local unit.

(c) A system of internal accounting controls to monitor the use of ACH transactions made by the local unit.

(d) The approval of ACH invoices before payment.

(e) Any other matters the treasurer or ETO considers necessary.

History: 2002, Act 738, Imd. Eff. Dec. 30, 2002



Section 124.304 Noncompliance; order limiting or suspending local unit's authority.

Sec. 4.

After notice and hearing as provided under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, the department of treasury may issue an order limiting or suspending the authority of a local unit to make electronic transactions under this act for failure to comply with the requirements of this act or with the requirements of the local unit's ACH policy.

History: 2002, Act 738, Imd. Eff. Dec. 30, 2002



Section 124.305 ACH arrangement; validity; compliance.

Sec. 5.

(1) This act does not affect the validity of an ACH arrangement entered into by a local unit before the effective date of this act.

(2) All electronic transactions made on or after the effective date of this act shall comply with this act.

History: 2002, Act 738, Imd. Eff. Dec. 30, 2002






Act 55 of 1963 MASS TRANSPORTATION SYSTEM AUTHORITIES (124.351 - 124.359)

Section 124.351 Definitions.

Sec. 1.

As used in this act:

(a) “Authority” means a public transportation authority formed under this act.

(b) “Board” means the governing body of an authority.

(c) “Goods” means baggage, accessories, or other personal property carried by or accompanying persons using public transportation service.

(d) “Mass transportation systems” means all plants, equipment, work instrumentalities, and real and personal property and rights, used or useful for transportation of passengers for hire, except taxicabs and airport limousines.

(e) “Public transportation”, “public transportation services”, and “public transportation purposes” mean the movement of people and goods by publicly or privately owned water vehicle, bus, railroad car, rapid transit vehicle, taxicab, or other conveyance which provides general or special service to the public, but not including school buses or charter or sightseeing service. Public transportation, public transportation services, and public transportation purposes as defined by this section are declared by law to be transportation purposes within the meaning of section 9 of article IX of the state constitution of 1963 .

(f) “Service area” means that area in which a public authority incorporated under this act operates a mass transportation system or causes a mass transportation system to operate.

(g) “Taxable property” means the property taxable under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, except for property expressly exempted under that act.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963 ;-- Am. 1980, Act 410, Imd. Eff. Jan. 9, 1981 ;-- Am. 1983, Act 137, Imd. Eff. July 18, 1983



Section 124.352 Incorporation of public authority; purpose; operation of system; articles of incorporation; adoption; indorsement; publication; filing; operative date; presumption of validity; cessation of operation or dissolution of authority; state guaranteed payment of claims for benefits; lien of state.

Sec. 2.

(1) The legislative body of any city having a population of not more than 300,000 may incorporate a public authority for the purpose of acquiring, owning, operating, or causing to be operated, a mass transportation system. The authority shall be authorized to operate the mass transportation system within the boundaries of the city which incorporates the public authority. However, a public authority created before the effective date of section 7a may operate a mass transportation system within the same political subdivisions in which it operates a mass transportation system immediately before the effective date of section 7a and those political subdivisions, other than those political subdivisions which only receive public transportation services from the authority pursuant to a contract, shall be considered to be members of the authority. A public authority may also operate a mass transportation system within a political subdivision which, by a resolution adopted by a majority vote of the members elected to and serving on the legislative body of the political subdivision, requests membership in the authority, but only if a majority of the members of the board of the authority, by resolution, approve the request. If a political subdivision joins the authority, the board shall amend the articles of incorporation accordingly. The clerk of the political subdivision being added shall execute the amendment, which shall be filed and published in the same manner as the original articles of incorporation.

(2) The incorporation shall be accomplished by adoption of articles of incorporation by an affirmative vote of a majority of the members elect of the legislative body of the city. The fact of adoption shall be indorsed on the articles of incorporation by the mayor and clerk of the city in form substantially as follows:

"The foregoing articles of incorporation were adopted by an affirmative vote of a majority of the members elect of the (name of legislative body) of the city of .........., .......... county, Michigan, at a meeting duly held on the ..... day of .........., A.D. ..... (year)".

The articles of incorporation shall be published at least once in a newspaper designated in the articles and circulated within the area proposed to be served by the mass transportation system. One printed copy of the articles of incorporation certified as a "true copy" by the person or persons designated with the date and place of the publication, shall be filed with the secretary of state and with the clerk of the county within which the area to be served by the mass transportation system is located. The authority shall become operative at the time provided in the articles of incorporation. The validity of the incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of the certified copies with the secretary of state and with the county clerk.

(3) If the authority ceases to operate or is dissolved and a successor agency is not created to assume its assets and liabilities and perform its functions, and the state guarantees the payment of claims for benefits arising under Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws, against the authority, during the time the authority was approved as a self-insurer under section 611(1)(a) of Act No. 317 of the Public Acts of 1969, as amended, being section 418.611 of the Michigan Compiled Laws, the state shall be entitled to a lien which shall take precedence over all other liens on its portion of the assets of the authority in satisfaction of the payment of claims for benefits under Act No. 317 of the Public Acts of 1969, as amended.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963 ;-- Am. 1969, Act 212, Eff. Mar. 20, 1970 ;-- Am. 1980, Act 397, Imd. Eff. Jan. 8, 1981 ;-- Am. 1980, Act 410, Imd. Eff. Jan. 9, 1981 ;-- Am. 1983, Act 137, Imd. Eff. July 18, 1983



Section 124.352a Release of political subdivision from membership in authority; conditions; levy and payment of tax; evidence of release.

Sec. 2a.

(1) A political subdivision that is a member of an authority may be released from membership in the authority if all of the following conditions are met:

(a) Adoption of a resolution by a majority of the members elected to and serving on the legislative body of the political subdivision requesting release from membership.

(b) Acceptance of the request by a majority vote of the members, other than the members representing the political subdivision requesting release, serving on the board of the authority. Notwithstanding any other provision of this act, this condition does not apply to a political subdivision seeking release from membership in an authority, if the political subdivision adopts the resolution described in subdivision (a) before the expiration of the thirtieth day after the effective date of this section.

(c) Payment or the provision for payment of all obligations of the political subdivision to the authority or its creditors is made.

(2) Any tax authorized to be levied by the authority within the boundaries of the political subdivision to be released shall continue to be levied for the period of time originally authorized. In addition, a political subdivision which has been released from an authority shall continue to receive public transportation services from the authority until the political subdivision is no longer required to pay a tax levied by the authority during the time the political subdivision was a member of the authority.

(3) Release of a political subdivision from an authority shall be evidenced by an amendment to the articles of incorporation executed by the recording officer of the authority and filed and published in the same manner as the original articles of incorporation.

History: Add. 1983, Act 137, Imd. Eff. July 18, 1983



Section 124.353 Articles of incorporation; contents.

Sec. 3.

The articles of incorporation shall state the name of the authority, the purposes for which it is created, the power, duties and limitations of the authority and its officers, the method of selecting its governing body and officers, the person or persons who are charged with the responsibility of causing the articles of incorporation to be published and the printed copies thereof to be certified and filed as provided in section 2, and any other matters which the incorporators shall deem advisable, all of which shall be subject to the provisions of the constitution and the statutes of the state.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963



Section 124.354 Authority as body corporate; powers.

Sec. 4.

The authority shall be a body corporate with power to sue and be sued in any court of this state. It shall possess all the powers necessary to carry out the purposes of its incorporation and all things incident thereto. The authority by contract may employ a management firm, either corporate or otherwise, to actually operate the mass transportation system, under the supervision of the authority. The enumeration of powers of this act shall not be construed as a limitation on such general powers.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963



Section 124.354a Eligibility of public authority to apply for and receive funds under MCL 247.660e.

Sec. 4a.

A public authority incorporated under this act which operates a mass transportation system in a service area which is at least an entire county and which provides demand actuated service to that service area shall be eligible to apply for and receive funds under section 10e(1)(f) of Act No. 51 of the Public Acts of 1951, as amended, being section 247.660e of the Michigan Compiled Laws.

History: Add. 1980, Act 410, Imd. Eff. Jan. 9, 1981



Section 124.355 Authority as body corporate; property; condemnation.

Sec. 5.

The authority may acquire property for a mass transportation system by purchase, construction, lease, gift or devise, either within or without the area served by such mass transportation system and may hold, manage, control, sell, exchange or lease such property. The authority may utilize any appropriate statute for the purpose of condemnation. Such condemnation proceedings shall only be applicable to property located within the corporate boundaries of the political subdivision or subdivisions by which the authority is incorporated within the corporate boundaries of the authority.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963



Section 124.356 Fares; contracts.

Sec. 6.

The authority shall have authority to charge such fares and enter into contracts for the service provided by the mass transportation system as shall be necessary to provide funds to meet the obligations of said authority.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963



Section 124.357 Self-liquidating revenue bonds; issuance; source of payment; property tax; limitation; election; resolution; submitting proposition to electors; conduct; canvass; costs; tax rate; levy and collection.

Sec. 7.

(1) For the purpose of acquiring, improving, enlarging, or extending a mass transportation system, the authority may issue self-liquidating revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or any other act providing for the issuance of self-liquidating revenue bonds. The bonds shall not be a general obligation of the authority, but shall be payable solely from the revenue of the mass transportation system. However, if the authority issues self-liquidating revenue bonds with a pledge of the full faith and credit of the municipality, those revenue bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) An authority formed under this act may levy a tax on all of the taxable property within the political subdivisions that comprise the authority for public transportation purposes as authorized by this act.

(3) The tax authorized in subsection (2) shall not exceed 5 mills of the state equalized valuation on each dollar of assessed valuation in the political subdivisions that comprise the applicable authority.

(4) The tax authorized under subsection (2) shall not be levied except upon the approval of a majority of the registered electors residing in the political subdivisions that comprise the authority affected and qualified to vote and voting on the tax at a general or special election. The election may be called by resolution of the board of the authority. The recording officer of the authority shall file a copy of the resolution of the board calling the election with the clerk of each affected county, city, or township not less than 60 days before the date of the election. The resolution calling the election shall contain a statement of the proposition to be submitted to the electors. Each county, city, and township clerk and all other county, city, and township officials shall undertake those steps to properly submit the proposition to the electors of the county, city, and township at the election specified in the resolutions of the authority. The election shall be conducted and canvassed in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, except that if the authority is located in more than 1 county, the election shall be canvassed by the state board of canvassers. The results of the election shall be certified to the board of the authority promptly after the date of the election. The authority shall not call more than 1 election within a calendar year under this section for the approval of the tax authorized by subsection (2) without the approval of the legislative bodies of a majority of the member political subdivisions of the authority. If the election is a special election, the authority in which the election is held shall pay the costs of the election. If the election is a general election, the authority in which the election is held shall pay the increased costs of the election due to the placement of the proposition on the ballot by the authority or an amount negotiated between the authority and the appropriate political subdivisions.

(5) The taxes authorized by this section may be levied at a rate and for a period of not more than 5 years as determined by the authority in the resolution calling the election and as shall be set forth in the proposition submitted to the electors.

(6) The tax rate authorized by this section shall be levied and collected as are all ad valorem property taxes in this state and the recording officer of the authority shall at the appropriate times certify to the proper tax assessing or collecting officers of each tax collecting county, city, and township the amount of taxes to be levied and collected each year by each county, city, and township. The board of the authority shall determine on which tax roll, if there is more than 1, of the county, city, or township that the taxes authorized by this section shall be collected. Each tax assessing and collecting officer and each county treasurer shall levy and collect the taxes certified by the authority and pay the taxes to the authority by the time provided in section 43 of the general property tax act, 1893 PA 206, MCL 211.43. The tax rate authorized by this section may be first levied by the authority as a part of the first tax roll of the appropriate counties, cities, and townships occurring after the election described in subsection (4). The tax may be levied and collected on the June or December tax roll immediately following the date of election, if the tax is certified to the proper tax assessing officials not later than May 15 or November 15, respectively, of the year in which the election is held.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963 ;-- Am. 1980, Act 410, Imd. Eff. Jan. 9, 1981 ;-- Am. 1983, Act 137, Imd. Eff. July 18, 1983 ;-- Am. 2002, Act 337, Imd. Eff. May 23, 2002



Section 124.357a Authority; tax limitations.

Sec. 7a.

An authority is intended to and shall be deemed to be an authority the tax limitations of which are provided by charter or general law within the meaning of section 6 of article IX of the state constitution of 1963.

History: Add. 1983, Act 137, Imd. Eff. July 18, 1983



Section 124.358 Property owned by authority; exemption from taxes or special assessments for municipal services.

Sec. 8.

The real and personal property, owned by an authority and located within the service area, shall be exempt from all taxes levied by the state and by a political subdivision, except special assessments for municipal services if the property is located outside the corporate boundaries of the political subdivision by which the authority is incorporated. The real and personal property, owned by an authority and located outside the corporate boundaries of the political subdivision by which the authority is incorporated, may be exempted from special assessments for municipal services upon resolution by the governing body of the political subdivision.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963 ;-- Am. 1965, Act 224, Imd. Eff. July 16, 1965 ;-- Am. 1975, Act 200, Imd. Eff. Aug. 14, 1975



Section 124.359 Additional powers.

Sec. 9.

The powers granted by this act are in addition to those granted by any other statute.

History: 1963, Act 55, Imd. Eff. Apr. 29, 1963






Act 204 of 1967 METROPOLITAN TRANSPORTATION AUTHORITIES ACT OF 1967 (124.401 - 124.426)

Section 124.401 Metropolitan transportation authorities; short title.

Sec. 1.

This act shall be known and may be cited as the “metropolitan transportation authorities act of 1967”.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.402 Definitions.

Sec. 2.

As used in this act:

(a) “Authority” means an authority created by or pursuant to this act.

(b) “Board” means the governing and administrative body of an authority.

(c) “Chief executive officer” means, with respect to a city, the mayor of the city and, with respect to a county, either the county executive of the county or, for a county not having a county executive, the chairperson of the county board of commissioners.

(d) “Constituent unit” means each of the counties comprising a part of an authority or a council and each city having a population of 750,000 or more within such a county.

(e) “Council” means a regional transit coordinating council formed pursuant to section 4a.

(f) “Governor” means the governor of the state.

(g) “Metropolitan area” means an area conforming in general to a consolidated metropolitan statistical area as defined by the United States office of management and budget or 2 or more counties which form a generally recognized urban complex. However, for the purposes of this act, Lapeer county shall not be considered part of a consolidated metropolitan statistical area.

(h) “Public transportation facility” means all property, real and personal, public or private, so long as used or useful for general or special transportation service to the public, including, but not limited to, street railways, motor bus, tramlines, subways, monorails, rail rapid transit, and the movement of people thereby together with tunnel, bridge, and parking facilities used in connection with these transportation services of the authority, but shall not include taxis, limousines, highways, ports, airports, charter or sightseeing services, or transportation which is exclusively used for school purposes.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1976, Act 266, Eff. Apr. 15, 1977 ;-- Am. 1988, Act 481, Imd. Eff. Dec. 28, 1988



Section 124.403 Authorities; powers.

Sec. 3.

Authorities created under this act shall plan, acquire, construct, operate, maintain, replace, improve, extend and contract for public transportation facilities. An authority is a public benefit agency and instrumentality of the state with all the powers of a public corporation, for the purpose of planning, acquiring, constructing, operating, maintaining, improving and extending public transportation facilities, and for controlling, operating, administering and exercising the franchise of such transportation facilities, if any, including charter operations as acquired.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.404 Regional transportation authorities; establishment; resolution of withdrawal; veto.

Sec. 4.

(1) Regional transportation authorities in major metropolitan areas of the state may be established as 1 or more contiguous counties elect by majority vote of the county boards of commissioners to establish or participate in an authority.

(2) A county which becomes a part of an authority created under this act may withdraw from the authority within 1 year after the county becomes a part of the authority by a resolution of withdrawal approved by a majority vote of the members elected to and serving on its county board of commissioners or may withdraw at any time after 1 year after the county becomes a part of the authority by a resolution of withdrawal approved by a 2/3 vote of the members elected to and serving on its county board of commissioners. However, if the county has an elected county executive pursuant to Act No. 139 of the Public Acts of 1973, as amended, being sections 45.551 to 45.573 of the Michigan Compiled Laws, the county executive may veto the resolution. A veto may be overridden by a 2/3 vote of the members elected to and serving on the county board of commissioners.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1979, Act 68, Imd. Eff. July 25, 1979



Section 124.404a Repealed. 2012, Act 387, Imd. Eff. Dec. 19, 2012.



Section 124.404b Repealed. 2012, Act 387, Imd. Eff. Dec. 19, 2012.



Section 124.405 Southeastern Michigan transportation authority; establishment; resolution of withdrawal; veto; effect of withdrawal; cessation of operation or dissolution; state guaranteed payment of claims; lien of state; citizens planning and advisory councils.

Sec. 5.

(1) The southeastern Michigan transportation authority which shall include the counties of Livingston, Macomb, Monroe, Oakland, St. Clair, Washtenaw, and Wayne is established, but a county choosing not to participate in the authority may withdraw by a resolution of withdrawal approved by a majority vote of its elected county board of commissioners within 1 year after the establishment of the authority and by a 2/3 vote of the members elected to and serving on the county board of commissioners at any time thereafter. However, if the county has an elected county executive pursuant to Act No. 139 of the Public Acts of 1973, as amended, the county executive may veto the resolution. A veto may be overridden by a 2/3 vote of the members elected to and serving on the county board of commissioners. A county that withdraws from the southeastern Michigan transportation authority and whose chief executive officer is or was required to form a corporation pursuant to section 4a, shall lose its seat on the council, shall not retain any assets of the authority, and shall not contract for public transportation services with the authority.

(2) If a county whose chief executive officer is not required to form a corporation pursuant to section 4a elects to withdraw from the authority within 12 months after the effective date of the 1988 amendatory act that added this subsection, the authority shall convey to that county and to any local authority that has a service area within that county all assets and liabilities utilized by or attributable to that county or local authority. The state transportation department shall reduce the level of state funding to the authority by the amount attributable to that county or local authority and transmit these funds directly to the county or local authority that has a service area within the county that elected to withdraw.

(3) If the southeastern Michigan transportation authority ceases to operate or is dissolved and a successor agency is not created to assume its assets and liabilities, and perform its functions, and if the southeastern Michigan transportation authority is authorized to secure the payment of compensation under section 611(1)(a) of Act No. 317 of the Public Acts of 1969, as amended, being section 418.611 of the Michigan Compiled Laws, then the state guarantees the payment of claims for benefits arising under Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws, against the southeastern Michigan transportation authority during the time they were approved as a self-insured employer. The state shall be entitled to a lien which shall take precedence over all other liens on its portion of the assets of the southeastern Michigan transportation authority in satisfaction of the payment of claims for benefits under Act No. 317 of the Public Acts of 1969, as amended.

(4) A community or group of communities in the southeastern Michigan transportation authority region may create citizens planning and advisory councils to relate their particular concerns to the board on a regularly scheduled basis. These councils shall have memberships representative of the various neighborhoods within those cities.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1976, Act 266, Eff. Apr. 15, 1977 ;-- Am. 1978, Act 479, Imd. Eff. Oct. 23, 1978 ;-- Am. 1979, Act 68, Imd. Eff. July 25, 1979 ;-- Am. 1988, Act 481, Imd. Eff. Dec. 28, 1988



Section 124.405a Authority; dissolution; diminishment of powers.

Sec. 5a.

An authority created under this act shall not be dissolved nor shall its powers be diminished, except in a manner provided in this act.

History: Add. 1979, Act 68, Imd. Eff. July 25, 1979



Section 124.405b Southeastern Michigan transportation authority; allocation and conveyance of assets and liabilities by board; comprehensive audit; approval of fund allocations.

Sec. 5b.

(1) At the earliest practicable date after the effective date of this section, the board of the southeastern Michigan transportation authority shall allocate and convey to a city with a population of 750,000 or more all assets and liabilities utilized by or attributable to the city in its transportation activities at that date located within the city's service area and not pertaining presently to the transportation activities of any other entity within the authority's service area, including without limitation contract rights respecting real or personal property. All other assets and liabilities not utilized by or attributable to the city shall remain the property of the southeastern Michigan transportation authority.

(2) Before any conveyance may be completed, the council shall authorize and subsequently approve a comprehensive audit of all assets and liabilities. Copies of the audit shall be provided to the department of transportation and the auditor general. The audit shall be made in accordance with Act No. 2 of the Public Acts of 1968, being sections 141.426 to 141.440a of the Michigan Compiled Laws.

(3) Except as provided in section 10(2)(f), prior to the approval of the audit, fund allocations made by the board of the authority shall be subject to the approval of the council.

History: Add. 1988, Act 481, Imd. Eff. Dec. 28, 1988



Section 124.406 Authorities; additional powers and duties.

Sec. 6.

Any authority, in addition to its other powers and duties, may:

(a) Adopt rules to accomplish the purposes of this act in accordance with Act No. 88 of the Public Acts of 1943, as amended, being sections 24.71 to 24.80 of the Compiled Laws of 1948, and subject to Act No. 197 of the Public Acts of 1952, as amended, being sections 24.101 to 24.110 of the Compiled Laws of 1948.

(b) Plan, acquire, construct, operate, maintain, replace, improve, extend and contract for transportation facilities within the area included within the metropolitan transportation authority and for a distance of 10 miles beyond any portion of the limits of the authority if there is no similar authority established or operating public transportation facilities within such 10 mile extra-territorial distance.

(c) Acquire and hold, by purchase, lease, grant, gift, devise, bequest, condemnation or other legal means, real and personal property, including franchises, easements or rights of way on, under or above any property within the area included within the metropolitan transportation authority and for a distance of 10 miles beyond any portion of the limits of any authority if there is no similar authority established or operating public transportation facilities within such 10 mile extra-territorial distance that may be necessary or convenient for carrying out the intent and purposes for which it is established: Provided, however, That the 10 mile extra-territorial distance shall apply only to areas located geographically within the state of Michigan. The authority shall have the right to use space and areas over, under and upon the public streets and highways to carry out its duties subject to reasonable use. In acquiring any private bus company pursuant to section 24, the authority may not do so piecemeal but shall acquire the entire system including that which may be outside the area then included within the authority: Provided, however, That this act shall apply to bus companies operating solely within the jurisdiction of the authority or whose major portion of bus passengers are within the jurisdiction of the authority: Provided, further, That the authority can, through mutual agreement of the parties involved, acquire a portion of any bus company if that portion falls within the jurisdiction of the authority whether or not that bus company is subject to the provisions of this act.

(d) Institute condemnation proceedings, but not highway procedure, under the laws of this state which are applicable to the acquisition of private property for public use subject to the provisions of section 24.

(e) Apply for and accept grants, loans or contributions from the federal government or any of its agencies, the state or other public or private agencies to be used for any of the purposes herein and to do any and all things within its express or implied powers necessary or desirable to secure such financial or other aid or cooperation in the carrying out of any of the purposes of this act.

(f) Sell, lease or use any property acquired for the purposes of this act but not needed thereof, and lease advertising space and grant concessions for the sale of newspapers and other articles and for services on or in any portion of the property under the jurisdiction of the authority.

(g) Grant to utilities, public or privately owned, the right to use the property or any part of the property of the transportation facilities. In like manner it may grant to any other transportation facility the right to use for station purposes, or otherwise, any part of the property of the transportation facilities.

(h) Contract, if necessary or advisable, with any other unit of government or private enterprise for service contracts, joint use contracts or contracts for the construction or operation of any part of the transportation facilities within the limits of the unit of government.

(i) Exercise all other powers incidental, necessary or convenient for the exercise of the powers herein granted.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.407 Rates and charges; services; public service commission; jurisdiction; appeals; injunctions.

Sec. 7.

Any authority may fix rates, fares, tolls, rents and other charges for the use of the transportation facilities owned and operated for all intraregional travel within the jurisdiction of the authority as well as the services to be rendered by the authority. The authority shall determine by itself exclusively, after appropriate public hearing, the transportation facilities to be operated by it, the services to be available to the public and the rates to be charged therefor. Where the authority has acquired, constructed or initiated a system which includes routes or service which originates in, terminates in or passes through areas not included in the authority then those routes, service and maintenance of service as well as the rates therefor shall be under the jurisdiction of the public service commission in the same manner and to the same degree as any other common motor carrier of passengers for hire operating outside the authority area. If the counties in which these areas are situate become part of the authority the jurisdiction of the public service commission as to the routes, service maintenance of service and rates of the authority in that county shall terminate. Any person aggrieved by any rate or service or change of service fixed by the authority may bring an appeal against the authority in the proper court in any county in the metropolitan area in which the charge, service or change of service is applicable, for the purpose of protesting against any such charge, service or change of service. The grounds for such appeals shall be restricted to an abuse of discretion or an error of law; otherwise, all such actions by the authority are final. Whenever 2 or more appeals are brought against the same action of the authority, exclusive jurisdiction for the determination thereof shall be vested in the first court to receive an appeal, and all other courts receiving subsequent appeals against the same action shall transfer the appeals to the first court. Upon the finding of an error of law or a manifest and flagrant abuse of discretion, the court shall issue an order setting forth the abuse or error and returning the matter to the authority for such further action as is not inconsistent with the findings of the court. No cause of action shall exist on behalf of any person directly or indirectly, under which any court shall have jurisdiction or power to issue or grant any temporary or preliminary injunction or restraining order to prevent or suspend the operation of any order or rule of the authority which fixes rates, fares, tolls, rents or other charges for the use of or which changes any services of the transportation facilities under the jurisdiction of the authority.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.408 Repealed. 1988, Act 481, Imd. Eff. Dec. 28, 1988.



Section 124.409 Authority exempt from motor carrier act, motor bus transportation act, and public service act.

Sec. 9.

In the exercise of its powers within its geographical boundaries, an authority is exempt from the motor carrier act, Act No. 254 of the Public Acts of 1933, being sections 475.1 to 479.20 of the Michigan Compiled Laws; the motor bus transportation act, Act No. 432 of the Public Acts of 1982, being sections 474.101 to 474.141 of the Michigan Compiled Laws; and the public service act.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1988, Act 481, Imd. Eff. Dec. 28, 1988



Section 124.410 Provisions applicable only to authorities other than southeastern Michigan transportation authority; provisions applicable only to southeastern Michigan transportation authority.

Sec. 10.

(1) The following subdivisions shall apply only to authorities other than the southeastern Michigan transportation authority:

(a) Authorities shall be governed by a board consisting of 9 members. The term of office of the members of the board shall be 3 years, except that of the members first appointed 3 shall be for 1 year, 3 for 2 years, and 3 for 3 years. All terms shall expire on June 30 except that members shall serve until their successors are appointed. The members of the board may be removed by the appointing authority for cause. Any vacancy in office shall be filled by the governor for the remainder of the unexpired term. The members shall annually elect a chairman and vice-chairman from among their members. The board shall hold regular monthly meetings and special meetings as necessary at times as it determines, and shall designate the time and place of those meetings. It shall adopt its own rules of procedure and shall keep a record of its proceedings. Five members constitute a quorum for the transaction of business and the affirmative vote of a majority of all the members shall be necessary for the adoption of a motion or resolution. The members of a board shall be residents of the counties included in the authority.

(b) A county choosing not to participate in an authority may withdraw by a majority vote of its elected county board of commissioners within 1 year after the establishment of the authority and by a 2/3 vote of the board of commissioners at any time thereafter. If a county withdraws from an authority pursuant to this section, the term of a member of the board from the county which withdraws shall expire at the time of the county's withdrawal.

(c) Each member of the board shall receive reimbursement for expenses incurred in the discharge of his duties as a board member. Each member of the board may receive compensation of not more than $35.00 for each meeting of the board the member attends, not exceeding 4 meetings per month. The chairman of the board may receive compensation of not more than $45.00 for each meeting of the board the chairman attends, not exceeding 4 meetings per month. A copy of the proceedings of each board meeting shall be available for public inspection during normal working hours at the offices of the board.

(d) Six members of the board shall be appointed by the governor with the advice and consent of the senate, from lists of 3 or more names each submitted by the county boards of commissioners of member counties and the mayor of cities within the authority with a population of more than 500,000. Three members shall be appointed directly by the governor with the advice and consent of the senate.

(e) An authority shall hold a public hearing on its annual operating and capital budget, financial audits, and construction plans.

(f) An authority shall also maintain close working and coordinating relationships with the state, local, and federal agencies or other agencies to the end that duplication of effort is minimized and that the planning and implementation functions work together in the public interest to carry out the purposes of this act.

(2) The following subdivisions shall apply only to the southeastern Michigan transportation authority:

(a) The board of the southeastern Michigan transportation authority shall be composed of the chief executive officers of each county in which a city having a population of 750,000 or more is located within the area served by the southeastern Michigan transportation authority and of all other counties immediately contiguous to such city, and the representative of each such chief executive officer to be designated in the sole discretion of, and serve at the sole pleasure of, that chief executive officer. A chief executive officer may designate an alternate to serve in his or her place on the board. The counties of Livingston, Monroe, St. Clair, and Washtenaw shall be collectively represented on the board by 1 person from these counties. The counties shall determine their representative member on the board in a manner to be determined by the counties. The county from which the representative member is to be selected shall rotate among the counties at least every 2 years and the member shall be a resident of the county from which the member is to be selected. If 1 or more of the counties of Livingston, Monroe, St. Clair, and Washtenaw withdraw from the authority, the member shall rotate among, and be selected from, the remaining counties.

(b) The board by a majority vote shall adopt bylaws and rules of procedure governing its meetings. A majority vote for the adoption of bylaws and rules of procedure and for the transaction of business shall not be effective unless it includes at least 1 vote from each county in which a city having a population of 750,000 or more is located, and at least 1 vote from each county immediately contiguous to such city.

(c) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(d) The board shall do the following:

(i) Obtain an annual audit in accordance with sections 6 to 13 of the uniform budgeting and accounting act, Act No. 2 of the Public Acts of 1968, being sections 141.426 to 141.440a of the Michigan Compiled Laws. The audit shall also be in accordance with generally accepted government auditing standards as promulgated by the United States general accounting office and shall satisfy federal regulations relating to federal grant compliance audit requirements. A copy of the annual audit shall be filed with the state treasurer in accordance with section 4(2) of the uniform budgeting and accounting act, Act No. 2 of the Public Acts of 1968, and a copy shall be filed with the state transportation department in accordance with section 10h(2) of Act No. 51 of the Public Acts of 1951, being section 247.660h of the Michigan Compiled Laws.

(ii) Prepare budgets and appropriations acts in accordance with sections 14, 15(1)(a) to (g), 15(1)(i), 15(2), 16, 17, 18, and 19 of the uniform budgeting and accounting act, Act No. 2 of the Public Acts of 1968, being sections 141.434 to 141.439 of the Michigan Compiled Laws.

(iii) If ending a fiscal year in a deficit condition, file a financial plan to correct the deficit condition in the same manner as provided in section 21(2) of Act No. 140 of the Public Acts of 1971, being section 141.921 of the Michigan Compiled Laws. A copy of the financial plan shall also be filed with the state transportation department.

(e) The board may change the name of the authority by a majority vote of the members as described in subdivision (b). The board shall notify the state transportation commission within 10 days after a name change is adopted.

(f) The board shall guarantee each of the counties of Livingston, Monroe, St. Clair, and Washtenaw, as long as they remain members of the authority, the average percentage of state transportation funds allocated to the authority that each county received in the last 5 fiscal years before the effective date of this subdivision. The state transportation department shall be responsible for determining these percentages.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1968, Act 233, Imd. Eff. June 26, 1968 ;-- Am. 1970, Act 250, Imd. Eff. Dec. 31, 1970 ;-- Am. 1976, Act 266, Eff. Apr. 15, 1977 ;-- Am. 1988, Act 481, Imd. Eff. Dec. 28, 1988



Section 124.411 Governing boards; general manager; policies, annual audits.

Sec. 11.

The board shall:

(a) Employ a general manager of the authority.

(b) Establish broad policies covering all major operations of the authority.

(c) Employ an independent certified public accounting firm to provide annual financial audits.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.412 Governing boards; general manager; appointment, powers, duties, term.

Sec. 12.

Before engaging in transportation operations, or at such time as the board deems appropriate and necessary, the board shall appoint a general manager who shall be the chief executive and operating officer of the authority. The general manager shall have management of the properties and business of the authority and the employees thereof. He shall direct the enforcement of all resolutions, rules and regulations of the board, and shall enter into contracts as necessary under the general control of the board. The general manager shall serve at the pleasure of the board.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.413 Governing boards; officers, employees, agents; appointment, classification, merit rating; collective bargaining; assumed wage, hour, and other benefit obligations; returning servicemen.

Sec. 13.

(1) The general manager shall have the authority to appoint such officers, employees and agents as necessary to carry out the purposes of the authority under the general policy direction of the board. At such time as the authority operates transportation facilities, the general manager shall classify all the offices, positions and grades of regular employment required under a merit rating system; except that a maximum of 5% of the employees and officers shall be exempt from the provisions of the merit rating system. The authority shall have the right to bargain collectively and enter into agreements with labor organizations, and shall be bound by existing labor union agreements with public or privately owned entities that are acquired, purchased or condemned by the authority. Members and beneficiaries of any pension or retirement system or other benefits established by the acquired transportation system shall continue to have rights, privileges, benefits, obligations and status with respect to such established system. The board shall assume the obligation of any transportation system acquired by it with regard to wages, salaries, hours, working conditions, sick leave, health and welfare and pension or retirement provisions for employees.

(2) No employee of any acquired transportation system who is transferred to a position with the authority shall by reason of such transfer be placed in any worse position with respect to workmen's compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance or any other benefits that he enjoyed as an employee of such acquired transportation system.

(3) Employees who left the employ of such transportation system to enter the military service of the United States shall have the same rights as to the authority, under the provisions of the service men's employment tenure act approved July 17, 1941, as they would have had thereunder as to such transportation system.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.414 Taxation; methods of financing.

Sec. 14.

The authority may not levy taxes nor may it pledge the credit or taxing power of the state or any political subdivision except for the pledging of receipts of taxes, special assessments or charges collected by the state or a political subdivision and returnable or payable by law or by contract to the authority and except for the pledge by a political subdivision of the state of its full faith and credit in support of its contractual obligations to the authority as authorized by law. Transportation facilities shall be financed, in addition to other methods of financing provided by law, as follows:

(a) By fares, rates, tolls and rents.

(b) By other income or revenues from whatever source available, including appropriations or contributions of whatever nature or other revenues of the participating counties and political subdivisions within the geographical boundaries of the authority.

(c) By grants, loans or contributions from federal, state or other governmental units and grants, contributions, gifts, devises or bequests from public or private sources.

(d) By proceeds of taxes, special assessments or charges imposed pursuant to law and collected by the state or a political subdivision and returned or paid to the authority pursuant to law or contract.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1970, Act 250, Imd. Eff. Dec. 31, 1970



Section 124.415 Annual operating and capital budget; review, approval; five-year capital program budgets, annual revision; financial audits; construction programs.

Sec. 15.

(1) The general manager shall prepare and the board shall approve a separate operating and capital budget for each fiscal year. These budgets shall be approved at least 30 days prior to the beginning of each new fiscal year. In addition, capital program budgets shall be prepared to cover periods of 5 years. The first of these annual capital program budgets shall be submitted no later than 3 years after the initial formation of the authority. These shall be revised and updated annually prior to submission to the board.

(2) The authority shall submit its annual operating and capital budget, financial audits and construction plans to a regional governmental and coordinating agency where one exists in the region for review and comment a reasonable time prior to final approval by the authority board of directors.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.416 Bonds; contractual obligations; issuance and sale; advancing money or delivering property to authority; resolution authorizing execution of contract; petition; referendum; approval of certain bonds or notes; subway; notes not subject to revised municipal finance act.

Sec. 16.

(1) The authority may borrow money and issue bonds to finance and to carry out its powers and duties. The bonds shall be payable from and may be issued in anticipation of payment of the proceeds of any of the methods of financing described in section 14 or elsewhere in this act or as may be provided by law. A political subdivision within the geographical boundaries of the authority may contract to make payments, appropriations, or contributions to the authority of the proceeds of taxes, special assessments, or charges imposed and collected by the political subdivision or out of any other funds legally available and may pledge its full faith and credit in support of its contractual obligation to the authority. The contractual obligation shall not constitute an indebtedness of a political subdivision within a statutory or charter debt limitation. If the authority has issued bonds in anticipation of payments, appropriations, or contributions to be made to the authority pursuant to contract by a political subdivision having the power to levy and collect ad valorem taxes, the political subdivision may obligate itself by the contract, and thereupon may levy a tax on all taxable property in the political subdivision, which tax as to rate or amount will be as provided in section 6 of article IX of the state constitution of 1963 for contract obligations in anticipation of which bonds are issued, to provide sufficient money to fulfill its contractual obligation to the authority.

(2) The bonds of the authority shall be issued and sold in compliance with the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, except that the bonds may be issued for any period of years, not exceeding 40 years.

(3) A public corporation may advance money or deliver property to the authority to finance or to carry out its powers and duties. The authority may agree to repay the advances or pay for the property within a period not exceeding 10 years, from the proceeds of its bonds or from other funds legally available for that purpose, with or without interest as may be agreed at the time of advance or of repayment. The obligation of the authority to make the repayment or payment may be evidenced by a contract or note or notes, which contract or note may pledge the full faith and credit of the authority.

(4) A political subdivision desiring to enter into a contract under subsection (1) shall authorize, by resolution of its governing body, the execution of the contract, which resolution shall be published in a newspaper of general circulation within the political subdivision, and the contract may be executed without a vote of the electors on the contract upon the expiration of 90 days after the date of the publication unless, within the 90-day period, a petition signed by not less than 5% of the registered electors residing within the limits of the political subdivision is filed with the clerk of the political subdivision requesting a referendum upon the execution of the contract, and in that event the contract shall not be executed until approved by the vote of a majority of the electors of the political subdivision qualified to vote and voting on the contract at a general or special election to be held not more than 90 days after the filing of the petition.

(5) If the bonds or notes sold by the authority involve the pledge or use of state collected or administered funds, the authority shall seek the approval of the state transportation commission.

(6) Notwithstanding any other provision of this section, an authority shall not issue bonds, nor use the revenues of the sale of bonds, for the construction, reconstruction, maintenance, or operation of a subway unless approved by concurrent resolution by the legislature.

(7) Notes issued and contracts entered into under this section are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1970, Act 250, Imd. Eff. Dec. 31, 1970 ;-- Am. 1976, Act 266, Eff. Apr. 15, 1977 ;-- Am. 1978, Act 479, Imd. Eff. Oct. 23, 1978 ;-- Am. 1983, Act 31, Imd. Eff. May 6, 1983 ;-- Am. 2002, Act 328, Imd. Eff. May 23, 2002



Section 124.416a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 16a.

A petition under section 16, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 183, Eff. Mar. 23, 1999



Section 124.417 Competitive bids; procedure; written price quotations; procurement procedures; waiver; savings to be used for construction of bus shelter.

Sec. 17.

(1) Except in the purchase of unique articles or articles which, for any other reason, cannot be obtained in the open market and except as otherwise provided in this section and in section 24, competitive bids shall be secured before any purchase or sale, by contract or otherwise is made or before any contract is awarded for construction, alterations, supplies, equipment, repairs, or maintenance or for rendering any services to the authority other than professional services; and the purchase shall be made from or the contract shall be awarded to the lowest responsive and responsible bidder; or a sale to the highest responsive and responsible bidder. The authority may reject any and all such bids or proposals. A purchase of any unique article or other articles which cannot be obtained in the open market shall not be made without express approval of the board where the amount involved is in excess of $25,000.00.

(2) All purchases and sales in excess of $25,000.00 shall be awarded after advertising in a local newspaper of general circulation in the metropolitan area at least 2 weeks before the bid opening. Bids shall be publicly opened and read aloud at a date, time, and place designated in the invitation to bid. Invitations to bid shall be sent at least 1 week before the bid opening to at least 3 potential bidders who are qualified technically and financially to submit bids, or a memorandum shall be kept on file showing that less than 3 potential bidders who are so qualified exist in the market area within which it is practicable to obtain bids.

(3) Except as otherwise provided in this section, written price quotations from at least 3 qualified and responsible vendors shall be obtained for all purchases and sales of $25,000.00 or less but over $5,000.00, or a memorandum shall be kept on file showing that less than 3 vendors so qualified exist in the market area within which it is practicable to obtain quotations.

(4) Purchases or sales under $5,000.00 may be negotiated with or without competitive bidding under procurement procedures as promulgated and established by the general manager.

(5) Competitive bidding requirements may be waived if it is determined by the general manager, or in such other manner as the board may provide, by regulation, that an emergency directly and immediately affecting service, or public health, safety, or welfare requires immediate delivery of supplies, materials, equipment, or services.

(6) Savings achieved by the 1993 amendatory act that added this subsection shall be used as 1 funding source for funds to construct bus shelters at SMART bus stops. In the case of a state trunkline highway, a bus shelter constructed by SMART may include advertising on the shelter. This project shall be competitively bid and shall be completed within 12 months.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1970, Act 250, Imd. Eff. Dec. 31, 1970 ;-- Am. 1993, Act 350, Imd. Eff. Jan. 11, 1994



Section 124.418 Concessions; award, procedure.

Sec. 18.

All concessions granted by the authority for the sale of products or the rendition of services for a consideration on authority property shall be awarded only pursuant to written specifications after competitive bidding and to the highest responsible bidder in a manner similar to that required by section 17 relating to contracts for procurement involving an expenditure of more than $5,000.00. This requirement for competitive bidding shall not apply to any concession involving the estimated receipt by the authority of less than $1,000.00 over the period for which the concession is granted.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.419 Transportation authority claims; notice, allowance, jurisdiction over actions against authority.

Sec. 19.

All claims that may arise in connection with the transportation authority shall be presented as ordinary claims against a common carrier of passengers for hire: Provided, That written notice of any claim based upon injury to persons or property shall be served upon the authority no later than 60 days from the occurrence through which such injury is sustained and the disposition thereof shall rest in the discretion of the authority and all claims that may be allowed and final judgment obtained shall be liquidated from funds of the authority: Provided, further, That only the courts situated in the counties in which the authority principally carries on its function are the proper counties in which to commence and try action against the authority.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.420 Assistance from political subdivisions and public and private agencies.

Sec. 20.

All counties, other political subdivisions and agencies, public or private, may assist, cooperate with, and contribute services, money or property in aid of such authorities and their purposes.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.421 Liberal construction of act.

Sec. 21.

This act, being necessary for the public peace, health, safety and welfare, shall be liberally construed to effect the purposes hereof which are declared to be public purposes.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.422 Tax exemption of property.

Sec. 22.

Authorities and their property, real, personal and mixed, are exempt from assessment, levy and collection of all general and special taxes of the state or any governmental unit.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.423 Annual public report and financial statement.

Sec. 23.

The authority shall prepare and publish a detailed public report and financial statement of its operations at the end of each fiscal year.

History: 1967, Act 204, Imd. Eff. July 10, 1967



Section 124.424 Acquisition of transportation operating facilities; negotiation; condemnation or arbitration, election; competition with common carriers.

Sec. 24.

The authority shall endeavor to acquire facilities, assets and rights of existing and operating private or public transportation systems, however no liability other than for equipment and facilities shall be assumed or contracted for, by good faith negotiation and contract and in so doing shall not be required to comply with any statutory or charter limitations or prerequisites to such acquisition. If such contract provides only for operation of the transportation system by the authority or for acquisition without consideration, the transaction shall not be deemed to be a sale of a public utility within any constitutional, statutory or charter limitation or any revenue bond ordinance. In the event that negotiation does not result in a settlement, the authorities shall request in writing to the party owning such facilities and such party shall elect in writing within 15 days of such request between condemnation under the provisions of this act or binding final arbitration under the rules and procedures of the American arbitration association. Such election shall be limited to condemnation or arbitration and shall be final. Until such time as the authority shall have acquired the routes of a common carrier of persons certified by the Michigan public service commission and which common carrier is subject to the provisions of this act and not exempt under the provisions of section 6(c) the authority shall not operate competitive service over the same routes with such common carrier, except for existing competing service which is operated by a company acquired by the authority.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1970, Act 250, Imd. Eff. Dec. 31, 1970



Section 124.425 Availability of records and other writings to public; conducting business at public meeting; notice of meeting.

Sec. 25.

Records and any other writings prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be available to the public during normal business hours in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws. The business which a board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1967, Act 204, Imd. Eff. July 10, 1967 ;-- Am. 1978, Act 70, Imd. Eff. Mar. 21, 1978



Section 124.426 Emergency financial manager.

Sec. 26.

Notwithstanding any provision of this act, if an emergency financial manager has been appointed under the local government fiscal responsibility act, Act No. 101 of the Public Acts of 1988, being sections 141.1101 to 141.1118 of the Michigan Compiled Laws, with respect to an authority established by this act, then that emergency financial manager may exercise the authority and responsibilities provided in this act to the extent authorized by Act No. 101 of the Public Acts of 1988.

History: Add. 1988, Act 481, Imd. Eff. Dec. 28, 1988






Act 196 of 1986 PUBLIC TRANSPORTATION AUTHORITY ACT (124.451 - 124.479)

Section 124.451 Short title.

Sec. 1.

This act shall be known and may be cited as the “public transportation authority act”.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.452 Definitions.

Sec. 2.

As used in this act:

(a) “Board” means the governing body of a public authority.

(b) “Goods” means baggage, accessories, or other personal property carried by or accompanying persons using public transportation service.

(c) “Political subdivision” means a county, city, village, or township. Political subdivision, in relation to those provisions involving an authority created under an interlocal agreement pursuant to the urban cooperation act of 1967, Act No. 7 of the Public Acts of the Extra Session of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws, forming a public authority, includes any other entities which entered into the interlocal agreement.

(d) “Public authority” means an authority created under this act.

(e) “Public transportation”, “public transportation service”, “public transportation purpose” means the movement of people and goods by publicly or privately owned water vehicle, bus, railroad car, rapid transit vehicle, taxicab, or other conveyance which provides general or special service to the public, but not including charter or sightseeing service or transportation which is exclusively used for school purposes. Public transportation, public transportation services, or public transportation purposes as defined by this section are declared by law to be transportation purposes within the meaning of section 9 of article IX of the state constitution of 1963 .

(f) “Public transportation facility” means all property, real and personal, which enhances the effectiveness of a public transportation system and is functionally related to a public transportation system or which creates new or enhanced coordination between public transportation and other forms of transportation, including street railways, motor buses, tramlines, subways, monorails, rail rapid transit facilities, tunnels, bridges, and parking facilities and other property owned or leased by a public authority for which the public authority is eligible for federal assistance as administered by the United States department of transportation.

(g) “Public transportation system” means a system for providing public transportation service, including public transportation facilities.

(h) “Revenue” means money received by the public authority as provided in section 17.

(i) “Taxable property” means the property taxable under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, except for property expressly exempted under that act.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.453 Public authority; formation generally; membership; articles of incorporation; approval.

Sec. 3.

(1) An authority incorporated under Act No. 55 of the Public Acts of 1963, being sections 124.351 to 124.359 of the Michigan Compiled Laws, or an authority having a population of less than 1,000,000 incorporated under the metropolitan transportation authorities act of 1967, Act No. 204 of the Public Acts of 1967, being sections 124.401 to 124.425 of the Michigan Compiled Laws, may form a public authority under this act. Political subdivisions which are members of an authority described in this subsection which form a public authority shall be members of the public authority.

(2) Formation of a public authority pursuant to subsection (1) may be accomplished by adoption of articles of incorporation by resolution adopted by a majority of the members serving on the governing body of the authority incorporated under Act No. 55 of the Public Acts of 1963 or Act No. 204 of the Public Acts of 1967.

(3) An authority created under an interlocal agreement pursuant to the urban cooperation act of 1967, Act No. 7 of the Public Acts of the Extra Session of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws, for the purpose of providing public transportation service may form a public authority under this act. Political subdivisions which have created an entity described in this subsection which form a public authority shall be members of the public authority.

(4) Formation of a public authority pursuant to subsection (3) may be accomplished by adoption of articles of incorporation and by amendment of the interlocal agreement by resolution adopted by a majority of the governing body of each public entity which were parties to the interlocal agreement. In addition, if a separate legal or administrative entity was created under the interlocal agreement, a public authority may be formed pursuant to subsection (3) only with the approval of the entity empowered by the interlocal agreement to bring action in court against other entities, on behalf of the authority created under the interlocal agreement.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.454 Public authority; formation by political subdivision; articles of incorporation.

Sec. 4.

(1) A political subdivision or a combination of 2 or more political subdivisions may form a public authority under this act. A county with a population between 240,000 and 255,000 may form more than 1 public authority under this act. A city, village, township, or county forming a public authority by itself or in combination with 1 or more other political subdivisions may provide that only a portion of the city, village, township, or county shall become part of the public authority. The portion of the city, village, township, or county to become part of the public authority shall be bounded by precinct lines drawn for election purposes.

(2) Formation of a public authority pursuant to subsection (1) shall be accomplished by adoption of articles of incorporation by an affirmative vote of a majority of the members elected to and serving on the legislative body of each political subdivision.

History: 1986, Act 196, Imd. Eff. July 10, 1986 ;-- Am. 2011, Act 123, Imd. Eff. July 20, 2011



Section 124.455 Articles of incorporation; endorsement as evidence of adoption; publication; filing; operative public authority; effective date of articles; validity of incorporation conclusively presumed; exception.

Sec. 5.

(1) The adoption of articles of incorporation under this act shall be evidenced by an endorsement on the articles of incorporation by the clerk of each respective political subdivision or by the recording officer of the incorporating authority under section 3 in a form substantially as follows:

The foregoing articles of incorporation were adopted by an affirmative vote of a majority of the members serving on the governing or legislative body of __________________, __________ at a meeting duly held on the _____ day of _____________, A.D., 19__.

(2) The articles of incorporation shall be published by the person or persons designated in the articles at least once in a newspaper designated in the articles and circulated within the area proposed to be served by the public authority. One printed copy of the articles of incorporation shall be filed with the secretary of state, the clerk of each county to be served by the public authority, and the director of the state transportation department by the person designated to do so by the articles. The public authority shall become operative and the articles of incorporation effective at the time provided in the articles of incorporation. The validity of the incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the publication of the articles of incorporation.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.456 Articles of incorporation; contents.

Sec. 6.

The articles of incorporation shall state the name of the public authority; the name or names of the incorporating authority or the incorporating political subdivisions; the portion of an incorporating city, village, or township to become part of the public authority, if less than the entire city, village, or township is to become part of the public authority; the purposes for which it is formed; the power, duties, and limitations of the public authority and its officers; the composition and method of selecting its governing body and officers; the person or persons charged with the responsibility of causing the articles of incorporation to be published and the printed copies of the articles of incorporation to be filed as provided in this act; the method of amending the articles of incorporation; and any other matters which the incorporators consider advisable.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.457 Membership after formation of public authority; resolution; approval, execution, filing, and publication of amendment to articles.

Sec. 7.

A political subdivision or a portion of a city, village, or township bounded by lines described in section 4 may become a member of a public authority after the public authority's formation under this act upon resolution adopted by a majority vote of the members elected to and serving on the legislative body of the political subdivision requesting membership for all or a portion of the political subdivision and upon resolution adopted by a 2/3 vote of the members serving on the board of the public authority approving an amendment to the articles of incorporation of the public authority adding all or a portion of the political subdivision. The amendment to the articles of incorporation shall be executed by the clerk of the political subdivision, all or a part of which is being added and shall be filed and published in the same manner as the original articles of incorporation.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.458 Conditions to release from membership in public authority; taxes; transportation services; evidence of release; withdrawal from public authority; violation of MCL 168.1 to 168.992 applicable to petitions; penalties; notice.

Sec. 8.

(1) Except as otherwise provided in subsection (2), a political subdivision that is a member of a public authority or the portion of a city, village, or township, which portion is a member of a public authority may be released from membership in the public authority if all of the following conditions are met:

(a) Adoption of a resolution by a majority of the members elected to and serving on the legislative body of the political subdivision requesting release from membership.

(b) Acceptance of the request by a 2/3 vote of the members serving on the board of the public authority, excluding the members representing the political subdivision requesting release.

(c) Payment or the provision for payment is made regarding all obligations of the political subdivision to the public authority or its creditors.

(2) Notwithstanding subsection (1), an entity that is a political subdivision and is a member of a public authority or the portion of a city, village, or township, which portion is a member of a public authority, may be released from membership in the public authority if all of the following conditions are met:

(a) The entity desiring to withdraw from the authority has approved the question by a majority of the qualified and registered electors voting at a general or special election held in November before the expiration of a tax authorized to be levied under this act.

(b) Subject to subsection (6), a petition that bears the signatures of registered electors of the entity equal to at least 20% of the number of votes cast in the political subdivision or portion of a city, village, or township for all candidates for governor in the last general election in which a governor was elected and that requires the governing body of the entity by resolution to submit the question to its electors at the next general or special election is filed not less than 60 days before the election with the clerk of the entity presenting the question.

(c) The vote upon the question approving the resolution is by ballot and is in substantially the following form:

"Shall __________ (township, village, city, or other) as provided by 1986 PA 196 withdraw from the authority as a member?

Yes ____

No ____".

(d) All ballots are cast, canvassed, and the results of the election certified in the same manner as ballots on any other question submitted to the electors of the entity seeking withdrawal pursuant to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(e) Payment or the provision for payment is made regarding all obligations of the political subdivision to the public authority or its creditors. If withdrawal is approved by a majority of the electors voting on the question, the decision will take effect at the expiration date of the tax and neither the authority nor officials of the political subdivision may appeal or amend this decision.

(3) A tax authorized to be levied by a public authority within the boundaries of the political subdivision or the portion of a political subdivision to be released shall continue to be levied for the period of time originally authorized and shall be paid over to the public authority originally authorized to be the recipient of the tax revenue. A political subdivision or portion of a political subdivision that has been released from an authority shall continue to receive transportation services from the authority until the political subdivision or portion of the political subdivision is no longer required to pay a tax levied by the authority.

(4) Release of a political subdivision or portion of a political subdivision from a public authority shall be evidenced by an amendment to the articles of incorporation executed by the recording officer of a public authority and filed and published in the same manner as the original articles of incorporation.

(5) A political subdivision or other entity that is part of a public authority under this act may withdraw from the public authority until the expiration of the thirtieth day following the date the public authority is incorporated or until the expiration of the thirtieth day after receiving notification under subsection (7), whichever is later, without meeting the conditions listed in subsection (1) or (2). If a public authority under this act has as a member a political subdivision that is part of a metropolitan statistical area, as defined by the United States department of commerce or a successor agency, and the metropolitan statistical area has a population of not less than 600,000 and not more than 1,500,000, a political subdivision or other entity that is part of the public authority may also withdraw from the public authority until the expiration of 30 days after the date on which the board of the public authority adopts a resolution calling for an election for the purpose of levying a tax pursuant to section 18, without meeting the conditions listed in subsection (1) or (2). If all or a portion of a city, village, or township is part of an authority incorporating as a public authority under this act, the city, village, or township may also decide to only withdraw a portion of the entity bounded by the lines described in section 4 from the public authority under the deadline established in this subsection. In addition, a political subdivision or other entity that is part of a public authority under this act may withdraw from the public authority in any year in which a tax authorized to be levied under this act expires, without meeting the conditions listed in subsection (1) or (2), if the political subdivision or entity makes the determination to withdraw by a vote of its legislative body held in January of that year. Further, if all or a portion of a city, village, or township is part of an authority incorporating as a public authority under this act, the city, village, or township may also decide to only withdraw a portion of the entity bounded by the lines described in section 4 from the public authority in that same January. However, if a tax is authorized to be levied in a political subdivision or portion of a political subdivision by a public authority under this act and the political subdivision or portion of a political subdivision withdraws pursuant to this subsection, the tax shall continue to be levied in the political subdivision or portion of a political subdivision for the period of time originally authorized. A political subdivision or portion of a political subdivision that withdraws from the authority shall continue to receive public transportation services from the authority until the political subdivision or portion of the political subdivision is no longer required to pay a tax levied by the authority.

(6) A petition under subsection (2), including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in subsection (2) is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(7) An authority that forms under this act on or after May 1, 2006 shall notify all political subdivisions or portions of any city, village, or township that are included in the authority that the political subdivision or portion of the political subdivision is included in the authority. The authority shall include in this notification notice of the right to withdraw from the authority under this section. The political subdivision or portion of the political subdivision that is notified has 30 days after receiving the notification to withdraw from the authority pursuant to subsection (5).

History: 1986, Act 196, Imd. Eff. July 10, 1986 ;-- Am. 1990, Act 10, Eff. Mar. 1, 1990 ;-- Am. 1998, Act 168, Eff. Mar. 23, 1999 ;-- Am. 2006, Act 175, Imd. Eff. June 6, 2006



Section 124.459 Tax limitations.

Sec. 9.

A public authority is intended to and shall be considered to be an authority the tax limitations of which are provided by charter or general law within the meaning of section 6 of article IX of the state constitution of 1963.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.460 Validation and ratification of acts taken before effective date of act.

Sec. 10.

The organization, existence, membership, and all acts taken before the effective date of this act by an authority incorporated or purporting to be incorporated under Act No. 55 of the Public Acts of 1963, being sections 124.351 to 124.359 of the Michigan Compiled Laws; an authority having a population of less than 1,000,000 incorporated or purporting to be incorporated under the metropolitan transportation authorities act of 1967, Act No. 204 of the Public Acts of 1967, being sections 124.401 to 124.425 of the Michigan Compiled Laws; or an authority created or purported to be created under an interlocal agreement pursuant to Act No. 7 of the Public Acts of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws, are hereby validated and ratified.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.461 Assumption, transfer, assignment, or conveyance of tax revenues, property, rights, duties, and obligations.

Sec. 11.

(1) All tax revenue, or real or personal property or property rights, money, authorizations to levy a tax, and all other rights, duties, and obligations of an existing authority that forms a public authority in accordance with section 3 shall be assumed by and transferred to the public authority created under this act without execution or delivery of any document or instrument transferring or assigning them.

(2) A political subdivision forming a public authority under this act, including a political subdivision only a portion of which is part of the public authority pursuant to a decision by the legislative body of the political subdivision, may assign or convey any of its tax revenue, real or personal property or property rights, and all other rights, duties, and obligations involving public transportation service to the public authority formed by the political subdivision. However, a transfer or assignment shall not be made which materially adversely affects the contractual rights of a person having a contract with that political subdivision.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.462 Powers of public authority generally; public authority as public benefit agency and instrumentality of state.

Sec. 12.

A public authority created under this act may plan, promote, finance, acquire, improve, enlarge, extend, own, construct, operate, maintain, replace, and contract for public transportation service by means of 1 or more public transportation systems and public transportation facilities. A public authority is a public benefit agency and instrumentality of the state with all the powers of a public corporation, to accomplish its purposes and to control, operate, administer, and exercise the franchise of the public transportation system and public transportation facilities, if any.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.463 Additional powers of public authority.

Sec. 13.

A public authority formed under this act shall be a corporate body with power to sue and be sued in any court of the state and shall be considered to be an agency and instrumentality of the state. The public authority shall possess all the powers necessary to carry out the purposes of its formation and all things incident to carrying out the purposes of its formation. The public authority shall be administered in the manner determined by the board and as provided in its articles of incorporation. The public authority by contract may employ a management firm, either corporate or otherwise, to operate the public transportation system, under the supervision of the public authority. The enumeration of powers of this act shall not be construed as a limitation on the general powers of the public authority.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.464 Additional powers of public authority.

Sec. 14.

A public authority formed under this act, in addition to its other powers and duties, may:

(a) Adopt bylaws and rules of administration to accomplish the purposes of this act.

(b) Provide public transportation service and public transportation facilities within or without the boundaries of the public authority as provided in Act No. 51 of the Public Acts of 1951, being sections 247.651 to 247.674 of the Michigan Compiled Laws, except that a public authority may not provide public transportation service in an area within the boundaries of a member or a released or withdrawn member, other than an entity withdrawing under section 8(5), of another authority formed under this or any other act without the agreement and consent of the other authority.

(c) Acquire and hold, by purchase, lease, grant, gift, devise, land contract, installment purchase contract, bequest, condemnation, or other legal means, real and personal property, including franchises, easements, or rights of way on, under, or above any property within or without the boundaries of the public authority as provided in Act No. 51 of the Public Acts of 1951, and pay for the same from or pledge for the payment thereof, revenue of the public authority. Subject to reasonable use, the public authority may use space and areas over, under, and upon the public streets and highways to carry out its duties.

(d) Ask appropriate local political subdivisions to begin condemnation proceedings.

(e) Apply for and accept grants, loans, or contributions from the federal government or any of its agencies, the state or other public or private agencies to be used for any of the purposes of this act and to do any and all things within its express or implied powers necessary or desirable to secure that financial or other aid or cooperation in the carrying out of any of the purposes of this act.

(f) Sell, lease, or use any property acquired for the purposes of this act but not needed for those purposes, and lease advertising space and grant concessions for the sale of newspapers and other articles and for services on or in any portion of the property under the jurisdiction of the public authority.

(g) Grant to utilities, public or privately owned, the right to use the property or any part of the property of the public transportation facilities. A public authority formed under this act also may grant to any other public authority formed under this act the right to use any part of the public transportation facilities.

(h) Contract with any other transportation authority or political subdivision of the state or another state or any agency or instrumentality of the state or another state or another nation or private corporation or person for service contracts, joint use contracts, or contracts for the construction or operation of any part of the public transportation facilities.

(i) Investigate transportation requirements, needs, and programs and engage by contract consultants as may be necessary and cooperate with the federal government, state, political subdivisions, and other authorities or transportation agencies in those investigations.

(j) Hire employees, attorneys, accountants, and consultants as the board considers necessary to carry out the purposes of the authority.

(k) Lend money derived from the revenues of the public authority to any persons, corporations, or associations, public or private, for the purpose of financing qualified mass commuting vehicles, as defined in the internal revenue code that will be leased or sold to the public authority and to sell and lease or purchase back mass commuting vehicles, as defined in the internal revenue code.

(l) Impose and collect rents, charges, fees, or fares from users of public transportation services or public transportation facilities.

(m) Exercise all other powers incidental, necessary, or convenient for the exercise of the powers granted in this act.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.465 Collective bargaining agreements; employees entering military service.

Sec. 15.

(1) A public authority formed under this act shall have the right to bargain collectively and enter into agreements with labor organizations pursuant to Act No. 336 of the Public Acts of 1947, being sections 423.201 to 423.216 of the Michigan Compiled Laws. Upon acquisition or reincorporation of a public transportation system, the public authority shall assume and be bound by any existing collective bargaining agreements applicable to that system for the remainder of the term of the agreement, and, except where the existing collective bargaining agreement may otherwise permit, shall retain the employees covered by that collective bargaining agreement. The acquisition or reincorporation of a public transportation system by the public authority shall not adversely affect any existing rights and obligations contained in the existing collective bargaining agreement. Members and beneficiaries of any pension or retirement system established by the existing public transportation system shall continue to have the same rights, privileges, benefits, obligations, and status under the new public authority.

(2) If an existing collective bargaining agreement is expiring at the time of acquisition or reincorporation of a public transportation system to a public authority under this act, the acquisition or reincorporation does not affect the obligation of each of the parties to bargain collectively pursuant to the requirements of Act No. 336 of the Public Acts of 1947.

(3) Employees who left the employ of the acquired public transportation system to enter the military services of the United States shall have the same rights as to the public transportation system established by the public authority pursuant to Act No. 263 of the Public Acts of 1951, being sections 35.351 to 35.356 of the Michigan Compiled Laws, as they would have had under the acquired public transportation system.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.466 Exemption of public authority from certain acts in exercise of powers.

Sec. 16.

In the exercise of its powers within the boundaries of the public authority, a public authority is exempt from the motor carrier act, Act No. 254 of the Public Acts of 1933, being sections 475.1 to 479.20 of the Michigan Compiled Laws; Act No. 3 of the Public Acts of 1939, being sections 460.1 to 460.8 of the Michigan Compiled Laws; and Act No. 432 of the Public Acts of 1982, being sections 474.101 to 474.141 of the Michigan Compiled Laws.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.467 Public transportation service; financing.

Sec. 17.

Public transportation service, including any public transportation system and public transportation facilities, may be financed by the public authority by any 1 or more of the following means:

(a) By service charges, fees, or fares to users of the public transportation services.

(b) By funds disbursed by the state to the public authority and usable by the public authority.

(c) By any other income or revenue, including appropriations or contributions, or other revenue of the members of the public authority and any political subdivisions.

(d) By grants, loans, appropriations, payments, or contributions from the federal government, this state, another state or other governmental units and grants, contributions, gifts, devises, or bequests from public or private sources.

(e) By proceeds of ad valorem taxes, special assessments, or charges imposed pursuant to law and collected by the state or a political subdivision or the public authority and returned or paid to the public authority pursuant to law or contract.

(f) By proceeds of an income tax as may be provided by law.

(g) By issuance of bonds or notes as provided by this act.

(h) By means of land contracts, installment purchase contracts, or leases authorized by this act.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.468 Tax levy; collection.

Sec. 18.

(1) A public authority formed under this act may levy a tax on all of the taxable property within the limits of the public authority for public transportation purposes as authorized by this act.

(2) The tax authorized in subsection (1) shall not exceed 5 mills of the state equalized valuation on each dollar of assessed valuation of taxable property within the limits of the applicable public authority.

(3) The tax authorized under subsection (1) shall not be levied except upon the approval of a majority of the registered electors residing in the public authority affected and qualified to vote and voting on the tax at a general or special election. The election may be called by resolution of the board of the public authority. The recording officer of the public authority shall file a copy of the resolution of the board calling the election with the clerk of each affected county, city, or township not less than 60 days before the date of the election. The resolution calling the election shall contain a statement of the proposition to be submitted to the electors. Each county, city, and township clerk and all other county, city, and township officials shall undertake those steps to properly submit the proposition to the electors of the county, city, and township at the election specified in the resolutions of the public authority. The election shall be conducted and canvassed in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, except that if the public authority is located in more than 1 county, the election shall be canvassed by the state board of canvassers. The results of the election shall be certified to the board of the public authority promptly after the date of the election. Not more than 1 election may be held in a public authority in a calendar year for approval of the tax authorized under subsection (1). If the election is a special election, the public authority in which the election is held shall pay its share of the costs of the election.

(4) Except as otherwise provided in this subsection, the taxes authorized by this section may be levied at a rate and for a period of not more than 5 years as determined by the public authority in the resolution calling the election and as set forth in the proposition submitted to the electors. Taxes may be levied at a rate and for a period of not more than 25 years as determined by the public authority in the resolution calling the election and as set forth in the proposition submitted to the electors if the public authority seeking the levy is seeking the levy for public transit services that include a fixed guideway project authorized under 49 USC 5309.

(5) The tax rate authorized by this section shall be levied and collected as are all ad valorem property taxes in the state and the recording officer of the public authority shall at the appropriate times certify to the proper tax assessing or collecting officers of each tax collecting county, city, and township the amount of taxes to be levied and collected each year by each county, city, and township. Consistent with subsection (6), the board of the public authority shall determine on which tax roll, if there be more than 1, of each county, city, or township that the taxes authorized by this section shall be collected. Each tax assessing and collecting officer and each county treasurer shall levy and collect the taxes certified by the public authority and pay those taxes to the public authority by the time provided in section 43 of the general property tax act, 1893 PA 206, MCL 211.43. The tax rate authorized by this section may be first levied by the public authority as a part of the first tax roll of the appropriate counties, cities, and townships occurring after the election described in subsection (3). The tax may be levied and collected on the July or December tax roll next following the date of election, if the tax is certified to the proper tax assessing officials not later than May 15 or September 15, respectively, of the year in which the election is held.

(6) A public authority which is authorized to impose a July property tax levy and if it determines to do so, it shall negotiate agreements with the appropriate cities and townships for the collection of that levy. If a city or township and the public authority fail to reach an agreement for the collection by the city or township of the July property tax levy of the public authority, the public authority then may negotiate, until April 1, a proposed agreement with the county treasurer to collect its July property tax levy against property located in that city or township. If the county treasurer and the public authority fail to reach an agreement for the collection by the county of the July property tax levy of the public authority, the July property tax levy shall be collected with the December property tax levy. Any agreement negotiated under this subsection shall guarantee the collecting unit its reasonable expenses. The provisions of this subsection shall not apply to a city or township which is levying a July property tax.

(7) If, pursuant to subsection (6), the public authority has reached a proposed agreement with a county treasurer on the collection of its July property tax levy against property located in a city or township with which an agreement to collect this levy could not be made pursuant to subsection (6), the public authority shall notify by April 15 that city or township of the terms of that fact and the city or township shall have 15 days in which to exercise an option to collect the public authority's July property tax levy.

(8) Collection of all or part of a public authority's property tax levy by a treasurer pursuant to subsection (6) or (7) shall comply with all of the following:

(a) Collection shall be either 1/2 or the total of the property tax levy against the properties, as specified for that year in the resolution of the public authority.

(b) The amount the public authority has agreed to pay as reasonable collection expenses shall be stated in writing and reported to the state treasurer.

(c) Taxes authorized to be collected shall become a lien against the property on which assessed, and due from the owner of that property, on July 1.

(d) Taxes shall be collected on or before September 14 and all taxes and interest imposed pursuant to subdivision (f) unpaid before March 1 shall be returned as delinquent on March 1. Taxes delinquent under this subdivision shall be collected pursuant to the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(e) Interest shall be added to taxes collected after September 14 at that rate imposed by section 59 of the general property tax act, 1893 PA 206, MCL 211.59, on delinquent property tax levies which became a lien in the same year.

(f) All or a portion of fees or charges, or both, authorized under section 44 of the general property tax act, 1893 PA 206, MCL 211.44, may be imposed on taxes paid before March 1 and shall be retained by the treasurer actually performing the collection of the July property tax levy of the public authority, regardless of whether all or part of these fees or charges, or both, have been waived by the township or city.

(9) An agreement for the collection of a July property tax levy of a public authority with a county treasurer shall include a schedule for delivering collections to the public authority.

(10) To the extent applicable and consistent with the requirements of this section, the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, shall apply to proceedings in relation to the assessment, spreading, and collection of taxes pursuant to this section. Additionally, in relation to the assessment, spreading, and collection of taxes pursuant to this section, the county treasurer shall have powers and duties similar to those prescribed by the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for township supervisors, township clerks, and township treasurers. However, this section shall not be considered to transfer any authority over the assessment of property.

(11) If a county treasurer collects the July property tax levy of the public authority, the township or city shall deliver by June 1 a certified copy of the assessment roll containing state equalized valuations for each parcel of taxable property in the township or city to the treasurer collecting the July property tax levy of the public authority. The county treasurer receiving this certified copy of the assessment roll shall remit the necessary cost incident to the reproduction of the assessment roll to the township or city.

(12) A county treasurer collecting taxes pursuant to this section shall be bonded for tax collection in the same amount and in the same manner as a township treasurer would be for undertaking the duties prescribed by this section.

(13) An agreement for the collection of a July property tax levy between a public authority and a county may cover July collections for 2 years. If an agreement covers July collections for 2 years, the notice required by subsection (7) and the option to reconsider provided by subsection (7) shall not apply for July collections in the second year.

(14) If collections are made pursuant to this section by a county treasurer, all payments from a public authority for collecting its July property tax levy and all revenues generated from collection fees shall be deposited, when received or collected, in a fund, which fund shall be used by the county treasurer to pay for the cost of collecting the public authority's July property tax levy.

History: 1986, Act 196, Imd. Eff. July 10, 1986 ;-- Am. 2006, Act 175, Imd. Eff. June 6, 2006



Section 124.469 Additional tax levy.

Sec. 19.

Any member of the public authority or a political subdivision otherwise granted taxing authority under state law may levy a tax on all of the taxable property within the limits of the political subdivision, and appropriate, grant, or contribute the proceeds of the tax to the public authority for public transportation purposes as authorized by this act or to provide sufficient money to fulfill its contractual obligation to the public authority under section 20, which tax shall be within charter, statutory, and constitutional limitations.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.470 Contract with public authority to make payments, appropriations, or contributions; pledge of full faith and credit; tax levy; execution of contract.

Sec. 20.

(1) Any member of the public authority or a political subdivision may contract with the public authority to make payments, appropriations, or contributions to the public authority of the proceeds of taxes, special assessments, or charges imposed and collected by the political subdivision or out of any other funds legally available.

(2) Any member of the public authority or a political subdivision may pledge its full faith and credit for payment of its contractual obligation to the public authority.

(3) If the public authority has issued notes or bonds in anticipation of payments, appropriations, or contributions to be made to the public authority pursuant to contract by a member of the public authority or a political subdivision, the political subdivision may levy a tax, subject to all appropriate statutory and constitutional requirements, on all taxable property in the political subdivision to provide sufficient money to fulfill its contractual obligation to the public authority, which tax as to rate or amount will be as provided in section 6 of article IX of the state constitution of 1963.

(4) Any member or political subdivision desiring to enter into a contract under subsection (1) shall authorize by resolution of its governing body the execution of the contract.

(5) Any political subdivision that forms or becomes a member of the public authority under this act and, before the effective date of the formation or membership, has authorized the levy of a tax to provide money for public transportation purposes or has imposed or collected special assessments or charges for public transportation purposes may levy or impose and collect the tax or special assessment or charge and contract with the public authority to make payments, appropriations, or contributions to the public authority of the proceeds of the taxes, special assessments, or charges, subject to conditions of the original authorization.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.471 Duties of public authority.

Sec. 21.

Each public authority created under this act shall do the following:

(a) Obtain an annual audit in accordance with sections 6 to 13 of Act No. 2 of the Public Acts of 1968, being sections 141.426 to 141.433 of the Michigan Compiled Laws. The audit shall also be in accordance with generally accepted government auditing standards as promulgated by the United States general accounting office and shall satisfy federal regulations relating to federal grant compliance audit requirements. A copy of the annual audit shall be filed with the state treasurer in accordance with section 4(2) of Act No. 2 of the Public Acts of 1968, being section 141.424 of the Michigan Compiled Laws and a copy shall be filed with the state transportation department in accordance with section 10h(2) of Act No. 51 of the Public Acts of 1951, being section 247.660h of the Michigan Compiled Laws.

(b) Prepare budgets and appropriations acts in accordance with sections 14, 15(1)(a) to 15(1)(g), 15(1)(i), 15(2), 16, 17, 18, and 19 of the Uniform Budget Act, Act No. 2 of the Public Acts of 1968, being sections 141.434 to 141.439 of the Michigan Compiled Laws.

(c) If ending a fiscal year in a deficit condition, file a financial plan to correct the deficit condition in the same manner as provided in section 21(2) of Act No. 140 of the Public Acts of 1971, being section 141.921 of the Michigan Compiled Laws. A copy of the financial plan shall also be filed with the state transportation department.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.472 Notes and bonds generally.

Sec. 22.

A public authority may, by resolution of its board, borrow money and issue its notes and bonds in anticipation of the collection of taxes and other revenues for its then next succeeding fiscal year, or the taxes or other revenue for its current fiscal year to provide funds for operating purposes or for capital purposes related to public transportation facilities.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.473 Notes and bonds; additional provisions; tax exemption; advancing money or delivering property to carry out powers and duties; repayment or payment.

Sec. 23.

(1) A public authority may borrow money and issue notes and bonds to acquire, construct, or purchase public transportation facilities and to otherwise finance and carry out its powers and duties. The notes and bonds may pledge, be payable from, and may be issued in anticipation of payment of the proceeds of any of the methods of financing described in section 17 or elsewhere in this act or as may be provided by law.

(2) The public authority may issue bonds or notes at any time to retire, fund, or refund, in whole or in part, outstanding bonds or notes issued pursuant to this act, or for transportation purposes under any other act including the payment of interest accrued, or to accrue, to the earliest or any subsequent date of redemption, purchase, or maturity of the bonds or notes, redemption premium, if any, and any commission, service fees, and other expenses necessary to be paid in connection with the bonds or notes, whether the bonds or notes to be refunded have matured or are redeemable or shall at a later date mature or become redeemable. If considered advisable by the public authority, the public authority may issue bonds or notes partly to refund outstanding bonds or notes and partly for any other purpose contemplated by this act.

(3) The bonds and notes issued pursuant to section 22 or this section may be issued pursuant to, and shall be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) The public authority, by resolution of its board, shall provide for the issuance of the notes or bonds for the purpose of paying part or all of the cost of the public transportation facilities or authorized programs, which cost may include an allowance for legal, engineering, architectural, and consulting services; interest on the bonds or notes becoming due before the collection of the first revenue available for the payment of the interest as determined by the authority; a debt service reserve; and other necessary incidental expenses. Principal of, and interest and redemption premiums on, the bonds or notes issued under this section shall be payable solely from revenue, the other sources described in this section, or otherwise described in this act. Any interest shall be payable on the dates as determined in the resolution authorizing the issuance of the bonds or notes. The board of the public authority, in the resolution authorizing the issuance of the bonds or notes shall determine the principal amount of the bonds or notes to be issued, the registration provisions, the bond or note denominations, the bond or note designations, the rights of prior redemption of the bonds or notes at the option of the public authority or the holders of the bonds or notes, the maximum rate of interest, the method of execution of the bonds or notes, and any other provisions respecting the bonds or notes, the rights of the holders of the bonds or notes, the security for the bonds or notes, and the procedures for disbursement of the bond or note proceeds and for the investment of the proceeds of bonds or notes and money for the payment of bonds or notes. The board of the public authority in the resolution authorizing the issuance of bonds or notes may provide for the assignment of the revenues pledged to 1 of the paying agents for the bonds or notes or to a trustee, as provided in this act. The board of the public authority, in the resolution or resolutions authorizing the bonds or notes, may provide for the terms and conditions upon which the holders of the bonds or notes, or any portion of the bond or noteholders or any trustee for the bond or noteholders, shall be entitled to the appointment of a receiver. The resolution authorizing the bonds or notes may provide for the appointment of a trustee for the bond or noteholders, may give to the trustee the appropriate rights, duties, remedies, and powers, with or without the execution of a deed of trust or mortgage, necessary and appropriate to secure the bonds or notes.

(5) All bonds and notes and the interest coupons attached to the bonds or notes are declared to be fully negotiable and to have all of the qualities incident to negotiable instruments under the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, subject only to the provisions for registration of the bonds or notes which may appear on the bonds or notes.

(6) The property of the authority, its income and operation, and any vendor, vendee, lessor, and lessee interest in any property sold or leased pursuant to section 24 shall be exempt from all taxation by this state or any of its political subdivisions and all bonds and notes of the authority, the interest on the bonds and notes, and their transfer shall be exempt from all taxation by this state or any of its political subdivisions. This state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority under this act, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the fund, issued pursuant to this act, the interest on the notes and bonds, the transfer of the bonds or notes, and all its fees, charges, gifts, grants, revenues, receipts, and other money received or to be received and pledged to pay or secure the payment of the notes or bonds shall at all times be free and exempt from all state or local taxation as provided by the laws of this state.

(7) The public authority may issue additional bonds or notes with respect to the pledge of the revenues with previously issued bonds or notes of the public authority for the purpose and under the terms and conditions provided in the resolution authorizing the previous issue of bonds. The public authority may enter into agreements with the holders of the bonds or notes or with others for the bonds or notes to be delivered to the public authority or others before the stated maturities of the bonds or notes.

(8) This state, a political subdivision, or a private corporation, partnership, or individual may advance money or deliver property to the public authority to finance or to carry out its powers and duties. The public authority may agree to repay the advances or pay for the property within a period not exceeding 40 years, from the proceeds of its bonds or notes or from other funds legally available for use, with or without interest as may be agreed at the time of advance or of repayment. The obligation of the public authority to make the repayment or payment may be evidenced by a contract or note or notes, which contract or note may pledge the full faith and credit of the public authority, but the contract or note shall not be an obligation within the meaning of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. A political subdivision, subject to applicable constitutional limitations and procedures, may pledge its full faith and credit for the payment of bonds or notes of the public authority upon adoption of a resolution or a majority vote of the members elected to and serving on its governing body so providing.

History: 1986, Act 196, Imd. Eff. July 10, 1986 ;-- Am. 2002, Act 335, Imd. Eff. May 23, 2002



Section 124.474 Loans.

Sec. 24.

The public authority may lend money including money derived from the proceeds of sale of its bonds or notes to another public authority, a political subdivision, any other public entity, or a private corporation, partnership, or individual for the purpose of financing qualified mass commuting vehicles, as defined in the internal revenue code, that will be leased or sold to the public authority and to sell and lease or purchase back mass commuting vehicles, as defined in the internal revenue code. For that purpose, the public authority may borrow money and issue bonds or notes, enter into loan agreements, leases, or purchase agreements and any other agreements including indemnification agreements as are necessary or appropriate in the judgment of the board to accomplish purposes of this section.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.475 Revenues pledged for payment of debt service on bonds or notes subject to statutory lien; substitution of other security.

Sec. 25.

The revenues pledged for payment of debt service on bonds or notes shall be and remain subject to a statutory lien until the payment in full of the principal of and interest on the bonds or notes unless the resolution authorizing the bonds or notes provides for earlier discharge of the lien by substitution of other security. The pledge of revenues and any statutory lien that exists for the payment of debt service on bonds or notes shall be effective for all purposes without the delivery of any evidence in this regard or any recording.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.476 Investments; use of investment income.

Sec. 26.

(1) The public authority may invest any of its money in 1 or more of the following:

(a) Direct obligations of the United States and obligations the principal and interest of which are unconditionally guaranteed by the United States.

(b) Certificates of deposit issued or bank accounts in any bank, trust company, or savings institution whose deposits are insured by the federal deposit insurance corporation or federal savings and loan insurance company.

(c) Prime commercial paper having the highest rating given by a rating service which the department of treasury determines rates the majority of the bond and note issues of the state.

(d) Repurchase agreements with any bank or trust company which is a member of the federal deposit insurance corporation and which are secured by any of the types of securities which are obligations described in subdivisions (a), (b), or (c).

(2) Investment income may be used by the public authority for any purpose for which any other money of the public authority may be used and may be pledged or dedicated in whole or in part to a special purpose including payment of debt service on bonds or notes, as the board determines.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.477 Notes and bonds as securities.

Sec. 27.

The notes and bonds of the authority are securities in which the public officers and bodies of this state, municipalities, and municipal subdivisions, insurance companies, associations, and other persons carrying on an insurance business, banks, trust companies, savings banks and savings associations, savings and loan associations, investment companies, and administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are authorized to invest in bonds or other obligations of the state may properly and legally invest funds.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.478 Validation and ratification of prior acts.

Sec. 28.

The authorization, issuance, sale, execution, and delivery of all issues of bonds and notes authorized, issued, sold, executed, or delivered by an authority before the effective date of this section, and all acts taken by an authority in connection with those bonds and notes are hereby validated and ratified.

History: 1986, Act 196, Imd. Eff. July 10, 1986



Section 124.479 Duration of financial obligation.

Sec. 29.

Notwithstanding any other provision of this act, a political subdivision may obligate itself financially for a period over 5 years from the date the obligation is undertaken only if approved by majority vote of the electorate of the political subdivision.

History: 1986, Act 196, Imd. Eff. July 10, 1986






Act 7 of 1967 (Ex. Sess.) URBAN COOPERATION ACT OF 1967 (124.501 - 124.512)

Section 124.501 Urban cooperation act; short title.

Sec. 1.

This act shall be known and may be cited as the “urban cooperation act of 1967".

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968



Section 124.502 Definitions.

Sec. 2.

As used in this act:

(a) “Interlocal agreement” means an agreement entered into under this act.

(b) “Local governmental unit” means a county, city, village, township, or charter township.

(c) “Province” means a province of Canada.

(d) “Property” means any real or personal property, as described in section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(e) “Public agency” means a political subdivision of this state or of another state of the United States or of Canada, including, but not limited to, a state government; a county, city, village, township, charter township, school district, single or multipurpose special district, or single or multipurpose public authority; a provincial government, metropolitan government, borough, or other political subdivision of Canada; an agency of the United States government; or a similar entity of any other states of the United States and of Canada. As used in this subdivision, agency of the United States government includes an Indian tribe recognized by the federal government before 2000 that exercises governmental authority over land within this state, except that this act or any intergovernmental agreement entered into under this act shall not authorize the approval of a class III gaming compact negotiated under the Indian gaming regulatory act, Public Law 100-497, 102 Stat. 2467.

(f) “State” means a state of the United States.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 1987, Act 286, Imd. Eff. Jan. 6, 1988 ;-- Am. 1995, Act 108, Imd. Eff. June 23, 1995 ;-- Am. 2002, Act 439, Imd. Eff. June 13, 2002



Section 124.503 Conflicting statutory provisions.

Sec. 3.

If any provision of this act conflicts with any other statute of this state providing for the authorization or performance of joint or cooperative agreements or undertakings between public agencies of this state or between public agencies of this state and public agencies of other states or of Canada, the provisions of the other statute shall control.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 2002, Act 439, Imd. Eff. June 13, 2002



Section 124.504 Joint exercise of powers.

Sec. 4.

A public agency of this state may exercise jointly with any other public agency of this state, with a public agency of any other state of the United States, with a public agency of Canada, or with any public agency of the United States government any power, privilege, or authority that the agencies share in common and that each might exercise separately.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 2002, Act 439, Imd. Eff. June 13, 2002



Section 124.505 Joint exercise of power by contract; interlocal agreement provisions.

Sec. 5.

(1) A joint exercise of power pursuant to this act shall be made by contract or contracts in the form of an interlocal agreement which may provide for:

(a) The purpose of the interlocal agreement or the power to be exercised and the method by which the purpose will be accomplished or the manner in which the power will be exercised.

(b) The duration of the interlocal agreement and the method by which it may be rescinded or terminated by any participating public agency prior to the stated date of termination.

(c) The precise organization, composition, and nature of any separate legal entity expressly created in the interlocal agreement with the powers designated to that entity.

(d) The manner in which the parties to the interlocal agreement will provide for financial support from the treasuries that may be made for the purpose set forth in the interlocal agreement, payments of public funds that may be made to defray the cost of such purpose, advances of public funds that may be made for the purposes set forth in the interlocal agreements and repayment of the public funds, and the personnel, equipment, or property of 1 or more of the parties to the agreement that may be used in lieu of other contributions or advances.

(e) The manner in which funds may be paid to and disbursed by any separate legal entity created pursuant to the interlocal agreement.

(f) A method or formula for equitably providing for and allocating revenues, including, in the case of an authorized undertaking that is publicly owned at the time the interlocal agreement is entered into or becomes publicly owned during the time the interlocal agreement is in effect, revenues derived by or payable to any participating party or any other public agency which revenues directly or indirectly result from that undertaking, whether the revenues are in the form of ad valorem taxes on real or personal property, taxes on income, specific taxes or funds made available by the state in lieu of ad valorem property taxes or local income taxes, any other form of taxation, assessment, levy, or impost, or any money paid under or which revert from a tax increment financing plan. The interlocal agreement may also provide a method or formula equitably providing for and allocating revenues derived from a federal or state grant or loan, or from a gift, bequest, grant, or loan from a private source. The interlocal agreement may also provide for a method or formula for equitably allocating and financing the capital and operating costs, including payments to reserve funds authorized by law and payments of principal and interest on obligations. Each method or formula shall be established by the participating parties to the interlocal agreement on a ratio of full valuation of real property, on the basis of the amount of services rendered or to be rendered, on the basis of benefits received or conferred or to be received or conferred, or on any other equitable basis, including the levying of taxes or assessments on the entire area serviced by the parties to the interlocal agreement, subject to such limitations as may be contained in the constitution and statutes of this state, to pay those capital and operating costs.

(g) The public agency that will function as the employer of personnel and staff needed for the joint exercise of power.

(h) The fixing and collecting of charges, rates, rents, fees, loan repayments, loan interest rates, or other charges on loans, where appropriate, and the making and promulgation of necessary rules and regulations and their enforcement by or with the assistance of the participating parties to the interlocal agreement.

(i) The manner in which purchases shall be made and contracts entered into.

(j) The acquisition, ownership, custody, operation, maintenance, lease, or sale of real or personal property.

(k) The disposition, division, or distribution of any property acquired through the execution of such interlocal agreement.

(l) The manner in which, after the completion of the purpose of the interlocal agreement, any surplus money shall be returned.

(m) The acceptance of gifts, grants, assistance funds, or bequests and the manner in which those gifts, grants, assistance funds, or bequests may be used for the purpose set forth in the interlocal agreement.

(n) The making of claims for federal or state aid payable to the individual or several participants on account of the execution of the interlocal agreement.

(o) The manner of responding for any liabilities that might be incurred through performance of the interlocal agreement and insuring against any such liability.

(p) The adjudication of disputes or disagreements, the effects of failure of participating parties to pay their shares of the costs and expenses, and the rights of the other participants in such cases.

(q) The manner in which strict accountability of all funds shall be provided for and the manner in which reports, including an annual independent audit, of all receipts and disbursements shall be prepared and presented to each participating party to the interlocal agreement.

(r) The manner of investing surplus funds or proceeds of grants, gifts, or bequests to the parties to the interlocal agreement under the control of a legal entity created under section 7.

(s) Any other necessary and proper matters agreed upon by the participating public agencies.

(2) The public agencies that are parties to a contract entered into pursuant to this act have the responsibility, authority, and right to manage and direct on behalf of the public the functions or services performed or exercised to the extent provided in the contract.

(3) The contents or language of a contract for a joint exercise of power under this act shall be a permissive subject of collective bargaining between a public agency and a bargaining representative of its employees. If a public agency and a bargaining representative of its employees engage in collective bargaining before the contract for a joint exercise of power is approved and that public agency and that bargaining representative reach an agreement on issues that would obligate the public agency that will function as an employer in the joint exercise of power, the contract for that joint exercise of power shall include those obligations.

(4) Nothing in this act creates an employment relationship between the existing employees of a public agency and the proposed joint exercise of power.

(5) A joint exercise of power is effective through its contract at least 180 days before the actual transfer of functions or services. Before the effective date of the joint exercise of power, the public agencies that are parties to the contract shall affirm in writing to the joint exercise of power those employees who will be transferred to the joint exercise of power.

(6) If employees who are transferred to the joint exercise of power are represented by a labor organization, those employees are subject to their previous terms and conditions of employment until those terms and conditions of employment are modified in accordance with 1947 PA 336, MCL 423.201 to 423.217, or for 6 months after the transfer to the joint exercise of power, whichever is earlier. Negotiations on a collective bargaining agreement with a joint exercise of power shall begin no later than 180 days before the date the employees transfer to the joint exercise of power.

(7) Subject to subsection (8), a representative of the employees or group of employees in a public agency who previously represented or was entitled to represent the employees or group of employees in a public agency under 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employees or group of employees after those employees or group of employees are transferred to the joint exercise of power.

(8) This section does not limit the rights of employees, under applicable law, to assert that a bargaining representative protected by subsection (7) is no longer their representative. The employees of the joint exercise of power are eligible as of the day the joint exercise of power becomes effective through its contract to choose their representative under 1947 PA 336, MCL 423.201 to 423.217. This subsection does not extend the time limits as provided in subsection (5).

(9) If multiple labor organizations assert the right to represent all or part of the workforce of the joint exercise of power or where a substantial portion of the transferred employees were not previously represented, in the absence of a voluntary mutual agreement, at the request of any party or on the initiative of the Michigan employment relations commission, the Michigan employment relations commission shall conduct a representation election.

(10) In the absence of a voluntary mutual agreement, the workforce of the joint exercise of power shall be merged by using a single seniority list for each of the same or similar classifications. The single seniority list shall be composed of all employees from each public agency employed or having recall rights on the date of transfer and shall be used for purposes that include, but are not limited to, initial assignments, layoffs, recalls, and job bidding. Disputes concerning the single seniority list or use of the single seniority list shall be heard by a single arbitrator appointed by the Michigan employment relations commission.

(11) Nothing in this section requires a public agency or a joint exercise of power to assume a collective bargaining agreement between another public agency and its employees.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 1981, Act 17, Imd. Eff. Apr. 29, 1981 ;-- Am. 1985, Act 10, Imd. Eff. Apr. 15, 1985 ;-- Am. 2011, Act 263, Imd. Eff. Dec. 14, 2011 ;-- Am. 2014, Act 36, Imd. Eff. Mar. 20, 2014



Section 124.505a Interlocal agreement for sharing of revenue; contents; decision to enter into agreement; public hearing; referendum; petition; assessment, levy, collection, and distribution of taxes; public policy.

Sec. 5a.

(1) Upon approval of the legislative body of each contracting local governmental unit, 2 or more local governmental units that levy a property tax under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, may enter into an interlocal agreement for the sharing of all or a portion of revenue derived by and for the benefit of a local governmental unit entering into that agreement, which revenue results from the levy of general ad valorem property taxes or specific taxes levied in lieu of general ad valorem property taxes upon any property.

(2) An interlocal agreement under this section may include all necessary and proper matters and shall specify at least all of the following:

(a) The duration of the agreement and the method by which the agreement may be rescinded or terminated by a contracting local governmental unit before the stated date of termination.

(b) A description of the property upon which the taxes to be shared are levied, expressed in terms of type of property or location of property, including a parcel identification number, if any.

(c) The formula or formulas for sharing the tax revenue to be shared.

(d) A schedule and method of distribution of the shared tax revenue.

(e) That the agreement may be terminated or rescinded by a referendum of the residents of a local governmental unit that is a party to the agreement not more than 45 days after the approval of the agreement by the governing body of the local governmental unit.

(3) A decision to enter into an agreement under this section shall be made by a majority vote of the members elected and serving on the legislative body of each affected local governmental unit. The legislative body of each local governmental unit affected by a proposed interlocal agreement under this section shall hold at least 1 public hearing before entering into an agreement under this section. Notice of the hearing shall be given in the same manner provided by the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(4) If within 45 days of the meeting at which an interlocal agreement is approved by a governmental unit under subsection (3) a petition is signed by a minimum of 8% of the registered electors of that local governmental unit voting in the last general election before the adoption of the agreement, a referendum shall be held in that local governmental unit at the next regularly scheduled election or at a special election held for this purpose. If a majority of the electors of the local governmental unit voting on the agreement approve the agreement, the local governmental unit may enter into the agreement. If a petition is not filed as provided in this section, the local governmental unit may enter into the interlocal agreement.

(5) The assessment, levy, collection, and distribution of taxes shall be in accordance with Act No. 206 of the Public Acts of 1893 and the statutes governing specific taxes levied in lieu of general ad valorem property taxes. The public policy of this state is for local governmental units to avoid entering into an interlocal agreement under this section if that interlocal agreement has the effect of transferring employment from 1 or more local governmental units in this state to 1 or more of the local governmental units entering into the agreement.

History: Add. 1987, Act 286, Imd. Eff. Jan. 6, 1988 ;-- Am. 1995, Act 108, Imd. Eff. June 23, 1995



Section 124.505b Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 5b.

A petition under section 5a or 8a, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 169, Eff. Mar. 23, 1999



Section 124.506 Execution of agreement; provision of services; exchange of services.

Sec. 6.

An interlocal agreement may provide for 1 or more parties to the agreement to administer or execute the agreement. One or more parties to the agreement may agree to provide all or a part of the services set forth in the agreement in the manner provided in the agreement. The parties may provide for the mutual exchange of services without payment of any contribution other than such services.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968



Section 124.507 Separate legal entity; commission, board, or council; public body, corporate or politic; appointment and removal of members; operation for profit prohibited; earnings; title to property; powers; limitation; bonds or notes.

Sec. 7.

(1) An interlocal agreement may provide for a separate legal entity to administer or execute the agreement which may be a commission, board, or council constituted pursuant to the agreement. If an interlocal agreement does not expressly provide for a separate legal entity, then a separate legal entity shall not be created. If an interlocal agreement does expressly provide for a separate legal entity, the entity shall be a public body, corporate or politic for the purposes of this act. The governing body of each public agency shall appoint a member of the commission, board, or council constituted pursuant to the agreement. That member may be removed by the appointing governing body at will. The separate legal entity shall not be operated for profit. No part of its earnings shall inure to the benefit of a person other than the public agencies that created it. Upon termination of the interlocal agreement, title to all property owned by the entity shall vest in the public agencies that incorporated it.

(2) A separate legal entity created by an interlocal agreement shall possess the common power specified in the agreement and may exercise it in the manner or according to the method provided in the agreement. The separate legal entity may also make and enter into contracts; employ agencies or employees; acquire, construct, manage, maintain, or operate buildings, works, or improvements; acquire, hold, or dispose of property; incur debts, liabilities, or obligations that, except as expressly authorized by the parties, do not constitute the debts, liabilities, or obligations of any of the parties to the agreement; cooperate with a public agency, an agency or instrumentality of that public agency, or another legal entity created by that public agency under this act; make loans from the proceeds of gifts, grants, assistance funds, or bequests pursuant to the terms of the interlocal agreement creating the entity; and form other entities necessary to further the purpose of the interlocal agreement. The separate legal entity may sue and be sued in its own name.

(3) No separate legal entity created by an interlocal agreement shall possess the power or authority to levy any type of tax within the boundaries of any governmental unit participating in the interlocal agreement, or to issue any type of bond in its own name, or to in any way indebt a governmental unit participating in the interlocal agreement.

(4) A separate legal entity created by an interlocal agreement may be authorized by the interlocal agreement to borrow money and to issue bonds or notes in its name for local public improvements or for economic development purposes as provided in the interlocal agreement.

(5) The entity created by the interlocal agreement shall not borrow money or issue bonds or notes for a sum that, together with the total outstanding bonded indebtedness of the entity, exceeds 2 mills of the taxable value of the taxable property within the local governmental units participating in the interlocal agreement as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(6) Bonds or notes issued under this act are a debt of the entity created by the interlocal agreement and not of the participating local governmental units.

(7) Bonds or notes issued under this act are declared to be issued for an essential public and governmental purpose and, together with interest on those bonds or notes and income from those bonds or notes, are exempt from all taxes.

(8) Bonds or notes issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 1985, Act 10, Imd. Eff. Apr. 15, 1985 ;-- Am. 2002, Act 445, Imd. Eff. June 17, 2002 ;-- Am. 2014, Act 36, Imd. Eff. Mar. 20, 2014



Section 124.508 Interlocal agreement for acquisition, construction, or operation of revenue-producing facility; provisions; payments, repayments, or returns.

Sec. 8.

If the purpose set forth in an interlocal agreement is the acquisition, construction, or operation of a revenue-producing facility, the agreement may provide for the repayment or return to the parties of all or any part of the contributions, payments, or advances made by the parties pursuant to section 5, and may provide for payment to the parties of any additional sum or sums derived from the revenues of the facility irrespective of whether such contributions, payments, or advances are required to be paid, repaid, or returned from revenues of the facility. Payments, repayments, or returns shall be made at any time and in the manner specified in the agreement, and may be made at any time on or prior to the rescission or termination of the agreement, or completion of the purposes of the agreement.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 1981, Act 17, Imd. Eff. Apr. 29, 1981



Section 124.508a Surcharge on households for waste reduction programs and collection of materials for recycling or composting.

Sec. 8a.

(1) Subject to subsection (3), a county, by resolution of the county board of commissioners of the county, or the agency responsible for preparing the solid waste management plan for counties with a population of 690,000 or more as certified by the 1980 census that do not operate under 1973 PA 139, MCL 45.551 to 45.573, or 1966 PA 293, MCL 45.501 to 45.521, as provided in part 115 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11501 to 324.11550, may impose a surcharge on households within the county of not more than $2.00 per month or $25.00 per year per household for waste reduction programs and for the collection of consumer source separated materials for recycling or composting including, but not limited to, recyclable materials, as defined in part 115 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11501 to 324.11550, household hazardous wastes, tires, batteries, and yard clippings.

(2) Subject to subsection (4) and if approved by the voters of a participating unit of government, a county may charge an amount greater than allowed under subsection (1) but not more than $4.00 per month or $50.00 per year per household, for the purposes described under subsection (1). The county may include commercial businesses as entities to be subject to the surcharge approved by the voters.

(3) A county or agency shall defer the imposition and collection of a surcharge imposed under subsection (1) in a local unit of government within that county until the county or agency has entered into an interlocal agreement under this act relating to the collection and disposition of the surcharge with the local unit of government. A city in a county in which the agency described in subsection (1) prepared the update to the county's solid waste management plan as provided in part 115 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11501 to 324.11550, shall not enter into an interlocal agreement if the city has levied a tax of 3 mills on real property within the city for the disposal or management of solid waste in that city. Petitions for a referendum election on the question of entering an interlocal agreement may be filed with the clerk of the local unit of government no later than 6 months following adoption of a resolution of the county or agency to impose the surcharge or 6 months following any increase in the surcharge. Upon petition of 10% of the qualified electors of a local unit of government voting in the last general election before the adoption of the interlocal agreement by the governing body, the local unit of government shall hold a referendum on whether to reject the entrance into or terminate an interlocal agreement.

(4) An election allowed under subsection (2) shall not be held unless the county board of commissioners passes a resolution authorizing the election. The resolution shall include all of the following:

(a) The approval to hold the election.

(b) The name of the individual designated to negotiate the interlocal agreement between the municipalities and townships within the county.

(c) A date by which each municipality and township within the county shall elect to participate in the interlocal agreement and authorize an election under this section.

(d) The date for the election.

(e) The amount of the proposed surcharge.

(f) Whether commercial businesses will be subject to the proposed surcharge.

(5) The initial authorization under subsection (4) shall be for 5 years. Any subsequent authorizations shall be for a period of not less than 10 years.

(6) With the approval of the county, a municipality or township that is not part of an interlocal agreement established under this section may become subject to the agreement by otherwise complying with the requirements of this section.

(7) With the approval of the county and after providing notice to the municipality or township in which the business is located, a business not subject to this section may agree to be part of an interlocal agreement established under this section and shall be subject to the terms and conditions of the agreement.

(8) The surcharge approved under subsection (2) shall not apply to vacant land, public-utility-owned land, rights-of-way, and easements that do not generate solid waste.

(9) A surcharge approved under subsection (2) is a mandatory charge and may be collected by any reasonable billing method approved by the county, including, but not limited to, as part of billings for property taxes, water and sewage usage, or other services provided by the county to households and commercial businesses within the county.

(10) As used in this section:

(a) "Agency" does not include the department of environmental quality.

(b) "Commercial businesses" means businesses engaged in the sale, lease, or exchange of goods, services, real property, or any other thing of value. Commercial businesses do not include wholesale businesses engaged in the manufacturing of goods or materials or the processing of goods or materials.

History: Add. 1989, Act 138, Imd. Eff. June 29, 1989 ;-- Am. 1996, Act 45, Imd. Eff. Feb. 26, 1996 ;-- Am. 2005, Act 69, Imd. Eff. July 11, 2005



Section 124.509 Privileges, immunities, and benefits of officers, agency, agents, or employees; obligation or responsibility of public agencies.

Sec. 9.

(1) All of the privileges and immunities from liability, and exemptions from laws, ordinances, and rules, and all pensions, relief, disability, worker's compensation, and other benefits that apply to the activity of officers, agency, or employees of any public agents or employees of any public agency when performing their respective functions within the territorial limits for their respective agencies shall apply to the same degree and extent to the performance of those functions and duties of those officers, agents, or employees extraterritorially under the provisions of any such interlocal agreement.

(2) An interlocal agreement does not relieve a public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance thereof by 1 or more of the parties to the agreement or any legal entity created by the agreement in which case the performance may be offered in satisfaction of the obligation or responsibility.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 2014, Act 36, Imd. Eff. Mar. 20, 2014



Section 124.510 Approval of certain agreements by governor; exclusions from funds of state; filing of interlocal agreement.

Sec. 10.

(1) If funds of this state are to be allocated to carry out, in whole or in part, an agreement under this act or if this state, an agency of the United States government, any other state or political subdivision of any other state, or Canada or a political subdivision of Canada is a party to an agreement under this act, an interlocal agreement, prior to and as a condition precedent to its effectiveness, shall be submitted to the governor who shall determine whether the agreement is in proper form and compatible with the laws of this state.

(2) For the purposes of this section, funds of this state do not include grants, gifts, bequests, or assistance funds given to a public agency that is a party to an interlocal agreement if the purpose of that agreement is to administer those grants, gifts, bequests, or assistance funds according to their terms or to combine the proceeds of the parties' grants, gifts, bequests, or assistance funds for investment purposes.

(3) The governor shall approve an agreement submitted to him or her unless the governor finds that the agreement does not meet the conditions set forth in this act or is not compatible with the laws of this state. If the governor so finds, the governor shall detail in writing addressed to the governing bodies of the public agencies concerned within 90 days the specific respects in which the proposed interlocal agreement fails to meet the requirements of law. The governing bodies of the public agencies concerned shall have 60 days to resubmit the revised interlocal agreement to the governor, who shall approve or disapprove the agreement within 90 days.

(4) Prior to its effectiveness, an interlocal agreement shall be filed with the county clerk of each county where a party to the agreement is located and with the secretary of state.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 1985, Act 10, Imd. Eff. Apr. 15, 1985 ;-- Am. 2002, Act 439, Imd. Eff. June 13, 2002



Section 124.511 Provision of services or facilities by state officers or agencies; submission of agreement for approval.

Sec. 11.

If an interlocal agreement deals in whole or in part with the provision of services or facilities as to which an officer or agency of the state has constitutional or statutory responsibilities and powers of control, the agreement, as a condition precedent to its effectiveness, shall be submitted to the state officer or agency having such responsibilities and powers of control and shall be approved or disapproved by him or it as to all matters under his or its jurisdiction in the same manner and subject to the same requirements governing the action of the governor pursuant to section 10. This requirement of submission and approval is in addition to and not in substitution for the requirement of approval by the attorney general.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968



Section 124.512 Appropriation of funds by public agency; sale, lease, or gift of personnel, services, facilities; receipt of grants-in-aid.

Sec. 12.

(1) A public agency entering into an interlocal agreement may appropriate funds and may sell, lease, give, or otherwise supply any party designated to operate the joint or cooperative undertaking any personnel, services, facilities, property, franchises, or funds for the undertaking that may be within its legal power to furnish.

(2) A public agency entering into an interlocal agreement may receive grants-in-aid or other assistance funds from the United States government, this state, or Canada for use in carrying out the purposes of the interlocal agreement.

History: 1967, Ex. Sess., Act 7, Eff. Mar. 22, 1968 ;-- Am. 2002, Act 439, Imd. Eff. June 13, 2002






Act 8 of 1967 (Ex. Sess.) INTERGOVERNMENTAL TRANSFERS OF FUNCTIONS AND RESPONSIBILITIES (124.531 - 124.536)

Section 124.531 Definitions.

Sec. 1.

As used in this act:

(a) “Governing body” means the board, council or body in which the legislative powers of a political subdivision are vested.

(b) “Political subdivision” means a city, village, other incorporated political subdivision, county, school district, community college, intermediate school district, township, charter township, special district or authority.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968



Section 124.532 Authority to contract for transfer of functions or responsibilities.

Sec. 2.

Two or more political subdivisions are authorized to enter into a contract with each other providing for the transfer of functions or responsibilities to one another or any combination thereof upon the consent of each political subdivision involved.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968



Section 124.533 Valid contracts; conditions.

Sec. 3.

To enter into a valid contract:

(a) The contract shall be approved by concurrent resolution of the governing body of each political subdivision.

(b) The terms of the contract shall be entered in the journal or minutes of proceedings of the governing body of each political subdivision.

(c) A copy of the contract shall be filed with the secretary of state prior to its effective date.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968



Section 124.534 Contents of contracts; provisions.

Sec. 4.

(1) A contract shall include:

(a) A description of the functions or responsibilities to be transferred.

(b) The effective date of the contract.

(c) The term of operation under the contract.

(d) The political subdivision that will function as the employer of personnel and staff needed for the transfer of functions or responsibilities.

(e) The manner in which any real property, facilities, equipment, or other personal property required in the execution of the contract shall be transferred, sold, or otherwise disposed of between the contracting parties.

(f) The method of financing to be used and the amount to be paid by each of the participating units in relation to the undertaking involved.

(g) Other legal, financial, and administrative arrangements necessary to effectuate the undertaking.

(2) The political subdivisions that are parties to a contract entered into pursuant to this act have the responsibility, authority, and right to manage and direct on behalf of the public the functions or services performed or exercised to the extent provided in the contract.

(3) The contents or language of a contract for a transfer of functions or responsibilities under this act shall be a permissive subject of collective bargaining between a political subdivision and a bargaining representative of its employees. If a political subdivision and a bargaining representative of its employees engage in collective bargaining before the contract for a transfer of functions or responsibilities is approved and that political subdivision and that bargaining representative reach an agreement on issues that would obligate the political subdivision that will function as an employer in the joint system, the contract for that transfer of functions or responsibilities shall include those obligations.

(4) Nothing in this act creates an employment relationship between the existing employees of a political subdivision and the proposed joint system.

(5) A joint system is effective through its contract at least 180 days before the actual transfer of functions or responsibilities. Before the joint system's effective date, the political subdivisions that are parties to a contract shall affirm in writing to the joint system those employees who will be transferred to the joint system.

(6) If employees who are transferred to the joint system are represented by a labor organization, those employees are subject to their previous terms and conditions of employment until those terms and conditions of employment are modified in accordance with 1947 PA 336, MCL 423.201 to 423.217, or for 6 months after the transfer to the joint system, whichever is earlier. Negotiations on a collective bargaining agreement with a joint system shall begin no later than 180 days before the date the employees transfer to the joint system.

(7) Subject to subsection (8), a representative of the employees or group of employees in a political subdivision who previously represented or was entitled to represent the employees or group of employees in a political subdivision under 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employees or group of employees after those employees or group of employees are transferred to the joint system.

(8) This section does not limit the rights of employees, under applicable law, to assert that a bargaining representative protected by subsection (7) is no longer their representative. The employees of the joint system are eligible as of the day the joint system becomes effective through its contract to choose their representative under 1947 PA 336, MCL 423.201 to 423.217. This subsection does not extend the time limits as provided in subsection (5).

(9) If multiple labor organizations assert the right to represent all or part of the joint system's workforce or where a substantial portion of the transferred employees were not previously represented, in the absence of a voluntary mutual agreement, at the request of any party or on the initiative of the Michigan employment relations commission, the Michigan employment relations commission shall conduct a representation election.

(10) In the absence of a voluntary mutual agreement, the joint system's workforce shall be merged by using a single seniority list for each of the same or similar classifications. The single seniority list shall be composed of all employees from each political subdivision employed or having recall rights on the date of transfer and shall be used for purposes that include, but are not limited to, initial assignments, layoffs, recalls, and job bidding. Disputes concerning the single seniority list or use of the single seniority list shall be heard by a single arbitrator appointed by the Michigan employment relations commission.

(11) Nothing in this section requires a political subdivision or a joint system to assume a collective bargaining agreement between another political subdivision and its employees.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968 ;-- Am. 2011, Act 262, Imd. Eff. Dec. 14, 2011



Section 124.535 Joint board or commission; establishment; duty; membership.

Sec. 5.

A joint board or commission may be established by the political subdivisions involved to supervise the execution of a contract. An officer or employee of the state or a political subdivision or agency thereof, except a member of the legislature, may serve on or with any joint board or commission created by the contract and shall not be required to relinquish his office or employment by reason of such service.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968



Section 124.536 Amendment or termination of contract.

Sec. 6.

A contract may be amended by agreement of the parties thereto in the same manner as the original contract was made. A contract may be terminated by joint action of all parties, or by an individual party not less than 1 year after its notice thereof in writing to all other parties.

History: 1967, Ex. Sess., Act 8, Eff. Mar. 22, 1968






Act 387 of 2012 REGIONAL TRANSIT AUTHORITY ACT (124.541 - 124.558)

Section 124.541 Short title.

Sec. 1.

This act shall be known and may be cited as the "regional transit authority act".

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.541a Legislative intent.

Sec. 1a.

The intent of this legislation is to create a regional transit system by establishing a regional transit authority.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.542 Definitions.

Sec. 2.

As used in this act:

(a) "Authority" means a regional transit authority created under this act.

(b) "Board" means the governing body of an authority.

(c) "City" means a city incorporated under the home rule city act, 1909 PA 279, MCL 117.1 to 117.38.

(d) "Cost plus construction contract" means a contract under which the contractor is paid a negotiated amount, regardless of the expenses incurred by the contractor.

(e) "County executive" means the county executive of a county or, if the county does not have an elected county executive, the chair of the county board of commissioners.

(f) "Department" means the state transportation department.

(g) "Fiscal year" means the time period between October 1 of a calendar year through September 30 of the following calendar year.

(h) "Governor's representative" means a resident of a public transit region who is appointed to the board by the governor under section 5(1)(a).

(i) "Local road agency" means that term as defined in section 9a of 1951 PA 51, MCL 247.659a.

(j) "Member jurisdiction" means a city or county that appoints a member of a board under section 5.

(k) "Public transportation" means the movement of individuals and goods by publicly owned bus, rapid transit vehicle, or other conveyance that provides general or special service to the public, but not including school buses or charter or sightseeing service or transportation that is used exclusively for school purposes. Public transportation includes the movement of individuals and goods by privately owned bus, railroad car, street railway vehicle, rapid transit vehicle, or other conveyance that, under a contract with an authority, provides general or special service to the public, but not including school buses or charter or sightseeing service or transportation that is used exclusively for school purposes. Public transportation is a transportation purpose within the meaning of section 9 of article IX of the state constitution of 1963.

(l) "Public transportation facility" means all plants, equipment, work instrumentalities, and real and personal property and rights used or useful for public transportation.

(m) "Public transportation provider" means a public or private entity that provides public transportation services and includes a contractor providing services to a public transportation provider. Public transportation provider includes an authority or agency existing on or created after the effective date of this act. Public transportation provider does not include a street railway organized under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27. Public transportation provider includes an authority formed under any of the following:

(i) 1963 PA 55, MCL 124.351 to 124.359.

(ii) The urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(iii) 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536.

(iv) 1951 PA 35, MCL 124.1 to 124.13.

(v) The public transportation authority act, 1986 PA 196, MCL 124.451 to 124.479.

(vi) The revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(n) "Public transit region" means an area of this state consisting of a qualified region. Public transit region also includes a county added to a public transit region by an authority under section 4.

(o) "Public transportation system" means a system for providing public transportation in the form of light rail, rolling rapid transit, or other modes of public transportation and public transportation facilities to individuals.

(p) "Qualified county" means a county in this state with the largest population according to the most recent decennial census.

(q) "Qualified region" means a geographic area of this state that includes a qualified county and the 3 counties with the largest populations according to the most recent decennial census that are contiguous to the qualified county.

(r) "Rolling rapid transit system" means bus services that may combine the technology of intelligent transportation systems, traffic signal priority, cleaner and quieter vehicles, rapid and convenient fare collection, and integration with land use policy. Rolling rapid transit may include, but is not limited to, all of the following:

(i) Exclusive rights-of-way.

(ii) Rapid boarding and alighting.

(iii) Integration with other modes of transportation.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 247, Eff. Sept. 25, 2014



Section 124.543 Authority; creation; date effective; authority as municipal public body corporate and metropolitan authority; rights, functions, and responsibilities; inclusion of phrase "regional transit authority."

Sec. 3.

(1) For an area of this state that is a qualified region on the effective date of this act, an authority is created on the effective date of this act for a public transit region that includes the qualified region. For an area of this state that becomes a qualified region after the effective date of this act, an authority is created on the date the area becomes a qualified region for the public transit region that includes the qualified region. An authority created under this act is a municipal public body corporate and a metropolitan authority authorized by section 27 of article VII of the state constitution of 1963, shall possess the powers, duties, functions, and responsibilities vested in an authority by this act, and shall carry out the rights, duties, and obligations provided for in this act. An authority is not an agency or authority of this state.

(2) The name of an authority created under subsection (1) shall include the phrase "regional transit authority".

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.544 Petition by county to be included in public transit region and authority; conditions; provisional member.

Sec. 4.

(1) A county that is not included in a public transit region and is not a participant in an authority may petition an authority to become a part of the public transit region and the authority, subject to approval of the petition by resolution of the governing body of the petitioning county.

(2) A petitioning county shall be added to a public transit region and an authority if both of the following conditions are satisfied:

(a) The petitioning county is adjacent to a county that is, at the time of the petition, included in the public transit region.

(b) The addition of the petitioning county to the public transit region and the authority is approved by the board.

(3) If an authority is levying an assessment under section 10(2) or a motor vehicle registration tax under section 10(3), or both, a petitioning county that satisfies the conditions under subsection (2) is a provisional member of the authority without voting power or transportation service from the authority until the assessment levied by the authority under section 10(2) or the motor vehicle registration tax under section 10(3), or both, is approved by a majority of the electors of the petitioning county at the first general or special election held on a regular date as provided in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, to occur at least 71 days after appointment of a board member representing the petitioning county under section 5(12).

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.545 Board; appointment; terms; vacancy; qualifications; oath; compensation; travel and expenses; individual not of good moral character or convicted of felony; discharge of duties; contract, bonds, notes, or other obligations; appointment of board members under MCL 124.544; removal of board member for violation of subsection (9) or (10).

Sec. 5.

(1) An authority shall be directed and governed by a board consisting of all of the following:

(a) One governor's representative appointed by the governor, who shall serve without vote.

(b) Two individuals appointed by the county executive of the county within the public transit region with the second largest population according to the most recent decennial census.

(c) Two individuals appointed by the county executive of the county within the public transit region with the third largest population according to the most recent decennial census.

(d) Two individuals appointed by the county executive of a county within the public transit region with the fourth largest population according to the most recent decennial census.

(e) Two individuals appointed by the county executive of the qualified county within the public transit region. One of the 2 individuals appointed under this subdivision shall be a resident of a city within the qualified county with the largest population according to the most recent decennial census.

(f) One individual appointed by the mayor of the city within the qualified county with the largest population according to the most recent decennial census.

(g) After the initial appointment of board members under subsection (2), if the addition of a petitioning county is approved by the board under section 4, 2 individuals appointed by the county executive of the petitioning county as provided in subsection (12).

(2) Initial appointments of the members of a board shall be made within 90 days after the creation of an authority, and a board may not exercise any powers, duties, functions, or responsibilities under this act until all of the initial members identified under subsection (1) are appointed and qualified. Except as otherwise provided in this section, members of a board shall be appointed for a term of 3 years. Of the members initially appointed, 1 of the 2 board members appointed by each county executive under subsection (1)(b) to (e) shall be appointed for an initial term of 1 year, a board member appointed under subsection (1)(f) shall be appointed for an initial term of 2 years, and the governor's representative and 1 of the 2 board members appointed by each county executive under subsection (1)(b) to (e) shall be appointed for an initial term of 3 years. If a vacancy occurs on a board other than by expiration of a term, the vacancy shall be filled in the same manner as the original appointment for the remainder of the term. A board member may continue to serve until a successor is appointed and qualified.

(3) A board member shall not be an employee of the county or city appointing the board member under subsection (1) or an employee of a public transportation provider operating in a public transit region.

(4) A board member shall not be a currently serving elected officer of this state or a political subdivision of this state.

(5) A board member shall be a resident of and registered elector in the county or city from which he or she is appointed.

(6) A board member shall have substantial business, financial, or professional experience relevant to the operation of a corporation or public transportation system.

(7) Upon appointment to the board, a board member shall take and subscribe to the oath of office required under section 1 of article XI of the state constitution of 1963.

(8) A board member shall serve without compensation, but may receive reimbursement for necessary travel and expenses consistent with relevant statutes and the rules and procedures of the civil service commission and the department of technology, management, and budget, subject to available funding.

(9) An individual who is not of good moral character or who has been convicted of, pled guilty or no contest to, or forfeited bail concerning a felony under the laws of this state, any other state, or the United States shall not be appointed or remain as a member of the board.

(10) A member of a board shall discharge the duties of the position in a nonpartisan manner, in good faith, in the best interests of this state, and with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. A member of the board shall not make or participate in making a decision, or in any way attempt to use his or her position as a member of the board to influence a decision, on a matter before an authority in which the member is directly or indirectly interested. A member of a board shall not be interested directly or indirectly in any contract with an authority or the department that would cause a substantial conflict of interest. A member of a board shall comply, and a board shall adopt policies and procedures that require members to comply, with the requirements of this subsection and all of the following:

(a) 1978 PA 472, MCL 4.411 to 4.431, as if the board member were subject to that act and that board member's receipt of a gift or compensation would be in violation of that act if given by a lobbyist, a lobbyist agent, or a representative of a lobbyist under that act.

(b) 1978 PA 566, MCL 15.181 to 15.185.

(c) 1968 PA 318, MCL 15.301 to 15.310, as if he or she were a state officer.

(d) 1968 PA 317, MCL 15.321 to 15.330, as if he or she were a public servant.

(e) 1973 PA 196, MCL 15.341 to 15.348, as if he or she were a public officer.

(11) No contract entered into by an authority and no bonds, notes, or other obligations issued by an authority shall be void or voidable except as provided in 1968 PA 318, MCL 15.301 to 15.310, or 1968 PA 317, MCL 15.321 to 15.330. A contract entered into by an authority or a bond, note, or other obligation issued by an authority is not void or voidable by reason of a board member's failure to comply with subsections (10)(a) to (e).

(12) If a county is added to a public transit region under section 4, the board members representing the transit district consisting of that county shall be appointed under subsection (1) within 30 days after the conditions of section 4(2)(a) and (b) have been satisfied and at least 71 days prior to an election under section 4(3). If an assessment levied under section 10(2) or a motor vehicle registration tax under section 10(3), or both, is not approved under section 4(3), the appointment of a board member under this subsection is void.

(13) The governor may remove a board member from office for a violation of subsection (9) or (10).

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.546 Meeting; chairperson; officers; compliance with open meetings act; bylaws; meetings; quorum; vote; record; uniform system of accounts; budget; procurement of services and supplies; report; website; cost plus construction contract; quota or set-aside not created; list of contracts; policies and procedures; competitive bidding; lease or installment purchases; other state or federal procurement or contracting requirements; personnel; prohibited acts; citizens' advisory committee; public transportation provider advisory council; securing federal money; payment of operational deficit.

Sec. 6.

(1) Within 30 days after the appointment of the members of a board under section 5, the board shall hold its first meeting at a date and time to be determined by the governor's representative. The governor's representative shall serve without vote and shall serve as chairperson of the board. The board members shall elect officers as necessary. The board shall elect all officers annually.

(2) The business of a board shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the date, time, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A board shall adopt bylaws consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. After organization, a board shall adopt a schedule of regular meetings. A board shall meet at least once each quarter. A special meeting of a board may be called by the chairperson of the board or as provided in the bylaws of the board.

(3) A majority of the voting members of a board constitute a quorum for the transaction of the business of an authority. Actions of a board shall be by simple majority vote of all voting members of the board, except as follows:

(a) A board shall provide in its bylaws that the following actions require the approval of 7/9 of the voting members, and the 7/9 must include the affirmative vote of at least 1 member from each participating county and a member appointed under section 5(1)(f):

(i) The placing of a question of the levy of an assessment under section 10(2) on the ballot by an authority.

(ii) The determination of the rate of, or amount of, any assessment to be requested by an authority at an election.

(iii) The placing of a question of approving a motor vehicle registration tax on the ballot by an authority.

(iv) The determination of the rate of, or amount of, any motor vehicle registration tax to be requested by an authority at an election.

(v) Beginning on July 1, 2024, approval of an agreement for the transfer to the authority of assets of a nonprofit street railway corporation organized under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27.

(vi) A determination to acquire, construct, operate, or maintain a commuter rail line operating between the city with the largest population within a county described in section 5(1)(d) and a city described in section 5(1)(f).

(b) A board shall provide in its bylaws that the following actions require the unanimous approval of all voting members of the board:

(i) Except as otherwise provided in subdivision (a)(vi), a determination to acquire, construct, operate, or maintain any form of rail passenger service within a public transit region. Beginning on July 1, 2024, this subparagraph does not apply to a street railway system organized under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27.

(ii) A determination to acquire a public transportation provider. Unless an authority secures the affirmative vote of a majority of the electors of each member county in the public transit region as provided in section 7(2), the authority shall not acquire a public transportation provider that does business in a public transit region unless both of the following conditions are satisfied:

(A) All accrued liabilities, funded and unfunded, of the public transportation provider being acquired have been paid or are required to be paid by a person other than the authority.

(B) The board unanimously agrees to comply with all requirements for obtaining federal operating and capital assistance grants under the moving ahead for progress in the 21st century act, Public Law 112-141, and the regulations promulgated under the moving ahead for progress in the 21st century act, Public Law 112-141, with respect to the public transportation provider being acquired.

(iii) A determination to place on a ballot the question of acquiring, accepting responsibility for, or obligating itself to assume liability for or to pay any legacy costs, including, but not limited to, costs associated with litigation, claims, assessments, worker's compensation awards or charges, swap losses, pensions, health care, or other postemployment benefits, of a public transportation provider that may be purchased, merged with, assumed, or otherwise acquired by an authority.

(4) A board shall keep a written or printed record of each meeting. A written or printed record of each meeting and any other document or record prepared, owned, used, in the possession of, or retained by an authority in the performance of an official function shall be made available to the public under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(5) A board shall provide for a uniform system of accounts for an authority to conform to and for the auditing of the authority's accounts. The board shall obtain an annual audit of an authority by an independent certified public accountant and report on the audit and auditing procedures under sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit shall be in accordance with generally accepted government auditing standards and shall satisfy federal regulations regarding federal grant compliance audit requirements. An audit obtained under this subsection shall be filed with the state treasurer and the department.

(6) Within 90 days after the first board meeting, a board shall adopt and maintain a budget for the fiscal year in accordance with the uniform budget and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(7) Within 90 days after the first board meeting, a board shall establish policies and procedures for the purchase of, the contracting for, and the providing of supplies, materials, services, insurance, utilities, third-party financing, equipment, printing, and all other items as needed by an authority to efficiently and effectively meet its needs using competitive procurement methods to secure the best value for the authority. A board shall make all discretionary decisions concerning the solicitation, award, amendment, cancellation, and appeal of authority contracts. In establishing policies and procedures under this subsection, a board shall provide for the acquisition of professional services, including, but not limited to, architectural services, consulting services, engineering services, surveying services, accounting services, services related to the issuance of bonds, and legal services, in accordance with a competitive, qualifications-based selection process and procedure for the type of professional service required by an authority.

(8) Beginning 1 calendar year after the creation of an authority under this act, the board shall submit a report to the house of representatives and senate appropriations subcommittees on transportation and the house of representatives and senate committees on transportation on March 31 of each year that includes all of the following information from the preceding calendar year:

(a) Financial status of the authority.

(b) Financial status of public transportation providers within the public transit region.

(c) Operating costs of the authority.

(d) The status of any rolling rapid transit system.

(e) The average daily and annual ridership of a rolling rapid transit system.

(f) The dashboard developed by the authority under subsection (9)(d).

(g) The number and severity of any accidents that occur that involve a rolling rapid transit system.

(9) Within 120 days after the first board meeting, a board shall establish a website for the authority and the authority shall post on the website its budget, policies and procedures, and updates on authority activities and transactions and the progress of any project, including, but not limited to, a proposed rolling rapid transit system, as they become available. An authority shall also post all of the following information on a website established under this subsection:

(a) An asset management plan for all revenue vehicles and facilities, major facility components, and major pieces of equipment as defined by the department. An authority shall update the asset management plan annually.

(b) The method used by the authority to determine the percentage of operating costs that will be funded with local funds and the percentage that will be funded with fares. An authority shall update this information every 3 years.

(c) A plan and a commitment to conduct a survey of user satisfaction and a survey of general public satisfaction with the services and performance of the authority once every 3 years. An authority shall provide results for the most recent completed surveys under this subdivision to the department.

(d) A dashboard of the authority's performance that includes, at a minimum, the information required under subdivisions (a) through (c). The dashboard shall also include annual performance indicators for the authority that have been established by the board. The dashboard shall be readily available to the public, and the authority shall update the dashboard annually.

(10) A board may not enter into a cost plus construction contract unless all of the following apply:

(a) The contract cost is less than $50,000.00.

(b) The contract is for emergency repair or construction caused by unforeseen circumstances.

(c) The repair or construction is necessary to protect life or property.

(d) The contract complies with state and federal law.

(11) Within 90 days after the first board meeting, a board shall adopt a procurement policy consistent with the requirements of this act and federal and state laws relating to procurement. Preference shall be given to firms based in a public transit region and each county within a public transit region, consistent with applicable law.

(12) Nothing in this section shall be construed as creating a quota or set-aside for any city or any county in a public transit region, and no quota or set-aside shall be created.

(13) An authority shall issue an annual report to the board and each member jurisdiction within a public transit region detailing all contracts entered into and listing the names and headquarters of all authority vendors with whom the authority has contracted for services during the previous fiscal year.

(14) Within 90 days after the first board meeting, a board shall establish and adopt all of the following:

(a) A policy to govern the control, supervision, management, and oversight of each contract to which an authority is a party.

(b) Procedures to monitor the performance of each contract to assure execution of the contract within the budget and time periods provided under the contract. The monitoring shall include oversight as to whether the contract is being performed in compliance with the terms of the contract, this act, and federal and state law. The chief executive officer or other authorized employee of an authority shall not sign or execute a contract until the contract is approved by the board.

(c) Policies to ensure that an authority does not enter into a procurement or employment contract with a person who has been convicted of a criminal offense related to the application for or performance of a contract or subcontract with a governmental entity in any state. As used in this subdivision and subdivision (d), "person" includes affiliates, subsidiaries, officers, directors, and managerial employees of a business entity, or an individual or entity who, indirectly or directly, holds a pecuniary interest in a business entity of 20% or more.

(d) Polices to ensure that the authority does not enter into a procurement or employment contract with a person who has been convicted of a criminal offense, or held liable in a civil proceeding, in this state or any other state, that negatively reflects on the person's business integrity, based on a finding of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, violation of state or federal antitrust statutes, or similar laws.

(15) An authority is not required to use competitive bidding when acquiring proprietary services, equipment, or information available from a single source, such as a software license agreement. An authority may enter into a competitive purchasing agreement with the federal government, this state, or other public entities for the purchase of necessary goods or services. An authority may enter into lease purchases or installment purchases for periods not exceeding the useful life of the items purchased unless otherwise prohibited by law. In all purchases made by an authority, if consistent with applicable federal and state law, preference shall be given first to products manufactured or services offered by firms based in the authority's public transit region, including, but not limited to, the cities and counties in a public transit region, and second to firms based in this state. An authority shall actively solicit lists of potential bidders for authority contracts from each city and each county in a public transit region. Except as otherwise provided in this section, an authority shall utilize competitive solicitation for all purchases authorized under this act unless 1 or more of the following apply:

(a) An emergency directly and immediately affecting service or public health, safety, or welfare requires the immediate procurement of supplies, materials, equipment, or services to mitigate an imminent threat to public health, safety, or welfare, as determined by an authority or its chief executive officer.

(b) Procurement of goods or services is for emergency repair or construction caused by unforeseen circumstances when the repair or construction is necessary to protect life or property.

(c) Procurement of goods or services is in response to a declared state of emergency or state of disaster under the emergency management act, 1976 PA 390, MCL 30.401 to 30.421.

(d) Procurement of goods or services is in response to a declared state of emergency under 1945 PA 302, MCL 10.31 to 10.33.

(e) Procurement of goods or services is in response to a declared state of energy emergency under 1982 PA 191, MCL 10.81 to 10.89.

(f) Procurement of goods or services is under a cooperative purchasing agreement with the federal government, this state, or another public entity for the purchase of necessary goods and services at fair and reasonable prices using a competitive procurement method for authority operations.

(g) The value of the procurement is less than $25,000.00, and the board has established policies or procedures to ensure that goods or services with a value of less than $25,000.00 are purchased by the board at fair and reasonable prices, including a requirement that for purchases and sales of $25,000.00 or less, but over $5,000.00, written price quotations from at least 3 qualified and responsible vendors shall be obtained or a memorandum shall be kept on file showing that fewer than 3 qualified and responsible vendors exist in the market area within which it is practicable to obtain quotations. Procurement of goods or services with a value of less than $5,000.00 may be negotiated with or without using competitive bidding as authorized in a procurement policy adopted by the board.

(16) Notwithstanding any other requirement of this act, if an authority applies for and receives state or federal money that requires the authority to comply with procurement or contracting requirements that are in conflict with this act, the state or federal requirements shall take precedence over the requirements of this act.

(17) A board may employ personnel as it considers necessary to assist the board in performing the powers, duties, and jurisdictions of the authority, including, but not limited to, employment of a chief executive officer and other senior executive and administrative staff. A board shall hire a chief executive officer and any necessary support staff for the chief executive officer. Individual board members shall not hire or be assigned personal staff.

(18) A board shall establish policies to ensure that the board and an authority do not do either of the following:

(a) Fail or refuse to hire, recruit, or promote; demote; discharge; or otherwise discriminate against an individual with respect to employment, compensation, or a term, condition, or privilege of employment, or a contract with the authority in a manner that is not in compliance with state or federal law.

(b) Limit, segregate, or classify an employee, a contractor, or an applicant for employment or a contract in a way that deprives or tends to deprive the employee, contractor, or applicant of an employment opportunity or otherwise adversely affects the status of an employee, contractor, or applicant in a manner that is not in compliance with state or federal law.

(19) A board shall create a citizens' advisory committee that consists of public transit region residents. The citizens' advisory committee shall be composed as follows:

(a) Forty percent of the committee shall be made up of users of public transportation, as follows:

(i) At least 25% of the users of public transportation on the committee shall be senior citizens or persons with disabilities.

(ii) Two users of public transportation from each of the following counties within the public transit region for the authority:

(A) The qualified county.

(B) The county with the second largest population according to the most recent decennial census.

(C) The county with the third largest population according to the most recent decennial census.

(D) The county with the fourth largest population according to the most recent decennial census.

(iii) Two users of public transportation from the city in the qualified county with the largest population according to the most recent decennial census.

(iv) Two users of public transportation from each additional county participating in the authority under section 4 and not listed in subparagraph (ii).

(b) Twenty percent of the committee shall be made up of individuals from organizations representing senior citizens and persons with disabilities.

(c) Forty percent of the committee shall be made up of individuals representing business, labor, community, and faith-based organizations.

(20) A citizens' advisory committee created under subsection (19) may meet at least once every quarter. The citizens' advisory committee may make reports to a board, including recommendations, at each board meeting. A citizens' advisory committee may do all of the following:

(a) Review and comment on the comprehensive regional public transit service plan for a public transit region and all annual updates.

(b) Advise a board regarding the coordination of functions between different owners and operators of public transportation facilities within a public transit region.

(c) Review and comment on a specialized services coordination plan required by section 10e of 1951 PA 51, MCL 247.660e.

(d) Upon request of a board, provide recommendations on other matters that concern public transportation in a public transit region.

(21) A board shall create a public transportation provider advisory council that consists of 2 members appointed by each public transportation provider in the public transit region. The public transportation provider advisory council may make reports to a board, including recommendations, at each board meeting. The public transportation provider advisory council shall only make recommendations to a board on the following issues:

(a) Coordination of service.

(b) Funding.

(c) Plans.

(d) Specialized services.

(e) Other matters as requested by a board.

(22) To secure federal money for an authority or activities of an authority under this act, the board may enter into an agreement with a street railway organized under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27, or take other action necessary for the recognition by the United States department of transportation of activities or functions of the authority or the street railway as a connected project.

(23) The board shall ensure that 100% of federal matching money or aid received by the authority for the construction or operation of a street railway system under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27, within a public transit region is expended on public transportation service routes located in the county or counties in which the street railway system was constructed. If the authority accepts a transfer of assets of a street railway organized under the nonprofit street railway act, 1867 PA 35, MCL 472.1 to 472.27, as provided in subsection (3)(a)(v) and the street railway operates exclusively on routes located within a qualified county, the authority shall ensure that any operational deficit related to the operation of that street railway is paid with money raised in the qualified county or a member jurisdiction within the qualified county.

(24) The authority shall ensure that any operational deficit related to the operation of a commuter rail line described in subsection (3)(a)(vi) is paid with money raised in each county or a member jurisdiction of each county within which the commuter rail line operates.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 246, Eff. Sept. 25, 2014



Section 124.547 Authority; powers; assumption of legacy costs of acquired public transportation provider; adoption of public transit plan; design and operation of rolling rapid transit system; authority including Macomb, Oakland, or Wayne county; expenses in planning and operation of rolling rapid transit system; charging fares; public or private aid.

Sec. 7.

(1) Except as otherwise provided in this act, an authority may do all things necessary and convenient to implement the purposes, objectives, and provisions of this act and the purposes, objectives, and powers vested in the authority or the board by this act or other law, including, but not limited to, all of the following:

(a) Adopt and use a corporate seal.

(b) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(c) Sue and be sued in its own name.

(d) Borrow money and issue bonds and notes under this act.

(e) Make and enter into contracts, agreements, or instruments necessary, incidental, or convenient to the performance of its duties and execution of its powers, duties, functions, and responsibilities under this act with any federal, state, local, or intergovernmental governmental agency or with any other person or entity, public or private, upon terms and conditions acceptable to the authority.

(f) Engage in collective negotiation or collective bargaining and enter into agreements with a bargaining representative as provided by 1947 PA 336, MCL 423.201 to 423.217.

(g) Solicit, receive, and accept gifts, grants, labor, loans, contributions of money, property, or other things of value, and other aid or payment from any federal, state, local, or intergovernmental agency or from any other person or entity, public or private, upon terms and conditions acceptable to the authority, or participate in any other way in a federal, state, local, or intergovernmental program.

(h) Apply for and receive loans, grants, guarantees, or other financial assistance in aid of a public transportation system from any state, federal, local, or intergovernmental agency or from any other source, public or private, including, but not limited to, financial assistance for purposes of developing, planning, constructing, improving, or operating a public transportation system.

(i) Procure insurance or become a self-funded insurer against loss in connection with the property, assets, or activities of the authority.

(j) Indemnify and procure insurance indemnifying board members from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability by reason of the issuance of bonds or other obligations or by reason of any other action taken or the failure to act by the authority.

(k) Invest money of the authority, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board and name and use depositories for authority money. Investments shall be made consistent with an investment policy adopted by the board that complies with this act and 1943 PA 20, MCL 129.91 to 129.97a.

(l) Contract for goods and services as necessary, subject to section 6.

(m) Employ legal and technical experts, consultants, or other officers, agents, employees, or personnel, permanent or temporary, as considered necessary by the board, as permitted by this act.

(n) Contract for the services of persons for rendering professional or technical assistance, including, but not limited to, consultants, managers, legal counsel, engineers, accountants, and auditors, as permitted by this act.

(o) Establish and maintain an office.

(p) Acquire property or rights and interests in property by gift, devise, transfer, exchange, purchase, lease, or otherwise on terms and conditions and in a manner the authority considers proper. Property or rights or interests in property acquired by an authority may be by purchase contract, lease purchase, agreement, installment sales contract, land contract, or otherwise. The acquisition of property by an authority for a public transportation system in furtherance of the purposes of the authority is for a public use, and the exercise of any other powers granted to the authority is declared to be a public, governmental, and municipal function, purpose, and use exercised for a public purpose and matters of public necessity.

(q) Hold, clear, remediate, improve, maintain, manage, protect, control, sell, exchange, lease, or grant easements and licenses on property or rights or interests in property that the authority acquires, holds, or controls.

(r) Convey, sell, transfer, exchange, lease, or otherwise dispose of property or rights or interests in property to any person for consideration on terms and conditions and in a manner the authority considers proper, fair, and valuable.

(s) Acquire a public transportation provider under section 6(3)(b)(ii).

(t) Promulgate rules and adopt regulations for the orderly, safe, efficient, and sanitary operation and use of a public transportation system owned by the authority.

(u) Subject to section 13, use this state's rights-of-way throughout the public transit region for public transportation.

(v) Create separate operating entities.

(w) Enter into contracts or other arrangements with a person or entity for granting the privilege of naming or placing advertising on or in all or any portion of facilities or equipment of the authority.

(x) Do all other things necessary or convenient to exercise the powers, duties, functions, and responsibilities of the authority under this act or other laws related to the purposes, powers, duties, functions, and responsibilities of the authority.

(2) Notwithstanding any other provision of this act, an authority may not acquire, accept responsibility for, or obligate itself to assume liability for, or pay any legacy costs of a public transportation provider that may be purchased, merged with, assumed, or otherwise acquired in any manner by the authority, including, but not limited to, costs associated with any authority or agency's litigation, claims, assessments, worker's compensation awards or charges, swap losses, pensions, health care, or other postemployment benefits of a public transportation provider without first securing an affirmative vote of a majority of the electors of each member county in the public transit region.

(3) An authority shall adopt a public transit plan for its public transit region. An authority shall adopt the most recent public transit plan of any public transportation provider within the public transit region that is a designated recipient of federal funds as its initial plan. An authority shall integrate all of these plans into a single regional master transit plan for the entire public transit region. An authority may amend a single regional master transit plan as necessary and shall update the plan annually. An authority may establish and operate new or additional routes and public transportation facilities using various forms of transportation modalities. An authority may employ operating personnel, negotiate collective bargaining agreements with operating personnel, or own operating assets of a public transportation service within a public transit region. An authority shall coordinate the operating and capital transit plans of transportation agencies and authorities within a public transit region.

(4) Subject to available resources, an authority may plan, design, develop, construct, and operate a rolling rapid transit system on at least 1 or more corridors within the authority's public transit region. An authority, with the approval of the federal transit administration and in compliance with all applicable federal and state regulations, shall determine exact routes and station locations. An authority may design routes to augment, complement, enhance, replace, or improve other forms of public transportation operating within or on the corridors.

(5) Subject to subsection (4), if an authority created on the effective date of this act includes Macomb county, Oakland county, or Wayne county, the authority may, subject to available resources, plan, design, develop, construct, and operate a rolling rapid transit system on at least 4 corridors within the authority's public transit region and the initial plans for a rolling rapid transit system may include all of the following:

(a) A Woodward corridor line to operate along, on, or near Woodward avenue between a location in or near the downtown Detroit station and a location in downtown Pontiac in Oakland county. As used in this subsection, "downtown Detroit station" means a location in or near the Campus Martius area of downtown Detroit.

(b) A Gratiot corridor line to operate along, on, or near Gratiot avenue between the downtown Detroit station and a location in downtown Mt. Clemens in Macomb county.

(c) A northern cross-county line to operate between the city of Pontiac and the city of Mt. Clemens, using a route to be determined by the authority. The route determined by the authority under this subdivision shall have stations along Big Beaver road in the city of Troy and highway M-59 in portions of Oakland and Macomb counties.

(d) A western cross-county line to operate between the downtown Detroit station and the Ann Arbor Blake transit center for a distance of approximately 47 miles. This corridor shall include, at a minimum, stations in the city of Ypsilanti, Detroit Wayne county metropolitan airport, and the city of Dearborn. The authority shall determine the exact route.

(6) Expenses of an authority incurred in the planning and operation of a rolling rapid transit system are not eligible for an operating grant under section 10e of 1951 PA 51, MCL 247.660e.

(7) An authority may charge fares and enter into contracts for the services provided by the public transportation system as necessary to provide funds to meet the obligations of the authority.

(8) A county or other political subdivision or agency, public or private, may assist, cooperate with, and contribute services, money, or property in aid of an authority and its powers, duties, functions, and responsibilities under this act.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.548 Federal operating and capital assistance grants; report; coordination of services.

Sec. 8.

(1) Beginning on the first day of the fiscal year that begins after the effective date of this act, an authority shall be the designated recipient for its public transit region for purposes of applying for federal operating and capital assistance grants under the moving ahead for progress in the 21st century act, Public Law 112-141, and the regulations promulgated under that act. As the designated recipient of federal transit funds, an authority has the following powers and responsibilities:

(a) Make application for and receive federal transit funds for a public transit region on behalf of an authority or on behalf of 1 or more public transportation providers in the public transit region.

(b) Review an application for planning, operating, or capital assistance for a program under the federal transit act, Public Law 88-365, prior to that application's being submitted by a public transportation provider in the public transit region. In reviewing an application under this subdivision, the authority shall consider how the projects included in the application, on their own and in combination with other applications under review by the authority, will contribute to all of the following:

(i) Effective and efficient transportation services throughout the public transit region.

(ii) Achieving and maintaining the public transit region's transit infrastructure in a state of good repair.

(iii) Coordination of transportation services among public transportation providers.

(iv) Strategic investment in a regional rolling rapid transit system.

(v) Other factors determined appropriate by the board and included in written board policies or procedures.

(c) Approve, disapprove, or request modifications to an application within 60 days after a complete application is submitted to the authority by a public transportation provider.

(2) Beginning on the first day of the fiscal year that begins after the effective date of this act, a public transportation provider in a public transit region shall not submit an application to a federal agency for operating and capital assistance grants under the moving ahead for progress in the 21st century act, Public Law 112-141, and the regulations promulgated under that act, unless the board has approved the application under subsection (1). If a public transportation provider in a public transit region submits an application to a federal agency that has not been approved by the board under subsection (1), the public transportation provider is not eligible to receive matching funds under section 10e of 1951 PA 51, MCL 247.660e, for any projects included in that application.

(3) Beginning on the first day of the fiscal year that begins after the effective date of this act, to the extent required by the moving ahead for progress in the 21st century act, Public Law 112-141, and the regulations promulgated under that act, an authority may execute a supplemental agreement conferring on a public transportation provider in a public transit region the right to receive and dispense federal grant funds for applications that have been approved by the board under subsection (1).

(4) Beginning on the first day of the fiscal year that begins after the effective date of this act, an authority has the sole authority to submit an application to the department for a public transit region for programs provided for in section 10e of 1951 PA 51, MCL 247.660e.

(5) Beginning on the first day of the fiscal year that begins after the effective date of this act, an authority shall require all public transportation providers in a public transit region to submit an annual funding request directly to the authority for each program for which the provider is eligible under section 10e of 1951 PA 51, MCL 247.660e. An authority shall evaluate all requests submitted under this subsection and prepare and submit to the department a single consolidated application for the public transit region for each state program. An application prepared under this subsection shall be submitted by the deadline established by the department. An application prepared under this subsection shall include the proposed dollar amount to be allocated to each public transportation provider for each program. In preparing a consolidated application under this subsection and determining the proposed allocation to each public transportation provider, the board shall consider how the allocations will contribute to each of the following:

(a) The ability of each public transportation provider to maintain current services and infrastructure.

(b) The effectiveness and efficiency of public transportation service throughout the public transit region.

(c) Achieving and maintaining the public transit region's transit infrastructure in a state of good repair.

(d) The matching federal aid for federal applications approved by the board.

(e) The coordination of public transportation services among public transportation providers in the public transit region.

(f) Strategic investment in a regional rolling rapid transit system.

(g) Other factors determined appropriate by the board and included in written board policies or procedures.

(6) Beginning on the first day of the fiscal year that begins after the effective date of this act, a public transportation provider shall submit the annual funding request required by subsection (5) to an authority in accordance with written procedures adopted by the board and at least 60 days before the application deadline established by the department. A board may withhold payment on current year distributions made to a public transportation provider if that public transportation provider fails to submit a complete annual funding request to the authority at least 60 days before the application deadline established by the department.

(7) If an award of funding by the department is less than the total requested by an authority for a program, the board shall adjust the allocation to each public transportation provider proportionately.

(8) Except as provided in subsection (9), for the programs provided for in section 10e of 1951 PA 51, MCL 247.660e, the department shall only award funds to an authority. An authority shall be responsible for distribution of funds awarded by the department to public transportation providers within a public transit region based on the application approved by the department. An authority is responsible for monitoring and oversight of the use of funds distributed under this subsection by each public transportation provider in the public transit region. Upon receipt of funds from the department, an authority shall distribute the funds allocated to each public transportation provider in a timely manner.

(9) For the programs provided for in section 10e of 1951 PA 51, MCL 247.660e, if the department approves funding to match a federal award, the department may, with the concurrence of an authority, award the funds directly to the public transportation provider that is the federal award recipient.

(10) A board shall adopt procedures for the implementation of subsections (1) to (6) within 90 days after the first board meeting under section 6.

(11) In order to be eligible for a distribution under subsection (8), a public transportation provider shall annually submit a report by a date established by the board. The report shall describe and evaluate the efforts of the public transportation provider to coordinate service with other public transportation providers in that public transit region. The report shall include, but is not limited to, a description of the successful and unsuccessful efforts of the public transportation provider to do all of the following:

(a) Coordinate routes, schedules, fares, and points of transfer.

(b) Provide information or services to riders that help facilitate transfers from 1 public transportation provider to another.

(c) Eliminate or reduce service overlap and duplication.

(12) An authority shall coordinate service overlap, rates, routing, scheduling, and any other function that the authority considers necessary to implement or execute the comprehensive regional transit service plan between authorities, agencies, and owners or operators of public transportation facilities within the public transit region. An authority may issue coordination directives regarding public transportation services, including, but not limited to, routes, schedules, and fares. An authority shall provide notice of coordination directives issued under this subsection to owners and operators of public transportation facilities in the public transit region. An authority may withhold up to 5% of the allocation of state funding under this section from a public transportation provider that fails to comply with a coordination directive of the authority, as determined by the board. A coordination directive issued under this subsection preempts a city, village, or township provision or procedure to the extent that the provision or procedure is in conflict with the coordination directive.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.549 Acquisition of property.

Sec. 9.

(1) Subject to section 7, an authority may acquire property for a public transportation system by purchase, construction, lease, gift, or devise, either within or without the area served by the public transportation system, and may hold, manage, control, sell, exchange, or lease property. An authority shall comply with the laws of this state for the purpose of condemnation proceedings. An authority may only utilize condemnation proceedings to acquire property located within the authority's public transit region.

(2) Except as otherwise provided in this subsection, the property of an authority and its income, activities, and operations are exempt from all taxes and special assessments of this state or a political subdivision of this state. Property of an authority and its income, activities, and operations that are leased to private persons are not exempt from any tax or special assessment of this state or a political subdivision of this state. Property of an authority is exempt from ad valorem property taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or other law of this state authorizing taxation of real or personal property.

(3) The property of an authority created under this act is public property devoted to an essential public and governmental purpose. Income of the authority is for a public and governmental purpose.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.550 Revenues; sources; assessment; collection of motor vehicle registration tax; asset management plan; report.

Sec. 10.

(1) An authority may raise revenues to fund all of its activities, operations, and investments consistent with its purposes. The sources of revenue available to an authority include, but are not limited to, all of the following:

(a) Fees, fares, rents, or other charges for use of a public transportation system.

(b) Federal, state, or local government grants, loans, appropriations, payments, or contributions.

(c) Proceeds from the sale, exchange, mortgage, lease, or other disposition of property acquired by the authority.

(d) Grants, loans, appropriations, payments, proceeds from repayments of loans made by the authority, or contributions from public or private sources.

(e) The proceeds of an assessment levied under subsection (2).

(f) The proceeds of a motor vehicle registration tax collected under subsection (3).

(g) Investment earnings on the revenues described in subdivisions (a) to (f).

(2) An authority may levy an assessment within the public transit region only as approved by the board and a majority of the electors of the public transit region voting on the assessment at a general election held on the regular November election date as provided in section 641(1)(d) of the Michigan election law, 1954 PA 116, MCL 168.641. An assessment approved by the board and a majority of electors of the public transit region under this subsection shall be collected and enforced in the same manner as taxes are collected and enforced under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155. When submitting a proposal on the question of authorizing an assessment to be levied under this act, the ballot shall state all of the following:

(a) The assessment rate to be authorized.

(b) The duration of the assessment.

(c) A clear statement of the purpose for the assessment.

(d) A clear statement indicating whether the proposed assessment is a renewal of a previously authorized assessment or the authorization of a new additional assessment.

(3) An authority may collect a motor vehicle registration tax dedicated to the purpose of public transportation, if authorized under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(4) An authority shall ensure that not less than 85% of the money raised in each member jurisdiction through either an assessment under subsection (2) or a motor vehicle registration tax under subsection (3), or both, is expended on the public transportation service routes located in that member jurisdiction.

(5) Starting in the fiscal year that begins at least 12 months after the effective date of this act, an authority shall submit to the department an asset management plan for all revenue vehicles and facilities, major facility components, and major pieces of equipment as defined by the department. An authority shall update the asset management plan annually.

(6) After the first 12 months of operation of a rolling rapid transit system, and annually thereafter, an authority shall provide a report to the legislative body of each member jurisdiction showing the cost of service and revenue generated in each member jurisdiction.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.551 Bonds, notes, or other evidence of indebtedness.

Sec. 11.

(1) For the purpose of acquiring, improving, enlarging, or extending a public transportation system, an authority may issue self-liquidating revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or any other act providing for the issuance of self-liquidating revenue bonds. The bonds are not a general obligation of an authority, but are payable solely from the revenue of a public transportation system. If an authority issues self-liquidating revenue bonds with a pledge of the full faith and credit of the authority, those revenue bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) An authority may borrow money and issue municipal securities in accordance with, and exercise all of the powers conferred upon municipalities by, the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) All bonds, notes, or other evidence of indebtedness issued by an authority, and interest on bonds, notes, or other evidence of indebtedness, are free and exempt from all taxation in this state, except for transfer and franchise taxes.

(4) The issuance of bonds, notes, or other evidence of indebtedness by an authority requires approval of the board.

(5) An agreement entered into under this section is payable from general funds of an authority or, subject to any existing contracts, from any available money or revenue sources, including revenues specified by the agreement, securing the bonds, notes, or other evidence of indebtedness in connection with which the agreement is entered into.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.552 Financial obligation of authority.

Sec. 12.

(1) The revenue raised by an authority may be pledged, in whole or in part, for the repayment of bonded indebtedness and other expenditures issued or incurred by the authority.

(2) A financial obligation of an authority is a financial obligation of the authority only and not an obligation of this state or any city or county within a public transit region. A financial obligation of an authority shall not be transferred to this state or any city or county within a public transit region.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.553 Acquisition, construction, and operation of public transportation system; approval of local road agency or department; terms and condition; execution of operating license agreement; rights-of-way and easements; procedural due process required for certain acts.

Sec. 13.

(1) An authority may acquire, own, construct, furnish, equip, complete, operate, improve, and maintain a public transportation system on the streets and highways of this state with the approval of a local road agency or the department, on terms and conditions mutually agreed to by the authority and the local road agency or the department. Approval shall be embodied in an operating license agreement with the authority and each local road agency with operational jurisdiction over the streets and highways upon which the authority operates or seeks to operate a public transportation system or the department, if the department has operational jurisdiction over the streets and highways upon which the authority operates or seeks to operate a public transportation system. A local road agency or the department shall not unreasonably withhold its consent to an operating license agreement, and a local road agency or the department shall determine whether to consent to an operating license agreement in an expeditious manner. An operating license may include provisions concerning the use of dedicated lanes and a system to change traffic signals in order to expedite public transportation services. Any provision for use of a dedicated lane shall provide that use of that dedicated lane shall be made available to emergency services vehicles.

(2) When operating on the streets and highways of a road agency, an authority is subject to rules, regulations, or ordinances required to preserve operations of the streets and highways and to ensure compliance with the rules and regulations of the funding source used to construct and maintain the streets and highways.

(3) An authority shall not construct a public transportation system on the streets and highways of a local road agency or the department until there is an operating license agreement executed by the authority and the local road agency or the department.

(4) An authority may acquire, own, construct, furnish, equip, complete, operate, improve, and maintain a public transportation system on public or private rights-of-way and obtain easements when necessary for the authority to acquire and use private property for acquiring, owning, constructing, furnishing, equipping, completing, operating, improving, and maintaining a public transportation system.

(5) If a local road agency or the department enters into an operating license agreement under this section, the local road agency or the department shall not revoke the consent or deprive an authority of the rights and privileges conferred without affording the authority procedural due process of law.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.554 Exemption from motor carrier act and motor bus transportation act.

Sec. 14.

In the exercise of its powers under this act, an authority is exempt from the motor carrier act, 1933 PA 254, MCL 475.1 to 479.43, 1939 PA 3, MCL 460.1 to 460.11, and the motor bus transportation act, 1982 PA 432, MCL 474.101 to 474.141.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.555 Applicability of local zoning or land use ordinances or regulations.

Sec. 15.

Local zoning or land use ordinances or regulations do not apply to a public transportation system or a rolling rapid transit system that is planned, acquired, owned, or operated by an authority under this act.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.556 Election or vote.

Sec. 16.

An election or vote of the public authorized by this act shall be conducted in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.557 Certain costs as transportation purpose.

Sec. 17.

The costs of planning, administering, constructing, reconstructing, financing, and maintaining state, county, city, and village roads, streets, and bridges designed primarily for the use of motor vehicles using tires, including the costs of reasonable appurtenances to those state, county, city, and village roads, streets, and bridges, are a transportation purpose within the meaning of section 9 of article IX of the state constitution of 1963, when such costs are to facilitate a public transportation system that moves individuals or goods with vehicles using tires.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012



Section 124.558 Appropriation.

Sec. 18.

There is appropriated to each authority created under this act the sum of $250,000.00 from the comprehensive transportation fund created in section 10b of 1951 PA 51, MCL 247.660b, to begin implementing the requirements of this act. Any portion of this amount under this section that is not expended in the 2012-2013 state fiscal year shall not lapse to the general fund but shall be carried forward in a work project account that is in compliance with section 451a of the management and budget act, 1984 PA 431, MCL 18.1451a.

History: 2012, Act 387, Imd. Eff. Dec. 19, 2012






Act 57 of 1988 EMERGENCY SERVICES TO MUNICIPALITIES (124.601 - 124.614)

Section 124.601 Definitions.

Sec. 1.

As used in this act:

(a) “Authority” means an authority incorporated under this act.

(b) “Emergency services” means fire protection services, emergency medical services, police protection, and any other emergency health or safety services designated in the articles of incorporation of an authority.

(c) “Incorporating municipality” means a municipality that becomes part of a new authority in the manner provided in section 2, or joins an existing authority in the manner provided in section 3.

(d) “Municipal emergency service” means an emergency service performed by a municipality, rather than by an authority.

(e) “Municipality” means a county, city, village, or township.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.602 Incorporation of 2 or more municipalities as authority for purpose of providing emergency services; transfer of municipal emergency service; creation of authority by adoption of articles of incorporation; endorsement; form; jurisdiction of authority; publication of articles of incorporation; filing certified copy; effective date of authority; validity of incorporation; applicable laws.

Sec. 2.

(1) Any 2 or more municipalities may incorporate an authority for the purpose of providing emergency services to the incorporating municipalities. An incorporating municipality may transfer to the authority of which it is a part any municipal emergency service.

(2) An authority is created by the adoption of articles of incorporation by the legislative body of each incorporating municipality. The adoption by an incorporating municipality shall be endorsed on the articles of incorporation in the case of a county by the county executive or chairperson of the board of commissioners of the county and the county clerk; in the case of a city by the mayor and clerk of the city; in the case of a village by the president and clerk of a village; and in the case of a township by the supervisor and clerk of a township, in a form substantially as follows:

“The foregoing articles of incorporation were adopted by the ________________________ of the ____________________________ of _______________________________________, ________________ county, Michigan, at a meeting duly held on the _____________ day of ______________________________, 19____ of said _________________ Clerk of said ____________________”

(3) An authority's jurisdiction shall be comprised of the total territory within the incorporating municipalities. The articles of incorporation shall be published at least once in a newspaper designated in the articles of incorporation and circulating within the territory of the authority. A printed copy of the articles of incorporation, certified as a true copy by the person or persons designated in the articles, and containing the date and place of publication, shall be filed with the secretary of state. An authority shall become effective at the time provided in its articles of incorporation. The validity of the incorporation of an authority shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the date on which certified copies of the articles of incorporation are filed with the secretary of state.

(4) The laws of this state applying to a municipality that becomes a part of an authority also shall continue to apply to the municipality and the authority after the municipality becomes a part of the authority.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.603 County, city, village, or township as part of existing authority; amendment to articles of incorporation.

Sec. 3.

(1) Any county, city, village, or township may become a part of an existing authority by amendment to the authority's articles of incorporation, adopted by the legislative body of the county, city, village, or township and by the legislative body of every other county, city, village, or township of which the existing authority is composed.

(2) Other amendments may be made to an authority's articles of incorporation if adopted by the legislative body of each city, village, or township of which the authority is composed. An amendment shall be endorsed and published, and certified printed copies shall be filed in the same manner as the original articles of incorporation, except that the filed printed copies shall be certified by the recording officer of the authority.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.604 Election.

Sec. 4.

(1) Upon petition by not less than 5% of the registered electors residing in a municipality that has not become an incorporating municipality, requesting a referendum on the question of becoming an incorporating municipality, the clerk of the municipality, upon verifying the required number of signatures on the petitions, shall submit the question of whether the municipality should become an incorporating municipality to the vote of the electors of the municipality at the next general election or special election called for that purpose, and conducted in accordance with the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.1 to 168.992 of the Michigan Compiled Laws.

(2) The clerk of the municipality shall prepare the question for the ballot to be used at the election, subject to the election laws of the state, substantially as follows:

“Should the __________ of __________ become part of an emergency services authority?

Yes ( )

No ( )”

(3) If a majority of the electors voting on the question vote “yes”, the municipality shall proceed to become an incorporating municipality in the manner provided in section 2 or 3.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.604a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 4a.

A petition under section 4, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 167, Eff. Mar. 23, 1999



Section 124.605 Contents of articles of incorporation.

Sec. 5.

Subject to the laws of this state, an authority's articles of incorporation shall state the name of the authority; the names of the incorporating municipalities; the purpose or purposes for which the authority is created; the powers, duties, and limitations of the authority and its officers, including ordinances necessary to support the authority as allowed under section 9(b); the method of selecting its governing body, officers, and employees; and the person or persons who are charged with the responsibility of causing the articles of incorporation to be published and printed copies to be certified and filed as provided in section 2 or who are charged with any other responsibility in connection with the incorporation of the authority.

History: 1988, Act 57, Eff. Apr. 1, 1988 ;-- Am. 2006, Act 652, Imd. Eff. Jan. 5, 2007



Section 124.606 Authority as body corporate; powers generally.

Sec. 6.

An authority is a body corporate, with power to sue or be sued in any court of this state. It possesses all the powers necessary to carry out the purposes of its incorporation, and those incident to those purposes. The enumeration of any powers in this act shall not be construed as a limitation upon an authority's general powers.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.607 Acquisition of private property by authority.

Sec. 7.

An authority may acquire private property by purchase, lease, gift, devise, or condemnation, either within or without its corporate limits, and may hold, manage, control, sell, exchange, or lease property it has acquired. For the purpose of condemnation, it may proceed under Act No. 149 of the Public Acts of 1911, being sections 213.1 to 213.25 of the Michigan Compiled Laws, and the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.608 Contracts for provision of emergency services.

Sec. 8.

An authority may enter into a contract with any incorporating municipality for the provision of emergency services in the incorporating municipality for a period not exceeding 30 years. The emergency services may be established or funded in conjunction with any municipal emergency services, and any municipal emergency service may be delegated by contract to an authority. The charges specified in a contract shall be subject to increase by the authority, if necessary, in order to provide funds to meet its obligations. An authority may also enter into contracts with a city, village, or township that is not an incorporating municipality, for a period not exceeding 30 years except that the charges for services under a contract with a nonincorporating municipality may be greater than the charges to an incorporating municipality, and shall be subject to change from time to time without notice. However, existing contracts between the county sheriff's department and the municipalities shall remain in effect for the lifetime of those contracts.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.609 Additional powers of authority.

Sec. 9.

An authority, in addition to its other powers and duties, may do all of the following:

(a) Adopt bylaws and rules of administration to accomplish the purposes of this act.

(b) Adopt ordinances that allow the authority to assess fees on owners or occupants of property who receive emergency services to cover the costs of providing emergency services under this act. An ordinance adopted under this subdivision shall be rescinded if, within 60 days from the date the ordinance is adopted, 1/3 or more of the municipalities affected by the ordinance vote to rescind the ordinance.

(c) Apply for and accept grants, loans, or contributions from the federal government or any of its agencies, the state, or other public or private agencies to be used for any of the purposes of this act and to do any and all things within its express or implied powers necessary or desirable to secure that financial or other aid or cooperation in the carrying out of any of the purposes of this act.

(d) Enter into any contracts with other entities not prohibited by law.

(e) Investigate emergency services requirements, needs, and programs and engage, by contract, consultants as may be necessary and cooperate with the federal government, state, political subdivisions, and other authorities in those investigations.

(f) Subject to section 10, hire employees, attorneys, accountants, and consultants as the authority considers necessary to carry out the purposes of the authority.

History: 1988, Act 57, Eff. Apr. 1, 1988 ;-- Am. 2006, Act 652, Imd. Eff. Jan. 5, 2007



Section 124.610 Emergency services; articles of incorporation; collective bargaining; labor agreements; representation.

Sec. 10.

(1) The municipalities that are parties to an authority entered into pursuant to this act have the responsibility, authority, and right to manage and direct on behalf of the public the emergency services performed or exercised to the extent provided in the articles of incorporation creating the authority.

(2) The contents or language of the articles of incorporation under this act shall be a permissive subject of collective bargaining between a municipality and a bargaining representative of its employees. If a municipality and a bargaining representative of its employees engage in collective bargaining before the articles of incorporation are approved and that municipality and that bargaining representative reach an agreement on issues that would obligate an entity that will function as an employer in the authority, the articles of incorporation shall include those obligations.

(3) Nothing in this act creates an employment relationship between the existing employees of a municipality and the proposed authority.

(4) An authority is effective through its articles of incorporation at least 180 days before the actual transfer of personnel and equipment. Before the authority's effective date, the incorporating municipalities shall affirm in writing to the authority those employees who will be transferred to the authority.

(5) If employees who are transferred to the authority are represented by a labor organization, those employees are subject to their previous terms and conditions of employment until those terms and conditions of employment are modified in accordance with 1947 PA 336, MCL 423.201 to 423.217, or for 6 months after the transfer to the authority, whichever is earlier. Negotiations on a collective bargaining agreement with an authority shall begin no later than 180 days before the date the employees transfer to the authority.

(6) Subject to subsection (7), a representative of the employees or group of employees in a municipal emergency service who previously represented or was entitled to represent the employees or group of employees in a municipal emergency service under 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employees or group of employees after those employees or group of employees are transferred to the authority's emergency service.

(7) This section does not limit the rights of employees, under applicable law, to assert that a bargaining representative protected by subsection (6) is no longer their representative. The employees of the authority are eligible as of the day the authority becomes effective through its articles of incorporation to choose their representative under 1947 PA 336, MCL 423.201 to 423.217. This subsection does not extend the time limits as provided in subsection (4).

(8) If multiple labor organizations assert the right to represent all or part of the authority's workforce or where a substantial portion of the transferred employees were not previously represented, in the absence of a voluntary mutual agreement, at the request of any party or on the initiative of the Michigan employment relations commission, the Michigan employment relations commission shall conduct a representation election.

(9) In the absence of a voluntary mutual agreement, the authority's workforce shall be merged by using a single seniority list for each of the same or similar classifications. The single seniority list shall be composed of all employees from each incorporating municipality employed or having recall rights on the date of transfer and shall be used for purposes that include, but are not limited to, initial assignments, layoffs, recalls, and job bidding. Disputes concerning the single seniority list or use of the single seniority list shall be heard by a single arbitrator appointed by the Michigan employment relations commission.

(10) Nothing in this section requires a municipality or an authority to assume a collective bargaining agreement between another municipality and its employees.

(11) An employee who left the employ of the municipal emergency response service to enter the military service of the United States shall have the same employment rights as to the emergency service as they would have had under the municipal emergency response service under 1951 PA 263, MCL 35.351 to 35.356.

History: 1988, Act 57, Eff. Apr. 1, 1988 ;-- Am. 2011, Act 261, Imd. Eff. Dec. 14, 2011



Section 124.611 Withdrawal of incorporating municipality from authority.

Sec. 11.

(1) An incorporating municipality may withdraw from the authority of which it is a part by resolution of the municipality's legislative body approving the withdrawal.

(2) A municipality that withdraws from an authority shall continue to be subject to any tax levied in its jurisdiction under section 12 for the duration of the period of that tax as determined pursuant to section 12(3).

(3) Employees of an authority who perform emergency services in the jurisdiction of a municipality that withdraws from an authority shall be protected in relation to the municipality to the same extent as employees of an incorporating municipality are protected in relation to an authority under section 10.

(4) A municipality that withdraws from an authority shall remain liable for a proportion of the debts and liabilities of the authority incurred while the municipality was a part of the authority. The proportion of the authority's debts for which a municipality is liable under this subsection shall be determined by dividing the state equalized value of the real property in the municipality by the state equalized value of all real property in the authority at the time of the withdrawal.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.612 Tax levy by authority.

Sec. 12.

(1) An authority may levy a tax on all of the taxable property within the limits of the authority for the purposes of this act.

(2) The tax authorized under subsection (1) shall not be levied without the approval of a majority of the registered electors residing in the authority affected and qualified to vote and voting on the tax at a general or special election. The election may be called by resolution of the board of the authority. The recording officer of the authority shall file a copy of the resolution of the board calling the election with the clerk of each incorporating municipality not less than 60 days before the date of the election. The resolution calling the election shall contain a statement of the proposition to be submitted to the electors. Each municipal clerk and all other municipal officials of an incorporating municipality shall undertake those steps to properly submit the proposition to the electors of the incorporating municipality at the election specified in the resolutions of the authority. The election shall be conducted and canvassed in accordance with the Michigan election law, Act No. 116 of the Public Acts of 1954, being sections 168.1 to 168.992 of the Michigan Compiled Laws, except that if the authority is located in more than 1 county, the election shall be canvassed by the state board of canvassers. The results of the election shall be certified to the governing body of the authority promptly after the date of the election. Not more than 1 election may be held in an authority in a calendar year for approval of the tax authorized under subsection (1). If the election is a special election, the authority in which the election is held shall pay its share of the costs of the election.

(3) The taxes authorized by this section may be levied at a rate not to exceed 20 mills and for a period as determined by the authority in the resolution calling the election and as shall be set forth in the proposition submitted to the electors.

(4) The tax rate authorized by this section shall be levied and collected as are all ad valorem property taxes in the state, and the recording officer of the authority shall at the appropriate times certify to the proper tax assessing or collecting officers of each tax collecting municipality the amount of taxes to be levied and collected each year by each municipality. The authority shall determine on which tax roll, if there is more than 1, of each incorporating municipality that the taxes authorized by this section shall be collected. Each tax assessing and collecting officer and each county treasurer shall levy and collect the taxes certified by the authority and shall pay those taxes to the authority by the time provided in section 43 of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.43 of the Michigan Compiled Laws. The tax rate authorized by this section may be first levied by the authority as a part of the first tax roll of the appropriate municipalities occurring after the election described in subsection (2). The tax may be levied and collected on the December tax roll next following the date of election, if the tax is certified to the proper tax assessing officials not later than September 15 of the year in which the election is held.

(5) To the extent applicable and consistent with the requirements of this section, the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, shall apply to proceedings in relation to the assessment, spreading, and collection of taxes pursuant to this section. Additionally, in relation to the assessment, spreading, and collection of taxes pursuant to this section, the county treasurer shall have powers and duties similar to those prescribed by Act No. 206 of the Public Acts of 1893, for township supervisors, township clerks, and township treasurers. However, this section shall not be considered to transfer any authority over the assessment of property.

(6) A county treasurer collecting taxes pursuant to this section shall be bonded for tax collection in the same amount and in the same manner as a township treasurer would be for undertaking the duties prescribed by this section.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.613 Tax levy by municipality.

Sec. 13.

Any incorporating municipality or a municipality otherwise granted taxing authority under state law may levy a tax on all of the taxable property within the limits of the political subdivision, and appropriate, grant, or contribute the proceeds of the tax to an authority for the purposes of this act or to provide sufficient money to fulfill its contractual obligation to the authority, which tax shall be within charter, statutory, and constitutional limitations.

History: 1988, Act 57, Eff. Apr. 1, 1988



Section 124.614 Effective date.

Sec. 14.

This act shall take effect April 1, 1988.

History: 1988, Act 57, Eff. Apr. 1, 1988






Act 292 of 1989 METROPOLITAN COUNCILS ACT (124.651 - 124.729)

Section 124.651 Short title.

Sec. 1.

This act shall be known and may be cited as the “metropolitan councils act”.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.653 Definitions.

Sec. 3.

As used in sections 5 through 35:

(a) “Articles” means a metropolitan area council's articles of incorporation provided for in section 5.

(b) “Council area” means the combined territory of the cities, villages, and townships participating in a metropolitan area council.

(c) “Largest” means, if used in reference to a county, the county having the greatest population residing in participating cities, villages, and townships. “Largest”, if used in reference to a participating local governmental unit, means the participating local governmental unit having the greatest population.

(d) “Local governmental unit” means a county, township, city, or village.

(e) “Metropolitan area” means a metropolitan statistical area, as defined as of the effective date of this act, by the United States department of commerce or a successor agency, with a population of less than 1,500,000 people.

(f) “Participating”, if used in reference to a local governmental unit, means 1 of the following:

(i) After formation of a metropolitan area council, a local governmental unit that has joined in the formation of the council or been added to the council pursuant to section 11 and that has not withdrawn pursuant to section 33.

(ii) Before formation of a metropolitan area council, a local governmental unit named in the articles of incorporation as a participating local governmental unit.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.655 Metropolitan area council; formation; council as public corporate body and authority; powers generally.

Sec. 5.

(1) A combination of 2 or more local governmental units in a metropolitan area may form a metropolitan area council by adopting articles of incorporation pursuant to the requirements of sections 7 and 9.

(2) A council is a public corporate body with power to sue and be sued in any court of the state.

(3) A council is an authority under section 6 of article IX of the state constitution of 1963.

(4) A council possesses all the powers necessary for carrying out the purposes of its formation. The enumeration of specific powers in this act shall not be construed as a limitation on the general powers of a council, consistent with its articles.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.657 Metropolitan council; articles of incorporation generally.

Sec. 7.

(1) The articles of a council established under this act shall state the name of the council; the names of the participating local governmental units; the purposes for which the council is formed; the powers, duties, and limitations of the council and its officers; the qualifications, method of selection and terms of office of delegates sitting on the council and of council officers; the manner in which participating local governmental units shall take part in the governance of the council; the general method of amending the articles; the method of amending the articles to reflect the addition of a local governmental unit, which shall require the adoption of a resolution by a vote of not less than 2/3 of the delegates serving on the council; and any other matters that the participating local governmental units consider advisable.

(2) The articles may require each participating local governmental unit to annually pay to the council an amount not to exceed 0.2 mills multiplied by the taxable value of all the taxable real and personal property within that local governmental unit.

(3) Subject to subsection (4), the articles may authorize the council to levy on all the taxable real and personal property within the council area an ad valorem tax of not to exceed 0.5 mills of the taxable value of the taxable property. The levy of a tax under this subsection is subject to the requirements of sections 25 and 27.

(4) The articles of a metropolitan area council shall not authorize a tax levy under subsection (3) unless each delegate serving on the council holds an elected office in the local governmental unit that he or she represents on the council.

(5) As used in this section, “taxable value” means that value calculated under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.659 Articles of incorporation; adoption; amendment; publication; endorsement; filing.

Sec. 9.

(1) The articles of a metropolitan area council shall be adopted and may be amended by an affirmative vote of a majority of the members elected to and serving on the legislative body of each participating local governmental unit.

(2) Before the articles or amendments are adopted by any participating local governmental unit, the articles or amendments shall be published by the clerk of the largest participating local governmental unit at least once in a newspaper generally circulated within the participating cities, villages, and townships.

(3) The adoption of articles or amendments by the legislative body of a local governmental unit shall be evidenced by an endorsement on the articles or amendments by the clerk of the local governmental unit in a form substantially as follows:

These articles of incorporation (or amendments) were adopted by an affirmative vote of a majority of the members serving on the legislative body of ___________________________, _________________ at a meeting duly held on the _____ day of _______________, A.D., ____.

(4) Upon adoption of the articles or amendments, a printed copy of the articles or the amended articles shall be filed by the clerk of the largest participating local governmental unit with the secretary of state, the clerk of each county in which is located all or part of a participating city, village, or township, and the clerk of each participating city, village, or township.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.661 Addition of local governmental unit; requirements; filing amended articles.

Sec. 11.

(1) A local governmental unit may be added to the metropolitan area council after the council's incorporation upon satisfaction of all of the following requirements:

(a) A majority of the members elected to and serving on the legislative body of the local governmental unit vote to adopt a resolution stating that the local governmental unit desires to be added to the metropolitan area council and that it accepts the requirements of the articles as amended to reflect the addition of the local governmental unit.

(b) If there is a tax levied by the metropolitan area council under section 7 and the local governmental unit is a city, village, or township, the tax is authorized by a majority of the electors of that city, village, or township voting on the proposal.

(c) The articles are amended to reflect the addition of the local governmental unit.

(2) Upon addition of a local governmental unit to a metropolitan area council, a printed copy of the amended articles shall be filed as required by section 9 by the clerk of the local governmental unit added to the council.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.663 Referendum.

Sec. 13.

(1) Upon petition by not less than 5% of the registered electors residing in a nonparticipating local governmental unit requesting a referendum on the question of becoming a local governmental unit participating in a metropolitan area council, the clerk of the local governmental unit, upon verifying the required number of signatures on the petitions, shall submit the question of whether the local governmental unit should become a participant in a metropolitan area council to the vote of the electors of the local governmental unit at the next general election or special election called for that purpose, and conducted in accordance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(2) The clerk of the local governmental unit shall prepare the question for the ballot to be used at the election, subject to the Michigan election law, 1954 PA 116, 168.1 to 168.992, substantially as follows:

“Should the __________ of __________ become part of a metropolitan area council?

Yes ( )

No ( )”

(3) If a majority of the electors voting on the question vote “yes”, the local governmental unit shall proceed to become a participating local governmental unit in the manner provided in section 9 or 11, as applicable. If a majority of the electors voting on the question vote “no”, the local governmental unit shall not become a participating local governmental unit in a metropolitan area council for a period of not less than 1 year following the date of the vote.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.663a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 13a.

A petition under section 13, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 166, Eff. Mar. 23, 1999



Section 124.665 Election of chairperson and other officers; chairperson as principal executive officer; meetings; powers and duties; appointments to other agencies.

Sec. 15.

(1) A metropolitan area council shall have a chairperson. The chairperson shall act as principal executive officer and shall preside at the meetings of the council. Meeting times and places shall be fixed by the council and special meetings may be called by a majority of the delegates on the council or by the chairperson. The chairperson shall have such powers and duties as provided in the articles.

(2) In addition to the chairperson, a metropolitan area council shall have other officers as may be provided in the articles. The chairperson and other officers shall be elected by the council and shall be council delegates. However, a secretary and treasurer need not be council delegates.

(3) If provided in the articles, a metropolitan area council may appoint an executive director to serve at the council's pleasure as the principal administrator for the council. The director shall not be a delegate, shall be selected on the basis of training and experience, and shall have the powers and duties as provided in the council bylaws adopted pursuant to section 21.

(4) If specifically authorized by law, a metropolitan area council may make appointments to other governmental agencies.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.667 Per diem compensation; reimbursement for expenses.

Sec. 17.

(1) A metropolitan area council may pay each council delegate a per diem compensation for each council meeting attended and for other designated services performed by the council delegate. A metropolitan area council may reimburse each council delegate for reasonable expenses incurred in attending council meetings and performing services designated by the council.

(2) The budget of a metropolitan area council prepared pursuant to section 21 shall provide as a separate account anticipated expenditures for per diem compensation and expense reimbursement for the chairperson and other council delegates. Compensation or reimbursement shall be paid to the chairperson and other council delegates only if budgeted.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.669 Regulation of land and water; public improvements and services; operation; establishment of divisions, bureaus, and committees; expenses; data collection and storage; feasibility studies; applicability of other laws.

Sec. 19.

(1) The articles may authorize a metropolitan area council to propose standards, criteria, and suggested model ordinances to regulate the use and development of land and water within the council area.

(2) To the extent authorized in the articles, a metropolitan area council may plan, promote, finance, issue bonds for, acquire, improve, enlarge, extend, own, construct, replace, or contract for public improvements and services including, but not limited to, the following:

(a) Water and sewer public improvements and services.

(b) Solid waste collection, recycling, and disposal.

(c) Parks, museums, zoos, wildlife sanctuaries, and recreational facilities.

(d) Special use facilities.

(e) Ground and air transportation and facilities, including airports.

(f) Economic development and planning for the metropolitan area council area.

(g) Higher education public improvements and services.

(h) Community foundations as that term is defined in section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261.

(3) A council established under this act shall not contract for the operation by another person of a public improvement or service acquired by the council pursuant to this act.

(4) A metropolitan area council may establish divisions, bureaus, and committees, including advisory committees. Members of advisory committees shall serve without compensation but may be reimbursed for their reasonable expenses as determined by the council.

(5) A metropolitan area council in cooperation with other agencies and departments of the state and the state universities may develop a center for data collection and storage to be used by the council and other governmental users and may furnish information on subjects such as population, land use, and governmental finances.

(6) A metropolitan area council may study the feasibility of programs relating but not limited to water supply, refuse disposal, surface water drainage, communication, transportation, and other subjects of concern to the participating local governmental units and may institute demonstration projects in connection with the studies.

(7) Revenue bonds issued under this act are subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(8) Bonds, other than revenue bonds described in subsection (7), issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998 ;-- Am. 2002, Act 411, Imd. Eff. June 3, 2002



Section 124.671 Powers and duties of metropolitan area council.

Sec. 21.

(1) A metropolitan area council may do 1 or more of the following:

(a) Adopt bylaws for the administration of the council.

(b) Acquire and hold, by purchase, lease, grant, gift, devise, land contract, installment purchase contract, bequest, condemnation, or other legal means, real and personal property within or without the participating cities, villages, and townships. The property may include franchises, easements, or rights of way on, under, or above any property. The council may pay for the property from, or pledge for the payment of the property, revenue of the council. A metropolitan area council shall not condemn public property.

(c) Apply for and accept grants, loans, or contributions from the federal government or any of its agencies, this state, or other public or private agencies to be used for any of the purposes of this act.

(d) Sell or lease property acquired for the purposes of this act but not needed for those purposes.

(e) Contract with a participating local governmental unit for the provision of a service listed in section 19(2) in the participating local governmental unit for a period not exceeding 30 years. The service may be established or funded in conjunction with a service of a local governmental unit, and the provision of a service of a local governmental unit may be delegated to a council. A charge specified in a contract is subject to increase by the council, if necessary to provide funds to meet its obligations. A metropolitan area council may also enter into a contract with a nonparticipating local governmental unit for a period not exceeding 30 years, except that a charge for a service under a contract with a nonparticipating local governmental unit may be greater than a charge to a participating local governmental unit, and is subject to change from time to time without notice. A metropolitan area council's powers under this subdivision are subject to section 19(3).

(f) Hire employees, attorneys, accountants, and consultants.

(2) A council shall do all of the following:

(a) Prepare budgets and appropriations acts in the manner required of local units under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(b) If ending a fiscal year with a deficit, file a financial plan to correct the deficit in the same manner as provided in section 21 of the state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.673 Employee rights; collective bargaining; labor agreements; pension or retirement system.

Sec. 23.

(1) A public employee whose duties are transferred to a council established under this act shall be given a position of a comparable description with the council, and shall retain the seniority status and benefit rights of the public employment position held before the transfer. An employee of a council is a “public employee” as defined in section 1 of 1947 PA 336, MCL 423.201.

(2) A council described in this act may bargain collectively and enter into agreements with labor organizations pursuant to 1947 PA 336, MCL 423.201 to 423.217. When powers or duties of a local governmental unit are transferred to a council, the council shall immediately assume and be bound by an existing labor agreement applicable to those powers or duties for the remainder of the term of the labor agreement. The members and beneficiaries of a pension or retirement system or other benefits established by a local governmental unit, the powers or duties of which are transferred to a council, shall have the same rights, privileges, benefits, obligations, and status with respect to the council. A representative of the employees or a group of employees in a local governmental unit who represents or is entitled to represent the employees or a group of employees of the local governmental unit, pursuant to 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employee or group of employees after the employees are transferred to a council. This subsection does not limit the rights of employees, pursuant to applicable law, to assert that a bargaining representative protected by this subsection is no longer their representative.

(3) An employee who left the employ of a local governmental unit to enter the military service of the United States shall have the same employment rights as to a council established under this act as that employee would have had with the local governmental unit pursuant to 1951 PA 263, MCL 35.351 to 35.356.

(4) An employee of a council established under this act who performs a service in the jurisdiction of a local governmental unit that withdraws from the council pursuant to section 33 shall be protected in relation to the local governmental unit to the same extent as an employee of a participating local governmental unit is protected in relation to a council under this section.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.675 Tax; manner of levy and collection.

Sec. 25.

(1) A tax authorized to be levied by a council under this act shall be levied and collected at the same time and in the same manner as provided by the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(2) A council shall not levy a tax except upon the approval of a majority of the qualified and registered electors residing in the council area and voting collectively on the question.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.677 Tax proposal; ballot; conduct of election.

Sec. 27.

(1) A proposal for a tax authorized to be levied by a council under this act shall not be placed on the ballot unless the proposal is adopted by a resolution of the council and certified by the council not later than 4 p.m. on the twelfth Tuesday before the election to the county clerk of each county in which all or part of a participating city, village, or township is located for inclusion on the ballot. The proposal shall state the amount and duration of the millage and shall be certified for inclusion on the ballot at the next general election, the state primary immediately preceding the general election, or a special election at a proposed date not within 45 days of a state primary or a general election, as specified by the council's resolution. A proposed special election date shall be scheduled in compliance with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(2) The county election commission shall provide ballots for an election for a tax proposal for each city, village, or township or part of a city, village, or township located within the county that is participating in a council under this act.

(3) Except as otherwise provided in subsections (4) and (5), an election for a tax shall be conducted by the city and township clerks and election officials of the cities and townships participating in a council under this act.

(4) If an election on a proposal for a tax is to be held in conjunction with a general election or state primary election and if a village participating in a council under this act is located within a nonparticipating township, the township clerk and election officials shall conduct the election. On the forty-fifth day preceding the election, the village clerk or other official maintaining a file of qualified and registered electors of the village shall provide to the township clerk a list containing the name, address, and birth date of each qualified and registered elector of the village. By the fifteenth day preceding the election, the village clerk or other official providing the list shall provide to the township clerk information updating the list as of the close of registration. Persons appearing on the list as updated are eligible to vote in the election by special ballot.

(5) If a tax is to be voted on at a special election not held in conjunction with a general election or state primary election and if a village participating in a council under this act is located within a nonparticipating township, the village clerk and election officials shall conduct the election.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998 ;-- Am. 2003, Act 301, Eff. Jan. 1, 2005 ;-- Am. 2013, Act 257, Eff. Apr. 26, 2014



Section 124.679 Tax election; notices; canvass; certification of results; limitations.

Sec. 29.

(1) If an election for a tax is to be held in conjunction with a general election or a state primary election immediately preceding a general election, the notices of close of registration and election shall be published as provided for by the state election laws. Otherwise, the county clerk of the largest county shall publish the notices of close of registration and election. The notice of close of registration shall include the ballot language of the proposal.

(2) The results of an election for a tax shall be canvassed by the board of county canvassers of each county in which all or part of a city, village, or township participating in a council under this act is located. If the county is not the largest county, the board of county canvassers shall certify the results of the election to the board of county canvassers of the largest county. The board of county canvassers of the largest county shall make the final canvass of an election for a tax based on the returns of the election inspectors of the participating cities, villages, and townships in that county and the certified results of the board of county canvassers of every other county in which a city, village, or township participating in the council is located. The board of county canvassers of the largest county shall certify the results of the election to the council and issue certificates of election. If a majority of the votes cast on the question of a tax is in favor of the proposal, the tax levy is authorized. No more than 2 elections shall be held in a calendar year on the question of a tax.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.681 Tax election; reimbursement of costs.

Sec. 31.

(1) A county clerk shall charge the council and the council shall reimburse the county for the actual costs the county incurs in an election for a tax proposal of a council established under this act.

(2) If a township, city, or village participating in a council under this act conducts an election for a tax, the clerk of that local governmental unit shall charge the council and the council shall reimburse the local governmental unit for the actual costs the local governmental unit incurs in conducting the election if the election is not held in conjunction with a regularly scheduled election in that local governmental unit.

(3) In addition to costs reimbursed pursuant to subsections (1) and (2), a local governmental unit shall charge the council and the council shall reimburse the local governmental unit for actual costs that the local governmental unit incurs and that are attributable to an election for a tax proposal.

(4) The actual costs that a county, township, city, or village incurs shall be based on the number of hours of work done in conducting the election, the rates of compensation of the workers, and the cost of materials supplied in the election.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.683 Withdrawal from membership in council; conditions; unpaid obligations; evidence of withdrawal.

Sec. 33.

(1) Except as otherwise provided in subsection (2), a local governmental unit participating in a council under this act may withdraw from membership in the council if all of the following conditions are met:

(a) Adoption of a resolution by a majority of the members elected to and serving on the legislative body of the local governmental unit requesting withdrawal from membership.

(b) Payment or the provision for payment is made regarding any obligations of the local governmental unit to the council or its creditors.

(2) If, upon withdrawal of a local governmental unit, the local governmental unit has unpaid obligations to the council, a tax levied by the council under this act before withdrawal of the local governmental unit shall continue to be levied in the local governmental unit, to the extent and in an amount needed to satisfy the unpaid obligations, until the obligations are paid or the tax expires, whichever happens first. A local governmental unit that withdraws from a council shall continue to receive services from the council until the local governmental unit is no longer required to pay a tax levied by the council.

(3) Withdrawal of a local governmental unit from a council shall be evidenced by an amendment to the articles executed by the secretary or, if the council has no secretary, by the chairperson of the council and filed and published in the same manner as the original articles.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.685 Conducting business at public meeting; availability of writings to public.

Sec. 35.

(1) The business that a council established under this act performs shall be conducted at a public meeting of the council held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A writing prepared, owned, used, in the possession of, or retained by a council in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 1989, Act 292, Imd. Eff. Jan. 3, 1990 ;-- Am. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.693 Definitions; MCL 124.693 to 124.713.

Sec. 43.

As used in sections 43 through 63:

(a) “Articles” means a council's articles of incorporation provided for in section 45.

(b) “Council” means a metropolitan region council established pursuant to this act.

(c) “Council area” means the actual territory of the counties participating in the metropolitan region.

(d) “Largest” means, if used in reference to a county, the county having the greatest population.

(e) “Obscene” means material that meets the following criteria:

(i) When examined in its totality, the material appeals to a prurient interest.

(ii) The material depicts or describes, in a patently offensive way, sexual conduct specifically defined by state law.

(iii) When examined in its totality, the material lacks serious literary, artistic, political, or scientific value.

(f) “Participating”, if used in reference to a qualified county, means 1 of the following:

(i) After formation of a metropolitan region council, a qualified county that has joined in the formation of the council or been added to the council pursuant to section 51 and that has not withdrawn pursuant to section 63.

(ii) Before formation of a metropolitan region council, a qualified county named in the articles of incorporation as a participating qualified county.

(g) “Qualified city” means a city that meets all of the following conditions:

(i) The city is located in a participating qualified county.

(ii) The city owns 2 or more regional cultural institutions.

(iii) The city has a population of not less than 700,000 persons according to the most recent federal decennial census.

(h) “Qualified county” means a county that meets the following requirements:

(i) The county has a population of not less than 780,000 according to the most recent federal decennial census.

(ii) The county has a qualified city within its geographic boundaries, or is contiguous to a county with a qualified city.

(i) “Regional cultural institution” means a structure, fixture, or activity provided by a tax exempt entity that has been in existence for at least 18 consecutive months before becoming eligible for funding under this chapter. “Regional cultural institution” may include a zoological institute; a science center, whether or not it is affiliated with a private educational institution; a public broadcast station as defined by section 397 of subpart E of part IV of title III of the communications act of 1934, 47 U.S.C. 397, whether or not the public broadcast station is affiliated with an institution of higher education; a museum, whether or not it is affiliated with a private educational institution; a historical center; a performing arts center; a visual or performance art instruction center affiliated with an independent institution of higher education in the arts; an orchestra; a chorus; a chorale; or an opera theater. “Regional cultural institution” does not include a professional sports arena or stadium; a labor organization; a political organization; a library; a public, private, or charter school; or an exhibition, performance, or presentation that is obscene.

(j) “Tax exempt entity” means any of the following:

(i) An organization exempt from taxation under section 501(c) of the internal revenue code of 1986.

(ii) An entity or division owned by an organization described in subparagraph (i).

(iii) An entity owned by a township, city, village, community college, state university, or any other public body that is not a public school, charter school, or public school academy.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.695 Metropolitan region council; formation; adoption of articles of incorporation; conditions; establishment of metropolitan region council board; appointment of representatives; powers and duties.

Sec. 45.

(1) Two or more qualified counties in combination with one another and with 1 or more qualified cities may form a metropolitan region council by adopting articles of incorporation in accordance with sections 47 and 49, if the county commission of each qualified county seeking to participate, and the city council of each qualified city seeking to participate, does the following:

(a) Adopts a resolution declaring an intent to participate in the formation of that authority.

(b) Adopts articles of incorporation in accordance with sections 47 and 49.

(2) Upon adoption of the resolutions described in subsection (1)(a), the participating qualified counties and qualified cities of a metropolitan region council shall establish a metropolitan region council board. The chief executive officer of each participating qualified county and qualified city shall appoint 3 representatives to the board, with the advice and consent of the legislative body of the county or city. However, if a participating qualified county has a population greater than 2,000,000 persons, a representative shall be appointed by each of the 3 largest geographical conferences established in the county before January 1, 1999 under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(3) A metropolitan region council is a public corporate body with power to sue and be sued in any court of the state.

(4) A metropolitan region council is an authority under section 6 of article IX of the state constitution of 1963.

(5) A metropolitan region council possesses all the powers necessary for carrying out the purposes of its formation. The enumeration of specific powers in this act shall not be construed as a limitation on the general powers of a council, consistent with its articles.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.697 Articles of metropolitan region council; provisions.

Sec. 47.

(1) A metropolitan region council's articles shall state the name of the council; the names of the participating counties and cities; the purposes for which the council is formed; the powers, duties, and limitations of the council and its officers; the qualifications, method of selection, and terms of office of delegates sitting on the council and of council officers; the manner in which participating counties and cities shall take part in the governance of the council; the general method of amending the articles; any matter that the participating counties and cities consider advisable; and both of the following, which shall require the adoption of a resolution by a vote of not less than 2/3 of the delegates serving on the council, including at least 1 delegate from each participating qualified county and qualified city:

(a) The method of amending the articles to reflect the addition of a qualified county or qualified city.

(b) The method of amending the articles to reflect a change in the distribution of funds among regional cultural institutions.

(2) Subject to subsection (3) and the requirements of sections 25 and 27, the articles may authorize the metropolitan region council to act in accordance with section 7(3).

(3) The articles of a metropolitan region council shall specify that, as a condition of proceeding under subsection (2), the county commission of each qualified county participating in the council shall place on a countywide ballot the proposal described in section 27(1) at the regularly scheduled county primary or general election that follows the determination to proceed under section 27(3).

(4) The articles of a metropolitan region council shall specify the maximum amount or percentage of revenues received under this act that the council may authorize to be expended annually for administrative costs incurred under this act. The articles shall also specify that not more than 3% of annual revenues received under this act may be expended annually for those administrative costs. Additionally, the articles shall authorize the council to provide funding, supplemental to funding received from other sources, for regional cultural institutions located within the council area that the council serves. However, a council shall not expend money collected under this section unless the specific expenditure is included in the council's annual budget, expressly authorized in the council's articles, or unless the expenditure is approved by an affirmative vote of a majority of the council's delegates.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.699 Participating qualified county; receipt of revenues; publication and adoption of articles or amendments.

Sec. 49.

(1) Except as provided in subsection (2), the articles of a metropolitan region council shall authorize each participating qualified county to receive up to 1/3 of any net revenues collected within that participating qualified county under section 47. The amount of up to 1/3 of net revenues received shall be expended to fund those cultural and recreational programs and facilities that are not primarily designed or used for professional sports.

(2) A participating qualified county with a population of more than 2,000,000 persons according to the most recent federal decennial census shall not receive any net revenues collected within that county under section 47(2). Instead, 1/3 of the net revenues collected in each city, village, or portion of a township that is not incorporated as a city or village shall be retained by that city, village, or portion of a township, and those net revenues shall be expended by the affected cities, villages, and portions of townships to fund only cultural and recreational programs and facilities that are not primarily designed or used for professional sports.

(3) Before the articles or amendments are adopted by any participating city, the articles or amendments shall be published by the clerk of the participating city at least once in a newspaper generally circulated within the participating city. Before the articles or amendments are adopted by participating qualified counties, the articles or amendments shall be published by the clerk of each participating qualified county at least once in a newspaper generally circulated within that county.

(4) The adoption of articles or amendments by the legislative body of a participating county or city shall be evidenced by an endorsement on the articles or amendments by the clerk of the participating county or city in a form substantially as follows:

These articles of incorporation (or amendments) were adopted by an affirmative vote of a majority of the members serving on the legislative body of ___________________________, _________________ at a meeting duly held on the _____ day of _______________, A.D., ____.

(5) Upon adoption of the articles or amendments by a metropolitan region council, the clerk of each participating county shall file in that county and with the secretary of state a printed copy of the adopted or amended articles.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.701 Addition of qualified county or city to metropolitan region council; filing amended articles.

Sec. 51.

(1) A qualified county or qualified city may be added to the metropolitan region council after the council's incorporation upon satisfaction of all of the following requirements:

(a) A majority of the members elected to and serving on the legislative body of the qualified county or qualified city vote to adopt a resolution stating that the qualified county or qualified city desires to be added to the metropolitan region council and that it accepts the requirements of the articles as amended to reflect the addition of the qualified county or qualified city.

(b) If a qualified city is proposing to be added to a metropolitan region council that is exercising its authority under section 47(2), that exercise of authority is authorized by a majority of the electors of the city voting on the proposal at the regularly scheduled county primary or general election that follows adoption of the resolution described in subdivision (a). If a qualified county is proposing to be added to a metropolitan region council that is exercising its authority under section 47(2), that exercise of authority is authorized by a majority of the electors of the qualified county voting on the proposal at the regularly scheduled county primary or general election that follows adoption of the resolution described in subdivision (a).

(c) The articles are amended to reflect the addition of the qualified county or qualified city.

(2) Upon addition of a qualified county or qualified city to a metropolitan region council, a printed copy of the amended articles shall be filed as required by section 9 by the clerk of the qualified county or qualified city added to the council.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.709 Regional cultural institutions and local recreation and cultural facilities; development or enhancement.

Sec. 59.

A metropolitan region council may be established solely to develop or enhance regional cultural institutions and local recreation and cultural facilities, other than facilities that are primarily designed or used for professional sports, within the geographic boundaries of qualified counties participating in the council.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.711 Metropolitan region council; powers and duties.

Sec. 61.

(1) A metropolitan region council may do 1 or more of the following:

(a) Adopt bylaws for the administration of the council.

(b) Acquire and hold, by purchase, lease, grant, gift, devise, land contract, installment purchase contract, bequest, condemnation, or other legal means, real and personal property within or without the participating qualified counties and qualified cities. The property may include franchises, easements, or rights-of-way on, under, or above any property. The metropolitan region council may pay for the property from, or pledge for the payment of the property, revenue of the council. A council shall not condemn public property.

(c) Apply for and accept grants, loans, or contributions from the federal government or any of its agencies, this state, or other public or private agencies to be used for any of the purposes of this act.

(d) Sell or lease property acquired for the purposes of this act but not needed for those purposes.

(e) Hire employees, attorneys, accountants, and consultants.

(2) A metropolitan region council shall do all of the following:

(a) Prepare budgets and appropriations acts in the manner required of local units under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(b) If ending a fiscal year with a deficit, file a financial plan to correct the deficit in the same manner as provided in section 21 of the state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.713 Withdrawal of participating qualified county or city; conditions; unpaid obligations; evidence.

Sec. 63.

(1) Except as otherwise provided in subsection (2), a participating qualified county or qualified city may withdraw from membership in the metropolitan region council if all of the following conditions are met:

(a) Adoption of a resolution by a majority of the members elected to and serving on the legislative body of the qualified county or qualified city requesting withdrawal from membership.

(b) Payment or the provision for payment is made regarding any obligations of the qualified county or qualified city to the metropolitan region council or its creditors.

(2) If, upon withdrawal, a qualified county or qualified city has unpaid obligations to the metropolitan region council that arose under section 47(2) before withdrawal of the qualified county or qualified city, the obligations shall continue to be imposed in the qualified county or qualified city, to the extent and in an amount needed to satisfy the unpaid obligations, until the obligations are paid or expire, whichever happens first. A qualified county or qualified city that withdraws from a metropolitan region council shall continue to receive services from the council until that qualified county or qualified city is no longer required to satisfy an obligation imposed by the council under section 47(2).

(3) Withdrawal of a qualified county or qualified city from a metropolitan region council shall be evidenced by an amendment to the articles executed by the secretary or, if the council has no secretary, by the chairperson of the council and filed and published in the same manner as the original articles.

History: Add. 1998, Act 375, Imd. Eff. Oct. 20, 1998



Section 124.715 Definitions; MCL 124.717 to 124.729.

Sec. 65.

As used in sections 67 through 79:

(a) “Articles” means a metropolitan arts council's articles of incorporation provided for in section 69.

(b) “Council” means a metropolitan arts council established under section 67.

(c) “Council area” means the actual territory of a metropolitan arts council.

(d) “Facilities and programs” means structures, fixtures, and activities provided by a tax exempt entity that has been in existence for at least 18 consecutive months before becoming eligible for funding under sections 67 through 79. Facilities and programs may include a public broadcast station as defined by section 397 of subpart E of part IV of title III of the communications act of 1934, 47 U.S.C. 397, whether or not the public broadcast station is affiliated with an institution of higher education; a museum or historical center; a performing arts center; an orchestra; chorus; chorale; opera theater; and a ballet, dance, or theater company. Facilities and programs do not include professional sports arenas or stadiums, labor organizations, political organizations, libraries, or public, private, or charter schools.

(e) “Metropolitan district” means either of the following:

(i) A county with not less than 2 state public universities.

(ii) A county with a population of not more than 100,000 individuals and a boundary contiguous to a county with not less than 2 state public universities.

(f) “Tax exempt entity” means any of the following:

(i) An organization exempt from taxation under section 501(c) of the internal revenue code of 1986.

(ii) An entity or division owned by an organization described in subparagraph (i).

(iii) An entity owned by a township, city, village, community college, state university, or any other public body that is not a public school, charter school, or public school academy.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.717 Metropolitan district; formation of metropolitan arts council; conditions; establishment of metropolitan arts council board; powers and duties.

Sec. 67.

(1) A metropolitan district may form a metropolitan arts council if the district's county commission does the following:

(a) Adopts a resolution declaring an intent to participate in the formation of that council.

(b) Adopts articles of incorporation in accordance with sections 69 and 71.

(2) Upon adoption of the resolutions described in subsection (1), the metropolitan district shall establish a metropolitan arts council board. The board shall consist of not more than 12 members, each of whom is from a county commission district different from the county commission district of all other members.

(3) A metropolitan arts council is a public corporate body with power to sue and be sued in any court of the state.

(4) A metropolitan arts council is an authority under section 6 of article IX of the state constitution of 1963.

(5) A metropolitan arts council possesses all the powers necessary for carrying out the purposes of its formation. The enumeration of specific powers in this act shall not be construed as a limitation on the general powers of a metropolitan arts council, consistent with its articles.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.719 Metropolitan arts council; establishment; purpose; articles.

Sec. 69.

(1) A metropolitan arts council may be established solely to develop or enhance cultural institutions and facilities within the geographic boundaries of the council. A metropolitan arts council's articles shall state the name of the council; the purposes for which the council is formed; the powers, duties, and limitations of the council and its officers; the qualifications, method of selection and terms of office of delegates sitting on the council and of council officers; and the general method of amending the articles.

(2) The articles may authorize the metropolitan arts council to act in accordance with section 7(3).

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.721 Metropolitan arts council; adoption or amendment of articles.

Sec. 71.

(1) The articles of a metropolitan arts council shall be adopted and may be amended by an affirmative vote of a majority of the county commissioners.

(2) Before the articles or amendments are adopted by the county commission, the articles or amendments shall be published by the county clerk. The clerk shall publish the articles or amendments at least once in a newspaper generally circulated within the county.

(3) The adoption of articles or amendments by the county commission shall be evidenced by an endorsement on the articles or amendments by the county clerk in a form substantially as follows:

These articles of incorporation (or amendments) were adopted by an affirmative vote of a majority of the members serving on the county commission of ___________________________, _________________ at a meeting duly held on the _____ day of _______________, A.D., ____.

(4) Upon adoption of the articles or amendments, a printed copy of the articles or the amended articles shall be filed by the clerk of the county and with the secretary of state.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.723 Metropolitan arts council; chairperson; officers; administrator; other appointments.

Sec. 73.

(1) A metropolitan arts council shall have a chairperson. The chairperson shall act as principal executive officer and shall preside at the meetings of the council. Meeting times and places shall be fixed by the council and special meetings may be called by a majority of the delegates on the council or by the chairperson. The chairperson shall have such powers and duties as provided in the articles.

(2) In addition to the chairperson, a metropolitan arts council shall have other officers as may be provided in the articles. The chairperson and other officers shall be elected by the council and shall be council delegates. However, a secretary and treasurer need not be council delegates.

(3) If provided in the articles, a metropolitan arts council may appoint an executive director to serve at the council's pleasure as the principal administrator for the council. The director shall not be a delegate, shall be selected on the basis of training and experience, and shall have the powers and duties as provided in the council bylaws adopted pursuant to section 79.

(4) If specifically authorized by law, a council for a metropolitan region may make appointments to other governmental agencies.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.725 Membership; compensation; expenses; annual budget.

Sec. 75.

(1) Metropolitan arts council members shall serve without compensation but upon approval of a majority of delegates serving may be reimbursed for actual and necessary expenses incurred in the performance of the council's official duties.

(2) A metropolitan arts council shall prepare annually a budget that provides as a separate account anticipated expenditures for per diem compensation and expense reimbursement for the chairperson and other council delegates. Compensation or reimbursement shall be paid to the chairperson and other council delegates only if budgeted.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.727 Annual expenditure for administrative costs; establishment of divisions, bureaus, and committees.

Sec. 77.

(1) A metropolitan arts council's articles shall specify the maximum amount or percentage of revenues received under this act that the council may authorize to be expended annually for administrative costs incurred under this act. The articles may authorize a local arts council within the metropolitan council area to administer this act or portions of this act. Additionally, the articles shall authorize that council to provide funding, supplemental to funding received from other sources, for cultural facilities and programs located within the metropolitan district that the council serves. However, a metropolitan arts council shall not expend money collected under section 69 unless the specific expenditure is included in the council's annual budget, expressly authorized in the council's articles, or unless the expenditure is approved by an affirmative vote of a majority of the council's delegates.

(2) A metropolitan arts council may establish divisions, bureaus, and committees, including advisory committees. Members of advisory committees shall serve without compensation but may be reimbursed for their reasonable expenses as determined by the council.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998



Section 124.729 Bylaws.

Sec. 79.

A metropolitan arts council may adopt bylaws for the administration of the council.

History: Add. 1998, Act 373, Imd. Eff. Oct. 20, 1998






Act 258 of 2003 LAND BANK FAST TRACK ACT (124.751 - 124.774)

258-2003-1 CHAPTER 1 GENERAL PROVISIONS (124.751...124.774)

Section 124.751 Short title.

Sec. 1.

This act shall be known and may be cited as the “land bank fast track act”.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.752 Legislative findings.

Sec. 2.

The legislature finds that there exists in this state a continuing need to strengthen and revitalize the economy of this state and local units of government in this state and that it is in the best interests of this state and local units of government in this state to assemble or dispose of public property, including tax reverted property, in a coordinated manner to foster the development of that property and to promote economic growth in this state and local units of government in this state. It is declared to be a valid public purpose for a land bank fast track authority created under this act to acquire, assemble, dispose of, and quiet title to property under this act. It is further declared to be a valid public purpose for a land bank fast track authority created under this act to provide for the financing of the acquisition, assembly, disposition, and quieting of title to property, and for a land bank fast track authority to exercise other powers granted to a land bank fast track authority under this act. The legislature finds that a land bank fast track authority created under this act and powers conferred by this act constitute a necessary program and serve a necessary public purpose.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.753 Definitions.

Sec. 3.

As used in this act:

(a) “Authority” means a land bank fast track authority created under section 15, section 23(4), or section 23(5).

(b) “Authority board” means the board of directors of the state authority appointed under section 16.

(c) “Casino” means a casino regulated by this state under the Michigan gaming control and revenue act, the Initiated Law of 1996, MCL 432.201 to 432.226, or a casino at which gaming is conducted under the Indian gaming regulatory act, Public Law 100-497, 102 Stat. 2467, and all property associated or affiliated with the operation of the casino, including, but not limited to, a parking lot, hotel, motel, or retail store.

(d) “County authority” means a county land bank fast track authority created by a county foreclosing governmental unit under section 23(4).

(e) “Department” means the department of labor and economic growth, a principal department of state government created by section 225 of the executive organization act of 1965, 1965 PA 380, MCL 16.325, and renamed by Executive Order No. 1996-2, MCL 445.2001, and by Executive Order No. 2003-18.

(f) “Foreclosing governmental unit” means that term as defined in section 78 of the general property tax act, 1893 PA 206, MCL 211.78.

(g) “Fund” means the land bank fast track fund created in section 18.

(h) “Intergovernmental agreement” means a contractual agreement between 1 or more governmental agencies, including, but not limited to, an interlocal agreement to jointly exercise any power, privilege, or authority that the agencies share in common and that each might exercise separately under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(i) “Local authority” means a local land bank fast track authority created by a qualified city under section 23(5).

(j) “Local unit of government” means a city, village, township, county, or any intergovernmental, metropolitan, or local department, agency, or authority, or other local political subdivision.

(k) “Michigan economic development corporation” means the public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999, as amended, between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the Michigan strategic fund. If the Michigan economic development corporation is unable for any reason to perform its duties under this act, those duties may be exercised by the Michigan strategic fund.

(l) “Michigan state housing development authority” means the authority created under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(m) “Michigan strategic fund” means the Michigan strategic fund as described in the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2093.

(n) “Qualified city” means a city that contains a first class school district and includes any department or agency of the city.

(o) “State administrative board” means the board created under 1921 PA 2, MCL 17.1 to 17.3, that exercises general supervisory control over the functions and activities of all administrative departments, boards, commissioners, and officers of the state and of all state institutions.

(p) “State authority” means the land bank fast track authority created under section 15.

(q) “Tax reverted property” means property that meets 1 or more of the following criteria:

(i) The property was conveyed to this state under section 67a of the general property tax act, 1893 PA 206, MCL 211.67a, and subsequently was not sold at a public auction under section 131 of the general property tax act, 1893 PA 206, MCL 211.131, except property described in section 131 of the general property tax act, 1893 PA 206, MCL 211.131, that is withheld from sale by the director of the department of natural resources as authorized in that section.

(ii) The property was conveyed to this state under section 67a of the general property tax act, 1893 PA 206, MCL 211.67a, and subsequently was either redeemed by a local unit of government or transferred to a local unit of government under section 2101 or 2102 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2101 and 324.2102, or under former section 461 of 1909 PA 223 except property transferred to a local unit of government that is subject to a reverter clause under which the property reverts to this state upon transfer by the local unit of government.

(iii) The property was subject to forfeiture, foreclosure, and sale for the collection of delinquent taxes as provided in sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a, and both of the following apply:

(A) Title to the property vested in a foreclosing governmental unit under section 78k of the general property tax act, 1893 PA 206, MCL 211.78k.

(B) The property was offered for sale at an auction but not sold under section 78m of the general property tax act, 1893 PA 206, MCL 211.78m.

(iv) The property was obtained by or transferred to a local unit of government under section 78m of the general property tax act, 1893 PA 206, MCL 211.78m.

(v) Pursuant to the requirements of a city charter, the property was deeded to or foreclosed by the city or a department or agency of the city for unpaid delinquent real property taxes.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.754 Powers.

Sec. 4.

(1) Except as otherwise provided in this act, an authority may do all things necessary or convenient to implement the purposes, objectives, and provisions of this act, and the purposes, objectives, and powers delegated to the board of directors of an authority by other laws or executive orders, including, but not limited to, all of the following:

(a) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(b) Sue and be sued in its own name and plead and be impleaded, including, but not limited to, defending the authority in an action to clear title to property conveyed by the authority.

(c) Borrow money and issue bonds and notes according to the provisions of this act.

(d) Enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, interlocal agreements under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, for the joint exercise of powers under this act.

(e) Solicit and accept gifts, grants, labor, loans, and other aid from any person, or the federal government, this state, or a political subdivision of this state or any agency of the federal government, this state, a political subdivision of this state, or an intergovernmental entity created under the laws of this state or participate in any other way in a program of the federal government, this state, a political subdivision of this state, or an intergovernmental entity created under the laws of this state.

(f) Procure insurance against loss in connection with the property, assets, or activities of the authority.

(g) Invest money of the authority, at the discretion of the board of directors of the authority, in instruments, obligations, securities, or property determined proper by the board of directors of the authority, and name and use depositories for its money.

(h) Employ legal and technical experts, other officers, agents, or employees, permanent or temporary, paid from the funds of the authority. The authority shall determine the qualifications, duties, and compensation of those it employs. The board of directors of an authority may delegate to 1 or more members, officers, agents, or employees any powers or duties it considers proper. Members of the board of directors of an authority shall serve without compensation but shall be reimbursed for actual and necessary expenses subject to available appropriations.

(i) Contract for goods and services and engage personnel as necessary and engage the services of private consultants, managers, legal counsel, engineers, accountants, and auditors for rendering professional financial assistance and advice payable out of any money of the authority.

(j) Study, develop, and prepare the reports or plans the authority considers necessary to assist it in the exercise of its powers under this act and to monitor and evaluate progress under this act.

(k) Enter into contracts for the management of, the collection of rent from, or the sale of real property held by an authority.

(l) Do all other things necessary or convenient to achieve the objectives and purposes of the authority or other laws that relate to the purposes and responsibility of the authority.

(2) The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority. The powers granted under this act are in addition to those powers granted by any other statute or charter.

(3) An authority, in its discretion, may contract with others, public or private, for the provision of all or a portion of the services necessary for the management and operation of the authority.

(4) If an authority holds a tax deed to abandoned property, the authority may quiet title to the property under section 79a of the general property tax act, 1893 PA 206, MCL 211.79a.

(5) The property of an authority and its income and operations are exempt from all taxation by this state or any of its political subdivisions.

(6) An authority shall not assist or expend any funds for, or related to, the development of a casino.

(7) An authority shall not levy any tax or special assessment.

(8) An authority shall not exercise the power of eminent domain or condemn property.

(9) An authority shall adopt a code of ethics for its directors, officers, and employees.

(10) An authority shall establish policies and procedures requiring the disclosure of relationships that may give rise to a conflict of interest. The governing body of an authority shall require that any member of the governing body with a direct or indirect interest in any matter before the authority disclose the member's interest to the governing body before the board takes any action on the matter.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.755 Acquisition of property; accepting deed in lieu of foreclosure or sale; release of tax lien.

Sec. 5.

(1) Except as provided in section 4(8), an authority may acquire by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the authority considers proper, real or personal property, or rights or interests in real or personal property.

(2) Real property acquired by an authority by purchase may be by purchase contract, lease purchase agreement, installment sales contract, land contract, or otherwise, except as provided in section 4(8). The authority may acquire real property or rights or interests in real property for any purpose the authority considers necessary to carry out the purposes of this act, including, but not limited to, 1 or more of the following purposes:

(a) The use or development of property the authority has otherwise acquired.

(b) To facilitate the assembly of property for sale or lease to any other public or private person, including, but not limited to, a nonprofit or for profit corporation.

(c) To protect or prevent the extinguishing of any lien, including a tax lien, held by the authority or imposed upon property held by the authority.

(3) An authority may also acquire by purchase, on terms and conditions and in a manner the authority considers proper, property or rights or interest in property from 1 or more of the following sources:

(a) The department of natural resources under section 2101 or 2102 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2101 and 324.2102.

(b) A foreclosing governmental unit under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(c) The Michigan state housing development authority under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(4) An authority may hold and own in its name any property acquired by it or conveyed to it by this state, a foreclosing governmental unit, a local unit of government, an intergovernmental entity created under the laws of this state, or any other public or private person, including, but not limited to, tax reverted property and property with or without clear title.

(5) All deeds, mortgages, contracts, leases, purchases, or other agreements regarding property of an authority, including agreements to acquire or dispose of real property, may be approved by and executed in the name of the authority.

(6) A foreclosing governmental unit may not transfer property subject to forfeiture, foreclosure, and sale under sections 78 to 78p of the general property tax act, 1893 PA 206, MCL 211.78 to 211.78p, until after the property has been offered for sale or other transfer under section 78m of the general property tax act, 1893 PA 206, MCL 211.78m, and the foreclosing governmental unit has retained possession of the property under section 78m(7) of the general property tax act, 1893 PA 206, MCL 211.78m.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.756 Preservation of property value.

Sec. 6.

(1) An authority may, without the approval of a local unit of government in which property held by the authority is located, control, hold, manage, maintain, operate, repair, lease as lessor, secure, prevent the waste or deterioration of, demolish, and take all other actions necessary to preserve the value of the property it holds or owns. An authority may take or perform the following with respect to property held or owned by the authority:

(a) Grant or acquire a license, easement, or option with respect to property as the authority determines is reasonably necessary to achieve the purposes of this act.

(b) Fix, charge, and collect rents, fees, and charges for use of property under the control of the authority or for services provided by the authority.

(c) Pay any tax or special assessment due on property acquired or owned by the authority.

(d) Take any action, provide any notice, or institute any proceeding required to clear or quiet title to property held by the authority in order to establish ownership by and vest title to property in the authority, including, but not limited to, an expedited quiet title and foreclosure action under section 9.

(e) Remediate environmental contamination on any property held by the authority.

(2) An authority shall be made a party to and shall defend any action or proceeding concerning title claims against property held by the authority.

(3) Subject to subsection (4), an authority may accept from a person with an interest in a parcel of tax delinquent property or tax reverted property a deed conveying that person's interest in the property in lieu of the foreclosure or sale of the property for delinquent taxes, penalties, and interest levied under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, or delinquent specific taxes levied under another law of this state against the property by a local unit of government or other taxing jurisdiction.

(4) An authority may not accept under subsection (3) a deed in lieu of foreclosure or sale of the tax lien attributable to taxes levied by a local unit of government or other taxing jurisdiction without the written approval of all taxing jurisdictions and the foreclosing governmental unit that would be affected. Upon approval of the affected taxing jurisdictions and the foreclosing governmental unit, all of the unpaid general ad valorem taxes and specific taxes levied on the property, whether recorded or not, shall be extinguished. The authority shall record proof of the acceptance by the affected taxing jurisdictions under this subsection and the deed in lieu of foreclosure with the register of deeds for the county in which the property is located.

(5) Except as provided in subsection (4), conveyance of property by deed in lieu of foreclosure under this section shall not affect or impair any other lien against that property or any existing recorded or unrecorded interest in that property, including, but not limited to, future installments of special assessments, liens recorded by this state, or restrictions imposed under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106, easements or rights-of-way, private deed restrictions, security interests and mortgages, or tax liens of other taxing jurisdictions or a foreclosing governmental unit that does not consent to a release of their liens.

(6) A tax lien against property held by or under the control of an authority may be released at any time by 1 or more of the following:

(a) The governing body of a local unit of government with respect to a lien held by the local unit of government.

(b) The governing body of any other taxing jurisdiction other than this state with respect to a lien held by the taxing jurisdiction.

(c) A foreclosing governmental unit with respect to a tax lien or right to collect a tax held by the foreclosing governmental unit.

(d) The state treasurer with respect to a tax lien securing the state education tax under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.757 Disposition of property by authority; inventory and classification of property; title status and suitability for use; recording property transfer.

Sec. 7.

(1) Except as an authority otherwise agrees by intergovernmental agreement or otherwise, on terms and conditions, and in a manner and for an amount of consideration an authority considers proper, fair, and valuable, including for no monetary consideration, the authority may convey, sell, transfer, exchange, lease as lessor, or otherwise dispose of property or rights or interests in property in which the authority holds a legal interest to any public or private person for value determined by the authority. If the department of environmental quality determines that conditions on a property transferred to an authority under section 78m(15) of the general property tax act, 1893 PA 206, MCL 211.78m, represent an acute threat to public health, safety, and welfare, or to the environment, the authority shall not convey, sell, transfer, exchange, lease, or otherwise dispose of the property until after a determination by the department of environmental quality that the acute threat has been eliminated and that conveyance, sale, transfer, exchange, lease, or other disposal of the property by the authority will not interfere with any response activities by the department. The transfer and use of property under this section and the exercise by the authority of powers and duties under this act shall be considered a necessary public purpose and for the benefit of the public.

(2) All property held by an authority shall be inventoried and classified by the authority according to title status and suitability for use.

(3) A document, including, but not limited to, a deed, evidencing the transfer under this act of 1 or more parcels of property to an authority by this state or a political subdivision of this state may be recorded with the register of deeds office in the county in which the property is located without the payment of a fee.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.758 Receipt of tax, penalty, or interest payments; return to local tax collecting unit; retention of proceeds.

Sec. 8.

(1) Money received by an authority as payment of taxes, penalties, or interest, or from the redemption or sale of property subject to a tax lien of any taxing unit shall be returned to the local tax collecting unit in which the property is located for distribution on a pro rata basis to the appropriate taxing units in an amount equal to delinquent taxes, penalties, and interest owed on the property, if any.

(2) Except as otherwise provided in this act, as required by other law, as required under the provisions of a deed, or as an authority otherwise agrees, any proceeds received by the authority may be retained by the authority for the purposes of this act.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.759 Expedited quiet title and foreclosure action; procedure.

Sec. 9.

(1) An authority may initiate an expedited quiet title and foreclosure action under this section to quiet title to real property held by the authority or interests in tax reverted property held by the authority by recording with the register of deeds in the county in which the property subject to expedited quiet title and foreclosure is located a notice of pending expedited quiet title and foreclosure action in a form prescribed by the department of treasury. The notice shall include a legal description of the property, the street address of the property if available, the name, address, and telephone number of the authority, a statement that the property is subject to expedited quiet title proceedings and foreclosure under this act, and a statement that any legal interests in the property may be extinguished by a circuit court order vesting title to the property in the authority. If a notice is recorded in error, the authority may correct the error by recording a certificate of correction with the register of deeds. A notice or certificate under this subsection need not be notarized and may be authenticated by a digital signature or other electronic means. Property is not subject to an expedited quiet title and foreclosure action under this section if the property was forfeited under section 78g of the general property tax act, 1893 PA 206, MCL 211.78g, and remains subject to foreclosure under section 78k of the general property tax act, 1893 PA 206, MCL 211.78k. If an authority has reason to believe that a property subject to an expedited quiet title and foreclosure action under this section may be the site of environmental contamination, the authority shall provide the department of environmental quality with any information in the possession of the authority that suggests the property may be the site of environmental contamination.

(2) After recording the notice under subsection (1), an authority shall initiate a search of records identified in this subsection to identify the owners of a property interest in the property who are entitled to notice of the quiet title and foreclosure hearing under this section. The authority may enter into a contract with or may request from 1 or more authorized representatives a title search or other title product to identify the owners of a property interest in the property as required under this subsection or to perform the other functions set forth in this section required for the quieting of title to property under this act. The owner of a property interest is entitled to notice under this section if that owner's interest was identifiable by reference to any of the following sources before the date that the authority records the notice under subsection (1):

(a) Land title records in the office of the county register of deeds.

(b) Tax records in the office of the county treasurer.

(c) Tax records in the office of the local assessor.

(d) Tax records in the office of the local treasurer.

(3) An authority may file a single petition with the clerk of the circuit court in which property subject to expedited foreclosure under this section is located listing all property subject to expedited foreclosure by the authority and for which the authority seeks to quiet title. If available to the authority, the list of properties shall include a legal description of, a tax parcel identification number for, and the street address of each parcel of property. The petition shall seek a judgment in favor of the authority against each property listed and shall include a date, within 90 days, on which the authority requests a hearing on the petition. The petition shall request that a judgment be entered vesting absolute title in the authority, without right of redemption for each parcel of property listed, as provided in this section. Prior to the entry of judgment under this section, the authority may request the court to remove property erroneously included in the petition, or any tax delinquent properties redeemed prior to the hearing.

(4) The clerk of the circuit court in which a petition is filed under subsection (3) shall immediately set the date, time, and place for a hearing on the petition for foreclosure. The date shall be set by the clerk and shall not be more than 10 days after the date requested by the authority in the petition. In no event may the clerk schedule the hearing later than 90 days after the filing of a petition by the authority under subsection (3).

(5) After completing the records search under subsection (2), an authority shall determine the address or addresses reasonably calculated to inform those owners of a property interest in property subject to expedited foreclosure under this section of the pendency of the quiet title and foreclosure hearing under subsection (11). If, after conducting the title search, the authority is unable to determine an address reasonably calculated to inform persons with a property interest in property subject to expedited tax foreclosure, or if the authority discovers a deficiency in notice under subsection (10), the following shall be considered reasonable steps by the authority to ascertain the addresses of persons with a property interest in the property subject to expedited foreclosure or to ascertain an address necessary to correct a deficiency in notice under subsection (10):

(a) For an individual, a search of records of the county probate court for the county in which the property is located.

(b) For an individual, a search of the qualified voter file established under section 509o of the Michigan election law, 1954 PA 116, MCL 168.509o, which is authorized by this subdivision.

(c) For a partnership, a search of partnership records filed with the county clerk.

(d) For a business entity other than a partnership, a search of business entity records filed with the corporation division of the department.

(6) Not less than 30 days before the quiet title and foreclosure hearing under subsection (11), the authority shall send notice by certified mail, return receipt requested, of the hearing to the persons identified under subsection (5) with a property interest in property subject to expedited foreclosure. The authority shall also send a notice via regular mail addressed to the “Occupant” for each property subject to expedited foreclosure if an address for the property is ascertainable.

(7) Not less than 30 days before the quiet title and foreclosure hearing under subsection (11), the authority or its authorized representative or authorized agent shall visit each parcel of property subject to expedited foreclosure and post conspicuously on the property notice of the hearing. In addition to the requirements of subsection (8), the notice shall also include the following statement: “THIS PROPERTY HAS BEEN TRANSFERRED TO THE ____________________ LAND BANK FAST TRACK AUTHORITY AND IS SUBJECT TO AN EXPEDITED QUIET TITLE AND FORECLOSURE ACTION. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CONTACT THE LAND BANK FAST TRACK AUTHORITY AT _________________________.”.

(8) The notice required under subsections (6) and (7) shall include:

(a) The date on which the authority recorded under subsection (1) notice of the pending expedited quiet title and foreclosure action.

(b) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the quiet title and foreclosure hearing under subsection (11).

(c) A legal description, parcel number of the property, and the street address of the property, if available.

(d) The person to whom the notice is addressed.

(e) The date and time of the hearing on the petition for foreclosure under subsection (11) and a statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that the judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(9) If the authority is unable to ascertain the address reasonably calculated to inform the owners of a property interest entitled to notice under this section, or is unable to provide notice under subsection (6) or (7), the authority shall provide notice by publication. Prior to the hearing, a notice shall be published for 3 successive weeks, once each week, in a newspaper published and circulated in the county in which the property is located. If no paper is published in that county, publication shall be made in a newspaper published and circulated in an adjoining county. This publication shall substitute for notice under subsection (6) or (7). The published notice shall include all of the following:

(a) A legal description, parcel number of the property, and the street address of the property, if available.

(b) The name of any person not notified under subsection (6) or (7) that the authority reasonably believes may be entitled to notice under this section of the quiet title and foreclosure hearing under subsection (11).

(c) A statement that a person with a property interest in the property may lose his or her interest, if any, as a result of the foreclosure proceeding under subsection (11).

(d) The date and time of the hearing on the petition for foreclosure under subsection (11).

(e) A statement that the judgment of the court may result in title to the property vesting in the authority.

(f) An explanation of any rights of redemption and notice that judgment of the court may extinguish any ownership interest in or right to redeem the property.

(g) The name, address, and telephone number of the authority.

(h) A statement that persons with information regarding the owner or prior owner of any of the properties are requested to contact the authority.

(10) If prior to the quiet title and foreclosure hearing under subsection (11) the authority discovers any deficiency in the provision of notice under this section, the authority shall take reasonable steps in good faith to correct the deficiency before the hearing. The provisions of this section relating to notice of the quiet title and foreclosure hearing are exclusive and exhaustive. Other requirements relating to notice and proof of service under other law, rule, or other legal requirement are not applicable to notice or proof of service under this section.

(11) If a petition for expedited quiet title and foreclosure is filed under subsection (3), before the hearing, the authority shall file with the clerk of the circuit court proof of notice by certified mail under subsection (6), proof of notice by posting on the property under subsection (7), and proof of notice by publication, if applicable. A person claiming an interest in a parcel of property set forth in the petition for foreclosure who desires to contest that petition shall file written objections with the clerk of the circuit court and serve those objections on the authority before the date of the hearing. The circuit court may appoint and utilize as the court considers necessary a special master for assistance with the resolution of any objections to the foreclosure or questions regarding the title to property subject to foreclosure. If the court withholds property from foreclosure, an authority's ability to include the property in a subsequent petition for expedited quiet title and foreclosure is not prejudiced. No injunction shall issue to stay an expedited quiet title and foreclosure action under this section. The circuit court shall enter judgment on a petition to quiet title and foreclosure filed under subsection (3) not more than 10 days after the conclusion of the hearing or contested case, and the judgment shall be effective 10 days after the conclusion of the hearing or contested case. The circuit court's judgment shall specify all of the following:

(a) The legal description and, if known, the street address of the property foreclosed.

(b) That fee simple title to property foreclosed by the judgment is vested absolutely in the authority, except as otherwise provided in subdivisions (c) and (e), without any further rights of redemption.

(c) That all liens against the property, including any lien for unpaid taxes or special assessments, except future installments of special assessments and liens recorded by this state or the authority under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106, are extinguished.

(d) That, except as otherwise provided in subdivisions (c) and (e), the authority has good and marketable fee simple title to the property.

(e) That all existing recorded and unrecorded interests in that property are extinguished, except a visible or recorded easement or right-of-way, private deed restrictions, plat restrictions, or restrictions or other governmental interests imposed under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106.

(f) A finding that all persons entitled to notice and an opportunity to be heard have been provided that notice and opportunity. A person shall be deemed to have been provided notice and an opportunity to be heard if the authority followed the procedures for provision of notice by mail, for visits to property subject to expedited quiet title and foreclosure, and for publication under this section, or if 1 or more of the following apply:

(i) The person had constructive notice of the hearing by acquiring an interest in the property after the date of the recording under subsection (1) of the notice of pending expedited quiet title and foreclosure action.

(ii) The person appeared at the hearing under this subsection or submitted written objections to the clerk of the circuit court under this subsection prior to the hearing.

(iii) Prior to the hearing under this subsection, the person had actual notice of the hearing.

(12) Except as otherwise provided in subsection (11)(c) and (e), fee simple title to property set forth in a petition for foreclosure filed under subsection (3) shall vest absolutely in the authority upon the effective date of the judgment by the circuit court and the authority shall have absolute title to the property. The authority's title is not subject to any recorded or unrecorded lien, except as provided in subsection (11) and shall not be stayed or held invalid except as provided in subsection (13). A judgment entered under this section is a final order with respect to the property affected by the judgment and shall not be modified, stayed, or held invalid after the effective date of the judgment, except as provided in subsection (14).

(13) An authority or a person claiming to have a property interest under subsection (2) in property foreclosed under this section may within 21 days of the effective date of the judgment under subsection (12) appeal the circuit court's order or the circuit court's judgment foreclosing property to the court of appeals. An appeal under this subsection is limited to the record of the proceedings in the circuit court under this section. The circuit court's judgment foreclosing property shall be stayed until the court of appeals has reversed, modified, or affirmed that judgment. If an appeal under this subsection stays the circuit court's judgment foreclosing property, the circuit court's judgment is stayed only as to the property that is the subject of that appeal and the circuit court's judgment foreclosing other property that is not the subject of that appeal is not stayed. To appeal the circuit court's judgment foreclosing property, a person appealing the judgment shall pay to the authority any taxes, interest, penalties, and fees due on the property and provide notice of the appeal to the authority within 21 days after the circuit court's judgment is effective. If the circuit court's judgment foreclosing the property is affirmed on appeal, the amount determined to be due shall be refunded to the person who appealed the judgment. If the circuit court's judgment foreclosing the property is reversed or modified on appeal, the authority shall refund the amount determined to be due to the person who appealed the judgment, if any, and forward the balance to the appropriate taxing jurisdictions in accordance with the order of the court of appeals.

(14) The authority shall record a notice of judgment for each parcel of foreclosed property in the office of the register of deeds for the county in which the foreclosed property is located in a form prescribed by the department of treasury. If an authority records a notice of judgment in error, the authority may subsequently record a certificate of correction. A notice or certificate under this subsection need not be notarized and may be authenticated by a digital signature or other electronic means. After the entry of a judgment foreclosing the property under this section, if the property has not been transferred by the authority, the authority may cancel the foreclosure by recording with the register of deeds of the county in which the property is located a certificate of error in a form prescribed by the department of treasury, if the authority discovers any of the following:

(a) The description of the property used in the expedited quiet title and foreclosure proceeding was so indefinite or erroneous that the foreclosure of the property was void.

(b) An owner of an interest in the property entitled to notice of the expedited quiet title and proceedings against the property under this section was not provided notice sufficient to satisfy the minimum due process requirements of the constitution of this state and the constitution of the United States.

(c) A judgment of foreclosure was entered under this section in violation of an order issued by a United States bankruptcy court.

(15) If a judgment of foreclosure is entered under subsection (12), and all existing recorded and unrecorded interests in a parcel of property are extinguished as provided in subsection (12), the owner of any extinguished recorded or unrecorded interest in that property who claims that he or she did not receive notice of the expedited quiet title and foreclosure action shall not bring an action for possession of the property against any subsequent owner, but may only bring an action to recover monetary damages as provided in this subsection. The court of claims has original and exclusive jurisdiction in any action to recover monetary damages under this subsection. An action to recover monetary damages under this subsection shall not be brought more than 2 years after a judgment for foreclosure is entered under subsection (12). Any monetary damages recoverable under this subsection shall be determined as of the date a judgment for foreclosure is entered under subsection (12) and shall not exceed the fair market value of the interest in the property held by the person bringing the action under this section on that date, less any taxes, interest, penalties, and fees owed on the property as of that date. The right to sue for monetary damages under this subsection shall not be transferable except by testate or intestate succession.

(16) The owner of a property interest with notice of the quiet title and foreclosure hearing under subsection (11) may not assert any of the following:

(a) That notice to the owner was insufficient or inadequate in any way because some other owner of a property interest in the property was not notified.

(b) That any right to redeem tax reverted property was extended in any way because some other person was not notified.

(17) A person holding or formerly holding an interest in tax reverted property subject to expedited foreclosure under this section is barred from questioning the validity of the expedited foreclosure under this section if 1 or more of the following apply:

(a) Prior to the transfer of the property to the authority, the property was deeded to this state under section 67a of the general property tax act, 1893 PA 206, MCL 211.67a, and the person or the person's predecessor in title was notified of a hearing regarding the deeding of the property as required by section 131e of the general property tax act, 1893 PA 206, MCL 211.131e.

(b) Prior to the transfer of the property to the authority, title to the property vested in a foreclosing governmental unit following a circuit court hearing under section 78k of the general property tax act, 1893 PA 206, MCL 211.78k, and the person or the person's predecessor in title was notified of the hearing under section 78i of the general property tax act, 1893 PA 206, MCL 211.78i.

(18) The failure of an authority to comply with any provision of this section shall not invalidate any proceeding under this section if a person with a property interest in property subject to foreclosure was accorded the minimum due process required under the state constitution of 1963 and the constitution of the United States.

(19) It is the intent of the legislature that the provisions of this section relating to the expedited quiet title and foreclosure of property by an authority satisfy the minimum requirements of due process required under the constitution of this state and the constitution of the United States but that the provisions do not create new rights beyond those required under the state constitution of 1963 or the constitution of the United States. The failure of an authority, this state, a political subdivision of this state, or a local unit of government to follow a requirement of this section relating to the expedited quiet title and foreclosure of property held by an authority shall not be construed to create a claim or cause of action against an authority, this state, a political subdivision of this state, or a local unit of government unless the minimum requirements of due process accorded under the state constitution of 1963 or the constitution of the United States are violated.

(20) As used in this section, “authorized representative” includes 1 or more of the following:

(a) A title insurance company or agent licensed to conduct business in this state.

(b) An attorney licensed to practice law in this state.

(c) A person accredited in land title search procedures by a nationally recognized organization in the field of land title searching.

(d) A person with demonstrated experience in the field of searching land title records, as determined by the authority.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.760 Property as site of environmental contamination; information to be provided to department of environmental quality; property subject to certain conditions; liability.

Sec. 10.

(1) If an authority has reason to believe that property held by the authority may be the site of environmental contamination, the authority shall provide the department of environmental quality with any information in the possession of the authority that suggests that the property may be the site of environmental contamination.

(2) If property held by an authority is a facility as defined under section 20101(1)(o) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101, prior to the sale or transfer of the property under this section, the property is subject to all of the following:

(a) Upon reasonable written notice from the department of environmental quality, the authority shall provide access to the department of environmental quality, its employees, its contractors, and any other person expressly authorized by the department of environmental quality to conduct response activities at the property. Reasonable written notice under this subdivision may include, but is not limited to, notice by electronic mail or facsimile, if the authority consents to notice by electronic mail or facsimile prior to provision of notice by the department of environmental quality.

(b) If requested by the department of environmental quality to protect public health, safety, and welfare or the environment, the authority shall grant an easement for access to conduct response activities on the property as authorized under chapter 7 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20302.

(c) If requested by the department of environmental quality to protect public health, safety, and welfare or the environment, the authority shall place and record deed restrictions on the property as authorized under chapter 7 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20302.

(d) The department of environmental quality may place an environmental lien on the property as authorized under section 20138 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20138.

(3) For purposes of part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, an authority shall be considered a local unit of government. Except as provided under parts 111, 115, and 315 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11101 to 324.11153, 324.11501 to 324.11550, and 324.31501 to 324.31529, the acquisition or control of property through tax delinquent forfeiture, foreclosure, or sale, abandonment, court order, circumstances in which the authority has acquired title or control of the property under this act, or by a transfer of the property to the authority by this state, an agency or department of this state, or any local unit of government of this state shall not subject the authority to liability under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106, unless the authority is responsible for an activity causing a release on the property or other activity giving rise to liability under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106. This subsection shall not be considered to restrict or diminish any protection from liability that is otherwise available to the authority under the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.761 Waste of or unlawful removal of property; restraining order.

Sec. 11.

(1) An authority may institute a civil action to prevent, restrain, or enjoin the waste of or unlawful removal of any property from tax reverted property or other real property held by the authority.

(2) A circuit court may, on application, order the purchaser of any real property sold by an authority under this act in possession of the property.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.762 Authority as party to civil action.

Sec. 12.

An authority shall be made a party to any action or proceeding instituted for the purpose of setting aside title to property held by the authority, the sale of property by the authority, or an expedited foreclosure under section 9. A hearing in any such proceeding shall not be held until the authority is served with process and proper proof of service is filed.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.763 Property of authority as public property.

Sec. 13.

Property of an authority is public property devoted to an essential public and governmental function and purpose. Income of the authority is considered to be for a public and governmental purpose. The property of the authority and its income and operation are exempt from all taxes and special assessments of this state or a local unit of government of this state. Bonds or notes issued by the authority, and the interest on and income from those bonds and notes, are exempt from all taxation of this state or a local unit of government.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.764 Construction, intent, and scope of act.

Sec. 14.

(1) This act shall be construed liberally to effectuate the legislative intent and the purposes as complete and independent authorization for the performance of each and every act and thing authorized by this act, and all powers granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers. In the exercise of its powers and duties under this act and its powers relating to property held by the authority, the authority shall have complete control as fully and completely as if it represented a private property owner and shall not be subject to restrictions imposed on the authority by the charter, ordinances, or resolutions of a local unit of government.

(2) Unless permitted by this act or approved by an authority, any restrictions, standards, conditions, or prerequisites of a city, village, township, or county otherwise applicable to an authority and enacted after the effective date of this act shall not apply to an authority. This subsection is intended to prohibit special local legislation or ordinances applicable exclusively or primarily to an authority and not to exempt an authority from laws generally applicable to other persons or entities.

(3) The provisions of this act apply notwithstanding any resolution, ordinance, or charter provision to the contrary. This section is not intended to exempt an authority from local zoning or land use controls, including, but not limited to, those controls authorized under the city and village zoning act, 1921 PA 207, MCL 125.581 to 125.600, the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, or 1945 PA 344, MCL 125.71 to 125.84.

(4) The transfer to an authority of tax reverted property, the title to which involuntarily vested in this state under section 67a of the general property tax act, 1893 PA 206, MCL 211.67a, in a foreclosing governmental unit under section 78m(7) of the general property tax act, 1893 PA 206, MCL 211.78m, or in a qualified city pursuant to procedures established under the charter or ordinances of the qualified city, shall be construed as an involuntary transfer of property to the authority. After a transfer described in this subsection, the authority shall be deemed to have assumed any governmental immunity or other legal defenses of this state, the foreclosing governmental unit, or the local unit of government related to the property and the manner in which title to the property was held by this state or the local unit of government.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.765 Land bank fast track authority; creation; powers and duties; staffing; cooperation with state departments and agencies.

Sec. 15.

(1) The land bank fast track authority is created as a public body corporate and politic within the department.

(2) The state authority shall exercise its powers, duties, functions, and responsibilities independently of the director of the department. The budgeting, procurement, and related administrative or management functions of the state authority shall be performed under the direction and supervision of the director of the department. The state authority may contract with the department for the purpose of maintaining the rights and interests of the state authority.

(3) Subject to available appropriations, if requested by the state authority, the department shall provide staff and other support to the state authority sufficient to carry out its duties, powers, and responsibilities.

(4) All departments and agencies of state government shall provide full cooperation to the state authority in the performance of its duties, powers, and responsibilities.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.766 Board of directors; membership; appointment; terms; oath; removal; vacancy; election of chairperson and vice-chairperson; designation of representative; discharge of duties.

Sec. 16.

(1) The purposes, powers, and duties of the state authority are vested in and shall be exercised by a board of directors. The authority board shall consist of 7 members. The governor shall appoint 4 residents of this state as members of the authority board. The members of the authority board shall serve terms of 4 years. In appointing the initial members of the authority board, the governor shall designate 2 to serve for 4 years, 1 to serve for 3 years, and 1 to serve for 2 years. All of the following shall also serve as members of the authority board:

(a) The director of the department or his or her designee.

(b) The chief executive officer of the Michigan economic development corporation or his or her designee.

(c) The executive director of the Michigan state housing development authority or his or her designee.

(2) Upon appointment to the authority board under subsection (1) and upon the taking and filing of the constitutional oath of office prescribed in section 1 of article XI of the state constitution of 1963, a member of the authority board shall enter the office and exercise the duties of the office. A member of the authority board may be removed by the governor as provided in section 10 of article V of the state constitution of 1963.

(3) Regardless of the cause of a vacancy on the authority board, the governor shall fill a vacancy in the office by appointment in the same manner as an appointment under subsection (1). A vacancy shall be filled for the balance of the unexpired term of the office. A member of the authority board shall hold office until a successor has been appointed and qualified.

(4) The authority board shall elect a chairperson and a vice-chairperson from among its members. Members of the authority board shall serve without compensation, but shall be reimbursed for actual and necessary expenses.

(5) A state officer or director who is a member of the authority board may designate a representative from his or her department or agency as a voting member of the authority board for 1 or more meetings.

(6) A member of the authority board, officer, employee, or agent of the state authority shall discharge the duties of his or her position in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the duties of his or her position, a member of the authority board or an officer, employee, or agent, when acting in good faith, may rely upon the opinion of counsel for the state authority, upon the report of an independent appraiser selected with reasonable care by the board, or upon financial statements of the authority represented to the member of the authority board or officer, employee, or agent of the state authority to be correct by the president or the officer of the state authority having charge of its books or account, or stated in a written report by a certified public accountant or firm of certified public accountants fairly to reflect the financial condition of the state authority.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.767 Executive director; appointment; eligibility; oath; duties.

Sec. 17.

The governor shall appoint a person to serve as the executive director of the state authority. A member of the authority board is not eligible to hold the position of executive director. Before entering upon the duties of his or her office, the executive director shall take and file the constitutional oath of office provided in section 1 of article XI of the state constitution of 1963. Subject to the approval of the authority board, the executive director shall supervise, and be responsible for, the performance of the functions of the state authority under this act. The executive director shall attend the meetings of the authority board and shall provide the authority board and the governing body of the state authority a regular report describing the activities and financial condition of the state authority. The executive director shall furnish the authority board with information or reports governing the operation of the state authority as the authority board requires.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.768 Land bank fast track fund; creation; receipt of money or other assets; transfer of money in urban land assembly loan fund; loan repayments; money remaining in fund; expenditures; disposition of proceeds.

Sec. 18.

(1) The land bank fast track fund is created under the jurisdiction and control of the state authority and may be administered to secure any notes and bonds of the state authority.

(2) The state authority may receive money or other assets from any source for deposit into the fund. The state treasurer shall transfer all money in the urban land assembly loan fund created under former 1981 PA 171 to the fund, and close the urban land assembly loan fund. Any loan repayments that would otherwise be made to the urban land assembly loan fund shall be made to the fund.

(3) The state authority shall credit to the fund interest and earnings from fund investments.

(4) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to any other fund.

(5) The state authority shall expend money from the fund only for 1 or more of the following:

(a) Costs to clear or quiet title to property held by the state authority.

(b) To repay a loan made to the state authority under section 2f of 1855 PA 105, MCL 21.142f.

(c) Any other purposes provided in this act.

(6) The state authority shall deposit into the fund all money it receives from the sale or transfer of property under this act, subject to section 8. The state authority shall credit to the fund the proceeds of the sale of notes or bonds to the extent provided for in the authorizing resolution of the state authority, and any other money made available to the state authority for the purposes of the fund.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004 ;-- Am. 2016, Act 116, Eff. Aug. 8, 2016



Section 124.769 Borrowing money and issuing bonds or notes.

Sec. 19.

(1) The state authority may borrow money and issue bonds or notes for the following purposes:

(a) To provide sufficient funds for achieving the state authority's purposes and objectives or incident to and necessary or convenient to carry out the state authority's purposes and objectives, including necessary administrative costs.

(b) To refund bonds or notes of the state authority issued under this act, by the issuance of new bonds, whether or not the bonds or notes to be refunded have matured or are subject to prior redemption or are to be paid, redeemed, or surrendered at the time of the issuance of the refunding bonds or notes; and to issue bonds or notes partly to refund the bonds or notes and partly for any other purpose provided for by this section.

(c) To pay the costs of issuance of bonds or notes under this act; to pay interest on bonds or notes becoming payable before the receipt of the first revenues available for payment of that interest as determined by the authority board; and to establish, in full or in part, a reserve for the payment of the principal and interest on the bonds or notes in the amount determined by the authority board.

(2) The bonds and notes, including, but not limited to, commercial paper, shall be authorized by resolution adopted by the authority board, shall bear the date or dates, and shall mature at the time or times not exceeding 50 years from the date of issuance, as the resolution may provide. The bonds and notes shall bear interest at the rate or rates as may be set, reset, or calculated from time to time, or may bear no interest, as provided in the resolution. The bonds and notes shall be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be transferable, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of prior redemption at the option of the state authority or the holders of the bonds and notes as the resolution or resolutions may provide. The bonds and notes of the state authority may be sold at public or private sale at the price or prices determined by the state authority. Bonds and notes may be sold at a discount.

(3) Bonds or notes may be 1 or more of the following:

(a) Made the subject of a put or agreement to repurchase by the state authority or others.

(b) Secured by a letter of credit or by any other collateral that the resolution may authorize.

(c) Reissued by the state authority once reacquired by the state authority pursuant to any put or repurchase agreement.

(4) The state authority may authorize by resolution any member of the board to do 1 or more of the following:

(a) Sell and deliver, and receive payment for notes or bonds.

(b) Refund notes or bonds by the delivery of new notes or bonds whether or not the notes or bonds to be refunded have matured, are subject to prior redemption, or are to be paid, redeemed, or surrendered at the time of the issuance of refunding bonds or notes.

(c) Deliver notes or bonds, partly to refund notes or bonds and partly for any other authorized purposes.

(d) Buy notes or bonds issued at not more than the face value of the notes or bonds.

(e) Approve interest rates or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment dates, redemption rights at the option of the state authority or the holder, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(5) Except as may otherwise be expressly provided by the state authority, every issue of its notes or bonds shall be general obligations of the state authority payable out of revenues, properties, or money of the state authority, subject only to agreements with the holders of particular notes or bonds pledging particular receipts, revenues, properties, or money as security for the notes or bonds.

(6) The notes or bonds of the state authority are negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, subject only to the provisions of the notes or bonds for registration.

(7) Bonds or notes issued by the state authority are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The issuance of bonds and notes under this act is subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177. The bonds or notes issued by the state authority are not required to be registered. A filing of a bond or note of the state authority is not required under the uniform securities act, 1964 PA 265, MCL 451.501 to 451.818.

(8) A bond or note issued by the state authority shall contain on its face a statement to the effect that the state authority is obligated to pay the principal of and the interest on the bond or note only from revenue or funds of the state authority pledged for the payment of principal and interest and that this state is not obligated to pay that principal and interest and that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on the bond or note.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.770 Transfer of property from state administrative board.

Sec. 20.

(1) The state administrative board may transfer to the state authority tax reverted property owned or under control of this state, on terms and conditions the state administrative board considers appropriate and consistent with the provisions of this act. A transfer of property by the state administrative board under this section is subject only to the terms and conditions imposed by the state administrative board and is not subject to section 2101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2101.

(2) The state administrative board shall transfer and convey to the state authority, subject to the conditions and restrictions of this section, the surplus state real property described in this section, including all options, easements, rights-of-way, and all improvements to the property except as noted in this section. All of the following described state surplus real property shall be transferred to the state authority under this section:

(a) Land in the City of Southgate, Wayne County, Michigan, described as: That part of the southwest 1/4 and of the southeast 1/4 of section 35, town 3 south, range 10 east, City of Southgate, County of Wayne, State of Michigan, described as: Beginning at the south 1/4 corner of section 35, town 3 south, range 10 east; thence north 89 degrees 29 minutes 52 seconds west 377.03 feet along the south line of said section 35; thence north 00 degrees 07 minutes 38 seconds east 1950.98 feet to centerline of Frank and Poet Drain; thence south 63 degrees 23 minutes 08 seconds east 15.60 feet along centerline of Frank and Poet Drain; thence south 37 degrees 03 minutes 54 seconds east 61.06 feet along centerline of Frank and Poet Drain; thence south 54 degrees 43 minutes 11 seconds east 78.36 feet along centerline of Frank and Poet Drain; thence south 50 degrees 32 minutes 05 seconds east 47.65 feet along centerline of Frank and Poet Drain; thence south 35 degrees 20 minutes 50 seconds east 67.52 feet along centerline of Frank and Poet Drain; thence south 63 degrees 46 minutes 49 seconds east 32.66 feet along centerline of Frank and Poet Drain; thence south 45 degrees 25 minutes 00 seconds east 71.96 feet along centerline of Frank and Poet Drain; thence south 61 degrees 13 minutes 05 seconds east 61.73 feet along centerline of Frank and Poet Drain; thence south 50 degrees 50 minutes 08 seconds east 41.80 feet along centerline of Frank and Poet Drain; thence south 44 degrees 20 minutes 22 seconds east 33.12 feet along centerline of Frank and Poet Drain; thence south 29 degrees 37 minutes 15 seconds east 34.98 feet along centerline of Frank and Poet Drain; thence south 05 degrees 34 minutes 10 seconds east 49.66 feet along centerline of Frank and Poet Drain; thence south 28 degrees 00 minutes 22 seconds west 36.63 feet along centerline of Frank and Poet Drain; thence south 33 degrees 24 minutes 36 seconds east 119.14 feet along centerline of Frank and Poet Drain; thence north 67 degrees 59 minutes 35 seconds east 50.70 feet along centerline of Frank and Poet Drain; thence north 88 degrees 16 minutes 46 seconds east 484.63 feet along centerline of Frank and Poet Drain; thence south 80 degrees 13 minutes 42 seconds east 53.20 feet along centerline of Frank and Poet Drain to east line of west 1/2 of west 1/2 of southeast 1/4 of section 35; thence north 00 degrees 07 minutes 12 seconds east 106.82 feet along above noted east line; thence south 57 degrees 15 minutes 29 seconds east 449.51 feet to south 1/16 line of section 35; thence north 89 degrees 37 minutes 15 seconds west 50.00 feet along south 1/16 line of section 35; thence south 00 degrees 04 minutes 09 seconds west 1311.05 feet to south line of section 35; thence north 89 degrees 22 minutes 00 seconds west 989.22 feet along south line of section 35 to point of beginning.

(3) Proceeds from the sale of property transferred to the state authority under this section shall be deposited in the fund and expended for purposes of this act.

(4) The governor may direct a department or agency of this state to prepare or record any documents necessary to evidence the transfer of property to the state authority under this section.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.771 Dissolution of authority.

Sec. 21.

If the state authority has completed the purposes for which it was organized, the authority board, by vote of at least 5 directors and with the written consent of the governor, may provide for the dissolution of the state authority and may provide for the transfer of any property held by the state authority to another authority or state agency. Upon the dissolution of the state authority, any remaining balance in the fund shall be transferred to the general fund of this state.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.772 Biennial report.

Sec. 22.

The state authority shall report biennially to the legislature on the activities of the state authority.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.773 Intergovernmental agreements.

Sec. 23.

(1) An authority may enter into an intergovernmental agreement with the Michigan economic development corporation for the joint exercise of powers and duties under this act, of the powers and duties of the authority and the Michigan economic development corporation, and for the provision of economic development services related to the activities of the authority.

(2) An authority may enter into an intergovernmental agreement with the Michigan state housing development authority for the joint exercise of powers and duties under this act, of the powers and duties of the authority and the Michigan state housing development authority, and for the provision of redevelopment services related to the activities of the authority.

(3) A county, city, qualified city, township, or village may enter into an intergovernmental agreement with the state authority providing for the transfer to the authority of tax reverted property held by the county, city, township, or village, for title clearance, for the disposition of the proceeds from the sale of the property, and for other activities authorized under this act, including the return or transfer of property under the control of the authority to the county, city, township, or village. An intergovernmental agreement under this subsection may not provide for a separate legal or administrative entity to administer or execute the agreement under section 7 of the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.507.

(4) A county foreclosing governmental unit may, with the approval of the board of commissioners for that county and, if that county has an elected county executive, with the concurrence of the elected county executive, enter into an intergovernmental agreement with the state authority providing for the exercise of the powers, duties, functions, and responsibilities of an authority under this act and for the creation of a county authority to exercise those functions. If a county authority is created under this subsection, the treasurer of the county shall be a member of the authority board.

(5) A qualified city may enter into an intergovernmental agreement with the state authority providing for the exercise of the powers, duties, functions, and responsibilities of an authority under this act and for the creation of a local authority to exercise those functions.

(6) An intergovernmental agreement under subsection (4) or (5) shall provide for all of the following:

(a) The incorporation of a county or local authority as a public body corporate.

(b) The name of the authority.

(c) The size of the initial governing body of the county or local authority, which shall be composed of an odd number of members.

(d) The qualifications, method of selection, and terms of office of the initial board members.

(e) A method for the adoption of articles of incorporation by the governing body of the county or local authority.

(f) A method for the distribution of proceeds from the activities of the county or local authority.

(g) A method for the dissolution of the local or county authority and for the withdrawal from the authority of any governmental agencies involved.

(h) Any other matters considered advisable by the participating governmental agencies, consistent with this act.

(7) If under the charter of a qualified city the qualified city collects delinquent city real property taxes and does not return the delinquent taxes to the treasurer of the county in which the qualified city is located under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, any of the following property held by the qualified city may be transferred to a local authority:

(a) Tax delinquent real property for which a lien has been deemed sold to a city department director under the charter or ordinances of the qualified city, except for property that was deeded to a department director less than 2 years before the proposed transfer to the local authority.

(b) Tax delinquent real property held by the city that has been foreclosed by the qualified city and for which title has vested in the city pursuant to procedures established under the charter or ordinances of the qualified city.

(c) Any tax reverted property owned or under the control of the qualified city.

(8) A qualified city may authorize the transfer with or without consideration of any real property or interest in real property to a local authority including, but not limited to, tax reverted property or interests in tax reverted property held or acquired after the creation of the local authority by the qualified city, with the consent of the local authority.

(9) A qualified city and any agency or department of a qualified city, or any other official public body, may do 1 or more of the following:

(a) Anything necessary or convenient to aid a local authority in fulfilling its purposes under this act.

(b) Lend, grant, transfer, appropriate, or contribute funds to a local authority in furtherance of its purposes.

(c) Lend, grant, transfer, or convey funds to a local authority that are received from the federal government or this state or from any nongovernmental entity in aid of the purposes of this act.

(10) A local authority may reimburse advances made by a qualified city under subsection (9) or by any other person for costs eligible to be incurred by the local authority with any source of revenue available for use of the local authority under this act and enter into agreements related to these reimbursements. A reimbursement agreement under this subsection is not subject to section 305 of the revised municipal finance act, 2001 PA 34, MCL 141.2305.

(11) A local authority may enter into agreements with the county treasurer of the county in which the qualified city is located for the collection of property taxes or the enforcement and consolidation of tax liens within that qualified city for any property or interest in property transferred to the local authority.

(12) Unless specifically reserved or conditioned upon the approval of the governing body of a qualified city, all powers granted under this act to a local authority may be exercised by the local authority without the approval of the governing body of the qualified city, notwithstanding any charter, ordinance, or resolution to the contrary.

(13) Prior to its effectiveness, an intergovernmental agreement under this section shall be filed with the county clerk of each county where a party to the agreement is located and with the secretary of state.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004



Section 124.774 Authority created under MCL 124.773; borrowing money and issuing bonds or notes.

Sec. 24.

(1) By resolution of its board, an authority created under section 23 may borrow money and issue bonds and notes, subject to limitations set forth in this section, for the purpose of achieving the purposes of and objectives incident to and necessary or convenient to carry out the purposes and objectives of the authority, including, but not limited to, necessary administrative and operational costs. The bonds or notes shall mature in not more than 30 years and shall bear interest and be sold and be payable in the manner and upon the terms and conditions determined, or within the parameters specified, by the authority in the resolution authorizing issuance of the bonds or notes. The bonds or notes may include capitalized interest, an amount sufficient to fund costs of the issuance of the bonds or notes, and a sum to provide a reasonable reserve for payment of principal and interest on the bonds or notes. Bonds or notes issued under this section are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The resolution authorizing the obligations shall create a lien on revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds or notes may be issued of equal standing and parity of lien as to revenues pledged under the resolution.

(2) The qualified city or county which authorized the formation of an authority under section 23 may by a majority vote of its governing body make a limited tax pledge to support the authority's bonds or notes, or if authorized by the voters of the qualified city or county, may pledge its unlimited tax full faith and credit for the payment of principal of and interest on the authority's bonds or notes.

(3) The bonds or notes issued under this section shall be secured by 1 or more sources of revenue available to the authority, as provided by resolution of the authority, including revenues available to the authority under the tax reverted property clean title act.

(4) The bonds and notes of the authority may be invested in by the state treasurer and all other public officers, state agencies, and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by the state treasurer and all other public officers and the agencies and political subdivisions of this state for 1 or more of the purposes for which the deposit of bonds or notes is authorized. The authorization granted by this section is supplemental and in addition to all other authority granted by law.

(5) The net present value of the principal and interest to be paid on an obligation issued by or incurred by the authority to refund an obligation incurred under this section, including the cost of issuance, shall be less than the net present value of the principal and interest to be paid on the obligation being refunded as calculated using a method approved by the department of treasury.

(6) An obligation issued by an authority under this section shall not appreciate in principal amount or be sold at a discount of more than 10% unless the obligation of the authority is issued to this state, an agency of this state, the county, or the qualifying city.

(7) Bonds and notes issued by an authority under this section and the interest on and income from the bonds and notes are exempt from taxation by this state or a political subdivision of this state.

(8) This section does not apply to a loan under section 2f of 1855 PA 105, MCL 21.142f.

History: 2003, Act 258, Imd. Eff. Jan. 5, 2004









E.R.O. No. 2014-3 EXECUTIVE REORGANIZATION ORDER (124.781 - 124.781)

Section 124.781 Transfer of powers and duties of board of directors and office of the executive director of state land bank fast track authority to office of executive director of Michigan state housing development authority; abolishment of board of directors and office of executive director of state land bank fast track authority.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration; and

WHEREAS, there is a continuing need to reorganize functions among state departments to ensure efficient administration and effectiveness of government; and

WHEREAS, programs, agencies, and commissions should be placed among the principal departments on a consistent logical basis in order to ensure the most efficient use of public dollars and more streamlined services;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Land Bank Fast Track Act" means 2003 PA 258.

B. "Michigan State Housing Development Authority" means the public body corporate and politic created under Section 21 of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1421.

C. "State Land Bank Fast Track Authority" means the public body corporate and politic created under Section 15 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.765.

D. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

II. TRANSFER OF AUTHORITY

A. Except as provided in paragraph I of this section, any and all authority, powers, duties, responsibilities and functions of the Board of Directors of the State Land Bank Fast Track Authority, established by MCL 124.766, and the office of the executive director of the State Land Bank Fast Track Authority, established by MCL 124.767, are transferred to the office of the Executive Director of the Michigan State Housing Development Authority.

B. The Board of Directors of the State Land Bank Fast Track Authority is abolished.

C. The office of executive director of the State Land Bank Fast Track Authority is abolished.

D. The State Land Bank Fast Track Authority shall continue to exist as an autonomous entity within the Michigan State Housing Development Authority. The statutory powers, duties, and functions of the State Land Bank Fast Track Authority shall be exercised independently of the Michigan State Housing Development Authority.

E. Nothing in this Order shall be construed to affect the status of moneys of the State Land Bank Fast Track Authority or the Land Bank Fast Track Authority Fund established by Section 18 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.768. Funds of the State Land Bank Fast Track Authority remain funds of the State Land Bank Fast Track Authority and shall be accounted for separately from the funds of the Michigan State Housing Development Authority.

F. The Michigan State Housing Development Authority shall not be responsible for the financial or other obligations of the State Land Bank Fast Track Authority, nor shall it be liable for claims asserted against the State Land Bank Fast Track Authority.

G. Nothing in this Order shall be construed to affect the status of moneys of the Michigan State Housing Development Authority. Moneys of the Michigan State Housing Development Authority are not moneys of this state and shall continue to be non-state funds. State funds appropriated to the Michigan State Housing Development Authority lose their identity as state funds upon payment to the Michigan State Housing Development Authority and become public funds of the Michigan State Housing Development Authority under the control of the Michigan State Housing Development Authority. Funds established by or within the Michigan State Housing Development Authority are public trust funds administered by the Michigan State Housing Development Authority.

H. Nothing in this Order shall be construed to impair the obligation of any bond or note issued by or on behalf of the Michigan State Housing Development Authority. Bonds and notes issued by or on behalf of the Michigan State Housing Development Authority are obligations of the Michigan State Housing Development Authority and not obligations of this state.

I. The transfer of the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Land Bank Fast Track Authority with respect to issuance of bonds or notes to the Michigan Finance Authority pursuant to Section IV.L.1. of Executive Order 2010-2 is ratified and confirmed.

III. IMPLEMENTATION OF TRANSFERS

A. The Executive Director of the Michigan State Housing Development Authority shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the Executive Director of the Michigan State Housing Development Authority in such ways as to promote efficient administration.

C. All rules, orders, contracts, plans, and agreements relating to the functions transferred by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended, or rescinded.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state’s financial management system as necessary for the implementation of this Order.

E. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

F. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective 60 days after the filing of this Order.

History: 2014, E.R.O. No. 2014-3, Eff. July 22, 2014









Chapter 125 - Planning, Housing, and Zoning

Act 302 of 1947 ECONOMIC DEVELOPMENT (125.1 - 125.8)



Act 281 of 1945 REGIONAL PLANNING (125.11 - 125.25)

Section 125.11 Regional planning; definitions.

Sec. 1.

For the purpose of this act certain terms are defined as provided in this section. Wherever appropriate the singular includes the plural and the plural includes the singular. The terms “local governmental units” or “local units” shall include cities, villages, other incorporated political subdivisions, counties, school districts, special authorities, townships, or any legally constituted governing body responsible for the exercise of governmental functions within a political subdivision of the state.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.11



Section 125.12 Regional planning commission; creation; service by members of county board of commissioners.

Sec. 2.

Regional planning commissions may be created by resolution by 2 or more legislative bodies of any local governmental units desiring to create a regional planning commission. Members of county boards of commissioners shall not be prohibited from serving on a commission created hereby.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.12 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952 ;-- Am. 1976, Act 427, Imd. Eff. Jan. 11, 1977



Section 125.13 Regional planning commissions; limit of jurisdiction.

Sec. 3.

The boundaries of the area which are to define the limit of jurisdiction of the regional planning commission shall be established by the resolutions of the participating legislative bodies. The boundaries of this area need not be coincident with the boundaries of any single governmental subdivision or group of subdivisions which are to be included in the area, but may include all or such portions of any governmental subdivision.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.13 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952



Section 125.14 Regional planning commission; per diem allowance and mileage; reimbursement for actual expenses.

Sec. 4.

A member of the regional planning commission may receive a per diem allowance and mileage as is established and paid by the regional commission or, if a per diem allowance or mileage is not established and paid by the regional commission, as is established and paid by the local unit appointing that member for each meeting attended and may be reimbursed for not more than actual expenses incurred as a member of the commission in carrying out the work of the commission. The mileage and reimbursement for not more than actual expenses established under this section shall not exceed the standardized travel regulations of the department of management and budget.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.14 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952 ;-- Am. 1976, Act 427, Imd. Eff. Jan. 11, 1977 ;-- Am. 1989, Act 129, Imd. Eff. June 28, 1989



Section 125.15 Regional planning commissions; chairman; rules of procedure; records.

Sec. 5.

Each regional planning commission shall elect its own chairman and establish its own rules of procedure, and may create and fill such other offices as it may determine necessary. It shall keep a record of its resolutions, transactions, findings and determinations, which records shall be a public record.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.15 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952



Section 125.16 Regional planning commissions; director and employees.

Sec. 6.

The regional planning commission may appoint a director and such employees as it may deem necessary for its work and may hire such experts and consultants for part time or full time service as may be necessary for the prosecution of its responsibilities.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.16



Section 125.17 Aid from governmental agencies.

Sec. 7.

Aid for the purpose of accomplishing the objectives of the regional planning commission may be accepted from all governmental agencies whether local, state or federal, if the conditions under which such aid is furnished are not incompatible with the other provisions of this act.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.17



Section 125.18 Appointment of advisory committees or councils.

Sec. 8.

The regional planning commission may appoint advisory committees or councils whose membership may consist of individuals whose experience, training or interest in the program may qualify them to lend valuable assistance to the regional planning commission by acting in an advisory capacity in consulting with the regional planning commission on technical and special phases of the program. Members of such advisory bodies shall receive no compensation for their services but may be reimbursed for actual expenses incurred in the performance of their duties.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.18



Section 125.19 Regional planning commission; powers; annual report; service charge to local governmental unit.

Sec. 9.

(1) A regional planning commission may conduct all types of research studies, collect and analyze data, prepare maps, charts, and tables, and conduct all necessary studies for the accomplishment of its other duties; may make and coordinate the development of plans for the physical, social, and economic development of the region, and may adopt, by resolution of its governing body, a plan or the portion of a plan so prepared or any objective consistent with a plan as its official recommendation for the development of the region; may publicize and advertise its purposes, objectives, and findings, and may distribute reports on its purposes, objectives, and findings; may, by resolution of its governing body and with the consent of the affected governmental units, or other public or private bodies, provide services to participating local governmental units, the state, and to other public and private bodies and citizens in matters relative to its functions, plans, and objectives provided those services are not available through the private sector at a competitive cost; may charge the recipients of its services a reasonable fee for those services; and may act as a coordinating agency for programs and activities of public and private bodies and citizens as they relate to its objectives. A regional planning commission shall make an annual report of its activities to the legislative bodies of the participating local governmental units.

(2) Notwithstanding subsection (1), a local governmental unit may not be charged for a service provided by a regional planning commission pursuant to subsection (1) unless the charge is accepted by a vote of the legislative body of that governmental unit.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.19 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952 ;-- Am. 1982, Act 156, Imd. Eff. May 18, 1982



Section 125.20 Access to records and information.

Sec. 10.

The regional planning commission shall be given access to all studies, reports, surveys, records, and all other information and material in the possession of such governmental agencies as shall be required by the regional planning commission for the accomplishment of its objectives.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.20



Section 125.21 Local subdivisions; adoption of plans of regional commission.

Sec. 11.

Local governmental subdivisions, whether active participants in the work of the regional planning commission or not, may adopt all or any portion of the plans prepared and adopted by the regional planning commission by following those procedures specified by act of the legislature or by local charter for the adoption of an official master plan.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.21



Section 125.22 Local subdivisions; allocation of funds.

Sec. 12.

For the purpose of providing funds to meet the expenses of a regional planning commission any local governmental unit participating in the formation, functioning and support of the regional planning commission or any other local governmental unit wishing to contribute thereto may allocate funds for the purpose by official act of its legislative body. The proportion of the total amount of funds to be so provided by each participating local governmental unit may be suggested by the regional planning investigating committee or prepared as a proposed budget by the regional planning commission and submitted to the legislative bodies of the participating local governmental units. Each legislative body of the participating governmental units may appropriate its share of the funds to be allocated for the use of the regional planning commission by the adoption of a legislative act which is identical with a similar act or acts as adopted by the other participating local governmental units. The services of personnel, the use of equipment and office space, and the provision of special services, may be accepted from any participating local governmental unit and may be considered a part of the financial support of that governmental unit.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.22 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952



Section 125.23 Regional planning commission; acceptance of gifts and grants; disposition of funds received from governmental agencies; restrictions.

Sec. 13.

(1) A regional planning commission may accept gifts and grants from public or private individuals or agencies if the conditions under which the grants are made are in accordance with the accomplishment of the objectives of the regional planning commission.

(2) A regional planning commission may lend, grant, transfer, or convey funds received from all federal, state, or local governmental agencies, as permitted by law, subject to applicable restrictions affecting the use of those funds.

History: 1945, Act 281, Eff. Sept. 6, 1945 ;-- CL 1948, 125.23 ;-- Am. 1952, Act 194, Eff. Sept. 18, 1952 ;-- Am. 1982, Act 156, Imd. Eff. May 18, 1982



Section 125.24 Transfer of functions to regional council of government; vote required; grants-in-aid.

Sec. 14.

The regional planning commission as constituted under this act may transfer by interlocal agreement or contract its activities, functions, programs, staff, moneys, properties, and any other liabilities or assets to a regional council of government hereinafter created. This transfer must be authorized by a majority vote of the governing body of the regional planning commission and submitted to each local governmental unit participating as a member of the regional planning commission. The local legislative body of each local governmental unit participating as a member of the regional planning commission must authorize and concur in the transfer by majority vote.

In the event of such transfer, the council shall be entitled to receive and disburse all grants-in-aid and other revenues that would otherwise be available to the regional planning commission.

History: Add. 1967, Act 87, Eff. Nov. 2, 1967



Section 125.25 Research studies and plans; review by office of planning coordination.

Sec. 15.

Research studies and plans for the physical, social and economic development of the region which are prepared by the regional planning commissions pursuant to section 9 shall be forwarded as soon as is practical and prior to adoption in whole or in part to the office of planning coordination of the executive office of the governor for review and comment.

History: Add. 1967, Act 87, Eff. Nov. 2, 1967






Act 285 of 1931 MUNICIPAL PLANNING (125.31 - 125.45)

Compiler's Notes: Subsection (2) of MCL 125.3885 of Act 33 of 2008 provides that any plan adopted or amended under an act repealed under subsection (1) of MCL 125.3885 is subject to subsection (1) of MCL 125.3881.



Act 222 of 1943 CERTIFICATION OF CITY AND VILLAGE PLATS (125.51 - 125.55)

Section 125.51 Municipal planning commission; authorization to certify plats; estimate of time period for land acquisitions.

Sec. 1.

After the planning commission of any city or village shall have lawfully adopted a master plan for the physical development of the municipality or of 1 or more major sections or divisions thereof, it shall have the power to make or cause to be made and certify to the legislative body of such municipality, from time to time, detailed and precised plats, each showing the exact location of the proposed future outside lines of 1 or more new, extended or widened streets, avenues, places or other public ways, or of 1 or more parks, playgrounds or other public grounds or extensions thereof shown on such adopted master plan. At the time of each such certification to the legislative body, the commission shall transmit an estimate of the time period within which the land acquisitions for public use indicated on the certified plat should be accomplished. The making or certifying of such a plat by the commission shall not in and of itself constitute or be deemed to constitute the opening and establishment of any street or the taking or acceptance of any land for any of the aforesaid purposes.

History: 1943, Act 222, Eff. July 30, 1943 ;-- CL 1948, 125.51



Section 125.52 Adoption by legislative body; notice before consideration; modifications; disapproval; failure to report within 30 days deemed approval.

Sec. 2.

The legislative body of any city or village may by ordinance adopt any such precised plat certified to it by the planning commission as provided in section 1: Provided, That notice of time and place when and where it shall be considered for final passage shall be sent by mail to the record owners of land located within or abutting on the new lines of such proposed streets, ways, places, parks, playgrounds or other public grounds or extensions thereof designated on the plat. Any modification of such certified plat before passage of the adopting ordinance, and any amending ordinance originating in the legislative body shall be submitted to the planning commission for its approval: Provided, That in case of disapproval the commission shall communicate its reasons therefor to the legislative body which shall thereafter have the power to overrule such disapproval by a recorded vote of not less than 2/3 of its entire membership. Failure of the planning commission to report on any such modification or amendment within 30 days shall be deemed to constitute an approval thereof. The adoption of any such certified plat by ordinance, or by amending ordinance, shall not in and of itself constitute or be deemed to constitute the opening or establishment of any street or the taking or acceptance of any land for any of the aforesaid purposes.

History: 1943, Act 222, Eff. July 30, 1943 ;-- CL 1948, 125.52



Section 125.53 Amendments or modifications; notice of consideration; approval.

Sec. 3.

Amendments or modifications to such certified plats, in conformity with lawfully adopted changes, or additions to the adopted master plan may be made and certified by the commission to the legislative body, and ordinances embodying amendments to or changes in such certified plats may be adopted by the legislative body, in accordance with the procedure prescribed by law for the enactment of municipal ordinances: Provided, That notice of the time and place when and where it shall be considered by final passage shall be sent by mail to the record owners of land located within or abutting on the lines of proposed streets, ways, places, parks, playgrounds, or other public grounds. Any such proposed amendment or change shall be submitted to and approved by the planning commission: Provided, That in case of disapproval the commission shall communicate its reasons to the legislative body which shall have the power to overrule such disapproval by a recorded vote of not less than 2/3 of its entire membership. Any plat of a street, park, playground, or public ground certified by the planning commission to the legislative body under this act shall be deemed approved by the commission without further submission thereof to said commission.

History: 1943, Act 222, Eff. July 30, 1943 ;-- CL 1948, 125.53



Section 125.54 Building permits, granting; public hearing.

Sec. 4.

For the purpose of accomplishing a coordinated, adjusted, and harmonious development of the municipality and its environs which will, in accordance with present and future needs, best promote health, safety, morals, order, convenience, prosperity, and general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the promotion of good civic design and arrangement, wise and efficient expenditure of public funds, and the adequate provision of public utilities and other public requirements, the legislative body of any city or village may provide by ordinance that no permit shall be issued for, and no building or structure or part thereof shall be erected on any land located within the proposed future outside lines of any new, extended or widened street, avenue, place or other public way, or of any park, playground or other public grounds or extension thereof shown on any such certified and adopted plat. Any such ordinance shall provide that the zoning board of appeals, if the municipality has such a board, or if not, that a board of appeals created for the purpose in such ordinance, shall have the power on appeal filed with it by the owner of such land to authorize the granting of a permit for and the erection of a building, or structure, or part thereof, within the lines of any such mapped street, park, playground, or other public ground in any case in which such board finds, upon the evidence and arguments presented to it on such appeal, (a) that the entire property of the appellant located in whole, or in part, within the lines of such mapped street, park, playground, or other public ground cannot yield a reasonable return to the owner unless such permit be granted, and (b) that, balancing the interest of the municipality in preserving the integrity of the adopted map, and the interest of the owner of the property in the use and benefits of his property, the granting of such permit is required by considerations of justice and equity. Before taking any such action, the board of appeals shall hold a public hearing thereon, at least 10 days' notice of the time and place of which shall be given to the appellant by mail at the address specified by the appellant in his appeal petition. In the event that the board of appeals decides to authorize a building permit and erection, it shall have the power to specify the exact location, ground area, height, and other details and conditions of size, character and construction, and also the duration of the building, structure, or part thereof to be permitted.

History: 1943, Act 222, Eff. July 30, 1943 ;-- CL 1948, 125.54



Section 125.55 Outside lines shown by appropriate symbols on maps.

Sec. 5.

The proposed future outside lines of streets, parks, playgrounds and other public grounds shown on any plat certified and adopted as hereinbefore provided, may for convenience be shown, wholly or in part, by appropriate symbols on any official map or other map of the city or village: Provided, That showing such lines on any map shall not in and of itself constitute or be deemed to constitute the opening or establishment of any street or the taking or acceptance of any land for any of the aforesaid purposes.

History: 1943, Act 222, Eff. July 30, 1943 ;-- CL 1948, 125.55






Act 344 of 1945 BLIGHTED AREA REHABILITATION (125.71 - 125.84)

Section 125.71 Legislative findings and declaration.

Sec. 1.

The legislature finds and declares that large areas in the municipalities of the state have become blighted and significant areas in the municipalities of the state are deteriorating in a manner which leads to severe blight, with the consequent impairment of taxable values upon which, in large part, municipal revenues depend; that those blighted areas are detrimental or inimical to the health, safety, morals, and general welfare of the citizens, and to the economic welfare of the municipality; that in order to improve and maintain the general character of the municipality, it is necessary to rehabilitate those blighted areas; that the conditions found in blighted areas cannot be remedied by the ordinary operations of private enterprise, with due regard to the general welfare of the public, without public participation in the planning, property acquisition or disposition, and related implementation and financing of the remedies; that the purposes of this act are to rehabilitate those areas by improving or acquiring and developing properties within the areas for the protection of the health, safety, morals and general welfare of the municipality, to preserve existing values of other properties within or adjacent to the areas, and to preserve the taxable value of the property within the areas; and that the necessity in the public interest for provisions enacted in this act is hereby declared as a matter of legislative determination to be a public purpose and a public use.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.71 ;-- Am. 1986, Act 320, Imd. Eff. Dec. 26, 1986



Section 125.72 Definitions.

Sec. 2.

As used in this act:

(a) "Blighted area" means a portion of a municipality, developed or undeveloped, improved or unimproved, with business or residential uses, marked by a demonstrated pattern of deterioration in physical, economic, or social conditions, and characterized by such conditions as functional or economic obsolescense of buildings or the area as a whole, physical deterioration of structures, substandard building or facility conditions, improper or inefficient division or arrangement of lots and ownerships and streets and other open spaces, inappropriate mixed character and uses of the structures, deterioration in the condition of public facilities or services, or any other similar characteristics which endanger the health, safety, morals, or general welfare of the municipality, and which may include any buildings or improvements not in themselves obsolescent, and any real property, residential or nonresidential, whether improved or unimproved, the acquisition of which is considered necessary for rehabilitation of the area. It is expressly recognized that blight is observable at different stages of severity, and that moderate blight unremedied creates a strong probability that severe blight will follow. Therefore, the conditions that constitute blight are to be broadly construed to permit a municipality to make an early identification of problems and to take early remedial action to correct a demonstrated pattern of deterioration and to prevent worsening of blight conditions.

(b) "Blighted property" means property that meets any of the following criteria:

(i) The property has been declared a public nuisance in accordance with a local housing, building, plumbing, fire, or other related code or ordinance.

(ii) The property is an attractive nuisance because of physical condition or use.

(iii) The property is a fire hazard or is otherwise dangerous to the safety of persons or property.

(iv) The property has had the utilities, plumbing, heating, or sewerage disconnected, destroyed, removed, or rendered ineffective for a period of 1 year or more so that the property is unfit for its intended use.

(v) The property is tax reverted property owned by a municipality, by a county, or by this state. The sale, lease, or transfer of tax reverted property by a municipality, a county, or this state shall not result in the loss to the property of eligibility for any project authorized under this act for the rehabilitation of a blighted area, platting authorized under this act, or tax relief or assistance, including financial assistance, authorized under this act or any other act.

(vi) The property is owned or is under the control of a land bank fast track authority under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774. The sale, lease, or transfer of the property by a land bank fast track authority shall not result in the loss to the property of eligibility for any project authorized under this act for the rehabilitation of a blighted area, platting authorized under this act, or tax relief or assistance, including financial assistance, authorized under this act or any other act.

(vii) The property is improved real property that has remained vacant for 5 consecutive years and that is not maintained in accordance with applicable local housing or property maintenance codes or ordinances.

(viii) The property has code violations posing a severe and immediate health or safety threat and has not been substantially rehabilitated within 1 year after the receipt of notice to rehabilitate from the appropriate code enforcement agency or final determination of any appeal, whichever is later.

(c) "Municipality" means a county, city, village, or township in the state.

(d) "Development plan" means a plan for the rehabilitation of all or any part of a blighted area.

(e) "Development area" means that portion of a blighted area to which a development plan is applicable.

(f) "Real property" means land, buildings, improvements, land under water, waterfront property, and any and all easements, franchises and hereditaments, corporeal or incorporeal, and every estate, interest, privilege, easement, franchise and right therein, or appurtenant thereto, legal or equitable, including rights of way, terms for years, and liens, charges, or incumbrances by mortgage, judgment, or otherwise.

(g) "Local taxes" means state, county, city, village, township and school taxes, any special district taxes, and any other tax on real property, but does not include special assessment for local benefit improvements.

(h) "Public use" when used with reference to land reserved for public use means only such uses as are for the general use and benefit of the public as a whole, such as schools, libraries, public institutions, administration buildings, parks, boulevards, playgrounds, streets, alleys, or easements for sewers, public lighting, water, gas, or other similar utilities.

(i) "Project" means all of the undertakings authorized in this act for the rehabilitation of a blighted area.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- Am. 1947, Act 237, Eff. Oct. 11, 1947 ;-- CL 1948, 125.72 ;-- Am. 1952, Act 222, Imd. Eff. May 2, 1952 ;-- Am. 1957, Act 296, Eff. Sept. 27, 1957 ;-- Am. 1965, Act 227, Imd. Eff. July 16, 1965 ;-- Am. 1986, Act 320, Imd. Eff. Dec. 26, 1986 ;-- Am. 2006, Act 677, Imd. Eff. Jan. 10, 2007



Section 125.73 Powers of municipality.

Sec. 3.

A municipality may bring about the rehabilitation of blighted areas and the prevention, reduction, or elimination of blight, blighting factors, or causes of blight, and for that purpose may do any of the following:

(a) Acquire real property by purchase, gift, or exchange.

(b) Acquire under this act blighted property by condemnation.

(c) Lease, sell, renovate, improve, or exchange blighted property or other real property acquired by other means in accordance with the state constitution of 1963 and this act.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.73 ;-- Am. 1986, Act 320, Imd. Eff. Dec. 26, 1986 ;-- Am. 2006, Act 677, Imd. Eff. Jan. 10, 2007



Section 125.74 Plans, statements, and actions as requirements and conditions for exercise of powers; plans to be adopted by local legislative body; designation of district areas; provisions governing citizens' district councils; consultation between local official and citizens' district council; record; notice of zoning change, hearing, or condemnation proceedings; public hearing; information; coordinating council on community redevelopment; adoption of development plan; compliance; information on housing available to displaced families and individuals; conditions to determination of blighted area; notice of approval or disapproval of development plan.

Sec. 4.

(1) As used in this section:

(a) “District area” means a portion of a municipality consisting of 1 or more adjacent or nearby development areas and any surrounding territory that will be significantly affected by the plan for the development area or areas, where a majority of residents in the district area reside in the development area or areas.

(b) “Development plan” and “development area” mean those terms as defined in section 2.

(c) “Citizens' district council” means a citizens' district council established under this act.

(d) “Coordinating council on community redevelopment” means any coordinating council on community redevelopment established under this act.

(2) Except as provided in subsection (7), the plans, statements, and actions prescribed in subsections (3) to (11) are requirements and conditions for the exercise of the powers granted by this act for the acquisition, sale, or lease of real property for the carrying out of a development plan in a development area.

(3) The following plans shall be adopted by the local legislative body of the municipality in which the development area is located:

(a) A master plan of the municipality or a master plan which is sufficiently advanced to designate areas in need of rehabilitation or in need of measures to prevent blight.

(b) A plan of the general features of development of the district within which the development area lies and of other districts adjacent to the development area, of such extent, content, and particularity as is necessary to the coordination of the development area plan with the future development of the territory surrounding the development area, or, if no future development is planned, then in coordination with the present development.

(4) District areas shall be designated for all development areas that have been approved by a local legislative body and subject to the terms of this act as of January 1, 1968, and all subsequent development areas that are so approved. A district area shall not be designated unless the local legislative body first holds a public hearing on the designation. The legislative body shall give notice of the public hearing not less than 20 nor more than 30 days before the date for the public hearing.

(5) Citizens' district councils are governed by the following:

(a) Except as otherwise provided in this subdivision, for each district area, a citizens' district council of not less than 12 nor more than 25 members shall be selected in a manner that ensures that the citizens' district council is to the maximum extent possible representative of the residents of the area and of other persons with a demonstrable and substantial interest in the area. The majority of the citizens' district council shall be composed of citizens living in the development area.

(b) The term of office on the councils shall be 3 years. If terms of council members are not staggered, then, upon the expiration of the terms of the members of the citizens' district council, 1/3 shall be elected or appointed for 3 years, 1/3 for 2 years and 1/3 for 1 year.

(c) Members of the council may be selected by direct election by the residents of the area and other persons with a demonstrable and substantial interest in the area, or may be appointed by the chief executive officer of the municipality after consultation with local community groups and residents of the area, or by a combination of appointment and election. The method of selection of the citizens' district council, and any appointments to the council by the chief executive officer, shall be determined with the approval of the local legislative body after a public hearing has been held, with public notice of such hearing distributed throughout the district area at least 20 days before the date of the hearing. Citizens' district councils shall be established within 45 days of any initial designation of a development area by any local planning agency or local legislative body.

(d) In a city of over 1,000,000, the local legislative body shall adopt an ordinance governing the composition and method of selecting the members of the citizens' district councils, with the limitation that such an ordinance shall provide for a majority of the citizens' district council to be composed of citizens living in a development area or areas.

(6) The local official responsible for preparation of the development plan within the district area shall periodically consult with and advise the citizens' district council regarding all aspects of the plan, including the development of new housing for relocation purposes located either inside or outside of the development area. The consultation shall begin before any final decisions by any local planning agency or local legislative body regarding the development plan other than the designation of the development area. The consultation shall continue throughout the various stages of the development plan, including the final implementation of the plan. The local officials responsible for the development of the plan shall incorporate into the development plan the desires and suggestions of the citizens' district council to the extent feasible. A local commission, public agency, or local legislative body of any municipality shall not approve any development plan for a development area unless there has previously been consultation between the citizens' district council and the local officials responsible for the development plan. A record of the meetings, including information and data presented, shall be maintained and included in official presentation of the proposed development plan to the local legislative body.

(7) The chief executive officer of the municipality shall give the citizens' district council written notice of any contemplated zoning change, hearing, or condemnation proceedings within the district area. The notice shall be given at least 20 days before the effective date of the change or the date of the hearing or proceedings. Upon receiving a request from the citizens' district council, the local legislative body shall hold a public hearing on the proposed zoning change or condemnation proceedings. Each citizens' district council may call upon any city department for information.

(8) In a municipality with 2 or more district areas, each citizens' district council shall elect 4 of its members who shall compose the entire membership of the coordinating council on community redevelopment. The committee shall advise local units of government on proposed policy on urban renewal, make recommendations for new projects, and promote better relations between local units of government and residents of urban renewal areas. Notwithstanding any other provisions of this act, the formation of a coordinating council on community redevelopment shall not be a requisite for or condition of the exercise of the powers granted by this act for the acquisition, sale, or lease of real property, or the carrying out of a development plan in a development area.

(9) The local legislative body shall adopt a development plan after consultation with a citizens' district council, if required, and a public hearing on the development plan as provided in subsection (11), for the development area in which the land proposed to be acquired is located or for the effectuation or protection of which development the proposed land acquisition is deemed necessary. A development plan shall comply with the following:

(a) The plan shall designate the location and extent of streets and other public facilities within the area and shall designate the location, character, and extent of the categories of public and private land uses proposed for and within the area, such as residential, recreation, business, industry, schools, open spaces, and others, and shall also include a feasible method for the relocation of families who will be displaced from the area in decent, safe, and sanitary dwelling accommodations and without undue hardship to those families, and such other general features of the proposed rehabilitation as may be determined by the local legislative body. A feasible method for relocation of displaced families shall demonstrate that standard housing units are or will be available to the displaced families and individuals at rents or prices within their financial means, in reasonably convenient locations not less desirable than the development area with respect to utilities and facilities.

(b) The plan shall designate the location, extent, character, and estimated cost of the improvements contemplated for the area and may include any or all of the following improvements:

(i) Partial or total vacation of plats, or replatting.

(ii) Opening, widening, straightening, extending, vacating, or closing streets, alleys, or walkways.

(iii) Locating or relocating water mains, sewers, or other public or private utilities.

(iv) Paving of streets, alleys, or sidewalks in special situations.

(v) Acquiring parks, playgrounds, or other recreational areas or facilities.

(vi) Street tree planting, green belts, or buffer strips.

(vii) Property renovation in accordance with this act.

(viii) Parking facilities.

(ix) Commercial area promotion.

(x) Economic restructuring of commercial areas.

(xi) Recruiting of new businesses.

(xii) Other appropriate public improvements and activities which address rehabilitation or blight prevention in accordance with this act.

(c) The plan shall include estimates of the number of persons residing in the development area and the number of families and individuals to be displaced; a survey of their income and racial composition; a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the annual rate of turnover of the various types of housing, and the range of rents and sale prices; an estimate of the total demand for housing in the community; and the estimated capacity of private and public housing available to displaced families and individuals.

(10) A local administrative agency shall be designated to provide information concerning private and public housing available to displaced families and individuals and to advise and assist in their relocation.

(11) Before the determination of a blighted area and a determination that there is a feasible method for relocation of families and individuals who will be displaced from the area, and before adoption of a development plan, the local legislative body shall hold a public hearing, which hearing shall comply with the following:

(a) Notice of the time and place of the hearing shall be given by publication in a newspaper of general circulation not less than 30 days before the date set for the hearing. Notice of the hearing shall be distributed in the blighted area at least 25 days before the hearing. Notice of the hearing shall be mailed at least 25 days before the hearing to the last known owner of each parcel of land in the blighted area at the last known address of that owner as shown by the records of the assessor. The notice shall contain a description of the development area. For purposes of this notice it shall be sufficient to describe the boundaries of the development area by its location in relation to highways, streets, streams, or otherwise. The notice shall further contain a statement that maps, plats, and a particular description of the development plan, including the method of relocating families and individuals who will be displaced from the area, are available for public inspection at a place to be designated in the notice, and that all aspects of the development plan will be open for discussion at the public hearing.

(b) At the time set for hearing the local legislative body shall provide an opportunity for all persons interested to be heard and shall receive and consider communications in writing with reference to the development plan. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits of the development plan, and for introduction of documentary evidence pertinent to the development plan.

(c) The local legislative body shall make and preserve a record of the public hearing, including specific findings of fact with respect to its determination of the blighted area and its determination that there is a feasible method for relocation of families and individuals who will be displaced from the area, all data presented at the public hearing and all other data which the legislative body considered in making its determinations. If no individuals reside in the development area, the legislative body is not required to determine a feasible method for relocating residents.

(12) Within 10 days after the completion of the public hearing as provided in subsection (11), the citizens' district council for the district within which the proposed development area is located shall notify the local legislative body in writing of its approval or disapproval of the development plan. If the citizens' district council approves the plan or fails to notify the local legislative body of its approval or disapproval of the plan, the local legislative body is free to act on the plan. If the citizens' district council disapproves the plan and so notifies in writing the local legislative body, the local legislative body shall not adopt the plan for at least 30 days after receipt of the notice and during that period shall consult with the citizens' district council concerning its objections.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- Am. 1947, Act 237, Eff. Oct. 11, 1947 ;-- CL 1948, 125.74 ;-- Am. 1957, Act 296, Eff. Sept. 27, 1957 ;-- Am. 1968, Act 189, Imd. Eff. June 22, 1968 ;-- Am. 1969, Act 173, Imd. Eff. Aug. 5, 1969 ;-- Am. 1986, Act 320, Imd. Eff. Dec. 26, 1986



Section 125.74a Racial segregation in housing; consultation and assistance of state civil rights commission.

Sec. 4a.

No action taken under this act shall have the effect of promoting or perpetuating racial segregation in housing. To secure this objective, the local legislative body, municipal officials and agencies, citizens' district councils, and the coordinating council on urban redevelopment may consult with and seek the assistance of the state civil rights commission.

History: Add. 1968, Act 189, Imd. Eff. June 22, 1968



Section 125.75 Rehabilitation of blighted areas; acquisition of property; proceedings under power of eminent domain; condemnation; dispossession.

Sec. 5.

(1) For the accomplishment of the purposes of this act, the municipality shall acquire fee simple title in real property by purchase, gift, or exchange, and may acquire under this act title to blighted property by condemnation. The municipality shall then apply that blighted property acquired by condemnation under this act and other real property acquired by other means to the expressed purposes of this act.

(2) By authority of this act for blighted property, or by authority of other state law authorizing the condemnation of property for other public uses, the local legislative body may institute and prosecute proceedings under the power of eminent domain in accordance with the state constitution of 1963 and the laws of the state or provisions of any local charter relative to condemnation. A resident owner in a development area may not be dispossessed after condemnation under the provisions of this act until other adequate housing accommodations are available, to the people displaced.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- Am. 1947, Act 237, Eff. Oct. 11, 1947 ;-- CL 1948, 125.75 ;-- Am. 1957, Act 296, Eff. Sept. 27, 1957 ;-- Am. 2006, Act 677, Imd. Eff. Jan. 10, 2007



Section 125.75a Rehabilitation of blighted areas; urban renewal plat.

Sec. 5a.

Where, pursuant to the development of a project, disposition of acquired lands in accordance with the development plan is hampered by reason of the size or character of the lots or tracts of land within the development area, and where diversification of ownership within the development area prohibits redesign by means of a proprietor's plat, the municipality, by action of its governing body, may authorize a plat or replat of the area or any part thereof to be made by a registered civil engineer or a registered land surveyor.

The plat shall be prepared, approved and recorded as provided in Act No. 172 of the Public Acts of 1929, as amended, being sections 560.1 to 560.80 of the Compiled Laws of 1948, except that the certificate of the county and city treasurer relating to tax titles and tax liens shall not be required, and in lieu of the signature of the proprietor of the land the dedication shall be signed by the director of urban renewal or by the administrative officer of the municipality and shall refer to this act as the authority for certification. There shall be set forth in the title of the plat the words “urban renewal plat” or “urban renewal replat”. Unplatted and previously platted lands may be included in the same plat, and such plat shall supersede all previously recorded plats in the area covered by the urban renewal plat or urban renewal replat.

All lands within the development area, whether publicly or privately owned, may be included in the urban renewal plat or urban renewal replat, and all land so platted shall be divided into lots and be numbered in accordance with the development plan, except that no lot shall include property in both public and private ownership, nor in 2 or more individual private ownerships, unless such division is of a lot in a recorded subdivision which was so divided prior to the making of the urban renewal plat or urban renewal replat.

The plat or replat shall state in the dedication that necessary rights to all highways, streets, alleys and public places, including parks, green belts and buffer strips, have been acquired by the municipality by purchase, dedication, condemnation or adverse possession for public use, prior to the making of the urban renewal plat or urban renewal replat.

All easements retained by the municipality for the development of the project shall be designated on the urban renewal plat or urban renewal replat and become a part thereof.

An urban renewal plat or urban renewal replat shall conform in all respects to the urban renewal project plan for the area in which said plat or replat may be located. An urban renewal plat or urban renewal replat, when approved by the governing body where the lands are located, shall not be rejected for the reason that any lot shown thereon fails to meet minimum requirements as to width as prescribed by Act No. 172 of the Public Acts of 1929, as amended.

An urban renewal plat or urban renewal replat, when recorded and filed, shall be treated in respect to assessment, return of taxes and sale of lands for delinquent taxes and for all other purposes, the same as if made by the proprietor under the general provisions of Act No. 172 of the Public Acts of 1929, as amended.

History: Add. 1959, Act 244, Imd. Eff. Aug. 13, 1959



Section 125.76 Acquisition of property; jurisdiction of public agencies.

Sec. 6.

After the acquisition of the real property, such property as will be used by public agencies shall be transferred to or placed under the jurisdiction of the appropriate public agencies for public use as defined in this act. The remainder of the land which, in accordance with the development plan, is to be devoted to private uses shall be sold, leased or exchanged to corporations, companies or individuals, or to urban redevelopment corporations whose use of such property shall be in accordance with the limitations and conditions provided in the development plan.

Any such sale, lease or exchange may be made without public bidding but only after public hearing by the local legislative body upon the proposed sale, lease or exchange and the provisions thereof. The sale, lease or exchange shall be under terms and conditions fixed by the local legislative body and shall contain provisions that the development plan for the property shall be carried out.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.76



Section 125.77 Repealed. 1957, Act 296, Eff. Sept. 27, 1957.



Section 125.77a Municipal bonds or notes.

Sec. 7a.

A municipality may issue bonds or notes from time to time in its discretion to finance the undertaking of any project authorized by this act including, but not limited to, the payment of principal and interest on advances or loans made for surveys and plans for projects authorized by this act. The bonds or notes shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of projects under this act. Payment of the bonds or notes both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution due or to become due from the federal government or other source in aid of projects of the municipality under this act. Bonds or notes issued under this section shall not constitute an indebtedness within the meaning of constitutional, statutory, or charter debt limitations or restrictions, and may be issued without vote of the electors of the municipality. Bonds or notes issued under this section are declared to be issued for an essential public and, governmental purpose, and, together with interest thereon and income therefrom, shall be exempted from all taxes. Bonds or notes issued under this section shall be authorized by resolution or ordinance of the legislative body of the municipality. Bonds and notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1957, Act 296, Eff. Sept. 27, 1957 ;-- Am. 1974, Act 65, Imd. Eff. Apr. 1, 1974 ;-- Am. 1983, Act 32, Imd. Eff. May 6, 1983 ;-- Am. 2002, Act 202, Imd. Eff. Apr. 29, 2002



Section 125.77b General obligation bonds of municipality; purpose; resolution; pledge of full faith and credit; “cost of any project” and “net project cost” defined; issuance and sale of bonds; maximum amount; designation and approval of bonds; legislative determination; assessed value of real and personal property; validation of actions and bonds; limitation on time of sale; provisions governing bonds.

Sec. 7b.

(1) For the purpose of providing funds to pay all or part of the cost of any project undertaken under this act or the net project cost of any project undertaken under this act with federal financial assistance, a municipality may provide by resolution duly adopted by its legislative body and without vote of the electors of the municipality for borrowing money and issuing general obligation bonds of the municipality, which bonds shall pledge the full faith and credit of the municipality.

(2) As used in this section:

(a) “Cost of any project” means any or all of the following items: Cost of land acquisition, demolition of buildings, land and site improvements, plans, surveys, appraisals, and all other costs relating to the acquisition, rehabilitation, financing, and disposal of any project or any part of a project under the terms of this act.

(b) “Net project cost” means that term as defined in former section 110 of the housing act of 1949, 42 U.S.C. 1460.

(3) The bonds may be issued and sold from time to time during the progress of any project undertaken under this act, in which event the maximum amount of bonds issued shall not exceed the estimated cost of any project undertaken under this act or the estimated net cost of any project undertaken under this act with federal assistance. The legislative body in the resolution authorizing issuance of the bonds shall set forth the estimate or the bonds may be issued when any project has been completed. Bonds issued under this section shall be designated “rehabilitation bonds”. All bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. It being the determination of this legislature that urban blight constitutes a serious menace to public health, welfare, and safety of municipalities and their inhabitants and that the financing of projects designed to prevent or eliminate urban blight is necessary for the public health, welfare, and safety, the bonds authorized to be issued under this section are declared to be issued for an essential public and governmental purpose. The maximum principal amount of bonds that may be authorized under this section in any year shall not exceed an amount equal to 5% of the assessed value of the real and personal property in the municipality less the taxes actually levied for the year exclusive of debt service tax levies and taxes levied under other laws, and less budget bonds authorized for the year issued or authorized to be issued and less any bonds authorized in the year to be issued under sections 6a and 6b of 1949 PA 208, MCL 125.946a and 125.946b. For the purposes of this section, the assessed value of real and personal property in the municipality shall include the assessed value equivalent of money received during the municipality's fiscal year under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921. All actions previously taken by a municipality authorizing the issuance of bonds and all bonds previously issued by a municipality are validated. Any bonds authorized to be issued under this section shall be sold not later than 3 full fiscal years from the end of the fiscal year in which the bonds are authorized to be issued. The maximum amount of bonds issued under this section that may be outstanding at any one time shall not, together with other outstanding indebtedness of the municipality, exceed the maximum limitations on bonded indebtedness of the municipality imposed by law.

(4) Except as otherwise provided in this act, the bonds shall not be subject to the provisions of any other law or charter provision relating to their issuance or sale.

(5) The legislative body of any municipality issuing bonds under this section in the resolution authorizing issuance of the bonds shall estimate the period of usefulness of the planned improvements to be installed in the development area after the project is completed.

History: Add. 1957, Act 296, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 60, Imd. Eff. Apr. 8, 1958 ;-- Am. 1970, Act 223, Eff. Apr. 1, 1971 ;-- Am. 1972, Act 119, Imd. Eff. Apr. 18, 1972 ;-- Am. 1973, Act 76, Imd. Eff. July 31, 1973 ;-- Am. 1978, Act 346, Imd. Eff. July 12, 1978 ;-- Am. 1983, Act 32, Imd. Eff. May 6, 1983 ;-- Am. 1986, Act 320, Imd. Eff. Dec. 26, 1986 ;-- Am. 2002, Act 202, Imd. Eff. Apr. 29, 2002



Section 125.77c Tax revenues.

Sec. 7c.

As an additional and alternative method of financing part or all of the costs of any project undertaken under this act, any municipality may use general tax revenues levied for the purpose or not otherwise earmarked.

History: Add. 1957, Act 296, Eff. Sept. 27, 1957



Section 125.78 Loans and grants; acceptance, federal assistance, conditions; labor wages and standards.

Sec. 8.

Municipalities are authorized and permitted to accept loans and grants from other government agencies to finance the purposes of this act, to borrow money and may issue bonds or notes therefor, to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources, public or private, for the purposes of this act, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project as defined in this act such conditions imposed pursuant to federal law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law, in the undertaking or carrying out of a project as defined in this act as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this act, and to include in any contract let in connection with such a project provisions to fulfill such of said conditions as it may deem reasonable and appropriate, including the payment of prevailing salaries and wages and compliance with federal labor standards.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.78 ;-- Am. 1952, Act 222, Imd. Eff. May 2, 1952 ;-- Am. 1957, Act 296, Eff. Sept. 27, 1957



Section 125.79 Modification of plan; hearing.

Sec. 9.

If previous to the lease, sale or exchange of any real property in the development area, the local legislative body desires to modify the development plan, it shall hold a public hearing thereon, notice of such hearing to be given as provided in section 4 of this act. If the modification be approved by the local legislative body, it shall become a part of the approved development plan.

The part of a development plan which directly applies to a parcel of real property in the area, may be modified by the local legislative body at any time or times after the transfer or lease or sale of the parcel of real property in the area provided that the modification be consented to by the lessee or purchaser.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.79



Section 125.80 Work done in accordance with plan.

Sec. 10.

On and after the date when a plan has been approved for the rehabilitation of an area by the local legislative body, no permit shall be issued for work or work done in the area which is not in accordance with the plan officially adopted and made effective by the local legislative body: Provided, however, That the local legislative body shall provide by ordinance that the zoning board of appeals, if the municipality has such a board, or if not, then a board of appeals created for the purpose, shall have the power on appeal filed with it by the owner of real property in the area to approve a minor deviation from the plan for the area in any case in which such board finds upon the evidence presented to it, that the application of the plan results in unnecessary hardship or practical difficulties and a minor deviation from the development plan is required by considerations of justice and equity. Before taking any such action, the board shall hold a public hearing thereon, at least 10 days' notice of the time and place of which shall be given by public notice in a newspaper published or circulated generally in the municipality and by notice to all property owners within 200 feet of the property in question, such notice to be by mail addressed to the respective owners at the address given in the last assessment roll.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.80



Section 125.81 Designation of administrative agency.

Sec. 11.

The local legislative body may designate an administrative agency to be responsible for the administration of this act or by ordinance may create a commission for that purpose consisting of not more than 7 members, the majority of whom shall be residents of the municipality, and by suitable action shall establish regulations for the guidance of the agency or commission in the effectuation of the purposes of this act.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.81 ;-- Am. 1961, Act 147, Imd. Eff. May 31, 1961



Section 125.82 Action by ordinance or resolution; validation of prior actions.

Sec. 12.

All actions of local legislative bodies under the provisions of this act shall be by ordinance or resolution and such ordinance or resolution shall be subject to the same provisions regarding procedure and executive veto as are applicable to other ordinances or resolutions of the legislative body. Any provision in this or any other act or in the charter of any municipality to the contrary notwithstanding, any action of local legislative bodies relating to the approval or modification of a development plan heretofore taken under the provisions of this act by resolution and all actions subsequent thereto dependent on such earlier actions are validated. Any development plan heretofore approved by resolution may thereafter be modified by resolution.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.82 ;-- Am. 1968, Act 189, Imd. Eff. June 22, 1968



Section 125.83 Powers deemed additional.

Sec. 13.

The powers granted in this act shall be in addition to powers granted to municipalities, the local legislative bodies thereof and other officials and bodies thereof under the statutes and local charters. Nothing herein contained shall be construed to amend or repeal any of the provisions of Act No. 18 of the Public Acts of 1933 as amended.

History: 1945, Act 344, Imd. Eff. May 31, 1945 ;-- CL 1948, 125.83



Section 125.84 Urban renewal projects.

Sec. 14.

For any urban renewal project initiated under this act:

(a) Where the project was initiated prior to June 22, 1968, the local legislative body by resolution may exempt the project from the provisions of section 4, as amended, relating to district areas, citizens' district councils and coordinating councils on community redevelopment if on that date, of the persons residing in the project area at the time of project initiation and requiring relocation, 50% of such persons had relocated in accordance with law, or if on June 22, 1968, there were fewer than 100 such persons remaining to be relocated. The provisions of this subsection do not apply to a city of over 500,000 population.

(b) Where the number of business establishments in the project area exceeds the number of occupied dwelling units in the area, the majority of the citizens' district council need not be composed of citizens living in the development area.

(c) Where a citizens' district council is established pursuant to this act, it shall serve in lieu of and shall be deemed to satisfy all requirements relating to an urban renewal neighborhood advisory council required to be appointed pursuant to section 3 of Act No. 323 of the Public Acts of 1966, being section 125.963 of the Compiled Laws of 1948.

(d) Where a hearing is required to be held prior to the adoption of a development plan, in the case of a neighborhood development program to be carried out under applicable regulations and guidelines of the United States department of housing and urban development, notwithstanding the notice requirements of section 4, notice of the hearing shall be deemed sufficient if such notice is distributed door-to-door and mailed to known property owners only in the specific area or areas where property is to be acquired or rehabilitated and mailed to all community organizations known to be interested in the project and posted in appropriate public buildings and appropriate other places of public gathering.

(e) The boundaries of the district area may be revised by the local legislative body if the existing citizens' district council is notified in writing by the local legislative body at least 10 days prior to final action on the revised boundaries. If new area is included in the revised district area, persons residing in or having a demonstrable and substantial interest in the newly included area may be elected or appointed to the revised citizens' district council in the same manner of selection as the original citizens' district council. Notwithstanding the maximum size prescribed for citizens' district councils, the number of persons to be selected to represent the newly included area shall be determined by the local legislative body. If the existing citizens' district council disapproves the revised boundaries or number of persons to be elected or appointed to the revised citizens' district council and so notifies the local legislative body in writing within the 10-day period, final action on the revised boundaries or the number of persons to be elected or appointed to the revised citizens' district council shall not be taken by the local legislative body for at least 30 days after receipt of the disapproval notice, during which time the local legislative body shall consult with the citizens' district council concerning its objections. Where a district area is revised persons serving on the citizens' district council as residents of the district area who no longer reside in the revised district area shall not thereafter serve on the citizens' district council for the revised area unless they are reappointed or reelected as persons with a demonstrable and substantial interest in the revised area.

(f) Vacancies on the citizens' district council may be filled by appointment of the chief executive officer of the municipality.

(g) The time provisions of section 4 are directory and not mandatory and any development plan adopted after consultation with a citizens' district council as provided in section 4 shall not be invalid because such time provisions were not strictly complied with.

(h) All citizens' district councils established as of the effective date of this section are validated notwithstanding noncompliance with the provisions of section 4 and all development plans heretofore adopted and all other actions heretofore taken by a municipality after consultation as required in section 4 with a citizens' district council shall not be invalid for any irregularities in the establishment, appointment or selection of such citizens' district council.

History: Add. 1969, Act 336, Imd. Eff. Nov. 28, 1969






Act 188 of 1951 REGIONAL PLANNING COMMISSION (125.91 - 125.94)



Act 282 of 1945 COUNTY PLANNING (125.101 - 125.115)

Compiler's Notes: Subsection (2) of MCL 125.3885 of Act 33 of 2008 provides that any plan adopted or amended under an act repealed under subsection (1) of MCL 125.3885 is subject to subsection (1) of MCL 125.3881.



Act 226 of 2003 JOINT MUNICIPAL PLANNING ACT (125.131 - 125.143)

Section 125.131 Short title.

Sec. 1.

This act shall be known and may be cited as the “joint municipal planning act”.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003



Section 125.133 Definitions.

Sec. 3.

As used in this act:

(a) "Municipality" means a city, village, or township.

(b) "Participating" means, with respect to a municipality, that the municipality is a member of a joint planning commission.

(c) "Registered elector of the municipality" means a registered elector residing in the municipality or, if the municipality is a township, a registered elector residing in the portion of the township outside the limits of any village.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003 ;-- Am. 2008, Act 134, Imd. Eff. May 21, 2008



Section 125.135 Joint planning commission; approval of agreement to establish; specifications; phased transfer.

Sec. 5.

(1) Subject to section 9, the legislative bodies of 2 or more municipalities may each adopt an ordinance approving an agreement establishing a joint planning commission. The agreement shall specify at least all of the following:

(a) The composition of the joint planning commission, including any alternate members.

(b) The qualifications, the selection by election or appointment, and the terms of office of members of the joint planning commission.

(c) Conditions and procedures for removal from office of members of the joint planning commission and for filling vacancies in the joint planning commission.

(d) How the operating budget of the joint planning commission will be shared by the participating municipalities.

(e) The jurisdictional area of the joint planning commission, which may consist of all or part of the combined territory of the participating municipalities.

(f) Procedures by which a municipality may join or withdraw from the joint planning commission.

(g) For situations in which the powers, duties, or procedures of a planning commission under the Michigan planning enabling act, 2008 PA 33, MCL 125.3801 to 125.3885, depend on whether the municipality is (i) a township that on September 1, 2008 had a planning commission created under former 1931 PA 285, (ii) a township that did not on September 1, 2008, have a planning commission created under former 1931 PA 285, or (iii) a city or village—a designation of which of these 3 categories of municipalities' powers, duties, and procedures will be applicable to the joint planning commission. A category of municipality shall not be designated under this subdivision unless at least 1 of the participating municipalities falls within that category.

(h) For situations in which the powers, duties, or procedures under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, applicable to a planning commission depend on whether the municipality is a township or is a city or village, a designation either that the powers, duties, and procedures applicable to a township will be followed by the joint planning commission or that the powers, duties, and procedures applicable to a city or village will be followed by the joint planning commission. Powers, duties, and procedures applicable to a township shall not be designated unless at least 1 of the participating municipalities is a township. Powers, duties, and procedures applicable to a city or village shall not be designated unless at least 1 of the participating municipalities is a city or village.

(i) Any additional provision concerning the powers or duties of a zoning board or zoning commission that the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, authorizes to be set forth in a zoning ordinance and that is agreed to by the participating municipalities.

(j) The effective date of the agreement.

(2) The agreement may provide for the phased transfer to the joint planning commission of the powers and duties of existing planning commissions or zoning boards or zoning commissions under section 7.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003 ;-- Am. 2008, Act 134, Imd. Eff. May 21, 2008



Section 125.137 Transfer of powers and duties.

Sec. 7.

(1) Subject to section 5(1)(g) and (2), all the powers and duties of a planning commission under the Michigan planning enabling act, 2008 PA 33, MCL 125.3801 to 125.3885, are, with respect to the jurisdictional area of the joint planning commission, transferred to the joint planning commission.

(2) Subject to section 5(2), all the powers and duties of a zoning board or zoning commission under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, are, with respect to the jurisdictional area of the joint planning commission, transferred to the joint planning commission. In exercising such powers or performing such duties, the joint planning commission shall follow the procedure specified pursuant to section 5(h), when relevant.

(3) If only part of the territory of a participating municipality is in the jurisdictional area of a joint planning commission, the participating municipality, with the joint planning commission acting as the zoning board or zoning commission, may adopt a zoning ordinance that affects only that portion of its territory in the jurisdictional area of the joint planning commission.

(4) The participating municipalities, with the joint planning commission acting as the zoning commission, may each adopt a joint zoning ordinance that affects the jurisdictional area of the joint planning commission and provides for the joint administration of the joint zoning ordinance, including, but not limited to, a joint zoning board of appeals.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003 ;-- Am. 2008, Act 134, Imd. Eff. May 21, 2008



Section 125.139 Adoption of ordinance by municipality; notice of intent to file petition; petition subject to certain laws; referendum.

Sec. 9.

(1) Subject to subsection (3), if a municipality adopts an ordinance under section 5, within 7 days after the municipality publishes the ordinance or a synopsis of the ordinance, whichever is required by law, a registered elector of the municipality may file with the clerk of the municipality a notice of intent to file a petition under this section. If a notice of intent is filed, then within 30 days following the publication of the ordinance or synopsis, a petition signed by a number of registered electors of the municipality equal to not less than 15% of the total votes cast for all candidates for governor, at the last preceding general election at which a governor was elected, in the municipality may be filed with the clerk of the municipality requesting the submission of the ordinance to the registered electors of the municipality for their approval. Upon the filing of a notice of intent, the ordinance adopted by the legislative body of the municipality shall not take effect until 1 of the following occurs:

(a) The expiration of 30 days after publication of the ordinance or synopsis, if a petition is not filed within that time.

(b) If a petition is filed within 30 days after publication of the ordinance, the clerk of the municipality determines that the petition is inadequate.

(c) If a petition is filed within 30 days after publication of the ordinance, the clerk of the municipality determines that the petition is adequate and the ordinance is approved by a majority of the registered electors of the municipality voting for the ordinance at the next regular election which supplies reasonable time for proper notices and printing of ballots, or at any special election called for that purpose. The legislative body of the municipality shall provide the manner of submitting the ordinance to the registered electors of the municipality for their approval or rejection, and determining the result of the election.

(2) A petition under subsection (1), including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition under subsection (1) is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(3) If a municipality has a charter and the charter provides for a right of referendum on municipal ordinances, then, in that municipality, the charter referendum provisions, instead of subsections (1) and (2), apply to an ordinance adopted under section 5.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003



Section 125.141 Conduct of business at public meeting; writings subject to freedom of information act.

Sec. 11.

(1) The business that a joint planning commission may perform shall be conducted at a public meeting of the joint planning commission held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A writing prepared, owned, used, in the possession of, or retained by a joint planning commission in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2003, Act 226, Imd. Eff. Dec. 18, 2003



Section 125.143 Allocation of land; conditions.

Sec. 13.

(1) If a joint plan allocates land, within the territory of a participating municipality and the jurisdictional area of the joint planning commission, for a particular land use, both of the following apply:

(a) The joint plan need not allocate land that is within the territory of any other participating municipality and that is within the jurisdictional area of the joint planning commission for that land use.

(b) A plan of a participating municipality under 1959 PA 168, MCL 125.321 to 125.333, or 1931 PA 285, MCL 125.31 to 125.45, need not allocate land that is within the territory of that participating municipality but that is outside the jurisdictional area of the joint planning commission, if any, for that land use.

(2) If a plan of a participating municipality under 1959 PA 168, MCL 125.321 to 125.333, or 1931 PA 285, MCL 125.31 to 125.45, allocates land that is within the territory of the participating municipality but that is outside of the jurisdictional area of the joint planning commission for a particular land use, the joint plan need not allocate land for that land use.

History: Add. 2004, Act 405, Imd. Eff. Nov. 22, 2004






Act 57 of 1944 (1st Ex. Sess.) SURVEYS, PLANS, AND SPECIFICATIONS (125.151 - 125.160)



Act 183 of 1943 COUNTY ZONING ACT (125.201 - 125.240)



E.R.O. No. 1973-7 EXECUTIVE REORGANIZATION ORDER (125.241 - 125.241)

Section 125.241 Transfer of responsibility for review and approval of county zoning ordinances.

WHEREAS, Act 183, P.A. of 1943, Section 11, requires approval by the Michigan Department of Economic Development, now the Office of Economic Expansion of the Department of Commerce, of all County Zoning Ordinances; and

WHEREAS, the focus and importance of zoning has broadened since the inception of the County Zoning Act for achieving effective land use objectives extending to all aspects of a community's development; and

WHEREAS, in recognition of the changing role of County Zoning and the importance of centralizing responsibility to strengthen the state's capability in planning and efficient land use development;

THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, by virtue of the power vested in me by Article V, Section 2, of the Constitution of 1963, do hereby order the following:

1. The state's responsibility for review and approval of County Zoning Ordinances pursuant to Section 11, Act 183, of the Public Acts of 1943, as amended, is hereby transferred from the Office of Economic Expansion, Department of Commerce, to the Department of Natural Resources.

2. All records, files and pending county zoning ordinances are hereby transferred from the Office of Economic Expansion to the Department of Natural Resources.

3. The Director of the Department of Natural Resources shall assign the responsibilities for administering the County Zoning Enabling Act to the proper division within the Department and the Director's signature shall evidence the state function of approval of the individual county zoning ordinance.

4. In fulfillment of the requirements of Article V, Section 2, of the Michigan Constitution of 1963, the provision of this Order shall become effective January 1, 1974.

History: 1973, E.R.O. No. 1973-7, Eff. Jan. 1, 1974






Act 62 of 1943 COUNTY CONSTRUCTION REQUIREMENTS (125.251 - 125.258)



Act 184 of 1943 TOWNSHIP ZONING ACT (125.271 - 125.310)



Act 171 of 1958 ZONING REGULATIONS (125.311 - 125.311)

Section 125.311 Annexed property to village; continuation of zoning regulation.

Sec. 1.

Whenever any portion of any township becomes an incorporated village, or whenever any territory is annexed to any village, the then existing zoning regulations for the territory within the newly incorporated village or within the territory attached to a then existing village shall remain in full force and effect for a period of 2 years after incorporation or annexation unless the legislative body of the village shall lawfully adopt other zoning regulations or ordinances.

History: 1958, Act 171, Eff. Sept. 13, 1958 ;-- Am. 1964, Act 80, Eff. Aug. 28, 1964






Act 168 of 1959 TOWNSHIP PLANNING (125.321 - 125.333)

Compiler's Notes: Subsection (2) of MCL 125.3885 of Act 33 of 2008 provides that any plan adopted or amended under an act repealed under subsection (1) of MCL 125.3885 is subject to subsection (1) of MCL 125.3881.



Act 185 of 1943 TOWNSHIP CONSTRUCTION REQUIREMENTS (125.351 - 125.359)



Act 167 of 1917 HOUSING LAW OF MICHIGAN (125.401 - 125.543)

167-1917-I ARTICLE I GENERAL PROVISIONS. (125.401...125.410a)

Section 125.401 Short title; scope of act.

Sec. 1.

(1) This act shall be known and may be cited as the "housing law of Michigan".

(2) This act applies to each city, village, and township that, according to the last regular or special federal census, has a population of 10,000 or more. However, this act does not apply to private dwellings and 2-family dwellings in any city, village, or township having a population of less than 100,000 unless the legislative body of the local governmental unit adopts the provisions by resolution passed by a majority vote of its members.

(3) This act applies to all dwellings within the classes defined in section 2, except that a reference to 1 or more specific classes of dwellings applies only to those classes to which specific reference is made.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- Am. 1919, Act 326, Imd. Eff. May 13, 1919 ;-- CL 1929, 2487 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- Am. 1941, Act 91, Imd. Eff. May 16, 1941 ;-- CL 1948, 125.401 ;-- Am. 1976, Act 137, Imd. Eff. June 2, 1976 ;-- Am. 2008, Act 408, Imd. Eff. Jan. 6, 2009 ;-- Am. 2016, Act 14, Eff. May 16, 2016



Section 125.402 Housing law of Michigan; definitions.

Sec. 2.

Definitions. Certain words in this act are defined for the purposes thereof as follows: Words used in the present tense include the future; words in the masculine gender include the feminine and neuter; the singular number includes the plural and the plural the singular; the word “person” includes a corporation as well as a natural person.

(1) Dwelling. A “dwelling” is any house, building, structure, tent, shelter, trailer or vehicle, or portion thereof, (except railroad cars, on tracks or rights-of-way) which is occupied in whole or in part as the home, residence, living or sleeping place of 1 or more human beings, either permanently or transiently. A house trailer or other vehicle, when occupied or used as a dwelling, shall be subject to all the provisions of this act, except that house trailers or other vehicles, duly licensed as vehicles, may be occupied or used as a dwelling for reasonable periods or lengths of time, without being otherwise subject to the provisions of this act for dwellings, when located in a park or place designated or licensed for the purpose by the corporate community within which they are located: Provided, That such parking sites are equipped with adequate safety and sanitary facilities.

(1a). “Sub-standard dwelling” is a dwelling of any class which is not so equipped as to have each of the following items: running water, inside toilets; or a dwelling which has either inadequate cellar drainage, defective plumbing, and inside room having no windows therein, improper exits or defective stairways so as to make such dwelling a fire hazard.

(2) Classes of dwellings. For the purposes of this act dwellings are divided into the following classes: (a) “private dwellings,” (b) “2 family dwellings,” and (c) “multiple dwellings.”

(a) A “private dwelling” is a dwelling occupied by but 1 family, and so designed and arranged as to provide cooking and kitchen accommodations for 1 family only.

(b) A “2 family dwelling” is a dwelling occupied by but 2 families, and so designed and arranged as to provide cooking and kitchen accommodations for 2 families only.

(c) A “multiple dwelling” is a dwelling occupied otherwise than as a private dwelling or 2 family dwelling.

(3) Classes of multiple dwellings. All multiple dwellings are dwellings and for the purpose of this act are divided into 2 classes, viz.: class a and class b.

Class a. Multiple dwellings of class a are dwellings which are occupied more or less permanently for residence purposes by several families and in which the rooms are occupied in apartments, suites or groups, in which each combination of rooms is so arranged and designed as to provide for cooking accommodations and toilet and kitchen sink accommodations within the separate units. This class includes tenement houses, flats, apartment houses, apartment hotels, bachelor apartments, studio apartments, duplex apartments, kitchenette apartments, and all other dwellings similarly occupied whether specifically enumerated herein or not.

Class b. Multiple dwellings of class b are dwellings which are occupied, as a rule transiently, as the more or less temporary abiding place of individuals who are lodged, with or without meals, and in which as a rule the rooms are occupied singly and without any attempt to provide therein or therewith cooking or kitchen accommodations for the individual occupants. This class includes hotels, lodging houses, boarding houses, furnished room houses, club houses, convents, asylums, hospitals, jails and all other dwellings similarly occupied, whether specifically enumerated herein or not.

(3a) Rooming house. A “rooming house” under this act shall be construed to mean any dwelling occupied in such a manner that certain rooms, in excess of those used by the members of the immediate family and occupied as a home or family unit, are leased or rented to persons outside of the family, without any attempt to provide therein or therewith, cooking or kitchen accommodations for individuals leasing or renting rooms. In the case of single and 2 family dwellings the number of such bedrooms leased or rented to roomers shall not exceed 3, unless such dwellings be made to comply in all respects with the provisions of this act relating to multiple dwellings.

(4) Hotel. A “hotel” is a multiple-dwelling of class b in which persons are lodged for hire and in which there are more than 50 sleeping rooms, a public dining room for the accommodation of at least 50 guests, and a general kitchen.

(5) Mixed occupancy. In cases of mixed occupancy where a building is occupied in part as a dwelling, the part so occupied shall be deemed a dwelling for the purposes of this act and shall comply with the provisions thereof relative to dwellings.

(6) Yards. A “rear yard” is an unoccupied space on the same lot with a dwelling, between the extreme rear line of the dwelling and the rear lot line and extending from 1 side lot line to the other side lot line. A “side yard” is an unoccupied space on the same lot with a dwelling between the side lot line and the nearest side line of the dwelling and extending from the extreme rear line of the dwelling to the front lot line. A “front yard” is an unoccupied space on the same lot with a dwelling between the extreme front line of the house and the front lot line and extending from 1 side yard to the other side yard.

(7) Courts. A “court” is an open unoccupied space on the same lot with a dwelling and bounded on 2 or more sides with the walls of the dwelling. A court not extending to the street or front or rear yard is an “inner court”. A court extending to the street or front or rear yard is an “outer court”.

(8) Corner and interior lots. A “corner lot” is a lot of which at least 2 adjacent sides abut for their full length upon a street. A lot other than a corner lot is an “interior lot.”

(9) Front, rear and depth of lot. The front of a lot is that boundary line which borders on the street. In case of a corner lot the owner may elect by statement on his plans either street boundary line as the front. The rear of a lot is the side opposite to the front. In the case of a triangular or gore lot the rear is the boundary line not bordering on a street. The depth of a lot is the dimension measured from the front of the lot to the extreme rear line of the lot. In the case of irregular shaped lots the mean depth shall be taken.

(10) Public hall. A “public hall” is a hall, corridor or passageway not within the exclusive control of 1 family.

(11) Stair hall. A “stair hall” is a public hall and includes the stairs, stair landings and those portions of the building through which it is necessary to pass in going between the entrance floor and the roof.

(12) Basement, cellar, attic, penthouses.

(a) A “basement” is that portion of a building partly below grade but so located that the vertical distance from grade to the floor is not greater than the vertical distance from the grade to the ceiling: Provided, however, That if the vertical distance from the grade to the ceiling is 5 feet or more such basement shall be counted as a story.

(b) A “cellar” is that portion of a building partly below grade but so located that the vertical distance from the grade to the floor is greater than the vertical distance from the grade to the ceiling: Provided, however, That if the vertical distance from the grade to the ceiling is 5 feet or more such cellar shall be counted as a story. A cellar, except as provided above, shall not be counted as a story. If any portion of a building is in that part the equivalent of a basement or cellar, the provisions of this act relative to basements and cellars shall apply to such portion of the building.

(c) An attic is a portion of a building situated partly or wholly in the roof space. An attic which is used only as a portion of a single or 2 family dwelling shall be not counted as a story, unless there are more than 2 rooms suitable for living purposes on this floor. For the purpose of this paragraph, rooms of 160 square feet or more will be regarded as 2 or more rooms based on each 80 square feet being considered 1 room. Any attic which is occupied by a separate family shall be counted as a story. Any attic used for living purposes in a multiple dwelling shall be counted as a story.

(d) Penthouses. Penthouses are those portions of a building situated above the roof and housing mechanical equipment, service or recreational facilities or used for living purposes. A penthouse shall not be counted as a story if it houses only mechanical equipment or stairways and does not have an area in excess of 200 square feet; nor shall it be counted as a story, when occupied otherwise or when it has an area in excess of 200 square feet, if it complies with the following requirements:

(1) The building and penthouse shall be of fireproof construction if the penthouse houses other than mechanical equipment or stairways.

(2) The penthouse shall be not over 1 story in height.

(3) The exterior walls of the penthouse shall be set back from the exterior walls of the story immediately below by a distance not less than 2/3 of the height of the penthouse above the roof. However, it shall not be necessary to set back the exterior walls of a penthouse if the dimensions of yards and courts are sufficient to meet the requirements of this act for a building if the penthouse is counted as a story.

(4) There shall be access to 2 stairways leading from the roof to grade where penthouses are used for the purposes other than to house mechanical equipment.

(5) The combined area of all penthouses on a building shall not exceed 25 per cent of the gross area of the floor immediately below.

(13) Height. The “height” of a dwelling is the perpendicular distance measured in a straight line from grade to the highest point of the roof beams in the case of flat roofs, and to the average of the height of the gable in the case of pitched roofs.

(14) Grade. “Grade”, for buildings adjoining 1 street only, shall be the elevation of the sidewalk at the center of that wall which adjoins the street, except that in case the average elevation of the ground (finished surface) adjacent to the exterior walls of the building is lower than the elevation of the sidewalk, “grade” shall be the average elevation of the ground.

“Grade”, for buildings adjoining more than 1 street, shall be the elevation of the sidewalk at the center of the wall adjoining the street having the lowest sidewalk elevation.

“Grade”, for buildings having no wall adjoining the street, shall be the average level of the ground (finished surface) adjacent to the exterior walls of the building.

All walls approximately parallel to and not more than 5 feet from a street line shall be considered as adjoining the street. In alleys the surface of the paving shall be considered to be the sidewalk elevation. Where the elevation of the sidewalk or alley paving has not been established the city engineer shall determine such elevation for the purpose of this act.

(15) Occupied spaces. Outside stairways, fire escapes, fire towers, porches, platforms, balconies, boiler flues and other projections shall be considered as part of the building and not as a part of the yards or courts or unoccupied spaces. This provision shall not apply to 1 fireplace or 1 chimney projecting not more than 12 inches into side yard space and not more than 8 feet in length, nor to uninclosed outside porches not exceeding 1 story in height which do not extend into the front or rear yard a greater distance than 12 feet from the front or rear walls of the building, nor to 1 such porch which does not extend into the sideyard a greater distance than 6 feet from the side wall of the building nor exceed 12 feet in its other horizontal dimension, or to cornices not exceeding 16 inches in width including the gutter.

(16) Fireproof dwelling. A “fireproof dwelling” is one the exterior walls of which are constructed of brick, stone, concrete, iron or other hard incombustible material not less than 8 inches thick, and in which there are no wood beams or lintels and in which the floors, roofs, stair halls and public halls are built entirely of brick, stone, concrete, iron or other hard incombustible material, and in which no woodwork or other inflammable material is used in any of the partitions, furrings or ceilings. But this definition shall not be construed as prohibiting elsewhere than in the public halls the use of wooden flooring on top of the fireproof floors or the use of wooden sleepers, nor as prohibiting the use of wood, or any other material not more combustible or inflammable than wood, for handrails, doors, windows, and decorative treatment on incombustible surfaces.

All metallic structural members, except lintels unattached to structural frame work and less than 6 feet in span, shall be protected with not less than 2 inches of brick, concrete, gypsum, terra cotta, or any other material that has equivalent properties to resist the action of flame and heat. Steel in reinforced concrete construction shall be protected with a minimum of 3/4 of an inch of concrete unless additional protection is required by the enforcing official.

In dwellings not over 8 stories in height, steel joists may be used for roof and floor construction if protected on the underside with 3/4 of an inch of gypsum or portland cement plaster on metal lath, thickness of said plaster to be measured from the back of the metal lath, and protected on top with a slab of at least 2 inches of concrete in which wood sleepers may be embedded if there is at least 1 and 1/2 inches of concrete under the sleepers.

(17) Wooden buildings. “Wooden building” is a building of which the exterior walls or a portion thereof are of wood. Court walls are exterior walls.

(18) Nuisance. The word “nuisance” shall be held to embrace public nuisance as known at common law or in equity jurisprudence; and whatever is dangerous to human life or detrimental to health; whatever dwelling is overcrowded with occupants or is not provided with adequate ingress and egress to or from the same, or is not sufficiently supported, ventilated, sewered, drained, cleaned or lighted, in reference to its intended or actual use; and whatever renders the air or human food or drink unwholesome, are also severally, in contemplation of this act, nuisances; and all such nuisances are hereby declared illegal.

(19) Construction of certain words. The word “shall” is always mandatory and not directory, and denotes that the dwelling shall be maintained in all respects according to the mandate as long as it continues to be a dwelling. Wherever the words “charter,”“ordinances,”“regulations,”“superintendent of buildings,”“health department,”“the board of health,”“health officer,” or such other appropriate public official as the mayor may designate “commissioner of public safety,”“commissioner of public health,”“department charged with the enforcement of this act,”“corporation counsel,”“mayor,”“city treasury,” or “fire limits” occur in this act they shall be construed as if followed by the words “of the city or village in which the dwelling is situated.” Wherever the words “health department,”“health officer,” or such other appropriate public official as the mayor may designate, or “duly authorized assistant” or “board of health,”“commissioner of public safety,” or “commissioner of public health” are employed in this act, such words shall be deemed and construed to mean the official or officials in any city or village to whom is committed the charge of safeguarding the public health. The terms “superintendent of buildings,”“building department,” and “inspector of buildings” shall embrace the department and the executive head thereof specially charged with the execution of laws and ordinances relating to the construction of buildings. Wherever the terms “superintendent of buildings,”“health officer,” or such other appropriate public official as the mayor may designate are used in this act they shall be construed to mean the enforcement officials designated in section 111. Wherever the words “occupied” or “used” are employed in this act such words shall be construed as if followed by the words “or is intended, arranged, designed, built, altered, converted to, rented, leased, let or hired out, to be occupied or used.” Wherever the words “dwelling,”“2 family dwelling,”“multiple dwelling,”“building,”“house,”“premises” or “lot” are used in this act, they shall be construed as if followed by the words “or any part thereof.” Wherever the words “city water” are used in this act, they shall be construed as meaning any public supply of water through street mains; and wherever the words “public sewer” are used in this act they shall be construed as meaning any part of a system of sewers that is used by the public, whether or not such part was constructed at the public expense. Wherever the word “street” is used in this act it shall be construed as including any public alley 16 feet or more in width. “Approved fireproof material” means as set forth by ordinances, or if not so determined, as approved by the enforcing officer. Where a particular material, device, or type of construction is specified herein, there may be substituted therefor any other material, device or type of construction of a strength, durability, performance and fire resistive qualities, equivalent to the particular material, device or type of construction specified herein, or sufficient for the intended use, and approved as such by the enforcing officer. Perforated gypsum lath 3/8 of an inch thick, with 1/2 inch of gypsum plaster may be substituted wherever metal lath and gypsum or cement plaster is required in this act.

(20) Fire doors. A fire door is a movable fire resistive barrier placed on an opening in a masonry wall or shaft enclosure for the purpose of preventing the passage of fire through the opening. All fire doors, as installed and including frames and hardware shall be capable of passing a fire and water test as herein specified. The fire test shall consist of a flame applied over entire area of door which will gradually raise the temperature of the exposed side to 1400 degrees Fahrenheit during the first 20 minutes of test and which will gradually raise this temperature to 1700 degrees Fahrenheit during the next 40 minutes, concluding the fire test. Immediately thereafter and while the door is still hot, it shall be subjected to the impact of a stream of water under a nozzle pressure of 30 pounds per square inch through a 2 and 1/2 inch fire hose with a 1 and 1/8 inch smooth bore nozzle placed 20 feet from the door and played uniformly over surface of same for a period of at least 45 seconds. To pass this test, a fire door shall maintain its shape and integrity reasonably well so as to be capable of resisting the further application of flame and shall not develop serious structural weakness. The enforcing officer may require that the ability of all fire doors to pass these tests be demonstrated in a recognized testing laboratory, or that satisfactory evidence in the form of a label or certificate of test and inspection be submitted showing that the fire doors in question have successfully complied with these requirements.

All fire doors, except those on dumbwaiters and elevators, shall be of the swinging type and shall not be double acting and shall be equipped with an approved device capable of completely and effectually closing the door under all conditions.

Type “a” fire doors shall be solid without glass panels of any kind. Type “a” fire doors may be used wherever type “b” fire doors are required herein.

Type “b” fire doors may contain not over 720 square inches of wire-glass at least 1/4 inch in thickness.

Automatic fire doors, as specified herein, may be normally held in an open position by an apparatus which will automatically allow the door to close whenever the temperature of the air at the top of the door reaches 165 degrees Fahrenheit. Self-closing fire doors, as specified herein, shall be normally kept closed at all times.

All fire doors shall be equipped with an effective locking device which will hold the door in the closed position but which can be unlocked from either side of the door without the use of a key.

All fire doors shall be provided with an incombustible threshold and combustible floor construction or covering shall not extend through the door opening.

Frames for type “a” fire doors shall be made entirely of metal and no combustible material shall be used in their construction or installation.

Frames for type “b” fire doors may be made of metal or of wood covered with metal.

Self-closing equipment shall consist of standard door checks or other similar approved devices which will effectually close the door without slamming.

Self-closing fire door shall be labeled on both sides in a conspicuous manner with the following words: “fire door, keep closed”.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- Am. 1921, Act 401, Eff. Aug. 18, 1921 ;-- Am. 1925, Act 371, Eff. Aug. 27, 1925 ;-- CL 1929, 2488 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.402



Section 125.402a Enforcing agency; definition.

Sec. 2a.

As used in this act:

“Enforcing agency” means the designated officer or agency charged with responsibility for administration and enforcement of this act.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.403-125.406 Repealed. 1972, Act 230, Eff. Jan. 1, 1973.



Section 125.407 Sewer connections and water supply.

Sec. 7.

Sewer connections and water supply. The provisions of this act with reference to sewer connections and water supply shall be deemed to apply only where connection with a public sewer and with public water mains is or becomes reasonably accessible. All questions of the practicability of such sewer and water connections shall be decided by the health officer, or by such other appropriate public official as the mayor may designate.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2493 ;-- CL 1948, 125.407



Section 125.408 Minimum requirements; law not to be modified.

Sec. 8.

Minimum requirements; law not to be modified. The provisions of the act shall be held to be the minimum requirements adopted for the protection of health, welfare and safety of the community. Nothing herein contained shall be deemed to invalidate existing ordinances or regulations of any city or organized village or the board of health of any such city or village imposing requirements higher than the minimum requirements laid down in this act relative to light, ventilation, sanitation, fire prevention, egress, occupancy, maintenance and uses for dwellings; nor be deemed to prevent any city or organized village or the board of health of any such city or village from enacting and putting in force from time to time ordinances and regulations imposing requirements higher than the minimum requirements laid down in this act; nor shall anything herein contained be deemed to prevent such cities and organized villages or the board of health of any such city or village from prescribing for the enforcement of such ordinances and regulations, remedies and penalties similar to those prescribed herein. And every such city and organized village or the board of health of any such city or village is empowered to enact such ordinances and regulations and to prescribe for their enforcement. No ordinance, regulation, ruling or decision of any municipal body, officer of authority of the board of health of any such city or village shall repeal, amend, modify or dispense with any of the said minimum requirements laid down in this act; except that, in order that the provisions of this act may be reasonably applied, public health and safety secured, and substantial justice done in instances where practical difficulties are encountered or unnecessary and unreasonable hardship result from the application of the strict letter of the law, the decision of a board of appeals, as hereinafter provided and regulated shall be considered as the reasonable application of the intent of this act.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- Am. 1925, Act 371, Eff. Aug. 27, 1925 ;-- CL 1929, 2494 ;-- CL 1948, 125.408



Section 125.409 State board of health; authority.

Sec. 9.

State board of health. The state board of health shall have the power to examine into the enforcement of this act.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2495 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.409



Section 125.410 Time for compliance.

Sec. 10.

Time for compliance. All improvements specifically required by this act upon dwellings erected prior to the date of its passage shall be made within 1 year from said date, or at such earlier period as may be fixed by the health officer or other authorized enforcement official.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2496 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.410



Section 125.410a Repealed. 1972, Act 230, Eff. Jan. 1, 1973.






167-1917-II ARTICLE II DWELLINGS HEREAFTER ERECTED. (125.411...125.450a)

167-1917-II-I TITLE I LIGHT AND VENTILATION. (125.411...125.429)

Section 125.411-125.429 Repealed. 1972, Act 230, Eff. Jan. 1, 1973.






167-1917-II-II TITLE II SANITATION. (125.430...125.437)

Section 125.430-125.437 Repealed. 1972, Act 230, Eff. Jan. 1, 1973.






167-1917-II-III TITLE III FIRE PROTECTION. (125.438...125.450a)

Section 125.438-125.450a Repealed. 1972, Act 230, Eff. Jan. 1, 1973.









167-1917-III ARTICLE III ALTERATIONS. (125.451...125.464)

Section 125.451-125.464 Repealed. 1972, Act 230, Eff. Jan. 1, 1973.






167-1917-IV ARTICLE IV MAINTENANCE. (125.465...125.488)

Section 125.465 Public halls in multiple dwellings; lighting; exit lights.

Sec. 65.

Public halls, lighting at night. In every multiple dwelling all public halls shall be kept adequately lighted at all times by the owner. In every multiple dwelling of class “b”, except those of fireproof construction having more than 15 rooms or sleeping accommodations for more than 30 persons, the location of stairways and means of egress shall be designated on each floor by electrically illuminated exit signs having letters at least 4 inches in height. All exit lights shall be on a separate circuit or circuits and wires shall be installed in approved metal raceway.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2553 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.465



Section 125.466 Water closets in cellars.

Sec. 66.

Water-closets in cellars. No water-closet shall be maintained in the cellar of any dwelling without a permit in writing from the health officer, who shall have power to make rules and regulations governing the maintenance of such closets. Under no circumstances shall the general water-closet accommodations of any multiple dwelling be permitted in the cellar or basement thereof; this provision, however, shall not be construed so as to prohibit a general toilet room containing several water-closets, provided such water-closets are supplementary to those required by law.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2554 ;-- CL 1948, 125.466



Section 125.467 Water closet accommodations.

Sec. 67.

Water-closet accommodations. In every dwelling existing prior to the passage of this act there shall be provided at least 1 water-closet for every 2 apartments, groups or suites of rooms, or fraction thereof, except that in multiple-dwellings of class B there shall be provided at least 1 water-closet for every 15 occupants or fraction thereof.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2555 ;-- CL 1948, 125.467



Section 125.468 Basement and cellar rooms.

Sec. 68.

Basement and cellar rooms. No room in the cellar of any dwelling erected prior to the passage of this act shall be occupied for living purposes. And no room in the basement of any such dwelling shall be so occupied without a written permit from the health officer, which permit shall be kept readily accessible in the main living room of the apartment containing such room. No such room shall hereafter be occupied unless all the following conditions are complied with:

(1) Such room shall be at least 7 feet high in every part from the floor to the ceiling.

(2) The ceiling of such room shall be in every part at least 3 feet 6 inches above the surface of the street or ground outside of or adjoining the same.

(3) There shall be appurtenant to such room the use of a water-closet.

(4) At least 1 of the rooms of the apartment of which such room is an integral part shall have a window opening directly to the street or yard, of at least 12 square feet in size clear of the sash frame, and which shall open readily for purposes of ventilation.

(5) The lowest floor shall be water-proof and damp-proof.

(6) Such room shall have sufficient light and ventilation, shall be well drained and dry, and shall be fit for human habitation.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2556 ;-- CL 1948, 125.468



Section 125.469 Joint use of kitchen by more than one family prohibited.

Sec. 69.

Use of kitchens. No kitchen or cooking accommodations shall be permitted or maintained in any room or space of any building for the common or joint use of the individual occupants of a 2 family or multiple family dwelling.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2557 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.469



Section 125.470 Water closets and sinks; floors under and around.

Sec. 70.

Water-closets and sinks. In all 2 family dwellings and multiple dwellings the floor or other surface beneath and around water-closets and sinks shall be maintained in good order and repair and if of wood shall be kept well painted with light colored paint.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2558 ;-- CL 1948, 125.470



Section 125.471 Repairs and drainage.

Sec. 71.

Repairs and drainage. Every dwelling and all the parts thereof including plumbing, heating, ventilating and electrical wiring shall be kept in good repair by the owner. The roof shall be so maintained as not to leak and the rain water shall be drained and conveyed therefrom through proper conduits into the sewerage system in accordance with plumbing regulations so as to avoid dampness in the walls and ceilings and insanitary conditions.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2559 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.471



Section 125.472 Water supply.

Sec. 72.

Water supply. Every dwelling not exempted in section 7 of this act shall have within each apartment or family unit at least 1 approved sink with running water furnished in sufficient quantity at all times. The owner shall provide proper and suitable tanks, pumps or other appliances to receive and to distribute an adequate and sufficient supply of such water at each floor in the said dwelling at all times of the year, during all hours of the day and night. But a failure in the general supply of city water shall not be construed to be a failure on the part of such owner, provided proper and suitable appliances to receive and distribute such water have been provided in said dwelling.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2560 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.472



Section 125.473 Catch-basins.

Sec. 73.

Catch-basins. In the case of dwellings where, because of lack of city water supply or sewers, sinks with running water are not provided inside the dwellings, 1 or more catch-basins or some other approved convenience for the disposal of waste water, as may be necessary in the opinion of the health officer or such other appropriate public official as the mayor may designate, shall be provided in the yard or court, level with the surface thereof and at a point easy of access to the occupants of such dwelling.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2561 ;-- CL 1948, 125.473



Section 125.474 Cleanliness of dwellings.

Sec. 74.

Cleanliness of dwellings. Every dwelling and every part thereof shall be kept clean and shall also be kept free from any accumulation of dirt, filth, rubbish, garbage or other matter in or on the same, or in the yards, courts, passages, areas or alleys connected therewith or belonging to the same. The owner of every dwelling shall be responsible for keeping the entire building free from vermin. The owner shall also be responsible for complying with the provisions of this section except that the tenants shall be responsible for the cleanliness of those parts of the premises that they occupy and control.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2562 ;-- Am. 1939, Act 303, Sept. 29, 1939 ;-- CL 1948, 125.474



Section 125.475 Multiple dwellings; walls of courts.

Sec. 75.

Walls of courts. In multiple dwellings the walls of all courts, unless built of a light color brick or stone, shall be thoroughly whitewashed by the owner or shall be painted a light color by him, and shall be so maintained. Such whitewash or paint shall be renewed whenever necessary, as may be required by the health officer, or by such other appropriate public official as the mayor may designate.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2563 ;-- CL 1948, 125.475



Section 125.476 Multiple dwellings; walls and ceilings of rooms.

Sec. 76.

Walls and ceilings of rooms. In all multiple dwellings the health officer or such other appropriate official as the mayor may designate, may require the walls and ceiling of every room that does not open directly on the street to be kalsomined white or painted with white paint when necessary to improve the lighting of such room and may require this to be renewed as often as may be necessary.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2564 ;-- CL 1948, 125.476



Section 125.477 Multiple dwellings; wallpaper.

Sec. 77.

Wall paper. No wall paper shall be placed upon a wall or ceiling of any multiple-dwelling unless all wall paper shall be first removed therefrom and said wall and ceiling thoroughly cleaned.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2565 ;-- CL 1948, 125.477



Section 125.478 Receptacles for ashes, garbage and rubbish; chutes prohibited.

Sec. 78.

Receptacles for ashes, garbage and rubbish. The owner of every multiple dwelling, and in the case of private and 2 family dwellings, the occupant or occupants thereof, shall provide for said dwelling, keep clean and in place, proper covered receptacles of non-absorbent material for holding garbage, refuse, ashes, rubbish and other waste matter. Garbage chutes are prohibited.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2566 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.478



Section 125.479 Prohibited uses.

Sec. 79.

Prohibited uses. No horse, cow, calf, swine, sheep, goat, chickens, geese or ducks shall be kept in any dwelling or part thereof. Nor shall any such animal be kept on the same lot or premises with a dwelling except under such conditions as may be prescribed by the health officer. No such animal, except a horse, shall under any circumstances be kept on the same lot or premises with a multiple dwelling. No dwelling or the lot or premises thereof shall be used for the storage or handling of rags or junk.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2567 ;-- CL 1948, 125.479



Section 125.480 Storage of combustible materials.

Sec. 80.

Combustible materials and storage spaces. No dwelling, nor any part thereof, nor of the lot upon which it is situated, shall be used as a place of storage, keeping or handling of any article dangerous or detrimental to life or health; nor of any combustible article, except under such conditions as may be prescribed by the fire commissioner, or the proper official, under authority of a written permit issued by him. No multiple dwelling nor any part thereof, nor of the lot upon which it is situated, shall be used as a place of storage, keeping or handling of feed, hay, straw, cotton, paper stock, feathers or rags.

All of the provisions of section 49, except the window requirement, prescribing the protection and construction of spaces used for storage purposes in buildings hereafter erected shall apply to all spaces used for such storage purposes in all existing buildings housing more than 8 apartments if of class “a” or 40 sleeping rooms if of class “b”. Where a required window cannot be provided, there shall be a siamese fire department connection.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2568 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.480



Section 125.481 Storage of combustible materials; openings between storage room and public hall.

Sec. 81.

Certain dangerous businesses. There shall be no transom, window or door opening into a public hall from any part of a multiple dwelling where paint, oil, or inflammable liquids are stored or kept for the purpose of sale or otherwise.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- Am. 1921, Act 281, Eff. Aug. 18, 1921 ;-- CL 1929, 2569 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.481



Section 125.482 Fire prevention and safety requirements.

Sec. 82.

Supervision and safety provisions. In any multiple dwelling housing more than 8 families, in which the owner thereof does not reside, there shall be a responsible person, or persons, designated as such by the owner. Every multiple dwelling of class “b” containing over 75 sleeping rooms or sleeping accommodations for 150 persons or more above the first floor, which is not of fireproof construction, or not protected with an approved sprinkler system or an approved and self supervised and properly maintained automatic fire alarm system, shall have adequate watch service, reporting each 1 hour between the hours of 10:00 p.m. and 7:00 a.m. on each floor at locations designated by the enforcing official on a suitable recording device.

In addition every multiple dwelling of class “b”, not of fireproof construction, or not protected with an approved sprinkler system or an approved and self supervised and properly maintained automatic fire alarm system, having sleeping accommodations for over 50 persons above the first floor, shall have on duty at all times at least 1 employe and more if necessary, so that there shall be 1 employe on duty at all times for each 100 persons, or major fraction thereof, of the normal capacity of the building.

In all multiple dwellings of class “b”, not of fireproof construction, having sleeping accommodations for over 25 persons there shall be provided a bell, gong, siren or other approved alarm, of sufficient size and adequacy to be heard in every room or apartment of the building by a person of normal auditory perception, on each floor of the building, such warning device to be manually controlled from locations designated by the enforcing official.

All employes of multiple dwellings shall be regularly instructed and drilled relative to the proper proceeding in case of fire or panic by a person whose qualifications are approved by the enforcing officer. All employes of multiple dwellings shall be instructed as to the location of the fire alarm boxes or other devices for notifying the fire department. In case of fire in the building it shall be the duty of such employes to forthwith and immediately notify the fire department of the existence of such fire through the surest and quickest means of notification available. Such employes shall then proceed to warn or notify the occupants of the building of the existence of such fire and to assist them in the immediate evacuation of the building in the quickest and safest manner possible.

The owners or manager of every multiple dwelling of class “b” shall maintain a register or list of guests and tenants which shall be kept and safeguarded so as to be available at all times.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2570 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.482



Section 125.482a Class “A” multiple dwelling; smoke alarm; requirements; violation as misdemeanor; penalty; definitions.

Sec. 82a.

(1) Each dwelling unit contained within a class “A” multiple dwelling shall be equipped with a single-station or multiple-station smoke alarm that complies with the standards set forth in the state construction code promulgated under section 4c of the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1504c.

(2) A class “A” multiple dwelling constructed before November 6, 1974 has 1 year after the effective date of the rules promulgated under section 4c of the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1504c, to comply with subsection (1).

(3) An existing building that is converted to a class “A” multiple dwelling shall comply with the requirements that may be imposed by the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(4) A person owning a class “A” multiple dwelling shall comply with this section.

(5) A person who violates this section is guilty of a misdemeanor punishable by a fine of not more than $500.00 or imprisonment of not more than 90 days, or both.

(6) As used in this section:

(a) “Dwelling unit” means a single unit providing complete independent living facilities for 1 or more persons, including permanent provisions for cooking, living, sanitation, and sleeping.

(b) “Smoke alarm” means a single-station or multiple-station alarm responsive to smoke and not connected to a system.

(c) “Single-station smoke alarm” means an assembly incorporating a detector, the control equipment, and the alarm sounding device into 1 unit, operated from a power supply either in the unit or obtained at the point of installation.

(d) “Multiple-station smoke alarm” means 2 or more single-station alarm devices that are capable of interconnection such that actuation of 1 causes all integral or separate audible alarms to operate.

History: Add. 2004, Act 64, Imd. Eff. Apr. 20, 2004



Section 125.483 Overcrowding; minimum space requirements.

Sec. 83.

Overcrowding. No bedroom or room used as a bedroom in any class “b” multiple dwelling shall be so occupied as to provide less than 500 cubic feet of air space per occupant, exclusive of the cubic air space of bathrooms, toilet rooms and closets. No room, suite or group of rooms, comprising a family dwelling unit, in any single, 2 family or class “a” multiple dwelling shall be so occupied as to provide less than 800 cubic feet of air space per occupant exclusive of the cubic air space of bathrooms, toilet rooms and closets. No bedroom or room used as a bedroom in any single, 2 family or class “a” multiple dwelling shall be so occupied as to provide less than 300 cubic feet of air space per occupant, exclusive of the cubic air space of bathrooms, toilet rooms and closets.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2571 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.483



Section 125.484 Multiple dwellings; regulation; application; lodgers prohibited.

Sec. 84.

Lodgers prohibited. The health officer or such other appropriate public official as the mayor may designate may prohibit in any multiple dwelling the letting of lodgings therein by any of the tenants occupying such multiple dwelling, and may prescribe conditions under which lodgers or boarders may be taken in multiple-dwellings. It shall be the duty of the owner in the case of multiple-dwellings to see that the requirements of the health officer or such other appropriate public official as the mayor may designate in this regard are at all times complied with, and a failure to so comply on the part of any tenant, after due and proper notice from said owner or from the health officer or such other appropriate public official as the mayor may designate shall be deemed sufficient cause for the summary eviction of such tenant and the cancellation of his lease. The provisions of this section may be extended to private dwellings and 2 family dwellings, as may be found necessary by the health officer, or by such other appropriate public official as the mayor may designate.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2572 ;-- CL 1948, 125.484



Section 125.485 Health order; infected and uninhabitable dwellings to be vacated.

Sec. 85.

Infected and uninhabitable dwellings to be vacated. Whenever it shall be certified by an inspector or officer of the health department that a dwelling is infected with contagious disease or that it is unfit for human habitation, or dangerous to life or health by reason of want of repair, or of defects in the drainage, plumbing, lighting, ventilation, or the construction of the same, or by reason of the existence on the premises of a nuisance likely to cause sickness among the occupants of said dwelling, or for any cause, the health officer or such other appropriate public official as the mayor may designate, may issue an order requiring all persons therein to vacate such house within not less than 24 hours nor more than 10 days for the reasons to be mentioned in said order. In case such order is not complied with within the time specified, the health officer or such other appropriate public official as the mayor may designate may cause said dwelling to be vacated. The health officer or such other appropriate public official as the mayor may designate whenever he is satisfied that the danger from said dwelling has ceased to exist, or that it is fit for human habitation may revoke said order or may extend the time within which to comply with the same.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2573 ;-- CL 1948, 125.485



Section 125.485a Site of illegal drug manufacturing; notification of potential contamination; determination of contamination; rules; order by local health department.

Sec. 85a.

(1) Within 48 hours of discovering an illegal drug manufacturing site, a state or local law enforcement agency shall notify the enforcing agency, the local health department if the enforcing agency is not the local health department, and the department of community health regarding the potential contamination of any property or dwelling that is or has been the site of illegal drug manufacturing. The state or local law enforcement agency shall post a written warning on the premises stating that potential contamination exists and may constitute a hazard to the health or safety of those who may occupy the premises.

(2) Within 14 days after receipt of the notification under subsection (1) or as soon thereafter as practically possible, the department of community health, in cooperation with the enforcing agency, shall review the information received from the state or local law enforcement agency, emergency first responders, or hazardous materials team that was called to the site and make a determination regarding whether the premises are likely to be contaminated and whether that contamination may constitute a hazard to the health or safety of those who may occupy the premises. The fact that property or a dwelling has been used as a site for illegal drug manufacturing shall be treated by the department of community health as prima facie evidence of likely contamination that may constitute a hazard to the health or safety of those who may occupy those premises.

(3) If the property or dwelling, or both, is determined likely to be contaminated under subsection (2), the enforcing agency shall issue an order requiring the property or dwelling to be vacated until the property owner establishes that the property is decontaminated or the risk of likely contamination ceases to exist. The property owner may establish that the property is decontaminated by submitting a written assessment of the property before decontamination and a written assessment of the property after decontamination, enumerating the steps taken to render the property decontaminated, and a certification that the property has been decontaminated and that the risk of likely contamination no longer exists to the enforcing agency. The property or dwelling shall remain vacated until the enforcing agency has reviewed and concurred in the certification.

(4) The department of community health shall promulgate rules and procedures necessary to implement this section.

(5) Nothing in this section precludes a local health department from exercising its powers or duties under this act or the public health code, 1978 PA 368, MCL 333.1101 to 333.25211. However, if there is a determination under subsection (2) that is contrary to an order made by a local health department, then the determination made under subsection (2) takes precedence.

History: Add. 2003, Act 307, Eff. Apr. 1, 2004 ;-- Am. 2006, Act 258, Imd. Eff. July 6, 2006



Section 125.486 Health order; repairs to buildings, other structures.

Sec. 86.

Repairs to buildings, etc. Whenever any dwelling or any building, structure, excavation, business pursuit, matter or thing, in or about a dwelling, or the lot on which it is situated, or the plumbing, sewerage, drainage, light or ventilation thereof, is in the opinion of the health officer or such other appropriate public official as the mayor may designate in a condition or in effect dangerous or detrimental to life or health, the health officer or such other appropriate public official as the mayor may designate may declare that the same to the extent he may specify is a public nuisance, and may order the same to be removed, abated, suspended, altered or otherwise improved or purified as the order shall specify.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2574 ;-- CL 1948, 125.486



Section 125.487 Fire escape maintenance.

Sec. 87.

Maintenance of fire escapes. All fire escapes shall be kept in a safe and sound condition and shall be properly painted and repaired to maintain this condition. No incumbrance or obstruction shall be placed or maintained on any part of any fire escape or in any means of access to a fire escape.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2575 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.487



Section 125.488 Scuttles, bulkheads, ladders and stairs in multiple dwellings.

Sec. 88.

Scuttles, bulkheads, ladders and stairs. In all multiple dwellings where there are scuttles or bulkheads, they and all stairs or ladders leading thereto shall be easily accessible to all occupants of the building and shall be kept free from incumbrance and ready for use at all times. No scuttle and no bulkhead door shall at any time be locked with a key, but either may be fastened on the inside by movable bolts or hooks.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2576 ;-- CL 1948, 125.488






167-1917-V ARTICLE V IMPROVEMENTS. (125.489...125.497)

Section 125.489 Rooms; lighting and ventilation.

Sec. 89.

Rooms, lighting and ventilation of. No room except water-closet compartments in a dwelling erected prior to the passage of this act shall hereafter be occupied unless it shall have a window or windows of an area equal to not less than 1/10 of the floor area opening directly upon the street, or upon a rear yard not less than 10 feet deep, or above the roof of an adjoining building, or upon a court located on the same lot with the dwelling or on an adjoining lot and having an area not less than 50 square feet and a minimum dimension not less than 3 feet and being open and unobstructed from the window sill to the sky, or upon a side yard located on the same lot with the dwelling or on an adjoining lot and having a minimum width not less than 2 feet, except that a room located on the top floor may be lighted by means of a skylight if the skylight has an area equal to not less than 1/10 of the floor area and is ventilated directly to the outer air by an opening or openings having an area equal to not less than 1 per cent of the floor area. A room which cannot be made to comply with the above provisions may be occupied if provided with a window having an area not less than 1/8 of the floor area of such room, 40 per cent of the area of which window shall be capable of being opened, opening into an adjoining room in the same apartment or group or suite of rooms which latter room has a window or windows of area equal to not less than 1/6 of the area of the larger of the 2 rooms involved, 40 per cent of the area of which windows shall be capable of being opened, opening directly on a street or on a rear yard of the above dimensions. In so far as possible the windows between the 2 rooms shall be in line with windows in the outer room so as to afford a maximum of light and ventilation.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2577 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.489



Section 125.490 Multiple dwellings; public halls and stairs, lighting and ventilation.

Sec. 90.

Public halls and stairs, lighting and ventilation of. In all multiple-dwellings erected prior to the passage of this act the public halls and stairs shall be provided with as much light and ventilation to the outer air as may be deemed practicable by the health officer or by such other appropriate public official as the mayor may designate, who may order the cutting in of windows and skylights and such other improvements and alterations in said dwellings as in his judgment may be necessary and appropriate to accomplish this result. All new skylights hereafter placed in such dwellings shall be in accordance with section 27 of this act and shall be of such size as may be determined to be practicable by said health officer, or by such other appropriate public official as the mayor may designate.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2578 ;-- CL 1948, 125.490



Section 125.491 Plumbing fixtures.

Sec. 91.

Plumbing fixtures. In all dwellings, plumbing fixtures shall be so arranged and maintained as to prevent the wetting of the supporting or surrounding framework which may cause an insanitary condition. The space beneath such fixtures shall be accessible and shall not be so enclosed as to prevent ventilation sufficient to maintain dry and sanitary conditions. The floor and wall surfaces beneath and adjacent to all plumbing fixtures shall be maintained in a sound and sanitary condition. The health officer, or such other appropriate public official as the mayor may designate, may order plumbing fixtures to be supported by metal brackets, and the space beneath left entirely open, when it is indicated that the woodwork has become damp and insanitary and cannot be properly maintained. Defective and insanitary plumbing fixtures, which cannot be repaired, shall be replaced by approved fixtures.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2579 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.491



Section 125.492 Privy vaults, school-sinks and water closets.

Sec. 92.

Privy vaults, school-sinks and water-closets. Whenever a connection with a sewer is possible, all privy vaults, school-sinks, cesspools or other receptacles used to receive fecal matter, urine or sewage, shall with their contents, be completely removed and the place where they were located properly disinfected under the direction of the health officer. Such appliances shall be replaced by individual water-closets of durable non-absorbent material, properly sewer-connected, and with individual traps and properly connected flush tanks providing an ample flush of water to thoroughly cleanse the bowl. Each such water-closet shall be located inside the dwelling or other building in connection with which it is to be used in a compartment completely separated from every other water-closet, and such compartment shall contain a window of not less than 4 square feet in area opening directly to the street, or rear yard or on a side yard or court of the minimum sizes prescribed in sections 13 and 14 of this act. The floors of the water-closet compartments shall be as provided in section 35 of this act. Such water-closets shall be provided in such numbers as required by section 67 of this act. Such water-closets and all plumbing in connection therewith shall be sanitary in every respect and, except as in this act otherwise provided, shall be in accordance with the local ordinances and regulations in relation to plumbing and drainage. Pan plunger, frostproof and long hopper closets will not be permitted except upon written permit of the health officer, or such other appropriate public official as the mayor may designate. No water-closet shall be placed out of doors.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2580 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.492



Section 125.493 Protection of basements and cellars.

Sec. 93.

Protection of basement and cellars. Every multiple dwelling of class “b” having 20 or more sleeping rooms and exceeding 2 stories in height and having a basement or cellar, the floor above which is not of fireproof construction, shall have its basement or cellar ceiling protected with metal lath and 3/4 of an inch of portland cement or gypsum plaster, or the basement or cellar shall be protected with an approved automatic sprinkler system or an approved and self supervised and properly maintained automatic fire alarm system. The floor of the cellar or lowest floor of every dwelling shall be free from dampness, and, when necessary in the judgment of the health officer or such other appropriate public official as the mayor may designate, shall be concreted with not less than 3 inches of concrete of good quality and with a finished surface.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2581 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.493



Section 125.494 Shafts and courts; openings.

Sec. 94.

Shafts and courts. In every dwelling where there is a court or shaft of any kind, there shall be at the bottom of every such shaft and court a door giving sufficient access to such shaft or court to enable it to be properly cleaned out: Provided, That where there is already a window giving proper access, it shall be deemed sufficient.

In all multiple dwellings of class “b” not of fireproof construction, or not protected with an approved sprinkler system or an approved and self supervised and properly maintained automatic fire alarm system, exceeding 2 stories in height, and having sleeping accommodations for 50 or more persons in which stairways and shafts are not made to comply with sections 39 and 46, the interior stairs, dumb waiters, elevators, clothes chutes, rubbish and all other inside shafts or openings between the various floors or stories of the building shall be enclosed or cut off with a fire resistive enclosure so as to prevent or restrict the vertical spreading of fire or smoke. All stairway shafts or openings between the cellar or basement and the story above in class “b” multiple dwellings shall be enclosed or cut off in the basement or cellar as mentioned above. Such enclosure shall be made of metal lath and 3/4 of an inch of gypsum or portland cement plaster on wood or metal studs, hollow metal, kalomine or other partitions of equivalent fire resistance. Fixed wire glass panels or wire glass windows in steel or metal covered frames may be placed in such enclosures. All door openings in such enclosures shall be protected with self closing fire doors.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2582 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.494



Section 125.495 Egress; means above first floor.

Sec. 95.

Egress. All parts of every multiple dwelling, above the first story, shall have access to 2 independent means of egress either of which is accessible without passing through the other. In the case of multiple dwellings erected after the passage of this act the construction and arrangement of these means of egress shall conform to provisions of section 39. In the case of multiple dwellings erected prior to the passage of this act, wherein all parts are not supplied with the means of egress specified herein, deficiencies in exit facilities may be corrected by the erection of fire escapes constructed and arranged in accordance with the provisions of section 40. Access to existing fire escapes shall be equivalent to the standards established in section 40 for fire escapes. Where there are not more than 2 apartments or 6 sleeping rooms on a floor, access to 1 means of egress may be had through a private room or apartment providing the door to such room or apartment, through which such access is to be had, is equipped with a glass panel and other appurtenances as specified in section 40 for similar access doors to fire escapes.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2583 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.495



Section 125.496 Egress; other means.

Sec. 96.

Additional means of egress. Whenever any multiple dwelling is not provided with means of egress conforming to the provisions of section 95, the enforcing officer shall order the installation of such additional means of egress as may be necessary to comply with the requirements of that section.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2584 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.496



Section 125.497 Roof egress in multiple dwellings.

Sec. 97.

Roof egress; scuttles and bulkheads. Every flat roof multiple-dwelling, exceeding 1 story in height, shall have at least 1 convenient and permanent means of access to the roof located in a public part of the building and not in a room or closet.

History: 1917, Act 167, Eff. Aug. 10, 1917 ;-- CL 1929, 2585 ;-- Am. 1939, Act 303, Eff. Sept. 29, 1939 ;-- CL 1948, 125.497






167-1917-VI ARTICLE VI REQUIREMENTS AND REMEDIES. (125.498...125.519)

Section 125.498-125.519 Repealed. 1968, Act 286, Eff. Nov. 15, 1968.






167-1917-VII ARTICLE VII ENFORCEMENT. (125.521...125.543)

Section 125.521, 125.522 Repealed. 1972, Act 230, Eff. Jan. 1, 1973.



Section 125.523 Administration of act; joint administration and enforcement agreement.

Sec. 123.

The governing body of a municipality to which this act by its terms applies, or the governing body of a municipality which adopts the provisions of this act by reference, shall designate a local officer or agency which shall administer the provisions of the act, and if no such officer or agency is designated then the local governing body shall be responsible for administration of the act. Municipalities may provide, by agreement, for the joint administration and enforcement of this act where such joint enforcement is practicable.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.525 Registry of owners and premises.

Sec. 125.

(1) The enforcing agency may maintain a registry of owners and premises regulated by this act.

(2) If the enforcing agency maintains a registry of owners and premises, the owner of a multiple dwelling or rooming house containing units which will be offered to let, or to hire, for more than 6 months of a calendar year shall register with the enforcing agency the owner's name, the address of the owner's residence or usual place of business, and the location of the multiple dwelling or rooming house. The owner shall register within 60 days following the day on which any part of the premises is offered for occupancy.

(3) If the premises are managed or operated by an agent, the agent's name and place of business shall be entered with the name of the owner in the registry under subsection (2).

History: Add. 1968, Act 286, Eff. Nov. 15, 1968 ;-- Am. 2016, Act 14, Eff. May 16, 2016



Section 125.526 Inspection; intervals; inspection by federal government as substitute; basis; inspectors; hours of inspection; permission to enter leasehold; duties of owner; ordinance; multiple lessees; discrimination prohibited; fees; report; dwelling or rooming house with child residing; definitions.

Sec. 126.

(1) A local governmental unit is not required to inspect a multiple dwelling or rooming house unless the local governmental unit receives a complaint from a lessee of a violation of this act.

(2) Subject to subsection (1), the enforcing agency shall inspect multiple dwellings and rooming houses regulated by this act in accordance with this act.

(3) Subject to subsection (1) and except as provided in subsection (4), the period between inspections of a multiple dwelling or rooming house shall not be longer than 4 years. All other dwellings regulated by this act may be inspected at reasonable intervals. Inspections of multiple dwellings or rooming houses conducted by the United States Department of Housing and Urban Development under the real estate assessment center inspection process or by other government agencies may be accepted by a local governmental unit and an enforcing agency as a substitute for inspections required by a local enforcing agency. To the extent permitted under applicable law, a local enforcing agency or its designee may exercise inspection authority delegated by law or agreement from other agencies or authorities that perform inspections required under other state law or federal law.

(4) Subject to subsection (1), a local governmental unit may provide by ordinance for a maximum period between inspections of a multiple dwelling or rooming house that is not longer than 6 years if the most recent inspection of the premises found no violations of this act and the multiple dwelling or rooming house has not changed ownership during the 6-year period.

(5) An inspection shall be conducted in the manner best calculated to secure compliance with this act and appropriate to the needs of the community, including, but not limited to, on 1 or more of the following bases:

(a) An area basis, under which all the regulated premises in a predetermined geographical area are inspected simultaneously, or within a short period of time.

(b) A complaint basis, under which premises that are the subject of complaints of violations are inspected within a reasonable time.

(c) A recurrent violation basis, under which premises that have a high incidence of recurrent or uncorrected violations are inspected more frequently.

(d) A compliance basis, under which a premises brought into compliance before the expiration of a certificate of compliance or any requested repair order may be issued a certificate of compliance for the maximum renewal certification period authorized by the local governmental unit.

(e) A percentage basis, under which a local governmental unit establishes a percentage of units in a multiple dwelling to be inspected in order to issue a certificate of compliance for the multiple dwelling.

(6) An inspection shall be carried out by the enforcing agency, or by the enforcing agency and representatives of other agencies that form a team to undertake an inspection under this and other applicable acts.

(7) Except as provided in subsection (9) and this subsection, an inspector, or team of inspectors, shall request and receive permission to enter before entering a leasehold regulated by this act to undertake an inspection and shall enter at a reasonable hour. In the case of an emergency, including, but not limited to, fire, flood, or other threat of serious injury or death, or upon presentment of a warrant, the inspector or team of inspectors may enter at any time.

(8) Before entering a leasehold regulated by this act, the owner of the leasehold shall request and obtain permission to enter the leasehold. However, in an emergency, including, but not limited to, fire, flood, or other threat of serious injury or death, the owner may enter at any time.

(9) The enforcing agency may require the owner of a leasehold to do 1 or more of the following:

(a) Provide the enforcing agency access to the leasehold if the lease provides the owner a right of entry.

(b) Provide access to areas other than a leasehold or areas open to public view, or both.

(c) Notify the lessee of the enforcing agency's request to inspect a leasehold, make a good-faith effort to obtain permission for an inspection, and arrange for the inspection. If a lessee vacates a leasehold after the enforcing agency has requested to inspect that leasehold, the owner of the leasehold shall notify the enforcing agency of that fact within 10 days after the leasehold is vacated.

(d) Provide access to the leasehold if a lessee of that leasehold has made a complaint to the enforcing agency.

(10) A local governmental unit may adopt an ordinance to implement subsection (9).

(11) For multiple lessees in a leasehold, notifying at least 1 lessee and requesting and obtaining the permission of at least 1 lessee satisfies the notice and permission requirements of subsections (7) to (9).

(12) The enforcing agency or the owner shall not discriminate against an occupant on the basis of whether the occupant requests, permits, or refuses entry to the leasehold.

(13) The enforcing agency shall not discriminate against an owner who has met the requirements of subsection (9) but has been unable to obtain the permission of the occupant, based on the owner's inability to obtain that permission.

(14) The enforcing agency may establish and charge a reasonable fee for inspections conducted under this act. The fee shall not exceed the actual, reasonable cost of providing the inspection for which the fee is charged. An inspection fee is not required to be paid more than 6 months before the inspection is to take place. An owner or property manager is not liable for an inspection fee if the inspection is not performed and the enforcing agency is the direct cause of the failure to perform the inspection.

(15) If requested, an enforcing agency or a local governmental unit shall produce a report on the income and expenses of the inspection program for the preceding fiscal year. The report shall state the amount of the fees assessed by the enforcing agency, the costs incurred in performing inspections, and the number of units inspected. The report shall be provided to the requesting party within 90 days after the request is made. The enforcing agency or local governmental unit may produce the report electronically. If the enforcing agency does not have readily available access to the information required for the report, the enforcing agency may charge the requesting party a fee not greater than the actual reasonable cost of providing the information. If an enforcing agency charges a fee under this subsection, the enforcing agency shall include in the report the costs of providing and compiling the information.

(16) If a complaint identifies a dwelling or rooming house regulated under this act in which a child is residing, the dwelling or rooming house shall be inspected prior to inspection of any nonemergency complaint.

(17) As used in this section:

(a) "Child" means an individual under 18 years of age.

(b) "Leasehold" means a private dwelling or separately occupied apartment, suite, or group of rooms in a 2-family dwelling or in a multiple dwelling if the private dwelling or separately occupied apartment, suite, or group of rooms is leased to the occupant under an oral or written lease.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968 ;-- Am. 1997, Act 200, Imd. Eff. Jan. 2, 1998 ;-- Am. 2000, Act 479, Imd. Eff. Jan. 11, 2001 ;-- Am. 2008, Act 408, Imd. Eff. Jan. 6, 2009 ;-- Am. 2016, Act 14, Eff. May 16, 2016



Section 125.527 Inspection; warrants for nonemergency situation; no warrant required in emergency.

Sec. 127.

(1) In a nonemergency situation where the owner or occupant demands a warrant for inspection of the premises, the enforcing agency shall obtain a warrant from a court of competent jurisdiction. The enforcing agency shall prepare the warrant, stating the address of the building to be inspected, the nature of the inspection, as defined in this or other applicable acts, and the reasons for the inspection. It shall be appropriate and sufficient to set forth the basis for inspection (e.g. complaint, area or recurrent violation basis) established in this section, in other applicable acts or in rules or regulations. The warrant shall also state that it is issued pursuant to this section, and that it is for the purposes set forth in this and other acts which require that inspections be conducted.

(2) If the court finds that the warrant is in proper form and in accord with this section, it shall be issued forthwith.

(3) In the event of an emergency no warrant shall be required.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.528 Inspections; public policy; records; checklist of violations.

Sec. 128.

(1) It is the policy of this state that the inspection procedures set forth in this article are established in the public interest, to secure the health and safety of the occupants of dwellings and of the general public.

(2) The enforcing agency shall keep a record of all inspections.

(3) The enforcing agency shall make available to the general public a checklist of commonly recurring violations for use in examining premises offered for occupancy.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.529 Certificate of compliance; issuance; inspection.

Sec. 129.

(1) Units in multiple dwellings or rooming houses shall not be occupied unless a certificate of compliance has been issued by the enforcing agency. The certificates shall be issued only upon an inspection of the premises by the enforcing agency, except as provided in section 131. The certificate shall be issued within 15 days after written application therefor if the dwelling at the date of the application is entitled thereto.

(2) A violation of this act shall not prevent the issuance of a certificate, but the enforcing agency shall not issue a certificate when the existing conditions constitute a hazard to the health or safety of those who may occupy the premises.

(3) Inspections shall be made prior to first occupancy of multiple dwellings and rooming houses, if the construction or alteration is completed and first occupancy will occur after the effective date of this article. Where first occupancy will occur before the effective date of this article, inspection shall be made within 1 year after the effective date of this article. Upon a finding that there is no condition that would constitute a hazard to the health and safety of the occupants, and that the premises are otherwise fit for occupancy, the certificate shall be issued. If the finding is of a condition that would constitute a hazard to health or safety, no certificate shall be issued, and an order to comply with the act shall be issued immediately and served upon the owner in accordance with section 132. On reinspection and proof of compliance, the order shall be rescinded and a certificate issued.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.530 Certificate withheld; premises not to be occupied; conditions of issuance; suspension of rent payments, escrow; account for rent and possession.

Sec. 130.

(1) When a certificate is withheld pending compliance, no premises which have not been occupied for dwelling or rooming purposes shall be so occupied, and those premises which have been or are occupied for dwelling or rooming purposes may be ordered vacated until reinspection and proof of compliance in the discretion of the enforcing agency.

(2) A certificate of compliance shall be issued on condition that the premises remain in safe, healthful and fit condition for occupancy. If upon reinspection the enforcing agency determines that conditions exist which constitute a hazard to health or safety, the certificate shall be immediately suspended as to affected areas, and the areas may be vacated as provided in subsection (1).

(3) The duty to pay rent in accordance with the terms of any lease or agreement or under the provisions of any statute shall be suspended and the suspended rentals shall be paid into an escrow account as provided in subsection (4), during that period when the premises have not been issued a certificate of compliance, or when such certificate, once issued, has been suspended. This subsection does not apply until the owner has had a reasonable time after the effective date of this article or after notice of violations to make application for a temporary certificate, as provided in section 131. Nor does this subsection apply where the owner establishes that the conditions which constitute a hazard to health or safety were caused by the occupant or occupants. The rent, once suspended, shall again become due in accordance with the terms of the lease or agreement or statute from and after the time of reinstatement of the certificate, or where a temporary certificate has been issued, as provided in section 131.

(4) Rents due for the period during which rent is suspended shall be paid into an escrow account established by the enforcing officer or agency, to be paid thereafter to the landlord or any other party authorized to make repairs, to defray the cost of correcting the violations. The enforcing agency shall return any unexpended part of sums paid under this section, attributable to the unexpired portion of the rental period, where the occupant terminates his tenancy or right to occupy prior to the undertaking to repair.

(5) When the certificate of compliance has been suspended, or has not been issued, and the rents thereafter withheld are not paid into the escrow account, actions for rent and for possession of the premises for nonpayment of rent may be maintained, subject to such defenses as the tenant or occupant may have upon the lease or contract.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.531 Certificate; application; temporary certificates; fee.

Sec. 131.

(1) An owner shall apply for a certificate of compliance. Inspection and issuance of certificates shall be in accordance with the requirements of this act and with procedures established by the enforcing agency. The enforcing agency may authorize the issuance of temporary certificates without inspection for those premises in which there are no violations of record as of the effective date of this article, and shall issue such temporary certificates upon application in cases where inspections are not conducted within a reasonable time. Temporary certificates shall also be issued for premises with violations of record, whether existing before or after the effective date of this article, when the owner can show proof of having undertaken to correct such conditions, or when the municipality has been authorized to make repairs, or when a receiver has been appointed, or when an owner rehabilitation plan has been accepted by the court.

(2) An application for a certificate shall be made when the owners, or any of them, enroll in the registry of owners and premises. If the owner fails to register, any occupant of unregistered or uncertified premises may make application.

(3) A fee of $10.00 shall be paid by the applicant at the time the certificate is issued.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.532 Violations; recording; notice; order to correct, reasonable time; reinspection; notice to family independence agency.

Sec. 132.

(1) If, upon inspection, the premises or any part of the premises are found to be in violation of any provision of this act, the enforcing agency shall record the violation in the registry of owners and premises.

(2) The owner, and, in the enforcing agency's discretion, the occupant, shall be notified in writing of the violation. The notice shall state the date of the inspection, the name of the inspector, the nature of the violation, and the time within which the correction shall be completed.

(3) If an inspector determines that a violation constitutes a hazard to the occupant's health or safety, under circumstances where the premises cannot be vacated, the enforcing agency shall order the violation corrected within the shortest reasonable time. The owner shall notify the enforcing agency of having begun compliance within 3 days. All other violations shall be corrected within a reasonable time.

(4) The enforcing agency shall reinspect after a reasonable time to ascertain whether the violation has been corrected.

(5) If an inspector determines that a violation constitutes a hazard to the health or safety of the occupants, the enforcing agency shall notify the family independence agency within 48 hours. The notice shall state the date of the inspection, the name of the inspector, the nature of the violation, and the time within which the correction shall be completed. The family independence agency shall check the address of the premises against the list of rent-vendored family independence program recipients.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968 ;-- Am. 2000, Act 479, Imd. Eff. Jan. 11, 2001



Section 125.533 Compliance by owner and occupant.

Sec. 133.

(1) The owner of premises regulated by this act shall comply with all applicable provisions of the act.

(2) The occupant of premises regulated by this act shall comply with provisions of the act specifically applicable to him.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.534 Noncompliance with notice of violation; actions; parties; motion for temporary relief; service of complaint and summons; filing notice of pendency of action; orders and determinations; repair or removal of structure; exception; costs; order approving expenses; lien; authority of municipality; “urban core cities” defined.

Sec. 134.

(1) If the owner or occupant fails to comply with the order contained in the notice of violation, the enforcing agency may bring an action to enforce this act and to abate or enjoin the violation.

(2) An owner or occupant of the premises upon which a violation exists may bring an action to enforce this act in his or her own name. Upon application by the enforcing agency, or upon motion of the party filing the complaint, the local enforcing agency may be substituted for, or joined with, the complainant in the discretion of the court.

(3) If the violation is uncorrected and creates an imminent danger to the health and safety of the occupants of the premises, or if there are no occupants and the violation creates an imminent danger to the health and safety of the public, the enforcing agency shall file a motion for a preliminary injunction or other temporary relief appropriate to remove the danger during the pendency of the action.

(4) Owners and lienholders of record or owners and lienholders ascertained by the complainant with the exercise of reasonable diligence shall be served with a copy of the complaint and a summons. The complainant shall also file a notice of the pendency of the action with the appropriate county register of deeds office where the premises are located.

(5) The court of jurisdiction shall make orders and determinations consistent with the objectives of this act. The court may enjoin the maintenance of unsafe, unhealthy, or unsanitary conditions, or violations of this act, and may order the defendant to make repairs or corrections necessary to abate the conditions. The court may authorize the enforcing agency to repair or to remove the building or structure. If an occupant is not the cause of an unsafe, unhealthy, or unsanitary condition, or a violation of this act, and is the complainant, the court may authorize the occupant to correct the violation and deduct the cost from the rent upon terms the court determines just. If the court finds that the occupant is the cause of an unsafe, unhealthy, or unsanitary condition, or a violation of this act, the court may authorize the owner to correct the violation and assess the cost against the occupant or the occupant's security deposit.

(6) A building or structure shall not be removed unless the cost of repair of the building or structure will be greater than the state equalized value of the building or structure except in urban core cities or local units of government that are adjacent to or contiguous to an urban core city that have adopted stricter standards to expedite the rehabilitation or removal of a boarded or abandoned building or structure that remains either vacant or boarded, or both, and a significant attempt has not been made to rehabilitate the building or structure for a period of 24 consecutive months.

(7) If the expense of repair or removal is not provided for, the court may enter an order approving the expense and placing a lien on the real property for the payment of the expense. The order may establish and provide for the priority of the lien as a senior lien, except as to tax and assessment liens, and except as to a recorded mortgage of first priority, recorded prior to all other liens of record if, at the time of recording of that mortgage or at a time subsequent, a certificate of compliance as provided for in this act is in effect on the subject property. The order may also specify the time and manner for foreclosure of the lien if the lien is not satisfied. A true copy of the order shall be filed with the appropriate county register of deeds office where the real property is located within 10 days after entry of the order to perfect the lien granted in the order.

(8) This act does not preempt, preclude, or interfere with the authority of a municipality to protect the health, safety, and general welfare of the public through ordinance, charter, or other means.

(9) As used in this section, “urban core cities” means qualified local governmental units as that term is defined in section 2 of the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2782.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968 ;-- Am. 1976, Act 116, Imd. Eff. May 14, 1976 ;-- Am. 2003, Act 80, Imd. Eff. July 23, 2003



Section 125.535 Receiver; appointment, termination; purpose; powers; expenses.

Sec. 135.

(1) When a suit has been brought to enforce this act against the owner the court may appoint a receiver of the premises.

(2) When the court finds that there are adequate grounds for the appointment of a receiver, it shall appoint the municipality or a proper local agency or officer, or any competent person, as receiver. In the discretion of the court no bond need be required. The receivership shall terminate at the discretion of the court.

(3) The purpose of a receivership shall be to repair, renovate and rehabilitate the premises as needed to make the building comply with the provisions of this act, and where ordered by the court, to remove a building. The receiver shall promptly comply with the charge upon him in his official capacity and restore the premises to a safe, decent and sanitary condition, or remove the building.

(4) Subject to the control of the court the receiver shall have full and complete powers necessary to make the building comply with the provisions of this act. He may collect rents, and other revenue, hold them against the claim of prior assignees of such rents, and other revenue, and apply them to the expenses of making the building comply with the provisions of this act. He may manage and let rental units, issue receivership certificates, contract for all construction and rehabilitation as needed to make the building comply with the provisions of this act, and exercise other powers the court deems proper to the effective administration of the receivership.

(5) When expenses of the receivership are not otherwise provided for, the court may enter an order approving the expenses and providing that there shall be a lien on the real property for the payment thereof. The provisions of subsection (7) of section 134 as to the contents and filing of an order are applicable to the order herein provided for.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.536 Additional remedies; occupant's action; concurrent remedies.

Sec. 136.

(1) When the owner of a dwelling regulated by this act permits unsafe, unsanitary or unhealthful conditions to exist unabated in any portion of the dwelling, whether a portion designated for the exclusive use and occupation of residents or a part of the common areas, where such condition exists in violation of this act, any occupant, after notice to the owner and a failure thereafter to make the necessary corrections, shall have an action against the owner for such damages he has actually suffered as a consequence of the condition. When the condition is a continuing interference with the use and occupation of the premises, the occupant shall also have injunctive and other relief appropriate to the abatement of the condition.

(2) Remedies under this section shall be in addition to such other relief as may be obtained by seeking enforcement of the section authorizing suits by a local enforcement agency. The remedies shall be concurrent. When several remedies are available hereunder, the court may order any relief not inconsistent with the objectives of this act, and calculated to achieve compliance with it.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.537 Common law rights retained.

Sec. 137.

The enumeration of rights of action under this article shall not limit or derogate rights of action at common law.

History: Add. 1968, Act 286, Eff. Nov. 15, 1968



Section 125.538 Dangerous building prohibited.

Sec. 138.

It is unlawful for any owner or agent thereof to keep or maintain any dwelling or part thereof which is a dangerous building as defined in section 139.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969



Section 125.539 “Dangerous building” defined.

Sec. 139.

As used in sections 138 to 142, “dangerous building” means a building or structure that has 1 or more of the following defects or is in 1 or more of the following conditions:

(a) A door, aisle, passageway, stairway, or other means of exit does not conform to the approved fire code of the city, village, or township in which the building or structure is located.

(b) A portion of the building or structure is damaged by fire, wind, flood, deterioration, neglect, abandonment, vandalism, or other cause so that the structural strength or stability of the building or structure is appreciably less than it was before the damage and does not meet the minimum requirements of this act or a building code of the city, village, or township in which the building or structure is located for a new building or structure, purpose, or location.

(c) A part of the building or structure is likely to fall, become detached or dislodged, or collapse and injure persons or damage property.

(d) A portion of the building or structure has settled to an extent that walls or other structural portions of the building or structure have materially less resistance to wind than is required in the case of new construction by this act or a building code of the city, village, or township in which the building or structure is located.

(e) The building or structure, or a part of the building or structure, because of dilapidation, deterioration, decay, faulty construction, the removal or movement of some portion of the ground necessary for the support, or for other reason, is likely to partially or completely collapse, or some portion of the foundation or underpinning of the building or structure is likely to fall or give way.

(f) The building, structure, or a part of the building or structure is manifestly unsafe for the purpose for which it is used.

(g) The building or structure is damaged by fire, wind, or flood, is dilapidated or deteriorated and becomes an attractive nuisance to children who might play in the building or structure to their danger, becomes a harbor for vagrants, criminals, or immoral persons, or enables persons to resort to the building or structure for committing a nuisance or an unlawful or immoral act.

(h) A building or structure used or intended to be used for dwelling purposes, including the adjoining grounds, because of dilapidation, decay, damage, faulty construction or arrangement, or for other reason, is unsanitary or unfit for human habitation, is in a condition that the health officer determines is likely to cause sickness or disease, or is likely to injure the health, safety, or general welfare of people living in the dwelling.

(i) A building or structure is vacant, dilapidated, and open at door or window, leaving the interior of the building exposed to the elements or accessible to entrance by trespassers.

(j) A building or structure remains unoccupied for a period of 180 consecutive days or longer, and is not listed as being available for sale, lease, or rent with a real estate broker licensed under article 25 of the occupational code, 1980 PA 299, MCL 339.2401 to 339.2518. For purposes of this subdivision, “building or structure” includes, but is not limited to, a commercial building or structure. This subdivision does not apply to either of the following:

(i) A building or structure if the owner or agent does both of the following:

(A) Notifies a local law enforcement agency in whose jurisdiction the building or structure is located that the building or structure will remain unoccupied for a period of 180 consecutive days. The notice shall be given to the local law enforcement agency by the owner or agent not more than 30 days after the building or structure becomes unoccupied.

(B) Maintains the exterior of the building or structure and adjoining grounds in accordance with this act or a building code of the city, village, or township in which the building or structure is located.

(ii) A secondary dwelling of the owner that is regularly unoccupied for a period of 180 days or longer each year, if the owner notifies a local law enforcement agency in whose jurisdiction the dwelling is located that the dwelling will remain unoccupied for a period of 180 consecutive days or more each year. An owner who has given the notice prescribed by this subparagraph shall notify the law enforcement agency not more than 30 days after the dwelling no longer qualifies for this exception. As used in this subparagraph, “secondary dwelling” means a dwelling, including, but not limited to, a vacation home, hunting cabin, or summer home, that is occupied by the owner or a member of the owner's family during part of a year.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969 ;-- Am. 1992, Act 113, Eff. Mar. 31, 1993 ;-- Am. 1992, Act 144, Eff. Mar. 31, 1993 ;-- Am. 2003, Act 55, Imd. Eff. July 14, 2003



Section 125.540 Notice of dangerous building; contents; hearing officer; service.

Sec. 140.

(1) Notwithstanding any other provision of this act, if a building or structure is found to be a dangerous building, the enforcing agency shall issue a notice that the building or structure is a dangerous building.

(2) The notice shall be served on the owner, agent, or lessee that is registered with the enforcing agency under section 125. If an owner, agent, or lessee is not registered under section 125, the notice shall be served on each owner of or party in interest in the building or structure in whose name the property appears on the last local tax assessment records.

(3) The notice shall specify the time and place of a hearing on whether the building or structure is a dangerous building. The person to whom the notice is directed shall have the opportunity to show cause at the hearing why the hearing officer should not order the building or structure to be demolished, otherwise made safe, or properly maintained.

(4) The hearing officer shall be appointed by the mayor, village president, or township supervisor to serve at his or her pleasure. The hearing officer shall be a person who has expertise in housing matters including, but not limited to, an engineer, architect, building contractor, building inspector, or member of a community housing organization. An employee of the enforcing agency shall not be appointed as hearing officer. The enforcing agency shall file a copy of the notice that the building or structure is a dangerous building with the hearing officer.

(5) The notice shall be in writing and shall be served upon the person to whom the notice is directed either personally or by certified mail, return receipt requested, addressed to the owner or party in interest at the address shown on the tax records. If a notice is served on a person by certified mail, a copy of the notice shall also be posted upon a conspicuous part of the building or structure. The notice shall be served upon the owner or party in interest at least 10 days before the date of the hearing included in the notice.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969 ;-- Am. 1992, Act 144, Eff. Mar. 31, 1993



Section 125.541 Hearing; testimony; determination to close proceedings or order building or structure demolished, made safe, or properly maintained; failure to appear or noncompliance with order; hearing; enforcement; reimbursement and notice of cost; lien; remedies.

Sec. 141.

(1) At a hearing prescribed by section 140, the hearing officer shall take testimony of the enforcing agency, the owner of the property, and any interested party. Not more than 5 days after completion of the hearing, the hearing officer shall render a decision either closing the proceedings or ordering the building or structure demolished, otherwise made safe, or properly maintained.

(2) If the hearing officer determines that the building or structure should be demolished, otherwise made safe, or properly maintained, the hearing officer shall enter an order that specifies what action the owner, agent, or lessee shall take and sets a date by which the owner, agent, or lessee shall comply with the order. If the building is a dangerous building under section 139(j), the order may require the owner or agent to maintain the exterior of the building and adjoining grounds owned by the owner of the building including, but not limited to, the maintenance of lawns, trees, and shrubs.

(3) If the owner, agent, or lessee fails to appear or neglects or refuses to comply with the order issued under subsection (2), the hearing officer shall file a report of the findings and a copy of the order with the legislative body of the city, village, or township not more than 5 days after the date for compliance set in the order and request that necessary action be taken to enforce the order. If the legislative body of the city, village, or township has established a board of appeals under section 141c, the hearing officer shall file the report of the findings and a copy of the order with the board of appeals and request that necessary action be taken to enforce the order. A copy of the findings and order of the hearing officer shall be served on the owner, agent, or lessee in the manner prescribed in section 140.

(4) The legislative body or the board of appeals of the city, village, or township, as applicable, shall set a date not less than 30 days after the hearing prescribed in section 140 for a hearing on the findings and order of the hearing officer. The legislative body or the board of appeals shall give notice to the owner, agent, or lessee in the manner prescribed in section 140 of the time and place of the hearing. At the hearing, the owner, agent, or lessee shall be given the opportunity to show cause why the order should not be enforced. The legislative body or the board of appeals of the city, village, or township shall either approve, disapprove, or modify the order. If the legislative body or board of appeals approves or modifies the order, the legislative body shall take all necessary action to enforce the order. If the order is approved or modified, the owner, agent, or lessee shall comply with the order within 60 days after the date of the hearing under this subsection. For an order of demolition, if the legislative body or the board of appeals of the city, village, or township determines that the building or structure has been substantially destroyed by fire, wind, flood, deterioration, neglect, abandonment, vandalism, or other cause, and the cost of repair of the building or structure will be greater than the state equalized value of the building or structure, the owner, agent, or lessee shall comply with the order of demolition within 21 days after the date of the hearing under this subsection. If the estimated cost of repair exceeds the state equalized value of the building or structure to be repaired, a rebuttable presumption that the building or structure requires immediate demolition exists.

(5) The cost of demolition includes, but is not limited to, fees paid to hearing officers, costs of title searches or commitments used to determine the parties in interest, recording fees for notices and liens filed with the county register of deeds, demolition and dumping charges, court reporter attendance fees, and costs of the collection of the charges authorized under this act. The cost of the demolition, of making the building safe, or of maintaining the exterior of the building or structure or grounds adjoining the building or structure incurred by the city, village, or township to bring the property into conformance with this act shall be reimbursed to the city, village, or township by the owner or party in interest in whose name the property appears.

(6) The owner or party in interest in whose name the property appears upon the last local tax assessment records shall be notified by the assessor of the amount of the cost of the demolition, of making the building safe, or of maintaining the exterior of the building or structure or grounds adjoining the building or structure by first class mail at the address shown on the records. If the owner or party in interest fails to pay the cost within 30 days after mailing by the assessor of the notice of the amount of the cost, the city, village, or township shall have a lien for the cost incurred by the city, village, or township to bring the property into conformance with this act. The lien shall not take effect until notice of the lien has been filed or recorded as provided by law. A lien provided for in this subsection does not have priority over previously filed or recorded liens and encumbrances. The lien for the cost shall be collected and treated in the same manner as provided for property tax liens under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(7) In addition to other remedies under this act, the city, village, or township may bring an action against the owner of the building or structure for the full cost of the demolition, of making the building safe, or of maintaining the exterior of the building or structure or grounds adjoining the building or structure. A city, village, or township shall have a lien on the property for the amount of a judgment obtained under this subsection. The lien provided for in this subsection shall not take effect until notice of the lien is filed or recorded as provided by law. The lien does not have priority over prior filed or recorded liens and encumbrances.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969 ;-- Am. 1992, Act 113, Eff. Mar. 31, 1993 ;-- Am. 1992, Act 144, Eff. Mar. 31, 1993 ;-- Am. 2003, Act 55, Imd. Eff. July 14, 2003



Section 125.541a Enforcement of judgment against other assets; lien; effectiveness; priority.

Sec. 141a.

(1) A judgment in an action brought pursuant to section 141(7) may be enforced against assets of the owner other than the building or structure.

(2) A city, village, or township shall have a lien for the amount of a judgment obtained pursuant to section 141(7) against the owner's interest in all real property located in this state that is owned in whole or in part by the owner of the building or structure against whom the judgment is obtained. A lien provided for in this section does not take effect until notice of the lien is filed or recorded as provided by law, and the lien does not have priority over prior filed or recorded liens and encumbrances.

History: Add. 1992, Act 109, Eff. Mar. 31, 1993



Section 125.541b Noncompliance with order as misdemeanor; penalties; designation of blight violation by municipality.

Sec. 141b.

(1) Except as otherwise provided under subsection (2), a person who fails or refuses to comply with an order approved or modified by the legislative body or board of appeals under section 141 within the time prescribed by that section is guilty of a misdemeanor punishable by imprisonment for not more than 120 days or a fine of not more than $1,000.00, or both.

(2) If a legislative body of a municipality formed under the home rule city act, 1909 PA 279, MCL 117.1 to 117.38, has enacted an ordinance that is substantially the same as sections 138 to 142, the municipality may designate the violation of its ordinance as a blight violation in accordance with section 4q of the home rule city act, 1909 PA 279, MCL 117.4q.

History: Add. 1992, Act 144, Eff. Mar. 31, 1993 ;-- Am. 2008, Act 50, Imd. Eff. Mar. 28, 2008



Section 125.541c Board of appeals; establishment; appointment and terms of members; vacancy; election of officers; quorum; compensation; expenses; meetings; writings.

Sec. 141c.

(1) The legislative body of a city, village, or township may establish a board of appeals to hear all of the cases and carry out all of the duties of the legislative body described in section 141(3) and (4).

(2) The board of appeals shall be appointed by the legislative body of the city, village, or township and shall consist of the following members:

(a) A building contractor.

(b) A registered architect or engineer.

(c) Two members of the general public.

(d) An individual registered as a building official, plan reviewer, or inspector under the building officials and inspectors registration act, Act No. 54 of the Public Acts of 1986, being sections 338.2301 to 338.2313 of the Michigan Compiled Laws. The individual may be an employee of the enforcing agency.

(3) Board of appeals members shall be appointed for 3 years, except that of the members first appointed, 2 members shall serve for 1 year, 2 members shall serve for 2 years, and 1 member shall serve for 3 years. A vacancy created other than by expiration of a term shall be filled for the balance of the unexpired term in the same manner as the original appointment. A member may be reappointed for additional terms.

(4) The board of appeals annually shall elect a chairperson, vice-chairperson, and other officers that the board considers necessary.

(5) A majority of the board of appeals members appointed and serving constitutes a quorum. Final action of the board of appeals shall be only by affirmative vote of a majority of the board members appointed and serving.

(6) The legislative body of the city, village, or township shall fix the amount of any per diem compensation provided to the members of the board of appeals. Expenses of the board of appeals incurred in the performance of official duties may be reimbursed as provided by law for employees of the legislative body of the city, village, or township.

(7) A meeting of the board of appeals shall be held pursuant to the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(8) A writing prepared, owned, used, in the possession of, or retained by the board of appeals in the performance of an official function shall be made available to the public pursuant to the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1992, Act 144, Eff. Mar. 31, 1993



Section 125.542 Appeal to circuit court.

Sec. 142.

An owner aggrieved by a final decision or order of the legislative body or the board of appeals under section 141 may appeal the decision or order to the circuit court by filing a petition for an order of superintending control within 20 days from the date of the decision.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969 ;-- Am. 1992, Act 144, Eff. Mar. 31, 1993 ;-- Am. 2003, Act 55, Imd. Eff. July 14, 2003



Section 125.543 Adoption of housing law not required.

Sec. 143.

Nothing herein contained shall require any city, village or township to adopt Act No. 167 of the Public Acts of 1917, as amended, being the housing law of Michigan.

History: Add. 1969, Act 61, Eff. Sept. 1, 1969









Act 319 of 1929 FUEL OIL (125.551 - 125.575)

Section 125.551 Fuel oil; adoption of act; scope of act restricted.

Sec. 1.

This act shall be in force and effect in cities and villages that, by a majority vote of the legislative body of the city or village, adopt its provisions. This act as it relates to the storage, handling, and sale of fuel oil applies only to the use of fuel oil for oil burners as specified in this act.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2608 ;-- CL 1948, 125.551 ;-- Am. 1991, Act 43, Imd. Eff. June 27, 1991



Section 125.552 Fuel oil; definitions.

Sec. 2.

For the purposes of this act:

(a) “Fuel oil” means any liquid as specified by the American standard of testing materials D-396-89A (1989) and used as fuel that has a flash point of not less than 100 degrees Fahrenheit.

(b) “Fuel oil burners” means any device, including burners, motors, piping, valves, and other equipment designed and arranged for the purpose of burning fuel oil for heating purposes.

(c) “Tank” means any container for fuel oil, having a capacity of more than 25 gallons and directly or indirectly connected with fuel oil burners.

(d) “Auxiliary tank” means any tank that has a capacity that does not exceed 60 gallons and is between the storage tank and the burner that delivers oil by gravity or pressure to the fuel oil burner or blower.

(e) “Storage tank” means any tank for the storage of oil, connected through an approved means of suction feed, directly to the fuel oil burner or indirectly connected to the fuel oil burner through approved auxiliary tank.

(f) “Department of buildings and safety engineering” means the department of buildings and safety engineering of a city or village, or another department designated by the legislative body of a city or village.

(g) “Bureau of safety engineering” means the bureau of safety engineering of the department of buildings and safety engineering of a city or village, or another bureau designated by the legislative body of a city or village.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2609 ;-- CL 1948, 125.552 ;-- Am. 1991, Act 43, Imd. Eff. June 27, 1991



Section 125.553 Installation permit; temporary tag; inspection; existing plants; fees.

Sec. 3.

Before any fuel oil burners, tanks and other equipment pertaining thereto shall be installed within such city, the owner of such premises or his agent, shall obtain from the permit department of the department of buildings and safety engineering, a permit for the installation of such fuel oil burners and equipment and for the storage and use of fuel oil for the operation thereof. Upon issuing such permit the said department shall issue therewith a temporary tag to be attached to the fill pipe of the tank of such equipment until the bureau of safety engineering shall cause such equipment to be inspected, and if found to conform with this act, a permanent metal tag, properly numbered, shall be affixed by the inspector. The owners or occupants of premises on which fuel oil burners have been installed previous to the date on which this act becomes effective shall obtain from the department of buildings and safety engineering within 6 months thereafter a permit for the storage and use of fuel oil for the operation thereof. Such permits shall be issued by the department of buildings and safety engineering when such fuel oil burners shall have been inspected by the bureau of safety engineering and found to be reasonably safe. The fees for permits required under the provisions hereof shall be designated by the board of rules.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2610 ;-- CL 1948, 125.553



Section 125.554 Prohibited furnishing of fuel oil.

Sec. 4.

No person or persons, firm or corporation, shall supply with fuel oil any tanks or containers for fuel oil burners unless such fuel oil burners and equipment shall have been approved as provided herein and permit tag attached to the filler pipe of such tank or containers in the manner herein specified.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2611 ;-- CL 1948, 125.554



Section 125.555 Flash point; tester; mixing or blending; waste oil.

Sec. 5.

Fuel oil or any other oil or liquid used for equipment installed under this act shall have a flash point of not less than 100 degrees Fahrenheit as determined by an appropriate closed cup tester method specified in the American standards of testing materials standard for fuel oil. In determining the flash point of oil, a tester as required by the department of buildings and safety engineering shall be authoritative. Fuel oil shall not be mixed or blended except at a storage plant under competent supervision, and waste oil shall not be used except with the approval of the bureau of safety engineering.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2612 ;-- CL 1948, 125.555 ;-- Am. 1991, Act 43, Imd. Eff. June 27, 1991



Section 125.556 Scope of tests.

Sec. 6.

The tests and investigations made by the department of buildings and safety engineering shall cover arrangement of parts, suitability of material, strength of parts, electrical control, thermostatic arrangement, sensitiveness of automatic features, positiveness of ignition, safeguards against flooding, possibilities of explosion and hydrostatic or air pressure testing of storage tanks.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2613 ;-- CL 1948, 125.556



Section 125.557 Oil burners; equipment.

Sec. 7.

Oil burners shall be equipped with such approved device, mechanical or electrical, which will automatically prevent the overflowing or flooding of the burner. Burners shall be designed to prevent excessive carbonization and shall be securely attached and supported.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2614 ;-- CL 1948, 125.557



Section 125.558 Oil burners; automatic ignition.

Sec. 8.

All burners subject to automatic ignition must be provided with permanent automatic device, so designed that oil, upon being turned into the combustion chamber, will become ignited or automatically shut off.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2615 ;-- CL 1948, 125.558



Section 125.559 Pipes; joints; valves; packing gland.

Sec. 9.

Standard full weight wrought iron, galvanized iron or steel or copper pipe, shall be used throughout. Underground piping shall be galvanized or copper or brass. The supply pipe or pipes shall be not less than 1/4 inch in diameter. Unions shall be ground type with conical seating with faces of metal. Flanged or packed joints shall not be used. Valves shall be constructed so that the stem cannot be withdrawn by continual operation of hand wheel. The packing gland shall be provided with a separate shouldered unthreaded follower having a beveled contact space for the compression of the packing. All threaded joints shall be made with glycerine and litharge, or shellac, or other approved compound. All pipes shall be rigidly supported and protected against mechanical injury. Gas supply pipes must be provided with shut-off valves.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2616 ;-- CL 1948, 125.559



Section 125.560 Electrical installations.

Sec. 10.

Electrical installations used in connection with oil burning devices shall be installed in accordance with the rules adopted by such city and be inspected and approved by the department of buildings and safety engineering.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2617 ;-- CL 1948, 125.560



Section 125.561 Dampers; ventilation; instructions, posting; extinguisher.

Sec. 11.

No damper shall be permitted in the smoke pipe or chimney from the device heated that may restrict to a dangerous extent the passage of fumes or gases. Ventilation shall be provided to prevent the accumulation of any trapped vapors below the combustion chamber. Complete instructions in regard to care and operation of the oil burning equipment shall be posted near the apparatus installed. The instruction sheet so posted shall include the specifications for the gravity and limiting flash point of oil suitable for use in the burner. All cards of instructions must be posted at time of installation. Near the entrance to the furnace room, and so located as to be convenient for use in emergency, there shall be provided a suitable hand extinguisher of approved type.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2618 ;-- CL 1948, 125.561



Section 125.562 Oil storage tanks; construction, user; storage limit.

Sec. 12.

Oil storage tanks on the inside of any building shall be located in the lowest story, cellar or basement. A total storage of 550 gallons shall be permitted inside of any building but not more than 275 gallons shall be permitted in any 1 storage tank. Where more than 1 storage tank is installed such tanks shall be connected to the main feed pipe leading to the auxiliary tank, or if no auxiliary tank is used, such storage tanks shall be connected with the main feed pipe leading to the burner, with a manually operated three-way valve so that not more than 1 tank can in any way discharge its contents at one time. In cases where conditions make it impossible to install tanks outside buildings, it shall be permissible to install tanks of larger capacity inside buildings subject to the regulations of section 13 hereof. Tanks shall be constructed of galvanized iron or basic open hearth steel or wrought iron, not less than 14 gauge. All joints shall be welded, brazed or riveted. The tanks shall be reinforced with a welded or riveted pad or flange where connections are made. All tanks shall be made tight and tested at 5 pounds air pressure and with soapy water without showing leaks. Tanks shall have rigid and incombustible support and shall not be located less than 5 feet, measured horizontally, from any fire or flame, and shall be placed on an incombustible floor. Glass gauging devices, or any others, the breakage or derangement of which would permit the escape of oil, shall not be used. Fuel oil shall not be forced from such storage tanks by positive air pressure.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2619 ;-- CL 1948, 125.562



Section 125.563 Oil storage tanks; fill pipe; vent pipe.

Sec. 13.

The fill pipe for such tank or tanks shall be galvanized iron or steel not less than 1 1/2 inches in diameter, extending to the outside of any building, and shall be properly capped at all times. All storage tanks for fuel oil shall be provided with a vent pipe not less than 3/4 inch in diameter with a return bend on the open or exposed end, and the outside opening of such vent pipe, or manhole in outside tanks, shall be covered by a non-corrodible wire screen of 30 by 30 mesh: Provided, however, That vent pipe of such storage tank inside of any building shall terminate on the outside of the building, not less than 10 feet above the source of supply, and that vent pipes from underground storage tanks outside of any building shall not be less than 1 1/4 inches inside diameter and shall terminate not less than 2 feet above grade line. The vent pipe from 2 or more tanks may be connected to 1 upright provided they be connected at a point at least 12 inches above the source of supply.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2620 ;-- CL 1948, 125.563



Section 125.564 Oil storage; limitations.

Sec. 14.

Except as otherwise permitted in this act, the storage of fuel oil in excess of 550 gallons shall be outside of any building in underground tanks. Storage of oil in tanks above ground of more than 550 gallons shall not be permitted without special permit from the board of rules of the department of buildings and safety engineering.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2621 ;-- CL 1948, 125.564



Section 125.565 Tanks located underground.

Sec. 15.

Tanks located underground shall have the top of tank at least 3 feet below the surface of the ground, and below the level of the lowest pipe leading into the building to be supplied. Tanks may be permitted underneath a building if buried at least 3 feet below the lowest floor, or they may be placed 24 inches below the lowest floor and covered with 15 inches of earth and 9 inches of brick or concrete.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2622 ;-- CL 1948, 125.565



Section 125.566 Installation of inside tanks.

Sec. 16.

Where it is impractical to bury tanks, the chief inspector of the department of buildings and safety engineering may allow them to be installed inside of a building when completely incased in 12 inches of concrete and 6 inches of sand.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2623 ;-- CL 1948, 125.566



Section 125.567 Underground tanks incased.

Sec. 17.

Underground tanks located within 10 feet of a basement or pit lower than the top of such tank, shall be completely incased in 6 inches of concrete of a 1, 3 and 5 mixture.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2624 ;-- CL 1948, 125.567



Section 125.568 Measuring devices.

Sec. 18.

Measuring devices on tanks beneath buildings and previously described encased tanks, shall be of approved wall gauge type.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2625 ;-- CL 1948, 125.568



Section 125.569 Metal gauge.

Sec. 19.

The metal used in all tanks shall be of a minimum gauge, U.S. standard, depending upon the capacity or size as given in the following table:

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2626 ;-- CL 1948, 125.569



Section 125.570 Tanks; construction, testing; underwriter's label.

Sec. 20.

All such tanks shall be welded, brazed or riveted and shall be heavily coated outside with asphaltum or other rust-resisting material. All tanks shall be tested for leakage and shall be tight at 5 pounds air pressure. All tanks having a capacity in excess of 275 gallons shall bear the underwriter's label.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2627 ;-- CL 1948, 125.570



Section 125.571 Required equipment; gravity, water pressure or suction burners.

Sec. 21.

All oil burners operating by gravity or water pressure, shall be equipped with approved automatic device or devices for the control of the flow of oil in case of failure of the oil to properly ignite. All oil burners of the suction or force feed type shall be equipped with approved anti-siphoning device. Where a pump is used between the storage tank and the auxiliary tank a pressure relief valve shall be installed in the supply line, so arranged as to return any surplus oil to the storage tank. Suction pipes must extend to within not less than 2 inches from the bottom of the tank and must be provided with an accessible control valve inside the building between the tanks and the burner. All pipe connections, except for gravity flow, shall be made from the top of the tank.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2628 ;-- CL 1948, 125.571



Section 125.572 Required equipment; burners connected with heating system.

Sec. 22.

All fuel oil burners used in connection with hot water and steam heating systems shall be equipped with a pressurestat or some approved automatic device to reduce or extinguish the fire in the event of undue pressure within the boiler.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2629 ;-- CL 1948, 125.572



Section 125.573 Gases prohibited in gas pilot.

Sec. 23.

The use of acetylene or any other gas possessing a wider range of explosiveness in admixture with air than coal gas, or water gas, is prohibited for use in the gas pilot of any fuel oil burner.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2630 ;-- CL 1948, 125.573



Section 125.574 Scope of act restricted.

Sec. 24.

This act shall not apply in the case of manufacturing plants except for heating buildings or generating steam for power.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2631 ;-- CL 1948, 125.574



Section 125.575 Violation of act; penalty.

Sec. 25.

Any person, firm or corporation who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not to exceed 100 dollars or by imprisonment for a period of not to exceed 90 days, or by both such fine and imprisonment, and each day that a violation of this act shall be permitted to exist shall constitute a separate and distinct offense.

History: 1929, Act 319, Imd. Eff. May 28, 1929 ;-- CL 1929, 2632 ;-- CL 1948, 125.575






Act 207 of 1921 CITY AND VILLAGE ZONING ACT (125.581 - 125.600)



Act 293 of 1937 HOUSING COOPERATION LAW (125.601 - 125.610)

Section 125.601 Housing cooperation law; short title.

Sec. 1.

Short title. This act may be referred to as the “Housing cooperation law.”

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.601



Section 125.602 Declaration of necessity.

Sec. 2.

Finding and declaration of necessity. It is hereby found and declared that there exist in the state unsafe and insanitary housing conditions and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities; and that the public interest requires the remedying of these conditions. It is hereby found and declared that the assistance herein provided for the remedying of these conditions constitutes a public use and purpose and an essential governmental function for which public moneys may be spent, and other aid given; that it is a proper public purpose for any state public body to aid any housing commission or housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such housing commission or housing authority or project; and that the provisions hereinafter enacted are necessary in the public interest.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.602



Section 125.603 Housing cooperation law; definitions.

Sec. 3.

Definitions. The following terms whenever used or referred to in this act shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) “Housing commission” shall mean any housing commission now or hereafter created pursuant to Act No. 18 of the Public Acts of the extra session of 1933, as amended.

(b) “Housing authority” shall mean any housing authority organized as a body corporate and politic which is created or authorized to be created by any law of this state now in force or hereafter enacted.

(c) “Housing project” shall mean any work or undertaking of a city or incorporated village or housing commission pursuant to Act No. 18 of the Public Acts of the extra session of 1933, as amended, or any similar work or undertaking of a housing authority or of the federal government.

(d) “State public body” shall mean any city, town, incorporated village, county, metropolitan district, or other subdivision or public body of the state.

(e) “Governing body” shall mean the council, board of commissioners, board, or other body having charge of the fiscal affairs of the state public body.

(f) “Federal government” shall mean the United States of America, the federal emergency administration of public works, or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(g) An “agreement” of a city, incorporated village or county authorized by this act shall, with respect to a housing project to be constructed by the housing commission created for such city, incorporated village or county, mean a resolution or resolutions of the governing body of such city, incorporated village or county, setting forth the action to be taken or the matter determined. Such resolutions shall be deemed to be agreements made for the benefit of the holders of bonds then outstanding or thereafter issued in connection with such project and for the benefit of any person, firm, corporation, state public body or the federal government which has agreed or thereafter agrees to make a grant or annual contribution for or in aid of such project.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- Am. 1938, Ex. Sess., Act 6, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.603



Section 125.604 Cooperation in housing projects; powers.

Sec. 4.

Cooperation in undertaking housing projects. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine in the manner prescribed in section 7 hereof:

(a) Dedicate, sell, convey or lease any of its property to a housing commission, housing authority or the federal government;

(b) Cause parks, playgrounds, recreational, community, educational, water, sewage or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(d) Plan or replan, zone or rezone any part of such state public body; make exceptions from building regulations and ordinances; any city or town also may change its map;

(e) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a housing commission, housing authority or the federal government respecting action to be taken by such state public body pursuant to any of the powers granted by this act;

(f) Do any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects;

(g) Cause services to be furnished with respect to a housing project of the character which such state public body is otherwise empowered to furnish;

(h) Enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, elimination or closing of unsafe, insanitary or unfit dwellings; and

(i) With respect to a housing project of a housing commission created for a state public body such state public body may enter into the agreements referred to in section 27 of Act No. 18 of the Public Acts of the extra session of 1933, as amended, regarding the amount, if any, of the reserve for taxation purposes.

(j) With respect to any housing project which a housing commission, housing authority or state public body has acquired or taken over from the federal government and which the housing authority, housing commission or state public body by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

(k) In connection with any public improvements made by a state public body in exercising the powers herein granted, such state public body may incur the entire expense thereof. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement or public bidding.

(l) In order to insure proper employment of qualified personnel by housing commissions, any state public body for which a housing commission has been created may prescribe, notwithstanding any laws to the contrary, by resolution of the governing body the method of selection and payment of the employees of such commission.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- Am. 1938, Ex. Sess., Act 6, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.604



Section 125.605 Contract powers for payment for services.

Sec. 5.

Contract for payments for services. In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may contract with a housing commission, housing authority or the federal government with respect to the sum or sums, if any, which the housing commission, housing authority or the federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services and facilities to be furnished by it for the benefit of said housing project, but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services or facilities to be so furnished: Provided, however, That the absence of a contract for such payment shall in no way relieve any state public body from the duty to furnish, for the benefit of said housing project all such services and facilities as such state public body usually furnishes without a service fee.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.605



Section 125.606 Advances to housing authority.

Sec. 6.

Advances to housing authority. When any housing commission or housing authority which is created for any state public body becomes authorized to transact business and exercise its powers therein, the governing body of such state public body, shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing commission or housing authority during the first year thereafter, and shall appropriate such amount to the housing commission or housing authority out of any moneys in the treasury of such state public body not appropriated to some other purposes. The moneys so appropriated shall be paid to the housing commission or housing authority as a donation. Any state body located in whole or in part within the area of operation of a housing commission or housing authority shall have the power from time to time to lend or donate money to the housing commission or housing authority or to agree to take such action. The housing commission or housing authority, when it has money available therefor, shall make reimbursements for all such loans made to it.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.606



Section 125.607 Powers; procedure for exercising.

Sec. 7.

Procedure for exercising powers. The exercise of a state public body of the powers herein granted shall be by resolution or ordinance in the manner and with such notice as is now or hereafter may be prescribed by the city or village charter or the law of this state.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- Am. 1938, Ex. Sess., Act 6, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.607



Section 125.608 Supplemental nature of act.

Sec. 8.

Supplemental nature of act. The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.608



Section 125.610 Emergency clause.

Sec. 10.

Emergency clause. It is hereby declared that this act is immediately necessary for the protection of the public health and safety.

History: 1937, Act 293, Eff. Oct. 29, 1937 ;-- CL 1948, 125.610






Act 18 of 1933 (Ex. Sess.) HOUSING FACILITIES (125.651 - 125.709e)

Section 125.651 Definitions.

Sec. 1.

As used in this act:

(a) "Borrower" means either of the following:

(i) The city, village, township, or county operating under this act.

(ii) A commission created under this act if empowered by ordinance of the creating governing body to act as a borrower for purposes of issuing bonds or notes under this act.

(b) "Business activity" means that term as defined in section 3(2) of the former single business tax act, 1975 PA 228, or in section 105 of the Michigan business tax act, 2007 PA 36, MCL 208.1105.

(c) "Commission" means the housing commission created under this act.

(d) "Governing body" means in the case of a city, the council or commission of the city; in the case of a village, the council, commission, or board of trustees of the village; in the case of a township, the township board; and in the case of a county, the board of supervisors or county commissioners.

(e) "Incorporating unit" means the city, village, township, or county that creates a commission.

(f) "Ordinance" means either of the following:

(i) An ordinance of a city, village, township, or county.

(ii) To the extent the incorporating unit has granted or empowered a commission to take those actions otherwise required to be taken by the incorporating unit by ordinance, a resolution of the commission.

(g) "Township" means a township having a population over 100.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1935, Act 80, Imd. Eff. May 24, 1935 ;-- CL 1948, 125.651 ;-- Am. 1959, Act 145, Imd. Eff. July 15, 1959 ;-- Am. 1961, Act 202, Imd. Eff. June 6, 1961 ;-- Am. 1964, Act 31, Imd. Eff. May 1, 1964 ;-- Am. 1965, Act 319, Eff. Mar. 31, 1966 ;-- Am. 1969, Act 327, Eff. Mar. 20, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996 ;-- Am. 2007, Act 185, Imd. Eff. Dec. 21, 2007



Section 125.652 Cities, villages, townships, counties; housing facilities and conditions, powers.

Sec. 2.

Any city, village, township or county of the state of Michigan may purchase, acquire, construct, maintain, operate, improve, extend or repair housing facilities and eliminate housing conditions which are detrimental to the public peace, health, safety, morals or welfare.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- Am. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.652 ;-- Am. 1959, Act 145, Imd. Eff. July 15, 1959 ;-- Am. 1969, Act 327, Eff. Mar. 20, 1970



Section 125.653 Municipal housing commission; creation; referendum; rejection; powers of township and county commissioners.

Sec. 3.

(a) Any city, village, township or county may create by ordinance, a commission with power to accomplish the purposes set forth in section 2 of this act. Any ordinance hereafter enacted shall not go into effect until 15 days after it has been published in a newspaper of general circulation in such city, village, township or county and posted in 3 public places in such city, village, township or county. If there is no newspaper of general circulation in any such city, village or township such publication may be had in any newspaper having general circulation in the county in which the city, village, or township is situated. If, before such ordinance goes into effect, a petition signed by a number of the qualified electors of such city, village, township or county equal to at least 3% of the number of voters registered for the last regular city, village, township or county election is filed with the clerk of the city, village, township or county requesting that the question of the creation of such commission be submitted to the voters of the city, village, township or county, the clerk of the city, village, township or county shall immediately call a special election for that purpose, unless a general election is to be held in such city, village, township or county within 30 days from the date of the filing of the petition, in which event the question shall be submitted at such general election. In the event the question is to be submitted at a special election, such election shall be held within 15 days from the date of the filing of the petition. The manner of conducting any such special election shall conform as nearly as may be to the manner of conducting elections of members of the governing body of the city, village, township or county and votes cast on the question shall be counted, canvassed and returned as nearly as may be in the same manner as at such elections. The question, whether submitted at a general or special election, shall be in substantially the following form:

“Shall the ordinance passed by the (name of governing body) on the ................. day of ..........., 19...., providing for the creation of a housing commission, go into effect?

“Yes ( )

“No ( ).”

(b) If, at such election, a majority of the voters voting on the question do not vote in favor of the question, the ordinance shall not go into effect and the governing body of such city, village, township or county shall not pass any other ordinance providing for the creation of a housing commission for 1 year from the date of such election.

(c) A commission created by a township, within its territorial jurisdiction, shall have all the functions, rights, powers, duties and liabilities provided in this act for a commission created by a city or village, and the provisions of this act shall apply to such commission in the same manner and to the same extent as this act applies to a commission created by such city or village. The township board shall perform the functions herein required or permitted to be performed by the governing body for a commission created by a city or village; and the township supervisor shall perform such functions as are required or permitted by this act to be performed by the chief administrative officer of a city or village.

(d) A commission created by a county, within an unincorporated area of the county, shall have all the functions, rights, powers, duties and liabilities provided in this act for a commission created by a city or village, and the provisions of this act shall apply to such commission in the same manner and to the same extent as this act applies to a commission created by such city or village. A commission created by a county, within an incorporated area of the county, shall have such functions, rights, powers, duties and liabilities as may be provided by contractual agreement between the county and such incorporated area. The county board of supervisors or county commissioners shall perform the functions herein required or permitted to be performed by the governing body for a commission created by a city or village; and the chairman of the board of supervisors, or county executive, shall perform such functions as are required or permitted by this act to be performed by the chief administrative officer of a city or village.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- Am. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.653 ;-- Am. 1959, Act 145, Imd. Eff. July 15, 1959 ;-- Am. 1969, Act 327, Eff. Mar. 20, 1970



Section 125.653a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 3a.

A petition under section 3, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 165, Eff. Mar. 23, 1999



Section 125.654 Municipal housing commission; appointment and terms of members; tenant of public or subsidized housing as member; notice; removal; vacancies; compensation and expenses; public body corporate; powers of commission; definitions.

Sec. 4.

(1) Subject to subsection (2), the commission shall consist of 5 members to be appointed by the chief administrative officer of the city or village, except that if a city or village has a chief administrative officer who is not elected by the electors of the city or village, the members of the commission may be appointed by the official designated by a resolution adopted by the governing body of the city or village. The term of office of members of the commission shall be 5 years. Members of the first commission shall be appointed for the terms of 1 year, 2 years, 3 years, 4 years, and 5 years respectively, and annually thereafter 1 member shall be appointed for the term of 5 years.

(2) One member of the commission shall be a tenant of public or subsidized housing as provided in this subsection. If, on the effective date of the amendatory act that added section 11a, a commission is managing an occupied project and has no tenant member, a tenant member shall be appointed for at least 1 of the next 3 vacancies after that effective date, or within 2 years after that effective date, whichever comes first. If, on the effective date of the amendatory act that added section 11a, a commission did not yet exist or did not yet manage an occupied project, a tenant member shall be appointed for at least 1 of the next 2 vacancies after the first project of the commission is occupied or within 2 years after the first project of the commission is occupied, whichever comes first. Beginning on the effective date of this amendatory act that added section 11a, the chief executive officer of the housing commission shall send written notice of a commission vacancy to the president of each resident organization. The notice shall be included in the rent notice to each tenant. For a commission with authority for less than 250 units, if no tenant applies for membership on the commission within 60 days after notice is sent to tenants, the appointing official may appoint a person otherwise qualified under this act to serve as a member of the commission, if the chief executive officer of the commission has proof of the written notice required under this section.

(3) Upon recommendation of the appointing authority to the governing body, the governing body of the incorporating unit may remove a member of the commission from office before the expiration of his or her term. Subject to subsection (2), a vacancy in office shall be filled by the appointing authority for the remainder of the unexpired term.

(4) A member of the commission may receive compensation for actual expenses incurred in serving as a member of the commission in an amount determined by the commission. The governing body of an incorporating unit may adopt a resolution establishing limitations on the amounts of actual expenses that may be paid to a member of a commission.

(5) The commission shall be a public body corporate. Except as otherwise provided in this act, the commission may do all of the following:

(a) Sue and be sued in any court of this state.

(b) Form or incorporate nonprofit corporations under the laws of this state for any purpose not inconsistent with the purposes for which the commission was formed.

(c) Serve as a shareholder or member of a qualified nonprofit corporation organized under the laws of this state.

(d) Authorize, approve, execute, and file with the Michigan department of commerce those documents that are appropriate to form and continue 1 or more nonprofit corporations.

(e) Form or incorporate for-profit corporations, partnerships, and companies under the laws of this state for any purpose not inconsistent with the purposes for which the commission was formed.

(6) As used in this section:

(a) “Chief administrative officer” means:

(i) The manager of a village or, if a village does not employ a manager, the president of the village.

(ii) The city manager of a city or, if a city does not employ a city manager, the mayor of the city.

(b) “Vacancy” means a seat for which the current appointee discontinues membership by death, resignation, or removal from office; by not seeking reappointment in writing prior to the expiration of his or her term; or by not being reappointed by the appointing authority within 5 days following the expiration of his or her term.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1935, Act 80, Imd. Eff. May 24, 1935 ;-- CL 1948, 125.654 ;-- Am. 1969, Act 327, Eff. Mar. 20, 1970 ;-- Am. 1983, Act 227, Imd. Eff. Nov. 28, 1983 ;-- Am. 1984, Act 207, Imd. Eff. July 9, 1984 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.655 Housing commission; conducting business at public meeting; notice; meetings; rules; record; quorum; availability of writings to public; election, appointment, duties, and compensation of officers and employees.

Sec. 5.

(1) The business that the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The commission shall meet at regular intervals. It shall adopt its own rules of procedure and shall keep a record of the proceedings. Three members constitute a quorum for the transaction of business.

(2) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(3) A president and vice-president and other officers designated by the commission shall be elected by the commission. The commission may employ and fix the compensation of a director, who may also serve as secretary, and other employees as necessary. Upon the recommendation of the appointing authority, the governing body of an incorporating unit may adopt a resolution either conditioning the establishment of any compensation of an officer or employee of a commission upon the approval of the governing body or establishing compensation ranges and classifications to be used by a commission in fixing the compensation of its officers and employees. The commission shall prescribe the duties of its officers and employees and shall transfer to its officers and director those functions and that authority which the commission has prescribed. The commission may employ engineers, architects, attorneys, accountants, and other professional consultants when necessary.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1935, Act 80, Imd. Eff. May 24, 1935 ;-- CL 1948, 125.655 ;-- Am. 1978, Act 205, Imd. Eff. June 4, 1978 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.656 Municipal housing commission; funds for operation.

Sec. 6.

(1) Funds for the operation of the commission may be loaned or granted by the governing body. The governing body may condition the provision of funds to the commission upon an agreement that the commission shall as soon as possible reimburse the incorporating unit for all money expended by it for the commission from revenues received from the sale of bonds.

(2) A commission may solicit, accept, and enter into agreements relating to, grants from any public or private source, including the state or federal government or any agency of the state or federal government, and may carry out any federal or state program related to the purposes for which the commission is created. The governing body of an incorporating unit may adopt a resolution that requires approval by the governing body before the commission may accept or enter into agreements relating to 1 or more types of grants.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1935, Act 80, Imd. Eff. May 24, 1935 ;-- CL 1948, 125.656 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.657 Municipal housing commission; powers and duties.

Sec. 7.

Such commission shall have the following enumerated powers and duties:

(a) To determine in what areas of the city or village it is necessary to provide proper sanitary housing facilities for families of low income and for the elimination of housing conditions which are detrimental to the public peace, health, safety, morals, and/or welfare;

(b) To purchase, lease, sell, exchange, transfer, assign and mortgage any property, real or personal, or any interest therein, or acquire the same by gift, bequest or under the power of eminent domain; to own, hold, clear and improve property; to engage in or to contract for the design and construction, reconstruction, alteration, improvement, extension, and/or repair of any housing project or projects or parts thereof; to lease and/or operate any housing project or projects;

(c) To control and supervise all parks and playgrounds forming a part of such housing development but may contract with existing departments of the city or village for operation or maintenance of either or both;

(d) To establish and revise rents of any housing project or projects, but shall rent all property for such sums as will make them self-supporting, including all charges for maintenance and operation, for principal and interest on loans and bonds, and for taxes;

(e) To rent only to such tenants as are unable to pay for more expensive housing accommodations;

(f) To call upon other departments for assistance in the performance of its duties, but said departments shall be reimbursed for any added expense incurred therefor.

(g) It shall have such other powers relating to said housing facilities project as may be prescribed by ordinance or resolution of the governing body of the city or village or as may be necessary to carry out the purposes of this act.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.657



Section 125.658 Municipal housing commission; interest of members, officers, employees in contracts.

Sec. 8.

No member of the housing commission or any of its officers or employes shall have any interest directly or indirectly in any contract for property, materials or services to be acquired by said commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.658



Section 125.659 Municipal housing commission; report to governing body.

Sec. 9.

The commission shall make an annual report of its activities to the governing body of the incorporating unit and shall make other reports as the governing body may from time to time require. The governing body of the incorporating unit, by resolution, may request the commission to prepare and submit a report containing an itemization of actual expenses paid to members of the commission as provided in section 4(4) and of compensation of officers and employees fixed as provided in section 5(3). The commission shall also report any action of the commission taken under section 6(2) in a manner sufficient to allow the governing body to exercise the authority granted under this act to supervise the activities of the commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.659 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.660 Municipal housing commission; proceedings under power of eminent domain.

Sec. 10.

(a) The housing commission may recommend to the governing body the institution and prosecution of proceedings under the power of eminent domain in accordance with the laws of the state, and/or provisions of a local charter relative to condemnation. Housing projects contemplated by this act are hereby declared to be for public purposes within the meaning of the constitution, state laws and charters relative to the power of eminent domain.

(b) The governing body of a county may, by the exercise of the power of eminent domain, acquire private property lying within the corporate boundaries of cities, villages and townships within the county, for purposes of this act, upon the consent, by resolution, of the legislative body of the city, village or township in which the property is located. The resolution shall be adopted by a majority of the members of the legislative body elected and serving on the question.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.660 ;-- Am. 1969, Act 327, Eff. Mar. 20, 1970



Section 125.661 Municipal housing commission; deeds, mortgages, contracts, leases, purchases.

Sec. 11.

(1) All deeds, mortgages, contracts, leases, purchases, or other agreements regarding real property, including agreements to acquire or dispose of real property, shall be approved and executed in the name of the commission or the incorporating unit, as specified by ordinance or resolution of the governing body. For purposes of this section, contracts or leases regarding real property mean contracts to purchase or lease from a third party or other transactions under which rights or possession of real property are acquired, but do not include contracts, management agreements, or leases of that property with tenants or facility managers. Contracts or leases with tenants or facility managers shall be executed by and in the name of the commission.

(2) Subsection (1) does not require contracts for the purchase of necessary materials and contracts related to the powers and duties of the commission under section 12 to be approved and executed by an incorporating unit.

(3) A governing body may transfer property to the commission for use by the commission for a purpose authorized by this act. The transfer of property to the commission, including property taken under the incorporating unit's power of eminent domain, shall be considered necessary for public purposes and for the benefit of the public.

(4) If an ordinance or resolution of the governing body provides in accordance with subsection (1) for the execution of agreements regarding real property in the name of the commission, or if a commission is empowered by the incorporating unit to act as a borrower for purposes of this act, the commission may sue and be sued with respect to those agreements executed or obligations issued by the commission. This subsection does not affect a limitation provided by this act or by the terms of an agreement upon the funds available or the pledge made for the payment of a claim against the commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.661 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.661a Property, income, and operations exempt from state taxation.

Sec. 11a.

(1) Property, income, and operations of the commission and property of a qualified entity that is located in the incorporating unit of the commission are exempt from all taxation by the state or any of its political subdivisions. However, a governing body may adopt an ordinance requiring the commission to pay an annual service fee in lieu of all taxes with respect to projects or facilities of the commission or qualified entities. The fee shall not exceed 10% of the annual shelter rent obtained from the projects or facilities.

(2) Each incorporating unit receiving as of the effective date of the amendatory act that added this section payment in lieu of taxes with respect to a project or facility of the commission or a qualified entity shall agree to accept a payment in lieu of taxes in an amount equal to that portion of the payment in lieu of taxes otherwise due multiplied by the percentage by which the millage rate of all taxing units levying ad valorem property taxes in the incorporating unit in which the project or facility is located for the year in which the payment in lieu of taxes is due bears to the millage rate levied in 1993 by all taxing units levying ad valorem property taxes in the incorporating unit in which the project or facility is located. This subsection does not require the increase of any payment in lieu of taxes previously agreed to by the incorporating unit.

(3) For purposes of this section, “qualified entity” means either of the following:

(a) A Michigan nonprofit corporation or a Michigan limited partnership having a Michigan nonprofit corporation as its sole general partner, if 1 of the following applies:

(i) The nonprofit corporation is owned by the commission.

(ii) A majority of the members of the board of directors of the nonprofit corporation are elected and removable by the commission.

(iii) The commission is the sole member of the nonprofit corporation.

(b) A for-profit corporation, partnership, or company formed or incorporated by the commission for the sole purpose of syndicating low income housing tax credits in connection with the redevelopment of a housing project that has been owned by the commission, if the commission maintains oversight responsibility for the management and operation of the project for which low income housing tax credits were syndicated and the for-profit entity does not engage in any other business activity unrelated to the housing project.

History: Add. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.662 Municipal housing commission; control of project.

Sec. 12.

The commission shall have complete control of the entire housing project or projects including the construction, maintenance and operation as fully and completely as if said commission represented private owners. Contracts for construction or purchase of materials entered into by the commission shall not be required to be made through any city or village purchasing department.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.662



Section 125.663 Claims against project; damages; asserting governmental immunity as defense.

Sec. 13.

Unless a governing body of the incorporating unit authorizes the execution of agreements regarding real property in the name of a commission as provided in section 11, all claims that may arise in connection with a housing project or projects shall be presented as are ordinary claims against the city or village. Written notice of all claims based upon injury to persons or property shall be served upon the city or village clerk within 60 days from the happening of the injury. The commission may dispose of claims in its discretion. The cost of investigation, attorneys' fees, all claims that may be allowed, and final judgments obtained from those claims shall not be a general obligation of the incorporating unit and shall be paid only from the operating revenue of the housing project or projects or from the proceeds of liability insurance. This section does not preclude the incorporating unit or commission from asserting a defense of governmental immunity to which it may be entitled under law against any claim made against the incorporating unit or the commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.663 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.664 Claims against project; contractual.

Sec. 14.

The notes, bonds, or other obligations or any claims of whatever nature against said housing project or projects, shall not be debts or charges against the city or village nor against any members of the commission and no individual liability shall attach for any official act done by any member of such commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.664



Section 125.665 Preliminary estimate of costs.

Sec. 15.

Whenever the commission shall determine to purchase, acquire, construct, improve, enlarge, extend, operate, and/or repair any housing facility or facilities under the provisions of this act, it shall first cause an estimate to be made of the cost thereof, and the fact that such estimate has been made and the amount thereof shall appear in the ordinance authorizing and providing for the issuance of the bonds.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.665



Section 125.666 Enabling ordinances or resolutions; loan by commission; housing project to include purchase by nonprofit entity; use of proceeds.

Sec. 16.

(1) For the purposes of this act, any borrower is authorized to adopt or enact an ordinance or ordinances, or a resolution or resolutions if the borrower is a commission, providing for the issuance and sale of revenue bonds as stated in this act, and any and all other appropriate ordinances and resolutions considered necessary or desirable to effectuate the full intent and purposes of this act. The manner and procedure of enacting any ordinances or resolutions shall be as provided by law, except as may be expressly provided for by this act.

(2) If a commission is the borrower under this act, the commission may loan any amount of the borrowed money to the incorporating unit, which may execute any deed, mortgage, lease, contract, or other agreement with respect to property for which bonds or notes were issued. If the commission makes a loan to the incorporating unit under this subsection, the incorporating unit has all powers granted under this act to a borrower for purposes of securing repayment of the loan.

(3) A housing project or combined housing project for which obligations may be issued under this act includes a housing project to be purchased or developed by a nonprofit entity with the proceeds of a loan from a borrower.

(4) The proceeds of obligations issued under this act and other funds available to an incorporating unit or commission may be used to make loans for defraying the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing a housing project.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.666 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.667 Revenue bonds generally.

Sec. 17.

(1) For the purpose of defraying the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing any housing project or combined projects, any borrower may borrow money and issue revenue bonds. The bonds may be awarded before an authorizing ordinance or resolution is adopted; however, the bonds shall not be issued unless and until authorized by an ordinance or resolution setting forth a brief description of the contemplated housing project or combined projects and the site or sites of the project or projects, time and place of payment, and other details in connection with the issuance and sale of the bonds.

(2) Except as otherwise provided by this act, the bonds issued under this act are subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. If less than all of the bonds authorized in connection with a project or combined projects are sold to the United States housing authority or a successor agency, the balance of the bonds may also be sold at private sale at an interest cost to the borrower of not more than the interest cost to the borrower of the portion of the bonds sold to the United States of America or any agency or instrumentality of the United States of America.

(3) Notes issued in connection with a housing project or combined projects prior to the issuance of bonds may be accepted in payment of bonds sold in connection with the housing project or combined projects if the notes provide. In a contract for the purchase, acquisition, or construction of any housing facility or for the improvement, enlargement, extension, or repair of the project or projects, provision may be made that payment shall be made in the bonds.

(4) The bonds may be made payable in funds that are on the respective dates of payment of interest and principal upon the bonds, legal tender for debts due the United States of America. All bonds and notes issued under this act, the interest on the bonds and notes, and their transfer are exempt from all taxation by this state or any political subdivisions of this state.

(5) The principal of and interest upon the bonds shall be payable, except as provided in this act, solely from the revenue derived from the operation of the housing project or combined projects, for the purchase, acquisition, construction, improvement, enlargement, extension, or repair of which the bonds are issued, and from contributions received for or in aid of the project or combined projects, from whatever source derived. The contributions may be pledged to the payment of any or all bonds issued in connection with the project or combined projects, as the borrower may provide. Bonds issued pursuant to this act shall not constitute an indebtedness of a borrower within the meaning of state constitutional provisions or statutory limitations. There shall be plainly stated on the face of each bond substantially as follows:

“This bond is a revenue bond and the principal of and interest on this bond are exempt from any and all state, county, city, village, or other taxation under the laws of this state and are secured by the statutory lien created by 1933 (Ex Sess) PA 18, MCL 125.651 to 125.709c, and payable solely from contributions received for or in aid of the project or combined projects in connection with which the bonds are issued or from the revenues of the project or combined projects or from both the revenues and contributions, as the case may be, and are not a general obligation of the borrower.”

(6) The bonds shall have all the qualities of negotiable instruments under the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102. The authorizing ordinance or resolution may provide that the bonds shall be issued under a trust indenture, the authorized form of which shall be set forth in the ordinance or resolution, and any provision required or permitted by this act to appear in the authorizing ordinance or resolution shall be considered to be included in the ordinance or resolution if set forth in the trust indenture.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.667 ;-- Am. 1974, Act 66, Imd. Eff. Apr. 1, 1974 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996 ;-- Am. 2002, Act 268, Imd. Eff. May 9, 2002



Section 125.668 Bondholder's lien; contributions contract.

Sec. 18.

The authorizing ordinance shall create a first lien which by this act is made a statutory first lien upon the revenue of any such housing facility, to, and in favor of the holders of the bonds and each of them. If bonds are issued for the purposes of cooperative financing, holders of the bonds also have a statutory first lien on the specific portion of the annual contributions payable to the cooperating borrowers or their agencies and authorized to be pledged to the payment of bonds and the interest thereon, pursuant to certain contracts between the cooperating borrowers or their agents and the United States which contracts shall be described in any ordinance authorizing any such bonds and are herein collectively called the “annual contributions contract”. The holders of the bonds shall have as additional security the contractual obligations specified by the financing agreement as provided in this act.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.668 ;-- Am. 1970, Act 249, Imd. Eff. Dec. 30, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.669 Bondholder's lien upon revenue; enforcement.

Sec. 19.

Revenue from and any amount due under any annual contributions contracts pertaining to such project or combined projects so purchased, acquired, constructed, improved, enlarged, extended or repaired, shall be and remain subject to the statutory lien until the payment in full of the principal of and interest upon the bonds. The holder or holders of the bonds or coupons representing in the aggregate not less than 20% of the entire issue then outstanding may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce such statutory lien and may, by suit, action, mandamus or other proceeding enforce and compel performance of all duties of the officials of the borrower, including the fixing of sufficient rents, the collection of revenues, the proper segregation of the revenues of the project or combined projects and the proper application thereof. However, such statutory lien shall not be construed to give any holder or owner of any bond or coupon authority to compel the sale of such project or combined projects or any part thereof.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.669 ;-- Am. 1970, Act 249, Imd. Eff. Dec. 30, 1970



Section 125.670 Receiver; appointment; powers and duties.

Sec. 20.

If there shall be any default in the payment of the principal of or interest upon any such bonds authorized pursuant to this act, any court having jurisdiction in any proper action may appoint a receiver to administer and operate the project or combined projects on behalf of the borrower, under the direction of the court and by and with the approval of the court, to fix and charge rents and collect revenues sufficient to provide for the payment of any bonds or other obligations outstanding against the project or combined projects and for the payment of the expense of operating and maintaining the same and to apply the revenues of the project or combined projects in conformity with this act and the ordinance providing for the issuance of such bonds and in accordance with such orders as the court shall make.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.670 ;-- Am. 1970, Act 249, Imd. Eff. Dec. 30, 1970



Section 125.671 Bonds; inapplicability of other laws.

Sec. 21.

The bonds authorized hereunder shall not be subject to any limitations or provisions provided by the laws of the state of Michigan for cities or incorporated villages now in force or hereafter amended, other than as provided for in this act.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.671



Section 125.672-125.674 Repealed. 2002, Act 268, Imd. Eff. May 9, 2002.



Section 125.675 Free services.

Sec. 25.

No free services or rental shall be furnished by any such project or combined projects to the city or village or any state agency or to any agency, instrumentality, person, firm or corporation.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.675



Section 125.676 Additional bonds.

Sec. 26.

Any borrower purchasing, acquiring, constructing, improving, enlarging, or repairing any such project or combined projects assumed by the provisions of this act, may at the time of the authorization of such bond for any such purpose or purposes, provide in the authorizing ordinance for additional bonds for other extensions and permanent improvements, which additional bonds may be issued and negotiated from time to time as such proceeds for such purpose may be necessary. Such bonds, when so negotiated, shall have equal standing with the bonds of the same issue.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.676



Section 125.677 Rent schedule; policy of state; basis; limitation.

Sec. 27.

(1) It is hereby declared to be the policy of this state that each commission shall manage and operate, or cause to be managed and operated, its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations, and that no commission shall construct or operate any project for profit. To this end, the commission shall fix the rentals for dwellings in projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other money, revenues, income, and receipts from whatever sources derived available for such purposes, will be sufficient to do the following:

(a) Pay, as they become due, the principal of, premium, if any, and interest on the bonds or notes issued for such project.

(b) Meet the cost of and provide for administration, operation, and maintenance of the projects, including the cost of any insurance on the projects or on bonds issued for the projects, and for the creation and funding of a reserve for replacements and capital improvements related to the projects.

(c) Create, during not less than the 6 years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on the bonds in any 1 year thereafter and to maintain such reserve.

(d) Make payments in lieu of taxes of an amount as may be imposed pursuant to section 11a by the incorporating unit, which sum, if any, shall be paid to the incorporating unit and other taxing units in proportion to the amount of taxes levied by that incorporating unit and the other taxing units in the year in which the payment in lieu of taxes is imposed.

(2) After bonds issued for a project have been retired, the rentals fixed by the commission pursuant to subsection (1) may include an amount not greater than the maximum annual principal and interest that had been due on bonds issued for the project. The rental receipts attributable to this subsection may be used by the commission for any purpose for which bonds or notes may be issued under this act or to secure bonds or notes issued by the borrower pursuant to this act for other projects of the commission.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- Am. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- Am. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- Am. 1947, Act 51, Eff. Oct. 11, 1947 ;-- CL 1948, 125.677 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.681 Income from sources other than operation; use.

Sec. 31.

Nothing in this act shall be construed to prohibit the borrower from appropriating and using any part of its available income or revenue derived from any source other than from the operation of such project or combined projects in paying any immediate expenses of operation or maintenance of any such project or combined projects, but nothing in this act shall be construed to require the borrower to do so.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.681



Section 125.683 Operating year.

Sec. 33.

The ordinance authorizing the issuance of such bonds shall definitely determine whether such project or combined projects shall be operated upon a calendar, operating or fiscal year basis, and the dates of the beginning and ending of the same.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.683



Section 125.684 Rents; supervision; state department of health.

Sec. 34.

Rents charged for the services furnished by any project or combined projects purchased, acquired, constructed, improved, enlarged, extended, operated or repaired, under the provisions of this act, shall not be subject to supervision or regulation by any state bureau, board, commission or other like instrumentality or agency thereof and it shall not be necessary for any borrower operating under the provisions of this act to obtain any franchise or other permit from any state bureau, board, commission or other instrumentality thereof in order to construct, improve, enlarge, extend, repair or operate any project or combined projects named in this act: Provided, however, That the functions, powers and duties of the state department of health shall remain unaffected by this act.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.684



Section 125.685 Housing commission; books of record and account; balance sheets and income and surplus accounts.

Sec. 35.

(1) The commission of a borrower issuing revenue bonds under this act shall install, maintain, and keep proper books of record and account, separate from other records and accounts of the borrower, in which full and accurate entries shall be made of all dealings or transactions of, or in relation to the properties, business, and affairs of the project or combined projects.

(2) The commission, not later than 3 months after the close of a calendar, operating, or fiscal year, shall cause to be prepared a balance sheet and an income and surplus account, showing respectively, in reasonable detail, the financial condition of the project or combined projects at the close of the preceding calendar, operating, or fiscal year, and the financial operations of the project or combined projects during the year. The balance sheets and income and surplus accounts shall be made available to the public as prescribed in section 5(2).

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.685 ;-- Am. 1978, Act 205, Imd. Eff. June 4, 1978



Section 125.687 Construction of act.

Sec. 37.

This act shall be construed as authorizing the creation of the commission and the issuance of such bonds provided for herein without submitting the proposition for the approval of same to the voters of the borrower. Where bonds have been authorized under this act it shall not be necessary to make publication of any ordinance, resolution, notice or proceeding relating thereto: Provided, That nothing in this act shall be construed to prohibit the governing body from making such publication as it may deem necessary in relation thereto.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.687



Section 125.689 Authority conferred.

Sec. 39.

This act shall, without reference to any other statute or to any charter, be deemed full authority for the purposes herein provided for and for the issuance and sale of the bonds by this act authorized, and shall be construed as an additional and alternative method therefor and for the financing thereof, any provisions of the general laws of the state or of any charter to the contrary notwithstanding.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.689



Section 125.690 Declaration of necessity; liberal construction.

Sec. 40.

This act, being necessary for and to secure the public peace, health, safety, convenience and welfare of the cities and incorporated villages and the people of the state of Michigan, shall be liberally construed to effect the purposes thereof.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.690



Section 125.692 Slum clearance and housing projects as public purposes.

Sec. 42.

Slum clearance and housing projects contemplated by this act are hereby declared to be for public purposes within the meaning of the constitution, state laws and charters relative to the powers of cities and villages.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.692



Section 125.693 Immediate necessity.

Sec. 43.

The necessity for the immediate effective date of this act lies in the fact that, whereas there is a demand in congested sections of Michigan for housing of families of low income and for the reconstruction of slum areas, and whereas no existing laws or charters of the state of Michigan provide for the organization and operation of public housing commissions as contemplated in the National Industrial Recovery Act which would enable Michigan cities and villages to secure grants and loans from the United States government for the purpose of providing housing for families of low income, and whereas such laws are in existence in other states, which will enable such states to obtain a grant and borrow money from the United States government, and whereas such funds secured from the United States government by public housing commissions will make possible the beginning immediately of building projects which will furnish employment of Michigan citizens. Therefore, this act is hereby declared to be immediately necessary for the preservation of the public peace, health, safety, convenience and welfare of the people of the state of Michigan.

History: 1933, Ex. Sess., Act 18, Imd. Eff. Jan. 9, 1934 ;-- CL 1948, 125.693



Section 125.694 Housing projects; duties of operation and management; rentals and selection of tenants; appointment of receiver.

Sec. 44.

In the operation or management of housing projects a commission shall at all times observe the following duties with respect to rentals and tenant selection: (a) it may rent or lease the dwelling accommodations therein only to persons of low income; (b) it may rent or lease the dwelling accommodations therein only at rentals within the financial reach of such persons of low income; (c) it may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; (d) it shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have an aggregate annual net income in excess of any maximum allowed by the federal government pursuant to federal law or regulation in any contract for financial assistance; (e) it shall prohibit subletting by tenants.

Nothing contained in this section or in section 27 shall be construed as limiting the power of a borrower to vest in an obligee or trustee the right, in the event of a default by the borrower, to cause the appointment of a receiver thereof, free from all the restrictions imposed by this section or by section 27.

History: Add. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- Am. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.694 ;-- Am. 1960, Act 18, Eff. Aug. 17, 1960



Section 125.694a Tenancy or contract right to occupy housing; termination; just cause.

Sec. 44a.

(1) No tenancy or contract right to occupy housing in a project or facilities operated by any city, village, township or other unit of local government, as provided by this act, shall be terminated by the project management or the local housing commission except for just cause.

(2) Just cause to terminate a tenancy or contract right to occupy housing includes, but is not limited to 1 or more of the following:

(a) A failure to comply with the obligations of the lease or the lawful rules and regulations of the housing commission.

(b) The use of a unit for any unlawful purpose, including any purpose for which the commission is entitled to recover possession of the premises by summary proceedings under section 5714(1)(b) of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.5714 of the Michigan Compiled Laws.

(c) The maintenance of any unsafe, unsanitary, or unhealthful condition in any dwelling unit or in any of the common areas.

History: Add. 1968, Act 267, Eff. Oct. 1, 1968 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.694b Municipal housing commission; rules; adoption; promulgation; publication.

Sec. 44b.

(1) To the extent not inconsistent with federal law or regulation, state law, or local ordinance, the housing commission shall adopt and promulgate reasonable rules that establish the following:

(a) Eligibility requirements for admission to housing.

(b) Obligations of tenants, including regulations for the use and occupation of housing units and common areas.

(c) Just cause for the termination of the right of use and occupation, so that a tenant may be clearly apprised of the precise reasons for a termination.

(d) Conditions for continued occupancy, taking into account factors including, but not limited to, family size, fluctuations in income, availability of standard accommodations elsewhere, and other relevant matters.

(e) Operation of homesteading programs under all of the following:

(i) The urban homesteading in single-family public housing act.

(ii) The urban homesteading in multifamily public housing act.

(2) The commission may adopt other rules that are necessary for the just and effective administration of local housing projects constructed and operated as provided by this act.

(3) All rules to be valid shall be published in a conspicuous place in each housing project operated by the commission.

History: Add. 1968, Act 344, Eff. Oct. 1, 1968 ;-- Am. 1999, Act 130, Imd. Eff. July 23, 1999



Section 125.695 Minimum wages and maximum hours; contract provisions.

Sec. 45.

Any borrower or commission shall have the power, notwithstanding anything to the contrary contained in this act or in any other provision of law, to include in any contract let in connection with a housing project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and with any conditions which the federal government may have attached to its financial aid of such project.

History: Add. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- CL 1948, 125.695



Section 125.696 Additional powers; intent of act.

Sec. 46.

In addition to the powers conferred by other provisions of this act, any borrower shall have power to borrow money or accept grants or other financial assistance from the federal government for or in aid of any housing project, to procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts thereof issued by such borrower, including the power to pay premiums on any such insurance, to take over or lease or manage any housing facilities, project, or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this act to authorize every borrower or commission created by such borrower to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the purchasing, acquiring, constructing, maintaining, operating, improving, extending and/or repairing of housing facilities and/or the elimination of housing conditions which are detrimental to the public peace, health, safety, morals and/or welfare.

History: Add. 1937, Act 265, Imd. Eff. July 22, 1937 ;-- CL 1948, 125.696



Section 125.697 Promissory notes; issuance; authorization; principal and interest as indebtedness.

Sec. 47.

(1) For the purpose of providing funds for expenses and costs involved in the development of a housing project or combined projects prior to the issuance of bonds for the project or projects, or in funding the annual operations of a commission, a borrower may, in addition to all other powers granted in this act, borrow money and issue its negotiable promissory notes. The notes may be authorized by ordinance or by resolution of the borrower. Bonds and notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The notes shall be made payable solely out of property or funds held or to be acquired by or for the commission, including the proceeds of the notes and property acquired, or to be acquired, which is not pledged for the payment of other obligations issued in connection with a housing project of the commission, funds received under section 27(2), or the proceeds of the sale of bonds issued to finance the development of the project or combined projects in connection with which the notes were issued. The notes shall in no event be payable out of any other funds of the borrower or from taxes.

(3) The principal of and interest upon notes issued in accordance with this act do not constitute an indebtedness of the borrower within the meaning of any state constitutional provisions or statutory limitation, and the notes shall state that fact on their face.

History: Add. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.697 ;-- Am. 1974, Act 202, Imd. Eff. July 11, 1974 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996 ;-- Am. 2002, Act 268, Imd. Eff. May 9, 2002



Section 125.698 Bonds; powers of borrower.

Sec. 48.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, a borrower, in addition to its other powers, shall have power:

(a) To pledge all or any part of the gross or net rents, fees or revenues of the project or combined projects with respect to which the bonds are issued or the obligations incurred, whether or not such rents, fees or revenues are then in existence or may thereafter come into existence.

(b) To mortgage all or any part of such project or combined projects, whether consisting of real or personal property, and whether then owned or thereafter to be acquired in connection with such project or combined projects.

(c) To covenant against pledging all or any part of the rents, fees and revenues of such project or combined projects, or against mortgaging all or any part of such project or combined projects, to which its or the commission's right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or project or combined projects or any part thereof; to covenant with respect to limitations on its or the commission's right to sell, lease or otherwise dispose of such project or combined projects or any part thereof; and to covenant as to what other, or additional obligations may be incurred by it in connection with such project or combined projects.

(d) To pledge for the payment of any or all of such bonds or obligations all or any part of any contributions received or to be received for or in aid of the project or combined projects with respect to which the bonds are issued or the obligations incurred or to covenant against pledging all or any part of any contributions.

(e) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of such bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.

(f) To covenant (subject to the limitations contained in this act) as to the rents and fees to be charged in the operation of a housing project, whether constructed as a single project or as part of a combined project, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.

(g) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(h) To covenant as to the use of any or all of the real or personal property held or to be held in connection with such project or combined projects; and to covenant as to the maintenance of such project or combined projects, the replacement of any part thereof, the insurance to be carried thereon and the use and disposition of the insurance moneys.

(i) To covenant as to the rights, liabilities, powers and duties arising upon the breach of any covenant, condition or obligation pertaining to such project or combined projects or to the bonds issued or obligations incurred in connection therewith; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of such bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(j) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default, to take possession and use, operate and manage such housing project or combined projects or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

(k) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the borrower, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

History: Add. 1938, Ex. Sess., Act 5, Imd. Eff. Sept. 8, 1938 ;-- CL 1948, 125.698



Section 125.699-125.704 Repealed. 1996, Act 338, Imd. Eff. June 27, 1996.



Section 125.705 Application of act.

Sec. 55.

Nothing in this act shall preclude the creation by the housing commission of any city, village or township of individual boards of tenant affairs or tenant advisory councils in individual housing projects operated by the commission.

History: Add. 1968, Act 344, Eff. Oct. 1, 1968



Section 125.706 Cooperative action by borrowers; scope.

Sec. 56.

Any 2 or more borrowers may join or cooperate in the exercise, either jointly or otherwise, of any power conferred in this act for the purpose of financing including the issuance of bonds, notes or other obligations and giving security with respect to housing facilities. For such purposes a cooperating borrower by resolution may agree to so cooperate and authorize any other cooperating borrower, so joining or cooperating with it, to act on its behalf with respect to any power, as its agent or otherwise, in its own name.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.707 Cooperative financing arrangement; resolution; agent borrower.

Sec. 57.

A borrower desiring to join in a cooperating financing arrangement with any other borrower shall adopt a resolution determining to enter into a cooperative financing arrangement and designating 1 of the cooperating borrowers as agent borrower. The agent borrower by resolution shall agree to accept the designation and act in the capacity of agent borrower and direct the preparation of a financing agreement.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970



Section 125.708 Financing agreement; preparation; terms.

Sec. 58.

The agent borrower shall cause to be prepared and executed by the cooperating borrowers a financing agreement. The agreement shall provide for:

(a) The authority of the agent borrower to undertake such financing on a continuing basis but only to the extent of the aggregate estimated total development costs of projects of the agent borrower and the cooperating borrowers, as provided in the financing agreement.

(b) The agent borrower's responsibilities relative to the issuance and sale of notes and bonds.

(c) The punctual payment of any such notes and bonds and an irrevocable promise for the payment of principal of and interest due on the notes and bonds.

(d) The purposes to which the proceeds of the notes and bonds shall be applied.

(e) The adoption of a resolution by each cooperating borrower desiring to participate in a note or bond issue of the agent borrower, authorizing and directing the agent borrower to issue in behalf of the cooperating borrower the principal amount of notes or bonds specified in the resolution.

(f) All of the things appropriate and suitable to the issuance of notes and bonds and the responsibilities of all cooperating borrowers and the agent borrower.

(g) The procedures by which cooperating borrowers may withdraw from the financing agreement and borrowers desiring to participate in the cooperative management may join in and become parties to the financing agreement.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.709 Special obligation notes or revenue bonds; authorization; issuance.

Sec. 59.

(1) For the purpose of defraying the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing a housing project for any cooperating borrower in a cooperative financing arrangement, the agent borrower may borrow money and issue its special obligation notes or revenue bonds from time to time on behalf of the agent borrower and all cooperating borrowers in accordance with the financing agreement between the agent borrower and cooperating borrowers.

(2) If bonds are to be issued for the purpose of cooperative financing, the bonds shall not be issued until authorized by an ordinance or resolution adopted by the agent borrower which shall set forth a brief description of all housing projects contemplated by the agent borrower and cooperating borrowers and the sites of the projects, time and place of payment, the rights and conditions upon the issuance of additional bonds of equal standing, any power of a borrower authorized under section 23, and other details in connection with the issuance and sale of the bonds. The bonds shall be issued in accordance with section 17. On the face of each bond shall be plainly stated substantially as follows:

“This bond is a revenue bond and the principal of and interest on this bond are exempt from all state, county, city, village, or other taxation under the laws of Michigan and are a special obligation of the borrower and are secured by statutory lien created by Act No. 18 of the Public Acts of the Extra Session of 1933 and payable solely from contractual obligations specified by a certain financing agreement dated .......... and entered into by and between .....................”.

(3) If notes are to be issued for the purpose of cooperative financing, they may be authorized by a resolution adopted by the agent borrower that sets forth the time and place of payment and other details relating to the form, content, issuance, and sale of the notes.

(4) The bond ordinance or note resolution shall also make all other necessary statements that are appropriate to and suitable for the issuance of the revenue bonds or special obligation notes.

(5) The notes or bonds may be issued as provided in this act notwithstanding the provisions of any other law or charter of the incorporating units who are parties to or whose commissions are parties to a financing agreement, which provisions are now in existence or hereinafter enacted with respect to notes, bonds, or other obligations of the agent borrower.

(6) A housing project for a cooperating borrower in a cooperative financing agreement for which obligations may be issued under this section includes a housing project to be purchased or developed by a nonprofit entity with the proceeds of a loan from the cooperating borrower or agent borrower.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.709a Bond authorizing ordinance; fiscal agent; contract.

Sec. 59a.

(1) The bond authorizing ordinance shall provide for appointment of a fiscal agent and may provide for appointment of successor fiscal agents and alternate paying agents and such fiscal agents so designated shall be qualified to act as such under the laws of this state or the United States. The ordinance shall also provide for the removal of a fiscal agent upon written request of the holders of 51% in the aggregate of the principal of bonds issued thereunder or by resolution of the agent borrower, and for the obligations, responsibilities and duties of the fiscal agent.

(2) The authorizing ordinance shall be a contract between the agent borrower, all cooperating borrowers and any holders of bonds issued thereunder.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970



Section 125.709b Bond proceeds; payment order; execution; delivery.

Sec. 59b.

(1) The bond authorizing ordinance shall provide that the proceeds of the bonds shall be paid in the following order:

(a) To the United States in an amount equal to that portion of the development cost which is financed by the bonds issued thereunder as represented by notes of each cooperating borrower outstanding in the hands of the United States together with interest thereon to the date of payment.

(b) To the paying agent of any outstanding temporary notes of each cooperating borrower of an amount equal to that portion of development cost which is financed by the bonds issued thereunder as represented by the notes, together with interest thereon to the date of maturity, and to the principal of and interest on the notes, if the notes are outstanding and unpaid as of the delivery date of the bonds.

(c) To the fiscal agent for deposit in the debt service fund in trust for the payment of capitalized interest which becomes due on the bonds.

(d) To the fiscal agent representing the premium on the bonds issued thereunder, for deposit in the advance amortization fund.

(e) To each cooperating borrower in an amount equal to that portion of the remainder allocable to each cooperating borrower for deposit in its general fund.

(2) The officer or officers of the agent borrower specified in the bond authorizing ordinance shall execute the bonds and deliver the bonds in accordance with the terms and provisions of the ordinance and in connection therewith shall execute and deliver such instruments and do such acts and things necessary or convenient to effectuate the purpose of the bond authorizing ordinance.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970 ;-- Am. 1996, Act 338, Imd. Eff. June 27, 1996



Section 125.709c Revenues, disposition, purpose; fiscal agent, duties.

Sec. 59c.

The bond authorizing ordinance shall also provide for the disposition, disbursement and deposit of all revenues generated from any cooperatively financed project to insure the proper operation and maintenance of the projects and the payment of bonds and the interest thereon. The ordinance shall specify the responsibilities, duties and obligations of the fiscal agent properly to apply, disburse and otherwise set aside revenues of any project and any contractual payments made to the fiscal agent.

History: Add. 1970, Act 249, Imd. Eff. Dec. 30, 1970



Section 125.709d, 125.709e Repealed. 1996, Act 338, Imd. Eff. June 27, 1996.






Act 268 of 1941 DEFENSE HOUSING PROJECTS (125.711 - 125.718)



Act 162 of 1953 HOUSING PROJECTS (125.731 - 125.732)

Section 125.731 Housing projects; acquisition and maintenance by municipality; operating agent; public function; inapplicable act; time limits.

Sec. 1.

Any city or incorporated village or township is hereby authorized to acquire, own, operate and maintain any existing temporary housing project of the United States government or any agency thereof, and to dispose of any housing project or part thereof so acquired when the governing body of the city or village or township finds there is no longer a need therefor. In the acquisition of such housing projects, a city or incorporated village or township may comply with any conditions imposed by any agency of the United States government pursuant to Title VI of the Act of October 14, 1940 (54 Stat. 1125, 42 U.S.C. 1521, et seq.), as amended, relating to disposal of federal housing projects. Any city or incorporated village or township may designate its housing commission as its agent in the operation of any housing project so acquired. The exercise of the powers herein granted and the acquisition of any leasehold interest in lands in connection with the acquisition of any such housing project are hereby declared to be public, governmental and municipal functions, exercised for a public purpose and matters of public necessity. The limitations and restrictions in Act No. 18 of the Public Acts of the Extra Session of 1933, as amended, being sections 125.651 to 125.698 of the Compiled Laws of 1948, on rentals and tenancy of housing projects shall not apply to the operation or management of housing projects acquired hereunder, if the dwelling units so acquired are brought up to minimum standards of housing imposed by state laws and local housing minimum standards: Provided, That work must start by July 1, 1961, and be completed by July 1962.

History: 1953, Act 162, Imd. Eff. June 2, 1953 ;-- Am. 1957, Act 16, Eff. Sept. 27, 1957 ;-- Am. 1960, Act 150, Imd. Eff. May 23, 1960 ;-- Am. 1961, Act 51, Imd. Eff. May 20, 1961



Section 125.732 Housing projects; payments in lieu of taxes.

Sec. 2.

Any city or incorporated village or township shall make payments in lieu of taxes with respect to housing projects acquired hereunder in such amounts as may be deemed equitable and appropriate but not to exceed the taxes which would be levied on the property if it were not tax exempt: Provided, That no payments in lieu of taxes at a lesser rate than would be levied on the property if it were not tax exempt shall be valid without first submitting a proposal for such lesser rate to the electors of the city, incorporated village or township at a regular election in the municipality and obtaining the approval of a majority of said electors voting thereon.

History: 1953, Act 162, Imd. Eff. June 2, 1953






Act 172 of 1958 TRAILER COACHES OUTSIDE LICENSED PARKS (125.741 - 125.745)



Act 143 of 1939 TRAILER COACHES AND PARKS (125.751 - 125.769)



Act 133 of 1974 FIRE PROTECTION IN MOBILE HOMES (125.771 - 125.774)

Section 125.771 Definitions.

Sec. 1.

As used in this act:

(a) “Mobile home” means a factory assembled portable structure designed or used for year-round residence purposes, designed and built to be towed on its own chassis, connected to utilities, and installed on a homesite with or without a permanent foundation. A structure may contain parts that may be folded, collapsed, or telescoped when being towed, and expanded later to provide additional cubic capacity. A structure may also be 2 or more separately towable components designed to be joined into 1 integral structure capable of being again separated into components for repeated towing.

(b) “Motor home” means an automotive vehicle built on a truck or bus chassis and equipped as a self-contained traveling home.

(c) “Recreational vehicle” means a transportable structure which is used for camping or casual travel.

History: 1974, Act 133, Eff. Dec. 5, 1974



Section 125.772 Smoke detection system and fire extinguisher required; compliance; exceptions.

Sec. 2.

(1) A mobile home manufactured or sold in this state or brought into this state for use therein as a dwelling shall be equipped with an approved smoke detection system with an alarm and a multipurpose fire extinguisher having a minimum 2A-10B-C rating and approved by a nationally recognized independent testing laboratory. The owner of a mobile home brought into this state for use as a dwelling shall have 90 days to comply with this act.

(2) This act shall not apply to:

(a) A recreational vehicle.

(b) A motor home.

(c) A mobile home manufactured, sold, or purchased prior to the effective date of this act.

History: 1974, Act 133, Eff. Dec. 5, 1974



Section 125.773 Approval of smoke detection systems and installation; penalty.

Sec. 3.

(1) The construction code commission of the department of labor shall approve the smoke detection systems and the installation of the above items.

(2) A person who violates this act is guilty of a misdemeanor.

History: 1974, Act 133, Eff. Dec. 5, 1974



Section 125.774 Effective date.

Sec. 4.

This act shall take effect 6 months after it is signed by the governor or becomes law without the governor's signature.

History: 1974, Act 133, Eff. Dec. 5, 1974






Act 75 of 1952 REGISTRATION OF PERSONS IN ACCOMMODATIONS FOR TRANSIENTS (125.781 - 125.784)

Section 125.781 Registration of persons in camps, tourist homes; definitions.

Sec. 1.

(a) “Camp” shall mean and include the temporary or permanent buildings, tents or other structures, together with the appurtenances appertaining thereto, established or maintained as living quarters for children or adults, or both, operated continuously for a period of 5 days or more, for recreation, education or vacation purposes, on a commercial basis or for charity purposes. The term “camp” shall not be construed to include buildings, tents or other structures maintained by the owner or occupant of a premises used exclusively to house his farm labor.

(b) “Tourist home” shall mean and embrace all buildings or other structures kept, used and maintained as places wherein sleeping accommodations are offered for hire to transient guests, with or without meals, and which are not customarily defined or considered as hotels, inns or lodging homes.

(c) “Tourist room” shall mean and embrace all rooms offered to transient guests for sleeping accommodations, with or without meals. The buildings or structures in which such rooms are located shall be designated as tourist homes.

(d) “Cabin” shall mean and include all buildings, tents or similar structures which are maintained, offered or used for dwelling or sleeping quarters for transients, with or without provisions for cooking, but shall not include what are commonly designated as hotels, inns or lodging homes, and shall not include resort cottages kept primarily for use of the owners and incidentally and occasionally leased for hire.

(e) “House trailer camp” shall mean and include any site, lot or tract of land, excluding trailer coach parks licensed under Act No. 143 of the Public Acts of 1939, as amended, on which a house car, house trailer, trailer home or similar mobile unit, which may be used for dwelling or sleeping quarters, is placed.

History: 1952, Act 75, Eff. Sept. 18, 1952



Section 125.782 Register; contents.

Sec. 2.

Each owner, operator or employee renting or leasing a camp, tourist home, tourist room, cabin, house trailer camp or other sleeping accommodation to transients shall register each guest. The register shall provide for the name, legal residence, make of car, car license, house trailer license if any, number of accommodations occupied and the date of arrival and departure. The register shall be available at all times for inspection by law enforcement officers for a period of not less than 3 years. Any person furnishing misinformation for purposes of registration shall be deemed guilty of a misdemeanor.

History: 1952, Act 75, Eff. Sept. 18, 1952



Section 125.783 Violation of act; misdemeanor.

Sec. 3.

Any owner, operator or employee of a camp, tourist home, tourist room, cabin, house trailer camp or other sleeping accommodation, who shall fail to comply with any of the provisions of this act shall be deemed guilty of a misdemeanor.

History: 1952, Act 75, Eff. Sept. 18, 1952



Section 125.784 Enactment under police power.

Sec. 4.

In order to assist in the protection of public welfare and safety, this act is enacted under the police power of the state.

History: 1952, Act 75, Eff. Sept. 18, 1952






Act 56 of 1980 NEIGHBORHOOD ASSISTANCE AND PARTICIPATION ACT (125.801 - 125.814)

Section 125.801 Short title.

Sec. 1.

This act shall be known and may be cited as the “neighborhood assistance and participation act”.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.802 Meanings of words and phrases.

Sec. 2.

For purposes of this act, the words and phrases used in sections 3 to 5 shall have the meanings ascribed to them in those sections.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.803 Definitions; B, C.

Sec. 3.

(1) "Bureau" means the bureau of community services in the department of labor.

(2) "Business firm" means a sole proprietorship, partnership, or corporation authorized to do business in this state and subject to tax under either the single business tax act, 1975 PA 228, MCL 208.1 to 208.145, or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(3) "Community development commission" means an advisory commission established pursuant to law within the department of labor.

(4) "Community services" means services, including counseling and advice, recreational programs, emergency assistance, medical care, or instructional services furnished to a person or a group in an eligible neighborhood.

(5) "Crime prevention" means activities which aid in the reduction of crime in an eligible neighborhood.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980 ;-- Am. 1983, Act 104, Imd. Eff. June 30, 1983 ;-- Am. 2007, Act 177, Imd. Eff. Dec. 21, 2007



Section 125.804 Definitions; D to L.

Sec. 4.

(1) “Department” means the department of labor.

(2) “Director” means the director of the department.

(3) “Eligible neighborhood” means an area located within a city, township, or village with boundaries clearly identified within the project application and certified by the department. The certification shall be made on the basis of federal census studies and current indices of local economic conditions.

(4) “Fund” means the neighborhood assistance and partnership fund created in section 6.

(5) “Job training” means instruction to a person that enables that person to acquire job readiness or vocational skills so that the person can become employable in a trade or profession of that person's choosing.

(6) “Local unit of government” means a city, township, or village in which a project will be located.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.805 Definitions; N to R.

Sec. 5.

(1) “Neighborhood assistance project” or “project” means any arrangement between a neighborhood organization and 1 or more business firms for the provision of financial assistance for projects offering job training, community services, crime prevention, or physical revitalization.

(2) “Neighborhood organization” means any nongovernmental organization serving an area with geographically definable boundaries, having elected officials, adopted bylaws, and a minimum membership of 50 households, or 10% of the households, within its boundaries.

(3) “Physical revitalization” means the replacement, rehabilitation, or restoration of existing neighborhood facilities or the creation of new neighborhood facilities. Neighborhood facilities may include streets, sidewalks, parks, recreational facilities, residential structures, and public facilities.

(4) “Rebate” means the payment by the department to a business firm as provided in the reimbursement form.

(5) “Reimbursement form” means the form submitted by a business firm to the department for the purpose of receiving a rebate.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.806 Neighborhood assistance and partnership fund; creation; purpose; limitation on rebates; rules.

Sec. 6.

(1) A neighborhood assistance and partnership fund is created within the bureau of community services of the department of labor.

(2) The purpose of the fund shall be to encourage neighborhood organizations and business firms to engage in neighborhood assistance projects.

(3) The total amount of rebates to business firms approved within any local unit of government shall not exceed 1/2 of the money appropriated to the fund in any fiscal year.

(4) The director shall promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, for the administration of the fund.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980
Admin Rule: R 125.601 et seq. of the Michigan Administrative Code.



Section 125.807 Eligibility of neighborhood; rules; criteria.

Sec. 7.

(1) The department shall promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, to determine the eligibility of neighborhoods to participate in this program.

(2) The criteria used to certify an eligible neighborhood shall be made on the basis of federal census studies and current indices of local economic and social conditions, which indicate blight or the threat of a deteriorating environment. Criteria used to determine eligibility for a project shall include at least 1 of the following:

(a) Real per capita income growth.

(b) Rate of unemployment.

(c) Declining state equalized valuation within the project area.

(d) Deterioration of the community's social environment.

(e) Number of minority group residents within the project area.

(3) The department periodically shall issue minimum levels for established criteria which applicants shall meet for eligibility.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980
Admin Rule: R 125.601 et seq. of the Michigan Administrative Code.



Section 125.808 Project application; contents.

Sec. 8.

(1) A neighborhood organization requesting project approval shall submit a project application to the director. The application shall include the following:

(a) Proof and certification that:

(i) The neighborhood meets the criteria established in section 7.

(ii) The organization meets the definition of neighborhood organization as provided in section 5.

(b) A detailed project work plan including:

(i) An assessment of the needs and objectives being addressed by the project.

(ii) A description of how the project will meet the stated objectives.

(iii) Letters of commitment from participating business firms, if any.

(iv) Other project details as required by the director.

(c) A detailed project budget including:

(i) Total project cost.

(ii) Project expenses by category of expense item.

(iii) Business contributions to the project cost.

(iv) Justification of administrative costs.

(v) Other budget details as required by the director.

(2) A project application may be for a project life of more than 1 year.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.809 Project application; approval or disapproval; review and comments.

Sec. 9.

(1) The department shall approve or disapprove a project application within 45 working days after the date of receipt of the application. The decision and the detailed reasons for the approval or disapproval of a proposal shall be in writing, and, if the proposal is approved, the amount of rebates to business firms authorized for use shall be stated.

(2) Upon receipt of the application, the department shall provide a copy of the project application to the local unit of government and the county in which the project will be located for review and comments. Any review and comments of the project shall be returned to the department within 30 working days after receipt of the application. Comments shall include:

(a) Whether the project conflicts with any applicable comprehensive plan.

(b) Verification of the neighborhood organization and business firm submitting the project application.

(c) Other comments as may be considered appropriate.

(3) The department may provide any other person, group, community action agency, or division of federal, state, or local unit of government a copy of the project for review and comment.

(4) The department may approve a project application after 35 working days from receipt of the project application, whether or not comments have been received from a local unit of government, or any person, group, or division of federal, state, or a local unit of government to whom copies of the project application have been provided.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.810 Certification; entering into project; project representative; professional assistance.

Sec. 10.

Upon certification by the department, a neighborhood organization may enter into a neighborhood assistance project with 1 or more business firms for the purpose of providing job training, community services, crime prevention, or physical revitalization through a project approved by the department. A business firm may appoint a person as a project representative to the neighborhood organization, or may provide professional assistance to the project upon request from the neighborhood organization.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.811 Rebate; reimbursement form; amount; review and approval; eligibility; prohibitions.

Sec. 11.

(1) A business firm shall receive from a neighborhood organization with which it has entered into a neighborhood assistance project a reimbursement form for a rebate. The reimbursement form shall be submitted to the department for an amount not to exceed 50% of the total amount contributed by the business firm to a project approved by the department. The department shall review the reimbursement form and approve the rebate within 30 days after receipt of the form.

(2) A contribution by a business firm shall be eligible for rebate the first year for that portion that exceeds the total contributions by the firm for the project in the previous year.

(3) A rebate shall not be issued to a business firm until after a contribution has been received for a project by the neighborhood organization implementing that project.

(4) A rebate for any specific business firm shall not exceed $50,000.00 for the first year of the neighborhood assistance project. The total amount of the rebate may be increased by not more than $50,000.00 each year for the succeeding 4 years so that in the fifth consecutive year, and each year thereafter, the rebate shall be a maximum of $250,000.00.

(5) A rebate shall not be granted to a bank, insurance company, trust company, building and loan or savings and loan association, or a credit union for activities that are considered a part of its normal course of business.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.812 Annual report to department.

Sec. 12.

A neighborhood organization with projects approved by the department shall submit to the department an annual report not later than 90 days after the close of the project year for each year in which the project is certified. The report shall contain:

(a) An assessment of how the project is attaining the project objectives.

(b) An independent audit of project expenditures.

(c) Any other items that the director requires.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.813 Annual report to legislature.

Sec. 13.

The department shall submit to the legislature an annual report not later than 90 days after the close of the fiscal year. The report shall contain:

(a) An assessment of the economic impacts of all projects approved.

(b) An assessment of the social impacts of all projects approved.

(c) A description of and status report on all projects approved.

(d) Total reimbursements authorized and paid.

(e) Any other information that the legislature requires.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980



Section 125.814 Transfer of duties and obligations.

Sec. 14.

The duties and obligations imposed by this act upon the director and the department, other than by section 13, shall be transferred to, and be vested in, the community development commission after October 1, 1981.

History: 1980, Act 56, Imd. Eff. Apr. 1, 1980






Act 14 of 1946 (1st Ex. Sess.) HOUSING PROJECTS FOR SERVICEMEN (125.871 - 125.872)



Act 250 of 1941 URBAN REDEVELOPMENT CORPORATIONS LAW (125.901 - 125.922)

Section 125.901 Urban redevelopment corporations law; short title; applicability to townships.

Sec. 1.

(1) This act shall be known and may be cited as the “urban redevelopment corporations law.”

(2) This act applies to townships in the same manner and to the same extent as it applies to cities. However, the development area in a township shall be limited to property that was used for a state office, hospital, prison, institution of higher education, or other state facility.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.901 ;-- Am. 1992, Act 138, Imd. Eff. July 15, 1992



Section 125.902 Legislative findings; policy of state; purpose of act.

Sec. 2.

It is declared that in the cities of the state substandard and insanitary areas exist which have resulted from inadequate planning, excessive land coverage, lack of proper light, air, and open space, pollution, neglect, defective design and arrangement of buildings, lack of proper sanitary facilities, and the existence of buildings, which, by reason of age, obsolescence, inadequate or outmoded design, or physical deterioration, have become economic or social liabilities, or both; that such conditions are prevalent in areas where substandard, insanitary, outworn or outmoded industrial, commercial or residential buildings and polluted and neglected water courses prevail, and are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, crime and poverty; that such conditions impair the economic value of large areas, infecting them with economic blight, and that such areas are characterized by depreciated values, impaired investments, and reduced capacity to pay taxes; that such conditions are chiefly in areas which are so subdivided into small parcels in divided ownerships and frequently with defective titles, that their assembly for purposes of clearance, replanning, rehabilitation and reconstruction is difficult and costly; that the existence of such conditions and the failure to clear, replan, rehabilitate or reconstruct these areas result in a loss of population in some areas, and congestion and over-crowding in other areas and further deterioration, accompanied by added costs to the communities for creation of new public facilities and services elsewhere; that it is difficult and uneconomic for individual owners independently to undertake to remedy such conditions; that it is desirable to encourage owners of property or holders of claims thereon in such areas to join together and with outsiders in corporate groups for the purpose of the clearance, replanning, rehabilitation, modernization, improvement and reconstruction of such areas by joint action; that it is necessary to create, with proper safeguards, inducements and opportunities for the employment of private investment and equity capital in the clearance, replanning, rehabilitation, modernization, improvement and reconstruction of such areas; that such conditions require the employment of such capital on an investment rather than a speculative basis, allowing, however, the widest latitude in the amortization of any indebtedness created thereby; that such conditions further require the acquisition at fair prices of adequate areas, the gradual clearance of such areas through demolition of existing obsolete, inadequate, unsafe and insanitary buildings and the redevelopment of such areas under proper supervision with appropriate planning, land use and construction policies; that the clearance, replanning, rehabilitation, modernization, improvement and reconstruction of such areas on a large scale basis are necessary for the public welfare; that the clearance, replanning, reconstruction, modernization, improvement and rehabilitation of such areas are public uses and purposes for which private property may be acquired; that such substandard and insanitary areas constitute a menace to the health, safety, morals, welfare and reasonable comfort of the citizens of the state; that such conditions require the creation of the agencies, instrumentalities and corporations hereinafter described, which are hereby declared to be agencies and instrumentalities of the state, for the purpose of attaining the ends herein recited; that the protection and promotion of the health, safety, morals, welfare and reasonable comfort of the citizens of the state are matters of public concern; and the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.902 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.903 Urban redevelopment corporations law; definitions.

Sec. 3.

The following terms, whenever used or referred to in this act, shall, unless a different intent clearly appears from the context, be construed as follows:

The term “area” shall mean a portion of a city which a planning commission has found or shall find to be substandard or insanitary, so that the clearance, replanning, rehabilitation, modernization, improvement or reconstruction thereof is necessary or advisable to effectuate the public purposes declared in section 2. An area may include any buildings or improvements not in themselves substandard or insanitary, and any real property, whether improved or unimproved, the inclusion of which is deemed necessary for the effective clearance, replanning, reconstruction, modernization, improvement or rehabilitation of the area of which such buildings, improvements or real property form a part.

The term “assessed valuation” with respect to any local tax on any parcel of real property shall mean the value of such parcel, including therein buildings and improvements as well as land, as assessed by the respective official, bureau, board, commission or agency charged with assessing the same for such local tax.

The term “city” shall mean and be deemed to relate to any city in the state.

The term “development” shall mean a specific work, repair or improvement to put into effect a development plan. The term shall include the real property, buildings, and improvements owned, constructed, managed or operated by a redevelopment corporation.

The term “development area” shall mean that portion of an area to which a development plan is applicable.

The term “development cost” shall mean the amount determined by the supervising agency to be the actual cost of the development, or of the part thereof for which such determination is made, and shall include, among other costs, the reasonable costs of planning the development, including preliminary studies and surveys, neighborhood planning, and architectural, engineering and other professional services, the reasonable value of the services performed by or for the incorporators of a redevelopment corporation in connection with the development plan prior to the time when the redevelopment corporation was incorporated or became a redevelopment corporation, the costs of financing the development, including carrying charges during construction, working capital in such reasonable amount as shall be approved by the supervising agency, the actual cost of the real property or any part thereof where acquired partly or wholly in exchange for securities, plus an amount which shall be approved by the supervising agency as being equal to the reasonable value of the real property acquired therefor, the actual cost of demolition of existing structures, the actual cost of utilities, landscaping and roadways and improvement and beautification of water courses, the actual cost of construction, equipment and furnishing of buildings and improvements, including architectural, engineering, builder's and other professional fees, the actual cost of reconstruction, rehabilitation, remodeling or initial repair of existing buildings and improvements, reasonable management and operation costs until the development is ready for use, and the actual cost of improving that portion of the development area which is to remain as open space, and the cost of relocating families displaced by the redevelopment, together with such additions to development cost as shall equal the actual cost of additions to or changes in the development in accordance with the original development plan or after approved changes in or amendments thereto.

The term “development plan” shall mean a plan for the redevelopment of all or any part of an area, and shall include any amendments thereto approved in accordance with the requirements of paragraph 5 of section 4.

The term “dividend year” shall mean, whether or not there exists a maximum exemption period with respect to any 1 or more parcels of real property, any of the recurrent periods of 1 year each ending on the last day of the calendar month immediately preceding the calendar month in which the assessment rolls for the purpose of city taxes on real property are finally warranted to the official, bureau, board, commission or agency charged with collecting such taxes. The first dividend year may be a period of less than 1 year commencing with the beginning of the execution of the development plan and ending on such last day of such calendar month.

The term “local legislative body” shall mean the board of aldermen, common council, commission or other board or body vested by the charter of the city or other law with jurisdiction to adopt or enact ordinances or local laws.

The terms “local taxation” and “local tax” shall include state, county, city, and school taxes, any special district taxes, and any other tax on real property, but shall not include special assessments for local benefit improvements.

The term “maximum assessed valuation” shall mean, with respect to any local tax on any parcel of real property, the assessed valuation of such parcel appearing on the first assessment roll warranted to the official, bureau, board, commission or agency charged with collecting the particular local tax involved, after the completion of the development plan for the particular parcel and together with certification to that effect by the supervising agency to the official, bureau, board, commission or agency charged with the duty of determining and fixing the valuation of real property for local taxation purposes.

The term “maximum exemption period” shall mean, with respect to any parcel of real property, the period of maximum assessed valuation for that particular parcel as designated in the ordinance or local law adopted or enacted by the local legislative body pursuant to paragraph 1 of section 12.

The term “maximum dividend” shall mean, with respect to any dividend year an amount equal to 10% of the development cost less all amounts payable during the dividend year as interest on, but not as amortization of, any indebtedness of the redevelopment corporation. The maximum dividend, however, may be apportioned in accordance with the provisions of section 13. The maximum dividend may change from time to time in accordance with changes in development cost, in outstanding indebtedness and in capital structure due to refunding operations.

The term “mortgage” shall mean a mortgage, trust indenture, deed of trust, building and loan contract or other instrument creating a lien on real property, and the indebtedness secured by each of them.

The term “neighborhood unit” shall mean a primarily residential district having the facilities necessary for well-rounded family living, such as schools, parks, playgrounds, parking areas and local shopping districts.

The term “planning commission” shall mean the official bureau, board, commission or agency of the city authorized to prepare, adopt and amend or modify plans for the development and improvement of the city generally.

The term “real property” shall include lands, buildings, improvements, land under water, waterfront property, and any and all easements, franchises and hereditaments, corporeal or incorporeal, and every estate, interest, privilege, easement, franchise and right therein, or appurtenant thereto, legal or equitable, including right of ways, terms for years and liens, charges, or incumbrances by mortgage, judgment or otherwise.

The term “redevelopment” shall mean the clearance, replanning, reconstruction or rehabilitation of a substandard or insanitary area, and the provision of such industrial, commercial, residential or public structures and spaces as may be appropriate, including recreational and other facilities incidental or appurtenant thereto.

The term “redevelopment corporation” shall mean a corporation organized pursuant to the corporation laws of the state whose certificate of incorporation shall comply with the requirements of section 6.

The term “state” shall mean the state of Michigan.

The term “supervising agency” shall mean the official, bureau, commission or agency appointed, established or designated pursuant to section 5.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- Am. 1945, Act 102, Eff. Sept. 6, 1945 ;-- CL 1948, 125.903 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.904 Development plans; contents; approval; requirements; amendments; fees.

Sec. 4.

Development plans and approval thereof.

1. A development plan shall contain:

(a) A metes and bounds or a statement of the boundaries by streets, or other reasonably definite legal description of the redevelopment area;

(b) A statement of the various stages, if more than 1 stage is intended, by which the development is proposed to be constructed or undertaken, and the estimated time within which each stage is to be completed. The initial stage of the redevelopment plan shall be stated in reasonable detail. Subsequent stages shall be stated by brief general description in the original redevelopment plan, and in reasonable detail in amendments to the redevelopment plan made pursuant to subsection 5 of this section;

(c) A provision for all reasonable costs of relocating persons displaced during the completion of a stage of the redevelopment plan in decent, safe and sanitary dwellings adequate to their needs and within their financial means in reasonably convenient locations not less desirable than the development area with respect to utilities and facilities;

(d) Each redevelopment plan or stage thereof presented for approval shall contain such of the following items relevant to the proposed plan or stage;

(i) A description of the existing buildings or improvements in the development area, to be demolished immediately, if any;

(ii) A description of existing buildings or improvements, in the development area not to be demolished immediately, if any, and the approximate period of time during which the demolition, if any, of each such building or improvement is to take place;

(iii) A description of the proposed improvements, if any, to each building not to be demolished immediately, any proposed repairs or alterations to such building, and the approximate period of time during which such improvements, repairs or alterations are to be made;

(iv) A description of the type, number and character of each new industrial, commercial, residential or other building or improvement to be erected or made;

(v) A description of those portions, if any, of the development area which may be permitted or will be required to be left as open space, the use to which each such open space is to be put, the period of time each such open space will be required to remain an open space and the manner in which it will be improved and maintained, if at all;

(vi) A description of those portions, if any, of the development area which the redevelopment corporation proposes to sell, donate, exchange or lease to, with or from the city, and an outline of the terms of such proposed sale, donation, exchange or lease;

(vii) A statement of the proposed changes, if any, in zoning ordinances or maps, necessary or desirable for the development and its protection against blighting influences;

(viii) A description of the proposed changes, if any, in streets or street levels and any proposed street closings;

(ix) Reasonable estimates of the character of the existing dwelling accommodations, if any, in the area covered by the redevelopment plan or stage, the approximate number of families residing therein, the rentals being paid by them, the vacancies in such accommodations and of the rental demand therefor;

(x) A statement of the character, approximate number of units, approximate rentals and approximate date of availability of the proposed dwelling accommodations, if any, to be furnished during construction and upon completion of the development;

(xi) A statement of the proposed method of financing the redevelopment or stage, in sufficient detail to evidence the probability that the redevelopment corporation will be able to finance or arrange to finance the development;

(e) A statement of persons who it is proposed will be active in or associated with the management of the redevelopment corporation during a period of at least 1 year from the date of the approval of the development plan.

The development plan, and any application to the planning commission or supervising agency for approval thereof, may contain in addition such other statements or materials as may be deemed relevant by the proposer thereof, including limits on the amounts which may be paid as compensation for services to the officers and employees of the redevelopment corporation, suggestions for the clearance, replanning, reconstruction or rehabilitation of 1 or more areas which may be larger than the development area but which include it, and any other provisions for the redevelopment of such area or areas.

(f) A description of the means through which a representative council of residents of the redevelopment area shall be established and consulted throughout all stages of the planning of the redevelopment so that the desires of residents shall be incorporated into the plans for the area to the extent feasible.

(g) A description of the means through which, to the extent feasible, the housing to be developed shall reasonably be within the financial means of the residents of the general area.

(h) A description of the means through which persons displaced by the redevelopment shall have priority in occupying any new housing in the redevelopment area, if they meet reasonable requirements of responsibility.

2. No development shall be initiated until certificates of approval of the development plan therefor shall have been issued by both the planning commission and the supervising agency.

3. A planning commission may approve a development plan, but no certificate of approval thereof shall be issued by it unless and until an application for approval has been filed with it, together with the development plan, and unless and until the planning commission shall determine:

(a) That the area within which the development area is included is substandard or insanitary or is polluted or neglected and that the redevelopment of the development area in accordance with the development plan is necessary or advisable to effectuate the public purposes declared in section 2;

(b) That the development plan is in accord with the master plan, or city map, if any, of the city;

(c) That the development area is of sufficient size to allow its redevelopment in an efficient and economically satisfactory manner;

(d) That the various stages, if any, by which the development is proposed to be constructed or undertaken, as stated in the development plan, are practicable and in the public interest;

(e) That public facilities, including, but not limited to school, fire, police, transportation, park, playground and recreation, are presently adequate, or will be adequate, at the time that the development is ready for use, to service the development area;

(f) That the proposed changes, if any, in zoning ordinances or maps and in streets and street levels, or any proposed street closings, are necessary or desirable for the development and its protection against blighting influences and for the city as a whole;

(g) Upon data submitted by or on behalf of the redevelopment corporation, or upon data otherwise available to the planning commission, that there will be available for occupation by families, if any, then occupying dwelling accommodations in the development area similar accommodations at substantially similar rentals in the development area or elsewhere in a suitable location in the city, and that the carrying into effect of the development plan will not cause undue hardship to such families.

Any such determination shall be conclusive evidence of the facts so determined except upon proof of fraud or wilful misfeasance. In arriving at such determination, the planning commission shall consider only those elements of the development plan relevant to such determination under subparagraphs (a) through (g) of this paragraph 3 of section 4 and to the type of development which is physically desirable for the development area concerned from a city planning viewpoint, and from a neighborhood unit viewpoint if the development plan provides that the development area is to be primarily residential. Upon approval of a development plan by the planning commission, it shall forthwith issue a certificate of approval thereof.

A planning commission may state general standards of city and neighborhood unit planning to which a development plan should conform to be approved by it. Such standards, however, shall be as flexible as possible and only for the guidance of prospective proponents of development plans. Variations therefrom shall be freely allowed upon a showing of their advisability, to the end that individual initiative be encouraged.

4. A supervising agency may approve a development plan, but no certificate of approval thereof shall be issued by it unless and until the planning commission shall first have approved thereof and there has been filed with the supervising agency the development plan, the certificate of approval by the planning commission and an application for approval by the supervising agency, and unless and until the supervising agency shall determine:

(a) That the proposed method of financing the development is feasible and that it is probable that the redevelopment corporation will be able to finance or arrange to finance the development;

(b) That the persons who it is proposed will be active in or associated with the management of the redevelopment corporation during a period of at least 1 year from the date of the approval of the development plan have sufficient ability and experience to cause the development to be undertaken, consummated and managed in a satisfactory manner.

Any such determination shall be conclusive evidence of the facts so determined except upon proof of fraud or wilful misfeasance. In considering whether or not a certificate of approval of the development plan shall be issued, the supervising agency shall consider only those elements of the development plan relevant to such determination under subparagraphs (a) and (b) of this paragraph 4 of section 4. Upon approval of a development plan by the supervising agency, it shall forthwith issue a certificate of approval thereof.

5. The planning commission and the supervising agency may approve an amendment or amendments to a development plan, but no such amendment to a development plan which has theretofore been approved by the planning commission and the supervising agency shall be approved unless and until an application therefor has been filed with the planning commission or the supervising agency by the redevelopment corporation containing that part of the material required by paragraph 1 of this section 4 which shall be relevant to the proposed amendment, and unless and until the planning commission or the supervising agency, as the case may be, shall make the determinations required by paragraph 3 or 4 of this section 4 which shall be relevant to the proposed amendment.

6. The planning commission and the supervising agency may each adopt a schedule of fees to be paid upon the filing of the development plan, amendments thereto and other instruments in connection therewith. The amount of these fees shall not exceed the reasonable cost of the examining, inspectional and supervisory services required under this act.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.904 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.905 Supervising agency; appointment.

Sec. 5.

The local legislative body of a city is hereby authorized by general ordinance or local law to appoint, establish or designate the chief financial officer of the city or some other official or bureau, commission or agency as the person or body to exercise the powers and perform the duties held by or incumbent upon a supervising agency pursuant to this act.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.905 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.906 Redevelopment corporation; organization; articles; forfeiture of rights; name.

Sec. 6.

1. At any time 1 or more natural persons, corporations or partnerships may incorporate a redevelopment corporation on making, subscribing, acknowledging and filing in the corporation and securities commission a certificate pursuant to the general corporation law, which shall be entitled and endorsed “certificate of incorporation of ............ redevelopment corporation, pursuant to the general corporation law,” the blank space being filled in with the remainder of the name of the corporation. Such certificate shall contain the provisions required in, and may contain any provisions consistent with the provisions of this act permitted in, a certificate of incorporation filed pursuant to the general corporation law, except that:

(a) Included among the purposes for which the corporation is formed shall be the formulation, obtaining the approval of, and putting into effect of a development plan, the acquisition of real property in a development area, and the construction, maintenance and operation of a development pursuant to this act;

(b) The duration of the corporation shall not be less than 20 years;

(c) The certificate may provide for the issuance of income debentures, in which case the holders of such debentures may be allowed such voting rights as shall be specified therein;

(d) The certificate may provide that the corporation shall have the power to cooperate with and participate in any programs of the federal or state governments which have been or may be enacted for purposes of the development or redevelopment of areas of cities which are substandard, insanitary, polluted or neglected.

(e) The certificate may provide that the corporation shall have the power to guarantee, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities or evidence of indebtedness created by any person or other legal entity related to properties or businesses located in the redevelopment area.

(f) The certificate shall contain a declaration that the redevelopment corporation has been organized to serve a public purpose, and that it shall be subject to supervision and control as provided in this act. A copy of such certificate shall be filed with the planning commission and the supervising agency having jurisdiction within 10 days of its being filed in the corporation and securities commission.

2. At any time any domestic corporation which is not a redevelopment corporation, but which has been incorporated pursuant to the general corporation law may become a redevelopment corporation by filing an appropriate certificate or certificates pursuant to the general corporation law changing the provisions of its certificate of incorporation to eliminate any provisions therein inconsistent with the provisions of this act and adding or substituting the provisions required by this section by changing its name to a name corresponding to the form “.......................... redevelopment corporation,” and making all the other changes necessary to enable it to conform with all of the provisions of this act. Any such certificate shall be prepared and filed pursuant to the general corporation law, except that in addition to citing such law in the title of such certificate, the title shall also state that it is being made pursuant to section 6.

3. If a redevelopment corporation shall not have obtained the certificates of approval of its development plan required by section 4 within 12 months of the date upon which it became a redevelopment corporation, or shall not substantially comply with the development plan within the time limit for the completion of each stage thereof as therein stated, reasonable delays caused by unforeseen difficulties excepted, then upon the filing in the department of state of a certified copy of the order of the court establishing such failure to obtain such certificate or substantially so to comply, obtained pursuant to section 14, such redevelopment corporation shall cease to have the special rights, powers and privileges granted to, or be subject to the special duties, liabilities and restrictions imposed upon, a redevelopment corporation by this act, and shall thereafter change its name to remove the word “redevelopment” therefrom. In such event, however, such corporation may thereafter continue in existence as a corporation, subject to the general corporation law. In the event that a certified copy of such order shall be so filed, all real property acquired by or for such redevelopment corporation by condemnation shall be disposed of, either alone or in conjunction with additional real property not so acquired, within a reasonable time by bona fide sale conducted in such a manner as may be prescribed by ordinance of the local legislative body. All amounts received by the redevelopment corporation for such real property in excess of an amount equal to that portion of the development cost allocable to the real property being disposed of, shall be paid to the city.

4. No corporation now organized under the laws of the state shall change its name to a name, and no such corporation hereafter organized shall have a name, containing the word “redevelopment” as a part thereof, unless and until such corporation is or becomes a redevelopment corporation. No foreign corporation now authorized to do business in the state shall change its name to a name, and no such corporation shall hereafter be authorized to do business in the state with a name, containing the word “redevelopment” as a part thereof.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.906 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.907 Limitations imposed upon redevelopment corporations; limitations.

Sec. 7.

Limitation of redevelopment corporations. No redevelopment corporation shall:

1. Undertake any clearance, reconstruction, improvement, alteration or construction in connection with any development until the certificates of approval required by section 4 of this act have been issued;

2. Change, alter, amend, add to or depart from the development plan within 20 years of the issuance of the certificates of approval required by section 4 of this act, until the planning commission or the supervising agency, as the case may be, has issued a certificate of approval of that portion of such change, alteration, amendment, addition or departure relevant to the determination required to be made by it as set forth in section 4 of this act;

3. After a development has been commenced, sell, transfer or assign any real property in the development area without first obtaining the consent of the supervising agency;

4. Undertake more than 1 development;

5. Pay interest on its income debentures, if any, except out of net earnings which would have been applicable to the payment of dividends on its capital stock if there were no such income debentures;

6. Pay as compensation for services to, or enter into contracts for the payment of compensation for services to, its officers or employees in an amount greater than the limit thereon contained in the development plan, or in default thereof, then in an amount greater than the reasonable value of the services performed or to be performed by such officers or employees;

7. Lease an entire building or improvement in the development area to any person or corporation without obtaining the approval of the supervising agency, which may be withheld only if the lease is being made for the purpose of evading the regulatory provisions of this act;

8. Mortgage any of its real property without obtaining the approval of the supervising agency;

9. Make any guarantee without obtaining the approval of the supervising agency;

10. Dissolve without obtaining the approval of the supervising agency, which may be given upon such conditions as the supervising agency may deem necessary or appropriate to the protection of the interest of the city in the proceeds of the sale of the real property acquired by condemnation as provided in paragraph 3 of section 6 of this act, such approval to be endorsed on the certificate of dissolution and such certificate not to be filed in the department of state in the absence of such endorsement;

11. Reorganize without obtaining the approval of the supervising agency.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.907



Section 125.908 Corporation code; application to redevelopment corporations.

Sec. 8.

Application of other corporation laws to redevelopment corporations. The provisions of the general corporation law as presently in effect and as hereafter from time to time amended, shall apply to redevelopment corporations, except where such provisions are in conflict with the provisions of this act. In the event that any action with respect to which the holders of income debentures shall have the right to vote is proposed to be taken, then notice of any meeting at which such action is proposed to be taken shall be given to such holders in the same manner and to the same extent as if they were stockholders entitled to notice of and to vote at such meeting, and any certificate filed pursuant to law in the department of state with respect to any such action, whether taken with or without meeting, and any affidavit required by law to be annexed to such certificate shall contain the same statements or recitals, and such certificate shall be subscribed and acknowledged, and such affidavit shall be made, in the same manner as if such holders were stockholders holding shares of an additional class of stock entitled to vote on such action, or with respect to the proceedings provided for in such certificate.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.908



Section 125.909 Consideration for issuance of stock, bond or debentures.

Sec. 9.

Consideration for issuance of stock, bonds, or income debentures. No redevelopment corporation shall issue stock, bonds or income debentures, except for money or property actually received for the use and lawful purposes of the corporation or services actually performed for the corporation.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.909



Section 125.910 Determination of development cost; procedure.

Sec. 10.

1. Upon the completion of a development, a redevelopment corporation shall, or upon the completion of a principal part of a development, a redevelopment corporation may, file with the supervising agency an audited statement of the development cost thereof. Within a reasonable time after the filing of such statement, the supervising agency shall determine the development cost applicable to the development or such portion thereof and shall issue to the redevelopment corporation a certificate stating the amount thereof as so determined.

2. A redevelopment corporation may, at any time, whether prior or subsequent to the undertaking of any contract or expense, apply to the supervising agency for a ruling as to whether any particular item of cost therein may be included in development cost when finally determined by the supervising agency, and the amount thereof. The supervising agency shall, within a reasonable time after such application, not to exceed 60 days, render a ruling thereon, and in the event that it shall be ruled that any item of cost may be included in development cost, or upon failure of the supervising agency to make such ruling within 60 days, the amount thereof as so determined shall be so included in development cost when finally determined.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.910 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.911 Regulation of corporation by supervising agency.

Sec. 11.

Regulation of redevelopment corporations by supervising agency.

A redevelopment corporation shall:

1. Furnish to the supervising agency from time to time, as required by it, but with respect to regular reports not more often than once every 6 months, such financial information, statements, audited reports or other material as such supervising agency shall require, each of which shall conform to such standards of accounting and financial procedure as the supervising agency may by general regulation prescribe.

2. Establish and maintain such depreciation and other reserves, surplus and other accounts as the supervising agency may reasonably require.

3. Any provision of the general corporation law to the contrary notwithstanding, 1 member of the board of directors of a redevelopment corporation shall be a designee of the supervising agency, as long as any of the real property of the redevelopment corporation is entitled to the tax exemption provided for in section 12 of this act.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.911



Section 125.912 Exemption from increase in assessed value; limitations; development plan; “qualified entity” defined.

Sec. 12.

(1) A local legislative body is authorized by the adoption or enactment of an ordinance or local law to exempt real property located within the city or township owned by a redevelopment corporation or a qualified entity during a maximum exemption period that shall not exceed 40 years from any increase in assessed value over the maximum assessed value. After the adoption or enactment of the ordinance or local law, every parcel of real property owned by any redevelopment corporation or a qualified entity in a development shall be exempt during the maximum exemption period from any increase in assessed value over or in excess of the maximum assessed value. An exemption described in this subsection shall not, however, apply to any improvement made upon the real property after the beginning of the maximum exemption period but the local legislative body may, by appropriate legislative action, establish a maximum assessed value and maximum exemption period, not to exceed 40 years, for those subsequent improvements.

(2) For the purpose of fixing the date of commencement of the maximum exemption period for a group of parcels of real property in a development area, the city or township is authorized with the approval of its local legislative body to contract with a redevelopment corporation to place in 1 or more groups the various parcels of real property in a development area. A contract described in this subsection may provide that all the parcels in each group shall be considered to have a common stated date of completion of the development by the redevelopment corporation or qualified entity.

(3) A development plan may include property located in a township only if that property was previously used by this state for an office, hospital, prison, institution of higher education, or other state facility.

(4) For purposes of this section, “qualified entity” means either of the following:

(a) A Michigan nonprofit corporation or a Michigan limited partnership having a Michigan nonprofit corporation as its sole general partner, if 1 or more of the following apply:

(i) A majority of each class of stock in the nonprofit corporation is owned by the redevelopment corporation.

(ii) A majority of the members of the board of directors of the nonprofit corporation are elected and removable by the redevelopment corporation.

(iii) The redevelopment corporation is the sole member of the nonprofit corporation.

(b) A for-profit corporation, partnership, or limited liability company formed or incorporated by the redevelopment corporation for the sole purpose of syndicating historic tax credits or low-income housing tax credits in connection with the redevelopment of a property that has been owned by the redevelopment corporation, if the redevelopment corporation maintains oversight responsibility for the management and operation of the property for which historic tax credits or low-income housing tax credits were syndicated and the for-profit entity does not engage in any other business activity unrelated to the property.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.912 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968 ;-- Am. 1998, Act 385, Imd. Eff. Oct. 23, 1998



Section 125.912a Redevelopment corporation; powers and authority.

Sec. 12a.

Except as otherwise provided in this act, a redevelopment corporation may do all of the following:

(a) Form or incorporate nonprofit corporations under the laws of this state for any purpose not inconsistent with the purposes for which the redevelopment corporation was formed.

(b) Serve as a shareholder or member of a qualified nonprofit corporation organized under the laws of this state.

(c) Authorize, approve, execute, and file with the Michigan department of consumer and industry services those documents that are appropriate to form and continue 1 or more nonprofit corporations.

(d) Form or incorporate for-profit corporations, partnerships, and limited liability companies under the laws of this state for any purpose not inconsistent with the purposes for which the redevelopment corporation was formed.

History: Add. 1998, Act 385, Imd. Eff. Oct. 23, 1998



Section 125.912b Redevelopment corporation; funds, grants, agreements.

Sec. 12b.

(1) Funds for the operation of a redevelopment corporation may be loaned or granted by the city or township, this state, the federal government, or any agency or political subdivision of this state or the federal government. The city or township, through its local legislative body, may condition the provision of funds to the redevelopment corporation upon an agreement that the redevelopment corporation shall as soon as possible reimburse the city or township for all money expended by it for the redevelopment corporation from revenues received from other sources.

(2) A redevelopment corporation may solicit, accept, and enter into agreements relating to grants from any public or private source, including this state, the federal government, or any agency or political subdivision of this state or the federal government, and may carry out any federal or state program related to the purposes for which the redevelopment corporation is created.

History: Add. 1998, Act 385, Imd. Eff. Oct. 23, 1998



Section 125.913 Return on income debentures and stock; limitations.

Sec. 13.

Limited return on income debentures and stock.

1. No redevelopment corporation shall pay any interest on its income debentures or dividends on its stock during any dividend year, unless there shall exist at the time of any such payment no default under any amortization requirements with respect to its indebtedness.

2. No redevelopment corporation shall pay or declare as interest on its income debentures and as dividends on its stock during any dividend year during any portion of which there shall exist pursuant to section 12 of this act any exemption from local taxation on any of its real property, in an amount in excess of the maximum dividend, except as provided in paragraphs 3 and 4 of this section 13.

3. In the event that in any dividend year the maximum exemption period with respect to some of the parcels of real property held by a redevelopment corporation shall have expired, and with respect to some such parcels shall not have expired, then that portion of its net earnings which may be paid or declared as interest on its income debentures and as dividends on its stock during such dividend year shall be determined as follows: Multiply the net earnings of the corporation subject to payment or declaration as such interest or dividends, by a fraction the numerator of which is the total of the maximum assessed valuation of all real property for which the maximum exemption period has not expired and the denominator of which is the total of the maximum assessed valuation of all the real property of the corporation; and the result will be the apportioned net earnings restricted as to payment as such interest or dividends; compute the amount of the maximum dividend as though no apportionment of the same were to be affected and multiply the amount so arrived at by the same fraction; and the result will be the apportioned maximum dividend; only that portion of such apportioned net earnings which does not exceed such apportioned maximum dividend may be paid or declared as such interest or dividends; and that portion of the net earnings obtained by subtracting from total net earnings such apportioned net earnings restricted as to payment as such interest and dividends may be paid or declared without restriction as such interest or dividends.

4. In the event that in any 1 or more prior dividend years the total amount paid or declared as interest on the corporation's income debentures or as dividends on its stock shall have been less than the amounts allowable pursuant to paragraphs 2 and 3 of this section 13, then cumulative interest and dividends equal to the difference may be paid out of any net income applicable thereto in any subsequent dividend year despite the limitation imposed by paragraph 2 of this section 13.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.913



Section 125.914 Proceedings against redevelopment corporations; parties.

Sec. 14.

Enforcement proceedings against redevelopment corporations. Whenever a redevelopment corporation shall not have obtained the certificates of approval of its development plan required by section 4 of this act within 12 months of the date upon which it became a redevelopment corporation, or shall not have substantially complied with its development plan within the time limits for the completion of each stage thereof as therein stated, reasonable delays caused by unforeseen difficulties excepted, or shall do, permit to be done or fail or omit to do anything contrary to or required of it, as the case may be, by this act, or shall be about so to do, permit to be done or fail or omit to have done, as the case may be, then any such fact may be certified by the planning commission or the supervising agency, whichever shall have supervision thereof, to the chief legal officer of the city, who may thereupon commence a proceeding in the circuit court of the county in which such city is located in its name for the purpose of having such action, failure or omission, or threatened action, failure or omission, established by order of the court for the purpose stated in paragraph 3 of section 6 of this act, or stopped, prevented or otherwise rectified by mandamus, injunction or otherwise. Such proceedings shall be commenced by a petition to the circuit court alleging the violation complained of and praying for appropriate relief. It shall thereupon be the duty of the court to specify the time, not exceeding 20 days after service of a copy of the petition, within which the redevelopment corporation complained of must answer the petition. The court shall, immediately after a default in answering or after answer, as the case may be, inquire into the facts and circumstances in such manner as the court shall direct without other or formal proceedings, and without respect to any technical requirements. Such other persons or corporations as it shall seem to the court necessary or proper to join as parties in order to make its orders or judgment effective may be joined as parties. The final judgment or order in any such action or proceeding shall dismiss the action or proceeding or establish the failure complained of or direct that a mandamus order, or an injunction, or both, issue, or grant such other relief as the court may deem appropriate.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.914



Section 125.915 Real estate; transfer to redevelopment corporations.

Sec. 15.

Transfer of real property to redevelopment corporation. Notwithstanding any requirement of law to the contrary or the absence of direct provision therefor in the instrument under which a fiduciary is acting, every executor, administrator, trustee, guardian or any other person, holding trust funds or acting in a fiduciary capacity, unless the instrument under which such fiduciary is acting expressly forbids, the state, its subdivisions, cities, all other public bodies, all public officers, corporations organized under or subject to the provisions of the banking law (including savings banks, savings and loan associations, trust companies, private bankers and private banking corporations), the commissioner of the banking department as conservator, liquidator or rehabilitator of any such person, partnership or corporation, persons, partnerships and corporations organized under or subject to the provisions of the insurance law, the commissioner of insurance as conservator, liquidator or rehabilitator of any such person, partnership or corporation, any of which owns or holds any real property within a development area, may grant, sell, lease or otherwise transfer any such real property to a redevelopment corporation, and receive and hold any cash, stocks, income debentures, mortgages, or other securities or obligations, secured or unsecured, exchanged therefor by such redevelopment corporation, and may execute such instruments and do such acts as may be deemed necessary or desirable by them or it and by the redevelopment corporation in connection with the development and the development plan.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.915



Section 125.916 Acquisition of real estate; methods; condemnation.

Sec. 16.

1. A redevelopment corporation may, whether before or after the certificates of approval of its development plan required by section 4 have been issued, acquire real property or secure options in its own name or in the name of nominees to acquire real property, by gift, grant, lease, purchase or otherwise.

2. A city may, upon request by a redevelopment corporation, and after a certificate of approval of condemnation with respect to the real property in question has been issued pursuant to sections 17 and 17a, acquire, or obligate itself to acquire, for such redevelopment corporation any real property included in such certificate of approval of condemnation, by condemnation. Real property acquired by a city for a redevelopment corporation shall be conveyed by such city to the redevelopment corporation upon payment to the city of all sums expended or required to be expended by the city in the acquisition of such real property, together with all costs which may have been incurred by the city.

3. The provisions of this act with respect to the condemnation of real property by a city for a redevelopment corporation shall prevail over the provisions of any other general, special or local law.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.916 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.917 Condemnation; proceedings; damages; compensation.

Sec. 17.

1. When it is desired that any real property in a development area be acquired by condemnation, there shall be presented to the supervising agency by the redevelopment corporation a verified petition requesting the issuance of a certificate of approval of condemnation of such real property which shall contain, among other things:

(a) A metes and bounds description or other legal description of the real property involved and a statement of the estate, interest, privileges, franchise or right therein or appurtenant thereto to be condemned;

(b) Proof that such real property is within the development area;

(c) Proof that certificates of approval of the development plan required by section 4 have been issued.

The supervising agency shall determine within a reasonable time thereafter the truth or sufficiency of the statements and proof contained in such petition, and, if such determination shall be in the affirmative, the supervising agency shall issue to the petitioner a certificate of approval of condemnation. Such certificate shall contain a description of the real property proposed to be condemned, the facts so determined with respect thereto, and a statement that the real property proposed to be condemned is required for a public use and that its acquisition for such use is necessary. No condemnation proceeding to acquire real property in a development area, by a city for a redevelopment corporation, shall be commenced until such a certificate of approval of condemnation shall have been issued.

2. Condemnation proceedings for a redevelopment corporation shall be initiated by a petition to the city to institute proceedings to acquire for the redevelopment corporation any real property in the development area. Such petition shall be granted or rejected by the local legislative body, and the resolution or resolutions granting such petition shall contain a requirement that the redevelopment corporation shall pay to the city all sums expended or required to be expended by the city in the acquisition of such real property, together with all costs incurred by the city, and the time of payment and manner of securing payment thereof, and may require that the city shall receive, before proceeding with the acquisition of such real property, such assurances as to payment or reimbursement by the redevelopment corporation, or otherwise, as the city may deem advisable. Upon the passage of a resolution or resolutions by the local legislative body, granting the petition, the redevelopment corporation shall cause to be made 3 copies of surveys or maps of the real property described in the petition, 1 of which shall be filed in the office of the redevelopment corporation, 1 in the office of the corporation counsel or chief law officer of the city, and 1 in the office in which instruments affecting real property in the county are recorded. The filing of such copies of surveys or maps shall constitute the acceptance by the redevelopment corporation of the terms and conditions contained in such ordinance or ordinances. The city shall proceed under any provision of any general, special or local law applicable to the condemnation of real property for public improvements. When title to the real property shall have vested in the city, it shall convey the same to the redevelopment corporation upon payment by the redevelopment corporation of the sums and the giving of the security required by the resolution granting the petition. As soon as title shall have vested in the city, the redevelopment corporation may, upon the authorization of the local legislative body enter upon the real property taken, take over and dispose of existing improvements, and carry out the terms of the development plan with respect thereto.

3. The following provisions shall apply to any proceedings for the assessment of compensation and damages for real property in a development area taken or to be taken by condemnation for a redevelopment corporation:

(a) Evidence of the price and other terms upon any sale, offer to sell, or the rent received or reserved, whichever is less, and other terms upon any sales option, lease or tenancy relating to any of the real property taken or to be taken or to any comparable real property in the vicinity when the option, sale, offer or lease was given, occurred or the tenancy existed, within a reasonable time of the trial, shall be admissible on direct examination;

(b) Any time during the pendency of such action or proceeding, the redevelopment corporation, the city or any owner may apply to the court for an order directing any owner, the redevelopment corporation, or the city, as the case may be, to show cause why further proceedings should not be expedited, and the court may upon such application make an order requiring that the hearings proceed and that any other steps be taken with all possible expedition;

(c) For the purposes of this act, the award of compensation shall not be increased by reason of any increase in the value of the real property caused by the assembly, clearance or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of this act of the real property in the development area. No allowance shall be made for the improvements begun on real property after notice to the owner of such property of the institution of the proceedings to condemn such property;

(d) Evidence shall be admissible bearing upon the insanitary, unsafe or substandard condition of the premises, or the illegal use thereof, or the enhancement of rentals from such illegal use, and such evidence may be considered in fixing the compensation to be paid, notwithstanding that no steps to remedy or abate such conditions have been taken by the department or officers having jurisdiction. If a violation order is on file against the premises in any such department, it shall constitute prima facie evidence of the existence of the condition specified in such order;

(e) If any of the real property in the development area which is to be acquired by condemnation has, prior to such acquisition, been devoted to another public use, it may nevertheless be acquired provided that no real property belonging to the city or to any other governmental body, or agency or instrumentality thereof, corporate or otherwise, may be acquired without its consent;

(f) Upon the trial, evidence of the price and other terms upon a sale or assignment or of a contract for the sale or assignment of a mortgage, award, proposed award, transfer of a tax lien or lien of a judgment relating to property taken, shall be relevant, material and competent, upon the issue of value or damage and shall be admissible on direct examination;

(g) Upon the trial a statement, affidavit, deposition, report, transcript of testimony in an action or proceeding, or appraisal made or given by any owner or prior owner of the premises taken, or by any person on his behalf, to any court, governmental bureau, department or agency respecting the value of the real property for tax purposes, shall be relevant, material and competent upon the issue of value of damage and shall be admissible on direct examination;

(h) The term “owner,” as used in this section, shall include a person having an estate, interest or easement in the real property to be acquired or a lien, charge or encumbrance thereon.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.917 ;-- Am. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.917a Condemnation, law applicable.

Sec. 17a.

Notwithstanding the provisions of section 17, condemnation proceedings under this act shall be pursuant to Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Compiled Laws of 1948.

History: Add. 1968, Act 325, Imd. Eff. July 3, 1968



Section 125.918 Leasing of property of corporation; termination of tenancy.

Sec. 18.

Temporary use or occupation of real property taken by condemnation. When title to real property has vested in a redevelopment corporation or city by gift, grant, devise, purchase or in condemnation proceedings or otherwise, the redevelopment corporation or city, as the case may be, may agree with the previous owners of such property, or any tenants continuing to occupy or use it, or any other persons who may occupy or use or seek to occupy or use such property, that such former owner, tenant or other persons may occupy or use such property upon the payment of a fixed sum of money for a definite term or upon the payment periodically of an agreed sum of money. Such occupation or use shall not be construed as a tenancy from month to month, nor require the giving of notice by the redevelopment corporation or the city, as the case may be, for the termination of such occupation or use or the right to such occupation or use, but immediately upon the expiration of the term for which payment has been made the redevelopment corporation or city, as the case may be, shall be entitled to possession of the real property and may maintain summary proceedings, obtain a writ of assistance, and shall be entitled to such other remedy as may be provided by law for obtaining immediate possession thereof. A former owner, tenant or other person occupying or using such property shall not be required to give notice to the redevelopment corporation or city, as the case may be, at the expiration of the term for which he has made payment for such occupation or use, as a condition to his cessation of occupation or use and termination of liability therefor.

In the event that a city has acquired real property for a redevelopment corporation, the city shall, in transferring title to the redevelopment corporation, deduct from the consideration or other moneys which the redevelopment corporation has become obligated to pay to the city for such purpose, and credit the redevelopment corporation with the amounts received by the city as payment for temporary occupation and use of the real property by a former owner, tenant, or other person, as in this section 18 provided, less the cost and expense incurred by the city for the maintenance and operation of such real property.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.918



Section 125.919 Mortgages of corporation; provisions governing.

Sec. 19.

Mortgages.

1. Any redevelopment corporation may borrow funds and secure the repayment thereof by mortgage. Every such mortgage shall contain reasonable amortization provisions and shall be a lien upon no other real property except that forming the whole or a part of a single development area.

2. Certificates, bonds and notes, or part interests therein, or any part of an issue thereof, which are secured by a first mortgage on the real property in a development area, or any part thereof, shall be securities in which all the following persons, partnerships or corporations and public bodies or public officers may legally invest the funds within their control: Provided, That the principal amount secured by such mortgage shall not exceed the limits, if any, imposed by law for such investments by the person, partnership, corporation, public body or public officer making the same:

Every executor, administrator, trustee, guardian, committee or other person or corporation holding trust funds or acting in a fiduciary capacity; the state, its subdivisions, cities, all other public bodies, all public officers; persons, partnerships and corporations organized under or subject to the provisions of the banking law (including savings banks, savings and loan associations, trust companies, private bankers and private banking corporations); the commissioner of the banking department as conservator, liquidator or rehabilitator of any such person, partnership or corporation; persons, partnerships or corporations organized under or subject to the provisions of the insurance law; fraternal benefit societies; and the commissioner of insurance as conservator, liquidator or rehabilitator of any such person, partnership or corporation.

3. Any mortgage on the real property in a development area, or any part thereof, may create a first lien, or a second or other junior lien, upon such real property.

4. The limits as to principal amount secured by mortgage referred to in paragraph 2 of this section 19 shall not apply to certificates, bonds and notes, or part interests therein, or any part of an issue thereof, which are secured by first mortgage on real property in a development area, or any part thereof, which the federal housing administrator has insured or has made a commitment to insure under the national housing act. Any such person, partnership, corporation, public body or public officer may receive and hold any debentures, certificates or other instruments issued or delivered by the federal housing administrator, pursuant to the national housing act, in compliance with the contract of insurance of a mortgage on real property in the development area, or any part thereof.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.919



Section 125.920 Sale or lease of real estate by a city to corporation.

Sec. 20.

Sale or lease of real property by a city to a redevelopment corporation.

1. The local legislative body may by resolution determine that real property, title to which is held by the city, specified and described in such resolution, is not required for use by the city and may authorize the city to convey, sell, or lease such real property to a redevelopment corporation: Provided, however, That the title of the city to such real property be not declared inalienable by charter of the city, or other similar law or instrument.

2. Notwithstanding the provisions of any general, special or local law or ordinance, such sale or lease may be made without appraisal, public notice or public bidding for such price or rental and upon such terms (and, in case of a lease, for such term not exceeding 50 years with a right to 1 renewal term of 30 years) as may be agreed upon between the city and the redevelopment corporation.

3. Before any sale or lease to a redevelopment corporation shall be authorized, a public hearing shall be held by the local legislative body to consider the proposed sale or lease.

4. Notice of such hearing shall be published at least 10 days before the date set for the hearing in such publication and in such manner as may be designated by the local legislative body.

5. The deed or lease of such real property shall be executed in the same manner as a deed or lease by the city of other real property owned by it and may contain appropriate conditions and provisions to enable the city to reenter the real property in the event of a violation by the redevelopment corporation of any of the provisions of this act relating to such redevelopment corporation or of the conditions or provisions of such deed or lease.

6. A redevelopment corporation purchasing or leasing real property from a city shall not, without the written approval of the city, use such real property for any purpose except in connection with its development. The deed shall contain a condition that the redevelopment corporation will devote the real property granted only for the purposes of its development subject to the restrictions of this act, for each of which the city shall have the right to reenter and repossess itself of the real property.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.920



Section 125.921 Provisions of lease.

Sec. 21.

Provisions of lease.

If real property of a city be leased to a redevelopment corporation:

(1) The lease may provide that all improvements shall be the property of the lessor;

(2) The lessor may grant to the redevelopment corporation the right to mortgage the fee of such property and thus enable the redevelopment corporation to give as security for its notes or bonds a first lien upon the land and improvements;

(3) The execution of a lease shall not impose upon the lessor any liability or obligation in connection with or arising out of the financing, construction, management or operation of a development involving the land so leased. The lessor shall not, by executing such lease, incur any obligation or liability with respect to such leased premises other than may devolve upon the lessor with respect to premises not owned by it. The lessor, by consenting to the execution by a redevelopment corporation of a mortgage upon the leased land, shall not thereby assume, and such consent shall not be construed as imposing upon the lessor, any liability upon the note or bond secured by the mortgage;

(4) The lease may reserve such easements or other rights in connection with the real property as may be deemed necessary or desirable for the future planning and development of the city and the extension of public facilities therein (including the construction of subways and conduits, the widening and change of grades of streets); and it may contain such other provisions for the protection of the parties as are not inconsistent with the provisions of this act.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.921



Section 125.922 Construction of act.

Sec. 22.

Construction. This act shall be construed liberally to effectuate the purposes hereof, and the enumeration of specific powers in this act shall not operate to restrict the meaning of any general grant of power contained in this act or to exclude other powers comprehended in such general grant.

History: 1941, Act 250, Imd. Eff. June 16, 1941 ;-- CL 1948, 125.922






Act 208 of 1949 NEIGHBORHOOD AREA IMPROVEMENTS (125.941 - 125.952)

Section 125.941 Neighborhood areas in municipalities; improvement, declared to be public use and public purpose.

Sec. 1.

It is hereby found and declared that many residential neighborhood areas in the municipalities of this state are in danger of becoming blighted, with the consequent impairment of taxable values upon which in large part, municipal revenues depend; that such areas can prove detrimental or inimical to the health, safety, morals and general welfare of the citizens and to the economic welfare of the municipality; that in order to improve and maintain the general character of the municipality, it may be necessary to improve, or better, such areas; that the conditions found in such areas cannot be efficiently and economically remedied, with due regard to the general welfare of the public, without public participation in the planning, property acquisition and disposal, and the financing thereof; that the purposes of this act are to improve such areas by acquiring and developing properties within such areas for the protection of the health, safety, morals and general welfare of the municipality, to preserve existing values of other properties within or adjacent to such areas, and to preserve the taxable value of the property within such areas; and the necessity in the public interest for provisions herein enacted is hereby declared as a matter of legislative determination to be a public use and a public purpose.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.942 Definitions.

Sec. 2.

As used in this act:

(a) "Neighborhood area" means a portion of a municipality that has been delimited as a neighborhood unit in a plan of neighborhoods adopted by the legislative body, which plan has the function of designating the service area of elementary schools, playgrounds, or other local improvements.

(b) "Real property" includes land, building improvements, land under water, waterfront property, and any and all easements, franchises, and hereditaments, corporeal or incorporeal, and every estate, interest, privilege, easement, franchise, and right to that property, or appurtenant to that property, legal or equitable, including rights-of-way, terms for years, and liens, charges, or incumbrances by mortgage, judgment, or otherwise.

(c) "Municipality" means a city, village, or township.

(d) "Legislative body" means the city council, city commission, township board, or other legislative body of a city, village, or township.

(e) "Public use", when used with reference to land reserved for that purpose, means and relates to uses for the general benefit of the public, such as schools, libraries, public institutions, administration buildings, parks, boulevards, playgrounds, streets, alleys, easements or sewers, public lighting, water, gas, or other similar utilities, or improvements.

(f) "Privately owned lands" means all land not held by the municipal body, county, state, or federal government for public purposes.

(g) "Owner" means any person or persons, natural or corporate, owning a legal or equitable title to the land.

(h) "Project" means all of the undertakings authorized in this act for the improvement of a neighborhood area.

(i) "Blighted property" means property that meets any of the following criteria:

(i) The property has been declared a public nuisance in accordance with a local housing, building, plumbing, fire, or other related code or ordinance.

(ii) The property is an attractive nuisance because of physical condition or use.

(iii) The property is a fire hazard or is otherwise dangerous to the safety of persons or property.

(iv) The property has had the utilities, plumbing, heating, or sewerage disconnected, destroyed, removed, or rendered ineffective for a period of 1 year or more so that the property is unfit for its intended use.

(v) The property is tax reverted property owned by a municipality, by a county, or by this state. The sale, lease, or transfer of tax reverted property by a municipality, a county, or this state shall not result in the loss to the property of eligibility for any project authorized for the improvement of a neighborhood area under this act, tax or special assessment authorized under this act, or tax relief or assistance, including financial assistance, authorized under this act or any other act.

(vi) The property is owned or is under the control of a land bank fast track authority under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774. The sale, lease, or transfer of the property by a land bank fast track authority shall not result in the loss to the property of the eligibility for any project authorized for the improvement of a neighborhood area under this act, tax or special assessment authorized under this act, or tax relief or assistance, including financial assistance, authorized under this act or any other act.

(vii) The property is improved real property that has remained vacant for 5 consecutive years and that is not maintained in accordance with applicable local housing or property maintenance codes or ordinances.

(viii) The property has code violations posing a severe and immediate health or safety threat and has not been substantially rehabilitated within 1 year after the receipt of notice to rehabilitate from the appropriate code enforcement agency or final determination of any appeal, whichever is later.

History: 1949, Act 208, Eff. Sept. 23, 1949 ;-- Am. 1957, Act 298, Eff. Sept. 27, 1957 ;-- Am. 2006, Act 676, Imd. Eff. Jan. 10, 2007



Section 125.943 Neighborhood betterment plan; plans; statements; actions.

Sec. 3.

The following plans, statements and actions are hereby made requisite for, and a condition of, the exercise of the powers herein granted for the acquisition, disposal, or lease of real property for the carrying out of a neighborhood betterment plan in a neighborhood area;

(a) A master plan of the municipality approved by the planning commission and adopted by the legislative body, or a master plan sufficiently advanced to permit the designation of neighborhood areas and so approved and adopted;

(b) A plan of neighborhoods that sets forth precisely, the location of neighborhood areas within the municipality, approved by the planning commission, and which has been adopted by the legislative body. Such a plan must conform with the master plan of the municipality;

(c) A neighborhood betterment plan approved by the planning commission and adopted by the legislative body after public hearing thereon as hereinafter provided of the neighborhood area in which is located the land proposed to be acquired for improvement purposes.

Such plan shall designate the location, extent, character and estimated cost of the improvements contemplated for the area; and may include any or all of the following improvements:

Partial or total vacation of plats, or replatting; opening, widening, straightening, extending, vacating or closing streets, alleys or walkways; locating or relocating water mains, sewers, or other public utilities; paving of streets, alleys or sidewalks in special situations; acquiring parks, playgrounds, or other recreational areas or facilities; elimination of nonconforming uses; rehabilitation of blighted areas; street tree planting; green belts, or buffer strips and other appropriate public improvements.

The plan shall also include a feasible method for the relocation of families who will be displaced from the area in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such families.

The local legislative body, prior to adopting a neighborhood betterment plan, shall hold a public hearing thereon. Notice of time and place of such hearing shall be given by publication in a newspaper of general circulation not less than 30 days prior to the date set for such hearing. Notice of such hearing shall be mailed at least 15 days before such hearing to the last known owner of each parcel of land in such area at the last known address of such owner as shown by the records of the assessor. Such notice shall contain a description of the neighborhood area. For purposes of this notice it shall be sufficient to describe the neighborhood area by its location in relation to highways, streets, streams or otherwise. Such notice shall further contain a statement that maps, plats and a particular description of the betterment plan are available for public inspection at a suitable place to be designated in such notice. At the time set for hearing, the local legislative body shall provide an opportunity for all persons interested to be heard and shall receive and consider communications in writing with reference thereto.

History: 1949, Act 208, Eff. Sept. 23, 1949 ;-- Am. 1957, Act 298, Eff. Sept. 27, 1957



Section 125.944 Acquisition of property; condemnation; proceedings under eminent domain.

Sec. 4.

(1) For the accomplishment of the purposes of this act, the municipality may acquire fee simple title in real property by purchase, gift, or exchange and may acquire under this act title to blighted property by condemnation. The municipality shall then apply that blighted property acquired by condemnation under this act and other real property acquired by other means to the expressed purposes of this act.

(2) By authority of this act for blighted property, or by authority of other state law authorizing the condemnation of property for other public uses, the local legislative body may institute and prosecute proceedings under the power of eminent domain in accordance with the state constitution of 1963 and the laws of the state or provisions of any local charter relative to condemnation.

History: 1949, Act 208, Eff. Sept. 23, 1949 ;-- Am. 2006, Act 676, Imd. Eff. Jan. 10, 2007



Section 125.945 Neighborhood areas in municipalities; transfers to public agencies; excess land sold or exchanged; special assessment district.

Sec. 5.

After the acquisition of the real property such property as will be used by public agencies shall be transferred to or placed under the jurisdiction of the appropriate public agencies for public use as defined in this act. The remainder of the land which, in accordance with the betterment plan, is to be devoted to private uses shall be sold or exchanged to individuals, companies, or corporations, whose use of such property shall be in accordance with the limitations and conditions provided in the development plan. If the cost and expense of acquiring and altering, removing or demolishing real property is assessed against a special district, the proceeds from the sale of any remainder shall be credited to the special assessment roll.

Any such sale or exchange may be made without public bidding but only after public hearing by the legislative body upon the proposed sale or exchange and the provisions thereof. The sale or exchange shall be under terms fixed by the legislative body and shall contain provisions that the betterment plan for the property be carried out.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.946 Repealed. 1957, Act 298, Eff. Sept. 27, 1957.



Section 125.946a Issuance of bonds or notes; purpose; securing payment by pledge of loan, grant, or contribution; bonds or notes not indebtedness within meaning of debt limitation or restriction; inapplicability of charter provisions; tax exemption.

Sec. 6a.

A municipality may issue bonds or notes from time to time in its discretion to finance the undertaking of any project authorized by this act including, but not limited to, the payment of principal and interest on any advances or loans made for surveys and plans for any project authorized by this act. The bonds or notes shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues and funds of the municipality derived from or held in connection with its undertaking and carrying out of any projects under this act. Payment of the bonds or notes, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution due or to become due from the federal government or other source, in aid of any projects of the municipality under this act. Bonds or notes issued under this section shall not constitute an indebtedness within the meaning of any constitutional, statutory, or charter debt limitation or restriction, and shall not be subject to the provisions of any charter relating to the authorization, issuance, or sale of bonds or notes and may be issued without vote of the electors of the municipality. Bonds or notes issued under the provisions of this section are declared to be issued for an essential public and governmental purpose, and, together with interest on the bonds and notes and income on the bonds and notes, shall be exempted from all taxes. Bonds or notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 1957, Act 298, Eff. Sept. 27, 1957 ;-- Am. 1983, Act 38, Imd. Eff. May 10, 1983 ;-- Am. 2002, Act 285, Imd. Eff. May 9, 2002



Section 125.946b Issuance of general obligation bonds; maximum amount; designation; legislative determination; sale; applicability of other law or charter provisions; estimate of period of usefulness; definitions.

Sec. 6b.

(1) For the purpose of providing funds to pay all or part of the cost of any project undertaken under this act or the net project cost of any project undertaken under this act with federal financial assistance, municipalities may provide by resolution duly adopted by its legislative body and without vote of the electors of the municipality for borrowing money and issuing general obligation bonds of the municipality, which bonds shall pledge the full faith and credit of the municipality.

(2) The bonds may be issued and sold from time to time during the progress of any project undertaken under this act, in which event the maximum amount of bonds issued shall not exceed the estimated cost of any project undertaken under this act or the estimated net cost of any project undertaken under this act with federal assistance. The legislative body in the resolution authorizing issuance of the bonds shall set forth the estimate or the bonds may be issued when any project has been completed. Bonds issued under this section shall be designated “neighborhood improvement bonds”. All bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. It being the determination of the legislature that urban blight constitutes a serious menace to public health, welfare, and safety of municipalities and their inhabitants and that the financing of projects designed to prevent urban blight is necessary for the public health, welfare, and safety. The bonds authorized to be issued under this section are declared to be issued for an essential public and governmental purpose. The maximum principal amount of bonds that may be authorized under this section in any year shall not exceed an amount equal to the limitation on the maximum rate of taxation for the year for the municipality authorized by law less the taxes actually levied for the year exclusive of debt service tax levies and less budget bonds for the year issued or authorized to be issued, and less any bonds authorized in the year to be issued under sections 7a and 7b of 1945 PA 344, MCL 125.77a and 125.77b. Any bonds authorized to be issued pursuant to this section shall be sold not later than 3 full fiscal years from the end of the fiscal year in which the bonds are authorized to be issued. The maximum amount of bonds issued pursuant to this section that may be outstanding at any one time shall not, together with other outstanding indebtedness of the municipality, exceed the maximum limitations on bonded indebtedness of the municipality imposed by law.

(3) As used in this section:

(a) “Cost of any project” means the cost of land acquisition, demolition of buildings, land and site improvements, plans, surveys, appraisals, and all other costs relating to the acquisition, improvement, financing, and disposal of any project or any part of a project.

(b) “Net project cost” means that term as defined in former section 110(f) of title 1 of the housing act of 1949.

History: Add. 1957, Act 298, Eff. Sept. 27, 1957 ;-- Am. 1958, Act 61, Imd. Eff. Apr. 8, 1958 ;-- Am. 1983, Act 38, Imd. Eff. May 10, 1983 ;-- Am. 2002, Act 285, Imd. Eff. May 9, 2002



Section 125.946c Tax levy; special assessment.

Sec. 6c.

As an additional and alternative method of financing part or all of the costs of any project undertaken under this act, any municipality may use general tax revenues levied for the purpose or not otherwise earmarked, or the legislative body in its discretion may provide that the cost and expense or any portion thereof shall be assessed to a special district. The special assessment district shall be coterminous with the neighborhood area, and the special assessment district together with the tentative plan of assessment shall be set up as part of the neighborhood betterment plan before acquisition of the property involved in such plan. The written consent of a majority of the owners of property in the special district to the betterment plan shall be submitted to the legislative body. The rate of assessment shall be spread equally, on a front foot or land area basis, throughout the special district.

History: Add. 1957, Act 298, Eff. Sept. 27, 1957



Section 125.947 Gifts, loans, grants from private or public sources; contracts for assistance.

Sec. 7.

Municipalities are authorized and permitted to accept gifts or loans and grants from other governmental agencies to finance the purposes of this act, to borrow money and may issue bonds or notes therefor, to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources, public or private, for the purposes of this act, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project as defined in this act such conditions imposed pursuant to federal law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law, in the undertaking or carrying out of a project as defined in this act as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this act, and to include in any contract let in connection with a project provisions to fulfill such of the conditions as it may deem reasonable and appropriate, including the payment of prevailing salaries and wages and compliance with federal labor standards.

History: 1949, Act 208, Eff. Sept. 23, 1949 ;-- Am. 1957, Act 298, Eff. Sept. 27, 1957



Section 125.948 Neighborhood areas in municipalities; modification of plan, hearing.

Sec. 8.

If previous to the sale or exchange of any real property in the neighborhood area the legislative body desires to modify the betterment plan, it shall hold a public hearing thereon, notice of such hearing to be given as provided in section 3 of this act. If modification be approved by the local legislative body it shall become a part of the approved betterment plan.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.949 Neighborhood areas in municipalities; permits, withholding.

Sec. 9.

Upon advice of the planning commission that plans for the betterment of a neighborhood are in preparation, the legislative body may establish a date, and for a period of time not to exceed 6 months thereafter, temporarily withhold permits for building construction, sidewalks, drainage systems or other major improvements within the neighborhood.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.950 Neighborhood areas in municipalities; plans to be officially adopted; board of appeals; hearing, notice, publication.

Sec. 10.

On and after the date when a plan has been approved for the betterment of a neighborhood area by the legislative body, no permit shall be issued for building construction, sidewalks, drainage systems or other major improvements done on properties indicated for public improvements which are not in accordance with the plans officially adopted and made effective by the legislative body: Provided, however, That the legislative body shall provide by ordinance that the zoning board of appeals, if the municipality has such a board, or if not, then a board of appeals created for such purpose, shall have the power on appeal filed with it by the owner of real property in the area to approve a minor deviation from the plan for the area in any case in which such board finds upon the evidence presented to it that the application of the plan results in unnecessary hardship or practical difficulties and a minor deviation from the betterment plan is required by consideration of justice and equity. Before taking any such action, the board shall hold a public hearing thereon, at least 10 days' notice of time and place of which shall be given by public notice in a newspaper published or circulated generally in the municipality and by notice to all property owners within the neighborhood area, such notice to be by mail addressed to the respective owners at the address given in the last assessment roll.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.951 Neighborhood areas in municipalities; actions to be by ordinance or resolution, procedure.

Sec. 11.

All actions of legislative bodies under the provisions of this act shall be by ordinance or resolution and such ordinance or resolution shall be subject to the same provisions regarding procedure and executive veto as are applicable to other ordinances or resolutions of the legislative body.

History: 1949, Act 208, Eff. Sept. 23, 1949



Section 125.951a Neighborhood areas in municipalities; designation of administrative agency.

Sec. 11a.

The local legislative body may designate an administrative agency to be responsible for the administration of this act and shall establish regulations for the guidance of the agency in the effectuation of the purposes of this act.

History: Add. 1961, Act 136, Imd. Eff. May 31, 1961



Section 125.952 Powers granted.

Sec. 12.

The powers granted in this act shall be in addition to the powers granted to municipalities, the legislative bodies thereof and other officials and bodies thereof under the statutes and local charters. Nothing herein contained shall be construed to amend or repeal any of the provisions of Act No. 18 of the Public Acts of the Extra Session of 1933.

History: 1949, Act 208, Eff. Sept. 23, 1949






Act 323 of 1966 HOUSING FOR PERSONS DISPLACED BY URBAN RENEWAL (125.961 - 125.963)

Section 125.961 Urban renewal; relocation of occupants by condemning unit.

Sec. 1.

The final relocation of residents under urban renewal shall not occur until relocation of the occupants of such property in standard residential dwellings is assured by the condemning unit of government. This assurance shall include the opportunity to purchase or rent available standard residential dwellings in areas of their choice within the geographical boundaries of the unit of government acquiring the property within their reasonable means free from discrimination of any kind.

History: 1966, Act 323, Eff. Mar. 10, 1967



Section 125.962 Renewal of substandard residential area with new housing; relocation of residence.

Sec. 2.

In case of urban renewal of a substandard residential area with new housing including the relocation of 200 or more occupied dwelling units the unit of government in which the project is located shall assure available land or housing for either rental or purchase in the same general area by low and middle income families. The urban renewal shall proceed in such a manner as to assure after a part of the area has been cleared that such housing shall be provided and ready for occupancy before any further removal of residents of the area. Residents of the area faced with relocation may relocate elsewhere as provided in section 1 or on a priority basis in the new housing provided under this section.

History: 1966, Act 323, Eff. Mar. 10, 1967



Section 125.963 Neighborhood advisory council; consultations with local government agency; records.

Sec. 3.

The chief executive officer of the city, village or township shall appoint a neighborhood advisory council of citizens representative of and living in the area from which persons are to be displaced because of any urban renewal project. The designated local governmental agency shall periodically consult with and inform the advisory council regarding all aspects of the report and plan throughout the period of preparation of the report and plan. A record of meetings, information and data presented by and to the advisory council shall be maintained by the designated local governmental agency and a summary thereof shall be included in any report on the project.

History: 1966, Act 323, Eff. Mar. 10, 1967






Act 167 of 1952 ISSUANCE OF BONDS FOR SLUM CLEARANCE AND REDEVELOPMENT (125.971 - 125.971)

Section 125.971 Clearance of slum or blighted areas; issuance of bonds by cities, maximum, sale.

Sec. 1.

Any city which has been or is financing the cost of clearance, reconstruction or redevelopment of slum or blighted areas, including land acquisition, demolition or other land preparation work, by tax levies or through tax obligations is authorized to issue bonds or other obligations of the type and character authorized by and issued pursuant to Act No. 18 of the Public Acts of the Extra Session of 1933, as amended, being sections 125.651 to 125.698, inclusive, of the Compiled Laws of 1948, or Act No. 344 of the Public Acts of 1945, as amended, being sections 125.71 to 125.83, inclusive, of the Compiled Laws of 1948, for the purpose of reimbursement to the city for the amount, or any part thereof, of the proceeds of such tax levies and tax obligations expended since January 1, 1950, for such purposes: Provided, The maximum principal amount of such bonds or other obligations that may be issued therefor under such acts shall not in any event exceed the total amount of the proceeds of such tax levies and tax obligations thus expended or the total amount of any such bonds or obligations which the federal government under title I of the housing act of 1949 agrees to purchase, whichever is the lesser amount. Any such city is hereby authorized to enter into contracts for the sale of and to sell to the federal government any of the bonds or obligations authorized to be issued under this act, upon such terms and conditions as may be mutually agreed upon between such city and the federal government.

History: 1952, Act 167, Imd. Eff. Apr. 24, 1952






Act 120 of 1961 PRINCIPAL SHOPPING DISTRICTS AND BUSINESS IMPROVEMENT DISTRICTS (125.981 - 125.990n)

120-1961-1 CHAPTER 1 PRINCIPAL SHOPPING DISTRICT (125.981...125.987)

Section 125.981 Definitions; principal shopping district; business district; creation, appointment, and composition of board.

Sec. 1.

(1) As used in this chapter:

(a) “Assessable property” means real property in a district area other than all of the following:

(i) Property classified as residential real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(ii) Property owned by the federal, a state, or a local unit of government where property is exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(iii) One or more classes of property owners whose property meets all of the following conditions:

(A) Is exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, other than property identified in subparagraph (ii).

(B) As a class has been determined by the legislative body of the local governmental unit not to be benefited by a project for which special assessments are to be levied.

(b) “Business improvement district” means 1 or more portions of a local governmental unit or combination of contiguous portions of 2 or more local governmental units that are predominantly commercial or industrial in use.

(c) “District” means a business improvement district or a principal shopping district.

(d) “Highways” means public streets, highways, and alleys.

(e) “Local governmental unit” means a city, village, or urban township.

(f) “Principal shopping district” means a portion of a local governmental unit designated by the governing body of the local governmental unit that is predominantly commercial and that contains at least 10 retail businesses.

(g) “Urban township” means a township that is an urban township as defined in section 2 of the local development financing act, 1986 PA 281, MCL 125.2152, and is a township located in a county with a population of more than 750,000.

(2) A local governmental unit with a master plan for the physical development of the local governmental unit that includes an urban design plan designating a principal shopping district or includes the development or redevelopment of a principal shopping district, or 1 or more local governmental units that establish a business improvement district by resolution, may do 1 or more of the following:

(a) Subject, where necessary, to approval of the governmental entity that has jurisdiction over the highway, open, widen, extend, realign, pave, maintain, or otherwise improve highways and construct, reconstruct, maintain, or relocate pedestrian walkways.

(b) Subject, where necessary, to approval of the governmental entity that has jurisdiction over the highway, prohibit or regulate vehicular traffic where necessary to carry out the purposes of the development or redevelopment project.

(c) Subject, where necessary, to approval of the governmental entity that has jurisdiction over the highway, regulate or prohibit vehicular parking on highways.

(d) Acquire, own, maintain, demolish, develop, improve, or operate properties, off-street parking lots, or structures.

(e) Contract for the operation or maintenance by others of off-street parking lots or structures owned by the local governmental unit, or appoint agents for the operation or maintenance.

(f) Construct, maintain, and operate malls with bus stops, information centers, and other buildings that will serve the public interest.

(g) Acquire by purchase, gift, or condemnation and own, maintain, or operate real or personal property necessary to implement this section.

(h) Promote economic activity in the district by undertakings including, but not limited to, conducting market research and public relations campaigns, developing, coordinating, and conducting retail and institutional promotions, and sponsoring special events and related activities. A business may prohibit the use of its name or logo in a public relations campaign, promotion, or special event or related activity for the district.

(i) Provide for or contract with other public or private entities for the administration, maintenance, security, operation, and provision of services that the board determines are a benefit to a district within the local governmental unit.

(3) A local governmental unit that provides for ongoing activities under subsection (2)(h) or (i) shall also provide for the creation of a board for the management of those activities.

(4) One member of the board of the principal shopping district shall be from the adjacent residential area, 1 member shall be a representative of the local governmental unit, and a majority of the members shall be nominees of individual businesses located within the principal shopping district. The board shall be appointed by the chief executive officer of the local governmental unit with the concurrence of the legislative body of the local governmental unit. However, if all of the following requirements are met, a business may appoint a member of the board of a principal shopping district, which member shall be counted toward the majority of members required to be nominees of businesses located within the principal shopping district:

(a) The business is located within the principal shopping district.

(b) The principal shopping district was designated by the governing body of a local governmental unit after July 14, 1992.

(c) The business is located within a special assessment district established under section 5.

(d) The special assessment district is divided into special assessment rate zones reflecting varying levels of special benefits.

(e) The business is located in the special assessment rate zone with the highest special assessment rates.

(f) The square footage of the business is greater than 5.0% of the total square footage of all businesses in that special assessment rate zone.

(5) If the boundaries of the principal shopping district are the same as those of a downtown district designated under 1975 PA 197, MCL 125.1651 to 125.1681, the governing body may provide that the members of the board of the downtown development authority, which manages the downtown district, shall compose the board of the principal shopping district, in which case subsection (4) does not apply.

(6) The members of the board of a business improvement district shall be determined by the local governmental unit as provided in this subsection. The board of a business improvement district shall consist of all of the following:

(a) One representative of the local governmental unit appointed by the chief executive officer of the local governmental unit with the concurrence of the legislative body of the local governmental unit in which the business improvement district is located. If the business improvement district is located in more than 1 local governmental unit, then 1 representative from each local governmental unit in which the business improvement district is located shall serve on the board as provided in this subdivision.

(b) Other members of the board shall be nominees of the businesses and property owners located within the business improvement district. If a class of business or property owners, as identified in the resolution described in subsection (8), is projected to pay more than 50% of the special assessment levied that benefits property in a business improvement district for the benefit of the business improvement district, the majority of the members of the board of the business improvement district shall be nominees of the business or property owners in that class.

(7) A local governmental unit may create 1 or more business improvement districts.

(8) If 1 or more local governmental units establish a business improvement district by resolution under subsection (2), the resolution shall identify all of the following:

(a) The geographic boundaries of the business improvement district.

(b) The number of board members in that business improvement district.

(c) The different classes of property owners in the business improvement district.

(d) The class of business or property owners, if any, who are projected to pay more than 50% of the special assessment levied that benefits property in that business improvement district.

History: 1961, Act 120, Imd. Eff. May 26, 1961 ;-- Am. 1980, Act 287, Imd. Eff. Oct. 14, 1980 ;-- Am. 1984, Act 260, Imd. Eff. Dec. 13, 1984 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 1999, Act 49, Imd. Eff. June 15, 1999 ;-- Am. 2001, Act 261, Imd. Eff. Jan. 9, 2002 ;-- Am. 2003, Act 209, Imd. Eff. Nov. 26, 2003
Popular Name: Shopping Areas Redevelopment Act



Section 125.982 Principal shopping district project or business improvement project; methods or criteria for financing costs.

Sec. 2.

(1) The cost of the whole or any part of a principal shopping district project or business improvement district project as authorized in this chapter may be financed by 1 or more of the following methods:

(a) Grants and gifts to the local governmental unit or district.

(b) Local governmental unit funds.

(c) The issuance of general obligation bonds of the local governmental unit subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(d) The issuance of revenue bonds by the local governmental unit under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, or under any other applicable revenue bond act. The issuance of the bonds shall be limited to the part or parts of the district project that are public improvements.

(e) The levying of special assessments against land or interests in land, or both.

(f) Any other source.

(2) Beginning January 1, 2000, the proceeds of a bond, note, or other obligation issued to finance a project authorized under this chapter shall be used for capital expenditures, costs of a reserve fund securing the bonds, notes, or other obligations, and costs of issuing the bonds, notes, or other obligations. The proceeds of the bonds, notes, or other obligations shall not be used for operational expenses of a district.

History: 1961, Act 120, Imd. Eff. May 26, 1961 ;-- Am. 1980, Act 287, Imd. Eff. Oct. 14, 1980 ;-- Am. 1984, Act 260, Imd. Eff. Dec. 13, 1984 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 1999, Act 49, Imd. Eff. June 15, 1999 ;-- Am. 2001, Act 261, Imd. Eff. Jan. 9, 2002 ;-- Am. 2003, Act 209, Imd. Eff. Nov. 26, 2003
Popular Name: Shopping Areas Redevelopment Act



Section 125.983 District project as public improvement.

Sec. 3.

A district project as authorized under this chapter is a public improvement. The use in this chapter of the term “public improvement” does not prevent the levying of a special assessment for the cost of a part of a district project that represents special benefits.

History: 1961, Act 120, Imd. Eff. May 26, 1961 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 1999, Act 49, Imd. Eff. June 15, 1999 ;-- Am. 2001, Act 261, Imd. Eff. Jan. 9, 2002
Popular Name: Shopping Areas Redevelopment Act



Section 125.984 Development or redevelopment of district; single improvement.

Sec. 4.

The development or redevelopment of a district, including the various phases of the development or redevelopment, is 1 project and, in the discretion of the governing body of the local governmental unit, may be financed as a single improvement.

History: 1961, Act 120, Imd. Eff. May 26, 1961 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 1999, Act 49, Imd. Eff. June 15, 1999 ;-- Am. 2003, Act 209, Imd. Eff. Nov. 26, 2003
Popular Name: Shopping Areas Redevelopment Act



Section 125.985 Special assessments; levy; installment payments; maximum annual amounts; adjustment; special assessment bonds; full faith and credit; maturity; statutory or charter provisions; review; marketing and development plan.

Sec. 5.

(1) If a local governmental unit elects to levy special assessments to defray all or part of the cost of the district project, then the special assessments shall be levied pursuant to applicable statutory or charter provisions or, if there are no applicable statutory or charter provisions, pursuant to statutory or charter provisions applicable to local governmental unit street improvements. If a local governmental unit charter does not authorize special assessments for the purposes set forth in this chapter, the charter provisions authorizing special assessments for street improvements are made applicable to the purposes set forth in this chapter, without amendment to the charter. The total amount assessed for district purposes may be made payable in not more than 20 annual installments as determined by the governing body of the local governmental unit, the first installment to be payable in not more than 18 months after the date of the confirmation of the special assessment roll.

(2) A special assessment shall be levied against assessable property on the basis of the special benefits to that parcel from the total project. There is a rebuttable presumption that a district project specially benefits all assessable property located within the district.

(3) This subsection applies to a principal shopping district only if the principal shopping district is designated by the governing body of a local governmental unit after July 14, 1992. The special assessments annually levied on a parcel under this chapter shall not exceed the product of $10,000.00 and the number of businesses on that parcel. A business located on a single parcel shall not be responsible for a special assessment in excess of $10,000.00 annually. When the special assessment district is created, a lessor of a parcel subject to a special assessment may unilaterally revise an existing lease to a business located on that parcel to recover from that business all or part of the special assessment, as is proportionate considering the portion of the parcel occupied by the business.

(4) The $10,000.00 maximum amounts in subsection (3) shall be adjusted each January 1, beginning January 1, 1994, pursuant to the annual average percentage increase or decrease in the Detroit consumer price index for all items as reported by the United States department of labor. The adjustment for each year shall be made by comparing the Detroit consumer price index for the 12-month period ending the preceding October 31 with the corresponding Detroit consumer price index of 1 year earlier. The percentage increase or decrease shall then be multiplied by the current amounts under subsection (3) authorized by this section. The product shall be rounded up to the nearest multiple of 50 cents and shall be the new amount.

(5) The local governmental unit may issue special assessment bonds in anticipation of the collection of the special assessments for a district project and, by action of its governing body, may pledge its full faith and credit for the prompt payment of the bonds. Special assessment bonds issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The last maturity on the bonds shall be not later than 2 years after the due date of the last installment on the special assessments. Special assessment bonds may be issued pursuant to statutory or charter provisions applicable to the issuance by the local governmental unit of special assessment bonds for the improvement or, if there are no applicable statutory or charter provisions, pursuant to statutory or charter provisions applicable to the issuance by the local governmental unit of special assessment bonds for street improvements.

(6) If a district project in a district designated by the governing body of a local governmental unit after July 14, 1992 is financed by special assessments, the governing body of the local governmental unit shall review the special assessments every 5 years, unless special assessment bonds are outstanding.

(7) Before a local governmental unit levies a special assessment under this chapter that benefits property within a business improvement district, the business improvement district board shall develop a marketing and development plan that details all of the following:

(a) The scope, nature, and duration of the business improvement district project or projects.

(b) The different classes of property owners who are going to be assessed and the projected amount of the special assessment on the different classes.

(8) A local governmental unit that levies a special assessment under this chapter that benefits property within a business improvement district is considered to have approved the marketing and development plan described in subsection (7).

History: 1961, Act 120, Imd. Eff. May 26, 1961 ;-- Am. 1980, Act 287, Imd. Eff. Oct. 14, 1980 ;-- Am. 1984, Act 260, Imd. Eff. Dec. 13, 1984 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 1999, Act 49, Imd. Eff. June 15, 1999 ;-- Am. 2001, Act 261, Imd. Eff. Jan. 9, 2002 ;-- Am. 2003, Act 209, Imd. Eff. Nov. 26, 2003
Popular Name: Shopping Areas Redevelopment Act



Section 125.986 Special assessments; off-street parking lots or structures.

Sec. 6.

If off-street parking lots or structures are essential to the principal shopping district project, if 1 or more off-street parking lots or structures are already owned by the local governmental unit and were acquired through the issuance of revenue bonds, and if the remaining parking lots or structures are to be financed in whole or in part by special assessments and special assessment bonds, then the local governmental unit, to place all parking lots or structures on the same basis, may include as a part of the cost of parking lots or structures for the project the amount necessary to retire all or any part of the outstanding revenue bonds, inclusive of any premium not exceeding 5% necessary to be paid upon the redemption or purchase of those outstanding bonds. From the proceeds of the special assessments or from the sale of bonds issued in anticipation of the payment of the special assessments, the local governmental unit shall retire by redemption or purchase the outstanding revenue bonds. This section does not authorize the refunding of noncallable bonds without the consent of the holders of the bonds.

History: 1961, Act 120, Eff. May 26, 1961 ;-- Am. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 2003, Act 209, Imd. Eff. Nov. 26, 2003
Popular Name: Shopping Areas Redevelopment Act



Section 125.987 Additional powers.

Sec. 7.

The powers granted by this chapter are in addition to and not in derogation of any other powers granted by law or charter.

History: Add. 1992, Act 146, Imd. Eff. July 15, 1992 ;-- Am. 2001, Act 261, Imd. Eff. Jan. 9, 2002
Popular Name: Shopping Areas Redevelopment Act






120-1961-2 CHAPTER 2 BUSINESS IMPROVEMENT ZONE (125.990...125.990n)

Section 125.990 Definitions.

Sec. 10.

As used in this chapter:

(a) "Assessable property" means real property in a zone area other than property classified as residential real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, or real property exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(b) "Assessment" means an assessment imposed under this chapter against assessable property for the benefit of the property owners.

(c) "Assessment revenues" means the money collected by a business improvement zone from any assessments, including any interest on the assessments.

(d) "Board" means the board of directors of a business improvement zone.

(e) "Business improvement zone" means a business improvement zone created under this chapter.

(f) "Nonprofit corporation" means a nonprofit corporation organized under the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192, and which complies with all of the following:

(i) The articles of incorporation of the nonprofit corporation provide that the nonprofit corporation may promote a business improvement zone and may also provide management services related to the implementation of a zone plan.

(ii) The nonprofit corporation is exempt from federal income tax under section 501(c)(4) or 501(c)(6) of the internal revenue code, 28 USC 501.

(g) "Person" means an individual, partnership, corporation, limited liability company, association, or other legal entity.

(h) "Project" means any activity for the benefit of property owners authorized by section 10a to enhance the business environment within a zone area.

(i) "Property owner" means a person who owns, or an agent authorized in writing by a person who owns, assessable property according to the records of the treasurer of the city or village in which the business improvement zone is located.

(j) "10-year period" means the period in which a business improvement zone is authorized to operate, beginning on the date that the business improvement zone is created or renewed and ending 10 calendar years after that date.

(k) "Zone area" means the area designated in the zone plan as the area to be served by the business improvement zone.

(l) "Zone plan" means a set of goals, strategies, objectives, and guidelines for the operation of a business improvement zone, as approved at a meeting of property owners conducted under section 10d.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990a Business improvement zone as public body corporate; powers; authority.

Sec. 10a.

(1) A business improvement zone is a public body corporate and may do 1 or more of the following for the benefit of property owners located in the business improvement zone:

(a) Acquire, through purchase, lease, or gift, construct, develop, improve, maintain, operate, or reconstruct park areas, planting areas, and related facilities within the zone area.

(b) Acquire, construct, clean, improve, maintain, reconstruct, or relocate sidewalks, street curbing, street medians, fountains, and lighting within the zone area.

(c) Develop and propose lighting standards within the zone area.

(d) Acquire, plant, and maintain trees, shrubs, flowers, or other vegetation within the zone area.

(e) Provide or contract for security services with other public or private entities and purchase equipment or technology related to security services within the zone area.

(f) Promote and sponsor cultural or recreational activities.

(g) Engage in economic development activities, including, but not limited to, promotion of business, retail, or industrial development, developer recruitment, business recruitment, business marketing, business retention, public relations efforts, and market research.

(h) Engage in other activities with the purpose to enhance the economic prosperity, enjoyment, appearance, image, and safety of the zone area.

(i) Acquire by purchase or gift, maintain, or operate real or personal property necessary to implement this chapter.

(j) Solicit and accept gifts or grants to further the zone plan.

(k) Sue or be sued.

(l) Do all other acts and things necessary or convenient to exercise the powers, duties, and jurisdictions of the business improvement zone under this act or other laws that relate to the purposes, powers, duties, and jurisdictions of the business improvement zone.

(2) A business improvement zone may contract with a nonprofit corporation or any other public or private entity and may pay a reasonable fee to the nonprofit corporation or other public or private entity for services provided. Two or more business improvement zones may contract with the same nonprofit corporation or public or private entity under this subsection.

(3) A business improvement zone has the authority to borrow money in anticipation of the receipt of assessments if all of the following conditions are satisfied:

(a) The loan will not be requested or authorized, or will not mature, within 90 days before the expiration of the 10-year period.

(b) The amount of the loan does not exceed 50% of the annual average assessment revenue of the business improvement zone during the previous year or, in the case of a business improvement zone that has been in existence for less than 1 year, the loan does not exceed 25% of the projected annual assessment revenue.

(c) The loan repayment period does not extend beyond the 10-year period.

(d) The loan is subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) The services provided by and projects of a business improvement zone are services and projects of the business improvement zone and are not services, functions, or projects of the municipality in which the business improvement zone is located. The services provided by and projects of a business improvement zone are supplemental to the services, projects, and functions of the city or village in which the business improvement zone is located.

(5) The business improvement zone has no other authority than the authority described in this act or authorized by other laws of this state.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990b Business improvement zone; establishment within city or village; assessable property.

Sec. 10b.

(1) One or more business improvement zones may be established within a city or village.

(2) If the zone plan for the area provides a basis for allocating assessments other than assessed value, the majority of all parcels included in a zone area, both by area and by taxable value, shall be assessable property. If the zone plan for the zone area provides for allocation of assessments based upon assessed value, the majority of all parcels included in a zone area, both by area and assessed value, shall be assessable property. A zone area shall be contiguous, with the exception of public streets, alleys, parks, and other public rights-of-way.

(3) A business improvement zone may be established in a city or village even if the city or village has established a principal shopping district or business improvement district under chapter 1. Assessable property shall not be included in any of the following:

(a) More than 1 business improvement zone established under this chapter.

(b) Both a principal shopping district and a business improvement district established under chapter 1.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990c Initiation by delivery of petition.

Sec. 10c.

A person may initiate the establishment of a business improvement zone by the delivery of a petition to the clerk of the city or village in which a proposed zone area is located. The petition shall include all of the following:

(a) An attached map and description of the geographic boundaries of the zone area sufficient to identify each assessable property included.

(b) The signatures of property owners of parcels representing not less than 30% of the property owners within the zone area, weighted as provided in section 10f(2).

(c) An attached listing, by tax parcel identification number, of all parcels within the zone area, separately identifying assessable property.

(d) An attached zone plan, which shall include all of the following:

(i) The proposed initial board of directors for the zone, except for a member of the board of directors who may be appointed by the city or village under section 10g(2).

(ii) The method for removal, appointment, and replacement of the board.

(iii) A description of projects planned during the 10-year period, including the scope, nature, and duration of the projects.

(iv) An estimate of the total amount of expenditures for projects planned during the 10-year period.

(v) The proposed source or sources of financing for the projects.

(vi) If the proposed financing includes assessments, the projected amount or rate of the assessments for each year and the basis upon which the assessments are to be imposed on assessable property.

(vii) A plan of dissolution for the business improvement zone.

(e) A basis for allocating assessments in the zone area, including, but not limited to, assessments based upon taxable value or assessments based upon assessed value.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990d Repealed. 2013, Act 126, Imd. Eff. Oct. 9, 2013.



Section 125.990e Public hearing of governing body; notice; approval or rejection; amendment; resubmission; zone plan; assessment; election; publication of notice; assisting in conduct of election.

Sec. 10e.

(1) If a petition is delivered to the clerk of the city or village in accordance with section 10c, the governing body of the city or village shall within 28 days schedule a public hearing of the governing body to review the zone plan and any proposed assessment and to receive public comment. The clerk shall notify all owners of parcels within the zone area of the public hearing by first-class mail.

(2) At the public hearing required under subsection (1), or at the next regularly scheduled meeting of the governing body of the city or village, the governing body shall approve or reject the establishment of the business improvement zone and the zone plan attached to the petition under section 10c. If the governing body rejects the establishment of the business improvement zone and the zone plan, the clerk shall notify all property owners within the proposed zone of a meeting of the property owners within the proposed zone, which shall be held not sooner than 7 days or later than 21 days after the date of the rejection by the governing body. The notice shall be sent by first-class mail to the property owners not less than 7 days prior to the scheduled date of the meeting and shall include the specific location and the scheduled date and time of the meeting, as determined by the person initiating the establishment of the business improvement zone under section 10c(1). At the meeting, the property owners may amend the zone plan if approved by a majority of the property owners voting at the meeting. The votes of the property owners at the meeting shall be weighted in the manner indicated in section 10f(2). The amended zone plan may be resubmitted to the clerk of the city or village without the requirement of a new petition under section 10c for approval or rejection at a meeting of the governing body of the city or village not later than 28 days after the amended zone plan is resubmitted to the clerk. If a zone plan is not rejected within 56 days of the date the amended zone plan is resubmitted to the clerk, the amended zone plan is considered approved by the governing body of the city or village. If the amended zone plan is rejected by the governing body, then the amended zone plan may not be resubmitted without the delivery of a new petition under section 10c.

(3) A governing body of a city or village shall consider the establishment of a business improvement zone and a zone plan for the business improvement zone under subsection (2) if all of the following apply:

(a) The zone plan complies with the requirements of section 10c.

(b) The zone plan for the business improvement zone provides that the services to be provided by the business improvement zone and the projects under the zone plan would be supplemental to the services, projects, and functions of the city or village.

(c) The zone plan provides a basis for allocating assessments that complies with this chapter.

(4) Approval of the business improvement zone and zone plan shall serve as a determination by the city or village that any assessment set forth in the zone plan, including the basis for allocating the assessment, is appropriate, subject only to the approval of the business improvement zone and the zone plan by the property owners in accordance with section 10f.

(5) If the governing body of the city or village approves the business improvement zone and zone plan or if the amended zone plan is considered approved under subsection (2), the clerk of the city or village shall set an election pursuant to section 10f not more than 49 days following the approval.

(6) The clerk of the city or village shall send to the property owners notice by first-class mail of the election not less than 28 days before the election and publish the notice at least once in a newspaper of general circulation in the city or village in which the zone area is located not less than 7 days or more than 21 days prior to the date scheduled for the election.

(7) The election described in this section and section 10f is not an election subject to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(8) The person who filed the petition under section 10c, the proposed board members, and the property owners may, at the option and under the direction of the clerk, assist the clerk of the city or village in conducting the election to keep the expenses of the election at a minimum.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990f Voting; eligibility; conduct; question; weight; adoption of business improvement zone and zone plan; expenses; duration; compliance with state and federal laws; immunity of city or village.

Sec. 10f.

(1) All property owners as of the date of the delivery of the petition as provided in section 10c are eligible to participate in the election. The election shall be conducted by mail. The question to be voted on by the property owners is the adoption of the zone plan and the establishment of the business improvement zone, including the identity of the initial board.

(2) If the zone plan for the zone area provides a basis for allocating assessments based upon taxable value, the votes of property owners shall be weighted in proportion to the amount that the taxable value of their respective real property for the preceding calendar year bears to the taxable value of all assessable property in the zone area. If the zone plan for the zone area provides for allocation of assessments based upon assessed value, the votes of property owners shall be weighted in proportion to the amount that the assessed value of their respective real property for the preceding calendar year bears to the assessed value of all assessable property in the zone area. If the zone plan for the zone area provides a basis for allocating assessments other than taxable value or assessed value, the votes of property owners shall be weighted in proportion to the amount that the weighted value for their respective real property bears to the total weighted value of all assessable property in the zone area. In no case shall the total number of votes assigned to any 1 property owner be equal to more than 25% of the total number of votes eligible to be cast in the election.

(3) A zone plan and the proposal for the establishment of a business improvement zone, including the identity of the initial board, shall be considered adopted upon the approval of more than 60% of the property owners voting in the election, with votes weighted as provided in subsection (2).

(4) Upon acceptance or rejection of a business improvement zone and zone plan by the property owners, the resulting business improvement zone or the person filing the petition under section 10c shall, at the request of the city or village, reimburse the city or village for all or a portion of the reasonable expenses incurred to comply with this chapter. The governing body of the city or village may forgive and choose not to collect all or a portion of the reasonable expenses incurred to comply with this chapter.

(5) Adoption of a business improvement zone and zone plan under this section authorizes the creation of the business improvement zone and the implementation of the zone plan for the 10-year period.

(6) Adoption of a business improvement zone and zone plan under this section and the creation of the business improvement zone does not relieve the business improvement zone from following, or does not waive any rights of the city or village to enforce, any applicable laws, statutes, or ordinances. A business improvement zone created under this chapter shall comply with all applicable state and federal laws.

(7) To the extent not protected by the immunity conferred by 1964 PA 170, MCL 691.1401 to 691.1419, a city or village that approves a business improvement zone within its boundaries is immune from civil or administrative liability arising from any actions of that business improvement zone.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990g Board of directors; management of day-to-day activities; members; duties and responsibilities; reimbursement.

Sec. 10g.

(1) The day-to-day activities of the business improvement zone and implementation of the zone plan shall be managed by a board of directors.

(2) The board shall consist of an odd number of directors and shall not be smaller than 5 and not larger than 15 in number. The board may include 1 director nominated by the chief executive of the city or village and confirmed by the governing body of the city or village. A nomination not disapproved by a governing body within 60 days shall stand confirmed.

(3) The duties and responsibilities of the board shall be prescribed in the zone plan and to the extent applicable shall include all of the following duties and responsibilities:

(a) Developing administrative procedures relating to the implementation of the zone plan.

(b) Recommending amendments to the zone plan.

(c) Scheduling and conducting an annual meeting of the property owners.

(d) Developing a zone plan for the next 10-year period.

(4) Members of the board shall serve without compensation. However, members of the board may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the board.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990h Assessments.

Sec. 10h.

(1) A business improvement zone may be funded in whole or in part by 1 or more assessments on assessable property, as provided in the zone plan. An assessment under this chapter shall be in addition to any taxes or special assessments otherwise imposed on assessable property. The business improvement zone, with the approval of the board, may enter into agreements with 1 or more property owners in the city or village providing for the provision of business zone activities or services to the property owner or owners by the business improvement zone in exchange for monetary contributions to the business improvement zone from the property owner or owners. An agreement providing for the provision of business zone activities or services described in this subsection shall be in writing and shall be made available to all property owners of assessable property in the zone area.

(2) An assessment shall be imposed against assessable property only on the basis of the benefits to assessable property afforded by the zone plan. There is a rebuttable presumption that a zone plan and any project specially benefits all assessable property in a zone area.

(3) If a zone plan provides for an assessment, the treasurer of the city or village in which the zone area is located as an agent of the business improvement zone shall collect the assessment imposed by the board under the zone plan on all assessable property within the zone area in the amount authorized by the zone plan.

(4) Except as provided in subsection (6), assessments shall be collected by the treasurer of the city or village as an agent of the business improvement zone from each property owner and remitted promptly to the business improvement zone. Assessment revenue is the property of the business improvement zone and not the city or village in which the business improvement zone is located. The business improvement zone may, at the option and under the direction of the treasurer, assist the treasurer of the city or village in collecting the assessment to keep the expenses of collecting the assessment at a minimum.

(5) The business improvement zone may institute a civil action to collect any delinquent assessment and interest.

(6) An assessment is delinquent if it has not been paid within 90 days after it was due as provided under the zone plan imposed under this chapter. Delinquent assessments shall be collected by the business improvement zone. Delinquent assessments shall accrue interest at a rate of 1.5% per month until paid.

(7) If any portion of the assessment has not been paid within 90 days after it was due, that portion of the unpaid assessment shall constitute a lien on the property. The lien amount shall be for the unpaid portion of the assessment and shall include any applicable interest. Alternatively, a delinquent and unpaid assessment may, at the request of the business improvement zone, be returned as delinquent by the treasurer of the city or village and collected in the same manner as a delinquent tax special assessment along with any associated interest, fees, and costs under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155. However, property is not subject to forfeiture, foreclosure, and sale under sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a, for nonpayment of an assessment under this chapter unless the property also is subject to forfeiture, foreclosure, and sale under sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a, for delinquent property taxes. If a parcel of assessable property that has a delinquent and unpaid assessment is sold to a purchaser who is not related or affiliated to the seller, as determined by the board, the board may reduce or eliminate any delinquent and unpaid assessment on that parcel of assessable property if the property is not subject to forfeiture, foreclosure, and sale under sections 78 to 79a of the general property tax act, 1893 PA 206, MCL 211.78 to 211.79a. If the delinquent property taxes are paid, the property may not be forfeited, foreclosed, and sold for an unpaid assessment under this chapter.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990i Audit.

Sec. 10i.

(1) Expenses incurred in implementing any project or service of a business improvement zone shall be financed in accordance with the zone plan.

(2) Assessment revenues under section 10h are the funds of the business improvement zone and not funds of the state or of the city or village in which the business improvement zone is located. All money collected under section 10h shall be deposited in a financial institution in the name of the business improvement zone. Assessment revenues may be deposited in an interest generating account. The business improvement zone shall use the funds only to implement the zone plan.

(3) All expenditures by a business improvement zone shall be audited annually by a certified public accountant. The audit shall be completed within 9 months of the close of the fiscal year of the business improvement zone. Within 30 days after completion of an audit, the certified public accountant shall transmit a copy of the audit to the board and make copies of the audit available to the property owners and the public.

(4) If an annual audit required by this section contains material exceptions, the board of the business improvement zone shall within 90 days of the delivery of the audit adopt a plan to remedy the exceptions and forward a copy of that plan to the city or village in which the business improvement zone is located.

(5) The board shall publish an annual activity and financial report. The report shall be available to the public. Each year, every property owner shall be notified of the availability of the annual activity and financial report.

(6) As used in this section, "financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office located in this state under the laws of this state or of the United States.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990j Zone plan amendment.

Sec. 10j.

A zone plan may be amended. Amendments shall be effective if approved by a majority of the property owners voting on the amendment at the annual meeting of property owners or a special meeting called for that purpose, with the votes of the property owners weighted in accordance with section 10f(2). A zone plan amendment changing any assessment is effective only if also approved by the governing body of the city or village in which the business improvement zone is located.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002
Popular Name: Shopping Areas Redevelopment Act



Section 125.990k Expiration of 10-year period; special meeting to approve new zone plan; notice.

Sec. 10k.

(1) Prior to the expiration of any 10-year period, the board shall notify the property owners within the business improvement zone of a special meeting by first-class mail at least 14 days prior to the scheduled date of the meeting to approve a new zone plan for the next 10-year period. Notice under this section shall include the specific location, scheduled date, and time of the meeting.

(2) Approval of the new zone plan at the special meeting by more than 60% of the property owners of assessable property voting at that meeting, with the vote of the property owners being weighted in accordance with section 10f(2), constitutes reauthorization of the business improvement zone for an additional 10-year period, commencing as of the expiration of the 10-year period then in effect. If the new zone plan reflects any new assessment, or reflects an extension of any assessment beyond the period previously approved by the city or village in which the business improvement zone is located, the new or extended assessment shall be effective only with the approval of the governing body of the city or village.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990l Dissolution.

Sec. 10l.

(1) Upon written petition duly signed by 30% of the property owners of assessable property within a zone area and submitted no sooner than 2 years following the adoption of the business improvement zone and zone plan, the board shall place on the agenda of the next annual meeting, if the next annual meeting is to be held not later than 63 days after receipt of the written petition or a special meeting not to be held later than 63 days after receipt of the written petition, the issue of dissolution of the business improvement zone. Notice of the next annual meeting or special meeting described in this subsection shall be made to all property owners by first-class mail not less than 14 days prior to the date of the annual or special meeting. The notice shall include the specific location and the scheduled date and time of the meeting.

(2) The business improvement zone shall be dissolved upon a vote of more than 50% of the property owners of assessable property voting at the meeting, with the votes of the property owners weighted in accordance with section 10f(2). A dissolution shall not take effect until the later of the end of the second calendar year after the vote for dissolution or all contractual liabilities of the business improvement zone have been paid and discharged.

(3) Upon dissolution of a business improvement zone, the board shall dispose of the remaining physical assets of the business improvement zone. The proceeds of any physical assets disposed of by the business improvement zone and all money collected through assessments that is not required to defray the expenses of the business improvement zone shall be refunded on a pro rata basis to persons from whom assessments were collected. If the board finds that the refundable amount is so small as to make impracticable the computation and refunding of the money, it may be transferred to the treasurer of the city or village in which the business improvement zone is located for deposit in the treasury of the city or village to the credit of the general fund.

(4) Upon dissolution of a business improvement zone, any remaining assets of the business improvement zone shall be transferred to the treasurer of the city or village in which the business improvement zone is located for deposit in the treasury of the city or village to the credit of the general fund.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002 ;-- Am. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act



Section 125.990m Public meeting; compliance with open meetings act; public records; meeting location.

Sec. 10m.

(1) The board shall conduct business at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A meeting of property owners under section 10c shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) A writing prepared, owned, used, in the possession of, or retained by the business improvement zone in the performance of its duties under this chapter is a public record under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) All meetings of the board or property owners described in this act shall be conducted within the city or village in which the business improvement zone is or is to be located.

History: Add. 2001, Act 260, Eff. Mar. 1, 2002
Popular Name: Shopping Areas Redevelopment Act



Section 125.990n Merger agreement.

Sec. 10n.

(1) Two or more business improvement zones within the same city or village may merge into a single business improvement zone if the board of each business improvement zone approves a merger agreement among the merging zones and the merger agreement also is approved by the governing body of the city or village in which the zones are located.

(2) The merger agreement shall include, without limitation, a manner of selecting the board of directors of the merged business improvement zone, a zone plan for the merged business improvement zone, and a plan for establishing and collecting assessments under the merged business improvement zone.

History: Add. 2013, Act 126, Imd. Eff. Oct. 9, 2013
Popular Name: Shopping Areas Redevelopment Act









Act 288 of 1974 UNIFORM MOBILE HOMES WARRANTY ACT (125.991 - 125.996)

Section 125.991 Short title.

Sec. 1.

This act shall be known and may be cited as the “Uniform mobile homes warranty act”.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974



Section 125.992 Definitions.

Sec. 2.

Unless clearly indicated otherwise by the context the following words and terms when used in this act for the purpose of this act, shall have the following meanings:

(a) “Dealer” means any person, other than the manufacturer as defined in this act, who sells 3 or more mobile homes in any consecutive 12-month period or is licensed by the state as a mobile home dealer.

(b) “Manufacturer” means any person who manufactures mobile homes.

(c) “Mobile home” means a movable or portable unit, designed and constructed to be towed on its own chassis, comprised of a frame and wheels, and designed to be connected to utilities for year-round occupancy as a dwelling unit. Mobile home includes:

(i) A unit containing parts that may be folded, collapsed, or telescoped when being towed and that may be expanded to provide additional cubic capacity.

(ii) A unit composed of 2 or more separately towable components designed to be joined into 1 integral unit capable of being separated again into the components for repeated towing.

(iii) The structure, plumbing, electrical, heating, and fire detection systems installed therein. A mobile home includes the appliances situated therein, unless covered by warranty from the appliance manufacturer, equaling or exceeding the warranty provided herein.

(d) “Purchaser” means the first retail buyer or a transferee or buyer of the first retail buyer.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974



Section 125.993 Warranty; scope.

Sec. 3.

After the effective date of this act, a new mobile home sold by a mobile home dealer situated in this state shall be covered by the warranty hereinafter specified. The warranty shall cover the purchaser of the mobile home and shall respectively apply to the manufacturer of the mobile home and to the dealer who sells the mobile home to the buyer in accordance with the terms of the warranty hereinafter specified.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974



Section 125.994 Warranty; contents.

Sec. 4.

A new mobile home sold by a dealer situated in this state shall be covered by a written warranty from the manufacturer or dealer and shall contain as a minimum, the following terms:

(a) The manufacturer warrants that the mobile home complies with Michigan law, both statute and rule, as to construction and fire protection and detection, in effect at the date of manufacture.

(b) The manufacturer warrants that the mobile home was manufactured free from substantial defects in materials or workmanship and was delivered to the dealer in such condition. A dealer shall warrant that the mobile home when sold to the buyer is free from substantial defects in materials or workmanship. The manufacturer and dealer shall not be liable for a defect in the mobile home which defect is the result of improper setup, move, materials furnished, or work done by a person other than manufacturer or dealer, after the sale, unless the work was performed by persons under contract with or an agent of the manufacturer or dealer.

(c) The manufacturer and dealer warrant that they, or 1 of them, shall take appropriate corrective action at the site of the mobile home in instances of breach of the warranty set forth in subdivision (a) or of a substantial defect in materials or workmanship for which either of them is responsible as provided in subdivision (a) or (b), which defect becomes evident within 1 year from the date of the delivery of the mobile home to the purchaser, if the purchaser gives written notice of the defect to the manufacturer or dealer at their last known business address not later than 1 year and 10 days after date of delivery to the first retail buyer.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974



Section 125.995 Provisions cumulative; waiver.

Sec. 5.

The required warranty provided for in this act shall be in addition to, and not in derogation of, any other right and privilege which the buyer may have under any other law or instrument. The manufacturer or dealer shall not require the buyer to waive his rights under this act and any such waiver shall be deemed contrary to public policy and shall be unenforceable and void.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974



Section 125.996 Treble damages.

Sec. 6.

A manufacturer or dealer who knows or should have known that an alleged defect is covered by the warranty provided by this act and who wilfully or by gross negligence refuses or fails to take appropriate corrective action may be liable for treble damages.

History: 1974, Act 288, Imd. Eff. Oct. 14, 1974






Act 243 of 1959 TRAILER COACH PARKS (125.1001 - 125.1097)

Section 125.1001-125.1034 Repealed. 1976, Act 419, Eff. July 12, 1978.



Section 125.1035 Trailer coach parks; location in more than one municipality.

Sec. 35.

If a trailer coach park is located in more than one municipality, then it shall be considered to be a separate park for each of the municipalities in which it is located, except that all requirements pertaining to physical arrangement and provision of facilities shall be the same as though for a single park. Any license fees and monthly taxes accruing to municipalities under the provisions of this act shall be paid to each municipality on the basis of the number of trailer coach sites in each municipality and the number of occupied trailer coaches on sites in each municipality.

History: 1959, Act 243, Eff. Mar. 19, 1960



Section 125.1036 Repealed. 1970, Act 172, Imd. Eff. Jan. 1, 1971.



Section 125.1041 Specific tax; collection; exception; late payment penalty.

Sec. 41.

(1) Each licensee shall collect and remit a specific tax of $3.00 per month, or major fraction thereof, per occupied trailer coach, which shall be a tax upon the owners or occupants of each occupied trailer coach, including trailer coaches licensed under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, notwithstanding any provision of the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, to the contrary, occupying space within the trailer coach park. The specific tax shall be in lieu of any property tax levied upon the trailer coach pursuant to the provisions of the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, upon or on account of the trailer while located in the trailer coach park. The licensee of a trailer coach park shall not collect a monthly tax for any space occupied by a trailer coach accompanied by an automobile when the trailer coach and automobile bear license plates issued by any state other than this state for an accumulated period not to exceed 90 days in any 12-month period, if all the occupants of the trailer coach with accompanying automobiles are tourists or vacationers. When 1 or more persons occupying a trailer coach bearing a foreign license are employed or are conducting any manner of business or furnishing any service for gain within this state, there shall be no exemption from the specific tax under this act.

(2) If a licensee does not remit the specific tax by the date required under section 43, the licensee shall pay a late payment penalty of 3% of the unpaid balance. Interest shall accrue on the unpaid balance at a rate of 1% per month and the licensee shall be liable for a civil fine of not more than $10.00 per occupied trailer coach for each month the licensee does not remit the specific tax authorized under this section.

History: 1959, Act 243, Eff. Mar. 19, 1960 ;-- Am. 2008, Act 5, Imd. Eff. Feb. 7, 2008



Section 125.1042 Trailer coach parks; disbursement of tax revenue.

Sec. 42.

The treasurer of the municipality, in which a trailer coach park is located, shall accept and verify the monthly reports from licensees and collect and disburse the monthly tax payments as provided in this act. The municipal treasurer shall issue a receipt in triplicate for all money collected under this act, the original receipt to be given to the licensee, the duplicate to be retained by the treasurer for municipal records, and the triplicate, together with 50 cents per trailer coach shall be transmitted to the county treasurer, who shall issue a receipt for the amount received and credit the proceeds to the county general fund. The municipal treasurer shall credit the municipal general fund with 50 cents per trailer coach located within the municipality. For taxes transmitted after June 30, 1994, the municipal treasurer shall transmit $2.00 for each trailer coach parked in the municipality to the state treasury for credit to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

History: 1959, Act 243, Eff. Mar. 19, 1960 ;-- Am. 1994, Act 365, Imd. Eff. Dec. 27, 1994



Section 125.1043 Trailer coach parks; tax, remittance; reimbursement of licensee.

Sec. 43.

All remittances of monthly taxes shall be made by the licensee on or before the fifth day of each month for the preceding month. Nothing in this act shall prohibit any licensee from reimbursing himself for the amount of each specific tax which he is obligated to collect and remit by adding to his charges for each parking space in his trailer coach park an amount equal to the specific tax levied hereunder.

History: 1959, Act 243, Eff. Mar. 19, 1960



Section 125.1051-125.1097 Repealed. 1970, Act 172, Eff. Jan. 1, 1971;—1976, Act 419, Eff. July 12, 1978.






Act 419 of 1976 MOBILE HOME COMMISSION (125.1101 - 125.1147)



Act 116 of 1963 ECONOMIC EXPANSION (125.1201 - 125.1208)

Section 125.1201 Economic expansion department; organization, subject to approval of governor.

Sec. 1.

There is created a department of state government to be known as the department of economic expansion, consisting of the executive director of economic expansion as head of the department, a deputy executive director of economic expansion if appointed, such departmental divisions as the executive director establishes, and such other employees as are hereinafter provided for. The organization of the department is subject to the approval of the governor.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1202 Executive director; deputy executive director; appointment.

Sec. 2.

The governor shall appoint, with the advise and consent of the senate, an executive director of economic expansion who shall serve at the pleasure of the governor. The executive director may appoint a deputy executive director of economic expansion.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1203 Economic development department; transfer of records, files, property.

Sec. 3.

The records, files and property of the department of economic development are transferred to the department of economic expansion. Wherever reference is made in the laws of this state to the department of economic development or the commission of economic development, such reference shall be deemed to mean the department of economic expansion and wherever reference is made in the laws of this state to the chairman of the commission of economic development, such reference shall be deemed to mean the executive director of the department of economic expansion.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1204 Economic expansion program; activities.

Sec. 4.

The executive director shall plan and direct the carrying out of an economic expansion program for the state, except as to planning functions transferred to the executive office of the governor by Act No. 380 of the Public Acts of 1965, as amended, being sections 16.101 to 16.608 of the Compiled Laws of 1948. The program shall aid the creation of new job opportunities, encourage the expansion, development and diversification of industry, commerce and agriculture and the bringing of new industry to this state, and create an atmosphere in which the businesses of the state may prosper and its citizens may enjoy the benefits of a growing economy. The program shall include, but not be restricted to, the following activities:

(a) Investigation and study of conditions affecting the economy of the state, technical studies and statistical research and surveys necessary or useful for the expansion of the economy, and collection and dissemination of such information as may be beneficial to public and private organizations.

(b) Encouragement of scientific research, and the development of new and more extensive use of forest, mineral and other resources, through the universities and colleges of the state, and other public and private agencies.

(c) Conducting research and recommendations of programs necessary to provide training for vocational skills needed to take full advantage of the state's human resources.

(d) Recommendations to the governor and the legislature, for the study and improvement of conditions, and for the elimination of restrictions, trade barriers and burdens imposed by law or otherwise, which may adversely affect or retard the legitimate development and expansion of industry, commerce or agriculture.

(e) Study and advice to the governor, the legislature, industry and interested organizations and associations as to means and methods of providing financing for economic expansion in the state.

(f) Promotion and encouragement of the expansion and development of markets in domestic and international trade for products of the state.

(g) Publicizing of the material, economic and cultural advantages of the state which make it a desirable place for business and residence.

(h) Advise and cooperate with, regional, county, municipal and other local planning agencies within the state, for the purpose of encouraging cultural, economic and physical self-improvement of the communities and coordination of state and local planning under direction of the governor.

(i) Confer and cooperate with the executive, legislative and planning authorities of the United States and neighboring states, and of the counties and municipalities of such neighboring states, for the purpose of bringing about coordination between the development of such neighboring states, counties and municipalities, and the development of this state under direction of the governor.

(j) To conduct research and make recommendations to the governor for the general purpose of guiding and accomplishing a coordinated and efficient development of the state in accordance with present and future needs and to best utilize the state's natural, material and human resources. Upon direction of the governor the department shall utilize and coordinate the research facilities of state departments and institutions in the interest of Michigan's economic and other development.

History: 1963, Act 116, Imd. Eff. May 10, 1963 ;-- Am. 1967, Act 88, Eff. Nov. 2, 1967



Section 125.1205 Economic expansion department; powers.

Sec. 5.

The department of economic expansion, in addition to its other powers and duties, may:

(a) Accept, with legislative approval, grants of funds made by the United States or any department or agency thereof or other public or private agency or individual in this state or other states.

(b) Enter into contracts with boards, commissions and agencies, both public and private, and with individuals to carry out the purposes of this act.

(c) Succeed to the rights and carry out the obligations of this state with respect to existing contracts executed on behalf of the state by the department of economic development and execute necessary amendments thereto with the power to carry out the obligations set forth in such amendments.

(d) Act as the state's official liaison agency with federal agencies concerned with economic development and public works programs.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1206 Economic expansion department; acceptance of grants; transfer of records, files, property, and employees of department of administration.

Sec. 6.

Upon the request of the governing body of any city, village, county, township or regional planning district, the department of economic expansion may apply for and accept grants without further legislative approval from the federal government for planning assistance for the local units of government, which includes but is not limited to surveys, land use studies, urban renewal plans, technical services and other planning work. State costs shall be reimbursed to the state by the local units of government. The department may accept and expend grants from the federal government and other public or private sources, contract with reference thereto, and enter into other contracts and exercise all other powers necessary to carry out the purposes of this section. The records, files and property of the department of administration relating to this power are transferred to the department of economic expansion. Employees of the department of administration as designated by the state controller are transferred to the department of economic expansion on the effective date of this act retaining their civil service classifications without further examination or qualification. Such employees shall perform such duties as may be assigned to them by the executive director.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1207 Economic expansion council; members, appointment, term, chairman, officers, quorum, committees, report, compensation, expenses.

Sec. 7.

There is created an agency of the state to be known as the economic expansion council consisting of 25 members including the executive director of the department of economic expansion as an ex-officio member. The governor shall appoint the other members of the council for terms of office coterminous with that of the governor and until their successors are appointed. The governor shall appoint the chairman of the council who shall serve at the pleasure of the governor. The council shall elect such other officers it deems necessary, determine their terms of office and shall adopt such other rules and regulations necessary to govern its procedure and business. The council shall meet at the call of the governor or the chairman. Ten members constitute a quorum. The chairman may appoint, with the approval of the governor, such committees, including an executive committee, as may be necessary to carry out the duties of the council. The membership of the committees, except the executive committee, is not restricted to members of the council. The council shall advise the governor and the department of economic expansion in the areas in which the department is granted authority under section 4. The council shall be responsible to the governor and shall make an annual report to him and the legislature concerning the activities of the council. Members of the council shall serve without compensation but shall be entitled to reasonable and necessary expenses incurred in the discharge of their duties.

History: 1963, Act 116, Imd. Eff. May 10, 1963



Section 125.1208 Repeal.

Sec. 8.

Act No. 302 of the Public Acts of 1947, as amended, being sections 125.1 to 125.8 of the Compiled Laws of 1948, and section 17 of Act No. 51 of the First Extra Session of 1948, as added by Act No. 110 of the Public Acts of 1960, being section 18.17 of the Compiled Laws of 1948, are repealed.

History: 1963, Act 116, Imd. Eff. May 10, 1963






E.R.O. No. 1972-1 EXECUTIVE REORGANIZATION ORDER (125.1211 - 125.1211)

Section 125.1211 Office of community planning; transfer.

WHEREAS, certain powers, duties and functions of the Office of Economic Expansion enumerated in Section 125.1204(h), (i), and (j) of the Compiled Laws of 1948 were transferred to the Executive Office by Act 11, Public Acts of 1967, Extra Session; and

WHEREAS, an Office of Community Planning was retained in the Department of Commerce to perform assistance functions pertaining to community planning; and

WHEREAS, it is deemed that this function will operate in a more coordinated manner if such function is administered in concert with planning activities statutorially assigned to the Executive Office; and

WHEREAS, it is recognized that in the interests of economy, efficiency and good government it is necessary from time to time to effectuate changes in the organization of the Executive branch of government.

THEREFORE, I, WILLIAM G. MILLIKEN, Governor of the State of Michigan, by virtue of the power vested in me by Article V, Section 2, of the Constitution of 1963, do hereby order and direct that:

1. The Office of Community Planning, Department of Commerce, be transferred to the Bureau of Programs and Budget, within the Executive Office of the Governor.

2. All powers, duties, functions, and responsibilities now performed by the Office of Community Planning by virtue of federal and/or gubernatorial designation also be transferred to the Bureau of Programs and Budget, within the Executive Office of the Governor.

3. All records, property, personnel and unexpended balance of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Office of Community Planning are transferred to the Bureau of Programs and Budget, within the Executive Office of the Governor.

4. In fulfillment of the requirements of Article V, Section 2, of the Michigan Constitution, the provisions of this Order shall become effective March 15, 1972.

History: 1972, E.R.O. No. 1972-1, Eff. Mar. 15, 1972






Act 165 of 1975 DIVISION OF MINORITY BUSINESS ENTERPRISE (125.1221 - 125.1225)

Section 125.1221 Division of minority business enterprise; creation.

Sec. 1.

A division of minority business enterprise is created within the office of economic expansion, department of commerce.

History: 1975, Act 165, Imd. Eff. July 15, 1975



Section 125.1222 Definitions.

Sec. 2.

As used in this act:

(a) “Division” means the division of minority business enterprise.

(b) “Department” means the department of commerce.

(c) “Minority business enterprise” means a business enterprise that is owned or controlled solely by 1 or more socially or economically disadvantaged persons. The disadvantage may arise from cultural, racial, chronic economic circumstances or background, or other similar cause.

History: 1975, Act 165, Imd. Eff. July 15, 1975



Section 125.1223 Director as head of division; appointment.

Sec. 3.

The head of the division is the director and shall be appointed by the director of the office of economic expansion.

History: 1975, Act 165, Imd. Eff. July 15, 1975



Section 125.1224 Powers and duties of division.

Sec. 4.

The division shall:

(a) Provide technical, managerial, and counseling services and assistance to minority business enterprises.

(b) With the participation of other state departments and agencies as appropriate, develop comprehensive plans and specific program goals for a minority business enterprise program; establish regular performance monitoring and reporting systems to assure that the goals are being achieved; and evaluate the impact of federal and state support in achieving the objectives established by the division.

(c) Implement state policy in support of minority business enterprise development and coordinate the plans, programs, and operations of state government which affect or may contribute to the establishment, preservation, and strengthening of minority business enterprise.

(d) Coordinate, make application for, and administer federal funding grants from the United States office of minority business enterprise and other federal agencies where applicable.

(e) Promote the mobilization of activities and resources of state agencies and local governments, business and trade associations, universities, foundations, professional organizations, and volunteer and other groups toward the growth of minority business enterprises, and facilitate the coordination of the efforts of these groups with those of other state departments and agencies.

(f) Establish a center for the development, collection, and dissemination of information that will be helpful to persons and organizations throughout the state in undertaking or promoting the establishment and successful operation of minority business enterprise.

(g) Assist in experimental and demonstration projects, and defray all or part of the cost of such projects, designed to overcome the special problems of minority business enterprises.

(h) Conduct coordinated reviews of all proposed state training and technical assistance activities in direct support of the minority business enterprise program to insure consistency with program goals and to preclude duplication of effort of other state agencies with overlapping jurisdictions.

(i) Recommend appropriate legislative or executive actions to enhance minority business opportunities in this state.

(j) Assist minority businesses in obtaining governmental or commercial financing for business expansion, establishment of new businesses, or industrial development projects.

(k) Provide services to promote the organization of local development corporations for rural development and assist minority businessmen in agrarian endeavors.

(l) Assist the director of the department of commerce to organize a representative statewide minority business advisory council to service the division of minority business enterprise. The council shall consist of 7 members. The governor shall appoint the council with the advice and consent of the senate. Except as otherwise provided by law, members of the council shall serve without compensation but shall be entitled to reasonable and necessary expenses incurred in the discharge of their duties. The term of office of the council shall be at the pleasure of the governor.

(m) Assist minority businesses to promote reciprocal foreign trade and investment.

(n) Assist minority businessmen in business contract procurement from governmental and private commercial sources.

(o) Employ accounting and managerial counselors and establish a statewide toll free telephone line to give minority businessmen throughout Michigan access to these counselors.

(p) Provide a program effort to ensure participation of veterans in Michigan minority business enterprise activities.

History: 1975, Act 165, Imd. Eff. July 15, 1975



Section 125.1225 Operating funds; appropriation.

Sec. 5.

The legislature shall make an annual appropriation of operating funds to the division to be included in the budget for the department.

History: 1975, Act 165, Imd. Eff. July 15, 1975






Act 46 of 1966 COUNTY OR REGIONAL ECONOMIC DEVELOPMENT COMMISSION (125.1231 - 125.1237)

Section 125.1231 County economic development commission; creation, membership.

Sec. 1.

The board of supervisors of any county may create a county economic development commission, as a separate agency or by designation of an existing county board, commission, department or agency, as the county economic development commission. The boards of supervisors of 2 or more contiguous counties may create a regional economic development commission. Economic development commissions created under this act shall consist of not less than 3 nor more than 35 members with such powers and duties as are herein prescribed. Membership of a regional commission shall be apportioned according to the population of the respective member counties. County economic development commissions heretofore established by county boards of supervisors are validated as commissions established under this act.

History: 1966, Act 46, Imd. Eff. June 2, 1966 ;-- Am. 1969, Act 102, Imd. Eff. July 24, 1969



Section 125.1232 County economic development commission; rules and regulations; compensation.

Sec. 2.

The commission shall be deemed to be an agency of the county or region. The board or boards of supervisors may make such rules and regulations in respect to the commission as it deems advisable. The commissioners, in administering the activities of the commission, may adopt such further rules and regulations as they deem advisable. The compensation of the commissioners for carrying out the duties and responsibilities imposed hereunder, shall be fixed by the board or boards of supervisors.

History: 1966, Act 46, Imd. Eff. June 2, 1966



Section 125.1233 County economic development commission; appointment of employees.

Sec. 3.

The commission shall appoint such employees as they deem necessary to carry out the provisions hereof, subject to civil service regulations in counties having adopted a civil service system.

History: 1966, Act 46, Imd. Eff. June 2, 1966



Section 125.1234 County economic development commission; expenses; provision by board of supervisors.

Sec. 4.

The board or boards of supervisors shall provide each year in its annual budget for the expenses of the commission.

History: 1966, Act 46, Imd. Eff. June 2, 1966



Section 125.1235 Economic development and expansion program; activities.

Sec. 5.

The commission shall plan and direct the carrying out of an economic development and expansion program for the county or region. The program shall include, but not be restricted to, the following activities:

(a) Investigation and study of conditions affecting the economy of the area, technical studies and statistical research and surveys necessary or useful for the expansion of the economy, and the collection and dissemination of such information.

(b) Recommendations to the board or boards of supervisors for the study and elimination of restrictions, barriers and burdens imposed by law or otherwise, which may adversely affect or retard the development and expansion of area industry, commerce or agriculture.

(c) Study and advise the board or boards of supervisors, industry and interested organizations and associations as to means and methods of providing financing for economic expansion in the county or region.

(d) Promotion and encouragement of the expansion and development of markets for products of the county or region.

(e) Publicizing of the material, economic and cultural advantages of the county or region.

(f) Conduct research and make recommendations to the board or boards of supervisors for the general purpose of guiding and accomplishing a coordinated and efficient development of the county or region in accordance with present and future needs and to best utilize the county's or region's resources.

History: 1966, Act 46, Imd. Eff. June 2, 1966



Section 125.1236 County economic development commission; additional powers and duties.

Sec. 6.

The commission, in addition to its other powers and duties, may:

(a) Accept, with the approval of the board or boards of supervisors, grants of funds made by the state, the United States, or any department or agency thereof, or other public or private agency or individual.

(b) Enter into contracts with boards, commissions and agencies, both public and private, and with individuals to carry out the purposes of this act.

(c) Act as the county's or region's official liaison agency with state and federal agencies concerned with economic development programs.

History: 1966, Act 46, Imd. Eff. June 2, 1966



Section 125.1237 Applications for state or federal grants; acceptance, expenditures.

Sec. 7.

Upon the request of the governing body of any city, village or township located within the county or region, the commission may apply for and accept grants from the state or the federal government for assistance for the local units of government, which includes but is not limited to surveys, land use studies, urban renewal plans and technical services. County costs shall be reimbursed to the county or counties by the local units of government. The commission may accept and expend grants from the state and the federal government and other public or private sources, contract with reference thereto, and enter into other contracts and exercise all other powers necessary to carry out the purpose of this act.

History: 1966, Act 46, Imd. Eff. June 2, 1966






Act 62 of 1963 INDUSTRIAL DEVELOPMENT REVENUE BOND ACT OF 1963 (125.1251 - 125.1267)

Section 125.1251 Legislative determination; short title.

Sec. 1.

(1) It is determined that there exists in this state the continuing need for programs to alleviate and prevent conditions of unemployment, to assist and retain local industries, including employee-owned corporations, to meet growing competition for new industries, and to strengthen and revitalize the economy in general. It is further determined that in order to achieve these purposes, industries, including employee-owned corporations, need flexible forms of financing, including the ability to refund outstanding bonds in advance of redemption or maturity. It is further determined that the authority and powers conferred by this act constitute such a necessary program and serve a valid public purpose.

(2) This act shall be known and may be cited as the “industrial development revenue bond act of 1963”.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1978, Act 229, Imd. Eff. June 14, 1978 ;-- Am. 1985, Act 153, Imd. Eff. Nov. 12, 1985



Section 125.1252 Definitions.

Sec. 2.

As used in this act:

(a) “Industrial building” means a building or structure suitable for, and intended for or incidental to, use as a factory, mill, shop, processing plant, assembly plant, fabricating plant, warehouse, research and development facility, an engineering, architectural, or design facility, or a tourist and resort facility.

(b) “Municipality” means a county, city, incorporated village, township, or port district.

(c) “Governing body” means the board, by whatever name known, charged with governing the municipality.

(d) “Industrial machinery and equipment” means such machinery and equipment, including water and air pollution control equipment and solid waste disposal facilities, other than vehicular equipment, as shall be necessary, suitable, intended for, or incidental to the use to which the industrial building in or near which the machinery or equipment shall be situated is to be put.

(e) “Water and air pollution control equipment” means buildings, plants, structures, equipment, or facilities and their appurtenances, together with lands or interest in lands therefor or a portion thereof, for the purpose of controlling, eliminating, recovering, removing, reducing, dispersing, treating, or neutralizing atmospheric or water pollutants, including liquid, gaseous, or solid substances or discharges or radiation, or cooling the temperature of any of the foregoing, or any liquid, gas, or solid, resulting from any of the following: (i) Any process of industry, manufacture, trade, or business. (ii) The development, processing, or recovery of any natural resources. (iii) The operation of any public utility, any of which may pollute or may tend to pollute or affect the water or air of or adjacent to the state. “Water and air pollution control equipment” includes buildings, plants, structures, facilities, and equipment and their appurtenances, together with lands or interest in lands therefor or a portion thereof, used or to be used as a change in manufacturing, production, generation, transmission, or distribution process to prevent, reduce, recover, remove, disperse, neutralize, control, or eliminate air or water pollution. The term includes any and all buildings, plants, structures, equipment, or facilities and their appurtenances, together with lands or interest in lands therefor or a portion thereof, which qualify as air or water pollution control facilities under section 103(c)(4) of the federal internal revenue code.

(f) “Public utility” means a person, firm, or corporation engaged in the manufacture, production, generation, or distribution of electricity, steam heat, gas, or any combination thereof, for sale to the public.

(g) “Solid waste disposal facilities” means buildings, plants, structures, equipment, or facilities and their appurtenances, together with lands or interest in lands therefor or a portion thereof, for the purpose of treating, shredding, compression, high temperature incineration, pyrolization, separation, or any other technology for recovery, transporting, storing, or the final placement and disposal of solid wastes resulting from any of the following: (i) Any process of industry, manufacture, trade, or business. (ii) The development, processing, or recovery of any natural resources. (iii) The operation of any public utility. “Solid waste disposal facilities” includes any and all buildings, plants, structures, equipment, or facilities and their appurtenances, together with lands or interest in lands therefor or a portion thereof, which qualify as solid waste disposal facilities under section 103(c)(4) of the federal internal revenue code.

(h) “Pollution control facilities” means water and air pollution control equipment and solid waste disposal facilities or any of them.

(i) “Employee-owned corporation” means an employee-owned corporation as defined by the employee-owned corporation act.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1968, Act 200, Imd. Eff. June 22, 1968 ;-- Am. 1970, Act 8, Imd. Eff. Mar. 24, 1970 ;-- Am. 1972, Act 75, Imd. Eff. Mar. 9, 1972 ;-- Am. 1973, Act 172, Imd. Eff. Dec. 21, 1973 ;-- Am. 1985, Act 153, Imd. Eff. Nov. 12, 1985



Section 125.1253 Powers of municipality generally.

Sec. 3.

A municipality may:

(a) Construct, acquire by gift or purchase, reconstruct, improve, maintain or repair industrial buildings within or without the municipality, acquire sites for those activities and enlarge or remodel industrial buildings.

(b) Acquire by gift or purchase industrial machinery and equipment, but only in conjunction with a project whereby the municipality will construct, acquire by gift or purchase, reconstruct, improve or remodel the industrial building in or near which the industrial machinery or equipment will be located.

(c) Issue revenue bonds to finance the costs of the acquisition, purchase, construction, reconstruction or remodeling of industrial buildings, the acquisition and improvement of sites, the acquisition of industrial machinery and equipment, and the refunding of bonds issued pursuant to this act.

(d) Enter into lease or lease purchase agreements with any person, firm or corporation for the use of the industrial building, the site therefor and industrial machinery and equipment. The agreement shall provide that the rents to be charged for the use shall be fixed and revised from time to time so as to produce income and revenues sufficient to pay promptly when due the interest upon and the principal of all bonds issued payable therefrom after provision has been made for the payment of operation and maintenance costs. Whenever such agreement shall relate to industrial machinery or equipment, it shall specify that the machinery or equipment shall remain in or near the industrial building until provision has been made for the retirement in full of all bonds issued therefor unless the industrial machinery and equipment is replaced without cost to the municipality with similar machinery and equipment of equivalent value and utility.

(e) Mortgage the industrial building, the site, and any industrial machinery and equipment in favor of the holders of the bonds issued therefor.

(f) Sell and convey the industrial building, the site, and any industrial machinery and equipment, including without limitation the sale and conveyance thereof subject to a mortgage, for a price and at a time which the governing body may determine, but a sale or conveyance shall not be made in a manner that would impair the rights or interests of the holders of bonds issued payable from the rentals of the building, site, machinery or equipment.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1972, Act 75, Imd. Eff. Mar. 9, 1972 ;-- Am. 1978, Act 229, Imd. Eff. June 14, 1978



Section 125.1253a Programs of water and air pollution control for industries and public utilities; water and air pollution control equipment; powers of municipality.

Sec. 3a.

There exists in this state the continuing need for programs of water and air pollution control and solid waste disposal facilities for industries and public utilities in order to protect the public health, safety, and welfare of the residents of the state, and it is necessary to promote and encourage the acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving, repairing, operation, and maintenance of adequate and proper water and air pollution control equipment and solid waste disposal facilities for industrial buildings and the facilities of public utilities now or hereafter located in this state. The authority and powers conferred by this act, including the powers conferred with respect to the acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving, repairing, operation, and maintenance of pollution control facilities and the financing thereof whether by purchase, sale, lease, or otherwise, including pollution control facilities heretofore acquired, under construction, placed in operation, or completed by any person, firm, corporation, or public utility, and the issuance of bonds for the purpose of refunding outstanding bonds, constitutes such a necessary program and serves a valid public purpose. A municipality may do any or all of the following:

(a) Construct, acquire by gift or purchase, reconstruct, improve, enlarge, maintain, remodel, repair, or operate and maintain any pollution control facilities or portion thereof within or without the municipality whether the pollution control facilities have been or are operating, are under construction, or are completed. The interest of the municipality in the pollution control facilities leased or sold to a public utility may be subject or may be made subject to a mortgage, lien, security interest, or encumbrance given or made by a public utility from which the municipality acquired its interest or which, under an agreement made pursuant to subdivision (c), has or may acquire an interest in the pollution control facilities.

(b) Issue revenue bonds under, subject to, and in accordance with this act to finance, in whole or in part, the costs of acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving, or repair of pollution control facilities referred to in subdivision (a), or to refund outstanding bonds, or partly to finance, in whole or in part, the costs of acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving or repair of pollution control facilities referred to in subdivision (a) and partly to refund outstanding bonds. The revenue bonds may be issued by a municipality to finance the costs of the acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving, or repair of pollution control facilities located or to be located in 1 or more places within or without the municipality issuing the revenue bonds. Revenue bonds issued pursuant to this section may be issued solely for the acquisition, purchase, construction, reconstruction, enlarging, remodeling, improving, or repair of pollution control facilities referred to in subdivision (a), notwithstanding that the municipality does not own or propose to own the industrial buildings or public utility facilities, including lands or interests in lands therefor in or near to which the pollution control facilities are or are to be located.

(c) Enter into a lease, lease-purchase agreement, or installment sales contract with any person, firm, corporation, or public utility for the use or sale of pollution control facilities referred to in subdivision (a). The agreement shall provide that the rents to be charged for the use or the sums to be paid under the installment sales contract shall be fixed so as to produce income and revenues therefrom sufficient to pay promptly when due the interest upon and the principal of all bonds issued payable therefrom after provision has been made for the payment of operation and maintenance costs, if the costs of operation and maintenance are required to be paid under the agreement by the municipality. An agreement may provide for conveyance of the pollution control facilities to the lessee or purchaser under the agreement after provision has been made for the retirement in full of all bonds issued therefor under terms and conditions provided in the agreement or, with respect to pollution control facilities leased or sold to a public utility, at any time where the obligation of the lessee or purchaser to make the payments prescribed by the preceding sentence of this subdivision shall remain fixed as therein provided notwithstanding the conveyance. The agreement shall specify that the pollution control facilities shall remain in or near the industrial building or plant or facility of the person, firm, corporation, or public utility until provision has been made for the retirement in full of all bonds issued therefor unless the pollution control facilities are conveyed by the municipality as authorized by this subdivision or are replaced without cost to the municipality with machinery and equipment of at least equivalent value or utility. Where the pollution control facilities are sold pursuant to an installment sales contract, the terms “lease,”“leased,”“lessee,” or words of similar import used in this act shall be construed respectively to mean “installment sales contract,”“sold,”“purchaser,” or words of similar import as the context may require, and the term “rent” or words of similar import as used in this act shall be construed to mean “purchase installments” or words of similar import as the context may require.

(d) Mortgage or create security interest in any pollution control facilities referred to in subdivision (a), or in any lease, lease-purchase agreement, or installment sales contract referred to in subdivision (c), or in the rents, revenues, or sums to be paid thereunder, in favor of the holders of the revenue bonds issued therefor. A mortgage or security interest in pollution control facilities leased or sold to a public utility may be subject, or may be made subject, to a mortgage, lien, security interest, or encumbrance to which the interest of the municipality may be subject to pursuant to the provisions of subdivision (a) or to a future mortgage, lien, security interest, or other encumbrance which may be created in any pollution control facilities by the lessee or purchaser.

(e) Sell and convey the pollution control facilities referred to in subdivision (a) owned by the municipality, including without limitation the sale and conveyance thereof subject to a mortgage or security interest referred to in subdivision (d) for such price and at such time as the governing body may determine. A sale or conveyance shall not be made in any manner as to impair the rights or interests of the holders of any revenue bonds previously issued therefor or the rights or interests of any lessee or the purchaser thereof under any agreement with the municipality for the lease or purchase thereof.

History: Add. 1972, Act 75, Imd. Eff. Mar. 9, 1972 ;-- Am. 1973, Act 7, Imd. Eff. Apr. 4, 1973 ;-- Am. 1973, Act 172, Imd. Eff. Dec. 31, 1973 ;-- Am. 1978, Act 229, Imd. Eff. June 14, 1978



Section 125.1254 Bonds; purpose; issuance; serial or term bonds; interest; form of bonds and coupons; execution; payment; tax exemption; debt limitation inapplicable; registration; applicability of other acts.

Sec. 4.

(1) For the purpose of defraying the cost of the industrial building, the site for the building, and industrial machinery and equipment, a municipality may borrow money and issue its negotiable bonds for that purpose. The bonds shall be serial bonds or term bonds or a combination of these and if serial bonds they shall be payable either semiannually or annually with the first maturity date not more than 5 years from the date of issuance. The last maturity date of the bonds, whether term or serial, shall be not more than 40 years from the date of issuance. A maturity date shall not fall due after the estimated period of usefulness of the industrial building, or, if the industrial machinery and equipment represent more than 2/3 of the total cost of the project, after the average estimated period of usefulness of said industrial machinery and equipment. The bonds shall bear a rate of interest as specified therein not to exceed the maximum rate permitted by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, payable semiannually, except that the first coupon may be for any number of months not exceeding 10. The bonds and coupons shall be substantially in the form provided in the authorizing resolution and shall be executed in the manner prescribed in this act, which as to coupons may be by facsimile signature. The bonds and coupons shall be payable in lawful money of the United States, and shall be exempt from taxation by this state or by any taxing authority within this state. The principal and interest of the bonds shall be payable from the net revenues derived from the industrial building and site and industrial machinery and equipment, from the proceeds of the sale of bonds issued to refund outstanding bonds, from the investment earnings of the proceeds, or from any combination of these sources. A bond or coupon issued pursuant to this act shall not be a general obligation of the issuer nor constitute a debt of the issuer within the meaning of the constitutional or statutory limitation. Bonds may be made registerable as to principal or principal and interest under terms and conditions as may be determined by the governing body of the municipality.

(2) Bonds issued under this act are not subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(3) Bonds and notes issued under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1967, Act 48, Imd. Eff. June 14, 1967 ;-- Am. 1973, Act 64, Imd. Eff. July 23, 1973 ;-- Am. 1978, Act 229, Imd. Eff. June 14, 1978 ;-- Am. 2002, Act 297, Imd. Eff. May 9, 2002
Admin Rule: R 18.301 et seq. and R 125.1001 et seq. of the Michigan Administrative Code.



Section 125.1255 Resolution authorizing issuance of bonds; contents.

Sec. 5.

(1) Any resolution authorizing the issuance of bonds under this act may contain covenants as to

(a) The use and disposition of the rentals received under the agreement, including the creation and maintenance of reserves.

(b) The issuance of other or additional bonds payable from the income and revenues from the industrial building and site and any industrial machinery and equipment.

(c) The maintenance and repair costs of the industrial building and site and any industrial machinery and equipment, which costs may be assumed by the lessee, person, firm or corporation, in which event no provision need be made for rental payments to meet said costs.

(d) The insurance to be carried thereon and the use and disposition of insurance moneys.

(e) The terms and conditions upon which the holder of the bonds, or any portion thereof or any trustees therefor, shall be entitled to the appointment of a receiver by the circuit court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial building and site and any industrial machinery and equipment and lease and maintain it, prescribe rentals and collect, receive and apply all income and revenues thereafter arising therefrom in the same manner and to the same extent as the municipality might do.

(2) Any resolution authorizing the issuance of bonds under this act may provide that the principal of and interest on any bonds issued shall be secured by a mortgage or deed of trust covering the industrial building and site and any industrial machinery and equipment for which the bonds are issued and may include any additions, improvements or extensions thereafter made. The mortgage or deed of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution authorizing the bonds but not inconsistent with this act and shall be executed in the manner provided in the resolution. The resolution may provide for the appointment of 1 or more trustees for bondholders, and any such trustee may be an individual or corporation domiciled or located within or without the state and may be given appropriate powers whether with or without the execution of a mortgage or deed of trust covering the industrial building or site or industrial machinery and equipment.

(3) The provisions of this act and any resolution and any mortgage or deed of trust shall continue in effect until the principal of and the interest on the bonds has been fully paid and the duties of the municipality and its governing body and officers under this act and any resolution and any mortgage or deed of trust shall be enforceable by any bondholder by mandamus, foreclosure of the mortgage or deed of trust or other appropriate action in any court of competent jurisdiction.

(4) The resolution authorizing the bond shall provide that the bonds shall contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(5) Any resolution authorizing the issuance of bonds under this act shall not be effective until publication once in a newspaper of general circulation within the municipality.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1967, Act 48, Imd. Eff. June 14, 1967



Section 125.1256 Redemption of bonds.

Sec. 6.

The bonds may provide that they may be called for redemption prior to the maturity date, on interest payment dates not earlier than 1 year from the date of issuance of the bonds, at a price and under conditions fixed by the governing body before issuing the bonds.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966



Section 125.1257 Default; receiver.

Sec. 7.

If there is any default in the payment of principal of or interest on any bond issued hereunder, any circuit court having jurisdiction of the action may appoint a receiver to administer the industrial building and site and any industrial machinery and equipment on behalf of the municipality, with power to charge and collect rents sufficient to provide for the payment of any bonds outstanding, and for the payment of operating expenses and to apply the income and revenue in conformity with this act and the resolution made hereunder.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966



Section 125.1258 Repealed. 1966, Act 340, Imd. Eff. Sept. 21, 1966.



Section 125.1259 Additional bonds; refunding bonds.

Sec. 9.

(1) If the governing body finds that the bonds originally authorized will be insufficient to accomplish the purpose desired, additional bonds, only in the amount necessary to complete the project as originally approved, may be authorized and issued in the same manner as the original bonds. Additional bonds may be issued to defray the cost of 1 or more of the following:

(a) An item of cost contained in section 10.

(b) Interest that has accrued, may accrue, or has been paid during the construction period of the project and for 6 months after the construction period on money borrowed or that is estimated to be borrowed pursuant to this act.

(c) Interest on previously issued bonds.

(2) At the time of issuing additional bonds, the governing body may provide that the additional bonds for additions, extensions, and permanent improvements, be placed in escrow and negotiated from time to time as the proceeds for those purposes are necessary. When negotiated, bonds placed in escrow shall have equal standing with bonds of the same issue.

(3) The municipality may issue bonds at any time to refund, in whole or in part, outstanding bonds issued pursuant to this act, including the payment of interest accrued, or to accrue, to the earliest or any subsequent date of redemption, purchase, or maturity of the bonds, redemption premium, if any, and any commission, service fees, and other expenses necessary to be paid in connection therewith, whether the bonds to be refunded have matured or are redeemable or shall thereafter mature or become redeemable. If considered advisable by the municipality, the municipality may issue bonds partly to refund outstanding bonds and partly for any other purpose contemplated by this act. Bonds issued to refund outstanding bonds may be issued in a principal amount greater than, the same as, or lesser than the principal amount of the bonds to be refunded, and may bear interest rates that are higher than, the same as, or lower than the interest rates of the bonds to be refunded. The interest rates, however, shall not exceed the maximum rate of interest permitted by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) The principal, interest, and redemption premiums, if any, on bonds issued by a municipality pursuant to this section to refund outstanding bonds shall be payable from 1 or more of the following:

(a) The net revenues derived from the facilities constructed, acquired, reconstructed, remodeled, or repaired with the proceeds of the bonds to be refunded.

(b) The proceeds of the refunding bonds.

(c) Investment earnings on the proceeds of the refunding bonds.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1978, Act 229, Imd. Eff. June 14, 1978 ;-- Am. 1980, Act 90, Imd. Eff. Apr. 16, 1980 ;-- Am. 2002, Act 297, Imd. Eff. May 9, 2002



Section 125.1260 Cost of project.

Sec. 10.

In determining the cost of the project, the governing body may include all cost and estimated cost of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this act.

History: 1963, Act 62, Imd. Eff. May 8, 1963



Section 125.1261 Taxation of lessee; liens; recovery.

Sec. 11.

When any real or personal property acquired pursuant to this act is leased to a private person, firm or corporation, the lessee shall be subject to taxation in the same amount and to the same extent as though the lessee were the owner of the property. Taxes shall be assessed to the lessee of the real or personal property and collected in the same manner as taxes assessed to owners of real or personal property, except that the taxes shall not become a lien against the property. When due, the taxes shall constitute a debt due from the lessee to the taxing unit and shall be recoverable by direct action of assumpsit.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966



Section 125.1262 Referendum; intention to issue bonds.

Sec. 12.

The governing body may issue bonds pursuant to this act without submitting the proposition to the electors of the municipality for approval unless within 45 days from the publication of a notice of intention to issue the bonds, which notice shall set forth the amount of the issue and the name of the person, firm or corporation who will lease the industrial building, the site therefor and the industrial machinery and equipment, a petition, signed by not less than 5% of the registered electors of the municipality is filed with the clerk of the municipality requesting a referendum upon the question of the issuance of the bonds, in which event the bonds shall not be issued until approved by a majority of the electors of the municipality voting thereon at a general or special election. The provisions of subdivision (g) of section 5 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.5 of the Compiled Laws of 1948, relative to notice of intention to issue bonds, shall not apply to the authorization of the issuance of any bonds under this act.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1967, Act 48, Imd. Eff. June 14, 1967



Section 125.1262a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 12a.

A petition under section 12, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 164, Eff. Mar. 23, 1999



Section 125.1263 Issuance of bonds; application; resolution and project cost estimate; approval by municipal finance commission or successor agency; exception; effect of order; prior approval requirement subject to MCL 133.10 and 133.11; department of treasury order providing or denying exception from prior approval.

Sec. 13.

(1) Unless an exception from prior approval is available pursuant to subsection (3), before any bonds are issued under this act, the issuing municipality shall make a sworn application to the municipal finance commission or its successor agency, on forms furnished by the commission, for permission to issue the bonds. The municipality shall attach a certified copy of the resolution authorizing the bonds and, except in the case of refunding bonds, a certified copy of the estimate of the cost of the project. The commission or its successor agency may request the municipality to furnish such information as the commission or its successor agency deems necessary in order to pass on the application. Unless an exception from prior approval is available pursuant to subsection (3), bonds shall not be issued until the municipal finance commission or its successor agency approves the issuance. In determining whether a proposed issue of bonds shall be approved, the municipal finance commission or its successor agency shall take into consideration: (a) whether the bonds conform to the provisions of this act; (b) whether the probable revenues pledged to the payment of the bonds will be sufficient to pay the principal and interest when due; and (c) whether the amount of the proposed issue is sufficient or excessive for the purpose for which they are to be issued.

(2) No order of the municipal finance commission or its successor agency permitting the issuance of bonds under this act shall be deemed an approval of the legality thereof. The issuance of the commission's or its successor agency's order granting permission to issue the bonds shall imply that the commission or its successor agency has made such determination of facts or circumstances, has given such approvals and has reached such opinions as are a necessary prerequisite to the issuance of the order.

(3) The requirement of subsection (1) for obtaining the prior approval of the municipal finance commission or its successor agency before issuing bonds under this act shall be subject to sections 10 and 11 of chapter III of Act No. 202 of the Public Acts of 1943, being sections 133.10 and 133.11 of the Michigan Compiled Laws, and the department of treasury shall have the same authority as provided by section 11 of chapter III of Act No. 202 of the Public Acts of 1943 to issue an order providing or denying an exception from the prior approval required by subsection (1) for bonds issued under this act.

History: 1963, Act 62, Imd. Eff. May 8, 1963 ;-- Am. 1983, Act 46, Imd. Eff. May 12, 1983



Section 125.1264 Sale of bonds.

Sec. 14.

Bonds issued under this act may be sold at private or public sale upon such terms as may be fixed by the governing body. Said bonds may be sold at a discount of not exceeding 10%: Provided, however, That said bonds shall not be sold at a price which would make the interest cost on the money borrowed after deducting any premium or adding any discount, exceed the maximum rate of interest permitted by Act No. 202 of the Public Acts of 1943, as amended, being sections 131.1 to 138.2 of the Michigan Compiled Laws.

History: Add. 1966, Act 340, Imd. Eff. Sept. 21, 1966 ;-- Am. 1967, Act 48, Imd. Eff. June 14, 1967 ;-- Am. 1973, Act 172, Imd. Eff. Dec. 21, 1973



Section 125.1265 Municipalities; powers as to industrial buildings and machinery.

Sec. 15.

Nothing herein contained shall be interpreted to grant to any municipality the authority to operate an industrial building or any industrial machinery or equipment for its own use. The prohibition of this section shall not prevent a municipality from conserving and maintaining an industrial building and site and any industrial machinery and equipment acquired hereunder pending lease thereof to a private person, firm or corporation.

History: Add. 1966, Act 340, Imd. Eff. Sept. 21, 1966



Section 125.1266 Construction of act; cumulative powers.

Sec. 16.

This act shall be construed as granting cumulative authority for the exercise of the various powers herein conferred, and neither said powers nor any bonds issued hereunder shall be affected or limited by any other statutory or charter provision now or hereafter in force, other than as may be provided herein, it being the purpose and intention of this act to create full, separate and complete additional powers. The various powers conferred herein may be exercised independently and notwithstanding that no bonds are issued hereunder.

History: Add. 1966, Act 340, Imd. Eff. Sept. 21, 1966



Section 125.1267 Liberal construction of act.

Sec. 17.

This act, being necessary for and to secure the public health, safety, convenience and welfare of the municipalities of the state of Michigan, shall be liberally construed to effect the public purposes hereof.

History: Add. 1966, Act 340, Imd. Eff. Sept. 21, 1966






Act 122 of 1965 FEDERAL FUNDS (125.1281 - 125.1281)

Section 125.1281 Acceptance and expenditure of federal funds; matching funds.

Sec. 1.

A county, city, village or township may take any necessary action consistent with state law to comply with the provisions of Public Law 415 of the 87th Congress, known as the “manpower development and training act of 1962”, as amended, and Public Law 452 of the 88th Congress, known as the “economic opportunity act of 1964”, as amended, and may accept and expend federal funds available under, and provide matching funds, facilities and services to the extent required by, such laws.

History: 1965, Act 122, Imd. Eff. July 8, 1965






Act 153 of 2010 FEDERAL BOND LIMITATIONS (125.1291 - 125.1295)

Section 125.1291 Allocation and reallocation of federal law bond limitation.

Sec. 1.

Unless prohibited by applicable federal law, the state treasurer shall allocate and reallocate any federal law bond limitation allocated, reallocated, or waived to the state of Michigan for any of the following in accordance with the federal law establishing the bond limitation:

(a) Qualified school construction bonds.

(b) Recovery zone economic development bonds.

(c) Recovery zone facility bonds.

(d) Qualified energy conservation bonds.

History: 2010, Act 153, Imd. Eff. Aug. 23, 2010



Section 125.1292 Consideration of bond limitation as deemed waiver; extension of final deadline for issuing bonds; reallocation.

Sec. 2.

(1) Except as otherwise provided in this section, unless prohibited by applicable federal law, the state treasurer may provide for the waiver, deemed waiver, or reallocation to the state of Michigan of any federal bond limitations specified in section 1 allocated to projects, municipalities, or other entities within this state. The state treasurer shall not consider any federal bond limitation specified in section 1 a deemed waiver before October 8, 2010.

(2) Subject to subsections (3) and (8), beginning October 8, 2010, the state treasurer may consider up to 2/3 of any bond limitation specified in section 1(a), (b), or (c) a deemed waiver unless the municipality or other entity that was allocated the bond limitation does all of the following:

(a) The municipality or other entity adopts a resolution describing the project and indicating the intent to issue bonds for the project.

(b) The municipality or other entity provides communications from a third party nationally recognized bond counsel attesting to the eligibility of the project.

(c) If applicable, the municipality or other entity provides communications from a third party that is responsible for payment of the bonds.

(3) Except as otherwise provided in subsection (8), if the final deadline for issuing bonds is extended by federal law enacted after the effective date of this act, then the state treasurer shall not consider any federal bond limitation specified under section 1(a) and (b) for which the deadline has been extended a deemed waiver prior to 180 days prior to the last day provided for issuing those bonds and may consider up to 2/3 of any federal bond limitation specified in section 1(a) and (b) a deemed waiver after 180 days prior to the deadline for issuing those bonds unless the municipality or other entity that was allocated the bond limitation does all of the following:

(a) The municipality or other entity adopts a resolution describing the project and indicating the intent to issue bonds for the project.

(b) The municipality or other entity provides communications from a third party nationally recognized bond counsel attesting to the eligibility of the project.

(c) If applicable, the municipality or other entity provides communications from a third party that is responsible for payment of the bonds.

(4) Subject to subsection (7), if a deemed waiver has occurred under subsection (1) prior to the enactment of any federal law to which the provisions of this section would otherwise apply, any deemed waiver amounts that have not been reallocated shall be returned to the municipality or other entity and the provisions of subsections (3), (5), and (6) shall apply to the reallocated amounts.

(5) A municipality or other entity to which a deemed waiver applies may obtain a reallocation of the amount deemed waived if it subsequently demonstrates a viable project to the state treasurer and the amount deemed waived remains available for allocation.

(6) The state treasurer shall make an effort to reallocate bond limitations that have been waived voluntarily before reallocating bond limitations that have been deemed waived under subsections (2) and (3).

(7) Except as otherwise provided in subsection (8), once a recovery zone facility bond limitation allocation has been deemed waived, regardless of whether the federal law establishing that bond limitation is extended, the state treasurer shall reallocate that bond limitation under this act.

(8) Notwithstanding any other provision of this section, if federal law provides that a municipality shall be treated as having waived any portion of an allocation made for bonds described under section 1(b) or (c) that has not been allocated to bonds issued before a date other than the date or dates specified in this section, then the state treasurer may reallocate those bond limitations that are treated as having been waived. However, the provisions of subsections (5) and (6) shall still apply.

History: 2010, Act 153, Imd. Eff. Aug. 23, 2010



Section 125.1293 Priority to certain projects.

Sec. 3.

In determining any allocation or reallocation under this act, the state treasurer shall, to the extent practicable, give priority to projects within a region in which an original allocation existed or a remaining allocation exists and which reflect a consensus or preference among entities to which original allocations were provided. However, an entity to which an allocation or reallocation is provided shall not issue bonds related to an allocation or reallocation for a project that benefits a person who has been convicted of a felony if the conviction will have a material impact on the ability of the person to participate in the project.

History: 2010, Act 153, Imd. Eff. Aug. 23, 2010



Section 125.1294 Ratification and confirmation of certain bond limitations made prior to effective date of act.

Sec. 4.

Any allocation or reallocation of bond limitation for qualified school construction bonds, recovery zone economic development bonds, recovery zone facility bonds, or qualified energy conservation bonds made by the Michigan department of education, the Michigan department of energy, labor, and economic growth, or the state treasurer prior to the effective date of this act is hereby ratified and confirmed.

History: 2010, Act 153, Imd. Eff. Aug. 23, 2010



Section 125.1295 "Municipality or other entity" defined.

Sec. 5.

As used in this act, "municipality or other entity" means a county, city, school district, or other entity that has received a federal bond limitation allocation.

History: 2010, Act 153, Imd. Eff. Aug. 23, 2010






Act 1 of 1966 UTILIZATION OF PUBLIC FACILITIES BY PHYSICALLY LIMITED (125.1351 - 125.1356)

Section 125.1351 Definitions.

Sec. 1.

As used in this act:

(a) “Administrative authority” means the state or local official responsible for the administration and enforcement of this act.

(b) “Barrier free design” means those architectural designs which eliminate the type of barriers and hindrances that deter physically limited persons from having access to and free mobility in and around a building, structure, or improved area.

(c) “Building” means a building as defined in section 2 of Act No. 230 of the Public Acts of 1972, as amended, being section 125.1502 of the Michigan Compiled Laws.

(d) “Facility used by the public” means a building, structure, or improved area utilized for purposes of education, employment, housing other than a privately owned 1 or 2 family dwelling, transportation, or recreation and for the purchase, rental, or acquisition of goods or services. A facility used by the public does not include a public facility.

(e) “Improved area” includes parking lots, harbors, parks, beaches, public telephones, and drinking fountains.

(f) “Physically limited” means a temporary or permanent impairment or condition which causes a person to use a wheelchair; causes a person to walk with difficulty or insecurity; affects sight or hearing to the extent that a person is insecure or exposed to danger; or causes faulty coordination or reduces mobility, flexibility, coordination, or perceptiveness; and means persons who are limited in ambulation.

(g) “Public facility” means a building, structure, or improved area utilized for purposes of education, employment, housing other than a privately owned 1 or 2 family dwelling, transportation, or recreation and for the purchase, rental, or acquisition of goods or services, which is not a facility used by the public as defined in subdivision (d), and which is:

(i) Owned by, or on behalf of, the state or its political subdivisions.

(ii) Leased or rented in whole or in part by the state or its political subdivisions after June 30, 1974, and after construction or alteration is in accordance with the plans and specifications of the lessee. A public facility which is the subject of a lease or rental agreement on June 30, 1974, shall not be required to meet barrier free design requirements contained in the state construction code for the term of the existing lease or rental agreement but shall be brought into compliance before a lease or rental agreement is renewed.

(iii) Financed in whole or in part by a grant or a loan made or guaranteed by the state or its political subdivisions after June 30, 1974.

(iv) Constructed, purchased, leased, or rented in whole or in part by the use of federal funds except as otherwise provided by federal law.

(h) “Structure” means a structure as defined in section 2 of Act No. 230 of the Public Acts of 1972, as amended, being section 125.1502 of the Michigan Compiled Laws.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1970, Act 243, Eff. July 1, 1971 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975



Section 125.1352 Compliance of public facility with barrier free design requirements; leases and rentals by state or political subdivisions; approval of state or local administrative authority as condition of construction, lease, building permit, or certificate of occupancy; displaying, issuing, making, and distributing symbols of access; “building” defined; penalty.

Sec. 2.

(1) A public facility or facility used by the public the contract for construction of which or the first contract for construction of a portion of which is made after July 2, 1974, shall meet the barrier free design requirements contained in the state construction code.

(2) An existing public facility or facility used by the public undergoing a change in use group or occupancy load, or an alteration other than ordinary maintenance, after July 20, 1975, shall meet the barrier free design requirements contained in the state construction code according to the following:

(a) If the change in use group or occupancy load, or alteration, involves less than 50% of the floor area of the public facility or facility used by the public which can be used by the public or employees, only the area affected, and areas necessary to provide a continuous and unobstructed route of travel to and from the affected areas from and including the nearest entrance, shall be required to meet the barrier free design requirements of the state construction code.

(b) If the change in use group or occupancy load, or alteration, involves 50% or more of the floor area of the public facility or facility used by the public which can be occupied by the public or employees, the entire public facility or facility used by the public shall meet the barrier free design requirements of the state construction code.

(3) If a building, structure, or improved area is a public facility solely by reason of lease or rental of a portion thereof by the state or its political subdivisions, the portion not so leased or rented shall not be required to be altered to meet the barrier free design requirements unless required by subsection (2) or unless the portion rented by the state or its political subdivisions, or a combination thereof, represents 50% or more of the floor area of the public facility that can be occupied by the public or employees.

(4) Approval of the appropriate state administrative authority shall be secured before the award of a construction contract or the execution by the lessee of a lease for a public facility to be owned or occupied by the state or its political subdivisions, and the approval of the appropriate local or state administrative authority shall be secured before the issuance of a building permit or certificate of occupancy for a facility used by the public or a public facility which will not be owned or occupied by the state or its political subdivisions.

(5) A building which meets the requirements of this act shall display the symbol of access as provided for in the general rules of the state construction code. The appropriate administrative authority, under section 3, upon certification that the building, structure or improved area has met the requirements of section 2 of this act and the barrier free design requirements contained in the state construction code, shall issue symbols as are required to the facility manager for display. The department of corrections shall make the symbols available to the administrative authorities. Methods of distribution of the symbols shall be developed by the issuing bodies. When used in this section, the term “building” notwithstanding its definition in Michigan Compiled Laws 125.1502 section 2(e) of the state construction code, shall include, in addition to those buildings otherwise included, those buildings constructed in whole or in part with funds of the state or any of its political subdivisions.

(6) A person who displays or causes to be displayed a symbol of access on a facility used by the public which symbol of access does not comply with this act is subject to a fine of $250.00.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1970, Act 243, Eff. July 1, 1971 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975 ;-- Am. 1979, Act 137, Imd. Eff. Nov. 7, 1979
Admin Rule: R 408.30427 et seq. of the Michigan Administrative Code.



Section 125.1353 Administration and enforcement of act.

Sec. 3.

(1) The administration and enforcement of this act in respect to all public facilities owned or leased by the state, except for school buildings or facilities other than facilities at institutions of higher education as defined in section 4, article 8 of the state constitution of 1963, are vested in the department of management and budget.

(2) The administration and enforcement of this act in respect to school buildings as defined in section 1a of Act No. 306 of the Public Acts of 1937, as amended, being section 388.851a of the Michigan Compiled Laws, are vested in the department of education.

(3) The administration and enforcement of this act in respect to public facilities for which the administration and enforcement is not provided for in subsection (1) or (2), are vested in the local or state unit of government responsible for issuing a building permit, and if a permit is not required, in the department of labor.

(4) The administration and enforcement of this act in respect to facilities used by the public are vested in the building and inspection departments or agencies of local administrative authority with the responsibility and duty of issuing building permits.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1970, Act 243, Eff. July 1, 1971 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975



Section 125.1354 Rules.

Sec. 4.

The barrier free design board shall promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, to implement this act.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1970, Act 243, Eff. July 1, 1971 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975
Admin Rule: R 18.301 et seq. and R 125.1001 et seq. of the Michigan Administrative Code.



Section 125.1355 Barrier free design board; creation; appointment, qualifications, and terms of members; vacancy; quorum; action by board; meetings; conducting business at public meeting; notice of meeting; powers and duties of board; recommendations; exception to rule; technical interpretation of rule; compensation and expenses; supportive services.

Sec. 5.

(1) The barrier free design board is created within the department of labor. The board consists of 9 members who shall be appointed by the governor with the advice and consent of the senate. At least 4 members shall be physically limited of which 1 shall be a wheelchair user, 1 shall be a severely mobility limited person, 1 shall be visually impaired, and 1 shall have impaired hearing. Of the remaining members, 1 of which may be physically limited and may be a wheelchair user, 1 shall be from the construction industry, 1 shall be a building inspector of a local unit of government, 1 shall be a registered architect, 1 shall be a professional engineer, and 1 shall be from the general public.

(2) The members shall serve for a term of 3 years except of those initially appointed, 3 shall be appointed for a term of 1 year, 3 for a term of 2 years, and 3 for a term of 3 years. A vacancy shall be filled in the same manner as the original appointment for the balance of the unexpired term.

(3) Five members of the board constitute a quorum. The board shall not take action without the concurrence of a majority of the members present at a meeting.

(4) The board shall meet not less than 6 times annually. Meetings shall be held in Lansing or in any other appropriate location as determined by the board.

(5) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(6) The board may perform the following:

(a) Receive, review, process, grant, or deny requests for exceptions to the barrier free design requirements contained in Act No. 230 of the Public Acts of 1972, as amended, being sections 125.1501 to 125.1531 of the Michigan Compiled Laws, or rules promulgated under Act No. 230 of the Public Acts of 1972, as amended. The power to grant exceptions shall include the power to grant an exception to any or all of the barrier free design requirements contained in Act No. 230 of the Public Acts of 1972, as amended, for a stated time period and upon stated conditions.

(b) Require alternatives when exceptions are granted.

(c) Receive, process, review, and act on complaints of noncompliance.

(7) The barrier free design board shall make recommendations to the construction code commission created pursuant to section 3 of Act No. 230 of the Public Acts of 1972, as amended, being section 125.1503 of the Michigan Compiled Laws, for barrier free design rules.

(8) An exception to a rule promulgated by the construction code commission relative to barrier free design may not be made by a local governmental unit, state department or agency, or person except as provided in subsection (6).

(9) The technical interpretation of a rule promulgated by the construction code commission relative to barrier free design is subject to the interpretation of the construction code commission.

(10) Members of the barrier free design board shall receive a per diem compensation and shall be reimbursed for actual and necessary expenses incurred in the performance of board duties. The per diem compensation of the board and the schedule for reimbursement of expenses shall be established annually by the legislature.

(11) The principal department to which the barrier free design board is assigned shall provide the board with the necessary personnel, materials, and other supportive services as shall be provided by appropriation.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975 ;-- Am. 1977, Act 189, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 363, Imd. Eff. July 22, 1978
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1355a Granting request for exception to barrier free design requirement; finding of compelling need; “compelling need” defined.

Sec. 5a.

(1) Consistent with section 5(6), the barrier free design board shall grant a request for an exception to a barrier free design requirement contained in the state construction code act of 1972, Act No. 230 of the Public Acts of 1972, being sections 125.1501 to 125.1531 of the Michigan Compiled Laws, only upon a finding by the board of compelling need for the exception. The board may find compelling need if the literal application of the barrier free design requirement would result in exceptional, practical difficulty to the applicant.

(2) As used in subsection (1), “compelling need” includes, but is not limited to, 1 or more of the following:

(a) Structural limitations.

(b) Site limitations.

(c) Economic limitations.

(d) Technological limitations.

(e) Jurisdictional conflicts.

(f) Historical structures, under conditions prescribed by rule of the construction code commission.

History: Add. 1985, Act 196, Imd. Eff. Dec. 20, 1985
Admin Rule: R 408.30428 of the Michigan Administrative Code.



Section 125.1356 Injunction; venue.

Sec. 6.

The barrier free design board or the administrative authority charged with responsibility for enforcement may seek an injunction to halt construction or prevent the use of the public facility or facility used by the public until compliance with this act is obtained. An action against the state or an agency or department of the state shall be brought in the circuit court for the county of Ingham. All other actions shall be brought in the circuit court for the county in which the public facility or facility used by the public, or the portion thereof that is not in compliance, is situated.

History: 1966, Act 1, Eff. July 1, 1966 ;-- Am. 1970, Act 243, Eff. July 1, 1971 ;-- Am. 1974, Act 190, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 177, Imd. Eff. July 20, 1975






Act 8 of 1973 SIDEWALKS; PERSONS WITH DISABILITIES (125.1361 - 125.1361)

Section 125.1361 Construction of sidewalks for use by persons with physical disabilities.

Sec. 1.

A sidewalk constructed or reconstructed after April 12, 1973 on public or private property for public use within this state, whether constructed by a public agency or a person, firm, corporation, nonprofit corporation, or organization, shall be constructed in a manner that will facilitate use by persons with physical disabilities. At points of intersection between pedestrian and motorized lines of travel, and at other points when necessary to avoid abrupt changes in grade, a sidewalk shall slope gradually to street level so as to provide an uninterrupted line of travel. The state transportation department shall prescribe standards of slope gradient, width, and slip-resistant qualities that will assure that a sidewalk accommodates a person in a wheelchair or other persons with physical disabilities. All agencies of state and local government including school districts and other groups aforementioned, public or private, shall comply with these standards and this act when undertaking construction or reconstruction of affected streets, curbs, or sidewalks, except that a local unit of government may adopt ordinances that provide for standards at least equal to those provided by the state transportation department.

History: 1973, Act 8, Imd. Eff. Apr. 12, 1973 ;-- Am. 1998, Act 35, Imd. Eff. Mar. 18, 1998






Act 273 of 1972 SAFETY GLAZING MATERIALS (125.1371 - 125.1378)



Act 311 of 1972 SAFETY GLAZING MATERIALS (125.1381 - 125.1389)

Section 125.1381 Definitions.

Sec. 1.

As used in this act:

(a) “Safety glazing material” means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of ANSI Standard Z-97.1-1972 and which are so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

(b) “Hazardous locations” means those installations, to be glazed or reglazed in commercial and public buildings or structures, known as framed or unframed glass entrance doors; and those installations, to be glazed or reglazed in residential buildings and other structures used as dwellings, commercial buildings and public buildings, known as sliding glass doors, storm doors, shower doors, bathtub enclosures and fixed glazed panels of over 300 square inches in area adjacent to entrance and exit doors and interior doorways which because of their location present a barrier in the normal path traveled by persons going into, through or out of these buildings or because of their size and design may be mistaken as means of ingress, passage or egress; and any other installation, glazed or to be glazed of over 300 square inches in area, wherein a person knows or should have known that the use of other than safety glazing materials would constitute an unreasonable hazard whether or not the glazing in such doors, panels, enclosures and other installations is transparent.

History: 1972, Act 311, Eff. July 1, 1973



Section 125.1382 Labeling.

Sec. 2.

(1) Each light of safety glazing material manufactured anywhere and distributed, imported within or into this state, or sold in this state, or for use in hazardous locations in this state or installed in such a location in this state shall be labeled. The label shall identify the labeler, whether manufacturer, fabricator, or installer, and the nominal thickness and the type of safety glazing material and the fact that the material meets the test requirements of ANSI Standard Z-97.1-1972. The label shall be legible and visible after installation.

(2) The safety glazing labeling shall not be used on other than safety glazing materials.

History: 1972, Act 311, Eff. July 1, 1973 ;-- Am. 1974, Act 32, Eff. Apr. 1, 1975



Section 125.1383 Safety glazing materials required in hazardous locations and for certain doors.

Sec. 3.

(1) A person shall not knowingly fabricate, assemble, glaze, install, consent or cause to be installed glazing materials other than safety glazing materials in, or for use in, a hazardous location in a commercial, public, or residential building or in any building constructed or substantially remodeled after the effective date of this act, and the building is located in this state.

(2) A person shall not knowingly sell, fabricate, or install a glazed storm door, shower door, tub enclosure, or sliding glass door in or for use in any building in this state unless the storm door, shower door, tub enclosure, or sliding glass door is equipped with safety glazing material.

History: 1972, Act 311, Eff. July 1, 1973 ;-- Am. 1974, Act 32, Eff. Apr. 1, 1975



Section 125.1384 Sales; identification of nonconforming glazing material.

Sec. 4.

A person shall not knowingly sell for use in this state any glazing material not meeting the requirements of ANSI Standard Z-97.1-1972 and of 300 square inches or more in area without a sticker or other identification affixed thereto clearly indicating it should not be used in doors or other hazardous locations.

History: 1972, Act 311, Eff. July 1, 1973 ;-- Am. 1974, Act 32, Eff. Apr. 1, 1975



Section 125.1385 Certain workmen exempted from liability.

Sec. 5.

Liability under this act is not created as to workmen who are employees of a contractor, subcontractor, or other employer responsible for compliance with this act.

History: 1972, Act 311, Eff. July 1, 1973



Section 125.1386 Penalty.

Sec. 6.

A person who violates the provisions of this act is guilty of a misdemeanor.

History: 1972, Act 311, Eff. July 1, 1973



Section 125.1387 Local permits; compliance with other laws.

Sec. 7.

Nothing in this act shall relieve any person from responsibility for securing any local permits or complying with all applicable state or local codes, regulations, or ordinances not in conflict with this act.

History: 1972, Act 311, Eff. July 1, 1973



Section 125.1388 Repeal.

Sec. 8.

Act No. 273 of the Public Acts of 1972, being sections 125.1371 to 125.1378 of the Compiled Laws of 1948, is repealed.

History: 1972, Act 311, Eff. Jan. 1, 1973



Section 125.1389 Effective date; exception.

Sec. 9.

This act shall become effective July 1, 1973 except section 8 which shall become effective January 1, 1973.

History: 1972, Act 311, Eff. July 1, 1973






E.R.O. No. 1989-2 EXECUTIVE REORGANIZATION ORDER (125.1391 - 125.1391)

Section 125.1391 Transfer of senior citizens' cooperative housing tax exemption payments program to department of commerce.

WHEREAS, it is in the public interest to promote coordination, cooperation and efficiency among certain property tax exemption programs; and

WHEREAS, Act 198 of the Public Acts of 1989 shifts appropriations for the Senior Citizens' Cooperative Housing Tax Exemption Payments Program from the Department of Management and Budget to the Department of Commerce; and

WHEREAS, Article 5, Section 2, of the Michigan Constitution of 1963 empowers the governor to make changes in the organization of the Executive Branch or assignment of functions among its units which are necessary for efficient administration;

NOW, THEREFORE, I, JAMES J. BLANCHARD, Governor of the State of Michigan, pursuant to the powers vested in me by the Michigan Constitution of 1963 and the laws of the State of Michigan, do hereby order the following:

1. The powers, duties, functions and responsibilities of the Department of Management and Budget conferred by Section 7d of Act No. 206 of the Public Acts of 1893, being Section 211.7d of the Michigan Compiled Laws, are hereby transferred to the Michigan State Housing Development Authority within the Department of Commerce.

2. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, available, or to be made available to the Department of Management and Budget for the Senior Citizens' Cooperative Housing Tax Exemption Program are also transferred to the Michigan State Housing Development Authority within the Department of Commerce.

In fulfillment of the requirements of Article 5, Section 2, of the Constitution of 1963, this Order shall become effective October 1, 1989.

History: 1989, E.R.O. No. 1989-2, Eff. Oct. 1, 1989






E.R.O. No. 2009-24 EXECUTIVE REORGANIZATION ORDER (125.1392 - 125.1392)

Section 125.1392 Transfer of Michigan housing and community development fund advisory committee to Michigan state housing development authority by type III transfer; abolishment of Michigan housing and community development fund advisory committee.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, abolishing the Michigan Housing and Community Development Fund Advisory Committee will contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

As used in this Order:

A. "Michigan State Housing Development Authority" means the public body corporate and politic created under Section 21 of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1421.

B. "Michigan Housing and Community Development Fund Advisory Committee" means the committee created under Section 58e of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1458e.

C. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

D. "Type III transfer" means that term as defined under Section 3(c) of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.103.

A. Any and all of the authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the Michigan Housing and Community Development Fund Advisory Committee authorized under Section 58e of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1458e, are transferred by Type III transfer to the Michigan State Housing Development Authority.

B. The Michigan Housing and Community Development Fund Advisory Committee is abolished.

A. The Executive Director of the Michigan State Housing Development Authority shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the Executive Director of the Michigan State Housing Development Authority in such ways as to promote efficient administration.

C. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Michigan Housing and Community Development Fund Advisory Committee for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Michigan State Housing Development Authority.

D. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system necessary for the implementation of this Order.

A. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

B. This Order shall not abate any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected under this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected under this Order.

C.The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective August 10, 2009 at 12:01 a.m.

History: 2009, E.R.O. No. 2009-24, Eff. Aug. 10, 2009






E.R.O. No. 2013-3 EXECUTIVE REORGANIZATION ORDER (125.1393 - 125.1393)

Section 125.1393 Transfer of state land bank fast track authority from Michigan strategic fund to Michigan state housing development authority; transfer of state building authority from department of technology, management, and budget to department of treasury.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, there is a continued need to reorganize the functions among state departments for efficient administration; and

WHEREAS, programs, agencies, and commissions should be placed among the principal departments on a consistent logical basis in order to ensure the most efficient use of public dollars and more streamlined services;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Technology, Management, and Budget" means the principal department of state government created as the Department of Management and Budget under Section 121 of The Management and Budget Act, 1984 PA 431, MCL 18.1121, and renamed under Executive Order 2009-55, MCL 18.441.

B. "Department of Treasury" means the principal department of state government created under Section 75 of 1965 PA 380, MCL 16.175.

C. "Michigan State Housing Development Authority" means the public body corporate and politic created under Section 21 of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 124.1421.

D. "State Building Authority" means the body corporate created under Section 2 of 1964 PA 183, MCL 830.412.

E. "State Land Bank Fast Track Authority" means the public body corporate and politic created under Section 15 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.765.

II. TRANSFER OF THE STATE LAND BANK FAST TRACK AUTHORITY TO THE MICHIGAN STATE HOUSING DEVELOPMENT AUTHORITY

A. The State Land Bank Fast Track Authority, a public body corporate and politic, is transferred intact from the Michigan Strategic Fund to the Michigan State Housing Development Authority.

B. The State Land Bank Fast Track Authority shall exercise its prescribed statutory powers, duties, and functions independent of the Michigan State Housing Development Authority.

C. Any authority, powers, duties, functions, and responsibilities relative to the Land Bank Fast Track Act, 2003 PA 258, performed by the Michigan Strategic Fund under Executive Order 2011-4 are transferred from the Michigan Strategic Fund to the Michigan State Housing Development Authority.

D. The budgeting, procurement, and related administrative or management functions of the State Land Bank Fast Track Authority shall be performed under the direction and supervision of the Michigan State Housing Development Authority Executive Director. When directing and supervising the budgeting, procurement, and related administrative or management functions of the State Land Bank Fast Track Authority, the Michigan State Housing Development Authority Executive Director shall remain cognizant of the rights of holders of State Land Bank Fast Track Authority bonds or notes.

E. The transfer of the authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations, allocations, or other funds of the State Land Bank Fast Track Authority with respect to issuance of bonds or notes to the Michigan Finance Authority pursuant to Section IV.L.1. of Executive Order 2010-2 is ratified and confirmed.

F. Nothing in this Order shall be construed to affect the status of moneys of the State Land Bank Fast Track Authority or the State Land Bank Authority Fund created under Section 18 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.768. Funds of the State Land Bank Fast Track Authority remain funds of the State Land Bank Fast Track Authority.

G. Nothing in this Order shall be construed to affect the status of moneys of the Michigan State Housing Development Authority. Moneys of the Michigan State Housing Development Authority are not moneys of this state and shall continue to be non-state funds. State funds appropriated to the Michigan State Housing Development Authority lose their identity as state funds upon payment to the Michigan State Housing Development Authority and become public funds of the Michigan State Housing Development Authority under the control of the Michigan State Housing Development Authority. Funds established by or within the Michigan State Housing Development Authority are public trust funds administered by the Michigan State Housing Development Authority. The exercise of any authority, powers, duties, functions, and responsibilities relative to the Land Bank Fast Tract Act, 2003 PA 258, transferred to the Michigan State Housing Development Authority under this Order that involves the expenditure of moneys of the Michigan State Housing Development Authority shall be subject to the approval of the Michigan State Housing Development Authority.

H. Nothing in this Order shall be construed to impair the obligation of any bond or note issued by or on behalf of the Michigan State Housing Development Authority. Bonds and notes issued by or on behalf of the Michigan State Housing Development Authority are obligations of the Michigan State Housing Development Authority and not obligations of this state.

I. The position on the State Land Bank Fast Track Authority designated for the director of the department under Section 16(1 )(a) of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.766(1)(a), is transferred to the State Treasurer or his or her designee.

J. Implementation of Transfers to the Michigan State Housing Development Authority

1. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds used, held, employed, available, or to be made available to the Michigan Strategic Fund for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Michigan State Housing Development Authority to be used or held on behalf of the State Land Bank Fast Track Authority and to be held and accounted for separately and apart from funds of the Michigan State Housing Development Authority.

2. The Michigan State Housing Development Authority, after consultation with the President of the Michigan Strategic Fund and the Department of Treasury, shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the Executive Director of the Michigan State Housing Development Authority.

3. The President of the Michigan Strategic Fund and the Executive Director of the Michigan State Housing Development Authority shall immediately initiate coordination to facilitate the transfers contemplated by this Order and shall develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Michigan State Housing Development Authority.

4. The Michigan State Housing Development Authority Executive Director shall administer any functions assigned or subsequently transferred in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities required or permitted under this Order.

III. STATE BUILDING AUTHORITY

A. The State Building Authority is transferred intact from the Department of Technology, Management, and Budget to the Department of Treasury.

B. The State Building Authority shall exercise its prescribed statutory powers, duties, and functions independent of the Department of Treasury. The State Building Authority shall retain all of its statutory authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations. The State Building Authority shall also retain control of all monies and funds, including but not limited to, grants, bonds, notes, reserves, and trust funds, subject to any agreements of the State Building Authority with note and bond holders.

C. The budgeting, procurement, and related management functions of the State Building Authority shall be performed under the direction and supervision of the State Treasurer. When directing and supervising the budgeting, procurement, and related management functions of the State Building Authority, the State Treasurer shall remain cognizant of the rights of the holders of State bonds and notes and State Building Authority bonds and notes.

D. The Director of the Department of Technology, Management, and Budget, the Executive Director of the State Building Authority, and the State Treasurer shall immediately initiate coordination to facilitate the transfers contemplated by this Section and shall develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Treasury.

E. The State Treasurer, in consultation with the Director of the Department of Technology, Management, and Budget, and the Executive Director of the State Building Authority, shall identify the positions to be transferred under this Section.

IV. MISCELLANEOUS

A. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

B. All rules, orders, contracts, plans, and agreements relating to the functions transferred to the Michigan State Housing Development Authority and to the Department of Treasury by this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or rescinded.

C. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system as necessary for the implementation of this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of the Order.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective 60 days after the filing of this Order.

History: 2013, E.R.O. No. 2013-3, Eff. July 20, 2013






Act 346 of 1966 STATE HOUSING DEVELOPMENT AUTHORITY ACT OF 1966 (125.1401 - 125.1499c)

Section 125.1401 Legislative determinations and findings.

Sec. 1.

(1) The legislature hereby determines that there exists in the state a seriously inadequate supply of, and a pressing need for, safe and sanitary dwelling accommodations within the financial means of low income or moderate income families or persons, including those families and persons displaced by the clearing of slums and blighted areas or by other public programs; that there exists in this state a high incidence of residential real property occupied by persons of low and moderate income which is not safe, sanitary, or adequate and that there is a pressing need for rehabilitation of that property; that large areas in municipalities have become blighted or, through programs to remove blight, have become vacant, resulting in the impairment or loss of taxable values upon which municipal revenue largely depends; that large numbers of middle and upper income persons and families have left municipalities which have high concentrations of low income persons and families resulting in a high demand for municipal services notwithstanding a low potential for generating revenues necessary to pay for those services; that the existence of blight, the inability to redevelop cleared areas, and the lack of economic integration is detrimental to the general welfare of the citizens of this state and the economic welfare of municipalities in this state; that the financing of housing for persons and families without regard to income will assist in preserving existing values of property within or adjacent to blighted or cleared areas; that economic integration will promote the financial and social stability of housing for families and persons of low and moderate income; that in order to improve and maintain the general character of municipalities having the aforesaid characteristics, it is necessary to promote the development of housing for persons and families without regard to income; that to increase the availability of safe and sanitary housing generally it is necessary to facilitate the purchase of existing housing by making financing for the purchase of existing housing available at affordable interest rates; that there are inadequate social, recreational, commercial, and communal facilities in residential areas inhabited by low income or moderate income families or persons and in areas blighted or vacant because of slum clearance, and that housing financed pursuant to this act will not be viable without adequate social, recreational, commercial, and communal facilities in the surrounding area; and that it is a valid public purpose to finance the acquisition and rehabilitation of existing housing or the construction of additional housing for those low or moderate income families and persons who would otherwise be unable to obtain adequate and affordable dwellings, to finance the rehabilitation of residential real property occupied or to be occupied by persons and families of low and moderate income who would otherwise be unable to afford the purchase or rehabilitation of residential real property which is safe, sanitary, or adequate, to finance housing for persons and families without regard to income in areas in municipalities which are experiencing blight or inability to redevelop land cleared of blight which are predominately populated by low and moderate income persons and families, to finance social, recreational, commercial, and communal facilities to serve those families or persons, to enhance authority-financed housing, to establish and provide acceleration and foreclosure procedures for authority-financed housing, and to acquire land for present or future development including that housing and social, recreational, commercial, and communal facilities; that it is a valid public purpose to finance safe, sanitary, and adequate mobile homes, mobile home parks, and mobile home condominium projects for persons and families of low and moderate income in order to facilitate the provision of affordable housing for such persons, to finance mobile homes, mobile home parks, and mobile home condominium projects without regard to income in areas in municipalities which are experiencing blight or inability to redevelop land cleared of blight which are predominately populated by low and moderate income persons and families, and to finance social, recreational, commercial, and communal facilities in mobile home parks and mobile home condominium projects, the financing of mobile homes, mobile home parks, and mobile home condominium projects being necessary to fill a gap in the housing market.

(2) It is further determined that the supply of low and moderate cost housing available for occupancy by certain persons with disabilities and certain elderly persons is being eroded through greatly increasing rental rates, and the conversion of low and moderate cost rental units into condominium units which are then sold at prices and under financing terms which are not affordable to those persons with disabilities and elderly persons. It is further determined that it is a proper public purpose to prevent the erosion of the supply of existing low and moderate cost housing available for occupancy by certain persons with disabilities and elderly persons by taking appropriate action to prevent the displacement of those persons with disabilities and elderly persons from existing low and moderate cost housing, including the making of loans enabling those persons with disabilities and elderly persons to continue to rent the units in which they reside.

(3) It is further determined that to assure an adequate supply of safe and sanitary housing for families of low and moderate income within the financial means of those families, it is necessary to facilitate the purchase of safe and sanitary existing housing by those families; that, in addition, new single-family housing construction is inhibited by the inability of prospective purchasers to sell existing single-family residences, and that those conditions result in the reduction of the number of safe and sanitary dwellings which would otherwise be made available to persons of low and moderate income; and that the depressed economy and decreased employment in this state are detrimental to the general welfare of the citizens of this state. It is further determined that it is necessary in order to alleviate those conditions and is a valid public purpose to provide for the financing or refinancing, with the assistance of the authority, of the purchase of existing single-family residences for occupancy by low and moderate income families and families without regard to income in areas in municipalities which are experiencing blight or inability to redevelop land cleared of blight and which are predominately populated by low and moderate income persons and families.

(4) It is further determined that there exists in this state a high incidence of residential rental property which is not safe, sanitary, adequate, or energy efficient, and that there is a pressing need for the rehabilitation of residential rental property in order to preserve and improve the state's existing housing stock. It is further determined that it is necessary in order to alleviate those conditions and is a valid public purpose to provide for the financing, with the assistance of the authority, of the rehabilitation of existing residential rental property without regard to the income of the persons or entities owning the property or of the tenants of the property.

(5) It is further determined that there is a statewide pressing need for programs to alleviate and prevent conditions of unemployment in the housing industry, to preserve existing jobs and create new jobs to meet the employment demands of population growth, to promote the development of construction related business enterprises, to revitalize and diversify the Michigan economy in general, and to achieve the goals of economic growth and full employment.

(6) It is further determined that the construction and rehabilitation of safe and sanitary dwellings are necessary to the creation and retention of jobs in the state.

(7) It is further determined that the retention, promotion, and development of the housing industry require additional means of financing to help existing business enterprises expand more rapidly, to promote the location of additional business enterprises in this state, and to alleviate and prevent conditions of unemployment.

(8) It is further determined that economic conditions and single-family home mortgage market standards, activities, and practices, including forms of predatory and abusive mortgage loan financing, have resulted in an increase in the incidence of mortgage loan default and mortgage foreclosure in the state, and that there is a pressing need for the creation of programs to assist low and moderate income individuals and families with the refinancing of single-family mortgages in this state, which programs will prevent families from losing their homes and help to stabilize the housing market in this state.

(9) The legislature finds that the conditions described in subsections (1) to (8) cannot be remedied by the ordinary operation of private enterprise without supplementary public participation and that the authority and powers conferred by this act constitute a necessary program and serve a valid public purpose.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1980, Act 284, Imd. Eff. Oct. 10, 1980 ;-- Am. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1998, Act 33, Imd. Eff. Mar. 18, 1998 ;-- Am. 2008, Act 54, Imd. Eff. Apr. 3, 2008



Section 125.1402 Short title.

Sec. 2.

This act shall be known and may be cited as the “state housing development authority act of 1966”.

History: Add. 1979, Act 49, Imd. Eff. July 7, 1979



346-1966-1 CHAPTER 1 (125.1411...125.1417)

Section 125.1411 Definitions.

Sec. 11.

As used in this act:

(a) "Authority" means the Michigan state housing development authority created in this act.

(b) "Development costs" means the costs that have been approved by the authority as appropriate expenditures, and includes:

(i) Payments for options to purchase properties on the proposed housing project site, deposits on contracts of purchase, or, with the prior approval of the authority, payments for the purchases of those properties.

(ii) Legal, organizational, and marketing expenses, including payment of attorneys' fees, project manager and clerical staff salaries, office rent, and other incidental expenses.

(iii) Payment of fees for preliminary feasibility studies, advances for planning, engineering, and architectural work.

(iv) Expenses for surveys as to need, and market analyses.

(v) Necessary application and other fees to federal and other government agencies.

(vi) Other expenses incurred by the nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association that the authority considers appropriate to effectuate the purposes of this act.

(c) "Federally-aided mortgage" means any of the following:

(i) A below market interest rate mortgage insured, purchased, or held by the secretary of the department of housing and urban development.

(ii) A market interest rate mortgage insured by the secretary of the department of housing and urban development and augmented by a program of rent supplements.

(iii) A mortgage receiving interest reduction payments provided by the secretary of the department of housing and urban development.

(iv) A mortgage on a housing project to which the authority allocates low income housing tax credits under section 22b.

(v) A mortgage receiving special benefits under other federal law designated specifically to develop low and moderate income housing, consistent with this act.

(d) "Fund" means the housing development fund created by this act.

(e) "Project cost" means the sum total of all reasonable or necessary costs incurred by the nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association for carrying out all works and undertakings for the completion of a housing project and approved by the authority. In addition to other reasonable and necessary costs, "project costs" includes costs for all of the following: studies and surveys; plans, specifications, and architectural and engineering services; legal, organization, marketing, or other special services; financing, acquisition, demolition, construction, equipment, and site development of new and rehabilitated buildings; movement of existing buildings to other sites; rehabilitation, reconstruction, repair, or remodeling of existing buildings; carrying charges during construction; the cost of placement of tenants or occupants, and relocation services in connection with a housing project; and, to the extent not already included, all development costs.

(f) "Housing project" means any of the following:

(i) Residential real property developed or to be developed or receiving benefits under this act.

(ii) A specific work or improvement either for rental or for subsequent sale to an individual purchaser undertaken by a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association pursuant to or receiving benefits under this act to provide dwelling accommodations, including the acquisition, construction, or rehabilitation of lands, buildings, and improvements.

(iii) Social, recreational, commercial, and communal facilities that the authority finds necessary to serve and improve a residential area in which housing described in subparagraph (i) or (ii) is located or is planned to be located, thereby enhancing the viability of the housing.

(g) "Low income or moderate income persons" means families and persons who cannot afford to pay the amounts at which private enterprise, without federally-aided mortgages or loans from the authority, is providing a substantial supply of decent, safe, and sanitary housing and who fall within income limitations set in this act or by the authority in its rules. Among low income or moderate income persons, preference shall be given to the elderly and those displaced by urban renewal, slum clearance, or other governmental action.

(h) "Municipality" means a city, village, or township in this state.

(i) "County" means a county within this state.

(j) "Governing body" means in the case of a city, the council or commission of the city; in the case of a village, the council, commission, or board of trustees of the village; in the case of a township, the township board; and in the case of a county, the county board of commissioners.

(k) "Nonprofit housing corporation" means a nonprofit corporation incorporated under the corporation laws of this state and chapter 4.

(l) "Consumer housing cooperative" means a nonprofit corporation incorporated pursuant to the corporation laws of this state and chapter 5.

(m) "Annual shelter rent" means the total collections during an agreed annual period from all occupants of a housing project representing rent or occupancy charges, exclusive of charges for gas, electricity, heat, or other utilities furnished to the occupants.

(n) "Taxing jurisdiction" means a municipality, county, or district, including a school district or any special district having the power to levy or collect taxes upon real property or in whose behalf taxes may be levied or collected.

(o) "Elderly" means a single person who is 55 years of age or older or a household in which at least 1 member is 55 years of age or older and all other members are 50 years of age or older.

(p) "Housing development" means a development that contains a significant element of housing for persons of low or moderate income and elements of other housing and commercial, recreational, industrial, communal, and educational facilities that the authority determines improve the quality of the development as it relates to housing for persons of low or moderate income.

(q) "Limited dividend housing corporation" means a corporation incorporated or qualified pursuant to the corporation laws of this state and chapter 6 and a limited dividend housing association organized and qualified pursuant to chapter 7.

(r) "Residential real property" means real property located in this state, used for residential purposes, and improved or to be improved by a residential structure. Residential real property includes a mobile home, a mobile home park, and a mobile home condominium project. When the terms "rehabilitate" or "rehabilitation" are used in conjunction with residential real property, residential real property refers to property improved by a residential structure.

(s) "Rehabilitation" means all or part of those repairs and improvements necessary to make residential real property safe, sanitary, or adequate.

(t) "Deferred payment loan" means a loan that is repayable or partially repayable upon the occurrence of a specified event as determined by the authority.

(u) "Eligible distressed area" means any of the following:

(i) An area located in a city with a population of at least 10,000, which area is either designated as a "blighted area" by a local legislative body pursuant to 1945 PA 344, MCL 125.71 to 125.84, or which area is determined by the authority to be blighted or largely vacant by reason of clearance of blight, if, with respect to the area, the authority determines all of the following:

(A) That private enterprise has failed to provide a supply of adequate, safe, and sanitary dwellings sufficient to meet market demand.

(B) That approval of elimination of income limits applicable in connection with authority loans has been received from the city in the form of either a resolution adopted by the highest legislative body of the city or, if the city charter provides for the mayor to be elected at large with that office specifically designated on the ballot, provides that the office of mayor is a full-time position, and provides that the mayor has the power to veto legislative actions of the legislative body of that city, a written communication from the mayor of that city.

(ii) A municipality that meets all of the following requirements:

(A) The municipality shows a negative population change from 1970 to the date of the most recent federal decennial census.

(B) The municipality shows an overall increase in the state equalized value of real and personal property of less than the statewide average increase since 1972.

(C) The municipality has a poverty rate, as defined by the most recent federal decennial census, greater than the statewide average.

(D) The municipality has had an unemployment rate higher than the statewide average unemployment rate for 3 of the preceding 5 years.

(iii) An area located in a local unit of government certified by the Michigan enterprise zone authority as meeting the criteria prescribed in section 2(d) of the neighborhood enterprise zone act, 1992 PA 147, MCL 207.772.

(v) "Mobile home" means a structure, transportable in 1 or more sections, that is built on a chassis and is designed to be used as a dwelling with or without permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure. Mobile home may, but need not, include the real property to which the mobile home may be attached. Mobile home does not include a recreational vehicle.

(w) "Mobile home condominium project" means a condominium project in which mobile homes are intended to be located upon separate sites that constitute individual condominium units and that complies with the condominium act, 1978 PA 59, MCL 559.101 to 559.276.

(x) "Mobile home park" means a parcel or tract of land under the control of a person or entity upon which 3 or more mobile homes are located on a continual, nonrecreational, residential basis and that is offered to the public for general public use for continual, nonrecreational, residential purposes regardless of whether a charge is made for that use, together with any social, recreational, commercial, and communal facilities used or intended for use incident to the occupancy of a mobile home. Mobile home park does not include trailer parks and courts for use on a transient basis.

(y) "Mobile home park association" means a mobile home park association organized and qualified in accordance with chapter 9.

(z) "Mobile home park corporation" means a corporation incorporated pursuant to the corporation laws of this state and qualified in accordance with chapter 8.

(aa) "Housing unit" means living accommodations that are intended for occupancy by up to 4 families, with a separate dwelling unit for each family, that may be site constructed or may be a mobile home or other form of manufactured housing, and with respect to which either of the following applies:

(i) The owner of the housing occupies at least 1 of the dwelling units.

(ii) A cooperative shareholder or member has a proprietary lease of the housing unit.

(bb) "Moderate cost residential rental property" means dwelling units for which the rental payments are equal to or less than that established from time to time as the fair market rents for existing housing in accordance with 1 of the following:

(i) The section 8 leased housing program established under section 8 of the United States housing act of 1937, 42 USC 1437f, and the regulations promulgated under that act, or a substantially equivalent successor federal program.

(ii) A determination made by the authority of the average fair market rent for existing rental property.

(cc) "Area of chronic economic distress" means an area that qualifies as a "qualified census tract" or an "area of chronic economic distress" as defined in former section 103A(k) of the internal revenue code, or an eligible distressed area.

(dd) "Mortgage lender" means a state or national bank, state or federal savings and loan association, mortgage company, insurance company, state pension fund, or any other financial institution, intermediary, or entity authorized to make mortgage loans in this state.

(ee) "Authority-aided mortgage" means a mortgage made, held, purchased, or assisted by the authority.

(ff) "Subsidiary nonprofit housing corporation" means an entity created under section 22c.

(gg) "Family income" means all income that is included in a determination of family income under section 143(f) of the internal revenue code, 26 USC 143(f), together with the income of all adults who will reside in the residence, which income might otherwise be excluded from consideration because the individual was not expected to both live in the residence and be primarily or secondarily liable on the mortgage note.

(hh) "Statewide median gross income" means the statewide median gross income as determined under section 143(f) of the internal revenue code, 26 USC 143(f).

(ii) "Mutual housing association" means a corporation organized in accordance with chapter 10.

(jj) "Internal revenue code" means the United States internal revenue code of 1986.

(kk) "Internal revenue code of 1954" means the United States internal revenue code of 1954 as in effect on the day immediately before the effective date of the internal revenue code of 1986.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1969, Act 109, Imd. Eff. July 24, 1969 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1987, Act 180, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2004, Act 549, Imd. Eff. Jan. 3, 2005
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1412 Liberal construction.

Sec. 12.

This act, being necessary for and to secure the public health, safety, convenience, and welfare of the citizens of the state, shall be liberally construed to effect its public purposes.

History: Add. 1987, Act 180, Imd. Eff. Nov. 25, 1987



Section 125.1415 Repealed. 1968, Act 334, Imd. Eff. July 14, 1968.



Section 125.1415a Exemption of housing project from taxes; filing certified notification of exemption with local assessing authority; annual service charge; amount; duration of exemption; distribution of payments for public services; exceptions; payment of service charge equal to full amount of taxes; reduced housing charges; “low income persons and families” defined; rules; reimbursement prohibited.

Sec. 15a.

(1) If a housing project owned by a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association is financed with a federally-aided or authority-aided mortgage or advance or grant from the authority, then, except as provided in this section, the housing project is exempt from all ad valorem property taxes imposed by this state or by any political subdivision, public body, or taxing district in which the project is located. The owner of a housing project eligible for the exemption shall file with the local assessing officer a notification of the exemption, which shall be in an affidavit form as provided by the authority. The completed affidavit form first shall be submitted to the authority for certification by the authority that the project is eligible for the exemption. The owner then shall file the certified notification of the exemption with the local assessing officer before November 1 of the year preceding the tax year in which the exemption is to begin.

(2) The owner of a housing project exempt from taxation under this section shall pay to the municipality in which the project is located an annual service charge for public services in lieu of all taxes. Subject to subsection (6), the amount to be paid as a service charge in lieu of taxes shall be for new construction projects the greater of, and for rehabilitation projects the lesser of, the tax on the property on which the project is located for the tax year before the date when construction or rehabilitation of the project was commenced or 10% of the annual shelter rents obtained from the project. A municipality, by ordinance, may establish or change, by any amount it chooses, the service charge to be paid in lieu of taxes by all or any class of housing projects exempt from taxation under this act. However, the service charge shall not exceed the taxes that would be paid but for this act.

(3) The exemption from taxation granted by this section shall remain in effect for as long as the federally-aided or authority-aided mortgage or advance or grant from the authority is outstanding, but not more than 50 years. The municipality may establish by ordinance a different period of time for the exemption to remain in effect.

(4) Except as otherwise provided in this subsection, any payments for public services received by a municipality in lieu of taxes under this section shall be distributed by the municipality to the several units levying the general property tax in the same proportion as prevailed with the general property tax in the previous calendar year. For payments in lieu of taxes collected after June 30, 1994, the distribution to the several units shall be made as if the number of mills levied for local school district operating purposes were equal to the number of mills levied for those purposes in 1993 minus the number of mills levied under the state education tax act, Act No. 331 of the Public Acts of 1993, being sections 211.901 to 211.906 of the Michigan Compiled Laws, for the year for which the distribution is calculated. For tax years after 1993, the amount of payments in lieu of taxes to be distributed to a local school district for operating purposes under this subsection shall not be distributed to the local school district but instead shall be paid to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(5) Notwithstanding subsection (1), a municipality may provide by ordinance that the tax exemption established in subsection (1) shall not apply to all or any class of housing projects within its boundaries to which subsection (1) applies. If the municipality makes that provision, the tax exemption established in subsection (1) shall not apply to the class of housing projects designated in the ordinance. If the ordinance so provides, the ordinance shall be effective with respect to housing projects for which an exemption has already been granted on December 31 of the year in which the ordinance is adopted, but not before. A municipality that has adopted an ordinance described in this subsection may repeal that ordinance, and the repeal shall become effective on the date designated in the repealing ordinance.

(6) Notwithstanding subsection (2), the service charge to be paid each year in lieu of taxes for that part of a housing project that is tax exempt under subsection (1) and that is occupied by other than low income persons or families shall be equal to the full amount of the taxes that would be paid on that portion of the project if the project were not tax exempt. The benefits of any tax exemption granted under this section shall be allocated by the owner of the housing project exclusively to low income persons or families in the form of reduced housing charges.

(7) For purposes of this section only, “low income persons and families” means, with respect to any housing project that is tax exempt, persons and families eligible to move into that project. For purposes of this subsection, the authority may promulgate rules to redefine low income persons or families for each municipality on the basis of conditions existing in that municipality.

(8) This state shall not reimburse any unit of government for a tax exemption granted to any housing project under this section.

History: Add. 1968, Act 334, Imd. Eff. July 14, 1968 ;-- Am. 1969, Act 109, Imd. Eff. July 24, 1969 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1994, Act 363, Imd. Eff. Dec. 27, 1994



Section 125.1417 Advisory and other services.

Sec. 17.

The authority may provide to any organization or person participating or intending to participate in the development, design, or management of authority-assisted housing or in the contracting or subcontracting of the construction or rehabilitation of authority-assisted housing, such advisory, consultative, technical, training, and educational services as will assist them to more effectively provide authority-assisted housing. Advisory and educational services may include but are not necessarily limited to technical and professional planning assistance, the preparation and promulgation of organizational planning and development outlines and guides, consultation services, training courses, seminars and lectures, the preparation and dissemination of newsletters and other printed materials, and the services of field representatives.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993






346-1966-2 CHAPTER 2 (125.1421...125.1449v)

Section 125.1421 Michigan state housing development authority; creation; composition; appointment, qualifications, and terms of members; vacancy; expenses; certificate of appointment or reappointment; designated resident members; powers vested in members; quorum; actions of authority; findings of fact; meetings; chairperson and vice-chairperson; officers, agents, and employees; delegation of powers and duties; relationship to department of consumer and industry services; “section 8” defined.

Sec. 21.

(1) There is created a public body corporate and politic to be known as the “Michigan state housing development authority”. The authority shall consist of 3 heads of principal departments of the executive branch of the state government and 4 persons appointed by the governor with the advice and consent of the senate. Excluding the 3 heads of principal departments of the executive branch of state government and the designated resident member described in subsection (2), not more than 2 of the persons appointed shall be members of the same political party. Upon completion of each term, a person shall be appointed for a term of 4 years, except that a vacancy shall be filled for the unexpired term. A member of the authority shall not receive compensation for services but is entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the member's duties. Each member shall hold office until a successor has been appointed and has qualified. A certificate of appointment or reappointment of a member shall be filed with the authority and this certificate shall be conclusive evidence of the proper appointment of that member.

(2) If federal law requires designation of a resident member on the authority, the number of gubernatorially appointed members, in addition to the 3 heads of principal departments, increases from 4 to 5. One of the 5 gubernatorially appointed members shall be the designated resident member. The resident member shall meet both of the following requirements:

(a) The person is an individual directly assisted by a federal housing program administered through the authority. As used in this subdivision, “directly assisted” means residing in federally-supported public housing or receiving section 8 tenant-based assistance. Directly assisted does not include a state-financed housing assistance program, section 8 project-based assistance, or section 8 new construction assistance.

(b) The person is an eligible resident. As used in this subdivision, “eligible resident” means a person whose name appears on the lease of the assisted housing who is 18 years of age or older.

(3) A person who no longer meets either requirement of subsection (2)(a) or (b) is removed from the authority for cause upon the appointment of another person as the resident member position.

(4) The powers of the authority shall be vested in the members in office. A majority of the members of the authority constitutes a quorum for the purpose of conducting the authority's business, for exercising the authority's powers, and for other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number, except that to the extent required by federal law, the resident member shall only take part in, vote on, and exercise the powers of the authority concerning decisions related to the administration, operation, and management of federal public housing programs and section 8 tenant-based assistance programs. The resident member shall not take part in, vote on, or exercise the powers of the authority in a matter that uniquely applies to the resident member and is not generally applicable to all residents. In the absence of fraud, a determination of the authority with respect to findings of fact made by the authority acting within the scope of its powers is conclusive, except with respect to the approval of the municipal finance commission or its successor agency as required by law.

(5) Meetings of the members of the authority may be held anywhere in this state. The business that the authority may perform shall be conducted at a public meeting of the authority held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(6) The authority shall elect a chairperson and vice-chairperson. The authority shall employ an executive director, legal and technical experts, and other officers, agents, and employees, permanent and temporary, as the authority requires, and shall determine their qualifications, duties, and compensation. The authority may delegate to 1 or more agents or employees those powers or duties as the authority considers proper.

(7) The authority shall be within the department of consumer and industry services and shall exercise the authority's prescribed statutory powers, duties, and functions independently of the head of that department. However, the budgeting, procurement, and related functions of the authority shall be performed under the direction and supervision of the director of consumer and industry services.

(8) As used in this section, “section 8” means section 8 of the United States housing act of 1937, chapter 896, 88 Stat. 662, 42 U.S.C. 1437f.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1977, Act 161, Imd. Eff. Nov. 8, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1983, Act 49, Imd. Eff. May 16, 1983 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000



Section 125.1422 Powers of authority.

Sec. 22.

The authority possesses all powers necessary or convenient to carry out this act, including the following powers in addition to other powers granted by other provisions of this act:

(a) To sue and to be sued; to have a seal and to alter the seal at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make, amend, and repeal bylaws and rules.

(b) To undertake and carry out studies and analyses of housing needs within this state and ways of meeting those needs, including data with respect to population and family groups, the distribution of population and family groups according to income, and the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages, and other factors affecting housing needs and the meeting of housing needs; to make the results of those studies and analyses available to the public and the housing and supply industries; and to engage in research and disseminate information on housing.

(c) To agree and comply with conditions attached to federal financial assistance.

(d) To survey and investigate housing conditions and needs, both urban and rural, throughout this state and make recommendations to the governor and the legislature regarding legislation and other measures necessary or advisable to alleviate any existing housing shortage in this state.

(e) To establish and collect fees and charges in connection with the sale of the authority's publications and the authority's loans, commitments, and servicing, including, but not limited to, the reimbursement of costs of financing by the authority, service charges, and insurance premiums as the authority determines to be reasonable and as approved by the authority. Fees and charges shall be determined by the authority and shall not be considered to be interest. The authority may use any accumulated fees and charges and interest income for achieving any of the corporate purposes of the authority, to the extent that the fees, charges, and interest income are not pledged to the repayment of bonds and notes of the authority or the interest on those bonds and notes.

(f) To encourage community organizations to assist in initiating housing projects as provided in this act.

(g) To encourage the salvage of all possible usable housing scheduled for demolition because of highway, school, urban renewal, or other programs by seeking authority for the sponsors of the programs to use funds provided for the demolition of the buildings, to be allocated to those sponsors approved by the authority to defray moving and rehabilitation costs of the buildings.

(h) To engage and encourage research in, and to formulate demonstration projects to develop, new and better techniques and methods for increasing the supply of housing for persons eligible for assistance as provided in this act; and to provide technical assistance in the development of housing projects and in the development of programs to improve the quality of life for all the people of this state.

(i) To make or purchase loans, including loans for condominium units as defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104, and including loans to mortgage lenders, which are unsecured or the repayments of which are secured by mortgages, security interests, or other forms of security; to purchase and enter into commitments for the purchase of securities, certificates of deposits, time deposits, or mortgage loans from mortgage lenders; to participate in the making or purchasing of unsecured or secured loans and undertake commitments to make or purchase unsecured or secured loans; to sell mortgages, security interests, notes, and other instruments or obligations evidencing or securing loans, including certificates evidencing interests in 1 or more loans, at public or private sale; in connection with the sale of an instrument or obligation evidencing or securing 1 or more loans, to service, guarantee payment on, or repurchase the instrument or obligation, whether or not it is in default; to modify or alter mortgages and security interests; to foreclose on any mortgage, security interest, or other form of security; to finance housing units; to commence an action to protect or enforce a right conferred upon the authority by law, mortgage, security agreement, contract, or other agreement; to bid for and purchase property that was the subject of the mortgage, security interest, or other form of security, at a foreclosure or at any other sale, and to acquire or take possession of the property. Upon acquiring or taking possession of the property, the authority may complete, administer, and pay the principal and interest of obligations incurred in connection with the property, and may dispose of and otherwise deal with the property in any manner necessary or desirable to protect the interests of the authority in the property. If the authority or an entity that provides mortgage insurance to the authority acquires property upon the default of a borrower, the authority may make a mortgage loan to a subsequent purchaser of that property even if the purchaser does not meet otherwise applicable income limitations and purchase price limits.

(j) To set standards for housing projects that receive loans under this act and to provide for inspections to determine compliance with those standards. The standards for construction and rehabilitation of mobile homes, mobile home parks, and mobile home condominium projects shall be established jointly by the authority and the mobile home commission, created in section 3 of the mobile home commission act, 1987 PA 96, MCL 125.2303. However, financing standards shall be established solely by the authority.

(k) To accept gifts, grants, loans, appropriations, or other aid from the federal, state, or local government, from a subdivision, agency, or instrumentality of a federal, state, or local government, or from a person, corporation, firm, or other organization.

(l) To acquire or contract to acquire from a person, firm, corporation, municipality, or federal or state agency, by grant, purchase, or otherwise, leaseholds or real or personal property, or any interest in a leasehold or real or personal property; to own, hold, clear, improve, and rehabilitate and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber any interest in a leasehold or real or personal property. This act shall not impede the operation and effect of local zoning, building, and housing ordinances, ordinances relating to subdivision control, land development, or fire prevention, or other ordinances having to do with housing or the development of housing.

(m) To procure insurance against any loss in connection with the property and other assets of the authority.

(n) To invest, at the discretion of the authority, funds held in reserve or sinking funds, or money not required for immediate use or disbursement, in obligations of this state or of the United States, in obligations the principal and interest of which are guaranteed by this state or the United States, or in other obligations as may be approved by the state treasurer.

(o) To promulgate rules necessary to carry out the purposes of this act and to exercise the powers expressly granted in this act pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(p) To enter into agreements with nonprofit housing corporations, consumer housing cooperatives, limited dividend housing corporations, mobile home park corporations, and mobile home park associations that provide for regulation by the authority of the planning, development, and management of any housing project undertaken by nonprofit housing corporations, consumer housing cooperatives, limited dividend housing corporations, mobile home park corporations, and mobile home park associations and that provide for the disposition of the property and franchises of those corporations, cooperatives, and associations.

(q) To appoint to the board of directors of a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association, a number of new directors sufficient to constitute a majority of the board notwithstanding other provisions of the articles of incorporation or other provisions of law. Directors appointed under this subsection need not be stockholders or members or meet other qualifications that may be described by the certificate of incorporation or bylaws. In the absence of fraud or bad faith, directors appointed under this subsection shall not be personally liable for debts, obligations, or liabilities of the corporation or association. The authority may appoint directors under this subsection only if 1 or more of the following occur:

(i) The nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association has received a loan or advance, as provided for in this act, and the authority determines that the loan or advance is in jeopardy of not being repaid.

(ii) The nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(iii) The authority determines that some part of the net income or net earnings of the nonprofit housing corporation is inuring to the benefit of a private individual, firm, corporation, partnership, or association; the authority determines that an unreasonable part of the net income or net earnings of the consumer housing cooperative is inuring to the benefit of a private individual, firm, corporation, partnership, or association; or the authority determines that some part of the net income or net earnings of the limited dividend housing corporation, in excess of that permitted by other provisions of this act, is inuring to the benefit of a private individual, firm, corporation, partnership, or association.

(iv) The authority determines that the nonprofit corporation or consumer housing cooperative is in some manner controlled by, under the direction of, or acting in the substantial interest of a private individual, firm, corporation, partnership, or association seeking to derive benefit or gain from, or seeking to eliminate or minimize losses in any dealings or transactions with, the nonprofit corporation or consumer housing cooperative. However, this subparagraph shall apply to individual cooperators in consumer housing cooperatives only in circumstances defined by the authority in its rules.

(v) The authority determines that the nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association is in violation of the rules promulgated under this section.

(vi) The authority determines that the nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association is in violation of 1 or more agreements entered into with the authority that provide for regulation by the authority of the planning, development, and management of a housing project undertaken by the nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, mobile home park corporation, or mobile home park association or that provide for the disposition of the property and franchises of the corporation, cooperative, or association.

(r) To give approval or consent to the articles of incorporation submitted to the authority by a corporation seeking approval as a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, or mobile home park corporation under chapter 4, 5, 6, or 8; to give approval or consent to the partnership agreement, joint venture agreement, trust agreement, or other document of basic organization of a limited dividend housing association under chapter 7 or mobile home park association under chapter 9.

(s) To engage the services of private consultants on a contract basis for rendering professional and technical assistance and advice.

(t) To lease real or personal property and to accept federal funds for, and participate in, federal programs of housing assistance.

(u) To review and approve rental charges for authority-financed housing projects and require whatever changes the authority determines to be necessary. The changes shall become effective after not less than 30 days' written notice is given to the residents of the affected authority-financed housing projects.

(v) To set forth in the various loan documents of the authority those restrictions on the sale, conveyance by land contract, or transfer of residential real property, housing projects, or housing units for which a note is held by the authority and restrictions on the assumption by subsequent purchasers of loans originated by and held by, or originated for purchase by and held by, the authority as the authority determines to be necessary in order to comply with requirements of federal statutes, federal rules or regulations promulgated under 5 USC 551 to 559, state statutes, or state rules promulgated under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, or to obtain and maintain the tax exempt status of authority bonds and notes. However, the authority shall not use a due on sale or acceleration clause solely for the purpose of renegotiating the interest rate on a loan made with respect to an owner-occupied single-family housing unit. Without limiting the authority's power to establish other restrictions, as provided in this section, on the sale, conveyance by land contract, or transfer of residential real property, housing projects, or housing units for which a note is held by the authority and the assumption by subsequent purchasers of loans made or purchased by the authority, the authority shall provide in its loan documents relating to a single family loan that the single family loan may be assumed by a new purchaser only when the new purchaser qualifies under the authority income limitations rules, unless such a restriction diminishes or precludes the insurance or a guarantee by an agency of the federal government with respect to the single family loan. A loan made for a mobile home that the borrower does not intend to permanently affix to real property shall become immediately due and payable if the mobile home is moved out of the state. Any restrictions on conveyance by sale, conveyance by land contract, or transfer that are authorized in this section shall apply only to loans originated by and held by, or originated for purchase by and held by, the authority and may, at the option of the authority, be enforced by accelerating and declaring immediately due and payable all sums evidenced by the note held by the authority. An acceleration and declaration of all sums to be due and payable on conveyance by sale, land contract, or transfer is not an unreasonable restraint on alienation. An acceleration and declaration, unless otherwise prohibited in this subdivision, of all sums to be due and payable under this subdivision is enforceable in any court of competent jurisdiction. This subdivision is applicable to secured and unsecured loans. This subdivision is also applicable to loan documents utilized in conjunction with an authority-operated program of residential rehabilitation by an entity cooperating or participating with the authority under section 22a(4), if the loans are originated with the intent to sell those loans to the authority.

(w) To set forth in the various loan documents of the authority remedies for the making of a false statement, representation, or pretense or a material misstatement by a borrower during the loan application process. Without limiting the authority's power to pursue other remedies, the authority shall provide in its loan documents that, if a borrower makes a false statement, representation, or pretense or a material misstatement during the loan application process, the authority, at its option, may accelerate and declare immediately due and payable all sums evidenced by the note held by the authority. An acceleration and declaration of all sums to be due and payable as provided in this subdivision is enforceable in any court of competent jurisdiction. This subdivision is applicable to secured and unsecured loans.

(x) To collect interest on a real estate loan, the primary security for which is not a first lien on real estate, at the rate of 15% or less per annum on the unpaid balance. This subdivision does not impair the validity of a transaction or rate of interest that is lawful without regard to this subdivision.

(y) To encourage and engage or participate in programs to accomplish the preservation of housing in this state available for occupancy by persons and families of low or moderate income.

(z) To verify for the state treasurer statements submitted by a city, village, township, or county as to exempt properties under section 7d of the general property tax act, 1893 PA 206, MCL 211.7d.

(aa) For the purpose of more effectively managing its debt service, to enter into an interest rate exchange or swap, hedge, or similar agreement with respect to its bonds or notes on the terms and payable from the sources and with the security, if any, as determined by a resolution of the authority.

(bb) To make working capital loans to contractors or subcontractors on housing projects financed by the authority. The authority shall submit an annual report to the legislature containing the amount, recipient, duration, circumstance, and other related statistics for each capital loan made to a contractor or subcontractor under this subdivision. The authority shall include in the report statistics related to the cost of improvements made to adapt property for use by disabled individuals as provided in section 32b or 44.

(cc) Subject to rules of the civil service commission, to adopt a code of ethics with respect to its employees that requires disclosure of financial interests, defines and precludes conflicts of interest, and establishes reasonable post-employment restrictions for a period of up to 1 year after an employee terminates employment with the authority.

(dd) To impose covenants running with the land in order to satisfy requirements of applicable federal law with respect to housing assisted or to be assisted through federal programs such as the low income housing tax credit program or the home investment partnerships program. These covenants shall be imposed by executing and recording regulatory agreements between the authority, or a municipality or other entity designated by the authority, and the person or entity to be bound. The covenants shall run with the land and be effective with respect to the parties making the covenants and other intended beneficiaries of the covenants, even though there is no privity of estate or privity of contract between the authority and the persons or entities to be bound.

(ee) To impose covenants running with the land in order to satisfy requirements of applicable state or federal law with respect to housing financed by the authority. These covenants shall be imposed by executing and recording regulatory agreements between the authority and the person or entity to be bound. The covenants shall run with the land and be effective with respect to the parties making the covenants and other intended beneficiaries of the covenants, even though there is no privity of estate or privity of contract between the authority and the persons or entities to be bound. With respect to any applicable environmental laws, this subdivision does not grant to the authority any additional rights, privileges, or immunities not otherwise afforded to a private lender that is not in the chain of title for the land.

(ff) To participate in programs designed to assist persons and families whose incomes do not exceed 115% of the greater of statewide median gross income or the area median gross income become homeowners where loans are made by private lenders for purchase by the government national mortgage association, federal national mortgage association, federal home loan mortgage corporation, or other federally chartered organizations. Participation may include providing or funding homeownership counseling and providing some or all of a reserve fund to be used to pay for losses in excess of insurance coverage.

(gg) To invest, under the conditions prescribed in this subdivision and without the consent of the escrow depositors, up to 20% of funds held, by or for the authority, in escrow accounts for the benefit of the authority or mortgagors of authority-financed housing. The investments under this subdivision shall be made in loans originated or purchased by the authority for construction or rehabilitation of multifamily housing developments for occupancy by persons or families without regard to income. In connection with loans described in this subdivision, the authority may charge and retain fees in amounts similar to those charged with respect to similar loans for which the source of funding does not come from escrow accounts. For purposes of this subdivision, "escrow account" means any account or reserve held by the authority and established in a mortgage or a regulatory agreement to which the authority is a party or which has been assigned to the authority. However, for purposes of this subdivision, escrow account does not include any account labeled in the associated regulatory agreement as "development cost escrow principal" or "operating assurance reserve". For purposes of this subdivision, "multifamily housing development" means a development in which not less than 50% of the floor space is used primarily for residential purposes. The investment authorized by this subdivision shall not be made unless both of the following requirements are met:

(i) The return on the loan is approximately equivalent to that which could be obtained from investments of substantially similar credit quality and maturity, as determined by the authority.

(ii) The authority agrees to pay with its own funds the principal balance of any loan, made with the escrow funds, that becomes delinquent in excess of 30 days. This subdivision does not obligate the authority to purchase a delinquent loan so long as with respect to that loan the authority pays to the escrow funds from its own funds the amount of the delinquent payments. The authority's election to pay the delinquent payments to the escrow funds does not in any manner abate or cure the delinquency of the loan and the authority may resort to any remedies that would exist in the absence of that payment.

(hh) To acquire, develop, rehabilitate, own, operate, and enter into contracts with respect to the management and operation of real and personal property to use as office facilities by the authority and to enter into leases with respect to facilities not immediately necessary for the activities of the authority.

(ii) To make loans to certain qualified buyers and resident organizations and to make grants to resident organizations as provided in the following:

(i) The urban homestead act, 1999 PA 127, MCL 125.2701 to 125.2709.

(ii) The urban homesteading on vacant land act, 1999 PA 129, MCL 125.2741 to 125.2748.

(iii) The urban homesteading in single-family public housing act, 1999 PA 128, MCL 125.2761 to 125.2770.

(iv) The urban homesteading in multifamily public housing act, 1999 PA 84, MCL 125.2721 to 125.2734.

(jj) To implement and administer a housing and community development program as described in this act.

(kk) To implement, administer, or execute administrative, substantive, or supervisory powers pursuant to the individual or family development account program act, 2006 PA 513, MCL 206.901 to 206.911.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1987, Act 180, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1990, Act 330, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 33, Imd. Eff. Mar. 18, 1998 ;-- Am. 1999, Act 131, Imd. Eff. July 23, 1999 ;-- Am. 2002, Act 385, Imd. Eff. May 30, 2002 ;-- Am. 2008, Act 216, Imd. Eff. July 16, 2008 ;-- Am. 2008, Act 449, Imd. Eff. Jan. 9, 2009 ;-- Am. 2012, Act 327, Imd. Eff. Oct. 9, 2012
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1422a Rehabilitation of residential real or rental property; loans, grants, or deferred payment loans to persons and families of low and moderate income; loans to persons in areas of chronic economic stress and to persons located elsewhere in state; powers of authority; participation or cooperation with governing bodies, private organizations, or public organizations; plan; selection of neighborhoods.

Sec. 22a.

(1) In addition to the powers described in section 22, the authority may purchase, make, or otherwise participate in the making and may enter into commitments for the purchase, making, or participation in the making of loans, grants, or deferred payment loans to persons and families of low and moderate income for the rehabilitation of residential real property owned or to be owned by them or the authority may, without regard to the income of the owners or occupants of residential rental property, purchase, make, or otherwise participate in the making and may enter into commitments for the purchase, making, or participation in the making of loans for the rehabilitation of residential rental property to persons or entities owning residential rental property located in areas of chronic economic distress or to persons or entities owning moderate cost residential rental property located elsewhere in this state.

(2) In connection with the loans, grants, and deferred payment loans the authority may do any of the following:

(a) Sell mortgages and security interests at public or private sale.

(b) Modify or alter mortgages and security interests.

(c) Foreclose on a mortgage, security interest, or other form of security.

(d) Commence an action to protect or enforce a right conferred upon it by law, mortgage, security agreement, contract, or other agreement.

(e) Bid for and purchase property which was the subject of the mortgage, security interest, or other form of security at a foreclosure or at any other sale.

(f) Acquire or take possession of the property.

(3) If the authority takes any action under subsection (2), the authority may complete, administer, pay the principal and interest or obligations incurred in connection with the property, dispose of, and otherwise deal with, the property, in a manner necessary or desirable to protect the interests of the authority in the property.

(4) The authority may participate or cooperate with a governing body, or a subdivision or agency or instrumentality of a governing body, or any other private or public organization in planning or implementing programs of residential rehabilitation involving the purchase, making, or participation in loans, grants, or deferred payment loans to persons and families of low and moderate income. The participation or cooperation may involve a concentration of loan, grant, and deferred payment loan activity in particular neighborhoods. Before engaging in that participation or cooperation with a governing body or a subdivision or agency or instrumentality of a governing body, the authority shall receive from the governing body to be involved in the program a plan embracing the entire geographical area of the governing body. The plan shall do the following:

(a) Address by neighborhood the need for housing conservation, rehabilitation, and redevelopment.

(b) Indicate a substantial degree of coordination between the program to be instituted pursuant to this section and other governmental and private programs then in operation which may assist in conserving, rehabilitating, or redeveloping neighborhoods.

(c) Indicate to the extent possible the nature and source of revenues which are or are projected to be available to implement the plan.

(d) Indicate priorities in implementing the plan.

(5) Neighborhoods selected for housing conservation and rehabilitation under this section shall be determined upon mutual agreement of the authority and the governing body involved.

History: Add. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982



Section 125.1422b Designation of authority as housing credit agency; purpose; amount of housing credit ceiling; qualification of applicant; allocation plan; distribution; setting aside allocable amounts; reapportionment of unallocated credit amounts; applications for low income housing tax credit; fees; “rural housing projects” defined.

Sec. 22b.

(1) The authority is designated as the housing credit agency for the state for the purpose of allocating and administering the low income housing credit established under section 42 of the internal revenue code of 1986.

(2) The state's housing credit ceiling applicable for a calendar year shall be an amount equal to the sum of all of the following:

(a) One dollar and twenty-five cents multiplied by the state's population, unless a different amount is authorized by section 42 of the internal revenue code of 1986. The state's population shall be determined by the most recent census estimates of the state's population published by the United States bureau of census before the beginning of the calendar year or by another method as authorized by the internal revenue code of 1986.

(b) The unused state housing credit ceiling, if any, of the state for the preceding calendar year, for years subsequent to 1989.

(c) The amount of state housing credit ceiling returned in the calendar year, for years subsequent to 1989.

(d) The amount, if any, allocated to the state under section 42(h)(3)(D) of the internal revenue code of 1986.

(3) An applicant for an allocation of low income housing tax credit shall be qualified to receive the credit pursuant to the requirements of the internal revenue code of 1986 and the regulations, guidelines, rulings, and interpretations issued by the United States treasury department or the internal revenue service, that controls in the event of conflict with a requirement of this section.

(4) The state's low income housing tax credit is allocable pursuant to a qualified allocation plan prepared by the authority, submitted to the legislature, and approved by the governor after notice to the public and public hearing. The plan shall set forth criteria to be used to determine housing priorities of the state, and shall give the highest priority to those projects in which the highest percentage of the housing credit dollar amount is to be used for project costs other than the cost of intermediaries, unless granting such priority would impede the development of projects in hard-to-develop areas. In allocating low income housing tax credit dollar amounts among selected projects, the allocation plan shall give preference to projects serving the lowest income tenants and projects obligated to serve qualified tenants for the longest periods, and shall provide a procedure that the authority will follow in notifying the internal revenue service of noncompliance with the provisions of section 42 of the internal revenue code of 1986 of which the authority becomes aware. The plan shall set forth the process for selecting eligible projects and may be amended from time to time in accordance with its terms and the requirements of section 42 of the internal revenue code of 1986. The selection criteria in the qualified allocation plan shall include those set forth in section 42 of the internal revenue code of 1986.

(5) The state's low income housing tax credit authority shall be distributed in accordance with the qualified allocation plan. Amounts allocable under subsection (2) shall be set aside as follows:

(a) Qualified nonprofit organizations as required by section 42 of the internal revenue code of 1986 - not less than 10%.

(b) Rural housing projects - not less than 5%.

(c) Housing projects in eligible distressed areas - not less than 30%.

(d) Housing projects for the elderly - not less than 10%. Projects counted in 1 category shall not count in another category towards meeting the minimum set-aside requirements.

(6) Except for the amount for qualified nonprofit organizations, if the low income housing tax credit set aside under subsection (5) is not allocated before October 1 of the year in which that credit amount is authorized under subsection (2)(a), the authority may reapportion the unallocated credit amounts in a reasonable manner pursuant to the state's qualified allocation plan.

(7) All applications for low income housing tax credit shall be on the authority's prescribed forms and shall include information necessary pursuant to the qualified allocation plan and section 42 of the internal revenue code of 1986.

(8) The authority may charge applicants reasonable fees under the low income housing tax credit program.

(9) For the purposes of this section, “rural housing projects” means proposed or existing housing projects that fall into 1 or more of the following categories:

(a) Located in an area other than a metropolitan county.

(b) Funded by a federal program for the development of rural housing.

(c) Financed by a loan guaranteed by rural housing services or a successor agency.

History: Add. 1987, Act 86, Imd. Eff. June 30, 1987 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1991, Act 137, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000



Section 125.1422c Subsidiary nonprofit housing corporation.

Sec. 22c.

(1) The authority may incorporate 1 or more nonprofit housing corporations for 1 or more of the following purposes:

(a) Owning, holding, maintaining, improving, completing, receiving subsidy payments for, or transferring ownership of a housing project or housing unit either acquired through foreclosure or deed in lieu of foreclosure or over which the authority has, following a declaration of default, otherwise obtained control.

(b) Acquiring housing projects or an interest in the ownership of 1 or more housing projects and owning, holding, maintaining, or improving the housing projects, if regulatory or contractual restrictions assuring occupancy of some or all of the units in 1 or more of the housing projects by families and persons of low or moderate income are subject to termination within a 2-year period following the acquisition of the housing project. A nonprofit housing corporation incorporated under this subsection may acquire a housing project only if all of the following requirements are met:

(i) At least 6 months have passed since the eighteenth anniversary of the commencement of amortization of the project's permanent mortgage loan on the housing project.

(ii) The authority by resolution determines all of the following:

(A) The tenants residing in the housing project have been notified of the opportunity to acquire the housing project in accordance with the Cranston-Gonzalez national affordable housing act, Public Law 101-625, 104 Stat. 4079.

(B) No tenant organization that the authority determines to have the legal, financial, and managerial capabilities to acquire the housing project has developed and submitted to the housing project owners an acquisition proposal with respect to which negotiations are ongoing.

(C) No local or statewide nonprofit housing corporation that the authority determines to have the legal, financial, and managerial capabilities to acquire the project has submitted to the housing project owners an acquisition proposal with respect to which negotiations are ongoing.

(iii) The nonprofit housing corporation incorporated pursuant to this section contracts with a private firm for the management of the housing project.

(c) Carrying out programs and oversight responsibilities on behalf of or in conjunction with the United States department of housing and urban development with respect to federal housing programs.

(2) A subsidiary nonprofit housing corporation may sue and be sued in its own name, and the circuit court of Ingham county has exclusive jurisdiction over all actions brought against a subsidiary nonprofit housing corporation, except if jurisdiction over the action is in the supreme court, the court of appeals, or the court of claims.

(3) A subsidiary nonprofit housing corporation is a separate legal entity. The authority is not liable for the debts or obligations or for any actions or inactions of the subsidiary nonprofit housing corporation unless it expressly agrees otherwise. A member, officer, or employee of a subsidiary nonprofit housing corporation is not individually liable for actions undertaken or failure to act on behalf of the subsidiary nonprofit housing corporation so long as the individual is acting or reasonably believes he or she is acting within the scope of his or her authority as a member, officer, or employee of the subsidiary nonprofit housing corporation.

(4) The authority may make loans or grants to a subsidiary nonprofit housing corporation to enable the subsidiary nonprofit housing corporation to carry out any of its purposes.

History: Add. 1987, Act 180, Imd. Eff. Nov. 25, 1987 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000



Section 125.1422d Investments.

Sec. 22d.

(1) In addition to the powers described in section 22(n), the authority may, in its discretion, invest money held in reserve or sinking funds, or money not required for immediate use or disbursement, in entities, including limited partnerships and limited liability companies, whose primary purpose is, directly or indirectly, to acquire ownership interests in multifamily housing projects in this state or to make or purchase loans with respect to such projects, or both. The authority shall not make an investment authorized by this subsection unless the authority determines that the return on the investment is reasonably expected to be equal to or greater than the return the authority is then receiving on investments authorized under section 22(n). The authority shall use earnings returned to the authority on investments authorized by this subsection solely for purposes authorized by this act. The authority shall allocate not less than 10% of the earnings returned to the authority on investments authorized by this subsection to the housing development fund created in section 23.

(2) The authority shall possess all powers necessary or incidental to make the investments authorized in subsection (1), including, but not limited to, the power to establish any of the following:

(a) Limited partnerships, limited liability companies, nonprofit corporations, and other entities.

(b) The conditions under which the entities described in subdivision (a) may acquire ownership interests in or make or purchase loans with respect to multifamily housing projects as provided in subsection (1).

(3) As used in this section, "multifamily housing project" means a housing project that includes multiple dwellings and in which a minimum of 50% of the square footage of floor space is used primarily for residential purposes.

History: Add. 2013, Act 116, Imd. Eff. Sept. 24, 2013



Section 125.1423 Housing development fund; creation; payments into fund.

Sec. 23.

(1) There is created and established under the jurisdiction and control of the authority a revolving fund to be known as the “housing development fund”.

(2) There shall be paid into the housing development fund (a) any moneys appropriated and made available by the state for the purposes of the fund; (b) any moneys which the authority receives in repayment of advances made from the fund, and (c) any other moneys which may be made available to the authority for the purpose of the fund from any other source or sources.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1424 Housing development fund; advances; grants; transfer of moneys.

Sec. 24.

(1) The authority may use the moneys held in the fund to make interest-bearing or noninterest-bearing advances, in compliance with this act, to nonprofit housing corporations and consumer housing cooperatives for development costs of proposed housing projects. Advances may not be made unless the authority reasonably anticipates that a federally-aided or authority-aided mortgage may be obtained by the nonprofit housing corporation or consumer housing cooperative for the permanent financing of a housing project pursuant to section 44.

(2) The proceeds of the advance may be used only to defray the development costs of the housing project. Each advance shall be repaid in full to the authority by the nonprofit housing corporation or consumer housing cooperative concurrent with receipt of the portion of the mortgage loan paid under the initial indorsement of the federally-aided or authority-aided mortgage or construction loan, unless the authority extends the period for the repayment of the advances. The time of repayment shall not be extended later than the date of receipt of the portion of the mortgage loan paid on final indorsement of the federally-aided or authority-aided mortgage or construction loan.

(3) The authority may use the moneys held in the fund to make grants to local communities, as defined by the authority in rules promulgated under this act, the office of services to the aging established in section 5 of the older Michiganians act, Act No. 180 of the Public Acts of 1981, being section 400.585 of the Michigan Compiled Laws, or public or private nonprofit organizations or local governmental agencies organized to provide assistance to persons and families of low or moderate income. The grants may be in any amounts as the authority determines, not to exceed the net costs, exclusive of any federal aid or assistance, incurred by the recipient in planning for or implementing housing assistance or community or housing development. Examples of permissible community or housing development include land and building acquisition; housing rehabilitation; capital improvements or modifications, including streets, open space, utilities, recreation or community centers, and parking facilities; and the provision of necessary supportive services.

(4) The authority may transfer the moneys held in the housing development fund to the land acquisition and development fund or to the rehabilitation fund in amounts which the authority determines necessary.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1984, Act 363, Eff. Mar. 29, 1985
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1424a Land acquisition and development fund; creation; payment of moneys into fund.

Sec. 24a.

(1) A fund to be known as the “land acquisition and development fund” is created and established under the jurisdiction and control of the authority.

(2) There shall be paid into the land acquisition and development fund: any moneys appropriated and made available by the state for the purposes of this fund; any moneys which the authority receives from the sale or rental of real property purchased by the authority with moneys from this fund; and any other moneys which may be made available to or by the authority and designated by the authority for the purpose of this fund from any other source including unpledged accumulated fees and charges and unpledged interest income of the authority. As used in this section, “real property” means an interest, including fee or leasehold interest, in land or improvements to land or a portion thereof.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977



Section 125.1424b Land acquisition and development fund; use of moneys; acquisition and exchange of real property; improvements to real property; costs; conveyance of real property.

Sec. 24b.

(1) The authority may use the money held in the land acquisition and development fund to lease, acquire, or contract to acquire real property by grant, purchase, or otherwise from any person, firm, partnership, corporation, municipality, county, or federal or state agency, upon determining that the real property may be suitable for a future housing development or housing project; or is located in a residential area where the authority has financed or has planned to finance housing and the proposed use of the real property will improve the quality of the residential area by eliminating blight or provide needed public or commercial facilities; or is so situated that the present or future use of the real property, if not acquired by the authority, will adversely affect the value or marketability of the authority financed housing project. The authority may acquire real property in its own name or through and in the name of an agent by means of land contract, option, or other form of deferred payment agreement, or subject to mortgages or other encumbrances, if the authority reserves money in this fund or authorization to issue notes and bonds, the aggregate amount of which equals the unpaid principal balance on the land contracts, options, mortgages, or other encumbrances or deferred payment agreements plus any anticipated carrying charges, including insurance premiums, interest, maintenance expenses, and property taxes. The authority may exchange real property purchased with money from this fund for other real property, if the authority determines that the real property will be acquired for a purpose for which real property can be purchased with money from this fund. Money received by the authority in connection with the exchange and any money received from the sale or rental of the real property shall be deposited in the land acquisition and development fund.

(2) The authority may contract for and use money held in the land acquisition and development fund for the following types of improvements to real property purchased or otherwise acquired for the purposes of this fund:

(a) Improvements that are necessary to place the real property in a safe, sanitary, and decent condition, including demolition, excavation, and landscaping.

(b) Improvements to real property which is to be dedicated for the public use and enjoyment, including the installation of recreational facilities, benches, shelters, lighting, and walkways.

(c) Improvements that are necessary to insure the planned development of the real property, including the installation of roads, sidewalks, sewers, and utilities. The authority may contract for and use money held in the land acquisition and development fund for services needed in connection with the acquisition, disposition, planning, development, and maintenance of real property.

(3) The authority may use the money held in the land acquisition and development fund to pay the following costs on real property purchased or being purchased with money from this fund or acquired by gift, grant, or exchange for the purposes of this fund:

(a) The costs of property taxes, insurance premiums, interest, maintenance expenses, and other carrying charges on real property notwithstanding the provisions of section 42, during the period when real property is owned or is being purchased by the authority or its agent, the authority shall pay all property taxes levied against the real property unless a taxing jurisdiction exempts the real property from property taxes. The assessed valuation of the real property while it is owned or being purchased by the authority or its agent shall not be increased by any taxing jurisdiction, except to reflect the state equalization valuation process.

(b) The costs of planning the development of the real property, including, but not limited to, the costs of economic feasibility studies, land use studies, site development planning, architectural and engineering design, market analysis and all related analyses, studies and planning services.

(c) The costs incurred in the transfer of real property, including brokerage and appraisal fees, recording expenses, and the costs of surveys and title insurance.

(d) The costs of the improvements to real property permitted by subsection (2).

(4) Real property may be conveyed by the authority to a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, limited dividend housing association, mobile home park corporation, mobile home park association, or municipality for the purpose of constructing housing projects at such price and on such terms and conditions as shall be determined by the authority. Real property may be conveyed by the authority to the state or federal government, or any county or municipality for the use and enjoyment of the public upon such terms and conditions as shall be determined by the authority. Real property may be sold by the authority to an individual, firm, partnership, corporation, county, municipality, authority, or federal or state agency for any purpose at a price, equal to or greater than the lesser of the fair market value of the property at the time of sale or the price paid by the authority to acquire, hold, and improve the real property, which conveyance shall be subject to terms and conditions determined by the authority. In conjunction with a sale or conveyance of real property, the authority may enter into agreements which regulate all aspects of the development of the real property, including, but not limited to, land use planning, site development, construction, architectural and engineering design, marketing, management, occupancy, operation, and all factors related to the foregoing.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1424c Transfer of moneys to housing development fund or rehabilitation fund.

Sec. 24c.

The authority may transfer the moneys held in the land acquisition and development fund to the housing development fund or to the rehabilitation fund in amounts the authority determines necessary.

History: Add. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977



Section 125.1424d Rehabilitation fund; creation; jurisdiction; payments.

Sec. 24d.

(1) A fund to be known as the “rehabilitation fund” is created and established under the jurisdiction and control of the authority.

(2) The following shall be paid into the rehabilitation fund:

(a) Moneys appropriated and made available by the state for the purposes of the rehabilitation fund.

(b) Other moneys which may be made available to or by the authority and designated by the authority for the purposes of the rehabilitation fund.

History: Add. 1977, Act 130, Imd. Eff. Oct. 25, 1977



Section 125.1424e Rehabilitation fund; use of moneys; allocations or pledges to holders of bonds.

Sec. 24e.

(1) The authority may use moneys in the rehabilitation fund either separately or in conjunction with other moneys available to the authority to make, purchase, or otherwise participate in loans, grants, or deferred payment loans authorized pursuant to section 44a.

(2) The authority may use the moneys in the rehabilitation fund to make loans or grants to local communities in amounts the authority determines are necessary for planning for or implementing programs of residential rehabilitation involving loans, grants, or deferred payment loans to persons and families of low and moderate income.

(3) The authority may use money in the rehabilitation fund to pay for costs incurred by the authority in planning for or implementing a program of residential rehabilitation.

(4) Money in the rehabilitation fund and money received in repayment of loans, grants, and deferred payment loans made from the rehabilitation fund may be allocated or pledged to the holders of bonds and notes issued in connection with a rehabilitation loan program of the authority.

History: Add. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978



Section 125.1424f Recapture tax fund; creation; establishment; payment; use.

Sec. 24f.

(1) There is created and established under the jurisdiction and control of the authority a fund to be known as the recapture tax fund.

(2) There may be paid into the recapture tax fund any money available to the authority from any source or sources, including, but not limited to, funds held by the authority. The authority is under no obligation to maintain a balance of money in the fund.

(3) The authority may use the money held in the fund to reimburse individual borrowers for any taxes the borrowers paid and for which they were liable under section 143(m) of the internal revenue code, or any similar recapture taxes applicable to programs the authority administers.

History: Add. 2008, Act 55, Imd. Eff. Apr. 3, 2008



Section 125.1424g Repealed. 1985, Act 183, Imd. Eff. Dec. 18, 1985.



Section 125.1425 Bonds and notes; issuance; purposes; issuing renewal notes, bonds to pay notes and refunding bonds; notes or bonds as general obligations and negotiable instruments; revised municipal finance act inapplicable; issuance subject to agency financing reporting act.

Sec. 25.

(1) The authority may issue its negotiable bonds and notes in a principal amount, which in the opinion of the authority shall be necessary to provide sufficient funds for achieving its corporate purposes, including the making of loans for housing projects and the making or purchasing of loans for the rehabilitation of residential real property, the provision of money for the land acquisition and development fund as provided in this act, the payment of interest on bonds and notes of the authority during construction, the establishment of reserves to secure bonds and notes, the provision of money for the housing development fund in order to make noninterest bearing advances to nonprofit housing corporations and consumer housing cooperatives as provided in this act, the provision of money to be used for the land acquisition and development powers and purposes of the authority, the development, rehabilitation, or acquisition of real and personal property for use as office facilities by the authority, and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) The authority may issue renewal notes, issue bonds to pay notes, and when it determines refunding expedient, refund bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. The authority may issue instruments separate from the obligations described in this section that establish a contractual right in the holder of the instrument to require mandatory tender for purchase of the obligations to which the instrument applies for such period of time and subject to such provisions as the authority may determine.

(3) Except as may otherwise be expressly provided by the authority, every issue of its notes or bonds shall be general obligations of the authority payable out of revenues or money of the authority, subject only to agreements with the holders of particular notes or bonds pledging any particular receipts or revenues.

(4) Whether or not the notes or bonds are of a form or character as to be negotiable instruments under the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, the notes or bonds shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, subject only to the provisions of the notes or bonds for registration.

(5) A bond issued by the authority is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(6) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978 ;-- Am. 1983, Act 49, Imd. Eff. May 16, 1983 ;-- Am. 1991, Act 137, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 2002, Act 385, Imd. Eff. May 30, 2002



Section 125.1426 Bonds and notes; authorization; terms.

Sec. 26.

The notes and bonds shall be authorized by resolution of the members of the authority; shall bear such date or dates, and shall mature at such time or times, in the case of any note, or any renewal thereof, not exceeding 20 years, from the date of issue of such original note, and in the case of any bond not exceeding 50 years from the date of issue, as the resolution may provide. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the authority may be sold by the authority, at public or private sale, at such price or prices as the authority shall determine.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982



Section 125.1427 Notes or bonds; resolution authorizing issuance; contents.

Sec. 27.

Any resolution authorizing any notes or bonds or any issue of notes or bonds may contain provisions, which shall be a part of the contract with the holders of the notes or bonds, as to:

(a) Pledging all or any part of the fees and charges made or received by the authority, and all or any part of the money received in payment of mortgage loans and interest on mortgage loans, and other money received or to be received, to secure the payment of the notes or bonds or of any issue of notes or bonds, and subject to such agreements with bondholders or noteholders as may then exist.

(b) Pledging all or any part of the assets of the authority, including mortgages and obligations securing the assets, to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist.

(c) Pledging of any loan, grant, or contribution from the federal, state, or local government, or source in aid of such development as provided for in this act.

(d) The use and disposition of the gross income from mortgages owned by the authority and payment of principal of mortgages owned by the authority.

(e) The setting aside of reserves or sinking funds and the regulation and disposition of reserves or sinking funds.

(f) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue of notes or bonds.

(g) Limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; and the refunding of outstanding or other notes or bonds.

(h) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent to the amendment or abrogation and the manner in which such consent may be given.

(i) Vesting in a trustee or trustees such property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to this act and limiting or abrogating the right of the bondholders to appoint a trustee under this section or limiting the rights, powers, and duties of such trustee.

(j) Establishing a contractual right to require mandatory tender for purchase of the notes or bonds in an instrument separate from the notes or bonds, which instrument may be issued or sold by the authority to investors in such instruments.

(k) Any other matters, of like or different character, which in any way affect the security or protection of the notes or bonds.

(l) Delegating to an officer or other employee of the authority, or an agent designated by the authority, the power to cause the issue, and sale and delivery, of the notes or bonds within limits on those notes or bonds established by the authority as to any of the following:

(i) The form.

(ii) The maximum interest rate or rates.

(iii) The maturity date or dates.

(iv) The purchase price.

(v) The denominations.

(vi) The redemption premiums.

(vii) The nature of the security.

(viii) The selection of the applicable interest rate index.

(ix) Other terms and conditions with respect to issuance of the notes or bonds as the authority shall prescribe.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993



Section 125.1428 Notes and bonds; validity and effect of pledge.

Sec. 28.

Any pledge made by the authority shall be valid and binding from the time when the pledge is made; the moneys or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1429 Notes and bonds; personal liability of members of authority.

Sec. 29.

Neither the members of the authority nor any person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1430 Notes and bonds; purchase for cancellation; price.

Sec. 30.

(1) Except as provided in subsection (2), and subject to such agreements with noteholders or bondholders as may then exist, the authority shall have power out of any funds available therefor to purchase notes or bonds of the authority, which shall thereupon be canceled, at a price not exceeding:

(a) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon.

(b) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(2) If the authority determines that the payment of a higher price than that determined under subsection (1) is in the best interests of the authority, it may by resolution authorize the purchase at a higher price.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982



Section 125.1431 Notes and bonds; liability of state.

Sec. 31.

The state shall not be liable on notes or bonds of the authority and such notes and bonds shall not be a debt of the state. The notes and bonds shall contain on the face thereof a statement to such effect.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1432 Capital reserve fund; definitions; federal housing subsidy programs; recommendations; priority; program of loans for mobile homes; program of loans for consumer housing cooperatives; notice of public hearing or proposed rule change; rules; identification of housing production goals; report to governor and committees; review of loans, financial instruments, and lines of credit; confidentiality.

Sec. 32.

(1) The authority may create and establish 1 or more special funds called capital reserve funds to secure notes and bonds of the authority. The authority shall pay into a capital reserve fund money appropriated and made available by this state for the purposes of the fund, the proceeds of the sale of notes or bonds to the extent provided in the resolution of the authority authorizing the issuance of the notes or bonds, and other money that is made available to the authority for the purpose of a fund from any other source. In addition to, or in lieu of, depositing money in a capital reserve fund, the authority may obtain and pledge letters of credit and, effective retroactively as of June 1, 1993, insurance policies, surety bonds, guarantees, or other security arrangements if those other security arrangements are approved by the state treasurer, for the purposes of the capital reserve fund. The amount available under letters of credit, insurance policies, surety bonds, guarantees, or other security arrangements pledged to a capital reserve fund shall be credited toward the satisfaction of a capital reserve fund requirement. All money and proceeds under letters of credit, insurance policies, surety bonds, guarantees, or other security arrangements held in a capital reserve fund, except as specifically provided, shall be used as required solely for the payment of the principal of notes or bonds of the authority secured in whole or in part by the capital reserve fund, for the purchase or redemption of notes or bonds, for the payment of interest on the notes or bonds, or for the payment of a redemption premium required to be paid when the notes or bonds are redeemed prior to maturity. However, the authority shall not use the capital reserve fund for an optional purchase or optional redemption of notes or bonds if the use would reduce the total of the money on deposit in the capital reserve fund and amounts available under a letter of credit, insurance policy, surety bond, guarantee, or other security arrangement pledged to a capital reserve fund to less than the capital reserve fund requirement established for the fund. Income or interest earned by, or increment to, a capital reserve fund from the investment of the money in the capital reserve fund may be transferred by the authority to other funds or accounts of the authority to the extent that the transfer does not reduce the total of the amount of money in a capital reserve fund and amounts available under a letter of credit, insurance policy, surety bond, guarantee, or other security arrangement pledged to the capital reserve fund below the capital reserve fund requirement for the fund.

(2) The authority shall not issue notes or bonds secured in whole or in part by a capital reserve fund if, upon the issuance of the notes or bonds, the amount in the capital reserve fund, including the amounts available under a letter of credit, insurance policy, surety bond, guarantee, or other security arrangement pledged to the capital reserve fund, would be less than the capital reserve fund requirement for the fund, unless the authority, at the time of issuance of the notes or bonds, deposits in the fund from the proceeds of the notes or bonds to be issued, or from other sources, an amount that, together with the amount then in the fund, is not less than the capital reserve fund requirement for the fund, or obtains a letter of credit, insurance policy, surety bond, guarantee, or other security arrangement in an amount that, together with the amount then in the fund, is not less than the capital reserve fund requirement for the fund. For the purposes of this section, "capital reserve fund requirement" means the amount required in the resolution of the authority authorizing the notes or bonds with respect to which the fund is established, which amount shall not exceed the maximum amount of principal and interest maturing and becoming due in a succeeding calendar year on the notes or bonds of the authority secured in whole or part by the fund.

(3) The authority has, before January 9, 1977, in connection with its housing development bonds issued pursuant to a bond resolution dated June 10, 1971, established within the capital reserve fund relating to housing development bonds, a capital reserve account and a capital reserve capital account. This capital reserve account constitutes a capital reserve fund under this act. Money in this capital reserve account shall secure only housing development bonds issued pursuant to the June 10, 1971 bond resolution. Unless otherwise provided by the authority, money in the capital reserve capital account shall secure all bonds and notes of the authority. In determining whether the capital reserve fund requirement established for a capital reserve fund has been met, the authority shall not include or take into account money in the capital reserve capital account.

(4) The authority has, before January 9, 1977, in connection with its insured mortgage revenue bonds issued pursuant to a bond resolution dated May 11, 1976, established a bond reserve fund. This bond reserve fund constitutes a capital reserve fund under this act.

(5) The authority may issue notes and bonds subject to the following limitations:

(a) The authority shall not have outstanding at any time bonds and notes for any of its corporate purposes in an aggregate principal amount exceeding $4,200,000,000.00, excluding all of the following:

(i) The principal amount of bonds and notes issued to refund outstanding bonds and notes.

(ii) The principal amount of bonds and notes that appreciate in principal amount, except to the extent of the principal amount of these bonds and notes payable at such time.

(iii) The principal amount of notes and bonds representing original issue discount, if any.

(b) After November 1, 2014, the limitation on the aggregate principal amount of notes and bonds provided in subdivision (a) is $3,400,000,000.00, excluding all of the following:

(i) The exclusions provided in subdivision (a)(i), (ii), and (iii).

(ii) The aggregate principal amount of bonds and notes issued on or before November 1, 2014, that is outstanding on November 1, 2014, and that exceeds $3,400,000,000.00.

(6) Subject to the limitation in subsection (5), that portion of the state ceiling to be used for qualified mortgage bonds, mortgage credit certificates, or bonds to finance qualified residential rental projects shall be allocated to the authority unless the authority elects by resolution to allow another issuer to issue qualified mortgage bonds, mortgage credit certificates, or bonds to finance qualified residential rental projects. As used in this subsection:

(a) "Mortgage credit certificate" means that term as defined in section 25 of the internal revenue code, 26 USC 25.

(b) "Qualified mortgage bond" means that term as defined in section 143 of the internal revenue code, 26 USC 143.

(c) "Qualified residential rental project" means that term as defined in section 142 of the internal revenue code, 26 USC 142.

(d) "State ceiling" means the aggregate amount of certain private activity bonds, including qualified mortgage bonds, that may be issued in any calendar year in this state pursuant to section 146 of the internal revenue code, 26 USC 146.

(7) To ensure the continued operation and solvency of the authority for the carrying out of the public purposes of this act, the authority shall accumulate in each capital reserve fund an amount equal to the capital reserve fund requirement for that fund. If at any time the capital reserve fund requirement for a capital reserve fund exceeds the amount of the capital reserve fund, the authority shall transfer to this fund from the capital reserve capital account established by the authority's June 10, 1971 bond resolution the amount necessary to restore the capital reserve fund to an amount equal to the capital reserve fund requirement. If a deficiency exists in more than 1 capital reserve fund and the amount in the capital reserve capital account is not sufficient to fully restore the capital reserve funds, the money in the capital reserve capital account shall be allocated between the deficient capital reserve funds pro rata according to the amounts of the deficiencies. If at any time the capital reserve capital account has been exhausted and the capital reserve fund requirement for a capital reserve fund exceeds the amount of the capital reserve fund, the chairperson of the authority on or before September 1 shall certify to the governor and budget director the amount, if any, necessary to restore a capital reserve fund to an amount equal to the capital reserve fund requirement. The governor and the budget director shall include in the annual budget the amount certified by the chairperson of the authority.

(8) In computing the amount of a capital reserve fund for the purposes of this section, securities in which all or a portion of the fund is invested shall be valued at par. If the securities are purchased at other than par, the securities may be valued at their cost to the authority, as adjusted by amortization of the discount or premium paid upon purchase of the securities on a pro rata basis to the maturity date of the securities.

(9) To the extent possible and consistent with sound fiscal management and good housing development planning, the authority shall make full use of available federal housing subsidy programs. The authority shall recommend programs and legislation to better maintain and improve existing housing stock.

(10) The authority shall require that not less than 15% of the multifamily dwelling units financed by mortgage loans from the authority in a calendar year under federal government subsidy programs, subject to applicable federal regulations, be offered on a priority basis to low income families and persons receiving their primary incomes from social security programs or state and federal public assistance programs.

(11) The authority shall implement a program of loans for mobile homes as soon as is reasonably feasible. The authority shall develop a program for financing the construction or rehabilitation of mobile home parks and mobile home condominium projects within 24 months after December 31, 1982, subject to a determination of feasibility by the authority and the authority's ability to sell bonds.

(12) The authority shall implement a program of loans for consumer housing cooperatives as soon as is reasonably feasible. The authority shall develop a program for financing the construction or rehabilitation of consumer housing cooperative projects within 12 months after July 10, 1984, subject to a determination of feasibility by the authority and the authority's ability to sell bonds.

(13) When processing rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, the authority shall furnish to each member of the legislature a copy of a notice of a public hearing or proposed rule change at least 10 days before the public hearing and at least 20 days before the adoption of the rule.

(14) Before October 1 of each year, the authority shall identify housing production goals for housing projects financed with bonds and notes issued under the limitations provided in section 32a. The authority shall identify a goal for the authority as a whole and a specific goal for each program. The authority shall submit those goals in an annual report to the governor and to the house committee on urban affairs and the senate committee on finance, or their successor committees.

(15) Within 6 months after the legislature enacts or the authority adopts a new program, the authority shall submit an interim report to the same persons to whom an annual report is submitted. If both the legislature and the authority establish a program, the authority shall submit the interim report within 6 months after the effective date of the act establishing the program. The authority shall include in an interim report all of the information required in an annual report that is specific to that program.

(16) After the initial or an interim report, the authority shall include in an annual report all of the following for each program:

(a) Whether the production goals for the previous 12-month period have been met. If those production goals have not been met, the authority shall explain in the report the reasons why those production goals have not been met.

(b) Any significant obstacles to the development of housing for low and moderate income persons that have been encountered by the authority.

(c) The estimated economic and social benefits of these housing projects to the immediate neighborhoods in which the housing projects have been constructed.

(d) The estimated economic and social benefits of these housing projects to the municipalities in which the housing projects have been constructed.

(e) The extent of displacement, direct and indirect, of lower income persons caused by these housing projects, and steps taken by the authority and other governmental and private parties to ameliorate the displacement, and the results of those efforts.

(f) The estimated extent of additional reinvestment activities by private lenders attributable to the authority's financing of these housing projects.

(g) The age, race, family size, median income, and average income of the tenants of these housing projects.

(h) The estimated economic impact of these housing projects, including the number of construction jobs created, wages paid, and taxes and payments in lieu of taxes paid.

(i) The progress in developing mobile home parks and mobile home condominium projects, in financing the construction or rehabilitation of consumer housing cooperative projects, and in financing the construction or rehabilitation of nonprofit housing corporation projects.

(j) A report on the neighborhood preservation program under section 44f. The report shall include information about the progress in developing the program, the neighborhoods identified as eligible for the program, the neighborhoods or municipalities that have applied for the program, the neighborhoods that have received funds from the program, and the reasons that neighborhoods or municipalities have been denied funds from the program.

(k) A report on the status of federal programs that provide assistance to low income tenants displaced as the result of prepayments of federally and authority assisted loans.

(l) A report on the low income housing tax credit program under section 22b. The report shall include information regarding the amount of tax credits allocated to the state under each of the subdivisions of section 22b(2); the projects that have received tax credits; and the reasons why projects have been denied tax credits under the program; a geographical description of the distribution of those tax credits; and a description of amendments to the allocation plan made during that year.

(m) A report on education and training opportunities provided by the authority under section 17. The report shall indicate the types of education and training opportunities made available and the amount of funding committed to these activities.

(n) For any programs or projects involving refinancings, the number of refinancings undertaken by the authority and the total dollar amount of all refinancings undertaken by the authority.

(17) The authority shall conduct an annual review of all loans, financial instruments that require repayment, or lines of credit with the Michigan broadband development authority created in section 4 of the Michigan broadband development authority act, 2002 PA 49, MCL 484.3204. The review shall contain an analysis of the Michigan broadband development authority's ability to repay all loans, financial instruments that require repayment, and lines of credit with the authority and the amount and payment schedule of all current loans, financial instruments that require payment, and lines of credit with the authority. The review shall also contain an analysis of the number of authority-assisted or -financed developments and homes purchasing high-speed internet connections at substantially reduced rates as a direct result of loans from the Michigan broadband development authority, as specified in the memorandum of understanding between the authority and the Michigan broadband development authority.

(18) The authority shall ensure that the income characteristics of individuals served by an authority program are provided in a manner that ensures each individual's confidentiality. The authority shall also ensure that proprietary information in its reports under this section concerning an individual, corporation, cooperative, or association is not released without the permission of that individual, corporation, cooperative, or association.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 27, Imd. Eff. June 2, 1970 ;-- Am. 1972, Act 310, Imd. Eff. Dec. 28, 1972 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1980, Act 472, Imd. Eff. Jan. 17, 1981 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 73, Imd. Eff. June 6, 1983 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 2, Imd. Eff. Mar. 14, 1985 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1987, Act 86, Imd. Eff. June 30, 1987 ;-- Am. 1987, Act 180, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 330, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1995, Act 186, Imd. Eff. Oct. 23, 1995 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000 ;-- Am. 2004, Act 535, Imd. Eff. Jan. 3, 2005 ;-- Am. 2008, Act 56, Imd. Eff. Apr. 3, 2008 ;-- Am. 2012, Act 328, Imd. Eff. Oct. 9, 2012
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1432a Issuance of bonds to finance single family homes; previous ownership interest; publicizing program; report to legislature; section inapplicable to refinancing single family homes.

Sec. 32a.

With respect to bonds, other than refunding bonds, issued to finance single family homes after November 1, 1989, for the first 60 days following the announcement of a program funded by the proceeds of those bonds, 50% of the proceeds of those bonds available to make loans, as determined by the preliminary information obtained by originating lenders at the time a reservation is submitted, shall be reserved for applicants with gross annual incomes at or below 60% of the statewide median gross income. The authority may, by resolution, waive this requirement. The authority shall advise the house of representatives and senate standing committees with jurisdiction over housing issues 5 days prior to adopting a resolution waiving this requirement. With respect to bonds, other than refunding bonds, issued to finance single family homes after November 1, 1989, not more than 50% of the proceeds of those bonds may be used to finance single family homes for homebuyers who previously have had an ownership interest in a residence. For purposes of this section, a previous ownership interest in a mobile home shall not be considered to be an ownership interest in a residence. The authority may rely on the applicant's affidavit to determine whether or not the applicant has had a prior ownership interest in a residence. The authority shall publicize the programs funded under this section by using all reasonable means available, including, but not limited to, public interest announcements in the media, and announcements to lending institutions, community groups, and real estate organizations. The authority shall submit a report annually to the legislature containing all statistics necessary to indicate its compliance with this section. This section does not apply to bonds issued to refinance single family homes.

History: Add. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 2, Imd. Eff. Mar. 14, 1985 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 330, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 137, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000 ;-- Am. 2004, Act 535, Imd. Eff. Jan. 3, 2005 ;-- Am. 2008, Act 53, Imd. Eff. Apr. 3, 2008



Section 125.1432b Mortgage credit certificate program; authority designated as administrator; guidelines; qualifying for receipt of mortgage credit certificate; adaptation of property for use by disabled individuals; family income limits; applicability of internal revenue code; exception; retroactive effect of changes in subsections (3) and (4).

Sec. 32b.

(1) The authority is designated as the administrator of the mortgage credit certificate program for this state permitted under section 25 of the internal revenue code, 26 USC 25.

(2) The authority shall prepare guidelines that would allow for the implementation of a mortgage credit certificate program through mortgage lenders.

(3) For a borrower to qualify for receipt of a mortgage credit certificate with respect to the acquisition of a new or existing housing unit, including a residential condominium or mobile home, both of the following requirements shall be met:

(a) The purchase price with respect to the new or existing unit shall not exceed the limits established in section 44 for newly rehabilitated, newly constructed, or existing 1- to 4-unit housing units, including a residential condominium unit as condominium unit is defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104, for which the authority may make loans to individual purchasers for acquisition and long-term financing or refinancing.

(b) The borrower's family income does not exceed the following, as applicable:

(i) The limits established in section 44 for individual purchasers to whom the authority may make loans for the acquisition and long-term financing or refinancing of newly rehabilitated, newly constructed, or existing 1- to 4-unit housing units.

(ii) For eligible distressed areas, $69,800.00 until June 1, 2006, $72,250.00 until November 1, 2007, and $74,750.00 on and after November 1, 2007 but before the effective date of the 2012 amendatory act that amended this section.

(iii) For any other area, $60,700.00 until June 1, 2006, $62,800.00 until November 1, 2007, and $65,000.00 on and after November 1, 2007 but before the effective date of the 2012 amendatory act that amended this section.

(4) The authority may increase the purchase price limit in subsection (3) to cover the cost of improvements to adapt the property for use by disabled individuals or unexpected cost increases during construction. The amount of the increase shall be the amount of the costs described in this subsection or $3,500.00, whichever is less.

(5) To qualify for receipt of a mortgage credit certificate with respect to the improvement or rehabilitation of an existing housing unit, including a residential condominium or mobile home, the borrower's family income shall not exceed the limits established in section 44a for persons and families of low and moderate income.

(6) If an income or purchase price limit prescribed by subsection (3), (4), or (5) exceeds an applicable limit prescribed by the internal revenue code, 26 USC 1 to 9834, the internal revenue code limit applies. Except with respect to newly constructed housing units, the authority may at any time by resolution establish, for a length of time it considers appropriate, maximum borrower income or purchase price limits more restrictive than those maximum limitations set forth in this section. The authority shall advise the appropriate house and senate standing committees 5 days prior to the adoption of a resolution establishing more restrictive income or purchase price limits.

(7) The changes made by 1995 PA 186 to purchase price limits in the subsections that at the time were designated subsections (3) and (4) were retroactive, effective as of October 29, 1993.

History: Add. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1987, Act 179, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1991, Act 137, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1995, Act 186, Imd. Eff. Oct. 23, 1995 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 33, Imd. Eff. Mar. 18, 1998 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000 ;-- Am. 2004, Act 549, Imd. Eff. Jan. 3, 2005 ;-- Am. 2012, Act 346, Imd. Eff. Nov. 7, 2012



Section 125.1432c Repealed. 1988, Act 496, Eff. Mar. 30, 1989.



Section 125.1432d Legislative intent.

Sec. 32d.

The legislature intends that the authority explore the possibility of reducing the cost of financing multifamily housing projects through the issuance of variable rate obligations that could be converted to long-term fixed-rate obligations. The authority is authorized to make fixed-rate mortgages with the proceeds of these obligations. The legislature also intends that the authority explore the possibility of providing subsidies to projects to assist owners in meeting the 20-50 test established in section 142 of the internal revenue code.

History: Add. 1987, Act 179, Imd. Eff. Nov. 25, 1987



Section 125.1433 General reserve fund; creation; payments into fund; use of fund.

Sec. 33.

The authority shall create and establish a special fund, referred to as general reserve fund, and, subject to agreements with bondholders and noteholders, shall pay into the fund all fees and charges collected by the authority on loans made from and residential mortgages acquired with the proceeds of the sale of bonds and any moneys which the authority shall transfer from the capital reserve fund. Such moneys and any other moneys paid into the general reserve fund, in the discretion of the authority but subject to agreements with bondholders and noteholders, may be used by the authority (a) for the repayment of advances from the state in accordance with the provisions of repayment agreements between the authority and the director of the budget, (b) to pay all costs, expenses, and charges of financing, including fees and expenses of trustees and paying agents, (c) for transfers to the capital reserve fund, (d) for the payment of the principal of and interest on bonds or notes issued by the authority when they shall become due whether at maturity or on call for redemption and for the payment of any redemption premium required to be paid where the bonds or notes are redeemed prior to their stated maturities, and to purchase bonds or notes, or (e) for such other corporate purposes of the authority as the authority in its discretion shall determine and provide.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977



Section 125.1434 Notes and bonds; pledge and agreement of state.

Sec. 34.

The state pledges and agrees with the holders of any notes or bonds issued under this act, that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of the holders until the notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1435 Trustee; default; powers and duties.

Sec. 35.

(1) If the authority defaults in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the authority fails or refuses to comply with the provisions of this act, or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of 25% in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the clerk of the county of Ingham and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

(2) The trustee may, and upon written request of the holders of 25% in principal amount of such notes or bonds then outstanding shall, in his own name; (a) by action or proceeding, enforce all rights of the noteholders or bondholders, including the right to require the authority to collect fees and charges and interest and amortization payments on mortgage loans made by it adequate to carry out any agreement as to, or pledge of, such fees and charges and interest and amortization payments on such mortgages, and other properties and to require the authority to carry out any other agreements with the holders of such notes or bonds and to perform its duties under this act; (b) bring suit upon such notes or bonds; (c) by action, require the authority to account as if it were the trustee of an express trust for the holders of such notes or bonds; (d) by action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; (e) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of 25% of the principal amount of such notes or bonds then outstanding, to annul such declaration and its consequences.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1436 Trustee; additional powers.

Sec. 36.

The trustee, in addition to the powers granted in section 35, shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1437 Venue.

Sec. 37.

The venue of any such action or proceeding shall be in the county of Ingham.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1438 Notes and bonds; notice; declaration, due and payable.

Sec. 38.

Before declaring the principal of notes or bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, to the authority, and to the attorney general of the state.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1439 Money of authority; deposit; security for deposits; contracts with holders of notes or bonds; security for money held in trust; system of accounts; spending for operating purposes; periodic audits; copies.

Sec. 39.

(1) Money of the authority shall be held by the authority and deposited in a bank, national banking association, or a savings and loan association approved by the state treasurer. All deposits of money which are not fully insured by an agency of the United States shall, if required by the state treasurer or the authority, be secured by obligations of the United States, agencies of the United States, or of the state or of municipalities within the state, of a market value equal at all times to the uninsured amount of the deposit. All banks, national banking associations, and savings and loan associations may give security for the deposits.

(2) The authority may, subject to the approval of the state treasurer, contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment, and payment of moneys of the authority, of any moneys held in trust or otherwise for the payment of notes or bonds, and to carry out the contract. Money held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of money may be secured in the same manner as money of the authority, and all banks and trust companies may give security for the deposits.

(3) Subject to agreements with noteholders and bondholders and to the approval of the auditor general, the authority shall prescribe a system of accounts.

(4) The authority may spend for operating purposes the funds appropriated to it annually by the legislature for operating purposes or funds otherwise authorized. The auditor general shall make periodic audits of the books and records of the authority at least every 3 years and submit copies of those audits to the legislature.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1972, Act 310, Imd. Eff. Dec. 28, 1972 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1980, Act 472, Imd. Eff. Jan. 17, 1981 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985



Section 125.1440 Notes and bonds; legal investment.

Sec. 40.

The notes and bonds of the authority are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings banks and savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1441 Faith and credit bonds.

Sec. 41.

The authority from time to time at its discretion may recommend an issuance of faith and credit bonds to the legislature for a vote of the people.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1442 Property of authority; exempt from taxation.

Sec. 42.

The property of the authority and its income and operation shall be exempt from all taxation by the state or any of its political subdivisions and all bonds and notes of the authority shall be exempt from all taxation by the state or any of its political subdivisions.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. June 19, 1968



Section 125.1443 Notes and bonds; exemption from taxation.

Sec. 43.

The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the authority, issued pursuant to this act and the income therefrom and all its fees, charges, gifts, grants, revenues, receipts, and other moneys received or to be received, pledged to pay or secure the payment of such notes or bonds shall at all times be free and exempt from all state, city, county or other taxation provided by the laws of the state, except for estate and gift taxes and taxes on transfers.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1443a Authorization of covenant and consent.

Sec. 43a.

The authority may covenant and consent in any resolution authorizing the issuance of notes or bonds that such notes or bonds shall be treated as an obligation not described in section 103(a) of the internal revenue code or any successor provision. This section shall not be construed to covenant or consent or to authorize any covenant or consent to the application of any other provision of any other laws, federal or state, to the authority or its obligations or to the elimination or modification in any way of any other exemption, privilege, or immunity of the authority or its obligations.

History: Add. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1444 Loans; purposes; conditions; amount; eligibility; sales and resales; long-term financing or refinancing; securing and repaying loans; interest rate; misrepresentation of income; time period for refinancing; loans for newly rehabilitated, newly constructed, or existing 1- to 4-unit housing units; definitions.

Sec. 44.

(1)(a) The authority may make loans to a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, limited dividend housing association, mobile home park corporation, or mobile home park association or to a public body or agency for the construction or rehabilitation, and for the long-term financing, of the following:

(i) Housing for low income or moderate income persons.

(ii) For the period beginning May 1, 1984, and ending November 1, 1987, housing projects in which not less than 20% of the dwelling units are allotted to individuals of low or moderate income within the meaning of former section 103(b)(4)(A) of the internal revenue code of 1954; not less than 60% of the dwelling units are available to persons and families whose gross household income does not exceed 125% of the higher of either the median income for a family in this state or the median income for a family within the nonmetropolitan county or metropolitan statistical area in which the housing project is located, as determined by the authority; and not more than 20% of the dwelling units are available for occupancy without regard to income. The enactment of this subparagraph or the expiration of the authority granted by it does not affect rules in effect before July 10, 1984, or promulgated after July 9, 1984, to define low or moderate income persons.

(iii) For the period of time beginning May 1, 1984, and ending November 1, 1987, housing projects in eligible distressed areas in which housing projects not less than 20% of the dwelling units are allotted to individuals of low or moderate income within the meaning of former section 103(b)(4)(A) of the internal revenue code of 1954, not less than 60% of the dwelling units are available to persons and families whose gross household income does not exceed 150% of the higher of either the median income for a family in this state or the median income for a family within the nonmetropolitan county or metropolitan statistical area in which the housing project is located, as determined by the authority, and not more than 20% of the dwelling units are available for occupancy without regard to income.

(iv) Beginning November 1, 1987, multifamily housing projects that meet the 20-50 or 40-60 test established in section 142 of the internal revenue code, 26 USC 142, and, in addition, in which the remaining dwelling units are available for occupancy without regard to income.

(v) Social, recreational, commercial, or communal facilities necessary to serve and improve the residential area in which an authority-financed housing project is located or is planned to be located thereby enhancing the viability of the housing.

(b) Notwithstanding the other provisions of this subsection, the authority may establish by resolution higher income limits that it considers necessary to achieve sustained occupancy of a housing project financed under subdivision (a) if the authority determines both of the following:

(i) The owner of the housing project exercised reasonable efforts to rent the dwelling units to persons and families whose incomes did not exceed the income limitations originally applicable.

(ii) For an annual period after the first tenant has occupied the housing project, the owner of the housing project has been unable to attain and sustain at least a 95% occupancy level at the housing project.

(c) A loan under this subsection shall not exceed 90% of the project cost as approved by the authority. For purposes of this section, the term "project cost" includes all items included in the definition of a project cost in section 11 and also includes a builder's fee equal to an amount up to 5% of the amount of the construction contract, developer overhead allowance and fee of 5% of the amount of the project cost, the cost of furnishings, and a sponsor's risk allowance equal to 10% of the project cost. A loan shall not be made under this section unless a market analysis has been conducted that demonstrates a sufficient market exists for the housing project.

(d) After November 1, 1987, the authority may continue to finance multifamily housing projects for families or persons whose incomes do not exceed the limits provided in subsection (1)(a)(ii) or (iii) or (1)(b), until funds derived from the proceeds of bonds or notes issued before November 2, 1987, for that purpose, including the proceeds of prepayments or recovery payments with respect to these multifamily housing projects, have been expended. Multifamily housing projects or single family housing units in an eligible distressed area that are financed by proceeds of notes or bonds issued before June 30, 1984, and that the authority has designated for occupancy by persons and families without regard to income pursuant to this act shall remain eligible for occupancy by families and persons without regard to income until the authority's mortgage loan issued with respect to these multifamily housing projects is fully repaid.

(e) Notwithstanding the expiration of lending authority under subsection (1)(a)(ii), (iii), (iv), or (v), multifamily housing projects financed under those subparagraphs may continue to remain eligible for occupancy by persons and families whose incomes do not exceed the limits provided in those subparagraphs or subsection (1)(b).

(f) For purposes of this subsection:

(i) "Gross household income" means gross income of a household as those terms are defined in rules of the authority.

(ii) "Median income for a family in this state" and "median income for a family within the nonmetropolitan county or metropolitan statistical area" mean those income levels as determined by the authority.

(2)(a) The authority may make loans to a nonprofit housing corporation, limited dividend housing corporation, mobile home park corporation, or mobile home park association for the construction or rehabilitation of housing units, including residential condominium units as condominium unit is defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104, for sale to individual purchasers of low or moderate income or to individual purchasers without regard to income when the housing units are located in an eligible distressed area. A loan under this subsection shall not exceed 100% of the project cost as approved by the authority in the case of a nonprofit housing corporation or individual purchaser, and shall not exceed 90% of the project cost as approved by the authority in the case of a limited dividend housing corporation, mobile home park corporation, or mobile home park association.

(b) While a loan under this subsection is outstanding, a sale by a nonprofit housing corporation or limited dividend housing corporation or a subsequent resale is subject to approval by the authority. The authority may provide in its rules concerning these sales and resales that the price of the housing unit sold, the method of making payments after the sale, the security afforded, and the interest rate, fees, and charges to be paid shall at all times be sufficient to permit the authority to make the payments on its bonds and notes and to meet administrative or other costs of the authority in connection with the transactions. Housing units shall be sold under terms that provide for monthly payments including principal, interest, taxes, and insurance.

(c) While a loan under this subsection is outstanding, the authority, before the approval of sale by a nonprofit housing corporation, limited dividend housing corporation, mobile home park corporation, or mobile home park association, shall determine that the sale is to persons of low or moderate income if the housing unit is not located in an eligible distressed area, or to persons without regard to income if the housing unit is located in an eligible distressed area.

(3) The authority may make, purchase, or participate in loans made to individual purchasers for acquisition and long-term financing or refinancing of newly rehabilitated, newly constructed, or existing 1- to 4-unit housing units, including a residential condominium unit as condominium unit is defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104. All of the following apply to making, purchasing, or participating in a loan under this subsection:

(a) The borrower's family income shall not exceed The income requirements established in section 143 of the internal revenue code, 26 USC 143. If those income requirements are repealed, the borrower's family income shall not exceed the income requirements that were in effect immediately before the repeal.

(b) The purchase price or, in the case of a refinancing, the appraised value shall not exceed the following:

(i) With respect to a 1- or 2-family unit, $224,500.00.

(ii) With respect to a 3-family unit, $261,625.00.

(iii) With respect to a 4-family unit, $299,000.00.

(c) For unexpected cost increases during construction or improvements to adapt new or existing property for use by disabled individuals, the authority may increase the purchase price limit by an amount sufficient to cover these cost increases, but not to exceed $3,500.00.

(d) If a purchase price limit prescribed by this subsection exceeds an applicable limit prescribed by the internal revenue code, the internal revenue code limit applies if the loan will be financed with the proceeds of a tax-exempt bond.

(e) Except with respect to newly constructed housing units, the authority may by resolution establish, for a length of time the authority considers appropriate, maximum borrower income or purchase price limits more restrictive than those maximum limitations set forth in this subsection. The authority shall advise the appropriate house and senate standing committees 5 days prior to adopting a resolution establishing more restrictive maximum borrower income or purchase price limits.

(f) Before the authority makes a loan under this section, authority staff shall determine that the borrower has the ability to repay the loan.

(g) A loan made or purchased to finance the acquisition of an existing housing unit may include funds for rehabilitation.

(h) If the loan made is a loan for refinancing of a 1- to 4-unit housing unit, including a residential condominium unit as condominium unit is defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104, the authority shall determine that 1 of the units is occupied by the borrower.

(4) A loan under this section shall be secured in a manner and be repaid in a period, not exceeding 50 years, as may be determined by the authority. A loan shall bear interest at a rate determined by the authority.

(5) A person who, for purposes of securing a loan under this act, misrepresents his or her income, including taking a leave of absence from his or her employment for purposes of diminishing his or her income, is not eligible for a loan under this act.

(6) With regard to refinancing, the authority shall not make, purchase, or commence participation in loans to individual purchasers pursuant to subsection (3) after April 3, 2011.

(7)(a) The authority may make, purchase, or participate in a loan for acquisition and long-term financing of newly rehabilitated, newly constructed, or existing 1- to 4-unit housing units, including a residential condominium unit as condominium unit is defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104, if all of the following requirements are met:

(i) The loan is made to an individual purchaser or purchasers, whose income does not exceed the income requirements established in section 143 of the internal revenue code, 26 USC 143. If those income requirements are repealed, the borrower's family income shall not exceed the income requirements that were in effect immediately before the repeal.

(ii) The purchase price of the housing unit does not exceed the greatest of purchase price limits established for similar housing units by Fannie Mae, Freddie Mac, and Ginnie Mae.

(iii) At least 1 of the dwelling units is owned and occupied by the individual purchaser or purchasers to whom the loan is made.

(iv) Authority staff determine that the individual purchaser or purchasers receiving the loan have the ability to repay the loan.

(b) If the authority makes, purchases, or participates in a loan under this subsection, the loan may be securitized by the authority and may either be sold to investors or held by the authority.

(c) For purposes of this subsection:

(i) "Fannie Mae" means the federal national mortgage association established under authority of the federal national mortgage association charter act, 12 USC 1716 to 1723i.

(ii) "Freddie Mac" means the federal home loan mortgage corporation established under authority of the federal home loan mortgage corporation act, 12 USC 1451 to 1459.

(iii) "Ginnie Mae" means the government national mortgage association established under authority of the federal national mortgage association charter act, 12 USC 1716 to 1723i.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982 ;-- Am. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1987, Act 86, Imd. Eff. June 30, 1987 ;-- Am. 1987, Act 179, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 330, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 137, Imd. Eff. Nov. 22, 1991 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1995, Act 186, Imd. Eff. Oct. 23, 1995 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 33, Imd. Eff. Mar. 18, 1998 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000 ;-- Am. 2004, Act 549, Imd. Eff. Jan. 3, 2005 ;-- Am. 2008, Act 57, Imd. Eff. Apr. 3, 2008 ;-- Am. 2008, Act 58, Imd. Eff. Apr. 3, 2008 ;-- Am. 2012, Act 326, Imd. Eff. Oct. 9, 2012



Section 125.1444a Rehabilitation loans, grants, or deferred payment loans; eligibility; secured or unsecured loans or grants; insurance; reserve; interest; terms and conditions; rules; persons and families of low and moderate income; maximum principal loan amounts; minimum age of structure.

Sec. 44a.

(1) The authority may make, purchase, or participate in loans, grants, or deferred payment loans to persons and families of low and moderate income to finance the rehabilitation of residential real property designed for occupancy by not more than 24 families that is owned or is being purchased by 1 or more persons or families of low and moderate income and that is for occupancy by persons or families of low and moderate income.

(2) The authority, without regard to the income of the owners or occupants of residential rental property, may make, purchase, or participate in loans, grants, or deferred payment loans for the rehabilitation of residential rental property to persons or entities owning residential rental property located in areas of chronic economic distress or moderate cost residential rental property located elsewhere in this state.

(3) A loan under this section may be secured or unsecured as determined by the authority. If the loan is unsecured, it shall be accepted for insurance under title 1 of the national housing act, 12 USC 1702 to 1706f, or another federal or private insurance program providing coverage at least equal to that provided by that title, or the authority shall establish a reserve for losses on uninsured loans made under this section and shall deposit into that reserve an amount equal to 5% of the principal amount of each such uninsured loan on or before the making of the loan. Money may be withdrawn by the authority from this reserve for application as loan repayments in connection with loans that are delinquent. In addition, upon repayment of a loan made, purchased, or participated in under this section, the authority may withdraw the amount deposited in the reserve in connection with that loan, reduced by amounts withdrawn as loan repayments in connection with the loan, and may apply the amounts to any of the authority's corporate purposes. Income or interest earned by or increment to the reserve due to the investment of the money in the reserve may, at the times determined by the authority, be transferred by the authority to other funds or accounts of the authority and applied to any of the authority's corporate purposes. A loan under this section shall bear interest at a rate and be repaid in the period, not exceeding 30 years, as determined by the authority and under additional terms and conditions as determined by the authority.

(4) A deferred payment loan or grant may be secured or unsecured as determined by the authority, and shall be made under additional terms and conditions determined by the authority.

(5) The authority shall promulgate rules that provide for the availability of loans, grants, and deferred payment loans on an equitable basis to qualified applicants in all geographic areas of this state. With respect to loans, grants, and deferred payment loans made pursuant to this section that are not based on residency in a neighborhood selected pursuant to section 22a(5), eligibility for loans, grants, or deferred payment loans shall not be based upon the number of qualified applicants in the geographic area in which the individual resides.

(6) For purposes of this section, persons and families of low and moderate income means persons and families whose family income does not exceed 175% of the statewide median gross income as determined under section 143 of the internal revenue code, 26 USC 143.

(7) The maximum principal loan amounts for residential property rehabilitation loans, exclusive of finance charges, are as follows:

(a) $50,000.00 for a residential structure containing 1 dwelling unit.

(b) $25,000.00 per dwelling unit for a residential structure containing 2 to 24 dwelling units.

(8) A structure is not required to be of a minimum age to be eligible for rehabilitation under this section.

History: Add. 1977, Act 130, Imd. Eff. Oct. 25, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978 ;-- Am. 1982, Act 506, Imd. Eff. Dec. 31, 1982 ;-- Am. 1989, Act 220, Imd. Eff. Dec. 11, 1989 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000 ;-- Am. 2004, Act 549, Imd. Eff. Jan. 3, 2005 ;-- Am. 2012, Act 344, Imd. Eff. Nov. 7, 2012
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1444b Loans to mortgage lenders; authorized purchases and commitments; requirements and conditions; report.

Sec. 44b.

(1) The authority may make and contract to make loans to mortgage lenders, and may purchase and enter into commitments for the purchase of securities, certificates of deposit, time deposits, or mortgage loans from mortgage lenders, on terms and conditions it determines are reasonably related to protecting the security of the authority's investment and to implementing the purposes of financing housing projects. Mortgage lenders are authorized to borrow from the authority pursuant to this section.

(2) The authority shall require as a condition of a loan to a mortgage lender that, within a reasonable period after receipt of the loan proceeds as the authority determines, the mortgage lender enter into written commitments to make new mortgage or secured loans and, within a reasonable period after entering into those commitments as the authority determines, disburse the loan proceeds in new mortgage or secured loans to borrowers eligible under this act in an aggregate principal amount of not less than the amount of the loan to the mortgage lender.

(3) To assure compliance with this section, the authority, through its members, employees, or agents, may inspect the books and records of a mortgage lender. As a condition of a loan to a mortgage lender, the authority may require agreement by the mortgage lender to the payment of penalties to the authority for violation by the mortgage lender of its agreement with the authority.

(4) The authority shall require that a mortgage lender receiving a loan pursuant to this section shall issue and deliver to the authority evidence of its indebtedness to the authority which evidence shall constitute a general obligation of the mortgage lender and shall bear a date, mature at a time, be subject to prepayment, and contain other provisions consistent with this section and related to protecting the security of the authority's investment, as the authority determines.

(5) The authority may require that the interest rate and other terms of loans to mortgage lenders made from the proceeds of an issue of bonds or notes of the authority shall be at least sufficient to assure the payment of the bonds or notes and the interest on them as they become due. In addition, the authority may require that loans to mortgage lenders are additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security by special escrow funds or other forms of guarantees and in amounts and forms as the authority determines by resolution to be necessary to assure the payment of the loans and the interest as they become due.

(6) The authority may establish additional requirements it considers necessary with respect to the pledging, assigning, setting aside, or holding of collateral; the making of substitutions for or additions to the collateral; and the disposition of income and receipts from the collateral.

(7) The authority may require as a condition of a loan to a mortgage lender any representations and warranties it determines are necessary to secure the loans and carry out the purposes of this section.

(8) The authority may make loans to mortgage lenders under this section to finance loans for the construction of housing projects or rehabilitation of existing structures for housing projects and for social, recreational, commercial, or communal facilities necessary to serve and improve the residential area in which a housing project is located or is planned to be located thereby enhancing the viability of such housing project.

(9) The authority shall require that any housing project assisted under this section comply with the income limitations established under section 44, 44a, or 44c together with any additional income limitations required to maintain the tax exemption of notes or bonds issued to provide the financing.

(10) The authority may require additional conditions regarding the planning, development, and management of projects to be financed by the mortgage lender from the proceeds of the authority notes or bonds and may provide for the disposition of the property and franchises of the borrower.

(11) The authority shall submit a report to the governor and the legislature on its progress in implementing loans to mortgage lenders pursuant to section 44b at 6-month intervals from the effective date of this subsection.

History: Add. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1444c Use of proceeds of notes or bonds; qualification as rehabilitation; establishment of higher income limits; eligibility for occupancy; application; issuance of 6-month commitment to loan funds; limitation on outstanding loan commitments; fees; direct or indirect loan; sale, refinancing, or resyndication; allowable distributions; report to authority; authority-aided mortgage; monitoring compliance; remedies; regulation; liability; priority consideration; unified volume cap not as impairment; student housing project.

Sec. 44c.

(1) If the resolution authorizing the issuance of notes or bonds provides that the notes or bonds are limited and not general obligations of the authority, are not secured by the capital reserve capital account, and are secured solely by revenues and property derived from or obtained in connection with the housing project, the authority shall use the proceeds of those notes or bonds to make loans directly, or indirectly by a loan through a mortgage lender, to a nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, limited dividend housing association, mobile home park corporation, mobile home park association, or public body or agency for the construction, rehabilitation, long-term financing or any combination of construction, rehabilitation, or long-term financing of any of the following:

(a) Multifamily housing projects for students or low income or moderate income persons.

(b) Beginning May 1, 1984, multifamily housing projects in which not less than 20% of the dwelling units are allotted to individuals of low or moderate income within the meaning of former section 103(b)(4)(A) of the internal revenue code of 1954 and in which not more than 80% of the dwelling units are available for occupancy without regard to income.

(c) Social, recreational, commercial, or communal facilities to serve and improve the residential area in which an authority-financed multifamily housing project is located or is planned to be located, thereby enhancing the viability of such housing.

(2) To qualify as rehabilitation under this section, the rehabilitation expenditures with respect to the project must equal or exceed 30% of the portion of the cost of acquiring the building and equipment financed with the proceeds of the notes or bonds issued to acquire and rehabilitate the project. For a project located in an eligible distressed area, the amount of rehabilitation may be less than the 30% requirement if the authority determines by resolution that the likely benefit to the community or the proposed residents of the project merits the use of this financing source. This subsection does not apply to a project for which the authority has authorized a loan commitment under this section before December 18, 1985. The authority shall not provide long-term financing for a project under this section unless the project is constructed or rehabilitated in anticipation of authority financing, the construction or rehabilitation is undertaken with authority financing, long-term financing is being provided with respect to a housing project for which regulatory or contractual restrictions assuring occupancy of some or all of the units by families or persons of low or moderate income are subject to termination within a 2-year period following the acquisition of the housing project, or a housing project which is to be owned and operated by a nonprofit housing corporation which is qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3).

(3) Notwithstanding the provisions of this section, the authority shall establish by resolution higher income limits for a housing project financed under either subsection (1)(a) or (b) if the authority determines all of the following:

(a) The owner of the housing project exercised reasonable efforts to rent the dwelling units to persons and families whose incomes did not exceed the originally applicable income limitations.

(b) For any annual period after the first tenant has occupied the housing project, the owner of the housing project has been unable to attain and sustain at least a 95% occupancy level at the housing project.

(4) Notwithstanding the expiration of lending authority under this section, multifamily housing projects financed under this section may continue to remain eligible for occupancy by persons and families whose incomes do not exceed the limits provided in subsection (1) or (3).

(5) A borrower seeking to qualify for a loan under this section shall file an application with the authority which includes the following:

(a) A description of the proposed credit enhancement. The proposed credit enhancement may be in the form of a letter of credit, bonding, guarantee, mortgage insurance, or other appropriate security in an amount sufficient to assure the authority that repayment of notes or bonds issued by the authority is reasonably secure.

(b) An undertaking to pay all costs of issuing the notes or bonds and to provide compensation for, as considered appropriate by the borrower and at no cost to the authority, any underwriters, trustees, counsel, and other professionals as are necessary to complete the financing.

(c) An application fee equal to the greater of $4,000.00 or 0.0005 multiplied by the principal amount of notes or bonds for which issuance is requested. For a project located in an eligible distressed area, the fee required by this subdivision is refundable if the notes or bonds are not delivered or may be waived by the authority if the owner of the housing project is or will be a nonprofit housing corporation qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3), or a limited dividend housing association wholly owned and controlled by 1 or more nonprofit corporations qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3). In all other cases, the fee is nonrefundable.

(6) So long as there is uncommitted bonding capability under the limitations of section 32, the authority shall issue a 6-month commitment to loan funds, subject to sale by the authority of its notes and bonds in compliance with applicable law and pursuant to terms and conditions which permit the funding of such loan, either directly or indirectly by a loan through a mortgage lender, to the borrower in the amount of the total development cost of the proposed multifamily housing project or $25,000,000.00, whichever is less, or if the proposed multifamily housing project is located in an eligible distressed area, in the amount of the total development cost of the proposed project or $50,000,000.00, whichever is less, upon the determination by the authority of all of the following:

(a) The housing project is eligible for financing under this section.

(b) The borrower is an eligible borrower under this act.

(c) The requirements of subsection (5) have been met.

(d) The borrower has provided evidence of a commitment to issue a credit enhancement in the form of a letter of credit, bonding, guarantee, mortgage insurance, or other appropriate security in a form and amount sufficient to assure the authority that the repayment of notes or bonds issued by the authority for purposes of making a loan to the borrower is reasonably secure. If the authority determines that repayment of the notes or bonds will be reasonably secure, the authority's review of the credit enhancement shall take the place of the authority's normal underwriting and feasibility review.

(e) If the loan is made indirectly by a loan through a mortgage lender, the requirements of section 44b have been met.

(7) Unless a borrower is either a nonprofit housing corporation qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3), or a limited dividend housing association that is wholly owned and controlled by 1 or more nonprofit corporations qualified under section 501(c)(3) of the internal revenue code, 26 USC 501(c)(3), and may borrow money from the authority without an allocation of the state volume limitation, a borrower and any person who is a related person to the borrower as defined in section 144(a)(3) of the internal revenue code, 26 USC 144(a)(3), shall not have outstanding loan commitments under this section which total more than the greater of $25,000,000.00 or the amount of financing approved for a single project under subsection (6). Once a loan has been made under this section, the commitment made with respect to the loan shall no longer be considered to be outstanding.

(8) Simultaneously with the issuance of the loan commitment by the authority, the borrower shall pay a commitment fee established by the authority in the amount of not more than 0.1% of the principal amount of notes or bonds to be issued. The authority shall credit the amount paid by the borrower as an application fee under subsection (5) against this commitment fee. The authority shall extend a 6-month loan commitment issued under subsection (6) for an additional 6 months upon payment by the borrower of a nonrefundable extension fee of $5,000.00, which fee shall not be credited against any other fee or payment to the authority.

(9) Within the period during which the commitment is effective, the authority, upon a determination that the terms and conditions of the commitment have been satisfied, shall make its loan directly, or indirectly through a loan to a mortgage lender, to the borrower.

(10) Except as otherwise provided in this subsection, upon issuance of any notes or bonds to finance a housing project under this section, the borrower shall pay when the notes or bonds are issued, in addition to any commitment or extension fee paid under subsection (8), a fee established by the authority of either not more than 0.9% of the principal amount of the notes or bonds for a loan made for a project located in an eligible distressed area or not more than 1.9% of the principal amount of the notes or bonds for a loan made for a project located in other than an eligible distressed area. If notes or bonds have been issued under this section for a project owned by the borrower located in an eligible distressed area within 180 days before the issuance of notes or bonds for the next project financed by that borrower, which next project is located in other than an eligible distressed area, the fee under this subsection shall be not more than 0.9% of the principal amount of the notes or bonds. If notes or bonds have been issued under this section for a project located in other than an eligible distressed area and the borrower has paid the 1.9% fee, the authority shall not charge a fee under this subsection for the next project financed by that borrower if that next project is located in an eligible distressed area and if the notes or bonds are issued within 180 days after the notes or bonds were issued for the project located in other than an eligible distressed area. In addition to the fee to be paid to the authority when notes or bonds are issued under this section, the authority may, at its sole discretion, establish an annual fee, or other administrative fees, to be paid by the borrower during the term of the loan. All or any portion of the fees due to the authority under this subsection shall be paid by the borrower to the authority in annual or semiannual installments, as the authority shall determine, after the date on which notes or bonds are issued to finance the related housing project.

(11) Subject to any rights of the holders of any notes or bonds issued to finance a multifamily housing project under this section, if the owner of a multifamily housing project financed under this section provides evidence satisfactory to the authority that a prospective new owner of the multifamily housing project is an eligible borrower under this act and the exemption from federal income taxation of interest on the notes or bonds issued to finance the multifamily housing project will not be impaired as a result of a sale, refinancing, or resyndication, the borrower may sell, refinance from a source other than the authority, or resyndicate that housing project at any time. A prepayment penalty or fee shall not be required for the sale, refinancing, or resyndication other than any prepayment penalty or fee owing to the holders of notes or bonds issued to finance a housing project under this section, except that the owner shall pay all fees of the authority described in subsection (10) before or concurrent with the sale, refinancing, or resyndication. For student housing, a transfer of ownership shall be approved by a resolution of the college or university board of trustees for the college or university that approved the initial financing under this section.

(12) A borrower is allowed distributions equal to a 12% return on the borrower's investment in a multifamily housing project financed under this section for the first 12 months of operation of the housing project following substantial completion. The allowable return shall be increased by 1% for each 12-month period after the first 12 months. The maximum allowable return for a housing project located in other than an eligible distressed area is 25%. Any return less than the allowable rate in any preceding period may be received in any subsequent period on a cumulative basis.

(13) Before September 1 of each year, the owner of a housing project financed under this section shall report to the authority all of the following, which the authority shall include in the report required by section 32(14):

(a) The incomes of the tenants residing in that housing project in a manner that preserves the anonymity of those tenants.

(b) The estimated economic and social benefits of that housing project to the immediate neighborhoods in which it has been constructed.

(c) The estimated economic and social benefits of that housing project to the city in which it has been constructed.

(d) Information requested by the authority about that housing project that is needed so that the authority can report the extent of displacement, direct and indirect, of lower income persons caused by housing projects financed under this section, the steps taken by governmental and private parties to ameliorate the displacement, and the results of those efforts.

(e) Information requested by the authority about that housing project that is needed so that the authority can report the estimated extent of additional reinvestment activities by private lenders attributable to the authority's financing of housing projects financed under this section.

(f) Except for housing for students, the age, race, family size, and average income of the tenants of these housing projects.

(g) The estimated economic impact of these housing projects, including the number of construction jobs created, wages paid, and taxes and payments in lieu of taxes paid.

(14) Mortgages securing loans made under this section are authority-aided mortgages.

(15) The authority may inspect and audit projects and records of projects financed under this section in order to monitor compliance with the requirements of this section. If there is noncompliance, the authority, pursuant to the provisions of the financing and organizational documents applicable to the transaction, may pursue the remedies that the authority considers appropriate. Except as is required to ensure compliance with this section or section 46 or otherwise required by purchasers of, or a third party credit enhancement provider with respect to, notes or bonds issued to finance a multifamily housing project under this section, the authority shall not regulate, in any manner, a multifamily housing project financed under this section. This section does not preclude the authority from regulating a multifamily housing project in consideration for other types of program benefits, incentives, or concessions provided by the authority in addition to the financing made available under this section.

(16) Notwithstanding any other provision of this section, there shall not be any liability on the part of the authority or its members, officers, employees, or agents, and the assets of the authority shall not be subject to any liability, as a result of any act or failure to act under this section on the part of the authority or its members, officers, employees, or agents.

(17) If notes or bonds have been issued under this section for a project located in an eligible distressed area within 180 days before the submission, by the same borrower or a borrower having the same general partners, of a commitment for credit enhancement, that borrower's application shall be given priority over the other applications submitted under this section to finance projects located in other than eligible distressed areas, except for projects for which the authority has authorized loan commitments. The principal amount of notes or bonds issued to finance a project given priority under this subsection shall not exceed 10 times the principal amount of the notes or bonds issued to finance the distressed area project that qualifies the borrower for priority consideration.

(18) Except for housing projects for which the authority has adopted an inducement resolution on or before April 1, 1991, loans shall not be made under this section unless the authority determines that use of the state's unified volume cap for a project will not impair the ability of the authority to carry out programs or finance housing developments or housing units which are targeted to lower income persons.

(19) Beginning January 3, 2005, a person or entity who proposes a student housing project shall cooperate with the college or university from which the majority of tenants are proposed to be drawn by using its best efforts to communicate with the college or university regarding the location of and the need for the project. If, in the judgment of the authority, the person or entity proposing the project does not communicate with the college or university and the unit of local government where the project is located regarding the location of and need for the project, the authority may deny financing for the project. The authority shall not make a financing commitment for a housing project unless the board of trustees of the college or university from which a majority of students are anticipated to be residents of the housing project adopts a resolution in support of the proposed development.

History: Add. 1984, Act 215, Imd. Eff. July 10, 1984 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1987, Act 86, Imd. Eff. June 30, 1987 ;-- Am. 1987, Act 179, Imd. Eff. Nov. 25, 1987 ;-- Am. 1989, Act 281, Imd. Eff. Dec. 26, 1989 ;-- Am. 1991, Act 138, Imd. Eff. Nov. 22, 1991 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996 ;-- Am. 2004, Act 535, Imd. Eff. Jan. 3, 2005 ;-- Am. 2012, Act 345, Imd. Eff. Nov. 7, 2012



Section 125.1444d Authorized loans; purpose; criteria.

Sec. 44d.

(1) The authority may make loans to any nonprofit housing corporation, consumer housing cooperative, limited dividend housing corporation, limited dividend housing association, mobile home park association, or mobile home park corporation, or to any public body or agency for the construction or rehabilitation, and for the long-term financing, of housing projects that meet the following criteria:

(a) The housing project provides a system of support services that promote and preserve the independent living of persons with disabilities, the elderly, or other persons at risk of institutionalization.

(b) Social, recreational, medical, and shopping facilities are readily accessible to the residents who cannot provide their own transportation.

(c) An affordable, daily demand actuated transportation system is integrated into the project for elderly and residents with disabilities who are unable to transport themselves.

History: Add. 1987, Act 86, Imd. Eff. June 30, 1987 ;-- Am. 1998, Act 33, Imd. Eff. Mar. 18, 1998



Section 125.1444e Income eligibility standards applicable to tenant of housing project.

Sec. 44e.

Income eligibility standards applicable to a tenant of a housing project financed under this act shall be complied with at the time of the initial occupancy of the tenant. The authority shall require subsequent compliance with income eligibility standards by an initially eligible tenant only to the extent that the authority determines that compliance is necessary or desirable to effectuate the purposes of this act or applicable federal law.

History: Add. 1987, Act 179, Imd. Eff. Nov. 25, 1987



Section 125.1444f Loan for housing project in effectively treatable area; demonstration of community support; return on investment.

Sec. 44f.

(1) The authority may make a loan to any person or entity, whether for profit or not for profit, for predevelopment costs, or for the construction or rehabilitation, and for the long-term financing, of a 2 to 49 unit housing project located in an effectively treatable area, which project meets the 20-50 or 40-60 test established in section 142 of the internal revenue code, 26 USC 142. For rehabilitation of a housing project in an effectively treatable area by more than 1 owner, the 20-50 or 40-60 test may be met on an aggregate basis.

(2) For purposes of this section, an effectively treatable area is an area that includes or is in close proximity to a downtown or traditional commercial center and for which the authority has received a plan, to be known as a neighborhood partnership plan, from a municipality or neighborhood organization, or both. The plan shall establish as a goal that at least 75% of the property in the area will be brought to a safe and sanitary condition and shall enable the authority to determine that available private, public, and authority resources will be combined in such a manner as to assure that a majority of the housing in the area will be brought to a safe and sanitary condition. To qualify as an effectively treatable area, the area shall be in a qualified local governmental unit as defined in section 2 of the obsolete properties rehabilitation act, 2000 PA 146, MCL 125.2782, or a county seat and either be within a census tract having a serious housing need or in an area that meets all of the following criteria:

(a) The increase in the state equalized value of real and personal property in the area is less than the increase in the municipality-wide or statewide average, whichever is the lesser increase.

(b) The poverty rate in the area is greater than the statewide average as determined by the most recent federal decennial census.

(c) The average income of the area is less than 80% of the statewide or area median, whichever is greater, as determined using the most recent federal decennial census.

(d) The percentage of overcrowded or underutilized housing units in the area is greater than the municipality-wide average.

(3) The authority shall provide technical assistance to help develop neighborhood partnership plans. The municipality or neighborhood organization that submits the plan shall demonstrate that community support exists and that the provision of a loan under this section will contribute to the larger effort to revitalize the area.

(4) The return on investment to the owner of a project financed under this section is not restricted as long as the housing remains in compliance with all applicable state and local codes and ordinances.

History: Add. 1987, Act 180, Imd. Eff. Nov. 25, 1987 ;-- Am. 2004, Act 535, Imd. Eff. Jan. 3, 2005



Section 125.1444g Enforcement of promises or commitments; action to be brought against authority.

Sec. 44g.

An action shall not be brought against the authority to enforce any of the following promises or commitments of the authority unless the promise or commitment is in writing and signed with an authorized signature by the authority:

(a) A promise or commitment to lend money, grant or extend credit, or make any other financial accommodation.

(b) A promise or commitment to renew, extend, modify, or permit a delay in repayment or performance of a loan, extension of credit, or other financial accommodation.

(c) A promise or commitment to waive a provision of a loan, extension of credit, or other financial accommodation.

History: Add. 1996, Act 475, Imd. Eff. Dec. 26, 1996



Section 125.1445 Preference to displaced persons.

Sec. 45.

Among low income or moderate income persons, preference shall be given to those displaced by urban renewal, slum clearance, or other governmental action.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993



Section 125.1446 Discrimination.

Sec. 46.

The authority shall require that occupancy of housing projects and residential real property assisted under this act shall be open to all regardless of sex, race, religion, color, national origin, age, marital status, familial status, or disability and that contractors and subcontractors engaged in the construction of housing projects and lending institutions engaged in making residential mortgages, shall take affirmative action to assure an equal opportunity for employment and borrowing. This section does not apply, with respect to the age and familial status provisions only, to the sale, rental, or lease of housing accommodations meeting the requirements of federal, state, or local housing programs for senior citizens, or housing accommodations otherwise intended, advertised, designed, or operated, bona fide, for the purpose of providing housing accommodations for persons 55 years of age or older.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1985, Act 183, Imd. Eff. Dec. 18, 1985 ;-- Am. 1993, Act 220, Imd. Eff. Oct. 29, 1993 ;-- Am. 2000, Act 257, Imd. Eff. June 29, 2000



Section 125.1447 Obtaining money, property, or service with intent to defraud or cheat; penalty; determination of total value; prior convictions; prohibited use.

Sec. 47.

(1) A person who, with intent to defraud or cheat, designedly by false pretense, including any false statement or representation, obtains money, real or personal property, or the use of an instrument, facility, article, or other valuable thing or service, including without limitation participation in programs initiated pursuant to this act is guilty of a crime as follows:

(a) If the value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service is less than $200.00, the person is guilty of a misdemeanor punishable by imprisonment for not more than 93 days or a fine of not more than $500.00 or 3 times the value of the land, money, or personal property, or use of an instrument, facility, article, or other valuable thing or service, whichever is greater, or both imprisonment and a fine.

(b) If any of the following apply, the person is guilty of a misdemeanor punishable by imprisonment for not more than 1 year or a fine of not more than $2,000.00 or 3 times the value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service, whichever is greater, or both imprisonment and a fine:

(i) The value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service is $200.00 or more but less than $1,000.00.

(ii) The person violates subdivision (a) and has 1 or more prior convictions for committing or attempting to commit an offense under this section.

(c) If any of the following apply, the person is guilty of a felony punishable by imprisonment for not more than 5 years or a fine of not more than $10,000.00 or 3 times the value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service, whichever is greater, or both imprisonment and a fine:

(i) The value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service is $1,000.00 or more but less than $20,000.00.

(ii) The person violates subdivision (b)(i) and has 1 or more prior convictions for violating or attempting to violate this section. For purposes of this subparagraph, however, a prior conviction does not include a conviction for a violation or attempted violation of subdivision (a) or (b)(ii).

(d) If any of the following apply, the person is guilty of a felony punishable by imprisonment for not more than 10 years or a fine of not more than $15,000.00 or 3 times the value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service, whichever is greater, or both imprisonment and a fine:

(i) The land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service has a value of $20,000.00 or more.

(ii) The person violates subdivision (c)(i) and has 2 or more prior convictions for committing or attempting to commit an offense under this section. For purposes of this subparagraph, however, a prior conviction does not include a conviction for a violation or attempted violation of subdivision (a) or (b)(ii).

(2) The values of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service obtained in separate incidents pursuant to a scheme or course of conduct within any 12-month period may be aggregated to determine the total value of the land, money, personal property, or use of an instrument, facility, article, or other valuable thing or service.

(3) If the prosecuting attorney intends to seek an enhanced sentence based upon the defendant having 1 or more prior convictions, the prosecuting attorney shall include on the complaint and information a statement listing the prior conviction or convictions. The existence of the defendant's prior conviction or convictions shall be determined by the court, without a jury, at sentencing or at a separate hearing for that purpose before sentencing. The existence of a prior conviction may be established by any evidence relevant for that purpose, including, but not limited to, 1 or more of the following:

(a) A copy of the judgment of conviction.

(b) A transcript of a prior trial, plea-taking, or sentencing.

(c) Information contained in a presentence report.

(d) The defendant's statement.

(4) If the sentence for a conviction under this section is enhanced by 1 or more prior convictions, those prior convictions shall not be used to further enhance the sentence for the conviction pursuant to section 10, 11, or 12 of chapter IX of the code of criminal procedure, 1927 PA 175, MCL 769.10, 769.11, and 769.12.

History: Add. 1979, Act 49, Eff. Jan. 1, 1980 ;-- Am. 2001, Act 153, Eff. Jan. 1, 2002



Section 125.1448 Foreclosure procedures applicable to authority.

Sec. 48.

In addition to other procedures and remedies which may otherwise be available to the authority, the foreclosure procedures set forth in sections 48a to 49u shall be applicable to the authority for the foreclosure of a mortgage or land contract held by the authority and commenced after the effective date of this section.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448a Jurisdiction to foreclose mortgages and land contracts held by authority.

Sec. 48a.

The circuit court has jurisdiction to foreclose mortgages of real estate and land contracts held by the authority.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448b Other civil actions.

Sec. 48b.

(1) If a judgment has been obtained in any other civil action for the money, or part thereof, demanded in the complaint in an action to foreclose a mortgage on real estate or a land contract held by the authority, no proceeding shall be had in the action to foreclose unless the sheriff or other proper officer has returned an execution as unsatisfied, in whole or in part, and certified that he or she can find no property of the defendant out of which to satisfy the execution except the mortgaged premises.

(2) After a complaint has been filed to foreclose a mortgage on real estate or land contract held by the authority, while it is pending, and after a judgment has been rendered upon it, no separate proceeding shall be had for the recovery of the debt secured by the mortgage, or any part of it, unless authorized by the court.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448c Bringing amount due into court before judgment of sale; dismissal of complaint.

Sec. 48c.

Whenever a complaint is filed for the satisfaction or foreclosure of any mortgage on real estate or land contract held by the authority, upon which there is due any interest or any portion or installment of the principal and there are other portions or installments to become due subsequently, the complaint shall be dismissed upon the defendant's bringing into court, at any time before the judgment of sale, the principal and interest due, with costs.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448d Sale of premises pursuant to circuit court order.

Sec. 48d.

Whenever a complaint is filed for the foreclosure or satisfaction of any mortgage on real estate or land contract held by the authority, the court has power to order a sale of the premises which are the subject of the mortgage on real estate or land contract held by the authority, or of that part of the premises which is sufficient to discharge the amount due on the mortgage on real estate or land contract held by the authority, plus costs. But the circuit judge shall not order that the lands subject to the mortgage be sold within 6 months after the filing of the complaint for foreclosure of the mortgage or that the lands which are the subject of the land contract be sold within 3 months after the filing of the complaint for foreclosure of the land contract.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448e Bringing amount due into court after judgment of sale; stay of proceedings; subsequent default.

Sec. 48e.

If, after a judgment of sale is entered against him or her, the defendant brings into court the principal and interest due with costs, the proceedings in the action shall be stayed; but the court shall enter a judgment of foreclosure and sale to be enforced by a further order of the court upon a subsequent default in the payment of any portion or installment of the principal, or of any interest thereafter to become due.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448f Public sale of land by county clerk, deputy county clerk, or other authorized person; hours; location; sale subject to MCL 600.6091.

Sec. 48f.

All sales of land on foreclosure of a land contract or mortgage on real estate held by the authority shall be made by the county clerk of the county in which the judgment was rendered or of the county where the land or some part of the land is situated, by a deputy county clerk, or by some other person duly authorized by the order of the court. These sales shall be at public sale between the hours of 9 a.m. and 4 p.m. and shall take place at the courthouse or place of holding of the circuit court for the county in which the land or some part of it is situated or at any other place the court directs. The sale is subject to section 6091 of Act No. 236 of the Public Acts of 1961, as amended, being section 600.6091 of the Michigan Compiled Laws.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448g Deed of sale; execution; operation; right, title, and interest vested in grantee; recordation; redemption of premises.

Sec. 48g.

(1) The person making the sale shall execute deeds specifying the names of the parties in the action, the date of the land contract or mortgage held by the authority, when and where it was recorded, a description of the premises sold, and the amount for which each parcel of land described in the deed was sold; and shall indorse upon each deed the time it becomes operative if the premises are not redeemed according to law. Unless the premises or any parcel of them are redeemed within the time limited for redemption the deed shall become operative as to all parcels not redeemed, and shall vest in the grantee named in the deed or his or her heirs or assigns all the right, title, and interest which the mortgagor had at the time of the execution of the mortgage or at any time thereafter.

(2) The deed of sale as soon as practicable, and within 20 days after the sale, shall be deposited with the register of deeds of the county in which the land described in the deed of sale is situated, and the register shall indorse upon the deed the time it was received and shall record the deed at length in a book to be provided in his or her office for that purpose and shall index the deed in the regular index of deeds, and the fee for recording the deed shall be included among the other costs and expenses allowed by law. If the premises or any parcel of them are redeemed the register of deeds shall write on the face of the record the word “redeemed” and shall write at what date the entry is made and sign the entry with his or her official signature.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448h Sale proceeds; application to discharge of debt; surplus; interest.

Sec. 48h.

(1) The proceeds of every sale under a judgment shall be applied to the discharge of the debt adjudged by the court to be due and of the costs awarded. If there is any surplus, it shall be brought into court for the use of the defendant, or of the person entitled to it, subject to the order of the court.

(2) If the surplus or any part of it remains in the court for the term of 3 months without being applied for, the circuit court may direct that it be put out at interest under the direction of the court for the benefit of the defendant or his or her representatives, or assigns to be paid to them by the order of the court.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448i Redemption of premises; effect on deed of sale; affidavit.

Sec. 48i.

(1) The mortgagor, the mortgagor's heirs, executors, administrators, or any person lawfully claiming under the mortgagor or the mortgagor's heirs, executors, or administrators may redeem the entire premises sold by paying, within 6 months from the date of the sale, to the purchaser or the purchaser's executors, administrators, or assigns, or to the register of deeds in whose office the deed of sale is deposited as provided in the court rules, for the benefit of the purchaser, the sum which was bid with interest from the date of the sale at the interest rate provided for by the mortgage.

(2) The vendee of a land contract, the vendee's heirs, executors, administrators, or any person lawfully claiming under the vendee of a land contract or the vendee's heirs, executors, or administrators of a land contract may redeem the entire premises sold within 6 months from the date of the sale by paying to the purchaser or the purchaser's executors, administrators, or assigns, or to the register of deeds in whose office the deed of sale is deposited as provided in the court rules, for the benefit of the purchaser, the sum which was bid with interest from the date of the sale at the interest rate provided for by the land contract. In case the sum is paid to the register of deeds, the sum of $5.00 shall be paid to the register of deeds as a fee for the care and custody of the redemption money.

(3) Upon the payment of sums required under this section, the deed of sale is void. If a distinct lot or parcel separately sold is redeemed, leaving a portion of the premises unredeemed, then the deed of sale is void only as to the portion or portions of the premises which are redeemed. The register of deeds shall not determine the amount necessary for redemption. The purchaser shall attach an affidavit with the deed to be recorded that states the exact amount required to redeem the property, including any daily per diem amounts, and the date by which the property must be redeemed shall be stated in the certificate of sale. The purchaser may include in the affidavit the name of a designee responsible on behalf of the purchaser to assist the person redeeming the property in computing the exact amount required to redeem the property. The designee may charge a fee as stated in the affidavit and may be authorized by the purchaser to receive redemption funds. The purchaser shall accept the amount computed by the designee.

(4) The amount stated in any affidavits recorded under this section shall be the amount necessary to satisfy the requirements for redemption under this section.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 2004, Act 540, Eff. Mar. 30, 2005



Section 125.1448j Adding property tax and insurance premium payments made after foreclosure to amount due in judgment; determination of additional liability; affidavits; receipt; redemption.

Sec. 48j.

The court may make provision in any judgment of foreclosure for the adding to the amount determined in the judgment to be due, any sum or sums paid at any time after the foreclosure and prior to the expiration of the period of redemption, as taxes assessed against the property or the portion of the premium of any insurance policy covering any buildings located on the premises as is required to keep the policy in force until the expiration of the period of redemption or both the taxes assessed the property and the portion of the premium of any insurance policy covering any buildings located on the premises as is required to keep the policy in force until the expiration of the period of redemption, if under the terms of the mortgage it would have been the duty of the defendants determined to be personally liable to have paid the taxes or insurance premium had the mortgage not been foreclosed. In case of any such payment which is made prior to the entry of the order confirming the report of sale by the person making the sale, determination of the additional liability shall be made in the order. In case of any such payment made after the entry of the order, proof of the payment may be made by filing with the register of deeds with whom the deed of sale is deposited, an affidavit of payment by the purchaser or someone in his or her behalf having knowledge of the facts together with a receipt evidencing the payment of the taxes, or, in case of insurance premiums, an affidavit of an agent of the insurance company stating the making of the payment and also what portion of the payment covers the premium for the period prior to the expiration of the period of redemption. Redemption shall not be effected after the determination, or filing of affidavit and receipt, or affidavits, as the case may be, except upon payment of the additional sum or sums. In case the property is not redeemed, the taxes or premiums paid after the confirmation of sale shall not be added to or included in the deficiency judgment.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448k Personal liability on land contract or for mortgage debt; original judgment; deficiency; delivery of premises to purchaser; order.

Sec. 48k.

In the original judgment in foreclosure cases the court shall determine and adjudge which defendants, if any, are personally liable on the land contract or for the mortgage debt. The judgment shall provide that upon the confirmation of the report of sale that if either the principal, interest, or costs ordered to be paid, is left unpaid after applying the amount received upon the sale of the premises, the clerk of the court shall issue execution for the amount of the deficiency, upon the application of the attorney for the authority without notice to the defendant or his or her attorney. The court may order and compel the delivery of the possession of the premises to the purchaser at the sale.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448l Forfeiture, foreclosure, or specific performance proceedings; minimum price.

Sec. 48l.

In any forfeiture, foreclosure, or specific performance case based upon a mortgage on real estate or land contract held by the authority, the court may fix and determine the minimum price at which the real property covered by the mortgage or land contract may be sold at the sale under the forfeiture, foreclosure, or specific performance proceedings.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448m Land contract or mortgage debt secured by evidence of debt of person other than vendee or mortgagor; party; court order.

Sec. 48m.

If the land contract or mortgage debt is secured by the obligation or other evidence of debt of any other person besides the vendee or mortgagor, the authority may make that person a party to the action, and the court may order payment of the balance of the debt remaining unsatisfied, after a sale of the mortgaged premises, against this other person as well as against the vendee or mortgagor, and may enforce this judgment as in other cases.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448n Sale of premises; default subsequent to judgment.

Sec. 48n.

(1) If the defendant does not bring into the court the amount due, with costs, or if for any other cause a judgment is entered for the authority, and if it appears that the premises can be sold, in parcels, without injury to the interests of the parties, the judgment shall direct as much of the premises subject to the mortgage or land contract held by the authority to be sold as is sufficient to pay the amount then due on the mortgage or land contract, with costs, and the judgment shall remain as security for any subsequent default.

(2) If there is any default subsequent to the judgment, in the payment of any portion or installment of the principal or of any interest due upon the mortgage or land contract held by the authority, the court may, upon the petition of the authority, by a further order founded upon the first judgment, direct a sale to be made of as much of the premises subject to the mortgage or land contract as is sufficient to satisfy the amount due, with costs of the petition and subsequent proceedings on it, and the same proceedings may be had as often as a default happens.

(3) If it appears to the court that the premises subject to the mortgage or land contract held by the authority are so situated that a sale of the whole premises will be most beneficial to the parties, the judgment shall be entered for the sale of the whole premises in the first instance. In this case the proceeds of the sale shall be applied to the interest and each portion or installment of the principal due as well as towards the whole or residue of the sum secured by the mortgage or land contract and not due and payable at the time of the sale. If the residue does not bear interest, the court may direct that the residue be paid with a rebate of the legal interest for the time during which the residue will not be due and payable; or the court may direct that the balance of the proceeds of the sale, after paying the sum due with costs, be put out at interest for the benefit of the authority, to be paid to the authority as the installments or portions of the principal, or the interest become due, and the surplus for the benefit of the defendant or his or her representatives or assigns, to be paid to the defendant or his or her representatives on the order of the court.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448o Action to discharge mortgage or land contract; judgment entered by court; contents; minutes; delivery of judgment to authority; recordation of judgment.

Sec. 48o.

(1) When a recorded mortgage on real property or land contract held by the authority has been paid or satisfied or when 15 years have elapsed since the debt secured by the mortgage or land contract became due and payable or since the last payment made upon it, and no civil action or proceedings have been commenced to collect the same, the owner of the land or property may institute an action in the circuit court to discharge the mortgage or land contract.

(2) If it appears to the court at the trial, either by the production in evidence of the original mortgage, land contract, or note to secure the payment of which the mortgage was given, or by any other competent evidence, that the debt secured by the mortgage or land contract has been fully paid both in principal and interest; or if it appears to the court by competent evidence that the debt has been past due for 15 years, or that 15 years have elapsed since the last payment was made on the debt and that no action or proceeding has been commenced to foreclose or perfect the mortgage or land contract, the court shall enter judgment to that effect which contains within it the names of the witnesses and the nature of the evidence by which the facts have been made to appear. A minute of this shall be entered in the court's journal. A copy of the judgment, signed by the judge or the court and attested by the clerk of the court under the seal of the court shall be delivered to the authority and may be recorded in the office of the register of deeds of the county or counties in which the mortgage or land contract is recorded in the same manner and with the same effects in all respects as if it were a formal discharge of the mortgage or land contract duly executed by the authority.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1448p Equitable actions.

Sec. 48p.

Actions under sections 48a to 48o are equitable in nature.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449 Foreclosure by advertisement.

Sec. 49.

Every mortgage of real estate held by the authority which contains a power of sale, upon default being made in any condition of such mortgage, may be foreclosed by advertisement, in the cases and in the manner specified in sections 49a to 49v, including the giving of a notice as described in sections 49b and 49c.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449a Right of authority to give notice and make foreclosure; conditions; mortgage securing payment of money by installments; installment as separate and independent mortgage; foreclosure and redemption.

Sec. 49a.

(1) To entitle the authority to give a notice as prescribed in sections 49b and 49c, and to make such foreclosure, all of the following are required:

(a) That some default in a condition of such mortgage shall have occurred, by which the power to sell became operative.

(b) That no suit or proceeding shall have been instituted, at law, to recover the debt then remaining secured by such mortgage, or any part thereof; or if any suit or proceeding has been instituted, that the suit or proceeding has been discontinued, or that an execution upon the judgment rendered therein has been returned unsatisfied, in whole or in part.

(c) That the mortgage containing such power of sale has been duly recorded; and if it shall have been assigned, that all the assignments thereof have been recorded.

(2) In cases of mortgages given to secure the payment of money by installments, each of the installments mentioned in such mortgage after the first, shall be taken and deemed to be, a separate and independent mortgage, and such mortgage for each of such installments may be foreclosed in the same manner and with the identical effect as if such separate mortgages were given for each of such subsequent installments and a redemption of any such sale by the mortgagor shall have the identical effect as if the sale for such installments had been made upon an independent prior mortgage.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449b Notice of sale; publication; posting copy of notice upon premises.

Sec. 49b.

Notice that the mortgage held by the authority will be foreclosed by a sale of the mortgaged premises, or some part of them, shall be given by publishing the same for 4 successive weeks at least once in each week, in a newspaper published in the county where the premises included in the mortgage and intended to be sold, or some part of them, are situated. If no newspaper is published in the county, the notice shall be published in a newspaper published in an adjacent county. In every case within 15 days after the first publication of the notice, a true copy shall be posted in a conspicuous place upon any part of the premises described in the notice.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449c Notice of sale; contents.

Sec. 49c.

Every notice required under section 49 shall specify all of the following:

(a) The names of the mortgagor and of the mortgagee, and the assignee of the mortgage, if any.

(b) The date of the mortgage, and when recorded.

(c) The amount claimed to be due on the mortgage at the date of the notice.

(d) A description of the mortgaged premises, conforming substantially with that contained in the mortgage.

(e) The length of the redemption period as determined under section 49j.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449d Sale of premises at public sale; hours; location; appointed person; highest bidder.

Sec. 49d.

The sale shall be at public sale, between the hours of 9 a.m. and 4 p.m., at the place of holding the circuit court for the county in which the premises to be sold, or some part of them, are situated, and shall be made by the person appointed for that purpose in the mortgage, or by the sheriff, undersheriff, or a deputy sheriff of the county, to the highest bidder.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449e Adjournment of sale; request; notice; oral announcement unnecessary.

Sec. 49e.

The sale may be adjourned from time to time, by the sheriff or other officer or person appointed to make such sale at the request of the party in whose name the notice of sale is published by posting a notice of such adjournment before or at the time of and at the place where the sale is to be made, and if any adjournment be for more than 1 week, at 1 time, the notice of the adjournment, appended to the original notice of sale, shall also be published in the newspaper in which the original notice was published, the first publication to be within 10 days of the date from which the sale was adjourned and thereafter once in each full calendar week during the time for which such sale shall be adjourned. No oral announcement of any adjournment shall be necessary.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449f Sale of distinct farms, tracts, or lots separately or together.

Sec. 49f.

If the mortgaged premises consist of distinct farms, tracts, or lots not occupied as 1 parcel, they shall be sold separately, and no more farms, tracts, or lots shall be sold than shall be necessary to satisfy the amount due on such mortgage at the date of the notice of sale, with interest and the cost and expenses allowed by law but if distinct lots be occupied as 1 parcel, they may in such case be sold together.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449g Purchase of premises by authority or its successor or assign permitted.

Sec. 49g.

The authority or its successor or assign, may fairly and in good faith, purchase the premises so advertised, or any part thereof, at such sale.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449h Deed; execution, acknowledgment, and delivery by officer or person making sale; separate deeds where lands situated in several counties; endorsement, recordation, and indexation of deed by register of deeds; redemption.

Sec. 49h.

The officer or person making the sale shall forthwith execute, acknowledge, and deliver, to each purchaser a deed of the premises bid off by the officer or person making the sale; and if the lands are situated in several counties, the officer or person making the sale shall make separate deeds of the lands in each county, and specify in each deed the precise amount for which each parcel of land described in the deed was sold. The officer or person making the sale shall endorse upon each deed the time when the deed becomes operative, if the premises are not redeemed according to law. Each deed shall, as soon as practicable, and within 20 days after such sale, be deposited with the register of deeds of the county in which the land described in the deed is situated, and the register shall endorse on the deed the time the deed was received, and for the better preservation thereof, shall record the deed at length in a book to be provided in his or her office for that purpose; and shall index the deed in the regular index of deeds. The fee for recording the deed shall be included among the other costs and expenses allowed by law. In case such premises shall be redeemed, the register of deeds shall, at the time of destroying the deed, as provided in section 49l, write on the face of the record the word “redeemed”, stating at what date the entry is made, and signing the entry with his or her official signature.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449i Deed; right, title, and interest vested in grantee; record of deed valid without re-recordation; effect of sale on valid subsisting lien created before mortgage lien took effect.

Sec. 49i.

Unless the premises described in such deed shall be redeemed within the time limited for such redemption as provided in section 49j, such deed shall thereupon become operative, and shall vest in the grantee therein named or his or her heirs or assigns, all the right, title, and interest which the mortgagor had at the time of the execution of the mortgage, or at any time thereafter, except as to any parcel or parcels which may have been redeemed and canceled, as provided in sections 49j to 49u; and the record thereof shall thereafter, for all purposes be deemed a valid record of the deed without being re-recorded, but no person having any valid subsisting lien upon the mortgaged premises or any part thereof, created before the lien of such mortgage took effect, shall be prejudiced by any such sale, nor shall his or her rights or interests be in any way affected thereby.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449j Redemption of premises; payment of taxes or insurance premiums; redemption period; fees or charges.

Sec. 49j.

(1) If the mortgagor, the mortgagor's heirs, executors, administrators, or any person lawfully claiming under the mortgagor or the mortgagor's heirs, executors, or administrators, redeems the entire premises sold within the time prescribed in this section by paying to the purchaser or the purchaser's executors, administrators, or assigns, or to the register of deeds in whose office the deed is deposited for the benefit of the purchaser, the sum which was bid for the premises, with interest from the date of the sale at the interest rate provided for by the mortgage, and in case the payment is made to the register of deeds, the sum of $5.00 as a fee for the care and custody of the redemption money, then the deed is void. If a distinct lot or parcel separately sold is redeemed, leaving a portion of the premises unredeemed, then the deed is void only as to the parcel or parcels redeemed. The register of deeds shall not determine the amount necessary for redemption. The purchaser shall attach an affidavit with the deed to be recorded that states the exact amount required to redeem the property, including any daily per diem amounts, and the date by which the property must be redeemed shall be stated in the certificate of sale. The purchaser may include in the affidavit the name of a designee responsible on behalf of the purchaser to assist the person redeeming the property in computing the exact amount required to redeem the property. The designee may charge a fee as stated in the affidavit and may be authorized by the purchaser to receive redemption funds. The purchaser shall accept the amount computed by the designee.

(2) If, following the sale, the purchaser pays any taxes assessed against the property or insurance premiums covering any buildings located on the property which under the terms of the mortgage were the duty of the mortgagor and are necessary to keep the policy in force until the expiration of the period of redemption, and the purchaser or a representative of the purchaser having knowledge of the facts may make an affidavit of the payment showing the amount and items paid, together with the receipt of payment of the taxes or insurance premiums, together with an affidavit of an insurance agent of the insurance company stating the making of the payment and also what portion of the policy covers the premium for the period before the expiration of the period of redemption, the affidavits and the receipt shall be filed with the register of deeds with whom the deed is deposited, who shall endorse on the deed the time the affidavits and receipt were received. The register of deeds shall record the affidavit of the purchaser only and file the recorded affidavit, together with the tax and insurance receipts and insurance agent's affidavit, until expiration of the period of redemption.

(3) After the purchaser's affidavit is recorded under this section, redemption shall only be made upon payment of the sum specified in subsections (1) and (2), with interest on the amount, from the date of the payment to the date of redemption, at the interest rate specified in the mortgage.

(4) In the case of a mortgage executed on commercial or industrial property, or multifamily residential property in excess of 4 units, the redemption period is 6 months from the time of the sale.

(5) In the case of a mortgage executed on residential property not exceeding 4 units and not more than 3 acres in size, if the amount claimed to be due on the mortgage at the date of the notice of foreclosure is more than 66-2/3% of the original indebtedness secured by the mortgage, the redemption period is 6 months.

(6) In the case of a mortgage on residential property not exceeding 4 units and not more than 3 acres in size, if the property is abandoned as determined under section 49k, the redemption period is 3 months.

(7) In the case of any mortgage on residential property not exceeding 4 units and not more than 3 acres in size, if the amount claimed to be due on the mortgage at the date of the notice of foreclosure is more than 66-2/3% of the original indebtedness secured by the mortgage and the property is abandoned as determined under section 49k, the redemption period is 1 month.

(8) If the property is abandoned as determined under section 49v, the redemption period is 30 days.

(9) In any other case not otherwise described in this section, the redemption period is 1 year from the date of the sale.

(10) If an automation fund is established under section 2568 of the revised judicature act of 1961, MCL 600.2568, any fees or charges collected by the register of deeds under this section or section 48i shall be credited to the automation fund.

(11) The amount stated in any affidavits recorded under this section shall be the amount necessary to satisfy the requirements for redemption under this section.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993 ;-- Am. 2004, Act 540, Eff. Mar. 30, 2005



Section 125.1449k Abandonment of premises; presumption.

Sec. 49k.

For purposes of sections 49 to 49u, abandonment of premises shall be conclusively presumed upon satisfaction of all of the following requirements:

(a) Within 30 days before the commencement of foreclosure proceedings under this chapter, the authority mails by certified mail, return receipt requested, to the mortgagor's last known address a notice that the subject mortgage is in default and that the authority intends to foreclose it.

(b) Before commencement of foreclosure proceedings under this chapter, the authority executes and causes to be duly recorded in the county where the premises are located an affidavit that states all of the following:

(i) That the authority has mailed to the last known address of the mortgagor a notice of default and intention to foreclose pursuant to subdivision (a) and that the mortgagor has not responded to the notice.

(ii) That the authority has made a personal inspection of the mortgaged premises and that the inspection does not reveal that the mortgagor or persons claiming under him or her are presently occupying or intend to occupy the premises.

(c) The authority mails by certified mail, return receipt requested, a copy of the affidavit recorded pursuant to subdivision (b) to the mortgagor at his or her last known address before commencement of foreclosure proceedings.

(d) The mortgagor; his or her heirs, executors, or administrators; or any person lawfully claiming from, or under the mortgagor or the mortgagor's heirs, executors, or administrators, before expiration of the period of redemption, does not give a written affidavit to the authority and record a duplicate original in the county where the premises are located stating that the mortgagor or person claiming under him or her is occupying or intends to occupy the premises.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449l Payment of entire sum bid at sale, interest, and fee, or delivery of certificate of payment to register; destruction of deed; memoranda.

Sec. 49l.

Upon the payment of the entire sum bid at such sale, and interest on the entire sum bid, and the fee of $5.00 mentioned in section 49j to the register in whose office the deed therefor shall have been deposited, or upon delivering to such register a certificate, signed and acknowledged by the person entitled to receive the certificate, and certified by some officer authorized to take the acknowledgment of deeds, setting forth that such sum, with interest, has been paid to such person, and upon paying to such register a fee of 25 cents, the register shall thereupon destroy such deed, and shall enter in the margin of the record of such mortgage, a memorandum that such mortgage is satisfied; or in case the premises shall have been sold in parcels, and 1 or more of said parcels shall have been redeemed, as provided in section 49j, it shall then be the duty of the register to enter upon the face of the sheriff's deed, and the record thereof, a memorandum that the sheriff's deed is inoperative as to the parcel or parcels so redeemed, and to enter in the margin of the record of such mortgage a memorandum that the mortgage is satisfied as to the parcel or parcels so redeemed.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449m Refusal to make and acknowledge certificate of payment; liability; damages; civil action.

Sec. 49m.

If any person entitled to receive such redemption moneys, shall, upon payment or tender thereof to him or her, refuse to make and acknowledge such certificate of payment, he or she shall be liable to the person aggrieved thereby, in the sum of $100.00 damages, over and above all the actual damages sustained, to be recovered in a civil action, except that no damages of any kind may be recovered from any register of deeds who refuses to accept tender of payment after the time indorsed upon the deed when the deed becomes operative in case the premises are not redeemed, and the officer or person making the sale shall be entitled to rely conclusively upon the recital of the length of the redemption period contained in the notice of foreclosure in making such indorsement upon the deed.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449n Disposition of surplus money remaining after sale of real estate.

Sec. 49n.

If after any sale of real estate, made as prescribed in sections 49 to 49v, the officer or other person making the sale has any surplus money after satisfying the mortgage on which the real estate was sold, and payment of the costs and expenses of the foreclosure and sale, the surplus shall be paid over by the officer or other person on demand, to the mortgagor or his or her legal representatives or assigns, unless at the time of the sale, or before the surplus is paid over, a claimant or claimants file with the person making the sale, a claim or claims, in writing, duly verified by the oath of the claimant or his or her agent or attorney, that the claimant has a subsequent mortgage or lien encumbering the real estate, or some part of the real estate, and stating the amount of the mortgage or lien unpaid, setting forth the facts and nature of the mortgage or lien, in which case the person making the sale shall immediately upon receiving the claim pay the surplus to, and file the written claim with, the clerk of the circuit court for the county in which the sale is made. A person interested in the surplus may apply to the court for an order to take proofs of the facts and circumstances contained in the claim or claims filed. The court shall summon the claimant or claimants, party, or parties interested in the surplus to appear before the court at a time and place named by the court, and attend the taking of the proof, and the claimant or claimants or party interested who appear may examine witnesses and produce such proof as they see fit. The court shall make an order directing the disposition of the surplus money or payment of the surplus money in accordance with the rights of the claimant or claimants or persons interested.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449o Perpetuating evidence of sale; affidavit; endorsement upon or annexation to instrument; references.

Sec. 49o.

(1) A party desiring to perpetuate the evidence of a sale made pursuant to sections 49 to 49v, may procure 1 or more of the following:

(a) An affidavit of the publication of the notice of sale, and of any notice of postponement, to be made by the publisher of the newspaper in which the notice was inserted, or by a person in the employ of the publisher of the newspaper knowing the facts.

(b) An affidavit of the fact of a sale pursuant to such notice, to be made by the person who acted as auctioneer at the sale, stating the time and place at which the sale took place, the sum bid, and the name of the purchaser.

(c) An affidavit setting forth the time, manner, and place of posting a copy of such notice of sale to be made by the person posting the copy of the notice.

(2) Where any or all of the affidavits described in subsection (1) are endorsed upon or annexed to 1 instrument, a single copy of the notice of sale, and a single copy of any notice of postponement, is sufficient to annex to the instrument, and reference made in any of the affidavits to the copy of notice of sale and to the copy of any notice of postponement of sale as annexed or attached shall be considered to refer to the single copy of notice of sale and to the single copy of any notice of postponement.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449p Taking and certifying affidavits.

Sec. 49p.

The affidavits specified in section 49o may be taken and certified by any officer authorized by law to administer oaths.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449q Recording affidavits; presumptive evidence of facts.

Sec. 49q.

Such affidavits shall be recorded at length by the register of deeds of the county in which the premises are situated, in a book kept for the record of deeds; and such original affidavits, the record thereof, and certified copies of such record, shall be presumptive evidence of the facts therein contained.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449r Note recording evidence of sale to be made in margin of mortgage record.

Sec. 49r.

A note referring to the page and book where the evidence of any sale having been made under a mortgage, is recorded, shall be made by the register recording such evidence, in the margin of the record of such mortgage, if such record be in his or her office.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449s Notice of payment to purchaser, agent, or attorney.

Sec. 49s.

Upon the payment of the entire sum bid at such sale, and the interest thereon and expenses, as mentioned in section 49j, to the register of deeds of the county in whose office the sheriff's deed shall have been deposited, the register of deeds shall give notice of such payment, by mail or otherwise to the purchaser or his or her agent or attorney.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981



Section 125.1449t Right to enter mortgaged premises to post or serve notices.

Sec. 49t.

Incident to the foreclosure of a mortgage pursuant to sections 49 to 49v, the authority or its agents or assigns may enter the mortgaged premises for the purpose of posting or serving the notices required by sections 49 to 49v.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449u Action to recover deficiency judgment against mortgagor; defense; applicability of section.

Sec. 49u.

If, in the foreclosure of a mortgage by advertisement under this section and sections 49 to 49v, a sale of real property has been made or is made by the authority, at which the authority has become or becomes the purchaser, or takes or has taken title to the real property at the sale either directly or indirectly, and the authority sues for and undertakes to recover a deficiency judgment against the mortgagor or other maker of the obligation or any other person liable on the obligation, the defendant against whom such deficiency judgment is sought may allege and show, as a matter of defense and set-off to the extent only of the amount of the authority's claim, that the property sold was fairly worth the amount of the debt secured by it at the time and place of sale or that the amount bid was substantially less than its true value. The showing constitutes a defense to the action and defeats the deficiency judgment against the defendant, either in whole or in part to that extent. This section does not affect nor apply to the rights of other purchasers or of innocent third parties, nor shall it be held to affect or defeat the negotiability of any note, or other obligation secured by such mortgage or other instrument. The proceedings described in this section in no way affect the title of the purchaser to the lands acquired by such purchase. This section does not apply to foreclosure sales made pursuant to an order or decree of court nor to any judgment sought or rendered in any foreclosure suit nor to any chancery sale made and confirmed.

History: Add. 1981, Act 173, Imd. Eff. Dec. 10, 1981 ;-- Am. 1993, Act 221, Imd. Eff. Oct. 29, 1993



Section 125.1449v Foreclosure against residential property not exceeding 4 units and not more than 3 acres; applicability of section.

Sec. 49v.

(1) For purposes of this chapter, if foreclosure proceedings have been commenced under this chapter against residential property not exceeding 4 units and not more than 3 acres in size, abandonment of premises shall be conclusively presumed upon satisfaction of all of the following requirements:

(a) The mortgagee has made a personal inspection of the mortgaged premises and the inspection does not reveal that the mortgagor or persons claiming under the mortgagor are presently occupying or will occupy the premises.

(b) The mortgagee has posted a notice at the time of making the personal inspection and has mailed by certified mail, return receipt requested, a notice to the mortgagor at the mortgagor's last known address, which notices state that the mortgagee considers the premises abandoned and that the mortgagor will lose all rights of ownership 30 days after the foreclosure sale unless the mortgagor; the mortgagor's heirs, executor, or administrator; or a person lawfully claiming from or under 1 of them provides the notice described in subdivision (c).

(c) Within 15 days after receipt of a notice required by subdivision (b), the mortgagor; the mortgagor's heirs, executor, or administrator; or a person lawfully claiming from or under 1 of them does not give written notice by first-class mail to the mortgagee at an address provided by the mortgagee in the notices required by subdivision (b) stating that the premises are not abandoned.

(2) This section applies to a foreclosure proceeding filed or pending after the effective date of the amendatory act that added this section.

History: Add. 1993, Act 221, Imd. Eff. Oct. 29, 1993






346-1966-3 CHAPTER 3 (125.1451...125.1457)

Section 125.1451 Definitions.

Sec. 51.

(1) The definitions in section 11 shall apply to this chapter, unless otherwise provided in this chapter.

(2) As used in this chapter:

(a) “Low and moderate income housing” means housing financed by bond issues authorized under this act, by federally-aided mortgages as defined in section 11(c), or by other programs directed toward providing housing within the financial means of low and moderate income families as the authority shall determine.

(b) “Probable aggregate annual income” means the total annual income of the chief wage earner or supporter of the family, plus the income of secondary wage earners in excess of $1,200.00 per year and the income of minors in excess of $800.00 per year, but excluding completely the income of college students.

(c) “Carrying charges” or “rental” means all regular charges paid on a periodic basis to a housing corporation by a person or family living in a rental or cooperative housing project, excluding initial down payments.

(d) “Housing charges” means monthly rentals or carrying charges, and includes estimated or actual expenditures for heat, light, water, cooking fuel, and other utilities, and other reasonable expenditures which the authority determines to be a part of housing charges.

(e) “Shelter rent” means the rental or carrying charges established for occupancy in housing projects, exclusive of payments for taxes and charges for heat, light, water, cooking fuel, and other necessary utilities.

(f) “Low income persons” means those persons designated as “low income persons” by the authority under section 22(o).

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979



Section 125.1452 Low and moderate income housing; dwelling units to certain low income persons and families.

Sec. 52.

The authority may provide that up to 25% of the dwelling units in any development providing low and moderate income housing under federal, state or local government programs be made available to low income families and persons whose probable aggregate yearly income is less than 4 times as large as the regular yearly housing charges for such dwelling units. The dwelling units shall be made available to these families and persons at monthly rental payments or carrying charges so that yearly housing charges do not exceed 25% of the probable aggregate yearly income of such persons or families. The authority is authorized to contract with sponsors or owners of housing developments for up to 3,750 such units during the fiscal year ending June 30, 1967.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1453 Low income housing; criteria for determination of occupant eligibility; rental charges.

Sec. 53.

For purposes of carrying out the provisions of this chapter, the authority shall establish criteria and procedures for determining the eligibility of occupants and rental or carrying charges, including criteria and procedures with respect to periodic review of occupant incomes and periodic adjustment of rental or carrying charges.

History: 1966, Act 346, Eff. Mar. 10, 1967 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1454 Low and moderate income housing; agreements for services of selection of eligible families and individuals.

Sec. 54.

The authority may enter into agreements, or authorize housing owners or sponsors to enter into agreements, with public or private agencies for services required in the selection of families and individuals who qualify under this chapter.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1455 Low and moderate income housing; rights of persons or families benefited.

Sec. 55.

The authority shall provide that low income families or persons benefiting under this chapter shall have the same rights, privileges and duties as other residents, except that no member of a cooperative, upon the resale of his membership in the cooperative, shall be reimbursed for any equity increment accumulated as a result of payments under this chapter. The authority shall endeavor to guarantee that knowledge of the special circumstances of such low income families is not divulged to other residents.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1456 Low and moderate income housing; financing for small scale housing developments.

Sec. 56.

In special circumstances where the authority deems it appropriate in order to accomplish the purposes of this act, the authority may provide the necessary financing for small scale housing developments built primarily for low income families and individuals eligible for lower rentals or carrying charges under this chapter, and may waive the requirement that no more than 25% of the dwelling units in any particular project may be made available to low income families under this section.

History: 1966, Act 346, Eff. Mar. 10, 1967



Section 125.1457 Appropriation.

Sec. 57.

There is hereby appropriated $5,000.00 from the general fund for the fiscal year ending June 30, 1967 for the administration of this act.

History: 1966, Act 346, Eff. Mar. 10, 1967






346-1966-3A CHAPTER 3A (125.1458...125.1458f)

Section 125.1458 Definitions.

Sec. 58.

(1) The definitions in section 11 apply to this chapter unless otherwise provided in this chapter.

(2) As used in this chapter:

(a) "Adjacent neighborhood" means a residential area as determined by the authority immediately adjoining or near a downtown area within the same municipality.

(b) "Adjusted household income" means that term as defined in rules of the authority.

(c) "Downtown area" means an area where 20 or more contiguous properties have been planned, zoned, or used for commercial purposes for 50 or more years and where a majority of the buildings are built adjacent to each other as determined by the authority and up to the public right-of-way. In order to be a downtown area, the area shall contain a significant number of multilevel, mixed use buildings and property in the downtown area must be owned by more than 3 private owners.

(d) "Eligible applicant" means a not-for-profit corporation, a for-profit corporation, a municipality, a land bank fast track authority organized under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774, or a partnership that is approved by the authority and that is organized for the purpose of developing and supporting affordable housing for low income, very low income, or extremely low income households or projects located in a downtown area or adjacent neighborhood.

(e) "Extremely low income household" means a person, a family, or unrelated persons living together whose adjusted household income is not more than 30% of the area median income, as determined by the authority.

(f) "Fund" means the Michigan housing and community development fund created in section 58a.

(g) "Low income household" means a person, a family, or unrelated persons living together whose adjusted household income is more than 50% but not more than 60% of the area median income, as determined by the authority.

(h) "Mixed use buildings" means buildings that can be used for more than 1 purpose, and in any combination, including, but not limited to, residential housing combined with either commercial or retail space.

(i) "Multifamily housing" means a building or buildings providing housing to 2 or more households, none of which is owner occupied.

(j) "Project" means those activities defined under section 58c.

(k) "Supportive housing" means a rental housing project in which some or all of the units are targeted to people with household incomes at or below 30% of area median income and that provide services, either directly or contracted for, to those people that include, but are not limited to, mental health, substance abuse services, counseling services, and daily living services.

(l) "Very low income household" means a person, a family, or unrelated persons living together whose adjusted household income is not more than 50% of the area median income, as determined by the authority.

History: Add. 2004, Act 480, Imd. Eff. Dec. 28, 2004 ;-- Am. 2008, Act 216, Imd. Eff. July 16, 2008



Section 125.1458a Michigan housing and community development fund; creation; administration; credit of amounts and earnings from investments; availability of money for disbursement; money in fund at end of fiscal year.

Sec. 58a.

(1) The Michigan housing and community development fund is created as a separate fund in the authority.

(2) The fund shall be administered by the authority, and money in the fund shall be expended only as provided in this act.

(3) The authority shall credit to the fund all amounts appropriated to the fund or to the authority for the fund and any other money made available to the authority for the fund from any other source for the purposes under this act. The authority, on behalf of the fund, may solicit and accept gifts, grants, labor, loans, and other aid from any person, government, or entity. The authority may receive money or other assets from any source for deposit into the fund, including, but not limited to, federal funds, gifts, bequests, and donations.

(4) The authority shall invest the money and credit the earnings from the investments to the fund in accordance with section 22.

(5) Money appropriated to the fund or to the authority for the fund shall be available for disbursement by the authority upon appropriation.

(6) Money in the fund at the close of a fiscal year shall remain in the fund and shall not lapse to the general fund.

History: Add. 2004, Act 480, Imd. Eff. Dec. 28, 2004 ;-- Am. 2008, Act 216, Imd. Eff. July 16, 2008



Section 125.1458b Michigan housing and community development program; creation and implementation; purpose; availability of financing to eligible applicants; biennial allocation plan; public hearings; annual report; rules.

Sec. 58b.

(1) The authority shall create and implement the Michigan housing and community development program for the purpose of developing and coordinating public and private resources to meet the housing needs of low income, very low income, and extremely low income households and to finance projects located in a downtown area or adjacent neighborhood in this state.

(2) The authority shall identify, select, and make financing available to eligible applicants from money in the fund or from money secured by the fund for housing for low income, very low income, and extremely low income households and for projects located in a downtown area or adjacent neighborhood. This subsection does not preclude the authority from using other resources in conjunction with the fund for a purpose authorized under this chapter.

(3) The authority shall develop a biennial allocation plan providing for the allocation of money from the fund, according to all of the following:

(a) The allocation plan shall contain a formula for distributing money throughout the state based on the number of persons experiencing poverty, economic, and housing distress in various regions of the state.

(b) The allocation plan shall include a preference for special population groups described in section 58c(2).

(c) Not less than 25% of the fund shall be earmarked for rental housing projects that do not qualify under preferences for special population groups or other preferences contained in the allocation plan.

(d) Not less than 30% of the fund shall be earmarked for projects that target extremely low income households and include at a minimum developing housing for the homeless, supportive housing, transitional housing, and permanent housing.

(e) A rental housing project assisted by the fund must set aside at least 20% of the rental units included in the project for households earning no more than 60% of the area median income.

(f) A home ownership project assisted by the fund must set aside at least 20% of the housing units in the project for households earning no more than 60% of the area median income.

(g) Money that has not been committed at the end of a fiscal year shall not be carried over in the category to which the money had been allocated during that fiscal year, but shall be reallocated for the next fiscal year according to the next fiscal year's allocation plan.

(5) Prior to developing the biennial allocation plan, the authority shall hold public hearings in at least 3 separate locations in this state regarding the content of the biennial allocation plan. The authority may make modifications to the allocation plan necessary to facilitate the administration of the Michigan housing and community development program or to address unforeseen circumstances.

(6) The authority shall issue an annual report to the governor and the legislature summarizing the expenditures of the fund for the prior fiscal year including at a minimum a description of the eligible applicants that received funding, the number of housing units that were produced, the income levels of the households that were served, the number of homeless persons served, and the number of downtown areas and adjacent neighborhoods that receive financing.

(7) The authority may promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to implement this chapter.

History: Add. 2004, Act 480, Imd. Eff. Dec. 28, 2004 ;-- Am. 2008, Act 244, Imd. Eff. July 17, 2008



Section 125.1458c Expenditures; purposes.

Sec. 58c.

(1) The authority shall expend money in the fund to make grants, mortgage loans, or other loans to eligible applicants as provided in this section to enable eligible applicants to finance any of the following with respect to housing or home ownership for low income, very low income, and extremely low income households and with respect to projects located in a downtown area or adjacent neighborhood:

(a) Acquisition of land and buildings.

(b) Rehabilitation.

(c) New construction.

(d) Development and predevelopment costs.

(e) Preservation of existing housing.

(f) Community development projects, including, but not limited to, infrastructure improvements, economic development projects, blight elimination, or community facilities.

(g) Insurance.

(h) Operating and replacement reserves.

(i) Down payment assistance.

(j) Security deposit assistance.

(k) Foreclosure prevention and assistance.

(l) Individual development accounts established under the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

(m) Activities related to ending homelessness.

(n) Assistance to nonprofit organizations, municipalities, and land bank fast track authorities organized under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774.

(o) Predatory lending prevention or relief.

(2) The authority shall expend a portion of the fund for housing for persons with physical or mental handicaps and persons living in eligible distressed areas.

(3) The authority may make a loan to an eligible applicant from the fund at no interest or at below market interest rates, with or without security, and may make a loan for predevelopment financing.

(4) The authority may provide assistance to eligible applicants for housing units for very low income or extremely low income households within multifamily housing that is occupied partly by very low income or extremely low income households and partly by households that do not qualify as very low income or extremely low income households, subject to the rules promulgated by the authority.

(5) The authority may expend money in the fund for all other things necessary to achieve the objectives and purposes of the fund or this chapter.

(6) When performing functions under this chapter, the authority shall consider advice provided by the committee created under section 58e.

History: Add. 2004, Act 480, Imd. Eff. Dec. 28, 2004 ;-- Am. 2008, Act 216, Imd. Eff. July 16, 2008



Section 125.1458d Housing assistance; conditions.

Sec. 58d.

The authority shall not provide assistance for housing under this chapter unless both of the following circumstances exist:

(a) If the housing is multifamily housing, the owner or manager agrees in writing not to evict a tenant without just cause, as defined in section 44a of 1933 (Ex Sess) PA 18, MCL 125.694a.

(b) The housing is sold or rented with a deed restriction, agreement, or other legal document that provides for the recapture of some or all of the assistance provided under this chapter upon terms and conditions specified in rules of the authority promulgated under section 58b(3).

History: Add. 2004, Act 480, Imd. Eff. Dec. 28, 2004



Section 125.1458e Michigan housing and community development fund advisory committee; creation; membership; terms; vacancy; compensation; expenses; chairperson; vice-chairperson; scope of advice; space, supplies, and staff; public meetings; quorum; majority vote; information used for personal gain prohibited; adoption of code of ethics.

Sec. 58e.

(1) The Michigan housing and community development fund advisory committee is created in the authority. The committee shall have 10 members. Members of the committee shall include the executive director of the authority, who shall serve as a nonvoting ex officio member, and the following 9 members appointed by the governor with the advice and consent of the senate:

(a) An individual representing housing lenders, developers, or builders appointed by the governor from a list of 3 or more individuals nominated by the speaker of the house of representatives.

(b) An individual representing housing lenders, developers, or builders appointed by the governor from a list of 3 or more individuals nominated by the majority leader of the senate.

(c) An individual representing cities, villages, or townships.

(d) An individual representing local housing organizations.

(e) An individual representing nonprofit organizations.

(f) An individual representing a local economic development corporation, a downtown development authority, a corridor improvement authority, a business improvement district, or a principal shopping district.

(g) An individual representing a local neighborhood association or neighborhood improvement authority.

(h) Two other residents of this state.

(2) Except as provided in subsection (3), the term of a member of the committee appointed by the governor under subsection (1) shall be 4 years.

(3) Of the members initially appointed by the governor under subsection (1), 2 members shall be appointed for a term expiring on November 30, 2008, 2 members shall be appointed for a term expiring on November 30, 2009, 3 members shall be appointed for a term expiring on November 30, 2010, and 2 members shall be appointed for a term expiring on November 30, 2011.

(4) A vacancy on the committee arising for a reason other than the expiration of a term shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(5) Members of the committee shall serve without compensation but, subject to available funding, may receive reimbursement for their actual and necessary expenses while attending meetings or performing other authorized official business of the committee.

(6) The governor shall designate 1 member of the committee to serve as chairperson of the committee at the pleasure of the governor. The members of the committee may elect a member of the committee to serve as vice-chairperson of the committee and may elect other members of the committee as officers of the committee as the committee considers appropriate.

(7) The committee may advise the authority on all of the following:

(a) Recommendations for the biennial allocation plan required under section 58b.

(b) Expenditures from the fund under this chapter, including all of the following:

(i) Whether expenditures are distributed fairly and equitably.

(ii) Whether expenditures satisfy housing needs and priorities in this state.

(iii) Whether expenditures satisfy the economic needs and priorities of communities benefiting from the expenditures.

(8) The committee may meet with representatives of the authority, including authority employees and members of the board of directors of the authority, to discuss and provide advice on matters relating to the fund.

(9) The authority may provide the committee with meeting space, supplies, and staff to support the functions of the committee under this section.

(10) A meeting of the committee shall be conducted as a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Notice of the date, time, and place of a public meeting of the committee shall be given as prescribed in the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A majority of the members of the committee serving constitute a quorum for the transaction of the committee’s business. The committee shall act by a majority vote of its serving members.

(11) A member of the committee shall not use for personal gain information obtained by the member while performing business of the committee, nor shall a member of the committee disclose confidential information obtained by the member while conducting committee business, except as necessary to perform committee business. The committee shall adopt a code of ethics for its members and establish policies and procedures requiring the disclosure of relationships that may give rise to a conflict of interest. The committee shall require that any member of the committee with a direct or indirect interest in any matter before the committee disclose the member’s interest to the committee before the committee takes any action on the matter.

History: Add. 2008, Act 244, Imd. Eff. July 17, 2008



Section 125.1458f Rights of holders of authority bonds or notes; construction of chapter as to status of money controlled by authority.

Sec. 58f.

(1) When performing duties under this chapter, the authority and the committee created under section 58e shall remain cognizant of the rights of the holders of authority bonds or notes and the extent to which certain authority bond and note contracts may require the authority to either maintain sufficient personnel or contract for services to plan authority programs and to supervise enforcement and, where necessary, foreclosure of authority mortgage agreements.

(2) Nothing in this chapter shall be construed to affect the status of money of the authority controlled by the authority as state funds appropriated to the authority lose their identity as state funds upon payment to the authority and become public funds of the authority solely under the control of the authority and funds established by or within the authority and are public trust funds administered by the authority. Nothing in this chapter shall be construed to impair the obligation of any bond or note issued by the authority. Bonds and notes issued by the authority are obligations of the authority and not obligations of this state.

History: Add. 2008, Act 244, Imd. Eff. July 17, 2008






346-1966-3B CHAPTER 3B (125.1459...125.1459a)

Section 125.1459 Definitions.

Sec. 59.

(1) The definitions in section 11 apply to this chapter unless otherwise provided in this chapter.

(2) As used in this chapter:

(a) "Area median income" means the median income for the area as determined under section 8 of the United States housing act of 1937, 42 USC 1437f, adjusted for family size.

(b) "Income" means an amount determined in a manner consistent with the determination of lower income families under section 8 of the United States housing act of 1937, 42 USC 1437f.

(c) "Supportive housing property" means property that meets all of the following requirements:

(i) Is owned by an organization exempt under section 501(c)(3) of the internal revenue code, 26 USC 501, or by a nonprofit housing corporation organized under chapter 4.

(ii) All living units are occupied by 1 or more persons each having incomes at or below 30% of the area median income and who each individually receive services for not less than 1 hour per month either directly from or contracted for by an organization identified in subparagraph (i), which services include, but are not limited to, mental health, substance abuse, counseling, and assistance with daily living.

(iii) Consists of not more than 6 individual living units.

(d) "Individual living unit" means an accommodation containing a living area, 1 to 4 sleeping areas, bathing and sanitation facilities, and cooking facilities equipped with a cooking range, refrigerator, and sink, all of which are separate and distinct from any other accommodations. An individual living unit may be served by heating or cooling facilities that also serve additional units. An individual unit shall not provide housing for more than 6 individuals.

History: Add. 2008, Act 456, Eff. Oct. 29, 2009 ;-- Am. 2010, Act 144, Imd. Eff. Aug. 4, 2010



Section 125.1459a Supportive housing property; filing in affidavit form; certification by authority; filing of certified notification of exemption with local assessing officer; certification on first-come, first-served basis; limitation.

Sec. 59a.

The owner of supportive housing property shall file with the local assessing officer a notification of that status, which shall be in an affidavit form as provided by the authority. The completed affidavit form first shall be submitted to the authority before November 1 of the year preceding the tax year in which the exemption is to begin for certification by the authority that the project is supportive housing property. The owner then shall file the certified notification of the exemption with the local assessing officer before December 1 of the year preceding the tax year in which the exemption is to begin. The authority shall not accept any affidavits filed with it for certification on or after November 1 of any year. The authority shall certify property as supportive housing property on a first-come, first-served basis. The authority shall not certify more than 250 individual living units in each year, and not more than 62 units certified as supportive housing property for a year can be in a single county. If by November 1 of any year the total number of living units that the authority has certified for that year is fewer than 250 living units, the authority may, subject to the annual state-wide limit of 250 living units, certify additional living units in any county that had previously reached the 62-unit limit. This certification shall be on a first-come, first-served basis, based on affidavits filed with the authority before November 1 of that year, but after the county involved reached the 62-unit limit. If not all of the affidavits can be certified without reaching the 250-unit limit, and the date and time of the filing of those affidavits does not establish which were filed earliest, the authority shall select and certify affidavits within that group randomly, keeping a balance of certified units among counties that have more than 62 certified units.

History: Add. 2008, Act 456, Eff. Oct. 29, 2009 ;-- Am. 2010, Act 144, Imd. Eff. Aug. 4, 2010






346-1966-4 CHAPTER 4 (125.1461...125.1465)

Section 125.1461 Nonprofit housing corporations; incorporation.

Sec. 61.

Nonprofit housing corporations shall be incorporated pursuant to the provisions of this chapter and the nonprofit corporation act, Act No. 162 of the Public Acts of 1982, being sections 450.2101 to 450.3192 of the Michigan Compiled Laws.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1987, Act 180, Imd. Eff. Nov. 25, 1987



Section 125.1462 Qualified nonprofit housing corporations; corporate name.

Sec. 62.

The term “nonprofit housing corporation” or “nonprofit housing company” shall be included as a part of the corporate name as set forth in the certificate of incorporation.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968



Section 125.1463 Nonprofit housing corporation; articles of incorporation.

Sec. 63.

In addition to other requirements of law, the articles of incorporation of a nonprofit housing corporation shall provide all of the following:

(a) That the corporation has been organized exclusively to provide housing facilities for any 1 or more of the following classes of persons, to be specified in the articles of incorporation: (i) persons of low income, (ii) persons of low and moderate income, and (iii) persons whose income does not exceed limits established in this act. The articles of incorporation may also permit the corporation to provide any social, recreational, commercial, and communal facilities necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or is planned to be located, thereby enhancing the viability of the housing.

(b) That all the income and earnings of the corporation shall be used exclusively for corporate purposes and that no part of the net income or net earnings of the corporation shall inure to the benefit or profit of a private individual, firm, corporation, partnership, or association.

(c) That the corporation is in no manner controlled or under the direction or acting in the substantial interest of any private individual, firm, partnership, or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transactions with the corporation.

(d) That the operations of the corporation may be supervised by the authority or by any other governmental body as the authority directs, and that the corporation shall enter into agreements with the authority or with the governmental body as the authority from time to time requires. These agreements shall provide for regulation by the authority or by the governmental body of the planning, development, and management of any housing project undertaken by the corporation and the disposition of the property and franchises of the corporation.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1464 Directors, additional, power of authority.

Sec. 64.

The articles shall provide that the authority shall have the power to appoint to the board of directors of the corporation a number of new directors, which number shall be sufficient to constitute a majority of the board, notwithstanding any other provisions of the articles of incorporation or any other provisions of law, if:

(a) The corporation has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The corporation has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that some part of the net income or net earnings of the corporation is inuring to the benefit of any private individual, firm, corporation, partnership or association.

(d) The authority determines that the corporation is in some manner controlled by or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership or association seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith.

(e) The authority determines that the corporation is in violation of the rules promulgated under section 22.

(f) The authority determines that the corporation is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development and management of any housing project undertaken by the corporation and the disposition of the property and franchises of such corporation.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1465 Articles of incorporation; filing, approval.

Sec. 65.

The department of the treasury, corporation division, shall not file the articles of incorporation of the corporation unless the consent or approval of the authority is attached or affixed thereto.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968






346-1966-5 CHAPTER 5 (125.1471...125.1475)

Section 125.1471 Consumer housing cooperatives; incorporation.

Sec. 71.

Consumer housing cooperatives shall be incorporated pursuant to the provisions of the Michigan general corporation act and the provisions of this chapter.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968



Section 125.1472 “Consumer housing cooperative” as part of corporate name; exception.

Sec. 72.

(1) Except as provided in subsection (2), the term “consumer housing cooperative” shall be included as a part of the corporate name as set forth in the certificate of incorporation.

(2) This section shall not apply to a corporation organized before March 10, 1967, as a nonprofit cooperative corporation pursuant to sections 98 to 132 of Act No. 327 of the Public Acts of 1931, as amended, being sections 450.98 to 450.132 of the Michigan Compiled Laws.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978



Section 125.1473 Consumer housing cooperative; articles of incorporation.

Sec. 73.

In addition to other requirements of law, the articles of incorporation of a consumer housing cooperative shall provide all of the following:

(a) That the consumer housing cooperative has been organized exclusively to provide authority-aided housing facilities for persons of low and moderate income, or for persons whose income does not exceed limits established in this act, and for social, recreational, commercial, and communal facilities necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or is planned to be located thereby enhancing the viability of the housing or that the consumer housing cooperative has been organized to provide nonauthority aided housing for persons of low and moderate income or persons whose income does not exceed limits established in this act, and at least 50% of the cooperative's assets are in housing with the remaining assets being utilized to meet other consumer needs.

(b) That all income and earnings of the consumer housing cooperative shall be used exclusively for consumer housing cooperative purposes and that an unreasonable part of the net income or net earnings of the cooperative shall not inure to the benefit or profit of a private individual, firm, corporation, partnership, or association.

(c) That the consumer housing cooperative is not controlled or under the direction of or acting in the substantial interest of a private individual, firm, corporation, partnership, or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transaction with the cooperative. However, this subdivision shall apply to individual cooperators of a consumer housing cooperative only in those circumstances prescribed by the authority in its rules.

(d) That the housing operations of the consumer housing cooperative may be supervised by the authority or by any other governmental body as the authority directs, and that the consumer housing cooperative shall enter into agreements with the authority or with the governmental body as the authority requires. These agreements shall provide for regulation by the authority or by the governmental body of the planning, development, and management of a housing project undertaken by the consumer housing cooperative and the disposition of the property and franchises of the cooperative. This subdivision shall not apply to a consumer housing cooperative which was organized before March 10, 1967, as a nonprofit cooperative corporation pursuant to sections 98 to 132 of Act No. 327 of the Public Acts of 1931, as amended, being sections 450.98 to 450.132 of the Michigan Compiled Laws.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1474 Appointment of directors sufficient in number to constitute majority of board; conditions; exception.

Sec. 74.

(1) Except as provided in subsection (2), the articles shall provide that the authority shall have the power to appoint to the board of directors of the consumer housing cooperative a number of new directors, which number shall be sufficient to constitute a majority of the board, notwithstanding any other provisions of the articles of incorporation or any other provisions of law, if:

(a) The consumer housing cooperative has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The consumer housing cooperative has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that some unreasonable part of the net income or net earnings of the consumer housing cooperative shall inure to the benefit of a private individual, firm, corporation, partnership, or association.

(d) The authority determines that the consumer housing cooperative is in some manner controlled by or under the direction of or acting in the substantial interest of a private individual, firm, corporation, partnership, or association seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transaction therewith, except that the foregoing shall apply to individual cooperators of a consumer housing cooperative only in those circumstances defined by the authority in its rules.

(e) The authority determines that the consumer housing cooperative is in violation of the rules promulgated under section 22.

(f) The authority determines that the consumer housing cooperative is in violation of an agreement entered into with the authority providing for regulation by the authority of the planning, development, and management of a housing project undertaken by the consumer housing cooperative or the disposition of the property and franchises of the cooperative.

(2) This section shall not apply to a consumer housing cooperative which was organized before March 10, 1967, as a nonprofit cooperative corporation pursuant to sections 98 to 132 of Act No. 327 of the Public Acts of 1931, as amended.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968 ;-- Am. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1978, Act 192, Imd. Eff. June 4, 1978
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1475 Articles of incorporation; filing, approval of authority.

Sec. 75.

The department of the treasury, corporation division, shall not file the articles of incorporation of the consumer housing cooperative unless the consent or approval of the authority is attached or affixed thereto.

History: Add. 1968, Act 343, Imd. Eff. July 19, 1968






346-1966-6 CHAPTER 6 (125.1481...125.1486)

Section 125.1481 Limited dividend housing corporations; incorporation.

Sec. 81.

Limited dividend housing corporations shall be incorporated or qualified pursuant to the provisions of the general corporation act and this chapter.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1482 Corporate name.

Sec. 82.

The term “limited dividend housing corporation” shall be included as a part of the corporate name as set forth in the certificate of incorporation or certificate of authority.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1483 Limited dividend housing corporation; articles of incorporation.

Sec. 83.

In addition to other requirements of law, the articles of incorporation of any limited dividend housing corporation shall provide all of the following:

(a) That the limited dividend housing corporation has been organized exclusively to provide housing facilities for persons of low and moderate income, or for persons whose income does not exceed limits established in this act, and for social, recreational, commercial, and communal facilities as may be necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or is planned to be located, thereby enhancing the viability of the housing.

(b) That every stockholder of the limited dividend housing corporation shall be deemed, by the subscription to or receipt of stock in the corporation, to have agreed that he or she at no time shall receive from the corporation in repayment of his or her investment any sums in excess of the face value of the investment plus cumulative dividends at a rate which the authority determines to be reasonable and proper, computed from the initial date on which money was paid or property delivered in consideration for the proprietary interest of the stockholder; and that upon the dissolution of the limited dividend housing corporation, any surplus in excess of those amounts shall be paid to the authority or to any other regulating governmental body as the authority directs.

(c) That the operations of the limited dividend housing corporation may be supervised by the authority or by any other governmental body as the authority directs, and that the limited dividend housing corporation shall enter into agreements with the authority or with the governmental body as the authority from time to time requires. These agreements shall provide for regulation by the authority or the governmental body of the planning, development, and management of any housing project undertaken by the limited housing corporation and the disposition of the property and franchises of the corporation.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1484 Surplus; definition.

Sec. 84.

As used in this chapter, the term “surplus” shall not be deemed to include any increase in assets of any limited dividend housing corporation organized in accordance with the provisions of this chapter, by reason of reduction of mortgage, by amortization or similar payments or realized from the sale or disposition of any assets of a limited dividend housing corporation to the extent such surplus can be attributed to any increase in market value of any real property or tangible personal property accruing during the period the assets were owned and held by the limited dividend housing corporation.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1485 Directors, additional, power of authority.

Sec. 85.

The articles shall provide that the authority shall have the power to appoint to the board of directors of the limited dividend housing corporation a number of new directors, which number shall be sufficient to constitute a majority of the board, notwithstanding any other provisions of the articles or any other provisions of law, if:

(a) The limited dividend housing corporation has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The limited dividend housing corporation has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that some part of the net income or net earnings of the limited dividend housing corporation, in excess of that permitted by other provisions of this act, shall inure to the benefit of any private individual, firm, corporation, partnership or association.

(d) The authority determines that the limited dividend housing corporation is in violation of the rules promulgated under section 22.

(e) The authority determines that the limited dividend housing corporation is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development and management of any housing project undertaken by the limited dividend housing corporation or the disposition of the property and franchises of such corporation.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1486 Articles of incorporation; filing, approval.

Sec. 86.

The department of the treasury, corporation division, shall not accept the articles of incorporation of the limited dividend housing corporation unless the consent or approval of the authority is attached or affixed thereto.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970






346-1966-7 CHAPTER 7 (125.1491...125.1496)

Section 125.1491 Limited dividend housing association; approval; membership.

Sec. 91.

Limited dividend housing association includes general or limited partnerships, limited liability companies, joint ventures, or trusts, as any such entities shall be approved by resolution of the authority. Members of a limited dividend housing association shall include each and all persons with a legal or beneficial interest of any kind in a limited dividend housing association or its assets.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996



Section 125.1492 Association name.

Sec. 92.

The term “limited dividend housing association” shall be included as part of the name of any limited dividend housing association.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1493 Limited dividend housing association; provisions of partnership agreement, joint venture agreement, trust agreement, or other document of basic organization.

Sec. 93.

In addition to other requirements of law, the partnership agreement, joint venture agreement, trust agreement, or other document of basic organization of the limited dividend housing association shall provide all of the following:

(a) That the limited dividend housing association has been organized exclusively to provide housing facilities for persons of low and moderate income, or for persons whose income does not exceed limits established in this act, and for social, recreational, commercial, and communal facilities as may be necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or is planned to be located, thereby enhancing the viability of such housing.

(b) That every member of a limited dividend housing association shall be deemed, by acceptance of a beneficial interest in the limited dividend housing association or by executing the document of basic organization, to have agreed that he or she at no time shall receive from the limited dividend housing association any return in excess of the face value of the investment attributable to his or her respective interest plus cumulative dividend payments at a rate which the authority determines to be reasonable and proper, computed from the initial date on which money was paid or property delivered in consideration for the interest; and that upon the dissolution of the limited dividend housing association, any surplus in excess of those amounts shall be paid to the authority or to any other regulating governmental body as the authority directs.

(c) That the operations of the limited dividend housing association may be supervised by the authority or by any other governmental body as the authority directs, and that the limited dividend housing association shall enter into agreements with the authority or with the governmental body as the authority from time to time requires. The agreements shall provide for regulation by the authority or the governmental body of the planning, development, and management of any housing project undertaken by the limited dividend housing association and the disposition of the property and franchises of the limited dividend housing association.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970 ;-- Am. 1976, Act 410, Imd. Eff. Jan. 9, 1977 ;-- Am. 1979, Act 49, Imd. Eff. July 7, 1979 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1494 Surplus; definition.

Sec. 94.

As used in this chapter, the term “surplus” shall not be deemed to include any increase in assets of any limited dividend housing association organized in accordance with the provisions of this chapter, by reason of reduction of mortgage, by amortization or similar payments or realized from the sale or disposition of any assets of a limited dividend housing association to the extent such surplus can be attributed to any increase in market value of any real property or tangible personal property accruing during the period the assets were owned and held by the limited dividend housing association.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1495 Managing agent; power of authority.

Sec. 95.

The partnership agreement, joint venture agreement, trust agreement or other document of basic organization, as the case may be, shall provide that the authority shall have the power to appoint a managing agent of the limited dividend housing association and its members, who may be an officer, employee, or agent of the authority, and said managing agent shall have complete power to act as agent and attorney in fact for the limited dividend housing association and its members, in connection with any asset or liability of the limited dividend housing association, to fulfill any obligations the limited dividend housing association may have the authority, if:

(a) The limited dividend housing association has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The limited dividend housing association has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that some part of the net income or net earnings of the limited dividend housing association, in excess of that permitted by other provisions of this act, shall inure to the benefit of any private individual, firm, corporation, partnership, trust or association.

(d) The authority determines that the limited dividend housing association is in violation of the rules promulgated under section 22.

(e) The authority determines that the limited dividend housing association is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development and management of any housing project undertaken by the limited dividend housing association or the disposition of the property and franchises of such limited dividend housing association.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970



Section 125.1496 Basic organization document; approval.

Sec. 96.

Before any limited dividend housing association can receive any benefits as a result of qualifying under this act, the authority must approve the terms of the partnership agreement, joint venture agreement, trust agreement or other document of basic organization.

History: Add. 1970, Act 129, Imd. Eff. July 29, 1970






346-1966-8 CHAPTER 8 (125.1497...125.1497f)

Section 125.1497 Applicability of chapter to mobile home park corporations.

Sec. 97.

This chapter shall apply to mobile home park corporations receiving benefits under this act.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1497a Mobile home park corporation; incorporation and qualification requirements.

Sec. 97a.

A mobile home park corporation shall be incorporated and qualified pursuant to the provisions of the corporation laws of this state and this chapter.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1497b Corporate name.

Sec. 97b.

The term “mobile home park corporation” shall be included as part of the corporate name set forth in the certificate of incorporation or certificate of authority.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1497c Mobile home park corporation; articles of incorporation.

Sec. 97c.

In addition to other requirements of law, the articles of incorporation of any mobile home park corporation shall provide all of the following:

(a) That the mobile home park corporation has been organized exclusively to provide housing facilities for persons of low and moderate income, or for persons whose income does not exceed limits established in this act, and for social, recreational, commercial, and communal facilities as may be necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or planned to be located, thereby enhancing the viability of the housing.

(b) That every stockholder of the mobile home park corporation shall be deemed, by the subscription to or receipt of stock in the corporation, to have agreed that he or she at no time shall receive from the corporation in repayment of his or her investment any sums in excess of the face value of the investment plus cumulative dividends at a rate which the authority determines to be reasonable and proper, computed from the initial date on which money was paid or property delivered in consideration for the proprietary interest of the stockholders; and that upon the dissolution of the mobile home park corporation, any surplus in excess of those amounts shall be paid to the authority or to any other regulating governmental body as the authority directs.

(c) That the operations of the mobile home park corporation may be supervised by the authority or by any other governmental body as the authority directs, and that the mobile home park corporation shall enter into agreements with the authority or with the governmental body as the authority from time to time requires. These agreements shall provide for regulation by the authority or the governmental body of the planning, development, and management of any housing project undertaken by the mobile home park corporation and the disposition of the property and franchises of the corporation.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984



Section 125.1497d Articles of incorporation; appointment of new directors to board of directors; majority; conditions.

Sec. 97d.

The articles of incorporation shall provide that the authority may appoint to the board of directors of the mobile home park corporation a number of new directors, which number shall be sufficient to constitute a majority of the board, notwithstanding any other provisions of the articles or any other provisions of law, if any 1 of the following occurs:

(a) The mobile home park corporation has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The mobile home park corporation has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that a portion of the net income or net earnings of the mobile home park corporation, in excess of that permitted by other provisions of this act, shall inure to the benefit of any private individual, firm, corporation, partnership, or association.

(d) The authority determines that the mobile home park corporation is in violation of the rules promulgated under section 22.

(e) The authority determines that the mobile home park corporation is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development, and management of any housing project undertaken by the mobile home park corporation or the disposition of the property and franchises of the corporation.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1497e Articles of incorporation; approval of terms.

Sec. 97e.

Before any mobile home park corporation can receive any benefits under this act, the authority must approve the terms of the articles of incorporation.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1497f “Surplus” construed.

Sec. 97f.

As used in this chapter, the term “surplus” shall not be deemed to include any increase in assets of any mobile home park corporation organized in accordance with the provisions of this chapter, by reason of reduction of mortgage, by amortization or similar payments, or realized from the sale or disposition of any assets of a mobile home park corporation to the extent such surplus can be attributed to any increase in market value of any real property or tangible personal property accruing during the period the assets were owned and held by the mobile home park corporation.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983






346-1966-9 CHAPTER 9 (125.1498...125.1498f)

Section 125.1498 Applicability of chapter to mobile home park associations.

Sec. 98.

This chapter shall apply to mobile home park associations receiving benefits under this act.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1498a Mobile home park association; included entities; approval; membership.

Sec. 98a.

A mobile home park association includes general or limited partnerships, limited liability companies, joint ventures, or trusts, as any such entities may be approved by resolution of the authority. Members of a mobile home park association shall include each and all persons with a legal or beneficial interest of any kind in a mobile home park association or its assets.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1996, Act 475, Imd. Eff. Dec. 26, 1996



Section 125.1498b Mobile home park association name.

Sec. 98b.

The term “mobile home park association” shall be included as part of the name of any mobile home park association.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1498c Mobile home park association; provisions of partnership agreement, joint venture agreement, trust agreement, or other document of basic organization.

Sec. 98c.

In addition to other requirements of law, the partnership agreement, joint venture agreement, trust agreement, or other document of basic organization of the mobile home park association shall provide all of the following:

(a) That the mobile home park association has been organized exclusively to provide housing facilities for persons of low and moderate income, or for persons whose income does not exceed limits established in this act, and for social, recreational, commercial, and communal facilities as may be necessary to serve and improve a residential area in which authority-aided or federally-aided housing is located or is planned to be located, thereby enhancing the viability of such housing.

(b) That every member of the mobile home park association shall be deemed, by acceptance of a beneficial interest in the mobile home park association or by executing the document of basic organization, to have agreed that he or she at no time shall receive from the mobile home park association any return in excess of the face value of the investment attributable to his or her respective interest plus cumulative dividend payments at a rate which the authority determines to be reasonable and proper, computed from the initial date on which money was paid or property delivered in consideration for the interest; and that upon the dissolution of the mobile home park association, any surplus in excess of those amounts shall be paid to the authority or to any other regulating governmental body as the authority directs.

(c) That the operations of the mobile home park association may be supervised by the authority or by any other governmental body the authority directs, and that the mobile home park association shall enter into agreements with the authority or with the governmental body as the authority from time to time requires pursuant to rules promulgated under section 22. The agreements shall provide for regulation by the authority or the governmental body of the planning, development, and management of any housing project undertaken by the mobile home park association and the disposition of the property and franchises of the mobile home park association.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983 ;-- Am. 1984, Act 215, Imd. Eff. July 10, 1984
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1498d Document of basic organization; managing agent; appointment; powers; conditions.

Sec. 98d.

The partnership agreement, joint venture agreement, trust agreement, or other document of basic organization shall provide that the authority may appoint a managing agent of the mobile home park association and its members, who may be an officer, employee, or agent of the authority. The managing agent appointed shall have complete power to act as agent and attorney-in-fact for the mobile home park association and its members, in connection with any assets or liability of the mobile home park association, to fulfill any obligations the mobile home park association may have to the authority, if any 1 of the following occurs:

(a) The mobile home park association has received a loan or advance as provided for in this act and the authority determines that the loan or advance is in jeopardy of not being repaid.

(b) The mobile home park association has received a loan or advance as provided for in this act and the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed.

(c) The authority determines that a portion of the net income or net earnings of the mobile home park association, in excess of that permitted by other provisions of this act, shall inure to the benefit of any private individual, firm, corporation, partnership, trust, or association.

(d) The authority determines that the mobile home park association is in violation of the rules promulgated under section 22.

(e) The authority determines that the mobile home park association is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development, and management of any housing project undertaken by the mobile home park association or the disposition of the property and franchises of the mobile home park association.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983
Admin Rule: R 125.101 et seq. of the Michigan Administrative Code.



Section 125.1498e Document of basic organization; approval of terms.

Sec. 98e.

Before any mobile home park association can receive any benefits as a result of qualifying under this act, the authority must approve the terms of the partnership agreement, joint venture agreement, trust agreement, or other document of basic organization.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983



Section 125.1498f “Surplus” construed.

Sec. 98f.

As used in this chapter, the term “surplus” shall not be deemed to include any increase in assets of any mobile home park association organized in accordance with the provisions of this chapter, by reason of reduction of mortgage, by amortization or similar payments, or realized from the sale or disposition of any assets of a mobile home park association to the extent such surplus can be attributed to any increase in market value of any such real property or tangible personal property accruing during the period the assets were owned and held by the mobile home park association.

History: Add. 1982, Act 534, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 217, Imd. Eff. Nov. 16, 1983






346-1966-10 CHAPTER 10 (125.1499...125.1499c)

Section 125.1499 Mutual housing association generally.

Sec. 99.

A mutual housing association shall be a nonprofit corporation or cooperative corporation incorporated pursuant to the laws of this state or authorized to transact business in this state that operates in accordance with this chapter.

History: Add. 1989, Act 220, Imd. Eff. Dec. 11, 1989



Section 125.1499a Mutual housing association; corporate name.

Sec. 99a.

The term “cooperative” or “mutual housing association” shall be included as a part of the corporate name as set forth in the certificate of incorporation of a mutual housing association.

History: Add. 1989, Act 220, Imd. Eff. Dec. 11, 1989



Section 125.1499b Mutual housing association; requirements.

Sec. 99b.

A mutual housing association shall meet all of the following requirements:

(a) At least 75% of its voting members or shareholders shall be residents of housing owned or operated by it.

(b) A major purpose of the mutual housing association shall be to provide high quality, long-term housing to low and moderate income persons who have no equity or ownership interest in the housing except through membership in the mutual housing association, and who shall have the following rights:

(i) A right to become a member of the mutual housing association.

(ii) A right to participate in the ongoing operation and management of the housing.

(iii) A right to continue to reside in the housing for as long as the member complies with the terms of the occupancy agreement and rules and regulations of the mutual housing association, and meets any health requirements that the mutual housing association establishes as a condition of continued occupancy.

(c) Any profit or surplus earned by the mutual housing association is used, as determined by its board of directors, for 1 or more of the following purposes:

(i) To establish reserves.

(ii) To reduce rent.

(iii) To make physical improvements to the housing.

(iv) To develop or acquire new affordable housing.

History: Add. 1989, Act 220, Imd. Eff. Dec. 11, 1989



Section 125.1499c Loans or grants.

Sec. 99c.

The authority may make a loan or grant to a nonprofit housing corporation or association, mobile home park corporation or association, or limited dividend housing corporation or association that is established and controlled by a mutual housing association on the same basis as a loan or grant may be made to such an organization not established and controlled by a mutual housing association.

History: Add. 1989, Act 220, Imd. Eff. Dec. 11, 1989









Act 230 of 1972 STILLE-DEROSSETT-HALE SINGLE STATE CONSTRUCTION CODE ACT (125.1501 - 125.1531)

Section 125.1501 Short title.

Sec. 1.

This act shall be known and may be cited as the “Stille-DeRossett-Hale single state construction code act”.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1999, Act 245, Imd. Eff. Dec. 28, 1999



Section 125.1502 Repealed. 1999, Act 245, Eff. July 31, 2001.



Section 125.1502a Additional definitions.

Sec. 2a.

(1) As used in this act:

(a) "Agricultural or agricultural purposes" means of, or pertaining to, or connected with, or engaged in agriculture or tillage that is characterized by the act or business of cultivating or using land and soil for the production of crops for the use of animals or humans, and includes, but is not limited to, purposes related to agriculture, farming, dairying, pasturage, horticulture, floriculture, viticulture, and animal and poultry husbandry.

(b) "Agricultural product" means a farm product as defined in section 2 of the Michigan right to farm act, 1981 PA 93, MCL 286.472.

(c) "Application for a building permit" means an application for a building permit submitted to an enforcing agency pursuant to this act and plans, specifications, surveys, statements, and other material submitted to the enforcing agency together or in connection with the application.

(d) "Barrier free design" means design complying with legal requirements for architectural designs that eliminate the type of barriers and hindrances that deter persons with disabilities from having access to and free mobility in and around a building or structure.

(e) "Board of appeals" means the construction board of appeals of a governmental subdivision provided for in section 14.

(f) "Boards" means the state plumbing board created in section 13 of the state plumbing act, 2002 PA 733, MCL 338.3523, the board of mechanical rules created in section 3 of the Forbes mechanical contractors act, 1984 PA 192, MCL 338.973, the electrical administrative board created in section 2 of the electrical administrative act, 1956 PA 217, MCL 338.882, and the barrier free design board created in section 5 of 1966 PA 1, MCL 125.1355.

(g) "Building" means a combination of materials, whether portable or fixed, forming a structure affording a facility or shelter for use or occupancy by individuals, animals, or property. Building does not include a building, whether temporary or permanent, incidental to the use for agricultural purposes of the land on which the building is located if it is not used in the business of retail trade. Building includes a part or parts of the building and all equipment in the building unless the context clearly requires a different meaning.

(h) "Building envelope" means the elements of a building that enclose conditioned spaces through which thermal energy may be transferred to or from the exterior.

(i) "Building official" means an individual who is employed by a governmental subdivision and is charged with the administration and enforcement of the code and who is registered in compliance with the building officials and inspectors registration act, 1986 PA 54, MCL 338.2301 to 338.2313. This individual may also be an employee of a private organization.

(j) "Business day" means a day of the year, exclusive of a Saturday, Sunday, or legal holiday.

(k) "Chief elected official" means the chairperson of the county board of commissioners, the city mayor, the village president, or the township supervisor.

(l) "Code" means the state construction code provided for in section 4 or a part of that code of limited application and includes a modification of or amendment to the code.

(m) "Commission" means the state construction code commission created by section 3a.

(n) "Construction" means the construction, erection, reconstruction, alteration, conversion, demolition, repair, moving, or equipping of buildings or structures.

(o) "Construction regulation" means a law, act, rule, regulation, or code, general or special, or a compilation thereof, enacted or adopted by this state including a department, board, bureau, commission, or other agency of this state, relating to the design, construction, or use of and the installation of equipment in buildings and structures. Construction regulation does not include a zoning ordinance or rule issued pursuant to a zoning ordinance and related to zoning.

(p) "Cost-effective", in reference to section 4(3)(f) and (g), means, using the existing energy efficiency standards and requirements as the base of comparison, the economic benefits of the proposed energy efficiency standards and requirements will exceed the economic costs of the requirements of the proposed rules based upon an incremental multiyear analysis that meets all of the following requirements:

(i) Considers the perspective of a typical first-time home buyer.

(ii) Considers benefits and costs over a 7-year time period.

(iii) Does not assume fuel price increases in excess of the assumed general rate of inflation.

(iv) Ensures that the buyer of a home who would qualify to purchase the home before the addition of the energy efficient standards will still qualify to purchase the same home after the additional cost of the energy-saving construction features.

(v) Ensures that the costs of principal, interest, taxes, insurance, and utilities will not be greater after the inclusion of the proposed cost of the additional energy-saving construction features required by the proposed energy efficiency rules than under the provisions of the existing energy efficiency rules.

(q) "Department" means the department of licensing and regulatory affairs.

(r) "Director" means the director of the department or an authorized representative of the director.

(s) "Energy conservation" means the efficient use of energy by providing building envelopes with high thermal resistance and low air leakage, and the selection of energy efficient mechanical, electrical service, and illumination systems, equipment, devices, or apparatus.

(t) "Enforcing agency" means the governmental agency that, in accordance with section 8a or 8b, is responsible for administration and enforcement of the code within a governmental subdivision. However, for the purposes of section 19, enforcing agency means the agency in a governmental unit principally responsible for the administration and enforcement of applicable construction regulations.

(u) "Equipment" means plumbing, heating, electrical, ventilating, air conditioning, and refrigerating equipment.

(v) "Governmental subdivision" means a county, city, village, or township that, in accordance with section 8a or 8b, has assumed responsibility for administration and enforcement of this act and the code within its jurisdiction.

(w) "Mobile home" means a vehicular, portable structure that meets all of the following requirements:

(i) Is built on a chassis pursuant to the national manufactured housing construction and safety standards act of 1974, 42 USC 5401 to 5426.

(ii) Is designed to be used without a permanent foundation as a dwelling when connected to required utilities.

(iii) Is or is intended to be, attached to the ground, to another structure, or to a utility system on the same premises for more than 30 consecutive days.

(x) "Other laws and ordinances" means other laws and ordinances whether enacted by this state or by a county, city, village, or township and the rules issued under those laws and ordinances.

(y) "Owner" means the owner of the freehold of the premises or lesser estate in the premises, a mortgagee or vendee in possession, an assignee of rents, receiver, executor, trustee, or lessee, or any other person, sole proprietorship, partnership, association, or corporation directly or indirectly in control of a building, structure, or real property or his or her duly authorized agent.

(z) "Person with disabilities" means an individual whose physical characteristics limit that individual's ability to be self-reliant in the individual's movement throughout and use of the building environment.

(aa) "Premanufactured unit" means an assembly of materials or products intended to comprise all or part of a building or structure, and that is assembled at other than the final location of the unit of the building or structure by a repetitive process under circumstances intended to ensure uniformity of quality and material content. Premanufactured unit includes a mobile home.

(bb) "Structure" means that which is built or constructed, an edifice or building of any kind, or a piece of work artificially built up or composed of parts joined together in some definite manner. Structure does not include a structure incident to the use for agricultural purposes of the land on which the structure is located and does not include works of heavy civil construction including, but not limited to, a highway, bridge, dam, reservoir, lock, mine, harbor, dockside port facility, an airport landing facility and facilities for the generation, transmission, or distribution of electricity. Structure includes a part or parts of the structure and all equipment in the structure unless the context clearly requires a different meaning.

(2) Unless the context clearly indicates otherwise, a reference to this act, or to this act and the code, means this act and rules promulgated pursuant to this act including the code.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999 ;-- Am. 2012, Act 103, Imd. Eff. Apr. 20, 2012 ;-- Am. 2013, Act 125, Imd. Eff. Oct. 1, 2013



Section 125.1503 Repealed. 1999, Act 245, Eff. July 31, 2001.



Section 125.1503a State construction code commission; creation; membership; quorum; meetings; designation of chairperson; exercise of authority; rules; compliance with open meetings act and freedom of information act.

Sec. 3a.

(1) The state construction code commission is created and consists of the state fire marshal or an employee of the bureau of fire services created in section 1b of the fire prevention code, 1941 PA 207, MCL 29.1b, designated by the state fire marshal and a designee of the chairpersons of the barrier free design board, the electrical administrative board, the state plumbing board, and the board of mechanical rules, who shall be permanent members, and 12 residents of the state to be appointed by the governor with the advice and consent of the senate. Appointed members of the commission shall include 1 person from each of the fields of industrial management, architecture, professional engineering, building contracting, organized labor, premanufactured building, and 3 members representing municipal building inspection; 2 persons from the general public; and a licensed residential builder. A member of the commission appointed by the governor before January 1, 2007 shall be appointed for a term of 2 years, except that a vacancy shall be filled for the unexpired portion of the term. A member of the commission appointed by the governor after December 31, 2006 shall be appointed for a term of 4 years, except that a vacancy shall be filled for the unexpired portion of the term. A member of the commission may be removed from office by the governor for inefficiency, neglect of duty, or misconduct or malfeasance in office. A member of the commission who has a pecuniary interest in a matter before the commission shall disclose the interest before the commission takes action in the matter, which disclosures shall be made a matter of record in its official proceedings. Each member of the commission, except the state fire marshal or the state fire marshal's designee, shall receive reimbursement for actual expenses incurred by the member in the performance of the duties as a member of the commission, subject to available appropriations.

(2) Nine members of the commission constitute a quorum. Except as otherwise provided in the commission's bylaws, action may be taken by the commission by vote of a majority of the members present at a meeting. Meetings of the commission may be called by the chairperson or by 3 members on 10 days' written notice. Not less than 1 meeting shall be held each calendar quarter. A meeting of the commission may be held anywhere in this state.

(3) The commission may elect 1 member as vice-chairperson, and other officers as it determines appropriate, for the terms and with the duties and powers as the commission determines. The vice-chairperson and other officers of the commission shall be elected from those members appointed to the commission by the governor. After December 31, 2006, the governor shall designate a member of the commission to serve as chairperson at the pleasure of the governor.

(4) The commission is within the department but shall exercise its statutory functions independently of the director, except that budgeting, personnel, and procurement functions of the commission shall be performed under the direction and supervision of the director. The director has the sole statutory authority to promulgate rules.

(5) The business that the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(6) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999 ;-- Am. 2006, Act 192, Imd. Eff. June 19, 2006



Section 125.1504 State construction code; rules; promulgation; contents; purposes, objectives, and standards; recommendations by boards; frequency of updates; public meeting; notice; request to promulgate rule; availability of code to public; use of material or method of manufacture during interim.

Sec. 4.

(1) The director shall prepare and promulgate the state construction code consisting of rules governing the construction, use, and occupation of buildings and structures, including land area incidental to the buildings and structures, the manufacture and installation of building components and equipment, the construction and installation of premanufactured units, the standards and requirements for materials to be used in connection with the units, and other requirements relating to the safety, including safety from fire, and sanitation facilities of the buildings and structures.

(2) The code shall consist of the international residential code, the international building code, the international mechanical code, the international plumbing code, the international existing building code, and the international energy conservation code published by the international code council and the national electrical code published by the national fire prevention association, with amendments, additions, or deletions as the director determines appropriate. The director may adopt all or any part of these codes or the standards contained within these codes by reference.

(3) The code shall be designed to effectuate the general purposes of this act and the following objectives and standards:

(a) To provide standards and requirements for construction and construction materials consistent with nationally recognized standards and requirements.

(b) To formulate standards and requirements, to the extent practicable in terms of performance objectives, so as to make adequate performance for the use intended the test of acceptability.

(c) To permit to the fullest extent feasible the use of modern technical methods, devices, and improvements, including premanufactured units, consistent with reasonable requirements for the health, safety, and welfare of the occupants and users of buildings and structures.

(d) To eliminate restrictive, obsolete, conflicting, or unnecessary construction regulations that tend to increase construction costs unnecessarily or restrict the use of new materials, products, or methods of construction, or provide preferential treatment to types or classes of materials or products or methods of construction.

(e) To ensure adequate maintenance of buildings and structures throughout this state and to adequately protect the health, safety, and welfare of the people.

(f) To provide standards and requirements for cost-effective energy efficiency that will be effective April 1, 1997.

(g) Upon periodic review, to continue to seek ever-improving, cost-effective energy efficiencies.

(h) To develop a voluntary consumer information system relating to energy efficiencies.

(4) The code shall be divided into sections as the director considers appropriate including, without limitation, building, plumbing, electrical, and mechanical sections. The boards shall participate in and work with the staff of the director in the preparation of parts relating to their functions. Before the promulgation of an amendment to the code, the boards whose functions relate to that code may draft and recommend to the director proposed language. The director shall consider all submissions by the boards. However, the director has final responsibility for the promulgation of the code.

(5) The director shall add, amend, and rescind rules to update the Michigan building code, the Michigan mechanical code, the Michigan plumbing code, the Michigan rehabilitation code for existing buildings, the Michigan electrical code, and the commercial chapters of the Michigan energy code not less than once every 3 years to coincide with the national code change cycle.

(6) Within 90 days after the effective date of the 2012 act that amended this section, the director shall begin the process to add, amend, or rescind rules to update the 2009 Michigan residential code, including the residential energy code chapter. Commencing with the 2015 national code change cycle, the director shall add, amend, and rescind rules to simultaneously update all chapters of the Michigan residential code not less frequently than once every 6 years or more frequently than once every 3 years as the director determines is appropriate. Not more than 200 days after the printed publication of the latest edition of the international residential code book is made available to the general public, the director shall hold a public meeting in Lansing and offer persons an opportunity to present data and comments on the general need to update the Michigan residential code. The department shall give 30 days' advance notice of a meeting under this subsection on the department's website. Not more than 30 days after the meeting, the director shall issue a written determination whether to update the Michigan residential code. The department shall post notice of the determination on its website for at least 45 days.

(7) If the director makes the determination not to update the Michigan residential code, a person may, within 45 days after the determination, request the director to promulgate a rule to amend a section or sections of the Michigan residential code. Within 90 days after the filing of a request, the director shall initiate the processing of a rule or shall issue to the requestor a concise written statement of the principal reasons for denial of the request and post the denial statement on the department's website until the Michigan residential code is next updated. The denial of the request is not subject to judicial review.

(8) Before the Michigan building code, the Michigan residential code, the Michigan plumbing code, the Michigan mechanical code, the Michigan uniform energy code, and the Michigan rehabilitation code may be enforced, the director shall make each Michigan-specific code available to the general public for at least 45 days in printed, electronic, or other form that does not require the user to purchase additional documents or data in any form in order to have an updated complete version of each specific code, excluding other referenced standards within each code. This subsection does not apply to any code effective before April 1, 2005. If the Michigan residential code is updated on a 6-year cycle, then use of a material, product, method of manufacture, or method or manner of construction or installation provided for in an interim edition of the international residential code is authorized throughout this state and shall be permitted, but shall not be mandated, by an enforcing agency or its building official or inspectors. However, the enforcing agency or its building official or inspectors may require that if such a material, product, method of manufacture, or method or manner of construction or installation provided for in an interim edition of the international residential code is used, the use shall comply with all applicable requirements set forth in the interim edition of the international residential code.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1978, Act 442, Imd. Eff. Oct. 9, 1978 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980 ;-- Am. 1995, Act 270, Imd. Eff. Jan. 8, 1996 ;-- Am. 1999, Act 245, Imd. Eff. Dec. 28, 1999 ;-- Am. 2004, Act 584, Imd. Eff. Jan. 4, 2005 ;-- Am. 2012, Act 504, Eff. Mar. 28, 2013
Popular Name: Act 230
Popular Name: Uniform Construction Code
Admin Rule: R 408.30101 et seq.; R 408.31070; R 408.31087 et seq. of the Michigan Administrative Code.



Section 125.1504a Repealed. 1985, Act 220, Eff. Jan. 13, 1988.



Section 125.1504b Bed and breakfast.

Sec. 4b.

(1) A bed and breakfast is considered under the code to be a single family residential structure and shall not be treated as a hotel or other facility serving transient tenants. This section is effective throughout the state without local modification, notwithstanding the exemption provisions of section 8.

(2) This section does not affect local zoning, fire safety, or housing regulations.

(3) As used in this section, “bed and breakfast” means a single family residential structure that meets all of the following criteria:

(a) Has 10 or fewer sleeping rooms, including sleeping rooms occupied by the innkeeper, 1 or more of which are available for rent to transient tenants.

(b) Serves meals at no extra cost to its transient tenants.

(c) Has a smoke detector in proper working order in each sleeping room and a fire extinguisher in proper working order on each floor.

History: Add. 1987, Act 112, Imd. Eff. July 13, 1987 ;-- Am. 1996, Act 292, Imd. Eff. June 19, 1996
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1504c Installation of smoke alarms in existing buildings or structures; promulgation of rules required.

Sec. 4c.

(1) Beginning 1 year after the effective date of the rules promulgated under subsection (2), the owner of an existing building or structure constructed before November 6, 1974 shall install 1 or more smoke alarms in that building or structure, as provided in those rules.

(2) The director shall promulgate rules that establish standards and requirements for the installation of smoke alarms in a building or structure described in subsection (1). The rules shall include both of the following:

(a) For a single family dwelling, 1 or 2 family detached dwelling, or multiple family dwelling, a requirement for the installation of at least 1 single-station smoke alarm in each dwelling unit.

(b) For a building or structure that is not a single family dwelling, 1 or 2 family detached dwelling, or multiple family dwelling, a requirement for the installation of smoke alarms as provided in the code.

(3) A building that is renovated, reconstructed, or added to or whose use or occupancy is changed shall meet the requirements contained in the code for installation of smoke alarms.

(4) As used in this section, “smoke alarm” and “single-station smoke alarm” mean those terms as defined in section 82a of the housing law of Michigan, 1917 PA 167, MCL 125.482a.

History: Add. 2004, Act 65, Imd. Eff. Apr. 20, 2004
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1504d Residential occupancies; installation of operational carbon monoxide device; requirements; liability; definitions.

Sec. 4d.

(1) Beginning December 1, 2009 and involving only buildings and structures newly constructed on or after that date, the owner, operator, or builder of residential occupancies where the occupants are primarily transient in nature, including, but not limited to, boarding houses, hotels, and motels, shall install 1 operational carbon monoxide device at each source point.

(2) The carbon monoxide device described in subsection (1) may be battery-powered, plug-in with or without battery backup, wired into the dwelling's AC power line with secondary battery backup, or connected to a system by means of a control panel. The carbon monoxide device required under subsection (1) shall have an alarm that is audible. If the international building code contains a requirement for a carbon monoxide device and that requirement is adopted by the director as part of a code adopted after the effective date of the amendatory act that added this subsection, those requirements apply and shall be followed upon the effective date of the code.

(3) A person who installs, in accordance with the manufacturer's published instructions in existence at the time of installation, a carbon monoxide device shall have no liability, directly or indirectly, to any person with respect to the operation, maintenance, or effectiveness of the carbon monoxide device.

(4) The owner or operator of the residential occupancy described in subsection (1), who installs or arranges for the installation of and who maintains a carbon monoxide device in accordance with the manufacturer's published instructions in existence at the time of the installation, shall have no liability, directly or indirectly, to any person with respect to the operation or effectiveness of the carbon monoxide device.

(5) As used in this section:

(a) "Carbon monoxide device" means a device that detects carbon monoxide, alerts occupants via a distinct and audible signal that is either self-contained in the unit or activated via a system connection, and is certified by a nationally recognized testing laboratory to conform to the latest standards of the underwriters laboratories standards.

(b) "Operational" means working and in service.

(c) "Source point" means an area where a mechanism is present that provides a common source of heat from a fossil-fuel-burning furnace, boiler, or water heater, but does not include only the presence of a wood or fossil-fuel-burning fireplace or a wood or fossil-fuel-burning space heater.

History: Add. 2008, Act 376, Imd. Eff. Dec. 23, 2008
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1504f Single-family or multifamily dwelling; installation of operational and approved carbon monoxide device; requirements; failure to comply; penalty; liability; definitions; name of section.

Sec. 4f.

(1) The director may provide for, at the time of initial construction of a single-family dwelling or a multifamily dwelling, or at the time of renovation of any existing single-family dwelling in which a permit is required, or upon the addition or creation of a bedroom, the installation of at least 1 operational and approved carbon monoxide device within the single-family dwelling or within each unit of the multifamily dwelling. A carbon monoxide device shall be located in the vicinity of the bedrooms, which may include 1 device capable of detecting carbon monoxide near all adjacent bedrooms; in areas within the dwelling adjacent to an attached garage; and in areas adjacent to any fuel-burning appliances.

(2) The carbon monoxide device described in subsection (1) may be battery-powered, plug-in with or without battery backup, wired into the dwelling's AC power line with secondary battery backup, or connected to a system by means of a control panel. If the international residential code is adopted by the director as part of a code adopted after the effective date of the amendatory act that added this section, those requirements apply and shall be followed upon the effective date of the code.

(3) An enforcing agency shall not impose a penalty for the failure of a person to comply with subsection (1) until the effective date of the code that may be adopted after the effective date of the amendatory act that added this section that incorporates that requirement.

(4) A person licensed under article 24 of the occupational code, 1980 PA 299, MCL 339.2401 to 339.2412, who is in compliance with this section or rules promulgated under the code and installs, in accordance with manufacturer's published instructions at the time of installation, a carbon monoxide device shall have no liability, directly or indirectly, to any person with respect to the operation, maintenance, or effectiveness of the carbon monoxide device.

(5) As used in this section:

(a) "Approved" means a carbon monoxide device that is listed as complying with either ANSI/UL 2034 or ANSI/UL 2075 and that is installed in accordance with the manufacturer's instructions.

(b) "Carbon monoxide device" means a device that detects carbon monoxide and alerts occupants via a distinct and audible signal that is either self-contained in the unit or activated via a system connection.

(c) "Operational" means working and in service.

(6) This section shall be known and may be cited as the "Overbeck law".

History: Add. 2008, Act 377, Eff. Mar. 23, 2009
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1505 Powers of commission.

Sec. 5.

(1) The commission has all powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including, without limitation, the powers hereinafter set forth.

(2) The commission may sue and be sued; have a seal and alter it; make and execute contracts and other instruments; and adopt, amend and rescind bylaws for its organization and internal management.

(3) The commission may promulgate, amend and rescind rules necessary, desirable or proper to carry out its powers and duties under this act and relating to the administration and enforcement of the code by enforcing agencies and relating to the qualifications and licensing of persons making inspections provided for under this act.

(4) The commission may encourage, support or conduct, either by itself or in cooperation with enforcing agencies, associations of building code officials, or any other persons, educational and training programs for employees, agents and inspectors of enforcing agencies.

(5) The commission may study the effect of the code, and other related laws, to ascertain their effect on the cost of building construction and maintenance, and the effectiveness of their provisions for insuring the health, safety and welfare of the people of this state.

(6) The commission may determine after testing and evaluation whether a material, product, method of manufacture or method of construction or installation is acceptable under the code; issue certificates of such acceptability; and establish procedures for the testing of such devices, materials, fixtures, methods, systems or processes, including contracting with an existing testing laboratory for such testing.

(7) The commission may take testimony and hold hearings relating to any aspect or matter relative to the administration or enforcement of this act. In the enforcement of this act, it may issue subpoenas to compel the attendance of witnesses and the production of evidence. The commission may designate 1 or more or its members or employees to hold public hearings and report thereon to the commission.

History: 1972, Act 230, Eff. Jan. 1, 1973



Section 125.1506 Rules; promulgation; copies; exceptions.

Sec. 6.

Rules promulgated by the commission shall be promulgated pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws. The commission shall send or deliver a copy of its promulgated rules to each governmental subdivision. This section shall not apply to rules adopted by the commission relating only to its organization or internal management or which fix fees to be established by the commission.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980
Popular Name: Act 230
Popular Name: Uniform Construction Code
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1507 Director, subordinate officers, employees, experts, consultants, technical advisers, and advisory committees; appointment; duties; compensation; effectuating objectives of act; federal cooperation, funds, and grants.

Sec. 7.

(1) After consultation and with the approval of the commission, the director may do the following:

(a) Subject to civil service requirements, appoint subordinate officers and employees of the commission, including legal counsel, and prescribe their duties and fix their compensation.

(b) Appoint or use experts, consultants, technical advisers, and advisory committees for assistance and recommendations relative to preparation and promulgation of the code and to assist the commission and the director in carrying out this act.

(c) Subject to the advice of the commission, do those things necessary or desirable to effectuate the general purposes and specific objectives of this act.

(2) The director shall cooperate with agencies of the federal government, may enter into contracts to receive funds, and may receive grants from the federal government to carry out the purposes of this act.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1977, Act 254, Imd. Eff. Dec. 6, 1977 ;-- Am. 1999, Act 245, Imd. Eff. Dec. 28, 1999
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1508 Repealed. 1999, Act 245, Eff. July 31, 2001.



Section 125.1508a Applicability of act and state construction code.

Sec. 8a.

(1) This act and the code apply throughout the state.

(2) Within 10 days after the effective date of this subsection, the director shall provide a notice of intent form to all governmental subdivisions administering and enforcing a nationally recognized model code other than the code established by the commission under this act. This form shall set forth the date return receipt is required, which date shall not be less than 60 days after receipt. The chief elected official of the governmental subdivision that receives this notice shall indicate on the form the intention of the governmental subdivision as to whether it shall administer and enforce the code and transmit this notice to the director within the prescribed period. If a governmental subdivision fails to submit a notice of intent to administer and enforce the code within the date set forth in the notice, the director shall send a notice by registered mail to the clerk of that governmental subdivision. The registered notice shall indicate that the governmental subdivision has 15 additional days in which to submit a notice of intent to administer and enforce the code. If the governmental subdivision does not respond by the end of the 15 additional days, it shall be conclusively presumed that the governmental subdivision does not intend to administer and enforce the code, and the director shall assume the responsibility for administering and enforcing this act and the code in that governmental subdivision, unless the county within which that governmental subdivision is located has submitted a notice of intent to continue to administer and enforce this act and the code. Governmental subdivisions may provide by agreement for joint enforcement of the code.

(3) A governmental subdivision that has elected to assume responsibility for the administration and enforcement of this act and the code, and has submitted a notice of intent to continue to administer and enforce the code to the director pursuant to section 8b, after the effective date of this subsection, may reverse that election.

(4) A governmental subdivision that, before the effective date of this subsection, has elected to exempt itself pursuant to section 8(1) may reverse that election, making itself subject to the act and the code. However, that action shall not take effect until 60 days after passage of an ordinance to that effect. A structure commenced under an effective code shall be completed under that code.

(5) A governmental subdivision that, before the effective date of this subsection, has not administered and enforced either this act and the code or another nationally recognized model code may elect to enforce this act and the code pursuant to subsection (1) by the passage of an ordinance to that effect. A governmental subdivision that makes this election after the effective date of this subsection shall submit, in addition to the ordinance, an application to the commission for approval to administer and enforce that code within its jurisdiction. This application shall be made on the proper form to be provided by the commission. The standards for approval shall include, but not be limited to, the certification by the governmental subdivision that the enforcing agency is qualified by experience or training to administer and enforce the code and all related acts and rules, that agency personnel are provided as necessary, administrative services are provided, plan review services are provided, and timely field inspection services shall be provided. The director shall seek additional information if the director considers it necessary. The commission shall render a decision on the application for approval to administer and enforce the code that has been adopted and transmit its findings to that governmental subdivision within 90 days of receipt of the application. The commission shall document its reasons if the commission disapproves an application. A governmental subdivision that receives a disapproval may resubmit its application for approval. Upon receipt of approval from the commission for the administration and enforcement of the code, the governmental subdivision shall administer and enforce the code within its jurisdiction pursuant to the provisions of its approved application.

(6) The code or any of its sections shall take effect 6 months after the code's initial promulgation. The 6-month delay does not apply to rules promulgated to implement sections 13a, 13b, 13c, 19, and 21 and the requirements of barrier free design and energy conservation of this act and code. The 6-month delay does not apply to amendments to the code or any of the code's sections after the initial promulgation.

(7) The standards for premanufactured housing shall not be less than the standards required for nonpremanufactured housing, except that manufactured homes labeled pursuant to the national manufactured housing construction and safety standards act of 1974, title VI of the housing and community development act of 1974, Public Law 93-383, 42 U.S.C. 5401 to 5426, shall be considered to have complied with this requirement.

(8) The commission may limit the application of a part of the code to include or exclude the following:

(a) Specified classes or types of buildings or structures, according to use, or other distinctions as may make differentiation or separate classification or regulation necessary, proper, or desirable. The commission shall consider the specific problems of the construction or alteration of a single family, owner-occupied recreational dwelling that is located in a sparsely populated area and that is to be occupied on a part-time basis.

(b) Specified areas of the state based on size, population density, special conditions prevailing in the area, or other factors as may make differentiation or separate classification or regulation necessary, proper, or desirable.

(9) A building or structure that has baby changing stations in the women's restrooms shall have baby changing stations in the men's restrooms.

(10) The code shall provide, where appropriate, for standards involving location and construction of ratwalls that are not less than those standards in existence on the effective date of this section.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999



Section 125.1508b Administration and enforcement of act and state construction code.

Sec. 8b.

(1) Except as otherwise provided in this section, the director is responsible for administration and enforcement of this act and the code. A governmental subdivision may by ordinance assume responsibility for administration and enforcement of this act within its political boundary. A county ordinance adopted pursuant to this act shall be adopted by the county board of commissioners and shall be signed by the chairperson of the county board of commissioners and certified by the county clerk.

(2) A governmental subdivision that has assumed the responsibility for administering and enforcing this act and the code may, through its chief legal officer, issue a complaint and obtain a warrant for a violation of this act or the code and prosecute the violation with the same power and authority it possesses in prosecuting a local ordinance violation. If pursuant to section 23, a governmental subdivision has by ordinance designated a violation of the act or code as a municipal civil infraction, the governmental subdivision may issue a citation or municipal ordinance violation notice pursuant to chapter 87 of the revised judicature act of 1961, 1961 PA 236, MCL 600.8701 to 600.8735, for a violation of the act or code. Unless otherwise provided by local law or ordinance, the legislative body of a governmental subdivision responsible for administration and enforcement of this act and the code shall designate an enforcing agency that shall discharge the responsibilities of the governmental subdivision under this act. Governmental subdivisions may provide by agreement for joint enforcement of this act.

(3) Subject to the other provisions of this act, an enforcing agency is any official or agent of a governmental subdivision that is registered under the building officials and inspectors registration act, 1986 PA 54, MCL 338.2301 to 338.2313, qualified by experience or training to perform the duties associated with construction code administration and enforcement.

(4) Before December 28, 1999, the director shall provide each governmental subdivision administering and enforcing this act and the code with a notice of intent form. This form shall set forth the date return receipt is required, which date shall not be less than 60 days. The chief elected official of the governmental subdivision that receives this notice shall indicate on the form the intention of the governmental subdivision as to whether it shall continue to administer and enforce this act and the code and transmit this notice to the director within the prescribed period. If a governmental subdivision fails to submit a notice of intent to continue to administer and enforce this act and the code within the date set forth in the notice, the director shall send a notice by registered mail to the clerk of that governmental subdivision. This notice shall indicate that the governmental subdivision has 15 additional days in which to submit a notice of intent to continue to administer and enforce this act and the code. If the governmental subdivision does not respond by the end of the 15 additional days, it shall be conclusively presumed that the governmental subdivision does not intend to continue to administer and enforce this act and the code and the director shall assume the responsibility for administering and enforcing this act and the code in that governmental subdivision, unless the county within which the governmental subdivision is located submits a notice of intent to continue to administer and enforce this act and the code.

(5) A county that is administering and enforcing this act and the code on December 28, 1999 and that submits a notice of intent to continue to administer and enforce this act and the code pursuant to subsection (4) is responsible for the administration and enforcement of this act and the code for each governmental subdivision within the county that does not submit a notice of intent to continue to administer and enforce this act and the code. The director shall notify the county of those governmental subdivisions that do not submit a notice of intent.

(6) A governmental subdivision that, before December 28, 1999, did not administer and enforce this act and the code may elect to assume the responsibility for the administration and enforcement of this act and the code pursuant to subsection (1) by the passage of an ordinance to that effect. A governmental subdivision that makes this election after December 28, 1999 shall submit, in addition to the ordinance, an application to the commission for approval to administer and enforce this act and the code within its jurisdiction. This application shall be made on the proper form to be provided by the commission. The standards for approval shall include, but not be limited to, the certification by the governmental subdivision that the enforcing agency is qualified by experience or training to administer and enforce this act and the code and all related acts and rules, that agency personnel are provided as necessary, that administrative services are provided, that plan review services are provided, and that timely field inspection services will be provided. The director shall seek additional information if the director considers it necessary. The commission shall render a decision on the application for approval to administer and enforce this act and the code and transmit its findings to the governmental subdivision within 90 days of receipt of the application. The commission shall document its reasons, if the commission disapproves an application. A governmental subdivision that receives a disapproval may resubmit its application for approval. Upon receipt of approval from the commission for the administration and enforcement of this act and the code, the governmental subdivision shall administer and enforce this act and the code within its jurisdiction pursuant to the provisions of this act and the application.

(7) A governmental subdivision that elects to administer and enforce this act and the code within its jurisdiction by the adoption of an ordinance may rescind that ordinance and transfer the responsibility for the administration and enforcement of this act and the code to the director. The director shall assume the responsibility for administering and enforcing this act and the code in that governmental subdivision, unless the county within which that governmental subdivision is located has submitted a notice of intent to continue to administer and enforce the code. However, that action shall not take effect until 12 months after the passage of an ordinance to that effect. A structure commenced under an effective code shall be completed under that code.

(8) The director is responsible for administration and enforcement of this act and the code for buildings and structures that are not under the responsibility of an enforcing agency in those governmental subdivisions that elect to administer and enforce this act and the code. A building or structure owned by the state shall not be erected, remodeled, or reconstructed in the state, except school buildings or facilities or institutions of higher education as described in section 4 of article VIII of the state constitution of 1963, until written approval of the plans and specifications has been obtained from the bureau of construction codes and safety located within the department indicating that the state owned facilities shall be designed and constructed in conformance with the state construction code. The bureau of construction codes and safety shall be the lead agency in the coordination and implementation of this subsection. The bureau of construction codes and safety shall perform required plan reviews and inspections as required by the state construction code. Each department shall secure required plan approvals and permits from the bureau. Fees charged by the bureau for permits shall be in accordance with the commission's approved schedule of fees. State departments and institutions may allow local inspectors to inspect the construction of state owned facilities. However, an inspection conducted by a local inspector shall be of an advisory nature only.

(9) This section does not affect the responsibilities of the commission for administration and enforcement of this act under other sections of this act, or responsibilities under the fire prevention code, 1941 PA 207, MCL 29.1 to 29.33; 1937 PA 306, MCL 388.851 to 388.855a; the firefighters training council act of 1966, 1966 PA 291, MCL 29.361 to 29.377; 1942 (1st Ex Sess) PA 9, MCL 419.201 to 419.205; parts 215 and 217 of the public health code, 1978 PA 368, MCL 333.21501 to 333.21799e; and section 58 of the social welfare act, 1939 PA 280, MCL 400.58.

(10) Pursuant to parts 215 and 217 of the public health code, 1978 PA 368, MCL 333.21501 to 333.21799e, the director shall develop consistent construction standards for hospitals and nursing homes. These standards shall ensure that consistent, uniform, and equitable construction requirements and state supervision of the requirements are achieved. This subsection does not preclude a state agency or a governmental subdivision from conducting plan reviews or inspections necessary to ensure compliance with approved construction plans.

(11) Except as otherwise provided in this act, this act does not limit or restrict existing powers or authority of governmental subdivisions, and this act shall be enforced by governmental subdivisions in the manner prescribed by local law or ordinance. To the extent not inconsistent with this act, local laws and ordinances relating to administration and enforcement of construction regulations enacted before the effective date of the code by or for a governmental subdivision are applicable to administration and enforcement of the code in that governmental subdivision.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999 ;-- Am. 2006, Act 192, Imd. Eff. June 19, 2006



Section 125.1509 Contract with private organization.

Sec. 9.

(1) A governmental subdivision may contract with a private organization to do 1 or more of the following on behalf of the enforcing agency:

(a) Receive applications for building permits.

(b) Receive payments of fees and fines on behalf of the governmental subdivision.

(c) Perform plan reviews using plan reviewers registered under the building officials and inspectors registration act, 1986 PA 54, MCL 338.2301 to 338.2313.

(d) Perform inspections using inspectors registered under the building officials and inspectors registration act, 1986 PA 54, MCL 338.2301 to 338.2313.

(e) Approve temporary service utilities.

(f) Make determinations that structures or equipment are unsafe.

(g) Process and deliver correction notices.

(h) In emergency situations, issue orders to connect or disconnect utilities.

(i) In emergency situations, issue orders to vacate premises.

(j) Process and deliver any of the following after its issuance has been approved by the building official:

(i) In nonemergency situations, orders to connect or disconnect utilities.

(ii) In nonemergency situations, orders to vacate premises.

(iii) Building permits.

(iv) Temporary or permanent certificates of use and occupancy.

(v) Orders to suspend, revoke, or cancel a building permit or certificate of occupancy.

(vi) Violation notices.

(vii) Notices to appear or show cause.

(viii) Stop work orders.

(ix) Orders to remedy noncompliance.

(2) Unless the governmental subdivision has a conflict of interest ordinance that applies to a contract under subsection (1), such a contract entered into or renewed after the effective date of the amendatory act that added this subsection shall include or incorporate by reference conflict of interest provisions.

History: Add. 2012, Act 103, Imd. Eff. Apr. 20, 2012



Section 125.1509a Repealed. 1999, Act 245, Eff. July 31, 2001.



Section 125.1509b Performance evaluation of enforcing agency.

Sec. 9b.

(1) The director, as prescribed in this section, may conduct a performance evaluation of an enforcing agency to assure that the administration and enforcement of this act and the code is being done pursuant to either section 8a or 8b. A performance evaluation may only be conducted either at the request of the local enforcing agency or upon the receipt of a written complaint. If a performance evaluation is to be conducted upon the receipt of a written complaint, the director shall first refer the written complaint to the affected enforcing agency requesting a written response within 10 days. If the local enforcing agency fails to provide a written response, or if the response is considered inadequate, the director shall consult with the commission and request approval to conduct the performance evaluation. The director shall submit a written recommendation to the commission and shall send a copy to the affected enforcing agency, along with a reasonable notice of the commission meeting at which the recommendation will be presented. The decision of the commission to proceed with a performance evaluation shall be made at a public meeting. This decision shall be mailed to the enforcing agency 10 days in advance of conducting the performance evaluation.

(2) When conducting a performance evaluation of an enforcing agency, the director may request that the local enforcing agency accompany the director or other state inspectors on inspections. The inspections shall be for the enforcement of this act and the code. The enforcing agency shall maintain all official records and documents relating to applications for permits, inspection records including correction notices, orders to stop construction, and certificates of use and occupancy. The enforcing agency shall make available for review all official records between 8 a.m. and 5 p.m. on business days.

(3) Upon completion of a performance evaluation, the director shall report the findings and any recommendations to the commission and the local enforcing agency. The commission may issue a notice of intent to withdraw the responsibility for the administration and enforcement of this act and the code from a governmental subdivision after receiving the results of a performance evaluation. The notice shall include the right to appeal within 30 business days after receipt of the notice of intent to withdraw the responsibility. The notice shall also include the findings of the director, after completion of a performance evaluation, that the enforcing agency of that governmental subdivision has failed to follow the duties recognized under this act, the code, or its ordinance. Failure by the enforcing agency or the chief elected official of that governmental subdivision to request a hearing within 30 business days after receipt of the notice of intent to withdraw the responsibility shall be considered to exhaust the enforcing agency's administrative remedies and the notice shall be considered a final order of the commission under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. The director shall assume responsibility for the administration and enforcement of this act and the code, unless the county within which that governmental subdivision is located has submitted a notice of intent to continue to administer and enforce this act and the code, when the notice is considered a final order of the commission. A structure commenced under an effective code shall be completed under that code.

(4) If an enforcing agency or the chief elected official of the governmental subdivision transmits an appeal of the notice of intent to withdraw the responsibility issued under subsection (3), the commission chairperson shall request appointment of a hearings officer. The hearings officer shall conduct a hearing of the appeal pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, and issue a proposed decision which shall be sent to the affected parties. The proposed decision shall become the final order issued by the commission, unless exceptions are filed by a party within 30 days after receipt of the proposed decision. The commission shall review the proposed decision when exceptions are filed.

(5) The commission in reviewing a proposed decision may affirm, modify, reverse, or remand the proposed decision. When the commission affirms, modifies, reverses, or remands a proposed decision, the decision of the commission shall be in writing and contain the findings of fact and conclusions of law upon which its decision is based. Other than in a case of remand, the period for seeking judicial review of the commission's decision under section 104 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.304, shall begin to run upon receipt by the parties of the commission's written decision.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999



Section 125.1509c Effect of delinquent payment of civil fine, costs, or assessment.

Sec. 9c.

(1) A city that, pursuant to section 8b, has assumed responsibility for administration and enforcement of this act within its political boundary may by ordinance provide that a person is not eligible to apply for a building permit under section 10, a certificate of use and occupancy under section 13, or a variance under section 15 if the person or the owner of the affected or proposed building or structure is delinquent in paying a civil fine, costs, or a justice system assessment imposed by an administrative hearings bureau established in that city pursuant to section 4q of the home rule city act, 1909 PA 279, MCL 117.4q.

(2) An ordinance adopted under subsection (1) does not apply to an applicant if the applicant became the owner of the property by foreclosure or by taking a deed in lieu of foreclosure and is 1 of the following:

(a) A government-sponsored enterprise. As used in this subdivision, "government-sponsored enterprise" means that term as defined in 2 USC 622(8), or the Michigan state housing development authority created under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(b) A financial institution. As used in this subdivision, "financial institution" means that term as defined in section 4(c) of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004.

(c) A mortgage servicer, as that term is defined in section 1a of the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651a, that is subject to the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651 to 445.1684.

(d) A credit union service organization that is organized under the laws of this state or the United States.

(3) Subsection (1) does not apply to an application for a building permit if the work authorized under the building permit will correct, in whole or in part, the blight violation that was the subject of the delinquent payment referred to in subsection (1).

History: Add. 2013, Act 190, Eff. Mar. 14, 2014



Section 125.1510 Application for building permit; form; fee; contents; statement; site plan; affidavit; filing written instrument designating agent, attorney, architect, engineer, or builder; additional information required for residential builder or residential maintenance and alteration contractor, plumbing contractor or master or journeyman plumber, electrical contractor or master or journeyman electrician, or mechanical contractor; statement required in building application form; filing application; availability of application and other writings to public; custody of application; imposition of requirements for additional permits; building permit not required; qualifying roadside stand; tent.

Sec. 10.

(1) Except as otherwise provided in the code, before construction of a building or structure, the owner, or the owner's builder, architect, engineer, or agent, shall submit an application in writing to the appropriate enforcing agency for a building permit. The application shall be on a form prescribed by the commission and shall be accompanied by payment of the fee established by the enforcing agency. The application shall contain a detailed statement in writing, verified by affidavit of the individual making it, of the specifications for the building or structure, and full and complete copies of the plans drawn to scale of the proposed work. A site plan showing the dimensions, and the location of the proposed building or structure and other buildings or structures on the same premises, shall be submitted with the application. The application shall state in full the name and residence, by street and number, of the owner in fee of the land on which the building or structure will be constructed, and the purposes for which it will be used.

(2) If construction is proposed to be undertaken by a person other than the owner of the land in fee, the statement shall contain the full name and residence, by street and number, of the owner and also of the person proposing the construction. The affidavit shall state that the specifications and plans are true and complete and contain a correct description of the building or structure, lot or parcel, and proposed work. The statements and affidavits may be made by an owner, or the owner's attorney, agent, engineer, architect, or builder, by the person who proposes to make the construction or alteration, or by that person's agent, engineer, architect, or builder. A person shall not be recognized as the agent, attorney, engineer, architect, or builder of another person unless the person seeking recognition files with the enforcing agency a written instrument, which shall be an architectural, engineering, or construction contract, power of attorney, or letter of authorization signed by that other person designating the person seeking recognition as the agent, attorney, architect, engineer, or builder and, in case of a residential builder or maintenance and alteration contractor, architect, or engineer, setting forth the license number of the person seeking recognition and the expiration date of the license.

(3) A person licensed or required to be licensed as a residential builder or residential maintenance and alteration contractor under the occupational code, 1980 PA 299, MCL 339.101 to 339.2919, a plumbing contractor or master or journeyman plumber pursuant to the state plumbing act, 2002 PA 733, MCL 338.3511 to 338.3569, an electrical contractor, master electrician, or electrical journeyman pursuant to the electrical administrative act, 1956 PA 217, MCL 338.881 to 338.892, or pursuant to a local ordinance, or a mechanical contractor pursuant to the Forbes mechanical contractors act, 1984 PA 192, MCL 338.971 to 338.988, who applies for a building permit to perform work on a residential building or a residential structure shall, in addition to any other information required pursuant to this act, provide on the building permit application all of the following information:

(a) The occupational license number of the applicant and the expiration date of the occupational license.

(b) One of the following:

(i) The name of each carrier providing worker's disability compensation insurance to the applicant if the applicant is required to be insured pursuant to the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941.

(ii) The reasons for exemption from the requirement to be insured if the applicant is not required to be insured under the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941.

(c) One of the following:

(i) The employer identification number, if the applicant is required to have an employer identification number pursuant to section 6109 of the internal revenue code, 26 USC 6109.

(ii) The reasons for exemption from the requirement to have an employer identification number pursuant to section 6109 of the internal revenue code, 26 USC 6109, if the applicant is not required to have an employer identification number pursuant to that section.

(d) One of the following:

(i) The Michigan employment security commission employer number, if the applicant is required to make contributions pursuant to the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.1 to 421.75.

(ii) If the applicant is not required to make contributions, the reasons for exemptions from the requirement to make contributions under the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.1 to 421.75.

(4) The building permit application form shall contain the following statement in 8-point boldfaced type immediately above the location for the applicant's signature:

"Section 23a of the state construction code act of 1972, 1972 PA 230, MCL 125.1523a, prohibits a person from conspiring to circumvent the licensing requirements of this state relating to persons who are to perform work on a residential building or a residential structure. Violators of section 23a are subjected to civil fines."

(5) The application for a building permit shall be filed with the enforcing agency and the application and any other writing prepared, owned, used, in the possession of, or retained by the enforcing agency in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. An application shall not be removed from the custody of the enforcing agency after a building permit has been issued.

(6) This section shall be construed to allow the imposition of requirements in the code, or in other laws or ordinances, for additional permits for particular kinds of work, including plumbing and electrical, or in other specified situations. The requirements of the code may provide for issuance of construction permits for certain of the systems of a structure and allow construction to commence on those systems approved under that permit even though the design and approval of all the systems of the structure have not been completed and subsequent construction permits have not been issued.

(7) A building permit is not required for ordinary repairs of a building or structure.

(8) A building permit is not required for a building incidental to the use for agricultural purposes of the land on which the building is located if the building is not used in the business of retail trade.

(9) A qualifying roadside stand is exempt from the plumbing fixture requirements of this act and the code and is not required to have electric power. However, a qualifying roadside stand that has electric power must comply with the electrical code. This subsection does not exempt a qualifying roadside stand from a requirement to obtain a building permit. As used in this subsection, "qualifying roadside stand" means a roadside stand that meets all of the following requirements:

(a) Is used only for seasonal retail trade in agricultural products.

(b) At least 50% of the agricultural products offered for sale at the roadside stand are produced on a farm that is owned or controlled by the person who owns the roadside stand.

(c) Is not larger than 400 square feet.

(d) Is securely anchored to the ground.

(10) A tent that meets the requirements of subsection (9)(a), (b), and (c) is exempt from this act and the code.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1977, Act 195, Imd. Eff. Nov. 17, 1977 ;-- Am. 1989, Act 135, Eff. Oct. 1, 1989 ;-- Am. 1999, Act 245, Imd. Eff. Dec. 28, 1999 ;-- Am. 2013, Act 125, Imd. Eff. Oct. 1, 2013
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1511 Building permit; examination and approval of application; issuance; changes in plans; commencement of construction; compliance with application; suspension, revocation, or cancellation.

Sec. 11.

(1) The enforcing agency shall examine an application for a building permit. If the application conforms to this act, the code and the requirements of other applicable laws and ordinances, the enforcing agency shall approve the application and issue a building permit to the applicant. An application shall be granted, in whole or in part, or denied within 10 business days, except that in case of an unusually complicated building or structure, action shall be taken within 15 business days. Failure by an enforcing agency to grant, in whole or in part, or deny an application within these periods of time shall be deemed a denial of the application for purposes of authorizing the institution of an appeal to the appropriate board of appeals. The enforcing agency shall approve changes in plans and specifications previously approved by it, if the changes require approval and if the plans and specifications when so changed remain in conformity with law. Except as otherwise provided in this act or the code, the construction or alteration of a building or structure shall not be commenced until a building permit has been issued. The construction of a building or structure shall comply with the approved application for a building permit, and the enforcing agency shall insure such compliance in the manner provided in section 12 and in any other way it deems appropriate.

(2) The enforcing agency may suspend, revoke or cancel a building permit in case of failure or neglect to comply with the provisions of this act or the code, or upon a finding by it that a false statement or representation has been made in the application for the building permit.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1512 Inspection of construction; consent; time; inspectors; notice of violation; stop order; injunction.

Sec. 12.

(1) An enforcing agency shall periodically inspect all construction undertaken pursuant to a building permit issued by it to insure that the construction is performed in accordance with conditions of the building permit and is consistent with requirements of the code and other applicable laws and ordinances.

(2) The owner of premises on which a building or structure is being constructed is deemed to have consented to inspection by the enforcing agency and the commission of the entire premises and of any construction being performed on it until a certificate of use and occupancy has been issued. An inspector, or team of inspectors, on presentation of proper credentials, may enter and inspect the premises and construction thereon, for purposes of insuring compliance with the building permit, the code and other applicable laws and regulations. An inspection shall be made between 8 a.m. and 6 p.m. on business days, or when construction is actually being undertaken, except if the enforcing agency has probable cause to believe that an immediate danger to life, limb or property exists, or except with permission of an owner, or his agent, architect, engineer or builder. An inspection pursuant to this section shall be solely for purposes of enforcing this act and other laws and ordinances related to construction of buildings and structures. A person other than the owner, his agent, architect, engineer or builder shall not accompany an inspector or team of inspectors on an inspection, unless his presence is necessary for the enforcement of this act, or other laws and ordinances related to construction of the building or structure, or except with the consent of an owner, or his agent, architect, engineer or builder.

(3) If construction is being undertaken contrary to a building permit, this act, or other applicable laws or ordinances, the enforcing agency shall give written notice to the holder of the building permit, or if a permit has not been issued then to the person doing the construction, notifying him of the violation of this act, or other applicable laws and ordinances, and to appear and show cause why the construction should not be stopped. If the person doing the construction is not known, or cannot be located with reasonable effort, the notice may be delivered to the person in charge of, or apparently in charge of, the construction. If the holder of the permit or the person doing the construction fails to appear and show good cause within 1 full working day after notice is delivered, the enforcing agency shall cause a written order to stop construction to be posted on the premises. A person shall not continue, or cause or allow to be continued, construction in violation of a stop construction order, except with permission of the enforcing agency to abate the dangerous condition or remove the violation, or except by court order. If an order to stop construction is not obeyed, the enforcing agency may apply to the circuit court for the county in which the premises are located for an order enjoining the violation of the stop construction order. This remedy is in addition to, and not in limitation of, any other remedy provided by law or ordinance, and does not prevent criminal prosecution for failure to obey the order.

(4) Without limitation on other available remedies, an interested person may apply for an order, enjoining the continuation of construction undertaken in violation of a building permit, this act, the code or other applicable laws or ordinances, to the circuit court for the county in which the premises are located.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513 Certificate of use and occupancy; issuance; contents; application; fee; temporary certificate; notice of final inspection.

Sec. 13.

A building or structure hereafter constructed shall not be used or occupied in whole or in part until a certificate of use and occupancy has been issued by the appropriate enforcing agency. A building or structure hereafter altered in whole or in part shall not be used or occupied until such a certificate has been issued, except that a use or occupancy in an already existing building or structure that was not discontinued during its alteration may be continued for 30 days after completion of the alteration without issuance of a certificate of use and occupancy. A certificate of use and occupancy shall be issued by the enforcing agency when the work covered by a building permit has been completed in accordance with the permit, the code and other applicable laws and ordinances. On request of a holder of a building permit the enforcing agency may issue a temporary certificate of use and occupancy for a building or structure, or part thereof, before the entire work covered by the building permit has been completed, if the parts of the building or structure to be covered by the certificate may be occupied before completion of all the work in accordance with the permit, the code and other applicable laws and ordinances, without endangering the health or safety of the occupants or users. When a building or structure is entitled thereto, the enforcing agency shall issue a certificate of use and occupancy within 5 business days after receipt of a written application therefor on a form to be prescribed by the enforcing agency and payment of the fee to be established by it. The certificate of use and occupancy shall certify that the building or structure has been constructed in accordance with the building permit, the code and other applicable laws and ordinances. The application for a certificate of use and occupancy for a new dwelling with a unit or units for rent shall set forth the information required in an application for a certificate of compliance for such a dwelling pursuant to the state housing law, and the certificate of use and occupancy for such a dwelling shall be deemed its initial certificate of compliance. The enforcing agency shall give the owner of the building or structure or his agent at least 12 hours' notice of the time of any final inspection, by the enforcing agency of the work covered by the building permit, pursuant to the application for a certificate of use and occupancy.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513a Definitions; prohibited appliances; exceptions; promulgation date.

Sec. 13a.

(1) As used in this section:

(a) “Central furnace” means a self-contained, gas-burning appliance for heating air by transfer of heat of combustion through metal to the air, and designed to supply heated air through ducts to spaces remote from, or adjacent to, the appliance location.

(b) “Clothes dryer” means a device used to dry wet laundry by means of heat derived from the combustion of fuel gases.

(c) “Household cooking gas appliance” means a gas appliance for domestic food preparation, providing any 1 or combination of the following:

(i) Top or surface cooking.

(ii) Oven cooking.

(iii) Broiling.

(2) The code shall contain, as a part of the energy conservation provisions, 1 or more provisions prohibiting the installation in a building or structure of any of the following new appliances which requires for its operation the use of a continuously burning pilot light:

(a) A central furnace having an input rate of 225,000 BTU per hour or less.

(b) A clothes dryer.

(c) A household cooking gas appliance having an electrical supply cord.

(3) The provisions of the code required by this section shall not apply to the following:

(a) A mobile home or modular home.

(b) An appliance that is designed to burn exclusively liquefied petroleum gas.

(c) An appliance which meets the energy efficiency standards prescribed by the federal regulations promulgated pursuant to the energy policy and conservation act, 42 U.S.C. 6201 to 6422.

(4) The provisions of the code required by this section shall be promulgated not later than 90 days after the effective date of this section.

History: Add. 1980, Act 233, Imd. Eff. July 20, 1980
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513b “Lead free” defined; pipes, pipe fittings, solder, or flux to be lead free; exception.

Sec. 13b.

(1) As used in this section, “lead free” means either of the following:

(a) Solder and flux containing not more than 0.2% lead.

(b) Pipe and pipe fittings containing not more than 8% lead.

(2) Beginning on the effective date of this section, pipes, pipe fittings, solder, or flux which are used in the installation or repair of a plumbing system in a building or structure providing water for human consumption or a public water system shall be lead free.

(3) This section shall not apply to leaded joints necessary for the repair of cast iron pipes.

History: Add. 1988, Act 146, Imd. Eff. June 7, 1988
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513c Definitions; minimum standards for board and room facilities; inspection; noncompliance; order; penalty; hearing; payment and recovery of civil penalty; applicability of section.

Sec. 13c.

(1) As used in this section:

(a) “Board and room facility” means a residential building that does not provide separate cooking facilities for individual occupants and that is arranged for primarily nontransient shelter and sleeping accommodations for 3 or more adults. Board and room facility does not include any of the following:

(i) A residential facility for students attending a college or university.

(ii) A facility operated, licensed, or regulated by the state or the federal government.

(iii) A bed and breakfast regulated under section 4b.

(iv) A hotel or motel.

(v) A private dwelling as that term is defined in section 2 of the housing law of Michigan, Act No. 167 of the Public Acts of 1917, being section 125.402 of the Michigan Compiled Laws.

(b) “Operator” means a person who has charge, care, control, or management of a board and room facility.

(c) “Owner” means a person who knows that a residential building in which that person has a legal or equitable interest is being used as a board and room facility, regardless of whether the person has possession of the facility. Owner includes an executor, administrator, trustee, or guardian of the estate of an owner of a residential building if the executor, administrator, trustee, or guardian knows that the residential building is being used as a board and room facility.

(d) “Person” means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(2) A board and room facility shall comply with the minimum property maintenance standards set forth in this act and in the BOCA national property maintenance code, 1993 edition, as published by the building officials and code administrators international, inc., or the uniform housing code, 1991 edition, as published by the international conference of building officials, which codes are adopted by reference and made a part of this section as if fully set out in this section. In addition, a board and room facility shall comply with all of the following:

(a) Interior stairways shall be enclosed by fire separation assemblies having a 1-hour fire resistance rating with all openings protected with smoke-actuated automatic-closing or self-closing doors having a fire resistance comparable to that required for the enclosure.

(b) Vertical openings shall be protected so that no primary exit route is exposed to an unprotected vertical opening. The vertical opening is protected if the opening is cut off and enclosed in a manner that provides a smoke and fire resisting capability of not less than 1 hour. Any doors or openings shall have fire and smoke resisting capability equivalent to that of the enclosure and shall be automatic-closing on detection of smoke or shall be self-closing.

(c) A fire alarm system shall be installed in accordance with the building code, except in buildings that have a smoke detection system meeting or exceeding the requirements of subdivision (f) if that detection system includes at least 1 manual fire alarm station per floor arranged to initiate the smoke detection alarm.

(d) Initiation of the required fire protective signaling system shall be by manual means as provided by the building code, except in buildings protected throughout with an approved fire suppression system installed in accordance with the building code, with initiation upon actuation of the extinguishing system operation.

(e) Occupant notification of a fire shall be provided automatically, without delay by internal audible alarm in accordance with the building code. Presignal systems are prohibited.

(f) Approved single station or multiple station smoke detectors powered by the building electrical service shall be installed in accordance with the building code on every level. In addition, approved single station smoke detectors powered by the building electrical service shall be provided in each sleeping room, except that existing battery powered detectors shall be accepted if, in the opinion of the code official, they are in operating condition.

(g) Portable fire extinguishers shall bear the label of an approved agency, be of an approved type, and be installed in a visible and accessible location on each occupied floor and basement.

(h) Fire exit drills shall be conducted at least once every 2 months in each facility. Each occupant shall be provided with a written evacuation plan filed with the local authority having jurisdiction. An egress plan shall be posted in each sleeping room showing the building diagram, the room location, and the location of exits.

(i) The interior finish on wall and ceilings and trim materials shall be a minimum class III, tested in accordance with ASTM E-84.

(3) An enforcing agency shall inspect a board and room facility after receiving a complaint alleging a violation by that board and room facility of the minimum standards described in subsection (2), and shall determine whether the board and room facility is in compliance with this act.

(4) If, following an inspection described in subsection (3), an enforcing agency determines that a board and room facility is not in compliance with this act, the enforcing agency shall issue an order to remedy the noncompliance and may issue an order to vacate the premises. The enforcing agency shall serve the order or orders upon the operator of the board and room facility and, if known, the owner of the residential building in which the board and room facility is situated.

(5) This section prescribes minimum standards for board and room facilities. It does not invalidate ordinances or regulations that impose higher standards or stricter requirements.

(6) The enforcing agency may adopt a schedule of monetary civil penalties, not to exceed $500.00 for each violation or day that a violation continues, which may be assessed for a violation of this section. If the enforcing agency believes that an owner or operator has violated this section, it may issue a citation after discovery of the alleged violation. The citation shall be written and shall state with particularity the nature of the violation, the civil penalty established for the violation, and the right to appeal the citation pursuant to subsection (7). The citation shall be delivered or sent by registered mail to the alleged violator.

(7) Not later than 20 days after receipt of the citation, the alleged violator may petition the enforcing agency for an administrative hearing, which shall be held within 60 days after the enforcing agency receives the petition. The administrative hearing may be conducted by a hearing officer, who may affirm, dismiss, or modify the citation. The decision of the hearing officer is final and is not subject to appeal.

(8) A civil penalty assessed by the issuance of a citation under subsection (6) becomes final if a petition is not received within the time specified in subsection (7). A civil penalty imposed shall be paid to the governmental subdivision that has the responsibility of enforcing this section. A civil penalty may be recovered in a civil action brought by the governmental subdivision in the county in which the violation occurred or the defendant resides.

(9) This section applies to a board and room facility constructed or converted for use as a board and room facility after the effective date of this section. Beginning 6 months after the effective date of this section, this section also applies to a board and room facility constructed or converted for use as a board and room facility before the effective date of this section.

History: Add. 1994, Act 106, Imd. Eff. Apr. 18, 1994
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513d Requirements for stairwell geometry.

Sec. 13d.

(1) Notwithstanding any provision in this act and until the promulgation of the complete building code update after October 15, 1999, a governmental subdivision shall not enforce a requirement for stairwell geometry in occupancies in use group R-3 structures and within dwelling units in occupancies in use group R-2 structures that differs from the stairwell geometry described in this section.

(2) As used in this section:

(a) “Stairwell geometry” refers to the configuration of a stairwell of a building in which the maximum riser height is 8-1/4 inches (210 mm), the minimum tread depth is 9 inches (229 mm), and a 1-inch (25 mm) nosing on stairwells with solid risers.

(b) “Use group R-2 structures” means all multiple-family dwellings having more than 2 dwelling units including, but not limited to, boarding houses and similar buildings arranged for shelter and sleeping accommodations in which the occupants are primarily not transient in nature and dormitory facilities that accommodate more than 5 persons over 2-1/2 years of age.

(c) “Use group R-3 structures” means all buildings arranged for occupancy as 1-family or 2-family dwelling units including, but not limited to, not more than 5 lodgers or boarders per family; multiple single-family dwellings where each unit has an independent means of egress and is separated by a 2-hour fire separation assembly; and a child care facility that accommodates 5 or less children of any age.

History: Add. 1999, Act 245, Imd. Eff. Dec. 28, 1999
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513e Sharing elevator between 2 buildings.

Sec. 13e.

This act does not prohibit the sharing of an elevator between 2 buildings as long as the buildings are in compliance with this act, the code, and the following acts and rules promulgated under those acts:

(a) The fire prevention code, 1941 PA 207, MCL 29.1 to 29.34.

(b) 1976 PA 333, MCL 338.2151 to 338.2160.

(c) 1967 PA 227, MCL 408.801 to 408.824.

(d) Any other act or rules regulating elevators in buildings.

History: Add. 2005, Act 50, Imd. Eff. June 23, 2005
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1513f Log walls; requirements.

Sec. 13f.

Log walls are permitted in residential buildings if all of the following requirements are met:

(a) The log walls have a minimum average wall thickness of 5 inches or greater.

(b) The log walls comply with the international code council standard on the design and construction of log structures, ICC 400-2007, or other successor standard that the department may specify by rule.

(c) The area weighted average U-factor for fenestration products in the log walls is a maximum of 0.31.

(d) All energy efficiency requirements of this act and rules promulgated under this act applicable to components other than log walls are met.

(e) The building heating equipment is qualified under the energy star program jointly operated by the United States department of energy and the United States environmental protection agency as provided for in 10 CFR part 430 or the building heating equipment meets or exceeds the following United States department of energy ratings:

(i) For a gas furnace, an annual fuel utilization efficiency (AFUE) of 90.

(ii) For an oil furnace, an annual fuel utilization efficiency (AFUE) of 85.

(iii) For a boiler, an annual fuel utilization efficiency (AFUE) of 85.

(iv) For a split system air source heat pump, an 8.2 heating seasonal performance factor (HSPF).

(v) For a closed loop water-to-air geothermal heat pump, an energy efficiency rating of 14.1 and a coefficient of performance of 3.3.

(vi) For an open loop water-to-air geothermal heat pump, an energy efficiency rating of 16.2 and a coefficient of performance of 3.6.

(vii) For a closed loop water-to-water geothermal heat pump, an energy efficiency rating of 15.1 and a coefficient of performance of 3.0.

(viii) For an open loop water-to-water geothermal heat pump, an energy efficiency rating of 19.1 and a coefficient of performance of 3.4.

(ix) For a direct geothermal exchange, an energy efficiency rating of 15.0 and a coefficient of performance of 3.5.

History: Add. 2012, Act 264, Imd. Eff. July 3, 2012
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1514 Construction board of appeals; creation; appointment, qualifications, and terms of members; appeal to board; hearing; decision; statement of reasons for decision; appeal to commission; copy of decision; additional powers or duties; procedures; conducting business at public meeting; notice; availability of certain writings to public.

Sec. 14.

(1) A construction board of appeals for each governmental subdivision enforcing the code shall be created consisting of not less than 3 nor more than 7 members, as determined by the governing body of the governmental subdivision. Unless otherwise provided by local law or ordinance, the members of the board of appeals shall be appointed for 2-year terms by the chief executive officer of a city, village, or township and the chairperson of the county board of commissioners of a county. A member of the board of appeals shall be qualified by experience or training to perform the duties of members of the board of appeals. A person may serve on the board of appeals of more than 1 governmental subdivision. If an enforcing agency refuses to grant an application for a building permit, or if the enforcing agency makes any other decision pursuant or related to this act, or the code, an interested person, or the person's authorized agent, may appeal in writing to the board of appeals. The board of appeals shall hear the appeal and render and file its decision with a statement of reasons for the decision with the enforcing agency from whom the appeal was taken not more than 30 days after submission of the appeal. Failure by the board of appeals to hear an appeal and file a decision within the time limit is a denial of the appeal for purposes of authorizing the institution of an appeal to the commission. A copy of the decision and statement of the reasons for the decision shall be delivered or mailed, before filing, to the party taking the appeal.

(2) This act does not prevent a governmental subdivision from granting its board of appeals additional powers or duties not inconsistent with this act, or from establishing procedures to be followed by its board of appeals insofar as the procedures do not conflict with this act. Except as otherwise provided by this act, or by other laws or ordinances, a board of appeals may by rules establish its own procedures.

(3) The business which the board of appeals may perform shall be conducted at a public meeting of the board of appeals held in compliance with Act No. 267 of the Public Acts of 1976. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(4) A record of decisions made by the board of appeals, properly indexed, and any other writing prepared, owned, used, in the possession of, or retained by the board of appeals in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1977, Act 195, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 442, Imd. Eff. Oct. 9, 1978
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1515 Specific variance from code; requirements; breach of condition; permissible variance.

Sec. 15.

(1) After a public hearing a board of appeals may grant a specific variance to a substantive requirement of the code if the literal application of the substantive requirement would result in an exceptional, practical difficulty to the applicant, and if both of the following requirements are satisfied:

(a) The performance of the particular item or part of the building or structure with respect to which the variance is granted shall be adequate for its intended use and shall not substantially deviate from performance required by the code of that particular item or part for the health, safety and welfare of the people of this state.

(b) The specific condition justifying the variance shall be neither so general nor recurrent in nature as to make an amendment of the code with respect to the condition reasonably practical or desirable.

(2) A board of appeals may attach in writing any condition in connection with the granting of a variance that in its judgment is necessary to protect the health, safety and welfare of the people of this state. The breach of a condition shall automatically invalidate the variance and any permit, license and certificate granted on the basis of it. In no case shall more than minimum variance from the code be granted than is necessary to alleviate the exceptional, practical difficulty.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1516 Appeal to commission; time; hearing; quorum; effect of decision; copy of decision and statement of reasons; record of decisions; public inspection; referral of certain appeals to appropriate board; review of board's decision; petition.

Sec. 16.

(1) An interested person, or the interested person's authorized agent, may appeal a decision of a board of appeals to the commission within 10 business days after filing of the decision with the enforcing agency or, in case of an appeal because of failure of a board of appeals to act within the prescribed time, at any time before filing of the decision. The hearing of an appeal based on the denial of a request for a variance by a board of appeals is within the sole discretion of the commission. If deciding an appeal, the commission may act either as a whole or by a panel of 3 or more of the commission members designated by the commission's chairperson to hear and decide the appeal. A majority of a panel constitutes a quorum and a decision by a panel requires concurrence of at least a majority of the panel's members. If an appeal has been presented to the commission within the time prescribed, the appeal shall be heard de novo by the commission. The commission may affirm, modify, or reverse a decision of the board of appeals or the enforcing agency. Except if modified or reversed by a court of competent jurisdiction, a decision of the commission made under this section is binding on the applicant and the affected board of appeals and enforcing agency. An appeal to the commission shall be decided within 30 days after receipt of the appeal by the commission. A copy of the decision and a statement of reasons for the decision shall be sent to the applicant and filed with the affected board of appeals and enforcing agency within 5 business days after the making of the decision. A record of decisions made by the commission under this section, properly indexed, shall be kept in the office of the commission, and be open to public inspection during business hours in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(2) Notwithstanding subsection (1), the executive director of the commission shall refer an appeal to the commission under subsection (1) which in the executive director's judgment relates principally to a mechanical, plumbing, electrical, or barrier free design matter to the appropriate board. The board shall hear and decide the appeal in the same manner as an appeal is heard and decided by the commission under this section, except that a board shall meet as a whole and not in a panel. A person aggrieved by a decision of a board on any appeal under this subsection may petition the commission to review the decision. The commission shall act on the petition within 5 business days after receipt, and may grant the petition at the commission's discretion except that the commission shall grant the petition if it appears that the appeal involves a question of major significance to the people of this state and that the case of the appellant has substantial merit. If the commission grants the petition, the commission acting as a whole shall review the decision in accordance with a procedure established by the commission's rules.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1974, Act 180, Imd. Eff. June 27, 1974 ;-- Am. 1978, Act 442, Imd. Eff. Oct. 9, 1978 ;-- Am. 2001, Act 164, Imd. Eff. Nov. 7, 2001
Popular Name: Act 230
Popular Name: Uniform Construction Code
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1517 Effect of appeal on orders, determinations, decisions, and actions.

Sec. 17.

An appeal to a board of appeals or the commission pursuant to this act, or to a court of competent jurisdiction pursuant to Act No. 306 of the Public Acts of 1969, as amended, does not stay a stop construction order issued by an enforcing agency or prevent an enforcing agency from seeking an order in a court of competent jurisdiction enjoining the violation of a stop construction order. In other cases, an appeal to a board of appeals, or to the commission pursuant to this act, or to a court of competent jurisdiction pursuant to Act No. 306 of the Public Acts of 1969, as amended, shall act as a stay upon an order, determination, decision or action appealed from, unless the enforcing agency establishes that immediate enforcement of the order, determination, decision or action is necessary to avoid substantial peril to life or property.

History: 1972, Act 230, Eff. Jan. 1, 1973



Section 125.1518 Filing claim of appeal or petition to review.

Sec. 18.

An appeal pursuant to Act No. 306 of the Public Acts of 1969, as amended, from a decision of the commission or a board, following an appeal from a decision of a board of appeals or enforcing agency shall be made by a claim of appeal filed with the court of appeals. An appeal pursuant to that act from any other decision of the commission or of a board shall be by petition to review filed with the Ingham county circuit court.

History: 1972, Act 230, Eff. Jan. 1, 1973



Section 125.1519 Premanufactured units; certificate of acceptability; rules; building permit; fee; objections; hearing.

Sec. 19.

(1) The department shall promulgate rules establishing a procedure by which a premanufactured unit intended for use in this state may be issued a certificate of acceptability by the department at its place of manufacture.

(2) The procedure shall require that the manufacturer submit to the department detailed plans and specifications for the premanufactured unit for approval as in compliance with the code. The department may require that the manufacturer submit test results on the premanufactured unit or its components, any material or information the department considers relevant, or 1 or more of the premanufactured units for testing and evaluation by the department.

(3) Each premanufactured unit shall be inspected by the department, or a qualified person approved by the department, to determine that the premanufactured unit has been manufactured in accordance with plans and specifications submitted under subsection (2). The department may issue a certificate of acceptability for a premanufactured unit that bears the approved label of an independent, nationally recognized body having follow-up inspection service satisfactory to the commission, certifying that the premanufactured unit complies with plans and specifications submitted under subsection (2).

(4) Plans and specifications for 1- and 2-family dwelling premanufactured units may be reviewed by the department or by an independent entity approved by the commission under rules promulgated by the department. The department shall establish submission procedures for plans and specifications reviewed by an independent entity approved by the commission.

(5) A local enforcing agency may also inspect a premanufactured unit at its place of manufacture to determine that it has been manufactured in accordance with plans and specifications submitted under subsection (2) and shall advise the state inspector and the commission in writing of any deviations found.

(6) An approved independent entity shall not conduct in-plant inspections of units for which it performed plan reviews. However, the manufacturer may request a variance from the commission if the literal application of the requirements of this section would result in an exceptional, practical difficulty relating to inspection of specific units. For purposes of this subsection, “exceptional, practical difficulty” includes, but is not limited to, a geographic distance between the manufacturing facility where the units are manufactured and the primary business location of the independent entity that conducts in-plant inspections on behalf of the manufacturer of more than 250 miles and is located in another state.

(7) If an application for a building permit specifying use of a premanufactured unit with a certificate of acceptability is submitted to an enforcing agency, and if the application, except for the part calling for use of a premanufactured unit with a certificate of acceptability, complies with applicable construction regulations, zoning laws, and local ordinances, the enforcing agency shall issue the building permit within the time specified in this act.

(8) At the time of installation, a premanufactured unit with a certificate of acceptability is subject only to the nondestructive tests approved by the department necessary to determine that it has not been damaged in transit or installation, and that it has been installed in accordance with the building permit and construction regulations.

(9) The fees established for a building permit when the application specifies use of a premanufactured unit with a certificate of acceptability, or for inspection of the installation of the premanufactured unit shall bear a reasonable relation to the costs incurred by the enforcing agency in issuing a permit or performing an inspection.

(10) Notwithstanding any other provision of this section, an enforcing agency may object to use of a premanufactured unit with a certificate of acceptability on the basis that the premanufactured unit does not comply with the code. If an enforcing agency on receipt of an application for a building permit specifying the use of a premanufactured unit does object, it may set forth its objections in writing to the department before issuance of a building permit and within 10 business days after receipt of the application. Within 10 business days after receipt of the objections, the commission, or a panel of 3 or more members designated for that purpose by its chairman, shall hold a hearing on the objections in accordance with rules promulgated by the department. After the hearing, the commission, or its panel, within 3 business days shall determine 1 of the following:

(a) The premanufactured unit does not comply with the code and order that the certificate of acceptability be voided.

(b) The premanufactured unit requires additional testing and evaluation in which case the testing and evaluation shall be conducted in accordance with this section.

(c) The objections are not valid and order the enforcing agency to issue the building permit within 3 business days.

(11) A certificate of acceptability issued by the department shall not be used for advertising purposes.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 2002, Act 721, Imd. Eff. Dec. 30, 2002
Popular Name: Act 230
Popular Name: Uniform Construction Code
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1520 Examination of plans and specifications; assistance in inspection of construction or performance of duties.

Sec. 20.

At the request of an enforcing agency or the governmental subdivision, the commission may agree to examine any plans and specifications submitted to the enforcing agency or the governmental subdivision, in connection with an application for a building permit to determine whether they comply with the code. At the request of an enforcing agency or the governmental subdivision, the commission may agree to assist the agency or the governmental subdivision, in the inspection of any construction of buildings or structures, or in the performance of any other duty related to the administration and enforcement of the code.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1521 Petition for approval of materials, products and methods; testing and evaluation; certificate of acceptability.

Sec. 21.

A person may petition the commission to approve the use of a particular material, product, method of manufacture or method or manner of construction or installation. The petition shall be in writing on a form to be prescribed by the commission accompanied by such information and material as the commission may by rule require and by an initial fee. On receipt of the petition, the commission shall cause to be conducted testing and evaluation it deems desirable for the particular material, product, method of manufacture or method or manner of construction or installation. After the testing and evaluation, and after a hearing open to the public in which the results of the testing and evaluation are made part of the record, and the petitioner or any other interested party is allowed to present evidence in support of or against the petition, the commission may reject the petition in whole or in part, may in accordance with procedures established in this act amend the code in such manner as the commission deems appropriate, or may grant a certificate of acceptability for the particular material, product, method of manufacture, or method or manner of construction or installation. A petition shall not be rejected if the application is in proper form and the fees are paid, and if performance of the particular material, product, method of manufacture, or method or manner of construction or installation is adequate for its intended use and consistent with reasonable requirements for the health, safety and welfare of the people of this state. The commission may attach any condition it deems appropriate to a certificate of acceptability. A material, product, method of manufacture, or method or manner of construction or installation shall be acceptable for use throughout this state in accordance with the terms of a certificate of acceptability issued with respect to it. A copy of each certificate of acceptability shall be sent or delivered by the commission to each governmental subdivision, however, failure of the commission to comply with this requirement does not prevent or delay effectiveness of a certificate of acceptability. A certificate of acceptability issued by the commission pursuant to this section shall not be used for advertising purposes.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1521a Installation or use of heating cable; application for approval; “heating cable” defined; construction of section.

Sec. 21a.

(1) Beginning 1 year after the effective date of the amendatory act that added this section, heating cable shall not be installed or used in a building or structure in this state until approved by the commission pursuant to section 21. As provided in section 8, this section is effective throughout the state without local modification.

(2) An application for approval of heating cable submitted to the commission, which includes listing by a nationally recognized testing laboratory found to comply with established standards, shall be approved unless the commission finds it would endanger the public safety.

(3) For purposes of this section, “heating cable” means heating cable as defined in section 2 of the heating cable safety act, that is, cable designed to be secured to pipes and vessels to reduce their likelihood of freezing or to facilitate the flow of viscous liquids. Heating cable also includes products used for deicing on roofs and in gutters and downspouts. Heating cable intended for industrial and commercial use is connected to the supply system by a permanent wiring method or by an attachment plug for connection to a receptacle outlet. Heating cable intended for residential and mobile home use has an attachment plug for connection to a receptacle outlet. Heating cable is commonly known as heat tape.

(4) This section shall not be construed to limit the powers and duties granted pursuant to any other law to a state agency or official.

History: Add. 1994, Act 128, Imd. Eff. May 17, 1994
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1522 Fees; state construction code fund; fund for purchase and sale of codes and standards.

Sec. 22.

(1) The legislative body of a governmental subdivision shall establish reasonable fees to be charged by the governmental subdivision for acts and services performed by the enforcing agency or construction board of appeals under this act, which fees shall be intended to bear a reasonable relation to the cost, including overhead, to the governmental subdivision of the acts and services, including, without limitation, those services and acts as, in case of an enforcing agency, issuance of building permits, examination of plans and specifications, inspection of construction undertaken pursuant to a building permit, and the issuance of certificates of use and occupancy, and, in case of a board of appeals, hearing appeals in accordance with this act. The enforcing agency shall collect the fees established under this subsection. The legislative body of a governmental subdivision shall only use fees generated under this section for the operation of the enforcing agency or the construction board of appeals, or both, and shall not use the fees for any other purpose.

(2) To accomplish the objectives of this section and this act, a state construction code fund is created. The director, after approval by the commission and following a public hearing held by the commission, shall establish reasonable fees to be charged by the commission for acts and services performed by the commission including, without limitation, inspection of plans and specifications, issuance of certificates of acceptability, testing and evaluation of new products, methods and processes of construction or alteration, issuance of building permits, inspection of construction undertaken pursuant to a building permit, the issuance of certificates of use and occupancy, and hearing of appeals. Fees established by the department shall be intended to bear a reasonable relation to the cost, including overhead, of the service or act. Until the director establishes fees pursuant to this act, the fees established pursuant to this subsection shall remain in effect. The state treasurer shall be the custodian of the fund and may invest the surplus of the fund in investments as in the state treasurer's judgment are in the best interest of the fund. Earnings from those investments shall be credited to the fund. The state treasurer shall notify the director and the legislature of interest credited and the balance of the fund as of September 30 of each year. The director shall supervise and administer the fund. Fees received by the department and money collected under this act shall be deposited in the state construction code fund and shall be appropriated by the legislature for the operation of the bureau of construction codes, and indirect overhead expenses in the department. Funds that are unexpended at the end of each fiscal year shall be returned to the state construction code fund. A self-supporting fund shall be established within the commission to provide for the purchase and sale of codes and standards to the general public.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1978, Act 442, Imd. Eff. Oct. 9, 1978 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980 ;-- Am. 1999, Act 245, Imd. Eff. Dec. 28, 1999
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1523 Unlawful conduct; penalty; separate offenses; retention of fine by governmental subdivision; designation of violation as municipal civil infraction.

Sec. 23.

(1) Except as provided in subsection (3), a person or corporation, including an officer, director, or employee of a corporation, or a governmental official or agent charged with the responsibility of issuing permits or inspecting buildings or structures, who does any of the following is guilty of a misdemeanor punishable by a fine of not more than $500.00 or imprisonment for not more than 90 days, or both:

(a) Knowingly violates this act or the code or a rule for the enforcement of this act or code.

(b) Knowingly constructs or builds a structure or building in violation of a condition of a building permit.

(c) Knowingly fails to comply with an order issued by an enforcing agency, a construction board of appeals, a board, or the commission pursuant to this act.

(d) Knowingly makes a false or misleading written statement, or knowingly omits required information or a statement in an inspection report, application, petition, request for approval, or appeal to an enforcing agency, a construction board of appeals, a board, or the commission.

(e) Knowingly refuses entry or access to an inspector lawfully authorized to inspect any premises, building, or structure pursuant to this act.

(f) Unreasonably interferes with an authorized inspection.

(g) Knowingly issues, fails to issue, causes to be issued, or assists in the issuance of a certificate, permit, or license in violation of this act or a rule promulgated under this act or other applicable laws.

(h) Having a duty to report violations of this act or a rule promulgated under this act or other applicable laws, knowingly conceals a violation.

(2) With respect to subsection (1)(c), a person is guilty of a separate offense for each day that the person fails to comply with a stop construction order validly issued by an enforcing agency and for each week that the person fails to comply with any other order validly issued by an enforcing agency. With respect to subsection (1)(a) or (d), a person is guilty of a separate offense for each knowing violation of this act or a rule promulgated under this act and for each false or misleading written statement or omission of required information or statement knowingly made in an application, petition, request for approval, or appeal to an enforcing agency, a construction board of appeals, a board, or the commission. With respect to subsection (1)(b), a person is guilty of a separate offense for each knowing violation of a condition of a building permit.

(3) If a governmental subdivision has the responsibility of administering and enforcing this act and prosecutes a violation of this act, the governmental subdivision may retain a fine imposed upon conviction. If a governmental subdivision has the responsibility of administering and enforcing this act, the governmental subdivision may by ordinance designate a violation described in subsection (1) or (2) as a municipal civil infraction and provide a civil fine for the violation. The governmental subdivision may retain the civil fine imposed upon judgment.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1978, Act 442, Imd. Eff. Oct. 9, 1978 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980 ;-- Am. 1994, Act 22, Eff. May 1, 1994
Popular Name: Act 230
Popular Name: Uniform Construction Code
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1523a Civil violation; penalty; enforcement.

Sec. 23a.

(1) In addition to any other penalties or remedies provided by law, a person who is required to be licensed as a residential builder or residential maintenance and alteration contractor, or as a master or journeyman plumber, an electrical contractor or master or journeyman electrician, or a mechanical contractor shall not perform work on a residential building or a residential structure without first obtaining a license. A person who violates this section is responsible for a civil violation, and shall be fined not less than $100.00 or more than $500.00.

(2) The prosecuting attorney of the county in which the residential building or residential structure is located or the attorney general may enforce this section.

History: Add. 1989, Act 135, Eff. Oct. 1, 1989
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1524 Effect of existing construction regulations and permits.

Sec. 24.

Until 6 months after promulgation of the code, construction regulations heretofore or hereafter adopted by a governmental subdivision continue in effect unless repealed by local law or ordinance. Six months after the promulgation of the code and thereafter, construction regulations adopted by a governmental subdivision shall be considered repealed and invalid, except as provided in section 8. A building permit validly issued under local construction regulations within 6 months before promulgation of the code is valid, and the construction of a building or structure may be completed pursuant to that building permit. The construction of a building or structure started before promulgation of the code in an area of the state that did not as of the date of beginning of construction require a building permit may be completed without a building permit. Except as provided in section 28, construction regulations incorporated in any act of this state in effect or validly promulgated by any board, department, commission, or agency continue in effect until promulgation of the code at which time they shall be considered to be superseded.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1525 Effect of act on functions of state plumbing and electrical administrative boards.

Sec. 25.

This act does not affect the functions of the state plumbing board with respect to the licensing of master or journeyman plumbers and the registration of plumbers' apprentices, and of the electrical administrative board with respect to the issuance of class 1, electrical contractor's licenses, class 2, master electricians' licenses and class 3, journeyman's licenses.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1526 Transfer of state plumbing and electrical administrative boards to commission.

Sec. 26.

Subject to other provisions of this act concerned with the relationship between the commission and the boards, the state plumbing and electrical administrative boards are transferred to the commission without alteration of their functions.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1528 Inconsistent or conflicting provisions; powers and duties of other acts not affected.

Sec. 28.

(1) Any provision of any of the following that is inconsistent or in conflict with this act is superseded to the extent of the inconsistency or conflict:

(a) Section 34 of 1933 (Ex Sess) PA 18, MCL 125.684.

(b) The state plumbing act, 2002 PA 733, MCL 338.3511 to 338.3569.

(c) The electrical administrative act, 1956 PA 217, MCL 338.881 to 338.892.

(d) Except as otherwise provided in this section, any other public act.

(2) Any provision of this act that is inconsistent or in conflict with the Michigan fireworks safety act, 2011 PA 256, MCL 28.451 to 28.471, as it relates to the retail sale of consumer fireworks and low-impact fireworks, as those terms are defined in that act, is superseded to the extent of the inconsistency or conflict.

(3) This act does not repeal, amend, supersede, or otherwise affect the powers and duties under any of the following:

(a) Part 55 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5501 to 324.5542.

(b) Part 124 of the public health code, 1978 PA 368, MCL 333.12401 to 333.12434.

(c) The Michigan occupational safety and health act, 1974 PA 154, MCL 408.1001 to 408.1094.

(d) The boiler act of 1965, 1965 PA 290, MCL 408.751 to 408.776.

(e) 1967 PA 227, MCL 408.801 to 408.824.

(f) 1937 PA 306, MCL 388.851 to 388.855a.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1980, Act 371, Imd. Eff. Dec. 30, 1980 ;-- Am. 1996, Act 48, Imd. Eff. Feb. 26, 1996 ;-- Am. 2014, Act 9, Imd. Eff. Feb. 11, 2014
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1528a Home monitoring system; installation, maintenance, replacement, or servicing of electrical wiring, equipment, or devices; permit not required; definitions.

Sec. 28a.

(1) Notwithstanding any other provision of this act or the code, a permit is not required under this act or the code for the installation, maintenance, replacement, or servicing of any electrical wiring, equipment, or devices related to or associated with a home monitoring system if performed by a provider.

(2) As used in this section:

(a) "Home monitoring system" means a device or an assembly of equipment and devices that allows an individual to remotely monitor his or her home through audio, video, or sensor detection systems and that may allow the individual to remotely control the home's environment, including, but not limited to, temperature, humidity, lighting, doors, or locks.

(b) "Provider" means any of the following:

(i) A system provider that is registered under the security alarm systems act, 2012 PA 580, MCL 338.2181 to 338.2187.

(ii) A security alarm system contractor licensed under the private security business and security alarm act, 1968 PA 330, MCL 338.1051 to 338.1092.

History: Add. 2013, Act 70, Imd. Eff. June 25, 2013
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1529 Enforcement of code or construction regulations by governmental subdivision or enforcing agency.

Sec. 29.

Except as otherwise provided in this act, this act does not abrogate or impair the power of a governmental subdivision or enforcing agency to enforce the provisions of the code or any other applicable construction regulations, or to prevent violations or impose sanctions on violators.

History: 1972, Act 230, Eff. Jan. 1, 1973 ;-- Am. 1994, Act 22, Eff. May 1, 1994
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1530 Saving clause; pending or subsequent prosecutions.

Sec. 30.

Proceedings pending and rights and liabilities existing, acquired or incurred under existing construction regulations as long as they remain in effect are saved. The proceedings may be consummated according to the law in force when the proceedings were commenced. Neither this act nor the code shall be construed to alter, affect or abate a pending prosecution, or prevent prosecution hereafter instituted under such repealed construction regulations for offenses committed as long as the construction regulations remain in effect. Prosecutions instituted after the repeal of existing construction regulations for offenses committed before the effective date of the repeal may be continued or instituted in accordance with construction regulations in effect at the time of the commission of the offenses.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code



Section 125.1531 Effective date.

Sec. 31.

This act shall take effect January 1, 1973.

History: 1972, Act 230, Eff. Jan. 1, 1973
Popular Name: Act 230
Popular Name: Uniform Construction Code






Act 220 of 1979 INDIAN HOUSING AUTHORITY (125.1551 - 125.1555)

Section 125.1551 Definitions.

Sec. 1.

As used in this act:

(a) “Authority” means an Indian housing authority created pursuant to section 2.

(b) “Indian reservation” means an Indian community which has land held in trust for the Indian community by the federal or state government, or a local unit of government, or which owns the land in its own name.

(c) “Reservation governor” means the chairperson or president of the elected governing council of an Indian reservation.

History: 1979, Act 220, Imd. Eff. Jan. 21, 1980



Section 125.1552 Indian housing authority; creation; appointment, qualifications, and terms of members; vacancy; election of officers; commissioner as secretary and treasurer.

Sec. 2.

(1) Each Indian reservation in this state may create an Indian housing authority. Each authority shall have 5 commissioners appointed by the reservation governor, with the advice and consent of the tribal council of the reservation for which the authority is created. Not less than 4 commissioners, including the chairperson, shall be members of the tribe of the respective reservation. The holding of any tribal office shall not bar appointment of a tribal member to the authority of the member's reservation.

(2) The term of a member appointed, except to fill a vacancy occurring other than by expiration of term, shall be 4 years from the expiration of the term of the member's predecessor. However, the terms of the members first appointed shall be as follows: 1 shall be appointed for 1 year, 1 for 2 years, 1 for 3 years, and 2 for 4 years. A vacancy in the office of an appointed member occurring other than by expiration of term shall be filled in the same manner as the original appointment for the balance of the term.

(3) Each authority shall elect a chairperson, a vice-chairperson, a secretary, and a treasurer from among the commissioners. A commissioner may hold the positions of both secretary and treasurer.

History: 1979, Act 220, Imd. Eff. Jan. 21, 1980



Section 125.1553 Conducting business at public meeting; notice; availability of writings to public.

Sec. 3.

(1) The business which an authority may perform shall be conducted at a public meeting of the authority held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

(2) A writing prepared, owned, used, in the possession of, or retained by an authority in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1979, Act 220, Imd. Eff. Jan. 21, 1980



Section 125.1554 Indian housing authority; powers and duties.

Sec. 4.

An authority shall have all of the following powers and duties:

(a) To purchase, lease, sell, exchange, transfer, assign, and mortgage real or personal property or any interest in the property, or acquire real or personal property by gift or bequest. The authority also may clear and improve property, engage in or contract for the design, construction, alteration, improvement, extension, or repair of a house or housing project under the authority's jurisdiction.

(b) To lease, operate, and maintain, or provide for the leasing, operation, and maintenance of a housing project.

(c) To provide for water, sewage, drainage, recreational, community, and educational facilities which the authority considers a necessary part of a housing project.

(d) To provide for streets, sidewalks, bicycle paths, or any other type of thoroughfare which the authority considers necessary for the transportation needs of the inhabitants of a housing project.

(e) To arrange for financing of housing projects and to enter into grants or contracts for the implementation of the activities described in this section.

History: 1979, Act 220, Imd. Eff. Jan. 21, 1980



Section 125.1555 Facilities, services, and financial aid; agreement with state.

Sec. 5.

The state may provide facilities, services, and financial aid, by loan, grant, or appropriation, to an authority. In addition, the state may enter into an agreement with an authority for the purposes of implementing this act.

History: 1979, Act 220, Imd. Eff. Jan. 21, 1980






Act 524 of 1980 CONSTRUCTION CONTRACTS WITH CERTAIN PUBLIC AGENCIES (125.1561 - 125.1566)

Section 125.1561 Definitions.

Sec. 1.

As used in this act:

(a) “Agent” means the person or persons agreed to or selected by the contractor and the public agency pursuant to section 4(2).

(b) “Architect or professional engineer” means an architect or professional engineer licensed under Act No. 299 of the Public Acts of 1980, being sections 339.101 to 339.2601 of the Michigan Compiled Laws, and designated by a public agency in a construction contract to recommend progress payments.

(c) “Construction contract” or “contract” means a written agreement between a contractor and a public agency for the construction, alteration, demolition, or repair of a facility, other than a contract having a dollar value of less than $30,000.00 or a contract that provides for 3 or fewer payments.

(d) “Contract documents” means the construction contract; instructions to bidders; proposal; conditions of the contract; performance bond; labor and material bond; drawings; specifications; all addenda issued before execution of the construction contract and all modifications issued subsequently.

(e) “Contractor” means an individual, sole proprietorship, partnership, corporation, or joint venture, that is a party to a construction contract with a public agency.

(f) “Facility” means a building, utility, road, street, boulevard, parkway, bridge, ditch, drain, levee, dike, sewer, park, playground, or other structure or work that is paid for with public funds or a special assessment.

(g) “Progress payment” means a payment by a public agency to a contractor for work in place under the terms of a construction contract.

(h) “Public agency” means this state, or a county, city, township, village, assessment district, or other political subdivision, corporation, commission, agency, or authority created by law. However, public agency does not include the state transportation department, a school district, junior or community college, the Michigan state housing development authority created in Act No. 346 of the Public Acts of 1966, as amended, being sections 125.1401 to 125.1496 of the Michigan Compiled Laws, and a municipal electric utility or agency. “Assessment district” means the real property within a distinct area upon which special assessments are levied or imposed for the construction, reconstruction, betterment, replacement, or repair of a facility to be paid for by funds derived from those special assessments imposed or levied on the benefited real property.

(i) “Retainage” or “retained funds” means the amount withheld from a progress payment to a contractor pursuant to section 3.

History: 1980, Act 524, Eff. Jan. 1, 1983



Section 125.1562 Construction contract; designation of person to submit written requests for progress payments; designation of person to whom requests for progress payments to be submitted; manner and times of submissions; deferring the processing of progress payments; payment of requested progress payment; failure of public agency to make timely progress payment; interest.

Sec. 2.

(1) The construction contract shall designate a person representing the contractor who will submit written requests for progress payments, and a person representing the public agency to whom request for progress payments are to be submitted. The written requests for progress payments shall be submitted to the designated person in a manner and at such times as provided in the construction contract.

(2) The processing of progress payments by the public agency may be deferred by the public agency until work having a prior sequence, as provided in the contract documents, is in place and is approved.

(3) Each progress payment requested, including reasonable interest if requested under subsection (4), shall be paid within 1 of the following time periods, whichever is later:

(a) Thirty days after the architect or professional engineer has certified to the public agency that work is in place in the portion of the facility covered by the applicable request for payment in accordance with the contract documents.

(b) Fifteen days after the public agency has received the funds with which to make the progress payment from a department or agency of the federal or state government, if any funds are to come from either of those sources.

(4) Upon failure of a public agency to make a timely progress payment pursuant to this section, the person designated to submit requests for progress payments may include reasonable interest on amounts past due in the next request for payment.

History: 1980, Act 524, Eff. Jan. 1, 1983



Section 125.1563 Retaining portion of each progress payment to assure proper performance of construction contract; retainage; limitations; exceeding pro rata share of public agency's matching requirement; commingling and deposit of retained funds; releasing to contractor retainage and interest earned on retainage; irrevocable letter of credit.

Sec. 3.

(1) To assure proper performance of a construction contract by the contractor, a public agency may retain a portion of each progress payment otherwise due as provided in this section.

(2) The retainage shall be limited to the following:

(a) Not more than 10% of the dollar value of all work in place until work is 50% in place.

(b) After the work is 50% in place, additional retainage shall not be withheld unless the public agency determines that the contractor is not making satisfactory progress, or for other specific cause relating to the contractor's performance under the contract. If the public agency so determines, the public agency may retain not more than 10% of the dollar value of work more than 50% in place.

(3) The retained funds shall not exceed the pro rata share of the public agency's matching requirement under the construction contract and shall not be commingled with other funds of the public agency and shall be deposited in an interest bearing account in a regulated financial institution in this state wherein all such retained funds are kept by the public agency which shall account for both retainage and interest on each construction contract separately. A public agency is not required to deposit retained funds in an interest bearing account if the retained funds are to be provided under a state or federal grant and the retained funds have not been paid to the public agency.

(4) Except as provided in section 4(7) and (8), retainage and interest earned on retainage shall be released to a contractor together with the final progress payment.

(5) At any time after 94% of work under the contract is in place and at the request of the original contractor, the public agency shall release the retainage plus interest to the original contractor only if the original contractor provides to the public agency an irrevocable letter of credit in the amount of the retainage plus interest, issued by a bank authorized to do business in this state, containing terms mutually acceptable to the contractor and the public agency.

History: 1980, Act 524, Eff. Jan. 1, 1983



Section 125.1564 Construction contract; agreement to submit matters described in subsection (3) to decision of agent; designation of agent; dispute resolution process; use; agent to receive pertinent information and provide opportunity for informal meeting; decision of agent to be final and binding; vacation of decision by circuit court; dispute resolution resulting in decision; final progress payment to original contractor where public agency contracts with subsequent contractor.

Sec. 4.

(1) The construction contract shall contain an agreement to submit those matters described in subsection (3) to the decision of an agent at the option of the public agency.

(2) If a dispute regarding a matter described in subsection (3) arises, the contractor and the public agency shall designate an agent who has background, training, and experience in the construction of facilities similar to that which is the subject of the contract, as follows:

(a) In an agreement reached within 10 days after a dispute arises.

(b) If an agreement cannot be reached within 10 days after a dispute arises, the public agency shall designate an agent who has background, training, and experience in the construction of facilities similar to that which is the subject of the contract and who is not an employee of the agency.

(3) The public agency may request dispute resolution by the agent regarding the following:

(a) At any time during the term of the contract, to determine whether there has been a delay for reasons that were within the control of the contractor, and the period of time that delay has been caused, continued, or aggravated by actions of the contractor.

(b) At any time after 94% of work under the contract is in place, whether there has been an unacceptable delay by the contractor in the performance of the remaining 6% of work under the contract. The agent shall consider the terms of the contract and the procedures normally followed in the industry and shall determine whether the delay was for failure to follow reasonable and prudent practices in the industry for completion of the project.

(4) This dispute resolution process shall be used only for the purpose of determining the rights of the parties to retained funds and interest earned on retained funds and is not intended to alter, abrogate, or limit any rights with respect to remedies that are available to enforce or compel performance of the terms of the contract by either party.

(5) The agent may request and shall receive all pertinent information from the parties and shall provide an opportunity for an informal meeting to receive comments, documents, and other relevant information in order to resolve the dispute. The agent shall determine the time, place, and procedure for the informal meeting. A written decision and reasons for the decision shall be given to the parties within 14 days after the meeting.

(6) The decision of the agent shall be final and binding upon all parties. Upon application of either party, the decision of the agent may be vacated by order of the circuit court only upon a finding by the court that the decision was procured by fraud, duress, or other illegal means.

(7) If the dispute resolution results in a decision:

(a) That there has been a delay as described in subsection (3)(a), all interest earned on retained funds during the period of delay shall become the property of the public agency.

(b) That there has been unacceptable delay as described in subsection (3)(b), the public agency may contract with a subsequent contractor to complete the remaining 6% of work under the contract, and interest earned on retained funds shall become the property of the public agency. A subsequent contractor under this subdivision shall be paid by the public agency from the following sources until each source is depleted, in the order listed below:

(i) The dollar value of the original contract, less the dollar value of funds already paid to the original contractor and the dollar value of work in place for which the original contractor has not received payment.

(ii) Retainage from the original contractor, or funds made available under a letter of credit provided under section 3(5).

(iii) Interest earned on retainage from the original contractor, or funds made available under a letter of credit provided under section 3(5).

(8) If the public agency contracts with a subsequent contractor as provided in subsection (7)(b), the final progress payment shall be payable to the original contractor within the time period specified in section 2(3). The amount of the final progress payment to the original contractor shall not include interest earned on retained funds. The public agency may deduct from the final progress payment all expenses of contracting with the subsequent contractor. This act shall not impair the right of the public agency to bring an action or to otherwise enforce a performance bond to complete work under a construction contract.

History: 1980, Act 524, Eff. Jan. 1, 1983



Section 125.1565 Construction contracts to which act applicable.

Sec. 5.

(1) Except as provided in subsection (2), this act shall apply only to a construction contract entered into after the effective date of this act.

(2) For a construction contract entered into before the effective date of this act, the provisions of this act may be implemented by a public agency, through a contract amendment, upon the written request of the contractor, with such consideration as the public agency considers adequate.

History: 1980, Act 524, Eff. Jan. 1, 1983



Section 125.1566 Effective date.

Sec. 6.

This act shall take effect January 1, 1983.

History: 1980, Act 524, Eff. Jan. 1, 1983






Act 198 of 1984 MICHIGAN BUSINESS INCUBATION ACT (125.1571 - 125.1586)

Section 125.1571 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan business incubation act”.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1572 Definitions.

Sec. 2.

As used in this act:

(a) “Business incubation center” or “center” means a building described in section 3.

(b) “Community board” or “board” means a board created pursuant to section 4.

(c) “Department” means the department of commerce.

(d) “Educational institution” means a local school district, an intermediate school district, or a college, university, community college, or junior college within this state.

(e) “Local governmental unit” means a county, township, city, or village within this state.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1573 Designation of business incubation centers; purpose; title to or lease of building; priority of proposals.

Sec. 3.

(1) Upon receipt of a petition from a community board pursuant to section 5, the department shall designate, in whole or in part, not more than 10 vacant or nearly vacant buildings as business incubation centers for the purpose of encouraging and assisting, as described in this act, the establishment and expansion of small businesses within this state. A community board described in section 4, a local governmental unit, or an educational institution may hold title to the building or may lease the building from the title holder.

(2) In designating business incubation centers, priority shall be given to those proposals that the department determines conform with all of the following:

(a) Will generate a significant number of jobs.

(b) Are supported by 2 or more proximate local governmental units, or 1 local governmental unit and at least 1 educational unit, each of which agrees to contribute monetarily or in kind to the center.

(c) Are supported by local representatives of business, labor, and education.

(d) Have financial commitment of at least 50% of the projected unreimbursed costs of the establishment and maintenance of the center for a 3-year period. As used in this subdivision:

(i) “Costs of the establishment” includes the fair market rental value of the center.

(ii) “Unreimbursed costs” means total costs less rental receipts.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1574 Community board; appointment or designation; membership; chairperson; compensation prohibited; terms; conducting business at public meeting; notice; availability of writings to public; disclosing matters of proprietary nature.

Sec. 4.

(1) A local governmental unit or educational institution or other organization that desires to have a vacant or nearly vacant building designated, in whole or in part, as a business incubation center shall appoint, in conjunction with local governmental units or private organizations that agree to contribute monetarily or in kind to the center, a community board to perform the duties required of the board by this act. A local governmental unit or educational institution may designate an existing board of an economic development entity, such as an economic development corporation created pursuant to the economic development corporations act, Act No. 338 of the Public Acts of 1974, being sections 125.1601 to 125.1636 of the Michigan Compiled Laws, a downtown development authority created pursuant to Act No. 197 of the Public Acts of 1975, being sections 125.1651 to 125.1680 of the Michigan Compiled Laws, or other similar economic development entity, upon consent of that entity, as the community board.

(2) Except as provided in subsection (3), the board shall be of a size that the appointing bodies determine to be appropriate, but shall consist of not more than 15 persons. The members of the board shall consist of representatives from key segments of the community, including, but not limited to, political, financial, business, labor, and educational representatives. The board shall elect from its members a chairperson.

(3) An existing board of an economic development entity designated as a community board pursuant to subsection (1) need not meet the number requirements of subsection (2), but must meet the composition requirements of subsection (2).

(4) Board members shall serve without compensation and shall serve at the pleasure of the appointing bodies or until the board's task is completed, whichever occurs first.

(5) Except as provided in subsection (7), the business which the board may perform shall be conducted at a public meeting held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(6) Except as provided in subsection (7), a writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

(7) The board shall not disclose, either orally or in writing, matters of a proprietary nature without the consent of the applicant or lessee submitting the information.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1575 Community board; duties; petition for designation.

Sec. 5.

(1) Upon appointment, the community board shall do all of the following:

(a) Identify the building or part of the building under consideration for designation as a business incubation center.

(b) Advertise the concept of a business incubation center in the surrounding area.

(c) Solicit the views of the community concerning the designation of the building or part of the building under consideration as a business incubation center.

(d) Identify possible tenants for the center.

(e) Obtain commitments from persons, organizations, businesses, local governmental units, or other sources amounting to at least 50% of those costs not covered by rental fees that the board estimates will be needed for the establishment and operation of the business incubation center for 3 years.

(2) If, after performing the duties required by subsection (1), the board determines that a designation of the building under consideration as a business incubation center is desirable and possible, the board shall petition the department for the designation.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1576 Feasibility study; factors; notice of decision; reapplication or designation.

Sec. 6.

(1) After filing a petition pursuant to section 5, the community board, in cooperation with the department, shall conduct and complete within 180 calendar days an in-depth center feasibility study. The study shall include, but not be limited to, all of the following factors:

(a) Necessary lease, purchase, renovation, or construction costs.

(b) Estimated rental costs for lessees of the center.

(c) Estimated utility costs.

(d) Estimated wage or salary rates of future employees of the center, including a building manager, receptionist, typist, and security guard.

(e) Estimated income for the center, including the estimated annual local subsidies and state appropriation, and, if necessary, the cost of financing.

(f) Prospects of attracting suitable businesses to the center.

(g) The ability of the community to provide necessary support for the center, including but not limited to, technical assistance and training, assistance in attracting employees, assistance in relocating a business, assistance in business start-up, and library facilities.

(2) Within 30 calendar days after completion of the feasibility study, the department, based upon the study and the criteria set forth in section 3, shall notify the board of its decision. If the department does not designate the building as a business incubation center, the department shall set forth the reasons for its decision in its notification letter to the board. A board receiving a negative response may reapply for designation of the building when circumstances which led to its initial rejection have been remedied.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1577 Period of designation; return of building to previous state; notification; publicizing closing date.

Sec. 7.

(1) Except as provided in subsection (2), a designation of a building as a business incubation center shall remain in effect for 15 years unless otherwise agreed to at any time during the period of designation by the department and a community board.

(2) A local governmental unit or educational institution that has a building designated as a business incubation center and that desires to have the building returned to its previous state before the expiration of 15 years shall notify the board 5 years before the time the building will be needed. Upon receipt of notification, the board shall forward a copy of the notification to the department and shall publicize the closing date of the center to the lessees of the center and to the community.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1578 Application to start or expand small business in business incubation center; contents; waiver for existing business.

Sec. 8.

(1) When a building is designated as a business incubation center by the department, its community board shall accept applications from persons desiring to start or expand a small business and to locate that business within a business incubation center. The application, developed by the department, shall elicit, at a minimum, all of the following information:

(a) The type of business that the applicant wishes to start or expand.

(b) An estimate of the number of employees the applicant will need in order to start or expand the business and a 2-year projection of future employment.

(c) The skill and educational level of the employees that the applicant plans to hire.

(d) The ability of the applicant to start or operate a successful business.

(e) A general statement as to why the applicant wishes to be accepted into the business incubation center.

(f) A signed statement by the applicant that he or she understands and accepts the obligations placed upon him or her under section 11 if accepted into the business incubation center.

(g) Information that the applicant considers to be of a proprietary nature and that he or she does not want to be made public.

(2) An existing business located within this state is not eligible to participate in the business incubation program unless a waiver is granted for that business by the department.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1579 Evaluation of applicants; factors; notice of rejection; notice of favorable evaluation.

Sec. 9.

(1) A community board shall evaluate applicants who want to start or expand a small business and to locate within the business incubation center based upon, but not limited to, all of the following factors:

(a) The likelihood that the business will be profitable.

(b) Whether the product that would be manufactured, or the service that would be rendered, would be new or improved to the state or the area.

(c) The potential marketability of the product or service.

(d) The likelihood that the business will generate a significant number of new jobs and not eliminate existing jobs.

(e) The likelihood that new jobs generated will be filled by persons who presently are unemployed or whose skills are not in great demand.

(f) The likelihood that the business will not be started if the applicant is not accepted into the business incubation center.

(2) A board shall forward to each applicant whose application it rejects notice of its rejection, together with the reasons for the rejection.

(3) A board shall forward to each local governmental unit that has agreed to contribute monetarily or in kind to the center and to each applicant it favorably evaluates notification of its decision and of whether or not space exists to accept the applicant.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1580 Report; hiring management consultants or contracting with management consulting firm.

Sec. 10.

(1) A community board shall report in writing at least annually to the department on the activities of the board and the center. The report shall include, at minimum, the name of each applicant whose application it rejects, together with the reasons for the rejection, and the name of each applicant whose application it favorably evaluates.

(2) A community board may hire 1 or more management consultants or contract with a management consulting firm that shall recommend possible tenants for the building and that shall provide the services described in section 12.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1581 Lessee of business incubation center; duties.

Sec. 11.

A lessee of a business incubation center shall do all of the following:

(a) Pay rent, which amount shall be determined by the board. The board may agree to have the rent for a predetermined number of months payable at a later date by which time the business is expected to have received committed starting capital.

(b) Pay utilities as determined by the board.

(c) Make every effort to relocate to a permanent location not later than 18 months after entering a business incubation center. A business may request extensions of this requirement for periods of not more than 12 months. The board may grant extensions of up to 12 months at a time upon a determination that a business still requires the services of the center. This subdivision does not apply to support services. As used in this subdivision, “support services” means those services provided to all lessees of the center to assist them in the operation of their business. Support services includes, but is not limited to, bookkeeping, secretarial services, duplicating, and delivery.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1582 Lessee benefits.

Sec. 12.

(1) In return for his or her monthly rent, a lessee of a business incubation center shall receive the following benefits:

(a) Physical space within the center.

(b) The services of a building management consultant or management consulting firm.

(c) Services or facilities available within the center that are agreed upon by the board and the lessees of the center. These services and facilities may include, but are not limited to, cleaning, building security, typing, and reception services; conference, laboratory, and library facilities; duplicating machines; and computers.

(2) In addition to the benefits described in subsection (1), the center shall make available certain professional services on a fee for use basis. These services, which the building management consultant of the management consulting firm shall arrange, may include, but are not limited to, information on government regulations, basic management skills, advertising and promotion, marketing, sales, control of inventory levels, recruitment of employees, labor relations, and financial counseling in areas such as venture capital, risk management, taxes, insurance, and qualifying for government small business loans.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1583 Powers and duties of department generally.

Sec. 13.

(1) The department shall work closely with business incubation centers, offering advice and assistance when possible, and shall promote, through advertising and other appropriate means, the concept and benefits of business incubation centers and their availability.

(2) The department shall cooperate with community boards, local governmental units, and educational institutions to effectuate the purposes of this act.

(3) The department, if it finds that a community board or center is not operating in compliance with the requirements of the act, may withdraw state funding from the center.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1584 Administration of state funding.

Sec. 14.

(1) The department shall administer state funding for the centers it designates.

(2) During the first 3 years of operation, the department shall provide funding for any designated center up to 50% of the costs of establishment and maintenance that are not covered by rental fees. The department shall not provide any state funding to a center after the center's first 3 years of operation. As used in this subsection, “costs of establishment” means the actual cost of leasing the center or the actual cost of acquisition of the center prorated over a period of not less than 15 years.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1585 Annual appropriation.

Sec. 15.

The legislature annually shall appropriate a sum sufficient to implement this act.

History: 1984, Act 198, Imd. Eff. July 3, 1984



Section 125.1586 Reports.

Sec. 16.

The department shall submit to the senate and house committees that have the responsibility for economic development matters 2 reports covering the effectiveness of this act, the number of applicants who were accepted into business incubation centers, and the number of such businesses in operation at the time of the writing of each report. The first report shall be submitted before January 31, 1985, and the second report before January 31, 1990.

History: 1984, Act 198, Imd. Eff. July 3, 1984






Act 57 of 1998 CONTRACTS FOR IMPROVEMENT TO REAL PROPERTY (125.1591 - 125.1596)

Section 125.1591 Definitions.

Sec. 1.

As used in this act:

(a) “Contractor” means a person who contracts with a governmental entity to improve real property or perform or manage construction services. Contractor does not include a person licensed under article 20 of the occupational code, 1980 PA 299, MCL 339.2001 to 339.2014.

(b) “Governmental entity” means the state, a county, city, township, village, public educational institution, or any political subdivision thereof.

(c) “Improve” means to build, alter, repair, or demolish an improvement upon, connected with, or beneath the surface of any real property, to excavate, clear, grade, fill, or landscape any real property, to construct driveways and roadways, or to perform labor upon improvements.

(d) “Improvement” includes, but is not limited to, all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, landscaping, trees, shrubbery, driveways, and roadways on real property.

(e) “Person” means an individual, corporation, partnership, association, governmental entity, or any other legal entity.

(f) “Real property” means the real estate that is improved, including, but not limited to, lands, leaseholds, tenements, hereditaments, and improvements placed on the real property.

History: 1998, Act 57, Eff. Oct. 6, 1998



Section 125.1592 Improvement contract exceeding $75,000; provisions.

Sec. 2.

A contract between a contractor and a governmental entity for an improvement that exceeds $75,000.00 shall contain all of the following provisions:

(a) That if a contractor discovers 1 or both of the following physical conditions of the surface or subsurface at the improvement site, before disturbing the physical condition, the contractor shall promptly notify the governmental entity of the physical condition in writing:

(i) A subsurface or a latent physical condition at the site is differing materially from those indicated in the improvement contract.

(ii) An unknown physical condition at the site is of an unusual nature differing materially from those ordinarily encountered and generally recognized as inhering in work of the character provided for in the improvement contract.

(b) That if the governmental entity receives a notice under subdivision (a), the governmental entity shall promptly investigate the physical condition.

(c) That if the governmental entity determines that the physical conditions do materially differ and will cause an increase or decrease in costs or additional time needed to perform the contract, the governmental entity's determination shall be made in writing and an equitable adjustment shall be made and the contract modified in writing accordingly.

(d) That the contractor cannot make a claim for additional costs or time because of a physical condition unless the contractor has complied with the notice requirements of subdivision (a). The governmental entity may extend the time required for notice under subdivision (a).

(e) That the contractor cannot make a claim for an adjustment under the contract after the contractor has received the final payment under the contract.

History: 1998, Act 57, Eff. Oct. 6, 1998



Section 125.1593 Contract completion; performance; consent of governmental entity; arbitration; judgment rendered.

Sec. 3.

(1) If the contractor does not agree with the governmental entity's determination, with the governmental entity's consent the contractor may complete performance on the contract.

(2) At the option of the governmental entity, the contractor and the governmental entity shall arbitrate the contractor's entitlement to recover the actual increase in contract time and costs incurred because of the physical condition of the improvement site. The arbitration shall be conducted in accordance with the rules of the American arbitration association and judgment rendered may be entered in any court having jurisdiction.

History: 1998, Act 57, Eff. Oct. 6, 1998



Section 125.1594 Incorporation of additional provisions.

Sec. 4.

If an improvement contract does not contain the provisions required under section 2, the provisions shall be incorporated into and considered part of the improvement contract.

History: 1998, Act 57, Eff. Oct. 6, 1998



Section 125.1595 Rights or remedies.

Sec. 5.

This act does not limit the rights or remedies otherwise available to a contractor or the governmental entity under any other law or statute.

History: 1998, Act 57, Eff. Oct. 6, 1998



Section 125.1596 Repealed. 2001, Act 28, Imd. Eff. June 22, 2001.






Act 338 of 1974 ECONOMIC DEVELOPMENT CORPORATIONS ACT (125.1601 - 125.1636)

Section 125.1601 Short title.

Sec. 1.

This act shall be known and may be cited as the “economic development corporations act”.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1602 Legislative finding.

Sec. 2.

There exists in this state the continuing need for programs to alleviate and prevent conditions of unemployment, and the legislature finds that it is accordingly necessary to assist and retain local industrial and commercial enterprises, including employee-owned corporations, to strengthen and revitalize the economy of this state and its municipalities; that accordingly it is necessary to provide means and methods for the encouragement and assistance of industrial and commercial enterprises, including employee-owned corporations, in locating, purchasing, constructing, reconstructing, modernizing, improving, maintaining, repairing, furnishing, equipping, and expanding in this state and in its municipalities; and that it is also necessary to encourage the location and expansion of industrial and commercial enterprises, including employee-owned corporations, to more conveniently provide needed services and facilities of the industrial and commercial enterprises to municipalities and the residents of the municipalities. It is also necessary to promote economic activity in the forestry and agricultural sectors by providing incentives to combat inflation, to reduce energy consumption, to retain the family farm unit, to reduce the rate at which urban sprawl has been devouring our productive farm lands, and to provide our farmers and foresters with a more favorable export market; all this to be accomplished by reducing costs of production. It is also necessary to encourage the development of facilities designed to produce energy from renewable resources. Therefore, the powers granted in this act constitute the performance of essential public purposes and functions for this state and its municipalities.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 1985, Act 154, Imd. Eff. Nov. 12, 1985



Section 125.1603 Definitions.

Sec. 3.

As used in this act:

(a) "Corporation" means a corporation organized pursuant to this act.

(b) "Employee-owned corporation" means an employee-owned corporation as defined by the employee-owned corporation act.

(c) "Governing body" means the body in which the legislative powers of a municipality are vested.

(d) "Municipality" means a county, city, village, or township.

(e) "Local public agency" means the official body of a municipality authorized to plan and implement the development and redevelopment of the municipality.

(f) "Project" means land or an interest in land, existing or planned improvements, machinery, furnishings, or equipment suitable for use by any of the following:

(i) An industrial or commercial enterprise, including agricultural and forestry enterprises and enterprises designed to produce energy from renewable resources. Projects of an enterprise may include any of the following:

(A) Necessary buildings, improvements, or structures suitable for and intended for or incidental to use as an industrial or commercial enterprise.

(B) Industrial park or industrial site improvements or port improvements.

(C) A replacement housing project incidental to an industrial or commercial enterprise.

(D) The machinery, furnishings, leasehold improvements, or equipment necessary, suitable, intended for or incidental to a commercial, industrial, or residential use in connection with the buildings, improvements, or structures.

(E) Machinery, furnishings, leasehold improvements, or equipment, including pollution control facilities, to be installed or used primarily within a project area.

(ii) An enterprise in relation to a housing and neighborhood improvement program, which program involves either the clearing of land or the rehabilitation or construction of housing for the immediate sale of single-family or multifamily units at fair market value, or both. Housing and neighborhood improvement programs identified by this subparagraph shall constitute a project for purposes of this subparagraph if the area in which these improvement programs are to be undertaken are located in, or are eligible to be included in, blighted or redevelopment areas identified pursuant to 1945 PA 344, MCL 125.71 to 125.84; the urban redevelopment corporations law, 1941 PA 250, MCL 125.901 to 125.922; 1975 PA 197, MCL 125.1651 to 125.1681, or the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830.

(iii) A transit-oriented development.

(iv) A transit-oriented facility.

(g) "Project area" means that land area or an interest in a land area within the municipality which will be acquired in the implementation of a project or which will be the permanent site of machinery, furnishings, or equipment constituting all or part of a project.

(h) "Project citizens district council" means a project citizens district council established pursuant to this act.

(i) "Project cost" or "costs" means the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing a project. Project cost or costs includes any engineering, architectural, legal, accounting, financial, and other expenses incidental to the purchasing, acquiring, constructing, improving, enlarging, extending, or repairing of a project. Project cost or costs also includes the interest on the bonds and other obligations issued to pay project costs during the period of construction and after the period of construction until sufficient revenues have developed. Project cost or costs also includes a reserve or addition to a reserve for payment of principal and interest on the bonds and the amount required for operation and maintenance until sufficient revenues have developed.

(j) "Project district area" means that portion of a municipality and any area adjacent to a municipality, as determined by its governing body, which contains a project area and the surrounding territory that will be significantly affected by a project.

(k) "Project plan" means that information and those requirements for a project set forth in section 8.

(l) "Pollution control facilities" means water or air pollution control equipment or solid waste disposal facilities located within or without the limits of the municipality.

(m) "Solid waste disposal facilities" means buildings, plants, structures, equipment, or facilities and their appurtenances, together with land or an interest in land or a portion of land, for the purpose of treating, shredding, compression, high temperature incineration, pyrolization, separation, or any other technology for recovery, transporting, storing, or the final placement and disposal of solid wastes resulting from any process of industry, manufacture, trade, or business, from the development, processing, or recovery of any natural resources, or from the operation of any public utility. Solid waste disposal facilities includes buildings, plants, structures, equipment, or facilities and their appurtenances, together with land or an interest in land or a portion of land, which qualify as solid waste disposal facilities under section 103(b)(4) of the internal revenue code.

(n) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use.

(o) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

(p) "Water and air pollution control equipment" means buildings, plants, structures, equipment, or facilities and their appurtenances, together with land or an interest in land or a portion of land, for the purpose of controlling, eliminating, recovering, removing, reducing, dispersing, treating, or neutralizing atmospheric or water pollutants, including liquid, gaseous, or solid substances or discharges or radiation, or cooling the temperature of atmospheric or water pollutants, or any liquid, gas, or solid, resulting from any process of industry, manufacture, trade, or business; the development, processing, or recovery of any natural resources; or the operation of any public utility, any of which may pollute or may tend to pollute or affect the water or air of this state or adjacent to this state. Water and air pollution control equipment includes buildings, plants, structures, facilities, and equipment and their appurtenances, together with land or an interest in land or a portion of land, used or to be used as a change in a manufacturing, production, generation, transmission, or distribution process to prevent, reduce, recover, remove, disperse, neutralize, control, or eliminate air or water pollution. Water and air pollution control equipment includes buildings, plants, structures, equipment, or facilities and their appurtenances, together with land or an interest in land or a portion of land, which qualify as air or water pollution control facilities under section 103(b)(4) of the internal revenue code.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 1985, Act 154, Imd. Eff. Nov. 12, 1985 ;-- Am. 2010, Act 240, Imd. Eff. Dec. 14, 2010



Section 125.1604 Economic development corporation; incorporation; application; notice; hearing; approval; board of directors; appointment, qualifications, terms, and compensation of directors; public meetings; directors as public officers; expiration; vacancy; removal; disclosure of interest; planning commission of certain municipalities serving as board of directors.

Sec. 4.

(1) Application, in writing, may be made by a group of 3 or more persons to the governing body for permission to incorporate the economic development corporation for the municipality. Application shall include proposed articles of incorporation. The governing body shall give public notice of the application, and after public hearing, with notice of the hearing given in accordance with section 17(1), may approve the application. As a part of the approval, the governing body may make any amendments to the proposed articles of incorporation as it considers appropriate.

(2) The board of directors of the corporation shall consist of not less than 9 persons, not more than 3 of whom shall be an officer or employee of the municipality. The chief executive officer and any member of the governing body of the municipality may serve on the board of directors. These directors shall be appointed for terms of 6 years, except of the directors first appointed, 4 shall be appointed for 6 years, 1 for 5 years, 1 for 4 years, 1 for 3 years, 1 for 2 years, and 1 for 1 year. The corporation shall notify the chief executive officer of the municipality in writing upon the corporation's designation of the project area as provided in section 8(1), and there shall be appointed promptly after that notice 2 additional directors of the corporation who shall serve only in respect to that project and shall be representative of neighborhood residents and business interests likely to be affected by the project proposed by the corporation and who shall cease to serve when the project for which they are appointed is either abandoned or, if undertaken, is completed in accordance with the project plan. Directors shall serve without salary, but may be reimbursed their actual expenses incurred in the performance of their official duties, and may receive a per diem of not more than $50.00. The meetings of the board of directors shall be public. Directors shall be public officers. The rules of procedure or the by-laws of the corporation may permit a person to be appointed to the board in his or her capacity as a public official, whether appointed or elected. The rules of procedure or the by-laws of the corporation may also provide that a member's term on the board shall expire upon expiration of the member's service as a public official. The expiration of service as a public official shall be defined to also include the public official's resignation or removal from the position as a public official.

(3) The chief executive officer of a municipality, with the advice and consent of the governing body, or in the case of a county where there is not an elected chief executive officer, the chairperson of the county board of commissioners, with the advice and consent of the county board of commissioners, shall appoint the members of the board of directors.

(4) Subsequent directors shall be appointed in the same manner as original appointments at the expiration of each director's term of office.

(5) A director whose term of office has expired shall continue to hold office until the director's successor has been appointed with the advice and consent of the governing body. A director may be reappointed with the advice and consent of the governing body to serve additional terms. If a vacancy is created by death or resignation or removal by operation of law, a successor shall be appointed with the advice and consent of the governing body within 30 days to hold office for the remainder of the term of the vacated office.

(6) A director may be removed from office for cause by a majority vote of the governing body.

(7) A director who has a direct interest in any matter before the corporation shall disclose the director's interest before the corporation takes any action with respect to the matter, which disclosure shall become a part of the record of the corporation's official proceedings and the interested director shall further refrain from participation in the corporation's proceedings relating to the matter.

(8) By ordinance, the governing body of a municipality that has a population of less than 5,000 may have the municipality's planning commission created pursuant to the Michigan planning enabling act, 2008 PA 33, MCL 125.3801 to 125.3885, serve as the board of directors provided for in this section.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 1987, Act 67, Imd. Eff. June 25, 1987 ;-- Am. 2014, Act 245, Imd. Eff. June 27, 2014



Section 125.1605 Approval of application to incorporate and articles of incorporation by resolution; incorporation pursuant to MCL 125.1628 to 125.1636.

Sec. 5.

After the governing body approves the application to incorporate the economic development corporation and the articles of incorporation by resolution, and the resolution is in effect and is filed with the secretary of state, the clerk of the municipality shall incorporate the economic development corporation pursuant to sections 28 to 36.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1606 Organization of corporation at municipal and county levels; limitation.

Sec. 6.

Not more than 1 corporation shall be organized under this act for a municipality, except for subsidiaries established pursuant to section 6a. If a corporation is organized at the county level, thereafter, a corporation may be organized for a municipality within that county, the effect of which shall be to exclude that municipality from subsequent project jurisdiction of the county corporation, except on specific subsequent consent by the governing body of the municipality. The organization of a corporation at less than the county level does not preclude the organization of a corporation at the county level for the remainder of the county. More than 1 corporation may join or cooperate in a project or act together in coordinating more than 1 project.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1606a Subsidiary neighborhood development corporation; creation; powers; exemption from prevailing wage and fringe benefit rate requirements; disposition of surplus from sale of property; repayment of bonds or notes.

Sec. 6a.

(1) In order to implement section 3(f)(ii), a corporation incorporated by a city with a population of greater than 750,000 persons may create subsidiary neighborhood development corporations within the city in which the parent corporation may operate. A subsidiary neighborhood development corporation created pursuant to this subsection shall have power to conduct business solely for the purpose of a project under section 3(f)(ii), but in respect to those projects the subsidiary shall have the same powers of a corporation formed under this act, except as may be limited by the parent corporation in the articles of incorporation or bylaws of the subsidiary.

(2) To the extent the project involves training for disadvantaged youths, a subsidiary created pursuant to this section shall be exempt from the requirement of the payment of prevailing wage and fringe benefit rates described in section 8(4)(h).

(3) Any surplus from the sale of property in the involved project area under section 3(f)(ii), after payment of principal and interest or other evidences of indebtedness, shall be deposited in a revolving fund of the corporation creating the subsidiary corporation, which fund shall be restricted to provide revenue for other projects authorized by section 3(f)(ii), within the city.

(4) When bonds or notes are sold to implement projects under section 3(f)(ii), provision shall be made for the immediate repayment of the bonds or notes at the time all property in the involved project area is sold.

History: Add. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 2002, Act 357, Imd. Eff. May 23, 2002



Section 125.1607 Powers of corporation generally.

Sec. 7.

(1) In order to accomplish the public purposes set forth in section 2 the corporation may:

(a) Construct, acquire by gift or purchase, reconstruct, improve, maintain, or repair projects and acquire the necessary land, or an interest in land or portions of the land, for the site of a project.

(b) Acquire by gift or purchase the necessary machinery, furnishings, and equipment for a project.

(c) Make secured or unsecured loans, participate in the making of secured or unsecured loans, undertake commitments to make secured or unsecured loans and mortgages, sell loans and mortgages at public or private sale, rewrite loans and mortgages, discharge loans and mortgages, foreclose on a mortgage, or commence an action to protect or enforce a right conferred upon it by a law, mortgage, loan, contract, or other agreement.

(d) Borrow money and issue its revenue bonds or revenue notes to finance or refinance part or all of the project costs and the costs necessary or incidental to the borrowing of money and issuing of bonds or notes for that purpose, and may secure those bonds and notes by mortgage, assignment, or pledge of any of its money, revenues, income, and properties. Bonds and notes may be issued under this act to acquire and install projects, necessary lands, or an interest in the land or a portion of the land, for the site of the project, and the necessary machinery, furnishings, and equipment for a project notwithstanding that the corporation does not own or propose to own the projects, lands, or machinery, furnishings, and equipment. The corporation for a municipality that has a population of more than 1,000,000 persons may combine part or all of the project costs of more than 1 project for pollution control facilities in a single financing arrangement. However, the bonds and notes for each project for pollution control facilities shall be secured by a separate agreement and collateral for each project.

(e) Enter into leases, lease purchase agreements, installment sales contracts or loan agreements with any person, firm, or corporation for the use or sale of the project.

(f) Mortgage or create security interests in the project, a part of the project, a lease or loan, or the rents, revenues, or sums to be paid during the term of a lease or loan, in favor of holders of bonds or notes issued by the corporation.

(g) Sell and convey the project or any part of the project for a price and at a time as the corporation determines.

(h) Lend, grant, transfer, or convey funds, described in section 27, as permitted by law, but subject to applicable restrictions affecting the use of those funds.

(2) Bonds and notes issued under this act are not subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(3) Bonds and notes issued under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 2002, Act 357, Imd. Eff. May 23, 2002



Section 125.1607a Pledge by corporation; validity; lien; filing or recording instruments not required.

Sec. 7a.

A pledge made by the corporation shall be valid and binding from the time the pledge is made. The money or property pledged and thereafter received by the corporation immediately shall be subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of such a pledge shall be valid and binding as against parties having claims of any kind in tort, contract, or otherwise, against the corporation, irrespective of whether the parties have notice. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created need be filed or recorded.

History: Add. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1607b Board of directors serving as planning commission; agenda.

Sec. 7b.

If the board of directors of a corporation created under this act serves as the planning commission under section 2 of Act No. 285 of the Public Acts of 1931, being section 125.32 of the Michigan Compiled Laws, the board of directors shall include planning commission business in its agenda.

History: Add. 1987, Act 67, Imd. Eff. June 25, 1987



Section 125.1608 Designation of project area; certification of approval; preparation and approval of project plan; transfer of employment; contents of project plan; corporation as instrumentality of political subdivision; notice to vacate; corporation to operate project as lessor; issuance of obligations; project plans for agricultural and forestry enterprises.

Sec. 8.

(1) The corporation shall designate the project area to the governing body of the municipality for which the corporation is incorporated. The governing body of the municipality for which the corporation is incorporated shall certify its approval of the designation of a project area by resolution.

(2) Before acquiring property, or an interest in land, or incurring obligations for a specific project, other than the acquisition of an option, the corporation shall prepare a project plan and secure the recommendation of the local public agency of the municipality for which the corporation is incorporated, except as provided in section 9(3), the approval of the governing body of each city, village, or township in which all or a part of the project is located, and the approval of the county, if the corporation is an economic development corporation for the county.

(3) The corporation shall certify to the governing body of the municipality for which the corporation is incorporated that at the time the project plan is approved by the corporation, the project shall not have the effect of transferring employment of more than 20 full-time persons from a municipality of this state to the municipality in which the project is to be located. This restriction shall not prevent the approval of a project if the governing body of each municipality from which employment is to be transferred consents by resolution to the transfer.

(4) The project plan shall contain the following, except that agricultural and forestry enterprise projects need only comply with subsection (9) with respect to project plans:

(a) The location and extent of existing streets and other public facilities within the project district area, and shall designate the location, character, and extent of the categories of public and private land uses then existing and proposed for the project area, including residential, recreational, commercial, industrial, educational, and other uses and shall include a legal description of the project area.

(b) A description of existing improvements in the project area to be demolished, repaired, or altered, a description of repairs and alterations, and an estimate of the time required for completion.

(c) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the project area and an estimate of the time required for completion.

(d) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(e) A description of the parts of the project area to be left as open space and the use contemplated for the space.

(f) A description of portions of the project area that the corporation desires to sell, donate, exchange, or lease to or from the municipality, and the proposed terms.

(g) A description of desired zoning changes and changes in streets, street levels, intersections, and utilities.

(h) A statement of the proposed method of financing the project, including, except as provided in section 6a, a statement by a person described in subparagraph (j) indicating the payment to all persons performing work on the construction project of the prevailing wage and fringe benefit rates for the same or similar work in the locality in which the work is to be performed, and a statement of the ability of the corporation to arrange the financing. The prevailing wage and fringe benefit rates shall be determined under 1965 PA 166, MCL 408.551 to 408.558. A corporation may conclusively rely upon the statement required under this subsection as to compliance with the payment of prevailing wage and fringe benefit rates and any contracts, bonds or notes of any corporation entered into or issued upon reliance on any statement shall not be subsequently voided by reason of the failure to comply with the requirements of this subsection.

(i) A list of persons who will manage or be associated with the management of the project for a period of not less than 1 year from the date of approval of the project plan.

(j) Designation of the person or persons, natural or corporate, to whom the project is to be leased, sold, or conveyed and for whose benefit the project is being undertaken if that information is available to the corporation.

(k) If there is not an express or implied agreement between the corporation and persons, natural or corporate, that the project will be leased, sold, or conveyed to those persons, the procedures for bidding for the leasing, purchasing, or conveying of the project upon its completion.

(l) Estimates of the number of persons residing in the project area, and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the corporation, a project plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(m) A plan for establishing priority for the relocation of persons displaced by the project in new housing in the project area.

(n) Provision for the costs of relocating persons displaced by the project and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646, 84 Stat. 1894.

(o) A plan for compliance with 1972 PA 227, MCL 213.321 to 213.332.

(p) Other material as the corporation, local public agency, or governing body considers pertinent.

(5) The corporation shall be considered an instrumentality of a political subdivision for purposes of 1972 PA 227, MCL 213.321 to 213.332.

(6) A person shall be given not less than 90 days' written notice to vacate unless modified by court order for good cause.

(7) The corporation shall not operate a project or an enterprise in a project, other than as lessor.

(8) The governing body may utilize the corporation to issue obligations pursuant to section 7 to accomplish the public purposes of the municipality set forth in section 2, and for that purpose may by resolution direct the corporation to take appropriate action as set forth in subsections (1) and (2) with respect to a proposed project.

(9) In the case of project plans for agricultural and forestry enterprises, the following information shall be provided in lieu of the requirements of subsections (2) and (4):

(a) A statement of intention regarding the objectives of the project.

(b) A general description of the kinds of buildings, improvements, storage facilities, restorations, acquisition of machinery, equipment furnishings, leasehold improvements and incidental related costs to be financed.

(c) A statement regarding the length of the project and the maximum amount to be financed over the life of the project.

(d) A statement by the corporation that no zoning change or eminent domain proceedings will be necessary to implement the project.

(e) A description of the process to be followed in implementing the individual transactions that may comprise the project.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 2002, Act 357, Imd. Eff. May 23, 2002



Section 125.1609 Project plan; findings and recommendations of local public agency; determinations; publication of general standards for project plans; local public agency recommendations concerning project plan not required.

Sec. 9.

(1) A local public agency shall submit its findings and recommendations concerning a project plan after the project citizens district council is consulted and advised as provided in section 14, if it determines the following from the application:

(a) The project plan has been submitted to the project citizens district council for its findings and recommendations, if a project citizens district council is required.

(b) The project plan meets all the requirements set forth in section 8.

(c) The land included within the project area to be acquired is reasonably necessary to carry out the purpose of the plan and of this act in an efficient and economically satisfactory manner.

(d) The project plan is in reasonable accord with the master plan of the municipality, if a master plan has been adopted.

(e) The project plan and size is practicable and in the public interest.

(f) Public services, such as fire and police protection and utilities, are or shall be adequate to service the project area.

(g) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

(2) A local public agency may publish general standards for project plans within the provisions of this section.

(3) If the implementation of the project plan does not require a zoning change or the taking of private property pursuant to section 22, the recommendations of the local public agency concerning the project plan shall not be required.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1610 Project plan; submission of findings and recommendations; determination of public purpose; considerations.

Sec. 10.

(1) The local public agency, if required, shall submit its findings and recommendations for approval or rejection of the project plan, with any recommendations for modification, to the governing body of the municipality for which the corporation is incorporated.

(2) The governing body of the municipality for which the corporation is incorporated, after a public hearing on the project plan with notice of the hearing given in accordance with section 17 shall determine whether the project plan constitutes a public purpose. If it determines that the project plan constitutes a public purpose, it shall then approve or reject the plan, or approve it with modification, based on the following considerations:

(a) The findings and recommendations of the local public agency, if required.

(b) The findings and recommendations of the project citizens district council, if established.

(c) That the plan meets the requirements set forth in section 8.

(d) The persons who will be active in the management of the project for not less than 1 year after the approval of the project plan have sufficient ability and experience to manage the plan properly.

(e) The proposed method of financing the project is feasible and the corporation has the ability to arrange the financing.

(f) The project is reasonable and necessary to carry out the purposes of this act.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1611 Amendments to project plan; compliance with local ordinances and resolutions.

Sec. 11.

The governing body of the municipality for which the corporation is incorporated after a public hearing with notice of the public hearing given in accordance with section 17 may consider and approve amendments, by resolution, to the project plan. The corporation shall comply with local ordinances and resolutions.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978



Section 125.1612 Establishment of project district area boundaries; project citizens district council; establishment; appointment and qualifications of members; council as representative of project area.

Sec. 12.

(1) The governing body of the municipality for which the corporation is incorporated shall, by resolution, do the following:

(a) Establish the project district area boundaries.

(b) Determine the necessity of establishing a project citizens district council.

(2) A project citizens district council may be established for a project district area promptly after the designation of the project area is approved by the governing body as provided in section 8(1). The project citizens district council shall be established by the governing body and shall consist of not less than 9 members. The members of the project citizens district council shall be appointed by the governing body. A member of a project citizens district council shall be at least 18 years of age.

(3) A project citizens district council shall be representative of the project area giving particular attention to those persons who reside, own real property, or maintain an establishment located in the project area.

(4) A majority of the members of a project citizens district council shall be persons residing in the project area, except if the persons of the age of majority in the project area number less than 20, or if, at the time a project citizens district council is established, the number of establishments located in the project area exceeds the number of occupied dwelling units in the project area.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978



Section 125.1613 Project citizens district council as advisory body.

Sec. 13.

A project citizens district council established pursuant to this act shall act as an advisory body to the corporation, the local public agency, and the governing body.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1614 Consultation between representative of corporation and project citizens district council.

Sec. 14.

Periodically the representative of the corporation responsible for preparation of the project plan within the district area shall consult with and advise the project citizens district council regarding all aspects of the project plan, including the development of new housing for relocation purposes located either inside or outside of the development area. The consultation shall begin before any final decisions by the corporation, the local public agency, and the governing body regarding the project plan other than the designation of the project area and the project district area. The consultation shall continue throughout the preparation and implementation of the project plan.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1615 Project citizens district council; meetings; notice; right of person to be heard; record of meeting; information and technical assistance; conditions to adoption of project plan.

Sec. 15.

(1) Meetings of the project citizens district council shall be open to the public. Notice of the time and place of the meetings shall be given by publication in a newspaper of general circulation not less than 3 days before the dates set for meetings of the project citizens district council. A person present at those meetings shall have reasonable opportunity to be heard.

(2) A record of the meetings of a project citizens district council, including information and data presented, shall be maintained by the council.

(3) A project citizens district council may request of and receive from the corporation and the local public agency information and technical assistance relevant to the preparation of a project plan for its district area.

(4) Failure of a project citizens district council to organize or to consult with and be advised by a corporation and the local public agency, or failure to advise the local public agency or the governing body, as provided herein, shall not preclude the adoption of a project plan by a municipality if the municipality complies with the other provisions of this act.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1616 Existing citizens district council as authorized projects citizens district council.

Sec. 16.

In a project district area where there already exists a citizens district council established according to Act No. 344 of the Public Acts of 1945, as amended, being sections 125.71 to 125.84 of the Michigan Compiled Laws, the governing body may designate it as the project citizens district council authorized by this act.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1617 Public hearing before adoption of resolution approving project plan; notice; record of public hearing; availability of record to public.

Sec. 17.

(1) The governing body of the municipality for which the corporation is incorporated, before adoption of a resolution approving a project plan authorized by this act, shall hold a public hearing. This act shall not be construed to require any other municipality, other than the municipality for which the corporation is incorporated, to hold a public hearing. Notice of the time and place of the hearing shall be given by publication once in a newspaper of general circulation designated by the municipality, not less than 10 days before the date set for the hearing. In the case of an agricultural and forestry enterprise project undertaken by a county corporation, each unit of government within the county shall be notified by mail.

(2) Notice of the hearing shall be posted in at least 10 conspicuous and public places in the proposed project district area not less than 10 days before the hearing and shall be mailed not less than 10 days before the hearing to the last known owner of each parcel of real property in the proposed project district area at the last known address of the owner as shown by the tax assessment records of the municipality in which the project area is located. Agricultural and forestry enterprise projects shall not be required to comply with this subsection.

(3) Notice of the time, date, and place of hearing on a proposed project plan shall contain a description of the location of the project area in relation to highways, streets, streams, or otherwise. The notice shall contain a statement that maps, plats, and a description of the proposed project plan, including the method of relocating families and individuals who will be displaced from the area, are available for public inspection at a place designated in the notice and that all aspects of the proposed project plan will be open for discussion at the public hearing and shall contain other information the governing body considers appropriate. At the time set for hearing, the governing body shall provide an opportunity for interested persons to be heard and shall receive and consider communications in writing with reference to the hearing. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for introduction of documentary evidence pertinent to the proposed project plan. The governing body shall make and preserve a record of the public hearing, including all data presented at the public hearing. The record shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1618 Finding and recommendations of project citizens district council; notice.

Sec. 18.

Promptly after the public hearing provided in section 10 (2), the project citizens district council shall notify the governing body, in writing, of its findings and recommendations concerning the proposed project plan.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1619 Revision of boundaries of project district area.

Sec. 19.

The boundaries of a project district area may be revised by the inclusion of additional area or by exclusion of existing area by the governing body by resolution.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1620 Situations not requiring project citizens district council; dissolution of council.

Sec. 20.

A project citizens district council shall not be required and, if formed, shall be dissolved in any of the following situations:

(a) On petition of not less than 20% of the adult resident population of the project district area by the last federal decennial or municipal census, a governing body, after public hearing with notice given in accordance with section 17, and by a 2/3 vote, may adopt a resolution for the project to eliminate the necessity of a project citizens district council.

(b) When there are less than 18 residents, real property owners, or representatives of establishments located in the project district area eligible to serve on the project citizens district council.

(c) When the governing body determines that the objectives of the project plan have been substantially achieved. The determination shall not become effective until 20 days after notice is given, in writing, to the project citizens district council advising the project citizens district council of the determination. If, within the 20-day period, the project citizens district council notifies the governing body, in writing, of its disapproval of the determination, the determination shall not become effective unless thereafter approved by a 2/3 majority of the governing body more than 30 days after receipt of the notice of disapproval. During that period, the governing body shall consult with the project citizens district council concerning the objections of the project citizens district council to the determination.

(d) Upon termination of a project by resolution of the governing body.

(e) When the project plan does not include a zoning change and the implementation of the project plan does not require the taking of private property pursuant to section 22.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1621 Injunction, mandamus, or other appropriate remedy at law; equitable relief.

Sec. 21.

A municipality may commence an action for an injunction, or any other appropriate remedy at law, against a corporation which has not substantially complied with the time limits established in its approved project plan, reasonable delays caused by unforeseen difficulties excepted, or which has failed to substantially perform its obligations. The corporation may commence an action for an injunction, mandamus, or any other appropriate remedy at law, against a municipality for failure to render a final decision on a project plan within 6 months after the date on which the plan was first submitted to the governing body for approval. A citizen residing in the project or district area whose interest is substantially affected by the project plan may bring an action against the corporation or municipality for an appropriate remedy at law or for equitable relief.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1622 Condemnation.

Sec. 22.

A municipality may take private property under Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Michigan Compiled Laws, for the purpose of transfer to the corporation, and may transfer the property to the corporation for use in an approved project, on terms and conditions it deems appropriate, and the taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974



Section 125.1623 Borrowing money and issuing revenue bonds or revenue notes; issuing refunding bonds; bonds or notes and interest exempt from taxation; exceptions; liability of municipality on notes or bonds; statement; investment in bonds and notes; deposit of bonds and notes; report; inspection of records and reports; publication and distribution of statement of revenues and expenditures.

Sec. 23.

(1) For the purpose of defraying all or part of its project costs, refunding or refunding in advance obligations authorized under this act or obligations authorized under the industrial development revenue bond act of 1963, 1963 PA 62, MCL 125.1251 to 125.1267, by a municipality incorporating a corporation under this act, a corporation may borrow money and issue its revenue bonds or revenue notes. Refunding bonds may be issued by the corporation whether the bonds to be refunded have or have not matured, are or are not redeemable on the date of issuance of the refunding bonds, or are or are not subject to redemption before maturity, and may be issued to pay principal, interest, redemption premiums, or any combination thereof of the obligations to be refunded. The bonds may be issued partly to refund bonds and partly for any other purpose authorized by this act. The refunding bonds may be issued in a principal amount greater than the principal amount of the bonds to be refunded as may be necessary to effect the refunding pursuant to the plan of refunding. The bonds or notes shall be exempt from all taxation except inheritance and transfer taxes and the interest on the bonds or notes shall be exempt from all taxation in the state of Michigan, notwithstanding that the interest may be subject to federal income tax.

(2) The municipality shall not be liable on notes or bonds of the corporation and the notes and bonds shall not be a debt of the municipality. The notes and bonds shall contain on their face a statement to that effect.

(3) The bonds and notes of the corporation may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

(4) The corporation shall report to the governing body of the municipality for which the corporation is incorporated and the Michigan economic development corporation not less than once per year, which report shall fully describe the activities of the corporation including a statement of all revenues and expenditures since the previous report.

(5) The financial records, accountings, audit reports, and other reports of public money under the control of the corporation shall be public records and open to inspection. The corporation shall publish in a newspaper of general circulation in the incorporating municipality not more than 120 days after the conclusion of the corporation's operating year a statement of all of its revenues and expenditures for the year and shall distribute copies of the report upon request.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981 ;-- Am. 2002, Act 357, Imd. Eff. May 23, 2002



Section 125.1624 Disposition of net earnings and property upon dissolution of corporation.

Sec. 24.

Any net earnings of the corporation beyond that necessary for the retirement of indebtedness or to implement the public purposes or program of the municipality may not inure to the benefit of a person other than the municipality and, upon dissolution of the corporation shall belong to the municipality. Upon dissolution of the corporation title to all property owned by the corporation, subject to existing rights in other parties, shall vest in the municipality.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1625 Exemption of corporation and instruments of conveyance from taxation.

Sec. 25.

The corporation shall be exempt from all taxation on its earnings or property. Instruments of conveyance to or from a corporation shall be exempt from all taxation including taxes imposed by Act No. 134 of the Public Acts of 1966, as amended, being sections 207.501 to 207.513 of the Michigan Compiled Laws.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1626 Repealed. 1976, Act 175, Imd. Eff. June 29, 1976.



Section 125.1627 Powers of public bodies.

Sec. 27.

(1) Any municipality and any agency or department thereof, or any other official public body, may do any of the following:

(a) Anything necessary or convenient to aid in the planning and execution of a project plan.

(b) Lend, grant, transfer, or contribute funds to the corporation in furtherance of its public purposes.

(c) Use any funds within its control, including funds derived from the sale or furnishing of property, service, or facilities to the corporation, in the purchase of bonds or other obligations of the corporation, and to exercise any rights connected with such bonds or other obligations of the corporation which it holds.

(d) Enter into agreements up to 50 years with the corporation regarding action it will take pursuant to the provisions of this section.

(e) Arrange for economic and business development on a consumer cooperative basis for the citizens to participate in the development of their own housing as an integral part of the commercial, industrial, and residential development under this act.

(f) Lend, grant, transfer, or convey funds received from the federal or state government or from any nongovernmental entity in aid of the purposes described in section 2, and the corporation may accept these funds.

(2) Any state agency or department may do any of the following:

(a) Lend cooperation and assistance to the municipality and its economic development corporation.

(b) Disburse funds to an economic development corporation in accordance with the terms and condition of any grant or transfer of funds from the federal government or its agencies or any nongovernmental entity.

History: 1974, Act 338, Imd. Eff. Dec. 18, 1974 ;-- Am. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1628 Incorporation of economic development corporation; name of corporation.

Sec. 28.

Any number of persons, not less than 3, may incorporate, as provided in this act, an economic development corporation for the purpose of implementing or furthering the public purposes stated in section 2 through the exercise of some or all of the powers created in section 7. The name of the corporation shall be “the economic development corporation of the (name of municipality)”.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1629 Articles of incorporation; approval by resolution; contents.

Sec. 29.

The incorporation of the corporation shall be accomplished by the approval of articles of incorporation by resolution of the municipality. The articles of incorporation shall set forth the name of the corporation; the purpose for which the corporation is created; the number, terms, and manner of selection of its officers and their powers and duties; the date upon which the corporation shall become effective; the name of the newspaper in which the articles of incorporation shall be published; the manner of adopting bylaws; and other matters expedient to be incorporated in the articles.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978



Section 125.1630 Amendment of articles of incorporation.

Sec. 30.

The articles of incorporation of the corporation may be amended by resolution of the municipality which resolution shall be filed with the secretary of state. The effect of an amendment may include the alteration or changing of the structure, organization, programs, or activities of the corporation including the power to terminate the existence of the corporation. However, an amendment shall not impair the obligation of a bond or contract.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1978, Act 467, Imd. Eff. Oct. 16, 1978 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1631 Articles of incorporation; execution; delivery; filing; publication; statement of right to question incorporation; certificate; effective date and validity of incorporation.

Sec. 31.

(1) The articles of incorporation shall be executed in duplicate and delivered to the county clerk who shall file 1 copy in his or her office and the other with the recording officer of the corporation when a recording officer is selected. The municipality's clerk shall cause a copy of the articles of incorporation to be published once in a newspaper designated in the articles of incorporation and circulating within the municipality accompanied by a statement that the right exists to question the incorporation in court as provided in this section.

(2) The county clerk shall file 1 printed copy of the articles of incorporation with the secretary of state and 1 printed copy in his or her office, attached to each of which printed copies shall be his or her certificate setting forth that the same is a true and complete copy of the original articles of incorporation on file in his or her office.

(3) The corporation shall become effective at the time provided in the articles of incorporation.

(4) The validity of the incorporation shall be conclusively presumed unless questioned in a court of competent jurisdiction within 60 days after the filing of a certified copy with the secretary of state.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1632 Corporation as body corporate; powers.

Sec. 32.

The corporation shall be a body corporate with power to sue and be sued in any court of this state. The corporation shall possess all the powers necessary to carry out the purpose of its incorporation and those incident thereto. The enumeration of any powers in this act shall not be construed as a limitation upon the general powers of the corporation.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1632a Personal liability of board members; insurance.

Sec. 32a.

The members of the board of directors of any corporation organized pursuant to this act or any person executing any revenue bond or revenue note on behalf of a corporation shall not be liable personally on the revenue bond or revenue note, or be subject to any personal liability or accountability by reason of the issuance of the revenue bond or revenue note, by reason of acquisition, construction, ownership, or operation of a project, or by reason of any other action taken or omitted by the board of directors. By resolution the board of directors of any corporation organized pursuant to this act may provide for the purchase of insurance indemnifying the members of the board from and against any and all personal liability or accountability described in this section or any loss or expense related thereto.

History: Add. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1633 Dissolution of corporation; referendum on continued existence of corporation.

Sec. 33.

(1) A corporation which has completed the purposes for which it was organized shall be dissolved by the adoption of a resolution by a 2/3 majority of its directors, which resolution shall be approved by a majority of the governing body of the municipality and filed with the secretary of state.

(2) At any time during the existence of a corporation, the voters of the municipality for which the corporation was organized shall have the right of referendum on the continued existence of the corporation. A referendum on the continued existence of a corporation shall be conducted pursuant to the laws of the municipality which provide for the referendum of ordinances generally. If a majority of those voting approve the rescission of the resolution approving the articles of incorporation, the dissolution of the corporation shall be effective 90 days after certification of a majority of the votes cast. Provided however, that if the corporation has, prior to the date it is to be dissolved pursuant to this section entered into contracts or issued bonds or notes the corporation shall remain in existence after the date it would otherwise be dissolved but only for purpose of carrying out its obligations under such contracts, bonds or notes. A certification of the referendum vote shall be filed with the secretary of state. Another corporation may not be incorporated for a municipality within 5 years after the effective date of a corporation's dissolution by referendum under this section.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976 ;-- Am. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1634 Corporations organized and incorporated pursuant to MCL 450.62 to 450.192; validation, force, and effect of prior actions.

Sec. 34.

A corporation organized and incorporated pursuant to section 5 and Act No. 327 of the Public Acts of 1931, as amended, being sections 450.62 to 450.192 of the Michigan Compiled Laws, before the effective date of this section, is subject to this act, as amended, without formal reorganization and the corporation shall be deemed to exist solely under this act, as amended. Actions taken under this act by a person, municipality, or corporation in good faith before the effective date of this section and which would have been valid under this act before sections 28 to 36 were added are hereby validated and shall have the same force and effect as if those actions were taken under this act, as amended by the act which added this section.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1634a Corporation deemed validly incorporated; validity of action taken by corporation under act; validity and legality of evidences of indebtedness and related instruments.

Sec. 34a.

(1) Notwithstanding any other provision of this act, a corporation for which a copy of articles of incorporation is on file with the secretary of state on or before the effective date of this section shall be deemed validly incorporated under this act from the date on which the articles of incorporation were filed, whether or not the articles of incorporation were adopted, executed, printed, certified, or filed in accordance with this act as in effect at the time of filing.

(2) Any action taken by the corporation under this act, which at the time of the taking of the action the corporation would have been empowered to take, is deemed valid from the date the action was taken.

(3) Any bond, note, or other evidence of indebtedness of any corporation and any instrument relating thereto authorized, issued, or delivered prior to the effective date of this section, is valid and legal for all purposes.

History: Add. 1980, Act 501, Imd. Eff. Jan. 22, 1981



Section 125.1635 Liberal construction.

Sec. 35.

This act, being necessary for and to secure the performance of essential public purposes and functions for the state and its municipalities shall be liberally construed to effect the purposes of this act.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976



Section 125.1636 Authority cumulative.

Sec. 36.

The authority given by this act shall be in addition to and not in derogation of any power existing in any of the municipalities under any statutory or charter provisions.

History: Add. 1976, Act 175, Imd. Eff. June 29, 1976






Act 197 of 1975 DOWNTOWN DEVELOPMENT AUTHORITY (125.1651 - 125.1681)

Section 125.1651 Definitions.

Sec. 1.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Assessed value" means 1 of the following:

(i) For valuations made before January 1, 1995, the state equalized valuation as determined under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) For valuations made after December 31, 1994, the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a downtown development authority created pursuant to this act.

(d) "Board" means the governing body of an authority.

(e) "Business district" means an area in the downtown of a municipality zoned and used principally for business.

(f) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the project area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in subdivision (aa), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(g) "Catalyst development project" means a project that is located in a municipality with a population greater than 600,000, is designated by the authority as a catalyst development project, and is expected to result in at least $300,000,000.00 of capital investment. There shall be no more than 1 catalyst development project designated within each authority.

(h) "Chief executive officer" means the mayor or city manager of a city, the president or village manager of a village, or the supervisor of a township or, if designated by the township board for purposes of this act, the township superintendent or township manager of a township.

(i) "Development area" means that area to which a development plan is applicable.

(j) "Development plan" means that information and those requirements for a development plan set forth in section 17.

(k) "Development program" means the implementation of the development plan.

(l) "Downtown district" means that part of an area in a business district that is specifically designated by ordinance of the governing body of the municipality pursuant to this act. A downtown district may include 1 or more separate and distinct geographic areas in a business district as determined by the municipality if the municipality enters into an agreement with a qualified township under section 3(7) or if the municipality is a city that surrounds another city and that other city lies between the 2 separate and distinct geographic areas. If the downtown district contains more than 1 separate and distinct geographic area in the downtown district, the separate and distinct geographic areas shall be considered 1 downtown district.

(m) "Eligible advance" means an advance made before August 19, 1993.

(n) "Eligible obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority before August 19, 1993 and its subsequent refunding by a qualified refunding obligation. Eligible obligation includes an authority's written agreement entered into before August 19, 1993 to pay an obligation issued after August 18, 1993 and before December 31, 1996 by another entity on behalf of the authority.

(o) "Fire alarm system" means a system designed to detect and annunciate the presence of fire, or by-products of fire. Fire alarm system includes smoke detectors.

(p) "Fiscal year" means the fiscal year of the authority.

(q) "Governing body of a municipality" means the elected body of a municipality having legislative powers.

(r) "Initial assessed value" means the assessed value, as equalized, of all the taxable property within the boundaries of the development area at the time the ordinance establishing the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality for which equalization has been completed at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in subdivision (aa). In the case of a municipality having a population of less than 35,000 that established an authority prior to 1985, created a district or districts, and approved a development plan or tax increment financing plan or amendments to a plan, and which plan or tax increment financing plan or amendments to a plan, and which plan expired by its terms December 31, 1991, the initial assessed value for the purpose of any plan or plan amendment adopted as an extension of the expired plan shall be determined as if the plan had not expired December 31, 1991. For a development area designated before 1997 in which a renaissance zone has subsequently been designated pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, the initial assessed value of the development area otherwise determined under this subdivision shall be reduced by the amount by which the current assessed value of the development area was reduced in 1997 due to the exemption of property under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, but in no case shall the initial assessed value be less than zero.

(s) "Municipality" means a city, village, or township.

(t) "Obligation" means a written promise to pay, whether evidenced by a contract, agreement, lease, sublease, bond, or note, or a requirement to pay imposed by law. An obligation does not include a payment required solely because of default upon an obligation, employee salaries, or consideration paid for the use of municipal offices. An obligation does not include those bonds that have been economically defeased by refunding bonds issued under this act. Obligation includes, but is not limited to, the following:

(i) A requirement to pay proceeds derived from ad valorem property taxes or taxes levied in lieu of ad valorem property taxes.

(ii) A management contract or a contract for professional services.

(iii) A payment required on a contract, agreement, bond, or note if the requirement to make or assume the payment arose before August 19, 1993.

(iv) A requirement to pay or reimburse a person for the cost of insurance for, or to maintain, property subject to a lease, land contract, purchase agreement, or other agreement.

(v) A letter of credit, paying agent, transfer agent, bond registrar, or trustee fee associated with a contract, agreement, bond, or note.

(u) "On behalf of an authority", in relation to an eligible advance made by a municipality, or an eligible obligation or other protected obligation issued or incurred by a municipality, means in anticipation that an authority would transfer tax increment revenues or reimburse the municipality from tax increment revenues in an amount sufficient to fully make payment required by the eligible advance made by the municipality, or eligible obligation or other protected obligation issued or incurred by the municipality, if the anticipation of the transfer or receipt of tax increment revenues from the authority is pursuant to or evidenced by 1 or more of the following:

(i) A reimbursement agreement between the municipality and an authority it established.

(ii) A requirement imposed by law that the authority transfer tax increment revenues to the municipality.

(iii) A resolution of the authority agreeing to make payments to the incorporating unit.

(iv) Provisions in a tax increment financing plan describing the project for which the obligation was incurred.

(v) "Operations" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(w) "Other protected obligation" means:

(i) A qualified refunding obligation issued to refund an obligation described in subparagraph (ii), (iii), or (iv), an obligation that is not a qualified refunding obligation that is issued to refund an eligible obligation, or a qualified refunding obligation issued to refund an obligation described in this subparagraph.

(ii) An obligation issued or incurred by an authority or by a municipality on behalf of an authority after August 19, 1993, but before December 31, 1994, to finance a project described in a tax increment finance plan approved by the municipality in accordance with this act before December 31, 1993, for which a contract for final design is entered into by or on behalf of the municipality or authority before March 1, 1994 or for which a written agreement with a developer, titled preferred development agreement, was entered into by or on behalf of the municipality or authority in July 1993.

(iii) An obligation incurred by an authority or municipality after August 19, 1993, to reimburse a party to a development agreement entered into by a municipality or authority before August 19, 1993, for a project described in a tax increment financing plan approved in accordance with this act before August 19, 1993, and undertaken and installed by that party in accordance with the development agreement.

(iv) An obligation incurred by the authority evidenced by or to finance a contract to purchase real property within a development area or a contract to develop that property within the development area, or both, if all of the following requirements are met:

(A) The authority purchased the real property in 1993.

(B) Before June 30, 1995, the authority enters a contract for the development of the real property located within the development area.

(C) In 1993, the authority or municipality on behalf of the authority received approval for a grant from both of the following:

(I) The department of natural resources for site reclamation of the real property.

(II) The department of consumer and industry services for development of the real property.

(v) An ongoing management or professional services contract with the governing body of a county which was entered into before March 1, 1994 and which was preceded by a series of limited term management or professional services contracts with the governing body of the county, the last of which was entered into before August 19, 1993.

(vi) A loan from a municipality to an authority if the loan was approved by the legislative body of the municipality on April 18, 1994.

(vii) Funds expended to match a grant received by a municipality on behalf of an authority for sidewalk improvements from the Michigan department of transportation if the legislative body of the municipality approved the grant application on April 5, 1993 and the grant was received by the municipality in June 1993.

(viii) For taxes captured in 1994, an obligation described in this subparagraph issued or incurred to finance a project. An obligation is considered issued or incurred to finance a project described in this subparagraph only if all of the following are met:

(A) The obligation requires raising capital for the project or paying for the project, whether or not a borrowing is involved.

(B) The obligation was part of a development plan and the tax increment financing plan was approved by a municipality on May 6, 1991.

(C) The obligation is in the form of a written memorandum of understanding between a municipality and a public utility dated October 27, 1994.

(D) The authority or municipality captured school taxes during 1994.

(ix) An obligation incurred after July 31, 2012 by an authority, municipality, or other governmental unit to pay for costs associated with a catalyst development project.

(x) "Public facility" means a street, plaza, pedestrian mall, and any improvements to a street, plaza, or pedestrian mall including street furniture and beautification, park, parking facility, recreational facility, right-of-way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, building, and access routes to any of the foregoing, designed and dedicated to use by the public generally, or used by a public agency. Public facility includes an improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, which improvement is made to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531. Public facility also includes the acquisition, construction, improvement, and operation of a building owned or leased by the authority to be used as a retail business incubator.

(y) "Qualified refunding obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority to refund an obligation if 1 or more of the following apply:

(i) The obligation is issued to refund a qualified refunding obligation issued in November 1997 and any subsequent refundings of that obligation issued before January 1, 2010 or the obligation is issued to refund a qualified refunding obligation issued on May 15, 1997 and any subsequent refundings of that obligation issued before January 1, 2010 in an authority in which 1 parcel or group of parcels under common ownership represents 50% or more of the taxable value captured within the tax increment finance district and that will ultimately provide for at least a 40% reduction in the taxable value of the property as part of a negotiated settlement as a result of an appeal filed with the state tax tribunal. Qualified refunding obligations issued under this subparagraph are not subject to the requirements of section 611 of the revised municipal finance act, 2001 PA 34, MCL 141.2611, if issued before January 1, 2010. The duration of the development program described in the tax increment financing plan relating to the qualified refunding obligations issued under this subparagraph is hereby extended to 1 year after the final date of maturity of the qualified refunding obligations.

(ii) The refunding obligation meets both of the following:

(A) The net present value of the principal and interest to be paid on the refunding obligation, including the cost of issuance, will be less than the net present value of the principal and interest to be paid on the obligation being refunded, as calculated using a method approved by the department of treasury.

(B) The net present value of the sum of the tax increment revenues described in subdivision (cc)(ii) and the distributions under section 13b to repay the refunding obligation will not be greater than the net present value of the sum of the tax increment revenues described in subdivision (cc)(ii) and the distributions under section 13b to repay the obligation being refunded, as calculated using a method approved by the department of treasury.

(iii) The obligation is issued to refund an other protected obligation issued as a capital appreciation bond delivered to the Michigan municipal bond authority on December 21, 1994 and any subsequent refundings of that obligation issued before January 1, 2012. Qualified refunding obligations issued under this subparagraph are not subject to the requirements of section 305(2), (3), (5), and (6), section 501, section 503, or section 611 of the revised municipal finance act, 2001 PA 34, MCL 141.2305, 141.2501, 141.2503, and 141.2611, if issued before January 1, 2012. The duration of the development program described in the tax increment financing plan relating to the qualified refunding obligations issued under this subparagraph is extended to 1 year after the final date of maturity of the qualified refunding obligations. The obligation may be payable through the year 2025 at an interest rate not exceeding the maximum rate permitted by law, notwithstanding the bond maturity dates contained in the notice of intent to issue bonds published by the municipality. An obligation issued under this subparagraph is a qualified refunding obligation only to the extent that revenues described in subdivision (cc)(ii) and distributions under section 13b to repay the qualified refunding obligation do not exceed $750,000.00.

(iv) The obligation is issued to refund a qualified refunding obligation issued on February 13, 2008, and any subsequent refundings of that obligation, issued before December 31, 2018. Qualified refunding obligations issued under this subparagraph are not subject to the requirements of section 305(2), (3), (5), and (6), 501, 503, or 611 of the revised municipal finance act, 2001 PA 34, MCL 141.2305, 141.2501, 141.2503, and 141.2611. The duration of the development program described in the tax increment financing plan relating to the qualified refunding obligations issued under this subparagraph is extended to 1 year after the final date of maturity of the qualified refunding obligations. Revenues described in subdivision (cc)(ii) and distributions made under section 13b in excess of the amount needed for current year debt service on an obligation issued under this subparagraph may be paid to the authority to the extent necessary to pay future years' debt service on the obligation as determined by the board.

(z) "Qualified township" means a township that meets all of the following requirements:

(i) Was not eligible to create an authority prior to January 3, 2005.

(ii) Adjoins a municipality that previously created an authority.

(iii) Along with the adjoining municipality that previously created an authority, is a member of the same joint planning commission under the joint municipal planning act, 2003 PA 226, MCL 125.131 to 125.143.

(aa) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, and 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. However, after 1993, the state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(bb) "State fiscal year" means the annual period commencing October 1 of each year.

(cc) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area, subject to the following requirements:

(i) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions other than the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts upon the captured assessed value of real and personal property in the development area for any purpose authorized by this act.

(ii) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts upon the captured assessed value of real and personal property in the development area in an amount equal to the amount necessary, without regard to subparagraph (i), to repay eligible advances, eligible obligations, and other protected obligations.

(iii) Tax increment revenues do not include any of the following:

(A) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to such ad valorem property taxes.

(B) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to such ad valorem property taxes.

(C) Ad valorem property taxes exempted from capture under section 3(3) or specific local taxes attributable to such ad valorem property taxes.

(D) Ad valorem property taxes levied under 1 or more of the following or specific local taxes attributable to those ad valorem property taxes:

(I) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(II) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

(iv) The amount of tax increment revenues authorized to be included under subparagraph (ii) or (v), and required to be transmitted to the authority under section 14(1), from ad valorem property taxes and specific local taxes attributable to the application of the levy of the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, a local school district or an intermediate school district upon the captured assessed value of real and personal property in a development area shall be determined separately for the levy by the state, each school district, and each intermediate school district as the product of sub-subparagraphs (A) and (B):

(A) The percentage that the total ad valorem taxes and specific local taxes available for distribution by law to the state, local school district, or intermediate school district, respectively, bears to the aggregate amount of ad valorem millage taxes and specific taxes available for distribution by law to the state, each local school district, and each intermediate school district.

(B) The maximum amount of ad valorem property taxes and specific local taxes considered tax increment revenues under subparagraph (ii) or (v).

(v) Tax increment revenues include ad valorem property taxes and specific local taxes, in an annual amount and for each year approved by the state treasurer, attributable to the levy by this state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and by local or intermediate school districts, upon the captured assessed value of real and personal property in the development area of an authority established in a city with a population of 600,000 or more to pay for, or reimburse an advance for, not more than $8,000,000.00 for the demolition of buildings or structures on public or privately owned property within a development area that commences in 2005, or to pay the annual principal of or interest on an obligation, the terms of which are approved by the state treasurer, issued by an authority, or by a city on behalf of an authority, to pay not more than $8,000,000.00 of the costs to demolish buildings or structures on public or privately owned property within a development area that commences in 2005.

(vi) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the levy by this state under the state education tax act, 1993 PA 331, MCL 211.201 to 211.906, and by local or intermediate school districts which were levied on or after July 1, 2010, upon the captured assessed value of real and personal property in the development area of an authority established in a city with a population of 600,000 or more to pay for, or reimburse an advance for, costs associated with the land acquisition, preliminary site work, and construction of a catalyst development project.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1985, Act 221, Imd. Eff. Jan. 10, 1986 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 280, Imd. Eff. July 11, 1994 ;-- Am. 1994, Act 330, Imd. Eff. Oct. 14, 1994 ;-- Am. 1994, Act 381, Imd. Eff. Dec. 28, 1994 ;-- Am. 1996, Act 269, Imd. Eff. June 12, 1996 ;-- Am. 1996, Act 454, Imd. Eff. Dec. 19, 1996 ;-- Am. 1997, Act 202, Imd. Eff. Jan. 13, 1998 ;-- Am. 2003, Act 136, Imd. Eff. Aug. 1, 2003 ;-- Am. 2004, Act 66, Imd. Eff. Apr. 20, 2004 ;-- Am. 2004, Act 158, Imd. Eff. June 17, 2004 ;-- Am. 2004, Act 196, Imd. Eff. July 8, 2004 ;-- Am. 2005, Act 13, Imd. Eff. May 4, 2005 ;-- Am. 2005, Act 115, Imd. Eff. Sept. 22, 2005 ;-- Am. 2006, Act 659, Imd. Eff. Jan. 10, 2007 ;-- Am. 2008, Act 35, Imd. Eff. Mar. 14, 2008 ;-- Am. 2008, Act 225, Imd. Eff. July 17, 2008 ;-- Am. 2011, Act 24, Imd. Eff. Apr. 28, 2011 ;-- Am. 2012, Act 396, Imd. Eff. Dec. 19, 2012 ;-- Am. 2013, Act 66, Imd. Eff. June 19, 2013



Section 125.1651a Legislative findings.

Sec. 1a.

The legislature finds all of the following:

(a) That there exists in this state conditions of property value deterioration detrimental to the state economy and the economic growth of the state and its local units of government.

(b) That government programs are desirable and necessary to eliminate the causes of property value deterioration thereby benefiting the economic growth of the state.

(c) That it is appropriate to finance these government programs by means available to the state and local units of government in the state, including tax increment financing.

(d) That tax increment financing is a government financing program that contributes to economic growth and development by dedicating a portion of the increase in the tax base resulting from economic growth and development to facilities, structures, or improvements within a development area thereby facilitating economic growth and development.

(e) That it is necessary for the legislature to exercise its power to legislate tax increment financing as authorized in this act and in the exercise of this power to mandate the transfer of tax increment revenues by city, village, township, school district, and county treasurers to authorities created under this act in order to effectuate the legislative government programs to eliminate property value deterioration and to promote economic growth.

(f) That halting property value deterioration and promoting economic growth in the state are essential governmental functions and constitute essential public purposes.

(g) That economic development strengthens the tax base upon which local units of government rely and that government programs to eliminate property value deterioration benefit local units of government and are for the use of the local units of government.

(h) That the provisions of this act are enacted to provide a means for local units of government to eliminate property value deterioration and to promote economic growth in the communities served by those local units of government.

History: Add. 1988, Act 425, Imd. Eff. Dec. 27, 1988



Section 125.1652 Authority; establishment; restriction; public body corporate; powers generally.

Sec. 2.

(1) Except as otherwise provided in this subsection, a municipality may establish 1 authority. If, before November 1, 1985, a municipality establishes more than 1 authority, those authorities may continue to exist as separate authorities. Under the conditions described in section 3a, a municipality may have more than 1 authority within that municipality's boundaries. A parcel of property shall not be included in more than 1 authority created by this act.

(2) An authority shall be a public body corporate which may sue and be sued in any court of this state. An authority possesses all the powers necessary to carry out the purpose of its incorporation. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1985, Act 159, Imd. Eff. Nov. 15, 1985
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1653 Resolution of intent to create and provide for operation of authority; public hearing on proposed ordinance creating authority and designating boundaries of downtown district; notice; exemption of taxes from capture; adoption, filing, and publication of ordinance; altering or amending boundaries; agreement with adjoining municipality; agreement with qualified township.

Sec. 3.

(1) When the governing body of a municipality determines that it is necessary for the best interests of the public to halt property value deterioration and increase property tax valuation where possible in its business district, to eliminate the causes of that deterioration, and to promote economic growth, the governing body may, by resolution, declare its intention to create and provide for the operation of an authority.

(2) In the resolution of intent, the governing body shall set a date for the holding of a public hearing on the adoption of a proposed ordinance creating the authority and designating the boundaries of the downtown district. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 or more than 40 days before the date of the hearing. Not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in the proposed district and for a public hearing to be held after February 15, 1994 to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure of a property taxpayer to receive the notice shall not invalidate these proceedings. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the proposed downtown district not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing, and shall describe the boundaries of the proposed downtown district. A citizen, taxpayer, or property owner of the municipality or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed downtown district. The governing body of the municipality shall not incorporate land into the downtown district not included in the description contained in the notice of public hearing, but it may eliminate described lands from the downtown district in the final determination of the boundaries.

(3) Not more than 60 days after a public hearing held after February 15, 1994, the governing body of a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. The resolution takes effect when filed with that clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

(4) Not less than 60 days after the public hearing, if the governing body of the municipality intends to proceed with the establishment of the authority, it shall adopt, by majority vote of its members, an ordinance establishing the authority and designating the boundaries of the downtown district within which the authority shall exercise its powers. The adoption of the ordinance is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of an ordinance over his or her veto. This ordinance shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(5) The governing body of the municipality may alter or amend the boundaries of the downtown district to include or exclude lands from the downtown district pursuant to the same requirements for adopting the ordinance creating the authority.

(6) A municipality that has created an authority may enter into an agreement with an adjoining municipality that has created an authority to jointly operate and administer those authorities under an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(7) A municipality that has created an authority may enter into an agreement with a qualified township to operate its authority in a downtown district in the qualified township under an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512. The interlocal agreement between the municipality and the qualified township shall provide for, but is not limited to, all of the following:

(a) Size and makeup of the board.

(b) Determination and modification of downtown district, business district, and development area.

(c) Modification of development area and development plan.

(d) Issuance and repayment of obligations.

(e) Capture of taxes.

(f) Notice, hearing, and exemption of taxes from capture provisions described in this section.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 2004, Act 521, Imd. Eff. Jan. 3, 2005 ;-- Am. 2005, Act 13, Imd. Eff. May 4, 2005 ;-- Am. 2005, Act 115, Imd. Eff. Sept. 22, 2005
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1653a Authority of annexing or consolidated municipality; obligations, agreements, and bonds.

Sec. 3a.

If a downtown district is part of an area annexed to or consolidated with another municipality, the authority managing that district shall become an authority of the annexing or consolidated municipality. Obligations of that authority incurred under a development or tax increment plan, agreements related to a development or tax increment plan, and bonds issued under this act shall remain in effect following the annexation or consolidation.

History: Add. 1985, Act 159, Imd. Eff. Nov. 15, 1985
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1653b Ratification and validation of ordinance and actions; compliance.

Sec. 3b.

(1) An ordinance enacted by a municipality that has a population of less than 50,000 establishing an authority, creating a district, or approving a development plan or tax increment financing plan, or an amendment to an authority, district, or plan, and all actions taken under that ordinance, including the issuance of bonds, are ratified and validated notwithstanding that notice for the public hearing on the establishment of the authority, creation of the district, or approval of the development plan or tax increment financing plan, or on the amendment, was not published, posted, or mailed at least 20 days before the hearing, if the notice was published or posted at least 15 days before the hearing or the authority was established in 1984 by a village that filed the ordinance with the secretary of state not later than March, 1986. This section applies only to an ordinance adopted by a municipality before February 1, 1991, and shall include any bonds or amounts to be used by the authority to pay the principal of and interest on bonds that have been issued or that are to be issued by the authority, the incorporating municipality, or a county on behalf of the incorporating municipality. An authority for which an ordinance or amendment to the ordinance establishing the authority has been published before February 1, 1991 is considered for purposes of section 3(4) to have promptly filed the ordinance or amendment to the ordinance with the secretary of state if the ordinance or amendment to the ordinance is filed with the secretary of state before October 1, 1991. As used in this section, "notice was published" means publication of the notice occurred at least once.

(2) A development plan and tax increment financing plan approved by a resolution adopted by the village council of a village having a population of less than 3,000 before June 15, 1988 rather than by adoption of an ordinance is ratified and validated, if an amendment to the plans was adopted by the village council in compliance with sections 18 and 19.

(3) A development plan and tax increment financing plan approved by a resolution adopted by the village council of a village having a population of less than 7,000 before June 1, 1998 rather than by adoption of an ordinance is ratified and validated if an amendment to the plans was adopted by the village council in compliance with sections 18 and 19.

History: Add. 1989, Act 242, Imd. Eff. Dec. 21, 1989 ;-- Am. 1991, Act 66, Imd. Eff. July 3, 1991 ;-- Am. 1993, Act 42, Imd. Eff. May 27, 1993 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 2006, Act 329, Imd. Eff. Aug. 10, 2006
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1653c Proceedings or findings; validity.

Sec. 3c.

The validity of the proceedings or findings establishing an authority, or of the procedure, adequacy of notice, or findings with respect to the approval of a development plan or tax increment financing plan is conclusive with respect to the capture of tax increment revenues for an other protected obligation that is a bond issued after October 1, 1994.

History: Add. 1994, Act 381, Imd. Eff. Dec. 28, 1994
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1653d Establishment or amendment of authority, district, or plan; notice; publication or posting.

Sec. 3d.

An ordinance enacted by a municipality that has a population of greater than 1,000 and less than 2,000 establishing an authority, creating a district, or approving a development plan or tax increment financing plan, or an amendment to an authority, district, or plan, and all actions taken or to be taken under that ordinance, including the issuance of bonds, are ratified and validated notwithstanding that notice for the public hearing on the establishment of the authority, creation of the district, or approval of the development plan or tax increment financing plan, or on the amendment, was not published, posted, or mailed at least 20 days before the hearing, provided that the notice was either published or posted at least 10 days before the hearing or that the authority was established in 1990 by a municipality that filed the ordinance with the secretary of state not later than July 1991. This section applies only to an ordinance or an amendment adopted by a municipality before January 1, 1999 and shall include any bonds or amounts to be used by the authority to pay the principal of and interest on bonds that have been issued or that are to be issued by the authority or the incorporating municipality. An authority for which an ordinance or amendment to the ordinance establishing the authority has been published before February 1, 1991 is considered for purposes of section 3(3) to have promptly filed the ordinance or amendment to the ordinance with the secretary of state if the ordinance or amendment to the ordinance is filed with the secretary of state before December 31, 2002. The validity of the proceedings or findings establishing an authority described in this section, or of the procedure, adequacy of notice, or findings with respect to the approval of a development plan or tax increment financing plan for an authority described in this section is conclusive with respect to the capture of tax increment revenues for a bond issued after June 1, 2002 and before June 1, 2006. As used in this section, “notice was either published or posted” means either publication or posting of the notice occurred at least once.

History: Add. 2002, Act 460, Imd. Eff. June 21, 2002
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1654 Board; appointment, terms, and qualifications of members; vacancy; compensation and expenses; election of chairperson; appointment as public official; oath; conducting business at public meeting; public notice; special meetings; removal of members; review; expense items and financial records; availability of writings to public; single board governing all authorities; member as resident or having interest in property; planning commission serving as board in certain municipalities; modification by interlocal agreement.

Sec. 4.

(1) Except as provided in subsections (7), (8), and (9), an authority shall be under the supervision and control of a board consisting of the chief executive officer of the municipality and not less than 8 or more than 12 members as determined by the governing body of the municipality. Members shall be appointed by the chief executive officer of the municipality, subject to approval by the governing body of the municipality. Not less than a majority of the members shall be persons having an interest in property located in the downtown district or officers, members, trustees, principals, or employees of a legal entity having an interest in property located in the downtown district. Not less than 1 of the members shall be a resident of the downtown district, if the downtown district has 100 or more persons residing within it. Of the members first appointed, an equal number of the members, as near as is practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. Thereafter, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board. The rules of procedure or the bylaws of the authority may provide that a person be appointed to the board in his or her capacity as a public official, whether appointed or elected. The rules of procedure or bylaws may also provide that the public official's term shall expire upon expiration of his or her service as a public official. In addition, the public official's membership on the board expires on his or her resignation from office as a public official.

(2) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(3) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The board shall adopt rules consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held if called in the manner provided in the rules of the board.

(4) Pursuant to notice and after having been given an opportunity to be heard, a member of the board may be removed for cause by the governing body. Removal of a member is subject to review by the circuit court.

(5) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(6) In addition to the items and records prescribed in subsection (5), a writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(7) By resolution of its governing body, a municipality having more than 1 authority may establish a single board to govern all authorities in the municipality. The governing body may designate the board of an existing authority as the board for all authorities or may establish by resolution a new board in the same manner as provided in subsection (1). A member of a board governing more than 1 authority may be a resident of or have an interest in property in any of the downtown districts controlled by the board in order to meet the requirements of this section.

(8) By ordinance, the governing body of a municipality that has a population of less than 5,000 may have the municipality's planning commission created pursuant to former 1931 PA 285 or the Michigan planning enabling act, 2008 PA 33, MCL 125.3801 to 125.3885, serve as the board provided for in subsection (1).

(9) If a municipality enters into an agreement with a qualified township under section 3(7), the membership of the board may be modified by the interlocal agreement described in section 3(7).

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1978, Act 521, Imd. Eff. Dec. 20, 1978 ;-- Am. 1985, Act 159, Imd. Eff. Nov. 15, 1985 ;-- Am. 1987, Act 66, Imd. Eff. June 25, 1987 ;-- Am. 2005, Act 115, Imd. Eff. Sept. 22, 2005 ;-- Am. 2006, Act 279, Imd. Eff. July 7, 2006 ;-- Am. 2012, Act 396, Imd. Eff. Dec. 19, 2012
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1655 Director, acting director, treasurer, secretary, legal counsel, and other personnel.

Sec. 5.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body of the municipality. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before entering upon the duties of his office, the director shall take and subscribe to the constitutional oath, and furnish bond, by posting a bond in the penal sum determined in the ordinance establishing the authority payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be deemed an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise, and be responsible for, the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board, and shall render to the board and to the governing body of the municipality a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before entering upon the duties of his office, the acting director shall take and subscribe to the oath, and furnish bond, as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may employ and fix the compensation of a treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform such other duties as may be delegated to him by the board and shall furnish bond in an amount as prescribed by the board.

(3) The board may employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings, and shall perform such other duties delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel deemed necessary by the board.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1656 Participation of employees in municipal retirement and insurance programs.

Sec. 6.

The employees of an authority shall be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees except that the employees of an authority are not civil service employees.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1657 Powers of board; creation, operation, or funding of retail business incubator.

Sec. 7.

(1) The board may:

(a) Prepare an analysis of economic changes taking place in the downtown district.

(b) Study and analyze the impact of metropolitan growth upon the downtown district.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility, an existing building, or a multiple-family dwelling unit which may be necessary or appropriate to the execution of a plan which, in the opinion of the board, aids in the economic growth of the downtown district.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(e) Develop long-range plans, in cooperation with the agency which is chiefly responsible for planning in the municipality, designed to halt the deterioration of property values in the downtown district and to promote the economic growth of the downtown district, and take such steps as may be necessary to persuade property owners to implement the plans to the fullest extent possible.

(f) Implement any plan of development in the downtown district necessary to achieve the purposes of this act, in accordance with the powers of the authority as granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in property, which the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options with respect to that property.

(i) Improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, improve, maintain, repair, and operate any building, including multiple-family dwellings, and any necessary or desirable appurtenances to that property, within the downtown district for the use, in whole or in part, of any public or private person or corporation, or a combination of them.

(j) Fix, charge, and collect fees, rents, and charges for the use of any building or property under its control or any part thereof, or facility therein, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease any building or property under its control, or any part of a building or property.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

(n) Create, operate, and fund marketing initiatives that benefit only retail and general marketing of the downtown district.

(o) Contract for broadband service and wireless technology service in the downtown district.

(p) Operate and perform all duties and exercise all responsibilities described in this section in a qualified township if the qualified township has entered into an agreement with the municipality under section 3(7).

(q) Create, operate, and fund a loan program to fund improvements for existing buildings located in a downtown district to make them marketable for sale or lease. The board may make loans with interest at a market rate or may make loans with interest at a below market rate, as determined by the board.

(r) Create, operate, and fund retail business incubators in the downtown district.

(2) If it is the express determination of the board to create, operate, or fund a retail business incubator in the downtown district, the board shall give preference to tenants who will provide goods or services that are not available or that are underserved in the downtown area. If the board creates, operates, or funds retail business incubators in the downtown district, the board and each tenant who leases space in a retail business incubator shall enter into a written contract that includes, but is not limited to, all of the following:

(a) The lease or rental rate that may be below the fair market rate as determined by the board.

(b) The requirement that a tenant may lease space in the retail business incubator for a period not to exceed 18 months.

(c) The terms of a joint operating plan with 1 or more other businesses located in the downtown district.

(d) A copy of the business plan of the tenant that contains measurable goals and objectives.

(e) The requirement that the tenant participate in basic management classes, business seminars, or other business education programs offered by the authority, the local chamber of commerce, local community colleges, or institutions of higher education, as determined by the board.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1985, Act 221, Imd. Eff. Jan. 10, 1986 ;-- Am. 2004, Act 196, Imd. Eff. July 8, 2004 ;-- Am. 2005, Act 115, Imd. Eff. Sept. 22, 2005 ;-- Am. 2008, Act 226, Imd. Eff. July 17, 2008
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1658 Board serving as planning commission; agenda.

Sec. 8.

If a board created under this act serves as the planning commission under section 2 of Act No. 285 of the Public Acts of 1931, being section 125.32 of the Michigan Compiled Laws, the board shall include planning commission business in its agenda.

History: Add. 1987, Act 66, Imd. Eff. June 25, 1987
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1659 Authority as instrumentality of political subdivision.

Sec. 9.

The authority shall be deemed an instrumentality of a political subdivision for purposes of Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1660 Taking, transfer, and use of private property.

Sec. 10.

A municipality may take private property under Act No. 149 of the Public Acts of 1911, as amended, being sections 213.21 to 213.41 of the Michigan Compiled Laws, for the purpose of transfer to the authority, and may transfer the property to the authority for use in an approved development, on terms and conditions it deems appropriate, and the taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1661 Financing activities of authority; disposition of money received by authority; municipal obligations.

Sec. 11.

(1) The activities of the authority shall be financed from 1 or more of the following sources:

(a) Donations to the authority for the performance of its functions.

(b) Proceeds of a tax imposed pursuant to section 12.

(c) Money borrowed and to be repaid as authorized by sections 13 and 13a.

(d) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(e) Proceeds of a tax increment financing plan, established under sections 14 to 16.

(f) Proceeds from a special assessment district created as provided by law.

(g) Money obtained from other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(h) Money obtained pursuant to section 13b.

(i) Revenue from the federal facility development act, Act No. 275 of the Public Acts of 1992, being sections 3.931 to 3.940 of the Michigan Compiled Laws, or revenue transferred pursuant to section 11a of chapter 2 of the city income tax act, Act No. 284 of the Public Acts of 1964, being section 141.611a of the Michigan Compiled Laws.

(j) Revenue from the federal data facility act, Act No. 126 of the Public Acts of 1993, being sections 3.951 to 3.961 of the Michigan Compiled Laws, or revenue transferred pursuant to section 11b of chapter 2 of the city income tax act, Act No. 284 of the Public Acts of 1964, being section 141.611b of the Michigan Compiled Laws.

(2) Money received by the authority and not covered under subsection (1) shall immediately be deposited to the credit of the authority, subject to disbursement pursuant to this act. Except as provided in this act, the municipality shall not obligate itself, nor shall it ever be obligated to pay any sums from public funds, other than money received by the municipality pursuant to this section, for or on account of the activities of the authority.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1981, Act 34, Imd. Eff. May 11, 1981 ;-- Am. 1992, Act 279, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 122, Imd. Eff. July 20, 1993 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1662 Ad valorem tax; borrowing in anticipation of collection.

Sec. 12.

(1) An authority with the approval of the municipal governing body may levy an ad valorem tax on the real and tangible personal property not exempt by law and as finally equalized in the downtown district. The tax shall not be more than 1 mill if the downtown district is in a municipality having a population of 1,000,000 or more, or not more than 2 mills if the downtown district is in a municipality having a population of less than 1,000,000. The tax shall be collected by the municipality creating the authority levying the tax. The municipality shall collect the tax at the same time and in the same manner as it collects its other ad valorem taxes. The tax shall be paid to the treasurer of the authority and credited to the general fund of the authority for purposes of the authority.

(2) The municipality may at the request of the authority borrow money and issue its notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of the ad valorem tax authorized in this section.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1983, Act 86, Imd. Eff. June 16, 1983 ;-- Am. 2002, Act 234, Imd. Eff. Apr. 29, 2002
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1663 Revenue bonds.

Sec. 13.

The authority may borrow money and issue its negotiable revenue bonds therefor pursuant to Act No. 94 of the Public Acts of 1933, as amended, being sections 141.101 to 141.139 of the Michigan Compiled Laws. Revenue bonds issued by the authority shall not except as hereinafter provided be deemed a debt of the municipality or the state. The municipality by majority vote of the members of its governing body may pledge its full faith and credit to support the authority's revenue bonds.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1663a Borrowing money; issuing revenue bonds or notes; purpose; costs; security; pledge and lien of pledge valid and binding; filing or recordation not required; tax exemption; bonds or notes neither liability nor debt of municipality; statement; investment and deposit of bonds and notes.

Sec. 13a.

(1) The authority may with approval of the local governing body borrow money and issue its revenue bonds or notes to finance all or part of the costs of acquiring or constructing property in connection with the implementation of a development plan in the downtown district or to refund or refund in advance bonds or notes issued pursuant to this section. The costs which may be financed by the issuance of revenue bonds or notes may include the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the implementation of a development plan in the downtown district; any engineering, architectural, legal, accounting, or financial expenses; the costs necessary or incidental to the borrowing of money; interest on the bonds or notes during the period of construction; a reserve for payment of principal and interest on the bonds or notes; and a reserve for operation and maintenance until sufficient revenues have developed. The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and any money, revenues, or income received in connection therewith.

(2) A pledge made by the authority shall be valid and binding from the time the pledge is made. The money or property pledged by the authority immediately shall be subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of such a pledge shall be valid and binding as against parties having claims of any kind in tort, contract, or otherwise, against the authority, irrespective of whether the parties have notice of the lien. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created need be filed or recorded.

(3) Bonds or notes issued pursuant to this section shall be exempt from all taxation in this state except inheritance and transfer taxes, and the interest on the bonds or notes shall be exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(4) The municipality shall not be liable on bonds or notes of the authority issued pursuant to this section and the bonds or notes shall not be a debt of the municipality. The bonds or notes shall contain on their face a statement to that effect.

(5) The bonds and notes of the authority may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: Add. 1981, Act 151, Imd. Eff. Nov. 19, 1981
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1663b Insufficient tax increment revenues to repay advance or pay obligation; contents, time, and payment of claim; appropriation and distribution of aggregate amount; limitations; distribution subject to lien; obligation as debt or liability; certification of distribution amount; basis for calculation of distributions and claim reports.

Sec. 13b.

(1) If the amount of tax increment revenues lost as a result of the reduction of taxes levied by local school districts for school operating purposes required by the millage limitations under section 1211 of the school code of 1976, 1976 PA 451, MCL 380.1211, reduced by the amount of tax increment revenues received from the capture of taxes levied under or attributable to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, will cause the tax increment revenues received in a fiscal year by an authority under section 15 to be insufficient to repay an eligible advance or to pay an eligible obligation, the legislature shall appropriate and distribute to the authority the amount described in subsection (5).

(2) Not less than 30 days before the first day of a fiscal year, an authority eligible to retain tax increment revenues from taxes levied by a local or intermediate school district or this state or to receive a distribution under this section for that fiscal year shall file a claim with the department of treasury. The claim shall include the following information:

(a) The property tax millage rates levied in 1993 by local school districts within the jurisdictional area of the authority for school operating purposes.

(b) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(c) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority.

(d) The tax increment revenues the authority estimates it would have received for that fiscal year if property taxes were levied by local school districts within the jurisdictional area of the authority for school operating purposes at the millage rates described in subdivision (a) and if no property taxes were levied by this state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(e) A list and documentation of eligible obligations and eligible advances and the payments due on each of those eligible obligations or eligible advances in that fiscal year, and the total amount of all the payments due on those eligible obligations and eligible advances in that fiscal year.

(f) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation or the repayment of an eligible advance. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development project.

(g) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(h) A list and documentation of other protected obligations and the payments due on each of those other protected obligations in that fiscal year, and the total amount of all the payments due on those other protected obligations in that fiscal year.

(3) For the fiscal year that commences after September 30, 1993 and before October 1, 1994, an authority may make a claim with all information required by subsection (2) at any time after March 15, 1994.

(4) After review and verification of claims submitted pursuant to this section, amounts appropriated by the state in compliance with this act shall be distributed as 2 equal payments on March 1 and September 1 after receipt of a claim. An authority shall allocate a distribution it receives for an eligible obligation issued on behalf of a municipality to the municipality.

(5) Subject to subsections (6) and (7), the aggregate amount to be appropriated and distributed pursuant to this section to an authority shall be the sum of the amounts determined pursuant to subdivisions (a) and (b) minus the amount determined pursuant to subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received for the fiscal year, excluding taxes exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, if property taxes were levied by local school districts for school operating purposes at the millage rates described in subsection (2)(a) and if no property taxes were levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, exceed the tax increment revenues the authority actually received for the fiscal year.

(b) A shortfall required to be reported pursuant to subsection (2)(g) that had not previously increased a distribution.

(c) An excess amount required to be reported pursuant to subsection (2)(g) that had not previously decreased a distribution.

(6) The amount distributed under subsection (5) shall not exceed the difference between the amount described in subsection (2)(e) and the sum of the amounts described in subsection (2)(c) and (f).

(7) If, based upon the tax increment financing plan in effect on August 19, 1993, the payment due on eligible obligations or eligible advances anticipates the use of excess prior year tax increment revenues permitted by law to be retained by the authority, and if the sum of the amounts described in subsection (2)(c) and (f) plus the amount to be distributed under subsections (5) and (6) is less than the amount described in subsection (2)(e), the amount to be distributed under subsections (5) and (6) shall be increased by the amount of the shortfall. However, the amount authorized to be distributed pursuant to this section shall not exceed that portion of the cumulative difference, for each preceding fiscal year, between the amount that could have been distributed pursuant to subsection (5) and the amount actually distributed pursuant to subsections (5) and (6) and this subsection.

(8) A distribution under this section replacing tax increment revenues pledged by an authority or a municipality is subject to the lien of the pledge, whether or not there has been physical delivery of the distribution.

(9) Obligations for which distributions are made pursuant to this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(10) Not later than July 1 of each year, the authority shall certify to the local tax collecting treasurer the amount of the distribution required under subsection (5), calculated without regard to the receipt of tax increment revenues attributable to local or intermediate school district taxes or attributable to taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(11) Calculations of distributions under this section and claims reports required to be made under subsection (2) shall be made on the basis of each development area of the authority.

(12) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

History: Add. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 280, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 269, Imd. Eff. June 12, 1996 ;-- Am. 1996, Act 454, Imd. Eff. Dec. 19, 1996 ;-- Am. 1997, Act 202, Imd. Eff. Jan. 13, 1998



Section 125.1663c Retention and payment of taxes levied under state education tax act; conditions; application by authority for approval; information to be included; approval, modification, or denial of application by department of treasury; appropriation and distribution of amount; calculation of aggregate amount; lien; reimbursement calculations; legislative intent.

Sec. 13c.

(1) If the amount of tax increment revenues lost as a result of the personal property tax exemptions provided by section 1211(4) of the revised school code, 1976 PA 451, MCL 380.1211, section 3 of the state education tax act, 1993 PA 331, MCL 211.903, section 14(4) of 1974 PA 198, MCL 207.564, and section 9k of the general property tax act, 1893 PA 206, MCL 211.9k, will reduce the allowable school tax capture received in a fiscal year, then, notwithstanding any other provision of this act, the authority, with approval of the department of treasury under subsection (3), may request the local tax collecting treasurer to retain and pay to the authority taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, to be used for the following:

(a) To repay an eligible advance.

(b) To repay an eligible obligation.

(c) To repay an other protected obligation.

(2) Not later than June 15, 2008, not later than September 30, 2009, and not later than June 1 of each subsequent year, except for 2011, not later than June 15, an authority eligible under subsection (1) to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section, shall apply for approval with the department of treasury. The application for approval shall include the following information:

(a) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(b) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority.

(c) The tax increment revenues the authority estimates it would have received for that fiscal year if the personal property tax exemptions described in subsection (1) were not in effect.

(d) A list of eligible obligations, eligible advances, and other protected obligations, the payments due on each of those in that fiscal year, and the total amount of all the payments due on all of those in that fiscal year.

(e) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation, the repayment of an eligible advance, or the payment of an other protected obligation. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development plan.

(f) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(3) Not later than August 15, 2008; for 2009, not later than February 3, 2010; for 2011 only, not later than 30 days after the effective date of the amendatory act that amended this sentence; and not later than August 15 for 2010, 2012, and each subsequent year, based on the calculations under subsection (5), the department of treasury shall approve, modify, or deny the application for approval to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section. If the application for approval contains the information required under subsection (2)(a) through (f) and appears to be in substantial compliance with the provisions of this section, then the department of treasury shall approve the application. If the application is denied by the department of treasury, then the department of treasury shall provide the opportunity for a representative of the authority to discuss the denial within 21 days after the denial occurs and shall sustain or modify its decision within 30 days after receiving information from the authority. If the application for approval is approved or modified by the department of treasury, the local tax collecting treasurer shall retain and pay to the authority the amount described in subsection (5) as approved by the department. If the department of treasury denies the authority's application for approval, the local tax collecting treasurer shall not retain or pay to the authority the taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906. An approval by the department does not prohibit a subsequent audit of taxes retained in accordance with the procedures currently authorized by law.

(4) Each year the legislature shall appropriate and distribute an amount sufficient to pay each authority the following:

(a) If the amount to be retained and paid under subsection (3) is less than the amount calculated under subsection (5), the difference between those amounts.

(b) If the application for approval is denied by the department of treasury, an amount verified by the department equal to the amount calculated under subsection (5).

(5) Subject to subsection (6), the aggregate amount under this section shall be the sum of the amounts determined under subdivisions (a) and (b) minus the amount determined under subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received and retained for the fiscal year, excluding taxes exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, if the personal property tax exemptions described in subsection (1) were not in effect, exceed the tax increment revenues the authority actually received for the fiscal year.

(b) A shortfall required to be reported under subsection (2)(f) that had not previously increased a distribution.

(c) An excess amount required to be reported under subsection (2)(f) that had not previously decreased a distribution.

(6) A distribution or taxes retained under this section replacing tax increment revenues pledged by an authority or a municipality are subject to any lien of the pledge described in subsection (1), whether or not there has been physical delivery of the distribution.

(7) Obligations for which distributions are made under this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(8) Not later than September 15 of each year, the authority shall provide a copy of the application for approval approved by the department of treasury to the local tax collecting treasurer and provide the amount of the taxes retained and paid to the authority under subsection (5).

(9) Calculations of amounts retained and paid and appropriations to be distributed under this section shall be made on the basis of each development area of the authority.

(10) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

(11) It is the intent of the legislature that, to the extent that the total amount of taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, that are allowed to be retained under this section and section 11b of the local development financing act, 1986 PA 281, MCL 125.2161b, section 15a of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2665a, and section 12b of the tax increment financing act, 1980 PA 450, MCL 125.1812b, exceeds the difference of the total school aid fund revenue for the tax year minus the estimated amount of revenue the school aid fund would have received for the tax year had the tax exemptions described in subsection (1) and the earmark created by section 515 of the Michigan business tax act, 2007 PA 36, MCL 208.1515, not taken effect, the general fund shall reimburse the school aid fund the difference.

History: Add. 2008, Act 157, Imd. Eff. June 5, 2008 ;-- Am. 2009, Act 213, Imd. Eff. Jan. 4, 2010 ;-- Am. 2012, Act 510, Imd. Eff. Dec. 28, 2012
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1664 Tax increment financing plan; preparation and contents; limitation; public hearing; fiscal and economic implications; recommendations; agreements; modification of plan; catalyst development project.

Sec. 14.

(1) When the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body of the municipality. The plan shall include a development plan as provided in section 17, a detailed explanation of the tax increment procedure, the maximum amount of bonded indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 15. The plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the development area is located. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the authority shall be clearly stated in the tax increment financing plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(2) The percentage of taxes levied for school operating purposes that is captured and used by the tax increment financing plan shall not be greater than the plan's percentage capture and use of taxes levied by a municipality or county for operating purposes. For purposes of the previous sentence, taxes levied by a county for operating purposes include only millage allocated for county or charter county purposes under the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a. For purposes of this subsection, tax increment revenues used to pay bonds issued by a municipality under section 16(1) shall be considered to be used by the tax increment financing plan rather than shared with the municipality. The limitation of this subsection does not apply to the portion of the captured assessed value shared pursuant to an agreement entered into before 1989 with a county or with a city in which an enterprise zone is approved under section 13 of the enterprise zone act, 1985 PA 224, MCL 125.2113.

(3) Approval of the tax increment financing plan shall be pursuant to the notice, hearing, and disclosure provisions of section 18. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(4) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The authority shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed development area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the district.

(5) A tax increment financing plan may be modified if the modification is approved by the governing body upon notice and after public hearings and agreements as are required for approval of the original plan.

(6) Under a tax increment financing plan that includes a catalyst development project, an authority may pledge available tax increment revenues of the authority as security for any bonds issued to develop and construct a catalyst development project.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1979, Act 26, Imd. Eff. June 6, 1979 ;-- Am. 1981, Act 34, Imd. Eff. May 11, 1981 ;-- Am. 1986, Act 229, Imd. Eff. Oct. 1, 1986 ;-- Am. 1988, Act 425, Imd. Eff. Dec. 27, 1988 ;-- Am. 1989, Act 108, Imd. Eff. June 23, 1989 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 2012, Act 396, Imd. Eff. Dec. 19, 2012



Section 125.1665 Transmitting and expending tax increments revenues; reversion of surplus funds; abolition of tax increment financing plan; conditions; annual report on status of tax increment financing account; contents; publication.

Sec. 15.

(1) The municipal and county treasurers shall transmit to the authority tax increment revenues.

(2) The authority shall expend the tax increment revenues received for the development program only pursuant to the tax increment financing plan. Surplus funds shall revert proportionately to the respective taxing bodies. These revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan when it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, bonds issued pursuant to section 16 have been paid or funds sufficient to make the payment have been segregated.

(3) Annually the authority shall submit to the governing body of the municipality and the state tax commission a report on the status of the tax increment financing account. The report shall be published in a newspaper of general circulation in the municipality and shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the project area.

(f) The captured assessed value retained by the authority.

(g) The tax increment revenues received.

(h) The number of jobs created as a result of the implementation of the tax increment financing plan.

(i) Any additional information the governing body or the state tax commission considers necessary.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1979, Act 26, Imd. Eff. June 6, 1979 ;-- Am. 1981, Act 34, Imd. Eff. May 11, 1981 ;-- Am. 1986, Act 229, Imd. Eff. Oct. 1, 1986 ;-- Am. 1988, Act 425, Imd. Eff. Dec. 27, 1988 ;-- Am. 1992, Act 279, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994



Section 125.1666 General obligation bonds and tax increment bonds; qualified refunding obligation.

Sec. 16.

(1) The municipality may by resolution of its governing body authorize, issue, and sell general obligation bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan and shall pledge its full faith and credit for the payment of the bonds. The municipality may pledge as additional security for the bonds any money received by the authority or the municipality pursuant to section 11. The bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Before the municipality may authorize the borrowing, the authority shall submit an estimate of the anticipated tax increment revenues and other revenue available under section 11 to be available for payment of principal and interest on the bonds, to the governing body of the municipality. This estimate shall be approved by the governing body of the municipality by resolution adopted by majority vote of the members of the governing body in the resolution authorizing the bonds. If the governing body of the municipality adopts the resolution authorizing the bonds, the estimate of the anticipated tax increment revenues and other revenue available under section 11 to be available for payment of principal and interest on the bonds shall be conclusive for purposes of this section. The bonds issued under this subsection shall be considered a single series for the purposes of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2801.

(2) By resolution of its governing body, the authority may authorize, issue, and sell tax increment bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan. The tax increment bonds issued by the authority under this subsection shall pledge solely the tax increment revenues of a development area in which the project is located or a development area from which tax increment revenues may be used for this project, or both. In addition or in the alternative, the bonds issued by the authority pursuant to this subsection may be secured by any other revenues identified in section 11 as sources of financing for activities of the authority that the authority shall specifically pledge in the resolution. However, the full faith and credit of the municipality shall not be pledged to secure bonds issued pursuant to this subsection. The bond issue may include a sum sufficient to pay interest on the tax increment bonds until full development of tax increment revenues from the project and also a sum to provide a reasonable reserve for payment of principal and interest on the bonds. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution. Bonds issued under this subsection that pledge revenue received under section 11 for repayment of the bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) Notwithstanding any other provision of this act, if the state treasurer determines that an authority or municipality can issue a qualified refunding obligation and the authority or municipality does not make a good faith effort to issue the qualified refunding obligation as determined by the state treasurer, the state treasurer may reduce the amount claimed by the authority or municipality under section 13b by an amount equal to the net present value saving that would have been realized had the authority or municipality refunded the obligation or the state treasurer may require a reduction in the capture of tax increment revenues from taxes levied by a local or intermediate school district or this state by an amount equal to the net present value savings that would have been realized had the authority or municipality refunded the obligation. This subsection does not authorize the state treasurer to require the authority or municipality to pledge security greater than the security pledged for the obligation being refunded.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1981, Act 34, Imd. Eff. May 11, 1981 ;-- Am. 1983, Act 34, Imd. Eff. May 10, 1983 ;-- Am. 1985, Act 159, Imd. Eff. Nov. 15, 1985 ;-- Am. 1992, Act 279, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 122, Imd. Eff. July 20, 1993 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994 ;-- Am. 1996, Act 269, Imd. Eff. June 12, 1996 ;-- Am. 2002, Act 234, Imd. Eff. Apr. 29, 2002
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1667 Development plan; preparation; contents; improvements related to qualified facility.

Sec. 17.

(1) When a board decides to finance a project in the downtown district by the use of revenue bonds as authorized in section 13 or tax increment financing as authorized in sections 14, 15, and 16, it shall prepare a development plan.

(2) The development plan shall contain all of the following:

(a) The designation of boundaries of the development area in relation to highways, streets, streams, or otherwise.

(b) The location and extent of existing streets and other public facilities within the development area, shall designate the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses, and shall include a legal description of the development area.

(c) A description of existing improvements in the development area to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(g) A description of any portions of the development area that the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, or utilities.

(i) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed in any manner and for whose benefit the project is being undertaken if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying in any manner of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed in any manner to those persons.

(l) Estimates of the number of persons residing in the development area and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, a development plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those units in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(m) A plan for establishing priority for the relocation of persons displaced by the development in any new housing in the development area.

(n) Provision for the costs of relocating persons displaced by the development and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the federal uniform relocation assistance and real property acquisition policies act of 1970, being Public Law 91-646, 42 U.S.C. sections 4601, et seq.

(o) A plan for compliance with Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

(p) Other material that the authority, local public agency, or governing body considers pertinent.

(3) A development plan may provide for improvements related to a qualified facility, as defined in the federal facility development act, Act No. 275 of the Public Acts of 1992, being sections 3.931 to 3.940 of the Michigan Compiled Laws, that is located outside of the boundaries of the development area but within the district, including the cost of construction, renovation, rehabilitation, or acquisition of that qualified facility or of public facilities and improvements related to that qualified facility.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1992, Act 279, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 122, Imd. Eff. July 20, 1993
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1668 Ordinance approving development plan or tax increment financing plan; public hearing; notice; record.

Sec. 18.

(1) The governing body, before adoption of an ordinance approving or amending a development plan or approving or amending a tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the downtown district not less than 20 days before the hearing. Notice shall also be mailed to all property taxpayers of record in the downtown district not less than 20 days before the hearing. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the development plan or the tax increment financing plan is approved or amended.

(2) Notice of the time and place of hearing on a development plan shall contain: a description of the proposed development area in relation to highways, streets, streams, or otherwise; a statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice, and that all aspects of the development plan will be open for discussion at the public hearing; and other information that the governing body considers appropriate. At the time set for hearing, the governing body shall provide an opportunity for interested persons to be heard and shall receive and consider communications in writing with reference to the development plan. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for introduction of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented thereat.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 2005, Act 13, Imd. Eff. May 4, 2005
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1669 Development plan or tax increment financing plan as constituting public purpose; determination; ordinance; considerations; amendments; incorporation of catalyst development project plan.

Sec. 19.

(1) The governing body after a public hearing on the development plan or the tax increment financing plan, or both, with notice of the hearing given in accordance with section 18, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If it determines that the development plan or tax increment financing plan constitutes a public purpose, it shall then approve or reject the plan, or approve it with modification, by ordinance based on the following considerations:

(a) The findings and recommendations of a development area citizens council, if a development area citizens council was formed.

(b) The plan meets the requirements set forth in section 17 (2).

(c) The proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(d) The development is reasonable and necessary to carry out the purposes of this act.

(e) The land included within the development area to be acquired is reasonably necessary to carry out the purposes of the plan and of this act in an efficient and economically satisfactory manner.

(f) The development plan is in reasonable accord with the master plan of the municipality.

(g) Public services, such as fire and police protection and utilities, are or will be adequate to service the project area.

(h) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

(2) Amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection.

(3) Proposed amendments made to an approved development plan to incorporate a catalyst development project plan shall be submitted by the authority to the Michigan strategic fund for approval or rejection of that part of the plan relating to the catalyst development project. Amendments not approved or rejected under this subsection by the Michigan strategic fund within 45 days of submission for approval shall be considered approved.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 2012, Act 396, Imd. Eff. Dec. 19, 2012
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1670 Notice to vacate.

Sec. 20.

A person to be relocated under this act shall be given not less than 90 days' written notice to vacate unless modified by court order for good cause.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1671 Development area citizens council; establishment; appointment and qualifications of members; representative of development area.

Sec. 21.

(1) If a proposed development area has residing within it 100 or more residents, a development area citizens council shall be established at least 90 days before the public hearing on the development or tax increment financing plan. The development area citizens council shall be established by the governing body and shall consist of not less than 9 members. The members of the development area citizens council shall be residents of the development area and shall be appointed by the governing body. A member of a development area citizens council shall be at least 18 years of age.

(2) A development area citizens council shall be representative of the development area.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1672 Development area citizens council; advisory body.

Sec. 22.

A development area citizens council established pursuant to this act shall act an advisory body to the authority and the governing body in the adoption of the development or tax increment financing plans.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1673 Consultation.

Sec. 23.

Periodically a representative of the authority responsible for preparation of a development or tax increment financing plan within the development area shall consult with and advise the development area citizens council regarding the aspects of a development plan, including the development of new housing for relocation purposes located either inside or outside of the development area. The consultation shall begin before any final decisions by the authority and the governing body regarding a development or tax increment financing plan. The consultation shall continue throughout the preparation and implementation of the development or tax increment financing plan.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1674 Development area citizens council; meetings; notice; record; information and technical assistance; failure to organize, consult, or advise.

Sec. 24.

(1) Meetings of the development area citizens council shall be open to the public. Notice of the time and place of the meetings shall be given by publication in a newspaper of general circulation not less than 5 days before the dates set for meetings of the development area citizens council. A person present at those meetings shall have reasonable opportunity to be heard.

(2) A record of the meetings of a development area citizens council, including information and data presented, shall be maintained by the council.

(3) A development area citizens council may request of and receive from the authority information and technical assistance relevant to the preparation of the development plan for the development area.

(4) Failure of a development area citizens council to organize or to consult with and be advised by the authority, or failure to advise the governing body, as provided in this act, shall not preclude the adoption of a development plan by a municipality if the municipality complies with the other provisions of this act.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1675 Citizens district council as development area citizens council.

Sec. 25.

In a development area where a citizens district council established according to Act No. 344 of the Public Acts of 1945, as amended, being sections 125.71 to 125.84 of the Michigan Compiled Laws, already exists the governing body may designate it as the development area citizens council authorized by this act.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1676 Notice of findings and recommendations.

Sec. 26.

Within 20 days after the public hearing on a development or tax increment financing plan, the development area citizens council shall notify the governing body, in writing, of its findings and recommendations concerning a proposed development plan.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1677 Development area citizens council; dissolution.

Sec. 27.

A development area citizens council may not be required and, if formed, may be dissolved in any of the following situations:

(a) On petition of not less than 20% of the adult resident population of the development area by the last federal decennial or municipal census, a governing body, after public hearing with notice thereof given in accordance with section 18 and by a 2/3 vote, may adopt an ordinance for the development area to eliminate the necessity of a development area citizens council.

(b) When there are less than 18 residents, real property owners, or representatives of establishments located in the development area eligible to serve on the development area citizens council.

(c) Upon termination of the authority by ordinance of the governing body.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1678 Budget; cost of handling and auditing funds.

Sec. 28.

(1) The director of the authority shall prepare and submit for the approval of the board a budget for the operation of the authority for the ensuing fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. Before the budget may be adopted by the board, it shall be approved by the governing body of the municipality. Funds of the municipality shall not be included in the budget of the authority except those funds authorized in this act or by the governing body of the municipality.

(2) The governing body of the municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed, which cost shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1678a Exemption.

Sec. 28a.

Beginning January 1, 2010, the authority shall be exempt from all taxation on its earnings or property. Instruments of conveyance from an authority are exempt from transfer taxes under 1966 PA 134, MCL 207.501 to 207.513, and the state real estate transfer tax act, 1993 PA 330, MCL 207.521 to 207.537.

History: Add. 2012, Act 396, Imd. Eff. Dec. 19, 2012



Section 125.1679 Historic sites.

Sec. 29.

(1) A public facility, building, or structure that is determined by the municipality to have significant historical interests shall be preserved in a manner as considered necessary by the municipality in accordance with laws relative to the preservation of historical sites. The preservation of facilities, buildings, or structures determined to be historic sites by a municipality shall include, at a minimum, equipping the historic site with a fire alarm system.

(2) An authority shall refer all proposed changes to the exterior of sites listed on the state register of historic sites and the national register of historic places to the applicable historic district commission created under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, or the department of history, arts, and libraries for review.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 2001, Act 68, Imd. Eff. July 24, 2001 ;-- Am. 2004, Act 66, Imd. Eff. Apr. 20, 2004



Section 125.1680 Dissolution of authority; disposition of property and assets; reinstatement of authority; contesting validity of proceedings, findings, and determinations.

Sec. 30.

(1) An authority that has completed the purposes for which it was organized shall be dissolved by ordinance of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority belong to the municipality.

(2) An authority established under this act before December 31, 1988, that is dissolved by ordinance of the governing body before September 30, 1990 and that is reinstated by ordinance of the governing body after notice and public hearing as provided in section 3(2) shall not be invalidated pursuant to a claim that, based upon the standards set forth in section 3(1), a governing body improperly determined that the necessary conditions existed for the reinstatement of an authority under the act if at the time the governing body established the authority the governing body determined or could have determined that the necessary conditions existed for the establishment of an authority under this act or could have determined that establishment of an authority under this act would serve to promote economic growth and notwithstanding that the boundaries of the downtown district are altered at the time of reinstatement of the authority.

(3) In the resolution of intent, the municipality shall set a date for the holding of a public hearing on the adoption of a proposed ordinance reinstating the authority. The procedure for publishing the notice of hearing, holding the hearing, and adopting the ordinance reinstating the authority shall be as provided in section 3(2), (4), and (5).

(4) The validity of the proceedings, findings, and determinations reinstating an authority shall be conclusive unless contested in a court of competent jurisdiction within 60 days after the last of the following occurs:

(a) Publication of the ordinance reinstating the authority as adopted.

(b) Filing of the ordinance reinstating the authority with the secretary of state.

(c) May 27, 1993.

History: 1975, Act 197, Imd. Eff. Aug. 13, 1975 ;-- Am. 1993, Act 42, Imd. Eff. May 27, 1993 ;-- Am. 1993, Act 323, Eff. Mar. 15, 1994
Popular Name: DDA
Popular Name: Downtown Development Authority Act



Section 125.1681 Proceedings to compel enforcement of act; rules.

Sec. 31.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: Add. 1988, Act 425, Imd. Eff. Dec. 27, 1988






Act 301 of 1975 DEREZINSKI-GEERLINGS JOB DEVELOPMENT AUTHORITY ACT (125.1701 - 125.1770)



Act 94 of 2008 WATER RESOURCE IMPROVEMENT TAX INCREMENT FINANCE AUTHORITY ACT (125.1771 - 125.1794)

Section 125.1771 Short title.

Sec. 1.

This act shall be known and may be cited as the "water resource improvement tax increment finance authority act".

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1772 Definitions; A to M.

Sec. 2.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Assessed value" means the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a water resource improvement tax increment finance authority created under this act.

(d) "Board" means the governing body of an authority.

(e) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the development area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in section 3(d), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(f) "Chief executive officer" means the mayor or city manager of a city, the president or village manager of a village, or the supervisor of a township.

(g) "Development area" means that area described in section 5 to which a development plan is applicable.

(h) "Development plan" means that information and those requirements for a development area set forth in section 22.

(i) "Development program" means the implementation of the development plan.

(j) "Fiscal year" means the fiscal year of the authority.

(k) "Governing body" or "governing body of a municipality" means the elected body of a municipality having legislative powers.

(l) "Initial assessed value" means the assessed value of all the taxable property within the boundaries of the development area at the time the ordinance establishing the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in section 3(d).

(m) "Inland lake" means a natural or artificial lake, pond, or impoundment. Inland lake does not include the Great Lakes, Lake St. Clair, or a lake or pond that has a surface area of less than 5 acres.

(n) "Land use plan" means a plan prepared under former 1921 PA 207, or a site plan under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3102.

(o) "Municipality" means a city, village, or township.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1773 Definitions; O to W.

Sec. 3.

As used in this act:

(a) "Operations" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(b) "Parcel" means an identifiable unit of land that is treated as separate for valuation or zoning purposes.

(c) "Public facility" means a street, and any improvements to a street, including street furniture and beautification, park, parking facility, recreational facility, right-of-way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, or building, including access routes designed and dedicated to use by the public generally, or used by a public agency, that is related to access to inland lakes or a water resource improvement, or means a water resource improvement. Public facility includes an improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, if the improvement complies with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(d) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, or 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. The state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(e) "State fiscal year" means the annual period commencing October 1 of each year.

(f) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area. Tax increment revenues do not include any of the following:

(i) Taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(ii) Taxes levied by local or intermediate school districts.

(iii) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to the ad valorem property taxes.

(iv) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to the ad valorem property taxes.

(v) Ad valorem property taxes exempted from capture under section 15(5) or specific local taxes attributable to the ad valorem property taxes.

(vi) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific taxes attributable to those ad valorem property taxes.

(g) "Water resource improvement" means enhancement of water quality and water dependent natural resources, including, but not limited to, the following:

(i) The elimination of the causes and the proliferation of aquatic nuisance species, as defined in section 3101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.3101.

(ii) Sewer systems that service existing structures that have failing on-site disposal systems.

(iii) Storm water systems that service existing infrastructure.

(iv) Dredging, removal of spoils, or other improvements or maintenance activities that enhance navigability of a waterway.

(h) "Water resource improvement district" or "district" means 1 or more of the following:

(i) An inland body of water and land that is up to 1 mile from the shoreline of an inland lake that contains 1 or more public access points.

(ii) An inland body of water and parcels of land that are contiguous to the shoreline of an inland lake that does not contain a public access point.

(iii) The shoreline of a harbor on a Great Lake and 1 or more of the following:

(A) Land up to 1 mile from the shoreline of the harbor.

(B) A tributary to that Great Lake harbor up to 5 miles upstream from the shoreline of the Great Lake harbor.

(C) Land up to 1 mile from each bank of the tributary described in sub-subparagraph (B).

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008 ;-- Am. 2013, Act 25, Eff. Aug. 9, 2013



Section 125.1774 Establishment of multiple authorities; powers.

Sec. 4.

(1) Except as otherwise provided in this subsection, a municipality may establish multiple authorities. A parcel of property shall not be included in more than 1 authority created under this act.

(2) An authority is a public body corporate that may sue and be sued in any court of this state. An authority possesses all the powers necessary to carry out its purpose. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1775 Intent to create and provide for operation of authority within water resource improvement district; resolution of intent; notice of public hearing; adoption of ordinance; filing; publication; alteration or amendment of boundaries; agreement with adjoining municipality.

Sec. 5.

(1) If the governing body of a municipality determines that it is necessary for the best interests of the public to promote water resource improvement or access to inland lakes, or both, in a water resource improvement district, the governing body may, by resolution, declare its intention to create and provide for the operation of an authority within the boundaries of a water resource improvement district.

(2) In the resolution of intent, the governing body shall set a date for a public hearing on the adoption of a proposed ordinance creating the authority and designating the boundaries of the development area. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 or more than 40 days before the date of the hearing. Not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in the proposed development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure of a property taxpayer to receive the notice does not invalidate these proceedings. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the proposed development area not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing and shall describe the boundaries of the proposed development area. A citizen, taxpayer, or property owner of the municipality or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed development area. The governing body of the municipality shall not incorporate land into the development area not included in the description contained in the notice of public hearing, but it may eliminate described lands from the development area in the final determination of the boundaries.

(3) Not less than 60 days after the public hearing, if the governing body of the municipality intends to proceed with the establishment of the authority it shall adopt, by majority vote of its members, an ordinance establishing the authority and designating the boundaries of the development area within which the authority shall exercise its powers. The adoption of the ordinance is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of an ordinance over his or her veto. This ordinance shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(4) The governing body of the municipality may alter or amend the boundaries of the development area to include or exclude lands from the development area in the same manner as adopting the ordinance creating the authority.

(5) A municipality that has created an authority may enter into an agreement with an adjoining municipality that has created an authority to jointly operate and administer those authorities under an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1776 Annexation or consolidation.

Sec. 6.

If a development area is part of an area annexed to or consolidated with another municipality, the authority managing that development area shall become an authority of the annexing or consolidated municipality. Obligations of that authority incurred under a development or tax increment plan, agreements related to a development or tax increment plan, and bonds issued under this act shall remain in effect following the annexation or consolidation.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1777 Board; membership; qualifications; terms; appointment to fill vacancy; compensation; oath of office; proceedings and rules subject to open meetings act; meetings; removal of board member; publication of expense items; availability of financial records; writings subject to freedom of information act.

Sec. 7.

(1) An authority shall be under the supervision and control of a board consisting of the chief executive officer of the municipality or his or her designee and not less than 5 or more than 9 members as determined by the governing body of the municipality. Members shall be appointed by the chief executive officer of the municipality, subject to approval by the governing body of the municipality. Not less than a majority of the members shall be persons having an ownership or business interest in property located in the development area. At least 1 of the members shall be a resident of the development area or of an area within 1/2 mile of any part of the development area. Of the members first appointed, an equal number of the members, as near as is practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. After the initial appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board.

(2) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(3) The proceedings and rules of the board are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held if called in the manner provided in the rules of the board.

(4) After having been given notice and an opportunity to be heard, a member of the board may be removed for cause by the governing body.

(5) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(6) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1778 Director; compensation; service; oath; bond; duties; acting director; treasurer; secretary; legal counsel; duties; other personnel.

Sec. 8.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body of the municipality. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before beginning his or her duties, the director shall take and subscribe to the constitutional oath, and furnish bond, by posting a bond in the sum determined in the ordinance establishing the authority payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall provide to the board and to the governing body of the municipality a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before beginning his or her duties, the acting director shall take and subscribe to the oath, and furnish bond, as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may employ and fix the compensation of a treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform all duties delegated to him or her by the board and shall furnish bond in an amount prescribed by the board.

(3) The board may employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1779 Participation of employees in municipal retirement and insurance programs; employees not civil service employees.

Sec. 9.

The employees of an authority shall be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees except that the employees of an authority are not civil service employees.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1780 Board; powers; duties; preparation of water resource management plan; consultation with certain entities; application for state and federal permits.

Sec. 10.

(1) The board may do any of the following:

(a) Prepare an analysis of water resource improvement and access to inland lakes issues taking place in the development area.

(b) Study and analyze the need for water resource improvements and access to inland lakes upon the development area.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility that may be necessary or appropriate to the execution of a plan that, in the opinion of the board, aids in water resource improvement or access to inland lakes in the development area. The board is encouraged to develop a plan that conserves the natural features, reduces impervious surfaces, and uses landscaping and natural features to reflect the predevelopment site.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(e) Develop long-range plans for water resource improvement and access to inland lakes within the district.

(f) Implement any plan of development for water resource improvement and access to inland lakes in the development area necessary to achieve the purposes of this act in accordance with the powers of the authority granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options.

(i) Improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, clear, improve, maintain, and repair any public facility, building, and any necessary or desirable appurtenances to those buildings and operate a water resource improvement, as determined by the authority to be reasonably necessary to achieve the purposes of this act, within the development area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(j) Fix, charge, and collect fees, rents, and charges for the use of any facility, building, or property under its control or any part of the facility, building, or property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease, in whole or in part, any facility, building, or property under its control.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

(n) Plan and implement water resource improvements in harbors of the Great Lakes and their tributaries, including, but not limited to, dredging, removal of spoils, and other improvements or maintenance activities that enhance navigability of a waterway.

(2) The board shall prepare a water resource management plan in consultation with the department of environmental quality, the department of natural resources, or any other entity with expertise in water quality management and invasive species management.

(3) The board may apply for the necessary state and federal permits required for a public facility or a water resource improvement under this act.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008 ;-- Am. 2013, Act 25, Eff. Aug. 9, 2013



Section 125.1781 Authority as instrumentality of political subdivision.

Sec. 11.

The authority is an instrumentality of a political subdivision for purposes of 1972 PA 227, MCL 213.321 to 213.332.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1782 Financing sources; disposition of money received.

Sec. 12.

(1) The activities of the authority shall be financed from 1 or more of the following sources:

(a) Donations to the authority for the performance of its functions.

(b) Money borrowed and to be repaid as authorized by sections 13 and 14.

(c) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(d) Proceeds of a tax increment financing plan established under sections 15 to 17.

(e) Proceeds from a special assessment district created as provided by law.

(f) Money obtained from other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(2) Money received by the authority and not covered under subsection (1) shall immediately be deposited to the credit of the authority, subject to disbursement under this act. Except as provided in this act, the municipality shall not obligate itself, and shall not be obligated, to pay any sums from public funds, other than money received by the municipality under this section, for or on account of the activities of the authority.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1783 Borrowing money and issuing bonds.

Sec. 13.

The authority may borrow money and issue its negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1784 Borrowing money and issuing bonds or notes; security; pledge; lien; exemption of bonds or notes from taxation; municipality not liable on bonds and notes of authority; statement; investment; deposit.

Sec. 14.

(1) The authority may with approval of the local governing body borrow money and issue its revenue bonds or notes to finance all or part of the costs of water resource improvements in connection with either of the following:

(a) The implementation of a development plan in the development area.

(b) The refund, or refund in advance, of bonds or notes issued under this section.

(2) Any of the following may be financed by the issuance of revenue bonds or notes:

(a) The cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the implementation of a development plan in the development area.

(b) Any engineering, architectural, legal, accounting, or financial expenses.

(c) The costs necessary or incidental to the borrowing of money.

(d) Interest on the bonds or notes during the period of construction.

(e) A reserve for payment of principal and interest on the bonds or notes.

(f) A reserve for operation and maintenance until sufficient revenues have developed.

(3) The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and any money, revenues, or income received in connection with the property.

(4) A pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged by the authority immediately is subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of a pledge is valid and binding against parties having claims of any kind in tort, contract, or otherwise, against the authority, whether or not the parties have notice of the lien. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created must be filed or recorded to be enforceable.

(5) Bonds or notes issued under this section are exempt from all taxation in this state, and the interest on the bonds or notes is exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(6) The municipality is not liable on bonds or notes of the authority issued under this section, and the bonds or notes are not a debt of the municipality. The bonds or notes shall contain on their face a statement to that effect.

(7) The bonds and notes of the authority may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1785 Tax increment financing plan; preparation and submission; development plan; statement of estimated impact; approval; notice, hearing, and disclosure provisions; modification; exempting taxes from capture; resolution.

Sec. 15.

(1) If the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body of the municipality. The plan shall include a development plan as provided in section 18, a detailed explanation of the tax increment procedure, the maximum amount of bonded indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 16. The plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the development area is located. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the authority shall be clearly stated in the tax increment financing plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(2) Approval of the tax increment financing plan shall comply with the notice, hearing, and disclosure provisions of section 21. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(3) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The authority shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed development area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the development area.

(4) A tax increment financing plan may be modified if the modification is approved by the governing body upon notice and after public hearings and agreements as are required for approval of the original plan.

(5) Not more than 60 days after the public hearing, the governing body in a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. In the event that the governing body levies a separate millage for public library purposes, at the request of the public library board, that separate millage shall be exempt from the capture. The resolution shall take effect when filed with the clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1786 Transmission of tax increment revenues to authority; expenditures; terms; reversion of unused funds; abolishment of plan; conditions; status report on tax increment financing account.

Sec. 16.

(1) The municipal and county treasurers shall transmit tax increment revenues to the authority.

(2) The authority shall expend the tax increment revenues received for the development program only under the terms of the tax increment financing plan. Unused funds shall revert proportionately to the respective taxing bodies. Tax increment revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan if it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, bonds issued under section 17 have been paid or funds sufficient to make the payment have been segregated.

(3) Annually the authority shall submit to the governing body of the municipality and the state tax commission a report on the status of the tax increment financing account. The report shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the project area.

(f) The captured assessed value retained by the authority.

(g) The tax increment revenues received.

(h) The number of public facilities developed.

(i) The number of water resource improvements made.

(j) A brief description of each water resource improvement made within the district.

(k) Any additional information the governing body considers necessary.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1787 Authorization, issuance, and sale of tax increment bonds.

Sec. 17.

(1) By resolution of its governing body, the authority may authorize, issue, and sell tax increment bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan. The tax increment bonds issued by the authority under this subsection shall pledge solely the tax increment revenues of a development area in which the project is located or a development area from which tax increment revenues may be used for this project, or both. In addition or in the alternative, the bonds issued by the authority under this subsection may be secured by any other revenues identified in section 12 as sources of financing for activities of the authority that the authority shall specifically pledge in the resolution. However, except as otherwise provided in this section, the full faith and credit of the municipality shall not be pledged to secure bonds issued under this subsection. The bond issue may include a sum sufficient to pay interest on the tax increment bonds until full development of tax increment revenues from the project and also a sum to provide a reasonable reserve for payment of principal and interest on the bonds. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution. Bonds issued under this subsection that pledge revenue received under section 15 for repayment of the bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The municipality, by majority vote of the members of its governing body, may make a limited tax pledge to support the authority's tax increment bonds or notes or, if authorized by the voters of the municipality, may pledge its unlimited tax full faith and credit for the payment of the principal of and interest on the authority's tax increment bonds or notes.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1788 Development plan; contents.

Sec. 18.

(1) If a board decides to finance a project in a development area by the use of revenue bonds as authorized in section 13 or tax increment financing as authorized in sections 15, 16, and 17, it shall prepare a development plan.

(2) The development plan shall contain all of the following:

(a) The designation of boundaries of the development area in relation to highways, streets, streams, lakes, other bodies of water, or otherwise.

(b) The location and extent of existing streets and other public facilities within the development area, designating the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses, and including a legal description of the development area.

(c) A description of existing improvements in the development area to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(g) A description of any portions of the development area that the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, or utilities.

(i) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed in any manner and for whose benefit the project is being undertaken if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying in any manner of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed in any manner to those persons.

(l) The requirement that amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection.

(m) The water resource improvements that will be made in the development area.

(n) Other material that the authority, local public agency, or governing body considers pertinent.

(o) Based on consultation with the affected state and federal authorities, an identification of the permits the board believes necessary to complete the proposed public facility and an explanation of how the proposed public facility will meet the requirements necessary for issuance of each permit.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1789 Development plan or tax increment financing plan; adoption of ordinance; notice of public hearing; purpose of public hearing.

Sec. 19.

(1) The governing body, before adoption of an ordinance approving a development plan or tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the development area not less than 20 days before the hearing. Notice shall also be mailed to all property taxpayers of record in the development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the tax increment financing plan is approved not less than 20 days before the hearing.

(2) Notice of the time and place of hearing on a development plan shall contain all of the following:

(a) A description of the proposed development area in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice.

(c) A statement that all aspects of the development plan will be open for discussion at the public hearing.

(d) Other information that the governing body considers appropriate.

(3) At the time set for the hearing, the governing body shall provide an opportunity for interested persons to speak and shall receive and consider communications in writing. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for consideration of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at the hearing.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1790 Determination of public purpose; approval or rejection of plan; modifications; considerations.

Sec. 20.

The governing body after a public hearing on the development plan or the tax increment financing plan, or both, with notice given under section 19, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If it determines that the development plan or tax increment financing plan constitutes a public purpose, it shall by ordinance approve or reject the plan, or approve it with modification, based on the following considerations:

(a) The findings and recommendations of a development area citizens council, if a development area citizens council was formed.

(b) The plan meets the requirements under section 18(2).

(c) The proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(d) The development is reasonable and necessary to carry out the purposes of this act.

(e) The land included within the development area to be acquired is reasonably necessary to carry out the purposes of the plan and of this act in an efficient and economically satisfactory manner.

(f) The development plan is in reasonable accord with the land use plan of the municipality.

(g) Public services, such as fire and police protection and utilities, are or will be adequate to service the project area.

(h) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1791 Operation of authority; budget; review by board; submission to governing body; adoption; cost of handling and auditing funds.

Sec. 21.

(1) The director of the authority shall submit a budget to the board for the operation of the authority for each fiscal year before the beginning of the fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. After review by the board, the budget shall be submitted to the governing body. The governing body must approve the budget before the board may adopt the budget. Unless authorized by the governing body or this act, funds of the municipality shall not be included in the budget of the authority.

(2) The governing body of the municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed, which shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1792 Dissolution of authority.

Sec. 22.

An authority that has completed the purposes for which it was organized shall be dissolved by ordinance of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority belong to the municipality.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1793 Enforcement of act; rules.

Sec. 23.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2008, Act 94, Imd. Eff. Apr. 8, 2008



Section 125.1794 Repealed. 2013, Act 25, Eff. Aug. 9, 2013.






Act 450 of 1980 THE TAX INCREMENT FINANCE AUTHORITY ACT (125.1801 - 125.1830)

Section 125.1801 Definitions.

Sec. 1.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority. Evidence of the intent to repay an advance is required and may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved before the advance or before August 14, 1993, or a resolution of the authority or the municipality.

(b) "Assessed value" means 1 of the following:

(i) For valuations made before January 1, 1995, the state equalized valuation as determined under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) For valuations made after December 31, 1994, taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a tax increment finance authority created under this act.

(d) "Authority district" means that area within which an authority exercises its powers and within which 1 or more development areas may exist.

(e) "Board" means the governing body of an authority.

(f) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the development area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in subdivision (w), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(g) "Chief executive officer" means the mayor or city manager of a city, the president of a village, or the supervisor of a township.

(h) "Development area" means that area to which a development plan is applicable.

(i) "Development area citizens council" or "council" means that advisory body established pursuant to section 20.

(j) "Development plan" means that information and those requirements for a development set forth in section 16.

(k) "Development program" means the implementation of the development plan.

(l) "Eligible advance" means an advance made before August 19, 1993.

(m) "Eligible obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority before August 19, 1993 and its subsequent refunding by a qualified refunding obligation. Eligible obligation includes an authority's written agreement entered into before August 19, 1993 to pay an obligation issued after August 18, 1993 and before December 31, 1996 by another entity on behalf of the authority. Eligible obligation also includes an ongoing management contract or contract for professional services or development services that was entered into by the authority or a municipality on behalf of the authority in 1991, and related similar written agreements executed before 1984, if the 1991 agreement both provides for automatic annual renewal and incorporates by reference the prior related agreements; however, receipt by an authority of tax increment revenues authorized under subdivision (aa)(ii) in order to pay costs arising under those contracts shall be limited to:

(i) For taxes levied before July 1, 2005, the amount permitted to be received by an authority for an eligible obligation as provided in this act.

(ii) For taxes levied after June 30, 2005 and before July 1, 2006, $3,000,000.00.

(iii) For taxes levied after June 30, 2006 and before July 1, 2007, $3,000,000.00.

(iv) For taxes levied after June 30, 2007 and before July 1, 2008, $3,000,000.00.

(v) For taxes levied after June 30, 2008 and before July 1, 2009, $3,000,000.00.

(vi) For taxes levied after June 30, 2009 and before July 1, 2010, $3,000,000.00.

(vii) For taxes levied after June 30, 2010 and before July 1, 2011, $2,650,000.00.

(viii) For taxes levied after June 30, 2011 and before July 1, 2012, $2,400,000.00.

(ix) For taxes levied after June 30, 2012 and before July 1, 2013, $2,125,000.00.

(x) For taxes levied after June 30, 2013 and before July 1, 2014, $1,500,000.00.

(xi) For taxes levied after June 30, 2014 and before July 1, 2015, $1,150,000.00.

(xii) For taxes levied after June 30, 2015, $0.00.

(n) "Fiscal year" means the fiscal year of the authority.

(o) "Governing body" means the elected body of a municipality having legislative powers.

(p) "Initial assessed value" means the assessed value, as equalized, of all the taxable property within the boundaries of the development area at the time the resolution establishing the tax increment financing plan is approved as shown by the most recent assessment roll of the municipality for which equalization has been completed at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered property that is exempt from taxation. The initial assessed value of property for which a specific tax was paid in lieu of a property tax shall be determined as provided in subdivision (w).

(q) "Municipality" means a city.

(r) "Obligation" means a written promise to pay, whether evidenced by a contract, agreement, lease, sublease, bond, or note, or a requirement to pay imposed by law. An obligation does not include a payment required solely because of default upon an obligation, employee salaries, or consideration paid for the use of municipal offices. An obligation does not include those bonds that have been economically defeased by refunding bonds issued under this act. Obligation includes, but is not limited to, the following:

(i) A requirement to pay proceeds derived from ad valorem property taxes or taxes levied in lieu of ad valorem property taxes.

(ii) A management contract or a contract for professional services.

(iii) A payment required on a contract, agreement, bond, or note if the requirement to make or assume the payment arose before August 19, 1993.

(iv) A requirement to pay or reimburse a person for the cost of insurance for, or to maintain, property subject to a lease, land contract, purchase agreement, or other agreement.

(v) A letter of credit, paying agent, transfer agent, bond registrar, or trustee fee associated with a contract, agreement, bond, or note.

(s) "On behalf of an authority", in relation to an eligible advance made by a municipality, or an eligible obligation or other protected obligation issued or incurred by a municipality, means in anticipation that an authority would transfer tax increment revenues or reimburse the municipality from tax increment revenues in an amount sufficient to fully make payment required by the eligible advance made by a municipality, or the eligible obligation or other protected obligation issued or incurred by the municipality, if the anticipation of the transfer or receipt of tax increment revenues from the authority is pursuant to or evidenced by 1 or more of the following:

(i) A reimbursement agreement between the municipality and an authority it established.

(ii) A requirement imposed by law that the authority transfer tax increment revenues to the municipality.

(iii) A resolution of the authority agreeing to make payments to the incorporating unit.

(iv) Provisions in a tax increment financing plan describing the project for which the obligation was incurred.

(t) "Other protected obligation" means:

(i) A qualified refunding obligation issued to refund an obligation described in subparagraph (ii) or (iii), an obligation that is not a qualified refunding obligation that is issued to refund an eligible obligation, or a qualified refunding obligation issued to refund an obligation described in this subparagraph.

(ii) An obligation issued or incurred by an authority or by a municipality on behalf of an authority after August 19, 1993, but before December 31, 1994, to finance a project described in a tax increment finance plan approved by the municipality in accordance with this act before December 31, 1993, for which a contract for final design is entered into by the municipality or authority before March 1, 1994.

(iii) An obligation incurred by an authority or municipality after August 19, 1993, to reimburse a party to a development agreement entered into by a municipality or authority before August 19, 1993, for a project described in a tax increment financing plan approved in accordance with this act before August 19, 1993, and undertaken and installed by that party in accordance with the development agreement.

(iv) An obligation issued or incurred by an authority or by a municipality on behalf of an authority to implement a project described in a tax increment finance plan approved by the municipality in accordance with this act before August 19, 1993, that is located on land owned by a public university on the date the tax increment financing plan is approved, and for which a contract for final design is entered into before December 31, 1993.

(v) An ongoing management or professional services contract with the governing body of a county which was entered into before March 1, 1994 and which was preceded by a series of limited term management or professional services contracts with the governing body of the county, the last of which was entered into before August 19, 1993.

(vi) An obligation issued or incurred by a municipality under a contract executed on December 19, 1994 as subsequently amended between the municipality and the authority to implement a project described in a tax increment finance plan approved by the municipality under this act before August 19, 1993 for which a contract for final design was entered into by the municipality before March 1, 1994 provided that final payment by the municipality is made on or before December 31, 2001.

(vii) An obligation issued or incurred by an authority or by a municipality on behalf of an authority that meets all of the following qualifications:

(A) The obligation is issued or incurred to finance a project described in a tax increment financing plan approved before August 19, 1993 by a municipality in accordance with this act.

(B) The obligation qualifies as an other protected obligation under subparagraph (ii) and was issued or incurred by the authority before December 31, 1994 for the purpose of financing the project.

(C) A portion of the obligation issued or incurred by the authority before December 31, 1994 for the purpose of financing the project was retired prior to December 31, 1996.

(D) The obligation does not exceed the dollar amount of the portion of the obligation retired prior to December 31, 1996.

(viii) An obligation incurred by an authority that meets both of the following qualifications:

(A) The obligation is a contract of lease originally executed on December 20, 1994 between the municipality and the authority to partially implement the authority's development plan and tax increment financing plan.

(B) The obligation qualifies as an obligation under subparagraph (ii). The obligation described in this subparagraph may be amended to extend cash rental payments for a period not to exceed 30 years through the year 2039. The duration of the development plan and tax increment financing plan described in this subparagraph is extended to 1 year after the final date that the extended cash rental payments are due.

(u) "Public facility" means 1 or more of the following:

(i) A street, plaza, or pedestrian mall, and any improvements to a street, plaza, boulevard, alley, or pedestrian mall, including street furniture and beautification, park, parking facility, recreation facility, playground, school, library, public institution or administration building, right of way, structure, waterway, bridge, lake, pond, canal, utility line or pipeline, transit-oriented development, transit-oriented facility, and other similar facilities and necessary easements of these facilities designed and dedicated to use by the public generally or used by a public agency. As used in this subparagraph, public institution or administration building includes, but is not limited to, a police station, fire station, court building, or other public safety facility.

(ii) The acquisition and disposal of real and personal property or interests in real and personal property, demolition of structures, site preparation, relocation costs, building rehabilitation, and all associated administrative costs, including, but not limited to, architect's, engineer's, legal, and accounting fees as contained in the resolution establishing the district's development plan.

(iii) An improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, which improvement is made to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(v) "Qualified refunding obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority to refund an obligation if 1 of the following applies:

(i) The refunding obligation meets both of the following:

(A) The net present value of the principal and interest to be paid on the refunding obligation, including the cost of issuance, will be less than the net present value of the principal and interest to be paid on the obligation being refunded, as calculated using a method approved by the department of treasury.

(B) The net present value of the sum of the tax increment revenues described in subdivision (aa)(ii) and the distributions under section 12a to repay the refunding obligation will not be greater than the net present value of the sum of the tax increment revenues described in subdivision (aa)(ii) and the distributions under section 12a to repay the obligation being refunded, as calculated using a method approved by the department of treasury.

(ii) The refunding obligation is a tax increment refunding bond issued to refund a refunding bond that is an other protected obligation issued as a capital appreciation bond delivered to the Michigan municipal bond authority on December 21, 1994, or bonds issued to refund that bond, and the authority, by resolution of its board, authorized issuance of the refunding obligation before December 31, 2019 with a final maturity not later than 2039. The municipality by majority vote of the members of its governing body may pledge its full faith and credit for the payment of the principal of and interest on the refunding obligation. A refunding obligation issued under this subparagraph is not subject to the requirements of section 305(2), (3), (5), or (6), 501, 503, or 611 of the revised municipal finance act, 2001 PA 34, MCL 141.2305, 141.2501, 141.2503, and 141.2611. The duration of the development plan and the tax increment financing plan relating to the refunding obligations described in this subparagraph is extended to 1 year after the final date of maturity of the refunding obligation.

(w) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, and 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. However, after 1993, the state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(x) "State fiscal year" means the annual period commencing October 1 of each year.

(y) "Tax increment district" or "district" means that area to which the tax increment finance plan pertains.

(z) "Tax increment financing plan" means that information and those requirements set forth in sections 13 to 15.

(aa) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area, subject to the following requirements:

(i) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions other than the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts upon the captured assessed value of real and personal property in the development area for any purpose authorized by this act.

(ii) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts upon the captured assessed value of real and personal property in the development area in an amount equal to the amount necessary, without regard to subparagraph (i), to repay eligible advances, eligible obligations, and other protected obligations.

(iii) Tax increment revenues do not include any of the following:

(A) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to such ad valorem property taxes.

(B) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to such ad valorem property taxes.

(C) Ad valorem property taxes levied under 1 or more of the following or specific local taxes attributable to those ad valorem property taxes:

(I) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(II) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

(iv) The amount of tax increment revenues authorized to be included under subparagraph (ii), and required to be transmitted to the authority under section 14(1), from ad valorem property taxes and specific local taxes attributable to the application of the levy of the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, a local school district or an intermediate school district upon the captured assessed value of real and personal property in a development area shall be determined separately for the levy by the state, each school district, and each intermediate school district as the product of sub-subparagraphs (A) and (B):

(A) The percentage which the total ad valorem taxes and specific local taxes available for distribution by law to the state, local school district, or intermediate school district, respectively, bear to the aggregate amount of ad valorem millage taxes and specific taxes available for distribution by law to the state, each local school district, and each intermediate school district.

(B) The maximum amount of ad valorem property taxes and specific local taxes considered tax increment revenues under subparagraph (ii).

(bb) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use as determined by the board and approved by the municipality in which it is located.

(cc) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1985, Act 193, Imd. Eff. Dec. 20, 1985 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 281, Imd. Eff. July 11, 1994 ;-- Am. 1994, Act 329, Imd. Eff. Oct. 14, 1994 ;-- Am. 1996, Act 271, Imd. Eff. June 12, 1996 ;-- Am. 1997, Act 201, Imd. Eff. Jan. 13, 1998 ;-- Am. 1998, Act 499, Imd. Eff. Jan. 5, 1999 ;-- Am. 2005, Act 29, Imd. Eff. May 25, 2005 ;-- Am. 2008, Act 453, Imd. Eff. Jan. 9, 2009 ;-- Am. 2010, Act 245, Imd. Eff. Dec. 14, 2010 ;-- Am. 2013, Act 61, Imd. Eff. June 18, 2013 ;-- Am. 2014, Act 38, Imd. Eff. Mar. 20, 2014



Section 125.1801a Short title.

Sec. 1a.

This act shall be known and may be cited as “the tax increment finance authority act”.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1802 Authority; establishment; public body corporate; powers generally.

Sec. 2.

(1) A municipality may establish not more than 1 authority. An authority shall exercise its powers in all development areas designated pursuant to this act.

(2) The authority shall be a public body corporate which may sue and be sued in any court of this state. The authority possesses all the powers necessary to carry out the purpose of its incorporation. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of the authority. The powers granted in this act to an authority may be exercised notwithstanding that bonds are not issued by the authority.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1803 Resolution of intent; determinations; notice of public hearing; adoption, filing, and publication of resolution establishing authority and designating boundaries of authority district; alteration or amendment of boundaries; validity of proceedings establishing authority.

Sec. 3.

(1) If the governing body of a municipality determines that it is in the best interests of the public to halt a decline in property values, increase property tax valuation, eliminate the causes of the decline in property values, and to promote growth in an area in the municipality, the governing body of that municipality may declare by resolution its intention to create and provide for the operation of an authority.

(2) In the resolution of intent, the governing body shall set a date for the holding of a public hearing on the adoption of a proposed resolution creating the authority and designating the boundaries of the authority district. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 nor more than 40 days before the date of the hearing. Notice shall also be mailed to the property taxpayers of record in the proposed authority district not less than 20 days before the hearing. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure to receive the notice shall not invalidate these proceedings. The notice shall state the date, time, and place of the hearing, and shall describe the boundaries of the proposed authority district. At that hearing, a citizen, taxpayer, or property owner of the municipality has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed authority district. The governing body of the municipality shall not incorporate land into the authority district not included in the description contained in the notice of public hearing, but it may eliminate described lands from the authority district in the final determination of the boundaries.

(3) After the public hearing, if the governing body intends to proceed with the establishment of the authority, it shall adopt, by majority vote of its members, a resolution establishing the authority and designating the boundaries of the authority district within which the authority shall exercise its powers. The adoption of the resolution is subject to any applicable statutory or charter provisions with respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of a resolution over his or her veto. This resolution shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(4) The governing body may alter or amend the boundaries of the authority district to include or exclude lands from the authority district in accordance with the same requirements prescribed for adopting the resolution creating the authority.

(5) The validity of the proceedings establishing an authority shall be conclusive unless contested in a court of competent jurisdiction within 60 days after the last of the following takes place:

(a) Publication of the resolution as adopted.

(b) Filing of the resolution with the secretary of state.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1983, Act 148, Imd. Eff. July 18, 1983 ;-- Am. 2005, Act 14, Imd. Eff. May 4, 2005
Popular Name: TIFA



Section 125.1804 Board; composition; chairperson; oath of member; rules governing procedure and meetings; meetings open to public; removal of member; publicizing expense items; financial records open to public.

Sec. 4.

(1) The authority shall be under the supervision and control of a board chosen by the governing body which may by majority vote designate any 1 of the following to constitute the board:

(a) The board of directors of the economic development corporation of the municipality established pursuant to the economic development corporations act, Act No. 338 of the Public Acts of 1974, as amended, being sections 125.1601 to 125.1636 of the Michigan Compiled Laws.

(b) The trustees of the board of a downtown development authority established pursuant to Act No. 197 of the Public Acts of 1975, as amended, being sections 125.1651 to 125.1680 of the Michigan Compiled Laws.

(c) The trustees of the board of an urban redevelopment corporation established pursuant to the urban redevelopment corporations law, Act No. 250 of the Public Acts of 1941, as amended, being sections 125.901 to 125.922 of the Michigan Compiled Laws.

(d) The members of the commission established pursuant to Act No. 344 of the Public Acts of 1945, being sections 125.71 to 125.84 of the Michigan Compiled Laws.

(e) In a municipality that has a population of less than 5,000, the planning commission of the municipality established pursuant to Act No. 285 of the Public Acts of 1931, being sections 125.31 to 125.45 of the Michigan Compiled Laws.

(f) Not less than 7 nor more than 13 persons appointed by the chief executive officer of the municipality subject to the approval of the governing body. Of the members appointed, an equal number, as near as practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. Thereafter, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses.

(2) The chairperson of the board shall be elected by the board.

(3) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(4) The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held when called in the manner provided in the rules of the board. Meetings of the board shall be open to the public, in accordance with the open meetings act, Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(5) Pursuant to notice and an opportunity to be heard, a member of the board appointed pursuant to subsection (1)(f) may be removed before the expiration of his or her term for cause by the governing body. Removal of a member is subject to the review by the circuit court.

(6) All expense items of the authority shall be publicized annually and the financial records shall be open to the public pursuant to the freedom of information act, Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1987, Act 68, Imd. Eff. June 25, 1987
Popular Name: TIFA



Section 125.1805 Board; employment, compensation, term, oath, and bond of director; chief executive office; duties of director; absence or disability of director; reports; employment, compensation, and duties of treasurer and secretary; retention and duties of legal counsel; employment of other personnel; participation in municipal retirement and insurance programs.

Sec. 5.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before entering upon the duties of the office, the director shall take and subscribe to the constitutional oath and furnish bond by posting a bond in the penal sum determined in the resolution establishing the authority, payable to the authority for use and benefit of the authority, approved by the board, and filed with the clerk of the municipality. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive office of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall render to the board and to the governing body a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before entering upon the duties of the office, the acting director shall take and subscribe to the constitutional oath and furnish bond as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may appoint or employ and fix the compensation of a treasurer who shall keep the financial records of the authority, and who, together with the director, if a director is appointed, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform such other duties as may be delegated by the board and shall furnish bond in an amount as prescribed by the board.

(3) The board may appoint or employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform such other duties as may be delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

(6) The employees of an authority may be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees on the same basis as civil service employees.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981



Section 125.1807 Board; powers generally.

Sec. 7.

The board may:

(a) Prepare an analysis of economic changes taking place in the municipality and its environs as those changes relate to urban deterioration in the development areas.

(b) Study and analyze the impact of growth upon development areas.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility, an existing building, or a multiple family dwelling unit which may be necessary or appropriate to the execution of a plan which, in the opinion of the board, aids in the revitalization and growth of the development area.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the state construction code act of 1972, Act No. 230 of the Public Acts of 1972, being sections 125.1501 to 125.1531 of the Michigan Compiled Laws.

(e) Develop long-range plans, in cooperation with the agency which is chiefly responsible for planning in the municipality, designed to halt the decline of property values and to promote the growth of the development area, and take such steps as may be necessary to implement the plans to the fullest extent possible.

(f) Implement any plan of development in a development area necessary to achieve the purposes of this act, in accordance with the powers of the authority as granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper, own, convey, demolish, relocate, rehabilitate, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests therein, which the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options with respect thereto.

(i) Improve land, prepare sites for buildings, including the demolition of existing structures and construct, reconstruct, rehabilitate, restore, and preserve, equip, improve, maintain, repair, and operate any building, including any type of housing, and any necessary or desirable appurtenances thereto, within the development area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(j) Fix, charge, and collect fees, rents, and charges for the use of any building or property or any part of a building or property under its control, or a facility in the building or on the property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease any building or property or part of a building or property under its control.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

(n) Incur costs in connection with the performance of its authorized functions, including but not limited to, administrative costs, and architects, engineers, legal, and accounting fees.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1985, Act 193, Imd. Eff. Dec. 20, 1985
Popular Name: TIFA
Admin Rule: R 408.30101 et seq. of the Michigan Administrative Code.



Section 125.1808 Board serving as planning commission; agenda.

Sec. 8.

If a board created under this act serves as the planning commission under section 2 of Act No. 285 of the Public Acts of 1931, being section 125.32 of the Michigan Compiled Laws, the board shall include planning commission business in its agenda.

History: Add. 1987, Act 68, Imd. Eff. June 25, 1987
Popular Name: TIFA



Section 125.1809 Authority as instrumentality of political subdivision.

Sec. 9.

The authority shall be considered an instrumentality of a political subdivision for purposes of Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1810 Taking, transfer, and use of private property by municipality.

Sec. 10.

A municipality may take private property under Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws, for the purpose of transfer to the authority, and may transfer the property to the authority for use as authorized in the development program, on terms and conditions it considers appropriate. The taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1811 Financing activities of authority; sources.

Sec. 11.

The activities of the authority shall be financed from 1 or more of the following sources:

(a) Contributions to the authority for the performance of its functions.

(b) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(c) Tax increment revenues received pursuant to a tax increment financing plan established under sections 13 to 15.

(d) Proceeds of tax increment bonds issued pursuant to section 15.

(e) Proceeds of revenue bonds issued pursuant to section 12.

(f) Money obtained from any other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(g) Money obtained pursuant to section 12a.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994
Popular Name: TIFA



Section 125.1812 Borrowing money; issuing negotiable revenue bonds; full faith and credit.

Sec. 12.

(1) The authority may borrow money and issue its negotiable revenue bonds pursuant to Act No. 94 of the Public Acts of 1933, as amended, being section 141.101 to 141.139 of the Michigan Compiled Laws. Revenue bonds issued by the authority shall not, except as hereinafter provided, be considered a debt of the municipality or of the state.

(2) The municipality by majority vote of the members of its governing body may pledge its full faith and credit limited tax to support the authority's revenue bonds.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1812a Insufficient tax increment revenues for repayment of advance or payment of obligation; appropriation and distribution to authority; filing, time, and contents of claim; distribution of amounts in 2 equal payments; appropriation and distribution of aggregate amount; limitations; distribution subject to lien; obligation as debt or liability; certification of distribution amount; basis for calculations of distributions and claims reports; debt payment period.

Sec. 12a.

(1) If the amount of tax increment revenues lost as a result of the reduction of taxes levied by local school districts for school operating purposes required by the millage limitations under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, reduced by the amount of tax increment revenues received from the capture of taxes levied under or attributable to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, will cause the tax increment revenues received in a fiscal year by an authority under section 14 to be insufficient to repay an eligible advance or to pay an eligible obligation, the legislature shall appropriate and distribute to the authority the amount described in subsection (5).

(2) Not less than 30 days before the first day of a fiscal year, an authority eligible to retain tax increment revenues from taxes levied by a local or intermediate school district or this state, or to receive a distribution under this section for that fiscal year shall file a claim with the department of treasury. The claim shall include the following information:

(a) The property tax millage rates levied in 1993 by local school districts within the jurisdictional area of the authority for school operating purposes.

(b) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(c) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority plus any tax increment revenues the authority would have received for the fiscal year from property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated.

(d) The tax increment revenues the authority estimates it would have received for that fiscal year if property taxes were levied by local school districts within the jurisdictional area of the authority for school operating purposes at the millage rates described in subdivision (a) and if no property taxes were levied by this state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(e) A list and documentation of eligible obligations and eligible advances and the payments due on each of those eligible obligations or eligible advances in that fiscal year, and the total amount of all the payments due on those eligible obligations and eligible advances in that fiscal year.

(f) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation or the repayment of an eligible advance. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development project.

(g) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(h) A list and documentation of other protected obligations and the payments due on each of those other protected obligations in that fiscal year, and the total amount of all the payments due on those other protected obligations in that fiscal year.

(3) For the fiscal year that commences after September 30, 1993 and before October 1, 1994, an authority may make a claim with all information required by subsection (2) at any time after March 15, 1994.

(4) After review and verification of claims submitted pursuant to this section, amounts appropriated by the state in compliance with this act shall be distributed as 2 equal payments on March 1 and September 1 after receipt of a claim. An authority shall allocate a distribution it receives for an eligible obligation issued on behalf of a municipality to the municipality.

(5) Subject to subsections (6) and (7), the aggregate amount to be appropriated and distributed pursuant to this section to an authority shall be the sum of the amounts determined pursuant to subdivisions (a) and (b) minus the amount determined pursuant to subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received for the fiscal year, if property taxes were levied by local school districts on property, including property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated, for school operating purposes at the millage rates described in subsection (2)(a) and if no property taxes were levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, exceed the sum of tax increment revenues the authority actually received for the fiscal year plus any tax increment revenues the authority would have received for the fiscal year from property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated.

(b) A shortfall required to be reported pursuant to subsection (2)(g) that had not previously increased a distribution.

(c) An excess amount required to be reported pursuant to subsection (2)(g) that had not previously decreased a distribution.

(6) The amount distributed under subsection (5) shall not exceed the difference between the amount described in subsection (2)(e) and the sum of the amounts described in subsection (2)(c) and (f).

(7) If, based upon the tax increment financing plan in effect on August 19, 1993, the payment due on eligible obligations or eligible advances anticipates the use of excess prior year tax increment revenues permitted by law to be retained by the authority, and if the sum of the amounts described in subsection (2)(c) and (f) plus the amount to be distributed under subsections (5) and (6) is less than the amount described in subsection (2)(e), the amount to be distributed under subsections (5) and (6) shall be increased by the amount of the shortfall. However, the amount authorized to be distributed pursuant to this section shall not exceed that portion of the cumulative difference, for each preceding fiscal year, between the amount that could have been distributed pursuant to subsection (5) and the amount actually distributed pursuant to subsections (5) and (6) and this subsection.

(8) A distribution under this section replacing tax increment revenues pledged by an authority or a municipality is subject to the lien of the pledge, whether or not there has been physical delivery of the distribution.

(9) Obligations for which distributions are made pursuant to this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(10) Not later than July 1 of each year, the authority shall certify to the local tax collecting treasurer the amount of the distribution required under subsection (5), calculated without regard to the receipt of tax increment revenues attributable to local or intermediate school district taxes or attributable to taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(11) Calculations of distributions under this section and claims reports required to be made under subsection (2) shall be made on the basis of each development area of the authority.

(12) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

History: Add. 1993, Act 322, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 281, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 271, Imd. Eff. June 12, 1996 ;-- Am. 1996, Act 453, Imd. Eff. Dec. 19, 1996 ;-- Am. 1997, Act 201, Imd. Eff. Jan. 13, 1998



Section 125.1812b Retention and payment of taxes levied under state education tax act; conditions; application by authority for approval; information to be included; approval, modification, or denial of application by department of treasury; appropriation and distribution of amount; calculation of aggregate amount; lien; reimbursement calculations; legislative intent.

Sec. 12b.

(1) If the amount of tax increment revenues lost as a result of the personal property tax exemptions provided by section 1211(4) of the revised school code, 1976 PA 451, MCL 380.1211, section 3 of the state education tax act, 1993 PA 331, MCL 211.903, section 14(4) of 1974 PA 198, MCL 207.564, and section 9k of the general property tax act, 1893 PA 206, MCL 211.9k, will reduce the allowable school tax capture received in a fiscal year, then, notwithstanding any other provision of this act, the authority, with approval of the department of treasury under subsection (3), may request the local tax collecting treasurer to retain and pay to the authority taxes levied within the municipality under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, to be used for the following:

(a) To repay an eligible advance.

(b) To repay an eligible obligation.

(c) To repay an other protected obligation.

(2) Not later than June 15, 2008, not later than September 30, 2009, and not later than June 1 of each subsequent year, an authority eligible under subsection (1) to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section, shall apply for approval with the department of treasury. The application for approval shall include the following information:

(a) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(b) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority.

(c) The tax increment revenues the authority estimates it would have received for that fiscal year if the personal property tax exemptions described in subsection (1) were not in effect.

(d) A list of eligible obligations, eligible advances, and other protected obligations, the payments due on each of those in that fiscal year, and the total amount of all the payments due on all of those in that fiscal year.

(e) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation, the repayment of an eligible advance, or the payment of an other protected obligation. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development plan.

(f) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(3) Not later than August 15, 2008; for 2009 only, not later than 30 days after the effective date of the amendatory act that amended this sentence; and not later than August 15 of each subsequent year, based on the calculations under subsection (5), the department of treasury shall approve, modify, or deny the application for approval to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section. If the application for approval contains the information required under subsection (2)(a) through (f) and appears to be in substantial compliance with the provisions of this section, then the department of treasury shall approve the application. If the application is denied by the department of treasury, then the department of treasury shall provide the opportunity for a representative of the authority to discuss the denial within 21 days after the denial occurs and shall sustain or modify its decision within 30 days after receiving information from the authority. If the application for approval is approved or modified by the department of treasury, the local tax collecting treasurer shall retain and pay to the authority the amount described in subsection (5) as approved by the department. If the department of treasury denies the authority's application for approval, the local tax collecting treasurer shall not retain or pay to the authority the taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906. An approval by the department does not prohibit a subsequent audit of taxes retained in accordance with the procedures currently authorized by law.

(4) Each year, the legislature shall appropriate and distribute an amount sufficient to pay each authority the following:

(a) If the amount to be retained and paid under subsection (3) is less than the amount calculated under subsection (5), the difference between those amounts.

(b) If the application for approval is denied by the department of treasury, an amount verified by the department equal to the amount calculated under subsection (5).

(5) Subject to subsection (6), the aggregate amount under this section shall be the sum of the amounts determined under subdivisions (a) and (b) minus the amount determined under subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received and retained for the fiscal year, excluding taxes exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, if the personal property tax exemptions described in subsection (1) were not in effect, exceed the tax increment revenues the authority actually received for the fiscal year.

(b) A shortfall required to be reported under subsection (2)(f) that had not previously increased a distribution.

(c) An excess amount required to be reported under subsection (2)(f) that had not previously decreased a distribution.

(6) A distribution or taxes retained under this section replacing tax increment revenues pledged by an authority or a municipality are subject to any lien of the pledge described in subsection (1), whether or not there has been physical delivery of the distribution.

(7) Obligations for which distributions are made under this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(8) Not later than September 15 of each year, the authority shall provide a copy of the application for approval approved by the department of treasury to the local tax collecting treasurer and provide the amount of the taxes retained and paid to the authority under subsection (5).

(9) Calculations of amounts retained and paid and appropriations to be distributed under this section shall be made on the basis of each development area of the authority.

(10) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

(11) It is the intent of the legislature that, to the extent that the total amount of taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, that are allowed to be retained under this section and section 11b of the local development financing act, 1986 PA 281, MCL 125.2161b, section 15a of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2665a, and section 13c of 1975 PA 197, MCL 125.1663c, exceeds the difference of the total school aid fund revenue for the tax year minus the estimated amount of revenue the school aid fund would have received for the tax year had the tax exemptions described in subsection (1) and the earmark created by section 515 of the Michigan business tax act, 2007 PA 36, MCL 208.1515, not taken effect, the general fund shall reimburse the school aid fund the difference.

History: Add. 2008, Act 156, Imd. Eff. June 5, 2008 ;-- Am. 2009, Act 214, Imd. Eff. Jan. 4, 2010
Popular Name: TIFA



Section 125.1813 Preparation and submission of tax increment financing plan; contents and approval of plan; public hearing; taxing jurisdictions.

Sec. 13.

(1) When the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body. The plan shall be in compliance with section 14 and shall include a development plan as provided in section 16. The plan shall also contain the following:

(a) A statement of the reasons that the plan will result in the development of captured assessed value that could not otherwise be expected. The reasons may include, but are not limited to, activities of the municipality, authority, or others undertaken before formulation or adoption of the plan in reasonable anticipation that the objectives of the plan would be achieved by some means.

(b) An estimate of the captured assessed value for each year of the plan. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used shall be clearly stated in the plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation. The percentage of taxes levied for school operating purposes that is captured and used by the plan shall not be greater than the plan's percentage capture and use of taxes levied by a municipality or county for operating purposes. For purposes of the previous sentence, taxes levied by a county for operating purposes include only millage allocated for county or charter county purposes under the property tax limitation act, Act No. 62 of the Public Acts of 1933, being sections 211.201 to 211.217a of the Michigan Compiled Laws. This limitation does not apply to the portion of the captured assessed value shared pursuant to an agreement entered into before 1989 with a county or with a city in which an enterprise zone is approved under section 13 of the enterprise zone act, Act No. 224 of the Public Acts of 1985, being section 125.2113 of the Michigan Compiled Laws.

(c) The estimated tax increment revenues for each year of the plan.

(d) A detailed explanation of the tax increment procedure.

(e) The maximum amount of bonded indebtedness to be incurred.

(f) The amount of operating and planning expenditures of the authority and municipality, the amount of advances extended by or indebtedness incurred by the municipality, and the amount of advances by others to be repaid from tax increment revenues.

(g) The costs of the plan anticipated to be paid from tax increment revenues as received.

(h) The duration of the development plan and the tax increment plan.

(i) An estimate of the impact of tax increment financing on the revenues of all taxing jurisdictions in which the development area is located.

(2) Approval of the tax increment financing plan shall be in accordance with the notice, hearing, disclosure, and approval provisions of sections 17 and 18. When the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(3) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions in which the development is located to express their views and recommendations regarding the tax increment financing plan. The authority shall fully inform the taxing jurisdictions about the fiscal and economic implications of the proposed tax increment financing plan. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the district.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1982, Act 492, Imd. Eff. Dec. 30, 1982 ;-- Am. 1983, Act 148, Imd. Eff. July 18, 1983 ;-- Am. 1986, Act 294, Imd. Eff. Dec. 22, 1986 ;-- Am. 1988, Act 420, Imd. Eff. Dec. 27, 1988 ;-- Am. 1989, Act 120, Imd. Eff. June 28, 1989 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994



Section 125.1814 Transmitting and expending tax increment revenues; disposition of surplus funds; abolition of tax increment financing plan; financial report.

Sec. 14.

(1) The municipal and county treasurers shall transmit to the authority tax increment revenues.

(2) The authority shall expend the tax increment revenues received for the development program only in accordance with the tax increment financing plan. Surplus funds may be retained by the authority for the payment of the principal of and interest on outstanding tax increment bonds or for other purposes that, by resolution of the board, are determined to further the development program. Any surplus funds not so used shall revert proportionately to the respective taxing bodies. These revenues shall not be used to circumvent existing property tax laws or a local charter that provides a maximum authorized rate for levy of property taxes. The governing body may abolish the tax increment financing plan when it finds that the purposes for which the plan was established are accomplished. However, the tax increment finance plan shall not be abolished until the principal of and interest on bonds issued pursuant to section 15 have been paid or funds sufficient to make the payment have been segregated.

(3) The authority shall submit annually to the governing body and the state tax commission a financial report on the status of the tax increment financing plan. The report shall include the following:

(a) The amount and source of tax increments received.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures of tax increment revenues.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the development area.

(f) The captured assessed value retained by the authority.

(g) The number of jobs created as a result of the implementation of the tax increment financing plan.

(h) Any additional information the governing body or the state tax commission considers necessary.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1983, Act 148, Imd. Eff. July 18, 1983 ;-- Am. 1986, Act 294, Imd. Eff. Dec. 22, 1986 ;-- Am. 1988, Act 420, Imd. Eff. Dec. 27, 1988 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994



Section 125.1815 Tax increment bonds; qualified refunding obligation.

Sec. 15.

(1) By resolution of its board, the authority may authorize, issue, and sell its tax increment bonds, subject to the limitations set forth in this section, to finance a development program. The bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The bonds issued under this section shall be considered a single series for the purposes of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The municipality by majority vote of the members of its governing body may pledge its full faith and credit for the payment of the principal of and interest on the authority's tax increment bonds. The municipality may pledge as additional security for the bonds any money received by the authority or the municipality pursuant to section 11.

(3) Notwithstanding any other provision of this act, if the state treasurer determines that an authority or municipality can issue a qualified refunding obligation and the authority or municipality does not make a good faith effort to issue the qualified refunding obligation as determined by the state treasurer, the state treasurer may reduce the amount claimed by the authority or municipality under section 12a by an amount equal to the net present value saving that would have been realized had the authority or municipality refunded the obligation or the state treasurer may require a reduction in the capture of tax increment revenues from taxes levied by a local or intermediate school district or this state by an amount equal to the net present value savings that would have been realized had the authority or municipality refunded the obligation. This subsection does not authorize the state treasurer to require the authority or municipality to pledge security greater than the security pledged for the obligation being refunded.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994 ;-- Am. 1996, Act 271, Imd. Eff. June 12, 1996 ;-- Am. 2002, Act 190, Imd. Eff. Apr. 24, 2002
Popular Name: TIFA



Section 125.1816 Development plan; preparation; contents.

Sec. 16.

(1) When a board decides to finance a project in a development area pursuant to this act, it shall prepare a development plan.

(2) To the extent necessary to accomplish the proposed development program the development plan shall contain:

(a) The designation of boundaries of the development area in relation to the boundaries of the authority district and any other development areas within the authority district.

(b) The designation of boundaries of the development area in relation to highways, streets, or otherwise.

(c) The location and extent of existing streets and other public facilities within the development area and the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses and shall include a legal description of the development area.

(d) A description of improvements to be made in the development area, a description of any repairs and alterations necessary to make those improvements, and an estimate of the time required for completion of the improvements.

(e) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(f) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(g) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(h) A description of any portions of the development area which the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(i) A description of desired zoning changes and changes in streets, street levels, intersections, and utilities.

(j) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(k) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed and for whose benefit the project is being undertaken, if that information is available to the authority.

(l) The procedures for bidding for the leasing, purchasing, or conveying of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed to those persons.

(m) Estimates of the number of persons residing in the development area and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, a development plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(n) A plan for establishing priority for the relocation of persons displaced by the development in any new housing in the development area.

(o) Provision for the costs of relocating persons displaced by the development, and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the federal uniform relocation assistance and real property acquisition policies act of 1970, 42 U.S.C. 4601 to 4655.

(p) A plan for compliance with Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

(q) Other material which the authority, local public agency, or governing body considers pertinent.

(3) It shall not be necessary for the board to prepare a development plan pursuant to this section where a development plan that adequately provides for accomplishing the proposed development program has already been prepared by any of the organizations described in section 4(1)(a) to (d) and where the development plan has been approved by the board and governing body pursuant to sections 17 and 18.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1817 Public hearing on development plan; publication, mailing, and contents of notice; presentation of data; record.

Sec. 17.

(1) The governing body, before adoption of a resolution approving or amending a development plan or approving or amending a tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall not be less than 20 days before the date set for the hearing. Notice shall also be mailed to all property taxpayers of record in the development area not less than 20 days before the hearing. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the development plan or the tax increment financing plan is approved or amended.

(2) Notice of the time and place of hearing on a development plan shall contain the following:

(a) A description of the proposed development area in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice, and that all aspects of the development plan will be open for discussion at the public hearing.

(c) Other information that the governing body considers appropriate.

(3) At the time set for hearing, the governing body shall provide an opportunity for interested persons to be heard and shall receive and consider communications in writing with reference thereto. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for introduction of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at that time.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 2005, Act 14, Imd. Eff. May 4, 2005
Popular Name: TIFA



Section 125.1818 Development plan or tax increment plan as public purpose; determination; approval or rejection of plan; notice and public hearing; conclusiveness of procedure, adequacy of notice, and certain findings; validation and conclusiveness of plan; contesting plan.

Sec. 18.

(1) The governing body, after a public hearing on the development plan or the tax increment financing plan, or both, with notice of the hearing given pursuant to section 17, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If the governing body determines that the development plan or tax increment financing plan constitutes a public purpose, the governing body shall then approve or reject the plan, or approve it with modification, by resolution based on the following considerations:

(a) The findings and recommendations of a development area citizens council, if a development area citizens council was formed.

(b) Whether the development plan meets the requirements set forth in section 16(2) and the tax increment financing plan meets the requirements set forth in section 13(1).

(c) Whether the proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(d) Whether the development is reasonable and necessary to carry out the purposes of this act.

(e) Whether the amount of captured assessed value estimated to result from adoption of the plan is reasonable.

(f) Whether the land to be acquired within the development area is reasonably necessary to carry out the purposes of the plan and the purposes of this act.

(g) Whether the development plan is in reasonable accord with the approved master plan of the municipality, if an approved master plan exists.

(h) Whether public services, such as fire and police protection and utilities, are or will be adequate to service the development area.

(i) Whether changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

(2) Except as provided in this subsection, amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection following the same notice and public hearing provisions that are necessary for approval or rejection of the original plan. Notice and hearing shall not be necessary for revisions in the estimates of captured assessed value and tax increment revenues.

(3) The procedure, adequacy of notice, and findings with respect to purpose and captured assessed value shall be conclusive unless contested in a court of competent jurisdiction within 60 days after adoption of the resolution adopting the plan. A plan adopted before July 18, 1983 is validated and shall be conclusive unless contested in a court of competent jurisdiction within 60 days after July 18, 1983. A plan in effect before July 18, 1983 shall not be contested to the extent that tax increment revenues are necessary for the payment of principal and interest on outstanding bonds issued pursuant to the plan and payable from the tax increment revenues or to the extent the authority or municipality has incurred other obligations or made commitments dependent upon tax increment revenues.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981 ;-- Am. 1983, Act 148, Imd. Eff. July 18, 1983 ;-- Am. 1993, Act 322, Eff. Mar. 15, 1994
Popular Name: TIFA



Section 125.1819 Notice to vacate.

Sec. 19.

A person to be relocated under this act shall be given not less than 90 days' written notice to vacate unless modified by court order for good cause.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1820 Development area citizens council; establishment; advisory body; appointment and qualifications of members.

Sec. 20.

(1) A development area citizens council shall be established if the proposed development area has 100 or more persons residing within it and a change in zoning or a taking of property by eminent domain is necessary to accomplish the proposed development program. The council shall act as an advisory body to the authority and the governing body in the adoption of the development plan or tax increment financing plan.

(2) If a development area citizens council is required, the council shall be appointed by the governing body, and shall consist of not less than 9 members. Each member shall be at least 18 years of age and reside in the development area. The council shall be established at least 60 days before the public hearing on the development plan or the tax increment financing plan, or both.

(3) If a development area citizens council is required pursuant to subsection (1) and if the authority was established pursuant to section 4(1)(a), (b), (c), or (d), a council established in conjunction with any of those boards or commissions, may serve in an advisory capacity to the authority, if the authority determines it is representative of the development area.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1821 Consultation representative of authority and council.

Sec. 21.

Periodically a representative of the authority responsible for preparation of a development or tax increment financing plan within the development area shall consult with and advise the development area citizens council regarding the aspects of a development plan, including the development of new housing for relocation purposes located either inside or outside of the development area. The consultation shall begin before any final decisions by the authority and the governing body regarding a development or tax increment financing plan. The consultation shall continue throughout the preparation and implementation of the development or tax increment financing plan.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1822 Meetings of council; open to public; notice; hearing persons present at meeting; record; information and technical assistance; failures not precluding adoption of development plan.

Sec. 22.

(1) Meetings of the council shall be open to the public. Notice of the time and place of the meetings shall be posted in at least 10 conspicuous places in the development area accessible to the public not less than 5 days before the dates set for meetings of the council. A person present at those meetings shall have reasonable opportunity to be heard.

(2) A record of the meetings of a council, including information and data presented, shall be maintained by the council.

(3) A council may request of and receive from the authority information and technical assistance relevant to the preparation of the development plan for the development area.

(4) Failure of a council to organize or to consult with and be advised by the authority, or failure to advise the governing body, as provided in this act, shall not preclude the adoption of a development plan by a municipality if the municipality complies with the other provisions of this act.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1823 Development plan; notice of findings and recommendations.

Sec. 23.

Within 20 days after the public hearing on a development or tax increment financing plan, the council, if established, shall notify the governing body, in writing, of its findings and recommendations concerning a proposed development plan.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1824 Development area citizens council; dissolution.

Sec. 24.

A development area citizens council may not be required and, if formed, may be dissolved in any of the following situations:

(a) On petition of not less than 20% of the adult resident population of the development area by the last federal decennial or municipal census, a governing body, after public hearing with notice given in accordance with section 17 and by a 2/3 vote, may adopt a resolution eliminating the necessity of a council for the development area.

(b) If there are less than 18 residents located in the development area eligible to serve on the council.

(c) Upon termination of the authority by resolution of the governing body.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1825 Budget; cost of handling and auditing funds.

Sec. 25.

(1) The director of the authority shall prepare and submit for the approval of the board a budget for the operation of the authority for the ensuing fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. Before the budget may be adopted by the board, it shall be approved by the governing body. Funds of the municipality shall not be included in the budget of the authority except those funds authorized in this act or by the governing body.

(2) The governing body may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed for designated purposes, which cost shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1826 Preservation of public facility, building, or structure having significant historical interest; review of proposed changes to exterior of historic site.

Sec. 26.

(1) A public facility, building, or structure which is determined by the municipality to have significant historical interests shall be preserved in a manner as considered necessary by the municipality in accordance with laws relative to the preservation of historical sites.

(2) An authority shall refer all proposed changes to the exterior of sites listed on the state register of historic sites and the national register of historic places to the applicable historic district commission created under Act No. 169 of the Public Acts of 1970, as amended, being sections 399.201 to 399.212 of the Michigan Compiled Laws, or the secretary of state for review.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981



Section 125.1827 Dissolution of authority; resolution; disposition of property and assets.

Sec. 27.

An authority which has completed the purposes for which it was organized shall be dissolved by resolution of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority shall belong to the municipality.

History: 1980, Act 450, Imd. Eff. Jan. 15, 1981
Popular Name: TIFA



Section 125.1828 Authority district part of area annexed to or consolidated with another municipality; authority of annexing or consolidated municipality; status of obligations, agreements, and bonds.

Sec. 28.

Notwithstanding the limitation provided by section 2(1) on having more than 1 authority, if an authority district is part of an area annexed to or consolidated with another municipality, the authority managing that authority district shall become an authority of the annexing or consolidated municipality. All obligations of that authority incurred pursuant to development plans or tax increment plans, all agreements related to the plans, and bonds issued pursuant to this act shall remain in effect following the annexation or consolidation.

History: Add. 1983, Act 148, Imd. Eff. July 18, 1983
Popular Name: TIFA



Section 125.1829 New authority or authority district and boundaries of authority district; prohibitions; validity of tax increment finance authority, authority district, development area, development plan, or tax increment financing plan established before December 30, 1986; development area created or expanded after December 29, 1986.

Sec. 29.

(1) Beginning January 1, 1987, a new authority or authority district shall not be created and the boundaries of an authority district shall not be expanded to include additional land.

(2) A tax increment finance authority, authority district, development area, development plan, or tax increment financing plan established under this act before December 30, 1986 shall not be invalidated pursuant to a claim that based on the standards set forth in section 3(1), a governing body improperly determined that the necessary conditions existed for the establishment of a tax increment financing authority under this act, if, at the time the governing body established the authority, the governing body could have determined that establishment of an authority under this act would serve to create jobs or promote economic development growth.

(3) A development area created or expanded after December 29, 1986 shall be subject to the requirements of section 3(1).

History: Add. 1986, Act 280, Imd. Eff. Dec. 22, 1986
Popular Name: TIFA



Section 125.1830 Proceedings to compel enforcement of act; rules.

Sec. 30.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: Add. 1988, Act 420, Imd. Eff. Dec. 27, 1988






Act 171 of 1981 MICHIGAN URBAN LAND ASSEMBLY ACT (125.1851 - 125.1861)

Section 125.1851 Short title.

***** 125.1851 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 1.

This act shall be known and may be cited as the “Michigan urban land assembly act”.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1852 Definitions.

***** 125.1852 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 2.

As used in this act:

(a) “Administering agency” means a municipality or nonprofit development organization designated by a municipality and authorized by the municipality to plan and implement a project.

(b) “Application” means an application for a loan from the fund.

(c) “Department” means the department of commerce.

(d) “Displacement” means the moving of persons from a project area to another sector of the municipality, another municipality, or another governmental unit.

(e) “Fund” means the urban land assembly fund created in section 3.

(f) “Loan” means a disbursement of money available from the fund to the administering agency for project purposes.

(g) “Municipality” means a city which meets funding eligibility requirements established by the department.

(h) “Project” means the assembly of urban parcels of real property within a municipality for economic development purposes, excluding land to be used by a public utility. Project may include, but is not limited to, the purchase, demolition, relocation, and site improvements required to make the land marketable.

(i) “Project area” means the boundaries of the real property to be purchased as described in the project plan.

(j) “Project plan” means the information required by the department for review of a proposed project.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1853 Urban land assembly loan fund; creation; administration; use; operation on revolving basis; total amount of loans.

***** 125.1853 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 3.

(1) An urban land assembly loan fund is created within the state treasury and shall be administered by the department.

(2) The fund shall be used in assembling parcels of real property within municipalities for economic development purposes for municipalities which meet the funding eligibility requirements set forth by the department.

(3) The fund shall operate on a revolving basis. Annual appropriations, repayments to the fund, and all interest earned by the fund shall be available for future urban land assembly projects.

(4) The total amount of loans of money from the fund which a municipality may receive in any 1 year shall not exceed 1/2 of the assets in the fund.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1854 Disbursement of money from fund.

***** 125.1854 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 4.

The disbursement of money from the fund shall be determined by the department and provided to municipalities which file an application pursuant to section 6 and which meet the funding eligibility requirements established by the department consistent with criteria described in section 5.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1855 Eligibility; primary consideration to municipalities with high unemployment.

***** 125.1855 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 5.

To be eligible under this act for a loan for a project, a municipality shall meet eligibility criteria established by the department. The department shall give primary consideration to those municipalities with high unemployment.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1856 Application for loan; contents; guidelines for evaluating economic impact of proposed projects; system for ordering priority of projects.

***** 125.1856 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 6.

(1) An administering agency requesting a loan shall file an application with the department. The application shall include the following:

(a) Proof and certification that at least 1 of the funding eligibility requirements set forth by the department has been met.

(b) A demonstration that within the municipality a severe shortage of industrial real property parcels exists for new or expanded industrial development, or a demonstration that within the municipality a shortage of commercial real property parcels exists in the area under the jurisdiction of a downtown development authority pursuant to Act No. 197 of the Public Acts of 1975, as amended, being sections 125.1651 to 125.1680 of the Michigan Compiled Laws.

(c) A project plan.

(d) A description of the project's consistency with the municipality's plans for economic development and the municipality's master plan, if a master plan has been adopted.

(e) A description of the planned real property acquisition for industrial use of at least 10 contiguous acres, or a planned acquisition for industrial use of a critical parcel of less than 10 acres, if the department determines that the municipality making the application has presented sufficient documentation demonstrating the critical nature of obtaining the parcel for industrial development purposes, or in a downtown development authority area.

(f) A description of the planned industrial or commercial reuse of the project area and, if displacement is to occur, a plan for providing for the persons to be displaced.

(g) A description of the economic impact of the proposed project, including but not limited to the types of impact described in subsection (2).

(h) The administering agency shall certify to the department that at the time the project plan is approved by the department, the project shall not have the effect of transferring employment from a city of this state to the city in which the project is to be located. This restriction shall not prevent the approval of a project if the governing body of each city from which employment is to be transferred consents by resolution to the transfer.

(2) The department shall develop guidelines for evaluating the economic impact of the proposed projects and a system for ordering the priority of projects shall be implemented. The department shall give priority to those projects which:

(a) Yield the highest number of new jobs per loan fund dollar invested.

(b) Receive contributions equal to 1/2 of the project cost from the private sector, or from local or federal governments, or from both.

(c) Make long term contributions to the local tax base.

(d) Contribute significantly to neighborhood revitalization.

(e) Identify a potential immediate user for the property to be purchased.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1857 Loan document; contents; execution; changes to project; annual report.

***** 125.1857 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 7.

(1) A loan document shall be executed between the department and the applicant which shall include a description of the project, and provisions for repayment of the loan. Following the execution of the loan document, changes to the project shall not be made by the applicant without the written approval of the department.

(2) The administering agency shall submit an annual report to the department, which shall include those items required by the department.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1858 Repayment into fund of proceeds from sale or lease of land and improvements to industrial or commercial user; amount repaid; repayment of remainder of loan; sale of real property at less than cost of acquisition.

***** 125.1858 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 8.

(1) Upon sale or lease of the real property, the administering agency shall repay into the fund a portion of the proceeds from the sale or lease of land and improvements within a project to an industrial or commercial user. The amount repaid shall be in the same proportion to the total proceeds received from the sale or lease as the original contribution from the fund is to the total cost of the project.

(2) If repayment in accordance with subsection (1) does not fully repay the loan, the remainder of the loan shall be repaid pursuant to the provisions of the loan document. In determining the provisions of repayment of the remainder of the loan, the department shall take into consideration the economic impact criteria contained in section 6(2) and the demonstrated need to sell the land below total project cost in accordance with subsection (3). The remainder of the loan shall be repaid no later than 10 years after the sale or lease of the real property by the administering agency.

(3) The administering agency may sell real property to an industrial or commercial user at less than the administering agency's cost of acquisition, if the administering agency demonstrates to the department the need to lower the cost of the real property to make the land economically competitive with similar parcels of real property, and if loan repayments to the fund are made in accordance with subsections (1) and (2).

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1859 Annual report.

***** 125.1859 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 9.

The department shall annually report to the legislature on the use of the fund. The report shall include the following:

(a) A list and description of approved projects.

(b) The number of jobs created by approved projects.

(c) Other accomplishments of the fund.

(d) The department's recommendations on the continuation or cessation of the fund as well as other recommendations for changes in the fund.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1860 Transfer of funds for urban land banking purposes, loan interest, authority to receive repayments, and related records to fund.

***** 125.1860 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 10.

All funds for urban land banking purposes, including unexpended appropriations made under Act No. 401 of the Public Acts of 1978, interest earned on loans and investments of funds for urban land banking purposes, and the authority to receive repayments of interest and principal on loans made of funds for urban land banking purposes, and all related records shall be transferred intact from the Michigan state housing development authority to the fund created by this act.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981



Section 125.1861 Rules.

***** 125.1861 THIS SECTION IS REPEALED BY ACT 116 OF 2016 EFFECTIVE AUGUST 8, 2016 *****

Sec. 11.

The agency shall promulgate rules to implement this act. The rules shall be promulgated pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1981, Act 171, Imd. Eff. Dec. 3, 1981






Act 250 of 2010 PRIVATE INVESTMENT INFRASTRUCTURE FUNDING ACT (125.1871 - 125.1883)

Section 125.1871 Short title.

Sec. 1.

This act shall be known and may be cited as the "private investment infrastructure funding act".

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1872 Definitions; A to N.

Sec. 2.

As used in this act:

(a) "Administering agency" means the department, the county road commission, the county drain commissioner, or the city, village, or township that has jurisdiction over the public facility, as determined by the negotiating partnership. The administering agency will administer the development of the public facility.

(b) "Captured assessed value" means the amount in any state fiscal year by which the current assessed value of the negotiated benefit area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in section 3(c), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(c) "Chief executive officer" means the mayor or city manager of a city, the president or village manager of a village, or the supervisor of a township.

(d) "Department" means the state transportation department.

(e) "Fiscal year" means the fiscal year of the administering agency.

(f) "Governing body" or "governing body of a municipality" means the elected body of a municipality having legislative powers.

(g) "Initial assessed value" means the assessed value of all the taxable property within the boundaries of the negotiated benefit area at the time the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in section 3(c).

(h) "Lead fiduciary agency" is the county or counties in which the public facility is located or other tax collecting unit whose taxes are subject to capture under this act as determined by the negotiating partnership.

(i) "Municipality" means a city, village, or township.

(j) "Negotiated benefit area" means the area of tax capture whose boundaries are described by the negotiating partnership and are within state boundaries.

(k) "Negotiating partnership" means a collaborative effort between public entities located within this state governing the development and financing of public facilities. The negotiating partnership shall execute a written agreement which shall provide who the lead fiduciary agency and the administering agency are. Members of the negotiating partnership are as follows:

(i) The municipality or municipalities within the negotiated benefit area in which the public facility is to be located.

(ii) One of the following:

(A) If the public facility to be improved or constructed is under the jurisdiction of the department, the county road commission, or the drain commissioner, then the department, the county road commission, or the drain commissioner, as applicable, and the county in which the public facility is located.

(B) If the public facility to be improved or constructed is under the jurisdiction of the city, village, or township, then the county in which the public facility is located.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1873 Definitions; P to T.

Sec. 3.

As used in this act:

(a) "Parcel" means an identifiable unit of land that is treated as separate for valuation or zoning purposes.

(b) "Public facility" means a street, road, or highway, and any improvements to a street, road, or highway, including street furniture and beautification, park, parking facility, recreational facility, right-of-way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, water or wastewater facilities, or building, including access routes designed and dedicated to use by the public generally, or used by a public agency. Public facility also includes public-transportation-related infrastructure and light and commuter rail line projects. A public facility does not include a tunnel or bridge that includes an international border or crossing.

(c) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, or 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. The state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(d) "State fiscal year" means the annual period commencing October 1 of each year.

(e) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the negotiated benefit area. Tax increment revenues do not include any of the following:

(i) Taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, except that portion of the taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, not to exceed 50% of those taxes as determined by the state treasurer for a period not to exceed 15 years, as determined by the state treasurer, if the state treasurer determines that the capture under this subparagraph is necessary to reduce unemployment, promote economic growth, and increase capital investment in the municipality.

(ii) Taxes levied by local or intermediate school districts, except that portion of taxes levied by local or intermediate school districts not to exceed 50% of those taxes as determined by the state treasurer for a period not to exceed 15 years, as determined by the state treasurer, if the state treasurer determines that the capture under this subparagraph is necessary to reduce unemployment, promote economic growth, and increase capital investment in the municipality.

(iii) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the administering agency or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to the ad valorem property taxes.

(iv) Ad valorem property taxes excluded by the tax increment financing plan of the administering agency from the determination of the amount of tax increment revenues to be transmitted to the administering agency or specific local taxes attributable to the ad valorem property taxes.

(v) Ad valorem property taxes exempted from capture under section 10(5) or specific local taxes attributable to the ad valorem property taxes.

(vi) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific taxes attributable to those ad valorem property taxes.

(vii) Ad valorem property taxes levied under 1 or more of the following or specific local taxes attributable to those ad valorem property taxes:

(A) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(B) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010 ;-- Am. 2013, Act 64, Imd. Eff. June 18, 2013



Section 125.1874 Developing and financing public facilities; multiple negotiating partnerships.

Sec. 4.

Except as otherwise provided in this act, a municipality may enter into and establish multiple negotiating partnerships to develop and finance public facilities.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1875 Promotion of economic development and public infrastructure; intent of municipality to enter negotiating partnerships; adoption of resolution; filing copy; publication; agreement with adjoining municipality.

Sec. 5.

(1) If the governing body of a municipality determines that it is necessary for the best interests of the public to promote economic development and public infrastructure improvement, the governing body may, on its own or from a written request of a potentially affected property owner in the municipality, declare its intention to enter into 1 or more negotiating partnerships to develop public facilities as provided in this act.

(2) If the governing body of the municipality intends to proceed with entering into 1 or more negotiating partnerships, it shall adopt, by majority vote of its members, a resolution to that effect. The adoption of the resolution is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive officer or other appropriate officer of the municipality and the adoption of a resolution over his or her veto. A copy of the resolution shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(3) A municipality that has entered into a negotiating partnership may enter into an agreement with an adjoining municipality that has entered into a negotiating partnership to jointly operate and administer those negotiating partnerships under an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1876 Meeting and proceedings subject to open meetings act; writings subject to freedom of information act.

Sec. 6.

(1) Meetings and proceedings concerning a negotiating partnership are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A writing prepared, owned, used, in the possession of, or retained by the municipality concerning a negotiating partnership is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1877 Negotiating partnership; provisions; conformity with laws relating to use of state and federal funds.

Sec. 7.

(1) The negotiating partnership may provide for 1 or more of the following:

(a) Study and analyze the need for public facilities within the negotiated benefit area and identify other potential negotiated benefit areas.

(b) That the administering agency shall plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility in a negotiated benefit area. The administering agency is encouraged to develop a plan that reasonably conserves the natural features of the site and reduces impervious surfaces.

(c) That the administering agency shall implement any plan of development of a public facility in the negotiated benefit area necessary to achieve the purposes of this act in accordance with the powers granted by this act.

(d) That the administering agency shall make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(e) That the administering agency shall acquire by purchase or otherwise, on terms and conditions and in a manner the administrative agency considers proper, or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the administrative agency determines are reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options.

(f) That the administering agency shall improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, clear, improve, maintain, and repair any public facility, building, and any necessary or desirable appurtenances to those buildings provided in the negotiating partnership to be reasonably necessary to achieve the purposes of this act, within the negotiated benefit area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(g) That the administering agency shall fix, charge, and collect fees, rents, and charges for the use of any facility, building, or property under its control or any part of the facility, building, or property, and pledge the fees, rents, and charges for the payment of any debts incurred pursuant to the negotiating partnership. Fees, rents, and charges shall not include the adding of a toll or employment of new user fees for any motor vehicle access to a new or existing highway, road, street, highway ramp, or bridge.

(h) That the administering agency may lease, in whole or in part, any facility, building, or property under its control.

(i) That the administering agency may accept grants and donations of property, labor, or other things of value from a public or private source.

(j) That the administering agency may acquire and construct public facilities.

(k) That the negotiating partnership may add reasonable administrative costs for the administering agency as a result of any agreement.

(2) The construction and operation of a public facility authorized in subsection (1) shall be in conformity with all laws relating to the use of state and federal funds.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1878 Public facility; financing sources; deposit of certain money received by administering agency.

Sec. 8.

(1) The development of the public facility may be financed from 1 or more of the following sources:

(a) Funds from parties to the agreement with the negotiating partnership, under the terms of the agreement.

(b) Funds of the members of the negotiating partnership, as permitted by applicable law.

(c) Fees charged to users of the infrastructure project.

(d) Proceeds from the capture of taxes in a negotiated benefit area under this act or other acts.

(e) Proceeds from a special assessment district.

(f) Federal loans, grants, aid, or appropriations, as permitted by federal law.

(g) Donations, contributions, and gifts.

(h) Any other source as may be accepted by the negotiating partnership.

(2) Money received by the administering agency and not covered under subsection (1) shall immediately be deposited to the credit of the administering agency, subject to disbursement under this act. Except as provided in this act, a municipality or public entity that is part of a negotiating partnership shall not obligate itself, and shall not be obligated, to pay any sums from public funds, other than money received by the municipality or public entity that is part of a negotiating partnership under this section, for or on account of the activities of the administering agency.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1879 Negotiation with private sector investors; bid process; inclusion of certain costs; pledge of tax increment revenues; written agreement; contents.

Sec. 9.

(1) The administering agency on behalf of the negotiating partnership may negotiate with private sector investors or solicit private sector investors through a bid process to secure funding for a public facility.

(2) The administering agency and private sector investor may include the following costs in financing the development of the public facility:

(a) The cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the development of a public facility in the negotiated benefit area.

(b) Any engineering, architectural, legal, accounting, or financial expenses.

(c) The rate of interest and return of principal for the private sector investor.

(3) The administering agency on behalf of the negotiating partnership may pledge all or a portion of the tax increment revenues as provided in the negotiating partnership to pay for the public facility. If the revenue generated by the tax increment, as negotiated by the negotiating partnership and the private sector investor, turns out to be insufficient to provide the rate of return expected by the investor, the municipality, the administering agency, and the negotiating partnership are not under any obligation to make up the difference for the investor. The private sector investor shall look solely to the revenue generated by the tax increment projected to generate funds for the interest payments and the principal repayment. The administering agency shall not pledge or commit any other funds of a municipality or public entity that is part of the negotiating partnership to pay for the financing or development of a public facility without the approval of the municipality or public entity that is part of the negotiating partnership.

(4) The administering agency on behalf of the negotiating partnership and the private sector investors shall enter into a written agreement which shall become part of the negotiating partnership and shall contain all of the following:

(a) The amount of the tax increment revenue to be captured for the public facility.

(b) The rate of interest and the return of principal for the private sector investor.

(c) The anticipated rate of growth in the property value within the negotiated benefit area.

(d) The payment schedule from the administering agency and the lead fiduciary agency describing the payments of principal and interest to the private sector investor.

(e) A statement from the private sector investor that they acknowledge that they will be repaid for their investment only from the tax increment revenues described in the negotiating partnership and not from any other funds or property of the municipalities or public entities of the negotiating partnership.

(f) The boundaries of the negotiated benefit area.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1880 Tax increment financing plan.

Sec. 10.

(1) If an administering agency determines that it is necessary for the achievement of the purposes of this act, the administering agency shall prepare and submit a tax increment financing plan to the governing body of the municipality. The tax increment financing plan shall include a detailed plan of the development of the public facility, the designation of boundaries of the negotiated benefit area, a detailed explanation of the tax increment procedure, the maximum amount of indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 11. The tax increment financing plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the negotiated benefit area is located. The tax increment financing plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the administrative agency shall be clearly stated in the tax increment financing plan.

(2) Approval of the tax increment financing plan shall comply with the notice and disclosure provisions of this act.

(3) Before the governing body of the municipality approves the tax increment financing plan, the governing body shall conduct a public hearing on the proposed tax increment financing plan and shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The administering agency shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed negotiated benefit area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The administering agency may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the negotiated benefit area is located to share a portion of the captured assessed value of the negotiated benefit area.

(4) A tax increment financing plan may be modified if the modification is approved by the governing body.

(5) Except as otherwise provided in this subsection, not more than 60 days after the approval of the tax increment financing plan, the governing body in a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality in which it is located and with the administrative agency. A taxing jurisdiction levying ad valorem property taxes that would be subject to capture may waive the 60-day period described in this subsection by resolution. In the event that the governing body levies a separate millage for public library purposes, at the request of the public library board, that separate millage shall be exempt from the capture. The resolution shall take effect when filed with the clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1881 Tax increment revenues; transmission to lead fiduciary agency; expenditures; reversion of unused funds; limitation on use of funds; abolishment of plan; status report; contents.

Sec. 11.

(1) The municipal and county treasurers shall transmit tax increment revenues to the lead fiduciary agency designated in the negotiating partnership.

(2) The lead fiduciary agency shall expend the tax increment revenues received for the development program only under the terms of the tax increment financing plan and the negotiating partnership. Unused funds shall revert proportionately to the respective taxing bodies. Tax increment revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan if it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, the amounts financed have been paid or funds sufficient to make the payment have been segregated.

(3) Annually, the lead fiduciary agency shall submit to the governing body of each municipality that is part of the negotiating partnership, to the governing body of each taxing jurisdiction in which taxes are captured under this act, and to the state tax commission a report on the status of the tax increment financing account. The report shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding debt.

(e) The initial assessed value of the negotiated benefit area.

(f) The captured assessed value retained by the administrative agency.

(g) The tax increment revenues received.

(h) The number of public facilities developed.

(i) Any additional information the governing body considers necessary.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1882 Dissolution of negotiating partnership.

Sec. 12.

A negotiating partnership that has completed the purposes for which it was organized shall be dissolved by resolution of the governing body of each municipality that was a part of the negotiating partnership. The property and assets of the administering agency remaining after the satisfaction of the obligations of the administering agency belong to the municipalities that are part of the negotiating partnership.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010



Section 125.1883 Proceedings to compel enforcement of act; rules.

Sec. 13.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2010, Act 250, Imd. Eff. Dec. 14, 2010






Act 398 of 2008 COMMISSION FOR LOGISTICS AND SUPPLY CHAIN COLLABORATION ACT (125.1891 - 125.1894)

Section 125.1891 Short title.

Sec. 1.

This act shall be known and may be cited as the "commission for logistics and supply chain collaboration act".

History: 2008, Act 398, Imd. Eff. Jan. 6, 2009 ;-- Am. 2013, Act 76, Imd. Eff. June 25, 2013



Section 125.1892 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the commission for logistics and supply chain collaboration created under section 3.

(b) "Supply chain management" means an integrated approach to planning, implementing, and controlling the flow of information, materials, and services from raw materials to the distribution of the finished product to the end customer. Supply chain management includes the process of collaborating horizontally among suppliers, retailers, and customers to create value. Supply chain management also includes manufacturing, technology, distribution, warehousing, marketing, logistics, all modes of transportation, and focuses on eliminating points of friction at borders, the adoption of efficiencies, and improving global collaboration.

History: 2008, Act 398, Imd. Eff. Jan. 6, 2009 ;-- Am. 2013, Act 76, Imd. Eff. June 25, 2013



Section 125.1893 Commission for logistics and supply chain collaboration; creation; purpose; membership; compensation.

Sec. 3.

(1) The commission for logistics and supply chain collaboration is created within the Michigan strategic fund under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(2) The commission shall create a road map for attracting, supporting, marketing, and growing the international trade, supply chain, and logistics industries by advising on the development and coordination of state transportation and economic development policies. Based upon an inventory of industry needs and state strengths and an economic multiplier impact analysis, the commission shall study and design programs to provide incentives and otherwise support these growth industries through workforce development, business development, recruitment, marketing, and other activities.

(3) The commission shall be made up of the following members:

(a) The president of the Michigan strategic fund or his or her designee.

(b) The director of the state transportation department or his or her designee.

(c) The director of the department of agricultural and rural development or his or her designee.

(d) One individual who is a resident of this state and who has education in, experience with, or knowledge of supply chain management and logistics, including, but not limited to, individuals representing commerce, transportation, border operators, warehousing, local economic development agencies, and institutions of higher learning, appointed by the governor from a list of 4 or more individuals selected by the senate majority leader.

(e) One individual who is a resident of this state and who has education in, experience with, or knowledge of supply chain management and logistics, including, but not limited to, individuals representing commerce, transportation, border operators, warehousing, local economic development agencies, and institutions of higher learning, appointed by the governor from a list of 4 or more individuals selected by the speaker of the house of representatives.

(f) Five individuals appointed by the governor who have education in, experience with, or knowledge of supply chain management and logistics, including, but not limited to, individuals representing commerce, transportation, border operators, warehousing, local economic development agencies, and institutions of higher learning.

(4) A member of the commission shall not receive compensation for services as a member of the commission, but the commission may reimburse each member of the commission for expenses necessarily incurred in the performance of his or her duties.

History: 2008, Act 398, Imd. Eff. Jan. 6, 2009 ;-- Am. 2013, Act 76, Imd. Eff. June 25, 2013



Section 125.1894 Commission; powers and duties; use of funds; "administrative costs" defined; report.

Sec. 4.

(1) The commission shall have and exercise all of the following powers and duties:

(a) Advise appropriate state agencies on methods, proposals, programs, and initiatives involving freight transportation and supply chain management in this state that may stimulate state economies and provide additional employment opportunities for this state.

(b) Create avenues of communication between this state and Ontario and the federal government of Canada, as well as other state, regional, and local governments, concerning economic development, trade and commerce, transportation, and industrial affairs concerning supply chain management.

(c) Survey and audit how other states have used supply chain management capabilities to attract industry.

(d) Determine which industries in this state would benefit from supply chain coordination.

(e) Develop strategies to address all the following:

(i) Mechanisms to attract long-term capital investment.

(ii) How to improve access to credit or financing resources.

(iii) How to improve workforce training and retraining support to maximize productivity.

(iv) Expediting regulatory oversight to facilitate expansion and new investment.

(v) Reducing regulatory burden.

(vi) Developing growth strategy for targeted industries.

(vii) How to prioritize and coordinate investment in transportation infrastructure of this state.

(viii) Collaborating and sharing information between the private sector and public sectors on freight and supply chain issues.

(f) Develop integrated state strategy regarding policy to global supply chain operations.

(2) Except to cover costs associated with section 3(4) and for administrative costs incurred by the commission, state funds shall not be used to fund the operations of the commission. State funds used to cover costs associated with section 3(4) and administrative costs shall not exceed $5,000.00 per fiscal year. As used in this subsection, "administrative costs" mean costs associated with the business of the commission, including, but not limited to, preparing documents for meetings, maintaining records, and scheduling commission meetings.

(3) Not later than March 1, 2014 and each year thereafter, the Michigan strategic fund created under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094, shall report to each house of the legislature and the fiscal agencies on the amount of administrative costs expended by the commission in the immediately preceding fiscal year.

History: 2008, Act 398, Imd. Eff. Jan. 6, 2009 ;-- Am. 2013, Act 76, Imd. Eff. June 25, 2013






Act 70 of 1982 ECONOMIC DEVELOPMENT (125.1901 - 125.1934)



Act 175 of 1982 STATE RESEARCH FUND (125.1951 - 125.1956)

Section 125.1951 Legislative finding and declaration.

Sec. 1.

The legislature hereby finds and declares:

(a) That there is a statewide pressing need for programs to alleviate and prevent conditions of unemployment; to preserve existing jobs and create new jobs to meet the employment demands of population growth; to promote the development of business enterprises and to meet the growing competition for business enterprises; to revitalize and diversify the Michigan economy in general and achieve the goals of economic growth and full employment; and to encourage and develop close relationships between the research and development resources of Michigan colleges and universities and the business enterprises in Michigan.

(b) That, for the preservation and betterment of the health, safety, and general welfare of the people of Michigan, it is necessary to promote and develop new and diversified technology based industries.

(c) That the goals of full employment and maximum economic growth can best be provided by the stimulation of innovative research.

History: 1982, Act 175, Imd. Eff. June 6, 1982



Section 125.1952 State research fund; creation; public notice; grants for specific projects; evaluation criteria for proposed project; allocation of amount appropriated; priority for proposals.

Sec. 2.

(1) The state research fund is hereby created. The department of labor and economic growth shall give public notice of the existence of the fund, the fund's objectives, and requirements for participation in the fund. From the amounts received by the fund, the department of labor and economic growth shall make grants for specific projects that are either proposed by Michigan colleges and universities in cooperation with a business or other private entity, or that are proposed by a business or other private entity, that is either a profit or nonprofit entity and that is doing business in Michigan. The department of labor and economic growth shall evaluate a proposed project according to whether it meets 1 or more of the following criteria:

(a) The project applies technological discoveries to new applications.

(b) The project provides a tangible, direct benefit for the economy of the state.

(c) The project is of interest to 1 or more of the following:

(i) The college or university.

(ii) The business or other private entity.

(d) The project is of general interest to an entire industrial field.

(e) The project contributes directly or indirectly to the development of additional products or processes.

(f) The applicant demonstrates the capability to implement the proposed project.

(g) The project meets any other criteria prescribed by the director of the department of labor and economic growth.

(2) Not more than 35% of the amount appropriated to the fund shall be allocated to any 1 college or university. Priority for proposed projects in subsection (1) shall be given to those projects that are submitted by a Michigan college or university in cooperation with a business or private entity, that do not require continuing grants, and that have prospects of receiving necessary financial assistance from other sources in the future.

(3) If a proposed project complies with subsection (1), the director of the department of labor and economic growth shall determine the amount and priority of the grant and release the grant to the college or university or the business or private entity named in the proposed project in accordance with the accounting laws of the state.

History: 1982, Act 175, Imd. Eff. June 6, 1982 ;-- Am. 2006, Act 229, Imd. Eff. June 26, 2006



Section 125.1953 Rules; annual report.

Sec. 3.

(1) The department of commerce shall promulgate rules to implement and administer this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws. The rules shall include special oversight provisions for those grants not provided in cooperation with a state institution of higher education.

(2) The department of commerce shall submit an annual report within 60 days after the end of the fiscal year to the legislature with copies to the appropriations committees of the senate and house of representatives describing each grant released under the state research fund. The annual report shall specify suggestions for targeting new commercialized ventures initially assisted by the state research fund into areas of high unemployment and in distressed communities within Michigan.

History: 1982, Act 175, Imd. Eff. June 6, 1982



Section 125.1954 Exemption of proprietary information on proposal from disclosure under freedom of information act.

Sec. 4.

(1) Proprietary information on a proposal submitted under this act shall be exempt from disclosure under the freedom of information act, Act No. 442 of the Public Acts of 1976, as amended, being sections 15.231 to 15.246 of the Michigan Compiled Laws. The entities submitting a proposal under this act shall indicate that information on the proposal which they consider to be proprietary information.

(2) The department shall not disclose proprietary information on a proposal without the consent of the entities submitting the proposal.

History: 1982, Act 175, Imd. Eff. June 6, 1982



Section 125.1955 Transfer of sum from technology based innovation and development fund appropriation to department of commerce; establishment of state research fund.

Sec. 5.

The sum of $990,000.00 from the appropriation made for the technology based innovation and development fund by Act No. 30 of the Public Acts of 1981 to the department of management and budget for the fiscal year ending September 30, 1982, is hereby transferred from the department of management and budget to the department of commerce to establish the state research fund.

History: 1982, Act 175, Imd. Eff. June 6, 1982



Section 125.1956 Repeal of section 73 of P.A. 1981, No. 30.

Sec. 6.

Section 73 of Act No. 30 of the Public Acts of 1981 is repealed.

History: 1982, Act 175, Imd. Eff. June 6, 1982






Act 317 of 2006 MICHIGAN STRATEGIC FUND CENTERS (125.1971 - 125.1972)

Section 125.1971 Repealed. 2010, Act 337, Imd. Eff. Dec. 21, 2010.



Section 125.1972 Michigan defense center; creation; operation; staff; development plan; powers, privileges, and authorities; use of state funds; limitation; receipt of grant or loan by procurement technical assistance center or other entity; report; definitions.

Sec. 2.

(1) The Michigan defense center is created in the Michigan strategic fund. The board of the Michigan strategic fund may delegate those functions and authority that the board considers necessary or appropriate as provided in section 5 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2005.

(2) The Michigan defense center shall do all of the following:

(a) Focus solely on job creation and job retention from business opportunities associated with the procurement technical assistance center for homeland security and defense contracts and contracts related to homeland security and defense.

(b) Coordinate with procurement technical assistance centers in this state to maximize homeland security and defense business opportunities for small businesses and small business innovation research programs located in this state.

(c) Give priority to bring homeland security and defense business opportunities to municipalities hardest hit by manufacturing layoffs.

(d) Set a performance objective of increasing defense and homeland security contracts awarded to businesses located in this state.

(e) Provide resources needed to meet the performance objective described in subdivision (d) not later than July 20, 2007.

(f) Coordinate Michigan defense center efforts with programs funded with proceeds from the 21st century jobs trust fund under the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, and other initiatives that are targeted toward commercialization activities related to homeland security and defense research and development in higher education institutions, research centers, and other businesses working in the homeland security and defense arena.

(g) Coordinate with businesses and nonprofit organizations located in this state for the purposes of maximizing homeland security and defense business opportunities.

(3) The Michigan defense center shall hire an executive director and a support person to operate the Michigan defense center. Additional staff may be hired once a business plan has been developed and approved by the board of the Michigan strategic fund. The development plan may include the percentage of funds used for grants, loans, and operating expenses.

(4) The Michigan defense center may exercise those powers, privileges, and authorities that the Michigan strategic fund and local public agencies share in common and that each might exercise separately. The shared power, privilege, or authority shall be exercised by a public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999 between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the Michigan strategic fund.

(5) The Michigan defense center shall not use any state funds to construct or renovate a building for its own use.

(6) If a procurement technical assistance center or other entity receives a grant or loan from the Michigan defense center or any funding from the Michigan strategic fund, that procurement technical assistance center or other entity shall report the following information not less than once each year to the Michigan defense center:

(a) A description of how that grant, loan, or other funding has been used by the procurement technical assistance center or other entity in the immediately preceding year.

(b) The number and amount of defense or homeland security contracts the procurement technical assistance center or other entity has received in the immediately preceding year.

(7) As used in this act:

(a) "Michigan defense center" means the Michigan defense center created in this section.

(b) "Michigan strategic fund" means the Michigan strategic fund created under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(c) "Municipality" means a township, village, city, or county.

(d) "Small business" means a business with fewer than 400 employees.

History: 2006, Act 317, Imd. Eff. July 20, 2006 ;-- Am. 2010, Act 337, Imd. Eff. Dec. 21, 2010






E.R.O. No. 2006-1 EXECUTIVE REORGANIZATION ORDER (125.1991 - 125.1991)

Section 125.1991 Transfer of position as member of Michigan economic growth authority that was transferred to chief executive officer of Michigan economic development corporation to president of Michigan strategic fund; transfer of designation of chairperson of Michigan economic growth authority that was transferred to director of department of labor and economic growth to president of Michigan strategic fund; transfer of position on brownfield redevelopment board to president of Michigan strategic fund.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, the organization of economic development functions within state government can benefit from regular review and periodic reorganization;

WHEREAS, improvements in the organization of state government are necessary to provide Michigan residents and job providers with improved delivery of state services;

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to change the organization of the executive branch of state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law direct the following:

I. DEFINITIONS

As used in this Order:

A. “Brownfield Redevelopment Board” means the board created within the Department of Environmental Quality under Section 20104a of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.20104a.

B. “Department of Environmental Quality” means the principal department of state government created under Executive Order 1995-18, MCL 324.99903.

C. “Michigan Economic Growth Authority” means the authority created under the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.801 to 207.810, and transferred to the Michigan Strategic Fund under Executive Order 1999-1, MCL 408.40.

D. “Michigan Strategic Fund” means the public body corporate and politic created under Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005.

II. MICHIGAN ECONOMIC GROWTH AUTHORITY

A. The position as a member of the Michigan Economic Growth Authority designated for the Director of the Michigan Jobs Commission or his or her authorized representative under Section 4(2)(a) of the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.804(2)(a), and transferred to the Chief Executive Officer of the Michigan Economic Development Corporation or his or her authorized representative under Executive Order 2003-18, MCL 445.2011, is transferred to the President of the Michigan Strategic Fund. The President of the Michigan Strategic Fund, or his or her authorized representative from within the Michigan Strategic Fund, shall serve as a member of the Michigan Economic Growth Authority.

B. The designation as Chairperson of the Michigan Economic Growth Authority provided for the Director of the Michigan Jobs Commission or his or her authorized representative under Section 4(2)(a) of the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.804(2)(a), and transferred to the Director of the Department of Labor and Economic Growth under Executive Order 2003-18, MCL 445.2011, is transferred to the President of the Michigan Strategic Fund or his or her authorized representative from within the Michigan Strategic Fund. The President of the Michigan Strategic Fund, or his or her authorized representative from within the Michigan Strategic Fund serving as a member of the Michigan Economic Growth Authority under Section II.A, shall serve as the Chairperson of the Michigan Economic Growth Authority.

III. BROWNFIELD REDEVELOPMENT BOARD

A. The position on the Brownfield Redevelopment Board created under Section 20104a of the Natural Resources and Environmental Protection Act, 1994 PA 451, MCL 324.20104a, designated for the Chief Executive Officer of the Michigan Jobs Commission or his or her designee and transferred to the Director of the Department of Labor and Economic Growth or his or her authorized representative under Executive Order 2003-18, MCL 445.2011, is transferred to the President of the Michigan Strategic Fund. The President of the Michigan Strategic Fund, or his or her authorized representative from within the Michigan Strategic Fund, shall serve as a member of the Brownfield Redevelopment Board.

B. The Director of the Department of Environmental Quality or the authorized representative of the Director of the Department of Environmental Quality serving as a member of the Brownfield Development Board shall serve as the Chairperson of the Brownfield Redevelopment Board.

IV. MISCELLANEOUS

A. The President of the Michigan Strategic Fund shall provide executive direction and supervision for the implementation of all transfers under this Order.

B. The President of the Michigan Strategic Fund shall administer the assigned functions transferred under this Order in such ways as to promote efficient administration.

C. The President of the Michigan Strategic Fund may delegate within the Michigan Strategic Fund a duty or power conferred on the President of the Michigan Strategic Fund by this Order or by other law or order, and the individual to whom the duty or power is delegated may perform the duty or exercise the power at the time and to the extent that the power is delegated by the President of the Michigan Strategic Fund.

D. All rules, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

E. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order, shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

F. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

History: 2006, E.R.O. No. 2006-1, Eff. Sept. 24, 2006






E.R.O. 2010-3 EXECUTIVE REORGANIZATION ORDER (125.1992 - 125.1992)

Section 125.1992 Abolishment of position as voting member and chairperson of board of directors of Michigan economic growth authority designated for president of Michigan strategic fund; transfer of position as member of board from director of department of transportation to state budget director.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, when creating the Michigan Economic Growth Authority, the Michigan Legislature determined that it was in the public interest to promote private investment and to encourage job creation, and job upgrading for residents of this state;

WHEREAS, reorganization of the membership of the Michigan Economic Growth Authority and enhanced transparency and accountability measures are necessary to assure public confidence in the activities of the Michigan Economic Growth Authority and its continued effectiveness in attracting and retaining jobs in this state;

WHEREAS, there is a continuing need to reorganize functions among state departments to ensure efficient administration and effectiveness of government;

NOW THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

As used in this Order:

A. "Board of Directors" or "Board" means the members of the Michigan Economic Growth Authority provided for under Section 4 of the Michigan Economic Growth Authority Act 1995 PA 24, MCL 207.804, and Executive Order 2006-13, MCL 125.1991.

B. "Michigan Economic Growth Authority" or "Authority" means the authority created under the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.801 to 207.810, and transferred to the Michigan Strategic Fund under Executive Order 1999-1, MCL 408.40.

C. "Michigan Strategic Fund" means the public body corporate and politic created under Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005.

A. The position as a voting member and Chairperson of the Board of Directors of the Michigan Economic Growth Authority designated for the President of the Michigan Strategic Fund or his or her designee under Executive Order 2006-13, MCL 125.1991, is abolished. After the effective date of this Order, the President of the Michigan Strategic Fund shall serve as an ex officio, non-voting member of the Board.

B. The position as a member of the Board designated for the Director of the Department of Transportation under Section 4(2)(d) of the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.804(2)(d), is transferred from the Director of the Department of Transportation to the State Budget Director or his or her designee from within the State Budget Office.

C. The designation as Chairperson of the Authority is transferred to the State Treasurer or his or her designated representative from within the Department of Treasury. The State Treasurer, or his or her designated representative from within the Department of Treasury, shall continue to serve as a member of the Michigan Economic Growth Authority.

D. The Board of the Authority may elect a Vice-Chairperson.

E. Members of the Board of Directors of the Authority shall discharge their duties in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position.

A. A majority of the voting members of the Board of the Authority serving constitutes a quorum for the transaction of the business of the Authority. The Board Authority shall act by a majority vote of the serving and voting members of the Board.

B. Members of the Authority Board of Directors may be present in person at a meeting of the Authority or, if authorized by the bylaws of the Authority, by use of telecommunications or other electronic equipment if a quorum of the Authority Board of Directors is present at the meeting.

C. The Authority shall meet at the call of the Chairperson or as may be provided by the Board. Meetings may be held anywhere in this state at a location accessible to the general public.

D. The Board may, as appropriate, make inquiries, studies, investigations, hold hearings, and receive comments from the public. The Board also may consult with outside experts in order to perform its duties, including, but not limited to, experts in the private sector, organized labor, government agencies, and at institutions of higher education.

E. Members of the Board of Directors of the Authority shall serve without compensation, but may receive reimbursement for necessary travel and expenses consistent with relevant statutes and the rules and procedures of the Civil Service Commission and the Department of Technology, Management, and Budget, subject to available funding.

A. The President of the Michigan Strategic Fund shall provide executive direction and supervision for the implementation of all transfers under this Order.

A. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

B. All rules, regulations, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. This Order shall not abate any criminal action commenced by this state prior to the effective date of this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of this Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective 60 days after the filing of this Order.

History: 2010, E.R.O. No. 2010-3, Eff. May 22, 2010






E.R.O. No. 2010-4 EXECUTIVE REORGANIZATION ORDER (125.1993 - 125.1993)

Section 125.1993 Transfer of powers and duties of strategic economic investment and commercialization board to Michigan strategic fund board; abolishment of strategic economic investment and commercialization board.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, abolishing the Strategic Economic Investment and Commercialization Board will contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Treasury" or "Department" means the principal department of state government created under Section 75 of 1965 PA 380, MCL 16.175.

B. "Michigan Strategic Fund" means the public body corporate and politic created within the Department of Treasury under Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005.

C. "Michigan Strategic Fund Board" means the board created under Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005.

D. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

E. "Strategic Economic Investment and Commercialization Board" means the board created under Section 88k of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2088k.

II. TRANSFER OF AUTHORITY

A. All of the authority, powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the Strategic Economic Investment and Commercialization Board are transferred to the Michigan Strategic Fund Board, including, but not limited to, the authority, powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations, or other funds of the Strategic Economic Investment and Commercialization Board under any of the following:

1. Section 88k of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2088k.

2. Section 88l of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2088l.

3. Section 88m of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2088m.

4. Section 88n of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2088n.

B. The Strategic Economic Investment and Commercialization Board is abolished.

III. IMPLEMENTATION OF TRANSFERS

A. The President of the Michigan Strategic Fund shall provide executive direction and supervision for the implementation of all transfers of functions under this Order and shall make internal organizational changes as necessary to complete the transfers under this Order.

B. The functions transferred under this Order shall be administered by the President of the Michigan Strategic Fund in such ways as to promote efficient administration.

C. All records, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Strategic Economic Investment and Commercialization Board for the activities, powers, duties, functions, and responsibilities transferred under this Order are transferred to the Michigan Strategic Fund.

IV. MISCELLANEOUS

A. The State Budget Director shall determine and authorize the most efficient manner possible for handling financial transactions and records in this state's financial management system necessary to implement this Order.

B. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

C. All rules, regulations, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

D. This Order shall not abate any criminal action commenced by this state prior to the effective date of this Order.

E. The invalidity of any portion of this Order shall not affect the validity of the remainder of this Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective October 18, 2010 at 12:01 a.m.

History: 2010, E.R.O. No. 2010-4, Eff. Oct. 18, 2010






E.R.O. No. 2012-4 EXECUTIVE REORGANIZATION ORDER (125.1994 - 125.1994)

Section 125.1994 Transfer of powers and duties of Michigan economic growth authority to Michigan strategic fund board; abolishment of Michigan economic growth authority; transfer of powers and duties of Michigan next energy authority and Michigan next energy authority board to Michigan strategic fund board; abolishment of Michigan next energy authority and Michigan next energy authority board; transfer of certain powers and duties under prevailing wages on state projects act from Michigan strategic fund to department of licensing and regulatory affairs; transfer of certain powers and duties under non-incorporated private educational institutions act from Michigan strategic fund to department of licensing and regulatory affairs; transfer of certain powers and duties regarding organization and operation of religious college by ecclesiastical corporation under Michigan general corporations act from Michigan strategic fund to department of licensing and regulatory affairs.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which the Governor considers necessary for efficient administration; and

WHEREAS, there is a continued need to reorganize the functions among state departments to ensure efficient administration; and

WHEREAS, programs, agencies, and commissions should be placed among the principal departments on a consistent, logical basis in order to ensure the most efficient use of taxpayer dollars and more streamlined services;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, pursuant to the powers vested in me by the Constitution of the state of Michigan of 1963 and the laws of the state of Michigan, order the following:

I. MICHIGAN STRATEGIC FUND

A. Michigan Economic Growth Authority

1. All the authority, powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the Michigan Economic Growth Authority created under the Michigan Economic Growth Authority Act, 1995 PA 24, MCL 207.801 to 207.810, are transferred to the Michigan Strategic Fund Board.

2. The Michigan Economic Growth Authority is abolished.

B. Michigan Next Energy Authority

1. All the authority, powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the Michigan Next Energy Authority and the Michigan Next Energy Authority Board, created under the Michigan Next Energy Authority Act, 2002 PA 593, MCL 207.821 to 207.827 are transferred to the Michigan Strategic Fund Board.

2. The Michigan Next Energy Authority and the Michigan Next Energy Authority Board are abolished.

C. The President of the Michigan Strategic Fund shall provide executive direction and supervision for the implementation of all transfers of functions under Section I of this Order and shall make internal organizational changes as necessary to complete the transfers under Section I of this Order.

D. The functions transferred under Section I of this Order shall be administered by the President of the Michigan Strategic Fund in such ways as to promote efficient administration.

II. DEPARTMENT OF LICENSING AND REGULATORY AFFAIRS

A. Prevailing Wage on State Projects Act

Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement relative to prevailing wages on state projects created by the Prevailing Wages on State Projects Act, 1965 PA 166, as amended, MCL 408.551 to 408.558, are transferred from the Michigan Strategic Fund to the Department of Licensing and Regulatory Affairs.

B. Non-Incorporated Private Educational Institutions Act

Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement relative to Sections 1 and 2 of the Non-Incorporated Private Educational Institutions Act, 1964 PA 142, MCL 390.771 to 390.772, regarding non-incorporated privately operated post-secondary institutions are transferred from the Michigan Strategic Fund to the Department of Licensing and Regulatory Affairs.

C. Religious College Aspects of the Michigan General Corporations Act

Any authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement relative to Section 184a of the Michigan General Corporations Act, 1931 PA 327, MCL 450.184a, regarding organization and operation of a religious college by an ecclesiastical corporation are transferred from the Michigan Strategic Fund to the Department of Licensing and Regulatory Affairs.

D. Implementation of Transfers

1. The Director of the Department of Licensing and Regulatory Affairs, after consultation with the President of the Michigan Strategic Fund, shall provide executive direction and supervision for the implementation of all transfers of authority to the Department of Licensing and Regulatory Affairs made by Section II of this Order.

2. The Director of the Department of Licensing and Regulatory Affairs shall administer the assigned functions transferred under Section II of this Order in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities as prescribed in Section II of this Order.

3. The Director of the Department of Licensing and Regulatory Affairs and the President of the Michigan Strategic Fund shall immediately initiate coordination to facilitate the transfers and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved related to the authority to be transferred by Section II of this Order.

III. MISCELLANEOUS

A. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

B. All rules, orders, contracts, plans, and agreements relating to the functions transferred to the Department of Licensing and Regulatory Affairs and the Michigan Strategic Fund by this order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or rescinded.

C. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of the Order.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order shall be effective 60 days after the filing of this Order.

History: 2012, E.R.O. No. 2012-4, Eff. Aug. 26, 2012






E.R.O. No. 2014-6 EXECUTIVE REORGANIZATION ORDER (125.1995 - 125.1995)

Section 125.1995 Creation of department of talent and economic development; creation of Michigan talent investment agency within department; transfer of powers and duties of workforce development agency; transfer of governor's talent investment board from Michigan strategic fund to Michigan talent investment agency; transfer of powers and duties of unemployment insurance agency from department of licensing and regulatory affairs to Michigan talent investment agency; transfer of powers and duties of board of directors of Michigan strategic fund to new board of directors of Michigan strategic fund; transfer of Michigan strategic fund from department of treasury to department; transfer of Michigan state housing development authority from Michigan strategic fund to department; transfer of powers and duties of state land bank fast track authority from executive director of Michigan state housing development authority to director of department; transfer of Michigan office for new Americans from executive office of governor to department of licensing and regulatory affairs.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the state of Michigan in the Governor; and

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units that he considers necessary for efficient administration; and

WHEREAS, Section 8 of Article V of the Michigan Constitution of 1963 provides that each principal department shall be under the supervision of the Governor unless otherwise provided by the Constitution; and

WHEREAS, there is a continued need to reorganize functions among state departments to ensure efficient administration; and

WHEREAS, skilled talent availability is critical to the continued growth of the Michigan economy; and

WHEREAS, strategies for spurring economic development and securing meaningful and rewarding employment for Michigan residents are interdependent;

NOW, THEREFORE, I, Richard D. Snyder, Governor of the state of Michigan, by virtue of the powers and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Talent and Economic Development" or "Department" means the principal department of state government created under Section II of this Order.

B. "Department of Licensing and Regulatory Affairs" means the principal department of state government created as the Department of Commerce under Section 225 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.325, renamed the Department of Consumer and Industry Services under Executive Order 1996-2, MCL 445.2001, renamed the Department of Labor and Economic Growth under Executive Order 2003-18, MCL 445.2011, renamed the Department of Energy, Labor, and Economic Growth under Executive Order 2008-20, MCL 445.2025, and renamed the Department of Licensing and Regulatory Affairs under Executive Order 2011-4, MCL 445.2030.

C. "Department of Treasury" means the principal department of state government created under Section 75 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.175.

D. "Michigan Economic Development Corporation" means the public body corporate created under the Urban Cooperation Act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999, as amended, between the Michigan Strategic Fund and local participating economic development corporations formed under the Economic Development Corporations Act, 1974 PA338, MCL 125.1601 to 125.1636.

E. "Michigan State Housing Development Authority" means the public body corporate and politic created under Section 21 of the State Housing Development Authority Act of 1966, 1966 PA 346, MCL 125.1421.

F. "Michigan Strategic Fund" means the public body corporate and politic created under Section 5 of 1984 PA 270, MCL 125.2005.

G. "State Budget Director" means the individual appointed by the Governor pursuant to Section 321 of The Management and Budget Act, 1984 PA 431, MCL 18.1321.

II. CREATION OF DEPARTMENT OF TALENT AND ECONOMIC DEVELOPMENT

A. The Department of Talent and Economic Development is created as a principal department of state government. The Department shall exercise the powers, duties, functions, and responsibilities vested in the Department under this Order and develop, administer, and coordinate state economic, housing, and talent development initiatives and programs.

B. The Director of the Department shall be the head of the Department and shall be appointed by the Governor by and with the advice and consent of the Michigan Senate and serve at the pleasure of the Governor, consistent with Section 3 of Article V of the Michigan Constitution of 1963. The Director shall serve as a member of the Governor's Cabinet. In addition to other powers, duties, functions, and responsibilities vested in the Director of the Department under this Order and Michigan law, the Director also may serve as the Chief Executive Officer of the Michigan Economic Development Corporation if appointed as Chief Executive Officer of the Michigan Economic Development Corporation by its Executive Committee.

C. The Director of the Department may delegate a power, duty, function, or responsibility conferred upon the Director of the Department by this Order or Michigan law to a person within the Department. The person to whom the power, duty, function, or responsibility is delegated may perform or exercise the power, duty, function, or responsibility at the time and to the extent that the power, duty, function, or responsibility is delegated by the Director of the Department.

D. The Director of the Department shall provide executive direction and supervision for the implementation of all transfers to the Department or the Director of the Department under this Order.

E. The Director of the Department shall administer the powers, duties, functions, and responsibilities transferred to the Department or the Director of the Department by this Order in such ways as to promote efficient administration and shall make internal organizational changes within the Department as the Director deems administratively necessary to complete the realignment of responsibilities under this Order.

F. Except as otherwise provided in this Order, all records, property, and unexpended balances of appropriations, allocations, or other funds used, held, employed, or to be made available for powers, duties, functions, and responsibilities transferred to the Department or the Director of the Department under this Order are transferred to the Department.

III. CREATION OF MICHIGAN TALENT INVESTMENT AGENCY

A. The Michigan Talent Investment Agency is created within the Department. The Michigan Talent Investment Agency shall exercise the powers, duties, functions, and responsibilities vested in the Michigan Talent Investment Agency under this Order or assigned to the Michigan Talent Investment Agency by the Director of the Department under the direction and supervision of the Director of the Department. The Governor shall appoint the head of the Michigan Talent Investment Agency, who is designated as a member of the Governor's Cabinet.

B. In addition to any other powers, duties, functions, and responsibilities vested in the Michigan Talent Investment Agency, the Michigan Talent Investment Agency shall exercise all of the following powers, duties, functions, and responsibilities:

i. Review, investigate, evaluate, and assess all programs within the executive branch of government related to talent services and programs, including, but not limited to, services and programs involving job preparedness, career-based education, skilled trades training, incumbent worker training, employment assistance, STEM training programs, and programs targeted at the structurally unemployed.

ii. Analyze and make recommendations to the Director of the Department and the Governor on existing and proposed talent services, programs, and policies, and on the elimination of duplication in existing state programs in these areas.

iii. Provide information and assistance relating to talent services and programs to state departments and agencies, both directly and by functioning as a clearinghouse for information related to talent services and programs received from the state departments and agencies, other government agencies in this state, other states, the federal government, and job creators.

iv. Serve as the Governor's liaison to state departments and agencies and the workforce regions of this state with respect to talent services and programs.

v. Request advice and assistance from state departments and agencies relating to the reengineering of business processes relating to talent services and programs and establish inter-agency and intra-agency data sharing requirements, policies, procedures, and standards to improve services for job seekers and job providers in Michigan relating to talent services and programs. State departments and agencies shall cooperate fully with the Michigan Talent Investment Agency in the performance of its powers, duties, functions, and responsibilities.

vi. Unless contrary to state or federal law, serve as the coordinating office for state departments and agencies with talent services responsibilities including, but not limited to, Michigan Rehabilitation Services in the Department of Human Services, the Michigan Veterans Affairs Agency in the Department of Military and Veterans Affairs, the Bureau of Services for Blind Persons in the Department of Licensing and Regulatory Affairs, and the Prisoner Reentry Program and Community Support Services Program administered by the Department of Corrections. Coordinating functions include, but not limited to, combined state plans, development of performance metrics, identification of high demand jobs by prosperity regions, and employer outreach.

vii. Function as the clearinghouse for all communications with the United States Department of Labor relating to talent services and programs.

viii. To the extent permitted under applicable law, coordinate talent services and program funding opportunities on a state and regional basis, including, but not limited to, the workforce regions within this state.

IV. OTHER TRANSFERS TO TALENT INVESTMENT AGENCY

A. All of the powers, duties, functions, and responsibilities of the Workforce Development Agency created by Section VIII of Executive Order 2011-4, MCL 445.2030, including all records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, are transferred from the Michigan Strategic Fund to the Michigan Talent Investment Agency.

B. The Governor's Talent Investment Board created by Executive Order 2011-13 is transferred from the Michigan Strategic Fund to the Michigan Talent Investment Agency. The Governor's Talent Investment Board shall function as an advisory body and shall continue to be the state workforce investment board required for this state under Section 111 of the federal Workforce Investment Act of 1998 and, as of July 1, 2015, the Workforce Innovation and Opportunity Act. The position on the Governor's Talent Investment Board held by the Director of the Department of Licensing and Regulatory Affairs is transferred to the Director of the Department, or his or her designee from within the Department.

C. All of the powers, duties, functions, and responsibilities of the Unemployment Insurance Agency created by Section II.N. of Executive Order 2003-14, MCL 445.2011, including, but not limited to, the powers, duties, functions, and responsibilities of the Director of the former Unemployment Insurance Agency under Section 5 of the Michigan Employment Security Act, 1936 (Ex Sess) PA 1, MCL 421.5, defined as the Director of Employment Security in Executive Order 1997-12, MCL 421.94, transferred to the Director of the Bureau of Worker's and Unemployment Compensation under Executive Order 2002-1, MCL 445.2004, and transferred to the Department of Licensing and Regulatory Affairs by Executive Order 2011-4, MCL 445.2030, including all records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and procurement, are transferred from the Department of Licensing and Regulatory Affairs to the Michigan Talent Investment Agency.

D. The Director of the Department may assign the powers, duties, functions, and responsibilities transferred to the Department under this Section IV. to the Michigan Talent Investment Agency.

E. The Director of the Department shall provide executive direction and supervision for the implementation of all transfers under this Section IV.

F. The Director of the Department shall administer the powers, duties, functions, and responsibilities transferred under this Section IV. in such ways as to promote efficient administration and shall make internal organizational changes within the Department as the Director deems administratively necessary to complete the realignment of responsibilities under this Order.

V. TRANSFER OF MICHIGAN STRATEGIC FUND

A. All of the powers, duties, functions, and responsibilities of the Board of Directors of the Michigan Strategic Fund created by Section 5 of the Michigan Strategic Fund Act, 1984 PA 270, MCL 125.2005, are transferred to a new Board of Directors of the Michigan Strategic Fund created by this Section V.A. The Board of Directors of the Michigan Strategic Fund in existence on the date of this Order is abolished upon the effective date of this Order. The new Board of Directors of the Michigan Strategic Fund shall consist of the Chief Executive Officer of the Michigan Economic Development Corporation or his or her designee from within the Michigan Economic Development Corporation, the Director of the Department of Licensing and Regulatory Affairs or his or her designee from within the Department of Licensing and Regulatory Affairs, the State Treasurer or his or her designee from within the Department of Treasury, and eight (8) residents of this state appointed by the Governor with the advice and consent of the Michigan Senate. Not less than seven (7) of the eight (8) members appointed by the Governor shall be from the private sector, but other qualifications for appointment as a member of the new Board of Directors of the Michigan Strategic Fund shall be determined by the Governor. One (1) of the members shall be appointed by the Governor from a list of three (3) or more nominees submitted by the Speaker of the House of Representatives. One (1) of the members shall be appointed by the Governor from a list of three (3) or more nominees submitted by the Majority leader of the Senate. Of the members initially appointed by the Governor, two (2) shall be appointed for a term expiring on February 28, 2019, one (1) shall be appointed for a term expiring on February 28, 2018, two (2) shall be appointed for a term expiring on February 28, 2017, and one (1) shall be appointed for a term expiring on February 28, 2016. After the initial appointments, members shall be appointed for terms of four (4) years. Until December 31, 2015, the new Board of Directors of the Michigan Strategic Fund shall include two (2) additional residents of this state appointed by the Governor with the advice and consent of the Michigan Senate for terms expiring on December 31, 2015. Of the members appointed by the Governor, there shall be minority, female, and small business representation. A member appointed by the Governor shall serve until a successor is appointed, and a vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment. The Governor shall designate one (1) member of the board to serve as its chairperson. The new Board of Directors of the Michigan Strategic Fund shall elect from among its members a vice-chairperson. The Governor shall designate one (1) member to serve as the President of the Michigan Strategic Fund, who may be compensated for his or her service as President of the Michigan Strategic Fund.

B. The Michigan Strategic Fund is transferred from the Department of Treasury to the Department.

C. The Michigan Strategic Fund shall exercise its prescribed statutory powers, duties, and functions, including the functions of adjudication, rule-making, licensing, and registration, including any prescription of rules, rates, regulations, and standards, independently of the Director of the Department. All budgeting, procurement, and related management functions of the Michigan Strategic Fund shall be performed under the direction and supervision of the Director of the Department.

D. All records, personnel, property, unexpended balances of appropriations, allocations, or other funds used, held, employed, available, or to be made available to the Michigan Strategic Fund for the powers, duties, functions, and responsibilities transferred under Section V. of this Order shall remain with the Michigan Strategic Fund.

E. The Director of the Department, after consultation with the State Treasurer, shall provide executive direction and supervision for the implementation of the transfers under this Section V.

VI. TRANSFER OF MICHIGAN STATE HOUSING DEVELOPMENT AUTHORITY

A. The Michigan State Housing Development Authority, created by 1966 PA 346, MCL 125.1421 et seq., is hereby transferred intact from the Michigan Strategic Fund to the Department. The Michigan State Housing Development Authority shall retain all of its statutory authority, powers, duties, functions, responsibilities, records, personnel, property, and unexpended balances of appropriations. The Michigan State Housing Development Authority shall also retain control of all monies and funds, including but not limited to, grants, bonds, notes, reserves, and trust funds, subject to any agreements of the Michigan State Housing Development Authority with note and bond holders.

B. The Michigan State Housing Development Authority shall exercise its prescribed statutory powers, duties, and functions, including the functions of adjudication, rule-making, licensing, and registration, including any prescription of rules, rates, regulations, and standards, independently of the Director of the Department. The budgeting, procurement, and related management functions of the Michigan State Housing Development Authority shall be performed under the direction and supervision of the Director of the Department. When directing and supervising the budgeting, procurement, and related management functions of the Michigan State Housing Development Authority, the Director shall remain cognizant of the rights of the holders of Michigan State Housing Development Authority bonds or notes. Certain Michigan State Housing Development Authority bond or note contracts may require the Michigan State Housing Development Authority to either maintain sufficient personnel or contract for services to plan Michigan State Housing Development Authority programs and to supervise enforcement and, where necessary, foreclosure of Michigan State Housing Development Authority mortgage agreements.

C. The transfer of the Michigan State Housing Development Authority is subject to any agreement executed prior to the issuance of this Order with note holders, bond holders, or issuers of instruments that are guaranteed.

D. Nothing in this Order shall be construed to affect the status of moneys of the Michigan State Housing Development Authority. Moneys of the Michigan State Housing Development Authority are not moneys either of this state or the Department, and shall continue to be non-state funds. State funds appropriated to the Michigan State Housing Development Authority lose their identity as state funds upon payment to the Michigan State Housing Development Authority and become public funds of the Michigan State Housing Development Authority under the control of the Michigan State Housing Development Authority. Funds established by or within the Michigan State Housing Development Authority are public trust funds administered by the Michigan State Housing Development Authority.

E. Nothing in this Order shall be construed to impair the obligations of any bond issued by or on behalf of the Michigan State Housing Development Authority. Bonds and notes issued by or on behalf of the Michigan State Housing Development Authority are obligations of the Michigan State Housing Development Authority and not obligations of either this state or the Department. Nothing in this Order shall be construed to alter the status of the Michigan State Housing Development Authority as a public body corporate and politic.

F. All rules, orders, contracts and agreements lawfully adopted or entered into before the effective date of this Order by the Michigan State Housing Development Authority shall continue to be effective until revised, amended, or rescinded.

G. The Director of the Department, after consultation with the President of the Michigan Strategic Fund and the Executive Director of the Michigan State Housing Development Authority, shall provide executive direction and supervision for the implementation of the transfers under this Section VI.

VII. TRANSFER OF STATE LAND BANK FAST TRACK AUTHORITY

All of the powers, duties, functions, responsibilities, records, personnel, property, unexpended balances of appropriations, allocations or other funds of the State Land Bank Fast Track Authority created under Section 15 of the Land Bank Fast Track Act, 2003 PA 258, MCL 124.765, are transferred from the Executive Director of the Michigan State Housing Development Authority to the Director of the Department, except for revenue bonding powers. Any revenue bonding powers of the State Land Bank Fast Track Authority are transferred to the Michigan Strategic Fund.

VIII. TRANSFER OF OFFICE FOR NEW AMERICANS

The Michigan Office for New Americans created within the Executive Office of the Governor by Executive Order 2014-2 is transferred from the Executive Office of the Governor to the Department of Licensing and Regulatory Affairs.

IX. IMPLEMENTATION

A. The State Budget Director shall determine and authorize the most efficient manner possible for the handling of financial transactions and records in the state's financial management system for the remainder of the current state fiscal year for transfers made under this Order.

B. All rules, orders, contracts, plans, and agreements relating to the functions transferred by this Order lawfully adopted prior to the effective date of this Order by the responsible state agency shall continue to be effective until revised, amended, or rescinded.

C. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity transferred by this Order shall not abate by reason of the taking effect of this Order. Any lawfully commenced suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

D. The Director of the Department and the directors of all other state departments and agencies having authority transferred to the Department of Talent and Economic Development under this Order shall immediately initiate coordination to facilitate the transfers and develop memoranda of record identifying any pending settlements, issues or compliance with applicable federal and state laws and regulations, or other obligations to be resolved related to the authority to be transferred.

E. The invalidity of any portion of this Order shall not affect the validity of the remainder of the Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements of Section 2 of Article V of the Michigan Constitution of 1963, this Order shall be effective 60 calendar days after the beginning of the next regular legislative session after the filing of this Order.

History: 2014, E.R.O. No. 2014-6, Eff. Mar. 15, 2015






Act 270 of 1984 MICHIGAN STRATEGIC FUND ACT (125.2001 - 125.2094)

270-1984-1 CHAPTER 1 (125.2001...125.2014)

Section 125.2001 Legislative finding and declaration.

Sec. 1.

The legislature hereby finds and declares the following problems and objectives:

(a) The economy of the state of Michigan is at present recovering from a recession and action is needed to encourage increased employment and business expansion in this state.

(b) The economy of the state of Michigan is undergoing a long-term transition requiring new and innovative policies from state government and greater coordination of existing policies and programs related to jobs and economic development.

(c) It is necessary to provide a mechanism to foster greater coordination of state policies and to make available public and private development finance opportunities to agriculture, forestry, business, and industry, and to communities within the state, in order to expand the number of jobs in the state and to help agriculture, forestry, business, and industry prosper in the state.

(d) There exists a need to leverage private sector investment in new and innovative products, in entrepreneurial activity, and in economic development finance; therefore, state assistance for development finance should reflect a leveraging investment strategy.

(e) There is a statewide pressing need for programs to alleviate and prevent conditions of unemployment; to preserve existing jobs and create new jobs to meet the employment demands of population growth and population shifts; to promote the development of existing business enterprises and to meet the growing competition among states and nations for business enterprises; to revitalize and diversify the Michigan economy in general to achieve the goals of long-term economic growth and full employment, and to provide a solid tax base for the state and its local units of government to provide funds for needed public services.

(f) The goals of long-term economic growth and full employment can best be provided by the promotion, attraction, stimulation, retention, rehabilitation, and revitalization of business enterprises and worker-owned enterprises and by actions to lower the costs of business and production.

(g) The retention, promotion, diversification, and development of business enterprises and the lowering of costs of business and production require additional means of financing, including economic development finance mechanisms that support private capital resources, to help existing business enterprises expand more rapidly, and to promote the location of additional business enterprises in Michigan.

(h) It is necessary to provide means and methods for the encouragement and assistance of industrial and commercial development projects, including but not limited to providing aid to development enterprises utilizing new or experimental technologies in locating, purchasing, constructing, reconstructing, modernizing, improving, maintaining, repairing, furnishing, equipping, and expanding in this state and its local units of government.

(i) The retention and expansion of existing business enterprise and the acquiring of new business enterprises to Michigan requires the availability of energy supplies and that, to this end, known sources of energy in Michigan should be developed to the fullest extent possible consistent with environmental protection and ecological preservation.

(j) To conserve the public benefits of nonrenewable oil, gas, and mineral resources which are now subject to increasing development and depletion it is necessary to apply the proceeds of such resources to the encouragement of capital growth and the financing of self-sustaining sources of economic activity.

(k) It is necessary to promote economic activity in the forestry and agricultural sectors by providing incentives to reduce energy consumption, to retain agricultural and forestry enterprises, to reduce the rate at which urban sprawl has been devouring productive farm and forestry lands, and to provide our farmers and foresters with a more favorable export market. It is also necessary to encourage the development of facilities designed to produce energy from renewable resources.

(l) For the preservation and betterment of the health, safety, and general welfare of the people of Michigan, it is necessary to promote and develop new and adequate water and air pollution control and solid waste disposal facilities for business enterprises and public utilities located in this state, which equipment or facilities need not be incidental to an industrial building, but may serve the general public.

(m) It is necessary for a sound economy of the state for the local units of government of the state to provide quality services and this requires an adequate and modern infrastructure in the local units of government which makes it necessary for such units to finance local improvements in an economical manner which in many cases can be best done through assistance by the state.

(n) The lending and investment of funds to develop and improve the economy of the state requires specialized and unique knowledge, skills, and experience.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2002 Purposes of act.

Sec. 2.

It is hereby declared to be the purposes of this act and of the Michigan strategic fund created by this act to help diversify the economy of this state, to develop and expand existing and alternative sources of energy and the conservation of energy, to assist business enterprise in obtaining additional sources of financing to aid this state in achieving the goal of long-term economic growth and full employment, to meet the growing competition for business enterprises, to preserve existing jobs, to create new jobs, to reduce the cost of business and production, to foster export activity, to alleviate and prevent unemployment through the retention, promotion, and development of agriculture and agricultural facilities, forestry and forestry facilities, commerce and commercial facilities, export markets and export activities, industry and industrial buildings and facilities, including the sites therefor, and agricultural, forestry, commercial, and industrial machinery and equipment, water and air pollution control equipment, and solid waste disposal facilities with respect thereto or for use by individuals for private sector employment, and to otherwise assist in the achievement of the solution to the problems and objectives set forth in section 1.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2003 Short title.

Sec. 3.

This act shall be known and may be cited as the “Michigan strategic fund act”.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2004 Definitions.

Sec. 4.

As used in this act:

(a) "Board" means the board of directors of the Michigan strategic fund, except where the context clearly requires a different definition.

(b) "Economic development project" means an endeavor related to industrial, commercial, or agricultural enterprise. Economic development project includes, but is not limited to, a theme or recreation park; agricultural or forestry production, harvesting, storage, or processing facilities or equipment; port facilities; and the use of equipment or facilities designed to produce energy from renewable resources. Economic development project does not include that portion of an endeavor devoted to the sale of goods at retail, except that, as used in relation to the fund insuring a transaction entered into by a depository institution, and as used in relation to a loan by the fund to a minority owned business, an economic development project may include that portion of an endeavor devoted to the sale of goods at retail. Economic development project does not include that portion of an endeavor devoted to housing or a program or activity authorized under chapter 8A.

(c) "Financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office in this state under the laws of this state or the United States.

(d) "Fund" means the Michigan strategic fund created under section 5, except where the context clearly requires a different definition.

(e) "Green chemistry" means chemistry and chemical engineering to design chemical products or processes that reduce or eliminate the use or generation of hazardous substances, while producing high-quality products through safe and efficient manufacturing processes. Green chemistry is guided by the following 12 principles:

(i) Prevent waste: Design chemical syntheses to prevent waste, leaving no waste to treat or clean up.

(ii) Design safer chemicals and products: Design chemical products to be fully effective, yet have little or no toxicity.

(iii) Design less hazardous chemical syntheses: Design syntheses to use and generate substances with little or no toxicity to humans and the environment.

(iv) Use renewable feedstocks: Use raw materials and feedstocks that are renewable rather than depleting. Renewable feedstocks are often made from agricultural products or are the wastes of other processes; depleting feedstocks are made from fossil fuels, including petroleum, natural gas, or coal, or are mined.

(v) Use catalysts, not stoichiometric reagents: Minimize waste by using catalytic reactions. Catalysts are used in small amounts and can carry out a single reaction many times. They are preferable to stoichiometric reagents, which are used in excess and work only once.

(vi) Avoid chemical derivatives: Avoid using blocking or protecting groups or any temporary modifications if possible. Derivatives use additional reagents and generate waste.

(vii) Maximize atom economy: Design syntheses so that the final product contains the maximum proportion of the starting materials. There should be few, if any, wasted atoms.

(viii) Use safer solvents and reaction conditions: Avoid using solvents, separation agents, or other auxiliary chemicals. If these chemicals are necessary, use innocuous chemicals.

(ix) Increase energy efficiency: Run chemical reactions at ambient temperature and pressure whenever possible.

(x) Design chemicals and products to degrade after use: Design chemical products to break down to innocuous substances after use so that they do not accumulate in the environment.

(xi) Analyze in real-time to prevent pollution: Include in-process real-time monitoring and control during syntheses to minimize or eliminate the formation of by-products.

(xii) Minimize the potential for accidents: Design chemicals and their forms, including solid, liquid, or gas, to minimize the potential for chemical accidents, including explosions, fires, and releases to the environment.

(f) "Michigan economic development corporation" or "MEDC" means the Michigan economic development corporation, the public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999, and subsequently amended, between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the fund.

(g) "Municipality" means a county, city, village, township, port district, development organization, institution of higher education, community or junior college, or subdivision or instrumentality of any of the legal entities listed in this subdivision.

(h) "Person" means an individual, sole proprietorship, partnership, limited partnership, limited liability partnership, limited liability company, joint venture, profit or nonprofit corporation including a public or private college or university, public utility, municipality, local industrial development corporation, economic development corporation, other association of persons organized for agricultural, commercial, or industrial purposes, a lender, or any other entity approved by the board.

(i) "Port facilities" means seawall jetties; piers; wharves; docks; boat landings; marinas; warehouses; storehouses; elevators; grain bins; cold storage plants; bunkers; oil tanks; ferries; canals; locks; bridges; tunnels; seaways; conveyors; modern appliances for the economical handling, storage, and transportation of freight and handling of passenger traffic; transfer and terminal facilities required for the efficient operation and development of ports and harbors; other harbor improvements; or improvements, enlargements, remodeling, or extensions of any of these buildings or structures. Port facilities do not include an international bridge or international tunnel.

(j) "Project" means an economic development project and, in addition, means the acquisition, construction, reconstruction, conversion, or leasing of an industrial, commercial, retail, agricultural, or forestry enterprise, or any part of these, to carry out the purposes and objectives of this act and of the fund, including, but not limited to, acquisition of land or interest in land, buildings, structures, or other planned or existing planned improvements to land including leasehold improvements, machinery, equipment, or furnishings which include, but are not limited to, the following: research parks; office facilities; engineering facilities; research and development laboratories; warehousing facilities; parts distribution facilities; depots or storage facilities; port facilities; railroad facilities, including trackage, right of way, and appurtenances; airports; bridges and bridge facilities; water and air pollution control equipment or waste disposal facilities; theme or recreational parks; equipment or facilities designed to produce energy from renewable resources; farms, ranches, forests, and other agricultural or forestry commodity producers; agricultural harvesting, storage, transportation, or processing facilities or equipment; grain elevators; shipping heads and livestock pens; livestock; warehouses; wharves and dock facilities; dredging of recreational or commercial harbors; water, electricity, hydro electric, coal, petroleum, or natural gas provision facilities; dams and irrigation facilities; sewage, liquid, and solid waste collection, disposal treatment, and drainage services and facilities. Project does not include a program or activity authorized under chapter 8A.

(k) "Private sector" means other than the fund, a state or federal source, or an agency of a state or the federal government.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2010, Act 271, Imd. Eff. Dec. 15, 2010 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2014, Act 507, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2005 Michigan strategic fund; creation; purposes, powers, duties, and functions generally; appointment, qualifications, and terms of members; chairperson, president, and vice-president; compensation and expenses; delegation of functions and authority; quorum; voting; meetings; conducting business at public meeting; notice; confidentiality; closed sessions; "financial or proprietary information" defined.

Sec. 5.

(1) There is created by this act a public body corporate and politic to be known as the Michigan strategic fund. The fund shall be within the department of treasury and shall exercise its prescribed statutory powers, duties, and functions independently of the state treasurer. The statutory authority, powers, duties, functions, records, personnel, property, unexpended balances of appropriations, allocations, and other funds of the fund, including the functions of budgeting, procurement, personnel, and management-related functions, shall be retained by the fund, and the fund shall be an autonomous entity within the department of treasury in the same manner as the Michigan employment security commission was designated an autonomous entity within the Michigan department of labor under section 379 of the executive organization act of 1965, 1965 PA 380, MCL 16.479.

(2) Except as otherwise provided in this act, the purposes, powers, and duties of the Michigan strategic fund are vested in and shall be exercised by a board of directors.

(3) Except as provided in subsection (4), the board shall consist of the director of the department of licensing and regulatory affairs or his or her designee from within the department of licensing and regulatory affairs, the state treasurer or his or her designee from within the department of treasury, the chief executive officer of the MEDC or his or her designee, and 6 other members with knowledge, skill, and experience in the academic, business, or financial field, who shall be appointed by the governor with the advice and consent of the senate. None of the 6 members appointed under this section shall be employees of this state. Not less than 5 members of the board appointed under this subsection shall be members of the private sector. Five of the 6 members appointed under this subsection shall serve for fixed terms. Upon completion of each fixed term expiring after December 30, 2005, a member shall be appointed for a term of 4 years. Of the private sector members appointed by the governor for a fixed term, 1 shall be appointed from a list of 3 or more nominees of the speaker of the house of representatives representing persons within the private sector with experience in private equity or venture capital investments, commercial lending, or commercialization of technology and 1 shall be appointed from a list of 3 or more nominees of the senate majority leader representing persons within the private sector with experience in private equity or venture capital investments, commercial lending, or commercialization of technology. A member appointed under this subsection or subsection (4) shall serve until a successor is appointed, and a vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment. The member appointed under this subsection and serving without a fixed term shall serve at the pleasure of the governor. Of the members appointed under this subsection and subsection (4), there shall be minority, female, and small business representation. After December 31, 2005, at least 2 of the members of the board shall have experience in private equity or venture capital investments, at least 1 of the members shall have experience in commercial lending, and at least 1 of the members of the board shall have experience in commercialization of technology.

(4) In addition to the 9 members of the board under subsection (3), not later than December 15, 2005, the governor shall appoint, with the advice and consent of the senate, 2 additional members to the board for terms expiring December 31, 2007. After the initial appointments under this subsection, members appointed under this subsection shall be appointed for a term of 4 years. The members appointed under this subsection shall be from the private sector and shall have experience in private equity or venture capital investments, commercial lending, or commercialization of technology. From the date of the appointment of the members under this subsection until December 31, 2015, the board shall have 11 members. After December 31, 2015, the board shall have 9 members and no members shall be appointed under this subsection.

(5) The governor shall designate 1 member of the board to serve as its chairperson. The governor shall designate 1 member of the board to serve as president of the fund and may designate 1 member to serve as vice-president of the fund. The chairperson, president, and vice-president, if a vice-president is designated, shall serve as those officers at the pleasure of the governor.

(6) Members of the board shall serve without compensation for their membership on the board, except that members of the board may receive reasonable reimbursement for necessary travel and expenses.

(7) The board may delegate to its president, vice-president, staff, or others, including the MEDC, those functions and authority that the board deems necessary or appropriate, which may include the oversight and supervision of employees of the fund. However, responsibilities specifically vested in the board under chapter 8A shall be performed by the board and shall not be transferred to the MEDC, except that Michigan business development program incentives under section 88r, and community revitalization incentives under chapter 8C, of $1,000,000.00 or less can be authorized by the president of the fund.

(8) A majority of the members of the board appointed and serving constitutes a quorum for the transaction of business at a meeting, or the exercise of a power or function of the fund, notwithstanding the existence of 1 or more vacancies. The board may act only by resolution approved by a majority of board members appointed and serving. Voting upon action taken by the board shall be conducted by majority vote of the members appointed and serving. Members of the board may be present in person at a meeting of the board or, if authorized by the bylaws of the board, by use of telecommunications or other electronic equipment. The fund shall meet at the call of the chair and as may be provided in the bylaws of the fund. Meetings of the fund may be held anywhere within the state of Michigan.

(9) The business of the board shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, and shall also be provided on an internet website operated by the fund. A record or portion of a record, material, or other data received, prepared, used, or retained by the fund or any of its centers in connection with an application to or with a project or product assisted by the fund or any of its centers or with an award, grant, loan, or investment that relates to financial or proprietary information submitted by the applicant that is considered by the applicant and acknowledged by the board or a designee of the board as confidential shall not be subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. The disclosure of a record concerning investment information described in section 88c under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, is subject to the limitations provided in section 88c. The board may also meet in closed session pursuant to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, to make a determination of whether it acknowledges as confidential any financial or proprietary information submitted by the applicant and considered by the applicant as confidential. Unless considered proprietary information, the board shall not acknowledge routine financial information as confidential. If the board determines that information submitted to the fund is financial or proprietary information and is confidential, the board shall release a written statement, subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, that states all of the following:

(a) The name and business location of the person requesting that the information submitted be confidential as financial or proprietary information.

(b) That the information submitted was determined by the board to be confidential as financial or proprietary information.

(c) A broad nonspecific overview of the financial or proprietary information determined to be confidential.

(10) The fund shall not disclose financial or proprietary information not subject to disclosure pursuant to subsection (9) without consent of the applicant submitting the information.

(11) Any document to which the fund is a party evidencing a loan, insurance, mortgage, lease, venture, or other type of agreement the fund is authorized to enter into shall not be considered financial or proprietary information that may be exempt from disclosure under subsection (9).

(12) For purposes of subsections (9), (10), and (11), "financial or proprietary information" means information that has not been publicly disseminated or which is unavailable from other sources, the release of which might cause the applicant significant competitive harm.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2008, Act 224, Imd. Eff. July 16, 2008 ;-- Am. 2011, Act 251, Imd. Eff. Dec. 13, 2011 ;-- Am. 2014, Act 507, Imd. Eff. Jan. 14, 2015



Section 125.2006 Members, officers, and employees subject to MCL 15.321 to 15.330 or MCL 15.301 to 15.310; discharge of duties by member, officer, employee, or agent; prohibited conduct; conflict of interest; noncompliance; expenditures.

Sec. 6.

(1) Notwithstanding section 3(1) of 1968 PA 317, MCL 15.323, members of the board and officers and employees of the fund are subject to 1968 PA 317, MCL 15.321 to 15.330, or 1968 PA 318, MCL 15.301 to 15.310, as applicable.

(2) A member of the board or officer, employee, or agent of the fund shall discharge the duties of his or her position in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill which an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the duties, a member of the board or an officer, employee, or agent, when acting in good faith, may rely upon the opinion of counsel for the fund, upon the report of an independent appraiser selected with reasonable care by the board, or upon financial statements of the fund represented to the member of the board or officer, employee, or agent of the fund to be correct by the president or the officer of the fund having charge of its books or account, or stated in a written report by a certified public accountant or firm of certified public accountants fairly to reflect the financial condition of the fund.

(3) A member of the board shall not make, participate in making, or in any way attempt to use his or her position as a member of the board to influence a decision regarding a loan, grant, investment, or other expenditure under this act to his or her employer.

(4) A member, employee, or agent of the board shall not engage in any conduct that constitutes a conflict of interest and shall immediately advise the board in writing of the details of any incident or circumstances that may present the existence of a conflict of interest with respect to the performance of the board-related work or duty of the member, employee, or agent of the board.

(5) A member who has a conflict of interest related to any matter before the board shall disclose the conflict of interest before the board takes any action with respect to the matter, which disclosure shall become a part of the record of the board's official proceedings. The member with the conflict of interest shall refrain from doing all of the following with respect to the matter that is the basis of the conflict of interest:

(a) Voting in the board's proceedings related to the matter.

(b) Participating in the board's discussion of and deliberation on the matter.

(c) Being present at the meeting when the discussion, deliberation, and voting on the matter take place.

(d) Discussing the matter with any other board member.

(6) Failure of a member to comply with subsection (5) constitutes misconduct in office subject to removal under section 94.

(7) When authorizing expenditures and investments under this act, the board shall not consider whether a recipient has made a contribution or expenditure under the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282.

(8) Expenditures under this act shall not be used to finance or influence political activities.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2007 Powers and duties of fund.

Sec. 7.

The fund shall have the powers and duties provided in this act, the powers delegated by other laws or executive orders, including, but not limited to, the power to:

(a) Sue and be sued; to have a seal and alter the same at pleasure; to have perpetual succession; to make, execute, and deliver contracts, conveyances, and other instruments necessary or convenient to the exercise of its powers; and to make and amend bylaws.

(b) Solicit and accept gifts, grants, loans, and other aids from any person or the federal, state, or a local government or any agency of the federal, state, or a local government, or to participate in any other way in any federal, state, or local government program.

(c) Make grants, loans, and investments; to guarantee and insure loans, leases, bonds, notes, or other indebtedness, whether public or private; and to issue letters of credit.

(d) Construct; acquire by gift, purchase, installment purchase, or lease; and reconstruct, improve, repair, or equip a project or any part of a project.

(e) Borrow money and issue bonds and notes to finance part or all of the project costs of a project, or of a loan under subdivision (r) for an export transaction, and to secure those bonds and notes by mortgage, assignment, or pledge of any of its money, revenues, income, and properties. The authority provided by this subdivision includes, but is not limited to, issuing bonds and notes to acquire and install machinery, equipment, furnishings, and other personal property, notwithstanding that the fund does not own or propose to own or finance the building or land in or near to which the machinery, equipment, furnishings, and other personal property is or is to be located.

(f) Acquire or contract to acquire from any person, municipality, the federal or state government, or any agency of the foregoing, or otherwise, leaseholds, real or personal property or any interest in real or personal property; to own, hold, clear, improve, and rehabilitate and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber leaseholds, real or personal property or any interest in real or personal property, as is convenient for the accomplishment of the purposes of this act and of the fund.

(g) Procure insurance against any loss in connection with the fund's property, assets, or activities.

(h) Invest any money of the fund at the fund's discretion, in any obligations determined proper by the fund, and name and use depositories for its money.

(i) Engage personnel as is necessary and engage the services of private consultants, managers, counsel, auditors, engineers, and scientists for rendering professional management and technical assistance and advice, payable out of any money of the fund legally available for this purpose.

(j) Charge, impose, and collect fees and charges in connection with any transaction and provide for reasonable penalties for delinquent payment of fees or charges.

(k) Indemnify and procure insurance indemnifying any members of the board from personal loss or accountability from liability asserted by a person on the bonds or notes of the fund or from any personal liability or accountability by reason of the issuance of the bonds, notes, insurance, or guarantees; by reason of acquisition, construction, ownership, or operation of a project; or by reason of any other action taken or the failure to act by the fund.

(l) Enter into a lease for the use or sale of a project. The lease may provide for options to purchase or renew.

(m) Mortgage or create security interests in a project or any part of a project, or in a lease or loan, or in the rents, revenues, or sums to be paid thereunder, in favor of the holders of the bonds or notes issued by the fund.

(n) Convey or release a project or any part of a project to a lessee, purchaser, or borrower under any agreement after provision has been made for the retirement in full of the bonds or notes issued for that project under terms and conditions provided in the agreement or as may be agreed with the holders of the bonds or notes, at any time where the obligation of the lessee, purchaser, or borrower to make the payments prescribed shall remain fixed as provided in the agreement notwithstanding the conveyance or release, or as may otherwise be agreed with the holders of the bonds or notes.

(o) Make loans, participate in the making of loans, undertake commitments to make loans and mortgages, buy and sell loans and mortgages at public or private sale, rewrite loans and mortgages, discharge loans and mortgages, foreclose on a mortgage, commence an action to protect or enforce a right conferred upon the fund by a law, mortgage, loan, contract, or other agreement, bid for and purchase property which was the subject of the mortgage at a foreclosure or other sale, acquire or take possession of the property and in that event complete, administer, pay the principal and interest on obligations incurred in connection with that property, and dispose of and otherwise deal with the property, in a manner as may be necessary or desirable to protect the interests of the fund.

(p) Certify, for the purpose of determining eligible investments for the basis of a single business tax credit, minority venture capital companies, as defined by law.

(q) Except as otherwise provided in this subdivision, to create and operate centers, accounts, and funds as required or permitted by law for the use and disbursement of assets of the fund. The powers granted under this subdivision do not apply to chapter 8A.

(r) Make loans to a financial institution to facilitate financing of all or part of an export related transaction including, but not limited to, pre-export working capital financing and postexport receivable financing.

(s) Procure goods and services, purchase and sell real and personal property, and lease property independent of any other department or state agency.

(t) Appoint any individuals, including strategic fund employees and MEDC employees, to boards to represent the interests of the fund.

(u) Establish and operate a job training fund that will support the training of workers for Michigan businesses as determined by the fund.

(v) Establish and operate a brownfield historic investment program that provides capital for projects as determined by the fund.

(w) Take necessary and reasonable steps to pursue repayment of funds disbursed for any grant or loan for failing to comply with provisions of a written agreement as required under section 88r(2)(b)(iv) and section 90b(7).

(x) Do all other things necessary or convenient to achieve the objectives and purposes of the fund, this act, or other laws that relate to the purposes and responsibilities of the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2014, Act 454, Eff. Jan. 14, 2015



Section 125.2007a Compliance with divestment from terror act.

Sec. 7a.

The board shall comply with the divestment from terror act, 2008 PA 234, MCL 129.291 to 129.301, in making investments under this act.

History: Add. 2008, Act 272, Imd. Eff. Sept. 29, 2008



Section 125.2007b Advisory committee; projects relating to port facilities; recommendations.

Sec. 7b.

(1) The governor shall establish and appoint an advisory committee to make recommendations to the board regarding projects relating to port facilities.

(2) The advisory board described in subsection (1) shall contain 9 members appointed by the governor as follows:

(a) Five members representing the interests of the following geographical areas of this state as determined by the governor:

(i) The Upper Peninsula of this state.

(ii) The southwest area of this state.

(iii) The northern Lower Peninsula of this state.

(iv) The southeast area of this state.

(v) The thumb area or midstate area of this state.

(b) One member representing the interests of the agricultural business supply and handling industry.

(c) One member representing the interests of the aggregate supply community.

(d) One member appointed from 2 or more nominees of the majority leader of the senate.

(e) One member appointed from 2 or more nominees of the speaker of the house of representatives.

(3) All of the individuals appointed to the advisory board described under subsection (2) shall be knowledgeable about port facilities or economic development as determined by the governor and shall serve at the pleasure of the governor.

History: Add. 2014, Act 507, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2008 Evaluation procedures; priorities; targets.

Sec. 8.

(1) The fund shall develop procedures to evaluate types of business and industry and to set priorities as to which types of business and industry are most likely to provide significant opportunities for jobs and economic development in this state, consistent with the purposes of this act and of the fund. This evaluation shall include, but not be limited to, the location of the firm and the direct and indirect impact of assistance on state revenues and expenditures. Priorities shall be based on this evaluation and may give preference to any of the following:

(a) The retention of those businesses and industries which would be likely to leave the state absent economic incentives to remain.

(b) The revitalization and diversification of the economic base.

(c) Generating and retaining the greatest number of direct and indirect jobs.

(2) Based on the findings under subsection (1), the fund shall establish targets by which the operations and centers of the fund may be guided.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2009 Activities report; contents; audit; providing and posting information regarding actions under chapter 8C; posting loan or grant documentation and information regarding programs providing financial assistance; "financial assistance" defined.

Sec. 9.

(1) The fund shall transmit to each member of the legislature, the governor, the clerk of the house of representatives, the secretary of the senate, and the senate and house fiscal agencies annually a report of its activities. The report shall be transmitted not later than April 10 of each year for activities in the immediately preceding state fiscal year. The report shall not include information exempt from disclosure under section 5. The report shall include, but is not limited to, all of the following for each program operated under this act:

(a) A list of entities that received financial assistance.

(b) The type of project or product being financed.

(c) The amount and type of financial assistance.

(d) For each separate form of financial assistance, all of the following:

(i) The number of new jobs committed or projected when the financial assistance was applied for.

(ii) The number of retained jobs committed or projected when the financial assistance was applied for.

(iii) The actual number of new jobs created that are not temporary employees.

(iv) The actual number of retained jobs that are not temporary employees.

(v) The average annual salary of the new jobs created that are not temporary employees.

(vi) The average annual salary of the retained jobs that are not temporary employees.

(e) The duration of the financial assistance.

(f) The amount of financial support other than state resources.

(g) Money or other revenue or property returned to the fund, including any repayments through a clawback provision in the agreement.

(h) The status of all loans of the fund.

(i) A list of all entities that are in bankruptcy, that the fund has received actual notice of, filed by a direct recipient of an active single incentive of at least $500,000.00. In addition, the fund shall, within 120 days after the fund receives notice, provide a report of the notice of bankruptcy on its website and shall forward the report to each of the following:

(i) The senate majority leader and the senate minority leader.

(ii) The speaker of the house and the house minority leader.

(iii) The members of the house commerce committee.

(iv) The members of the house appropriations subcommittee on general government.

(v) The members of the senate economic development committee.

(vi) The members of the senate appropriations subcommittee on general government.

(j) A summary of the approximate administrative costs used to administer the programs and activities authorized under this act.

(k) Any other information as required in this section.

(2) The auditor general or a certified public accountant appointed by the auditor general annually shall conduct and remit to the legislature an audit of the fund and, in the conduct of the audit, shall have access to all records of the fund at any time, whether or not confidential. Each audit required by this section shall include a determination of whether the fund is likely to be able to continue to meet its obligations, including a report on the status of outstanding loans and agreements made by the fund.

(3) The fund shall also transmit the audit described in subsection (2) to the chairperson and minority vice-chairperson of the senate appropriations subcommittee on general government and the house of representatives appropriations subcommittee on general government. The fund shall make the report and audit available to the public on the fund's website.

(4) The report described in subsection (1) shall also contain all of the following that are related to a 21st century investment made by the fund board under chapter 8A:

(a) The amount of qualified venture capital fund investments, qualified mezzanine fund investments, and qualified private equity fund investments under management in this state, including year-to-year growth.

(b) The value of loan enhancement program investments, qualified private equity fund investments, qualified mezzanine fund investments, and qualified venture capital investments in qualified businesses, including year-to-year growth.

(c) A statement of the amount of money in each loan reserve fund established under the small business capital access program required under chapter 8A.

(5) The report described in subsection (1) shall also include, but is not limited to, all of the following for all actions under section 88r:

(a) The total actual amount of qualified investment attracted under section 88r as reported to the fund.

(b) The total actual number of new jobs created under section 88r as reported to the fund.

(c) The actual amount of the grant, loan, or other economic assistance made under section 88r separately for each qualified business verified by the fund.

(d) For each qualified business, whether it is a new business, whether it is an expansion of an existing business, or whether it relocated from outside of this state.

(e) An evaluation of the aggregate return on investment that this state realizes on the actual qualified new jobs and actual qualified investment made by qualified businesses.

(6) The report described in subsection (1) shall also include, but is not limited to, all of the following for all actions under chapter 8B:

(a) For tourism promotion efforts, all of the following:

(i) An itemized list, by market, of how much was spent, types of media purchased, and target of the tourism promotion campaign.

(ii) The return on investment analysis that utilizes existing baseline data and compares results with prior outcome evaluations funded by Travel Michigan.

(b) For business development efforts, all of the following:

(i) An itemized list, by market, of how much was spent, types of media purchased, and target of the business promotion campaign.

(ii) A performance analysis that compares the program or campaign objectives and outcome of the campaign or program.

(7) The report described in subsection (1) shall also include, but is not limited to, all of the following for all actions under section 90d:

(a) The total actual amount of private investment attracted under section 90d as reported to the fund.

(b) The actual amount of the community revitalization incentives made under chapter 8C separately for each project.

(c) The total actual amount of square footage revitalized or added for each project approved under section 90d as reported to the fund. When reporting square footage, the person must report the square footage by category, including, but not limited to, commercial, residential, or retail.

(d) The aggregate increase in taxable value of all property subject to a written agreement under chapter 8C when established and recorded by the local units of government and as reported to the fund.

(e) The total actual number of residential units revitalized or added for each project approved under section 90d as reported to the fund.

(f) Each project that received a community revitalization incentive outside the fund program standards and guidelines and why the variance was given.

(8) Beginning on and after January 1, 2012, on a monthly basis the fund shall provide exact copies of all information regarding all actions under chapter 8C that is provided to board members of the fund for the purpose of monthly board meetings, subject to confidentiality under section 5, to each of the following and post that information on the fund's website:

(a) The chairperson and minority vice-chairperson of the house commerce committee.

(b) The chairperson and minority vice-chairperson of the house appropriations subcommittee on general government.

(c) The chairperson and minority vice-chairperson of the senate economic development committee.

(d) The chairperson and minority vice-chairperson of the senate appropriations subcommittee on general government.

(9) The report described in subsection (1) shall also include a summary of the approximate administrative costs used to administer the programs and activities authorized in the following sections:

(a) Section 88b.

(b) Section 88h.

(c) Section 90b.

(10) The report described in subsection (1) shall also include, but is not limited to, all of the following for all actions for business incubators approved by the fund after the effective date of the amendatory act that added this subsection:

(a) The number of new jobs created and projected new job growth by current clients of the business incubator.

(b) Amounts of other funds leveraged by current clients of the business incubator.

(c) Increases in revenue for current clients of the business incubator.

(11) The report described in subsection (1) shall also include the actual repayments received by the fund for failure to comply with clawback provisions of the written agreement under all of the following:

(a) Section 78.

(b) Section 88d.

(c) Section 88k.

(d) Section 88q.

(e) Section 88r.

(f) Section 90b.

(12) Beginning on July 1, 2015, the fund shall post on the fund's website a list of each contract, agreement, or other written loan or grant documentation for financial assistance under sections 88r and 90b that the fund entered into or modified in the immediately preceding fiscal year.

(13) Beginning on July 1, 2015, the fund shall post and update periodically all of the following on its website for all loans made under sections 88r and 90b:

(a) A description of the project for which the loan was made.

(b) The total amount of the loan.

(c) Whether payments on the loan balance are current or delinquent.

(d) The interest rate of the loan.

(14) Beginning July 1, 2015, the report described in subsection (1) shall also contain all of the following for each program that provides financial assistance under this act that requires a site visit:

(a) A copy of the site visit guidelines for that program.

(b) The number of site visits conducted under that program.

(c) The chief compliance officer shall review and evaluate compliance with the site visit guidelines.

(15) The fund shall post on its website and update periodically all of the information described in subsection (14).

(16) As used in this section, "financial assistance" means grants, loans, other economic assistance, and any other incentives or assistance under this act.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2011, Act 291, Imd. Eff. Dec. 21, 2011 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2014, Act 503, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2010 Applicability of limitation or restriction.

Sec. 10.

If the exercise of a power granted to the fund under this act is expressly limited or restricted under a particular chapter of this act, the limitation or restriction applies only when the fund is acting under that chapter.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2011 Request for assistance; approval or disapproval; reconsideration.

Sec. 11.

Within 90 days after assistance for a project is requested from the fund by the filing of a written application with the board, the board shall approve or disapprove the request for assistance. Upon written request by an applicant, the board may reconsider its denial of an application for assistance under this section or may waive the 90-day deadline for approving or disapproving an application.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2012 Private sector financial support; associated transactions.

Sec. 12.

(1) Significant private sector financial support shall be associated with all of the following transactions of the fund or any of its concerns:

(a) A product or an economic development project for which an applicant is being provided assistance from the fund or any of its centers.

(b) An economic development project in assistance of which, directly or indirectly, an applicant other than a municipality will use the financial support of the fund.

(2) Private sector financial support shall be associated with any loan or lease insurance, guarantee, or letter of credit being provided by the fund or any of its centers in relation to an economic development project.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2012a Loan, loan insurance, or guarantee for public work; requirements.

Sec. 12a.

The fund shall not provide a loan, loan insurance, or guarantee for a public work which assists a project or exercise any of its power in relation to a project if completion of the project will cause the transfer of employment of more than 20 full-time persons from 1 or more municipalities of the state to the municipality for which the loan, loan insurance, or guarantee is provided or in which the project is located unless all of the following are met:

(a) The fund provides notification to each municipality from which such employment is to be transferred.

(b) If any notified municipality objects within 30 days to the transfer of the employment, the board votes by a majority vote of its members to enter the transaction notwithstanding the employment transfer and the objections to the transfer.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2013 Total debt owed to fund; limitation.

Sec. 13.

The total debt owed to the fund, excluding rights and royalties under a venture capital agreement or obligations to the fund resulting from an industrial development revenue bond or note, in relation to any 1 project shall at no time exceed 5% of the total assets of the fund, except that upon approval by a 2/3 vote of the board this amount may be increased to not to exceed 10% of the assets of the fund. This section does not apply to a program or activity authorized under chapter 8A.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2014 Loans and transactions.

Sec. 14.

A loan made by the fund pursuant to this act or through any of its centers shall not be considered a loan proscribed by section 11 of Act No. 472 of the Public Acts of 1978, being section 4.421 of the Michigan Compiled Laws. In addition, any transaction of the fund pursuant to this act or through any of its centers shall be considered a financial transaction in the ordinary course of business of the fund for purposes of Act No. 472 of the Public Acts of 1978, being sections 4.411 to 4.431 of the Michigan Compiled Laws.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-2 CHAPTER 2 (125.2021...125.2026)

Section 125.2021 Job development authority and Michigan economic development authority; acquisitions and succession by fund to rights, properties, obligations, and duties thereof.

Sec. 21.

Upon the expiration of 180 days after the effective date of this act, the fund shall acquire and succeed to all of the rights, properties, obligations, and duties of the job development authority under the provisions of Act No. 301 of the Public Acts of 1975, being sections 125.1701 to 125.1770 of the Michigan Compiled Laws, and the Michigan economic development authority under Act No. 70 of the Public Acts of 1982, being sections 125.1901 to 125.1934 of the Michigan Compiled Laws, including the right to receive distributions required pursuant to the heritage trust act of 1982, Act No. 327 of the Public Acts of 1982, being sections 318.421 to 318.434 of the Michigan Compiled Laws, to the Michigan economic development authority for deposit in either the Michigan economic development fund or the research center fund. Upon the expiration of 180 days after the effective date of this act, all property of the job development authority and the Michigan economic development authority shall be transferred to and shall be the property of the fund, subject to any liens thereon and restrictions and limitations on the use thereof, heretofore provided by the job development authority and the Michigan economic development authority, respectively. The members, directors, and officers of the job development authority and the Michigan economic development authority, and the department of commerce, shall execute such conveyances, assignments, and transfers as may be necessary or appropriate to accomplish the foregoing. Upon the expiration of 180 days after the effective date of this act, the fund shall be considered to be the owner of all property of the job development authority and the Michigan economic development authority. Upon the expiration of 180 days after the effective date of this act, the fund shall assume and be liable for all of the obligations, promises, covenants, commitments, and other requirements of the job development authority and the Michigan economic development authority under Act No. 301 of the Public Acts of 1975 and Act No. 70 of the Public Acts of 1982, respectively, and shall perform all of the duties and obligations and shall be entitled to all of the rights of the job development authority and the Michigan economic development authority under any of its agreements, indentures, or other instruments and the foregoing acts. All actions, commitments, and proceedings, including but not limited to industrial development revenue bond projects for which an inducement resolution has been adopted, of the job development authority and the Michigan economic development authority made, given, or undertaken before the date of assumption by the fund under this section are hereby ratified, confirmed, and validated upon assumption by the fund. All actions, commitments, or proceedings undertaken, and all industrial development revenue bond projects for which an inducement resolution has been adopted by the job development authority or the Michigan economic development authority shall, and all actions, commitments, or proceedings of these authorities heretofore in the process of being undertaken by but not yet a commitment or obligation of the respective authority may, from and after the date of assumption by the fund under this section, be undertaken and completed by the fund in the manner and at the times provided in this act or other applicable law and in any agreements made before the date of assumption by the fund under this section by the job development authority under Act No. 301 of the Public Acts of 1975 or by the Michigan economic development authority under Act No. 70 of the Public Acts of 1982, and such actions undertaken and completed by the fund shall be considered to be the actions of the job development authority and the Michigan economic development authority, respectively. Upon the expiration of 180 days after the effective date of this act and thereafter, for purposes of the resolution of the Michigan economic development authority authorizing issuance of its economic development revenue bonds (oil and gas revenues), series 1982 A, dated December 1, 1982, this act and any other acts adopted which relate to the fund shall be considered an amendment to Act No. 70 of the Public Acts of 1982.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2022 Economic development fund; succession by fund to ownership and operation thereof; payments pursuant to heritage trust act of 1982; appropriation; utilization and expenditure of money; priorities; transfer and repayments of money; utilization of proceeds from bonds or notes.

Sec. 22.

(1) Upon the expiration of 180 days after the effective date of this act, the fund shall succeed to the ownership and operation of the economic development fund created by Act No. 70 of the Public Acts of 1982, being sections 125.1901 to 125.1934 of the Michigan Compiled Laws. Payments into the economic development fund pursuant to the heritage trust act of 1982, Act No. 327 of the Public Acts of 1982, being sections 318.421 to 318.434 of the Michigan Compiled Laws, shall continue to be made as provided by that act upon and after the fund succeeds to the ownership and operation of the economic development fund.

(2) The fund shall pay into the economic development fund any money appropriated or otherwise provided by this state for the economic development fund and any other money made available to the fund for the economic development fund from any other source, public or private.

(3) After the fund succeeds to ownership and operation of the economic development fund, money in the economic development fund shall be utilized to achieve the purposes and objectives of the fund, this act, and other acts related to the fund and shall be expended in the following order of priority:

(a) To pay the principal and interest on bonds and notes issued pursuant to section 7 of Act No. 70 of the Public Acts of 1982, being section 125.1907 of the Michigan Compiled Laws, as provided in and to the extent authorized by the authorizing resolution pledging such funds for payment of such bonds or notes.

(b) To pay the principal and interest on bonds and notes issued by the fund, as provided in and to the extent authorized by the authorizing resolution pledging such funds for payment of such bonds or notes.

(c) To pay the costs of administration of the authority including the cost of administration of the economic development fund.

(d) To make a transfer to any of the accounts or funds created or operated by the fund in such amounts and at such times as the fund shall by resolution determine.

(4) After the fund succeeds to ownership and operation of the economic development fund, money previously transferred from the economic development fund to other funds created by Act No. 70 of the Public Acts of 1982 but not yet expended or obligated shall be transferred to the economic development fund or to 1 or more of the accounts or funds to which a transfer may be made under subsection (3)(d).

(5) After the fund succeeds to ownership and operation of the economic development fund, repayments of money expended from a fund created by Act No. 70 of the Public Acts of 1982 shall be made to 1 or more of the accounts or funds to which a transfer may be made under subsection (3)(d), as specified by the fund.

(6) Money deposited in the economic development fund from the proceeds of a bond or note of the fund or to which the fund succeeds pledging money directly derived from payments from the heritage trust fund created by Act No. 327 of the Public Acts of 1982, shall be utilized by the fund only in carrying out its powers in relation to an economic development project, to an export related transaction pursuant to section 7(r), to an enterprise eligible to receive financial aid from the research center fund, or to a process, technique, product, or device eligible to receive financial aid from the product development program account.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2023 Bonds or notes.

Sec. 23.

(1) The fund may borrow money and issue bonds or notes for the following purposes:

(a) To provide sufficient funds for achieving the fund's purposes and objectives including, but not limited to, amounts necessary to pay the costs of acquiring a project or part of a project; to make loans for the costs of a project or part of a project; to make loans pursuant to section 7(r) for an export related transaction; for making grants; for providing money to guarantee or insure loans, leases, bonds, notes, or other indebtedness; for making working capital loans; for all other expenditures of the fund incident to and necessary or convenient to carry out the fund's purposes, objectives, and powers; and for any combination of the foregoing. The cost of a project may include administrative costs including, but not limited to, engineering, architectural, legal, and accounting fees that are necessary for the project.

(b) To refund bonds or notes of the fund issued under this act, of the job development authority issued under former 1975 PA 301, of the Michigan economic development authority issued under former 1982 PA 70, of an economic development corporation issued under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, or of a municipality issued under the industrial development revenue bond act of 1963, 1963 PA 62, MCL 125.1251 to 125.1267, by the issuance of new bonds, whether or not the bonds or notes to be refunded have matured or are subject to prior redemption or are to be paid, redeemed, or surrendered at the time of the issuance of the refunding bonds or notes; and to issue bonds or notes partly to refund the bonds or notes and partly for any other purpose provided for by this section.

(c) To pay the costs of issuance of bonds or notes under this act; to pay interest on bonds or notes becoming payable prior to the receipt of the first revenues available for payment of that interest as determined by the board; and to establish, in full or in part, a reserve for the payment of the principal and interest on the bonds or notes in the amount determined by the board.

(2) The bonds and notes, including, but not limited to, commercial paper, shall be authorized by resolution adopted by the board, shall bear the date or dates, and shall mature at the time or times not exceeding 50 years from the date of issuance, as the resolution may provide. The bonds and notes shall bear interest at the rate or rates as may be set, reset, or calculated from time to time, or may bear no interest, as provided in the resolution. The bonds and notes shall be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be transferable, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of prior redemption at the option of the fund or the holders of the bonds and notes as the resolution or resolutions may provide. The bonds and notes of the fund may be sold at public or private sale at the price or prices determined by the fund. For purposes of 1966 PA 326, MCL 438.31 to 438.33, this act and other acts applicable to the fund shall regulate the rate of interest payable or charged by the fund, and 1966 PA 326, MCL 438.31 to 438.33, does not apply. Bonds and notes may be sold at a discount.

(3) Bonds or notes may be 1 or more of the following:

(a) Made the subject of a put or agreement to repurchase by the fund or others.

(b) Secured by a letter of credit or by any other collateral that the resolution may authorize.

(c) Reissued by the fund once reacquired by the fund pursuant to any put or repurchase agreement.

(4) The fund may authorize by resolution any member of the board to do 1 or more of the following:

(a) Sell and deliver, and receive payment for notes or bonds.

(b) Refund notes or bonds by the delivery of new notes or bonds whether or not the notes or bonds to be refunded have matured, are subject to prior redemption, or are to be paid, redeemed, or surrendered at the time of the issuance of refunding bonds or notes.

(c) Deliver notes or bonds, partly to refund notes or bonds and partly for any other authorized purposes.

(d) Buy notes or bonds so issued at not more than the face value of the notes or bonds.

(e) Approve interest rates or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment dates, redemption rights at the option of the fund or the holder, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(5) Except as may otherwise be expressly provided by the fund, every issue of its notes or bonds shall be general obligations of the fund payable out of revenues, properties, or money of the fund, subject only to agreements with the holders of particular notes or bonds pledging particular receipts, revenues, properties, or money as security for the notes or bonds.

(6) The notes or bonds of the fund are negotiable instruments within the meaning of and for all the purposes of the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.9994, subject only to the provisions of the notes or bonds for registration.

(7) Bonds or notes issued by the fund are not subject to the terms of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The bonds or notes issued by the fund are not required to be registered. A filing of a bond or note of the fund is not required under the uniform securities act (2002), 2008 PA 551, MCL 451.2101 to 451.2703.

(8) A resolution authorizing notes or bonds may contain any or all of the following covenants, which shall be a part of the contract with the holders of the notes or bonds:

(a) A pledge of all or a part of the fees, charges, and revenues made or received by the fund, or all or a part of the money received in payment of lease rentals, or loans and interest on the loans, and other money received or to be received to secure the payment of the notes or bonds or of an issue of the notes or bonds, subject to agreements with bondholders or noteholders as may then exist.

(b) A pledge of all or a part of the assets of the fund, including leases, or notes or mortgages and obligations securing the same to secure the payment of the notes or bonds or of an issue of notes or bonds, subject to agreements with noteholders or bondholders as may then exist.

(c) A pledge of a loan, grant, or contribution from the federal, state, or local government, or source in aid of a project as provided for in this act.

(d) A pledge of money directly derived from payments from the heritage trust fund created by the heritage trust fund act of 1982, former 1982 PA 327.

(e) The use and disposition of the revenues and income from leases, or from loans, notes, and mortgages owned by the fund.

(f) The establishment and setting aside of reserves or sinking funds and the regulation and disposition of reserves or sinking funds subject to this act.

(g) Limitations on the purpose to which the proceeds of sale of the notes or bonds may be applied and limitations on pledging those proceeds to secure the payment of other bonds or notes.

(h) Authority for and limitations on the issuance of additional notes or bonds for the purposes provided for in the resolution and the terms upon which additional notes or bonds may be issued and secured. Additional bonds pledging money derived from the heritage trust fund as provided in subdivision (d) may only be issued if the issuance meets the requirements of section 204 of the resolution adopted by the Michigan economic development authority authorizing issuance of its bonds dated December 1, 1982, and any requirement of former 1982 PA 70, provided that these requirements do not apply if those bonds have been defeased.

(i) The procedure, if any, by which the terms of a contract with noteholders or bondholders may be amended or abrogated, the number of noteholders or bondholders who are required to consent to an amendment or abrogation, and the manner in which the consent may be given.

(j) Vest in a trustee or a secured party the property, income, revenues, receipts, rights, remedies, powers, and duties in trust or otherwise as the fund may determine necessary or appropriate to adequately secure and protect noteholders and bondholders or to limit or abrogate the rights of the noteholders and bondholders. A trust agreement may be executed by the fund with any trustee who may be located inside or outside this state to accomplish any of the foregoing.

(k) Pay maintenance and repair costs of a project.

(l) The insurance to be carried on a project and the use and disposition of insurance money and condemnation awards.

(m) The terms, conditions, and agreements upon which the holder of the bonds, or a portion of the bonds, is entitled to the appointment of a receiver by the circuit court. A receiver who is appointed may enter and take possession of the project and maintain it or lease or sell the project for cash or on an installment sales contract and prescribe rentals and payments therefor and collect, receive, and apply all income and revenues thereafter arising in the same manner and to the same extent as the fund.

(n) Any other matters, of like or different character, which in any way affect the security or protection of the notes or bonds.

(9) A pledge made by the fund is valid and binding from the time the pledge is made. The money or property so pledged and thereafter received by the fund is immediately subject to the lien of the pledge without a physical delivery or further act. The lien of a pledge is valid and binding as against parties having claims of any kind in tort, contract, or otherwise against the fund and is valid and binding as against the transfer of the money or property pledged, irrespective of whether the parties have notice. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created need be recorded.

(10) A member of the board or a person executing the notes or bonds is not liable personally on the notes or bonds and is not subject to personal liability of accountability by reason of the issuance of the notes or bonds.

(11) This state is not liable on notes or bonds of the fund, and the notes or bonds shall not be considered a debt of this state. The notes and bonds shall contain on their face a statement indicating this fact.

(12) The notes and bonds of the fund are securities in which the public officers and bodies of this state; municipalities and municipal subdivisions; insurance companies, associations, and other persons carrying on an insurance business; banks, trust companies, savings banks, savings associations, and savings and loan associations; investment companies; administrators, guardians, executors, trustees, and other fiduciaries; and all other persons who are authorized to invest in bonds or other obligations of this state may properly and legally invest funds.

(13) The property of the fund and its income and operation is exempt from all taxation by this state or any of its political subdivisions, and all bonds and notes of the fund, the interest on the bonds and notes, and their transfer are exempt from all taxation by this state or any of its political subdivisions, except for estate, gift, and inheritance taxes. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the fund under this act, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the fund, issued pursuant to this act, the interest on the notes and bonds, the transfer of the notes and bonds, and all its fees, charges, gifts, grants, revenues, receipts, and other money received or to be received and pledged to pay or secure the payment of the notes or bonds shall at all times be free and exempt from all state or local taxation provided by the laws of this state, except for estate, gift, and inheritance taxes.

(14) The issuance of bonds and notes under this act is subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177.

(15) For the purpose of more effectively managing its debt service, the fund may enter into an interest rate exchange or swap, hedge, or similar agreement with respect to its bonds or notes on the terms and payable from the sources and with the security, if any, as determined by the board by resolution.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2002, Act 556, Imd. Eff. July 26, 2002 ;-- Am. 2009, Act 85, Imd. Eff. Aug. 31, 2009 ;-- Am. 2014, Act 507, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2024 Contracts for management and operation of fund.

Sec. 24.

The fund, in its discretion, may contract with others, public or private, for the provision of all or a portion of the services necessary for the management and operation of the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2025 Actions by fund; equal opportunity criteria; considerations when entering transaction.

Sec. 25.

All actions taken by the fund shall be necessary or convenient to achieve the purposes and objectives of this act or of the fund. The fund shall establish criteria to assure equal opportunity to women, minorities, and small businesses. When deciding whether to enter into a transaction, the fund shall consider whether:

(a) The project is economically sound.

(b) The project can be successfully completed.

(c) The project is located or will locate in this state.

(d) The project can be partially financed through ordinary means at reasonable terms.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2026 Staff and other support; cooperation of state agencies.

Sec. 26.

(1) If requested by the fund, the department of commerce shall provide staff and other support to the Michigan strategic fund sufficient to carry out its duties, powers, and responsibilities.

(2) All departments and agencies of state government shall provide full cooperation to the fund in the performance of its duties, powers, and responsibilities.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-2A CHAPTER 2A (125.2029...125.2029h)

Section 125.2029 Definitions.

Sec. 29.

As used in this chapter:

(a) "Commissioner" means the Michigan film commissioner created in section 29b.

(b) "Council" means the Michigan film office advisory council created in section 29c.

(c) "Local film office" means an office, agency, bureau, or department of a political subdivision of this state that seeks to promote film production within the political subdivision and that is funded principally by the political subdivision.

(d) "Office" means the Michigan film office created in section 29a.

(e) "Promotion fund" means the Michigan film promotion fund created under section 29d.

History: Add. 2008, Act 75, Eff. May 4, 2008



Section 125.2029a Michigan film office; creation in fund; successor office; duties; powers; budget, procurement, and management functions; administration by commissioner and president of fund; support staff; cooperation with departments, agencies, boards, commissions, and officers.

Sec. 29a.

(1) The Michigan film office is created in the fund. The office shall be the successor to any authority, powers, duties, functions, or responsibilities of the Michigan film office under former section 21 of the history, arts, and libraries act, 2001 PA 63.

(2) The office may do all of the following:

(a) Promote and market locations, talent, crews, facilities, and technical production and other services related to film, digital media, and television production in this state.

(b) Provide to interested persons descriptive and pertinent information on locations, talent, crews, facilities, and technical production and other services related to film, digital media, and television production in this state.

(c) Provide technical assistance to the film, television, and digital media industry in locating and securing the use of locations, talent, crews, facilities, and services in this state.

(d) Encourage community and Michigan film, digital media, and television production industry participation in, and coordination with, state and local efforts to attract film, digital media, and television production in this state.

(e) Serve as this state's chief liaison with the film, digital media, and television production industry and with other governmental units and agencies for the purpose of promoting, encouraging, and facilitating film, digital media, and television production in this state.

(f) Explain the benefits and advantages of producing films, digital media, and television productions in this state.

(g) Assist film, digital media, and television producers with securing location authorization and other appropriate services connected with film, digital media, and television production in this state.

(h) Scout potential film locations for national and international film, digital media, and television prospects.

(i) Escort film, digital media, and television producers on location scouting trips.

(j) Serve as a liaison between film, digital media, and television producers, state agencies, local agencies, federal agencies, community organizations and leaders, and the film, digital media, and television industry in this state.

(k) Assist film, digital media, and television producers in securing permits to film at specific locations in this state and in obtaining needed services related to the production of a film, digital media, or a television program.

(l) Represent this state at film, digital media, and television industry trade shows and film festivals.

(m) Sponsor workshops or conferences on topics relating to filmmaking, including, but not limited to, screenwriting, film financing, and the preparation of communities to attract and assist film, digital media, and television productions in this state.

(n) Encourage cooperation between local, state, and federal government agencies and local film offices in the location and production of films, digital media, and television programming in this state.

(o) Coordinate activities with local film offices.

(p) Facilitate cooperation from state departments and agencies, local governments, local film offices, federal agencies, and private sector entities in the location and production of films, digital media, and television programming in this state.

(q) Prepare, maintain, and distribute a directory of persons, firms, and governmental agencies available to assist in the production of films, digital media, and television programming in this state.

(r) Prepare, maintain, and distribute a digital library depicting the variety and extent of the locations within this state for film, digital media, and television productions.

(s) Prepare and distribute appropriate promotional and informational materials that do all of the following:

(i) Describe desirable locations in this state for film, digital media, and television production.

(ii) Explain the benefits and advantages of producing films, digital media, and television productions in this state.

(iii) Detail services and assistance available from state government, from local film offices, and from the film, digital media, and television industry in this state.

(t) Solicit and accept gifts, grants, labor, loans, and other aid from any person, government, or entity. The film office shall disclose the identity and amount of all gifts, grants, and other donations on its website.

(u) Employ technical experts, other officers, agents, or employees, permanent or temporary, paid from the funds of the office. The office shall determine the qualifications, duties, and compensation of those the office employs.

(v) Contract for goods and services and engage personnel as necessary to perform the duties of the office under this chapter.

(w) Study, develop, and prepare reports or plans the office considers necessary to assist the office in the exercise of its powers under this chapter and to monitor and evaluate progress under this chapter.

(x) Exercise the duties and responsibilities vested in the office under this chapter and all of the following:

(i) Section 88d.

(ii) Section 88j(3)(e).

(iii) Section 4cc of the general sales tax act, 1933 PA 167, MCL 205.54cc.

(iv) Sections 455 to 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1455 to 208.1459.

(y) Create and operate a film and digital media production assistance program to encourage film and digital media production throughout this state as provided in section 29h.

(z) All other things necessary or convenient to achieve the objectives and purposes of the office, this chapter, or other laws that relate to the purposes and responsibilities of the office.

(3) The enumeration of a power in this chapter shall not be construed as a limitation upon the general powers of the office. The powers granted under this chapter are in addition to those powers granted by any other law.

(4) The commissioner and the president of the fund shall cooperate in administering the budget, procurement, and related management functions of the office. The fund may provide the office with staff support and other services to assist the office in performing the functions and duties of the office.

(5) State departments, agencies, boards, commissions, and officers and local film offices shall cooperate with the office in the performance of the office's duties under this chapter.

History: Add. 2008, Act 75, Eff. May 4, 2008 ;-- Am. 2011, Act 291, Imd. Eff. Dec. 21, 2011
Popular Name: Strategic Fund



Section 125.2029b Michigan film commissioner; member of state classified service; terms and conditions of employment; agreement; term; oath of office; service as advisor; duties; meetings; exercise of powers, duties, functions, and responsibilities; rules.

Sec. 29b.

(1) The head of the office shall be the Michigan film commissioner. The commissioner shall be a member of the state classified service. The terms and conditions of the employment of the commissioner shall be governed by a senior executive service limited term employment agreement and the rules and regulations of the civil service commission governing the senior executive service. The term of the agreement shall not exceed 2 years and shall end on December 31 of an even-numbered year consistent with the rules and regulations of the civil service commission. The governor shall be the appointing authority for the commissioner. Before entering upon the duties of his or her office, the commissioner shall take and file the constitutional oath of office provided in section 1 of article XI of the state constitution of 1963.

(2) The commissioner shall serve as an advisor to the governor on matters relating to films and other digital media. The commissioner may report directly to the governor and the president of the fund on matters relating to the office, to the council, and to films and digital media generally.

(3) The commissioner shall supervise, and be responsible for, the performance of the functions of the office under this chapter. The commissioner shall perform all duties vested in the commissioner under the laws of this state. The commissioner shall consult with the president of the fund on activities of the office affecting the fund.

(4) The commissioner shall attend the meetings of the council and provide the council and the president of the fund with regular reports and other information describing the activities of the office.

(5) Except as otherwise provided in this chapter, the commissioner shall exercise his or her powers, duties, functions, and responsibilities under this chapter independently of the fund.

(6) The commissioner may promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, as the commissioner deems necessary to execute the duties and responsibilities of the office.

History: Add. 2008, Act 75, Eff. May 4, 2008
Popular Name: Strategic Fund



Section 125.2029c Michigan film office advisory council; creation; membership; chairperson, vice-chairperson, and officers; terms; vacancy; compensation; duties; public meeting; quorum; writings; confidentiality; use of information for personal gain prohibited; adoption of code of ethics.

Sec. 29c.

(1) The Michigan film office advisory council is created in the office. The council shall consist of the following members:

(a) Fourteen individuals appointed by the governor as follows:

(i) Five members associated with broad areas of film, digital media, and motion picture making, production of television programs and commercials, and related industries in Michigan.

(ii) Two members from film, television, digital media, or related industry unions.

(iii) One member representing theater owners based in this state.

(iv) One member representing local film offices or local units of government.

(v) One individual selected from a list of 3 or more nominees submitted by the speaker of the house of representatives.

(vi) One individual selected from a list of 3 or more nominees submitted by the senate majority leader.

(vii) Three other residents of this state, including at least 2 residents not active in the film, television, digital media, and related industries.

(b) The commissioner, who shall serve as an ex officio nonvoting member of the council.

(c) The president of the fund.

(2) The governor shall designate 1 member of the council to serve as chairperson of the council at the pleasure of the governor. The members of the council may elect a member of the council to serve as vice-chairperson of the council and may elect other members of the council as officers of the council as the council considers appropriate.

(3) Except as provided in subsection (4), the term of office of each member of the council appointed by the governor under subsection (1)(a) shall be 4 years.

(4) Of the members of the council initially appointed by the governor under subsection (1)(a), 4 shall be appointed for terms expiring on September 30, 2008, 4 shall be appointed for terms expiring on September 30, 2009, 3 shall be appointed for terms expiring on September 30, 2010, and 3 shall be appointed for terms expiring on September 30, 2011.

(5) If a vacancy occurs on the council other than by expiration of a term, the vacancy shall be filled in the same manner as the original appointment for the remainder of the term.

(6) Members of the council shall serve without compensation but, subject to available appropriations, may receive reimbursement for their actual and necessary expenses while attending meetings or performing other authorized official business of the council.

(7) The council may do 1 or more of the following:

(a) Advise the office, the fund, the governor, and the legislature on how to promote and market this state's locations, crews, facilities, and technical production facilities and other services used by film, television, digital media, and related industries.

(b) Encourage community and Michigan film, digital media, and television production industry participation in, and coordination with, state efforts to attract film, digital media, television, and related production to this state.

(c) Assist the office and the fund in promoting, encouraging, and facilitating film, digital media, television, and related production in this state.

(d) Develop strategies and methods to attract film, digital media, television, and related business to this state.

(e) Under direction of the office, provide assistance to film, digital media, television, and related service personnel who use this state as a business location.

(f) Sponsor and support official functions for film, digital media, television, and related industries.

(g) Assist in the establishment of film, digital media, and television ventures and such related matters as the office considers appropriate.

(h) Make inquiries, studies, and investigations, hold hearings, and receive comments from the public. The council may also consult with outside experts in order to perform its duties, including, but not limited to, experts in the private sector, organized labor, government agencies, and at institutions of higher education.

(i) Provide other assistance or advice relating to the duties of the council under this chapter as requested by the commissioner.

(8) The council shall meet not less than 3 times per year and at the call of its chairperson.

(9) A meeting of the council shall be conducted as a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Notice of the date, time, and place of a public meeting of the council shall be given as prescribed in the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A majority of the members of the council serving constitute a quorum for the transaction of the council's business. The council shall act by a majority vote of its serving members.

(10) A writing prepared, owned, used, in the possession of, or retained by the council when performing business of the council is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, except that such a writing may be kept confidential for up to 6 months after the date a request to inspect, obtain, or copy the writing is received, if, in the judgment of the chairperson of the council, disclosure of the record would compromise or otherwise undermine the ability of Michigan industry to compete in the promotion and marketing of Michigan's locations, crews, facilities, and technical production and other services.

(11) A member of the council shall not use for personal gain information obtained by the member while performing business of the council, nor shall a member of the council disclose confidential information obtained by the member while conducting council business, except as necessary to perform council business. The council shall adopt a code of ethics for its members and establish policies and procedures requiring the disclosure of relationships that may give rise to a conflict of interest. The council shall require that any member of the council with a direct or indirect interest in any matter before the council disclose the member's interest to the council before the council takes any action on the matter.

History: Add. 2008, Act 75, Eff. May 4, 2008
Popular Name: Strategic Fund



Section 125.2029d Michigan film promotion fund; creation within state treasury; receipt of money or other assets; investment; money remaining in fund at close of fiscal year; expenditure; transfer and deposit of funds.

Sec. 29d.

(1) The Michigan film promotion fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the promotion fund, including federal funds, other state revenues, gifts, bequests, and other donations, including, but not limited to, all of the following:

(a) Fees deposited in the promotion fund under sections 455 to 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1455 to 208.1459.

(b) Fees deposited in the promotion fund under section 367 of the income tax act of 1967, 1967 PA 281, MCL 206.367.

(c) Proceeds deposited in the promotion fund under section 88d.

(d) Funds appropriated to create and operate the film and digital media production assistance program.

(3) The state treasurer shall direct the investment of the promotion fund and shall credit to the promotion fund interest and earnings from promotion fund investments.

(4) Money in the promotion fund at the close of a fiscal year shall remain in the promotion fund and shall not lapse to the general fund.

(5) Money in the promotion fund may be expended, upon appropriation, to support the functions of the office under this chapter and other applicable law and for purposes authorized under this chapter.

(6) Beginning October 1, 2011, the fund shall transfer to and deposit in the promotion fund all money appropriated for Michigan strategic fund – film incentive funding under section 1201 of 2011 PA 63.

History: Add. 2008, Act 75, Eff. May 4, 2008 ;-- Am. 2011, Act 291, Imd. Eff. Dec. 21, 2011
Popular Name: Strategic Fund



Section 125.2029e Michigan economic development corporation; joint exercise of power.

Sec. 29e.

The powers and duties of the fund under this chapter may be exercised and performed by the Michigan economic development corporation as a joint exercise of power authorized under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, pursuant to the contractual interlocal agreement effective April 5, 1999, as amended, between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the fund, or under an intergovernmental agreement with local film offices or other governmental entities. This section does not authorize the office to exercise the powers and duties of the fund.

History: Add. 2008, Act 75, Eff. May 4, 2008
Popular Name: Strategic Fund



Section 125.2029f Representation as employee or agent of office, commissioner, or council; authorization required; violation as misdemeanor; penalty.

Sec. 29f.

(1) A person who is not an agent or employee of the office, commissioner, or council shall not represent that the person is an employee or agent of the office, commissioner, or council without the express authorization of the commissioner.

(2) A person who violates this section is guilty of a misdemeanor and may be imprisoned for not more than 93 days and shall be fined not more than $5,000.00.

History: Add. 2008, Act 75, Eff. May 4, 2008
Popular Name: Strategic Fund



Section 125.2029g Transfer of records, personnel, property, grants, and unexpended balances.

Sec. 29g.

(1) All records, personnel, property, grants, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to any entity for the activities, powers, duties, functions, and responsibilities vested in the office under this chapter are transferred to the office. The state budget director shall determine and authorize the most efficient manner possible for handling financial transactions and records in the state's financial management system for the remainder of the fiscal year ending September 30, 2008.

(2) The unexpended balances of appropriations transferred to the office under subsection (1) include, but are not limited to, any funds appropriated to the office under section 88j(3)(e) remaining in a work project on the effective date of the amendatory act that added this subsection.

History: Add. 2008, Act 75, Eff. May 4, 2008
Popular Name: Strategic Fund



Section 125.2029h Film and digital media production assistance program; funding prohibited; applications; priority; provisions; submission of application; form; fee; agreement; determination; factors; award; fraudulent or false information; penalty; disclosure of information, records, or other data; performance dashboard; limitation for above the line personnel; hiring Michigan residents; waiver of Michigan resident hiring requirements; findings and declaration of legislature; limitation on use of annual appropriation; certification of certain information by commissioner; reversion of money to general fund; definitions.

Sec. 29h.

(1) The Michigan film office shall create and operate the film and digital media production assistance program. The film and digital media production assistance program may provide funds to eligible production companies for direct production expenditures or qualified personnel expenditures for state certified qualified productions. Beginning on the effective date of the amendatory act that added this sentence, the Michigan film office and the fund shall not provide funding under a new agreement, or increase funding through an amendment to an existing agreement, for direct production expenditures, Michigan personnel expenditures, crew personnel expenditures, or qualified personnel expenditures under this section.

(2) If the office receives applications that would exceed what the office can award in any year, the office may prioritize that application for funding in the subsequent year.

(3) The film and digital media production assistance program shall provide for all of the following:

(a) Funding shall be provided only to reimburse direct production expenditures or qualified personnel expenditures.

(b) To be eligible to apply for funding, the eligible production company shall have direct production expenditures or qualified personnel expenditures, or a combination of direct production expenditures and qualified personnel expenditures, of $100,000.00 or more.

(c) To be eligible to apply for funding, the eligible production company shall not be delinquent in a tax or other obligation owed to this state or be owned or under common control of an entity that is delinquent in a tax or other obligation owed to this state.

(d) Except as otherwise provided in this section, for state certified qualified production expenditures on or before December 1, 2014, funding as provided in the agreement if that agreement was entered into on or before December 1, 2014. Except as otherwise provided in this section, for state certified qualified production expenditures after December 1, 2014, an agreement under this section shall provide for funding equal to the sum of the following:

(i) 25% of direct production expenditures and qualified personnel expenditures.

(ii) In addition to the expenditures described in subparagraph (i), 3% of direct production expenditures and qualified personnel expenditures at a qualified facility or 10% of direct production expenditures and qualified personnel expenditures at a postproduction facility for a qualified production produced at the facility.

(e) A television show may submit an application for 1 or more successive seasons, notwithstanding the fact that the successive seasons have not been ordered. The successive season's direct production expenditures and qualified personnel expenditures shall be based on the current season's estimated expenditures. Upon the completion of production of each season, a television show may submit an application for successive additional seasons. If a television show received funding under this section and completed the production of that television show season, the television show shall receive a preference for funding the immediately succeeding season for that television show.

(f) As a separate and distinct part of the film and digital media production assistance program, the office may create a program to directly support and promote qualified facilities and other infrastructure throughout this state.

(g) That not less than 10% of the funding awarded under this section is awarded for qualified productions that are motion pictures, documentaries, or television series with a budget of less than $15,000,000.00.

(4) An eligible production company intending to produce a qualified production in this state may submit an application for funding under this section to the Michigan film office. The request shall be submitted in a form prescribed by the office and shall be accompanied by an application fee equal to 0.2% of the funding requested but not less than $200.00 and not more than $5,000.00 and all of the information and records requested by the office. An application fee received by the office under this subsection shall be deposited in the Michigan film promotion fund. The office shall not process the application until it is complete. If an eligible production company is producing a qualified production at a qualified facility, a copy of the agreement between the eligible production company and the qualified facility shall be provided to the office before the office enters into an agreement to award funding under this section. The office shall process each application within 21 days after the application is complete as determined by the office. As part of the application, the company shall estimate direct production expenditures and qualified personnel expenditures for an identified qualified production. If the office determines to award funding under this section to an eligible production company, the office with the concurrence of the fund president or his or her designee shall enter into an agreement under this section. The agreement shall include, but is not limited to, all of the following:

(a) A requirement that the eligible production company commence work in this state on the identified qualified production within 90 days of the date of the agreement or else the agreement shall expire. However, upon request submitted by the company based on good cause, the office may extend the period for commencement of work in this state for up to an additional 90 days.

(b) A statement identifying the company and the qualified production that the company intends to produce in whole or in part in this state.

(c) A unique number assigned to the qualified production by the office.

(d) A requirement that the qualified production not depict obscene matter or an obscene performance.

(e) If the qualified production is a long-form narrative film production, a requirement that the qualified production include within its presentation worldwide for the life of the qualified production an acknowledgment as provided by the office that promotes the Pure Michigan tourism campaign or any successor campaign. If the qualified production is a television show, a requirement that the qualified production include within each broadcast of 30 minutes or longer an acknowledgment as provided by the office that promotes the Pure Michigan tourism campaign or any successor campaign. If the qualified production is a music video, a requirement that the music video include an acknowledgment as provided by the office that promotes the Pure Michigan tourism campaign or any successor campaign. If the qualified production is an interactive game, a requirement that the qualified production include with each unit distributed and online promotions an acknowledgment as provided by the office that promotes the Pure Michigan tourism campaign or any successor campaign. If the qualified production is a long-form narrative film production, the office also may require that, if the qualified production is distributed by digital video disc or other digital media for the secondary market, the qualified production include a video between 30 and 60 seconds long in a form approved by the office that promotes the Pure Michigan tourism campaign or any successor campaign.

(f) A requirement that the company provide the office with the information and independent certification the office deems necessary to verify direct production expenditures and qualified personnel expenditures, and eligibility for funding under this section, which may include a report of direct production expenditures and qualified personnel expenditures for the qualified production audited and certified by an independent certified public accountant.

(g) If determined to be necessary by the office, a provision for addressing expenditures in excess of those identified in the agreement.

(h) A requirement that residual payments to above the line personnel, personal service corporations, loan out companies, professional employer organizations, limited liability companies, corporations, or other entities for a qualified production are subject to taxation in this state under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713. With respect to residual payments not otherwise subject to withholding under section 703 of the income tax act of 1967, 1967 PA 281, MCL 206.703, the eligible production company, affiliate entity, or its successor company shall elect to either, for a period of not less than 12 years following theatrical release of the qualified production, withhold taxes from those residual payments and pay to this state the amount provided under section 51 of the income tax act of 1967, 1967 PA 281, MCL 206.51, or require above the line personnel paid directly or through, except as otherwise provided in this subdivision, personal services corporations, loan out companies, professional employer organizations, limited liability companies, corporations, or other entities for the services of above the line personnel receiving payments for direct production expenditures or qualified personnel expenditures under this section to register to do business under the laws of this state. To the extent that the production company elects not to withhold, it shall notify the above the line personnel of their registration obligations in writing at the time of engagement for their services. Residual payments shall include deferred, residual, or contingent compensation, royalties, or profit participation relating to the qualified production. A personal service corporation, loan out company, professional employer organization, limited liability company, corporation, or other entity is exempt from the requirement to be registered to do business under the laws of this state if it receives less than $250,000.00 for the above the line services of an actor during the period that the qualified production is produced in this state and any related residual payments are based solely on a collective bargaining agreement. As used in this subdivision, "loan out company" means a personal service corporation or other entity contracted with and retained by the production company to provide individual personnel, including artists, crew, actors, directors, and producers, for the performance of services used directly in a production, but not including entities retained by the production company to provide tangible property or outside contractor service, including catering, construction, trailers, equipment, and transportation.

(5) In determining whether to award funding under this section, the Michigan film office shall consider all of the following:

(a) The potential that, in the absence of funding, the qualified production will be produced in a location other than this state.

(b) The extent to which the qualified production may have the effect of promoting this state as a tourist destination.

(c) The extent to which the qualified production may have the effect of promoting economic development or job creation in this state.

(d) The extent to which state funding will attract private investment for the production of qualified productions in this state.

(e) The record of the eligible production company in completing commitments to engage in a qualified production.

(f) The extent to which the qualified production will employ Michigan residents.

(g) Whether the eligible production company will hold a premiere in this state for the qualified production.

(h) Whether the eligible production company will make film trailers and clips available to the office for the tourism campaign or any successor campaign to promote the qualified production and the Pure Michigan tourism campaign or any successor campaign.

(6) If the Michigan film office determines that an eligible production company has complied with the terms of an agreement entered into under this section, the office shall award funding as provided in this section. A person that willfully submits information under this section that the person knows to be fraudulent or false shall, in addition to any other penalties provided by law, be liable for a civil penalty equal to the amount of funding provided to the person under this section. A penalty collected under this section shall be deposited in the Michigan film promotion fund.

(7) Information, records, or other data received, prepared, used, or retained by the Michigan film office under this section that are submitted by an eligible production company and considered by the applicant and acknowledged by the office as confidential shall not be subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. Information, records, or other data shall only be considered confidential to the extent that the information or records describe the commercial and financial operations or intellectual property of the company, the information or records have not been publicly disseminated at any time, and disclosure of the information or records may put the company at a competitive disadvantage. For purposes of this subsection, information or records that describe commercial and financial operations do not include that portion of information or records that include any expenses that qualify under this section as direct production expenditures or qualified personnel expenditures.

(8) The office shall produce a performance dashboard for the assistance authorized by this section. The performance dashboard shall be made available by the office on the fund's website and shall be updated at least annually. The performance dashboard shall include the following measures:

(a) Direct and indirect economic impacts in this state of the assistance authorized by this section.

(b) Direct and indirect job creation attributable to the assistance authorized by this section.

(c) Direct and indirect private investment in this state attributable to the assistance authorized by this section.

(d) Any other measures considered relevant by the office or the Michigan film advisory council.

(e) The name of each eligible production company and the amount of each incentive disbursed for each state certified qualified production.

(9) Funding under this section for above the line personnel shall not exceed 30% of total funding under this section for each qualified production.

(10) To be eligible for funding under this section, except as otherwise provided in subsection (11), Michigan residents shall be hired to work on qualified productions as follows:

(a) Through September 30, 2017, at a ratio of not less than 1 Michigan resident for every nonresident hired.

(b) Beginning October 1, 2017 through September 30, 2020, at a ratio of not less than 1.5 Michigan residents for every nonresident hired.

(11) A producer may apply to the Michigan economic development corporation for a waiver of the Michigan resident hiring requirements described in subsection (10), based on the unavailability of qualified Michigan residents. The Michigan economic development corporation may waive the Michigan resident hiring requirement described in subsection (10) if the Michigan economic development corporation determines that there is an insufficient number of qualified Michigan residents for the qualified production.

(12) The legislature finds and declares that funding authorized under this section to encourage diversification of the economy, to encourage film production, to encourage investment, and to encourage the creation of jobs in this state is a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state. It is the intent of the legislature that the economic benefits, film production, investment, and the creation of jobs resulting from this section shall accrue substantially within this state.

(13) The fund board may authorize the use of money appropriated for the program authorized by this section for administration of the program. However, the fund board shall not use more than 4% of the annual appropriation for administering the program authorized under this section.

(14) At the end of each fiscal year, the commissioner shall certify the total amount of unclaimed certificates of completion, agreements where work has not commenced as required in subsection (4), and agreements for qualified productions the commissioner reasonably believes will not be completed. Funding allocated for qualified productions described in the preceding sentence may be reallocated.

(15) Notwithstanding any other provision in section 29d, after September 30, 2016 after all payments and obligations under this section have been satisfied, the money remaining in the Michigan film promotion fund shall revert back to the general fund of this state.

(16) As used in this section:

(a) "Above the line personnel" means a producer, director, writer, actor, other than extras and stunt performers, or other similar personnel whose compensation is negotiated prior to the start of the production.

(b) "Below the line crew" means persons employed by an eligible production company for state certified qualified production expenditures made after production begins and before production is completed, including, but not limited to, a best boy, boom operator, camera loader, camera operator, assistant camera operator, compositor, cook, driver, dialogue editor, film editor, assistant film editor, focus puller, Foley operator, Foley editor, gaffer, grip, key grip, lighting crew, lighting board operator, lighting technician, music editor, sound editor, sound effects editor, sound mixer, steadicam operator, first assistant camera operator, second assistant camera operator, digital imaging technician, camera operator working with a director of photography, electric best boy, grip best boy, dolly grip, rigging grip, assistant key for makeup, assistant key for hair, assistant script supervisor, set construction foreperson, lead set dresser, assistant key for wardrobe, scenic foreperson, assistant propmaster, assistant audio mixer, assistant boom person, assistant key for special effects, stunt performer, and other similar personnel. Below the line crew does not include a producer, director, writer, actor, or other similar personnel.

(c) "Direct production expenditure" means a development, preproduction, production, or postproduction expenditure made in this state directly attributable to the production or development of a qualified production that is a transaction subject to taxation in this state. Direct production expenditure does not include out-of-state production costs that are made in this state even if the costs are passed through a third-party company in this state or payments made by an eligible production company to its parent company, affiliate, subsidiary, or joint venture partner except where the payments are for transactions entered into pursuant to arm's-length negotiations and which reflect a commercially reasonable price for the goods and services purchased. A direct production expenditure must have true economic substance within the state. Direct production expenditure does not include a prize payable to participants in a game show; an expenditure for entertainment, amusement, or recreation; or an expenditure of more than $2,500.00 for the purchase of artwork or jewelry used in a production. Direct production expenditure does not include a qualified personnel expenditure. Direct production expenditure includes payments to vendors doing business in this state to purchase or use tangible personal property in producing the qualified production or to purchase services relating to the production or development of the qualified production, including all of the following:

(i) Production work, production equipment, production software, development work, postproduction work, postproduction equipment, postproduction software, set design, set construction, set operations, props, lighting, wardrobe, makeup, makeup accessories, photography, sound synchronization, special effects, visual effects, audio effects, digital effects, film processing, music, sound mixing, editing, interactive game development and programming, and related services and materials.

(ii) Use of facilities or equipment, use of soundstages or studios, location fees, and related services and materials.

(iii) Catering, food, lodging, and related services and materials.

(iv) Use of vehicles, which may include chartered aircraft based in this state used for transportation in this state directly attributable to production of a qualified production, but may not include the chartering of aircraft for transportation outside of this state.

(v) Commercial airfare if purchased through a travel agency or travel company based in this state for travel to this state or within this state directly attributable to production or development of a qualified production.

(vi) Insurance coverage or bonding if purchased from an insurance agent based in this state.

(vii) Interest on a loan, if the entity from which the financing is obtained is a public, private, or institutional entity with the requisite level of physical presence in this state that is not related to or affiliated with the eligible production company or any above the line personnel or cast members, and whose principal business activity is the lending of money to individuals and businesses. In addition, the financing shall be a good faith loan, payable by the eligible production company, evidenced by an enforceable promissory note or other debt instrument with clear repayment obligations and bearing a market-related rate of interest.

(viii) Other expenditures for production of a qualified production in accordance with generally accepted entertainment industry practices.

(d) "Eligible production company" or "company" means an entity in the business of producing qualified productions or for interactive games in the business of developing interactive games, but does not include an entity that is more than 30% owned, affiliated, or controlled by an entity or individual who is in default on a loan made by this state, a loan guaranteed by this state, or a loan made or guaranteed by any other state. For an interactive game, an eligible production company need not possess ownership of or legal control over all of the intellectual property rights or other rights necessary to complete the qualified production in its entirety nor be the same entity that distributes or publishes the interactive game.

(e) "Made in this state" means all of the following:

(i) Tangible personal property and services acquired by the eligible production company from a source within this state. If an item of tangible personal property is not available from a source within this state and a vendor with the requisite physical presence in this state that regularly sells or leases property of that kind obtains the property from an out-of-state vendor and sells or leases it to an eligible production company, that expenditure is considered made in this state and is a direct production expenditure and not an out-of-state production cost.

(ii) Services wholly performed within this state.

(f) "Obscene matter or an obscene performance" means matter described in 1984 PA 343, MCL 752.361 to 752.374.

(g) "Postproduction expenditure" means a direct expenditure for editing, Foley recording, automatic dialogue replacement, sound editing, special or visual effects including computer-generated imagery or other effects, scoring and music editing, beginning and end credits, negative cutting, soundtrack production, dubbing, subtitling, or addition of sound or visual effects. Postproduction expenditure includes direct expenditures for advertising, marketing, or related expenses.

(h) "Postproduction facility" means a permanent facility within this state equipped for the postproduction of motion pictures, television shows, or digital media production that meets all of the following requirements:

(i) Includes at least 3,000 square feet of contiguous space.

(ii) Includes at least 8 work stations.

(iii) Has been a qualified film and digital media infrastructure project from which an investment expenditure certificate was issued under section 457 of the Michigan business tax act, 2007 PA 36, MCL 208.1457, or has been the location of a state certified qualified production for which a postproduction certificate of completion was issued under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455, or both.

(i) "Producer" means an individual without regard to his or her actual title or screen credit involved in or responsible for any of the following:

(i) Funding for financing in whole or in part, or arranging for the funding, or financing, of the qualified production.

(ii) Obtaining the creative rights to or the intellectual property for development or production of the qualified production.

(iii) Hiring above the line personnel.

(iv) Supervising the overall production of the qualified production.

(v) Arranging for the exhibition of the qualified production.

(j) "Qualified facility" means a permanent facility within this state equipped for the production of motion pictures, television shows, or digital media production that meets all of the following requirements:

(i) Includes more than 1 soundstage.

(ii) Includes not less than 3,000 square feet of contiguous, column-free space for production activities with a height of at least 12 feet.

(iii) Includes any grid and sufficient built-in electric service for shooting without the need of portable electric generators.

(iv) Has been a qualified film and digital media infrastructure project for which an investment expenditure certificate was issued under section 457 of the Michigan business tax act, 2007 PA 36, MCL 208.1457, or has been the location of a state certified qualified production for which a postproduction certificate of completion was issued under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455, or both.

(k) "Qualified personnel expenditure" means an expenditure made in this state directly attributable to the production or development of a qualified production that is a transaction subject to taxation in this state and is a payment or compensation for personnel, talent, management, or labor, including both of the following:

(i) Payment of wages, benefits, or fees for talent, management, or labor.

(ii) Payment to a personal services corporation or professional employer organization for the services of a performing artist or crew member if the personal services corporation or professional employer organization is subject to taxation in this state on the portion of the payment qualifying for funding under this section and the payments received by the performing artist or crew member that are subject to taxation under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and are withheld and paid to this state in the amount provided under section 703 of the income tax act of 1967, 1967 PA 281, MCL 206.703.

(l) "State certified qualified production" or "qualified production" means single media or multimedia entertainment content created in whole or in part in this state for distribution or exhibition to the general public in 2 or more states by any means and media in any digital media format, film, or video tape, including, but not limited to, a motion picture, a documentary, a television series, a television miniseries, a television special, interstitial television programming, long-form television, interactive television, music videos, interactive games such as video games or wireless games, including console, computer, mobile, and online games, internet programming, an internet video, a sound recording, a video, digital animation, or an interactive website. Qualified production also includes any trailer, pilot, video teaser, or demo created primarily to stimulate the sale, marketing, promotion, or exploitation of future investment in a production. Qualified production does not include any of the following:

(i) A production for which records are required to be maintained with respect to any performer in the production under 18 USC 2257.

(ii) A production that includes obscene matter or an obscene performance.

(iii) A production that primarily consists of televised news or current events.

(iv) A production that primarily consists of a live sporting event.

(v) A production that primarily consists of political advertising.

(vi) A radio program.

(vii) A weather show.

(viii) A financial market report.

(ix) An awards show or other gala event production.

(x) A production with the primary purpose of fund-raising.

(xi) A production that primarily is for employee training or in-house corporate advertising or other similar production.

(xii) A commercial.

History: Add. 2011, Act 291, Imd. Eff. Dec. 21, 2011 ;-- Am. 2014, Act 396, Imd. Eff. Dec. 26, 2014 ;-- Am. 2015, Act 117, Imd. Eff. July 10, 2015
Popular Name: Strategic Fund






270-1984-3 CHAPTER 3 (125.2031...125.2037)

Section 125.2031 Center for assistance to private enterprise; establishment and operation.

Sec. 31.

The fund shall establish and operate a center for assistance to private enterprise.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2032 Private enterprise assistance account; payments into account; transfer of money.

Sec. 32.

(1) The center for assistance to private enterprise shall be funded by an account, which shall be established and managed by the fund, to be known as the private enterprise assistance account.

(2) The fund shall pay into the account any money appropriated or otherwise provided by this state for the purposes of the center; any money determined by the fund to be paid into the account from the economic development fund to which the fund succeeded in ownership pursuant to section 22; any money which the fund receives in repayment of loans made through the center for assistance to private enterprise; and any other money made available to the fund for the purposes of the center from any other source, public or private.

(3) Money in the private enterprise assistance account may be transferred into any other account established by the fund, unless the fund is otherwise obligated to retain the money in the private enterprise assistance account or except if the money was appropriated by this state for the purposes of the center.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2033 Loans, limitations.

Sec. 33.

Subject to the limitations provided by this chapter, the fund may utilize the money held in the private enterprise assistance account to make loans to private enterprise to finance economic development projects within this state which have the potential of creating new jobs or retaining current jobs within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2034 Loans, grants, or investments; limitations; condition.

Sec. 34.

(1) Subject to the limitations provided by this chapter, the fund may utilize the money held in the private enterprise assistance account to make loans or grants to, or invest in, a certified development company under sections 501 to 503 of the small business investment act of 1958, 15 U.S.C. 695 to 697, and the regulations promulgated under those sections; a small business lending company under the small business act, 15 U.S.C. 631, 632 to 634, 636, 637 to 639, 640 to 649, and the regulations promulgated under that act; a minority enterprise small business investment corporation or equivalent venture capital corporation; the Michigan business development corporation created under former Act No. 117 of the Public Acts of 1963; or a similar entity that will provide financing assistance to business firms.

(2) Loans made pursuant to this section shall be made on the condition that the recipient of the loan will utilize the money to assist economic development projects within this state which have the potential for creating new jobs or retaining current jobs within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2035 Loans; use; recipients; terms and conditions.

Sec. 35.

(1) Loans made from the private enterprise assistance account may be used for any purpose consistent with the purposes and objectives of the fund and this chapter including, but not limited to, the acquisition, improvement, or rehabilitation of land and buildings; the acquisition of machinery, equipment, or services; working capital; or for any other purpose reasonably related to an economic development project.

(2) Loans made from the private enterprise assistance account may be made to any person or entity, public or private, organized for profit or not for profit, consistent with the provisions of sections 33 and 34 and other applicable provisions of law.

(3) Loans from the private enterprise assistance account may be made on such terms and conditions as the fund shall, in its sole discretion, determine to be reasonable, appropriate, and consistent with the purposes and objectives of the fund and this act, which may include, but not be limited to, the pledging of adequate security.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2036 Loan for economic development project; legal assurance as to use of money.

Sec. 36.

(1) A loan shall not be made from the private enterprise assistance account for an economic development project pursuant to section 33 unless significant private sector financial support is associated with the economic development project.

(2) A loan shall not be made from the private enterprise assistance account pursuant to section 34 unless the fund is legally assured that the money will be used to assist economic development projects which also will have significant private sector financial support.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2037 Paramount priority in making loans.

Sec. 37.

The fund shall give paramount priority in making loans from the private enterprise assistance account to economic development projects which have the greatest potential for creating new jobs or retaining current jobs within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-3A CHAPTER 3A (125.2038...125.2039)

Section 125.2038 Legislative findings and declaration; intent.

Sec. 38.

(1) The legislature finds and declares that the activities authorized under this chapter to promote this state and the creation of jobs in this state are a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state. It is the intent of the legislature that the economic benefits and creation of jobs resulting from this chapter shall accrue substantially within this state.

(2) Activities authorized under this chapter shall not be considered a project, economic development project, or a product assisted by the fund for purposes of chapter 1 or 2.

History: Add. 2010, Act 36, Imd. Eff. Mar. 31, 2010



Section 125.2039 Michigan promotion fund; creation; administration; use; credit of amounts; investment; disbursement; borrowing money and issuing notes; appropriation.

Sec. 39.

(1) The Michigan promotion fund is created as a separate fund in the state treasury and shall be administered by the state treasurer.

(2) The Michigan promotion fund shall be used to promote economic development and job creation in this state through the promotion of tourism.

(3) The state treasurer shall credit to the Michigan promotion fund all amounts designated for the Michigan promotion fund by this chapter and section 21 of the use tax act, 1937 PA 94, MCL 205.111.

(4) The state treasurer shall direct the investment of Michigan promotion fund money in the same manner as all other funds are invested. The state treasurer shall credit to the Michigan promotion fund the interest and earnings from the fund.

(5) Money deposited, funds granted, or funds received as gifts or donations to the Michigan promotion fund shall be available for disbursement when deposited. The Michigan promotion fund is not required to maintain a minimum balance. Funds may be disbursed from the Michigan promotion fund at any time. The Michigan promotion fund shall not be used to promote business development.

(6) Money in the Michigan promotion fund at the close of the state fiscal year shall remain in the Michigan promotion fund and shall not lapse to the state general fund.

(7) Through December 31, 2010, the Michigan promotion fund may borrow money and issue notes to provide sufficient funds for achieving the Michigan promotion fund's purpose and objectives, including, but not limited to, amounts necessary to pay the costs for promoting economic development and job creation in this state through the promotion of tourism; for all other expenditures of the Michigan promotion fund incident to and necessary or convenient to carry out the Michigan promotion fund's purposes, objectives, and powers; and for any combination of these.

(8) For the fiscal year ending September 30, 2010, $9,500,000.00 is appropriated from the Michigan promotion fund to be used as provided in this chapter.

History: Add. 2010, Act 36, Imd. Eff. Mar. 31, 2010






270-1984-4 CHAPTER 4 (125.2041...125.2049a)

Section 125.2041 "Public work" defined.

Sec. 41.

As used in this chapter, "public work" means the acquisition, construction, or improvement of public works; the acquisition of easements necessary for the public works; the acquisition of real and personal property and interests in real and personal property which are necessary for the public works; and the demolition of structures, site preparation, relocation costs, building rehabilitation and administrative costs, including, but not limited to, the cost of technical and economic feasibility studies or architectural, engineering, legal, and accounting fees, which are necessary for the public works.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2042 Center for assistance to local government; establishment and operation.

Sec. 42.

The fund shall establish and operate a center for assistance to local government.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2043 Local government assistance account; payments into account; transfer of money.

Sec. 43.

(1) The center for assistance to local government shall be funded by an account, which shall be established and managed by the fund, to be known as the local government assistance account.

(2) The fund shall pay into the account any money appropriated or otherwise provided by this state for the purposes of the center; any money determined by the fund to be paid into the account from the economic development fund to which the fund succeeded in ownership pursuant to section 22; any money which the fund receives in repayment of loans made through the center for assistance to local government; and any other money made available to the fund for the purposes of the center from any other source, public or private.

(3) Money in the local government assistance account may be transferred into any other account established by the fund, unless the fund is otherwise obligated to retain the money in the local government assistance account or except if the money was appropriated by this state for the purposes of the center.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2044 Utilization of money; purposes.

Sec. 44.

Subject to the limitations provided by this chapter, the fund may utilize money held in the local government assistance account for 1 or more of the following purposes:

(a) To make loans to a municipality.

(b) To establish a reserve fund to insure or guarantee borrowings of a municipality.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2045 Loans, loan insurance, or guarantees; requirements.

Sec. 45.

Loans, loan insurance, or guarantees provided pursuant to section 44 shall be made only for public works which will assist an economic development project, including those portions of an endeavor devoted to the sale of goods at retail or housing if these portions are inseparable from the economic development project and the public work also assists those portions of the endeavor qualified as an economic development project, which has the potential of creating new jobs or retaining current jobs within this state and which is consistent with the purposes and objectives of the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2046 Loans, loan insurance, or guarantees; limitation; lawful public improvement; prohibition; application.

Sec. 46.

(1) A loan, loan insurance, or a loan guarantee shall be provided pursuant to section 44 only for public works.

(2) A public work financed in whole or in part pursuant to section 44 shall be a public improvement which the municipality is empowered to provide for the public under law or its charter. However, a public work shall not include public systems of mass transportation that involve solely the transportation of individuals.

(3) A municipality shall apply for a loan, loan insurance, or loan guarantee pursuant to section 44 either in conjunction with any application the economic development project may make to the fund or with an affidavit of the economic development project attesting to the manner in which the public work will assist the economic development project.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2047 Borrowing or contracting for loan insurance and loan guarantees; debt limitation; approval; certain acts inapplicable.

Sec. 47.

A municipality is hereby authorized to borrow or contract for loan insurance and loan guarantees from the fund pursuant to this act, notwithstanding any charter provision to the contrary, or other provision of law. Any amount borrowed by a municipality pursuant to this act shall not be included in, or charged against, any statutory or charter debt limitation of the municipality. A municipality shall not be required to seek or obtain the approval of the electors to borrow money pursuant to this act. The borrowing shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, nor to section 5(g) of the home rule city act, 1909 PA 279, MCL 117.5.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 2002, Act 556, Imd. Eff. July 26, 2002
Popular Name: Strategic Fund



Section 125.2048 Loans, loan insurance, or loan guarantees; terms and conditions.

Sec. 48.

Loans, loan insurance, or loan guarantees provided from the local government assistance account may be on such terms and conditions as the fund, in its sole discretion, determines to be reasonable, appropriate, and consistent with the purposes and objectives of the fund and this chapter.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2049 Loans, loan insurance, or loan guarantees; conditions.

Sec. 49.

A loan, loan insurance, or loan guarantee shall not be provided from the local government assistance account unless it is for a public work which will assist an economic development project and unless the fund finds that there is significant private sector financial support associated with the economic development project.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2049a Paramount priority.

Sec. 49a.

The fund shall give paramount priority in providing loans, loan insurance, and loan guarantees from the local government assistance account to municipalities whose past borrowing practices evidence the ability and commitment to make timely payment of principal and interest installments for its obligations and for public works which assist economic development projects which have the greatest potential for creating new jobs or retaining current jobs within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-5 CHAPTER 5 (125.2051...125.2058)

Section 125.2051 Center for loan insurance; establishment and operation.

Sec. 51.

The fund shall establish and operate a center for loan insurance.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2052 Loan insurance account; payments into accounts; transfer of money.

Sec. 52.

(1) The center for loan insurance shall be funded by an account, which shall be established and managed by the fund, to be known as the loan insurance account.

(2) The fund shall pay into the account any money appropriated or otherwise provided by this state for the purposes of the center; any money determined by the fund to be paid into the account from the economic development fund to which the fund succeeded in ownership pursuant to section 22; any money which the fund receives as fees or premiums for its provision of loan, lease, or debenture insurance; loan, lease, or debenture guarantees; or letters of credit; and any other money made available to the fund for the purposes of the center from any other source, public or private.

(3) Money in the loan insurance account may be transferred into any other account established by the fund, unless the fund is otherwise obligated to retain the money in the loan insurance account or except if the money was appropriated by this state for the purposes of the center.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2053 Powers of fund through center for loan insurance.

Sec. 53.

(1) The fund, through the center for loan insurance, may insure, guarantee, or issue letters of credit for all or a part of a loan or debenture of others, public or private.

(2) The fund, through the center for loan insurance, may insure, guarantee, or issue letters of credit for all or a part of a lease entered into by others, public or private.

(3) The fund, through the center for loan insurance, may procure insurance, a guarantee, or a letter of credit from any source for all or a part of a loan, debenture, or lease of others, public or private. The fund may procure insurance, a guarantee, or a letter of credit for either a single loan, debenture, or lease or for any combination of loans, debentures, or leases.

(4) The fund, through the center for loan insurance, may insure, guarantee, or issue letters of credit for all or a part of a revenue bond issued by the fund, another creature of the state, or by another entity or authority authorized by law to issue revenue bonds.

(5) The fund may procure insurance, a guarantee, or a letter of credit for all or a part of a revenue bond issue of the fund, another creature of the state, or by another entity or authority authorized by law to issue revenue bonds. The fund may procure insurance, a guarantee, or a letter of credit for either all or part of a single revenue bond issue or for all or a part of any combination of revenue bond issues.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2054 Contract of insurance.

Sec. 54.

To provide loan insurance pursuant to section 53, the fund may enter into a contract of insurance. The insurance code of 1956, Act No. 218 of the Public Acts of 1956, being sections 500.100 to 500.8302 of the Michigan Compiled Laws, shall not apply to such an insurance contract and the fund shall not be considered an insurer subject to the insurance code of 1956, Act No. 218 of the Public Acts of 1956, by virtue of entering into such a contract.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2055 Insurance, guarantees, or letters of credit; limitation; paramount priority.

Sec. 55.

(1) Insurance, guarantees, or letters of credit provided or procured pursuant to section 53 shall be provided or procured only for economic development projects within this state which otherwise are consistent with the purposes and objectives of the fund and this chapter, including the requirements of section 12.

(2) The fund shall give paramount priority in providing or procuring insurance, guarantees, and letters of credit to economic development projects which have the greatest potential for creating new jobs or retaining current jobs within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2056 Insurance, guarantees, or letters of credit; legal assurance of use; terms and conditions; premiums or fees; guidelines.

Sec. 56.

(1) Insurance, guarantees, or letters of credit shall not be provided or procured pursuant to section 53 unless the fund is legally assured that the loans, debentures, or leases insured, or guaranteed, or for which letters of credit are issued, will be used to assist economic development projects which also have significant private sector financial support.

(2) Insurance, guarantees, or letters of credit may be provided or procured on such terms and conditions as the fund, in its sole discretion, shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of the fund and this act.

(3) The fund may charge the lender or the borrower, or both, a fee or premium for loan, debenture, or lease insurance, guarantee, or a letter of credit. Guidelines for premiums or fees charged by the fund for loan, debenture, or lease insurance guarantees, or letters of credit shall be established by the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2057 Agreements with lenders.

Sec. 57.

The fund may enter into agreements with lenders for participation in the center for loan insurance. The agreements may include, but need not be limited to:

(a) Authorization for the lender to determine, collect, and transmit to the fund a fee or premium charge within a specified range established consistent with the purposes and objectives of the fund.

(b) Specification of whether the premium charge shall be paid by the lender, the borrower, the fund, or by a combination thereof in specified proportions.

(c) The procedure by which a lender may make a claim upon the fund upon default by the borrower and the conditions under which a claim may be made.

(d) The maximum amount of claims a lender may make upon the fund, which amount may be equal to, greater than, or less than the proportion of the total premiums collected by the fund which is accounted for by premiums collected by the lender.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2058 Special fund; purpose.

Sec. 58.

The fund may establish a special fund or funds solely to secure some or all of its obligations within the center for loan insurance into which fees or premiums collected by the fund for loan, debenture, or lease insurance, guarantees, or letters of credit may be deposited.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-6 CHAPTER 6 (125.2061...125.2069a)

Section 125.2061 Definitions.

Sec. 61.

As used in this chapter:

(a) “MESBIC” means a small business investment company licensed under section 301(d) of the small business investment act of 1958, 15 U.S.C. 681(d).

(b) “Minority” means a person who is black, hispanic, oriental, eskimo, or an American Indian.

(c) “Minority owned business” means a business which is at least 50% owned, controlled, and managed by minorities.

(d) “Minority venture capital company” means a business which makes investments solely in minority owned businesses.

(e) “Venture capital investment” means any of the following investments in a business:

(i) Common or preferred stock and equity securities without a repurchase requirement for at least 5 years.

(ii) A right to purchase stock or equity securities.

(iii) Any debenture or loan, whether or not convertible or having stock purchase rights, which are subordinated, together with security interests against the assets of the borrower, by their terms to all borrowings of the borrower from other institutional lenders, and that is for a term of not less than 3 years, and that has no part amortized during the first 3 years.

(iv) General or limited partnership interests.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2062 Center for minority venture capital; establishment and operation.

Sec. 62.

The fund shall establish and operate a center for minority venture capital.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2063 Certification of minority venture capital company and MESBIC; purpose; construction of certification; statement in documents; forwarding certification applications; qualifications for initial certification; compliance.

Sec. 63.

(1) The fund is empowered to certify a minority venture capital company and a MESBIC for the purpose of verifying that the business satisfies the qualifications provided by law for being an eligible recipient of investments that qualify for a credit under the single business tax act, Act No. 228 of the Public Acts of 1975, being sections 208.1 to 208.145 of the Michigan Compiled Laws, for an investment in a minority venture capital company or MESBIC certified under this chapter. The certification shall not be construed to impose liability on this state or to authorize the giving or lending of the credit of this state to any business enterprise. All documents promulgated by the department of commerce, the fund, or business enterprises in conjunction with this program shall include a statement reflecting the limited purpose of the certification and disclaiming the involvement of this state.

(2) Certification applications by a minority venture capital company or a MESBIC shall be forwarded to the fund. To qualify for its initial certification and to retain its certification, a minority venture capital company or a MESBIC shall comply with all of the following applicable requirements:

(a) Qualify as a minority venture capital company or as a MESBIC.

(b) If a minority venture capital company, has raised or has commitments for at least $1,000,000.00 to capitalize the minority venture capital company. Amounts which the minority venture capital company is or may be obligated to repay shall not be included as money which has been raised or committed to capitalize the minority venture capital company.

(c) Demonstrate that the professional staff which will manage the minority venture capital company or MESBIC possesses relevant experience in the administration and operation of a venture capital company.

(d) Either have invested at time of application or, if the minority venture capital company or MESBIC has not yet made investments, agree to invest and to retain an investment of 100% of its portfolio in businesses operating within this state.

(e) Either have invested at time of application or, if the minority venture capital company or MESBIC has not yet made investments or has not yet reached the applicable year of operation, agree to invest and to retain an investment of 50% of its paid-in capital by the end of the third year of operation and 70% of its paid-in capital by the end of the fifth year of operation.

(f) Agree to comply with the terms of this act and with its investment plan and management plan submitted pursuant to subdivision (g).

(g) Provide the information the fund determines to be necessary or appropriate for the fund to review in considering the application including, but not necessarily limited to, the following:

(i) A detailed investment plan describing the current and proposed activities of the minority venture capital company or MESBIC.

(ii) A management plan, including a description of the business experience and reputation of the professional staff that has been or is to be assembled, and a description of the current and proposed management structure.

(iii) A listing of the present or committed investors in the minority venture capital company or MESBIC and background information on the investors.

(h) If a minority venture capital company, agree to disclose to the fund and to allow the fund to approve or disapprove a contract entered into between the minority venture capital company and a minority owned business in which an officer or director of the minority venture capital company owns 10% or more.

(i) Agree to comply with the condition that, of the investments for which a request for certification is or will be filed under section 69a, not less than 50% shall be invested by persons who, if they receive a credit under section 36b of the single business tax act, Act No. 228 of the Public Acts of 1975, being section 208.36b of the Michigan Compiled Laws, would have that credit revoked if the minority venture capital company or MESBIC has its certification revoked within 6 years after the tax year for which the person received the credit.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2064 Considerations prior to certification.

Sec. 64.

The fund shall also consider, prior to certifying a minority venture capital company or a MESBIC, all of the following:

(a) The current and proposed composition of the board of directors of the minority venture capital company or MESBIC and the relevant experience of the members of the board.

(b) Whether the minority venture capital company or MESBIC has a reasonable likelihood of being financially sound in the long run and capable of earning for its investors a reasonable rate of return.

(c) The current availability of minority venture capital in the geographic area in which the minority venture capital company or MESBIC will conduct business and the current availability of minority venture capital in the area for products or processes similar to those funded or to be funded by the minority venture capital company or MESBIC.

(d) The percentage of the minority venture capital company or MESBIC owned by minorities.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2065 Percentage of venture capital investments; encouraging certified MESBIC to meet investment requirements; “investment” defined.

Sec. 65.

(1) Sixty-five percent of investments of a certified minority venture capital company shall be venture capital investments.

(2) A certified MESBIC shall be encouraged to use its best efforts to meet the investment requirements imposed by subsection (1) on certified minority venture capital companies.

(3) For purposes of this section, section 61(d), and section 63(2)(d), (e), and (i), “investment” means financial assistance provided by a MESBIC or minority venture capital company, whether through loans, guarantees, venture capital investments, or commitments.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2066 Minority venture capital company as certified MESBIC.

Sec. 66.

A minority venture capital company certified under this chapter that thereafter becomes a MESBIC shall be considered a certified MESBIC under this chapter without separate application.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2067 Independent program audit.

Sec. 67.

A certified minority venture capital company and a certified MESBIC shall have an independent program audit annually performed by a certified public accountant. The fund may visit and examine a certified minority venture capital company or a certified MESBIC and may delegate the authority to visit and examine to the commissioner of the financial institutions bureau.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2068 Effective date and duration of certification; eligibility as recipient of investments; approval and effect of tax credit disqualification.

Sec. 68.

(1) Unless revoked, a certification provided under this chapter shall be effective and subject the minority venture capital company or MESBIC to the requirements of this chapter from the date of its certification until 6 years following the date of its tax credit disqualification pursuant to subsection (3).

(2) Unless the certification is revoked, from the date of its certification until the date the fund approves a tax credit disqualification for the minority venture capital company or MESBIC pursuant to subsection (3) a certified minority venture capital company and a certified MESBIC shall be an eligible recipient of investments that qualify for a credit under the single business tax act, Act No. 228 of the Public Acts of 1975, being sections 208.1 to 208.145 of the Michigan Compiled Laws, for an investment in a minority venture capital company or MESBIC certified under this chapter.

(3) Upon request of a certified minority venture capital company or a certified MESBIC the fund shall approve a tax credit disqualification for the minority venture capital company or MESBIC and thereafter the minority venture capital company or MESBIC shall not be an eligible recipient of investments that qualify under, and the fund shall not provide a tax credit certification pursuant to section 69a for credits under, Act No. 228 of the Public Acts of 1975.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2069 Revocation of certification; notice; remedying deficiencies and complying with requirements; determination.

Sec. 69.

If the fund finds that a certified minority venture capital company or a certified MESBIC has failed to comply with the provisions of this chapter or has substantially deviated from the management plan or investment plan submitted in connection with its certification, the fund shall notify the board of directors and officers of the minority venture capital company or MESBIC that the certification will be revoked 120 days after the date of mailing of the notice. The minority venture capital company or MESBIC may notify the fund before the expiration of the 120-day period of all efforts taken to remedy the deficiencies and comply with the requirements of this chapter. The fund shall be responsible for determining whether the minority venture capital company or MESBIC is once again in compliance and, if it determines that the compliance has not been achieved, then the certification shall stand revoked on the date established by the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2069a Tax credit certification; information; report.

Sec. 69a.

(1) Upon written request to the fund not later than 90 days following an investment, the fund shall certify the following for a person subject to the tax imposed under the single business tax act, Act No. 228 of the Public Acts of 1975, being sections 208.1 to 208.145 of the Michigan Compiled Laws, who seeks to claim the credit provided under Act No. 228 of the Public Acts of 1975 for an investment in a minority venture capital company or MESBIC certified under this chapter:

(a) The date which the person made the investment.

(b) That the investment is in a certified minority venture capital company or MESBIC which has not been disqualified pursuant to section 68(3) as of the date of the investment.

(c) The amount of the investment in the certified minority venture capital company or MESBIC that was made after the effective date of the amendatory act providing for a tax credit under Act No. 228 of the Public Acts of 1975 for an investment in a minority venture capital company or MESBIC certified under this chapter.

(d) The amount of the credit to which the person is entitled under Act No. 228 of the Public Acts of 1975 for an investment in a minority venture capital company or MESBIC certified under this chapter.

(2) A minority venture capital company or MESBIC certified under this chapter and a person requesting a tax credit certification of an investment pursuant to subsection (1) shall provide the fund with all information it requires to make the certification under subsection (1).

(3) A tax credit certification report for an investment certified under subsection (1) shall be sent by the fund to the requester and the department of treasury.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-7 CHAPTER 7 (125.2071...125.2079)

Section 125.2071 Definitions.

Sec. 71.

As used in this chapter:

(a) "Economic development fund" means that fund to which the fund succeeded in ownership pursuant to section 22.

(b) "Research and development enterprise" means any person found by the fund to be engaged in a business which uses green chemistry as a design guidance, or the discovery of new substances and the refinement of known substances, processes, products, theories, and ideas, except for those persons whose businesses are directed primarily to the accumulation or analysis of commercial, financial, or mercantile data.

(c) "Research center fund" means that fund created by section 27 of former 1982 PA 70, to which the fund succeeds in ownership pursuant to section 76.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 2010, Act 271, Imd. Eff. Dec. 15, 2010



Section 125.2072 Center for research and development; establishment and operation.

Sec. 72.

The fund shall establish and operate a center for research and development.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2073 Research center fund; payments into fund; transfer of money.

Sec. 73.

(1) The center for research and development shall be funded by the research center fund.

(2) The fund shall pay into the research center fund any money appropriated or otherwise provided by this state for the purposes of the center for research and development; any money determined by the fund to be paid into the research center fund from the economic development fund; any money paid into the research center fund pursuant to the heritage trust act of 1982, Act No. 327 of the Public Acts of 1982, being sections 318.421 to 318.434 of the Michigan Compiled Laws; any money which the fund receives in return for investments made through the center for research and development; and any other money made available to the fund for the purposes of the center from any other source, public or private.

(3) Money in the research center fund may be transferred into any other account or fund established or operated by the fund, unless the fund is otherwise obligated to retain the money in the research center fund or except if the money was appropriated by this state for the purposes of the center.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2074 Research center fund; use of money; purpose; obligations of present or emerging technologies; purposes of financial aid; terms and conditions of financial aid; minimum financial aid grant; payment; tax exemption.

Sec. 74.

(1) The fund may utilize the money held in the research center fund to provide financial aid to nonprofit research and development enterprises that perform or cause to be performed, or both, research and development in present and emerging technology and in the application of that technology to business and industry.

(2) The present or emerging technologies that are provided financial aid should serve as a foundation for future job growth or retention in this state, encourage economic stability or diversification in this state, and establish this state as a center of excellence in high technology.

(3) Financial aid under this act may be provided for the purposes of designing and constructing new facilities, designing and rehabilitating existing facilities, acquiring an interest in real or personal property, providing working capital, which may include salaries, rent, supplies, inventory, accounts receivable, mortgage payments, legal costs, utility costs, telephone, travel, and other incidental costs normally classified as working capital according to standard accounting principles. Working capital financing grants provided by the fund to a particular research and development enterprise shall not be granted for a period exceeding 10 years calculated from the effective date of the first grant to the expiration date of the last grant.

(4) Financial aid provided by the fund may be on those terms and conditions as the fund, in its sole discretion, shall determine to be reasonable, appropriate, and consistent with the purposes and objectives of the fund and this act.

(5) The minimum financial aid grant under this act shall be $2,500,000.00 to be paid over the period of time as the fund shall specify in the grant unless this restriction is waived by a 2/3 vote of the members of the board.

(6) Personal property that is leased or owned, and used, or that portion of real property that is leased, subleased, or owned, and occupied by a nonprofit research and development enterprise that receives or has received financial benefit or support under this act, former 1982 PA 70, or section 117 of 2000 PA 291 in the amount of $1,000,000.00 or more or that has received financial benefit or support in the amount of $1,000,000.00 or more from an organization with tax-exempt status under section 501(c)(3) of the internal revenue code, 26 USC 501, that received financial benefit or support directly or indirectly under this act or section 117 of 2000 PA 291 is exempt from taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, while the property is leased, subleased, owned, used, or occupied by that nonprofit research and development enterprise solely for the purpose of performing or coordinating research and development in present and emerging technology and of the application of that technology to business and industry and provided that the research and development enterprise retains its tax-exempt status under section 501(c)(3) of the internal revenue code, 26 USC 501.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 207, Imd. Eff. Dec. 22, 1987 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988 ;-- Am. 2006, Act 616, Imd. Eff. Jan. 3, 2007
Popular Name: Strategic Fund



Section 125.2075 Business plan.

Sec. 75.

In providing financial aid under this chapter, the fund shall require the preparation of a business plan following guidelines previously adopted by the fund and shall consider the amount of other capital funding and income sources available to assure the continued operation of the nonprofit research and development enterprise.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2076 Scope of succession to rights, properties, obligations, and duties of Michigan economic development authority; payments in research center fund.

Sec. 76.

The succession of the fund to all rights, properties, obligations, and duties of the Michigan economic development authority pursuant to section 21 shall include succession to the ownership and operation of the research center fund, of all distributions pursuant to the heritage trust act of 1982, Act No. 327 of the Public Acts of 1982, being sections 318.421 to 318.434 of the Michigan Compiled Laws, to the Michigan economic development authority for deposit in the research center fund, and of all obligations, promises, covenants, commitments, and other requirements relating to the research center fund that were made by the Michigan economic development authority. Payments into the research center fund pursuant to Act No. 327 of the Public Acts of 1982 shall continue to be made as provided by that act upon and after the fund succeeds to ownership and operation of the research center fund.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2077 Higher education coordination council; membership.

Sec. 77.

The fund shall appoint a higher education coordination council containing individuals representative of higher education institutions and having the necessary credentials to provide an inventory and advise the fund on the available research and development enterprises that are or will be established by higher education institutions and the application of that technology to business and industry.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 2006, Act 230, Imd. Eff. June 26, 2006
Popular Name: Strategic Fund



Section 125.2078 Service station matching grant program.

Sec. 78.

(1) The fund shall create and administer a service station matching grant program to provide incentives to owners and operators of service stations to convert existing fuel delivery systems and to create new fuel delivery systems designed to provide E85 fuel and biodiesel blends.

(2) The service station matching grant program shall provide for all the following:

(a) That a grant shall not exceed 75% of the costs to convert an existing fuel delivery system to provide E85 fuel or biodiesel blend, not to exceed $3,000.00 per facility.

(b) That a grant shall not exceed 50% of the new construction costs to create a fuel delivery system to provide E85 fuel or biodiesel blend, not to exceed $12,000.00 per facility for E85 fuel and $4,000.00 per facility for biodiesel blend.

(c) A contractual provision requiring the grant recipient to repay a portion of the grant if the grant recipient stops using the fuel delivery system to provide E85 fuel or biodiesel blend within 3 years of receiving the grant, as determined by the fund. The portion of the grant to be repaid shall be calculated by multiplying the amount of the grant by a fraction, the numerator of which is the number of days that the fuel delivery system was not used to provide E85 fuel or biodiesel blend during that 3-year period and the denominator of which is 1,095.

(d) A single business entity is not eligible for more than 15% of the total amount of grants awarded each year under this subsection.

(e) The total amount of grants awarded each year under this subsection to facilities located in the same county shall not exceed 15% of the total amount of grants awarded each year under this subsection.

(3) The fund shall create and administer a bulk plant matching grant program to provide incentives to owners and operators of bulk plants to convert existing fuel delivery systems and to create new fuel delivery systems designed to provide biodiesel blends.

(4) The bulk plant matching grant program shall provide for all the following:

(a) That a grant shall not exceed 50% of the costs to convert an existing fuel delivery system to provide biodiesel blend, not to exceed $2,000.00 per bulk plant.

(b) That a grant shall not exceed 50% of the new construction costs to create a fuel delivery system to provide biodiesel blend, not to exceed $15,000.00 per bulk plant.

(c) A contractual provision requiring the grant recipient to repay a portion of the grant if the grant recipient stops using the fuel delivery system to provide biodiesel blend within 3 years of receiving the grant, as determined by the fund. The portion of the grant to be repaid shall be calculated by multiplying the amount of the grant by a fraction, the numerator of which is the number of days that the fuel delivery system was not used to provide biodiesel blend during that 3-year period and the denominator of which is 1,095.

(5) The fund shall initially fund the service station matching grant program and the bulk plant matching grant program with a combined amount of $500,000.00, which may include federal sources, to be distributed on or before September 30, 2007.

(6) As used in this section:

(a) "Biodiesel" means a fuel composed of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, and, in accordance with standards specified by the American society for testing and materials, designated B100, and meeting the requirements of D-6751, as approved by the department of agriculture.

(b) "Biodiesel blend" means a fuel comprised of a blend of biodiesel fuel with petroleum-based diesel fuel, suitable for use as a fuel in a compression-ignition internal combustion diesel engine.

(c) "Bulk plant" means that term as defined in section 2 of the motor fuel tax act, 2000 PA 403, MCL 207.1002.

(d) "E85 fuel" means a fuel blend containing between 70% and 85% denatured fuel ethanol and gasoline suitable for use in a spark-ignition engine and that meets American society for testing and materials D-5798 specifications.

(e) "Facility" means an establishment at which gasoline is sold or offered for sale to the public.

History: Add. 2006, Act 274, Imd. Eff. July 7, 2006
Popular Name: Strategic Fund



Section 125.2079 Location of renewable fuel plants; inventory of prime sites; availability on internet; assistance.

Sec. 79.

(1) The fund shall identify, publish, and market an inventory of prime sites for the location of renewable fuel plants with existing industrial facilities that have by-products that renewable fuel plants could use to produce energy in this state.

(2) The fund shall make the inventory available to the public on the internet not later than January 1, 2009.

(3) Local units of government and their economic development agencies may assist the fund in its duties under this section.

History: Add. 2008, Act 320, Imd. Eff. Dec. 18, 2008
Popular Name: Strategic Fund






270-1984-8 CHAPTER 8 (125.2081...125.2087)

Section 125.2081 “Economic development fund” defined.

Sec. 81.

As used in this chapter, “economic development fund” means that fund to which the fund succeeded in ownership pursuant to section 22.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2082 Center for product development; establishment and operation.

Sec. 82.

The fund shall establish and operate a center for product development.

History: 1984, Act 270, Eff. Mar. 29, 1985



Section 125.2083 Product development program account; payments into account; transfer or deposit of money.

Sec. 83.

(1) The center for product development shall be funded by an account, which shall be established and managed by the fund, to be known as the product development program account.

(2) The fund shall pay into the account any money appropriated or otherwise provided by this state for the purposes of the center for product development; any money determined by the fund to be paid into the account from the economic development fund; any money which the fund receives in return for investments made through the center for product development; and any other money made available to the fund for the purposes of the center from any other source, public or private.

(3) Money in the product development program account may be transferred into any other account established by the fund unless the fund is otherwise obligated to retain the money in the product development program account or except if the money was appropriated by this state for the purposes of the center or represents interest earned from these appropriations while on deposit in the account. The fund may deposit money earned by the fund from royalties, rights, or other benefits pursuant to section 84 or 86a in any account established by the fund.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2084 Product development program account; utilization of money; purpose; terms and conditions of financial aid; condition to financial aid.

Sec. 84.

(1) The fund may utilize the money held in the product development program account to provide financial aid to applicants when financial aid would not otherwise be available on reasonable terms from other sources and shall enter into venture agreements whereby the fund will obtain royalties, rights, or other benefits from or in a targeted invention, product, device, or technique; a related or derivative invention, product, device, or technique; or other applicant revenues, which royalties, rights, and other benefits are obtained in exchange for the granting of financial aid to the applicant.

(2) Financial aid provided from the product development program account shall be for the purpose of financing any new process, technique, product, or device which is or may be exploitable commercially, which has advanced beyond the theoretical state, and which is capable of being or has been reduced to practice without regard to whether a patent has or could be granted.

(3) Financial aid provided and venture agreements made by the fund may be on the terms and conditions the fund, in its sole discretion, determines to be reasonable, appropriate, and consistent with the purposes and objectives of the fund and this chapter, including the requirements of section 12.

(4) Financial aid provided and venture agreements made pursuant to this section shall be made on the condition that the benefits of increasing employment and tax revenues remain in the state.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2085 Recipients of financial aid.

Sec. 85.

Financial aid provided from the product development program account may be made to any individual, partnership, profit or nonprofit corporation, college or university, or joint venture carrying on business or proposing to carry on business within this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2086 Amount of financial aid and terms of venture agreement; evaluation and examination.

Sec. 86.

In determining the amount of financial aid to be awarded and the terms of the venture agreement, the fund shall evaluate, among other things, the necessity of fund participation in the enterprise, the diversity of products and types of business concerns for which the fund has provided financial aid under this chapter, the availability of funding sources on reasonable terms in the traditional capital markets, the management structure and expertise of the enterprise, the state of development of the proposed product, process, technique, or device and the likelihood of its commercial feasibility, and the report and recommendations of the advisory panel created pursuant to section 87. The fund shall also examine, in determining the manner and extent of its participation, the extent to which the enterprise has a cooperative arrangement with a college or university in this state.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2086a Financial aid to nonprofit corporation; powers and duties of corporation; fund as party to venture agreement; provisions of venture agreement.

Sec. 86a.

(1) The fund may provide financial aid to a nonprofit corporation which has as its only purposes the same purposes as this chapter. Except as provided in subsection (2), a corporation receiving financial aid under this section has the same powers and duties provided in this chapter.

(2) The fund shall be made a party to a venture agreement made by a corporation receiving financial aid under this section. The venture agreement shall provide that the fund obtain royalties, rights, or other benefits from or in a targeted invention, product, device, or technique; a related or derivative invention, product, device, or technique; or other applicant revenues, which royalties, rights, or other benefits are obtained by the corporation in exchange for the granting of financial aid to an applicant.

History: 1984, Act 270, Eff. Mar. 29, 1985 ;-- Am. 1987, Act 278, Imd. Eff. Jan. 6, 1988
Popular Name: Strategic Fund



Section 125.2087 Advisory panel; purpose; membership; report; recommendation.

Sec. 87.

An advisory panel shall be convened by the fund to consider proposals for venture agreements and financial aid from the product development program account. The panel shall be composed of 5 members appointed by the fund having skills and experience in providing capital to innovative business, in starting and operating such businesses, or in providing professional and technical services to or otherwise working with such businesses. The advisory panel shall report to the fund its analysis and recommendations on the proposal for financial aid and a venture agreement.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund






270-1984-8A CHAPTER 8A (125.2088...125.2088r)

Section 125.2088 Legislative findings; intent; scope of activities.

Sec. 88.

(1) The legislature finds and declares that the activities authorized under this chapter to encourage diversification of the economy and the creation of jobs in this state are a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state. It is the intent of the legislature that the economic benefits and the creation of jobs resulting from this chapter shall accrue substantially within this state.

(2) Activities authorized under this chapter shall not be considered a project, economic development project, or a product assisted by the fund for purposes of chapter 1 or 2.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2088a Definitions.

Sec. 88a.

As used in this chapter:

(a) "Advanced automotive, manufacturing, materials, information, and agricultural processing technology" means any technology that involves 1 or more of the following:

(i) Materials with engineered properties created through the development of specialized process and synthesis technology.

(ii) Nanotechnology, including materials, devices, or systems at the atomic, molecular, or macromolecular level, with a scale measured in nanometers.

(iii) Microelectromechanical systems, including devices or systems integrating microelectronics with mechanical parts and a scale measured in micrometers.

(iv) Improvements to vehicle safety, vehicle performance, vehicle production, or environmental impact, including, but not limited to, vehicle equipment and component parts.

(v) A new technology, device, or system that enhances or improves the manufacturing process of wood, timber, or agricultural-based products.

(vi) Any technology that involves an alternative energy vehicle or its components, as alternative energy vehicle is defined under section 2 of the Michigan next energy authority act, 2002 PA 593, MCL 207.822.

(vii) Advanced computing or electronic device technology related to technology described under this subdivision.

(viii) Design, engineering, testing, or diagnostics related to technology described under this subdivision.

(ix) Product research and development related to technology described under this subdivision.

(b) "Advanced computing" means any technology used in the design and development of 1 or more of the following:

(i) Computer hardware and software.

(ii) Data communications.

(iii) Information technologies.

(c) "Alternative energy technology" means applied research or commercialization of new or next generation technology in 1 or more of the following:

(i) Alternative energy technology as that term is defined in section 2 of the Michigan next energy authority act, 2002 PA 593, MCL 207.822.

(ii) Devices or systems designed and used solely for the purpose of generating energy from agricultural crops, residue and waste generated from the production and processing of agricultural products, animal wastes, or food processing wastes, not including a conventional gasoline or diesel fuel engine or retrofitted conventional gasoline or diesel fuel engine.

(iii) A new technology, product, or system that permits the utilization of biomass for the production of specialty, commodity, or foundational chemicals or of novel or economical commodity materials through the application of biotechnology that minimizes, complements, or replaces reliance on petroleum for the production. Alternative energy technology also includes a new technology, product, or system that utilizes wind energy.

(iv) Advanced computing or electronic device technology related to technology described under this subdivision.

(v) Design, engineering, testing, or diagnostics related to technology described under this subdivision.

(vi) Product research and development related to a technology described under this subdivision.

(d) "Applied research" means translational research conducted with the objective of attaining a specific benefit or to solve a practical problem, or other research activity that seeks to utilize, synthesize, or apply existing knowledge, information, or resources to the resolution of a specified problem, question, or issue, with high potential for commercial application to create jobs in this state.

(e) "Basic research" means any original investigation for the advancement of scientific or technological knowledge that will enhance the research capacity of this state in a way that increases the ability to attract to or develop companies, jobs, researchers, or students in this state.

(f) "Commercialization" means the transition from research to the actions necessary to achieve market entry and general market competitiveness of new innovative technologies, processes, and products and the services that support, assist, equip, finance, or promote a person or an entity with that transition.

(g) "Competitive edge technology" means 1 or more of the following:

(i) Life sciences technology.

(ii) Advanced automotive, manufacturing, materials, information, and agricultural processing technology.

(iii) Homeland security and defense technology.

(iv) Alternative energy technology.

(v) Any other innovative technology as determined by the fund board.

(h) "Electronic device technology" means any technology that involves microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics; optical and optic-electrical devices; or data and digital communications and imaging devices.

(i) "Fund board" means the board of the Michigan strategic fund described in section 5.

(j) "Homeland security and defense technology" means technology that assists in the assessment of threats or damage to the general population and critical infrastructure, protection of, defense against, or mitigation of the effects of foreign or domestic threats, disasters, or attacks, or support for crisis or response management, including, but not limited to, 1 or more of the following:

(i) Sensors, systems, processes, or equipment for communications, identification and authentication, screening, surveillance, tracking, and data analysis.

(ii) Advanced computing or electronic device technology related to technology described under this subdivision.

(iii) Aviation technology, including, but not limited to, avionics, airframe design, sensors, early warning systems, and services related to technology described under this subdivision.

(iv) Design, engineering, testing, or diagnostics related to technology described under this subdivision.

(v) Product research and development related to technology described under this subdivision.

(k) "Independent peer review expert" means a person or persons selected by the commercialization board with appropriate expertise to conduct an independent, unbiased, objective, and competitive evaluation of activities funded under section 88k. The person or persons shall demonstrate the capability and experience, as appropriate or necessary for the particular activity funded, to do all of the following:

(i) Conduct a highly competitive and intensive, independent, multiphased, peer-review-based evaluation process.

(ii) Employ personnel with appropriate business, scientific, technical, commercial, or other specialized expertise to carry out each aspect of the evaluation process.

(iii) Provide recommendations to or assist the commercialization board in identifying high-quality activities for funding that are likely to result in the development and commercialization of competitive edge technology and job creation in this state. The recommendations shall include all materials used by the independent peer review expert in making the recommendation.

(iv) Assure that any peer review process developed maintains a high level of integrity.

(l) "Institution of higher education" means an institution of higher education or a community or junior college described in section 4, 5, 6, or 7 of article VIII of the state constitution of 1963 or an independent nonprofit degree-granting institution of postsecondary education in this state that is approved by the state board of education.

(m) "Jobs for Michigan investment fund" or "investment fund" means the jobs for Michigan investment fund created in section 88h.

(n) "Life sciences" means science for the examination or understanding of life or life processes, including, but not limited to, all of the following:

(i) Bioengineering.

(ii) Biomedical engineering.

(iii) Genomics.

(iv) Proteomics.

(v) Molecular and chemical ecology.

(vi) Biotechnology, including any technology that uses living organisms, cells, macromolecules, microorganisms, umbilical cord blood, or substances from living organisms to make or modify a product for useful purposes. Biotechnology or life sciences does not include any of the following:

(A) Activities prohibited under section 2685 of the public health code, 1978 PA 368, MCL 333.2685.

(B) Activities prohibited under section 2688 of the public health code, 1978 PA 368, MCL 333.2688.

(C) Activities prohibited under section 2690 of the public health code, 1978 PA 368, MCL 333.2690.

(D) Activities prohibited under section 16274 of the public health code, 1978 PA 368, MCL 333.16274.

(E) Stem cell research with human embryonic tissue.

(o) "Life sciences technology" means any technology derived from life sciences intended to improve human health or the overall quality of human life, including, but not limited to, systems, processes, or equipment for drug or gene therapies, biosensors, testing, medical devices or instrumentation with a therapeutic or diagnostic value, a pharmaceutical or other product that requires United States food and drug administration approval or registration prior to its introduction in the marketplace and is a drug or medical device as defined by the federal food, drug, and cosmetic act, 21 USC 301 to 399a, or 1 or more of the following:

(i) Advanced computing or electronic device technology related to technology described under this subdivision.

(ii) Design, engineering, testing, or diagnostics related to technology or the commercial manufacturing of technology described under this subdivision.

(iii) Product research and development related to technology described under this subdivision.

(p) "Qualified business" means a business entity located in this state.

(q) "Qualified mezzanine fund" means a person or entity primarily engaged in making loans or investments ranging in size from $250,000.00 to $6,000,000.00 that is managed by 2 or more individuals with no less than 5 years' direct experience in mezzanine lending or capital investments and that holds investment capital or has commitments from investors other than the fund and at least 2 financial institutions.

(r) "Qualified private equity fund" means a firm principally or primarily engaged in investing in or acquiring businesses that is managed by 2 or more individuals with no less than 5 years of direct experience in private equity investments, and that holds investment capital from investors other than the fund.

(s) "Qualified venture capital fund" means a firm principally or primarily engaged in investing in or acquiring early stage businesses with growth potential that have not yet demonstrated consistent profitability or a proven business model, that is managed by 2 or more individuals with not less than 5 years of direct experience in venture capital, and that holds capital from investors other than the fund.

(t) "Small business" means a business entity formed or doing business in this state, including the affiliates of the business concern, which business entity is independently owned and operated and employs fewer than 250 full-time employees or has gross annual sales of less than $6,000,000.00.

(u) "21st century investments" means investments in 1 or more of the following:

(i) Commercial loan guarantees under a loan enhancement program operated by the fund.

(ii) Private equity investments under a private equity investment program operated by the fund.

(iii) Venture capital investments under a venture capital investment program operated by the fund.

(iv) Mezzanine investments under a mezzanine investment program operated by the fund.

(v) "Strategic economic investment and commercialization board" or "commercialization board" means, except as otherwise provided in this subdivision, the strategic economic investment and commercialization board created in section 88k. Beginning October 18, 2010, the strategic economic investment and commercialization board or the commercialization board means the fund board.

(w) "University technology transfer" means innovative methods to accelerate the creation of start-up companies affiliated with institutions of higher education or the transfer of competitive edge technology research from an institution of higher education to a qualified business in Michigan.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2006, Act 639, Imd. Eff. Jan. 4, 2007 ;-- Am. 2011, Act 22, Imd. Eff. Apr. 27, 2011 ;-- Am. 2014, Act 505, Imd. Eff. Jan. 14, 2015



Section 125.2088b Programs created and operated by fund board; expenditures or investments; use of appropriated or transferred money; fees; restriction; selection of vendors; expenditure of funds without further appropriation.

Sec. 88b.

(1) The fund shall create and operate programs authorized under this act. The fund board shall determine the annual allocation of money for programs authorized under this act and make authorized expenditures or investments from the investment fund of the 21st century jobs trust fund created in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, as authorized under this act for programs and activities authorized under this act.

(2) Money transferred or appropriated by law to the fund for the purposes of carrying out this chapter or chapter 8C shall be expended or invested by the fund as authorized by law for the following purposes:

(a) 21st century investments as long as those investments provide for repayment for breach of the written agreement or the failure to meet measurable outcomes.

(b) Grants and loans approved by the commercialization board under section 88k as long as those grants and loans provide for repayment for breach of the written agreement or the failure to meet measurable outcomes.

(c) Other programs or activities authorized under this chapter, any other chapter of this act, or as provided in an appropriation act as long as those programs or activities provide for repayment for breach of the written agreement or the failure to meet measurable outcomes.

(d) For promotion of tourism in this state. For fiscal year 2010-2011 only, $20,000,000.00 for the promotion of tourism in this state from funds appropriated in the jobs for Michigan investment program - 21st century jobs fund line in section 109 of 2010 PA 191 with not less than $1,500,000.00 to be used for the 2010-2011 winter advertisement buy. For all funds used for promotion of tourism in this state under this subdivision, the fund shall report to the legislature at the same time and in the same manner as provided in section 89d.

(e) Grants, loans, or other economic assistance under section 88r and community revitalization incentives under chapter 8C as long as those grants, loans, other economic assistance, and community revitalization incentives provide for repayment for breach of the written agreement or the failure to meet measurable outcomes.

(3) Not more than 4% of the annual appropriation as provided by law from the 21st century jobs trust fund created in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, may be used for the purposes of administering the programs and activities authorized under this chapter. However, the fund and the fund board shall not use more than 3% of the annual appropriation for administering the programs and activities authorized under this chapter unless the fund board by a 2/3 vote authorizes the additional 1% for administration. The MEDC may charge actual and reasonable fees for costs associated with loans, grants, or other economic assistance under this chapter. These fees are in addition to an amount of the appropriation used for administering the programs and activities authorized under this chapter.

(4) Not more than 5% of the annual appropriation as provided by law from the 21st century jobs trust fund created in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, may be used for business development and business marketing costs. No funds may be used for any business development and business marketing effort that includes a reference to or the image or voice of an elected state officer or a candidate for elective state office and that is targeted to a media market in Michigan.

(5) The fund shall not use any money appropriated or transferred for purposes authorized under this chapter to acquire interests in or improve real property. The restriction under this subsection does not prohibit the fund from taking a security interest in real property. The restriction under this subsection applies only to the fund and not to recipients of expenditures or investments under this chapter.

(6) The fund board may select all vendors for all expenditures and for program awards under this chapter by issuing a request for proposal or an alternative competitive process as determined by the fund board. At a minimum, the request for proposal shall require the responding entities to disclose any conflict of interest, disclose any criminal convictions, disclose any investigations by the internal revenue service or any other federal or state taxing body or court, disclose any litigation involving the entity, and maintain records and evidence pertaining to work performed. The fund board shall establish a standard process to evaluate proposals submitted as a result of a request for proposal and appoint a committee to review the proposals. The fund or the fund board shall not appoint or designate any person paid or unpaid to a committee to review proposals if that person has a conflict of interest with any potential vendors as determined by the office of the chief compliance officer established in section 88i.

(7) Application fees received for programs and activities authorized under this chapter or chapter 8C may be used by the fund for administering the programs and activities authorized under this chapter or chapter 8C. The restrictions on expenditures under subsection (3) do not apply to expenditure of application fee revenue under this subsection.

(8) Funds appropriated by law to the fund board or the fund may be expended by the fund board or fund without further appropriation regardless of the source of those funds.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2008, Act 175, Imd. Eff. July 8, 2008 ;-- Am. 2009, Act 218, Imd. Eff. Jan. 5, 2010 ;-- Am. 2010, Act 271, Imd. Eff. Dec. 15, 2010 ;-- Am. 2011, Act 3, Imd. Eff. Mar. 11, 2011 ;-- Am. 2011, Act 250, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2014, Act 505, Imd. Eff. Jan. 14, 2015



Section 125.2088c Duties of fund board; definitions.

Sec. 88c.

(1) The fund board shall exercise the duties of a fiduciary with respect to 21st century investments consistent with the purposes of this chapter. The prudent investor rule shall be applied by the fund board and any agent of the fund board in the management of 21st century investments. The prudent investor rule as applied to 21st century investments means that in making 21st century investments, the fund board shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence would exercise in similar circumstances in a like position. The fund board shall maintain a reasonable diversification among 21st century investments consistent with the requirements of this chapter.

(2) The fund board shall select qualified private equity funds, qualified venture capital funds, and qualified mezzanine funds by issuing a request for proposal. At a minimum, the request for proposal shall require a responding entity to disclose any conflict of interest, disclose any criminal convictions, disclose any investigations by the internal revenue service, the securities and exchange commission, or any other federal or state taxing or securities regulatory body, or court, or pertinent litigation regarding the conduct of the person or entity. The fund board shall establish a standard process to evaluate proposals submitted as a result of a request for proposal and appoint a committee to review the proposals.

(3) The fund board shall ensure that a recipient of money under sections 88d, 88e, 88f, 88g, 88q, and 88r and chapter 8C agrees as a condition of receiving the money not to use the money for any of the following:

(a) The development of a stadium or arena for use by a professional sports team.

(b) The development of a casino regulated by this state under the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226, a casino at which gaming is conducted under the Indian gaming regulatory act, Public Law 100-497, 102 Stat. 2467, or property associated or affiliated with the operation of either type of casino described in this subdivision, including, but not limited to, a parking lot, hotel, motel, or retail store.

(4) The fund board shall establish requirements to ensure that money expended under sections 88d, 88e, 88f, 88g, 88k, 88q, and 88r and chapter 8C shall not be used for any of the following:

(a) Provision of money to a person who has been convicted of a criminal offense incident to the application for or performance of a state contract or subcontract. As used in this subdivision, if a person is a business entity, person includes affiliates, subsidiaries, officers, directors, managerial employees as determined by the board, and any person who, directly or indirectly, holds a pecuniary interest in that business entity of 20% or more.

(b) Provision of money to a person who has been convicted of a criminal offense, or held liable in a civil proceeding, that negatively reflects on the person's business integrity, based on a finding of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, violation of state or federal antitrust statutes, or for any additional findings as determined by the fund board. As used in this subdivision, if a person is a business entity, person includes affiliates, subsidiaries, officers, directors, managerial employees, and any person who, directly or indirectly, holds a pecuniary interest in that business entity of 20% or more.

(c) Provision of money to a business enterprise to induce qualified businesses or small businesses to leave this state.

(d) Provision of money that would contribute to the violation of internationally recognized workers rights, as defined in section 507(4) of the trade act of 1974, 19 USC 2467(4), of workers in a country other than the United States, including any designated zone or area in that country.

(e) Provision of money to a corporation or an affiliate of the corporation who is incorporated in a tax haven country after September 11, 2001, while maintaining the United States as the principal market for the public trading of the corporation's stock. As used in this section, "tax haven country" includes a country with tax laws that facilitate avoidance by a corporation or an affiliate of the corporation of United States tax obligations, including Barbados, Bermuda, British Virgin Islands, Cayman Islands, Commonwealth of the Bahamas, Cyprus, Gibraltar, Isle of Man, the principality of Liechtenstein, the principality of Monaco, and the Republic of the Seychelles.

(5) Before adopting a resolution that establishes or substantially changes a 21st century investment program, including any fees, charges, or penalties attached to that program, the fund board shall give notice of the proposed resolution to the governor, to the clerk of the house of representatives, to the secretary of the senate, to members of the senate and house of representatives appropriation committees, and to each person who requested from the fund in writing or electronically to be notified regarding proposed resolutions. The notice and proposed resolution and all attachments shall be published on the fund's internet website at least 10 days prior to the date that the proposed resolution is considered by the fund board. The fund board shall hold a public hearing and offer a person an opportunity to present data, views, questions, and arguments. Members of the fund board or 1 or more persons designated by the fund board who have knowledge of the subject matter of the proposed resolution shall be present at the public hearing and shall participate in the discussion of the proposed resolution. The fund board may act on the proposed resolution on the day of the public hearing. The fund board shall produce a final decision document that describes the basis for its decision. The final resolution and all attachments and the decision document shall be provided to the governor, to the clerk of the house of representatives, to the secretary of the senate, and to members of the senate and house of representatives appropriation committees and shall be published on the fund's internet website.

(6) The notice described in subsection (5) shall include all of the following:

(a) A copy of the proposed resolution and all attachments.

(b) A statement that the addressee may express any data, views, or arguments regarding the proposed resolution.

(c) The address to which written comments may be sent and the date by which comments must be mailed or electronically transmitted, which date shall not be before the date of the public hearing.

(d) The date, time, and place of the public hearing.

(7) The fund board shall employ or contract with a fund manager or other persons it considers necessary to implement this section. The person employed or contracted under this subsection shall have not less than 10 years' experience in commercial lending, private equity, mezzanine funding, or venture capital. The person employed or contracted under this section shall exercise the duties of a fiduciary toward investments from the investment fund under this section. Management fees payable by the fund and other investors in a qualified private equity fund, a qualified mezzanine fund, or a qualified venture capital fund shall be considered an investment expense and not an administrative cost incurred by the fund.

(8) Subject to subsection (9), a record received, prepared, used, or retained by an investment fiduciary in connection with an investment or potential investment of the investment fund that relates to investment information pertaining to a portfolio company in which the investment fiduciary has invested or has considered an investment that is considered by the portfolio company and acknowledged by the investment fiduciary as confidential, or that relates to investment information whether prepared by or for the investment fiduciary regarding loans and assets directly owned by the investment fiduciary and acknowledged by the investment fiduciary as confidential, is exempt from the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, if at least annually the fund provides to the fund board, and makes available to the public, a report of fund investments during the prior state fiscal year that includes all of the following:

(a) The name of each portfolio company in which the investment fund invested during the reporting period.

(b) The aggregate amount of money invested by the investment fund in portfolio companies during the reporting period.

(c) The rate of return realized during the reporting period on the investments of the investment fund in portfolio companies.

(d) The source of any public funds invested by the investment fund in portfolio companies during the reporting period.

(9) If a record described in subsection (8) is an agreement or instrument to which an investment fiduciary is a party, only those parts of the record that contain investment information are exempt from the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(10) As used in subsections (8) and (9):

(a) "Investment fiduciary" means a person who exercises any discretionary authority or control over an investment of the investment fund or renders investment advice for the fund for a fee or other direct or indirect compensation.

(b) "Investment information" means information that has not been publicly disseminated or that is unavailable from other sources, the release of which might cause a portfolio company or an investment fiduciary significant competitive harm. Investment information includes, but is not limited to, financial performance data and projections, financial statements, list of coinvestors and their level of investment, product and market data, rent rolls, and leases.

(c) "Portfolio company" means an entity in which an investment fiduciary has made or considered an investment on behalf of the investment fund.

(d) "Record" means all or part of a writing, as that term is defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2011, Act 251, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2014, Act 503, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2088d Loan enhancement program; loan guarantee program; small business capital access program; Michigan film and digital media investment loan program; choose Michigan film and digital media loan fund; choose Michigan fund program; Michigan micro loan program; definitions.

Sec. 88d.

(1) The fund shall create and operate a loan enhancement program.

(2) As a separate and distinct part of the loan enhancement program, the fund may create a loan guarantee program that does all of the following:

(a) Provide a loan guarantee mechanism to financial institutions located in this state that provide commercial loans to qualified businesses, public authorities, and local units of government.

(b) Ensures that participating financial institutions do not refinance prior debt.

(c) Provide that a qualified business is only eligible for a loan guarantee under this section if it has a documented growth opportunity. As used in this subdivision, "documented growth opportunity" means a plant expansion, capital equipment investment, acquisition of intellectual property or technology, or the hiring of new employees to meet or satisfy a new business opportunity.

(d) Provide that a qualified business that engages primarily in retail sales is not eligible for a loan guarantee under this chapter unless the fund board makes a specific finding that the loan guarantee supports a new concept that has significant growth potential.

(e) Provide repayment provisions for a loan or a guarantee given to a qualified business that leaves Michigan within 3 years of the provision of the loan or guarantee or otherwise breaches the terms of an agreement with the fund.

(3) As a separate and distinct part of the loan enhancement program, the fund shall reestablish the small business capital access program that was previously operated by the fund for small businesses in a manner similar to how that program was operated before January 1, 2002. The small business capital access program shall operate on a market-driven basis and provide for premium payments by borrowers into a special reserve fund. The small business capital access program established by the board shall prohibit an officer, director, principal shareholder of a participating financial institution, or his or her immediate family members from receiving a small business capital access program loan from the financial institution. A loan under the small business capital access program may be issued to an eligible production company or film and digital media private equity fund even if the eligible production company or film and digital media private equity fund is not a small business. A loan under the small business capital access program shall provide that the proceeds of a loan may only be used for a business purpose within this state and may not be used for any of the following:

(a) The construction or purchase of residential housing.

(b) To finance passive real estate ownership.

(c) To refinance prior debt from the participating financial institution that is not part of the small business capital access program.

(4) As a separate and distinct part of the loan enhancement program, the fund shall establish a Michigan film and digital media investment loan program to invest in loans from the investment fund to eligible production companies or film and digital media private equity funds. The fund board shall make investments under this subsection only upon approval of the chief compliance officer and the Michigan film office after a review by the investment advisory committee. If an investment is made under this section, not more than $15,000,000.00 may be loaned to any 1 eligible production company or film and digital media private equity fund for any 1 qualified production. The fund board may make an investment in a qualified production if all of the following are satisfied:

(a) The production is filmed wholly or substantially in this state.

(b) The eligible production company or the film and digital media private equity fund has shown to the satisfaction of the Michigan film office that a distribution contract or plan is in place with a reputable distribution company.

(c) The eligible production company or film and digital media private equity fund agrees that, while filming in this state, a majority of the below the line crew for the qualified production will be residents of this state.

(d) The eligible production company or film and digital media private equity fund posts a completion bond approved by the Michigan film office and has obtained no less than 1/3 of the estimated total production costs from other sources as approved by the chief compliance officer and the Michigan film office or has obtained a full, unconditional, and irrevocable guarantee of the repayment of the amount invested by the fund in favor of the investment fund that satisfies 1 or more of the following:

(i) The guarantee is from an entity that has a credit rating of not less than BAA or BBB from a national rating agency.

(ii) The guarantee is from a substantial subsidiary of an entity that has a credit rating of not less than BAA or BBB from a national rating agency.

(iii) The eligible production company or the film and digital media private equity fund provides a full, unconditional letter of credit from a bank with a credit rating of not less than A from a national rating agency.

(iv) The guarantee is from a substantial and solvent entity as determined by the investment advisory committee.

(e) The fund board may make a loan under this subsection at a market rate of interest for a qualified production of up to 80% of expected and estimated tax credits available to the eligible production company or film and digital media private equity fund under sections 455 to 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1455 to 208.1459, if the eligible production company or the film and digital media private equity fund agrees to name the fund as its agent for the purpose of filing for the tax credits should the eligible production company not apply for the tax credits. The Michigan film office and the state treasurer shall determine the estimated amount of tax credits for purposes of this subsection. The fund board shall approve guidelines for the initiation of a loan and the terms of the loan under this subsection.

(f) A loan under this subsection may be converted to an equity investment by the fund board with the approval of the chief compliance officer and the Michigan film office.

(g) An eligible production company or film and digital media production company that receives a loan under this subsection is not also eligible for a loan for the same qualified production under subsection (5).

(h) Fifty percent of any earnings on a loan or investment under this subsection shall be deposited in the investment fund and the remainder of the earnings shall be deposited in the Michigan film promotion fund created under chapter 2A. One hundred percent of principal repaid under this subsection shall be deposited in the investment fund upon repayment.

(5) As a separate and distinct part of the loan enhancement program, the fund shall establish and operate the choose Michigan film and digital media loan fund to invest in loans from the investment fund to eligible production companies or film and digital media private equity funds eligible for a tax credit under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, or sections 455 to 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1455 to 208.1459. The fund board shall make investments under this subsection only upon approval of the chief compliance officer and the Michigan film office. A loan issued under this subsection is subject to all of the following requirements:

(a) A loan shall be provided at an interest rate of not less than 1%.

(b) The minimum amount of a loan under this subsection is $500,000.00.

(c) The maximum term of a loan under this subsection is 10 years, including up to 3 years of deferred principal payments to align principal payments with receipt of primary incentives, as determined by the fund board.

(d) The value of the loan may not exceed the value of the primary incentive that the eligible production company or film and digital media private equity fund is eligible to receive over 7 years, as discounted by the fund board. A loan authorized by the fund board may provide for a loan amount equal to a portion or all of the discounted value of the primary incentives, as discounted by the fund board.

(e) The eligible production company or film and digital media private equity fund is responsible for repayment of the loan regardless of actual primary incentive amounts received.

(f) The eligible production company or film and digital media private equity fund is responsible for loan preparation and closing costs.

(g) An eligible production company or film and digital media private equity fund that receives a loan under this subsection is not also eligible for a loan for the same qualified production under subsection (4).

(h) The eligible production company or film and digital media private equity fund also obtains an additional loan from an accredited financial institution or other approved lending market.

(i) The loan shall be issued consistent with guidelines for the initiation of a loan and the terms of the loan under this subsection approved by the fund board.

(j) Fifty percent of any earnings on a loan under this subsection shall be deposited in the investment fund and the remainder of the earnings shall be deposited in the Michigan film promotion fund created under chapter 2A. One hundred percent of principal repaid under this subsection shall be deposited in the investment fund upon repayment.

(6) As a separate and distinct part of the loan enhancement program, the fund shall operate the choose Michigan fund program to invest in loans from the investment fund to a qualified business. The choose Michigan fund program shall operate on an incentive basis and shall provide loans to qualified businesses to promote and enhance significant job creation or retention within this state. The choose Michigan fund shall not make a loan under this subsection after September 30, 2009. Notwithstanding any requirement imposed by the fund before April 1, 2008, to receive a loan under this subsection, the fund board may or may not require a qualified business to obtain an additional loan from an accredited financial institution or other approved lending market to obtain a loan under this subsection. At the discretion of the fund board, not more than 3 loans provided through the choose Michigan fund may be forgivable. A loan issued under this subsection is subject to all of the following requirements:

(a) A loan shall be provided at an interest rate of not less than 1%.

(b) The minimum amount of a loan under this subsection is $500,000.00.

(c) The maximum term of a loan under this subsection is 10 years, including up to 3 years of deferred principal payments to align principal payments with receipt of any primary incentives, as determined by the fund board.

(d) Except as provided in subdivision (g), the qualified business is responsible for repayment of the loan regardless of any primary incentives received.

(e) The qualified business is responsible for loan preparation and closing costs.

(f) The loan shall be issued consistent with guidelines for the initiation of a loan and the terms of the loan under this subsection approved by the fund board.

(g) A loan under this subsection may be converted to an equity investment by the fund board.

(h) The loan shall be subject to repayment provisions. If the loan is with a qualified business that closes down or relocates outside of Michigan anytime within 3 years after the term of the loan, then the provisions of the loan shall also include, at a minimum, immediate repayment of any outstanding principal, payment of a default interest rate, and repayment of any amounts forgiven.

(i) In determining whether to forgive all or a portion of a loan to a qualified business, the fund shall consider the net economic impact of the project on the state's economy. The loan agreement between the fund and the qualified business shall clearly enumerate the terms, conditions and requirements under which all or a portion of the loan may be forgiven, including, but not limited to, job creation and investment in this state.

(7) As a separate and distinct part of the loan enhancement program, the fund shall operate the Michigan micro loan program to invest in, make loans to, or provide other economic assistance to support loans made by qualified micro loan lenders. The fund shall establish guidelines for the Michigan micro loan program that include, but are not limited to, all of the following:

(a) A provision that requires consideration of a guarantee by a person as determined by the fund to act as a guarantor, or that provides a surety agreement for the qualified micro loan lender's loan.

(b) A provision that the amount of a loan may not exceed the greater of $50,000.00 or small business administration micro loan amount limitations.

(c) A provision that requires a position of security for the benefit of the qualified micro loan lender, which may include security on assets of the borrower that are financed through the support of the Michigan micro loan program.

(d) A provision that requires consideration of the default rate of credit facilities extended by the qualified micro loan lender before approving support under the Michigan micro loan program.

(e) A provision that provides that the qualified micro loan lender agrees to maintain a loan loss reserve in an amount as determined by the fund.

(8) As used in this section:

(a) "Below the line crew" means that term as defined under section 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1459.

(b) "Eligible production company" means that term as defined under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455.

(c) "Film and digital media private equity fund" means any limited partnership, limited liability company, or corporation organized and operating in the United States that satisfies all of the following:

(i) Has as its primary business activity the investment of funds in return for equity in qualified productions.

(ii) Holds out the prospect for capital appreciation from the investments.

(iii) Accepts investments only from accredited investors as that term is defined in section 2 of the federal securities act of 1963 and rules promulgated under that act.

(d) "Investment advisory committee" means the committee created within the department under section 91 of the executive organization act of 1965, 1965 PA 380, MCL 16.191.

(e) "Michigan film office" means the office created under chapter 2A.

(f) "Primary incentive" means a tax credit an eligible production company is eligible to receive under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, or under sections 455 to 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1455 to 208.1459.

(g) "Qualified micro loan lender" means a nonprofit entity, community development financial institution, regional revolving loan fund, or other organization making micro loans to qualified micro businesses as determined by the fund.

(h) "Qualified production" means that term as defined under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2008, Act 80, Imd. Eff. Apr. 8, 2008 ;-- Am. 2008, Act 223, Imd. Eff. July 16, 2008 ;-- Am. 2008, Act 571, Imd. Eff. Jan. 16, 2009 ;-- Am. 2012, Act 221, Imd. Eff. June 28, 2012
Popular Name: Strategic Fund



Section 125.2088e Private equity investment program.

Sec. 88e.

When creating programs for 21st century investments under this chapter, the fund shall create and operate a private equity investment program. The fund board shall authorize investments only in or alongside a qualified private equity fund. The private equity investment program shall do all of the following:

(a) Provide that the return on investment that is sought is greater than the return on investment under the commercial loan portion of the loan enhancement program to reflect the greater risk.

(b) Provide that the qualified private equity fund will have an amount at risk greater than the fund's investment.

(c) Provide that a qualified private equity fund is not eligible to participate in a private equity investment program unless it operates a business development office in this state staffed with at least 1 full-time equivalent employee who is actively seeking opportunities for investments in businesses located in this state unless the investment opportunity requested by the qualified private equity fund is targeted to a specific transaction that will save jobs and will not occur without the fund's investment as determined by the fund board.

(d) Provide that a qualified private equity fund is not eligible to participate in a private equity investment program unless it agrees to make investments in this state at a percentage rate that is not less than the percentage rate that the fund's investment in the qualified private equity fund bears to the total amount in the qualified private equity fund.

(e) Provide that a qualified private equity fund is not eligible to participate in a private equity investment program if its investment strategy provides for the breakup and liquidation of businesses. The fund board shall make sure that the agreements with a private equity fund have the appropriate provisions to prohibit the actions described in this subdivision.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2088f Venture capital investment program.

Sec. 88f.

(1) When creating programs for 21st century investments under this chapter, the fund shall create and operate the venture capital investment program. The fund board shall authorize investments that shall invest only in or alongside a qualified venture capital fund that invests primarily in early stage businesses. The venture capital investment program shall do all of the following:

(a) Provide that the return on investment that is sought is greater than the return on investment under the commercial loan portion of the loan enhancement program to reflect the greater risk and track actual return on investment performance comparison between venture capital investment and commercial loan enhancement investments on an ongoing basis in the annual report.

(b) Provide that the qualified venture capital fund will have an amount at risk greater than the fund's investment.

(c) Provide that a qualified venture capital fund is not eligible to participate in a venture capital investment program unless it operates a business development office in this state staffed with at least 1 full-time equivalent employee who is actively seeking opportunities for venture capital investments in businesses located in this state unless the investment opportunity requested by the qualified venture capital fund is targeted to a specific transaction involving a competitive edge technology that will not occur without the fund's investment as determined by the fund board.

(d) Provide that a qualified venture capital fund is not eligible to participate in a venture capital investment program unless it agrees to make venture capital investments in this state at a percentage rate that is not less than the percentage rate that the fund's investment in the qualified venture capital fund bears to the total amount in the qualified venture capital fund.

(e) Provide that a qualified venture capital fund is not eligible to participate in a venture capital investment program if its investment strategy provides for the breakup and liquidation of businesses. The fund board shall make sure that the agreements with a venture capital fund have the appropriate provisions to prohibit the actions described in this subdivision.

(f) Coordinate with the Michigan early stage venture investment fund as defined in section 3 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2233, to ensure that a continuum of venture capital is available in this state.

(g) Provide that 80% of the funds allocated to a venture capital investment program shall focus on competitive edge technologies.

(h) Provide that a qualified venture capital fund may make follow-up investments that were eligible for investment at the time of initial investment but that subsequently may not be characterized as an investment in an early stage business.

(2) The fund board may limit overhead rates for recipients of awards to reflect actual overhead, administrative fees, and management fees, to an amount as determined by the fund board, which overhead rates shall not exceed 25% of the award. Start-up costs may be reimbursed as determined by the fund board.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2012, Act 221, Imd. Eff. June 28, 2012
Popular Name: Strategic Fund



Section 125.2088g Mezzanine investment program.

Sec. 88g.

When creating programs for 21st century investments under this chapter, the fund shall create and operate a mezzanine investment program. The fund board shall authorize investments in or alongside a qualified mezzanine fund under a mezzanine investment program providing for all of the following:

(a) That the return on investment that is sought is greater than the return on investment under the commercial loan portion of the loan enhancement program to reflect the greater risk.

(b) That the qualified mezzanine fund will have an amount at risk greater than the fund's investment.

(c) That a qualified mezzanine fund is not eligible to participate in a mezzanine investment program unless it operates a business development office in this state staffed with at least 1 full-time equivalent employee who is actively seeking opportunities for mezzanine investments in businesses located in this state.

(d) That a qualified mezzanine fund is not eligible to participate in a mezzanine investment program unless it agrees to make mezzanine investments in this state at a percentage rate that is not less than the percentage rate that the fund's investment in the qualified mezzanine fund bears to the total amount in the qualified mezzanine fund.

(e) That a qualified mezzanine fund is not eligible to participate in a mezzanine investment program if its investment strategy provides for the breakup and liquidation of businesses. The fund board shall make sure that the agreements with a qualified mezzanine fund have the appropriate provisions to prohibit the actions described in this subdivision.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2088h Investment fund; creation; duties of fund board.

Sec. 88h.

(1) The jobs for Michigan investment fund is created within the fund as a permanent fund authorized by section 19 of article IX of the state constitution of 1963. Money in the investment fund at the close of the fiscal year shall remain in the investment fund and shall not lapse to the general fund. Money in the investment fund shall not be transferred to another governmental entity or a separate legal entity and public body corporate established under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, except as authorized in this chapter.

(2) Money or other assets deposited in the investment fund shall be held as permanent funds as provided under section 19 of article IX of the state constitution of 1963 and invested only as authorized under this chapter, including, but not limited to, investments in the stock of a company, association, or corporation.

(3) The investment fund shall be invested as authorized under this chapter for the benefit of the people of the state of Michigan and for the purpose of creating incentives for the following in this state:

(a) Retaining or creating jobs.

(b) Increasing capital investment activity.

(c) Increasing commercial lending activity.

(d) Encouraging the development and commercialization of competitive edge technologies.

(e) Revitalizing Michigan communities.

(4) Funds or other assets of the investment fund also may be invested in debt instruments or debt obligations for loans or guarantees authorized under this chapter.

(5) The investment fund shall consist of all of the following:

(a) Any funds appropriated to, transferred to, or deposited in the investment fund from the 21st century jobs trust fund under the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260.

(b) Earnings, royalties, return on investments, return of principal, payments made, or other money received by or payable to the fund under agreements related to grants, loans, investments, or expenditures by the fund under this chapter or chapter 8C.

(c) Assets, property, money, earnings, royalties, return on investments, return of principal, payments made, or other money owed, received by, or payable to the fund or the Michigan economic development corporation under agreements related to grants, loans, investments, or other payments funded by appropriations from the state general fund or tobacco settlement revenue under 1 or more of the following:

(i) Section 418 of 1999 PA 120, commonly known as the health and aging research and development initiative or the Michigan life sciences corridor initiative, or any successor program.

(ii) Section 410 of 2000 PA 292, commonly known as the health and aging research and development initiative or the Michigan life sciences corridor initiative, or any successor program.

(iii) Section 410 of 2001 PA 80, commonly known as the health and aging research and development initiative or the Michigan life sciences corridor initiative, or any successor program.

(iv) Section 410 of 2002 PA 517, commonly known as the Michigan life sciences corridor initiative, or any successor program.

(v) Section 410 of 2003 PA 169, commonly known as the Michigan life sciences and technology tri-corridor initiative, or any successor program.

(vi) Section 510 of 2004 PA 354, commonly known as the Michigan technology tri-corridor and life sciences initiative, or any successor program.

(vii) Section 801 of 2005 PA 11, commonly known as the technology tri-corridor and life sciences initiative, or any successor program.

(viii) Section 381(1)(c) of 2003 PA 173, providing for payments to the life sciences commercial development fund.

(d) Money or assets received by the state treasurer or the fund from any source for deposit in the investment fund.

(e) Interest and earnings on any funds or other assets deposited in the investment fund or other net income of the investment fund.

(6) The net income of the investment fund may be expended by the fund only for purposes authorized under this chapter or chapter 8C pursuant to an appropriation authorized by law. As used in this section, the net income of the investment fund shall be computed annually as of the last day of the state fiscal year in accordance with generally accepted accounting principles, excluding any unrealized gains or losses.

(7) The fund board shall be the trustees of the investment fund and shall direct the investment and reinvestment of the funds and assets of the investment fund as consistent with the objectives of this chapter or chapter 8C.

(8) The fund board may establish restricted subaccounts within the investment fund as necessary to administer the investment fund. The fund board may contract with the state treasurer to assist the fund board in administering the investment fund. The fund board may authorize money in the investment fund not invested as authorized under sections 88d, 88e, 88f, 88g, 88q, and 88r and chapter 8C to be managed by the state treasurer as part of the common cash fund of this state under 1967 PA 55, MCL 12.51 to 12.53. Money managed by the state treasurer under this subsection shall be separately accounted for by the state treasurer. When authorized under this subsection, the state treasurer may invest the funds or assets of the investment fund in any investment authorized under 1855 PA 105, MCL 21.141 to 21.147, for surplus funds of this state, in obligations issued by any state or political subdivision or instrumentality of the United States, or in any obligation issued, assumed, or guaranteed by a solvent entity created or existing under the laws of the United States or of any state, district, or territory of the United States, which are not in default as to principal or interest.

(9) A member of the fund board or officer of the fund shall not gain from any investment of funds or assets of the investment fund. A member of the fund board or officer of the fund shall not have any direct or indirect interest in an investment of funds or assets of the investment fund. A member of the fund board or person connected with the investment fund directly or indirectly, for himself or herself, or as an agent or partner of others, shall not borrow any of the funds or assets of the investment fund or in any manner use funds or assets of the investment fund except as authorized under this chapter. A member of the fund board or officer of the fund shall not become an endorser or surety or become in any manner an obligor for money loaned by or borrowed from the investment fund. Failure to comply with this subsection constitutes misconduct in office subject to removal under section 94. In addition to any other sanction, a person who violates this subsection is guilty of a misdemeanor punishable by imprisonment for not more than 90 days or a fine of not more than $500.00, or both.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005 ;-- Am. 2011, Act 251, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012
Popular Name: Strategic Fund



Section 125.2088i Office of chief compliance officer.

Sec. 88i.

(1) The office of the chief compliance officer is created within the fund. The office shall exercise its powers and duties under this section independently of the fund.

(2) The office shall assist the fund board with the creation, implementation, monitoring, and enforcement of policies and procedures to prevent illegal, unethical, or improper conduct on the part of fund board members, commercialization board members and employees, or agents of the fund board and commercialization board in carrying out their duties under this chapter.

(3) The principal executive officer of the office is the chief compliance officer. The state administrative board shall be the appointing authority of the chief compliance officer.

(4) A person may not interfere with, prevent, or prohibit the chief compliance officer from carrying out his or her duties as established in this section and set by the state administrative board. The chief compliance officer is an employee for purposes of the whistleblowers' protection act, 1980 PA 469, MCL 15.361 to 15.369.

(5) All departments, state agencies, committees, commissioners, or officers of this state, the MEDC, and any political subdivision of this state, so far as is compatible with their duties, shall give the chief compliance officer any necessary assistance required by the chief compliance officer in the performance of the duties of the chief compliance officer. All departments, state agencies, committees, commissioners, or officers of this state, the MEDC, and any political subdivision of this state shall provide the chief compliance officer free access to any book, record, or document in their custody, relating to the matters within the scope of the chief compliance officer in the performance of his or her duties.

(6) The chief compliance officer shall do all of the following:

(a) Recommend policies and procedures, including, but not limited to, a conflict of interest policy, an investment policy, and an ethics policy to the fund board and the commercialization board that shall protect the state's assets consistent with the requirements of this chapter and applicable state and federal law. The chief compliance officer shall also assist in the design of the policies and procedures that will prevent violations from occurring, detect violations that have occurred, and correct such violations promptly.

(b) Assist employees and agents of the board and the commercialization board to ensure that they are in compliance with internal policies and procedures and with applicable state and federal law.

(c) Provide guidance to the board, the commercialization board, and employees of the board and the commercialization board on matters related to compliance with internal policies and procedures and with applicable state and federal law.

(d) Make recommendations to the board, the commercialization board, and employees of the board and the commercialization board regarding the appropriate evaluation, investigation, and resolution of issues and concerns regarding compliance with internal policies and procedures and with applicable state and federal law.

(e) Review and evaluate compliance with internal policies and procedures and with applicable state and federal law.

(f) Cooperate with the office of the auditor general as the auditor general carries out his or her duties.

(g) Report quarterly to the fund board and the state administrative board regarding compliance with internal policies and procedures and with applicable state and federal law.

(h) Contact persons receiving awards, investments, grants, and loans under this chapter to the extent necessary to carry out responsibilities under this chapter.

(i) Prepare a written annual report that evaluates compliance with internal policies and procedures and with applicable state and federal law, explains any compliance matters that arose during the previous year, and suggests revisions to agency policies and procedures. Copies of the report shall be provided to the governor, the clerk of the house of representatives, the secretary of the senate, the chairpersons of the senate and house of representatives committees on commerce, and the chairpersons of the senate and house of representatives committees on appropriations. The annual report shall also be published on the fund's internet website.

(j) Do all other things necessary to carry out the chief compliance officer's responsibilities under this section.

(7) As used in this section, "office" means the office of the chief compliance officer.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2088j Disbursements.

Sec. 88j.

(1) Upon request from the fund board, the state treasurer shall transfer appropriated funds from the 21st century jobs trust fund to the fund in the amounts designated by the fund board at the time and as necessary to fund disbursements or reserves required for programs or activities authorized under this chapter or to fund investments authorized by the fund board from the investment fund. Funds appropriated or transferred to the fund shall not be transferred to another governmental entity or a separate legal entity and public body corporate established under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, except as authorized under this chapter.

(2) For the fiscal year ending September 30, 2006, there is appropriated and transferred from the 21st century jobs trust fund to the fund $400,000,000.00 for the purposes of carrying out the purposes of this chapter.

(3) From the funds appropriated and transferred in subsection (2), the fund shall make the following commitments, dispersible as provided in subsection (1):

(a) $26,000,000.00 as a grant to the Michigan forest finance authority for purposes under part 505 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.50501 to 324.50522. The money shall be spent only as provided by the Michigan forest finance authority.

(b) $10,000,000.00, up to 1/2 in loans, to support the development and creation of a defense contract coordination center program to assist Michigan companies in securing more federal defense and homeland security procurement contracts. This program shall include, but is not limited to, providing low-interest rate loans to support the expansion of manufacturing operations in order to fulfill federal procurement contracts. The loan repayments shall return to the investment fund.

(c) $4,000,000.00 as follows:

(i) $3,000,000.00 for a private research institute that has received a specific federal appropriation prior to 2005 for the creation of a good manufacturing facility. The facility shall be used for the production of drugs approved for use in clinical trials, as approved by the United States food and drug administration, and shall work to market the core technology alliance for the purposes of commercialization and providing access to advanced technologies to researchers affiliated with universities, private research institutes, and biotech and pharmaceutical firms.

(d) $6,000,000.00 for an automotive technology business accelerator to provide for the research, development, and commercialization of innovative technologies and products. The funds shall be used to support international business development, encourage development of competitive edge technologies through the creation of early stage seed funds, and support the outreach and growth of technology based businesses and professionals.

(e) $2,000,000.00 for the Michigan film office to promote the filming of motion pictures in this state. No funds may be used to promote the filming of a motion picture that depicts obscene matter or an obscene performance. As used in this subdivision, "obscene matter or an obscene performance" means obscene material, the dissemination of which is a violation of 1984 PA 343, MCL 752.361 to 752.374. The Michigan film office created under section 21 of the history, arts, and libraries act, 2001 PA 63, MCL 399.721, shall use the funds in the following manner:

(i) To hire an independent firm to conduct a baseline study that will accurately demonstrate Michigan's status within the film industry and include recommendations of necessary improvements for Michigan to attract motion pictures.

(ii) To market and promote Michigan as a premiere location for filming motion pictures, commercials, and documentaries. Marketing and promoting include, but are not limited to, website development, promotional and research expenses, event and festival sponsorship, and advertising.

(iii) Assist in workforce development within the film industry by supporting on-the-job training of qualified crew members. Job training of film and media technicians includes, but is not limited to, technical training, practical training, and internship opportunities.

(f) $2,000,000.00 to implement the transfer of competitive edge technology research from institutions of higher education to the private sector as provided in this chapter.

(g) $15,000,000.00 for a Michigan promotion program to enhance funding beyond that included in the annual appropriation for travel Michigan to attract additional tourism expenditures in this state. No funds may be used for any tourism marketing effort that includes the image of an elected state officer or a candidate for elective state office that is targeted to a media market in Michigan.

(h) $10,000,000.00 to the agricultural development fund created in section 2 of the Julian-Stille value-added act, 2000 PA 322, MCL 285.302, for grants and loans. The money shall not be spent until after April 1, 2006. As used in this subdivision, "specialty crop" means any agricultural crop, except wheat, feed grains, oilseeds, cotton, rice, peanuts, and tobacco.

(i) $3,500,000.00 to implement the capital access program.

(j) $90,000,000.00 for life sciences technology as provided in this chapter.

(4) $16,000,000.00 of the appropriation made in subsection (2) may be expended for administrative costs related to the administration of programs or activities authorized under this chapter. However, the fund and the fund board shall not expend more than $12,000,000.00 for administration of programs or activities authorized under this chapter unless the fund board by a 2/3 vote authorizes the additional $4,000,000.00 for administration.

(5) $20,000,000.00 of the appropriation made in subsection (2) may be expended for business development and business marketing costs. Not less than 80% of the funds committed for business development and business marketing costs shall be targeted to persons or entities outside of this state. No funds shall be used for any business development and business marketing effort that includes a reference to or the image or voice of an elected state officer or a candidate for elective state office and that is targeted to a media market in this state. The fund board shall select all vendors for all marketing expenditures under this chapter by issuing a request for proposal. At a minimum, the request for proposal shall require the responding entities to disclose any conflict of interest, disclose any criminal convictions, disclose any investigations by the internal revenue service or any other federal or state taxing body or court, disclose any pertinent litigation regarding the conduct of the entity, and maintain records and evidence pertaining to work performed. The fund board shall establish a standard process to evaluate proposals submitted as a result of a request for proposal and appoint a committee to review the proposals.

(6) Following the disbursements described in subsections (3), (4), and (5), the remaining money shall be allocated pursuant to section 88b(1).

(7) The appropriation authorized in subsection (2) is a work project appropriation and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to provide substantial economic benefits and job creation within this state and to create incentives for the diversification of the economy of this state through 21st century investments, grants and loans approved by the commercialization board under section 88k, and other programs or activities authorized under this chapter.

(b) The work project will be accomplished through the use of interagency agreements, grants, loans, investments, state employees, and contracts.

(c) The total estimated completion cost of the work project is $400,000,000.00.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005



Section 125.2088k Strategic economic investment and commercialization board; creation; powers, duties, and authority; award of grants and loans; duties of fund; standards for expenditures of money; reasons for selection of grant recipient.

Sec. 88k.

(1) The strategic economic investment and commercialization board is created within the fund. Through October 17, 2010, the commercialization board shall exercise its powers, duties, and decision-making authority under this section independently of the fund, the fund board, and the department of treasury. Beginning October 18, 2010, the fund board shall exercise all powers, duties, and decision-making authority of the strategic economic investment and commercialization board.

(2) The fund board shall award grants and loans under this section from the 21st century jobs trust fund created in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, and the investment fund only for basic research, applied research, university technology transfer, and commercialization of products, processes, and services to encourage the development of competitive edge technologies to create jobs in this state.

(3) Subject to subsection (2), the fund shall establish a competitive process to award grants and make loans under this section for competitive edge technologies. The competitive process shall include, but is not limited to, the following:

(a) A provision that the applications must be reviewed by a joint-evaluation committee. Scientific and technical merit, personnel expertise, commercial merit, and the ability to leverage additional funding may be given equal weight in the review and scoring process as determined by the fund board.

(b) A preference for proposals that can contribute to the development of economic diversification or the creation of employment opportunities in this state.

(c) A provision that out-of-state business must have a significant existing or proposed business presence in this state.

(d) A provision that the program will utilize contracts with measurable milestones, clear objectives, provisions to revoke awards for breach of contract or failing to meet measurable milestones, repayment of grants for breach of contract or for failing to meet measurable outcomes, and repayment provisions for loans given to qualified businesses that leave Michigan within 3 years of the execution of the contract, that otherwise breach the terms of the contract, or that fail to meet measurable outcomes.

(e) A provision that the applicant leverage other resources as a condition of the grant or loan. If an applicant is seeking a grant or a loan under this section to match federal funds for small business innovation research or small business technology transfer programs, the grant or loan under this section shall not exceed 25% of the federal funds and must leverage third-party commercialization funding at both the phase I and phase II levels.

(f) Limit overhead rates, administrative fees, and management fees for recipients of awards to not more than 25% of the award.

(g) Except as provided in subdivision (e), a provision that grants can only be awarded to Michigan institutions of higher education, Michigan nonprofit research institutions, and Michigan nonprofit corporations.

(h) A preference for collaborations between institutions of higher education, Michigan nonprofit research institutions, Michigan nonprofit corporations, and qualified businesses.

(i) A provision authorizing the award of grants to institutions of higher education to serve as match to promote or secure the award and receipt of competitively awarded federal research grants related to competitive edge technologies. A matching grant shall not exceed 10% of the amount of the competitively awarded federal research grants received.

(j) A provision encouraging the redevelopment of existing scientific wet lab space for the commercialization of life science technology.

(k) A preference for proposals that meet 1 or more of the following:

(i) Forecast revenues within 2 years.

(ii) Have outside investments from investors with experience and management teams with experience in the industry targeted by the proposal.

(iii) Have outside directors with expertise in the industry targeted by the proposal.

(4) The fund board shall establish standards to ensure that money expended under this section will result in economic benefit to this state and ensure that a major share of the business activity resulting from the expenditures occurs in this state.

(5) When the fund board approves a grant or a loan under this section, the fund board shall state the specific objective reasons the applicant was selected over other applicants for a grant or loan under this section.

History: Add. 2005, Act 215, Imd. Eff. Nov. 21, 2005 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2014, Act 453, Eff. Jan. 14, 2015



Section 125.2088l Commercialization board; membership; appointment; terms; vacancy; chairperson, vice-chairperson, and secretary; oath of office; compensation; reimbursement for expenses; organization; quorum; business conducted at public meetings.

Sec. 88l .

(1) The commercialization board shall consist of 19 members, as provided under subsections (2) and (3).

(2) The commercialization board shall include each of the 2 following voting ex officio members:

(a) The director of the department of labor and economic growth or his or her designee from within the department of labor and economic growth.

(b) The state treasurer or his or her designee from within the department of treasury.

(3) The commercialization board shall include the following 17 members appointed by the governor with, except for the individuals described in subdivisions (c) and (d), the advice and consent of the senate:

(a) Seven members representing business with expertise, knowledge, skill, or experience in venture capital investments, business finance, bringing competitive edge technology products to market, or representing a qualified business.

(b) A member representing the Van Andel institute, a Michigan charitable trust, MICS 13607, or a successor organization.

(c) One member appointed from a list of 2 or more individuals selected by the majority leader of the senate representing qualified businesses or persons with business, technological, or financial experience related to competitive edge technology.

(d) One member appointed from a list of 2 or more individuals selected by the speaker of the house of representatives representing qualified businesses or persons with business, technological, or financial experience related to competitive edge technology.

(e) A member representing Michigan state university.

(f) A member representing the university of Michigan.

(g) A member representing Wayne state university.

(h) A member representing western Michigan university.

(i) A member representing Michigan technological university.

(j) A member representing a public university in Michigan other than Michigan state university, the university of Michigan, Wayne state university, western Michigan university, or Michigan technological university.

(k) A member representing automation alley, a Michigan nonprofit corporation incorporated on May 21, 1998, or a successor organization.

(4) Of the members of the commercialization board initially appointed under subsection (3), 5 members shall be appointed for terms expiring on December 31, 2006, 5 members shall be appointed for terms expiring on December 31, 2007, 5 members shall be appointed for terms expiring on December 31, 2008, and 2 members shall be appointed for terms expiring on December 31, 2009. After the expiration of the initial appointment terms provided for by this subsection, members of the commercialization board shall be appointed for terms of 4 years.

(5) For members of the commercialization board appointed under subsection (3), a vacancy on the commercialization board occurring other than by expiration of a term shall be filled in the same manner as the original appointment for the balance of the unexpired term. A member of the commercialization board shall hold office until a successor has been appointed and qualified. A member of the commercialization board is eligible for reappointment. State employees are not eligible to serve as members appointed under subsection (3). As used in this subsection, "state employees" does not include an officer or employee of a state institution of higher education.

(6) The governor shall designate 1 of the members of the commercialization board to serve as its chairperson at the pleasure of the governor. The commercialization board shall select from among its members a member to serve as vice-chairperson and a member to serve as secretary.

(7) Upon appointment to the commercialization board under this section and upon the taking and filing of the constitutional oath of office prescribed in section 1 of article XI of the state constitution of 1963, a member shall enter the office and exercise the duties of the office.

(8) Members of the commercialization board shall serve without compensation, but may be reimbursed for actual and necessary expenses.

(9) Upon the initial appointment of members under this section, the commercialization board shall organize and adopt its own policies, procedures, schedule of regular meetings, and a regular meeting date, place, and time.

(10) The commercialization board may act only by resolution approved by a majority of commercialization board members appointed and serving. A majority of the members of the commercialization board appointed and serving shall constitute a quorum for the transaction of business. The commercialization board shall meet in person or by means of electronic communication devices that enable all participants in the meeting to communicate with each other.

(11) The commercialization board shall conduct all business at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of each meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, and shall be published on the fund's internet website.

History: Add. 2005, Act 215, Imd. Eff. Nov. 21, 2005



Section 125.2088m Member, employee, or agent of commercialization board; conduct.

Sec. 88m.

(1) Notwithstanding section 3(1) of 1968 PA 317, MCL 15.323, members of the commercialization board are considered public servants subject to 1968 PA 317, MCL 15.321 to 15.330, and public officers subject to 1973 PA 196, MCL 15.341 to 15.348. An officer or an employee of a state institution of higher education may at the same time also hold the public office of member of the commercialization board as authorized under section 88l(3)(d) and the officer or employee shall not be deemed to hold 2 or more incompatible offices at the same time. A member of the commercialization board shall discharge the duties of the position in a nonpartisan manner, in good faith, in the best interests of this state, and with the degree of diligence, care, and skill that a fiduciary would exercise under similar circumstances in a like position. In discharging duties of the office, a member of the commercialization board when acting in good faith may rely upon the report of an independent expert or independent peer review expert or upon financial statements of the commercialization board represented to the member of the commercialization board by the officer of the commercialization board having charge of its books or accounts or stated in a written report by the auditor general.

(2) A member of the commercialization board shall not make or participate in making, or in any way attempt to use his or her position as a member of the commercialization board to influence, a matter before the fund board or the commercialization board regarding a loan, grant, or other expenditure under this chapter to his or her employer.

(3) An independent peer review expert shall not have any financial interest in a recipient of investment fund proceeds under this chapter.

(4) A member, employee, or agent of the commercialization board shall not engage in any conduct that constitutes a conflict of interest and shall immediately advise the commercialization board in writing of the details of any incident or circumstances that may present the existence of a conflict of interest with respect to the performance of the commercialization board-related work or duty of the member, employee, or agent of the commercialization board.

(5) A member of the commercialization board who has a conflict of interest related to any matter before the commercialization board shall disclose the conflict of interest before the commercialization board takes any action with respect to the matter, which disclosure shall become a part of the record of the commercialization board's official proceedings. The member with the conflict of interest shall refrain from doing all of the following with respect to the matter that is the basis of the conflict of interest:

(a) Voting in the commercialization board's proceedings related to the matter.

(b) Participating in the commercialization board's discussion of and deliberation on the matter.

(c) Being present at the meeting when the discussion, deliberation, and voting on the matter take place.

(d) Discussing the matter with any other commercialization board member.

(6) Failure of a member to comply with subsection (5) constitutes misconduct in office subject to removal under section 94.

(7) When authorizing expenditures and investments under this act, the commercialization board shall not consider whether a recipient has made a contribution or expenditure under the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282.

History: Add. 2005, Act 215, Imd. Eff. Nov. 21, 2005



Section 125.2088n Access to books and records by auditor general; separate audit; requirement that recipient provide information necessary for production of reports.

Sec. 88n.

(1) All contracts approved by the fund for 21st century investments and all contracts approved by the commercialization board or fund board for grants or loans under this chapter shall contain a provision that the auditor general has access to the books and records, including financial records and all other information and data relevant to the terms of the contract related to the use of the grant, loan, or 21st century investment.

(2) If the fund board or the commercialization board has a reasonable belief that a breach of contract has occurred, the fund has the right to have the recipient's annual financial statements separately audited by an independent certified public accountant at its sole cost and expense. If the audit reveals that a breach of contract has occurred, the recipient shall reimburse the fund for the fees and expenses incurred to perform the audit.

(3) As a condition of receiving funding under this chapter, the fund shall require a recipient to agree to provide to the fund the information necessary for the fund to produce the reports required under this section.

History: Add. 2005, Act 215, Imd. Eff. Nov. 21, 2005 ;-- Am. 2014, Act 453, Eff. Jan. 14, 2015



Section 125.2088o Technology transfer acceleration program.

Sec. 88o.

The fund shall create and operate a program to accelerate technology transfer from Michigan's institutions of higher education to the private sector for commercialization of competitive edge technologies and bioeconomy technologies. The technology transfer acceleration program shall include all of the following:

(a) Encourage and work with the state's public universities to identify the commercial potential in advanced technologies from individual institutions of higher education.

(b) Facilitate the bundling of inventions from individual institutions of higher education into packages that could be of interest to private sector firms looking for commercialization opportunities.

(c) Encourage business formation efforts in institution of higher education technology transfer offices to increase the number of institution of higher education related start-up companies.

(d) Work with institutions of higher education in encouraging the institutions to provide their faculty with incentives for participating in technology transfer and commercialization activities.

(e) Facilitate the use of the applied research expertise within institutions of higher education by qualified businesses.

History: Add. 2005, Act 215, Imd. Eff. Nov. 21, 2005 ;-- Am. 2008, Act 367, Imd. Eff. Dec. 23, 2008
Popular Name: Strategic Fund



Section 125.2088p Michigan life sciences pipeline; establishment; purpose; commencement of operations; awards; selection of pipeline operator; request for proposals; contract; duration; report; "pipeline" defined.

Sec. 88p.

(1) The fund shall establish a Michigan life sciences pipeline to promote the development of businesses in this state engaged in providing goods and services related to the development and commercialization of life sciences. The pipeline shall begin operations not later than June 1, 2006. The pipeline shall do all of the following:

(a) Recruit Michigan-based businesses involved in life sciences research and commercialization and related goods and services to affiliate themselves with the pipeline as members.

(b) Market the services of the pipeline, its members, and life sciences research and commercialization in Michigan to develop and increase the amount of business activity for members of the pipeline.

(c) Otherwise assist members of the pipeline in developing life sciences research and commercialization activities in this state.

(d) Maintain and make available a list of members of the pipeline and services provided by members of the pipeline.

(e) At the discretion of the pipeline, charge members of the pipeline a reasonable fee based on the services provided by the pipeline.

(2) The fund shall encourage a recipient of expenditures under this chapter engaged in the development or commercialization of life sciences in this state to utilize goods or services provided by a member or members of the pipeline.

(3) When making awards under the commercialization, research, and development program established by the commercialization board under section 88k to recipients engaged in the development or commercialization of life sciences in this state, the commercialization board shall provide additional weighting to an applicant that demonstrates a commitment to utilize or collaborate with a member or members of the pipeline when procuring goods or services, if the goods or services are reasonably available from a member or members of the pipeline.

(4) The fund shall select a person or entity to operate the pipeline by issuing a request for proposals. The person or entity selected to operate the pipeline shall demonstrate to the fund the proven ability to do all the following:

(a) Coordinate commercialization of life sciences research initiatives.

(b) Assist life sciences start-up companies.

(c) Market life sciences related activities and capabilities.

(d) Coordinate or operate programs that have a history of ongoing independent peer review.

(e) Have regulatory experience necessary for commercial approval of pharmaceutical and medical devices.

(f) Develop and implement a plan for operating the pipeline.

(5) The fund shall enter into a contract with a duration of not less than 4 years with the person or entity selected to operate the pipeline.

(6) Not later than 5 years after the effective date of the amendatory act that added this section, the person or entity selected to operate the pipeline shall report to the governor, the clerk of the house of representatives, the secretary of the senate, and the chairpersons of the house of representatives and senate standing committees on appropriations on the effectiveness of the pipeline in developing life sciences research and commercialization activities in this state.

(7) As used in this section, "pipeline" means the Michigan life sciences pipeline established in this section.

History: Add. 2005, Act 213, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund



Section 125.2088q Center of innovation program; definitions.

Sec. 88q.

(1) The fund may create and operate a center of innovation program to promote the development, acceleration, and sustainability of competitive edge technology sectors in this state. The fund may enter into agreements with 1 or more qualified entities for the designation and operation of a center of innovation as provided in subsection (5). Prior to entering into an agreement under this section, 1 or more qualified entities may apply to the fund for an agreement for designation and operation of a center of innovation. The application shall be in a form determined by the fund and shall include information the fund determines necessary and appropriate.

(2) Grants, loans, or other economic assistance given for the centers of innovation program may be awarded to for-profit companies, benefit companies, nonprofit companies, universities, and national laboratories for all of the following purposes:

(a) Providing up to a 1-for-1 match for federal, collaborative partners, or third party funding of up to 50% of the total project costs.

(b) Supplementing in-kind contributions provided by a person or entity other than this state.

(c) Accelerating the commercialization of an innovative technology or process that will be ready to market within 5 years of the effective date of the agreement.

(d) Activities of the center, including, but not limited to, workforce development and technology demonstration.

(3) All of the funds allocated to the centers for innovation program shall be used to match federal, collaborative partners, or third party funding. The fund board may authorize investment terms in qualified entities as part of any agreement as provided in subsection (5). Not more than 25% of any grant, loan, or other economic assistance awarded, as determined by the fund board, can be used for administrative costs or overhead by the awardee or any subcontractor hired to implement any portion of the centers for innovation agreement. Grants, loans, or other economic assistance authorized by this section shall be disbursed pursuant to a timeline and progress disbursement schedule included as part of an agreement under this section.

(4) The fund board shall establish a standard process to evaluate applications for an agreement under this section and shall appoint a committee to assist in the review of applications. The fund or the fund board shall not appoint or designate any person paid or unpaid to a committee to review applications if that person has a conflict of interest with any potential applicants as determined by the office of the chief compliance officer established in section 88i. When determining whether to enter into an agreement under this section, the fund board shall consider all of the following:

(a) The potential that in the absence of an agreement the development, acceleration, and sustainability of competitive edge technology sectors addressed by the proposed center of innovation will occur in a location other than this state.

(b) The extent to which the proposed center of innovation will promote the development of competitive edge technology sectors in this state.

(c) The extent to which the proposed center of innovation will promote economic development or job creation in this state.

(d) The extent to which the proposed center of innovation could attract private investment or encourage commercialization in competitive edge technology sectors in this state.

(e) The extent to which the proposed center of innovation may leverage skills or resources in which this state possesses a competitive advantage, including, but not limited to, skills of workers, intellectual property, and natural resources.

(f) The extent to which the proposed center of innovation may encourage collaboration on commercialization and technology transfer among qualified entities in this state.

(g) The extent to which the proposed center of innovation may attract additional federal funding to this state or persons or entities within this state.

(h) The financial viability of the proposed center of innovation and the proposed business plan for the center of innovation, including, but not limited to, commitments of financial and other support for the proposed center and the potential availability of federal funding for the proposed center.

(i) The financial resources available to the fund board for operation of the centers of innovation program under this section.

(j) Any recommendations from the centers manager selected under subsection (6).

(5) If the fund board enters into an agreement with 1 or more qualified entities for the operation of a center of innovation, the agreement shall include participation by at least 1 qualified business and at least 1 institution of higher education or a national laboratory. An agreement shall include, but is not limited to, all of the following:

(a) The roles and responsibilities of the fund and the qualified entities participating in the agreement.

(b) A governance structure for the center of innovation. The agreement may provide for representation of the fund in the governance of the center.

(c) The responsibilities of the fund and the qualified entities participating in the agreement, including, but not limited to, financial resources, technology, real property, personal property, or other resources contributed by the parties to the agreement.

(d) A commitment by the qualified entities participating in the agreement to collaborate on commercialization and technology transfer opportunities in competitive edge technology sectors in this state.

(e) A commitment by qualified entities that are institutions of higher education to provide incentives for faculty who participate in technology transfer and commercialization activities in competitive edge technology sectors and expansion of business formation efforts related to competitive edge technology sectors to increase the number of institution of higher education related start-up companies.

(f) A commitment to locate and retain commercialization opportunities resulting from the agreement or center of innovation within this state.

(g) A business plan for the center of innovation that identifies clear and measurable objectives, timelines, and deliverables for the center.

(h) The duration of the agreement and a mechanism for the dissolution of the center of innovation and the disposition of any assets. The fund board may revoke an agreement for the designation and operation of a center of innovation if a qualified entity that is a party to the agreement does not comply with the agreement.

(i) Negotiation of specific claw back and repayment provisions if performance to contract related to job creation, commercialization, or other metrics do not comply with the agreement. This provision shall be part of the public record and is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(6) The fund board may select a person or entity as a centers manager to assist the fund in the administration of the centers of innovation program authorized by this section. Costs associated with the administration of the centers of innovation program are subject to section 88b(5). The centers manager shall do all of the following as determined by the fund board:

(a) Provide administrative services related to the centers of innovation program.

(b) Act as contract manager on behalf of the fund for any agreement establishing a center of innovation under this section.

(c) Recommend to the fund board a plan for managing the centers of innovation program and implement any plan authorized by the fund board.

(d) Assist centers of innovation in developing a supply chain for competitive edge technology sectors.

(e) Evaluate and report to the fund board on the centers of innovation program and progress made toward commercialization of technology in competitive edge technology sectors in this state.

(f) Review applications submitted under subsection (1) and make recommendations to the fund board on the applications for approval of applications.

(g) Perform other functions related to the centers for innovation program authorized by this section as deemed necessary and appropriate by the fund board.

(7) As used in this section:

(a) "Centers manager" means a centers manager selected under subsection (6).

(b) "Competitive edge technology sectors" means sectors involving competitive edge technology.

(c) "Qualified entity" means a qualified business, an institution of higher education, a Michigan nonprofit corporation, a national laboratory, or a political subdivision of this state.

History: Add. 2008, Act 175, Imd. Eff. July 8, 2008 ;-- Am. 2009, Act 144, Imd. Eff. Nov. 13, 2009 ;-- Am. 2012, Act 221, Imd. Eff. June 28, 2012
Popular Name: Strategic Fund



Section 125.2088r Michigan business development program; posting certain information on website; finding and declaration of public purpose; definitions.

Sec. 88r.

(1) The fund shall create and operate the Michigan business development program to provide grants, loans, and other economic assistance to qualified businesses that make qualified investments in this state or provide qualified new jobs in this state.

(2) The Michigan business development program shall provide for all of the following:

(a) Grants, loans, and other economic assistance to assist qualified businesses in making qualified investments and providing new jobs in this state, with preference given to qualified businesses that need additional assistance for deal-closing and for second stage company gap financing.

(b) A detailed application, approval, and compliance process published and available on the fund's website. The detailed application, approval, and compliance process shall, at a minimum, contain the following:

(i) A qualified business may apply for a grant, loan, or other economic assistance in a form and manner determined by the fund.

(ii) After receipt of an application, the fund may enter into a written agreement with the qualified business if the qualified business agrees to make certain qualified investments or create a certain number of new jobs in this state.

(iii) The written agreement shall provide in a clear and concise manner all of the conditions imposed, including specific time frames, on the qualified business to receive a grant, loan, or other economic assistance under this section.

(iv) The written agreement shall provide for a repayment provision of any grants, loans, or other economic assistance if the qualified business fails to comply with the provisions of the written agreement.

(v) The written agreement shall provide for an audit provision that requires the fund to verify that established milestones for the project have been met.

(c) In any fiscal year, a qualified business shall not receive more than $10,000,000.00 for a project funded under this section.

(3) The fund shall not enter into a written agreement with a qualified business unless all of the following are met:

(a) The municipality makes a staff, financial, or economic commitment to the project as determined by the fund.

(b) The qualified business provides a business plan or demonstrates the need for the grant, loan, or other economic assistance.

(c) The qualified business agrees to provide the data described in the written agreement necessary for the fund to report to the legislature under this act.

(4) The fund shall post on its website or post on the website of the Michigan economic development corporation the name and location of each qualified business that received a grant, loan, or other economic assistance awarded under this section and the amount of the grant, loan, or other economic assistance.

(5) Beginning February 1, 2012 and not less than every 3 months thereafter, the fund shall post on its internet website the name and location of a qualified business that received approval of a grant, loan, or other economic assistance under this section in the immediately preceding 3-month period.

(6) The legislature finds and declares that funding authorized under this section to encourage diversification of the economy, to encourage capital investment in this state, and to promote the creation of qualified new jobs in this state is a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state.

(7) As used in this section:

(a) "Other economic assistance" means any other form of assistance allowed under this act that is not a grant or a loan.

(b) "Qualified business" means a business that is located in or operates in this state or will locate or will operate in this state as determined by the fund. A qualified business may include more than 1 business as determined by the fund board.

(c) "Qualified investment" means investment in this state related to a project subject to a written agreement under this section.

(d) "Qualified new job" means a job performed by an individual who is a resident of this state whose Michigan income taxes are withheld by an employer, or an employee leasing company or professional employer organization on behalf of the employer, that is in excess of the number of jobs maintained by the qualified business maintained in this state prior to the expansion or location, as determined and verified by the fund.

History: Add. 2011, Act 250, Imd. Eff. Dec. 13, 2011 ;-- Am. 2014, Act 506, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund






270-1984-8B CHAPTER 8B (125.2089...125.2089d)

Section 125.2089 Legislative findings; intent; scope of activities.

Sec. 89.

(1) The legislature finds and declares that the activities authorized under this chapter to promote this state and the creation of jobs in this state are a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state. It is the intent of the legislature that the economic benefits and the creation of jobs resulting from this chapter shall accrue substantially within this state.

(2) Activities authorized under this chapter shall not be considered a project, economic development project, or a product assisted by the fund for purposes of chapter 1 or 2.

History: Add. 2008, Act 100, Imd. Eff. Apr. 18, 2008



Section 125.2089a Michigan promotion program; establishment; tourism promotion explained; funding; use of appropriation provided from 21st century jobs trust fund.

Sec. 89a.

(1) The board shall establish a Michigan promotion program to promote tourism in Michigan and pay business development and marketing costs to promote business development in Michigan. Tourism promotion shall include, but is not limited to, cultural, vacation, recreational, leisure, hunting-related, motor sports entertainment-related, and agriculture-related travel across this state that includes activities that promote tourism in all 4 seasons.

(2) The funding provided under this chapter for tourism promotion is intended to enhance funding beyond that included in the annual appropriation for travel Michigan to attract additional tourism expenditures and development of the tourism industry in this state.

(3) Not more than 4% of the annual appropriation as provided by law from the 21st century jobs trust fund established in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, may be used for the purpose of administering the program authorized under this chapter.

History: Add. 2008, Act 100, Imd. Eff. Apr. 18, 2008
Popular Name: Strategic Fund



Section 125.2089b Michigan promotion program; appropriation and transfer of funds; appropriation as work project; carrying forward unencumbered or unallotted funds; compliance with MCL 18.1451a.

Sec. 89b.

(1) For the fiscal year ending September 30, 2008, there is appropriated and transferred from the general fund to the 21st century jobs trust fund $60,000,000.00 and there is appropriated from the 21st century jobs trust fund to the fund $50,000,000.00 for carrying out the purposes of this chapter. Not more than 1/4 of the total amount appropriated from the net proceeds described in section 8(2) of the Michigan tobacco settlement finance authority act, 2005 PA 226, MCL 129.268, shall be used to promote business development in this state.

(2) Upon request from the board, the state treasurer shall transfer appropriated funds from the 21st century jobs trust fund established under section 7(1)(b) of the Michigan trust fund act, 2000 PA 489, MCL 12.257, any other available funds under this act, funds otherwise appropriated for expenditure under this chapter, or as authorized in section 88b(2)(d), in the amounts designated by the board at the time and as necessary to fund disbursements required for the Michigan promotion program.

(3) The appropriation authorized in subsection (1) is a work project appropriation and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to provide economic benefits and job creation within this state through the promotion of tourism.

(b) The work project will be accomplished through the use of interagency agreements, grants, state employees, and contracts.

(c) The total estimated completion cost of the project is $50,000,000.00.

(d) The expected completion date is December 31, 2010.

History: Add. 2008, Act 98, Imd. Eff. Apr. 18, 2008 ;-- Am. 2010, Act 271, Imd. Eff. Dec. 15, 2010



Section 125.2089c Selection of vendors; request for proposal; evaluation of proposals; establishment of standard process; appointment of committee to review proposals; use of funds; limitation.

Sec. 89c.

(1) The fund board shall select vendors for Michigan promotion program expenditures under this chapter exceeding $250,000.00 by issuing a request for proposal. At a minimum, the request for proposal shall require the responding entities to disclose any conflict of interest, disclose any criminal convictions, disclose any investigations by the internal revenue service or any other federal or state taxing body or court, disclose any pertinent litigation regarding the conduct of the entity, and maintain records and evidence pertaining to work performed for at least 5 years. The fund board shall establish a standard process to evaluate proposals submitted as a result of a request for proposal and appoint a committee to review the proposals. Members of any committee or individuals working on behalf of the Michigan strategic fund, paid or unpaid, shall have no conflict of interest as determined by the office of the chief compliance officer established in section 88i. This subsection does not apply to a contract that was in existence on March 25, 2008 or to the extension of a contract in which the right to extend was in existence on or before March 25, 2008.

(2) No funds may be used for any Michigan promotion program effort that includes a reference to or the image or voice of an elected official, appointed state employee, state employee governed by a senior executive service limited term employment agreement, or a candidate for elective office, and that is targeted to a media market in this state.

History: Add. 2008, Act 98, Imd. Eff. Apr. 18, 2008 ;-- Am. 2014, Act 505, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2089d Repealed. 2014, Act 454, Eff. Jan. 14, 2015.






270-1984-8C CHAPTER 8C (125.2090...125.2090d)

Section 125.2090 Community revitalization; findings and declarations.

Sec. 90.

The legislature finds and declares that any activity under this chapter to promote community revitalization will accelerate private investment in areas of historical disinvestment, contribute to Michigan's reinvention as a vital, job-generating state, foster redevelopment of functionally obsolete properties, reduce blight, support the rehabilitation of historic resources, and protect the natural resources of this state and is a public purpose and of paramount concern in the interest of the health, safety, and general welfare of the citizens of this state. It is the intent of the legislature that the economic benefits resulting from this chapter occur substantially within this state.

History: Add. 2011, Act 252, Imd. Eff. Dec. 13, 2011
Popular Name: Strategic Fund



Section 125.2090a Definitions.

Sec. 90a.

As used in this chapter:

(a) "Community revitalization grant" or "grant" means a grant that is approved under section 90b and that is subject to requirements in section 90c.

(b) "Community revitalization incentive" means a community revitalization grant, a community revitalization loan, or other economic assistance.

(c) "Community revitalization loan" or "loan" means a loan that is approved under section 90b and that is subject to the requirements in section 90d.

(d) "Eligible investment" means 1 or more of the following, subject to a written agreement under this section, including investment which occurred prior to the approval of the application, to the extent that the project has not been completely reimbursed to or been paid for on behalf of the person requesting a community revitalization incentive under this chapter:

(i) Any demolition, construction, alteration, rehabilitation, or improvement of buildings.

(ii) Site improvements.

(iii) The addition of machinery, equipment, or fixtures to the approved project.

(iv) Architectural, engineering, surveying, and similar professional fees but not certain soft costs of the eligible investment as determined by the board, including, but not limited to, developer fees, appraisals, performance bonds, closing costs, bank fees, loan fees, risk contingencies, financing costs, permanent or construction period interest, legal expenses, leasing or sales commissions, marketing costs, professional fees, shared savings, taxes, title insurance, bank inspection fees, insurance, and project management fees.

(e) "Eligible property" means property that meets 1 or more of the following conditions:

(i) Is determined to be a facility. As used in this subparagraph, "facility" means that term as defined in section 2 of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2652.

(ii) Is a historic resource. As used in this subparagraph, "historic resource" means a publicly or privately owned historic building, structure, site, object, feature, or open space either manmade or natural, individually listed or located within and contributing to a historic district designated by the national register of historic places, the state register of historic sites, or a local unit acting under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215.

(iii) Is blighted property. As used in this subparagraph, "blighted property" means property that meets any of the following criteria:

(A) Has been declared a public nuisance in accordance with a local housing, building, plumbing, fire, or other related code or ordinance.

(B) Is an attractive nuisance to children because of physical condition, use, or occupancy.

(C) Is a fire hazard or is otherwise dangerous to the safety of persons or property.

(D) Has had the utilities, plumbing, heating, or sewerage permanently disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for its intended use.

(E) Is tax reverted property owned by a qualified local governmental unit, by a county, or by this state.

(F) Is property owned or under the control of a land bank fast track authority under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774.

(G) Has substantial subsurface demolition debris buried on site so that the property is unfit for its intended use.

(iv) Is functionally obsolete property. As used in this subparagraph, "functionally obsolete" means that the property is unable to be used to adequately perform the function for which it was intended due to a substantial loss in value resulting from factors such as overcapacity, changes in technology, deficiencies or superadequacies in design, or other similar factors that affect the property itself or the property's relationship with other surrounding property as determined by a Michigan advanced assessing officer or a Michigan master assessing officer.

(v) Is a parcel that is adjacent or contiguous to property described in subparagraphs (i) through (iv) if the development of the adjacent or contiguous parcel is estimated to increase the taxable value of the property described in subparagraphs (i) through (iv).

(vi) Any other property as determined by the fund board if the development of the property will promote community revitalization consistent with the findings and declarations in section 90.

(f) "Federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67" means the nationally recognized federal standards that guide work undertaken on historic resources.

(g) "Other economic assistance" means any other form of assistance allowed under this act that is not a community revitalization loan or community revitalization grant.

History: Add. 2011, Act 252, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 395, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 506, Imd. Eff. Jan. 14, 2015



Section 125.2090b Michigan community revitalization program; community revitalization incentives; placement of funds in 21st century jobs trust fund; application; criteria; approval or denial; limitation on amount of loans, grants, and other economic assistance; written agreement; use of annual appropriation from 21st century jobs trust fund; fees; findings and declaration.

Sec. 90b.

(1) The fund shall create and operate the Michigan community revitalization program to provide community revitalization incentives for eligible investments on eligible property in this state. The fund shall develop and use a detailed application, approval, and compliance process adopted by a resolution of the board and published and available on the fund's website. Program standards, guidelines, templates, or any other forms used by the fund to implement the Michigan community revitalization program shall be approved by the board.

(2) A person or 2 or more persons may apply to the fund for approval of community revitalization incentives associated with a project under this section. Community revitalization incentives shall not be approved for any property that is not eligible property.

(3) Funds appropriated for programs under this chapter shall be placed in the 21st century jobs trust fund created in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260.

(4) Subject to section 88c, the fund shall review all applications for community revitalization incentives. As part of the application, the applicant shall include documentation establishing that the project is located on eligible property and a project description that includes a project pro-forma. The fund shall consider the following criteria to the extent reasonably applicable as reasonably determined by the fund board or its designee to the type of project proposed when approving a community revitalization inventive:

(a) The importance of the project to the community in which it is located.

(b) If the project will act as a catalyst for additional revitalization of the community in which it is located.

(c) The amount of local community and financial support for the project.

(d) The applicant's financial need for a community revitalization incentive.

(e) The extent of reuse of vacant buildings, reuse of historic resources, and redevelopment of blighted property.

(f) Creation of jobs.

(g) The level of private sector and other contributions, including, but not limited to, federal funds and federal tax credits.

(h) Whether the project is financially and economically sound.

(i) Whether the project increases the density of the area.

(j) Whether the project promotes mixed-use development and walkable communities.

(k) Whether the project converts abandoned public buildings to private use.

(l) Whether the project promotes sustainable development.

(m) Whether the project involves the rehabilitation of a historic resource.

(n) Whether the project addresses areawide redevelopment.

(o) Whether the project addresses underserved markets of commerce.

(p) The level and extent of environmental contamination.

(q) If the rehabilitation of the historic resource will meet the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67, when applied after engaging in discussions with the state historic preservation office.

(r) Whether the project will compete with or affect existing Michigan businesses within the same industry.

(s) Any other additional criteria approved by the board that are specific to each individual project and are consistent with the findings and intent of this chapter.

(5) An application shall be approved or denied not more than 90 days after receipt of the application that is considered administratively complete by the board or its designee. If the application is neither approved nor denied within 90 days after being considered administratively complete, it shall be considered by the fund board, or its president if delegated, for action at, or by, the next regularly scheduled board meeting. If an application is approved, the fund shall determine the amount of community revitalization incentives for the project based on the fund's review of the application and the criteria specified in subsection (4).

(6) Except as otherwise provided in this subsection, the amount of community revitalization incentives that the board may approve for a single project shall not exceed 25% of a project's eligible investment up to $10,000,000.00. A community revitalization loan shall not exceed $10,000,000.00, and a community revitalization grant shall not exceed $1,500,000.00. However, a combination of loans, grants, and other economic assistance under this chapter shall not exceed $10,000,000.00 per project. The board may not approve $10,000,000.00 per project in community revitalization incentives to more than 3 projects per fiscal year. The board shall approve not less than 5 projects of $1,000,000.00 or less per project per fiscal year. If, after reviewing all applications in a fiscal year, the fund determines that less than 5 projects warranted an award of $1,000,000.00 or less, this subsection shall not apply. Notwithstanding any other limitation in this subsection, each year, of the community revitalization projects approved by the board, the board may approve up to 3 single projects that shall not exceed 50% of a project's eligible investment up to $10,000,000.00 for community revitalization loans and grants for the specific purpose of historic preservation.

(7) When the board approves an application and determines the amount of community revitalization incentives, the board shall enter into a written agreement with the applicant. The written agreement shall provide in a clear and concise manner all of the conditions imposed, including specific time frames, on the applicant to receive the community revitalization incentive under this chapter. The written agreement shall provide for the secured status of any loan, repayment, and penalties if the applicant fails to comply with the provisions of the written agreement as determined by the board. The applicant shall agree to provide the data described in the written agreement that is necessary for the fund to report to the legislature under this chapter.

(8) Not more than 4% of the annual appropriation as provided by law from the 21st century jobs trust fund established in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, may be used for the purposes of administering the programs and activities authorized under this chapter. However, the fund and the fund board shall not use more than 3% of the annual appropriation for administering the programs and activities authorized under this chapter unless the fund board by a 2/3 vote authorizes the additional 1% for administration. The MEDC may charge actual and reasonable fees for costs associated with the community revitalization incentive authorized under this chapter. These fees are in addition to an amount of the appropriation used for administering the programs and activities authorized under this chapter.

(9) The legislature finds and declares that funding authorized under this section is intended to encourage diversification of the economy, to encourage capital investment in this state, to promote the creation of qualified new jobs in this state, and to promote the investment in brownfield and historic preservation projects that reclaim previously used property that is less likely to be revitalized without the investment.

History: Add. 2011, Act 252, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 145, Imd. Eff. May 30, 2012 ;-- Am. 2012, Act 395, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 506, Imd. Eff. Jan. 14, 2015



Section 125.2090c Community revitalization grant; application; assignment; form; determination; issuance of grant proceeds.

Sec. 90c.

Upon satisfying a milestone established in a written agreement for which the board has approved a community revitalization grant under section 90b, the applicant may apply to the fund for a grant disbursement as specified in the written agreement. All or a portion of the rights or obligations of the applicant under the written grant agreement may be assigned by the applicant to 1 or more assignees with prior written approval of, and on terms and conditions acceptable to, the fund. The board, or its designee, shall develop and implement the use of an application form and assignment form to be used under this section. Within 90 days of receipt of an application for disbursement, the fund or its designee shall then determine whether the project is in compliance with the terms of the written agreement and, if applicable, after engaging in discussions with the state historic preservation officer, is in compliance, or when completed will be in compliance, with the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67. If the fund or its designee determines that the project is in compliance with the written agreement and, if applicable, after engaging in discussions with the state historic preservation officer, is in compliance, or when completed will be in compliance, with the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67, the fund shall issue the grant proceeds to the applicant or, if the grant has been assigned, to the assignee.

History: Add. 2011, Act 253, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 395, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 506, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund



Section 125.2090d Milestone; application for loan disbursement; assignment; distribution; repayment provision; posting information on internet website.

Sec. 90d.

(1) Upon satisfying a milestone established in a written agreement for which the board has approved a community revitalization loan under section 90b, the applicant may apply to the fund for a loan disbursement as specified in the written agreement. All or a portion of the rights or obligations of the applicant under the written loan agreement may be assigned by the applicant to 1 or more assignees with prior written approval of, and on terms and conditions acceptable to, the fund. The board, or its designee, shall develop and implement the use of an application for disbursement form and assignment form to be used under this subsection. Within 90 days of receipt or disbursement of an application for disbursement, the fund or its designee shall determine whether the project is in compliance with the written agreement and, if applicable, after engaging in discussions with the state historic preservation officer, is in compliance, or when completed will be in compliance, with the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67. If the fund or its designee determines that the project is in compliance with the written agreement and, if applicable, after engaging in discussions with the state historic preservation officer, is in compliance, or when completed will be in compliance, with the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR 67, the fund shall distribute the loan proceeds to the applicant or, if the loan proceeds have been assigned, to the assignee.

(2) Each written agreement for a community revitalization loan shall contain a repayment provision.

(3) The proceeds from repayment of community revitalization loans under subsection (2) shall be paid into the investment fund described in section 88h and expended exclusively for community revitalization incentives under this chapter.

(4) Beginning February 1, 2012 and not less than every 3 months thereafter, the fund shall post on its internet website the name and location of a person who received approval of community revitalization investment under this chapter in the immediately preceding 3-month period.

History: Add. 2011, Act 253, Imd. Eff. Dec. 13, 2011 ;-- Am. 2012, Act 395, Imd. Eff. Dec. 19, 2012 ;-- Am. 2014, Act 506, Imd. Eff. Jan. 14, 2015
Popular Name: Strategic Fund






270-1984-9 CHAPTER 9 (125.2091...125.2094)

Section 125.2091 Liberal construction; broad interpretation.

Sec. 91.

This act shall be construed liberally to effectuate the legislative intent and the purpose of the act as complete and independent authority for the performance of each and every act and thing authorized in the act and all powers granted in the act shall be broadly interpreted to effectuate such intent and purposes and not as to limitation of powers.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2092 Repeal of MCL 125.1701 to 125.1770 and MCL 125.1901 to 125.1934.

Sec. 92.

The following acts and parts of acts are repealed:

(a) Effective upon the expiration of 180 days after the effective date of this act, Act No. 301 of the Public Acts of 1975, being sections 125.1701 to 125.1770 of the Michigan Compiled Laws.

(b) Effective upon the expiration of 180 days after the effective date of this act, Act No. 70 of the Public Acts of 1982, being sections 125.1901 to 125.1934 of the Michigan Compiled Laws.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2093 Severability.

Sec. 93.

If any section, subsection, paragraph, clause, or provision of this act shall be adjudged unconstitutional or ineffective, no other section, subsection, paragraph, clause, or provision of this act shall on account thereof be deemed invalid or ineffective and the inapplicability or invalidity of any section, subsection, paragraph, clause, or provision of this act in any 1 or more instances or under any 1 or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

History: 1984, Act 270, Eff. Mar. 29, 1985
Popular Name: Strategic Fund



Section 125.2094 Duties of governor.

Sec. 94.

(1) The governor shall inquire into the administration of this act.

(2) The governor may remove or suspend any appointive public officer for violations of this act. The governor may request the MEDC to remove or suspend any MEDC corporate employee for violations of this act.

(3) The governor may remove or suspend any elective public officer for violation of this act that constitutes gross neglect of duty, corrupt conduct in office, misfeasance, or malfeasance.

(4) This section does not apply to any public officer of the legislative branch or the judicial branch of state government.

(5) The governor shall report the reasons for any removal or suspension under this section to the clerk of the house of representatives and the secretary of the senate.

History: Add. 2005, Act 225, Imd. Eff. Nov. 21, 2005
Popular Name: Strategic Fund









Act 224 of 1985 ENTERPRISE ZONE ACT (125.2101 - 125.2123)

Section 125.2101 Short title.

Sec. 1.

This act shall be known and may be cited as the “enterprise zone act”.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986



Section 125.2102 Legislative findings.

Sec. 2.

(1) The legislature finds that it is in the public interest to promote economic growth and to encourage private investment, job creation, and job upgrading for residents in local governmental units that are economically distressed.

(2) The legislature further finds that the present and future health, safety, right to gainful employment, business opportunities, and general welfare of the people of this state require, as a public purpose, that enterprise zones be created to encourage businesses to locate and expand in areas characterized by high unemployment, low income, high property tax rates, and blighted, obsolete, and underutilized residential, commercial, and industrial property.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986



Section 125.2103 Definitions.

Sec. 3.

As used in this act:

(a) “Authority” means the Michigan enterprise zone authority created pursuant to section 4.

(b) “Citizens' council” means a council created pursuant to section 9 .

(c) “Comprehensive development plan” or “plan” means a physical improvement plan for an enterprise zone.

(d) “Enterprise zone” or “zone” means an area approved as an enterprise zone by the authority as provided in this act.

(e) “Facility” means real or personal industrial or commercial property located in an enterprise zone, excluding property used to provide rental housing.

(f) “General property tax act” means Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws.

(g) “Increased SEV” means the amount determined by subtracting the initial state equalized valuation of the property from the state equalized valuation of the property excluding the exemptions granted under this act.

(h) “Initial SEV” means the state equalized valuation of the property in the year immediately preceding the year in which the exemption granted under section 16 takes effect. For property exempted under section 20b, the initial SEV is 0.

(i) “Local governmental unit” means a city, village, or township.

(j) “New facility” means real or personal industrial or commercial property located in an enterprise zone, the construction, restoration, alteration, or renovation of which begins after the date on which the business applies with the local governmental unit for certification as a qualified business. Restoration, alteration, or renovation of existing property constitutes a new facility only if the increase in the combined true cash value of the restored, altered, or renovated real and personal property is equal to or greater than 50% of the combined true cash value of the real and personal property before restoration, alteration, or renovation as defined in the general property tax act, notwithstanding the exemptions granted by this act.

(k) “Qualified business” means either of the following, as applicable:

(i) A qualified new business or a qualified existing business located in an enterprise zone created before 1994.

(ii) A business located in an enterprise zone created after 1993.

(l) “Qualified business activity” means business activity in an enterprise zone established before 1994 of a qualified existing business attributable to a new facility or the business activity in an enterprise zone established before 1994 of a qualified new business.

(m) “Qualified existing business” means a business that is located in the area comprising an enterprise zone at the time the area is approved as an enterprise zone, that constructs a new facility, and that is certified by the authority as meeting the requirements of this act.

(n) “Qualified new business” means a business located within an enterprise zone that is not located in the area comprising the enterprise zone on the date on which the authority approves the enterprise zone, and that is certified by the authority as meeting the requirements of this act.

(o) “Tax increment finance authority” means an authority established under Act No. 197 of the Public Acts of 1975, being sections 125.1651 to 125.1681 of the Michigan Compiled Laws; the tax increment finance authority act, Act No. 450 of the Public Acts of 1980, being sections 125.1801 to 125.1830 of the Michigan Compiled Laws; or the local development financing act, Act No. 281 of the Public Acts of 1986, being sections 125.2151 to 125.2174 of the Michigan Compiled Laws.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1990, Act 80, Imd. Eff. May 24, 1990 ;-- Am. 1991, Act 185, Imd. Eff. Dec. 27, 1991 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994 ;-- Am. 1996, Act 444, Imd. Eff. Dec. 19, 1996



Section 125.2104 Michigan enterprise zone authority; creation; powers, duties, and functions; staff; appointment, qualifications, and terms of members; vacancy; designees; reimbursement of expenses.

Sec. 4.

(1) The Michigan enterprise zone authority is created within the department of commerce. The authority shall exercise its powers, duties, and functions independently of the director of commerce as head of department of commerce. However, the department of commerce shall provide staff for the authority and shall carry out the administrative duties and functions as directed by the authority. The budgeting, procurement, and related functions of the authority shall be under the supervision of the director of commerce.

(2) The authority consists of the following 7 members:

(a) The director of the department of commerce, or the director's designee, as chairperson of the authority.

(b) The state treasurer or the treasurer's designee.

(c) Five other members appointed by the governor who have knowledge, skill, and experience in the academic, business, local government, labor, or financial fields.

(3) A member shall be appointed for a term of 4 years, except that of the members first appointed by the governor, 2 shall be appointed for a term of 2 years and 3 for a term of 4 years from the dates of their appointments. A vacancy shall be filled for the balance of the unexpired term in the same manner as an original appointment.

(4) The director of the department of commerce and the state treasurer each may appoint a designee to serve as a member of the authority in his or her absence. Except as otherwise provided by law, a member of the authority shall not receive compensation for services, but the authority may reimburse each member for expenses necessarily incurred in the performance of his or her duties.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2105 Powers of authority vested in members; quorum; action by authority; meetings.

Sec. 5.

(1) The powers of the authority shall be vested in the members in office. Regardless of the existence of a vacancy, a majority of the members of the authority constitutes a quorum necessary for the transaction of business at a meeting or the exercise of a power or function of the authority. Action may be taken by the authority at a meeting upon a vote of the majority of the members present.

(2) The authority shall meet at the call of the chairperson or as may be provided in the bylaws of the authority. Meetings of the authority may be held anywhere within the state.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986



Section 125.2106 Powers and duties of authority generally.

Sec. 6.

In addition to other powers and duties provided in this act, the authority shall administer this act and has all of the following powers and duties:

(a) To conduct a continuing evaluation program on enterprise zones.

(b) To promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, necessary to carry out the purposes of this act.

(c) To assist a qualified business in obtaining the benefits of an incentive or inducement program provided by law and the benefits of this act.

(d) To assist the citizens' council of an enterprise zone in obtaining assistance from any other agency of state government, including assistance in providing training and technical assistance to qualified businesses within an enterprise zone.

(e) To modify the boundaries of an enterprise zone if both of the following requirements are met:

(i) The property is within the corporate limits of the local governmental unit in which the enterprise zone is located. If the property is transferred to the local governmental unit in which the enterprise zone is located pursuant to a contract under Act No. 425 of the Public Acts of 1984, being sections 124.21 to 124.30 of the Michigan Compiled Laws, the transfer shall be from a local governmental unit for a period of 30 years or more, and the revenue received by the transferring local governmental unit under the contract shall be not more than that local governmental unit would have received based upon its millage rate.

(ii) The procedures described in sections 11 through 13 are followed.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1987, Act 15, Imd. Eff. Apr. 14, 1987 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2107 Analysis of economic impacts of enterprise zones; presentation to legislative committees; development and implementation of recommendations.

Sec. 7.

(1) Beginning October 1, 1996 and every 3 years after that date, the authority shall present an analysis of the economic impacts of each enterprise zone. This analysis shall be presented to the standing committees of the legislature concerned with economic development, local governmental units, and taxation for their consideration of enterprise zone feasibility.

(2) The department of treasury and a local governmental unit in which an enterprise zone was approved before 1994 shall jointly develop recommendations for the fiscal management of the local governmental unit, and the local governmental unit shall implement those recommendations.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2108 Qualifying local governmental units.

Sec. 8.

The authority shall determine which local governmental units qualify to apply to have enterprise zones approved within their boundaries. For an enterprise zone approved after 1993, a qualifying local governmental unit shall be a local governmental unit that has been designated an empowerment zone, rural enterprise community, or enterprise community by the United States department of housing and urban development or the United States department of agriculture.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2109 Citizens' council for potential enterprise zone; establishment; appointment, qualifications, and terms of members; staff; administrative duties and functions.

Sec. 9.

(1) If a local governmental unit qualifies under the criteria of section 8 and wishes to apply for approval of an enterprise zone within its boundaries, the local governmental unit shall establish a citizens' council for the potential enterprise zone. A local governmental unit shall have only 1 citizens' council regardless of the number of enterprise zones within its boundaries. The citizens' council shall consist of 11 individuals nominated by the chief elected official of the local governmental unit and approved by the governing body of the local governmental unit. In the selection of the citizens' council members, preference shall be given to persons who reside, are located, or are doing business in that local governmental unit.

(2) A member shall serve for a term of 3 years, except that of the members first appointed, 3 shall serve for 1 year, 4 for 2 years, and 4 for 3 years. A vacancy on the citizens' council shall be filled for the remainder of the unexpired term in the same manner as the original appointment. For a local governmental unit establishing an enterprise zone after 1993, the citizens' council shall consist of persons who live, work, own property, or own a business that owns property in the local governmental unit. For a local governmental unit that established an enterprise zone before 1994, the citizens' council shall consist of all of the following:

(a) A representative of financial institutions.

(b) A representative of business.

(c) A person with expertise in land use.

(d) A person with expertise in economic development.

(e) An educator.

(f) A representative of labor organizations.

(g) A representative of neighborhood associations.

(h) An attorney.

(i) A homeowner.

(j) Two elected officials representing the residents of the enterprise zone.

(3) The governing body of the local governmental unit shall provide staff for the citizens' council and shall carry out the administrative duties and functions as directed by that governing body.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2110 Duties of citizens' council.

Sec. 10.

A citizens' council shall perform all of the following duties:

(a) Advise the local governmental unit on all matters relating to enterprise zone activities.

(b) Advocate the promotion and development of business in the enterprise zone.

(c) Coordinate employer needs with available training programs and other services.

(d) Upon the request of a qualified business, assist in the recruitment of employees for existing or future jobs.

(e) Review each employer annually to ensure the employer's continuing status as a qualified business.

(f) Provide information, as requested, to the authority.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2111 Adoption of ordinance establishing proposed enterprise zone; public hearing; notice; vote; boundaries.

Sec. 11.

(1) Beginning in 1994, the governing body of the local governmental unit shall hold a public hearing on the adoption of an ordinance establishing the proposed enterprise zone. Notice of the public hearing shall be published twice in a newspaper of general circulation in the local governmental unit, not less than 20 or more than 40 days before the date of the hearing. Notice shall also be mailed to the property owners of record in the proposed enterprise zone not less than 20 days before the hearing. Failure to receive the notice does not invalidate the hearing. The notice shall state the date, time, and place of the hearing, and shall describe the boundaries of the proposed enterprise zone. A citizen, taxpayer, or property owner of the local governmental unit has the right to be heard in regard to the establishment of the enterprise zone and the proposed boundaries.

(2) After the public hearing required by subsection (2), if the governing body of the local governmental unit intends to proceed with the establishment of the enterprise zone, it shall adopt, by majority vote of its members elected and serving, an ordinance establishing the enterprise zone. The ordinance shall include the boundaries of the zone and a finding that the zone meets the requirements of this act.

(3) For an enterprise zone established after 1993, the boundaries of an enterprise zone established under this act shall be the same as the boundaries of the empowerment zone, rural enterprise community, or enterprise community.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2112 Application to have area approved as enterprise zone; filing; form; contents.

Sec. 12.

If a local governmental unit qualifies under section 8 and its governing body approves the boundaries of a proposed enterprise zone, the local governmental unit may file with the authority an application, in a form provided by the authority, to have the area approved as an enterprise zone. The application shall contain all of the following:

(a) A description of the commitment by the local governmental unit to improve the efficiency of the local services provided, such as transportation, road improvement or maintenance, police protection, and other similar services and a description of the additional services that will be provided as a result of the area being designated an enterprise zone.

(b) A statement of commitment to apply local ordinances relative to zoning, construction, and safety in a manner that preserves and protects the health, safety, and welfare of residents of the local governmental unit.

(c) A commitment that the local governmental unit's economic development and land use planning resources will be provided to private entities involved with the area proposed as an enterprise zone.

(d) Sufficient evidence for a determination of eligibility by the authority pursuant to section 13.

(e) A map showing the proposed enterprise zone boundaries and the present land use of the area, and information concerning the present physical condition of buildings within the area.

(f) A general description of how approval of the enterprise zone will improve physical conditions in the area, will induce private investment in the area by businesses and industries, and will create jobs in the proposed enterprise zone.

(g) Evidence of support for approval of the enterprise zone by residents and businesses located within the local governmental unit and within the proposed enterprise zone.

(h) The identification of an individual from the local governmental unit who will serve as an enterprise zone contact with the authority.

(i) A general description of the structure, application process, responsibilities, and authority that will be used to manage all zone-related activities, including, but not limited to, how the zone will be promoted and any governing organizations that will be employed to manage the operation of the zone.

(j) Other relevant information from the local governmental unit as required by the authority.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2113 Review of application; approval or rejection; comprehensive development plan; contents; public hearing; notice; action by authority; spending tax revenue on physical improvements; revocation.

Sec. 13.

(1) Upon receipt of an application from a local governmental unit, the authority shall review the application and, by resolution, shall approve or reject the application based upon criteria set forth in this act.

(2) If the authority rejects an application, the authority shall return the application to the local governmental unit along with the resolution of rejection that includes a statement of the reason for rejection. A local governmental unit may resubmit a rejected application.

(3) If the authority approves the application, the local governmental unit has 2 years from date of approval to prepare a comprehensive development plan for the enterprise zone. The comprehensive development plan shall address the needs of the zone and include a strategy for achieving the goals of the zone. The comprehensive development plan shall contain all of the following:

(a) A legal description of the enterprise zone, a description of the location and extent of existing streets and other public facilities within the zone, and a description of the location, character, and extent of the categories of public and private land uses existing and proposed for the enterprise zone, including residential, recreational, commercial, industrial, educational, and other uses.

(b) A description of desired zoning changes and changes in streets, street levels, intersections, and utilities to be made in the enterprise zone.

(c) A description of public improvements to be made in the enterprise zone, a description of any repairs and alterations necessary to make those improvements, and an estimate of the time by construction stage required for completion of the improvements.

(d) An estimate of the cost of the proposed physical improvements, a statement of the proposed method of financing, and the ability of the local governmental unit to arrange the financing.

(e) A description of any parts of the enterprise zone to be left as open space and the use contemplated for the space.

(f) An environmental evaluation of each proposed enterprise zone.

(g) A description of any real property in the enterprise zone that the local governmental unit desires to sell, donate, exchange, or lease to or from another entity and the proposed terms.

(h) Estimates of the number of persons residing in the enterprise zone and the number of families and individuals to be displaced, if any, as a result of improvements.

(i) Provision for the costs of relocating persons displaced by the zone improvements, and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646, 84 Stat. 1894, as well as a plan for compliance with Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

(j) A strategy for addressing the pre-employment training needs and employment of residents in the zone.

(k) Other material that the local governmental unit or authority considers pertinent.

(4) The governing body of the local governmental unit, before adoption of a resolution approving a comprehensive development plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the local governmental unit, the first of which shall not be less than 20 days before the date set for the hearing. Notice shall also be mailed to all property owners of record in the development area not less than 20 days before the hearing.

(5) After a public hearing on the comprehensive development plan, the governing body of the local governmental unit shall approve or reject the plan, or approve it with modification, by resolution. The local governmental unit shall then send the comprehensive development plan to the authority with a request for its approval.

(6) After receipt of the comprehensive development plan, the authority shall approve or reject the plan. However, the authority shall reject the plan if it includes a project for which the expenditure of the local unit's funds has been prohibited by initiative ordinance. The authority shall reject the plan if it includes any funding for the construction of or infrastructure related to a sports facility seating 30,000 or more in maximum capacity which can be sold, leased, rented, donated, or otherwise provided to an organization with a direct financial interest in a professional sports team. If the authority rejects the plan, the authority shall return it to the governing body of the local governmental unit with a written explanation of its rejection. A rejected plan may be resubmitted. If the authority approves the plan, the authority shall send a formal notification of its approval to the governing body of the local governmental unit.

(7) Upon plan approval by the authority, the local governmental unit may spend zone-related tax revenue on physical improvements within the zone.

(8) The authority may revoke the approval of an enterprise zone if the local governmental unit fails to comply with this act.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2114 Application for certification as qualified business; procedure.

Sec. 14.

(1) This section applies only to a business that applies for certification as a qualified business in an enterprise zone that was created before 1994.

(2) A business that plans to meet the construction, restoration, alteration, or renovation requirements for, and that does meet the other conditions for, a qualified business prescribed in this act may apply to the local governmental unit in which the business will be located as a qualified business for certification as a qualified business.

(3) If a business applying under subsection (2) meets the conditions for a qualified business prescribed by this act, other than the construction, restoration, alteration, and renovation requirements, that local governmental unit shall certify the business as a qualified business, subject to final approval of the certification by the authority.

(4) If a local governmental unit approves a certification, the local governmental unit shall forward the application and certification to the authority. If a local governmental unit rejects an application, the local governmental unit shall return the application to the business with a written statement of the reasons for rejection.

(5) A business whose application for certification as a qualified business is rejected by a local governmental unit may submit another application to the local governmental unit or may appeal the rejection to the authority.

(6) If a business that is certified to or appeals to the authority meets the conditions for a qualified business prescribed by this act, other than the construction, restoration, alteration, and renovation requirements, the authority shall approve the certification of that business as a qualified business. If the authority rejects the application or appeal, the authority shall return the application or appeal to the business with a written statement of the reasons for rejection. A business whose application is rejected by the authority may resubmit the application to the authority.

(7) A local governmental unit or the authority shall not certify a business as a qualified business after 10 years after the date on which the authority approves the first area as an enterprise zone.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1988, Act 129, Imd. Eff. May 24, 1988 ;-- Am. 1990, Act 80, Imd. Eff. May 24, 1990 ;-- Am. 1994, Act 230, Imd. Eff. June 30, 1994 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2114a Certification as qualified business; application; eligibility; time period; revocation; limitation.

Sec. 14a.

(1) This section applies only to a business that applies for certification as a qualified business in an enterprise zone that was created after 1993.

(2) The owner or lessee of a facility may file an application for certification as a qualified business within the enterprise zone with the clerk of the local governmental unit that established the zone. The application shall be filed in the manner and form prescribed by the authority. The application shall contain or be accompanied by a general description of the facility, a general description of the proposed use of the facility, and a time schedule for undertaking and completing renovation of the facility.

(3) Upon receipt of an application for certification as a qualified business, the clerk of the local governmental unit shall notify in writing the citizens' council and the assessor of the assessing unit in which the zone is located of the application.

(4) If the citizens' council does not take action to disapprove the application within 30 days after receipt of the application, the application is automatically approved. A copy of the approved application shall be filed with the authority.

(5) If the citizens' council rejects the application for certification of a business as a qualified business, the citizens' council shall notify that business and the authority of its rejection. A business whose application is rejected may submit another application to the clerk of the local governmental unit or may appeal the rejection to the authority.

(6) If a business appeals to the authority and meets the conditions for a qualified business prescribed by this act, the authority shall approve the certification of that business as a qualified business. If the authority rejects the application or appeal, the authority shall return the application or appeal to the business with a written explanation of the reasons for rejection. A business whose application is rejected by the authority may resubmit the application to the authority.

(7) A facility is not eligible for certification as a qualified business if the facility is to be built solely on property that has never had a structure on it.

(8) A local governmental unit or the authority shall not certify a business as a qualified business after 6 years after the date on which the authority approves the first area in that local governmental unit as an enterprise zone.

(9) A local governmental unit or the authority may revoke the certification of a qualified business for noncompliance with the act, including the failure to pay the tax levied under section 21a. Revocation by a local governmental unit may be appealed to the authority which shall then approve or disapprove the revocation.

(10) A local governmental unit shall not certify a business as a qualified business if that business employs more than 5 employees at an individual average annual base salary, excluding stock options, greater than $2,000,000.00.

History: Add. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2115 Condition to certification as qualified business.

Sec. 15.

Before being entitled to certification as a qualified business, a business shall certify to the local governmental unit in writing at least all of the following:

(a) An estimate of the minimum number of new jobs that will be created by the business as a qualified business and the duration of those jobs.

(b) An estimate of the amount of investment that will be made in the enterprise zone on land, equipment, and building acquisition or construction.

(c) Each exemption, credit, or deduction to which the business will be entitled as a qualified business and the duration of each exemption, credit, or deduction.

(d) That the business is aware that violation of the terms of this act or the certification under this section may result in revocation of its certification as a qualified business.

(e) That, except as provided in section 16, location of the new facility or qualified new business in the enterprise zone will not have the effect of transferring employment from another local governmental unit or from an area in the local governmental unit to the enterprise zone located within that local governmental unit.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2116 Effect of transferring employment from 1 or more local governmental units.

Sec. 16.

If the location of a new facility or qualified new business in an enterprise zone will have the effect of transferring employment from 1 or more other local governmental units, a business may be certified as a qualified business if the governing body of each local governmental unit from which employment will be transferred consents by resolution to the certification. The governing body of each local governmental unit from which employment is to be transferred or, if a business is moving within a local governmental unit to an enterprise zone, the governing body of that local governmental unit, shall by resolution either approve or deny the transfer. If denied, the reasons for denial shall be included in the resolution. A copy of the resolution shall be filed with the authority within 20 days after adoption.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2117 Allegations of noncompliance; procedure.

Sec. 17.

(1) Except as provided in subsection (6), a resident of an enterprise zone, a business located within an enterprise zone, or the authority may allege to the local governmental unit noncompliance with this act, including, but not limited to, noncompliance by a qualified business with a certification made by the business under section 15 or noncompliance by the local governmental unit.

(2) A local governmental unit shall attempt to resolve allegations of noncompliance without formal proceedings. If an allegation is not resolved by the local governmental unit within 120 days, the alleging party may request a hearing or may file the allegation with the authority.

(3) Within 30 days after holding a hearing concerning an allegation of noncompliance and subject to appeal to the authority, the local governmental unit shall take the action it considers necessary to remedy the noncompliance. This action may include, but is not limited to, the revocation of the certification of a qualified business. Unless the authority orders otherwise upon an appeal, revocation of certification by the local governmental unit is revocation by the authority.

(4) The authority shall attempt to resolve an allegation of noncompliance without formal proceedings. If the allegation is not resolved within 60 days after it is filed with the authority, the authority shall hold a hearing regarding the alleged noncompliance.

(5) Within 30 days after a hearing on an allegation, the authority shall render a decision regarding the allegation and may issue any order the authority considers necessary to remedy the noncompliance. The order may include, but is not limited to, revocation of the certification of a qualified business or, if a local governmental unit is in substantial noncompliance, revocation of approval of the enterprise zone.

(6) This section applies only to allegations of noncompliance by a qualified business located in an enterprise zone that was created before 1994.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2118 Eligibility for exemption, credit, or deduction.

Sec. 18.

The qualified business activity of a qualified business is eligible for an exemption, credit, or deduction as provided by this act, another law of this state, or a law of the United States.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986



Section 125.2119 Duration of exemption or credit.

Sec. 19.

An exemption or credit granted to a qualified business shall continue until the certification of the qualified business is revoked, as provided in this act, or for 10 years from the date that the business is certified as a qualified business. Even if approval of an enterprise zone is revoked by the authority as provided in this act, an exemption or credit granted to a qualified business located in that enterprise zone shall continue until revoked or until the 10-year or other specified period elapses.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2120 Exemption from ad valorem real and personal property taxes.

Sec. 20.

(1) For a qualified business located in an enterprise zone that was created before 1994, unless the certification of the qualified business is revoked as provided in this act, for 10 years from the date on which construction, restoration, alteration, or renovation begins, or through December 31, 2004, whichever occurs first, a new facility owned by the qualified existing business or industrial or commercial property located in an enterprise zone owned by the qualified new business is exempt from ad valorem real and personal property taxes imposed under the general property tax act. For a qualified existing business certified after June 1, 1990 and for purposes of this subsection only, a new facility includes only the portion of the existing property attributable to the restoration, alteration, or renovation.

(2) Except as otherwise provided in this subsection, for a qualified business located in an enterprise zone that was created after 1993, unless the certification of the qualified business is revoked as provided in this act, and except as provided in section 21a(8), for 5 years from the date of certification, a facility owned by the qualified business is exempt from ad valorem real and personal property taxes.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1991, Act 185, Imd. Eff. Dec. 27, 1991 ;-- Am. 1994, Act 230, Imd. Eff. June 30, 1994 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2120a Exemption of commercial, industrial, or utility property from ad valorem real and personal property taxes; compliance required.

Sec. 20a.

(1) Commercial, industrial, or utility property that is located in the area comprising an enterprise zone at the time the area is approved as an enterprise zone and that is not exempt under section 20 or 20b is exempt from ad valorem real and personal property taxes imposed through the year 2004 under the general property tax act.

(2) The exemption allowed by this section applies only to commercial, industrial, or utility property located in an enterprise zone that was created before 1994 and that is located in a local governmental unit that complies with all of the following:

(a) The governing body of the local governmental unit in cooperation with the local governmental unit's chief executive officer develops a comprehensive development plan that addresses the needs of the local governmental unit, that includes a strategy for achieving the goals of the local governmental unit and its residents and businesses, and that meets the requirements of section 13. The development plan shall contain a spending plan, approved by a resolution of the authority, for the additional money received as a result of the amendments to this act made by the amendatory act that added this section. Money included in the spending plan is also subject to the annual appropriation process of the local governmental unit as required by law.

(b) The local governmental unit creates and compensates the position of an enterprise zone assistant to oversee development of the spending plan required in subdivision (a) and to aid in other economic development efforts.

History: Add. 1990, Act 80, Imd. Eff. May 24, 1990 ;-- Am. 1991, Act 185, Imd. Eff. Dec. 27, 1991 ;-- Am. 1994, Act 230, Imd. Eff. June 30, 1994 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2120b Additional exemption from ad valorem real and personal property taxes.

Sec. 20b.

Property that is located in the area comprising an enterprise zone at the time the area is approved as an enterprise zone and for which an exemption certificate under Act No. 198 of the Public Acts of 1974, being sections 207.551 to 207.571 of the Michigan Compiled Laws, is approved before January 1, 1992, and revoked after April 1, 1990, if the property is located in an enterprise zone that was created before 1994, or for which an exemption certificate is approved before January 1, 1995, and revoked after July 1, 1994, if the property is located in an enterprise zone that was created after 1993, at the request of the owner is exempt from ad valorem real and personal property taxes imposed under the general property tax act either for the balance of the period for which the exemption certificate under Act No. 198 of the Public Acts of 1974 had been issued or for a period of 10 years after the date of revocation, whichever is less.

History: Add. 1990, Act 80, Imd. Eff. May 24, 1990 ;-- Am. 1991, Act 185, Imd. Eff. Dec. 27, 1991 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994



Section 125.2121 Enterprise zone created before 1994; levy of specific tax; amount; payment; disbursement; agreement; credit; lien; eligibility for credit; funding emergency dispatch services, senior citizen centers, and substance abuse rehabilitation services.

Sec. 21.

(1) This section applies only to an owner of property located in an enterprise zone that was created before 1994.

(2) Except as provided in section 21c, a specific tax is levied in each year upon an owner of property exempted under section 20(1) or 20b, the amount of which is determined by multiplying 50% of the average rate of taxation levied upon other commercial, industrial, and utility property upon which ad valorem taxes are assessed as determined each year by the state board of assessors under section 13 of Act No. 282 of the Public Acts of 1905, being section 207.13 of the Michigan Compiled Laws, by the state equalized valuation of that property excluding the exemptions granted by this act.

(3) Except as provided in section 21c, a specific tax is levied in each year upon an owner of property exempted under section 20a, the amount of which is determined by multiplying the total millage levied as ad valorem real and personal property taxes for that year upon other commercial, industrial, and utility property by all taxing units within which the property is located by the state equalized valuation of that property excluding the exemptions granted by this act.

(4) The tax levied under subsection (2) is an annual tax payable at the same times, in the same installments, and to the same officer or officers as taxes imposed under the general property tax act are payable. The officer or officers shall disburse the tax payments received each year under subsection (2), at the same times as taxes imposed under the general property tax act are disbursed, to the local governmental unit in which the property is located.

(5) The tax levied under subsection (3) is an annual tax payable to the same officer or officers as taxes imposed under the general property tax act with 1/2 of the tax levied on July 1 and 1/2 levied on December 1. The officer or officers shall disburse the tax payments received each year under subsection (3) to the same local governmental unit, school districts, county, and authorities at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act, except for the following:

(a) The amount that would otherwise be disbursed to a local school district for school operating purposes or to this state under the state education act, Act No. 331 of the Public Acts of 1993, being sections 211.901 to 211.906 of the Michigan Compiled Laws, shall be paid instead to the local governmental unit in which the property is located.

(b) There shall be paid to the local governmental unit in which the property is located a portion of the tax that would otherwise not be paid to the local governmental unit equal to the proportion of ad valorem property taxes levied on commercial and industrial property in the year before the exemption under section 20a first applies which proportion was captured under a tax increment financing plan.

(6) A local governmental unit that receives money under subsection (5) may enter into an agreement with any of the following:

(a) A downtown development authority or tax increment finance authority to share a portion of the money received by the local governmental unit under subsection (5) in not more than the same proportion that the authority would have received if the tax levied under subsection (3) could be captured under a tax increment financing plan.

(b) A taxing unit that receives revenue under subsection (5) to share a portion of the money received by the local governmental unit under subsection (5) not to exceed the taxing unit's net reduction in revenue pursuant to the exemption under section 20a.

(7) The owner of property subject to the tax under subsection (3) may claim a credit against the tax levied on December 1 under subsection (3) for the sum of all the following, but not more than the amount by which the tax levied for the year under subsection (3) exceeds the amount determined by multiplying the average rate of taxation levied upon other commercial, industrial, and utility property upon which ad valorem taxes are assessed as determined each year by the state board of assessors under section 13 of Act No. 282 of the Public Acts of 1905 by the state equalized valuation of that property excluding the exemptions granted by this act:

(a) The amount spent in the year to restore, alter, renovate, or improve real property located in the enterprise zone.

(b) Fifteen percent of wages paid during the year to residents of the enterprise zone who were hired by the owner after May 24, 1990 and who were employed at some time during the 6 months before being hired.

(c) Twenty-five percent of wages paid during the year to residents of the enterprise zone who were hired by the owner after May 24, 1990 and who were not employed at any time during the 6 months before being hired.

(d) Cash and in-kind contributions made by that owner during the year to and accepted by a local taxing unit located in the enterprise zone.

(8) The amount of the tax levied upon real property under subsection (2) or (3), until paid, is a lien upon the real property upon which the tax is levied. Only after the officer files a certificate of nonpayment of the tax, together with an affidavit of proof of service of the certificate of nonpayment upon the owner of the property by certified mail, with the register of deeds of the county in which the property is situated, may proceedings be had upon the lien in the same manner as provided by law for the foreclosure in the circuit court of mortgage liens upon real property.

(9) The owner of property who has failed to pay a tax levied under this section is not eligible to claim the credit under subsection (7).

(10) From the amount disbursed to the local governmental unit pursuant to subsection (5)(a) and (b), the local governmental unit shall disburse to the county in which that local governmental unit is located an amount equal to the product of the state equalized value of all property exempted under sections 20 and 20a(1) and the voter approved special millage rate levied by the county for emergency dispatch services, senior citizen centers, and substance abuse rehabilitation services. The county shall use the amount disbursed under this subsection only to fund emergency dispatch services, senior citizen centers, and substance abuse rehabilitation services.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1990, Act 80, Imd. Eff. May 24, 1990 ;-- Am. 1991, Act 185, Imd. Eff. Dec. 27, 1991 ;-- Am. 1994, Act 230, Imd. Eff. June 30, 1994 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994 ;-- Am. 1996, Act 444, Imd. Eff. Dec. 19, 1996



Section 125.2121a Use of disbursement pursuant to MCL 125.2121 (4)(a) and (b).

Sec. 21a.

(1) Except as otherwise provided in subsection (2) and section 21(9), the local governmental unit shall use the amount disbursed to the local governmental unit pursuant to section 21(4)(a) and (b) only to fund capital improvements identified in the spending plan that the local governmental unit submitted to the authority.

(2) Upon approval of the authority, the local governmental unit may utilize the funds described in subsection (1) for any purpose authorized under this act.

History: Add. 1994, Act 230, Imd. Eff. June 30, 1994



Section 125.2121b Enterprise zone created after 1993; levy of specific tax; amount; payment; disbursement; lien; qualification as replacement facility; failure to pay tax; allocation to school district.

Sec. 21b.

(1) This section applies only to an owner of property located in an enterprise zone that was created after 1993.

(2) Except as provided in section 21c, a specific tax is levied in each year upon an owner of property exempted under section 20(2) or 20b, the amount of which is the sum of the following:

(a) The product of 50% of the average rate of taxation levied upon other commercial, industrial, and utility property upon which ad valorem taxes are assessed in that local governmental unit, excluding ad valorem taxes levied under the state education tax act, Act No. 331 of the Public Acts of 1993, being sections 211.901 to 211.906 of the Michigan Compiled Laws, multiplied by the increased state equalized valuation of that property excluding the exemptions granted by this act.

(b) The product of the millage levied under Act No. 331 of the Public Acts of 1993, multiplied by the increased state equalized valuation of that property, excluding the exemptions granted by this act.

(c) The product of the total millage levied as ad valorem real and personal property taxes for that year by all local taxing units within which the property is located multiplied by the initial state equalized valuation of that property excluding the exemptions granted by this act.

(3) The tax levied under subsection (2) is an annual tax payable at the same times, in the same installments, and to the same officer or officers as taxes imposed under the general property tax act are payable.

(4) The officer or officers shall disburse the portion of the tax payments received each year calculated under subsection (2)(a), at the same times as taxes imposed under the general property tax act are disbursed, to the local governmental unit in which the property is located to be used solely to make public improvements within the enterprise zone or to repay obligations of which the proceeds are used to make public improvements within the enterprise zone.

(5) The officer or officers shall disburse the portion of the tax payments received each year calculated under subsection (2)(b) and (c) to the same governmental unit, school districts, county, and authorities at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act. However, if the property is located in a tax increment financing district, the officer or officers shall pay to the tax increment financing authority a portion of the taxes paid equal to the proportion of ad valorem property taxes levied on commercial and industrial property in the enterprise zone in the year before the exemption under section 20(2) first applies which proportion was captured under a tax increment financing plan.

(6) The amount of the tax levied upon real property under subsection (2), until paid, is a lien upon the real property upon which the tax is levied. Only after the officer files a certificate of nonpayment of the tax, together with an affidavit of proof of service of the certificate of nonpayment upon the owner of the property by certified mail, with the register of deeds of the county in which the property is situated, may proceedings be had upon the lien in the same manner as provided by law for the foreclosure in the circuit court of mortgage liens upon real property.

(7) A local governmental unit, in its action establishing the boundaries of its enterprise zones, may waive the portion of the tax calculated under subsection (2)(a) and (b) on the real property that would qualify as a replacement facility under section 2(3) of Act No. 198 of the Public Acts of 1974, being section 207.552 of the Michigan Compiled Laws.

(8) The owner of property who has failed to pay a tax levied under this section is not eligible for the exemption under section 20(2) for the succeeding tax years.

(9) If a local or intermediate school district receives state aid under section 20, 56, 62, or 81 of the state school aid act of 1979, Act No. 94 of the Public Acts of 1979, being sections 388.1620, 388.1656, 388.1662, and 388.1681 of the Michigan Compiled Laws, of the amount that would otherwise be disbursed under subsection (5) to a local or intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of state aid, shall be paid to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963. If and for the period that the state school aid act of 1979, Act No. 94 of the Public Acts of 1979, being sections 388.1601 to 388.1772 of the Michigan Compiled Laws, is amended or its successor act is enacted or amended to include a provision that provides for adjustments in state school aid to account for the receipt of revenues provided under this act in place of exempted ad valorem property tax, revenues required to be remitted or returned to the state treasury to the credit of the state school aid fund shall be distributed instead to the local school districts. If the sum of any industrial facility tax levied under Act No. 198 of the Public Acts of 1974, being sections 207.551 to 207.572 of the Michigan Compiled Laws, the commercial facilities tax levied under the commercial redevelopment act, Act No. 255 of the Public Acts of 1978, being sections 207.651 to 207.668 of the Michigan Compiled Laws, the neighborhood enterprise zone tax levied under the neighborhood enterprise zone act, Act No. 147 of the Public Acts of 1992, being sections 207.771 to 207.787 of the Michigan Compiled Laws, and the tax levied under this act paid to the state treasury to the credit of the state school aid fund that would otherwise be disbursed to the local or intermediate school district exceeds the amount received by the local or intermediate school district under section 20, 56, 62, or 81 of Act No. 94 of the Public Acts of 1979, the department of treasury shall allocate to each eligible local or intermediate school district an amount equal to the difference between the sum of the industrial facility tax, the commercial facilities tax, the neighborhood enterprise zone tax, and the tax levied under this act paid to the state treasury to the credit of the state school aid fund and the amount the local or intermediate school district received under section 20, 56, 62, or 81 of Act No. 94 of the Public Acts of 1979.

History: Add. 1994, Act 311, Imd. Eff. July 20, 1994 ;-- Am. 1996, Act 444, Imd. Eff. Dec. 19, 1996



Section 125.2121c Property located in renaissance zone.

Sec. 21c.

Property, except a casino, exempted under sections 20(1) and (2), 20a, and 20b that is located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the specific taxes levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the specific tax levied under this act attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The specific tax calculated under this section shall be disbursed proportionately to the local taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. As used in this section, “casino” means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, the Initiated Law of 1996, MCL 432.201 to 432.216.

History: Add. 1996, Act 444, Imd. Eff. Dec. 19, 1996 ;-- Am. 1998, Act 242, Imd. Eff. July 3, 1998



Section 125.2121d Facility certified as qualified business; exemption for eligible manufacturing personal property; "eligible manufacturing personal property" defined.

Sec. 21d.

(1) If a facility was certified as a qualified business on December 31, 2012, notwithstanding any other provision of this act to the contrary, that portion of the facility that is eligible manufacturing personal property shall remain subject to the specific tax levied under this act and shall remain exempt from ad valorem property taxes as provided in this act until that eligible manufacturing personal property would otherwise be exempt from the collection of taxes under section 9m, 9n, or 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o.

(2) As used in this subsection, "eligible manufacturing personal property" means that term as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m.

History: Add. 2012, Act 400, Eff. Mar. 28, 2013



Section 125.2122 Neglecting or failing to pay tax; seizure and sale of property; civil action; jeopardy assessment; collection of delinquent tax; remedies; disbursement of amount of tax and interest on tax.

Sec. 22.

(1) If the tax applicable to personal or real property levied under section 21 or 21b, as applicable, is not paid within the time permitted by law for payment without penalty of taxes imposed under the general property tax act, the officer to whom the tax is first payable may in his or her own name, or in the name of the city, village, township, or county of which he or she is an officer, seize and sell personal property of the owner who has neglected or refused to pay the tax, to an amount sufficient to pay the tax, the expenses of sale, and interest on the tax at the rate of 9% per annum from the date the tax was first payable; or the officer, in his or her own name or in the name of the city, village, township, or county of which he or she is an officer, may institute a civil action against the owner in the circuit court for the county in which the facility is located or in the circuit court for the county in which the owner resides or has a principal place of business, and in that civil action recover the amount of the tax and interest on the tax at the rate of 9% per annum from the date the tax was first payable plus the costs of collecting the tax and interest, including reasonable attorney fees.

(2) The officer may proceed to make a jeopardy assessment, in the manner and under the circumstances provided by Act No. 55 of the Public Acts of 1956, being sections 211.691 to 211.697 of the Michigan Compiled Laws, as an additional means of collecting the amount of the tax.

(3) If a specific tax levied under this act is not paid within the time permitted by law for payment, without penalty, of taxes imposed under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, the specific tax may be collected in the same manner as delinquent taxes are collected under the general property tax act.

(4) The officer may pursue 1 or more of the remedies provided in this section until the officer receives the amount of the tax, interest on the tax, and costs allowed by this act or by law governing the proceedings of civil actions in the circuit court. The amount of the tax and interest on the tax shall be disbursed by the officer in the same manner as the tax levied under section 21 or 21b, as applicable, is disbursed when first payable.

History: 1985, Act 224, Imd. Eff. Jan. 13, 1986 ;-- Am. 1994, Act 311, Imd. Eff. July 20, 1994 ;-- Am. 1996, Act 444, Imd. Eff. Dec. 19, 1996



Section 125.2123 Revenue lost as result of reduced taxes; appropriation and distribution to local government; amount.

Sec. 23.

(1) If the amount of specific tax revenue under this act lost as a result of the reduction of taxes levied by a local school district for school operating purposes required by millage limitations under section 1211 of the school code of 1976, Act No. 451 of the Public Acts of 1976, being section 380.1211 of the Michigan Compiled Laws, results in collections of the specific tax revenue under this act disbursed to the local governmental unit in 1994 that are less than the collections that would have been disbursed in 1994 if the mills levied for school operating purposes had been levied at the 1993 rate, the legislature shall appropriate and distribute to the local governmental unit administering the specific tax under this act an amount equal to the difference attributable to that reduction.

(2) For fiscal years 1995 through 2003, the legislature shall appropriate and distribute to the local governmental unit described in subsection (1) the amount determined in subsection (1), reduced each year by 10% of the amount determined in subsection (1).

History: Add. 1994, Act 230, Imd. Eff. June 30, 1994






Act 281 of 1986 THE LOCAL DEVELOPMENT FINANCING ACT (125.2151 - 125.2174)

Section 125.2151 Legislative findings; short title.

Sec. 1.

(1) The legislature finds all of the following:

(a) That there exists in this state conditions of unemployment, underemployment, and joblessness detrimental to the state economy and the economic growth of the state economy.

(b) That government programs are desirable and necessary to eliminate the causes of unemployment, underemployment, and joblessness therefore benefiting the economic growth of the state.

(c) That it is appropriate to finance these government programs by means available to the state and local units of government, including tax increment financing.

(d) That tax increment financing is a government financing program which contributes to economic growth and development by dedicating a portion of the tax base resulting from the economic growth and development to certain public facilities and structures or improvements of the type designed and dedicated to public use and thereby facilitate certain projects which create economic growth and development.

(e) That it is necessary for the legislature to exercise the sovereign power to legislate tax increment financing as authorized in this act and in the exercise of this sovereign power to mandate the transfer of tax increment revenues by city, village, township, school district, and county treasurers to authorities created under this act in order to effectuate the legislated government programs to eliminate the conditions of unemployment, underemployment, and joblessness and to promote state economic growth.

(f) That the creation of jobs and the promotion of economic growth in the state are essential governmental functions and constitute essential public purposes.

(g) That the creation of jobs and the promotion of economic growth stabilize and strengthen the tax bases upon which local units of government rely and that government programs to eliminate causes of unemployment, underemployment, and joblessness benefit local units of government and are for the use of those local units of government.

(h) That the provisions of this act are enacted to provide a means for local units of government to eliminate the conditions of unemployment, underemployment, and joblessness and to promote economic growth in the communities served by these local units of government.

(2) This act shall be known and may be cited as “the local development financing act”.

History: 1986, Act 281, Eff. Feb. 1, 1987
Constitutionality: The capture of tax increment revenue by a local development finance authority and the use of the revenues by the authority for purposes authorized by the Local Development Financing Act are not unconstitutional diversions of tax revenues from the taxing entity or unconstitutional lendings of credit by the state or a municipality. Advisory Opinion on 1986 PA 281, 430 Mich 93; 422 NW2d 186 (1988).



Section 125.2152 Definitions.

Sec. 2.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Alternative energy technology" means equipment, component parts, materials, electronic devices, testing equipment, and related systems that are specifically designed, specifically fabricated, and used primarily for 1 or more of the following:

(i) The storage, generation, reformation, or distribution of clean fuels integrated within an alternative energy system or alternative energy vehicle, not including an anaerobic digester energy system or a hydroelectric energy system, for use within the alternative energy system or alternative energy vehicle.

(ii) The process of generating and putting into a usable form the energy generated by an alternative energy system. Alternative energy technology does not include those component parts of an alternative energy system that are required regardless of the energy source.

(iii) Research and development of an alternative energy vehicle.

(iv) Research, development, and manufacturing of an alternative energy system.

(v) Research, development, and manufacturing of an anaerobic digester energy system.

(vi) Research, development, and manufacturing of a hydroelectric energy system.

(c) "Alternative energy technology business" means a business engaged in the research, development, or manufacturing of alternative energy technology or a business located in an authority district that includes a military installation that was operated by the United States department of defense and closed after 1980.

(d) "Assessed value" means 1 of the following:

(i) For valuations made before January 1, 1995, the state equalized valuation as determined under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) For valuations made after December 31, 1994, the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(e) "Authority" means a local development finance authority created pursuant to this act.

(f) "Authority district" means an area or areas within which an authority exercises its powers.

(g) "Board" means the governing body of an authority.

(h) "Business development area" means an area designated as a certified industrial park under this act prior to June 29, 2000, or an area designated in the tax increment financing plan that meets all of the following requirements:

(i) The area is zoned to allow its use for eligible property.

(ii) The area has a site plan or plat approved by the city, village, or township in which the area is located.

(i) "Business incubator" means real and personal property that meets all of the following requirements:

(i) Is located in a certified technology park or a certified alternative energy park.

(ii) Is subject to an agreement under section 12a or 12c.

(iii) Is developed for the primary purpose of attracting 1 or more owners or tenants who will engage in activities that would each separately qualify the property as eligible property under subdivision (s)(iii).

(j) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the eligible property identified in the tax increment financing plan or, for a certified technology park, a certified alternative energy park, or a next Michigan development area, the real and personal property included in the tax increment financing plan, including the current assessed value of property for which specific local taxes are paid in lieu of property taxes as determined pursuant to subdivision (hh), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value. Except as otherwise provided in this act, tax abated property in a renaissance zone as defined under section 3 of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2683, shall be excluded from the calculation of captured assessed value to the extent that the property is exempt from ad valorem property taxes or specific local taxes.

(k) "Certified alternative energy park" means that portion of an authority district designated by a written agreement entered into pursuant to section 12c between the authority, the municipality or municipalities, and the Michigan economic development corporation.

(l) "Certified business park" means a business development area that has been designated by the Michigan economic development corporation as meeting criteria established by the Michigan economic development corporation. The criteria shall establish standards for business development areas including, but not limited to, use, types of building materials, landscaping, setbacks, parking, storage areas, and management.

(m) "Certified technology park" means that portion of the authority district designated by a written agreement entered into pursuant to section 12a between the authority, the municipality, and the Michigan economic development corporation.

(n) "Chief executive officer" means the mayor or city manager of a city, the president of a village, or, for other local units of government or school districts, the person charged by law with the supervision of the functions of the local unit of government or school district.

(o) "Development plan" means that information and those requirements for a development set forth in section 15.

(p) "Development program" means the implementation of a development plan.

(q) "Eligible advance" means an advance made before August 19, 1993.

(r) "Eligible obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority before August 19, 1993 and its subsequent refunding by a qualified refunding obligation. Eligible obligation includes an authority's written agreement entered into before August 19, 1993 to pay an obligation issued after August 18, 1993 and before December 31, 1996 by another entity on behalf of the authority.

(s) "Eligible property" means land improvements, buildings, structures, and other real property, and machinery, equipment, furniture, and fixtures, or any part or accessory thereof whether completed or in the process of construction comprising an integrated whole, located within an authority district, of which the primary purpose and use is or will be 1 of the following:

(i) The manufacture of goods or materials or the processing of goods or materials by physical or chemical change.

(ii) Agricultural processing.

(iii) A high technology activity.

(iv) The production of energy by the processing of goods or materials by physical or chemical change by a small power production facility as defined by the federal energy regulatory commission pursuant to the public utility regulatory policies act of 1978, Public Law 95-617, which facility is fueled primarily by biomass or wood waste. This act does not affect a person's rights or liabilities under law with respect to groundwater contamination described in this subparagraph. This subparagraph applies only if all of the following requirements are met:

(A) Tax increment revenues captured from the eligible property will be used to finance, or will be pledged for debt service on tax increment bonds used to finance, a public facility in or near the authority district designed to reduce, eliminate, or prevent the spread of identified soil and groundwater contamination, pursuant to law.

(B) The board of the authority exercising powers within the authority district where the eligible property is located adopted an initial tax increment financing plan between January 1, 1991 and May 1, 1991.

(C) The municipality that created the authority establishes a special assessment district whereby not less than 50% of the operating expenses of the public facility described in this subparagraph will be paid for by special assessments. Not less than 50% of the amount specially assessed against all parcels in the special assessment district shall be assessed against parcels owned by parties potentially responsible for the identified groundwater contamination pursuant to law.

(v) A business incubator.

(vi) An alternative energy technology business.

(vii) A transit-oriented facility.

(viii) A transit-oriented development.

(ix) An eligible next Michigan business, as that term is defined in section 3 of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803, and other businesses within a next Michigan development area, but only to the extent designated as eligible property within a development plan approved by a next Michigan development corporation.

(t) "Fiscal year" means the fiscal year of the authority.

(u) "Governing body" means, except as otherwise provided in this subdivision, the elected body having legislative powers of a municipality creating an authority under this act. For a next Michigan development corporation, governing body means the executive committee of the next Michigan development corporation, unless otherwise provided in the interlocal agreement or articles of incorporation creating the next Michigan development corporation or the governing body of an eligible urban entity or its designee as provided in the next Michigan development act, 2010 PA 275, MCL 125.2951 to 125.2959.

(v) "High-technology activity" means that term as defined in section 3 of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803.

(w) "Initial assessed value" means the assessed value of the eligible property identified in the tax increment financing plan or, for a certified technology park, a certified alternative energy park, or a next Michigan development area, the assessed value of any real and personal property included in the tax increment financing plan, at the time the resolution establishing the tax increment financing plan is approved as shown by the most recent assessment roll for which equalization has been completed at the time the resolution is adopted or, for property that becomes eligible property in other than a certified technology park or a certified alternative energy park after the date the plan is approved, at the time the property becomes eligible property. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. Property for which a specific local tax is paid in lieu of property tax shall not be considered exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of property tax shall be determined as provided in subdivision (hh).

(x) "Michigan economic development corporation" means the public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999 between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the Michigan strategic fund. If the Michigan economic development corporation is unable for any reason to perform its duties under this act, those duties may be exercised by the Michigan strategic fund.

(y) "Michigan strategic fund" means the Michigan strategic fund as described in the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(z) "Municipality" means a city, village, or urban township. However, for purposes of creating and operating a certified alternative energy park or a certified technology park, municipality includes townships that are not urban townships.

(aa) "Next Michigan development area" means a portion of an authority district designated by a next Michigan development corporation under section 12e to which a development plan is applicable.

(bb) "Next Michigan development corporation" means that term as defined in section 3 of the next Michigan development act, 2010 PA 275, MCL 125.2953.

(cc) "Obligation" means a written promise to pay, whether evidenced by a contract, agreement, lease, sublease, bond, or note, or a requirement to pay imposed by law. An obligation does not include a payment required solely because of default upon an obligation, employee salaries, or consideration paid for the use of municipal offices. An obligation does not include those bonds that have been economically defeased by refunding bonds issued under this act. Obligation includes, but is not limited to, the following:

(i) A requirement to pay proceeds derived from ad valorem property taxes or taxes levied in lieu of ad valorem property taxes.

(ii) A management contract or a contract for professional services.

(iii) A payment required on a contract, agreement, bond, or note if the requirement to make or assume the payment arose before August 19, 1993.

(iv) A requirement to pay or reimburse a person for the cost of insurance for, or to maintain, property subject to a lease, land contract, purchase agreement, or other agreement.

(v) A letter of credit, paying agent, transfer agent, bond registrar, or trustee fee associated with a contract, agreement, bond, or note.

(dd) "On behalf of an authority", in relation to an eligible advance made by a municipality or an eligible obligation or other protected obligation issued or incurred by a municipality, means in anticipation that an authority would transfer tax increment revenues or reimburse the municipality from tax increment revenues in an amount sufficient to fully make payment required by the eligible advance made by a municipality, or eligible obligation or other protected obligation issued or incurred by the municipality, if the anticipation of the transfer or receipt of tax increment revenues from the authority is pursuant to or evidenced by 1 or more of the following:

(i) A reimbursement agreement between the municipality and an authority it established.

(ii) A requirement imposed by law that the authority transfer tax increment revenues to the municipality.

(iii) A resolution of the authority agreeing to make payments to the incorporating unit.

(iv) Provisions in a tax increment financing plan describing the project for which the obligation was incurred.

(ee) "Other protected obligation" means:

(i) A qualified refunding obligation issued to refund an obligation described in subparagraph (ii) or (iii), an obligation that is not a qualified refunding obligation that is issued to refund an eligible obligation, or a qualified refunding obligation issued to refund an obligation described in this subparagraph.

(ii) An obligation issued or incurred by an authority or by a municipality on behalf of an authority after August 19, 1993, but before December 31, 1994, to finance a project described in a tax increment finance plan approved by the municipality in accordance with this act before August 19, 1993, for which a contract for final design is entered into by the municipality or authority before March 1, 1994.

(iii) An obligation incurred by an authority or municipality after August 19, 1993, to reimburse a party to a development agreement entered into by a municipality or authority before August 19, 1993, for a project described in a tax increment financing plan approved in accordance with this act before August 19, 1993, and undertaken and installed by that party in accordance with the development agreement.

(iv) An ongoing management or professional services contract with the governing body of a county that was entered into before March 1, 1994 and that was preceded by a series of limited term management or professional services contracts with the governing body of the county, the last of which was entered into before August 19, 1993.

(ff) "Public facility" means 1 or more of the following:

(i) A street, road, bridge, storm water or sanitary sewer, sewage treatment facility, facility designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, drainage system, retention basin, pretreatment facility, waterway, waterline, water storage facility, rail line, electric, gas, telephone or other communications, or any other type of utility line or pipeline, transit-oriented facility, transit-oriented development, or other similar or related structure or improvement, together with necessary easements for the structure or improvement. Except for rail lines, utility lines, or pipelines, the structures or improvements described in this subparagraph shall be either owned or used by a public agency, functionally connected to similar or supporting facilities owned or used by a public agency, or designed and dedicated to use by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity. Any road, street, or bridge shall be continuously open to public access. A public facility shall be located on public property or in a public, utility, or transportation easement or right-of-way.

(ii) The acquisition and disposal of land that is proposed or intended to be used in the development of eligible property or an interest in that land, demolition of structures, site preparation, and relocation costs.

(iii) All administrative and real and personal property acquisition and disposal costs related to a public facility described in subparagraphs (i) and (iv), including, but not limited to, architect's, engineer's, legal, and accounting fees as permitted by the district's development plan.

(iv) An improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, which improvement is made to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(v) All of the following costs approved by the Michigan economic development corporation:

(A) Operational costs and the costs related to the acquisition, improvement, preparation, demolition, disposal, construction, reconstruction, remediation, rehabilitation, restoration, preservation, maintenance, repair, furnishing, and equipping of land and other assets that are or may become eligible for depreciation under the internal revenue code of 1986 for a business incubator located in a certified technology park or certified alternative energy park.

(B) Costs related to the acquisition, improvement, preparation, demolition, disposal, construction, reconstruction, remediation, rehabilitation, restoration, preservation, maintenance, repair, furnishing, and equipping of land and other assets that, if privately owned, would be eligible for depreciation under the internal revenue code of 1986 for laboratory facilities, research and development facilities, conference facilities, teleconference facilities, testing, training facilities, and quality control facilities that are or that support eligible property under subdivision (s)(iii), that are owned by a public entity, and that are located within a certified technology park.

(C) Costs related to the acquisition, improvement, preparation, demolition, disposal, construction, reconstruction, remediation, rehabilitation, restoration, preservation, maintenance, repair, furnishing, and equipping of land and other assets that, if privately owned, would be eligible for depreciation under the internal revenue code of 1986 for facilities that are or that will support eligible property under subdivision (s)(vi), that have been or will be owned by a public entity at the time such costs are incurred, that are located within a certified alternative energy park, and that have been or will be conveyed, by gift or sale, by such public entity to an alternative energy technology business.

(vi) Operating and planning costs included in a plan pursuant to section 12(1)(f), including costs of marketing property within the district and attracting development of eligible property within the district.

(gg) "Qualified refunding obligation" means an obligation issued or incurred by an authority or by a municipality on behalf of an authority to refund an obligation if the refunding obligation meets both of the following:

(i) The net present value of the principal and interest to be paid on the refunding obligation, including the cost of issuance, will be less than the net present value of the principal and interest to be paid on the obligation being refunded, as calculated using a method approved by the department of treasury.

(ii) The net present value of the sum of the tax increment revenues described in subdivision (jj)(ii) and the distributions under section 11a to repay the refunding obligation will not be greater than the net present value of the sum of the tax increment revenues described in subdivision (jj)(ii) and the distributions under section 11a to repay the obligation being refunded, as calculated using a method approved by the department of treasury.

(hh) "Specific local taxes" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123, 1953 PA 189, MCL 211.181 to 211.182, and the technology park development act, 1984 PA 385, MCL 207.701 to 207.718. The initial assessed value or current assessed value of property subject to a specific local tax is the quotient of the specific local tax paid divided by the ad valorem millage rate. However, after 1993, the state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(ii) "State fiscal year" means the annual period commencing October 1 of each year.

(jj) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of eligible property within the district or, for purposes of a certified technology park, a next Michigan development area, or a certified alternative energy park, real or personal property that is located within the certified technology park, a next Michigan development area, or a certified alternative energy park and included within the tax increment financing plan, subject to the following requirements:

(i) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions, other than the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts, upon the captured assessed value of real and personal property in the development area for any purpose authorized by this act.

(ii) Tax increment revenues include ad valorem property taxes and specific local taxes attributable to the application of the levy of the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local or intermediate school districts upon the captured assessed value of real and personal property in the development area in an amount equal to the amount necessary, without regard to subparagraph (i), for the following purposes:

(A) To repay eligible advances, eligible obligations, and other protected obligations.

(B) To fund or to repay an advance or obligation issued by or on behalf of an authority to fund the cost of public facilities related to or for the benefit of eligible property located within a certified technology park or a certified alternative energy park to the extent the public facilities have been included in an agreement under section 12a(3), 12b, or 12c(3), not to exceed 50%, as determined by the state treasurer, of the amounts levied by the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local and intermediate school districts for a period, except as otherwise provided in this sub-subparagraph, not to exceed 15 years, as determined by the state treasurer, if the state treasurer determines that the capture under this sub-subparagraph is necessary to reduce unemployment, promote economic growth, and increase capital investment in the municipality. However, upon approval of the state treasurer and the president of the Michigan economic development corporation, a certified technology park may capture under this sub-subparagraph for an additional period of 5 years if the authority agrees to additional reporting requirements and modifies its tax increment financing plan to include regional collaboration as determined by the state treasurer and the president of the Michigan economic development corporation. In addition, upon approval of the state treasurer and the president of the Michigan economic development corporation, if a municipality that has created a certified technology park that has entered into an agreement with another authority that does not contain a certified technology park to designate a distinct geographic area under section 12b, that authority that has created the certified technology park and the associated distinct geographic area may both capture under this sub-subparagraph for an additional period of 15 years as determined by the state treasurer and the president of the Michigan economic development corporation.

(C) To fund the cost of public facilities related to or for the benefit of eligible property located within a next Michigan development area to the extent that the public facilities have been included in a development plan, not to exceed 50%, as determined by the state treasurer, of the amounts levied by the state pursuant to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and local and intermediate school districts for a period not to exceed 15 years, as determined by the state treasurer, if the state treasurer determines that the capture under this sub-subparagraph is necessary to reduce unemployment, promote economic growth, and increase capital investment in the authority district.

(iii) Tax increment revenues do not include any of the following:

(A) Ad valorem property taxes or specific local taxes that are excluded from and not made part of the tax increment financing plan. Ad valorem personal property taxes or specific local taxes associated with personal property may be excluded from and may not be part of the tax increment financing plan.

(B) Ad valorem property taxes and specific local taxes attributable to ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority.

(C) Ad valorem property taxes exempted from capture under section 4(3) or specific local taxes attributable to such ad valorem property taxes.

(D) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific local taxes attributable to such ad valorem property taxes.

(E) The amount of ad valorem property taxes or specific taxes captured by a downtown development authority under 1975 PA 197, MCL 125.1651 to 125.1681, tax increment financing authority under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, or brownfield redevelopment authority under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672, if those taxes were captured by these other authorities on the date that the initial assessed value of a parcel of property was established under this act.

(F) Ad valorem property taxes levied under 1 or more of the following or specific local taxes attributable to those ad valorem property taxes:

(I) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(II) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

(iv) The amount of tax increment revenues authorized to be included under subparagraph (ii), and required to be transmitted to the authority under section 13(1), from ad valorem property taxes and specific local taxes attributable to the application of the levy of the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, or a local school district or an intermediate school district upon the captured assessed value of real and personal property in a development area shall be determined separately for the levy by the state, each school district, and each intermediate school district as the product of sub-subparagraphs (A) and (B):

(A) The percentage that the total ad valorem taxes and specific local taxes available for distribution by law to the state, local school district, or intermediate school district, respectively, bears to the aggregate amount of ad valorem millage taxes and specific taxes available for distribution by law to the state, each local school district, and each intermediate school district.

(B) The maximum amount of ad valorem property taxes and specific local taxes considered tax increment revenues under subparagraph (ii).

(kk) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use as determined by the board and approved by the municipality in which it is located.

(ll) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

(mm) "Urban township" means a township that meets 1 or more of the following:

(i) Meets all of the following requirements:

(A) Has a population of 20,000 or more, or has a population of 10,000 or more but is located in a county with a population of 400,000 or more.

(B) Adopted a master zoning plan before February 1, 1987.

(C) Provides sewer, water, and other public services to all or a part of the township.

(ii) Meets all of the following requirements:

(A) Has a population of less than 20,000.

(B) Is located in a county with a population of 250,000 or more but less than 400,000, and that county is located in a metropolitan statistical area.

(C) Has within its boundaries a parcel of property under common ownership that is 800 acres or larger and is capable of being served by a railroad, and located within 3 miles of a limited access highway.

(D) Establishes an authority before December 31, 1998.

(iii) Meets all of the following requirements:

(A) Has a population of less than 20,000.

(B) Has a state equalized valuation for all real and personal property located in the township of more than $200,000,000.00.

(C) Adopted a master zoning plan before February 1, 1987.

(D) Is a charter township under the charter township act, 1947 PA 359, MCL 42.1 to 42.34.

(E) Has within its boundaries a combination of parcels under common ownership that is 800 acres or larger, is immediately adjacent to a limited access highway, is capable of being served by a railroad, and is immediately adjacent to an existing sewer line.

(F) Establishes an authority before March 1, 1999.

(iv) Meets all of the following requirements:

(A) Has a population of 13,000 or more.

(B) Is located in a county with a population of 150,000 or more.

(C) Adopted a master zoning plan before February 1, 1987.

(v) Meets all of the following requirements:

(A) Is located in a county with a population of 1,000,000 or more.

(B) Has a written agreement with an adjoining township to develop 1 or more public facilities on contiguous property located in both townships.

(C) Has a master plan in effect.

(vi) Meets all of the following requirements:

(A) Has a population of less than 10,000.

(B) Has a state equalized valuation for all real and personal property located in the township of more than $280,000,000.00.

(C) Adopted a master zoning plan before February 1, 1987.

(D) Has within its boundaries a combination of parcels under common ownership that is 199 acres or larger, is located within 1 mile of a limited access highway, and is located within 1 mile of an existing sewer line.

(E) Has rail service.

(F) Establishes an authority before May 7, 2009.

(vii) Has joined an authority under section 3(2) which is seeking or has entered into an agreement for a certified technology park.

(viii) Has established an authority which is seeking or has entered into an agreement for a certified alternative energy park.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1991, Act 101, Imd. Eff. Aug. 21, 1991 ;-- Am. 1992, Act 287, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 282, Imd. Eff. July 11, 1994 ;-- Am. 1994, Act 331, Imd. Eff. Oct. 14, 1994 ;-- Am. 1996, Act 270, Imd. Eff. June 12, 1996 ;-- Am. 1998, Act 1, Imd. Eff. Jan. 30, 1998 ;-- Am. 1998, Act 92, Imd. Eff. May 14, 1998 ;-- Am. 2000, Act 248, Imd. Eff. June 29, 2000 ;-- Am. 2003, Act 20, Imd. Eff. June 20, 2003 ;-- Am. 2004, Act 17, Imd. Eff. Mar. 4, 2004 ;-- Am. 2007, Act 200, Imd. Eff. Dec. 27, 2007 ;-- Am. 2009, Act 162, Imd. Eff. Dec. 14, 2009 ;-- Am. 2010, Act 239, Imd. Eff. Dec. 14, 2010 ;-- Am. 2010, Act 276, Imd. Eff. Dec. 15, 2010 ;-- Am. 2010, Act 376, Imd. Eff. Dec. 22, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012 ;-- Am. 2013, Act 62, Imd. Eff. June 18, 2013



Section 125.2153 Authority; establishment by municipality; establishment by next Michigan development corporation; limitation; powers.

Sec. 3.

(1) Except as otherwise provided by subsection (2), a municipality may establish not more than 1 authority under the provisions of this act. An authority established under this subsection shall exercise its powers in all authority districts.

(2) In addition to an authority established under subsection (1), a municipality may join with 1 or more other municipalities located within the same county to establish an authority under this act. An authority created under this subsection may only exercise its powers in a certified technology park designated in an agreement made under section 12a or 12b or in a certified alternative energy park designated in an agreement under section 12c. A municipality shall not establish more than 1 authority under this subsection.

(3) A next Michigan development corporation may establish not more than 1 authority under the provisions of this act. An authority established under this subsection shall exercise its powers within its authority district and in all next Michigan development areas. The authority district in which the authority may exercise its powers shall include all or part of the territory of a next Michigan development corporation, as determined by the governing body of the next Michigan development corporation.

(4) The authority shall be a public body corporate which may sue and be sued in any court of this state. The authority possesses all the powers necessary to carry out the purpose of its incorporation. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of the authority. The powers granted in this act to an authority may be exercised notwithstanding that bonds are not issued by the authority.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 2000, Act 248, Imd. Eff. June 29, 2000 ;-- Am. 2009, Act 162, Imd. Eff. Dec. 14, 2009 ;-- Am. 2010, Act 276, Imd. Eff. Dec. 15, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2154 Resolution of intent; notice of public hearing; hearing; resolution exempting taxes from capture; resolution establishing authority and designating boundaries; filing and publication; alteration or amendment of boundaries; validity of proceedings; establishment of authority by 2 or more municipalities; procedures to be followed by next Michigan development corporation.

Sec. 4.

(1) The governing body of a municipality may declare by resolution adopted by a majority of its members elected and serving its intention to create and provide for the operation of an authority.

(2) In the resolution of intent, the governing body proposing to create the authority shall set a date for holding a public hearing on the adoption of a proposed resolution creating the authority and designating the boundaries of the authority district or districts. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 nor more than 40 days before the date of the hearing. Except as otherwise provided in subsection (8), not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in a proposed authority district and, for a public hearing to be held after February 15, 1994, to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure of a property taxpayer to receive the notice shall not invalidate these proceedings. The notice shall state the date, time, and place of the hearing, and shall describe the boundaries of the proposed authority district or districts. At that hearing, a resident, taxpayer, or property owner from a taxing jurisdiction in which the proposed district is located or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of that proposed authority district. The governing body of the municipality in which a proposed district is to be located shall not incorporate land into an authority district not included in the description contained in the notice of public hearing, but it may eliminate lands described in the notice of public hearing from an authority district in the final determination of the boundaries.

(3) Except as otherwise provided in subsection (8), not more than 60 days after a public hearing held after February 15, 1994, the governing body of a taxing jurisdiction with millage that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. However, a resolution by a governing body of a taxing jurisdiction to exempt its taxes from capture is not effective for the capture of taxes that are used for a certified technology park or a certified alternative energy park. The resolution takes effect when filed with that clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

(4) Except as otherwise provided in subsection (8), not less than 60 days after the public hearing or a shorter period as determined by the governing body for a certified technology park or a certified alternative energy park, if the governing body creating the authority intends to proceed with the establishment of the authority, it shall adopt, by majority vote of its members elected and serving, a resolution establishing the authority and designating the boundaries of the authority district or districts within which the authority shall exercise its powers. The adoption of the resolution is subject to any applicable statutory or charter provisions with respect to the approval or disapproval of resolutions by the chief executive officer of the municipality and the adoption of a resolution over his or her veto. This resolution shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(5) The governing body may alter or amend the boundaries of an authority district to include or exclude lands from that authority district or create new authority districts pursuant to the same requirements prescribed for adopting the resolution creating the authority.

(6) The validity of the proceedings establishing an authority shall be conclusive unless contested in a court of competent jurisdiction within 60 days after the last of the following takes place:

(a) Publication of the resolution creating the authority as adopted.

(b) Filing of the resolution creating the authority with the secretary of state.

(7) Except as otherwise provided by this subsection, if 2 or more municipalities desire to establish an authority under section 3(2), each municipality in which the authority district will be located shall comply with the procedures prescribed by this act. The notice required by subsection (2) may be published jointly by the municipalities establishing the authority. The resolutions establishing the authority shall include, or shall approve an agreement including, provisions governing the number of members on the board, the method of appointment, the members to be represented by governmental units or agencies, the terms of initial and subsequent appointments to the board, the manner in which a member of the board may be removed for cause before the expiration of his or her term, the manner in which the authority may be dissolved, and the disposition of assets upon dissolution. An authority described in this subsection shall not be considered established unless all of the following conditions are satisfied:

(a) A resolution is approved and filed with the secretary of state by each municipality in which the authority district will be located.

(b) The same boundaries have been approved for the authority district by the governing body of each municipality in which the authority district will be located.

(c) The governing body of the county in which a majority of the authority district will be located has approved by resolution the creation of the authority.

(8) For an authority created under section 3(3), except as otherwise provided by this subsection, the next Michigan development corporation shall comply with the procedures prescribed for a municipality by subsections (1) and (2) and this subsection. The provisions of subsections (3) and (4) shall not apply to an authority exercising its powers under section 3(3). The notice required by subsection (2) may be published by the next Michigan development corporation in a newspaper or newspapers of general circulation within the municipalities which are constituent members of the next Michigan development corporation, and notice shall not be required to be mailed to the property taxpayers of record in the proposed authority district. The governing body of the next Michigan development corporation shall be the governing body of the authority. A taxing jurisdiction levying ad valorem taxes within the authority district that would otherwise be subject to capture which is not a party to the intergovernmental agreement may exempt its taxes from capture by adopting a resolution to that effect and filing a copy not more than 60 days after the public hearing with the recording officer of the next Michigan development corporation. The next Michigan development corporation shall mail notice of the public hearing to the governing body of each taxing jurisdiction which is not a party to the intergovernmental agreement not less than 20 days before the hearing. Following the public hearing, the governing body of the next Michigan development corporation shall adopt a resolution designating the boundaries of the authority district within which the authority shall exercise its powers, which may include any certified technology park within the proposed authority district in accordance with this subsection and may include property adjacent to or within 1,500 feet of a road classified as an arterial or collector according to the federal highway administration manual "Highway Functional Classification - Concepts, Criteria and Procedures" or of another road in the discretion of the next Michigan development corporation, and property adjacent to that property within the territory of the next Michigan development corporation, as provided in the resolution. The resolution shall be effective when adopted, shall be filed with the secretary of state and the president of the Michigan strategic fund promptly after its adoption, and shall be published at least once in a newspaper of general circulation in the territory of the next Michigan development corporation. If an authority district designated under this subsection or subsequently amended includes a certified technology park which is within the authority district of another authority and which is subject to an existing development plan or tax increment financing plan, then that certified technology park may be considered to be under the jurisdiction of the authority established under section 3(3) if so provided in a resolution of the authority established under section 3(3) and if approved by resolution of the governing body of the municipality which created the other authority, and by the president of the Michigan strategic fund. If so provided and approved, then the development plan and tax increment financing plan applicable to the certified technology park, including all assets and obligations under the plans, shall be considered assigned and transferred from the other authority to the authority created under section 3(3), and the initial assessed value of the certified technology park prior to the transfer shall remain the initial assessed value of the certified technology park following the transfer. The transfer shall be effective as of the later of the effective date of the resolution of the authority established under section 3(3), the resolution approved by the governing body of the municipality which created the other authority, and the approval of the president of the Michigan strategic fund.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 2000, Act 248, Imd. Eff. June 29, 2000 ;-- Am. 2005, Act 15, Imd. Eff. May 4, 2005 ;-- Am. 2010, Act 276, Imd. Eff. Dec. 15, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2155 Board; appointment, qualification, and terms of members; vacancy; reimbursement for expenses; chairperson; oath of office; rules; procedure; meetings; removal of member; publicizing expense items; financial records open to public; subsections (1) and (5) inapplicable to certain authority.

Sec. 5.

(1) The authority shall be under the supervision and control of a board of 7 members appointed by the chief executive officer of the city, village, or urban township creating the authority subject to the approval of the governing body creating the authority. The board shall include 1 member appointed by the county board of commissioners of the county in which the authority is located. The board shall include 1 member representing a community or junior college in whose district the authority is located appointed by the chief executive officer of that community or junior college. The board shall also include 2 members appointed by the chief executive officer of each local governmental unit, other than the city, village, or urban township creating the authority, which levied 20% or more of the ad valorem property taxes levied against all property located in an authority district in the year before the year in which the authority district is established. However, those additional members shall only vote on matters relating to authority districts located within their respective local unit of government. Of the members first appointed, an equal number, as near as possible, shall have terms designated by the governing body creating the authority of 1 year, 2 years, 3 years, and 4 years. However, a member shall hold office until the member's successor is appointed. After the first appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made in the same manner as the original appointment. An appointment to fill an unexpired term shall be for the unexpired portion of the term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses.

(2) The chairperson of the board shall be elected by the board.

(3) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(4) The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held when called in the manner provided in the rules of the board. Meetings of the board shall be open to the public, in accordance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) Subject to notice and an opportunity to be heard, a member of the board may be removed before the expiration of his or her term for cause by the governing body. Removal of a member is subject to review by the circuit court.

(6) All expense items of the authority shall be publicized annually and the financial records shall be open to the public pursuant to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(7) The provisions of subsections (1) and (5) of this section shall not apply to an authority exercising its powers under section 3(3).

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 2010, Act 276, Imd. Eff. Dec. 15, 2010



Section 125.2156 Director, employment; compensation; term; oath of office; bond; chief executive officer; duties; acting director; appointment or employment, compensation, and duties of treasurer; appointment or employment, compensation, and duties of secretary; legal counsel; employment of other personnel; municipal retirement and insurance programs.

Sec. 6.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body creating the authority. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before entering upon the duties of the office, the director shall take and subscribe to the constitutional oath of office and shall furnish bond by posting a bond in the penal sum determined in the resolution establishing the authority. The bond shall be payable to the authority for the use and benefit of the authority, approved by the board, and filed with the clerk of the municipality. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall render to the board and to the governing body a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before entering upon the duties of the office, the acting director shall take and subscribe to the constitutional oath of office and furnish bond as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may appoint or employ and fix the compensation of a treasurer who shall keep the financial records of the authority and who, together with the director, if a director is appointed, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform other duties as may be delegated by the board and shall furnish bond in an amount as prescribed by the board.

(3) The board may appoint or employ and fix the compensation of a secretary who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties as may be delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel may represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

(6) The employees of an authority may be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees on the same basis as civil service employees.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2157 Powers of board generally.

Sec. 7.

The board may:

(a) Study and analyze unemployment, underemployment, and joblessness and the impact of growth upon the authority district or districts.

(b) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility.

(c) Develop long-range plans, in cooperation with the agency which is chiefly responsible for planning in the municipality, to promote the growth of the authority district or districts, and take the steps that are necessary to implement the plans to the fullest extent possible to create jobs, and promote economic growth.

(d) Implement any plan of development necessary to achieve the purposes of this act in accordance with the powers of the authority as granted by this act.

(e) Make and enter into contracts necessary or incidental to the exercise of the board's powers and the performance of its duties.

(f) Acquire by purchase or otherwise on terms and conditions and in a manner the authority considers proper, own or lease as lessor or lessee, convey, demolish, relocate, rehabilitate, or otherwise dispose of real or personal property, or rights or interests in that property, which the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options with respect to the property.

(g) Improve land, prepare sites for buildings, including the demolition of existing structures, and construct, reconstruct, rehabilitate, restore and preserve, equip, improve, maintain, repair, or operate a building, and any necessary or desirable appurtenances to a building, as provided in section 12(2) for the use, in whole or in part, of a public or private person or corporation, or a combination thereof.

(h) Fix, charge, and collect fees, rents, and charges for the use of a building or property or a part of a building or property under the board's control, or a facility in the building or on the property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(i) Lease a building or property or part of a building or property under the board's control.

(j) Accept grants and donations of property, labor, or other things of value from a public or private source.

(k) Acquire and construct public facilities.

(l) Incur costs in connection with the performance of the board's authorized functions including, but not limited to, administrative costs, and architects, engineers, legal, and accounting fees.

(m) Plan, propose, and implement an improvement to a public facility on eligible property to comply with the barrier free design requirements of the state construction code promulgated under the state construction code act of 1972, Act No. 230 of the Public Acts of 1972, being sections 125.1501 to 125.1531 of the Michigan Compiled Laws.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994
Admin Rule: R 408.30401 et seq. of the Michigan Administrative Code.



Section 125.2158 Authority as instrumentality of political subdivision.

Sec. 8.

The authority shall be considered an instrumentality of a political subdivision for purposes of Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2159 Taking, transfer, and use of private property.

Sec. 9.

A municipality may take private property under the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws, for the purpose of transfer to the authority, and may transfer the property to the authority for use as authorized in the development plan, on terms and conditions it considers appropriate. The taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2160 Financing activities of authority.

Sec. 10.

The activities of the authority shall be financed from 1 or more of the following sources:

(a) Contributions to the authority for the performance of its functions.

(b) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(c) Tax increment revenues received pursuant to a tax increment financing plan established under sections 12 to 14.

(d) Proceeds of tax increment bonds issued pursuant to section 14.

(e) Proceeds of revenue bonds issued pursuant to section 11.

(f) Money obtained from any other legal source approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(g) Money obtained pursuant to section 11a.

(h) Loans from the Michigan strategic fund or the Michigan economic development corporation.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 2000, Act 248, Imd. Eff. June 29, 2000



Section 125.2161 Revenue bonds.

Sec. 11.

(1) The authority may borrow money and issue its negotiable revenue bonds pursuant to the revenue bond act of 1933, Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.139 of the Michigan Compiled Laws. Except as provided in subsection (2), revenue bonds issued by the authority shall not be considered a debt of the municipality or of the state.

(2) The municipality by a majority vote of the members of its governing body may make a limited tax pledge to support the authority's revenue bonds or, if authorized by the voters of the municipality, may pledge its full faith and credit to support the authority's revenue bonds.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2161a Insufficient tax increment revenues for repayment of advance or payment of obligation; appropriation; filing claim; information required in claim; distributions; determination of amounts; limitations; distribution subject to lien; indebtedness, liability, or obligation; certification of distribution amount; basis for calculation of distributions and claims reports; use of 12-month debt payment period.

Sec. 11a.

(1) If the amount of tax increment revenues lost as a result of the reduction of taxes levied by local school districts for school operating purposes required by the millage limitations under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, reduced by the amount of tax increment revenues received from the capture of taxes levied under or attributable to the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, will cause the tax increment revenues received in a fiscal year by an authority under section 13 to be insufficient to repay an eligible advance or to pay an eligible obligation, the legislature shall appropriate and distribute to the authority the amount described in subsection (5).

(2) Not less than 30 days before the first day of a fiscal year, an authority eligible to retain tax increment revenues from taxes levied by a local or intermediate school district or this state or to receive a distribution under this section for that fiscal year shall file a claim with the department of treasury. The claim shall include the following information:

(a) The property tax millage rates levied in 1993 by local school districts within the jurisdictional area of the authority for school operating purposes.

(b) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(c) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority plus any tax increment revenues the authority would have received for the fiscal year from property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated.

(d) The tax increment revenues the authority estimates it would have received for that fiscal year if property taxes were levied by local school districts within the jurisdictional area of the authority for school operating purposes at the millage rates described in subdivision (a) and if no property taxes were levied by this state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(e) A list and documentation of eligible obligations and eligible advances and the payments due on each of those eligible obligations or eligible advances in that fiscal year, and the total amount of all the payments due on those eligible obligations and eligible advances in that fiscal year.

(f) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation or the repayment of an eligible advance. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development project.

(g) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(h) A list and documentation of other protected obligations and the payments due on each of those other protected obligations in that fiscal year, and the total amount of all the payments due on those other protected obligations in that fiscal year.

(3) For the fiscal year that commences after September 30, 1993 and before October 1, 1994, an authority may make a claim with all information required by subsection (2) at any time after March 15, 1994.

(4) After review and verification of claims submitted pursuant to this section, amounts appropriated by the state in compliance with this act shall be distributed as 2 equal payments on March 1 and September 1 after receipt of a claim. An authority shall allocate a distribution it receives for an eligible obligation issued on behalf of a municipality to the municipality.

(5) Subject to subsections (6) and (7), the aggregate amount to be appropriated and distributed pursuant to this section to an authority shall be the sum of the amounts determined pursuant to subdivisions (a) and (b) minus the amount determined pursuant to subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received for the fiscal year, if property taxes were levied by local school districts on property, including property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated, for school operating purposes at the millage rates described in subsection (2)(a) and if no property taxes were levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, exceed the sum of tax increment revenues the authority actually received for the fiscal year plus any tax increment revenues the authority would have received for the fiscal year from property that is exempt from taxation pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, based on the property's taxable value at the time the zone is designated.

(b) A shortfall required to be reported pursuant to subsection (2)(g) that had not previously increased a distribution.

(c) An excess amount required to be reported pursuant to subsection (2)(g) that had not previously decreased a distribution.

(6) The amount distributed under subsection (5) shall not exceed the difference between the amount described in subsection (2)(e) and the sum of the amounts described in subsection (2)(c) and (f).

(7) If, based upon the tax increment financing plan in effect on August 19, 1993, the payment due on eligible obligations or eligible advances anticipates the use of excess prior year tax increment revenues permitted by law to be retained by the authority, and if the sum of the amounts described in subsection (2)(c) and (f) plus the amount to be distributed under subsections (5) and (6) is less than the amount described in subsection (2)(e), the amount to be distributed under subsections (5) and (6) shall be increased by the amount of the shortfall. However, the amount authorized to be distributed pursuant to this section shall not exceed that portion of the cumulative difference, for each preceding fiscal year, between the amount that could have been distributed pursuant to subsection (5) and the amount actually distributed pursuant to subsections (5) and (6) and this subsection.

(8) A distribution under this section replacing tax increment revenues pledged by an authority or a municipality is subject to the lien of the pledge, whether or not there has been physical delivery of the distribution.

(9) Obligations for which distributions are made pursuant to this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(10) Not later than July 1 of each year, the authority shall certify to the local tax collecting treasurer the amount of the distribution required under subsection (5), calculated without regard to the receipt of tax increment revenues attributable to local or intermediate school district operating taxes or attributable to taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(11) Calculations of distributions under this section and claims reports required to be made under subsection (2) shall be made on the basis of each development area of the authority.

(12) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

History: Add. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 282, Imd. Eff. July 11, 1994 ;-- Am. 1996, Act 270, Imd. Eff. June 12, 1996 ;-- Am. 1996, Act 452, Imd. Eff. Dec. 19, 1996 ;-- Am. 1998, Act 1, Imd. Eff. Jan. 30, 1998



Section 125.2161b Retention and payment of taxes levied under state education tax act; conditions; application by authority for approval; information to be included; approval, modification, or denial of application by department of treasury; appropriation and distribution of amount; calculation of aggregate amount; lien; reimbursement calculations; legislative intent.

Sec. 11b.

(1) If the amount of tax increment revenues lost as a result of the personal property tax exemptions provided by section 1211(4) of the revised school code, 1976 PA 451, MCL 380.1211, section 3 of the state education tax act, 1993 PA 331, MCL 211.903, section 14(4) of 1974 PA 198, MCL 207.564, and section 9k of the general property tax act, 1893 PA 206, MCL 211.9k, will reduce the allowable school tax capture received in a fiscal year, then, notwithstanding any other provision of this act, the authority, with approval of the department of treasury under subsection (3), may request the local tax collecting treasurer to retain and pay to the authority taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, to be used for the following:

(a) To repay an eligible advance.

(b) To repay an eligible obligation.

(c) To repay an other protected obligation.

(d) To pay an advance or an obligation identified in a development plan, or an amendment to that plan for property located in a certified technology park approved by board of the authority not later than 90 days after July 19, 2010 if the plan contains all of the following and the plan for the capture of school taxes has been approved within 1 year after July 19, 2010:

(i) A detailed description of the project.

(ii) A statement of the estimated cost of the project.

(iii) The specific location of the project.

(iv) The name of any developer of the project.

(e) To pay an advance or an obligation identified in a development plan, or an amendment to that plan for property located in a certified alternative energy park approved by the board of the authority if the plan contains all of the following and the plan for the capture of school taxes has been approved not later than December 31, 2012:

(i) A detailed description of the project.

(ii) A statement of the estimated cost of the project.

(iii) The specific location of the project.

(iv) The name of any developer of the project.

(2) Not later than June 15, 2008, not later than September 30, 2009, and not later than June 1 of each subsequent year, an authority eligible under subsection (1) to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section, shall apply for approval with the department of treasury. The application for approval shall include the following information:

(a) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(b) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority.

(c) The tax increment revenues the authority estimates it would have received for that fiscal year if the personal property tax exemptions described in subsection (1) were not in effect.

(d) A list of eligible obligations, eligible advances, other protected obligations, and advances and obligations described in subsection (1)(d) for expenditures authorized in a certified technology park or described in subsection (1)(e) for expenditures authorized in a certified alternative energy park; the payments due on each of those in that fiscal year; and the total amount of payments due on all of those in that fiscal year.

(e) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, and to be used for, the payment of an eligible obligation, the repayment of an eligible advance, the payment of another protected obligation, the payment of obligations or advances described in subsection (1)(d) for expenditures authorized in a certified technology park, or the payment of obligations or advances described in subsection (1)(e) for expenditures authorized in a certified alternative energy park. That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development plan.

(f) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(3) Not later than August 15, 2008; for 2009 only, not later than 30 days after the effective date of the amendatory act that amended this sentence; and not later than August 15 of each subsequent year, based on the calculations under subsection (5), the department of treasury shall approve, modify, or deny the application for approval to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section. If the application for approval contains the information required under subsection (2)(a) through (f) and appears to be in substantial compliance with the provisions of this section, then the department of treasury shall approve the application. If the application is denied by the department of treasury, then the department of treasury shall provide the opportunity for a representative of the authority to discuss the denial within 21 days after the denial occurs and shall sustain or modify its decision within 30 days after receiving information from the authority. If the application for approval is approved or modified by the department of treasury, the local tax collecting treasurer shall retain and pay to the authority the amount described in subsection (5) as approved by the department. If the department of treasury denies the authority's application for approval, the local tax collecting treasurer shall not retain or pay to the authority the taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906. An approval by the department does not prohibit a subsequent audit of taxes retained in accordance with the procedures currently authorized by law.

(4) Each year, the legislature shall appropriate and distribute an amount sufficient to pay each authority the following:

(a) If the amount to be retained and paid under subsection (3) is less than the amount calculated under subsection (5), the difference between those amounts.

(b) If the application for approval is denied by the department of treasury, an amount verified by the department equal to the amount calculated under subsection (5).

(5) Subject to subsection (6), the aggregate amount under this section shall be the sum of the amounts determined under subdivisions (a) and (b) minus the amount determined under subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received and retained for the fiscal year, excluding taxes exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, if the personal property tax exemptions described in subsection (1) were not in effect, exceed the tax increment revenues the authority actually received for the fiscal year.

(b) A shortfall required to be reported under subsection (2)(f) that had not previously increased a distribution.

(c) An excess amount required to be reported under subsection (2)(f) that had not previously decreased a distribution.

(6) A distribution or taxes retained under this section replacing tax increment revenues pledged by an authority or a municipality are subject to any lien of the pledge described in subsection (1), whether or not there has been physical delivery of the distribution.

(7) Obligations for which distributions are made under this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(8) Not later than September 15 of each year, the authority shall provide a copy of the application for approval approved by the department of treasury to the local tax collecting treasurer and provide the amount of the taxes retained and paid to the authority under subsection (5).

(9) Calculations of amounts retained and paid and appropriations to be distributed under this section shall be made on the basis of each development area of the authority.

(10) The state tax commission may provide that the reimbursement calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

(11) It is the intent of the legislature that, to the extent that the total amount of taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, that are allowed to be retained under this section and section 15a of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2665a, section 12b of the tax increment financing act, 1980 PA 450, MCL 125.1812b, and section 13c of 1975 PA 197, MCL 125.1663c, exceeds the difference of the total school aid fund revenue for the tax year minus the estimated amount of revenue the school aid fund would have received for the tax year had the tax exemptions described in subsection (1) and the earmark created by section 515 of the Michigan business tax act, 2007 PA 36, MCL 208.1515, not taken effect, the general fund shall reimburse the school aid fund the difference.

History: Add. 2008, Act 155, Imd. Eff. June 5, 2008 ;-- Am. 2010, Act 127, Imd. Eff. July 19, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2162 Tax increment financing plan.

Sec. 12.

(1) If the board determines that it is necessary for the achievement of the purposes of this act, the board shall prepare and submit a tax increment financing plan to the governing body. The plan shall be in compliance with section 13 and shall include a development plan as provided in section 15. The plan shall also contain the following:

(a) A statement of the reasons that the plan will result in the development of captured assessed value that could not otherwise be expected. The reasons may include, but are not limited to, activities of the municipality, authority, or others undertaken before formulation or adoption of the plan in reasonable anticipation that the objectives of the plan would be achieved by some means.

(b) An estimate of the captured assessed value for each year of the plan. The plan may provide for the use of part or all of the captured assessed value or, subject to subsection (3), of the tax increment revenues attributable to the levy of any taxing jurisdiction, but the portion intended to be used shall be clearly stated in the plan. The board or the municipality creating the authority may exclude from captured assessed value a percentage of captured assessed value as specified in the plan or growth in property value resulting solely from inflation. If excluded, the plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(c) The estimated tax increment revenues for each year of the plan.

(d) A detailed explanation of the tax increment procedure.

(e) The maximum amount of note or bonded indebtedness to be incurred, if any.

(f) The amount of operating and planning expenditures of the authority and municipality, the amount of advances extended by or indebtedness incurred by the municipality, and the amount of advances by others to be repaid from tax increment revenues.

(g) The costs of the plan anticipated to be paid from tax increment revenues as received.

(h) The duration of the development plan and the tax increment plan.

(i) An estimate of the impact of tax increment financing on the revenues of all taxing jurisdictions in which the eligible property is or is anticipated to be located.

(j) A legal description of the eligible property to which the tax increment financing plan applies or shall apply upon qualification as eligible property.

(k) An estimate of the number of jobs to be created as a result of implementation of the tax increment financing plan.

(l) The proposed boundaries of a certified technology park to be created under an agreement proposed to be entered into pursuant to section 12a, or of a certified alternative energy park to be created under an agreement proposed to be entered into pursuant to section 12c, or of a next Michigan development area designated under section 12e, an identification of the real property within the certified technology park, the certified alternative energy park, or the next Michigan development area to be included in the tax increment financing plan for purposes of determining tax increment revenues, and whether personal property located in the certified technology park, the certified alternative energy park, or the next Michigan development area is exempt from determining tax increment revenues.

(2) Except as provided in subsection (7), a tax increment financing plan shall provide for the use of tax increment revenues for public facilities for eligible property whose captured assessed value produces the tax increment revenues or, to the extent the eligible property is located within a business development area or a next Michigan development area, for other eligible property located in the business development area or the next Michigan development area. Public facilities for eligible property include the development or improvement of access to and around, or within the eligible property, of road facilities reasonably required by traffic flow to be generated by the eligible property, and the development or improvement of public facilities that are necessary to service the eligible property, whether or not located on that eligible property. If the eligible property identified in the tax increment financing plan is property to which section 2(p)(iv) applies, the tax increment financing plan shall not provide for the use of tax increment revenues for public facilities other than those described in the development plan as of April 1, 1991. Whether or not provided in the tax increment financing plan, if the eligible property identified in the tax increment financing plan is property to which section 2(s)(iv) applies, then to the extent that captured tax increment revenues are utilized for the costs of cleanup of identified soil and groundwater contamination, the captured tax increment revenues shall be first credited against the shares of responsibility for the total costs of cleanup of uncollectible parties who are responsible for the identified soil and groundwater contamination pursuant to law, and then shall be credited on a pro rata basis against the shares of responsibility for the total costs of cleanup of other parties who are responsible for the identified soil and groundwater contamination pursuant to law.

(3) The percentage of taxes levied for school operating purposes that is captured and used by the tax increment financing plan and the tax increment financing plans under 1975 PA 197, MCL 125.1651 to 125.1681, the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, and the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672, shall not be greater than the percentage capture and use of taxes levied by a municipality or county for operating purposes under the tax increment financing plan and tax increment financing plans under 1975 PA 197, MCL 125.1651 to 125.1681, the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, and the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672. For purposes of the previous sentence, taxes levied by a county for operating purposes include only millage allocated for county or charter county purposes under the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a.

(4) Except as otherwise provided by this subsection, approval of the tax increment financing plan shall be in accordance with the notice, hearing, disclosure, and approval provisions of sections 16 and 17. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together. For a plan submitted by an authority established by 2 or more municipalities under sections 3(2) and 4(7) or by an authority established by a next Michigan development corporation under sections 3(3) and 4(8), the notice required by section 16 may be published jointly by the municipalities in which the authority district is located or by the next Michigan development corporation. For a plan submitted by an authority exercising its powers under sections 3(2) and 4(7), the plan shall not be considered approved unless each governing body in which the authority district is located makes the determinations required by section 17 and approves the same plan, including the same modifications, if any, made to the plan by any other governing body. A plan submitted by an authority exercising its powers under sections 3(3) and 4(8) shall be approved if the governing body of the next Michigan development corporation makes the determinations required by section 17.

(5) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to express their views and recommendations regarding the tax increment financing plan. The authority shall fully inform the taxing jurisdictions about the fiscal and economic implications of the proposed tax increment financing plan. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the authority district is located to share a portion of the captured assessed value of the district or to distribute tax increment revenues among taxing jurisdictions. Upon adoption of the plan, the collection and transmission of the amount of tax increment revenues, as specified in this act, shall be binding on all taxing units levying ad valorem property taxes or specific local taxes against property located in the authority district.

(6) Property qualified as a public facility under section 2(ff)(ii) that is acquired by an authority may be sold, conveyed, or otherwise disposed to any person, public or private, for fair market value or reasonable monetary consideration established by the authority with the concurrence of the Michigan economic development corporation and the municipality in which the eligible property is located based on a fair market value appraisal from a fee appraiser only if the property is sold for fair market value. Unless the property acquired by an authority was located within a certified business park, a certified technology park, a certified alternative energy park, or a next Michigan development area at the time of disposition, an authority shall remit all monetary proceeds received from the sale or disposition of property that qualified as a public facility under section 2(ff)(ii) and was purchased with tax increment revenues to the taxing jurisdictions. Proceeds distributed to taxing jurisdictions shall be remitted in proportion to the amount of tax increment revenues attributable to each taxing jurisdiction in the year the property was acquired. If the property was acquired in part with funds other than tax increment revenues, only that portion of the monetary proceeds received upon disposition that represent the proportion of the cost of acquisition paid with tax increment revenues is required to be remitted to taxing jurisdictions. If the property is located within a certified business park, a certified technology park, or a certified alternative energy park, or a next Michigan development area at the time of disposition, the monetary proceeds received from the sale or disposition of that property may be retained by the authority for any purpose necessary to further the development program for the certified business park, certified technology park, certified alternative energy park, or next Michigan development area in accordance with the tax increment financing plan.

(7) The tax increment financing plan may provide for the use of tax increment revenues from a certified technology park for public facilities for any eligible property located in the certified technology park. The tax increment financing plan may provide for the use of tax increment revenues from a certified alternative energy park for public facilities for any eligible property located in the certified alternative energy park. The tax increment financing plan may provide for the use of tax increment revenues within or without the development area from which the tax increment revenues are derived, provided that the tax increment revenues shall be used for public facilities within a next Michigan development area within the municipality whose levy has contributed to the tax increment revenues except as otherwise provided in the interlocal agreement creating the next Michigan development corporation that established the authority.

(8) If title to property qualified as a public facility under section 2(ff)(ii) and acquired by an authority with tax increment revenues is sold, conveyed, or otherwise disposed of pursuant to subsection (6) for less than fair market value, the authority shall enter into an agreement relating to the use of the property with the person to whom the property is sold, conveyed, or disposed of, which agreement shall include a penalty provision addressing repayment to the authority if any interest in the property is sold, conveyed, or otherwise disposed of by the person within 12 years after the person received title to the property from the authority. This subsection shall not require enforcement of a penalty provision for a conveyance incident to a merger, acquisition, reorganization, sale-lease back transaction, employee stock ownership plan, or other change in corporate or business form or structure.

(9) The penalty provision described in subsection (8) shall not be less than an amount equal to the difference between the fair market value of the property when originally sold, conveyed, or otherwise disposed of and the actual consideration paid by the person to whom the property was originally sold, conveyed, or otherwise disposed of.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1991, Act 101, Imd. Eff. Aug. 21, 1991 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 2000, Act 248, Imd. Eff. June 29, 2000 ;-- Am. 2009, Act 162, Imd. Eff. Dec. 14, 2009 ;-- Am. 2010, Act 276, Imd. Eff. Dec. 15, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2162a Designation as certified technology park; application to Michigan economic development corporation; agreement; determination of sale price or rental value for public facilities; inclusion of legal and equitable remedies and rights; marketing services; additional certified technology parks; priority to certain applications; duties of state.

Sec. 12a.

(1) A municipality that has created an authority may apply to the Michigan economic development corporation for designation of all or a portion of the authority district as a certified technology park and to enter into an agreement governing the terms and conditions of the designation. The form of the application shall be in a form specified by the Michigan economic development corporation and shall include information the Michigan economic development corporation determines necessary to make the determinations required under this section.

(2) After receipt of an application, the Michigan economic development corporation may designate, pursuant to an agreement entered into under subsection (3), a certified technology park that is determined by the Michigan economic development corporation to satisfy 1 or more of the following criteria based on the application:

(a) A demonstration of significant support from an institution of higher education, a private research-based institute, or a large, private corporate research and development center located within the proximity of the proposed certified technology park, as evidenced by, but not limited to, the following types of support:

(i) Grants of preferences for access to and commercialization of intellectual property.

(ii) Access to laboratory and other facilities owned by or under control of the institution of higher education or private research-based institute.

(iii) Donations of services.

(iv) Access to telecommunication facilities and other infrastructure.

(v) Financial commitments.

(vi) Access to faculty, staff, and students.

(vii) Opportunities for adjunct faculty and other types of staff arrangements or affiliations.

(b) A demonstration of a significant commitment on behalf of the institution of higher education, private research-based institute, or a large, private corporate research and development center to the commercialization of research produced at the certified technology park, as evidenced by the intellectual property and, if applicable, tenure policies that reward faculty and staff for commercialization and collaboration with private businesses.

(c) A demonstration that the proposed certified technology park will be developed to take advantage of the unique characteristics and specialties offered by the public and private resources available in the area in which the proposed certified technology park will be located.

(d) The existence of or proposed development of a business incubator within the proposed certified technology park that exhibits the following types of resources and organization:

(i) Significant financial and other types of support from the public or private resources in the area in which the proposed certified technology park will be located.

(ii) A business plan exhibiting the economic utilization and availability of resources and a likelihood of successful development of technologies and research into viable business enterprises.

(iii) A commitment to the employment of a qualified full-time manager to supervise the development and operation of the business incubator.

(e) The existence of a business plan for the proposed certified technology park that identifies its objectives in a clearly focused and measurable fashion and that addresses the following matters:

(i) A commitment to new business formation.

(ii) The clustering of businesses, technology, and research.

(iii) The opportunity for and costs of development of properties under common ownership or control.

(iv) The availability of and method proposed for development of infrastructure and other improvements, including telecommunications technology, necessary for the development of the proposed certified technology park.

(v) Assumptions of costs and revenues related to the development of the proposed certified technology park.

(f) A demonstrable and satisfactory assurance that the proposed certified technology park can be developed to principally contain eligible property as defined by section 2(s)(iii) and (v).

(3) An authority and a municipality that incorporated the authority may enter into an agreement with the Michigan economic development corporation establishing the terms and conditions governing the certified technology park. Upon designation of the certified technology park pursuant to the terms of the agreement, the subsequent failure of any party to comply with the terms of the agreement shall not result in the termination or rescission of the designation of the area as a certified technology park. The agreement shall include, but is not limited to, the following provisions:

(a) A description of the area to be included within the certified technology park.

(b) Covenants and restrictions, if any, upon all or a portion of the properties contained within the certified technology park and terms of enforcement of any covenants or restrictions.

(c) The financial commitments of any party to the agreement and of any owner or developer of property within the certified technology park.

(d) The terms of any commitment required from an institution of higher education or private research-based institute for support of the operations and activities at eligible properties within the certified technology park.

(e) The terms of enforcement of the agreement, which may include the definition of events of default, cure periods, legal and equitable remedies and rights, and penalties and damages, actual or liquidated, upon the occurrence of an event of default.

(f) The public facilities to be developed for the certified technology park.

(g) The costs approved for public facilities under section 2(dd).

(4) If the Michigan economic development corporation has determined that a sale price or rental value at below market rate will assist in increasing employment or private investment in the certified technology park, the authority and municipality have authority to determine the sale price or rental value for public facilities owned or developed by the authority and municipality in the certified technology park at below market rate.

(5) If public facilities developed pursuant to an agreement entered into under this section are conveyed or leased at less than fair market value or at below market rates, the terms of the conveyance or lease shall include legal and equitable remedies and rights to assure the public facilities are used as eligible property. Legal and equitable remedies and rights may include penalties and actual or liquidated damages.

(6) Except as otherwise provided in this section, an agreement designating a certified technology park may not be made after December 31, 2002, but any agreement made on or before December 31, 2002 may be amended after that date. However, the Michigan economic development corporation may enter into an agreement with a municipality after December 31, 2002 and on or before December 31, 2005 if that municipality has adopted a resolution of interest to create a certified technology park before December 31, 2002.

(7) The Michigan economic development corporation shall market the certified technology parks and the certified business parks. The Michigan economic development corporation and an authority may contract with each other or any third party for these marketing services.

(8) Except as otherwise provided in subsections (9), (10), and (11), the Michigan economic development corporation shall not designate more than 10 certified technology parks. For purposes of this subsection only, 2 certified technology parks located in a county that contains a city with a population of more than 750,000, shall be counted as 1 certified technology park. Not more than 7 of the certified technology parks designated under this section may not include a firm commitment from at least 1 business engaged in a high technology activity creating a significant number of jobs.

(9) The Michigan economic development corporation may designate an additional 5 certified technology parks after November 1, 2002 and before December 31, 2007. The Michigan economic development corporation shall not accept applications for the additional certified technology parks under this subsection until after November 1, 2002.

(10) The Michigan economic development corporation may designate an additional 3 certified technology parks after February 1, 2008 and before December 31, 2008. The Michigan economic development corporation shall not accept applications for the additional certified technology parks under this subsection until after February 1, 2008.

(11) The Michigan economic development corporation may designate an additional 3 certified technology parks before March 31, 2013. It is the intent of the legislature that after the additional 3 certified technology parks are designated under this subsection, no additional certified technology parks shall be designated under this section.

(12) The Michigan economic development corporation shall give priority to applications that include new business activity.

(13) For an authority established by 2 or more municipalities under sections 3(2) and 4(7), each municipality in which the authority district is located by a majority vote of the members of its governing body may make a limited tax pledge to support the authority's tax increment bonds issued under section 14 or, if authorized by the voters of the municipality, may pledge its full faith and credit for the payment of the principal of and interest on the bonds. The municipalities that have made a pledge to support the authority's tax increment bonds may approve by resolution an agreement among themselves establishing obligations each may have to the other party or parties to the agreement for reimbursement of all or any portion of a payment made by a municipality related to its pledge to support the authority's tax increment bonds.

(14) Not including certified technology parks designated under subsection (8), but for certified technology parks designated under subsections (9), (10), and (11) only, this state shall do all of the following:

(a) Reimburse intermediate school districts each year for all tax revenue lost that was captured by an authority for a certified technology park designated by the Michigan economic development corporation after October 3, 2002.

(b) Reimburse local school districts each year for all tax revenue lost that was captured by an authority for a certified technology park designated by the Michigan economic development corporation after October 3, 2002.

(c) Reimburse the school aid fund from funds other than those appropriated in section 11 of the state school aid act of 1979, 1979 PA 94, MCL 388.1611, for an amount equal to the reimbursement calculations under subdivisions (a) and (b) and for all revenue lost that was captured by an authority for a certified technology park designated by the Michigan economic development corporation after October 3, 2002. Foundation allowances calculated under section 20 of the state school aid act of 1979, 1979 PA 94, MCL 388.1620, shall not be reduced as a result of tax revenue lost that was captured by an authority for a certified technology park designated by the Michigan economic development corporation under subsection (9), (10), or (11) after October 3, 2002.

History: Add. 2000, Act 248, Imd. Eff. June 29, 2000 ;-- Am. 2002, Act 575, Imd. Eff. Oct. 3, 2002 ;-- Am. 2004, Act 365, Imd. Eff. Oct. 7, 2004 ;-- Am. 2008, Act 105, Imd. Eff. Apr. 23, 2008 ;-- Am. 2009, Act 161, Imd. Eff. Dec. 14, 2009 ;-- Am. 2009, Act 162, Imd. Eff. Dec. 14, 2009 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2162b Creation of authority in which certified technology park designated; agreement with another authority; designation of distinct geographic area; consideration of advantages and benefits; capture of amounts levied by state and local and intermediate school districts; application for approval of distinct geographic area; competitive application process; requirements.

Sec. 12b.

(1) A municipality that has created an authority in which a certified technology park has been designated under this act may enter into an agreement with another authority that does not contain a certified technology park to designate a distinct geographic area within the authority district as a certified technology park. The authority shall consider the advantages of the unique characteristics and specialties offered by the public and private resources available in the distinct geographic area, shall consider the benefits to regional cooperation and collaboration, and shall consider whether designating the additional distinct geographic area adds value to the mission of the designated certified technology park. The distinct geographic area is subject to the provisions of section 12a(3), (4), and (5). The state treasurer shall not approve the capture of amounts levied by the state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and by local and intermediate school districts as permitted in section 2(jj)(ii)(B) for more than 9 distinct geographic areas designated under this section. In addition, beginning on the effective date of the amendatory act that added subsection (2), the state treasurer shall not approve the capture of amounts described in this subsection unless the application for approval of a distinct geographic area under this subsection is also approved by the Michigan economic development corporation as provided in subsection (2). A copy of the designation shall be filed with the Michigan economic development corporation.

(2) Beginning on the effective date of the amendatory act that added this subsection, the Michigan economic development corporation shall designate the distinct geographic areas under subsection (1) pursuant to a competitive application process that has an initial application period and a final application period and that meets all the following:

(a) The initial application period shall begin on the effective date of the amendatory act that added this subsection and end on October 1, 2015. All applications submitted during the initial application period shall be approved or denied not later than November 1, 2015. The Michigan economic development corporation may approve up to 3 applications as a result of the initial application period. Applications submitted outside the initial application period shall not be considered under this subdivision.

(b) The final application period shall begin on January 1, 2016 and end on July 1, 2016. All applications submitted during the final application period shall be approved or denied by September 1, 2016. The Michigan economic development corporation may approve the remaining designations available under subsection (1) as a result of the final application period. However, there is no requirement that all 9 designations be made under this section. Applications submitted outside the final application period shall not be considered under this subdivision.

(c) The Michigan economic development corporation shall publish the application process and competitive criteria upon which applications will be evaluated on its website. If an application does not meet the requirements of this section, the application shall not be approved by the Michigan economic development corporation.

History: Add. 2008, Act 104, Imd. Eff. Apr. 23, 2008 ;-- Am. 2015, Act 125, Imd. Eff. July 15, 2015



Section 125.2162c Designation as certified alternative energy park; application; criteria; agreement; determination of sale price or rental value for public facilities; inclusion of legal and equitable remedies and rights; limitations; pledge to support authority's tax increment bonds; ownership and operation by economic development corporation.

Sec. 12c.

(1) A municipality that has created an authority may apply to the Michigan economic development corporation for designation of all or a portion of the authority district as a certified alternative energy park and to enter into an agreement governing the terms and conditions of the designation. The form of the application shall be in a form specified by the Michigan economic development corporation and shall include information the Michigan economic development corporation determines necessary to make the determinations required under this section.

(2) After receipt of an application, the Michigan economic development corporation may designate, pursuant to an agreement entered into under subsection (3), a certified alternative energy park that is determined by the Michigan economic development corporation to satisfy 1 or more of the following criteria based on the application:

(a) A demonstration that the proposed alternative energy park will be developed to take advantage of the unique characteristics and specialties offered by public and private resources available in the area in which the proposed certified alternative energy park will be located.

(b) The existence of or strong likelihood of attracting alternative energy technology businesses to the proposed alternative energy park by exhibiting the following types of resources and organization:

(i) Significant financial and other types of support from the public or private resources in the area.

(ii) Proposed or actual ownership of land in sufficient quantity as to attract 1 or more major alternative energy technology businesses.

(c) The existence of a business plan for the proposed certified alternative energy park that identifies its objectives in a clearly focused and measurable fashion and that addresses the following matters:

(i) A commitment to new business formation or major business attraction.

(ii) The clustering of businesses, technology, and research within the region.

(iii) The opportunity for and costs of development of properties under common ownership or control.

(iv) The availability of and method proposed for development and sale or conveyance of shovel-ready sites to include infrastructure and other improvements, including telecommunications technology, necessary for the successful development of the proposed certified alternative energy park.

(v) Assumptions of costs and revenues related to the development of the proposed certified alternative energy park.

(d) A demonstrable and satisfactory assurance that the proposed certified alternative energy park can be developed to principally contain eligible property as defined by section 2(s)(v) and (vi).

(e) The proposed certified alternative energy park includes a military installation that was operated by the United States department of defense and closed after 1980.

(3) An authority and a municipality that incorporated the authority may enter into an agreement with the Michigan economic development corporation establishing the terms and conditions governing the certified alternative energy park. Upon designation of the certified alternative energy park pursuant to the terms of the agreement, the subsequent failure of any party to comply with the terms of the agreement shall not result in the termination or rescission of the designation of the area as a certified alternative energy park. The agreement shall include, but is not limited to, the following provisions:

(a) A description of the area to be included within the certified alternative energy park.

(b) Covenants and restrictions, if any, upon all or a portion of the properties contained within the certified alternative energy park and terms of enforcement of any covenants or restrictions.

(c) The financial commitments of any party to the agreement and of any owner or developer of property, including sale or transfer of ownership or options thereto upon designation of a certified alternative energy park for property within the certified alternative energy park.

(d) The terms of enforcement of the agreement, which may include the definition of events of default, cure periods, legal and equitable remedies and rights, and penalties and damages, actual or liquidated, upon the occurrence of an event of default.

(e) Proposed method of ownership of the land within the certified alternative energy park.

(f) The costs approved for public facilities under section 2(dd).

(g) Proposed method of operating the certified alternative energy park.

(4) If the Michigan economic development corporation has determined that a sale price or rental value at below market rate will assist in increasing employment or private investment in the certified alternative energy park, the authority and municipality have authority to determine the sale price or rental value for public facilities owned or developed by the authority and municipality in the certified alternative energy park at below market rate.

(5) If public facilities developed pursuant to an agreement entered into under this section are conveyed or leased at less than fair market value or at below market rates, the terms of the conveyance or lease shall include legal and equitable remedies and rights to assure that the public facilities are used as eligible property. Legal and equitable remedies and rights may include penalties and actual or liquidated damages.

(6) Except as otherwise provided in this section, an agreement designating a certified alternative energy park may not be made after December 31, 2012, but any agreement made on or before December 31, 2012 may be amended after that date.

(7) The Michigan economic development corporation shall not designate more than 10 certified alternative energy parks. For purposes of this subsection only, certified alternative energy parks located in the same county shall be counted as 1 certified alternative energy park.

(8) For an authority established by 2 or more municipalities under sections 3(2) and 4(7), each municipality in which the authority district is located by a majority vote of the members of its governing body may make a limited tax pledge to support the authority's tax increment bonds issued under section 14 or, if authorized by the voters of the municipality, may pledge its full faith and credit for the payment of the principal of and interest on the bonds. The municipalities that have made a pledge to support the authority's tax increment bonds may approve by resolution an agreement among themselves establishing obligations each may have to the other party or parties to the agreement for reimbursement of all or any portion of a payment made by a municipality related to its pledge to support the authority's tax increment bonds.

(9) Upon approval of the Michigan economic development corporation, the certified alternative energy park may be owned and operated by an economic development corporation created under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, or other public body agreeable to all members.

History: Add. 2009, Act 162, Imd. Eff. Dec. 14, 2009 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2162d Conveyance or lease of public facilities at less than fair market value or below market rates.

Sec. 12d.

(1) If an authority determines that a sale price or rental value at below market rate will assist in increasing employment or private investment in a development area, the authority may determine a sale price or rental value for public facilities owned or developed by the authority at below market rate.

(2) If public facilities are conveyed or leased at less than fair market value or at below market rates, the terms of the conveyance or lease shall include legal and equitable remedies and rights to assure that the public facilities are used as eligible property. Legal and equitable remedies and rights may include penalties and actual or liquidated damages. If public facilities for public benefit are provided to private owners or users of eligible property, the terms of the conveyance or lease shall include a benefit to the private owner or user.

History: Add. 2010, Act 276, Imd. Eff. Dec. 15, 2010



Section 125.2162e Notice of designation of next Michigan development area; marketing of authority district by Michigan economic development corporation; pledge to support tax increment bonds.

Sec. 12e.

(1) A next Michigan development corporation establishing an authority under section 3(3) shall notify the Michigan economic development corporation of the designation of a next Michigan development area.

(2) The Michigan economic development corporation shall market the authority district including next Michigan development areas.

(3) For an authority exercising its powers under section 3(3), each municipality and county which is a party to the interlocal agreement establishing the next Michigan development corporation, or any 1 of them, by a majority vote of the members of its governing body, may make a limited tax pledge to support the authority's tax increment bonds issued under section 14 or, if authorized by the voters of the municipality or county, may pledge its full faith and credit for the payment of the principal of and interest on the bonds. The municipalities or counties that have made a pledge to support the authority's tax increment bonds may approve by resolution an agreement among themselves establishing obligations each may have to the other party or parties to the agreement for reimbursement of all or any portion of a payment made by a municipality or county related to its pledge to support the authority's tax increment bonds.

History: Add. 2010, Act 276, Imd. Eff. Dec. 15, 2010 ;-- Am. 2012, Act 290, Imd. Eff. Aug. 1, 2012



Section 125.2163 Tax increment revenues transmitted to authority; expenditure of tax increment revenues; retention or reversion of excess revenue; prohibition; abolition of tax increment financing plan; annual financial report.

Sec. 13.

(1) The city, village, township, school district, and county treasurers shall transmit to the authority tax increment revenues.

(2) The authority shall expend the tax increment revenues received for the development program only in accordance with the tax increment financing plan. Tax increment revenues in excess of the estimated tax increment revenues or of the actual costs of the plan to be paid by the tax increment revenues may be retained by the authority only for purposes, that by resolution of the board, are determined to further the development program in accordance with the tax increment financing plan. The excess tax increment revenues not so used shall revert proportionately to the respective taxing jurisdictions. These revenues shall not be used to circumvent existing property tax laws or a local charter that provides a maximum authorized rate for the levy of property taxes. The governing body may abolish the tax increment financing plan if it finds that the purposes for which the plan was established are accomplished. However, the tax increment financing plan may not be abolished until the principal of and interest on bonds issued pursuant to section 14 have been paid or funds sufficient to make that payment have been segregated and placed in an irrevocable trust for the benefit of the holders of the bonds.

(3) The authority shall submit annually to the governing body and the state tax commission a financial report on the status of the tax increment financing plan. The report shall include the following:

(a) The amount and source of tax increment revenues received.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures of tax increment revenues.

(d) The amount of principal and interest on any outstanding bonded indebtedness of the authority.

(e) The initial assessed value of the eligible property.

(f) The captured assessed value of the eligible property retained by the authority.

(g) The number of jobs created as a result of the implementation of the tax increment financing plan.

(h) Any additional information the governing body or the state tax commission considers necessary.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994



Section 125.2164 Tax increment bonds; qualified refunding obligation.

Sec. 14.

(1) By resolution of its board and subject to the limitations set forth in this section, the authority may authorize, issue, and sell its tax increment bonds to finance a development program. The bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The authority may pledge for debt service requirements the tax increment revenues to be received from an eligible property. The bonds issued under this section shall be considered a single series for the purposes of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The municipality by majority vote of the members of its governing body may make a limited tax pledge to support the authority's tax increment bonds or, if authorized by the voters of the municipality, pledge its full faith and credit for the payment of the principal of and interest on the authority's tax increment bonds. The municipality may pledge as additional security for the bonds any money received by the authority or the municipality pursuant to section 10.

(3) Bonds and notes issued by the authority and the interest on and income from those bonds and notes are exempt from taxation by the state or a political subdivision of this state.

(4) Notwithstanding any other provision of this act, if the state treasurer determines that an authority or municipality can issue a qualified refunding obligation and the authority or municipality does not make a good faith effort to issue the qualified refunding obligation as determined by the state treasurer, the state treasurer may reduce the amount claimed by the authority or municipality under section 11a by an amount equal to the net present value saving that would have been realized had the authority or municipality refunded the obligation or the state treasurer may require a reduction in the capture of tax increment revenues from taxes levied by a local or intermediate school district or this state by an amount equal to the net present value savings that would have been realized had the authority or municipality refunded the obligation. This subsection does not authorize the state treasurer to require the authority or municipality to pledge security greater than the security pledged for the obligation being refunded.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 1996, Act 270, Imd. Eff. June 12, 1996 ;-- Am. 2002, Act 235, Imd. Eff. Apr. 29, 2002



Section 125.2165 Development plan generally.

Sec. 15.

(1) If a board decides to finance a project under this act, it shall prepare a development plan.

(2) To the extent necessary to accomplish the proposed development program the development plan shall contain:

(a) A description of the property to which the plan applies in relation to the boundaries of the authority district and a legal description of the property.

(b) The designation of boundaries of the property to which the plan applies in relation to highways, streets, or otherwise.

(c) The location and extent of existing streets and other public facilities in the vicinity of the property to which the plan applies; the location, character, and extent of the categories of public and private land uses then existing and proposed for the property to which the plan applies, including residential, recreational, commercial, industrial, educational, and other uses.

(d) A description of public facilities to be acquired for the property to which the plan applies, a description of any repairs and alterations necessary to make those improvements, and an estimate of the time required for completion of the improvements.

(e) The location, extent, character, and estimated cost of the public facilities for the property to which the plan applies, and an estimate of the time required for completion.

(f) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(g) A description of any portions of the property to which the plan applies, which the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, and utilities.

(i) An estimate of the cost of the public facility or facilities, a statement of the proposed method of financing the public facility or facilities, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the public facility or facilities is to be leased, sold, or conveyed and for whose benefit the project is being undertaken, if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying of all or a portion of the public facility or facilities upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed to those persons.

(l) Estimates of the number of persons residing on the property to which the plan applies and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, a development plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(m) A plan for establishing priority for the relocation of persons displaced by the development.

(n) Provision for the costs of relocating persons displaced by the development, and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the federal uniform relocation assistance and real property acquisition policies act of 1970, 42 U.S.C. 4601 to 4655.

(o) A plan for compliance with Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

(p) Other material which the authority or governing body considers pertinent.

(3) It shall not be necessary for the board to prepare a development plan pursuant to this section if a development plan that adequately provides for accomplishing the proposed development program has already been prepared and where the development plan has been approved by the board and governing body pursuant to sections 16 and 17.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2166 Adoption of resolution approving development plan or tax increment financing plan; public hearing; notice; record.

Sec. 16.

(1) Before adoption of a resolution approving or amending a development plan or approving or amending a tax increment financing plan, the governing body shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall not be less than 20 days before the date set for the hearing. Beginning June 1, 2005, the notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the development plan or the tax increment financing plan is approved or amended.

(2) Notice of the time and place of hearing on a development plan shall contain the following:

(a) A description of the property to which the plan applies in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice, and that all aspects of the development plan will be open for discussion at the public hearing.

(c) Other information that the governing body considers appropriate.

(3) At the time set for hearing, the governing body shall provide an opportunity for interested persons to be heard and shall receive and consider communications in writing with reference to the matter. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for introduction of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at that time.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- 2005, Act 15, Imd. Eff. May 4, 2005



Section 125.2167 Development plan or tax increment financing plan as constituting public purpose; approval or rejection; considerations; amendments; procedure, notice, findings, and amendment as conclusive; contest.

Sec. 17.

(1) After a public hearing on the development plan or the tax increment financing plan, or both, with notice of the hearing given pursuant to section 16, the governing body shall determine whether the development plan or tax increment financing plan, or both, constitutes a public purpose. If the governing body determines that the development plan or tax increment financing plan, or both, constitutes a public purpose, the governing body may then approve or reject the plan, or approve it with modification, by resolution, based on the following considerations:

(a) Whether the development plan meets the requirements set forth in section 15(2) and the tax increment financing plan meets the requirements set forth in section 12(1), (2), and (3).

(b) Whether the proposed method of financing the public facility or facilities is feasible and the authority has the ability to arrange the financing.

(c) Whether the development is reasonable and necessary to carry out the purposes of this act.

(d) Whether the amount of captured assessed value estimated to result from adoption of the plan is reasonable.

(e) Whether the land to be acquired under the development plan is reasonably necessary to carry out the purposes of the plan and the purposes of this act.

(f) Whether the development plan is in reasonable accord with the approved master plan of the municipality, if an approved master plan exists.

(g) Whether public services, such as fire and police protection and utilities, are or will be adequate to service the property.

(h) Whether changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

(2) Except as provided in this subsection, amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection following the same notice and public hearing provisions that are necessary for approval or rejection of the original plan. Notice and hearing shall not be necessary for revisions in the estimates of captured assessed value and tax increment revenues.

(3) The procedure, adequacy of notice, and findings with respect to purpose and captured assessed value shall be conclusive unless contested in a court of competent jurisdiction within 60 days after adoption of the resolution adopting the plan. An amendment, adopted by resolution, to a conclusive plan shall likewise be conclusive unless contested within 60 days after adoption of the resolution adopting the amendment. If a resolution adopting an amendment to the plan is contested, the resolution adopting the plan is not open to contest.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994



Section 125.2168 Relocation of person; notice to vacate.

Sec. 18.

A person to be relocated under this act shall be given not less than 90 days' written notice to vacate unless modified by court order for good cause.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2169 Preparation and submission of budget; manner; approval; cost of handling and auditing funds.

Sec. 19.

(1) The director of the authority shall prepare and submit for the approval of the board a budget for the operation of the authority for the ensuing fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. Before the budget may be adopted by the board, it shall be approved by the governing body. Funds of the municipality shall not be included in the budget of the authority except those funds authorized in this act or by the governing body.

(2) The governing body may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed for designated purposes, which cost shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 1986, Act 281, Eff. Feb. 1, 1987 ;-- Am. 1991, Act 101, Imd. Eff. Aug. 21, 1991 ;-- Am. 1993, Act 333, Eff. Mar. 15, 1994 ;-- Am. 2008, Act 522, Imd. Eff. Jan. 13, 2009



Section 125.2170 Dissolution of authority; resolution; disposition of property and assets.

Sec. 20.

An authority that completes the purposes for which it was organized shall be dissolved by resolution of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority shall belong to the municipality or to an agency or instrumentality designated by resolution of the municipality.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2171 Proceedings to enforce act.

Sec. 21.

The state tax commission may institute proceedings to compel enforcement of this act.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2172 Effective date.

Sec. 22.

This act shall take effect on February 1, 1987.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2173 Conditional effective date.

Sec. 23.

This act shall not take effect unless House Bill No. 5729 of the 83rd Legislature is enacted into law.

History: 1986, Act 281, Eff. Feb. 1, 1987



Section 125.2174 Constitutionality of act.

Sec. 24.

Pursuant to section 8 of article III of the state constitution of 1963, it is the intent of the legislature, by concurrent resolution, to request the opinion of the supreme court as to the constitutionality of this 1986 act if the governor has not already requested an opinion.

History: 1986, Act 281, Eff. Feb. 1, 1987






Act 393 of 2014 ENTREPRENEUR-IN-RESIDENCE ACT (125.2191 - 125.2197)

Section 125.2191 Short title.

Sec. 1.

This act shall be known and may be cited as the "entrepreneur-in-residence act".

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2192 Definitions.

Sec. 2.

As used in this act:

(a) "Entrepreneur-in-residence" means an individual appointed to a position under the project.

(b) "Project" means the entrepreneur-in-residence project established under this act.

(c) "Strategic fund" means the Michigan strategic fund created under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2193 Entrepreneur-in-residence project; establishment in strategic fund; goals.

Sec. 3.

(1) The entrepreneur-in-residence project is established in the strategic fund.

(2) The project goals include all of the following:

(a) Improving outreach by state government to the private sector.

(b) Strengthening coordination and interaction between state government and the private sector on issues relevant to entrepreneurs and small business concerns.

(c) Making state government economic development programs and incentives simpler and easier to access, more efficient, and more responsive to the needs of entrepreneurs and small business concerns.

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2194 Entrepreneur-in-residence; appointment; term; disclosure statement; duties.

Sec. 4.

(1) The president of the strategic fund shall appoint not more than 10 entrepreneurs-in-residence under the project during any year.

(2) The president of the strategic fund shall select an entrepreneur-in-residence for appointment based on all of the following qualifications:

(a) Success in his or her field of endeavor.

(b) Demonstrated success in working with entrepreneurs and small business concerns.

(c) Success in developing, inventing, or creating a product and bringing it to the marketplace.

(3) An entrepreneur-in-residence shall serve without compensation for a maximum of 2 years.

(4) Before beginning to serve as an entrepreneur-in-residence, the appointee shall provide the president of the strategic fund with a disclosure statement listing all sources of income and the nature of any ownership interest in a business during the past year for the appointee, his or her spouse, and each parent, child, and sibling of the appointee. The appointee shall update the statement each year and immediately upon any significant change. The disclosure statement is subject to the freedom of information act, 1976 PA 422, MCL 15.231 to 15.246. The president of the strategic fund or his or her designee shall check any recommendation made by an entrepreneur-in-residence against the disclosure statement for the existence of a conflict of interest.

(5) An entrepreneur-in-residence shall perform the following duties:

(a) Assist the strategic fund in improving outreach to small business concerns and entrepreneurs.

(b) Identify any inefficient or duplicative economic development programs of this state.

(c) Provide recommendations to the strategic fund on methods to improve the efficiency of existing state economic development programs and incentives or for establishing new initiatives.

(d) Facilitate meetings and forums to educate small business concerns and entrepreneurs on state economic development programs and incentives.

(e) Facilitate in-service sessions with employees of the strategic fund or other state departments and agencies on issues of interest to entrepreneurs and small business concerns.

(f) Provide mentorship and technical assistance to small business concerns and entrepreneurs to aid in access to or participation in state economic development programs and incentives.

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2195 Entrepreneur-in-residence; report to president of strategic fund; work group.

Sec. 5.

(1) An entrepreneur-in-residence shall report directly to the president of the strategic fund.

(2) The president of the strategic fund may establish an informal work group of entrepreneurs-in-residence to discuss best practices, experiences, obstacles, opportunities, and recommendations.

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2196 Cooperation with departments and agencies.

Sec. 6.

All departments and agencies shall cooperate with the strategic fund and any entrepreneur-in-residence as necessary to facilitate the project.

History: 2014, Act 393, Eff. Mar. 23, 2015



Section 125.2197 Appointment after September 30, 2016 prohibited.

Sec. 7.

The president of the strategic fund shall not appoint an entrepreneur-in-residence under this act after September 30, 2016.

History: 2014, Act 393, Eff. Mar. 23, 2015






Act 59 of 1986 RESORT DISTRICT REHABILITATION ACT (125.2201 - 125.2219)

Section 125.2201 Short title.

Sec. 1.

This act shall be known and may be cited as the “resort district rehabilitation act”.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2202 Definitions.

Sec. 2.

As used in this act:

(a) "Authority" means a resort district authority created pursuant to this act.

(b) "Board" means the governing body of an authority.

(c) "Operation" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(d) "Rehabilitation" means construction, reconstruction, repair, or maintenance of a road, street lighting, a sanitary sewer, a storm sewer, storm water drainage facilities, or a flood control project within a resort district, or establishment and operation of a system of garbage collection within the resort district.

(e) "Rehabilitation plan" means a plan as described in section 15.

(f) "Resort district" means an area that encompasses a natural geographic feature used for recreation, such as an inland lake or the Great Lakes shoreline, that is specifically designated by resolution and approved as provided in this act, and a portion of which is land that is or was a part of a resort association incorporated under 1 of the following:

(i) 1897 PA 230, MCL 455.1 to 455.24.

(ii) 1889 PA 39, MCL 455.51 to 455.72.

(iii) 1887 PA 69, MCL 455.101 to 455.113.

(iv) 1929 PA 137, MCL 455.201 to 455.220.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986 ;-- Am. 2013, Act 245, Imd. Eff. Dec. 26, 2013



Section 125.2203 Resort district authority; establishment; inclusion of parcel of property; approval by resolution; nature and powers of authority; tax limitations.

Sec. 3.

(1) A township may establish a resort district authority. A parcel of property shall not be included in more than 1 authority created under this act. A parcel of property that is in a village shall not be included in a resort district established by a township except upon approval by resolution of the governing body of the village and subject to such conditions as may be set forth in the resolution.

(2) The authority shall be a public body corporate which may sue and be sued in any court of this state. The authority possesses all the powers necessary to carry out the purposes of its incorporation. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of the authority.

(3) An authority is intended and shall be considered to be an authority the tax limitations of which are provided by charter or general law within the meaning of section 6 of article IX of the state constitution of 1963.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2204 Resolution of intent to create and provide for operation of authority; public hearing; notice; right to be heard.

Sec. 4.

(1) If a township board determines that it is in the best interests of the public to halt or prevent property deterioration or increase property valuation where possible in a resort district, or to eliminate the causes of that deterioration, the township board may declare by resolution the intention to create and provide for the operation of an authority. In the resolution of intent, the township board shall set a date for holding a public hearing on adopting an ordinance or resolution creating the authority and establishing the board.

(2) Notice of the public hearing shall be published twice in a newspaper of general circulation in the township, not less than 20 nor more than 40 days before the date of the hearing.

(3) A resident, taxpayer, or property owner of the township has the right to be heard in regard to the establishment of the authority.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2205 Ordinance or resolution establishing authority; filing; publication.

Sec. 5.

After the public hearing, if the township board intends to proceed with the establishment of the authority, it shall adopt, by majority vote of its members, an ordinance or resolution establishing the authority. The ordinance or resolution shall promptly be filed with the secretary of state after its adoption and shall be published at least once in a newspaper of general circulation in the township.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2206 Board; appointment, qualifications, and terms of members; vacancy; compensation; election of chairperson; oath of office.

Sec. 6.

(1) The authority shall be under the supervision and control of a board. The board shall consist of 2 elected officials of the township, 2 residents of the resort district, and 1 individual designated by the industrial or commercial facility, located within the township, that has the highest state equalized valuation as of December 31 of the year preceding the year of the designation. The board members shall be appointed or designated within 30 days after adoption of the ordinance or resolution under section 5.

(2) A member shall be appointed by the township supervisor subject to approval by the township board. Of the 2 resident members first appointed, 1 shall be appointed for a term expiring December 31 of the year after the year of appointment and 1 for a term expiring December 31 of the third year after the year of appointment. Thereafter, each resident member shall serve for a term of 4 years. A member shall hold office until the member's successor is appointed. An appointment to fill a vacancy shall be made by the township supervisor for the unexpired term.

(3) If approved by the township board, a board member shall receive compensation limited to a reasonable per diem which shall include actual and necessary expenses.

(4) The chairperson of the board shall be elected by the board from among its members. Before assuming the duties of office, a board member shall qualify by taking and subscribing to the constitutional oath of office provided in section 1 of article XI of the state constitution of 1963.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986 ;-- Am. 2013, Act 245, Imd. Eff. Dec. 26, 2013



Section 125.2207 Determination and submission of proposed boundaries and millage to township board; approval by resolution; election; notice; approval of proposition.

Sec. 7.

(1) The board shall determine the boundaries of the proposed resort district. Subject to the limitations of section 8, the board shall determine the millage necessary for rehabilitation of the resort district. The board shall submit the proposed boundaries and millage to the township board. If the township board approves the boundaries and millage by resolution, ordinance, or otherwise, the boundaries and millage shall be submitted to a vote of the electors who reside in the proposed resort district. An election shall not be held under this section after December 31, 1987.

(2) Notice of the election shall be published twice in a newspaper of general circulation in the township, not less than 5 and not more than 10 days before the date of the election. Notice of the election shall be posted in not less than 20 conspicuous and public places in the proposed resort district not less than 20 days before the election. The notice shall state the date of the election and shall describe the boundaries of the proposed resort district.

(3) If a majority of the electors voting on the question approve the proposition, then the resort district is established and the authority is authorized to levy the millage up to the amount and duration specified in the proposition.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2208 Ad valorem tax on property located in resort district; mills; limitation; collection; disposition; borrowing money and issuing notes; extension of tax.

Sec. 8.

(1) Subject to the provisions of section 7, an authority may levy an ad valorem tax on the taxable value of the real and tangible personal property located in the resort district and not exempt by law. The tax shall not be more than 3 mills for a period of not more than 5 years. The tax shall be collected by the township creating the authority levying the tax. The township shall collect the tax at the same time and in the same manner as it collects its other ad valorem taxes. The tax shall be paid to the treasurer of the authority and credited to the general fund of the authority for purposes of the authority.

(2) An authority may borrow money and issue its notes for that money pursuant to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of the ad valorem tax authorized in this section.

(3) Except as provided in subsection (4), the authority may extend the tax levied under this section for periods of not more than 5 years. An extension of the tax shall not be more than 3 mills. An extension shall not be levied unless, before September 15 of the year following the year in which a previously approved tax levy expires, the extension is approved by a majority of the electors who reside in the resort district and who vote on the proposition.

(4) If a tax levy has been previously levied and approved by a majority of electors who reside within the resort district on 2 previous occasions, the authority may extend the tax levied under this section for a period of not more than 10 years. An extension of the tax shall not be more than 3 mills. An extension under this subsection shall not be levied unless, before September 15 following the year in which a previously approved tax levy expires, the extension is approved by a majority of the electors who reside in the resort district and who vote on the proposition.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986 ;-- Am. 1996, Act 209, Imd. Eff. May 22, 1996 ;-- Am. 2002, Act 236, Imd. Eff. Apr. 29, 2002



Section 125.2209 Conducting business at public meeting; notice; procedural rules; meetings; removal of member; review; expense items; financial records; writings available to public.

Sec. 9.

(1) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976. The board shall adopt rules consistent with Act No. 267 of the Public Acts of 1976 governing its procedure and the holding of regular meetings, subject to the approval of the township board. Special board meetings may be held if called in the manner provided in the rules of the board.

(2) Pursuant to notice and after having been given an opportunity to be heard, a board member may be removed for cause by the township board. Removal of a member is subject to review by the circuit court.

(3) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(4) In addition to the items and records prescribed in subsection (3), a writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2210 Director.

Sec. 10.

(1) Subject to the approval of the township board, the board may employ and fix the compensation of a director or may enter into a contract with an individual, the township, a corporation, or other legal entity to perform the functions of the director. The director shall serve at the pleasure of the board. A board member shall not be eligible to hold the position of director or acting director. Before entering upon the duties of office, the director shall take and subscribe to the constitutional oath of office, and shall furnish bond by posting a bond in the penal sum determined in the ordinance establishing the authority, which bond is payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be considered to be an operating expense of the authority, payable from funds available to the authority for operating expenses.

(2) The director shall be the chief executive officer of the authority. Subject to the board's approval, the director shall supervise, and be responsible for, preparing plans and performing the functions of the authority in the manner authorized by this act. The director shall attend board meetings and shall provide the board and township board with a regular report covering the activities and financial condition of the authority.

(3) If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before entering upon the duties of office, the acting director shall take and subscribe to the oath of office and furnish bond as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2211 Employment of personnel; contracts.

Sec. 11.

The board may employ other personnel considered necessary by the board including, but not limited to, a treasurer and secretary. The board may enter into a contract with an individual, the township, a corporation, or other legal entity to perform the duties of a treasurer, secretary, or other functions the board considers necessary.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2212 Powers of board.

Sec. 12.

The board may do any of the following:

(a) Prepare an analysis of infrastructure changes taking place in the resort district.

(b) Plan and propose rehabilitation within the resort district.

(c) Implement any plan of rehabilitation in the resort district necessary to achieve the purposes of this act, in accordance with the powers of the authority as granted by this act.

(d) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(e) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper, or own, convey, or otherwise dispose of, or lease as lessor or lessee, land or other property, real or personal, or rights or interests in land or other property, which the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options with respect to the property.

(f) Fix, charge, and collect fees, rents, and charges for the use of a building or property under its control or a part of such a building or property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(g) Lease a building or property under its control, or a part of such a building or property.

(h) Accept grants and donations of property, labor, or other things of value from a public or private source.

(i) Acquire and construct public facilities.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2213 Revenue bonds.

Sec. 13.

The authority may borrow money and issue its negotiable revenue bonds for that money pursuant to the revenue bond act of 1933, Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.139 of the Michigan Compiled Laws. Except as otherwise provided in this act, a revenue bond issued by the authority shall not be considered a debt of the township or the state. By majority vote of the members of the township board, the township may make a limited tax pledge of its full faith and credit to support the authority's revenue bonds.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2214 Bonds to finance rehabilitation plan.

Sec. 14.

(1) If authorized in the ordinance or resolution of the township creating the authority, by resolution of its board, and subject to the limitations set forth in this section, the authority may authorize, issue, and sell its bonds to finance a rehabilitation plan. The bonds shall mature not later than the last year for which the authority is entitled to levy an ad valorem tax pursuant to section 8 and shall be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) If electors have approved the millage pursuant to section 7, the township board may, by a majority vote of its members make a limited tax pledge of its full faith and credit for the payment of principal and interest on the authority's bonds issued pursuant to this section.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986 ;-- Am. 2002, Act 236, Imd. Eff. Apr. 29, 2002



Section 125.2215 Rehabilitation plan; preparation; contents.

Sec. 15.

(1) If a board decides to finance the rehabilitation of the resort district by the use of revenue bonds as authorized in section 13 or 14, the board shall prepare a rehabilitation plan.

(2) The rehabilitation plan shall contain all of the following:

(a) The designation of boundaries of the resort district in relation to highways, streets, streams, or otherwise.

(b) The location and extent of existing roads, sewers, and drains within the resort district.

(c) A description of existing improvements in the resort district to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the resort district and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of desired changes in streets, street levels, intersections, and utilities.

(g) An estimate of the cost of the rehabilitation with a statement of the proposed method of financing the rehabilitation and the ability of the authority to arrange the financing.

(h) Other material which the authority, local public agency, or township board considers pertinent.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2216 Rehabilitation plan; public hearing; notice; opportunity for interested persons to be heard; receipt and consideration of written communications; opinions; arguments; documentary evidence; record of hearing.

Sec. 16.

(1) Before adopting a resolution approving a rehabilitation plan, the township board shall hold a public hearing on the rehabilitation plan. In addition to the notice requirements of the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws, notice of the time and place of the hearing shall be given by publication 3 times in a newspaper of general circulation designated by the township, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the resort district not less than 20 days before the hearing.

(2) Notice of the time and place of hearing on a rehabilitation plan shall contain a description of the resort district in relation to highways, streets, streams, or otherwise; a statement that maps, plats, and a description of the rehabilitation plan are available for public inspection at a place designated in the notice; and a statement that all aspects of the rehabilitation plan are open for discussion at the public hearing. The notice may include other information that the township board considers appropriate.

(3) At the time set for the hearing, the township board shall provide an opportunity for interested persons to be heard and shall receive and consider written communications with reference to the testimony. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for introduction of documentary evidence pertinent to the rehabilitation plan. The township board shall make and preserve a record of the public hearing, including all data presented at the hearing.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2217 Rehabilitation plan as constituting public purpose; approval or rejection of plan; consideration; amendments to plan.

Sec. 17.

(1) After a public hearing on the rehabilitation plan as provided in section 16, the township board shall determine whether the rehabilitation plan constitutes a public purpose. If it determines that the rehabilitation plan constitutes a public purpose, the township board, by resolution, shall approve or reject the plan, or approve it with modification, based on all of the following considerations:

(a) The plan meets the requirements set forth in section 15.

(b) The proposed method of financing the rehabilitation is feasible and the authority has the ability to arrange the financing.

(c) The rehabilitation is reasonable and necessary to carry out the purposes of this act.

(d) The rehabilitation plan is in reasonable accord with the master plan of the township.

(2) Amendments to an approved rehabilitation plan shall be submitted by the authority to the township board for approval or rejection.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2218 Budget; assessment.

Sec. 18.

(1) The director of the authority shall prepare and submit for the approval of the board a budget for the operation of the authority for the ensuing fiscal year. Before the budget may be adopted by the board, the budget shall be approved by the township board. Funds of the township shall not be included in the budget of the authority except those funds authorized in this act or by the township board.

(2) If the township does not impose a property tax administration fee as provided in the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, the township board may assess against the funds of the authority an amount equal to the actual cost of collecting those funds, which amount shall not exceed 1% of the amount collected under the ad valorem tax levied under this act.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986



Section 125.2219 Dissolution of authority; resolution; disposition of property and assets.

Sec. 19.

An authority which has completed the purposes for which it was organized shall be dissolved by resolution of the township board. The property and assets of the authority remaining after the satisfaction of the obligations of the authority shall belong to the township.

History: 1986, Act 59, Imd. Eff. Mar. 26, 1986






Act 296 of 2003 MICHIGAN EARLY STAGE VENTURE INVESTMENT ACT OF 2003 (125.2231 - 125.2263)

Section 125.2231 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan early stage venture investment act of 2003”.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004



Section 125.2232 Legislative findings; declaration.

Sec. 2.

(1) The legislature finds all of the following:

(a) There exists a need to promote the economic health of this state by assisting in the creation of new jobs, new businesses, and new industries within this state and through the investment in certain businesses that focus on areas including, but not limited to, alternative energy technology, high-technology, and health care.

(b) Investing in businesses that are early stage growth companies and promoting economic growth in the state to assist the state in carrying out its essential governmental functions and as such are essential public purposes.

(c) Investments in certain businesses promote the retention of businesses and jobs that would be likely to leave the state absent the investment, revitalize and diversify the economic base of this state, generate and retain jobs and investment in this state, and help to effectuate legislative and governmental programs to promote economic growth in this state.

(d) Agreements with private corporations such as Michigan early stage venture investment corporations can assist the state by raising capital and investing that capital in venture capital firms with the intent to benefit this state's early stage growth companies thus facilitating economic growth and development and other government programs and supporting essential public purposes.

(2) It is hereby declared that the purposes of this act are as follows:

(a) To promote a healthy economic climate in this state by fostering job creation, retention, and expansion through the promotion of investment in certain businesses.

(b) To allow the state to enter into agreements with Michigan early stage venture investment corporations to promote a healthy economic climate in this state.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004



Section 125.2233 Definitions.

Sec. 3.

As used in this act:

(a) "Alternative energy technology" means that term as defined in section 2(d) of the Michigan next energy authority act, 2002 PA 593, MCL 207.822.

(b) "Board" means the Michigan early stage venture investment corporation board of directors.

(c) "Conflict of interest" means a situation in which the private interest of a director, employee, or agent of the board may influence the judgment of the director, employee, or agent in the performance of his or her duties or responsibilities under this act. A conflict of interest includes, but is not limited to, the following:

(i) Any conduct that would lead a reasonable person, knowing all of the circumstances, to conclude that the director, employee, or agent of the board has an interest related to an action that the board is taking under this act.

(ii) Acceptance of compensation other than from the board for services rendered as part of the official duties as a director, employee, or agent of the board.

(iii) Participation in any business being transacted with or before the board in which the director, employee, or agent of the board or his or her spouse, child, parent, stepparent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, aunt, uncle, nephew, niece, first cousin, or second cousin or the spouse of any of the persons described in this subparagraph has a financial interest.

(d) "Equity capital" means capital invested in common or preferred stock, royalty rights, limited partnership interests, limited liability company interests, or any other security or rights that evidence ownership in a private business.

(e) "Fund" or "Michigan early stage venture investment fund" means the fund created in section 19.

(f) "High-technology activity" means that term as defined in section 3(g) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803.

(g) "Holder" means a person that has a tax voucher certificate or the right to be issued a tax voucher certificate from the Michigan early stage venture investment corporation.

(h) "Investor" means an individual, firm, bank, financial institution, limited partnership, co-partnership, partnership, joint venture, association, corporation, receiver, estate, trust, or any other entity that invests in the fund.

(i) "Michigan economic development corporation" means the public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999 between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the Michigan strategic fund. If it is determined that the Michigan economic development corporation is unable to perform its duties under this act, those duties shall be exercised by the Michigan strategic fund.

(j) "Michigan strategic fund" means the Michigan strategic fund as described in the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2093.

(k) "Near-equity capital" means capital invested in unsecured, undersecured, or debt securities or subordinated or convertible loans.

(l) "Negotiated return on qualified investment" means the rate of return agreed upon for investments made by investors in the fund.

(m) "Qualified business" means a seed or early stage business that is domiciled in this state, that has its corporate headquarters in this state, or the majority of whose employees work a majority of their time at a site located in this state.

(n) "Qualified investment" means the amount of capital invested by an investor in the fund.

(o) "Seed or early stage business" means a business that is either of the following:

(i) A business that has not fully established commercial operations and may also be engaged in continued research and product development.

(ii) A business engaged in product, service, or technology development and initial manufacturing, marketing, or sales activities.

(p) "Venture capital company" means a corporation, partnership, limited liability company, or other legal entity the primary business activity of which is the investment of equity capital in businesses that focus on areas, including, but not limited to, alternative energy technology, high-technology activity, or health care.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005



Section 125.2235 Incorporation as nonprofit corporation.

Sec. 5.

(1) A Michigan early stage venture investment corporation is a nonprofit corporation incorporated under the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192, that meets the registration requirements of this act.

(2) A Michigan early stage venture investment corporation shall be incorporated as a nonprofit corporation that has received, on or before August 1, 2005, a favorable determination from the internal revenue service that the corporation is exempt from taxation under section 501(c)(3) or 501(c)(4) of the internal revenue code. The department of treasury may allow up to 3, 30-day extensions of the date under this section for purposes of reviewing and approving an application for registration under section 11.

(3) Except as otherwise provided in this act to the contrary, a Michigan early stage venture investment corporation is subject to the laws of this state that are applicable to nonprofit corporations.

(4) A Michigan early stage venture investment corporation is a charitable and benevolent institution, and its funds, income, and property are exempt from taxation by this state or any political subdivision of this state.

(5) A corporation shall not act as a Michigan early stage venture investment corporation except as authorized under this act.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005



Section 125.2237 Articles of incorporation; contents.

Sec. 7.

The articles of incorporation of a Michigan early stage venture investment corporation shall contain all of the following:

(a) The purposes of the corporation, which shall include, but are not limited to, all of the following:

(i) To operate and act exclusively for charitable purposes with the intent to lessen the financial burdens of the government of this state.

(ii) To receive and administer funds for the charitable purposes under subparagraph (i).

(iii) To raise capital and invest that capital in venture capital firms with the intent of benefiting Michigan's seed or early stage businesses.

(iv) To promote the economic health of this state by assisting in the creation of new jobs, new businesses, and new industries within this state and through the investment in certain businesses.

(v) To enter into an agreement with this state to promote the economic health of this state.

(b) A provision that the Michigan early stage venture investment corporation shall be governed by a board of directors that complies with the requirements in section 13.

(c) A provision that provides that, upon dissolution of the Michigan early stage venture investment corporation, the property remaining after providing for debts and obligations of the Michigan early stage venture investment corporation shall be distributed with the first $140,000,000.00 going to the general fund of this state and any remaining going to the 21st century jobs trust fund established in section 7 of the Michigan trust fund act, 2000 PA 489, MCL 12.257. For purposes of this subdivision, property remaining after providing for debts and obligations does not include grants, appropriations, or other restricted funds that must be distributed as required by the source of those funds.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2239 Articles of incorporation; review and certification by attorney general; exception.

Sec. 9.

(1) Prior to applying for registration as a Michigan early stage venture investment corporation under section 11, a nonprofit corporation shall submit its articles of incorporation and any amendments to those articles of incorporation to the attorney general for review and certification.

(2) The attorney general shall review the information submitted pursuant to subsection (1) and, if that information complies with the requirements of this act, and upon payment of a fee of $100.00, the attorney general shall issue a certificate of compliance to the Michigan early stage venture investment corporation not later than 60 days after the initial receipt of the information.

(3) Notwithstanding subsections (1) and (2), a Michigan early stage venture investment corporation that amends its articles of incorporation for the sole purpose of complying with section 7(c) is not required to submit that amendment to the attorney general for review or certification or to pay the fee otherwise required by subsection (2). The attorney general is not required to review or certify the amendment, and that amendment shall not affect any previous certification by the attorney general of the Michigan early stage venture investment corporation.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2241 Filing with state treasurer; exception.

Sec. 11.

(1) To apply for registration as a Michigan early stage venture investment corporation, a nonprofit corporation shall file all of the following with the state treasurer:

(a) A copy of the articles of incorporation of the nonprofit corporation and any amendments to those articles of incorporation.

(b) The certificate of compliance issued under section 9. This subdivision does not apply if the attorney general does not issue the certificate within the time provided in section 9(2).

(c) A general plan of the proposed activities of the nonprofit corporation, including, but not limited to, evidence of the establishment by the nonprofit corporation of a restricted fund that shall be known as a Michigan early stage venture investment fund.

(d) A copy of the financial statements of the nonprofit corporation for the first fiscal year of the nonprofit corporation.

(e) A copy of the bylaws of the nonprofit corporation.

(f) Payment of a fee to the state treasurer of $500.00.

(2) The state treasurer shall examine the documents filed under subsection (1), may conduct any investigation he or she considers necessary, may request additional oral and written information from the nonprofit corporation, and may examine under oath any persons interested in or connected with the nonprofit corporation seeking to be registered as a Michigan early stage venture investment corporation.

(3) The state treasurer shall register a nonprofit corporation as a Michigan early stage venture investment corporation if all of the following conditions are met:

(a) The documents filed under subsection (1) are in proper form.

(b) The articles of incorporation of the nonprofit corporation or any amendments to those articles of incorporation meet the requirements of section 7.

(c) The plan and proposed activities of the nonprofit corporation meet the purposes and requirements of this act.

(d) The Internal Revenue Service has determined that the nonprofit corporation is exempt from taxation under section 501(c)(3) or 501(c)(4) of the internal revenue code.

(4) If the state treasurer registers the nonprofit corporation as a Michigan early stage venture investment corporation under this section, the state treasurer shall return to the nonprofit corporation 1 copy of its articles of incorporation and any amendments to those articles of incorporation, with a notation indicating that the nonprofit corporation is registered as a Michigan early stage venture investment corporation.

(5) Notwithstanding subsections (1) through (4), a Michigan early stage venture investment corporation that amends its articles of incorporation for the sole purpose of complying with section 7(c) is not required to submit that amendment to the state treasurer for examination, investigation, or registration under this section. The state treasurer is not required to examine or conduct any investigation with respect to that amendment, and that amendment shall not affect any previous registration by the state treasurer for that Michigan early stage venture investment corporation.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2243 Board of directors.

Sec. 13.

(1) A Michigan early stage venture investment corporation shall be governed by a board of directors consisting of 7 directors. The directors of the board shall be appointed by the governor and, except for the state treasurer or the chief executive officer of the Michigan economic development corporation, with the advice and consent of the senate as follows:

(a) The state treasurer or his or her designee from within the department of treasury.

(b) The chief executive officer of the Michigan economic development corporation or his or her designee from within the Michigan economic development corporation.

(c) One individual appointed from a list of not fewer than 3 names recommended by the speaker of the house of representatives.

(d) One individual appointed from a list of not fewer than 3 names recommended by the majority leader of the senate.

(e) One individual appointed from a list of 1 or more names recommended by a statewide organization exempt from taxation under section 501(c)(3) or 501(c)(4) of the internal revenue code, the members of which represent more than 50% of the venture capital companies in this state and that has a common interest in stimulating an entrepreneurial environment in this state, encouraging investments in new and emerging companies in this state, and promoting venture capital investing.

(f) Two people representing the general public with the requisite knowledge and experience in finance and business investment.

(2) Each director appointed under subsection (1)(c) through (f) shall serve for a term of 3 years, except that of those directors first appointed, the director first appointed under subsection (1)(c) and 1 of the directors first appointed under subsection (1)(f) shall each be appointed for a term of 1 year, the director first appointed under subsection (1)(d) and 1 of the directors first appointed under subsection (1)(f) shall each be appointed for a term of 2 years, and the director first appointed under subsection (1)(e) shall be appointed for a term of 3 years. A vacancy on the board at the end of or during a director's term shall be filled in the same manner as the original appointment for the remainder of the unexpired term or for the new term and until a successor is appointed.

(3) A majority of all 7 directors constitute a quorum for the transaction of business at a meeting of the board. A majority vote of a quorum of the directors is required for official action of the board.

(4) Each director shall prepare and file with the board annually on or before October 1 a disclosure form in which the director discloses any potential conflict of interest under this act.

(5) A director, employee, or agent of the board shall not engage in any conduct that constitutes a conflict of interest and shall immediately advise the board in writing of the details of any incident or circumstances that may present the existence of a conflict of interest with respect to the performance of the board-related work or duty of the director, employee, or agent of the board.

(6) A director who has a conflict of interest related to any matter before the board shall disclose the conflict of interest before the board takes any action with respect to the matter, which disclosure shall become a part of the record of the board's official proceedings. The director with the conflict of interest shall refrain from doing all of the following with respect to the matter that is the basis of the conflict of interest:

(a) Voting in the board's proceedings related to the matter.

(b) Participating in the board's discussion of and deliberation on the matter.

(c) Being present at the meeting when the discussion, deliberation, and voting on the matter take place.

(d) Discussing the matter with any other board member.

(7) Failure of a director to comply with subsection (6) constitutes misconduct in office. A director may be removed from the board for misconduct by a vote of a majority of the directors not subject to the vote under this subsection appointed and serving on the board.

(8) With respect to management of the affairs and property of the corporation, each director shall exercise the duties of a fiduciary toward the corporation and shall discharge his or her duties with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under the same or similar circumstances in a like position. In discharging his or her duties, a director, when acting in good faith, may rely upon the opinion of counsel and the advice of the fund manager. A director may be removed from the board for a breach of fiduciary duty by a vote of a majority of the directors not subject to the vote under this subsection appointed and serving on the board.

(9) A director of the board or an officer or employee of the board or Michigan early stage venture investment corporation is not subject to personal liability when acting in good faith within the scope of his or her authority or on account of liability of the Michigan early stage venture investment corporation, and the board may defend and indemnify a director of the board or an officer or employee of the board or Michigan early stage venture investment corporation against liability arising out of the discharge of his or her official duties. The Michigan early stage venture investment corporation may indemnify and procure insurance indemnifying directors of the board and other officers and employees of the board or Michigan early stage venture investment corporation from personal loss or accountability for liability asserted by a person with regard to actions of the board or the failure to act by the board or Michigan early stage venture investment corporation. The Michigan early stage venture investment corporation may also purchase and maintain insurance on behalf of any person against any liability asserted against the person and incurred by the person in any capacity or arising out of the status of the person as a director of the board or an officer or employee of the board or Michigan early stage venture investment corporation, whether or not the Michigan early stage venture investment corporation would have the power to indemnify the person against that liability under this subsection. The board or the Michigan early stage venture investment corporation may by a majority vote of the board obligate itself in advance to defend and indemnify persons.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004



Section 125.2245 Delegation of certain acts; fund manager as fiduciary; evaluation of business and industry for investment purposes.

Sec. 15.

(1) Except as otherwise provided in this act, in the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192, by law, or in its articles of incorporation, a Michigan early stage venture investment corporation may do or delegate any act consistent with this act and the purposes of the nonprofit corporation, including, but not limited to, the following:

(a) Enter into contracts and all necessary activities in the regular course of business of the Michigan early stage venture investment corporation.

(b) Charge reasonable fees for the implementation of this act and the ongoing operation of the Michigan early stage venture investment corporation.

(c) Perform acts or enter into financial or other transactions necessary to carry out its powers and duties under this act.

(d) Invest in venture capital funds through equity securities.

(e) Employ fund managers and other persons it considers necessary to implement this act.

(2) The fund manager shall exercise the duties of a fiduciary toward the corporation and shall discharge his or her duties with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under the same or similar circumstances in a like position.

(3) Except as otherwise provided in section 19(4), the fund manager shall solicit investors pursuant to section 17.

(4) The Michigan early stage venture investment corporation shall require the fund manager to develop procedures to evaluate types of business and industry for investment purposes and to set priorities as to which businesses are most likely to meet the desired outcomes of the investment plan established under section 19 and which businesses conduct activities that are consistent with the purposes of this act and of the fund. This evaluation shall include, but not be limited to, the location of the firm and the direct and indirect impact of the business on the economic development of this state.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2247 Agreements with investors; modification of existing agreement.

Sec. 17.

(1) Subject to subsection (9), to secure investment in the fund, the Michigan early stage venture investment corporation shall enter into agreements with investors.

(2) Each agreement shall contain all of the following:

(a) An established and agreed-upon investment amount and repayment schedule.

(b) A negotiated amount or negotiated return on qualified investment by the investor over the term of the agreement.

(c) A maximum amount of tax vouchers that the investor may use to pay a liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and the first year in which that tax voucher may be used to pay a liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, including any withholding tax imposed on the investor under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.

(3) The Michigan early stage venture investment corporation shall notify the department of treasury when agreements are entered into under this section and send a copy of each agreement to the department of treasury. After making the determination required under section 23(2), the department of treasury shall issue an approval letter to the investor that states that the investor is entitled to a tax voucher that is equal to the difference between the amount actually repaid and the amount set as the repayment due in the agreement entered into by the investor and the Michigan early stage venture investment corporation.

(4) The fund shall repay any amounts due from proceeds from the funds raised based on the agreements made under this section and from the proceeds of investments made by the fund.

(5) For tax years that begin after December 31, 2008, investors that have tax voucher certificates issued pursuant to section 23 may use the tax voucher to pay a liability owed by the investor under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, as provided in this act, up to an amount equal to the difference between the amount actually repaid and the amount set as the repayment due in the agreement entered into by the taxpayer and the Michigan early stage venture investment corporation. The Michigan early stage venture investment corporation shall notify the department of treasury when tax voucher certificates are issued under section 23(5).

(6) Repayment of a debt under this section may be restricted to specific funds or assets of the Michigan early stage venture investment corporation.

(7) The Michigan early stage venture investment corporation may purchase securities and may manage, transfer, or dispose of those securities.

(8) The Michigan early stage venture investment corporation and its directors are not broker-dealers, agents, investment advisors, or investment advisor representatives when carrying out their duties and responsibilities under this act.

(9) The Michigan early stage venture investment corporation shall not enter into any new agreements with investors after the effective date of the amendatory act that added this subsection. However, the Michigan early stage venture investment corporation may modify an existing agreement with an investor as long as no additional principal is borrowed from that investor and tax vouchers are not increased above the level that have been approved under section 23 on the effective date of the amendatory act that added this subsection. However, the Michigan early stage venture investment corporation may modify an existing agreement with an investor that the Michigan early stage venture investment corporation has received a loan or line of credit from and may expend money to modify that agreement, as long as that agreement meets all of the following:

(a) The modification does not result in the Michigan early stage venture investment corporation expending greater than $500,000.00 in costs, fees, legal fees, management fees, or other expenses without the consent of the state budget director.

(b) Notification of the modification is reported to the state budget office and chairpersons of the house and senate appropriations committees within 30 days of the finalization of the modification.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005 ;-- Am. 2007, Act 173, Imd. Eff. Dec. 21, 2007 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2249 Michigan early stage venture investment fund; investment plan; criteria; modification of existing agreement or investment.

Sec. 19.

(1) A Michigan early stage venture investment corporation shall create a Michigan early stage venture investment fund, which shall be a restricted fund.

(2) The fund manager shall establish an investment plan approved by the board for the investment of the money in the fund using the following criteria:

(a) Not more than 15% of the total capital and outstanding commitments of the fund shall be invested in any single venture capital company.

(b) The fund manager with the approval of the board shall undertake to invest the fund in such a way as to promote that at least $2.00 will be invested in qualified businesses for every $1.00 of principal for which tax vouchers may be used to pay a liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.

(c) That investments facilitate the transfer of technologies from the state's various universities and research institutions.

(d) Any other professional portfolio management criteria that the fund manager and board consider appropriate.

(e) Priorities for investment in venture capital may be based on an evaluation, which shall consider the following criteria:

(i) The retention of those businesses that would be likely to leave this state absent the investment.

(ii) The revitalization and diversification of the economic base of this state.

(iii) Generating and retaining jobs and investment in this state.

(3) Consistent with the plan established under subsection (2), the fund manager shall select venture capital companies from among those venture capital companies that apply for money from the fund considering the following criteria:

(a) The venture capital company's probability of success in generating above-average returns through investing in qualified businesses.

(b) The venture capital company's probability of success in soliciting investments. The level of investment from the fund committed to each venture capital company shall not be more than 25% of the venture capital company's total capital under management.

(c) The venture capital company's probability of success as it relates to the investment plan criteria under subsection (2)(b).

(d) The venture capital company has a significant presence in this state as determined by the Michigan early stage venture investment corporation.

(e) The venture capital company will undertake to invest in qualified businesses, as determined at the point of initial investment, a percentage of invested capital equal to or greater than the percentage of invested capital that the venture capital company received from the fund.

(f) The venture capital company's consideration of minority owned businesses in its investment activities.

(4) A Michigan early stage venture investment corporation shall not create a Michigan early stage venture investment fund and a Michigan early stage venture investment corporation shall not make any new commitments to contribute capital to a venture capital company after the effective date of the amendatory act that added this subsection. However, a fund may modify an existing agreement or investment with a venture capital company as long as no additional funds are committed to the venture capital company after the effective date of the amendatory act that added this subsection.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005 ;-- Am. 2007, Act 173, Imd. Eff. Dec. 21, 2007 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2251 Annual financial audit.

Sec. 21.

The fund manager shall file an annual report with the Michigan early stage venture investment corporation that includes an annual financial audit conducted by an independent auditor and any other financial information and documentation required by the Michigan early stage venture investment corporation to ensure the proper administration and investment of the fund.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2253 Tax voucher certificates.

Sec. 23.

(1) The Michigan early stage venture investment corporation shall determine which investors are eligible for tax vouchers under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, and the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and the amount of the tax voucher or vouchers allowed to each investor.

(2) The Michigan early stage venture investment corporation shall determine which investors are eligible for tax vouchers under this section and submit proposed tax voucher certificates that meet the criteria under subsection (3) to the department of treasury for approval. The department of treasury shall approve or deny proposed tax voucher certificates within 30 days after receipt of the proposed tax voucher certificates. If the department of treasury denies a proposed tax voucher certificate, the department of treasury shall notify the Michigan early stage venture investment corporation and the investor of the denial and the reason for the denial. If a proposed tax voucher certificate is denied under this subsection, the Michigan early stage venture investment corporation is not prohibited from subsequently submitting a proposed tax voucher certificate on behalf of that same investor. The approval by the department of treasury under this section may be a condition to the effectiveness of the agreement between the investor and the Michigan early stage investment corporation required under section 17(1). The department of treasury shall not approve any new tax voucher certificates after the effective date of the amendatory act that added this sentence.

(3) At the time permitted under subsection (5), the Michigan early stage venture investment corporation shall issue a tax voucher certificate approved under subsection (2) to each investor in the name of the investor that states all of the following:

(a) The taxpayer is an investor.

(b) The taxpayer's federal employer identification number or the number assigned to the taxpayer by the department of treasury for filing purposes under former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(c) The amount of the tax voucher that any taxpayer that uses the tax voucher may use to pay its tax liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.

(d) The tax years for which the tax voucher under subdivision (c) may be used and the maximum annual amount that may be used each tax year.

(e) The amount of the tax vouchers that may be used shall not exceed the tax liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, of the taxpayer that uses the tax voucher.

(f) The tax voucher may be transferred in whole or in part.

(g) If the amount of any tax voucher certificate exceeds the investor's tax liability under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, the amount that exceeds the investor's tax liability may be retained and used to pay a future liability of the investor under former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.

(4) The fund manager shall invest, budget, and plan scheduled payments and repayments so that no tax voucher is used in any tax year before tax years that begin after December 31, 2008.

(5) The Michigan early stage investment corporation shall issue tax voucher certificates under this section to an investor at the time that the Michigan early stage venture investment corporation determines that, for that investor, it is unable to pay the negotiated amount or the negotiated return on qualified investment of that investor on or before the date on which payment is due. The total of all tax voucher certificates issued under this section shall not exceed $450,000,000.00.

(6) Tax voucher certificates under this section shall not be issued until December 31, 2008.

(7) A tax voucher certificate issued under subsection (5), or the right to be issued and receive a tax voucher certificate from the Michigan early stage venture investment corporation, may be transferred in whole or in part by a holder to another person if the holder notifies the department of treasury and the Michigan early stage venture investment corporation in writing of the transfer, the amount of the tax voucher certificate to be transferred, and the name and tax identification information provided for under subsection (3) of the proposed transferee. The tax voucher certificate transferred under this subsection shall be made on a form prescribed by the department of treasury. The holder shall send a copy of the completed transfer form to the department of treasury within 60 days after the date of the transfer.

(8) A transfer under this section is irrevocable. If the holder is transferring less than all of the tax voucher certificate to a transferee, the department of treasury may issue new tax voucher certificates to the holder and transferee representing the allocated values of the tax voucher certificates held by the holder and the transferee after the transfer.

(9) A holder of a tax voucher certificate shall attach a copy of the tax voucher certificate and, if applicable, a completed transfer form to its annual return for the tax toward which the tax voucher certificate is used by the holder. If the amount of any tax voucher certificate eligible to be used by a holder is in excess of the holder's tax liability under either former 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, the excess may be retained and used to pay any future business tax or income tax liability of the holder.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 102, Imd. Eff. July 22, 2005 ;-- Am. 2007, Act 173, Imd. Eff. Dec. 21, 2007 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2255 Construction of act.

Sec. 25.

This act shall be construed liberally to effectuate the legislative intent and its purposes. All powers granted shall be cumulative and not exclusive and shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004



Section 125.2257 Annual report.

Sec. 27.

(1) The Michigan early stage venture investment corporation shall publish and make available on the Internet an annual report not more than 3 months after the close of the Michigan early stage venture investment corporation's fiscal year that includes all of the following:

(a) An enumeration of all investment and related activities for the fiscal year.

(b) Documentation and analysis of the implementation and status of the Michigan early stage venture investment corporation's investment plan and the economic impact of the plan on this state, including, but not limited to, the following:

(i) The number of jobs represented by the investments made in qualified businesses in this state.

(ii) Return on investment generated by investment, the types of activities in which investment was made, and the impact of that investment on the economic base of this state.

(c) Return through the fiscal year from investments made by each Michigan early stage venture investment fund in venture capital companies.

(d) The number of seed or early stage businesses that have been funded by venture capital companies.

(e) The aggregate net distributions made to each fund by the venture capital companies that have entered into agreements with each Michigan early stage venture investment fund through the end of the fiscal year and since the inception of each Michigan early stage venture investment fund.

(f) The total amount invested by each Michigan early stage venture investment fund in venture capital companies.

(g) Any upcoming use of tax vouchers that is certain and the timing of that use.

(h) An estimate of the potential use of tax vouchers over the 5-year period following the end of the fiscal year.

(2) Each year, the Michigan early stage venture investment corporation shall provide a copy of the annual report described in subsection (1) to the chairpersons of the house and senate appropriations committees upon its publication.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 192, Imd. Eff. Nov. 16, 2015



Section 125.2259 Actions required.

Sec. 29.

Not later than 1 year after the effective date of this act or 10 months after the Michigan early stage venture investment corporation receives a determination from the internal revenue service that it is exempt from taxation under section 501(c)(3) or 501(c)(4) of the internal revenue code, whichever occurs later, all of the following shall occur:

(a) The Michigan early stage venture investment corporation shall be established and the board appointed.

(b) A fund manager shall be hired by the Michigan early stage venture investment corporation.

(c) An investment plan shall be established.

(d) Funds shall have been solicited and available for investment consistent with the investment plan.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004



Section 125.2261 Expiration of fund.

Sec. 31.

The fund created in section 19 shall expire on January 1, 2030. Any money in the fund, subject to all outstanding debts and obligation of the Michigan early stage venture investment corporation being defeased and satisfied, shall be distributed with the first $140,000,000.00 going to the general fund of this state and any remaining going to the 21st century jobs trust fund established in section 7 of the Michigan trust fund act, 2000 PA 489, MCL 12.257.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004 ;-- Am. 2015, Act 193, Imd. Eff. Nov. 16, 2015



Section 125.2263 Conditional effective date.

Sec. 33.

This act does not take effect unless all of the following bills of the 92nd Legislature are enacted into law:

(a) Senate Bill No. 835.

(b) House Bill No. 5322.

History: 2003, Act 296, Imd. Eff. Jan. 8, 2004






E.R.O. No. 2010-5 EXECUTIVE REORGANIZATION ORDER (125.2291 - 125.2291)

Section 125.2291 Abolishment of certain positions as members of manufactured housing commission and addition of other members.

WHEREAS, Section 1 of Article V of the Michigan Constitution of 1963 vests the executive power of the State of Michigan in the Governor;

WHEREAS, Section 2 of Article V of the Michigan Constitution of 1963 empowers the Governor to make changes in the organization of the executive branch of state government or in the assignment of functions among its units that the Governor considers necessary for efficient administration;

WHEREAS, there is a continuing need to reorganize functions amongst state departments to ensure efficient administration and effectiveness of government;

WHEREAS, reducing the membership of the Manufactured Housing Commission will contribute to a smaller and more efficient state government;

NOW, THEREFORE, I, Jennifer M. Granholm, Governor of the State of Michigan, by virtue of the power and authority vested in the Governor by the Michigan Constitution of 1963 and Michigan law, order the following:

I. DEFINITIONS

As used in this Order:

A. "Department of Energy, Labor, and Economic Growth" or "Department" means the principal department of state government created under Section 225 of the Executive Organization Act of 1965, 1965 PA 380, MCL 16.325, and renamed by Executive Order 1996-2, MCL 445.2001; Executive Order 2003-18, MCL 445.2011; and Executive Order 2008-20, MCL 445.2025.

B. "Manufactured Housing Commission" or "Commission" means the commission created within the Department of Energy, Labor, and Economic Growth under Section 3 of the Mobile Home Commission Act, 1987 PA 96, MCL 125.2303, and renamed by Executive Order 1997-12, MCL 445.2002.

II. MANUFACTURED HOUSING COMMISSION

A. The positions as members of the Manufactured Housing Commission that are provided for 2 operators of a licensed manufactured housing park having 100 or more sites under Section 3(3)(c) of the Mobile Home Commission Act, 1987 PA 96, MCL 125.2303(3)(c), are abolished effective October 18, 2010.

B. The position as a member of the Commission that is provided for 1 operator of a licensed manufactured housing park having less than 100 sites under Section 3(3)(c) of the Mobile Home Commission Act, 1987 PA 96, MCL 125.2303(3)(c), is abolished effective October 18, 2010.

C. The position as a member of the Commission that is provided for 1 resident of a licensed manufactured housing park having 100 or more sites under Section 3(3)(g) of the Mobile Home Commission Act, 1987 PA 96, MCL 125.2303(3)(g), is abolished effective October 18, 2010.

D. The position as a member of the Commission that is provided for 1 resident of a licensed manufactured housing park having less than 100 sites under Section 3(3)(g) of the Mobile Home Commission Act, 1987 PA 96, MCL 125.2303(3)(g), is abolished effective October 18, 2010.

E. Effective October 19, 2010, the Commission also shall consist of the following additional 3 members, each of whom shall be a citizen of this state, appointed by the Governor with the advice and consent of the Michigan Senate:

1. 2 operators of licensed manufactured housing parks.

2. 1 resident of a licensed manufactured housing park.

F. Members of the Commission appointed under Section II.E shall be appointed for terms expiring on May 9, 2013.

III. MISCELLANEOUS

A. Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

B. All rules, regulations, orders, contracts, and agreements relating to the functions transferred under this Order lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, repealed, or rescinded.

C. This Order shall not abate any criminal action commenced by this state prior to the effective date of this Order.

D. The invalidity of any portion of this Order shall not affect the validity of the remainder of this Order, which may be given effect without any invalid portion. Any portion of this Order found invalid by a court or other entity with proper jurisdiction shall be severable from the remaining portions of this Order.

In fulfillment of the requirements under Section 2 of Article V of the Michigan Constitution of 1963, the provisions of this Order are effective October 18, 2010 at 12:01 a.m.

History: 2010, E.R.O. No. 2010-5, Eff. Oct. 18, 2010






Act 96 of 1987 THE MOBILE HOME COMMISSION ACT (125.2301 - 125.2350)

Section 125.2301 Short title.

Sec. 1.

This act shall be known and may be cited as “the mobile home commission act”.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2302 Definitions.

Sec. 2.

As used in this act:

(a) "Campground" means a campground as defined in section 12501 of the public health code, 1978 PA 368, MCL 333.12501.

(b) "Code" means all or a part of the mobile home code promulgated under section 5.

(c) "Commission" means the manufactured housing commission.

(d) "Department" means the department of licensing and regulatory affairs, except as follows:

(i) Department means the department of state in all of the following circumstances:

(A) As used in section 5(1) with respect to rules promulgated under section 5(1)(h).

(B) As used in section 9(5) with respect to rules adjusting fees under section 30a or 30c.

(C) As used in sections 30 to 30i.

(ii) Department, as used with respect to powers and duties concerning water supply systems and sewage collection and disposal systems for mobile home parks and seasonal mobile home parks, means the department of environmental quality.

(e) "Guideline" means that term as defined in section 3 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.203.

(f) "Installer and repairer" means a person, including a mobile home dealer, who for compensation installs or repairs mobile homes.

(g) "Local government" means a county or municipality.

(h) "Mobile home" means a structure that is transportable in 1 or more sections, built on a chassis, and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained in the structure.

(i) "Mobile home dealer" means a person other than a manufacturer engaged in the business of buying mobile homes for resale, exchange, lease, or rent or offering mobile homes for sale, lease, rent, or exchange to customers.

(j) "Mobile home park" means a parcel or tract of land under the control of a person upon which 3 or more mobile homes are located on a continual, nonrecreational basis and which is offered to the public for that purpose regardless of whether a charge is made therefor, together with any building, structure, enclosure, street, equipment, or facility used or intended for use incident to the occupancy of a mobile home.

(k) "Municipality" means a city, village, or township.

(l) "Person" means an individual, partnership, association, trust, or corporation, or any other legal entity or combination of legal entities.

(m) "Recreational vehicle" means a vehicle primarily designed and used as temporary living quarters for recreational, camping, or travel purposes, including a vehicle having its own motor power or a vehicle mounted on or drawn by another vehicle.

(n) "Seasonal mobile home park" means a parcel or tract of land under the control of a person upon which 3 or more mobile homes are located on a continual or temporary basis but occupied on a temporary basis only, and which is offered to the public for that purpose regardless of whether a charge is made therefor, together with any building, enclosure, street, equipment, or facility used or intended for use incident to the occupancy of a mobile home. Seasonal mobile home park does not include a campground licensed pursuant to sections 12501 to 12516 of the public health code, 1978 PA 368, MCL 333.12501 to 333.12516.

(o) "Secured party" means that term as defined in section 9102 of the uniform commercial code, 1962 PA 174, MCL 440.9102.

(p) "Security interest" means that term as defined in section 1201 of the uniform commercial code, 1962 PA 174, MCL 440.1201.

(q) "Termination statement" means that term as defined in section 9102 of the uniform commercial code, 1962 PA 174, MCL 440.9102.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2012, Act 588, Imd. Eff. Jan 7, 2013 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2303 Mobile home commission; creation; appointment, qualifications, and terms of members; vacancy; compensation and expenses; quorum; action by commission; meetings; chairperson and vice-chairperson; removal of member; disclosure of pecuniary interest.

Sec. 3.

(1) The mobile home commission is created within the department of commerce.

(2) The commission consists of 11 members appointed by the governor with the advice and consent of the senate, each of whom shall be a citizen of this state.

(3) The members of the commission shall include each of the following:

(a) A representative of an organization whose membership consists of mobile home residents.

(b) A representative of financial institutions.

(c) Two operators of a licensed mobile home park having 100 or more sites and 1 operator of a licensed mobile home park having less than 100 sites.

(d) A representative of organized labor.

(e) An elected official of a local government.

(f) A licensed mobile home dealer.

(g) One resident of a licensed mobile home park having 100 or more sites and 1 resident of a licensed mobile home park having less than 100 sites.

(h) A manufacturer of mobile homes.

(4) A person appointed to be a member under subsection (3)(a), (d), (e), (g), or a member of that person's immediate family shall not have more than a 1% ownership interest in or income benefit from a manufacturer of mobile homes, a retail seller of mobile homes, a licensed mobile home park, or a supplier of ancillary products or services to the mobile home industry.

(5) The term of each member shall be for 3 years. A vacancy in the office of a member shall be filled by the governor for the remainder of the unexpired term, not more than 1 month after the vacancy is created, in the same manner as the original appointment.

(6) The per diem compensation of the commission and the schedule for reimbursement of expenses shall be established annually by the legislature.

(7) Six members of the commission constitute a quorum for all purposes, notwithstanding the existence of a vacancy in the commission's membership. Action may be taken by the commission by a vote of a majority of the members appointed and serving. Meetings of the commission may be called by the chairperson or by 3 members on 3 business days' actual notice. At least 1 meeting shall be held each calendar quarter. The commission may hold meetings anywhere in this state.

(8) The commission shall elect a member of the commission as its chairperson and another member as its vice-chairperson. The duties and powers of the chairperson and vice-chairperson shall be as prescribed in the commission's rules.

(9) A member of the commission may be removed from office by the governor for inefficiency, neglect of duty, or misconduct or malfeasance in office. A member of the commission who has a direct pecuniary interest in a matter before the commission shall disclose that interest before the commission taking action with respect to the matter, which disclosure shall become a part of the record of the commission's official proceedings.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2304 Powers of commission; duties of director; prohibition; exception.

Sec. 4.

(1) The commission may do all of the following:

(a) After consultation with and considering comments from representatives of the manufactured housing industry and other interested parties, recommend rules to the department to implement and administer this act.

(b) Act for the purpose of establishing a uniform policy relating to all phases of mobile home businesses, mobile home parks, and seasonal mobile home parks.

(c) Determine the sufficiency of local mobile home ordinances that are designed to provide local governments with superintending control over mobile home businesses, mobile home parks, or seasonal mobile homes parks.

(d) Conduct public hearings relating to the powers prescribed in this subsection.

(2) The director or an authorized representative of the director shall do all of the following:

(a) After consultation with and considering comments from representatives of the manufactured housing industry and other interested parties, promulgate rules to implement and administer this act.

(b) Conduct hearings relating to violations of this act or rules promulgated under this act.

(c) Make investigations to determine compliance with this act and rules promulgated under this act.

(d) Provide assistance to the commission as the commission requires.

(e) On not less than a quarterly basis, report to the commission on the expenditure of all fees collected under this act and the relation of those expenditures to the enforcement and administration of this act.

(f) Post and maintain on the department's website all current guidelines.

(g) Promptly notify a local government of the issuance, amendment, or rescission of a guideline if the department has knowledge that a mobile home park or seasonal mobile home park is located in, or an application has been filed for the licensure of a park proposed to be located in, the local government. The notice shall be sent by first-class mail or electronic mail to each of the following:

(i) The clerk of the local government.

(ii) The chief executive officer of the local government.

(iii) The enforcing agency for the local government if, under section 8a or 8b of the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1508a and 125.1508b, the local government has assumed responsibility for the administration and enforcement within its jurisdiction of that act and the state construction code or a part of the state construction code of limited application.

(h) If the department receives a complaint about a condition at a mobile home park or seasonal mobile home park that imminently threatens the health or safety of the residents of the park, promptly notify each local government in which the park is located of the details of the complaint.

(3) The commission shall not regulate mobile homes that are not located within a mobile home park or a seasonal mobile home park, except as relates to the business, sales, and service practices of mobile home dealers and the business practices of mobile home installers and repairers.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2305 Mobile home code; promulgation; rules.

Sec. 5.

(1) After consultation with and considering comments from representatives of the manufactured housing industry and other interested parties, the department shall promulgate the mobile home code subject to section 4. The code shall consist of rules governing all of the following:

(a) The licensure, density, layout, permits for construction, construction of mobile home parks including standards for roads, utilities, open space, or proposed recreational facilities, and safety measures sufficient to protect health, safety, and welfare of mobile home park residents, except water supply, sewage collection and treatment, and drainage facilities which are regulated by the department of environmental quality.

(b) The business, sales, and service practices of mobile home dealers.

(c) The business practices of mobile home installers and repairers.

(d) The licensure and regulations of mobile home installers and repairers.

(e) The setup and installation of mobile homes inside mobile home parks or seasonal mobile home parks.

(f) The regulation of the responsibilities, under the mobile home warranty, of the mobile home components manufacturer, the mobile home assembler or manufacturer, and the mobile home dealer, including the time period and relationships of each under the warranty, and the remedies available, if any, if the responsible parties cease to operate as a business.

(g) Abuses relating to all of the following:

(i) Consumer deposits, except utility deposits from consumers who are direct customers of utilities regulated by the Michigan public service commission.

(ii) Detailed listing of furnishings and fixtures by a manufacturer of a new mobile home or a mobile home dealer for a used mobile home.

(iii) Disclosure and delivery of manufacturer's warranties.

(iv) Used mobile homes. A mobile home dealer shall provide detailed listing of its service records for used mobile homes which are being sold by the dealer and of which the dealer has knowledge.

(h) Applications for and issuance of certificates of title for mobile homes.

(2) As part of the code, the department shall also promulgate rules governing the licensure, density, layout, permits for construction, and construction of seasonal mobile home parks, including standards for roads, utilities, open space, proposed recreational facilities, and safety measures sufficient to protect the health, safety, and welfare of seasonal mobile home park residents, except water supply, sewage collection and treatment, and drainage facilities, which shall be regulated by the department of environmental quality.

(3) The rules promulgated for seasonal mobile home parks may impose a less stringent standard than the rules promulgated for mobile home parks.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006



Section 125.2306 Promulgation of rules by department of environmental quality; representatives of local government to act in advisory capacity; procedures for effective coordination.

Sec. 6.

(1) After consultation with and considering comments from representatives of the manufactured housing industry and other interested parties, the department of environmental quality shall promulgate rules for mobile home parks and seasonal mobile home parks setting forth minimum standards regulating:

(a) Water supply system.

(b) Sewage collection and disposal system.

(c) Drainage.

(d) Garbage and rubbish storage and disposal.

(e) Insect and rodent control.

(f) General operation, maintenance, and safety.

(g) Certification of compliance under section 17.

(2) Representatives of local government shall act in an advisory capacity in the promulgation of the code.

(3) The commission shall consult with appropriate state and local governments in developing the procedures for effective coordination of efforts. The commission shall recommend procedures to the governor and the legislature for coordinating state agency decisions and activities pertaining to this act.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006



Section 125.2307 Higher standard proposed by local government; filing; rules; implementation; review; approval; adoption by ordinance; relation of ordinance to specific section of code; standard not subject to filing requirement; design of ordinance; standard for setup or installation of mobile homes; prohibited standards; aesthetic standards; inspections; "inspection for safety" defined.

Sec. 7.

(1) Except as provided in subsection (7), a local government that proposes a standard related to mobile home parks or seasonal mobile home parks, or related to mobile homes located within a mobile home park or a seasonal mobile home park, that is higher than the standard provided in this act or the code, or that proposes a standard related to the business, sales, and service practices of mobile home dealers, or the business of mobile home installers and repairers, that is higher than the standard provided in this act or the code, shall file the proposed standard with the commission. Except as provided in subsection (7), the commission may promulgate rules to establish the criteria and procedure for implementation of higher standards by a local government. The commission shall review and approve the proposed standard unless the standard is unreasonable, arbitrary, or not in the public interest. If the commission does not approve or disapprove the proposed standard within 60 days after it is filed with the commission, the standard shall be considered approved unless the local government grants the commission additional time to consider the standard. After the proposed standard is approved, the local government may adopt the standard by ordinance. The ordinance shall relate to a specific section of the code.

(2) A local government standard related to mobile homes not located within a mobile home park or seasonal mobile home park need not be filed with the mobile home commission, unless the standard relates to the business, sales, and service practices of mobile home dealers, or the business of mobile home installers and repairers.

(3) A local government ordinance shall not be designed as exclusionary to mobile homes generally whether the mobile homes are located inside or outside of mobile home parks or seasonal mobile home parks.

(4) A local government ordinance shall not contain a standard for the setup or installation of mobile homes that is incompatible with, or is more stringent than, either of the following:

(a) The manufacturer's recommended setup and installation specifications.

(b) The mobile home setup and installation standards promulgated by the federal department of housing and urban development pursuant to the national manufactured housing construction and safety standards act of 1974, 42 USC 5401 to 5426.

(5) In the absence of any setup or installation specifications or standards for foundations as set forth in subsection (4)(a) or (b), the local government standards for site-built housing shall apply.

(6) A local government ordinance shall not contain roof configuration standards or special use zoning requirements that apply only to, or excludes, mobile homes. A local government ordinance shall not contain a manufacturing or construction standard that is incompatible with, or is more stringent than, a standard promulgated by the federal department of housing and urban development pursuant to the national manufactured housing construction and safety standards act of 1974, 42 USC 5401 to 5426. A local government ordinance may include reasonable standards relating to mobile homes located outside of mobile home parks or seasonal mobile home parks which ensure that mobile homes compare aesthetically to site-built housing located or allowed in the same residential zone.

(7) Notwithstanding anything in section 17 that may be to the contrary, a local government may adopt an ordinance to inspect mobile homes for safety within a mobile home park, a seasonal mobile home park, or mobile homes located outside a mobile home park or a seasonal mobile home park if the mobile home being inspected is being rented to a tenant by the owner of the mobile home. The local government may propose a means to determine which mobile homes located within its jurisdiction are being rented to tenants by the owner, including, but not limited to, imposition of a registration or a licensing requirement for renting mobile homes to tenants. A local government may inspect mobile homes rented to tenants by the owner for safety if the safety inspection ordinance applies to all other rental housing within the local governmental unit. If a local government inspects mobile homes rented to tenants by the owner for safety, the period between inspections shall not be less than 3 years unless the local government is responding to a complaint from a tenant. An inspection shall not be conducted on a mobile home for which an occupancy permit has been issued by the local government in the preceding 3 years unless the local government is responding to a complaint from a tenant. Inspections for safety shall not require enforcement of any mobile home construction standards that are greater than those applicable to the mobile home under the national manufactured housing construction and safety standards act of 1974, 42 USC 5401 to 5426, or standards or codes to which the mobile home was constructed if it was constructed before application of the national manufactured housing construction and safety standards act of 1974, 42 USC 5401 to 5426. As used in this section, "inspection for safety" means an inspection of a rental mobile home that is limited to ensuring the proper functioning, or protection, of the following:

(a) Furnace.

(b) Water heater.

(c) Electrical wiring.

(d) Proper sanitation and plumbing.

(e) Ventilation.

(f) Heating equipment.

(g) Structural integrity.

(h) Smoke alarms.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2009, Act 215, Imd. Eff. Jan. 4, 2010



Section 125.2308 Exemptions.

Sec. 8.

This act shall not apply to property used for housing agricultural labor forces or campgrounds.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2309 Rules establishing fees and charges for licenses or permits; application of fees and charges; funding for commission; rules to adjust fees; mobile home code fund; creation; administration; disposition of fees and money; unexpended funds.

Sec. 9.

(1) After consultation with and considering comments from representatives of the manufactured housing industry and other interested parties, the department shall promulgate rules to establish fees and charges for the issuance of licenses or permits under section 5.

(2) The fees and charges under this act shall be applied solely to the implementation of the act and shall constitute the total funding for the commission except as provided in 1959 PA 243, MCL 125.1035 to 125.1043.

(3) A fee shall not be charged for an investigation conducted pursuant to section 36.

(4) A fee shall not be charged or collected by the commission in excess of that necessary to administer and enforce this act.

(5) The department may promulgate rules to adjust the fees established in subsection (1) and in sections 16, 21, 30a, and 30c such that revenues obtained under this act equal appropriations by the legislature for the purpose of administering this act. However, the adjusted fees shall not exceed the fees stated in sections 16, 21, 30a, and 30c.

(6) To accomplish the objectives of this act, a mobile home code fund is created. Fees established by the act for the issuance of licenses, plans approval, permits, certificates of title, and affidavits of affixture are intended to bear a reasonable relation to the cost, including overhead, of the service. The state treasurer is the custodian of the fund and may invest the surplus of the fund in investments that in the state treasurer's judgment are in the best interest of the fund. Earnings from those investments shall be credited to the fund. The state treasurer shall report to the director and the legislature the amount of interest credited and the balance of the fund as of September 30 of each year. The director shall supervise and administer the fund. Fees received by the department and money collected under the act shall be deposited in the fund and shall be appropriated by the legislature for the operation of the bureau of construction codes and fire safety and indirect overhead expenses in the department. Funds that are unexpended at the end of each fiscal year shall be returned to the mobile home code fund.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2310 Reproducing documents requested as public record.

Sec. 10.

Upon request and at reasonable charges as the commission prescribes, the department shall furnish to a person a reproduction pursuant to the records media act, certified under the seal of office if requested, of a document that is retained as a matter of public record, except that the department shall not charge or collect a fee for a reproduction of a document furnished to a public official for use in his or her official capacity.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 1992, Act 203, Imd. Eff. Oct. 5, 1992



Section 125.2311 Preliminary plan for development of mobile home park or seasonal mobile home park; submission; contents; review; preliminary approval.

Sec. 11.

(1) A person who desires to develop a mobile home park or a seasonal mobile home park shall submit a preliminary plan to the appropriate municipality, local health department, county road commission, and county drain commissioner for preliminary approval. The preliminary plan shall include the location, layout, general design, and a general description of the project. The preliminary plan shall not include detailed construction plans.

(2) The municipality may grant preliminary approval if the proposed mobile home park or seasonal mobile home park conforms to applicable laws and local ordinances not in conflict with this act and laws and ordinances relative to:

(a) Land use and zoning.

(b) Municipal water supply, sewage service, and drainage.

(c) Compliance with local fire ordinances and state fire laws.

(3) The county drain commissioner shall review and may approve outlet drainage. The county road commission shall review and may approve ingress and egress roads. The county road commission and the county drain commissioner shall adopt and publish standards to implement this subsection. The county road commission and the county drain commissioner shall not have authority as to interior streets and drainage in the mobile home park or seasonal mobile home park, unless the streets or drains are dedicated to the public.

(4) The local health department shall grant preliminary approval, under the guidance of the department of public health, for on-site water and sewage service and general site suitability.

(5) If a reviewing agency as provided in this section has not returned the preliminary plan to the developer, either approved, modified, or disapproved within 60 days after it receives the preliminary plan, the preliminary plan shall be considered approved.

(6) Coordination of approvals by state and local governments shall be provided by the director of public health before it may grant construction approval.

(7) The developer shall submit the preliminary approval with the final plans to the department of public health for review before the department of commerce may issue a construction permit.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2312 Submission of legal documents and final plans draft; application fee; review; approval; issuance of construction permit.

Sec. 12.

(1) When all preliminary approvals are made, the developer shall submit the legal documents and the final plans draft to the department.

(2) The nonrefundable fee for an application for plans approval and a permit for new mobile home park construction or for the expansion of an existing licensed mobile home park is $185.00 plus an additional $4.00 for each home site over 25 home sites, to a maximum of $1,000.00. The nonrefundable fee for an application for an extension of a permit to construct is $185.00.

(3) The nonrefundable fee for the construction of a new home condominium or the expansion of an existing home condominium is $505.00, plus an additional $4.00 for each home condominium home site over 25 home sites that is to be constructed.

(4) The nonrefundable fee for an existing licensed mobile home park that converts to a home condominium with an increase in the number of home sites is $505.00, plus an additional $4.00 for each home condominium home site over 25 home sites, to a maximum of $1,480.00.

(5) The nonrefundable fee for an application for a permit to construct for an alteration to an existing mobile home park is $50.00.

(6) The department shall review the filing and within 90 days after filing issue its approval or disapproval. Upon the approval of all the reviewing agencies, the department shall issue a permit to construct the mobile home park or seasonal mobile home park.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006



Section 125.2313 Construction permit required.

Sec. 13.

(1) A person shall not construct a mobile home park or seasonal mobile home park without obtaining a permit issued by the department.

(2) Construction may begin upon the granting of a permit to construct by the department.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2314 Affidavit.

Sec. 14.

Upon completion of the construction of the mobile home park or seasonal mobile home park, the owner or operator of the park and a registered professional engineer or architect shall file with the department an affidavit certifying that the mobile home park or seasonal mobile home park, lot, and work were completed in accordance with the approved specifications and plans.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2316 License to operate mobile home park or seasonal mobile home park required; term; issuance; rules; report; fees; licensure of campground as seasonal mobile home park.

Sec. 16.

(1) A person shall not operate a mobile home park or seasonal mobile home park without a license. The term of a license is 3 years. The department shall issue a license only if all of the following requirements are met:

(a) The applicant submits a complete license application.

(b) Certifications and recommendations of appropriate agencies and local governments are submitted to and approved by the department.

(c) The applicant pays the fee set forth in subsection (4).

(d) The mobile home park or seasonal mobile home park was approved as being in substantial compliance after its most recent inspection under section 17.

(2) The commission shall promulgate rules to do all of the following:

(a) Provide standards and procedures for the commission to determine whether a mobile home park or seasonal mobile home park that is not in substantial compliance with the rules promulgated under sections 5 and 6 is a distressed park. The standards and procedures shall provide the owner with an opportunity for an evidentiary hearing and require the commission to consider at least all of the following:

(i) The length of time the mobile home park or seasonal mobile home park has not been in substantial compliance with the rules promulgated under sections 5 and 6.

(ii) Whether the owner or operator was notified and had sufficient opportunity to bring the mobile home park or seasonal mobile home park into substantial compliance.

(iii) Any imminent threat to the health or safety of the residents of the mobile home park or seasonal mobile home park.

(iv) Whether the mobile home park or seasonal mobile home park has been or is likely to be abandoned by the owner or operator.

(b) Require the owner of a distressed mobile home park or seasonal mobile home park to post financial assurance in the form of a bond, cash deposit, or other financial arrangement to ensure the repair and cleanup of the mobile home park or seasonal mobile home park, including the repair of substandard or noncomplying park-owned utility systems and the removal and disposal of abandoned mobile homes, scrap material, or other waste.

(3) Not more than 180 days after the effective date of the amendatory act that added this subsection, the commission shall submit a report on progress on rule promulgation under subsection (2) to the standing committees of the senate and house of representatives with primary responsibility for legislation affecting mobile home parks.

(4) The fee for a license to operate a mobile home park is $225.00, plus an additional $3.00 for each home site in excess of 25 home sites in the mobile home park, or any lesser amount established pursuant to section 9(5). The fee for a license to operate a seasonal mobile home park is $120.00, plus an additional $1.50 for each home site in excess of 25 home sites in the seasonal mobile home park, or any lesser amount established pursuant to section 9(5).

(5) If a person submits a timely application for renewal of a license and pays the appropriate fee, the person may continue to operate a mobile home park or seasonal mobile home park unless notified that the application for renewal is not approved.

(6) A campground that is currently licensed under sections 12501 to 12516 of the public health code, 1978 PA 368, MCL 333.12501 to 333.12516, and was previously licensed under the former licensing provisions of 1959 PA 243, MCL 125.1035 to 125.1043, as a seasonal trailer park may apply for and shall be granted a license as a seasonal mobile home park under this act if the campground meets all other requirements for licensure under this act as a seasonal mobile home park.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2316a Occupancy of mobile home in seasonal mobile home park.

Sec. 16a.

Mobile homes located in a seasonal mobile home park may be occupied on a full-time basis from April 1 to October 31, but shall not be occupied for more than 15 consecutive days in any 30-day period from November 1 to March 31.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2317 Inspection of mobile home parks and seasonal mobile home parks; report; findings; inspection for purpose other than issuing or renewing license.

Sec. 17.

(1) The department or its authorized representative shall conduct a physical inspection of mobile home parks and seasonal mobile home parks in accordance with standards established by the department. The department shall prepare a report documenting the findings of the inspection and submit a copy of the report to each local government in which the mobile home park or seasonal mobile home park is located.

(2) Except for purposes of issuing a license or renewing a license pursuant to this act, a local government shall not inspect a mobile home park or seasonal mobile home park unless the local unit has reason to believe that this act, the code, or rules promulgated pursuant to this act were violated.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2318 Variances.

Sec. 18.

(1) A variance in the design and construction of a mobile home park or seasonal mobile home park may be granted upon notice of the request to the local government and the department of public health at the time of filing with the department of commerce. If the local government grants a variance which would permit activities violative of the minimum standards of the code, the local government shall file with the department a copy of the variance order and an explanation of the reason for the granting of the order. The department may approve or disapprove the variance or revoke the variance upon notice and hearing.

(2) After a public hearing the department may grant a specific variance to a substantive requirement of the code if the literal application of the substantive requirement would result in an exceptional, practical difficulty to the applicant, and if the specific condition justifying the variance is neither so general nor recurrent in nature as to make an amendment of the code with respect to the condition reasonably practical or desirable.

(3) The department may attach in writing a condition in connection with the granting of a variance that in its judgment is necessary to protect the health, safety, and welfare of the people of this state. The variance shall not exceed the minimum necessary to alleviate the exceptional, practical difficulty.

(4) A variance to a local ordinance, zoning requirement, or local rule may be granted only by a local government.

(5) A variance to a rule promulgated under this act may be granted only by the commission.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2321 Licensing mobile home dealers, installers, or repairers; initial or renewal license; application; consent to service of process; duration and expiration of license; license fee; license of successor; continuation of sales.

Sec. 21.

(1) A mobile home dealer shall not engage in the retail sale of a mobile home without a license.

(2) A mobile home dealer, mobile home installer, or repairer may obtain an initial or renewal license by filing with the commission an application together with consent to service of process in a form prescribed by the commission pursuant to section 35.

(3) An initial or renewal license under this act shall be issued for 3 years. Licenses shall expire on October 1.

(4) The license fee for a mobile home dealer is $450.00 or any other lesser amount established pursuant to section 9(5).

(5) The license fee for a mobile home installer or repairer is $150.00 or any other lesser amount established pursuant to section 9(5).

(6) A licensed mobile home dealer, mobile home installer, or repairer may file an application for the license of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. The commission may grant or deny the application.

(7) A licensee who submits a timely application for renewal of a license and pays the appropriate fee may continue sales of mobile homes unless notified that the application for renewal is not approved.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2322 Mobile home dealer; surety bond; deposit; rules.

Sec. 22.

The commission may promulgate rules to require a licensed mobile home dealer to post a surety bond in an amount up to $10,000.00 for each sales location and may determine conditions of the bond. An appropriate deposit of cash or securities shall be accepted in lieu of a bond which is required.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2323 Mobile home dealer; accounts and other records.

Sec. 23.

A licensed mobile home dealer shall make and keep accounts, and other records as the commission prescribes by rule. The records required shall be preserved for 3 years unless the commission otherwise prescribes by rule for particular types of records. If the information contained in a record filed with the commission is or becomes inaccurate or incomplete in any material respect, the licensee promptly shall file a correcting amendment.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2324 Mobile home dealer; prohibited conduct.

Sec. 24.

A mobile home dealer shall not:

(a) Advertise or represent a mobile home as other than calendar or model year.

(b) Misapply consumer deposits on a mobile home or a mobile home park.

(c) Fail to place deposits, down payments, or similar payments for the purchase or right to purchase a mobile home in a separate escrow account subject to return upon cancellation of the purchase order by the prospective purchaser under the rules or orders as the commission promulgates or issues unless the dealer shall post a bond or a deposit of cash or securities for protection of these payments in an amount acceptable to the commission.

(d) Fail to disclose to the department any direct or indirect business relationships with financial and loan institutions, banks, and insurance companies.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2325 Installation and setup of mobile home; rules; licensing requirements.

Sec. 25.

(1) The commission shall promulgate rules relating to the responsibility of the mobile home dealer, mobile home installer, and the mobile home park or seasonal mobile home park owner for installation and setup of a mobile home.

(2) A person licensed under any of the following acts shall not be required to be licensed as a mobile home installer and repairer in order to perform work on mobile homes for which the person is licensed, unless the work performed also includes the setup, installation, or general repair of mobile homes:

(a) The electrical administrative act, Act No. 217 of the Public Acts of 1956, being sections 338.881 to 338.892 of the Michigan Compiled Laws.

(b) Act No. 266 of the Public Acts of 1929, being sections 338.901 to 338.917 of the Michigan Compiled Laws.

(c) The Forbes mechanical contractors act, Act No. 192 of the Public Acts of 1984, being sections 338.971 to 338.988 of the Michigan Compiled Laws.

(3) The electrical administrative act, Act No. 217 of the Public Acts of 1956, being sections 338.881 to 338.892 of the Michigan Compiled Laws, Act No. 266 of the Public Acts of 1929, being sections 338.901 to 338.917 of the Michigan Compiled Laws, and the Forbes mechanical contractors act, Act No. 192 of the Public Acts of 1984, being sections 338.971 to 338.988 of the Michigan Compiled Laws, shall not apply to the setup or installation of a mobile home and the following connections or replacement or repair of the following connections, by a licensed mobile home installer and repairer:

(a) Factory-installed electrical wiring, devices, appliances, or appurtenances to available electrical meters or pedestals.

(b) Factory-installed piping, fixtures, plumbing appliances, and plumbing appurtenances to sanitary drainage or storm drainage facilities, venting systems, or public or private water supply systems.

(c) Factory-installed process piping, heating and cooling equipment, and systems or supply lines to available service meters or mains.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2327 Mobile home, mobile home site, or equipment; fraudulent practices.

Sec. 27.

(1) A person shall not, in connection with the offer, sale, purchase, or rental of a mobile home, mobile home site, or equipment, relating thereto:

(a) Employ a devise, scheme, or artifice to defraud.

(b) Make an untrue statement of material fact or omit to state a material fact necessary to make the statement not misleading, in the light of the circumstances under which it is made.

(2) A person shall not willfully authorize, direct, or aid in publication, advertisement, distribution, or circulation of a statement or representation concerning a mobile home, mobile home site, or equipment relating thereto, which misrepresents the facts concerning the mobile home, mobile home site, or equipment relating thereto.

(3) A person with knowledge that an advertisement, pamphlet, prospectus, or letter concerning a mobile home, mobile home site, or equipment relating thereto contains a written statement that is false or fraudulent, shall not issue, circulate, publish, or distribute the advertisement, pamphlet, prospectus, or letter concerning a mobile home, mobile home site, or equipment relating thereto.

(4) A person shall not willfully make any material misrepresentation in the sale of a mobile home, mobile home site, or equipment relating thereto.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2328 Owner or operator of mobile home park or seasonal mobile home park; unfair or deceptive practices; action by tenant; violation of water utility tariffs; qualification of owner for regulation as water utility; report.

Sec. 28.

(1) An owner or operator of a mobile home park or seasonal mobile home park shall not engage, or permit an employee or agent to engage, in any of the following unfair or deceptive methods, acts, or practices:

(a) Directly or indirectly charging or collecting from a person an entrance fee.

(b) Requiring a person to directly or indirectly purchase a mobile home from another person as a condition of entrance to, or lease or rental of, a mobile home park or seasonal mobile home park space.

(c) Directly or indirectly charging or collecting from a person a refundable or nonrefundable exit fee.

(d) Requiring or coercing a person to purchase, rent, or lease goods or services from another person as a condition of any of the following:

(i) Entering into a park or lease.

(ii) Selling a mobile home through the park owner or operator, or his or her agent or designee upon leaving a mobile home park or seasonal mobile home park.

(iii) Renting space in a mobile home park or seasonal mobile home park.

(e) Directly or indirectly charging or collecting from a person money or other thing of value for electric, fuel, or water service without the use of that service by a resident or tenant being first accurately and consistently measured, unless that service is included in the rental charge as an incident of tenancy.

(f) Conspiring, combining, agreeing, aiding, or abetting in the employment of a method, act, or practice that violates this act.

(g) Renting or leasing a mobile home or site in a mobile home park or seasonal mobile home park without offering a written lease.

(h) Subject to section 28a, prohibiting a resident from selling his or her mobile home on-site for a price determined by that resident, if the purchaser qualifies for tenancy and the mobile home meets the conditions of written park rules or regulations. This subdivision does not apply to seasonal mobile home parks.

(i) Subject to reasonable mobile home park or seasonal mobile home park rules governing the location, size, and style of exterior television antenna, prohibiting a person from installing or maintaining an exterior television antenna on a mobile home within the park unless the mobile home park or seasonal mobile home park provides park residents, without charge, a central television antenna for UHF-VHF reception.

(2) A tenant of a mobile home park or seasonal mobile home park may bring an action on his or her own behalf for a violation of this section.

(3) If the commission has reason to suspect that the owner of a mobile home park or seasonal mobile home park is engaged in conduct that violates existing water utility tariffs or qualifies the owner of a mobile home park or seasonal mobile home park for regulation as a water utility, the commission shall promptly send a written report of the alleged violation to the Michigan public service commission.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 1988, Act 337, Eff. May 1, 1989 ;-- Am. 1993, Act 241, Imd. Eff. Nov. 15, 1993



Section 125.2328a Rules or regulations governing physical condition and aesthetic characteristics of mobile homes; applicability of subsection (1)(f); expense of moving mobile home to comparable site; termination of tenancy for just cause; appraisal and sale of mobile home; burden of showing compliance with subsection (1).

Sec. 28a.

(1) Mobile home park rules or regulations may include provisions governing the physical condition of mobile homes and the aesthetic characteristics of mobile homes in relation to the mobile home park in which they are located, subject to all of the following:

(a) The age or size of a mobile home shall not be used as the sole basis for refusing to allow an on-site, in-park sale or for refusing to allow the mobile home to remain on-site. The burden of going forward in a suit against the mobile home park owner or operator for violation of this subdivision is on the resident.

(b) The standards incorporated in the written park rules or regulations governing the physical condition and aesthetic characteristics of mobile homes in the mobile home park shall apply equally to all residents.

(c) A mobile home sold on-site shall conform with Act No. 133 of the Public Acts of 1974, being sections 125.771 to 125.774 of the Michigan Compiled Laws.

(d) Any charge connected to the on-site, in-park sale of a mobile home, other than the inspection fee permitted under subdivision (e) and the commission or fee charged by a mobile home dealer licensed under this act who is engaged by the seller to transact the sale, is an entrance or exit fee in violation of section 28.

(e) A park owner or operator may charge a reasonable fee to inspect the mobile home before sale. The charge shall not be more than $30.00, or the amount charged for building permit inspections by the municipality in which the mobile home is located, whichever is higher.

(f) The standards governing the physical condition of mobile homes and the aesthetic characteristics of mobile homes in the mobile home park, as incorporated in the written park rules, shall not be designed to defeat the intent of this section.

(2) Subsection (1)(f) shall not apply if the mobile home park is changing its method of doing business and provides not less than 1 year's notice, unless a different notice period is otherwise provided by law, of the proposed change to all affected mobile home park residents. A change in a mobile home park's method of doing business includes, but is not limited to, any of the following:

(a) Conversion to a mobile home park condominium pursuant to the condominium act, Act No. 59 of the Public Acts of 1978, being sections 559.101 to 559.275 of the Michigan Compiled Laws.

(b) Conversion to total rental of both mobile home site and park-owned mobile homes.

(c) Changes in use of the land on which the mobile home park is located.

(3) Notwithstanding subsection (1) or (2), a mobile home park may require a mobile home to be moved to a comparable site within the mobile home park, at the expense of the mobile home park.

(4) If, after termination of a resident's tenancy for just cause as provided in chapter 57a of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.5771 to 600.5785 of the Michigan Compiled Laws, the resident of a mobile home park sells his or her mobile home to the owner or operator of the mobile home park, or to any entity in which the owner or operator has any interest, the resident shall have the right to have the mobile home's value appraised and, if so appraised, the sale price of the mobile home shall not be less than the appraised value.

(5) Except as provided in subsection (1)(a), a mobile home park owner or operator, or both, has the burden of going forward to show compliance with subsection (1).

History: Add. 1988, Act 337, Eff. May 1, 1989



Section 125.2328b Children and pets; enforcement of rules.

Sec. 28b.

A mobile home park rule that does either of the following shall not be enforced against a resident, unless the rule was proposed and in force before the resident was approved for tenancy in the mobile home park:

(a) Prohibits those children who were previously approved under prior park rules from residing in the mobile home park. A rule prohibiting children, or additional children, shall not be enforced against persons who were residents of the mobile home park at the time the rule was adopted until after 1 year's notice to those persons.

(b) Prohibits a resident from keeping those pets which were previously approved under prior park rules, except dangerous animals.

History: Add. 1988, Act 337, Eff. May 1, 1989



Section 125.2328c Action to terminate tenancy; liquidated damages.

Sec. 28c.

(1) A lease or rental agreement or rules or regulations that are adopted pursuant to a lease or rental agreement may include a provision that requires liquidated damages to be awarded to the prevailing party in a contested action to terminate a tenancy in a mobile home park for just cause under section 5775 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.5775 of the Michigan Compiled Laws.

(2) A provision allowed under subsection (1) may require liquidated damages of not more than $500.00 for an action in the district court and not more than $300.00 for each appellate level. Liquidated damages shall not be construed to be a penalty.

History: Add. 1988, Act 337, Eff. May 1, 1989



Section 125.2329 Shutoff of utility service for nonpayment; notice.

Sec. 29.

A utility company shall notify the department 10 days before shutoff of service for nonpayment, including sewer, water, gas, or electric service, when the service is being supplied to the licensed owner or operator of a mobile home park or seasonal mobile home park for the use and benefit of the park's tenants.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330 Mobile home subject to certificate of title provisions.

Sec. 30.

(1) After December 31, 1978, every mobile home located in this state shall be subject to the certificate of title provisions of this act, except for any new mobile home owned by a manufacturer or licensed mobile home dealer and held for sale.

(2) After December 31, 1978, a certificate of title for a mobile home issued by the secretary of state before January 1, 1979, pursuant to Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws, shall be considered to be a certificate of title issued by the department under this act and shall be subject to all of the provisions of this act respecting certificates of title.

(3) After December 31, 1978, a mobile home shall not be sold or transferred except by transfer of the certificate of title for the mobile home pursuant to this act.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330a Certificate of title; application; form; fee; signature; acknowledgment; contents; bond; examination of application; determination; investigation; additional information; rejection of application; duplicate, replacement, or corrected title; placing or terminating lien on title; placing name on title; fee; application for duplicate title.

Sec. 30a.

(1) An owner of a mobile home which is subject to the certificate of title provisions of this act shall apply to the department for the issuance of a certificate of title for the mobile home upon the appropriate form furnished by the department, accompanied by a fee of $90.00 or any lesser amount established pursuant to section 9(5). The application shall bear the signature of the owner written in ink, shall be acknowledged by the owner before a person authorized to take acknowledgments, and shall contain:

(a) The name and address of the owner.

(b) A description of the mobile home, including the name of the manufacturer, the year and model, and the manufacturer's serial number or, in the absence of a serial number, a number assigned by the department. A number assigned by the department shall be permanently placed on the mobile home in the manner and place designated by the department.

(c) A statement of the names and addresses of the holders of any security interests in the mobile home, in the order of their priority.

(d) Further information as may reasonably be required by the department to enable it to determine whether the applicant is entitled to a certificate of title for the mobile home.

(2) If the department is not satisfied as to the ownership of the mobile home, before issuing a certificate of title for it, the department may require the applicant to file a properly executed surety bond in a form prescribed by the department, executed by the applicant and a company authorized to conduct a surety business in this state. The bond shall be in an amount equal to twice the value of the mobile home as determined by the department and shall be conditioned to indemnify or reimburse the department, any prior owner, any holder of a security interest in the mobile home, and any subsequent purchaser of the mobile home, and their successors in interest, against any expense, loss, or damage, including reasonable attorney's fees, by reason of the issuance of a certificate of title to the mobile home or on account of any defect in the right, title, or interest of the applicant in and to the mobile home. Each interested person has a right of action to recover on the bond for a breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall be returned at the end of 5 years, or before 5 years if the currently valid certificate of title is surrendered to the department, unless the department has received notification of the pendency of an action to recover on the bond.

(3) The department shall examine and determine the genuineness, regularity, and legality of an application for a certificate of title for a mobile home and of any other application lawfully made to the department, and may in all cases make investigation or require additional information as may be considered necessary, and shall reject any application if not satisfied of its genuineness, regularity, or legality or of the truth of any statement contained in it, or for any other reason authorized by law.

(4) The fee for obtaining a duplicate, replacement, or corrected title, for placing or terminating a lien on the title, or for placing a name on the title is $15.00 unless a lesser amount is established pursuant to section 9(5).

(5) An application for a duplicate title shall be on a form prescribed by the department. The application shall include a certification that the applicant owns the mobile home and that all information on the application is complete to the best of the applicant's knowledge. The applicant shall sign the application or, if the application is filed electronically, provide information requested by the department to verify the applicant's identity.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006 ;-- Am. 2012, Act 588, Imd. Eff. Jan 7, 2013



Section 125.2330b Certificate of title; issuance; contents; mailing or delivering to owner or other person.

Sec. 30b.

(1) The department upon receipt of the required application and fees shall issue a certificate of title except as otherwise provided.

(2) The certificate of title shall contain upon its face the date issued, the name and address of the owner, a description of the mobile home as determined by the department, a statement of all security interests in the mobile home as set forth in the application, the date on which the application was filed, and other information as the department may require.

(3) The certificate of title shall contain forms for assignment of title or interest and warranty of title by the owner with space for notation of security interests in the mobile home at the time of a transfer to be signed in ink, and other forms as the department may consider necessary to facilitate the effective administration of this section. The certificate shall bear the seal of the department.

(4) The certificate of title shall be mailed or delivered to the owner or other person as the owner may direct in a separate instrument, in the form as the department shall prescribe.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 142, Imd. Eff. May 22, 2006



Section 125.2330c Transfer or assignment of title or interest; indorsement; mailing or delivering certificate; effective date of transfer; issuance of new certificate; fee; reservation or creation of security interest; mobile home dealer as transferee; transfer of dealer's title or interest.

Sec. 30c.

(1) If the owner of a mobile home transfers or assigns the owner's title or interest to the mobile home, the owner shall indorse an assignment of the mobile home with warranty of title with a statement of all security interests in the mobile home, and shall cause the certificate to be mailed or delivered to the department or to the purchaser or transferee at the time of the delivery to the purchaser or transferee of the mobile home.

(2) Upon the delivery of a mobile home and the transfer, sale, or assignment of the title or interest in a mobile home, the effective date of the transfer of title or interest shall be the date of execution of either the application for title or the certificate of title.

(3) The purchaser or transferee, unless the purchaser or transferee is a licensed dealer, shall cause to be presented to the department the certificate of title accompanied by the applicable fee, as follows:

(a) Except as provided in subdivision (b) or (c), $90.00.

(b) Except as provided in subdivision (c), $15.00, if the sale, assignment, or other transfer will require the addition or deletion from the certificate of title of any of the following:

(i) The owner's spouse.

(ii) A person related to the owner within the fourth degree of consanguinity as computed by the civil law method.

(iii) A person related to the owner's spouse within the fourth degree of consanguinity as computed by the civil law method.

(c) Any other lesser amount established pursuant to section 9(5).

(4) Upon presentation of the certificate of title accompanied by the applicable fee, a new certificate of title shall be issued. A certificate of title issued under subsection (3) and this subsection shall be mailed or delivered to the owner or any other person the owner may direct in a separate instrument in a form as prescribed by the department.

(5) If a security interest is reserved or created at the time of the transfer, the parties shall comply with section 30d.

(6) If the transferee of a mobile home is a mobile home dealer who holds the mobile home for resale, the dealer shall not be required to forward the certificate of title to the department, but the dealer shall retain possession of the assigned certificate of title. Upon transfer of the dealer's title or interest to another person, the dealer shall execute and acknowledge an assignment and warranty of title upon the certificate of title and deliver it to the person to whom the transfer is made if the person is a licensed dealer; otherwise application for a new title shall be made by the transferor as provided in section 30a(1).

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2006, Act 142, Imd. Eff. May 22, 2006 ;-- Am. 2006, Act 328, Imd. Eff. Aug. 10, 2006



Section 125.2330d Creation of security interest in mobile home; assignment of security interest; assignee named as holder of security interest; perfection of security interest; termination statement; issuance of new certificate.

Sec. 30d.

(1) All of the following apply if an owner named in a certificate of title creates a security interest in the mobile home described in the certificate:

(a) The owner shall immediately execute an application in the form prescribed by the department showing the name and address of the holder of the security interest and deliver the certificate of title, the application, and a copy of the application which need not be signed, to the holder of the security interest.

(b) The holder of the security interest shall cause the certificate of title, the application, the required fee, and the copy of the application to be mailed or delivered to the department.

(c) The department shall indicate on the copy of the application the date and place of filing of the application and return the copy to the person presenting it.

(d) Upon receipt of the certificate of title, application, and the required fee, the department shall issue a new certificate in the form provided in section 30b, setting forth the name and address of each holder of a security interest in the mobile home for which a termination statement has not been filed and the date on which the application first stating the security interest was filed, and mail the certificate to the owner.

(2) A holder of a security interest may assign, absolutely or otherwise, the security interest to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but a person without notice of the assignment is protected in dealing with the holder of the security interest as the holder of the security interest. The assignee may have its interest as the holder of the security interest shown on the certificate of title by providing the department with a copy of the assignment instrument but the failure of the assignee to do so does not affect the validity of the security interest or the assignment of the security interest.

(3) Receipt by the department of a properly tendered application for a certificate of title on which a security interest in a mobile home is to be indicated, whether the application is tendered under this act, is a condition of perfection of a security interest in the mobile home and is equivalent to filing a financing statement under the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102, with respect to the mobile home. When a security interest in a mobile home is perfected, it has priority over the rights of a lien creditor, as defined in section 9102 of the uniform commercial code, 1962 PA 174, MCL 440.9102.

(4) If there is not an outstanding obligation or commitment to make advances, incur obligations, or otherwise give value, secured or to be secured by a security interest in a mobile home, the secured party shall, within 30 days after satisfaction of the obligation, execute a termination statement in the form prescribed by the department and mail or deliver the termination statement to the owner or other person as the owner may direct. An owner who is not a dealer holding the mobile home for resale shall promptly cause the certificate, all termination statements, and an application for certificate of title to be mailed or delivered to the department. The department shall issue a new certificate.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2005, Act 38, Imd. Eff. June 7, 2005



Section 125.2330e Termination of owner's interest by enforcement of security agreement; duty of transferee; duty of holder of security interest; mailing or delivering certificate; application for new certificate; affidavit; issuance of new certificate; demand for outstanding certificate.

Sec. 30e.

(1) If the interest of the owner in a mobile home is terminated by the enforcement of a security agreement, the transferee of the owner's interest shall promptly mail or deliver to the department the last certificate of title, if the transferee has possession of it, an application for a new certificate in the form prescribed by the department, and an affidavit made by or on behalf of the holder of the security interest so enforced that the mobile home was repossessed, that the interest of the owner was lawfully terminated by enforcement of the security agreement, and whether the holder has delivered the last certificate of title to the transferee of the owner's interest, naming the transferee, or if not, the reason delivery was not made and the then location of the certificate of title so far as known to the holder. If the holder of the security interest succeeds to the interest of the owner and holds the mobile home for resale, the holder shall not be required to secure a new certificate of title but, upon transfer to another person, shall promptly mail or deliver to the transferee or to the department the certificate, if in the holder's possession, the affidavit, and other documents required to be sent to the department by the transferee.

(2) If the interest of the owner in a mobile home is terminated by sale pursuant to a levy of execution, attachment, or other process of a court, the transferee of the owner's interest shall promptly mail or deliver to the department the last certificate of title, if the transferee has possession of it, an application for a new certificate of title in the form prescribed by the department and an affidavit, upon a form prescribed by the department, made by the officer of the court who conducted the sale, setting forth the date of the sale, and the name of the purchaser and whether the officer has delivered the certificate of title to the purchaser and if not, the reason delivery was not made and the then location of the certificate of title so far as known to the officer.

(3) A person holding a certificate of title where the interest of the owner named in the certificate has been terminated in the manner provided by subsection (1) or (2) shall mail or deliver the certificate to the department upon its request. The delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate, and the action of the department in issuing a new certificate of title is not conclusive upon any rights of an owner or holder of a security interest named in the old certificate.

(4) The department, upon receipt of an application for a new certificate of title by a transferee in the manner provided by subsection (1) or (2), with proof of the transfer, the required fee, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner, setting forth all security interests noted on the last certificate of title as having priority over the security agreement so enforced and shall mail or deliver the new certificate to the owner. If the outstanding certificate of title is not delivered, the department shall make demand for the outstanding certificate of title from the holder.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330f Filing surrendered certificate of title; maintaining file for period of 10 years.

Sec. 30f.

The department shall retain and appropriately file every surrendered certificate of title. The file shall be maintained so as to permit the tracing of title of the mobile home designated in a surrendered certificate for a period of 10 years.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330g Cancellation of or refusal to issue certificate of title; grounds; notice; hearing.

Sec. 30g.

(1) The department may cancel or refuse to issue a certificate of title:

(a) If the department is satisfied that the certificate of title was fraudulently or erroneously issued.

(b) If the department determines that the holder of the certificate has made or is making an unlawful use of the certificate.

(c) If the department determines that the required fee has not been paid and the fee is not paid upon reasonable notice or demand.

(d) If the department is authorized under any other provision of this act.

(e) Upon receipt of notification from another state or foreign country that a certificate of title issued by the department has been surrendered by the owner in conformity with the laws of the other state or foreign country.

(f) If it is shown by satisfactory evidence that delivery of a mobile home in the possession of a dealer was not made to the applicant to whom the certificate was issued.

(2) Before a cancellation under subsection (1)(a), (b), or (d) is made, the person affected shall be given notice and an opportunity to be heard.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330h Rules.

Sec. 30h.

The commission in consultation with the secretary of state shall promulgate rules, which shall further define and distinguish between the term mobile home as used in this act and the term trailer coach as used in the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2330i Affixation of mobile home to real property; ownership interest.

Sec. 30i.

(1) If a mobile home is affixed to real property in which the owner of the mobile home has the ownership interest, the owner may deliver all of the following to the department:

(a) An affidavit of affixture on a form provided by the department that contains all of the following:

(i) The name and address of the owner.

(ii) A description of the mobile home that includes the name of the manufacturer of the mobile home, the year of manufacture, the model, the manufacturer's serial number and, if applicable, the number assigned by the department.

(iii) A statement that the mobile home is affixed to the real property.

(iv) The legal description of the real property to which the mobile home is affixed.

(v) The name of each holder of a security interest in the mobile home, together with the written consent of each holder to the termination of the security interest and the cancellation of the certificate of title under subsection (2), if applicable.

(b) The certificate of title for the mobile home, the manufacturer's certificate of origin if a certificate of title has not been issued by the department, or sufficient proof of ownership as provided in section 30a or 30e.

(c) A fee in an amount prescribed in section 30a for a certificate of title.

(2) When the department receives an affidavit and certificate of title under subsection (1), the department shall cancel the certificate of title for the mobile home. The department shall not issue a certificate of title for a mobile home described in subsection (1) except as provided in subsection (8).

(3) The owner of the mobile home shall deliver a duplicate original of the executed affidavit under subsection (1) to the register of deeds for the county in which the real property is located. The register of deeds shall record the affidavit.

(4) The department shall maintain the affidavit under subsection (1) for a period of 10 years from the date of filing.

(5) When the department receives an affidavit under subsection (1), the mobile home is considered to be part of the real property, sections 30 to 30h do not apply to that mobile home, any security interest in the mobile home is terminated, a lienholder shall perfect and enforce a new security interest or lien on the mobile home only in the manner provided by law for perfecting and enforcing a lien on real property, and the owner may convey the mobile home only as part of the real property to which it is affixed.

(6) If a mobile home is affixed to real property before July 14, 2003, a person who is the holder of a lien or security interest in both the mobile home and the real property to which it is affixed on July 14, 2003 may enforce its liens or security interests by accepting a deed in lieu of foreclosure or in the manner provided by law for enforcing liens on the real property. The lien or security interest on a mobile home described in this subsection is perfected against the mobile home if the holder of the lien or security interest in both the mobile home and the real property to which it is affixed on July 14, 2003 has perfected a lien on the real property as provided under law for perfecting a lien on real property. The date of perfection of the lien or security interest of the mobile home is the date of perfection of the lien on the real property to which the mobile home is affixed on July 14, 2003.

(7) If the holder of a lien or security interest becomes the owner of a mobile home affixed to real property through the process of real property foreclosure or through a deed in lieu of foreclosure under subsection (6), the holder shall submit an affidavit described in subsection (1) to the department after the redemption period for the foreclosure expires or the deed in lieu of foreclosure is recorded and the department shall cancel the certificate of title for the mobile home.

(8) If an owner of both the mobile home and the real property described in subsection (1) intends to detach the mobile home from the real property, the owner shall do both of the following:

(a) Before detaching the mobile home, record an affidavit of detachment in the office of the register of deeds in the county in which the affidavit is recorded under subsection (3).

(b) Apply for a certificate of title for the mobile home on a form prescribed by the department. The application shall include a duplicate original executed affidavit of detachment and proof that there are no security interests or liens on the mobile home or the written consent of each lienholder of record to the detachment and a fee in the amount prescribed in section 30a for a certificate of title.

(9) An owner of an affixed mobile home shall not detach it from the real property before a certificate of title for the mobile home is issued by the department. If a certificate of title is issued by the department, the mobile home is no longer considered part of the real property and sections 30 to 30h apply.

(10) This section applies to all transactions, liens, and mortgages within its scope even if the transaction, lien, or mortgage was entered into or created before July 14, 2003.

(11) As used in this section:

(a) A mobile home is "affixed" to real property if it meets all of the following:

(i) The wheels, towing hitches, and running gear are removed.

(ii) It is attached to a foundation or other support system.

(b) "Ownership interest" means the fee simple interest in real property or an interest as the lessee under a ground lease for the real property that has a term that continues for at least 20 years after the recording of the affidavit under subsection (3).

History: Add. 2003, Act 44, Imd. Eff. July 14, 2003 ;-- Am. 2005, Act 162, Imd. Eff. Oct. 4, 2005



Section 125.2331 Action to rescind transaction and recover damages.

Sec. 31.

A person who offers, sells, or purchases a mobile home or equipment or a mobile home site in violation of this act or the code may have an action brought against him or her to rescind the transaction and recover damages.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2332 Certain conditions, stipulations, or provisions voided.

Sec. 32.

A condition, stipulation, or provision binding a person to waive compliance with this act or a rule promulgated or order issued under this act is void.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2333 Statute of limitations; rejection of valid rescission as bar to action.

Sec. 33.

A person may not bring an action under this act more than 3 years after the contract of sale, except that a person suing because of a violation of section 27 may not bring an action more than 6 years after the date of sale. A person may not bring an action if he or she previously rejected a valid rescission offer made at least 30 days after the transaction, except that a person suing under section 24 shall bring an action for rescission within 1 year.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2335 Service of process.

Sec. 35.

(1) A person who applies for a license or permit under this act which is for other than a domestic corporation shall file with the commission, in a form the commission prescribes, an irrevocable consent appointing the commission to be its attorney to receive service of lawful process in any noncriminal action or proceeding against it or its successor, executor, or administrator, which arises under this act or a rule promulgated or order issued under this act after the consent is filed, with the same force and validity as if served personally on the person filing the consent.

(2) When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by this act or a rule promulgated or order issued under this act, whether or not consent to service of process was filed and personal jurisdiction over him or her cannot otherwise be obtained in this state, that conduct shall be considered equivalent to his or her appointment of the commission to be his or her attorney to receive service of lawful process in a noncriminal action or proceeding against him or her or his or her successor, executor, or administrator which grows out of that conduct and which is brought under this act or a rule promulgated or order issued under this act, with the same force and validity as if served on the person personally.

(3) Service under subsection (1) or (2) may be made by filing a copy of the process in the office of the commission together with a $25.00 fee. The service is not effective unless the plaintiff, which may be the commission in an action or proceeding instituted by it, immediately sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last known address or takes other steps which are reasonably calculated to give actual notice, and the plaintiff's affidavit or compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2336 Powers of department, prosecuting attorney, or law enforcement officer; evidence; copies of pleadings; assistance to local government or state agency.

Sec. 36.

(1) The department, a prosecuting attorney, or a law enforcement officer of a municipality may:

(a) Make public or private investigations within or without this state he or she considers necessary to determine if a person violated or is about to violate this act or a rule promulgated or order issued under this act. The department may inspect any premises licensed under this act for violation of this act, the code, or rules promulgated pursuant to this act.

(b) Require a licensee to file a written statement in response to a complaint of an alleged violation of this act or the rules promulgated under this act received by a local government and forwarded to the licensee. The statement shall state the facts and circumstances concerning the matter raised in the complaint. If the licensee does not make the required statement within 15 days after the licensee receives the letter requiring the written statement, the department, upon its own action or upon petition by the prosecuting attorney or law enforcement officer of the municipality issuing the letter, may issue an order directing a response by the licensee.

(2) A prosecuting attorney or a law enforcement officer of a municipality shall present any evidence of an alleged violation of this act or rule promulgated under this act to the department. The department may refer the evidence as is available concerning violations of this act to the attorney general or the proper prosecuting attorney who, with or without a reference, may institute appropriate criminal proceedings under this act.

(3) Before, or simultaneous with, the commencement of a criminal proceeding or a proceeding in which injunctive relief is sought by the local government, that local government shall serve copies of all pleadings in the matter upon the department.

(4) The department shall render assistance to a local government or state agency. The department may use all investigative powers conferred upon it to assist a local government.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2337 Administrative proceedings; notice; response; assurance of discontinuance.

Sec. 37.

(1) Before commencement of administrative proceedings, the department may issue a statement of intent to commence proceedings to persons who are subjects of an investigation relating to possible violations of this act. The notice shall provide that the subjects of the investigation shall have opportunity to show why proceedings should not be commenced against them. If a response satisfactory to the department is received, then further proceedings under this act shall not be required.

(2) In connection with an investigation or proceeding held pursuant to this act, the department may accept an assurance from the person who is alleged to have violated the act, that the method, act, or practice which is allegedly in violation of the act will be discontinued. An assurance of discontinuance shall be in writing and filed with the department.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2338 Order to show cause; grounds; notice to show cause; stopping construction after notice and opportunity for hearing.

Sec. 38.

(1) The department may issue an order to show cause why an order imposing sanctions or penalties allowed under this act should not be issued by the commission if the department finds that the order is in the public interest, and any of the following:

(a) An application filed pertaining to a license, a disclosure statement, or a related document filed with the department in connection with a mobile home license, is incomplete in any material respect or contains a statement which is false or misleading, in the light of the circumstances under which it is made.

(b) A provision of this act, or a rule, order, or condition lawfully imposed under this act, was not complied with or was violated in connection with the offering by the person filing the document; the developer, dealer, or operator; a partner, officer, director, proprietor, or manager of the developer, dealer, or operator; or a person directly or indirectly controlling, or directly controlled by, the developer, dealer, or operator.

(c) The project worked or tended to work a fraud or deception or would so operate, or the project would create an unreasonable risk to prospective tenants, as defined by rules promulgated by the commission.

(d) The developer, dealer, or operator; a partner, officer, director, proprietor, or manager of the developer, dealer, or operator; a person directly or indirectly controlling or directly controlled by the developer, dealer, or operator; or a person identified in the application for a license, or a disclosure statement, was within the past 10 years convicted of an offense under this act, or is the subject of an administrative order issued under this act, or had a civil judgment entered against him or her as a result of a violation of this act or a rule promulgated or order issued pursuant to this act, and the department determines that the involvement of the person in the sale or development of the project creates an unreasonable risk to prospective tenants or mobile home purchasers.

(e) The developer, dealer, or operator; a partner, officer, director, proprietor, or manager of the developer; a person directly or indirectly controlling or directly controlled by the developer, dealer, or operator; or a person identified in the application for a license, or a disclosure statement, was convicted of a violation or the subject of an administrative order or civil judgment as a result of a violation of a statute regulating the offering of securities or franchises or licensing or regulating builders, real estate brokers, or real estate salespersons, or of violation of the land sales act, Act No. 286 of the Public Acts of 1972, being sections 565.801 to 565.835 of the Michigan Compiled Laws, or a rule promulgated or an order issued under that act.

(f) The applicant's method of business, construction, development, or sales includes or would include activities which are illegal.

(g) The applicant failed to pay the proper fee.

(h) The applicant failed to comply with the state warranty laws.

(2) When it appears to the department that a person engaged in an act or practice constituting a violation of this act or a rule promulgated or order issued under this act, the department may issue a notice to show cause why a cease and desist order should not be issued.

(3) After 10 days' notice and opportunity for hearing, the department may stop construction as to part or all of a project if continuing the building will cause irreparable harm to residents and prospective residents of the project.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 1988, Act 337, Eff. May 1, 1989
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2339 Entry and notice of order to show cause; hearing; powers of department for purpose of investigation or proceeding; order of circuit court for information; issuance of subpoenas or orders.

Sec. 39.

(1) Upon the entry of an order to show cause under this act, the department shall promptly notify the applicant that the order was entered and of the reasons for the order and that upon receipt of written request the matter shall be set down for a hearing to commence within 45 days after the receipt of the order unless the applicant and the department consent to a later date. If a hearing is not requested within 15 days and none is ordered by the department, an appropriate order shall be entered and remain in effect until it is modified or vacated by the department. If a hearing is requested or ordered, the department may enter an appropriate order of its determination, after notice and hearing.

(2) For the purpose of an investigation or proceeding under this act, the department may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of records or other documents which the department deems relevant or material to the inquiry. Before any of the requirements of this subsection become operative, the department shall obtain an order of the circuit court for the information by a showing that there is good cause that a violation has taken place or is about to take place, and all of the subpoenas or orders shall issue from the circuit court.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2340 Effect of appeal.

Sec. 40.

An appeal to a court of competent jurisdiction pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, shall not automatically stay a cease and desist order issued by the department or prevent the department from seeking an order in a court of competent jurisdiction enjoining the violation of a cease and desist order. In other cases, an appeal to the department pursuant to this act, or to a court of competent jurisdiction pursuant to Act No. 306 of the Public Acts of 1969, shall act as a stay upon any other order, determination, decision, or action appealed from, unless the department establishes that immediate enforcement of the order, determination, decision, or action is necessary to avoid substantial peril to life or property.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2341 Injunction.

Sec. 41.

The department, a prosecuting attorney, or municipal attorney may bring an action in a court of competent jurisdiction against a person to enjoin that person from engaging or continuing in a violation of this act, a rule promulgated under this act.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2342 Violation as misdemeanor; penalty.

Sec. 42.

A person who violates this act or the code promulgated under this act is guilty of a misdemeanor punishable by a fine of not more than $500.00 per day for each separate violation or imprisonment for not more than 1 year, or both.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2343 Violation of act; penalties; disposition of fine; notice of determination to local government, owner, operator, and surety; failure to perform or commence maintenance or repair; extension; expenses; actions under other provisions not prohibited; pursuit of lawful rights.

Sec. 43.

(1) If, after notice and a hearing as provided in the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, a person is determined to have violated this act, the commission may impose 1 or more of the following penalties:

(a) Censure.

(b) Probation.

(c) License limitation.

(d) License suspension. The commission may request the appointment of a receiver when taking action under this subdivision.

(e) License revocation. The commission may request the appointment of a receiver when taking action under this subdivision.

(f) License denial.

(g) A civil fine of not more than $50,000.00.

(h) Restitution.

(2) A fine collected under this section shall be deposited with the state treasurer and credited to the mobile home code fund created in section 9.

(3) If the department determines that the owner or operator of a mobile home park or seasonal mobile home park has violated this act or rules promulgated under this act by failing to maintain or repair any infrastructure or facilities of the mobile home park or seasonal mobile home park, the department shall give notice of the determination by personal service or first-class mail to the local governments where the mobile home park is located, the owner, the operator, and, if financial assurance in the form of a bond has been posted under rules promulgated under section 16(2), the surety executing the bond. If the owner, operator, or surety does not perform or commence the specified maintenance or repair within 60 days after service of the notice, the department or its authorized representative may enter the mobile home park or seasonal mobile home park and perform the specified maintenance or repair. At the request of the owner, operator, or surety, the department may grant an extension of up to an additional 90 days. The owner, operator, and any surety are jointly and severally liable for all expenses incurred by the department or its authorized representative in performing the specified maintenance or repair. The department shall certify the claim to the owner, operator, and any surety, listing in the claim the items of expense in performing the maintenance or repair, and shall draw on any financial assurance for the payment of the claim. The department shall notify the local government where the mobile home park is located when the specified maintenance or repair has been completed.

(4) This section does not prohibit actions from being taken under other sections of this act.

(5) The pursuit in court of the lawful rights of a licensee does not constitute a violation of this act, regardless of the outcome of the court action.

History: Add. 1988, Act 337, Eff. May 1, 1989 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2343a Summary suspension of license.

Sec. 43a.

If the department finds that the health, safety, or welfare requires emergency action, and incorporates that finding in its order, summary suspension of a license may be ordered effective on the date specified in the order or on service of a certified copy of the order on the licensee, whichever is later, and effective during the proceedings. The proceedings shall be promptly commenced and determined.

History: Add. 1988, Act 337, Eff. May 1, 1989



Section 125.2344 Remedies not mutually exclusive.

Sec. 44.

The remedies provided for in this act are not mutually exclusive and the department may use as many remedies as it considers necessary.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2345 Other prosecution and enforcement not prohibited.

Sec. 45.

(1) This act shall not be construed to prohibit the prosecution or punishment of a person for conduct which constitutes a crime by statute or at common law.

(2) This act shall not be construed to prohibit a municipality from enforcing its local ordinances or from taking any other appropriate action to protect the public health, safety, or welfare as authorized by law or its charter.

History: 1987, Act 96, Imd. Eff. July 6, 1987



Section 125.2348 Order to correct violation; imminent threat to health or safety; failure of owner or operator to comply with order; enforcement action; motion for preliminary injunction or other temporary relief; service of complaint and summons; duties and powers of court; lien.

Sec. 48.

(1) If the department orders the owner or operator of a mobile home park or seasonal mobile home park to correct a violation of this act or rules promulgated under this act that imminently threatens the health or safety of the residents of the park or the public and the owner or operator fails to comply with the order, the department or the local government may bring an action to enforce the applicable regulations and to abate or enjoin the violation.

(2) If the violation is not corrected and imminently threatens the health or safety of the residents of the mobile home park or seasonal mobile home park or the public, the department or the local government may file a motion for a preliminary injunction or other temporary relief appropriate to remove the threat while the action is pending.

(3) The department or the local government shall serve a copy of the complaint and a summons on each owner and lienholder of record, and any operator, of the mobile home park or seasonal mobile home park that can be identified by the department or the local government with the exercise of reasonable diligence. The local government shall also file a notice of the action with the register of deeds for the county where the park is located.

(4) The court shall make orders and determinations consistent with the objectives of this act. The court may enjoin the maintenance of an unsafe, unhealthy, or unsanitary condition, or a violation of the applicable regulations, and may order the defendant to perform maintenance and repairs or make other corrections including removal of a building or structure necessary to abate the condition. The court may authorize the department or the local government to perform maintenance or repairs or to remove a building or structure owned or operated by the owner or operator of the mobile home park or seasonal mobile home park. However, the court shall not authorize removal of a building or structure unless the cost of repair of the building or structure will be greater than the state equalized value of the building or structure.

(5) If the expense of maintenance, repair, or removal is not provided for by financial assurance under section 16(2)(b) or otherwise provided for, the court may enter an order approving the expense and place a lien on the real property for the payment of the expense. The order may establish the lien as a senior lien, except as to tax and assessment liens, and except as to a mortgage of first priority recorded prior to all other liens of record. The order may also specify the time and manner for foreclosure of the lien if the lien is not satisfied. To perfect the lien, a copy of the order shall be filed with the register of deeds for the county where the mobile home park or seasonal mobile home park is located within 10 days after entry of the order.

History: 1987, Act 96, Imd. Eff. July 6, 1987 ;-- Am. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2348b Imminent danger to health or lives of individuals; order by local health department.

Sec. 48b.

If the condition of a mobile home park or seasonal mobile home park is an imminent danger to the health or lives of individuals, the local health department may issue an order under section 2451 of the public health code, 1978 PA 368, MCL 333.2451, including, but not limited to, an order requiring the mobile home park or seasonal mobile home park to cease operation or prohibiting the presence of individuals at all or part of the park because of the condition of the park.

History: Add. 2015, Act 40, Eff. Sept. 1, 2015



Section 125.2349 Legislative intent and declarations.

Sec. 49.

This act is intended to eliminate the confusion with respect to the legal status of Act No. 419 of the Public Acts of 1976 as a result of attorney general opinion no. 6438 of 1987. The legislature hereby makes the following declarations:

(a) The legislature, through the enactment of Act No. 299 of the Public Acts of 1986, intended to repeal section 47 of Act No. 419 of the Public Acts of 1976 and thereby maintain Act No. 419 of the Public Acts of 1976 in effect.

(b) This act is intended to remedy and cure any defect, actual or illusory, in the passage of Act No. 299 of the Public Acts of 1986.

(c) This act does not dissolve and recreate the mobile home commission created pursuant to Act No. 419 of the Public Acts of 1976 and the mobile home commission is intended to be the same mobile home commission created and operating pursuant to Act No. 419 of the Public Acts of 1976, without interruption.

(d) This act validates all action taken by the department and the mobile home commission on and after January 10, 1987, if such action is otherwise valid under this act. All applications, complaints, and other proceedings commenced or continued on and after January 10, 1987 are deemed to be valid and commenced or continued under this act, if such applications, complaints, and other proceedings are otherwise valid under this act.

(e) Any administrative rules promulgated under Act No. 419 of the Public Acts of 1976 shall be considered to have remained in effect and without interruption pursuant to this act regardless of the repeal of Act No. 419 of the Public Acts of 1976.

(f) All rights, powers, duties, and liabilities of any person or entity under Act No. 419 of the Public Acts of 1976 shall continue, without interruption, under this act.

(g) This act is remedial and curative and shall apply from January 10, 1987 and is intended to be a continuation without interruption of Act No. 419 of the Public Acts of 1976.

History: 1987, Act 96, Imd. Eff. July 6, 1987
Admin Rule: R 125.1101 et seq. of the Michigan Administrative Code.



Section 125.2350 Availability of list of powers and duties of state or local governmental entity.

Sec. 50.

Any state governmental entity or local government that exercises powers or performs duties under this act shall make publicly available a list of its powers and duties under this act. For the purposes of this section, a local government may utilize a list prepared by a statewide association.

History: Add. 2015, Act 40, Eff. Sept. 1, 2015






Act 409 of 1988 ECONOMIC DEVELOPMENT ORGANIZATION ACT (125.2401 - 125.2411)

Compiler's Notes: This act was repealed by MCL 125.2411, Eff. Oct. 1, 1990. Act 351 of 1990, Imd. Eff. Dec. 26, 1990, amended MCL 125.2411 to read as follows: “Sec. 11. This act is repealed effective October 1, 1992.”



Act 173 of 1992 LAND RECLAMATION AND IMPROVEMENT AUTHORITY ACT (125.2451 - 125.2488)

Section 125.2451 Short title; meaning of words and phrases.

Sec. 1.

(1) This act shall be known and may be cited as the “land reclamation and improvement authority act”.

(2) For the purposes of this act, the words and phrases defined in sections 2 and 3 have the meanings ascribed to them in those sections.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2452 Definitions; A, B.

Sec. 2.

(1) “Authority”, unless the context clearly implies a different meaning, means a land reclamation and improvement authority established pursuant to sections 4 to 7.

(2) “Authority board” means the governing body of an authority provided for in section 8.

(3) “Authority district” means the territory within which an authority exercises its jurisdiction.

(4) “Blighted area” means land that satisfies all of the following requirements:

(a) The land was used for mining, commercial, or industrial purposes.

(b) The mining, commercial, or industrial use significantly disturbed the natural qualities of the land.

(c) The land is not currently useful for residential, recreational, or commercial purposes.

(d) The land can be reclaimed and made useful for residential, recreational, or commercial purposes.

(e) The land is not a site listed under section 20105 of part 201 (environmental remediation) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being section 324.20105 of the Michigan Compiled Laws, or on the national priorities list established pursuant to section 105 of title I of the comprehensive environmental response, compensation and liability act of 1980, Public Law 96-510, 42 U.S.C. 9605.

History: 1992, Act 173, Imd. Eff. July 21, 1992 ;-- Am. 1996, Act 49, Imd. Eff. Feb. 26, 1996



Section 125.2453 Definitions; D to S.

Sec. 3.

(1) “Department” means the department of treasury, unless a different department is explicitly identified.

(2) “Improvement” means 1 or more of the following:

(a) The construction, improvement, maintenance, and repair of storm or sanitary sewers or combined storm and sanitary sewer systems.

(b) The construction, improvement, maintenance, and repair of potable and nonpotable water systems.

(c) The construction, improvement, maintenance, and repair of public roads.

(d) The acquisition or construction, improvement, and maintenance of public parks, public bicycle paths, and other public recreational facilities, excluding golf courses.

(e) The construction, improvement, maintenance, and repair of elevated structures for foot travel over roads in the authority district.

(f) The collection and disposal of garbage and rubbish.

(g) The construction, improvement, maintenance, and repair of erosion control structures or dikes.

(h) The planting, maintenance, and removal of trees.

(i) The installation, improvement, maintenance, and repair of lighting systems.

(j) The construction, improvement, maintenance, and repair of sidewalks.

(k) The eradication or control of aquatic plants.

(l) The construction, improvement, maintenance, and repair of private roads.

(m) The construction, improvement, maintenance, and repair of waterways, harbors, marinas, seawalls, and channels.

(n) The construction, installation, improvement, maintenance, and repair of fences, gates, intercommunication systems, and other structures and devices related to security.

(o) The construction, improvement, maintenance, and repair of structures to control or direct surface water runoff.

(p) The improvement of land and the construction, improvement, maintenance, equipping, or operation of a building to be used by the authority or for other public purposes, and any necessary or desirable appurtenances to a building to be used by the authority or for other public purposes.

(q) The reclamation of blighted areas, including the replanting, grading, and restoration of land; the removal of minerals; and the removal of waste that is not hazardous waste as defined in part 111 (hazardous waste management) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.11101 to 324.11152 of the Michigan Compiled Laws.

(r) Easements necessary for an improvement under this subsection.

(s) Demolition of structures and site preparation related to an improvement under this subsection.

(t) The payment of any operational and administrative costs of the authority including, but not limited to, architectural, engineering, legal, and accounting fees as determined by the authority board and costs under section 37, not otherwise considered to be part of the costs of an improvement under section 18(1).

(3) “Person” means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(4) “Record owner” means a person possessed of the most recent fee title or a land contract vendee's interest in real property as shown by the records of the county register of deeds.

(5) “Statement of approval” means a statement of approval of the establishment of an authority issued by the department pursuant to section 6.

History: 1992, Act 173, Imd. Eff. July 21, 1992 ;-- Am. 1996, Act 49, Imd. Eff. Feb. 26, 1996



Section 125.2454 Land reclamation and improvement authority; establishment; petition requirements.

Sec. 4.

A person seeking to establish a land reclamation and improvement authority shall file a petition with the department. The petition shall meet all of the following requirements:

(a) Include all of the following:

(i) The name and address of the person filing the petition.

(ii) The name of the proposed authority, which shall not be similar to the name of the county within which the proposed authority district is located or to the name of a local unit of government all or part of which is located within that county.

(iii) The boundaries of the proposed authority district.

(iv) A description of a blighted area within the proposed authority district.

(v) A general description of anticipated improvements, including a preliminary estimate of costs and schedule of completion.

(vi) A request that the department approve the establishment of the authority.

(b) Be signed by the record owners of all of the land within the proposed authority district.

(c) Be accompanied by a written nomination of 1 individual for appointment to a 4-year term and 1 individual for appointment to a 6-year term on the authority board.

(d) A copy of the petition, with copies of all items listed in subdivision (a), shall be filed with the director of the department of natural resources at the same time as the petition is filed with the department.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2455 Petition; determination of compliance with requirements; public hearing; notice; determination and certification of record owners.

Sec. 5.

(1) Not more than 15 days after a petition is filed, the department shall determine whether the petition meets the requirements of section 4 and, if the petition does not meet those requirements, return the petition to the person who filed the petition. If the department returns a petition, the department shall include with the petition a statement of the reasons that the petition does not meet the requirements of section 4.

(2) Not less than 30 days and not more than 45 days after a petition meeting the requirements of section 4 is filed with the department, the department shall hold a public hearing in the county where the proposed authority district is located. The department shall publish notice of the hearing twice in a newspaper of general circulation in the township or townships in which the proposed authority district is located. The first publication shall be not less than 10 days before the hearing. In addition, the department shall give notice of the hearing in the manner required by the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws, and by first-class mail addressed to each record owner in the proposed authority district, to the county clerk of the county within which the proposed authority district is located, and to the township clerk of each township within which all or part of the proposed authority district is located. At the hearing, persons may comment on whether the proposed authority meets the requirements of section 6.

(3) For purposes of this section, record owners shall be determined by the records in the register of deeds' office as of the day of filing the petition. At the request of the department, a register of deeds shall certify whether the persons joining in the petition are record owners.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2456 Authority; establishment; requirements for approval; mailing, form, and contents of statement of approval or disapproval.

Sec. 6.

(1) Not more than 30 days after the hearing provided for in section 5, the department shall approve or disapprove the establishment of the proposed authority. The department shall approve the establishment of the authority if all of the following requirements are met:

(a) The proposed authority district contains 1 or more blighted areas that in the aggregate are not less than 20% of the total area of the authority district or 100 acres, whichever is less.

(b) The proposed authority district contains not less than 300 acres.

(c) The proposed authority district had not more than 100 residents when the petition to establish the authority was filed with the department.

(d) The entire proposed authority district is located within 1 or 2 townships and within 1 county.

(e) The blighted area can be reclaimed and made useful for recreational, residential, or commercial purposes. In making this determination, the department shall not consider the costs of or availability of financing for reclamation.

(2) Immediately upon approval or disapproval of the establishment of the proposed authority, the department shall mail a statement of approval or a statement of disapproval by certified mail to the township board of each township within which all or part of the proposed authority district is located, the county board of commissioners of the county within which the proposed authority district is located, and the person that filed the petition. A statement of approval shall be dated and shall set forth the name of the person who filed the petition under section 4, the name of the proposed authority, and the boundaries of the proposed authority district as set forth in the petition. A statement of disapproval shall be dated and shall set forth the reasons for disapproval.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2457 Documents; filing; recording; issuance of certificate; filing date.

Sec. 7.

(1) After the appointment to the authority board of the proposed authority of each of the individuals required to be appointed pursuant to section 8, the person who filed the petition under section 4 shall file all of the following with the secretary of state, the township clerk of each township within which all or part of the proposed authority district is located, and the county clerk and register of deeds of the county within which the proposed authority district is located:

(a) A certified copy of the petition.

(b) A certified copy of the statement of approval.

(c) The certificates under section 10 certifying the individuals appointed to the first authority board.

(2) The secretary of state shall record in an appropriate book of record the documents filed with the secretary of state under subsection (1) and shall issue to the person who filed the petition under section 4 a certificate certifying the establishment of the authority and the boundaries of the authority district.

(3) The authority is established on the date of filing with the secretary of state the documents required to be filed under subsection (1).

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2458 Authority board; supervision and control; duties of county board of commissioners and township board; appointment of members; terms of office.

Sec. 8.

(1) The authority shall be under the supervision and control of an authority board of 5 or 7 members.

(2) Not more than 30 days after the date of issuance of the statement of approval, the county board of commissioners of the county within which the authority district is located shall do 1 of the following:

(a) File a statement with the department that the county elects not to nominate any members to the authority board.

(b) File a statement with the department nominating 1 individual for a 4-year term and 1 individual for a 6-year term on the authority board.

(3) Not more than 30 days after the date of issuance of the statement of approval, the township board of the township within which the authority district is located or, if the authority district is located in more than 1 township, the township board of the township within which the greater portion of the authority district is located shall do 1 of the following:

(a) File a statement with the department that the township elects not to nominate any members to the authority board.

(b) File a statement with the department nominating 1 individual for a 4-year term and 1 individual for a 6-year term on the authority board.

(4) Not more than 45 days after the date of issuance of the statement of approval of the department, the state treasurer shall appoint members of the authority board as follows:

(a) If neither the township nor the county has nominated individuals to the authority board pursuant to this section, the state treasurer shall appoint all of the following to the authority board:

(i) The 2 individuals nominated pursuant to section 4(c).

(ii) One employee of the department for a 2-year term.

(iii) One individual for a 4-year term and 1 individual for a 6-year term. The individuals appointed pursuant to this subparagraph shall not be employees of the department.

(b) If the township has not nominated individuals to the authority board pursuant to this section, but the county has nominated individuals to the authority board pursuant to this section, the state treasurer shall appoint all of the following to the authority board:

(i) The 2 individuals nominated pursuant to section 4(c).

(ii) One employee of the department for a 2-year term.

(iii) One individual for a 2-year term and 1 individual for a 4-year term. The individuals appointed pursuant to this subparagraph shall not be employees of the department.

(iv) The 2 individuals nominated by the county.

(c) If the township has nominated individuals to the authority board pursuant to this section, but the county has not nominated individuals to the authority board pursuant to this section the state treasurer shall appoint all of the following to the authority board:

(i) The 2 individuals nominated pursuant to section 4(c).

(ii) One employee of the department for a 2-year term.

(iii) One individual for a 2-year term and 1 individual for a 4-year term. The individuals appointed pursuant to this subparagraph shall not be employees of the department.

(iv) The 2 individuals nominated by the township.

(d) If both the township and the county have nominated individuals to the authority board pursuant to this section, the state treasurer shall appoint all of the following to the authority board:

(i) The 2 individuals nominated pursuant to section 4(c).

(ii) One employee of the department for a 2-year term.

(iii) One individual for a 2-year term and 1 individual for a 4-year term. The individuals appointed pursuant to this subparagraph shall not be employees of the department.

(iv) The individual nominated by the county for a 4-year term.

(v) The individual nominated by the township for a 6-year term.

(5) The term of office of a member of the first authority board appointed pursuant to subsection (4)(a)(i), (b)(i), (b)(iv), (c)(i), (c)(iv), (d)(i), (d)(iv), or (d)(v) is the term for which the member was nominated. The term of office of a member of the first authority board appointed pursuant to subsection (4)(a)(ii), (a)(iii ), (b)(ii), (b)(iii), (c)(ii), (c)(iii), (d)(ii), or (d)(iii) is the term for which the member was appointed. The term of office of a member of the first authority board commences on the date on which the authority is established.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2459 Authority board; term of office; appointment or election of successors; conduct of election; list of record owners; votes cast by record owners.

Sec. 9.

(1) Except as provided in section 8 for the first authority board and as may be provided in a contract entered into pursuant to section 38, the term of office of a member of the authority board is 6 years.

(2) Except as may be provided in a contract entered into pursuant to section 38, the county board of commissioners or the township board, as the case may be, that nominated a member of the first authority board appointed under section 8(4)(b)(iv), (c)(iv), (d)(iv), or (d)(v) shall appoint that member's successors. The state treasurer shall appoint the successors of a member of the first authority board appointed under section 8(4)(a)(ii), (a)(iii), (b)(ii), (b)(iii), (c)(ii), (c)(iii), (d)(ii), or (d)(iii). However, on or after the later of the date on which no indebtedness of the authority issued pursuant to this act is outstanding or 6 years after the date on which the authority was established, successors of a member of the first authority board appointed under section 8(4)(a)(ii), (a)(iii), (b)(ii), (b)(iii), (c)(ii), (c)(iii), (d)(ii), or (d)(iii) shall be elected by the record owners of real property located within the authority district as provided in subsections (4) and (5)(b).

(3) The successors to a member of the authority board appointed pursuant to section 8(4)(a)(i), (b)(i), (c)(i), or (d)(i) shall be elected by the record owners of real property located within the authority district as provided in subsections (4) and (5).

(4) An election under subsection (2) or (3) shall be conducted at the annual meeting of the authority board under section 12 immediately preceding the expiration of the term of the member of the authority board whose successor is to be elected. The authority board may provide by resolution for the manner of conducting an election of a member of the authority board.

(5) At the request of the authority board for the purpose of conducting an election, the county register of deeds shall prepare and submit to the authority board a certified list of the names and mailing addresses of the record owners of real property located within the authority district. For each record owner of 1 or more acres, the list shall specify the number of acres owned. In an election, each record owner of real property located within the authority district may cast the following number of votes:

(a) At an election other than an election described in subdivision (b), 1 vote. However, a record owner of 1 or more acres may instead cast 1 vote for each acre, or portion of an acre, owned by the record owner.

(b) At an election conducted on or after the later of the date on which no indebtedness of the authority issued pursuant to this act is outstanding or 6 years after the date on which the authority was established, 1 vote.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2460 Authority board; qualifications of members; certificate; oath of office.

Sec. 10.

(1) An individual appointed by, or from nominations made by, the county or township to the authority board shall be qualified by training or experience to perform the functions that are required of a member of the authority board by this act.

(2) Each individual appointed by, or from nominations made by, the county or township and each individual elected to the authority board shall be and remain during his or her term of office either a record owner of real property within the authority district or a resident of this state, but need not be a resident of the authority district or of the county or a township where the authority district is located. Each individual appointed by the state treasurer to the first authority board under section 8(4)(a)(ii), (b)(ii), (c)(ii), or (d)(ii) or to a subsequent authority board shall be and remain during his or her term of office an employee of the department. Each individual appointed to the first authority board under section 8(4)(a)(i), (a)(iii), (b)(i), (b)(iii), (c)(i), (c)(iii), (d)(i), or (d)(iii) and each successor to the member appointed under section 8(4)(a)(iii), (b)(iii), (c)(iii), or (d)(iii) shall reside within the county within which the authority district is located, and at least 1 such individual shall reside within a township within which the authority district is located.

(3) Upon appointing an individual to the authority board, the person making the appointment shall file a dated certificate certifying the name, address, and term of office of the individual appointed with the secretary of state and shall provide a copy to the individual appointed and, in the case of an appointment to the first authority board, to the person who filed the petition under section 4. Upon election of an individual to the authority board, the secretary of the authority shall file a dated certificate certifying the name, address, and term of office of the individual elected with the secretary of state and shall provide a copy to the individual elected.

(4) An individual elected or appointed to the authority board shall qualify by taking, subscribing, and filing the constitutional oath of office not more than 14 days after the date of the certificate certifying his or her election or appointment. The oath shall be filed with the secretary of state.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2461 Authority board; removal of member.

Sec. 11.

(1) The governor shall remove an elected or appointed member of the authority board if the governor is satisfied from the evidence submitted that the member is guilty of official misconduct, willful neglect of duty, extortion, or habitual intoxication, or has been convicted of a misdemeanor of which intoxication is an element. The governor shall not act upon the charges made against the member of the authority board until the charges are made in writing, verified by the affidavit of the party making the charges that the party believes the charges to be true. In addition, a member of the authority board shall not be removed for official misconduct or willful neglect of duty unless a copy of the charges is served on the member of the authority board, and the member of the authority board is given an opportunity to be heard in his or her defense. The service of the charges upon the member of the authority board shall be made by handing to the member of the authority board a copy of the charges, together with any affidavits or exhibits that accompanied the charges, if the member of the authority board can be found. If the member of the authority board cannot be found, a copy shall be left at the last place of residence of the member of the authority board with a person of suitable age, if a person of suitable age can be found. If a person of suitable age cannot be found, a copy shall be posted in a conspicuous place upon the last known place of residence of the member of the authority board. A member of the authority board who is removed pursuant to this subsection is not eligible for election or appointment to an authority board office for a period of 3 years after the date of removal from office.

(2) In addition to removal under subsection (1), a member of the first authority board appointed under section 8(4)(a)(i), (b)(i), (c)(i), or (d)(i) may be removed from office by filing with the state treasurer a petition signed by 2/3 of the record owners of real property located within the district. Not more than 14 days after the receipt of the petition, the state treasurer shall determine the sufficiency of the petition. If the petition is sufficient, the state treasurer shall immediately send notice of the removal by certified mail to the authority board, the person filing the petition for removal, and the member of the authority board being removed. The removal is effective upon the date of receipt of the notice by the authority board.

(3) In addition to removal as provided in subsection (1), a member of the first authority board appointed by the state treasurer pursuant to section 8(4)(a)(ii), (a)(iii), (b)(ii), (b)(iii), (c)(ii), (c)(iii), (d)(ii), or (d)(iii) or any of that member's successors appointed by the state treasurer may be removed at the pleasure of the state treasurer, with or without cause. In addition to removal as provided in subsection (1), a member of the authority board nominated or appointed by a township board or county board of commissioners may be removed at the pleasure of the township board or county board of commissioners, respectively, with or without cause.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2462 Authority board; vacancy.

Sec. 12.

(1) If any of the following occur, a vacancy is created on the authority board:

(a) The death of an incumbent.

(b) The resignation of an incumbent.

(c) The removal of an incumbent pursuant to section 11.

(d) An incumbent's conviction of a felony or a crime involving the violation of his or her oath of office.

(e) The decision of a competent tribunal declaring void an individual's election or appointment to the authority board.

(f) The failure of an individual to satisfy a requirement of section 10(2).

(g) The failure of an individual to qualify for office as provided by section 10(4).

(2) If an individual appointed to the first authority board under section 8(4)(b)(iv), (c)(iv), (d)(iv), or (d)(v) vacates office, an individual shall be appointed to fill the vacancy for the remainder of the term by the county board of commissioners, or the township board, as the case may be, that nominated the individual vacating office. If an individual appointed to the first authority board under section 8(4)(a)(ii), (a)(iii), (b)(ii), (b)(iii), (c)(ii), (c)(iii), (d)(ii), or (d)(iii), an individual shall be appointed to fill the vacancy for the remainder of the term by the state treasurer. If an individual appointed to the authority board, other than an individual appointed to the first authority board under section 8, vacates office, an individual shall be appointed to fill the vacancy for the remainder of the term by the same person by which the individual vacating office was appointed. An individual shall be appointed to fill a vacancy under this subsection not more than 30 days after the vacancy is created.

(3) If an individual appointed to the first authority board under section 8(4)(a)(i), (b)(i), (c)(i), or (d)(i) or elected pursuant to section 9(2) or (3) vacates office, a successor shall be elected to serve for the remainder of the term. The successor shall be elected at the next regular authority election, if a regular election is scheduled to be held not more than 90 days after the vacancy is created, or at a special election to be held not more than 60 days after the vacancy is created. Except with respect to the date of the election, sections 9(4) and (5) and 10(3) govern an election under this subsection.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2463 Authority board; quorum; annual meeting; special meeting; compliance with open meetings act; writings.

Sec. 13.

(1) A quorum of the authority board consists of a majority of the members of the authority board elected or appointed and serving.

(2) The authority board shall hold an annual meeting within 30 days after the close of a fiscal year of the authority. The fiscal year of the authority shall be the same as the fiscal year of the township in which the authority district is located or, if the authority district is located in 2 townships with different fiscal years, the fiscal year of the township in which the greater portion of the authority district is located.

(3) The director of the authority, if a director is appointed under section 15, or a member of the authority board may call a special meeting of the authority board by giving written notice of the time, date, place, and purpose of the special meeting to each member of the authority board not less than 14 or more than 28 days before the date of the meeting either personally or by certified mail. Two members of the authority board may reschedule a special meeting by jointly giving notice of a later time and date that is not more than 7 days after the date for which the original meeting is scheduled to every other member of the authority board. The notice of the rescheduling shall be given before the time for which the original meeting is scheduled by certified mail, return receipt requested, telephone, facsimile communication, or personal delivery.

(4) By attending a special meeting, a member of the authority board waives objections to both of the following:

(a) Lack of notice or defective notice of the special meeting, unless, at the beginning of the meeting, the member of the authority board objects to holding the meeting or transacting business at the meeting.

(b) Consideration of a matter at a meeting that is not within the purpose described in the meeting notice, unless, when the matter is presented, the member of the authority board objects to considering the matter.

(5) The business which the authority board may perform shall be conducted at a public meeting of the authority board held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(6) A writing prepared, owned, used, in possession of, or retained by the authority in the performance of an official function is subject to the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2464 Authority board; election of chairperson, treasurer, secretary, and other officers; duties; compensation; expenses; personal liability.

Sec. 14.

(1) The authority board shall elect from among its members a chairperson, a treasurer, a secretary, and other officers that it considers necessary or convenient for carrying out the purposes of this act. The treasurer shall receive and invest funds of the authority and pay over and account for the funds. The treasurer shall also keep the financial records of the authority and, together with the director, if a director is appointed under section 15, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform other duties delegated by the authority board. The secretary shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the authority board, keep a record of its proceedings, and perform other duties delegated by the authority board.

(2) A member of the authority board shall not receive compensation for services rendered to the authority in any capacity, but is entitled to reimbursement or payment of expenses, including traveling expenses, necessarily incurred in the discharge of duties performed as a member of the board.

(3) A member of the authority board is not subject to personal liability for, or because of the issuance of, bonds or notes of the authority. The authority board may provide for the purchase of insurance indemnifying the members of the authority board from personal liability for the acts or omissions of the board.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2465 Authority board; appointment of director, assistant director, assistant treasurer, and assistant secretary; duties; bond; legal counsel; employees; compensation.

Sec. 15.

(1) The authority board may appoint a director of the authority, who shall serve at the pleasure of the authority board. Before entering upon the duties of the office, the director shall take and subscribe to the constitutional oath of office and shall furnish a bond in an amount determined by the authority board.

(2) The director shall be the chief executive officer of the authority. Subject to the approval of the authority board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the authority board and shall regularly report to the authority board the activities and financial condition of the authority. The director shall furnish the authority board with additional information or reports governing the operation of the authority as the authority board requires.

(3) If the director is absent or disabled, the authority board may designate an acting director to perform the duties of the director. Before performing the duties of the director, the acting director shall take and subscribe to the constitutional oath of office and furnish a bond as required of the director.

(4) The authority board may appoint an assistant treasurer of the authority. The assistant treasurer shall perform duties of the treasurer delegated to the assistant treasurer by the authority board and shall furnish a bond.

(5) The premium on a bond required under this section is payable from funds available to the authority from operating expenses. The bond shall meet all of the following requirements:

(a) Be payable to the authority for the use and benefit of the authority.

(b) Be approved by the authority board.

(c) Be filed with the secretary of the authority.

(6) The authority board may appoint an assistant secretary of the authority. The assistant secretary shall perform duties of the secretary delegated to the assistant secretary.

(7) The authority board may retain legal counsel to advise the board in the proper exercise of its powers and performance of its duties. The legal counsel may represent the authority in actions brought by or against the authority.

(8) The authority board may employ other personnel considered necessary by the authority board.

(9) The authority board may authorize and fix the compensation of an individual appointed or employed under this section. A member of the authority board is not eligible to be appointed or employed under this section.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2466 Authority board; powers; establishment and maintenance of office.

Sec. 16.

(1) The authority board may do 1 or more of the following:

(a) Carry out an improvement.

(b) Implement a plan of development necessary or desirable to improve blighted areas and promote residential, recreational, or commercial development in the authority district in accordance with the powers of the authority as granted by this act.

(c) Make and enter into a contract necessary or incidental to the exercise of the authority board's powers and the performance of its duties.

(d) Acquire by purchase, condemnation, or otherwise on terms and conditions and in a manner the authority board considers proper, own, lease as lessor or lessee, convey, demolish, relocate, rehabilitate, or otherwise dispose of real or personal property, or rights or interests in the property, and grant or acquire a license, easement, or option with respect to the property as the authority board determines is reasonably necessary to achieve the purposes of this act. The state treasurer shall exercise the power of condemnation on behalf of the authority board pursuant to the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws. The state treasurer shall not condemn property located outside the authority district.

(e) Fix, charge, and collect rents, fees, and charges including, but not limited to, tap-in fees and use charges, for the use of property under the authority board's control or for a service, and pledge the rents, fees, and charges for the payment of revenue bonds issued by the authority pursuant to the revenue bond act, Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.140 of the Michigan Compiled Laws.

(f) Lease a building or property or part of a building or property under the authority board's control.

(g) Incur costs in connection with the performance of the authority board's authorized functions including, but not limited to, administrative costs and architectural, engineering, legal, and accounting fees.

(2) The authority board shall maintain an office in the county where the authority district is located. The authority board shall establish the office at its first meeting.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2467 Financing activities of authority.

Sec. 17.

The activities of the authority may be financed from 1 or more of the following:

(a) Contributions of property, labor, or other things of value from a public or private source.

(b) Revenues from property, buildings, or facilities owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(c) Special assessments imposed by the authority board pursuant to this act and Act No. 162 of the Public Acts of 1962, being sections 211.741 to 211.746 of the Michigan Compiled Laws.

(d) Proceeds of bonds and notes issued pursuant to section 16 or 32.

(e) Money obtained from any other legal source approved by the authority board.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2468 Authority board; making and financing improvements; conditions for improving roads; petition objecting to improvement; filing; petition supporting improvement; additional copies; validity of signatures.

Sec. 18.

(1) An authority board may carry out an improvement, provide for the payment of an improvement by the issuance of bonds as provided in section 32, and determine that the whole or any part of the cost of an improvement shall be defrayed by special assessments against property located within the authority district and especially benefited by the improvement. The cost of architectural, engineering, legal, and accounting services and all expenses, including expenses under section 37, incident to the proceedings for the making and financing of the improvement shall be considered to be a part of the cost of the improvement.

(2) A road under the jurisdiction of either the state transportation department or the board of county road commissioners shall not be improved under this act without the written approval of the state transportation department or the board of county road commissioners. As a condition to the granting of the approval, the state transportation department or the board of county road commissioners may require 1 or more of the following:

(a) That all engineering with respect to the improvement be performed by the state transportation department or the board of county road commissioners.

(b) That all construction, including the awarding of contracts for construction, in connection with the improvement be in accordance with the specifications of the state transportation department or the board of county road commissioners.

(c) That the cost of the engineering and supervision be paid to the state transportation department or the board of county road commissioners from the funds of the special assessment district.

(3) The authority board may proceed to carry out an improvement unless a petition objecting to the improvement is filed with the authority board at or before the hearing provided in section 19 signed by record owners representing 1/5 of the votes that could be cast in an election under section 9(5)(a).

(4) An authority board may require the filing of a petition supporting an improvement meeting the requirements of subsection (5) before proceeding with an improvement under this act.

(5) If a petition objecting to an improvement is filed as provided in subsection (3), or if the authority board requires a petition supporting an improvement before proceeding, the authority board shall not proceed with the improvement until a petition supporting the improvement signed by record owners representing 2/3 of the votes that could be cast in an election under section 9(5)(a) is filed with the authority board.

(6) A petition filed under this section may be supplemented as to signatures by the filing of an additional signed copy or copies of the petition, and the validity of the signatures on a supplemental petition shall be determined by the records as of the day of filing the supplemental petition.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2469 Authority board; plans and estimate for improvement; filing; availability for public examination; resolution of intent to make improvement; designating special assessment district; notice; hearing; supplemental petition; actual incremental cost increase exceeding estimated incremental cost increase by 10%; notice; hearing; service of notice of proceedings.

Sec. 19.

(1) Upon receipt of a petition supporting an improvement or upon determination of the authority board if a petition is not required under section 18, the authority board, if it desires to proceed with an improvement, shall cause to be prepared plans describing the improvement and the location of the improvement with an estimate of the cost of the improvement on a fixed or periodic basis, as appropriate. Upon receipt of the plans and estimate for an improvement, the authority board shall file a copy of the plans and estimate with the township clerk of each township where the authority district is located. Each such township clerk and the authority board shall keep the plans and estimates on file and available for public examination in their respective offices.

(2) If, after the receipt of the plans and estimate, the authority board desires to proceed with the improvement, the authority board by resolution shall tentatively declare its intention to make the improvement and tentatively designate the special assessment district against which the cost of the improvement is to be assessed. For each improvement carried out by the authority board, there may be a separate procedure under the special assessment provisions of this act, resulting in separate special assessment districts. Special assessment districts that are separate may be coterminous.

(3) The authority board shall fix a time and place to meet and hear any objections to the petition supporting the improvement, if such a petition was required, to the improvement, and to the special assessment district. The authority board shall cause notice of the hearing to be given as provided in section 20. The notice shall set forth all of the following:

(a) That the plans and estimates are on file in the offices of the township clerk of each township where the authority district is located and of the authority board for public examination. The notice shall set forth the address and hours of those offices.

(b) A description of the special assessment district.

(c) If periodic redeterminations of cost will be necessary without a change in the special assessment district, that those redeterminations may be made without further notice to record owners or parties in interest in the property.

(4) At the hearing or any adjournment of the hearing, which may be without further notice, the authority board shall hear any objections to the petition supporting the improvement, if such a petition was required, to the improvement, and to the special assessment district. The authority board may then revise the plans, estimate of cost, or special assessment district.

(5) Property shall not be added to the special assessment district unless notice is given as provided in section 20 to the record owners of the property in the entire special assessment district, and a hearing is afforded to the record owners. If a petition supporting the improvement is required because property is added to the special assessment district that makes the original petition supporting the improvement insufficient, then a supplemental petition shall be filed containing sufficient additional signatures of record owners.

(6) If, due to the nature of the improvement to be made, a periodic redetermination of costs will be necessary without a change in the special assessment district boundaries, the authority board shall include in its estimate of costs any projected incremental increases. If at any time during the term of the special assessment district an actual incremental cost increase exceeds the estimated incremental cost increase by 10% or more, notice shall be given as provided in section 20 and a hearing afforded to the record owners of property to be assessed.

(7) Railroad companies shall file in writing with the secretary of state the name and post office address of the person upon whom may be served notice of any proceedings under this act. After the name and address has been filed, notice in addition to the notice by publication shall be given to the person by registered mail, or personally, not more than 5 days after the first publication of the notice. An affidavit of the service shall be filed by the authority board with the proof of publication of the notice.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2470 Notice of hearings in special assessment proceedings; effect of failure to give notice.

Sec. 20.

(1) If an authority specially assesses property, notice of hearings in the special assessment proceedings shall be given as provided in this section.

(2) Notice of hearings in special assessment proceedings shall be given to the township clerk of each township where the authority district is located by first-class mail, not less than 10 days before the date of the hearing. Notice of hearings in special assessment proceedings shall also be given to each record owner of, or party in interest in, property to be assessed whose name appears upon the last township tax assessment records by first-class mail addressed to the record owner or party in interest at the address shown on the tax records, not less than 10 days before the date of the hearing. The last township tax assessment records means the last assessment roll for ad valorem tax purposes that was reviewed by the township board of review, as supplemented by any subsequent changes in the names or the addresses of the record owners or parties in interest listed on that roll. If a record owner's name does not appear on the township tax assessment records, notice shall be given by first-class mail addressed to the record owner at the address shown by the records of the county register of deeds not less than 10 days before the date of the hearing. Notice shall also be published twice before the hearing in a newspaper circulating in the township. The first publication shall be not less than 10 days before the date of the hearing.

(3) If a person claims an interest in real property and his or her name and correct address do not appear upon the last township tax assessment records, that person shall file immediately his or her name and address with the township supervisor of the township where the property is located. This filing is effective only for the purpose of establishing a record of the names and addresses of those persons entitled to notice of hearings in the special assessment proceedings. The supervisor shall immediately enter on the tax assessment records any changes in the names and addresses of record owners or parties in interest filed with the supervisor and at all times shall keep the tax assessment records current, complete, and available for public inspection.

(4) An authority officer whose duty is to give notice of hearings in special assessment proceedings may rely upon the last township tax assessment records and any filings under subsection (3) in giving notice of the hearing by mail. The method of giving notice by mail as provided in this section is the method that is reasonably certain to inform those to be assessed of the special assessment proceedings.

(5) Failure to give notice as required in this section does not invalidate an entire assessment roll but only the assessment on property affected by the lack of notice. A special assessment is not invalid as to any property if the record owner or the party in interest of that property actually received notice, waived notice, or paid any part of the assessment. If an assessment is declared void by court judgment, a reassessment against the property may be made.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2471 Authority board; proceeding with improvement; approval or determination; special assessment roll; limitations on total amount assessed.

Sec. 21.

(1) If, after the hearing provided for in section 19, the authority board desires to proceed with an improvement, the authority board shall approve or determine by resolution all of the following:

(a) The carrying out of the improvement.

(b) The plans and estimate of cost as originally presented or as revised.

(c) The sufficiency of the petition supporting the improvement, if such a petition was required. After this determination, the sufficiency of the petition is not subject to attack except in an action brought in a court of competent jurisdiction not more than 30 days after the adoption of the resolution determining the sufficiency.

(d) The boundaries of the special assessment district and the term of the special assessment district's existence.

(e) If the nature of an improvement is such that a periodic redetermination of cost will be necessary without a change in the special assessment district boundaries, the dates upon which the redeterminations shall be made. A redetermination of cost is subject to subsection (3).

(2) After satisfying the requirements of subsection (1), the authority board shall prepare a special assessment roll in which are entered and described all the parcels of land to be assessed in that township, with the names of the respective record owners of each parcel, if known, and, subject to subsection (3), the total amount to be assessed against each parcel of land.

(3) The total amount assessed against a parcel of land for an improvement shall not exceed the benefit to that parcel of land from the improvement and shall be the relative portion of the whole sum to be levied against all parcels of land in the special assessment district as the benefit to the parcel of land bears to the total benefit to all parcels of land in the special assessment district, pursuant to the direction of the authority board.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2472 Special assessment roll; filing; notice; hearing; objections; confirmation or annulment; endorsement; notice of special assessment; contents; filing petition to contest assessment with state tax tribunal; full disclosure of information.

Sec. 22.

(1) After a special assessment roll is prepared by the authority board, the assessment roll shall be filed in the office of the authority board and the office of the township clerk of each township where the authority district is located. Before confirming the assessment roll, the authority board shall appoint a time and place when it will meet, review, and hear any objections to the assessment roll. The authority board shall give notice of the hearing and the filing of the assessment roll as required by section 20.

(2) A hearing under this section may be adjourned from time to time without further notice. A person objecting to the assessment roll of the authority shall file the objection in writing with the secretary of the authority before the close of the hearing or within such further time as the authority board may grant. After the hearing, the authority board, at the same or at a subsequent meeting, may confirm the special assessment roll as prepared by the authority board or as revised by the authority board or may annul the special assessment roll and provide for the preparation of a new roll.

(3) If a special assessment roll is confirmed, the secretary of the authority shall endorse on the assessment roll the date of the confirmation. Not more than 20 days after confirmation of the special assessment roll, the secretary of the authority shall send notice of the special assessment by first-class mail to each record owner of, or party of interest in, property to be assessed. If the nature of an improvement is such that a periodic redetermination of cost will be necessary without a change in the special assessment district boundaries, the notice shall state those changes may be made without further notice to record owners or parties in interest in the property. After the confirmation of the special assessment roll, all assessments on that assessment roll are final and conclusive unless a petition contesting an assessment is filed with the state tax tribunal pursuant to the tax tribunal act, Act No. 186 of the Public Acts of 1973, being sections 205.701 to 205.779 of the Michigan Compiled Laws.

(4) The authority shall take affirmative steps to provide for the full disclosure of information relating to the financing of improvements and to special assessments relating to real property within the authority district. The disclosure shall state that the amount assessed may not exceed the value of the benefits received from an improvement. The information shall be made available to all prospective residents of the authority district.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2473 Special assessment; payment; installments; amount; due date; interest; future due installments; delinquent payments; penalty.

Sec. 23.

(1) The authority board may provide that special assessments are payable in 1 or more installments, but the amount of an installment shall not be less than 1/2 of any subsequent installment. The amount of each installment, if there is more than 1 installment, need not be extended upon the special assessment roll until after confirmation of that assessment roll. Except as otherwise provided in section 19(5) or (6), the amount of installments for improvements subject to periodic cost revision may be extended upon the special assessment roll by the authority board without additional public hearings or public notice.

(2) The first installment of a special assessment shall be due on or before the time after confirmation as fixed by the authority board. Subsequent installments are due at intervals of 12 months from the due date of the first installment or from a date fixed by the authority board.

(3) All unpaid installments, before their transfer to the tax roll as provided by this act, bear interest. The interest shall commence on a date fixed by the authority board, be payable annually on each installment due date, and be at a rate to be set by the authority board, not exceeding 1 of the following:

(a) One percent above the average rate of interest borne by special assessment bonds issued by the authority in anticipation of all or part of the unpaid installments.

(b) If the unpaid installments are to be applied to the payment of a contract obligation of an authority established pursuant to this act, to an authority established pursuant to any other law of this state, or to a county or are to be applied to the payment of an assessment obligation of an authority established pursuant to this act to a drainage district, 1 of the following:

(i) One percent above the average rate of interest borne by bonds issued by the authority established pursuant to any other law of this state, the county, or the drainage district.

(ii) If bonds are not issued by the authority established pursuant to any other law of this state, the county, or the drainage district, 8% annually.

(4) Future due installments of an assessment against any parcel of land may be paid to the township treasurer at any time in full, with interest accrued through the month in which the final installment is paid.

(5) If an installment of a special assessment is not paid when due, then the installment shall be considered to be delinquent and there shall be collected, in addition to interest as provided by this section, a penalty at the rate of not more than 1% for each month, or fraction of a month, that the installment remains unpaid before being reported to the authority board for reassessment upon the township tax roll pursuant to section 25.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2474 Special assessment as lien.

Sec. 24.

From the date of confirmation of the roll, special assessments contained in a special assessment roll, including any part of a special assessment deferred as to payment, are a lien upon the respective parcels of land assessed. The lien shall be of the same character and effect as the lien created for township taxes and shall include accrued interest and penalties. A judgment or any act of the authority board vacating a special assessment does not destroy or impair the lien of the authority upon the premises assessed for the amount of the assessment as may be equitably charged against the premises, or as by a regular mode of proceeding might be lawfully assessed on the premises.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2475 Special assessment; collection; warrant; entering on tax roll.

Sec. 25.

When a special assessment roll is confirmed, the authority board shall direct the assessments made on the roll to be collected. The secretary of the authority shall then deliver to the township treasurer the special assessment roll, to which he or she shall attach his or her warrant commanding the township treasurer to collect the assessments in accordance with the directions of the authority board. The warrant shall further require the township treasurer on the September 1 following the date when the assessments or any part of the assessments have become due to submit to the authority board a sworn statement setting forth the names of the persons delinquent, if known, a description of the parcels of land upon which there are delinquent assessments, and the amount of the delinquency, including accrued interest and penalties computed to September 1 of that year. Upon receiving the special assessment roll and warrant, the township treasurer shall enter the special assessments directly in a separate column on the next tax roll. The township treasurer shall proceed to collect the several amounts assessed on the roll as those amounts become due.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2476 Special assessment; certification of delinquency; reassessment on annual township tax roll.

Sec. 26.

If, pursuant to section 25, the township treasurer reports as delinquent any assessment or part of an assessment, the authority board shall certify the delinquent sum to the supervisor of the township where the parcel is located. The supervisor shall reassess on the annual township tax roll for the year in a column headed “special assessments” the delinquent sum, with interest and penalties to September 1 of that year, and an additional penalty of 6% of the total amount. The statutes relating to township taxes are applicable to the reassessments.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2477 Special assessment; payment by township or county to authority board.

Sec. 27.

The township treasurer or county treasurer shall promptly pay to the authority board treasurer any special assessment payments for an improvement under this act collected by the township treasurer or county treasurer.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2478 Special assessment; apportionment of uncollected amounts on divisions of land; notice of hearing.

Sec. 28.

If a parcel of land is divided after a special assessment on the land is confirmed, and before the special assessment is collected, the authority board may apportion the uncollected amounts between the several divisions of the parcel. Upon confirmation by the authority board, the apportionment is conclusive upon all parties. However, if the interested parties do not agree in writing to the apportionment, then before the confirmation, notice of hearing shall be given to the interested parties, by personal service as provided in section 20 for an original assessment roll.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2479 Special assessment; insufficient or surplus amount collected.

Sec. 29.

(1) If the assessments in a special assessment roll are insufficient for any reason, including the noncollection of the assessments, to pay for the improvement for which they were made or to pay the principal and interest on the bonds issued in anticipation of the collection of the special assessments, then the authority board shall make additional pro rata assessments to supply the deficiency, but the total amount assessed against any parcel of land shall not exceed the value of the benefits received from the improvement.

(2) If the total amount collected on assessments is larger than necessary by more than 5% of the original roll, the surplus shall be prorated among the properties assessed in accordance with the amount assessed against each and refunded to the persons who are the respective record owners of the properties on the date of the passage of the resolution ordering the refund. A surplus of 5% or less may be retained by the authority and used for authority purposes or may be prorated and refunded as provided in this section.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2480 Invalid special assessment; effect; proceeding for reassessment and collection.

Sec. 30.

If, in the opinion of the authority board, a special assessment is invalid by reason of irregularities or informalities in the proceedings, or if any court or other tribunal of competent jurisdiction adjudges the assessment to be illegal, the authority board, whether the improvement has been made or not and whether any part of the assessment has been paid or not, may proceed from the last step at which the proceedings were legal and cause a new assessment to be made for the same purpose for which the former assessment was made. Proceedings on the reassessment and for the collection of the reassessment shall be conducted in the same manner as provided for the original assessment. If an assessment or any part of the assessment levied upon any premises is so set aside and has been paid and not refunded, the payment so made shall be applied upon the reassessment.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2481 Resolution of public or private corporation to pay special assessments.

Sec. 31.

The governing body of a public or private corporation whose property is exempt by law from the special assessments may adopt a resolution to pay the special assessments against the property. If such a resolution is adopted, the special assessments are a valid claim against the corporation.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2482 Authority board; bonds and notes; issuance; amount.

Sec. 32.

(1) After the special assessment roll for an improvement is confirmed, the authority board may borrow money and issue the bonds and notes of the authority in anticipation of the collection of special assessments to defray all or any part of the cost of the improvement. The bonds and notes shall not exceed the amount of the special assessments in anticipation of the collection of which they are issued. Bonds or notes may be issued in anticipation of the collection of special assessments levied in respect to 1 or more improvements.

(2) The issuance of bonds and notes under this section is subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1992, Act 173, Imd. Eff. July 21, 1992 ;-- Am. 2002, Act 242, Imd. Eff. Apr. 29, 2002



Section 125.2483 Obligations assessed or contracted for pursuant to MCL 123.731 to 123.786 and MCL 280.1 to 280.630.

Sec. 33.

The authority board may determine that the whole or any part of an obligation of the authority assessed or contracted for pursuant to Act No. 185 of the Public Acts of 1957, being sections 123.731 to 123.786 of the Michigan Compiled Laws, or the drain code of 1956, Act No. 40 of the Public Acts of 1956, being sections 280.1 to 280.630 of the Michigan Compiled Laws, shall be defrayed by special assessments against the property specially benefited. The special assessments may be levied and collected in accordance with this act except as provided in this section. The requirements of section 18 with respect to a petition and section 19 with respect to a hearing do not apply to any special assessments levied and collected pursuant to this section and Act No. 185 of the Public Acts of 1957 or Act No. 40 of the Public Acts of 1956.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2484 Use of money earned, received, or charged under certain conditions.

Sec. 34.

Interest earned from the investment of money collected under a special assessment under this act, of money received as bond proceeds from a bond issued under section 32, or of money from interest or penalties charged and collected on an unpaid special assessment under this act shall only be used for the following:

(a) To pay for the improvement for which the special assessment is assessed.

(b) To pay the principal and interest of bonds that are issued for the improvement for which the special assessment is assessed.

(c) To pay the principal and interest of an advance from the authority that is used for the improvement for which the special assessment is assessed.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2485 Authority; bonds and notes; issuance; sale; exemption from certain taxes; investment.

Sec. 35.

(1) Bonds and notes issued by the authority shall be issued in the name of the authority and not in the name of the county in which the authority district is located or a township in which all or part of the authority district is located. The county in which the authority district is located or a township in which all or part of the authority district is located is not liable on bonds or notes of the authority and the bonds and notes are not a debt of the county or township.

(2) Except to the extent that the revenue bond act, Act No. 94 of the Public Acts of 1933, being sections 141.101 to 141.140 of the Michigan Compiled Laws, provides otherwise with respect to revenue bonds issued pursuant to Act No. 94 of the Public Acts of 1933, bonds and notes issued by the authority may be sold at public or private sale.

(3) Bonds and notes issued by the authority are exempt from all taxation except inheritance and transfer taxes, and the interest on the bonds and notes is exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax. The bonds and notes of the authority may be invested in by all public offices, state agencies, political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2486 Authority; powers and limitations.

Sec. 36.

(1) The authority is a body politic and corporate.

(2) The authority is not a taxing unit or local taxing unit for purposes of sections 87b to 87g of the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.87b to 211.87g of the Michigan Compiled Laws.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2487 Reimbursement of expenses to county or township.

Sec. 37.

The county within which the authority district is located or a township in which all or part of the authority district is located may charge the authority, and the authority shall reimburse the county or township, for expenses reasonably incurred by the county or township in satisfying the requirements of this act. If requested by the county or township, the authority shall enter into a contract with the county or township for and limited to the reimbursement of such expenses.

History: 1992, Act 173, Imd. Eff. July 21, 1992



Section 125.2488 Transfer of property within authority district.

Sec. 38.

(1) A township in which all or a portion of an authority district is located may transfer all or a portion of the property in that township that is within the authority district to a local unit pursuant to Act No. 425 of the Public Acts of 1984, being sections 124.21 to 124.30 of the Michigan Compiled Laws. A transfer of property within an authority district by a township under Act No. 425 of the Public Acts of 1984 does not affect the validity or continued existence of the authority.

(2) The contract for the conditional transfer of property may provide that appointments to the authority board authorized to be made by a township or county shall be made as provided in the contract for conditional transfer of property.

(3) The contract for the conditional transfer of property may provide for the transfer of a function or duty otherwise assigned by this act to the township from which the property is transferred, as provided by Act No. 425 of the Public Acts of 1984.

(4) Notwithstanding any other provision of this act, a local unit to which property within an authority district is transferred, and its public officials, officers, employees, agents, and appointees, have the same authority, rights, immunities, and duties under this act as a township, its public officials, officers, employees, agents, and appointees in carrying out a function or duty assumed by the local unit under subsection (3).

(5) If the local unit to which property is transferred has jurisdiction over roads, then it shall have the same power over roads as granted to the board of county road commissioners under section 18(2).

History: 1992, Act 173, Imd. Eff. July 21, 1992






Act 129 of 1994 HEATING CABLE SAFETY ACT (125.2501 - 125.2508)

Section 125.2501 Short title.

Sec. 1.

This act shall be known and may be cited as the “heating cable safety act”.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2502 Definitions.

Sec. 2.

As used in this act:

(a) “Department” means the department of labor.

(b) “Director” means the director of labor or his or her designee.

(c) “Heating cable” means cable designed to be secured to pipes and vessels to reduce their likelihood of freezing or to facilitate the flow of viscous liquids. Heating cable also includes products used for deicing on roofs and in gutters and downspouts. Heating cable intended for industrial and commercial use is connected to the supply system by a permanent wiring method or by an attachment plug for connection to a receptacle outlet. Heating cable intended for residential and mobile home use has an attachment plug for connection to a receptacle outlet. Heating cable is commonly known as heat tape.

(d) “Person” means an individual, partnership, corporation, association, or other legal entity.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2503 Sale of heating cable; approval by state construction code commission; list.

Sec. 3.

(1) Beginning 1 year after the effective date of this act, a person shall not sell in this state a heating cable that has not been approved by the state construction code commission pursuant to section 21 of the state construction code act of 1972, Act No. 230 of the Public Acts of 1972, being section 125.1521 of the Michigan Compiled Laws.

(2) The department shall compile and revise as necessary a list of heating cables that have been approved by the state construction code commission and that may be sold in this state.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2504 Complaints; investigation; duties of director; restraining order or injunction.

Sec. 4.

(1) The director shall investigate complaints made to him or her concerning violations of this act and, upon his or her own initiative, shall conduct any investigation that he or she considers advisable to determine possible violations of this act.

(2) If the director finds or has probable cause to believe that a heating cable is being sold in violation of this act, he or she shall do both of the following:

(a) Order the person to cease the sale of that heating cable.

(b) Affix to the heating cable a tag or other appropriate marking, giving notice that the heating cable is or is suspected of being sold in violation of this act and warning all persons that the heating cable is not to be sold or otherwise distributed in this state.

(3) The director may apply to any court of competent jurisdiction for a temporary restraining order or a preliminary or permanent injunction restraining any person from selling a heating cable in violation of this act.

(4) A person shall not obstruct or hinder the director in the performance of his or her duties under this section.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2505 Rules.

Sec. 5.

The department shall promulgate, as necessary, rules to implement this act pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2506 Violation; fine; sale as separate offense.

Sec. 6.

(1) A person who violates this act or an order issued or a rule promulgated under this act is liable for a civil fine of not more than $500.00, plus costs. A fine due under this act shall be assessed by the electrical administrative board and shall be paid into the state construction code fund created by section 22 of the state construction code act of 1972, Act No. 230 of the Public Acts of 1972, being section 125.1522 of the Michigan Compiled Laws.

(2) Each sale of each heating cable in violation of this act constitutes a separate offense.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2507 Construction of act.

Sec. 7.

This act shall not be construed to limit the powers and duties granted by any other law to a state agency or official.

History: 1994, Act 129, Imd. Eff. May 17, 1994



Section 125.2508 Conditional effective date.

Sec. 8.

This act shall not take effect unless Senate Bill No. 364 of the 87th Legislature is enacted into law.

History: 1994, Act 129, Imd. Eff. May 17, 1994






Act 325 of 1994 THE INTERNATIONAL TRADEPORT DEVELOPMENT AUTHORITY ACT (125.2521 - 125.2546)



Act 75 of 1995 EMPOWERMENT ZONE DEVELOPMENT CORPORATION ACT (125.2561 - 125.2591)

Section 125.2561 Short title.

Sec. 1.

This act shall be known and may be cited as the “empowerment zone development corporation act”.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2563 Legislative findings.

Sec. 3.

There exists in this state the continuing need for programs to alleviate and prevent conditions of long-term unemployment, economic distress, and accompanying social ills. Accordingly, the legislature finds that in order to stimulate the creation of new jobs and to promote the revitalization of distressed areas, it is necessary to empower municipalities to create empowerment zone development corporations to facilitate the implementation of municipalities' strategic plans aimed toward those ends, and to ensure local oversight of strategic plan implementation.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2565 Definitions.

Sec. 5.

As used in this act:

(a) “Board” means the board of directors of an empowerment zone development corporation.

(b) “Chief executive officer” means the mayor or city manager of a city, the president of a village, the supervisor of a township, or the county executive of a county or, if a county does not have a county executive, the chairperson of the county board of commissioners.

(c) “Corporation” means an empowerment zone development corporation organized under this act.

(d) “Empowerment zone” means an area designated as an empowerment zone by the United States department of housing and urban development.

(e) “Empowerment zone coordinating council” means a community-based partnership initiated by the chief executive officer of a municipality with a population of 900,000 or more to do all of the following:

(i) Develop a strategic plan in accordance with 24 C.F.R. 597.3.

(ii) Incorporate an empowerment zone development corporation under this act on behalf of the municipality.

(iii) Recommend initial candidates for appointment to the corporation's board of directors.

(f) “Governing body” means the body in which the legislative powers of a municipality are vested.

(g) “Municipality” means a county, city, village, or township.

(h) “Strategic plan” means a plan agreed to by this state and a municipality concerning an empowerment zone that includes both of the following:

(i) Certification of the authority to adopt a strategic plan in an application for nomination as an empowerment zone under applicable federal regulations.

(ii) A written commitment of this state and the municipality to adhere to the plan.

(i) “Substantial interest” means 1 or more of the following:

(i) Owning real property or a business located in the empowerment zone.

(ii) Having a substantial demonstrable interest in real property or in a business located in the empowerment zone.

(iii) Engaging in activities to improve the social and economic conditions of the empowerment zone.

(iv) Making a significant commitment to the empowerment zone by providing financial or in-kind resources.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2567 Empowerment zone development corporation; application for incorporation; notice; public hearing; process for approving articles of incorporation and bylaws.

Sec. 7.

(1) A written application may be made by not less than 3 persons to the governing body of a municipality with a population of less than 900,000 for permission to incorporate an empowerment zone development corporation on behalf of the municipality. In a municipality with a population of 900,000 or more, a majority of an empowerment zone coordinating council shall designate not less than 3 persons to apply. The application shall include proposed articles of incorporation and proposed bylaws. The name of the corporation shall be “the empowerment zone development corporation of _______________” (the name of the incorporating municipality).

(2) The governing body of the municipality shall notify the public of receipt of the application as provided in subsection (3). The application may be approved after a public hearing by adoption of a resolution by the governing body.

(3) Notice of the time and place of the hearing shall be given by publication once in a newspaper of general circulation designated by the municipality not less than 10 days before the date set for the hearing. In addition, notice of the hearing shall be posted not less than 10 days before the hearing in at least 10 conspicuous and public places within the designated empowerment zone.

(4) The process for approving the articles of incorporation and the bylaws and for amending the articles or bylaws shall be prescribed by an ordinance of the municipality.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2569 Articles of incorporation; filing; validity.

Sec. 9.

(1) If the governing body approves both the application to incorporate the corporation and the articles of incorporation, the clerk of the municipality shall file the original of the articles of incorporation with the department of commerce and 1 copy in his or her office after certifying that the copy is a true and accurate copy of the original articles of incorporation.

(2) The corporation is incorporated at the time the articles of incorporation are filed with the department of commerce. The validity of the incorporation shall be conclusively presumed unless challenged in a court of competent jurisdiction not more than 60 days after the incorporation.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2571 Incorporation of more than 1 corporation prohibited.

Sec. 11.

A municipality shall not approve incorporation of more than 1 corporation under this act.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2573 Board of directors; determination of size and composition by ordinance; appointment; removal; qualifications, selection, vacancy, number, and demographic diversity of members; executive committee; neighborhood review panel; employment of executive director and staff.

Sec. 13.

(1) The size and composition of the board shall be determined by an ordinance of the municipality. In a municipality with a population of 900,000 or more, 60% of the board members shall live or work in the empowerment zone as prescribed in an ordinance of the municipality, and 40% of the board members need not be residents of, but shall have a significant interest in or shall be representatives of organizations with a substantial interest in, the empowerment zone as prescribed in an ordinance of the municipality. An elected official or candidate for elective office shall not serve as a board member.

(2) The chief executive officer, with the approval of the municipality's governing body, shall appoint the members of the board of directors. A director may be removed for cause by the chief executive officer as prescribed by an ordinance of the municipality.

(3) The qualifications and mechanisms for the selection of the members of the board of directors, the filling of vacancies, and the number of members shall be prescribed by an ordinance of the municipality. The board of directors and all committees shall reflect the demographic diversity of the empowerment zone.

(4) The board of directors shall establish an executive committee to manage the corporation. The size and manner of selection of the members of the executive committee and the number of members shall be prescribed by ordinance of the municipality. In a municipality with a population of 900,000 or more, 60% of the executive committee shall live or work in the empowerment zone as prescribed in an ordinance of the municipality, and 40% of the executive committee need not be residents of, but shall have a substantial interest in or shall be representatives of organizations with a substantial interest in, the empowerment zone as prescribed in an ordinance of the municipality. The executive committee shall reflect the demographic diversity of the empowerment zone.

(5) The board of directors may establish neighborhood review panels and necessary subcommittees to monitor the implementation of programs detailed in the strategic plan. The size and manner of selection of the members of the neighborhood review panels and the number of members shall be prescribed by an ordinance of the municipality. In addition, the neighborhood review panel shall demographically reflect the empowerment zone.

(6) The corporation shall employ an executive director and other necessary staff.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2575 Board of directors; appointment; terms; expiration of term; compensation and expenses.

Sec. 15.

(1) The board of directors shall be appointed for staggered terms as prescribed by an ordinance of the municipality.

(2) A director whose term of office has expired shall continue to hold office until the chief executive officer appoints the director's successor, with the approval of the municipality's governing body.

(3) A director shall serve without compensation, but may be reimbursed for the actual expenses incurred in the performance of his or her official duties.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2577 Disclosure of interest in matter before corporation.

Sec. 17.

A director who has either a direct or indirect interest in a matter before the corporation shall disclose that interest before the corporation takes action on the matter. This disclosure shall be made a part of the record of the corporation's official proceedings and the interested director shall refrain from participation in the corporation relating to the matter.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2579 Board of directors; quorum.

Sec. 19.

The number of board members required to make a quorum for the transaction of corporation business shall be prescribed by an ordinance of the municipality.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2581 Corporation; powers and duties.

Sec. 21.

(1) The corporation has the powers and duties to do all of the following:

(a) Coordinate, review, recommend prioritization of, monitor, and evaluate the programs of the agencies implementing the strategic plan to ensure the achievement of benchmarks and timetables as detailed in that strategic plan.

(b) Solicit and accept gifts, donations, in-kind services, grants, loans, appropriations, or other money from a federal, state, local, or private source for operating expenses.

(c) Acquire, hold, lease, or dispose of real or personal property necessary or convenient to accomplish the purposes of this act.

(d) Procure the director's bond and liability insurance that are prescribed by an ordinance of the municipality.

(e) Submit to the chief executive officer and the governing body of the municipality periodic progress, financial, and performance reviews, and other reports considered necessary by the chief executive officer and the governing body of the municipality. These reports shall be made available to the public by the municipality upon request.

(f) With the concurrence of the municipality by its governing body and chief executive officer, modify the strategic plan, except as precluded by federal, state, or local law.

(g) Possess all other powers necessary and appropriate that are not inconsistent with federal, state, or local law to coordinate, review, recommend prioritization of, monitor, and evaluate the programs of the agencies implementing the strategic plan as detailed in that strategic plan.

(2) The municipality may assign by ordinance to the corporation additional powers and duties to the extent not prohibited by state law.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2583 Corporation; dissolution.

Sec. 23.

(1) A corporation that completes the duties enumerated in section 21(1)(a) shall be dissolved by the adoption of a resolution by a majority of 2/3 of the members of the board of directors. The resolution shall be approved by a majority of the members of the governing body of the municipality. After approval of the resolution, the clerk of the municipality shall file a copy of the resolution with the department of commerce.

(2) Net assets of the corporation that are in excess of that amount necessary to retire indebtedness or to complete the duties enumerated in section 21(1)(a) shall inure to the benefit of the municipality, and not to another person or entity. Upon dissolution of the corporation, title to all corporate real and personal property vests in the municipality, and possession of all corporate money transfers to the municipality to be used exclusively for charitable or public purposes.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2585 Imposition of sanctions; basis; approval.

Sec. 25.

The chief executive officer of the municipality may impose sanctions upon the corporation based on periodic performance reviews as prescribed by an ordinance of the municipality and with the approval of the governing body of the municipality.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2587 Proceedings under powers of eminent domain; taking and transfer of property; terms and conditions.

Sec. 27.

In order to accomplish the purposes of this act, a municipality may institute and prosecute proceedings under its powers of eminent domain in accordance with state law or local charter. The taking and transfer of public and private property by the municipality for use in a project set forth in a strategic plan may be on terms and conditions that the municipality considers appropriate and shall be considered necessary for the benefit of the public.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2589 Construction of act.

Sec. 29.

This act shall be liberally construed to effectuate its purposes.

History: 1995, Act 75, Imd. Eff. June 13, 1995



Section 125.2591 Authority of act in addition to power of municipality.

Sec. 31.

The authority given by this act shall be in addition to and not in derogation of the power of a municipality existing under statutory or charter provisions.

History: 1995, Act 75, Imd. Eff. June 13, 1995






Act 123 of 1995 ENTERPRISE COMMUNITY DEVELOPMENT CORPORATION ACT (125.2601 - 125.2631)

Section 125.2601 Short title.

Sec. 1.

This act shall be known and may be cited as the “enterprise community development corporation act”.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2603 Legislative findings.

Sec. 3.

There exists in this state the continuing need for programs to alleviate and prevent conditions of long-term unemployment, economic distress, and accompanying social ills. Accordingly, the legislature finds that in order to stimulate the creation of new jobs and to promote the revitalization of distressed areas, it is necessary to empower municipalities to create enterprise community development corporations to facilitate the implementation of municipalities' strategic plans aimed toward those ends, and to ensure local oversight of strategic plan implementation.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2605 Definitions.

Sec. 5.

As used in this act:

(a) “Board” means the board of directors of an enterprise community development corporation.

(b) “Chief executive officer” means the mayor or city manager of a city, the president of a village, the supervisor of a township, or the county executive of a county or, if a county does not have a county executive, the chairperson of the county board of commissioners.

(c) “Corporation” means an enterprise community development corporation organized under this act.

(d) “Enterprise community” means an area designated as an enterprise community by the United States department of housing and urban development or the United States department of agriculture.

(e) “Governing body” means the body in which the legislative powers of a municipality are vested.

(f) “Municipality” means a county, city, village, or township.

(g) “Strategic plan” means a plan agreed to by this state and a municipality concerning an enterprise community that includes both of the following:

(i) Certification of the authority to adopt a strategic plan in an application for nomination as an enterprise community under applicable federal regulations.

(ii) A written commitment of this state and the municipality to adhere to the plan.

(h) “Substantial interest” means 1 or more of the following:

(i) Owning real property or a business located in the enterprise community.

(ii) Having a substantial demonstrable interest in real property or in a business located in the enterprise community.

(iii) Engaging in activities to improve the social and economic conditions of the enterprise community.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2607 Enterprise community development corporation; application for incorporation; notice; public hearing; process for approving articles of incorporation and bylaws.

Sec. 7.

(1) A written application may be made by not less than 3 persons to the governing body of a municipality with a population of less than 900,000 for permission to incorporate an enterprise community development corporation on behalf of the municipality. The application shall include proposed articles of incorporation and proposed bylaws. The name of the corporation shall be “the enterprise community development corporation of _______________” (the name of the incorporating municipality).

(2) The governing body of the municipality shall notify the public of receipt of the application as provided in subsection 3. The application may be approved after a public hearing by adoption of a resolution by the governing body.

(3) Notice of the time and place of the hearing shall be given by publication once in a newspaper of general circulation designated by the municipality not less than 10 days before the date set for the hearing. In addition, notice of the hearing shall be posted not less than 10 days before the hearing in at least 10 conspicuous and public places within the designated enterprise community.

(4) The process for approving the articles of incorporation and the bylaws and for amending the articles or bylaws shall be prescribed by an ordinance of the municipality.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2609 Articles of incorporation; filing; validity.

Sec. 9.

(1) If the governing body approves both the application to incorporate the corporation and the articles of incorporation, the clerk of the municipality shall file the original of the articles of incorporation with the department of commerce and 1 copy in his or her office after certifying that the copy is a true and accurate copy of the original articles of incorporation.

(2) The corporation is incorporated at the time the articles of incorporation are filed with the department of commerce. The validity of the incorporation shall be conclusively presumed unless challenged in a court of competent jurisdiction not more than 60 days after the incorporation.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2611 Incorporation of more than 1 corporation prohibited.

Sec. 11.

A municipality shall not approve incorporation of more than 1 corporation under this act.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2613 Board of directors; determination of size and composition by ordinance; appointment; removal; qualifications, selection, vacancy, number, and demographic diversity of members; executive committee; neighborhood review panel; employment of executive director and staff.

Sec. 13.

(1) The size and composition of the board shall be determined by an ordinance of the municipality. In a municipality with a population of 900,000 or more, 60% of the board members shall live or work in the enterprise community as prescribed in an ordinance of the municipality, and 40% of the board members need not be residents of, but shall have a significant interest in or shall be representatives of organizations with a substantial interest in, the enterprise community as prescribed in an ordinance of the municipality. An elected official or candidate for elective office shall not serve as a board member.

(2) The chief executive officer, with the approval of the municipality's governing body, shall appoint the members of the board of directors. A director may be removed for cause by the chief executive officer as prescribed by an ordinance of the municipality.

(3) The qualifications and mechanisms for the selection of the members of the board of directors, the filling of vacancies, and the number of members shall be prescribed by an ordinance of the municipality. The board of directors and all committees shall reflect the demographic diversity of the enterprise community.

(4) The board of directors shall establish an executive committee to manage the corporation. The size and manner of selection of the members of the executive committee and the number of members shall be prescribed by ordinance of the municipality. In a municipality with a population of 900,000 or more, 60% of the executive committee shall live or work in the enterprise community as prescribed in an ordinance of the municipality, and 40% of the executive committee need not be residents of, but shall have a substantial interest in or shall be representatives of organizations with a substantial interest in, the enterprise community as prescribed in an ordinance of the municipality. The executive committee shall reflect the demographic diversity of the enterprise community.

(5) The board of directors may establish neighborhood review panels and necessary subcommittees to monitor the implementation of programs detailed in the strategic plan. The size and manner of selection of the members of the neighborhood review panels and the number of members shall be prescribed by an ordinance of the municipality. In addition, the neighborhood review panel shall demographically reflect the enterprise community.

(6) The corporation shall employ an executive director and other necessary staff.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2615 Board of directors; appointment; terms; expiration of term; compensation and expenses.

Sec. 15.

(1) The board of directors shall be appointed for staggered terms as prescribed by an ordinance of the municipality.

(2) A director whose term of office has expired shall continue to hold office until the chief executive officer appoints the director's successor, with the approval of the municipality's governing body.

(3) A director shall serve without compensation, but may be reimbursed for the actual expenses incurred in the performance of his or her official duties.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2617 Disclosure of interest in matter before corporation.

Sec. 17.

A director who has either a direct or indirect interest in a matter before the corporation shall disclose that interest before the corporation takes action on the matter. This disclosure shall be made a part of the record of the corporation's official proceedings and the interested director shall refrain from participation in the corporation relating to the matter.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2619 Board of directors; quorum.

Sec. 19.

The number of board members required to make a quorum for the transaction of corporation business shall be prescribed by an ordinance of the municipality.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2621 Corporation; powers and duties.

Sec. 21.

(1) The corporation has the powers and duties to do all of the following:

(a) Coordinate, review, recommend prioritization of, monitor, and evaluate the programs of the agencies implementing the strategic plan to ensure the achievement of benchmarks and timetables as detailed in that strategic plan.

(b) Solicit and accept gifts, donations, in-kind services, grants, loans, appropriations, or other money from a federal, state, local, or private source for operating expenses.

(c) Acquire, hold, lease, or dispose of real or personal property necessary or convenient to accomplish the purposes of this act.

(d) Procure the director's bond and liability insurance that are prescribed by an ordinance of the municipality.

(e) Submit to the chief executive officer and the governing body of the municipality periodic progress, financial, and performance reviews, and other reports considered necessary by the chief executive officer and the governing body of the municipality. These reports shall be made available to the public by the municipality upon request.

(f) With the concurrence of the municipality by its governing body and chief executive officer, modify the strategic plan, except as precluded by federal, state, or local law.

(g) Possess all other powers necessary and appropriate that are not inconsistent with federal, state, or local law to coordinate, review, recommend prioritization of, monitor, and evaluate the programs of the agencies implementing the strategic plan as detailed in that strategic plan.

(2) The municipality may assign by ordinance to the corporation additional powers and duties to the extent not prohibited by state law.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2623 Corporation; dissolution.

Sec. 23.

(1) A corporation that completes the duties enumerated in section 21(1)(a) shall be dissolved by the adoption of a resolution by a majority of 2/3 of the members of the board of directors. The resolution shall be approved by a majority of the members of the governing body of the municipality. After approval of the resolution, the clerk of the municipality shall file a copy of the resolution with the department of commerce.

(2) Net assets of the corporation that are in excess of that amount necessary to retire indebtedness or to complete the duties enumerated in section 21(1)(a) shall inure to the benefit of the municipality, and not to another person or entity. Upon dissolution of the corporation, title to all corporate real and personal property vests in the municipality, and possession of all corporate money transfers to the municipality to be used exclusively for charitable or public purposes.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2625 Imposition of sanctions; basis; approval.

Sec. 25.

The chief executive officer of the municipality may impose sanctions upon the corporation based on periodic performance reviews as prescribed by an ordinance of the municipality and with the approval of the governing body of the municipality.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2627 Proceedings under powers of eminent domain; taking and transfer of property; terms and conditions.

Sec. 27.

In order to accomplish the purposes of this act, a municipality may institute and prosecute proceedings under its powers of eminent domain in accordance with state law or local charter. The taking and transfer of public and private property by the municipality for use in a project set forth in a strategic plan may be on terms and conditions that the municipality considers appropriate and shall be considered necessary for the benefit of the public.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2629 Construction of act.

Sec. 29.

This act shall be liberally construed to effectuate its purposes.

History: 1995, Act 123, Imd. Eff. June 30, 1995



Section 125.2631 Authority of act in addition to power of municipality.

Sec. 31.

The authority given by this act shall be in addition to and not in derogation of the power of a municipality existing under statutory or charter provisions.

History: 1995, Act 123, Imd. Eff. June 30, 1995






Act 381 of 1996 BROWNFIELD REDEVELOPMENT FINANCING ACT (125.2651 - 125.2672)

Section 125.2651 Short title.

Sec. 1.

This act shall be known and may be cited as the “brownfield redevelopment financing act”.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2652 Definitions.

Sec. 2.

As used in this act:

(a) "Additional response activities" means response activities identified as part of a brownfield plan that are in addition to baseline environmental assessment activities and due care activities for an eligible property.

(b) "Authority" means a brownfield redevelopment authority created under this act.

(c) "Baseline environmental assessment" means that term as defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(d) "Baseline environmental assessment activities" means those response activities identified as part of a brownfield plan that are necessary to complete a baseline environmental assessment for an eligible property in the brownfield plan.

(e) "Blighted" means property that meets any of the following criteria as determined by the governing body:

(i) Has been declared a public nuisance in accordance with a local housing, building, plumbing, fire, or other related code or ordinance.

(ii) Is an attractive nuisance to children because of physical condition, use, or occupancy.

(iii) Is a fire hazard or is otherwise dangerous to the safety of persons or property.

(iv) Has had the utilities, plumbing, heating, or sewerage permanently disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for its intended use.

(v) Is tax reverted property owned by a qualified local governmental unit, by a county, or by this state. The sale, lease, or transfer of tax reverted property by a qualified local governmental unit, county, or this state after the property's inclusion in a brownfield plan shall not result in the loss to the property of the status as blighted property for purposes of this act.

(vi) Is property owned or under the control of a land bank fast track authority, whether or not located within a qualified local governmental unit. Property included within a brownfield plan prior to the date it meets the requirements of this subdivision to be eligible property shall be considered to become eligible property as of the date the property is determined to have been or becomes qualified as, or is combined with, other eligible property. The sale, lease, or transfer of the property by a land bank fast track authority after the property's inclusion in a brownfield plan shall not result in the loss to the property of the status as blighted property for purposes of this act.

(vii) Has substantial subsurface demolition debris buried on site so that the property is unfit for its intended use.

(f) "Board" means the governing body of an authority.

(g) "Brownfield plan" means a plan that meets the requirements of section 13 and is adopted under section 14.

(h) "Captured taxable value" means the amount in 1 year by which the current taxable value of an eligible property subject to a brownfield plan, including the taxable value or assessed value, as appropriate, of the property for which specific taxes are paid in lieu of property taxes, exceeds the initial taxable value of that eligible property. The state tax commission shall prescribe the method for calculating captured taxable value.

(i) "Chief executive officer" means the mayor of a city, the village manager of a village, the township supervisor of a township, or the county executive of a county or, if the county does not have an elected county executive, the chairperson of the county board of commissioners.

(j) "Combined brownfield plan" means a brownfield plan that also includes the information necessary to submit the plan to the department or Michigan strategic fund under section 15(25).

(k) "Department" means the department of environmental quality.

(l) "Due care activities" means those response activities identified as part of a brownfield plan that are necessary to allow the owner or operator of an eligible property in the plan to comply with the requirements of section 20107a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20107a.

(m) "Economic opportunity zone" means 1 or more parcels of property that meet all of the following:

(i) That together are 40 or more acres in size.

(ii) That contain or contained a manufacturing facility that consists or consisted of 500,000 or more square feet.

(iii) That are located in a municipality that has a population of 30,000 or less and that is contiguous to a qualified local governmental unit.

(n) "Eligible activities" or "eligible activity" means 1 or more of the following:

(i) Baseline environmental assessment activities.

(ii) Due care activities.

(iii) Additional response activities.

(iv) For eligible activities on eligible property that was used or is currently used for commercial, industrial, or residential purposes that is in a qualified local governmental unit, that is owned or under the control of a land bank fast track authority, or that is located in an economic opportunity zone, and is a facility, historic resource, functionally obsolete, or blighted, and except for purposes of section 38d of former 1975 PA 228, the following additional activities:

(A) Infrastructure improvements that directly benefit eligible property.

(B) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(C) Lead or asbestos abatement.

(D) Site preparation that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(E) Assistance to a land bank fast track authority in clearing or quieting title to, or selling or otherwise conveying, property owned or under the control of a land bank fast track authority or the acquisition of property by the land bank fast track authority if the acquisition of the property is for economic development purposes.

(F) Assistance to a qualified local governmental unit or authority in clearing or quieting title to, or selling or otherwise conveying, property owned or under the control of a qualified local governmental unit or authority or the acquisition of property by a qualified local governmental unit or authority if the acquisition of the property is for economic development purposes.

(v) Relocation of public buildings or operations for economic development purposes.

(vi) For eligible activities on eligible property that is a qualified facility that is not located in a qualified local governmental unit and that is a facility, functionally obsolete, or blighted, the following additional activities:

(A) Infrastructure improvements that directly benefit eligible property.

(B) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(C) Lead or asbestos abatement.

(D) Site preparation that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(vii) For eligible activities on eligible property that is not located in a qualified local governmental unit and that is a facility, historic resource, functionally obsolete, or blighted, the following additional activities:

(A) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(B) Lead or asbestos abatement.

(viii) Reasonable costs of developing and preparing brownfield plans, combined brownfield plans, and work plans.

(ix) For property that is not located in a qualified local governmental unit and that is a facility, functionally obsolete, or blighted, that is a former mill that has not been used for industrial purposes for the immediately preceding 2 years, that is located along a river that is a federal superfund site listed under the comprehensive environmental response, compensation, and liability act of 1980, 42 USC 9601 to 9675, and that is located in a city with a population of less than 10,000 persons, the following additional activities:

(A) Infrastructure improvements that directly benefit the property.

(B) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(C) Lead or asbestos abatement.

(D) Site preparation that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(x) For eligible activities on eligible property that is located north of the 45th parallel, that is a facility, functionally obsolete, or blighted, and the owner or operator of which makes new capital investment of $250,000,000.00 or more in this state, the following additional activities:

(A) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(B) Lead or asbestos abatement.

(xi) Reasonable costs of environmental insurance.

(o) Except as otherwise provided in this subdivision, "eligible property" means property for which eligible activities are identified under a brownfield plan that was used or is currently used for commercial, industrial, public, or residential purposes, including personal property located on the property, to the extent included in the brownfield plan, and that is 1 or more of the following:

(i) Is in a qualified local governmental unit and is a facility, historic resource, functionally obsolete, or blighted and includes parcels that are adjacent or contiguous to that property if the development of the adjacent and contiguous parcels is estimated to increase the captured taxable value of that property.

(ii) Is not in a qualified local governmental unit and is a facility, and includes parcels that are adjacent or contiguous to that property if the development of the adjacent and contiguous parcels is estimated to increase the captured taxable value of that property.

(iii) Is tax reverted property owned or under the control of a land bank fast track authority.

(iv) Is not in a qualified local governmental unit, is a qualified facility, and is a facility, functionally obsolete, or blighted, if the eligible activities on the property are limited to the eligible activities identified in subdivision (n)(vi).

(v) Is not in a qualified local governmental unit and is a facility, historic resource, functionally obsolete, or blighted, if the eligible activities on the property are limited to the eligible activities identified in subdivision (n)(vii).

(vi) Is not in a qualified local governmental unit and is a facility, functionally obsolete, or blighted, if the eligible activities on the property are limited to the eligible activities identified in subdivision (n)(ix).

(vii) Is located north of the 45th parallel, is a facility, functionally obsolete, or blighted, and the owner or operator makes new capital investment of $250,000,000.00 or more in this state. Eligible property does not include qualified agricultural property exempt under section 7ee of the general property tax act, 1893 PA 206, MCL 211.7ee, from the tax levied by a local school district for school operating purposes to the extent provided under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211.

(viii) Is a transit-oriented development.

(ix) Is a transit-oriented facility.

(x) Is located in a qualified local governmental unit and contains a targeted redevelopment area, as designated by resolution of the governing body and approved by the Michigan strategic fund, of not less than 40 and not more than 500 contiguous parcels. A qualified local governmental unit is limited to designating no more than 2 targeted redevelopment areas for the purposes of this section in a calendar year. The Michigan strategic fund may approve no more than 5 redevelopment areas for the purposes of this section in a calendar year.

(p) "Environmental insurance" means liability insurance for environmental contamination and cleanup that is not otherwise required by state or federal law.

(q) "Facility" means that term as defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(r) "Fiscal year" means the fiscal year of the authority.

(s) "Functionally obsolete" means that the property is unable to be used to adequately perform the function for which it was intended due to a substantial loss in value resulting from factors such as overcapacity, changes in technology, deficiencies or superadequacies in design, or other similar factors that affect the property itself or the property's relationship with other surrounding property.

(t) "Governing body" means the elected body having legislative powers of a municipality creating an authority under this act.

(u) "Historic resource" means that term as defined in section 90a of the Michigan strategic fund act, 1984 PA 270, MCL 125.2090a.

(v) "Infrastructure improvements" means a street, road, sidewalk, parking facility, pedestrian mall, alley, bridge, sewer, sewage treatment plant, property designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, drainage system, waterway, waterline, water storage facility, rail line, utility line or pipeline, transit-oriented development, transit-oriented facility, or other similar or related structure or improvement, together with necessary easements for the structure or improvement, owned or used by a public agency or functionally connected to similar or supporting property owned or used by a public agency, or designed and dedicated to use by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity, provided that any road, street, or bridge shall be continuously open to public access and that other property shall be located in public easements or rights-of-way and sized to accommodate reasonably foreseeable development of eligible property in adjoining areas. Infrastructure improvements also include 1 or more of the following whether publicly or privately owned or operated or located on public or private property:

(i) Underground parking.

(ii) Multilevel parking structures.

(iii) Urban storm water management systems.

(w) "Initial taxable value" means the taxable value of an eligible property identified in and subject to a brownfield plan at the time the resolution adding that eligible property in the brownfield plan is adopted, as shown either by the most recent assessment roll for which equalization has been completed at the time the resolution is adopted or, if provided by the brownfield plan, by the next assessment roll for which equalization will be completed following the date the resolution adding that eligible property in the brownfield plan is adopted. Property exempt from taxation at the time the initial taxable value is determined shall be included with the initial taxable value of zero. Property for which a specific tax is paid in lieu of property tax shall not be considered exempt from taxation. The state tax commission shall prescribe the method for calculating the initial taxable value of property for which a specific tax was paid in lieu of property tax.

(x) "Land bank fast track authority" means an authority created under the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774.

(y) "Local taxes" means all taxes levied other than taxes levied for school operating purposes.

(z) "Michigan strategic fund" means the Michigan strategic fund created under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(aa) "Municipality" means all of the following:

(i) A city.

(ii) A village.

(iii) A township in those areas of the township that are outside of a village.

(iv) A township in those areas of the township that are in a village upon the concurrence by resolution of the village in which the zone would be located.

(v) A county.

(bb) "Owned or under the control of" means that a land bank fast track authority has 1 or more of the following:

(i) An ownership interest in the property.

(ii) A tax lien on the property.

(iii) A tax deed to the property.

(iv) A contract with this state or a political subdivision of this state to enforce a lien on the property.

(v) A right to collect delinquent taxes, penalties, or interest on the property.

(vi) The ability to exercise its authority over the property.

(cc) "Qualified facility" means a landfill facility area of 140 or more contiguous acres that is located in a city and that contains a landfill, a material recycling facility, and an asphalt plant that are no longer in operation.

(dd) "Qualified local governmental unit" means that term as defined in the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797.

(ee) "Qualified taxpayer" means that term as defined in sections 38d and 38g of former 1975 PA 228, or section 437 of the Michigan business tax act, 2007 PA 36, MCL 208.1437, or a recipient of a community revitalization incentive as described in section 90a of the Michigan strategic fund act, 1984 PA 270, MCL 125.2090a.

(ff) "Response activity" means either of the following:

(i) Response activity as that term is defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(ii) Corrective action as that term is defined in section 21302 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.21302.

(gg) "Specific taxes" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572; the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668; the enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123; 1953 PA 189, MCL 211.181 to 211.182; the technology park development act, 1984 PA 385, MCL 207.701 to 207.718; the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797; the neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786; the commercial rehabilitation act, 2005 PA 210, MCL 207.841 to 207.856; or that portion of the tax levied under the tax reverted clean title act, 2003 PA 260, MCL 211.1021 to 211.1025a, that is not required to be distributed to a land bank fast track authority.

(hh) "State brownfield redevelopment fund" means the state brownfield redevelopment fund created in section 8a.

(ii) "Tax increment revenues" means the amount of ad valorem property taxes and specific taxes attributable to the application of the levy of all taxing jurisdictions upon the captured taxable value of each parcel of eligible property subject to a brownfield plan and personal property located on that property, regardless of whether those taxes began to be levied after the brownfield plan was adopted. Tax increment revenues do not include any of the following:

(i) Ad valorem property taxes specifically levied for the payment of principal of and interest on either obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit, and specific taxes attributable to those ad valorem property taxes.

(ii) For tax increment revenues attributable to eligible property also exclude the amount of ad valorem property taxes or specific taxes captured by a downtown development authority, tax increment finance authority, or local development finance authority if those taxes were captured by these other authorities on the date that eligible property became subject to a brownfield plan under this act.

(iii) Ad valorem property taxes levied under 1 or more of the following or specific taxes attributable to those ad valorem property taxes:

(A) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(B) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

(jj) "Taxable value" means the value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(kk) "Taxes levied for school operating purposes" means all of the following:

(i) The taxes levied by a local school district for operating purposes.

(ii) The taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(iii) That portion of specific taxes attributable to taxes described under subparagraphs (i) and (ii).

(ll) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use as determined by the board and approved by the municipality in which it is located.

(mm) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

(nn) "Work plan" means a plan that describes each individual activity to be conducted to complete eligible activities and the associated costs of each individual activity.

(oo) "Zone" means, for an authority established before June 6, 2000, a brownfield redevelopment zone designated under this act.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2002, Act 254, Imd. Eff. May 1, 2002 ;-- Am. 2003, Act 259, Imd. Eff. Jan. 5, 2004 ;-- Am. 2003, Act 277, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 101, Imd. Eff. July 22, 2005 ;-- Am. 2006, Act 32, Imd. Eff. Feb. 23, 2006 ;-- Am. 2007, Act 204, Imd. Eff. Dec. 27, 2007 ;-- Am. 2010, Act 241, Imd. Eff. Dec. 14, 2010 ;-- Am. 2010, Act 246, Imd. Eff. Dec. 14, 2010 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012 ;-- Am. 2013, Act 67, Imd. Eff. June 19, 2013



Section 125.2653 Brownfield redevelopment authority; establishment; exercise of powers; alteration or amendment of boundaries; authority as public body corporate; written agreement with county.

Sec. 3.

(1) A municipality may establish 1 or more authorities. Except as provided in subsection (4), an authority with zones established before the effective date of the amendatory act that added subsection (2) shall exercise its powers within its designated zones. Except as provided in subsection (4), an authority established after the effective date of the amendatory act that added subsection (2) shall exercise its powers over any eligible property located in the municipality.

(2) An authority with zones established before the effective date of the amendatory act that added this subsection may alter or amend the boundaries of those zones if the authority holds a public hearing on the alteration or amendment using the procedures under section 4(2), (3), and (4).

(3) The authority shall be a public body corporate that may sue and be sued in a court of competent jurisdiction. The authority possesses all the powers necessary to carry out the purpose of its incorporation. The enumeration of a power in this act is not a limitation upon the general powers of the authority. The powers granted in this act to an authority may be exercised whether or not bonds are issued by the authority.

(4) An authority established by a county shall exercise its powers with respect to eligible property within a city, village, or township within the county only if that city, village, or township has concurred with the provisions of a brownfield plan that apply to that eligible property within the city, village, or township.

(5) A city, village, or township including a city, village, or township that is a qualified local governmental unit may enter into a written agreement with the county in which that city, village, or township is located to exercise the powers granted to that specific city, village, or township under this act.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000



Section 125.2654 Resolution by governing body; adoption; notice; public hearing; proceedings establishing authority; presumption of validity; exercise as essential governmental function; implementation or modification of plan.

Sec. 4.

(1) A governing body may declare by resolution adopted by a majority of its members elected and serving its intention to create and provide for the operation of an authority.

(2) In the resolution of intent, the governing body shall set a date for holding a public hearing on the adoption of a proposed resolution creating the authority. The notice of the public hearing shall state the date, time, and place of the hearing. At that hearing, a citizen, taxpayer, official from a taxing jurisdiction whose millage may be subject to capture under a brownfield plan, or property owner of the municipality has the right to be heard in regard to the establishment of the authority.

(3) Not more than 30 days after the public hearing, if the governing body intends to proceed with the establishment of the authority, the governing body shall adopt, by majority vote of its members elected and serving, a resolution establishing the authority. The adoption of the resolution is subject to all applicable statutory or charter provisions with respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of a resolution over his or her veto. This resolution shall be filed with the secretary of state promptly after its adoption.

(4) The proceedings establishing an authority shall be presumptively valid unless contested in a court of competent jurisdiction within 60 days after the filing of the resolution with the secretary of state.

(5) The exercise by an authority of the powers conferred by this act shall be considered to be an essential governmental function and benefit to, and a legitimate public purpose of, the state, the authority, and the municipality or units.

(6) If the board implements or modifies a brownfield plan that contains a qualified facility, the governing body shall mail notice of that implementation or modification to each taxing jurisdiction that levies ad valorem property taxes in the municipality. Not more than 60 days after receipt of that notice, the governing body of a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality in which the qualified facility is located. The resolution takes effect when filed with that clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2005, Act 101, Imd. Eff. July 22, 2005 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2655 Designation of board by governing body; membership; trustees; applicability of subsection (2); election of chairperson, vice-chairperson, and other officers; oath; procedural rules; meetings; special meetings; removal of member; records open to public; quorum.

Sec. 5.

(1) Each authority shall be under the supervision and control of a board chosen by the governing body. Subject to subsection (2), the governing body may by majority vote designate 1 of the following to constitute the board:

(a) The board of directors of the economic development corporation of the municipality established under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636.

(b) The trustees of the board of a downtown development authority established under 1975 PA 197, MCL 125.1651 to 125.1681.

(c) The trustees of the board of a tax increment financing authority established under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830.

(d) The trustees of the board of a local development financing authority established under the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174.

(e) Not less than 5 nor more than 9 persons appointed by the chief executive officer of the municipality subject to the approval of the governing body. Of the initial members appointed, an equal number, as near as practicable, shall be appointed for 1 year, 2 years, and 3 years. A member shall hold office until the member's successor is appointed and qualified. Thereafter, each member shall serve for a term of 3 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for reasonable actual and necessary expenses.

(2) The governing body of a municipality in which a board described in subsection (1)(b), (c), or (d) has been established shall designate the trustees of 1 of those boards to constitute the board. This subsection shall only apply in the event a board described in subsection (1)(b), (c), or (d) is authorized under subsection (1) to serve as the board of the authority.

(3) The members shall elect 1 of their membership as chairperson and another as vice-chairperson. The members may designate and elect other officers of the board as they consider necessary.

(4) Before assuming the duties of office, a member shall qualify by taking and subscribing to the oath of office provided in section 1 of article XI of the state constitution of 1963.

(5) The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held when called in the manner provided in the rules of the board. Meetings of the board shall be open to the public, in accordance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The rules of procedure of the authority may permit a person to be appointed to the board in his or her capacity as a public official, whether appointed or elected. The rules of procedure of the authority may also provide that the member's term on the board shall expire upon expiration of the member's service as a public official. The expiration of service as a public official shall be defined to also include the public official's resignation or removal from the position as a public official.

(6) After notice and an opportunity to be heard, a member of the board appointed under subsection (1)(e) may be removed before the expiration of his or her term for cause by the governing body. Removal of a member is subject to review by the circuit court.

(7) All financial records of an authority shall be open to the public under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(8) A majority of the members of the board appointed and serving shall constitute a quorum. Action may be taken by the board at a meeting upon a vote of the majority of the members present.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2014, Act 244, Imd. Eff. June 27, 2014



Section 125.2656 Appointment or employment of director, treasurer, secretary, personnel, and consultants; assistance provided by municipality; retirement and insurance programs.

Sec. 6.

(1) The board may employ and fix the compensation of a director of the authority, subject to the approval of the governing body creating the authority. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before entering upon the duties of the office, the director shall take and subscribe to the oath of office provided in section 1 of article XI of the state constitution of 1963 and shall furnish bond by posting a bond in the sum specified in the resolution establishing the authority. The bond shall be payable to the authority for the use and benefit of the authority, approved by the board, and filed with the clerk of the municipality. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall render to the board and to the governing body a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before entering upon the duties of the office, the acting director shall take and subscribe to the oath of office referenced in this subsection and furnish bond as required of the director. The director shall furnish the board with information or reports governing the operation of the authority, as the board requires.

(2) The board may appoint or employ and fix the compensation of a treasurer who shall keep the financial records of the authority and who, together with the director, if a director is appointed, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform other duties as may be delegated by the board and shall furnish bond in an amount as prescribed by the board.

(3) The board may appoint or employ and fix the compensation of a secretary who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties as may be delegated by the board.

(4) The board may employ and retain personnel and consultants as considered necessary by the board, including legal counsel to advise the board in the proper performance of its duties and to represent the authority in actions brought by or against the authority.

(5) Upon request of the authority, the municipality may provide assistance to the authority in the performance of its powers and duties.

(6) The employees of an authority may be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees on the same basis as civil service employees.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2657 Powers of authority; determining captured taxable value; transfer of municipality funds to authority.

Sec. 7.

(1) An authority may do 1 or more of the following:

(a) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(b) Incur and expend funds to pay or reimburse a public or private person for costs of eligible activities attributable to an eligible property.

(c) As approved by the municipality, incur costs and expend funds from the local site remediation revolving fund created under section 8 for purposes authorized in that section.

(d) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties, including, but not limited to, lease purchase agreements, land contracts, installment sales agreements, and loan agreements.

(e) On terms and conditions and in a manner and for consideration the authority considers proper or for no monetary consideration, own, mortgage, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the authority determines are reasonably necessary to achieve the purposes of this act, and grant or acquire licenses, easements, and options with respect to the property.

(f) Acquire, maintain, repair, or operate all devices necessary to ensure continued eligible activities on eligible property.

(g) Accept grants and donations of property, labor, or other things of value from a public or private source.

(h) Incur costs in connection with the performance of its authorized functions, including, but not limited to, administrative costs and architect, engineer, legal, or accounting fees.

(i) Study, develop, and prepare the reports or plans the authority considers necessary to assist it in the exercise of its powers under this act and to monitor and evaluate the progress under this act.

(j) Procure insurance against loss in connection with the authority's property, assets, or activities.

(k) Invest the money of the authority at the authority's discretion in obligations determined proper by the authority, and name and use depositories for its money.

(l) Make loans, participate in the making of loans, undertake commitments to make loans and mortgages, buy and sell loans and mortgages at public or private sale, rewrite loans and mortgages, discharge loans and mortgages, foreclose on a mortgage, commence an action to protect or enforce a right conferred upon the authority by a law, mortgage, loan, contract, or other agreement, bid for and purchase property that was the subject of the mortgage at a foreclosure or other sale, acquire and take possession of the property and in that event compute, administer, pay the principal and interest on obligations incurred in connection with that property, and dispose of and otherwise deal with the property, in a manner necessary or desirable to protect the interests of the authority.

(m) Borrow money and issue its bonds and notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of tax increment revenues.

(n) Do all other things necessary or convenient to achieve the objectives and purposes of the authority, this act, or other laws that relate to the purposes and responsibilities of the authority.

(2) The authority shall determine the captured taxable value of each parcel of eligible property. The captured taxable value of a parcel shall not be less than zero.

(3) A municipality may transfer the funds of the municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2002, Act 413, Imd. Eff. June 3, 2002



Section 125.2658 Local site remediation revolving fund.

Sec. 8.

(1) An authority may establish a local site remediation revolving fund. A local site remediation revolving fund shall consist of money available under section 13(5) and may also consist of money appropriated or otherwise made available from public or private sources.

(2) The local site remediation revolving fund may be used only to pay the costs of eligible activities on eligible property that is located within the municipality.

(3) An authority or a municipality on behalf of an authority may incur an obligation for the purpose of funding a local site remediation revolving fund.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2658a Brownfield redevelopment fund.

Sec. 8a.

(1) The state brownfield redevelopment fund is created as a revolving fund within the department of treasury to be administered as provided in this section. The state treasurer shall direct the investment of the state brownfield redevelopment fund. Money in the state brownfield redevelopment fund at the close of the fiscal year shall remain in the state brownfield redevelopment fund and shall not lapse to the general fund.

(2) The state treasurer shall credit to the fund money from the following sources:

(a) All amounts deposited into the state brownfield redevelopment fund under section 13(21).

(b) The proceeds from repayment of a loan, including interest on those repayments, under subsection (5)(f).

(c) Interest on funds deposited into the state brownfield redevelopment fund.

(d) Money obtained from any other source authorized by law.

(3) The state brownfield redevelopment fund may be used only for the following purposes:

(a) To pay administrative costs of all of the following:

(i) The Michigan strategic fund to implement this act.

(ii) The department to implement this act.

(iii) The department to implement part 196 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.19601 to 324.19616.

(b) To fund a grant and loan program for the costs of eligible activities described in section 13(15) on eligible property as provided in subsection (5).

(c) To make deposits into the clean Michigan initiative bond fund under section 19606(2)(d) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.19606, for use in providing grants and loans under part 196 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.19601 to 324.19616.

(4) Not more than 15% of the amounts deposited annually into the state brownfield redevelopment fund may be used for purposes of subsection (3)(a).

(5) The state brownfield redevelopment fund may be used to fund a grant and loan program for the costs of eligible activities described in section 13(15) on eligible property under this subsection. The grant and loan program shall provide for all of the following:

(a) The Michigan strategic fund shall create and operate a grant and loan program to provide grants and loans to fund eligible activities described in section 13(15) on eligible property. The Michigan strategic fund shall develop and use a detailed application, approval, and compliance process adopted by resolution of the board of the Michigan strategic fund. This process shall be published and available on the Michigan strategic fund website. Program standards, guidelines, templates, or any other forms to implement the grant and loan program shall be approved by the board of the Michigan strategic fund. The Michigan strategic fund may delegate its approval authority under this subsection to a designee.

(b) A person may apply to the Michigan strategic fund for approval of a grant or loan to fund eligible activities described in section 13(15) on eligible property.

(c) The Michigan strategic fund shall approve or deny an application not more than 90 days after receipt of an administratively complete application. If the application is neither approved nor denied within 90 days, it shall be considered by the board of the Michigan strategic fund, or its designee if delegated, for action at, or by, the next regularly scheduled board meeting. The Michigan strategic fund may delegate the approval or denial of an application to the chairperson of the Michigan strategic fund or other designees determined by the board.

(d) When an application is approved under this subsection, the Michigan strategic fund shall enter into a written agreement with the applicant. The written agreement shall provide all the conditions imposed on the applicant and the terms of the grant or loan. The written agreement shall also provide for penalties if the applicant fails to comply with the provisions of the written agreement.

(e) After the Michigan strategic fund and the applicant have entered into a written agreement under subdivision (d), the Michigan strategic fund shall distribute the proceeds to the applicant according to the terms of the written agreement.

(f) Any proceeds from repayment of a loan, including interest on those repayments, under this subsection shall be paid into the state brownfield redevelopment fund.

History: Add. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2659 Authority as instrumentality of political subdivision.

Sec. 9.

The authority shall be considered an instrumentality of a political subdivision for purposes of Act No. 227 of the Public Acts of 1972, being sections 213.321 to 213.332 of the Michigan Compiled Laws.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2660 Taking, transfer, and use of private property.

Sec. 10.

A municipality may transfer private property taken under the uniform condemnation procedures act, Act No. 87 of the Public Acts of 1980, being sections 213.51 to 213.77 of the Michigan Compiled Laws, to the authority for use as authorized in the brownfield plan, on terms and conditions it considers appropriate. The taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2661 Financing sources of authority activities.

Sec. 11.

The activities of the authority shall be financed from 1 or more of the following sources:

(a) Contributions, contractual payments, or appropriations to the authority for the performance of its functions or to pay the costs of a brownfield plan of the authority.

(b) Revenues from a property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(c) Subject to the limitations imposed under sections 8, 13, and 15, 1 or both of the following:

(i) Tax increment revenues received under a brownfield plan established under sections 13 and 14.

(ii) Proceeds of tax increment bonds and notes issued under section 17.

(d) Proceeds of revenue bonds and notes issued under section 12.

(e) Revenue available in the local site remediation revolving fund for the costs described in section 8.

(f) Money obtained from all other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance activities authorized under this act.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2662 Bonds and notes of authority.

Sec. 12.

(1) The authority may borrow money and issue its negotiable revenue bonds or notes to finance all or part of the costs of eligible activities or of another activity of the authority under this act. Revenue bonds and notes issued under this section are subject to the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. The costs that may be financed by the issuance of revenue bonds or notes may include the costs of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with an activity authorized under this act; engineering, architectural, legal, accounting, or financial expenses; the costs necessary or incidental to the borrowing of money; interest on the bonds or notes during the period of construction; a reserve for payment of principal and interest on the bonds or notes; and a reserve for operation and maintenance until sufficient revenues have developed. The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and all money, revenues, or income received in connection with the property.

(2) A pledge made by the authority shall be valid and binding from the time the pledge is made. The money or property pledged by the authority immediately shall be subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of a pledge shall be valid and binding as against parties having claims in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the lien. Filing of the resolution, the trust agreement, or another instrument by which a pledge is created is not required.

(3) Bonds or notes issued under this section shall be exempt from all taxation in this state except estate and transfer taxes, and the interest on the bonds or notes shall be exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(4) Unless otherwise provided by a majority vote of the members of its governing body, the municipality shall not be liable on bonds or notes of the authority issued under this section and the bonds or notes shall not be a debt of the municipality.

(5) The bonds and notes of the authority may be invested in by the state treasurer and all other public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by the state treasurer and all other public officers and the agencies and political subdivisions of this state for all purposes for which the deposit of bonds or notes is authorized. The authority granted by this section is supplemental and in addition to all other authority granted by law.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2002, Act 413, Imd. Eff. June 3, 2002



Section 125.2663 Brownfield plan; provisions.

Sec. 13.

(1) Subject to section 15, the board may implement a brownfield plan. The brownfield plan may apply to 1 or more parcels of eligible property whether or not those parcels of eligible property are contiguous and may be amended to apply to additional parcels of eligible property. Except as otherwise authorized by this act, if more than 1 eligible property is included within the plan, the tax increment revenues under the plan shall be determined individually for each eligible property. Each plan or an amendment to a plan shall be approved by the governing body of the municipality and shall contain all of the following:

(a) A description of the costs of the plan intended to be paid for with the tax increment revenues or, for a plan for eligible properties qualified on the basis that the property is owned or under the control of a land bank fast track authority, a listing of all eligible activities that may be conducted for 1 or more of the eligible properties subject to the plan.

(b) A brief summary of the eligible activities that are proposed for each eligible property or, for a plan for eligible properties qualified on the basis that the property is owned or under the control of a land bank fast track authority, a brief summary of eligible activities conducted for 1 or more of the eligible properties subject to the plan.

(c) An estimate of the captured taxable value and tax increment revenues for each year of the plan from the eligible property. The plan may provide for the use of part or all of the captured taxable value, including deposits in the local site remediation revolving fund, but the portion intended to be used shall be clearly stated in the plan. The plan shall not provide either for an exclusion from captured taxable value of a portion of the captured taxable value or for an exclusion of the tax levy of 1 or more taxing jurisdictions unless the tax levy is excluded from tax increment revenues in section 2(ii), or unless the tax levy is excluded from capture under section 15.

(d) The method by which the costs of the plan will be financed, including a description of any advances made or anticipated to be made for the costs of the plan from the municipality.

(e) The maximum amount of note or bonded indebtedness to be incurred, if any.

(f) The beginning date and duration of capture of tax increment revenues for each eligible property as determined under subsection (22).

(g) An estimate of the impact of tax increment financing on the revenues of all taxing jurisdictions in which the eligible property is located.

(h) A legal description of the eligible property to which the plan applies, a map showing the location and dimensions of each eligible property, a statement of the characteristics that qualify the property as eligible property, and a statement of whether personal property is included as part of the eligible property. If the project is on property that is functionally obsolete, the taxpayer shall include, with the application, an affidavit signed by a level 3 or level 4 assessor, that states that it is the assessor's expert opinion that the property is functionally obsolete and the underlying basis for that opinion.

(i) Estimates of the number of persons residing on each eligible property to which the plan applies and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, the plan shall include a demographic survey of the persons to be displaced, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(j) A plan for establishing priority for the relocation of persons displaced by implementation of the plan.

(k) Provision for the costs of relocating persons displaced by implementation of the plan, and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646.

(l) A strategy for compliance with 1972 PA 227, MCL 213.321 to 213.332.

(m) A description of proposed use of the local site remediation revolving fund.

(n) Other material that the authority or governing body considers pertinent.

(2) The percentage of all taxes levied on a parcel of eligible property for school operating expenses that is captured and used under a brownfield plan and all tax increment finance plans under 1975 PA 197, MCL 125.1651 to 125.1681, the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, or the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174, shall not be greater than the combination of the plans' percentage capture and use of all local taxes levied for purposes other than for the payment of principal of and interest on either obligations approved by the electors or obligations pledging the unlimited taxing power of the local unit of government. This subsection shall apply only when taxes levied for school operating purposes are subject to capture under section 15.

(3) Except as provided in this subsection and subsections (5), (15), and (16), tax increment revenues related to a brownfield plan shall be used only for costs of eligible activities attributable to the eligible property, the captured taxable value of which produces the tax increment revenues, including the cost of principal of and interest on any obligation issued by the authority to pay the costs of eligible activities attributable to the eligible property, and the reasonable costs of preparing a brownfield plan, combined brownfield plan, or a work plan for the eligible property. For property owned or under the control of a land bank fast track authority, tax increment revenues related to a brownfield plan may be used for eligible activities attributable to any eligible property owned or under the control of the land bank fast track authority, the cost of principal of and interest on any obligation issued by the authority to pay the costs of eligible activities, the reasonable costs of preparing a combined brownfield plan or work plan. Except as provided in subsection (18), tax increment revenues captured from taxes levied by this state under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, or taxes levied by a local school district shall not be used for eligible activities described in section 2(n)(iv)(E).

(4) Except as provided in subsection (5), a brownfield plan shall not authorize the capture of tax increment revenue from eligible property after the year in which the total amount of tax increment revenues captured is equal to the sum of the costs permitted to be funded with tax increment revenues under this act.

(5) A brownfield plan may authorize the capture of additional tax increment revenue from an eligible property in excess of the amount authorized under subsection (4) during the time of capture for the purpose of paying the costs permitted under subsection (3), or for not more than 5 years after the time that capture is required for the purpose of paying the costs permitted under subsection (3), or both. Excess revenues captured under this subsection shall be deposited in the local site remediation revolving fund created under section 8 and used for the purposes authorized in section 8. If tax increment revenues attributable to taxes levied for school operating purposes from eligible property are captured by the authority for purposes authorized under subsection (3), the tax increment revenues captured for deposit in the local site remediation revolving fund also may include tax increment revenues attributable to taxes levied for school operating purposes in an amount not greater than the tax increment revenues levied for school operating purposes captured from the eligible property by the authority for the purposes authorized under subsection (3). Excess tax increment revenues from taxes levied for school operating purposes for eligible activities authorized under subsection (15) by the Michigan strategic fund shall not be captured for deposit in the local site remediation revolving fund.

(6) An authority shall not expend tax increment revenues to acquire or prepare eligible property, unless the acquisition or preparation is an eligible activity.

(7) Costs of eligible activities attributable to eligible property include all costs that are necessary or related to a release from the eligible property, including eligible activities on properties affected by a release from the eligible property. For purposes of this subsection, "release" means that term as defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(8) Costs of a response activity paid with tax increment revenues that are captured pursuant to subsection (3) may be recovered from a person who is liable for the costs of eligible activities at an eligible property. This state or an authority may undertake cost recovery for tax increment revenue captured. Before an authority or this state may institute a cost recovery action, it must provide the other with 120 days' notice. This state or an authority that recovers costs under this subsection shall apply those recovered costs to the following, in the following order of priority:

(a) The reasonable attorney fees and costs incurred by this state or an authority in obtaining the cost recovery.

(b) One of the following:

(i) If an authority undertakes the cost recovery action, the authority shall deposit the remaining recovered funds into the local site remediation fund created pursuant to section 8, if such a fund has been established by the authority. If a local site remediation fund has not been established, the authority shall disburse the remaining recovered funds to the local taxing jurisdictions in the proportion that the local taxing jurisdictions' taxes were captured.

(ii) If this state undertakes a cost recovery action, this state shall deposit the remaining recovered funds into the revitalization revolving loan fund established under section 20108a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20108a.

(iii) If this state and an authority each undertake a cost recovery action, undertake a cost recovery action jointly, or 1 on behalf of the other, the amount of any remaining recovered funds shall be deposited pursuant to subparagraphs (i) and (ii) in the proportion that the tax increment revenues being recovered represent local taxes and taxes levied for school operating purposes, respectively.

(9) Approval of the brownfield plan or an amendment to a brownfield plan shall be in accordance with the notice and approval provisions of this section and section 14.

(10) Before approving a brownfield plan for an eligible property, the governing body shall hold a public hearing on the brownfield plan. By resolution, the governing body may delegate the public hearing process to the authority or to a subcommittee of the governing body subject to final approval by the governing body.

(11) Notice of the time and place of the hearing on a brownfield plan shall contain all of the following:

(a) A description of the property to which the plan applies in relation to existing or proposed highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the brownfield plan are available for public inspection at a place designated in the notice and that all aspects of the brownfield plan are open for discussion at the public hearing required by this section.

(c) Any other information that the governing body considers appropriate.

(12) At the time set for the hearing on the brownfield plan required under subsection (10), the governing body shall ensure that interested persons have an opportunity to be heard and that written communications with reference to the brownfield plan are received and considered. The governing body shall ensure that a record of the public hearing is made and preserved, including all data presented at the hearing.

(13) Not less than 10 days before the hearing on the brownfield plan, the governing body shall provide notice of the hearing to the taxing jurisdictions that levy taxes subject to capture under this act. The authority shall fully inform the taxing jurisdictions about the fiscal and economic implications of the proposed brownfield plan. At that hearing, an official from a taxing jurisdiction with millage that would be subject to capture under this act has the right to be heard in regard to the adoption of the brownfield plan. Not less than 10 days before the hearing on the brownfield plan, the governing body shall provide notice of the hearing to the department if the brownfield plan involves the use of taxes levied for school operating purposes to pay for eligible activities that require the approval of a combined brownfield plan or a work plan by the department under section 15(1)(a) and the Michigan strategic fund, or its designee, if the brownfield plan involves the use of taxes levied for school operating purposes to pay for eligible activities subject to subsection (15) or (18).

(14) The authority shall not enter into agreements with the taxing jurisdictions and the governing body of the municipality to share a portion of the captured taxable value of an eligible property. Upon adoption of the plan, the collection and transmission of the amount of tax increment revenues as specified in this act shall be binding on all taxing units levying ad valorem property taxes or specific taxes against property located in the zone.

(15) Except as provided by subsection (18), if a brownfield plan includes the capture of taxes levied for school operating purposes approval of a combined brownfield plan or a work plan by the Michigan strategic fund to use taxes levied for school operating purposes and a development agreement or reimbursement agreement between the municipality or authority and an owner or developer of eligible property are required if the taxes levied for school operating purposes will be used for infrastructure improvements that directly benefit eligible property, demolition of structures that is not response activity under part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, lead or asbestos abatement, site preparation that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101, relocation of public buildings or operations for economic development purposes, or acquisition of property by a land bank fast track authority if acquisition of the property is for economic development purposes. The eligible activities to be conducted described in this subsection shall be consistent with the work plan submitted by the authority to the Michigan strategic fund. The department's approval is not required for the capture of taxes levied for school operating purposes for eligible activities described in this subsection.

(16) The limitations of section 15(1) upon use of tax increment revenues by an authority shall apply except as follows:

(a) The limitations of section 15(1) upon use of tax increment revenues by an authority shall not apply to the following costs and expenses:

(i) In each fiscal year of the authority, the amount described in subsection (19) for the following purposes for tax increment revenues attributable to local taxes:

(A) Reasonable and actual administrative and operating expenses of the authority.

(B) Baseline environmental assessments, due care activities, and additional response activities conducted by or on behalf of the authority related directly to work conducted on prospective eligible properties prior to approval of the brownfield plan.

(ii) Reasonable costs of preparing a work plan for which tax increment revenues may be used under section 13(3).

(b) The limitations of section 15(1)(a), (b), and (c) upon the use of taxes levied for school operating purposes by an authority shall not apply to the costs of 1 or more of the following incurred by a person other than the authority:

(i) Site investigation activities required to conduct a baseline environmental assessment and to evaluate compliance with section 20107a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20107a.

(ii) Completing a baseline environmental assessment report.

(iii) Preparing a plan for compliance with section 20107a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20107a.

(c) The limitations of section 15(1)(b) upon use of tax increment revenues by an authority shall not apply to the following costs and expenses:

(i) For tax increment revenues attributable to taxes levied for school operating purposes, eligible activities associated with unanticipated response activities conducted on eligible property if that eligible property has been included in a brownfield plan, if the department is consulted on the unanticipated response activities before they are conducted and the costs of those activities are subsequently included in a brownfield plan approved by the authority and a combined brownfield plan or a work plan approved by the department.

(ii) For tax increment revenues attributable to local taxes, any eligible activities conducted on eligible property or prospective eligible properties prior to approval of the brownfield plan, if those costs and the eligible property are subsequently included in a brownfield plan approved by the authority.

(iii) For tax increment revenues attributable to taxes levied for school operating purposes, eligible activities described in section 13(15) and conducted on eligible property or prospective eligible properties prior to approval of the brownfield plan, if those costs and the eligible property are subsequently included in a brownfield plan approved by the authority and a combined brownfield plan or work plan approved by the Michigan strategic fund.

(17) A brownfield authority may reimburse advances, with or without interest, made by a municipality under section 7(3), a land bank fast track authority, or any other person or entity for costs of eligible activities with any source of revenue available for use of the brownfield authority under this act. If an authority reimburses a person or entity under this section for an advance for the payment or reimbursement of the cost of eligible activities and interest thereon, the authority may capture local taxes for the payment of that interest. If an authority reimburses a person or entity under this section for an advance for the payment or reimbursement of the cost of baseline environmental assessments, due care, and additional response activities and interest thereon included in a combined brownfield plan or a work plan approved by the department, the authority may capture taxes levied for school operating purposes and local taxes for the payment of that interest. If an authority reimburses a person or entity under this section for an advance for the payment or reimbursement of the cost of eligible activities that are not baseline environmental assessments, due care, and additional response activities and interest thereon included in a combined brownfield plan or a work plan approved by the Michigan strategic fund, the authority may capture taxes levied for school operating purposes and local taxes for the payment of that interest provided that the Michigan strategic fund grants an approval for the capture of taxes levied for school operating purposes to pay such interest. An authority may enter into agreements related to these reimbursements and payments. A reimbursement agreement for these purposes and the obligations under that reimbursement agreement shall not be subject to section 12 or the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(18) If a brownfield plan includes the capture of taxes levied for school operating purposes, approval of a combined brownfield plan or a work plan by the Michigan strategic fund in the manner required under section 15(14) to (16) or (25) is required in order to use tax increment revenues attributable to taxes levied for school operating purposes for purposes of eligible activities described in section 2(n)(iv)(E) for 1 or more parcels of eligible property. The combined brownfield plan or work plan to be submitted to the Michigan strategic fund under this subsection shall be in a form prescribed by the Michigan strategic fund. The eligible activities to be conducted and described in this subsection shall be consistent with the combined brownfield plan or work plan submitted by the authority to the Michigan strategic fund. The department's approval is not required for the capture of taxes levied for school operating purposes for eligible activities described in this section.

(19) In each fiscal year of the authority, the amount of tax increment revenues attributable to local taxes that an authority can use for the purposes described in subsection (16)(a) shall be determined as follows:

(a) For authorities that have 5 or fewer active projects, $100,000.00.

(b) For authorities that have 6 or more but fewer than 11 active projects, $125,000.00.

(c) For authorities that have 11 or more but fewer than 16 active projects, $150,000.00.

(d) For authorities that have 16 or more but fewer than 21 active projects, $175,000.00.

(e) For authorities that have 21 or more but fewer than 26 active projects, $200,000.00.

(f) For authorities that have 26 or more but fewer than 31 active projects, $300,000.00.

(g) For authorities that have 31 or more active projects, $500,000.00.

(20) As used in subsection (19), "active project" means a project in which the authority is currently capturing taxes under this act. The amounts of tax increment revenues attributable to local taxes listed in subsection (19) that an authority can use for the purposes described in subsection (16)(a) may be increased by 2% for each written agreement entered into by an authority in either of the following situations up to a total maximum increase of 10%:

(a) The authority is an authority established by a county and that authority enters into a written agreement with 1 or more municipalities within that county to serve as the only authority for those other municipalities.

(b) The authority enters into a written agreement with 1 or more other authorities to administer 1 or more administrative operations of those other authorities.

(21) Notwithstanding anything to the contrary in this act, for a brownfield plan that includes the capture of taxes levied for school operating purposes from eligible property included in a brownfield plan after January 1, 2013, an authority shall pay to the department of treasury at least once annually an amount equal to 3 mills of the taxes levied under the state education tax, 1993 PA 331, MCL 211.901 to 211.906, that are captured under the brownfield plan for up to the first 25 years of the duration of capture of tax increment revenues for each eligible property included in the brownfield plan. The department of treasury shall deposit these amounts into the state brownfield redevelopment fund. If an authority pays an amount equal to 3 mills of the taxes levied under the state education tax, 1993 PA 331, MCL 211.901 to 211.906, on a parcel of eligible property to the department of treasury under this subsection, the percentage of local taxes levied on that parcel and used to reimburse eligible activities for a project under a brownfield plan shall not exceed the percentage of local taxes levied on that parcel that would have been used to reimburse eligible activities for the project under a brownfield plan if the 3 mills of the taxes levied under the state education tax, 1993 PA 331, MCL 211.901 to 211.906, on that parcel were not paid to the department of treasury under this subsection. If, due to an appeal of any tax assessment, an authority is required to reimburse a taxpayer for any portion of the 3 mills that are paid to the department of treasury under this subsection, the department of treasury shall reimburse that amount to the authority within 30 days after receiving a request from the authority for reimbursement.

(22) The duration of capture of tax increment revenues under a brownfield plan for a particular eligible property shall not exceed the lesser of the period authorized under subsections (4) and (5) or 30 years from the beginning date of the capture of tax increment revenues for that eligible property. The beginning date of capture of tax increment revenues for an eligible property shall not be later than 5 years following the date of the resolution including the eligible property in the brownfield plan. The authority may amend the beginning date of capture of tax increment revenues for a particular eligible property to a date not later than 5 years following the date of the resolution including the eligible property in the brownfield plan. The authority may not amend the beginning date of capture of tax increment revenues for a particular eligible property if the authority has begun to reimburse eligible activities from the capture of tax increment revenues from that eligible property. Any tax increment revenues captured from an eligible property before the beginning date of capture of tax increment revenues for that eligible property shall revert proportionately to the respective tax bodies. If an authority amends the beginning date for capture of tax increment revenues that includes the capture of tax increment revenues for school operating purposes, then the authority shall notify the department or the Michigan strategic fund, as applicable, within 30 days after amending the beginning date.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2002, Act 727, Imd. Eff. Dec. 30, 2002 ;-- Am. 2003, Act 259, Imd. Eff. Jan. 5, 2004 ;-- Am. 2005, Act 101, Imd. Eff. July 22, 2005 ;-- Am. 2006, Act 32, Imd. Eff. Feb. 23, 2006 ;-- Am. 2006, Act 467, Imd. Eff. Dec. 20, 2006 ;-- Am. 2007, Act 202, Imd. Eff. Dec. 27, 2007 ;-- Am. 2010, Act 246, Imd. Eff. Dec. 14, 2010 ;-- Am. 2010, Act 288, Imd. Eff. Dec. 16, 2010 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2664 Brownfield plan as public purpose; determination; amendments to plan; validity of procedure, notice, and findings; presumption.

Sec. 14.

(1) Not less than 10 days after notice of the proposed brownfield plan is provided to the taxing jurisdictions, the governing body shall determine whether the plan constitutes a public purpose. If the governing body determines that the plan does not constitute a public purpose, the governing body shall reject the plan. If the governing body determines that the plan constitutes a public purpose, the governing body may then approve or reject the plan, or approve it with modification, by resolution, based on the following considerations:

(a) Whether the plan meets the requirements of section 13.

(b) Whether the proposed method of financing the costs of eligible activities is feasible and the authority has the ability to arrange the financing.

(c) Whether the costs of eligible activities proposed are reasonable and necessary to carry out the purposes of this act.

(d) Whether the amount of captured taxable value estimated to result from adoption of the plan is reasonable.

(2) Except as provided in this subsection, amendments to an approved brownfield plan must be submitted by the authority to the governing body for approval or rejection following the same notice necessary for approval or rejection of the original plan. Notice is not required for revisions in the estimates of captured taxable value or tax increment revenues.

(3) The procedure, adequacy of notice, and findings with respect to purpose and captured taxable value shall be presumptively valid unless contested in a court of competent jurisdiction within 60 days after adoption of the resolution adopting the brownfield plan. An amendment, adopted by resolution, to a conclusive plan shall likewise be conclusive unless contested within 60 days after adoption of the resolution adopting the amendment. If a resolution adopting an amendment to the plan is contested, the original resolution adopting the plan is not therefore open to contest.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2665 Prohibited conduct; work plan; documents to be submitted for approval; written response; time limitation; additional response activities; review by department; approval or denial of work plan as final decision; appeal; reimbursement of costs; report; review by Michigan strategic fund; duties; distribution of remaining funds; use of school operating taxes; extension of review period; approval of combined brownfield plan.

Sec. 15.

(1) An authority shall not do any of the following:

(a) For eligible activities not described in section 13(15), use taxes levied for school operating purposes captured from eligible property unless the eligible activities to be conducted on the eligible property are eligible activities under part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, consistent with a combined brownfield plan or a work plan approved by the department after July 24, 1996.

(b) Use taxes captured from eligible property to pay for eligible activities conducted before approval of the brownfield plan except for costs described in section 13(16).

(c) Use taxes levied for school operating purposes captured from eligible property for response activities that benefit a party liable under section 20126 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20126, except that a municipality that established the authority may use taxes levied for school operating purposes captured from eligible property for response activities associated with a landfill.

(d) Use taxes captured from eligible property to pay for administrative and operating activities of the authority or the municipality on behalf of the authority except for costs described in section 13(16) and for the reasonable costs for preparing a combined brownfield plan or a work plan for the eligible property.

(2) To seek department approval of a work plan under subsection (1)(a), the authority shall submit all of the following for each eligible property:

(a) A copy of the brownfield plan.

(b) Current ownership information for each eligible property and a summary of available information on proposed future ownership, including the amount of any delinquent taxes, interest, and penalties that may be due.

(c) A summary of available information on the historical and current use of each eligible property, including a brief summary of site conditions and what is known about environmental contamination as that term is defined in section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(d) Existing and proposed future zoning for each eligible property.

(e) A brief summary of the proposed redevelopment and future use for each eligible property.

(3) Upon receipt of a request for approval of a work plan under subsection (2) or a portion of a work plan that pertains to only baseline environmental assessment activities or due care activities, or both, the department shall review the work plan according to subsection (4) and provide 1 of the following written responses to the requesting authority within 60 days:

(a) An unconditional approval.

(b) A conditional approval that delineates specific necessary modifications to the work plan to meet the criteria of subsection (4), including, but not limited to, individual activities to be added or deleted from the work plan and revision of costs.

(c) If the work plan lacks sufficient information for the department to respond under subdivision (a), (b), or (d) for any specific activity, a letter stating with specificity the necessary additions or changes to the work plan to be submitted before that activity will be considered by the department. The department shall respond under subdivision (a), (b), or (d) according to this section for the other activities in the work plan.

(d) A denial if the property is not an eligible property under this act, if the work plan contemplates the use of taxes levied for school operating purposes prohibited by subsection (1)(c), or for any specific activity if the activity is prohibited by subsection (1)(b). The department may also deny any activity in a work plan that does not meet the conditions in subsection (4) only if the department cannot respond under subdivision (b) or (c). The department shall accompany the denial with a letter that states with specificity the reason for the denial. The department shall respond under subdivision (a), (b), or (c) according to this section for any activities in the work plan that are not denied under this subdivision. If the department denies all or a portion of a work plan under this subdivision, the authority may subsequently resubmit the work plan.

(4) The department may approve a work plan if the following conditions have been met:

(a) Whether some or all of the activities constitute due care activities or additional response activities other than activities that are exempt from the work plan approval process under subsection (1)(a).

(b) The due care activities and response activities, other than the activities that are exempt from the work plan approval process under subsection (1)(a), are protective of the public health, safety, and welfare and the environment. The department may approve additional response activities that are more protective of the public health, safety, and welfare and the environment than required by section 20107a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20107a, if those activities provide public health or environmental benefit. In review of a work plan that includes activities that are more protective of the public health, safety, and welfare and the environment, the department's considerations may include, but are not limited to, all of the following:

(i) Proposed new land use and reliability of restrictions to prevent exposure to contamination.

(ii) Cost of implementation activities minimally necessary to achieve due care compliance, the incremental cost of all additional response activities relative to the cost of all response activities, and the total cost of all response activities.

(iii) Long-term obligations associated with leaving contamination in place and the value of reducing or eliminating these obligations.

(c) The estimated costs for the activities as a whole are reasonable for the stated purpose. Except as provided in subdivision (b), the department shall make the determination in this subdivision only after the department determines that the conditions in subdivisions (a) and (b) have been met.

(5) If the department fails to provide a written response under subsection (3) within 60 days after receipt of a request for approval of a work plan, the authority may proceed with the activities as outlined in the work plan as submitted for approval. Except as provided in subsection (6), activities conducted pursuant to a work plan that was submitted to the department for approval but for which the department failed to provide a written response under subsection (3) shall be considered approved for the purposes of subsection (1). Within 45 days after receiving additional information requested from the authority under subsection (3)(c), the department shall review the additional information according to subsection (4) and provide 1 of the responses described in subsection (3) to the requesting authority for the specific activity. If the department does not provide a response to the requesting authority within 45 days after receiving the additional information requested under subsection (3)(c), the activity is approved under subsection (1).

(6) The department may issue a written response to a work plan more than 60 days but less than 6 months after receipt of a request for approval. If the department issues a written response under this subsection, the authority is not required to conduct individual activities that are in addition to the individual activities included in the work plan as it was submitted for approval and failure to conduct these additional activities shall not affect the authority's ability to capture taxes under subsection (1) for the eligible activities described in the work plan initially submitted under subsection (5). In addition, at the option of the authority, these additional individual activities shall be considered part of the work plan of the authority and approved for purposes of subsection (1). However, any response by the department under this subsection that identifies additional individual activities that must be carried out to satisfy part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, must be satisfactorily completed for the activities to be considered acceptable for the purposes of compliance with part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142.

(7) If the department issues a written response under subsection (6) to a work plan and if the department's written response modifies an individual activity proposed by the work plan of the authority in a manner that reduces or eliminates a proposed response activity, the authority must complete those individual activities in accordance with the department's response in order for that portion of the work plan to be considered approved for purposes of subsection (1), unless 1 or more of the following conditions apply:

(a) Obligations for the individual activity have been issued by the authority, or by a municipality on behalf of the authority, to fund the individual activity prior to issuance of the department's response.

(b) The individual activity has commenced or payment for the work has been irrevocably obligated prior to issuance of the department's response.

(8) It shall be in the sole discretion of an authority to propose to undertake additional response activities at an eligible property under a brownfield plan. The department shall not require a work plan to include additional response activities.

(9) The department shall review the portion of a work plan that includes additional response activities in accordance with subsection (4).

(10) The department's approval or denial of a work plan submitted under this section constitutes a final decision in regard to the use of taxes levied for school operating purposes but does not restrict an authority's use of tax increment revenues attributable to local taxes to pay for eligible activities under a brownfield plan. If a person is aggrieved by the final decision, the person may appeal under section 631 of the revised judicature act of 1961, 1961 PA 236, MCL 600.631.

(11) Through December 31, 2012, the authority shall reimburse the department for the actual cost incurred by the department or a contractor of the department to review a work plan under subsection (1)(a) under this section. Funds paid to the department under this subsection shall be deposited in the cost recovery subaccount of the cleanup and redevelopment fund created under section 20108 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20108.

(12) The department shall submit a report each year to each member of the legislature as provided in section 16(4).

(13) To seek Michigan strategic fund approval of a work plan under section 13(15), the authority shall submit all of the following for each eligible property:

(a) A copy of the brownfield plan.

(b) Current ownership information for each eligible property and a summary of available information on proposed future ownership, including the amount of any delinquent taxes, interest, and penalties that may be due.

(c) A summary of available information on the historical and current use of each eligible property.

(d) Existing and proposed future zoning for each eligible property.

(e) A brief summary of the proposed redevelopment and future use for each eligible property.

(f) A separate work plan, or part of a work plan, for each eligible activity described in section 13(15) to be undertaken.

(g) A copy of the development agreement or reimbursement agreement required under section 13(15), which shall include, but is not limited to, a detailed summary of any and all ownership interests, monetary considerations, fees, revenue and cost sharing, charges, or other financial arrangements or other consideration between the parties.

(14) Upon receipt of a request for approval of a work plan, the Michigan strategic fund shall provide 1 of the following written responses to the requesting authority within 65 days:

(a) An unconditional approval that includes an enumeration of eligible activities and a maximum allowable capture amount.

(b) A conditional approval that delineates specific necessary modifications to the work plan, including, but not limited to, individual activities to be added or deleted from the work plan and revision of costs.

(c) A denial and a letter stating with specificity the reason for the denial. If a work plan is denied under this subsection, the work plan may be subsequently resubmitted.

(15) In its review of a work plan under section 13(15), the Michigan strategic fund shall consider the following criteria to the extent reasonably applicable to the type of activities proposed as part of that work plan when approving or denying a work plan:

(a) Whether the individual activities included in the work plan are sufficient to complete the eligible activity.

(b) Whether each individual activity included in the work plan is required to complete the eligible activity.

(c) Whether the cost for each individual activity is reasonable.

(d) The overall benefit to the public.

(e) The extent of reuse of vacant buildings and redevelopment of blighted property.

(f) Creation of jobs.

(g) Whether the eligible property is in an area of high unemployment.

(h) The level and extent of contamination alleviated by or in connection with the eligible activities.

(i) The level of private sector contribution.

(j) The cost gap that exists between the site and a similar greenfield site as determined by the Michigan strategic fund.

(k) If the developer or projected occupant of the new development is moving from another location in this state, whether the move will create a brownfield.

(l) Whether the project of the developer, landowner, or corporate entity that is included in the work plan is financially and economically sound.

(m) Other state and local incentives available to the developer, landowner, or corporate entity for the project of the developer, landowner, or corporate entity that is included in the work plan.

(n) Any other criteria that the Michigan strategic fund considers appropriate for the determination of eligibility or for approval of the work plan.

(16) If the Michigan strategic fund fails to provide a written response under subsection (14) within 65 days after receipt of a request for approval of a work plan, the eligible activities shall be considered approved and the authority may proceed with the eligible activities described in section 13(15) as outlined in the work plan as submitted for approval.

(17) The Michigan strategic fund approval of a work plan under section 13(15) is final.

(18) Through December 31, 2012, the authority shall reimburse the Michigan strategic fund for the actual cost incurred by the Michigan strategic fund or a contractor of the Michigan strategic fund to review a work plan under this section.

(19) The Michigan strategic fund shall submit a report each year to each member of the legislature as provided in section 16(4).

(20) All taxes levied for school operating purposes that are not used for eligible activities consistent with a combined brownfield plan or a work plan approved by the department or the Michigan strategic fund or for the payment of interest under section 13 and that are not deposited in a local site remediation revolving fund shall be distributed proportionately between the local school district and the school aid fund.

(21) An authority shall not use taxes levied for school operating purposes captured from eligible property for eligible activities for a qualified facility or for eligible activities for property located in an economic opportunity zone.

(22) The department's approval of a work plan under subsection (3)(a) or (b) does not imply an entitlement to reimbursement of the costs of the eligible activities if the work plan is not implemented as approved.

(23) The applicant and the department can, by mutual agreement, extend the time period for any review described in this section. An agreement described in this subsection shall be documented in writing.

(24) If a brownfield plan includes the capture of taxes levied for school operating purposes, the chairperson of the Michigan strategic fund may approve combined brownfield plans and work plans that address eligible activities described in section 13(15) totaling an amount of $500,000.00 or less according to subsections (13), (14), (15), (16), (17), and (18).

(25) In lieu of seeking approval of a work plan under section 13(15) or subsection (1)(a), an authority may seek approval of a combined brownfield plan from the department or Michigan strategic fund under this subsection as follows:

(a) To seek approval of a combined brownfield plan under this subsection, the authority shall, at least 30 days before the hearing on the combined brownfield plan to allow for consultation between the authority and the department or the Michigan strategic fund, provide notice that the authority will be seeking approval of a combined brownfield plan in lieu of a work plan to 1 or more of the following:

(i) The department, if the combined brownfield plan involves the use of taxes levied for school operating purposes to pay for eligible activities that require approval by the department under subsection (1)(a).

(ii) The Michigan strategic fund, if the combined brownfield plan involves the use of taxes levied for school operating purposes to pay for eligible activities subject to subsection (15).

(b) After the governing body approves a combined brownfield plan, the authority shall submit the combined brownfield plan to the department under the circumstances described in subdivision (a)(i) or Michigan strategic fund under the circumstances described in subdivision (a)(ii).

(c) The department shall review a combined brownfield plan according to subdivision (e). The Michigan strategic fund shall review a combined brownfield plan according to subdivision (f).

(d) Upon receipt of a combined brownfield plan under subdivision (b), the department or Michigan strategic fund shall provide 1 of the following written responses to the requesting authority within 65 days:

(i) An unconditional approval that includes an enumeration of eligible activities and a maximum allowable capture amount.

(ii) A conditional approval that delineates specific necessary modifications to the combined brownfield plan, including, but not limited to, individual activities to be added to or deleted from the combined brownfield plan and revision of costs.

(iii) A denial and a letter stating with specificity the reason for the denial. If a combined brownfield plan is denied under this subdivision, the combined brownfield plan may be subsequently resubmitted.

(e) The department may approve a combined brownfield plan if the authority submits the information identified in subsection (2)(b) to (e) and if the conditions identified in subsection (4) are met.

(f) The Michigan strategic fund shall consider the criteria identified in subsection (15)(a) to (n) to the extent reasonably applicable to the type of activities proposed as part of a combined brownfield plan when approving or denying the combined brownfield plan.

(g) If the department or Michigan strategic fund issues a written response to a requesting authority under subdivision (d)(i) or (ii), the governing body or its designee may administratively approve any modifications to a combined brownfield plan required by the written response without the need to follow the notice and approval process required by section 14(2) unless the modifications add 1 or more parcels of eligible property or increase the maximum amount of tax increment revenues approved for the project.

(h) If the department or Michigan strategic fund fails to provide a written response under subdivision (d) within 65 days after receipt of a combined brownfield plan, the eligible activities shall be considered approved as submitted.

(i) The approval of a combined brownfield plan by the department or Michigan strategic fund under this subsection is final.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2002, Act 727, Imd. Eff. Dec. 30, 2002 ;-- Am. 2003, Act 283, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 101, Imd. Eff. July 22, 2005 ;-- Am. 2006, Act 32, Imd. Eff. Feb. 23, 2006 ;-- Am. 2007, Act 201, Imd. Eff. Dec. 27, 2007 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2665a Retention and payment of taxes levied under state education tax act; conditions; use; application for approval by authority; information to be included; approval, modification, or denial of application by department of treasury; appropriation and distribution of amount; aggregate amount; lien; obligations; copy of application; calculations; legislative intent; definitions.

Sec. 15a.

(1) If the amount of tax increment revenues lost as a result of the personal property tax exemptions provided by section 1211(4) of the revised school code, 1976 PA 451, MCL 380.1211, section 3 of the state education tax act, 1993 PA 331, MCL 211.903, section 14(4) of 1974 PA 198, MCL 207.564, and section 9k of the general property tax act, 1893 PA 206, MCL 211.9k, will reduce the allowable school tax capture received in a fiscal year, then, notwithstanding any other provision of this act, the authority, with approval of the department of treasury under subsection (3), may request the local tax collecting treasurer to retain and pay to the authority taxes levied within the municipality under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, to be used for the following:

(a) To repay an advance made not later than 1 year after the effective date of the amendatory act that added this section.

(b) To repay an obligation issued or incurred not later than 1 year after the effective date of the amendatory act that added this section.

(c) To pay or reimburse a developer or owner of eligible property or a municipality that created the authority for eligible activities pursuant to a development and reimbursement agreement entered into not later than 1 year after the effective date of the amendatory act that added this section.

(d) To pay for eligible activities identified in a brownfield plan, or an amendment to that plan approved by board of the authority not later than 90 days after the effective date of the amendatory act that added this section if the plan contains all of the following and the work plan for the capture of school taxes has been approved within 1 year after the effective date of the amendatory act that added this section:

(i) A detailed description of the project.

(ii) A statement of the estimated cost of the project.

(iii) The specific location of the project.

(iv) The name of any developer of the project.

(2) Not later than June 15 of each year, or for 2013 only, not later than 30 days after the effective date of the amendatory act that amended this sentence, an authority eligible under subsection (1) to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section, shall apply for approval with the department of treasury. The application for approval shall include the following information:

(a) The property tax millage rates expected to be levied by local school districts within the jurisdictional area of the authority for school operating purposes for that fiscal year.

(b) The tax increment revenues estimated to be received by the authority for that fiscal year based upon actual property tax levies of all taxing jurisdictions within the jurisdictional area of the authority.

(c) The tax increment revenues the authority estimates it would have received for that fiscal year if the personal property tax exemptions described in subsection (1) were not in effect.

(d) A list of advances, obligations, development and reimbursement agreements, and projects included in brownfield plans described in subsection (1), and shall separately identify the payments due on each of those advances, obligations, development agreements, and eligible activities in that fiscal year, and the total amount of all the payments due on all of those in that fiscal year.

(e) The amount of money, other than tax increment revenues, estimated to be received in that fiscal year by the authority that is primarily pledged to, or would be used for, the repayment of an advance, the payment of an obligation, the payment of eligible activities pursuant to a development and reimbursement agreement, or the payment of eligible activities identified in a brownfield plan described in subsection (1). That amount shall not include excess tax increment revenues of the authority that are permitted by law to be retained by the authority for purposes that further the development program. However, that amount shall include money to be obtained from sources authorized by law, which law is enacted on or after December 1, 1993, for use by the municipality or authority to finance a development plan.

(f) The amount of a distribution received pursuant to this act for a fiscal year in excess of or less than the distribution that would have been required if calculated upon actual tax increment revenues received for that fiscal year.

(3) Not later than August 15, based on the calculations under subsection (5), the department of treasury shall approve, modify, or deny the application for approval to have taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, retained and paid to the authority under this section. If the application for approval contains the information required under subsection (2)(a) through (f) and appears to be in substantial compliance with the provisions of this section, then the department of treasury shall approve the application. If the application is denied by the department of treasury, then the department of treasury shall provide the opportunity for a representative of the authority to discuss the denial within 21 days after the denial occurs and shall sustain or modify its decision within 30 days after receiving information from the authority. If the application for approval is approved or modified by the department of treasury, the local tax collecting treasurer shall retain and pay to the authority the amount described in subsection (5) as approved by the department of treasury. If the department of treasury denies the authority's application for approval, the local tax collecting treasurer shall not retain or pay to the authority the taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906. An approval by the department does not prohibit a subsequent audit of taxes retained in accordance with the procedures currently authorized by law.

(4) Each year the legislature shall appropriate and distribute an amount sufficient to pay each authority the following:

(a) If the amount to be retained and paid under subsection (3) is less than the amount calculated under subsection (5), the difference between those amounts.

(b) If the application for approval is denied by the department of treasury, an amount verified by the department equal to the amount calculated under subsection (5).

(5) Subject to subsection (6), the aggregate amount under this section shall be the sum of the amounts determined under subdivisions (a) and (b) minus the amount determined under subdivision (c), as follows:

(a) The amount by which the tax increment revenues the authority would have received and retained for the fiscal year, excluding taxes exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, if the personal property tax exemptions described in subsection (1) were not in effect, exceed the tax increment revenues the authority actually received for the fiscal year.

(b) A shortfall required to be reported under subsection (2)(f) that had not previously increased a distribution.

(c) An excess amount required to be reported under subsection (2)(f) that had not previously decreased a distribution.

(6) A distribution or taxes retained under this section replacing tax increment revenues pledged by an authority or a municipality are subject to any lien of the pledge described in subsection (1), whether or not there has been physical delivery of the distribution.

(7) Obligations for which distributions are made under this section are not a debt or liability of this state; do not create or constitute an indebtedness, liability, or obligation of this state; and are not and do not constitute a pledge of the faith and credit of this state.

(8) Not later than September 15 of each year, the authority shall provide a copy of the application for approval approved by the department of treasury to the local tax collecting treasurer and provide the amount of the taxes retained and paid to the authority under subsection (5).

(9) Calculations of amounts retained and paid and appropriations to be distributed under this section shall be made on the basis of each development area of the authority.

(10) The state tax commission may provide that the calculations under this section and the calculation of allowable capture of school taxes shall be made for each calendar year's tax increment revenues using a 12-month debt payment period used by the authority and approved by the state tax commission.

(11) It is the intent of the legislature that, to the extent that the total amount of taxes levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, that are allowed to be retained under this section and section 11b of the local development financing act, 1986 PA 281, MCL 125.2161b, section 12b of the tax increment finance authority act, 1980 PA 450, MCL 125.1812b, and section 13c of 1975 PA 197, MCL 125.1663c, exceeds the difference of the total school aid fund revenue for the tax year minus the estimated amount of revenue the school aid fund would have received for the tax year had the tax exemptions described in subsection (1) and the earmark created by section 515 of the Michigan business tax act, 2007 PA 36, MCL 208.1515, not taken effect, the general fund shall reimburse the school aid fund the difference.

(12) As used in this section:

(a) "Advance" means that term as defined in section 1 of 1975 PA 197, MCL 125.1651.

(b) "Obligation" means that term as defined in section 1 of 1975 PA 197, MCL 125.1651.

History: Add. 2008, Act 154, Imd. Eff. June 5, 2008 ;-- Am. 2014, Act 20, Imd. Eff. Feb. 25, 2014



Section 125.2666 Tax increment revenues; transmission to authority; expenditure; reversion of surplus funds; financial status report; collection and compilation of financial reports by department and Michigan strategic fund; reporting obligations; performance postaudit report by auditor general; report by owner or developer for active project within brownfield plan; abolishment or termination of brownfield plan or amendment.

Sec. 16.

(1) The municipal and county treasurers shall transmit tax increment revenues to the authority not more than 30 days after tax increment revenues are collected.

(2) The authority shall expend the tax increment revenues received only in accordance with the brownfield plan. All surplus funds not deposited in the local site remediation revolving fund of the authority under section 13(5) shall revert proportionately to the respective taxing bodies, except as provided in section 15(20).

(3) The authority shall submit annually to the governing body, the department, and the Michigan strategic fund a financial report on the status of the activities of the authority for each calendar year. The report shall include all of the following:

(a) The amount and source of tax increment revenues received.

(b) The amount and purpose of expenditures of tax increment revenues.

(c) The amount of principal and interest on all outstanding indebtedness.

(d) The initial taxable value of all eligible property subject to the brownfield plan.

(e) The captured taxable value realized by the authority for each eligible property subject to the brownfield plan.

(f) The amount of actual capital investment made for each project.

(g) The amount of tax increment revenues attributable to taxes levied for school operating purposes used for activities described in section 15(1)(a) and section 2(n)(vii).

(h) The number of residential units constructed or rehabilitated for each project.

(i) The amount, by square foot, of new or rehabilitated residential, retail, commercial, or industrial space for each project.

(j) The number of new jobs created at the project.

(k) All additional information that the governing body, the department, or the Michigan strategic fund considers necessary.

(4) The department and the Michigan strategic fund shall collect the financial reports submitted under subsection (3), compile a combined report, which includes the use of local taxes, taxes levied for school operating purposes, and the state brownfield redevelopment fund, based on the information contained in those reports and any additional information considered necessary, and submit annually a report based on that information to each member of the legislature.

(5) Beginning on January 1, 2013, all of the following reporting obligations apply:

(a) The department shall on a quarterly basis post on its website the name, location, and amount of tax increment revenues, including taxes levied for school operating purposes, for each project approved by the department under this act during the immediately preceding quarter.

(b) The Michigan strategic fund shall on a quarterly basis post on its website the name, location, and amount of tax increment revenues, including taxes levied for school operating purposes, for each project approved by the Michigan strategic fund under this act during the immediately preceding quarter.

(6) In addition to any other requirements under this act, not less than once every 3 years beginning not later than June 30, 2008, the auditor general shall conduct and report a performance postaudit on the effectiveness of the program established under this act. As part of the performance postaudit, the auditor general shall assess the extent to which the implementation of the program by the department and the Michigan strategic fund facilitate and affect the redevelopment or reuse of eligible property and identify any factors that inhibit the program's effectiveness. The performance postaudit shall also assess the extent to which the interpretation of statutory language, the development of guidance or administrative rules, and the implementation of the program by the department and the Michigan strategic fund is consistent with the fundamental objective of facilitating and supporting timely and efficient brownfield redevelopment of eligible properties.

(7) The owner or developer for an active project included within a brownfield plan must annually submit to the authority a report on the status of the project. The report shall be in a form developed by the authority and must contain information necessary for the authority to report under subsection (3)(f), (h), (i), (j), and (k). The authority may waive the requirement to submit a report under this subsection. As used in this subsection, "active project" means a project for which the authority is currently capturing taxes under this act.

(8) A brownfield plan or plan amendment may be abolished or terminated according to this subsection subject to all of the following:

(a) The governing body may abolish a brownfield plan when it finds that the purposes for which the plan was established are accomplished.

(b) The governing body may terminate a brownfield plan or plan amendment for an eligible property if the project for which eligible activities were identified in the brownfield plan or plan amendment fails to occur with respect to the eligible property for at least 5 years following the date of the resolution approving the brownfield plan or plan amendment.

(c) If a brownfield plan or plan amendment is terminated under subdivision (b), the governing body may approve a new brownfield plan or plan amendment for the eligible property under which tax increment revenues may be captured for up to 30 years as provided in section 13(22).

(d) Notwithstanding anything in this subsection to the contrary, a brownfield plan or plan amendment shall not be abolished or terminated until the principal and interest on bonds issued under section 17 and all other obligations to which the tax increment revenues are pledged have been paid or funds sufficient to make the payment have been identified or segregated.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000 ;-- Am. 2007, Act 203, Imd. Eff. Dec. 27, 2007 ;-- Am. 2012, Act 502, Imd. Eff. Dec. 28, 2012



Section 125.2667 Authorization, issuance, and sale of tax increment bonds and notes.

Sec. 17.

(1) By resolution of its board, the authority may authorize, issue, and sell its tax increment bonds and notes, subject to the limitations set forth in this section, to finance the purposes of a brownfield plan. The bonds or notes shall be payable in the manner and upon the terms and conditions determined, or within the parameters specified, by the authority in the resolution authorizing issuance of the bonds or notes. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds or notes may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution.

(2) The municipality, by majority vote of the members of its governing body, may make a limited tax pledge to support the authority's tax increment bonds or notes or, if authorized by the voters of the municipality, may pledge its unlimited tax full faith and credit for the payment of the principal of and interest on the authority's tax increment bonds or notes.

(3) The bonds or notes issued under this section shall be secured by 1 or more sources of revenue identified in section 7 as sources of financing of activities of the authority, as provided by resolution of the authority.

(4) The bonds and notes of the authority may be invested in by the state treasurer and all other public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by the state treasurer and all other public officers and the agencies and political subdivisions of this state for 1 or more of the purposes for which the deposit of bonds or notes is authorized. The authority granted by this section is supplemental and in addition to all other authority granted by law.

(5) The bonds and notes issued under this section are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, except section 503 of the revised municipal finance act, 2001 PA 34, MCL 141.2503.

(6) For bonds issued under this act, the first principal amount maturity date or mandatory redemption date shall be not later than 5 years after the date of issuance and some principal amount shall mature or be subject to mandatory redemption in each subsequent year of the term of the bond.

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2002, Act 413, Imd. Eff. June 3, 2002



Section 125.2668 Operating budget.

Sec. 18.

(1) The authority shall prepare and approve a budget for the operation of the authority for the ensuing fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. Funds of a municipality shall not be included in the budget of the authority except those funds authorized in this act or by the governing body of the municipality.

(2) The governing body of a municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds of the authority, other than those committed for designated purposes, which cost shall be paid annually by the authority under an appropriate item in its budget.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2669 Dissolution of authority; distribution of tax revenues and interest.

Sec. 19.

(1) An authority that completes the purposes for which it was organized shall be dissolved by resolution of the governing body. Except as provided in subsection (2), the property and assets of the authority remaining after the satisfaction of the obligations of the authority shall belong to the municipality or to an agency or instrumentality designated by resolution of the municipality.

(2) Tax increment revenues and the interest earned on tax increment revenues shall be distributed as provided under section 16(2).

History: 1996, Act 381, Eff. Sept. 16, 1996 ;-- Am. 2000, Act 145, Imd. Eff. June 6, 2000



Section 125.2670 Enforcement proceedings.

Sec. 20.

The state tax commission may institute proceedings to compel enforcement of the requirements of this act.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2671 Taxes levied before December 31, 1996.

Sec. 21.

An authority shall not capture tax increment revenues from taxes levied before December 31, 1996.

History: 1996, Act 381, Eff. Sept. 16, 1996



Section 125.2672 Conditional effective date.

Sec. 22.

This act shall not take effect unless Senate Bill No. 919 of the 88th Legislature is enacted into law.

History: 1996, Act 381, Eff. Sept. 16, 1996






Act 376 of 1996 MICHIGAN RENAISSANCE ZONE ACT (125.2681 - 125.2696)

Section 125.2681 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan renaissance zone act”.

History: 1996, Act 376, Imd. Eff. July 17, 1996



Section 125.2682 Legislative findings and declarations.

Sec. 2.

The legislature of this state finds and declares that there exists in this state continuing need for programs to assist certain local governmental units in encouraging economic development, the consequent job creation and retention, and ancillary economic growth in this state. To achieve these purposes, it is necessary to assist and encourage the creation of renaissance zones and provide temporary relief from certain taxes within the renaissance zones.

History: 1996, Act 376, Imd. Eff. July 17, 1996



Section 125.2683 Definitions.

Sec. 3.

As used in this act:

(a) "Agricultural processing facility" means 1 or more facilities or operations that transform, package, sort, or grade livestock or livestock products, agricultural commodities, or plants or plant products, excluding forest products, into goods that are used for intermediate or final consumption including goods for nonfood use, and surrounding property.

(b) "Board" means the state administrative board created in 1921 PA 2, MCL 17.1 to 17.3.

(c) "Border crossing facility" means a business that is 1 or more of the following as determined by the board of the Michigan strategic fund:

(i) That was located in a qualified border local governmental unit as defined in section 8g and was displaced or otherwise negatively affected by the development of the international border crossing and is unable to recover from the displacement or negative effect without the establishment of a renaissance zone.

(ii) That is associated with international trade, shipping, or freight hauling, including, but not limited to, all of the following:

(A) Customs brokers.

(B) Distribution centers.

(C) Truck supply and repair.

(d) "Development plan" means a written plan that addresses the criteria in section 7 and includes all of the following:

(i) A map of the proposed renaissance zone that indicates the geographic boundaries, the total area, and the present use and conditions generally of the land and structures within those boundaries.

(ii) Evidence of community support and commitment from residential and business interests.

(iii) A description of the methods proposed to increase economic opportunity and expansion, facilitate infrastructure improvement, and identify job training opportunities.

(iv) Current social, economic, and demographic characteristics of the proposed renaissance zone and anticipated improvements in education, health, human services, public safety, and employment if the renaissance zone is created.

(v) Any other information required by the board.

(e) "Elected county executive" means the elected county executive in a county organized under 1966 PA 293, MCL 45.501 to 45.521, or 1973 PA 139, MCL 45.551 to 45.573.

(f) "Eligible next Michigan business" means a business engaged in the shipment of tangible personal property via multimodal commerce; a supply chain business providing a majority of its services to businesses engaged in the shipment of tangible personal property, including inventory, via multimodal commerce; a manufacturing or assembly facility receiving a majority of its production components via multimodal commerce; a manufacturing or assembly facility shipping a majority of products via multimodal commerce; or a light manufacturing or assembly facility that packages, kits, labels, or customizes products and ships those products via multimodal commerce.

(g) "Forest products processing facility" means 1 or more facilities or operations that transform, package, sort, recycle, or grade forest or paper products into goods that are used for intermediate or final use or consumption or for the creation of biomass or alternative fuels through the utilization of forest products or forest residue, and surrounding property. Forest products processing facility does not include an existing facility or operation that is located in this state that relocates to a renaissance zone for a forest products processing facility. Forest products processing facility does not include a facility or operation that engages primarily in retail sales.

(h) "Local governmental unit" means a county, city, village, township, or, for taxes levied after 2009, any other taxing jurisdiction that levies an ad valorem property tax.

(i) "Multimodal commerce" means the movement of products or services via 2 or more of the following:

(i) Air.

(ii) Road.

(iii) Rail.

(iv) Water.

(j) "Next Michigan development corporation" means that term as defined in section 3 of the next Michigan development act.

(k) "Next Michigan development district" means that term as defined in section 3 of the next Michigan development act.

(l) "Next Michigan renaissance zone" means a renaissance zone created under section 8h.

(m) "Person" means an individual, partnership, corporation, association, limited liability company, governmental entity, or other legal entity.

(n) "Qualified eligible next Michigan business" means an eligible next Michigan business that has been certified in accordance with section 8h.

(o) "Qualified local governmental unit" means either of the following:

(i) A county.

(ii) A city, village, or township that contains an eligible distressed area as defined in section 11 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1411.

(p) "Recovery zone" means a tool and die renaissance recovery zone created in section 8d.

(q) "Renaissance zone" means a geographic area designated under this act.

(r) "Renewable energy facility" means a facility that creates energy, fuels, or chemicals directly from the wind, the sun, trees, grasses, biosolids, algae, agricultural commodities, processed products from agricultural commodities, or residues from agricultural processes, wood or forest processes, food production and processing, or the paper products industry. Renewable energy facility also includes a facility that creates energy, fuels, or chemicals from solid biomass, animal wastes, or landfill gases. Renewable energy facility also includes a facility that focuses on research, development, or manufacturing of systems or components of systems used to create energy, fuel, or chemicals from the items described in this subdivision. Renewable energy facility also includes a facility that focuses on research, development, or manufacturing of systems or components of systems that involve the conversion of chemical energy for advanced battery technology.

(s) "Residential rental property" means that term as defined in section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff.

(t) "Review board" means the renaissance zone review board created in section 5.

(u) "Rural area" means an area that lies outside of the boundaries of an urban area.

(v) "Urban area" means an urbanized area as determined by the economics and statistics administration, United States bureau of the census according to the 1990 census.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1999, Act 98, Eff. Oct. 11, 1999 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2005, Act 275, Imd. Eff. Dec. 19, 2005 ;-- Am. 2006, Act 273, Imd. Eff. July 7, 2006 ;-- Am. 2006, Act 304, Imd. Eff. July 20, 2006 ;-- Am. 2008, Act 117, Imd. Eff. Apr. 29, 2008 ;-- Am. 2008, Act 217, Imd. Eff. July 16, 2008 ;-- Am. 2010, Act 5, Imd. Eff. Feb. 24, 2010 ;-- Am. 2010, Act 64, Imd. Eff. May 6, 2010 ;-- Am. 2010, Act 277, Imd. Eff. Dec. 15, 2010



Section 125.2684 Designation of local governmental unit as renaissance zone; application; criteria; additional distinct geographic areas; extension of status; resubmission.

Sec. 4.

(1) One or more qualified local governmental units may apply to the review board to designate the qualified local governmental unit or units as a renaissance zone if all of the following criteria are met:

(a) The geographic area of the proposed renaissance zone is located within the boundaries of the qualified local governmental unit or units that apply.

(b) The application includes a development plan.

(c) The proposed renaissance zone is not more than 5,000 acres in size.

(d) The renaissance zone does not contain more than 10 distinct geographic areas. Except as otherwise provided in this subdivision, the minimum size of a distinct geographic area is not less than 5 acres. A qualified local governmental unit or units may designate not more than 8 distinct geographic areas in each renaissance zone to have no minimum size requirement.

(e) The application includes the proposed duration of renaissance zone status, not to exceed 15 years, except as otherwise provided in this section.

(f) If the qualified local governmental unit has an elected county executive, the county executive's written approval of the application.

(g) If the qualified local governmental unit is a city, that city's mayor's written approval of the application.

(2) A qualified local governmental unit may submit not more than 1 application to the review board for designation as a renaissance zone. A resolution provided by a city, village, or township under section 7(2) does not constitute an application of a city, village, or township for a renaissance zone under this act.

(3) For a distinct geographic area described in subsection (1)(d), a village may include publicly owned land within the boundaries of any distinct geographic area.

(4) Beginning December 1, 2006 through December 31, 2011, a qualified local governmental unit or units in which a renaissance zone was designated under section 8 or 8a(1) or (3) may designate additional distinct geographic areas not to exceed a total of 10 distinct geographic areas upon application to and approval by the board of the Michigan strategic fund if the distinct geographic area is located in an eligible distressed area as defined in section 11 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1411, or is contiguous to an eligible distressed area, and if the additional distinct geographic area will increase capital investment or job creation. The duration of renaissance zone status for the additional distinct geographic areas shall not exceed 15 years.

(5) Through December 31, 2002, if a qualified local governmental unit or units designate additional distinct geographic areas in a renaissance zone under subsection (4), the qualified local governmental unit or units may extend the duration of the renaissance zone status of 1 or more distinct geographic areas in that renaissance zone until 2017 upon application to and approval by the board.

(6) Through December 31, 2002, a qualified local governmental unit or units in which a renaissance zone was designated under section 8 or 8a may, upon application to and approval by the board, seek to extend the duration of renaissance zone status until 2017. Upon application, the board may extend the duration of renaissance zone status.

(7) Through December 31, 2011, a qualified local governmental unit or units in which a renaissance zone was designated under section 8 or 8a(1) or (3) may, upon application to and approval by the board of the Michigan strategic fund, seek to extend the duration of renaissance zone status for 1 or more portions of the renaissance zone if that zone or portion of a zone is in existence as of March 15, 2008, if the extension will increase capital investment or job creation, and the county in which the portion or portions of the renaissance zone are located consents to extend the duration of renaissance zone status. The board of the Michigan strategic fund may extend renaissance zone status for 1 or more portions of the renaissance zone under this subsection for a period of time not to exceed 15 years from the date of the application to the board of the Michigan strategic fund under this subsection. However, beginning on April 29, 2008, if the board of the Michigan strategic fund extends the duration of 1 or more portions of a renaissance zone under this subsection, the board of the Michigan strategic fund may revoke that extension if the board determines that increased capital investment or job creation will not begin within 1 year of the granting of the extension or otherwise violates the terms of the written development agreement between the owner of the real property and the board of the Michigan strategic fund. Only the qualified local governmental unit that is requesting the extension of time may submit the application. If the board of the Michigan strategic fund extends the duration of 1 or more portions of a renaissance zone, the board of the Michigan strategic fund shall enter into a written development agreement with the owner of all real property located within the boundaries of the portions of the renaissance zone whose duration has been extended. The written development agreement shall include, but is not limited to, all of the following:

(a) The duration of the extension.

(b) The conditions under which the extension is granted.

(c) The amount of capital investment.

(d) The number of jobs to be created.

(e) Any other conditions or requirements reasonably required by the board of the Michigan strategic fund.

(8) If a qualified local governmental unit in which a renaissance zone was designated under section 8 received approval by the Michigan strategic fund to extend the duration of renaissance zone status under subsection (7) for a period of 7 years and that renaissance zone is located in a county with a population of more than 190,000 and less than 240,000 according to the most recent decennial census, that qualified local governmental unit may resubmit an application to the Michigan strategic fund before June 30, 2014 to extend the duration of renaissance zone status for an additional 8 years, not to exceed 15 years' total extension. The Michigan strategic fund may grant the extension if the extension shall increase capital investment or job creation in this state and the owner and project developer are in compliance with the written agreement described in subsection (7).

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1999, Act 139, Imd. Eff. Oct. 11, 1999 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2002, Act 477, Imd. Eff. June 27, 2002 ;-- Am. 2006, Act 440, Imd. Eff. Oct. 5, 2006 ;-- Am. 2008, Act 116, Imd. Eff. Apr. 29, 2008 ;-- Am. 2014, Act 27, Imd. Eff. Mar. 4, 2014



Section 125.2685 Renaissance zone review board; creation; membership; review of applications; recommendations; submission date; compensation; reimbursement for travel and expenses.

Sec. 5.

(1) The renaissance zone review board is created. The review board shall consist of the board of the Michigan strategic fund described in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004.

(2) The review board shall review all applications submitted by qualified local governmental units and make recommendations to the board for approval based on the criteria contained in section 7.

(3) The review board and the board shall not consider an application if the application was submitted after September 30, 1996 for designations under section 8.

(4) Members of the board and the review board shall serve without compensation for their membership on the board and the review board, but members of the board and the review board may receive reasonable reimbursement for necessary travel and expenses.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1999, Act 98, Eff. Oct. 11, 1999



Section 125.2686 State administrative board; duties; prohibitions; designation of renaissance zone; beginning date; modification of boundaries.

Sec. 6.

(1) The board shall review all recommendations submitted by the review board and determine which applications meet the criteria contained in section 7.

(2) The board shall do all of the following:

(a) Designate renaissance zones.

(b) Subject to subsection (3), approve or reject the duration of renaissance zone status.

(c) Subject to subsection (3), approve or reject the geographic boundaries and the total area of the renaissance zone as submitted in the application.

(3) The board shall not alter the geographic boundaries of the renaissance zone or the duration of renaissance zone status described in the application unless the qualified local governmental unit or units and the local governmental unit or units in which the renaissance zone is to be located consent by resolution to the alteration.

(4) The board shall not designate a renaissance zone under section 8 before November 1, 1996 or after December 31, 1996.

(5) Except as otherwise provided in this subsection, the designation of a renaissance zone under this act shall take effect on January 1 in the year following designation. However, for purposes of the taxes exempted under section 9(2), the designation of a renaissance zone under this act shall take effect on December 31 in the year of designation. For designations made pursuant to section 8a(2), the board of the Michigan strategic fund may choose a beginning date, provided that the date must be January 1 of a year and must not be more than 5 years after the date of designation. The board of the Michigan strategic fund may provide that the January 1 beginning date be determined under a written agreement between the board of the Michigan strategic fund and the qualified local governmental unit in which the renaissance zone is to be located. However, for purposes of the taxes exempted under section 9(2), the designation of a renaissance zone under section 8a(2) shall take effect on December 31 in the year immediately preceding the year in which the designation under section 8a(2) takes effect.

(6) The board shall not designate a renaissance zone under section 8a after December 31, 2002.

(7) Through December 31, 2002, a qualified local governmental unit in which a renaissance zone was designated under section 8 or 8a may modify the boundaries of that renaissance zone to include contiguous parcels of property as determined by the qualified local governmental unit and approval by the review board. The additional contiguous parcels of property included in a renaissance zone under this subsection do not constitute an additional distinct geographic area under section 4(1)(d). If the boundaries of the renaissance zone are modified as provided in this subsection, the additional contiguous parcels of property shall become part of the original renaissance zone on the same terms and conditions as the original designation of that renaissance zone.

(8) Notwithstanding any other provisions of this act, before July 1, 2004, a qualified local governmental unit in which a renaissance zone was designated under section 8a(1) as a renaissance zone located in a rural area may modify the boundaries of that renaissance zone to include a contiguous parcel of property as determined by the qualified local governmental unit. The contiguous parcel of property shall only include property that is less than .5 acres in size and that the qualified local governmental unit previously sought to have included in the zone by submitting an application in February 2002 that was not acted upon by the review board. The additional contiguous parcel of property included in a renaissance zone under this subsection does not constitute an additional distinct geographic area under section 4(1)(d). If the boundaries of the renaissance zone are modified as provided in this subsection, the additional contiguous parcel of property shall become part of the original renaissance zone on the same terms and conditions as the rest of the property in that renaissance zone.

(9) A business that is located and conducts business activity within a renaissance zone designated under this act, except as designated under section 8a(2), shall not make a payment in lieu of taxes to any taxing jurisdiction within the qualified local governmental unit in which the renaissance zone is located.

(10) Notwithstanding any other provisions of this act, before July 1, 2006, a qualified local governmental unit in which a renaissance zone of less than 50 contiguous acres but more than 20 contiguous acres was designated under section 8 or 8a as a renaissance zone in a city located in a county with a population of more than 160,000 and less than 170,000 may modify the boundaries of that renaissance zone to include a contiguous parcel of property as determined by the qualified local governmental unit. The contiguous parcel of property shall only include property that is less than 12 acres in size. The additional contiguous parcel of property included in a renaissance zone under this subsection does not constitute an additional distinct geographic area under section 4(1)(d). If the boundaries of the renaissance zone are modified as provided in this subsection, the additional contiguous parcel of property shall become part of the original renaissance zone on the same terms and conditions as the rest of the property in that renaissance zone.

(11) Notwithstanding any other provisions of this act, before July 1, 2006, a qualified local governmental unit in which a renaissance zone of more than 500 acres was designated under section 8 or 8a as a renaissance zone in a county with a population of more than 61,000 and less than 64,000 may modify the boundaries of that renaissance zone to include a contiguous parcel of property as determined by the qualified local governmental unit. The contiguous parcel of property shall only include property that is less than 12 acres in size. The additional contiguous parcel of property included in a renaissance zone under this subsection does not constitute an additional distinct geographic area under section 4(1)(d). If the boundaries of the renaissance zone are modified as provided in this subsection, the additional contiguous parcel of property shall become part of the original renaissance zone on the same terms and conditions as the rest of the property in that renaissance zone.

(12) Notwithstanding any other provisions of this act, before July 1, 2006, a qualified local governmental unit in which a renaissance zone of more than 137 acres was designated under section 8 or 8a as a renaissance zone in a county with a population of more than 61,000 and less than 63,000 may modify the boundaries of that renaissance zone to include a parcel of property that is separated from the existing renaissance zone by a roadway as determined by the qualified local governmental unit. The parcel of property shall only include property that is less than 67 acres in size. The additional contiguous parcel of property included in a renaissance zone under this subsection does not constitute an additional distinct geographic area under section 4(1)(d). If the boundaries of the renaissance zone are modified as provided in this subsection, the additional contiguous parcel of property shall become part of the original renaissance zone on the same terms and conditions as the rest of the property in that renaissance zone.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1999, Act 139, Imd. Eff. Oct. 11, 1999 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2002, Act 478, Imd. Eff. June 27, 2002 ;-- Am. 2003, Act 93, Imd. Eff. July 24, 2003 ;-- Am. 2004, Act 16, Imd. Eff. Mar. 4, 2004 ;-- Am. 2004, Act 430, Imd. Eff. Dec. 20, 2004 ;-- Am. 2006, Act 116, Imd. Eff. Apr. 11, 2006 ;-- Am. 2006, Act 304, Imd. Eff. July 20, 2006 ;-- Am. 2008, Act 242, Imd. Eff. July 17, 2008 ;-- Am. 2010, Act 277, Imd. Eff. Dec. 15, 2010 ;-- Am. 2016, Act 118, Imd. Eff. May 17, 2016



Section 125.2687 Renaissance zone; designation; criteria; resolution; report of transaction with or gift to official or employee of local governmental unit.

Sec. 7.

(1) The board shall consider the following criteria in designating a renaissance zone:

(a) Shall give priority to applications that include new business activity.

(b) Evidence of adverse economic and socioeconomic conditions within the proposed renaissance zone.

(c) The viability of the development plan.

(d) Whether the development plan is creative and innovative.

(e) Public and private commitment to and other resources available for the proposed renaissance zone.

(f) How renaissance zone designation would relate to a broader plan for the community as a whole.

(g) The level of demonstrated cooperation from surrounding communities.

(h) How the local regulatory burden will be eased for businesses operating in the proposed renaissance zone.

(i) Public and private commitment to improving abandoned real property.

(j) Any other information required by the board.

(2) The board shall not designate an area as a renaissance zone unless each city, village, or township, within which the proposed renaissance zone is to be located, provides a resolution from its governing body that states if the renaissance zone designation is granted, persons and property within the renaissance zone are exempt from taxes levied by that city, village, or township as provided in this act.

(3) Within a 12-month period immediately preceding and immediately following designation of a renaissance zone or submission of an application for consideration as a renaissance zone, an individual who is a resident of a renaissance zone or an area being considered for designation as a renaissance zone, a business that is located and conducts business activity within a renaissance zone or an area being considered for designation as a renaissance zone, or an officer of a business that is located and conducts business activity within a renaissance zone or an area being considered for designation as a renaissance zone shall report to the chief executive officer of the local governmental unit in which the renaissance zone is designated or the local governmental unit that has applied for renaissance zone designation any transaction with or gift to any official or employee of that local governmental unit. As used in this subsection, “gift” means that term as defined in section 4 of 1978 PA 472, MCL 4.414.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000



Section 125.2688 Designation of renaissance zones; limitation; additional zones; submission of designations to legislature; rejection of designations by concurrent resolution.

Sec. 8.

(1) Except as otherwise provided in this act, the board shall not designate more than 9 renaissance zones within this state. Not more than 6 of the renaissance zones shall be located in urban areas and not more than 4 of the renaissance zones shall be located in rural areas. For purposes of determining whether a renaissance zone is located in an urban area or rural area under this section, if any part of a renaissance zone is located within an urban area, the entire renaissance zone shall be considered to be located in an urban area.

(2) The board may designate additional renaissance zones within this state in 1 or more qualified local governmental units if that qualified local governmental unit or units contain a military installation that was operated by the United States department of defense and has closed after 1990.

(3) Each renaissance zone designated by the board under section 8a shall be submitted to the legislature, which, by concurrent resolution adopted by a majority vote of those elected to and serving in each house, on a record roll call vote, may reject that designation no later than the earlier of 45 days following the date of the designation by the board or December 31 of the year of designation.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1999, Act 139, Imd. Eff. Oct. 11, 1999 ;-- Am. 2003, Act 93, Imd. Eff. July 24, 2003 ;-- Am. 2003, Act 266, Imd. Eff. Jan. 5, 2004 ;-- Am. 2006, Act 304, Imd. Eff. July 20, 2006



Section 125.2688a Additional renaissance zones; designation; property located in alternative energy zone; definitions.

Sec. 8a.

(1) Except as provided in subsections (2), (3), and (4), the board shall not designate more than 9 additional renaissance zones within this state under this section. Not more than 6 of the renaissance zones shall be located in urban areas and not more than 5 of the renaissance zones shall be located in rural areas. For purposes of determining whether a renaissance zone is located in an urban area or rural area under this section, if any part of a renaissance zone is located within an urban area, the entire renaissance zone shall be considered to be located in an urban area.

(2) The board of the Michigan strategic fund described in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, may designate not more than 27 additional renaissance zones within this state in 1 or more cities, villages, or townships if that city, village, or township or combination of cities, villages, or townships consents to the creation of a renaissance zone within their boundaries. The board of the Michigan strategic fund may designate not more than 1 of the 27 additional renaissance zones described in this subsection as an alternative energy zone. An alternative energy zone shall promote and increase the research, development, testing, and manufacturing of alternative energy technology, alternative energy systems, and alternative energy vehicles, as those terms are defined in the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827. An alternative energy zone shall have a duration of renaissance zone status for a period not to exceed 20 years as determined by the board of the Michigan strategic fund. The board of the Michigan strategic fund may designate not more than 8 of the additional 27 renaissance zones described in this subsection as a redevelopment renaissance zone. A redevelopment renaissance zone shall promote the redevelopment of existing industrial facilities or the development of property for industrial purposes. The board of the Michigan strategic fund may designate not more than 1 of the 27 additional renaissance zones described in this subsection as a pharmaceutical recovery renaissance zone. A pharmaceutical recovery renaissance zone shall promote the development or redevelopment of existing underutilized facilities currently occupied or formerly occupied by a pharmaceutical company. Before designating a renaissance zone under this subsection, the board of the Michigan strategic fund may enter into a development agreement with the city, township, or village in which the renaissance zone will be located and the owner or developer of the facility or property located in the renaissance zone. The development agreement for a redevelopment renaissance zone described only in subsection (6)(b)(vi) or (vii) may provide for the payment of 1 or more of the taxes described in section 9. Not fewer than 3 of the 10 additional renaissance zones created under this subsection on or after December 1, 2010 shall be located in rural areas. Until the maximum number of qualified eligible next Michigan businesses are certified under section 8h(10), the board shall not designate an additional renaissance zone under this subsection if that additional renaissance zone would include a business that is an eligible next Michigan business that is eligible to be certified as a qualified eligible next Michigan business under this act.

(3) In addition to the not more than 9 additional renaissance zones described in subsection (1), the board may designate additional renaissance zones within this state in 1 or more qualified local governmental units if that qualified local governmental unit or units contain a military installation that was operated by the United States department of defense and was closed in 1977 or after 1990.

(4) Land owned by a county or the qualified local governmental unit or units adjacent to a zone as described in subsection (3) may be included in this zone.

(5) Notwithstanding any other provision of this act, property located in the alternative energy zone that is classified as commercial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, and that the authority, with the concurrence of the assessor of the local tax collecting unit, determines is not used to directly promote and increase the research, development, testing, and manufacturing of alternative energy technology, alternative energy systems, and alternative energy vehicles as those terms are defined in the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827, is not eligible for any exemption, deduction, or credit under section 9.

(6) As used in this section:

(a) "Pharmaceutical recovery renaissance zone" means a renaissance zone that includes a geographic area that is located in 1 or both of the following:

(i) In a city with a population of more than 70,000 and less than 85,000 and in a county with a population of more than 235,000 and less than 250,000.

(ii) In a city with a population of more than 42,000 and less than 55,000 and in a county with a population of more than 235,000 and less than 250,000.

(b) "Redevelopment renaissance zone" means a renaissance zone that meets 1 of the following:

(i) All of the following:

(A) Is located in a city with a population of more than 7,500 and less than 8,500 and is located in a county with a population of more than 60,000 and less than 70,000.

(B) Contains only all or a portion of an industrial site of 200 or more acres.

(ii) All of the following:

(A) Is located in a city with a population of more than 13,000 and less than 14,000 and is located in a county with a population of more than 1,000,000 and less than 1,300,000.

(B) Contains only all or a portion of an industrial site of 300 or more contiguous acres.

(iii) All of the following:

(A) Is located in a township with a population of more than 5,500 and is located in a county with a population of less than 24,000.

(B) Contains only all or a portion of an industrial site of more than 850 acres and has railroad access.

(iv) All of the following:

(A) Is located in a city with a population of more than 40,000 and less than 44,000 and is located in a county with a population of more than 81,000 and less than 87,000.

(B) Contains only all or a portion of an industrial site of more than 475 acres.

(v) All of the following:

(A) Is located in a city with a population of more than 21,000 and less than 26,000 and is located in a county with a population of more than 573,000 and less than 625,000.

(B) Contains only all or a portion of an industrial site of less than 45 acres in size.

(vi) All of the following:

(A) Is located in a city with a population of more than 190,000 and less than 250,000 and is located in a county with a population of more than 573,000 and less than 625,000.

(B) Contains only all or a portion of an industrial site of more than 14 acres and less than 16 acres in size.

(C) Is approved by the board of the Michigan strategic fund on or before April 1, 2007.

(vii) All of the following:

(A) Is located in a city with a population of more than 35,500 and less than 36,800 and is located in a county with a population of more than 157,000 and less than 162,000.

(B) Contains only all or a portion of an industrial site comprised of 1 or more adjacent parcels totaling 5 or more acres.

(C) Is approved by the board of the Michigan strategic fund on or before April 1, 2007.

(viii) All of the following:

(A) Is located in a city with a population of more than 40,000 and less than 44,000 and is located in a county with a population of more than 81,000 and less than 87,000.

(B) Contains only all or a portion of an industrial site composed of 1 or more adjacent parcels totaling 100 or more acres.

(C) Is approved by the board of the Michigan strategic fund on or before April 1, 2008.

History: Add. 1999, Act 98, Eff. Oct. 11, 1999 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2002, Act 512, Imd. Eff. July 23, 2002 ;-- Am. 2002, Act 587, Imd. Eff. Oct. 16, 2002 ;-- Am. 2004, Act 430, Imd. Eff. Dec. 20, 2004 ;-- Am. 2006, Act 116, Imd. Eff. Apr. 11, 2006 ;-- Am. 2006, Act 440, Imd. Eff. Oct. 5, 2006 ;-- Am. 2006, Act 475, Imd. Eff. Dec. 21, 2006 ;-- Am. 2006, Act 476, Imd. Eff. Dec. 21, 2006 ;-- Am. 2008, Act 116, Imd. Eff. Apr. 29, 2008 ;-- Am. 2010, Act 277, Imd. Eff. Dec. 15, 2010



Section 125.2688b Applicability of MCL 15.261 to 15.275 to local governmental units.

Sec. 8b.

It is the intent of the legislature that local governmental units subject to this act shall follow all state statutes that relate to condemnation of property and the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

History: Add. 1999, Act 98, Eff. Oct. 11, 1999



Section 125.2688c Additional renaissance zones for agricultural processing facilities.

Sec. 8c.

(1) The board, upon recommendation of the board of the Michigan strategic fund defined in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, and upon recommendation of the commission of agriculture, may designate not more than 30 additional renaissance zones for agricultural processing facilities within this state in 1 or more cities, villages, or townships if that city, village, or township or combination of cities, villages, or townships consents to the creation of a renaissance zone for an agricultural processing facility within their boundaries.

(2) Each renaissance zone designated for an agricultural processing facility under this section shall be 1 continuous distinct geographic area.

(3) The board may revoke the designation of all or a portion of a renaissance zone for an agricultural processing facility if the board determines that the agricultural processing facility does 1 or more of the following in a renaissance zone designated under this section:

(a) Fails to commence operation.

(b) Ceases operation.

(c) Fails to commence construction or renovation within 1 year from the date the renaissance zone for the agricultural processing facility is designated.

(4) Beginning on the date of the amendatory act that added this subsection, the board shall consider all of the following when designating a renaissance zone for an agricultural processing facility:

(a) The economic impact on local suppliers who supply raw materials, goods, and services to the agricultural processing facility.

(b) The creation of jobs relative to the employment base of the community rather than the static number of jobs created.

(c) The viability of the project.

(d) The economic impact on the community in which the agricultural processing facility is located.

(e) All other things being equal, giving preference to a business entity already located in this state.

(5) Beginning on the date of the amendatory act that added this subsection, the board shall do all of the following:

(a) Require a development agreement between the Michigan strategic fund and the agricultural processing facility.

(b) Designate not less than 3 of the renaissance zones for agricultural processing facilities that have an initial capital investment of less than $7,000,000.00.

(c) Designate not less than 5 of the renaissance zones for agricultural processing facilities in rural areas.

(6) As used in this section, "development agreement" means a written agreement between the Michigan strategic fund and the agricultural processing facility that includes, but is not limited to, all of the following:

(a) A requirement that the agricultural processing facility comply with all state and local laws.

(b) A requirement that the agricultural processing facility report annually to the Michigan strategic fund on all of the following:

(i) The amount of capital investment made at the facility.

(ii) The number of individuals employed at the facility at the beginning and end of the reporting period as well as the number of individuals transferred to the facility from another facility owned by the agricultural processing facility.

(iii) The percentage of raw materials purchased in this state.

(c) Any other conditions or requirements reasonably required by the Michigan strategic fund.

History: Add. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2003, Act 93, Imd. Eff. July 24, 2003 ;-- Am. 2006, Act 284, Imd. Eff. July 10, 2006



Section 125.2688d Tool and die renaissance recovery zones; definitions.

Sec. 8d.

(1) The board of the Michigan strategic fund described in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, may designate not more than 35 tool and die renaissance recovery zones within this state in 1 or more cities, villages, or townships if that city, village, or township or combination of cities, villages, or townships consents to the creation of a recovery zone within their boundaries. A recovery zone shall have a duration of renaissance zone status for a period of not less than 5 years and not more than 15 years as determined by the board of the Michigan strategic fund. If the Michigan strategic fund determines that the duration of renaissance zone status for a recovery zone is less than 15 years, then the Michigan strategic fund, with the consent of the city, village, or township or combination of cities, villages, or townships in which the qualified tool and die business is located, may extend the duration of renaissance zone status for the recovery zone for 1 or more periods that when combined do not exceed 15 years. Not less than 1 of the recovery zones shall consist of 1 or more qualified tool and die businesses that have a North American industrial classification system (NAICS) of 332997.

(2) The board of the Michigan strategic fund may designate a recovery zone within this state if the recovery zone consists of not less than 4 and not more than 20 qualified tool and die businesses at the time of designation. If the board of the Michigan strategic fund designated 1 or more recovery zones that contain less than 20 qualified tool and die businesses before December 19, 2005, the board of the Michigan strategic fund may add additional qualified tool and die businesses to that recovery zone subject to the limitations contained in this subsection. A recovery zone shall consist of only qualified tool and die business property. The board of the Michigan strategic fund may combine existing recovery zones that are comprised solely of tool and die businesses that are parties to the same qualified collaborative agreement. Where 2 or more recovery zones have been combined, the board of the Michigan strategic fund may continue to designate additional recovery zones, provided that no more than 35 tool and die recovery zones exist at 1 time.

(3) The board of the Michigan strategic fund may revoke the designation of all or a portion of a recovery zone with respect to 1 or more qualified tool and die businesses if those qualified tool and die businesses fail or cease to participate in or comply with a qualified collaborative agreement. A qualified tool and die business may enter into another qualified collaborative agreement once it is designated part of a recovery zone.

(4) One or more qualified tool and die businesses subject to a qualified collaborative agreement may merge into another group of qualified tool and die businesses subject to a different qualified collaborative agreement upon application to and approval by the Michigan strategic fund.

(5) A qualified tool and die business in a recovery zone may have a different period of renaissance zone status than other qualified tool and die businesses in the same recovery zone.

(6) The board of the Michigan strategic fund may modify an existing recovery zone to add 1 or more qualified tool and die businesses with the consent of all other qualified tool and die businesses that are participating in the recovery zone.

(7) The board of the Michigan strategic fund may modify an existing recovery zone to add additional property under the same terms and conditions as the existing recovery zone if all of the following are met:

(a) The additional real property is contiguous to existing qualified tool and die business property and will become qualified tool and die business property once it is brought into operation as determined by the board of the Michigan strategic fund.

(b) The city, village, or township in which the qualified tool and die business is located consents to the modification.

(8) Beginning on January 13, 2009, a recovery zone may include a qualified tool and die business that has 75 or more full-time employees if that qualified tool and die business has entered into a written agreement with the board of the Michigan strategic fund and the city, village, or township, or a combination of cities, villages, or townships, in which the qualified tool and die business is located.

(9) As used in this section:

(a) "Qualified collaborative agreement" means an agreement that demonstrates synergistic opportunities, including, but not limited to, all of the following:

(i) Sales and marketing efforts.

(ii) Development of standardized processes.

(iii) Development of tooling standards.

(iv) Standardized project management methods.

(v) Improved ability for specialized or small niche shops to develop expertise and compete successfully on larger programs.

(b) "Qualified tool and die business" means a business entity that meets all of the following:

(i) Has a North American industrial classification system (NAICS) of 332997, 333511, 333512, 333513, 333514, or 333515; or has a North American industrial classification system (NAICS) of 337215 and operates a facility within an existing renaissance zone, which facility is adjacent to real property not located in a renaissance zone and is located within 1/4 mile of a Michigan technical education center.

(ii) Has entered into a qualified collaboration agreement as approved by the Michigan strategic fund consisting of not fewer than 4 or more than 20 other business entities at the time of designation that have a North American industrial classification system (NAICS) of 332997, 333511, 333512, 333513, 333514, or 333515.

(iii) Except as otherwise provided by the board of the Michigan strategic fund, has fewer than 75 full-time employees.

(c) "Qualified tool and die business property" means 1 or more of the following:

(i) Property owned by 1 or more qualified tool and die businesses and used by those qualified tool and die businesses primarily for tool and die business operations. Qualified tool and die business property is used primarily for tool and die business operations if the qualified tool and die businesses that own the qualified tool and die business property generate 75% or more of the qualified tool and die businesses' gross revenue from tool and die operations that take place on the qualified tool and die business property at the time of designation.

(ii) Property leased by 1 or more qualified tool and die business for which the qualified tool and die business is liable for ad valorem property taxes and which is used by those qualified tool and die businesses primarily for tool and die business operations. Qualified tool and die business property is used primarily for tool and die business operations if the qualified tool and die businesses that lease the qualified tool and die business property generate 75% or more of the qualified tool and die businesses' gross revenue from tool and die operations that take place on the qualified tool and die business property at the time of designation. The qualified tool and die business shall furnish proof of its ad valorem property tax liability to the department of treasury.

History: Add. 2003, Act 266, Imd. Eff. Jan. 5, 2004 ;-- Am. 2004, Act 202, Imd. Eff. July 13, 2004 ;-- Am. 2005, Act 276, Imd. Eff. Dec. 19, 2005 ;-- Am. 2006, Act 93, Imd. Eff. Apr. 4, 2006 ;-- Am. 2008, Act 117, Imd. Eff. Apr. 29, 2008 ;-- Am. 2008, Act 495, Imd. Eff. Jan. 13, 2009 ;-- Am. 2010, Act 368, Imd. Eff. Dec. 22, 2010



Section 125.2688e Designation of additional renaissance zones for renewable energy facilities.

Sec. 8e.

(1) The board, upon recommendation of the board of the Michigan strategic fund defined in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, and upon recommendation of the commission of agriculture if the renewable energy facility uses agricultural crops or residues, or processed products from agricultural crops as its primary raw material source, may designate not more than 15 additional renaissance zones for renewable energy facilities within this state in 1 or more cities, villages, or townships if that city, village, or township or combination of cities, villages, or townships consents to the creation of a renaissance zone for a renewable energy facility within their boundaries. Not fewer than 5 of the renaissance zones for renewable energy facilities shall be designated for renewable energy facilities that focus primarily on the production of cellulosic biofuels.

(2) Each renaissance zone designated for a renewable energy facility under this section shall be 1 continuous distinct geographic area.

(3) The board may revoke the designation of all or a portion of a renaissance zone for a renewable energy facility if the board determines that the renewable energy facility does 1 or more of the following in a renaissance zone designated under this section:

(a) Fails to commence operation.

(b) Ceases operation.

(c) Fails to commence construction or renovation within 1 year from the date the renaissance zone for the renewable energy facility is designated.

(4) When designating a renaissance zone for a renewable energy facility, the board shall consider all of the following:

(a) The economic impact on local suppliers who supply raw materials, goods, and services to the renewable energy facility.

(b) The creation of jobs relative to the employment base of the community rather than the static number of jobs created.

(c) The viability of the project.

(d) The economic impact on the community in which the renewable energy facility is located.

(e) All other things being equal, giving preference to a business entity already located in this state.

(f) Whether the renewable energy facility can be located in an existing renaissance zone designated under section 8 or 8a.

(5) Beginning on July 7, 2006, the board shall require a development agreement between the Michigan strategic fund and the renewable energy facility.

(6) Until the maximum number of additional renaissance zones for renewable energy facilities described in subsection (1) is met, if the board designates a renaissance zone under this section, section 8c, or section 8f for a facility that is a forest products processing facility or an agricultural processing facility and that also meets the definition of a renewable energy facility, then the board shall only designate that renaissance zone as a renaissance zone for a renewable energy facility under this section.

(7) As used in this section, "development agreement" means a written agreement between the Michigan strategic fund and the renewable energy facility that includes, but is not limited to, all of the following:

(a) A requirement that the renewable energy facility comply with all state and local laws.

(b) A requirement that the renewable energy facility report annually to the Michigan strategic fund on all of the following:

(i) The amount of capital investment made at the facility.

(ii) The number of individuals employed at the facility at the beginning and end of the reporting period as well as the number of individuals transferred to the facility from another facility owned by the renewable energy facility.

(iii) The percentage of raw materials purchased in this state.

(c) Any other conditions or requirements reasonably required by the Michigan strategic fund.

History: Add. 2006, Act 270, Imd. Eff. July 7, 2006 ;-- Am. 2008, Act 117, Imd. Eff. Apr. 29, 2008 ;-- Am. 2008, Act 329, Imd. Eff. Dec. 18, 2008



Section 125.2688f Forest products processing facility; designation of additional renaissance zones.

Sec. 8f.

(1) The board, upon recommendation of the board of the Michigan strategic fund defined in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, may designate not more than 10 additional renaissance zones for forest products processing facilities within this state in 1 or more cities, villages, or townships if that city, village, or township or combination of cities, villages, or townships consents to the creation of a renaissance zone for a forest products processing facility within their boundaries. The board shall designate not more than 5 renaissance zones for a forest products processing facility each year until the maximum number of renaissance zones for a forest products processing facility is met.

(2) Each renaissance zone designated for a forest products processing facility under this section shall be 1 continuous distinct geographic area.

(3) The board may revoke the designation of all or a portion of a renaissance zone for a forest products processing facility if the board determines that the forest products processing facility does 1 or more of the following in a renaissance zone designated under this section:

(a) Fails to commence operation.

(b) Ceases operation.

(c) Fails to commence construction or renovation within 1 year from the date the renaissance zone for the forest products processing facility is designated.

(4) Beginning on the effective date of the amendatory act that added this subsection, the board shall consider all of the following when designating a renaissance zone for a forest products processing facility:

(a) The economic impact on local suppliers who supply raw materials, goods, and services to the forest products processing facility.

(b) The creation of jobs relative to the employment base of the community rather than the static number of jobs created.

(c) The viability of the project.

(d) The economic impact on the community in which the forest products processing facility is located.

(e) Whether the forest products processing facility can be located in an existing renaissance zone designated under section 8 or 8a.

(5) Beginning on the effective date of the amendatory act that added this subsection, the board shall require a development agreement between the Michigan strategic fund and the forest products processing facility.

(6) As used in this section, "development agreement" means a written agreement between the Michigan strategic fund and the forest products processing facility that includes, but is not limited to, all of the following:

(a) A requirement that the forest products processing facility comply with all state and local laws.

(b) A requirement that the forest products processing facility report annually to the Michigan strategic fund on all of the following:

(i) The amount of capital investment made at the facility.

(ii) The number of individuals employed at the facility at the beginning and end of the reporting period as well as the number of individuals transferred to the facility from another facility owned by the forest products processing facility.

(iii) The percentage of raw materials purchased in this state.

(c) Any other conditions or requirements reasonably required by the Michigan strategic fund.

History: Add. 2006, Act 305, Imd. Eff. July 20, 2006



Section 125.2688g Border crossing facilities; designation of additional facilities; revocation; factors; development agreement; definitions.

Sec. 8g.

(1) The board of the Michigan strategic fund defined in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, may designate up to 25 additional renaissance zones for border crossing facilities within this state in qualified border local governmental units if that city or township or combination of cities or townships consents to the creation of a renaissance zone for a border crossing facility within their boundaries. A renaissance zone for a border crossing facility shall have a duration of renaissance zone status for a period of 15 years.

(2) Each renaissance zone designated for a border crossing facility under this section shall be 1 continuous distinct geographic area.

(3) The board may revoke the designation of all or a portion of a renaissance zone for a border crossing facility if the board determines that the border crossing facility does 1 or more of the following in a renaissance zone designated under this section:

(a) Fails to commence operation.

(b) Ceases operation.

(c) Fails to commence construction or renovation within 1 year from the date the renaissance zone for the border crossing facility is designated.

(4) The board shall consider all of the following when designating a renaissance zone for a border crossing facility:

(a) The economic impact on local suppliers who supply raw materials, goods, and services to the border crossing facility.

(b) The creation of jobs relative to the employment base of the community rather than the static number of jobs created.

(c) The viability of the project.

(d) The economic impact on the community in which the border crossing facility is located.

(5) The board shall require a development agreement between the Michigan strategic fund and the border crossing facility.

(6) As used in this section:

(a) "Development agreement" means a written agreement between the Michigan strategic fund and the border crossing facility that includes, but is not limited to, all of the following:

(i) A requirement that the border crossing facility comply with all state and local laws.

(ii) A requirement that the border crossing facility report annually to the Michigan strategic fund on all of the following:

(A) The amount of capital investment made at the facility.

(B) The number of individuals employed at the facility at the beginning and end of the reporting period as well as the number of individuals transferred to the facility from another facility owned by the border crossing facility.

(C) The percentage of raw materials purchased in this state.

(iii) Any other conditions or requirements reasonably required by the Michigan strategic fund.

(b) "Qualified border local governmental unit" means 1 of the following:

(i) A city with a population of more than 30,000 and less than 36,000 that contains an international border crossing.

(ii) A township that adjoins a city with a population of more than 30,000 and less than 36,000 that contains an international border crossing.

History: Add. 2010, Act 5, Imd. Eff. Feb. 24, 2010



Section 125.2688h Next Michigan renaissance zones; designation; certification as qualified eligible next Michigan business; modification of existing next Michigan renaissance zone; benefits of renaissance zone status; revocation of designation; appeal; extension of status; duration; written agreement; commencement of renaissance zone status; limitation on number of businesses certified.

Sec. 8h.

(1) The board of the Michigan strategic fund described in section 4 of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004, upon the application of a next Michigan development corporation, may designate next Michigan renaissance zones for eligible next Michigan businesses within the boundaries of a next Michigan development district. The number of next Michigan renaissance zones to be designated for a next Michigan development district that does not include an eligible urban entity as defined in the next Michigan development act shall equal the cumulative number of initial or subsequent local governmental unit parties to the next Michigan development corporation interlocal agreement, plus 1 additional next Michigan renaissance zone for each county party to the interlocal agreement, but shall not exceed 12 for each next Michigan development district. The number of next Michigan renaissance zones to be designated for a next Michigan development district that includes an eligible urban entity as defined in the next Michigan development act shall not exceed 12 as determined by the president of the Michigan strategic fund. The number shall not be reduced on account of a reduction in the number of local government unit parties to the interlocal agreement from time to time. The next Michigan development corporation shall make recommendations to the board of the Michigan strategic fund as to which areas shall be designated as next Michigan renaissance zones for eligible next Michigan businesses under this act. The aggregate territory of all next Michigan renaissance zones designated for a next Michigan development corporation shall not exceed the lesser of 200 acres times the number of next Michigan renaissance zones designated for a next Michigan development corporation or 1,675 acres. A next Michigan renaissance zone shall have a duration of renaissance zone status for a period of not less than 5 years and not more than 10 years as determined by the board of the Michigan strategic fund. Except as otherwise provided in this act, if the board of the Michigan strategic fund determines that the duration of renaissance zone status for a next Michigan renaissance zone is less than 10 years, then the board of the Michigan strategic fund, with the consent of the next Michigan development corporation and with the consent of the city, village, or township in which the next Michigan renaissance zone is located, may extend the duration of renaissance zone status for the next Michigan renaissance zone for 1 or more periods that when combined do not exceed 10 years.

(2) The next Michigan development corporation shall make recommendations to the board of the Michigan strategic fund to certify an eligible next Michigan business as a qualified eligible next Michigan business entitled to the exemptions, deductions, or credits as provided in section 9. Upon the recommendation of a next Michigan development corporation and subject to subsection (10), the board of the Michigan strategic fund may determine whether an eligible next Michigan business should receive the benefits of a renaissance zone and certify that eligible next Michigan business as a qualified eligible next Michigan business under this act and subject to a written agreement as provided in subsection (8). The board of the Michigan strategic fund shall establish a standard process to evaluate applications for certification as a qualified eligible next Michigan business and shall appoint a committee to review the applications. The standard application process developed by the board of the Michigan strategic fund shall be approved by a resolution of the board of the Michigan strategic fund before an eligible next Michigan business is certified as a qualified eligible next Michigan business. The board of the Michigan strategic fund shall certify or deny the application to certify an eligible next Michigan business as a qualified eligible next Michigan business within 49 days of receipt of the application that is complete in all material respects as determined by the president of the Michigan strategic fund. If the board of the Michigan strategic fund fails to certify or deny the application for certification within 49 days of receipt of the application that is complete in all material respects as determined by the president of the Michigan strategic fund, the application for certification is considered approved. If the board of the Michigan strategic fund denies the application for certification, the applicant may appeal that denial to the board of the Michigan strategic fund for reconsideration. The president of the Michigan strategic fund shall notify the next Michigan development corporation that the Michigan strategic fund has certified a qualified eligible next Michigan business in a next Michigan development district. The next Michigan development corporation shall develop an application process for eligible next Michigan businesses, which process shall be approved by the board of the Michigan strategic fund. A next Michigan development corporation shall not use the incentives provided in this act primarily to recruit an eligible next Michigan business to relocate from a location in this state to another location in this state. A next Michigan development corporation shall not recommend and the board of the Michigan strategic fund shall not certify an eligible next Michigan business as a qualified eligible next Michigan business unless that eligible next Michigan business opens a new location in this state, locates in this state, or is an existing business located in this state that will materially expand its business in this state as determined by the board of the Michigan strategic fund. However, the board of the Michigan strategic fund shall not certify an eligible next Michigan business as a qualified eligible next Michigan business if the principal economic effect of the expansion or location of the eligible next Michigan business into a next Michigan development district is the transfer of employment from 1 or more cities, villages, or townships in this state to the next Michigan development district and each order or resolution certifying an eligible next Michigan business as a qualified eligible next Michigan business shall contain an express finding, based upon competent and material evidence in the record, of compliance with the requirements of this subsection. Any transfer of employment from 1 or more cities, villages, and townships in this state to a next Michigan development district resulting from the expansion or location of an eligible next Michigan business into a next Michigan development district in which the aggregate number of transferred full-time employees is less than 15% of the total number of full-time employees proposed to be located in the next Michigan development district by the eligible next Michigan business shall be conclusively presumed to not be a principal economic effect of the expansion or location. In the event that a transfer of employment will occur resulting from the expansion or location of an eligible next Michigan business into a next Michigan development district, the board of the Michigan strategic fund shall provide written notice of the order or resolution certifying the eligible next Michigan business as a qualifying next Michigan business to the chief executive officer of each county, city, village, and township from which the transfer of employment will occur within 10 days of the order or resolution certifying the qualified eligible next Michigan business. The chief executive officer of each county, city, village, and township notified under this subsection shall have 30 days to file an appeal of the certification with the board of the Michigan strategic fund. The board of the Michigan strategic fund shall decide the appeal within 45 days of the receipt of the appeal. The board of the Michigan strategic fund shall not certify an eligible next Michigan business as a qualified eligible next Michigan business if the business applicant has been convicted of a felony and the board of the Michigan strategic fund has determined that the conviction will have a material impact on the business applicant's ability to fulfill its obligations under this act. As used in this subsection, the business applicant includes the business entity, affiliates, subsidiaries, officers, directors, managerial employees, and any person who, directly or indirectly, holds a pecuniary interest in that business entity of 20% or more.

(3) Upon request of the next Michigan development corporation, the board of the Michigan strategic fund may modify an existing next Michigan renaissance zone to add additional property under the same terms and conditions as the existing next Michigan renaissance zone if all of the following are met:

(a) The additional real property is located within the boundaries of the next Michigan development district and will be owned or operated by a qualified eligible next Michigan business once it is brought into operation as determined by the board of the Michigan strategic fund.

(b) The next Michigan development corporation and the city, village, or township in which the qualified eligible next Michigan business is located consent to the modification.

(c) The aggregate territory limitations provided in subsection (1) will not be exceeded.

(4) A qualified eligible next Michigan business in a next Michigan renaissance zone shall be granted the benefits of renaissance zone status for a period of up to 15 years.

(5) The board of the Michigan strategic fund may revoke the designation of all or a portion of a next Michigan renaissance zone or the certification of a qualified eligible next Michigan business if the board of the Michigan strategic fund determines 1 or more of the following:

(a) The qualified eligible next Michigan business proposed in the application fails, or a preponderance of businesses proposed in the application fail, to commence operation within 2 years from the date of the certification as a qualified eligible next Michigan business.

(b) The qualified eligible next Michigan business proposed in the application to commence operation within the next Michigan renaissance zone ceases operation, provided that designation shall not be revoked if the qualified eligible next Michigan business has assigned its rights to a successor entity engaged in a qualified eligible next Michigan business.

(c) The qualified eligible next Michigan business proposed in the application to commence operation within the next Michigan renaissance zone fails to commence construction or renovation within 1 year from the date of the certification as a qualified eligible next Michigan business.

(d) The qualified eligible next Michigan business fails to meet jobs and investment criteria set forth in the application and approved as a condition by the president or the board of the Michigan strategic fund.

(e) The local governmental unit in which the qualified eligible next Michigan business is located withdraws from the next Michigan development corporation interlocal agreement, provided that the tax incentives previously granted to the qualified eligible next Michigan business shall remain in full force and effect for the stated term of the tax incentives so long as the qualified eligible next Michigan business satisfies all of the conditions upon which the tax incentives were granted.

(6) If the designation of all or a portion of a next Michigan renaissance zone or the certification of a qualified eligible next Michigan business is revoked, a qualified eligible next Michigan business affected may appeal that revocation to the board of the Michigan strategic fund. The designation may subsequently be restored by the board of the Michigan strategic fund to the same site and in respect of a qualified eligible next Michigan business, but the duration of the restored designation shall not exceed the term of the original designation.

(7) Upon request of the next Michigan development corporation, the board of the Michigan strategic fund may extend the duration of renaissance zone status for 1 or more portions of a next Michigan renaissance zone if the extension will increase capital investment or job creation, and the next Michigan development corporation and the city, village, or township in which that portion of the next Michigan renaissance zone is located consents to extend the duration of renaissance zone status. The board of the Michigan strategic fund may extend renaissance zone status for 1 or more portions of the next Michigan renaissance zone under this subsection for a period of time not to exceed 5 additional years as determined by the board of the Michigan strategic fund.

(8) Before an eligible next Michigan business is certified as a qualified eligible next Michigan business, the board of the Michigan strategic fund shall enter into a written agreement with the next Michigan development corporation and a qualified eligible next Michigan business in respect of the terms and conditions of granting and retaining renaissance zone status, certification as a qualified eligible next Michigan business, and any other related matters. The written agreement also shall contain a remedy provision that includes, but is not limited to, all of the following:

(a) A requirement that all or a portion of the exemptions, deductions, or credits described in section 9 shall be revoked under the procedures set forth in this act if the qualified eligible next Michigan business is determined to be in violation of the provisions of this act or the written agreement or relocates outside the next Michigan development district for a period of years after renaissance zone status expires as set forth in the written agreement.

(b) A requirement that the qualified eligible next Michigan business may be required to repay all or a portion of the exemptions, deductions, or credits described in section 9 if the qualified eligible next Michigan business is determined to be in violation of the provisions of this act or the written agreement or relocates outside the next Michigan development district for a period of years after renaissance zone status expires as set forth in the written agreement.

(9) Except as otherwise provided in this subsection, the commencement of renaissance zone status under this section shall take effect on January 1 in the year following designation. However, for purposes of the taxes exempted under section 9(2), the commencement of renaissance zone status under this section shall take effect on December 31 in the year immediately preceding the year in which the commencement under this section takes effect.

(10) The board of the Michigan strategic fund shall not certify more than 25 eligible businesses as qualified eligible next Michigan businesses under this act. The board of the Michigan strategic fund shall not certify more than 10 eligible businesses as qualified eligible next Michigan businesses in a next Michigan development district as defined in the next Michigan development act.

History: Add. 2010, Act 277, Imd. Eff. Dec. 15, 2010



Section 125.2689 Exemption, deduction, or credit.

Sec. 9.

(1) Except as otherwise provided in section 10, an individual who is a resident of a renaissance zone or a business that is located and conducts business activity within a renaissance zone shall receive the exemption, deduction, or credit as provided in the following for the period provided under section 6(2)(b):

(a) Section 39b of former 1975 PA 228 or section 433 of the Michigan business tax act, 2007 PA 36, MCL 208.1433.

(b) Section 31 or 31a of the income tax act of 1967, 1967 PA 281, MCL 206.31 and 206.31a.

(c) Section 35 of chapter 2 of the city income tax act, 1964 PA 284, MCL 141.635.

(d) Section 5 of the city utility users tax act, 1990 PA 100, MCL 141.1155.

(2) Except as otherwise provided in section 10, property located in a renaissance zone is exempt from the collection of taxes under all of the following:

(a) Section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff.

(b) Section 11 of 1974 PA 198, MCL 207.561.

(c) Section 12 of the commercial redevelopment act, 1978 PA 255, MCL 207.662.

(d) Section 21c of the enterprise zone act, 1985 PA 224, MCL 125.2121c.

(e) Section 1 of 1953 PA 189, MCL 211.181.

(f) Section 12 of the technology park development act, 1984 PA 385, MCL 207.712.

(g) Section 51105 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.51105.

(h) Section 9 of the neighborhood enterprise zone act, 1992 PA 147, MCL 207.779.

(3) During the last 3 years that the taxpayer is eligible for an exemption, deduction, or credit described in subsections (1) and (2), the exemption, deduction, or credit shall be reduced by the following percentages:

(a) For the tax year that is 2 years before the final year of designation as a renaissance zone, the percentage shall be 25%.

(b) For the tax year immediately preceding the final year of designation as a renaissance zone, the percentage shall be 50%.

(c) For the tax year that is the final year of designation as a renaissance zone, the percentage shall be 75%.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 2007, Act 186, Imd. Eff. Dec. 21, 2007 ;-- Am. 2008, Act 495, Imd. Eff. Jan. 13, 2009 ;-- Am. 2011, Act 315, Imd. Eff. Dec. 27, 2011



Section 125.2690 Individuals or businesses ineligible for exemption, deduction, or credit; limitations; eligibility; effect of failure to file return; eligibility of certain property in next Michigan renaissance zone for exemptions, deductions, or credits.

Sec. 10.

(1) An individual who is a resident of a renaissance zone or a business that is located and conducts business activity within a renaissance zone or a person that owns property located in a renaissance zone is not eligible for the exemption, deduction, or credit listed in section 9(1) or (2) for that taxable year if 1 or more of the following apply:

(a) The resident, business, or property owner is delinquent on December 31 of the prior tax year under 1 or more of the following:

(i) Former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(ii) The income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532.

(iii) 1974 PA 198, MCL 207.551 to 207.572.

(iv) The commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668.

(v) The enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123.

(vi) 1953 PA 189, MCL 211.181 to 211.182.

(vii) The technology park development act, 1984 PA 385, MCL 207.701 to 207.718.

(viii) Part 511 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.51101 to 324.51120.

(ix) The neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786.

(x) The city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177.

(b) The resident, business, or property owner is substantially delinquent as defined in a written policy by the qualified local governmental unit in which the renaissance zone is located on December 31 of the prior tax year under 1 or both of the following:

(i) The city income tax act, 1964 PA 284, MCL 141.501 to 141.787.

(ii) Taxes, fees, and special assessments collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(c) For residential rental property in a renaissance zone, the residential rental property is not in substantial compliance with all applicable state and local zoning, building, and housing laws, ordinances, or codes and, except as otherwise provided in this subdivision, the residential rental property owner has not filed an affidavit before December 31 in the immediately preceding tax year with the local tax collecting unit in which the residential rental property is located as required under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff. Beginning December 31, 2004, a residential rental property owner is not required to file an affidavit if the qualified local governmental unit in which the residential rental property is located determines that the residential rental property is in substantial compliance with all applicable state and local zoning, building, and housing laws, ordinances, and codes on December 31 of the immediately preceding tax year.

(2) An individual who is a resident of a renaissance zone is eligible for an exemption, deduction, or credit under section 9(1) and (2) until the department of treasury determines that the aggregate state and local tax revenue forgone as a result of all exemptions, deductions, or credits granted under this act to that individual reaches $10,000,000.00.

(3) A casino located and conducting business activity within a renaissance zone is not eligible for the exemption, deduction, or credit listed in section 9(1) or (2). Real property in a renaissance zone on which a casino is operated, personal property of a casino located in a renaissance zone, and all property associated or affiliated with the operation of a casino is not eligible for the exemption, deduction, or credit listed in section 9(1) or (2). As used in this subsection, "casino" means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(4) For tax years beginning on or after January 1, 1997, an individual who is a resident of a renaissance zone shall not be denied the exemption under subsection (1) if the individual failed to file a return on or before December 31 of the prior tax year under subsection (1)(a)(ii) and that individual was entitled to a refund under that act.

(5) A business that is located and conducts business activity within a renaissance zone shall not be denied the exemption under subsection (1) if the business failed to file a return on or before December 31 of the prior tax year under subsection (1)(a)(i) and that business had no tax liability under that act for the tax year for which the return was not filed.

(6) In a next Michigan renaissance zone, only property owned or leased by a qualified eligible next Michigan business and business activity conducted in a next Michigan renaissance zone by a qualified eligible next Michigan business are eligible for the exemptions, deductions, or credits described in section 9.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 1998, Act 239, Imd. Eff. July 3, 1998 ;-- Am. 1999, Act 36, Imd. Eff. June 3, 1999 ;-- Am. 1999, Act 139, Imd. Eff. Oct. 11, 1999 ;-- Am. 2000, Act 259, Imd. Eff. June 29, 2000 ;-- Am. 2005, Act 164, Imd. Eff. Oct. 6, 2005 ;-- Am. 2007, Act 186, Imd. Eff. Dec. 21, 2007 ;-- Am. 2008, Act 117, Imd. Eff. Apr. 29, 2008 ;-- Am. 2008, Act 242, Imd. Eff. July 17, 2008 ;-- Am. 2010, Act 277, Imd. Eff. Dec. 15, 2010



Section 125.2691 Application form.

Sec. 11.

The form of the application for a renaissance zone designation shall be as specified by the Michigan strategic fund. After the form of the application is specified by the Michigan strategic fund, the Michigan strategic fund shall file a copy of the application with each house of the legislature. The board may request any information from an applicant, in addition to that contained in an application, as may be needed to permit the board to discharge its responsibilities under this act.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 2006, Act 440, Imd. Eff. Oct. 5, 2006



Section 125.2692 Reimbursement to intermediate school districts, local school districts, community college districts, public libraries, and school aid fund; reimbursement subject to appropriation.

Sec. 12.

(1) Except as otherwise provided in subsection (6), this state shall reimburse intermediate school districts each year for all tax revenue lost as the result of the exemption of property under this act, based on the property's taxable value in that year, from taxes levied under section 625a of the revised school code, 1976 PA 451, MCL 380.625a; from taxes levied for area vocational-technical program operating purposes under section 681 of the revised school code, 1976 PA 451, MCL 380.681; and from taxes levied for special education operating purposes under section 1724a of the revised school code, 1976 PA 451, MCL 380.1724a.

(2) Except as otherwise provided in subsection (6), this state shall reimburse local school districts each year for all tax revenue lost as the result of the exemption of property under this act from taxes levied under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, based on the property's taxable value in that year.

(3) Except as otherwise provided in subsection (6), this state shall reimburse a community college district and a public library each year for all tax revenue lost as a result of the exemption of property under this act, based on the property's taxable value in that year, from taxes levied or collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(4) Intermediate school districts, community college districts, and public libraries eligible for reimbursement under subsections (1) and (3) shall report to and on a date determined by the department of treasury all revenue lost for which reimbursement under subsections (1) and (3) is claimed. A local school district eligible for reimbursement under subsection (2) shall report each year on a date determined by the department of treasury all revenue lost for which reimbursement under subsection (2) is claimed.

(5) Except as otherwise provided in subsection (6), this state shall reimburse the school aid fund for all revenues lost as the result of the establishment of renaissance zones. Foundation allowances calculated under section 20 of the state school aid act of 1979, 1979 PA 94, MCL 388.1620, shall not be reduced as a result of lost revenues arising from this act.

(6) The reimbursements described in this section are subject to an appropriation as provided by law. For fiscal year 2009-2010 only, if the amount appropriated is less than the amount required for payments to all entities described in this section, payments shall be prorated.

History: 1996, Act 376, Imd. Eff. July 17, 1996 ;-- Am. 2002, Act 745, Imd. Eff. Dec. 30, 2002 ;-- Am. 2010, Act 83, Imd. Eff. May 21, 2010



Section 125.2693 Business conducted at public meeting.

Sec. 13.

(1) The board and the review board shall conduct all business at public meetings held in compliance with the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of each meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(2) A record or a portion of a record, material, application, or other data received, prepared, used, or retained by the board or review board is subject to the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1996, Act 376, Imd. Eff. July 17, 1996



Section 125.2694 Construction of act.

Sec. 14.

This act shall be construed liberally to effectuate the legislative intent and the purposes of this act and as complete and independent authority for the performance of each and every act and thing authorized by this act, and all powers granted by this act shall be broadly interpreted to effectuate the intent and purposes of this act and not as a limitation of powers.

History: 1996, Act 376, Imd. Eff. July 17, 1996



Section 125.2695 Report to legislature.

Sec. 15.

The department of Michigan jobs commission shall annually report to the legislature on the economic effects of this act in each renaissance zone. The report shall include, but is not limited to, all of the following for each renaissance zone:

(a) Number of new jobs created.

(b) Percentage change in aggregate taxable value and state equalized value.

(c) Average wage of new jobs created.

(d) Percentage change of adjusted gross income of residents.

History: 1996, Act 376, Imd. Eff. July 17, 1996



Section 125.2696 Report by state research university.

Sec. 16.

A state research university shall annually report to the legislature on the economic effects of this act in each renaissance zone. The report shall include, but is not limited to, all of the following for each renaissance zone:

(a) Number of new jobs created.

(b) Percentage change in aggregate taxable value and state equalized value.

(c) Average wage of new jobs created.

(d) Percentage change of adjusted gross income of residents.

History: 1996, Act 376, Imd. Eff. July 17, 1996






Act 127 of 1999 URBAN HOMESTEAD ACT (125.2701 - 125.2709)

Section 125.2701 Short title.

Sec. 1.

This act shall be known and may be cited as the “urban homestead act”.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2702 Definitions.

Sec. 2.

As used in this act:

(a) “Administrator” means a local governmental unit, or a nonprofit community organization under contract with a local governmental unit.

(b) “Applicant” means an individual and the spouse of that individual if that spouse intends to occupy the property with the individual.

(c) “Local governmental unit” means a county, city, village, or township.

(d) “Nonprofit community organization” means an organization exempt from taxation under section 501(c)(3) of the internal revenue code of 1986 with experience in housing issues and that contracts with a local governmental unit to administer an urban homestead program under this act.

(e) “Qualified buyer” means an applicant who meets the criteria in section 4.

(f) “Qualified loan rate” means an interest rate not to exceed the adjusted prime rate determined in section 23 of 1941 PA 122, MCL 205.23, minus 1 percentage point as determined by the department of treasury.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2703 Urban homestead program; availability of property to qualified buyers; resolution; designation of administrator by local government; appeals process to applicants and buyers.

Sec. 3.

By resolution, a local governmental unit may operate, or may contract with a nonprofit community organization to operate and administer, an urban homestead program that makes property available to qualified buyers to rent and purchase under this act. In the resolution, the local governmental unit shall designate whether the local governmental unit or the nonprofit community organization shall be the administrator under this act. In the resolution, the local governmental unit shall also provide an appeals process to applicants and qualified buyers who are adversely affected by a decision of the administrator.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2704 Eligibility of applicant to rent and purchase property; criteria; substance abuse testing; verification of school attendance.

Sec. 4.

(1) An applicant that meets all the following criteria is eligible to rent and purchase property as a qualified buyer under this act:

(a) The applicant is employed and has been employed for the immediately preceding 1-year period or is otherwise able to meet the financial commitments under this act as determined by the administrator.

(b) The applicant does not meet any of the following criteria:

(i) The applicant has been sentenced or imprisoned within the immediately preceding 1-year period for a felony conviction.

(ii) The applicant is currently on probation or parole for a felony conviction.

(iii) The applicant has been sentenced, imprisoned, on probation, or on parole in the immediately preceding 5-year period for a felony violation of section 7401, 7401a, 7402, 7410, or 7410a of the public health code, 1978 PA 368, MCL 333.7401, 333.7401a, 333.7402, 333.7410, and 333.7410a.

(iv) The applicant has been convicted of a violation or attempted violation of section 520b, 520c, 520d, or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, 750.520d, and 750.520g.

(c) All school age children of the applicant who will reside in the property attend school regularly. A child who has more than 10 unexcused absences per semester as determined by the local school or appropriate governing body is not considered to be attending school regularly.

(d) The applicant has income below the median for the state of Michigan, as determined by the United States department of housing and urban development for families with the same number of family members of the applicant.

(e) The applicant is drug free as determined by the administrator.

(f) That the applicant agrees to file an affidavit each year certifying that they meet the criteria described in this act, excluding subdivision (d).

(g) The applicant meets all other criteria as determined by the administrator.

(2) The administrator may require substance abuse testing of an applicant as a condition of entering into a lease agreement. If the applicant tests positive for substance abuse, then that individual shall enter into a substance abuse treatment program, as determined by the administrator. The continuing substance abuse treatment and successful completion shall be part of the lease agreement. The administrator may contract with and seek assistance from the local governmental unit, this state, the department of community health, or any other entity to implement this subsection.

(3) An applicant who has 1 or more school age children described in subsection (1)(c), shall provide verification of school attendance each semester.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2705 Application to rent property; lease agreement; provisions; conditions for deeding property.

Sec. 5.

(1) A qualified buyer may apply to the administrator to rent certain property in that local governmental unit. The application shall be in a form and in a manner provided by the administrator. If the application is approved, the qualified buyer and administrator shall enter into a lease agreement for the premises. Except as provided in subsection (2), the administrator shall determine the terms and conditions of the lease agreement.

(2) The lease agreement shall provide that if the applicant is convicted of a felony during the term of the lease agreement, then the lease agreement is automatically terminated 60 days after the conviction.

(3) The administrator shall charge not more than 100% or less than 80% of the fair market rental value for the premises. The administrator has the authority to determine rent based on factors such as income, number of dependents, and condition of the property.

(4) The qualified buyer who is renting the property is responsible for all utilities and costs of improvements to the premises.

(5) If the qualified buyer is in substantial compliance with the terms of the lease for not less than 5 years and continues to meet the criteria in section 4(1)(a), (b), (c), (e), (f), and (g), and the premises substantially comply with all building and housing codes, the administrator shall deed or cause to be deeded that property to the qualified buyer for $1.00.

(6) As a condition of receiving ownership of the property under this section, the qualified buyer shall maintain and regularly fund an escrow account with the administrator for the payment of property taxes and insurance on the property.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2706 Disposition of rent receipts.

Sec. 6.

(1) If the local governmental unit acts as the administrator under this act, the rental receipts shall be deposited in a separate fund within the general fund of the local governmental unit. If the local governmental unit contracts with a nonprofit community organization to act as the administrator under this act, the rental receipts shall be deposited in a segregated escrow account in a financial institution located in this state.

(2) Rental receipts deposited under subsection (1) shall be used to make loans to qualified buyers in that local governmental unit for the improvement, repair, or rehabilitation of property in the urban homestead program, pay the costs of the audit under section 8, and, as long as the yearly costs do not exceed 40% of the yearly rental receipts, may pay the costs associated with administrating the provisions of section 4. Loans shall be made for a term not to exceed 10 years and at a rate of interest not to exceed the qualified loan rate. The administrator shall determine the terms and conditions of the loan agreement.

(3) The administrator may solicit funds from any and all sources, both public and private, for deposit into the accounts and funds described in subsection (1).

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2707 Additional powers.

Sec. 7.

The powers of a local governmental unit prescribed in this act are in addition to any other powers provided by law or charter.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2708 Audit.

Sec. 8.

Not less than every 2 years, the administrator shall hire an independent auditor to audit the books and accounts of the urban homestead program operated by the administrator. Upon completion, the audit report shall be made available to the public.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading



Section 125.2709 Late or delinquent rent.

Sec. 9.

A qualified buyer eligible for and participating in the urban homestead program shall be allowed the opportunity to make up any late or delinquent rent due. The administrator shall notify the individual of the arrearage and determine a payment schedule to make up past due rent.

History: 1999, Act 127, Imd. Eff. July 23, 1999
Popular Name: Homesteading






Act 84 of 1999 URBAN HOMESTEADING IN MULTIFAMILY PUBLIC HOUSING ACT (125.2721 - 125.2734)

Section 125.2721 Short title.

Sec. 1.

This act shall be known and may be cited as the “urban homesteading in multifamily public housing act”.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2722 Definitions.

Sec. 2.

As used in this act:

(a) “Applicant” means an individual and the spouse of that individual if that spouse intends to occupy the property with the individual.

(b) “Homestead agreement” means a written contract between a resident organization or successor entity and a qualified buyer that contains the terms under which the qualified buyer may acquire the public housing property.

(c) “Housing commission” means a housing commission or housing authority as defined under section 3 of the housing cooperation law, 1937 PA 293, MCL 125.603.

(d) “Housing project” means that term as defined under section 3 of the housing cooperation law, 1937 PA 293, MCL 125.603, that is not specifically designed for the elderly or handicapped or more than 50% occupied by the elderly or handicapped.

(e) “Local governmental unit” means a county, city, village, or township.

(f) “Michigan state housing development authority” means the Michigan state housing development authority created under section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421.

(g) “Multifamily housing” means housing accommodations designed as a residence for more than 1 family.

(h) “Nonprofit community organization” means an organization exempt from taxation under section 501(c)(3) of the internal revenue code of 1986 with experience in housing issues.

(i) “Qualified buyer” means an applicant who meets the criteria in section 6.

(j) “Qualified loan rate” means an interest rate not to exceed the adjusted prime rate determined in section 23 of 1941 PA 122, MCL 205.23, minus 1 percentage point as determined by the department of treasury.

(k) “Resident organization” means a group of residents made up of not less than 50% of total residents of the specific housing project who contract with a housing commission to manage that housing project for not less than 5 years with the intent to acquire legal ownership of the housing project under this act.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2723 Urban homestead program in multifamily public housing; availability of property to qualified buyers; resolution; appeals process to applicants and buyers.

Sec. 3.

By resolution, and subject to federal and state law, a local governmental unit may authorize a housing commission within that local governmental unit to operate an urban homestead program in multifamily public housing to administer a homesteading program that makes multifamily public housing properties available to resident organizations and qualified buyers to purchase under this act. In the resolution, the local governmental unit shall also provide an appeals process to applicants and qualified buyers who are adversely affected by a decision of the housing commission or resident organization.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2724 Acquisition of housing project by resident organization; conditions; payment of fees and operation subsidies; management training and counseling; application for grant funds.

Sec. 4.

(1) A resident organization in a housing project that contracts with a housing commission to manage the housing project shall acquire the housing project after not less than 5 years if the resident organization successfully manages the housing project and each member of the resident organization meets the criteria in section 6.

(2) If a resident organization contracts with a housing commission under subsection (1), the housing commission shall pay all management fees and operation subsidies that the housing commission receives for the housing project to the resident organization to manage the property.

(3) A resident organization that manages a housing project under contract with a housing commission may apply to the Michigan state housing development authority for grant funds for management training and counseling. Nonprofit community organizations and similar organizations are eligible to provide the management training and counseling.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2725 Transfer of legal ownership.

Sec. 5.

(1) If the resident organization has successfully managed the housing project under this act and each member of the resident organization meets the criteria in section 6, the housing commission shall transfer legal ownership to the resident organization for $1.00. However, if the housing commission received federal funds for which bonds or notes were issued and those bonds or notes are outstanding for that housing project, the housing commission shall transfer legal ownership to the resident organization within 60 days of payment of the bonded debt by the resident organization. The housing commission shall obtain the appropriate releases from the holders of the bonds or notes. The resident organization shall hold legal ownership of the housing project in the form of a cooperative housing corporation or a condominium association.

(2) The Michigan state housing development authority may make mortgage loans to resident organizations that qualify under this act to acquire multifamily public housing of up to 95% of the bonded indebtedness of the housing project. The remaining portion of the bonded indebtedness shall be provided by the resident organization from any legal source.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2726 Acquisition of public housing property; eligibility to enter homestead agreement; substance abuse testing; verification of school attendance.

Sec. 6.

(1) An applicant who meets all the following criteria is eligible to enter into a homestead agreement to acquire public housing property as a qualified buyer under this act:

(a) The applicant is employed and has been employed for the immediately preceding 1-year period or is otherwise able to meet the financial commitments under this act as determined by the resident organization.

(b) The applicant does not meet any of the following criteria:

(i) The applicant has been sentenced or imprisoned within the immediately preceding 1-year period for a felony conviction.

(ii) The applicant is currently on probation or parole for a felony conviction.

(iii) The applicant has been sentenced, imprisoned, on probation, or on parole in the immediately preceding 5-year period for a felony violation of section 7401, 7401a, 7402, 7410, or 7410a of the public health code, 1978 PA 368, MCL 333.7401, 333.7401a, 333.7402, 333.7410, and 333.7410a.

(iv) The applicant has been convicted of a violation or attempted violation of section 520b, 520c, 520d, or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, 750.520d, and 750.520g.

(c) All school age children of the applicant who will reside in the multifamily public housing property attend school regularly. A child who has more than 10 unexcused absences per semester as determined by the local school or appropriate governing body is not considered to be attending school regularly.

(d) The applicant has income below the median for the state of Michigan as determined by the United States department of housing and urban development, for families with the same number of family members of the applicant.

(e) The applicant is drug free as determined by the resident organization.

(f) The applicant agrees to file an affidavit each year certifying that they meet the criteria described in this act, excluding subdivision (d).

(g) The applicant meets all other criteria as determined by the housing commission operating the program.

(2) The housing commission may require substance abuse testing of an applicant as a condition of entering into a homestead agreement. If the applicant tests positive for substance abuse, then that individual shall enter into a substance abuse treatment program, as determined by the housing commission. The continuing substance abuse treatment and successful completion shall be part of the homestead agreement. The housing commission may contract with and seek assistance from the local governmental unit, this state, the department of community health, or any other entity to implement this subsection.

(3) An applicant who has 1 or more school age children described in subsection (1)(c), shall provide verification of school attendance each semester.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2727 Acquisition of public housing unit in which qualified buyer resides; application; felony as automatic termination; conditions for transfer of legal ownership; escrow account.

Sec. 7.

(1) A qualified buyer may apply to the resident organization or successor entity to acquire the public housing unit in which the qualified buyer resides. The application shall be in a form and in a manner provided by the resident organization or successor entity. If the application is approved, the qualified buyer and the resident organization or successor entity shall enter into a homestead agreement for the public housing property. Except as provided in subsection (2), the resident organization or successor entity shall determine the terms and conditions of the homestead agreement.

(2) The lease agreement shall provide that if the qualified buyer is convicted of a felony during the term of the homestead agreement, then the homestead agreement is automatically terminated 60 days after the conviction.

(3) If the qualified buyer is in substantial compliance with the terms of the homestead agreement and has lived in the property for not less than 5 years, or if the qualified buyer has resided in the multifamily public housing property before the resident organization or successor entity takes ownership under this act, resides in that property for not less than 5 years, meets the criteria in the homestead agreement, continues to meet the criteria in section 6(1)(a), (b), (c), (e), (f), and (g), and has otherwise substantially met its financial obligations with the resident organization or successor entity, the resident organization or successor entity shall transfer legal ownership to that public housing unit occupied by the qualified buyer to the qualified buyer for $1.00. However, if the housing commission received federal funds for which bonds or notes were issued and those bonds or notes were paid off by the resident organization when it acquired legal ownership, the resident organization shall transfer legal ownership to the qualified buyer within 60 days of payment of the pro rata share of the bonded debt on that specific property by the qualified buyer.

(4) As a condition of receiving ownership of the property under this section, the qualified buyer shall maintain and regularly fund an escrow account with the resident organization for the payment of property taxes and insurance on the property.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2728 Mortgage loans.

Sec. 8.

The Michigan state housing development authority may provide mortgage loans to qualified buyers who are required to pay for their unit in the multifamily public housing. Loans provided under this section shall be made at a rate of interest not to exceed the qualified rate. The Michigan state housing development authority shall determine the terms and conditions of the loan agreement. Loans made by the Michigan state housing development authority may be prepaid or paid off at any time without penalty.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2729 Right of first refusal.

Sec. 9.

For 5 years after a qualified buyer takes ownership of a unit under this act, the resident organization or successor entity has a right of first refusal if the qualified buyer desires to sell his or her unit acquired under this act. During the 5-year period, the resident organization or successor entity may repurchase the unit at the fair market price if the qualified buyer sells the unit. During the 5-year period, the qualified buyer shall not rent out or lease his or her unit or allow any other nonfamily member to reside in the unit.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2730 Legal ownership by resident organization or successor entity; effect on residents who do not become owners.

Sec. 10.

(1) Residents of the housing project who resided in the housing project before the resident organization or successor entity took legal ownership may continue to reside in the premises under the same terms and conditions as when the property was owned by the housing commission.

(2) The Michigan state housing development authority may request the federal government to provide housing vouchers for residents who do not become owners.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2731 Federal waivers.

Sec. 11.

If a waiver of federal law, rule, or policy is needed to implement this act, the housing commission, the Michigan state housing development authority, and the resident organization may work together to obtain the appropriate waivers from the appropriate federal authorities.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2732 Additional powers.

Sec. 12.

The powers of a local governmental unit prescribed in this act are in addition to any other powers provided by law or charter.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2733 Audit.

Sec. 13.

(1) Not less than every 2 years, the housing commission shall hire an independent auditor to audit the books and accounts of a resident organization under a management contract to a housing commission.

(2) Not less than every 2 years, a resident organization that has taken legal ownership of a housing project or property that previously was a housing project shall hire an independent auditor to audit the books and accounts of the resident organization.

(3) Upon completion, the audit reports described in this section shall be made available to the public.

History: 1999, Act 84, Imd. Eff. June 28, 1999



Section 125.2734 Late or delinquent rent.

Sec. 14.

A qualified buyer eligible for and participating in the urban homestead program shall be allowed the opportunity to make up any late or delinquent rent due. The administrator shall notify the individual of the arrearage and determine a payment schedule to make up past due rent.

History: 1999, Act 84, Imd. Eff. June 28, 1999






Act 129 of 1999 URBAN HOMESTEADING ON VACANT LAND ACT (125.2741 - 125.2748)

Section 125.2741 Short title.

Sec. 1.

This act shall be known and may be cited as the “urban homesteading on vacant land act”.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2742 Definitions.

Sec. 2.

As used in this act:

(a) “Applicant” means an individual and the spouse of that individual if that spouse intends to occupy the property with the individual.

(b) “Local governmental unit” means a county, city, village, or township.

(c) “Program” means the urban homesteading program for vacant land described in this act.

(d) “Vacant property” means surplus vacant residential property owned by the local governmental unit.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2743 Urban homesteading program for vacant land; availability to individuals to purchase; resolution; appeals process to applicants, purchasers, and lessees.

Sec. 3.

By resolution, a local governmental unit may operate an urban homesteading program for vacant land that makes parcels of vacant property available to individuals to purchase under this act. In the resolution, the local governmental unit shall provide an appeals process to applicants, purchasers, and lessees who are adversely affected by a decision of the local governmental unit.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2744 Eligibility of applicant to purchase vacant property; criteria; substance abuse testing.

Sec. 4.

(1) An applicant who meets all the following criteria is eligible to purchase vacant property under this act:

(a) The applicant intends to occupy the vacant property by constructing a home on the premises.

(b) The applicant is employed and has been employed for the immediately preceding 1-year period or is otherwise able to meet the financial commitments under this act as determined by the local governmental unit.

(c) The applicant does not meet any of the following criteria:

(i) The applicant has been sentenced or imprisoned within the immediately preceding 1-year period for a felony conviction.

(ii) The applicant is currently on probation or parole for a felony conviction.

(iii) The applicant has been sentenced, imprisoned, on probation, or on parole in the immediately preceding 5-year period for a felony violation of section 7401, 7401a, 7402, 7410, or 7410a of the public health code, 1978 PA 368, MCL 333.7401, 333.7401a, 333.7402, 333.7410, and 333.7410a.

(iv) The applicant has been convicted of a violation or attempted violation of section 520b, 520c, 520d, or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, 750.520d, and 750.520g.

(2) The local governmental unit may require substance abuse testing of an applicant as a condition of purchasing the property. If the applicant tests positive for substance abuse, then that individual shall enter into a substance abuse treatment program, as determined by the local governmental unit. The local governmental unit may contract with and seek assistance from this state, the department of community health, or any other entity to implement this subsection.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2745 Deeding property to applicant; conditions to receiving ownership.

Sec. 5.

(1) If the applicant substantially meets the criteria in section 4 and receives a commitment to finance construction on the property, the local governmental unit shall deed that property to the applicant for $1.00.

(2) As a condition of receiving ownership of the property under this section, the applicant shall do both of the following:

(a) Except as otherwise provided in a mortgage agreement with an entity that takes a mortgage on the property, maintain and regularly fund an escrow account with the local governmental unit for the payment of property taxes and insurance on the property.

(b) Agree to deed the property back to the local governmental unit if the home is not constructed or not in the process of being constructed within 1 year from the date of the transfer. The local governmental unit may enforce this provision with the use of a deed restriction or other restriction in the chain of title.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2746 Offer to owners of adjacent and contiguous property; offer by local governmental unit to neighborhood resident organizations, other community groups, and general public.

Sec. 6.

Before placing vacant property into the program, the local governmental unit shall first offer the vacant property to owners of adjacent and contiguous property who occupy the adjacent and contiguous property. If adjacent and contiguous landowners do not purchase the property, the local governmental unit shall offer the vacant property to neighborhood resident organizations, other community groups, and the general public. The local governmental unit shall determine the sale price for any sale under this section.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2747 Additional powers.

Sec. 7.

The powers of a local governmental unit prescribed in this act are in addition to any other powers provided by law or charter.

History: 1999, Act 129, Imd. Eff. July 23, 1999



Section 125.2748 Audit.

Sec. 8.

Not less than every 2 years, the local governmental unit shall hire an independent auditor to audit the books and accounts of the urban homestead program operated by the local governmental unit. Upon completion, the audit report shall be made available to the public.

History: 1999, Act 129, Imd. Eff. July 23, 1999






Act 128 of 1999 URBAN HOMESTEADING IN SINGLE-FAMILY PUBLIC HOUSING ACT (125.2761 - 125.2770)

Section 125.2761 Short title.

Sec. 1.

This act shall be known and may be cited as the “urban homesteading in single-family public housing act”.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2762 Definitions.

Sec. 2.

As used in this act:

(a) “Administrator” means a local governmental unit or a nonprofit community organization under contract with a local governmental unit to administer a homestead program under this act.

(b) “Applicant” means an individual and the spouse of that individual if that spouse intends to occupy the property with the individual.

(c) “Homestead agreement” means a written contract between a housing commission and a qualified buyer that contains the terms under which the qualified buyer may acquire the single-family public housing property.

(d) “Housing commission” means a housing commission or housing authority as defined under section 3 of the housing cooperation law, 1937 PA 293, MCL 125.603.

(e) “Housing project” means that term as defined under section 3 of the housing cooperation law, 1937 PA 293, MCL 125.603.

(f) “Local governmental unit” means a county, city, village, or township.

(g) “Michigan state housing development authority” means the Michigan state housing development authority created under section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421.

(h) “Nonprofit community organization” means an organization exempt from taxation under section 501(c)(3) of the internal revenue code of 1986 with experience in housing issues and that contracts with a housing commission to administer an urban homesteading program for single-family public housing under this act.

(i) “Qualified buyer” means an applicant who meets the criteria in section 4.

(j) “Qualified loan rate” means an interest rate not to exceed the adjusted prime rate determined in section 23 of 1941 PA 122, MCL 205.23, minus 1 percentage point as determined by the department of treasury.

(k) “Single-family housing” means housing accommodations designed as a residence for not more than 1 family.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2763 Urban homestead program; operation; availability of single-family public housing properties.

Sec. 3.

By resolution, and subject to federal and state law, a local governmental unit may authorize a housing commission within that local governmental unit or a nonprofit community organization under contract with the housing commission to operate an urban homestead program in single-family public housing to administer a homesteading program that makes single-family public housing properties available to eligible buyers to purchase under this act. In the resolution, the local governmental unit shall designate whether the housing commission or the nonprofit community organization shall be the administrator under this act. In the resolution, the local governmental unit shall also provide an appeals process to applicants and qualified buyers who are adversely affected by a decision of the administrator.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2764 Acquisition of single-family public housing property; homestead agreement; criteria; substance abuse testing; verification of school attendance.

Sec. 4.

(1) An applicant who meets all the following criteria is eligible to enter into a homestead agreement to acquire single-family public housing property as a qualified buyer under this act:

(a) The applicant is employed and has been employed for the immediately preceding 1-year period or is otherwise able to meet the financial commitments under this act as determined by the administrator.

(b) The applicant does not meet any of the following criteria:

(i) The applicant has been sentenced or imprisoned within the immediately preceding 1-year period for a felony conviction.

(ii) The applicant is currently on probation or parole for a felony conviction.

(iii) The applicant has been sentenced, imprisoned, on probation, or on parole in the immediately preceding 5-year period for a felony violation of section 7401, 7401a, 7402, 7410, or 7410a of the public health code, 1978 PA 368, MCL 333.7401, 333.7401a, 333.7402, 333.7410, and 333.7410a.

(iv) The applicant has been convicted of a violation or attempted violation of section 520b, 520c, 520d, or 520g of the Michigan penal code, 1931 PA 328, MCL 750.520b, 750.520c, 750.520d, and 750.520g.

(c) All school age children of the applicant who will reside in the single-family public housing property attend school regularly. A child who has more than 10 unexcused absences per semester as determined by the local school or appropriate governing body is not considered to be attending school regularly.

(d) The applicant has income below the median for the state of Michigan as determined by the United States department of housing and urban development, for families with the same number of family members of the applicant.

(e) The applicant is drug free as determined by the administrator.

(f) The applicant agrees to file an affidavit each year certifying that they meet the criteria described in this act, excluding subdivision (d).

(g) The applicant meets all other criteria as determined by the housing commission operating the program.

(2) The administrator may require substance abuse testing of an applicant as a condition of entering into a homestead agreement. If the applicant tests positive for substance abuse, then that individual shall enter into a substance abuse treatment program, as determined by the administrator. The continuing substance abuse treatment and successful completion shall be part of the homestead agreement. The administrator may contract with and seek assistance from the local governmental unit, this state, the department of community health, or any other entity to implement this subsection.

(3) An applicant who has 1 or more school age children described in subsection (1)(c), shall provide verification of school attendance each semester.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2765 Acquisition of single-family public housing; application; conviction of felony as automatic termination; transfer of legal ownership; maintenance of escrow account.

Sec. 5.

(1) A qualified buyer may apply to the administrator to acquire the single-family public housing property. The application shall be in a form and in a manner provided by the administrator. If the application is approved, the qualified buyer and the administrator shall enter into a homestead agreement for the single-family public housing property. Except as provided in subsection (2), the administrator shall determine the terms and conditions to the homestead agreement.

(2) The homestead agreement shall provide that if the qualified buyer is convicted of a felony during the term of the homestead agreement, then the homestead agreement is automatically terminated 60 days after the conviction.

(3) If the qualified buyer is in substantial compliance with the terms of the homestead agreement for not less than 5 years or if the qualified buyer has resided in the single-family public housing property before the administrator adopts the urban homesteading program under this act, resides in that property for not less than 5 years, meets the criteria in the homestead agreement, continues to meet the criteria in section 4(1)(a), (b), (c), (e), (f), and (g), and has otherwise substantially met his or her financial obligations with the housing commission, the administrator shall transfer legal ownership of that single-family public housing property to the qualified buyer for $1.00. However, if the housing commission received federal funds for which bonds or notes were issued and those bonds or notes are outstanding for that housing project, the housing commission shall transfer legal ownership to the qualified buyer within 60 days of payment of the pro rata share of the bonded debt on that specific property by the qualified buyer. The housing commission shall obtain the appropriate releases from the holders of the bonds or notes.

(4) As a condition of receiving ownership of the property under this section, the qualified buyer shall maintain and regularly fund an escrow account with the administrator for the payment of property taxes and insurance on the property.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2766 Loans to qualified buyers.

Sec. 6.

The Michigan state housing development authority may provide loans to qualified buyers who are required to pay the pro rata portion of the bonded debt on the single-family public housing. Loans provided under this section shall be made at a rate of interest not to exceed the qualified rate. The Michigan state housing development authority shall determine the terms and conditions of the loan agreement. Loans made by the Michigan state housing development authority may be prepaid or paid off at any time without penalty.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2767 Implementation of act; waiver.

Sec. 7.

If a waiver of federal law, rule, or policy is needed to implement this act, the housing commission and the Michigan state housing development authority may work together to obtain the appropriate waivers from the appropriate federal authorities.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2768 Additional powers.

Sec. 8.

The powers of a local governmental unit prescribed in this act are in addition to any other powers provided by law or charter.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2769 Audit.

Sec. 9.

Not less than every 2 years, the housing commission or the nonprofit community organization appointed by the housing commission shall hire an independent auditor to audit the books and accounts of the urban homesteading program for single-family public housing operated by the housing commission or nonprofit community organization. Upon completion, the audit report shall be made available to the public.

History: 1999, Act 128, Imd. Eff. July 23, 1999



Section 125.2770 Late or delinquent rent.

Sec. 10.

A qualified buyer eligible for and participating in the urban homestead program shall be allowed the opportunity to make up any late or delinquent rent due. The administrator shall notify the individual of the arrearage and determine a payment schedule to make up past due rent.

History: 1999, Act 128, Imd. Eff. July 23, 1999






Act 146 of 2000 OBSOLETE PROPERTY REHABILITATION ACT (125.2781 - 125.2797)

Section 125.2781 Short title.

Sec. 1.

This act shall be known and may be cited as the “obsolete property rehabilitation act”.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2782 Definitions.

Sec. 2.

As used in this act:

(a) "Commercial housing property" means that portion of real property not occupied by an owner of that real property that is classified as residential real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, is a multiple-unit dwelling, or is a dwelling unit in a multiple-purpose structure, used for residential purposes. Commercial housing property also includes a building or group of contiguous buildings previously used for industrial purposes that will be converted to a multiple-unit dwelling or dwelling unit in a multiple-purpose structure, used for residential purposes.

(b) "Commercial property" means land improvements classified by law for general ad valorem tax purposes as real property including buildings and improvements assessable as real property pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, the primary purpose and use of which is the operation of a commercial business enterprise. Commercial property shall also include facilities related to a commercial business enterprise under the same ownership at that location, including, but not limited to, office, engineering, research and development, warehousing, parts distribution, retail sales, and other commercial activities. Commercial property also includes a building or group of contiguous buildings previously used for industrial purposes that will be converted to the operation of a commercial business enterprise or a multiple-unit dwelling or a dwelling unit in a multiple-purpose structure, used for residential purposes. Commercial property does not include any of the following:

(i) Land.

(ii) Property of a public utility.

(c) "Commission" means the state tax commission created by 1927 PA 360, MCL 209.101 to 209.107.

(d) "Department" means the department of treasury.

(e) "Facility", except as otherwise provided in this act, means a building or group of contiguous buildings.

(f) "Functionally obsolete" means that term as defined in section 2 of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2652.

(g) "Obsolete properties tax" means the specific tax levied under this act.

(h) "Obsolete property" means commercial property or commercial housing property, that is 1 or more of the following:

(i) Blighted, as that term is defined in section 2 of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2652.

(ii) A facility as that term is defined under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(iii) Functionally obsolete.

(i) "Obsolete property rehabilitation district" means an area of a qualified local governmental unit established as provided in section 3. Only those properties within the district meeting the definition of "obsolete property" are eligible for an exemption certificate issued pursuant to section 6.

(j) "Obsolete property rehabilitation exemption certificate" or "certificate" means the certificate issued pursuant to section 6.

(k) "Qualified local governmental unit" means 1 or more of the following:

(i) A city with a median family income of 150% or less of the statewide median family income as reported in the 1990 federal decennial census that meets 1 or more of the following criteria:

(A) Contains or has within its borders an eligible distressed area as that term is defined in section 11(u)(ii) and (iii) of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1411.

(B) Is contiguous to a city with a population of 500,000 or more.

(C) Has a population of 10,000 or more that is located outside of an urbanized area as delineated by the United States bureau of the census.

(D) Is the central city of a metropolitan area designated by the United States office of management and budget.

(E) Has a population of 100,000 or more that is located in a county with a population of 2,000,000 or more according to the 1990 federal decennial census.

(ii) A township with a median family income of 150% or less of the statewide median family income as reported in the 1990 federal decennial census that meets 1 or more of the following criteria:

(A) Is contiguous to a city with a population of 500,000 or more.

(B) All of the following:

(I) Contains or has within its borders an eligible distressed area as that term is defined in section 11(u)(ii) of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1411.

(II) Has a population of 10,000 or more.

(iii) A village with a population of 500 or more as reported in the 1990 federal decennial census located in an area designated as a rural enterprise community before 1998 under title XIII of the omnibus budget reconciliation act of 1993, Public Law 103-66, 107 Stat. 416.

(iv) A city that meets all of the following criteria:

(A) Has a population of more than 20,000 or less than 5,000 and is located in a county with a population of 2,000,000 or more according to the 1990 federal decennial census.

(B) As of January 1, 2000, has an overall increase in the state equalized valuation of real and personal property of less than 65% of the statewide average increase since 1972 as determined for the designation of eligible distressed areas under section 11(u)(ii)(B) of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1411.

(l) "Rehabilitation" means changes to obsolete property other than replacement that are required to restore or modify the property, together with all appurtenances, to an economically efficient condition. Rehabilitation includes major renovation and modification including, but not necessarily limited to, the improvement of floor loads, correction of deficient or excessive height, new or improved fixed building equipment, including heating, ventilation, and lighting, reducing multistory facilities to 1 or 2 stories, adding additional stories to a facility or adding additional space on the same floor level not to exceed 100% of the existing floor space on that floor level, improved structural support including foundations, improved roof structure and cover, floor replacement, improved wall placement, improved exterior and interior appearance of buildings, and other physical changes required to restore or change the obsolete property to an economically efficient condition. Rehabilitation shall not include improvements aggregating less than 10% of the true cash value of the property at commencement of the rehabilitation of the obsolete property.

(m) "Rehabilitated facility" means a commercial property or commercial housing property that has undergone rehabilitation or is in the process of being rehabilitated, including rehabilitation that changes the intended use of the building. A rehabilitated facility does not include property that is to be used as a professional sports stadium. A rehabilitated facility does not include property that is to be used as a casino. As used in this subdivision, "casino" means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, the Initiated Law of 1996, MCL 432.201 to 432.226.

(n) "Taxable value" means the value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

History: 2000, Act 146, Imd. Eff. June 6, 2000 ;-- Am. 2006, Act 70, Imd. Eff. Mar. 20, 2006



Section 125.2783 Obsolete property rehabilitation districts; creation; conditions; filing written request; notice and hearing; finding and determination.

Sec. 3.

(1) A qualified local governmental unit, by resolution of its legislative body, may establish 1 or more obsolete property rehabilitation districts that may consist of 1 or more parcels or tracts of land or a portion of a parcel or tract of land, if at the time the resolution is adopted, the parcel or tract of land or portion of a parcel or tract of land within the district is either of the following:

(a) Obsolete property in an area characterized by obsolete commercial property or commercial housing property.

(b) Commercial property that is obsolete property that was owned by a qualified local governmental unit on the effective date of this act, and subsequently conveyed to a private owner.

(2) The legislative body of a qualified local governmental unit may establish an obsolete property rehabilitation district on its own initiative or upon a written request filed by the owner or owners of property comprising at least 50% of all taxable value of the property located within a proposed obsolete property rehabilitation district. The written request must be filed with the clerk of the qualified local governmental unit.

(3) Before adopting a resolution establishing an obsolete property rehabilitation district, the legislative body shall give written notice by certified mail to the owners of all real property within the proposed obsolete property rehabilitation district and shall afford an opportunity for a hearing on the establishment of the obsolete property rehabilitation district at which any of those owners and any other resident or taxpayer of the qualified local governmental unit may appear and be heard. The legislative body shall give public notice of the hearing not less than 10 days or more than 30 days before the date of the hearing.

(4) The legislative body of the qualified local governmental unit, in its resolution establishing an obsolete property rehabilitation district, shall set forth a finding and determination that the district meets the requirements set forth in subsection (1).

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2784 Obsolete property rehabilitation exemption certificate; application; filing; contents; hearing; determination of taxable value.

Sec. 4.

(1) If an obsolete property rehabilitation district is established under section 3, the owner of obsolete property may file an application for an obsolete property rehabilitation exemption certificate with the clerk of the qualified local governmental unit that established the obsolete property rehabilitation district. The application shall be filed in the manner and form prescribed by the commission. The application shall contain or be accompanied by a general description of the obsolete facility and a general description of the proposed use of the rehabilitated facility, the general nature and extent of the rehabilitation to be undertaken, a descriptive list of the fixed building equipment that will be a part of the rehabilitated facility, a time schedule for undertaking and completing the rehabilitation of the facility, a statement of the economic advantages expected from the exemption, including the number of jobs to be retained or created as a result of rehabilitating the facility, including expected construction employment, and information relating to the requirements in section 8.

(2) Upon receipt of an application for an obsolete property rehabilitation exemption certificate, the clerk of the qualified local governmental unit shall notify in writing the assessor of the local tax collecting unit in which the obsolete facility is located, and the legislative body of each taxing unit that levies ad valorem property taxes in the qualified local governmental unit in which the obsolete facility is located. Before acting upon the application, the legislative body of the qualified local governmental unit shall hold a public hearing on the application and give public notice to the applicant, the assessor, a representative of the affected taxing units, and the general public. The hearing on each application shall be held separately from the hearing on the establishment of the obsolete property rehabilitation district.

(3) Upon receipt of an application for an obsolete property rehabilitation exemption certificate for a facility located on property that was owned by a qualified local governmental unit on the effective date of this act, and subsequently conveyed to a private owner, the clerk of the qualified local governmental unit, in addition to the other requirements of this section, shall request the assessor of the local tax collecting unit in which the facility is located to determine the taxable value of the property. This determination shall be made prior to the hearing on the application for an obsolete property rehabilitation exemption certificate held pursuant to subsection (2).

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2785 Approval or disapproval of resolution; forward copies.

Sec. 5.

The legislative body of the qualified local governmental unit, not more than 60 days after receipt of the application by the clerk, shall by resolution either approve or disapprove the application for an obsolete property rehabilitation exemption certificate in accordance with section 8 and the other provisions of this act. The clerk shall retain the original of the application and resolution. If approved, the clerk shall forward a copy of the application and resolution to the commission. If disapproved, the reasons shall be set forth in writing in the resolution, and the clerk shall send, by certified mail, a copy of the resolution to the applicant and to the assessor. A resolution is not effective unless approved by the commission as provided in section 6.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2786 Approval or disapproval of resolution by commission; certificate; issuance; form; contents; effective date; filing; maintenance of record of certificates; copy; discovery of error or mistake in application; amended application; failure to forward approved application; duties of commission.

Sec. 6.

(1) Not more than 60 days after receipt of a copy of the application and resolution adopted under section 5, the commission shall approve or disapprove the resolution.

(2) Following approval of the application by the legislative body of the qualified local governmental unit and the commission, the commission shall issue to the applicant an obsolete property rehabilitation exemption certificate in the form the commission determines, which shall contain all of the following:

(a) A legal description of the real property on which the obsolete facility is located.

(b) A statement that unless revoked as provided in this act the certificate shall remain in force for the period stated in the certificate.

(c) A statement of the taxable value of the obsolete property, separately stated for real and personal property, for the tax year immediately preceding the effective date of the certificate after deducting the taxable value of the land and personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14.

(d) A statement of the period of time authorized by the legislative body of the qualified local governmental unit within which the rehabilitation shall be completed.

(e) If the period of time authorized by the legislative body of the qualified local governmental unit pursuant to subdivision (d) is less than 12 years, the exemption certificate shall contain the factors, criteria, and objectives, as determined by the resolution of the qualified local governmental unit, necessary for extending the period of time, if any.

(3) Except as otherwise provided in this section, the effective date of the certificate is the December 31 immediately following the date of issuance of the certificate.

(4) The commission shall file with the clerk of the qualified local governmental unit a copy of the obsolete property rehabilitation exemption certificate, and the commission shall maintain a record of all certificates filed. The commission shall also send, by certified mail, a copy of the obsolete property rehabilitation exemption certificate to the applicant and the assessor of the local tax collecting unit in which the obsolete property is located.

(5) Notwithstanding any other provision of this act, if a qualified local governmental unit passed a resolution approving an application for an obsolete property rehabilitation exemption certificate on November 5, 2008 for a rehabilitated facility located in an obsolete property rehabilitation district established on January 29, 2003 with rehabilitation commencing on July 24, 2007, the effective date of the certificate shall be December 31, 2008.

(6) If an error or mistake in an application for an obsolete property rehabilitation exemption certificate is discovered after the legislative body of the qualified local governmental unit has approved the application or after the commission has issued a certificate for the application, an applicant may submit an amended application in the same manner as an original application under section 4 that corrects the error or mistake. Pursuant to sections 5 and 6, the legislative body of the qualified local governmental unit and the commission may approve or deny the amended application. If the commission previously issued a certificate for the original application and approves an amended application under this subsection, the commission shall issue an amended certificate for the amended application pursuant to section 6 with the same effective date as the original certificate.

(7) If the clerk of the qualified local governmental unit failed to forward an application that was approved by the legislative body of the qualified local governmental unit before October 1 of that year to the commission before October 1 but filed the application before March 30 of the immediately succeeding year and the commission approves the application, notwithstanding any other provision of this act, the certificate shall be considered to be issued on December 31 in the year in which the qualified local governmental unit approved the application.

(8) Beginning October 1, 2013, the commission shall do all of the following for each obsolete property rehabilitation exemption certificate approved or disapproved by the commission under subsection (6) or (7):

(a) Notify the office of the member of the house of representatives of this state and the office of the senator of this state, who represent the geographic area in which the property covered by the application for a certificate is located, that an application for a certificate has been approved or disapproved under subsection (6) or (7).

(b) Publish on its website a copy of the certificate if approved, or a copy of the denial notice if disapproved, under subsection (6) or (7) and whatever additional information the commission considers appropriate regarding the application.

History: 2000, Act 146, Imd. Eff. June 6, 2000 ;-- Am. 2010, Act 137, Imd. Eff. Aug. 4, 2010 ;-- Am. 2011, Act 272, Imd. Eff. Dec. 19, 2011 ;-- Am. 2013, Act 115, Imd. Eff. Sept. 24, 2013



Section 125.2787 Issuance of certificate; tax exemption; time period; limitation; commencement; extension; review.

Sec. 7.

(1) A rehabilitated facility for which an obsolete property rehabilitation exemption certificate is in effect, but not the land on which the rehabilitated facility is located, or personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, for the period on and after the effective date of the certificate and continuing so long as the obsolete property rehabilitation exemption certificate is in force, is exempt from ad valorem property taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(2) Unless earlier revoked as provided in section 12, an obsolete property rehabilitation exemption certificate shall remain in force and effect for a period to be determined by the legislative body of the qualified local governmental unit. The certificate may be issued for a period of at least 1 year, but not to exceed 12 years. If the number of years determined is less than 12, the certificate may be subject to review by the legislative body of the qualified local governmental unit and the certificate may be extended. The total amount of time determined for the certificate including any extensions shall not exceed 12 years after the completion of the rehabilitated facility. The certificate shall commence with its effective date and end on the December 31 immediately following the last day of the number of years determined. The date of issuance of a certificate of occupancy, if required by appropriate authority, shall be the date of completion of the rehabilitated facility.

(3) If the number of years determined by the legislative body of the qualified local governmental unit for the period a certificate remains in force is less than 12 years, the review of the certificate for the purpose of determining an extension shall be based upon factors, criteria, and objectives that shall be placed in writing, determined and approved at the time the certificate is approved by resolution of the legislative body of the qualified local governmental unit and sent, by certified mail, to the applicant, the assessor of the local tax collecting unit in which the obsolete property is located, and the commission.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2788 Taxable value of property proposed to be exempt; application; limitation; separate finding by legislative body of qualified local governmental unit; statement; requirements for approval of application; effective date of certificate.

Sec. 8.

(1) If the taxable value of the property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate taxable value of property exempt under certificates previously granted and currently in force under this act or under 1974 PA 198, MCL 207.551 to 207.572, exceeds 5% of the taxable value of the qualified local governmental unit, the legislative body of the qualified local governmental unit shall make a separate finding and shall include a statement in its resolution approving the application that exceeding that amount shall not have the effect of substantially impeding the operation of the qualified local governmental unit or impairing the financial soundness of an affected taxing unit.

(2) The legislative body of the qualified local governmental unit shall not approve an application for an obsolete property exemption certificate unless the applicant complies with all of the following requirements:

(a) Except as otherwise provided in subsection (3), the commencement of the rehabilitation of the facility does not occur before the establishment of the obsolete property rehabilitation district.

(b) The application relates to a rehabilitation program that when completed constitutes a rehabilitated facility within the meaning of this act and that shall be situated within an obsolete property rehabilitation district established in a qualified local governmental unit eligible under this act to establish such a district.

(c) Completion of the rehabilitated facility is calculated to, and will at the time of issuance of the certificate have the reasonable likelihood to, increase commercial activity, create employment, retain employment, prevent a loss of employment, revitalize urban areas, or increase the number of residents in the community in which the facility is situated.

(d) The applicant states, in writing, that the rehabilitation of the facility would not be undertaken without the applicant's receipt of the exemption certificate.

(e) The applicant is not delinquent in the payment of any taxes related to the facility.

(3) The legislative body of a qualified local governmental unit may approve an application for an obsolete property exemption certificate if the commencement of the rehabilitation of the facility occurs before the establishment of the obsolete property rehabilitation district and if 1 or more of the following are met:

(a) All of the following are met:

(i) The building permit for the rehabilitation of the facility was obtained in October 2002.

(ii) The obsolete property rehabilitation district was created in April 2002.

(iii) The rehabilitation of the facility included adding additional stories to the facility.

(b) All of the following are met:

(i) Emergency or temporary repairs or improvements were made before the establishment of the obsolete property rehabilitation district.

(ii) The obsolete property rehabilitation district was created in January 2006.

(iii) The facility is located in a city with a population of more than 20,500 and less than 27,000 and is located in a county with a population of more than 95,000 and less than 105,000.

(c) All of the following are met:

(i) Roof repairs or improvements were completed in March 2006 before the establishment of the obsolete property rehabilitation district.

(ii) The obsolete property rehabilitation district was created in April 2006.

(iii) The application was submitted to the qualified local governmental unit in April 2006.

(iv) The facility is located in a city with a population of more than 10,800 and less than 11,100 and is located in a county with a population of more than 39,000 and less than 42,000.

(d) All of the following are met:

(i) The building permit for the rehabilitation of the facility was obtained in September 2010.

(ii) The obsolete property rehabilitation district was created in October 2012.

(iii) The rehabilitation of the facility included renovation of the entire interior building structure and mold removal.

(e) All of the following are met:

(i) Roof repairs or improvements began before the establishment of the obsolete property rehabilitation district.

(ii) The application for the facility was submitted to the qualified local governmental unit in January 2010.

(iii) The qualified local governmental unit established the district in June 2010 and approved the certificate in October 2010.

(iv) The facility is located in a city with a population of more than 600,000 and is located in a county with a population of more than 1,800,000, according to the most recent decennial census.

(4) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (3)(a), (b), and (c), the effective date of the certificate shall be December 31, 2006.

(5) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (3)(d), the effective date of the certificate shall be December 31, 2011.

(6) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (3)(e), the effective date of the certificate shall be December 31, 2010.

History: 2000, Act 146, Imd. Eff. June 6, 2000 ;-- Am. 2006, Act 667, Imd. Eff. Jan. 10, 2007 ;-- Am. 2008, Act 504, Imd. Eff. Jan. 13, 2009 ;-- Am. 2013, Act 265, Eff. Mar. 14, 2014



Section 125.2789 Value and taxable value of property; annual determination.

Sec. 9.

The assessor of each qualified local governmental unit in which there is a rehabilitated facility with respect to which 1 or more obsolete property rehabilitation exemption certificates have been issued and are in force shall determine annually as of December 31 the value and taxable value, both for real and personal property, of each rehabilitated facility separately, having the benefit of a certificate and upon receipt of notice of the filing of an application for the issuance of a certificate, shall determine and furnish to the local legislative body the value and the taxable value of the property to which the application pertains and other information as may be necessary to permit the local legislative body to make the determinations required by section 8(2).

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2790 Obsolete properties tax; amount; collection, disbursement, and assessment; payment; copy of disbursement amount; form; property located in renaissance zone; exemption of rehabilitated facility of qualified start-up business from tax collection; resolution; "qualified start-up business" defined.

Sec. 10.

(1) There is levied upon every owner of a rehabilitated facility to which an obsolete property rehabilitation exemption certificate is issued a specific tax to be known as the obsolete properties tax.

(2) The amount of the obsolete properties tax, in each year, shall be determined by adding the results of both of the following calculations:

(a) Multiplying the total mills levied as ad valorem taxes for that year by all taxing units within which the rehabilitated facility is located by the taxable value of the real and personal property of the obsolete property on the December 31 immediately preceding the effective date of the obsolete property rehabilitation exemption certificate after deducting the taxable valuation of the land and of personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, for the tax year immediately preceding the effective date of the obsolete property rehabilitation exemption certificate.

(b) Multiplying the mills levied for school operating purposes for that year under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, and the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, by the taxable value of the real and personal property of the rehabilitated facility, after deducting all of the following:

(i) The taxable value of the land and of the personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14.

(ii) The taxable value used to calculate the tax under subdivision (a).

(3) The obsolete properties tax shall be collected, disbursed, and assessed in accordance with this act.

(4) The obsolete properties tax is an annual tax, payable at the same times, in the same installments, and to the same officer or officers as taxes imposed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, are payable. Except as otherwise provided in this section, the officer or officers shall disburse the obsolete properties tax payments received by the officer or officers each year to and among this state, cities, school districts, counties, and authorities, at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(5) For intermediate school districts receiving state aid under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, of the amount of obsolete property tax that would otherwise be disbursed to an intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of state aid, shall be paid to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(6) The amount of obsolete property tax described in subsection (2)(a) that would otherwise be disbursed to a local school district for school operating purposes, and all of the amount described in subsection (2)(b), shall be paid instead to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(7) The officer or officers shall send a copy of the amount of disbursement made to each unit under this section to the commission on a form provided by the commission.

(8) A rehabilitated facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the obsolete properties tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the obsolete properties tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The obsolete properties tax calculated under this subsection shall be disbursed proportionately to the taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

(9) Upon application for an exemption under this subsection by a qualified start-up business, the governing body of a local tax collecting unit may adopt a resolution to exempt a rehabilitated facility of a qualified start-up business from the collection of the obsolete properties tax levied under this act in the same manner and under the same terms and conditions as provided for the exemption in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh. The clerk of the local tax collecting unit shall notify in writing the assessor of the local tax collecting unit and the legislative body of each taxing unit that levies ad valorem property taxes in the local tax collecting unit. Before acting on the resolution, the governing body of the local tax collecting unit shall afford the assessor and a representative of the affected taxing units an opportunity for a hearing. If a resolution authorizing the exemption is adopted in the same manner as provided in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh, the rehabilitated facility owned or operated by a qualified start-up business is exempt from the obsolete properties tax levied under this act, except for that portion of the obsolete properties tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff, for the year in which the resolution is adopted. A qualified start-up business is not eligible for an exemption under this subsection for more than 5 years. A qualified start-up business may receive the exemption under this subsection in nonconsecutive years. The obsolete properties tax calculated under this subsection shall be disbursed proportionately to the taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. As used in this subsection, "qualified start-up business" means that term as defined in section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or in section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415.

History: 2000, Act 146, Imd. Eff. June 6, 2000 ;-- Am. 2004, Act 251, Imd. Eff. July 23, 2004 ;-- Am. 2007, Act 193, Imd. Eff. Dec. 21, 2007



Section 125.2791 Lien; proceedings.

Sec. 11.

The amount of the tax applicable to real property, until paid, is a lien upon the real property to which the certificate is applicable. Proceedings upon the lien as provided by law for the foreclosure in the circuit court of mortgage liens upon real property may commence only upon the filing by the appropriate collecting officer of a certificate of nonpayment of the obsolete properties tax applicable to real property, together with an affidavit of proof of service of the certificate of nonpayment upon the owner of the facility by certified mail, with the register of deeds of the county in which the property is situated.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2792 Revocation of certificate; findings.

Sec. 12.

The legislative body of the qualified local governmental unit may, by resolution, revoke the obsolete property rehabilitation exemption certificate of a facility if it finds that the completion of rehabilitation of the facility has not occurred within the time authorized by the legislative body in the exemption certificate or a duly authorized extension of that time, or that the holder of the obsolete property exemption certificate has not proceeded in good faith with the operation of the rehabilitated facility in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder of the exemption certificate.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2793 Transfer and assignment of certificate.

Sec. 13.

An obsolete property rehabilitation exemption certificate may be transferred and assigned by the holder of the certificate to a new owner of the rehabilitated facility if the qualified local governmental unit approves the transfer after application by the new owner.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2794 Report to commission.

Sec. 14.

Not later than October 15 each year, each qualified local governmental unit granting an obsolete property rehabilitation exemption shall report to the commission on the status of each exemption. The report must include the current value of the property to which the exemption pertains, the value on which the obsolete property rehabilitation tax is based, a current estimate of the number of jobs retained or created by the exemption, and a current estimate of the number of new residents occupying commercial housing property units covered by the exemption.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2795 Report to legislative committees.

Sec. 15.

(1) The department annually shall prepare and submit to the committees of the house of representatives and senate responsible for tax policy and economic development issues a report on the utilization of obsolete property rehabilitation districts, based on the information filed with the commission.

(2) After this act has been in effect for 3 years, the department shall prepare and submit to the committees of the house of representatives and senate responsible for tax policy and economic development issues an economic analysis of the costs and benefits of this act in the 3 qualified local governmental units in which it has been most heavily utilized.

History: 2000, Act 146, Imd. Eff. June 6, 2000



Section 125.2796 Exemption after December 31, 2026.

Sec. 16.

A new exemption shall not be granted under this act after December 31, 2026, but an exemption then in effect shall continue until the expiration of the exemption certificate.

History: 2000, Act 146, Imd. Eff. June 6, 2000 ;-- Am. 2010, Act 137, Imd. Eff. Aug. 4, 2010 ;-- Am. 2016, Act 222, Imd. Eff. June 23, 2016



Section 125.2797 Exclusions; limitation.

Sec. 17.

(1) Within 60 days after the granting of an obsolete property rehabilitation exemption certificate under section 6 for a rehabilitated facility, the state treasurer may, for a period not to exceed 6 years, exclude up to 1/2 of the number of mills levied for school operating purposes under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, and under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, from the specific tax calculation on the facility under section 10(2)(b) if the state treasurer determines that reducing the number of mills used to calculate the specific tax under section 10(2)(b) is necessary to reduce unemployment, promote economic growth, and increase capital investment in qualified local governmental units.

(2) The state treasurer shall not grant more than 25 exclusions under this section each year.

History: 2000, Act 146, Imd. Eff. June 6, 2000






Act 27 of 2002 DEVELOPMENT OF BLIGHTING PROPERTY (125.2801 - 125.2810)



Act 182 of 2006 INCLUSIVE HOME DESIGN ACT (125.2811 - 125.2814)

Section 125.2811 Short title.

Sec. 1.

This act shall be known and may be cited as the "inclusive home design act".

History: 2006, Act 182, Imd. Eff. June 9, 2006



Section 125.2812 Definitions.

Sec. 2.

As used in this act:

(a) "Applicant" means 1 or more individuals, corporations, nonprofit corporations, partnerships, associations, limited liability companies, labor organizations, mutual corporations, joint stock companies, trusts, unincorporated associations, trustees, and entities formed under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(b) "Authority" means the Michigan state housing development authority created in the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(c) "Family residential real estate" means real property located in this state, to be newly constructed for residential purposes and intended for occupancy by a single family, 2 families, or 3 families and that is constructed using funds provided as a construction period loan, a bridge loan, or other temporary financing with a term of not more than 24 months and that are provided under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c. Family residential real estate does not include upper units in duplexes that are designed in an over-and-under fashion.

History: 2006, Act 182, Imd. Eff. June 9, 2006



Section 125.2813 New construction; compliance of family residential real estate with accessibility provisions.

Sec. 3.

Beginning January 1, 2007, at least 50% of family residential real estate that is to be newly constructed after December 31, 2006 and that is receiving funding under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c, shall be constructed so that the family residential real estate complies with the accessibility provisions of the Michigan building code adopted under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531, for type "B" dwelling or sleeping units as defined in section 1102.1 of the Michigan building code.

History: 2006, Act 182, Imd. Eff. June 9, 2006



Section 125.2814 Forms; assurance of compliance.

Sec. 4.

Each applicant for assistance from the authority shall submit an assurance on forms developed and provided by the authority that family residential real estate to be newly constructed after December 31, 2006 with funding provided by the authority shall comply with this act.

History: 2006, Act 182, Imd. Eff. June 9, 2006






Act 479 of 2004 MICHIGAN HOUSING AND COMMUNITY DEVELOPMENT FUND ACT (125.2821 - 125.2829)



Act 342 of 2010 SIGNS ADVERTISING SEXUALLY ORIENTED BUSINESSES (125.2831 - 125.2837)

Section 125.2831 Definitions.

Sec. 1.

As used in this act:

(a) "Seminudity" means a state of dress in which the genitals, pubic area, buttocks, anus, anal cleft, or nipple and areola of the female breast are less than completely and opaquely covered.

(b) "Sexually oriented business" includes, but is not limited to, an adult bookstore, adult video store, adult cabaret, adult motion picture theater, sexual device shop, or sexual encounter center or an establishment that regularly features live performances characterized by the exposure of a specified anatomical area or by a specified sexual activity or in which persons appear in a state of nudity or seminudity in the performance of their duties. However, sexually oriented business does not include a business solely because it shows, sells, or rents materials that may depict sex.

(c) "Specified anatomical area" means less than completely and opaquely covered human genitals, pubic area, buttocks, anus, anal cleft, or female breasts below a point immediately above the top of the areola; or human male genitals in a discernibly turgid state, even if covered.

(d) "Specified sexual activity" means the fondling or other erotic touching of covered or uncovered human genitals, pubic area, buttocks, anus, anal cleft, or female breast.

History: 2010, Act 342, Eff. Mar. 30, 2011



Section 125.2833 Sign advertising sexually oriented business; prohibitions; limitations.

Sec. 3.

(1) Beginning January 1, 2011, the owner or operator of any sexually oriented business shall not erect, construct, or maintain on the premises of that sexually oriented business a sign that advertises or identifies the sexually oriented business and is visible outdoors unless the sign meets the requirements of subsection (2).

(2) Subject to subsection (3), a sign authorized under subsection (1) shall display only words or numbers, or both. The words on the sign shall not describe or relate to a specified sexual activity or to human genitals, pubic area, buttocks, anus, anal cleft, or female breasts.

(3) A sign authorized under subsection (1) may display the sexually oriented business's or a credit card company's trademark if the trademark has been registered under the Lanham act, 15 USC 1051 to 1141n, or under 1969 PA 242, MCL 429.31 to 429.46.

History: 2010, Act 342, Eff. Mar. 30, 2011



Section 125.2835 Conflict with local zoning ordinance or other state law; controlling provision.

Sec. 5.

If there is a conflict between a provision of this act and a provision of a local zoning ordinance or the highway advertising act of 1972, 1972 PA 106, MCL 252.301 to 252.324, including a rule promulgated under that act, the more restrictive provision applies.

History: 2010, Act 342, Eff. Mar. 30, 2011



Section 125.2837 Violation of act as nuisance; action; civil fine; distribution to public libraries.

Sec. 7.

(1) A sign in violation of this act is a nuisance. The attorney general or the attorney for a local unit of government where the sign is located may bring an action in the circuit court to abate the nuisance.

(2) A person who violates this act is responsible for a civil fine of not less than $5,000.00 or more than $10,000.00 for each day of violation. A civil fine collected under this section shall be distributed to public libraries as provided under 1964 PA 59, MCL 397.31 to 397.40.

History: 2010, Act 342, Eff. Mar. 30, 2011






Act 530 of 2004 HISTORICAL NEIGHBORHOOD TAX INCREMENT FINANCE AUTHORITY ACT (125.2841 - 125.2866)

Section 125.2841 Short title.

Sec. 1.

This act shall be known and may be cited as the "historical neighborhood tax increment finance authority act".

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2842 Definitions.

Sec. 2.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Assessed value" means the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a historical neighborhood tax increment finance authority created under this act.

(d) "Board" means the governing body of an authority.

(e) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the development area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in section 3(d), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(f) "Chief executive officer" means the mayor or city manager of a city or the supervisor of a township.

(g) "Development area" means that area described in section 5 to which a development plan is applicable that is located inside a historic district.

(h) "Development plan" means that information and those requirements for a development area set forth in section 22.

(i) "Development program" means the implementation of the development plan.

(j) "Fiscal year" means the fiscal year of the authority.

(k) "Governing body" or "governing body of a municipality" means the elected body of a municipality having legislative powers.

(l) "Historic district" means that term as defined in section 1a of the local historic districts act, 1970 PA 169, MCL 399.201a.

(m) "Housing" means privately owned housing or publicly owned housing, individual or multifamily.

(n) "Initial assessed value" means the assessed value of all the taxable property within the boundaries of the development area at the time the ordinance establishing the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in section 3(d).

(o) "Land use plan" means a plan prepared under section 1 of the city and village zoning act, 1921 PA 207, MCL 125.581.

(p) "Municipality" means a city or township in which a historic district is located.

(q) "Residential district" means an area of a municipality zoned and used principally for residential housing.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2843 Additional definitions.

Sec. 3.

As used in this act:

(a) "Operations" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(b) "Parcel" means an identifiable unit of land that is treated as separate for valuation or zoning purposes.

(c) "Public facility" means housing, a street, plaza, pedestrian mall, and any improvements to a street, plaza, or pedestrian mall including street furniture and beautification, park, parking facility, recreational facility, right of way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, transit-oriented development, transit-oriented facility, or building, including access routes designed and dedicated to use by the public generally, or used by a public agency. Public facility includes an improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, if the improvement complies with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(d) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, or 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. The state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(e) "State fiscal year" means the annual period commencing October 1 of each year.

(f) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area. Tax increment revenues do not include any of the following:

(i) Taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(ii) Taxes levied by local or intermediate school districts.

(iii) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to the ad valorem property taxes.

(iv) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to the ad valorem property taxes.

(v) Ad valorem property taxes exempted from capture under section 17(5) or specific local taxes attributable to the ad valorem property taxes.

(vi) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific taxes attributable to those ad valorem property taxes.

(g) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use, as determined by the board and approved by the municipality in which it is located.

(h) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005 ;-- Am. 2010, Act 237, Imd. Eff. Dec. 14, 2010



Section 125.2844 Authority; establishment of multiple authority; powers of authority as body corporate.

Sec. 4.

(1) Except as otherwise provided in this subsection, a municipality may establish multiple authorities inside a historic district. A parcel of property shall not be included in more than 1 authority created under this act.

(2) An authority is a public body corporate that may sue and be sued in any court of this state. An authority possesses all the powers necessary to carry out its purpose. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2845 Intent to create and provide for operation of authority; resolution; notice of public hearing; adoption of ordinance; alteration or amendment of boundaries.

Sec. 5.

(1) If the governing body of a municipality determines that it is necessary for the best interests of the public to halt property value deterioration and increase property tax valuation where possible in a residential district, to eliminate the causes of that deterioration, to promote residential growth and to promote economic growth, the governing body may, by resolution, declare its intention to create and provide for the operation of an authority within the boundaries of a historic district.

(2) In the resolution of intent, the governing body shall set a date for a public hearing on the adoption of a proposed ordinance creating the authority and designating the boundaries of the development area. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 or more than 40 days before the date of the hearing. Not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in the proposed development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure of a property taxpayer to receive the notice does not invalidate these proceedings. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the proposed development area not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing and shall describe the boundaries of the proposed development area. A citizen, taxpayer, or property owner of the municipality or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed development area. The governing body of the municipality shall not incorporate land into the development area not included in the description contained in the notice of public hearing, but it may eliminate described lands from the development area in the final determination of the boundaries.

(3) Not less than 60 days after the public hearing, if the governing body of the municipality intends to proceed with the establishment of the authority it shall adopt, by majority vote of its members, an ordinance establishing the authority and designating the boundaries of the development area within which the authority shall exercise its powers. The adoption of the ordinance is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of an ordinance over his or her veto. This ordinance shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(4) The governing body of the municipality may alter or amend the boundaries of the development area to include or exclude lands from the development area in the same manner as adopting the ordinance creating the authority.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2846 Annexed or consolidated authority; effect on obligations, agreements, and bonds.

Sec. 6.

If a development area is part of an area annexed to or consolidated with another municipality, the authority managing that development area shall become an authority of the annexing or consolidated municipality. Obligations of that authority incurred under a development or tax increment plan, agreements related to a development or tax increment plan, and bonds issued under this act shall remain in effect following the annexation or consolidation.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2847 Board; supervision and control; membership; appointment; vacancy; compensation; oath; meetings; removal of member; expense items, financial records, and writings open to public.

Sec. 7.

(1) An authority shall be under the supervision and control of a board consisting of the chief executive officer of the municipality or his or her designee and not less than 5 or more than 9 members as determined by the governing body of the municipality. Members shall be appointed by the chief executive officer of the municipality, subject to approval by the governing body of the municipality. Not less than a majority of the members shall be persons having an ownership or business interest in property located in the development area. At least 1 of the members shall be a resident of the development area or of an area within 1/2 mile of any part of the development area. Of the members first appointed, an equal number of the members, as near as is practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. After the initial appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board.

(2) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(3) The proceedings and rules of the board are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held if called in the manner provided in the rules of the board.

(4) After having been given notice and an opportunity to be heard, a member of the board may be removed for cause by the governing body.

(5) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(6) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2848 Director; compensation; eligibility; service; oath; bond; duties; employment of treasurer, secretary, legal counsel, and other personnel.

Sec. 8.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body of the municipality. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before beginning his or her duties, the director shall take and subscribe to the constitutional oath, and furnish bond, by posting a bond in the sum determined in the ordinance establishing the authority payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall provide to the board and to the governing body of the municipality a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before beginning his or her duties, the acting director shall take and subscribe to the oath, and furnish bond, as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may employ and fix the compensation of a treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform all duties delegated to him or her by the board and shall furnish bond in an amount prescribed by the board.

(3) The board may employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2849 Employees; participation in retirement and insurance programs.

Sec. 9.

The employees of an authority shall be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees except that the employees of an authority are not civil service employees.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2850 Board; authority and powers.

Sec. 10.

The board may do any of the following:

(a) Prepare an analysis of economic changes taking place in the development area.

(b) Study and analyze the impact of metropolitan growth upon the development area.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility, an existing building, or a multiple-family dwelling unit which may be necessary or appropriate to the execution of a plan which, in the opinion of the board, aids in the residential growth and economic growth of the development area.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(e) Develop long-range plans, in cooperation with the historic district commission for the historic district and the agency that is chiefly responsible for planning in the municipality, designed to halt the deterioration of property values in the development area and to promote the residential growth and economic growth of the development area, and take steps as may be necessary to persuade property owners to implement the plans to the fullest extent possible.

(f) Implement any plan of development, including housing for low-income individuals, in the development area necessary to achieve the purposes of this act in accordance with the powers of the authority granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options.

(i) Improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, clear, improve, maintain, repair, and operate any public facility, building, including multiple-family dwellings, and any necessary or desirable appurtenances to those buildings, within the development area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(j) Fix, charge, and collect fees, rents, and charges for the use of any facility, building, or property under its control or any part of the facility, building, or property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease, in whole or in part, any facility, building, or property under its control.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2851 Authority as instrumentality of political subdivision.

Sec. 11.

The authority is an instrumentality of a political subdivision for purposes of 1972 PA 227, MCL 213.321 to 213.332.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2852 Acquisition of private property; transfer.

Sec. 12.

A municipality may acquire private property under 1911 PA 149, MCL 213.21 to 213.25, or the uniform condemnation procedures act, 1980 PA 87, MCL 213.51 to 213.75, for the purposes of transfer to the authority, and may transfer the property to the authority for use in an approved development, on terms and conditions it considers appropriate, and the taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2853 Funding sources; disposition of money received.

Sec. 13.

(1) The activities of the authority shall be financed from 1 or more of the following sources:

(a) Donations to the authority for the performance of its functions.

(b) Money borrowed and to be repaid as authorized by sections 15 and 16.

(c) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(d) Proceeds of a tax increment financing plan established under sections 17 to 19.

(e) Proceeds from a special assessment district created as provided by law.

(f) Money obtained from other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(2) Money received by the authority and not covered under subsection (1) shall immediately be deposited to the credit of the authority, subject to disbursement under this act. Except as provided in this act, the municipality shall not obligate itself, and shall not be obligated, to pay any sums from public funds, other than money received by the municipality under this section, for or on account of the activities of the authority.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2854 Borrowing money and issuing bonds.

Sec. 14.

The municipality may at the request of the authority borrow money and issue its notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of the ad valorem tax authorized in this section.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2855 Revenue bonds; issuance.

Sec. 15.

The authority may borrow money and issue its negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. Revenue bonds issued by the authority are not a debt of the municipality unless the municipality by majority vote of the members of its governing body pledges its full faith and credit to support the authority's revenue bonds. Revenue bonds issued by the authority are never a debt of the state.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2856 Bonds and notes; pledge; lien; enforcement; exemption from taxation; liability; investment.

Sec. 16.

(1) The authority may with approval of the local governing body borrow money and issue its revenue bonds or notes to finance all or part of the costs of acquiring or constructing property in connection with either of the following:

(a) The implementation of a development plan in the development area.

(b) The refund, or refund in advance, of bonds or notes issued under this section.

(2) Any of the following may be financed by the issuance of revenue bonds or notes:

(a) The cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the implementation of a development plan in the development area.

(b) Any engineering, architectural, legal, accounting, or financial expenses.

(c) The costs necessary or incidental to the borrowing of money.

(d) Interest on the bonds or notes during the period of construction.

(e) A reserve for payment of principal and interest on the bonds or notes.

(f) A reserve for operation and maintenance until sufficient revenues have developed.

(3) The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and any money, revenues, or income received in connection with the property.

(4) A pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged by the authority immediately is subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of a pledge is valid and binding against parties having claims of any kind in tort, contract, or otherwise, against the authority, whether or not the parties have notice of the lien. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created must be filed or recorded to be enforceable.

(5) Bonds or notes issued under this section are exempt from all taxation in this state except inheritance and transfer taxes, and the interest on the bonds or notes is exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(6) The municipality is not liable on bonds or notes of the authority issued under this section, and the bonds or notes are not a debt of the municipality. The bonds or notes shall contain on their face a statement to that effect.

(7) The bonds and notes of the authority may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2857 Tax increment financing plan.

Sec. 17.

(1) If the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body of the municipality. The plan shall include a development plan as provided in section 19, a detailed explanation of the tax increment procedure, the maximum amount of bonded indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 18. The plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the development area is located. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the authority shall be clearly stated in the tax increment financing plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(2) Approval of the tax increment financing plan shall comply with the notice, hearing, and disclosure provisions of section 21. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(3) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The authority shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed development area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the development area.

(4) A tax increment financing plan may be modified if the modification is approved by the governing body upon notice and after public hearings and agreements as are required for approval of the original plan.

(5) Not more than 60 days after the public hearing, the governing body in a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. In the event that the governing body levies a separate millage for public library purposes, at the request of the public library board, that separate millage shall be exempt from the capture. The resolution shall take effect when filed with the clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2858 Tax increment revenues; transmission from municipal and county treasurers to authority; expenditures; report.

Sec. 18.

(1) The municipal and county treasurers shall transmit tax increment revenues to the authority.

(2) The authority shall expend the tax increment revenues received for the development program only under the terms of the tax increment financing plan. Unused funds shall revert proportionately to the respective taxing bodies. Tax increment revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan if it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, bonds issued under section 19 have been paid or funds sufficient to make the payment have been segregated.

(3) Annually the authority shall submit to the governing body of the municipality and the state tax commission a report on the status of the tax increment financing account. The report shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the project area.

(f) The captured assessed value retained by the authority.

(g) The tax increment revenues received.

(h) The number of public facilities developed.

(i) The amount of public housing created or improved.

(j) The number of jobs created as a result of the implementation of the tax increment financing plan.

(k) Any additional information the governing body considers necessary.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2859 General obligation bonds; tax increment revenue bonds; issuance; limitations; additional security; resolution; lien.

Sec. 19.

(1) The municipality may by resolution of its governing body and subject to voter approval authorize, issue, and sell general obligation bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan and shall pledge its full faith and credit for the payment of the bonds. The municipality may pledge as additional security for the bonds any money received by the authority or the municipality under section 13. The bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Before the municipality may authorize the borrowing, the authority shall submit an estimate of the anticipated tax increment revenues and other revenue available under section 13 to be available for payment of principal and interest on the bonds, to the governing body of the municipality. This estimate shall be approved by the governing body of the municipality by resolution adopted by majority vote of the members of the governing body in the resolution authorizing the bonds. If the governing body of the municipality adopts the resolution authorizing the bonds, the estimate of the anticipated tax increment revenues and other revenue available under section 13 to be available for payment of principal and interest on the bonds shall be conclusive for purposes of this section. The bonds issued under this subsection shall be considered a single series for the purposes of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) By resolution of its governing body, the authority may authorize, issue, and sell tax increment bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan. The tax increment bonds issued by the authority under this subsection shall pledge solely the tax increment revenues of a development area in which the project is located or a development area from which tax increment revenues may be used for this project, or both. In addition or in the alternative, the bonds issued by the authority under this subsection may be secured by any other revenues identified in section 13 as sources of financing for activities of the authority that the authority shall specifically pledge in the resolution. However, the full faith and credit of the municipality shall not be pledged to secure bonds issued under this subsection. The bond issue may include a sum sufficient to pay interest on the tax increment bonds until full development of tax increment revenues from the project and also a sum to provide a reasonable reserve for payment of principal and interest on the bonds. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution. Bonds issued under this subsection that pledge revenue received under section 14 for repayment of the bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2860 Development plan; contents.

Sec. 20.

(1) If a board decides to finance a project in a development area by the use of revenue bonds as authorized in section 15 or tax increment financing as authorized in sections 17, 18, and 19, it shall prepare a development plan.

(2) The development plan shall contain all of the following:

(a) The designation of boundaries of the development area in relation to highways, streets, streams, or otherwise.

(b) The location and extent of existing streets and other public facilities within the development area, designating the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses, and including a legal description of the development area.

(c) A description of existing improvements in the development area to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(g) A description of any portions of the development area that the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, or utilities.

(i) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed in any manner and for whose benefit the project is being undertaken if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying in any manner of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed in any manner to those persons.

(l) Estimates of the number of persons residing in the development area and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, a development plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those units in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(m) A plan for establishing priority for the relocation of persons displaced by the development in any residential housing in the development area.

(n) Provision for the costs of relocating persons displaced by the development and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646, 84 Stat. 1894.

(o) A plan for compliance with 1972 PA 227, MCL 213.321 to 213.332.

(p) The requirement that amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection.

(q) Other material that the authority, local public agency, or governing body considers pertinent.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2861 Development plan; public hearing; notice; record.

Sec. 21.

(1) The governing body, before adoption of an ordinance approving a development plan or tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the development area not less than 20 days before the hearing. Notice shall also be mailed to all property taxpayers of record in the development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the tax increment financing plan is approved not less than 20 days before the hearing.

(2) Notice of the time and place of hearing on a development plan shall contain all of the following:

(a) A description of the proposed development area in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice.

(c) A statement that all aspects of the development plan will be open for discussion at the public hearing.

(d) Other information that the governing body considers appropriate.

(3) At the time set for the hearing, the governing body shall provide an opportunity for interested persons to speak and shall receive and consider communications in writing. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for consideration of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at the hearing.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2862 Approval or rejection of plan based on public purpose; considerations.

Sec. 22.

The governing body after a public hearing on the development plan or the tax increment financing plan, or both, with notice given under section 21, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If it determines that the development plan or tax increment financing plan constitutes a public purpose, it shall by ordinance approve or reject the plan, or approve it with modification, based on the following considerations:

(a) The findings and recommendations of a development area citizens council, if a development area citizens council was formed.

(b) The plan meets the requirements under section 20(2).

(c) The proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(d) The development is reasonable and necessary to carry out the purposes of this act.

(e) The land included within the development area to be acquired is reasonably necessary to carry out the purposes of the plan and of this act in an efficient and economically satisfactory manner.

(f) The development plan is in reasonable accord with the land use plan of the municipality.

(g) Public services, such as fire and police protection and utilities, are or will be adequate to service the project area.

(h) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2863 Notice to vacate; issuance; hearing.

Sec. 23.

A person to be relocated under this act shall be given not less than 90 days' written notice to vacate unless modified by court order issued for good cause and after a hearing.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2864 Budget.

Sec. 24.

(1) The director of the authority shall submit a budget to the board for the operation of the authority for each fiscal year before the beginning of the fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. After review by the board, the budget shall be submitted to the governing body. The governing body must approve the budget before the board may adopt the budget. Unless authorized by the governing body or this act, funds of the municipality shall not be included in the budget of the authority.

(2) The governing body of the municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed, which shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2865 Dissolution.

Sec. 25.

An authority that has completed the purposes for which it was organized shall be dissolved by ordinance of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority belong to the municipality.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005



Section 125.2866 Enforcement of act; rules.

Sec. 26.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2004, Act 530, Imd. Eff. Jan. 3, 2005






Act 280 of 2005 CORRIDOR IMPROVEMENT AUTHORITY ACT (125.2871 - 125.2899)

Section 125.2871 Short title.

Sec. 1.

This act shall be known and may be cited as the "corridor improvement authority act".

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2872 Definitions; A to M.

Sec. 2.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Assessed value" means the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a corridor improvement authority created under section 4(1) or a joint authority created under section 4(2).

(d) "Board" means the governing body of an authority.

(e) "Business district" means an area of a municipality zoned and used principally for business.

(f) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the development area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in section 3(e), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(g) "Chief executive officer" means the mayor of a city, the president of a village, or the supervisor of a township.

(h) "Development area" means that area described in section 5 to which a development plan is applicable.

(i) "Development plan" means that information and those requirements for a development area set forth in section 21.

(j) "Development program" means the implementation of the development plan.

(k) "Fiscal year" means the fiscal year of the authority.

(l) "Governing body" or "governing body of a municipality" means the elected body of a municipality having legislative powers or, for a joint authority created under section 4(2), the elected body of each municipality having legislative powers that is a member of the joint authority.

(m) "Initial assessed value" means the assessed value, as equalized, of all the taxable property within the boundaries of the development area at the time the resolution establishing or amending the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality for which equalization has been completed at the time the resolution is adopted. The initial assessed value may be modified once during the term of the tax increment financing plan through an amendment as provided in section 18(4) after the tax increment financing plan fails to generate captured assessed value for 3 consecutive years due to declines in assessed value. Property exempt from taxation at the time of the determination of the initial or amended assessed value shall be included as zero. For the purpose of determining initial or amended assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in section 3(e).

(n) "Land use plan" means a plan prepared under former 1921 PA 207, former 1943 PA 184, or a site plan under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702.

(o) "Municipality" means 1 of the following:

(i) A city.

(ii) A village.

(iii) A township.

(iv) A combination of 2 or more cities, villages, or townships acting jointly under a joint authority created under section 4(2).

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008 ;-- Am. 2012, Act 229, Imd. Eff. June 29, 2012 ;-- Am. 2013, Act 232, Imd. Eff. Dec. 26, 2013



Section 125.2873 Definitions.

Sec. 3.

As used in this act:

(a) "Operations" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(b) "Parcel" means an identifiable unit of land that is treated as separate for valuation or zoning purposes.

(c) "Public facility" means a street, plaza, pedestrian mall, and any improvements to a street, plaza, or pedestrian mall including street furniture and beautification, sidewalk, trail, lighting, traffic flow modification, park, parking facility, recreational facility, right-of-way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, transit-oriented development, transit-oriented facility, or building, including access routes, that are either designed and dedicated to use by the public generally or used by a public agency, or that are located in a qualified development area and are for the benefit of or for the protection of the health, welfare, or safety of the public generally, whether or not used by 1 or more business entities, provided that any road, street, or bridge shall be continuously open to public access and that other property shall be located in public easements or rights-of-way and designed to accommodate foreseeable development of public facilities in adjoining areas. Public facility includes an improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, if the improvement complies with the barrier-free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(d) "Qualified development area" means a development area that meets 1 of the following:

(i) All of the following:

(A) Is located within a city with a population of 700,000 or more.

(B) Contains at least 30 contiguous acres.

(C) Was owned by this state on December 31, 2003 and was conveyed to a private owner before June 30, 2004.

(D) Is zoned to allow for mixed use that includes commercial use and that may include residential use.

(E) Otherwise complies with the requirements of section 5(a), (d), (e), and (g).

(F) Construction within the qualified development area begins on or before the date 2 years after the effective date of the amendatory act that added this subdivision.

(G) Is located in a distressed area.

(ii) Contains transit-oriented development or a transit-oriented facility.

(e) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, or 1953 PA 189, MCL 211.181 to 211.182. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. The state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(f) "State fiscal year" means the annual period commencing October 1 of each year.

(g) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area. Except as otherwise provided in section 29, tax increment revenues do not include any of the following:

(i) Taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(ii) Taxes levied by local or intermediate school districts.

(iii) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to the ad valorem property taxes.

(iv) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to the ad valorem property taxes.

(v) Ad valorem property taxes exempted from capture under section 18(5) or specific local taxes attributable to the ad valorem property taxes.

(vi) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific taxes attributable to those ad valorem property taxes.

(vii) Ad valorem property taxes levied under 1 or more of the following or specific local taxes attributable to those ad valorem property taxes:

(A) The zoological authorities act, 2008 PA 49, MCL 123.1161 to 123.1183.

(B) The art institute authorities act, 2010 PA 296, MCL 123.1201 to 123.1229.

(h) "Transit-oriented development" means infrastructional improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use as determined by the board and approved by the municipality in which it is located.

(i) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

(j) "Distressed area" means a local governmental unit that meets all of the following:

(i) Has a population of 700,000 or more.

(ii) Shows a negative population change from 1970 to the date of the most recent federal decennial census.

(iii) Shows an overall increase in the state equalized value of real and personal property of less than the statewide average increase since 1972.

(iv) Has a poverty rate, as defined by the most recent federal decennial census, greater than the statewide average.

(v) Has had an unemployment rate higher than the statewide average.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2007, Act 44, Imd. Eff. July 17, 2007 ;-- Am. 2010, Act 242, Imd. Eff. Dec. 14, 2010 ;-- Am. 2013, Act 68, Imd. Eff. June 19, 2013



Section 125.2874 Authority; establishment; public body corporate; powers.

Sec. 4.

(1) Except as otherwise provided in this subsection, a municipality may establish multiple authorities. A parcel of property shall not be included in more than 1 authority created under this act.

(2) A city, village, or township located in a county with a population of more than 335,000 and less than 415,000 and that has not less than 2 state public universities within its boundaries may by resolution join with 1 or more cities, villages, or townships located in a county with a population of more than 335,000 and less than 415,000 and that has not less than 2 state public universities within its boundaries to create a joint authority under this act.

(3) An authority is a public body corporate which may sue and be sued in any court of this state. An authority possesses all the powers necessary to carry out its purpose. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2012, Act 229, Imd. Eff. June 29, 2012



Section 125.2875 Development area; establishment in municipality; exception; criteria; compliance.

Sec. 5.

A development area shall only be established in a municipality and, except for a development area located in a qualified development area, shall comply with all of the following criteria:

(a) Is adjacent to or is within 500 feet of a road classified as an arterial or collector according to the federal highway administration manual "Highway Functional Classification - Concepts, Criteria and Procedures".

(b) Contains at least 10 contiguous parcels or at least 5 contiguous acres.

(c) More than 1/2 of the existing ground floor square footage in the development area is classified as commercial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(d) Residential use, commercial use, or industrial use has been allowed and conducted under the zoning ordinance or conducted in the entire development area, for the immediately preceding 30 years.

(e) Is presently served by municipal water or sewer.

(f) Is zoned to allow for mixed use that includes high-density residential use.

(g) The municipality agrees to all of the following:

(i) To expedite the local permitting and inspection process in the development area.

(ii) To modify its master plan to provide for walkable nonmotorized interconnections, including sidewalks and streetscapes throughout the development area.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2007, Act 44, Imd. Eff. July 17, 2007 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2876 Creation of authority; resolution by governing body; notice of public hearing; adoption of resolution designating boundaries; alteration or amendment; interlocal agreement.

Sec. 6.

(1) If the governing body of a municipality determines that it is necessary for the best interests of the public to redevelop its commercial corridors and to promote economic growth, the governing body may, by resolution, do 1 of the following:

(a) Declare its intention to create and provide for the operation of an authority.

(b) Declare its intention to jointly create and provide for the operation of a joint authority created under section 4(2).

(2) In the resolution of intent, the governing body shall state that the proposed development area meets the criteria in section 5, set a date for a public hearing on the adoption of a proposed resolution creating the authority, and designate the boundaries of the development area. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 or more than 40 days before the date of the hearing. Not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in the proposed development area, to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved, and to the state tax commission. Failure of a property taxpayer to receive the notice does not invalidate these proceedings. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the proposed development area not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing and shall describe the boundaries of the proposed development area. A citizen, taxpayer, or property owner of the municipality or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed development area. The governing body of the municipality shall not incorporate land into the development area not included in the description contained in the notice of public hearing, but it may eliminate described lands from the development area in the final determination of the boundaries.

(3) Not less than 60 days after the public hearing, if the governing body of the municipality intends to proceed with the establishment of the authority it shall adopt, by majority vote of its members, a resolution establishing the authority and designating the boundaries of the development area within which the authority shall exercise its powers. The adoption of the resolution is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of a resolution over his or her veto. This resolution shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(4) The governing body of the municipality may alter or amend the boundaries of the development area to include or exclude lands from the development area in the same manner as adopting the resolution creating the authority.

(5) A municipality that has created an authority may enter into an agreement with an adjoining municipality that has created an authority to jointly operate and administer those authorities under an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512. The interlocal agreement shall include, but is not limited to, a plan to coordinate and expedite local inspections and permit approvals, a plan to address contradictory zoning requirements, and a date certain to implement all provisions of these plans. If a municipality enters into an interlocal agreement under this subsection, the municipality shall provide a copy of that interlocal agreement to the state tax commission within 60 days of entering into the interlocal agreement.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008 ;-- Am. 2012, Act 229, Imd. Eff. June 29, 2012



Section 125.2877 Annexation or consolidation; effect.

Sec. 7.

If a development area is part of an area annexed to or consolidated with another municipality, the authority managing that development area shall become an authority of the annexing or consolidated municipality. Obligations of that authority incurred under a development or tax increment plan, agreements related to a development or tax increment plan, and bonds issued under this act shall remain in effect following the annexation or consolidation.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2878 Authority under supervision and control of board; membership; appointment; terms; vacancy; expenses; chairperson; oath; proceedings and rules subject to open meetings act; removal of board member; financial records; writings subject to freedom of information act; members as members of business improvement district; creation of joint authority; board.

Sec. 8.

(1) Except as provided in subsection (7) or as otherwise provided in subsection (8), an authority shall be under the supervision and control of a board consisting of the chief executive officer of the municipality or his or her assignee and not less than 5 or more than 9 members as determined by the governing body of the municipality. Members shall be appointed by the chief executive officer of the municipality, subject to approval by the governing body of the municipality. Not less than a majority of the members shall be persons having an ownership or business interest in property located in the development area. At least 1 of the members shall be a resident of the development area or of an area within 1/2 mile of any part of the development area. Of the members first appointed, an equal number of the members, as near as is practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. After the initial appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board.

(2) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(3) The proceedings and rules of the board are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held if called in the manner provided in the rules of the board.

(4) After having been given notice and an opportunity to be heard, a member of the board may be removed for cause by the governing body.

(5) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(6) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(7) If the boundaries of the development area are the same as those of a business improvement district established under 1961 PA 120, MCL 125.981 to 125.990m, the governing body of the municipality may provide that the members of the board of the authority shall be the members of the board of the business improvement district and 1 person shall be a resident of the development area or of an area within 1/2 mile of any part of the development area.

(8) If 2 or more cities, villages, or townships create a joint authority under section 4(2), the board shall consist of up to 3 individuals appointed by the chief executive officer of each city, village, or township that is a member of the joint authority. Each of those individuals shall be appointed for initial staggered terms of 2 years, 3 years, or 4 years. A member shall hold office until the member's successor is appointed. After the initial appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the city, village, or township for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2012, Act 229, Imd. Eff. June 29, 2012



Section 125.2879 Director, treasurer, secretary, legal counsel, other personnel; compensation; duties.

Sec. 9.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body of the municipality. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before beginning his or her duties, the director shall take and subscribe to the constitutional oath, and furnish bond, by posting a bond in the sum determined in the resolution establishing the authority payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall provide to the board and to the governing body of the municipality a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before beginning his or her duties, the acting director shall take and subscribe to the oath, and furnish bond, as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may employ and fix the compensation of a treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform all duties delegated to him or her by the board and shall furnish bond in an amount prescribed by the board.

(3) The board may employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2880 Retirement and insurance programs.

Sec. 10.

The employees of an authority shall be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees except that the employees of an authority are not civil service employees.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2881 Board; powers.

Sec. 11.

(1) The board may do any of the following:

(a) Prepare an analysis of economic changes taking place in the development area.

(b) Study and analyze the impact of metropolitan growth upon the development area.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility, an existing building, or a multiple-family dwelling unit which may be necessary or appropriate to the execution of a plan which, in the opinion of the board, aids in the economic growth of the development area.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(e) Develop long-range plans, in cooperation with the agency that is chiefly responsible for planning in the municipality, designed to halt the deterioration of property values in the development area and to promote the economic growth of the development area, and take steps as may be necessary to persuade property owners to implement the plans to the fullest extent possible.

(f) Implement any plan of development in the development area necessary to achieve the purposes of this act in accordance with the powers of the authority granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) On terms and conditions and in a manner and for consideration the authority considers proper or for no consideration, acquire by purchase or otherwise, or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options.

(i) Improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, improve, maintain, repair, and operate any building, including multiple-family dwellings, and any necessary or desirable appurtenances to those buildings, within the development area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(j) Fix, charge, and collect fees, rents, and charges for the use of any facility, building, or property under its control or any part of the facility, building, or property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease, in whole or in part, any facility, building, or property under its control.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

(n) Conduct market research and public relations campaigns, develop, coordinate, and conduct retail and institutional promotions, and sponsor special events and related activities.

(o) Contract for broadband service and wireless technology service in a development area.

(2) Notwithstanding any other provision of this act, in a qualified development area the board may, in addition to the powers enumerated in subsection (1), do 1 or more of the following:

(a) Perform any necessary or desirable site improvements to the land, including, but not limited to, installation of temporary or permanent utilities, temporary or permanent roads and driveways, silt fences, perimeter construction fences, curbs and gutters, sidewalks, pavement markings, water systems, gas distribution lines, concrete, including, but not limited to, building pads, storm drainage systems, sanitary sewer systems, parking lot paving and light fixtures, electrical service, communications systems, including broadband and high-speed internet, site signage, and excavation, backfill, grading of site, landscaping and irrigation, within the development area for the use, in whole or in part, of any public or private person or business entity, or a combination of these.

(b) Incur expenses and expend funds to pay or reimburse a public or private person for costs associated with any of the improvements described in subdivision (a).

(c) Make and enter into financing arrangements with a public or private person for the purposes of implementing the board's powers described in this section, including, but not limited to, lease purchase agreements, land contracts, installment sales agreements, sale leaseback agreements, and loan agreements.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2007, Act 44, Imd. Eff. July 17, 2007



Section 125.2882 Authority as instrument of political subdivision.

Sec. 12.

The authority is an instrumentality of a political subdivision for purposes of 1972 PA 227, MCL 213.321 to 213.332.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2883 Acquisition of private property; transfer to authority; use.

Sec. 13.

A municipality may acquire private property under 1911 PA 149, MCL 213.21 to 213.25, for the purpose of transfer to the authority, and may transfer the property to the authority for use in an approved development, on terms and conditions it considers appropriate, and the taking, transfer, and use shall be considered necessary for public purposes and for the benefit of the public.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2884 Financing sources; disposition.

Sec. 14.

(1) The activities of the authority shall be financed from 1 or more of the following sources:

(a) Donations to the authority for the performance of its functions.

(b) Money borrowed and to be repaid as authorized by sections 16 and 17.

(c) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(d) Proceeds of a tax increment financing plan established under sections 18 to 20.

(e) Proceeds from a special assessment district created as provided by law.

(f) Money obtained from other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(2) Money received by the authority and not covered under subsection (1) shall immediately be deposited to the credit of the authority, subject to disbursement under this act. Except as provided in this act, the municipality shall not obligate itself, and shall not be obligated, to pay any sums from public funds, other than money received by the municipality under this section, for or on account of the activities of the authority.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2885 Special assessment; levy; borrowing money and issuing bonds.

Sec. 15.

(1) An authority with the approval of the governing body may levy a special assessment as provided by law.

(2) The municipality may at the request of the authority borrow money and issue its notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, in anticipation of collection of the ad valorem tax authorized in this section.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2886 Revenue bonds.

Sec. 16.

The authority may, with approval of the local governing body, borrow money and issue its negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. Revenue bonds issued by the authority are not a debt of the municipality unless the municipality by majority vote of the members of its governing body pledges its full faith and credit to support the authority's revenue bonds. Revenue bonds issued by the authority are never a debt of the state.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2887 Acquisition or construction of property; financing; bonds or notes.

Sec. 17.

(1) The authority may with approval of the local governing body borrow money and issue its revenue bonds or notes to finance all or part of the costs of acquiring or constructing or causing to be constructed property in connection with either of the following:

(a) The implementation of a development plan in the development area.

(b) The refund, or refund in advance, of bonds or notes issued under this section.

(2) Any of the following may be financed by the issuance of revenue bonds or notes:

(a) The cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the implementation of a development plan in the development area, and, for the implementation of the development plan in a qualified development area, the cost of reimbursing a public or private person for any of those costs.

(b) Any engineering, architectural, legal, accounting, or financial expenses.

(c) The costs necessary or incidental to the borrowing of money.

(d) Interest on the bonds or notes during the period of construction.

(e) A reserve for payment of principal and interest on the bonds or notes.

(f) A reserve for operation and maintenance until sufficient revenues have developed.

(3) The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and any money, revenues, or income received in connection with the property.

(4) A pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged by the authority immediately is subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of a pledge is valid and binding against parties having claims of any kind in tort, contract, or otherwise, against the authority, whether or not the parties have notice of the lien. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created must be filed or recorded to be enforceable.

(5) Bonds or notes issued under this section are exempt from all taxation in this state except inheritance and transfer taxes, and the interest on the bonds or notes is exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(6) The municipality is not liable on bonds or notes of the authority issued under this section, and the bonds or notes are not a debt of the municipality. The bonds or notes shall contain on their face a statement to that effect.

(7) The bonds and notes of the authority may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2007, Act 44, Imd. Eff. July 17, 2007



Section 125.2888 Tax increment financing plan.

Sec. 18.

(1) If the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body of the municipality. The plan shall include a development plan as provided in section 21, a detailed explanation of the tax increment procedure, the maximum amount of bonded indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 19. The plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the development area is located. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the authority shall be clearly stated in the tax increment financing plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(2) Approval of the tax increment financing plan shall comply with the notice, hearing, and disclosure provisions of section 22. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(3) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The authority shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed development area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the development area.

(4) A tax increment financing plan may be modified if the modification is approved by the governing body upon notice and after public hearings and agreements as are required for approval of the original plan.

(5) Except for a development area located in a qualified development area, not more than 60 days after the public hearing on the tax increment financing plan, the governing body in a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. The resolution shall take effect when filed with the clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2007, Act 44, Imd. Eff. July 17, 2007 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2889 Tax increment revenues; transmission; expenditures; use; annual report.

Sec. 19.

(1) The municipal and county treasurers shall transmit tax increment revenues to the authority.

(2) The authority shall expend the tax increment revenues received for the development program only under the terms of the tax increment financing plan. Unused funds shall revert proportionately to the respective taxing bodies. Tax increment revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan if it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, bonds issued under section 20 have been paid or funds sufficient to make the payment have been segregated.

(3) Annually the authority shall submit to the governing body of the municipality and the state tax commission a report on the status of the tax increment financing account. The report shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the project area.

(f) The captured assessed value retained by the authority.

(g) The tax increment revenues received.

(h) The increase in the state equalized valuation as a result of the implementation of the tax increment financing plan.

(i) The type and cost of capital improvements made in the development area.

(j) Any additional information the governing body considers necessary.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2890 Financing development program of tax increment financing plan; authorization, issuance, and sale of general obligation bonds; estimate of anticipated tax increment revenues; resolution; security; lien.

Sec. 20.

(1) The municipality may by resolution of its governing body authorize, issue, and sell limited general obligation bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan and shall pledge its full faith and credit for the payment of the bonds. The municipality may pledge as additional security for the bonds any money received by the authority or the municipality under section 14. The bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Before the municipality may authorize the borrowing, the authority shall submit an estimate of the anticipated tax increment revenues and other revenue available under section 14 to be available for payment of principal and interest on the bonds, to the governing body of the municipality. This estimate shall be approved by the governing body of the municipality by resolution adopted by majority vote of the members of the governing body in the resolution authorizing the bonds. If the governing body of the municipality adopts the resolution authorizing the bonds, the estimate of the anticipated tax increment revenues and other revenue available under section 14 to be available for payment of principal and interest on the bonds shall be conclusive for purposes of this section. The bonds issued under this subsection shall be considered a single series for the purposes of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) By resolution of its governing body, the authority may authorize, issue, and sell tax increment bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan. The tax increment bonds issued by the authority under this subsection shall pledge solely the tax increment revenues of a development area in which the project is located or a development area from which tax increment revenues may be used for this project, or both. In addition or in the alternative, the bonds issued by the authority under this subsection may be secured by any other revenues identified in section 14 as sources of financing for activities of the authority that the authority shall specifically pledge in the resolution. However, the full faith and credit of the municipality shall not be pledged to secure bonds issued under this subsection. The bond issue may include a sum sufficient to pay interest on the tax increment bonds until full development of tax increment revenues from the project and also a sum to provide a reasonable reserve for payment of principal and interest on the bonds. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution. Bonds issued under this subsection that pledge revenue received under section 15 for repayment of the bonds are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2891 Development plan; preparation; contents.

Sec. 21.

(1) If a board decides to finance a project in a development area by the use of revenue bonds as authorized in section 16 or tax increment financing as authorized in sections 18, 19, and 20, it shall prepare a development plan.

(2) The development plan shall contain all of the following:

(a) The designation of boundaries of the development area in relation to highways, streets, streams, or otherwise.

(b) The location and extent of existing streets and other public facilities within the development area, designating the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses, and including a legal description of the development area.

(c) A description of existing improvements in the development area to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(g) A description of any portions of the development area that the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, traffic flow modifications, or utilities.

(i) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed in any manner and for whose benefit the project is being undertaken if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying in any manner of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed in any manner to those persons.

(l) Estimates of the number of persons residing in the development area and the number of families and individuals to be displaced. If occupied residences are designated for acquisition and clearance by the authority, a development plan shall include a survey of the families and individuals to be displaced, including their income and racial composition, a statistical description of the housing supply in the community, including the number of private and public units in existence or under construction, the condition of those units in existence, the number of owner-occupied and renter-occupied units, the annual rate of turnover of the various types of housing and the range of rents and sale prices, an estimate of the total demand for housing in the community, and the estimated capacity of private and public housing available to displaced families and individuals.

(m) A plan for establishing priority for the relocation of persons displaced by the development in any new housing in the development area.

(n) Provision for the costs of relocating persons displaced by the development and financial assistance and reimbursement of expenses, including litigation expenses and expenses incident to the transfer of title, in accordance with the standards and provisions of the uniform relocation assistance and real property acquisition policies act of 1970, Public Law 91-646, 84 Stat. 1894.

(o) A plan for compliance with 1972 PA 227, MCL 213.321 to 213.332.

(p) The requirement that amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection.

(q) A schedule to periodically evaluate the effectiveness of the development plan.

(r) Other material that the authority, local public agency, or governing body considers pertinent.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2892 Development plan; public hearing; notice; contents; opportunity to speak; hearing record.

Sec. 22.

(1) The governing body, before adoption of a resolution approving a development plan or tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the development area not less than 20 days before the hearing. Notice shall also be mailed to all property taxpayers of record in the development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the tax increment financing plan is approved not less than 20 days before the hearing. The notice of hearing within the time frame described in this subsection shall be mailed by certified mail to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the tax increment financing plan is approved.

(2) Notice of the time and place of hearing on a development plan shall contain all of the following:

(a) A description of the proposed development area in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, are available for public inspection at a place designated in the notice.

(c) A statement that all aspects of the development plan will be open for discussion at the public hearing.

(d) Other information that the governing body considers appropriate.

(3) At the time set for the hearing, the governing body shall provide an opportunity for interested persons to speak and shall receive and consider communications in writing. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for consideration of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at the hearing.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2893 Approval, rejection, or approval with modification; considerations.

Sec. 23.

The governing body after a public hearing on the development plan or the tax increment financing plan, or both, with notice given under section 22, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If it determines that the development plan or tax increment financing plan constitutes a public purpose, it shall by resolution approve or reject the plan, or approve it with modification, based on the following considerations:

(a) The plan meets the requirements under section 20(2).

(b) The proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(c) The development is reasonable and necessary to carry out the purposes of this act.

(d) The land included within the development area to be acquired is reasonably necessary to carry out the purposes of the plan and of this act in an efficient and economically satisfactory manner.

(e) The development plan is in reasonable accord with the land use plan of the municipality.

(f) Public services, such as fire and police protection and utilities, are or will be adequate to service the project area.

(g) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2894 Notice to vacate.

Sec. 24.

A person to be relocated under this act shall be given not less than 90 days' written notice to vacate unless modified by court order issued for good cause and after a hearing.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2895 Budget; submission to board; preparation; approval; adoption; cost of handling and auditing funds.

Sec. 25.

(1) The director of the authority shall submit a budget to the board for the operation of the authority for each fiscal year before the beginning of the fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. After review by the board, the budget shall be submitted to the governing body. The governing body must approve the budget before the board may adopt the budget. Unless authorized by the governing body or this act, funds of the municipality shall not be included in the budget of the authority.

(2) The governing body of the municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed, which shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2896 Preservation of historical sites.

Sec. 26.

(1) A public facility, building, or structure that is determined by the municipality to have significant historical interests shall be preserved in a manner considered necessary by the municipality in accordance with laws relative to the preservation of historical sites.

(2) An authority shall refer all proposed changes to the exterior of sites listed on the state register of historic sites and the national register of historic places to the applicable historic district commission created under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, or the department of history, arts, and libraries for review.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2897 Dissolution.

Sec. 27.

An authority that has completed the purposes for which it was organized shall be dissolved by resolution of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority belong to the municipality.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005 ;-- Am. 2008, Act 44, Imd. Eff. Mar. 27, 2008



Section 125.2898 Enforcement of act; rules.

Sec. 28.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2005, Act 280, Imd. Eff. Dec. 19, 2005



Section 125.2899 Tax increment revenues; definition; condition.

Sec. 29.

(1) Subject to the requirements of subsection (2), within 60 days after a development plan for a qualified development area has been approved under section 18, upon written request from the authority, the Michigan economic growth authority under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, may include the following within the definition of tax increment revenues under section 3(g):

(a) Taxes under the state education tax act, 1933 PA 331, MCL 211.901 to 211.906.

(b) Taxes levied by local or intermediate school districts under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

(2) The Michigan economic growth authority may only allow inclusion of the taxes described in subsection (1) in the definition of tax increment revenues if the Michigan economic growth authority under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, determines that the inclusion is necessary to reduce unemployment, promote economic growth, and increase capital investment in a qualified development area.

History: Add. 2007, Act 44, Imd. Eff. July 17, 2007






Act 61 of 2007 NEIGHBORHOOD IMPROVEMENT AUTHORITY ACT (125.2911 - 125.2932)

Section 125.2911 Short title.

Sec. 1.

This act shall be known and may be cited as the "neighborhood improvement authority act".

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2912 Definitions; A to M.

Sec. 2.

As used in this act:

(a) "Advance" means a transfer of funds made by a municipality to an authority or to another person on behalf of the authority in anticipation of repayment by the authority. Evidence of the intent to repay an advance may include, but is not limited to, an executed agreement to repay, provisions contained in a tax increment financing plan approved prior to the advance, or a resolution of the authority or the municipality.

(b) "Assessed value" means the taxable value as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(c) "Authority" means a neighborhood improvement authority created under this act.

(d) "Board" means the governing body of an authority.

(e) "Captured assessed value" means the amount in any 1 year by which the current assessed value of the development area, including the assessed value of property for which specific local taxes are paid in lieu of property taxes as determined in section 3(d), exceeds the initial assessed value. The state tax commission shall prescribe the method for calculating captured assessed value.

(f) "Chief executive officer" means the mayor or city manager of a city or the president or village manager of a village.

(g) "Development area" means that area described in section 5 to which a development plan is applicable.

(h) "Development plan" means that information and those requirements for a development area set forth in section 19.

(i) "Development program" means the implementation of the development plan.

(j) "Fiscal year" means the fiscal year of the authority.

(k) "Governing body" or "governing body of a municipality" means the elected body of a municipality having legislative powers.

(l) "Housing" means publicly owned housing, individual or multifamily.

(m) "Initial assessed value" means the assessed value of all the taxable property within the boundaries of the development area at the time the ordinance establishing the tax increment financing plan is approved, as shown by the most recent assessment roll of the municipality at the time the resolution is adopted. Property exempt from taxation at the time of the determination of the initial assessed value shall be included as zero. For the purpose of determining initial assessed value, property for which a specific local tax is paid in lieu of a property tax shall not be considered to be property that is exempt from taxation. The initial assessed value of property for which a specific local tax was paid in lieu of a property tax shall be determined as provided in section 3(d).

(n) "Land use plan" means a plan prepared under former 1921 PA 207 or a site plan under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702.

(o) "Municipality" means a city or a village.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2913 Definitions; O to T.

Sec. 3.

As used in this act:

(a) "Operations" means office maintenance, including salaries and expenses of employees, office supplies, consultation fees, design costs, and other expenses incurred in the daily management of the authority and planning of its activities.

(b) "Parcel" means an identifiable unit of land that is treated as separate for valuation or zoning purposes.

(c) "Public facility" means housing, a street, plaza, pedestrian mall, and any improvements to a street, plaza, or pedestrian mall including street furniture and beautification, park, parking facility, recreational facility, right-of-way, structure, waterway, bridge, lake, pond, canal, utility line or pipe, or building, including access routes designed and dedicated to use by the public generally, or used by a public agency. Public facility includes an improvement to a facility used by the public or a public facility as those terms are defined in section 1 of 1966 PA 1, MCL 125.1351, if the improvement complies with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(d) "Residential district" means an area of a municipality where 75% or more of the area is zoned for residential housing.

(e) "Specific local tax" means a tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, 1953 PA 189, MCL 211.181 to 211.182, the neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786, or the commercial rehabilitation act, 2005 PA 210, MCL 207.841 to 207.856. The initial assessed value or current assessed value of property subject to a specific local tax shall be the quotient of the specific local tax paid divided by the ad valorem millage rate. The state tax commission shall prescribe the method for calculating the initial assessed value and current assessed value of property for which a specific local tax was paid in lieu of a property tax.

(f) "State fiscal year" means the annual period commencing October 1 of each year.

(g) "Tax increment revenues" means the amount of ad valorem property taxes and specific local taxes attributable to the application of the levy of all taxing jurisdictions upon the captured assessed value of real and personal property in the development area. Tax increment revenues do not include any of the following:

(i) Taxes under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(ii) Taxes levied by local or intermediate school districts.

(iii) Ad valorem property taxes attributable either to a portion of the captured assessed value shared with taxing jurisdictions within the jurisdictional area of the authority or to a portion of value of property that may be excluded from captured assessed value or specific local taxes attributable to the ad valorem property taxes.

(iv) Ad valorem property taxes excluded by the tax increment financing plan of the authority from the determination of the amount of tax increment revenues to be transmitted to the authority or specific local taxes attributable to the ad valorem property taxes.

(v) Ad valorem property taxes exempted from capture under section 14(5) or specific local taxes attributable to those ad valorem property taxes.

(vi) Ad valorem property taxes specifically levied for the payment of principal and interest of obligations approved by the electors or obligations pledging the unlimited taxing power of the local governmental unit or specific taxes attributable to those ad valorem property taxes.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2914 Multiple authorities; establishment; authority as public body corporate.

Sec. 4.

(1) Except as otherwise provided in this subsection, a municipality may establish multiple authorities. A parcel of property shall not be included in more than 1 authority created under this act.

(2) An authority is a public body corporate that may sue and be sued in any court of this state. An authority possesses all the powers necessary to carry out its purpose. The enumeration of a power in this act shall not be construed as a limitation upon the general powers of an authority.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2915 Operation of authority; resolution of intent; public hearing; notice; adoption of ordinance establishing authority; filing; alteration or amendment of boundaries; exclusions; duration.

Sec. 5.

(1) If the governing body of a municipality determines that it is necessary for the best interests of the public to promote residential growth in a residential district and to promote economic growth, the governing body may, by resolution, declare its intention to create and provide for the operation of an authority.

(2) In the resolution of intent, the governing body shall set a date for a public hearing on the adoption of a proposed ordinance creating the authority and designating the boundaries of the development area. Notice of the public hearing shall be published twice in a newspaper of general circulation in the municipality, not less than 20 or more than 40 days before the date of the hearing. Not less than 20 days before the hearing, the governing body proposing to create the authority shall also mail notice of the hearing to the property taxpayers of record in the proposed development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the authority is established and a tax increment financing plan is approved. Failure of a property taxpayer to receive the notice does not invalidate these proceedings. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the proposed development area not less than 20 days before the hearing. The notice shall state the date, time, and place of the hearing and shall describe the boundaries of the proposed development area. A citizen, taxpayer, or property owner of the municipality or an official from a taxing jurisdiction with millage that would be subject to capture has the right to be heard in regard to the establishment of the authority and the boundaries of the proposed development area. The governing body of the municipality shall not incorporate land into the development area not included in the description contained in the notice of public hearing, but it may eliminate described lands from the development area in the final determination of the boundaries.

(3) Not less than 60 days after the public hearing, if the governing body of the municipality intends to proceed with the establishment of the authority, it shall adopt, by majority vote of its members, an ordinance establishing the authority and designating the boundaries of the development area within which the authority shall exercise its powers. The adoption of the ordinance is subject to any applicable statutory or charter provisions in respect to the approval or disapproval by the chief executive or other officer of the municipality and the adoption of an ordinance over his or her veto. This ordinance shall be filed with the secretary of state promptly after its adoption and shall be published at least once in a newspaper of general circulation in the municipality.

(4) The governing body of the municipality may alter or amend the boundaries of the development area to include or exclude lands from the development area in the same manner as adopting the ordinance creating the authority.

(5) A residential district or development area under this act shall not include an area of a municipality that is part of a residential district or a development area under the historical neighborhood tax increment finance authority act, 2004 PA 530, MCL 125.2841 to 125.2866.

(6) An authority created under this act shall have a duration of not more than 30 years from the date of the resolution creating the authority. The governing body of a municipality may extend the duration of the authority by resolution if the purposes for which the authority was created still exist.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2916 Annexation or consolidation with another municipality.

Sec. 6.

If a development area is part of an area annexed to or consolidated with another municipality, the authority managing that development area shall become an authority of the annexing or consolidated municipality. Obligations of that authority incurred under a development or tax increment plan, agreements related to a development or tax increment plan, and bonds issued under this act shall remain in effect following the annexation or consolidation.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2917 Board; chief officer; membership; appointment terms; vacancy; oath; open meetings; removal of member; financial records; writings subject to freedom of information act.

Sec. 7.

(1) An authority shall be under the supervision and control of a board consisting of the chief executive officer of the municipality or his or her designee and not less than 5 or more than 9 members as determined by the governing body of the municipality. Members shall be appointed by the chief executive officer of the municipality, subject to approval by the governing body of the municipality. Not less than a majority of the members shall be persons having an ownership or business interest in property located in the development area. At least 1 of the members shall be a resident of the development area or of an area within 1/2 mile of any part of the development area. Of the members first appointed, an equal number of the members, as near as is practicable, shall be appointed for 1 year, 2 years, 3 years, and 4 years. A member shall hold office until the member's successor is appointed. After the initial appointment, each member shall serve for a term of 4 years. An appointment to fill a vacancy shall be made by the chief executive officer of the municipality for the unexpired term only. Members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses. The chairperson of the board shall be elected by the board.

(2) Before assuming the duties of office, a member shall qualify by taking and subscribing to the constitutional oath of office.

(3) The proceedings and rules of the board are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The board shall adopt rules governing its procedure and the holding of regular meetings, subject to the approval of the governing body. Special meetings may be held if called in the manner provided in the rules of the board.

(4) After having been given notice and an opportunity to be heard, a member of the board may be removed for cause by the governing body.

(5) All expense items of the authority shall be publicized monthly and the financial records shall always be open to the public.

(6) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2918 Director; compensation; service; eligibility; oath; posting of bond; director as chief executive officer; duties of director; acting director; treasurer; secretary; retention of legal counsel; other personnel.

Sec. 8.

(1) The board may employ and fix the compensation of a director, subject to the approval of the governing body of the municipality. The director shall serve at the pleasure of the board. A member of the board is not eligible to hold the position of director. Before beginning his or her duties, the director shall take and subscribe to the constitutional oath, and furnish bond, by posting a bond in the sum determined in the ordinance establishing the authority payable to the authority for use and benefit of the authority, approved by the board, and filed with the municipal clerk. The premium on the bond shall be considered an operating expense of the authority, payable from funds available to the authority for expenses of operation. The director shall be the chief executive officer of the authority. Subject to the approval of the board, the director shall supervise and be responsible for the preparation of plans and the performance of the functions of the authority in the manner authorized by this act. The director shall attend the meetings of the board and shall provide to the board and to the governing body of the municipality a regular report covering the activities and financial condition of the authority. If the director is absent or disabled, the board may designate a qualified person as acting director to perform the duties of the office. Before beginning his or her duties, the acting director shall take and subscribe to the oath, and furnish bond, as required of the director. The director shall furnish the board with information or reports governing the operation of the authority as the board requires.

(2) The board may employ and fix the compensation of a treasurer, who shall keep the financial records of the authority and who, together with the director, shall approve all vouchers for the expenditure of funds of the authority. The treasurer shall perform all duties delegated to him or her by the board and shall furnish bond in an amount prescribed by the board.

(3) The board may employ and fix the compensation of a secretary, who shall maintain custody of the official seal and of records, books, documents, or other papers not required to be maintained by the treasurer. The secretary shall attend meetings of the board and keep a record of its proceedings and shall perform other duties delegated by the board.

(4) The board may retain legal counsel to advise the board in the proper performance of its duties. The legal counsel shall represent the authority in actions brought by or against the authority.

(5) The board may employ other personnel considered necessary by the board.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2919 Municipal retirement and insurance programs; participation.

Sec. 9.

The employees of an authority shall be eligible to participate in municipal retirement and insurance programs of the municipality as if they were civil service employees except that the employees of an authority are not civil service employees.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2920 Authority of board.

Sec. 10.

The board may do any of the following:

(a) Prepare an analysis of economic changes taking place in the development area.

(b) Study and analyze the impact of metropolitan growth upon the development area.

(c) Plan and propose the construction, renovation, repair, remodeling, rehabilitation, restoration, preservation, or reconstruction of a public facility, an existing building, or a multiple-family dwelling unit which may be necessary or appropriate to the execution of a plan which, in the opinion of the board, aids in the residential growth and economic growth of the development area.

(d) Plan, propose, and implement an improvement to a public facility within the development area to comply with the barrier free design requirements of the state construction code promulgated under the Stille-DeRossett-Hale single state construction code act, 1972 PA 230, MCL 125.1501 to 125.1531.

(e) Develop long-range plans, in cooperation with the agency that is chiefly responsible for planning in the municipality, designed to halt the deterioration of property values in the development area and to promote the residential growth and economic growth of the development area, and take steps as may be necessary to persuade property owners to implement the plans to the fullest extent possible.

(f) Implement any plan of development, including housing for low-income individuals, in the development area necessary to achieve the purposes of this act in accordance with the powers of the authority granted by this act.

(g) Make and enter into contracts necessary or incidental to the exercise of its powers and the performance of its duties.

(h) Acquire by purchase or otherwise, on terms and conditions and in a manner the authority considers proper or own, convey, or otherwise dispose of, or lease as lessor or lessee, land and other property, real or personal, or rights or interests in the property, that the authority determines is reasonably necessary to achieve the purposes of this act, and to grant or acquire licenses, easements, and options.

(i) Improve land and construct, reconstruct, rehabilitate, restore and preserve, equip, clear, improve, maintain, repair, and operate any public facility, building, including multiple-family dwellings, and any necessary or desirable appurtenances to those buildings, within the development area for the use, in whole or in part, of any public or private person or corporation, or a combination thereof.

(j) Fix, charge, and collect fees, rents, and charges for the use of any facility, building, or property under its control or any part of the facility, building, or property, and pledge the fees, rents, and charges for the payment of revenue bonds issued by the authority.

(k) Lease, in whole or in part, any facility, building, or property under its control.

(l) Accept grants and donations of property, labor, or other things of value from a public or private source.

(m) Acquire and construct public facilities.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2921 Financing sources; disposition of money received.

Sec. 11.

(1) The activities of the authority shall be financed from 1 or more of the following sources:

(a) Donations to the authority for the performance of its functions.

(b) Money borrowed and to be repaid as authorized by sections 12 and 13.

(c) Revenues from any property, building, or facility owned, leased, licensed, or operated by the authority or under its control, subject to the limitations imposed upon the authority by trusts or other agreements.

(d) Proceeds of a tax increment financing plan established under sections 14 to 16.

(e) Proceeds from a special assessment district created as provided by law.

(f) Money obtained from other sources approved by the governing body of the municipality or otherwise authorized by law for use by the authority or the municipality to finance a development program.

(2) Money received by the authority and not covered under subsection (1) shall immediately be deposited to the credit of the authority, subject to disbursement under this act. Except as provided in this act, the municipality shall not obligate itself, and shall not be obligated, to pay any sums from public funds, other than money received by the municipality under this section, for or on account of the activities of the authority.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2922 Borrowing money and issuing negotiable revenue bonds.

Sec. 12.

The authority may borrow money and issue its negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2923 Acquisition or construction of property; borrowing money and issuing revenue bonds; other financing; securing bonds and notes; pledge; exemption from taxation; exceptions; liability; investments.

Sec. 13.

(1) The authority may with approval of the local governing body borrow money and issue its revenue bonds or notes to finance all or part of the costs of acquiring or constructing property in connection with either of the following:

(a) The implementation of a development plan in the development area.

(b) The refund, or refund in advance, of bonds or notes issued under this section.

(2) Any of the following may be financed by the issuance of revenue bonds or notes:

(a) The cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing property in connection with the implementation of a development plan in the development area.

(b) Any engineering, architectural, legal, accounting, or financial expenses.

(c) The costs necessary or incidental to the borrowing of money.

(d) Interest on the bonds or notes during the period of construction.

(e) A reserve for payment of principal and interest on the bonds or notes.

(f) A reserve for operation and maintenance until sufficient revenues have developed.

(3) The authority may secure the bonds and notes by mortgage, assignment, or pledge of the property and any money, revenues, or income received in connection with the property.

(4) A pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged by the authority immediately is subject to the lien of the pledge without a physical delivery, filing, or further act. The lien of a pledge is valid and binding against parties having claims of any kind in tort, contract, or otherwise, against the authority, whether or not the parties have notice of the lien. Neither the resolution, the trust agreement, nor any other instrument by which a pledge is created must be filed or recorded to be enforceable.

(5) Bonds or notes issued under this section are exempt from all taxation in this state except inheritance and transfer taxes, and the interest on the bonds or notes is exempt from all taxation in this state, notwithstanding that the interest may be subject to federal income tax.

(6) The municipality is not liable on bonds or notes of the authority issued under this section, and the bonds or notes are not a debt of the municipality. The bonds or notes shall contain on their face a statement to that effect.

(7) The bonds and notes of the authority may be invested in by all public officers, state agencies and political subdivisions, insurance companies, banks, savings and loan associations, investment companies, and fiduciaries and trustees, and may be deposited with and received by all public officers and the agencies and political subdivisions of this state for any purpose for which the deposit of bonds is authorized.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2924 Tax increment financing plan; preparation and submission; contents; hearing and approval procedure; agreement with taxing jurisdiction; modification; exemption from tax; separate millage for public library purposes; resolution.

Sec. 14.

(1) If the authority determines that it is necessary for the achievement of the purposes of this act, the authority shall prepare and submit a tax increment financing plan to the governing body of the municipality. The plan shall include a development plan as provided in section 16, a detailed explanation of the tax increment procedure, the maximum amount of bonded indebtedness to be incurred, and the duration of the program, and shall be in compliance with section 15. The plan shall contain a statement of the estimated impact of tax increment financing on the assessed values of all taxing jurisdictions in which the development area is located. The plan may provide for the use of part or all of the captured assessed value, but the portion intended to be used by the authority shall be clearly stated in the tax increment financing plan. The authority or municipality may exclude from captured assessed value growth in property value resulting solely from inflation. The plan shall set forth the method for excluding growth in property value resulting solely from inflation.

(2) Approval of the tax increment financing plan shall comply with the notice, hearing, and disclosure provisions of section 18. If the development plan is part of the tax increment financing plan, only 1 hearing and approval procedure is required for the 2 plans together.

(3) Before the public hearing on the tax increment financing plan, the governing body shall provide a reasonable opportunity to the taxing jurisdictions levying taxes subject to capture to meet with the governing body. The authority shall fully inform the taxing jurisdictions of the fiscal and economic implications of the proposed development area. The taxing jurisdictions may present their recommendations at the public hearing on the tax increment financing plan. The authority may enter into agreements with the taxing jurisdictions and the governing body of the municipality in which the development area is located to share a portion of the captured assessed value of the development area.

(4) A tax increment financing plan may be modified if the modification is approved by the governing body upon notice and after public hearings and agreements as are required for approval of the original plan.

(5) Not more than 60 days after the public hearing, the governing body in a taxing jurisdiction levying ad valorem property taxes that would otherwise be subject to capture may exempt its taxes from capture by adopting a resolution to that effect and filing a copy with the clerk of the municipality proposing to create the authority. In the event that the governing body levies a separate millage for public library purposes, at the request of the public library board, that separate millage shall be exempt from the capture. The resolution shall take effect when filed with the clerk and remains effective until a copy of a resolution rescinding that resolution is filed with that clerk.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2925 Tax increment revenues; transmission to authority; expenditures; report on status of tax increment financing account.

Sec. 15.

(1) The municipal and county treasurers shall transmit tax increment revenues to the authority.

(2) The authority shall expend the tax increment revenues received for the development program only under the terms of the tax increment financing plan. Unused funds shall revert proportionately to the respective taxing bodies. Tax increment revenues shall not be used to circumvent existing property tax limitations. The governing body of the municipality may abolish the tax increment financing plan if it finds that the purposes for which it was established are accomplished. However, the tax increment financing plan shall not be abolished until the principal of, and interest on, bonds issued under section 16 have been paid or funds sufficient to make the payment have been segregated.

(3) Annually the authority shall submit to the governing body of the municipality and the state tax commission a report on the status of the tax increment financing account. The report shall include the following:

(a) The amount and source of revenue in the account.

(b) The amount in any bond reserve account.

(c) The amount and purpose of expenditures from the account.

(d) The amount of principal and interest on any outstanding bonded indebtedness.

(e) The initial assessed value of the project area.

(f) The captured assessed value retained by the authority.

(g) The tax increment revenues received.

(h) The number of public facilities developed.

(i) The amount of public housing created or improved.

(j) The number of jobs created as a result of the implementation of the tax increment financing plan.

(k) Any additional information the governing body considers necessary.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2926 Authorization, issuance, and sale of tax increment bonds; limitations; pledge; resolution to create lien on revenues; limited tax pledge.

Sec. 16.

(1) By resolution of its governing body, the authority may authorize, issue, and sell tax increment bonds subject to the limitations set forth in this subsection to finance the development program of the tax increment financing plan. The tax increment bonds issued by the authority under this subsection shall pledge solely the tax increment revenues of a development area in which the project is located or a development area from which tax increment revenues may be used for this project, or both. In addition or in the alternative, the bonds issued by the authority under this subsection may be secured by any other revenues identified in section 11 as sources of financing for activities of the authority that the authority shall specifically pledge in the resolution. However, except as otherwise provided in this section, the full faith and credit of the municipality shall not be pledged to secure bonds issued under this subsection. The bond issue may include a sum sufficient to pay interest on the tax increment bonds until full development of tax increment revenues from the project and also a sum to provide a reasonable reserve for payment of principal and interest on the bonds. The resolution authorizing the bonds shall create a lien on the tax increment revenues and other revenues pledged by the resolution that shall be a statutory lien and shall be a first lien subject only to liens previously created. The resolution may provide the terms upon which additional bonds may be issued of equal standing and parity of lien as to the tax increment revenues and other revenues pledged under the resolution. Bonds issued under this subsection are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) The municipality, by majority vote of the members of its governing body, may make a limited tax pledge to support the authority's tax increment bonds or notes or, if authorized by the voters of the municipality, may pledge its unlimited tax full faith and credit for the payment of the principal of and interest on the authority's tax increment bonds or notes.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2927 Development plan; contents.

Sec. 17.

(1) If a board decides to finance a project in a development area by the use of revenue bonds as authorized in section 12 or tax increment financing as authorized in sections 14, 15, and 16, it shall prepare a development plan.

(2) The development plan shall contain all of the following:

(a) The designation of boundaries of the development area in relation to highways, streets, streams, or otherwise.

(b) The location and extent of existing streets and other public facilities within the development area, designating the location, character, and extent of the categories of public and private land uses then existing and proposed for the development area, including residential, recreational, commercial, industrial, educational, and other uses, and including a legal description of the development area.

(c) A description of existing improvements in the development area to be demolished, repaired, or altered, a description of any repairs and alterations, and an estimate of the time required for completion.

(d) The location, extent, character, and estimated cost of the improvements including rehabilitation contemplated for the development area and an estimate of the time required for completion.

(e) A statement of the construction or stages of construction planned, and the estimated time of completion of each stage.

(f) A description of any parts of the development area to be left as open space and the use contemplated for the space.

(g) A description of any portions of the development area that the authority desires to sell, donate, exchange, or lease to or from the municipality and the proposed terms.

(h) A description of desired zoning changes and changes in streets, street levels, intersections, or utilities.

(i) An estimate of the cost of the development, a statement of the proposed method of financing the development, and the ability of the authority to arrange the financing.

(j) Designation of the person or persons, natural or corporate, to whom all or a portion of the development is to be leased, sold, or conveyed in any manner and for whose benefit the project is being undertaken if that information is available to the authority.

(k) The procedures for bidding for the leasing, purchasing, or conveying in any manner of all or a portion of the development upon its completion, if there is no express or implied agreement between the authority and persons, natural or corporate, that all or a portion of the development will be leased, sold, or conveyed in any manner to those persons.

(l) The requirement that amendments to an approved development plan or tax increment plan must be submitted by the authority to the governing body for approval or rejection.

(m) Other material that the authority, local public agency, or governing body considers pertinent.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2928 Development plan; public hearing; notice; opportunity to speak and provide written comment.

Sec. 18.

(1) The governing body, before adoption of an ordinance approving a development plan or tax increment financing plan, shall hold a public hearing on the development plan. Notice of the time and place of the hearing shall be given by publication twice in a newspaper of general circulation designated by the municipality, the first of which shall be not less than 20 days before the date set for the hearing. Notice of the hearing shall be posted in at least 20 conspicuous and public places in the development area not less than 20 days before the hearing. Notice shall also be mailed to all property taxpayers of record in the development area and to the governing body of each taxing jurisdiction levying taxes that would be subject to capture if the tax increment financing plan is approved not less than 20 days before the hearing.

(2) Notice of the time and place of hearing on a development plan shall contain all of the following:

(a) A description of the proposed development area in relation to highways, streets, streams, or otherwise.

(b) A statement that maps, plats, and a description of the development plan, including the method of relocating families and individuals who may be displaced from the area, if any, are available for public inspection at a place designated in the notice.

(c) A statement that all aspects of the development plan will be open for discussion at the public hearing.

(d) Other information that the governing body considers appropriate.

(3) At the time set for the hearing, the governing body shall provide an opportunity for interested persons to speak and shall receive and consider communications in writing. The hearing shall provide the fullest opportunity for expression of opinion, for argument on the merits, and for consideration of documentary evidence pertinent to the development plan. The governing body shall make and preserve a record of the public hearing, including all data presented at the hearing.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2929 Development plan or tax increment financing plan as public purpose; consideration for approval, rejection, or modification.

Sec. 19.

The governing body after a public hearing on the development plan or the tax increment financing plan, or both, with notice given under section 18, shall determine whether the development plan or tax increment financing plan constitutes a public purpose. If it determines that the development plan or tax increment financing plan constitutes a public purpose, it shall by ordinance approve or reject the plan, or approve it with modification, based on the following considerations:

(a) The plan meets the requirements under section 17(2).

(b) The proposed method of financing the development is feasible and the authority has the ability to arrange the financing.

(c) The development is reasonable and necessary to carry out the purposes of this act.

(d) The land included within the development area to be acquired is reasonably necessary to carry out the purposes of the plan and of this act in an efficient and economically satisfactory manner.

(e) The development plan is in reasonable accord with the land use plan of the municipality.

(f) Public services, such as fire and police protection and utilities, are or will be adequate to service the project area.

(g) Changes in zoning, streets, street levels, intersections, and utilities are reasonably necessary for the project and for the municipality.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2930 Budget; submission; approval; cost of handling and auditing funds.

Sec. 20.

(1) The director of the authority shall submit a budget to the board for the operation of the authority for each fiscal year before the beginning of the fiscal year. The budget shall be prepared in the manner and contain the information required of municipal departments. After review by the board, the budget shall be submitted to the governing body. The governing body must approve the budget before the board may adopt the budget. Unless authorized by the governing body or this act, funds of the municipality shall not be included in the budget of the authority.

(2) The governing body of the municipality may assess a reasonable pro rata share of the funds for the cost of handling and auditing the funds against the funds of the authority, other than those committed, which shall be paid annually by the board pursuant to an appropriate item in its budget.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2931 Dissolution of authority; property and assets.

Sec. 21.

An authority that has completed the purposes for which it was organized shall be dissolved by ordinance of the governing body. The property and assets of the authority remaining after the satisfaction of the obligations of the authority belong to the municipality.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007



Section 125.2932 Enforcement; rules.

Sec. 22.

(1) The state tax commission may institute proceedings to compel enforcement of this act.

(2) The state tax commission may promulgate rules necessary for the administration of this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2007, Act 61, Imd. Eff. Sept. 19, 2007






Act 275 of 2010 NEXT MICHIGAN DEVELOPMENT ACT (125.2951 - 125.2959)

Section 125.2951 Short title.

Sec. 1.

This act shall be known and may be cited as the "next Michigan development act".

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2952 Legislative findings; declaration.

Sec. 2.

The legislature of this state finds and declares that there exists in this state the continuing need for programs to encourage economic development and investment, job creation and job retention, and ancillary economic growth in this state. To achieve these purposes, it is necessary to assist and encourage the creation and implementation of intergovernmental development corporations and to enable those corporations to foster economic opportunities in this state, prevent conditions of unemployment and underemployment, and promote economic growth.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2953 Definitions.

Sec. 3.

As used in this act:

(a) "Eligible act 7 entity" means a separate legal and administrative entity formed by interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, among 2 or more local governmental units, at least 1 of which shall be a county, and at least 1 of which shall be a qualified local government unit as defined in section 2 of the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2782, for the purpose of jointly exercising economic development powers and attracting business.

(b) "Eligible next Michigan business" means that term as defined in section 3 of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803.

(c) "Eligible urban entity" means a city with a population of 100,000 or more and is the largest city within a metropolitan statistical area as defined by the United States office of management and budget.

(d) "Local governmental unit" means a county, city, village, township, or charter township.

(e) "Michigan strategic fund" means the Michigan strategic fund as described in the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(f) "Next Michigan development corporation" means an eligible act 7 entity or eligible urban entity that meets the requirements of section 4 and has been so designated by the board of the Michigan strategic fund.

(g) "Next Michigan development district" or "district" means the territory of a next Michigan development corporation.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2954 Next Michigan development corporation; designation; eligibility; composition of territory; parties to interlocal agreement; application; preference.

Sec. 4.

(1) An eligible act 7 entity may apply to the board of the Michigan strategic fund for designation as a next Michigan development corporation under this act. An eligible urban entity may apply to the board of the Michigan strategic fund for designation as a next Michigan development corporation under this act. An eligible urban entity may expressly designate an instrumentality of an eligible urban entity or a nonprofit corporation to file the application and act as the next Michigan development corporation on behalf of the eligible urban entity.

(2) The territory of a next Michigan development corporation shall be composed of the area within the boundaries of the cities, villages, and townships which are parties to the interlocal agreement as the same may be amended to add or remove parties from time to time or the area of the eligible urban entity. The interlocal agreement may include a division of rights, responsibilities, and duties between and among the local government unit parties as may be determined appropriate by the local government unit parties to implement the purposes of this act and otherwise shall conform to law.

(3) Except for an application from or on behalf of an eligible urban entity, the application for next Michigan development corporation status under this act shall be accompanied by a copy of the interlocal agreement creating the eligible act 7 entity and the approval of the governor of the interlocal agreement pursuant to section 10 of the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.510.

(4) In determining whether to designate a next Michigan development corporation, the Michigan strategic fund shall give preference to each of the following:

(a) An eligible act 7 entity that is made up of not fewer than 2 contiguous counties that combined have a population of more than 103,000 but less than 106,000 according to the most recent decennial census and the population of the largest city of 1 of those counties when combined with the largest city of the other county is more than 32,500 but less than 35,500.

(b) An eligible urban entity that is the largest city in a county with a population of 1,500,000 or more.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010 ;-- Am. 2013, Act 239, Imd. Eff. Dec. 26, 2013 ;-- Am. 2014, Act 446, Imd. Eff. Jan. 2, 2015



Section 125.2955 Next Michigan development corporation; designation by board of Michigan strategic fund; limitation on number designated; development of application form and process; criteria; grant or denial of designation within certain time period; limitation.

Sec. 5.

(1) The board of the Michigan strategic fund, upon the filing of an application under section 4, may designate the applicant as a next Michigan development corporation. No more than 7 next Michigan development corporations may be designated in this state. The president of the Michigan strategic fund shall develop the form of application for designation as a next Michigan development corporation within 49 days of the effective date of this act provided that an application from an eligible act 7 entity or an eligible urban entity which otherwise meets the requirements of this act may be filed with the board of the Michigan strategic fund at any time after December 15, 2010, and any such application shall be considered by the board of the Michigan strategic fund under subsections (2) and (3). The Michigan strategic fund shall use its best efforts to develop the application process jointly with eligible act 7 entities and eligible urban entities.

(2) The board of the Michigan strategic fund shall apply the following criteria in determining to designate a next Michigan development corporation:

(a) The nominal level of unemployed workers within the county or counties which are parties to the interlocal agreement creating the applicant eligible act 7 entity, if the applicant is an eligible act 7 entity, or within the applicant eligible urban entity, if the applicant is an eligible urban entity, in each case as publicly reported by the state department of energy, labor, and economic growth as of the month preceding the filing of the application on an adjusted or unadjusted basis, whichever is greater.

(b) The number of local governmental unit parties to the applicant's interlocal agreement if the applicant is an eligible act 7 entity.

(c) Whether the application demonstrates evidence of significant job creation potential of a regional or state asset or combinations of enterprises, facilities, or obsolete facilities within the territory of the applicant, as documented by a comprehensive business plan and a third-party study or studies quantifying the job creation potential, and the degree of the job creation potential.

(d) Whether the application is supported by public and private commitment and the degree of the commitment.

(e) The extent to which the interlocal agreement or the eligible urban entity creates the possibility of streamlined permitting.

(3) The board of the Michigan strategic fund shall grant or deny designation to an applicant within 49 days of receipt of the application. If the board of the Michigan strategic fund does not grant or deny the designation within 49 days of receipt of the application, the application shall be considered approved. If the application is denied, the board shall provide the applicant with the specific reasons for the denial by reference to the criteria set forth in subsection (2). An applicant may amend the application to take into account the reasons for the denial and thereafter may resubmit the application to the board of the Michigan strategic fund.

(4) The board of the Michigan strategic fund shall not designate more than 2 next Michigan development corporations in a calendar year. However, the board of the Michigan strategic fund may designate 3 next Michigan development corporations in a calendar year if 1 or more of the next Michigan development corporations designated is located entirely north of 43° 49' in this state.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010 ;-- Am. 2013, Act 238, Imd. Eff. Dec. 26, 2013 ;-- Am. 2014, Act 447, Imd. Eff. Jan. 2, 2015



Section 125.2956 Next Michigan development corporation; powers, duties, and responsibilities.

Sec. 6.

(1) A next Michigan development corporation shall seek to attract eligible next Michigan businesses to its next Michigan development district and may exercise all of the powers, privileges, and responsibilities granted to it under state law, including, but not limited to, the powers, privileges, and responsibilities granted in the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174, section 9f of the general property tax act, 1893 PA 206, MCL 211.9f, 1974 PA 198, MCL 207.551 to 207.572, and other relevant law.

(2) The Michigan economic development corporation shall market the next Michigan development corporations.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2957 Business conducted at public meetings; public record; confidentiality; "financial or proprietary information" defined.

Sec. 7.

(1) The business of a next Michigan development corporation shall be conducted at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of a meeting shall be given as provided by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) Except as expressly provided otherwise in this section, a writing prepared, owned, used, in the possession of, or retained by the next Michigan development corporation in the performance of an official function shall be a public record and shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. A record or portion of a record, material, or other data received, prepared, used, or retained by the next Michigan development corporation in connection with an application by an eligible business for renaissance zone status or other tax or development incentive that relates to financial or proprietary information or site selection where more than 1 site is under consideration submitted by the eligible business applicant that is considered by the applicant and acknowledged by the next Michigan development corporation as confidential shall not be subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. A designee of the next Michigan development corporation shall make the determination as to whether the next Michigan development corporation acknowledges as confidential any financial or proprietary information submitted by the eligible business applicant and considered by the applicant as confidential. Unless considered proprietary information, the next Michigan development corporation shall not acknowledge routine financial information as confidential. If the designee of the next Michigan development corporation determines that information submitted to the next Michigan development corporation is financial or proprietary information and is confidential, the designee of the next Michigan development corporation shall prepare a written statement, subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, which states all of the following:

(a) That the information submitted was determined by the designee of the next Michigan development corporation to be confidential as financial or proprietary information or site selection information.

(b) A broad nonspecific overview of the financial or proprietary information determined to be confidential.

(3) The next Michigan development corporation shall not disclose financial or proprietary information or site selection information not subject to disclosure pursuant to subsection (2) without the consent of the eligible business applicant submitting the information. However, nothing in this subsection shall preclude the president of the Michigan strategic fund, members of the board of the Michigan strategic fund, or their designees from reviewing information otherwise exempt from disclosure under this section.

(4) As used in this section, "financial or proprietary information" means information that has not been publicly disseminated or is unavailable from other sources, the release of which might cause the eligible business applicant, in the applicant's judgment, material competitive harm. Financial or proprietary information does not include a written agreement under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2958 Dissolution or termination; validity of incentives previously granted.

Sec. 8.

In the event that a next Michigan development corporation dissolves or is terminated, all incentives previously granted by the next Michigan development corporation shall be unaffected by the dissolution and shall remain valid and in full force and effect in accordance with their respective terms. Incentives previously granted by the next Michigan development corporation shall be administered by the city, village, township, or charter township in which the eligible business to which the incentives were granted is located unless otherwise provided in the interlocal agreement.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010



Section 125.2959 Construction and interpretation of act.

Sec. 9.

This act shall be construed liberally to effectuate the legislative intent and purposes of this act as found and stated in section 2. This act constitutes complete and independent authority for the performance of each and every act and thing authorized by this act, and all powers granted by this act shall be broadly interpreted to include any power reasonable and convenient to effectuate the intent and purposes of this act, and the language used in this act shall be read as grants of authority and not as limitations of powers to those expressed or necessarily implied.

History: 2010, Act 275, Imd. Eff. Dec. 15, 2010






Act 110 of 2006 MICHIGAN ZONING ENABLING ACT (125.3101 - 125.3702)

110-2006-I ARTICLE I GENERAL PROVISIONS (125.3101...125.3103)

Section 125.3101 Short title.

Sec. 101.

This act shall be known and may be cited as the "Michigan zoning enabling act".

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3102 Definitions.

Sec. 102.

As used in this act:

(a) "Agricultural land" means substantially undeveloped land devoted to the production of plants and animals useful to humans, including, but not limited to, forage and sod crops, grains, feed crops, field crops, dairy products, poultry and poultry products, livestock, herbs, flowers, seeds, grasses, nursery stock, fruits, vegetables, Christmas trees, and other similar uses and activities.

(b) "Airport" means an airport licensed by the Michigan department of transportation, bureau of aeronautics under section 86 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.86.

(c) "Airport approach plan" and "airport layout plan" mean a plan, or an amendment to a plan, filed with the zoning commission under section 151 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.151.

(d) "Airport manager" means that term as defined in section 2 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.2.

(e) "Airport zoning regulations" means airport zoning regulations under the airport zoning act, 1950 (Ex Sess) PA 23, MCL 259.431 to 259.465, for an airport hazard area that lies in whole or part in the area affected by a zoning ordinance under this act.

(f) "Conservation easement" means that term as defined in section 2140 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.2140.

(g) "Coordinating zoning committee" means a coordinating zoning committee as described under section 307.

(h) "Development rights" means the rights to develop land to the maximum intensity of development authorized by law.

(i) "Development rights ordinance" means an ordinance, which may comprise part of a zoning ordinance, adopted under section 507.

(j) "Family child care home" and "group child care home" mean those terms as defined in section 1 of 1973 PA 116, MCL 722.111, and only apply to the bona fide private residence of the operator of the family or group child care home.

(k) "Greenway" means a contiguous or linear open space, including habitats, wildlife corridors, and trails, that links parks, nature reserves, cultural features, or historic sites with each other, for recreation and conservation purposes.

(l) "Improvements" means those features and actions associated with a project that are considered necessary by the body or official granting zoning approval to protect natural resources or the health, safety, and welfare of the residents of a local unit of government and future users or inhabitants of the proposed project or project area, including roadways, lighting, utilities, sidewalks, screening, and drainage. Improvements do not include the entire project that is the subject of zoning approval.

(m) "Intensity of development" means the height, bulk, area, density, setback, use, and other similar characteristics of development.

(n) "Legislative body" means the county board of commissioners of a county, the board of trustees of a township, or the council or other similar elected governing body of a city or village.

(o) "Local unit of government" means a county, township, city, or village.

(p) "Other eligible land" means land that has a common property line with agricultural land from which development rights have been purchased and is not divided from that agricultural land by a state or federal limited access highway.

(q) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(r) "Population" means the population according to the most recent federal decennial census or according to a special census conducted under section 7 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.907, whichever is the more recent.

(s) "Site plan" includes the documents and drawings required by the zoning ordinance to ensure that a proposed land use or activity is in compliance with local ordinances and state and federal statutes.

(t) "State licensed residential facility" means a structure constructed for residential purposes that is licensed by the state under the adult foster care facility licensing act, 1979 PA 218, MCL 400.701 to 400.737, or 1973 PA 116, MCL 722.111 to 722.128, and provides residential services for 6 or fewer individuals under 24-hour supervision or care.

(u) "Undeveloped state" means a natural state preserving natural resources, natural features, scenic or wooded conditions, agricultural use, open space, or a similar use or condition. Land in an undeveloped state does not include a golf course but may include a recreational trail, picnic area, children's play area, greenway, or linear park. Land in an undeveloped state may be, but is not required to be, dedicated to the use of the public.

(v) "Zoning commission" means a zoning commission as described under section 301.

(w) "Zoning jurisdiction" means the area encompassed by the legal boundaries of a city or village or the area encompassed by the legal boundaries of a county or township outside the limits of incorporated cities and villages. The zoning jurisdiction of a county does not include the areas subject to a township zoning ordinance.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2007, Act 219, Imd. Eff. Dec. 28, 2007 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3103 Notice; publication; mail or personal delivery; requirements.

Sec. 103.

(1) Except as otherwise provided under this act, if a local unit of government conducts a public hearing required under this act, the local unit of government shall publish notice of the hearing in a newspaper of general circulation in the local unit of government not less than 15 days before the date of the hearing.

(2) Notice required under this act shall be given as provided under subsection (3) to the owners of property that is the subject of the request. Notice shall also be given as provided under subsection (3) to all persons to whom real property is assessed within 300 feet of the property that is the subject of the request and to the occupants of all structures within 300 feet of the subject property regardless of whether the property or structure is located in the zoning jurisdiction. Notification need not be given to more than 1 occupant of a structure, except that if a structure contains more than 1 dwelling unit or spatial area owned or leased by different persons, 1 occupant of each unit or spatial area shall be given notice. If a single structure contains more than 4 dwelling units or other distinct spatial areas owned or leased by different persons, notice may be given to the manager or owner of the structure, who shall be requested to post the notice at the primary entrance to the structure.

(3) The notice under subsection (2) is considered to be given when personally delivered or when deposited during normal business hours for delivery with the United States postal service or other public or private delivery service. The notice shall be given not less than 15 days before the date the request will be considered. If the name of the occupant is not known, the term "occupant" may be used for the intended recipient of the notice.

(4) A notice under this section shall do all of the following:

(a) Describe the nature of the request.

(b) Indicate the property that is the subject of the request. The notice shall include a listing of all existing street addresses within the property. Street addresses do not need to be created and listed if no such addresses currently exist within the property. If there are no street addresses, other means of identification may be used.

(c) State when and where the request will be considered.

(d) Indicate when and where written comments will be received concerning the request.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008






110-2006-II ARTICLE II ZONING AUTHORIZATION AND INITIATION (125.3201...125.3211)

Section 125.3201 Regulation of land development and establishment of districts; provisions; uniformity of regulations; designations; limitations.

Sec. 201.

(1) A local unit of government may provide by zoning ordinance for the regulation of land development and the establishment of 1 or more districts within its zoning jurisdiction which regulate the use of land and structures to meet the needs of the state's citizens for food, fiber, energy, and other natural resources, places of residence, recreation, industry, trade, service, and other uses of land, to ensure that use of the land is situated in appropriate locations and relationships, to limit the inappropriate overcrowding of land and congestion of population, transportation systems, and other public facilities, to facilitate adequate and efficient provision for transportation systems, sewage disposal, water, energy, education, recreation, and other public service and facility requirements, and to promote public health, safety, and welfare.

(2) Except as otherwise provided under this act, the regulations shall be uniform for each class of land or buildings, dwellings, and structures within a district.

(3) A local unit of government may provide under the zoning ordinance for the regulation of land development and the establishment of districts which apply only to land areas and activities involved in a special program to achieve specific land management objectives and avert or solve specific land use problems, including the regulation of land development and the establishment of districts in areas subject to damage from flooding or beach erosion.

(4) A local unit of government may adopt land development regulations under the zoning ordinance designating or limiting the location, height, bulk, number of stories, uses, and size of dwellings, buildings, and structures that may be erected or altered, including tents and recreational vehicles.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3202 Zoning ordinance; determination by local legislative body; amendments or supplements; notice of proposed rezoning.

Sec. 202.

(1) The legislative body of a local unit of government may provide by ordinance for the manner in which the regulations and boundaries of districts or zones shall be determined and enforced or amended or supplemented. Amendments or supplements to the zoning ordinance shall be adopted in the same manner as provided under this act for the adoption of the original ordinance.

(2) Except as provided in subsection (3), the zoning commission shall give a notice of a proposed rezoning in the same manner as required under section 103.

(3) For any group of adjacent properties numbering 11 or more that is proposed for rezoning, the requirements of section 103(2) and the requirement of section 103(4)(b) that street addresses be listed do not apply to that group of adjacent properties.

(4) An amendment to a zoning ordinance by a city or village is subject to a protest petition under section 403.

(5) An amendment to conform a provision of the zoning ordinance to the decree of a court of competent jurisdiction as to any specific lands may be adopted by the legislative body and the notice of the adopted amendment published without referring the amendment to any other board or agency provided for under this act.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3203 Zoning ordinance; plan; incorporation of airport layout plan or airport approach plan; zoning ordinance adopted before or after March 28, 2001; applicability of public transportation facilities.

Sec. 203.

(1) A zoning ordinance shall be based upon a plan designed to promote the public health, safety, and general welfare, to encourage the use of lands in accordance with their character and adaptability, to limit the improper use of land, to conserve natural resources and energy, to meet the needs of the state's residents for food, fiber, and other natural resources, places of residence, recreation, industry, trade, service, and other uses of land, to ensure that uses of the land shall be situated in appropriate locations and relationships, to avoid the overcrowding of population, to provide adequate light and air, to lessen congestion on the public roads and streets, to reduce hazards to life and property, to facilitate adequate provision for a system of transportation including, subject to subsection (5), public transportation, sewage disposal, safe and adequate water supply, education, recreation, and other public requirements, and to conserve the expenditure of funds for public improvements and services to conform with the most advantageous uses of land, resources, and properties. A zoning ordinance shall be made with reasonable consideration of the character of each district, its peculiar suitability for particular uses, the conservation of property values and natural resources, and the general and appropriate trend and character of land, building, and population development.

(2) If a local unit of government adopts or revises a plan required under subsection (1) after an airport layout plan or airport approach plan has been filed with the local unit of government, the local unit of government shall incorporate the airport layout plan or airport approach plan into the plan adopted under subsection (1).

(3) In addition to the requirements of subsection (1), a zoning ordinance adopted after March 28, 2001 shall be adopted after reasonable consideration of both of the following:

(a) The environs of any airport within a district.

(b) Comments received at or before a public hearing under section 306 from the airport manager of any airport.

(4) If a zoning ordinance was adopted before March 28, 2001, the zoning ordinance is not required to be consistent with any airport zoning regulations, airport layout plan, or airport approach plan. A zoning ordinance amendment adopted or variance granted after March 28, 2001 shall not increase any inconsistency that may exist between the zoning ordinance or structures or uses and any airport zoning regulations, airport layout plan, or airport approach plan. This section does not limit the right to petition for submission of a zoning ordinance amendment to the electors under section 402 or the right to file a protest petition under section 403.

(5) The reference to public transportation facilities in subsection (1) only applies to a plan that is adopted or substantively amended more than 90 days after the effective date of the amendatory act that added this subsection.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2010, Act 305, Imd. Eff. Dec. 17, 2010



Section 125.3204 Single-family residence; instruction in craft or fine art as home occupation.

Sec. 204.

A zoning ordinance adopted under this act shall provide for the use of a single-family residence by an occupant of that residence for a home occupation to give instruction in a craft or fine art within the residence. This section does not prohibit the regulation of noise, advertising, traffic, hours of operation, or other conditions that may accompany the use of a residence under this section.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3205 Zoning ordinance subject to certain acts; regulation or control of oil or gas wells; prohibition; extraction of valuable natural resource; challenge to zoning decision; serious consequences resulting from extraction; factors; regulations not limited.

Sec. 205.

(1) A zoning ordinance is subject to all of the following:

(a) The electric transmission line certification act, 1995 PA 30, MCL 460.561 to 460.575.

(b) The regional transit authority act.

(2) A county or township shall not regulate or control the drilling, completion, or operation of oil or gas wells or other wells drilled for oil or gas exploration purposes and shall not have jurisdiction with reference to the issuance of permits for the location, drilling, completion, operation, or abandonment of such wells.

(3) An ordinance shall not prevent the extraction, by mining, of valuable natural resources from any property unless very serious consequences would result from the extraction of those natural resources. Natural resources shall be considered valuable for the purposes of this section if a person, by extracting the natural resources, can receive revenue and reasonably expect to operate at a profit.

(4) A person challenging a zoning decision under subsection (3) has the initial burden of showing that there are valuable natural resources located on the relevant property, that there is a need for the natural resources by the person or in the market served by the person, and that no very serious consequences would result from the extraction, by mining, of the natural resources.

(5) In determining under this section whether very serious consequences would result from the extraction, by mining, of natural resources, the standards set forth in Silva v Ada Township, 416 Mich 153 (1982), shall be applied and all of the following factors may be considered, if applicable:

(a) The relationship of extraction and associated activities with existing land uses.

(b) The impact on existing land uses in the vicinity of the property.

(c) The impact on property values in the vicinity of the property and along the proposed hauling route serving the property, based on credible evidence.

(d) The impact on pedestrian and traffic safety in the vicinity of the property and along the proposed hauling route serving the property.

(e) The impact on other identifiable health, safety, and welfare interests in the local unit of government.

(f) The overall public interest in the extraction of the specific natural resources on the property.

(6) Subsections (3) to (5) do not limit a local unit of government's reasonable regulation of hours of operation, blasting hours, noise levels, dust control measures, and traffic, not preempted by part 632 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.63201 to 324.63223. However, such regulation shall be reasonable in accommodating customary mining operations.

(7) This act does not limit state regulatory authority under other statutes or rules.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2011, Act 113, Imd. Eff. July 20, 2011 ;-- Am. 2012, Act 389, Eff. Mar. 28, 2013



Section 125.3205a Amateur radio service station antenna structures.

Sec. 205a.

(1) 47 CFR 97.15 provides that owners of certain amateur radio service station antenna structures more than 60.96 meters (200 feet) above ground level at the site or located near or at a public use airport must notify the federal aviation administration and register with the federal communications commission as required by 47 CFR part 17.

(2) An amateur radio service station antenna structure may be erected at heights and dimensions sufficient to accommodate amateur radio service communications. Regulation of an amateur radio service station antenna structure by a local unit of government must not preclude amateur radio service communications. Rather, it must reasonably accommodate those communications and must constitute the minimum practicable regulation to accomplish the local unit of government's legitimate purpose.

(3) To obtain information about the regulation of amateur radio service station antenna structures, a person may contact any advisory board that is jointly established by the Michigan section of the American radio relay league and 1 or more state organizations representing local units of government.

History: Add. 2014, Act 556, Imd. Eff. Jan. 15, 2014



Section 125.3206 Residential use of property; adult foster care facilities; family or group child care homes.

Sec. 206.

(1) Except as otherwise provided in subsection (2), a state licensed residential facility shall be considered a residential use of property for the purposes of zoning and a permitted use in all residential zones and is not subject to a special use or conditional use permit or procedure different from those required for other dwellings of similar density in the same zone.

(2) Subsection (1) does not apply to adult foster care facilities licensed by a state agency for care and treatment of persons released from or assigned to adult correctional institutions.

(3) For a county or township, a family child care home is considered a residential use of property for the purposes of zoning and a permitted use in all residential zones and is not subject to a special use or conditional use permit or procedure different from those required for other dwellings of similar density in the same zone.

(4) For a county or township, a group child care home shall be issued a special use permit, conditional use permit, or other similar permit if the group child care home meets all of the following standards:

(a) Is located not closer than 1,500 feet to any of the following:

(i) Another licensed group child care home.

(ii) An adult foster care small group home or large group home licensed under the adult foster care facility licensing act, 1979 PA 218, MCL 400.701 to 400.737.

(iii) A facility offering substance abuse treatment and rehabilitation service to 7 or more people licensed under article 6 of the public health code, 1978 PA 368, MCL 333.6101 to 333.6523.

(iv) A community correction center, resident home, halfway house, or other similar facility which houses an inmate population under the jurisdiction of the department of corrections.

(b) Has appropriate fencing for the safety of the children in the group child care home as determined by the local unit of government.

(c) Maintains the property consistent with the visible characteristics of the neighborhood.

(d) Does not exceed 16 hours of operation during a 24-hour period. The local unit of government may limit but not prohibit the operation of a group child care home between the hours of 10 p.m. and 6 a.m.

(e) Meets regulations, if any, governing signs used by a group child care home to identify itself.

(f) Meets regulations, if any, requiring a group child care home operator to provide off-street parking accommodations for his or her employees.

(5) For a city or village, a group child care home may be issued a special use permit, conditional use permit, or other similar permit.

(6) A licensed or registered family or group child care home that operated before March 30, 1989 is not required to comply with the requirements of this section.

(7) The requirements of this section shall not prevent a local unit of government from inspecting and enforcing a family or group child care home for the home’s compliance with the local unit of government’s zoning ordinance. For a county or township, an ordinance shall not be more restrictive for a family or group child care home than as provided under 1973 PA 116, MCL 722.111 to 722.128.

(8) The subsequent establishment of any of the facilities listed under subsection (4)(a) will not affect any subsequent special use permit renewal, conditional use permit renewal, or other similar permit renewal pertaining to the group child care home.

(9) The requirements of this section shall not prevent a local unit of government from issuing a special use permit, conditional use permit, or other similar permit to a licensed or registered group child care home that does not meet the standards listed under subsection (4).

(10) The distances required under subsection (4)(a) shall be measured along a road, street, or place maintained by this state or a local unit of government and generally open to the public as a matter of right for the purpose of vehicular traffic, not including an alley.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2007, Act 219, Imd. Eff. Dec. 28, 2007



Section 125.3207 Zoning ordinance or decision; effect as prohibiting establishment of land use.

Sec. 207.

A zoning ordinance or zoning decision shall not have the effect of totally prohibiting the establishment of a land use within a local unit of government in the presence of a demonstrated need for that land use within either that local unit of government or the surrounding area within the state, unless a location within the local unit of government does not exist where the use may be appropriately located or the use is unlawful.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3208 Nonconforming uses or structures.

Sec. 208.

(1) If the use of a dwelling, building, or structure or of the land is lawful at the time of enactment of a zoning ordinance or an amendment to a zoning ordinance, then that use may be continued although the use does not conform to the zoning ordinance or amendment. This subsection is intended to codify the law as it existed before July 1, 2006 in section 16(1) of the former county zoning act, 1943 PA 183, section 16(1) of the former township zoning act, 1943 PA 184, and section 3a(1) of the former city and village zoning act, 1921 PA 207, as they applied to counties, townships, and cities and villages, respectively, and shall be construed as a continuation of those laws and not as a new enactment.

(2) The legislative body may provide in a zoning ordinance for the completion, resumption, restoration, reconstruction, extension, or substitution of nonconforming uses or structures upon terms and conditions provided in the zoning ordinance. In establishing terms for the completion, resumption, restoration, reconstruction, extension, or substitution of nonconforming uses or structures, different classes of nonconforming uses may be established in the zoning ordinance with different requirements applicable to each class.

(3) The legislative body may acquire, by purchase, condemnation, or otherwise, private property or an interest in private property for the removal of nonconforming uses and structures. The legislative body may provide that the cost and expense of acquiring private property may be paid from general funds or assessed to a special district in accordance with the applicable statutory provisions relating to the creation and operation of special assessment districts for public improvements in local units of government. Property acquired under this subsection by a city or village shall not be used for public housing.

(4) The elimination of the nonconforming uses and structures in a zoning district is declared to be for a public purpose and for a public use. The legislative body may institute proceedings for condemnation of nonconforming uses and structures under 1911 PA 149, MCL 213.21 to 213.25.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008 ;-- Am. 2010, Act 330, Imd. Eff. Dec. 21, 2010



Section 125.3209 Township zoning ordinance not subject to county ordinance, rule, or regulation.

Sec. 209.

Except as otherwise provided under this act, a township that has enacted a zoning ordinance under this act is not subject to an ordinance, rule, or regulation adopted by a county under this act.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3210 Ordinance as controlling.

Sec. 210.

Except as otherwise provided under this act, an ordinance adopted under this act shall be controlling in the case of any inconsistencies between the ordinance and an ordinance adopted under any other law.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3211 Appointment of zoning commission by legislative body; purposes; petition; initiation of action to formulate zoning commission and zoning ordinance.

Sec. 211.

(1) The legislative body may proceed with the adoption of a zoning ordinance containing land development regulations and establishing zoning districts under this act upon appointment of a zoning commission as provided in section 301.

(2) The legislative body may appoint a zoning commission for purposes of formulating a zoning ordinance on its own initiative or upon receipt of a petition requesting that action as provided under subsection (3).

(3) Upon receipt of a petition signed by a number of qualified and registered voters residing in the zoning jurisdiction equal to not less than 8% of the total votes cast within the zoning jurisdiction for all candidates for governor at the last preceding general election at which a governor was elected, filed with the clerk of the local unit of government requesting the legislative body to appoint a zoning commission for purposes of formulating a zoning ordinance, the legislative body, at the next regular meeting, may initiate action to formulate a zoning commission and zoning ordinance under this act.

History: 2006, Act 110, Eff. July 1, 2006






110-2006-III ARTICLE III ZONING COMMISSION (125.3301...125.3308)

Section 125.3301 Zoning commission; creation; transfer of powers to planning commission; resolution; membership; terms; successors; vacancy; limitation; removal of member; officers.

Sec. 301.

(1) Each local unit of government in which the legislative body exercises authority under this act shall create a zoning commission unless 1 of the following applies:

(a) A county zoning commission created under former 1943 PA 183, a township zoning board created under former 1943 PA 184, or a city or village zoning commission created under former 1921 PA 207 was in existence in the local unit of government as of June 30, 2006. Unless abolished by the legislative body, that existing board or commission shall continue as and exercise the powers and perform the duties of a zoning commission under this act, subject to a transfer of power under subsection (2).

(b) A planning commission was, as of June 30, 2006, in existence in the local unit of government and pursuant to the applicable planning enabling act exercising the powers and performing the duties of a county zoning commission created under former 1943 PA 185, of a township zoning board created under former 1943 PA 184, or of a city or village zoning commission created under former 1921 PA 207. Unless abolished by the legislative body, that existing planning commission shall continue and exercise the powers and perform the duties of a zoning commission under this act.

(c) The local unit of government has created a planning commission on or after July 1, 2006 and transferred the powers and duties of a zoning commission to the planning commission pursuant to the applicable planning enabling act.

(2) Except as otherwise provided under this subsection, if the powers and duties of the zoning commission have been transferred to the planning commission as provided by law, the planning commission shall function as the zoning commission of the local unit of government. By July 1, 2011, the legislative body shall transfer the powers and duties of the zoning commission to the planning commission. Except as provided under this subsection, beginning July 1, 2011, a zoning commission's powers or duties under this act or an ordinance adopted under this act shall only be exercised or performed by a planning commission.

(3) If a zoning commission is created on or after July 1, 2006, the zoning commission shall be created by resolution and be composed of not fewer than 5 or more than 11 members appointed by the legislative body. Not fewer than 2 of the members of a county zoning commission shall be recommended for membership by the legislative bodies of townships that are, or will be, subject to the county zoning ordinance. This requirement may be met as vacancies occur on a county zoning commission that existed on June 30, 2006.

(4) The members of a zoning commission shall be selected upon the basis of the members' qualifications and fitness to serve as members of a zoning commission.

(5) The first zoning commission appointed under subsection (3) shall be divided as nearly as possible into 3 equal groups, with terms of each group as follows:

(a) One group for 1 year.

(b) One group for 2 years.

(c) One group for 3 years.

(6) Upon the expiration of the terms of the members first appointed, successors shall be appointed in the same manner for terms of 3 years each. A member of the zoning commission shall serve until a successor is appointed and has been qualified.

(7) A vacancy on a zoning commission shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(8) An elected officer of a local unit of government shall not serve simultaneously as a member or an employee of the zoning commission of that local unit of government, except that 1 member of the legislative body may be a member of the zoning commission.

(9) The legislative body shall provide for the removal of a member of a zoning commission for misfeasance, malfeasance, or nonfeasance in office upon written charges and after public hearing.

(10) A zoning commission shall elect from its members a chairperson, a secretary, and other officers and establish such committees it considers necessary and may engage any employees, including for technical assistance, it requires. The election of officers shall be held not less than once in every 2-year period.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3302 Expenses; compensation.

Sec. 302.

Members of the zoning commission may be reimbursed for reasonable expenses actually incurred in the discharge of their duties and may receive compensation as fixed by the legislative body.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3303 Planning expert; compensation.

Sec. 303.

(1) With the approval of the legislative body, the zoning commission may engage the services of a planning expert. Compensation for the planning expert shall be paid by the legislative body.

(2) The zoning commission shall consider any information and recommendations furnished by appropriate public officials, departments, or agencies.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3304 Regular meetings; notice; zoning commission subject to open meetings act.

Sec. 304.

The zoning commission shall hold a minimum of 2 regular meetings annually, giving notice of the time and place by publication in a newspaper of general circulation in the zoning jurisdiction. Notice shall be given not less than 15 days before the meeting. The zoning commission is subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3305 Recommendations of zoning commission; adoption and filing.

Sec. 305.

The zoning commission shall adopt and file with the legislative body the following recommendations:

(a) A zoning plan for the areas subject to zoning of the local unit of government.

(b) The establishment of zoning districts, including the boundaries of those districts.

(c) The text of a zoning ordinance with the necessary maps and zoning regulations to be adopted for a zoning district or the zoning jurisdiction as a whole.

(d) The manner of administering and enforcing the zoning ordinance.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3306 Recommendations of zoning commission; submission to legislative body; public hearing; notice; examination of proposed text and maps.

Sec. 306.

(1) Before submitting its recommendations for a proposed zoning ordinance to the legislative body, the zoning commission shall hold at least 1 public hearing. Notice of the time and place of the public hearing shall be given in the same manner as required under section 103(1) for the initial adoption of a zoning ordinance or section 202 for any other subsequent zoning text or map amendments.

(2) Notice of the time and place of the public hearing shall also be given by mail to each electric, gas, and pipeline public utility company, each telecommunication service provider, each railroad operating within the district or zone affected, and the airport manager of each airport, that registers its name and mailing address with the clerk of the legislative body for the purpose of receiving the notice of public hearing.

(3) The notices required under this section shall include the places and times at which the proposed text and any maps of the zoning ordinance may be examined.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3307 Review and recommendations after hearing; submission to township; submission to coordinating zoning committee; waiver of right to review.

Sec. 307.

(1) Following the hearing required in section 306, a township shall submit for review and recommendation the proposed zoning ordinance, including any zoning maps, to the zoning commission of the county in which the township is situated if a county zoning commission has been appointed as provided under this act.

(2) If there is not a county zoning commission or county planning commission, the proposed zoning ordinance shall be submitted to the coordinating zoning committee. The coordinating zoning committee shall be composed of either 3 or 5 members appointed by the legislative body of the county for the purpose of coordinating the zoning ordinances proposed for adoption under this act with the zoning ordinances of a township, city, or village having a common boundary with the township.

(3) The county will have waived its right for review and recommendation of an ordinance if the recommendation of the county zoning commission, planning commission, or coordinating zoning committee has not been received by the township within 30 days from the date the proposed ordinance is received by the county.

(4) The legislative body of a county by resolution may waive its right to review township ordinances and amendments under this section.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3308 Summary of public hearing comments; transmission to legislative body by zoning commission; report.

Sec. 308.

(1) Following the required public hearing under section 306, the zoning commission shall transmit a summary of comments received at the hearing and its proposed zoning ordinance, including any zoning maps and recommendations, to the legislative body of the local unit of government.

(2) Following the enactment of the zoning ordinance, the zoning commission shall at least once per year prepare for the legislative body a report on the administration and enforcement of the zoning ordinance and recommendations for amendments or supplements to the ordinance.

History: 2006, Act 110, Eff. July 1, 2006






110-2006-IV ARTICLE IV ZONING ADOPTION AND ENFORCEMENT (125.3401...125.3407)

Section 125.3401 Public hearing to be held by legislative body; conditions; notice; approval of zoning ordinance and amendments by legislative body; filing; notice of ordinance adoption; notice mailed to airport manager; information to be included in notice; other statutory requirements superseded.

Sec. 401.

(1) After receiving a zoning ordinance under section 308(1) or an amendment under sections 202 and 308(1), the legislative body may hold a public hearing if it considers it necessary or if otherwise required.

(2) Notice of a public hearing to be held by the legislative body shall be given in the same manner as required under section 103(1) for the initial adoption of a zoning ordinance or section 202 for any zoning text or map amendments.

(3) The legislative body may refer any proposed amendments to the zoning commission for consideration and comment within a time specified by the legislative body.

(4) The legislative body shall grant a hearing on a proposed ordinance provision to an interested property owner who requests a hearing by certified mail, addressed to the clerk of the legislative body. A hearing under this subsection is not subject to the requirements of section 103, except that notice of the hearing shall be given to the interested property owner in the manner required in section 103(3) and (4).

(5) After any proceedings under subsections (1) to (4), the legislative body shall consider and vote upon the adoption of a zoning ordinance, with or without amendments. A zoning ordinance and any amendments shall be approved by a majority vote of the members of the legislative body.

(6) Except as otherwise provided under section 402, a zoning ordinance shall take effect upon the expiration of 7 days after publication as required by subsection (7) or at such later date after publication as may be specified by the legislative body or charter.

(7) Following adoption of a zoning ordinance or any subsequent amendments by the legislative body, the zoning ordinance or subsequent amendments shall be filed with the clerk of the legislative body, and a notice of ordinance adoption shall be published in a newspaper of general circulation in the local unit of government within 15 days after adoption.

(8) A copy of the notice required under subsection (7) shall be mailed to the airport manager of an airport entitled to notice under section 306.

(9) The notice required under this section shall include all of the following information:

(a) In the case of a newly adopted zoning ordinance, the following statement: "A zoning ordinance regulating the development and use of land has been adopted by the legislative body of the [county, township, city, or village] of __________.".

(b) In the case of an amendment to an existing zoning ordinance, either a summary of the regulatory effect of the amendment, including the geographic area affected, or the text of the amendment.

(c) The effective date of the ordinance or amendment.

(d) The place where and time when a copy of the ordinance or amendment may be purchased or inspected.

(10) The filing and publication requirements under this section supersede any other statutory or charter requirements relating to the filing and publication of county, township, city, or village ordinances.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3402 Notice of intent to file petition.

Sec. 402.

(1) Within 7 days after publication of a zoning ordinance under section 401, a registered elector residing in the zoning jurisdiction of a county or township may file with the clerk of the legislative body a notice of intent to file a petition under this section.

(2) If a notice of intent is filed under subsection (1), the petitioner shall have 30 days following the publication of the zoning ordinance to file a petition signed by a number of registered electors residing in the zoning jurisdiction not less than 15% of the total vote cast within the zoning jurisdiction for all candidates for governor at the last preceding general election at which a governor was elected, with the clerk of the legislative body requesting the submission of a zoning ordinance or part of a zoning ordinance to the electors residing in the zoning jurisdiction for their approval.

(3) Upon the filing of a notice of intent under subsection (1), the zoning ordinance or part of the zoning ordinance adopted by the legislative body shall not take effect until 1 of the following occurs:

(a) The expiration of 30 days after publication of the ordinance, if a petition is not filed within that time.

(b) If a petition is filed within 30 days after publication of the ordinance, the clerk of the legislative body determines that the petition is inadequate.

(c) If a petition is filed within 30 days after publication of the ordinance, the clerk of the legislative body determines that the petition is adequate and the ordinance or part of the ordinance is approved by a majority of the registered electors residing in the zoning jurisdiction voting on the petition at the next regular election or at any special election called for that purpose. The legislative body shall provide the manner of submitting the zoning ordinance or part of the zoning ordinance to the electors for their approval or rejection and determining the result of the election.

(4) A petition and an election under this section are subject to the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3403 Amendment to zoning ordinance; filing of protest petition; vote.

Sec. 403.

(1) An amendment to a zoning ordinance by a city or village is subject to a protest petition as required by this subsection. If a protest petition is filed, approval of the amendment to the zoning ordinance shall require a 2/3 vote of the legislative body, unless a larger vote, not to exceed a 3/4 vote, is required by ordinance or charter. The protest petition shall be presented to the legislative body of the city or village before final legislative action on the amendment and shall be signed by 1 or more of the following:

(a) The owners of at least 20% of the area of land included in the proposed change.

(b) The owners of at least 20% of the area of land included within an area extending outward 100 feet from any point on the boundary of the land included in the proposed change.

(2) Publicly owned land shall be excluded in calculating the 20% land area requirement under subsection (1).

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3404 Interim zoning ordinance.

Sec. 404.

(1) To protect the public health, safety, and general welfare of the inhabitants and the lands and resources of a local unit of government during the period required for the preparation and enactment of an initial zoning ordinance under this act, the legislative body of a local unit of government may direct the zoning commission to submit, within a specified period of time, recommendations as to the provisions of an interim zoning ordinance.

(2) Before presenting its recommendations to the legislative body, the zoning commission of a township shall submit the interim zoning ordinance, or an amendment to the ordinance, to the county zoning commission or the coordinating zoning committee, for the purpose of coordinating the zoning ordinance with the zoning ordinances of a township, city, or village having a common boundary with the township. The ordinance shall be considered approved 15 days from the date the zoning ordinance is submitted to the legislative body.

(3) After approval, the legislative body, by majority vote of its members, may give the interim ordinance or amendments to the interim ordinance immediate effect. An interim ordinance and subsequent amendments shall be filed and published as required under section 401.

(4) The interim ordinance, including any amendments, shall be limited to 1 year from the effective date and to not more than 2 years of renewal thereafter by resolution of the local unit of government.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3405 Use and development of land as condition to rezoning.

Sec. 405.

(1) An owner of land may voluntarily offer in writing, and the local unit of government may approve, certain use and development of the land as a condition to a rezoning of the land or an amendment to a zoning map.

(2) In approving the conditions under subsection (1), the local unit of government may establish a time period during which the conditions apply to the land. Except for an extension under subsection (4), if the conditions are not satisfied within the time specified under this subsection, the land shall revert to its former zoning classification.

(3) The local government shall not add to or alter the conditions approved under subsection (1) during the time period specified under subsection (2) of this section.

(4) The time period specified under subsection (2) may be extended upon the application of the landowner and approval of the local unit of government.

(5) A local unit of government shall not require a landowner to offer conditions as a requirement for rezoning. The lack of an offer under subsection (1) shall not otherwise affect a landowner's rights under this act, the ordinances of the local unit of government, or any other laws of this state.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3406 Zoning permits; fees; effect of delinquent payment of fine, costs, or assessment.

Sec. 406.

(1) The legislative body may charge reasonable fees for zoning permits as a condition of granting authority to use, erect, alter, or locate dwellings, buildings, and structures, including tents and recreational vehicles, within a zoning district established under this act.

(2) A zoning ordinance adopted by a city may provide that a person is not eligible to apply for a rezoning, site plan approval, special land use approval, planned unit development approval, variance, or other zoning authorization if the person is delinquent in paying a civil fine, costs, or a justice system assessment imposed by an administrative hearings bureau established in that city pursuant to section 4q of the home rule city act, 1909 PA 279, MCL 117.4q.

(3) A zoning ordinance provision adopted under subsection (2) does not apply to an applicant for a zoning authorization if the applicant became the owner of the property by foreclosure or by taking a deed in lieu of foreclosure and is 1 of the following:

(a) A government-sponsored enterprise. As used in this subdivision, "government-sponsored enterprise" means that term as defined in 2 USC 622(8), or the Michigan state housing development authority created under the state housing development authority act of 1966, 1966 PA 346, MCL 125.1401 to 125.1499c.

(b) A financial institution. As used in this subdivision, "financial institution" means that term as defined in section 4(c) of the Michigan strategic fund act, 1984 PA 270, MCL 125.2004.

(c) A mortgage servicer, as that term is defined in section 1a of the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651a, that is subject to the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651 to 445.1684.

(d) A credit union service organization that is organized under the laws of this state or the United States.

(4) Subsection (2) does not apply to a zoning authorization if the authorization will correct, in whole or in part, the blight violation that was the subject of the delinquent payment referred to in subsection (2).

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2013, Act 189, Eff. Mar. 14, 2014



Section 125.3407 Certain violations as nuisance per se.

Sec. 407.

Except as otherwise provided by law, a use of land or a dwelling, building, or structure, including a tent or recreational vehicle, used, erected, altered, razed, or converted in violation of a zoning ordinance or regulation adopted under this act is a nuisance per se. The court shall order the nuisance abated, and the owner or agent in charge of the dwelling, building, structure, tent, recreational vehicle, or land is liable for maintaining a nuisance per se. The legislative body shall in the zoning ordinance enacted under this act designate the proper official or officials who shall administer and enforce the zoning ordinance and do 1 of the following for each violation of the zoning ordinance:

(a) Impose a penalty for the violation.

(b) Designate the violation as a municipal civil infraction and impose a civil fine for the violation.

(c) Designate the violation as a blight violation and impose a civil fine or other sanction authorized by law. This subdivision applies only to a city that establishes an administrative hearings bureau pursuant to section 4q of the home rule city act, 1909 PA 279, MCL 117.4q.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008






110-2006-V ARTICLE V SPECIAL ZONING PROVISIONS (125.3501...125.3514)

Section 125.3501 Submission and approval of site plan; procedures and requirements.

Sec. 501.

(1) The local unit of government may require the submission and approval of a site plan before authorization of a land use or activity regulated by a zoning ordinance. The zoning ordinance shall specify the body or official responsible for reviewing site plans and granting approval.

(2) If a zoning ordinance requires site plan approval, the site plan, as approved, shall become part of the record of approval, and subsequent actions relating to the activity authorized shall be consistent with the approved site plan, unless a change conforming to the zoning ordinance is agreed to by the landowner and the body or official that initially approved the site plan.

(3) The procedures and requirements for the submission and approval of site plans shall be specified in the zoning ordinance. Site plan submission, review, and approval shall be required for special land uses and planned unit developments.

(4) A decision rejecting, approving, or conditionally approving a site plan shall be based upon requirements and standards contained in the zoning ordinance, other statutorily authorized and properly adopted local unit of government planning documents, other applicable ordinances, and state and federal statutes.

(5) A site plan shall be approved if it contains the information required by the zoning ordinance and is in compliance with the conditions imposed under the zoning ordinance, other statutorily authorized and properly adopted local unit of government planning documents, other applicable ordinances, and state and federal statutes.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3502 Special land uses; review and approval; application; notice of request; public hearing; incorporation of decision in statement of findings and conclusions.

Sec. 502.

(1) The legislative body may provide in a zoning ordinance for special land uses in a zoning district. A special land use shall be subject to the review and approval of the zoning commission, the planning commission, an official charged with administering the zoning ordinance, or the legislative body as required by the zoning ordinance. The zoning ordinance shall specify all of the following:

(a) The special land uses and activities eligible for approval and the body or official responsible for reviewing and granting approval.

(b) The requirements and standards for approving a request for a special land use.

(c) The procedures and supporting materials required for the application, review, and approval of a special land use.

(2) Upon receipt of an application for a special land use which requires a discretionary decision, the local unit of government shall provide notice of the request as required under section 103. The notice shall indicate that a public hearing on the special land use request may be requested by any property owner or the occupant of any structure located within 300 feet of the property being considered for a special land use regardless of whether the property or occupant is located in the zoning jurisdiction.

(3) At the initiative of the body or official responsible for approving the special land use or upon the request of the applicant, a real property owner whose real property is assessed within 300 feet of the property, or the occupant of a structure located within 300 feet of the property, a public hearing shall be held before a discretionary decision is made on the special land use request.

(4) The body or official designated to review and approve special land uses may deny, approve, or approve with conditions a request for special land use approval. The decision on a special land use shall be incorporated in a statement of findings and conclusions relative to the special land use which specifies the basis for the decision and any conditions imposed.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3503 Planned unit development.

Sec. 503.

(1) As used in this section, "planned unit development" includes such terms as cluster zoning, planned development, community unit plan, and planned residential development and other terminology denoting zoning requirements designed to accomplish the objectives of the zoning ordinance through a land development project review process based on the application of site planning criteria to achieve integration of the proposed land development project with the characteristics of the project area.

(2) The legislative body may establish planned unit development requirements in a zoning ordinance that permit flexibility in the regulation of land development, encourage innovation in land use and variety in design, layout, and type of structures constructed, achieve economy and efficiency in the use of land, natural resources, energy, and the provision of public services and utilities, encourage useful open space, and provide better housing, employment, and shopping opportunities particularly suited to the needs of the residents of this state. The review and approval of planned unit developments shall be by the zoning commission, an individual charged with administration of the zoning ordinance, or the legislative body, as specified in the zoning ordinance.

(3) Within a land development project designated as a planned unit development, regulations relating to the use of land, including, but not limited to, permitted uses, lot sizes, setbacks, height limits, required facilities, buffers, open space areas, and land use density, shall be determined in accordance with the planned unit development regulations specified in the zoning ordinance. The planned unit development regulations need not be uniform with regard to each type of land use if equitable procedures recognizing due process principles and avoiding arbitrary decisions are followed in making regulatory decisions. Unless explicitly prohibited by the planned unit development regulations, if requested by the landowner, a local unit of government may approve a planned unit development with open space that is not contiguous with the rest of the planned unit development.

(4) The planned unit development regulations established by the local unit of government shall specify all of the following:

(a) The body or official responsible for the review and approval of planned unit development requests.

(b) The conditions that create planned unit development eligibility, the participants in the review process, and the requirements and standards upon which applicants will be reviewed and approval granted.

(c) The procedures required for application, review, and approval.

(5) Following receipt of a request to approve a planned unit development, the body or official responsible for the review and approval shall hold at least 1 public hearing on the request. A zoning ordinance may provide for preapplication conferences before submission of a planned unit development request and the submission of preliminary site plans before the public hearing. Notification of the public hearing shall be given in the same manner as required under section 103.

(6) Within a reasonable time following the public hearing, the body or official responsible for approving planned unit developments shall meet for final consideration of the request and deny, approve, or approve with conditions the request. The body or official shall prepare a report stating its conclusions, its decision, the basis for its decision, and any conditions imposed on an affirmative decision.

(7) If amendment of a zoning ordinance is required by the planned unit development regulations of a zoning ordinance, the requirements of this act for amendment of a zoning ordinance shall be followed, except that the hearing and notice required by this section shall fulfill the public hearing and notice requirements of section 306.

(8)If the planned unit development regulations of a zoning ordinance do not require amendment of the zoning ordinance to authorize a planned unit development, the body or official responsible for review and approval shall approve, approve with conditions, or deny a request.

(9)Final approval may be granted on each phase of a multiphased planned unit development if each phase contains the necessary components to insure protection of natural resources and the health, safety, and welfare of the users of the planned unit development and the residents of the surrounding area.

(10)In establishing planned unit development requirements, a local unit of government may incorporate by reference other ordinances or statutes which regulate land development. The planned unit development regulations contained in zoning ordinances shall encourage complementary relationships between zoning regulations and other regulations affecting the development of land.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3504 Special land uses; regulations and standards; compliance; conditions; record of conditions.

Sec. 504.

(1) If the zoning ordinance authorizes the consideration and approval of special land uses or planned unit developments under section 502 or 503 or otherwise provides for discretionary decisions, the regulations and standards upon which those decisions are made shall be specified in the zoning ordinance.

(2) The standards shall be consistent with and promote the intent and purpose of the zoning ordinance and shall insure that the land use or activity authorized shall be compatible with adjacent uses of land, the natural environment, and the capacities of public services and facilities affected by the land use. The standards shall also insure that the land use or activity is consistent with the public health, safety, and welfare of the local unit of government.

(3) A request for approval of a land use or activity shall be approved if the request is in compliance with the standards stated in the zoning ordinance, the conditions imposed under the zoning ordinance, other applicable ordinances, and state and federal statutes.

(4) Reasonable conditions may be required with the approval of a special land use, planned unit development, or other land uses or activities permitted by discretionary decision. The conditions may include conditions necessary to insure that public services and facilities affected by a proposed land use or activity will be capable of accommodating increased service and facility loads caused by the land use or activity, to protect the natural environment and conserve natural resources and energy, to insure compatibility with adjacent uses of land, and to promote the use of land in a socially and economically desirable manner. Conditions imposed shall meet all of the following requirements:

(a) Be designed to protect natural resources, the health, safety, and welfare, as well as the social and economic well-being, of those who will use the land use or activity under consideration, residents and landowners immediately adjacent to the proposed land use or activity, and the community as a whole.

(b) Be related to the valid exercise of the police power and purposes which are affected by the proposed use or activity.

(c) Be necessary to meet the intent and purpose of the zoning requirements, be related to the standards established in the zoning ordinance for the land use or activity under consideration, and be necessary to insure compliance with those standards.

(5) The conditions imposed with respect to the approval of a land use or activity shall be recorded in the record of the approval action and remain unchanged except upon the mutual consent of the approving authority and the landowner. The approving authority shall maintain a record of conditions which are changed.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3505 Performance guarantee.

Sec. 505.

(1) To ensure compliance with a zoning ordinance and any conditions imposed under a zoning ordinance, a local unit of government may require that a cash deposit, certified check, irrevocable letter of credit, or surety bond acceptable to the local unit of government covering the estimated cost of improvements be deposited with the clerk of the legislative body to insure faithful completion of the improvements. The performance guarantee shall be deposited at the time of the issuance of the permit authorizing the activity or project. The local unit of government may not require the deposit of the performance guarantee until it is prepared to issue the permit. The local unit of government shall establish procedures by which a rebate of any cash deposits in reasonable proportion to the ratio of work completed on the required improvements shall be made as work progresses.

(2) This section shall not be applicable to improvements for which a cash deposit, certified check, irrevocable bank letter of credit, or surety bond has been deposited under the land division act, 1967 PA 288, MCL 560.101 to 560.293.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3506 Open space preservation.

Sec. 506.

(1) Subject to subsection (4) and section 402, a qualified local unit of government shall provide in its zoning ordinance that land zoned for residential development may be developed, at the option of the landowner, with the same number of dwelling units on a smaller portion of the land than specified in the zoning ordinance, but not more than 50% for a county or township or 80% for a city or village, that could otherwise be developed, as determined by the local unit of government under existing ordinances, laws, and rules on the entire land area, if all of the following apply:

(a) The land is zoned at a density equivalent to 2 or fewer dwelling units per acre or, if the land is served by a public sewer system, 3 or fewer dwelling units per acre.

(b) A percentage of the land area specified in the zoning ordinance, but not less than 50% for a county or township or 20% for a city or village, will remain perpetually in an undeveloped state by means of a conservation easement, plat dedication, restrictive covenant, or other legal means that runs with the land, as prescribed by the zoning ordinance.

(c) The development does not depend upon the extension of a public sewer or public water supply system, unless development of the land without the exercise of the option provided by this subsection would also depend upon the extension.

(d) The option provided under this subsection has not previously been exercised with respect to that land.

(2) After a landowner exercises the option provided under subsection (1), the land may be rezoned accordingly.

(3) The development of land under subsection (1) is subject to other applicable ordinances, laws, and rules, including rules relating to suitability of groundwater for on-site water supply for land not served by public water and rules relating to suitability of soils for on-site sewage disposal for land not served by public sewers.

(4) Subsection (1) does not apply to a qualified local unit of government if both of the following apply:

(a) On or before October 1, 2001, the local unit of government had in effect a zoning ordinance provision providing for both of the following:

(i) Land zoned for residential development may be developed, at the option of the landowner, with the same number of dwelling units on a smaller portion of the land that, as determined by the local unit of government, could otherwise be developed under existing ordinances, laws, and rules on the entire land area.

(ii) If the landowner exercises the option provided by subparagraph (i), the portion of the land not developed will remain perpetually in an undeveloped state by means of a conservation easement, plat dedication, restrictive covenant, or other legal means that runs with the land.

(b) On or before December 15, 2001, a landowner exercised the option provided under the zoning ordinance provision referred to in subdivision (a) with at least 50% of the land area for a county or township or 20% of the land area for a city or village, remaining perpetually in an undeveloped state.

(5) The zoning ordinance provisions required by subsection (1) shall be cited as the "open space preservation" provisions of the zoning ordinance.

(6) As used in this section, "qualified local unit of government" means a county, township, city, or village that meets all of the following requirements:

(a) Has adopted a zoning ordinance.

(b) Has a population of 1,800 or more.

(c) Has land that is not developed and that is zoned for residential development at a density described in subsection (1)(a).

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3507 Purchase of development rights program; adoption of ordinance; limitations; agreements with other local governments.

Sec. 507.

(1) As used in this section and sections 508 and 509, "PDR program" means a purchase of development rights program.

(2) The legislative body may adopt a development rights ordinance limited to the establishment, financing, and administration of a PDR program, as provided under this section and sections 508 and 509. The PDR program may be used only to protect agricultural land and other eligible land. This section and sections 508 and 509 do not expand the condemnation authority of a local unit of government as otherwise provided for in this act.

(3) A PDR program shall not acquire development rights by condemnation. This section and sections 508 and 509 do not limit any authority that may otherwise be provided by law for a local unit of government to protect natural resources, preserve open space, provide for historic preservation, or accomplish similar purposes.

(4) A legislative body shall not establish, finance, or administer a PDR program unless the legislative body adopts a development rights ordinance. If the local unit of government has a zoning ordinance, the development rights ordinance may be adopted as part of the zoning ordinance under the procedures for a zoning ordinance under this act. A local unit of government may adopt a development rights ordinance in the same manner as required for a zoning ordinance.

(5) A legislative body may promote and enter into agreements with other local units of government for the purchase of development rights, including cross-jurisdictional purchases, subject to applicable development rights ordinances.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3508 PDR program; purchase of development rights by local unit of government; conveyance; notice; requirements for certain purchases.

Sec. 508.

(1) A development rights ordinance shall provide for a PDR program. Under a PDR program, the local unit of government purchases development rights, but only from a willing landowner. A development rights ordinance providing for a PDR program shall specify all of the following:

(a) The public benefits that the local unit of government may seek through the purchase of development rights.

(b) The procedure by which the local unit of government or a landowner may by application initiate purchase of development rights.

(c) The development rights authorized to be purchased subject to a determination under standards and procedures required by subdivision (d).

(d) The standards and procedures to be followed by the legislative body for approving, modifying, or rejecting an application to purchase development rights, including the determination of all the following:

(i) Whether to purchase development rights.

(ii) Which development rights to purchase.

(iii) The intensity of development permitted after the purchase on the land from which the development rights are purchased.

(iv) The price at which development rights will be purchased and the method of payment.

(v) The procedure for ensuring that the purchase or sale of development rights is legally fixed so as to run with the land.

(e) The circumstances under which an owner of land from which development rights have been purchased under a PDR program may repurchase those development rights and how the proceeds of the purchase are to be used by the local unit of government.

(2) If the local unit of government has a zoning ordinance, the purchase of development rights shall be consistent with the plan referred to in section 203 upon which the zoning ordinance is based.

(3) Development rights acquired under a PDR program may be conveyed only as provided under subsection (1)(e).

(4) A county shall notify each township, city, or village, and a township shall notify each village, in which is located land from which development rights are proposed to be purchased of the receipt of an application for the purchase of development rights and shall notify each township, city, or village of the disposition of that application.

(5) A county shall not purchase development rights under a development rights ordinance from land subject to a township, city, or village zoning ordinance unless all of the following requirements are met:

(a) The development rights ordinance provisions for the PDR program are consistent with the plan upon which the township, city, or village zoning is based.

(b) The legislative body of the township, city, or village adopts a resolution authorizing the PDR program to apply in the township, city, or village.

(c) As part of the application procedure for the specific proposed purchase of development rights, the township, city, or village provides the county with written approval of the purchase.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3509 PDR program; financing sources; bonds or notes; special assessments.

Sec. 509.

(1) A PDR program may be financed through 1 or more of the following sources:

(a) General appropriations by the local unit of government.

(b) Proceeds from the sale of development rights by the local unit of government subject to section 508(3).

(c) Grants.

(d) Donations.

(e) Bonds or notes issued under subsections (2) to (5).

(f) General fund revenue.

(g) Special assessments under subsection (6).

(h) Other sources approved by the legislative body and permitted by law.

(2) The legislative body may borrow money and issue bonds or notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, subject to the general debt limit applicable to the local unit of government. The bonds or notes may be revenue bonds or notes, general obligation limited tax bonds or notes, or, subject to section 6 of article IX of the state constitution of 1963, general obligation unlimited tax bonds or notes.

(3) The legislative body may secure bonds or notes issued under this section by mortgage, assignment, or pledge of property, including, but not limited to, anticipated tax collections, revenue sharing payments, or special assessment revenues. A pledge made by the legislative body is valid and binding from the time the pledge is made. The pledge immediately shall be subject to the lien of the pledge without a filing or further act. The lien of the pledge shall be valid and binding as against parties having claims in tort, contract, or otherwise against the local unit of government, irrespective of whether the parties have notice of the lien. Filing of the resolution, the trust agreement, or another instrument by which a pledge is created is not required.

(4) Bonds or notes issued under this section are exempt from all taxation in this state except inheritance and transfer taxes, and the interest on the bonds or notes is exempt from all taxation in this state.

(5) The bonds and notes issued under this section may be invested in by the state treasurer and all other public officers, state agencies, and political subdivisions, insurance companies, financial institutions, investment companies, and fiduciaries and trustees and may be deposited with and received by the state treasurer and all other public officers and the agencies and political subdivisions of this state for all purposes for which the deposit of bonds or notes is authorized. The authority granted by this section is in addition to all other authority granted by law.

(6) A development rights ordinance may authorize the legislative body to finance a PDR program by special assessments. In addition to meeting the requirements of section 508, the development rights ordinance shall include in the procedure to approve and establish a special assessment district both of the following:

(a) The requirement that there be filed with the legislative body a petition containing all of the following:

(i) A description of the development rights to be purchased, including a legal description of the land from which the purchase is to be made.

(ii) A description of the proposed special assessment district.

(iii) The signatures of the owners of at least 66% of the land area in the proposed special assessment district.

(iv) The amount and duration of the proposed special assessments.

(b) The requirement that the legislative body specify how the proposed purchase of development rights will specially benefit the land in the proposed special assessment district.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3513 Biofuel production facility as permitted use of property; requirements; special land use approval; application; hearing; conditions; applicability of subsections (2) to (5); authority of local unit of government; definitions.

Sec. 513.

(1) A biofuel production facility with an annual production capacity of not more than 100,000 gallons of biofuel is a permitted use of property and is not subject to special land use approval if all of the following requirements are met:

(a) The biofuel production facility is located on a farm.

(b) The biofuel production facility is located not less than 100 feet from the boundary of any contiguous property under different ownership than the property on which the biofuel production facility is located and meets all applicable setback requirements of the zoning ordinance.

(c) On an annual basis, not less than 75% of the feedstock for the biofuel production facility is produced on the farm where the biofuel production facility is located, and not less than 75% of the biofuel or another product or by-product produced by the biofuel production facility is used on that farm.

(2) Subject to subsections (6) and (7), each of the following is a permitted use of property if it receives special land use approval under subsections (3) to (5):

(a) A biofuel production facility with an annual production capacity of not more than 100,000 gallons of biofuel that meets the requirements of subsection (1)(a) and (b) but that does not meet the requirements of subsection (1)(c).

(b) A biofuel production facility with an annual production capacity of more than 100,000 gallons but not more than 500,000 gallons of biofuel that meets the requirements of subsection (1)(a) and (b).

(3) An application for special land use approval for a biofuel production facility described in subsection (2) shall include all of the following:

(a) A site plan as required under section 501, including a map of the property and existing and proposed buildings and other facilities.

(b) A description of the process to be used to produce biofuel.

(c) The number of gallons of biofuel anticipated to be produced annually.

(d) An emergency access and fire protection plan that has been reviewed and approved by the appropriate responding police and fire departments.

(e) For an ethanol production facility that will produce more than 10,000 proof gallons annually, completed United States department of the treasury, alcohol and tobacco tax and trade bureau, forms 5000.29 (environmental information) and 5000.30 (supplemental information on water quality considerations under 33 USC 1341(a)), or successor forms, required to implement regulations under the national environmental policy act of 1969, 42 USC 4321 to 4347, and the federal water pollution control act, 33 USC 1251 to 1387.

(f) Information that demonstrates that the biofuel production facility will comply with the requirements of subsections (2) and (5).

(g) Any additional information requested by the body or official responsible for granting special land use approval and relevant to compliance with a zoning ordinance provision described in section 502(1) or 504.

(4) A local unit of government shall hold a hearing on an application for special land use approval under subsection (2) not more than 60 days after the application is filed. For the purposes of this section, the notice required under section 502(2) shall provide notice of the hearing, rather than notice of a right to request a hearing.

(5) Special land use approval of a biofuel production facility described in subsection (2) shall be made expressly conditional on the facility's meeting all of the following requirements before the facility begins operation and no additional requirements:

(a) Buildings, facilities, and equipment used in the production or storage of biofuel comply with local, state, and federal laws.

(b) The owner or operator of the biofuel production facility provides the local unit of government with proof that all necessary approvals have been obtained from the department of environmental quality and other state and federal agencies that are involved in permitting any of the following aspects of biofuel production:

(i) Air pollution emissions.

(ii) Transportation of biofuel or additional products resulting from biofuel production.

(iii) Use or reuse of additional products resulting from biofuel production.

(iv) Storage of raw materials, fuel, or additional products used in, or resulting from, biofuel production.

(c) The biofuel production facility includes sufficient storage for both of the following:

(i) Raw materials and fuel.

(ii) Additional products resulting from biofuel production or the capacity to dispose of additional products through land application, livestock consumption, sale, or other legal use.

(6) Subsections (2) to (5) do not apply to a biofuel production facility if the zoning ordinance provides different criteria for special land use approval of a biofuel production facility located on a farm. An amendment to a zoning ordinance adopted only to provide such criteria is not subject to a protest petition under section 403.

(7) A local unit of government may authorize a biofuel production facility described in subsection (2) as a permitted use of property not subject to a special land use approval.

(8) This section does not affect the authority of a local unit of government to prohibit or authorize biofuel production facilities that are not located on farms.

(9) As used in this section:

(a) "Biofuel" means any renewable fuel product, whether solid, liquid, or gas, that is derived from recently living organisms or their metabolic by-products and meets applicable quality standards, including, but not limited to, ethanol and biodiesel. Biofuel does not include methane or any other fuel product from an anaerobic digester.

(b) "Ethanol" means a substance that meets the ASTM international standard in effect on the effective date of this section as the D-4806 specification for denatured fuel grade ethanol for blending with gasoline.

(c) "Farm" means that term as defined in section 2 of the Michigan right to farm act, 1981 PA 93, MCL 286.472.

(d) "Proof gallon" means that term as defined in 27 CFR 19.907.

History: Add. 2011, Act 97, Imd. Eff. July 19, 2011



Section 125.3514 Wireless communications equipment as permitted use of property; application for special land use approval; approval or denial; authorization by local unit of government; definitions.

Sec. 3514.

(1) Wireless communications equipment is a permitted use of property and is not subject to special land use approval or any other approval under this act if all of the following requirements are met:

(a) The wireless communications equipment will be collocated on an existing wireless communications support structure or in an existing equipment compound.

(b) The existing wireless communications support structure or existing equipment compound is in compliance with the local unit of government's zoning ordinance or was approved by the appropriate zoning body or official for the local unit of government.

(c) The proposed collocation will not do any of the following:

(i) Increase the overall height of the wireless communications support structure by more than 20 feet or 10% of its original height, whichever is greater.

(ii) Increase the width of the wireless communications support structure by more than the minimum necessary to permit collocation.

(iii) Increase the area of the existing equipment compound to greater than 2,500 square feet.

(d) The proposed collocation complies with the terms and conditions of any previous final approval of the wireless communications support structure or equipment compound by the appropriate zoning body or official of the local unit of government.

(2) Wireless communications equipment that meets the requirements of subsection (1)(a) and (b) but does not meet the requirements of subsection (1)(c) or (d) is a permitted use of property if it receives special land use approval under subsections (3) to (6).

(3) An application for special land use approval of wireless communications equipment described in subsection (2) shall include all of the following:

(a) A site plan as required under section 501, including a map of the property and existing and proposed buildings and other facilities.

(b) Any additional relevant information that is specifically required by a zoning ordinance provision described in section 502(1) or 504.

(4) After an application for a special land use approval is filed with the body or official responsible for approving special land uses, the body or official shall determine whether the application is administratively complete. Unless the body or official proceeds as provided under subsection (5), the application shall be considered to be administratively complete when the body or official makes that determination or 14 business days after the body or official receives the application, whichever is first.

(5) If, before the expiration of the 14-day period under subsection (4), the body or official responsible for approving special land uses notifies the applicant that the application is not administratively complete, specifying the information necessary to make the application administratively complete, or notifies the applicant that a fee required to accompany the application has not been paid, specifying the amount due, the running of the 14-day period under subsection (4) is tolled until the applicant submits to the body or official the specified information or fee amount due. The notice shall be given in writing or by electronic notification. A fee required to accompany any application shall not exceed the local unit of government's actual, reasonable costs to review and process the application or $1,000.00, whichever is less.

(6) The body or official responsible for approving special land uses shall approve or deny the application not more than 60 days after the application is considered to be administratively complete. If the body or official fails to timely approve or deny the application, the application shall be considered approved and the body or official shall be considered to have made any determination required for approval.

(7) Special land use approval of wireless communications equipment described in subsection (2) may be made expressly conditional only on the wireless communications equipment's meeting the requirements of other local ordinances and of federal and state laws before the wireless communications equipment begins operation.

(8) If a local unit of government requires special land use approval for wireless communications equipment that does not meet the requirements of subsection (1)(a) or for a wireless communications support structure, subsections (4) to (6) apply to the special land use approval process, except that the period for approval or denial under subsection (6) is 90 days.

(9) A local unit of government may authorize wireless communications equipment as a permitted use of property not subject to a special land use approval.

(10) As used in this section:

(a) "Collocate" means to place or install wireless communications equipment on an existing wireless communications support structure or in an existing equipment compound. "Collocation" has a corresponding meaning.

(b) "Equipment compound" means an area surrounding or adjacent to the base of a wireless communications support structure and within which wireless communications equipment is located.

(c) "Wireless communications equipment" means the set of equipment and network components used in the provision of wireless communications services, including, but not limited to, antennas, transmitters, receivers, base stations, equipment shelters, cabinets, emergency generators, power supply cables, and coaxial and fiber optic cables, but excluding wireless communications support structures.

(d) "Wireless communications support structure" means a structure that is designed to support, or is capable of supporting, wireless communications equipment, including a monopole, self-supporting lattice tower, guyed tower, water tower, utility pole, or building.

History: Add. 2012, Act 143, Imd. Eff. May 24, 2012






110-2006-VI ARTICLE VI ZONING BOARD OF APPEALS (125.3601...125.3607)

Section 125.3601 Zoning board of appeals; appointment; procedural rules; membership; composition; alternate member; per diem; expenses; removal; terms of office; vacancies; conduct of meetings; conflict of interest.

Sec. 601.

(1) A zoning ordinance shall create a zoning board of appeals. A zoning board of appeals in existence on June 30, 2006 may continue to act as the zoning board of appeals subject to this act. Subject to subsection (2), members of a zoning board of appeals shall be appointed by majority vote of the members of the legislative body serving.

(2) The legislative body of a city or village may act as a zoning board of appeals and may establish rules to govern its procedure as a zoning board of appeals.

(3) A zoning board of appeals shall be composed of not fewer than 5 members if the local unit of government has a population of 5,000 or more or not fewer than 3 members if the local unit of government has a population of less than 5,000. The number of members of the zoning board of appeals shall be specified in the zoning ordinance.

(4) In a county or township, 1 of the regular members of the zoning board of appeals shall be a member of the zoning commission, or of the planning commission if the planning commission is functioning as the zoning commission. In a city or village, 1 of the regular members of the zoning board of appeals may be a member of the zoning commission, or of the planning commission if the planning commission is functioning as the zoning commission, unless the legislative body acts as the zoning board of appeals under subsection (2). A decision made by a city or village zoning board of appeals before February 29, 2008 is not invalidated by the failure of the zoning board of appeals to include a member of the city or village zoning commission or planning commission, as was required by this subsection before that date.

(5) The remaining regular members of a zoning board of appeals, and any alternate members under subsection (7), shall be selected from the electors of the local unit of government residing within the zoning jurisdiction of that local unit of government or, in the case of a county, residing within the county but outside of any city or village. The members selected shall be representative of the population distribution and of the various interests present in the local unit of government.

(6) Subject to subsection (2), 1 regular or alternate member of a zoning board of appeals may be a member of the legislative body. Such a member shall not serve as chairperson of the zoning board of appeals. An employee or contractor of the legislative body may not serve as a member of the zoning board of appeals.

(7) The legislative body may appoint to the zoning board of appeals not more than 2 alternate members for the same term as regular members. An alternate member may be called as specified in the zoning ordinance to serve as a member of the zoning board of appeals in the absence of a regular member if the regular member will be unable to attend 1 or more meetings. An alternate member may also be called to serve as a member for the purpose of reaching a decision on a case in which the member has abstained for reasons of conflict of interest. The alternate member appointed shall serve in the case until a final decision is made. An alternate member serving on the zoning board of appeals has the same voting rights as a regular member.

(8) A member of the zoning board of appeals may be paid a reasonable per diem and reimbursed for expenses actually incurred in the discharge of his or her duties.

(9) A member of the zoning board of appeals may be removed by the legislative body for misfeasance, malfeasance, or nonfeasance in office upon written charges and after a public hearing. A member shall disqualify himself or herself from a vote in which the member has a conflict of interest. Failure of a member to disqualify himself or herself from a vote in which the member has a conflict of interest constitutes malfeasance in office.

(10) The terms of office for an appointed member of the zoning board of appeals shall be 3 years, except for a member serving because of his or her membership on the zoning commission or legislative body, whose term shall be limited to the time he or she is a member of that body. When members are first appointed, appointments may be for less than 3 years to provide for staggered terms. A successor shall be appointed not more than 1 month after the term of the preceding member has expired.

(11) A vacancy on the zoning board of appeals shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(12) A zoning board of appeals shall not conduct business unless a majority of the regular members of the zoning board of appeals are present.

(13) A member of the zoning board of appeals who is also a member of the zoning commission, the planning commission, or the legislative body shall not participate in a public hearing on or vote on the same matter that the member voted on as a member of the zoning commission, the planning commission, or the legislative body. However, the member may consider and vote on other unrelated matters involving the same property.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008 ;-- Am. 2010, Act 330, Imd. Eff. Dec. 21, 2010



Section 125.3602 Meetings; call of the chairperson; oaths; attendance of witnesses; record of proceedings.

Sec. 602.

(1) Meetings of the zoning board of appeals shall be held at the call of the chairperson and at other times as the zoning board of appeals in its rules of procedure may specify. The chairperson or, in his or her absence, the acting chairperson may administer oaths and compel the attendance of witnesses.

(2) The zoning board of appeals shall maintain a record of its proceedings which shall be filed in the office of the clerk of the legislative body.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3603 Zoning board of appeals; powers; concurring vote of majority of members.

Sec. 603.

(1) The zoning board of appeals shall hear and decide questions that arise in the administration of the zoning ordinance, including the interpretation of the zoning maps, and may adopt rules to govern its procedures sitting as a zoning board of appeals. The zoning board of appeals shall also hear and decide on matters referred to the zoning board of appeals or upon which the zoning board of appeals is required to pass under a zoning ordinance adopted under this act. It shall hear and decide appeals from and review any administrative order, requirement, decision, or determination made by an administrative official or body charged with enforcement of a zoning ordinance adopted under this act. For special land use and planned unit development decisions, an appeal may be taken to the zoning board of appeals only if provided for in the zoning ordinance.

(2) The concurring vote of a majority of the members of the zoning board of appeals is necessary to reverse an order, requirement, decision, or determination of the administrative official or body, to decide in favor of the applicant on a matter upon which the zoning board of appeals is required to pass under the zoning ordinance, or to grant a variance in the zoning ordinance.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3604 Zoning board of appeals; procedures.

Sec. 604.

(1) An appeal to the zoning board of appeals may be taken by a person aggrieved or by an officer, department, board, or bureau of this state or the local unit of government. In addition, a variance in the zoning ordinance may be applied for and granted under section 4 of the uniform condemnation procedures act, 1980 PA 87, MCL 213.54, and as provided under this act. The zoning board of appeals shall state the grounds of any determination made by the board.

(2) An appeal under this section shall be taken within such time as prescribed by the zoning board of appeals by general rule, by filing with the body or officer from whom the appeal is taken and with the zoning board of appeals a notice of appeal specifying the grounds for the appeal. The body or officer from whom the appeal is taken shall immediately transmit to the zoning board of appeals all of the papers constituting the record upon which the action appealed from was taken.

(3) An appeal to the zoning board of appeals stays all proceedings in furtherance of the action appealed. However, if the body or officer from whom the appeal is taken certifies to the zoning board of appeals after the notice of appeal is filed that, by reason of facts stated in the certificate, a stay would in the opinion of the body or officer cause imminent peril to life or property, proceedings may be stayed only by a restraining order issued by the zoning board of appeals or a circuit court.

(4) Following receipt of a written request for a variance, the zoning board of appeals shall fix a reasonable time for the hearing of the request and give notice as provided in section 103.

(5) If the zoning board of appeals receives a written request seeking an interpretation of the zoning ordinance or an appeal of an administrative decision, the zoning board of appeals shall conduct a public hearing on the request. Notice shall be given as required under section 103. However, if the request does not involve a specific parcel of property, notice need only be published as provided in section 103(1) and given to the person making the request as provided in section 103(3).

(6) At a hearing under subsection (5), a party may appear personally or by agent or attorney. The zoning board of appeals may reverse or affirm, wholly or partly, or modify the order, requirement, decision, or determination and may issue or direct the issuance of a permit.

(7) If there are practical difficulties for nonuse variances as provided in subsection (8) or unnecessary hardship for use variances as provided in subsection (9) in the way of carrying out the strict letter of the zoning ordinance, the zoning board of appeals may grant a variance in accordance with this section, so that the spirit of the zoning ordinance is observed, public safety secured, and substantial justice done. The ordinance shall establish procedures for the review and standards for approval of all types of variances. The zoning board of appeals may impose conditions as otherwise allowed under this act.

(8) The zoning board of appeals of all local units of government shall have the authority to grant nonuse variances relating to the construction, structural changes, or alteration of buildings or structures related to dimensional requirements of the zoning ordinance or to any other nonuse-related standard in the ordinance.

(9) The authority to grant variances from uses of land is limited to the following:

(a) Cities and villages.

(b) Townships and counties that as of February 15, 2006 had an ordinance that uses the phrase "use variance" or "variances from uses of land" to expressly authorize the granting of use variances by the zoning board of appeals.

(c) Townships and counties that granted a use variance before February 15, 2006.

(10) The authority granted under subsection (9) is subject to the zoning ordinance of the local unit of government otherwise being in compliance with subsection (7) and having an ordinance provision that requires a vote of 2/3 of the members of the zoning board of appeals to approve a use variance.

(11) The authority to grant use variances under subsection (9) is permissive, and this section does not require a local unit of government to adopt ordinance provisions to allow for the granting of use variances.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008



Section 125.3605 Decision as final; appeal to circuit court.

Sec. 605.

The decision of the zoning board of appeals shall be final. A party aggrieved by the decision may appeal to the circuit court for the county in which the property is located as provided under section 606.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3606 Circuit court; review; duties.

Sec. 606.

(1) Any party aggrieved by a decision of the zoning board of appeals may appeal to the circuit court for the county in which the property is located. The circuit court shall review the record and decision to ensure that the decision meets all of the following requirements:

(a) Complies with the constitution and laws of the state.

(b) Is based upon proper procedure.

(c) Is supported by competent, material, and substantial evidence on the record.

(d) Represents the reasonable exercise of discretion granted by law to the zoning board of appeals.

(2) If the court finds the record inadequate to make the review required by this section or finds that additional material evidence exists that with good reason was not presented, the court shall order further proceedings on conditions that the court considers proper. The zoning board of appeals may modify its findings and decision as a result of the new proceedings or may affirm the original decision. The supplementary record and decision shall be filed with the court. The court may affirm, reverse, or modify the decision.

(3) An appeal from a decision of a zoning board of appeals shall be filed within whichever of the following deadlines comes first:

(a) Thirty days after the zoning board of appeals issues its decision in writing signed by the chairperson, if there is a chairperson, or signed by the members of the zoning board of appeals, if there is no chairperson.

(b) Twenty-one days after the zoning board of appeals approves the minutes of its decision.

(4) The court may affirm, reverse, or modify the decision of the zoning board of appeals. The court may make other orders as justice requires.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008 ;-- Am. 2010, Act 330, Imd. Eff. Dec. 21, 2010



Section 125.3607 Party aggrieved by order, determination, or decision; circuit court review; proper party.

Sec. 607.

(1) Any party aggrieved by any order, determination, or decision of any officer, agency, board, commission, zoning board of appeals, or legislative body of any local unit of government made under section 208 may obtain a review in the circuit court for the county in which the property is located. The review shall be in accordance with section 606.

(2) Any person required to be given notice under section 604(4) of the appeal of any order, determination, or decision made under section 208 shall be a proper party to any action for review under this section.

History: 2006, Act 110, Eff. July 1, 2006






110-2006-VII ARTICLE VII STATUTORY COMPLIANCE AND REPEALER (125.3701...125.3702)

Section 125.3701 Compliance with open meetings act; availability of writings to public.

Sec. 701.

(1) All meetings subject to this act shall be conducted in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A writing prepared, owned, used, in the possession of, or retained as required by this act shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2006, Act 110, Eff. July 1, 2006



Section 125.3702 Repeal of MCL 125.581 to 125.600, 125.201 to 125.240, and 125.271 to 125.310; construction of section.

Sec. 702.

(1) The following acts and parts of acts are repealed:

(a) The city and village zoning act, 1921 PA 207, MCL 125.581 to 125.600.

(b) The county zoning act, 1943 PA 183, MCL 125.201 to 125.240.

(c) The township zoning act, 1943 PA 184, MCL 125.271 to 125.310.

(2) This section does not alter, limit, void, affect, or abate any pending litigation, administrative proceeding, or appeal that existed on June 30, 2006 or any ordinance, order, permit, or decision that was based on the acts repealed under subsection (1). The zoning ordinance need not be readopted but is subject to the requirements of this act, including, but not limited to, the amendment procedures set forth in this act.

History: 2006, Act 110, Eff. July 1, 2006 ;-- Am. 2008, Act 12, Imd. Eff. Feb. 29, 2008









Act 33 of 2008 MICHIGAN PLANNING ENABLING ACT (125.3801 - 125.3885)

33-2008-I. ARTICLE I. GENERAL PROVISIONS (125.3801...125.3807)

Section 125.3801 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan planning enabling act".

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3803 Definitions.

Sec. 3.

As used in this act:

(a) "Chief administrative official" means the manager or other highest nonelected administrative official of a city or village.

(b) "Chief elected official" means the mayor of a city, the president of a village, the supervisor of a township, or, subject to section 5, the chairperson of the county board of commissioners of a county.

(c) "County board of commissioners", subject to section 5, means the elected county board of commissioners, except that, as used in sections 39 and 41, county board of commissioners means 1 of the following:

(i) A committee of the county board of commissioners, if the county board of commissioners delegates its powers and duties under this act to the committee.

(ii) The regional planning commission for the region in which the county is located, if the county board of commissioners delegates its powers and duties under this act to the regional planning commission.

(d) "Ex officio member", in reference to a planning commission, means a member, with full voting rights unless otherwise provided by charter, who serves on the planning commission by virtue of holding another office, for the term of that other office.

(e) "Legislative body" means the county board of commissioners of a county, the board of trustees of a township, or the council or other elected governing body of a city or village.

(f) "Local unit of government" or "local unit" means a county or municipality.

(g) "Master plan" means either of the following:

(i) As provided in section 81(1), any plan adopted or amended before September 1, 2008 under a planning act repealed under section 85.

(ii) Any plan adopted or amended under this act. This includes, but is not limited to, a plan prepared by a planning commission authorized by this act and used to satisfy the requirement of section 203(1) of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3203, regardless of whether it is entitled a master plan, basic plan, county plan, development plan, guide plan, land use plan, municipal plan, township plan, plan, or any other term.

(h) "Municipality" or "municipal" means or refers to a city, village, or township.

(i) "Planning commission" means either of the following, as applicable:

(i) A planning commission created pursuant to section 11(1).

(ii) A planning commission retained pursuant to section 81(2) or (3), subject to the limitations on the application of this act provided in section 81(2) and (3).

(j) "Planning jurisdiction" for a county, city, or village refers to the areas encompassed by the legal boundaries of that county, city, or village, subject to section 31(1). Planning jurisdiction for a township refers to the areas encompassed by the legal boundaries of that township outside of the areas of incorporated villages and cities, subject to section 31(1).

(k) "Population" means the population according to the most recent federal decennial census or according to a special census conducted under section 7 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.907, whichever is the more recent.

(l) "Public transportation agency" means a governmental entity that operates or is authorized to operate intercity or local commuter passenger rail service in this state or a public transit authority created under 1 of the following acts:

(i) The metropolitan transportation authorities act of 1967, 1967 PA 204, MCL 124.401 to 124.426.

(ii) The public transportation authority act, 1986 PA 196, MCL 124.451 to 124.479.

(iii) 1963 PA 55, MCL 124.351 to 124.359.

(iv) The home rule city act, 1909 PA 279, MCL 117.1 to 117.38.

(v) The revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(vi) The charter township act, 1947 PA 359, MCL 42.1 to 42.34.

(vii) The urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(m) "Public transportation facility" means that term as defined in section 2 of the metropolitan transportation authorities act of 1967, 1967 PA 204, MCL 124.402.

(n) "Street" means a street, avenue, boulevard, highway, road, lane, alley, viaduct, or other public way intended for use by motor vehicles, bicycles, pedestrians, and other legal users.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 134, Imd. Eff. Aug. 2, 2010 ;-- Am. 2010, Act 306, Imd. Eff. Dec. 17, 2010



Section 125.3805 Assignment of power or duty to county officer or body.

Sec. 5.

The assignment of a power or duty under this act to a county officer or body is subject to 1966 PA 293, MCL 45.501 to 45.521, or 1973 PA 139, MCL 45.551 to 45.573, in a county organized under 1 of those acts.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3807 Master plan; adoption, amendment, and implementation by local government; purpose.

Sec. 7.

(1) A local unit of government may adopt, amend, and implement a master plan as provided in this act.

(2) The general purpose of a master plan is to guide and accomplish, in the planning jurisdiction and its environs, development that satisfies all of the following criteria:

(a) Is coordinated, adjusted, harmonious, efficient, and economical.

(b) Considers the character of the planning jurisdiction and its suitability for particular uses, judged in terms of such factors as trends in land and population development.

(c) Will, in accordance with present and future needs, best promote public health, safety, morals, order, convenience, prosperity, and general welfare.

(d) Includes, among other things, promotion of or adequate provision for 1 or more of the following:

(i) A system of transportation to lessen congestion on streets and provide for safe and efficient movement of people and goods by motor vehicles, bicycles, pedestrians, and other legal users.

(ii) Safety from fire and other dangers.

(iii) Light and air.

(iv) Healthful and convenient distribution of population.

(v) Good civic design and arrangement and wise and efficient expenditure of public funds.

(vi) Public utilities such as sewage disposal and water supply and other public improvements.

(vii) Recreation.

(viii) The use of resources in accordance with their character and adaptability.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 134, Imd. Eff. Aug. 2, 2010






33-2008-II. ARTICLE II. PLANNING COMMISSION CREATION AND ADMINISTRATION (125.3811...125.3825)

Section 125.3811 Planning commission; creation; adoption of ordinance by local unit of government; notice required; exception; adoption of charter provision by city or home rule village; effect of repeal of planning act; continued exercise or transfer of powers and duties of zoning board or zoning commission.

Sec. 11.

(1) A local unit of government may adopt an ordinance creating a planning commission with powers and duties provided in this act. The planning commission of a local unit of government shall be officially called "the planning commission", even if a charter, ordinance, or resolution uses a different name such as "plan board" or "planning board".

(2) Within 14 days after a local unit of government adopts an ordinance under subsection (1) creating a planning commission, the clerk of the local unit shall transmit notice of the adoption to the planning commission of the county where the local unit is located. However, if there is not a county planning commission or if the local unit adopting the ordinance is a county, notice shall be transmitted to the regional planning commission engaged in planning for the region within which the local unit is located. Notice under this subsection is not required when a planning commission created before the effective date of this act continues in existence under this act, but is required when an ordinance governing or creating a planning commission is amended or superseded under section 81(2)(b) or (3)(b).

(3) If, after the effective date of this act, a city or home rule village adopts a charter provision providing for a planning commission, the charter provision shall be implemented by an ordinance that conforms to this act. Section 81(2) provides for the continuation of a planning commission created by a charter provision adopted before the effective date of this act.

(4) Section 81(3) provides for the continuation of a planning commission created under a planning act repealed under section 85.

(5) Section 83 provides for the continued exercise by a planning commission, or the transfer to a planning commission, of the powers and duties of a zoning board or zoning commission.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3813 Planning commission; effect of township ordinance; number of days; petition requesting submission of ordinance to electors; filing; petition subject to Michigan election law; violation.

Sec. 13.

(1) Subject to subsection (2), a township ordinance creating a planning commission under this act shall take effect 63 days after the ordinance is published by the township board in a newspaper having general circulation in the township.

(2) Subject to subsection (3), before a township ordinance creating a planning commission takes effect, a petition may be filed with the township clerk requesting the submission of the ordinance to the electors residing in the unincorporated portion of the township for their approval or rejection. The petition shall be signed by a number of qualified and registered electors residing in the unincorporated portion of the township equal to not less than 8% of the total vote cast for all candidates for governor, at the last preceding general election at which a governor was elected. If such a petition is filed, the ordinance shall not take effect until approved by a majority of the electors residing in the unincorporated portion of the township voting thereon at the next regular or special election that allows reasonable time for proper notices and printing of ballots or at any special election called for that purpose, as determined by the township board. The township board shall specify the language of the ballot question.

(3) Subsection (2) does not apply if the planning commission created by the ordinance is the successor to an existing zoning commission or zoning board as provided for under section 301 of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3301.

(4) If a township board does not on its own initiative adopt an ordinance under this act creating a planning commission, a petition may be filed with the township clerk requesting the township board to adopt such an ordinance. The petition shall be signed by a number of qualified and registered electors as provided in subsection (2). If such a petition is filed, the township board, at its first meeting following the filing shall submit the question to the electors of the township in the same manner as provided under subsection (2).

(5) A petition under this section, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3815 Planning commission; membership; appointment; terms; vacancy; representation; qualifications; ex-officio members; board serving as planning commission; removal of member; conditions; conflict of interest; additional requirements.

Sec. 15.

(1) In a municipality, the chief elected official shall appoint members of the planning commission, subject to approval by a majority vote of the members of the legislative body elected and serving. In a county, the county board of commissioners shall determine the method of appointment of members of the planning commission by resolution of a majority of the full membership of the county board.

(2) A city, village, or township planning commission shall consist of 5, 7, or 9 members. A county planning commission shall consist of 5, 7, 9, or 11 members. Members of a planning commission other than ex officio members under subsection (5) shall be appointed for 3-year terms. However, of the members of the planning commission, other than ex officio members, first appointed, a number shall be appointed to 1-year or 2-year terms such that, as nearly as possible, the terms of 1/3 of all the planning commission members will expire each year. If a vacancy occurs on a planning commission, the vacancy shall be filled for the unexpired term in the same manner as provided for an original appointment. A member shall hold office until his or her successor is appointed.

(3) The membership of a planning commission shall be representative of important segments of the community, such as the economic, governmental, educational, and social development of the local unit of government, in accordance with the major interests as they exist in the local unit of government, such as agriculture, natural resources, recreation, education, public health, government, transportation, industry, and commerce. The membership shall also be representative of the entire territory of the local unit of government to the extent practicable.

(4) Members of a planning commission shall be qualified electors of the local unit of government, except that the following number of planning commission members may be individuals who are not qualified electors of the local unit of government but are qualified electors of another local unit of government:

(a) 3, in a city that on September 1, 2008 had a population of more than 2,700 but less than 2,800.

(b) 2, in a city or village that has, or on September 1, 2008 had, a population of less than 5,000, except as provided in subdivision (a).

(c) 1, in local units of government other than those described in subdivision (a) or (b).

(5) In a township that on September 1, 2008 had a planning commission created under former 1931 PA 285, 1 member of the legislative body or the chief elected official, or both, may be appointed to the planning commission, as ex officio members. In any other township, 1 member of the legislative body shall be appointed to the planning commission, as an ex officio member. In a city, village, or county, the chief administrative official or a person designated by the chief administrative official, if any, the chief elected official, 1 or more members of the legislative body, or any combination thereof, may be appointed to the planning commission, as ex officio members, unless prohibited by charter. However, in a city, village, or county, not more than 1/3 of the members of the planning commission may be ex officio members. Except as provided in this subsection, an elected officer or employee of the local unit of government is not eligible to be a member of the planning commission. The term of an ex officio member of a planning commission shall be as follows:

(a) The term of a chief elected official shall correspond to his or her term as chief elected official.

(b) The term of a chief administrative official shall expire with the term of the chief elected official that appointed him or her as chief administrative official.

(c) The term of a member of the legislative body shall expire with his or her term on the legislative body.

(6) For a county planning commission, the county shall make every reasonable effort to ensure that the membership of the county planning commission includes a member of a public school board or an administrative employee of a school district included, in whole or in part, within the county's boundaries. The requirements of this subsection apply whenever an appointment is to be made to the planning commission, unless an incumbent is being reappointed or an ex officio member is being appointed under subsection (5).

(7) Subject to subsection (8), a city or village that has a population of less than 5,000, and that has not created a planning commission by charter, may by an ordinance adopted under section 11(1) provide that 1 of the following boards serve as its planning commission:

(a) The board of directors of the economic development corporation of the city or village created under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636.

(b) The board of a downtown development authority created under 1975 PA 197, MCL 125.1651 to 125.1681, if the boundaries of the downtown district are the same as the boundaries of the city or village.

(c) A board created under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, if the boundaries of the authority district are the same as the boundaries of the city or village.

(8) Subsections (1) to (5) do not apply to a planning commission established under subsection (7). All other provisions of this act apply to a planning commission established under subsection (7).

(9) The legislative body may remove a member of the planning commission for misfeasance, malfeasance, or nonfeasance in office upon written charges and after a public hearing. Before casting a vote on a matter on which a member may reasonably be considered to have a conflict of interest, the member shall disclose the potential conflict of interest to the planning commission. The member is disqualified from voting on the matter if so provided by the bylaws or by a majority vote of the remaining members of the planning commission. Failure of a member to disclose a potential conflict of interest as required by this subsection constitutes malfeasance in office. Unless the legislative body, by ordinance, defines conflict of interest for the purposes of this subsection, the planning commission shall do so in its bylaws.

(10) An ordinance creating a planning commission may impose additional requirements relevant to the subject matter of, but not inconsistent with, this section.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 105, Imd. Eff. June 29, 2010



Section 125.3817 Chairperson, secretary, and other offices; election; terms; appointment of advisory committees.

Sec. 17.

(1) A planning commission shall elect a chairperson and secretary from its members and create and fill other offices as it considers advisable. An ex officio member of the planning commission is not eligible to serve as chairperson. The term of each officer shall be 1 year, with opportunity for reelection as specified in bylaws adopted under section 19.

(2) A planning commission may appoint advisory committees whose members are not members of the planning commission.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3819 Bylaws; adoption; public record requirements; annual report by planning commission.

Sec. 19.

(1) A planning commission shall adopt bylaws for the transaction of business, and shall keep a public record of its resolutions, transactions, findings, and determinations.

(2) A planning commission shall make an annual written report to the legislative body concerning its operations and the status of planning activities, including recommendations regarding actions by the legislative body related to planning and development.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3821 Meetings; frequency; time; place; special meeting; notice; compliance with open meetings act; availability of writings to public.

Sec. 21.

(1) A planning commission shall hold not less than 4 regular meetings each year, and by resolution shall determine the time and place of the meetings. Unless the bylaws provide otherwise, a special meeting of the planning commission may be called by the chairperson or by 2 other members, upon written request to the secretary. Unless the bylaws provide otherwise, the secretary shall send written notice of a special meeting to planning commission members not less than 48 hours before the meeting.

(2) The business that a planning commission may perform shall be conducted at a public meeting of the planning commission held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of a regular or special meeting shall be given in the manner required by that act.

(3) A writing prepared, owned, used, in the possession of, or retained by a planning commission in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3823 Compensation; expenses; preparation of budget; acceptance of gifts.

Sec. 23.

(1) Members of a planning commission may be compensated for their services as provided by the legislative body. A planning commission may adopt bylaws relative to compensation and expenses of its members and employees for travel when engaged in the performance of activities authorized by the legislative body, including, but not limited to, attendance at conferences, workshops, educational and training programs, and meetings.

(2) After preparing the annual report required under section 19, a planning commission may prepare a detailed budget and submit the budget to the legislative body for approval or disapproval. The legislative body annually may appropriate funds for carrying out the purposes and functions permitted under this act, and may match local government funds with federal, state, county, or other local government or private grants, contributions, or endowments.

(3) A planning commission may accept gifts for the exercise of its functions. However, in a township, other than a township that on the effective date of this act had a planning commission created under former 1931 PA 285, only the township board may accept such gifts, on behalf of the planning commission. A gift of money so accepted in either case shall be deposited with the treasurer of the local unit of government in a special nonreverting planning commission fund for expenditure by the planning commission for the purpose designated by the donor. The treasurer shall draw a warrant against the special nonreverting fund only upon receipt of a voucher signed by the chairperson and secretary of the planning commission and an order drawn by the clerk of the local unit of government. The expenditures of a planning commission, exclusive of gifts and grants, shall be within the amounts appropriated by the legislative body.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3825 Employment of planning director and other personnel; contract for services; use of information and advice provided by public officials, departments, and agencies.

Sec. 25.

(1) A local unit of government may employ a planning director and other personnel as it considers necessary, contract for the services of planning and other technicians, and incur other expenses, within a budget authorized by the legislative body. This authority shall be exercised by the legislative body, unless a charter provision or ordinance delegates this authority to the planning commission or another body or official. The appointment of employees is subject to the same provisions of law as govern other corresponding civil employees of the local unit of government.

(2) For the purposes of this act, a planning commission may make use of maps, data, and other information and expert advice provided by appropriate federal, state, regional, county, and municipal officials, departments, and agencies. All public officials, departments, and agencies shall make available public information for the use of planning commissions and furnish such other technical assistance and advice as they may have for planning purposes.

History: 2008, Act 33, Eff. Sept. 1, 2008






33-2008-III. ARTICLE III. PREPARATION AND ADOPTION OF MASTER PLAN (125.3831...125.3851)

Section 125.3831 Master plan; preparation by planning commission; meetings with other governmental planning commissions or agency staff; powers.

Sec. 31.

(1) A planning commission shall make and approve a master plan as a guide for development within the planning jurisdiction subject to section 81 and the following:

(a) For a county, the master plan may include planning in cooperation with the constituted authorities for incorporated areas in whole or to the extent to which, in the planning commission's judgment, they are related to the planning of the unincorporated area or of the county as a whole.

(b) For a township that on September 1, 2008 had a planning commission created under former 1931 PA 285, or for a city or village, the planning jurisdiction may include any areas outside of the municipal boundaries that, in the planning commission's judgment, are related to the planning of the municipality.

(2) In the preparation of a master plan, a planning commission shall do all of the following, as applicable:

(a) Make careful and comprehensive surveys and studies of present conditions and future growth within the planning jurisdiction with due regard to its relation to neighboring jurisdictions.

(b) Consult with representatives of adjacent local units of government in respect to their planning so that conflicts in master plans and zoning may be avoided.

(c) Cooperate with all departments of the state and federal governments, public transportation agencies, and other public agencies concerned with programs for economic, social, and physical development within the planning jurisdiction and seek the maximum coordination of the local unit of government's programs with these agencies.

(3) In the preparation of the master plan, the planning commission may meet with other governmental planning commissions or agency staff to deliberate.

(4) In general, a planning commission has such lawful powers as may be necessary to enable it to promote local planning and otherwise carry out the purposes of this act.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 306, Imd. Eff. Dec. 17, 2010



Section 125.3833 Master plan; land use and infrastructure issues; inclusion of maps, plats, charts, and other related matter; recommendations for physical development; additional subjects; implementation of master street plan or certain elements; specifications; section subject to MCL 125.3881(1); public transportation facilities.

Sec. 33.

(1) A master plan shall address land use and infrastructure issues and may project 20 years or more into the future. A master plan shall include maps, plats, charts, and descriptive, explanatory, and other related matter and shall show the planning commission's recommendations for the physical development of the planning jurisdiction.

(2) A master plan shall also include those of the following subjects that reasonably can be considered as pertinent to the future development of the planning jurisdiction:

(a) A land use plan that consists in part of a classification and allocation of land for agriculture, residences, commerce, industry, recreation, ways and grounds, subject to subsection (5), public transportation facilities, public buildings, schools, soil conservation, forests, woodlots, open space, wildlife refuges, and other uses and purposes. If a county has not adopted a zoning ordinance under former 1943 PA 183 or the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, a land use plan and program for the county may be a general plan with a generalized future land use map.

(b) The general location, character, and extent of all of the following:

(i) All components of a transportation system and their interconnectivity including streets and bridges, public transit including public transportation facilities and routes, bicycle facilities, pedestrian ways, freight facilities and routes, port facilities, railroad facilities, and airports, to provide for the safe and efficient movement of people and goods in a manner that is appropriate to the context of the community and, as applicable, considers all legal users of the public right-of-way.

(ii) Waterways and waterfront developments.

(iii) Sanitary sewers and water supply systems.

(iv) Facilities for flood prevention, drainage, pollution prevention, and maintenance of water levels.

(v) Public utilities and structures.

(c) Recommendations as to the general character, extent, and layout of redevelopment or rehabilitation of blighted areas; and the removal, relocation, widening, narrowing, vacating, abandonment, change of use, or extension of streets, grounds, open spaces, buildings, utilities, or other facilities.

(d) For a local unit of government that has adopted a zoning ordinance, a zoning plan for various zoning districts controlling the height, area, bulk, location, and use of buildings and premises. The zoning plan shall include an explanation of how the land use categories on the future land use map relate to the districts on the zoning map.

(e) Recommendations for implementing any of the master plan's proposals.

(3) If a master plan is or includes a master street plan or 1 or more elements described in subsection (2)(b)(i), the means for implementing the master street plan or elements in cooperation with the county road commission and the state transportation department shall be specified in the master street plan in a manner consistent with the respective powers and duties of and any written agreements between these entities and the municipality.

(4) This section is subject to section 81(1).

(5) The reference to public transportation facilities in subsection (2)(a) only applies to a master plan that is adopted or substantively amended more than 90 days after the effective date of the amendatory act that added this subsection.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 134, Imd. Eff. Aug. 2, 2010 ;-- Am. 2010, Act 306, Imd. Eff. Dec. 17, 2010



Section 125.3835 Subplan; adoption.

Sec. 35.

A planning commission may, by a majority vote of the members, adopt a subplan for a geographic area less than the entire planning jurisdiction, if, because of the unique physical characteristics of that area, more intensive planning is necessary for the purposes set forth in section 7.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3837 Metropolitan county planning commission; designation; powers.

Sec. 37.

(1) A county board of commissioners may designate the county planning commission as the metropolitan county planning commission. A county planning commission so designated shall perform metropolitan and regional planning whenever necessary or desirable. The metropolitan county planning commission may engage in comprehensive planning, including, but not limited to, the following:

(a) Preparation, as a guide for long-range development, of general physical plans with respect to the pattern and intensity of land use and the provision of public facilities, together with long-range fiscal plans for such development.

(b) Programming of capital improvements based on relative urgency, together with definitive financing plans for the improvements to be constructed in the earlier years of the program.

(c) Coordination of all related plans of local governmental agencies within the metropolitan area or region.

(d) Intergovernmental coordination of all related planning activities among the state and local governmental agencies within the metropolitan area or region.

(2) In addition to the powers conferred by other provisions of this act, a metropolitan county planning commission may apply for, receive, and accept grants from any local, regional, state, or federal governmental agency and agree to and comply with the terms and conditions of such grants. A metropolitan county planning commission may do any and all things necessary or desirable to secure the financial aid or cooperation of a regional, state, or federal governmental agency in carrying out its functions, when approved by a 2/3 vote of the county board of commissioners.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3839 Master plan; adoption; procedures; notice; submittals; use of electronic mail.

Sec. 39.

(1) A master plan shall be adopted under the procedures set forth in this section and sections 41 and 43. A master plan may be adopted as a whole or by successive parts corresponding with major geographical areas of the planning jurisdiction or with functional subject matter areas of the master plan.

(2) Before preparing a master plan, a planning commission shall send to all of the following, by first-class mail or personal delivery, a notice explaining that the planning commission intends to prepare a master plan and requesting the recipient's cooperation and comment:

(a) For any local unit of government undertaking a master plan, the planning commission, or if there is no planning commission, the legislative body, of each municipality located within or contiguous to the local unit of government.

(b) For a county undertaking a master plan, the regional planning commission for the region in which the county is located, if any.

(c) For a county undertaking a master plan, the county planning commission, or if there is no county planning commission, the county board of commissioners, for each county located contiguous to the county.

(d) For a municipality undertaking a master plan, the regional planning commission for the region in which the municipality is located, if there is no county planning commission for the county in which that municipality is located. If there is a county planning commission, the municipal planning commission may consult with the regional planning commission but is not required to do so.

(e) For a municipality undertaking a master plan, the county planning commission, or if there is no county planning commission, the county board of commissioners, for the county in which that municipality is located.

(f) For any local unit of government undertaking a master plan, each public utility company, railroad company, and public transportation agency owning or operating a public utility, railroad, or public transportation system within the local unit of government, and any government entity that registers its name and mailing address for this purpose with the planning commission.

(g) If the master plan will include a master street plan, the county road commission and the state transportation department.

(3) A submittal under section 41 or 43 by or to an entity described in subsection (2) may be made by personal or first-class mail delivery of a hard copy or by electronic mail. However, the planning commission preparing the plan shall not make such submittals by electronic mail unless, in the notice described in subsection (2), the planning commission states that it intends to make such submittals by electronic mail and the entity receiving that notice does not respond by objecting to the use of electronic mail. Electronic mail may contain a link to a website on which the submittal is posted if the website is accessible to the public free of charge.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 306, Imd. Eff. Dec. 17, 2010



Section 125.3841 Preparation of proposed master plan; submission to legislative body for review and comment; approval required; notice; submission of comments; statements as advisory.

Sec. 41.

(1) After preparing a proposed master plan, a planning commission shall submit the proposed master plan to the legislative body for review and comment. The process of adopting a master plan shall not proceed further unless the legislative body approves the distribution of the proposed master plan.

(2) If the legislative body approves the distribution of the proposed master plan, it shall notify the secretary of the planning commission, and the secretary of the planning commission shall submit, in the manner provided in section 39(3), a copy of the proposed master plan, for review and comment, to all of the following:

(a) For any local unit of government proposing a master plan, the planning commission, or if there is no planning commission, the legislative body, of each municipality located within or contiguous to the local unit of government.

(b) For a county proposing a master plan, the regional planning commission for the region in which the county is located, if any.

(c) For a county proposing a master plan, the county planning commission, or if there is no county planning commission, the county board of commissioners, for each county located contiguous to the county.

(d) For a municipality proposing a master plan, the regional planning commission for the region in which the municipality is located, if there is no county planning commission for the county in which that local unit of government is located. If there is a county planning commission, the secretary of the municipal planning commission may submit a copy of the proposed master plan to the regional planning commission but is not required to do so.

(e) For a municipality proposing a master plan, the county planning commission, or if there is no county planning commission, the county board of commissioners, for the county in which that municipality is located. The secretary of the municipal planning commission shall concurrently submit to the county planning commission, in the manner provided in section 39(3), a statement that the requirements of subdivision (a) have been met or, if there is no county planning commission, shall submit to the county board of commissioners, in the manner provided in section 39(3), a statement that the requirements of subdivisions (a) and (d) have been met. The statement shall be signed by the secretary and shall include the name and address of each planning commission or legislative body to which a copy of the proposed master plan was submitted under subdivision (a) or (d), as applicable, and the date of submittal.

(f) For any local unit of government proposing a master plan, each public utility company, railroad company, and public transportation agency owning or operating a public utility, railroad, or public transportation system within the local unit of government, and any government entity that registers its name and address for this purpose with the secretary of the planning commission. An entity described in this subdivision that receives a copy of a proposed master plan, or of a final master plan as provided in section 43(5), shall reimburse the local unit of government for any copying and postage costs thereby incurred.

(g) If the proposed master plan is or includes a proposed master street plan, the county road commission and the state transportation department.

(3) An entity described in subsection (2) may submit comments on the proposed master plan to the planning commission in the manner provided in section 39(3) within 63 days after the proposed master plan was submitted to that entity under subsection (2). If the county planning commission or the county board of commissioners that receives a copy of a proposed master plan under subsection (2)(e) submits comments, the comments shall include, but need not be limited to, both of the following, as applicable:

(a) A statement whether the county planning commission or county board of commissioners considers the proposed master plan to be inconsistent with the master plan of any municipality or region described in subsection (2)(a) or (d).

(b) If the county has a county master plan, a statement whether the county planning commission considers the proposed master plan to be inconsistent with the county master plan.

(4) The statements provided for in subsection (3)(a) and (b) are advisory only.

History: 2008, Act 33, Eff. Sept. 1, 2008 ;-- Am. 2010, Act 306, Imd. Eff. Dec. 17, 2010



Section 125.3843 Proposed master plan; public hearing; notice; approval by resolution of planning commission; statement; submission of copy of master plan to legislative body; approval or rejection by legislative body; procedures; submission of adopted master plan to certain entities.

Sec. 43.

(1) Before approving a proposed master plan, a planning commission shall hold not less than 1 public hearing on the proposed master plan. The hearing shall be held after the expiration of the deadline for comment under section 41(3). The planning commission shall give notice of the time and place of the public hearing not less than 15 days before the hearing by publication in a newspaper of general circulation within the local unit of government. The planning commission shall also submit notice of the public hearing in the manner provided in section 39(3) to each entity described in section 39(2). This notice may accompany the proposed master plan submitted under section 41.

(2) The approval of the proposed master plan shall be by resolution of the planning commission carried by the affirmative votes of not less than 2/3 of the members of a city or village planning commission or not less than a majority of the members of a township or county planning commission. The resolution shall refer expressly to the maps and descriptive and other matter intended by the planning commission to form the master plan. A statement recording the planning commission's approval of the master plan, signed by the chairperson or secretary of the planning commission, shall be included on the inside of the front or back cover of the master plan and, if the future land use map is a separate document from the text of the master plan, on the future land use map. Following approval of the proposed master plan by the planning commission, the secretary of the planning commission shall submit a copy of the master plan to the legislative body.

(3) Approval of the proposed master plan by the planning commission under subsection (2) is the final step for adoption of the master plan, unless the legislative body by resolution has asserted the right to approve or reject the master plan. In that case, after approval of the proposed master plan by the planning commission, the legislative body shall approve or reject the proposed master plan. A statement recording the legislative body's approval of the master plan, signed by the clerk of the legislative body, shall be included on the inside of the front or back cover of the master plan and, if the future land use map is a separate document from the text of the master plan, on the future land use map.

(4) If the legislative body rejects the proposed master plan, the legislative body shall submit to the planning commission a statement of its objections to the proposed master plan. The planning commission shall consider the legislative body's objections and revise the proposed master plan so as to address those objections. The procedures provided in subsections (1) to (3) and this subsection shall be repeated until the legislative body approves the proposed master plan.

(5) Upon final adoption of the master plan, the secretary of the planning commission shall submit, in the manner provided in section 39(3), copies of the adopted master plan to the same entities to which copies of the proposed master plan were required to be submitted under section 41(2).

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3845 Extension, addition, revision, or other amendment to master plan; adoption; procedures; review and findings.

Sec. 45.

(1) An extension, addition, revision, or other amendment to a master plan shall be adopted by following the procedure under sections 39, 41, and 43, subject to all of the following:

(a) Any of the following amendments to a master plan may be made without following the procedure under sections 39, 41, and 43:

(i) A grammatical, typographical, or similar editorial change.

(ii) A title change.

(iii) A change to conform to an adopted plat.

(b) Subject to subdivision (a), the review period provided for in section 41(3) shall be 42 days instead of 63 days.

(c) When a planning commission sends notice to an entity under section 39(2) that it intends to prepare a subplan, the notice may indicate that the local unit of government intends not to provide that entity with further notices of or copies of proposed or final subplans otherwise required to be submitted to that entity under section 39, 41, or 43. Unless the entity responds that it chooses to receive notice of subplans, the local unit of government is not required to provide further notice of subplans to that entity.

(2) At least every 5 years after adoption of a master plan, a planning commission shall review the master plan and determine whether to commence the procedure to amend the master plan or adopt a new master plan. The review and its findings shall be recorded in the minutes of the relevant meeting or meetings of the planning commission.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3847 Part of county master plan covering incorporated area; adoption by appropriate city or village required; exception.

Sec. 47.

(1) Subject to subsection (2), a part of a county master plan covering an incorporated area within the county shall not be recognized as the official master plan or part of the official master plan for that area unless adopted by the appropriate city or village in the manner prescribed by this act.

(2) Subsection (1) does not apply if the incorporated area is subject to county zoning pursuant to the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, and a contract under the urban cooperation act, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, or 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3849 City or village planning department; authority to submit proposed master plan, or proposed extension, addition, revision, or other amendment.

Sec. 49.

(1) This act does not alter the authority of a planning department of a city or village created by charter to submit a proposed master plan, or a proposed extension, addition, revision, or other amendment to a master plan, to the planning commission, whether directly or indirectly as provided by charter.

(2) Subsection (1) notwithstanding, a planning commission described in subsection (1) shall comply with the requirements of this act.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3851 Public interest and understanding; promotion.

Sec. 51.

(1) To promote public interest in and understanding of the master plan, a planning commission may publish and distribute copies of the master plan or of any report, and employ other means of publicity and education.

(2) A planning commission shall consult with and advise public officials and agencies, public utility companies, civic, educational, professional, and other organizations, and citizens concerning the promotion or implementation of the master plan.

History: 2008, Act 33, Eff. Sept. 1, 2008






33-2008-IV. ARTICLE IV. SPECIAL PROVISIONS, INCLUDING CAPITAL IMPROVEMENTS AND SUBDIVISION REVIEW (125.3861...125.3871)

Section 125.3861 Construction of certain projects in area covered by municipal master plan; approval; initiation of work on project; requirements; report and advice.

Sec. 61.

(1) A street; square, park, playground, public way, ground, or other open space; or public building or other structure shall not be constructed or authorized for construction in an area covered by a municipal master plan unless the location, character, and extent of the street, public way, open space, structure, or utility have been submitted to the planning commission by the legislative body or other body having jurisdiction over the authorization or financing of the project and has been approved by the planning commission. The planning commission shall submit its reasons for approval or disapproval to the body having jurisdiction. If the planning commission disapproves, the body having jurisdiction may overrule the planning commission by a vote of not less than 2/3 of its entire membership for a township that on the enactment date of this act had a planning commission created under former 1931 PA 285, or for a city or village, or by a vote of not less than a majority of its membership for any other township. If the planning commission fails to act within 35 days after submission of the proposal to the planning commission, the project shall be considered to be approved by the planning commission.

(2) Following adoption of the county plan or any part of a county plan and the certification by the county planning commission to the county board of commissioners of a copy of the plan, work shall not be initiated on any project involving the expenditure of money by a county board, department, or agency for the acquisition of land, the erection of structures, or the extension, construction, or improvement of any physical facility by any county board, department, or agency unless a full description of the project, including, but not limited to, its proposed location and extent, has been submitted to the county planning commission and the report and advice of the planning commission on the proposal have been received by the county board of commissioners and by the county board, department, or agency submitting the proposal. However, work on the project may proceed if the planning commission fails to provide in writing its report and advice upon the proposal within 35 days after the proposal is filed with the planning commission. The planning commission shall provide copies of the report and advice to the county board, department, or agency sponsoring the proposal.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3863 Approval of construction project before effective date of act; rescission of authorization; failure of planning commission to act within certain period of time.

Sec. 63.

If the opening, widening, or extension of a street, or the acquisition or enlargement of any square, park, playground, or other open space has been approved by a township planning commission that was created before the effective date of this act under former 1931 PA 285 or by a city or village planning commission and authorized by the legislative body as provided under section 61, the legislative body shall not rescind its authorization unless the matter has been resubmitted to the planning commission and the rescission has been approved by the planning commission. The planning commission shall hold a public hearing on the matter. The planning commission shall submit its reasons for approval or disapproval of the rescission to the legislative body. If the planning commission disapproves the rescission, the legislative body may overrule the planning commission by a vote of not less than 2/3 of its entire membership. If the planning commission fails to act within 63 days after submission of the proposed rescission to the planning commission, the proposed rescission shall be considered to be approved by the planning commission.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3865 Capital improvements program of public structures and improvements; preparation; basis.

Sec. 65.

(1) To further the desirable future development of the local unit of government under the master plan, a planning commission, after adoption of a master plan, shall annually prepare a capital improvements program of public structures and improvements, unless the planning commission is exempted from this requirement by charter or otherwise. If the planning commission is exempted, the legislative body either shall prepare and adopt a capital improvements program, separate from or as a part of the annual budget, or shall delegate the preparation of the capital improvements program to the chief elected official or a nonelected administrative official, subject to final approval by the legislative body. The capital improvements program shall show those public structures and improvements, in the general order of their priority, that in the commission's judgment will be needed or desirable and can be undertaken within the ensuing 6-year period. The capital improvements program shall be based upon the requirements of the local unit of government for all types of public structures and improvements. Consequently, each agency or department of the local unit of government with authority for public structures or improvements shall upon request furnish the planning commission with lists, plans, and estimates of time and cost of those public structures and improvements.

(2) Any township may prepare and adopt a capital improvement program. However, subsection (1) is only mandatory for a township if the township, alone or jointly with 1 or more other local units of government, owns or operates a water supply or sewage disposal system.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3867 Programs for public structures and improvements; recommendations.

Sec. 67.

A planning commission may recommend to the appropriate public officials programs for public structures and improvements and for the financing thereof, regardless of whether the planning commission is exempted from the requirement to prepare a capital improvements program under section 65.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3869 Copy of zoning ordinance and amendments; request by county planning commission for submission by municipal planning commission.

Sec. 69.

If a municipal planning commission has zoning duties pursuant to section 83 and the municipality has adopted a zoning ordinance, the county planning commission, if any, may, by first-class mail or personal delivery, request the municipal planning commission to submit to the county planning commission a copy of the zoning ordinance and any amendments. The municipal planning commission shall submit the requested documents to the county planning commission within 63 days after the request is received and shall submit any future amendments to the zoning ordinance within 63 days after the amendments are adopted. The municipal planning commission may submit a zoning ordinance or amendment under this subsection electronically.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3871 Recommendations for ordinances or rules governing subdivision of land; public hearing; notice; action on proposed plat; approval, approval with conditions, or disapproval by planning commission; approval of plat as amendment to master plan.

Sec. 71.

(1) A planning commission may recommend to the legislative body provisions of an ordinance or rules governing the subdivision of land authorized under section 105 of the land division act, 1967 PA 288, MCL 560.105. If a township is subject to county zoning consistent with section 209 of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3209, or a city or village is subject to county zoning pursuant to the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, and a contract under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, or 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536, the county planning commission may recommend to the legislative body of the municipality provisions of an ordinance or rules governing the subdivision of land authorized under section 105 of the land division act, 1967 PA 288, MCL 560.105. A planning commission may proceed under this subsection on its own initiative or upon request of the appropriate legislative body.

(2) Recommendations for a subdivision ordinance or rule may address plat design, including the proper arrangement of streets in relation to other existing or planned streets and to the master plan; adequate and convenient open spaces for traffic, utilities, access of firefighting apparatus, recreation, light, and air; and the avoidance of congestion of population, including minimum width and area of lots. The recommendations may also address the extent to which streets shall be graded and improved and to which water and sewer and other utility mains, piping, or other facilities shall be installed as a condition precedent to the approval of a plat.

(3) Before recommending an ordinance or rule described in subsection (1), the planning commission shall hold a public hearing on the proposed ordinance or rule. The planning commission shall give notice of the time and place of the public hearing not less than 15 days before the hearing by publication in a newspaper of general circulation within the local unit of government.

(4) If a municipality has adopted a master plan or master street plan, the planning commission of that municipality shall review and make recommendations on plats before action thereon by the legislative body under section 112 of the land division act, 1967 PA 288, MCL 560.112. If a township is subject to county zoning consistent with section 209 of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3209, or a city or village is subject to county zoning pursuant to the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, and a contract under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, or 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536, and the municipality has adopted a master plan or master street plan, the county planning commission shall also review and make recommendations on plats before action thereon by the legislative body of the municipality under section 112 of the land division act, 1967 PA 288, MCL 560.112.

(5) A planning commission shall not take action on a proposed plat without affording an opportunity for a public hearing thereon. A plat submitted to the planning commission shall contain the name and address of the proprietor or other person to whom notice of a hearing shall be sent. Not less than 15 days before the date of the hearing, notice of the date, time, and place of the hearing shall be sent to that person at that address by mail and shall be published in a newspaper of general circulation in the municipality. Similar notice shall be mailed to the owners of land immediately adjoining the proposed platted land.

(6) A planning commission shall recommend approval, approval with conditions, or disapproval of a plat within 63 days after the plat is submitted to the planning commission. If applicable standards under the land division act, 1967 PA 288, MCL 560.101 to 560.293, and an ordinance or published rules governing the subdivision of land authorized under section 105 of that act, MCL 560.105, are met, the planning commission shall recommend approval of the plat. If the planning commission fails to act within the required period, the plat shall be considered to have been recommended for approval, and a certificate to that effect shall be issued by the planning commission upon request of the proprietor. However, the proprietor may waive this requirement and consent to an extension of the 63-day period. The grounds for any recommendation of disapproval of a plat shall be stated upon the records of the planning commission.

(7) A plat approved by a municipality and recorded under section 172 of the land division act, 1967 PA 288, MCL 560.172, shall be considered to be an amendment to the master plan and a part thereof. Approval of a plat by a municipality does not constitute or effect an acceptance by the public of any street or other open space shown upon the plat.

History: 2008, Act 33, Eff. Sept. 1, 2008






33-2008-V. ARTICLE V. TRANSITIONAL PROVISIONS AND REPEALER (125.3881...125.3885)

Section 125.3881 Plan adopted or amended under planning act repealed under MCL 125.3885; effect; city or home rule village charter provision creating planning commission or ordinance implementing provision before effective date of act; ordinance creating planning commission under former law; ordinance or rules governing subdivision of land.

Sec. 81.

(1) Unless rescinded by the local unit of government, any plan adopted or amended under a planning act repealed under section 85 need not be readopted under this act but continues in effect as a master plan under this act, regardless of whether it is entitled a master plan, basic plan, county plan, development plan, guide plan, land use plan, municipal plan, township plan, plan, or any other term. This includes, but is not limited to, a plan prepared by a planning commission and adopted before the effective date of this act to satisfy the requirements of section 1 of the former city and village zoning act, 1921 PA 207, section 3 of the former township zoning act, 1943 PA 184, section 3 of the former county zoning act, 1943 PA 183, or section 203(1) of the Michigan zoning enabling act, 2006 PA 110, MCL 125.3203. The master plan is subject to the requirements of this act, including, but not limited to, the requirement for periodic review under section 45(2) and the amendment procedures set forth in this act. However, the master plan is not subject to the requirements of section 33 until it is first amended under this act.

(2) Unless repealed, a city or home rule village charter provision creating a planning commission before the effective date of this act and any ordinance adopted before the effective date of this act implementing that charter provision continues in effect under this act, and the planning commission need not be newly created by an ordinance adopted under this act. However, both of the following apply:

(a) The legislative body may by ordinance increase the powers and duties of the planning commission to correspond with the powers and duties of a planning commission created under this act. Provisions of this act regarding planning commission powers and duties do not otherwise apply to a planning commission created by charter before the effective date of this act and provisions of this act regarding planning commission membership, appointment, and organization do not apply to such a planning commission. All other provisions of this act, including, but not limited to, provisions regarding planning commission selection of officers, meetings, rules, records, appointment of employees, contracts for services, and expenditures, do apply to such a planning commission.

(b) The legislative body shall amend any ordinance adopted before the effective date of this act to implement the charter provision, or repeal the ordinance and adopt a new ordinance, to fully conform to the requirements of this act made applicable by subdivision (a), by the earlier of the following dates:

(i) The date when an amendatory or new ordinance is first adopted under this act for any purpose.

(ii) July 1, 2011.

(3) Unless repealed, an ordinance creating a planning commission under former 1931 PA 285 or former 1945 PA 282 or a resolution creating a planning commission under former 1959 PA 168 continues in effect under this act, and the planning commission need not be newly created by an ordinance adopted under this act. However, all of the following apply:

(a) Beginning on the effective date of this act, the duties of the planning commission are subject to the requirements of this act.

(b) The legislative body shall amend the ordinance, or repeal the ordinance or resolution and adopt a new ordinance, to fully conform to the requirements of this act by the earlier of the following dates:

(i) The date when an amendatory or new ordinance is first adopted under this act for any purpose.

(ii) July 1, 2011.

(c) An ordinance adopted under subdivision (b) is not subject to referendum.

(4) Unless repealed or rescinded by the legislative body, an ordinance or published rules governing the subdivision of land authorized under section 105 of the land division act, 1967 PA 288, MCL 560.105, need not be readopted under this act or amended to comply with this act but continue in effect under this act. However, if amended, the ordinance or published rules shall be amended under the procedures of this act.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3883 Transfer of powers, duties, and records.

Sec. 83.

(1) If, on the effective date of this act, a planning commission had the powers and duties of a zoning board or zoning commission under the former city and village zoning act, 1921 PA 207, the former county zoning act, 1943 PA 183, or the former township zoning act, 1943 PA 184, and under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702, the planning commission may continue to exercise those powers and duties without amendment of the ordinance, resolution, or charter provision that created the planning commission.

(2) If, on the effective date of this act, a local unit of government had a planning commission without zoning authority created under former 1931 PA 285, former 1945 PA 282, or former 1959 PA 168, the legislative body may by amendment to the ordinance creating the planning commission, or, if the planning commission was created by resolution, may by resolution, transfer to the planning commission all the powers and duties provided to a zoning board or zoning commission created under the Michigan zoning enabling act, 2006 PA 110, MCL 125.3101 to 125.3702. If an existing zoning board or zoning commission in the local unit of government is nearing the completion of its draft zoning ordinance, the legislative body shall postpone the transfer of the zoning board's or zoning commission's powers, duties, and records until the completion of the draft zoning ordinance, but is not required to postpone the transfer more than 1 year.

(3) If, on or after the effective date of this act, a planning commission is created in a local unit of government that has had a zoning board or zoning commission since before the effective date of this act, the legislative body shall transfer all the powers, duties, and records of the zoning board or zoning commission to the planning commission before July 1, 2011. If the existing zoning board or zoning commission is nearing the completion of its draft zoning ordinance, the legislative body may, by resolution, postpone the transfer of the zoning board's or zoning commission's powers, duties, and records until the completion of the draft zoning ordinance, but not later than until 1 year after creation of the planning commission or July 1, 2011, whichever comes first.

History: 2008, Act 33, Eff. Sept. 1, 2008



Section 125.3885 Repeal of certain acts.

Sec. 85.

(1) The following acts are repealed:

(a) 1931 PA 285, MCL 125.31 to 125.45.

(b) 1945 PA 282, MCL 125.101 to 125.115.

(c) 1959 PA 168, MCL 125.321 to 125.333.

(2) Any plan adopted or amended under an act repealed under subsection (1) is subject to section 81(1).

History: 2008, Act 33, Eff. Sept. 1, 2008












Chapter 128 - Cemeteries

Act 215 of 1937 CEMETERY OR BURIAL GROUNDS (128.1 - 128.4)

Section 128.1 Perpetual care and maintenance of cemetery or burial lot; resolution or ordinance; payment; investment in mutual funds; petition to transfer money to municipality.

Sec. 1.

(1) The legislative body of a municipality owning or controlling a cemetery or burial grounds may by resolution or ordinance provide for the perpetual care and maintenance of the cemetery or a burial lot upon the payment by the owner of the lot or another person of the agreed upon sum, and in consideration for which the municipality may bind itself to perpetually care for and maintain the lot.

(2) Subject to subsection (3), money deposited in a perpetual care and maintenance fund for a cemetery owned or controlled by a municipality may be invested in mutual funds consisting of fixed income securities, equity securities, or both, if both of the following requirements are met:

(a) The equity position of the perpetual care and maintenance fund does not exceed 60% of the perpetual care and maintenance fund balance and the equity position does not contain more than 40% in any given asset category.

(b) Each mutual fund is rated in the top 2 of 5 or more tiers by Morningstar, Inc. or another nationally recognized mutual fund rating agency at the time of purchase.

(3) Subsection (2) does not prohibit any other investments that may be authorized by law.

(4) A testamentary trustee appointed by a probate court of a trust fund, the income from which is to be used to maintain a cemetery or burial lot, may, upon petition to the probate court that authorized the trustee's appointment, be authorized and directed by the court to transfer the money in the trustee's possession in the corpus of the trust to a municipality under an ordinance or resolution adopted under subsection (1). Upon receipt of the money filed with the probate court the testamentary trustee may be discharged from the trust.

History: 1937, Act 215, Imd. Eff. July 21, 1937 ;-- CL 1948, 128.1 ;-- Am. 1980, Act 366, Imd. Eff. Dec. 30, 1980 ;-- Am. 2016, Act 13, Eff. May 16, 2016



Section 128.2 Joint cemetery authority; formation and purpose.

Sec. 2.

The legislative body of 2 or more municipalities may authorize the formation of a nonprofit corporation as a joint cemetery authority to acquire, own, operate, maintain, and sell real and personal property used for a cemetery or burial ground.

History: Add. 1980, Act 366, Imd. Eff. Dec. 30, 1980



Section 128.3 "Community foundation" and "municipality" defined.

Sec. 3.

As used in this act:

(a) "Community foundation" means an organization that meets all of the following requirements:

(i) Has been in existence for at least 10 years.

(ii) Has assets of at least $10,000,000.00.

(iii) Qualifies for exemption from federal income taxation under 501(c)(3) of the internal revenue code, 26 USC 501(c)(3).

(iv) Supports a broad range of charitable activities within the specific geographic area of this state that it serves, such as a municipality.

(v) Maintains an ongoing program to attract new endowment funds by seeking gifts and bequests from a wide range of potential donors in the geographic area served.

(vi) Is publicly supported, as defined by 26 CFR 1.170A-9(f).

(vii) Meets the requirements for treatment as a single entity under 26 CFR 1.170A-9(f)(11).

(viii) Is not an organization described in section 509(a)(3) of the internal revenue code, 26 USC 509(a)(3).

(ix) Has an independent governing body representing the general public's interest and that is not appointed by a single outside entity.

(x) Maintains continually at least 1 part-time or full-time employee beginning not later than 6 months after the community foundation is incorporated or established.

(xi) Is subject to an annual independent financial audit.

(xii) For a community foundation that is incorporated or established after January 9, 2001, operates in a county of this state that was not served by a community foundation when the community foundation was incorporated or established or operates as a geographic component of an existing community foundation.

(b) "Municipality" means a city, village, township, or county.

History: Add. 1980, Act 366, Imd. Eff. Dec. 30, 1980 ;-- Am. 2014, Act 422, Imd. Eff. Dec. 30, 2014



Section 128.4 Irrevocable endowment and perpetual care fund; establishment as component fund within community foundation; powers and duties of community foundation; "fund" defined.

Sec. 4.

(1) Subject to this section, to lessen the burden of government, each municipality with a municipally owned cemetery may establish and maintain an irrevocable endowment and perpetual care fund as a component fund within a community foundation by entering into an irrevocable agreement with the community foundation.

(2) The amounts deposited into the fund shall be held in perpetuity by the community foundation except that the community foundation shall annually authorize 2 distributions of interest and other earnings to the municipality for care and maintenance of the cemetery. The withdrawals shall be documented. The cemetery shall maintain records showing that earnings from the fund are used exclusively for endowment and for care and maintenance of the cemetery. The community foundation is not responsible for ascertaining that money paid to the municipality is expended for the limited purposes authorized in this subsection.

(3) Subject to the terms of the agreement, the fees and costs of the community foundation for services under this section and the agreement may be paid from the principal of the fund.

(4) The community foundation shall submit to the legislative body of the municipality an annual fund statement that includes all of the following information for the reporting period:

(a) Beginning and ending fund balances.

(b) Deposits to the fund, including interest and earnings from fund investments.

(c) Documentation of distributions from the fund under subsection (2).

(d) Documentation of any expenditures under subsection (3).

(5) As used in this section, "fund" means an endowment and perpetual care fund established under subsection (1).

History: Add. 2014, Act 422, Imd. Eff. Dec. 30, 2014






Act 46 of 1931 PUBLIC CEMETERIES (128.11 - 128.16)

Section 128.11 Definitions.

Sec. 1.

The term “cemetery” as used herein shall be deemed to refer to any public cemetery owned, managed or controlled by any city, village or township within this state. “Cemetery Board” as used herein shall be construed as referring to and including any board, trustees or public official or officials invested by law with the duty of managing or controlling any public cemetery as herein defined. “Burial space” means a lot or portion thereof in any cemetery as aforesaid designed and intended for the interment of human bodies or of a human body, but not used for such purpose. “Owner” means any person or persons owning or possessing the privilege, license or right of interment in any burial space.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- Am. 1947, Act 149, Eff. Oct. 11, 1947 ;-- CL 1948, 128.11 ;-- Am. 1949, Act 107, Imd. Eff. May 17, 1949



Section 128.12 Failing or neglecting to care for and maintain burial space; proceedings for termination and forfeiture of owner's rights and interest; resolution; petition; service; publication of hearing notice; failure to appear and answer; default.

Sec. 2.

If the owner of a burial space in a public cemetery, subject to the provisions of this act, fails and neglects for a period of 7 years or more to care for and maintain the burial space in accordance with the laws, rules, and regulations relating to the care and maintenance of burial spaces, the cemetery board may institute proceedings for the termination and forfeiture of the owner's rights and interest in the burial space. If the cemetery board determines that the owner has failed or neglected to care and maintain the burial space, the cemetery board shall adopt a resolution reciting this determination. A certified copy of the resolution shall be served on the owner personally by a competent person or shall be sent by first class mail to the owner's last known address. If within 30 days after the sending of the resolution the owner does not comply or make provisions for complying with the laws, rules, and regulations, the cemetery board may cause a petition to be filed in the circuit court for the county in which the cemetery is located. The petition shall set forth the facts relating to the sale and ownership of the burial space, the owner's failure and neglect to comply with the laws, rules, and regulations for the care and maintenance of the burial space, and shall ask for the termination and forfeiture of the owner's rights to the burial space. The petition shall be noticed for a hearing, on a date not less than 40 days from the date of filing. Within 15 days after filing, a copy of the petition with the hearing notice shall be personally served on the owner or copies of the petition shall be sent by first class mail to the last known address of the owner. Notice of the hearing shall be published once each week for 3 successive weeks in a newspaper of general circulation in the county in which the cemetery is located. The first notice shall be published not less than 30 days before the date of hearing. After the petition and notice have been served or sent, it is the owner's duty to appear and answer to the allegations of the petition. If the owner fails to appear and answer on the day noticed for hearing, the owner's default may be entered in the manner provided for by law.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- CL 1948, 128.12 ;-- Am. 1989, Act 14, Imd. Eff. May 10, 1989



Section 128.13 Burial space; proceedings for termination of rights; forfeiture; city, village or township may re-sell; copy of order served on owner; redemption.

Sec. 3.

On the day noticed for the hearing of said petition or on any subsequent day to which the hearing of the cause is adjourned, the proofs and allegations of the parties shall be presented to the court and if said court shall determine therefrom that the owner has failed and neglected for a period of 7 years preceding the filing of said petition to comply with the rules and regulations relating to the maintenance and the care of said burial space or spaces, an order shall be entered accordingly, forfeiting and terminating the rights and interest of such owner in and to said burial space or spaces, subject to the provisions of this act, and shall further provide that the city, village or township, through and by its proper board or other officials shall have the right to re-sell such spaces and to use the proceeds derived from such sale in the manner and for the purposes hereinafter provided. A duly certified copy of such order shall, within a period of 10 days after the entering thereof, be personally served on such owner or shall be sent by registered mail to his last known place of address. Following the entering of such order aforesaid, the owner shall have a period of 60 days in which to redeem the right or interest in and to such spaces by paying the costs incurred in the proceeding, not exceeding $15.00, and by complying with the rules and regulations provided for the care and maintenance thereof, or by making provision for such compliance. If it shall be made to appear to the court at any time before the expiration of such 60 day period that the owner has so redeemed the right or interest, an order shall be made and entered, setting aside the previous order of termination and forteiture.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- Am. 1933, Act 72, Imd. Eff. May 5, 1933 ;-- Am. 1935, Act 18, Eff. Sept. 21, 1935 ;-- Am. 1937, Act 150, Imd. Eff. July 2, 1937 ;-- Am. 1939, Act 257, Imd. Eff. June 15, 1939 ;-- Am. 1941, Act 187, Imd. Eff. June 16, 1941 ;-- CL 1948, 128.13 ;-- Am. 1949, Act 107, Imd. Eff. May 17, 1949



Section 128.14 Duty of board.

Sec. 4.

It shall be the duty of the cemetery board to keep an accurate account of all expenses incurred by it under the provision of this act and shall charge such expenses against the burial spaces involved. If, at the expiration of 60 days from and after the entering of the order of termination and forfeiture hereinbefore provided for, the owner shall not have redeemed his right or interest, the board is authorized and empowered to maintain and care for the burial space or spaces involved and shall keep an accurate and detailed account of all money expended for such purpose.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- CL 1948, 128.14



Section 128.15 Reconveyance; perpetual care trust fund.

Sec. 5.

At any time during the period of 2 years from and after the entering of the order of termination and forfeiture, the owner of any burial space or spaces shall be entitled to a reconveyance to him by the cemetery board on the payment of the costs and expenses incurred in said proceeding, not exceeding 15 dollars, in the care and maintenance of such space or spaces. If such reconveyance is not sought and obtained during said 2 year period, then and thereupon the cemetery board shall be authorized and empowered to offer such spaces for sale in accordance with the rules and regulations of said board governing the sale of lots and spaces in the cemetery concerned. The proceeds derived therefrom shall be used to defray the expenses incurred in accordance with the provisions of this act and the balance, if any, shall be placed in a fund to be known as the “Perpetual care trust fund” of the cemetery. The income therefrom shall be used by the board for the future maintenance, care and upkeep of the cemetery.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- CL 1948, 128.15



Section 128.16 Rights not forfeited; conditions.

Sec. 6.

Nothing in this act contained shall be construed to authorize the forfeiture or termination of rights or interest in and to any burial space that has been used for interment nor shall any such space be subject to resale under the provisions hereof.

History: 1931, Act 46, Eff. Sept. 18, 1931 ;-- CL 1948, 128.16






Act 55 of 1915 ESTABLISHMENT OF CEMETERIES (128.21 - 128.21)



Act 49 of 1895 VACATING CEMETERY IN TOWNSHIP (128.31 - 128.36)

Section 128.31 Removal of private cemetery; complaint; grounds; proceedings to vacate; power of circuit court.

Sec. 1.

When a complaint is made in writing to the board of trustees of a township in this state, by 10 or more residents of the township, setting forth the fact that a private cemetery within the bounds of the township should be removed for the reason that the cemetery has become commons, has become neglected or abandoned by its owner or owners, has become a public nuisance, or shall impede the growth of a city or village in the township, or when a private cemetery endangers the health of the people living in the immediate vicinity of the private cemetery, the township board of trustees immediately shall institute proceedings to vacate the cemetery in the manner provided in this act. The circuit court for the county in which the cemetery is located may vacate the private cemetery, or a part of the private cemetery, on petition made to the court as provided in this act.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2387 ;-- CL 1915, 2163 ;-- CL 1929, 2657 ;-- CL 1948, 128.31 ;-- Am. 1980, Act 367, Imd. Eff. Dec. 30, 1980



Section 128.32 Petition; filing; contents; notice; neglect or refusal to appoint attorney or agent; proceeding by freeholder resident; security for costs.

Sec. 2.

The petition shall be made by the board of trustees by an agent or attorney appointed by it for that purpose. The agent or attorney shall file a petition signed and sworn to by the agent or attorney, in the office of the register of the court for the proper county. The petition shall set forth his or her authority as attorney or agent, the particular reasons for making and filing the petition, and a distinct description of the premises on which the cemetery is located. The petition shall be filed 30 days before the first day of the term for which the petition shall be noticed for hearing. Notice of the pendency and hearing of the petition shall be given for the same space of time, by publishing the same in a newspaper, published in the proper county, once in each week for 4 successive weeks before the first day of the term when the case is noticed for hearing. If the board of trustees neglects or refuses to appoint an attorney or agent within 30 days after the complaint in writing has been filed with the board, then a freeholder resident of the the township may file the petition and proceed in the same manner as though regularly appointed as an agent or attorney. The freeholder may be required, upon the order of the circuit court, to furnish security for costs should the petition be denied.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2388 ;-- CL 1915, 2164 ;-- CL 1929, 2658 ;-- CL 1948, 128.32 ;-- Am. 1980, Act 367, Imd. Eff. Dec. 30, 1980



Section 128.33 Hearing; burden of proof; order, recording.

Sec. 3.

That the hearing on such petition may be continued from term to term, in the discretion of the court, without further notice; that all testimony may be taken in open court, or the taking of the same may be referred, in the discretion of the court, to a circuit court commissioner of the proper county; that, under the discretion of the court, proper issues may be made for the determination of all questions of law and fact, and all questions of compensation to any person or persons to be affected by such proceedings, and all questions touching the compensation to be paid by the person or persons to whom said premises or any part thereof shall be sold after the same shall have been vacated as such cemetery, and all issues of fact may be tried by a jury, or 3 commissioners, if the court shall so order, and any person adversely interested may cause himself to be made defendant to such petition. In all cases where reference shall be made to a jury or commissioners to determine the compensation to be paid to or by any persons as aforesaid, the proceedings upon such reference, shall, so far as practicable, be like those had in cases where a jury is impaneled or commissioners are selected, to ascertain and determine the necessity of taking lands, franchises, and other property for the construction of railroads, and to appraise the damages and compensation to be allowed therefor. If upon hearing, such petitioner shall produce satisfactory evidence to the court that the notice required by this act has been given, and that such cemetery should be vacated in whole or in part, as a place of burial, for any of the reasons given in this act for vacating cemeteries, such court shall thereupon order that such cemetery shall be vacated, in whole or in part, as a place of burial. That a copy of such order, certified by the register of such court under his seal, shall be recorded by the petitioners in the office of the register of deeds of the proper county.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2389 ;-- CL 1915, 2165 ;-- CL 1929, 2659 ;-- CL 1948, 128.33



Section 128.34 Reinterment of dead bodies and remains; removal and erection of fences, tombstones, and monuments; removal during certain months prohibited; exception; costs.

Sec. 4.

(1) When a cemetery is vacated as provided in this act, the township board of trustees shall cause all the dead bodies and remains buried in the cemetery to be reinterred in the cemetery of the township, if it has a cemetery, and if not, then in some suitable cemetery in an adjoining township, in a prudent, careful, and respectful manner, and shall cause to be removed and again erected over the proper remains, permanent fences around graves and lots, tombstones, and monuments, with as little injury possible. If the cemetery vacated belongs to a religious society or church, and another suitable cemetery belonging to the same church or denominational society exists within the township or an adjoining township, then the removal may be made to that cemetery instead of to the township cemetery. A removal of bodies and remains shall not be made during June, July, August, or September, except in the Upper Peninsula.

(2) The removal and the cost of the proceedings under this act shall be at the expense of, and paid by, the township in which the cemetery is situated. If the proceeding is instituted by an individual, without the consent of the township board of trustees, and the petition is denied by the court, the person instituting the proceeding shall be required to pay the costs allowed by order of the circuit court.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2390 ;-- CL 1915, 2166 ;-- CL 1929, 2660 ;-- CL 1948, 128.34 ;-- Am. 1980, Act 367, Imd. Eff. Dec. 30, 1980



Section 128.35 Reimbursement of lot owner.

Sec. 5.

If the land vacated reverts to the township or to a person, the township, on demand, and upon the conveyance of the lot, if conveyance is necessary, to the township board of trustees or private person, shall repay to the owner the price the owner paid for the lot.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2391 ;-- CL 1915, 2167 ;-- CL 1929, 2661 ;-- CL 1948, 128.35 ;-- Am. 1980, Act 367, Imd. Eff. Dec. 30, 1980



Section 128.36 Reversion to original owner; conditions.

Sec. 6.

In all cases where the land embraced in the cemetery so vacated shall not exceed 1 acre in area it shall revert to the original grantor or his heirs, or be so conveyed to him or them by the said township if necessary: Provided, said grantor or his heirs shall first pay to said township the value of said land based upon the market price of like land in the immediate vicinity.

History: 1895, Act 49, Eff. Aug. 30, 1895 ;-- CL 1897, 2392 ;-- CL 1915, 2168 ;-- CL 1929, 2662 ;-- CL 1948, 128.36






Act 164 of 1871 VACATING CEMETERY IN CITY OR VILLAGE (128.41 - 128.45)

Section 128.41 Vacation of cemetery; jurisdiction of chancery court.

Sec. 1.

That whenever the trustees of any incorporated village, or the common council of any city, shall by resolution adopted by them, determine that the dead bodies buried in any public or private cemetery located in such city or village should be removed therefrom, for the reason that such cemetery shall have become commons, or has become neglected or abandoned by its owner or owners, or has become a public nuisance, or shall impede the growth of any such city or village, or shall endanger the health of the people living in the immediate vicinity thereof, the circuit court in chancery of the county in which such cemetery is located is hereby authorized to vacate the same, or any part thereof, on petition made to such court as hereinafter provided.

History: 1871, Act 164, Eff. July 18, 1871 ;-- CL 1871, 3423 ;-- How. 4790 ;-- CL 1897, 3485 ;-- CL 1915, 3481 ;-- CL 1929, 2663 ;-- Am. 1941, Act 149, Eff. Jan. 10, 1942 ;-- CL 1948, 128.41



Section 128.42 Petition of trustees or council to vacate; notice.

Sec. 2.

That such petition shall be made in behalf of said trustees or common council by an attorney or agent appointed by them for that purpose, who shall file a petition signed and sworn to by him in the office of the register of said court for the proper county, which petition shall set forth his authority as attorney or agent, the particular reasons for making and filing such petition and a distinct description of the premises on which such cemetery is located, which petition shall be filed as aforesaid 30 days previous to the first day of the term for which such petition shall be noticed for hearing. That notice of the pendency and hearing of such petition shall be given for the same space of time by publishing the same in a newspaper published in the proper county once in each week for 4 successive weeks prior to the first day of the term when such case is noticed for hearing.

History: 1871, Act 164, Eff. July 18, 1871 ;-- CL 1871, 3424 ;-- How. 4791 ;-- CL 1897, 3486 ;-- CL 1915, 3482 ;-- CL 1929, 2664 ;-- CL 1948, 128.42



Section 128.43 Court proceedings; order to vacate; recording.

Sec. 3.

That the hearing of such petition may be continued from term to term in the discretion of the court, without further notice, that all testimony may be taken in open court or the taking of the same may be referred in the discretion of the court to a circuit court commissioner of the proper county. That under direction of the court proper issues may be made for the determination of all questions of law and fact and all questions of compensation to any person or persons to be affected by such proceedings and all issues of fact may be tried by a jury if the court shall so order, and any person adversely interested may cause himself to be made defendant to such petition. In all cases where reference shall be made to a jury to determine the compensation to be paid to any person or persons as aforesaid, the proceedings upon such reference shall so far as practicable be like those had in cases where a jury is empaneled to ascertain and determine the necessity of taking lands, franchises and other property for the construction of railroads and to apprize the damages and compensation to be allowed therefor. If upon the hearing of such petition the petitioner shall produce satisfactory evidence to the court that said trustees or common council have determined as aforesaid, that the notice required by this act has been given, and that such cemetery should be vacated in whole or in part as a place of burial for any of the reasons given in this act for vacating cemeteries, such court shall thereupon order that such cemetery shall be vacated in whole or in part as a place of burial. That a copy of such order certified by the register of such court under his seal shall be recorded by the petitioner in the office of the register of deeds of the proper county.

History: 1871, Act 164, Eff. July 18, 1871 ;-- CL 1871, 3425 ;-- How. 4792 ;-- CL 1897, 3487 ;-- CL 1915, 3483 ;-- CL 1929, 2665 ;-- CL 1948, 128.43



Section 128.44 Reinterment; time of year; expenses, payment.

Sec. 4.

That when any cemetery shall be vacated as provided in this act, the said trustees or common council shall cause all the dead bodies and remains buried in such cemetery to be re-interred in the cemetery of such city or village, if they have one, and if not, then in some suitable cemetery not more than 6 miles from the nearest corporate limits of said city or village in a prudent, careful and respectful manner, and shall cause to be removed and again erected over the proper remains, all permanent fences around graves and lots, all tombstones and monuments, with as little injury as the case will admit, Provided, That no removal of said bodies and remains shall be made during the months of June, July, August or September, such removal, and the costs of the proceedings under this act, shall be at the expense of and paid by the city or village in which such cemetery is located.

History: 1871, Act 164, Eff. July 18, 1871 ;-- CL 1871, 3426 ;-- How. 4793 ;-- CL 1897, 3488 ;-- CL 1915, 3484 ;-- CL 1929, 2666 ;-- CL 1948, 128.44



Section 128.45 Price of lots repaid.

Sec. 5.

In all cases where the title to the land vacated shall revert to such city or village, such city or village shall on demand and upon the conveyance of said lot (where conveyance may be necessary) to said city or village, repay to any owner the price he may have paid for his lot.

History: 1871, Act 164, Eff. July 18, 1871 ;-- CL 1871, 3427 ;-- How. 4794 ;-- CL 1897, 3489 ;-- CL 1915, 3485 ;-- CL 1929, 2667 ;-- CL 1948, 128.45






Act 297 of 1929 VACATING CEMETERY IN CITY OR VILLAGE (128.51 - 128.57)

Section 128.51 Circuit court in chancery; jurisdiction to vacate cemeteries.

Sec. 1.

That, whenever the trustees of an incorporated village, or the common council of any city, shall, by a resolution adopted by them, determine that the dead bodies buried in any private or public cemetery located in such city or village should be removed therefrom for the reason that such cemetery shall impede the establishment, maintenance, development or enhancement of any public improvement by such city or village, the circuit court in chancery of the county in which such cemetery is located, upon such findings, and under the conditions hereinafter set forth, is hereby authorized to vacate the same, or any part thereof, on petition made to such court, as hereinafter provided.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2668 ;-- CL 1948, 128.51



Section 128.52 Contract for sale of private cemetery to city, village; contents.

Sec. 2.

That, upon the adoption of such a resolution, it shall be competent for the board of directors, or board of trustees, of such cemetery association, as is the owner of such cemetery, to agree upon a contract for the sale of such cemetery to such city or village: Provided, however, That the validity and enforceability of such contract shall be conditioned upon the aforesaid circuit court authorizing the vacating of such cemetery under the terms hereof: Provided further, That such contract shall be approved by a 3/4 vote of the scrip holders or stockholders of such cemetery association, at a special meeting called for that purpose, notice of such meeting to be mailed to the last known place of residence of such scrip holders or stockholders: And provided further, That such contract shall provide that such cemetery association agrees to provide, within a reasonable distance from such city or village, a cemetery ground suitable for the reinterment of such dead bodies and remains as are ordered to be vacated: And provided further, That such contract shall provide that such cemetery association agrees to reinter such dead bodies and remains, except as to such as are interred in the lots of objecting lot owners or grave owners, as hereinafter set forth.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2669 ;-- CL 1948, 128.52



Section 128.53 Petition of trustees or council to vacate; filing, notice.

Sec. 3.

That, upon the execution of such contract, a petition shall be made in behalf of said village trustees, or common council, by an attorney, or agent, appointed by them for that purpose, who shall file a petition, signed and sworn to by him, in the office of the clerk of said court for the proper county, which petition shall set forth his authority, as attorney, or agent, the particular reasons for making and filing such petition, a copy of the aforesaid contract with the cemetery association, and a complete legal description of the premises on which said cemetery is located, which petition shall be filed as aforesaid, at least 30 days previous to the date for which such petition shall be noticed for hearing. That notice of the pendency and hearing of such petition shall be given by publishing the same in a newspaper circulated in the proper county, once in each week, for 4 successive weeks, prior to the date of the hearing.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2670 ;-- CL 1948, 128.53



Section 128.54 Compensation to objecting lot owners; credit on contract; condition precedent.

Sec. 4.

That, should there appear at the hearing of such petition any objecting lot owner or grave owner of such cemetery, setting forth, by special petition, that he has not come to an agreement with said cemetery association in respect to the necessity for such removal under the terms of this act and in respect to compensation for the loss of burial rights, or for the removal of dead bodies interred on their lots, compensation shall be awarded to such lot owners and grave owners in the manner hereinafter set forth, and such compensation shall be paid by said city, or village, and shall, thereafter, be deducted from the purchase price theretofore agreed to be paid to said cemetery association: Provided, however, That as a condition precedent to the payment of such compensation, such objecting lot owner and grave owner shall remove and reinter the dead bodies and remains on his lot.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2671 ;-- CL 1948, 128.54



Section 128.55 Court proceedings; order to vacate, contents, recording; recorded under complete bar.

Sec. 5.

That the hearing of such petition may be continued from term to term, in the discretion of the court, without further notice; that all testimony may be taken in open court, or the taking of the same may be referred, in the discretion of the court, to a circuit court commissioner of the proper county; that, under direction of the court, proper issues may be made for the determination of all questions of law and fact, and all questions of compensation to any person, or persons, to be affected by such proceedings, and all issues of fact may be tried by a jury, if the court shall so order, and any person adversely interested may cause himself to be made defendant to such petition. In all cases where reference shall be made to a jury to determine the compensation to be paid to any person or persons, as aforesaid, the proceedings upon such reference shall, so far as practicable, be like those had in cases where a jury is empaneled to ascertain and determine the necessity of taking lands and other property as provided by the charter of the municipality or as provided in Act No. 149 of the Public Acts of 1911, as amended by Act No. 37 of the Public Acts of 1925, entitled “An act to provide for the condemnation by state agencies and public corporations of private property for the use or benefit of the public, and to define the terms 'public corporations,' 'state agencies' and 'private property' as used herein,” being sections 353 to 373, inclusive, of the Compiled Laws of 1915, or such other appropriate provisions therefor as exist or shall be made by law, and to appraise the damages and compensation to be allowed therefor. If, upon the hearing of such petition, the petitioner shall produce satisfactory evidence to the court, that said trustees, or common council, have determined, as aforesaid, that the notice required by this act has been given; that the aforesaid contract between such city or village and said cemetery association has been executed in accordance with the terms hereof, and that such cemetery should be vacated, in whole or in part, as a place of burial, for the reasons given in this act for vacating cemeteries, such court shall thereupon order that such cemetery shall be vacated, in whole or in part, as a place of burial; upon this condition, however, that said city or village shall perform its obligations and agreements under the terms of the said contract. That a copy of such order certified by the register of such court under his seal shall be recorded by the petitioner in the office of the register of deeds of the proper county. That such order, when so recorded, shall be a complete bar to the rights of any person or persons, as lot owners and grave owners of such cemetery: Provided, however, That the rights of objecting lot owners and grave owners shall not be barred until the compensation awarded hereunder shall be paid by said city or village to the person or persons entitled to same or to the clerk of the county where such judgment was rendered.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2672 ;-- CL 1948, 128.55



Section 128.56 Appeal; bond.

Sec. 6.

Any lot owner or grave owner whose property may be taken, and any municipality or person, party to the proceedings under this act, considering himself aggrieved, may appeal from the order of the court confirming the verdict of the jury or order of the court made at the proceedings without a jury by filing in writing with the clerk of said court notice of such appeal within 5 days after the confirmation or order, and filing a bond in said court, to be approved by the judge thereof, conditioned for the prosecution of said appeal to judgment, and the payment of all costs, damages and expenses that may be awarded against him in case the judgment or confirmation shall be affirmed. Such appeal shall be perfected within the same time and prosecuted as far as practicable like an appeal in chancery.

History: 1929, Act 297, Imd. Eff. May 23, 1929 ;-- CL 1929, 2673 ;-- CL 1948, 128.56



Section 128.57 Repealed. 1978, Act 368, Eff. Sept. 30, 1978.






Act 113 of 1915 CARE OF CEMETERIES (128.61 - 128.62)

Section 128.61 Cemeteries; joint maintenance by municipalities; money deposited in trust, limitation, expenditure.

Sec. 1.

The township board of each township shall have the authority and it shall be its duty to cause all cemeteries within its township, except private cemeteries and cemeteries owned by cities and villages located in such townships, to be properly taken care of. The legislative body of any city or village may contribute to the maintenance and care of cemeteries owned by the township, and the township board may contribute to the maintenance and care of cemeteries owned by a city or village. Such contributions shall be paid from the respective contingent or general funds. The township boards of 2 or more adjoining townships, whether or not the townships are located in the same county may contribute to the maintenance and care of cemeteries owned by 1 or more of the townships. Any person or persons interested in the maintenance of a lot in any cemetery may deposit in trust with the township treasurer a sum of money not to exceed the sum of $500.00, the interest or principal of which shall be expended to maintain the lot described in such amounts each year as shall be designated in the letter of deposit, or by agreement with the township board. Said maintenance money shall be expended under the supervision of the township board.

History: 1915, Act 113, Eff. Aug. 24, 1915 ;-- CL 1915, 11190 ;-- Am. 1919, Act 163, Eff. Aug. 14, 1919 ;-- CL 1929, 2676 ;-- CL 1948, 128.61 ;-- Am. 1949, Act 57, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 109, Eff. Sept. 28, 1951 ;-- Am. 1952, Act 157, Eff. Sept. 18, 1952 ;-- Am. 1957, Act 204, Eff. Sept. 27, 1957



Section 128.62 Cemetery day.

Sec. 2.

The third Wednesday in August of each year is hereby designated as “cemetery day” and is set aside as a day upon which the people in townships may devote a portion of their time to the improvement of their cemeteries. The township boards shall direct the manner of making such improvements.

History: 1915, Act 113, Eff. Aug. 24, 1915 ;-- CL 1915, 11191 ;-- CL 1929, 2677 ;-- CL 1948, 128.62






Act 95 of 1909 TRUST FUND FOR CARE OF CEMETERIES (128.71 - 128.74)

Section 128.71 Township board of trustees; taking, receiving, and holding property in trust; purpose; expenditure of funds.

Sec. 1.

The board of trustees of a township may take, receive, and hold property, real or personal, which may be granted, transferred, bequeathed, or devised to the board in trust, for the purpose of caring for or keeping in good repair a lot or lots, or a portion of a lot or lots, or the whole or a part of a township cemetery, and to expend the funds as specified in the trust.

History: 1909, Act 95, Eff. Sept. 1, 1909 ;-- CL 1915, 5137 ;-- CL 1929, 2678 ;-- CL 1948, 128.71 ;-- Am. 1980, Act 379, Eff. Mar. 31, 1981



Section 128.72 Trust fund; investment.

Sec. 2.

All moneys and property which may be received by said board by way of gift, grant, devise or bequest, for cemetery purposes, shall be under the control of said board, and shall be held in trust by said board, subject to the terms and conditions on which the same were given, granted, devised or bequeathed, and the same shall constitute a trust fund. If left in money it shall, unless otherwise expressed by those making such gift, grant or bequest, be invested as a permanent fund in good, safe, interest bearing securities, the interest therefrom to be used as designated in said trust, under the supervision or direction of the said board; and no part of such income shall be used or appropriated for other than the purposes expressed in said trust, except the paying of the clerk of said board for his services in carrying out the provisions of said trust, which amount shall be determined by the board.

History: 1909, Act 95, Eff. Sept. 1, 1909 ;-- CL 1915, 5138 ;-- CL 1929, 2679 ;-- CL 1948, 128.72



Section 128.73 Trust fund; not transferable.

Sec. 3.

Neither the whole nor any part of the principal or income derived from said trust fund shall be either temporarily or permanently transferred to the general cemetery or other fund, or used for general cemetery purposes, or diverted in any way contrary to the provisions of the trust under which the same was received.

History: 1909, Act 95, Eff. Sept. 1, 1909 ;-- CL 1915, 5139 ;-- CL 1929, 2680 ;-- CL 1948, 128.73



Section 128.74 Treasurer and custodian; bond.

Sec. 4.

The clerk of said board shall be the treasurer of said board and custodian of such trust fund, and said board shall take into consideration this duty of the clerk in fixing the amount of his official bond, which in all cases shall be adequate to cover the moneys or property under his control for the purposes of this act.

History: 1909, Act 95, Eff. Sept. 1, 1909 ;-- CL 1915, 5140 ;-- CL 1929, 2681 ;-- CL 1948, 128.74






Act 81 of 1903 CARE AND PRESERVATION OF CEMETERY LOTS (128.81 - 128.88)

Section 128.81 Cemetery lots; deposit for care with county treasurer.

Sec. 1.

Any person residing in the state of Michigan, or elsewhere, may, during his lifetime, by will, or otherwise, deposit any sum of money with any county treasurer in the state of Michigan, which sum shall not be less than 50 dollars, for the care of any 1 lot, the interest only of which is to be used for the purpose of caring for such cemetery lot or lots in any cemetery within the state of Michigan, an accurate description of said lots, where and in what cemetery located, to be deposited by the person so depositing said money, giving the name of the county and township, village or city in which said cemetery is located, giving the number of the lot or lots, if said cemetery is platted, if not platted, then by giving the name of some person whose name shall be cut on a stone or monument on the lot or lots in the cemetery which he may wish to designate: Provided, This section shall not affect any municipality or association that has at this time provision for such deposit of money and laws governing the maintenance of cemetery lots.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2397 ;-- CL 1929, 1278 ;-- CL 1948, 128.81



Section 128.82 Cemetery lots; deposit for care with county treasurer; investment, county may borrow.

Sec. 2.

The county in which any such money shall have been so deposited shall have the first privilege of borrowing said money, or any part of it, and afterward any person, firm or corporation, in the discretion of the county treasurer, by paying interest at the rate of not less than 3 per cent per annum. The county treasurer may consolidate such funds for investment, with the approval of the finance committee of the board of supervisors.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2398 ;-- Am. 1925, Act 208, Eff. Aug. 27, 1925 ;-- CL 1929, 1279 ;-- CL 1948, 128.82



Section 128.83 Interest; payment of sexton's claims.

Sec. 3.

The county treasurer loaning such money shall pay the interest received by him on such loan to the sexton, or whoever may be in charge of the cemetery in which the lot or lots to be benefited are located, upon his order stating the amount of labor performed on the lot or lots properly described, said labor to be charged at a reasonable compensation therefor, said order to be certified to by the supervisor of the township or supervisor district in which said cemetery may be located, as having been performed and that the same is a reasonable compensation therefor.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2399 ;-- Am. 1917, Act 324, Eff. Aug. 10, 1917 ;-- CL 1929, 1280 ;-- CL 1948, 128.83



Section 128.84 Treasurer's receipts; contents; duplicate, filing.

Sec. 4.

Every county treasurer in this state, upon receiving any so called cemetery money, shall at once deliver to the person depositing the same, a receipt, stating the amount received, the name in full of the person depositing the same, with a full and accurate description of the lot or lots, for the benefit of which, said money is intended to be used, and shall also make and deliver duplicates of said receipt to the county clerk and the township or city clerk of the township or city in which the cemetery is located, and said county, township or city clerk shall file such duplicate receipts in a book kept specially for that purpose.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2400 ;-- CL 1929, 1281 ;-- CL 1948, 128.84



Section 128.85 Treasurer's bond, increase.

Sec. 5.

The bond of the county treasurer prescribed in sections 2361 and 2362 of the Compiled Laws of 1915 shall be holding for all funds deposited under this act. Such bond shall be increased from time to time as said funds increase, at the discretion of the board of supervisors.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2401 ;-- Am. 1917, Act 324, Eff. Aug. 10, 1917 ;-- CL 1929, 1282 ;-- CL 1948, 128.85



Section 128.86 Annual report.

Sec. 6.

Every county treasurer having such funds shall make an annual report to the board of supervisors at its January session of the total amount of money so deposited, how invested, and the amount of interest received therefrom.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2402 ;-- Am. 1925, Act 208, Eff. Aug. 27, 1925 ;-- CL 1929, 1283 ;-- CL 1948, 128.86



Section 128.87 Cemetery deposits; county liability.

Sec. 7.

Every county in this state having any such cemetery fund, shall always be held accountable and liable for any and all such cemetery money in an action brought by any person having deposited such fund, or his heirs, or by any cemetery board, or township board, wherever the cemetery is located within the state of Michigan.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2403 ;-- CL 1929, 1284 ;-- CL 1948, 128.87



Section 128.88 Cemetery deposits; tax exempt.

Sec. 8.

All moneys set apart for the purposes specified in this act shall be exempt from taxation.

History: 1903, Act 81, Eff. Sept. 17, 1903 ;-- CL 1915, 2404 ;-- CL 1929, 1285 ;-- CL 1948, 128.88






Act 201 of 1911 FENCING OF PRIVATE CEMETERIES (128.91 - 128.93)



Act 211 of 1911 FENCING OF PRIVATE CEMETERIES (128.101 - 128.103)

Section 128.101 Private cemeteries in cities; fencing.

Sec. 1.

It shall be the duty of any owner or owners of private cemeteries in cities wherein lots are sold for private or family burial purposes, to keep the same at all times enclosed with a fence with self locking gates of entrance and exit. Said fence and gates to be erected under the direction of the council of the city in which such cemetery may be located and of such a character and strength as to prevent the encroachment of live stock, within the bounds of said cemetery.

History: 1911, Act 211, Eff. Aug. 1, 1911 ;-- CL 1915, 11195 ;-- CL 1929, 2685 ;-- CL 1948, 128.101



Section 128.102 Private cemeteries in cities; notice to build or repair.

Sec. 2.

It shall be the duty of the council of any city in this state wherein is located any private cemetery, or cemeteries, coming within the provisions of this act, to serve a written notice on the owner or owners of said private cemetery or cemeteries either to build or repair, as to said board seems necessary, within a certain specified period, not to exceed 90 days from the issuing of said notice such fence as in their judgment meets the requirements of the law and in lieu of the service of a written notice, publication of the notice may be made in any newspaper of general circulation in the city wherein said private cemetery or cemeteries are located, for a period of 6 successive weeks.

History: 1911, Act 211, Eff. Aug. 1, 1911 ;-- CL 1915, 11196 ;-- CL 1929, 2686 ;-- CL 1948, 128.102



Section 128.103 Noncompliance with fencing requirement; erection by city council; expense.

Sec. 3.

If at the expiration of said notice, the said owner or owners have neglected or refused to comply with the requirements of said notice and order of said council, it shall be the duty of said council to enter upon the premises of said private cemetery and erect or cause to be erected such fence as shall comply with the provisions of this act, and shall certify the costs of said construction to the city clerk, and said costs shall become a lien against the estate held in such private cemetery and shall be assessed and collected the same as other taxes against real estate in the city wherein such private cemetery is located.

History: 1911, Act 211, Eff. Aug. 1, 1911 ;-- CL 1915, 11197 ;-- CL 1929, 2687 ;-- CL 1948, 128.103






Act 88 of 1875 EXEMPTION OF PRIVATE BURIAL GROUNDS FROM TAXATION OR ATTACHMENT (128.111 - 128.112)

Section 128.111 Private burial grounds; laying out; deed.

Sec. 1.

That it shall be lawful for any person or persons in this state to lay out and survey any tract of land not included within the corporate limits of any city or village which may be owned by such person or persons, as a private burial ground for the use of their families or descendants for purposes of interment of members of such families and descendants, and for no other purpose, not exceeding in quantity 1 acre of land, and may make a deed of the same to some person or persons to be named therein as trustees, with such provisions for continuing such trusteeship as they shall deem necessary, which said deed shall be acknowledged by such persons making the same, in the same manner as other deeds of land, and shall be recorded in the county where such land shall lie.

History: 1875, Act 88, Eff. Aug. 3, 1875 ;-- How. 4788 ;-- CL 1897, 8416 ;-- CL 1915, 11203 ;-- CL 1929, 2688 ;-- CL 1948, 128.111



Section 128.112 Private burial grounds; exemptions.

Sec. 2.

Such land so laid out and described in said deed, when recorded in the register's office of the county where such land lies, shall operate as a grant forever of the land described in such deed to said trustees and their successors forever, for the purposes described in said deed, and no sale, judgment, or decree shall be made which shall have the effect to divert the same from the objects of said grant, set forth in such deed, and the same shall not be taxed for any purpose, or be subject to any sale for taxes or any execution, attachment, or other order of sale made by any court, and any deed made by said trustees or their successors, or upon any sale made for taxes, or upon any execution, or decree, or order of sale made by any court of said lands or any part thereof, or any tenements, tombs, or other structures, thereon and appurtenant thereto, shall be void and shall convey no interest or title to the grantee named in such deed.

History: 1875, Act 88, Eff. Aug. 3, 1875 ;-- How. 4789 ;-- CL 1897, 8417 ;-- CL 1915, 11204 ;-- CL 1929, 2689 ;-- CL 1948, 128.112






Act 22 of 1905 MEMORY DAYS (128.121 - 128.121)

Section 128.121 Memory days; purpose.

Sec. 1.

That the twenty-fifth day of May and the thirtieth day of September in each year be and hereby are set apart and designated as “Memory Days”; said days to be used for the purpose of improving and beautifying the various cemeteries throughout the state and of the graves therein; that all may thus show forth on these days by these appropriate acts a loving and tender remembrance for the dead: Provided, however, That if either of the days herein designated shall fall on Sunday, the next Monday following shall be deemed “Memory Day” for all or any of the purposes of this act.

History: 1905, Act 22, Imd. Eff. Mar. 20, 1905 ;-- CL 1915, 1097 ;-- CL 1929, 2675 ;-- CL 1948, 128.121






Act 272 of 1909 ENLARGEMENT OF TOWNSHIP BURIAL GROUNDS (128.151 - 128.164)

Section 128.151 Township board of trustees; providing new burying ground or enlarging limits of existing burying ground; providing suitable approaches or enlarging limits of existing approach; inability to agree; application for jury; determining just compensation and necessity for using real estate.

Sec. 1.

The board of trustees of a township of this state, when it considers it desirable and necessary, may provide new burying ground in the township, or may enlarge the limits of an existing burying ground in the township, and may provide for suitable approaches to the burying ground, or may enlarge the limits of an existing approach to a burying ground in the township. If the board of trustees is unable to agree with the owner or owners of the land or a right in the land which the board desires to include within the limits of the burying ground or approaches to the burying ground, as to the compensation to be paid, the board of trustees may authorize 1 or more of its members to apply to the circuit court judge or district court judge for a jury from the vicinage. The jury shall determine the just compensation to be paid for the real estate acquired by the board of trustees for the burying ground or its approaches, or an enlargement of the burying ground, and the necessity for using the real estate. The application shall be in writing and shall describe the real estate required by the board as accurately as is required in a conveyance of real estate.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5123 ;-- CL 1929, 3867 ;-- CL 1948, 128.151 ;-- Am. 1980, Act 380, Imd. Eff. Jan. 2, 1981



Section 128.152 Summons or venire facias commanding county sheriff or constable to summon freeholders to appear as jury; application and issuance; ascertaining just compensation and necessity for using real estate; notice to owner or occupant; service.

Sec. 2.

The circuit court judge or district court judge, upon application, shall issue a summons or venire facias, directed to the sheriff or a constable of the county, commanding the sheriff or constable to summon 18 freeholders residing within the vicinity of the site, who are not related, either by blood or marriage, to the owner of the real estate, and who are not interested in the real estate, to appear before the judge, at the time and place named, not less than 20 or more than 50 days after the time of issuing the summons or venire facias, as a jury to ascertain and determine the just compensation to be made for the real estate required by the board of trustees for burying ground, the necessity for using the same, and to notify the owner or occupant of the real estate, if the owner can be found in the county, of the time when and the place where the jury is summoned to appear and the object for which the jury is summoned. The notice shall be served at least 10 days before the time specified in the summons or venire facias for the jury to appear.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5124 ;-- CL 1929, 3868 ;-- CL 1948, 128.152 ;-- Am. 1980, Act 380, Imd. Eff. Jan. 2, 1981



Section 128.153 Notice to township board of trustees; publication; service of notice on owner.

Sec. 3.

Thirty days' previous notice of the time when and the place where the jury will assemble shall be given by the board of trustees of the township, if the owner or owners of the real estate are unknown, nonresidents of the county, minors, insane, non compos mentis, or inmates of a prison by publishing the notice in a newspaper published in the county where the real estate is situated. If a newspaper is not published in the county, the notice shall be given in some newspaper published in the nearest county where a newspaper is published. The notice shall be published once each week for 4 successive weeks, shall be signed by the board of trustees or by the township clerk, shall describe the real estate required for the burying ground, and state the time when and place where the jury will assemble and the object for which they will assemble. Notice may be served on the owner personally, or by leaving a copy of the notice at the owner's last place of residence.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5125 ;-- CL 1929, 3869 ;-- CL 1948, 128.153 ;-- Am. 1980, Act 380, Imd. Eff. Jan. 2, 1981



Section 128.154 Judge; duties; jury summons, return, contents; empaneling.

Sec. 4.

It shall be the duty of such judge, commissioner, or justice, and of the persons summoned as jurors, as hereinbefore provided, and of the sheriff or constable summoning them, to attend at the time and place specified in such summons or venire; and the officer who summoned the jury shall return such summons or venire to the officer who issued the same, with the names of the persons summoned by him as jurors, and shall certify the manner of notifying the owner or owners of such real estate, if he was found; and if he could not be found in said county, he shall certify that fact. Either party may challenge any of the said jurors for the same causes as in civil action. If more than 12 of said jurors in attendance shall be found qualified to serve as jurors, the officer in attendance, and who issued the summons or venire for such jury, shall strike from the list of jurors a number sufficient to reduce the number of jurors in attendance to 12; and in case less than 12 of the number so summoned as jurors shall attend, the sheriff or constable shall summon a sufficient number of freeholders to make up the umber of 12; and the officer issuing the summons or venire for such jury, may issue an attachment for any person summoned as a juror who shall fail to attend, and may enforce obedience of such summons, venire or attachment, as courts of record, or justices' courts are authorized to do in civil cases.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5126 ;-- CL 1929, 3870 ;-- CL 1948, 128.154



Section 128.155 Jury sworn by judge; subpoenas for witnesses; visiting and examining premises; jurors' certificate; signatures and indorsement; judge's certificate.

Sec. 5.

(1) The 12 persons selected as the jury shall be sworn by the judge in attendance, to inquire, ascertain, and determine, faithfully and impartially, the just compensation to be made for the real estate required by the board of trustees for the burying ground, and the necessity for using the same in the manner proposed by the board of trustees.

(2) Subpoenas for witnesses may be issued, and their attendance compelled by the judge in the same manner as may be done by a circuit court or by a district court in civil cases.

(3) The jury may visit and examine the premises, and from examination and other evidence presented before it, shall ascertain and determine the necessity for using the real estate in the manner and for the purpose proposed by the board of trustees, and the just compensation to be made for the real estate. If the jury finds that it is necessary that the real estate shall be used in the manner or for the purpose proposed by the board of trustees, the jury shall sign a certificate in writing, stating that it is necessary that the real estate, describing it, should be used as a burying ground or as an addition to a burying ground already established in the township, or as an approach to the burying ground, and the sum to be paid by the township as the just compensation for the same.

(4) The judge shall sign and attach to and indorse upon the certificate thus subscribed by the jurors, a certificate stating the time when and the place where the jury assembled, that the jurors were sworn by the judge as required, and that they subscribed the certificate. The judge also shall state in the certificate who appeared for the respective parties on the hearing and inquiry and shall deliver the certificates to the township clerk, or to a member of the board of trustees of the township.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5127 ;-- CL 1929, 3871 ;-- CL 1948, 128.155 ;-- Am. 1980, Act 380, Imd. Eff. Jan. 2, 1981



Section 128.156 Judgment; collection.

Sec. 6.

Upon filing such certificates in the circuit court of the county where such real estate is situated, such court shall, if it finds all the proceedings regular, render judgment for the sum specified in the certificate signed by such jury, against such township, which judgment shall be collected and paid in the manner as other judgments against townships are collected and paid.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5128 ;-- CL 1929, 3872 ;-- CL 1948, 128.156



Section 128.157 Incompetent or unknown owner; county treasurer, duties; funds subject to court order.

Sec. 7.

In case the owner of such real estate shall be unknown, insane, non compos mentis, or an infant, or cannot be found within such county, it shall be lawful for the said township to deposit the amount of such judgment with the county treasurer of such county, for the use of the person or persons entitled thereto; it shall be the duty of such county treasurer to receive such money, and at the time of receiving it, to give a receipt or certificate to the person depositing the same with him, stating the time when such deposit was made, and for what purpose; and such county treasurer and his sureties shall be liable on his bond for any money which shall come into his hands under the provisions of this act, in case he shall refuse to pay or account for the same, as herein provided: Provided, That no such money shall be drawn from such county treasury except upon an order of the circuit court, circuit court commissioner, or judge of probate, as hereinafter provided.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5129 ;-- CL 1929, 3873 ;-- CL 1948, 128.157



Section 128.158 Vesting of fee; conditions; writ of possession.

Sec. 8.

Upon satisfactory evidence being presented to the circuit court of the county where such real estate lies, that such judgment, or the sum ascertained and determined by the jury as the just compensation to be paid by such district for such burying grounds, has been paid, or that the amount thereof has been deposited according to the provisions of the preceding sections, such court shall, by an order or decree, adjudge and determine that the title in fee of such real estate shall, from the time of making such payment or deposit, forever thereafter be vested in such township and its successors and assigns, and shall, in and by such order or decree, award to such township a writ of possession for the recovery of the possession of such real estate, a copy of which order or decree, certified by the clerk of said county, shall be recorded in the office of the register of deeds of such county, and the title of such real estate shall thenceforth, from the time of making such payment or deposit, be vested forever thereafter in such township and its successors and assigns in fee.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5130 ;-- CL 1929, 3874 ;-- CL 1948, 128.158



Section 128.159 Possession by township; writ of possession.

Sec. 9.

Such township may, at any time after making the payment or deposit hereinbefore required, enter upon and take possession of such real estate for the use of said township. And it shall be the duty of the county clerk of said county, on the request of said township, to issue out of and under the seal of the circuit court of said county a writ of possession as awarded in such order or decree; which writ shall be directed to the sheriff of said county, and shall be tested and made returnable, and shall be substantially, so far as may be, in the same form provided for writs of possession in actions of ejectment; and it shall be the duty of such sheriff thereupon to remove the respondent or respondents in such proceedings, and all persons holding under them, or either of them, from the real estate described in such decree and in such writ, and deliver the possession thereof, with the appurtenances, to such township.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5131 ;-- CL 1929, 3875 ;-- CL 1948, 128.159



Section 128.160 Jury disagreement; adjournment, limit.

Sec. 10.

In case the jury hereinbefore provided for shall not agree, another jury may be summoned in the same manner, and the same proceedings may be had, except that no further notice of the proceedings shall be necessary; but instead of such notice, the judge, commissioner, or justice may adjourn the proceedings to such times as he shall think reasonable, not exceeding 30 days, and shall make the process to summon a jury returnable at such time and place as the said proceedings shall be adjourned to. Such proceedings may be adjourned from time to time by the said judge, or commissioner, or justice, on the application of either party, and for good cause, to be shown by the party applying for such adjournment unless the other party shall consent to such adjournment; but such adjournments shall not in all exceed 3 months.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5132 ;-- CL 1929, 3876 ;-- CL 1948, 128.160



Section 128.161 Parties to suit; proof of claims; settlement.

Sec. 11.

In case the said burying grounds or addition or approach thereto, is encumbered by mortgage, levy, tax sale, or otherwise, as aforesaid, the mortgagee, or other parties claiming to be interested in said title, shall severally be made a party to the procedure as aforesaid, and shall be authorized upon filing of the certificate of the jury in the circuit court of said county, to appear before the circuit judge and make proof relative to their proportionate claims to the said burying grounds, or addition or approach thereto, or the compensation to be made therefor, as determined by said jury. And the said circuit judge shall, by decree, settle their several claims in accordance with the rights of the parties respectively, and may divide the sum awarded by said jury between the claimants as in his judgment will be equitable and right, rendering against said township a separate judgment for each of the amounts so awarded.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5133 ;-- CL 1929, 3877 ;-- CL 1948, 128.161



Section 128.162 Payment order; issuance, receipt; evidence.

Sec. 12.

The circuit judge, judge of probate, or circuit court commissioner of any county where any money has been deposited with the county treasurer of such county, as hereinbefore provided, shall, upon the written application of any person or persons entitled to such money, and upon receiving satisfactory evidence of the right of such applicant to the money thus deposited, make an order directing the county treasurer to pay the money thus deposited with him to said applicant; and it shall be the duty of such county treasurer, on the presentation of such order, with the receipt of the person named therein, endorsed on said order and duly acknowledged, in the same manner as conveyances of real estate are required to be acknowledged to pay the same; and such order, with the receipt of the applicant or person in whose favor the same shall be drawn, shall, in all courts and places, be presumptive evidence in favor of such county treasurer, to exonerate him from all liability to any person or persons for said money thus paid by him.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5134 ;-- CL 1929, 3878 ;-- CL 1948, 128.162



Section 128.163 Subsequent proceedings.

Sec. 13.

In case any circuit judge, circuit court commissioner, or justice of the peace, who shall issue a summons or venire for a jury, shall be unable to attend to any of the subsequent proceedings in such case, any other circuit court commissioner or justice of the peace may attend and finish said proceedings.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5135 ;-- CL 1929, 3879 ;-- CL 1948, 128.163



Section 128.164 Fees; compensation.

Sec. 14.

Circuit judges, circuit court commissioners, and justices of the peace, for any services rendered under the provisions of this act, shall be entitled to the same fees and compensation as for similar services in other special proceedings. Jurors, constables, and sheriffs shall be entitled to the same fees as for like services in civil cases in circuit court.

History: 1909, Act 272, Eff. Sept. 1, 1909 ;-- CL 1915, 5136 ;-- CL 1929, 3880 ;-- CL 1948, 128.164









Chapter 129 - Public Funds

Act 108 of 1909 STATE GENERAL FUND DEFICIT (129.1 - 129.1)



Act 40 of 1932 (1st Ex. Sess.) DEPOSITORIES FOR PUBLIC MONEYS (129.11 - 129.16)

Section 129.11 Public moneys; definition.

Sec. 1.

All moneys which shall come into the hands of any officer of any county, or of any township, school district, city or village, or of any other municipal or public corporation within this state, pursuant to any provision of law authorizing such officer to collect or receive the same, shall be denominated public moneys within the meaning of this act.

History: 1932, 1st Ex. Sess., Act 40, Imd. Eff. May 14, 1932 ;-- CL 1948, 129.11



Section 129.12 Resolution providing for designation and deposit of public money; limitation on acceptable assets; conduct of proceedings; designation of depositories; deposit of funds; liability.

Sec. 2.

(1) The county board of commissioners, or board of county auditors in a county in which there is a board of county auditors, the township board of a township, the district board, or board of education of a school district, or the legislative body of a city or village shall provide by resolution for the designation and deposit of public money, including tax money, coming into the possession of the county treasurer, township treasurer, school district treasurer, city treasurer or tax collector, or village treasurer, in 1 or more financial institutions in the proportion and manner as may be provided in the resolution.

(2) Assets acceptable for pledging to secure deposits of public funds are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Other securities considered acceptable to the depositor of public funds and the financial institution.

(3) All proceedings in connection with the deposit of money shall be conducted and be governed under section 4 and applicable law not in conflict with this act. Upon designation of a financial institution or institutions in compliance with this act, the treasurer or tax collector shall deposit all funds coming into the treasurer's possession, including tax money in the treasurer's name as treasurer or tax collector, and in the proportion and manner as may be provided by the resolution.

(4) As to a deposit or deposits made in a designated financial institution in accordance with the resolution, neither the treasurer or tax collector, nor the sureties on their respective bonds, shall be liable for a loss occasioned or sustained by the failure or default of the designated financial institution. This exemption from liability shall apply even though a requirement of a statute provides for the furnishing of a bond by depositories of public money. The treasurer or tax collector and the sureties on their respective bonds shall be liable for all money not deposited under this act.

History: 1932, 1st Ex. Sess., Act 40, Imd. Eff. May 14, 1932 ;-- CL 1948, 129.12 ;-- Am. 1979, Act 84, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 31, Imd. Eff. June 19, 1997 ;-- Am. 1997, Act 33, Imd. Eff. June 19, 1997



Section 129.13 Repealed. 1997, Act 31, Imd. Eff. June 19, 1997.



Section 129.14 Deposit or investment of additional funds; limitation.

Sec. 4.

Notwithstanding section 2, additional funds coming into the possession of a county treasurer, township treasurer, school district treasurer, city treasurer or tax collector, or village treasurer shall not be deposited or invested in a financial institution that is not eligible to be a depository of surplus funds belonging to the state under section 6 of 1855 PA 105, MCL 21.146.

History: Add. 1979, Act 84, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 31, Imd. Eff. June 19, 1997 ;-- Am. 1997, Act 33, Imd. Eff. June 19, 1997



Section 129.15 “Deposit” defined.

Sec. 5.

As used in this act, “deposit” includes purchase of, or investment in, shares of a credit union.

History: Add. 1979, Act 84, Imd. Eff. Aug. 1, 1979



Section 129.16 “Financial institution” defined; financial institution not maintaining principal or branch office in state; designation and deposit of public money.

Sec. 6.

(1) As used in this act, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and, except as provided in subsection (2), maintains a principal office or branch office located in this state under the laws of this state or the United States.

(2) A governmental unit described in section 2 may designate and deposit public money, including tax money, in 1 or more financial institutions that do not maintain a principal office or branch office in this state if all of the following apply:

(a) The governmental unit borders another state.

(b) The financial institution maintains a principal office or branch office in the border state under the laws of this state or the United States.

(c) There is no principal office or branch office of a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government that maintains a principal office or a branch office in the governmental unit.

History: Add. 1997, Act 31, Imd. Eff. June 19, 1997 ;-- Add. 1997, Act 33, Imd. Eff. June 19, 1997






Act 95 of 1935 RELIEF FROM LIABILITY FOR FUNDS IN DESIGNATED DEPOSITORY (129.21 - 129.23)

Section 129.21 Tax collectors relieved from liability for funds in a designated depository.

Sec. 1.

All tax collectors and former tax collectors of the state of Michigan or any of its political subdivisions are hereby relieved from any liability to any county, township, city, village or school district of the state of Michigan and the state of Michigan for failure to pay over tax funds in the possession of such tax collector but on deposit in a depository duly designated by or under the laws of the state of Michigan.

History: 1935, Act 95, Imd. Eff. May 28, 1935 ;-- CL 1948, 129.21



Section 129.22 Fee collectors relieved from liability for funds in a designated depository.

Sec. 2.

All fee collectors and former fee collectors of the state of Michigan or of any of its political subdivisions are hereby relieved from any liability to any county, township, city, village or school district of the state of Michigan and the state of Michigan for failure to pay over such fees in the possession of such fee collector but on deposit in a depository duly designated by or under the laws of the state of Michigan.

History: 1935, Act 95, Imd. Eff. May 28, 1935 ;-- CL 1948, 129.22



Section 129.23 Public officials relieved from liability for funds in a designated depository.

Sec. 3.

All officers of the state of Michigan or of any of its political subdivisions who in connection with the performance of the duties of their respective offices receive moneys as custodians, whether such moneys shall have been heretofore so deposited with them, or shall hereafter be so deposited with them, are hereby relieved from any liability to any county, township, city, village or school district of the state of Michigan and the state of Michigan for failure to pay over such moneys so deposited with them in the possession of such officer but on deposit in a depository duly designated by or under the laws of the state of Michigan.

History: 1935, Act 95, Imd. Eff. May 28, 1935 ;-- CL 1948, 129.23






Act 99 of 1909 DEPOSITORIES FOR PUBLIC MONEYS (129.31 - 129.40)

Section 129.31 Deposit of money, drafts, or checks in designated financial institution; keeping sum on hand in treasurer's office; interest; secured deposits; limitation on acceptable assets.

Sec. 1.

(1) The county treasurer shall deposit daily money, drafts, or checks on hand received by the treasurer as treasurer in a financial institution designated by the county board of commissioners or, if the county has a board of auditors, by the board of county auditors as provided in this act.

(2) If an authorized financial institution is not located in the county seat, deposits shall be made as soon as practicable after the funds are received by the county treasurer.

(3) This act shall not prevent the county treasurer from keeping on hand in the treasurer's office a reasonable sum necessary in conducting the affairs of the office.

(4) The money deposited in an authorized financial institution shall bear interest at the rate approved by the county board of commissioners or the board of county auditors.

(5) Assets acceptable for pledging to secure deposits of county funds are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Other securities considered acceptable to the county and the financial institution.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 212, Eff. Aug. 1, 1911 ;-- CL 1915, 2376 ;-- Am. 1929, Act 135, Eff. Aug. 28, 1929 ;-- CL 1929, 1193 ;-- CL 1948, 129.31 ;-- Am. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.32 Notices soliciting sealed bids for deposit of public funds; designation of financial institution; period; rejection of bids; contract with financial institution; bond; surety; drawing on funds; requesting or advertising for bids outside of county; resolution.

Sec. 2.

(1) The county clerk or, if the county has a board of auditors, the county board of auditors before October 1 in each year that a general election occurs, shall send notices to each financial institution in the county soliciting sealed bids for the deposit of public funds received by the treasurer of the county. The designation of a financial institution shall be for a period of 2 years.

(2) The bids shall be delivered by the clerk unopened to the county board of commissioners at its annual meeting, or to the county board of auditors at its next meeting after the receipt of the proposals by the clerk. The proposals shall be opened and read. The board for any reason may reject bids and order the disposition of the bids and funds as specified in this act. If 1 or more of the bids is satisfactory, the board may contract with the financial institution tendering the satisfactory bid or bids for the safe keeping of public funds received by the county treasurer and agreeing to give good security for the safe keeping and reimbursement of the funds when called for.

(3) The county board of commissioners or board of county auditors shall fix and determine the amount and kind of bond and the class and character of the surety executing the bond. These funds held by a financial institution or institutions are subject to being drawn on account current by the county through its proper officer.

(4) If a satisfactory bid is not received from a financial institution in the county, the county board of commissioners or the county board of auditors, by resolution, shall instruct the county clerk to request bids or to advertise for bids, or both, from financial institutions outside of the county but within the state. The resolution may specify the manner of requesting bids or of advertising , or both. The resolution shall specify the date, which shall precede the following December 31, at which time the bids shall be returnable and on that day the county board of commissioners or the county board of auditors shall hold a special meeting to open and consider the bids. Otherwise this act shall apply to all bids received and other matters pertaining to the bids.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 212, Eff. Aug. 1, 1911 ;-- CL 1915, 2377 ;-- Am. 1929, Act 135, Eff. Aug. 28, 1929 ;-- CL 1929, 1194 ;-- CL 1948, 129.32 ;-- Am. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.33 Bond.

Sec. 3.

(1) Before a deposit is made with a financial institution, the institution shall execute and deliver to the county board of commissioners or the board of county auditors a bond in an amount at least equal to the maximum amount to be deposited in the financial institution, and with the sureties approved by the board and the prosecuting attorney of the county.

(2) The bonds shall be made to the county and shall be conditioned for the safe keeping and repayment of the money or a part of the money on demand and the payment of interest, and shall contain other conditions required by the county board of commissioners or the board of county auditors not inconsistent with this act. Security in any form other than a bond shall not be taken.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2378 ;-- CL 1925, 1195 ;-- CL 1948, 129.33 ;-- Am. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.34 Disposition of interest money.

Sec. 4.

The interest money paid by a financial institution on the deposits of a county shall be credited to and form a part of the general fund of the county.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2379 ;-- CL 1929, 1196 ;-- CL 1948, 129.34 ;-- Am. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.35 Additional bonds.

Sec. 5.

The board of supervisors or the board of county auditors is hereby authorized to require new and additional bonds or security from the county treasurer and from the depository or depositories at any time or times, when it shall deem the interest of the county requires it shall be done to protect the county against loss or risk of loss of any moneys deposited or to be deposited with such county treasurer or county depository or depositories.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2380 ;-- CL 1929, 1197 ;-- CL 1948, 129.35



Section 129.36 Withdrawal of deposits; suspending payment of deposits; liability.

Sec. 6.

(1) If the county board of commissioners or the board of county auditors considers it unsafe to continue the deposits with a financial institution, or considers the security insufficient, it may direct the county treasurer to withdraw the deposits from the financial institution. The treasurer shall withdraw the deposits from the financial institution as directed.

(2) If a financial institution suspends payment of its deposits while it holds deposits of public money as a depository under this act, the county treasurer and the treasurer's sureties shall not be liable for the amount of a loss sustained by this suspension without the negligence of the county treasurer.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2381 ;-- CL 1929, 1198 ;-- CL 1948, 129.36 ;-- Am. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.36a Deposit of additional county funds; limitation.

Sec. 6a.

Notwithstanding section 1, additional county funds shall not be deposited in a financial institution which is not eligible to be a depository of surplus funds belonging to this state under section 6 of 1855 PA 105, MCL 21.146.

History: Add. 1979, Act 86, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997



Section 129.37 Board of county auditors; powers and duties.

Sec. 7.

All powers conferred and duties imposed upon the boards of supervisors or the boards of county auditors under the provisions of this act, shall, in those counties having a board of county auditors, be exercised and performed by such board of county auditors exclusively.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2382 ;-- CL 1929, 1199 ;-- CL 1948, 129.37



Section 129.37a “Deposit” defined.

Sec. 7a.

As used herein, “deposit” includes purchase of or investment in shares of credit unions.

History: Add. 1979, Act 86, Imd. Eff. Aug. 1, 1979



Section 129.38 County treasurer; accounts with banks.

Sec. 8.

It shall be the duty of the county treasurer to keep the accounts of the treasurer with all banks or depositories, where any moneys may be kept or deposited, upon the regular books of his office, so that each item of all such accounts shall appear thereon. All items of interest, which may become due to the county from depositories, shall be entered on the books of the treasurer when received in such a manner that it shall appear upon what account and for what time such interest accrued.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- Am. 1911, Act 212, Eff. Aug. 1, 1911 ;-- CL 1915, 2383 ;-- CL 1929, 1200 ;-- CL 1948, 129.38



Section 129.38a “Interest” defined.

Sec. 8a.

As used herein, “interest” includes dividends on credit union shares.

History: Add. 1979, Act 86, Imd. Eff. Aug. 1, 1979



Section 129.39 Violation of act; penalty.

Sec. 9.

Any person guilty of a violation of any of the provisions of this act shall on conviction thereof be punished by a fine not exceeding 500 dollars or imprisonment in the county jail not exceeding 6 months, or both such fine and imprisonment in the discretion of the court.

History: 1909, Act 99, Eff. Sept. 1, 1909 ;-- CL 1915, 2384 ;-- CL 1929, 1201 ;-- CL 1948, 129.39



Section 129.40 “Financial institution” defined.

Sec. 10.

As used in this act, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States.

History: Add. 1911, Act 212, Eff. Aug. 1, 1911 ;-- CL 1915, 2385 ;-- CL 1929, 1202 ;-- CL 1948, 129.40 ;-- Am. 1997, Act 43, Imd. Eff. June 30, 1997






Act 321 of 1909 DEPOSIT AND SAFEGUARDING OF PUBLIC MONEYS OF VILLAGE (129.41 - 129.45)

Section 129.41 Public funds of incorporated village; deposit; secured deposits; limitation on acceptable assets; warrants and orders; profits; liability for loss; ordinance or resolution; conduct and inspection of proceedings; accrual of profits to village general fund.

Sec. 1.

(1) The legislative body of an incorporated village of this state may provide for the depositing and safeguarding of public funds in the manner prescribed in section 3 and this section. The treasurer of an incorporated village within the state, upon giving bond as required by the council, may deposit all public funds of which the treasurer has charge in a financial institution located within the county which the treasurer considers best for the protection of the funds.

(2) Assets acceptable for pledging to secure deposits of village funds are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Other securities considered acceptable to the village and the financial institution.

(3) The deposit shall be subject at all times to the warrants and orders of the treasurer required by law to be drawn, and all profits arising from the deposit shall inure to the benefit of the funds.

(4) These deposits shall not release the treasurer from liability for a loss which may occur by the deposit.

(5) The legislative body may provide by ordinance or resolution for the deposit of all public funds belonging to the village coming into the possession of the treasurer in a designated financial institution located within the county and may determine in the ordinance or resolution all details for carrying into effect the authority granted by this section.

(6) All proceedings in connection with the deposit of funds shall be conducted in a manner which insures full publicity and shall be open at all times to the inspection of any citizen. Neither the treasurer nor the treasurer's sureties shall be liable for a loss incurred from deposits made under authority of an ordinance or resolution of the council.

(7) Profits arising from the deposit shall accrue to the benefit of the general fund of the village.

History: 1909, Act 321, Eff. Sept. 1, 1909 ;-- CL 1915, 2609 ;-- CL 1929, 1792 ;-- CL 1948, 129.41 ;-- Am. 1956, Act 27, Eff. Aug. 11, 1956 ;-- Am. 1979, Act 77, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 45, Imd. Eff. June 30, 1997



Section 129.42 Security for deposit prohibited.

Sec. 2.

Security in the form of collateral, surety bonds, or another form shall not be taken for the deposit of the public funds.

History: Add. 1979, Act 77, Imd. Eff. Aug. 1, 1979



Section 129.43 Limitation on deposit of additional public funds.

Sec. 3.

Notwithstanding section 1(1), additional public funds of an incorporated village shall not be deposited in a financial institution which is not eligible to be a depository of surplus funds belonging to this state under section 6 of 1855 PA 105, MCL 21.146.

History: Add. 1979, Act 77, Imd. Eff. Aug. 1, 1979 ;-- Am. 1997, Act 45, Imd. Eff. June 30, 1997



Section 129.44 “Deposit” defined.

Sec. 4.

As used in this act, “deposit” includes the purchase of, or investment in, shares of a credit union.

History: Add. 1979, Act 77, Imd. Eff. Aug. 1, 1979



Section 129.45 “Financial institution” defined.

Sec. 5.

As used in this act, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States.

History: Add. 1997, Act 45, Imd. Eff. June 30, 1997






Act 19 of 1934 (1st Ex. Sess.) BONDS OF PUBLIC OFFICIALS; LIABILITY OF SURETIES (129.51 - 129.51)

Section 129.51 Bonds of public officials, deputies, assistants; liability of sureties.

Sec. 1.

If any officer of the state, or any officer of any county, township, school district, highway district, drainage district, city or village, or of any other municipal or public corporation within this state, shall be required to file an official statutory bond or bonds, either as additional security or substituted security, the surety or sureties thereon shall not be liable, directly or indirectly, for any acts or defaults committed by such public officer prior to the date of signing of such bond or bonds, or for the failure of any such public officer to pay over on final settlement or to his successor in office, if such failure to pay over be due to an act or default committed prior to the signing of such bond or bonds, or for the failure of such surety or sureties to collect from themselves or from any prior surety or sureties the amount of any loss due to any act or default committed by such public officer prior to the date of the signing of such bond or bonds. The provisions of this act shall apply to all deputies of any such officer, and to all clerks, agents and servants of any such officer.

History: 1934, 1st Ex. Sess., Act 19, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 129.51






Act 94 of 1929 MISAPPROPRIATION OF PUBLIC FUNDS (129.61 - 129.61)

Section 129.61 Misappropriation of public moneys; suit by taxpayer.

Sec. 1.

Any person or persons, firm or corporation, resident in any township or school district, paying taxes to such political unit, may institute suits or actions at law or in equity on behalf of or for the benefit of the treasurer of such political subdivision, for an accounting and/or the recovery of funds or moneys misappropriated or unlawfully expended by any public officer, board or commission of such political subdivision. Before such suit is instituted a demand shall be made on the public officer, board or commission whose duty it may be to maintain such suit followed by a neglect or refusal to take action in relation thereto. Security for costs shall be filed by the plaintiff or plaintiffs in any such suit or action and all costs and expenses of the same shall be paid by the person or persons instituting the same unless and until a recovery of such funds or moneys be obtained as the result of such proceedings.

History: 1929, Act 94, Eff. Aug. 28, 1929 ;-- CL 1929, 2711 ;-- CL 1948, 129.61






Act 70 of 1933 INVESTMENT OF PUBLIC MONEYS IN U.S. SECURITIES (129.71 - 129.71)

Section 129.71 Investment of public moneys received by county treasurer and board of county road commissioners.

Sec. 1.

The board of supervisors of any county, or the board of county auditors in those counties having a board of county auditors, is hereby authorized to invest public moneys received by the county treasurers of their respective counties, in interest bearing bonds, notes or other securities of the United States government; and the board of county road commissioners of any county is hereby authorized to so invest moneys deposited to the credit of the county road fund.

History: 1933, Act 70, Imd. Eff. May 5, 1933 ;-- CL 1948, 129.71 ;-- Am. 1956, Act 18, Imd. Eff. Mar. 22, 1956






Act 23 of 1934 (1st Ex. Sess.) INVESTMENT IN BONDS OF HOME OWNERS' LOAN CORPORATION AND OF FEDERAL HOME LOAN BANKS (129.81 - 129.83)

Section 129.81 Investment in bonds of home owners' loan corporation, federal home loan bank, or financial institution; secured deposits; limitation on acceptable assets; “financial institution” defined.

Sec. 1.

(1) This state and any of its departments or political subdivisions, including municipal corporations, or instrumentalities, or any insurance company, building and loan association or company, savings and loan association or company, bank, trust company, or other financial institution or any executor, administrator, guardian, trustee, or other fiduciary may invest their funds or money in the bonds of the home owners' loan corporation or in the bonds of any federal home loan bank or in certificates of deposit or depository receipts of any financial institution.

(2) Assets acceptable for pledging to secure deposits of funds under this act are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Other securities considered acceptable to the depositor of funds and the financial institution.

(3) As used in this section, “financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States.

History: 1934, 1st Ex. Sess., Act 23, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 129.81 ;-- Am. 1964, Act 122, Eff. Aug. 28, 1964 ;-- Am. 1997, Act 46, Imd. Eff. June 30, 1997



Section 129.82 Public funds; deposit as security.

Sec. 2.

Wherever depositories of public or other funds are required or permitted by law to give security therefor, the bonds of the home owners' loan corporation or of any federal home loan bank may and are hereby authorized to be used as security for any depository bonds or obligations wherein any kind of bonds or other security are required or permitted by law to be deposited as security.

Deposits of trust companies and insurance companies with the state treasurer, are hereby authorized to be in the bonds of the home owners' loan corporation or in the bonds of any federal home loan bank.

History: 1934, 1st Ex. Sess., Act 23, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 129.82



Section 129.83 Construction of act.

Sec. 3.

This act shall be construed as supplemental to the laws of this state, and as an additional authorization for the investment of funds and the type of security given by depositories, and the type of deposit authorized to be made by trust companies and insurance companies with the state treasurer.

History: 1934, 1st Ex. Sess., Act 23, Imd. Eff. Mar. 28, 1934 ;-- CL 1948, 129.83






Act 20 of 1943 INVESTMENT OF SURPLUS FUNDS OF POLITICAL SUBDIVISIONS (129.91 - 129.97a)

Section 129.91 Investment of funds of public corporation; eligible depository; secured deposits; funds limitation on acceptable assets; pooling or coordinating funds; written agreements; investment in certificate of deposit; conditions; “financial institution” defined; additional definitions.

Sec. 1.

(1) Except as provided in section 5, the governing body by resolution may authorize its investment officer to invest the funds of that public corporation in 1 or more of the following:

(a) Bonds, securities, and other obligations of the United States or an agency or instrumentality of the United States.

(b) Certificates of deposit, savings accounts, or depository receipts of a financial institution, but only if the financial institution complies with subsection (2); certificates of deposit obtained through a financial institution as provided in subsection (5); or deposit accounts of a financial institution as provided in subsection (6).

(c) Commercial paper rated at the time of purchase within the 2 highest classifications established by not less than 2 standard rating services and that matures not more than 270 days after the date of purchase.

(d) Repurchase agreements consisting of instruments listed in subdivision (a).

(e) Bankers' acceptances of United States banks.

(f) Obligations of this state or any of its political subdivisions that at the time of purchase are rated as investment grade by not less than 1 standard rating service.

(g) Mutual funds registered under the investment company act of 1940, 15 USC 80a-1 to 80a-64, with authority to purchase only investment vehicles that are legal for direct investment by a public corporation. However, a mutual fund is not disqualified as a permissible investment solely by reason of any of the following:

(i) The purchase of securities on a when-issued or delayed delivery basis.

(ii) The ability to lend portfolio securities as long as the mutual fund receives collateral at all times equal to at least 100% of the value of the securities loaned.

(iii) The limited ability to borrow and pledge a like portion of the portfolio's assets for temporary or emergency purposes.

(h) Obligations described in subdivisions (a) through (g) if purchased through an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(i) Investment pools organized under the surplus funds investment pool act, 1982 PA 367, MCL 129.111 to 129.118.

(j) The investment pools organized under the local government investment pool act, 1985 PA 121, MCL 129.141 to 129.150.

(2) Except as provided in subsection (5), a public corporation that invests its funds under subsection (1) shall not deposit or invest the funds in a financial institution that is not eligible to be a depository of funds belonging to this state under a law or rule of this state or the United States.

(3) Assets acceptable for pledging to secure deposits of public funds are limited to assets authorized for direct investment under subsection (1).

(4) The governing body by resolution may authorize its investment officer to enter into written agreements with other public corporations to pool or coordinate the funds to be invested under this section with the funds of other public corporations. Agreements allowed under this subsection shall include all of the following:

(a) The types of investments permitted to be purchased with pooled funds.

(b) The rights of members of the pool to withdraw funds from the pooled investments without penalty.

(c) The duration of the agreement and the requirement that the agreement shall not commence until at least 60 days after the public corporations entering the agreement give written notice to an existing local government investment pool which is organized under the local government investment pool act, 1985 PA 121, MCL 129.141 to 129.150, in those counties where such a pool is operating and accepting deposits on or before September 29, 2006.

(d) The method by which the pool will be administered.

(e) The manner by which the public corporations will respond to liabilities incurred in conjunction with the administration of the pool.

(f) The manner in which strict accountability for all funds will be provided for, including an annual statement of all receipts and disbursements.

(g) The manner by which the public corporations will adhere to the requirements of section 5.

(5) In addition to the investments authorized under subsection (1), the governing body by resolution may authorize its investment officer to invest the funds of the public corporation in certificates of deposit in accordance with all of the following conditions:

(a) The funds are initially invested through a financial institution that is not ineligible to be a depository of surplus funds belonging to this state under section 6 of 1855 PA 105, MCL 21.146.

(b) The financial institution arranges for the investment of the funds in certificates of deposit in 1 or more insured depository institutions, as defined in 12 USC 1813, or 1 or more insured credit unions, as defined in 12 USC 1752, for the account of the public corporation.

(c) The full amount of the principal and any accrued interest of each certificate of deposit is insured by an agency of the United States.

(d) The financial institution acts as custodian for the public corporation with respect to each certificate of deposit.

(e) At the same time that the funds of the public corporation are deposited and the certificate or certificates of deposit are issued, the financial institution receives an amount of deposits from customers of other insured depository institutions or insured credit unions equal to or greater than the amount of the funds initially invested by the public corporation through the financial institution.

(6) In addition to the investments authorized under subsection (1), the governing body by resolution may authorize its investment officer to invest the funds of the public corporation in deposit accounts that meet all of the following conditions:

(a) The funds are initially deposited in a financial institution that is not ineligible to be a depository of surplus funds belonging to this state under section 6 of 1855 PA 105, MCL 21.146.

(b) The financial institution arranges for the deposit of the funds in deposit accounts in 1 or more insured depository institutions, as defined in 12 USC 1813, or 1 or more insured credit unions, as defined in 12 USC 1752, for the account of the public corporation.

(c) The full amount of the principal and any accrued interest of each deposit account is insured by an agency of the United States.

(d) The financial institution acts as custodian for the public corporation with respect to each deposit account.

(e) On the same date that the funds of the public corporation are deposited under subdivision (b), the financial institution receives an amount of deposits from customers of other insured depository institutions or insured credit unions equal to or greater than the amount of the funds initially deposited by the public corporation in the financial institution.

(7) A public corporation that initially invests its funds through a financial institution that maintains an office located in this state may invest the funds in certificates of deposit as provided under subsection (5).

(8) As used in this section, "financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office located in this state under the laws of this state or the United States.

(9) As used in this act:

(a) "Governing body" means the legislative body, council, commission, board, or other body having legislative powers of a public corporation.

(b) "Funds" means the money of a public corporation, the investment of which is not otherwise subject to a public act of this state or bond authorizing ordinance or resolution of a public corporation that permits investment in fewer than all of the investment options listed in subsection (1) or imposes 1 or more conditions upon an investment in an option listed in subsection (1).

(c) "Investment officer" means the treasurer or other person designated by statute or charter of a public corporation to act as the investment officer. In the absence of a statutory or charter designation, the governing body of a public corporation shall designate the investment officer.

(d) "Public corporation" means a county, city, village, township, port district, drainage district, special assessment district, or metropolitan district of this state, or a board, commission, or another authority or agency created by or under an act of the legislature of this state.

History: 1943, Act 20, Imd. Eff. Mar. 13, 1943 ;-- CL 1948, 129.91 ;-- Am. 1964, Act 126, Eff. Aug. 28, 1964 ;-- Am. 1977, Act 66, Imd. Eff. July 20, 1977 ;-- Am. 1978, Act 500, Imd. Eff. Dec. 11, 1978 ;-- Am. 1979, Act 79, Imd. Eff. Aug. 1, 1979 ;-- Am. 1982, Act 217, Imd. Eff. July 8, 1982 ;-- Am. 1988, Act 239, Imd. Eff. July 11, 1988 ;-- Am. 1997, Act 44, Imd. Eff. June 30, 1997 ;-- Am. 1997, Act 196, Imd. Eff. Dec. 30, 1997 ;-- Am. 2006, Act 400, Imd. Eff. Sept. 29, 2006 ;-- Am. 2008, Act 308, Imd. Eff. Dec. 18, 2008 ;-- Am. 2009, Act 21, Imd. Eff. May 5, 2009 ;-- Am. 2012, Act 152, Imd. Eff. May 30, 2012



Section 129.92 Repealed. 1997, Act 196, Imd. Eff. Dec. 30, 1997.



Section 129.93 Existing investments ratified and validated.

Sec. 3.

Investments made before the effective date of the amendatory act that repealed section 2 of the surplus funds, sinking funds, or insurance funds of a political subdivision of this state in bonds and other obligations of the United States or its instrumentalities or certificates of deposit or depository receipts of a bank that is a member of the federal deposit insurance corporation as provided under section 1 and former section 2 of this act are hereby ratified and validated.

History: 1943, Act 20, Imd. Eff. Mar. 13, 1943 ;-- CL 1948, 129.93 ;-- Am. 1964, Act 126, Eff. Aug. 28, 1964 ;-- Am. 1997, Act 196, Imd. Eff. Dec. 30, 1997



Section 129.94 Funds accumulated under eligible deferred compensation plan; deposit; investment; existing investments ratified and validated.

Sec. 4.

(1) As used in this section:

(a) “Eligible deferred compensation plan” means a deferred compensation plan established and maintained by a governing body, which plan meets the requirements of section 457 of the internal revenue code.

(b) “Financial institution” means a state or nationally chartered bank, a state or federally chartered savings bank, a state or federally chartered savings and loan association, or a state or federally chartered credit union, which financial institution is insured by an agency or instrumentality of the federal government.

(c) “Governing body” means the legislative or governing body of a county, city, village, township, or special assessment district, or an agency, board, or commission of a county, city, village, or township.

(2) The governing body, by resolution, may authorize its treasurer or chief fiscal officer to deposit funds received under an eligible deferred compensation plan in a financial institution authorized by law to do business in this state or with an authorized deferred compensation agent appointed by the governing body. Notwithstanding any other provision of this act, the treasurer or chief fiscal officer, as authorized by resolution of the governing body, may place funds accumulated under an eligible deferred compensation plan with a financial institution authorized to do business in this state, a state or federally licensed investment company or insurance company authorized to do business in this state, or trust established by public employers for the commingled investment of the amounts held under deferred compensation and retirement plans, which funds shall be invested by the financial institution, insurance company, investment company, or trust as directed by the governing body. The investment of eligible deferred compensation plan funds shall be in the manner and for the purposes described in section 457 of the internal revenue code.

(3) The investment of funds accumulated under an eligible deferred compensation plan of a governing body prior to the effective date of the amendatory act that added this section, which investments otherwise meet the requirements of this section, are ratified and validated.

History: Add. 1988, Act 285, Imd. Eff. Aug. 1, 1988



Section 129.95 Investment policy; adoption by governing body.

Sec. 5.

(1) Not more than 180 days after the end of a public corporation's first fiscal year that ends after the effective date of the amendatory act that repealed section 2, a governing body, in consultation with the investment officer, shall adopt an investment policy that, at a minimum, includes all of the following:

(a) A statement of the purpose, scope, and objectives of the policy, including safety, diversification, liquidity, and return on investment.

(b) A delegation of authority to make investments.

(c) A list of authorized investment instruments. If the policy authorizes an investment in mutual funds, it shall indicate whether the authorization is limited to securities whose intention is to maintain a net asset value of $1.00 per share or also includes securities whose net asset value per share may fluctuate on a periodic basis.

(d) A statement concerning safekeeping, custody, and prudence.

(2) A governing body that as of the effective date of the amendatory act that repealed section 2 has adopted an investment policy that substantially complies with the minimum requirements under subsection (1) is not in violation of this section as long as that policy remains in effect.

History: Add. 1997, Act 196, Imd. Eff. Dec. 30, 1997



Section 129.96 Execution of order to purchase or trade funds of public corporation; providing copy of investment policy; public corporation subject to subsection (1); report.

Sec. 6.

(1) Subject to subsection (2), before executing an order to purchase or trade the funds of a public corporation, a financial intermediary, broker, or dealer shall be provided with a copy of the public corporation's investment policy and shall do both of the following:

(a) Acknowledge receipt of the investment policy.

(b) Agree to comply with the terms of the investment policy regarding the buying or selling of securities.

(2) A public corporation is subject to subsection (1) beginning on the date that the investment policy of a public corporation takes effect or 180 days after the end of the public corporation's first fiscal year ending after the effective date of the amendatory act that repealed section 2, whichever is earlier.

(3) The investment officer shall provide quarterly a written report to the governing body concerning the investment of the funds.

History: Add. 1997, Act 196, Imd. Eff. Dec. 30, 1997 ;-- Am. 2007, Act 213, Imd. Eff. Dec. 27, 2007



Section 129.97 Long-term or perpetual trust fund; investment of assets; resolution authorizing investment officer same authority as investment fiduciary under MCL 38.1132 to 38.1140m; conditions.

Sec. 7.

Notwithstanding any law or charter provision to the contrary, if a public corporation has a long-term or perpetual trust fund consisting of money and royalties or money derived from oil and gas exploration on property or mineral rights owned by the public corporation, the governing body of the public corporation may by resolution provide its investment officer with the same authority to invest the assets of the long-term or perpetual trust fund as is granted an investment fiduciary under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m.

History: Add. 2008, Act 220, Imd. Eff. July 16, 2008



Section 129.97a Investment of assets of special revenue fund by investment officer; resolution granting authority; annual special revenue fund report.

Sec. 7a.

(1) Notwithstanding any law or charter to the contrary, if a public corporation has a special revenue fund consisting of payments for park operations and maintenance, the governing body of the public corporation may by resolution provide its investment officer with the same authority to invest the assets of the special revenue fund as is granted an investment fiduciary under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m.

(2) The investment officer shall prepare and issue an annual special revenue fund report. The investment officer shall make the annual special revenue fund report available to the citizens of the public corporation. The annual special revenue fund report shall include all of the following:

(a) The name of the special revenue fund.

(b) The special revenue fund's investment fiduciaries.

(c) The special revenue fund's assets and liabilities.

(d) The special revenue fund's funded ratio.

(e) The special revenue fund's investment performance.

(f) The special revenue fund's expenses.

History: Add. 2008, Act 404, Imd. Eff. Jan. 6, 2009






Act 32 of 1956 FACSIMILE SIGNATURES (129.101 - 129.101)

Section 129.101 Deposited public funds; facsimile signatures on checks or orders for payment of money.

Sec. 1.

Moneys on deposit in any duly designated depository to the credit of any account of the state of Michigan, when so authorized by resolution of the state administrative board, of any county, when so authorized by resolution of its board of supervisors or board of county auditors in those counties in which there is a board of county auditors, of any township, when so authorized by resolution of its township board, of any school district, when so authorized by resolution of its district board or board of education, of any city or village, when so authorized by resolution of its legislative body, or of any other municipal or public corporation within this state, when so authorized by resolution of its governing board, may be drawn upon by checks, drafts or other orders for the payment of money bearing, or purporting to bear, the facsimile signature or signatures of the person or persons required to sign the same; and when the drawing upon any such moneys in such manner is so authorized, such depository shall be entitled to honor and to charge the appropriate account for such checks, drafts and other orders regardless of by whom or by what means any such actual or purported facsimile signature may have been affixed thereto if, in the exercise of ordinary care, such signature would be honored by a bank as being the facsimile signature duly certified to the depository.

History: 1956, Act 32, Imd. Eff. Mar. 28, 1956 ;-- Am. 1958, Act 20, Eff. Sept. 13, 1958






Act 367 of 1982 SURPLUS FUNDS INVESTMENT POOL ACT (129.111 - 129.118)

Section 129.111 Short title.

Sec. 1.

This act shall be known and may be cited as the “surplus funds investment pool act”.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.112 Definitions.

Sec. 2.

(1) As used in this act:

(a) “Depository” means that department of the financial institution which is responsible for managing, investing, and reinvesting funds placed in an investment pool.

(b) “Financial institution” means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and which maintains a principal office or branch office located in this state under the laws of this state or the United States and which is eligible to be a depository of surplus funds belonging to the state under section 6 of 1855 PA 105, MCL 21.146.

(c) “Local unit” means a county, city, village, township, school district, authority, or any other political subdivision organized under the laws of this state.

(d) “Participant” means a local unit which has entered into a contract with a financial institution and has placed funds in an investment pool managed by that financial institution.

(e) “Surplus funds” means money which belongs to or is under the control of the local unit and is available for investment, not being required by law or agreement with bondholders to be segregated and invested in a specified manner.

(2) Assets acceptable for pledging to secure deposits of township funds are limited to any of the following:

(a) Assets considered acceptable to the state treasurer under section 3 of 1855 PA 105, MCL 21.143, to secure deposits of state surplus funds.

(b) Any of the following:

(i) Securities issued by the federal home loan mortgage corporation.

(ii) Securities issued by the federal national mortgage association.

(iii) Securities issued by the government national mortgage association.

(c) Securities considered acceptable to the township and the financial institution.

History: 1982, Act 367, Eff. Mar. 30, 1983 ;-- Am. 1997, Act 48, Imd. Eff. June 30, 1997



Section 129.113 Placing surplus funds in investment pool; contract with financial institution.

Sec. 3.

The governing body of a local unit may enter into a contract with a financial institution to place surplus funds in an investment pool.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.114 Contract between financial institution and local unit; required provisions.

Sec. 4.

Before surplus funds are placed in an investment pool, the financial institution and the local unit shall enter into a written contract which shall include, at a minimum, the following provisions:

(a) The minimum amount of money which may be deposited in the investment pool.

(b) The procedure for the deposit and withdrawal of the money.

(c) The amount of the fee for managing the investment pool, if a management fee is to be charged of the participant by the financial institution.

(d) The terms for distribution of earnings in excess of any management fee, and for the allocation of losses, to participants, in a manner which equitably reflects the differing amounts of their respective investments and the differing periods of time for which such amounts were in custody of the investment pool.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.115 Maintaining separate account for each participant; monthly statement of transactions; report.

Sec. 5.

The depository shall maintain for each participant a separate account designated by the participant's name and number. Each account shall show the deposits, earnings, and withdrawals of, and any fees paid by, the participant. Each participant shall receive a monthly statement of transactions and, upon request, shall be furnished a report showing the investment holdings of the investment pool as of the end of the previous month.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.116 Powers and duties of depository.

Sec. 6.

(1) The depository shall manage, invest, and reinvest the money in an investment pool on behalf of each participant. Subject to the scope of investments allowed by subsection (2), a depository may combine money in an investment pool with other funds the depository may have available for investment.

(2) The depository may invest and reinvest the money in the investment pool only in the manner permitted in section 1 of Act No. 20 of the Public Acts of 1943, as amended, being section 129.91 of the Michigan Compiled Laws.

(3) The depository shall invest the money in the investment pool with the degree of judgment and care which a person of prudence, discretion, and intelligence exercises in the management of his or her own affairs, not for speculation, but for investment, considering the probable safety of his or her capital as well as the probable income to be derived from an investment of his or her capital.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.117 Default in payment of principal, interest, or other income; remedies of depository.

Sec. 7.

If a default occurs in the payment of principal, interest, or other income of an investment pool, the depository shall pursue all remedies available to it at law or in equity.

History: 1982, Act 367, Eff. Mar. 30, 1983



Section 129.118 Act as additional authority for investment of surplus funds.

Sec. 8.

This act shall be considered to provide authority for the investment of surplus funds of a local unit in addition to the authority granted under Act No. 20 of the Public Acts of 1943, as amended, being sections 129.91 to 129.93 of the Michigan Compiled Laws.

History: 1982, Act 367, Eff. Mar. 30, 1983






Act 56 of 1962 BOND CREMATION ACT (129.121 - 129.125)

Section 129.121 Short title; bond cremation act.

Sec. 1.

This act shall be known and may be cited as the “bond cremation act”.

History: 1962, Act 56, Eff. Mar. 28, 1963



Section 129.122 Bond cremation act; definitions.

Sec. 2.

As used in this act:

(a) “Public corporation” means any county, city, village, township, charter township, school district, community college district, port district, metropolitan district, drainage district, the state or any officer, agency, commission or department thereof, or any other public or governmental authority or agency within the state with the power to issue obligations.

(b) “Obligations” means any evidence of indebtedness, such as bonds, bills, notes, orders, certificates of indebtedness or other like instruments, issued by a public corporation.

(c) “Interest coupon” means the coupon pertaining to any obligation evidencing a right to the payment of a certain sum as interest on an obligation.

(d) “Governing body” means the board of supervisors of a county, the township board of a township, the council, common council, or commission of a city, the council, commission or board of trustees of a village, the board of education or district board of a school district, the county drain commissioner or drainage board of a drainage district, the legislative body of a metropolitan district, the port commission of a port district and, in the case of any other public corporation, the official or official body to whom is designated general governing or legislative powers by law.

(e) “Paying agent” means any one of the banks or trust companies or other financial institutions where the obligations or interest coupons are made payable.

History: 1962, Act 56, Eff. Mar. 28, 1963



Section 129.123 Cremation or disintegration of public obligations or interest coupons.

Sec. 3.

Subject to the provisions of this act, the governing body of any public corporation may authorize the cremation or disintegration of obligations or interest coupons. As an alternative, subject to the provisions of this act, any public corporation may enter into an agreement with a paying agent for the cremation or disintegration of its obligations and interest coupons, which agreement shall be approved and its execution authorized by the governing body.

History: 1962, Act 56, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 130, Eff. Sept. 6, 1963 ;-- Am. 1972, Act 146, Imd. Eff. May 26, 1972



Section 129.124 Public bonds and interest coupons; certificate of cremation, contents, filing.

Sec. 4.

Where obligations and interest coupons are cremated by a public corporation, it shall be done in the presence of the official of the public corporation having custody of the financial records of the public corporation, or a representative designated by such official, and in the presence of 2 additional persons designated by the governing body of the public corporation. Where the obligations and interest coupons are cremated by a paying agent, it shall be done in the presence of at least 2 authorized officers or employees of the paying agent. Within 24 hours after the cremation of any obligations or interest coupons, a certificate of cremation shall be prepared and executed by an officer of the paying agent and the persons in whose presence the obligations or interest coupons were cremated. The certificate shall show the name of the public corporation, the designation or title of the obligations cremated, which in the case of interest coupons shall include the title or designation of the obligations to which they pertain, the aggregate principal amount of obligations cremated, the maturity date of the obligations and interest coupons cremated, the date of the obligations cremated, the denomination of each of the obligations cremated, the number of each of the obligations cremated, the name of the printer of the obligations or interest coupons cremated, and where interest coupons are cremated, the quantity of coupons cremated for each coupon maturity date and the face value of each of the coupons cremated. A copy of the cremation certificate shall be filed within 30 days of its execution with the officer of the public corporation having custody of the financial records of the public corporation and the municipal finance commission or such other agency or body as may hereafter have power over the issuance of obligations by public corporations.

History: 1962, Act 56, Eff. Mar. 28, 1963



Section 129.125 Public bonds and interest coupons; obligations not considered public records.

Sec. 5.

The powers conferred by this act shall be construed as constituting complete and independent power and authority to do the things herein authorized, the provisions of any other statute or charter to the contrary notwithstanding. Obligations and interest coupons of public corporations for the purposes of this act shall not be considered to be public records within the meaning of any other statute or charter.

History: 1962, Act 56, Eff. Mar. 28, 1963






Act 354 of 1972 REPLACING OR PAYING OBLIGATIONS OF PUBLIC CORPORATION (129.131 - 129.135)

Section 129.131 Definitions.

Sec. 1.

As used in this act:

(a) “Paying agent” means either of the following:

(i) For an obligation that is not registered as to payment of principal by or on behalf of the public corporation that issued the obligation, any bank or trust company designated by the public corporation to make payment of principal of or interest on the obligation.

(ii) For an obligation that is registered as to payment of principal by or on behalf of the public corporation that issued the obligation, any bank or trust company that is authorized by the public corporation to authenticate the obligation on behalf of the public corporation.

(b) “Public corporation” means a body corporate organized pursuant to the laws of this state to carry out a public governmental or proprietary function, including, but not limited to, this state, an agency of this state, or a school district, intermediate school district, city, village, township, county, district, commission, authority, university, college, or any combination of these, which is a corporate entity.

(c) “Obligation” means evidence of indebtedness including, but not limited to, a bond, refunding bond, revenue bond, note, certificate of indebtedness and other like instrument issued by a public corporation, and any coupon representing interest on the obligation.

(d) “Governing body” means the legislative body or the official or official body that exercises the general governing powers of a public corporation, or in the case of this state or an agency of this state, the official body designated by law to issue the obligation to be replaced.

(e) “Replacement obligation” means an obligation and any coupon representing interest in connection with the obligation issued under this act.

(f) “Obligor” means either of the following:

(i) A person or entity that has borrowed the proceeds of an obligation from a public corporation and is contractually obligated to make loan repayments sufficient to pay principal of and interest on the obligation.

(ii) A person or entity that has leased, rented, or purchased on an installment basis from a public corporation a facility financed with proceeds of an obligation and that is making payments for the use or purchase of the facility in amounts sufficient to pay principal of and interest on the obligation.

History: 1972, Act 354, Imd. Eff. Jan. 9, 1973 ;-- Am. 1974, Act 142, Imd. Eff. June 5, 1974 ;-- Am. 1996, Act 109, Imd. Eff. Mar. 5, 1996



Section 129.132 Replacement obligations; prerequisites to issuance; exercise of powers by paying agent; resolution; execution; seal.

Sec. 2.

(1) A public corporation, by resolution of the governing body or the state treasurer, may provide for issuance and delivery of a replacement obligation for an unmatured obligation or for payment without presentation of a matured obligation that has been lost, apparently destroyed, or wrongfully taken when furnished with all of the following:

(a) Proof of ownership as required by the governing body.

(b) Proof of loss, destruction, or wrongful taking as required by the governing body.

(c) An open penalty bond of indemnity that was issued by a company rated in 1 of the 3 highest rating categories and 1 of the top 10 financial size categories by a nationally recognized insurance rating agency, and that indemnifies the public corporation, the obligor, if any, and the paying agent against any loss they may suffer on account of issuance and delivery of the replacement obligation, or payment of the obligation without presentation, in amounts and with coverage as required by the governing body.

(d) Payment of the cost of preparation of the replacement obligation and all other costs incurred by the public corporation and the fees, costs, and expenses of the paying agent in connection with the issuance and delivery of the replacement obligation, or payment without presentation of the obligation.

(2) A paying agent may exercise on behalf of the governing body the powers granted to the governing body under subsection (1) if both of the following conditions are met:

(a) The governing body adopts a resolution generally authorizing the paying agent to exercise such powers.

(b) In each particular case in which the paying agent wishes to exercise such powers, the paying agent notifies the governing body in writing and the governing body does not object within 60 days after notice is given.

(3) A paying agent shall notify the governing body of a public corporation of that paying agent's exercise of powers granted to the governing body under subsection (1) not more than 30 days after exercising such powers.

(4) If a public corporation is organized under the economic development corporations act, Act No. 338 of the Public Acts of 1974, being sections 125.1601 to 125.1636 of the Michigan Compiled Laws, either the legislative body of the municipality that incorporated the public corporation or the governing body of the public corporation may adopt a resolution under subsection (1) or (2)(a). If the legislative body of the municipality adopts a resolution under subsection (2)(a), the legislative body of the municipality, rather than the governing body of the public corporation, shall be given the notice and may exercise the power to object under subsection (2)(b).

(5) A person holding the same office as the person who executed the obligation originally issued is authorized, upon notice from the paying agent of satisfaction of the conditions described in subsection (1)(a) through (d), to execute and seal, where necessary, a replacement obligation without further action of the governing body.

History: 1972, Act 354, Imd. Eff. Jan. 9, 1973 ;-- Am. 1974, Act 142, Imd. Eff. June 5, 1974 ;-- Am. 1996, Act 109, Imd. Eff. Mar. 5, 1996



Section 129.133 Replacement obligations; form; security; execution; formal requirements; indorsement.

Sec. 3.

A replacement obligation shall be of the same form and tenor and be secured in the same manner as the obligation originally issued. The replacement obligation shall be executed in the same manner and subject to the same formal requirements as those provided by law for the obligation originally issued. Obligations that are not registered as to payment of either principal or interest shall be indorsed with the word “replacement”.

History: 1972, Act 354, Imd. Eff. Jan. 9, 1973 ;-- Am. 1974, Act 142, Imd. Eff. June 5, 1974 ;-- Am. 1996, Act 109, Imd. Eff. Mar. 5, 1996



Section 129.134 Replacement of unmatured interest coupons; payment of matured interest coupons.

Sec. 4.

The governing body may provide for replacement of unmatured interest coupons lost, destroyed, or wrongfully taken. Matured interest coupons shall not be replaced, and replacement coupons shall not be issued separately from a replacement obligation evidencing principal. The governing body may authorize a paying agent to make payment of matured interest coupons lost, destroyed, or wrongfully taken without presentation upon receipt of documentation and indemnification satisfactory to the paying agent and payment of any fees, costs, and expenses of the paying agent.

History: 1972, Act 354, Imd. Eff. Jan. 9, 1973 ;-- Am. 1974, Act 142, Imd. Eff. June 5, 1974 ;-- Am. 1996, Act 109, Imd. Eff. Mar. 5, 1996



Section 129.135 Repealed. 2000, Act 117, Imd. Eff. May 26, 2000.






Act 121 of 1985 LOCAL GOVERNMENT INVESTMENT POOL ACT (129.141 - 129.150)

Section 129.141 Short title.

Sec. 1.

This act shall be known and may be cited as the “local government investment pool act”.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.142 Definitions.

Sec. 2.

As used in this act:

(a) “Governing body” means the board, council, or other official body that has general governing powers over a local unit.

(b) “Investment pool” means a local government investment pool authorized in section 3.

(c) “Local unit” means a county, city, village, township, authority created pursuant to state law or municipal charter, special assessment district, municipal board or commission established under state law or municipal charter, or intergovernmental board, commission, or council established pursuant to the urban cooperation act of 1967, Act No. 7 of the Public Acts of the Extra Session of 1967, being sections 124.501 to 124.512 of the Michigan Compiled Laws, or Act No. 8 of the Public Acts of the Extra Session of 1967, being sections 124.531 to 124.536 of the Michigan Compiled Laws.

(d) “Participant” means a local unit participating in the investment pool.

(e) “Participating county” means a county that has been authorized by the county governing body to enter into a contract with another local unit pursuant to section 4.

(f) “Safekeeping depository” means a federal reserve bank or other institution which is qualified to hold securities for safekeeping.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.143 Contracts between participating county and local units; local government investment pool; management, investment, and reinvestment.

Sec. 3.

(1) A participating county may contract to accept money from local units within that county for management, investment, and reinvestment by the county treasurer. The treasurer of the participating county may pool that money with money deposited by other local units under this act in a local government investment pool for purposes of management, investment, and reinvestment.

(2) A local unit may enter into a contract with a participating county to place surplus funds in an investment pool.

(3) The treasurer of a participating county shall manage, invest, and reinvest the money in the investment pool on behalf of each local unit that deposits money in the investment pool. The treasurer shall manage, invest, or reinvest the money in the investment pool in the same manner as surplus county funds under Act No. 20 of the Public Acts of 1943, being sections 129.91 to 129.93 of the Michigan Compiled Laws.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.144 Authorization by resolution.

Sec. 4.

(1) A county treasurer shall not enter into a contract with a local unit for deposit of money in an investment pool until authorized to establish an investment pool by a resolution of the county board of commissioners of that participating county.

(2) The treasurer or other chief fiscal officer of a local unit shall not enter into a contract for deposit of money in an investment pool until authorized by a resolution of the governing body of that local unit.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.145 Written contract required; uniformity and contents of contract; filing and approval of proposed uniform contract; filing copies of and amendments to uniform contract.

Sec. 5.

(1) Until the participating county treasurer and the treasurer or other chief fiscal officer of a local unit enter into a written contract regarding the deposit of money in the investment pool, that local unit shall not deposit money in, and the county treasurer shall not accept money from that local unit for deposit in, the investment pool.

(2) The contract shall be as uniform as practicable for all participants in that county. The contract shall include provisions for at least all of the following:

(a) The minimum amount of money which a local unit shall transfer to the investment pool and the minimum period of time for which that money shall remain in the investment pool.

(b) The maximum amount which a participant may withdraw without notice and the minimum notice period required for withdrawals above that amount.

(c) The period for interest earning computations and interest payments.

(d) The procedure for the deposit and withdrawal of money.

(e) The method of distribution to the participants of earnings. The distribution shall be made in a manner that equitably reflects the differing amount of the deposits of each local unit and the differing periods of time for which the amounts were deposited in the investment pool.

(f) The requirements for the county treasurer to furnish each participant periodic statements which specify the deposits, earnings, and withdrawals of the participant.

(g) The terms for termination of the contract.

(3) A county shall file a proposed uniform contract with the department of treasury. A uniform contract shall be approved by the department of treasury. If the department of treasury fails to act within 10 days after the date the proposed uniform contract is filed, the contract shall be considered approved.

(4) A copy of each executed contract and any amendment to the uniform contract shall be filed with the department of treasury.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.146 Standard of judgment and care.

Sec. 6.

The treasurer of a participating county shall invest the money in the investment pool with the degree of judgment and care, under circumstances then prevailing, that a person of prudence, discretion, and intelligence exercises in the management of his or her own affairs, not for speculation, but for investment, considering the probable safety of his or her capital as well as the probable income to be derived from an investment of his or her capital.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.147 Separate accounts.

Sec. 7.

The treasurer of a participating county shall maintain a separate account designated by name and number for each participant. Each account shall show the deposits, earnings, and withdrawals of the participant.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.148 Safekeeping depositories; security.

Sec. 8.

(1) The treasurer of a participating county may use safekeeping depositories for the holding of securities.

(2) Security in the form of collateral, surety bond, or another form may be taken for the deposits or investments of an investment pool.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.149 Default; powers of treasurer.

Sec. 9.

If a default occurs in the payment of principal, interest, or other income of an investment of the investment pool, the treasurer of the participating county may do 1 or more of the following:

(a) Institute a proceeding to collect the matured principal, interest, or other income.

(b) Accept a compromise, adjustment, or disposition of the matured principal, interest, or other income as the county treasurer considers advisable for the purpose of protecting the money invested in the investment pool.

(c) Accept a compromise or adjustment as to future payments of principal, interest, or other income as the county treasurer considers advisable for the purpose of protecting money invested in the investment pool.

History: 1985, Act 121, Imd. Eff. July 31, 1985



Section 129.150 Orders or warrants; limitation; liability for overdraft.

Sec. 10.

An order or warrant shall not be issued upon a participant's account in an amount greater than the total of the account to which that order or warrant applies. If an order or warrant for an amount greater than the total of the account to which the order or warrant applies is issued and the order or warrant is paid, the county treasurer shall be personally liable under his or her official bond for the overdraft resulting from the payment.

History: 1985, Act 121, Imd. Eff. July 31, 1985






Act 470 of 2002 AGENCY FINANCING REPORTING ACT (129.171 - 129.177)

Section 129.171 Short title.

Sec. 1.

This act shall be known and may be cited as the “agency financing reporting act”.

History: 2002, Act 470, Imd. Eff. June 21, 2002



Section 129.173 Definitions.

Sec. 3.

As used in this act:

(a) “Agency” means this state, a state authority, agency, fund, commission, board, or department of this state. Agency also includes a municipality issuing debt exempt from the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or the provisions of the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(b) “Department” means the department of treasury.

(c) “Municipality” means a county, township, city, village, school district, intermediate school district, community college district, metropolitan district, port district, drainage district, district library, or another local governmental authority in this state that has the power to issue a security.

(d) “Security” means an evidence of debt such as a bond, note, contract, obligation, refunding obligation, certificate of indebtedness, or other similar instrument issued by an agency, which pledges payment of the debt by the agency from an identified source of revenue. Security does not include the items described in section 105 of the revised municipal finance act, 2001 PA 34, MCL 141.2105.

History: 2002, Act 470, Imd. Eff. June 21, 2002



Section 129.175 Bulletins; issuance by department.

Sec. 5.

The department may issue bulletins as necessary to carry out the purposes of this act. A bulletin issued under this section shall include a statement of the department's specific statutory authority for any substantive requirement contained within the bulletin.

History: 2002, Act 470, Imd. Eff. June 21, 2002



Section 129.177 Filing; form; manner; noncompliance; electronic format.

Sec. 7.

(1) Within 15 business days of completing the issuance of any security, an agency shall file all of the following with the department in a form and manner prescribed by the department:

(a) A copy of the security.

(b) A proof of publication of the notice of sale, if applicable.

(c) A copy of the award resolution including a detail of the annual interest rate and call features on the security, if any.

(d) A copy of the legal opinion regarding the legality and tax status of the security.

(e) A copy of the notice of rating of the security received from a recognized rating agency, if any.

(f) A copy of the resolution or ordinance authorizing the issuance of the security.

(g) A copy of the official statement, if any.

(2) The failure to comply with subsection (1) does not invalidate any of the securities reported under this act.

(3) The department may require that the filings to the department required by this act be filed in an electronic format prescribed by the department.

History: 2002, Act 470, Imd. Eff. June 21, 2002






Act 213 of 1963 CONTRACTOR'S BOND FOR PUBLIC BUILDINGS OR WORKS (129.201 - 129.212)

Section 129.201 Bonds of principal contractor on public building, work, or improvement; irrevocable letter of credit.

Sec. 1.

Before any contract, exceeding $50,000.00 for the construction, alteration, or repair of any public building or public work or improvement of the state or a county, city, village, township, school district, public educational institution, other political subdivision, public authority, or public agency hereinafter referred to as the “governmental unit”, is awarded, the proposed contractor, hereinafter referred to as the “principal contractor”, shall furnish at his or her own cost to the governmental unit a performance bond and a payment bond which shall become binding upon the award of the contract to the principal contractor. However, if the principal contractor is a common carrier as defined in section 3 of Act No. 300 of the Public Acts of 1909, as amended, being section 462.3 of the Michigan Compiled Laws, or the designated operator of a state subsidized railroad, the principal contractor may provide an irrevocable letter of credit from a state or national bank or a state or federally chartered savings and loan association instead of the bonds. Neither the invitation for bids, nor any person acting, or purporting to act, on behalf of the governmental unit shall require that the bonds be furnished by a particular bank or surety company, or through a particular agent or broker, or through a bank, company, agent, or broker in any particular locality.

History: 1963, Act 213, Eff. Sept. 6, 1963 ;-- Am. 1972, Act 351, Imd. Eff. Jan. 9, 1973 ;-- Am. 1982, Act 11, Imd. Eff. Feb. 17, 1982



Section 129.202 Performance bond; amount; condition; purpose.

Sec. 2.

The performance bond shall be in an amount fixed by the governmental unit but not less than 25% of the contract amount, conditioned upon the faithful performance of the contract in accordance with the plans, specifications and terms thereof. The bond shall be solely for the protection of the governmental unit awarding the contract.

History: 1963, Act 213, Eff. Sept. 6, 1963 ;-- Am. 1972, Act 351, Imd. Eff. Jan. 9, 1973



Section 129.203 Payment bond; amount; purpose.

Sec. 3.

The payment bond shall be in an amount fixed by the governmental unit but not less than 25% of the contract amount solely for the protection of claimants, as defined in section 6, supplying labor or materials to the principal contractor or his subcontractors in the prosecution of the work provided for in the contract.

History: 1963, Act 213, Eff. Sept. 6, 1963 ;-- Am. 1972, Act 351, Imd. Eff. Jan. 9, 1973



Section 129.204 Bond, surety, obligee.

Sec. 4.

A bond shall be executed by a surety company authorized to do business in this state. In the case of a contract of the state or a department, board, commission, institution or agency thereof the bonds shall be payable to the people of the state. In the case of all other contracts the bonds shall be payable to the governmental unit.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.205 Filing of bond.

Sec. 5.

The bonds shall be filed in the office of the governmental unit awarding the contract.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.206 Public works, contractor's bond; definitions.

Sec. 6.

A “claimant” means a person having furnished labor, material, or both, used or reasonably required for use in the performance of the contract. “Labor and material” includes that part of water, gas, power, light, heat, oil, gasoline, telephone service or rental of equipment directly applicable to the contract.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.207 Enforcement of claims; notice of supplier to principal contractor or governmental unit; payment to subcontractor.

Sec. 7.

A claimant who has furnished labor or material in the prosecution of the work provided for in such contract in respect of which payment bond is furnished under the provisions of section 3, and who has not been paid in full therefor before the expiration of a period of 90 days after the day on which the last of the labor was done or performed by him or material was furnished or supplied by him for which claim is made, may sue on the payment bond for the amount, or the balance thereof, unpaid at the time of institution of the civil action, prosecute such action to final judgment for the sum justly due him and have execution thereon. A claimant not having a direct contractual relationship with the principal contractor shall not have a right of action upon the payment bond unless (a) he has within 30 days after furnishing the first of such material or performing the first of such labor, served on the principal contractor a written notice, which shall inform the principal of the nature of the materials being furnished or to be furnished, or labor being performed or to be performed and identifying the party contracting for such labor or materials and the site for the performance of such labor or the delivery of such materials, and (b) he has given written notice to the principal contractor and the governmental unit involved within 90 days from the date on which the claimant performed the last of the labor or furnished or supplied the last of the material for which the claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Each notice shall be served by mailing the same by certified mail, postage prepaid, in an envelope addressed to the principal contractor, the governmental unit involved, at any place at which said parties maintain a business or residence. The principal contractor shall not be required to make payment to a subcontractor of sums due from the subcontractor to parties performing labor or furnishing materials or supplies, except upon the receipt of the written orders of such parties to pay to the subcontractor the sums due such parties.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.208 Copies of bonds and contracts; fees.

Sec. 8.

The agent in charge of the office of the governmental unit shall furnish to anyone making application therefor who submits an affidavit that he has supplied labor or materials for such work and payment therefor has not been made, or that he is being sued on any such bond, or that it is the surety thereon, a certified copy of the bond and the contract for which it was given, which copy shall be prima facie evidence of the contents, execution, and delivery of the original. An applicant shall pay such reasonable fees for such certified copies as the agent in charge of the office of the governmental unit fixes to cover the actual cost of preparation thereof.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.209 Venue; statute of limitations.

Sec. 9.

An action instituted on the payment bond shall be brought only in the appropriate court in the political subdivision in which the contract was to be performed. No action shall be commenced after the expiration of 1 year from the date on which final payment was made to the principal contractor.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.210 Application of statute.

Sec. 10.

This act shall not apply to any contract awarded pursuant to an invitation for bids issued on or before the effective date hereof, or to any person or bonds in respect to any such contract. The rights, duties, and obligations of parties arising under, or incidental to, bonds executed prior to the effective date of this act shall continue to be governed by the statutes heretofore applicable to such bonds.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.211 Repeal; restriction on other statute.

Sec. 11.

Section 64 of Act No. 59 of the Public Acts of 1915, as amended, being section 247.464 of the Compiled Laws of 1948 is repealed. The provisions of Act No. 187 of the Public Acts of 1905, as amended, being sections 570.101 to 570.105 of the Compiled Laws of 1948, shall not apply to contracts for public buildings or other public works except construction and maintenance contracts of the state highway commissioner.

History: 1963, Act 213, Eff. Sept. 6, 1963



Section 129.212 Act inapplicable to contracts awarded under MCL 280.1 to 280.630.

Sec. 12.

This act does not apply to a contract awarded under the drain code of 1956, Act No. 40 of the Public Acts of 1956, being sections 280.1 to 280.630 of the Michigan Compiled Laws.

History: Add. 1989, Act 62, Imd. Eff. June 16, 1989






Act 280 of 1995 FINANCIAL TRANSACTION DEVICE PAYMENTS (129.221 - 129.224)

Section 129.221 Definitions.

Sec. 1.

As used in this act:

(a) “Credit card” means a card or device issued by a person licensed under 1984 PA 379, MCL 493.101 to 493.114, or under the consumer financial services act, 1988 PA 161, MCL 487.2051 to 487.2072, or issued by a depository financial institution as defined in section 1a of the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651a, under a credit card arrangement.

(b) “Credit card arrangement” means an unsecured extension of credit for purchasing goods or services from the credit card issuer or any other person that is made to the holder of a credit card and that is accessed with a credit card.

(c) “Financial transaction device” means any of the following:

(i) An electronic funds transfer card.

(ii) A credit card.

(iii) A debit card.

(d) “Governing body” means any of the following:

(i) The council, commission, or other entity vested with the legislative power of a village.

(ii) The council or other entity vested with the legislative power of a city.

(iii) The township board of a township.

(iv) The county board of commissioners of a county.

(v) The board of county road commissioners of a county.

(vi) The board of education of a local school district.

(vii) The board of education of an intermediate school district.

(viii) The board of trustees of a community college district.

(ix) The official body to which is granted general governing powers over an authority or organization of government established by law which may issue obligations pursuant to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and which may expend funds of the authority or organization.

(e) “Local school district” means a school district organized under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or a district governed by a special or local act.

(f) “Local unit” means any of the following:

(i) A village.

(ii) A city.

(iii) A township.

(iv) A county.

(v) A county road commission.

(vi) A local school district.

(vii) An intermediate school district.

(viii) A community college district.

(ix) An authority or organization of government established by law which may issue obligations under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to MCL 141.2821, and which may expend funds of the authority or organization.

History: 1995, Act 280, Imd. Eff. Jan. 9, 1996 ;-- Am. 2002, Act 256, Imd. Eff. May 1, 2002



Section 129.222 Acceptance of payment by financial transaction; prohibition.

Sec. 2.

A local unit shall not accept a payment by financial transaction device if prohibited by law or charter. A local unit shall not accept a payment by financial transaction device more than 6 months after the effective date of this act unless it complies with section 3.

History: 1995, Act 280, Imd. Eff. Jan. 9, 1996



Section 129.223 Adoption of resolution; determination of acceptable financial transaction devices.

Sec. 3.

(1) Before a local unit accepts a payment by financial transaction device for a tax, assessment, or fee, the governing body of the local unit shall adopt a resolution authorizing the acceptance of payments by financial transaction devices. The resolution shall designate the treasurer of the local unit as responsible for determining the types of financial transaction devices that may be accepted. The resolution may designate an additional officer or employee as jointly responsible with the treasurer for determining the financial transaction devices that may be accepted. However, if the treasurer is not an elected treasurer, the resolution may provide that the determination of the types of financial transaction devices shall be subsequently approved by resolution of the governing body. The determination of the financial transaction devices that may be accepted shall comply with any resolution for the deposit of public money under section 2 of Act No. 40 of the Public Acts of the First Extra Session of 1932, being section 129.12 of the Michigan Compiled Laws, applicable to that local unit. The resolution under this subsection shall specify any taxes, assessments, or fees for which payments by financial transaction devices will not be accepted.

(2) Notwithstanding the resolution adopted under subsection (1), if an elected official's office has direct responsibility to collect a tax, assessment, or fee and the elected official is not a voting member of the governing body of the local unit, the elected official may determine not to accept payments by financial transaction devices for that particular tax, assessment, or fee. Before implementing such a determination, the elected official shall notify the governing body of the local unit in writing of the particular tax, assessment, or fee for which payments by financial transaction devices will not be accepted.

History: 1995, Act 280, Imd. Eff. Jan. 9, 1996



Section 129.224 Authority of courts not affected.

Sec. 4.

This act does not affect the authority of the courts to make determinations concerning the acceptance of financial transaction devices for court costs and fees.

History: 1995, Act 280, Imd. Eff. Jan. 9, 1996






Act 266 of 1995 CREDIT CARD TRANSACTIONS (129.241 - 129.247)

Section 129.241 Definitions.

Sec. 1.

As used in this act:

(a) “Budget” means a plan of financial operation for a given period of time, including an estimate of all proposed expenditures from the funds of a local unit and the proposed means of financing the expenditures. As used in section 4(1), budget does not include any of the following:

(i) A fund for which the local unit acts as a trustee or agent.

(ii) An intragovernmental service fund.

(iii) An enterprise fund.

(iv) A public improvement or building and site fund.

(v) A special assessment fund.

(b) “Credit card” means a card or device issued under a credit card arrangement by a person licensed under 1984 PA 379, MCL 493.101 to 493.114, by a person licensed under the consumer financial services act, 1988 PA 161, MCL 487.2051 to 487.2072, or by a depository financial institution as defined in section 1a of the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651a.

(c) “Credit card arrangement” means an unsecured extension of credit for purchasing goods or services from the credit card issuer or any other person that is made to the holder of a credit card and that is accessed with a credit card.

(d) “Credit card policy” means a policy adopted by resolution of a local unit under section 3.

(e) “Governing body” means any of the following:

(i) The council, commission, or other entity vested with the legislative power of a village.

(ii) The council or other entity vested with the legislative power of a city.

(iii) The township board of a township.

(iv) The county board of commissioners of a county.

(v) The board of county road commissioners of a county.

(vi) The board of education of a local school district.

(vii) The board of education of an intermediate school district.

(viii) The board of trustees of a community college district.

(ix) The official body to which is granted general governing powers over an authority or organization of government established by law that may issue obligations under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and that may expend funds of the authority or organization.

(x) A community mental health authority created under section 205 of the mental health code, 1974 PA 258, MCL 330.1205.

(f) “Local school district” means a school district organized under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or a district governed by a special or local act.

(g) “Local unit” means any of the following:

(i) A village.

(ii) A city.

(iii) A township.

(iv) A county.

(v) A county road commission.

(vi) A local school district.

(vii) An intermediate school district.

(viii) A community college district.

(ix) An authority or organization of government established by law that may issue obligations under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, and that may expend funds of the authority or organization.

(x) A community mental health authority created under section 205 of the mental health code, 1974 PA 258, MCL 330.1205.

History: 1995, Act 266, Eff. July 8, 1996 ;-- Am. 2000, Act 169, Imd. Eff. June 20, 2000 ;-- Am. 2002, Act 257, Imd. Eff. May 1, 2002



Section 129.242 Credit card arrangement; use of credit cards.

Sec. 2.

(1) Subject to sections 3 and 5, the governing body of a local unit may enter into a credit card arrangement.

(2) A credit card arrangement or the use of credit cards under this act is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or to provisions of law or charter concerning the issuance of debt by a local unit.

History: 1995, Act 266, Eff. July 8, 1996 ;-- Am. 2002, Act 257, Imd. Eff. May 1, 2002



Section 129.243 Adoption of resolution; written policy; provisions.

Sec. 3.

A local unit shall not be a party to a credit card arrangement unless the governing body of the local unit has adopted by resolution a written policy that provides all of the following:

(a) That an officer or employee designated by the credit card policy is responsible for the local unit's credit card issuance, accounting, monitoring, and retrieval and generally for overseeing compliance with the credit card policy.

(b) That a credit card may be used only by an officer or employee of the local unit for the purchase of goods or services for the official business of the local unit. In addition, the credit card policy may limit the specific official business for which credit cards may be used. This subdivision does not limit the applicability of chapter XXIVA or section 174, 175, 219a, or 490a of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.157m to 750.157w, 750.174, 750.175, 750.219a, and 750.490a of the Michigan Compiled Laws; section 1a of the code of criminal procedure, Act No. 175 of the Public Acts of 1927, being section 769.1a of the Michigan Compiled Laws; or any other law, or ordinance, applicable to use of a credit card, issued by a local unit, for other than official business of the local unit.

(c) That an officer or employee using credit cards issued by the local unit shall submit to the local unit documentation described in the credit card policy detailing the goods or services purchased, the cost of the goods or services, the date of the purchase, and the official business for which purchased.

(d) That an officer or employee issued a credit card is responsible for its protection and custody and shall immediately notify the local unit if the credit card is lost or stolen.

(e) That an officer or employee issued a credit card shall return the credit card upon the termination of his or her employment or service in office with the local unit.

(f) For a system of internal accounting controls to monitor the use of credit cards issued by the local unit.

(g) For the approval of credit card invoices before payment.

(h) That the balance including interest due on an extension of credit under the credit card arrangement shall be paid for within not more than 60 days of the initial statement date. The local unit shall comply with this provision of the credit card policy.

(i) For disciplinary measures consistent with law for the unauthorized use of a credit card by an officer or employee of the local unit.

(j) Any other matters the governing body considers advisable.

History: 1995, Act 266, Eff. July 8, 1996



Section 129.244 Total combined authorized credit limit; limitation; payment of balance, annual fee, and interest.

Sec. 4.

(1) The total combined authorized credit limit of all credit cards issued by a local unit shall not exceed 5% of the total budget of the local unit for the current fiscal year.

(2) The governing body of a local unit may include in its budget and pay the balance due on any credit cards, including the annual fee and interest.

History: 1995, Act 266, Eff. July 8, 1996



Section 129.245 Limiting or suspending authority to issue and use credit cards; issuance of order; hearing.

Sec. 5.

After a hearing conducted under the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, the department of treasury may issue an order limiting or suspending the authority of a local unit to issue and use credit cards under this act for failure to comply with the requirements of this act or with the requirements of the local unit's credit card policy.

History: 1995, Act 266, Eff. July 8, 1996



Section 129.246 Validity of credit card arrangement before effective date of act.

Sec. 6.

A credit card arrangement entered into by a local unit before the effective date of this act is valid but may not be used for credit card transactions on or after the effective date of this act unless the requirements of sections 3 and 4 are complied with.

History: 1995, Act 266, Eff. July 8, 1996



Section 129.247 Effective date.

Sec. 7.

This act shall take effect 6 months after the date of its enactment.

History: 1995, Act 266, Eff. July 8, 1996






Act 226 of 2005 MICHIGAN TOBACCO SETTLEMENT FINANCE AUTHORITY ACT (129.261 - 129.279)

Section 129.261 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan tobacco settlement finance authority act".

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.262 Legislative findings and declaration.

Sec. 2.

The legislature finds and declares the following:

(a) This state has entered into a master settlement agreement with major tobacco companies that should result in the state receiving substantial sums of money in perpetuity assuming no adverse changes in cigarette consumption, market share, financial condition of those tobacco companies, and changes in law.

(b) The master settlement agreement is a binding and enforceable agreement of this state.

(c) Selling the state’s right to receive all or a portion of tobacco settlement payments is a prudent method of managing the risks associated with reliance on the receipt of tobacco settlement payments in perpetuity.

(d) Establishing the authority and execution by the authority of its powers granted under this act fulfill in all respects a public and governmental purpose for the benefit of the people of this state.

(e) The exchange of net proceeds received by the authority from the issuance of bonds plus residual interests for the right to receive all or a portion of tobacco settlement payments constitutes a true sale for a fair price.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.263 Definitions.

Sec. 3.

As used in this act:

(a) "Ancillary facility" means any revolving credit agreement, agreement establishing a line of credit or letter of credit, reimbursement agreement, interest rate exchange or similar agreement, currency exchange agreement, interest rate floor or cap, options, puts or calls to hedge payment, currency, rate, spread or similar exposure, or similar agreements, investment agreements, float agreements, forward agreements or other investment arrangements, insurance contract, surety bond, commitment to purchase or sell securities, purchase or sale agreements or commitments or other contracts or agreements and other security agreements approved by the authority, including without limitation any arrangements referred to in this act.

(b) "Authority" means the Michigan tobacco settlement finance authority created under section 4.

(c) "Benefited parties" means persons, firms, or corporations that enter into ancillary facilities with the authority according to the provisions of this act.

(d) "Board" means the board of directors of the authority.

(e) "Bond" means a bond, note, or other obligation issued by the authority under this act.

(f) "Code" means the United States internal revenue code of 1986, as amended, and any successor provision of law.

(g) "Encumbered tobacco revenues" means that portion of the TSRs that is pledged by the authority to the repayment of any bonds under the terms of the applicable authority resolution, trust agreement, or trust indenture.

(h) "Federal bankruptcy code" means the federal bankruptcy code, 11 USC 101 to 1330.

(i) "Financial institution" means a state or nationally chartered bank or a state or federally chartered savings and loan association, savings bank, or credit union whose deposits are insured by an agency of the United States government and that maintains a principal office or branch office in this state under the laws of this state or the United States.

(j) "Financing costs" means all capitalized interest, operating and debt service reserves, costs of issuance, fees for credit and liquidity enhancements, any item of expense directly or indirectly payable or reimbursable by the authority and related to the authorization, sale, or issuance of bonds, including without limitation underwriting fees, counsel fees, fees of the attorney general and fees and expenses of consultants and fiduciaries, and other costs as the authority determines to be desirable in issuing, securing, and marketing the bonds.

(k) "Interest rate exchange or similar agreement" means a written contract with a counterparty to provide for an exchange of payments based upon fixed or variable interest rates, or both fixed and variable interest rates.

(l) "Master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998, and incorporated into a consent decree and final judgment entered into on December 7, 1998, in Kelley Ex Rel. Michigan v Philip Morris Incorporated, et al., Ingham county circuit court, docket no. 96-84281CZ.

(m) "Net proceeds" means the amount of proceeds remaining following each sale of bonds which are not required by the authority to establish and fund reserve or escrow funds or termination or settlement payments under ancillary facilities and to provide the financing costs and other expenses and fees directly related to the authorization and issuance of bonds.

(n) "Operating expenses" means the reasonable operating expenses of the authority, including without limitation the cost of preparation of accounting and other reports, costs of maintenance of the ratings on the bonds, insurance premiums, and costs of authority meetings or other required activities of the authority, counsel fees, including the fees of the attorney general, and fees and expenses incurred for consultants and fiduciaries and any other costs described in section 4(12).

(o) "Outstanding" means, when used with respect to bonds, all bonds other than bonds that shall have been paid in full at maturity or that may be considered not outstanding under the applicable authority resolution, trust indenture or trust agreement authorizing the issuance of the bonds and when used with respect to ancillary facilities, all ancillary facilities other than ancillary facilities that have been paid in full or that may be considered not outstanding under such ancillary facilities.

(p) "Person" means an individual, corporation, limited or general partnership, association, joint venture, limited liability company, or a governmental entity, including this state.

(q) "Qualifying statute" means that term as defined in the master settlement agreement, which is 1999 PA 244, MCL 445.2051 to 445.2052.

(r) "Residual interests" means 1 or more of the following as provided in any sale agreement:

(i) The unencumbered tobacco revenues.

(ii) The net proceeds not previously paid to this state.

(iii) The income of the authority that is in excess of the authority's requirements to pay its operating expenses, debt service, sinking fund requirements, reserve fund or escrow fund requirements, and any other contractual obligations to the owners of the bonds or benefited parties, or that may be incurred in connection with the issuance or repayment of the bonds or the execution or repayment of ancillary facilities.

(iv) Contractual rights, if any, as shall be provided to this state in accordance with the terms of any sale agreements.

(s) "Sale agreement" means any agreement authorized under this act in which this state provides for the sale of all or a portion of the state's tobacco receipts under section 8.

(t) "State treasurer" means the state treasurer of this state or his or her designee who shall be designated by a written instrument signed by the state treasurer and maintained in a permanent file and whose signature shall have the same force and effect as the signature of the state treasurer for all purposes under this act.

(u) "State's tobacco receipts" means:

(i) All tobacco settlement revenue that is received by this state that is required to be made, under the terms of the master settlement agreement, by tobacco manufacturers to this state.

(ii) This state's rights to receive the tobacco settlement revenue under the master settlement agreement.

(v) "TSRs" means the portion, which may include any or all, of this state's tobacco receipts sold to the authority under this act and any sale agreement.

(w) "Unencumbered tobacco revenues" means that portion of the TSRs that are not encumbered tobacco revenues.

(x) "Uniform commercial code" means the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.264 Michigan tobacco settlement finance authority; creation; separate legal entity; issuance of bonds generally.

Sec. 4.

(1) The Michigan tobacco settlement finance authority is created as a public body corporate and politic within the department of treasury. The authority is a state institution within the meaning of section 9 of article II of the state constitution of 1963 and an instrumentality of this state exercising public and essential governmental functions. The exercise by the authority of the powers conferred by this act is an essential governmental function of this state.

(2) Notwithstanding the existence of common management, the authority shall be treated and accounted for as a separate legal entity with its separate corporate purposes as set forth in this act. The assets, liabilities, and funds of the authority shall not be consolidated or commingled with those of this state or of any entity capable of being a debtor in a case commenced under the federal bankruptcy code.

(3) The authority shall have power and is hereby authorized from time to time to issue bonds in the principal amount or amounts and with the maturities as the authority shall determine to be necessary to provide sufficient funds for achieving its authorized purposes, consisting of the purchase of all or a portion of the state's tobacco receipts under this act and the payment of or provision for financing costs.

(4) The board of the authority shall authorize the issuance of bonds by resolution. The authority may issue bonds, including refunding bonds, without obtaining the consent of any department, division, commission, board, bureau, or agency of this state and without any other proceedings or the occurrence of any other conditions other than those proceedings, conditions, or things that are specifically required by this act. Every issue of bonds shall be special revenue obligations payable from and secured by a pledge of encumbered tobacco revenues and other assets, including without limitation the proceeds of the bonds deposited in a reserve fund for the benefit of the owners of the bonds, earnings on funds of the authority and other funds as may become available, upon the terms and conditions as specified by the authority in the authority resolution under which the bonds are issued or in a related trust agreement or trust indenture.

(5) The authority may issue bonds to refund any bonds by the issuance of new bonds, whenever it considers the refunding expedient, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for restructuring or any of its other authorized purposes.

(6) For each issue of bonds, the authority shall determine all of the following:

(a) The date of issuance.

(b) Whether the bonds shall bear no interest, appreciate as to principal amount, bear interest at fixed or variable rates, or any combination of these.

(c) Whether the bonds shall be payable at or prior to maturity.

(d) When the bonds shall mature.

(e) Whether the authority may redeem the bonds prior to maturity, at what price, and under what conditions.

(f) The method of payment of principal of and interest on the bonds.

(g) The form, denominations, and places of payment of principal of and interest on the bonds.

(h) If any officer whose signature or the facsimile of whose signature appears on any bond shall cease to be that officer before the delivery of the bond, that signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until delivery of the bond.

(i) Any other terms and conditions necessary to issue the bonds in fully marketable form.

(7) The authority may sell the bonds in the manner determined by the authority board, at public or private sale, and on either a competitive or negotiated basis. The authority shall disburse the net proceeds of the bonds to the state treasurer as provided in section 8.

(8) This act shall govern the creation, perfection, priority, and enforcement of any pledge of revenues or other security made by the authority. Each pledge made by the authority shall be valid and binding at the time the pledge is made. The encumbered tobacco revenues, reserves, or earnings pledged or earnings on the investment of the encumbered tobacco revenues, reserves, or earnings pledged shall immediately be subject to the lien of the pledge without any physical delivery or further act and the lien on that pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice of the lien or pledge, and without filing or recording the pledge. The resolution or other instrument by which a pledge is created does not have to be recorded.

(9) This act shall also govern the negotiability of bonds issued under this act. Any bonds issued under this act shall be fully negotiable within the meaning and for all purposes of the uniform commercial code. By accepting the bond or obligation, each owner of a bond or other obligation of the authority shall be conclusively considered to have agreed that the bond is and shall be fully negotiable within the meaning and for all purposes of the uniform commercial code.

(10) In the discretion of the authority, any bonds and any ancillary facilities may be secured by a trust agreement or trust indenture by and between the authority and a trustee, which may be any trust company or bank having the powers of a trust company, whether located within or without this state. A trust agreement or trust indenture authorized under this subsection, or an authority resolution providing for the issuance of bonds may provide for the creation and maintenance of reserves as the authority shall determine to be proper and may include covenants setting forth the duties of the authority in relation to the bonds, the ancillary facilities, the income to the authority, the sale agreement, the encumbered tobacco revenues and residual interests. A trust agreement or trust indenture authorized under this subsection or an authority resolution may contain provisions respecting the custody, safeguarding, and application of all money and bonds and may contain provisions for protecting and enforcing the rights and remedies under the sale agreement of the owners of the bonds and benefited parties as may be reasonable and proper and not in violation of law. It shall be lawful for any bank or trust company incorporated under the laws of this state that may act as depository of the proceeds of bonds or of any other funds or obligations received on behalf of the authority to furnish indemnifying bonds or to pledge obligations as may be required by the authority. Any trust agreement or trust indenture authorized under this subsection or an authority resolution may contain other provisions as the authority may consider reasonable and proper for priorities and subordination among the owners of bonds and benefited parties.

(11) The authority may enter into, amend, or terminate, as it determines to be necessary or appropriate, any ancillary facilities for any of the following purposes:

(a) To facilitate the issuance, sale, resale, purchase, repurchase, or payment of bonds, or the making or performance of swap contracts, including without limitation bond insurance, letters of credit, and liquidity facilities.

(b) To attempt to hedge risk or achieve a desirable effective interest rate or cash flow.

(12) The authority may enter into, amend, or terminate any ancillary facility as it determines to be necessary or appropriate to place the obligations or investments of the authority, as represented by the bonds or the investment of their proceeds, in whole or in part, on the interest rate, cash flow, or other basis desired by the authority, which facility may include without limitation contracts commonly known as interest rate swap agreements, and futures or contracts providing for payments based on levels of, or changes in, interest rates. The authority may enter into these contracts or arrangements in connection with, or incidental to, entering into, or maintaining any agreement that secures bonds of the authority or any investment, or contract providing for investments, of reserves or similar facility guaranteeing an investment rate for a period of years.

(13) The determination by the authority that an ancillary facility or the amendment or termination of an ancillary facility is necessary or appropriate is conclusive. The authority may determine the terms and conditions of an ancillary facility, including without limitation provisions as to security, default, termination, payments, remedy, and consent to service of process.

(14) Bonds and ancillary facilities may contain a recital that they are issued pursuant to this act, which recital is conclusive evidence of the validity of the bonds and any ancillary facility and the regularity of the proceedings relating to the bonds and ancillary facilities.

(15) A member of the board or an officer, appointee, or employee of the authority shall not be subject to personal liability when acting in good faith within the scope of his or her authority or on account of liability of the authority. The board may defend and indemnify a member of the board or an officer, appointee, or employee of the authority against liability arising out of the discharge of his or her official duties. The authority may indemnify and procure insurance indemnifying members of the board and other officers and employees of the authority from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability by reason of the issuance of the bonds or other obligations or by reason of any other action taken or the failure to act by the authority. The authority may also purchase and maintain insurance on behalf of any person against the liability asserted against the person and incurred by the person in any capacity or arising out of the status of the person as a member of the board or an officer or employee of the authority, whether or not the authority would have the power to indemnify the person against that liability under this subsection.

(16) A member, officer, employee or agent of the authority shall not have an interest, either directly or indirectly, in any business organization engaged in any business, contract or transaction with the authority or in any contract of any other person engaged in any business with the authority, or in the purchase, sale, lease or transfer of any property to or from the authority.

(17) Bonds issued under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(18) The issuance of bonds under this act is subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177.

(19) A resolution of the authority authorizing bonds, or the provisions of a trust agreement or trust indenture authorized by resolution of the authority, may delegate to an officer or other employee of the authority, or an agent designated by the authority, for the period of time as the authority determines, the power to cause the issue, sale, and delivery of the bonds within limits on those bonds established by the authority as to any of the following:

(a) The form.

(b) The maximum interest rate or rates.

(c) The maturity date or dates.

(d) The purchase price.

(e) The denominations.

(f) The redemption premiums.

(g) The nature of the security.

(h) The selection of an applicable interest rate index.

(i) Other terms and conditions with respect to the issuance of the bonds as the authority shall prescribe.

(20) The board shall rotate bond counsel when issuing bonds under this act. The board shall authorize and issue bonds in a manner that provides that not less than 2 financial institutions or brokerage firms are involved in marketing and underwriting the bonds. Not less than 1 of the 2 financial institutions or brokerage firms described in this subsection shall meet all of the following:

(a) Be chartered in this state.

(b) Have 1/3 or more of its branch offices located in this state.

(c) Have 25% or more of its employees located in this state.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.265 Authority; duties; administrative functions.

Sec. 5.

The authority shall exercise its duties independently of the state treasurer. The staffing, budgeting, procurement, and related administrative functions of the authority shall be performed under the direction and supervision of the state treasurer.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.266 Board of directors; membership; terms; vacancy; compensation; reimbursement; chairperson; quorum; vote; agents and employees; discharge of duties by member, officer, employee, or agent; independent public financial advisor.

Sec. 6.

(1) The authority shall exercise its duties through its board of directors.

(2) The board shall be made up of 7 members as follows:

(a) The state treasurer.

(b) The director of the department of labor and economic growth.

(c) Three members with knowledge, skill, or experience in the business or financial fields appointed by the governor with the advice and consent of the senate.

(d) One member appointed by the governor from a list of 2 or more individuals selected by the majority leader of the senate, with knowledge, skill, or experience in the business or financial fields.

(e) One member appointed by the governor from a list of 2 or more individuals selected by the speaker of the house of representatives, with knowledge, skill, or experience in the business or financial fields.

(3) The appointed members shall serve for terms of 4 years. Of the 3 members first appointed, 1 shall be appointed for an initial term of 1 year, 1 shall be appointed for an initial term of 2 years, and 1 shall be appointed for an initial term of 3 years. The appointed members shall serve until a successor is appointed. A vacancy shall be filled for the balance of the unexpired term in the same manner as the original appointment.

(4) The chief executive officer or director of any state department or agency who is a designated member of the board may appoint a representative to serve in his or her absence.

(5) Members of the board shall serve without compensation but may receive reasonable reimbursement for necessary travel and expenses incurred in the discharge of their duties.

(6) The state treasurer shall serve as chairperson of the board.

(7) A majority of the appointed and serving members of the board shall constitute a quorum of the board for the transaction of business. A member may participate in a meeting by the use of amplified telephonic or video conferencing equipment. A member participating by the use of video conferencing equipment shall be considered to be present for purposes of a quorum and for purposes of voting. Actions of the board shall be approved by a majority vote of the members present at a meeting.

(8) The authority may employ or contract for legal, financial, and technical experts, and other officers, agents, and employees, permanent and temporary, as the authority requires, and shall determine their qualifications, duties, and compensation. The board may delegate to 1 or more agents or employees those powers or duties with the limitations as the board considers proper.

(9) The members of the board and officers and employees of the authority are subject to 1968 PA 317, MCL 15.321 to 15.330, or 1968 PA 318, MCL 15.301 to 15.310.

(10) A member of the board or officer, employee, or agent of the authority shall discharge the duties of his or her position in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the duties, a member of the board or an officer, employee, or agent, when acting in good faith, may rely upon the opinion of counsel for the authority, upon the report of an independent appraiser selected with reasonable care by the board, or upon financial statements of the authority represented to the member of the board or officer, employee, or agent of the authority to be correct by the president or the officer of the authority having charge of its books or account, or stated in a written report by a certified public accountant or firm of certified public accountants fairly to reflect the financial condition of the authority.

(11) The board shall hire an independent public financial advisor to provide financial and investment advice regarding the authorization and issuance of bonds and other investment responsibilities of the board under this act. The duties of the independent public financial advisor shall include, but are not limited to, assisting the board in evaluating and selecting underwriters, brokerage firms, and other consultants as required to conduct the bond sale, conduct due diligence on prospective underwriters', brokerage firms', and other consultants' experience, history, and demonstrated adherence to ethical standards, and prepare recommendations based upon their due diligence. The independent public financial advisor shall have personal experience in asset-backed financing, have experience and the ability to ascertain the appropriateness of the pricing of the sales of the state's tobacco receipts, and be able to provide the board with independent financial advice. The independent public financial advisor shall not receive a commission, take down, or other remuneration from an underwriter, brokerage firm, or other consultant for the underwriting or sale of bonds that are secured by TSRs.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.267 Powers of authority.

Sec. 7.

The authority shall have all of the following powers:

(a) To solicit and accept gifts, grants, and loans from any person.

(b) To invest any money of the authority at the authority's discretion, in any obligations determined proper by the authority, and name and use depositories for its money.

(c) To procure insurance against any loss in connection with the property, assets, or activities of the authority.

(d) To sue and be sued, to have a seal, and to make, execute, and deliver contracts, conveyances, and other instruments necessary to the exercise of the authority's powers.

(e) To make and amend bylaws.

(f) To employ and contract with individuals necessary for the operation of the authority.

(g) To make and execute contracts including without limitation sale agreements, trust agreements, trust indentures, bond purchase agreements, tax regulatory agreements, continuing disclosure agreements, ancillary facilities, and all other instruments necessary or convenient for the exercise of its powers and functions, and commence any action to protect or enforce any right conferred upon it by any law, contract or other agreement.

(h) To engage the services of financial advisors and experts, legal counsel, placement agents, underwriters, appraisers and other advisors, consultants and fiduciaries as may be necessary to effectuate the purposes of this act.

(i) To pay its operating expenses and financing costs.

(j) To pledge the TSRs or other assets as security for the payment of the principal of and interest on any bonds and for its obligations under any ancillary facility.

(k) To procure insurance, letters of credit, or other credit enhancement with respect to any bonds for the payment of tenders of bonds, or for the payment upon maturity of short-term bonds.

(l) To enter into any ancillary facility with any person under the terms and conditions as the authority may determine and to provide insurance, letters of credit, or other credit enhancement with respect to any ancillary facility.

(m) To modify, amend, or replace any existing, or enter into a new, ancillary facility.

(n) To do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this act.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.268 Sale of state's tobacco receipts; terms; agreement; refunding, refinancing, and sale of residual interests; purchase price; remedies; approval by resolution adopted by state administrative board; absolute transfer; limitation on use of net proceeds and earnings.

Sec. 8.

(1) The state budget director with the approval of the state administrative board may sell to the authority, and the authority may purchase, for cash or other consideration and in 1 or more installments, all or a portion of the state's tobacco receipts pursuant to the terms of 1 or more sale agreements. In the alternative, the state budget director with the approval of the state administrative board may sell all or a portion of the state's tobacco receipts for cash or other consideration to a person or persons other than the authority, if the terms of the sale agreement to sell the state's tobacco receipts are in the best interests of this state and the net proceeds of the sale will not exceed $400,000,000.00. If the sale to a person or persons other than the authority is in the best interests of this state, the state administrative board shall approve the terms of the sale agreement. The sale agreement or combined sale agreements shall provide for the sale of that portion of the state’s tobacco receipts sufficient to provide net proceeds to the state in the amount of $815,000,000.00, of which $400,000,000.00 shall be deposited to and held, used, and expended by the state treasurer in the manner provided for in the Michigan trust fund act, 2000 PA 489, MCL 12.251 to 12.260, $207,800,000.00 shall be deposited in the state school aid fund established by section 11 of article IX of the state constitution of 1963, and the balance shall be deposited in the general fund.

(2) A sale agreement or combined sale agreements under this section may also provide for refunding, refinancing, and the sale by this state of residual interests sufficient to provide net proceeds to the state in the amount of $60,000,000.00. Any net proceeds resulting from a refunding or refinancing of bonds issued under this act prior to the effective date of the amendatory act that added this subsection or the sale of residual interests existing on or after the effective date of the amendatory act that added this subsection shall be deposited in the general fund.

(3) Any sale agreement shall provide that the purchase price payable by the authority to the state for TSRs shall consist of the net proceeds and the residual interests, if any. In addition, any sale shall be pursuant to 1 or more sale agreements that may contain the terms and conditions considered appropriate by the state budget director to carry out and effectuate the purposes of this section, including without limitation covenants binding this state in favor of the authority and its assignees, including without limitation the owners of the bonds and benefited parties, including a requirement that the state enforce the provisions of the master settlement agreement that require the payment of the TSRs, a requirement that the state enforce the provisions of the qualifying statute, a provision authorizing inclusion of the state's pledge and agreement, as set forth in section 11, in any agreement with owners of the bonds or any benefited parties, and covenants with respect to the application and use of the proceeds of the sale of the state's tobacco receipts to preserve the tax exemption of the interest on any bonds, if issued as tax-exempt. The state budget director in any sale agreement may agree to, and the authority may provide for, the assignment of the authority's right, title, and interest under the sale agreement for the benefit and security of the owners of bonds and benefited parties.

(4) A sale agreement may provide that the remedies available to the authority and the bondholders for any breach of the pledges and agreements of this state set forth in subsection (3) shall be limited to injunctive relief and that this state shall be considered to have diligently enforced the qualifying statute if there has been no judicial determination by a court of competent jurisdiction in this state, in an action commenced by a participating tobacco manufacturer under the master settlement agreement, that this state has failed to diligently enforce the qualifying statute.

(5) The approval of the state administrative board shall be made by a resolution adopted by the state administrative board and that approval together with the sale agreement made pursuant to that approval shall be conclusively presumed to be valid for all purposes unless challenged in an action brought in the court of appeals within 30 days after the adoption of the resolution. All challenges shall be heard and determined as expeditiously as possible with lawful precedence over other matters. Consideration by the court of appeals shall be based solely on the record before the state administrative board and briefs to the court shall be limited to whether the resolution conforms to the constitution and laws of this state and the United States and is within the authority of the state administrative board under this act.

(6) A sale of all or a portion of the state’s tobacco receipts to the authority under a sale agreement shall be treated as a true sale and absolute transfer of the state’s tobacco receipts transferred and not as a pledge or other security interest for any borrowing. A sale agreement that expressly states that the transfer of all or a portion of the state’s tobacco receipts to the authority is a sale or other absolute transfer signifies that the transaction is a true sale and is not a secured transaction and that title, legal and equitable, has passed to the authority. The characterization of a sale as an absolute transfer by the participants shall not be negated or adversely affected by the fact that only a portion of the state's tobacco receipts are transferred, or by the acquisition or retention by this state of a residual interest, or by the participation by any state official as a member or officer of the authority, or by whether the state is responsible for collecting the TSRs or otherwise enforcing the master settlement agreement or retains legal title to the portion of the state's tobacco receipts for the purposes of these collection activities, or by any characterization of the authority or its obligations for purposes of accounting, taxation, or securities regulation, or by any other factor whatsoever. A true sale under this act exists regardless of whether the authority has any recourse against this state, or any other term of the sale agreement, including the fact that this state acts as a collector of the state's tobacco receipts or the treatment of the transfer as a financing for any purpose.

(7) On and after the effective date of each sale of TSRs, the state shall have no right, title, or interest in or to the TSRs sold, and the TSRs sold shall be property of the authority and not of this state, and shall be owned, received, held, and disbursed by the authority and not this state. On or before the effective date of a sale described in this subsection, this state through the state treasurer shall notify the escrow agent under the master settlement agreement that this state has sold all or a portion of the state’s tobacco receipts to the authority, including, if applicable, a statement as to the percentage sold and shall irrevocably instruct the escrow agent that, subsequent to the date specified in the notice, that portion of the state’s tobacco receipts are to be paid directly to the authority or the trustee under the applicable authority resolution, trust agreement, or trust indenture for the benefit of the owners of the bonds and benefited parties until the authority’s bonds and ancillary facilities are no longer outstanding. Once the bonds or ancillary facilities are no longer outstanding, an officer or agent of this state who shall receive any TSRs shall hold them in trust for the authority or the trustee, as applicable, and shall promptly remit the same to the authority or the trustee, as applicable.

(8) The net proceeds and any earnings on the net proceeds shall never be pledged to, or made available for, payment of the bonds or ancillary facilities or any interest or redemption price or any other debt or obligation of the authority.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005 ;-- Am. 2007, Act 18, Imd. Eff. June 12, 2007 ;-- Am. 2008, Act 101, Imd. Eff. Apr. 18, 2008



Section 129.269 Obligations.

Sec. 9.

The issuance of bonds and the execution of any ancillary facility under the provisions of this act shall not directly, or indirectly, or contingently obligate the state or any political subdivision of this state to pay any amounts to the authority or owner of bonds or benefited parties or levy or pledge any form of taxation whatsoever for the bonds or ancillary facilities. The bonds and any ancillary facility are not a debt or liability of this state or any agency or instrumentality of this state, other than the authority as set forth in this act, either legal, moral, or otherwise, and nothing contained in this act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate this state or any political subdivision of this state, and the bonds and any ancillary facility shall contain on the face of the bond and ancillary facility or other prominent place on the bond or ancillary facility in bold typeface a statement to that effect.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.270 Creation of authority; purpose as public and governmental; property and income exempt from tax; interest.

Sec. 10.

(1) It is determined that the creation of the authority and the carrying out of its authorized purposes is in all respects a public and governmental purpose for the benefit of the people of this state and for the improvement of their health, safety, welfare, comfort, and security, and that these purposes are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this act.

(2) The property of the authority and its income and operations shall be exempt from taxation by this state and any political subdivision of this state.

(3) In the case of any bonds, the interest on which is intended to be exempt from federal income tax, the authority shall prescribe restrictions on the use of the proceeds of those bonds and related matters as are necessary to assure the exemption, and the recipients of proceeds of those bonds shall be bound thereby to the extent the restrictions shall be made applicable to them. Any recipient of the proceeds of bonds bearing interest that is intended to be exempt from federal income tax, including without limitation this state or any political subdivision of this state, is authorized to execute a tax regulatory agreement with the authority and, as to any political subdivision that is a recipient of the proceeds of bonds bearing interest that is intended to be exempt from federal income, this state. The execution of a tax regulatory agreement may be treated as a condition to receiving any proceeds of a bond issued under this act.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.271 Duties of state before payment or discharge of bonds and ancillary facilities.

Sec. 11.

(1) This state hereby pledges and agrees with the authority, and the owners of the bonds and benefited parties, that until all bonds and ancillary facilities, together with the interest on the bonds and ancillary facilities and all costs and expenses in connection with any action or proceedings by or on behalf of owners of bonds or benefited parties, are fully paid and discharged, that this state will do all of the following:

(a) Irrevocably direct the escrow agent under the master settlement agreement to transfer the TSRs directly to the authority or its assignee.

(b) Enforce the authority's rights to receive the TSRs to the full extent permitted by the terms of the master settlement agreement.

(c) Not amend the master settlement agreement in any manner that would materially impair the rights of the owners of the bonds or of the benefited parties.

(d) Not limit or alter the rights of the authority to fulfill the terms of its agreements with owners of the bonds or benefited parties.

(e) Not in any way impair the rights and remedies of owners of the bonds or benefited parties or the security for the bonds or ancillary facilities, provided, that nothing in this act shall be construed to preclude this state's regulation of smoking, and the taxation and regulation of the sale of cigarettes or other tobacco products.

(f) Not fail to enforce the qualifying statute.

(g) Not amend, supersede, or repeal the qualifying statute in any way that would materially adversely affect the amount of any payment to, or materially impair the rights of, the authority, owners of the bonds, or the benefited parties.

(2) The state budget director is authorized and directed to include the pledge and agreement made under this section in sale agreements and the authority is authorized and directed to include the pledge and agreement in any contract with the owners of the bonds and benefited parties.

(3) Prior to the date that is 1 year and 1 day after the authority no longer has any bonds or ancillary facilities outstanding, the authority shall have no authority to file a voluntary petition under chapter 9 of the federal bankruptcy code or such corresponding chapter or sections as may, from time to time, be in effect, and neither any public officer or any organization, entity, or other person shall authorize the authority to be or become a debtor under chapter 9 of the federal bankruptcy code or any successor or corresponding chapter or sections during that period. This state hereby covenants with the owners of the bonds and benefited parties that this state will not limit or alter the denial of the authority under this subsection during the period referred to in this subsection. The authority is authorized and directed to include this covenant as an agreement of this state in any contract with the owners of the bonds and benefited parties.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.272 Effect of bonds issued under act.

Sec. 12.

Notwithstanding any restriction contained in any other law, rule, regulation, or order to the contrary, this state and all political subdivisions of this state, their officers, boards, commissioners, departments or other agencies, governmental pension funds, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business, and all executors, administrators, guardians, trustees and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any sinking funds, money or other funds, including capital, belonging to them or within their control, in any bond. Bonds issued by the authority under this act are hereby made bonds that may properly and legally be deposited with, and received by, any state municipal officers or agency of this state, for any purpose for which the deposit of bonds or other obligations of this state is now, or may be, authorized by law.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.273 Dissolution of authority.

Sec. 13.

The authority may be dissolved by act of the legislature on condition that the authority has no debts or obligations outstanding or that provision has been made for the payment or retirement of all debts or obligations. Upon any such dissolution of the authority, all property, funds, and assets of the authority shall be vested in this state.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.274 Construction of act.

Sec. 14.

This act and all powers granted hereby shall be liberally construed to effectuate its intent and their purposes, without implied limitations on the powers of the authority, the state budget director, and the state treasurer. This act shall constitute full, complete, and additional authority for all things that are contemplated in this act to be done. All rights and powers granted in this act shall be cumulative with those derived from other sources and shall not, except as expressly stated in this act, be construed in limitation of those rights and powers. Insofar as the provisions of this act are inconsistent with the provisions of any other act, general or special, the provisions of this act shall be controlling. If any clause, paragraph, section, or part of this act is adjudged by any court of competent jurisdiction to be invalid, that judgment shall not affect, impair, or invalidate the remainder of the clause, paragraph, section, or part but shall be applied in its operation to the clause, sentence, paragraph, section, or part directly involved in the controversy in which the judgment shall have been rendered.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.275 Availability of funds.

Sec. 15.

Subject to any agreements with bondholders, the authority has the power to use any funds available to purchase bonds of the authority at a price determined by the authority.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.276 Report.

Sec. 16.

The authority shall submit an annual report no later than March 1 relating to its activities for the preceding calendar year to the governor, the speaker and minority leader of the house of representatives, and the majority and minority leaders of the senate.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.277 Appropriation.

Sec. 17.

(1) One million dollars is appropriated from the general fund to the authority for the fiscal year ending September 30, 2006 for all of the following purposes:

(a) Payment of operating expenses of the authority.

(b) Funding any reserve requirements.

(2) Money appropriated under this section that is not expended before the end of the state fiscal year ending September 30, 2006 shall not revert to the general fund and may be retained and used by the authority for the purposes authorized by subsection (1).

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.278 Legal jurisdiction.

Sec. 18.

Except as otherwise provided in this section, any legal action against the authority shall be brought in the Michigan court of appeals, which shall have exclusive jurisdiction. However, any legal actions against the authority seeking money damages shall be brought in the Michigan court of claims, which shall have exclusive original jurisdiction with respect to actions against the authority seeking money damages.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005



Section 129.279 Severability.

Sec. 19.

This act is declared to be severable. If any portion of this act or the application of this act to any person or circumstances is found to be invalid by a court, the invalidity of that portion or application shall not affect the remaining portions or applications that can be given effect without the invalid portion or application, provided the remaining portions are not determined by the court to be inoperable.

History: 2005, Act 226, Imd. Eff. Nov. 21, 2005






Act 234 of 2008 DIVESTMENT FROM TERROR ACT (129.291 - 129.301)

Section 129.291 Short title.

Sec. 1.

This act shall be known and may be cited as the "divestment from terror act".

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.292 Definitions.

Sec. 2.

As used in this act:

(a) "Active business operations" means all business operations that are not inactive business operations. Active business operations do not include the activities of any business, legal, or governmental entity or institution that provides humanitarian aid to the people of any state sponsors of terror.

(b) "Business operations" means engaging in commerce in any form with a state sponsor of terror, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(c) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority-owned subsidiaries, parent companies, or affiliates of those entities or business associations, that exists for profit-making purposes.

(d) "Direct holdings" in a company means all securities of that company held directly by the fiduciary or in an account or fund in which the fiduciary owns all shares or interests.

(e) "Fiduciary" means any of the following:

(i) The Michigan legislative retirement system board of trustees for the Tier 1 retirement plan available under the Michigan legislative retirement system act, 1957 PA 261, MCL 38.1001 to 38.1080.

(ii) The state treasurer for all of the following:

(A) The state police retirement system created under the state police retirement act of 1986, 1986 PA 182, MCL 38.1601 to 38.1648.

(B) The Tier 1 retirement plan available under the judges retirement act of 1992, 1992 PA 234, MCL 38.2101 to 38.2670.

(C) The Tier 1 retirement plan available under the state employees retirement act, 1943 PA 240, MCL 38.1 to 38.69.

(D) The public school employees retirement system created under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1408.

(iii) The state treasurer in connection with his or her duties under any of the following:

(A) 1946 (1st Ex Sess) PA 9, MCL 35.602 to 35.610.

(B) 1855 PA 105, MCL 21.141 to 21.147.

(C) Section 7 of the Michigan trust fund act, 2000 PA 489, MCL 12.257.

(D) Children's trust fund under 1982 PA 249, MCL 21.171 to 21.172.

(E) The McCauley-Traxler-Law-Bowman-McNeely lottery act, 1972 PA 239, MCL 432.1 to 432.47.

(F) Section 503b of the natural resources and environmental protection act, 1994 PA 451, MCL 324.503b.

(iv) The board of trustees of a community college subject to the community college act of 1966, 1966 PA 331, MCL 389.1 to 389.195.

(v) The board of directors of the Michigan education trust described in section 10 of the Michigan education trust act, 1986 PA 316, MCL 390.1430.

(vi) The board of the Michigan strategic fund under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(f) "Inactive business operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for that purpose.

(g) "Indirect holdings" in a company means all securities of that company held in an account or fund, including a mutual fund or other commingled fund, managed by 1 or more persons not employed by the fiduciary, in which the fiduciary owns shares or interests together with other investors not subject to the provisions of this act.

(h) "Scrutinized company" means, except for a company described in subdivision (i), and for a social development company or a company that only meets the criteria of this subdivision because an independently owned franchisee of that company is a scrutinized company, any company that has business operations that involve contracts with or provision of supplies or services to a state sponsor of terror; companies in which a state sponsor of terror has any direct or indirect equity share, consortiums, or projects commissioned by a state sponsor of terror; or companies involved in consortiums and projects commissioned by a state sponsor of terror and 1 or more of the following:

(i) More than 10% of the company's total revenues or assets are directly invested in or earned from or significantly contributed to a state sponsor of terror and the company has failed to take substantial action.

(ii) The company has, with actual knowledge, made an investment of $20,000,000.00 or more, or any combination of investments of at least $10,000,000.00 each, which in the aggregate equals or exceeds $20,000,000.00 in any 12-month period, and which directly or significantly contributes to a state sponsor of terror, and the company has failed to take substantial action.

(i) A scrutinized company does not mean a company which the United States government has excluded from any present federal sanctions regime relating to a state sponsor of terror, or which has obtained from the United States government an applicable license or approval to conduct a transaction with a state sponsor of terror.

(j) "Social development company" means a company licensed by the United States department of treasury pursuant to the federal trade sanction reform and export enhancement act of 2000, P.L. 106-387, or a company lawfully operating under the laws of another country, whose primary purpose in a state sponsor of terror is to provide humanitarian goods or services including, food, other agricultural products, supplies or infrastructure, clothing, shelter, medicines or medical equipment, educational opportunities, journalism-related activities, information or information materials, spiritual-related activities, general consumer goods, or services of a purely clerical or reporting nature, to aid the inhabitants of a state sponsor of terror.

(k) "State sponsor of terror" means, subject to section 10 as to applicability, any country determined by the United States secretary of state to have repeatedly provided support for acts of international terrorism.

(l) "Substantial action" means adopting, publicizing, and implementing a formal plan to cease scrutinized business operations within 1 year and to refrain from any new business operations.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.293 Scrutinized companies; identification by fiduciary.

Sec. 3.

Within 90 days after the effective date of this act, the fiduciary shall make its best efforts to identify all scrutinized companies in which the fiduciary has direct or indirect holdings or has a current option to have such holdings in the future. The efforts may include 1 or more of the following:

(a) Reviewing and relying, as appropriate in the fiduciary's judgment, on publicly available information regarding companies with business operations in a state sponsor of terror, including information provided by nonprofit organizations, research firms, international organizations, and government entities.

(b) Contacting asset managers contracted by the fiduciary that invest in companies with business operations in a state sponsor of terror.

(c) Contacting other institutional investors that have divested from or engaged with companies that have business operations in a state sponsor of terror.

(d) Reviewing the laws of the United States regarding the levels of business activity that would cause application of sanctions against companies conducting business or investing in countries that are designated state sponsors of terror.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.294 Scrutinized companies; assembly into list; modification; procedure to be adhered to by fiduciary.

Sec. 4.

(1) At the end of the 90-day period or by the first meeting of the fiduciary following the 90-day period described in section 3, the fiduciary shall assemble all scrutinized companies identified into a scrutinized companies list.

(2) The fiduciary shall update the scrutinized companies list described in subsection (1) on a quarterly basis based on evolving information from, among other sources, those sources listed in section 3. However, if a fiduciary receives credible information that shows that a scrutinized company was wrongfully identified as a scrutinized company, the fiduciary shall immediately modify the scrutinized company list to remove the name of the scrutinized company.

(3) The fiduciary shall adhere to the following procedure for companies on the scrutinized companies list described in subsection (1):

(a) The fiduciary shall immediately determine the companies on the scrutinized companies list in which the fiduciary oversees pursuant to its responsibilities as described in section 2(e).

(b) For each company identified in subdivision (a) with only inactive business operations, the fiduciary shall send a written notice informing the company of this section and encourage the company to continue to refrain from initiating active business operations in a state sponsor of terror until it is able to avoid scrutinized business operations and further encourage the company to engage in substantial humanitarian operations in the country. The fiduciary shall continue the correspondence on a semiannual basis.

(c) For each company newly identified in subdivision (a) with active business operations, the fiduciary shall send a written notice informing the company of its scrutinized company status and that it may become subject to divestment by the fiduciary. The notice shall offer the company the opportunity to clarify its state sponsor of terror-related activities and shall encourage the company, within 90 days, to either cease its scrutinized business operations or convert such operations to inactive business operations in order to avoid qualifying for divestment by the fiduciary.

(d) If, within 90 days following the fiduciary's first engagement with a company, that company ceases scrutinized business operations, the company shall be removed from the scrutinized companies list and this act shall cease to apply to it unless it resumes scrutinized business operations. If, within 9 months following the fiduciary's first engagement, the company converts its scrutinized active business operations to inactive business operations, the company shall not be subject to this act.

(e) If, after 90 days following the fiduciary's first engagement with a company, if the company has not developed and announced a plan to convert its active business operations to inactive business operations, and only while the company continues to have scrutinized active business operations, the fiduciary shall sell, redeem, divest, or withdraw all publicly traded securities of the company, according to the following schedule:

(i) At least 50% of the assets shall be removed from the fiduciary's assets under management within 9 months after the company's most recent appearance on the scrutinized companies list.

(ii) 100% of the assets shall be removed from the fiduciary's assets under management within 15 months after the company's most recent appearance on the scrutinized companies list.

(f) Except as provided in subdivision (g), at no time shall the fiduciary acquire securities of companies on the scrutinized companies list that have active business operations.

(g) Subdivisions (e) and (f) shall not apply to indirect holdings in actively managed investment funds. For purposes of this section, actively managed investment funds include private equity funds and publicly traded funds. Before the fiduciary invests in a new private equity fund that is not in the fiduciary's portfolio as of the effective date of this act, the fiduciary shall perform due diligence to prevent investment in any private equity fund in violation of this act. The fiduciary is not required to identify holdings in private equity funds or submit engagement letters to those funds. If the manager of a publicly traded, actively managed fund that is in the fiduciary's portfolio on the effective date of this act creates a similar publicly traded, actively managed fund with indirect holdings devoid of identified scrutinized companies with scrutinized active business operations as defined in this act, the fiduciary is not required to, but is strongly encouraged to, replace all applicable investments with investments in the similar fund in an expedited time frame consistent with prudent investment standards.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.295 Internet website; collection and publication of information.

Sec. 5.

The department of treasury shall collect and publish the following information on the department's internet website no later than 1 year after the effective date of this act and shall periodically update the information at reasonable intervals:

(a) All investments sold, redeemed, divested, or withdrawn in compliance with this section.

(b) All prohibited investments made under this section.

(c) Any progress made under section 4(3)(g).

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.296 Exemption from conflicting statutory or common law obligations.

Sec. 6.

(1) With respect to actions taken in compliance with this act, including all good faith determinations regarding companies as required by this act, the fiduciary shall be exempt from any conflicting statutory or common law obligations, including any obligations in respect to choice of asset managers, investment funds, or investments for the fiduciary's securities portfolios.

(2) The fiduciary, members of an investment advisory committee, and any person with decision-making authority with regard to investments of the fiduciary shall not be held liable for any action undertaken for the purpose of complying with or executing the mandates required under this act.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.297 Severability.

Sec. 7.

If any provision, section, subsection, sentence, clause, phrase, or word of this act or its application to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the same is hereby declared to be severable and the balance of this legislation shall remain effective and functional notwithstanding such invalidity, illegality, unenforceability, or unconstitutionality.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.298 Business with Sudan; fiduciary subject to provisions of public employee retirement system investment act.

Sec. 8.

If a scrutinized company does business with the government of Sudan and the fiduciary is subject to the divestment provisions of section 13c of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133c, for that period of time the fiduciary shall follow the divestment criteria contained in section 13c of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133c, and not the divestment provisions of this act.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.299 Business with Iran; fiduciary subject to provisions of public employee retirement system investment act.

Sec. 9.

If a scrutinized company does business with the government of Iran and the fiduciary is subject to the divestment provisions of section 13d of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133d, for that period of time the fiduciary shall follow the divestment criteria contained in section 13d of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133d, and not the divestment provisions of this act.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.300 Applicability of act; dates; extension.

Sec. 10.

(1) If a state sponsor of terror is any of the following countries, then, except as provided in subsection (2), the provisions of this act begin to apply on the following dates:

(a) Syria, January 1, 2010.

(b) Cuba, January 1, 2011.

(c) Any other country, 12 months following the determination by the United States secretary of state.

(2) The state treasurer may extend, not more than 2 times, 1 or more of the dates in which the provisions of this act apply that are described in subsection (1) for 1 year if the state treasurer determines 1 or more of the following:

(a) The constitutionality of the divestment provisions of this act are in conflict with federal law.

(b) The department of treasury is not able to gather sufficient information to prepare an accurate scrutinized companies list.

History: 2008, Act 234, Imd. Eff. July 17, 2008



Section 129.301 Divestment of funds; recommendations of department of treasury.

Sec. 11.

Not later than October 1, 2010 and October 1, 2011, and not later than 9 months immediately following the determination of another country as a state sponsor of terror, the department of treasury shall make recommendations to each house of the legislature and to the standing committees of the senate and house of representatives having jurisdiction over issues pertaining to divestment of state funds on what statutory changes are needed to improve the effectiveness of this act and whether the department of treasury has extended or will extend 1 or more of the dates provided in section 10(1) and the reason for that extension as described in section 10(2).

History: 2008, Act 234, Imd. Eff. July 17, 2008






Act 517 of 2012 IRAN ECONOMIC SANCTIONS ACT (129.311 - 129.316)

Section 129.311 Short title.

Sec. 1.

This act shall be known and may be cited as the "Iran economic sanctions act".

History: 2012, Act 517, Eff. Apr. 1, 2013



Section 129.312 Definitions.

Sec. 2.

As used in this act:

(a) "Energy sector of Iran" means activities to develop petroleum or natural gas resources or nuclear power in Iran.

(b) "Investment" means 1 or more of the following:

(i) A commitment or contribution of funds or property.

(ii) A loan or other extension of credit.

(iii) The entry into or renewal of a contract for goods or services.

(c) "Investment activity" means 1 or more of the following:

(i) A person who has an investment of $20,000,000.00 or more in the energy sector of Iran.

(ii) A financial institution that extends $20,000,000.00 or more in credit to another person, for 45 days or more, if that person will use the credit for investment in the energy sector of Iran.

(d) "Iran" means any agency or instrumentality of Iran.

(e) "Iran linked business" means either of the following:

(i) A person engaging in investment activities in the energy sector of Iran, including a person that provides oil or liquefied natural gas tankers or products used to construct or maintain pipelines used to transport oil or liquefied natural gas for the energy sector of Iran.

(ii) A financial institution that extends credit to another person, if that person will use the credit to engage in investment activities in the energy sector of Iran.

(f) "Person" means any of the following:

(i) An individual, corporation, company, limited liability company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group.

(ii) Any governmental entity or instrumentality of a government, including a multilateral development institution, as defined in section 1701(c)(3) of the international financial institutional act, 22 USC 262r(c)(3).

(iii) Any successor, subunit, parent company, or subsidiary of, or company under common ownership or control with, any entity described in subparagraph (i) or (ii).

(g) "Public entity" means this state or an agency or authority of this state, school district, community college district, intermediate school district, city, village, township, county, public authority, or public airport authority.

History: 2012, Act 517, Eff. Apr. 1, 2013



Section 129.313 Ineligibility of Iran linked business to submit request for proposal bid; certification.

Sec. 3.

(1) Beginning April 1, 2013, an Iran linked business is not eligible to submit a bid on a request for proposal with a public entity.

(2) Beginning April 1, 2013, a public entity shall require a person that submits a bid on a request for proposal with the public entity to certify that it is not an Iran linked business.

History: 2012, Act 517, Eff. Apr. 1, 2013



Section 129.314 Effect of false certification.

Sec. 4.

If a public entity determines, using credible information available to the public, that a person has submitted a false certification under section 3(2), the public entity shall provide the person with written notice of its determination and of the intent not to enter into or renew a contract with the person. The notice shall include information on how to contest the determination and specify that the person may become eligible for a future contract with the public entity if the person ceases the activities that cause it to be an Iran linked business. The person shall have 90 days following receipt of the notice to respond in writing and to demonstrate that the determination of false certification was made in error. If a person does not make that demonstration within 90 days after receipt of the notice, the public entity may terminate any existing contract and shall report the name of the person to the attorney general together with information supporting the determination.

History: 2012, Act 517, Eff. Apr. 1, 2013



Section 129.315 Civil action; penalty.

Sec. 5.

The attorney general may bring a civil action against any person reported under section 4. If a civil action results in a finding that the person submitted a false certification, the person is responsible for a civil penalty of not more than $250,000.00 or 2 times the amount of the contract or proposed contract for which the false certification was made, whichever is greater, the cost of the public entity's investigation, and reasonable attorney fees, in addition to the fine. A person who submitted a false certification shall be ineligible to bid on a request for proposal for 3 years from the date the public entity determines that the person has submitted the false certification.

History: 2012, Act 517, Eff. Apr. 1, 2013



Section 129.316 Conditional effect.

Sec. 6.

The provisions of this act are effective only if Iran is a state sponsor of terror as defined under section 2 of the divestment from terror act, 2008 PA 234, MCL 129.292.

History: 2012, Act 517, Eff. Apr. 1, 2013









Chapters 131 - 139 - Municipal Finance Act

Act 202 of 1943 MUNICIPAL FINANCE ACT (131.1 - 139.3)






Chapter 141 - Municipal Financing

Act 369 of 1925 FUNDING OF FLOATING INDEBTEDNESS (141.1 - 141.4)



Act 42 of 1913 COUNTY SINKING FUND COMMISSION (141.11 - 141.20)

Section 141.11 County sinking fund commissioners.

Sec. 1.

The county treasurer, the register of deeds, the county clerk, the chairman of the board of supervisors and the chairman of the finance committee of the board of supervisors of the several counties of this state, shall constitute and be a board of county sinking fund commissioners.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2386 ;-- CL 1929, 1235 ;-- CL 1948, 141.11



Section 141.12 County sinking fund commissioners; handling of fund, investment.

Sec. 2.

The said board of sinking fund commissioners shall from time to time upon the best terms it can make, purchase or pay the outstanding bonded debt of the county, or such part thereof as it may be able to purchase or pay, until the full amount thereof be fully purchased or paid. Whenever it cannot arrange for the purchasing or paying of said debt, or any part thereof, it shall temporarily and until it can so arrange, invest the moneys belonging to the sinking fund in such interest bearing securities as it may deem advisable; and all matured bonds or evidences of debt so purchased shall be delivered to the county treasurer and shall become and be the property of the county, held and controlled by said board of sinking fund commissioners, and the interest thereon as it thereafter becomes due shall be credited and belong to the sinking fund.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2387 ;-- CL 1929, 1236 ;-- CL 1948, 141.12



Section 141.13 County sinking fund commissioners; control of fund, application.

Sec. 3.

Said board of sinking fund commissioners shall have exclusive control of the money of the sinking fund, and shall faithfully apply the same whenever possible, or it may appear to the county's interests, to the payment of the principal and interest of the bonded indebtedness of the county, and to no other purpose whatever, excepting as herein otherwise provided.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2388 ;-- CL 1929, 1237 ;-- CL 1948, 141.13



Section 141.14 Board of sinking fund commissioners; annual meeting; transaction of business; rules; quorum; payment of outstanding debt; investment of money; presiding officer; clerk; record; conducting business at public meeting; notice of meeting; availability of certain writings to public.

Sec. 4.

(1) The annual meeting of the board of sinking fund commissioners shall be held on the first Tuesday in September of each year. The board of sinking fund commissioners may meet from time to time for the transaction of business, and may adopt rules of proceeding for its meeting. A majority of the whole board shall constitute a quorum for the transaction of business, but shall not purchase or pay the outstanding debt of the county or invest money belonging to the sinking fund as provided in this act, except under a resolution for that purpose passed and approved by a 2/3 vote of the whole board by ayes and nays to be entered on the record at a regular meeting or a special meeting called for that purpose. The chairperson of the county board of commissioners, or in case of his or her absence, some member to be designated by those present, shall preside at the meeting of the board. The county clerk shall be the clerk of the board of sinking fund commissioners, and it shall be the clerks duty to keep a true record of all meetings of the board. The record shall be kept on file in and be a part of the records of the office of the county clerk.

(2) The business which the board of sinking fund commissioners may perform shall be conducted at a public meeting of the board held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

(3) A writing prepared, owned, used, in the possession of, or retained by the board of sinking fund commissioners in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2389 ;-- CL 1929, 1238 ;-- CL 1948, 141.14 ;-- Am. 1977, Act 194, Imd. Eff. Nov. 17, 1977



Section 141.15 County treasurer; duties as custodian, bond.

Sec. 5.

The county treasurer shall have custody of all moneys, securities and evidences of debt belonging to or pertaining to said sinking fund, and he shall pay out the moneys of said fund only by order of the board of sinking fund commissioners by a 2/3 vote of the members thereof as aforesaid, and upon the warrant of the chairman of the board of supervisors, countersigned by the clerk. The official bond of the county treasurer shall cover any and all funds in his hands belonging to the sinking fund.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2390 ;-- CL 1929, 1239 ;-- CL 1948, 141.15



Section 141.16 Condition reports to supervisors; tax recommendations.

Sec. 6.

Said board of sinking fund commissioners shall from time to time, but at least annually, and whenever requested by the board of supervisors, make report of the condition of the sinking fund, which report shall be made to the board of supervisors and then referred to and filed with the county clerk and be recorded by him. It shall recommend to the board of supervisors the sum of money that in its judgment should be raised by direct taxation for the benefit of the sinking fund.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2391 ;-- CL 1929, 1240 ;-- CL 1948, 141.16



Section 141.17 Tax levy; bond sale proceeds, interest, deposit.

Sec. 7.

The board of supervisors shall in each year levy and collect a tax for the benefit of the sinking fund. Whenever any bonds of the county shall be sold for more than par value all of the premium or amount received on such sale more than the par face value of the bonds sold, not including interest accrued upon said bonds that may be paid by the purchaser, shall be credited and belong to the sinking fund. All of the interest paid to the county on the securities held by the county shall belong to and be placed in the sinking fund.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2392 ;-- CL 1929, 1241 ;-- CL 1948, 141.17



Section 141.18 Per diem; expenses; county charge.

Sec. 8.

The necessary expenses of the board of sinking fund commissioners incurred in the performing of any of their duties imposed upon them by this act shall be a proper charge against said county to be paid from the general fund. The chairman of the board of supervisors and the chairman of the finance committee shall receive as compensation the sum of 3 dollars per day for each and every day they shall actually attend any regular or special meeting of said board of sinking fund commissioners, and they shall also receive their traveling expenses at the rate of 10 cents a mile 1 way figuring over the usual traveled route from their residence to the place of meetings of said board.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2393 ;-- CL 1929, 1242 ;-- CL 1948, 141.18



Section 141.19 Commissioner's rules.

Sec. 9.

Said board of sinking fund commissioners is authorized to adopt rules not in conflict herewith for the government of its actions, and shall be authorized for the purpose of enforcing the collection of any bonds or securities taken by it to bring suit in the name of the county board of sinking fund commissioners.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2394 ;-- CL 1929, 1243 ;-- CL 1948, 141.19



Section 141.20 Approval of act by supervisors.

Sec. 10.

Before this act shall be operative in any county in this state it shall be adopted by a 2/3 vote of the board of supervisors regularly convened at any regular, adjourned or special meeting of said board of supervisors for that particular county.

History: 1913, Act 42, Eff. Aug. 14, 1913 ;-- CL 1915, 2395 ;-- CL 1929, 1244 ;-- CL 1948, 141.20






Act 161 of 1923 BOARD OF SINKING FUND COMMISSIONERS (141.31 - 141.40)

Section 141.31 Bond issues; requisite sinking funds.

Sec. 1.

That from and after the passage of this act, before any county in the state of Michigan shall issue any bonds except serial bonds and bonds having a special security, the legislative body of such county shall pass a resolution providing for the levying and assessment in each year during the life of the bonds to be issued of a tax which shall raise annually a sufficient sum to pay the interest on said bonds as the same shall accrue and to pay the principal of said bonds at maturity. Said resolution may contain a proviso that the amount levied and assessed in any 1 year under the provisions of the resolution may be reduced by the amount of money earned by the sinking fund during the immediately preceding year. The county treasurer shall keep a separate and distinct account for each item of the sinking fund set aside and pledged to the retirement of each issue of county bonds.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1246 ;-- CL 1948, 141.31



Section 141.32 Sinking fund commissioners.

Sec. 2.

The county treasurer, the county clerk, the register of deeds, the chairman of the board of supervisors and the chairman of the finance committee of the board of supervisors of the several counties of this state shall constitute and be a board of sinking fund commissioners: Provided, however, That in counties having a board of auditors, the board of sinking fund commissioners shall consist of the county treasurer, the county clerk, chairman of the board of supervisors and the chairman of the board of county auditors.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1247 ;-- CL 1948, 141.32



Section 141.33 Sinking fund commissioners; control of fund, application; payment, manner.

Sec. 3.

The said board of sinking fund commissioners shall have exclusive control of the money of the sinking fund and shall faithfully apply the same whenever possible, or it may appear to the county's interests, to the payment of the principal and interest of the bonded indebtedness of the county, and to no other purpose whatever, excepting as herein otherwise provided. The moneys in the sinking fund and the various accounts thereof shall be held by the county treasurer but no warrant shall be paid from said fund except in compliance with the resolution duly passed by said board of sinking fund commissioners, appearing upon the minutes of said board, and upon a warrant countersigned by the chairman of the board of sinking fund commissioners: Provided, however, That the countersigning of any warrant by the chairman of the board of sinking fund commissioners shall be invalid unless the signature include the designation “chairman of the board of sinking fund commissioners.”

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1248 ;-- CL 1948, 141.33



Section 141.34 Sinking fund commissioners; handling of funds, investment; bonded debt.

Sec. 4.

The said board of sinking fund commissioners shall from time to time, as it shall deem expedient, purchase or pay the outstanding bonded debt of the county or such part thereof as it may be able to purchase or pay until the full amount thereof be fully purchased or paid. Whenever the board of sinking fund commissioners cannot arrange for the purchasing or paying of said debt or any part thereof, it shall temporarily, or until it can so arrange, invest the moneys belonging to the sinking fund in such interest bearing securities issued by the state of Michigan or by any municipal subdivision thereof or by the United States government as it may deem advisable; and all matured bonds or evidences of debt so purchased shall be delivered to the county treasurer and shall become and be the property of the county, held and controlled by said board of sinking fund commissioners, and the interest thereon as it thereafter becomes due shall be credited and belong to the sinking fund.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1249 ;-- CL 1948, 141.34



Section 141.35 Sinking fund commissioners; annual meeting, procedure; rules; authorizing vote; clerk, records.

Sec. 5.

The annual meeting of the said board of sinking fund commissioners shall be held on the first Tuesday of each year. Said board may, however, meet from time to time for the transaction of business and may adopt rules of procedure for its meetings. A majority of the whole board shall constitute a quorum for the transaction of business but they shall not purchase or pay the outstanding debt of said county, or invest any of the money belonging to the sinking fund as above provided, unless by affirmative vote taken by yeas and nays, entered upon the record, showing a 3/5 vote of all the members-elect at a regular meeting or a special meeting called for such purpose. The county clerk shall be clerk of the board of sinking fund commissioners and the chairman shall be either the chairman of the board of supervisors or the chairman of the board of county auditors as the case may be. The records of the sinking fund commission shall be kept on file in the office of the county clerk as part of his official records.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1250 ;-- CL 1948, 141.35



Section 141.36 Sinking fund commissioners; condition reports to board; tax recommendations.

Sec. 6.

The board of sinking fund commissioners shall from time to time, but at least annually, and whenever requested by the board of supervisors, make report of the condition of the sinking fund, which report shall be made to the board of supervisors and then referred to and filed with the county clerk and be recorded by him. It shall recommend to the board of supervisors the sum of money that in its judgment should be raised by direct taxation for the benefit of the sinking fund.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1251 ;-- CL 1948, 141.36



Section 141.37 Bond sale; interest, credit; expenses of commissioners.

Sec. 7.

Whenever any issue of the bonds of the county shall be sold for more than par value all the premium and accrued interest shall be credited and belong to the sinking fund. All the interest paid to the county on securities held by the county shall belong to and be placed in the sinking fund. The board of sinking fund commissioners shall receive their actual expenses incurred in the performance of their duties which shall be a proper charge against the county to be paid from the general fund.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1252 ;-- CL 1948, 141.37



Section 141.38 Suit on securities.

Sec. 8.

The said board of sinking fund commissioners shall have power and authority to bring suit for the purpose of enforcing the collection of any bonds or securities taken by it for the benefit of the sinking fund or for any purpose within the scope of their duties, but said suits shall be instituted and carried on in the name of the county.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1253 ;-- CL 1948, 141.38



Section 141.39 Saving clause; construction of act.

Sec. 9.

In any county within the state of Michigan, which may have elected to act under the provisions of Act No. 42 of the Public Acts of 1913, the provisions of said act shall continue in force in said county until said county shall by referendum elect to operate under the provisions of this act. This act shall not be construed to supersede the provisions of any local or special act relating to the establishment or maintenance of a county sinking fund effective in any county of the state of Michigan until such county by referendum shall elect to come under the provisions of this act. Such referendum may be had by resolution of the board of supervisors, either of its own motion or upon the petition of 10 per centum of the electors of the county.

History: 1923, Act 161, Eff. Aug. 30, 1923 ;-- CL 1929, 1254 ;-- CL 1948, 141.39



Section 141.40 Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 10.

A petition under section 9, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 163, Eff. Mar. 23, 1999






Act 342 of 1965 COUNTY PUBLIC IMPROVEMENTS (141.41 - 141.47)



Act 14 of 1926 (Ex. Sess.) SINKING FUND FOR PUBLIC BUILDINGS (141.51 - 141.55)

Section 141.51 Creation of sinking fund for public buildings and sites; tax referendum.

Sec. 1.

The board of supervisors of any county are hereby authorized to levy a tax of not to exceed 2 mills on the assessed valuation of said county each year for a period of not to exceed 10 years, for the purpose of creating a sinking fund to be used for the purchase of real estate for sites for, and the construction or repair of public buildings; provided the proposition of levying such tax to create such sinking fund shall be submitted to the electors of the county and approved by a majority of those voting thereon in the manner provided in this act.

History: 1926, Ex. Sess., Act 14, Imd. Eff. Mar. 13, 1926 ;-- CL 1929, 1256 ;-- CL 1948, 141.51



Section 141.52 Tax referendum procedure.

Sec. 2.

Whenever the board of supervisors of any county shall by resolution vote in favor of levying a tax to create a sinking fund as provided in section 1 of this act, the question of levying such tax shall be submitted to the electors of the county at the general November election, the annual spring election, or at any special election called for that purpose, subsequent to the passage of such resolution by the board of supervisors. A copy of such resolution shall be served upon the sheriff of the county by the county clerk. It shall be the duty of the sheriff at least 20 days prior to the date of the election, at which such question shall be submitted to the electors, to cause to be delivered to the township clerk in each township, and to the city clerk in each city in his county, a notice in writing that at such election there will be submitted to the electors of such county the question of raising the amount prescribed in the resolution passed by the board of supervisors, and to cause the same to be published in 1 or more newspapers printed and circulating in said county, if one be printed and circulated therein, at least once during each of 2 consecutive weeks before said election.

History: 1926, Ex. Sess., Act 14, Imd. Eff. Mar. 13, 1926 ;-- Am. 1927, Act 184, Eff. Sept. 5, 1927 ;-- CL 1929, 1257 ;-- CL 1948, 141.52



Section 141.53 Requisite notices.

Sec. 3.

It shall be the duty of the township clerk or city clerk upon receipt of the notice herein required, to give notice in writing under his hand of the time and place when such question will be submitted to the electors. Such township clerk or city clerk shall cause such notice to be posted up in at least 5 of the most public places in the said township or in 5 of the most public places in each ward of said city at least 10 days before said election.

History: 1926, Ex. Sess., Act 14, Imd. Eff. Mar. 13, 1926 ;-- Am. 1927, Act 184, Eff. Sept. 5, 1927 ;-- CL 1929, 1258 ;-- CL 1948, 141.53



Section 141.54 Ballots; form, contents, distribution, counting; authorizing vote; levy.

Sec. 4.

It shall be the duty of the board of election commissioners of such county to prepare the necessary ballots for the use of the electors in voting upon the question referred to in this act. The said question shall be printed upon a ballot separate and distinct from all other ballots, which ballot shall be in the following form: Instruction to Voter.

Mark a cross in the square to the left of the word “Yes” or “No.”

“To authorize the board of supervisors to levy a tax of ..... each year for a period of ..... years, to create a sinking fund to be used for .......................................................................................

.................................................. [ ]“Yes”.

.................................................. [ ]“No”.

There shall be inserted in the above blanks the amount of the tax to be assessed each year, not exceeding 2 mills in any case, the number of years for which the tax is to be levied and the purpose for which the sinking fund to be created shall be used. The ballots so prepared shall be distributed by the board of election commissioners within the same time and in the same manner that ballots are distributed prior to a general election. All ballots upon which an elector marks a cross in the square to the left of the word “Yes,” shall be counted in favor of levying the tax stated in the resolution of the board of supervisors, and all ballots upon which an elector marks a cross in the square to the left of the word “No”, shall be counted against the question of levying the tax stated in the resolution of the board of supervisors. All ballots cast at any election on such question, shall be received, counted, canvassed and returned in the manner now governing for the election of county officers. If at any election a majority of the electors voting on such question shall decide in favor of authorizing the board of supervisors to levy the tax in the amount and for the period of years set forth in said resolution, it shall be the duty of the board of supervisors to levy said tax, commencing with the next annual tax roll following said election and continuing for the full period of years as set forth in said resolution.

History: 1926, Ex. Sess., Act 14, Imd. Eff. Mar. 13, 1926 ;-- CL 1929, 1259 ;-- CL 1948, 141.54



Section 141.55 Sinking fund control.

Sec. 5.

The sinking fund to be created under the provisions of this act shall be under the control of the board of county sinking fund commissioners provided by Act No. 42 of the Public Acts of 1913, the same being sections 2386 to 2396 of the Compiled Laws of 1915, or provided by Act No. 161 of the Public Acts of 1923, subject to the supervision and direction of the board of supervisors.

History: 1926, Ex. Sess., Act 14, Imd. Eff. Mar. 13, 1926 ;-- CL 1929, 1260 ;-- CL 1948, 141.55






Act 118 of 1923 PERMANENT IMPROVEMENTS BY COUNTIES (141.61 - 141.66)

Section 141.61 Borrowing money for permanent improvements; issuance, sale, and payment of bonds.

Sec. 1.

When the county board of commissioners of any county within this state considers it expedient for the county or its lawful officers, agents, and servants to make or cause to be made any permanent improvement or improvements in or additions to or about roads, highways, bridges, boulevards, parks, buildings, courthouses, infirmaries, sanatoria, or any other permanent improvements, authorized by law, relating to county property or to public property under the control or management of county authorities, the county board of commissioners may, by resolution of a majority of the members-elect, authorize and direct the borrowing on the faith and credit of the county of the sums of money as in the judgment of the board may be needed, subject to the constitutional limitations upon county indebtedness, and the county board of commissioners may, in the resolution, authorize and direct the issue and sale of bonds of the county to secure the repayment of the sums borrowed, which bonds shall be paid from taxes levied without limitation as to rate or amount to the extent necessary for the repayment of the bonds. For any permanent improvement that may lawfully be made by the county authorities on the faith and credit of the county, the bonds of the county may be issued and sold to raise the money to pay for the improvement, or the bonds may be issued and negotiated to secure the payment of indebtedness incurred in making the permanent improvements. The bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- CL 1929, 2347 ;-- Am. 1941, Act 282, Eff. Jan. 10, 1942 ;-- CL 1948, 141.61 ;-- Am. 1973, Act 123, Imd. Eff. Aug. 21, 1973 ;-- Am. 2002, Act 286, Imd. Eff. May 9, 2002



Section 141.61a Constructing, equipping, or making alterations in public buildings; authorization of expenditures.

Sec. 1a.

The county board of commissioners without submitting the same to the vote of the electors may authorize annually the expenditure of any funds on hand not raised by taxation for the purpose of constructing, equipping, or making alterations in any of the public buildings in the county if the county board of commissioners shall by resolution of a majority of the total membership of the board authorize the same.

History: Add. 1941, Act 282, Eff. Jan. 10, 1942 ;-- CL 1948, 141.61a ;-- Am. 1957, Act 186, Imd. Eff. June 4, 1957 ;-- Am. 1973, Act 123, Imd. Eff. Aug. 21, 1973 ;-- Am. 1975, Act 162, Imd. Eff. July 14, 1975



Section 141.62 Board's resolution; contents; referendum.

Sec. 2.

The resolution of the board of supervisors shall contain a proviso that it shall not become effective or binding upon the county until it shall be approved by a majority of the electors voting at an election to be designated. The board of supervisors may submit the question of the issue and sale of said bonds at any regular election held under the general laws of the state of Michigan at which the electors of the entire county vote, or it may designate a special election to be called by the county clerk by direction of said board of supervisors for the purpose of submitting to the electors the question of issuing said bonds. The board of supervisors may call a special election for the purposes of this act upon a date coincident with any local or municipal election or primary election for any portion of the county.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- CL 1929, 2348 ;-- CL 1948, 141.62



Section 141.63 Board's resolution; required notices; election procedure; construed.

Sec. 3.

The county clerk shall, at least 30 days before any election at which the electors are to vote on any county bond issue, serve a copy of said resolution on the sheriff of the county and the sheriff shall, at least 20 days before said election, cause to be posted in 2 of the most public and conspicuous places in each election precinct or district in the county notices of said election containing the full text of the resolution aforesaid. The county clerk shall also cause to be published in at least 1 newspaper having a general circulation in the county, one published in the county, if such there be, a like notice for 3 successive weeks immediately prior to said election. The county clerk shall also cause to be served on the clerk of each city, village and township a copy of said resolution, at least 30 days before the time fixed for the holding of said election. All municipal and township authorities shall take such action relating to said election as shall be necessary to provide for the holding thereof but no election called under the provisions of this act shall be construed as a special municipal election within the limitations of Act No. 278 or Act No. 279 of the Public Acts of 1909 and amendments thereto. The notice required to be posted by the sheriff and published by the county clerk shall be deemed sufficient notice of said election. All elections herein provided for shall be conducted, all votes shall be received and counted, and all returns shall be made in accordance with the general election laws of the state of Michigan, unless herein otherwise provided: Provided, Where in any bond issues heretofore approved, the giving and posting of the notices required by this section have been made in accordance with the provisions of Act No. 351 of the Public Acts of 1925, rather than as heretofore provided for in this section, the said bond issues and all bonds issued thereunder are hereby validated, approved and confirmed as to the giving and posting of such notices.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- Am. 1929, Act 243, Imd. Eff. May 22, 1929 ;-- CL 1929, 2349 ;-- CL 1948, 141.63



Section 141.64 Election returns; certificate, recording; authorized acts.

Sec. 4.

When the returns from the election herein provided for shall show that a majority of the electors of the county voting thereon have approved the resolution of the board of supervisors aforesaid, the county clerk shall make a certificate to this effect and shall record the same with the official record of the proceedings of the board of supervisors and thereupon said resolution shall become and be effective and binding upon the county, its officers, agents, servants and electors, and the authority delegated to and the duties imposed upon officers, agents and servants shall attach to and become and be binding upon such officers, agents and servants of the county and all who deal with them as representatives of the county; and all things provided for in said resolution may be done for, on behalf of, and on account of said county.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- CL 1929, 2350 ;-- CL 1948, 141.64



Section 141.65 Provisions cumulative; election.

Sec. 5.

This act and the powers and authority hereby granted shall be deemed cumulative and confirmatory of powers heretofore or hereafter granted to counties to borrow money or incur obligations for county purposes or issue bonds of the county or contract to secure repayment of moneys borrowed. If provision was heretofore or hereafter made for borrowing money, incurring obligations, or issuing bonds by counties, those provisions or the provisions of this act may be followed at the election of county authorities.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- CL 1929, 2351 ;-- CL 1948, 141.65 ;-- Am. 1973, Act 123, Imd. Eff. Aug. 21, 1973 ;-- Am. 1975, Act 162, Imd. Eff. July 14, 1975



Section 141.66 Validation clause.

Sec. 6.

Nothing in this act shall invalidate any bonds heretofore authorized or any proceedings heretofore taken to authorize the issuance of bonds by any county of the state, but all proceedings and elections heretofore since January 1, 1920, taken and held to authorize the issuance of bonds of any county, and all bonds heretofore issued under authority of a vote of a majority of the electors in said county, voting upon the question at an election held for that purpose are hereby validated, approved and confirmed.

History: 1923, Act 118, Eff. Aug. 30, 1923 ;-- CL 1929, 2352 ;-- CL 1948, 141.66






Act 28 of 1911 PUBLIC BUILDINGS AND BRIDGES (141.71 - 141.74)

Section 141.71 Tax for sites, construction, or repair of public buildings or bridges; limitations; bonds subject to revised municipal finance act.

Sec. 1.

(1) The county board of commissioners of a county may, subject to the limitations provided in the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a, in any 1 year levy a tax for purchase of real estate for sites for, and the construction or repair of public buildings or bridges. The foregoing limitations shall not apply to taxes imposed for the payment of principal and interest on bonds or other evidences of indebtedness or for the payment of assessments or contract obligations in anticipation of which bonds are issued, which taxes may be imposed without limitation as to rate or amount and in addition to any other taxes, even though the bonds or other evidences of indebtedness were issued for the foregoing purposes.

(2) Bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1911, Act 28, Eff. Aug. 1, 1911 ;-- CL 1915, 2306 ;-- Am. 1919, Act 40, Imd. Eff. Mar. 31, 1919 ;-- CL 1929, 2353 ;-- CL 1948, 141.71 ;-- Am. 1973, Act 125, Imd. Eff. Aug. 22, 1973 ;-- Am. 2002, Act 338, Imd. Eff. May 23, 2002
Former Law: See Act 41 of 1909.



Section 141.72 Board of supervisors; excess sums; referendum, procedure.

Sec. 2.

Whenever the board of supervisors of any county shall by resolution vote in favor of levying a tax or borrowing money in excess of the amounts prescribed in section 1 of this act, the question of levying or borrowing such sum shall be submitted to the electors of the county at the general November election, or the biennial spring election, or at an election to be held on the first Monday in April subsequent to the passage of such resolution by the board of supervisors. A copy of such resolution shall be served upon the sheriff of the county by the county clerk. It shall be the duty of the sheriff at least 20 days prior to the date of the election, at which such question shall be submitted to the electors, to cause to be delivered to the township clerk in each township, and to the chairman of the board of election inspectors in each ward in any city in his county, a notice in writing that at such election there will be submitted to the electors of such county the question of raising the amount prescribed in the resolution passed by the board of supervisors, and cause the same to be published in 1 or more newspapers printed and circulating in said county, if 1 be printed and circulated therein, at least 2 consecutive weeks before said election.

History: 1911, Act 28, Eff. Aug. 1, 1911 ;-- CL 1915, 2307 ;-- CL 1929, 2354 ;-- CL 1948, 141.72



Section 141.73 Notice of election; posting.

Sec. 3.

It shall be the duty of the township clerk or chairman of the board of election inspectors, upon receipt of the notice herein required, to give notice in writing under his hand of the time and place when such question will be submitted to the electors. Such township clerk or chairman of the board of election inspectors shall cause such notice to be posted up in at least 5 of the most public places in the said township or ward, at least 10 days before said election.

History: 1911, Act 28, Eff. Aug. 1, 1911 ;-- CL 1915, 2308 ;-- CL 1929, 2355 ;-- CL 1948, 141.73



Section 141.74 Ballots; form, distribution, counting; authorizing vote, effect.

Sec. 4.

It shall be the duty of the board of election commissioners of such county to prepare the necessary ballots for use of the electors in voting upon the question referred to in this act. The said question shall be printed upon a ballot separate and distinct from all other ballots, which ballot shall be in the following form: Instruction to Voter.

Mark a cross in the square to the left of the word “Yes” or “No.”

To authorize the board of supervisors to borrow $....................

[ ] Yes.

To authorize the board of supervisors to borrow $....................

[ ] No.

There shall be inserted in the above blank the amount set forth in the resolution of the board of supervisors. The ballots so prepared shall be distributed by the board of election commissioners within the same time and in the same manner that ballots are distributed prior to a general election. All ballots upon which an elector marks a cross in the square to the left of the word “Yes” shall be counted in favor of raising the amount stated in the resolution of the board of supervisors, and all ballots upon which an elector marks a cross in the square to the left of the word “No” shall be counted against the question of raising the amount set forth in the resolution of the board of supervisors. All ballots cast at any election on such question, shall be received, counted, canvassed and returned in the manner now governing for the election of county officers. If at any such election a majority of the electors voting on such question shall decide in favor of authorizing the board of supervisors to raise the amount set forth in said resolution, such amount may be borrowed in the same manner as the amounts referred to in section 1 of this act may be borrowed in the first instance.

History: 1911, Act 28, Eff. Aug. 1, 1911 ;-- CL 1915, 2309 ;-- CL 1929, 2356 ;-- CL 1948, 141.74






Act 12 of 1932 (1st Ex. Sess.) FIRE, FLOOD, OR OTHER CALAMITY (141.81 - 141.83)



Act 243 of 1964 PROHIBITED TAXES BY CITIES AND VILLAGES (141.91 - 141.91)

Section 141.91 Cities and villages, prohibited taxes.

Sec. 1.

Except as otherwise provided by law and notwithstanding any provision of its charter, a city or village shall not impose, levy or collect a tax, other than an ad valorem property tax, on any subject of taxation, unless the tax was being imposed by the city or village on January 1, 1964.

History: 1964, Act 243, Eff. Aug. 28, 1964






Act 94 of 1933 THE REVENUE BOND ACT OF 1933 (141.101 - 141.140)

Section 141.101 Short title; revenue bond act of 1933.

Sec. 1.

This act shall be known and may be cited as “the revenue bond act of 1933.”

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1935, Act 66, Imd. Eff. May 17, 1935 ;-- Am. 1939, Act 2, Imd. Eff. Feb. 15, 1939 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.101



Section 141.102 Construction of act.

Sec. 2.

This act shall be construed as cumulative authority for the exercise of the powers herein granted and shall not be construed to repeal any existing laws with respect thereto, it being the purpose and intention of this act to create full and complete additional and alternate methods for the exercise of such powers. The powers conferred by this act shall not be affected or limited by any other statute or by any charter, except as otherwise herein provided. The functions, powers and duties of the state commissioner of health in connection with any such public improvement shall remain unaffected by this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.102



Section 141.103 Definitions.

Sec. 3.

As used in this act:

(a) "Public corporation" means a county, city, village, township, school district, port district, or metropolitan district of the state or a combination of these if authorized by law to act jointly; an authority created by or under an act of the legislature; or a municipal health facilities corporation or subsidiary municipal health facilities corporation incorporated as provided in the municipal health facilities corporations act, 1987 PA 230, MCL 331.1101 to 331.1507.

(b) "Public improvements" means only the following improvements: housing facilities; garbage disposal plants; rubbish disposal plants; incinerators; transportation systems, including plants, works, instrumentalities, and properties used or useful in connection with those systems; sewage disposal systems, including sanitary sewers, combined sanitary and storm sewers, plants, works, instrumentalities, and properties used or useful in connection with the collection, treatment, or disposal of sewage or industrial wastes; storm water systems, including storm sewers, plants, works, instrumentalities, and properties used or useful in connection with the collection, treatment, or disposal of storm water; water supply systems, including plants, works, instrumentalities, and properties used or useful in connection with obtaining a water supply, the treatment of water, or the distribution of water; utility systems for supplying light, heat, or power, including plants, works, instrumentalities, and properties used or useful in connection with those systems; approved cable television systems, approved cable communication systems, or telephone systems, including plants, works, instrumentalities, and properties used or useful in connection with those systems; automobile parking facilities, including within or as part of the facilities areas or buildings that may be rented or leased to private enterprises serving the public; yacht basins; harbors; docks; wharves; terminal facilities; elevated highways; bridges over, tunnels under, and ferries across bodies of water; community buildings; public wholesale markets for farm and food products; stadiums; convention halls; auditoriums; dormitories; hospitals and other health care facilities; buildings devoted to public use; museums; parks; recreational facilities; reforestation projects; aeronautical facilities; and marine railways; or any right or interest in or equipment for these improvements. The term "public improvement" means the whole or a part of any of these improvements or of any combination of these improvements or any interest or participation in these improvements, as determined by the governing body. The definition contained in this subdivision does not broaden or enlarge the extent of a particular public improvement made by a public corporation.

(c) "Borrower" means a public corporation exercising the power to issue bonds as provided in this act or a county treasurer exercising the power to issue notes as provided in this act.

(d) "Governing body" means for a county, the board of commissioners; for a city, the body having legislative powers; for a village, the body having legislative powers; for a township, the township board; for a school district, the board of education; for a port district, the port commission; for a metropolitan district, the legislative body of the district; for a municipal health facilities corporation, the board of trustees; for a nonprofit subsidiary municipal health facilities corporation, the nonprofit subsidiary board; and for an authority, the body in which is lodged general governing powers. If the charter of a public corporation or applicable law provides that a separate board has general management over a public improvement, "governing body" means, with respect to that public improvement, the separate board, subject to review by the legislative body of the public corporation as the charter or law may provide. Unless the charter or law specifically provides otherwise, the separate board shall adopt the bond authorizing ordinance, but shall not pledge full faith and credit.

(e) "Rates" means the charges, fees, rentals, and rates that may be fixed and imposed for the services, facilities, and commodities furnished by a public improvement.

(f) "Revenues" means the income derived from the rates charged for the services, facilities, and commodities furnished by a public improvement. Revenues include, to the extent provided in the authorizing ordinance, earnings on investment of funds of the public improvement and other revenues derived from or pledged to operation of the public improvement.

(g) "Net revenues" means the revenues of a public improvement remaining after deducting the reasonable expenses of administration, operation, and maintenance of the public improvement.

(h) "Project cost" or "costs" means the costs of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing a public improvement, including any engineering, architectural, legal, accounting, financial, and other expenses incident to the public improvement. Project costs include interest on the bonds, and other obligations of the borrower issued to pay project costs, during the period of construction and until full revenues are developed. Project costs include a reserve or addition to a reserve for payment of principal and interest on the bonds and the amount required for operation and maintenance until sufficient revenues have developed.

(i) "Ordinance" means an ordinance, resolution, or other appropriate legislative enactment of the governing body of a public corporation.

(j) "Approved cable television system" or "approved cable communication system" means a cable television or communication system to which 1 of the following applies:

(i) A municipality acquires or establishes the system either before January 1, 1987 or before a system is established in that municipality by a private person.

(ii) A municipality acquires or establishes the system after a system is established in that municipality by a private person and after approval by a majority of the electors in the affected area of that municipality voting on the question of the sale of revenue bonds to finance the acquisition or establishment of the municipal system.

(k) "County treasurer" means an elected county treasurer or a county treasurer appointed under section 5 of 1923 PA 199, MCL 201.35, of a county.

(l) "Delinquent tax revenues" means the delinquent taxes, interest, penalties and fees, and chargebacks of uncollected delinquent taxes due or to become due to local units of government to be collected by a county treasurer as agent for the local unit of government in connection with a delinquent tax system and pledged to any borrowing by a county treasurer under section 7b. Delinquent tax revenues do not include fees, charges, and other amounts due and payable to the county treasurer under section 87c(3) of the general property tax act, 1893 PA 206, MCL 211.87c.

(m) "Delinquent tax system" means the delinquent tax revolving fund in any county created and designated under section 87b of the general property tax act, 1893 PA 206, MCL 211.87b, and continued under section 87f of the general property tax act, 1893 PA 206, MCL 211.87f.

(n) "Order" means the legislative enactment of a county treasurer's powers under this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.103 ;-- Am. 1949, Act 244, Eff. Sept. 23, 1949 ;-- Am. 1952, Act 152, Imd. Eff. Apr. 24, 1952 ;-- Am. 1954, Act 136, Eff. Aug. 13, 1954 ;-- Am. 1956, Act 134, Imd. Eff. Apr. 13, 1956 ;-- Am. 1966, Act 294, Imd. Eff. July 14, 1966 ;-- Am. 1968, Act 253, Imd. Eff. July 1, 1968 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1986, Act 40, Imd. Eff. Mar. 17, 1986 ;-- Am. 1986, Act 246, Imd. Eff. Dec. 4, 1986 ;-- Am. 1987, Act 229, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 501, Imd. Eff. Dec. 29, 1988 ;-- Am. 1992, Act 305, Imd. Eff. Dec. 21, 1992 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002 ;-- Am. 2016, Act 83, Imd. Eff. Apr. 12, 2016



Section 141.104 Municipal public improvements; limitations; bonds; acquiring utility for supplying light, heat or power; referendum; powers exercised.

Sec. 4.

Any public corporation is authorized to purchase, acquire, construct, improve, enlarge, extend or repair 1 or more public improvements and to own, operate and maintain the same, within or without its corporate limits, and to furnish the services, facilities and commodities of any such public improvement to users within or without its corporate limits. The exercise by any public corporation of such powers outside its corporate limits shall be subject to the legal rights of the political subdivision within which such powers are to be exercised and shall also be subject to any and all constitutional and statutory provisions relating thereto. The authority herein granted shall be further limited as follows:

(a) No public corporation shall establish warehouses for the purpose of storing or dispensing alcoholic beverages.

(b) School districts shall be limited to such public improvements as are within the scope of their powers under other statutory provisions.

(c) Port districts shall be limited to such public improvements as are within the scope of their powers under acts creating the same.

(e) No public corporation may acquire a utility for the supplying of light, heat or power unless such proposition shall have first received the affirmative vote of 3/5 of the electors of such public corporation voting thereon at a regular or special municipal election.

The powers in this act granted may be exercised notwithstanding that no bonds are issued hereunder.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.104 ;-- Am. 1954, Act 136, Eff. Aug. 13, 1954 ;-- Am. 1966, Act 179, Imd. Eff. July 1, 1966



Section 141.105 Estimate of cost and period of usefulness.

Sec. 5.

Whenever the governing body of any public corporation shall determine to purchase, acquire, construct, improve, enlarge, extend and/or repair any public improvement and to issue bonds under this act, it shall first cause an estimate to be made of the cost and the period of usefulness thereof, and the fact that such estimate has been made and the amount and period of time thereof shall appear in the ordinance authorizing and providing for the issuance of the bonds.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1935, Act 66, Imd. Eff. May 17, 1935 ;-- Am. 1939, Act 2, Imd. Eff. Feb. 15, 1939 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.105 ;-- Am. 1949, Act 244, Eff. Sept. 23, 1949



Section 141.106 Ordinances; adoption; purpose; approval or disapproval; veto; effective date; referendum; record; authentication; publication.

Sec. 6.

The governing body of a public corporation by the affirmative vote of a majority of its elected members, at the meeting at which it is introduced or any subsequent meeting, may adopt an ordinance relating to the exercise of the powers granted in this act and to other matters necessary or desirable to effectuate this act, to provide for the adequate operation of a public improvement established under this act, and to insure the security of bonds issued. The adoption shall be subject to applicable statutory or charter provisions in respect to the approval or disapproval of the chief executive or other officer of the public corporation and the adoption of the ordinance over his or her veto, except in case of the adoption of an ordinance under this act by the board of commissioners of a county, it shall not be necessary to submit the ordinance to the governor for approval. An ordinance adopted under this act shall become effective upon its adoption unless otherwise specified in the ordinance. It shall not be subject to a referendum vote of the electors of the public corporation except as provided in section 33. The ordinance shall be recorded in the minutes of the meeting of the governing body of the public corporation as soon as practicable after its passage. The record shall be authenticated by the signatures of the presiding officer and the clerk or other recording officer of the governing body. The ordinance shall be published once in a newspaper of general circulation within the boundaries of the public corporation. The publication of the ordinance as a part of the minutes of the meeting at which it was adopted, shall be considered a publication in conformity with this act. Except as otherwise provided in this act, this section shall constitute the sole requirements in respect to the adoption and publication of an ordinance and shall not be limited by a charter or statutory provisions.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.106 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978



Section 141.107 Bonds; issuance; form; term; interest; exclusion from net bonded indebtedness; registration; pledge of funds; statutory first lien.

Sec. 7.

(1) For the purpose of defraying the whole or a part of project costs, a public corporation may borrow money and issue its negotiable bonds. The bonds shall not be issued unless and until authorized by an ordinance, which shall set forth a brief description of the contemplated project, the estimated cost of the project, and the amount, maximum rate of interest, and time of payment of the bonds. The bonds shall be serial bonds or term bonds, or a combination of serial and term bonds, and shall be payable semiannually or annually by maturity of serial bonds or maturity or required redemption of term bonds. The last annual principal installment shall be not longer than the estimated period of usefulness of the public improvement for which the bond is issued, but the last installment shall not be more than 40 years from the date of the bond. The bonds shall bear interest, payable as provided in the authorizing ordinance, except that the first interest installment shall be payable not later than 10 months following the delivery date of the bonds. The bonds and coupons shall be substantially in the form provided in the authorizing ordinance and shall be executed in the manner prescribed in the bond, which may be by facsimile signature or signatures. The bonds and the interest on the bonds shall be made payable in lawful money of the United States, and shall be exempt from taxation by this state or by any taxing authority within this state. The public corporation may provide that the redemption of term bonds may be satisfied in whole or in part by the purchase and cancellation of term bonds otherwise required to be redeemed. As used in this subsection, “annual principal installment” means a maturity of serial bonds, an amount of term bonds required to be redeemed in that year, or a maturity of term bonds less amounts previously required to be redeemed.

(2) The principal of and interest on the bonds shall be payable, except as provided in this act, solely from the net revenues derived from the operation of the public improvement purchased, acquired, constructed, improved, enlarged, extended, or repaired from the proceeds of the bonds, as shall be pledged to the bonds in the authorizing ordinance, which may include if the ordinance so provides, net revenues derived by reason of future improvements, enlargements, extensions, or repairs to the improvement, and payments made to the public corporation issuing the bonds by any other governmental entity pursuant to another law of this state or the United States for payment of principal and interest on the bonds, even though the payments are made from or include grants or other funds provided by this state or the United States or the proceeds of taxes levied on taxable property as provided by other law.

(3) As additional security for the payment of bonds that are used to finance the local share of projects that receive more than 25% of financing from federal or state grants or that are being initially purchased, in whole or in part, by the Michigan municipal bond authority created under the shared credit rating act, 1985 PA 227, MCL 141.1051 to 141.1076, or if specifically authorized by another law pertaining to the public improvements for which bonds are to be issued under this act, a public corporation, by majority vote of the elected members of its governing body, may include as a part of the ordinance authorizing the issuance of the bonds a pledge of its full faith and credit for payment of the principal of an interest on the bonds. For bonds issued for airports or airport improvements under the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208, a public corporation, by majority vote of the elected members of its governing body, may agree that if funds pledged for payment of bonds are not sufficient to pay principal and interest on the bonds as the bonds become due, the public corporation shall advance sufficient funds out of its general funds for the payment if the proceeds of the bonds are used exclusively within the territorial limits of the county in which the political corporation is located. If a pledge is made, and the net revenues primarily pledged to the payment are insufficient to make a payment, the public corporation shall be obligated to pay the bonds and interest on the bonds in the same manner and to the same extent as other general obligation bonds of the public corporation, including the levy, when necessary, of a tax on all taxable property in the public corporation without limitation as to rate or amount, in addition to all other taxes that the public corporation is authorized to levy, but not exceeding the rate or amount necessary to make the payment. If a public corporation makes payment from taxes or general funds pursuant to a full faith and credit pledge or agreement to advance, it shall be reimbursed from net revenues subsequently received by the public improvement for which the bonds are issued that are not otherwise pledged or encumbered. A bond or coupon issued under this act shall not be general obligation or constitute an indebtedness of the borrower unless its full faith and credit are pledged. Unless a public corporation pledges its full faith and credit for the payment of bonds issued pursuant to this act, or unless otherwise exempt, the amount of the bonds shall not be included in computing the net bonded indebtedness of the public corporation for the purposes of debt limitations imposed by any statutory or charter provisions. Bonds may be made registerable as to principal, or principal and interest, under terms and conditions determined by the governing body of the borrower.

(4) The governing body in the ordinance authorizing the bonds or in an agreement entered into under section 7a(1)(a) may pledge any funds established by the ordinance or agreement for the payment of the bonds or other obligations of the public corporation under the agreement and create a statutory first lien in favor of the holders of the bonds or a party subject to the agreement.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1935, Act 66, Imd. Eff. May 17, 1935 ;-- Am. 1939, Act 2, Imd. Eff. Feb. 15, 1939 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.107 ;-- Am. 1949, Act 244, Eff. Sept. 23, 1949 ;-- Am. 1960, Act 24, Eff. Aug. 17, 1960 ;-- Am. 1969, Act 87, Imd. Eff. July 24, 1969 ;-- Am. 1973, Act 40, Imd. Eff. June 29, 1973 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1985, Act 26, Imd. Eff. May 31, 1985 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.107a Powers of public corporation in determining to issue bonds; terms of payment; interest; sale or remarketing; tender of bonds by holders; determining aggregate authorized amount of bonds outstanding; remarketing or resale of tendered bonds or incurrence of obligation of public corporation; provisions of section construed.

Sec. 7a.

(1) A public corporation in determining to issue bonds, including refunding bonds, may do the following:

(a) As additional security to assure timely payment of the bonds, authorize and enter into an insurance contract, agreement for lines of credit, letter of credit, commitment to purchase obligations, remarketing agreement, reimbursement agreement, tender agreement, and any other transaction to provide security to assure timely payment of any bond, and may pledge and create a statutory lien on 1 or more of the following for timely payment of the bonds or payment of any obligations of the public corporation under any of the foregoing:

(i) Proceeds of additional security provided to assure timely payment of the bonds.

(ii) Proceeds of bonds.

(iii) Earnings on proceeds of bonds or other funds held for payment of bonds.

(iv) Revenues.

(b) If the bonds are additionally secured as provided in subsection (1)(a), authorize, from the proceeds of the bonds or other available funds, payment of the cost of issuing the bonds, which may include, but is not limited to, fees for placement, fees or charges for insurance, letters of credit, lines of credit, remarketing agreements, reimbursement agreements, tender agreements, or purchase or sales agreements or commitments, or other agreements to provide security to assure timely payment of bonds.

(c) Authorize or provide for an officer of the public corporation, but only within limitations which shall be contained in the ordinance of the governing body authorizing the bonds, to do 1 or more of the following:

(i) Sell and deliver and receive payment for bonds.

(ii) Refund bonds by the delivery of new bonds, whether or not the bonds to be refunded have matured or are subject to redemption prior to maturity on the date of delivery of the refunding bonds.

(iii) Buy and hold without cancellation or sell bonds so issued.

(iv) Deliver bonds partly to refund bonds and partly for any other authorized purpose.

(v) Approve interest rates or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment dates, optional or mandatory redemption or tender rights, obligations to be exercised by the public corporation or the holder of the bond, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(2) If the bonds are additionally secured as provided in subsection (1)(a) and notwithstanding other provisions of this act, the bonds, including an obligation of the public corporation to a provider of additional security under subsection (1)(a) relating to that additional security, may be made payable on demand or prior to maturity at the option of the public corporation or the holder, or made subject to a tender, right, or obligation, at the time and in the manner determined by the governing body in the ordinance authorizing the bonds. If payable on demand or prior to maturity at the option of the public corporation or the holder, or if subject to a tender, right, or obligation, the bonds, including an obligation of the public corporation to a provider of additional security under subsection (1)(a) relating to that additional security, may bear no rate of interest or bear interest at a rate or rates which may be variable and which shall not be subject to the limitations provided in section 12, may be in a form with or without interest coupons, and may be sold at discount which shall not be subject to the limitation on discount provided in section 12 all as provided by the governing body in the ordinance authorizing the bonds.

(3) Bonds which are additionally secured under subsection (1)(a), and which are tendered by the holder or considered tendered as provided in this subsection to the public corporation, to the trustee appointed pursuant to section 38, or to any other entity appointed pursuant to an agreement authorized by subsection (1)(a), shall not be redeemed by an optional or mandatory tender, but may be sold or remarketed by the public corporation, by the trustee appointed pursuant to section 38, or by any other entity appointed pursuant to an agreement authorized by subsection (1)(a) without the sale or remarketing being a reissuance or refunding. If so provided by the governing body in the ordinance authorizing the bonds, bonds which are additionally secured under the provisions of subsection (1)(a) may contain provisions under which the holders of the bonds may be considered to have tendered the bonds pursuant to the ordinance and the bonds. For purposes of determining the aggregate authorized amount of bonds outstanding, bonds which are considered tendered are no longer outstanding and may be replaced without redemption by bonds which may be sold or remarketed as provided in this subsection without the sale or remarketing being a reissuance or refunding.

(4) The remarketing or resale of tendered bonds or the incurrence of an obligation of the public corporation pursuant to an agreement providing additional security under subsection (1)(a) is not subject to referendum by the qualified electors of the public corporation pursuant to section 33 and may be sold or remarketed in the case of tendered bonds, or incurred in the case of an obligation pursuant to an agreement providing additional security under section 7a(1)(a), at public or private sale as determined by the governing body in the ordinance authorizing the bonds. The remarketing or resale of tendered bonds is not subject to the prior approval of the department of treasury as provided in this act if the original issue of bonds to which the tendered bonds or agreement relates was approved or excepted from approval by the department of treasury.

(5) The provisions of this section specify general authority under this act, may be exercised notwithstanding a charter provision to the contrary, and may be included in bonds issued before the effective date of this section which bonds are ratified and validated by this section.

(6) The amendatory act which added this section shall not be construed to expand or diminish the authority of a public corporation to pledge its full faith and credit without a referendum of the qualified electors.

History: Add. 1985, Act 26, Imd. Eff. May 31, 1985



Section 141.107b Delinquent tax revolving fund; continuation under MCL 211.87b; borrowing money and issuing revenue notes; order; delinquent tax revenue as security; segregated fund or account; requirements applicable to notes; limited tax full-faith and credit obligations of county; insufficient tax proceeds; pledge of county's general fund as security; conditions; other provisions; exemption from tax; payment; registration; powers of county treasurer; security under trust or escrow agreement; exemption from MCL 141.2101 to 141.2821.

Sec. 7b.

(1) A county treasurer in any county that has continued a delinquent tax revolving fund under section 87b of the general property tax act, 1893 PA 206, MCL 211.87b, and that has authorized the issuance of notes under this act pursuant to section 87f of the general property tax act, 1893 PA 206, MCL 211.87f, may by order of the county treasurer and without a vote of the electors borrow money and issue its revenue notes on behalf of itself and the local units of government secured by delinquent tax revenues from the county's delinquent tax revolving fund.

(2) In the order authorizing the borrowing and issuance of notes, the delinquent tax revenues from which the borrowing is to be repaid shall be pledged as security for the payment of the principal and interest on the notes. Money and other property held in the delinquent tax revolving fund, including collections on the delinquent tax revenues, shall be kept separate from and shall not be commingled with any other money in the custody of the county treasurer. The segregated fund or account shall be established as a part of the delinquent tax revolving fund and shall be accounted for separately on the books of the county treasurer.

(3) The proceeds of the notes shall be placed in and used as the whole or part of the delinquent tax revolving fund established under section 87b of the general property tax act, 1893 PA 206, MCL 211.87b, after the expenses of borrowing have been deducted.

(4) The notes issued pursuant to this section shall comply with all of the following:

(a) Be in an aggregate principal amount not exceeding the aggregate amount of all of the following:

(i) The delinquent tax revenues pledged, exclusive of interest.

(ii) At the option of the county treasurer, and to the extent authorized under section 87f of the general property tax act, 1893 PA 206, MCL 211.87f, a note reserve fund in an amount not to exceed 15% of each borrowing.

(iii) The cost of issuance.

(b) Bear interest not exceeding 14.5% per annum.

(c) Be in those denominations, and mature on the date not exceeding 6 years after their date of issue, as the county treasurer by order determines.

(d) May be issued at an original issue discount not to exceed 2% of the face value of the note issued.

(e) The order authorizing issuance of the notes may provide that all or part of the notes shall be subject to prepayment and, if subject to prepayment, shall provide the amount of call premium payable, if any, the number of days' notice of prepayment that shall be given, and whether the notice shall be written or published, or both. Otherwise, the notes shall not be subject to prepayment.

(f) The sale and award of notes shall be conducted and made by the county treasurer at a public or private sale. If a public sale is held, the notes shall be advertised for sale once not less than 5 days before sale in a publication printed in the English language and circulated in this state that carries as a part of its regular service notices of the sales of municipal bonds and that has been designated in the resolution as a publication complying with these qualifications. The notice of sale shall be in the form designated by the county treasurer. The notes may be sold subject to the option of the county treasurer, and the county treasurer may withhold a part of the issue from delivery if, in his or her opinion, sufficient funds are available before delivery of the notes to make full delivery unnecessary to the purposes of the borrowing.

(5) If the county board of commissioners provides by resolution, the notes may also be limited tax full-faith and credit obligations of the county subject to the state constitution of 1963 as to the levying of any taxes not authorized by the voters or by law unless the county has held an election pursuant to section 87d of the general property tax act, 1893 PA 206, MCL 211.87d, if the county's voters have approved the proposition found in section 87d(1) of the general property tax act, 1893 PA 206, MCL 211.87d, permitting the county to pledge the county's unlimited taxing power for the purpose of providing money for the delinquent tax revolving fund. If the proceeds of the taxes pledged are not sufficient to pay the principal and interest of the notes when due, the county shall impose a general ad valorem tax without limitation as to rate or amount on all taxable property in the county to pay the principal and interest and may reimburse itself from delinquent taxes collected.

(6) If the county board of commissioners provides by resolution, the notes may be secured additionally by a pledge of the county's general fund and are subject to all the following:

(a) The notes shall be designated general obligation limited tax notes.

(b) The notes shall be the full faith and credit obligations of the county issuing them. If the proceeds of the taxes and interest and, when pledged, county property tax administration fees, or note reserve fund are not sufficient to pay the principal and interest, when due, the county shall pay the principal and interest from its general funds or any additional tax which may be levied within its constitutional and statutory debt limits, and the county may subsequently reimburse itself from delinquent taxes collected. The county's obligation to pay from its general funds shall be its first budget obligation and shall be provided for in the borrowing resolution in the following language:

"This note issue, in addition, shall be a general obligation of the county of _________, secured by its full faith and credit, which shall include this county's limited tax obligation, within applicable constitutional and statutory limits, and its general funds. The county budget shall provide that if the pledged delinquent taxes and any other pledged amounts are not collected in sufficient amounts to meet the payments of principal and interest due on these notes, the county, before paying any other budgeted amounts, will promptly advance from its general funds sufficient money to pay that principal and interest.".

(7) Notwithstanding any other provisions of this section, all the following apply:

(a) Interest on the notes may be payable at any time provided in the order, and may be set, reset, or calculated as provided in the order.

(b) Notes issued under this section may have 1 or more of the following attributes:

(i) Made the subject of a put or agreement to repurchase by the county treasurer.

(ii) Secured by a letter of credit issued by a bank under an agreement entered into by the county treasurer or by any other collateral that the county treasurer's order may authorize.

(iii) Callable as set forth in the order.

(iv) Reissued by the county treasurer once reacquired by the county treasurer under any put or repurchase agreement.

(c) The county treasurer may by order do 1 or more of the following:

(i) Authorize the issuance of renewal notes.

(ii) Refund or refund in advance notes by the issuance of new notes, whether the notes to be refunded have or have not matured.

(iii) Issue notes partly to refund notes and partly for any other purposes authorized by this act.

(iv) Buy and sell any notes issued under this section.

(d) Renewal, refunding, or advance refunding notes shall comply with all of the following:

(i) Shall be sold and the proceeds applied to the purchase redemption or payment of the notes to be renewed or refunded.

(ii) Shall not be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(iii) May be sold or resold at a public or private sale.

(iv) May pledge the delinquent taxes pledged in the issue to be refunded in advance after the original issue is defeased by the advance refunding issue.

(e) Notes may be issued and secured by a second lien on delinquent tax revenues, interest, and property tax administration fees already the subject of a first lien because of the issuance of a prior note issue.

(f) Any notes issued may be secured in whole or in part under a trust or escrow agreement, which agreement may also govern the issuance of renewal notes, refunding notes, and advance refunding notes. The agreement may authorize the trustee or escrow agent to make investments of any type authorized in the agreement.

(8) The notes issued under this section and interest on the notes shall be payable in lawful money of the United States of America and shall be exempt from all taxation by this state or a taxing authority in this state.

(9) The notes issued under this section may be made payable at a bank or trust company, or may be made registrable as to principal or as to principal and interest under the terms and conditions specified in the authorizing resolution or by the county treasurer when awarding the notes.

(10) To the extent authorized under section 87f of the general property tax act, 1893 PA 206, MCL 211.87f, a county treasurer shall have all the powers granted by this act to a public corporation and shall exercise those powers by order. A copy of that order shall be maintained in the records of the county treasurer, and a second copy shall be filed with the county clerk on December 31 each year for all such orders issued that year.

(11) Notwithstanding 1966 PA 293, MCL 45.501 to 45.521, a county operating under a home rule charter shall not be restricted by the provisions of the home rule charter in connection with the powers granted to the county treasurer to issue notes by this section. The treasurer of a county described in this subsection, notwithstanding any charter provisions to the contrary, shall have all of the powers granted to county treasurers by this section.

(12) If the treasurer so authorizes in the order authorizing the notes, any notes issued may be secured in whole or in part under a trust or escrow agreement. That agreement may authorize the trustee or escrow agent to make investments of any type authorized in the agreement.

(13) Notes issued under this act are exempt from the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 2016, Act 83, Imd. Eff. Apr. 12, 2016



Section 141.108 Lien on revenue in favor of bondholders.

Sec. 8.

There shall be created in the authorizing ordinance a lien, by this act made a statutory lien, upon the net revenues pledged to the payment of the principal of and interest upon such bonds, to and in favor of the holders of such bonds and the interest coupons pertaining thereto, and each of such holders, which liens shall be a first lien upon such net revenues, except where there exists a prior lien or liens then such new lien shall be subject thereto.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1935, Act 66, Imd. Eff. May 17, 1935 ;-- Am. 1939, Act 2, Imd. Eff. Feb. 15, 1939 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.108



Section 141.109 Statutory lien on net revenues; duration; enforcement.

Sec. 9.

The net revenues which are pledged shall be and remain subject to the statutory lien until the payment in full of the principal of and interest upon the bonds unless the authorizing ordinance provides for earlier discharge of the lien by substitution of other security. The holder of the bonds, representing in the aggregate not less than 20% of the entire issue then outstanding, may protect and enforce the statutory lien and enforce and compel the performance of all duties of the officials of the borrower, including the fixing of sufficient rates, the collection of revenues, the proper segregation of revenues, and the proper application of the revenues. The statutory lien shall not be construed to give a holder or owner of a bond or coupon authority to compel the sale of the public improvement, the revenues of which are pledged to the improvement.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.109 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978



Section 141.110 Receiverships for public improvements.

Sec. 10.

If there be any default in the payment of the principal of or interest upon any of said bonds, any court having jurisdiction in any proper action may appoint a receiver to administer and operate on behalf of the borrower, under the direction of said court, any public improvement the revenues of which are pledged to the payment of such principal and interest; and by and with the approval of said court, to fix and charge rates and collect revenues sufficient to provide for the payment of any bonds or other obligations outstanding against the revenues of said public improvement and for the payment of the expenses of operating and maintaining the same and to apply the income and revenues of said public improvement in conformity with this act and the ordinance providing for the issuance of such bonds and in accordance with such orders as the court shall make.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.110



Section 141.111 Bonds; application of other laws and charters.

Sec. 11.

The bonds authorized hereunder shall not be subject to any limitations or provisions contained in the laws of the state of Michigan, pertaining to public corporations or in the charters of public corporations, as now in force or hereafter amended, other than as provided for in this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.111



Section 141.112 Bonds; discount; sale price; interest; competitive or negotiated sale; notice; publication.

Sec. 12.

(1) Bonds issued under this act may be sold at a discount but may not be sold at a price that would make the interest cost on the money borrowed after deducting any premium or adding any discount exceed 10% per annum or the maximum rate permitted by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, whichever is greater, and may bear a stated rate of interest or no rate of interest.

(2) A public corporation may sell bonds at a competitive sale or a negotiated sale as determined in the authorizing ordinance. If a public corporation determines to sell a bond at a negotiated sale, the governing body shall expressly state the method and reasons for choosing a negotiated sale instead of a competitive sale in the resolution or ordinance authorizing the issuance or sale of the bonds.

(3) Bonds sold at a competitive sale shall not be sold until notice by publication at least 7 days before the sale in a publication printed in the English language and circulated in this state that carries as a part of its regular service notices of the sale of municipal bonds.

(4) A public corporation shall award a bond sold at a competitive sale to the bidder whose bid meets all specifications and requirements and results in the lowest interest cost to the public corporation, unless all bids are rejected.

(5) A public corporation may accept bids for the purchase of a bond made in person, by mail, by facsimile, by electronic means, or by any other means authorized by the public corporation.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.112 ;-- Am. 1949, Act 244, Eff. Sept. 23, 1949 ;-- Am. 1968, Act 68, Imd. Eff. May 28, 1968 ;-- Am. 1973, Act 40, Imd. Eff. June 29, 1973 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1982, Act 485, Imd. Eff. Dec. 30, 1982 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 1985, Act 26, Imd. Eff. May 31, 1985 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.112a Bonds subject to revised municipal finance act.

Sec. 12a.

(1) Bonds issued under this act for which a municipality pledges its full faith and credit are also subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, except for part VI and section 503 of the revised municipal finance act, 2001 PA 34, MCL 141.2601 to 141.2613, and MCL 141.2503.

(2) For bonds issued under this act, the first principal amount maturity date or mandatory redemption date shall be not later than 5 years after the date of issuance and some principal amount shall mature or be subject to mandatory redemption in each subsequent year of the term of the bond.

(3) As used in this section, “municipality” means that term as defined in the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(4) Except as otherwise provided in this act, bonds subject to this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: Add. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.112b Bulletins; issuance by department of treasury.

Sec. 12b.

The department of treasury is authorized to issue bulletins as necessary to carry out the purposes of this act. A bulletin issued under this section shall include a statement of the department's specific statutory authority for any substantive requirement contained within the bulletin.

History: Add. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.113 Bonds; statement on face of bond or on face of interest coupon.

Sec. 13.

(1) There shall be plainly stated on the face of each bond: that it is issued under this act; that it is a self-liquidating bond and is not a general obligation of the borrower, unless the full faith and credit of the issuer are pledged; that it does not constitute an indebtedness of the borrower within any constitutional, statutory, or charter limitation; that the principal of the bond and the interest on the bond are payable solely from revenues, which shall be identified by reference to the public improvement, or part of the public improvement, from which the revenues are to be derived; and that the payment of the principal and interest are secured by a statutory lien on the revenues, the priority of which lien shall be stated.

(2) Unless the full faith and credit of the borrower are pledged, there shall be plainly stated on the face of each interest coupon language substantially as follows: This coupon is not a general obligation of the borrower and is payable solely from certain revenues as set forth in the bond to which this coupon pertains.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.113 ;-- Am. 1969, Act 87, Imd. Eff. July 24, 1969 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978



Section 141.114 Bonds; qualities of negotiable instruments.

Sec. 14.

The bonds shall have all the qualities of negotiable instruments as provided for in the uniform commercial code, 1962 PA 174, MCL 440.1101 to 440.11102.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- CL 1948, 141.114 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 2000, Act 350, Eff. Mar. 28, 2001



Section 141.115 Bonds; deposit and investment of sale proceeds.

Sec. 15.

The governing body shall require that the proceeds of the sale of bonds issued under this act be deposited in an account or accounts separate from other money of the borrower in 1 or more banks, savings and loan associations, or credit unions, each having unimpaired capital and surplus amounting to at least $2,000,000.00 or that are insured by the federal deposit insurance corporation, the federal savings and loan insurance corporation, or the national credit union share insurance fund. However, the proceeds may be invested, in whole or in part, in the manner provided in section 24 for other funds, if the investment is authorized in the ordinance or approved by the department of treasury.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.115 ;-- Am. 1951, Act 63, Eff. Sept. 28, 1951 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 1988, Act 228, Eff. Oct. 1, 1988



Section 141.116 Bonds; use of sale proceeds; cancellation of bonds acquired by purchase; payment of capitalized interest.

Sec. 16.

Money received from the sale of bonds shall be used solely for the payment of project costs. An unexpended balance of the proceeds of the sale of any bonds remaining after the completion of the project for which issued, may be used for the improvement, enlargement, or extension of the public improvement, if the use is approved by the department of treasury. Any remaining balance shall be paid immediately into the bond and interest redemption deposit account for the bonds, and the money shall be used only for meeting bond reserve requirements or for the redemption or purchase, at not more than the fair market value, of outstanding bonds of the issue from which the proceeds were derived. Bonds acquired by purchase shall be canceled and shall not be reissued. Each ordinance shall state the period for which interest is to be capitalized, and the amount of reserves to be funded from the bonds. Upon receipt of the proceeds of the bonds, there shall be set aside, in the bond and interest redemption deposit account, the amount of interest that will accrue during the period at the interest rate specified in the bonds and the amount required to be set aside in the bond and interest redemption account. Money set aside shall be used solely for the payment of the capitalized interest or to satisfy bond reserve requirements.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.116 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.117 Bonds; validity of signatures.

Sec. 17.

In case any of the officers whose signatures or counter-signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signatures or counter-signatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- CL 1948, 141.117



Section 141.118 Charges for services; providing medical care without charge or at reduced rates.

Sec. 18.

(1) Except as provided in subsection (2), free service shall not be furnished by a public improvement to a person, firm, or corporation, public or private, or to a public agency or instrumentality. The reasonable cost and value of any service rendered to a public corporation, including the borrower, by a public improvement shall be charged against the public corporation and shall be paid for as the service accrues from the public corporation's current funds or from the proceeds of taxes which the public corporation, within constitutional limitations, is hereby authorized and required to levy in an amount sufficient for that purpose, or both, and those charges, when so paid, shall be accounted for in the same manner as other revenues of the public improvement.

(2) A public improvement that is a hospital or other health care facility may provide medical care to the indigent without charge or at reduced rates and may provide medical care without charge to comply with conditions for the receipt of a grant or contribution from a public or private donor.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.118 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1987, Act 229, Imd. Eff. Dec. 28, 1987



Section 141.119 Additional bonds.

Sec. 19.

(1) A borrower issuing bonds for any public improvement pursuant to this act, at the time of the authorization of the bonds, may provide in the authorizing ordinance for the issuance of additional bonds of equal standing for its completion in the event the bonds first authorized shall prove to be insufficient therefor, or for its subsequent enlargement, extension, improvement, or repair, or to refund part or all of 1 or more outstanding issues, or for any of these purposes, which additional bonds may be issued and be negotiated from time to time as the proceeds therefrom may be necessary for that purpose. The bonds, when sold, shall have equal standing with those issued in the first instance. The additional bonds may be issued in separate series from the original bonds, with different dates of issuance, and with changes in the form thereof which are consistent with that equality of standing.

(2) The provisions of section 7 providing for annual installments, the amounts of the installments, and the due date of the first installment shall not be controlling as to each additional series whether the additional series is of equal or subordinate standing. Instead, section 7 shall be applied to the combined annual principal installments and interest at actual rates on outstanding bonds and at the maximum authorized rate on the additional series. Additional bonds of equal standing shall not be issued unless authorized as provided in this section.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.119 ;-- Am. 1969, Act 87, Imd. Eff. July 24, 1969 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978



Section 141.120 Revenue refunding bonds.

Sec. 20.

(1) If a borrower has outstanding any bonds issued under this act, it may issue and negotiate new bonds under this act for the purpose of providing for the retirement of those outstanding bonds, in whole or in part. The new bonds shall be designated “revenue refunding bonds”. Except as otherwise provided in the refunding ordinance, revenue refunding bonds shall be secured to the same extent and shall have the same source of payment as the bonds to be refunded, or may be payable from earnings on investments held in trust to pay refunded bonds for the period of time specified in the ordinance authorizing the bonds or from any other source provided in the ordinance authorizing the refunding bonds. The revenue refunding bonds may be issued to include the amount of any premium to be paid upon the calling of the bonds to be refunded, interest to the maturity or the earliest or any subsequent redemption date of the bonds to be refunded, and the cost of issuing the refunding bonds, or if the bonds are not callable, any premium necessary to be paid in order to secure the surrender of the bonds to be refunded. This section shall not be construed as providing for the redemption of noncallable unmatured bonds without the consent of the holder or holders of the bonds.

(2) The borrower may issue bonds partly to refund outstanding bonds, which portion shall be considered a revenue refunding bond for purposes of this section, and partly for any other purpose contemplated by this act but which would not include loans for private mortgage purposes.

(3) Bonds issued to refund outstanding bonds and bonds issued partly to refund outstanding bonds and partly for any other purposes may be issued in a principal amount and may bear an interest rate that is greater than, the same as, or lower than the principal amount and interest rate of the bonds to be refunded. The refunding bonds and the bonds issued pursuant to subsection (2) may be sold as provided in section 12 or, to the extent the bond is issued to refund an outstanding bond, may be exchanged for the obligations to be refunded by the obligations, and if sold, the proceeds attributable to the purpose of refunding an outstanding obligation shall be deposited in a bank, trust company, savings and loan association, or credit union in a special trust account or escrow account to be used only for the payment at maturity or redemption or purchase of the outstanding bonds. If refunding bonds or bonds issued pursuant to subsection (2) are to be issued and sold for the sole or partial purpose of refunding unmatured noncallable bonds, the latter shall be surrendered and canceled at the time of the delivery to the purchaser of the refunding bonds, or the proceeds of the bonds attributable to the purpose of refunding an outstanding obligation and sufficient other funds shall be deposited in trust to pay principal and interest to maturity or principal, interest, and redemption premium to the earliest or any subsequent redemption date together with irrevocable instructions to the paying agent to call the bonds for redemption on that date. The borrower may deposit in trust direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by, the United States that do not permit redemption at the option of the issuer and the principal and interest on which when due, without reinvestment, provide funds sufficient to pay principal, interest, and call premium, when due, on the bonds being refunded.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.120 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 1988, Act 228, Eff. Oct. 1, 1988



Section 141.120a Combined public improvements; bonds; revenues pledged; retirement.

Sec. 20a.

Any public corporation may determine to operate 2 or more public improvements as a combined public improvement and in such case it may pledge the revenues of such combined public improvement to the payment of revenue bonds issued to defray the cost of purchasing, acquiring, constructing, improving, enlarging, extending and/or repairing the whole or any part of such combined public improvement. Whenever any public corporation shall determine to issue any bonds under this act and pledge thereto the revenues of a public improvement or a combined public improvement, if there shall be outstanding bonds pledging the revenues of such public improvement or any unit or units of such combined public improvement, then such new bonds may be issued subject to such prior pledge, or may include an amount sufficient to retire such outstanding bonds, and to the extent that they are issued for such retirement, they shall be subject to the provisions of section 20 of this act, except that in lieu of being designated as refunding bonds, such new bonds shall recite the extent to which they refund outstanding obligations.

History: Add. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.120a



Section 141.120b Issuance of revenue bonds to retire outstanding bonds for public improvements; revenue refunding bonds; noncallable unmatured bonds.

Sec. 20b.

If a township, city, or village has outstanding bonds issued for acquiring or constructing public improvements, whether the bonds are payable from revenues, special assessments, or taxes, it may issue revenue bonds under this act for the purpose of retiring the outstanding bonds. If a city or village has issued refunding bonds, including in a single series, or bonds for 1 or more of the public improvements together with bonds for other purposes, the governing body may designate by number and amount the refunding bonds of the series that represent the original bonds issued for the public improvements and may refund the bonds designated by the issuance of revenue refunding bonds under this act. The revenue refunding bonds shall be valid notwithstanding a defect in the proceedings for the issuance of the bonds refunded or for the acquisition of the public improvement if, at the time of refunding, the public improvement can be acquired and revenue bonds can be issued for the improvement under this act. If this act applies to the issuance, the new bonds shall be authorized in the same manner, shall be subject to the same conditions, shall be secured to the same extent, and shall have the same source of payment as other bonds issued under this act for like improvements. The bonds may include the costs of issuing the bonds and the amount of the premium to be paid on the calling of the outstanding bonds, or if the bonds are not callable, the premium necessary to be paid to secure the surrender of the bonds. If revenue refunding bonds are to be issued, the amount due upon a bond to be refunded may be reduced by consent of the holder of the bond, and refunding bonds may be issued for the reduced amount. This section shall not be construed as providing for the redemption of noncallable unmatured bonds without the consent of the holder of the bond. The bonds may be exchanged for the outstanding bonds or may be sold as provided in section 12. If sold, the proceeds shall be deposited in a bank, trust company, savings and loan association, or credit union in a special trust account or escrow account to be used only for the redemption or purchase of the outstanding bonds. If refunding bonds are to be issued and sold for the purpose of refunding noncallable unmatured bonds, the noncallable unmatured bonds shall be surrendered and canceled at the time of the delivery to the purchaser of the refunding bonds, or sufficient funds deposited in trust to pay principal and interest to maturity on noncallable bonds and principal, interest, and redemption premium to the earliest redemption date on callable bonds together with irrevocable instructions to the paying agent to call the bonds for redemption on that date. If the ordinance authorizing the bonds to be refunded permits, the borrower may deposit in trust direct obligations of, or obligations the principal and interest of which are unconditionally guaranteed by, the United States that do not permit redemption at the option of the issuer and the principal and interest on which when due, without reinvestment, provide funds sufficient to pay principal, interest, and call premium, when due, on the bonds being refunded.

History: Add. 1943, Act 219, Imd. Eff. Apr. 20, 1943 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.120b ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1988, Act 228, Eff. Oct. 1, 1988



Section 141.120c Parking revenue bonds; special assessments on benefited properties.

Sec. 20c.

When a borrower has outstanding any parking revenue bonds issued under the provisions of this act, it may thereafter levy special assessments against properties specially benefited by the parking facilities originally financed by the bonds, but no assessment shall be made at large, and may issue special assessment bonds therefor in anticipation of the payment of the special assessments for the purpose of providing for the retirement of the outstanding bonds in whole or in part. The special assessment bonds may pledge the full faith and credit of the public corporation issuing them, as determined by the governing body of the public corporation. The special assessment bonds may be issued to include the amount of any premium to be paid upon the calling of the parking revenue bonds to be refunded or if such bonds are not callable, any premium necessary to be paid in order to secure the surrender of the bonds to be refunded; but the amount of the premium so included shall not exceed 5% of the principal amount of the bonds to be refunded. The procedures for levying the special assessments and for issuing the special assessment bonds shall be the same as that provided by charter or other applicable law. Nothing in this section shall be construed as providing for the refunding of noncallable unmatured bonds without the consent of the holders thereof.

History: Add. 1959, Act 78, Imd. Eff. June 29, 1959



Section 141.121 Rates for services; sufficiency; fixing and revising; pledge for payment of bonds; charges for services as lien on premises; certification of delinquent charges; notice of tenants' responsibility for payment of charges; cash deposit; discontinuance of service to enforce payment of charges; validation of enforcement methods included in ordinance.

Sec. 21.

(1) Rates for services furnished by a public improvement shall be fixed before the issuance of the bonds. The rates shall be sufficient to provide for all the following:

(a) The payment of the expenses of administration and operation and the expenses for the maintenance of the public improvement as may be necessary to preserve the public improvement in good repair and working order.

(b) The payment of the interest on and the principal of bonds payable from the public improvements when the bonds become due and payable.

(c) The creation of any reserve for the bonds as required in the ordinance.

(d) Other expenditures and funds for the public improvement as the ordinance may require.

(2) The rates shall be fixed and revised by the governing body of the borrower so as to produce the amount described in subsection (1). The borrower shall covenant and agree in the ordinance authorizing the issuance of the bonds and on the face of each bond to maintain at all times the rates for services furnished by the public improvement sufficient to provide for the amount described in subsection (1). Rates pledged for the payment of bonds that are fixed and established pursuant to a contract or lease shall not be subject to revision or change, except in the manner provided in the lease or contract.

(3) Charges for services furnished to a premises may be a lien on the premises, and those charges delinquent for 6 months or more may be certified annually to the proper tax assessing officer or agency who shall enter the lien on the next tax roll against the premises to which the services shall have been rendered, and the charges shall be collected and the lien shall be enforced in the same manner as provided for the collection of taxes assessed upon the roll and the enforcement of the lien for the taxes. The time and manner of certification and other details in respect to the collection of the charges and the enforcement of the lien shall be prescribed by the ordinance adopted by the governing body of the public corporation. However, in a case when a tenant is responsible for the payment of the charges and the governing body is so notified in writing, the notice to include a copy of the lease of the affected premises, if there is one, then the charges shall not become a lien against the premises after the date of the notice. In the event of filing of the notice, the public corporation shall render no further service to the premises until a cash deposit in a sum fixed in the ordinance authorizing the issuance of bonds under this act is made as security for the payment of the charges. In addition to any other lawful enforcement methods, the payment of charges for water service to any premises may be enforced by discontinuing the water service to the premises and the payment of charges for sewage disposal service or storm water disposal service to a premises may be enforced by discontinuing the water service, the sewage disposal service, or the storm water disposal service to the premises, or any combination of the services. The inclusion of these methods of enforcing the payment of charges in an ordinance adopted before February 26, 1974, is validated.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.121 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1992, Act 305, Imd. Eff. Dec. 21, 1992



Section 141.121a Issuance of notes; requirement that delinquent tax revenues be fixed and sufficient; statutory lien.

Sec. 21a.

(1) Delinquent tax revenues shall be fixed before the issuance of the notes and shall be sufficient to provide for all of the following:

(a) The payment of the interest on and the principal of notes payable from the delinquent tax revenues when the notes become due and payable.

(b) The creation of any reserve for the notes as required in the order authorizing the issuance of those notes.

(2) The county treasurer shall covenant and agree in the order authorizing the issuance of the notes and on the face of each note to collect at all times the amounts pledged to repay the notes which shall be sufficient to provide for the amounts described in subsection (1). The amounts pledged that are fixed and established pursuant to the order shall not be subject to revision or change.

(3) Notes issued and sold under this section shall be secured by a statutory lien on the delinquent taxes and, to the extent held in the delinquent tax revolving fund, on all other property and assets and any revenues derived from the delinquent taxes and other property or assets. The lien shall automatically attach without further action or authorization by the county treasurer. The lien on the delinquent taxes and all other property and assets and any revenues derived from the delinquent taxes and other property or assets that are held in the delinquent tax revolving fund shall be valid and binding from the time the notes are executed and delivered. The lien shall automatically attach and be effective, binding, and enforceable against the county, the county treasurer, its successors, transferees, and creditors, and all others asserting rights in the secured property, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act. In addition, the amounts collected which are subject to the lien shall be held in trust for the owners of the notes authorized by this section. Any property eligible to be conveyed and properly conveyed to a land bank fast track authority as tax reverted property, as defined by section 3(q) of the land bank fast track act, 2003 PA 258, MCL 124.753, or to this state or a person, city, village, township, or county pursuant to section 78m or 78r of the general property tax act, 1893 PA 206, MCL 211.78m and 211.78r, shall be released from any lien created under this section.

History: Add. 2016, Act 83, Imd. Eff. Apr. 12, 2016



Section 141.122 Accounting of revenues; order of priority; disposition of surplus.

Sec. 22.

(1) In the authorizing ordinance the governing body of the borrower shall provide that the revenues of the public improvement be accounted for separately from the other funds and accounts of the borrower in the following order of recorded priority:

(a) After provision for the payment for the next succeeding period of all current expenses of administration and operation and the current expenses for that period for maintenance as may be necessary to preserve the public improvement in good repair and working order.

(b) There shall be next set aside a sum sufficient to provide for the payment of the principal of and the interest upon all bonds payable from those revenues, as and when the bonds become due and payable. This account shall be designated “bond and interest redemption account”. In the event that the revenues of any operating year over and above those necessary for the operation and maintenance expenses shall be insufficient to pay the principal of and interest on the bonds maturing in any operating year, then an additional amount sufficient to pay the principal and interest shall be set aside out of the revenues of the next succeeding operating year, after provision for the expenses of operation and maintenance. In respect to the allocation and use of money in the bond and interest redemption account, due recognition shall be given as to priority rights, if any, between different issues or series of outstanding bonds. The public corporation may provide by ordinance that a reasonable excess amount shall be set aside in the bond and interest redemption account from time to time so as to produce and provide a reserve to meet any possible future deficiencies.

(c) Next there shall be set aside, in the manner and priority provided by the ordinance, the sum or sums necessary for the additional accounts as may be required.

(2) Revenues remaining, after satisfaction of subsection (1), at the end of any operating year shall be considered surplus and shall be disposed of by the governing body as provided in this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.122 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.122a Delinquent tax revenues; statutory lien; commingling; designation of note and interest redemption account; set aside of reasonable excess amount; reserve; transfer of surplus to county general fund.

Sec. 22a.

(1) In the authorizing order, the county treasurer shall also provide that the delinquent tax revenues of the delinquent tax system are all subject to a statutory lien and shall be kept separate from and shall not be commingled with any other money in the custody of the county treasurer. The delinquent tax revenues of the delinquent tax system shall be used to provide for the payment of the principal of and the interest upon all notes payable from those revenues, as and when the notes become due and payable. This account shall be designated note and interest redemption account and shall be subject to the statutory lien. In respect to the allocation and use of money in the note and interest redemption account, due recognition shall be given as to priority rights, if any, between different issues or series of outstanding notes. If authorized under a resolution adopted by the board of commissioners and, in a charter or unified county, the chief executive officer of the county in the manner authorized under the charter or by law, the county treasurer may provide by order that a reasonable excess amount shall be set aside in the note and interest redemption account from time to time so as to produce and provide a reserve to meet any possible future deficiencies, which reserve shall also be subject to the statutory lien.

(2) Revenues remaining, after satisfaction of subsection (1), at the end of any operating year shall be part of the surplus in the delinquent tax revolving fund which may be transferred to the county general fund as provided in section 87b(7) of the general property tax act, 1893 PA 206, MCL 211.87b.

History: Add. 2016, Act 83, Imd. Eff. Apr. 12, 2016



Section 141.123 Appropriation and use of revenues for payment of operation and maintenance expenses; appropriation and use of moneys raised by tax levy.

Sec. 23.

The borrower may appropriate and use, and may covenant to appropriate and use, any part of its available income or revenues derived from any source other than from the operation of the public improvement in paying any expenses of operation or maintenance of the public improvement, but nothing in this act shall be construed to require the borrower to do so. Where the borrower is an authority incorporated under Act No. 31 of the Public Acts of the First Extra Session of 1948, as amended, being sections 123.951 to 123.965 of the Michigan Compiled Laws, any public corporation to which the public improvement or other property is leased by the authority may appropriate and use, and may covenant to appropriate and use, any part of its available income or revenues derived from any source other than from the operation of the public improvement or other property in paying any expenses of operation or maintenance of the public improvement or other property, but this act shall not be construed to require the public corporation to do so. The provisions of this act requiring the production, setting aside, and use of revenues for payment of operation and maintenance expenses shall be deemed to refer to such expenses, if any, which are in excess of any income or revenue appropriated and used as authorized in this section. Moneys raised by levy of taxes without limitation as to rate or amount in fulfillment of the pledge by a public corporation of its full faith and credit shall be appropriated only to the bond and interest redemption fund, and used only to pay principal of and interest on bonds.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.123 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974



Section 141.124 Money in several accounts of public improvement; separate deposit account; investment.

Sec. 24.

(1) Money in the several accounts of the public improvement shall be deposited as designated by the governing body of the borrower. Money in the several accounts of the public improvement, except money in the bond and interest redemption account and money derived from the proceeds of sale of the bonds each of which shall be kept in a separate deposit account, may be kept in 1 deposit account. In that case the money in the combined deposit accounts shall be allocated on the books and records of the borrower to the various accounts in the manner provided in the authorizing ordinance. The governing body of the borrower may provide that the money in the several accounts of the public improvement may be kept in separate depository accounts. The money in the bond and interest redemption account shall be accounted for separately.

(2) Subject to the limitations and conditions provided in the authorizing ordinance, money in the several accounts of the public improvement may be invested in accordance with the public corporation's investment policy adopted by the legislative body or governing body of the public corporation under 1943 PA 20, MCL 129.91 to 129.96.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.124 ;-- Am. 1960, Act 91, Eff. Aug. 17, 1960 ;-- Am. 1963, Act 192, Eff. Sept. 6, 1963 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1985, Act 26, Imd. Eff. May 31, 1985 ;-- Am. 1987, Act 263, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 228, Eff. Oct. 1, 1988 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.124a Deposit accounts.

Sec. 24a.

Money in the several accounts of the delinquent tax system shall be deposited as designated by the county board of commissioners of the county. Money in the several accounts of the delinquent tax system, except money in the note and interest redemption account and money derived from the proceeds of sale of the notes each of which shall be kept in a separate deposit account, may be kept in 1 deposit account, provided, however, that only delinquent tax revenues of the delinquent tax systems shall be held in or credited to that deposit account and those funds and other property shall not be commingled with any other money of or in the custody of the county treasurer. In that case, the money in the combined deposit accounts shall be allocated on the books and records of the county treasurer to the various accounts in the manner provided in the authorizing order. The county treasurer of the county may provide that the money in the several accounts of the delinquent tax system be kept in separate depository accounts. The money in the note and interest redemption account shall be accounted for separately.

History: Add. 2016, Act 83, Imd. Eff. Apr. 12, 2016



Section 141.125 Fixing dates of operating year for public improvement.

Sec. 25.

The ordinance authorizing the issuance of such bonds shall fix the dates of the beginning and ending of the operating year for such public improvement, subject to the right of the department of treasury to require that it correspond with the fiscal year of the borrower.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.125 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983



Section 141.126 Receiving fund surplus; deposit.

Sec. 26.

Any money remaining in the accounts of the public improvement at the end of any operating year, which under the provisions of section 22 shall be considered surplus, may be transferred to other accounts of the public improvement or may be used for the purpose or purposes as the governing body may determine to be for the best interests of the borrower, unless some other disposition shall have been made in the ordinance authorizing the issuance of bonds under this act. In the event that money of the public improvement is insufficient to provide for the current expenses of the operation and maintenance account or the bond and interest redemption account, any money or securities in other accounts of the public improvement shall be transferred first to the operation and maintenance account and second to the bond and interest redemption account to the extent of any deficits in those accounts.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.126 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.127 Issuance of bonds by public corporation; applicable laws.

Sec. 27.

A public corporation issuing bonds under this act is subject to all of the following:

(a) If the public corporation issuing the bonds meets the requirements of qualified status under section 303(3) of the revised municipal finance act, 2001 PA 34, MCL 141.2303, the public corporation complies with section 319(1) of the revised municipal finance act, 2001 PA 34, MCL 141.2319.

(b) If the public corporation issuing the bonds does not meet the requirements of qualified status under section 303(3) of the revised municipal finance act, 2001 PA 34, MCL 141.2303, the public corporation meets the requirements of section 303(7) and (8) and section 319(2) of the revised municipal finance act, 2001 PA 34, MCL 141.2303 and 141.2319.

(c) Section 321 of the revised municipal finance act, 2001 PA 34, MCL 141.2321.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.127 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 1985, Act 26, Imd. Eff. May 31, 1985 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.128 Effect of approval permitting issuance of bonds.

Sec. 28.

Qualification or approval to issue obligations under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, that permits the issuance of bonds under this act shall not be considered an approval of the legality of issuing bonds under this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.128 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.129 Service rates not subject to supervision by state agency.

Sec. 29.

Rates charged for the services furnished by any public improvement purchased, acquired, constructed, improved, enlarged, extended and/or repaired under the provisions of this act shall not be subject to supervision or regulation by any state bureau, board, commission or other like instrumentality or agency thereof.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1937, Act 246, Imd. Eff. July 21, 1937 ;-- Am. 1939, Act 34, Eff. Sept. 29, 1939 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.129



Section 141.130 Books of record and account; annual audit report.

Sec. 30.

(1) Any borrower issuing revenue bonds under this act shall install, maintain, and keep proper books of record and account, separate from other records and accounts of such borrower, in which full and correct entries shall be made of all dealings or transactions of or in relation to the properties, business, and affairs of the public improvement.

(2) Each public corporation shall file an audit report annually with the department of treasury within 6 months from the end of its fiscal year or as otherwise provided in the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.130 ;-- Am. 1963, Act 192, Eff. Sept. 6, 1963 ;-- Am. 1983, Act 76, Imd. Eff. June 6, 1983 ;-- Am. 2002, Act 465, Imd. Eff. June 21, 2002



Section 141.131 Redemption of bonds before maturity.

Sec. 31.

The governing body of the borrower authorizing bonds under this act may make provisions in the authorizing ordinance for the redemption before maturity of the bonds or a part of the bonds. In case of refunding, bonds of an issue less than all the outstanding bonds of the issue, shall not be called for redemption unless the borrower has on hand in its bond and interest redemption fund sufficient money to refund the bonds not otherwise appropriated or pledged, in excess of the amount of interest and principal maturing within the next 12 months from the redemption date.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.131 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978



Section 141.132 Breach of contract not authorized; pledging of revenues; disconnection of lands not to affect liability under bond issue.

Sec. 32.

Nothing in this act shall be construed as authorizing any borrower to impair or commit a breach of the obligation of any valid lien or contract created or entered into by it, the intention hereof being to authorize the pledging, setting aside and segregation of gross revenues only where consistent with outstanding obligations of such borrower. The severance of any lands from the jurisdiction of the borrower subsequent to the issuance of bonds under this act, shall be subject to the obligations created by the issuance of such bonds.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- CL 1948, 141.132



Section 141.133 Issuance of bonds without submitting proposition to voters for approval; notice of intent to issue bonds; petition requesting referendum; special election; verification and rejection of signatures; determining number of registered electors.

Sec. 33.

Unless otherwise provided in this act, the powers conferred upon public corporations by this act shall be exercised by their respective governing bodies and this act shall be construed as authorizing the issuance of bonds under this act without submitting the proposition for the approval of the proposition to the voters of the borrowers. Except in the case of refunding bonds or bonds issued to comply with an order of a court or an order or permit requirement of a state or federal agency of competent jurisdiction to prevent or limit pollution of the environment, the governing body shall publish a notice of intent to issue bonds. If within 45 days after the publication of the notice a petition, signed by not less than 10% or 15,000 of the registered electors, whichever is less, residing within the limits of the borrower, is filed with the clerk, or other recording officer, of the borrower, requesting a referendum upon the question of the issuance of the bonds, then the bonds shall not be issued until approved by the vote of a majority of the electors of the borrower qualified to vote and voting on the bonds at a general or special election. The notice shall be directed to the electors of the borrower, and, if the borrower is an authority, to the electors of its constituent public corporations, and shall be published in a newspaper which has general circulation in the territory of the borrower, and shall state the maximum amount of bonds to be issued, the purpose of the bonds, source of payment, right of referendum on the bonds, and other information the governing body determines necessary to adequately inform the electors of the nature of the issue. A special election called for this purpose shall not be included in a statutory or charter limitation as to the number of special elections to be called within a period of time. Signatures on the petition shall be verified by a person under oath, as the actual signatures of the persons whose names are signed to the petition, and the clerk, or other recording officer, of the borrower shall have the same power to reject signatures and petitions as city clerks pursuant to section 25 of Act No. 279 of the Public Acts of 1909, as amended, being section 117.25 of the Michigan Compiled Laws. The number of registered electors in any borrower shall be determined by the township or city registration books, or both, or if the borrower is a village, then by the village registration books. Section 5(g) of Act No. 279 of the Public Acts of 1909, as amended, being section 117.5 of the Michigan Compiled Laws, relative to notice of intention to issue bonds, shall not apply to the authorization of the issuance of bonds under this act.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- Am. 1941, Act 210, Imd. Eff. June 16, 1941 ;-- Am. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- Am. 1947, Act 204, Imd. Eff. June 13, 1947 ;-- CL 1948, 141.133 ;-- Am. 1969, Act 79, Imd. Eff. July 23, 1969 ;-- Am. 1974, Act 27, Imd. Eff. Feb. 26, 1974 ;-- Am. 1978, Act 216, Imd. Eff. June 5, 1978 ;-- Am. 1982, Act 188, Imd. Eff. June 21, 1982



Section 141.133a Validation of bonds heretofore issued.

Sec. 33a.

All bonds heretofore issued under this act as originally adopted or subsequently amended are hereby validated. A public corporation shall not contest the validity of any such bonds after the bonds have been sold and delivered and the public corporation has received the consideration therefor.

History: Add. 1974, Act 27, Imd. Eff. Feb. 26, 1974



Section 141.133b Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 33b.

A petition under section 33, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 196, Eff. Mar. 23, 1999



Section 141.134 Liberal construction of act.

Sec. 34.

This act, being necessary for and to secure the public health, safety, convenience and welfare of the counties, cities, incorporated villages, townships, school districts, port districts, and metropolitan districts of the state of Michigan, shall be liberally construed to effect the purposes hereof.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- CL 1948, 141.134



Section 141.136 Immediate necessity.

Sec. 36.

This act, being necessary for and to secure the public health, safety, convenience and welfare of the counties, cities, incorporated villages, townships, school districts, port districts, and metropolitan districts of the state of Michigan, shall be given immediate effect.

History: 1933, Act 94, Imd. Eff. May 26, 1933 ;-- CL 1948, 141.136



Section 141.137 Condemnation of property.

Sec. 37.

Public corporations shall have the right and power to condemn property for public improvements. In the condemnation of property, public corporations may proceed under any act applicable thereto, or they may invoke and proceed under the provisions of Act No. 149 of the Public Acts of 1911, as the same may from time to time exist, and in so doing shall have all the rights, powers and privileges granted to “public corporation” as defined in that act.

History: Add. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.137



Section 141.138 Trustee; appointment; powers and duties; pledging of trust funds.

Sec. 38.

An ordinance authorizing the issuance of bonds under this act may provide for the appointment of a trustee with the powers and duties prescribed in the ordinance in respect to the bonds and the payment and security of the bonds including provision that funds, including the proceeds of bonds, which are trust funds under the ordinance, may be held in trust by the trustee for the primary benefit and payment of the holders of the bonds. These trust funds may also be pledged by the trustee pursuant to the ordinance to an entity providing additional security for the bonds pursuant to section 7a(1)(a).

History: Add. 1946, 1st Ex. Sess., Act 23, Eff. June 7, 1946 ;-- CL 1948, 141.138 ;-- Am. 1985, Act 26, Imd. Eff. May 31, 1985



Section 141.139 Water pollution; prevention or abatement; public corporation may accept grants or aid from U.S. government.

Sec. 39.

Any public corporation is hereby authorized to apply for and accept grants or any other aid which the United States government or any agency thereof has authorized or may hereafter authorize to be given or made to the several states of the United States or to any political subdivisions or agencies thereof within the states for the construction of public improvements, including all necessary action preliminary thereto, the purpose of which is to aid in the prevention or abatement of water pollution.

History: Add. 1949, Act 244, Eff. Sept. 23, 1949



Section 141.140 Allocation system for private activity bonds; establishment; purpose; applicability; ratification of prior allocations; revocation of allocation; applicability of subsection (1).

***** 141.140 SUBSECTION (1) SHALL NOT APPLY AFTER DECEMBER 31, 1988: See (4) of 141.140 *****

Sec. 40.

(1) Until otherwise provided by law, the state treasurer may establish and maintain an allocation system for private activity bonds, which system shall be considered to provide, pursuant to the authority granted by section 146(e) of the internal revenue code, a different formula for allocating the state ceiling among governmental units of the state having the authority to issue bonds from the formula provided in the internal revenue code. The allocation system established by the state treasurer shall apply to allocations made against the unified volume limitation per calendar year 1988 and each year thereafter and for bonds issued after December 31, 1987, that have allocations ratified by subsection (2).

(2) An allocation made under executive orders 1984-11, 1985-7, 1986-6, and 1986-18 for bonds issued on or after January 1, 1988, shall be considered ratified and issued with an allocation authorized by this section unless the allocation issued pursuant to an executive order was a carryforward allocation for the state volume cap for any calendar year prior to 1986.

(3) An allocation made other than through orders issued pursuant to this section or executive orders 1984-11, 1985-7, 1986-6 and 1986-18 is revoked.

(4) Subsection (1) shall not apply after December 31, 1988.

History: Add. 1987, Act 263, Imd. Eff. Dec. 28, 1987






Act 342 of 1969 INTEREST RATES FOR PUBLIC CORPORATIONS (141.151 - 141.153)

Section 141.151 Definitions.

Sec. 1.

As used in this act:

(a) “Public corporation” means any body corporate organized by or pursuant to the laws of this state to carry out a public governmental or propriety function, including, without limitation on the foregoing, the state or any school district, city, village, township, county, district, commission, authority, university, college, or any combination thereof, which is a corporate entity.

(b) “Bonds or other evidences of indebtedness” means any instrument providing for the payment of money, executed by or on behalf of a public corporation or which a public corporation has assumed and agreed to pay, including, without limitation on the foregoing bonds, notes, contracts, leases and certificates, but shall not include bonds or other evidences of indebtedness issued pursuant to Act No. 346 of the Public Acts of 1966, as amended.

History: 1969, Act 342, Imd. Eff. Dec. 26, 1969 ;-- Am. 1971, Act 40, Imd. Eff. June 17, 1971



Section 141.152 Maximum interest rate on certain bonds and evidences of indebtedness.

Sec. 2.

Notwithstanding the provisions of any other law, charter provision, ordinance, ballot or other proceedings to the contrary, any public corporation may agree or contract to pay interest on bonds or other evidences of indebtedness issued by it pursuant to law, subject where required by law to the prior permission of the municipal finance commission, at an interest rate or rates not greater than 8% per annum on bonds or other evidences of indebtedness issued after the effective date of this act but before July 1, 1973.

History: 1969, Act 342, Imd. Eff. Dec. 26, 1969 ;-- Am. 1971, Act 40, Imd. Eff. June 17, 1971



Section 141.153 Maximum interest rate on assessments or certain contract obligations; adjustment.

Sec. 3.

Notwithstanding the provisions of any other law, charter provision or ordinance to the contrary, any assessment made by a public corporation against any corporation, public or private, or any firm or person, or any contract obligation incurred by a public corporation, in anticipation of which bonds are to be issued, may bear any rate of interest, not exceeding 1 percentage point over the maximum rate at which the bonds or other evidences of indebtedness are to be offered for sale, determined by the governing body of the assessing or contracting public corporation at the time of assessment or contract obligation. If bonds or other evidences of indebtedness are subsequently issued in anticipation of the assessment or contract obligation, the rate of interest payable on the assessment or contract obligation shall be adjusted after the issuance to the rate required to produce an amount sufficient to pay the interest on the bonds or other evidences of indebtedness as they mature, but not exceeding 1 percentage point over the average rate of interest borne by the bonds or other evidences of indebtedness.

History: 1969, Act 342, Imd. Eff. Dec. 26, 1969 ;-- Am. 1971, Act 40, Imd. Eff. June 17, 1971






Act 189 of 1979 THE UNLIMITED TAX ELECTION ACT (141.161 - 141.168)

Section 141.161 Short title.

Sec. 1.

This act shall be known and may be cited as “the unlimited tax election act”.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.162 Definitions.

Sec. 2.

As used in this act, except when otherwise indicated by the context:

(a) “Legislative body” means the board, council, commission, or other body having legislative or general governing power of a public corporation.

(b) “Public corporation” means a county, city, village, township, charter township, port authority, metropolitan district, or authority of this state, or a combination of these entities when authorized by law to act jointly.

(c) “Tax obligation” means a bond, note, contract obligation, assessment, or other evidence of indebtedness payable primarily or secondarily from ad valorem taxes as a general or full faith and credit obligation of a public corporation.

(d) “Unlimited tax pledge” means an undertaking by a public corporation to secure and pay a tax obligation from ad valorem taxes to be levied on all taxable property within the boundaries of the public corporation without limitation as to rate or amount and in addition to other taxes which the public corporation may be authorized to levy.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.163 Purpose.

Sec. 3.

This act creates full and complete additional and alternative methods for the exercise of the powers granted in this act.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.164 Unlimited tax pledges for payment of tax obligations; resolution submitting question to vote of electors; election; approval; binding unlimited tax pledges; tax levy.

Sec. 4.

(1) If a public corporation is authorized by statute or charter to issue or incur tax obligations which under the terms of section 6 of article 9 of the state constitution of 1963 may be secured by unlimited tax pledges of the public corporation if approved by its electors, the legislative body of the public corporation may by resolution submit the question of making 1 or more unlimited tax pledges in support of 1 or more tax obligations to a vote of its electors at a regularly scheduled election to be held in the public corporation or at a special election which may be called for this purpose by the legislative body.

(2) An election authorized under this section shall be called and conducted pursuant to Act No. 116 of the Public Acts of 1954, as amended, being sections 168.1 to 168.992 of the Michigan Compiled Laws.

(3) Upon the approving vote of a majority of the qualified electors of the public corporation voting on the question, the public corporation may make 1 or more binding unlimited tax pledges for the payment of 1 or more tax obligations referred to in the ballot. After this vote of approval the public corporation may levy, for payment of these obligations, ad valorem taxes on all taxable property within its boundaries without regard to a charter, statutory, or constitutional tax limitation, and in addition to other taxes which the public corporation may be authorized to levy. However, the tax which may be levied shall not be excess of a rate or amount sufficient for payment of the obligations.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.165 Different tax obligations as single ballot proposition; contents of ballot question and notice of election; new authority not granted.

Sec. 5.

(1) Even though the tax obligations may be for different purposes and may be issued or incurred individually over a period of time, a public corporation may submit the question of making 1 or more unlimited tax pledges in support of 1 or more tax obligations as a single ballot proposition.

(2) The ballot question shall set forth the maximum principal amount of each tax obligation to be secured by the unlimited tax pledge or pledges.

(3) The notice of election shall set forth a brief general description of the purpose of each unlimited tax pledge, a statement of the estimated period of time over which each tax obligation is expected to be issued or incurred, and other information as the legislative body of the public corporation determines to be necessary to adequately inform the electors concerning the question. The statement of estimated period of time shall be considered to be for informational purposes and shall not be binding upon the public corporation if the legislative body of the public corporation later determines that changed circumstances have rendered the estimate impossible or impractical to comply with.

(4) This act shall not grant a public corporation new authority to combine questions of issuing or incurring a number of different tax obligations in a single ballot proposition, require a public corporation to secure approval of its electors to issue or incur tax obligations if not otherwise required by law, or require a public corporation to submit the question of making an unlimited tax pledge in support of a tax obligation which has been approved by its electors.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.166 Time of making unlimited tax pledge in support of tax obligation.

Sec. 6.

A public corporation shall not be required to have issued or incurred 1 or more tax obligations to be supported by 1 or more unlimited tax pledges before the election at which the question of making the pledges is submitted, and a public corporation may conduct the election either before, concurrently with, or after issuing or incurring a tax obligation. A public corporation may make an unlimited tax pledge in support of a tax obligation before the election to approve the pledge, but a pledge shall not be binding on the public corporation until the question of making the pledge has been approved by the electors of the public corporation as provided in section 4.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.167 Validation of prior elections.

Sec. 7.

Elections held in substantial compliance with and before the effective date of this act shall be considered to have secured voter approval of an unlimited tax pledge and are hereby validated.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979



Section 141.168 Liberal construction.

Sec. 8.

This act shall be liberally construed to effect its purposes.

History: 1979, Act 189, Imd. Eff. Dec. 21, 1979






Act 219 of 1952 TOWNSHIP PARKING FACILITIES (141.171 - 141.173)

Section 141.171 Automobile parking facilities; leasing space, limitation.

Sec. 1.

Any township may acquire, improve, enlarge, extend and operate automobile parking facilities for the use of the public and may finance the same by the issuance of revenue bonds, all as provided in Act No. 94 of the Public Acts of 1933, as now or hereafter amended, being sections 141.101 to 141.139, inclusive, of the Compiled Laws of 1948. Such facilities at any 1 location may be operated independently or jointly with those at 1 or more other locations. For the purpose of such acquirement a township may purchase, construct and/or condemn property. Such facilities may be acquired and operated by a township after first securing the approval of the electors thereof, and shall be open to the use of the public in general on the same terms as may be prescribed by the township board. The township board shall submit such proposition to the electors of the township at any general or special election called for that purpose, and if a majority vote of the electors voting thereon shall vote in favor thereof, the township board shall be authorized to acquire and operate automobile parking facilities, as provided under the provisions of this act. Automobile parking facilities owned by a township and for the use of which a fee is charged shall not be exempt from taxation.

History: 1952, Act 219, Eff. Sept. 18, 1952



Section 141.172 Automobile parking facilities; leasing of ground and basement floor space by township for purposes other than parking of automobiles.

Sec. 2.

The township board of the township may lease for purposes other than the parking of automobiles, upon such terms and for such periods as it shall deem advisable, any portion of the ground and basement floor space in any structure acquired hereunder, but not to exceed 25 per centum of the total floor area of the entire structure, if it shall deem such leasing to be beneficial in connection with the acquirement and/or operation of such facilities. If a structure is designed for the parking of automobiles on the roof, such roof area shall be considered as a part of the floor area of the structure. The income from any such lease shall be deemed a part of the revenues of the facilities: Provided, however, That no business involving the servicing, repairing or the furnishing of supplies for motor vehicles other than the parking of such vehicles and the delivery thereof shall be dispensed or furnished at or in connection with any township parking facility.

History: 1952, Act 219, Eff. Sept. 18, 1952



Section 141.173 Scope of act.

Sec. 3.

This act shall not be deemed to repeal or limit the powers granted in any other act but shall be construed as cumulative authority for the exercise of the powers herein granted.

History: 1952, Act 219, Eff. Sept. 18, 1952






Act 151 of 1933 COMPROMISE OF MUNICIPAL INDEBTEDNESS (141.191 - 141.192)



Act 72 of 1939 COMPOSITION OF DEBTS (141.201 - 141.201)



Act 204 of 1933 DEFAULTED MUNICIPAL BONDS (141.211 - 141.214)

Section 141.211 Defaulted municipal bonds.

Sec. 1.

Any county, city, township, village, or school district in this state is hereby authorized to call for tenders of, and accept defaulted bonds of such municipality by complying with the following terms and conditions.

History: 1933, Act 204, Imd. Eff. June 28, 1933 ;-- CL 1948, 141.211



Section 141.212 Defaulted municipal bonds; call for tenders.

Sec. 2.

Whenever any bonds of any special assessment district or improvement district of any county, city, township, village, or school district of the state of Michigan shall have been or have remained in default as to principal or interest for a period of longer than 6 months and there shall not be, or have been within said period of default, sufficient sums of money on hand belonging to said special assessment district or improvement district to pay the principal and interest of said bonds so in default, the governing body of such municipality may by resolution call for tenders of such defaulted bonds and advertise such call for tenders of bonds at least once, in a newspaper having general circulation in such municipality. Such advertisement shall be published at least 10 days prior to the time for presentation of such tenders of bonds.

History: 1933, Act 204, Imd. Eff. June 28, 1933 ;-- CL 1948, 141.212



Section 141.213 Defaulted municipal bonds; tenders, acceptance or rejection.

Sec. 3.

Upon the giving of such call for tenders of such bonds, the holder or holders thereof may submit his tender to the governing body of such municipality, sealed and in writing, stipulating the lowest price at which the owner of such bond or bonds will sell such bonds to said municipality. At the time set for the opening and examining of such tenders the governing body of such municipality shall examine and list such tenders as shall have been made and may accept the lowest tender thereof, but not to exceed the amount of funds available of such special assessment district or improvement project: Provided, That such municipality shall first accept the tender or tenders which are the lowest in price and next accept such additional tenders at the next lowest price, the total of said tenders so accepted not to be in excess of the available balance of funds of said special assessment district or project: Provided further, That in all such advertisements of calls for tenders, the municipality shall reserve the right to reject all tenders, and such municipality may upon the opening of such tenders, reject all of the same.

History: 1933, Act 204, Imd. Eff. June 28, 1933 ;-- CL 1948, 141.213



Section 141.214 Defaulted municipal bonds; payment of accepted tenders.

Sec. 4.

Upon the acceptance of any of such tenders, said bonds shall be paid at the price requested by such tenders, out of the funds available therefor of such special assessment district or improvement project, and such bonds as shall have been accepted in pursuance to such tenders shall be immediately cancelled.

History: 1933, Act 204, Imd. Eff. June 28, 1933 ;-- CL 1948, 141.214






Act 79 of 1937 MUNICIPAL BORROWING (141.221 - 141.226)

Section 141.221 Definitions.

Sec. 1.

The following definitions shall apply for the purposes of this act:

(a) “Municipality” means any local unit of government of this state which may now or may hereafter operate any public utility pursuant to law for the purpose of supplying bus or street railway transportation, including all plants, works, instrumentalities, and properties used or useful in connection with the operation of any public utility for the purpose of supplying street railway or bus transportation, except any gas or electric utility, or water supply systems, including all plants, works, instrumentalities, and properties used or useful in connection with obtaining a water supply system, the treatment of water or the distribution of water, or both, except any gas or electric utility.

(b) “Governing” means the council, common council, or commission of a municipality.

(c) “Fiscal year” means the 12-month period as may be determined by statute, charter, or ordinance as the fiscal year of the municipality.

History: 1937, Act 79, Imd. Eff. June 14, 1937 ;-- Am. 1947, Act 342, Eff. Oct. 11, 1947 ;-- CL 1948, 141.221 ;-- Am. 1983, Act 50, Imd. Eff. May 16, 1983



Section 141.222 Municipal borrowing; bus and street railway transportation or water supply utility purposes.

Sec. 2.

Any municipality of this state that operates any public utility pursuant to law for the purpose of supplying bus or street railway transportation or water supply may, by resolution of its governing body, borrow money and issue notes for the purpose of acquiring, constructing, purchasing, owning, maintaining, or operating any public utility as described in section 1(a), as the board in charge of the utility and the governing body of the municipality may consider necessary or desirable for the purpose of supplying bus or street railway transportation or water supply to the inhabitants of the municipality and within a distance of 10 miles from any portion of its corporate limits, and as the public convenience may require, together with all the necessary equipment.

History: 1937, Act 79, Imd. Eff. June 14, 1937 ;-- Am. 1947, Act 342, Eff. Oct. 11, 1947 ;-- CL 1948, 141.222 ;-- Am. 2002, Act 193, Imd. Eff. Apr. 29, 2002



Section 141.223 Notes subject to MCL 141.2101 to 141.2821.

Sec. 3.

Notes issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1937, Act 79, Imd. Eff. June 14, 1937 ;-- CL 1948, 141.223 ;-- Am. 1983, Act 50, Imd. Eff. May 16, 1983 ;-- Am. 2002, Act 193, Imd. Eff. Apr. 29, 2002



Section 141.224 Municipal borrowing for utility purposes; limitations.

Sec. 4.

Any governmental unit described in this act may borrow money and issue notes in anticipation of the collection of revenues of any utility described in this act to an amount not exceeding 10% of the total revenues of the public utility for the preceding fiscal year. The notes may be issued at any time against current revenues of the utility or the same may be issued against the revenues of any ensuing fiscal year and shall be made payable not later than the fiscal year against which revenues are pledged.

History: 1937, Act 79, Imd. Eff. June 14, 1937 ;-- CL 1948, 141.224 ;-- Am. 2002, Act 193, Imd. Eff. Apr. 29, 2002



Section 141.225 Repealed. 2002, Act 193, Imd. Eff. Apr. 29, 2002.



Section 141.226 Municipal borrowing for utility purposes; liability of municipality; construction of act.

Sec. 6.

The faith and credit of the municipality shall remain pledged for the payment of said notes: Provided, however, That this act shall not repeal any existing statutory or charter provisions authorizing the borrowing of money or the issuance of bonds or notes, but shall be construed as an additional grant of power to that now prescribed by other statutory or charter provisions. The notes and revenues herein provided for shall not be deemed to be within any statutory or charter limitation of tax rate, bonded indebtedness, or other indebtedness, but shall be deemed to be authorized in addition thereto.

History: 1937, Act 79, Imd. Eff. June 14, 1937 ;-- CL 1948, 141.226






Act 224 of 1939 IMPOUNDED MONEYS IN SINKING FUND FOR PAYMENT OF COUNTY HIGHWAY BONDS (141.231 - 141.231)



Act 328 of 1941 VALIDATION OF PROCEEDINGS FOR AUTHORIZATION OF ELECTRIC REVENUE CERTIFICATES (141.241 - 141.244)



Act 143 of 1943 BORROWING FOR ROAD PURPOSES (141.251 - 141.254)

Section 141.251 Borrowing money and issuing notes for county road purposes; resolution.

Sec. 1.

Boards of county road commissioners are authorized and empowered, upon the adoption of a resolution, to borrow money, the sum of which shall not exceed the amount previously authorized by their respective county board of commissioners, in anticipation of and to pledge for the payment of the borrowed money, future revenues derived from state collected taxes returned to the county for county road purposes pursuant to law and to issue notes for the purpose of purchasing road machinery or equipment, for improvement of county highways, or for other general county road purposes.

(2) Notes issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1943, Act 143, Eff. July 30, 1943 ;-- CL 1948, 141.251 ;-- Am. 1951, Act 227, Eff. Sept. 28, 1951 ;-- Am. 1983, Act 51, Imd. Eff. May 16, 1983 ;-- Am. 2002, Act 194, Imd. Eff. Apr. 29, 2002



Section 141.252 Notes; issuance; provisions.

Sec. 2.

All notes issued under this act are subject to all of the following provisions:

(a) For the purpose of computing the amount that may be borrowed, a loan made under this act shall not, when payable as provided in this section, exceed that percentage of the total aggregate revenues derived from state collected taxes returned to a county for county road purposes pursuant to law for the 5 immediately succeeding years:

(i) In 10 installments, 40%.

(ii) In 9 installments, 36%.

(iii) In 8 installments, 32%.

(iv) In 7 installments, 28%.

(v) In 6 installments, 24%.

(vi) In 5 installments, 20%.

(vii) In 4 installments, 16%.

(viii) In 3 installments, 12%.

(ix) In 2 installments, 8%.

(x) In 1 installment, 4%.

(b) A loan payable in more than 2 installments shall not be authorized for any purpose other than for the construction, improvement, maintenance, or repair of highways. At no time shall the total loans outstanding under this act exceed 40% of the sum of the revenues derived from state collected taxes returned to the county for county road purposes for the immediately preceding 5 calendar years and not specifically allocated for other purposes.

(c) The resolution authorizing the borrowing shall contain an irrevocable appropriation providing for the payment of the principal and interest from the money to be derived from state collected taxes returned to the county for county road purposes pursuant to law that have not been previously specifically allocated for other purposes.

History: 1943, Act 143, Eff. July 30, 1943 ;-- CL 1948, 141.252 ;-- Am. 1951, Act 227, Eff. Sept. 28, 1951 ;-- Am. 1973, Act 65, Imd. Eff. July 23, 1973 ;-- Am. 2002, Act 194, Imd. Eff. Apr. 29, 2002



Section 141.253 Repealed. 2002, Act 194, Imd. Eff. Apr. 29, 2002.



Section 141.254 Saving clause; pledging allocated revenues prohibited.

Sec. 4.

Should any provision or section of this act be held to be invalid for any reason, such holding shall not be construed as affecting the validity of any remaining portion of such section or of this act, it being the legislative intent that this act shall stand, notwithstanding the invalidity of any such provisions or section. Nothing in this act contained shall be construed as permitting any board of county road commissioners to pledge future revenues derived from state collected taxes returned to such county for county road purposes which are by law required to be allocated to (1) any city or village, (2) the relief of assessment districts established under provisions of Act No. 59 of the Public Acts of 1915, as amended, or (3) the reduction of taxes for the payment of bonds.

History: 1943, Act 143, Eff. July 30, 1943 ;-- CL 1948, 141.254 ;-- Am. 1951, Act 227, Eff. Sept. 28, 1951






Act 177 of 1943 PUBLIC IMPROVEMENT FUNDS (141.261 - 141.265)

Section 141.261 Funds for public improvements or buildings.

Sec. 1.

The legislative or governing body of any political subdivision is hereby authorized and empowered to create and establish a fund or funds for the purpose of appropriating, providing for, setting aside and accumulating moneys to be used for acquiring, constructing, extending, altering, repairing or equipping public improvements or public buildings, which said political subdivision may by the provisions of its charter or the general law be authorized to acquire, construct, extend, alter, enlarge, equip or repair.

History: 1943, Act 177, Imd. Eff. Apr. 17, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 4, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 141.261 ;-- Am. 1956, Act 136, Eff. Aug. 11, 1956



Section 141.262 Funds for public improvements or buildings; transfer or encumbrance.

Sec. 2.

Notwithstanding the provisions of any law or the charter of any city or village, moneys accumulated in said fund shall not be transferred, encumbered or otherwise disposed of, except for the purpose of acquiring, constructing, extending, altering, repairing or equipping public improvements or public buildings, which a political subdivision may by the provisions of its charter or the general law be authorized to acquire, construct, extend, alter, repair or equip. Funds established and moneys on hand which had been allocated to or appropriated for the making of capital improvements on January 1, 1956, may be transferred to or credited to such reserve fund created under authority of this act and when so transferred or credited shall be governed by the provisions of this act.

History: 1943, Act 177, Imd. Eff. Apr. 17, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 4, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 141.262 ;-- Am. 1956, Act 136, Eff. Aug. 11, 1956



Section 141.263 Funds for public improvements or buildings; allocation of miscellaneous revenues; sale of lands.

Sec. 3.

The legislative or governing body of any political subdivision may allocate to said fund miscellaneous revenues received and credited to the general fund, including revenues received by said political subdivision under the provisions of Act No. 155 of the Public Acts of 1937, as amended, being sections 211.351 to 211.364, inclusive, of the Compiled Laws of 1948, and also revenues received from the sale of lands owned by the political subdivision and which are no longer needed for public purposes, if said revenues are not otherwise pledged or encumbered for other purposes.

History: 1943, Act 177, Imd. Eff. Apr. 17, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 4, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 141.263 ;-- Am. 1956, Act 136, Eff. Aug. 11, 1956



Section 141.264 Tax limitation.

Sec. 4.

Nothing in this act shall be construed so as to authorize any city or village to exceed any tax limitation imposed by law or charter of said city or village.

History: 1943, Act 177, Imd. Eff. Apr. 17, 1943 ;-- CL 1948, 141.264



Section 141.265 Additional powers; political subdivision construction.

Sec. 5.

This act shall be in addition to all powers heretofore granted to political subdivisions by state law, or by any charter thereof.

The term “political subdivision” as used in this act shall be construed to mean any county, city, village, township, school district or other local unit of this state.

History: 1943, Act 177, Imd. Eff. Apr. 17, 1943 ;-- Am. 1944, 1st Ex. Sess., Act 4, Imd. Eff. Feb. 16, 1944 ;-- CL 1948, 141.265






Act 297 of 1945 VALIDATION OF PUBLIC UTILITY WATER BONDS (141.271 - 141.272)



Act 106 of 1919 PAYMENT OF INTEREST ON ROAD BONDS (141.281 - 141.281)



Act 407 of 1913 LEGALIZATION OF GOOD ROAD BONDS (141.291 - 141.292)



Act 178 of 1931 RECORDS OF HIGHWAY AND DRAINAGE DISTRICT BONDS (141.301 - 141.303)



Act 11 of 1956 (Ex. Sess.) ELECTRIC PLANT; VALIDATION OF PROCEEDINGS (141.311 - 141.312)

Section 141.311 Municipal electric plant; purchase of equipment on conditional sales contract, validation; negotiability of revenue obligations.

Sec. 1.

In any case where the governing body of any city or village in the state of Michigan which owns and operates its electric plant or system has adopted proceedings for the purchase of additional equipment for its electric plant or system, providing for the purchase of such additional equipment on a conditional sales contract, or other contract of purchase, pursuant to which contract the incurrence of obligations for the purchase price or the issuance of electric revenue certificates payable solely from the revenues of the electric system of such city or village has been authorized, such proceedings are hereby validated, ratified and confirmed and the provisions thereof are hereby declared to be binding and effective, in accordance with their terms, all with like force and effect as though such proceedings had been fully authorized by statutes existing at the time of their adoption. Any such city or village, through such of its officers as may have or shall be designated by the legislative body thereof, is hereby authorized to carry out the duties imposed under any such conditional sales or other purchase contract, to make payment of any revenue obligations or certificates incurred or issued under such contract, and to do and perform such acts and things as may be necessary to the issuance and payment of such obligations or certificates, and such obligations or certificates now outstanding, or when incurred or issued pursuant to such proceedings, shall be valid and binding obligations of such city or village, in accordance with their terms, and such certificates shall be fully negotiable under the provisions of the negotiable instruments law as it is in force in the state of Michigan.

History: 1956, Ex. Sess., Act 11, Imd. Eff. Oct. 2, 1956



Section 141.312 Definitions.

Sec. 2.

As used in this act:

(a) The terms “city” and “village” mean any city and any village in the state of Michigan existing or operating under a special or home rule charter as well as any under a general charter; and

(b) The term “electric revenue certificates” means evidences of obligations, incurred by any city or village for or to provide funds for the extension or improvement of its electric plant or system, which are payable solely from the revenues derived from the operation of said plant or system, in whatever form.

History: 1956, Ex. Sess., Act 11, Imd. Eff. Oct. 2, 1956






Act 153 of 1996 ACQUISITION OF PARKS (141.321 - 141.324)

Section 141.321 Definitions.

Sec. 1.

As used in this act:

(a) “Park” means an area of land or water, or both, dedicated to 1 or more of the following uses:

(i) Recreational purposes, including but not limited to landscaped tracts; picnic grounds; playgrounds; athletic fields; camps; campgrounds; zoological and botanical gardens; swimming, boating, hunting, fishing, and birding areas; and foot and bridle paths.

(ii) Open or scenic space.

(iii) Environmental, conservation, nature, or wildlife areas.

(b) “Record owner” means an individual, partnership, corporation, limited liability company, association, or other legal entity, possessed of the most recent fee title or a land contract vendee's interest in land as shown by the records of the county register of deeds.

History: 1996, Act 153, Imd. Eff. Apr. 3, 1996



Section 141.322 Acquisition or improvement of parks; financing; establishment of special assessment district; petition; acquisition by condemnation prohibited; scope of powers.

Sec. 2.

(1) The county board of commissioners of a county may acquire or improve a park, defray all or part of the cost of the park acquisition or improvement by special assessments, and finance the park acquisition or improvement by borrowing money and issuing bonds in anticipation of the collection of the special assessments, in the same manner as a board of county road commissioners proceeding under sections 1 to 17 of Act No. 246 of the Public Acts of 1931, being sections 41.271 to 41.287 of the Michigan Compiled Laws. However, the proceedings for the establishment of a special assessment district shall be initiated by filing with the county board of commissioners a petition meeting both of the following requirements:

(a) The petition is signed by record owners of land constituting not less than 2/3 of the total land area in the special assessment district as finally established.

(b) The petition is signed by 2/3 of the record owners of land in the special assessment district as finally established.

(2) The city council of a city organized under the fourth class city act, Act No. 215 of the Public Acts of 1895, being sections 81.1 to 113.20 of the Michigan Compiled Laws, may acquire or improve a park, defray all or part of the cost of the park acquisition or improvement by special assessments, and finance the park acquisition or improvement by borrowing money and issuing bonds in anticipation of the collection of the special assessments, in the same manner as authorized in an ordinance adopted under chapter XXIVA of Act No. 215 of the Public Acts of 1895, being sections 104A.1 to 104A.5 of the Michigan Compiled Laws. However, the proceedings for the establishment of a special assessment district shall be initiated by the filing of a petition meeting both of the following requirements:

(a) The petition is signed by record owners of land constituting not less than 2/3 of the total land area in the special assessment district as finally established.

(b) The petition is signed by 2/3 of the record owners of land in the special assessment district as finally established.

(3) The legislative body of a city organized under the home rule city act, Act No. 279 of the Public Acts of 1909, being sections 117.1 to 117.38 of the Michigan Compiled Laws, may acquire or improve a park, defray all or part of the cost of the park acquisition or improvement by special assessments, and finance the park acquisition or improvement by borrowing money and issuing bonds in anticipation of the collection of the special assessments, in the same manner as authorized for other public improvements in charter provisions adopted under sections 4a(7) and 4d of Act No. 279 of the Public Acts of 1909, being sections 117.4a and 117.4d of the Michigan Compiled Laws. However, the proceedings for the establishment of a special assessment district shall be initiated by the filing of a petition meeting both of the following requirements:

(a) The petition is signed by record owners of land constituting not less than 2/3 of the total land area in the special assessment district as finally established.

(b) The petition is signed by 2/3 of the record owners of land in the special assessment district as finally established.

(4) The legislative body of a village or the township board of a township may acquire or improve a park, defray all or part of the cost of the park acquisition or improvement by special assessments, and finance the park acquisition or improvement by borrowing money and issuing bonds in anticipation of the collection of special assessments, in the same manner as authorized by sections 1, 2, 3, and 4 of the township and village public improvement and public service act, Act No. 116 of the Public Acts of 1923, being sections 41.411, 41.412, 41.413, and 41.414 of the Michigan Compiled Laws. The proceedings for the establishment of a special assessment district shall be initiated by filing a petition meeting both of the following requirements:

(a) The petition is signed by record owners of land constituting not less than 2/3 of the total land area in the special assessment district as finally established.

(b) The petition is signed by 2/3 of the record owners of land in the special assessment district as finally established.

History: 1996, Act 153, Imd. Eff. Apr. 3, 1996



Section 141.323 Condemnation prohibited.

Sec. 3.

A county, township, city, or village shall not acquire property for a park under this act by condemnation. Property shall instead be acquired from a willing seller.

History: 1996, Act 153, Imd. Eff. Apr. 3, 1996



Section 141.324 Additional powers not limited.

Sec. 4.

The powers granted by this act are in addition to, and not a limitation on, those granted by law or charter.

History: 1996, Act 153, Imd. Eff. Apr. 3, 1996






Act 7 of 1949 TRANSFER OF UNEXPENDED BALANCES TO COUNTY (141.351 - 141.352)

Section 141.351 Transfer of unexpended balances by townships or municipalities to county.

Sec. 1.

The several townships, cities and incorporated villages of this state, by a majority vote of the electors thereof voting at any general or special election called for that purpose, are hereby authorized to appropriate and transfer any unexpended balances or portions thereof in its general or contingent fund to the county in which it is situated, such revenues to be credited to the general fund of the county, to be disbursed for such purpose or purposes as may be designated by the electors in voting on the proposition, and, in case of no designation, as shall be determined by the board of supervisors of the county.

History: 1949, Act 7, Imd. Eff. Mar. 3, 1949



Section 141.352 Transfer of unexpended balances; submission to electors; conduct of election.

Sec. 2.

The question of transferring unexpended balances or portions thereof by any township, city or incorporated village to the county in which situated may be submitted to the electors of such township, city or incorporated village by the legislative body thereof at any general election to be held therein or at a special election to be called by the legislative body for that purpose. The provisions of the general election law shall govern the conducting of any such election and the counting, canvassing and returning of votes cast. In case a majority of the electors voting on the proposition shall vote in favor thereof, the treasurer of the township, city or incorporated village, as the case may be, shall be authorized to make the transfer, in accordance with the requirements of the proposition voted on.

History: 1949, Act 7, Imd. Eff. Mar. 3, 1949






Act 57 of 1957 LOCAL IMPROVEMENT REVOLVING FUND (141.371 - 141.375)

Section 141.371 Definitions.

Sec. 1.

For the purpose of this act unless the context otherwise indicates:

(a) “Local improvement” means any public improvement, the expense of which, in whole or in part, the governing body of any city or village pursuant to law or charter has determined shall be defrayed by special assessments upon the property specially benefited.

(b) “Governing body” means the council, common council, or commission of a city or the council, commission, or board of trustees of a village.

(c) “Local improvement revolving fund” means the fund authorized to be established under this act for the purposes specified in this act.

(d) “Tax elector” means a person having the qualifications of an elector.

History: 1957, Act 57, Eff. Sept. 27, 1957 ;-- Am. 2002, Act 287, Imd. Eff. May 9, 2002



Section 141.372 Local improvement revolving fund; establishment.

Sec. 2.

Any city or village may advance the cost either in whole or in part of any local improvement, and in order to provide working capital funds for such purpose, by resolution of its governing body, may establish a fund to be designated “local improvement revolving fund.”

History: 1957, Act 57, Eff. Sept. 27, 1957



Section 141.373 Sources of funds.

Sec. 3.

Any city or village may provide funds for the local improvement revolving fund by any or all of the following means:

(a) The allocation to the fund of miscellaneous revenues, if the revenues are not otherwise pledged or encumbered.

(b) The appropriation of funds raised by general taxation in accordance with authorization otherwise granted by law or charter, as the governing body may determine to be necessary for the fund; but no city or village shall exceed, for this purpose, any tax limitation imposed by other law or charter.

(c) Subject to a vote of its tax electors, bonds pledging the full faith and credit of the city or village for those purposes. No bonds shall be issued under this authorization that at the time of their issuance would cause the indebtedness of the city or village represented by outstanding special assessment bonds that pledge the full faith and credit of the city or village for their payment, plus outstanding bonds issued pursuant to the provisions of this act, to exceed 12% of the assessed valuation of the taxable property in the city or village. The assessed valuation shall be that fixed by the last assessment roll of the city or village that has been reviewed by the board of review. All bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1957, Act 57, Eff. Sept. 27, 1957 ;-- Am. 2002, Act 287, Imd. Eff. May 9, 2002



Section 141.374 Local improvement revolving fund; repayment of advances.

Sec. 4.

A local improvement revolving fund established pursuant to the provisions of this act shall be a separate depository account of the city or village. Any local improvement revolving fund shall be used only for the purpose of advancing the costs, either in whole or in part, of any local improvement. Moneys advanced from the fund shall be repaid from the sale of special assessment bonds as authorized by law or charter or collections of special assessments on property specially benefited by any local improvement, the cost of which was advanced in whole or in part from the fund.

History: 1957, Act 57, Eff. Sept. 27, 1957



Section 141.375 Authority given by act.

Sec. 5.

The authority hereby given shall be in addition to and not in derogation of any power existing in any city or village under any statutory or charter provision.

History: 1957, Act 57, Eff. Sept. 27, 1957






Act 121 of 1969 BONDS OR NOTES FOR CAPITAL IMPROVEMENTS (141.381 - 141.383)

Section 141.381 Issuance of bonds and notes; resolution; purpose; pledges; use of proceeds; debt limitation; general obligations.

Sec. 1.

Any county, city, township or village, by resolution adopted by a majority vote of the members elect of its legislative body may authorize the issuance of bonds or notes of the county, city, township or village for the purpose of raising funds to be used for capital improvements and pledge as security for the payment of the principal and interest on the bonds or notes part or all of the deferred income from the sale of its capital assets. Moneys realized from issuance of bonds or notes secured by pledge of the deferred income from sale of capital assets shall be used solely for capital improvements. The county, city, township or village may also pledge its full faith and credit for the prompt payment of principal and interest on any bonds or notes issued pursuant to this act. In no case may the county, city, township or village involved borrow in excess of 80% of the face value of the assets pledged. The bonds or notes shall be valid and binding general obligations of the county, city, township or village notwithstanding any invalidity or illegality in the contract of sale of capital assets pledged for payment thereof.

History: 1969, Act 121, Imd. Eff. July 29, 1969



Section 141.382 Form and execution of bonds or notes; principal and interest; maximum due in one year; due dates; tax exemptions.

Sec. 2.

The bonds or notes authorized to be issued under this act shall be issued in the name of the county, city, township, or village and shall be executed in the manner provided by resolution of its legislative body. Bonds or notes issued under this act shall be negotiable instruments with the last maturity due not later than the year in which the final payment is due according to the contract of sale of capital assets. The maximum principal and interest falling due in any year shall not exceed income to be received during that year from the contract of sale of capital assets pledged for the payment of the bonds or notes plus any income due in prior years that will not be required for payment of principal or interest, or both, in prior years. The due date of principal and the first interest payment in each year shall be not less than 30 days subsequent to the estimated time of receipt of the payments on the contract for sale of capital assets pledged. The bonds and coupons and notes shall be exempt from taxation by this state or by any taxing authority within this state.

History: 1969, Act 121, Imd. Eff. July 29, 1969 ;-- Am. 2002, Act 195, Imd. Eff. Apr. 29, 2002



Section 141.383 Bonds or notes subject to MCL 141.2101 to 141.2821.

Sec. 3.

The bonds or notes shall be subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 1969, Act 121, Imd. Eff. July 29, 1969 ;-- Am. 1983, Act 52, Imd. Eff. May 16, 1983 ;-- Am. 2002, Act 195, Imd. Eff. Apr. 29, 2002






Act 60 of 1959 VALIDATION OF METROPOLITAN DISTRICT BONDS (141.401 - 141.401)

Section 141.401 Metropolitan district bonds; assumption by cities; refunding bonds.

Sec. 1.

All bonds heretofore issued by metropolitan districts of the state of Michigan and heretofore assumed by cities in the state of Michigan are hereby ratified, validated and confirmed notwithstanding any defects in the organization of any such metropolitan districts or in the proceedings authorizing the issuance and sale of such bonds, and the assumption of such bonds by cities is hereby ratified, validated and confirmed and such bonds are hereby declared to be the valid and legally binding obligations of such cities notwithstanding any defects in the proceedings pertaining to the assumption of such bonds by such cities, and notwithstanding the failure by such cities to comply with any prescribed statutory conditions to the assumption of such bonds; and all such cities are hereby authorized to issue general obligation bonds to refund such bonds at their stated maturity or at any redemption date.

History: 1959, Act 60, Imd. Eff. June 5, 1959






Act 43 of 1963 (2nd Ex. Sess.) BUDGET HEARINGS OF LOCAL GOVERNMENTS (141.411 - 141.415)

Section 141.411 Local unit of government; definition.

Sec. 1.

As used in this act “local unit” means a county, township, city, village, authority or school district empowered by the constitution or by law to prepare budgets of estimated expenditures and revenues.

History: 1963, 2nd Ex. Sess., Act 43, Imd. Eff. Dec. 27, 1963



Section 141.412 Local unit of government; public hearing on proposed budget; notice.

Sec. 2.

A local unit shall hold a public hearing on its proposed budget. The local unit shall give notice of the hearing by publication in a newspaper of general circulation within the local unit at least 6 days before the hearing. The notice shall include the time and place of the hearing and shall state the place where a copy of the budget is available for public inspection. The notice shall also include the following statement printed in 11-point boldfaced type: “The property tax millage rate proposed to be levied to support the proposed budget will be a subject of this hearing.”.

History: 1963, 2nd Ex. Sess., Act 43, Imd. Eff. Dec. 27, 1963 ;-- Am. 1995, Act 40, Imd. Eff. May 22, 1995



Section 141.413 Local unit of government; final adoption of budget; hearing; exception.

Sec. 3.

Each local unit shall hold such public hearing prior to final adoption of its budget. Except for a local unit that has a fiscal year that begins before the convening of the county tax allocation board, a local unit that submits its budget to a county tax allocation board shall hold such hearing after its tax rate allocation has been fixed by such board.

History: 1963, 2nd Ex. Sess., Act 43, Imd. Eff. Dec. 27, 1963 ;-- Am. 2006, Act 154, Eff. Mar. 30, 2007



Section 141.414 Local unit of government; changes in budget.

Sec. 4.

Changes made in its budget by the governing body of a local unit subsequent to such public hearing shall not affect the validity of such budget.

History: 1963, 2nd Ex. Sess., Act 43, Imd. Eff. Dec. 27, 1963



Section 141.415 Local unit of government; public hearing on budget, charter, statute.

Sec. 5.

Local units which provide for a public hearing before adoption of their budgets either in pursuance of charter provision or law shall hold a public hearing in accordance with such provision of charter or law which shall be deemed to be in a manner prescribed by law.

History: 1963, 2nd Ex. Sess., Act 43, Imd. Eff. Dec. 27, 1963






Act 2 of 1968 UNIFORM BUDGETING AND ACCOUNTING ACT (141.421 - 141.440a)

Section 141.421 Uniform charts of accounts for local units; design; conformity to uniform standards; maintenance of local unit accounts; publication of standard operating procedures and forms; assistance, advice, or instruction; inadequacy of local unit; report; services of certified public accountant or state treasurer; expenses; payment; contract; monthly billings.

Sec. 1.

(1) The state treasurer shall prescribe uniform charts of accounts for all local units of similar size, function, or service designed to fulfill the requirements of good accounting practices relating to general government. Such chart of accounts shall conform as nearly as practicable to the uniform standards as set forth by the governmental accounting standards board or by a successor organization that establishes national generally accepted accounting standards and is determined acceptable to the state treasurer. The official who by law or charter is charged with the responsibility for the financial affairs of the local unit shall insure that the local unit accounts are maintained and kept in accordance with the chart of accounts. The state treasurer may also publish standard operating procedures and forms for the guidance of local units in establishing and maintaining uniform accounting.

(2) A local unit may request the state treasurer to provide assistance, advice, or instruction in establishing or maintaining the uniform chart of accounts required by subsection (1).

(3) The state treasurer may provide assistance, advice, or instruction to a local unit to establish or maintain the uniform chart of accounts required by subsection (1) based on information from 1 or more of the following sources:

(a) Disclosure by the certified public accountant or the department of treasury in an audit report required by section 5 or 6 that the local unit has failed to establish or maintain the uniform chart of accounts required by subsection (1).

(b) Disclosure by the department of treasury in a special examination report that the local unit has failed to establish or maintain the uniform chart of accounts required by subsection (1).

(c) Disclosure in an audit report issued under section 5 or 6 that the records of the local unit are not auditable because the local unit has failed to establish or maintain the uniform chart of accounts required by subsection (1).

(d) Disclosure from another state agency.

(e) Department of treasury records indicate that the audit required under section 5 has not been performed or filed and is delinquent, and that the local unit is subject to the provisions of section 21 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

(4) The state treasurer, in performing the services under subsection (2) or (3), may make a determination that the local unit cannot adequately establish or maintain the uniform chart of accounts without additional assistance, advice, or instruction from the state treasurer. The state treasurer shall submit a written report of the findings and recommendations to the governing body of the local unit. The local unit shall retain, within 90 days after receipt of this report, the services of a certified public accountant or the state treasurer to perform the needed additional services and shall notify, by resolution of the governing body, the state treasurer of such action. Upon failure of the local unit to respond within the 90-day period, the state treasurer shall perform the necessary services to adequately establish or maintain the uniform chart of accounts.

(5) The state treasurer shall charge reasonable and necessary expenses, including per diem and travel expenses, to the local unit for services performed pursuant to subsections (2), (3), and (4), and the local unit shall make payment to the state treasurer for these expenses. The state treasurer shall execute a contract with the local unit or provide monthly billings if a contract is not executed.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1982, Act 451, Imd. Eff. Dec. 30, 1982 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.421a Short title.

Sec. 1a.

This act shall be known and may be cited as the “uniform budgeting and accounting act”.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980



Section 141.422 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 2a to 2d have the meanings ascribed to them in those sections.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1978, Act 621, Eff. Apr. 1, 1980



Section 141.422a Definitions; A, B.

Sec. 2a.

(1) “Administrative officer” means an individual employed or otherwise engaged by a local unit to supervise a budgetary center.

(2) “Allotment” means a portion of an appropriation which may be expended or encumbered during a certain period of time.

(3) “Appropriation” means an authorization granted by a legislative body to incur obligations and to expend public funds for a stated purpose.

(4) “Budget” means a plan of financial operation for a given period of time, including an estimate of all proposed expenditures from the funds of a local unit and the proposed means of financing the expenditures. Budget does not include any of the following:

(a) A fund for which the local unit acts as a trustee or agent.

(b) An internal service fund.

(c) An enterprise fund.

(d) A capital project fund.

(e) A debt service fund.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.422b Definitions; B to D.

Sec. 2b.

(1) “Budgetary center” means a general operating department of a local unit or any other department, institution, court, board, commission, agency, office, program, activity, or function to which money is appropriated by the local unit.

(2) “Capital outlay” means a disbursement of money which results in the acquisition of, or addition to, fixed assets.

(3) “Chief administrative officer” means any of the following:

(a) The manager of a village or, if a village does not employ a manager, the president of the village.

(b) The city manager of a city or, if a city does not employ a city manager, the mayor of the city.

(c) The superintendent of a local school district or, if the school district does not have a superintendent, the person having general administrative control of the school district.

(d) The superintendent of an intermediate school district or, if the school district does not have a superintendent, the person having general administrative control of the school district.

(e) The manager of a township or, if the township does not employ a manager, the supervisor of the township.

(f) The elected county executive or appointed county manager of a county; or if the county has not adopted an optional unified form of county government, the controller of the county appointed pursuant to section 13b of 1851 PA 156, MCL 46.13b; or if the county has not appointed a controller, an individual designated by the county board of commissioners of the county.

(g) The official granted general administrative control of an authority or organization of government established by law that may expend funds of the authority or organization.

(h) A person granted general administrative control of the public school academy by the board of directors of a public school academy established under part 6a of the revised school code, 1976 PA 451, MCL 380.501 to 380.507, or other person designated by the board of directors of the public school academy.

(4) “Deficit” means an excess of liabilities and reserves of a fund over its assets.

(5) “Derivative instrument or product” means either of the following:

(a) A contract or convertible security that changes in value in concert with a related or underlying security, future, or other instrument or index; or that obtains much of its value from price movements in a related or underlying security, future, or other instrument or index; or both.

(b) A contract or security, such as an option, forward, swap, warrant, or a debt instrument with 1 or more options, forwards, swaps, or warrants embedded in it or attached to it, the value of which contract or security is determined in whole or in part by the price of 1 or more underlying instruments or markets.

(6) “Derivative instrument or product” does not mean a fund created pursuant to the surplus funds investment pool act, 1982 PA 367, MCL 129.111 to 129.118, or section 1223 of the revised school code, 1976 PA 451, MCL 380.1223.

(7) “Disbursement” means a payment in cash.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 1996, Act 402, Imd. Eff. Oct. 21, 1996 ;-- Am. 1996, Act 439, Imd. Eff. Dec. 18, 1996 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.422c Definitions; E to G.

Sec. 2c.

(1) “Expenditure” means the cost of goods delivered or services rendered, whether paid or unpaid, including expenses, debt retirement not reported as a liability of the fund from which retired, or capital outlay.

(2) “General appropriations act” means the budget as adopted by the legislative body or as otherwise given legal effect pursuant to a charter provision in effect on the effective date of this section.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.422d Definitions; D to S.

Sec. 2d.

(1) “Depository library” means a depository library designated under section 10 of the library of Michigan act, 1982 PA 540, MCL 397.20.

(2) “Legislative body” means any of the following:

(a) The council, commission, or other entity vested with the legislative power of a village.

(b) The council or other entity vested with the legislative power of a city.

(c) The board of education of a local school district.

(d) The board of education of an intermediate school district.

(e) The township board of a township.

(f) The county board of commissioners of a county.

(g) The board of county road commissioners of a county.

(h) The board of directors of a public school academy established under part 6a of the revised school code, 1976 PA 451, MCL 380.501 to 380.507.

(i) The official body to which is granted general governing powers over an authority or organization of government established by law that may expend funds of the authority or organization. As used in this act, legislative body does not include an intermunicipality committee established under 1957 PA 200, MCL 123.631 to 123.637.

(3) “Library of Michigan” means the library of Michigan created under section 3 of the library of Michigan act, 1982 PA 540, MCL 397.13.

(4) “Local unit” does not include an intermunicipality committee established under 1957 PA 200, MCL 123.631 to 123.637. Except as used in sections 14 to 20a, local unit means a village, city, or township or an authority or commission established by a county, village, city, or township resolution, motion, ordinance, or charter. As used in sections 14 to 20a, local unit means any of the following:

(a) A village.

(b) A city.

(c) A school district.

(d) An intermediate school district.

(e) A public school academy established under part 6a of the revised school code, 1976 PA 451, MCL 380.501 to 380.507.

(f) A township.

(g) A county.

(h) A county road commission.

(i) An authority or organization of government established by law that may expend funds of the authority or organization.

(5) “Revenue” means an addition to the assets of a fund that does not increase a liability, does not represent the recovery of an expenditure, does not represent the cancellation of a liability without a corresponding increase in any other liability or a decrease in assets, and does not represent a contribution of fund capital in enterprise or in internal service funds.

(6) “Surplus” means an excess of the assets of a fund over its liabilities and reserves.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 1981, Act 78, Imd. Eff. June 30, 1981 ;-- Am. 1996, Act 401, Eff. Dec. 18, 1996 ;-- Am. 1999, Act 142, Imd. Eff. Oct. 22, 1999 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.423 Publication; hearings.

Sec. 3.

The state treasurer, before the adoption of a uniform chart of accounts, shall provide for advance publication and for hearings thereon with an advisory committee selected by the state treasurer from the local units and from other interested or concerned groups. The uniform chart of accounts, when finally adopted, shall be published and made readily available to all interested persons.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.424 Annual financial report; contents; filing; extension; unauthorized investments prohibited; “pension” defined.

Sec. 4.

(1) The chief administrative officer of each local unit shall make an annual financial report (local unit fiscal report) which shall be uniform for all local units of the same class.

(2) The annual financial report shall contain for each fiscal year, all of the following:

(a) An accurate statement in summarized form, showing the amount of all revenues from all sources, the amount of expenditures for each purpose, the amount of indebtedness, the fund balances at the close of each fiscal year, and any other information as may be required by law.

(b) A statement indicating whether there are derivative instruments or products in the local unit's nonpension investment portfolio at fiscal year end.

(c) If the statement under subdivision (b) is affirmative, an accurate schedule reporting the cost and fiscal year end market value of derivative instruments or products in the local unit's nonpension investment portfolio at fiscal year end. The information required under this subdivision shall be reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product.

(d) A statement indicating whether there are derivative instruments or products in the local unit's pension investment portfolio at fiscal year end. Investments of defined contribution plans and deferred compensation plans that are chosen by the employee participating in the plan shall be excluded from the information reported under this subdivision.

(e) If the statement under subdivision (d) is affirmative, an accurate schedule reporting the cost and fiscal year end market value of derivative instruments or products in the local unit's pension investment portfolio at fiscal year end. The information required under this subdivision shall be reported both on an aggregate basis and itemized by issuer and type of derivative instrument or product. Investments of defined contribution plans and deferred compensation plans that are chosen by the employee participating in the plan shall be excluded from the information reported under this subdivision.

(3) One copy of the annual financial report required by subsection (1) shall be filed with the state treasurer within 6 months after the end of the fiscal year of the local unit. The state treasurer shall prescribe the forms to be used by local units for preparation of the financial reports. The state treasurer may require that an annual financial report by the pension system for any defined benefit plan of the local unit be submitted in electronic format after timely notice by the state treasurer. The chief administrative officer of a local unit may request an extension of the filing date from the state treasurer, and the state treasurer may grant the request for reasonable cause. If the local unit of government requests an extension of the filing deadline, then the local unit of government must provide to the department of treasury the unadjusted year end trial balance reports, in a form and manner as prescribed by the department of treasury, to the department of treasury at the time the local unit of government requests the extension. The department of treasury shall post these unadjusted year end trial reports on the department's internet website if the extension is granted.

(4) This section does not authorize a local unit to make investments not otherwise authorized by law.

(5) For purposes of this section, “pension” includes a public employee health care fund as defined in the public employee health care investment fund act, 1999 PA 149, MCL 38.1211 to 38.1216.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1982, Act 451, Imd. Eff. Dec. 30, 1982 ;-- Am. 1983, Act 36, Imd. Eff. May 10, 1983 ;-- Am. 1996, Act 439, Imd. Eff. Dec. 18, 1996 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001 ;-- Am. 2002, Act 250, Imd. Eff. May 1, 2002 ;-- Am. 2002, Act 729, Imd. Eff. Dec. 30, 2002



Section 141.424a Failure of local unit to report investments in derivative instruments or products.

Sec. 4a.

(1) If a local unit fails to report investments in derivative instruments or products as required by section 4, the state treasurer may determine that the local unit cannot report the investments without assistance, advice, or instruction from the state treasurer. The state treasurer shall submit a written statement of the findings and recommendations to the legislative body of the local unit. Within 90 days after receipt of this statement, the local unit shall retain a certified public accountant or the state treasurer to report the investments in the manner required in section 4 and shall notify, by resolution of the legislative body, the state treasurer of the action. Upon failure of the local unit to respond within the 90-day period, the state treasurer shall report the investments.

(2) The state treasurer shall charge reasonable and necessary expenses, including per diem and travel expenses, to the local unit for services performed pursuant to subsection (1) and the local unit shall pay the state treasurer for these expenses. For payment of the expenses, the state treasurer shall either execute a contract with the local unit or bill the local unit on a monthly basis.

History: Add. 1996, Act 400, Eff. Dec. 18, 1996



Section 141.424b Schedule of derivative instruments and products; filing copies; Library of Michigan and depository libraries as depositories; retention of annual report by local unit.

Sec. 4b.

(1) The state treasurer shall promptly file with the library of Michigan copies of a schedule of derivative instruments and products described in section 4(2)(c) or (e) and obtained under section 4 or section 4a. The treasurer shall file a sufficient number of copies to deposit 1 copy in the library of Michigan and 1 copy in each depository library.

(2) The library of Michigan and depository libraries shall serve as depositories for schedules of derivative instruments and products described in section 4(2)(c) or (e) in the manner required by sections 9 and 10 of the library of Michigan act, Act No. 540 of the Public Acts of 1982, being sections 397.19 and 397.20 of the Michigan Compiled Laws. The library of Michigan and each depository library shall promptly make a schedule of derivative instruments and products described in section 4(2)(c) or (e) available to the public.

(3) A local unit shall obtain and retain a copy of an annual financial report submitted under this act. A local unit or the state treasurer shall make an annual financial report prepared, owned, used, in the possession of, or retained by the local unit or state treasurer available for public inspection under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws.

History: Add. 1996, Act 401, Eff. Dec. 18, 1996



Section 141.425 Local units; audits.

Sec. 5.

(1) A local unit having a population of less than 4,000 shall obtain an audit of its financial records, accounts, and procedures not less frequently than biennially. However, if any audit under this subsection discloses a material deviation by the local unit from generally accepted accounting practices or from applicable rules and regulations of a state department or agency or discloses any fiscal irregularity, defalcation, misfeasance, nonfeasance, or malfeasance, the department of treasury may require an audit to be conducted in the next year.

(2) A local unit having a population of 4,000 or more shall obtain an annual audit of its financial records, accounts, and procedures.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1996, Act 146, Imd. Eff. Mar. 25, 1996



Section 141.426 Certified public accountants; cost.

Sec. 6.

Local units may retain certified public accountants to perform such audits. If any unit fails to provide for an audit, the state treasurer shall either conduct the audit or appoint a certified public accountant to perform it. The entire cost of any such audits will be borne by the local unit.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.427 Minimum auditing procedures and standards; form for report of auditing procedures; filing audit report and report of auditing procedures; time for filing; extension.

Sec. 7.

(1) The state treasurer shall prescribe minimum auditing procedures and standards and these shall conform as nearly as practicable to generally accepted auditing standards established by the American institute of certified public accountants.

(2) A report of the auditing procedures applied in each audit shall be prepared on a form provided for this purpose by the state treasurer. The state treasurer may require that the audit report, or the report of auditing procedures, or both, that are required by this subsection to be filed with the state treasurer be filed in an electronic format prescribed by the state treasurer.

(3) One copy of every audit report and 1 copy of the report of auditing procedures applied shall be filed with the state treasurer.

(4) The copy of the audit report and the copy of the report of auditing procedures applied required by subsection (3) shall be filed with the state treasurer within 6 months after the end of the fiscal year of a local unit for which an audit has been performed pursuant to section 5. The chief administrative officer of a local unit may request an extension of the filing date from the state treasurer, and the state treasurer may grant the request for reasonable cause. A chief administrative officer who requests an extension under this subsection shall, within 10 days of making the request, inform the governing body in writing of the requested extension.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1982, Act 451, Imd. Eff. Dec. 30, 1982 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.428 Contents of audit report.

Sec. 8.

Every audit report shall do all of the following:

(a) State that the audit has been conducted in accordance with generally accepted auditing standards and with the standards prescribed by the state treasurer.

(b) State that financial statements in such reports have been prepared in accordance with generally accepted accounting principles and with applicable rules and regulations of any state department or agency. Any deviations from such principles, rules, or regulations shall be described.

(c) Disclose any material deviations by the local unit from generally accepted accounting practices or from applicable rules and regulations of any state department or agency.

(d) Disclose any fiscal irregularities, including but not limited to any deviations from the requirements of section 4; defalcations; misfeasance; nonfeasance; or malfeasance that came to the auditor's attention.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1996, Act 400, Eff. Dec. 18, 1996 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.429 Public inspection of audit reports.

Sec. 9.

All audit reports submitted under this act shall be made available for public inspection.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.430 Orders and subpoenas.

Sec. 10.

In connection with any audit and examination conducted under the provisions of this act, the state treasurer, or a deputy state treasurer, may issue subpoenas, direct the service thereof by any police officer, and compel the attendance and testimony of witnesses, may administer oaths and examine such persons as may be necessary, and may compel the production of books and papers. The orders and subpoenas issued by the state treasurer or by a deputy state treasurer, in pursuance of the authority in them vested by provisions of this section, may be enforced upon their application to any circuit court by proceedings in contempt therein, as provided by law.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.431 Violations of act.

Sec. 11.

If any audit or investigation conducted under this act discloses statutory violations on the part of any officer, employee or board of any local unit, a copy of such report shall be filed with the attorney general who shall review the report and cause to be instituted such proceeding against such officer, employee or board as he deems necessary. The attorney general, within 60 days after receipt of the report, may institute criminal proceedings as he deems necessary against such officer or employee, or direct that the criminal proceedings be instituted by the prosecuting attorney of the county in which the offense was committed. The attorney general or the prosecuting attorney shall institute civil action in any court of competent jurisdiction for the recovery of any public moneys, disclosed by any examination to have been illegally expended or collected and not accounted for; also for the recovery of any public property disclosed to have been converted and misappropriated.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.432 Verification of transactions.

Sec. 12.

(1) For purposes of verifying any transactions disclosed by an audit or investigation, any person or firm authorized to conduct an audit under this act may ascertain the deposits, payments, withdrawals and balances on deposit in any bank account or with any contractor or with any other person having dealings with the local unit.

(2) A bank, contractor or person shall not be held liable for making available any of the information required under this act.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968



Section 141.433 Scope of examiner's authority; production of records; divulging confidential information.

Sec. 13.

(1) Notwithstanding the confidentiality provisions of any tax laws, any authorized employee of the state treasurer, certified public accountant or firm of certified public accountants conducting an audit under this act shall have access to and authority to examine all books, accounts, reports, vouchers, correspondence files and other records, bank accounts and moneys or other property of any local unit excepting any records which were obtained from the United States internal revenue service under the federal state cooperative exchange agreement.

(2) An officer of a local unit upon demand of persons authorized under this act, shall produce all books, accounts, reports, vouchers, correspondence files and other records, bank accounts and moneys or other property of the local unit under audit or investigation and shall truthfully answer all questions related thereto.

(3) The liabilities and penalties provided by all specific confidentiality statutes for divulging confidential information shall be applicable to all persons authorized to make an audit under this act.

History: 1968, Act 2, Imd. Eff. Feb. 20, 1968 ;-- Am. 1971, Act 91, Eff. Mar. 30, 1972



Section 141.434 Budget; preparation, presentation, and control of expenditures; information; transmitting recommended budget to legislative body; suggested general appropriations act; consideration of recommended budget; furnishing information to legislative body; public hearing.

Sec. 14.

(1) Unless otherwise provided by law, charter, resolution, or ordinance, the chief administrative officer shall have final responsibility for budget preparation, presentation of the budget to the legislative body, and the control of expenditures under the budget and the general appropriations act.

(2) Unless another person is designated by charter, the chief administrative officer in each local unit shall prepare the recommended annual budget for the ensuing fiscal year in the manner provided in sections 15 to 20a. The budgetary centers of the local unit shall provide to the chief administrative officer information which the chief administrative officer considers necessary and essential to the preparation of a budget for the ensuing fiscal period for presentation to the local unit's legislative body. Each administrative officer or employee of a budgetary center shall comply promptly with a request for information which the chief administrative officer makes.

(3) The chief administrative officer shall transmit the recommended budget to the legislative body according to an appropriate time schedule developed by the local unit. The schedule shall allow adequate time for review and adoption by the legislative body before commencement of the budget year. The recommended budget, when transmitted by the chief administrative officer, shall be accompanied by a suggested general appropriations act to implement the budget. The suggested general appropriations act shall fulfill the requirements of section 16.

(4) The recommended budget transmitted by the chief administrative officer shall be considered by the legislative body.

(5) The chief administrative officer shall furnish to the legislative body information the legislative body requires for proper consideration of the recommended budget. Before final passage of a general appropriations act by the legislative body, a public hearing shall be held as required by 1963 (2nd Ex Sess) PA 43, MCL 141.411 to 141.415, and the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.435 Recommended budget; contents; limitation on total estimated expenditures.

Sec. 15.

(1) The recommended budget shall include at least the following:

(a) Expenditure data for the most recently completed fiscal year and estimated expenditures for the current fiscal year.

(b) An estimate of the expenditure amounts required to conduct, in the ensuing fiscal year, the government of the local unit, including its budgetary centers.

(c) Revenue data for the most recently completed fiscal year and estimated revenues for the current fiscal year.

(d) An estimate of the revenues, by source of revenue, to be raised or received by the local unit in the ensuing fiscal year.

(e) The amount of surplus or deficit that has accumulated from prior fiscal years, together with an estimate of the amount of surplus or deficit expected in the current fiscal year. The inclusion of the amount of an authorized debt obligation to fund a deficit shall be sufficient to satisfy the requirement of funding the amount of a deficit estimated under this subdivision.

(f) An estimate of the amounts needed for deficiency, contingent, or emergency purposes.

(g) Other data relating to fiscal conditions that the chief administrative officer considers to be useful in considering the financial needs of the local unit.

(2) The total estimated expenditures, including an accrued deficit, in the budget shall not exceed the total estimated revenues, including an available unappropriated surplus and the proceeds from bonds or other obligations issued under the fiscal stabilization act or the balance of the principal of these bonds or other obligations.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 1981, Act 77, Imd. Eff. June 30, 1981 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.436 General appropriations act; requirements; line items not mandated; taxation; limitation on estimated total expenditure; presumption; suit against county legislative body; standing; mediation; severability.

Sec. 16.

(1) Unless another method for adopting a budget is provided by a charter provision in effect on April 1, 1980, the legislative body of each local unit shall pass a general appropriations act for all funds except trust or agency, internal service, enterprise, debt service or capital project funds for which the legislative body may pass a special appropriation act.

(2) The general appropriations act shall set forth the total number of mills of ad valorem property taxes to be levied and the purposes for which that millage is to be levied. The amendatory act that added this subsection shall be known and may be cited as "the truth in budgeting act".

(3) The general appropriations act shall set forth the amounts appropriated by the legislative body to defray the expenditures and meet the liabilities of the local unit for the ensuing fiscal year, and shall set forth a statement of estimated revenues, by source, in each fund for the ensuing fiscal year.

(4) The general appropriations act shall be consistent with uniform charts of accounts prescribed by the state treasurer or, for local school districts and intermediate school districts, by the state board of education.

(5) This act shall not be interpreted to mandate the development or adoption by a local unit of a line-item budget or line-item general appropriations act.

(6) The legislative body shall determine the amount of money to be raised by taxation necessary to defray the expenditures and meet the liabilities of the local unit for the ensuing fiscal year, shall order that money to be raised by taxation, within statutory and charter limitations, and shall cause the money raised by taxation to be paid into the funds of the local unit.

(7) Except as otherwise permitted by section 102 of the state school aid act of 1979, 1979 PA 94, MCL 388.1702, or by other law, the legislative body shall not adopt a general appropriations act or an amendment to that act which causes estimated total expenditures, including an accrued deficit, to exceed total estimated revenues, including an available surplus and the proceeds from bonds or other obligations issued under the fiscal stabilization act, 1981 PA 80, MCL 141.1001 to 141.1011, or the balance of the principal of these bonds or other obligations.

(8) A general appropriations act, including any amendment to that general appropriations act, is presumed to fund those activities of a county mandated by law at a serviceable level.

(9) An elected official who heads a branch of county government or the chief judge of a court funded by a county has standing to bring a suit against the legislative body of that county concerning a general appropriations act, including any challenge as to serviceable levels of funding for that branch of county government or that court. If a court and the legislative body of a county are involved in mediation, before the chief judge of that court brings a suit on the court's own behalf against the legislative body of the county under this subsection, a mediator shall certify in writing that the parties are unable to resolve the issues by mediation. The court hearing a suit shall consider the financial ability of the county to pay when considering any challenge as to serviceable levels of funding.

(10) If any portion of this section or the application of this section to any circumstance is found to be invalid by a court, the invalidity shall not affect the remaining portions or application of this section that can be given effect without the invalid portion or application. The provisions of this section are severable.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 1981, Act 77, Imd. Eff. June 30, 1981 ;-- Am. 1981, Act 78, Imd. Eff. June 30, 1981 ;-- Am. 1995, Act 41, Imd. Eff. May 22, 1995 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001 ;-- Am. 2013, Act 172, Imd. Eff. Nov. 18, 2013



Section 141.437 General appropriations act; amendment; reports; recommendations.

Sec. 17.

(1) Except as otherwise provided in section 19, a deviation from the original general appropriations act shall not be made without amending the general appropriations act. Subject to section 16(2), the legislative body of the local unit shall amend the general appropriations act as soon as it becomes apparent that a deviation from the original general appropriations act is necessary and the amount of the deviation can be determined. An amendment shall indicate each intended alteration in the purpose of each appropriation item affected by the amendment. The legislative body may require that the chief administrative officer or fiscal officer provide it with periodic reports on the financial condition of the local unit.

(2) If, during a fiscal year, it appears to the chief administrative officer or to the legislative body that the actual and probable revenues from taxes and other sources in a fund are less than the estimated revenues, including an available surplus upon which appropriations from the fund were based and the proceeds from bonds or other obligations issued under the fiscal stabilization act, 1981 PA 80, MCL 141.1001 to 141.1011, or the balance of the principal of these bonds or other obligations, the chief administrative officer or fiscal officer shall present to the legislative body recommendations which, if adopted, would prevent expenditures from exceeding available revenues for that current fiscal year. The recommendations shall include proposals for reducing appropriations from the fund for budgetary centers in a manner that would cause the total of appropriations to not be greater than the total of revised estimated revenues of the fund, or proposals for measures necessary to provide revenues sufficient to meet expenditures of the fund, or both. The recommendations shall recognize the requirements of state law and the provisions of collective bargaining agreements.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 1981, Act 77, Imd. Eff. June 30, 1981 ;-- Am. 1995, Act 41, Imd. Eff. May 22, 1995 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.438 Incurring debts or obligations; dividing appropriations into allotments; expenditures; application or diversion of money; restrictions on delegation of duties; enforcement power; suit against chief administrative officer of county; standing; mediation; 60-day period to bring suit in Michigan court of appeals; court jurisdiction; limitation; certain actions barred; expenditure of funds; severability.

Sec. 18.

(1) A member of the legislative body, chief administrative officer, administrative officer, or employee of the local unit shall not create a debt or incur a financial obligation on behalf of the local unit unless the debt or obligation is permitted by law.

(2) The chief administrative officer may cause the appropriations made by the legislative body for the local unit and its budgetary centers to be divided into allotments if the allotments are based upon the periodic requirements of the local unit and its budgetary centers.

(3) Except as otherwise provided in section 19, an administrative officer of the local unit shall not incur expenditures against an appropriation account in excess of the amount appropriated by the legislative body. The chief administrative officer, an administrative officer, or an employee of the local unit shall not apply or divert money of the local unit for purposes inconsistent with those specified in the appropriations of the legislative body.

(4) No duties shall be delegated to the chief administrative officer that diminish any charter or statutory responsibilities of an elected or appointed official, including, but not limited to, the charter responsibility of a legislative body to approve the making of contracts by the local unit.

(5) The enforcement of a general appropriations act approved by the legislative body of a county is a power vested in the chief administrative officer of that county.

(6) An elected official who heads a branch of county government or the chief judge of a court funded by a county has standing to bring suit against the chief administrative officer of that county concerning an action relating to the enforcement of a general appropriations act for that branch of county government or that court. If a court and the chief administrative officer of a county are involved in mediation, before the chief judge of that court brings a suit on the court's own behalf against the chief administrative officer of the county under this subsection, a mediator shall certify in writing that the parties are unable to resolve the issues by mediation.

(7) Except as otherwise provided in subsection (8) and notwithstanding any provision of law to the contrary, any suit brought under subsection (6) or section 16(9) shall only be brought in the Michigan court of appeals within 60 days after 1 of the following:

(a) The adoption of a general appropriations act.

(b) An amendment to a general appropriations act or an action relating to the enforcement of that general appropriations act, if the amendment or action constitutes a basis for the suit.

(8) If a court is involved in mediation under subsection (6) or section 16(9) during the 60-day period to bring a suit in the Michigan court of appeals provided for in subsection (7), any suit brought on the court's behalf under subsection (6) or section 16(9) shall only be brought in the Michigan court of appeals within 90 days after 1 of the following:

(a) The adoption of a general appropriations act.

(b) An amendment to a general appropriations act or an action relating to the enforcement of that general appropriations act, if the amendment or action constitutes a basis for the suit.

(9) The court's jurisdiction over and review of the issues raised in a suit brought under subsection (7)(b) or (8)(b) is limited to that portion of the general appropriations act that is directly affected by the amendment or action.

(10) The jurisdiction of the court of appeals over a suit brought under subsection (6) or section 16(9) is exclusive and that jurisdiction or any judicial duties inherent in that jurisdiction shall not be transferred to any other court. However, the court of appeals may request the supreme court to assign a retired judge under section 226 of the revised judicature act of 1961, 1961 PA 236, MCL 600.226, to assist the court of appeals by resolving discovery issues, reviewing the evidence, making proposed findings of fact and conclusions of law, and performing any other necessary related judicial duties.

(11) Unless an action brought under subsection (7) or (8) is timely preserved for review by the Michigan court of appeals, litigation of any issue as to a general appropriations act or any amendment to that general appropriations act, or an action relating to the enforcement of that general appropriations act, is barred.

(12) The pendency of a claim in a suit under this section shall not constitute a basis for expenditure of funds by any department or branch of, or court funded by, the county in excess of that authorized by a general appropriations act, including an amendment to that general appropriations act.

(13) If any portion of this section or the application of this section to any circumstance is found to be invalid by a court, the invalidity shall not affect the remaining portions or application of this section that can be given effect without the invalid portion or application. The provisions of this section are severable.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001 ;-- Am. 2013, Act 172, Imd. Eff. Nov. 18, 2013



Section 141.439 Expenditure of funds; transfers within appropriations.

Sec. 19.

(1) A member of the legislative body, the chief administrative officer, an administrative officer, or an employee of a local unit shall not authorize or participate in the expenditure of funds except as authorized by a general appropriations act. An expenditure shall not be incurred except in pursuance of the authority and appropriations of the legislative body of the local unit.

(2) The legislative body in a general appropriations act may permit the chief administrative officer to execute transfers within limits stated in the act between appropriations without the prior approval of the legislative body.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.440 Violation; filing; report; review and action by attorney general; civil action for recovery of funds and public property.

Sec. 20.

A violation of sections 17 to 19 by the chief administrative officer, an administrative officer, employee, or member of the legislative body of the local unit disclosed in an audit of the financial records and accounts of the local unit in the absence of reasonable procedures in use by the local unit to detect such violations shall be filed with the state treasurer and reported by the state treasurer to the attorney general. For local and intermediate school districts, the report of a violation shall be filed with the state superintendent of public instruction instead of the state treasurer. The attorney general shall review the report and initiate appropriate action against the chief administrative officer, fiscal officer, administrative officer, employee, or member of the legislative body. For the use and benefit of the local unit, the attorney general or prosecuting attorney may institute a civil action in a court of competent jurisdiction for the recovery of funds of a local unit, disclosed by an examination to have been illegally expended or collected as a result of malfeasance and not accounted for as provided in sections 17 to 19, and for the recovery of public property disclosed to have been converted or misappropriated.

History: Add. 1978, Act 621, Eff. Apr. 1, 1980 ;-- Am. 2000, Act 493, Imd. Eff. Jan. 11, 2001



Section 141.440a Manuals, forms, and operating procedures; training and educational programs.

Sec. 20a.

(1) The department of treasury shall publish suggested manuals, forms, and operating procedures which may be used by local units in complying with this act. These manuals, forms, and procedures shall be designed to account for the various kinds and sizes of local units, except that the suggested manuals, forms, and operating procedures which may be used by intermediate school districts and local school districts shall be developed by the superintendent of public instruction and shall be promulgated by the superintendent of public instruction pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

(2) The suggested manuals, forms, and operating procedures described in subsection (1) shall be developed by an advisory committee selected by the department of treasury composed of persons from the department of education, other interested state agencies, local units, associations of local units, and other interested or concerned groups.

(3) The department of treasury shall provide or cooperate in the provision of training and educational programs to assist local units to comply with this act.

History: Add. 1978, Act 621, Eff. Apr. 1, 1979






Act 30 of 1978 BUDGET STABILIZATION FUND (141.441 - 141.445)

Section 141.441 Definitions.

Sec. 1.

As used in this act:

(a) “Fund” means a budget stabilization fund.

(b) “Municipality” means a county, city, village, or township.

History: 1978, Act 30, Imd. Eff. Feb. 24, 1978 ;-- Am. 1980, Act 192, Imd. Eff. July 8, 1980



Section 141.442 Budget stabilization fund; creation.

Sec. 2.

The governing body of a municipality by an ordinance adopted by a 2/3 vote of the members elected and serving may create a budget stabilization fund.

History: 1978, Act 30, Imd. Eff. Feb. 24, 1978



Section 141.443 Budget stabilization fund; appropriation; additional taxes prohibited; limitation; investments; disposition of excess money.

Sec. 3.

(1) Each fiscal year following the fiscal year in which a fund is created, the governing body of the municipality that created the fund may appropriate to the fund, by an ordinance or resolution adopted by a 2/3 vote of the members elected and serving, all or part of a surplus in the general fund resulting from an excess of revenue in comparison to expenses.

(2) A municipality shall not impose additional taxes producing revenue in excess of that needed for its estimated budget in order to provide for money to be appropriated to the fund.

(3) The amount of money in the fund shall not exceed either 20% of the municipality's most recent general fund budget, as originally adopted, or 20% of the average of the municipality's 5 most recent general fund budgets, as amended, whichever is less.

(4) The money in the fund may be invested as provided by law with the earnings of the fund to be returned to the municipality's general fund.

(5) If the money in the fund exceeds that permitted in subsection (3), the excess money shall be appropriated in the municipality's next general fund budget, but shall not be appropriated to the fund.

History: 1978, Act 30, Imd. Eff. Feb. 24, 1978 ;-- Am. 2016, Act 169, Eff. Sept. 7, 2016



Section 141.444 Budget stabilization fund; purposes; sufficiency of municipality's revenue.

Sec. 4.

(1) Money in the budget stabilization fund may be appropriated by an ordinance or resolution adopted by a 2/3 vote of the members elected and serving of the governing body of the municipality which created the fund for the following purposes:

(a) To cover a general fund deficit, when the municipality's annual audit reveals such a deficit.

(b) To prevent a reduction in the level of public services or in the number of employees at any time in a fiscal year when the municipality's budgeted revenue is not being collected in an amount sufficient to cover budgeted expenses.

(c) To prevent a reduction in the level of public services or in the number of employees when in preparing the budget for the next fiscal year the municipality's estimated revenue does not appear sufficient to cover estimated expenses.

(d) To cover expenses arising because of a natural disaster, including a flood, fire, or tornado. However, if federal or state funds are received to offset the appropriations from the fund, that money shall be returned to the fund.

(2) In determining whether a municipality's revenue is not sufficient to cover its expenses, a reduction in the amount of money received for the fiscal year from any source in comparison to the amount of money received for the previous fiscal year, including a reduction in the allocation of state tax money, shall be considered.

History: 1978, Act 30, Imd. Eff. Feb. 24, 1978



Section 141.445 Budget stabilization fund; prohibitions.

Sec. 5.

The money in the budget stabilization fund shall not be appropriated for the acquisition, construction, or alteration of a facility as part of a general capital improvements program.

History: 1978, Act 30, Imd. Eff. Feb. 24, 1978 ;-- Am. 1980, Act 192, Imd. Eff. July 8, 1980






Act 205 of 1964 PURCHASE OF FIRE FIGHTING EQUIPMENT (141.451 - 141.451)

Section 141.451 Fire trucks, fire fighting apparatus and equipment; purchase by municipalities; title retaining contract; chattel mortgage.

Sec. 1.

The legislative body of any county, city, village, township, or other local unit of government may purchase on executory title retaining contracts, or finance purchases by chattel mortgages as security for the purchase price, any fire trucks and fire fighting apparatus and equipment and pay for it out of the general fund of the municipality. However, contracts or chattel mortgages shall not provide for payments for longer than the estimated period of usefulness of the property being purchased and in no event for longer than 6 years. Contracts and chattel mortgages, and the purchase of property under this section, are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, but are subject to 1933 PA 99, MCL 123.721 to 123.723.

History: 1964, Act 205, Eff. Aug. 28, 1964 ;-- Am. 2002, Act 288, Imd. Eff. May 9, 2002






Act 264 of 1987 HEALTH AND SAFETY FUND ACT (141.471 - 141.479)

Section 141.471 Short title.

Sec. 1.

This act shall be known and may be cited as the “health and safety fund act”.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.472 Definitions.

Sec. 2.

As used in this act:

(a) “Distribution” means the amount of money a county receives under sections 4 and 5.

(b) “Fund” means the health and safety fund created in section 3.

(c) “Jail facility” means a jail, holding cell, holding center, or lockup as those terms are defined in section 62 of Act No. 232 of the Public Acts of 1953, being section 791.262 of the Michigan Compiled Laws.

(d) “Juvenile facility” means a county facility or an institution operated as an agency of the county or the juvenile division of the probate court for the housing or detention of juveniles.

(e) “Local health department” means that term as defined in section 1105 of the public health code, Act No. 368 of the Public Acts of 1978, being section 333.1105 of the Michigan Compiled Laws.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.473 Health and safety fund; creation; deposits.

Sec. 3.

(1) The health and safety fund is created in the state treasury.

(2) The state treasurer shall credit the health and safety fund with deposits of proceeds from the excise tax on cigarettes under section 12(3)(a) of the tobacco products tax act, 1993 PA 327, MCL 205.432.

History: 1987, Act 264, Eff. Apr. 11, 1988 ;-- Am. 1998, Act 529, Imd. Eff. Jan. 12, 1999



Section 141.474 Distribution from fund generally.

Sec. 4.

The department of management and budget upon authorization by the state treasurer shall cause to be distributed from the health and safety fund the total amount available in the 1987-88 fiscal year to each county that had a patient care management system in the 1986-87 fiscal year. The distribution under this section shall be used only for the following:

(i) To pay outstanding obligations of the county for services rendered before March 1, 1984 under the resident county hospitalization program, the community mental health shared management and state institutions programs, and the state ward charge-back program. Distributions under this subparagraph shall be made as necessary to satisfy the obligation of the county.

(ii) For the repayment of principal on any loans made to the county under the emergency municipal loan act, Act No. 243 of the Public Acts of 1980, being sections 141.931 to 141.942 of the Michigan Compiled Laws. The distribution shall be made as necessary to satisfy the obligations of the county.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.475 Distribution from fund; amounts.

Sec. 5.

The state treasurer shall cause to be distributed from the health and safety fund the following amounts in the 1988-89 fiscal year and in each following fiscal year:

(a) One-fourth of the collections deposited in the fund under section 3(2) shall be used for indigent volume adjusters for hospitals within the medicaid program.

(b) After the distribution in subdivision (a), $16,000,000.00 of the amount deposited in the fund under section 3(2) shall be distributed as follows:

(i) Except as provided in subparagraph (iii), to a county that received a loan authorized under section 3(2) or (3) of the emergency municipal loan act, 1980 PA 243, MCL 141.933, to pay outstanding obligations of the county; for the repayment of principal and interest on any loans made to the county under the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942; and for the payment of principal, premium, if any, and interest due during a fiscal year on bonds issued by that county under the fiscal stabilization act, 1981 PA 80, MCL 141.1001 to 141.1011. The distributions under this subparagraph shall be made as necessary and only to the extent necessary to satisfy the obligations of the county.

(ii) Except as provided in subparagraph (iii), to the extent that $16,000,000.00 is no longer necessary to satisfy the obligations under subparagraph (i), a portion of the amount not required for satisfaction of obligations shall be distributed to each county that receives or has received a loan authorized under section 3(2) or (3) of the emergency municipal loan act, 1980 PA 243, MCL 141.933, in an amount determined by multiplying the amount available for distribution under this subparagraph by a fraction, the numerator of which is the population of the county receiving the distribution and the denominator of which is the total population of the state according to the most recent decennial census. The distribution under this subparagraph shall be made at the same times and shall be used, subject to section 6, for the same purposes described in subdivision (c). The remaining amount available for distribution under this subparagraph shall be used on a per capita basis to offset the cost to the state of the assumption of the financing of the state court system in the counties not receiving a distribution under this subparagraph.

(iii) In the 2008-2009 fiscal year through the 2014-2015 fiscal year, $16,000,000.00 of the amount deposited in the fund under section 3(2) shall be transferred to and deposited in the convention facility development fund created under the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, for distribution and use only in the manner and for the purposes stated in that act and no amount shall be distributed under subparagraph (i) or (ii). If the transfer or lease of a qualified convention facility to a metropolitan authority takes place as provided in the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, then in the 2015-2016 fiscal year through the 2038-2039 fiscal year, $15,000,000.00 of the amount deposited in the fund under section 3(2) shall be transferred to and deposited in the convention facility development fund created under the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, for distribution and use only in the manner and for the purposes stated in that act and $1,000,000.00 shall be distributed under subparagraphs (i) and (ii). If the transfer and lease of a qualified convention facility to an authority is disapproved and the authority is dissolved under section 19(1) of the regional convention facility authority act, 2008 PA 554, MCL 141.1369, then in the 2015-2016 fiscal year through the 2029-2030 fiscal year, $15,000,000.00 of the amount deposited in the fund under section 3(2) shall be transferred to and deposited in the convention facility development fund created under the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, for distribution and use only in the manner and for the purposes stated in that act and $1,000,000.00 shall be distributed under subparagraphs (i) and (ii).

(c) The remaining amount deposited in the fund under section 3(2) not distributed under subdivisions (a) and (b) shall be distributed to each county that does not receive and has never received a loan authorized under section 3(2) or (3) of the emergency municipal loan act, 1980 PA 243, MCL 141.933, on a per capita basis according to the ratio that the population of the county receiving the distribution under this subdivision, according to the most recent decennial census, bears to the total population of all counties receiving distribution under this subdivision, according to the most recent decennial census. A distribution under this subdivision shall be made each February, May, August, and November from the collections that were deposited in the fund under section 3(2) in the immediately preceding calendar quarter. Subject to section 6, 12/17 of the distribution under this subdivision shall be distributed to each local health department as defined in section 1105 of the public health code, 1978 PA 368, MCL 333.1105, in the county receiving the distribution on a per capita basis, based on the most recent decennial census, to be used only for public health prevention programs and services. This distribution is in addition to and is not intended as a replacement for any other state or county payments to these health departments. This distribution satisfies the requirements of former section 7a(3) of 1947 PA 265. The remaining 5/17 of the distribution shall be used only for 1 or more of the following:

(i) The operation, maintenance, or expansion of an existing county jail facility or juvenile facility.

(ii) The acquisition, construction, and equipping of a new jail facility or juvenile facility.

(iii) Court operations.

History: 1987, Act 264, Eff. Apr. 11, 1988 ;-- Am. 1998, Act 529, Imd. Eff. Jan. 12, 1999 ;-- Am. 2008, Act 586, Imd. Eff. Jan. 20, 2009 ;-- Am. 2009, Act 60, Imd. Eff. July 2, 2009



Section 141.476 Distribution under MCL 141.475(b)(ii) and 141.475(c).

Sec. 6.

A distribution to a county under section 5(b)(ii) and 5(c) shall be included for purposes of calculations required to be made by section 24e of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.24e of the Michigan Compiled Laws. If the governing body of a county approves the additional millage rate under section 24e of the general property tax act, Act No. 206 of the Public Acts of 1893, that is due to distributions under section 5(b)(ii) and 5(c), then the distributions under section 5(b)(ii) and 5(c) shall be used for the purposes specified in that section.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.477 Withholding or assignment of distribution.

Sec. 7.

The state treasurer may withhold from a county and a county may assign a distribution to offset what that county owes for outstanding obligations for services rendered before March 1, 1984 under the resident county hospitalization program, the community mental health shared management and state institutions programs, or the state ward charge-back program or for the repayment of principal and interest, if any, on a loan made to the county under the emergency municipal loan act, Act No. 243 of the Public Acts of 1980, being sections 141.931 to 141.942 of the Michigan Compiled Laws, or on a bond issue under the fiscal stabilization act, Act No. 80 of the Public Acts of 1981, being sections 141.1001 to 141.1011 of the Michigan Compiled Laws.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.478 Appropriations.

Sec. 8.

(1) There is hereby appropriated from the health and safety fund an amount necessary to make the distributions under section 4.

(2) Beginning in the 1988-89 fiscal year and for each fiscal year thereafter, the legislative shall appropriate an amount necessary to make the distributions under this act.

History: 1987, Act 264, Eff. Apr. 11, 1988



Section 141.479 Conditional effective date.

Sec. 9.

This act shall not take effect unless all of the following bills of the 84th Legislature are enacted into law:

(a) Senate Bill No. 624.

(b) Senate Bill No. 625.

(c) Senate Bill No. 571.

(d) House Bill No. 4452.

History: 1987, Act 264, Eff. Apr. 11, 1988






Act 284 of 1964 CITY INCOME TAX ACT (141.501 - 141.787)

284-1964-1 CHAPTER 1 GENERAL PROVISIONS (141.501...141.509)

Section 141.501 City income tax act; short title.

Sec. 1.

This act shall be known and may be cited as the “city income tax act”.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.502 Income tax; prohibited to villages; uniform city income tax ordinance; prior ordinance.

Sec. 2.

No village shall impose and collect any excise tax levied on or measured by income after January 1, 1964. Except as otherwise provided in this section, no city shall impose an excise tax levied on or measured by income until the lawful adoption by the city of the entire uniform city income tax ordinance as hereinafter set forth. No city shall impose and collect such an excise tax prior to January 1, 1965, except that a city which on January 1, 1964 had in effect a valid ordinance levying and imposing such an excise tax may continue to levy and impose the tax under such ordinance until the uniform city income tax ordinance becomes effective in such city, but in no case shall such ordinance or any other income tax ordinance, in effect in such city prior to the effective date of the uniform city income tax ordinance, continue in effect later than December 31, 1964. The enforcement, collection and refund provisions with respect to liabilities incurred under such prior income tax ordinance shall continue in effect for the period provided for in such prior ordinance.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.502a Imposition of excise tax; condition.

Sec. 2a.

Beginning January 1, 1995, a city shall not impose an excise tax on income under this act unless at least 1 of the following applies:

(a) The city had in effect on January 1, 1995 an excise tax on income under this act.

(b) The imposition of an excise tax on income under this act is approved by the qualified and registered electors of the city.

History: Add. 1995, Act 234, Imd. Eff. Dec. 19, 1995



Section 141.503 Excise tax on income; levy, assessment, and collection; rates; deposit of amount by city forming lighting authority into city's police department budget; adoption, rescission, or amendment of uniform city income tax ordinance; petitions for referendum election; submitting question to city electors; election procedures; effective date of ordinance; delay; applicability; end of tax year.

Sec. 3.

(1) The governing body of a city, by a lawfully adopted ordinance that incorporates by reference the uniform city income tax ordinance set forth in chapter 2, may levy, assess, and collect an excise tax on income as provided in the ordinance. The ordinance shall state the rate of the tax which shall be the rate authorized by 1 of the following:

(a) The uniform city income tax ordinance under section 11 of chapter 2.

(b) Subsection (2).

(c) Section 3a, 3b, or 3c of this chapter.

(2) In a city with a population of more than 600,000, the governing body may levy and collect a tax at a rate to be determined from time to time, that rate to be not more than 2% on corporations and the following maximum tax rates on resident individuals and nonresident individuals for the following years:

(a) Before July 1, 1999, 3.00% on resident individuals and 1.50% on nonresident individuals.

(b) Beginning July 1, 1999 and each July 1 after 1999 through July 1, 2012, except for 2008 and 2009, the maximum tax rate under this subsection on resident individuals shall be reduced by 0.1 until the rate on resident individuals is 2.0%. The tax rate imposed on nonresident individuals shall be 50% of the tax rate imposed on resident individuals each year.

(c) Notwithstanding any other provision of this section, for the 2008 and 2009 calendar years, the city shall impose the same tax rate on resident individuals and nonresident individuals as the city had imposed for the 2007 calendar year.

(d) Except as otherwise provided under subdivision (e), beginning January 1, 2013 and each year after 2013, a rate of not more than 2.40% on resident individuals and 1.20% on nonresident individuals.

(e) Beginning January 1 of the year immediately succeeding the year that all bonds, obligations, and other evidence of indebtedness issued by a lighting authority have been fully paid and each year thereafter, a rate of not more than 2.20% on resident individuals and 1.10% on nonresident individuals.

(3) Notwithstanding any other provision of law or any ordinance of the city to the contrary, a city that forms a lighting authority shall deposit an amount equal to the sum of the revenue collected from 0.2% of the rate levied on resident individuals pursuant to subsection (2)(d) and 0.1% of the rate levied on nonresident individuals pursuant to subsection (2)(d) directly into the budget of the city's police department and use it exclusively to retain or hire police officers. The transfer and use of the revenue as provided under this subsection shall continue until all bonds, obligations, or other evidence of indebtedness issued by a lighting authority have been fully paid and revenue is no longer being pledged from taxes levied under the city utility users tax act, 1990 PA 100, MCL 141.1151 to 141.1177, to the lighting authority. As used in this subsection, "lighting authority" means a lighting authority incorporated under the municipal lighting authority act.

(4) The governing body of a city may adopt the uniform city income tax ordinance with the alternative sections as set forth in chapter 3 instead of the similarly numbered sections as set forth in chapter 2. The uniform city income tax ordinance may be lawfully adopted or rescinded by the governing body at any time. The adoption of an ordinance is effective on and after January 1 or July 1 following adoption of the ordinance, as specified in the ordinance, but an ordinance shall not become effective earlier than 45 days after adoption or until approved by the electors if a referendum petition is filed as authorized in this act or a referendum is otherwise required. The rescission of an ordinance shall become effective on the following December 31. The ordinance may be rescinded at any time by the governing body in the same manner in which it was adopted and with appropriate enforcement, collection, and refund provisions with respect to liabilities incurred prior to the effective date of the rescission of the ordinance. The ordinance shall not be amended except as provided by the legislature. A city may amend the ordinance to change the tax rate to a rate authorized by this act.

(5) Petitions for a referendum election on the question of adopting an ordinance adopted by the governing body may be filed with the city clerk not later than the sixth Monday following the adoption of the ordinance. The petitions shall be signed by a number of registered electors of the city equal to at least 10%, but not more than 20%, of the registered electors of the city voting in the last general municipal election prior to the adoption of the ordinance by the governing body. If proper petitions are filed, the question of adopting the ordinance shall be submitted by the governing body to the city electors at the next primary or general election or at a special election called for the purpose, in any case held not less than 45 days nor more than 90 days after the clerk has reported the filing of the referendum petition to the city's governing body. The checking of names on the petitions, the counting, canvassing, and return of the votes on the question, and other procedures for the election shall be as provided by law or charter. Upon a favorable vote of the city electors, the ordinance shall be effective as specified in the ordinance which may be amended by the governing body of the city following the election to specify July 1 or January 1 as the effective date of the ordinance, if the effective date originally specified in the ordinance is considered impractical or inconvenient for any reason. The provisions in this section for a referendum election, and for delaying the effective date of the ordinance if petitions for a referendum are filed, are not applicable to a city that on January 1, 1964 had in effect a valid ordinance levying and imposing an excise tax levied on or measured by income. Notwithstanding any other provision of this act, if an ordinance becomes effective on any date other than January 1, each tax year shall end on December 31, and the provisions of the ordinance based on a full tax year are modified accordingly to be applicable to the partial tax year.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1967, Act 260, Eff. Nov. 2, 1967 ;-- Am. 1968, Act 307, Imd. Eff. July 1, 1968 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969 ;-- Am. 1970, Act 149, Imd. Eff. Aug. 1, 1970 ;-- Am. 1981, Act 60, Imd. Eff. June 5, 1981 ;-- Am. 1987, Act 223, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 520, Eff. Mar. 30, 1989 ;-- Am. 1998, Act 500, Eff. Jan. 12, 1999 ;-- Am. 2007, Act 209, Imd. Eff. Dec. 27, 2007 ;-- Am. 2011, Act 56, Imd. Eff. June 10, 2011 ;-- Am. 2012, Act 394, Imd. Eff. Dec. 19, 2012



Section 141.503a Specific rates to be levied by city; establishment; limitations; increase in tax rate; approval; resolution; financial management consultant; duties; monitoring and reporting; termination of consultant services; recommendations of local emergency financial assistance loan board.

Sec. 3a.

(1) The specific rates to be levied by a city on corporations, resident individuals, and nonresident individuals shall be established within the applicable limitations allowed under this section and section 3 of this chapter in the ordinance which otherwise incorporates by reference the uniform city income tax ordinance set forth in chapter 2.

(2) The governing body of a city with a population of less than 1,000,000 persons may levy, assess, and collect an excise tax on income earned and received at a rate of not more than 2% on corporations, not more than 2% on resident individuals, and not more than 50% of the rate imposed on resident individuals on nonresident individuals if approved by a majority of the qualified electors of the city voting thereon before November 15, 1988, and if all of the following occurred in the calendar year immediately preceding the calendar year in which the increased rates allowed by this subsection initially would apply:

(a) The city levied more than 22 mills for city purposes and for payment of judgments ordered by a court of competent jurisdiction.

(b) More than 65 mills were levied in the city for all purposes.

(c) The city levied a tax pursuant to this act.

(3) Any increase in the tax rate permitted by this section shall not become effective until the governing body of the city, by resolution, provides for securing the services of a financial management consultant. The financial management consultant shall be selected by the mayor with the approval of the local emergency financial assistance loan board created under Act No. 243 of the Public Acts of 1980, as amended, being sections 141.931 to 141.942 of the Michigan Compiled Laws. The resolution shall further provide that the financial management consultant shall be paid from city funds. The duties of the financial management consultant shall be to monitor the fiscal condition of the city, to report the findings of this monitoring to the local governing body, the mayor, and the local emergency financial assistance loan board, and to provide financial management technical assistance to the city. The local emergency financial assistance loan board shall determine the form of monitoring and the frequency of reporting. The financial management consultant shall have full access to all fiscal and other records of the city. The services of a financial management consultant may be terminated subject to the approval of the local emergency financial assistance loan board at such time as improvement in the financial condition of the city warrants this action. The local emergency financial assistance loan board may make recommendations to the legislature that will assist in the attainment of further fiscal improvement for the city.

History: Add. 1982, Act 124, Imd. Eff. Apr. 19, 1982 ;-- Am. 1984, Act 137, Imd. Eff. June 1, 1984 ;-- Am. 1987, Act 223, Imd. Eff. Dec. 28, 1987



Section 141.503b Amending ordinance to increase tax; duration of increase; approval of amendment; applicability of section.

Sec. 3b.

A city that levied the tax authorized by this act before the effective date of this section may amend the ordinance to increase the rate to an annual tax of not more than 1.4% on corporations and resident individuals and not more than 0.7% on nonresident individuals. The increase in the tax authorized by this section shall be levied for not longer than 13 years as provided in the ballot proposal submitted to the electors. An amendment to the city income tax ordinance under this section is not effective unless the amendment is approved before July 1, 1988 by a majority vote of the registered and qualified electors of that city voting on the proposition. This section applies only to a city that has a population of more than 50,000 and that, within 6 years before the approval of the amendment authorized by this section, annexes to the city an area containing more than 20 square miles.

History: Add. 1987, Act 223, Imd. Eff. Dec. 28, 1987



Section 141.503c Amendment to city income tax ordinance.

Sec. 3c.

A city that levied the tax authorized by this act before March 30, 1989 may amend the ordinance to increase the rate to an annual tax of not more than 1-1/2% on corporations and resident individuals and not more than 3/4% on nonresident individuals, but not more than 1/2 of the tax rate imposed on resident individuals. An amendment to the city income tax ordinance under this section is not effective unless the amendment is approved by a majority of the qualified electors voting on the question. Before November 10, 1989, an amendment under this section shall not be placed before the voters for approval more than once in any 12-month period. This section applies only to a city with a population of more than 140,000 and less than 600,000 or a city with a population of more than 65,000 and less than 100,000 in a county with a population less than 300,000.

History: Add. 1988, Act 520, Eff. Mar. 30, 1989 ;-- Am. 1998, Act 500, Eff. Jan. 12, 1999 ;-- Am. 2011, Act 56, Imd. Eff. June 10, 2011



Section 141.503d Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 3d.

A petition under section 3, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 156, Eff. Mar. 23, 1999



Section 141.504 Rules governing form and manner of appeal from final determination; time for appeal; hearing; evidence; notice of hearing; order; copy of order and opinion.

Sec. 4.

The state commissioner of revenue shall promulgate uniform rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, governing the form and manner of appeal from a final determination by a city affecting a taxpayer, employee, or other person and purporting to be made under or in administration of the uniform city income tax ordinance. The rules shall provide at least 30 days after notice of a final assessment, denial of claim for refund, special ruling, or rule of the city, in which the appeal may be filed. The rules shall provide to the taxpayer, employer, other person, or an authorized representative of the person and to the city an opportunity to present evidence and to examine witnesses relating to the matter under appeal. The hearing shall be held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the hearing shall be given in the manner required by Act No. 267 of the Public Acts of 1976. Promptly after completion of the hearing, the commissioner shall affirm, reverse, or modify by written order the action of the city which is the subject matter of the appeal, and shall furnish a copy of the order and opinion to the appellant and to the authorized official of the city.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1977, Act 175, Imd. Eff. Nov. 17, 1977



Section 141.505 Right of appeal from decision or order; establishment of city income tax trust fund; payment of recoveries as result of appeal; compliance with final order.

Sec. 5.

(1) A person liable for the tax imposed by the ordinance set forth in and adopted pursuant to this act, a city that imposes a tax pursuant to the ordinance set forth in and adopted pursuant to this act or the department has the right of appeal from a decision or order made under this act as set forth in chapter 2.

(2) The city income tax trust fund is established in the department of treasury and all of the following apply to the fund:

(a) The state is prohibited from borrowing from the fund.

(b) The interest earned on the money in the fund shall remain in the fund.

(c) After an agreement entered into pursuant to section 9 is terminated, any liabilities that relate to that agreement shall be paid from the fund and if there are insufficient funds to pay those liabilities, the city that entered into the agreement shall be responsible for paying those liabilities.

(3) If a taxpayer or employer, as the result of an appeal under this act, is found entitled to recover any sum paid, the taxpayer or employer shall be paid from the general fund of the city except that if the city has entered into an agreement pursuant to section 9, the amount to be paid shall be paid by the state from the city income tax trust fund established in subsection (2). Only recoveries based on taxes payable for a tax year for which a city has entered into an agreement under section 9 shall be paid by the state from the city income tax trust fund. The city or the department shall promptly and uniformly comply with a final order upon appeal.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.505d Charge or collection of city income tax by department of treasury; limitation.

Sec. 5d.

The department of treasury shall not charge to or collect from a taxpayer any amount not otherwise authorized by law in conjunction with the collection of city income tax imposed under this act.

History: Add. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.506 Uniform city income tax ordinance; application.

Sec. 6.

The uniform city income tax ordinance does not apply to a person or corporation as to whom or which it is beyond the power of the city to impose the tax therein provided for.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.507 Uniform city income tax ordinance; form.

Sec. 7.

The uniform city income tax ordinance is as set forth in chapter 2.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.508 Imposition of city income tax within renaissance zone; amendment of city income tax ordinance.

Sec. 8.

If a city or any part of a city that imposes a city income tax pursuant to this act is within the boundaries of a renaissance zone designated pursuant to the Michigan renaissance zone act, Act No. 376 of the Public Acts of 1996 , being sections 125.2681 to 125.2696 of the Michigan Compiled Laws, the city shall amend its city income tax ordinance to include section 35 of chapter 2. As used in this section, “renaissance zone” means that term as defined in Act No. 376 of the Public Acts of 1996.

History: Add. 1996, Act 442, Imd. Eff. Dec. 19, 1996



Section 141.509 Administration, enforcement, and collection of city income tax by department of treasury; agreement; disposition of amounts collected; provisions.

Sec. 9.

(1) For the 1996 tax year and each year after 1996, a city that imposes a city income tax pursuant to this act may enter into an agreement with the department of treasury under which the department of treasury shall administer, enforce, and collect the city income tax on behalf of the city.

(2) City income taxes, interest, penalties, and collection fees collected under an agreement entered into pursuant to subsection (1) shall be kept in the city income tax trust fund and shall be paid to the city, except that an amount of the taxes collected as determined in the agreement may be retained by the department of treasury to cover the cost of collection and administration and that amount shall be deposited into the state general fund. The department of treasury shall not charge to or collect from a taxpayer any amount not otherwise authorized by law in conjunction with the collection of city income tax pursuant to an agreement entered into pursuant to this section.

(3) If the city enters into an agreement under subsection (1), the agreement shall include provisions that relate to all of the following:

(a) The development of and distribution of forms required by the agreement and the ordinance under chapter 2.

(b) The processing of all payments.

(c) Enforcement procedures.

(d) Administrative and legal costs.

(e) Data exchange.

(f) Transfer and payment of funds.

(g) Termination of the agreement by either party.

(h) Any additional provisions as appropriate.

History: Add. 1996, Act 478, Eff. Jan. 1, 1996






284-1964-2 CHAPTER 2 UNIFORM CITY INCOME TAX ORDINANCE (141.601...141.699)

Section 141.601 Uniform city income tax ordinance; short title.

Sec. 1.

This ordinance shall be known and may be cited as the “uniform city income tax ordinance”.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.602 Uniform city income tax ordinance; rules of construction, definitions.

Sec. 2.

For the purposes of this ordinance, the words, terms and phrases set forth in sections 3 to 9 and their derivations have the meaning given therein. When not inconsistent with the context, words used in the present tense include the future, words in the plural number include the singular number, and in the singular number include the plural. “Shall” is always mandatory and not merely directory. “May” is always directory.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.603 Definitions; A to D.

Sec. 3.

(1) “Administrator” means the official designated by the city to administer this ordinance or the duly authorized agent or representative of that official but does not mean the department of treasury.

(2) “Business” means an enterprise, activity, profession, or undertaking of any nature conducted or ordinarily conducted for profit or gain by any person, including the operation of an unrelated business by a charitable, religious, or educational organization.

(3) “Capital gains” and “capital losses” mean those terms as defined for federal income tax purposes.

(4) “Department” means the department of treasury for tax years after the 1996 tax year for which a city has entered into an agreement with the department of treasury pursuant to section 9 of chapter 1. Department includes a duly authorized agent or representative of the department.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.604 Definitions; C.

Sec. 4.

(1) “City” means the city adopting the ordinance.

(2) “Compensation” means salary, pay or emolument given as compensation or wages for work done or services rendered, in cash or in kind, and includes but is not limited to the following: salaries, wages, bonuses, commissions, fees, tips, incentive payments, severance pay, vacation pay and sick pay.

(3) “Corporation” means a corporation or a joint stock association organized under the laws of the United States, this state, or any other state, territory, or foreign country or dependency.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.605 Definitions; D.

Sec. 5.

“Doing business” means the conduct of any activity with the object of gain or benefit, except that it does not include:

(a) The solicitation of orders by a person or his representative in the city for sales of tangible personal property, which orders are sent outside the city for approval or rejection and, if approved, are filled by shipment or delivery from a point outside the city.

(b) The solicitation of orders by a person or his representative in the city in the name of or for the benefit of a prospective customer of a person, if orders by the customer to such person to enable the customer to fill orders resulting from the solicitation are orders described in paragraph (a).

(c) The mere storage of personal property in the city in a warehouse neither owned nor leased by the taxpayer.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.606 Definitions; E, F.

Sec. 6.

(1) “Employee” means a person from whom an employer is required to withhold for either federal income or federal social security taxes.

(2) “Employer” means an individual, partnership, association, corporation, nonprofit organization, governmental body or unit or agency including the state, or any other entity whether or not taxable under this ordinance, that employs 1 or more persons on a salary, bonus, wage, commission or other basis, whether or not the employer is in a business.

(3) “Federal internal revenue code” means the internal revenue code of the United States in effect on the last day of the taxpayer's tax year.

(4) “Financial institution” means a bank, industrial bank, trust company, building and loan or savings and loan association, credit union, safety and collateral deposit company, regulated investment company as defined in section 851 and the following sections of the federal internal revenue code, under whatever authority organized, and any other association, joint stock company or corporation at least 90% of whose assets consist of intangible personal property and at least 90% of whose gross income consists of dividends or interest or other charges resulting from the use of money or credit.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971



Section 141.607 Definitions; F to N.

Sec. 7.

(1) “Fiscal year” means an accounting period of 12 months ending on any day other than December 31. Only fiscal years accepted by the internal revenue service for federal income tax purposes may be used for city tax purposes.

(2) “Net profits” means the net gain from the operation of a business, profession or enterprise, after provision for all costs and expenses incurred in the conduct thereof, determined on either a cash or accrual method, on the same basis as provided for in the federal internal revenue code for federal income tax purposes, excluding items exempted under this ordinance, but without deduction of federal and city taxes based on income and without deduction of net operating loss carry-over or capital loss carry-over sustained prior to the effective date of this tax, except that net operating losses and capital losses sustained after the effective date of this tax may be carried over to the same extent and on the same basis as under the federal internal revenue code but shall not be carried back to prior years.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971



Section 141.608 Definitions; N to P.

Sec. 8.

(1) “Nonresident” means an individual domiciled outside the city.

(2) “Person” means a natural person, partnership, fiduciary, association, corporation or other entity. When used in any provision imposing a criminal penalty, “person” as applied to an association means the parties or members thereof, and as applied to a corporation, the officers thereof.

(3) “Predominant place of employment” means that city imposing a tax under a uniform city income tax ordinance other than the city of residence, in which the employee estimates he will earn the greatest percentage of his compensation from the employer, which percentage is 25% or more.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.609 Definitions; R to T.

Sec. 9.

(1) “Resident” means an individual domiciled in the city. “Domicile” means a place where a person has his true, fixed and permanent home and principal establishment, to which, whenever absent therefrom, he intends to return, and domicile continues until another permanent establishment is established. If an individual, during the taxable year, being a resident becomes a nonresident or vice versa, taxable income shall be determined separately for income in each status.

(2) “Taxable year” means the calendar year, or the fiscal year, used as the basis on which net profits and other income subject to tax under this ordinance are to be computed, and in case of a return for a fractional part of a year, the period for which the return is required to be made.

(3) “Taxpayer” means a person required under this ordinance to file a return or to pay a tax.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.611 Excise tax on incomes; rates.

Sec. 11.

Subject to the exclusions, adjustments, exemptions, and deductions herein provided, an annual tax of 1% on corporations and resident individuals and of 1/2% on nonresident individuals for general revenue purposes and the purposes provided for in sections 11a and 11b is hereby imposed as an excise on income earned and received on and after the effective date of this ordinance. However, if the governing body of the city adopts a resolution to impose the tax at a lower rate, the tax is hereby imposed at that lower rate. If the tax is imposed at a lower rate, the rate on nonresident individuals shall not exceed 1/2 of the rate on corporations and resident individuals.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1992, Act 276, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 125, Eff. Jan. 1, 1994 ;-- Am. 1995, Act 233, Imd. Eff. Dec. 19, 1995



Section 141.611a Ordinance, resolution, or agreement to dedicate and transfer funds; purposes; commencement; amount; definitions.

Sec. 11a.

(1) For the 1993 tax year and each tax year after 1993, a city that is a qualified local unit of government, as defined by the federal facility development act, may adopt an ordinance or resolution, or may enter into an agreement with a qualified local unit of government other than the city, to dedicate and transfer funds in an amount determined pursuant to subsection (3) solely and to the extent necessary for the purposes authorized for use of the federal facility development fund created by the federal facility development act.

(2) When a city adopts an ordinance or resolution or enters into an agreement pursuant to subsection (1), the use or transfer of any funds dedicated or to be transferred shall commence and continue until any bonds, obligations, or other evidences of indebtedness for which the funds are pledged are fully paid.

(3) The amount dedicated or to be transferred by a city each year pursuant to subsection (1) shall equal the amount of withheld tax remitted by a qualified employer pursuant to section 60, as reconciled pursuant to section 61, for all qualified employees.

(4) As used in this section:

(a) “Qualified employee” means a person who meets both of the following criteria:

(i) Is employed by a qualified employer.

(ii) His or her principal workplace is a qualified facility.

(b) “Qualified employer” means the federal government.

(c) “Qualified facility” and “qualified local unit of government” mean those terms as defined in the federal facility development act.

History: Add. 1992, Act 276, Imd. Eff. Dec. 18, 1992



Section 141.611b City as qualified local unit of government; dedication and transfer of funds; purposes; use of federal data facility fund; amount; definitions.

Sec. 11b.

(1) A city that is a qualified local unit of government, as defined by the federal data facility act, may adopt an ordinance or resolution, or may enter into an agreement with a qualified local unit of government other than the city, to dedicate and transfer funds in the 1994 through 2003 tax years in an amount determined pursuant to subsection (3) solely and to the extent necessary for the purposes authorized for the use of the federal data facility fund created by the federal data facility act.

(2) If a city adopts an ordinance or resolution or enters into an agreement pursuant to subsection (1), the use or transfer of any funds dedicated or to be transferred shall commence and continue until any bonds, obligations, or other evidences of indebtedness for which the funds are pledged are fully paid or the authorized purpose is otherwise completed but not after the 2003 tax year.

(3) The amount dedicated or to be transferred by a city each year pursuant to subsection (1) shall equal the amount of withheld tax remitted by a qualified employer pursuant to section 60, as reconciled pursuant to section 61, for all qualified employees.

(4) As used in this section:

(a) “Qualified employee” means a person who meets both of the following criteria:

(i) Is employed by a qualified employer.

(ii) His or her principal workplace is a qualified facility.

(b) “Qualified employer” means the federal government.

(c) “Qualified facility” and “qualified local unit of government” mean those terms as defined in the federal data facility act.

History: Add. 1993, Act 125, Eff. Jan. 1, 1994



Section 141.612 Excise tax on incomes; application to resident individuals.

Sec. 12.

The tax shall apply on the following types of income of a resident individual to the same extent and on the same basis that the income is subject to taxation under the federal internal revenue code:

(a) On a salary, bonus, wage, commission and other compensation.

(b) On a distributive share of the net profits of a resident owner of an unincorporated business, profession, enterprise, undertaking or other activity, as a result of work done, services rendered and other business activities wherever conducted.

(c) On dividends, interest, capital gains less capital losses, income from estates and trusts and net profits from rentals of real and tangible personal property.

(d) On other income of a resident individual.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.613 Types of nonresident income to which tax applicable; extent and basis of tax.

Sec. 13.

The tax shall apply on the following types of income of a nonresident individual to the same extent and on the same basis that the income is subject to taxation under the federal internal revenue code:

(a) On a salary, bonus, wage, commission, and other compensation for services rendered as an employee for work done or services performed in the city. Income that the nonresident taxpayer receives as the result of disability and after exhausting all vacation pay, holiday pay, and sick pay is not compensation for services rendered as an employee for work done or services performed in the city. Vacation pay, holiday pay, sick pay and a bonus paid by the employer are considered to have the same tax situs as the work assignment or work location and are taxable on the same ratio as the normal earnings of the employee for work actually done or services actually performed.

(b) On a distributive share of the net profits of a nonresident owner of an unincorporated business, profession, enterprise, undertaking, or other activity, as a result of work done, services rendered, and other business activities conducted in the city.

(c) On capital gains less capital losses from sales of, and on the net profits from rentals of, real and tangible personal property, if the capital gains arise from property located in the city.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1988, Act 216, Imd. Eff. July 1, 1988



Section 141.614 Excise tax on incomes; taxable net profits of a corporation, definition.

Sec. 14.

The tax shall apply on the taxable net profits of a corporation doing business in the city, being levied on such part of the taxable net profits as is earned by the corporation as a result of work done, services rendered and other business activities conducted in the city, as determined in accordance with this ordinance. “Taxable net profits of a corporation” means federal taxable income as defined in section 63 of the federal internal revenue code but taking into consideration all exclusions and adjustments provided in this ordinance. No deduction shall be allowed for:

(a) Net operating losses and net capital losses sustained prior to the effective date of the tax.

(b) The city income tax imposed by this ordinance.

A corporation may deduct income, war profits and excess profits taxes, imposed by a foreign country or possession of the United States, allocable to income included in taxable net income, any part of which would be allowable as a deduction in determining federal taxable income under the applicable provisions of the federal internal revenue code.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.615 Excise tax on incomes; unincorporated business, profession; sole proprietorship, partnership.

Sec. 15.

An unincorporated business, profession or other activity conducted by 1 or more persons subject to the tax as either a sole proprietorship or partnership shall not be taxable as such. The persons carrying on the unincorporated business, profession or other activity are liable for income tax only in their separate and individual capacities and on the following bases:

(a) A resident proprietor or partner is taxable upon his entire distributive share of the net profits of the activity regardless of where the activity is conducted.

(b) A nonresident proprietor or partner is taxable only upon his distributive share of the portion of the net profits of the activity which is attributable to the city under the allocation methods provided in this ordinance.

(c) In the hands of a proprietor or partner of an unincorporated activity, the character of any item of income taxable under this ordinance is determined as if such item were realized by the individual proprietor or partner directly from the source from which it is realized by the unincorporated activity. In computing his taxable income for a taxable year, a person who is required to file a return shall include therein his taxable distributive share of the net profits for any partnership year ending within or with his taxable year.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.616 Unincorporated business, profession, or activity; return.

Sec. 16.

An unincorporated business, profession or other activity owned by 2 or more persons shall file an annual information return setting forth:

(a) The entire net profit for the period covered by the return and the taxable portion of the net profit attributable to the city.

(b) The names and addresses of the owners of the unincorporated activity and each owner's taxable distributive share of the total net profit and each nonresident owner's share of the taxable net profit attributable to the city.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.617 Unincorporated business, profession, or activity; election to pay tax.

Sec. 17.

At the election of an unincorporated business, profession or other activity, the entity, on behalf of the owners, may compute and pay the tax due with respect to each owner's share of the net profit of the activity after giving effect to exemptions to which each owner is entitled. This election is available to all unincorporated business entities having 2 or more owners regardless of the residence of the owners. The tax thus paid by the entity shall constitute all tax due with respect to each owner's distributive share of the net profits of the unincorporated business, profession or other activity.

If the unincorporated business, profession or other activity elects under this section to file a return and pay the tax on behalf of its owners, the election and filing are deemed to meet the requirements of this ordinance for the filing of a return for each owner who has no other income subject to the tax. However, a return is required from any such owner having taxable income other than his distributive share of the net profits of the entity. In such case the entire income subject to the tax shall be included in the return and credit taken thereon for the tax paid in his behalf by the unincorporated activity.

If the unincorporated business, profession or other activity elects to pay the tax on behalf of the owners, then the unincorporated business, profession or other activity assumes the status of a taxpayer and is liable to interest and penalty if payment is not made by the due date, in accordance with the calendar or fiscal year used by the unincorporated business, profession or other activity.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.618 Partial business activity in city; apportionment of net profit.

Sec. 18.

When the entire net profit of a business subject to the tax is not derived from business activities exclusively within the city, the portion of the entire net profit, earned as a result of work done, services rendered or other business activity conducted in the city, shall be determined under either section 19, sections 20 to 24, or section 25.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969



Section 141.619 Partial business activity in city; separate accounting method.

Sec. 19.

The taxpayer may petition for and the administrator may grant approval of, or the administrator may require, the separate accounting method. If such method is petitioned for the administrator may require a statement, explaining the manner in which the apportionment will be made, in sufficient detail to determine whether the net profits attributable to the city will be apportioned with reasonable accuracy.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969



Section 141.620 Partial business activity in city; business allocation percentage method.

Sec. 20.

The business allocation percentage method shall be used if such taxpayer is not granted approval to use the separate accounting method of allocation. The entire net profits of such taxpayer earned as a result of work done, services rendered or other business activity conducted in the city shall be ascertained by determining the total “in-city” percentages of property, payroll and sales. “In-city” percentages of property, payrolls and sales, separately computed, shall be determined in accordance with sections 21 to 24.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969



Section 141.621 Partial business activity in city; percentage of average net book value; gross rental value of real property.

Sec. 21.

First, the taxpayer shall ascertain the percentage which the average net book value, of the tangible personal property owned and the real property, including leasehold improvements, owned or used by it in the business and situated within the city during the taxable period, is of the average net book value of all of such property, including leasehold improvements, owned or used by the taxpayer in the business during the same period wherever situated. Real property shall include real property rented or leased by the taxpayer and the value of such property shall be deemed to be 8 times the annual gross rental thereon. “Gross rental of real property” means the actual sum of money or other consideration payable, directly or indirectly, by the taxpayer for the use or possession of real property and includes but is not limited to:

(a) An amount payable for the use or possession of real property or any part thereof, whether designated as a fixed sum of money or as a percentage of sales, profits or otherwise.

(b) An amount payable as additional rent or in lieu of rent such as interest, taxes, insurance, repairs or other amount required to be paid by the terms of a lease or other arrangement.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.622 Partial business activity in city; percentage of compensation paid employees.

Sec. 22.

Second, the taxpayer shall ascertain the percentage which the total compensation paid to employees for work done or for services performed within the city is of the total compensation paid to all the taxpayer's employees within and without the city during the period covered by the return. For allocation purposes, compensation shall be computed on the cash or accrual basis in accordance with the method used in computing the entire net income of the taxpayer.

If an employee performs services within and without the city, the following examples are not all inclusive but may serve as a guide for determining the amount to be treated as compensation for services performed within the city:

(a) In the case of an employee compensated on a time basis, the proportion of the total amount received by him which his working time within the city is of his total working time.

(b) In the case of an employee compensated directly on the volume of business secured by him, such as a salesman on a commission basis, the amount received by him for business attributable to his efforts in the city.

(c) In the case of an employee compensated on other results achieved, the proportion of the total compensation received which the value of his services within the city bears to the value of all his services.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.623 Partial business activity in city; percentage of gross revenue.

Sec. 23.

Third, the taxpayer shall ascertain the percentage which the gross revenue of the taxpayer derived from sales made and services rendered in the city is of the total gross revenue from sales and services wherever made or rendered during the period covered by the return.

(1) For the purposes of this section, “sales made in the city” means all sales where the goods, merchandise or property is received in the city by the purchaser, or a person or firm designated by him. In the case of delivery of goods in the city to a common or private carrier or by other means of transportation, the place at which the delivery has been completed is considered as the place at which the goods are received by the purchaser.

The following examples are not all inclusive but may serve as a guide for determining sales made in the city:

(a) Sales to a customer in the city with shipments to a destination within the city from a location in the city or an out-of-city location are considered sales made in the city.

(b) Sales to a customer in the city with shipments to a destination within the city directly from the taxpayer's in-city supplier or out-of-city supplier are considered sales made in the city.

(c) Sales to a customer in the city with shipments directly to the customer at his regularly maintained and established out-of-city location are considered out-of-city sales.

(d) Sales to an out-of-city customer with shipments or deliveries to the customer's location within the city are considered sales made in the city.

(e) Sales to an out-of-city customer with shipments to an out-of-city destination are considered out-of-city sales.

(2) In the case of public utilities, or businesses furnishing transportation services, “gross revenue” for the purposes of this section may be measured by such means as operating revenues, vehicle miles, revenue miles, passenger miles, ton miles, tonnage, or such other method as shall reasonably measure the proportion of gross revenue obtained in the city by such business.

(3) In case the business of the taxpayer involves substantial business activities other than sales of goods and services such other method or methods of allocation shall be employed as shall reasonably measure the proportion of gross revenue obtained in the city by such business.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.624 Partial business activity in city; business allocation percentage.

Sec. 24.

Fourth, the taxpayer shall add the percentages determined in accordance with sections 21, 22 and 23 and divide the total by 3 and the result so obtained is the business allocation percentage. In determining this percentage, a factor shall be excluded from the computation only when the factor does not exist anywhere insofar as the taxpayer's business operation is concerned and, in such case, the total of the percentages shall be divided by the number of factors actually used. The business allocation percentage shall be applied to the entire net profits, wherever derived, of the taxpayer subject to the tax to determine the net profits allocable to the city.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969



Section 141.625 Partial business activity in city; substitute methods.

Sec. 25.

An alternative method of accounting shall be used if the taxpayer or the administrator demonstrates that the net profits of the taxpayer allocable to the city cannot be justly and equitably determined under the separate accounting method or the business allocation percentage method, or if undue expense to the taxpayer would result from complying therewith because of the taxpayer's manner of operations and methods of accounting. In such case the administrator, upon application of the taxpayer or upon his own initiative, may approve or specify factors or methods of determination as will effect a just, nondiscriminatory and reasonable result. Application to the administrator to substitute other factors in the formula or to use a different method to allocate net profits shall be made in writing and state the specific grounds on which the substitution of factors or use of a different method is requested and the relief sought. No specific form need be followed in making the application. Once a taxpayer has filed under a substitute method, he shall continue so to file until given permission by the administrator to change.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.626 Capital gains and losses; determination.

Sec. 26.

(1) Capital gains and capital losses, other than gains and losses on securities issued by the government of the United States, shall be included in income only to the extent of that portion of the gains or losses which occur after the effective date of this ordinance. In determining the amount of gain or loss, the taxpayer may use net proceeds from the sale or exchange less fair market value as of the effective date of this ordinance. The fair market value of property shall be determined by an appraisal or similar reliable evidence. The fair market value of a security shall be the last quoted price on the last business day prior to the effective date. For a security traded over the counter the last quoted price shall be the last bid price on the last business day prior to the effective date. The taxpayer may determine the gain or loss on a transaction in the same manner as for federal income tax purposes taking into account only that portion thereof which occurs after the effective date. The portion of that gain or loss includible in computing taxable income will be the same proportion of the total gain or loss as the period of time the property was held after the effective date of the ordinance bears to the total time the property was held. In any city adopting this ordinance which had a valid local income tax ordinance in effect on January 1, 1964, capital gains and losses shall be included to the extent of that portion of such gains or losses which occur after the effective date of the original city income tax ordinance.

(2) If capital losses exceed capital gains in a taxable year, the unused portion may be utilized to the same extent and on the same basis as under the federal internal revenue code.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.627 Estates or trusts, deemed nonresidents; definitions.

Sec. 27.

An estate or trust is not subject to tax under this ordinance, except that it shall be treated as a nonresident individual for purposes of section 11 of this ordinance to the extent income of the estate or trust described in section 13 is not includible in the return of a resident individual as “income from estates and trusts”. A resident individual shall include “income from estates and trusts” in his income subject to tax under this ordinance without regard to the situs of the estate or trust. For this purpose, an “estate” means the estate of a deceased person during the period of administration or settlement and a “trust” means an inter vivos or testamentary trust created by an individual for the benefit of 1 or more persons.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1965, Act 10, Imd. Eff. Apr. 18, 1965



Section 141.628 Income from estates and trusts.

Sec. 28.

(1) “Income from estates” means “income” as defined in section 643 (b) of the federal internal revenue code, properly paid, credited or distributed but not in excess of the resident individual's share of the distributable net income of the estate decreased by the amount of depreciation or depletion allowed the resident individual as a deduction under section 642 of the federal internal revenue code. The exceptions hereinafter set forth with respect to trusts are also applicable to income from estates. “Income from trusts” means the amount of “income” as defined in section 643 (b) of the federal internal revenue code, distributed or required to be distributed under sections 652 (a) or 662 (a) (1) of the federal internal revenue code, decreased by the amount of depreciation or depletion allowed the resident individual as a deduction by section 642 of the federal internal revenue code, with the following exceptions:

(a) Dividends on stock of state and national banks and trust companies.

(b) Interest from obligations of the United States, the states or subordinate units of government of the states.

(2) Income received by a resident individual from a fiduciary shall retain the character it held in the hands of the fiduciary. With respect to trusts where the income is taxed to the grantor or some other person under subpart E of subchapter J of the federal internal revenue code, the grantor or other person shall include in his return all items of income and deductions allowed by this ordinance.

(3) An individual shall include “income from estates and trusts” in his return in the same year as provided in the federal internal revenue code with respect to distributions of income from estates and trusts. The amount of income included in the return for the first tax year of a resident individual, with respect to estates and trusts, shall be computed as though the tax year of the estate or trust for federal income tax purposes began on the effective date of this ordinance and ended with the end of the tax year of the estate or trust for federal income tax purposes which ends next following the effective date.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.631 Exemptions.

Sec. 31.

(1) An individual taxpayer in computing his or her taxable income is allowed deductions for the full personal and dependency exemptions authorized by the federal internal revenue code or, on the passage of a further ordinance, a deduction of a minimum of $600.00 for each personal and dependency exemption under the rules for determining exemptions and dependents as provided in the federal internal revenue code. The taxpayer may claim his or her spouse and dependents as exemptions, but if the taxpayer and the spouse are both subject to the tax imposed by this ordinance, the number of exemptions claimed by each of them when added together shall not exceed the total number of exemptions allowed under this ordinance.

(2) For tax years beginning after 1986, an additional exemption is allowed under subsection (1), upon passage of a further ordinance, for a taxpayer who is 65 years of age or older, or who is blind as defined in section 504 of the income tax act of 1967, Act No. 281 of the Public Acts of 1967, being section 206.504 of the Michigan Compiled Laws, or if the taxpayer is both 65 years of age or older and blind, 2 additional exemptions are allowed under subsection (1). For tax years beginning after 1987, upon passage of a further ordinance, an additional exemption is allowed under subsection (1) for a taxpayer who is a paraplegic, quadriplegic, hemiplegic, or totally and permanently disabled person as defined in section 216 of title II of the social security act, 42 U.S.C. 416, or a taxpayer who is a deaf person as defined in section 2 of the deaf persons' interpreters act, Act No. 204 of the Public Acts of 1982, being section 393.502 of the Michigan Compiled Laws. If the taxpayer qualifies for an additional exemption under more than 1 of the following, an additional exemption is allowed for each of the following for which the taxpayer qualifies:

(a) A taxpayer who is a paraplegic, quadriplegic, or hemiplegic, or who is a totally or permanently disabled person as defined in section 216 of title II of the social security act, 42 U.S.C. 416.

(b) A taxpayer who is blind as defined in section 504 of the income tax act of 1967, Act No. 281 of the Public Acts of 1967, being section 206.504 of the Michigan Compiled Laws.

(c) A taxpayer who is a deaf person as defined in section 2 of the deaf persons' interpreters act, Act No. 204 of the Public Acts of 1982, being section 393.502 of the Michigan Compiled Laws.

(d) A taxpayer who is 65 years of age or older.

(3) For tax years beginning after 1986 and upon passage of a further ordinance, a city, as determined by its governing body, may provide for either an exemption from the tax levied under this act if that person's adjusted gross income for that tax year is less than a certain amount to be as specified by the ordinance, or an exemption in an amount to be specified by the ordinance, for a person with respect to whom a deduction under section 151 of the internal revenue code is allowable to another federal taxpayer during the tax year and is therefore not considered to have a federal personal exemption under subsection (1).

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1970, Act 149, Imd. Eff. Aug. 1, 1970 ;-- Am. 1988, Act 120, Imd. Eff. May 6, 1988



Section 141.632 Payments and benefits not subject to tax.

Sec. 32.

The following payments and benefits received by any person are not subject to the tax:

(a) Gifts and bequests.

(b) Proceeds of insurance, annuities, pensions and retirement benefits. Amounts received for personal injuries, sickness or disability are excluded from taxable income only to the extent provided by the federal internal revenue code.

(c) Welfare relief, unemployment benefits including supplemental unemployment benefits, and workmen's compensation or similar payments from whatever source derived.

(d) Amounts received by charitable, religious, educational and other similar nonprofit organizations which are exempt from taxation under the federal internal revenue code.

(e) Amounts received by supplemental unemployment benefit trusts or pension, profit sharing and stock bonus trusts qualified and exempt under the federal internal revenue code.

(f) Interest from obligations of the United States, the states or subordinate units of government of the states and gains or losses on the sales of obligations of the United States.

(g) Net profits of financial institutions and insurance companies.

(h) Amounts paid to an employee as reimbursement for expenses necessarily and actually incurred by him in the actual performance of his services and deductible as such by the employer.

(i) Compensation received for service in the armed forces of the United States.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971



Section 141.633 Deductible expenses generally.

Sec. 33.

Ordinary, necessary, reasonable and unreimbursed expenses paid or incurred by an individual in connection with the performance by him of services as an employee may be deducted from gross income in determining income subject to the tax to the extent the expenses are applicable to income taxable under this ordinance. The expenses are limited to the following:

(a) Expenses of travel, meals and lodging while away from home.

(b) Expenses as an outside salesman, away from his employer's place of business.

(c) Expenses of transportation.

(d) Expenses under a reimbursement or other expense allowance arrangement with his employer, where the reimbursement or allowance has been included in total compensation reported.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971



Section 141.634 Deductible expenses; alimony, separate maintenance payments and principal sums payable in installments, moving expenses, and payments to retirement plan or account.

Sec. 34.

The following expenses paid or incurred by an individual may be deducted from gross income in determining income subject to tax to the extent the expenses are applicable to income taxable under this ordinance:

(a) An individual may deduct alimony, separate maintenance payments and principal sums payable in installments, to the extent includable in the spouse's adjusted gross income under the federal internal revenue code but only to the extent deductible by the individual under the federal internal revenue code. A nonresident individual may deduct only that proportion of his alimony, separate maintenance or principal sums payable in installments that his income taxable under this ordinance bears to his total federal adjusted gross income.

(b) An employee or self-employed individual may deduct moving expenses to the extent provided in section 217 of the federal internal revenue code.

(c) A self-employed individual may deduct payments to a qualified retirement plan to the extent provided in section 404 of the federal internal revenue code.

(d) An individual may deduct payments to an individual retirement account established pursuant to the employee retirement income security act of 1974, 29 U.S.C. 1001 to 1381, to the extent provided in section 219 of the internal revenue code.

History: Add. 1971, Act 169, Imd. Eff. Dec. 2, 1971 ;-- Am. 1978, Act 197, Imd. Eff. June 4, 1978



Section 141.635 Qualified taxpayer within renaissance zone; determination of deductions claimed.

Sec. 35.

(1) Notwithstanding any other provision of this ordinance and to the extent and for the duration provided in the Michigan renaissance zone act, Act No. 376 of the Public Acts of 1996, being sections 125.2681 to 125.2696 of the Michigan Compiled Laws, for the 1997 tax year and each tax year after 1997, a qualified taxpayer may deduct from gross income in determining income subject to tax under this ordinance, to the extent a deduction is applicable to income subject to the tax under this ordinance, an amount equal to 1 of the following for the specified types of taxpayers:

(a) For a qualified taxpayer as defined in subsection (12)(c)(i):

(i) Except as provided in subparagraphs (ii) and (iii), income subject to the tax that is earned or received in the tax year during the period of time that the taxpayer was a qualified taxpayer.

(ii) Capital gains subject to the tax that are received during the tax year during the period of time that the taxpayer was a qualified taxpayer. The deduction allowed under this subdivision shall be prorated based on the percentage of time that the asset was held by the taxpayer while the taxpayer was a qualified taxpayer.

(iii) Income received by the qualified taxpayer from winning an on-line lottery game sponsored by this state but only if the date on which the drawing for that game was held is after the taxpayer became a qualified taxpayer of a renaissance zone and income received by the taxpayer from winning an instant lottery game sponsored by this state but only if the taxpayer was a qualified taxpayer of a renaissance zone on the validation date of the lottery ticket for that game.

(b) For a qualified taxpayer as defined in subsection (12)(c)(ii), the amount determined pursuant to section 14, 19, 20 to 24, or 25 of this ordinance multiplied by a fraction the numerator of which is the percentage that the average net book value of the tangible personal property owned and the real property, including leasehold improvements, owned or used by the qualified taxpayer in the business and situated within the renaissance zone during the taxable period, is of the average net book value of all such property, including leasehold improvements, owned or used by the taxpayer in the business during the same period situated in the city plus the percentage that the total compensation paid to employees for work done or for services performed within the renaissance zone is of the total compensation paid to all the taxpayer's employees within the city during the period covered by the return and the denominator of which is 2. For allocation purposes, compensation shall be computed on the cash or accrual basis in accordance with the method used in computing the entire net income of the taxpayer. Real property includes real property rented or leased by the qualified taxpayer and the value of that property is considered to be 8 times the annual gross rental on the property. “Gross rental on the property” means gross rental of real property as that term is defined in section 21 of this ordinance.

(c) For a qualified taxpayer as defined in subsection (12)(c)(iii), the amount determined pursuant to section 15 of this ordinance multiplied by a fraction the numerator of which is the percentage that the average net book value of the tangible personal property owned and the real property, including leasehold improvements, owned or used by the qualified taxpayer in the business and situated within the renaissance zone during the taxable period, is of the average net book value of all such property, including leasehold improvements, owned or used by the taxpayer in the business during the same period situated in the city plus the percentage that the total compensation paid to employees for work done or for services performed within the renaissance zone is of the total compensation paid to all the taxpayer's employees within the city during the period covered by the return and the denominator of which is 2. For allocation purposes, compensation shall be computed on the cash or accrual basis in accordance with the method used in computing the entire net income of the taxpayer. Real property includes real property rented or leased by the qualified taxpayer and the value of that property is considered to be 8 times the annual gross rental on the property. “Gross rental on the property” means gross rental of real property as that term is defined in section 21 of this ordinance.

(2) For a qualified taxpayer as defined in subsections (12)(c)(ii) and (iii), any portion of income subject to tax under this ordinance derived from illegal activity conducted in a renaissance zone shall not be used to calculate a deduction allowed under this section. For a qualified taxpayer who is an individual, any portion of income subject to tax under this ordinance derived from illegal activity conducted anywhere shall not be used to calculate the deduction allowed under this section. For a qualified taxpayer as defined in subsection (12)(c)(ii) and (iii), any portion of the taxpayer's tax liability that is attributable to business activity related to the operation of a casino, and business activity that is associated or affiliated with the operation of a casino including, but not limited to, the operation of a parking lot, hotel, motel, or retail store, shall not be used to calculate a credit under this section. As used in this subsection, “casino” means a casino regulated by this state pursuant to the Michigan gaming control and revenue act, Initiated Law of 1996, being sections 432.201 to 432.216 of the Michigan Compiled Laws.

(3) Income used to calculate a deduction under any other section of this ordinance shall not be used to calculate a deduction under this section.

(4) If a qualified taxpayer completes the residency requirements under subsection (12)(c) before the end of the tax year in which the qualified taxpayer first resided in the renaissance zone, the qualified taxpayer may claim the deduction allowed under this section for that tax year. If the qualified taxpayer completes the residency requirements under subsection (12)(c) in a tax year subsequent to the tax year in which the qualified taxpayer first resided in the renaissance zone, the following apply:

(a) If the qualified taxpayer completes the residency requirement in a tax year subsequent to the tax year in which the taxpayer first resided in the renaissance zone and before the date for filing the annual return under this ordinance for the tax year in which the taxpayer first resided in the renaissance zone, the taxpayer may claim the deduction allowed under this section for the tax year in which the taxpayer first resided in the renaissance zone.

(b) If the qualified taxpayer completes the residency requirement in a tax year subsequent to the tax year in which the taxpayer first resided in the renaissance zone and after the date for filing the annual return under this ordinance for the tax year in which the taxpayer first resided in the renaissance zone, the qualified taxpayer may claim the deduction allowed under this section for the tax year in which the residency requirement is completed on the annual return for the tax year in which the residency requirement is completed and may claim the deduction for the tax year in which the qualified taxpayer first resided in the renaissance zone by filing an amended return for that tax year in which the qualified taxpayer first resided in the renaissance zone.

(5) To be eligible for the deduction under this section, a taxpayer shall file an annual return under this ordinance.

(6) A qualified taxpayer shall file a withholding form prescribed by the city with his or her employer after the date the qualified taxpayer completes the requirements under subsection (12)(c) or, at the option of the city, for taxpayers who claim to be qualified taxpayers under subsection (12)(c)(i), the taxpayer shall file a form prescribed by the city with the city after the date the taxpayer completes the requirements under subsection (12)(c)(i). If the city verifies the information on the form, the city shall issue a certificate of qualification to the taxpayer which the taxpayer shall file with his or her employer. When a taxpayer who filed a form under this subsection is no longer a qualified taxpayer under subsection (12)(c)(i), the taxpayer shall send a written notice of that change in status to the city not more than 10 days after the change in status occurs.

(7) If the administrator finds that a taxpayer has claimed a deduction under this section to which he or she is not entitled, the taxpayer is subject to the interest and penalty provisions under this ordinance.

(8) The deduction allowed under this section continues through the tax year in which the renaissance zone designation expires.

(9) A net operating loss deduction allowed under this ordinance shall be calculated without regard to any deduction allowed under this section.

(10) If a taxpayer who was a qualified taxpayer during the tax year changes status and is not a qualified taxpayer or vice versa, income subject to tax under this ordinance shall be determined separately for income in each status.

(11) A qualified taxpayer as defined in subsection (12)(c)(i) is a resident of a renaissance zone for purposes of Act No. 376 of the Public Acts of 1996. A qualified taxpayer as defined in subsection (12)(c)(ii) or (iii) is located and conducts business in a renaissance zone for purposes of Act No. 376 of the Public Acts of 1996.

(12) As used in this section:

(a) “Conducts business activity” means doing business as defined in this ordinance.

(b) “Domicile” means a place where a person has his or her true, fixed, and permanent home and principal establishment to which, whenever absent, he or she intends to return, and domicile continues until another permanent establishment is established.

(c) “Qualified taxpayer” means 1 of the following:

(i) A taxpayer who is an individual, a resident of the city as determined under this ordinance, and is domiciled in an area of the city that is designated a renaissance zone for a period of 183 consecutive days. A taxpayer may begin calculating the 183-day period during the 183 days immediately preceding the designation of the area as a renaissance zone. Qualified taxpayer under this subparagraph includes the estate of an individual who was a qualified taxpayer at the time of death. After a taxpayer has completed the 183-day requirement under this subparagraph, the taxpayer is considered to have been a qualified taxpayer of that renaissance zone beginning from the first day used to determine if the 183-day requirement has been met.

(ii) A taxpayer that is a corporation and that is located and conducts business activity in a renaissance zone in the city. (iii) A person who is located in and conducts business activity as an unincorporated business, profession, or other activity in a renaissance zone and is not a qualified taxpayer under subparagraph (i) or (ii).

(d) “Renaissance zone” means that term as defined in Act No. 376 of the Public Acts of 1996.

History: Add. 1996, Act 442, Imd. Eff. Dec. 19, 1996



Section 141.641 Annual return; joint return.

Sec. 41.

(1) Every corporation doing business in the city and every other person having income taxable under this ordinance in any year before the 1997 tax year or in any tax year after the 1996 tax year for which the city has not entered into an agreement with the department of treasury pursuant to section 9 of chapter 1, shall make and file with the city an annual return for that year, on a form furnished or approved by the city, on or before the last day of the fourth month for the same calendar year, fiscal year, or other accounting period, that has been accepted by the internal revenue service for federal income tax purposes for the taxpayer. For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, the annual return required by this subsection shall be filed with the city or the department as provided by the agreement on or before the fifteenth day of the fourth month for the same calendar year, fiscal year, or other accounting period that has been accepted by the internal revenue service for federal income tax purposes for the taxpayer.

(2) A husband and wife may file a joint return and, in such case, the tax liability is joint and several.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.642 Returns; contents.

Sec. 42.

The annual return shall set forth:

(a) The number of exemptions, place of residence, place of employment and other pertinent information as shall reasonably be required.

(b) The aggregate amount of compensation, dividends, interest, net profit from rentals, capital gains less capital losses, net profits from business and other income, subject to the tax.

(c) The total amount of the tax imposed by this ordinance.

(d) The amount of the tax previously withheld or paid.

(e) Credits provided in this ordinance.

(f) The balance of the tax due or to be refunded.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.643 Payment of tax; refund; interest; allocation of payment; notice; nonobligated spouse; form; filing; release of liability; definitions.

Sec. 43.

(1) A balance of the tax that is due the city at the time of filing an annual return shall be paid with the return unless the balance is less than $1.00, in which case payment is not required.

(2) If the annual return reflects an overpayment of the tax, the declaration of the overpayment on the return constitutes a claim for refund. Subject to subsection (6), if the city or the department agrees that a claim is valid, the city or the department shall apply the overpayment first to a delinquent tax liability under this ordinance of the taxpayer to the city. The city shall apply any remaining overpayment against a subsequent liability under this ordinance or, at the election of the taxpayer and if indicated on the return, shall refund the overpayment. However, the city shall not pay a refund of less than $1.00.

(3) If a valid claim for a refund of taxes, except a refund under section 61, due for the taxable year 1992 or a taxable year after 1992 is filed, interest at the rate established in section 30(3) of Act No. 122 of the Public Acts of 1941, being section 205.30 of the Michigan Compiled Laws, shall be added to the refund beginning 45 days after the claim is filed or 45 days after the date established under this ordinance for the filing of the return, whichever is later. For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, a claim for refund shall be paid from money in the city income tax trust fund.

(4) For tax years after the 1995 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, if a taxpayer pays, when filing his or her annual return, an amount less than the sum of the declared tax liability under this act, and the declared tax liability under the income tax act of 1967, Act No. 281 of the Public Acts of 1967, being sections 206.1 to 206.532 of the Michigan Compiled Laws, and there is no indication of the allocation of payment between the tax liabilities against which the payment should be applied, the amount paid shall first be applied against the taxpayer's tax liability under this act and any remaining amount of payment shall be applied to the taxpayer's tax liability under Act No. 281 of the Public Acts of 1967. The taxpayer's designation of a payee on a payment is not a dispositive determination of the allocation of that payment under this subsection.

(5) If the claim for refund is reflected on a joint tax return, the administrator shall allocate to each joint taxpayer his or her share of the refund. The amount allocated to each taxpayer shall be applied to his or her respective liabilities under this ordinance.

(6) If the administrator or the department determines that all or a portion of a refund claimed on a joint tax return is subject to application to a liability of an obligated spouse, the administrator or the department shall notify the joint taxpayers by first class mail sent to the address shown on the joint return. The notice shall be accompanied by a nonobligated spouse allocation form. The notice shall state all of the following:

(a) That all or a portion of the refund claimed by the joint taxpayers is subject to interception to satisfy a liability or liabilities of 1 or both spouses.

(b) The nature of the liability and the name of the obligated spouse or spouses.

(c) That a nonobligated spouse may claim his or her share of the refund by filing a nonobligated spouse allocation form with the city or the department not more than 30 days after the date the notice was mailed.

(d) A statement of the penalties under subsection (9).

(7) A nonobligated spouse who wishes to claim his or her share of a tax refund shall file with the city or the department a nonobligated spouse allocation form. The nonobligated spouse allocation form shall be in a form specified by the administrator or the department and shall require the spouses to state the amount of income or other tax base and all adjustments to the income or other tax base, including all subtractions, additions, deductions, credits, and exemptions, stated on the joint tax return that is the basis for the claimed refund, and an allocation of those amounts between the obligated and nonobligated spouse. In allocating these amounts, all of the following apply:

(a) Individual income shall be allocated to the spouse who earned the income. Joint income shall be allocated equally between the spouses.

(b) Each spouse shall be allocated the personal exemptions he or she would be entitled to claim if separate federal returns had been filed, except that dependency exemptions shall be prorated according to the relative income of the spouses.

(c) Adjustments resulting from a business shall be allocated to the spouse who claimed income from the business.

(d) Ownership of other assets relevant to the allocation shall be disclosed upon request of the administrator or the department.

(8) A nonobligated spouse allocation form shall be signed by both joint taxpayers. However, the form may be submitted without the signature of the obligated spouse if his or her signature cannot be obtained. The nonobligated spouse shall certify that he or she has made a good faith effort to obtain the signature of the obligated spouse and shall state the reason that the signature was not obtained.

(9) A person who knowingly makes a false statement on a nonobligated spouse allocation form is subject to a penalty of $25.00 or 25% of the excessive claim for his or her share of the refund, whichever is greater, and other penalties as provided in this ordinance.

(10) A nonobligated spouse to whom the administrator or the department has sent a notice under subsection (6), who fails to file a nonobligated spouse allocation form within 30 days after the date the notice was mailed, shall be barred from commencing any action against the city or the department to recover an amount withheld to satisfy a liability of the obligated spouse to which a joint tax refund is applied under this section. The payment by the city or the department of any amount applied to a liability of a taxpayer under this section shall release the department or the city and the administrator from all liability to the obligated spouse, the nonobligated spouse, and any other person having or claiming any interest in the amount paid. A payment by the department of treasury under this subsection shall be made from the city income tax trust fund created in section 5 of chapter 1.

(11) As used in this section:

(a) “Nonobligated spouse” means a person who has filed a joint city income tax return and who is not liable for an obligation of his or her spouse described in this ordinance.

(b) “Obligated spouse” means a person who has filed a joint city income tax return and who is liable for an obligation described in this ordinance for which his or her spouse is not liable.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971 ;-- Am. 1991, Act 198, Eff. Mar. 30, 1992 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.644 Federal income tax return; eliminations.

Sec. 44.

Where total income, total deductions, net profits, or other figures are derived from the taxpayer's federal income tax return, any item of income not subject to the city income tax and unallowable deductions shall be eliminated in determining net income subject to the city tax. The fact that a taxpayer is not required to file a federal income tax return does not relieve him from filing a city tax return.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.645 Net profits; consolidated returns.

Sec. 45.

For the purpose of determining net profit allocable to the city under this ordinance, a corporate taxpayer may elect to file a consolidated return including subsidiaries whose voting stock is more than 50% owned by the taxpayer, if such return will more properly reflect the net profits and activities of the taxpayer in the city. The city may require a consolidated return if necessary to properly determine net profits of the taxpayer allocable to the city.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.646 Amended return; change of method of accounting.

Sec. 46.

An amended return shall be filed with the city or the department, on a form obtainable from the city or the department, if necessary to report additional income and pay an additional tax due, or to claim a refund of tax overpaid. Within 90 days after final determination of a federal tax liability that also affects the computation of a taxpayer's city income tax liability, the taxpayer shall prepare and file with the city or the department an amended city income tax return showing income subject to the city tax based upon the final determination of federal income tax liability, and pay any additional tax shown due on the return or make a claim for refund of an overpayment. A taxpayer shall not change the method of accounting or apportionment of net profits after the due date for filing the original return or any extensions for the filing of the original return.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.651 Withholding of tax by employer; employer as trustee; failure or refusal to deduct and withhold tax; liability; discharge.

Sec. 51.

(1) An employer doing business or maintaining an establishment within the city shall withhold from each payment to the employer's employees on and after the effective date of this ordinance the tax on their compensation subject to the tax, after giving effect to exemptions, as follows:

(a) Residents.

(i) At a rate equal to the rate set by ordinance to be levied against resident individuals under this ordinance, but not to exceed 3%, of all compensation paid to the employee who is a resident of the city, if the employee is not subject to withholding in any other city levying the tax.

(ii) At a rate equal to the difference in the percentage rate of tax on resident individuals as set by ordinance to be levied under this ordinance less the percentage rate of tax levied by any other city in which the employee works, on all compensation earned by the resident in another city.

(b) Nonresidents. At a rate equal to the rate set by ordinance to be levied under this ordinance on nonresidents but not to exceed 50% of the percentage rate imposed on resident individuals of the compensation paid to the employee for work done or services performed in the city designated by the employee as the employee's predominant place of employment. The withholding rate shall be applied to the percentage of the employee's total compensation equal to the employee's estimated percentage of work to be done or services to be performed in the city for that employer, but no withholding shall be required if the estimated percentage of work is less than 25%.

(2) An employer withholding the tax is deemed to hold the tax as a trustee for the city.

(3) An employer who is required to withhold and who fails or refuses to deduct and withhold is liable for the payment of the amount required to be withheld. The liability shall be discharged upon payment of the tax by the employee but the employer is not relieved of penalties and interest provided in this ordinance for this failure or refusal.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1981, Act 60, Imd. Eff. June 5, 1981 ;-- Am. 1982, Act 124, Imd. Eff. Apr. 19, 1982



Section 141.652 Tax withheld; payments or persons excepted.

Sec. 52.

Employers shall not withhold any tax from the following payments or persons:

(a) Compensation paid to domestic help.

(b) Compensation paid to a person who is not an employee, including an independent contractor.

(c) An amount allowed and paid to an employee as reimbursement for expenses necessarily and actually incurred by the employee in the actual performance of his or her services, and that is deductible by the employer.

(d) A qualified taxpayer. “Qualified taxpayer” means that term as defined in section 35(12)(c)(i).

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 442, Imd. Eff. Dec. 19, 1996



Section 141.653 Tax withheld; payment by employee or employer.

Sec. 53.

If the tax is not withheld, an employee is not excused from filing a return and paying the tax on his compensation. If the tax is withheld but an employer fails to pay the tax to the city, the employee is not liable for the tax so withheld.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.654 Tax withheld; exemptions claimed; percentage of work done at predominant place of employment; qualified taxpayer within renaissance zone.

Sec. 54.

An employee with compensation subject to tax shall file with his or her employer a form on which the employee states the number of exemptions claimed, the city of residence, the predominant place of employment, whether or not the employee claims status as a qualified taxpayer of a renaissance zone, and the percentage of work done or services performed in the predominant place of employment. The percentage shall be expressed as “less than 25%”, “40%”, “60%”, “80%”, or “100%”. The employer shall retain the form, rely on the information on the form for withholding purposes unless directed by the city to withhold on another basis, and, if the employee claims status as a qualified taxpayer based on residency in a renaissance zone, the employer shall forward a copy of the form to the city. If information submitted by the employee is not believed to be true, correct, and complete, the city shall be advised. As used in this section, “Renaissance zone” means that term as defined in section 35.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 442, Imd. Eff. Dec. 19, 1996



Section 141.655 Tax withheld; revised form; time for filing; qualified taxpayer within renaissance zone.

Sec. 55.

(1) Except as provided in subsection (2), an employee shall file with his or her employer a revised form within 10 days after the number of exemptions decreases when a change in residence from or to a taxing city occurs. The employee may file a revised form when the number of exemptions increases. An employee shall file a revised form by December 1 of each year, if his or her predominant place of employment, estimate of the percentage of work done or services to be rendered in the city, or status as a qualified taxpayer of a renaissance zone will change for the ensuing year. Revised withholding certificates shall not be given retroactive effect.

(2) an employee shall file a revised form with his or her employer within 10 days after the employee completes the residency requirements under section 35(12), and when a change of status occurs from resident of a renaissance zone to nonresident of a renaissance zone. The employer shall forward a copy of a revised form filed under this subsection to the city.

(3) As used in this section, “renaissance zone” means that term as defined in section 35.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 442, Imd. Eff. Dec. 19, 1996



Section 141.656 Refusal by employee to furnish withholding certificate; withholding by employer; report.

Sec. 56.

If an employee refuses to furnish a withholding certificate upon the request of his or her employer, the employer shall withhold a percentage of the employee's total compensation equal to the percentage rate of tax on resident individuals as set by ordinance to be levied under this ordinance, and report and pay the withholding on the basis of the best information in the possession of the employer.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1981, Act 60, Imd. Eff. June 5, 1981 ;-- Am. 1982, Act 124, Imd. Eff. Apr. 19, 1982



Section 141.657 Tax withheld; withholding tables; first compensation taxable.

Sec. 57.

(1) The city shall provide withholding tables establishing the amounts to be withheld for various tax rates, wage brackets, numbers of exemptions and pay periods. An employer who uses the tables fully discharges his duty to withhold. An employer may elect not to use the tables, in which case to discharge fully his duty to withhold he shall withhold the applicable per cent of taxable compensation after provision for exemptions.

(2) The first compensation paid an employee on or after the effective date of the tax levy is subject to withholding on either of the following bases at the option of the employer:

(a) On the full amount of compensation paid.

(b) On the proportion of compensation paid for work done or services performed on or after the effective date of the levy.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.658 Tax withheld; overwithheld tax, refund.

Sec. 58.

If an employer withholds more than the apparent tax liability of an employee due to an increase in the number of exemptions claimed during the year, or due to the actual percentage of work performed in the city by a nonresident being less than the estimated percentage, or due to a change of residence during the year to or from a taxing city, or due to any reason other than the employer's error, the employer shall neither refund the excess to the employee nor offset the excess by under-withholding in a subsequent period. The employee shall claim his refund from the city on his annual return.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.659 Tax withheld; correction of error, refund.

Sec. 59.

Correction of an over or an under-withholding as a result of an employer's error shall be made as follows:

(a) If the error is discovered in the same quarter in which it is made, the employer shall make the necessary adjustment on a subsequent pay and include only the corrected amount on the quarterly return.

(b) If the error is discovered in a subsequent quarter of the same calendar year, the employer shall make the necessary adjustment on a subsequent pay and report it as an adjustment on the quarterly return.

(c) If the error is discovered in the following calendar year, or if the employer-employee relationship has terminated, the procedure shall be as follows:

(i) The employee or former employee shall apply to the city for a refund in case of an over-withholding. Upon proper verification the city shall refund to him the amount of the over-withholding.

(ii) If a deficiency is discovered, the employer shall notify the city and the employee or former employee, who shall pay the city the additional tax due in his annual return.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.660 Tax withheld; payment by employer; return; electronic funds transfer.

Sec. 60.

(1) Except as provided in subsection (2), an employer shall file a return, furnished by or obtainable on request from the city, and pay to the city the full amount of the tax withheld on or before the last day of the month following the close of each calendar quarter.

(2) For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, an employer shall file a return and pay the tax withheld for each calendar month on or before the fifteenth day of the month following the close of each calendar month to the department by means of an electronic funds transfer method approved by the state commissioner of revenue.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.661 Tax withheld; employer's reconciliation of quarterly returns; deficiency; refund; information return; cessation of business.

Sec. 61.

(1) An employer shall file with the city or the department a reconciliation of quarterly returns on or before the last day of February following each calendar year in which the employer has withheld from an employee's compensation. A deficiency is due when the reconciliation is filed. If the employer made quarterly payments in excess of the amount withheld from an employee's compensation, the city or the department upon proper verification shall refund the excess to the employer.

(2) In addition to the reconciliation, the employer shall file with the city or the department an information return for each employee from whom the city income tax has been withheld and each employee subject to withholding under this ordinance, setting forth his or her name, address, and social security number, the total amount of compensation paid him or her during the year, and the amount of city income tax withheld. The information return shall be on a copy of the federal W-2 form or on a form furnished or approved by the city or the department. A copy of the information return shall be furnished to the employee.

(3) Except as provided in subsection (4), if an employer goes out of business or otherwise ceases to be an employer, reconciliation forms and the information return forms shall be filed with the city by the date the final withholding return and payment are due.

(4) For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, if an employer goes out of business or otherwise ceases to be an employer, reconciliation forms and the information return forms shall be filed with the department within 30 days after the employer goes out of business or ceases to be an employer.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.662 Declaration of estimated tax; filing; form; time; exceptions.

Sec. 62.

(1) A person who anticipates taxable income from which the city income tax will not be withheld with the city or the department shall file a declaration of estimated tax on a form furnished by or obtainable on request from the city or from the department if the city has entered into an agreement pursuant to section 9 of chapter 1. A calendar year taxpayer shall file a declaration on or before each April 30 or for tax years after the 1996 tax year and for which a city has entered into an agreement with the department of treasury pursuant to section 9 of chapter 1, on or before each April 15. A taxpayer on a fiscal year basis or other accounting period shall file with the department a declaration within 4 months after the beginning of each fiscal year or other accounting period.

(2) If a taxpayer has not previously been required to file, the declaration shall be filed on or before the first date for making a quarterly payment that occurs after the taxpayer becomes subject to the requirement to file a declaration. A taxpayer shall file a declaration for the same calendar year, fiscal year, or other accounting period that has been accepted by the federal internal revenue service for federal income tax purposes. A declaration by an individual or unincorporated entity is not required if the total estimated tax, less any credits applicable to the tax, does not exceed $100.00. A declaration by a corporation is not required if the total estimated tax, less any credits applicable to the tax, does not exceed $250.00. A declaration by or on behalf of an estate or trust is not required.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1990, Act 249, Imd. Eff. Oct. 12, 1990 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.663 Declaration of estimated tax not withheld; computation; payment; installments.

Sec. 63.

(1) A taxpayer's annual return for the preceding year may be used as the basis for computing a declaration of estimated tax for the current year, or the taxpayer may use the same figures used for estimating federal income tax adjusted to exclude any income or deductions not taxable or permissible under this ordinance.

(2) Except as otherwise provided, the estimated tax may be paid in full with the declaration or in 4 equal installments on or before the last day of the fourth, sixth, ninth, and thirteenth months after the beginning of the taxpayer's taxable year. For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, the estimated tax shall be paid in 4 equal installments on or before the fifteenth day of the fourth, sixth, ninth, and thirteenth months after the beginning of the taxpayer's taxable year.

(3) An amended declaration may be filed when making a quarterly payment, and the unpaid balance shown due shall be paid in equal installments over the remaining payment dates.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.664 Annual return; filing; extension of time; failure to file; penalty.

Sec. 64.

(1) The filing of a declaration of estimated tax does not excuse the taxpayer from filing an annual return even though there is no change in the declared tax liability. An annual return shall be filed with the city by the end of the fourth month or for tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, filed with the department on or before the fifteenth day of the fourth month of the year following that for which the declaration was filed. Upon written request of a taxpayer the administrator or the department may extend the time for filing the annual return for not to exceed 6 months. The administrator or the department may require a tentative return and payment of the estimated tax.

(2) A penalty or interest shall not be assessed if the return is filed and the final tax paid within the extended time and all other filing and payment requirements of this ordinance are satisfied, and the estimated tax paid equals 70% or more of the tax shown due on the final return or 70% or more of the tax shown due on the taxpayer's return for the immediately preceding taxable year.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.664a Sale of business or stock of goods or quitting business; liability for tax; escrow by purchaser; release to purchaser of known tax liability; failure to comply with escrow requirements; liability of corporation officers.

Sec. 64a.

(1) If a person liable for the tax imposed under this ordinance sells a business or the stock of goods of a business or quits a business, the person shall make a final return to the city or the department within 15 days after the date the business or stock of goods is sold or the person quits the business. The purchaser or succeeding purchasers, if any, who purchase a going or closed business or stock of goods of a going or closed business shall escrow sufficient money to cover the amount of taxes, interest, and penalties that may be due and unpaid until the former owner produces a receipt from the administrator that shows that the taxes due have been paid, or a certificate that states that taxes are not due. If the owner provides a written waiver of confidentiality, the administrator may release to a purchaser a business's known tax liability for the purposes of establishing an escrow account for the payment of taxes. If the purchaser or succeeding purchasers of a business or stock of goods of a business fail to comply with the escrow requirements of this subsection, the purchaser is personally liable for the payment of the taxes, interest, and penalties accrued and unpaid by the business of the former owner. The purchaser's or succeeding purchaser's personal liability is limited to the fair market value of the business less the amount of any proceeds applied to balances due on secured interests that are superior to any lien provided for in this ordinance.

(2) If a corporation that is liable for the tax imposed under this ordinance fails for any reason to file the required returns or to pay the tax due, any officers of the corporation that have control or supervision of, or who are charged with the responsibility for, making the returns or payments are personally liable for the failure to file or pay. The signature of any corporate officer on a return or negotiable instrument submitted in payment of a tax is prima facie evidence of the officer's responsibility for making the returns and payments. The dissolution of a corporation does not discharge an officer's liability for a prior failure of the corporation to make a return or remit a tax due. The sum due for a liability may be assessed and collected under this ordinance.

History: Add. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.665 Credit for city income tax paid another city.

Sec. 65.

An individual who is a resident of the city and received net profits from a business, profession or rental of real or tangible personal property, gains from the sale or exchange of real or tangible personal property, or salaries, wages, commissions or other compensation for work done or services performed or rendered, in each case outside the city, and is subject to and has paid an income tax on this income to another municipality, shall be allowed a credit against the city income tax for the amount paid to the other municipality. The credit shall not exceed the amount of taxes which would be assessed under this ordinance on the same amount of income of a nonresident.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.666 Fractional part of a cent or dollar.

Sec. 66.

In withholding the tax due under this ordinance, a fractional part of a cent shall be disregarded unless it amounts to 1/2 cent or more, in which case it shall be increased to 1 cent. For tax years after the 1996 tax year in paying the tax due under this ordinance if any amount other than a whole dollar amount is used, the administrator, or the department shall disregard the fractional part of the dollar unless the fractional part amounts to 1/2 dollar or more, in which case the amount shall be increased by $1.00.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.671 Rules and regulations; adoption; enforcement; forms; collection of tax.

Sec. 71.

(1) The administrator may adopt, amend, and repeal rules and regulations relating to the administration and enforcement of this ordinance subject to the approval of the city governing body. The rules and regulations, amendments, and repeals, after approval by the city governing body, shall become effective when published in the official newspaper of the city.

(2) The administrator shall enforce this ordinance and the rules and regulations approved as provided in subsection (1). The administrator or the department shall prepare, adopt, and make available to taxpayers, employers, and other persons all forms necessary for compliance with this ordinance.

(3) For tax years before the 1997 tax year and for tax years after the 1996 tax year and for which a city has not entered into an agreement pursuant to section 9 of chapter 1, the city treasurer shall collect all taxes and payments due under this ordinance and deposit them in a designated city depository. For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, the department shall collect taxes and payments due under this ordinance and deposit them in the city income tax trust fund established in section 5 of chapter 1.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.672 Special ruling; appeal to income tax board of review.

Sec. 72.

A taxpayer or employer desiring a special ruling on a matter pertaining to this ordinance or rules and regulations shall submit in writing to the administrator all the facts involved and the ruling sought. A taxpayer or employer aggrieved by a special ruling may appeal the special ruling in writing to the income tax board of review within 30 days.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.673 Examination of books and records; witnesses; additional provisions relating to dispute resolution; protest to notice of intent to assess tax.

Sec. 73.

(1) If a taxpayer or employer fails or refuses to make a return or payment as required, in whole or in part, or if the administrator or the department has reason to believe that a return made does not supply sufficient information for an accurate determination of the amount of tax due, the administrator or the department may obtain information on which to base an assessment of the tax. The administrator or the department may examine the books, papers, and records of any person, employer, taxpayer, or agent or representative of any person, employer, or taxpayer or audit the accounts of any person, employer, or taxpayer or any other records pertaining to the tax, to verify the accuracy and completeness of a return filed, or, if no return was filed, to ascertain the tax, withholding, penalties, or interest due under this ordinance.

(2) The administrator or the department may examine any person, under oath, concerning income which was or should have been reported for taxation under this ordinance, and for this purpose may compel the production of books, papers, and records and the attendance of all parties before him or her, whether as parties or witnesses, if he or she believes those persons have knowledge of the income. In addition, for tax years after the 1996 tax year and for which a city has entered into an agreement with the department of treasury pursuant to section 9 of chapter 1, all of the following apply to implement this section:

(a) The department of treasury shall send to the taxpayer or employer a letter of inquiry stating, in a courteous and unintimidating manner, the department's opinion that the taxpayer or employer needs to furnish further information or owes taxes to the city, and the reason for that opinion. A letter of inquiry shall also explain the procedure by which the taxpayer or employer may initiate communication with the department to resolve any dispute. A letter of inquiry may be served on the taxpayer in any manner determined appropriate by the department of treasury. This subdivision does not apply in any of the following circumstances:

(i) The taxpayer or employer files a return that shows a tax due and fails to pay that tax.

(ii) The deficiency resulted from an audit of the taxpayer's or employer's books and records by the city or the department.

(iii) The taxpayer or employer otherwise affirmatively admits that a tax is due and owing.

(b) If the dispute is not resolved within 30 days after the department of treasury sends the taxpayer or employer a letter of inquiry or if a letter of inquiry is not required under subdivision (a), the department, after determining the amount of tax due from a taxpayer or employer, shall give notice to the taxpayer or employer of the department of treasury's notice of intent to assess the tax. The notice shall include all of the following:

(i) The amount of the tax the department of treasury claims the taxpayer or employer owes.

(ii) The reason for the deficiency.

(iii) A statement advising the taxpayer or employer of his or her right to file a protest and to a hearing with the department of treasury.

(3) A taxpayer or employer has 30 days after receipt of a notice of intent to assess within which to file a written protest with the department of treasury. If a written protest is received, the department of treasury shall give the taxpayer or employer or duly authorized representative of the taxpayer or employer an opportunity to be heard and present evidence and arguments in his or her behalf.

(4) If a protest to the notice of intent to assess the tax under subsection (2) is determined by the department of treasury to be a frivolous protest or a desire by the taxpayer or employer to delay or impede the administration of the tax under this ordinance, a penalty of $25.00 or 25% of the amount of tax under protest, whichever is greater, shall be added to the tax.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.674 Information confidential; divulgence, penalty, discharge from employment.

Sec. 74.

(1) Information gained by the administrator, city treasurer or any other city official, agent or employee as a result of a return, investigation, hearing or verification required or authorized by this ordinance is confidential, except for official purposes in connection with the administration of the ordinance and except in accordance with a proper judicial order.

(2) Any person who divulges this confidential information, except for official purposes, is guilty of a misdemeanor and subject to a fine not exceeding $500.00 or imprisonment for a period not exceeding 90 days, or both, for each offense. In addition, an employee of the city who divulges this confidential information is subject to discharge for misconduct.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.681 Repealed. 1996, Act 478, Eff. Jan. 1, 1996.



Section 141.682 Payment of tax; interest; “adjusted prime rate” defined; penalty for delay; waiver of penalty for reasonable cause.

Sec. 82.

(1) All taxes imposed in a taxable year before the 1992 taxable year on a taxpayer and money withheld by an employer under this ordinance and remaining unpaid after the taxes or money withheld are due bear interest from the due date at the rate of 1/2 of 1% per month until paid. For the 1992 taxable year and each subsequent taxable year before the 1997 taxable year, all taxes imposed on a taxpayer and money withheld by an employer under this ordinance and remaining unpaid after the taxes or money withheld are due bear interest from the due date at the current monthly rate of 1 percentage point above the adjusted prime rate per annum per month until the tax or money is paid. For taxable years after the 1996 taxable year, if the amount of a tax paid is less than the amount that should have been paid or an excessive claim for credit has been made, the deficiency and interest on the deficiency at the current monthly interest rate of 1 percentage point above the adjusted prime rate per annum from the time the tax was due, and until paid, are due and payable after a final assessment as provided in section 85. A deficiency in an estimated payment required by this ordinance shall be treated in the same manner as a tax due and is subject to the same current monthly interest rate of 1 percentage point above the adjusted prime rate per annum from the time the payment was due, until paid. The term “adjusted prime rate” means the average predominant prime rate quoted by not less than 3 commercial banks to large businesses, as determined by the department of treasury. For tax years before the 1997 tax year, the adjusted prime rate is to be based on the average prime rate charged by not less than 3 commercial banks during the 12-month period ending on September 30. One percentage point shall be added to the adjusted prime rate, and the resulting sum shall be divided by 12 to establish the current monthly interest rate. The resulting current monthly interest rate based on the 12-month period ending September 30 becomes effective on January 1 of the following year. For tax years after the 1996 tax year, “adjusted prime rate” means that term as defined in and determined under section 23(2) of Act No. 122 of the Public Acts of 1941, being section 205.23 of the Michigan Compiled Laws.

(2) A person who fails to file a return, pay the tax, or remit withholding, when due, is liable, in addition to the interest, to a penalty of 1% of the amount of the unpaid tax for each month or fraction of a month, not to exceed a total penalty of 25% of the unpaid tax. If a return is filed or remittance is paid after the time specified and it is shown to the satisfaction of the city or the department that the failure was due to reasonable cause and not to willful neglect, the penalty shall be waived by the administrator or the department. If the total interest or interest and penalty to be assessed is less than $2.00, the administrator or the department shall instead assess $2.00.

(3) Except as provided in subsection (4), if any part of the deficiency or an excessive claim for credit is due to negligence, but without intent to defraud, a penalty of $10.00 or 10% of the total amount of the deficiency in the tax, whichever is greater, plus interest as provided in subsection (1), shall be added. The penalty becomes due and payable after a final assessment is issued as provided in section 85. If a taxpayer subject to a penalty under this subsection demonstrates to the satisfaction of the administrator or the department that the deficiency or excess claim for credit was due to reasonable cause, the administrator or the department shall waive the penalty.

(4) If any part of the deficiency or an excessive claim for credit is due to intentional disregard of this ordinance, but without intent to defraud, a penalty of $25.00 or 25% of the total amount of the deficiency in the tax, whichever is greater, plus interest as provided in subsection (1), shall be added. The penalty becomes due and payable after a final assessment is issued as provided in section 85. If a penalty is imposed under this subsection and the taxpayer subject to the penalty successfully disputes the penalty, the administrator or the department shall not impose a penalty prescribed by subsection (3) to the tax otherwise due.

(5) If any part of the deficiency or an excessive claim for credit is due to fraudulent intent to evade the tax imposed under this ordinance, or to obtain a refund for a fraudulent claim, a penalty of 100% of the deficiency, plus interest as provided in subsection (1), shall be added. The penalty becomes due and payable after a final assessment is issued as provided in section 85 .

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1991, Act 198, Eff. Mar. 30, 1992 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.683 Additional tax assessment; when interest and penalty not imposed.

Sec. 83.

(1) Interest or a penalty shall not be imposed on an additional tax assessment if, within 90 days from final determination of a federal tax liability which also affects the computation of the taxpayer's city income tax liability, the taxpayer prepares and files an amended city income tax return showing income subject to the city tax based upon the final determination of federal income tax liability, and pays the additional tax shown due thereon or makes claim for refund of an overpayment. Interest shall not be allowed on a refund of the city income tax resulting from a final determination of federal tax liability.

(2) Interest and a penalty shall not be imposed for underestimating the tax if the total amount of tax withheld and paid by declaration, equals at least 70% or more of the tax shown due on the final return or 70% or more of the tax shown on the taxpayer's return for the preceding taxable year.

(3) An employee shall not be penalized because of the failure of his employer to report or pay tax withheld from the employee when the employer has in fact withheld the proper amount of tax.

History: 1964, Act 284, Imd. Eff. June 12, 1964



Section 141.684 Due and unpaid assessment; determination; procedure.

Sec. 84.

(1) For tax years before the 1997 tax year and for tax years after the 1996 tax year and for which a city has not entered into an agreement pursuant to section 9 of chapter 1, if the administrator determines that a taxpayer or an employer subject to the provisions of this ordinance has failed to pay the full amount of the tax due or tax withheld, he or she shall issue a proposed assessment showing the amount due and unpaid, together with interest and penalties that may have accrued thereon. The proposed assessment shall be served upon the taxpayer or employer in person or by registered or certified mail to the last known address of the taxpayer or employer. Proof of mailing the proposed assessment is prima facie evidence of a receipt of the proposed assessment by the addressee.

(2) A taxpayer or employer has 30 days after receipt of a proposed assessment within which to file a written protest with the administrator or 30 days after receipt of a notice of intent to assess from the department of treasury to file a written protest with the department of treasury, who shall then give the taxpayer or employer or his or her duly authorized representative an opportunity to be heard and present evidence and arguments in his or her behalf.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.685 Final assessment; protest.

Sec. 85.

(1) After the hearing as provided in section 84, the administrator or the department shall issue a final assessment setting forth the total amount found due in the proposed assessment or notice of intent to assess and any adjustment he or she may have made as a result of the protest. The final assessment shall be served in the same manner as a proposed assessment or notice of intent to assess. Proof of mailing of the final assessment is prima facie evidence of receipt of the final assessment by the addressee.

(2) If a protest under section 73(3) or 84(2) is not filed in respect to a proposed assessment or notice of intent to assess, a taxpayer or employer is considered to have received a final assessment 30 days after receipt of the proposed assessment.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.686 Failure to pay tax; demand; recovery; prosecution.

Sec. 86.

If an employer or taxpayer files a return showing the amount of tax or withholding due the city or the department, but fails to pay the amount to the city or the department, the administrator or the department is not required to issue a proposed assessment, notice of intent to assess, or a final assessment. The administrator or the department shall issue a 10-day demand for payment and if no payment or satisfactory evidence of payment is made in the 10 days the administrator or the department may recover the tax with interest and penalties in the name of the city in any court of competent jurisdiction as other debts are recoverable, or prosecute for violation of this ordinance under section 99, or both.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1971, Act 169, Imd. Eff. Dec. 2, 1971 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.687 Jeopardy assessment; procedure.

Sec. 87.

(1) If the administrator or the department believes that collection of the tax withheld from an employee's compensation as imposed under this ordinance will be jeopardized by delay, the administrator or the department, whether or not the time otherwise prescribed by the ordinance for making the return and paying the tax has expired, shall immediately assess the tax and interest and additions provided by the ordinance. The tax, interest, and additions shall become immediately due and payable, and the administrator or the department shall make an immediate notice and demand for payment, notwithstanding when the withheld tax is otherwise due and payable.

(2) If the administrator or the department finds that a person liable for the tax administered under this ordinance intends quickly to depart from the city or to remove property from this city, to conceal the person or the person's property in the city, or to do any other act tending to render wholly or partly ineffectual proceedings to collect the tax unless proceedings are brought without delay, the administrator or the department of treasury shall give notice of the findings to the person, together with a demand for an immediate return and immediate payment of the tax. A warrant or warrant-notice of levy may issue immediately upon issuance of a jeopardy assessment. When the warrant or warrant-notice is issued, the tax shall become immediately due and payable. If the person is not in default in making a return or paying a tax prescribed by this ordinance, and furnishes evidence satisfactory to the administrator or the department that the return will be filed and the tax to which the finding relates will be paid, then the tax shall not be payable before the time otherwise fixed for payment.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.688 Statute of limitations; waiver; payment of tax.

Sec. 88.

(1) Except in case of fraud, failure to file a return, failure to comply with the withholding provisions of this ordinance, or omission of substantial portions of income subject to the tax, an additional assessment shall not be made after 4 years from the date the return was due, including extensions, or from the date the return was filed, or the tax was paid, whichever is later. An omission of more than 25% of gross income is considered a substantial omission of income. Under this section a declaration of estimated tax is not considered a return.

(2) If the federal internal revenue service and a taxpayer execute a waiver of the federal statute of limitations, as to a taxable year, the expiration of the period within which an additional assessment may be made by the administrator or the department or a claim for refund filed by the taxpayer for such taxable year for city income tax purposes shall be 6 months from the date of expiration of the waiver.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.689 Statute of limitations; refund.

Sec. 89.

(1) Except as otherwise provided in this ordinance, a tax erroneously paid shall not be refunded unless a claim for refund is made within 4 years from the date the payment was made or the original final return was due, including extensions, whichever is later, unless the administrator or the department and the taxpayer mutually agree to extend the time for assessment or refund. Under this section a declaration of estimated tax is not considered a return. Upon denial of a refund a taxpayer may follow the same procedure for appeal as provided in the case of a deficiency assessment.

(2) A tax deficiency as finally determined and interest or penalties thereon shall be paid within 30 days after receipt of a final assessment if no appeal is made.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.691 Income tax board of review; appointment of city residents; selection of officers; adoption, filing, inspection, and copies of rules of procedure; quorum; conflict of interests; record of transactions and proceedings; availability of record and other writings to public; conducting business at public hearing; notice of hearing.

Sec. 91.

(1) The governing body of the city shall appoint an income tax board of review consisting of 3 residents of the city who are not city officials or city employees.

(2) The board shall select a chairperson, secretary, and other officers as the board considers necessary and shall adopt rules governing the procedure for hearings and other procedures. The rules shall be filed in the office of the city clerk and shall be available for inspection by an interested person. A copy of the rules shall be furnished on request to an interested person.

(3) A majority of the board members shall constitute a quorum for an action by or hearing before the board, or for any other purpose. A member of the board shall not act on a matter in which the member has a financial interest other than the common public interest. A record shall be kept of the board's transactions and proceedings. The record and any other writing prepared, owned, used, in the possession of, or retained by the board of review in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976.

(4) The business which the board may perform shall be conducted at a public hearing of the commission held in compliance with Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws. Public notice of the time, date, and place of the hearing shall be given in the manner required by Act No. 267 of the Public Acts of 1976.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1977, Act 175, Imd. Eff. Nov. 17, 1977



Section 141.692 Income tax board of review; notice of appeal; transcript; hearing; confidential tax data; payment of deficiency or refund.

Sec. 92.

(1) A taxpayer or employer may file a written notice of appeal with the secretary of the income tax board of review not more than 30 days after receipt by the taxpayer or employer of a final assessment, denial in whole or part of a claim for refund, decision, order, or special ruling of the administrator or the department. Upon receipt of the notice of appeal, the income tax board of review shall notify the administrator or the department, who shall forward within 15 days to the income tax board of review a certified transcript of all actions and findings taken by the administrator or the department that relate to the matter under appeal. The appellant or his or her duly authorized representative may inspect the transcript.

(2) The income tax board of review shall grant the appellant a hearing at which the appellant or his or her duly authorized representative and the administrator or the department have an opportunity to present evidence that relates to the matter under appeal. After conclusion of the hearing, the income tax board of review by a majority vote of its 3 members shall affirm, reverse, or modify the final assessment, denial, decision, or order under appeal and furnish a copy of the decision to the appellant and to the administrator or the department.

(3) The provisions of this ordinance as to the confidential character of tax data are applicable to proceedings pending before or submitted to the income tax board of review.

(4) A tax deficiency or refund and any interest or penalties on a deficiency or refund shall be paid not more than 30 days after receipt by the taxpayer or employer or by the city or the department of notice of determination by the income tax board of review if no further appeal is made.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.693 Appeal to state tax commissioner or tax tribunal; procedure.

Sec. 93.

(1) A taxpayer, employer, or other person aggrieved by a rule adopted by the administrator may file a timely appeal to the state commissioner of revenue in the form and manner prescribed by the commissioner.

(2) A taxpayer or employer aggrieved by a final assessment, denial, decision, or order of the income tax board of review other than a decision under subsection (1), may appeal the assessment, denial, decision, or order to the tax tribunal not more than 35 days after the final assessment, denial, decision, or order was issued. The uncontested portion of a final assessment, order, or decision shall be paid as a prerequisite to appeal. An appeal under this subsection shall be perfected as provided under the tax tribunal act, Act No. 186 of the Public Acts of 1973, being sections 205.701 to 205.779 of the Michigan Compiled Laws, and rules promulgated under that act for the tax tribunal.

(3) Not more than 35 days after a final order of the tax tribunal, the taxpayer, employer, or other person shall pay the city the taxes, interest, and penalty found due to the city or the department, and the city or the department shall refund to the taxpayer, employer, or other person any amount found to have been overpaid by the taxpayer, employer, or other person.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1969, Act 42, Imd. Eff. July 17, 1969 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.694 Appeal to court of appeals or supreme court; procedure.

Sec. 94.

(1) If a taxpayer, employer, other person, or the city or the department is aggrieved by a decision of the tax tribunal, the aggrieved party may take an appeal by right from a decision of the tax tribunal to the court of appeals. The appeal shall be taken on the record made before the tax tribunal. The taxpayer, employer, other person, city, or department may take further appeal to the supreme court in accordance with the court rules provided for appeals to the supreme court.

(2) An assessment is final, conclusive, and not subject to further challenge after 90 days after the issuance of the final assessment, decision, or order of the administrator or the department, and a person is not entitled to a refund of any tax, interest, or penalty paid pursuant to an assessment unless the aggrieved person has appealed the assessment in the manner provided by this ordinance.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.695 Payment to taxpayer from city general fund or city income tax trust fund.

Sec. 95.

For tax years before the 1997 tax year and for tax years after the 1996 tax year and for which a city has not entered into an agreement pursuant to section 9 of chapter 1, if a taxpayer is found by a decision on an appeal entitled to recover any sum paid and further appeal has not been taken within the time permitted, the sum shall be paid from the general fund of the city. For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, if a taxpayer is found by a decision on an appeal to be entitled to recover any sum paid and further appeal has not been taken within the time permitted, the sum shall be paid from the the city income tax trust fund established in section 5 of chapter 1.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.699 Violations; misdemeanor; penalties.

Sec. 99.

Each of the following violations of this ordinance is a misdemeanor and is punishable, in addition to the interest and penalties provided under the ordinance, by a fine not exceeding $500.00, or imprisonment for a period not exceeding 90 days, or both:

(a) Wilful failure, neglect or refusal to file a return required by the ordinance.

(b) Wilful failure, neglect or refusal to pay the tax, penalty or interest imposed by the ordinance.

(c) Wilful failure of an employer or person to withhold or pay to the city a tax as required by the ordinance.

(d) Refusal to permit the city or an agent or employee appointed by the administrator in writing to examine the books, records and papers of a person subject to the ordinance.

(e) Knowingly filing an incomplete, false, or fraudulent return.

(f) Attempting to do or doing anything whatever in order to avoid full disclosure of the amount of income or to avoid the payment of any or all of the tax.

History: 1964, Act 284, Imd. Eff. June 12, 1964 ;-- Am. 1978, Act 93, Imd. Eff. Apr. 4, 1978






284-1964-3 CHAPTER 3 ALTERNATIVE PROVISIONS (141.701...141.787)

Section 141.701 Alternative provisions; adoption.

Sec. 1.

The governing body of a city may adopt sections 60, 61 and 87 of this chapter in lieu of sections 60, 61 and 87 of chapter 2.

History: Add. 1969, Act 42, Imd. Eff. July 17, 1969



Section 141.760 Tax withheld; return; payment; electronic funds transfer.

Sec. 60.

(1) Except as provided in subsection (2), an employer shall file a return, furnished by or obtainable on request from the city, and pay to the city the full amount of the tax withheld on or before the last day of the month following the close of each calendar quarter, except that if during any calendar month other than the last month of a calendar quarter the amount withheld exceeds $100.00, the employer shall deposit the amount withheld with the city treasurer before the end of the next calendar month.

(2) For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, an employer shall file a return and pay the tax withheld for each calendar month on or before the fifteenth day of the month to the department following the close of each calendar month by means of an electronic funds transfer method approved by the state commissioner of revenue.

History: Add. 1969, Act 42, Imd. Eff. July 17, 1969 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.761 Tax withheld; reconciliation of quarterly returns; deficiencies; refunds; information returns; cessation of business.

Sec. 61.

(1) An employer shall file with the city or the department a reconciliation of quarterly returns on or before the last day of February following each calendar year in which the employer has withheld from an employee's compensation. A deficiency is due when the reconciliation is filed. If the employer made monthly or quarterly or both, payments in excess of the amount withheld from an employee's compensation, the city or the department upon proper verification shall refund the excess to the employer.

(2) In addition to the reconciliation the employer shall file with the city or the department an information return for each employee from whom the city income tax has been withheld and each employee subject to withholding under this ordinance, setting forth his or her name, address and social security number, the total amount of compensation paid him or her during the year, and the amount of city income tax withheld from him or her. The information return shall be on a copy of the federal W-2 form or on a form furnished or approved by the city or the department. A copy of the information return shall be furnished to the employee.

(3) Except as provided in subsection (4), if an employer goes out of business or otherwise ceases to be an employer, reconciliation forms and the information return forms shall be filed with the city by the date the final withholding return and payment are due.

(4) For tax years after the 1996 tax year and for which a city has entered into an agreement pursuant to section 9 of chapter 1, if an employer goes out of business or otherwise ceases to be an employer, reconciliation forms and the information return forms shall be filed with the department within 30 days after the employer goes out of business or ceases to be an employer.

History: Add. 1969, Act 42, Imd. Eff. July 17, 1969 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997



Section 141.787 Jeopardy assessment; procedure.

Sec. 87.

(1) If the administrator or the department believes that collection of the tax withheld from an employee's compensation as imposed under this ordinance will be jeopardized by delay, the administrator or the department of treasury, whether or not the time otherwise prescribed by the ordinance for making the return and paying or depositing the tax has expired, shall immediately assess the tax and interest and additions provided by the ordinance. The tax, interest, and additions shall become immediately due and payable and the administrator or the department of treasury shall make an immediate notice and demand for payment, notwithstanding when the withheld tax is otherwise due and payable.

(2) If the administrator or the department finds that a person liable for the tax administered under this ordinance intends quickly to depart from the city or to remove property from this city, to conceal the person or the person's property in the city, or to do any other act tending to render wholly or partly ineffectual proceedings to collect the tax unless proceedings are brought without delay, the administrator or the department of treasury shall give notice of the findings to the person, together with a demand for an immediate return and immediate payment of the tax. A warrant or warrant-notice of levy may issue immediately upon issuance of a jeopardy assessment. When the warrant or warrant-notice is issued, the tax shall become immediately due and payable. If the person is not in default in making a return or paying a tax prescribed by this ordinance, and furnishes evidence satisfactory to the administrator or the department of treasury that the return will be filed and the tax to which the finding relates will be paid, then the tax shall not be payable before the time otherwise fixed for payment.

History: Add. 1969, Act 42, Imd. Eff. July 17, 1969 ;-- Am. 1996, Act 478, Eff. Jan. 1, 1997









Act 198 of 1970 CITY UTILITY USERS TAX ACT (141.801 - 141.837)



Act 232 of 1971 COUNTY TAX ON BUSINESSES OF PROVIDING ROOMS FOR TRANSIENT GUESTS (141.851 - 141.855)



Act 263 of 1974 EXCISE TAX ON BUSINESS OF PROVIDING ACCOMMODATIONS (141.861 - 141.867)

Section 141.861 Definitions.

Sec. 1.

As used in this act:

(a) “Accommodations” means the room or other space provided for sleeping, including furnishings and other accessories therein. Accommodations do not include food and beverages.

(b) “Administrator” means the official designated by the county to collect the tax and to administer and enforce the ordinance.

(c) “Convention and entertainment facilities” means all or any part, or any combination of convention halls, auditoriums, stadiums, music halls, arenas, meeting rooms, exhibit areas, and related public areas.

(d) “Person” means a natural person, partnership, fiduciary, association, corporation, or other entity.

(e) “Revenues” means the income derived from the tax, plus interest and penalties imposed by this act, levied and assessed under an ordinance adopted pursuant to this act.

(f) “Transient guest” means a natural person staying less than 30 consecutive days.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974
Popular Name: Accommodations Tax Act



Section 141.862 Excise tax on persons engaged in business of providing rooms for dwelling, lodging, or sleeping purposes to transient guests; exempt accommodations; amendment or repeal of ordinance; tax rate; compliance with subsection (1).

Sec. 2.

(1) The county board of commissioners of a county having a population of less than 600,000 persons, and having a city of at least 40,000 population may enact an ordinance to levy, assess, and collect an excise tax from all persons engaged in the business of providing rooms for dwelling, lodging, or sleeping purposes, except in hospitals or nursing homes, to transient guests, whether or not membership is required for the use of the accommodations.

(2) If a county meets the requirements of subsection (1) on the date it enacts an ordinance under this act and, after the 1990 decennial census, the county has a population of less than 120,000 persons and has a city with a population of 35,000 or more persons, that county may continue to levy, assess, and collect the excise tax under this act until October 1, 1991.

(3) If a county described in subsection (2) has any accommodations located within the county that are also located within the boundaries of a city in which the majority of the population of that city reside in an adjoining county, then the accommodation is exempt from the tax under this act.

(4) If a county described in subsection (2) has any accommodations located within the county that are also located within the boundaries of a city with a population of less than 5,000 persons, then the accommodation is exempt from tax under this act.

(5) The ordinance provided by this act may be amended or repealed in the same manner as it was adopted.

(6) The tax imposed pursuant to this act shall be at a rate of not more than 5% of the total charge for accommodations subject to this act.

(7) If a county meets the requirements of subsection (1) on the date it enacts an ordinance under this act, the county may continue to levy, assess, and collect the excise tax under this act.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974 ;-- Am. 1991, Act 91, Imd. Eff. July 31, 1991 ;-- Am. 2004, Act 118, Imd. Eff. May 27, 2004
Popular Name: Accommodations Tax Act



Section 141.863 Mandatory provisions of ordinance.

Sec. 3.

A county levying a tax pursuant to an ordinance adopted under this act shall provide in the ordinance for:

(a) The effective date of the ordinance which shall be in accordance with section 5.

(b) The rate of the tax to be imposed.

(c) The rate and manner of the imposition of interest and penalties for delinquency in payment of taxes or other violations of the ordinance. The interest imposed on delinquency in payment of the tax shall not be more than 1% per month or fraction thereof of the unpaid tax after the due date thereof until paid. The penalty for delinquency in payment of the tax when due or other violations of the ordinance may be in addition to the interest but shall not be more than 5% of the amount of the unpaid tax per month or fraction thereof after the due date thereof until paid. However, the penalty shall not exceed 25% of the unpaid tax.

(d) The determination and allowance of abatements and refunds.

(e) The designation of the administrator of the tax and methods of collection.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974
Popular Name: Accommodations Tax Act



Section 141.864 Discretionary provisions of ordinance.

Sec. 4.

A county levying a tax under this act may provide in the ordinance for 1 or more of the following:

(a) The adoption and enforcement of rules to apply, interpret, effectuate, and administer the ordinance and the purposes of the tax.

(b) The prescribing and furnishing to taxpayers of forms, instructions, manuals, and other materials necessary for indorsement of the tax and the auditing of tax returns.

(c) The examination by the administrator or his agent of the books and records of a taxpayer for purposes of determining the correctness of a tax return or information filed, or the determination of any tax liability under this act.

(d) The imposition of a fine of not more than $500.00, or imprisonment of not more than 90 days, or both for violation of the ordinance.

(e) If the tax imposed under this act remains unpaid for more than 90 days, the treasurer of the county may collect the tax in the same manner as a delinquent special assessment, along with any associated interest, fees, and costs, under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974 ;-- Am. 2014, Act 284, Imd. Eff. Sept. 23, 2014
Popular Name: Accommodations Tax Act



Section 141.865 Effective date of ordinance.

Sec. 5.

An ordinance adopted pursuant to this act shall not become effective before the first day of the month following the expiration of 60 days after the ordinance is adopted.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974
Popular Name: Accommodations Tax Act



Section 141.866 Taxes cumulative.

Sec. 6.

The taxes levied under this act shall be in addition to any other taxes, charges, or fees.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974
Popular Name: Accommodations Tax Act



Section 141.867 Deposit and use of revenues.

Sec. 7.

The revenues derived from the taxes imposed pursuant to this act shall be deposited in a special fund to be used by the county or by an authority that is organized pursuant to state law, together with other available funds only to pay:

(a) The cost of administration and enforcement of the ordinance.

(b) The financing of the acquisition, construction, improvement, enlargement, repair, or maintenance of convention and entertainment facilities, including, except as provided in subdivision (e), the payment of principal and interest, when due, on bonds or other evidence of indebtedness issued by the county for convention and entertainment facilities.

(c) Except as provided in subdivision (e), current or future annual rental payable by the county to an authority organized pursuant to state law for the purpose of acquiring, constructing, improving, enlarging, repairing, or maintaining the convention and entertainment facilities and leasing them to the county.

(d) The promotion and encouragement of tourist and convention business in the county.

(e) The principal and interest, when due, on bonds or other evidence of indebtedness issued by or on behalf of the county for the purpose of financing the construction of a museum, or the current or future rental payable by the county to an authority organized pursuant to state law for the purpose of constructing a museum and leasing it to the county, only if the museum is located in a city with a population of 180,000 or more.

History: 1974, Act 263, Imd. Eff. Aug. 7, 1974 ;-- Am. 1989, Act 13, Imd. Eff. May 10, 1989
Popular Name: Accommodations Tax Act






Act 395 of 1980 COMMUNITY CONVENTION OR TOURISM MARKETING ACT (141.871 - 141.880)

Section 141.871 Short title.

Sec. 1.

This act shall be known and may be cited as the “community convention or tourism marketing act”.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984



Section 141.872 Definitions.

Sec. 2.

As used in this act:

(a) "Assessment" means the amount levied against an owner of a transient facility within an assessment district, computed by application of the applicable percentage against aggregate room charges with respect to that transient facility during the applicable assessment period.

(b) "Assessment district" means a municipality or combination of municipalities as described in a marketing program. A combination of municipalities is not required to be contiguous.

(c) "Assessment revenues" means the money derived from the assessment, including any interest and penalties on the assessment, imposed by this act.

(d) "Board" means the board of directors elected by the members of a bureau. A majority of the members of a board shall be owners of transient facilities.

(e) "Bureau" means a nonprofit corporation existing to promote convention business or tourism within this state or a portion of this state.

(f) "Director" means the president of the Michigan strategic fund.

(g) "Marketing program" means a program established by a bureau to develop, encourage, solicit, and promote convention business or tourism within this state or a portion of this state within which the bureau operates. The encouragement and promotion of convention business or tourism includes any service, function, or activity, whether or not performed, sponsored, or advertised by a bureau, that intends to attract transient guests to the assessment district. For a bureau described in section 3(8), a marketing program includes a contract with a nonprofit organization formed to promote convention business or tourism that receives funding from a tax levied under 1974 PA 263, MCL 141.861 to 141.867, in a contiguous county to provide for the promotion of convention business or tourism.

(h) "Marketing program notice" means the notice described in section 3.

(i) "Municipality" means a county with a population of less than 650,000 or a city, village, or township within a county with a population of less than 650,000.

(j) "Owner" means the owner of a transient facility to be served by the bureau or, if the transient facility is operated or managed by a person other than the owner, then the operator or manager of that transient facility.

(k) "Room" means a room or other space provided for sleeping that can be rented independently, including the furnishings and other accessories in the room. Room includes, but is not limited to, a condominium or time-sharing unit that, pursuant to a management agreement, may be used to provide dwelling, lodging, or sleeping quarters for a transient guest.

(l) "Room charge" means the charge imposed for the use or occupancy of a room, excluding charges for food, beverages, state use tax, telephone service, or like services paid in connection with the charge, and excluding reimbursement of the assessment imposed by this act.

(m) "Transient facility" means a building or combination of buildings under common ownership, operation, or management that contains 10 or more rooms used in the business of providing dwelling, lodging, or sleeping to transient guests, whether or not membership is required for the use of the rooms. Transient facility does not include a college or school dormitory, a hospital, a nursing home, or a facility owned and operated by an organization qualified for an exemption from federal taxation under section 501(c) of the internal revenue code.

(n) "Transient guest" means a person who occupies a room in a transient facility for less than 30 consecutive days.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984 ;-- Am. 1993, Act 224, Imd. Eff. Nov. 1, 1993 ;-- Am. 2010, Act 82, Imd. Eff. May 21, 2010



Section 141.873 Marketing program and assessment district; establishment; marketing program notice; filing; contents; exclusion; excise or other tax; copies of notice; list of owners.

Sec. 3.

(1) A bureau that intends to establish a marketing program and assessment district shall file a marketing program notice with the director. The marketing program notice shall state that the bureau proposes to create a marketing program under this act and cause an assessment to be collected from owners of transient facilities within the assessment district to pay the costs of the marketing program.

(2) The marketing program notice shall describe the structure, membership, and activities of the bureau.

(3) The marketing program notice shall describe the marketing program to be implemented by the bureau with the assessment revenues, specify the amount of the assessment proposed to be levied, which, except as provided in this subsection, shall not exceed 5% of the room charges in the applicable payment period, and describe the municipalities comprising the assessment district.

(4) Except as provided in section 10, an area shall not be included in the marketing program notice filed under this act and the assessment district specified in the notice if the area is part of an existing assessment district under this act for which a marketing program is in effect.

(5) If on the date of the mailing of the marketing program notice under this act an excise tax or other tax based on a room charge is not being collected, a municipality included in the marketing program notice shall not be subject to the collection of an excise tax imposed under 1974 PA 263, MCL 141.861 to 141.867, or another tax based on a room charge.

(6) If a part of a municipality is subject to an assessment under the convention and tourism marketing act, 1980 PA 383, MCL 141.881 to 141.889, that part of the municipality shall not be included in a marketing program notice or assessment district under this act.

(7) Simultaneously with the filing of the marketing program notice with the director, the bureau shall mail a copy of the notice, by registered or certified mail, to each owner of a transient facility located in the assessment district specified in the notice, in care of the respective transient facility. In assembling the list of owners to whom the notices shall be mailed, the bureau shall use any data that is reasonably available to the bureau.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984 ;-- Am. 1989, Act 245, Imd. Eff. Dec. 21, 1989 ;-- Am. 1991, Act 92, Imd. Eff. July 31, 1991 ;-- Am. 1993, Act 224, Imd. Eff. Nov. 1, 1993 ;-- Am. 1996, Act 589, Imd. Eff. Jan. 21, 1997 ;-- Am. 2010, Act 283, Imd. Eff. Dec. 16, 2010



Section 141.873a Marketing program; approval or disapproval; referendum; effective date of marketing program and assessment; filing and serving another marketing program notice.

Sec. 3a.

(1) Within 30 days after a marketing program notice is filed, the director shall approve or disapprove the marketing program. The director shall not disapprove a marketing program unless the program violates this act.

(2) Within 40 days after approval of a marketing program, the director shall require a written referendum to be held by mail or in person, as determined by the director, among all owners of transient facilities in each municipality in the proposed assessment district. For the purpose of the referendum, each owner shall have 1 vote for each room in an owner's transient facility.

(3) The marketing program and assessment set forth in the notice shall become effective on the first day of the month that is more than 30 days after certification by the director that the program was approved by a majority of the votes actually cast in each municipality in the assessment district. If a majority of the votes actually cast in any municipality counted separately is not in favor of the program and assessment, the program and assessment shall not go into effect in the assessment district. However, for purposes of tabulating the votes in the referendum for a marketing program proposed on or after April 12, 1984, each municipality in the proposed assessment district requiring a majority of votes cast in favor of the proposed assessment district shall be defined in the marketing program notice required under section 3. A bureau may file and serve another marketing program notice not less than 60 days after certification of the results of a referendum.

History: Add. 1984, Act 59, Imd. Eff. Apr. 12, 1984 ;-- Am. 1993, Act 224, Imd. Eff. Nov. 1, 1993



Section 141.874 Marketing program; contents.

Sec. 4.

A marketing program may include all or any of the following:

(a) Provisions for establishing and paying the costs of advertising, marketing, and promotional programs to encourage convention business or tourism in the assessment district.

(b) Provisions for assisting transient facilities within the assessment district in promoting convention business or tourism.

(c) Provisions for the acquisition of personal property considered appropriate by the bureau in furtherance of the purposes of the marketing program.

(d) Provisions for the hiring of and payment for personnel employed by the bureau to implement the marketing program.

(e) Provisions for contracting with organizations, agencies, or persons for carrying out activities in furtherance of the purposes of the marketing program.

(f) Programs for establishing and paying the costs of research designed to encourage convention business or tourism in the assessment district.

(g) Provisions for incurring any other expense or cost which the board, in the exercise of its reasonable business judgment, considers reasonably related to promotion of the convention business or tourism within the assessment district.

(h) Procedures for election of the board.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984



Section 141.875 Transient facility; assessment; computation; payment; reimbursement; agreement to accept payment of assessments; forwarding money; withholding portion of assessment for administrative costs; verification and audit of owner's assessment payments; state use tax returns; unpaid assessments; interest and delinquency charges; suit to collect; assessments as trust funds; notice.

Sec. 5.

(1) Upon the effective date of an assessment under section 3a, each owner of a transient facility in the assessment district shall be liable for payment of the assessment, computed by multiplying the percentage set forth in the marketing program notice by the aggregate room charges imposed by the transient facility during a calendar month. The assessment shall be paid by the owner of each transient facility to the bureau or the person designated by the bureau within 30 days after the end of each calendar month, and shall be accompanied by a statement of room charges imposed by the transient facility for that calendar month. This act does not prohibit an owner from reimbursing the transient facility by adding the assessment imposed under this act to room charges payable by transient guests. However, the owner shall disclose that the transient facility has been reimbursed for the assessment imposed under this act on the bill presented to the transient guest.

(2) A bureau or person designated by the bureau may enter into an agreement with a regional tourism marketing organization established under the regional tourism marketing act, 1989 PA 244, MCL 141.891 to 141.900, to accept from owners subject to an assessment under this act the payment of assessments that are levied by a regional marketing organization under section 6 of the regional tourism marketing act, 1989 PA 244, MCL 141.896. A bureau or the person designated by the bureau shall forward the money received in payment of an assessment levied by a regional marketing organization under the regional tourism marketing act, 1989 PA 244, MCL 141.891 to 141.900, to the person designated by the regional marketing organization to receive the payment of assessments under section 6 of the regional tourism marketing act, 1989 PA 244, MCL 141.896. The bureau may withhold the portion of an assessment received on behalf of a regional marketing organization under this subsection and section 6 of the regional tourism marketing act, 1989 PA 244, MCL 141.896, as agreed upon between the bureau and the regional marketing organization to reimburse the bureau or person designated by the bureau for reasonable administrative costs to receive and forward assessments due a regional marketing organization.

(3) Within 30 days after the close of each calendar quarter, each owner within an assessment district shall forward to the independent certified public accountants who audit the financial statements of the bureau, copies of the state use tax returns of the transient facility for the preceding quarter. The copies of the state use tax returns shall be used solely by the certified public accountants to verify and audit the payment by the owner of the assessments under this act, and shall not be disclosed to the bureau except as the director determines necessary to enforce this act.

(4) Interest shall be paid by an owner to the bureau on any assessments not paid within the time required under this act. The interest shall accrue at the rate of 1.5% per month. Owners delinquent for more than 90 days in paying assessments, in addition to the 1.5% interest, shall pay a delinquency charge of 1.5% per month or fraction of a month on the amount of the delinquent assessments and shall pay the costs of reasonable attorney fees and court costs incurred in collecting the delinquent assessments. In addition to any other remedy provided by law, the bureau may sue in its own name to collect the assessments, interest, and delinquency charges. All assessments collected but not paid to a bureau by an owner of a transient facility within an assessment district shall be considered trust funds and shall be remitted to the bureau as required by this section.

(5) The owner of a transient facility shall not be liable for payment of an assessment until a marketing program notice has been mailed to the transient facility of the owner pursuant to section 3.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984 ;-- Am. 1989, Act 245, Imd. Eff. Dec. 21, 1989 ;-- Am. 2014, Act 273, Eff. Sept. 30, 2014



Section 141.876 Assessment revenues not state funds; deposit and disbursement; financial statements; audit; report; copies; failure of bureau to provide copies; penalty.

Sec. 6.

(1) The assessment revenues collected pursuant to this act shall not be state funds. The money shall be deposited in a bank or other depository in this state, in the name of the bureau, and shall be disbursed only for the expenses properly incurred by the bureau with respect to the marketing programs developed by the bureau under this act.

(2) The financial statements of the bureau shall be audited at least annually by a certified public accountant. A copy of the audited financial statements shall be mailed to each owner not more than 150 days after the close of the bureau's fiscal year. The financial statements shall include a statement of all assessment revenues received by the bureau during the fiscal year in question and include the amount of compensation for the chief executive director of the bureau and shall be accompanied by a detailed report, certified as correct by the chief operating officer of the bureau, describing the marketing programs implemented or, to the extent then known, to be implemented by the bureau.

(3) Copies of the audited financial statements and the certified report shall simultaneously be mailed to the director, who shall make it available to the public on the internet. If the bureau fails to submit copies of the audited financial statements and the certified report to the director as provided in this subsection, the director or his or her designee shall mail a demand letter to the bureau requesting copies of the audited financial statements and the certified report with a copy of that demand letter forwarded to the attorney general. If the director or his or her designee does not receive copies of the audited financial statement and the certified report described in this subsection within 90 days of the demand letter, upon notice by the director or the attorney general, for the period of noncompliance with this subsection, the bureau shall not expend any portion of the assessment collected during the period of noncompliance with this subsection. The attorney general may assist the director in enforcing the provisions of this act.

(4) If the bureau fails to provide the copies of the audited financial statement and the certified report within 90 days of the demand letter as provided in subsection (3), the bureau is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $10,000.00 and, in addition, the attorney general may bring action to dissolve the bureau as provided by law.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 2010, Act 283, Imd. Eff. Dec. 16, 2010



Section 141.877 Repealed. 1984, Act 59, Imd. Eff. Apr. 12, 1984.



Section 141.878 Discontinuance of assessment; referendum; proposing new marketing program notice; failure to adopt resolution discontinuing assessment; further referendum.

Sec. 8.

(1) At any time 2 years or more after the effective date of an assessment, and upon the written request of owners of transient facilities located within an assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all of the transient facilities in the assessment district, the bureau shall conduct a referendum on whether the assessment shall be discontinued. The bureau shall cause a written referendum to be held by mail or in person, as the bureau chooses, among all owners of transient facilities in the petitioning assessment district within 60 days of the receipt of the requests. For the purposes of the referendum, each owner shall have 1 vote for each room in each of the owner's transient facilities within the petitioning assessment district. If a majority of the votes actually cast at the referendum for the assessment district supports discontinuance of the assessment, the assessment shall be discontinued for that area or county on the first day of the month following expiration of 60 days after the certification of the results of the referendum by the bureau.

(2) Passage of a resolution discontinuing the assessment shall not prevent a bureau from proposing a new marketing program notice during or after the 60-day period, in which case the procedures set forth in section 3 shall be followed.

(3) If a referendum is conducted under subsection (1) and if a resolution to discontinue the assessment is not adopted, a further referendum on the discontinuation of that assessment for the assessment district for which the referendum was held shall not be held for a period of 2 years.

History: 1980, Act 395, Imd. Eff. Jan. 7, 1981 ;-- Am. 1984, Act 59, Imd. Eff. Apr. 12, 1984



Section 141.879 Building or combination of buildings with less than 10 rooms; agreement to be subject to assessment; participation in marketing program; duration of assessment.

Sec. 9.

(1) The owner of a building or combination of buildings, which is within an assessment district, has less than 10 rooms, and otherwise meets the definition of transient facility, may agree in writing to be subject to the assessment. If an owner agrees to be subject to the assessment, the building or combination of buildings shall be considered a transient facility for the purposes of this act. The owner and transient facility shall participate in the marketing program for that assessment district.

(2) A building or combination of buildings which becomes a transient facility under this section shall remain subject to the assessment unless the assessment is discontinued as provided in section 8.

History: Add. 1984, Act 59, Imd. Eff. Apr. 12, 1984



Section 141.880 Existing assessment district and marketing program.

Sec. 10.

An assessment district and marketing program under this act which is in effect before the effective date of this section shall remain in effect for 365 days after the effective date of this section or until a new marketing program and assessment district, which includes any portion of an existing assessment district and which is established under this act, becomes effective, whichever is sooner.

History: Add. 1984, Act 59, Imd. Eff. Apr. 12, 1984






Act 383 of 1980 CONVENTION AND TOURISM MARKETING ACT (141.881 - 141.889)

Section 141.881 Short title.

Sec. 1.

This act shall be known and may be cited as the “convention and tourism marketing act”.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.882 Definitions.

Sec. 2.

As used in this act:

(a) “Assessment district” means a county having a population of more than 1,500,000 and, if so designated by the bureau in the marketing program notice, any county or counties contiguous with it.

(b) “Assessment revenues” means the money derived from the assessment, including any interest and penalties on the assessment, imposed by this act.

(c) “Board” means the board of directors of a bureau.

(d) “Bureau” means a nonprofit corporation incorporated under the laws of this state existing solely to promote convention business and tourism within this state or a portion of this state, and which complies with all of the following:

(i) Has not less than 400 dues paying members, of which not less than 50 are owners of transient facilities.

(ii) Has been actively engaged in promoting convention business and tourism for not less than 10 years.

(iii) Has a board of directors elected by its members.

(iv) Has a full-time chief operating officer and not less than 10 full-time employees.

(v) Is a member of 1 or more nationally recognized associations of travel and convention bureaus.

(e) “Director” means the director of the department of commerce.

(f) “Marketing program” means a program established by a bureau to develop, encourage, solicit, and promote convention business and tourism within this state or a portion of this state within which the bureau operates. The encouragement and promotion of convention business and tourism shall include any service, function, or activity, whether or not performed, sponsored, or advertised by a bureau which intends to attract transient guests to the assessment district.

(g) “Marketing program notice” means the notice described in section 3.

(h) “Owner” means the owner of a transient facility located within the assessment district or, if the transient facility is operated or managed by a person other than the owner, then the operator or manager of that transient facility.

(i) “Room” means a room or other space provided for sleeping, including the furnishings and other accessories in the room.

(j) “Assessment” means the amount levied against an owner of a transient facility within an assessment district computed by application of the applicable percentage against aggregate room charges with respect to that transient facility during the applicable assessment period.

(k) “Room charge” means the charge imposed for the use or occupancy of a room, excluding charges for food, beverages, state use tax, telephone service or like services paid in connection with the charge, and reimbursement of the assessment imposed by this act.

(l) “Transient facility” means a building which contains 35 or more rooms used in the business of providing dwelling, lodging, or sleeping to transient guests, whether or not membership is required for the use of the rooms. A transient facility shall not include a hospital or nursing home.

(m) “Transient guest” means a person who occupies a room in a transient facility for less than 30 consecutive days.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.883 Marketing program notice; contents; assessment; mailing copy of notice to owner of transient facility; referendum.

Sec. 3.

(1) A bureau which has its principal place of business in a county having a population of more than 1,500,000 may file a marketing program notice with the director. The notice shall state that the bureau proposes to create a marketing program under this act and cause an assessment to be collected from owners of transient facilities within the assessment district to pay the costs of the program.

(2) The marketing program notice shall describe the structure, history, membership, and activities of the bureau in sufficient detail to enable the director to determine if the bureau satisfies all of the requirements of section 2(d).

(3) The marketing program notice shall describe the marketing program to be implemented by the bureau with the assessment revenues, specify the amount of the assessment proposed to be levied which shall not exceed 2% of the room charges in the applicable payment period, and the county or counties comprising the assessment district. A county shall not be included in the marketing program notice and the assessment district specified in the notice if on the date the notice is mailed the county is collecting a tax pursuant to Act No. 263 of the Public Acts of 1974, being sections 141.861 to 141.867 of the Michigan Compiled Laws.

(4) Simultaneously with the filing of the marketing program notice with the director, the bureau shall cause a copy of the notice to be mailed by registered or certified mail to each owner of a transient facility located in the assessment district specified in the notice in care of the respective transient facility. In assembling the list of owners to whom the notices shall be mailed, the bureau shall use any data which is reasonably available to the bureau.

(5) The form of the marketing program notice, in addition to the information required by subsections (1), (2), and (3), shall set forth the right of referendum prescribed in subsection (6).

(6) The assessment set forth in the notice shall become effective on the first day of the month following the expiration of 40 days after the date the notice is mailed, unless the director, within the 40-day period, receives written requests for a referendum by owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all the transient facilities.

(7) If the director receives referendum requests in the time and number set forth in subsection (6), the director shall cause a written referendum to be held by mail or in person, as the director chooses, among all owners of transient facilities in the assessment district within 20 days after the expiration of the 40-day period. For the purposes of the referendum, each owner of a transient facility shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of votes actually cast at the referendum approve the assessment, as proposed by the bureau in its marketing program notice, the assessment shall become effective as to all owners of transient facilities located in the assessment district on the first day of the month following expiration of 30 days after certification of the results of the referendum by the director. If a majority of votes actually cast at the referendum are opposed to the assessment, the assessment shall not become effective. If the assessment is defeated by the referendum, the bureau may file and serve a new notice of intention if at least 60 days have elapsed from the date of certification of the results of the earlier referendum. Not more than 2 referenda or notices may be held pursuant to this subsection or filed pursuant to this section in any 1 calendar year. Only 1 assessment may be in existence in an assessment district, or any part of an assessment district, at any 1 time.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.884 Marketing program; contents.

Sec. 4.

A marketing program may include all or any of the following:

(a) Provisions for establishing and paying the costs of advertising, marketing, and promotional programs to encourage convention business and tourism in the assessment district.

(b) Provisions for assisting transient facilities within the assessment district in promoting convention business and tourism.

(c) Provisions for the acquisition of personal property considered appropriate by the bureau in furtherance of the purposes of the marketing program.

(d) Provisions for the hiring of and payment for personnel employed by the bureau to implement the marketing program.

(e) Provisions for contracting with organizations, agencies, or persons for carrying out activities in furtherance of the purposes of the marketing program.

(f) Programs for establishing and paying the costs of research designed to encourage convention business and tourism in the assessment district.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.885 Assessment; payment; statement of room charges; reimbursement from room charges; verification and audit of owner's assessment payments; state use tax returns; unpaid assessments; interest and delinquency charges; suit to collect; notice.

Sec. 5.

(1) Upon the effective date of an assessment, each owner of a transient facility in the assessment district shall be liable for payment of the assessment, computed using the percentage set forth in the marketing program notice. The assessment shall be paid by the owner of each such transient facility to the bureau within 30 days after the end of each calendar month, and shall be accompanied by a statement of room charges imposed with respect to the transient facility for that month. This act shall not prohibit a transient facility from reimbursing itself by adding the assessment imposed pursuant to this act to room charges payable by transient guests, provided the transient facility discloses that it has done so on any bill presented to a transient guest.

(2) Within 30 days after the close of each calendar quarter, each owner within an assessment district shall forward to the independent certified public accountants who audit the financial statements of the bureau, copies of its state use tax returns for the preceding quarter. These copies of the state use tax returns shall be used solely by the certified public accountants to verify and audit the owner's payment of the assessments, and shall not be disclosed to the bureau except as necessary to enforce this act.

(3) Interest shall be paid by an owner to the bureau on any assessments not paid within the time called for under this act. The interest shall accrue at the rate of 1.5% per month. Owners delinquent for more than 90 days in paying assessments, in addition to the 1.5% interest, shall pay a delinquency charge of 10% per month or fraction of a month on the amount of the delinquent assessments. The bureau may sue in its own name to collect the assessments, interest, and delinquency charges.

(4) The owner of a transient facility shall not be liable for payment of an assessment until a notice has been mailed to the transient facility of the owner pursuant to section 3(4).

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.886 Assessment revenues not state funds; deposit and disbursement; financial statements; audit; report; copies.

Sec. 6.

(1) The assessment revenues collected pursuant to this act shall not be state funds. The money shall be deposited in a bank or other depository in this state, in the name of the bureau, and disbursed only for the expenses properly incurred by the bureau with respect to the marketing programs developed by the bureau under this act.

(2) The financial statements of the bureau shall be audited at least annually by a certified public accountant. A copy of the audited financial statements shall be mailed to each owner not more than 150 days after the close of the bureau's fiscal year. The financial statements shall include a statement of all assessment revenues received by the bureau during the fiscal year in question and shall be accompanied by a detailed report, certified as correct by the chief operating officer of the bureau, describing the marketing programs implemented or, to the extent then known, to be implemented by the bureau.

(3) Copies of the audited financial statements and the certified report shall simultaneously be mailed to the director.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.887 Advisory committee; election and terms of members; formal meetings; review of proposed marketing program; approval or rejection; recommendations; board of directors.

Sec. 7.

(1) Upon the effective date of the establishment of an assessment under this act, the bureau shall cause an advisory committee to be elected consisting of representatives of the owners of transient facilities located within the assessment district, together with the director or the director's designated representative.

(2) The advisory committee shall consist of not less than 9 nor more than 15 persons, at least 1 of whom shall not be affiliated with a bureau member. The advisory committee shall include at least 3 persons from each county within the assessment district, at least 1 of whom, from each county, is affiliated with a transient facility of 75 rooms or less. Procedures for the election and terms of the office of the members of the advisory committee shall be established by the bureau.

(3) The bureau at regular intervals, but not less than quarterly, shall cause a formal meeting of the advisory committee to be held at which the bureau shall present its current and proposed marketing programs. At these formal meetings the advisory committee shall review and either approve or reject any proposed marketing programs. An approved marketing program shall be instituted by the bureau. A rejected marketing program shall not be instituted by the bureau.

(4) The advisory committee may make recommendations to the bureau and the board from time to time with respect to current or proposed marketing programs.

(5) The bureau shall cause to be elected to its board of directors, from the members of the advisory committee, 1 person from each of the counties within the assessment district.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.888 Discontinuance of assessment; referendum; proposing new marketing program notice; failure to adopt resolution discontinuing assessment; further referendum.

Sec. 8.

(1) At any time 2 years or more after the effective date of an assessment, and upon the written request of owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all the transient facilities, the bureau shall conduct a referendum on whether the assessment shall be discontinued. The bureau shall cause a written referendum to be held by mail or in person, as the bureau chooses, among all owners of transient facilities in the assessment district within 60 days of the receipt of the requests. For the purposes of the referendum, each owner shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of the total votes eligible to be cast at the referendum supports discontinuance of the assessment, the assessment shall be discontinued on the first day of the month following expiration of 90 days after the certification of the results of the referendum by the bureau.

(2) Passage of a resolution discontinuing the assessment shall not prevent a bureau from proposing a new marketing program notice during or after the 90-day period, in which case the procedures set forth in section 3 shall be followed.

(3) If a referendum is conducted under subsection (1), and if a resolution to discontinue the assessment is not adopted, a further referendum on the discontinuation of that assessment shall not be held for a period of 2 years.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981



Section 141.889 Effective date.

Sec. 9.

This act shall take effect January 1, 1981.

History: 1980, Act 383, Imd. Eff. Jan. 2, 1981






Act 244 of 1989 REGIONAL TOURISM MARKETING ACT (141.891 - 141.900)

Section 141.891 Short title.

Sec. 1.

This act shall be known and may be cited as the “regional tourism marketing act”.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.892 Definitions.

Sec. 2.

As used in this act:

(a) “Assessment” means the amount levied against an owner under this act.

(b) “Assessment revenues” means the money collected by a regional marketing organization from the assessment, including any interest and penalties on the assessment, imposed under this act.

(c) “Board” means the board of directors elected by the members of a regional marketing organization.

(d) “Director” means the director of commerce.

(e) “Owner” means the owner of a transient facility that is located within the regional assessment district or, if the transient facility is operated or managed by a person other than the owner, then the operator or manager of that transient facility. Owner includes a person electing to come under the provisions of this act pursuant to section 9.

(f) “Regional assessment district” means a region of this state composed of a number of counties in which a regional marketing organization operates. Regional assessment district does not include a portion of the region that is a special charter, fourth class city.

(g) “Regional marketing organization” means a nonprofit corporation that promotes tourism within a region of this state. Regional marketing organization includes only an organization that has been operating for 10 or more years and that operates in a region composed of 15 counties.

(h) “Room” means a room or other space provided for sleeping that can be rented independently, including the furnishings and other accessories in the room. Room includes, but is not limited to, a condominium or time-sharing unit that, pursuant to a management agreement, may be used to provide dwelling, lodging, or sleeping quarters for a transient guest.

(i) “Room charge” means the charge imposed for the use or occupancy of a room, excluding charges for food, beverages, state use tax, telephone service, or like services paid in connection with the room charge, and reimbursement of the assessment as allowed in section 6.

(j) “Transient facility” means a building or combination of buildings under common ownership, operation, or management that contains 10 or more rooms used in the business of providing dwelling, lodging, or sleeping to transient guests, whether or not membership is required for the use of the rooms. Transient facility includes a building or combination of buildings, the owner of which has elected to come under the provisions of this act pursuant to section 9. Transient facility does not include a college or school dormitory; a hospital; a nursing home; a hospice; a building or combination of buildings that is otherwise a transient facility, but that is located within 1 mile of a ski lift as defined in section 2 of the ski area safety act of 1962, Act No. 199 of the Public Acts of 1962, being section 408.322 of the Michigan Compiled Laws; or a facility owned and operated by an organization qualified for an exemption from federal taxation under section 501(c) of the internal revenue code.

(k) “Transient guest” means a person who occupies a room in a transient facility for less than 30 consecutive days.

(l) “Tourism marketing program” means a program established by a regional marketing organization to develop, encourage, solicit, and promote tourism within a region of this state. The encouragement and promotion of tourism includes a service, function, or activity, whether or not performed, sponsored, or advertised by a regional marketing organization, that intends to attract transient guests to the regional assessment district.

(m) “Tourism marketing program notice” means the notice described in section 3.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.893 Tourism marketing program notice; filing; contents; copies; list of transient facilities.

Sec. 3.

(1) In order to establish a tourism marketing program within a regional assessment district, a regional marketing organization shall file a tourism marketing program notice with the director.

(2) The tourism marketing program notice shall contain all of the following:

(a) A statement that the regional marketing association proposes to create a tourism marketing program under this act.

(b) A statement that the regional marketing association proposes to levy and collect an assessment from owners to pay the costs of the tourism marketing program.

(c) A description of the structure, membership, and activities of the regional marketing organization, including a statement that the regional marketing organization is governed by a board and that a majority of the members of the board are owners. The description shall include the business name and address of the person designated by the regional marketing organization to receive the payment of assessments under section 6 and the independent certified public accountants who audit the financial statements of the regional marketing organization.

(d) A description of the tourism marketing program to be implemented by the regional marketing organization with the assessment revenues.

(e) A statement specifying the amount of the assessment proposed to be levied. The assessment shall not exceed 1% of the room charges in the applicable payment period.

(f) A list of the counties comprising the regional assessment district.

(g) Other information considered necessary by the director.

(3) On the same day the tourism marketing program notice is filed under subsection (1), the regional marketing organization shall mail a copy of the tourism marketing program notice to each owner of a transient facility located in the regional assessment district. The tourism marketing program notice shall be mailed by registered or certified mail to the owner at the last known address of the transient facility. The regional marketing organization shall use any information that is reasonably available to the regional marketing organization to establish the list of all transient facilities within the regional assessment district.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.894 Tourism marketing program; approval or disapproval; written referendum; effective date; failure of referendum.

Sec. 4.

(1) The director shall approve or disapprove a tourism marketing program within 30 days after a tourism marketing program notice is filed. The director shall not disapprove a tourism marketing program unless the tourism marketing program violates this act.

(2) Within 40 days after approval of a tourism marketing program under subsection (1), the director shall conduct among all owners a written referendum by mail on whether the tourism marketing program should be approved. For the purpose of the referendum and except as provided in section 9, each owner has 1 vote for each room in the owner's transient facility.

(3) If the tourism marketing program is approved by a majority of the votes actually cast in the regional assessment district, the tourism marketing program and assessment set forth in the tourism marketing program notice become effective on the first day of the month that is more than 30 days after certification by the director of the results of the referendum. A regional marketing organization may file and serve another tourism marketing program notice under section 3 no sooner than 1 year after certification by the director of the results of a referendum if the referendum failed.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.895 Tourism marketing program; scope.

Sec. 5.

A tourism marketing program may include 1 or more of the following:

(a) A provision for establishing and paying the costs of advertising, marketing, and promotional programs to encourage tourism in the regional assessment district.

(b) A provision for assisting a transient facility within the regional assessment district to promote tourism.

(c) A provision for the acquisition of personal property considered appropriate by the regional marketing organization to achieve the purpose of the tourism marketing program.

(d) A provision for the hiring of and payment for personnel employed by the regional marketing organization to implement the tourism marketing program.

(e) A provision for contracting with organizations, agencies, or persons to carry out activities to achieve the purpose of the tourism marketing program.

(f) A program to establish and pay for the costs of research designed to encourage tourism in the regional assessment district.

(g) A provision to incur any other expense or cost that the board, in the exercise of its reasonable business judgment, considers reasonably related to the promotion of tourism within the regional assessment district.

(h) A procedure for election of the board that requires that a majority of the members of the board are owners.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.896 Assessments generally.

Sec. 6.

(1) Upon the effective date of an assessment under section 4, each owner is liable for payment of the assessment computed by multiplying the percentage set forth in the tourism marketing program notice by the aggregate room charges imposed by the transient facility during a calendar month. Except as provided in subsection (2), the owner shall pay the assessment, within 30 days after the end of each calendar month, to the person designated by the regional marketing organization, which person is independent of the accountants who audit the financial statements of the regional marketing organization. A payment shall be accompanied by a statement of room charges imposed by the transient facility for that calendar month. This act does not prohibit an owner from reimbursing the transient facility by adding the assessment imposed under this act to room charges payable by a transient guest. However, the owner shall disclose that the transient facility has been reimbursed for the assessment imposed under this act on the bill presented to the transient guest.

(2) A regional marketing organization may enter into an agreement with a bureau established under the community convention or tourism marketing act, Act No. 395 of the Public Acts of 1980, being sections 141.871 to 141.880 of the Michigan Compiled Laws, to accept assessments levied under this act. If an owner is subject to assessments under this act and Act No. 395 of the Public Acts of 1980, and an agreement is entered into under this subsection, the owner may satisfy the payment requirements under subsection (1) by paying the assessment under this act to the bureau or the person designated by the bureau under Act No. 395 of the Public Acts of 1980 at the same time the assessment under Act No. 395 of the Public Acts of 1980 is paid by the owner. The regional marketing organization shall reimburse a bureau or the person designated by the bureau under Act No. 395 of the Public Acts of 1980 for reasonable administrative costs incurred to receive and forward assessments due a regional marketing organization under this act. The regional marketing organization may agree with the bureau to allow the bureau or the person designated by the bureau under Act No. 395 of the Public Acts of 1980 to withhold a portion of an assessment received on behalf of the regional marketing organization as reimbursement for the reasonable administrative costs incurred.

(3) Within 30 days after the close of each calendar quarter, each owner shall forward to the independent certified public accountants who audit the financial statements of the regional marketing organization copies of the state use tax returns of the transient facility for the preceding quarter. The copies of the state use tax returns shall be used solely by the certified public accountants to verify and audit the payment of the assessment by the owner under this act, and shall not be disclosed to the regional marketing organization except as the director determines necessary to enforce this act.

(4) An owner shall pay interest to the regional marketing organization on any assessment not paid within the time required under this act. The interest shall accrue at the rate of 1.5% per month. An owner delinquent for more than 90 days in paying an assessment, in addition to interest, shall pay a penalty of 1.5% per month or fraction of a month on the amount of the delinquent assessment. The regional marketing organization may sue in its own name to collect the assessment, interest, and penalty.

(5) An owner is not liable for payment of an assessment until a tourism marketing program notice and, if the owner is eligible to vote, the referendum ballot has been mailed to the owner at the last known address of the transient facility pursuant to sections 3 and 4.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.897 Disposition of assessment revenues; financial statements; certified report; copies.

Sec. 7.

(1) The assessment revenues collected under this act are not state funds. The regional marketing organization shall deposit assessment revenues collected under this act in a bank or other depository in this state in the name of the regional marketing organization. The assessment revenues shall be disbursed only for the expenses properly incurred by the regional marketing organization with respect to the tourism marketing program developed by the regional marketing organization under this act.

(2) The financial statements of the regional marketing organization shall be audited at least annually by an independent certified public accountant. The regional marketing organization shall mail a copy of the audited financial statements to each owner 150 days or less after the close of the regional marketing organization's fiscal year. The financial statements shall include a statement of all assessment revenues received by the regional marketing organization during the fiscal year and shall be accompanied by a detailed report, certified as correct by the chief operating officer of the regional marketing organization, describing the tourism marketing programs implemented or, to the extent then known, to be implemented by the regional marketing organization.

(3) On the same day copies of the audited financial statements and certified report are mailed under subsection (2), the regional marketing organization shall file a copy of the audited financial statements and certified report with the director.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.898 Discontinuance of assessment; referendum.

Sec. 8.

(1) A regional marketing organization shall conduct a referendum on whether an assessment levied under a tourism marketing program shall be discontinued if both of the following requirements are met:

(a) The tourism marketing program levying the assessment has been in effect for 2 years or more.

(b) Forty percent or more of the total number of owners in the regional assessment district, or owners representing 40% or more of the total number of rooms in transient facilities within the regional assessment district, file with the regional marketing organization a written request for a referendum under this section.

(2) The regional marketing organization shall conduct a written referendum, by mail or in person, among all owners within 60 days after receipt of the written request for a referendum under subsection (1). For the purpose of the referendum, each owner has 1 vote for each room in the owner's transient facility.

(3) If a majority of the votes actually cast at the referendum approves the discontinuance of the assessment, the assessment under a tourism marketing program shall be discontinued on the first day of the month that is more than 60 days after certification by the regional marketing organization of the results of the referendum.

(4) The discontinuance of an assessment under this section does not prevent a regional marketing organization from filing and serving a new tourism marketing program notice under section 3 during or after the 60-day period under subsection (3).

(5) If a referendum held under this section does not result in the discontinuance of the assessment under a tourism marketing program, a further referendum on the discontinuance of that assessment shall not be held until the expiration of 1 year after the date of the referendum under this section.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.899 Building or combination of buildings; agreement to be subject to tourism marketing program; assessment.

Sec. 9.

(1) An owner of a building or combination of buildings that is within a regional assessment district, that has less than 10 rooms or is located within 1 mile of a ski lift, and that otherwise meets the definition of a transient facility under this act may agree in writing to be subject to a tourism marketing program under this act. If an owner of a building or combination of buildings agrees to be subject to the tourism marketing program, the building or combination of buildings is considered a transient facility for the purposes of this act. The owner of the building or combination of buildings is considered an owner for the purposes of this act except that the owner is not eligible to vote in the referendum on the tourism marketing program. The owner shall otherwise participate in the tourism marketing program for that regional assessment district.

(2) A building or combination of buildings that is considered a transient facility under subsection (1) shall remain subject to an assessment imposed under this act until the assessment is discontinued as provided in section 8.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989



Section 141.900 Effect of assessment or tax based on room charge.

Sec. 10.

A regional marketing organization is not prohibited from levying an assessment under this act because an assessment or tax based on a room charge under another law of this state is or may be levied on a transient facility.

History: 1989, Act 244, Imd. Eff. Dec. 21, 1989






Act 140 of 1971 GLENN STEIL STATE REVENUE SHARING ACT OF 1971 (141.901 - 141.921)

Section 141.901 Short title.

Sec. 1.

This act shall be known and may be cited as the “Glenn Steil state revenue sharing act of 1971”.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1998, Act 532, Imd. Eff. Jan. 12, 1999
Constitutionality: Revenue-sharing payments to local units of government are expenditures authorized by appropriations, and are subject to reduction by the Governor where necessary because of a decline in estimated revenue, notwithstanding the balance in actual payments which the decline will occasion, because the constitution does not require that the reductions be proportionate to the decline. Michigan Association of Counties v Department of Management and Budget, 418 Mich 667; 345 NW2d 584 (1984).



Section 141.902 “Intangibles tax,”“sales tax,” and “state income tax” defined.

Sec. 2.

(1) “Intangibles tax” means the intangibles tax imposed by Act No. 301 of the Public Acts of 1939, as amended, being sections 205.131 to 205.147 of the Compiled Laws of 1948, or any similar act.

(2) “Sales tax” means the sales tax imposed by Act No. 167 of the Public Acts of 1933, as amended, being sections 205.51 to 205.78 of the Compiled Laws of 1948, or any similar act.

(3) “State income tax” means the income tax imposed by Act No. 281 of the Public Acts of 1967, as amended, being sections 206.1 to 206.499 of the Compiled Laws of 1948, or any similar act.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971



Section 141.903 “Population” and “rate” defined.

Sec. 3.

(1) “Population” for the purpose of distributing revenues among cities, villages, townships, and counties means population according to the last and each succeeding statewide federal census, or a special statewide census as provided by law, whichever is later. Corrections to the statewide federal census that are published by the bureau of the census, United States department of commerce, and that occur during the period July 1, and ending June 30, shall become effective for the purpose of revenue distributions on the next July 1. Fifty percent of the total number of persons who are wards, patients, or convicts committed to or domiciled in a city, village, or township institution located outside the boundaries of the city, village, or township or committed to or domiciled in a county, state, or federal tax-supported institution, if the persons were included in the federal census, or any special census as provided by law, shall be excluded from the computation. The population of a township is its population outside the corporate limits of villages in the township. The population data used in determining distributions under this act in a year in which a federal decennial statewide census, federal mid-decade statewide census, or special statewide census provided by law is conducted shall become effective for distributions made on and after October 1 of the year for which the respective census is conducted. Once the official population data from a federal decennial statewide census, federal mid-decade statewide census, or special statewide census provided by law is certified and published, the department of management and budget shall calculate any overpayment or underpayment made to a local unit of government since the effective date of the respective census and make adjustments in future distributions to the local unit of government to correct these overpayments or underpayments of revenue distributed pursuant to this act.

(2) “Rate” means a figure determined each May 15 by the department of management and budget pursuant to this act from applicable tax data for the preceding calendar year as reported to it by the department of treasury and applicable to payments made during the succeeding period of July 1 to June 30.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1972, Act 212, Imd. Eff. July 7, 1972 ;-- Am. 1980, Act 275, Imd. Eff. Oct. 8, 1980



Section 141.904 “Local property taxes,”“local income and excise taxes,”“local taxes,”“overlapping taxes,” and “special assessments” defined.

Sec. 4.

(1) “Local property taxes” means ad valorem property taxes levied by a city, village, or township.

(2) “Local income and excise taxes” means collections of taxes pursuant to the city income tax act, Act No. 284 of the Public Acts of 1964, as amended, being sections 141.501 to 141.787 of the Michigan Compiled Laws, or pursuant to the city utility users tax act, Act No. 198 of the Public Acts of 1970, as amended, being sections 141.801 to 141.837 of the Michigan Compiled Laws, or pursuant to any acts authorizing local income or excise taxes by a city, village, or township, which collections are modified as follows:

(a) For a city levying a local income tax, an amount shall be excluded prior to determining the rates pursuant to this act, which amount shall be determined by a proportion to be the ratio whose numerator is 1/2 of 1% and whose denominator is the sum of the resident rate multiplied by 2 and the nonresident rate multiplied by 1.

(b) If the local income tax actually collected by a city from nonresident individuals is less than the amount determined pursuant to subdivision (a), the amount excluded prior to determining the rates shall be the amount of actual collections from nonresidents as certified by the city to the department of treasury.

(3) “Local taxes” means local property taxes, local income and excise taxes, and, for distributions after June 30, 1987, special assessments, which special assessments meet all of the following criteria:

(a) The assessment district is the entire city, village, or township.

(b) The assessment is levied on an ad valorem basis against all real property in the city, village, or township.

(4) “Overlapping taxes” means ad valorem property taxes, income taxes, and excise taxes levied in a city, village, or township by any of the following:

(a) A county.

(b) A school district, intermediate school district, or community college district.

(c) An authority or other governmental unit or agency except the state.

(5) “Special assessments” means any of the following, except as otherwise provided in subsection (6):

(a) Special assessments imposed by a city, village, or township against property in the city, village, or township for streets, sidewalks, storm or sanitary sewers, water supply, drains, street lights, fire protection, police protection, or any other public improvement, facility, or service authorized by charter, ordinance, or statute to be imposed on the basis of benefit to the property.

(b) Special assessments imposed by a county against property in the city, village, or township to pay a portion of the cost of constructing or maintaining a county public improvement determined on the basis of the benefit of the public improvement to the property.

(c) For distributions after June 30, 1976, capital improvement charges imposed in lieu of special assessments pursuant to charter, ordinance, or statute by a city, village, or township to pay for a portion of the cost of constructing a public improvement determined on the basis of the benefit of the public improvement to the property.

(6) “Special assessment” does not include a special assessment that is included in local taxes under subsection (3).

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1972, Act 212, Imd. Eff. July 7, 1972 ;-- Am. 1973, Act 69, Imd. Eff. July 23, 1973 ;-- Am. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1987, Act 116, Imd. Eff. July 14, 1987



Section 141.905 Definitions.

Sec. 5.

(1) “Local tax effort rate” for a city, village, or township means its local taxes divided by its taxable value.

(2) “Statewide tax effort rate” means the total local taxes in the state divided by the total taxable value.

(3) “Relative tax effort rate” means the local tax effort rate for a city, village, or township divided by the statewide tax effort rate.

(4) “Tax effort formula” means the method for computing, from the total amount of revenue available for distribution under the formula at any single time, the amount to be paid to a city, village, or township determined as follows:

(a) Multiply the relative tax effort for the city, village, or township by the population of the city, village, or township.

(b) Divide the total amount of revenue available for distribution under the formula at any single time by the sum of the products determined under subdivision (a).

(c) Multiply the quotient determined under subdivision (b) by the individual products determined under subdivision (a) for each city, village, or township.

(5) “Taxable value” means that value determined under section 27a of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.27a of the Michigan Compiled Laws.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1972, Act 212, Imd. Eff. July 7, 1972 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996



Section 141.906 Additional definitions.

Sec. 6.

(1) “Local tax burden rate” for a city, village, or township means local taxes of the city, village, or township plus special assessments plus 25% of the overlapping taxes levied in the city, village, or township, which sum is divided by the taxable value of the city, village, or township.

(2) “Statewide tax burden rate” means the total local taxes in the state plus the total special assessments levied by cities, villages, or townships plus 25% of the total overlapping taxes in the state, which sum is divided by the total taxable value.

(3) “Relative tax burden rate” means the local tax burden rate for a city, village, or township divided by the statewide tax burden rate.

(4) “Tax burden formula” means the method for computing, from the total amount of revenue available for distribution under the formula at any single time, the amount to be paid to a city, village, or township determined as follows:

(a) Multiply the relative tax burden rate of the city, village, or township by its population.

(b) Divide the total amount of revenue available for distribution under the formula at any single time by the sum of the products determined under subdivision (a).

(c) Multiply the quotient from subdivision (b) by the individual products determined under subdivision (a) for each city, village, or township.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1972, Act 212, Imd. Eff. July 7, 1972 ;-- Am. 1973, Act 69, Imd. Eff. July 23, 1973 ;-- Am. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996



Section 141.907 Special census of population; cost; provisions; certification and utilization of results; enumeration date; share of revenues based on increased population.

Sec. 7.

(1) A city, village, or township may contract with the secretary of state or the United States bureau of the census to have conducted a special census of its population. The entire cost of the census shall be borne by the city, village, or township. The special census shall provide for separate identification by institution of wards, patients, or convicts in tax supported institutions in accordance with definitions used by the United States bureau of the census in the enumeration of the preceding statewide federal census. The results of the special census shall be certified to the department of management and budget by the secretary of state.

(2) The results of the special census as certified in subsection (1) shall be utilized for the purpose of making distributions under section 14a starting on the July 1 next following the date of certification of the results. Only 1 special census may be utilized between 2 statewide federal censuses. The enumeration date of a special census utilized under this act shall not be less than 3 years from the enumeration date of a regular statewide federal decennial census.

(3) A city, village, or township that on the enumeration date of a special census is determined to have an increase of population of 10% or more over its population as determined by the last preceding statewide federal census shall receive its share of revenues distributed under section 14a based on its population increase which exceeds the estimated state growth rate. Estimated state growth rate means the estimate determined by the department of management and budget as of the enumeration date of a special census.

History: Add. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1998, Act 532, Imd. Eff. Jan. 12, 1999



Section 141.911 Payments to counties from state income tax collections; time and basis; payments to counties based on sales tax collections.

Sec. 11.

(1) For state fiscal years before the 1996-1997 state fiscal year, the department of management and budget shall cause to be paid during each August, November, February, and May, to counties on a per capita basis the collections from the state income tax as certified by the department of treasury for the quarter periods ending the prior June 30, September 30, December 31, and March 31 that are available for distribution to and retention by counties.

(2) For state fiscal years beginning after September 30, 1992 and ending before October 1, 1996, the collections from the state income tax otherwise available for distribution to counties in November for the quarter period ending the prior September 30 shall be increased by $35,900,000.00 and the collections from the state income tax otherwise available for distribution to counties in August for the quarter period ending the prior June 30 shall be decreased by $35,900,000.00.

(3) For the 1996-1997 and 1997-1998 state fiscal years, the department of treasury shall cause to be paid to counties on a per capita basis an amount equal to 24.5% of the difference between 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments are made and the total distribution for the state fiscal year under section 12a. Subject to section 13d, for the 1998-1999 through 2005-2006 state fiscal years and for the period of October 1, 2006 through September 30, 2007, the department of treasury shall cause to be paid to counties all of the following:

(a) Except as provided in subdivision (c) and subsection (6), an amount equal to the amount the county was eligible to receive under section 12a in the 1997-1998 state fiscal year.

(b) Except as provided in subdivision (c) and subsection (6), an amount equal to 25.06% of 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments are made minus the amount determined under subdivision (a) which shall be distributed on a per capita basis. If the amount appropriated under this section to counties is less than 25.06% of 21.3% of the sales tax rate of 4%, any reduction made necessary by this appropriation in distributions to counties shall first be applied to the distribution under this subdivision.

(c) For the 2002-2003 state fiscal year only, each county shall receive the lesser of 96.5%, or the percentage determined under this subdivision, of the amount that the county would have received if the total available for distribution under subdivisions (a) and (b) were $211,549,002.00. The total amount available for distribution to all counties under this subdivision shall not exceed $204,144,787.00. For the 2002-2003 state fiscal year, the percentage under this subdivision shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $791,070,000.00 by $1,515,644,218.00. For the 2003-2004 state fiscal year only, each county shall receive the lesser of 92%, or the percentage determined under this subdivision, of the amount distributed to the county under this subsection for the 2002-2003 state fiscal year. For the 2003-2004 state fiscal year, the percentage under this subdivision shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $724,800,000.00 by $1,407,850,000.00 and then subtracting 0.08.

(4) After September 30, 2007 and subject to the limitations of subsections (3) and (6), 25.06% of 21.3% of the sales tax collections at a rate of 4% shall be distributed to counties as provided by law.

(5) The payments under subsection (3) shall be made from revenues collected during the state fiscal year in which the payments are made and shall be made during each October, December, February, April, June, and August. Payments shall be based on collections from the sales tax at a rate of 4% in the 2-month period ending the prior August 31, October 31, December 31, February 28, April 30, and June 30, and for the 1996-1997 and 1997-1998 state fiscal years only the payments shall be reduced by 1/6 of the total distribution for the state fiscal year under section 12a. For state fiscal years after the 1995-1996 state fiscal year, the collections from the sales tax otherwise available for distribution to counties under subsection (3) in December shall be increased by $17,000,000.00 and the collections from the sales tax otherwise available for distribution to counties under subsection (3) in April shall be decreased by $17,000,000.00.

(6) For state fiscal years beginning after September 30, 2004, the total amount distributed to each county under this section shall equal the amount by which the balance in its revenue sharing reserve fund under section 44a of the general property tax act, 1893 PA 206, MCL 211.44a, for the county's most recent fiscal year that ends prior to the January 1 of the state's fiscal year is less than the amount calculated under section 44a(13) of the general property tax act, 1893 PA 206, MCL 211.44a, for the county fiscal year that begins in the state's fiscal year. Payments under this subsection shall be adjusted as necessary to reflect partial county fiscal years and prorated based on the total amount appropriated for distribution to all counties. Upon the exhaustion of each county's revenue sharing reserve fund, state revenue sharing within that county will be fully and permanently restored in an amount equal to the total payments made to that county under this act in the state fiscal year ending September 30, 2004, adjusted annually through the date of restoration by the inflation rate, without regard to an executive order issued after May 17, 2004, and prorated based on the amount of the reserve fund used by the county in the fiscal year during which payments are required to resume under this subsection. As used in this subsection, "inflation rate" means that term as defined in section 34d of the general property tax act, 1893 PA 206, MCL 211.34d.

(7) The department of treasury may withhold all or a portion of payments under this section to a county that has not timely furnished the statement required under section 151(1) of the state school aid act of 1979, 1979 PA 94, MCL 388.1751, or distributed an industrial facilities tax as required under 1974 PA 198, MCL 207.551 to 207.572, or the specific tax as required under section 21b of the enterprise zone act, 1985 PA 224, MCL 125.2121b. Before withholding all or a portion of the payments under this section to a county, the department shall inform the county in writing of the intent to withhold payments and offer an opportunity for an informal conference on the matter.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1992, Act 68, Imd. Eff. May 28, 1992 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996 ;-- Am. 1996, Act 468, Imd. Eff. Dec. 26, 1996 ;-- Am. 1998, Act 532, Imd. Eff. Jan. 12, 1999 ;-- Am. 2002, Act 679, Imd. Eff. Dec. 30, 2002 ;-- Am. 2003, Act 168, Imd. Eff. Aug. 13, 2003 ;-- Am. 2004, Act 77, Imd. Eff. Apr. 21, 2004 ;-- Am. 2004, Act 356, Imd. Eff. Sept. 30, 2004



Section 141.911a Repealed. 1998, Act 532, Imd. Eff. Jan. 12, 1999.



Section 141.912 Payments to cities, villages, and townships from sales tax collections; time and basis.

Sec. 12.

(1) For state fiscal years before the 1996-1997 state fiscal year, the department of treasury shall cause to be paid to each city, village, and township its share, computed on a per capita basis, during each August, November, February, and May, of the collections designated for assistance to townships, cities, and villages under section 10 of article IX of the state constitution of 1963 from the sales tax for the quarter periods ending the prior June 30, September 30, December 31, and March 31 that are available for distribution to cities, villages, and townships.

(2) For state fiscal years before the 1996-1997 state fiscal year, during each calendar year, the department of treasury shall cause to be advanced and paid in June to cities, villages, and townships on a per capita basis $9,500,000.00 of the amount that would otherwise be paid in August pursuant to subsection (1).

(3) For state fiscal years after the 1995-1996 state fiscal year and before the 2003-2004 state fiscal year, the department shall cause to be paid to each city, village, and township its share, computed on a per capita basis, during each October, December, February, April, June, and August, the collections designated for assistance to cities, villages, and townships under section 10 of article IX of the state constitution of 1963 from the sales tax, the collections that are available for distribution to cities, villages, and townships. Payments under this subsection shall be based on collections from the sales tax at a rate of 4% in the 2-month period ending the prior August 31, October 31, December 31, February 28, April 30, and June 30.

(4) For state fiscal years after the 2002-2003 state fiscal year, the department shall cause to be paid to each city, village, and township its share of the sales tax collections designated for assistance to cities, villages, and townships under section 10 of article IX of the state constitution of 1963 from the sales tax. Payments under this subsection shall be made during each October, December, February, April, June, and August, based on collections from the sales tax at a rate of 4% in the 2-month period ending the prior August 31, October 31, December 31, February 28, April 30, and June 30. The payments under this subsection shall be made from revenues collected during the state fiscal year in which the payments are made.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1980, Act 394, Imd. Eff. Jan. 7, 1981 ;-- Am. 1992, Act 161, Imd. Eff. July 16, 1992 ;-- Am. 1993, Act 166, Imd. Eff. Sept. 16, 1993 ;-- Am. 1994, Act 299, Imd. Eff. July 14, 1994 ;-- Am. 1995, Act 134, Imd. Eff. July 10, 1995 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996 ;-- Am. 2002, Act 679, Imd. Eff. Dec. 30, 2002



Section 141.912a Payments to cities, villages, townships, and counties; calculations; interest; payment of proportionate share of reimbursements to eligible authorities; disbursement dates.

Sec. 12a.

(1) For state fiscal years before the 1998-1999 state fiscal year, the department of treasury shall calculate the amount of payment to be made to a city, village, or township by multiplying the amount of state equalized value of tax exempt inventory property as certified by the department of treasury under former section 132 of the single business tax act, 1975 PA 228, times the property tax rate for each taxing unit as certified each year to the department of treasury for purposes of this act.

(2) For state fiscal years before the 1998-1999 state fiscal year, the department of treasury shall pay to each county each year, following the year the amount was calculated, an amount equal to the product of the state equalized value of inventory as certified by the department of treasury under former section 132 of the single business tax act, 1975 PA 228, times the county property tax rate for the county as reported each year to the department of treasury.

(3) For state fiscal years after the 1995-1996 state fiscal year in which payment is made under this section, the payment under this section shall be from the collections, exclusive of the amount designated for assistance to townships, cities, and villages under section 10 of article IX of the state constitution of 1963, of the sales tax levied at a rate of 4%.

(4) Payments made under this section, and the allocation and appropriation of amounts necessary to make the payments under this section, shall include interest which shall accrue on the unpaid balance. Interest shall accrue at the rate determined under section 13b.

(5) A payment required to be made under this section shall not be delayed so as to cause interest to accrue pursuant to subsection (4) unless the delay in any payment is authorized by a written directive issued and signed by the governor that conforms to and is subject to section 13b(2) and (3).

(6) Amounts required to be paid pursuant to this section that are subject to an unavoidable delay of a de minimis period or that are withheld or set off pursuant to law in the settlement or adjustment of an obligation or debt due to this state are not subject to subsections (4) and (5).

(7) For state fiscal years before the 1998-1999 state fiscal year, the treasurer of any city, village, township, or county who collects money for an authority that levies property taxes, shall pay an eligible authority its proportionate share of the reimbursements under this section. The proportionate share is the percentage that the property taxes collected by the authority are to the property taxes of the assessing unit. The property taxes of the authorities may be added to the millages used to determine payments under this section. For an authority to be eligible for compensation under this section, that authority shall have an authorization to have taxes levied for its use as provided by law. School districts, intermediate school districts, community college districts, vocational education districts, and special education districts are not included under this section.

(8) Subject to section 13d, for the 1998-1999 through 2006-2007 state fiscal years, the treasurer of any city, village, township, or county who collects money for an authority that levies property taxes shall pay an eligible authority, from the payments received under this act, the amount received by the eligible authority under subsection (7) for the 1997-1998 state fiscal year. School districts, intermediate school districts, community college districts, vocational education districts, and special education districts are not included under this section.

(9) The state treasurer may make a disbursement for a payment under this section that has been delayed in advance of the date the delayed payment is expected to be paid.

(10) Payments under this section to cities and villages shall be made on or before October 31 and payments under this section to counties and townships shall be made on or before February 28.

History: Add. 1996, Act 342, Imd. Eff. June 27, 1996 ;-- Am. 1998, Act 532, Imd. Eff. Jan. 12, 1999 ;-- Am. 2007, Act 30, Imd. Eff. June 29, 2007



Section 141.913 Payments to cities, villages, and townships from state income tax and single business tax; payments based on sales tax collections; population more than or less than 750,000; limitations; distributions; payment dates; annual appropriation by legislature; withholding payments.

Sec. 13.

(1) This subsection and subsection (2) apply to distributions to cities, villages, and townships during the state fiscal years before the 1996-1997 state fiscal year of collections from the state income tax and single business tax. Except as otherwise provided in subsection (2), the department of treasury shall cause to be paid to each city, village, and township its share, computed in accordance with the tax effort formula, of the following revenues:

(a) During each August, November, February, and May, the collections from the state income tax for the quarter periods ending the prior June 30, September 30, December 31, and March 31 that are available for distribution to cities, villages, and townships under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532.

(b) The amount of the collections from the single business tax available for distribution to cities, villages, and townships under former section 136 of the single business tax act, 1975 PA 228.

(2) The amount of collections of the state income tax otherwise available for distribution to cities, villages, and townships in November, February, and May, computed in accordance with the tax effort formula, shall be increased by $22,600,000.00. The amount of collections otherwise available for distribution to cities, villages, and townships in August, computed in accordance with the tax effort formula, shall be decreased by $67,800,000.00.

(3) This subsection applies to distributions to cities, villages, and townships for the 1996-1997 state fiscal year. The department shall cause to be paid in accordance with the tax effort formula an amount equal to 75.5% of the difference between 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments are made and the total distribution for the state fiscal year under section 12a.

(4) The department of treasury shall cause to be paid during the 1997-1998 state fiscal year an amount equal to 75.5% of the difference between 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments are made and the total distribution for the state fiscal year under section 12a, both of the following:

(a) To each city, village, and township, the amount of collections distributed under subsection (3) to cities, villages, and townships for the 1996-1997 state fiscal year or its pro rata share of the collections if the collections are less than the amount of collections distributed under subsection (3) for the 1996-1997 state fiscal year. A city's, village's, or township's share of revenues under this subdivision shall be computed using the tax effort formula.

(b) To each city, village, and township its share of the collections to the extent the total collections available for distribution under this subsection exceed the amount distributed to cities, villages, and townships under subdivision (a) for the fiscal year. A city's, village's, or township's share of revenues under this subdivision shall be computed on a per capita basis.

(5) Subject to section 13d, for the 1998-1999 through 2006-2007 state fiscal years, the department of treasury shall cause distributions determined under subsections (6) to (13) to be paid to each city, village, and township from an amount equal to 74.94% of 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments are made. After September 30, 2007, 74.94% of 21.3% of sales tax collections at a rate of 4% shall be distributed to cities, villages, and townships as provided by law.

(6) Subject to section 13d, for the 1998-1999 through 2006-2007 state fiscal years, except for the 2002-2003 through 2006-2007 state fiscal years, and except as otherwise provided in subsection (15), the department of treasury shall cause to be paid $333,900,000.00 to a city with a population of 750,000 or more as the total combined distribution under this act and section 10 of article IX of the state constitution of 1963 as annualized for any period of less than 12 months to that city. For the 2002-2003 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of $322,213,500.00 or $333,900,000.00 multiplied by the percentage as determined under this subsection. For the 2002-2003 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $791,070,000.00 by $1,515,644,218.00. For the 2003-2004 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 92%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2002-2003 state fiscal year. For the 2003-2004 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $724,800,000.00 by $1,407,850,000.00 and then subtracting 0.08. For the 2004-2005 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2003-2004 state fiscal year. For the 2004-2005 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $445,300,000.00 by $1,126,300,000.00. For the 2005-2006 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2004-2005 state fiscal year. For the 2005-2006 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 for the 2005-2006 state fiscal year and $423,350,000.00 by $1,115,875,000.00. For the 2006-2007 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2005-2006 state fiscal year. For the 2006-2007 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 for the 2006-2007 state fiscal year and $407,485,000.00 by $1,106,410,000.00.

(7) Except as otherwise provided in this subsection, distributions under subsections (8) to (13) to cities, villages, and townships with populations of less than 750,000 shall be made from the amount available for distribution under this section that remains after the distribution under subsection (6) is made. For the 2002-2003 state fiscal year only, each city, village, and township with a population of less than 750,000 shall receive the lesser of 96.5%, or the percentage determined under this subsection, of the amount that the city, village, or township would have received if the total available for distribution under subsections (8) to (13) were $363,069,728.00 and the total available for distribution under section 10 of article IX of the state constitution of 1963 were $607,125,488.00. The total amount available for distribution to all cities, villages, and townships under this subsection shall not exceed $936,238,383.00. For the 2002-2003 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $791,070,000.00 by $1,515,644,218.00. For the 2003-2004 state fiscal year only, each city, village, and township with a population of less than 750,000 shall receive an amount equal to the lesser of 92%, or the percentage determined under this subsection, of the amount distributed to the city, village, or township under this subsection and section 10 of article IX of the state constitution of 1963 for the 2002-2003 state fiscal year. For the 2003-2004 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $724,800,000.00 by $1,407,850,000.00 and then subtracting 0.08. For the 2004-2005 state fiscal year only, the combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 to each city, village, and township with a population of less than 750,000 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution to that city, village, or township under this subsection and section 10 of article IX of the state constitution of 1963 for the 2003-2004 state fiscal year. For the 2004-2005 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 and $445,300,000.00 by $1,126,300,000.00. For the 2005-2006 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2004-2005 state fiscal year. For the 2005-2006 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 for the 2005-2006 state fiscal year and $423,350,000.00 by $1,115,875,000.00. For the 2006-2007 state fiscal year only, the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 shall be the lesser of 100%, or the percentage determined under this subsection, of the total combined distribution under this subsection and section 10 of article IX of the state constitution of 1963 for the 2005-2006 state fiscal year. For the 2006-2007 state fiscal year, the percentage under this subsection shall be determined by dividing the sum of all payments under section 10 of article IX of the state constitution of 1963 for the 2006-2007 state fiscal year and $407,485,000.00 by $1,106,410,000.00. The amount of the adjustment under this subsection shall be accomplished by reducing the payments under subsections (8) to (13), and payments under section 10 of article IX shall not be reduced based on any adjustments made under this subsection.

(8) Subject to section 13d, for the 1998-1999 through 2006-2007 state fiscal years, for cities, villages, and townships with populations of less than 750,000, subject to the limitations under this section, a taxable value payment shall be made to each city, village, and township determined as follows:

(a) Determine the per capita taxable value for each city, village, and township by dividing the taxable value of that city, village, or township by the population of that city, village, or township.

(b) Determine the statewide per capita taxable value by dividing the total taxable value of all cities, villages, and townships by the total population of all cities, villages, and townships.

(c) Determine the per capita taxable value ratio for each city, village, and township by dividing the statewide per capita taxable value by the per capita taxable value for that city, village, or township.

(d) Determine the adjusted taxable value population for each city, village, and township by multiplying the per capita taxable value ratio as determined under subdivision (c) for that city, village, or township by the population of that city, village, or township.

(e) Determine the total statewide adjusted taxable value population which is the sum of all adjusted taxable value population for all cities, villages, and townships.

(f) Determine the taxable value payment rate by dividing 74.94% of 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments under this subsection are made by 3, and dividing that result by the total statewide adjusted taxable value population as determined under subdivision (e).

(g) Determine the taxable value payment for each city, village, and township by multiplying the result under subdivision (f) by the adjusted taxable value population for that city, village, or township.

(9) Subject to section 13d, for the 1998-1999 through 2005-2006 state fiscal years and for the period of October 1, 2006 through September 30, 2007, subject to the limitations under this section and except as provided in subsection (14), a unit type population payment shall be made to each city, village, and township with a population of less than 750,000 determined as follows:

(a) Determine the unit type population weight factor for each city, village, and township as follows:

(i) For a township with a population of 5,000 or less, the unit type population weight factor is 1.0.

(ii) For a township with a population of more than 5,000 but less than 10,001, the unit type population weight factor is 1.2.

(iii) For a township with a population of more than 10,000 but less than 20,001, the unit type population weight factor is 1.44.

(iv) For a township with a population of more than 20,000 but less than 40,001, the unit type population weight factor is 1.73.

(v) For a township with a population of more than 40,000 but less than 80,001, the unit type population weight factor is 2.07.

(vi) For a township with a population of more than 80,000, the unit type population weight factor is 2.49.

(vii) For a village with a population of 5,000 or less, the unit type population weight factor is 1.5.

(viii) For a village with a population of more than 5,000 but less than 10,001, the unit type population weight factor is 1.8.

(ix) For a village with a population of more than 10,000, the unit type population weight factor is 2.16.

(x) For a city with a population of 5,000 or less, the unit type population weight factor is 2.5.

(xi) For a city with a population of more than 5,000 but less than 10,001, the unit type population weight factor is 3.0.

(xii) For a city with a population of more than 10,000 but less than 20,001, the unit type population weight factor is 3.6.

(xiii) For a city with a population of more than 20,000 but less than 40,001, the unit type population weight factor is 4.32.

(xiv) For a city with a population of more than 40,000 but less than 80,001, the unit type population weight factor is 5.18.

(xv) For a city with a population of more than 80,000 but less than 160,001, the unit type population weight factor is 6.22.

(xvi) For a city with a population of more than 160,000 but less than 320,001, the unit type population weight factor is 7.46.

(xvii) For a city with a population of more than 320,000 but less than 640,001, the unit type population weight factor is 8.96.

(xviii) For a city with a population of more than 640,000, the unit type population weight factor is 10.75.

(b) Determine the adjusted unit type population for each city, village, and township by multiplying the unit type population weight factor for that city, village, or township as determined under subdivision (a) by the population of the city, village, or township.

(c) Determine the total statewide adjusted unit type population, which is the sum of the adjusted unit type population for all cities, villages, and townships.

(d) Determine the unit type population payment rate by dividing 74.94% of 21.3% of the sales tax collections at a rate of 4% in the 12-month period ending June 30 of the state fiscal year in which the payments under this subsection are made by 3, and then dividing that result by the total statewide adjusted unit type population as determined under subdivision (c).

(e) Determine the unit type population payment for each city, village, and township by multiplying the result under subdivision (d) by the adjusted unit type population for that city, village, or township.

(10) Subject to section 13d, for the 1998-1999 through 2005-2006 state fiscal years and for the period of October 1, 2006 through September 30, 2007, subject to the limitations under this section, a yield equalization payment shall be made to each city, village, and township with a population of less than 750,000 sufficient to provide the guaranteed tax base for a local tax effort not to exceed 0.02. The payment shall be determined as follows:

(a) The guaranteed tax base is the maximum combined state and local per capita taxable value that can be guaranteed in a state fiscal year to each city, village, and township for a local tax effort not to exceed 0.02 if an amount equal to 74.94% of 21.3% of the state sales tax at a rate of 4% is distributed to cities, villages, and townships whose per capita taxable value is below the guaranteed tax base.

(b) The full yield equalization payment to each city, village, and township is the product of the amounts determined under subparagraphs (i) and (ii):

(i) An amount greater than zero that is equal to the difference between the guaranteed tax base determined in subdivision (a) and the per capita taxable value of the city, village, or township.

(ii) The local tax effort of the city, village, or township, not to exceed 0.02, multiplied by the population of that city, village, or township.

(c) The yield equalization payment is the full yield equalization payment divided by 3.

(11) For state fiscal years after the 1997-1998 state fiscal year, distributions under this section for cities, villages, and townships with populations of less than 750,000 shall be determined as follows:

(a) For the 1998-1999 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Ninety percent of the total amount available for distribution under subsections (8), (9), and (10) for the 1998-1999 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Ten percent of the total amount available for distribution under subsections (8), (9), and (10) for the 1998-1999 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(b) For the 1999-2000 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Eighty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 1999-2000 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Twenty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 1999-2000 state fiscal year multiplied by the city's, village's, or township's percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(c) For the 2000-2001 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Seventy percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2000-2001 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Thirty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2000-2001 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(d) For the 2001-2002 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Sixty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2001-2002 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Forty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2001-2002 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(e) For the 2002-2003 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Fifty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2002-2003 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Fifty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2002-2003 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(f) For the 2003-2004 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Forty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2003-2004 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Sixty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2003-2004 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(g) For the 2004-2005 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Thirty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2004-2005 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Seventy percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2004-2005 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(h) For the 2005-2006 state fiscal year, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Twenty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2005-2006 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Eighty percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2005-2006 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(i) For the period of October 1, 2006 through September 30, 2007, the payment under this section for each city, village, and township shall be the sum of the following:

(i) Ten percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2006-2007 state fiscal year multiplied by the city's, village's, or township's percentage share of the distributions under this section and section 12a minus the amount of a distribution under this section and section 12a to a city that is eligible to receive a distribution under subsection (6) in the 1997-1998 state fiscal year.

(ii) Ninety percent of the total amount available for distribution under subsections (8), (9), and (10) for the 2006-2007 state fiscal year multiplied by the percentage share of the distribution amounts calculated under subsections (8), (9), and (10).

(12) Except as otherwise provided in this subsection, the total payment to any city, village, or township under this act and section 10 of article IX of the state constitution of 1963 shall not increase by more than 8% over the amount of the payment under this act and section 10 of article IX of the state constitution of 1963 in the immediately preceding state fiscal year. From the amount not distributed because of the limitation imposed by this subsection, the department shall distribute an amount to certain cities, villages, and townships such that the percentage increase in the total payment under this act and section 10 of article IX of the state constitution of 1963 from the immediately preceding state fiscal year to each of those cities, villages, and townships is equal to, but does not exceed, the percentage increase from the immediately preceding state fiscal year of any city, village, or township that does not receive a distribution under this subsection. This subsection does not apply for state fiscal years after the 2000 federal decennial census becomes official to a city, village, or township with a 10% or more increase in population from the official 1990 federal decennial census to the official 2000 federal decennial census.

(13) The percentage allocations to distributions under subsections (8) to (10) pursuant to subsection (11) shall be calculated as if, in any state fiscal year, the amount appropriated under this section for distribution to cities, villages, and townships is 74.94% of 21.3% of the sales tax at a rate of 4%. If the amount appropriated under this section to cities, villages, and townships is less than 74.94% of 21.3% of the sales tax at a rate of 4%, any reduction made necessary by this appropriation in distributions to cities, villages, and townships shall first be applied to the distribution under subsections (8) to (10) and any remaining amount shall be applied to the other distributions under this section.

(14) A township that provides for or makes available fire, police on a 24-hour basis either through contracting for or directly employing personnel, water to 50% or more of its residents, and sewer services to 50% or more of its residents and has a population of 10,000 or more or a township that has a population of 20,000 or more shall use the unit type population weight factor under subsection (9)(a) for a city with the same population as the township.

(15) For a state fiscal year in which the sales tax collections decrease from the sales tax collections for the immediately preceding state fiscal year, the department shall reduce the amount to be distributed to a city with a population of 750,000 or more under subsection (6) by an amount determined by subtracting the amount the city is eligible for under section 10 of article IX of the state constitution of 1963 for the state fiscal year from $333,900,000.00 and multiplying that result by the same percentage as the percentage decrease in sales tax collections for that state fiscal year as compared to sales tax collections for the immediately preceding state fiscal year. This subsection does not apply to the 2002-2003 through 2006-2007 state fiscal years.

(16) Notwithstanding any other provision of this section for the 1998-1999 state fiscal year, the total combined amount received by each city, village, and township under this section and section 10 of article IX of the state constitution of 1963 shall not be less than the combined amount received under this section, section 12a, and section 10 of article IX of the state constitution of 1963 in the 1997-1998 state fiscal year. The increase, if any, for each city, village, and township from the 1997-1998 state fiscal year, other than a city that receives a distribution under subsection (6), shall be reduced by a uniform percentage to the extent necessary to fund distributions under this subsection.

(17) The payments under subsections (3), (4), and (5) shall be made during each October, December, February, April, June, and August. Payments under subsections (3), (4), and (5) shall be based on collections from the sales tax at the rate of 4% in the 2-month period ending the prior August 31, October 31, December 31, February 28, April 30, and June 30, and for the 1996-1997 and 1997-1998 state fiscal years only, the payments shall be reduced by 1/6 of the total distribution for the state fiscal year under section 12a.

(18) Payments under this section shall be made from revenues collected during the state fiscal year in which the payments are made.

(19) Distributions provided for by this act are subject to an annual appropriation by the legislature.

(20) After the department has informed a city, village, or township in writing of the intent to withhold all or a portion of payments under this section and offered the affected city, village, or township an opportunity for an informal conference on the matter, the department of treasury may withhold all or a portion of payments under this section to a city, village, or township that has not distributed 1 or more of the following:

(a) An industrial facilities tax as required under 1974 PA 198, MCL 207.551 to 207.572.

(b) The specific tax as required under section 21b of the enterprise zone act, 1985 PA 224, MCL 125.2121b.

(c) Any portion of the state education tax levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, or of property taxes levied for any purpose by a local or intermediate school district under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, determined by the state tax commission to have been wrongfully captured and retained to implement a tax increment financing plan under 1975 PA 197, MCL 125.1651 to 125.1681, the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830, or the local development financing act, 1986 PA 281, MCL 125.2151 to 125.2174.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1973, Act 69, Imd. Eff. July 23, 1973 ;-- Am. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1980, Act 275, Imd. Eff. Oct. 8, 1980 ;-- Am. 1983, Act 146, Imd. Eff. July 18, 1983 ;-- Am. 1992, Act 68, Imd. Eff. May 28, 1992 ;-- Am. 1995, Act 134, Imd. Eff. July 10, 1995 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996 ;-- Am. 1998, Act 532, Imd. Eff. Jan. 12, 1999 ;-- Am. 2002, Act 679, Imd. Eff. Dec. 30, 2002 ;-- Am. 2003, Act 168, Imd. Eff. Aug. 13, 2003 ;-- Am. 2004, Act 77, Imd. Eff. Apr. 21, 2004 ;-- Am. 2004, Act 355, Imd. Eff. Sept. 30, 2004 ;-- Am. 2005, Act 196, Imd. Eff. Nov. 7, 2005 ;-- Am. 2006, Act 437, Imd. Eff. Oct. 5, 2006



Section 141.913a Census delay adjustment payments; eligibility of city, village, or township; calculation; reservation of additional sum; appropriation; reduction of amounts reserved.

Sec. 13a.

(1) Following the official certification and publication of the 1980 federal decennial census, the department of management and budget shall calculate for each city, village, and township:

(a) The payment of revenues a city, village, or township would have received under sections 12 and 13 between April 1, 1980 and October 1, 1980 if those payments had been distributed according to the 1980 census.

(b) The difference in payments determined by subtracting the payment of revenues which were made to a city, village, or township between April 1, 1980 and October 1, 1980 under sections 12, 13, and 14a from the calculation made for the city, village, or township in subdivision (a).

(c) The sum of all the differences in payments determined by subdivision (b) that are greater than zero. This sum shall be known as “the census delay adjustment”.

(2) A city, village, or township which has a population according to the 1980 census greater than the population used in computing the August, 1979 distributions to the city, village, or township under this act shall be eligible for census delay adjustment payments. The department of management and budget shall calculate the census delay adjustment payment to be made to each eligible city, village, or township pursuant to the following:

(a) Dividing the census delay adjustment determined in subsection (1)(c) by 4.

(b) Subtracting the population used in computing the August, 1979 distributions under this act for each eligible city, village, and township from the population according to the 1980 census of each eligible city, village, or township. The differences obtained shall be known as “the growth population”.

(c) Summing the differences obtained in subdivision (b).

(d) Dividing the quotient determined in subdivision (a) by the sum determined in subdivision (c). The per capita amount determined pursuant to this calculation shall be distributed in May, 1982; May, 1983; May, 1984; and May, 1985 to each eligible city, village, and township according to its growth population.

(3) The additional sum necessary to provide the distribution required by this section shall be reserved, in amounts determined pursuant to section 13(a), from the collection of state income tax available for distribution to cities, villages, and townships before payments are made under section 13.

(4) All or part of the census delay adjustment payments required in any or all payment years may be appropriated by the legislature from the state general fund and, if such an appropriation is made, the reserve provided in subsection (3), and the amounts reserved pursuant to section 13(a) from distribution in each payment period for the year shall be reduced by the amount of the general fund appropriation.

History: Add. 1980, Act 275, Imd. Eff. Oct. 8, 1980



Section 141.913b Payments to include interest; delay in payments; gubernatorial directive; unavoidable delay or set off; disbursement by state treasurer.

Sec. 13b.

(1) In addition to the amounts required to be paid pursuant to sections 11, 12, and 13, these payments and the respective appropriations from the undedicated proceeds of the tax from which the payment is made shall include interest, which interest shall accrue on the unpaid balance of a distribution installment from the last date the respective installment is required to be paid, at the average rate of interest earned on state common cash fund investments during the calendar quarter ending immediately prior to the date the interest under this subsection on a distribution installment begins to accrue.

(2) A payment required to be made pursuant to section 11, 12, or 13 shall not be delayed so as to cause interest to accrue pursuant to subsection (1) unless the delay in any payment is authorized by a written directive issued and signed by the governor to the director of the department of management and budget and the state treasurer, containing an identification of the specific payment and amount of the payment to be delayed, the period of the delay, the reason for the delay, and the date the delayed payment is expected to be paid.

(3) The governor's authorization under subsection (2) shall be signed and issued as soon as the governor determines that the payment will be delayed, which determination shall be made as far in advance of the scheduled payment date as is reasonably possible under the circumstances. The state treasurer immediately shall take such steps as are reasonably necessary to assure that the local units for which a directive applies are notified of that gubernatorial directive.

(4) Amounts required to be paid pursuant to section 11, 12, or 13 that are subject to an unavoidable delay of a de minimis period, or that are withheld or set off pursuant to law in the settlement or adjustment or an obligation or debt due to this state, or that are withheld from payment pursuant to section 17a or 21, shall not be subject to subsections (1) to (3).

(5) The state treasurer may make a disbursement for a payment under section 11, 12, or 13 which has been delayed in advance of the date the delayed payment is expected to be paid.

History: Add. 1983, Act 236, Imd. Eff. Dec. 1, 1983



Section 141.913c Reduced rate or collections from local governmental unit's property, income, or utility tax; use of reduction as basis.

Sec. 13c.

For state fiscal years after the 1998-1999 state fiscal year, a reduction in the rate of or collections from a local unit of government's property, income, or utility tax shall not be used as a basis for a reduction of the amount distributed under this act to that local unit of government.

History: Add. 1996, Act 342, Imd. Eff. June 27, 1996



Section 141.913d Distribution periods less than 12 months; annualization of amount.

Sec. 13d.

The department shall annualize the amount of distributions under sections 11, 12a, and 13 as necessary to reflect distributions for periods of less than 12 months.

History: Add. 1998, Act 532, Imd. Eff. Jan. 12, 1999



Section 141.914 Repealed. 1998, Act 532, Imd. Eff. Jan. 12, 1999.



Section 141.914a Supplemental payments to cities, villages, or townships; computation; appropriation.

Sec. 14a.

If a special census of a city, village or township that levied at least 1 mill local property tax in the preceding calendar year is determined to meet the requirements of section 7, the department of management and budget, during July, 1976 and each July thereafter, shall cause to be paid as a supplemental payment to the city, village or township its proportionate share of the amount available for this purpose, the share to be determined by multiplying the aggregate per capita amount of payments it received under sections 12, 13, 14 and 15 for the preceding July 1 to June 30 payment period by its excess increase in population determined under section 7. The amount necessary to provide the distribution required by this section is appropriated each fiscal year from the state general fund.

History: Add. 1975, Act 245, Imd. Eff. Sept. 4, 1975



Section 141.915 Repealed. 1998, Act 532, Imd. Eff. Jan. 12, 1999.



Section 141.916 Repealed. 1975, Act 245, Eff. Dec. 1, 1975.



Section 141.917 Disposition of payments made to cities, villages, townships, and counties.

Sec. 17.

Unless otherwise assigned, pledged, or required to be withheld, the payments made under this act to a city, village, township, or county shall be paid directly to the treasurer of the city, village, township, or county, shall be credited to the general fund of the city, village, township, or county, and shall be available for city, village, township, or county purposes.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1987, Act 283, Eff. Apr. 11, 1988



Section 141.917a Withholding amount equivalent to delinquent payments due on emergency municipal loan; withholding payment under act; extent; plan for financing outstanding obligations upon which municipality defaulted; use of amounts withheld; payment of debt service on bonds or notes; agreement assigning or pledging payment; statement; withholding payment to satisfy payment due and owing to state.

Sec. 17a.

(1) To the extent required by the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, a municipality granted a loan pursuant to the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, shall have withheld from any payment the city, village, township, or county is eligible to receive, an amount equivalent to any delinquent payments due on the loan.

(2) The state treasurer may withhold all or part of any payment that a city, village, township, or county is eligible to receive under this act to the extent the withholdings are a component part of a plan, developed and implemented under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, for financing an outstanding obligation upon which the municipality defaulted. Amounts withheld shall be used to pay, on behalf of the city, village, township, or county, unpaid amounts or subsequently due amounts, or both, of principal and interest on the outstanding obligation upon which the city, village, township, or county defaulted.

(3) The state treasurer may withhold all or part of any payment that a city or village is eligible to receive under this act, after payment of all money owing to the city or village under this act that, prior to the date of a withholding under this subsection, has been pledged for the payment of debt service on bonds or notes or for the payment of contractual obligations pledged for the payment of debt service on bonds or notes, in an amount necessary to repay loans made to the city or village under section 11(6) of 1951 PA 51, MCL 247.661, after any deduction authorized by section 11(8) of 1951 PA 51, MCL 247.661, has been applied for the repayment of the loan.

(4) Under an agreement entered into by a city, village, township, or county assigning all or a portion of the payment that it is eligible to receive under this act to the Michigan municipal bond authority or pledging that amount for payment of an obligation it incurred with the Michigan municipal bond authority, the state treasurer shall transmit to the Michigan municipal bond authority or a trustee designated by the authority the amount of the payment that is assigned or pledged under the agreement. Notwithstanding the payment dates prescribed by this act for distributions under this act, the state treasurer may advance all or part of a payment that is dedicated for distribution or for which the appropriation authorizing the payment has been made if and to the extent, under the terms of an agreement entered into by a city, village, township, or county and the Michigan municipal bond authority, the payment that the city, village, township, or county is eligible to receive has been assigned to or pledged for payment of an obligation it incurred with the Michigan municipal bond authority. This subsection does not require the state to make an appropriation to any city, village, county, or township and shall not be construed as creating an indebtedness of the state. Any agreement made pursuant to this subsection shall contain a statement to that effect.

(5) The state treasurer shall withhold all or part of a payment that a city, village, township, or county is eligible to receive under this act to satisfy a payment due and owing to the state or to a state department or agency from the city, village, township, or county unless and to the extent subsection (4) requires otherwise or unless the city, village, township, or county has pledged payments under this act for payment on an obligation issued by the municipality.

History: Add. 1980, Act 242, Imd. Eff. July 24, 1980 ;-- Am. 1983, Act 58, Imd. Eff. May 16, 1983 ;-- Am. 1983, Act 146, Imd. Eff. July 18, 1983 ;-- Am. 1985, Act 143, Eff. Jan. 13, 1986 ;-- Am. 1987, Act 283, Eff. Apr. 11, 1988 ;-- Am. 2002, Act 404, Imd. Eff. June 3, 2002



Section 141.918 Report on local taxes, special assessments, overlapping taxes, and taxable value; report on levied millage rate; effect of failure to report; prorating and allocating overlapping taxes; report on local revenues; summary and analysis of reports; recommendations; report on tax collections available for distribution; distribution in single warrant; reduced millage rate considered to be 1 mill.

Sec. 18.

(1) Each city, village, or township shall report its local taxes and special assessments and cities and townships shall report their overlapping taxes to the department of treasury by March 1. A city, village, or township that levied less than 1 mill in the immediately preceding calendar year, when it reports its local taxes, shall also report whether its levied millage rate would have been at least 1 mill except for the millage reductions pursuant to section 31 of article IX of the state constitution of 1963; except for a millage reduction pursuant to section 34 of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.34 of the Michigan Compiled Laws; or except for the fact that the city, village, or township did not elect to increase the millage rate permitted by operation of section 24e(2) of Act No. 206 of the Public Acts of 1893, being section 211.24e of the Michigan Compiled Laws, or for any combination of these exceptions. If a city, village, or township fails to report as provided in this section, the department of treasury shall give notice of the failure to the assessor and the chief executive officer of the city, village, or township. After the department of treasury gives notice, payments under this act shall be withheld. The withheld payments may later be issued if the city, village, or township reports before the end of the revenue sharing year. Not later than May 15, the department of treasury shall report to the department of management and budget the local taxes, special assessments, overlapping taxes, and taxable value, and whether the levied millage rate would have been at least 1 mill if the required millage reductions or limitations had not been applied, for each city, village, and township for the immediately preceding calendar year. In determining and reporting the overlapping taxes for a township and the villages within the township, the department of treasury shall prorate and allocate the overlapping taxes levied in the township to the township and each village in the same ratio that the taxable value of the unincorporated area of the township and of each village bears to the total taxable value of the township.

(2) Before December 2 of each year, each city, village, and township shall report to the department of treasury, on a form prepared by the department of treasury in consultation with the department of management and budget, all local revenues collected by the city, village, or township in the local unit's fiscal year that ends during the immediately preceding July 1 to June 30 period. The department of treasury shall accumulate the reports and submit a summary to the department of management and budget by February 1. The department of management and budget shall analyze the reports and shall make recommendations to the legislature regarding other local general fund revenues that the department considers reflective of or equivalent to local tax effort. Other local revenues do not include state or federal shared revenues, block grants, or categorical grants, or grants or gifts from other sources, but do include fees or charges imposed by the city, village, or township for municipal purposes.

(3) The department of treasury shall report to the department of management and budget the tax collections available for distribution. The department of management and budget may make the distribution in a single warrant. A millage rate certified to be levied for a city, village, or township of 1 mill or more that is reduced below 1 mill pursuant to section 31 of article IX of the state constitution of 1963, pursuant to section 34 of Act No. 206 of the Public Acts of 1893, or because the city, village, or township did not elect to increase the millage rate permitted by operation of section 24e(2) of Act No. 206 of the Public Acts of 1893, or due to any combination of these factors, shall be considered by the department of management and budget to be 1 mill for all of the following purposes:

(a) Payments under sections 12(2) and 15, which payments shall be calculated using the actual local property taxes.

(b) Determining whether the city, village, or township is eligible under section 14 for payments based upon the tax burden formula, which formula shall be calculated using the actual local property taxes.

(c) Determining whether the city, village, or township is eligible under section 14a for payments based upon the special census formula, which formula shall be calculated using the actual local property taxes.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971 ;-- Am. 1975, Act 245, Imd. Eff. Sept. 4, 1975 ;-- Am. 1980, Act 275, Imd. Eff. Oct. 8, 1980 ;-- Am. 1982, Act 317, Imd. Eff. Oct. 18, 1982 ;-- Am. 1988, Act 474, Eff. Mar. 30, 1989 ;-- Am. 1994, Act 299, Imd. Eff. July 14, 1994 ;-- Am. 1996, Act 342, Imd. Eff. June 27, 1996



Section 141.919 Effective date.

Sec. 19.

This act takes effect August 1, 1971. The distributions of the income tax which were paid in August 1971 which did not conform to the provisions of this act shall be adjusted in future payments under this act to so conform.

History: 1971, Act 140, Imd. Eff. Sept. 30, 1971



Section 141.920 Receipts of cities, villages, or townships maintaining local tax efforts.

Sec. 20.

A city, village, or township which maintains its local tax effort rate shall not receive less in the fiscal year ending June 30, 1976, than it received in the fiscal year ending June 30, 1975.

History: Add. 1975, Act 245, Imd. Eff. Sept. 4, 1975



Section 141.921 Withholding payments until submission of financial report or audit; filing, evaluation, certification, and institution of financial plan to correct deficit condition; noncompliance; notification of legislature; “deficit condition” defined.

Sec. 21.

(1) If a city, village, township or county fails to provide an annual financial report or audit which conforms with the minimum procedures and standards prescribed by the state treasurer and is required under Act No. 2 of the Public Acts of 1968, as amended, being sections 141.421 to 141.440a of the Michigan Compiled Laws, or Act No. 71 of the Public Acts of 1919, being sections 21.41 to 21.53 of the Michigan Compiled Laws, the payments required under this act may be withheld until the financial report or audit is submitted as required by law.

(2) For a fiscal year of a unit of local government ending on or after October 1, 1980 or any year thereafter, if a local unit of government ends its fiscal year in a deficit condition, the local unit of government shall formulate and file a financial plan within 90 days after the beginning of the fiscal year to correct this condition. Upon request of a local unit of government the department of treasury may assist that local unit in the formulation of the financial plan to correct the deficit condition. The local unit of government shall file the financial plan with the department of treasury for evaluation and certification that the plan ensures that the deficit condition is corrected. Upon certification by the department of treasury, the local unit of government shall institute the plan. An amount equal to 25% of each payment to a local unit of government entitled to payments under this act may be withheld until requirements of this subsection are met.

(3) The department of treasury shall notify each house of the legislature of any local unit of government that fails to provide a financial report or an audit required by subsection (1) and of any local unit of government required to file a financial plan under subsection (2).

(4) As used in this section, “deficit condition” means a situation where, at the end of a fiscal year, total expenditures, including an accrued deficit, exceeded total revenues for that fiscal year, including any surplus carried forward.

History: Add. 1980, Act 275, Imd. Eff. Oct. 8, 1980






Act 243 of 1980 EMERGENCY MUNICIPAL LOAN ACT (141.931 - 141.942)

Section 141.931 Definitions.

Sec. 1.

As used in this act:

(a) "Board" means the local emergency financial assistance loan board created under section 2.

(b) "Fiscal year" means, unless otherwise provided in this act, the fiscal year of the municipality applying for a loan under this act.

(c) "Income tax collections" means the total collection of a municipality under the city income tax act, 1964 PA 284, MCL 141.501 to 141.787, in any calendar year.

(d) "Income tax revenue growth rate" means the quotient of the following:

(i) The numerator is the income tax collections of the municipality for the calendar year immediately preceding the municipality's application for a loan under this act.

(ii) The denominator is the income tax collections for the municipality for the calendar year preceding the calendar year used in determining the numerator.

(e) "Municipality" means a county, city, village, or township in this state. For the period beginning on October 1, 2011 and ending on September 30, 2018, municipality also includes a school district in this state.

(f) "Local tax base growth rate" for a municipality means the state equalized valuation of the real and personal property of the municipality for the most recent year for which data is available divided by the state equalized valuation of real and personal property of the municipality for the fifth year preceding the most recent year for which data is available.

(g) "Statewide tax base growth rate" means the total state equalized valuation for real and personal property for the most recent year for which data is available divided by the total state equalized valuation for the fifth year preceding the most recent year for which data is available.

(h) "State equalized valuation of real and personal property of the municipality" means the valuation determined under 1911 PA 44, MCL 209.1 to 209.8, of real and personal property within the municipality plus an amount equal to the state equalized valuation equivalent of certain revenues of the municipality as determined under this subdivision. The state equalized valuation equivalent shall be calculated by dividing the sum of the following amounts by the municipality's millage rate for the fiscal year:

(i) The amount levied by the municipality for its own use during the municipality's fiscal year from the specific tax levied under 1974 PA 198, MCL 207.551 to 207.572.

(ii) The amount levied by the municipality for its own use during the municipality's fiscal year from the specific tax levied under the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668.

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1987, Act 282, Eff. Apr. 11, 1988 ;-- Am. 2007, Act 178, Imd. Eff. Dec. 21, 2007 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012



Section 141.932 Local emergency financial assistance loan board; creation; membership; powers and duties; approval of actions; conducting business at public meeting; staff services; powers of municipality.

Sec. 2.

(1) There is created a local emergency financial assistance loan board within the department of treasury. This board consists of the state treasurer, the director of the department of licensing and regulatory affairs, and the director of the department of technology, management, and budget. Except for budgeting, procurement, and related functions of the board that shall be performed under the direction and supervision of the state treasurer, the board shall exercise its prescribed statutory powers, duties, and functions independently of the department of treasury.

(2) The board has the powers necessary to carry out and effectuate the purposes and provisions of this act, and powers vested in the board under other laws of this state, including, but not limited to, all of the following powers:

(a) To act by an order issued in the name of the board and signed by the members of the board. The signature of the designee of a member, when the designee is acting for his or her principal, has the same force and effect as the signature of the member.

(b) To authorize and make loans; to renegotiate the terms of outstanding loans; and to make, execute, and deliver contracts and other instruments necessary or convenient to the exercise of its powers.

(c) To aid, advise, and consult with a municipality with respect to fiscal questions arising from and relating to its proposed or outstanding loans.

(d) To promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, that it considers necessary.

(e) To examine the books and records of a municipality applying for or receiving a loan under this act for the purpose of ascertaining if the municipality is complying, in relation to a loan under this act, with the requirements of the board, the laws of this state, and the charter, ordinances, and resolutions of the municipality. Additionally, for effectuating this purpose, the board may require sworn statements from any officer or employee of the municipality and may require the municipality to furnish a statement of its financial condition. The board has full power, in furtherance of its investigations, to examine witnesses on oath, to compel the attendance of witnesses, to compel the giving of testimony, and to compel the production of books, papers, and records. Witnesses may be summoned by the board by its process upon the payment of the same fees as are allowed to witnesses attending in the circuit court for the county in which a hearing is held. A person duly subpoenaed under this section who fails to attend or testify at the place named in the subpoena served for that purpose is guilty of a misdemeanor.

(f) To serve notice upon a municipality of an order relating to the municipality issued by the board. A municipality has prima facie notice of and is bound by an order of the board if notice has been served upon it by registered mail addressed to any officer of the municipality upon whom legal process may be served.

(g) To enforce compliance with its orders; with the terms of outstanding loans; with any provision of this act; or, in relation to a loan under this act, with any law of this state or with the charter, ordinances, or resolutions of a municipality that received a loan under this act. As 1 method to enforce compliance, the board may institute appropriate proceedings in the courts of this state, including proceedings for writs of mandamus and injunctions.

(h) To subject a loan to the terms and conditions the board considers necessary to ensure compliance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, and to ensure timely repayment of the loan, including, but not limited to, requiring the direct assignment for repayment of a loan of any state money appropriated to the municipality or, for a municipality that is a school district, other revenue or money that may be pledged by a school district under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, or other law. For a loan entered into after July 7, 2015, if a municipality does not make any scheduled repayment on a loan, the department of treasury shall require the direct assignment for repayment of the loan, in the amount equal to the minimum of the interest due on the loan and up to 5% of the loan, from any state money appropriated to the municipality or, for a municipality that is a school district, other revenue or money that may be pledged by a school district under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, or other law.

(i) To provide loan terms specifying conditions and events of default and remedies available upon default by a municipality.

(j) To impose loan terms upon the disbursement of a loan authorized to be made under section 3(2)(b) or (3).

(3) The board shall review each application for a loan from a municipality to determine if the municipality satisfies the requirements of this act. Except for loans authorized under section 3(2) or (3), upon determining those applications that satisfy the application eligibility requirements of section 4, the board may authorize an annual loan to 1 or more of those eligible applicants upon declaring that a local fiscal emergency exists in the municipality. For loans authorized under section 3(2) or (3), the board may authorize a loan upon determining that the municipality has satisfied the requirements of this act applicable to loans under section 3(2) or (3).

(4) All actions of the board shall be approved by all members of the board. All meetings of the board shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(5) Subject to the requirements of this act, the board has the sole authority to determine all of the following:

(a) The amount of a loan.

(b) The rate or rates of interest on a loan.

(c) Any other condition related to a loan including, but not limited to, requiring that the proceeds of a loan be used for specified purposes.

(6) The department of treasury shall provide staff services to the board to carry out this act.

(7) A municipality may do 1 or more of the following:

(a) Borrow money under this act, and issue evidences of indebtedness for repayment of obligations, including, but not limited to, money advanced or previously advanced to a school district or approved or previously approved for advancement to a school district under section 15(2) of the state school aid act of 1979, 1979 PA 94, MCL 388.1615, or money borrowed by the school district under section 1225 of the revised school code, 1976 PA 451, MCL 380.1225.

(b) Enter into a loan agreement with the board.

(c) Issue its notes evidencing the loan.

(d) Assign and convey any revenues allocated to it for repayment of the loan.

(e) Take any other action necessary to receive, secure, or repay a loan under this act.

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1980, Act 324, Imd. Eff. Dec. 15, 1980 ;-- Am. 1986, Act 6, Imd. Eff. Feb. 21, 1986 ;-- Am. 1987, Act 282, Eff. Apr. 11, 1988 ;-- Am. 1998, Act 528, Imd. Eff. Jan. 12, 1999 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 115, Imd. Eff. July 7, 2015 ;-- Am. 2016, Act 197, Imd. Eff. June 21, 2016



Section 141.933 Maximum amount of loans in fiscal year; limitations; conditions; maintaining loan proceeds in separate account; monitoring expenditures; loan proceeds subject to MCL 45.621 to 45.631; revenue for loans; restructuring payments; “county juvenile agency” defined.

Sec. 3.

(1) For state fiscal years ending before October 1, 2011, the board may authorize loans under this act to municipalities that total up to $5,000,000.00 in a state fiscal year. For state fiscal years beginning after September 30, 2018, the board may authorize loans under this act to municipalities that total up to $10,000,000.00 in a state fiscal year, but a loan to a single municipality shall not exceed $4,000,000.00 in a state fiscal year. For the period beginning on October 1, 2011 and ending on September 30, 2018, the board may do all of the following:

(a) Authorize loans to municipalities other than school districts that total up to $48,000,000.00 during the period. Loans to a single municipality under this subdivision shall not total more than $20,000,000.00.

(b) Except as otherwise provided in this subdivision, authorize loans to municipalities that are school districts that total up to $70,000,000.00 during the period. Except as otherwise provided in this subdivision, loans to a single school district under this subdivision shall not total more than $20,000,000.00. In addition, the board may authorize a loan of up to $150,000,000.00 for transitional operating costs to a school district that is or becomes a qualifying school district as described in section 12b of the revised school code, 1976 PA 451, MCL 380.12b, of which not more than $25,000,000.00 may be authorized and used for deferred facilities maintenance. As used in this subdivision, "transitional operating costs" includes, but is not limited to, academic and instructional support; professional transition costs such as information technology, legal accounting, human resources, and financial services; payments to vendors; costs relating to changes in timing of grant funding or reimbursements; cash flow needs; insurance; academic program expenditures; deferred facilities maintenance; space consolidation; and facilities rationalization.

(2) The board may authorize loans under this act to a county within the following limitations:

(a) In the 1998-99 state fiscal year, the board may authorize loans under this act to a county with a population greater than 1,500,000.

(b) For a state fiscal year in which the block grant appropriated to a county with a population of more than 1,500,000 that is organized under 1966 PA 293, MCL 45.501 to 45.521, and that is a county juvenile agency is less than the amount required to be distributed to that county in that year under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, the board may authorize a loan to that county in an amount not greater than the difference between the amount of the block grant and the amount required to be distributed to that county for that fiscal year under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b. The board is not required to authorize loans under this subdivision to a county for more than 1 state fiscal year.

(3) If in a state fiscal year the block grant appropriated to a county other than a county described in subsection (2) that is a county juvenile agency is less than the amount required to be distributed to that county in that year under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, the board may authorize a loan to that county in an amount not greater than the difference between the amount of the block grant and the amount required to be distributed to that county under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, in that state fiscal year.

(4) Sections 6(2) and 7 and the conditions listed in section 4(1) do not apply to a loan authorized under subsection (2) or (3).

(5) The proceeds of a loan made under subsection (2) or (3) shall be maintained in a separate account and shall not be commingled with the county's general fund or any other special fund or account.

(6) The state treasurer or his or her designee shall monitor the expenditure of the proceeds of any loan made under subsection (2) or (3).

(7) The proceeds of a loan made under subsection (2) or (3) are subject to the county juvenile agency act, 1998 PA 518, MCL 45.621 to 45.631.

(8) Except as otherwise provided in this subsection, revenue for loans made under this act shall be provided from the surplus funds of this state under authorization granted under section 1 of 1855 PA 105, MCL 21.141, or from the repayment proceeds of other loans issued under this act or sold or transferred under section 6a. Alternatively, for a school district, revenue for a loan made under this act may be provided from money advanced to the school district by this state from money appropriated from the state school aid fund established under section 11 of article IX of the state constitution of 1963 and payable to the school district under the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

(9) After September 30, 2012, the board may restructure payments, but not the outstanding principal balance or interest, on a loan to a municipality under subsection (1) if all of the following apply:

(a) The municipality is in compliance with the terms of the loan and any other requirements applicable to the municipality under this act.

(b) The municipality is in compliance with any requirements relating to a deficit elimination plan under state law.

(c) The municipality is in compliance with any applicable neutral evaluation process, settlement agreement, consent agreement, or order of an emergency manager under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, or a successor statute.

(d) For a municipality that is a school district, the school district is in compliance with all requirements for receipt of the foundation allowance and any other requirements applicable to the school district under the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

(e) For a municipality other than a school district, the municipality is in compliance with statutory revenue sharing or other requirements applicable to the municipality under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921.

(f) The restructuring of payments complies with applicable law.

(g) The loan has not been sold or transferred under section 6a.

(10) As used in this section, "county juvenile agency" means that term as defined in section 2 of the county juvenile agency act, 1998 PA 518, MCL 45.622.

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1980, Act 324, Imd. Eff. Dec. 15, 1980 ;-- Am. 1987, Act 282, Eff. Apr. 11, 1988 ;-- Am. 1998, Act 528, Imd. Eff. Jan. 12, 1999 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 115, Imd. Eff. July 7, 2015 ;-- Am. 2016, Act 197, Imd. Eff. June 21, 2016



Section 141.933a Proceeds of a loan; special assessment.

Sec. 3a.

The proceeds of a loan issued under this act to a municipality shall not be used by the municipality to finance any costs associated with a special assessment or special assessment district established after the effective date of the amendatory act that added this section.

History: Add. 2012, Act 284, Imd. Eff. Aug. 1, 2012



Section 141.934 Application for loan by municipality; resolution; certification of information and conditions; inspection, copying, or auditing of books and records; applicability of subsection (1).

Sec. 4.

(1) If the governing body of a municipality desires to request a loan, it shall provide by resolution for the submission of an application to the board for a loan made under this act. The municipality shall certify and substantiate all of the following information and conditions to be eligible for consideration for a loan authorization by the board:

(a) A deficit for the municipality's general fund is projected for the current fiscal year.

(b) That 1 or both of the following have occurred within the 18 months immediately preceding the loan request:

(i) The municipality has issued tax anticipation notes or revenue sharing notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or for a school district, issued notes under section 1225, 1356, or 1356a of the revised school code, 1976 PA 451, MCL 380.1225, 380.1356, and 380.1356a.

(ii) The department of treasury has acted upon a request by the municipality to issue tax anticipation notes or revenue sharing notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(c) The municipality meets 1 or more of the following conditions:

(i) Its income tax revenue growth rate is .90 or less, or the municipality has 2 or more emergency loans outstanding at the time its application is submitted and its income tax revenue growth rate is 1.3 or less.

(ii) Its local tax base growth rate is 75% or less of the statewide tax base growth rate.

(iii) The state equalized valuation of real and personal property within the municipality at the time the loan application is made is less than the state equalized valuation of real and personal property within the municipality in the immediately preceding year.

(iv) The municipality is levying the maximum number of mills it is authorized to levy as approved by the voters and has either of the following:

(A) One or more delinquent special assessments.

(B) Outstanding bonds, notes, or other evidences of indebtedness that were issued in anticipation of a contract obligation with, or an assessment obligation against, another municipality that has 1 or more delinquent special assessments that were levied to satisfy, in whole or in part, the contract or assessment obligation.

(v) For a school district, the department of treasury determines that 1 or more of the following apply:

(A) The school district's membership under section 6 of the state school aid act of 1979, 1979 PA 94, MCL 388.1606, at the time the loan application is made has declined over the preceding 3-state-fiscal-year period by a total of 15% or more.

(B) The loan will assist the school district in resolving a financial emergency or fiscal stress within the school district.

(vi) The municipality is in receivership, is in the neutral evaluation process, or is subject to a consent agreement under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, or a successor statute, and loan authorization by the board is necessary to implement a financial and operating plan, a consent agreement, a settlement agreement, or a continuing operations plan or recovery plan for the municipality under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, or a successor statute.

(d) The municipality submits a 5-year plan, that has been approved by the governing body of the municipality, and that will balance future expenditures with anticipated revenues.

(2) If the board determines it necessary, the board may inspect, copy, or audit the books and records of a municipality.

(3) Subsection (1) does not apply to a loan authorized under section 3(2) or (3).

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1980, Act 324, Imd. Eff. Dec. 15, 1980 ;-- Am. 1983, Act 67, Imd. Eff. May 31, 1983 ;-- Am. 1986, Act 6, Imd. Eff. Feb. 21, 1986 ;-- Am. 1998, Act 528, Imd. Eff. Jan. 12, 1999 ;-- Am. 2002, Act 405, Imd. Eff. June 3, 2002 ;-- Am. 2007, Act 198, Imd. Eff. Dec. 21, 2007 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 115, Imd. Eff. July 7, 2015 ;-- Am. 2016, Act 197, Imd. Eff. June 21, 2016



Section 141.935 Repealed. 2016, Act 197, Imd. Eff. June 21, 2016.



Section 141.936 Annual rate or rates of interest; fixed rate; rate calculated upon formula; limitation; payment of interest and principal; delinquency; repayment at earlier date or in fewer installments; prohibited conditions; effect of failure to make repayments; loan as general obligation of municipality; exception.

Sec. 6.

(1) A loan made under this act shall bear an annual rate or rates of interest, if any, as established by the board under section 2(5). The board may establish interest for a loan under this act either at a rate or rates that are fixed for the term of the loan or, if the formula is approved by the board at the time the loan is made or renegotiated as authorized in section 2, at a rate calculated upon a formula that varies the rate annually. The board may provide that the interest rate or rates for a loan under this act may adjust to an interest rate or rates determined at the time of the sale or transfer by the state treasurer to be sufficient to facilitate the sale of the loans under section 6a. Except for loans sold or transferred under section 6a, if the interest rate for a loan under this act is a single fixed rate, the annual rate of interest for the term of a loan shall not be less than the municipal 10-year rate as determined by the state treasurer. The board may consider a higher interest rate based on both the market interest rates and the risk of the municipality requesting the loan. Except for loans sold or transferred under section 6a, if the interest rate for a loan under this section is not a single fixed rate, both of the following apply to the loan:

(a) The annual rate of interest for the loan shall not be less than 2.5%, but the board may consider a higher interest rate based on both the market interest rates and the risk of the municipality requesting the loan.

(b) If the loan includes an interest-only repayment period, the interest-only repayment period shall not be more than 60 months.

(2) Interest payments are due and payable as determined by the board or the state treasurer under section 6a. Repayment of all of the principal shall be made not more than 30 years from the date of issuance determined by the board or state treasurer under section 6a, except as provided in subsection (5). This subsection, section 7, and the conditions listed in section 4(1) do not apply to a loan authorized under section 3(2) or (3).

(3) The loan agreement between the board and a county for a loan authorized under section 3(2) or (3) shall establish the schedule for payment of the principal of and interest on the loan, the nature of the obligation of the county to repay a loan made under this act, and any security for that loan. Payments of principal and interest for a loan authorized by section 3(2) shall be limited to revenues allocated to the county under the health and safety fund act, 1987 PA 264, MCL 141.471 to 141.479, minus those revenues authorized by the board in the loan agreement for use in the payment of other county obligations.

(4) Unless other state appropriations to a municipality are pledged or assigned in an amount sufficient for the municipality to make a required principal or interest payment, if the municipality's payment of required principal or interest is delinquent, the state treasurer may withhold the amount of all delinquent payments that are due on a loan issued under this act from state payments to the municipality under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, or from the municipality's portion of the revenue generated by the local community stabilization share tax levied under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and payable by the department of treasury to the local community stabilization authority created under the local community stabilization authority act, 2014 PA 86, MCL 123.1341 to 123.1362, for distribution to the municipality or other governmental entities, or both.

(5) Except for loans sold or transferred under section 6a or as otherwise determined by the board, notwithstanding the payment schedules and methods established by this section or by the terms of a loan agreement, a municipality may initiate repayment of all or part of a loan made under this act at an earlier date or may make repayment in fewer installment payments, or both. The board shall not condition either eligibility for consideration for a loan or the grant of a loan under this act on repayment schedules and terms other than those required by subsections (1), (2), (3), and (4). In addition, failure of a municipality to make repayments under terms or a schedule it has instituted under this subsection does not disqualify the municipality from eligibility for consideration for loans in subsequent fiscal years.

(6) A loan issued under this act shall be a general obligation of the municipality except that a loan issued under section 3(2) shall not be a general obligation of the municipality and shall be repaid solely from specific revenues pledged for repayment of the loan.

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1980, Act 324, Imd. Eff. Dec. 15, 1980 ;-- Am. 1986, Act 6, Imd. Eff. Feb. 21, 1986 ;-- Am. 1987, Act 282, Eff. Apr. 11, 1988 ;-- Am. 1988, Act 198, Imd. Eff. June 27, 1988 ;-- Am. 1998, Act 528, Imd. Eff. Jan. 12, 1999 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 115, Imd. Eff. July 7, 2015 ;-- Am. 2016, Act 197, Imd. Eff. June 21, 2016



Section 141.936a State treasurer selling or transferring loan; security; interest rate; terms; notice.

Sec. 6a.

(1) The state treasurer may sell or transfer a loan under this act and enter into an agreement related to the sale or transfer of the loan. The state treasurer also may assign to the purchaser or transferee of a loan under this act all security pledged for the loan by a municipality. A loan sold or transferred under this section shall be secured in the same manner as a loan under this act not sold or transferred, including, but not limited to, benefiting from the security provided by section 6(4).

(2) The state treasurer may enter into an agreement with the purchaser or transferee of a loan under this act to repurchase the loan at a price and time or upon the occurrence of an event provided in the agreement.

(3) Except as otherwise provided in this subsection, at the time a loan is sold or transferred under this section, the state treasurer may set the interest rate, or method of determining the interest rate, on the loan being sold or transferred, including, but not limited to, a loan made before the effective date of the amendatory act that added this section, at a rate the state treasurer determines necessary and advisable to accomplish the sale or transfer. A rate determined by the state treasurer shall not exceed the maximum rate otherwise authorized by law.

(4) When a loan is sold or transferred under this section, the state treasurer may make changes to the terms of the loan, including a loan made before the effective date of the amendatory act that added this section, as the state treasurer determines necessary and advisable to permit a purchaser or transferee to sell obligations secured by the loans as tax-exempt under federal law, including, but not limited to, modifying redemption provisions, principal amortization, and interest and principal payment dates of the loan. The state treasurer also may require a municipality to make certain covenants the state treasurer determines necessary or advisable relating to the tax-exempt status of the obligations of a purchaser or transferee.

(5) At any time, the state treasurer may require a municipality to enter into an agreement with a purchaser or transferee of a loan regarding continuing disclosure obligations under federal law or any other matters the state treasurer determines are necessary and advisable. The state treasurer may require entry into an agreement with a recipient of a loan issued before the effective date of the amendatory act that added this section.

(6) If a loan is sold or transferred under this section, the state treasurer shall notify all of the following that the loan was sold or transferred:

(a) Governor.

(b) Senate majority leader.

(c) Senate minority leader.

(d) Speaker of the house of representatives.

(e) House minority leader.

(f) Senate fiscal agency.

(g) House fiscal agency.

History: Add. 2012, Act 284, Imd. Eff. Aug. 1, 2012



Section 141.937 Duties of municipality receiving loan; failure to comply with subsection (1) and 5-year plan; definitions; exception.

Sec. 7.

(1) A municipality that receives a loan under this act shall perform all of the following:

(a) Except as otherwise provided in this subdivision, employ a full-time professional administrator or contract with a person with expertise in municipal finance and administration to direct or participate directly in the management of the municipality's operations until otherwise ordered by the board. If the municipality is in receivership under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, or a successor statute, the emergency manager may perform the functions of the full-time professional administrator under this subdivision.

(b) Not more than 6 months after receiving a loan and semiannually after that date for the period the loan is outstanding, submit to the board an evaluation of the performance of the municipality against the 5-year plan submitted under section 4(1).

(c) Submit all of the following to the board on a quarterly basis:

(i) A statement of actual revenues received in the last quarter and in the current fiscal year to date.

(ii) A statement of total revenues estimated to be received by the municipality in the current fiscal year.

(iii) A statement of expenditures made and encumbrances entered into by the municipality in the last quarter and in the current fiscal year to date.

(iv) A statement of revenues that were estimated to be received and expenditures that were estimated to be made during the current fiscal year and through the end of the last quarter.

(v) A balance sheet indicating whether total estimated expenditures for the current fiscal year and for the last quarter exceed the total estimated revenues for the current fiscal year and for the last quarter, respectively.

(d) Submit the general appropriations act of the municipality, and any amendments to that act, adopted under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, or any equivalent report as may be required by the board if the municipality is not required to adopt a general appropriations act.

(e) Submit any budget change in the current fiscal year or any amendment to the general appropriations act of the municipality for the current fiscal year to the board before adoption.

(f) Submit any budget for the ensuing fiscal year or the general appropriations act of the municipality for the ensuing fiscal year to the board before adoption.

(g) Certify that the municipality has fully complied with all statutory requirements concerning use of the uniform chart of accounts and audits.

(2) If the state treasurer determines that a municipality is not in compliance with all of the requirements under subsection (1) and with the 5-year plan submitted under section 4(1), the state treasurer may modify the terms of the loan to require a higher interest rate or to accelerate the repayment of the loan.

(3) As used in this section, "expenditure" and "revenue" mean those terms as defined in sections 2c and 2d of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.422c and 141.422d.

(4) Subsection (1) does not apply to a loan authorized under section 3(2) or (3).

History: 1980, Act 243, Imd. Eff. July 24, 1980 ;-- Am. 1980, Act 324, Imd. Eff. Dec. 15, 1980 ;-- Am. 1986, Act 6, Imd. Eff. Feb. 21, 1986 ;-- Am. 1998, Act 528, Imd. Eff. Jan. 12, 1999 ;-- Am. 2012, Act 284, Imd. Eff. Aug. 1, 2012 ;-- Am. 2015, Act 115, Imd. Eff. July 7, 2015



Section 141.938 Repealed. 2016, Act 197, Imd. Eff. June 21, 2016.



Section 141.939 Annual report; evaluation of loan program; recommendations.

Sec. 9.

The board shall report annually to the governor and the legislature on which municipalities have applied for loans under the program, which municipalities have received loans, the amount of each loan, and the conditions under which each loan was made. Five years after the effective date of this act, the board shall submit to the governor and the legislature an evaluation of the loan program with recommendations for its continuance or discontinuance.

History: 1980, Act 243, Imd. Eff. July 24, 1980



Section 141.940 Repealed. 1980, Act 324, Imd. Eff. Dec. 15, 1980.



Section 141.941 Short title.

Sec. 11.

This act may be known and may be cited as the “emergency municipal loan act”.

History: 1980, Act 243, Imd. Eff. July 24, 1980



Section 141.942 Conditional effective date.

Sec. 12.

This act shall not take effect unless the following Senate Bills of the 1980 regular session of the legislature are enacted into law:

(a) Senate Bill No. 1192.

(b) Senate Bill No. 1193.

History: 1980, Act 243, Imd. Eff. July 24, 1980






Act 289 of 1977 FIRE PROTECTION SERVICES FOR STATE FACILITIES (141.951 - 141.956)

Section 141.951 Definitions.

Sec. 1.

As used in this act:

(a) “Director” means the director of the department of management and budget.

(b) “Estimated equalized value” means 50% of the final estimated value of a state facility as determined by the director.

(c) “Municipality” means a city, village, or township.

(d) “State facility” means state owned real property associated with buildings primarily used for office purposes, state prisons, or hospitals, institutions of higher education, and state owned real and inventory personal property associated with a state proprietary function, the inventory personal property of which shall be valued on the basis of the average monthly inventory for the preceding state fiscal year.

History: 1977, Act 289, Eff. Mar. 30, 1978



Section 141.952 Payments to municipalities with state-owned facilities; plan; report; date of valuation; consultations; furnishing local assessor and state tax commission with copies of director's report; recommendations for adjustments to proposed valuations; date of final determination; notice of final estimated value and final estimated equalized value.

Sec. 2.

(1) For the fiscal year beginning October 1, 1977, the director shall present to the house and senate appropriations committees a plan for the distribution of those funds appropriated in Act No. 91 of the Public Acts of 1977 for payments to municipalities with state owned facilities in lieu of taxes for services rendered. The payments to municipalities shall be made before July 1, 1978.

(2) For state fiscal years beginning after September 30, 1978, the director shall, annually by the preceding July 1, prepare a report for each municipality in which a state facility is located listing each state facility and the value of each state facility. The date of valuation shall be December 31 of the prior year. The director shall consult with the state tax commission, the director of the bureau of facilities in the department of management and budget, and with the assessor of the affected municipality.

(3) Copies of the director's report shall be furnished to the local assessor and the state tax commission, who may submit recommendations for adjustments to the proposed valuations within 30 days.

(4) By September 1 of each year the director shall make a final determination of value which may not be further appealed. The director shall notify the assessor, the state agency, and the treasurer of the municipality of the final estimated value for that year, and the final estimated equalized value for that year.

History: 1977, Act 289, Eff. Mar. 30, 1978



Section 141.953 Submission of data by municipality; form; review of data; certification of amount; warrant.

Sec. 3.

(1) By September 1 of each year, a municipality in which a state facility is located shall submit to the director the following:

(a) The dollar amount of the actual expenditures for fire protection for the municipality's preceding fiscal year.

(b) The current state equalized valuation.

(c) Certification that fire protection is provided to a state facility in the same manner as those services are provided to the municipality.

(2) Information on fire protection expenditures and state equalized valuation shall be submitted in a form prescribed by the director.

(3) The director shall review the data submitted and, before November 1 of each year, shall certify to the state treasurer an amount, determined pursuant to the formula set forth in section 4, to be paid to a municipality in which a state facility is located.

(4) The state treasurer shall draw a warrant upon the general fund of the state for the amount certified to be paid to a municipality and shall forward the warrant to the treasurer of the municipality before December 1 of each year, except as provided in section 2(1).

History: 1977, Act 289, Eff. Mar. 30, 1978



Section 141.954 Determination of amount due municipality; conditions precluding payment.

Sec. 4.

(1) The amount due the municipality shall be determined by dividing the estimated equalized value of the state facilities located in the municipality by the sum of the state equalized valuation of the municipality and the estimated equalized value of the facilities, and multiplying the result by the fire protection expenditures of the municipality reported to the director pursuant to section 3(2).

(2) A payment shall not be made to a municipality if the amount of the payment is less than $500.00, if the estimated equalized value of the state facility in the municipality is less than 1% of the amount of the state equalized valuation of the municipality, or if the state facility provides its own fire protection.

History: 1977, Act 289, Eff. Mar. 30, 1978



Section 141.955 State facility not prohibited from entering contract pursuant to MCL 17.71 et seq.

Sec. 5.

This act shall not prohibit a state facility from entering into a contract pursuant to Act No. 98 of the Public Acts of 1929, as amended, being sections 17.71 to 17.76 of the Michigan Compiled Laws.

History: 1977, Act 289, Eff. Mar. 30, 1978



Section 141.956 Prorating amount appropriated to each municipality.

Sec. 6.

If the amount appropriated in a fiscal year is not sufficient to make the payments required by this act, the director shall prorate the amount appropriated to each municipality.

History: 1977, Act 289, Eff. Mar. 30, 1978






Act 626 of 1978 STATE PAYMENTS TO LOCAL GOVERNMENTS (141.971 - 141.981)



E.R.O. No. 1993-6 EXECUTIVE REORGANIZATION ORDER (141.991 - 141.991)

Section 141.991 Transfer of powers and duties of the state budget director under the state revenue sharing act and the health and safety fund act from the department of management and budget to the department of treasury by a type III transfer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, certain functions were created by Act No. 140 of the Public Acts of 1971, being Section 141.901 et seq. of the Michigan Compiled Laws (the "State Revenue Sharing Act of 1971"), to be exercised by the State Budget Director in the Department of Management and Budget; and

WHEREAS, the certain functions were created by Act No. 264 of the Public Acts of 1987, being Section 141.471 et seq. of the Michigan Compiled Laws (the "Health and Safety Fund Act"), to be exercised by the State Budget Director in the Department of Management and Budget; and

WHEREAS, the functions, duties and responsibilities assigned to the State Budget Director under the State Revenue Sharing Act of 1971 and the Health and Safety Fund Act can be more effectively organized and carried out by the State Treasurer; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions and responsibilities of the State Budget Director under the State Revenue Sharing Act of 1971 and the Health and Safety Fund Act are hereby transferred from the State Budget Director, within the Department of Management and Budget, to the State Treasurer, within the Department of Treasury, by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) The State Treasurer shall administer the assigned functions in such ways as to promote efficient administration and shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(3) The State Treasurer, as head of the Department of Treasury, shall provide executive direction and supervision for the implementation of the transfers. The assigned functions shall be administered under the direction and supervision of the State Treasurer, as head of the Department of Treasury, and all prescribed functions of rule-making, licensing and registration, including the prescription of rules, regulations, standards and adjudications, shall be transferred to the State Treasurer as head of the Department of Treasury.

(4) All records, personnel, property and unexpended balances of appropriations, allocations and other funds used, held, employed, available or to be made available to the Department of Management and Budget for the activities transferred to the Department of Treasury by this Order are hereby transferred to the Department of Treasury.

(5) The State Budget Director and the State Treasurer shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and state laws and regulations, or other obligations to be resolved by the Department of Management and Budget.

(6) All rules, orders, contracts and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended or repealed.

(7) Any suit, action or other proceeding lawfully commenced by, against or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action or other proceeding may be maintained by, against or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after filing.

History: 1993, E.R.O. No. 1993-6, Eff. Aug. 30, 1993






Act 80 of 1981 FISCAL STABILIZATION ACT (141.1001 - 141.1011)

Section 141.1001 Short title.

Sec. 1.

This act shall be known and may be cited as the “fiscal stabilization act”.

History: 1981, Act 80, Eff. July 15, 1981



Section 141.1002 State administrative board; powers and duties; actions of board.

Sec. 2.

(1) The state administrative board, referred to in this act as the board, is vested with the following powers and duties relative to this act:

(a) To receive, review, and approve or deny an application by a city or county to issue bonds or obligations under this act.

(b) To call upon the assistance of state agencies or departments for information necessary to perform its functions under this act.

(2) All actions of the board in approving the issuance of bonds or obligations and determining the amount of the issuance shall be approved by a majority of the members of the board. All actions of the board taken pursuant to this act shall be conducted at a public meeting held in compliance with Act No. 267 of the Public Acts of 1976, as amended, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988



Section 141.1003 Cities or counties authorized to borrow money and issue general obligation bonds or obligations to fund operating deficit.

Sec. 3.

A city or county that meets the applicable conditions described in section 4 may borrow money and issue its bonds or obligations either for funding an operating deficit for a past fiscal year or years or for funding a projected operating deficit in the current fiscal year, or for funding both. The bonds or obligations may be issued as general obligation bonds or obligations, as bonds or obligations payable solely from a specified source or sources of revenues lawfully available to the city or county, or as a combination of general obligation bonds or obligations and bonds or obligations payable from a specified source or sources of revenues. The authority granted by this act is in addition to any power granted to a city or county by its charter or any other provision of law.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988 ;-- Am. 2010, Act 4, Imd. Eff. Feb. 5, 2010



Section 141.1004 Application for order approving bonds or obligations; resolution; determination of accumulated operating deficit; conditions and determinations; statement; issuance of order; determinations and findings conclusive; maximum amount of bonds or obligations; exceptions; bonds or obligations not subject to revised municipal finance act; agency financing reporting act applicable.

Sec. 4.

(1) Before a city may make application to the board for approval to issue bonds or obligations under this act, the legislative body of the city shall determine by resolution that all of the following conditions exist:

(a) The city had an accumulated operating deficit as of the end of the last completed fiscal year or is projected to have an accumulated operating deficit at the end of the current fiscal year. The determination of the existence of an accumulated operating deficit or a projected accumulated operating deficit shall be made in accordance with generally accepted accounting principles.

(b) The amount of the deficit exceeds the amount that the city may borrow from the emergency municipal loan fund pursuant to the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(c) The amount of the deficit is more than the city can fund by issuing tax anticipation notes under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) Before a county may make application to the board for approval to issue bonds or obligations under this act, the legislative body of the county shall determine by resolution that the county had an accumulated operating deficit as of the end of the last completed fiscal year or is projected to have an accumulated operating deficit at the end of the current fiscal year. The determination of the existence of an accumulated operating deficit or a projected accumulated operating deficit shall be made in accordance with generally accepted accounting principles.

(3) If the legislative body of a city or county determines that all of the conditions described in subsection (1) or (2) exist, respectively, it shall also in the same resolution make the following determinations:

(a) The amount of the accumulated operating deficit that was incurred or is projected to exist at the end of the current fiscal year.

(b) The maximum amount of bonds or obligations necessary to fund the deficit and provide funds for the purposes described in section 5.

(4) Before adopting a resolution authorizing the issuance of the bonds or obligations, the city or county shall apply to the secretary of the board for an order approving issuance of the bonds or obligations by the city or county and shall attach to the application a copy of the resolution described in this section.

(5) The board shall require that the city or county provide the board with a statement signed by the chief executive officer of the city or county, if a charter county, or the chairperson of the board of county commissioners, which statement indicates how the city or county intends to avoid future deficits. The statement is a condition that shall be met as part of the application by the city or county to the board for issuance of bonds or obligations under this act.

(6) Within 7 days after receipt of a full and complete application as determined by the board, the board shall issue an order approving issuance of bonds or obligations by the city or county in an amount not exceeding the amount determined to be necessary by the legislative body of the city or county under subsection (3) or denying the application.

(7) After approval of the board, the determinations and findings made by the legislative body of the city or county pursuant to this section are conclusive.

(8) The maximum amount of bonds or obligations that are unlimited or limited tax bonds or obligations that may be issued by a city or county under this act shall not exceed 3% of the state equalized valuation of real and personal property located within the territorial boundaries of the city or county, respectively, or the maximum principal amount of all bonds or obligations that may be issued by a city or county under this act shall not exceed $125,000,000.00, or for bonds or obligations issued by a city under this act after January 1, 2010 and before September 1, 2010, the maximum principal amount of all bonds or obligations issued by a city shall not exceed $250,000,000.00. The limitations provided by this subsection do not include bonds or obligations or portions of bonds or obligations used to pay for any of the following:

(a) Amounts set aside for a reserve for payment of principal, interest, and redemption premiums.

(b) Expected costs of issuance of the bonds or obligations.

(c) The amount of any discount.

(d) Bonds or obligations issued to refund outstanding bonds or obligations.

(9) Except as provided in section 7, the issuance of bonds or obligations under this act are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. The issuance of bonds or obligations described in this subsection is subject to the agency financing reporting act, 2002 PA 470, MCL 129.171 to 129.177.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988 ;-- Am. 2002, Act 444, Imd. Eff. June 17, 2002 ;-- Am. 2010, Act 4, Imd. Eff. Feb. 5, 2010



Section 141.1005 Bonds or obligations; amounts included.

Sec. 5.

Subject to the limitation of section 4(8), the amount of bonds or obligations issued pursuant to this act may include the amount necessary to fund the accumulated operating deficit of the city or county or projected accumulated operating deficit of the city or county as determined pursuant to section 4, a reserve to secure payment of principal or interest on the bonds or obligations in an amount not exceeding the maximum amount of principal and interest becoming due on the bonds or obligations in any fiscal year, a discount of not to exceed 10% of the principal amount of the bonds or obligations, and an amount sufficient to pay all legal, financial, accounting, election, printing, and other expenses related to the issuance of the bonds or obligations.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988



Section 141.1006 Bonds or obligations; terms and conditions.

Sec. 6.

The bonds or obligations may be serial bonds or term bonds or a combination of serial and term bonds, shall mature in not more than 30 years, may bear interest at a rate or rates, may be subject to redemption prior to maturity with or without premium, may be sold in 1 or more series at public or private sale at a discount of not to exceed 10% of the principal amount of the bonds or obligations, and may have other terms and conditions all as determined by resolution of the legislative body of the city or county.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988



Section 141.1007 Levy of property taxes for payment of principal and interest on bonds or obligations.

Sec. 7.

A city or county that issues bonds or obligations that are unlimited or limited tax bonds or obligations under this act shall annually levy sufficient ad valorem property taxes for payment of principal and interest coming due on the bonds or obligations prior to the next collection of taxes as required by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. In determining the amount of the annual levy necessary for the payment of the principal and interest, credit may be taken for other revenues available and pledged for payment of the bonds or obligations. If the bonds or obligations have been approved by a majority vote of the qualified electors of the city or county voting on the question, the levy of taxes for payment of principal and interest on the bonds or obligations is not subject to limitation as to rate or amount, and taxes for the payment of the principal and interest are in addition to all other taxes that the city or county may otherwise be authorized to levy.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988 ;-- Am. 2002, Act 444, Imd. Eff. June 17, 2002



Section 141.1008 Issuing bonds or obligations as limited tax bonds or obligations; resolution without vote of electors and publication of notice; submitting question to electors; approval or disapproval; prior actions.

Sec. 8.

The bonds or obligations may be issued as limited tax bonds or obligations by resolution of the legislative body of the city or county without vote of the electors and without publication of a notice of intent to issue bonds or obligations as required by section 5(g) of the home rule city act, 1909 PA 279, MCL 117.5. The legislative body of a city or county may submit to the electors of the city or county the question of issuing the bonds or obligations authorized by this act. If the question is approved, the bonds or obligations may be issued as unlimited tax bonds or obligations. If the question is not submitted to or approved by the electors, the bonds or obligations may be issued as limited tax bonds or obligations, as bonds or obligations payable solely from a specified source or sources of revenues lawfully available to the city or county, or as a combination of limited tax bonds or obligations and bonds or obligations payable solely from those specified revenue sources. Any actions taken before July 15, 1981 to submit to the electors of a city the question of issuing bonds or obligations similar to the bonds or obligations authorized by this act or the question of pledging the city's unlimited taxing power to bonds or obligations described in this act are ratified and confirmed and are effective with respect to bonds or obligations issued pursuant to this act.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988 ;-- Am. 2010, Act 4, Imd. Eff. Feb. 5, 2010



Section 141.1009 Bonds or obligations issued before April 11, 1988; bonds or obligations issued after April 11, 1988 and before January 1, 2010; powers of legislative body; agreement providing for direct payment of distributable aid to paying agent, trustee, escrow agent, or other person; lien; special fund; use of taxes; definition.

Sec. 9.

(1) All bonds or obligations issued pursuant to this act before April 11, 1988 are subject to the requirements of former 1981 PA 97.

(2) Unless otherwise provided by the city or county in the resolution required by section 4, bonds or obligations issued pursuant to this act on or after April 11, 1988 and before January 1, 2010 are not subject to the requirements of former 1981 PA 97, notwithstanding that distributable aid is pledged or assigned to secure bonds or obligations under this act.

(3) In the resolution authorizing the bonds or obligations, the legislative body of the city or county may provide for appointment of a trustee, escrow agent, or other person to hold funds or reserves for payment of the bonds or obligations and to perform other duties as the city or county determines, may provide for the vesting in the trustee, escrow agent, or other designated person the property, rights, powers, and remedies as the city or county determines, may pledge and create a lien upon any unencumbered revenues or taxes of the city or county, and may provide for payment of pledged revenues or taxes directly to a paying agent, trustee, escrow agent, the state treasurer, or other person to be held and used solely for payment of principal and interest on the bonds or obligations. A pledge pursuant to this act for benefit of bondholders or others is perfected without delivery, recording, or notice. The resolution authorizing the bonds or obligations also may provide for covenants and promises with respect to fiscal, budget, and accounting matters that are considered necessary or appropriate in the judgment of the city or county to sell the bonds or obligations to the best advantage of the city or county.

(4) In the resolution authorizing the bonds or obligations for the payment of the bonds or obligations, the city or county may provide for the payment of the bonds or obligations with distributable aid received or to be received by the city or county derived from the imposition of taxes by the state and returned or to be returned to the city or county as provided by law except for money that the state constitution of 1963 prohibits for use for such a pledge. The city or county and the state treasurer may enter into an agreement providing for the direct payment of distributable aid to a paying agent, trustee, escrow agent, or other person to be used for the sole purpose of paying principal or interest on bonds or obligations issued pursuant to this act, and that money may be pledged by the city or county for the payment of bonds or obligations issued under this act. If the city or county and the state treasurer enter into such an agreement, notwithstanding any other provision of this act to the contrary, for bonds or obligations issued after the effective date of the 2010 amendatory act that amended this subsection and made payable from distributable aid in the resolution authorizing those bonds or obligations a statutory lien and trust is created applicable to distributable aid received or to be received from the state treasurer by a paying agent, escrow agent, or a trustee, after the distributable aid has been appropriated but subject to any subsequent reduction of that appropriation by operation of law or executive order. The distributable aid paid or to be paid to a paying agent, trustee, escrow agent, or other person for the purpose of paying the principal of and interest on the bonds or obligations issued pursuant to this act shall be subject to a lien and trust, which for bonds or obligations issued pursuant to this act after the effective date of the 2010 amendatory act that amended this subsection and after bonds are issued subject to the statutory lien created by this subsection, is hereby made a statutory lien and trust paramount and superior to all other liens and interests of any kind, for the sole purpose of paying the principal of and interest on bonds and obligations issued pursuant to this act. The lien created under this subsection for the benefit of bondholders or others is perfected without delivery, recording, or notice. The distributable aid held or to be held by a paying agent, trustee, escrow agent, or other person shall be held in trust for the sole benefit of the holders of the bonds or obligations issued pursuant to this act and shall be exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the city or county other than for payment of debt service on the bonds or obligations to which the lien applies and the holders of bonds or obligations issued pursuant to this act after January 1, 2010, but before September 1, 2010, shall have a first priority lien that is paramount and superior to all other liens and interests of any kind that arise or are created after the effective date of the 2010 amendatory act that amended this subsection and after bonds are issued subject to the statutory lien created by this subsection. However, nothing in the 2010 amendatory act that amended this subsection shall abridge or reduce the ability of the state treasurer to withhold distributable aid from a city or county as provided by the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921. For bonds or obligations issued pursuant to this act after January 1, 2010 and before September 1, 2010, the maximum principal and interest becoming due on the bonds or obligations in any fiscal year shall not exceed the amount of shared revenues received by the city for the state fiscal year ending September 30, 2009 as provided for in the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, and as provided in the state constitution of 1963. This subsection shall not be construed to do any of the following:

(a) Create or constitute state indebtedness.

(b) Require the state to continue to impose and collect taxes from which distributable aid is paid or to make payments of distributable aid.

(c) Limit or prohibit the state from repealing or amending a law enacted for the imposition of taxes from which distributable aid is paid, for the payment or apportionment of distributable aid, or for the manner, time, or amount of distributable aid.

(5) With respect to bonds or obligations issued on or before September 30, 1988, in the resolution authorizing the bonds or obligations, the legislative body of the city or county may provide that, from each collection of ad valorem property taxes after the issuance of the bonds or obligations, there shall be set aside in a special fund, to be used for the payment of principal and interest on the bonds or obligations, an amount equal to the total amount of the collection multiplied by a fraction determined as follows:

(a) The numerator of the fraction is 125% of the amount of principal and interest coming due on the bonds or obligations in the current fiscal year.

(b) The denominator of the fraction is the total amount of the tax levied for the current fiscal year multiplied by a fraction, the numerator of which is the total of the taxes collected during the 5 prior fiscal years and the denominator of which is the total of taxes levied during the 5 prior fiscal years.

(6) An authorizing resolution under subsection (4) or (5) may provide that all or any portion of the taxes collected and set aside as provided in subsection (5) shall not be used for any other purpose.

(7) As used in this section, "distributable aid" means state shared revenues provided for in the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, any other law providing for distribution of state shared revenues which are derived from the same taxes distributed under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, and any law providing reimbursement to a municipality under the state constitution of 1963 as reimbursement for revenue which would otherwise be collected from taxes imposed by the municipality.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988 ;-- Am. 2010, Act 4, Imd. Eff. Feb. 5, 2010



Section 141.1010 Action to enforce compliance with act.

Sec. 10.

An action brought by the board, a city, or a county to enforce compliance with this act shall be brought in the circuit court for the county of Ingham.

History: 1981, Act 80, Eff. July 15, 1981 ;-- Am. 1987, Act 279, Eff. Apr. 11, 1988



Section 141.1011 Conditional effective date.

Sec. 11.

This act shall not take effect unless House Bill No. 4563 of the 81st Legislature is enacted into law.

History: 1981, Act 80, Eff. July 15, 1981






Act 97 of 1981 MICHIGAN MUNICIPAL DISTRIBUTABLE AID BOND ACT (141.1021 - 141.1030)



Act 227 of 1985 SHARED CREDIT RATING ACT (141.1051 - 141.1078)

Section 141.1051 Legislative findings and declarations.

Sec. 1.

The legislature finds and declares the following:

(a) It is in the public interest and it is the policy of the state to foster and promote borrowing of money by governmental units within the state for financing public improvements, for financing community water supplies and noncommunity water supplies, and for financing other municipal purposes from proceeds of bonds or notes issued by those governmental units; to assist those governmental units in fulfilling their needs for those purposes by creation of indebtedness; to provide for the orderly marketing of municipal obligations; and to the extent possible, to encourage continued investor interest in the bonds or notes of those governmental units as sound and preferred securities for investment.

(b) It is in the public interest and it is the policy of this state to encourage governmental units within this state to continue their independent undertakings of public improvements, community water supplies and noncommunity water supplies, and new municipal purposes and the financing for them, and to assist the governmental units by making money available for orderly financing of public improvements, community water supplies and noncommunity water supplies, and other municipal and governmental purposes.

(c) Credit and municipal bond market conditions require the exercise of the powers of this state in the interest of its governmental units to further and implement such policies by authorizing the Michigan municipal bond authority to have full powers to borrow money and to issue its bonds and notes to make money available through the Michigan municipal bond authority at reduced rates or on more favorable terms for borrowing by the state's governmental units through the purchase of the obligations of the governmental units in fully marketable form and by granting broad powers to the Michigan municipal bond authority to accomplish and to carry out these policies of this state that are in the public interest of this state and of its taxpayers and residents.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001



Section 141.1052 Short title.

Sec. 2.

This act shall be known and may be cited as the “Shared credit rating act.”

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1053 Definitions.

Sec. 3.

As used in this act:

(a) "Authority" means the Michigan finance authority created by Executive Reorganization Order No. 2010-2, MCL 12.194.

(b) "Board" means the board of directors of the authority.

(c) "Bonds" means bonds of the authority issued under this act with a maturity greater than 3 years.

(d) "Capitalization grant" means the federal grant made to this state by the United States environmental protection agency for either of the following purposes:

(i) For the purpose of establishing a state water pollution control revolving fund, as provided in title VI of the federal water pollution control act, 33 USC 1381 to 1387.

(ii) For the purpose of establishing a state drinking water revolving fund, as provided in section 1452 of the public health service act, 42 USC 300j-12.

(e) "Community water supply" means a community water supply as defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

(f) "Emergency loan board loan" means a loan made by the state of Michigan to a governmental unit pursuant to the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(g) "Federal safe drinking water act" means title XIV of the public health service act, chapter 373, 88 Stat. 1660.

(h) "Federal water pollution control act" means 33 USC 1251 to 1387.

(i) "Fully marketable form" means a municipal obligation duly executed and accompanied by all of the following:

(i) An approving legal opinion of a bond counsel approved by the authority and of nationally recognized standing in the field of municipal law.

(ii) Closing documents in a form and substance satisfactory to the authority. The executed municipal obligation need not be printed or lithographed nor be in more than 1 denomination.

(iii) Evidence that the pledge for payment of the municipal obligation will be sufficient to pay the principal of and interest on the municipal obligation when due.

(iv) For purposes of a project funded under section 16a, an order of approval issued by the department of environmental quality under part 53 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5301 to 324.5317. The order shall state that the project proposed by the governmental unit has been approved for assistance by the department of environmental quality.

(v) For purposes of a community water supply or a noncommunity water supply funded under section 16b, an order of approval issued by the department of environmental quality under part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418. The order shall state that the community water supply or the noncommunity water supply proposed by the governmental unit has been approved for assistance by the department of environmental quality.

(j) "Governmental unit" means this state, a county, city, township, village, school district, intermediate school district, community college, public university, authority, district, any other body corporate and politic or other political subdivision, any agency or instrumentality of the foregoing, or any group self-insurance pool formed pursuant to 1951 PA 35, MCL 124.1 to 124.13. For purposes of a project funded under section 16a, governmental unit includes an Indian tribe that has jurisdiction over construction and operation of a project qualifying under 33 USC 1329. For purposes of a community water supply or a noncommunity water supply funded under section 16b, governmental unit includes a community water supplier. A governmental unit does not include a self-insurance pool unless the self-insurance pool has filed a certification by an independent actuary that the reserves set aside under section 7a of 1951 PA 35, MCL 124.7a, are adequate for the payment of claims. A school district shall include a public school academy established under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852. Funds loaned to a public school academy or a school district may not be used to finance the purchase, construction, lease, or renovation of property owned, directly or indirectly, by any officer, board member, or employee of that public school.

(k) "Municipal obligation" means a bond or note or evidence of debt issued by a governmental unit for a purpose authorized by law. A municipal obligation includes loan repayment obligations from a school district to this state with respect to a qualified loan made under a school loan act that is assigned or otherwise transferred by this state to the authority. A municipal obligation includes an emergency loan board loan that is assigned or otherwise transferred by this state to the authority.

(l) "Noncommunity water supply" means a noncommunity water supply as defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

(m) "Notes" means an obligation of the authority issued as provided in this act, including commercial paper, with a maturity of 3 years or less.

(n) "Project" means a sewage treatment works project or a nonpoint source project, or both, as defined in part 53 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5301 to 324.5317.

(o) "Reserve fund" means a bond reserve fund or note reserve fund created and established under section 16.

(p) "Revenues" means all fees, charges, money, profits, payments of principal of or interest on municipal obligations and other investments, gifts, grants, contributions, and all other income derived or to be derived by the authority under this act.

(q) "School loan act" means an act to implement section 16 of article IX of the state constitution of 1963, including, but not limited to, former 1961 PA 108, 1961 PA 112, MCL 388.981 to 388.985, and the school bond qualification, approval, and loan act, 2005 PA 92, MCL 388.1921 to 388.1939. For a qualified bond, as defined in former 1961 PA 108, with a certificate of qualification from the state treasurer issued prior to July 20, 2005, "school loan act" means former 1961 PA 108. For a qualified bond as defined in the school bond qualification, approval, and loan act, 2005 PA 92, MCL 388.1921 to 388.1939, with a certificate of qualification or approval issued by the state treasurer on or after July 20, 2005, school loan act means the school bond qualification, approval, and loan act, 2005 PA 92, MCL 388.1921 to 388.1939.

(r) "Water supplier" means a water supplier as defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 270, Imd. Eff. July 15, 1988 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 1996, Act 241, Imd. Eff. June 10, 1996 ;-- Am. 1997, Act 27, Imd. Eff. June 17, 1997 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001 ;-- Am. 2005, Act 93, Imd. Eff. July 20, 2005 ;-- Am. 2012, Act 288, Imd. Eff. Aug. 1, 2012



Section 141.1054 Michigan municipal bond authority; created; powers; funds.

Sec. 4.

The Michigan municipal bond authority is created as a body corporate, separate and distinct from the state. The authority may sue and be sued, plead and be impleaded, contract and be contracted with, have a corporate seal, and enjoy and carry out all powers granted it in this act. Funds of the authority shall be handled in the same manner and subject to the same provisions of law applicable to state funds or in such manner as is specified in a resolution of the authority authorizing the issuance of bonds or notes.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1055 Board of trustees; appointment, qualifications, and terms of members; duties; oath; vacancy; organization; rules of procedure; conducting business at public meetings; notice; quorum; action of board; designation of representative.

Sec. 5.

(1) The authority shall be governed by a board of trustees consisting of the state treasurer, 2 appointees of the governor to serve at the pleasure of the governor who shall be public officials or employees with expertise in the state's infrastructure needs, and through December 31, 2000, 5 residents of this state to be appointed by the governor with the advice and consent of the senate. Beginning January 1, 2001, the board shall have 4 residents of this state appointed by the governor with the advice and consent of the senate. Of the residents appointed by the governor, 1 shall be appointed from 1 or more nominees of the speaker of the house of representatives and 1 shall be appointed from 1 or more nominees of the majority leader of the senate. A trustee shall serve a term of 3 years. In appointing the initial resident members of the board, the governor shall designate 1 to serve for 3 years, 1 to serve for 2 years, and 2 to serve for 1 year.

(2) Upon appointment, a member of the board shall enter office and exercise the duties of office. A member of the board shall qualify by taking and filing the constitutional oath of office.

(3) Regardless of the cause of a vacancy, the governor shall fill a vacancy in the office of a member of the board by appointment with the advice and consent of the senate. A member of the board shall hold office until a successor has been appointed and has qualified.

(4) The board shall organize and make its own rules of procedure. The board shall conduct all business at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of each meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A majority of the members of the board appointed and serving shall constitute a quorum for the transaction of business. An action of the board shall require a concurring vote by a majority of the members present at the meeting. A state officer who is a member of the board may designate a representative from his or her department to serve instead of that state officer as a member of the board for 1 or more meetings.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001



Section 141.1056 Chairperson; employment, qualifications, duties, and compensation of personnel; delegation of powers and duties; exercise of powers, duties, and functions; budgeting, procurement, and related functions; costs; report; annual audit.

Sec. 6.

(1) The state treasurer is the chairperson of the board. The authority may employ an executive director, legal and technical experts, and other officers, agents, or employees, permanent or temporary. The authority shall determine the qualifications, duties, and compensation of those it employs. The authority may delegate to 1 or more agents or employees any powers or duties as the authority considers proper.

(2) The authority shall be within the department of treasury and shall exercise the authority's prescribed statutory powers, duties, and functions independently of the state treasurer. However, the budgeting, procurement, and related functions of the authority shall be performed under the direction and supervision of the state treasurer. The costs of providing these and any other departmental services shall be paid for from authority revenues to the extent these services are not otherwise authorized by law.

(3) The authority shall annually make a written report available to the public on its activities. This report shall specify obligations of municipalities it has purchased, the amount of authority obligations outstanding, the amount of authority obligations issued, and a description of each issuance specifying the rate, term, and an analysis of market performance.

(4) The accounts of the authority shall be subject to annual audits by the state auditor general or a certified public accountant appointed by the auditor general.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001



Section 141.1057 Powers of board generally.

Sec. 7.

The board has all of the following powers:

(a) To adopt bylaws for the regulation of its affairs.

(b) To adopt an official seal.

(c) To maintain a principal office at a place within this state.

(d) To sue and be sued in its own name and to plead and be impleaded.

(e) To loan money to a governmental unit, or to a nonprofit corporation, trust, or similar entity for the benefit of a public school academy, at a rate or rates as the authority determines and to purchase and sell, and to commit to purchase and sell, municipal obligations pursuant to this act.

(f) To borrow money and issue negotiable revenue bonds and notes pursuant to this act.

(g) To make and enter into contracts and other instruments necessary or incidental to the performance of its duties and the exercise of its powers. By rotating the services of legal counsel, the authority shall seek to increase the pool of nationally recognized bond counsel.

(h) To receive and accept from any source grants or contributions of money, property, or other things of value, excluding appropriations from the general fund of this state except for appropriations to be used for the benefit of public schools, except for appropriations to a reserve fund established under section 16, except for appropriations to the state water pollution control revolving fund established under section 16a and except for appropriations to the state drinking water revolving fund established under section 16b, and except for appropriations to the school loan revolving fund established under section 16c, to be used, held, and applied only for the purposes for which the grants and contributions were made.

(i) To do all acts necessary or convenient to carry out the powers expressly granted.

(j) To require that final actions of the board are entered in the journal for the board and that all writings prepared, owned, used, in the possession of, or retained by the board in the performance of an official function be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(k) To engage the services of private consultants on a contract basis for rendering professional and technical assistance and advice.

(l) To investigate and assess the infrastructure needs of this state, current methods of financing infrastructure rehabilitation and improvements, and resources and financing options currently available and potentially useful to improve this state's infrastructure and lower the costs of those improvements.

(m) To indemnify and procure insurance indemnifying members of the board from personal loss or accountability from liability asserted by a person on bonds or notes of the authority or from any personal liability or accountability by reason of the issuance of the bonds or notes, or by reason of any other action taken or the failure to act by the authority.

(n) To investigate and assess short-term and long-term borrowing requirements for operating, capital improvements, and delinquent taxes.

(o) To provide assistance, as that term is defined in section 5301 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5301, to any municipality for a revolving fund project and to perform all functions necessary or incident to providing that assistance and to the operation of the state water pollution control revolving fund established under section 16a.

(p) To enter into agreements with the federal government to implement the establishment and operation of the state water pollution control revolving fund established under section 16a pursuant to the provisions of the federal water pollution control act and the rules and regulations promulgated under that act.

(q) To provide assistance, as that term is defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418, to any governmental unit for a revolving fund community water supply or noncommunity water supply and to perform all functions necessary or incident to providing that assistance and to the operation of the state drinking water revolving fund established under section 16b, including, but not limited to, using funding allocated in the federal safe drinking water act for any of the purposes authorized in section 5417(c) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5417.

(r) To enter into agreements with the federal government to establish and operate the state drinking water revolving fund under section 16b pursuant to the provisions of the federal safe drinking water act and the rules and regulations promulgated under that act.

(s) To enter into agreements with the state treasurer to act as this state's agent to implement the establishment and operation of the school loan revolving fund established under section 16c, including provisions relating to the return to this state of contributions made by this state for deposit in the school loan revolving fund that are no longer needed for school loan revolving fund purposes and the assignment to this state of loans and loan repayments made from or payable to the school loan revolving fund.

(t) To enter into agreements with the state treasurer for the purchase, assignment, or transfer of emergency loan board loans and the repurchase, reassignment, or transfer of those loans.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 1990, Act 281, Imd. Eff. Dec. 13, 1990 ;-- Am. 1996, Act 241, Imd. Eff. June 10, 1996 ;-- Am. 1996, Act 391, Imd. Eff. Oct. 3, 1996 ;-- Am. 1997, Act 27, Imd. Eff. June 17, 1997 ;-- Am. 2000, Act 118, Imd. Eff. May 26, 2000 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001 ;-- Am. 2005, Act 93, Imd. Eff. July 20, 2005 ;-- Am. 2012, Act 288, Imd. Eff. Aug. 1, 2012 ;-- Am. 2012, Act 439, Eff. Mar. 28, 2013



Section 141.1058 Purchase of municipal obligations by authority; bonds or notes of authority; expenses; preferential treatment in rate of interest; forgiving or relinquishing interest or principal of obligation; purchase of qualified bonds of school district; additional purchase.

Sec. 8.

(1) The authority may lend money to a governmental unit through the purchase by the authority of municipal obligations of the governmental unit in fully marketable form. The authority may authorize and issue its bonds or notes payable solely from the revenues or funds available to the authority, and to otherwise assist governmental units.

(2) Bonds and notes of the authority shall not be in any way a debt or liability of this state and shall not create or constitute any indebtedness, liability, or obligations of this state or be or constitute a pledge of the faith and credit of this state but all authority bonds and notes, unless funded or refunded by bonds or notes of the authority, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this act. Each bond and note shall contain on its face a statement to the effect that the authority is obligated to pay the principal of and the interest on the bond or note only from revenues or funds of the authority and that this state is not obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on the bond or note.

(3) All expenses incurred in carrying out this act shall be payable solely from revenues or funds provided or to be provided under the provisions of this act, and nothing in this act shall be construed to authorize the authority to incur any indebtedness or liability on behalf of or payable by this state.

(4) Unless approved by a concurrent resolution of the legislature and except as permitted by section 16a, 16b, or 16c, the authority shall not provide preferential treatment in the rate of interest for a particular municipal obligation purchased by the authority that is based upon other than financial and credit considerations and shall not forgive or relinquish all or part of the interest or principal of a particular municipal obligation or of municipal obligations of a particular purpose.

(5) The authority may purchase bonds issued by school districts that are qualified bonds under a school loan act. The authority may also purchase or accept by assignment from this state municipal obligations that are loan repayment obligations from a school district on a qualified loan made by this state under a school loan act from the state or the state treasurer. The authority may also purchase or accept by assignment or transfer municipal obligations that are emergency loan board loans. Municipal obligations acquired by the authority under this subsection are not required to be in fully marketable form.

(6) In addition to qualified bonds purchased under subsection (5), the authority may purchase qualified bonds issued by school districts not later than September 30, 2004 to obtain funds to repay all or a portion of the outstanding balance of a loan under former 1961 PA 108 on the terms and conditions and subject to the requirements provided by or pursuant to a resolution of the authority. Bonds issued by the authority to purchase school district qualified bonds under this subsection shall be issued in an amount sufficient to provide and pay the reasonable costs of issuance incurred by the school districts as determined by or pursuant to a resolution of the authority.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1996, Act 241, Imd. Eff. June 10, 1996 ;-- Am. 1997, Act 27, Imd. Eff. June 17, 1997 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001 ;-- Am. 2003, Act 109, Imd. Eff. July 24, 2003 ;-- Am. 2005, Act 93, Imd. Eff. July 20, 2005 ;-- Am. 2012, Act 288, Imd. Eff. Aug. 1, 2012



Section 141.1059 Bonds or notes of authority; purposes; payment; security; authorization; requirements; validity of signature; sale; revised municipal finance act inapplicable; issuance of bonds subject to agency financing reporting act; interest rate exchange agreement.

Sec. 9.

(1) The authority may issue from time to time authority bonds or notes in the principal amounts the authority considers necessary to provide funds for any purposes including, but not limited to, the making of loans; the payment, funding, or refunding of the principal of, interest on, or redemption premiums on bonds or notes issued by the authority whether the bonds or notes or interest to be funded or refunded have or have not become due; the establishment or increase of reserves to secure or to pay authority bonds or notes or interest on those bonds or notes; the payment of interest on the bonds or notes for a period as the authority determines; the funding of a state match requirement for a capitalization grant or to reimburse an advance for that state match requirement; and the payment of all other costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) The bonds or notes of the authority shall not be a general obligation of the authority but shall be payable solely from the revenues or funds, or both, pledged to the payment of the principal of and interest on the bonds or notes as provided in the bond or note authorizing resolution. Authority bonds or notes may be additionally secured by a pledge of any grant or contributions from the United States, this state, a governmental unit, or any person, firm, or corporation, or by a pledge of income or revenues, funds, or money of the authority from any source whatsoever.

(3) Bonds or notes of the authority shall be authorized by resolution of the authority and may be issued in 1 or more series and shall bear the date or dates of issuance; mature at the time or times not exceeding 50 years from the date of their issue; provide sinking fund payments; bear interest at a fixed or variable rate or rates of interest per annum or at no interest; be in the denomination or denominations; be in the form, either coupon or registered; carry the conversion or registration privileges; have the rank or priority; be executed in the manner; be payable from the sources in the medium of payment at the place or places within or without this state; and be subject to redemption at the option of the authority or the holder and with the terms and redemption premiums as the resolution provides.

(4) If a member of the board, the executive director of the authority, or an officer of the authority whose signature or facsimile of a signature appears on a note, bond, or coupon ceases to be a member, executive director, or officer before the delivery of that note or bond, the signature shall, nevertheless, be valid and sufficient for all purposes, the same as if the member, executive director, or officer had remained in office until the delivery.

(5) Bonds or notes of the authority may be sold at public or private sale at the time or times, at the price or prices, and at a discount as the authority determines. An authority bond or note is not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(6) The issuance of bonds and notes under this act is subject to the agency financing reporting act.

(7) For the purpose of more effectively managing its debt service, the authority may enter into an interest rate exchange or swap, hedge, or similar agreement with respect to its bonds or notes on the terms and payable from the sources and with the security, if any, as determined by a resolution of the authority.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 2002, Act 386, Imd. Eff. May 30, 2002



Section 141.1060 Retirement, funding, or refunding of notes.

Sec. 10.

The authority may from time to time issue its notes as provided in this act and pay and retire, fund, or refund those notes from proceeds of bonds or of other notes, or from any other funds or money of the authority available or to be made available for that purpose in accordance with a contract between the authority and the holders of the notes. Unless otherwise provided in a contract between the authority and the holders of notes, and unless the notes have been otherwise paid, funded, or refunded, the proceeds of bonds of the authority issued in whole or in part to fund those outstanding notes shall be held, used, and applied by the authority for the payment and retirement of the principal of those notes and the interest due and payable on those notes.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1061 Bonds or notes to refund bonds or notes.

Sec. 11.

(1) The authority may provide for the issuance of authority bonds or notes in the amounts the authority considers necessary for the purpose of refunding bonds or notes of the authority then outstanding, including the payment of any redemption premium and interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of these bonds or notes. In the discretion of the authority, the proceeds of bonds or notes issued for the purpose of refunding outstanding bonds or notes may be applied to the purchase or retirement at maturity or redemption of outstanding bonds or notes either on their earliest or subsequent redemption date, and pending such application, may be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date or dates determined by the authority. Pending such application and subject to agreements with noteholders or bondholders, the escrowed proceeds may be invested and reinvested in the manner the authority determines, maturing at the time or times as appropriate to assure the prompt payment of the principal, interest, and redemption premium, if any, on the outstanding bonds or notes to be refunded. After the terms of the escrow have been fully satisfied and carried out, the balance of the proceeds and interest, income, and profits, if any, earned or realized on the investment of the proceeds shall be returned to the authority for use by the authority in any lawful manner.

(2) In the resolution authorizing bonds or notes to refund bonds or notes, the authority may provide that the bonds or notes to be refunded shall be considered paid when there has been deposited in trust money or direct obligations of the United States, obligations the principal of and interest on which are fully guaranteed by the United States, or other obligations secured by the foregoing which will provide payments of principal and interest adequate to pay the principal and interest on the bonds to be refunded as that principal and interest becomes due whether by maturity or prior redemption and that, upon the deposit of the money or obligations, the obligations of the authority to the holders of the bonds or notes to be refunded are terminated except as to the rights to the money or obligations deposited in trust.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1062 Security transactions; authorization and approval.

Sec. 12.

(1) The authority may authorize and approve an insurance contract, an agreement for a line of credit, a letter of credit, a commitment to purchase notes or bonds, an agreement to remarket bonds or notes, and any other transaction to provide security to assure timely payment of a bond or note.

(2) The authority may authorize payment from the proceeds of the notes or bonds, or other funds available, of the cost of issuance including, but not limited to, fees for placement, charges for insurance, letters of credit, lines of credit, remarketing agreements, reimbursement agreements, or purchase or sales agreements or commitments, or agreements to provide security to assure timely payment of notes or bonds.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1063 Authority of member, executive director, or other personnel as to notes, bonds, and investments.

Sec. 13.

Within limitations that are stated in the issuance or authorization resolution of the authority, the authority may authorize a member of the board, the executive director of the authority, or other personnel within the department of treasury staffing and assisting the authority and designated by the board to do 1 or more of the following:

(a) Sell and deliver, and receive payment for, notes or bonds.

(b) Refund notes or bonds by the delivery of new notes or bonds whether or not the notes or bonds to be refunded have matured or are subject to redemption.

(c) Deliver notes or bonds, partly to refund notes or bonds and partly for any other authorized purpose.

(d) Buy notes or bonds so issued and resell those notes or bonds.

(e) Approve interest rates or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment dates, redemption rights at the option of the authority or the holder, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(f) Direct the investment of money of the authority that the authority has the power to invest.

(g) Create and manage investments on behalf of governmental units and the state water pollution control revolving fund established under section 16a and the state drinking water revolving fund established under section 16b.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 1990, Act 281, Imd. Eff. Dec. 13, 1990 ;-- Am. 1996, Act 241, Imd. Eff. June 10, 1996 ;-- Am. 1997, Act 27, Imd. Eff. June 17, 1997 ;-- Am. 2012, Act 288, Imd. Eff. Aug. 1, 2012



Section 141.1064 Powers constituting covenants by authority and contracts with holders of bond or note.

Sec. 14.

If provided in a resolution of the authority authorizing or relating to the issuance of bonds or notes, and in order to secure the payment of the bonds or notes and in addition to its other powers, the authority shall have all of the following powers which shall constitute covenants by the authority and contracts with the holders of the bond or note:

(a) To pledge to any payment or purpose all or any part of authority revenues or assets to which its right then exists or may thereafter come into existence, and of money derived from the revenues or assets, and of the proceeds of bonds or notes and pledge and assign to the holders of the authority's notes any rights the authority may have in the municipal obligation.

(b) To covenant as to the use and disposition of any and all payments of principal or interest received by the authority on municipal obligations or other investments held by the authority.

(c) To pledge a loan, grant, or contribution from the federal or state government, or a governmental unit.

(d) To covenant as to establishment of, the making of provision for, and the regulation and disposition of reserves or sinking funds.

(e) To covenant with respect to or against limitations on a right to sell or otherwise dispose of property of any kind.

(f) To covenant as to the issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by the authority.

(g) To covenant as to the payment of the principal of or interest on the bonds or notes, as to the sources and methods of that payment, as to the rank or priority of the bonds or notes with respect to a lien or security, or as to the acceleration of the maturity of the bonds or notes.

(h) To covenant as to the redemption of bonds or notes and privileges of exchange for other bonds or notes of the authority.

(i) To covenant to create or authorize the creation of special funds or money to be held in pledge or otherwise for operating expenses, payment or redemption of bonds or notes, reserves, or other purposes, and as to the use and disposition of the money held in the special funds.

(j) To establish the procedure, if any, by which the terms of a contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent to the amendment or abrogation, and the manner in which the consent may be given.

(k) To provide for the rights and liabilities, powers, and duties arising upon the breach of a covenant, condition, or obligation, and to prescribe events of default and the terms and conditions upon which any or all of the bonds, notes, or other obligations of the authority shall become or may be declared due and payable before maturity, and the terms and conditions upon which such a declaration and its consequences may be waived.

(l) To vest in a trustee within or without the state property, rights, powers, and duties in trust as the authority determines, which may include any or all of the rights, powers, and duties of a trustee appointed by the holders of bonds or notes, and to limit or abrogate the right of the holders of bonds or notes of the authority to appoint a trustee under this act or to limit the rights, powers, and duties of such a trustee.

(m) To limit the rights of the holders of bonds or notes to enforce a pledge or covenant securing bonds or notes.

(n) Any other matters of like or different character, which in any way affect the security of protection of the bonds or notes.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1065 Pledge of revenues or other money; lien of pledge; payment assigned or pledged to authority to be held in trust for payment of principal and interest; payment subject to lien; nature of lien; filing or recordation not required.

Sec. 15.

(1) A pledge of revenues or other money made by the authority is valid and binding from the time when the pledge is made. The revenues or other money so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without physical delivery of the revenues or money or further act. The lien of such a pledge is valid and binding against a party having a claim of any kind in tort, contract, or otherwise against the authority, irrespective of whether that party has notice of the pledge. Neither the resolution, trust indenture, nor any other instrument by which a pledge is created is required to be filed or recorded in order to establish and perfect a lien or security interest in the property so pledged.

(2) The state treasurer or a trustee shall hold the payment under this act that is assigned or pledged to the authority in trust for the payment of principal and interest on the obligation incurred with the authority in a separate account for each municipality. The payment under this act that is assigned or pledged to the authority and held by the state treasurer or a trustee shall be subject to a lien in favor of the authority. That lien shall be a statutory lien, paramount and superior to all other liens for the sole purpose of paying the principal of, and interest on, the obligation incurred with the authority. The payment under this act that is assigned or pledged to the authority under this act shall be exempt from being levied upon, taken, sequestered, or applied toward paying the debts or liabilities of the governmental unit other than for payment of the obligation incurred with the authority. The lien granted under this act to the authority shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise, against the governmental unit irrespective of whether the parties have notice. Neither the assignment, the pledge, nor any other instrument by which an assignment, lien, or pledge is created is required to be filed or recorded.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988



Section 141.1065a Repealed. 1990, Act 281, Imd. Eff. Dec. 13, 1990.



Section 141.1066 Reserve funds.

Sec. 16.

(1) The authority may create and establish 1 or more special funds as reserve funds. The authority shall pay into each reserve fund money appropriated and made available by this state for the purpose of that reserve fund, proceeds of the sale of bonds or notes to the extent provided in the resolution or resolutions of the authority authorizing the issuance of the bonds or notes, and any other money that may be available to the authority for the purpose of the reserve fund from any other source. Except as provided in the resolution authorizing the issuance of the bonds or notes, money held in a reserve fund is pledged to, and charged with, the payment of the principal of and the interest on those bonds or notes with respect to which that reserve fund is established, as the principal and interest becomes due, and the redemption price or the purchase price of bonds retired by call or purchase as provided in the resolution. Except as may otherwise be provided in the resolution authorizing the bonds or notes, the reserve fund shall be a fund for all the bonds and notes issued pursuant to a particular resolution without distinction or priority of any bond or note over another.

(2) Except as provided in the resolution authorizing the issuance of the bonds or notes, money in a reserve fund shall not be withdrawn from the reserve fund in an amount that would reduce the amount of that reserve fund to less than the requirement established for that reserve fund, except for the purpose of making, with respect to the bonds or notes secured in whole or in part by that reserve fund, payment when due of principal, interest, redemption premiums, and the sinking fund or mandatory redemption payments, if any, with respect to those bonds or notes for the payment of which other money of the authority is not available. Except as provided in the resolution authorizing the issuance of the bonds or notes, income or interest earned by a reserve fund resulting from the investment of that reserve fund or any other money in the reserve fund may be transferred by the authority to other funds or accounts of the authority to the extent the transfer does not reduce the amount of that reserve fund below the requirements for that reserve fund.

(3) Money in a reserve fund may be invested in the same manner as permitted for investment of funds belonging to this state or held in the state treasury or as provided in the resolution authorizing the bonds or notes for which the reserve fund is established.

(4) An amount appropriated to the authority may be accepted, obligated, and used by the authority to fund 1 or more reserve funds to secure bonds or notes issued by the authority to provide funds to make loans authorized by this act or to purchase municipal obligations issued by school districts, pursuant to 1 or more resolutions of the authority that shall identify the reserve fund or funds as being funded, in whole or in part, with appropriated amounts accepted and obligated under this subsection. By resolution, the authority shall establish a reserve fund requirement with respect to each reserve fund established under this subsection. If at any time a reserve fund requirement established under this subsection exceeds the amount in the reserve fund, an officer of the authority designated in the resolution of the authority establishing the reserve fund shall certify to the state treasurer the amount, if any, necessary to restore the reserve fund to the reserve fund requirement. The state treasurer shall inform the state budget director of the amount, if any, necessary to restore the reserve fund to the certified reserve fund requirement. The authority shall include in the resolutions authorizing the issuance of bonds or notes secured by a reserve fund established by the authority under this subsection, or in a separate agreement, provisions determined by the authority to be necessary or appropriate to implement this subsection.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001



Section 141.1066a State water pollution control revolving fund; establishment; compliance; funding; assistance to governmental unit; loan agreement; determination of eligible projects; maximum amount of municipal obligation; maximum interest rate.

Sec. 16a.

The authority shall establish a state water pollution control revolving fund that complies with the requirements and objectives of the federal water pollution control act. The authority may fund the state water pollution control revolving fund through federal grants, revenues of the authority, or through any other means permitted under the federal water pollution control act and the rules promulgated under that act. The authority may provide assistance as that term is defined in the state clean water assistance act to a governmental unit for a project with proceeds of the state water pollution control revolving fund. If the assistance is in the form of a loan, the loan shall be made through a loan agreement in which a governmental unit agrees to make loan repayments to the authority or through the purchase or refinancing of municipal obligations in fully marketable form. Loan agreements with governmental units shall contain appropriate provisions relating to maturity or length of loan, repayment terms, state or local funding requirements, and other provisions as are necessary to comply with the provisions of the federal water pollution control act and any agreements entered into with the federal government for implementation of the federal water pollution control act. Projects eligible for assistance from the state water pollution control revolving fund shall be determined pursuant to the state clean water assistance act. The maximum amount of any municipal obligation purchased with proceeds of the state water pollution control revolving fund and the maximum interest rate on a loan or municipal obligation shall be determined pursuant to the state clean water assistance act.

History: Add. 1988, Act 316, Eff. Sept. 1, 1988



Section 141.1066b State drinking water revolving fund.

Sec. 16b.

The authority shall establish a state drinking water revolving fund that complies with the requirements and objectives of the federal safe drinking water act. The authority shall establish accounts and subaccounts within the state drinking water revolving fund as it determines is necessary or appropriate to operate the state drinking water revolving fund. The accounts and subaccounts may include, but are not limited to, accounts or subaccounts established for any of the purposes authorized in section 5417(c) of part 54 (safe drinking water assistance) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5417. At the close of a fiscal year, money in an account or subaccount established under this section shall remain in the account or subaccount, shall not lapse to the general fund, and shall be carried forward to the following year as permitted in the federal safe drinking water act. The authority may fund the state drinking water revolving fund through federal grants, revenues of the authority, or through any other means permitted under the federal safe drinking water act and the rules promulgated under that act. The authority may provide assistance as that term is defined in part 54 (safe drinking water assistance) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418, to a governmental unit for a community water supply or a noncommunity water supply with proceeds of the state drinking water revolving fund. If the assistance is in the form of a loan, the loan shall be made through a loan agreement in which a governmental unit agrees to make loan repayments to the authority or through the purchase or refinancing of municipal obligations in fully marketable form. Loan agreements with governmental units shall contain appropriate provisions relating to maturity or length of loan, repayment terms, state or local funding requirements, and other provisions as are necessary to comply with the provisions of the federal safe drinking water act and any agreements entered into with the federal government for implementation of the federal safe drinking water act. Community water supplies and noncommunity water supplies eligible for assistance from the state drinking water revolving fund shall be determined pursuant to part 54 (safe drinking water assistance) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418. The maximum amount of any municipal obligation purchased with proceeds of the state drinking water revolving fund and the maximum interest rate on a loan or municipal obligation shall be determined pursuant to part 54 (safe drinking water assistance) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

History: Add. 1997, Act 27, Imd. Eff. June 17, 1997



Section 141.1066c School loan revolving fund.

Sec. 16c.

The authority shall establish a school loan revolving fund and shall establish accounts and subaccounts with the school loan revolving fund as it determines is necessary or appropriate to operate the school loan revolving fund. The authority may fund the school loan revolving fund with proceeds of bonds or notes issued by the authority, revenues of the authority, contributions from this state including contributions resulting from the assignment of the right to receive loan repayments on qualified loans made or authorized by this state under a school loan act, or repayments of loans made from the school loan revolving fund. Funds deposited in the school loan revolving fund may be used only by the authority to make qualified loans to school districts at the times and in the amounts approved by this state under the provisions of a school loan act, for the purpose of funding a reserve fund established by the authority, for the purpose of securing bonds or notes issued by the authority to provide funds for the school loan revolving fund, for the purpose of acting as a surety for the payment of bonds or notes that provide direct or indirect state sponsorship or support to a school district, and for the purpose of paying the costs of the authority to administer the fund. Loans to school districts from the school loan revolving fund with respect to qualified bonds as defined in a school loan act shall be treated as state loans as described in section 16 of article IX of the state constitution of 1963.

History: Add. 2005, Act 93, Imd. Eff. July 20, 2005



Section 141.1066d Grant agreements entered under MCL 324.5204a.

Sec. 16d.

(1) In addition to any other authority granted under law, each governmental unit may enter into grant agreements under section 5204a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5204a, and may pledge its limited taxing power as security for any repayment obligation of the governmental unit. The grant agreements are not subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Repayment obligations of a governmental unit under a grant agreement are not a general obligation or debt of the governmental unit within the meaning of any constitutional or statutory debt limitation and are not subject to any notice or referendum requirement.

(2) Grant agreements under section 5204a of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5204a, may be entered into by the authority and are not required to be in fully marketable form.

History: Add. 2005, Act 252, Imd. Eff. Dec. 1, 2005



Section 141.1067 Default or noncompliance by authority.

Sec. 17.

(1) If the authority defaults in the payment of principal of or interest on an issue of bonds or notes issued under this act after the bonds or notes become due, whether at maturity or upon call for redemption, or in the event that the authority fails or refuses to comply with the provisions of this act or defaults in an agreement made with the holders of an issue of bonds or notes, the holders of 51% or more in aggregate principal amount of the notes or bonds of that issue then outstanding, by instrument or instruments filed in the Ingham county clerk's office, may appoint, subject to agreement as contained in the resolution of the authority authorizing such bonds or notes, a trustee to represent the holders of those notes or bonds for the purposes provided in this section.

(2) The trustee may, and upon written request of the holders of 51% or more in aggregate principal amount of the notes or bonds of that issue then outstanding shall, in the trustee's own name do all of the following:

(a) By mandamus or other suit, action, or proceeding at law or in equity, enforce the rights of the bondholders or noteholders, and require the authority to carry out any other agreements with the holders of those notes or bonds and to perform the authority's duties under this act.

(b) Bring suit upon the notes or bonds.

(c) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of the notes or bonds.

(d) By action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of the notes or bonds.

(e) If so provided in the resolution authorizing the bonds or notes, declare the notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of 51% or more of the aggregate principal amount of those notes or bonds then outstanding, to annul that declaration and its consequences.

(3) In addition to the provisions of subsection (2), the trustee has all of the powers necessary or appropriate for the exercise of any function specifically set forth in this section or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(4) Before declaring the principal of notes or bonds due and payable, the trustee shall give 30 days' notice in writing to the governor, to the authority, to the state treasurer, and to the attorney general.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988



Section 141.1068 Liability on bonds or notes.

Sec. 18.

Neither the members of the authority nor any person executing bonds or notes issued under this act shall be liable personally on the bonds or notes by reason of their issuance.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1069 Purchasing, holding, canceling, or reselling bonds or notes of authority.

Sec. 19.

The authority may purchase bonds or notes of the authority out of funds or money of the authority available for that purpose. The authority may hold, cancel, or resell authority bonds or notes subject to or in accordance with an agreement with holders of authority bonds or notes.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1070 State pledge to and agreement with holders of bonds or notes.

Sec. 20.

This state pledges to and agrees with the holders of bonds or notes issued under this act that this state shall not limit or restrict the rights vested in the authority by this act to do any 1 or more of the following:

(a) Purchase, acquire, hold, sell, or dispose of municipal obligations or other investments.

(b) Make loans to a governmental unit.

(c) Establish and collect fees or other charges as are convenient or necessary to produce sufficient revenues to meet the expenses of operation of the authority.

(d) Fulfill the terms of an agreement made with the holders of authority bonds or notes, or in any way impair the rights or remedies of the holders of authority bonds or notes until the bonds and notes, together with interest on the bonds or notes and interest on any unpaid installments of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of those holders are fully met, paid, and discharged.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 2000, Act 416, Imd. Eff. Jan. 8, 2001



Section 141.1071 Investment of sinking fund, money, or other fund by banking business, insurance business, or fiduciary in bonds or notes; bonds or notes as security for public deposits.

Sec. 21.

Notwithstanding any restriction contained in any other law, the state and a public officer, governmental unit, or agencies of the state or governmental unit; a bank, trust company, savings bank and institution, savings and loan association, investment company, or other person carrying on a banking business; an insurance company, insurance association, or other person carrying on an insurance business; or an executor, administrator, guardian, trustee, or other fiduciary may legally invest a sinking fund, money, or other fund belonging to them or within their control in bonds or notes issued under this act, and authority bonds or notes shall be authorized security for public deposits.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1072 Property and income of authority; public property; public purpose; exemptions from taxes and special assessments.

Sec. 22.

Property of the authority is public property devoted to an essential public and governmental function and purpose. Income of the authority is considered to be for a public purpose. The property of the authority and its income and operation are exempt from all taxes and special assessments of the state or a subdivision of the state. Bonds or notes issued by the authority, and the interest on and income from those bonds and notes, is exempt from all taxation of the state or a subdivision of the state.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1073 Municipal obligations generally.

Sec. 23.

(1) A governmental unit may borrow money and issue municipal obligations in accordance with the laws of this state. The security for municipal obligations shall be that provided by the laws authorizing their issuance. In addition, a governmental unit may pledge for the payment of a municipal obligation purchased by the authority the municipality's full faith and credit as determined by its governing body. In addition, the authority may require a governmental unit to pledge, and the governmental unit may pledge, for the payment of the municipal obligation purchased by the authority money received or to be received by the governmental unit whether derived from imposition of taxes by the state or from other sources and returned or to be returned to the governmental unit as provided by law except for money the use of which is prohibited for such purposes by the state constitution of 1963. The authority and a governmental unit may enter into an agreement providing for the payment of taxes, which taxes are collected by the state and returned to the governmental unit as provided by law, to the authority or to a trustee, and those taxes may be pledged by the governmental unit for the payment of the municipal obligations of the governmental unit purchased by the authority. If the authority and the governmental unit enter into such an agreement, the state treasurer shall pay the pledged money in accordance with the provisions of the agreement.

(2) Notwithstanding the provisions of a charter or statute applicable to or constituting a limitation on the maximum rate of interest per annum payable on bonds or notes, or as to annual interest cost of money borrowed or received upon issuance of bonds or notes, a governmental unit may contract to pay no interest or interest which may be a variable rate on money borrowed from the authority and evidenced by the municipal obligations of that governmental unit purchased by the authority. A governmental unit may contract with the authority with respect to the loan or purchase. The contract shall contain the terms and conditions of the loan or purchase. The contract may also provide for agreements by the governmental unit with respect to the governmental unit's fiscal, budget, debt and cash management, and accounting matters as the authority requests.

(3) A governmental unit may pay fees and charges required to be paid to the authority for the authority's services.

(4) Notwithstanding the provisions of a law or statute applicable to or constituting a limitation on the sale of municipal obligations, a governmental unit may sell municipal obligations to the authority without limitation as to denomination, and the municipal obligations may be fully registered, registrable as to principal, or in bearer form; may bear interest at the rate or rates all in accordance with the provisions of this section; may be evidenced in the manner; may contain other provisions not inconsistent with this act; and may be sold to the authority without advertisement at private negotiated sale at par or at a discount and accrued interest as shall be provided in the proceedings of the governing body of the governmental unit pursuant to which the municipal obligations are authorized to be issued.

(5) Any provision of this act allowing a governmental unit to pledge its full faith and credit for payment of the principal of and interest on municipal obligations purchased by the authority does not grant any additional authority, beyond that granted by other statute or by charter, for that governmental unit to pledge its full faith and credit without a vote of the people.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1987, Act 280, Eff. Apr. 11, 1988 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988



Section 141.1074 Agreement by governmental unit upon sale or issuance of municipal obligations; additional powers of authority.

Sec. 24.

(1) Upon the sale and issuance of municipal obligations to the authority by a governmental unit, that governmental unit shall be held and considered to have agreed to all of the following if the governmental unit fails to pay the interest on or the principal of the municipal obligations held or owned by the authority as and when due and payable:

(a) That the governmental unit waives all and any defenses to the nonpayment and the authority upon the nonpayment shall constitute a holder or owner of the municipal obligations as being in default.

(b) That, notwithstanding the provisions of any other law as to time or duration of default or percentage of holders or owners of municipal obligations entitled to exercise rights of holders or owners of municipal obligations in default, or entitled to invoke any remedies or powers of holders or owners of or of a trustee in connection with or of a board, body, agency, or commission of the state having jurisdiction in the matter or circumstances of municipal obligations in default, the authority may immediately avail itself of all other remedies, rights, and provisions of law applicable in such a circumstance.

(c) That the failure to exercise or exert any rights or remedies within any time or period provided by law shall not be raised as a defense by that governmental unit.

(d) That all of the obligations of the issue of municipal obligations of that governmental unit as to which there has been such a nonpayment shall for all of the purposes of this section be held and considered to have become due and payable and to be unpaid.

(2) The authority may carry out the provisions of this section and exercise all of the rights and remedies and provisions of law provided or referred to in this section.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1075 Construction of act.

Sec. 25.

(1) This act shall be construed liberally to effectuate the legislative intent and the purposes as complete and independent authority for the performance of each and every act and thing authorized by this act and all powers granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.

(2) This act shall be construed liberally to assure compliance with the federal water pollution control act and with any applicable rules promulgated under that act, and with the federal safe drinking water act and with any applicable rules promulgated under that act.

History: 1985, Act 227, Eff. Mar. 31, 1986 ;-- Am. 1988, Act 316, Eff. Sept. 1, 1988 ;-- Am. 1997, Act 27, Imd. Eff. June 17, 1997



Section 141.1076 Severability.

Sec. 26.

If a section, subsection, subdivision, clause, or provision of this act is adjudged unconstitutional or is ineffective, the remainder of this act shall be valid and effective. Any other section, subsection, subdivision, clause, or provision of this act shall not on account of that judgment be considered invalid or ineffective and the inapplicability or invalidity of a section, subsection, subdivision, clause, or provision of this act in 1 or more instances or under 1 or more circumstances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance or under any other circumstance.

History: 1985, Act 227, Eff. Mar. 31, 1986



Section 141.1077 Repealed. 2000, Act 416, Imd. Eff. Jan. 8, 2001.



Section 141.1078 Repealed. 1996, Act 241, Imd. Eff. June 10, 1996.






Act 101 of 1988 LOCAL GOVERNMENT FISCAL RESPONSIBILITY ACT (141.1101 - 141.1118)



Act 100 of 1990 CITY UTILITY USERS TAX ACT (141.1151 - 141.1177)

100-1990-1 CHAPTER 1 CITY UTILITY USERS TAX (141.1151...141.1158b)

Section 141.1151 Short title.

Sec. 1.

This act shall be known and may be cited as the “city utility users tax act”.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1152 Uniform city utility users tax ordinance; contract with lighting authority; adoption; rescission; amendment; notice; report; placement of revenue in police department budget; payment to lighting authority; "police officer" and "lighting authority" defined.

Sec. 2.

(1) The governing body of a city having a population of 600,000 or more, by a lawfully adopted ordinance that incorporates by reference the uniform city utility users tax ordinance set forth in chapter 2, may levy, assess, and collect from those users in that city a utility users tax as provided in the ordinance. However, a uniform city utility users tax ordinance containing substantially the same provisions provided for in chapter 2 adopted by the governing body of a city before June 13, 1990 that has not been rescinded by that governing body is considered an ordinance adopted under this act and a tax imposed and collected under that ordinance is revived. The governing body shall set the rate of tax in increments of 1/4 of 1% that shall not exceed 5%. If a city currently eligible to levy a tax under this act enters into a contract with a lighting authority, in which it pledges revenues from the taxes levied under this act, the city is authorized to levy the tax under this act until all related outstanding bonds of the lighting authority have been paid notwithstanding the population of that city.

(2) A uniform city utility users tax ordinance may be lawfully adopted or unless revenues have been otherwise pledged rescinded by the governing body at any time and its adoption shall become effective on the first day of any month, following adoption of the ordinance, as specified in the ordinance. The ordinance may be rescinded at any time by the governing body in the same manner in which the ordinance was adopted and with appropriate enforcement, collection, and refund provisions with respect to liabilities incurred before the effective date of its rescission. The ordinance shall not be amended except as provided by the legislature. A village and a city under 600,000 population shall not impose and collect a utility users tax except as otherwise provided in subsection (1). A city that adopts or rescinds the tax shall notify within 7 days by certified mail all public utilities or resale customers affected by the action of the governing body. Except as otherwise provided in this section, a city now having or that may attain a population of 600,000 or more shall not impose a utility users tax except by adopting the entire uniform city utility users tax ordinance as set forth in chapter 2.

(3) The administrator, as that term is defined in chapter 2, of the tax shall file a report indicating the total amount of revenue collected in the prior fiscal year with the state revenue commissioner by August 1 of each year, beginning on August 1, 1985. The administrator shall make the report available to the public at the same time.

(4) Unless revenues have been otherwise pledged to pay bonds issued by a lighting authority, the revenue generated from this tax shall be placed directly in the budget of the police department of a city described in this act and shall be used exclusively to retain or hire police officers.

(5) Notwithstanding subsection (4) or any ordinance of a city to the contrary, a city that forms a lighting authority shall pay $12,500,000.00 annually to that lighting authority from the proceeds of the tax authorized under this act. If the lighting authority issues bonds pursuant to a contract with the city under this act and pledges revenues from taxes levied under this act, those revenues shall be deposited and used as provided in this act. After a contract described in this subsection is entered into, the trustee, after setting aside funds as required by the trust indenture, shall pay to the lighting authority $12,500,000.00, less the amount set aside. The trust indenture shall provide that the remaining revenues be returned to the city. Nothing in this subsection shall obligate a city or trustee to remit to the lighting authority more than is collected from taxes levied under this act.

(6) As used in this section, "police officer" means a police officer, investigator, or police sergeant.

(7) As used in this act, "lighting authority" means a lighting authority created under the municipal lighting authority act.

History: 1990, Act 100, Imd. Eff. June 13, 1990 ;-- Am. 1998, Act 548, Imd. Eff. Jan. 20, 1999 ;-- Am. 2005, Act 197, Imd. Eff. Nov. 9, 2005 ;-- Am. 2011, Act 57, Eff. Jan. 1, 2011 ;-- Am. 2012, Act 393, Imd. Eff. Dec. 19, 2012



Section 141.1153 Uniform rules governing appeal.

Sec. 3.

The state commissioner of revenue shall publish uniform rules in accordance with and subject to Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, governing the form and manner of appeal from a final determination by a city affecting a utility, resale customer, utility user, or other person and purporting to be made under or in administration of the uniform city utility users tax ordinance. The rules shall provide for at least 30 days after notice of a final assessment, denial of claim for refund, or special ruling in which the appeal may be filed. They shall provide to the utility, resale customer, utility user, or other person or his or her duly authorized representative and to the city an opportunity to present evidence and argument and to examine witnesses relating to the matter under appeal. Promptly after completion of the hearing, the commissioner shall affirm, reverse or modify by written order the action of the city which is the subject matter of the appeal, and shall furnish a copy of his or her order and opinion thereon to the utility, resale customer, utility user, or other person and to the duly authorized official of the city.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1154 Compliance with order; grievance; appeal; recovery; payment.

Sec. 4.

(1) The parties, within 30 days after receipt of the order of the state commissioner of revenue, shall fully comply with all directions and requirements of the order unless theretofore excused therefrom during or as a result of a final determination pursuant to an appeal from the order of the commissioner as hereinafter provided. If the utility, resale customer, utility user, or other person or the city is aggrieved by any such order of the commissioner, he or she may appeal within 90 days after receipt of notice of the order to the circuit court for the county in which the taxing jurisdiction is located.

(2) If a utility, resale customer, utility user, or other person, as the result of an appeal, is found entitled to recover any sums paid, they shall be paid from the general fund of the city. The city shall promptly and uniformly comply with a final order upon appeal hereunder affecting the interpretation, administration, or application of the ordinance.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1155 Applicability; exemption; qualified start-up business.

Sec. 5.

(1) The uniform city utility users tax ordinance does not apply to a person or corporation as to whom or which it is beyond the power of the city to impose the tax provided for in the uniform city utility users tax ordinance.

(2) For tax years beginning after December 31, 1996, a person or corporation, except a casino, is exempt from the tax imposed under this ordinance for public utility services provided in a renaissance zone to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696. As used in this subsection, "casino" means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(3) For tax years beginning after December 31, 2004, a qualified start-up business is exempt from the tax imposed under this ordinance for the 12-month period beginning November 1 for each tax year in which all of the following occur:

(a) The qualified start-up business applies for the exemption as provided in subsection (4).

(b) The governing body of the city adopts a resolution approving the exemption as provided in subsection (5).

(4) A qualified start-up business may claim the exemption under subsection (3) by filing an exemption affidavit claiming the exemption with the treasurer of the city that imposes the tax under this ordinance on a form prescribed by the city. The affidavit under this subsection shall be filed on or before September 1 of each year that a taxpayer claims the exemption under subsection (3) and shall include all of the following:

(a) A statement that the qualified start-up business was eligible for and claimed the credit allowed under section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415, in the tax year that ended immediately before the November 1 in which the exemption under subsection (3) will be claimed.

(b) A copy of the qualified start-up business's annual return required under the single business tax act, 1975 PA 228, MCL 208.1 to 208.145, or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, for the year in which the credit was claimed under section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415, upon which the exemption under subsection (3) is based.

(c) A statement authorizing the department of treasury to release information contained in the qualified start-up business's annual return filed under the single business tax act, 1975 PA 228, MCL 208.1 to 208.145, or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, that pertains to the qualified start-up business credit claimed under section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415, upon which an exemption under subsection (3) is based to the city.

(5) An exemption under subsection (3) is not allowed unless the governing body of the city that collects the tax under this act adopts a resolution approving the exemption. Exemptions under subsection (3) shall be approved at the last official meeting of the governing body of the city in September of each year. The resolution adopted by the governing body of the city may approve the exemption provided in subsection (3) for 1 or more of the qualified start-up businesses that claim the exemption under subsection (3) by filing an affidavit on or before September 1 as provided in subsection (4).

(6) A qualified start-up business shall not receive the exemption under subsection (3) for more than a total of 5 tax years. A qualified start-up business may receive the exemption under subsection (3) in nonconsecutive tax years.

(7) As used in this section, "qualified start-up business" means that term as defined in section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415.

History: 1990, Act 100, Imd. Eff. June 13, 1990 ;-- Am. 1996, Act 455, Imd. Eff. Dec. 19, 1996 ;-- Am. 1998, Act 241, Imd. Eff. July 3, 1998 ;-- Am. 2004, Act 322, Imd. Eff. Aug. 27, 2004 ;-- Am. 2007, Act 175, Imd. Eff. Dec. 21, 2007



Section 141.1156 Ordinance set forth in chapter 2.

Sec. 6.

The uniform city utility users tax ordinance is as set forth in chapter 2.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1157 Retroactive application.

Sec. 7.

This act shall be applied retroactively beginning July 1, 1988. The authority of a city to impose, collect, and enforce a utility users tax prior to and up to the date this act is signed into law is validated and ratified.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1158 Legislative intent.

Sec. 8.

This act is intended to eliminate the confusion surrounding the legal status of Act No. 198 of the Public Acts of 1970 resulting from an opinion of the attorney general regarding the validity of enactment of various public acts, OAG, 1987-1988, No 6438, p 80 (May 21, 1987) and a circuit court decision in the matter of Ace Tex Corp v Detroit rendered on February 2, 1990 (Wayne County Circuit Court Case No. 88-807858-CZ), as to which an appeal is pending, and to resolve legislatively the issues raised by the appeal. Before that circuit court decision, the legislature had been advised by the attorney general's office in May 1987 that legislative action was not necessary to authorize the collection of the city utility users tax after July 1, 1988 under Act No. 198 of the Public Acts of 1970. In light of the circuit court decision of February 2, 1990, which is presently on appeal, it appears that legislative action is advisable to clarify the authorization for and to ratify the collection of the tax from July 1, 1988, to authorize the continued collection of the tax, and to resolve legislatively the issues raised by appeal. The legislature by enactment of this act intends to validate, ratify, and revive effective from July 1, 1988 a city utility users tax. This act is remedial and curative and is intended to revive and assure an uninterrupted continuation of the authority to collect a city utility users tax. The legislature finds the city utility users tax was authorized by law on the date when section 31 of article IX of the state constitution of 1963 was ratified.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1158a Contract with lighting authority.

Sec. 8a.

Notwithstanding any ordinance of a city levying a tax authorized by this act, if a city levying the tax authorized by this act enters into a contract with a lighting authority, all of the following shall apply:

(a) The city shall send notice to each public utility and resale customer to remit taxes collected under this act to a trustee until notified by that trustee to return the funds to the city.

(b) After receiving a notice described in subdivision (a), each public utility and resale customer so notified shall remit taxes as directed by the notice to the trustee until notified by the trustee to remit taxes to the city.

(c) The trustee shall notify each public utility and resale customer to remit taxes collected under this act to the city within 45 days of the retirement of debt service on the bonds issued by a lighting authority.

History: Add. 2012, Act 393, Imd. Eff. Dec. 19, 2012



Section 141.1158b Amount held in trust.

Sec. 8b.

Notwithstanding any ordinance of a city levying the tax or any other provision of this act, any utility, resale customer, other entity, or person that collects a tax or any money represented to be a tax authorized under this act holds the amount so collected in trust for the benefit of the city, or for bondholders secured by a pledge with a lighting authority.

History: Add. 2012, Act 393, Imd. Eff. Dec. 19, 2012






100-1990-2 CHAPTER 2 UNIFORM CITY UTILITY USERS TAX ORDINANCE (141.1161...141.1177)

Section 141.1161 Short title.

Sec. 1.

This ordinance shall be known and may be cited as the “uniform city utility users tax ordinance”.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1162 Definitions.

Sec. 2.

For the purposes of this ordinance:

(1) The words, terms and phrases set forth below and their derivations have the meanings given therein. When not inconsistent with the context, words used in the present tense include the future, words in the plural number include the singular number, and in the singular number include the plural. “Shall” is always mandatory and not merely directory. “May” is always directory.

(2) “Administrator” means the official designated by the city to administer the provisions of this ordinance.

(3) “Billed or ordinarily billable to locations within the taxing city” means the location of the premises of the user for the usage of the public utility services.

(4) “Month” means a calendar month.

(5) “Person” means a natural person, partnership, fiduciary, association, corporation, or other entity. When used in any provision imposing a criminal penalty, “person” as applied to an association means the parties or members thereof, and as applied to a corporation, the officers thereof.

(6) “Public utility services” means the providing, performing or rendering of public service of a telephone, electric, steam, or gas nature, the rates or other charges for which are subjected to regulation by state public utility regulatory bodies, federal public utility or regulatory bodies or both, or the rendering of public service of an electric or gas nature by a government owned facility.

(7) “Public utility” means a person who provides public utility services.

(8) “Resale customer” means a person that purchases utility services or property from a public utility for resale to a utility user.

(9) “Utility user” or “user” means a person required to pay a tax imposed under the provisions of this ordinance.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1163 Imposition of city utility users tax; rate; measurement.

Sec. 3.

Subject to the exclusions, adjustments, and exemptions herein provided, a city utility users tax at the rate of ......% for general revenue purposes is hereby imposed on and shall be paid by the utility user. This tax shall be measured by the amounts paid, not including any existing or hereafter enacted taxes (including, but not limited to federal, state, city, and other local taxes, directly added to or directly passed on in the users' billing) paid by users for the public utility services as hereinafter provided, billed or ordinarily billable to locations within the taxing city:

(a) The tax shall be imposed on all intrastate telephone communication services, furnished by a public utility. The term “intrastate telephone communication services” shall not include any telephone service originating or terminating outside Michigan, telephone services by coin-operated installations, directory advertising proceeds, telephone services not taxable under section 4251 of Title 26 of the United States Code as of December 31, 1969, as amended, centrex and multi-line key switching systems, mobile telephone service, and any types of services or equipment, furnished by telephone companies subject to public utility regulation, during any period in which such services or equipment are in competition with services or equipment furnished by or available from persons other than telephone companies subject to public utility regulation.

(b) The tax shall be on all electrical energy and steam provided by a public utility or a resale customer. The term “electrical energy and steam provided” shall include amounts paid for metered energy and steam, and minimum charges for service, including user charges, service charges, demand charges, standby charges, and annual and monthly charges. The term shall not include electrical energy or steam sold to or exchanged with for resale by, another public utility, or used or consumed in the conduct of the business of an electric or steam public utility or a combination gas and electric utility.

(c) The tax shall be on all gas, natural or artificial provided by a public utility or a resale customer. The term “gas, natural or artificial provided” shall not include any gas sold for use in the generation of electrical energy by a public utility, any gas sold to or exchanged with for resale by, another gas public utility, or any gas used or consumed in the conduct of the business of a gas public utility or a combination gas and electric utility.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1164 Billing; tax as debt; delinquency; remittance; filing annual return.

Sec. 4.

(1) The taxes imposed under this ordinance shall be billed by the public utility or resale customer as provided in section 3 herein, and they may imprint upon the face of the bill the amount of the tax and the name of the taxing city, commencing with the first regular billing period applicable to that person which starts on or after the date this ordinance is made operative for the taxing city, and shall be paid by the user along with the amounts billed for public utility services furnished.

(2) Any tax required to be paid by a user under this ordinance shall be deemed a debt owed by the user to the taxing city, and deemed delinquent from the time due until paid.

(3) Subject to extensions which may be granted for good cause shown, and to a utility collection fee of 1% of the tax amounts involved, all tax amounts under this ordinance billed by the public utility or resale customer in a given month shall be remitted to the taxing city on or before the last day of the following month, along with a return in such form as may be prescribed by the taxing city, showing such information as may be necessary for the proper administration of this ordinance provided that tax amounts based on billings shall be subject to adjustment for tax moneys not actually collected by the public utility or resale customer. Any such tax amounts not so remitted shall be deemed delinquent. An annual return for each year shall be filed by the public utility and resale customer on or before the end of the fourth month following the end of the tax year.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1165 Rules relating to administration and enforcement; adoption, amendment, and repeal; collection and disposition of taxes and payments; special ruling; examination of books, papers, and records.

Sec. 5.

(1) The administrator may adopt, amend and repeal rules relating to the administration and enforcement of this ordinance, but not in conflict with the ordinance, subject to the approval of the city governing body. The rules, amendments and repeals, after approval by the city governing body, shall become effective upon being published in the official newspaper of the city.

(2) The administrator shall enforce this ordinance and the rules. The administrator shall prepare, adopt and make available to taxpayers and other persons all forms necessary for compliance with this ordinance.

(3) The city treasurer shall collect all taxes and payments due under this ordinance and deposit them in a designated city depository.

(4) A taxpayer, public utility, or resale customer desiring a special ruling on a matter pertaining to this ordinance or rules shall submit in writing to the administrator all the facts involved and the ruling sought. A taxpayer, public utility, or resale customer, aggrieved by a special ruling may appeal as provided in section 14.

(5) The administrator or his or her duly authorized agent may examine the books, papers and records of any person, public utility, resale customer, taxpayer or his or her agent or representative, for the purpose of verifying the accuracy and completeness of a return filed, or, if no return was filed, to ascertain the tax, penalties or interest due under this ordinance.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1166 Confidentiality; violation; penalties.

Sec. 6.

(1) Information gained by the administrator, or any other city official, agent, or employee as a result of a return, investigation, hearing or verification required or authorized by this ordinance is confidential, except for official purposes in connection with the administration of the ordinance and except in accordance with a proper judicial order.

(2) Any person who divulges this confidential information, except for official purposes, is guilty of a violation of this ordinance and subject to a fine not exceeding $500.00 or imprisonment for a period not exceeding 90 days, or both, for each offense. In addition, an employee of the city who divulges this confidential information is subject to discharge for misconduct.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1167 Examinations and investigation; furnishing means, facilities, and opportunity; ordering personal appearance for examination; refuse to submit to examination or investigation; violation; penalties.

Sec. 7.

(1) A person shall furnish, within 10 days following a request of the administrator or his or her duly authorized agent, the means, facilities, and opportunity for making such reasonable examinations and investigations as are authorized by this ordinance, and shall present himself or herself for examination under oath when so ordered by the administrator. The request or order of the administrator or his or her duly authorized agent may be made verbally unless the person requests that the request or order be addressed to him or her in writing.

(2) Refusal by any person to submit to such examination or investigation, when requested or ordered by the administrator, is a violation of this ordinance, punishable by such penalties as are provided in the ordinance.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1168 Delinquent tax amounts; interest and penalties.

Sec. 8.

(1) All delinquent tax amounts shall be subject to interest from the due date at the rate of 1/2 of 1% per month or fraction thereof until paid.

(2) A user failing to pay the tax, or any public utility or resale customer failing to remit moneys billed and due the city, when due, or file a return when due, is liable, in addition to the interest, to a penalty of 1% of the amount of the unpaid tax, or moneys unremitted, for each month or fraction thereof, not to exceed a total penalty of 25% of the unpaid tax. The administrator may abate the penalty or a part thereof for just cause. If the total interest or interest and penalty to be assessed is less than $2.00, the administrator, in lieu thereof, may assess a penalty in the amount of $2.00. Interest, interest and penalty, or the minimum charge shall be computed separately for each month or billing period.

(3) Interest and penalties applicable to users shall not be subject to public utility or resale customer billing procedures but shall be recovered only by the taxing city directly from users.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1169 Failure to remit tax moneys received from users; issuance and service of proposed assessment; proof of mailing; written protest.

Sec. 9.

(1) If the administrator determines that a user has failed to pay the full amount of the tax due under this ordinance, the administrator may, or if he or she determines that a public utility or resale customer has failed to remit the amount of tax moneys received from users, and due the city, the administrator shall issue a proposed assessment showing the amount due and unpaid, together with interest and penalties that may have accrued thereon. The proposed assessment shall be served upon the user, public utility, or resale customer in person, or by mailing by registered or certified mail to his or her last known address. Proof of mailing the proposed assessment is prima facie evidence of a receipt thereof by the addressee.

(2) A user, public utility, or resale customer has 30 days after receipt of a proposed assessment within which to file a written protest with the administrator, who shall then give the user, public utility, or resale customer or his or her duly authorized representative an opportunity to be heard and present evidence and arguments in his or her behalf.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1170 Hearing; final assessment; proof of mailing; effect of not filing protest.

Sec. 10.

(1) After the hearing the administrator shall issue a final assessment setting forth the total amount found due in the proposed assessment and any adjustment he or she may have made as a result of the protest. The final assessment shall be served in the same manner as a proposed assessment. Proof of mailing of the final assessment is prima facie evidence of a receipt thereof by the addressee.

(2) If a protest is not filed in respect to a proposed assessment, a user, public utility, or resale customer is deemed to have received a final assessment 30 days after receipt of the proposed assessment.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1171 Refusal to pay tax due; obligation to rebill; issuance of proposed or final assessment; demand for payment; recovery in court; prosecution.

Sec. 11.

If the public utility or resale customer determines and reports to the administrator that a utility user has refused to pay the tax due, the public utility or resale customer is relieved of the obligation to rebill the tax amount involved. In this event the administrator may, but is not required to, issue a proposed assessment or a final assessment against the user. The administrator may issue a 10-day demand for payment and if no payment or satisfactory evidence of payment is made in the 10 days he or she may thereafter recover the tax with interest and penalties thereon in the name of the city in any court of record as other debts are recoverable, or prosecute for violation of this ordinance under section 17, or both.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1172 Additional assessment.

Sec. 12.

Except in case of fraud, failure to file a return, or omission of substantial portions of tax due on a return, an additional assessment shall not be made after 3 years from the date the return was due, including extensions thereof, or the tax was paid, whichever is later.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1173 Claim for refund; time; denial; appeal; payment of tax deficiency.

Sec. 13.

(1) Except as otherwise provided in this ordinance, a tax erroneously paid shall not be refunded unless a claim for refund is made within 3 years from the date the payment was made to the city or the annual return was due, including extensions thereof, whichever is later. Upon denial of a refund, a taxpayer may follow the procedure for appeal as provided in section 14.

(2) A tax deficiency as finally determined and interest or penalties thereon shall be paid within 30 days after receipt of a final assessment where no appeal is made.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1174 Person aggrieved by rule, denial of claim, or special ruling; appeal; final order; payment; refund.

Sec. 14.

Any person aggrieved by a rule adopted by the administrator, denial in whole or in part of a claim for refund, or a special ruling, may file a timely appeal therefrom to the state commissioner of revenue in such form and manner as the commissioner shall prescribe. Within 30 days after a final order of the commissioner upon the appeal, such person shall pay the city the taxes, interest, and penalty found due to the city, and the city shall refund any amount found to have been overpaid.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1175 Grievance; judicial determination.

Sec. 15.

If a taxpayer, public utility, resale customer, person, or city is aggrieved by a decision of the state commissioner of revenue, the aggrieved party may bring an action within 90 days in the circuit court for the county in which the taxing jurisdiction is located to obtain a judicial determination of the matter.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1176 Payment of recovery from general fund.

Sec. 16.

If a person is found entitled by a decision on an appeal to recover any sum paid and no further appeal has been taken within the time limited, the sum shall be paid from the general fund of the city.

History: 1990, Act 100, Imd. Eff. June 13, 1990



Section 141.1177 Violations; penalties.

Sec. 17.

Each of the following violations of this ordinance is punishable, in addition to the interest and penalties provided under the ordinance, by a fine not exceeding $500.00, or imprisonment for a period not exceeding 90 days or both:

(a) Refusal or willful failure or neglect to file a return required by the ordinance.

(b) Refusal or willful failure or neglect to pay the tax, penalty, or interest imposed by the ordinance.

(c) Willful failure of a public utility or resale customer to remit to the city tax moneys received as required by the ordinance.

(d) Refusal to permit the city or an agent or employee appointed by the administrator in writing to examine the books, records, and papers of a person subject to the ordinance.

(e) Knowingly filing an incomplete, false, or fraudulent return or other tax document.

History: 1990, Act 100, Imd. Eff. June 13, 1990









Act 72 of 1990 LOCAL GOVERNMENT FISCAL RESPONSIBILITY ACT (141.1201 - 141.1291)



Act 182 of 1990 COUNTY REDISTRIBUTION OF FEDERAL PAYMENTS (141.1301 - 141.1304)

Section 141.1301 Definitions.

Sec. 1.

As used in this act:

(a) “County payment program” means the program authorized under chapter 192, 35 Stat. 260, 16 U.S.C. 500, including the secure rural schools and community self-determination act of 2000.

(b) “Department” means the department of natural resources.

(c) “Director” means the director of the department.

(d) “Full payment amount” and “25-percent payment” mean those terms as defined in the secure rural schools and community self-determination act of 2000.

(e) “Local school district” means that term as defined in section 6 of the revised school code, 1976 PA 451, MCL 380.6.

(f) “National forest” means federally owned land for which money is paid to the state under the county payment program, as that land is situated on June 30 of the fiscal year for which the money is paid.

(g) “Secure rural schools and community self-determination act of 2000” means sections 1(a), 2, and 3 and titles I to IV of Public Law 106-393, 114 Stat. 1607, 16 U.S.C. 500 nt, as amended by section 751 of title VII of the agriculture, rural development, food and drug administration, and related agencies appropriations act, 2002, Public Law 107-76, 115 Stat. 739.

History: 1990, Act 182, Imd. Eff. July 18, 1990 ;-- Am. 2003, Act 6, Imd. Eff. May 9, 2003



Section 141.1302 Redistribution of federal payments; purposes; ratio; apportionment of money among local school districts and townships.

Sec. 2.

A county that receives a payment under section 33 of title III of the Bankhead-Jones farm tenant act, 7 U.S.C. 1012, shall redistribute that payment in a ratio of 75% to local school districts for school purposes and 25% to townships for the improvement of county roads within those townships. The treasurer of the county shall apportion among the local school districts and townships, in an equitable manner consistent with criteria determined by resolution of the county board of commissioners, money redistributed under this section.

History: 1990, Act 182, Imd. Eff. July 18, 1990



Section 141.1303 Expenditure of money received under county payment act; distribution; notification; election to receive full payment or 25% payment amount; redistribution; duties of county treasurer; refusal to accept payment.

Sec. 3.

(1) All money received under the county payment program shall be expended for the purposes described under chapter 192, 35 Stat. 260, 16 U.S.C. 500, including the secure rural schools and community self-determination act of 2000. The department shall distribute money received under the county payment program to county treasurers in accordance with annual amounts provided by the United States department of agriculture, forest service, under the county payment program.

(2) Not later than September 30 of each year, the county board of commissioners of a county that is eligible to receive a payment under the county payment program shall provide written notification to the director and the United States secretary of agriculture that indicates the county board of commissioners' election to receive either the full payment amount or the 25-percent payment amount. The election by a county board of commissioners is subject to all of the following:

(a) An election made by a county board of commissioners to receive the full payment amount shall remain in effect through fiscal year 2006.

(b) An election by a county board of commissioners to receive the 25-percent payment amount shall remain in effect for 2 fiscal years.

(c) If a county board of commissioners fails to provide notification to the United States secretary of agriculture, the county is considered to have elected to receive the 25-percent payment amount.

(d) If a county board of commissioners elects to receive the full payment amount, the written notification shall also include the total amount of the payment that will be set aside for each of the uses provided for in subsection (5)(b) and the county board of commissioners shall provide a copy of the notification to the United States secretary of agriculture.

(e) If a county board of commissioners that has elected to receive the full payment amount fails to provide notification to the United States secretary of agriculture by September 30 of any year, the county treasurer of that county shall return 15% of the payment received for that fiscal year to the general treasury of the United States and the county shall use the remaining funds for the purposes set forth in subsection (4).

(3) As required under the secure rural schools and community self-determination act of 2000, the governor shall provide written notification to the United States secretary of agriculture of the election by each eligible county.

(4) If a county board of commissioners elects to receive the 25-percent payment amount, the county treasurer of that county shall redistribute all of the money in a ratio of 75% to local school districts for school purposes and 25% to townships for the improvement of county roads within those townships. The money redistributed under this subsection shall be apportioned among the local school districts and townships in the same proportion as the national forest acreage in each school district or township is to the total national forest acreage in the county.

(5) Except as provided in subsection (6), if a county board of commissioners elects to receive the full payment amount, the county treasurer shall do both of the following:

(a) Redistribute not less than 80% and not more than 85% of the funds as provided for in subsection (4).

(b) Set aside the remaining funds for 1 or more of the following:

(i) Reserve the balance for special projects on federal lands as provided for in title II of the secure rural schools and community self-determination act of 2000.

(ii) Reserve the balance for county projects as provided for in title III of the secure rural schools and community self-determination act of 2000.

(iii) Return the balance to the general treasury of the United States.

(6) If a county board of commissioners elects to receive the full payment amount, for any fiscal year the payment to the county is less than $100,000.00, the county board of commissioners may elect to distribute the funds as provided for in subsection (4).

(7) Upon expiration of the election provisions of the secure rural schools and community self-determination act of 2000, a county treasurer that receives payment under this section shall redistribute all of the money as provided for in subsection (4).

(8) At the request of the department, a county treasurer shall provide information to the department related to the distribution of funds under this act as necessary for the department to meet its obligations under federal law.

(9) The county board of commissioners of a county that is eligible to receive a payment under the county payment program may refuse to accept the payment by returning the payment amount to the general treasury of the United States.

History: 1990, Act 182, Imd. Eff. July 18, 1990 ;-- Am. 2003, Act 6, Imd. Eff. May 9, 2003



Section 141.1304 Repeal of MCL 388.831 to 388.833.

Sec. 4.

Act No. 37 of the Public Acts of 1933, being sections 388.831 to 388.833 of the Michigan Compiled Laws, is repealed.

History: 1990, Act 182, Imd. Eff. July 18, 1990






Act 25 of 2007 CONVENTION AND TOURISM PROMOTION ACT (141.1321 - 141.1328)

Section 141.1321 Short title.

Sec. 1.

This act shall be known and may be cited as the "convention and tourism promotion act".

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1322 Definitions.

Sec. 2.

As used in this act:

(a) "Assessment" means the amount levied against an owner of a transient facility within an assessment district computed by application of the applicable percentage against aggregate room charges with respect to that transient facility during the applicable assessment period.

(b) "Assessment district" means a municipality or a combination of municipalities as described in a marketing program.

(c) "Assessment revenues" means the money derived from the assessment, including any interest and penalties on the assessment, imposed by this act.

(d) "Board" means the board of directors of a bureau.

(e) "Bureau" means a nonprofit corporation incorporated under the laws of this state existing solely to promote convention business and tourism within this state or a portion of this state and that complies with all of the following:

(i) Has not less than 200 dues-paying members, of which not fewer than 25 are owners of transient facilities.

(ii) Has been actively engaged in promoting convention business and tourism for not less than 10 years.

(iii) Has a board of directors elected by its members.

(iv) Has a full-time chief executive officer and not fewer than 14 full-time equivalent employees.

(v) Is a member of 1 or more nationally recognized associations of travel and convention bureaus.

(vi) Regularly books conventions at the community's largest convention center, which generate hotel room nights throughout the surrounding area.

(f) "Director" means the chief executive officer of the Michigan economic development corporation or his or her designee.

(g) "Marketing program" means a program established by a bureau to develop, encourage, solicit, and promote convention business and tourism within this state or a portion of this state within which the bureau operates. The encouragement and promotion of convention business and tourism shall include any service, function, or activity, whether or not performed, sponsored, or advertised by a bureau, that intends to attract transient guests to the assessment district.

(h) "Marketing program notice" means the notice described in section 3.

(i) "Municipality" means a city, county, village, or township.

(j) "Owner" means the owner of a transient facility located within the assessment district or, if the transient facility is operated or managed by a person other than the owner, then the operator or manager of that transient facility.

(k) "Room" means a room or other space provided for sleeping, including the furnishings and other accessories in the room.

(l) "Room charge" means the charge imposed for the use or occupancy of a room, excluding charges for food, beverages, state use tax, telephone service or like services paid in connection with the charge, and reimbursement of the assessment imposed by this act.

(m) "Transient facility" means a building that contains 35 or more rooms used in the business of providing dwelling, lodging, or sleeping to transient guests, whether or not membership is required for the use of the rooms. A transient facility shall not include a hospital or nursing home.

(n) "Transient guest" means a person who occupies a room in a transient facility for less than 30 consecutive days.

(o) "Use tax" means the tax imposed under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1323 Marketing program notice; filing; contents; assessment; limitation; mailing; form; effectiveness; referendum; effective date of assessment.

Sec. 3.

(1) A bureau that has its principal place of business in an assessment district may file a marketing program notice with the director. The notice shall state that the bureau proposes to create a marketing program under this act and cause an assessment to be collected from owners of transient facilities within the assessment district to pay the costs of the program.

(2) The marketing program notice shall describe the structure, history, membership, and activities of the bureau in sufficient detail to enable the director to determine whether the bureau satisfies all of the requirements of section 2(e).

(3) The marketing program notice shall describe the marketing program to be implemented by the bureau with the assessment revenues and specify the amount of the assessment proposed to be levied, which shall not exceed 2% of the room charges in the applicable payment period, and the municipality or municipalities composing the assessment district. In an assessment district composed of more than 1 municipality, the assessment may be different in each of the municipalities that compose the assessment district.

(4) A bureau may impose an assessment not to exceed 2% of the room charges in the applicable payment period if either of the following conditions is met:

(a) The assessment district includes a municipality having a population of more than 570,000 and less than 775,000.

(b) The assessment district includes a municipality within which is levied a 4% marketing assessment under 1980 PA 395, MCL 141.871 to 141.880.

(5) Simultaneously with the filing of the marketing program notice with the director, the bureau shall cause a copy of the notice to be mailed by registered or certified mail to each owner of a transient facility located in the assessment district specified in the notice in care of the respective transient facility. In assembling the list of owners to whom the notices shall be mailed, the bureau shall use any data that are reasonably available to the bureau.

(6) The form of the marketing program notice, in addition to the information required by subsections (1), (2), and (3), shall set forth the right of referendum prescribed in subsection (7).

(7) Except as otherwise provided in subsection (9), the assessment set forth in the notice shall become effective on the first day of the month following the expiration of 40 days after the date the notice is mailed, unless the director, within the 40-day period, receives written requests for a referendum by owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all of the transient facilities.

(8) If the director receives referendum requests in the time and number set forth in subsection (7), the director shall cause a written referendum to be held by mail or in person, as the director chooses, among all owners of transient facilities in the assessment district within 20 days after the expiration of the 40-day period. For the purposes of the referendum, each owner of a transient facility shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of votes actually cast at the referendum approve the assessment, as proposed by the bureau in its marketing program notice, the assessment shall become effective, except as otherwise provided in subsection (9), as to all owners of transient facilities located in the assessment district on the first day of the month following expiration of 30 days after certification of the results of the referendum by the director. If a majority of votes actually cast at the referendum are opposed to the assessment, the assessment shall not become effective. If the assessment is defeated by the referendum, the bureau may file and serve a new notice of intention if at least 60 days have elapsed from the date of certification of the results of the earlier referendum. Not more than 2 referenda or notices may be held pursuant to this subsection or filed pursuant to this section in any 1 calendar year. Only 1 assessment under this act may be in existence in an assessment district, or any part of an assessment district, at any 1 time.

(9) The assessment described in this act shall not be effective before January 1, 2007.

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1324 Marketing program; provisions.

Sec. 4.

A marketing program may include all or any of the following:

(a) Provisions for establishing and paying the costs of advertising, marketing, and promotional programs to encourage convention business and tourism in the assessment district.

(b) Provisions for assisting transient facilities within the assessment district in promoting convention business and tourism.

(c) Provisions for the acquisition of personal property considered appropriate by the bureau in furtherance of the purposes of the marketing program.

(d) Provisions for the hiring of and payment for personnel employed by the bureau to implement the marketing program.

(e) Provisions for contracting with organizations, agencies, or persons for carrying out activities in furtherance of the purposes of the marketing program.

(f) Programs for establishing and paying the costs of research designed to encourage convention business and tourism in the assessment district.

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1325 Payment by owner of transient facility in assessment district; copies of use tax returns; forwarding to certified public accountants; interest; liability for payment; notice required.

Sec. 5.

(1) Upon the effective date of an assessment, each owner of a transient facility in the assessment district shall be liable for payment of the assessment, computed using the percentage set forth in the marketing program notice. The assessment shall be paid by the owner of each such transient facility to the bureau within 30 days after the end of each calendar month and shall be accompanied by a statement of room charges imposed with respect to the transient facility for that month. This act shall not prohibit a transient facility from reimbursing itself by adding the assessment imposed pursuant to this act to room charges payable by transient guests, provided that the transient facility discloses that it has done so on any bill presented to a transient guest.

(2) Within 30 days after the close of each calendar quarter, each owner within an assessment district shall forward to the independent certified public accountants who audit the financial statements of the bureau copies of its use tax returns for the preceding quarter. These copies of the use tax returns shall be used solely by the certified public accountants to verify and audit the owner's payment of the assessments and shall not be disclosed to the bureau except as necessary to enforce this act.

(3) Interest shall be paid by an owner to the bureau on any assessments not paid within the time called for under this act. The interest shall accrue at the rate of 1.5% per month. Owners delinquent for more than 90 days in paying assessments, in addition to the 1.5% interest, shall pay a delinquency charge of 10% per month or fraction of a month on the amount of the delinquent assessments. The bureau may sue in its own name to collect the assessments, interest, and delinquency charges.

(4) The owner of a transient facility shall not be liable for payment of an assessment until a notice has been mailed to the transient facility of the owner pursuant to section 3(5).

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1326 State funds prohibited; disposition of money; disbursement; financial statements; audit; mailing.

Sec. 6.

(1) The assessment revenues collected pursuant to this act shall not be state funds. The money shall be deposited in a bank or other depository in this state, in the name of the bureau, and disbursed only for the expenses properly incurred by the bureau with respect to the marketing programs developed by the bureau under this act.

(2) The financial statements of the bureau shall be audited at least annually by a certified public accountant. A copy of the audited financial statements shall be mailed to each owner not more than 150 days after the close of the bureau's fiscal year. The financial statements shall include a statement of all assessment revenues received by the bureau during the fiscal year in question and shall be accompanied by a detailed report, certified as correct by the chief operating officer of the bureau, describing the marketing programs implemented or, to the extent then known, to be implemented by the bureau.

(3) Copies of the audited financial statements and the certified report shall simultaneously be mailed to the director.

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1327 Advisory committee.

Sec. 7.

(1) Upon the effective date of the establishment of an assessment under this act, the bureau shall cause an advisory committee to be elected consisting of representatives of the owners of transient facilities located within the assessment district, together with the director or the director's designated representative.

(2) The advisory committee shall consist of not fewer than 5 or more than 9 persons, at least 1 of whom shall not be affiliated with a bureau member. The advisory committee shall include at least 1 member who is affiliated with a transient facility of 120 rooms or fewer. Procedures for the election and terms of the office of the members of the advisory committee shall be established by the bureau.

(3) The bureau at regular intervals, but not less than quarterly, shall cause a formal meeting of the advisory committee to be held at which the bureau shall present its current and proposed marketing programs. At these formal meetings the advisory committee shall review and either approve or reject any proposed marketing programs. An approved marketing program shall be instituted by the bureau. A rejected marketing program shall not be instituted by the bureau.

(4) The advisory committee may make recommendations to the bureau and the board from time to time with respect to current or proposed marketing programs.

History: 2007, Act 25, Imd. Eff. June 28, 2007



Section 141.1328 Discontinuance of assessment; referendum; resolution; further referendum.

Sec. 8.

(1) At any time 2 years or more after the effective date of an assessment, and upon the written request of owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all the transient facilities, the bureau shall conduct a referendum on whether the assessment shall be discontinued. The bureau shall cause a written referendum to be held by mail or in person, as the bureau chooses, among all owners of transient facilities in the assessment district within 60 days of the receipt of the requests. For the purposes of the referendum, each owner shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of the total votes eligible to be cast at the referendum supports discontinuance of the assessment, the assessment shall be discontinued on the first day of the month following expiration of 90 days after the certification of the results of the referendum by the bureau.

(2) Passage of a resolution discontinuing the assessment shall not prevent a bureau from proposing a new marketing program notice during or after the 90-day period, in which case the procedures set forth in section 3 shall be followed.

(3) If a referendum is conducted under subsection (1) and if a resolution to discontinue the assessment is not adopted, a further referendum on the discontinuation of that assessment shall not be held for a period of 2 years.

History: 2007, Act 25, Imd. Eff. June 28, 2007






Act 554 of 2008 REGIONAL CONVENTION FACILITY AUTHORITY ACT (141.1351 - 141.1379)

Section 141.1351 Short title.

Sec. 1.

This act shall be known and may be cited as the "regional convention facility authority act".

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1353 Legislative findings.

Sec. 3.

The legislature finds and declares all of the following:

(a) That there exists in this state a continuing need to strengthen and revitalize the economy of this state and of local units of government in this state and that it is in best interests of this state and local units of government in this state to promote tourism and convention business in order to assist in the prevention of unemployment and the alleviation of the conditions of unemployment, to preserve existing jobs, to facilitate economic development, and to create new jobs to meet employment demands.

(b) That it is necessary for the promotion of general welfare and a valid public purpose to assist and encourage the acquisition, construction, improvement, enlargement, renewal, replacement, repairing, financing, furnishing, and equipping of regional convention facilities and the real property on which they are located, to refinance these activities, and to enter into contracts and procure services necessary and appropriate for the development and ongoing management and operation of regional convention facilities in an efficient and effective manner.

(c) That a regional convention facility authority created under this act and the powers conferred by this act constitute a necessary program and serve a necessary public purpose.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1355 Definitions.

Sec. 5.

As used in this act:

(a) "Authority" means a regional convention facility authority created under section 7.

(b) "Board" means the board of directors of an authority.

(c) "Convention facility" means all or any part of, or any combination of, a convention hall, auditorium, arena, meeting rooms, exhibition area, and related adjacent public areas that are generally available to the public for lease on a short-term basis for holding conventions, meetings, exhibits, and similar events, together with real or personal property, and easements above, on, or under the surface of real or personal property, used or intended to be used for holding conventions, meetings, exhibits, and similar events, together with appurtenant property, including covered walkways, parking lots, or structures, necessary and convenient for use in connection with the convention facility. Convention facility includes an attached arena with a seating capacity not exceeding 13,000. Convention facility does not include any arena with a seating capacity exceeding 13,000.

(d) "Develop" means to plan, acquire, construct, improve, enlarge, maintain, renew, renovate, repair, replace, lease, equip, furnish, market, promote, manage, or operate.

(e) "Fiscal year" means an annual period that begins on October 1 and ends on September 30 or the fiscal year for an authority established by the board of the authority.

(f) "Legislative body" means the elected body of a local government possessing the legislative power of the local government.

(g) "Local chief executive officer" means the mayor or city manager of a city or the county executive of a county or, if a county does not have a county executive, the chairperson of the county board of commissioners.

(h) "Local government" means a county or city. For purposes of sections 17(1)(t) and 19 other than section 19(1)(f), local government includes a building authority or downtown development authority created by a county or city under 1975 PA 197, MCL 125.1651 to 125.1681.

(i) "Qualified city" means a city with a population of more than 700,000 according to the most recent decennial census that contains a qualified convention facility.

(j) "Qualified county" means a county that contains a qualified city.

(k) "Qualified convention facility" means a publicly owned convention facility with not less than 600,000 square feet of usable exhibition area and that is located in a qualified city.

(l) "Qualified metropolitan area" means a geographic area of this state that includes a qualified city, a qualified county, and the 2 counties bordering the qualified county with the largest populations according to the most recent decennial census.

(m) "Transfer date" means the earlier of the following:

(i) The date 90 days after the creation of an authority under section 7 on which the right, title, interest, ownership, and control of a qualified convention facility are conveyed and transferred from a qualified city to an authority, only if the transfer is not disapproved as provided under section 19(1).

(ii) The effective date of a lease agreement providing for the lease of a qualified convention facility to an authority created under section 7 as provided under section 19(1). In the event that the qualified convention facility is transferred to the authority by way of a lease, references in this act to transfer of title or conveyance of title shall be interpreted to mean the effectuation of the transfer or conveyance by way of a lease and not in fee.

History: 2008, Act 554, Eff. Jan. 20, 2009 ;-- Am. 2009, Act 63, Imd. Eff. July 2, 2009



Section 141.1357 Qualified metropolitan area; creation of authority; authority as municipal public body corporate and politic; powers, duties, and jurisdictions; name; transfer of qualified convention facility from qualified city to authority; exemption from taxes and special assessments; presumption of validity.

Sec. 7.

(1) For an area of this state that is a qualified metropolitan area on the effective date of this act, an authority is created for the qualified metropolitan area on the effective date of this act. For an area of this state that becomes a qualified metropolitan area after the effective date of this act, an authority is created for the qualified metropolitan area on the date the area became a qualified metropolitan area. An authority created under this section shall be a municipal public body corporate and politic and a metropolitan authority authorized by section 27 of article VII of the state constitution of 1963 and shall possess the powers, duties, and jurisdictions vested in the authority under this act and other laws. The authority shall not be an authority or agency of this state. The name of an authority created under this section shall include the name of the qualified city located within the qualified metropolitan area and the phrase "regional convention facility authority".

(2) Before the transfer date, an authority may organize and exercise all powers, duties, and jurisdictions granted under this act, except the powers, duties, and jurisdictions related to the management and operation of a qualified convention facility. On the transfer date, an authority is vested with the additional powers, duties, and jurisdictions under this act related to the management, operation, and development of a qualified convention facility.

(3) It is the intent of the legislature that the transfer or lease of a qualified convention facility from a qualified city to an authority under this act and any payment required under section 19(9) represents at least a fair exchange of value for value for the qualified city considering, without limitation, all of the following:

(a) The net value of the qualified convention facility prior to the transfer date after deducting deferred maintenance obligations, operational deficits, repair or expansion needs, and other liabilities related to the qualified convention facility that are obligations of the qualified city.

(b) The benefits to the qualified city resulting from the transfer or lease of the qualified convention facility to the authority, including, but not limited to, assumption or payment of debt obligations of the qualified city by the authority, reductions in costs, liabilities or other obligations of the qualified city, additional revenues or other money not otherwise available for the qualified convention facility, and the positive economic impact to the qualified city likely to be generated by the operation of the qualified convention facility by the authority or any expansion or improvement of the qualified convention facility by the authority, especially economic impact resulting in the creation or retention of jobs and capital investment.

(c) Any bond proceeds, debt service payments, or other money payable directly or indirectly to the qualified city after the transfer date under this act, the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, or the health and safety fund act, 1987 PA 264, MCL 141.471 to 141.479.

(4) The property of an authority created under this act is public property devoted to an essential public and governmental purpose. Income of the authority is for a public and governmental purpose.

(5) Except as otherwise provided in this subsection, the property of the authority created under this act and its income, activities, and operations are exempt from all taxes and special assessments of this state or a political subdivision of this state. Property of an authority and its income, activities, and operations that are leased to private persons are not exempt from any tax or special assessment of this state or a political subdivision of this state. Property of an authority is exempt from any ad valorem property taxes levied under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or other law of this state authorizing the taxation of real or personal property. An authority is an entity of government for purposes of section 4a(1)(a) of the general sales tax act, 1933 PA 167, MCL 205.54a, and section 4(1)(h) of the use tax act, 1937 PA 94, MCL 205.94.

(6) The validity of the creation of an authority shall be conclusively presumed unless questioned in an original action filed in the court of appeals within 60 days after the creation of the authority under this section. The court of appeals has original jurisdiction to hear an action under this subsection. The court shall hear the action in an expedited manner.

(7) The validity of the transfer or lease of a qualified convention facility to an authority under this act shall be conclusively presumed unless questioned in an original action filed in the court of appeals within 30 days after the effective date of the amendatory act that added this subsection, or for a metropolitan area that becomes a qualified metropolitan area after the effective date of the amendatory act that added this subsection, 75 days after the date on which the metropolitan area becomes a qualified metropolitan area. The court of appeals has original jurisdiction to hear an action under this subsection. The court shall hear the action in an expedited manner.

History: 2008, Act 554, Eff. Jan. 20, 2009 ;-- Am. 2009, Act 63, Imd. Eff. July 2, 2009



Section 141.1359 Board of directors; membership; qualifications; "local government" defined; terms; vacancy; filing of appointment; oath; compensation; individuals prohibited from appointment.

Sec. 9.

(1) An authority created under this act shall be directed and governed by a board of directors consisting of 5 members. The members of an authority board shall include all of the following:

(a) One individual appointed by the governor of this state with the advice and consent of the senate.

(b) One individual appointed by the local chief executive officer of the qualified city.

(c) One individual appointed by the local chief executive officer of the qualified county.

(d) One individual appointed by the local chief executive officer of the county bordering the qualified county with the highest population according to the most recent decennial census bordering the qualified county.

(e) One individual appointed by the local chief executive officer of the county bordering the qualified county with the second highest population according to the most recent decennial census.

(2) Board members appointed under this section shall possess business, financial, or professional experience relevant to the operation of a corporation or a convention facility. No board member shall be an employee or officer of any local government or of this state. For purposes of this subsection, "local government" includes any county, township, city, village, or intergovernmental entity in this state.

(3) Except as otherwise provided in this subsection, board members shall be appointed for a term of 6 years. Initial appointments under subsection (1) shall be made within 30 days of the creation of the authority. Of the board members initially appointed under subsection (1), the members appointed under subsection (1)(a) and (c) shall be appointed for a term expiring on the second August 31 following the creation of the authority, the members appointed under subsection (1)(b) and (d) shall be appointed for a term expiring on the third August 31 following the creation of the authority, the member appointed under subsection (1)(e) shall be appointed for a term expiring on the fourth August 31 following the creation of the authority. If a vacancy occurs on the board other than by expiration of a term, the vacancy shall be filled in the same manner as the original appointment for the remainder of the term. Board members may continue to serve until a successor is appointed and qualified.

(4) Each officer appointing a board member under this section shall file the appointment with the secretary of state and the county clerk of each county in the qualified metropolitan area. Notwithstanding any law or local charter provision to the contrary, appointments by an officer are not subject to approval or rejection by a legislative body.

(5) Upon appointment to a board under this section, and upon taking and filing of the oath of office required by section 1 of article XI of the state constitution of 1963, a board member shall enter office and exercise the duties of the office of board member.

(6) Board members shall serve without compensation but may be reimbursed for actual and necessary expenses incurred while attending board meetings or performing other authorized official business of the authority.

(7) An individual who is not of good moral character or who has been indicted or charged with, convicted of, pled guilty or no contest to, or forfeited bail concerning a felony under the laws of this state, any other state, or the United States shall not be appointed or remain as a member of the board.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1361 Board; meeting; election of chairperson and officers; actions requiring unanimous consent; business conducted at public meeting; availability of records and documents to public; system of accounts; annual audit; budget; contracts; use of competitive procurement methods; exceptions; purchases; preferences; procedures to monitor performance of contracts; procurement policy; employment of personnel; certain actions prohibited; citizens advisory council.

Sec. 11.

(1) Within not more than 30 days following appointment of the members of a board, the board shall hold its first meeting at a date and time determined by the individual appointed under section 9(1)(a). The board members shall elect from among the board members an individual to serve as chairperson of the board and may elect other officers as the board considers necessary. All officers shall be elected annually by the board. All actions of the board under this act shall require the unanimous consent of all serving members of the board, excluding any members prohibited from voting on an action due to a conflict of interest under section 15.

(2) The business of the board shall be conducted at a public meeting of the board held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A board shall adopt bylaws consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, governing its procedures and the holding of meetings. After organization, a board shall adopt a schedule of regular meetings and adopt a regular meeting date, place, and time. A special meeting of the board may be called by the chairperson of the board or as provided in bylaws adopted by the board. Notice of a special meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) A board shall keep a written or printed record of each meeting, which record and any other document or record prepared, owned, used, in the possession of, or retained by the authority in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) A board shall provide for a system of accounts for the authority to conform to a uniform system required by law and for the auditing of the accounts of an authority. The board shall obtain an annual audit of the authority by an independent certified public accountant and report on the audit and auditing procedures in the manner provided by sections 6 to 13 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.426 to 141.433. The audit also shall be in accordance with generally accepted government auditing standards and shall satisfy federal regulations relating to federal grant compliance audit requirements.

(5) Before the beginning of each fiscal year, a board shall cause to be prepared a budget for the authority containing an itemized statement of the estimated current operational expenses and the expenses for capital outlay including funds for the operation and development of convention facilities under the jurisdiction of the board, including the amount necessary to pay the principal and interest of any outstanding bonds or other obligations of the authority maturing during the next fiscal year or that have previously matured and are unpaid, and an estimate of the estimated revenue of the authority from all sources for the next fiscal year. The board shall adopt a budget as for the fiscal year in accordance with the uniform budget and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(6) A board shall provide for the purchase of, the contracting for, and the providing of supplies, materials, services, insurance, utilities, third-party financing, equipment, printing, and all other items as needed by the authority to efficiently and effectively meet the needs of the authority using competitive procurement methods to secure the best value for the authority. The board shall make all discretionary decisions concerning the solicitation, award, amendment, cancellation, and appeal of authority contracts. A board shall provide for the acquisition of professional services, including, but not limited to, architectural services, engineering services, surveying services, accounting services, services related to the issuance of bonds, and legal services, in accordance with a competitive, qualifications-based selection process and procedure for the type of professional service required by the authority. An authority is not required to use competitive bidding when acquiring proprietary services, equipment, or information available from a single source, such as a software license agreement. An authority may enter into a cooperative purchasing agreement with the federal government, this state, or other public entities for the purchase of goods or services necessary for the authority. An authority may enter into lease purchases or installment purchases for periods not exceeding the anticipated useful life of the items purchased unless otherwise prohibited by law. In all purchases made by the authority, all other things being equal, preference shall be given first to products manufactured or services offered by firms based in the authority's qualified metropolitan area, including, but not limited to, the qualified city and each county in the qualified metropolitan area, and next to firms based in this state, if consistent with applicable law. The authority shall actively solicit lists of potential bidders for authority contracts from each qualified city and each county in the qualified metropolitan area. Except as otherwise provided in this section, the authority shall utilize competitive solicitation for all purchases authorized under this act unless 1 or more of the following apply:

(a) Procurement of goods or services is necessary for the imminent protection of public health or safety or to mitigate an imminent threat to public health or safety, as determined by the authority or its chief executive officer.

(b) Procurement of goods or services is for emergency repair or construction caused by unforeseen circumstances when the repair or construction is necessary to protect life or property.

(c) Procurement of goods or services is in response to a declared state of emergency or state of disaster under the emergency management act, 1976 PA 390, MCL 30.401 to 30.421.

(d) Procurement of goods or services is in response to a declared state of emergency under 1945 PA 302, MCL 10.31 to 10.33.

(e) Procurement of goods or services is in response to a declared state of energy emergency under 1982 PA 191, MCL 10.81 to 10.89.

(f) Procurement of goods or services is under a cooperative purchasing agreement with the federal government, this state, or more public entities for the purchase of goods and services necessary at fair and reasonable prices using a competitive procurement method for authority operations.

(g) The value of the procurement is less than $5,000.00, and the board has established policies or procedures to ensure that goods or services with a value of less than $5,000.00 are purchased by the board at fair and reasonable prices. Procurement of goods or services with a value of less than $5,000.00 may be negotiated with or without using competitive bidding as authorized in a procurement policy adopted by the board.

(7) A board may not enter into any cost plus construction contract unless all of the following apply:

(a) The contract cost is less than $50,000.00.

(b) The contract is for emergency repair or construction caused by unforeseen circumstances.

(c) The repair or construction is necessary to protect life or property.

(d) The contract complies with requirements of applicable state or federal law.

(8) The board shall adopt a procurement policy consistent with the requirements of this act and federal and state laws relating to procurement. The procurement policy shall include a requirement for the authority to use its best efforts within the competitive solicitation requirements of this section to achieve fairness in the number and value of contracts for goods or services entered into by the authority with firms based in the qualified city and each county within the qualified metropolitan area, consistent with applicable law. The board shall adopt a policy to govern the control, supervision, management, and oversight of each contract to which the authority is a party. The board shall adopt procedures to monitor the performance of each contract including, but not limited to, a contract that exists on the transfer date, to assure execution of the contract within the budget and time periods provided under the contract. The monitoring shall include oversight as to whether the contract is being performed in compliance with the terms of the contract, this act, and federal and state law procurement law. The chief executive officer or other authorized employee of an authority shall not sign or execute a contract until the contract is approved by the board. A board for an authority shall establish policies to ensure that the authority does not enter into a procurement or employment contract with a person who has been convicted of a criminal offense incident to the application for or performance of a contract or subcontract with a governmental entity in this state. A board for an authority shall establish policies to ensure that the authority does not enter into a procurement or employment contract with a person who has been convicted of a criminal offense, or held liable in a civil proceeding, that negatively reflects on the person's business integrity, based on a finding of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or violation of state or federal antitrust statutes, or similar laws. The authority shall prepare an annual report to the board, the qualified city, and each county within the qualified metropolitan area detailing all contracts entered into by the authority during the immediately preceding fiscal year. As used in this subsection, if a person is a business entity, person includes affiliates, subsidiaries, officers, directors, managerial employees, and any person who, directly or indirectly, holds a pecuniary interest in that business entity of 20% or more. Nothing in this subsection shall be construed as creating a quota or set-aside for any qualified city or any county in the qualified metropolitan area.

(9) A board may employ personnel as the board considers necessary to assist the board in performing the power, duties, and jurisdictions of the authority, including, but not limited to, employment of a chief executive officer as authorized under section 13. The board shall adopt an employment policy that includes a requirement for the authority to use best efforts to achieve fairness in the hiring of employees from among residents of the qualified city and each county within the qualified metropolitan area, consistent with applicable law. Nothing in this subsection shall be construed as creating a quota or set-aside for any qualified city or any county in the qualified metropolitan area.

(10) A board shall establish policies to assure that the board and the authority shall not do either of the following:

(a) Fail or refuse to hire, recruit, or promote; demote; discharge; or otherwise discriminate against a person with respect to employment, compensation, or a term, condition, or privilege of employment, or a contract with the authority because of religion, race, color, national origin, age, sex, sexual orientation, height, weight, marital status, partisan considerations, or a disability or genetic information that is unrelated to the person's ability to perform the duties of a particular job, position, or contract.

(b) Limit, segregate, or classify an employee, a contractor, or applicant for employment or a contract in a way that deprives or tends to deprive the employee, contractor, or applicant of an employment opportunity or otherwise adversely affects the status of an employee, contractor, or applicant because of religion, race, color, national origin, age, sex, sexual orientation, height, weight, marital status, partisan considerations, or a disability or genetic information that is unrelated to the person's ability to perform the duties of a particular job or position.

(11) Not less than 60 days after the transfer date, an authority shall establish a citizens advisory council to provide public input and advise the board on the impact of redevelopment and management of a qualified convention facility upon the qualified city and each county within the qualified metropolitan area. The advisory council shall consist of 8 members, including 1 resident of the qualified city appointed by the local chief executive officer of the qualified city, 1 resident of the qualified city appointed by the legislative body of the qualified city, 1 county resident appointed as a council member by each local chief executive officer for each county within the qualified metropolitan area, and 1 county resident appointed as a council member by the legislative body for each county within the qualified metropolitan area. An elected state or local official is not eligible to serve as a member of the citizens advisory council. Members of the advisory council shall be appointed for terms of 4 years. A vacancy on the advisory council arising other than by expiration of a term shall be filled for the remainder of a term in the same manner as the original appointment. The business of the advisory council shall be conducted at a public meeting held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. The advisory council shall adopt bylaws consistent with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, governing its procedures and the holding of meetings. After organization, the advisory council shall adopt a schedule of regular meetings and adopt a regular meeting date, place, and time. The advisory council shall keep a written or printed record of each meeting, which record and any other document or record prepared, owned, used, in the possession of, or retained by the advisory council in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. An advisory council shall organize and make its own policies and procedures and shall adopt bylaws not inconsistent with this act governing its operations. The advisory council may request and shall receive from the authority information and technical assistance relating to the development and management of the qualified convention facility. Failure of the advisory council to organize, meet, or perform statutory functions shall not prevent the board or the authority from performing authorized activities. A member of the citizens advisory council shall not be compensated for being a member nor shall a member be reimbursed for any expenses incurred as a member of the citizens advisory council.

History: 2008, Act 554, Eff. Jan. 20, 2009 ;-- Am. 2009, Act 63, Imd. Eff. July 2, 2009



Section 141.1363 Chief executive officer; appointment; compensation; duties; responsibilities; service; powers; bond; certain conduct prohibited.

Sec. 13.

(1) A board may appoint and fix the compensation of a chief executive officer for the authority. If the board appoints a chief executive officer, the board shall prescribe the duties and responsibilities of the chief executive officer in addition to any duties and responsibilities imposed upon the chief executive officer under this act. A chief executive officer of an authority shall serve at the pleasure of the board.

(2) A chief executive officer shall supervise, and be responsible for, the day-to-day operation of the authority, including the control, supervision, management, and oversight of convention facilities, the issuance of bonds and notes approved by the board, the negotiation and establishment of compensation and other terms and conditions of employment for any employees of the authority, the negotiation, supervision, and enforcement of contracts entered into by the authority and approved by the board, and the supervision of contractors of the authority in their performance of their duties. A board may delegate to the chief executive officer of an authority the power and responsibility to execute and deliver, and sign for, contracts, leases, obligations, and other instruments as have been approved by the board.

(3) A chief executive officer of an authority shall have all powers as are incident to the performance of his or her duties that are prescribed by this act or by the board. All actions of the chief executive officer of an authority shall be in conformance with the policies of the board and in compliance with applicable law.

(4) A board shall require the chief executive officer of an authority and any treasurer or chief financial officer of the authority to post a suitable bond of not less than $50,000.00 issued by a responsible bonding entity, with the cost of the premium of the bond paid by the authority.

(5) All actions of the chief executive officer of an authority shall be in conformance with policies adopted by the board and in compliance with applicable law.

(6) The board of an authority shall not authorize the chief executive officer of the authority to do any of the following:

(a) Appoint a successor to the chief executive officer.

(b) Approve of a contract or a contract amendment.

(c) Appoint or hire legal counsel for the board.

(d) Prescribe ethical standards for the board or authority employees.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1365 Board member or officer, appointee, or employee of authority; discharge of duties; nonpartisan; reliance on certain opinions, reports, or statements; adoption of bylaws; personal liability; insurance; conflicts of interest; ethics manual; removal of board member from office; filing financial disclosure statement; rules; interest in or employment by entity after termination of board membership or employment.

Sec. 15.

(1) A board member or an officer, employee, or agent of an authority shall discharge the duties of his or her position in a nonpartisan manner, in good faith, and with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging his or her duties, a board member or an officer, employee, or agent of an authority, when acting in good faith, may rely upon any of the following:

(a) The opinion of counsel for the authority.

(b) The report of an independent appraiser selected by the board.

(c) Financial statements of the authority represented to the member of the board, officer, employee, or agent to be correct by the officer of the authority having charge of its books of account or stated in a written report by the state auditor general or a certified public accountant, or a firm of certified accountants, to reflect the financial condition of the authority.

(2) A board shall organize and make its own policies and procedures and shall adopt bylaws not inconsistent with this act governing its operations. The board shall meet at the call of the chairperson and as may be provided in the bylaws.

(3) A member of a board or an officer, appointee, or employee of an authority shall not be subject to personal liability when acting in good faith within the scope of his or her authority or on account of liability of the authority, and the board may indemnify a member of the board or an officer, appointee, or employee of the authority against liability arising out of the discharge of his or her official duties. An authority may indemnify and procure insurance indemnifying members of the board and other officers and employees of the authority from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability by reason of the issuance of the bonds or other obligations or by reason of any other action taken or the failure to act by the authority. The authority also may purchase and maintain insurance on behalf of any person against any liability asserted against the person and incurred by the person in any capacity or arising out of the status of the person as a member of the board or an officer or employee of the authority, whether or not the authority would have the power to indemnify the person against that liability under this section. An authority, pursuant to bylaw, contract, agreement, or resolution of its board, may obligate itself in advance to indemnify persons.

(4) Board members and officers and employees of an authority are public servants subject to 1968 PA 317, MCL 15.321 to 15.330, and are subject to any other applicable law with respect to conflicts of interest. A board shall establish policies and procedures requiring periodic disclosure of relationships which may give rise to conflicts of interest. The board shall require that a board member or chief executive officer of the authority with a direct interest in any matter before the authority disclose the board member's or officer's interest and any reasons reasonably known to the board member or officer why the transaction may not be in the best interest of the public or the authority before the board takes any action with respect to the matter. The disclosure shall become part of the record of an authority's proceedings.

(5) An authority shall establish an ethics manual governing the conducting of authority business and the conduct of authority officers and employees. An authority shall establish policies that are no less stringent than those provided for public officers and employees by 1973 PA 196, MCL 15.341 to 15.348, and coordinate efforts for the authority to preclude the opportunity for and the occurrence of transactions by the authority that would create a conflict of interest involving board members and officers or employees of the authority. At a minimum, the policies shall include compliance by each board member and officer or employees who regularly exercises significant discretion over the award and management of authority procurements with policies governing all of the following:

(a) Immediate disclosure of the existence and nature of any financial interest that could reasonably be expected to create a conflict of interest.

(b) Withdrawal by an employee, officer, or board member from participation in or discussion or evaluation of any recommendation or decision involving an authority procurement that would reasonably be expected to create a conflict of interest for that employee or member.

(c) Annual public financial disclosure of significant financial interests as provided under this act.

(6) The appointing authority of a board member may remove the board member from office for gross neglect of duty, corrupt conduct in office, or any other misfeasance or malfeasance in office.

(7) Each member of the board of an authority, the chief executive officer, and each key employee as determined by the board shall file with the secretary of state a financial disclosure statement listing assets and liabilities, property and business interests, and sources of income of the member, chief executive officer, and each key employee and any of their spouses in a form determined by the secretary of state. The financial disclosure statement shall be under oath and shall be filed at the time of appointment or employment and annually thereafter. The secretary of state may promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to provide for the implementation of this subsection.

(8) A member of the board of an authority or employee of an authority shall not hold any direct or indirect interest in, be employed by, or enter into a contract for services with any entity doing business with the authority for a period of 2 years after the date his or her membership on the board terminates or his or her employment with the authority terminates.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1367 Authority; powers and duties; levy of tax.

Sec. 17.

(1) Except as otherwise provided in this act, an authority may do all things necessary or convenient to implement the purposes, objectives, and provisions of this act and the purposes, objectives, and jurisdictions vested in the authority or the board by this act or other law, including, but not limited to, all of the following:

(a) Adopt and use a corporate seal.

(b) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(c) Sue and be sued in its own name and plead and be impleaded.

(d) Borrow money and issue bonds and notes according to the provisions of this act.

(e) Make and enter into contracts, agreements, or instruments necessary, incidental, or convenient to the performance of its duties and execution of its powers, duties, and jurisdictions under this act with any federal, state, local, or intergovernmental governmental agency or with any other person or entity, public or private, upon terms and conditions acceptable to the authority.

(f) Engage in collective negotiation or collective bargaining and enter into agreements with a bargaining representative as provided by 1947 PA 336, MCL 423.201 to 423.217.

(g) Solicit, receive, and accept gifts, grants, labor, loans, contributions of money, property, or other things of value, and other aid or payment from any federal, state, local, or intergovernmental government agency or from any other person or entity, public or private, upon terms and conditions acceptable to the authority, or participate in any other way in a federal, state, local, or intergovernmental government program.

(h) Make application for and receive loans, grants, guarantees, or other financial assistance in aid of a convention facility from any state, federal, local, or intergovernmental government or agency or from any other source, public or private, including, but not limited to, financial assistance for purposes of developing, planning, constructing, improving, and operating a convention facility.

(i) Procure insurance or become a self-funded insurer against loss in connection with the property, assets, or activities of the authority.

(j) Indemnify and procure insurance indemnifying board members from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability by reason of the issuance of the bonds or other obligations or by reason of any other action taken or the failure to act by the authority.

(k) Invest money of the authority, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board and name and use depositories for authority money. Investments shall be made consistent with an investment policy adopted by the board that complies with this act and 1943 PA 20, MCL 129.91 to 129.96.

(l) Contract for goods and services as necessary and as provided under this act. An authority may contract with a management firm, either corporate or otherwise, to operate a qualified convention facility, under the supervision of the authority.

(m) Employ legal and technical experts, other officers, agents, employees, or other personnel, permanent or temporary, as considered necessary by the board as provided under this act.

(n) Contract for the services of persons or entities for rendering professional or technical assistance, including, but not limited to, consultants, managers, legal counsel, engineers, accountants, and auditors, as provided under this act.

(o) Establish and maintain an office.

(p) Acquire by gift, devise, transfer, exchange, purchase, lease, or otherwise on terms and conditions and in a manner the authority considers proper property or rights or interests in property. Property or rights or interests in property acquired by an authority may be by purchase contract, lease purchase, agreement, installment sales contract, land contract, or otherwise. The acquisition of any property by an authority for a convention facility in furtherance of the purposes of the authority is for a public use, and the exercise of any other powers granted to the authority is declared to be public, governmental, and municipal functions, purposes, and uses exercised for a public purpose and matters of public necessity.

(q) Hold, clear, remediate, improve, maintain, manage, protect, control, sell, exchange, lease, or grant easements and licenses on property or rights or interests in property that the authority acquires, holds, or controls.

(r) Except as provided in section 19(13), convey, sell, transfer, exchange, lease, or otherwise dispose of property or rights or interest in property, excluding the sale or transfer of a qualified convention facility, to any person or entity on terms and conditions, and in a manner and for consideration the authority considers proper, fair, and valuable.

(s) Develop a convention facility.

(t) Assume and perform the obligations and covenants of a local government related to a qualified convention facility.

(u) Enter into contracts or other arrangements with persons or entities, for granting the privilege of naming or placing advertising on or in all or any portion of a convention facility.

(v) Receive financial or other assistance from a person licensed under section 6 of the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.206.

(w) Establish and fix a schedule of rents, admission fees, or other charges for occupancy, use of, or admission to any convention facility operated by the authority and provide for the collection and enforcement of those rents, admission fees, or other charges.

(x) Adopt reasonable rules and regulations for the orderly, safe, efficient, and sanitary operation and use of a convention facility owned by the authority or under its operational jurisdiction.

(y) Do all other acts and things necessary or convenient to exercise the powers, duties, and jurisdictions of the authority under this act or other laws that related to the purposes, powers, duties, and jurisdictions of the authority.

(2) Notwithstanding any other provision of law to the contrary, an authority shall not have the power to impose or levy a tax.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1369 Transfer of qualified convention facility to authority; resolution disapproving transfer; leasing of qualified convention facility to authority; lease requirements; actions to occur on transfer date; duties and obligations of authority; certain contracts, agreements, conveyances, rights, obligations, or liabilities as voidable; cancellation or termination of agreement to which local government is party; reversion; agreement to make capital improvements.

Sec. 19.

(1) Within 45 days of January 20, 2009 or the date on which a metropolitan area becomes a qualified metropolitan area and prior to a transfer date, the legislative body of the qualified city in which a qualified convention facility is located may disapprove the transfer of the qualified convention facility to the authority by adopting a resolution disapproving the transfer. If the transfer is not disapproved, the qualified convention facility is transferred to the authority on the ninetieth day after January 20, 2009 or the date on which a convention facility becomes a qualified convention facility. If the transfer is disapproved, not later than August 1, 2009 or 75 days after a later date on which a metropolitan area becomes a qualified metropolitan area, the qualified city in which a qualified convention facility is located may disapprove leasing the qualified convention facility to the authority by adopting a resolution disapproving a lease of the qualified convention facility to the authority. The resolution shall be adopted and effective as provided by law, including any charter of the qualified city. If a resolution disapproving the lease is adopted and effective, an authority created for the qualified metropolitan area in which the qualified convention facility is located is dissolved. If the lease is not disapproved within the period provided, the qualified convention facility will be considered leased to the authority and the local chief executive officer of the qualified city and the authority shall enter into a lease agreement, provisions of which are prescribed in this act, and shall provide for the lease of the qualified convention facility to the authority for a term of not less than 30 years or the time period necessary to repay the outstanding obligations issued by the authority under sections 25 and 27, whichever is earlier. The lease shall require the authority to renovate, rehabilitate, and expand the qualified convention facility. The lease shall be effective 238 days after January 20, 2009 or the date on which a metropolitan area becomes a qualified metropolitan area. All of the following shall occur on a transfer date:

(a) All right, title, and interest of a local government in and to a qualified convention facility located in a qualified metropolitan area shall by operation of this act be conveyed and transferred or leased from the local government to the authority for the qualified metropolitan area, and the authority shall receive, succeed to, and assume the exclusive right, responsibility, and authority to own or lease, occupy, operate, control, develop, and use the qualified convention facility from and after the transfer date, including, but not limited to, all real property, buildings, improvements, structures, easements, rights of access, and all other privileges and appurtenances pertaining to the qualified convention facility, subject only to those restrictions imposed by this act. If a qualified convention facility is leased to an authority under this subsection, this subdivision shall apply while the lease agreement is effective.

(b) All right, title, and interest in and to the fixtures, equipment, materials, furnishings, and other personal property of a local government owned or controlled by the local government and used for purposes of the qualified convention facility by the local government shall by operation of this act be conveyed and transferred or leased from the local government to the authority for the qualified metropolitan area, and the authority shall receive, succeed to, and assume the exclusive right, responsibility, and authority to possess and control the property from and after the transfer date. If a qualified convention facility is leased to an authority under this subsection, this subdivision shall apply while the lease agreement is effective.

(c) All licenses, permits, approvals, or awards of a local government related to the possession, occupancy, operation, control, development, or use of a qualified convention facility by the local government shall by operation of this act be conveyed and transferred from the local government to the authority for the qualified metropolitan area and be assumed by the authority. If a qualified convention facility is leased to an authority under this subsection, this subdivision shall apply while the lease agreement is effective.

(d) All grant agreements, grant preapplications, grant applications, rights to receive the balance of any funds payable under the agreements or applications, the right to receive any amounts payable from and after the transfer date, and the benefits of contracts or agreements of a local government related to the possession, occupancy, operation, control, development, or use of a qualified convention facility by the local government shall by operation of this act be conveyed and transferred from the local government to the authority for the qualified metropolitan area and be assumed by the authority. If a qualified convention facility is leased to an authority under this subsection, this subdivision shall apply while the lease agreement is effective.

(e) All of the duties, liabilities, responsibilities, and obligations of a local government related to the possession, occupancy, operation, control, development, or use of a qualified convention facility by the local government shall by operation of this act be conveyed and transferred from the local government to the authority for the qualified metropolitan area and assumed by the authority, except for any liabilities, responsibilities, or obligations that are contested in good faith by the authority. If a qualified convention facility is leased to an authority under this subsection, this subdivision shall apply while the lease agreement is effective.

(f) An authority for a qualified metropolitan area shall assume all of the outstanding securities of the local government that are special limited obligations payable from and secured by a lien on distributions received under the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, and were originally issued to finance the acquisition or construction of, development of, or improvements to the qualified convention facility conveyed and transferred to the authority for the qualified metropolitan area under this section, and the authority may refund or defease the securities. If the authority refunds the outstanding securities assumed under this subsection, that refunding shall be considered, as a matter of law, to be necessary to eliminate requirements of covenants applicable to the existing outstanding securities.

(2) An authority shall assume, accept, or become liable for lawful agreements, obligations, promises, covenants, commitments, and other requirements of a local government relating to operating a qualified convention facility conveyed and transferred under this section, except as provided in subsection (4). An authority shall perform all of the duties and obligations and shall be entitled to all of the rights of a local government and under any agreements expressly assumed and accepted by the authority related to the transfer of a qualified convention facility from the local government to the authority under this section. If a qualified convention facility is leased to an authority under subsection (1), this subsection shall apply while the lease agreement is effective.

(3) The local chief executive officer of a local government from which the rights, responsibility, and authority to own, occupy, operate, control, develop, and use a qualified convention facility are conveyed and transferred or leased from the local government to an authority for a qualified metropolitan area under this section shall execute the instruments of conveyance, assignment, and transfer or lease or other documents as may, in the authority's and the officer's reasonable judgment, be necessary or appropriate to recognize, facilitate, or accomplish the transfer or lease of the qualified convention facility from the local government to the authority under this section.

(4) An authority for a qualified metropolitan area shall not assume any unfunded obligations of a local government transferring or leasing a qualified convention facility under this section to provide pensions or retiree health insurance. Upon request by the authority, the local government shall provide the authority with a statement of the amount of the unfunded obligations, determined by a professional actuary acceptable to the authority.

(5) All lawful actions, commitments, and proceedings of a local government made, given, or undertaken before the transfer date and assumed by an authority under this section are ratified, confirmed, and validated upon assumption. All actions, commitments, or proceedings of the local government relating to a qualified convention facility in the process of being undertaken by, but not yet a commitment or obligation of, the local government regarding the qualified convention facility may, from and after the date of assumption by the authority under this section, be undertaken and completed by the authority in the manner and at the times provided in this act or other applicable law and in any lawful agreements made by the local government before the date of assumption by the authority under this section.

(6) The exclusive right and authorization to possess, occupy, operate, control, develop, and use a qualified convention facility transferred or leased under this section shall include, but not be limited to:

(a) Possession and operational jurisdiction over all real property of the qualified convention facility, subject to any liens of record and legal restrictions and limitations on the use of the property.

(b) The local government's right, title, and interest in, and all of the local government's responsibilities arising under, operating leases and concessions relating to a qualified convention facility.

(7) The transfers described under this section shall include, but need not be limited to, all of the following:

(a) All contracts with licensees, franchisees, tenants, concessionaires, and leaseholders.

(b) All operating financial obligations secured by revenues and fees generated from the operations of the qualified convention facility.

(c) All cash balances and investments relating to or resulting from operations of the qualified convention facility, all funds held under an ordinance, resolution, or indenture related to or securing obligations of the local government assumed by the authority, and all of the accounts receivable or choses in action arising from operations of the qualified convention facility. Fund transfers under this subdivision are limited to funds received after the transfer date and funds necessary to pay obligations related to the operation of the qualified convention facility accrued before the transfer date and not paid by the local government.

(d) All office equipment, including, but not limited to, computers, records and files, software, and software licenses required for financial management, personnel management, accounting and inventory systems, and general administration.

(8) The transfer or lease of the real and personal property and operational jurisdiction over a qualified convention facility to an authority may not in any way impair any contracts with licensees, franchisees, vendors, tenants, bondholders, or other parties in privity with the local government that owned a qualified convention facility transferred or leased to an authority under this section, if the contracts were not entered into or modified in violation of this act.

(9) From and after the transfer date, a local government from which a qualified convention facility has been transferred or leased shall be relieved from all further costs, responsibility, and liability arising from, or associated with, control, operation, development, and maintenance of the qualified convention facility. The local government shall continue to be responsible for all costs associated with local municipal services, including police, fire, and emergency medical services, without any additional compensation from the authority. An authority created prior to the effective date of the amendatory act that added subsection (14) shall provide for the payment of compensation of $20,000,000.00 to the qualified city as compensation for any revenue otherwise payable to the qualified city from parking facilities operated by the qualified city at the qualified convention facility and for other costs incurred by the qualified city associated with the transfer or lease of the qualified convention facility to the authority under this section. If the transfer or lease of parking facilities to the authority would impair covenants of bonds issued by the local government that owns the qualified convention facility to finance the parking facilities, the authority and the local government may enter into an agreement providing for the local government to retain title to and control of the parking facilities and revenue generated by the parking facilities until the compensation of $20,000,000.00 is paid by the authority to the local government to avoid a default of bond covenants by the local government. If a qualified convention facility is leased to an authority under subsection (1), this subsection shall apply while the lease agreement is effective.

(10) A local government that owns a qualified convention facility subject to transfer or lease under this section or that owned a qualified convention facility transferred to an authority under this section shall comply with all of the following, before and after the transfer date:

(a) Refrain from any action to sell, transfer, or otherwise dispose of a qualified convention facility other than to the authority or incur new or expanded obligations related to a qualified convention facility, without the consent of the authority.

(b) Refrain from any approval of or material modification to any collective bargaining agreement applicable to local government employees employed at or assigned to the qualified convention facility or to terms of employment for employees at or assigned to the qualified convention facility. Any approval or modification subject to this subsection shall be null and void.

(c) Refrain from any action that would impair the authority's exercise of the powers granted to the authority under this act or that would impair the efficient operation and management of the qualified convention facility by the authority.

(d) Take all actions reasonably necessary to cure any defects in title to the qualified convention facility and related property transferred or leased under this section, including, but not limited to, providing documents, records, and proceedings in respect of title.

(e) At the request of an authority, grant any license, easement, or right-of-way in connection with the qualified convention facility to the extent the authority has not been empowered to take these actions.

(f) Upon creation of an authority for the qualified metropolitan area in which the local government is located and before the transfer date, the local government shall conduct operations, maintenance, and repair of the convention facility in the ordinary and usual course of business.

(11) Any contract, agreement, lease, sale, disposition, transfer, or other conveyance, easement, license, right, obligation, debt, or liability assumed, approved, entered into, amended, or modified in violation of this section shall be voidable as a matter of law to the extent that the authority would otherwise assume, become party to or transferee of, or otherwise be obligated under the contract, agreement, lease, sale, disposition, transfer, conveyance, easement, license, right, obligation, debt, or liability.

(12) Unless otherwise provided in this act, the local chief executive officer of a local government that owns a qualified convention facility subject to transfer or lease under this section is authorized and shall take all reasonable steps to cancel or terminate any agreement to which the local government is a party that relates to the qualified convention facility and meets all the following criteria:

(a) The agreement relates to the qualified convention facility and the authority has not expressly assumed or accepted the agreement under subsection (2).

(b) The agreement provides for cancellation or termination.

(c) In the absence of cancellation or termination, the authority would become a party to the agreement by succession, assignment, operation of law, or any other involuntary means.

(13) If real property transferred from a qualified city to an authority under this section is no longer used by the authority for the purpose of maintaining or operating a convention facility as determined by a vote of the board or a lease agreement providing for the lease of the qualified convention facility is no longer effective, all right, title, and interest of the authority in the real property shall revert from the authority to the qualified city and upon payment by the qualified city to the authority of an amount equal to the compensation paid to the qualified city under subsection (9).

(14) After the creation of an authority for a qualified metropolitan area and before the transfer date, the local chief executive officer of the qualified city that owns or operates a qualified convention facility and the authority may enter into an agreement authorizing the qualified city to make capital improvements to the qualified convention facility, including, but not limited to, electrical system improvements, with costs of the management, design, and construction of capital improvements incurred by the qualified city in an amount not to exceed $3,000,000.00 to be reimbursed by the authority with the proceeds of bonds issued by the authority as provided in the agreement. Any reimbursement for capital improvements agreed to by the local chief executive officer and the authority under this subsection shall be in addition to any compensation paid to the qualified city under subsection (9).

History: 2008, Act 554, Eff. Jan. 20, 2009 ;-- Am. 2009, Act 63, Imd. Eff. July 2, 2009



Section 141.1371 Transfer of employees to authority; reassignment of employees within local government; representation; rights and benefits; effect of transfer on pension benefits or credits.

Sec. 21.

(1) The authority, as of the transfer date, immediately shall assume and be bound by any existing collective bargaining agreements applicable to employees of the local government whose employment is transferred to the authority either as a result of the authority's express assumption of the employees or by application of section 19 for the remainder of the term of the collective bargaining agreement. Local government employees whose employment is not transferred to the authority shall be reassigned within the local government, pursuant to the terms of any applicable collective bargaining agreements. A representative of the employees or a group of employees in the local government who represents or is entitled to represent the employees or a group of employees of the local government pursuant to 1947 PA 336, MCL 423.201 to 423.217, shall continue to represent the employee or group of employees after the employees transfer to the authority. This subsection does not limit the rights of employees, pursuant to applicable law, to assert that a bargaining representative protected by this subsection is no longer their representative. The rights and benefits protected by this subsection may be altered by a future collective bargaining agreement or, for employees not covered by collective bargaining agreements, by benefit plans as established and adopted by the authority.

(2) Transferred employees shall not by reason of the transfer have their accrued local government pension benefits or credits diminished. If a transferring employee is not vested in his or her local government pension rights at the time of transfer, his or her posttransfer service with the authority shall be credited toward vesting in any local government retirement system in which the transferring employee participated prior to the transfer, but posttransfer service with the authority shall not be credited for any other purpose under the local government's retirement system, except as provided in subsection (4).

(3) A transferred local government employee described in this section or a person hired by the authority as a new employee after the transfer date may remain or become a participant in the local government retirement system until the authority has established its own retirement system or pension plan. During the period the employee remains or is a participant in the local government system, the employee's posttransfer service with the authority and his or her posttransfer compensation from the authority shall be counted in determining both eligibility for and the amount of pension benefits that the employee will be eligible to receive from the local government system or plan.

(4) If the local government maintains a retirement system that provides for continuing participation and benefit accrual by local government employees who transfer their employment to another entity in conjunction with transfer of a local government function to that entity, then the transferred employee may elect to remain a participant in the local government retirement system in lieu of participation in any retirement system or pension plan of the authority. If the transferred employee elects to remain a participant in the local government system, the employee's posttransfer service with the authority and his or her posttransfer compensation from the authority shall be counted in determining both eligibility for and the amount of pension benefits that the employee will be eligible to receive from the local government system or plan. Any election to remain in a local government system or plan shall be made within 60 days following the date the authority has established its own retirement system or pension plan and shall be irrevocable. Employees eligible to make the election described in this subsection shall be those employees who immediately before their transfer date were participating in the local government system and who agree to make any employee contributions required for continuing participation in the local government system and also agree to meet all requirements and be subject to all conditions that, from time to time, apply to employees of the local government who participate in the local government system.

(5) For each employee meeting the requirements of subsection (4) who elects to remain a participant in the local government retirement system, the authority shall, on a timely basis, contribute, as applicable, to the trustees of that retirement system an amount determined by the local government system's actuary to be sufficient to fund the liability for all of that employee's retirement and other postemployment benefits under the system on a current basis, as those liabilities are accrued from and after the transfer date.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1373 Revenue sources; establishment of regional convention facility operating trust fund; expenditures; limitation; financial obligation.

Sec. 23.

(1) Except as provided in subsection (3), an authority may raise revenues to fund all of its activities, operations, and investments consistent with its purposes. The sources of revenue available to the authority may include, but are not limited to, any of the following:

(a) Rents, admission fees, or other charges for use of a convention facility which the authority may fix, regulate, and collect.

(b) Federal, state, or local government grants, loans, appropriations, payments, or contributions.

(c) The proceeds from the sale, exchange, mortgage, lease, or other disposition of property that the authority has acquired.

(d) Grants, loans, appropriations, payments, proceeds from repayments of loans made by the authority, or contributions from public or private sources.

(e) Distributions from the convention facility development fund of the state pursuant to the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640.

(f) Investment earnings on the revenues described in subdivisions (a) to (e).

(2) The revenues raised by an authority may be pledged, in whole or in part, for the repayment of bonded indebtedness and other expenditures issued or incurred by the authority.

(3) Notwithstanding any other provision of law to the contrary, an authority shall not have the power to impose or levy a tax.

(4) The board by resolution may establish a regional convention facility operating trust fund for the purpose of accumulating funds to pay for the cost of operating and maintaining a qualified convention facility. Money for operating and maintaining a qualified convention facility, at the authority's discretion, may be provided from this fund or any other money of the authority. The resolution establishing the fund shall include all of the following:

(a) The designation of a person or persons who shall act as the fund's investment fiduciary.

(b) A restriction of withdrawals from the fund solely for the payment of reasonable operating and maintenance expenses of a convention facility and the payment of the expenses of administration of the fund.

(5) An investment fiduciary shall invest the assets of the fund in accordance with an investment policy adopted by the board that complies with section 13 of the public employee retirement system investment act, 1965 PA 314, MCL 38.1133. However, the investment fiduciary shall discharge his or her duties solely in the interest of the authority. The authority may invest the fund's assets in the investment instruments and subject to the investment limitations governing the investment of assets of public employee retirement systems under the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m.

(6) An authority shall not expend more than $279,000,000.00 to develop an expanded or renovated convention facility under this act. Contracts for the development of an expanded or renovated convention facility shall be fixed price contracts and shall not exceed $279,000,000.00 in total.

(7) A financial obligation of an authority is a financial obligation of the authority only and not a financial obligation of this state, a qualified city, a qualified county, or a county bordering a qualified county. A financial obligation of the authority shall not be transferred to this state, a qualified city, a qualified county, or a county bordering a qualified county.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1375 Bonds or municipal securities; issuance; interest rate exchange or swap, hedge, or similar agreements; creation of reserve fund; pledge; filing; issuance and delivery of notes; maturity; use of proceeds; exemptions.

Sec. 25.

(1) For the purpose of acquiring, purchasing, constructing, improving, enlarging, furnishing, equipping, reequipping, developing, refinancing, or repairing a convention facility transferred under section 19 or subsequently acquired by an authority, the authority may issue self-liquidating bonds of the authority in accordance with and exercise all of the powers conferred upon public corporations by the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. Revenue bonds issued by the authority are a debt of the authority and not a debt of any qualified county, county, qualified city, city, or this state.

(2) The authority may borrow money and issue municipal securities in accordance with and exercise all of the powers conferred upon municipalities by the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(3) The authority may issue a bond or municipal security that bears no interest and appreciates as to principal amount. The bonds or municipal securities authorized by this subsection shall be exempt from section 305(2) and (3) of the revised municipal finance act, 2001 PA 34, MCL 141.2305.

(4) All bonds, notes, or other evidences of indebtedness issued by an authority under this act, and the interest on the bonds or other evidences of indebtedness, are free and exempt from all taxation within this state, except for transfer and franchise taxes.

(5) The issuance of bonds, notes, or other evidences of indebtedness by an authority shall require approval of the board.

(6) For the purpose of more effectively managing its debt service, an authority may enter into an interest rate exchange or swap, hedge, or similar agreement or agreements in connection with the issuance or proposed issuance of bonds, notes, or other evidences of indebtedness or in connection with its then outstanding bonds, notes, or other evidences of indebtedness.

(7) In connection with entering into an interest rate exchange or swap, hedge, or similar agreement, the authority may create a reserve fund for the payment thereof.

(8) An agreement entered into pursuant to this section shall comply with all of the following:

(a) The agreement is not a debt of the authority entering into the agreement for any statutory or charter debt limitation purpose.

(b) The agreement is payable from general funds of the authority or, subject to any existing contracts, from any available money or revenue sources, including revenues specified by the agreement, securing the bonds, notes, or evidences of indebtedness in connection with which the agreement is entered into.

(9) An authority upon approval by resolution of the authority board may issue notes in anticipation of the proceeds of a proposed authority bond issuance. The authority may pledge for the payment of the principal, interest, or redemption premiums on the notes security from 1 or more of the sources to secure the bonds and the proceeds of the bonds to be issued to refund the notes. The pledge shall be valid and binding from the time made. The security pledged and received by an authority is immediately subject to the lien of the pledge without physical delivery of the security or further action. The lien is valid and binding against a person with a claim of any kind against the authority whether or not the person has notice of the pledge. Neither the resolution, trust indenture, nor any other instrument creating a pledge must be filed or recorded to establish and perfect a lien or security interest in the property pledged. In the resolution, the authority shall declare the necessity of the notes, the purpose of the notes, the principal amount of the notes to be issued, and an estimated principal payment schedule for and an estimated or maximum average annual interest rate on the notes. The issuance and delivery of the notes shall be conclusive as to the existence of the facts entitling the notes to be issued in the principal amount of the notes and shall not be subject to attack. The notes shall mature not more than the earlier of 3 years from the date of issuance or 90 days after the expected date of issuance of the bonds in anticipation of which the notes are issued and may bear no interest or interest at a fixed or variable rate or rates of interest per annum. The proceeds of notes issued under this subsection shall be used only for the purpose to which the proceeds of the bonds may be applied, the costs of issuance of the notes, and the payment of principal and interest on the notes. Notes issued under this section are exempt from the provisions of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1377 Evidences of indebtedness or liability as contract; assumption and performance of obligations.

Sec. 27.

(1) Notwithstanding any other provisions of this act or any other law, the provisions of all ordinances, resolutions, and other proceedings of the local government in respect to any outstanding bonds, notes, or any and all evidences of indebtedness or liability assumed by an authority pursuant to this act, if any, shall constitute a contract between the authority and the holders of the bonds, notes, or evidences of indebtedness or liability and are enforceable against the authority or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction in accordance with law.

(2) Bonds, notes, or any and all evidences of indebtedness or liability that are assumed by an authority under this act shall be payable from and secured by the sources of revenue that were pledged to those bonds, notes, or evidences of indebtedness or liability under the ordinance, resolution, or other proceedings of the local government and shall not constitute a full faith and credit obligation of the authority or of this state.

(3) Nothing in this act or in any other law shall be held to relieve the local government from which a convention facility has been transferred from any bonded or other debt or liability lawfully contracted by the local government, to which the full faith and credit of the local government has been pledged and that remains outstanding as of the transfer date, notwithstanding that the proceeds of the debt or liability have been used by the local government in support of the convention facility.

(4) Upon the transfer of a convention facility to an authority, trustees, paying agents, and registrars for any obligation of the local government that has been expressly assumed by the authority under section 19 shall perform all of their duties and obligations and provide all notices related to the obligations as if the authority were the issuer of the obligations. The trustees, paying agents, and registrars shall care for and consider all revenues and funds pledged to secure obligations of the local government that have been assumed by the authority under section 19 as revenues and funds of the authority. The authority shall indemnify and hold harmless these trustees, paying agents, and registrars from liability incurred in compliance with this subsection.

History: 2008, Act 554, Eff. Jan. 20, 2009



Section 141.1379 Applicability of restrictions standards or prerequisites of local government; additional powers; construction of act.

Sec. 29.

(1) Unless permitted by this act or approved by an authority, any restrictions standards or prerequisites of a local government otherwise applicable to an authority and enacted after the effective date of this act shall not apply to an authority. This subsection is intended to prohibit special local legislation or ordinances applicable exclusively or primarily to an authority and not to exempt an authority from laws generally applicable to other persons or entities.

(2) The powers conferred in this act upon any authority or local government shall be in addition to any other powers the authority or local government possesses by charter or statute. The provisions of this act apply notwithstanding any resolution, ordinance, or charter provision to the contrary.

(3) This act shall be construed liberally to effectuate the legislative intent and the purpose of this act as complete and independent authorization for the performance of each and every act and thing authorized in the act, and all powers granted in this act shall be broadly interpreted to effectuate the intent and purposes of this act and not as to limitation of powers.

History: 2008, Act 554, Eff. Jan. 20, 2009






Act 203 of 1999 THE CONVENTION FACILITY AUTHORITY ACT (141.1401 - 141.1414)

Section 141.1401 Short title.

Sec. 1.

This act shall be known and may be cited as “the convention facility authority act”.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1402 Legislative findings.

Sec. 2.

The legislature of this state finds that there exists in this state a continuing need for programs to promote tourism and convention business in order to assist in the prevention of unemployment and the alleviation of the conditions of unemployment, to preserve existing jobs, and to create new jobs to meet the employment demands of population growth. To achieve these purposes, it is necessary to assist and encourage local units of government to acquire, construct, improve, enlarge, renew, replace, repair, finance, furnish, and equip convention facilities and the real property on which they are located and to refinance these activities.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1403 Definitions.

Sec. 3.

As used in this act:

(a) "Authority" means a convention facility authority created under section 4.

(b) "Board" means the board of directors of an authority.

(c) "Convention facility" means all or any part of, or any combination of, a convention hall, auditorium, arena, sports facility, market, or other facility meeting rooms, exhibition area, and related adjacent public areas that are generally available to the public for lease or use, together with appurtenant property, including parking lots or structures, necessary and convenient for use in connection with the convention facility.

(d) "Develop", unless the context clearly indicates a different meaning, means to acquire, market, promote, construct, improve, enlarge, renew, renovate, replace, lease, equip, furnish, or operate.

(e) "Fund" means the convention facility authority fund created for each authority as provided in section 10.

(f) "Qualified city" means a city with a population of more than 170,000 according to the most recent decennial census that is the most populous city in a qualified county.

(g) "Qualified county" means a county with a population of more than 500,000 according to the most recent decennial census that contains a qualified city, and that is not a charter county or a county with an optional unified form of government.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999 ;-- Am. 2013, Act 26, Imd. Eff. May 10, 2013



Section 141.1404 Establishment of authority by county and city; resolution; organization.

Sec. 4.

(1) A qualified county and a qualified city may by resolutions of their respective legislative governing bodies jointly establish an authority under this act. On the date on which all the certified copies of the resolutions establishing the authority are filed with the secretary of state, the authority is created as a body corporate and politic.

(2) An authority under this act is an authority organized pursuant to state law for purposes of 1974 PA 263, MCL 141.861 to 141.867.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1405 Board of directors; powers, duties, and functions; membership; terms; oath of office; vacancy; eligibility of legislative member or city official.

Sec. 5.

(1) The powers, duties, and functions of an authority are vested in and shall be exercised by a board of directors. The board shall consist of 7 members as follows:

(a) Two members who are residents of the qualified county appointed by the county board of commissioners of the qualified county, not less than 1 of whom is from the private sector with experience in economic development.

(b) Two members who are residents of the qualified county appointed by the mayor of the qualified city with approval by the legislative body of the qualified city, not less than 1 of whom is from the private sector with experience in economic development.

(c) One member who is a resident of the qualified county appointed by the governor.

(d) Two members who are residents of the qualified county appointed by the 5 members described in subdivisions (a), (b), and (c) at the first meeting of the board as the first item of business, both of whom shall be selected from a list of not fewer than 3 individuals provided by the local convention and visitors bureau. Every 2 years after the first appointment under this subdivision, 1 member shall be appointed at the first meeting of the board following the expiration of the member's term as the first item of business. If the local convention and visitors bureau desires that an existing member be reappointed for another term, it shall notify the 5 members serving on the board described in subdivisions (a), (b), and (c) who shall have the option of reappointing or not reappointing the existing member. If the existing member is not reappointed, the local convention and visitors bureau shall provide the 5 members a list of not fewer than 3 individuals that are residents of the qualified county from which 1 shall be appointed to the board. If the local convention and visitors bureau has determined that an existing member whose term is expiring or has expired not be reappointed, it shall provide the 5 members a list of not fewer than 3 individuals that are residents of the qualified county from which 1 shall be appointed to the board.

(2) Except as otherwise provided in this subsection, members of the board shall be appointed for a term of 4 years. One of the board members first appointed by the county board of commissioners of the qualified county and 1 of the board members first appointed by the mayor of the qualified city with the approval of the legislative body of the qualified city shall be appointed for a term of 2 years. The first member appointed under subsection 1(d) shall be appointed for a term of 2 years.

(3) Upon appointment to a board under subsection (1) and upon taking and the filing of the constitutional oath of office, a member of the board shall enter office and exercise the duties of the office to which he or she is appointed.

(4) A vacancy on a board of a member serving for a fixed term shall be filled in the same manner as the original appointment for the balance of the unexpired term. A member of the board holds office until a successor is appointed and qualified.

(5) Notwithstanding a charter provision of a qualified city to the contrary, a member of the legislative body or other city official of the qualified city is eligible to serve as a member of a board established under this act.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999 ;-- Am. 2013, Act 26, Imd. Eff. May 10, 2013



Section 141.1406 Board of directors; discharge of duties; actions; meetings; compensation.

Sec. 6.

(1) Members of a board and officers and employees of the authority are subject to 1968 PA 317, MCL 15.321 to 15.330. A member of the board or an officer, employee, or agent of the authority shall discharge the duties of his or her position in a nonpartisan manner, in good faith, and with the degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging his or her duties, a member of the board or an officer, employee, or agent of the authority, when acting in good faith, may rely upon any of the following:

(a) The opinion of counsel for the authority.

(b) The report of an independent appraiser selected by the board.

(c) Financial statements of the authority represented to the member of the board, officer, employee, or agent to be correct by the officer of the authority having charge of its books of account or stated in a written report by the state auditor general or a certified public accountant, or a firm of certified accountants, to reflect the financial condition of the authority.

(2) A board shall organize and make its own policies and procedures and shall adopt bylaws governing its operations. A majority of the members of a board constitutes a quorum for transaction of business, notwithstanding the existence of 1 or more vacancies on the board. Except as otherwise provided in this act, actions taken by the board shall be by a majority vote of the members present in person at a meeting of the board or, if authorized by the bylaws, by the use of amplified telephonic or video conferencing equipment. The authority shall meet at the call of the chairperson and as may be provided in the bylaws.

(3) Members of a board shall serve without compensation for their membership on the board, but members of the board may receive reasonable reimbursement for necessary travel and expenses.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1407 Conduct of business at public meetings; disclosure requirements.

Sec. 7.

(1) A board shall conduct all business at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of each meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(2) A record or a portion of a record, material, or other data received, prepared, used, or retained by the authority that relates to financial or proprietary information that is identified in writing by the person submitting the information and acknowledged by the board as confidential is not subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. The board may meet in closed session pursuant to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, to make a determination of whether it acknowledges as confidential any financial or proprietary information submitted and considered by the person submitting the information as confidential. For the purpose of this subsection, “financial or proprietary information” means information that has not been publicly disseminated or that is unavailable from other sources, the release of which might cause the person submitting the information competitive harm.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1408 Powers of authority; tax levy prohibited.

Sec. 8.

(1) An authority may do all things necessary or convenient to carry out the purposes, objectives, and provisions of this act and the purposes, objectives, and powers delegated to the authority or the board by other laws or executive orders, including, without limitation, all of the following:

(a) Adopt bylaws for the regulation of its affairs and alter the bylaws at its pleasure.

(b) Sue and be sued in its own name.

(c) Enter into contracts, including management contracts, and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers and designate the person or persons who have authority to execute those contracts and instruments on behalf of the authority and to hire any other service providers or consultants the authority deems appropriate to assist in the performance of its duties.

(d) Solicit, receive, and accept from any source gifts, grants, loans, or contributions of money, property, or other things of value, and other aid or payment, or participate in any other way in a federal, state, or local government program.

(e) Procure insurance against loss in connection with the property, assets, or activities of the authority.

(f) Invest money of the authority under 1943 PA 20, MCL 129.91 to 129.97a, and deposit money of the authority under 1932 (1st Ex Sess) PA 40, MCL 129.11 to 129.16.

(g) Engage, on a contract basis, the services of private consultants, managers, legal counsel, and auditors for rendering professional or technical assistance and advice payable out of any money of the authority.

(h) Indemnify and procure insurance indemnifying members of the board from personal loss or accountability for liability asserted by a person with regard to bonds or other obligations of the authority, or from any personal liability or accountability by reason of the issuance of the bonds or other obligations or by reason of any other action taken or the failure to act by the authority.

(i) Establish and maintain an office and employ and fix compensation for personnel of the authority. To hire an executive director or other chief administrative officer who is authorized to establish and fix a schedule of rents, admission fees, or other charges for occupancy, use of, or admission to any convention facility operated by the authority and provide for the collection and enforcement of those rents, admission fees, or other charges.

(j) Hold, clear, remediate, improve, maintain, manage, control, sell, exchange, mortgage and hold mortgages on and other security interests in, lease, as lessor or lessee, and obtain or grant easements and licenses on property that the authority acquires. A sale, exchange, lease, or other disposition of authority property shall be to a person or persons for a project or projects involving a convention facility. Property acquired by the authority and later determined by the authority to be not necessary for a convention facility may be sold or otherwise disposed of for use or uses not inconsistent with the purposes of this act. Temporary or permanent easements or licenses or other appropriate interests in property acquired by the authority may be conveyed or granted by the authority for utility, vehicular, or pedestrian traffic facilities, or related purposes not inconsistent with this act. The authority does not have the power to condemn property.

(k) Issue negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. Revenue bonds issued by the authority are not a debt of the qualified county, qualified city, or this state.

(l) Develop, acquire, or own 1 or more convention facilities.

(m) Do all other acts and things necessary or convenient to carrying out the purposes for which the authority was established.

(2) An authority established under this act shall not levy a tax.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999 ;-- Am. 2013, Act 26, Imd. Eff. May 10, 2013



Section 141.1409 Employment of staff; audits; budget.

Sec. 9.

(1) An authority may employ staff, including legal and technical experts, and other officers, or employees, permanent or temporary, paid from the funds of the authority.

(2) The accounts of an authority are subject to annual audits by the state auditor general or a certified public accountant selected by the authority. Copies of the audits shall be forwarded annually to the state treasurer as provided in the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a. Records shall be maintained according to generally accepted accounting principles.

(3) The authority shall prepare and adopt an annual budget.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1410 Convention facility authority fund; creation; disposition of money.

Sec. 10.

A convention facility authority fund is created for each authority. An authority shall deposit all money received and generated by the convention facility into the fund.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1411 Payment of costs from certain revenues.

Sec. 11.

The payment of principal, interest, and other costs including engineering, financial, and issuance costs, associated with bonds issued by the authority may be made by the authority from any of the following revenues:

(a) Federal grants, loans, appropriations, payments, or contributions.

(b) The proceeds from the sale, exchange, mortgage, lease, or other disposition of property that the authority has acquired.

(c) Grants, loans, appropriations, payments, proceeds from repayments of loans made by the authority, or contributions from public or private sources.

(d) Money in the fund including rents, admission fees, or other charges for use of the convention facility.

(e) Investment earnings on the revenues described in subdivisions (a) to (d).

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1412 Issuance of negotiable revenue bonds; limitations.

Sec. 12.

(1) An authority may only issue negotiable revenue bonds under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140. An authority may not issue any other kinds of bonds, notes, or other obligations.

(2) An authority may authorize and issue its negotiable revenue bonds payable solely from the revenues or funds available to the authority under section 10. Bonds, notes, or other obligations of an authority are not a debt or liability of this state, a qualified county that established the authority, or a qualified city that established the authority and do not create or constitute an indebtedness, liability, or obligation or constitute a pledge of faith and credit of this state, the qualified county that established the authority, or a qualified city that established the authority. Bonds issued by an authority are payable solely from revenues or funds pledged or available for their payment as authorized in this act or as provided in the resolution of the board authorizing the bonds.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1413 Property of authority.

Sec. 13.

(1) Property of an authority is public property devoted to an essential public and governmental function and purpose. Income of the authority is for a public purpose.

(2) Except as otherwise provided in this subsection, the property of the authority and its income and operations are exempt from all taxes and special assessments of this state or a political subdivision of this state. Property of the authority and its income and operations that are leased to private persons are not exempt from any tax or special assessment of this state or a political subdivision of this state. Property of the authority is exempt from any ad valorem property taxes levied under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(3) Bonds issued by the authority, and the interest on or income from those bonds, are exempt from all taxation of this state or a political subdivision of this state.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999



Section 141.1414 Use of funds received pursuant to section 301 of 1999 PA 137.

Sec. 14.

Funds received by the authority pursuant to section 301 of 1999 PA 137 shall not be used by the authority to defray costs incurred before the date on which the funds are released by the state treasurer.

History: 1999, Act 203, Imd. Eff. Dec. 21, 1999






Act 254 of 2010 REGIONAL CONVENTION AND TOURISM PROMOTION ACT (141.1431 - 141.1437)

Section 141.1431 Short title.

Sec. 1.

This act shall be known and may be cited as the "regional convention and tourism promotion act".

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1432 Definitions.

Sec. 2.

As used in this act:

(a) "Assessment" means the amount levied against an owner of a transient facility within an assessment district computed by application of the applicable percentage against aggregate room charges with respect to that transient facility during the applicable assessment period.

(b) "Assessment district" means a combination of 2 or more adjoining municipalities as described in a marketing program.

(c) "Assessment revenues" means the money derived from the assessment, including any interest and penalties on the assessment, imposed by this act.

(d) "Board" means the board of directors of a bureau.

(e) "Bureau" means a nonprofit corporation incorporated under the laws of this state existing solely to promote convention business and tourism within this state or a portion of this state and that complies with all of the following:

(i) Has been actively engaged in promoting convention business and tourism for not less than 5 years.

(ii) Has a board of directors elected by its members.

(iii) Has a full-time chief executive officer and not fewer than 2 full-time equivalent employees.

(iv) Is a member of 1 or more nationally recognized associations of travel and convention bureaus.

(f) "Director" means the chief executive officer of the Michigan economic development corporation or his or her designee.

(g) "Marketing program" means a program established by a bureau to develop, encourage, solicit, and promote regional convention business and tourism within this state or a portion of this state within which the bureau operates. The encouragement and promotion of regional convention business and tourism shall include any service, function, or activity, whether or not performed, sponsored, or advertised by a bureau, that intends to attract transient guests to the assessment district.

(h) "Marketing program notice" means the notice described in section 3.

(i) "Municipality" means a county with a population of more than 80,000 and less than 115,000 and that contains a city with a population of more than 35,000 and less than 45,000, at the time the marketing notice is filed with the director, and that shares a border with a county that levies a tax on accommodations under 1974 PA 263, MCL 141.861 to 141.867.

(j) "Owner" means the owner of a transient facility located within the assessment district or, if the transient facility is operated or managed by a person other than the owner, then the operator or manager of that transient facility.

(k) "Room" means a room or other space provided for sleeping, including the furnishings and other accessories in the room.

(l) "Room charge" means the charge imposed for the use or occupancy of a room, excluding charges for food, beverages, state use tax, telephone service or like services paid in connection with the charge, and reimbursement of the assessment imposed by this act.

(m) "Transient facility" means a building that contains 2 or more rooms used in the business of providing dwelling, lodging, or sleeping to transient guests, whether or not membership is required for the use of the rooms. A transient facility shall not include a hospital or nursing home.

(n) "Transient guest" means a person who occupies a room in a transient facility for less than 30 consecutive days regardless of who pays the room charge for the room.

(o) "Use tax" means the tax imposed under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1433 Marketing program notice; filing; contents; mailing to owners of transient facility owners; right of referendum; assessment contained in notice; effectiveness; written referendum; effect of approval or disapproval of assessment.

Sec. 3.

(1) A bureau that has its principal place of business in an assessment district may file a marketing program notice with the director. The notice shall state that the bureau proposes to create a marketing program under this act and cause an assessment to be collected from owners of transient facilities within the assessment district to pay the costs of the program.

(2) The marketing program notice shall describe the structure, history, membership, and activities of the bureau in sufficient detail to enable the director to determine whether the bureau satisfies all of the requirements of section 2(e).

(3) The marketing program notice shall describe the marketing program to be implemented by the bureau with the assessment revenues and specify the amount of the assessment proposed to be levied, which shall not exceed 5% of the room charges in the applicable payment period, and the municipality or municipalities composing the assessment district.

(4) Simultaneously with the filing of the marketing program notice with the director, the bureau shall cause a copy of the notice to be mailed by registered or certified mail to each owner of a transient facility located in the assessment district specified in the notice in care of the respective transient facility. In assembling the list of owners to whom the notices shall be mailed, the bureau shall use any data that are reasonably available to the bureau.

(5) The form of the marketing program notice, in addition to the information required by subsections (1), (2), and (3), shall set forth the right of referendum prescribed in subsection (6).

(6) Except as otherwise provided in subsection (8), the assessment set forth in the notice shall become effective on the first day of the month following the expiration of 40 days after the date the notice is mailed, unless the director, within the 40-day period, receives written requests for a referendum by owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all of the transient facilities.

(7) If the director receives referendum requests in the time and number set forth in subsection (6), the director shall cause a written referendum to be held by mail or in person, as the director chooses, among all owners of transient facilities in the assessment district within 20 days after the expiration of the 40-day period. For the purposes of the referendum, each owner of a transient facility shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of votes actually cast at the referendum approve the assessment, as proposed by the bureau in its marketing program notice, the assessment shall become effective, except as otherwise provided in subsection (8), as to all owners of transient facilities located in the assessment district on the first day of the month following expiration of 30 days after certification of the results of the referendum by the director. If a majority of votes actually cast at the referendum are opposed to the assessment, the assessment shall not become effective. If the assessment is defeated by the referendum, the bureau may file and serve a new notice of intention if at least 60 days have elapsed from the date of certification of the results of the earlier referendum. Not more than 2 referenda or notices may be held pursuant to this subsection or filed pursuant to this section in any 1 calendar year. Only 1 assessment under this act may be in existence in an assessment district, or any part of an assessment district, at any 1 time.

(8) The assessment described in this act shall not be effective before January 1, 2011.

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1434 Marketing program; provisions.

Sec. 4.

A marketing program may include all or any of the following:

(a) Provisions for establishing and paying the costs of advertising, marketing, and promotional programs to encourage convention business and tourism in the assessment district.

(b) Provisions for assisting transient facilities within the assessment district in promoting regional convention business and tourism.

(c) Provisions for the acquisition of personal property considered appropriate by the bureau in furtherance of the purposes of the marketing program.

(d) Provisions for the hiring of and payment for personnel employed by the bureau to implement the marketing program.

(e) Provisions for contracting with organizations, agencies, or persons for carrying out activities in furtherance of the purposes of the marketing program.

(f) Programs for establishing and paying the costs of research designed to encourage convention business and tourism in the assessment district.

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1435 Assessment payments; computation; statement of room charges; forwarding copies of use tax returns; use by certified public accountants; interest; delinquency charge; attorney fees and court costs; liability for payment after mailing of notice.

Sec. 5.

(1) Upon the effective date of an assessment, each owner of a transient facility in the assessment district shall be liable for payment of the assessment, computed using the percentage set forth in the marketing program notice. The assessment shall be paid by the owner of each such transient facility to the bureau within 30 days after the end of each calendar month and shall be accompanied by a statement of room charges imposed with respect to the transient facility for that month. This act shall not prohibit a transient facility from reimbursing itself by adding the assessment imposed pursuant to this act to room charges payable by transient guests, provided that the transient facility discloses that it has done so on any bill presented to a transient guest.

(2) Within 30 days after the close of each calendar quarter, each owner within an assessment district shall forward to the independent certified public accountants who audit the financial statements of the bureau copies of its use tax returns for the preceding quarter. These copies of the use tax returns shall be used solely by the certified public accountants to verify and audit the owner's payment of the assessments and shall not be disclosed to the bureau except as necessary to enforce this act.

(3) Interest shall be paid by an owner to the bureau on any assessments not paid within the time called for under this act. The interest shall accrue at the rate of 1.5% per month. Owners delinquent for more than 90 days in paying assessments, in addition to the 1.5% interest, shall pay a delinquency charge of 10% per month or fraction of a month on the amount of the delinquent assessments and shall pay the costs of reasonable attorney fees and court costs incurred in collecting delinquent assessments. The bureau may sue in its own name to collect the assessments, interest, and delinquency charges.

(4) The owner of a transient facility shall not be liable for payment of an assessment until a notice has been mailed to the transient facility of the owner pursuant to section 3(4).

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1436 Assessment revenues; deposit; disbursement; mailing audited financial statements and report; failure of bureau to provide copies within certain time limit; penalty.

Sec. 6.

(1) The assessment revenues collected pursuant to this act shall not be state funds. The money shall be deposited in a bank or other depository in this state, in the name of the bureau, and disbursed only for the expenses properly incurred by the bureau with respect to the marketing programs developed by the bureau under this act.

(2) The financial statements of the bureau shall be audited at least annually by a certified public accountant. A copy of the audited financial statements shall be mailed to each owner not more than 150 days after the close of the bureau's fiscal year. The financial statements shall include a statement of all assessment revenues received by the bureau during the fiscal year in question and include the amount of wages and benefits for each full-time employee of the bureau and shall be accompanied by a detailed report, certified as correct by the chief operating officer of the bureau, describing the marketing programs implemented or, to the extent then known, to be implemented by the bureau.

(3) Copies of the audited financial statements and the certified report shall simultaneously be mailed to the director, who shall make it available to the public on the internet. If the bureau fails to submit copies of the audited financial statements and the certified report to the director as provided in this subsection, the director shall mail a demand letter to the bureau requesting copies of the audited financial statements and the certified report with a copy of that demand letter forwarded to the attorney general. If the director does not receive copies of the audited financial statement and the certified report described in this subsection within 90 days of the demand letter, upon notice by the director or the attorney general, for the period of noncompliance with this subsection, the bureau shall not expend any portion of the assessment collected during the period of noncompliance with this subsection. The attorney general may assist the director in enforcing the provisions of this act.

(4) If the bureau fails to provide the copies of the audited financial statement and the certified report within 90 days of the demand letter as provided in subsection (3), the bureau is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $10,000.00 and, in addition, the attorney general may bring action to dissolve the bureau as provided by law.

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010



Section 141.1437 Referendum to discontinue assessment.

Sec. 7.

(1) At any time 3 years or more after the effective date of an assessment, and upon the written request of owners of transient facilities located within the assessment district representing not less than 40% of the total number of owners or not less than 40% of the total number of rooms in all the transient facilities, the bureau shall conduct a referendum on whether the assessment shall be discontinued. The bureau shall cause a written referendum to be held by mail or in person, as the bureau chooses, among all owners of transient facilities in the assessment district within 60 days of the receipt of the requests. For the purposes of the referendum, each owner shall have 1 vote for each room in each of the owner's transient facilities within the assessment district. If a majority of the total votes eligible to be cast at the referendum supports discontinuance of the assessment, the assessment shall be discontinued on the first day of the month following expiration of 90 days after the certification of the results of the referendum by the bureau.

(2) Passage of a resolution discontinuing the assessment shall not prevent a bureau from proposing a new marketing program notice during or after the 90-day period, in which case the procedures set forth in section 3 shall be followed.

(3) If a referendum is conducted under subsection (1) and if a resolution to discontinue the assessment is not adopted, a further referendum on the discontinuation of that assessment shall not be held for a period of 2 years.

History: 2010, Act 254, Imd. Eff. Dec. 14, 2010






Act 147 of 2000 SAFE DRINKING WATER FINANCIAL ASSISTANCE ACT (141.1451 - 141.1455)

Section 141.1451 Short title.

Sec. 1.

This act shall be known and may be cited as the “safe drinking water financial assistance act”.

History: 2000, Act 147, Eff. Oct. 1, 2000



Section 141.1452 Definitions.

Sec. 2.

As used in this act:

(a) “Assistance” means that term as it is defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

(b) “Community water supply” means that term as it is defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

(c) “Department” means the department of environmental quality.

(d) “Governmental unit” means a governmental unit as defined in section 3 of the shared credit rating act, 1985 PA 227, MCL 141.1053, that is eligible for reimbursement of project planning costs under section 5404(3)(b) of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5404.

(e) “Noncommunity water supply” means that term as it is defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

(f) “Water supplier” means that term as it is defined in part 54 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5401 to 324.5418.

History: 2000, Act 147, Eff. Oct. 1, 2000



Section 141.1453 Notes or bonds; issuance; use; limitation; sale to Michigan municipal bond authority.

Sec. 3.

Subject to this act, a governmental unit may issue notes or bonds and use the proceeds of the notes or bonds for planning for the acquisition, construction, improvement, or installation of real or personal property comprising all or a portion of a community water supply or noncommunity water supply. For any governmental unit, the aggregate principal amount of all notes and bonds issued under this act less the principal amount used by the governmental unit to purchase notes or bonds issued by another governmental unit under this act shall not exceed $100,000.00. The notes or bonds issued under this act shall be sold to the Michigan municipal bond authority or to another governmental unit if the other governmental unit purchases the notes or bonds with proceeds of notes or bonds issued under this act and sold to the Michigan municipal bond authority. The notes or bonds issued under this act are subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821. Each governmental unit is authorized to use proceeds of notes or bonds issued by it under this act and sold to the Michigan municipal bond authority to purchase notes or bonds issued under this act by any other governmental unit.

History: 2000, Act 147, Eff. Oct. 1, 2000 ;-- Am. 2002, Act 289, Imd. Eff. May 9, 2002



Section 141.1454 Notes or bonds; issuance; authorization by resolution; provisions.

Sec. 4.

Notes or bonds issued under this act shall be authorized by a resolution of the governing body of the governmental unit, which may pledge the full faith and credit of the governmental unit to the payment of the principal of and interest on the notes or bonds. The resolution of the governing body of the governmental unit authorizing the issuance of notes or bonds under this act may authorize the governmental unit to enter into loan agreements, security agreements, pledge agreements, including, but not limited to, the pledge of water supply revenues, mortgages, assignments, or other agreements determined to be necessary to the issuance of the notes or bonds and may authorize the governmental unit to use proceeds of the notes or bonds sold to the Michigan municipal bond authority to purchase notes or bonds issued under this act by any other governmental unit.

History: 2000, Act 147, Eff. Oct. 1, 2000 ;-- Am. 2002, Act 289, Imd. Eff. May 9, 2002



Section 141.1455 Construction of act; purpose; restriction.

Sec. 5.

This act shall be construed as cumulative authority for the exercise of the powers granted under this act. The purpose of this act is to create full and complete additional and alternate methods for the exercise of these powers, and the powers conferred by this act shall not be affected or limited by any other statute or by any charter or incorporating document, except as otherwise provided in this act. However, this act does not authorize the governing body of any governmental unit to levy taxes in excess of constitutional, statutory, or charter limitations without the approval of its electors, as provided by law.

History: 2000, Act 147, Eff. Oct. 1, 2000






Act 4 of 2011 LOCAL GOVERNMENT AND SCHOOL DISTRICT FISCAL ACCOUNTABILITY ACT (141.1501 - 141.1531)

Section 141.1501-141.1531 Act 4 of 2011 was rejected by a majority of the electors at the November 2012 general election.






Act 436 of 2012 LOCAL FINANCIAL STABILITY AND CHOICE ACT (141.1541 - 141.1575)

Section 141.1541 Short title.

Sec. 1.

This act shall be known and may be cited as the "local financial stability and choice act".

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1542 Definitions.

Sec. 2.

As used in this act:

(a) "Chapter 9" means chapter 9 of title 11 of the United States Code, 11 USC 901 to 946.

(b) "Chief administrative officer" means any of the following:

(i) The manager of a village or, if a village does not employ a manager, the president of the village.

(ii) The city manager of a city or, if a city does not employ a city manager, the mayor of the city.

(iii) The manager of a township or the manager or superintendent of a charter township or, if the township does not employ a manager or superintendent, the supervisor of the township.

(iv) The elected county executive or appointed county manager of a county or, if the county has not adopted the provisions of either 1973 PA 139, MCL 45.551 to 45.573, or 1966 PA 293, MCL 45.501 to 45.521, the county's chairperson of the county board of commissioners.

(v) The chief operating officer of an authority or of a public utility owned by a city, village, township, or county.

(vi) The superintendent of a school district.

(c) "Creditor" means either of the following:

(i) An entity that has a noncontingent claim against a local government that arose at the time of or before the commencement of the neutral evaluation process and whose claim represents at least $5,000,000.00 or comprises more than 5% of the local government's debt or obligations, whichever is less.

(ii) An entity that would have a noncontingent claim against the local government upon the rejection of an executory contract or unexpired lease in a chapter 9 case and whose claim would represent at least $5,000,000.00 or would comprise more than 5% of the local government's debt or obligations, whichever is less.

(d) "Debtor" means a local government that is authorized to proceed under chapter 9 by this act and that meets the requirements of chapter 9.

(e) "Emergency manager" means an emergency manager appointed under section 9. An emergency manager includes an emergency financial manager appointed under former 1988 PA 101 or former 1990 PA 72 who was acting in that capacity on March 28, 2013.

(f) "Entity" means a partnership, nonprofit or business corporation, limited liability company, labor organization, or any other association, corporation, trust, or other legal entity.

(g) "Financial and operating plan" means a written financial and operating plan for a local government under section 11, including an educational plan for a school district.

(h) "Good faith" means participation by an interested party or a local government representative in the neutral evaluation process with the intent to negotiate a resolution of the issues that are the subject of the neutral evaluation process, including the timely provision of complete and accurate information to provide the relevant participants through the neutral evaluation process with sufficient information, in a confidential manner, to negotiate the readjustment of the local government's debt.

(i) "Interested party" means a trustee, a committee of creditors, an affected creditor, an indenture trustee, a pension fund, a bondholder, a union that under its collective bargaining agreements has standing to initiate contract negotiations with the local government, or a representative selected by an association of retired employees of the public entity who receive income or benefits from the public entity. A local government may invite holders of contingent claims to participate as interested parties in the neutral evaluation process if the local government determines that the contingency is likely to occur and the claim may represent at least $5,000,000.00 or comprise more than 5% of the local government's debt or obligations, whichever is less.

(j) "Local emergency financial assistance loan board" means the local emergency financial assistance loan board created under section 2 of the emergency municipal loan act, 1980 PA 243, MCL 141.932.

(k) "Local government" means a municipal government or a school district.

(l) "Local government representative" means the person or persons designated by the governing body of the local government with authority to make recommendations and to attend the neutral evaluation process on behalf of the governing body of the local government.

(m) "Local inspector" means a certified forensic accountant, certified public accountant, attorney, or similarly credentialed person whose responsibility it is to determine the existence of proper internal and management controls, fraud, criminal activity, or any other accounting or management deficiencies.

(n) "Municipal government" means a city, a village, a township, a charter township, a county, a department of county government if the county has an elected county executive under 1966 PA 293, MCL 45.501 to 45.521, an authority established by law, or a public utility owned by a city, village, township, or county.

(o) "Neutral evaluation process" means a form of alternative dispute resolution or mediation between a local government and interested parties as provided for in section 25.

(p) "Neutral evaluator" means an impartial, unbiased person or entity, commonly known as a mediator, who assists local governments and interested parties in reaching their own settlement of issues under this act, who is not aligned with any party, and who has no authoritative decision-making power.

(q) "Receivership" means the process under this act by which a financial emergency is addressed through the appointment of an emergency manager. Receivership does not include chapter 9 or any provision under federal bankruptcy law.

(r) "Review team" means a review team appointed under section 4.

(s) "School board" means the governing body of a school district.

(t) "School district" means a school district as that term is defined in section 6 of the revised school code, 1976 PA 451, MCL 380.6, or an intermediate school district as that term is defined in section 4 of the revised school code, 1976 PA 451, MCL 380.4.

(u) "State financial authority" means the following:

(i) For a municipal government, the state treasurer.

(ii) Except as otherwise provided in subparagraph (iii), for a school district, the superintendent of public instruction.

(iii) For a school district subject to a deficit elimination plan under section 1220 of the revised school code, 1976 PA 451, MCL 380.1220, the state treasurer.

(v) "Strong mayor" means a mayor who has been granted veto power for any purpose under the charter of that local government.

(w) "Strong mayor approval" means approval of a resolution under 1 of the following conditions:

(i) The strong mayor approves the resolution.

(ii) The resolution is approved by the governing body with sufficient votes to override a veto by the strong mayor.

(iii) The strong mayor vetoes the resolution and the governing body overrides the veto.

History: 2012, Act 436, Eff. Mar. 28, 2013 ;-- Am. 2015, Act 110, Imd. Eff. July 7, 2015



Section 141.1543 Findings; declarations.

Sec. 3.

The legislature finds and declares all of the following:

(a) That the health, safety, and welfare of the citizens of this state would be materially and adversely affected by the insolvency of local governments and that the fiscal accountability of local governments is vitally necessary to the interests of the citizens of this state to assure the provision of necessary governmental services essential to public health, safety, and welfare.

(b) That it is vitally necessary to protect the credit of this state and its political subdivisions and that it is necessary for the public good and it is a valid public purpose for this state to take action and to assist a local government in a financial emergency so as to remedy the financial emergency by requiring prudent fiscal management and efficient provision of services, permitting the restructuring of contractual obligations, and prescribing the powers and duties of state and local government officials and emergency managers.

(c) That the fiscal stability of local governments is necessary to the health, safety, and welfare of the citizens of this state and it is a valid public purpose for this state to assist a local government in a condition of financial emergency by providing for procedures of alternative dispute resolution between a local government and its creditors to resolve disputes, to determine criteria for establishing the existence of a financial emergency, and to set forth the conditions for a local government to exercise powers under federal bankruptcy law.

(d) That the authority and powers conferred by this act constitute a necessary program and serve a valid public purpose.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1544 Determination of probable financial stress; preliminary review; conditions; school district; notification to local government; interim report of findings; final report; finding of probable financial stress; appointment of review team for municipal government; appointment of review team for local school district; staff support; duration of appointment.

Sec. 4.

(1) Subject to subsection (2), the state financial authority may conduct a preliminary review to determine the existence of probable financial stress within a local government if 1 or more of the following occur:

(a) The governing body or the chief administrative officer of a local government requests a preliminary review. The request shall be in writing and shall identify the existing or anticipated financial conditions or events that make the request necessary.

(b) The state financial authority receives a written request from a creditor with an undisputed claim that remains unpaid 6 months after its due date against the local government that exceeds the greater of $10,000.00 or 1% of the annual general fund budget of the local government, provided that the creditor notifies the local government in writing at least 30 days before his or her request to the state financial authority of his or her intention to submit a written request under this subdivision.

(c) The state financial authority receives a petition containing specific allegations of local government financial distress signed by a number of registered electors residing within the local government's jurisdiction equal to not less than 5% of the total vote cast for all candidates for governor within the local government's jurisdiction at the last preceding election at which a governor was elected. Petitions shall not be filed under this subdivision within 60 days before any election of the local government.

(d) The state financial authority receives written notification that a local government has not timely deposited its minimum obligation payment to the local government pension fund as required by law.

(e) The state financial authority receives written notification that the local government has failed for a period of 7 days or more after the scheduled date of payment to pay wages and salaries or other compensation owed to employees or benefits owed to retirees.

(f) The state financial authority receives written notification from a trustee, paying agent, bondholder, or auditor engaged by the local government of a default in a bond or note payment or a violation of 1 or more bond or note covenants.

(g) The state financial authority of a local government receives a resolution from either the senate or the house of representatives requesting a preliminary review.

(h) The local government has violated a requirement of, or a condition of an order issued pursuant to, former 1943 PA 202, the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or any other law governing the issuance of bonds or notes.

(i) The municipal government has violated the conditions of an order issued by the local emergency financial assistance loan board pursuant to the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(j) The local government has violated a requirement of sections 17 to 20 of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.437 to 141.440.

(k) The local government fails to timely file an annual financial report or audit that conforms with the minimum procedures and standards of the state financial authority and is required for local governments under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, or 1919 PA 71, MCL 21.41 to 21.55.

(l) If the local government is a school district, the school district fails to provide an annual financial report or audit that conforms with the minimum procedures and standards of the superintendent of public instruction and is required under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, and the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

(m) The municipal government is delinquent in the distribution of tax revenues, as required by law, that it has collected for another taxing jurisdiction, and that taxing jurisdiction requests a preliminary review.

(n) The local government is in breach of its obligations under a deficit elimination plan or an agreement entered into pursuant to a deficit elimination plan.

(o) A court has ordered an additional tax levy without the prior approval of the governing body of the local government.

(p) The municipal government has ended a fiscal year in a deficit condition as defined in section 21 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921, or has failed to comply with the requirements of that section for filing or instituting a financial plan to correct the deficit condition.

(q) The school district ended its most recently completed fiscal year with a deficit in 1 or more of its funds and the school district has not submitted a deficit elimination plan to the state financial authority within 30 days after the district's deadline for submission of its annual financial statement.

(r) The local government has been assigned a long-term debt rating within or below the BBB category or its equivalent by 1 or more nationally recognized credit rating agencies.

(s) The existence of other facts or circumstances that, in the state treasurer's sole discretion for a municipal government, are indicative of probable financial stress or that, in the state treasurer's or superintendent of public instruction's sole discretion for a school district, are indicative of probable financial stress.

(2) If 1 or more of the following occur, the state financial authority of the school district shall conduct a preliminary review to determine the existence of probable financial stress within the school district:

(a) The school district is subject to a deficit elimination plan under section 1220 of the revised school code, 1976 PA 451, MCL 380.1220, and the state treasurer determines that the school district has failed to submit or materially comply with the requirements of the deficit elimination plan.

(b) The school district is subject to a deficit elimination plan under section 1220 of the revised school code, 1976 PA 451, MCL 380.1220, that provides for the elimination of deficit over a period exceeding 5 years.

(3) Before commencing the preliminary review under subsection (1) or (2), the state financial authority shall provide the local government specific written notification that it intends to conduct a preliminary review. Elected and appointed officials of a local government shall promptly and fully provide the assistance and information requested by the state financial authority for that local government in conducting the preliminary review. The state financial authority shall provide an interim report of its findings to the local government within 20 days following the commencement of the preliminary review. In addition, a copy of the interim report shall be provided to each state senator and state representative who represents that local government. The local government may provide comments to the state financial authority concerning the interim report within 5 days after the interim report is provided to the local government. The state financial authority shall prepare and provide a final report detailing its preliminary review to the local emergency financial assistance loan board. In addition, a copy of the final report shall be provided to each state senator and state representative who represents that local government. The final report shall be posted on the department of treasury's website within 7 days after the final report is provided to the local emergency financial assistance loan board. The preliminary review and final report by the state financial authority shall be completed within 30 days following commencement of the preliminary review. For a preliminary review conducted under subsection (2), if the final report prepared by the state financial authority confirms the existence of any of the factors provided in subsection (2)(a) or (b), the state financial authority's confirmation is prima facie evidence that probable financial stress exists for that school district. Within 20 days after receiving the final report from the state financial authority, the local emergency financial assistance loan board shall determine if probable financial stress exists for the local government.

(4) If a finding of probable financial stress is made for a municipal government by the local emergency financial assistance loan board under subsection (3), the governor shall appoint a review team for that municipal government consisting of the state treasurer or his or her designee, the director of the department of technology, management, and budget or his or her designee, a nominee of the senate majority leader, and a nominee of the speaker of the house of representatives. The governor may appoint other state officials or other persons with relevant professional experience to serve on a review team to undertake a municipal financial management review.

(5) If a finding of probable financial stress is made for a school district by the local emergency financial assistance loan board under subsection (3), the governor shall appoint a review team for that school district consisting of the state treasurer or his or her designee, the superintendent of public instruction or his or her designee, the director of the department of technology, management, and budget or his or her designee, a nominee of the senate majority leader, and a nominee of the speaker of the house of representatives. The governor may appoint other state officials or other persons with relevant professional experience to serve on a review team to undertake a school district financial management review.

(6) The department of treasury shall provide staff support to each review team appointed under this section.

(7) A review team appointed under former 1988 PA 101 or former 1990 PA 72 and serving immediately before March 28, 2013 shall continue under this act to fulfill its powers and duties. All proceedings and actions taken by the governor, the state treasurer, the superintendent of public instruction, the local emergency financial assistance loan board, or a review team under former 2011 PA 4, former 1988 PA 101, or former 1990 PA 72 before March 28, 2013 are ratified and are enforceable as if the proceedings and actions were taken under this act, and a consent agreement entered into under former 2011 PA 4, former 1988 PA 101, or former 1990 PA 72 that was in effect immediately before March 28, 2013 is ratified and is binding and enforceable under this act.

History: 2012, Act 436, Eff. Mar. 28, 2013 ;-- Am. 2015, Act 110, Imd. Eff. July 7, 2015



Section 141.1545 Review team; powers; meeting with local government; report; posting on department of treasury's website; contents; appointment of individual or firm to carry out review and submit report.

Sec. 5.

(1) In conducting its review, the review team may do either or both of the following:

(a) Examine the books and records of the local government.

(b) Utilize the services of other state agencies and employees.

(2) The review team shall meet with the local government as part of its review. At this meeting, the review team shall receive, discuss, and consider information provided by the local government concerning the financial condition of the local government. In addition, the review team shall hold at least 1 public information meeting in the jurisdiction of the local government at which the public may provide comment.

(3) The review team shall submit a written report of its findings to the governor within 60 days following its appointment or earlier if required by the governor. Upon request, the governor may grant one 30-day extension of this 60-day time limit. A copy of the report shall be forwarded by the state treasurer to the chief administrative officer and the governing body of the local government, the speaker of the house of representatives, the senate majority leader, the superintendent of public instruction if the local government is a school district, and each state senator and state representative who represents that local government. The report shall be posted on the department of treasury's website within 7 days after the report is submitted to the governor. The report shall include the existence, or an indication of the likely occurrence, of any of the following:

(a) A default in the payment of principal or interest upon bonded obligations, notes, or other municipal securities for which no funds or insufficient funds are on hand and, if required, segregated in a special trust fund.

(b) Failure for a period of 30 days or more beyond the due date to transfer 1 or more of the following to the appropriate agency:

(i) Taxes withheld on the income of employees.

(ii) For a municipal government, taxes collected by the municipal government as agent for another governmental unit, school district, or other entity or taxing authority.

(iii) Any contribution required by a pension, retirement, or benefit plan.

(c) Failure for a period of 7 days or more after the scheduled date of payment to pay wages and salaries or other compensation owed to employees or benefits owed to retirees.

(d) The total amount of accounts payable for the current fiscal year, as determined by the state financial authority's uniform chart of accounts, is in excess of 10% of the total expenditures of the local government in that fiscal year.

(e) Failure to eliminate an existing deficit in any fund of the local government within the 2-year period preceding the end of the local government's fiscal year during which the review team report is received.

(f) Projection of a deficit in the general fund of the local government for the current fiscal year in excess of 5% of the budgeted revenues for the general fund.

(g) Failure to comply in all material respects with the terms of an approved deficit elimination plan or an agreement entered into pursuant to a deficit elimination plan.

(h) Existence of material loans to the general fund from other local government funds that are not regularly settled between the funds or that are increasing in scope.

(i) Existence after the close of the fiscal year of material recurring unbudgeted subsidies from the general fund to other major funds as defined under government accounting standards board principles.

(j) Existence of a structural operating deficit.

(k) Use of restricted revenues for purposes not authorized by law.

(l) The likelihood that the local government is or will be unable to pay its obligations within 60 days after the date of the review team's reporting its findings to the governor.

(m) Any other facts and circumstances indicative of local government financial emergency.

(4) The review team shall include 1 of the following conclusions in its report:

(a) A financial emergency does not exist within the local government.

(b) A financial emergency exists within the local government.

(5) The review team may, with the approval of the state financial authority, appoint an individual or firm to carry out the review and submit a report to the review team for approval. The department of treasury may enter into a contract with the individual or firm respecting the terms and conditions of the appointment.

(6) For purposes of this section:

(a) A financial emergency does not exist within a local government if the report under subsection (3) concludes that none of the factors in subsection (3) exist or are likely to occur within the current or next succeeding fiscal year or, if they occur, do not threaten the local government's capability to provide necessary governmental services essential to public health, safety, and welfare.

(b) A financial emergency exists within a local government if any of the following occur:

(i) The report under subsection (3) concludes that 1 or more of the factors in subsection (3) exist or are likely to occur within the current or next succeeding fiscal year and threaten the local government's current and future capability to provide necessary governmental services essential to the public health, safety, and welfare.

(ii) The local government has failed to provide timely and accurate information enabling the review team to complete its report under subsection (3).

(iii) The local government has failed to comply in all material respects with the terms of an approved deficit elimination plan or an agreement entered into pursuant to a deficit elimination plan.

(iv) The chief administrative officer of the local government concludes that 1 or more of the factors in subsection (3) exist or are likely to occur within the current or next succeeding fiscal year and threaten the local government's current and future capability to provide necessary governmental services essential to the public health, safety, and welfare, and the chief administrative officer recommends that a financial emergency be declared and the state treasurer concurs with the recommendation.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1546 Determination by governor; opportunity for local government to submit statement; determination of financial emergency; notification; hearing; findings of fact by governor; report; resolution by local government to appeal determination.

Sec. 6.

(1) Within 10 days after receipt of the report under section 5, the governor shall make 1 of the following determinations:

(a) A financial emergency does not exist within the local government.

(b) A financial emergency exists within the local government.

(2) Before making a determination under subsection (1), the governor, in his or her sole discretion, may provide officials of the local government an opportunity to submit a written statement concerning their agreement or disagreement with the findings and conclusion of the review team report under section 5. If the governor determines pursuant to subsection (1) that a financial emergency exists, the governor shall provide the governing body and chief administrative officer of the local government with a written notification of the determination, findings of fact utilized as the basis upon which this determination was made, a concise and explicit statement of the underlying facts supporting the factual findings, and notice that the chief administrative officer or the governing body of the local government has 7 days after the date of the notification to request a hearing conducted by the state financial authority or the state financial authority's designee. Following the hearing, or if no hearing is requested following the expiration of the deadline by which a hearing may be requested, the governor, in his or her sole discretion based upon the record, shall either confirm or revoke, in writing, the determination of the existence of a financial emergency. If confirmed, the governor shall provide a written report to the governing body and chief administrative officer of the local government of the findings of fact of the continuing or newly developed conditions or events providing a basis for the confirmation of a financial emergency and a concise and explicit statement of the underlying facts supporting these factual findings. In addition, a copy of the report shall be provided to each state senator and state representative who represents that local government. The report shall be posted on the department of treasury's website within 7 days after the report is provided to the governing body and chief executive officer of the local government.

(3) A local government for which a financial emergency determination under this section has been confirmed to exist may, by resolution adopted by a vote of 2/3 of the members of its governing body elected and serving, appeal this determination within 10 business days to the Michigan court of claims. A local government may, by resolution adopted by a vote of 2/3 of the members of its governing body elected and serving, waive its right to appeal as provided in this subsection. The court shall not set aside a determination of financial emergency by the governor unless it finds that the determination is either of the following:

(a) Not supported by competent, material, and substantial evidence on the whole record.

(b) Arbitrary, capricious, or clearly an abuse or unwarranted exercise of discretion.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1547 Local government options; approval of resolution by mayor or school board; failure of local governing body to pass resolution; limitation.

Sec. 7.

(1) Notwithstanding section 6(3), upon the confirmation of a finding of a financial emergency under section 6, the governing body of the local government shall, by resolution within 7 days after the confirmation of a finding of a financial emergency, select 1 of the following local government options to address the financial emergency:

(a) The consent agreement option pursuant to section 8.

(b) The emergency manager option pursuant to section 9.

(c) The neutral evaluation process option pursuant to section 25.

(d) The chapter 9 bankruptcy option pursuant to section 26.

(2) Subject to subsection (3), if the local government has a strong mayor, the resolution under subsection (1) requires strong mayor approval. If the local government is a school district, the resolution shall be approved by the school board. The resolution shall be filed with the state treasurer, with a copy to the superintendent of public instruction if the local government is a school district.

(3) If the governing body of the local government does not pass a resolution as required under subsection (1), the local government shall proceed under the neutral evaluation process pursuant to section 25.

(4) Subject to section 9(6)(c) and (11), unless authorized by the governor, a local government shall not utilize 1 of the local options listed in subsection (1)(a) to (d) more than 1 time.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1547a School district subject to enhanced deficit elimination plan; determination by state treasurer; declaration of financial emergency; appointment of emergency manager; recommendation.

Sec. 7a.

Notwithstanding section 7, if a school district is subject to an enhanced deficit elimination plan under section 1220 of the revised school code, 1976 PA 451, MCL 380.1220, and the state treasurer determines that the school district has failed to submit or comply with the requirements of the enhanced deficit elimination plan, the state treasurer may declare that a financial emergency exists within the school district and recommend that the governor appoint an emergency manager to address the financial emergency within the school district under section 9.

History: Add. 2015, Act 113, Imd. Eff. July 7, 2015



Section 141.1548 Consent agreement; negotiation and signature; provisions; continuing operations plan; form; amendment of budget adopted by municipal government or school district; recovery plan; terms and provisions; powers granted to chief administrative officer, chief financial officer, governing body, or other local officers; consultant; release from requirements.

Sec. 8.

(1) The chief administrative officer of a local government may negotiate and sign a consent agreement with the state treasurer as provided for in this act. If the local government is a school district and the consent agreement contains an educational plan, the consent agreement shall also be signed by the superintendent of public instruction. The consent agreement shall provide for remedial measures considered necessary to address the financial emergency within the local government and provide for the financial stability of the local government. The consent agreement may utilize state financial management and technical assistance as necessary in order to alleviate the financial emergency. The consent agreement shall also provide for periodic financial status reports to the state treasurer, with a copy of each report to each state senator and state representative who represents that local government. The consent agreement may provide for a board appointed by the governor to monitor the local government's compliance with the consent agreement. In order for the consent agreement to go into effect, it shall be approved, by resolution, by the governing body of the local government and shall be approved and executed by the state treasurer. Nothing in the consent agreement shall limit the ability of the state treasurer in his or her sole discretion to declare a material breach of the consent agreement. A consent agreement shall provide that in the event of a material uncured breach of the consent agreement, the governor may place the local government in receivership or in the neutral evaluation process. If within 30 days after a local government selects the consent agreement option under section 7(1)(a) or sooner in the discretion of the state treasurer, a consent agreement cannot be agreed upon, the state treasurer shall require the local government to proceed under 1 of the other local options provided for in section 7.

(2) A consent agreement as provided in subsection (1) may require a continuing operations plan or a recovery plan if required by the state treasurer.

(3) If the state treasurer requires that a consent agreement include a continuing operations plan, the local government shall prepare and file the continuing operations plan with the state treasurer as provided for in the consent agreement. The state treasurer shall approve or reject the initial continuing operations plan within 14 days of receiving it from the local government. If a continuing operations plan is rejected, the local government shall refile an amended plan within 30 days of the rejection, addressing any concerns raised by the state treasurer or the superintendent of public instruction regarding an educational plan. If the amended plan is rejected, then the local government may be considered to be in material breach of the consent agreement. The local government shall file annual updates to its continuing operations plan. The annual updates shall be included with the annual filing of the local government's audit report with the state financial authority as long as the continuing operations plan remains in effect.

(4) The continuing operations plan shall be in a form prescribed by the state treasurer but shall, at a minimum, include all of the following:

(a) A detailed projected budget of revenues and expenditures over not less than 3 fiscal years which demonstrates that the local government's expenditures will not exceed its revenues and that any existing deficits will be eliminated during the projected budget period.

(b) A cash flow projection for the budget period.

(c) An operating plan for the budget period that assures fiscal accountability for the local government.

(d) A plan showing reasonable and necessary maintenance and capital expenditures so as to assure the local government's fiscal accountability.

(e) An evaluation of the costs associated with pension and postemployment health care obligations for which the local government is responsible and a plan for how those costs will be addressed within the budget period.

(f) A provision for submitting quarterly compliance reports to the state treasurer demonstrating compliance with the continuing operations plan, with a copy of each report to each state senator and state representative who represents that local government. Each quarterly compliance report shall be posted on the local government's website within 7 days after the report is submitted to the state treasurer.

(5) If a continuing operations plan is approved for a municipal government, the municipal government shall amend the budget and general appropriations ordinance adopted by the municipal government under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, to the extent necessary or advisable to give full effect to the continuing operations plan. If a continuing operations plan is approved for a school district, the school district shall amend the budget adopted by the school district under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, to the extent necessary or advisable to give full effect to the continuing operations plan. The chief administrative officer, the chief financial officer, the governing body, and other officials of the local government shall take and direct such actions as may be necessary or advisable to maintain the local government's operations in compliance with the continuing operations plan.

(6) If the state treasurer requires that a consent agreement include a recovery plan, the state treasurer, with input from the local government, shall develop and adopt a recovery plan. If a recovery plan is developed and adopted for the local government, the local government shall file annual updates to its recovery plan. The annual updates shall be included with the annual filing of the local government's audit report with the state financial authority as long as the recovery plan remains in effect.

(7) A recovery plan may include terms and provisions as may be approved in the discretion of the state treasurer, including, but not limited to, 1 or more of the following:

(a) A detailed projected budget of revenues and expenditures over not less than 3 fiscal years that demonstrates that the local government's expenditures will not exceed its revenues and that any existing deficits will be eliminated during the projected budget period.

(b) A cash flow projection for the budget period.

(c) An operating plan for the budget period that assures fiscal accountability for the local government.

(d) A plan showing reasonable and necessary maintenance and capital expenditures so as to assure the local government's fiscal accountability.

(e) An evaluation of costs associated with pension and postemployment health care obligations for which the local government is responsible and a plan for how those costs will be addressed to assure that current obligations are met and that steps are taken to reduce future unfunded obligations.

(f) Procedures for cash control and cash management, including, but not limited to, procedures for timely collection, securing, depositing, balancing, and expending of cash. Procedures for cash control and cash management may include the designation of appropriate fiduciaries.

(g) A provision for submitting quarterly compliance reports to the state treasurer and the chief administrative officer of the local government that demonstrate compliance with the recovery plan, with a copy of each report to each state senator and state representative who represents that local government. Each quarterly compliance report shall be posted on the local government's website within 7 days after the report is submitted to the state treasurer.

(8) The recovery plan may include the appointment of a local auditor or local inspector, or both, in accordance with section 12(1)(p).

(9) If a recovery plan is developed and adopted by the state treasurer for a local government, the recovery plan shall supersede the budget and general appropriations ordinance adopted by the local government under the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, and the budget and general appropriations ordinance is considered amended to the extent necessary or advisable to give full effect to the recovery plan. In the event of any inconsistency between the recovery plan and the budget or general appropriations ordinance, the recovery plan shall control. The chief administrative officer, the chief financial officer, the governing body, and other officers of the local government shall take and direct actions as may be necessary or advisable to bring and maintain the local government's operations in compliance with the recovery plan.

(10) Except as otherwise provided in this subsection, the consent agreement may include a grant to the chief administrative officer, the chief financial officer, the governing body, or other officers of the local government by the state treasurer of 1 or more of the powers prescribed for emergency managers as otherwise provided in this act for such periods and upon such terms and conditions as the state treasurer considers necessary or convenient, in the state treasurer's discretion to enable the local government to achieve the goals and objectives of the consent agreement. However, the consent agreement shall not include a grant to the chief administrative officer, the chief financial officer, the governing body, or other officers of the local government of the powers prescribed for emergency managers in section 12(1)(k).

(11) Unless the state treasurer determines otherwise, beginning 30 days after the date a local government enters into a consent agreement under this act, that local government is not subject to section 15(1) of 1947 PA 336, MCL 423.215, for the remaining term of the consent agreement.

(12) The consent agreement may provide for the required retention by the local government of a consultant for the purpose of assisting the local government to achieve the goals and objectives of the consent agreement.

(13) A local government is released from the requirements under this section upon compliance with the consent agreement as determined by the state treasurer.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1549 Emergency manager; appointment by governor; powers; qualifications; compensation; private funds; additional staff and assistance; quarterly reports; service; removal of local government from receivership; delegation of duties from governor to state treasurer; applicable state laws; appointment under former act; removal.

Sec. 9.

(1) The governor may appoint an emergency manager to address a financial emergency within that local government as provided for in this act.

(2) Upon appointment, an emergency manager shall act for and in the place and stead of the governing body and the office of chief administrative officer of the local government. The emergency manager shall have broad powers in receivership to rectify the financial emergency and to assure the fiscal accountability of the local government and the local government's capacity to provide or cause to be provided necessary governmental services essential to the public health, safety, and welfare. Following appointment of an emergency manager and during the pendency of receivership, the governing body and the chief administrative officer of the local government shall not exercise any of the powers of those offices except as may be specifically authorized in writing by the emergency manager or as otherwise provided by this act and are subject to any conditions required by the emergency manager.

(3) All of the following apply to an emergency manager:

(a) The emergency manager shall have a minimum of 5 years' experience and demonstrable expertise in business, financial, or local or state budgetary matters.

(b) The emergency manager may, but need not, be a resident of the local government.

(c) The emergency manager shall be an individual.

(d) Except as otherwise provided in this subdivision, the emergency manager shall serve at the pleasure of the governor. An emergency manager is subject to impeachment and conviction by the legislature as if he or she were a civil officer under section 7 of article XI of the state constitution of 1963. A vacancy in the office of emergency manager shall be filled in the same manner as the original appointment.

(e) The emergency manager's compensation shall be paid by this state and shall be set forth in a contract approved by the state treasurer. The contract shall be posted on the department of treasury's website within 7 days after the contract is approved by the state treasurer.

(f) In addition to the salary provided to an emergency manager in a contract approved by the state treasurer under subdivision (e), this state may receive and distribute private funds to an emergency manager. As used in this subdivision, "private funds" means any money the state receives for the purpose of allocating additional salary to an emergency manager. Private funds distributed under this subdivision are subject to section 1 of 1901 PA 145, MCL 21.161, and section 17 of article IX of the state constitution of 1963.

(4) In addition to staff otherwise authorized by law, an emergency manager shall appoint additional staff and secure professional assistance as the emergency manager considers necessary to fulfill his or her appointment.

(5) The emergency manager shall submit quarterly reports to the state treasurer with respect to the financial condition of the local government in receivership, with a copy to the superintendent of public instruction if the local government is a school district and a copy to each state senator and state representative who represents that local government. In addition, each quarterly report shall be posted on the local government's website within 7 days after the report is submitted to the state treasurer.

(6) The emergency manager shall continue in the capacity of an emergency manager as follows:

(a) Until removed by the governor or the legislature as provided in subsection (3)(d). If an emergency manager is removed, the governor shall within 30 days of the removal appoint a new emergency manager.

(b) Until the financial emergency is rectified.

(c) If the emergency manager has served for at least 18 months after his or her appointment under this act, the emergency manager may, by resolution, be removed by a 2/3 vote of the governing body of the local government. If the local government has a strong mayor, the resolution requires strong mayor approval before the emergency manager may be removed. Notwithstanding section 7(4), if the emergency manager is removed under this subsection and the local government has not previously breached a consent agreement under this act, the local government may within 10 days negotiate a consent agreement with the state treasurer. If a consent agreement is not agreed upon within 10 days, the local government shall proceed with the neutral evaluation process pursuant to section 25.

(7) A local government shall be removed from receivership when the financial conditions are corrected in a sustainable fashion as provided in this act. In addition, the local government may be removed from receivership if an emergency manager is removed under subsection (6)(c) and the governing body of the local government by 2/3 vote approves a resolution for the local government to be removed from receivership. If the local government has a strong mayor, the resolution requires strong mayor approval before the local government is removed from receivership. A local government that is removed from receivership while a financial emergency continues to exist as determined by the governor shall proceed under the neutral evaluation process pursuant to section 25.

(8) The governor may delegate his or her duties under this section to the state treasurer.

(9) Notwithstanding section 3(1) of 1968 PA 317, MCL 15.323, an emergency manager is subject to all of the following:

(a) 1968 PA 317, MCL 15.321 to 15.330, as a public servant.

(b) 1973 PA 196, MCL 15.341 to 15.348, as a public officer.

(c) 1968 PA 318, MCL 15.301 to 15.310, as if he or she were a state officer.

(10) An emergency financial manager appointed under former 1988 PA 101 or former 1990 PA 72, and serving immediately prior to the effective date of this act, shall be considered an emergency manager under this act and shall continue under this act to fulfill his or her powers and duties. Notwithstanding any other provision of this act, the governor may appoint a person who was appointed as an emergency manager under former 2011 PA 4 or an emergency financial manager under former 1988 PA 101 or former 1990 PA 72 to serve as an emergency manager under this act.

(11) Notwithstanding section 7(4) and subject to the requirements of this section, if an emergency manager has served for less than 18 months after his or her appointment under this act, the governing body of the local government may pass a resolution petitioning the governor to remove the emergency manager as provided in this section and allow the local government to proceed under the neutral evaluation process as provided in section 25. If the local government has a strong mayor, the resolution requires strong mayor approval. If the governor accepts the resolution, notwithstanding section 7(4), the local government shall proceed under the neutral evaluation process as provided in section 25.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1550 Orders.

Sec. 10.

(1) An emergency manager shall issue to the appropriate local elected and appointed officials and employees, agents, and contractors of the local government the orders the emergency manager considers necessary to accomplish the purposes of this act, including, but not limited to, orders for the timely and satisfactory implementation of a financial and operating plan, including an educational plan for a school district, or to take actions, or refrain from taking actions, to enable the orderly accomplishment of the financial and operating plan. An order issued under this section is binding on the local elected and appointed officials and employees, agents, and contractors of the local government to whom it is issued. Local elected and appointed officials and employees, agents, and contractors of the local government shall take and direct those actions that are necessary and advisable to maintain compliance with the financial and operating plan.

(2) If an order of the emergency manager under subsection (1) is not carried out and the failure to carry out an order is disrupting the emergency manager's ability to manage the local government, the emergency manager, in addition to other remedies provided in this act, may prohibit the local elected or appointed official or employee, agent, or contractor of the local government from access to the local government's office facilities, electronic mail, and internal information systems.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1551 Financial and operating plan for local government; development and amendment by emergency manager; objectives; submission; modification; form; conduct of public informational meeting; effect of plan adopted under former law.

Sec. 11.

(1) An emergency manager shall develop and may amend a written financial and operating plan for the local government. The plan shall have the objectives of assuring that the local government is able to provide or cause to be provided governmental services essential to the public health, safety, and welfare and assuring the fiscal accountability of the local government. The financial and operating plan shall provide for all of the following:

(a) Conducting all aspects of the operations of the local government within the resources available according to the emergency manager's revenue estimate.

(b) The payment in full of the scheduled debt service requirements on all bonds, notes, and municipal securities of the local government, contract obligations in anticipation of which bonds, notes, and municipal securities are issued, and all other uncontested legal obligations.

(c) The modification, rejection, termination, and renegotiation of contracts pursuant to section 12.

(d) The timely deposit of required payments to the pension fund for the local government or in which the local government participates.

(e) For school districts, an educational plan.

(f) Any other actions considered necessary by the emergency manager in the emergency manager's discretion to achieve the objectives of the financial and operating plan, alleviate the financial emergency, and remove the local government from receivership.

(2) Within 45 days after the emergency manager's appointment, the emergency manager shall submit the financial and operating plan, and an educational plan if the local government is a school district, to the state treasurer, with a copy to the superintendent of public instruction if the local government is a school district, and to the chief administrative officer and governing body of the local government. The plan shall be regularly reexamined by the emergency manager and the state treasurer and may be modified from time to time by the emergency manager with notice to the state treasurer. If the emergency manager reduces his or her revenue estimates, the emergency manager shall modify the plan to conform to the revised revenue estimates.

(3) The financial and operating plan shall be in a form as provided by the state treasurer and shall contain that information for each year during which year the plan is in effect that the emergency manager, in consultation with the state financial authority, specifies. The financial and operating plan may serve as a deficit elimination plan otherwise required by law if so approved by the state financial authority.

(4) The emergency manager, within 30 days of submitting the financial and operating plan to the state financial authority, shall conduct a public informational meeting on the plan and any modifications to the plan. This subsection does not mean that the emergency manager must receive public approval before he or she implements the plan or any modification of the plan.

(5) For a local government in receivership immediately prior to the effective date of this act, a financial and operating plan for that local government adopted under former 2011 PA 4 or a financial plan for that local government adopted under former 1990 PA 72 shall be effective and enforceable as a financial and operating plan for the local government under this act until modified or rescinded under this act.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1552 Additional actions by emergency manager; suspension of power of administrative officer and governing body; contracts subject to competitive bidding; sale or transfer of public utility; limitation.

Sec. 12.

(1) An emergency manager may take 1 or more of the following additional actions with respect to a local government that is in receivership, notwithstanding any charter provision to the contrary:

(a) Analyze factors and circumstances contributing to the financial emergency of the local government and initiate steps to correct the condition.

(b) Amend, revise, approve, or disapprove the budget of the local government, and limit the total amount appropriated or expended.

(c) Receive and disburse on behalf of the local government all federal, state, and local funds earmarked for the local government. These funds may include, but are not limited to, funds for specific programs and the retirement of debt.

(d) Require and approve or disapprove, or amend or revise, a plan for paying all outstanding obligations of the local government.

(e) Require and prescribe the form of special reports to be made by the finance officer of the local government to its governing body, the creditors of the local government, the emergency manager, or the public.

(f) Examine all records and books of account, and require under the procedures of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, or 1919 PA 71, MCL 21.41 to 21.55, or both, the attendance of witnesses and the production of books, papers, contracts, and other documents relevant to an analysis of the financial condition of the local government.

(g) Make, approve, or disapprove any appropriation, contract, expenditure, or loan, the creation of any new position, or the filling of any vacancy in a position by any appointing authority.

(h) Review payrolls or other claims against the local government before payment.

(i) Notwithstanding any minimum staffing level requirement established by charter or contract, establish and implement staffing levels for the local government.

(j) Reject, modify, or terminate 1 or more terms and conditions of an existing contract.

(k) Subject to section 19, after meeting and conferring with the appropriate bargaining representative and, if in the emergency manager's sole discretion and judgment, a prompt and satisfactory resolution is unlikely to be obtained, reject, modify, or terminate 1 or more terms and conditions of an existing collective bargaining agreement. The rejection, modification, or termination of 1 or more terms and conditions of an existing collective bargaining agreement under this subdivision is a legitimate exercise of the state's sovereign powers if the emergency manager and state treasurer determine that all of the following conditions are satisfied:

(i) The financial emergency in the local government has created a circumstance in which it is reasonable and necessary for the state to intercede to serve a significant and legitimate public purpose.

(ii) Any plan involving the rejection, modification, or termination of 1 or more terms and conditions of an existing collective bargaining agreement is reasonable and necessary to deal with a broad, generalized economic problem.

(iii) Any plan involving the rejection, modification, or termination of 1 or more terms and conditions of an existing collective bargaining agreement is directly related to and designed to address the financial emergency for the benefit of the public as a whole.

(iv) Any plan involving the rejection, modification, or termination of 1 or more terms and conditions of an existing collective bargaining agreement is temporary and does not target specific classes of employees.

(l) Act as sole agent of the local government in collective bargaining with employees or representatives and approve any contract or agreement.

(m) If a municipal government's pension fund is not actuarially funded at a level of 80% or more, according to the most recent governmental accounting standards board's applicable standards, at the time the most recent comprehensive annual financial report for the municipal government or its pension fund was due, the emergency manager may remove 1 or more of the serving trustees of the local pension board or, if the state treasurer appoints the emergency manager as the sole trustee of the local pension board, replace all the serving trustees of the local pension board. For the purpose of determining the pension fund level under this subdivision, the valuation shall exclude the net value of pension bonds or evidence of indebtedness. The annual actuarial valuation for the municipal government's pension fund shall use the actuarial accrued liabilities and the actuarial value of assets. If a pension fund uses the aggregate actuarial cost method or a method involving a frozen accrued liability, the retirement system actuary shall use the entry age normal actuarial cost method. If the emergency manager serves as sole trustee of the local pension board, all of the following apply:

(i) The emergency manager shall assume and exercise the authority and fiduciary responsibilities of the local pension board including, to the extent applicable, setting and approval of all actuarial assumptions for pension obligations of a municipal government to the local pension fund.

(ii) The emergency manager shall fully comply with the public employee retirement system investment act, 1965 PA 314, MCL 38.1132 to 38.1140m, and section 24 of article IX of the state constitution of 1963, and any actions taken shall be consistent with the pension fund's qualified plan status under the federal internal revenue code.

(iii) The emergency manager shall not make changes to a local pension fund without identifying the changes and the costs and benefits associated with the changes and receiving the state treasurer's approval for the changes. If a change includes the transfer of funds from 1 pension fund to another pension fund, the valuation of the pension fund receiving the transfer must be actuarially funded at a level of 80% or more, according to the most recent governmental accounting standards board's applicable standards, at the time the most recent comprehensive annual financial report for the municipal government was due.

(iv) The emergency manager's assumption and exercise of the authority and fiduciary responsibilities of the local pension board shall end not later than the termination of the receivership of the municipal government as provided in this act.

(n) Consolidate or eliminate departments of the local government or transfer functions from 1 department to another and appoint, supervise, and, at his or her discretion, remove administrators, including heads of departments other than elected officials.

(o) Employ or contract for, at the expense of the local government and with the approval of the state financial authority, auditors and other technical personnel considered necessary to implement this act.

(p) Retain 1 or more persons or firms, which may be an individual or firm selected from a list approved by the state treasurer, to perform the duties of a local inspector or a local auditor as described in this subdivision. The duties of a local inspector are to assure integrity, economy, efficiency, and effectiveness in the operations of the local government by conducting meaningful and accurate investigations and forensic audits, and to detect and deter waste, fraud, and abuse. At least annually, a report of the local inspector shall be submitted to the emergency manager, the state treasurer, the superintendent of public instruction if the local government is a school district, and each state senator and state representative who represents that local government. The annual report of the local inspector shall be posted on the local government's website within 7 days after the report is submitted. The duties of a local auditor are to assure that internal controls over local government operations are designed and operating effectively to mitigate risks that hamper the achievement of the emergency manager's financial plan, assure that local government operations are effective and efficient, assure that financial information is accurate, reliable, and timely, comply with policies, regulations, and applicable laws, and assure assets are properly managed. At least annually, a report of the local auditor shall be submitted to the emergency manager, the state treasurer, the superintendent of public instruction if the local government is a school district, and each state senator and state representative who represents that local government. The annual report of the local auditor shall be posted on the local government's website within 7 days after the report is submitted.

(q) An emergency manager may initiate court proceedings in the Michigan court of claims or in the circuit court of the county in which the local government is located in the name of the local government to enforce compliance with any of his or her orders or any constitutional or legislative mandates, or to restrain violations of any constitutional or legislative power or his or her orders.

(r) Subject to section 19, if provided in the financial and operating plan, or otherwise with the prior written approval of the governor or his or her designee, sell, lease, convey, assign, or otherwise use or transfer the assets, liabilities, functions, or responsibilities of the local government, provided the use or transfer of assets, liabilities, functions, or responsibilities for this purpose does not endanger the health, safety, or welfare of residents of the local government or unconstitutionally impair a bond, note, security, or uncontested legal obligation of the local government.

(s) Apply for a loan from the state on behalf of the local government, subject to the conditions of the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942.

(t) Order, as necessary, 1 or more millage elections for the local government consistent with the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, sections 6 and 25 through 34 of article IX of the state constitution of 1963, and any other applicable state law.

(u) Subject to section 19, authorize the borrowing of money by the local government as provided by law.

(v) Approve or disapprove of the issuance of obligations of the local government on behalf of the local government under this subdivision. An election to approve or disapprove of the issuance of obligations of the local government pursuant to this subdivision shall only be held at the general November election.

(w) Enter into agreements with creditors or other persons or entities for the payment of existing debts, including the settlement of claims by the creditors.

(x) Enter into agreements with creditors or other persons or entities to restructure debt on terms, at rates of interest, and with security as shall be agreed among the parties, subject to approval by the state treasurer.

(y) Enter into agreements with other local governments, public bodies, or entities for the provision of services, the joint exercise of powers, or the transfer of functions and responsibilities.

(z) For municipal governments, enter into agreements with other units of municipal government to transfer property of the municipal government under 1984 PA 425, MCL 124.21 to 124.30, or as otherwise provided by law, subject to approval by the state treasurer.

(aa) Enter into agreements with 1 or more other local governments or public bodies for the consolidation of services.

(bb) For a city, village, or township, the emergency manager may recommend to the state boundary commission that the municipal government consolidate with 1 or more other municipal governments, if the emergency manager determines that consolidation would materially alleviate the financial emergency of the municipal government and would not materially and adversely affect the financial situation of the government or governments with which the municipal government in receivership is consolidated. Consolidation under this subdivision shall proceed as provided by law.

(cc) For municipal governments, with approval of the governor, disincorporate or dissolve the municipal government and assign its assets, debts, and liabilities as provided by law. The disincorporation or dissolution of the local government is subject to a vote of the electors of that local government if required by law.

(dd) Exercise solely, for and on behalf of the local government, all other authority and responsibilities of the chief administrative officer and governing body concerning the adoption, amendment, and enforcement of ordinances or resolutions of the local government as provided in the following acts:

(i) The home rule city act, 1909 PA 279, MCL 117.1 to 117.38.

(ii) The fourth class city act, 1895 PA 215, MCL 81.1 to 113.20.

(iii) The charter township act, 1947 PA 359, MCL 42.1 to 42.34.

(iv) 1851 PA 156, MCL 46.1 to 46.32.

(v) 1966 PA 293, MCL 45.501 to 45.521.

(vi) The general law village act, 1895 PA 3, MCL 61.1 to 74.25.

(vii) The home rule village act, 1909 PA 278, MCL 78.1 to 78.28.

(viii) The revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

(ix) The state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

(ee) Take any other action or exercise any power or authority of any officer, employee, department, board, commission, or other similar entity of the local government, whether elected or appointed, relating to the operation of the local government. The power of the emergency manager shall be superior to and supersede the power of any of the foregoing officers or entities.

(ff) Remove, replace, appoint, or confirm the appointments to any office, board, commission, authority, or other entity which is within or is a component unit of the local government.

(2) Except as otherwise provided in this act, during the pendency of the receivership, the authority of the chief administrative officer and governing body to exercise power for and on behalf of the local government under law, charter, and ordinance shall be suspended and vested in the emergency manager.

(3) Except as otherwise provided in this subsection, any contract involving a cumulative value of $50,000.00 or more is subject to competitive bidding by an emergency manager. However, if a potential contract involves a cumulative value of $50,000.00 or more, the emergency manager may submit the potential contract to the state treasurer for review and the state treasurer may authorize that the potential contract is not subject to competitive bidding.

(4) An emergency manager appointed for a city or village shall not sell or transfer a public utility furnishing light, heat, or power without the approval of a majority of the electors of the city or village voting thereon, or a greater number if the city or village charter provides, as required by section 25 of article VII of the state constitution of 1963. In addition, an emergency manager appointed for a city or village shall not utilize the assets of a public utility furnishing heat, light, or power, the finances of which are separately maintained and accounted for by the city or village, to satisfy the general obligations of the city or village.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1553 Pendency of receivership; compensation of chief administrative officer and members of local governing body.

Sec. 13.

Upon appointment of an emergency manager and during the pendency of the receivership, the salary, wages, or other compensation, including the accrual of postemployment benefits, and other benefits of the chief administrative officer and members of the governing body of the local government shall be eliminated. This section does not authorize the impairment of vested pension benefits. If an emergency manager has reduced, suspended, or eliminated the salary, wages, or other compensation of the chief administrative officer and members of the governing body of a local government before the effective date of this act, the reduction, suspension, or elimination is valid to the same extent had it occurred after the effective date of this act. The emergency manager may restore, in whole or in part, any of the salary, wages, other compensation, or benefits of the chief administrative officer and members of the governing body during the pendency of the receivership, for such time and on such terms as the emergency manager considers appropriate, to the extent that the emergency manager finds that the restoration of salary, wages, compensation, or benefits is consistent with the financial and operating plan.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1554 School district in receivership; additional actions.

Sec. 14.

In addition to the actions otherwise authorized in this act, an emergency manager for a school district may take 1 or more of the following additional actions with respect to a school district that is in receivership:

(a) Negotiate, renegotiate, approve, and enter into contracts on behalf of the school district.

(b) Receive and disburse on behalf of the school district all federal, state, and local funds earmarked for the school district. These funds may include, but are not limited to, funds for specific programs and the retirement of debt.

(c) Seek approval from the superintendent of public instruction for a reduced class schedule in accordance with administrative rules governing the distribution of state school aid.

(d) Subject to section 19, sell, assign, transfer, or otherwise use the assets of the school district to meet past or current obligations or assure the fiscal accountability of the school district, provided the use, assignment, or transfer of assets for this purpose does not impair the education of the pupils of the school district. The power under this subdivision includes the closing of schools or other school buildings in the school district.

(e) Approve or disapprove of the issuance of obligations of the school district.

(f) Exercise solely, for and on behalf of the school district, all other authority and responsibilities affecting the school district that are prescribed by law to the school board and superintendent of the school district.

(g) With the approval of the state treasurer, employ or contract for, at the expense of the school district, school administrators considered necessary to implement this act.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1555 Sale of asset worth more than $50,000.00; payment of benefit upon death of police officer or firefighter.

Sec. 15.

(1) Unless the potential sale and value of an asset is included in the emergency manager's financial and operating plan, the emergency manager shall not sell an asset of the local government valued at more than $50,000.00 without the state treasurer's approval.

(2) A provision of an existing collective bargaining agreement that authorizes the payment of a benefit upon the death of a police officer or firefighter that occurs in the line of duty shall not be impaired and is not subject to any provision of this act authorizing an emergency manager to reject, modify, or terminate 1 or more terms of an existing collective bargaining agreement.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1556 Criminal conduct contributing to receivership status.

Sec. 16.

An emergency manager shall, on his or her own or upon the advice of the local inspector if a local inspector has been retained, make a determination as to whether possible criminal conduct contributed to the financial situation resulting in the local government's receivership status. If the emergency manager determines that there is reason to believe that criminal conduct has occurred, the manager shall refer the matter to the attorney general and the local prosecuting attorney for investigation.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1557 Report.

Sec. 17.

Beginning 6 months after an emergency manager's appointment, and every 3 months thereafter, an emergency manager shall submit to the governor, the state treasurer, the senate majority leader, the speaker of the house of representatives, each state senator and state representative who represents the local government that is in receivership, and the clerk of the local government that is in receivership, and shall post on the internet on the website of the local government, a report that contains all of the following:

(a) A description of each expenditure made, approved, or disapproved during the reporting period that has a cumulative value of $5,000.00 or more and the source of the funds.

(b) A list of each contract that the emergency manager awarded or approved with a cumulative value of $5,000.00 or more, including the purpose of the contract and the identity of the contractor.

(c) A description of each loan sought, approved, or disapproved during the reporting period that has a cumulative value of $5,000.00 or more and the proposed use of the funds.

(d) A description of any new position created or any vacancy in a position filled by the appointing authority.

(e) A description of any position that has been eliminated or from which an employee has been laid off.

(f) A copy of the contract with the emergency manager as provided in section 9(3)(e).

(g) The salary and benefits of the emergency manager.

(h) The financial and operating plan.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1558 Recommendation to proceed under chapter 9.

Sec. 18.

(1) If, in the judgment of the emergency manager, no reasonable alternative to rectifying the financial emergency of the local government which is in receivership exists, then the emergency manager may recommend to the governor and the state treasurer that the local government be authorized to proceed under chapter 9. If the governor approves of the recommendation, the governor shall inform the state treasurer and the emergency manager in writing of the decision, with a copy to the superintendent of public instruction if the local government is a school district. The governor may place contingencies on a local government in order to proceed under chapter 9. Upon receipt of the written approval, the emergency manager is authorized to proceed under chapter 9. This section empowers the local government for which an emergency manager has been appointed to become a debtor under title 11 of the United States Code, 11 USC 101 to 1532, as required by section 109 of title 11 of the United States Code, 11 USC 109, and empowers the emergency manager to act exclusively on the local government's behalf in any such case under chapter 9.

(2) The recommendation to the governor and the state treasurer under subsection (1) shall include 1 of the following:

(a) A determination by the emergency manager that no feasible financial plan can be adopted that can satisfactorily rectify the financial emergency of the local government in a timely manner.

(b) A determination by the emergency manager that a plan, in effect for at least 180 days, cannot be implemented as written or as it might be amended in a manner that can satisfactorily rectify the financial emergency in a timely manner.

(3) The emergency manager shall provide a copy of the recommendation as provided under subsection (1) to the superintendent of public instruction if the local government is a school district.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1559 Proposed action; submission to local governing body; approval or disapproval; alternative proposal.

Sec. 19.

(1) Except as otherwise provided in this subsection, before an emergency manager executes an action under section 12(1)(k), (r), or (u) or section 14(d), he or she shall submit his or her proposed action to the governing body of the local government. The governing body of the local government shall have 10 days from the date of submission to approve or disapprove the action proposed by the emergency manager. If the governing body of the local government does not act within 10 days, the proposed action is considered approved by the governing body of the local government and the emergency manager may then execute the proposed action. For an action under section 12(1)(r) or section 14(d), this subsection only applies if the asset, liability, function, or responsibility involves an amount of $50,000.00 or more.

(2) If the governing body of the local government disapproves the proposed action within 10 days, the governing body of the local government shall, within 7 days of its disapproval of the action proposed by the emergency manager, submit to the local emergency financial assistance loan board an alternative proposal that would yield substantially the same financial result as the action proposed by the emergency manager. The local emergency financial assistance loan board shall have 30 days to review both the alternative proposal submitted by the governing body of the local government and the action proposed by the emergency manager and to approve either the alternative proposal submitted by the governing body of the local government or the action proposed by the emergency manager. The local emergency financial assistance loan board shall approve the proposal that best serves the interest of the public in that local government. The emergency manager shall implement the alternative proposal submitted by the governing body of the local government or the action proposed by the emergency manager, whichever is approved by the local emergency financial assistance loan board.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1560 Emergency manager; immunity from liability; responsibilities of attorney general; costs; insurance; litigation expenses after conclusion of date of service; failure of municipal government or school district to honor and remit legal expenses.

Sec. 20.

(1) An emergency manager is immune from liability as provided in section 7(5) of 1964 PA 170, MCL 691.1407. A person employed by an emergency manager is immune from liability as provided in section 7(2) of 1964 PA 170, MCL 691.1407.

(2) The attorney general shall defend any civil claim, demand, or lawsuit which challenges any of the following:

(a) The validity of this act.

(b) The authority of a state official or officer acting under this act.

(c) The authority of an emergency manager if the emergency manager is or was acting within the scope of authority for an emergency manager under this act.

(3) With respect to any aspect of a receivership under this act, the costs incurred by the attorney general in carrying out the responsibilities of subsection (2) for attorneys, experts, court filing fees, and other reasonable and necessary expenses shall be at the expense of the local government that is subject to that receivership and shall be reimbursed to the attorney general by the local government. The failure of a municipal government that is or was in receivership to remit to the attorney general the costs incurred by the attorney general within 30 days after written notice to the municipal government from the attorney general of the costs is a debt owed to this state and shall be recovered by the state treasurer as provided in section 17a(5) of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.917a. The failure of a school district that is or was in receivership to remit to the attorney general the costs incurred by the attorney general within 30 days after written notice to the school district from the attorney general of the costs is a debt owed to this state and shall be recovered by the state treasurer as provided in the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

(4) An emergency manager may procure and maintain, at the expense of the local government for which the emergency manager is appointed, worker's compensation, general liability, professional liability, and motor vehicle insurance for the emergency manager and any employee, agent, appointee, or contractor of the emergency manager as may be provided to elected officials, appointed officials, or employees of the local government. The insurance procured and maintained by an emergency manager may extend to any claim, demand, or lawsuit asserted or costs recovered against the emergency manager and any employee, agent, appointee, or contractor of the emergency manager from the date of appointment of the emergency manager to the expiration of the applicable statute of limitation if the claim, demand, or lawsuit asserted or costs recovered against the emergency manager or any employee, agent, appointee, or contractor of the emergency manager resulted from conduct of the emergency manager or any employee, agent, appointee, or contractor of the emergency manager taken in accordance with this act during the emergency manager's term of service.

(5) If, after the date that the service of an emergency manager is concluded, the emergency manager or any employee, agent, appointee, or contractor of the emergency manager is subject to a claim, demand, or lawsuit arising from an action taken during the service of that emergency manager, and not covered by a procured worker's compensation, general liability, professional liability, or motor vehicle insurance, litigation expenses of the emergency manager or any employee, agent, appointee, or contractor of the emergency manager, including attorney fees for civil and criminal proceedings and preparation for reasonably anticipated proceedings, and payments made in settlement of civil proceedings both filed and anticipated, shall be paid out of the funds of the local government that is or was subject to the receivership administered by that emergency manager, provided that the litigation expenses are approved by the state treasurer and that the state treasurer determines that the conduct resulting in actual or threatened legal proceedings that is the basis for the payment is based upon both of the following:

(a) The scope of authority of the person or entity seeking the payment.

(b) The conduct occurred on behalf of a local government while it was in receivership under this act.

(6) The failure of a municipal government to honor and remit the legal expenses of a former emergency manager or any employee, agent, appointee, or contractor of the emergency manager as required by this section is a debt owed to this state and shall be recovered by the state treasurer as provided in section 17a(5) of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.917a. The failure of a school district to honor and remit the legal expenses of a former emergency manager or any employee, agent, appointee, or contractor of the emergency manager as required by this section is a debt owed to this state and shall be recovered by the state treasurer as provided in the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1896.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1561 Adoption and implementation of 2-year budget.

Sec. 21.

(1) Before the termination of receivership and the completion of the emergency manager's term, or if a transition advisory board is appointed under section 23, then before the transition advisory board is appointed, the emergency manager shall adopt and implement a 2-year budget, including all contractual and employment agreements, for the local government commencing with the termination of receivership.

(2) After the completion of the emergency manager's term and the termination of receivership, the governing body of the local government shall not amend the 2-year budget adopted under subsection (1) without the approval of the state treasurer, and shall not revise any order or ordinance implemented by the emergency manager during his or her term prior to 1 year after the termination of receivership.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1562 Determination that financial emergency rectified; actions by governor.

Sec. 22.

(1) If an emergency manager determines that the financial emergency that he or she was appointed to manage has been rectified, the emergency manager shall inform the governor and the state treasurer.

(2) If the governor disagrees with the emergency manager's determination that the financial emergency has been rectified, the governor shall inform the emergency manager and the term of the emergency manager shall continue or the governor shall appoint a new emergency manager.

(3) Subject to subsection (4), if the governor agrees that the financial emergency has been rectified, the emergency manager has adopted a 2-year budget as required under section 21, and the financial conditions of the local government have been corrected in a sustainable fashion as required under section 9(7), the governor may do either of the following:

(a) Remove the local government from receivership.

(b) Appoint a receivership transition advisory board as provided in section 23.

(4) Before removing a local government from receivership, the governor may impose 1 or more of the following conditions on the local government:

(a) The implementation of financial best practices within the local government.

(b) The adoption of a model charter or model charter provisions.

(c) Pursue financial or managerial training to ensure that official responsibilities are properly discharged.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1563 Receivership transition advisory board.

Sec. 23.

(1) Before removing a local government from receivership, the governor may appoint a receivership transition advisory board to monitor the affairs of the local government until the receivership is terminated.

(2) A receivership transition advisory board shall consist of the state treasurer or his or her designee, the director of the department of technology, management, and budget or his or her designee, and, if the local government is a school district, the superintendent of public instruction or his or her designee. The governor also may appoint to a receivership transition advisory board 1 or more other individuals with relevant professional experience, including 1 or more residents of the local government.

(3) A receivership transition advisory board serves at the pleasure of the governor.

(4) At its first meeting, a receivership transition advisory board shall adopt rules of procedure to govern its conduct, meetings, and periodic reporting to the governor. Procedural rules required by this section are not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(5) A receivership transition advisory board may do all of the following:

(a) Require the local government to annually convene a consensus revenue estimating conference for the purpose of arriving at a consensus estimate of revenues to be available for the ensuing fiscal year of the local government.

(b) Require the local government to provide monthly cash flow projections and a comparison of budgeted revenues and expenditures to actual revenues and expenditures.

(c) Review proposed and amended budgets of the local government. A proposed budget or budget amendment shall not take effect unless approved by the receivership transition advisory board.

(d) Review requests by the local government to issue debt under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or any other law governing the issuance of bonds or notes.

(e) Review proposed collective bargaining agreements negotiated under section 15(1) of 1947 PA 336, MCL 423.215. A proposed collective bargaining agreement shall not take effect unless approved by the receivership transition advisory board.

(f) Review compliance by the local government with a deficit elimination plan submitted under section 21 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921.

(g) Review proposed judgment levies before submission to a court under section 6093 or 6094 of the revised judicature act of 1961, 1961 PA 236, MCL 600.6093 and 600.6094.

(h) Perform any other duties assigned by the governor at the time the receivership transition advisory board is appointed.

(6) A receivership transition advisory board is a public body as that term is defined in section 2 of the open meetings act, 1976 PA 267, MCL 15.262, and meetings of a receivership transition advisory board are subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A receivership transition advisory board is also a public body as that term is defined in section 2 of the freedom of information act, 1976 PA 442, MCL 15.232, and a public record in the possession of a receivership transition advisory board is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1564 Determination that financial conditions not corrected; appointment of new emergency manager.

Sec. 24.

The governor may, upon his or her own initiative or after receiving a recommendation from a receivership transition advisory board, determine that the financial conditions of a local government have not been corrected in a sustainable fashion as required under section 9(7) and appoint a new emergency manager.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1565 Neutral evaluation process.

Sec. 25.

(1) A neutral evaluation process may be utilized as provided for in this act. The state treasurer may, in his or her own discretion, determine that the state monitor the neutral evaluation process initiated by a local government under this section and may identify 1 or more individuals who may attend and observe the neutral evaluation process. A local government shall initiate the neutral evaluation process by providing notice by certified mail of a request for neutral evaluation process to all interested parties. If the local government does not provide notice under this subsection to all interested parties within 7 days after selecting the neutral evaluation process option, the treasurer may require the local government to go into receivership and proceed under section 9.

(2) An interested party shall respond within 10 business days of receipt of notice of the local government's request for neutral evaluation process.

(3) The local government and the interested parties agreeing to participate in the neutral evaluation process shall, through a mutually agreed-upon process, select a neutral evaluator to oversee the neutral evaluation process and facilitate all discussions in an effort to resolve their disputes.

(4) If the local government and interested parties fail to agree on a neutral evaluator within 7 days after the interested parties have responded to the notification sent by the local government, the local government shall, within 7 days, select 5 qualified neutral evaluators and provide their names, references, and backgrounds to the participating interested parties. Within 3 business days, a majority of participating interested parties may disqualify up to 4 names from the list. If a majority of participating interested parties disqualify 4 names from the list, the remaining candidate shall be the neutral evaluator. If the majority of participating parties disqualify fewer than 4 names, the local government shall choose which of the remaining candidates shall be the neutral evaluator.

(5) If an interested party objects to the qualifications of the neutral evaluator after the process for selection in subsection (4) is complete, the interested party may appeal to the state treasurer to determine if the neutral evaluator meets the qualifications under subsection (6). If the state treasurer determines that the qualifications have been met, the neutral evaluation process shall continue. If the state treasurer determines that the qualifications have not been met, the state treasurer shall select the neutral evaluator.

(6) A neutral evaluator shall have experience and training in conflict resolution and alternative dispute resolution and have at least 1 of the following qualifications:

(a) At least 10 years of high-level business or legal experience involving bankruptcy or service as a United States bankruptcy judge.

(b) At least 10 years of combined professional experience or training in municipal finance in 1 or more of the following areas:

(i) Municipal organization.

(ii) Municipal debt restructuring.

(iii) Municipal finance dispute resolution.

(iv) Chapter 9 bankruptcy.

(v) Public finance.

(vi) Taxation.

(vii) Michigan constitutional law.

(viii) Michigan labor law.

(ix) Federal labor law.

(7) The neutral evaluator's performance shall be impartial, objective, independent, and free from prejudice. The neutral evaluator shall not act with partiality or prejudice based on any participant's personal characteristics, background, values, or beliefs, or performance during the neutral evaluation process.

(8) The neutral evaluator shall avoid a conflict of interest and the appearance of a conflict of interest during the neutral evaluation process. The neutral evaluator shall make a reasonable inquiry to determine whether there are any facts that a reasonable individual would consider likely to create a potential or actual conflict of interest. Notwithstanding subsection (16), if the neutral evaluator is informed of the existence of any facts that a reasonable individual would consider likely to create a potential or actual conflict of interest, the neutral evaluator shall disclose these facts in writing to the local government and all interested parties involved in the neutral evaluation process. If any participating interested party to the neutral evaluation process objects to the neutral evaluator, that interested party shall notify the local government and all other participating interested parties to the neutral evaluation process, including the neutral evaluator, within 15 days of receipt of the notice from the neutral evaluator. The neutral evaluator shall withdraw, and a new neutral evaluator shall be selected as provided in subsections (3) and (4).

(9) Before commencing a neutral evaluation process, the neutral evaluator shall not establish another fiscal or fiduciary relationship with any of the interested parties or the local government in a manner that would raise questions about the integrity of the neutral evaluation process, except that the neutral evaluator may conduct further neutral evaluation processes regarding other potential local public entities that may involve some of the same or similar constituents to a prior mediation.

(10) The neutral evaluator shall conduct the neutral evaluation process in a manner that promotes voluntary, uncoerced decision making in which each participant makes free and informed choices regarding the neutral evaluation process and outcome.

(11) The neutral evaluator shall not impose a settlement on the participants. The neutral evaluator shall use his or her best efforts to assist the participants to reach a satisfactory resolution of their disputes. Subject to the discretion of the neutral evaluator, the neutral evaluator may make oral or written recommendations for a settlement or plan of readjustment to a participant privately or to all participants jointly.

(12) The neutral evaluator shall inform the local government and all participants of the provisions of chapter 9 relative to other chapters of title 11 of the United States Code, 11 USC 101 to 1532. This instruction shall highlight the limited authority of United States bankruptcy judges in chapter 9, including, but not limited to, the restriction on federal bankruptcy judges' authority to interfere with or force liquidation of a local government's property and the lack of flexibility available to federal bankruptcy judges to reduce or cram down debt repayments and similar efforts not available to reorganize the operations of the local government that may be available to a corporate entity.

(13) The neutral evaluator may request from the participants documentation and other information that the neutral evaluator believes may be helpful in assisting the participants to address the obligations between them. This documentation may include the status of funds of the local government that clearly distinguishes between general funds and special funds and the proposed plan of readjustment prepared by the local government. The participants shall respond to a request from the neutral evaluator in a timely manner.

(14) The neutral evaluator shall provide counsel and guidance to all participants, shall not be a legal representative of any participant, and shall not have a fiduciary duty to any participant.

(15) If a settlement with all interested parties and the local government occurs, the neutral evaluator may assist the participants in negotiating a pre-petitioned, pre-agreed-upon plan of readjustment in connection with a potential chapter 9 filing.

(16) If at any time during the neutral evaluation process the local government and a majority of the representatives of the interested parties participating in the neutral evaluation process wish to remove the neutral evaluator, the local government or any interested party may make a request to the other interested parties to remove the neutral evaluator. If the local government and a majority of the interested parties agree that the neutral evaluator should be removed and agree on who should replace the neutral evaluator, the local government and the interested parties shall select a new neutral evaluator.

(17) The local government and all interested parties participating in the neutral evaluation process shall negotiate in good faith.

(18) The local government and each interested party shall provide a representative to attend all sessions of a neutral evaluation process. Each representative shall have the authority to settle and resolve disputes or shall be in a position to present any proposed settlement or plan of readjustment to the participants in the neutral evaluation process.

(19) The local government and the participating interested parties shall maintain the confidentiality of the neutral evaluation process and shall not at the conclusion of the neutral evaluation process or during any bankruptcy proceeding disclose statements made, information disclosed, or documents prepared or produced unless a judge in a chapter 9 bankruptcy proceeding orders that the information be disclosed to determine the eligibility of a local government to proceed with a bankruptcy proceeding under chapter 9, or as otherwise required by law.

(20) A neutral evaluation process authorized by this act shall not last for more than 60 days following the date the neutral evaluator is initially selected, unless the local government or a majority of participating interested parties elect to extend the neutral evaluation process for up to 30 additional days. The neutral evaluation process shall not last for more than 90 days following the date the neutral evaluator is initially selected.

(21) The local government shall pay 50% of the costs of a neutral evaluation process, including, but not limited to, the fees of the neutral evaluator, and the interested parties shall pay the balance of the costs of the neutral evaluation process, unless otherwise agreed to by the local government and a majority of the interested parties.

(22) The neutral evaluation process shall end if any of the following occur:

(a) The local government and the participating interested parties execute a settlement agreement. However, if the state treasurer determines that the settlement agreement does not provide sufficient savings to the local government, the state treasurer shall provide notice to the local government that the settlement agreement does not provide sufficient savings to the local government and the local government shall proceed under 1 of the other local government options as provided in section 7.

(b) The local government and the participating interested parties reach an agreement or proposed plan of readjustment that requires the approval of a bankruptcy judge.

(c) The neutral evaluation process has exceeded 60 days following the date the neutral evaluator was selected, the local government and the participating interested parties have not reached an agreement, and neither the local government nor a majority of the interested parties elect to extend the neutral evaluation process past the initial 60-day time period.

(d) The local government initiated the neutral evaluation process under subsection (1) and did not receive a response from any interested party within the time specified in subsection (2).

(e) The fiscal condition of the local government deteriorates to the point that necessitates the need to proceed under the chapter 9 bankruptcy option pursuant to section 26.

(23) If the 60-day time period for a neutral evaluation process expires, including any extension of the neutral evaluation process past the initial 60-day time period under subsection (20), and the neutral evaluation process is complete with differences resolved, the neutral evaluation process shall be concluded. If the neutral evaluation process does not resolve all pending disputes with the local government and the interested parties, or if subsection (22)(b), (c), or (d) applies, the governing body of the local government shall adopt a resolution recommending that the local government proceed under chapter 9 and submit the resolution to the governor and the state treasurer. Except as otherwise provided in this subsection, if the local government has a strong mayor, the resolution requires strong mayor approval before the local government proceeds under chapter 9. The resolution shall include a statement determining that the financial condition of the local government jeopardizes the health, safety, and welfare of the residents who reside within the local government or service area of the local government absent the protections of chapter 9. If the governor approves the resolution for the local government to proceed under chapter 9, the governor shall inform the local government in writing of the decision. The governor may place contingencies on a local government in order to proceed under chapter 9 including, but not limited to, appointing a person to act exclusively on behalf of the local government in the chapter 9 bankruptcy proceedings. If the governing body of the local government fails to adopt a resolution within 7 days after the neutral evaluation process is concluded as provided in this subsection, the governor may appoint a person to act exclusively on behalf of the local government in chapter 9 bankruptcy proceedings. If the governor does not appoint a person to act exclusively on behalf of the local government in chapter 9 bankruptcy proceedings, the chief administrative officer of the local government shall act exclusively on behalf of the local government in chapter 9 bankruptcy proceedings. Upon receiving written approval from the governor under section 26, the local government may file a petition under chapter 9 and exercise powers under federal bankruptcy law.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1566 Chapter 9 proceeding.

Sec. 26.

(1) With the written approval of the governor, a local government may file a petition under chapter 9 and exercise powers pursuant to federal bankruptcy law if the local government adopts a resolution, by a majority vote of the governing body of the local government, that declares a financial emergency in the local government. Except as otherwise provided in this subsection, if the local government has a strong mayor, the resolution requires strong mayor approval. The resolution shall include a statement determining that the financial condition of the local government jeopardizes the health, safety, and welfare of the residents who reside within the local government or service area of the local government absent the protections of chapter 9 and that the local government is or will be unable to pay its obligations within 60 days following the adoption of the resolution.

(2) If the governor approves a local government to proceed under chapter 9, the governor shall inform the local government in writing of the decision. The governor may place contingencies on a local government in order to proceed under chapter 9 including, but not limited to, appointing a person to act exclusively on behalf of the local government in the chapter 9 bankruptcy proceedings. If the governor does not appoint a person to act exclusively on behalf of the local government in chapter 9 bankruptcy proceedings, the chief administrative officer of the local government shall act exclusively on behalf of the local government in chapter 9 bankruptcy proceedings. Upon receipt of the written approval and subject to this subsection, the local government may proceed under chapter 9 and exercise powers under federal bankruptcy law.

(3) If the governor does not approve a local government to proceed under chapter 9, the local government shall within 7 days select 1 of the other local options as provided in section 7.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1567 Duty of local officials and employees to provide assistance and information; failure to abide by act.

Sec. 27.

(1) The local elected and appointed officials and employees, agents, and contractors of a local government shall promptly and fully provide the assistance and information necessary and properly requested by the state financial authority, a review team, or the emergency manager in the effectuation of their duties and powers and of the purposes of this act. If the review team or emergency manager believes that a local elected or appointed official or employee, agent, or contractor of the local government is not answering questions accurately or completely or is not furnishing information requested, the review team or emergency manager may issue subpoenas and administer oaths to the local elected or appointed official or employee, agent, or contractor to furnish answers to questions or to furnish documents or records, or both. If the local elected or appointed official or employee, agent, or contractor refuses, the review team or emergency manager may bring an action in the circuit court in which the local government is located or the Michigan court of claims, as determined by the review team or emergency manager, to compel testimony and furnish records and documents. An action in mandamus may be used to enforce this section.

(2) Failure of a local government official to abide by this act shall be considered gross neglect of duty, which the review team or emergency manager may report to the state financial authority and the attorney general. Following review and a hearing with a local government elected official, the state financial authority may recommend to the governor that the governor remove the elected official from office. If the governor removes the elected official from office, the resulting vacancy in office shall be filled as prescribed by law.

(3) A local government placed in receivership under this act is not subject to section 15(1) of 1947 PA 336, MCL 423.215, for a period of 5 years from the date the local government is placed in receivership or until the time the receivership is terminated, whichever occurs first.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1568 Imposition of taxes; prohibition.

Sec. 28.

This act does not give the emergency manager or the state financial authority the power to impose taxes, over and above those already authorized by law, without the approval at an election of a majority of the qualified electors voting on the question.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1569 Issuance of bulletins; rules.

Sec. 29.

The state financial authority shall issue bulletins or promulgate rules as necessary to carry out the purposes of this act. Rules shall be promulgated pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1570 Actions under former law.

Sec. 30.

(1) All of the following actions that occurred under former 2011 PA 4, former 1988 PA 101, or former 1990 PA 72, before the effective date of this act are effective under this act:

(a) A determination by the state treasurer or superintendent of public instruction pursuant to a preliminary review of the existence of probable financial stress or a serious financial problem in a local government.

(b) The appointment of a review team.

(c) The findings and conclusion contained in a review team report submitted to the governor.

(d) A determination by the governor of a financial emergency in a local government.

(e) A confirmation by the governor of a financial emergency in a local government.

(2) An action contained in subsection (1) need not be reenacted or reaffirmed in any manner to be effective under this act.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1571 Emergency manager serving prior to effective date of act.

Sec. 31.

An emergency manager or emergency financial manager appointed and serving under state law immediately prior to the effective date of this act shall continue under this act as an emergency manager for the local government.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1572 Liability or cause of action.

Sec. 32.

This act does not impose any liability or responsibility in law or equity upon this state, any department, agency, or other entity of this state, or any officer or employee of this state, or any member of a receivership transition advisory board, for any action taken by any local government under this act, for any violation of the provisions of this act by any local government, or for any failure to comply with the provisions of this act by any local government. A cause of action against this state or any department, agency, or entity of this state, or any officer or employee of this state acting in his or her official capacity, or any membership of a receivership transition advisory board acting in his or her official capacity, may not be maintained for any activity authorized by this act, or for the act of a local government filing under chapter 9, including any proceeding following a local government's filing.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1573 Severability.

Sec. 33.

If any portion of this act or the application of this act to any person or circumstances is found to be invalid by a court, the invalidity shall not affect the remaining portions or applications of this act which can be given effect without the invalid portion or application. The provisions of this act are severable.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1574 Appropriation.

Sec. 34.

For the fiscal year ending September 30, 2013, $780,000.00 is appropriated from the general fund to the department of treasury to administer the provisions of this act and to pay the salaries of emergency managers. The appropriation made and the expenditures authorized to be made by the department of treasury are subject to the management and budget act, 1984 PA 431, MCL 18.1101 to 18.1594.

History: 2012, Act 436, Eff. Mar. 28, 2013



Section 141.1575 Appropriation.

Sec. 35.

(1) For the fiscal year ending September 30, 2013, $5,000,000.00 is appropriated from the general fund to the department of treasury to administer the provisions of this act, to secure the services of financial consultants, lawyers, work-out experts, and other professionals to assist in the implementation of this act, and to assist local governments in proceeding under chapter 9.

(2) The appropriation authorized in this section is a work project appropriation, and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to provide technical and administrative support for the department of treasury to implement this act. Costs related to this project include, but are not limited to, all of the following:

(i) Staffing-related costs.

(ii) Costs to promote public awareness.

(iii) Any other costs related to implementation and dissolution of the program, including the resolution of accounts.

(b) The work project will be accomplished through the use of interagency agreements, grants, state employees, and contracts.

(c) The total estimated completion cost of the project is $5,000,000.00.

(d) The expected completion date is September 30, 2016.

History: 2012, Act 436, Eff. Mar. 28, 2013






Act 187 of 2014 MICHIGAN SETTLEMENT ADMINISTRATION AUTHORITY ACT (141.1601 - 141.1611)

Section 141.1601 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan settlement administration authority act".

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1602 Legislative findings and declarations.

Sec. 2.

The legislature finds and declares the following:

(a) If certain requirements are fulfilled, this state shall make a contribution to reduce deficiencies in pension benefits of members of retirement systems, in order to avoid additional ongoing and future litigation and to partially settle the city of Detroit's bankruptcy case, in return for, among other things, full releases from any claims against this state for alleged deficiencies in pension benefits.

(b) Partial settlement of the city of Detroit's bankruptcy case and this state's contribution in support serves important public purposes and will be beneficial to the entire state due to 1 or more of the following:

(i) It will improve household income of pensioners, many of whom may reside in other parts of this state, and reduce the likelihood of their seeking public assistance.

(ii) It will facilitate prompt resolution of the city of Detroit's bankruptcy case and save state taxpayers ongoing litigation costs.

(iii) It will protect this state and its taxpayers from potential claims from parties associated with the retirement systems.

(c) Establishing the authority and execution by the authority of its powers granted under this act fulfill in all respects a public and governmental purpose for the benefit of the people of this state.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1603 Definitions.

Sec. 3.

As used in this act:

(a) "Authority" means the Michigan settlement administration authority created under section 4.

(b) "Board" means the board of directors of the authority.

(c) "Contribution agreement" means the contribution agreement in substantially the form included with the city of Detroit's plan for adjustment.

(d) "Countercyclical budget and economic stabilization fund" means the countercyclical budget and economic stabilization fund created in section 351 of the management and budget act, 1984 PA 431, MCL 18.1351.

(e) "Plan for adjustment" means the plan for the adjustment of debts of the city of Detroit approved and entered by the United States bankruptcy court for the eastern district of Michigan, southern division, In Re City of Detroit, Michigan, case no. 13-53846.

(f) "Retirement systems" means the police and fire retirement system of the city of Detroit and the general retirement system of the city of Detroit.

(g) "Settlement administration fund" or "fund" means the settlement administration fund created in section 7.

(h) "State treasurer" means the state treasurer of this state or his or her designee who is designated by a written instrument signed by the state treasurer and maintained in a permanent file and whose signature has the same force and effect as the signature of the state treasurer for all purposes under this act.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1604 Michigan settlement administration authority; creation; authority as state institution; appropriation.

Sec. 4.

(1) The Michigan settlement administration authority is created as a public body corporate and politic within the department of treasury. The authority is a state institution within the meaning of section 9 of article II of the state constitution of 1963 and an instrumentality of this state exercising public and essential governmental functions. The exercise by the authority of the powers conferred by this act is an essential governmental function of this state.

(2) For the fiscal year ending September 30, 2014, there is appropriated $194,800,000.00 from the settlement administration fund to be used only as provided in this act.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1605 Authority; exercise of duties; performance of administrative functions.

Sec. 5.

The authority shall exercise its duties independently of the state treasurer. Any administrative functions of the authority shall be performed under the direction and supervision of the state treasurer.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1606 Board of directors; membership; compensation; travel and expenses; quorum; vote; members subject to MCL 15.321 to 15.330 and MCL 15.301 to 15.310; discharge of duties.

Sec. 6.

(1) The authority shall exercise its duties through its board of directors.

(2) The board shall consist of 3 members as follows:

(a) The state treasurer.

(b) The state budget director.

(c) One member appointed by the governor with the advice and consent of the senate, who has knowledge, skill, or experience in the legal field of bankruptcy.

(3) The state treasurer and the state budget director may appoint a representative to serve in his or her absence.

(4) Members of the board shall serve without compensation but may receive reasonable reimbursement for necessary travel and expenses incurred in the discharge of their duties.

(5) The state treasurer shall serve as chairperson of the board.

(6) A majority of the appointed and serving members of the board shall constitute a quorum of the board for the transaction of business. Actions of the board shall be approved by a majority vote of the members present at a meeting.

(7) The members of the board and any agent of the authority are subject to 1968 PA 317, MCL 15.321 to 15.330, and 1968 PA 318, MCL 15.301 to 15.310.

(8) A member of the board or agent of the authority shall discharge the duties of his or her position in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. In discharging the duties, a member of the board or agent of the authority, when acting in good faith, may rely upon the opinion of legal counsel or other expert advice.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1607 Settlement administration fund; creation; deposit of money or other assets; investment; interest and earnings; money remaining at close of fiscal year; expenditure.

Sec. 7.

(1) The settlement administration fund is created within the state treasury.

(2) The state treasurer may receive money or other assets from any source for deposit into the fund. The state treasurer shall direct the investment of the fund. The state treasurer shall credit to the fund interest and earnings from fund investments.

(3) Money in the fund at the close of the fiscal year shall remain in the fund and shall not lapse to the general fund.

(4) The authority shall expend money from the fund only as provided in this act.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1608 Disbursement to retirement systems; conditions; return of money to countercyclical budget and economic stabilization fund; dissolution of authority.

Sec. 8.

(1) The authority shall either disburse the money in the fund to the retirement systems or return the money to the countercyclical budget and economic stabilization fund as set forth in this section.

(2) The authority shall cause $194,800,000.00 to be paid to the retirement systems if and only if the authority determines in writing that both of the following conditions have been satisfied:

(a) The bankruptcy court has entered an order approving the plan for adjustment.

(b) The terms and conditions of the contribution agreement have been satisfied.

(3) If the authority determines in writing that at least 1 of the conditions in subsection (2) has not been satisfied, then the money in the fund shall be returned to the countercyclical budget and economic stabilization fund.

(4) If the authority has failed to make a finding in writing under subsection (2) or (3) by May 1, 2015, then the money in the fund shall be returned to the countercyclical budget and economic stabilization fund.

(5) The authority is dissolved on May 2, 2015.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1609 Public and governmental purpose.

Sec. 9.

It is determined that the creation of the authority, the appropriation made to the authority, and the carrying out of the authority's authorized purposes are in all respects a public and governmental purpose for the benefit of the people of this state and for the improvement of their health, safety, welfare, comfort, and security, and that these purposes are public purposes, and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this act.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1610 State contribution; obligation.

Sec. 10.

The obligation to make this state's contribution described in the contribution agreement is not a general obligation or indebtedness of this state or the authority and is subject to the fulfillment of the requirements of the contribution agreement, the plan for adjustment, and the order of a bankruptcy court.

History: 2014, Act 187, Imd. Eff. June 20, 2014



Section 141.1611 Liability.

Sec. 11.

This state, a state official or state-related entity, as defined in the plan for adjustment, the state treasurer, the authority, a board member, an agent of the authority, and any other legal, financial, or other expert providing advice to the authority does not have any liability for the representations, warranties, covenants, determinations, agreements, or other obligations of this state or the authority, or under any of the certificates, notices, or agreements delivered pursuant to the contribution agreement, the plan for adjustment, or the order of a bankruptcy court confirming the plan for adjustment.

History: 2014, Act 187, Imd. Eff. June 20, 2014






Act 181 of 2014 MICHIGAN FINANCIAL REVIEW COMMISSION ACT (141.1631 - 141.1643)

Section 141.1631 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan financial review commission act".

History: 2014, Act 181, Imd. Eff. June 20, 2014



Section 141.1632 Legislative findings and declarations.

Sec. 2.

The legislature finds and declares the following:

(a) It is the public policy of this state to exercise its sovereign powers with regard to debt issuance and matters of statewide concern in a manner calculated to foster the fiscal integrity of all municipal governments and school districts to assure that those municipalities and school districts provide for the health, safety, and welfare of their residents; pay principal and interest owed on debt obligations when due; meet financial obligations to their existing and former employees, vendors, and suppliers; and provide for proper financial planning procedures and budgeting practices. The inability of a municipal government to provide essential services to its citizens or a school district to provide public education services to its residents as a result of fiscal emergencies is determined to affect adversely the health, safety, and welfare of not only that municipality's citizens and a school district's residents, but also other citizens of this state.

(b) The police and fire retirement system of certain qualified cities and the general retirement system of certain qualified cities are currently underfunded, causing communities across the state to face higher costs to borrow and invest funds, and have caused bondholders, bond insurers, and financial institutions anxiety over the financial health of not only certain qualified cities, but communities across this state.

(c) Absent prospective state oversight over qualified cities and school districts, there exists a threat of increased costs in borrowing, reductions in credit or bond ratings, reduced faith from existing creditors of municipalities or school districts and of this state, and dire financial circumstances from which this state and its political subdivisions may never fully recover.

(d) Qualified cities and school districts have complex budgetary and fiscal needs, significant and complicated debt management issues, and financial assets and liabilities that impact, both positively and negatively, every unit of local government and school district in this state and this state itself such that reasonable and balanced state oversight over qualified cities and school districts is required as a reasonable exercise of this state's power for the benefit of residents throughout this state.

(e) There are numerous residents of this state who have accrued pension benefits from a qualified city's pension systems, and those pensioners may reside throughout this state. The settlement of bankruptcy cases involving qualified cities is likely to have a substantial positive impact statewide.

(f) Establishing a commission and execution by the commission of its powers granted under this act fulfill in all respects a public and governmental purpose for the benefit of the people of this state.

(g) Ongoing fiscal oversight over qualified cities and school districts is a reasonable and sufficiently narrow regulation and serves a significant and legitimate public purpose because it inures to the benefit of all of this state's residents and aids in the remedy of a broad and general social problem.

(h) Fiscal oversight over qualified cities and over school districts will ensure that those qualified cities and school districts do not engage in the financial practices that led to financial emergencies and insolvency, and ultimately, entry into receivership and bankruptcy, which will ensure that those cities can provide basic and essential municipal services to their residents and that those school districts can provide public education services to their residents.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016



Section 141.1633 Definitions.

Sec. 3.

As used in this act:

(a) "Applicable contract" means a contract for goods or services proposed or entered into by a qualified city or school district that either exceeds $750,000.00, or a higher amount as determined by the commission, or is for a term exceeding 2 years. Applicable contract also includes multiple contracts for less than $750,000.00, or the higher amount determined by the commission, with 1 entity that, in the aggregate, exceed $750,000.00, or a higher amount as determined by the commission, within a 12-month period.

(b) "Federal bankruptcy code" means the federal bankruptcy code, 11 USC 101 to 1532.

(c) "Financial review commission" or "commission" means a financial review commission created in section 4.

(d) "Operating expenses" means the reasonable operating expenses of the commission, including without limitation the cost of preparing accounting and other reports, costs of commission meetings or other required activities of the commission, counsel fees, including fees of the attorney general, and fees and expenses incurred for consultants and fiduciaries required to carry out the purposes of this act.

(e) "Person" means an individual, corporation, limited or general partnership, association, joint venture, limited liability company, a governmental entity, including this state.

(f) "Plan for adjustment" means the plan for the adjustment of debts of a qualified city approved and entered by a United States bankruptcy court under chapter 9 of title 11 of the United States Code, 11 USC 901 to 946.

(g) "Professional services" means services that require a high degree of intellectual skill, an advanced degree, or professional licensing or certification. Those providing the professional services are distinguished based on their specialized knowledge, experience, and expertise. Professional services include, but are not limited to, accounting, actuarial, appraisal, auditing, investment advisor, and legal services.

(h) "Qualified city" means a city with a population of more than 600,000 that is subject to a plan for adjustment.

(i) "Qualified school district" means a school district with the same boundaries as a city with a population of 600,000 or more.

(j) "State treasurer" means the treasurer of this state or his or her designee who shall be designated by a written instrument signed by the state treasurer and maintained in a permanent file and whose signature shall have the same force and effect as the signature of the state treasurer for all purposes under this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016 ;-- Am. 2016, Act 195, Imd. Eff. June 21, 2016



Section 141.1634 Financial review commission; creation; powers, duties, functions, and responsibilities; budgeting, procurement, personnel, and related management functions; qualified school district.

Sec. 4.

(1) Except as provided in subsection (2), a financial review commission is created within the department of treasury for each qualified city and each qualified school district. Except as otherwise provided in this act, a commission shall exercise its powers, duties, functions, and responsibilities under this act independently of the state treasurer. The budgeting, procurement, personnel, and related management functions of a commission shall be performed under the direction and supervision of the state treasurer.

(2) If a qualified school district is located within the geographic boundaries of a qualified city for which a financial review commission is operating under this act, beginning on the date that school district becomes a qualified school district, the financial review commission for that qualified city also shall be the financial review commission for that qualified school district, and no separate or additional financial review commission for that qualified school district is created under this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016



Section 141.1635 Financial review commission; membership; financial review commission for both qualified city and qualified school district; exception; terms; compensation; travel and expenses; chairperson; quorum; conducting business at public meetings; writings subject to freedom of information act; bylaws; professional services; members and contractors or agents subject to MCL 15.321 to 15.330 and MCL 15.301 to 15.310; adoption of ethics policy; oath of office.

Sec. 5.

(1) Except as otherwise provided in subsection (2), each commission shall consist of the following 9 members:

(a) The state treasurer, who shall serve for the duration of his or her term of office.

(b) The director of the department of technology, management, and budget or successor agency, or his or her designee, who shall serve for the duration of his or her term of office.

(c) Three members appointed by the governor who have knowledge, skill, or experience in the field of business or finance and who shall possess knowledge, training, skill, or experience in budgeting, revenue forecasting, debt management or borrowing, actuarial science, law, or business operations, at least 1 of whom is a resident of that qualified city or qualified school district, and at least 1 of whom is a resident of this state who is not a resident of a qualified city or qualified school district.

(d) The mayor or chief executive officer of that qualified city or qualified school district other than a qualified school district described in section 4(2), or his or her designee, who shall serve for the duration of the mayor's or chief executive officer's term of office.

(e) One member appointed by the governor from a list of 3 or more individuals nominated by the senate majority leader who have knowledge, skill, or experience in the field of business or finance, and who shall possess knowledge, training, skill, or experience in budgeting, revenue forecasting, debt management or borrowing, actuarial science, law, or business operations, and 1 of whom is a resident of that qualified city or qualified school district.

(f) One member appointed by the governor from a list of 3 or more individuals nominated by the speaker of the house of representatives who have knowledge, skill, or experience in the field of business or finance, and who shall possess knowledge, training, skill, or experience in budgeting, revenue forecasting, debt management or borrowing, actuarial science, law, or business operations, and 1 of whom is a resident of that qualified city or qualified school district.

(g) The president or chairperson of the qualified city's governing body or qualified school district's school board other than a qualified school district described in section 4(2), or his or her designee, who shall serve for the duration of the president's or chairperson's term of office.

(2) If a financial review commission is the financial review commission for both a qualified city and a qualified school district under section 4(2), in addition to the mayor or chief executive officer of the qualified city or his or her designee under subsection (1)(d) and the president or chairperson of the qualified city's governing body or his or her designee under subsection (1)(g), the financial review commission also shall include as members the superintendent of the qualified school district and the chairperson of the school board of the qualified school district. The superintendent of the qualified school district and the chairperson of the school board of the qualified school district shall not have a vote on matters relating to the qualified city. The mayor or chief executive officer of the qualified city, or his or her designee under subsection (1)(d) and the president or chairperson of the qualified city's governing body or his or her designee under subsection (1)(g), shall not have a vote on matters relating to the qualified school district. This subsection does not apply to a qualified school district whose functions and responsibilities have been transferred to another school district under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

(3) The appointed members shall serve for a term of 4 years, except that of the 5 members first appointed, the appointees of the governor shall serve a term of 1, 2, and 4 years respectively, the appointee of the governor who was nominated by the speaker of the house of representatives shall serve a term of 2 years, and the appointee of the governor who was nominated by the senate majority leader shall serve a term of 3 years. Appointed members serve at the pleasure of, and may be removed by, their respective appointing official.

(4) Members of a commission shall serve without compensation but may receive reasonable reimbursement for necessary travel and expenses incurred in the discharge of their official duties.

(5) The state treasurer or his or her designee shall serve as chairperson of a commission.

(6) A majority of the eligible voting members of the commission shall constitute a quorum of the commission for the transaction of business. The commission shall meet no less than monthly and at times and places designated by the chairperson. Actions of the commission shall be approved by a majority of the members.

(7) The commission shall conduct its business at public meetings in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. However, members of the commission may attend and participate in a meeting of the commission by the use of telecommunication or other electronic equipment if their attendance and participation by the use of telecommunication or other electronic equipment is authorized by the bylaws of the commission and that meeting is otherwise conducted in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(8) A writing prepared, owned, used, in the possession of, or retained by the commission in the performance of an official function is subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(9) The commission shall adopt bylaws for governance of the commission, which shall, at a minimum, address the procedures for conducting meetings, including voting procedures, and the requirements of its members to attend meetings. Procedural rules required by this section are not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(10) The commission may contract for professional services, as it requires, and shall determine the qualifications it considers necessary.

(11) The members of the commission and contractors or agents of the commission are subject to 1968 PA 317, MCL 15.321 to 15.330, and 1968 PA 318, MCL 15.301 to 15.310.

(12) A member of the commission, and any person the commission contracts with, shall discharge the duties of his or her position in a nonpartisan manner, with good faith, and with that degree of diligence, care, and skill that an ordinarily prudent person would exercise under similar circumstances in a like position. The commission shall adopt an ethics policy governing the conduct of commission members and officers and employees of the commission.

(13) Commission members shall take and subscribe to the constitutional oath of office under section 1 of article XI of the state constitution of 1963. The oath shall be filed with the secretary of state.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016 ;-- Am. 2016, Act 195, Imd. Eff. June 21, 2016



Section 141.1636 Duties of commission; review and approval of applicable contracts; reports; approval of collective bargaining agreements; supplementary information; certification and report of debt service.

Sec. 6.

(1) The commission shall provide oversight for a qualified city beginning on the effective date of the plan for adjustment or of this act, whichever is later. The commission shall provide oversight for a qualified school district beginning on the date the school district becomes a qualified school district.

(2) The commission shall ensure that the qualified city or qualified school district is complying with the terms and conditions of this act and of the plan for adjustment, if applicable. Except as otherwise provided in section 8, the commission shall by October 1 each year certify that the qualified city or qualified school district is in substantial compliance with the provisions of this act.

(3) The commission shall ensure that, where applicable, a qualified city or qualified school district complies with the provisions of all of the following, as applicable, and may request verification of compliance:

(a) Section 8 of the publicly funded health insurance contribution act, 2011 PA 152, MCL 15.568.

(b) Sections 4i, 4p, 4s, and 4t of the home rule city act, 1909 PA 279, MCL 117.4i, 117.4p, 117.4s, and 117.4t.

(c) The revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(d) The uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(e) For a qualified school district, all of the following:

(i) The revised school code, 1976 PA 451, MCL 380.1 to 380.1852.

(ii) Article I of the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772.

(iii) The public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437.

(4) During the period of oversight for a qualified city, the commission shall review and approve that qualified city's 4-year financial plan required by section 4t of the home rule city act, 1909 PA 279, MCL 117.4t. A 4-year financial plan described in this subsection shall be submitted at least 100 days prior to the commencement of a qualified city's fiscal year. The commission shall approve or disapprove the 4-year financial plan within 30 days of receipt. If disapproved, the commission shall provide rationale in writing for disapproval and a qualified city shall submit a revised plan within 15 days that comports with the commission's rationale for rejection. The commission shall approve or disapprove that revised plan within 15 days. The commission may also require adjustments to the financial plan to modify expenditures to satisfy debt service, adjust projected revenues to comply with financial controls or accounting practices, and reduce expenditures to conform to consensus revenue estimates if required in section 7 to comply with the provisions of section 4t of the home rule city act, 1909 PA 279, MCL 117.4t. If the qualified city fails to submit an acceptable financial plan, the commission may adopt and impose upon the qualified city a financial plan satisfying the requirements of this act and section 4t of the home rule city act, 1909 PA 279, MCL 117.4t, until that time as the qualified city submits an acceptable financial plan.

(5) Subject to a plan for adjustment and any collective bargaining agreements still in effect, the commission shall establish and maintain programs and requirements for the responsible fiscal management of that qualified city or qualified school district. The commission's programs and requirements shall include all of the following:

(a) Increased managerial accountability.

(b) The streamlining of the provision of city or qualified school district services.

(c) Improved collection of outstanding tax revenues.

(d) Review of the compensation and benefits of city or qualified school district employees and recommendation of adjustments where necessary.

(6) Notwithstanding any charter provision or local ordinance to the contrary, all applicable contracts are subject to review and approval by the commission. The commission may consider a number of factors when reviewing an applicable contract, including whether the applicable contract was subject to a competitive bid process. Only applicable contracts that are first approved by the governing body and mayor or chief executive officer of a qualified city or qualified school district as required by law, charter, ordinance, or policy are subject to review by the commission. If an applicable contract is not rejected by the commission within 30 days of its submission, that applicable contract shall be considered approved by the commission.

(7) A qualified city or qualified school district, when required by the commission, shall present written reports regarding its financial stability and shall permit the commission to audit or inspect financial statements, actuarial reports, revenue estimates, and any and all other documents, data, reports, or findings that the commission considers necessary to carry out its purpose under this act. The commission may require that qualified city's or qualified school district's chief financial officer to certify in writing the accuracy of any documents the commission requests.

(8) The commission shall, on June 1 and December 1 of each year in which the commission has oversight over a qualified city or a qualified school district, file a written report with the governor. A copy of the report shall be submitted to the senate majority leader and the speaker of the house of representatives and posted on the department of treasury website. A copy of the report shall be sent to the mayor or chief executive officer and governing body of the qualified city or qualified school district.

(9) Except as otherwise provided in this subsection, the commission shall approve all collective bargaining agreements, including any addendums to those agreements, to which that qualified city or qualified school district is a party after approval by the governing body and mayor or chief executive officer of the qualified city or qualified school district as required by charter or law. The commission shall approve or reject collective bargaining agreements submitted to it within 45 days of submission. Collective bargaining agreements submitted to the commission shall not be executed unless and until the commission approves those agreements. Collective bargaining agreements approved by an emergency manager appointed under section 12 of the local financial stability and choice act, 2012 PA 436, MCL 141.1552, shall not be subject to commission approval under this subsection.

(10) For a qualified city, the commission may file supplementary information relating to the financial condition of the qualified city with an arbitration panel in arbitration proceedings in which the qualified city is a party pursuant to 1969 PA 312, MCL 423.231 to 423.247.

(11) The mayor or chief executive officer, governing body, and chief financial officer of a qualified city or qualified school district shall, at least 45 days prior to the beginning of each fiscal quarter, certify in writing to the commission the amount of debt service due on bonds, leases, or other debt. A qualified city or qualified school district shall specifically report debt service requirements, calculated through final maturity, and certify its ability to meet those requirements through the end of the current fiscal year.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016



Section 141.1637 Commission; powers.

Sec. 7.

A commission may do 1 or more of the following for its qualified city or qualified school district:

(a) For a qualified city, review and approve that qualified city's consensus revenue estimate under section 4t of the home rule city act, 1909 PA 279, MCL 117.4t. The commission may also, after consultation with the qualified city or qualified school district, revise a revenue estimate prepared in connection with a budget, budget modification, financial plan, or financial plan modification, if the commission determines that the revenue estimate was not based on assumptions and methods of estimation reasonable and appropriate under the circumstances and in view of the objectives and purposes of this act. After consultation with the qualified city or qualified school district, the commission may determine the estimated revenues for the qualified city or qualified school district, but any revenue estimate adopted by the commission shall be based on the same requirements as the qualified city's or qualified school district's initial revenue estimate.

(b) For a qualified city, require the qualified city to submit the 4-year financial plan required in section 4t of the home rule city act, 1909 PA 279, MCL 117.4t, in a form and manner the commission considers appropriate. The requirement to submit a 4-year financial plan is not subject to waiver under section 8.

(c) Review, modify, and approve proposed and amended operational budgets of a qualified city or qualified school district. A proposed budget or budget amendment does not take effect unless approved by the commission.

(d) Require the chief financial officer of the qualified city or qualified school district to provide the commission with information it requests related to the qualified city's or qualified school district's finances. The commission may also require the chief financial officer to attend commission meetings. If the chief financial officer fails to comply with the provisions of this subdivision, the commission may require the qualified city, or qualified school district to remove the chief financial officer and appoint a successor.

(e) Review and approve requests by a qualified city or qualified school district to issue debt under the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, or any other law governing the issuance of bonds or notes. The commission may develop rules for the issuance of debt, including limitations that are greater than those provided in sections 401 to 405 of the revised municipal finance act, 2001 PA 34, MCL 141.2401 to 141.2405. The debt described in this subdivision may not be issued unless and until approved by the commission and the commission's approval shall be in addition to any approval of the department of treasury as required by law.

(f) Review compliance by a qualified city with a deficit elimination plan submitted under section 21 of the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.921, or by a qualified school district with a deficit elimination plan submitted under article I of the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772.

(g) Approve the appointment of a qualified city's chief financial officer. If that appointment is not approved by the commission within 45 days of written submission of the appointment by the qualified city, the appointment is denied. The commission may require that any effort to terminate the chief financial officer be subject to commission review and approval.

(h) Approve the appointment of the qualified school district's chief financial officer. If that appointment is not approved by the commission within 45 days of written submission by the qualified school district, the appointment is denied. A qualified school district may not terminate its chief financial officer without the approval of the commission. The superintendent and the chairperson of the school board of the qualified school district shall not have a vote on an approval under this subdivision.

(i) For a qualified school district, provide that a qualified school district may not alter the terms and conditions of an employment contract with or the benefits of its superintendent or terminate its superintendent without the approval of the commission. The superintendent and the chairperson of the school board of the qualified school district shall not have a vote on an approval under this subdivision.

(j) Require the development and implementation of financial best practices for a qualified city or qualified school district.

(k) Recommend the adoption or amendment of certain charter provisions, bylaws, ordinances, policies, or operating procedures for the qualified city or qualified school district, as applicable.

(l) Require the pursuit of financial or managerial training to ensure the proper discharge of duties for the qualified city or qualified school district.

(m) Make and execute contracts necessary to carry out the purposes of this act.

(n) Sue or be sued. The commission may retain legal counsel to enforce any provisions of this act.

(o) Require the qualified city or qualified school district and the employees or agents of the qualified city or qualified school district to timely produce and share all information and documents, and provide access to all information on assets, services, records, and any other materials or documents the commission determines are necessary to carry out its responsibilities under this act. The commission may require the officers or employees of the qualified city or qualified school district to attend commission meetings for any purpose necessary to carry out its responsibilities under this act.

(p) Perform any duty provided by law that a receivership transition advisory board as described in section 23 of the local financial stability and choice act, 2012 PA 436, MCL 141.1563, may perform.

(q) For a qualified school district, approve all reimbursement to school board members, officials, and employees for travel outside this state.

(r) Perform any other duties assigned by the governor that are not inconsistent with the purposes of this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016 ;-- Am. 2016, Act 195, Imd. Eff. June 21, 2016



Section 141.1638 Waiver; resolution; conditions; rescission; reversal.

Sec. 8.

(1) Notwithstanding section 6, for its qualified city or qualified school district, a commission shall, by resolution, waive the requirements designated in sections 6 and 7 as provided in subsection (2).

(2) The commission shall grant a waiver under this section for its qualified city or qualified school district if it certifies that all of the following conditions are met:

(a) The commission certifies that a qualified city or qualified school district has adopted and adhered to deficit-free budgets for 3 consecutive years that comply with generally accepted accounting principles and are in accordance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(b) The state treasurer and the qualified city's or qualified school district's chief financial officer, if applicable, certify that both of the following are met:

(i) All municipal securities or debt obligations sold by or for the benefit of that qualified city or qualified school district in the general public market during the immediately preceding fiscal year and current fiscal year satisfied the capital and other financial requirements of the qualified city or qualified school district during that period.

(ii) There is a substantial likelihood that municipal securities or debt obligations can be sold by the qualified city or qualified school district in the general public market during the remainder of the current fiscal year and the immediately succeeding fiscal year in amounts sufficient to substantially satisfy all of the capital and other financial requirements of the qualified city or qualified school district during those periods in accordance with the qualified city's or qualified school district's financial plan, as applicable.

(c) For a qualified city, the qualified city's financial plan projects a balanced budget for the current and succeeding 3 fiscal years using generally accepted accounting principles and in accordance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, and section 4t of the home rule city act, 1909 PA 279, MCL 117.4t.

(d) The qualified city or qualified school district has demonstrated to the commission's satisfaction that the qualified city or qualified school district has sufficient ability to borrow in the municipal securities market or qualified school district.

(e) The qualified city or qualified school district did not violate the plan for adjustment in the immediately preceding fiscal year, as applicable, and is not in violation in the current fiscal year.

(f) The state treasurer certifies that the qualified city or qualified school district is in compliance with the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(g) The commission certifies that the qualified city or qualified school district is in substantial compliance with this act.

(h) For a qualified city, the qualified city has established as part of a system of compensation for employees retirement plans in which the qualified city contributes no more than 7% of an individual's base pay, excluding payment for overtime services, 1-time lump-sum payments, and the cost of fringe benefits, to an employee's retirement account, and, for a qualified school district, the qualified school district has fully satisfied all of its current obligations to the system created under the public school employees retirement act of 1979, 1980 PA 300, MCL 38.1301 to 38.1437.

(i) The qualified city or qualified school district has implemented a program in which all contracts awarded by the qualified city or qualified school district are posted on the qualified city's or qualified school district's public website within 30 days of the contract award, including the identity of the parties to the contract, the dollar amount of the contract, and a brief description of the goods or services provided by the contract.

(3) The commission shall, by resolution, rescind its waiver under subsection (2) if it certifies that any of the following, where applicable, has occurred or that there is a substantial likelihood that any of the following will imminently occur:

(a) The qualified city or qualified school district fails to pay principal of or interest on any municipal securities when due or payable.

(b) The qualified city or qualified school district incurs a budget deficit in a fiscal year equal to or more than 5% of the total expenditures in that year based on generally accepted accounting principles.

(c) The qualified city or qualified school district issues municipal securities without the authorization of the commission or in violation of the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(d) The qualified city or qualified school district violates this act or any mandatory financial controls in a manner that substantially impairs that qualified city's or qualified school district's ability to pay principal of and interest on municipal securities or other debt when due and payable or its ability to adhere to a balanced budget.

(e) The qualified city or qualified school district violates any provision of the plan for adjustment, if applicable.

(f) The state treasurer and the qualified city's or qualified school district's chief financial officer, if applicable, fail to certify that the criteria in subsection (2)(b) are met.

(g) The qualified city's or qualified school district's chief financial officer has resigned, been terminated, or been removed, or the office has otherwise become vacant and a successor has not been appointed within 180 days of that vacancy.

(h) The qualified city or qualified school district has not satisfied the requirements in subsection (2)(h).

(4) If the commission finds that the circumstances under which it rescinded its waiver of the requirements of sections 6 and 7 as provided in subsection (3) no longer exist, the commission shall reverse the rescission as provided in subsection (2).

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016



Section 141.1640 Commission as public and governmental purpose.

Sec. 10.

Each commission, and the carrying out of its authorized purposes under this act, is in all respects a public and governmental purpose for the benefit of the people of this state and for the improvement of their health, safety, welfare, comfort, and security. These purposes are public purposes, and the commission will be performing an essential governmental function in the exercise of the powers provided by this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014



Section 141.1641 Appropriation.

Sec. 11.

For the fiscal year ending September 30, 2014, $900,000.00 is appropriated from the general fund/general purpose to the department of treasury to be expended to provide commissions with the resources to exercise its powers, duties, and responsibilities under this act and as required by this state to enforce this act and the plan for adjustment; to secure professional services to assist in the implementation of this act; and for any other purposes that a commission determines in its discretion are necessary or implied to implement this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014



Section 141.1642 Dissolution; release of qualified city or qualified school district from oversight; qualified school district subject to emergency manager.

Sec. 12.

(1) Subject to subsections (2) and (3), if a commission has waived the requirements of sections 6 and 7 under section 8 each year for the immediately preceding 10 consecutive fiscal years, and the plan for adjustment, if applicable, has expired, the commission shall, by resolution, dissolve itself. All property, funds, and assets of the commission, if any, shall be transferred to and vested in this state.

(2) The commission for a qualified school district shall not dissolve itself until the state treasurer certifies that all outstanding debts of that qualified school district are paid in full.

(3) If a commission is in place for both a qualified city and a qualified school district and the requirements of subsection (1) have been met for a qualified city or the requirements of subsections (1) and (2) have been met for a qualified school district, that qualified city or that qualified school district shall be released from oversight by the commission under this act.

(4) Notwithstanding any other provision of this act, if a qualified school district is subject to an emergency manager under the local financial stability and choice act, 2012 PA 436, MCL 141.1541 to 141.1575, then, for the period of time that the qualified school district is subject to an emergency manager, that qualified school district is not subject to oversight by the commission under this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014 ;-- Am. 2016, Act 53, Imd. Eff. Mar. 29, 2016



Section 141.1643 Court of claims; jurisdiction.

Sec. 13.

Each commission is a state commission, and the members are state officers for the purposes of section 6419 of the revised judicature act of 1961, 1961 PA 236, MCL 600.6419. The court of claims shall have exclusive jurisdiction over any and all actions challenging the validity of this act.

History: 2014, Act 181, Imd. Eff. June 20, 2014






Act 34 of 2001 REVISED MUNICIPAL FINANCE ACT (141.2101 - 141.2821)

34-2001-I PART I DEFINITIONS (141.2101...141.2105)

Section 141.2101 Short title.

Sec. 101.

This act shall be known and may be cited as the “revised municipal finance act”.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2103 Definitions.

Sec. 103.

As used in this act:

(a) "Assessed value", "assessed valuation", "valuation as assessed", and "valuation as shown by the last preceding tax assessment roll", or similar terms, used in this act, any statute, or charter as a basis for computing limitations upon the taxing or borrowing power of any municipality, mean the state equalized valuation as determined under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(b) "Chief administrative officer" means that term as defined in section 2b of the uniform budgeting and accounting act, 1968 PA 2, MCL 141.422b.

(c) "Debt" means all borrowed money, loans, and other indebtedness, including principal and interest, evidenced by bonds, obligations, refunding obligations, notes, contracts, securities, refunding securities, municipal securities, or certificates of indebtedness that are lawfully issued or assumed, in whole or in part, by a municipality, or will be evidenced by a judgment or decree against the municipality.

(d) "Debt retirement fund" means a segregated account or group of accounts used to account for the payment of, interest on, or principal and interest on a municipal security.

(e) "Deficit" means a situation for any fund of a municipality in which, at the end of a fiscal year, total expenditures, including an accrued deficit, exceeded total revenues for the fiscal year, including any surplus carried forward.

(f) "Defined benefit plan" means a retirement program other than a defined contribution plan.

(g) "Defined contribution plan" means a retirement program that provides for an individual account for each participant and for benefits based solely upon the amount contributed to the participant's account, and any income, expenses, gains, and losses credited or charged to the account, and any forfeitures of accounts of other participants that may be allocated to the participant's account.

(h) "Department" means the department of treasury.

(i) "Fiscal year" means a 12-month period fixed by statute, charter, or ordinance, or if not so fixed, then as determined by the department.

(j) "Governing body" means the county board of commissioners of a county; the township board of a township; the council, common council, or commission of a city; the council, commission, or board of trustees of a village; the board of education or district board of a school district; the board of an intermediate school district; the board of trustees of a community college district; the county drain commissioner or drainage board of a drainage district; the board of the district library; the legislative body of a metropolitan district; the port commission of a port district; and, in the case of another governmental authority or agency, that official or official body having general governing powers over the authority or agency.

(k) "Health care trust fund" means a trust or fund created in accordance with the public employee health care fund investment act, 1999 PA 149, MCL 38.1211 to 38.1216, or other state or federal statute, and used exclusively to provide funding for postemployment health care benefits for public employee retirees of a county, city, village, or township. A health care trust fund also includes the retiree health fund vehicle administered by the municipal employees retirement system described in the municipal employees retirement act of 1984, 1984 PA 427, MCL 38.1501 to 38.1555, for a county, city, village, or township that has adopted the municipal employee retirement system to provide funding for postemployment health care benefits for public employee retirees.

(l) "Municipal security" means a security that when issued was not exempt from this act or former 1943 PA 202 by the provisions of this act or by former 1943 PA 202 or by the provisions of the law authorizing its issuance and that is payable from or secured by any of the following:

(i) Ad valorem real and personal property taxes.

(ii) Special assessments.

(iii) The limited or unlimited full faith and credit pledge of the municipality.

(iv) Other sources of revenue described in this act for debt or securities authorized by this act.

(m) "Municipality" means a county, township, city, village, school district, intermediate school district, community college district, metropolitan district, port district, drainage district, district library, or another governmental authority or agency in this state that has the power to issue a security. Municipality does not include this state or any authority, agency, fund, commission, board, or department of this state.

(n) "Outstanding security" means a security that has been issued, but not defeased or repaid, including a security that when issued was exempt from this act or former 1943 PA 202, by the provisions of this act or by former 1943 PA 202 or by the provisions of the law authorizing its issuance.

(o) "Qualified status" means a municipality that has filed a qualifying statement under section 303 and has been determined by the department to be qualified to issue municipal securities without further approval by the department.

(p) "Refunding security" means a municipal security issued to refund an outstanding security.

(q) "Retirement program" means a program of rights and obligations which a county, city, village, or township establishes, maintains, or participates in and which, by its express terms or as a result of surrounding circumstances, does 1 or more of the following:

(i) Provides retirement income to participants.

(ii) Results in a deferral of income for periods extending to the termination of covered employment or beyond.

(r) "Security" means an evidence of debt such as a bond, note, contract, obligation, refunding obligation, certificate of indebtedness, or other similar instrument issued by a municipality, which pledges payment of the debt by the municipality from an identified source of revenue.

(s) "Sinking fund" means a fund for the payment of principal only of a mandatory redemption security.

(t) "Taxable value" means the taxable value of the property as determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(u) "Unfunded accrued health care liability" means the difference between the assets and liabilities of a health care trust fund as determined by an actuarial study according to the most recent governmental accounting standards board's applicable standards.

(v) "Unfunded pension liability" means the amount a defined benefit plan's liabilities exceed its assets according to the most recent governmental accounting standards board's applicable standards.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2012, Act 329, Imd. Eff. Oct. 9, 2012



Section 141.2105 Municipal security; limitations.

Sec. 105.

A municipal security does not include any of the following:

(a) A contract for the purchase of real or personal property.

(b) A contract for the lease of real or personal property with or without an option to purchase.

(c) A contract, lease, note, or other security given in connection with a contract described in subdivision (a) or (b).

(d) A security that is evidence of an emergency loan under section 1 of 1855 PA 105, MCL 21.141, in conjunction with the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, or qualified agricultural loans under section 2a of 1855 PA 105, MCL 21.142a.

(e) A mortgage secured by real property and its corresponding security to the extent secured by the mortgage.

(f) A contract between 1 or more municipalities under whose terms 1 or more municipalities pledge their revenues or full faith and credit to secure payment of a proposed municipal security issued by 1 of the municipalities.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002






34-2001-II PART II POWERS (141.2201...141.2203)

Section 141.2201 Powers and duties of department.

Sec. 201.

The department is authorized and directed to protect the credit of this state and its municipalities, and to enforce the provisions of this act, and has the following general powers:

(a) To aid, advise, and consult with any municipality with respect to fiscal questions arising from and relating to its proposed or outstanding securities.

(b) To issue bulletins or adopt rules as necessary to carry out the purposes of this act. A bulletin issued under this subdivision shall include a statement of the department's specific statutory authority for any substantive requirement contained within the bulletin. A rule adopted under this subdivision shall be adopted in accordance with the provisions of the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(c) To examine the books and records of any municipality for the purpose of ascertaining if the municipality is complying with the requirements of the department, the statutes of this state, and its charter, ordinances, and resolutions, in relation to its municipal securities. For those purposes, it may require sworn statements from any officer or employee of the municipality or may require the municipality to furnish it with a statement of its financial condition. The department has full power in furtherance of its investigations to examine witnesses under oath and compel the attendance of witnesses, the giving of testimony, and the production of books, papers, and records. Witnesses may be summoned by the department by its process upon the payment of the same fees as are allowed to witnesses attending in the circuit court of the county in which the hearing is held. Any person duly subpoenaed under this section who neglects to attend or testify at the place named in the subpoena, served for that purpose, is guilty of a misdemeanor.

(d) To enforce compliance with any provision of this act or with any provisions of any law, charter, ordinance, or resolution with respect to debts or securities subject to its jurisdiction, including the levy and collection of taxes and the segregation, safekeeping, investment, and application of money for the payment of debt. The department may institute appropriate proceedings in the courts of this state, including those for a writ of mandamus and injunctive relief.

(e) To render financial advisory, paying agent, registration, and transfer services and materials, including assistance in the preparation and issuance of a municipality's municipal securities; prepare explanatory manuals; conduct training seminars; and, upon request of the municipality, assist a municipality in issuing its municipal securities under this act. The department may impose a fee upon municipalities requesting its services or materials, which fee shall be limited to the cost incurred by the department in providing the service. The paying agent, registration, and transfer services authorized by this subdivision, if requested by a municipality, shall be performed solely by the department with respect to the requesting municipalities.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2203 Appeal of department determination.

Sec. 203.

If a municipality feels aggrieved by a determination of the department, it may notify the department and appeal the determination of the department as a contested case pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. This section does not permit the issuance, amendment, or modification of any order or determination of the department in respect to the issuance of a municipal security, after the municipal security has been issued, if that action would affect the municipal security interests of the holders of the municipal security adversely.

History: 2001, Act 34, Eff. Mar. 1, 2002






34-2001-III PART III GENERAL (141.2301...141.2323)

Section 141.2301 Issuance of municipal security.

Sec. 301.

A municipality shall not issue a municipal security except in accordance with this act.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2303 Annual audit report and qualifying statement; filing by municipality; compliance requirements; determination; correction of noncompliant requirements; reconsideration; order granting exception from prior approval.

Sec. 303.

(1) Each municipality shall file an audit report annually with the department within 6 months from the end of its fiscal year or as otherwise provided in the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a.

(2) Accompanying the audit report described in subsection (1), a municipality shall file a qualifying statement, on a form and in the manner provided by the department, which shall be certified by the chief administrative officer. Within 30 business days of the receipt of the qualifying statement, the department shall determine if the municipality complies with the requirements of subsection (3). If the department determines that the municipality complies with the provisions of subsection (3) or if the department fails to notify the municipality of its determination under this subsection within 30 business days of receipt of the qualifying statement, the municipality may proceed to issue municipal securities under this act without further approval from the department until 30 business days after the next qualifying statement is due or a new determination is made by the department, whichever occurs first.

(3) To qualify to issue municipal securities without further approval from the department, the municipality shall be in material compliance with all of the following requirements, as determined by the department:

(a) The municipality is not operating under the provisions of the local government and school district fiscal accountability act.

(b) The municipality did not issue securities in the immediately preceding 5 fiscal years or current fiscal year that were authorized by either the emergency municipal loan act, 1980 PA 243, MCL 141.931 to 141.942, other than a security issued for a loan authorized under section 3(2)(a) of the emergency municipal loan act, 1980 PA 243, MCL 141.933, or the fiscal stabilization act, 1981 PA 80, MCL 141.1001 to 141.1011.

(c) The municipality was not required by the terms of a court order or judgment to levy a tax in the preceding fiscal year. For purposes of this subdivision, the department may determine that a court order or judgment to levy a tax is not material if it did not have an adverse financial impact on the municipality.

(d) The most recent audit report, as required by the uniform budgeting and accounting act, 1968 PA 2, MCL 141.421 to 141.440a, was filed with the department within 6 months from the end of the fiscal year of the municipality.

(e) The debt retirement fund balance for any municipal security that is funded from an unlimited tax levy does not exceed 150% of the amount required for principal and interest payments due for that municipal security in the next fiscal year.

(f) The municipality is not currently exceeding its statutory or constitutional debt limits.

(g) The municipality has no outstanding securities that were not authorized by statute.

(h) The municipality is not currently and during the preceding fiscal year was not in violation of any provisions in the covenants for an outstanding security.

(i) The municipality was not delinquent more than 1 time in the preceding fiscal year in transferring employee taxes withheld to the appropriate agency, transferring taxes collected as agent for another taxing entity to that taxing unit, or making all required pension, retirement, or benefit plan contributions.

(j) The most recent delinquent property taxes of the municipality, without regard to payments received from the county under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, did not exceed 18% of the amount levied.

(k) The municipality did not submit a qualifying statement or an application for any other municipal security in the preceding 12 months that was materially false or incorrect.

(l) The municipality is not in default on the payment of any debt, excluding industrial development revenue bonds issued under the industrial development revenue bond act of 1963, 1963 PA 62, MCL 125.1251 to 125.1267, economic development corporation bonds issued under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, bonds issued by a local hospital finance authority for a private hospital under the hospital finance authority act, 1969 PA 38, MCL 331.31 to 331.84, or any other debt for which the municipality is not financially liable.

(m) The municipality did not end the immediately preceding fiscal year with a deficit in any fund, unless the municipality has filed a financial plan to correct that deficit condition that is acceptable to the department.

(n) The municipality has not been found by a court of competent jurisdiction to be in violation of any finance or tax-related state or federal statutes during the preceding fiscal year.

(o) The municipality has not been determined by the department to be in violation of this act during the preceding fiscal year.

(p) The municipality did not issue a refunding security in the preceding fiscal year to avoid a potential default on an outstanding security.

(4) If a municipality is notified within 30 business days of the filing of the qualifying statement that it does not comply with 1 or more of the requirements of subsection (3), the municipality may correct the noncompliant requirements and request a reconsideration of the determination from the department as provided in subsection (5).

(5) A municipality may request a reconsideration of the determination from the department. That request shall indicate the requirements that the department determined the municipality to be not in compliance with and the action taken by the municipality to correct the noncompliance. Within 30 business days of the receipt of the request for reconsideration, the department shall determine if the municipality complies with the requirements of subsection (3) or, if the department fails to notify the municipality of its determination under this subsection within 30 business days of receipt of the request for reconsideration, the municipality will be granted qualified status.

(6) If a municipality is notified within 30 business days after filing a request for reconsideration that it does not comply with the requirements of subsection (3), the municipality shall not issue municipal securities under this act without the prior written approval of the department to issue a municipal security as provided in subsections (7) and (8).

(7) If a municipality has not been granted qualified status, the municipality must obtain, for each municipal security, the prior written approval of the department to issue a municipal security. To request prior written approval to issue a municipal security, the municipality shall submit an application and supporting documentation to the department on a form and in a manner prescribed by the department, which shall be certified by the chief administrative officer. A filing fee equal to 0.03% of the principal amount of the municipal security to be issued, but not less than $800.00 and not greater than $2,000.00 as determined by the department, shall accompany each application. If the qualifying statement required by subsection (2) was received by the department more than 6 months after the end of the municipality's fiscal year, a late fee of $100.00 shall accompany the first application filed after that date. Within 30 business days of receiving an application, the fee, and supporting documentation from a municipality, the department shall make a determination whether the municipality has met all of the following requirements:

(a) Has indicated the authority to issue the municipal security requested.

(b) Is projected to be able to repay the municipal security when due.

(c) Has filed information with the department indicating compliance with the requirements of subsection (3) or adequately addressed any noncompliance with subsection (3) as determined by the department.

(d) If required by the department, has obtained an investment grade rating for the municipal security or has purchased insurance for payment of the principal and interest on the municipal security to the holders of the municipal security, or has otherwise enhanced the creditworthiness of the municipal security.

(8) If the department determines that the requirements in subsection (7) have been met, the department shall approve the issuance of the proposed municipal security. If the department determines that the requirements in subsection (7) have not been met, the department shall issue a notice of deficiency to the municipality that prevents the issuance of the proposed municipal security. The notice of deficiency shall state the specific deficiencies and problems with the proposed issuance. After the deficiencies and problems have been addressed as determined by the department, the department shall approve the issuance of the proposed municipal security.

(9) A determination by the department that a municipality has been granted qualified status constitutes an order granting exception from prior approval under former 1943 PA 202, of that municipality's securities.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002 ;-- Am. 2011, Act 5, Imd. Eff. Mar. 16, 2011



Section 141.2304 Issuance of municipal security; provisions applicable to contracting municipalities.

Sec. 304.

If a municipality issues a municipal security subject to this act and the principal and interest for that municipal security will be paid by 1 or more municipalities not issuing the municipal security under a contract, then 1 of the following applies:

(a) If all of the municipalities contracting to pay the municipal security have been granted qualified status, then the issuance of the municipal security is subject to section 303(2).

(b) Except as provided in subdivision (c), if 1 or more of the municipalities contracting to pay the municipal security have not been granted qualified status, then the issuance of the municipal security is subject to section 303(7).

(c) If 1 or more of the municipalities contracting to pay the municipal security have not been granted qualified status and the other municipalities representing over 50% of the contractual obligation have been granted qualified status and the municipality that issues the municipal security has been granted qualified status and pledges its full faith and credit on the municipal security, then the issuance of the municipal security is subject to section 303(2).

History: Add. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2305 Issuance of municipal security; interest rate; sale at discount; rating; maturity; principal as interest.

Sec. 305.

(1) A municipal security authorized by law to be issued by a municipality may, notwithstanding the provisions of a charter, bear no interest as provided in this section or a rate of interest not to exceed a maximum rate established by the governing body of the issuing municipality as set forth in its resolution or ordinance authorizing the issuance of the municipal security, which rate shall not exceed 18% per annum or a per annum rate determined by the department at the request of the municipality, whichever is higher. In making its determination, the department shall establish a rate that shall bear a reasonable relationship to 80% of the adjusted prime rate determined by the department under section 23 of 1941 PA 122, MCL 205.23. Except as otherwise provided in this section, the rate determined by the department shall be conclusive as to the maximum rate of interest permitted for a municipal security issued under this act.

(2) Except as provided in subsection (3), a municipal security issued under this act shall not be sold at a discount exceeding 10% of the principal amount of the municipal security. The amortization of the discount shall be considered interest and shall be within the interest rate limitation set forth in subsection (1).

(3) A municipal security may be sold at a discount exceeding 10% of the principal amount of the municipal security only if 1 or more of the following conditions apply, as determined by the department:

(a) The sale will result in the more even distribution for the municipality of total debt service on proposed and outstanding municipal securities.

(b) The sale will result in an interest cost savings when compared to the best available alternative that does not include a municipal security being sold at a discount exceeding 10% of the principal amount.

(c) The issuance is based on the availability of specific revenues previously pledged for another purpose and lawfully available for this purpose.

(d) The municipal security is issued to this state or the federal government to secure a loan or agreement.

(e) The municipal security is issued pursuant to section 518.

(4) A municipal security issued in accordance with subsection (3)(a), (b), or (c) shall be rated investment grade by a nationally recognized rating agency or have insurance for payment of the principal and interest on the municipal security to the holders of the municipal security.

(5) Notwithstanding any other provision of this section, a municipal security meeting the requirements of subsection (3) that is a refunding security shall not have a maturity that exceeds the maturity of the existing municipal security.

(6) Not more than 25% of the total principal amount of any authorized issue of a municipal security shall meet the qualifications under subsection (3)(a), (b), and (c).

(7) A municipal security may bear no interest if sold in accordance with a federal program by which the holder of the municipal security, as a result of holding the municipal security, may declare a credit against a federal tax.

(8) A municipal security may bear no interest and appreciate as to principal amount if it meets the requirements of subsections (3), (4), and (6). The accreted principal amount of a municipal security shall be considered interest and shall be within the interest rate limitations provided in subsection (1).

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2012, Act 329, Imd. Eff. Oct. 9, 2012



Section 141.2307 Proposed bulletin; public comment period.

Sec. 307.

Before any bulletin issued by the department can take effect that addresses the filings, approvals, or determinations under section 303, or any modification of an existing bulletin that addresses the filings, approvals, or determinations under section 303, the department shall issue the bulletin or modification as a proposed bulletin with not less than a 30-day public comment period.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2308 Limited tax full faith and credit pledge; notice.

Sec. 308.

If a municipality issues a municipal security that contains the limited tax full faith and credit pledge of the municipality after October 1, 2002, a notice of at least 1 meeting at which a decision will be made or discussed with respect to the issuance of the municipal security shall contain a statement that the proposed municipal security will contain a limited tax full faith and credit pledge of the municipality. This section does not apply to a refunding security, short-term municipal security issued under part 4, or a municipal security for which the municipality is required to provide a notice of the right of referendum by law or charter.

History: Add. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2309 Sale of municipal security at competitive or negotiated sale; requirements.

Sec. 309.

(1) A municipality may sell an authorized municipal security at a competitive sale or a negotiated sale as determined in the authorizing resolution. If a municipality determines to sell a municipal security at a negotiated sale, the governing body shall expressly state the method and reasons for choosing a negotiated sale instead of a competitive sale in the resolution or ordinance authorizing the issuance or sale of the municipal security.

(2) If a municipality determines to sell a municipal security at a competitive sale, the municipality shall publish a notice of sale at least 7 days before the date set for the sale, in a publication printed in the English language and circulated in this state that carries as a part of its regular service the notices of the sale of municipal securities.

(3) A municipality shall award a municipal security sold at a competitive sale to the bidder whose bid meets all specifications and requirements and results in the lowest interest cost to the municipality, unless all bids are rejected.

(4) A municipality may accept bids for the purchase of a municipal security made in person, by mail, by facsimile, by electronic means, or by any other means authorized by the municipality.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2311 Municipal security; registration; facsimile signatures; transfer of ownership; delivery; validity of signature of former officer.

Sec. 311.

(1) A municipal security may be registrable as to principal alone or as to both principal and interest under terms and conditions determined by the governing body of the issuing municipality.

(2) A municipality may authorize a trustee or other authenticating agent to authenticate any municipal security executed by the facsimile signatures of the officials of the municipality in lieu of manual signatures of the officials of the issuing municipality.

(3) Officials of a municipality may sign and seal a municipal security in facsimile form if so authorized by the governing body of the issuing municipality.

(4) If authorized by the governing body of the issuing municipality, ownership of a municipal security may be transferred by means of a recorded entry in a record maintained by the issuing municipality, trustee, or other agent in lieu of printing and transferring a new municipal security. However, this subsection does not preclude a municipality from the delivery of, and a municipality shall have the authority to deliver, new municipal securities as evidence of the originally issued municipal security.

(5) If an individual acting in an official capacity signs or affixes his or her signature to a municipal security under this act and that individual ceases to be an officer before delivery of the municipal security, the municipal security is valid the same as if the individual had remained in office until delivery of that municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2313 Mutilated security; substitution.

Sec. 313.

If a municipal security has become mutilated, then the governing body of the municipality may by resolution provide for the issuance of a new municipal security with like terms, in exchange for and substitution of the mutilated municipal security. In all such cases the holder shall pay the reasonable expenses and charges of such an exchange.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2315 Issuance of municipal security; determination; payment on demand; contrary ordinance or charter provision.

Sec. 315.

(1) In determining to issue a municipal security, a municipality may do 1 or more of the following:

(a) Authorize and enter into insurance contracts, agreements for lines of credit, letters of credit, commitments to purchase municipal securities, remarketing agreements, reimbursement agreements, and any other transactions to enhance timely payment of any municipal security.

(b) Authorize payment from the proceeds of the municipal security, or from other funds available, of the cost of issuance, including, but not limited to, fees for placement, fees or charges for insurance, letters of credit, lines of credit, remarketing agreements, reimbursement agreements, or purchase or sales agreements or commitments, or agreements to enhance timely payment of municipal securities.

(c) Authorize principal and interest to be payable from 1 or more of the following:

(i) Taxes or other revenues of the municipality.

(ii) Proceeds of the municipal security.

(iii) Earnings on proceeds of the municipal security or other funds held for payment of the municipal security.

(iv) Proceeds of any other transaction described in subdivision (a).

(d) Authorize or provide for an officer of the municipality, but only within limitations that shall be contained in the authorizing resolution of the governing body, to do 1 or more of the following:

(i) Sell, deliver, and receive payment for the municipal securities.

(ii) Refund the municipal securities in accordance with part VI of this act.

(iii) Deliver a municipal security partly to refund another security and partly for any other authorized purposes.

(iv) Buy the municipal security so issued at not more than the face value of the municipal security.

(v) Approve fixed interest rates, variable interest rates, or methods for fixing interest rates, prices, discounts, maturities, principal amounts, denominations, dates of issuance, interest payment date, redemption rights at the option of the municipality or the holder, the place of delivery and payment, and other matters and procedures necessary to complete the transactions authorized.

(2) A municipality may provide that a municipal security additionally secured as provided in subsection (1) may be payable on demand or before maturity at the option of the holder only at the time and in the manner determined by the governing body as provided in the resolution authorizing the municipal security.

(3) The authority granted by this section may be exercised notwithstanding any ordinance or charter provision to the contrary.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2317 Interest rate exchange or swap, hedge, or similar agreement; definitions.

Sec. 317.

(1) For the purpose of more effectively managing its debt service, a municipality may enter into an interest rate exchange or swap, hedge, or similar agreement or agreements in connection with the issuance or proposed issuance of debt or in connection with its then outstanding debt.

(2) In connection with entering into an interest rate exchange or swap, hedge, or similar agreement, a municipality may create a reserve fund for the payment of the exchange or swap, hedge, or similar agreement.

(3) An agreement entered into pursuant to this section shall not be included within the total debt of a municipality for any statutory or charter or other debt limitation purpose.

(4) If an interest rate exchange or swap, hedge, or similar agreement described in this section is entered into by a municipality in connection with debt that was not approved by the voters of the municipality, or in connection with a refunding of debt not originally approved by the voters of the municipality, 1 or more of the following apply:

(a) The interest under the agreement constitutes a limited tax full faith and credit pledge from general funds of the municipality.

(b) Subject to any existing contracts, the interest under the agreement shall be payable from any available money or revenue sources, including revenues that shall be specified by the agreement, securing the municipal security in connection with which the agreement is entered into.

(5) If an interest rate exchange or swap, hedge, or similar agreement described in this section is entered into by a municipality in connection with debt that was approved by the voters of the municipality, or in connection with a refunding of debt originally approved by the voters of the municipality, the municipality's interest payment obligation under the agreement shall be considered to be additional interest on the debt, shall constitute an unlimited tax full faith and credit pledge of the municipality, and the municipality shall levy all of the following:

(a) The full amount of taxes required, or in the case of a variable rate obligation the amount reasonably estimated to be required, for the payment of principal and interest on the municipal securities without limitation as to rate or amount and in addition to other taxes that the municipality may be authorized to levy.

(b) The full amount of taxes required, or in the case of a variable rate obligation the amount reasonably estimated to be required, for the payment of the municipality's net interest obligation under an interest rate exchange or swap, hedge, or similar agreement entered into under this section.

(c) The amounts levied under subdivisions (a) and (b) shall be reduced by any surplus funds on hand in the debt retirement fund in excess of a reasonable reserve as determined by the municipality's chief financial officer.

(6) For purposes of this section, “net interest obligation” means the amount of interest payable by a municipality in a given year under an agreement entered into under this section minus any interest payment received by a municipality from the other party to the agreement in the same period under the agreement, but not less than zero. Termination payments shall constitute interest to the extent that the treatment does not cause the interest rate on the debt to exceed the limits established by this act.

(7) A municipality shall not enter into an agreement under this section unless all of the following conditions are met:

(a) The governing body of the municipality has, by resolution or ordinance, expressly approved the agreement and acknowledged the potential risks associated with the agreement.

(b) The counterparty to the agreement has been assigned a rating of “A” or better, or other rating as the department may determine, by a nationally recognized rating agency at the time the agreement is entered into.

(c) The length of the agreement does not extend beyond the final maturity date of the debt issued in connection with the agreement.

(d) The municipality shall not have waived its right to a jury trial.

(e) The municipality has created a debt management plan.

(f) The municipality has created a swap management plan.

(8) An agreement entered into under this section shall be described in the municipality's annual audit report filed under section 303(1).

(9) As used in this section:

(a) “Debt management plan” means a written debt management plan of the municipality that includes, but is not limited to, the following:

(i) Total amount of debt of the municipality.

(ii) Total amount of variable rate debt of the municipality.

(iii) Analysis of the effect of rising interest rates on variable rate holdings of the municipality.

(iv) Analysis of risk in maintaining variable risk holdings.

(b) “Swap management plan” means a written management plan that includes, but is not limited to, all of the following:

(i) Analysis of the benefits and costs of entering into swap agreements.

(ii) Analysis of the risk associated with entering into swap agreements.

(iii) Analysis of early termination, involuntary termination, default, and cost considerations associated with swap agreements.

(iv) System in place to monitor the status of all outstanding swap agreements.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 500, Imd. Eff. July 3, 2002



Section 141.2319 Document to be filed by municipality; failure to comply with subsection (1) or (2).

Sec. 319.

(1) Within 15 business days of completing the issuance of any municipal security qualified under section 303(3), the municipality shall file a copy of all of the following with the department in a form and manner prescribed by the department:

(a) A copy of the municipal security.

(b) A proof of publication of the notice of sale, if applicable.

(c) A copy of the award resolution or certificate of award including a detail of the annual interest rate and call features on the municipal security.

(d) A copy of the legal opinion regarding the legality and tax status of the municipal security.

(e) A copy of the notice of rating of the municipal security received from a recognized rating agency, if any.

(f) A copy of the resolution or ordinance authorizing the issuance of the municipal security.

(g) A copy of the official statement, if any.

(h) For a refunding security, documentation indicating compliance with section 611.

(i) A filing fee equaling 0.02% of the principal amount of the municipal security issued, but in an amount not less than $100.00 and not greater than $1,000.00, as determined by the department.

(j) If the qualifying statement required by section 303(2) was received by the department more than 6 months after the end of the municipality's fiscal year, a late fee of $100.00 with the first filing thereafter.

(k) For a municipal security issued under section 305(2), documentation indicating compliance with section 305(2).

(2) Within 15 business days of completing the issuance of any municipal security approved under section 303(7), the municipality shall file all of the following with the department in a form and manner prescribed by the department:

(a) A copy of the municipal security.

(b) A proof of publication of the notice of sale, if applicable.

(c) A copy of the award resolution including a detail of the annual interest rate and call features on the municipal security.

(d) A copy of the legal opinion regarding the legality and tax status of the municipal security.

(e) A copy of the notice of rating of the municipal security received from a recognized rating agency, if any.

(f) A copy of the resolution or ordinance authorizing the issuance of the municipal security.

(g) A copy of the official statement, if any.

(h) For a refunding security, documentation indicating compliance with section 611.

(i) For a municipal security issued under section 305(2), documentation indicating compliance with section 305(2).

(3) The failure to comply with subsection (1) or (2) does not invalidate any of the securities issued or reported under this act.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2321 Filing in electronic format.

Sec. 321.

The department may require that the filings to the department required by this act be filed in an electronic format prescribed by the department.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2323 Municipal security issued without department approval; rating.

Sec. 323.

The department may require a rating for a municipal security issued without approval of the department as provided in section 303(3) if the principal amount of the municipal security exceeds $5,000,000.00.

History: 2001, Act 34, Eff. Mar. 1, 2002






34-2001-IV PART IV SHORT-TERM MUNICIPAL SECURITIES (141.2401...141.2415)

Section 141.2401 Short-term municipal securities; issuance; conditions; public airport authority.

Sec. 401.

(1) A municipality may, by resolution of its governing body, and without a vote of the electors, issue short-term municipal securities in anticipation of and payable from taxes to be collected by the municipality for its then next succeeding fiscal year or the taxes for a current fiscal year, or if the taxes for the next succeeding fiscal year and the taxes for the current fiscal year are both levied in the same calendar year, then in anticipation of and payable from the collection of both of the taxes.

(2) By resolution of its governing body and without a vote of the electors, an authority organized under 1957 PA 206, MCL 259.621 to 259.631, or a public airport authority created or incorporated under the public airport authority act, chapter VIA of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.108 to 259.125c, may borrow money and issue short-term municipal securities maturing not more than 1 year from the date of issue in anticipation of the collection of revenues to which it will be entitled to receive within 1 year from the date of the short-term municipal securities' issuance. The amount of the short-term municipal securities issued under this section shall not exceed 50% of the revenues collected in the preceding fiscal year not pledged for the payment of a security other than a short-term municipal security issued under this section as conclusively certified by the governing body of the authority. The resolution shall provide for the pledging of all or a portion of the revenues of the authority not previously pledged for the payment of a security. The resolution may also provide for the pledging of other assets of the authority as additional security for the payment of the short-term municipal security. The resolution also shall provide that from the receipts of the revenues in anticipation of which the authority issued the short-term municipal security, there shall be set aside in a special fund to be used for the payment of principal and interest on the short-term municipal security a portion of each dollar received that is not less than 125% of the percentage that the principal amount of the short-term municipal security bears to the amount certified as the revenues estimated to be collected, until the amount set aside is sufficient for the payment of principal and interest on the short-term municipal security. The amount set aside shall be used only for the payment of the principal and interest on the short-term municipal security until the short-term municipal security is paid as to both principal and interest. Except when in conflict with the requirements of section 9 of 1957 PA 206, MCL 259.629, the short-term municipal securities authorized under this subsection are subject to this act.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2403 Resolution authorizing municipal security; tax levy provision; operating expenditures; limitation; set aside of taxes collected; tax installments; capital improvements; debt service charges.

Sec. 403.

(1) If a municipality issues a municipal security in anticipation of the collection of the taxes for the next succeeding fiscal year, the resolution authorizing a municipal security shall contain an irrevocable provision for the levying of a tax in the next succeeding fiscal year for the purpose for which the municipal security is to be made and the repayment of the municipal security from the receipt of taxes.

(2) A municipality may issue the short-term municipal security described in subsection (1) to pay for operating expenditures. As used in this section, “operating expenditures” means 1 or more of the following:

(a) Necessary operating expenditures of the municipality that could not reasonably have been foreseen and adequately provided for in the tax levy for the then current fiscal year.

(b) Payment of an expenditure in the then current fiscal year that cannot be funded because of a delay in or failure of receipt of budgeted revenue.

(c) Payment of budgeted expenditures in the then current fiscal year that precede budgeted revenues.

(3) The amount of the municipal securities issued under this section to pay operating expenditures shall not exceed 50% of the operating tax levy for the current fiscal year, or if the operating tax levy for the next succeeding fiscal year is determined, then 50% of the levy for the next succeeding fiscal year. The authorizing resolution shall provide that from the first collections of the operating taxes for the next succeeding fiscal year, there shall be set aside in a special fund to be used for the payment of principal and interest on the tax anticipation municipal security, a portion of each dollar that is not less than 125% of the percentage that the principal amount of the municipal security bears to the amount of the operating taxes until the amount set aside is sufficient for the payment. If a municipality collects its taxes in installments and issues a municipal security in anticipation of more than 1 installment, the requirements of the preceding sentence shall apply to each installment of taxes. The collection of the taxes to be set aside shall not be used for any other purpose. If the municipality determines that issuing municipal securities for this purpose will result in a deficiency in the funds available to pay the necessary operating expenditures of the next succeeding fiscal year, the municipality shall levy additional taxes in the future from within constitutional, charter, and statutory limits to prevent a continuation of the deficiency from year to year.

(4) A municipality may issue a short-term municipal security described in subsection (1) to pay for 1 or more capital improvements that can be legally and properly provided for in the budget of the municipality for the fiscal year in which the municipality issues the short-term municipal security. The principal amount of the municipal security issued for this purpose shall not exceed the sum set forth in the authorizing resolution to be levied for the improvement. The authorizing resolution shall provide that from the first collection of taxes for the next succeeding fiscal year, there shall be set aside in a special fund to be used for the payment of principal and interest on the short-term municipal security that percentage of the collection that the tax levied for capital outlay bears to the total levy, and until the amount set aside is sufficient for the payment, collection of the taxes to be set aside shall not be used for any other purpose.

(5) A municipality may issue the short-term municipal security described in subsection (1) to pay debt service charges or obligations on municipal securities or agreements described in section 317(5).

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 500, Imd. Eff. July 3, 2002



Section 141.2405 Issuance of short-term municipal securities; payments allowed; operating expenditures or debt service charges; limitation; authorizing resolution; set aside of taxes collected; capital improvements; deduction of outstanding principal amount.

Sec. 405.

(1) A municipality may issue short-term municipal securities in anticipation of the collection of the taxes for a current fiscal year for the payment of 1 or more of the following:

(a) Operating expenditures.

(b) Debt service charges.

(c) Capital improvements.

(2) If the municipality issues short-term municipal securities described in subsection (1) to pay operating expenditures or debt service charges, the principal amount of that municipal security issued under this section shall not exceed 75% of the amount of the debt service taxes, if the proceeds of the municipal security are to pay debt service charges, or 75% of the amount of the operating taxes, if the proceeds of the municipal security are to pay operating expenditures, as provided for in the budget of the current fiscal year and that remain to be collected at the time the authorizing resolution is passed. However, if the resolution is passed before the day upon which taxes for the year become due and payable, the principal amount of the municipal security shall not exceed 50% of the tax levy made for debt service or operating expenditures, respectively, for the preceding fiscal year.

(3) The authorizing resolution shall provide that, from the date of the authorizing resolution, from the collection of the taxes remaining to be collected for the current fiscal year there shall be set aside in a special fund, to be used for the payment of principal and interest on the short-term municipal security, a portion of each dollar of taxes remaining to be collected for the current fiscal year not less than 125% of the percentage that the principal amount of the municipal security bears to the amount of the tax levied for debt service or operating expenditures, respectively, that remain to be collected from the date of the authorizing resolution until the amount set aside is sufficient for that payment. The collection of the taxes to be set aside shall not be used for any other purpose.

(4) A municipality may issue short-term municipal securities in anticipation of the collection of taxes for the current fiscal year for the payment of 1 or more capital improvements that are legally and properly provided for in the tax levy of the current fiscal year. The principal amount of the municipal security issued for this purpose shall not exceed the anticipated collection, based on the delinquency in collections of the levy of the preceding fiscal year, of the sum included in the tax levy for that purpose and remaining unpaid at the time the authorizing resolution is passed. The authorizing resolution shall provide that from the collections of the taxes for the current fiscal year there shall be set aside in a special fund to be used for the payment of principal and interest on the municipal security that percentage of the collections that the tax levied for capital outlay bears to the total levy, and until the amount set aside is sufficient for that payment, collection of the taxes to be set aside shall be used for no other purpose.

(5) The principal amount outstanding of any municipal security issued under section 403 shall be deducted from the total principal amount of any municipal security that may be issued under this section.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2407 Anticipation of revenue sharing payments; issuance of short-term municipal securities; payment of operating expenditures; authorizing resolution; set aside of amounts for payment of principal and interest.

Sec. 407.

(1) A municipality may, by resolution of its governing body, and without a vote of the electors, issue short-term municipal securities in anticipation of revenue sharing payments under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, for its next succeeding fiscal year, or for a current fiscal year, in accordance with the provisions of this part.

(2) When a municipality issues municipal securities in anticipation of the receipt of revenue sharing payments under the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, for the current or next succeeding fiscal year, the proceeds of the municipal securities shall be used only for the payment of operating expenditures. The principal amount of the municipal securities issued in accordance with this section shall not exceed 50% of the total payments received in the last preceding fiscal year of the municipality, as certified by the department. The authorizing resolution shall provide that from the first receipts of the payments for that fiscal year in anticipation of which the municipality issued the municipal security, there shall be set aside in a special fund to be used for the payment of principal and interest on the municipal security a portion of each dollar that is not less than 125% of the percentage that the principal amount of the municipal security bears to the amount of payments remaining to be collected, until the amount set aside is sufficient for the payment of principal and interest on the municipal security. The amount set aside shall be used only for the payment of the principal and interest on the municipal security until the municipal security is paid as to both principal and interest.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2409 Interest rate; limitation; payment.

Sec. 409.

A municipal security issued pursuant to this part shall bear no interest or interest at a rate not to exceed that provided in part III and shall be payable not later than the estimated time of collection of an amount sufficient for its payment out of the taxes or revenues pledged for the municipal security, as determined by the governing body of the municipality.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2411 Money deposited in special fund; use.

Sec. 411.

The money in each special fund required by this part shall be deposited in a bank account separate from any other money of the municipality and shall be used for no purpose other than to retire the municipal security for which the special fund was established.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2413 Anticipation of long-term municipal security proceeds; issuance of short-term municipal security; authorization of principal, interest, and redemption premiums; limitation on principal amount; use of proceeds.

Sec. 413.

(1) A municipality may by resolution of its governing body, and without a vote of its electors, issue a short-term municipal security in anticipation of the proceeds of a long-term municipal security it proposes to issue, or that will be issued in its behalf. However, if required by law, issuance of the long-term municipal security has been approved by the electors of the municipality or, if required by law, a notice of intent to issue the long-term municipal security or enter into a contract has been published and all rights of referendum relating to the notice have expired. The municipality shall pledge for the payment of the principal, interest, and redemption premiums, if any, on the short-term municipal security from 1 or more of the sources and on the terms described in section 315 and from any of the additional sources identified in subsection (2).

(2) The municipality, in determining to issue a short-term municipal security under this section, may authorize principal, interest, and redemption premiums, if any, on the short-term municipal security to be payable from and secured by a pledge of the proceeds of the long-term municipal security issued to refund the short-term municipal security.

(3) The principal amount of a short-term municipal security issued in anticipation of the issuance of long-term municipal securities shall not exceed 50% of the principal amount of the proposed long-term municipal security. The municipality shall in the resolution authorizing the short-term municipal security declare the necessity of the short-term municipal security and state its purpose, the principal amount of the short-term municipal security to be issued, and an estimated principal payment schedule for and an estimated or maximum average annual interest rate on the short-term municipal security. The issuance and delivery of the short-term municipal security shall be conclusive as to the existence of the facts entitling the short-term municipal security to be issued in the principal amount of the short-term municipal security and shall not be subject to attack in any proceeding. A short-term municipal security shall mature not more than the earlier of 3 years from the date of issuance or 60 days after the expected date of issuance of the long-term municipal security in anticipation of which it is issued and may bear no interest or interest at a fixed or variable rate or rates of interest per annum, subject to the limitations in section 305.

(4) The proceeds of a short-term municipal security issued under this section shall be used only for the purpose to which the proceeds of the long-term municipal security may be applied, the costs of issuance of the short-term municipal security and to the payment of principal and interest on the short-term municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2415 Anticipation of state or federal grants; issuance of short-term municipal security; pledge of grant proceeds as payment of principal, interest, and redemption premiums; limitation on principal amount; use of municipal security proceeds.

Sec. 415.

(1) A municipality may by resolution of its governing body, and without a vote of its electors, issue a short-term municipal security in anticipation of the receipt of grants from the United States, this state, or any agency or instrumentality of the United States or this state and shall pledge for the payment of the principal, interest, and redemption premiums, if any, on that municipal security from 1 or more of the sources and on the terms described in section 315 and from any of the additional sources identified in subsection (2).

(2) The municipality that issues a short-term municipal security under this section may pledge the proceeds of federal or state grants for the payment of the interest and redemption premiums, if any, on the municipal security.

(3) The principal amount of a municipal security issued under this section shall not exceed 50% of the amount remaining to be received by the municipality that is not still subject to an appropriation from the granting agency under a written contract from that granting agency that has been accepted by resolution by the municipality. The issuance and delivery of the municipal security shall be conclusive evidence of the facts entitling the municipality to issue the municipal security in the principal amount issued and shall not be subject to attack in any proceeding. The pledge of 100% of the funds the municipality expects to receive from the granting agency may be secured by a direct transfer of the committed funds from the granting agency to a trustee or the Michigan municipal bond authority, if the municipal security is sold to the Michigan municipal bond authority, that is authorized to receive the funds by the authorizing resolution adopted by the municipality. The municipal security issued under this section shall mature not more than the earlier of 18 months from the date of issuance or 6 months after the expected date of receipt of grant proceeds and may bear no interest or interest at a fixed or variable rate or rates of interest per annum, subject to the limitations of section 305.

(4) The proceeds of the municipal security issued under this section shall be used only for the purpose to which the proceeds of the grant may be applied, the costs of issuance of the municipal security, and the payment of principal and interest on the municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002






34-2001-V PART V LONG-TERM MUNICIPAL SECURITIES (141.2501...141.2518)

Section 141.2501 Maturity time periods.

Sec. 501.

(1) Except as otherwise provided for by law, or as otherwise provided in part VI, a municipal security issued by a municipality under this act shall not mature later than the estimated period of usefulness of the property or improvement for which the municipal security is issued.

(2) In addition to the requirements of subsection (1), a municipal security shall not mature later than the following time periods:

(a) A municipal security issued in anticipation of special assessments shall mature no later than 2 years after the time fixed by law for the payment of the last installment of the assessments from which the municipal security is payable.

(b) A municipal security issued to meet an emergency for relief from fire, flood, or other calamity shall mature no later than 5 years after the date of issuance.

(c) A municipal security issued to pay judgments against the municipality, except judgments in condemnation proceedings, and municipal securities issued for the purchase of personal property, other than material for permanent construction, machinery for public utilities, or original furnishings and equipment of new buildings, shall mature no later than 10 years after the date of issuance.

(d) All other municipal securities shall mature no later than 30 years after the date of issuance.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2503 Municipal securities of a single issue; maturity or redemption date; purchase at open market; redemption requirements; municipal securities of school district; municipal security issued by county, city, village, or township pursuant to MCL 141.2518.

Sec. 503.

(1) Municipal securities of a single issue may mature serially or be subject to mandatory redemptions, or both, with maturities as fixed by the governing body of the municipality. In any case, the first maturity or mandatory redemption date shall occur not later than 5 years after the date of issuance, and the total principal amount maturing or subject to mandatory redemption in any year after 4 years from the date of issuance shall not be less than 1/5 of the total principal amount maturing or subject to mandatory redemption in any subsequent year.

(2) In the resolution authorizing the issuance of a municipal security, the governing body of the municipality may provide that the municipality may purchase municipal securities in the open market at a price not greater than that payable on the next redemption date in order to satisfy all or part of the next succeeding scheduled mandatory redemption.

(3) The governing body of the municipality may provide that some or all of the principal amounts maturing in any year may be redeemed at the option of the municipality at the times, on the terms and conditions, and at the price as provided by resolution of the governing body, except that a municipality shall not agree to pay a premium exceeding 3% of the principal amount being redeemed.

(4) All outstanding and authorized municipal securities of a school district payable out of taxes may be treated as a single issue for the purpose of fixing maturities. Several series of municipal securities issued under the same authorization may be treated as a single issue for the purpose of fixing maturities.

(5) A municipal security issued by a school district that is sold in accordance with a federal program in which the holder of the municipal security, as a result of holding the municipal security, may declare a credit against a federal tax is exempt from the provisions of subsection (1) if the school district deposits in trust payments to provide for the repayment of the municipal security and the first required payment shall occur not later than 5 years after the date of issuance and each required payment in any year after 4 years from the date of issuance shall not be less than 1/5 of the total required payment in any subsequent year.

(6) A municipal security issued by a county, city, village, or township pursuant to section 518 shall not be subject to the maturity and mandatory redemption requirements of subsection (1).

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2012, Act 329, Imd. Eff. Oct. 9, 2012



Section 141.2505 Municipal securities secured by special assessments.

Sec. 505.

The total amount of municipal securities secured by special assessments and pledging the limited tax full faith and credit of the municipality shall at no time by reason of future issues, other than issues of refunding securities, exceed 12% of the assessed value of the taxable property in the municipality. A municipality shall not issue municipal securities secured by special assessments in any calendar year in an amount greater than 3% of the assessed value of the municipality unless authorized by majority vote of the electors or by a larger vote as may be provided by statute or charter.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2507 Interest rate charge on special assessments.

Sec. 507.

A municipality issuing a municipal security in anticipation of special assessments may, notwithstanding any charter or ordinance provisions to the contrary, charge a rate of interest on the unpaid balance of the special assessments in excess of the charter or ordinance limit on the municipal security, but not in excess of a rate of more than 1% above the average rate of interest borne by the municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2509 Reserve fund; establishment.

Sec. 509.

A municipality may pay interest that accrues on a municipal security during the first 3 years after the date of issuance of the municipal security from the proceeds of the sale of the municipal security. In addition, a municipality may establish a reserve fund, in an amount not exceeding 15% of the principal amount of the municipal security issued from the proceeds of the sale of the municipal security which shall be held solely for the payment of principal and interest on the municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2511 Issuance of municipal securities to fund county drain special assessment.

Sec. 511.

Any county, township, city, or village, by resolution of its governing body and without a vote of its electors, may issue municipal securities for the purpose of funding any part or all of a county or intercounty drain special assessment made against the county, township, city, or village at large under the provisions of the drain code of 1956, 1956 PA 40, MCL 280.1 to 280.630. A municipal security described in this section shall mature serially, the first annual maturity of which shall fall due not more than 2 years from the date of issuance and the last of which shall fall due not more than 10 years from the date of issuance or not more than 1 year after the due date of the last installment of the special assessment, whichever is later. No maturity shall be less than 1/2 of the amount of any subsequent maturity. A municipal security issued in accordance with this section may be issued in 1 or more series and may fund 1 or more drain special assessments. The principal amount of a municipal security that may be issued under this section shall not exceed the principal amount of the special assessments to be funded under this section. If any interest is to mature upon the municipal security prior to the time of the next county, township, city, or village tax collection, then the governing body of the county, township, city, or village shall make provision for the payment of that amount when due. The debt evidenced by a municipal security issued under this section shall not be included within the debt of a township, city, or village for any statutory or charter debt limitation purpose. No installment or installments of a special assessment shall be funded under this section unless payable in advance of the due date or due dates, and if the drainage district has issued municipal securities, an equal amount of the principal amount of the municipal securities must be redeemable within 90 days from the delivery of the municipal securities to the purchaser of those municipal securities. The provisions of this part together with the general provisions of this act shall govern the issuance of a municipal security authorized in this section except where inapplicable or inconsistent with this section. All municipal securities issued under this section shall be legal and valid, notwithstanding any illegality in the special assessments funded by those municipal securities.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2513 Debt incurred; issuance of municipal securities secured by limited tax full faith and credit pledge.

Sec. 513.

(1) A municipality by resolution of its governing body or by entry into an intergovernmental contract pursuant to section 5 of 1951 PA 35, MCL 124.5, or pursuant to an amendment to a contract adopted and made effective in accordance with the terms of the contract, and without a vote of its electors, may incur debt that shall not be considered debt of the municipality for statutory, charter, or constitutional debt limits, and may issue municipal securities secured by a limited tax full faith and credit pledge for the purpose of either of the following:

(a) Paying premiums and other charges for coverages provided by a pool established pursuant to 1951 PA 35, MCL 124.1 to 124.13, or evidencing fixed payment securities or securities to make payments under specified contingencies pursuant to an intergovernmental self-insurance pool contract approved by the state treasurer, which contract is authorized under 1951 PA 35, MCL 124.1 to 124.13.

(b) Establishing funds, reserves, or accounts in amounts determined by the municipality to defray losses for which insurance coverage could be provided by an insurer pursuant to the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302, but for which the municipality has determined to self-insure.

(2) Notwithstanding any provision of this act to the contrary, the municipal security issued under this section shall be issued for the period of time determined by the governing body of the municipality or pursuant to the contract, but not to exceed 30 years.

(3) A municipal security authorized under subsection (1)(a), other than a municipal security to make payments under specified contingencies, shall not be of a term exceeding the coverage provided in consideration for receipt of the proceeds of the municipal security. A municipal security, other than a municipal security issued to make payments under specified contingencies, may mature annually or be subject to mandatory redemption requirements, with the first annual maturity or mandatory redemption requirement to fall due 10 years or less from the date of issuance. Annual maturity or redemption requirements, or a combination of both, of a municipal security issued under this section other than a municipal security issued to make payments under specified contingencies, after 10 years from the date of issuance shall not be less than 1/10 of the amount of any subsequent annual maturity or redemption requirement, or combination of both. A municipal security issued pursuant to subsection (1)(b) shall be subject to the provisions of this act relating to the municipal security. A municipal security issued or incurred under subsection (1)(a) shall be subject to this section only and not to any other section or part of this act. The self-insurance pool shall submit for approval by the state treasurer a copy of the intergovernmental contract pursuant to which a municipal security is to be issued or incurred under subsection (1)(a) prior to the effectiveness of the municipal security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2515 Water supply or sewage disposal, public building, or other public improvement; delivery of municipal security to defray cost.

Sec. 515.

(1) A municipality may deliver a municipal security to this state or the federal government for the purpose of defraying the whole or part of the cost of purchasing, acquiring, constructing, improving, enlarging, extending, or repairing any water supply or sewage disposal system or public building or other public improvement.

(2) Parts IV, V, and VI do not apply to any municipal security delivered to this state or the federal government to the extent the requirements of this state or the federal government relating to any of the terms of the debt conflict with the provisions of this act.

(3) As used in this section:

(a) “Federal government” means the federal government or any agency of the federal government.

(b) “This state” means this state or any department, agency, board, commission, fund, corporation, or authority of this state.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2517 Capital improvement items; issuance of municipal security to pay cost; notice of intent; petition; referendum; special election; limitation on amount.

Sec. 517.

(1) A county, city, village, or township may by resolution of its governing body, and without a vote of its electors, issue a municipal security under this section to pay the cost of any capital improvement items, provided that the amount of taxes necessary to pay the principal and interest on that municipal security, together with the taxes levied for the same year, shall not exceed the limit authorized by law.

(2) If a county, city, village, or township issues a municipal security under this section, before issuance, the county, city, village, or township shall publish a notice of intent to issue the municipal security. The notice of intent shall be directed to the electors of the county, city, village, or township, shall be published in a newspaper that has general circulation in the county, city, village, or township, and shall state the maximum amount of municipal securities to be issued, the purpose of the municipal securities, the source of payment, the right of referendum on the issuance of the municipal securities, and any other information the county, city, village, or township determines necessary to adequately inform the electors of the nature of the issue. The notice of intent shall not be less than 1/4 page in size in the newspaper. If, within 45 days after the publication of the notice of intent, a petition, signed by not less than 10% or 15,000 of the registered electors, whichever is less, residing within the county, city, village, or township, is filed with the governing body of the county, city, village, or township, requesting a referendum upon the question of the issuance of the municipal securities, then the municipality shall not issue the municipal securities until authorized by the vote of a majority of the electors of the county, city, village, or township qualified to vote and voting on the question at a general or special election. A special election called for this purpose shall not be included in a statutory or charter limitation as to the number of special elections to be called within a period of time. Signatures on the petition shall be verified by a person under oath as the actual signatures of the persons whose names are signed to the petition, and the governing body of the county, city, village, or township shall have the same power to reject signatures and petitions as city clerks under section 25 of the home rule city act, 1909 PA 279, MCL 117.25. The number of registered electors in the county, city, village, or township shall be determined by the governing body of the county, city, village, or township.

(3) Municipal securities issued under subsection (1) by a county, city, village, or township shall not exceed 5% of the state equalized valuation of the property assessed in that county, city, village, or township.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2518 Payment of unfunded pension liability or unfunded accrued health care liability; issuance of municipal security.

Sec. 518.

(1) Through December 31, 2018, in connection with the partial or complete cessation of accruals to a defined benefit plan or the closure of the defined benefit plan to new or existing employees, and the implementation of a defined contribution plan, or to fund costs of a county, city, village, or township that has already ceased accruals to a defined benefit plan, a county, city, village, or township may by ordinance or resolution of its governing body, and without a vote of its electors, issue a municipal security under this section to pay all or part of the costs of the unfunded pension liability for that retirement program provided that the amount of taxes necessary to pay the principal and interest on that municipal security, together with the taxes levied for the same year, shall not exceed the limit authorized by law.

(2) Through December 31, 2018, a county, city, village, or township may by ordinance or resolution of its governing body, and without a vote of its electors, issue a municipal security under this section to pay the costs of the unfunded accrued health care liability provided that the amount of taxes necessary to pay the principal and interest on that municipal security, together with the taxes levied for the same year, shall not exceed the limit authorized by law or to refund in whole or in part a contract obligation issued for the same purpose. Postemployment health care or benefits may be funded by the county, city, village, or township. The funding of postemployment health care benefits by a county, city, village, or township as provided in this act shall not constitute a contract to pay the postemployment health care benefits.

(3) Before a county, city, village, or township issues a municipal security under this section, the county, city, village, or township shall publish a notice of intent to issue the municipal security. The notice of intent and the rights of referendum shall meet the requirements of section 517(2).

(4) Before a county, city, village, or township issues a municipal security under this section, the county, city, village, or township shall prepare and make available to the public a comprehensive financial plan that includes all of the following:

(a) An analysis of the current and future obligations of the county, city, village, or township with respect to each retirement program and each postemployment health care benefit program of the county, city, village, or township.

(b) Evidence that the issuance of the municipal security together with other funds lawfully available will be sufficient to eliminate the unfunded pension liability or the unfunded accrued health care liability.

(c) A debt service amortization schedule and a description of actions required to satisfy the debt service amortization schedule.

(d) A certification by the person preparing the plan that the comprehensive financial plan is complete and accurate.

(e) If the proceeds of the borrowing are to be deposited in a health care trust fund, a plan in place from the county, city, village, or township to mitigate the increase in health care costs and may include a wellness program that promotes the maintenance or improvement of healthy behaviors.

(5) Municipal securities issued under this section by a county, city, village, or township and the interest on and income from the municipal securities are exempt from taxation by this state or a political subdivision of this state.

(6) The proceeds of a municipal security issued under this section may be used to pay the costs of issuance of the municipal security. Except for a refunding, the proceeds of a municipal security issued under this section to cover unfunded health care liability shall be deposited in a health care trust fund, a trust created by the issuer which has as its beneficiary a health care trust fund, or, for a county, city, village, or township, a restricted fund within a trust that would only be used to retire the municipal securities issued under subsection (1) or (3). A county, city, village, or township shall have the power to create a trust to carry out the purposes of this subsection. The trust created under this subsection shall invest its funds in the same manner as funds invested by a health care trust fund. The trust created under this subsection shall comply with all of the following:

(a) Report its financial condition according to generally accepted accounting principles.

(b) Be tax-exempt under the internal revenue code.

(7) A county, city, village, or township issuing municipal securities under this section may enter into indentures or other agreements with trustees and escrow agents for the issuance, administration, or payment of the municipal securities.

(8) Before a county, city, village, or township issues a municipal security under this section, the county, city, village, or township shall obtain the approval of the department.

(9) If a county, city, village, or township has issued a municipal security under this section, that county, city, village, or township shall not change the benefit structure of the defined benefit plan if the defined benefit plan is undergoing the partial cessation of accruals. However, a county, city, village, or township may reduce benefits of the defined benefit plan for years of service that accrue after the issuance of municipal securities under this section.

(10) A county, city, village, or township shall not issue a municipal security under subsection (1) or (2) unless the county, city, village, or township has been assigned a credit rating within the category of AA or higher or the equivalent by at least 1 nationally recognized rating agency.

(11) A county, city, village, or township that issues a municipal security under subsection (1) shall covenant with the holders of the municipal security and this state that it will not, after the issuance of the municipal security and while the municipal security is outstanding, rescind whatever action it has taken to make a partial or complete cessation of accruals to a defined benefit plan or the closure of the defined benefit plan for new or existing employees.

(12) If a county, city, village, or township has issued a municipal security under subsection (1) or (2), the county, city, village, or township may issue a refunding security to refund that municipal security under this section after December 31, 2018 if that refunding security does not have a final maturity later than the final maturity of the municipal security being refunded and if the municipality that issued the municipal security has been assigned a credit rating within the category of AA or higher or the equivalent by at least 1 nationally recognized rating agency in connection with the refunding security.

History: Add. 2012, Act 329, Imd. Eff. Oct. 9, 2012 ;-- Am. 2014, Act 297, Imd. Eff. Sept. 30, 2014 ;-- Am. 2015, Act 46, Imd. Eff. June 9, 2015






34-2001-VI PART VI REFUNDING (141.2601...141.2613)

Section 141.2601 Issuance of refunding securities.

Sec. 601.

(1) Subject to this act, a municipality may, by resolution or ordinance adopted by its governing body and without a vote of its electors, refund all or any part of its outstanding securities by issuing refunding securities as described in this part.

(2) A municipality may issue a refunding security whether the outstanding security to be refunded has or has not matured, is or is not redeemable on the date of issuance of the refunding security, exceeds the original estimated period of usefulness but not to exceed the current period of usefulness as determined by the project engineer or architect, or is or is not subject to redemption before maturity.

(3) A refunding security may be issued in a principal amount greater than the principal amount of the outstanding securities to be refunded as necessary to effect the refunding under the refunding plan.

(4) A municipality may use the proceeds of a refunding security to pay interest accrued, or to accrue, to the earliest or any subsequent date of redemption, purchase, or maturity of the outstanding security to be refunded, redemption premium, if any, and any commission, service fee, and other expense necessary to be paid in connection with the outstanding security to be refunded. A municipality may also use the proceeds of a refunding security to pay part of the cost of issuance of the refunding security, interest on the refunding security, a reserve for the payment of principal, interest, and redemption premiums on the refunding security, and other necessary incidental expenses, including, but not limited to, placement fees and fees or charges for insurance, letters of credit, lines of credit, or commitments to purchase the outstanding security to be refunded.

(5) A municipality may invest the proceeds of a refunding security as provided in section 607(2).

(6) To the extent provided by the proceedings authorizing the refunding security, principal, interest, and redemption premiums on the refunding security shall be secured by and payable from any or all of the following sources:

(a) Taxes or special assessments pledged for payment of a municipal security being refunded.

(b) The proceeds of the refunding security.

(c) The reserve, if any, established for the payment of the principal, interest, and redemption premiums on, the refunding security or the outstanding security to be refunded.

(d) The proceeds of any insurance, letter of credit, or line of credit acquired as security for the refunding security.

(e) The proceeds of any refunding securities issued to refund the refunding security.

(f) Revenues pledged for the outstanding security being refunded.

(g) Investment earnings or profits on any of the sources described in subdivisions (a) to (f).

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2603 Assumption of outstanding security by another municipality; refunding.

Sec. 603.

(1) Any outstanding security of a municipality that has been assumed in part by another municipality may be refunded by the municipalities as to their respective liabilities.

(2) This act shall not be construed to prohibit a municipality from refunding any of its outstanding securities even though some other municipality may be required to contribute to the payment of those outstanding securities, and that refunding is hereby expressly authorized. Refunding authorized under this subsection does not relieve any other municipality from a pledge to make a contribution to the payment of an outstanding security.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2605 Debt as additional to statutory or charter limitation of tax rate or outstanding debt limit.

Sec. 605.

The debt evidenced by a refunding security and the tax levies used to repay the refunding security shall not be deemed to be within any statutory or charter limitation of tax rate or of outstanding debt limit, but shall be deemed to be authorized in addition to any statutory or charter limitation of tax rate or outstanding debt limit.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2607 Application of refunding security proceeds and available money.

Sec. 607.

(1) Money on hand applicable to the retirement of outstanding securities to be refunded, or from proceeds of revenues pledged for these purposes, or both, shall be applied as provided in the authorizing resolution.

(2) The proceeds of a refunding security and other available money may be applied to payment of the principal, interest, or redemption premiums, if any, on the refunded outstanding securities at maturity or on any prior redemption date or may be deposited in trust for use to purchase and deposit in trust direct obligations of the United States, direct noncallable and nonprepayable obligations that are unconditionally guaranteed by the United States government as to full and timely payment of principal and interest, noncallable and nonprepayable coupons from the above obligations that are stripped pursuant to United States treasury programs, and resolution funding corporation bonds and strips, the principal and interest on which when due, together with other available money, will provide funds sufficient to pay principal, interest, and redemption premiums, if any, on the refunded outstanding securities as the refunded outstanding securities become due, whether by maturity or on a prior redemption date, as provided in the authorizing resolution.

(3) The pledge and covenants of a municipality related to refunded outstanding securities for which the municipality has deposited in trust proceeds of a refunding security and other available money as described in subsection (2) is considered to have been fully and legally performed and defeased.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2609 Conditions for securing certain outstanding municipal securities.

Sec. 609.

A refunding security issued to refund municipal securities issued under the terms of the drain code of 1956, 1956 PA 40, MCL 280.1 to 280.630, shall be of the same character as the refunded outstanding municipal security and shall be construed to be a continuation of the refunded outstanding municipal security. A refunding security issued to refund an outstanding municipal security secured by an unlimited tax full faith and credit pledge shall be secured by an unlimited tax full faith and credit pledge. Refunding securities for outstanding securities issued under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140, shall be secured by the same pledge as the outstanding securities being refunded. All other refunding securities issued under this part shall be secured by a limited tax full faith and credit pledge of the issuing municipality.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2611 Refund of outstanding securities by issuance of refunding security; prohibition; exception; procedures; reasonable basis.

Sec. 611.

(1) Except as provided in section 515 or subsection (2), a municipality shall not refund all or any part of its outstanding securities by issuing a refunding security unless the net present value of the principal and interest to be paid on the refunding security, including the cost of issuance, and taking into account an agreement entered into pursuant to section 317, is less than the net present value of the principal and interest to be paid on the outstanding security being refunded as calculated using a method approved by the department. However, when a municipality is issuing refunding securities for outstanding variable interest rate securities, as determined by the department the net present value calculation shall use the appropriate current fixed interest rate and the fixed interest rate that would have been available for the outstanding variable interest rate securities when originally issued if the outstanding variable interest rate securities had been issued as fixed interest rate securities or shall use another procedure determined by the department.

(2) A municipality may, under procedures established by the department, obtain an exception from the requirements of subsection (1) if the department determines a reasonable basis for that exception exists. As used in this subsection, reasonable basis means 1 or more of the following:

(a) The refunding is required by a state or federal agency.

(b) The refunding is necessary to reduce or eliminate requirements of ordinances or covenants applicable to the existing outstanding security.

(c) The refunding is necessary to avoid a potential default on an outstanding security.

(d) The refunding of a short-term municipal security issued under section 413.

(e) A municipality may issue a refunding security to refund all or any part of its outstanding securities before December 31, 2012 if those securities are not secured by the unlimited full faith and credit pledge of the municipality and the refunding is approved by the department. The municipality shall hold a public hearing before submitting a request to the department pursuant to this subdivision. The municipality shall publish notice of the hearing in a newspaper of general circulation in the municipality not less than 30 days before the hearing. After the hearing, the municipality may prepare and submit to the department a request to issue a refunding security pursuant to this subdivision. The department shall not unreasonably withhold approval. The department shall have 90 days from the date it receives a completed request to issue a refunding security pursuant to this subdivision to approve or deny the request. If the department fails to approve or deny the request within 90 days of receiving the completed request, the municipality's request is deemed approved by the department. If the department denies the request, it shall advise the municipality in writing of the reasons for the denial.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 500, Imd. Eff. July 3, 2002 ;-- Am. 2010, Act 321, Imd. Eff. Dec. 21, 2010



Section 141.2613 Refunding securities; effect of 141.2503.

Sec. 613.

Refunding securities are not subject to section 503(1), (2), and (3).

History: 2001, Act 34, Eff. Mar. 1, 2002






34-2001-VII PART VII TAX LEVIES, DEBT RETIREMENT, AND SINKING FUND (141.2701...141.2821)

Section 141.2701 Annual tax levy; determination; limitation not applicable; adjustment in event of surplus funds; use of money remaining in debt retirement fund; priority; set aside of tax collections allocable to principal and interest payment; failure of officer to perform duties; “tax levy” defined.

Sec. 701.

(1) Subject to subsection (3), if a municipality has municipal securities outstanding, or with the approval of its electors has authorized the issuance of municipal securities to be paid from collections of its next tax levy, an officer or official body charged with a duty in connection with the determination of the amount of the next taxes to be raised or with the levying of the next taxes, shall include all of the following in the amount of taxes levied each year:

(a) An amount such that the estimated collections will be sufficient to promptly pay, when due, the interest on all municipal securities and the portion of the principal falling due whether by maturity or by mandatory redemption before the time of the following year's tax collection.

(b) An amount, if there are outstanding mandatory redemption refunding securities, sufficient to provide the sum required to be deposited, by the ordinance or resolution authorizing the issue, into the sinking fund for that purpose before the time of the following year's tax collection.

(c) An amount, if there are outstanding mandatory redemption municipal securities other than refunding securities not required to be redeemed in annual amounts before the maturity of the outstanding mandatory redemption municipal securities, that if deposited annually into a sinking fund will, with the existing sinking fund pertaining to the municipal securities and the increment of the municipal securities, be sufficient to pay the municipal securities at maturity.

(d) An amount necessary to pay debt service charges or obligations on municipal securities or agreements described in section 317(5) falling due in the immediately preceding fiscal year, to the extent that the tax levy in the preceding fiscal year was inadequate to pay, when due, the debt service charges or obligations on municipal securities or agreements described in section 317(5). The municipality shall do 1 or more of the following with the proceeds of the tax levy:

(i) Deposit in the debt retirement fund established for the municipal securities and used to pay debt service charges or obligations on municipal securities or agreements described in section 317(5).

(ii) Use to pay debt service on short-term municipal securities issued under section 403(5).

(iii) Use to reimburse the municipality for any advances of funds used for the purposes described in subparagraph (i) or (ii).

(2) Subsection (1) does not limit the amount required to be levied in a year for the purposes prescribed in that subsection, by the terms of an ordinance or resolution authorizing the issuance of the municipal securities.

(3) If the municipal securities were authorized or issued before December 23, 1978, or were approved by the electors of a municipality, the municipality shall levy the full amount of taxes required by this section for the payment of the municipal securities without limitation as to rate or amount and in addition to other taxes that the municipality may be authorized to levy. If the municipal securities were authorized or issued by a municipality after December 22, 1978, and were not approved by the electors of the municipality, the municipality shall set aside each year from the levy and collection of ad valorem taxes as required by this section as a first budget obligation for the payment of the municipal securities. However, the ad valorem taxes shall be subject to applicable charter, statutory, or constitutional rate limitations.

(4) If there is surplus money on hand for the payment of principal or interest at the time of making an annual tax levy, and provision has not been made in the authorizing resolution for the disposition of that money, the annual levy for principal or interest shall be adjusted to reflect available funds.

(5) Money remaining in a debt retirement fund from the levy of a tax or an account within a debt retirement fund from the levy of a tax after the retirement of all municipal securities payable from that fund shall be used in the following order of priority:

(a) To pay other outstanding unlimited tax full faith and credit municipal securities.

(b) To pay other outstanding limited tax full faith and credit municipal securities.

(c) To be deposited in the general fund of the municipality.

(6) As taxes are collected, there shall be set aside that portion of the collections that is allocable to the payment of the principal and interest on the municipal securities. The portion set aside shall be divided pro rata among the various sinking funds and debt retirement funds in accordance with the amount levied for that purpose. Tax collections paid into a debt retirement fund, if the fund is for the payment of more than 1 issue of municipal securities, shall be allocated on the books and records of the municipality between the various issues in accordance with the amounts levied for that purpose.

(7) An officer who willfully fails to perform duties required by this section is personally liable to the municipality or to a holder of a municipal security for loss or damage arising from his or her failure.

(8) As used in this section, “tax levy” includes special assessments.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 500, Imd. Eff. July 3, 2002



Section 141.2705 Debt retirement funds; accounting; use; pooled or combined for deposit or investment; certification of debt retirement.

Sec. 705.

(1) Debt retirement funds, except in the case of a common debt retirement fund maintained by a school district pursuant to section 1223 of the revised school code, 1976 PA 451, MCL 380.1223, shall be accounted for separately and, debt retirement funds, except as provided in section 701(5), shall be used only to retire the municipal securities of the municipality for which the debt retirement fund was created. Debt retirement funds created for the following categories of debt evidenced by a municipal security may be pooled or combined for deposit or investment purposes only with other debt retirement funds created for the same category of debt evidenced by a municipal security:

(a) Voted debt.

(b) Nonvoted debt, other than special assessment debt.

(c) Special assessment debt.

(2) When any municipality completes the retirement of a debt evidenced by a municipal security or accumulates sufficient funds in the debt retirement fund for the retirement of the debts evidenced by a municipal security, the governing body of the municipality shall certify that the debt evidenced by a municipal security is retired or that the debt retirement fund is of sufficient amount to retire the debt evidenced by a municipal security to the county treasurer of the county in which the municipality is located, and the county treasurer shall no longer be required to recognize a levy for the debt or municipal security issue.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2707 Sinking fund; use; deposit; accounting.

Sec. 707.

Any municipality issuing a mandatory redemption refunding security under the provisions of part VI shall provide a sinking fund or funds for the retirement of the refunding security, and there shall be deposited in each sinking fund annually an amount sufficient to pay the principal of that refunding security at or before maturity. All sinking fund money for the retirement of a refunding security shall be accounted for separately and shall be used only for the payment or purchase of the refunding security.

History: 2001, Act 34, Eff. Mar. 1, 2002



34-2001-VII-VIII CHAPTER VIII (141.2801...141.2821)

Section 141.2801 Effective date.

Sec. 801.

This act takes effect March 1, 2002.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2802 Outstanding municipal security; default; powers of department; plan; implementation.

Sec. 802.

(1) If a municipality fails to pay any installment of principal or interest on an outstanding municipal security on or before its due date, the state treasurer, for a municipality other than a school district, or the superintendent of public instruction, for a school district, may take that action it considers advisable to investigate the municipality's fiscal affairs, may consult with the governing body of the municipality, and may negotiate with the municipality's creditors in order to assist the municipality in developing a plan for financing, adjusting, or compromising the outstanding municipal security for which a payment of an installment of principal or interest had not been paid. As a component of a plan for financing the outstanding municipal security that has been defaulted upon, the department may agree and shall have the power to withhold all or part of state payments under an appropriation made to the municipality, the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921, or the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772, that the municipality is entitled to receive and to use these withheld amounts to pay unpaid amounts or subsequently due amounts, or both, of principal and interest on the outstanding municipal security.

(2) When a plan is developed that the department finds to be fair and equitable and reasonably within the ability of the municipality to meet, the department shall enter an order finding that it is fair, equitable, and within the ability of the municipality to meet. The department shall then advise the governing body to take the necessary steps to implement the plan. If the governing body declines or refuses to do so within 90 days after receiving the department's advice, the department shall be vested with all powers of the municipality, its governing body, and its officers that are necessary to implement the plan. When the department is vested with the authority to implement the plan, the members of the governing body and all officers and employees of the municipality shall be under an affirmative duty to do all things the department determines to be necessary to implement the plan. The department may institute appropriate proceedings in the courts of this state, including those for writs of mandamus and injunctions, to enforce the department's implementation of the plan and compliance with the plan by the governing body and other officers and employees of the municipality.

History: Add. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2803 Repeal of MCL 131.1 to 132.4, 133.1 to 133.9, 133.12 to 133.15, and 134.1 to 139.3; effective date of repeal of MCL 133.10 to 133.11.

Sec. 803.

(1) The following are repealed effective March 1, 2002:

(a) Chapters I, II, IV, V, VI, VII, VIII, and IX of the municipal finance act, 1943 PA 202, MCL 131.1 to 132.4 and 134.1 to 139.3.

(b) Sections 1 to 9 and sections 12 to 15 of chapter III of the municipal finance act, 1943 PA 202, MCL 133.1 to 133.9 and 133.12 to 133.15.

(2) The municipal finance act, 1943 PA 202, 133.10 to 133.11, is repealed effective April 30, 2002.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2805 Repeal of administrative rules of municipal finance division; effective date.

Sec. 805.

The administrative rules of the municipal finance division are repealed effective March 1, 2002.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2807 Exceptions from prior approval of debts or securities; effect of orders; applicability of terms.

Sec. 807.

All orders granting exceptions from prior approval of debts or securities issued by the department shall continue in force and effect until the expiration date expressly contained in the order. The terms of the municipal finance act, 1943 PA 202, MCL 131.1 to 139.3, and the administrative rules of the municipal finance division shall apply with respect to any security issued pursuant to an order of the department that was issued before May 1, 2002.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2809 Effect of orders approving issuance of securities.

Sec. 809.

All orders approving the issuance of securities issued by the department shall continue in force and effect until October 31, 2002. The terms of former 1943 PA 202 and the administrative rules of the municipal finance division shall apply with respect to any security issued pursuant to an order of the department that was issued before May 1, 2002.

History: 2001, Act 34, Eff. Mar. 1, 2002 ;-- Am. 2002, Act 541, Imd. Eff. July 26, 2002



Section 141.2811 Effect of MCL 141.2303.

Sec. 811.

Except as provided by sections 807 and 809, section 303 replaces and reenacts sections 10 and 11 of chapter III of the municipal finance act, 1943 PA 202, MCL 133.10 and 133.11.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2813 Effect of MCL 141.2317.

Sec. 813.

Except as provided by sections 807 and 809, section 317 replaces and reenacts section 15 of chapter III of the municipal finance act, 1943 PA 202, MCL 133.15.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2815 Repealed. 2002, Act 541, Imd. Eff. July 26, 2002.



Section 141.2817 Effect of MCL 141.2305.

Sec. 817.

Except as provided by sections 807 and 809, section 305 replaces and reenacts section 1a of chapter III of the municipal finance act, 1943 PA 202, MCL 133.1a.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2819 Validation of previously issued securities.

Sec. 819.

Any securities previously issued under or in accordance with the authority contained in the municipal finance act, 1943 PA 202, MCL 131.1 to 139.3, are hereby validated.

History: 2001, Act 34, Eff. Mar. 1, 2002



Section 141.2821 Issuance of municipal security beginning March 1, 2002 and ending April 30, 2002; qualified status.

Sec. 821.

(1) Beginning March 1, 2002 and ending April 30, 2002, a municipality planning to issue a municipal security may do either of the following:

(a) Seek approval or exception from prior approval of the municipal security from the department in accordance with sections 10 and 11 of chapter III of the municipal finance act, 1943 PA 202, MCL 133.10 and 133.11.

(b) Seek qualified status in accordance with section 303, by filing a qualifying statement referencing the most recent audit report of the municipality previously filed with the department prior to the effective date of this act, or if not previously timely filed, by attaching a copy of the audit report for the most recently completed fiscal year for which an audit has been completed.

(2) If a municipality elects to seek qualified status as described in subsection (1) during the period between March 1, 2002 and May 1, 2002, the department shall determine within 30 business days of receipt of the qualifying statement whether the municipality complies with the requirements of section 303(3). If the department determines that the municipality complies with the provisions of section 303(3) or if the department fails to notify the municipality of its determination under this subsection within 30 business days of receipt of the qualifying statement, the municipality may proceed to issue municipal securities in accordance with this act without further approval from the department until 30 business days after the next qualifying statement is due or received by the department, whichever occurs first.

(3) If a municipality is not granted qualified status pursuant to subsection (2), or if a municipality does not file a qualifying statement as described in subsection (1), the municipality shall comply with section 303(7) for each municipal security issued until the municipality obtains qualified status based on the audit report and qualifying statement next duly filed by the municipality in accordance with section 303.

History: 2001, Act 34, Eff. Mar. 1, 2002















Chapter 168 - Michigan Election Law

Act 116 of 1954 MICHIGAN ELECTION LAW (168.1 - 168.992)

116-1954-I CHAPTER I DEFINITIONS (168.1...168.19)

Section 168.1 Short title; Michigan election law.

Sec. 1.

This act shall be known and may be cited as the “Michigan election law”.

History: 1954, Act 116, Eff. June 1, 1955



Section 168.2 Definitions; A to I.

Sec. 2.

As used in this act:

(a) “Absent voter” is defined in section 758.

(b) “Ballot container” is defined in section 14a.

(c) “Business day” or “secular day” means a day that is not a Saturday, Sunday, or legal holiday.

(d) “Clearly observable boundaries” is defined in section 654a.

(e) “Election” means an election or primary election at which the electors of this state or of a subdivision of this state choose or nominate by ballot an individual for public office or decide a ballot question lawfully submitted to them.

(f) “Election precinct” is defined in section 654.

(g) “Fall” state and county conventions and “spring” state and county conventions are assigned meanings in section 596.

(h) “General election” or “general November election” means the election held on the November regular election date in an even numbered year.

(i) “Immediate family” means an individual's father, mother, son, daughter, brother, sister, and spouse and a relative of any degree residing in the same household as that individual.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 152, Eff. July 1, 1968 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Constitutionality: Legislative attempt in this section to place an interpretation having the effect of law upon the words “civil appointment”, as used in Const 1963, art 4, § 9, is beyond the legislative power. Richardson v Secretary of State, 381 Mich 304; 160 NW2d 883 (1968).
Popular Name: Election Code



Section 168.3 Definitions; L to R.

Sec. 3.

As used in this act:

(a) “Locked and sealed” is defined in section 14.

(b) “Major political party” is defined in section 16.

(c) “Metal seal” or “seal” is defined in section 14a.

(d) “Name that was formally changed” means a name changed by a proceeding under chapter XI of the probate code of 1939, 1939 PA 288, MCL 711.1 to 711.3, or former 1915 PA 314, or through a similar, statutorily sanctioned procedure under the law of another state or country.

(e) “Odd year general election” means the election held on the November regular election date in an odd numbered year.

(f) “Odd year primary election” means the election held on the August regular election date in an odd numbered year.

(g) “Primary” or “primary election” is defined in section 7.

(h) “Qualified elector” is defined in section 10.

(i) “Qualified voter file” is defined in section 509m.

(j) “Regular election” means an election held on a regular election date to elect an individual to, or nominate an individual for, elective office in the regular course of the terms of that elective office.

(k) “Regular election date” means 1 of the dates established as a regular election date in section 641.

(l) “Residence” is defined in section 11.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.4 Definitions; S to V.

Sec. 4.

As used in this act:

(a) "School board" means the governing body of a school district, including the board of trustees of a community college.

(b) "School board member" means an individual holding the office of school board member under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or the office of board of trustees member under the community college act of 1966, 1966 PA 331, MCL 389.1 to 389.195. School board member includes a school board member of an intermediate school district if that intermediate school district has adopted sections 615 to 617 of the revised school code, 1976 PA 451, MCL 380.615 to 380.617.

(c) "School district" means a school district, a local act school district, or an intermediate school district, as those terms are defined in the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, or a community college district under the community college act of 1966, 1966 PA 331, MCL 389.1 to 389.195.

(d) "School district election coordinating committee" means 1 of the following:

(i) For a school district whose entire territory lies within a single city or township, a committee composed of the secretary of the school board or his or her designee, the city or township election commission, and the school district election coordinator.

(ii) For a school district that has territory in more than 1 city or township, a committee composed of the secretary of the school board or his or her designee, the school district election coordinator, and the clerk of each city or township in which school district territory is located.

(e) "School district election coordinator" means 1 of the following:

(i) For a school district whose entire territory lies within a single city or township, the city or township clerk.

(ii) For a school district that has territory in more than 1 city or township, the county clerk of the county in which the largest number of registered school district electors reside.

(f) "Special election" means an election to elect an individual to, or nominate an individual for, a partial term in office or to submit a ballot question to the electors.

(g) "Special primary" means a primary called by competent authority for the nomination of candidates to be voted for at a special election.

(h) "Uniform voting system" means the type of voting system that is used at all elections in every election precinct throughout the state.

(i) "Village" is defined in section 9.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 3, Imd. Eff. Dec. 27, 1963 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2010, Act 181, Imd. Eff. Sept. 30, 2010 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 464, Imd. Eff. Jan. 12, 2015
Popular Name: Election Code



Section 168.5, 168.6 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.7 Primary or primary election; definition.

Sec. 7.

The term “primary” or “primary election”, as used in this act, shall mean a primary election held for the purpose of deciding by ballot who shall be the nominees for the offices named in this act, or for the election by ballot of delegates to political conventions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.8 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.9 Village; definition.

Sec. 9.

The term “village”, as used in this act, shall mean an incorporated village. Except where the contrary is clearly indicated, the provisions of this act shall apply to the holding of any general, special or primary election in a village.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.9a Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.10 "Qualified elector" defined.

Sec. 10.

(1) Except as provided in subsection (2), the term "qualified elector", as used in this act, means a person who possesses the qualifications of an elector as prescribed in section 1 of article II of the state constitution of 1963 and who has resided in the city or township 30 days.

(2) For purposes of an election for the office of judge of a municipal court that exercises jurisdiction over another city pursuant to section 9928(3) of the revised judicature act of 1961, 1961 PA 236, MCL 600.9928, qualified elector includes a person who meets the constitutional qualifications described in subsection (1) and has resided for 30 days in the other city over which municipal court jurisdiction is exercised. This subsection does not entitle a person to vote on any ballot question except the office of municipal judge under the circumstances prescribed in this subsection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 3, Imd. Eff. Dec. 27, 1963 ;-- Am. 2010, Act 253, Imd. Eff. Dec. 14, 2010
Popular Name: Election Code



Section 168.11 "Residence" defined.

Sec. 11.

(1) "Residence", as used in this act, for registration and voting purposes means that place at which a person habitually sleeps, keeps his or her personal effects, and has a regular place of lodging. If a person has more than 1 residence, or if a person has a residence separate from that of his or her spouse, that place at which the person resides the greater part of the time shall be his or her official residence for the purposes of this act. This section does not affect existing judicial interpretation of the term residence.

(2) An elector does not gain or lose a residence while employed in the service of the United States or of this state, while engaged in the navigation of the waters of this state, of the United States, or of the high seas, while a student at an institution of learning, while kept at any state facility or hospital at public expense, or while confined in a jail or prison. Honorably discharged members of the armed forces of the United States or of this state who reside in the veterans' facility established by this state may acquire a residence where the facility is located. The residence of a person who is a patient receiving treatment at a hospital or other facility under the mental health code, 1974 PA 258, MCL 330.1001 to 330.2106, is the village, city, or township where the person resided immediately before admission to the hospital or other facility.

(3) A member of the armed forces of the United States is not a resident of this state due to being stationed in a military or naval facility within this state.

(4) For purposes of registering to vote and voting at an election or special election for the office of judge of a municipal court that exercises jurisdiction over another city pursuant to section 9928(3) of the revised judicature act of 1961, 1961 PA 236, MCL 600.9928, a person who resides in the other city over which municipal court jurisdiction is exercised is considered a resident of the city in which the municipal court is located and may register for, and vote in, that election in the city in which he or she resides.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 3, Imd. Eff. Dec. 27, 1963 ;-- Am. 1977, Act 120, Imd. Eff. Oct. 19, 1977 ;-- Am. 2010, Act 253, Imd. Eff. Dec. 14, 2010
Constitutionality: This section, providing that no elector shall be deemed to have gained a residence while a student at any institution of learning, violates Const 1963, art 1, § 17 and US Const, amend XIV, § 1. Wilkins v Ann Arbor City Clerk, 385 Mich 670; 189 NW2d 423 (1971).
Popular Name: Election Code



Section 168.12 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.13 Time limits; extension due to holiday, exception.

Sec. 13.

Notwithstanding any other provision of the law to the contrary, anything required by this act to be done by a day certain, except the final day for applying for an absentee ballot, if that day falls on a Saturday, Sunday or legal holiday, may be done within the same time limits on the next secular day.

History: Add. 1967, Act 57, Eff. Nov. 2, 1967
Popular Name: Election Code



Section 168.14 Locked and sealed; definition.

Sec. 14.

The term “locked and sealed”, or terms of similar import, when used in this act to refer to locking and sealing of ballot boxes means sealed with a numbered flat metal seal furnished by the election commission and do not mean that a padlock is required.

History: Add. 1969, Act 127, Eff. Mar. 20, 1970
Popular Name: Election Code



Section 168.14a “Ballot container” and “metal seal” or “seal” defined.

Sec. 14a.

As used in this act:

(a) “Ballot container” means a container that is used for transporting and storing voted ballots, as described and approved under section 24j.

(b) “Metal seal” or “seal” means a seal of high tensile strength that is approved by the secretary of state under section 36.

History: Add. 1992, Act 8, Imd. Eff. Mar. 10, 1992 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000
Popular Name: Election Code



Section 168.15 Nominating petition signatures; determination of number.

Sec. 15.

Whenever the number of signatures required on a nominating petition is based on a percentage of the vote for a party's candidate for secretary of state at the last preceding election and that party did not have a candidate for secretary of state at the last preceding election, the vote of the party's principal candidate at the last preceding election shall be used in lieu of the vote for secretary of state.

History: Add. 1970, Act 28, Imd. Eff. June 2, 1970
Popular Name: Election Code



Section 168.16 “Major political party” defined.

Sec. 16.

As used in this act, “major political party” means each of the 2 political parties whose candidate for the office of secretary of state received the highest and second highest number of votes at the immediately preceding general election in which a secretary of state was elected.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.17 "Metropolitan district" and "metropolitan district election coordinator" defined.

Sec. 17.

As used in this act:

(a) "Metropolitan district" means a district incorporated under the metropolitan district act, 1929 PA 312, MCL 119.1 to 119.18.

(b) "Metropolitan district election coordinator" means the county clerk of the county in which the largest number of registered electors of the metropolitan district reside.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.18 Definitions.

Sec. 18.

As used in this act:

(a) “Help America vote act of 2002” means the help America vote act of 2002, 42 USC 15301 to 15545.

(b) “National voter registration act of 1993” means the national voter registration act of 1993, 42 USC 1973gg to 1973gg-10.

(c) “Uniformed and overseas citizens absentee voting act” means the uniformed and overseas citizens absentee voting act, 42 USC 1973ff to 1973ff-6.

(d) “Voting accessibility for the elderly and handicapped act” means the voting accessibility for the elderly and handicapped act, 42 USC 1973ee to 1973ee-6.

(e) “Voting rights act of 1965” means the voting rights act of 1965, 42 USC 1973 to 1973aa-6.

History: Add. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.19 "Physical disability" defined.

Sec. 19.

As used in this act, "physical disability" means that term as defined in section 6 of the adult foster care facility licensing act, 1979 PA 218, MCL 400.706.

History: Add. 2014, Act 79, Imd. Eff. Mar. 28, 2014
Popular Name: Election Code






116-1954-II. CHAPTER II. BOARDS OF ELECTION COMMISSIONERS, BOARDS OF CANVASSERS, AND CLERKS (168.21...168.30g)

Section 168.21 Secretary of state; chief election officer, powers and duties.

Sec. 21.

The secretary of state shall be the chief election officer of the state and shall have supervisory control over local election officials in the performance of their duties under the provisions of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.22 Board of state canvassers; continuation as provided in former act; duties; membership.

Sec. 22.

(1) A board of state canvassers is continued as previously provided for in section 1 of former Act No. 239 of the Public Acts of 1955. This section and sections 22a to 22g are subject to section 7 of article II of the state constitution of 1963.

(2) The board of state canvassers has the duties prescribed in section 841. The board of state canvassers shall perform other duties as prescribed in this act.

(3) A member of the board of state canvassers on the effective date of this section continues to be a member of the board of state canvassers for the remainder of the term to which he or she was appointed. Subject to this subsection, the board of state canvassers consists of the 4 members appointed by the governor by and with the advice and consent of the senate. The board of state canvassers shall consist of 2 members from each major political party appointed in the manner provided in section 22a.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996



Section 168.22a Board of state canvassers; submission of nominees to governor; appointment; vacancy; failure to submit nominees; appointee declining to serve.

Sec. 22a.

(1) On or before the tenth day of January in an odd numbered year, the state central committee of each major political party shall submit to the governor the names of 3 individuals as nominees for each position that is up for reappointment that the major political party is entitled to on the board of state canvassers. On or before the twentieth day of January in an odd numbered year, the governor shall appoint 1 individual from the 3 individuals nominated to each position of the political party on the board of state canvassers.

(2) If a vacancy in the office of a member of the board of state canvassers occurs other than the expiration of a term, the state central committee of the appropriate major political party shall submit to the governor the names of 3 individuals as nominees for the vacant position on or before the tenth day following the date of the vacancy. On or before the thirtieth day following the date of the vacancy, the governor shall appoint 1 individual from the 3 individuals nominated to the vacant position. A member appointed to the board of state canvassers under this subsection shall serve for the remainder of the vacant term.

(3) If the state central committee of a major political party fails to submit the names of nominees within the prescribed period of time in subsection (1) or (2), the governor shall appoint to the board of state canvassers an individual who was formerly elected as a state officer as a member of the appropriate major political party and who is currently affiliated with that political party. If a person appointed by the governor under subsection (1) or (2) declines to serve, the governor shall do 1 of the following:

(a) Appoint another individual from the 3 individuals nominated by the major political party under subsection (1) or (2) to that position on the board of state canvassers.

(b) Appoint an individual who was formerly elected as a state officer as a member of the appropriate major political party and who is currently affiliated with that political party to that position on the board of state canvassers.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.22b Board of state canvassers; term of office.

Sec. 22b.

The term of office of a member of the board of state canvassers appointed under section 22a(1) is 4 years, which term begins on the February 1 immediately following appointment. A member of the state board of canvassers shall hold office until his or her successor is appointed and qualified.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.22c Board of state canvassers; qualifications; oath.

Sec. 22c.

A member of the board of state canvassers shall be a qualified and registered elector of this state. Before taking office, a member of the board of state canvassers shall take and subscribe to the constitutional oath of office prescribed in section 1 of article XI of the state constitution of 1963.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.22d Board of state canvassers; meetings; quorum; election of chairperson and vice-chairperson.

Sec. 22d.

(1) The board of state canvassers shall meet as necessary to conduct the business of the board. The board of state canvassers shall conduct its meetings pursuant to this act and the open meetings act, Act No. 267 of the Public Acts of 1976, being sections 15.261 to 15.275 of the Michigan Compiled Laws.

(2) Three members of the board of state canvassers constitute a quorum of the board. However, an action of the board of state canvassers shall only be effective upon concurrence of at least 1 member of each major political party appointed to the board.

(3) In February of each odd numbered year, the board of state canvassers shall elect a chairperson and vice-chairperson from its members.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.22e Board of state canvassers; approval of statement of purpose; notice of meeting; person to address meeting.

Sec. 22e.

(1) The board of state canvassers shall meet to consider and approve a statement of the purpose of a proposed constitutional amendment or other ballot question prepared pursuant to section 32. The board of state canvassers shall give not less than 3 full business days' notice to the public of a meeting held under this subsection. The board of state canvassers shall also give not less than 3 full business days' notice to all of the following:

(a) The legally or generally recognized sponsor of the proposed constitutional amendment or other ballot question, if any.

(b) The legislative sponsor of the proposed constitutional amendment or ballot question, if any.

(c) The senate majority leader.

(d) The speaker of the house of representatives.

(e) The minority leaders of the senate and the house of representatives.

(f) A legislator who does not receive notice under subdivisions (c), (d), or (e).

(2) The board of state canvassers shall publicly request and allow a person described in subsection (1)(a) or (b), or a representative of that person, to address a meeting held under this section.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.22f Board of state canvassers; expenses and compensation of members.

Sec. 22f.

A member of the board of state canvassers is entitled to actual and necessary expenses incurred in the performance of his or her official duties. A member of the board of state canvassers shall receive $75.00 for each day's actual physical attendance at a meeting of the board of state canvassers. A member of the board of state canvassers shall not receive any other compensation for the performance of those duties.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.22g Expenses for services performed by office of secretary of state.

Sec. 22g.

Notwithstanding any other provision of law to the contrary, if authorized jointly by the board of state canvassers and the secretary of state, all expenses incurred for services performed by the office of the secretary of state for the board of state canvassers shall be charged against funds appropriated to the board of state canvassers and credited to the secretary of state.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.23 Board of county election commissioners; membership; quorum; officers; absence or disqualification of member; appointment of county officer; board member involved in recall of officer.

Sec. 23.

(1) The chief or only judge of probate of the county or probate court district, the county clerk, and the county treasurer shall constitute a board of county election commissioners for each county, 2 of whom shall be a quorum for the transaction of business. The chief or only judge of probate of the county or probate court district and the county clerk shall act respectively as chairperson and secretary of the board. In the absence or disqualification of the county clerk from any meeting of the board of county election commissioners, the board may select 1 of the county clerk's deputies to act in the county clerk's place. In the absence or disqualification of any member of the board of county election commissioners other than the county clerk, the members of the board who are present shall appoint some other county officer in the absent or disqualified member's place, and the appointed county officer, on being notified, shall attend without delay and act as a member of the board.

(2) If a member of the board is involved in the recall of an officer, either by assisting in the preparation of the petition for recall or by being an officer whose recall is sought, then the member of the board shall be disqualified with respect to any determination under section 952 and shall be replaced as provided in this section.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 456, Imd. Eff. Dec. 30, 1982 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.24 Repealed. 1963, Act 237, Eff. Sept. 6, 1963.



Section 168.24a Board of county canvassers; establishment; powers and duties; conduct of recounts; school district election; costs; abolishment of boards of canvassers; appointment and terms of members; applicability of section.

Sec. 24a.

(1) A 4-member board of county canvassers is established in every county in this state. All of the powers granted to and duties required by law to be performed by all boards of canvassers established by law, other than the board of state canvassers, are granted to and required to be performed by the board of county canvassers.

(2) The board of county canvassers shall conduct all recounts of elections in cities, townships, villages, school districts, metropolitan districts, or any other districts and be vested with all of the powers and required to perform all the duties in connection with any recount.

(3) If a city, village, metropolitan district, or any other district, other than a school district, lies in more than 1 county, and a duty is to be performed by the board of county canvassers, the board of county canvassers in the county in which the greatest number of registered voters of the city, village, metropolitan district or other district resides at the close of registration for the election involved shall perform the duty.

(4) Except as otherwise provided in this subsection, if a school district lies in more than 1 county, the board of county canvassers for each county in which a portion of the school district lies shall canvass that portion of a school district election that is held in that county. If a school district election precinct lies in more than 1 county, the board of county canvassers of the county in which the largest number of registered electors of that precinct reside shall canvass the results of that precinct. Notwithstanding the provisions of the preceding 2 sentences, unless the school district election is conducted on the same date as another election in the county, a board of county canvassers that is not responsible for certifying the results of the school district election is not required to meet to canvass the school district election and the board of county canvassers responsible for certifying the results of the school district election shall canvass that portion of the school district election held in that county. Upon completion of the canvass, the clerk of the board of county canvassers shall transmit the canvassed results to the county clerk of the county in which the largest number of registered electors of that school district reside. Upon receipt of the canvassed results, the county clerk of the county in which the largest number of registered electors of that school district reside shall make a statement of returns and certify the results of the school district election to the secretary of the school board. Notwithstanding any of the foregoing provisions of this subsection, if a city or village that lies in more than 1 county conducts an election on the same date as a school district that lies within the city or village that is conducting an election, that portion of the school district election held within that city or village shall be canvassed by the canvassing board responsible for canvassing the city or village election.

(5) The cost of canvass of school, metropolitan district, city, township, and village elections shall be borne by the school district, metropolitan district, city, township, or village holding the election, and upon presentation of a bill for the costs incurred by the board of county canvassers, the school district, metropolitan district, city, township, or village shall reimburse the county treasurer.

(6) All boards of canvassers provided for in law including boards of school canvassers, the duties of which are by this act required to be performed by boards of county canvassers, are abolished.

(7) Members of the board of county canvassers shall be appointed for terms of 4 years beginning on November 1 following their appointment. Of the members first appointed, 1 member of each of the political parties represented on the board of county canvassers shall be appointed for a term of 4 years and 1 for a term of 2 years. The county clerk shall notify members of the board of county canvassers of their appointment within 5 days of being appointed.

(8) This section applies to all elections, any charter provision to the contrary notwithstanding.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963 ;-- Am. 1963, 2nd Ex. Sess., Act 65, Imd. Eff. Dec. 27, 1963 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 1970, Act 108, Eff. Apr. 1, 1971 ;-- Am. 1982, Act 154, Imd. Eff. May 17, 1982 ;-- Am. 2010, Act 52, Imd. Eff. Apr. 22, 2010 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.24b Board of county canvassers; members, eligibility, oath of office, holding other office prohibited.

Sec. 24b.

Members of the board shall be qualified electors of the county and shall take and subscribe to the constitutional oath of office.

No person holding an elective public office shall be eligible for membership on the board of county canvassers. If any member of the board of county canvassers, during his term of office, becomes a candidate for any elective public office, his office shall be vacant.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963
Popular Name: Election Code



Section 168.24c Board of county canvassers; members; selection; procedure; vacancy.

Sec. 24c.

(1) Selection of the members of the board of county canvassers shall be made from each of the 2 political parties casting the greatest number of votes for secretary of state at the preceding general November election in that county. A political party shall not be represented by more than 2 members on the board of county canvassers at any 1 time.

(2) The county committee of each political party, not later than September 1, 1963 and not later than September 1 of each odd numbered year thereafter, shall submit to the county clerk the names of 3 interested persons for each position to which the party is entitled. In a county having 2 or more congressional districts within its boundaries, the chairpersons of the congressional district committees shall act as the county committee for the purposes of this section and section 24d and shall select 1 of their number to act as chairperson for these purposes.

(3) The county board of commissioners, within 10 days after convening for their annual meeting, shall elect by ballot to each position 1 of the 3 nominees for the position, and the board shall appoint the person to the position. Before electing a nominee to the board of county canvassers under this subsection, the county board of commissioners may request that a nominee provide any of the following in order to determine whether the nominee is qualified for and interested in the position on the board of county canvassers:

(a) A letter signed by the nominee indicating an interest in serving on the board of county canvassers and indicating an intent to discharge the duties of the position on the board of county canvassers to the best of his or her ability.

(b) Prior election experience including canvassing elections.

(c) Information on whether the nominee has been convicted of a felony or election crime.

(4) Failure of the county board of commissioners to appoint 1 of the nominees for a position on the board of county canvassers within 10 days after convening for their annual meeting shall result in a vacancy existing in the position, which shall be filled as provided in section 24d for the filling of vacancies on the board of county canvassers.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963 ;-- Am. 2006, Act 463, Imd. Eff. Dec. 20, 2006
Popular Name: Election Code



Section 168.24d Board of county canvassers; vacancy.

Sec. 24d.

(1) If a vacancy occurs in the membership of the board of county canvassers, the county clerk shall immediately give notice of the vacancy to the chairperson of the county committee of the political party entitled to fill the vacancy.

(2) The county committee of the political party entitled to fill a vacancy on the board of county canvassers, within 10 days after receiving information concerning the vacancy, shall nominate 3 interested persons for the position and submit the list of nominees to the county clerk.

(3) The county clerk, within 10 days from receipt of the list of nominees, shall appoint 1 of the nominees to the board of county canvassers. Before appointing a nominee to the board of county canvassers under this subsection, the county clerk may request that a nominee provide any of the following in order to determine whether the nominee is qualified for and interested in the position on the board of county canvassers:

(a) A letter signed by the nominee indicating an interest in serving on the board of county canvassers and indicating an intent to discharge the duties of the position on the board of county canvassers to the best of his or her ability.

(b) Prior election experience including canvassing elections.

(c) Information on whether the nominee has been convicted of a felony or election crime.

(4) A person appointed to fill a vacancy on the board of county canvassers shall serve for the balance of the unexpired term.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963 ;-- Am. 2006, Act 463, Imd. Eff. Dec. 20, 2006
Popular Name: Election Code



Section 168.24e Board of county canvassers; meetings; election of officers; quorum, action; clerk; assistants, compensation.

Sec. 24e.

The board shall meet as necessary to transact their business, and during the month of January in each even numbered year elect one of their members chairman and one as vice-chairman. Any 3 members shall constitute a quorum but no action shall become effective unless 1 member from each political party represented concurs therein.

The county clerk shall be the clerk of the board of county canvassers. The board of county canvassers may employ such assistants as are necessary adequately to perform the duties of the board, and the payment for the assistants shall be in amounts authorized by the board of county canvassers and shall be paid from an appropriation made for that purpose by the board of supervisors prior to the canvass.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963
Popular Name: Election Code



Section 168.24f Board of county canvassers in counties having population of less than 1,500,000; payments for meetings and reimbursement of expenses.

Sec. 24f.

(1) In counties having a population of 475,000 or more but less than 1,500,000, the members of the board of county canvassers shall receive actual and necessary expenses incurred in the performance of their official duties, and in addition shall be paid at a rate which is equal to the per diem rate paid to the county board of commissioners for meetings, or which is equal to 1/2% of the annual salary paid to members of the county board of commissioners, whichever is greater. Payments for meetings and reimbursement of expenses shall be paid by the county treasurer upon the warrant of the county clerk.

(2) In counties having a population of less than 475,000, the members of the board of county canvassers shall receive actual and necessary expenses incurred in the performance of their official duties, and in addition shall be paid the same daily rate as is paid the members of the board of commissioners for meetings. Payments for meetings and reimbursement of expenses shall be paid by the county treasurer upon the warrant of the county clerk.

History: Add. 1963, Act 237, Eff. Sept. 6, 1963 ;-- Am. 1966, Act 81, Eff. Mar. 10, 1967 ;-- Am. 1982, Act 154, Imd. Eff. May 17, 1982
Popular Name: Election Code



Section 168.24g Repealed. 1996, Act 268, Eff. Mar. 28, 1996.



Section 168.24h Board of county canvassers in counties having population of 1,500,000 or more; payments for meetings, recounts, and reimbursement of expenses.

Sec. 24h.

In counties having a population of 1,500,000 or more, the members of the board of county canvassers shall receive actual and necessary expenses incurred in the performance of their official duties, and in addition shall be paid a daily rate of $25.00 for meetings and $50.00 for recounts. Payments for meetings, recounts, and reimbursement of expenses shall be paid by the county treasurer upon the warrant of the county clerk.

History: Add. 1966, Act 81, Eff. Mar. 10, 1967 ;-- Am. 1982, Act 154, Imd. Eff. May 17, 1982
Popular Name: Election Code



Section 168.24j Ballot container; examination by board of county canvassers; approval; procurement; use of disapproved container.

Sec. 24j.

(1) A ballot container includes a ballot box, transfer case, or other container used to secure ballots, including optical scan ballots and electronic voting systems and data.

(2) A manufacturer or distributor of ballot containers shall submit a nonmetal ballot container to the secretary of state for approval under the requirements of subsection (3) before the ballot container is sold to a county, city, township, village, or school district for use at an election.

(3) A ballot container shall not be approved unless it meets both of the following requirements:

(a) It is made of metal, plastic, fiberglass, or other material, that provides resistance to tampering.

(b) It is capable of being sealed with a metal seal.

(4) Before June 1 of 2002, and every fourth year after 2002, a county board of canvassers shall examine each ballot container to be used in any election conducted under this act. The board shall designate on the ballot container that the ballot container does or does not meet the requirements under subsection (3). A ballot container that has not been approved by the board shall not be used to store voted ballots.

(5) A city, village, or township clerk may procure ballot containers as provided in section 669 and as approved under this section.

(6) A clerk who uses or permits the use of a ballot container that has not been approved under this section is guilty of a misdemeanor.

History: Add. 1969, Act 184, Eff. Mar. 20, 1970 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000
Popular Name: Election Code



Section 168.25 Board of city election commissioners; membership, quorum, chairman; absences, appointment of acting member.

Sec. 25.

Notwithstanding any other provision of law to the contrary, unless otherwise provided by a charter adopted by a majority vote of the people voting on the adoption thereof, the city clerk, the city attorney and the city assessor shall constitute the board of city election commissioners for each city, 2 of whom shall be a quorum for the transaction of business. The city clerk shall act as chairman of the board. Should only 1 of said officers be in attendance on the day appointed for a meeting of the board, the officer in attendance shall appoint a qualified and registered elector of said city to act in the absentee's stead, during the period of nonattendance.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 231, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 65, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.26 Board of township election commissioners; membership, quorum, chairman; absences, appointment of acting member.

Sec. 26.

Unless otherwise provided by charter, the supervisor, clerk and township treasurer shall constitute the board of township election commissioners for each township, 2 of whom shall be a quorum for the transaction of business. The township clerk shall act as chairman of the board. Should only 1 of said officers be in attendance on the day appointed for a meeting of the board, the officer in attendance shall appoint a qualified and registered elector of the township to act in the absentee's stead during the period of nonattendance.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 65, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.27 Board of village election commissioners; membership, quorum, chairman; absences, appointment of acting member.

Sec. 27.

Notwithstanding any other provision of law to the contrary, unless otherwise provided by a charter adopted by a majority vote of the people voting on the adoption thereof, the president, clerk and treasurer shall constitute the board of village election commissioners for each village, 2 of whom shall be a quorum for the transaction of business. The village clerk shall act as chairman of the board. Should only 1 of said officers be in attendance on the day appointed for a meeting of the board, the village assessor shall act in the absentee's stead during the period of nonattendance.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 231, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 65, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.28 Boards of election commissioners and boards of canvassers; compensation.

Sec. 28.

Members of the various boards of election commissioners and boards of canvassers and any other person charged with duties in connection with the conduct of primaries, elections, canvassing of returns and recounts shall receive such compensation as shall be determined by the legislative body of the state, county, city, township or village, as the case may be.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.29 Appointment of assistants by clerk of county, township, city, or village; discrimination prohibited; authority, duties, oath, and compensation of assistants; instruction.

Sec. 29.

(1) The clerk of each county, township, city, and village may appoint a number of assistants as may be necessary to carry out the general provisions of the election law. The clerk of a county, township, city, or village shall consider an application for the appointment of an assistant without regard to age, socioeconomic status, sex, race, national origin, religion, political affiliation, or any disability the applicant may have.

(2) Assistants appointed under this section shall possess only the authority conferred upon them by the county, township, city, or village clerk appointing them, and shall perform only those duties that are assigned to them by the clerk. Before an assistant enters upon the discharge of his or her duties, the assistant shall take and subscribe to the oath of office as provided in section 1 of article XI of the state constitution of 1963, which shall be filed in the office of the county, township, city, or village clerk who appointed the assistant and shall be properly instructed by the county, township, city, or village clerk in the duties the assistant is assigned to perform. An assistant may receive compensation as may be fixed by a township board or the legislative body of a county, city, or village.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 65, Imd. Eff. Dec. 27, 1963 ;-- Am. 1967, Act 186, Eff. Nov. 2, 1967 ;-- Am. 1978, Act 266, Imd. Eff. June 29, 1978 ;-- Am. 1979, Act 54, Imd. Eff. July 11, 1979 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 1998, Act 21, Imd. Eff. Mar. 12, 1998
Popular Name: Election Code



Section 168.30 Providing clerk with permanent postal mailing address and electronic mailing address.

Sec. 30.

Not later than 30 days after the effective date of this section, each county, township, city, or village shall provide its clerk with a permanent postal mailing address and each county shall provide its clerk with an electronic mailing address. Each clerk shall notify the secretary of state in writing of any address required to be provided under this section. Not later than 3 business days after a change in the postal mailing address of the office of a county, township, city, or village clerk, or the electronic mailing address of a county clerk, the clerk shall notify the secretary of state in writing of the new address.

History: Add. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.30a Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.



Section 168.30b Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.



Section 168.30c Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.



Section 168.30d Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.



Section 168.30e Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.



Section 168.30f Repealed. 1968, Act 65, Eff. July 1, 1968.



Section 168.30g Board of county canvassers; absences, appointment of temporary members, qualifications, length of service.

Sec. 30g.

If a board of county canvassers created under this act is required to perform its statutory duties and because of illness or absence of members of the board of county canvassers a quorum is not present, the clerk of the county may appoint a sufficient number of temporary members to constitute a quorum. The appointment shall be made by the county clerk from party recommendations on file, if available. The appointments shall be of the same political party as the ill or absent members of the board of county canvassers. A temporary appointee to the board of county canvassers must possess all of the qualifications required for regular membership on that board of county canvassers. Temporary appointees shall serve only until the business on hand has been transacted.

History: Add. 1966, Act 65, Imd. Eff. June 9, 1966 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013






116-1954-III CHAPTER III DUTIES OF SECRETARY OF STATE (168.31...168.38)

Section 168.31 Secretary of state; duties as to elections; rules.

Sec. 31.

(1) The secretary of state shall do all of the following:

(a) Subject to subsection (2), issue instructions and promulgate rules pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, for the conduct of elections and registrations in accordance with the laws of this state.

(b) Advise and direct local election officials as to the proper methods of conducting elections.

(c) Publish and furnish for the use in each election precinct before each state primary and election a manual of instructions that includes specific instructions on assisting voters in casting their ballots, directions on the location of voting stations in polling places, procedures and forms for processing challenges, and procedures on prohibiting campaigning in the polling places as prescribed in this act.

(d) Publish indexed pamphlet copies of the registration, primary, and election laws and furnish to the various county, city, township, and village clerks a sufficient number of copies for their own use and to enable them to include 1 copy with the election supplies furnished each precinct board of election inspectors under their respective jurisdictions. The secretary of state may furnish single copies of the publications to organizations or individuals who request the same for purposes of instruction or public reference.

(e) Prescribe and require uniform forms, notices, and supplies the secretary of state considers advisable for use in the conduct of elections and registrations.

(f) Prepare the form of ballot for any proposed amendment to the constitution or proposal under the initiative or referendum provision of the constitution to be submitted to the voters of this state.

(g) Require reports from the local election officials the secretary of state considers necessary.

(h) Investigate, or cause to be investigated by local authorities, the administration of election laws, and report violations of the election laws and regulations to the attorney general or prosecuting attorney, or both, for prosecution.

(i) Publish in the legislative manual the vote for governor and secretary of state by townships and wards and the vote for members of the state legislature cast at the preceding November election, which shall be returned to the secretary of state by the county clerks on or before the first day of December following the election. All clerks shall furnish to the secretary of state, promptly and without compensation, any further information requested of them to be used in the compilation of the legislative manual.

(j) Establish a curriculum for comprehensive training and accreditation of all county, city, township, and village officials who are responsible for conducting elections.

(k) Establish a continuing election education program for all county, city, township, and village clerks.

(l) Establish and require attendance by all new appointed or elected election officials at an initial course of instruction within 6 months before the date of the election.

(m) Establish a comprehensive training curriculum for all precinct inspectors.

(n) Create an election day dispute resolution team that has regional representatives of the department of state, which team shall appear on site, if necessary.

(2) Pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, the secretary of state shall promulgate rules establishing uniform standards for state and local nominating, recall, and ballot question petition signatures. The standards for petition signatures may include, but need not be limited to, standards for all of the following:

(a) Determining the validity of registration of a circulator or individual signing a petition.

(b) Determining the genuineness of the signature of a circulator or individual signing a petition, including digitized signatures.

(c) Proper designation of the place of registration of a circulator or individual signing a petition.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 249, Eff. Sept. 27, 1957 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 215, Imd. Eff. July 1, 1998 ;-- Am. 1999, Act 220, Eff. Mar. 10, 2000 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012



Section 168.31a Election audit.

Sec. 31a.

(1) In order to ensure compliance with the provisions of this act, after each election the secretary of state may audit election precincts.

(2) The secretary of state shall develop an election audit program that details the documents to be inspected and the procedures to be used during an election audit conducted under this section. The secretary of state may train and certify county clerks and their staffs for the purpose of conducting election audits of precincts randomly selected by the secretary of state in their counties. The secretary of state shall supervise each county clerk in the performance of election audits conducted under this section.

(3) Each county clerk who conducts an election audit under this section shall provide the results of the election audit to the secretary of state within 20 days after the election audit.

History: Add. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.32 Bureau of elections; director of elections; appointment; powers and duties; statement of purpose of proposed amendment or question.

Sec. 32.

(1) In the office of the secretary of state, the bureau of elections created by former 1951 PA 65 continues under the supervision of a director of elections, to be appointed by the secretary of state under civil service regulations. The director of elections shall be vested with the powers and shall perform the duties of the secretary of state under his or her supervision, with respect to the supervision and administration of the election laws. The director of elections shall be a nonmember secretary of the state board of canvassers.

(2) The director of elections, with the approval of the state board of canvassers, shall prepare a statement for designation on the ballot in not more than 100 words, exclusive of caption, of the purpose of any proposed amendment or question to be submitted to the electors as required under section 9 of article II, section 34 of article IV if the legislature does not provide for the content of the question to be submitted to the electors, or section 1 or 2 of article XII of the state constitution of 1963. The statement shall consist of a true and impartial statement of the purpose of the amendment or question in such language as shall create no prejudice for or against the proposed amendment or question. The powers and duties of the state board of canvassers and the secretary of state with respect to the preparation of the statement are transferred to the director of elections. The secretary of state shall certify the statement of the purpose of any proposed amendment or question to be submitted to the electors not later than 60 days before the date of the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1964, Act 251, Imd. Eff. May 28, 1964 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012 ;-- Am. 2014, Act 79, Imd. Eff. Mar. 28, 2014



Section 168.33 Training schools on conducting elections in accordance with election laws; conduct; continuing election education training courses.

Sec. 33.

(1) The director of elections shall conduct training schools throughout this state before the general November election, and before other elections as the director considers advisable, for county clerks and their representatives with respect to the conducting of elections in accordance with the election laws. Included in this training shall be instruction on the uniform voting system. If a county clerk fails to conduct in his or her county a training school for election boards within the county, the director of elections shall conduct the training school, the cost of the training school to be charged as an obligation of the county.

(2) The director of elections shall train all county, city, and township clerks who are involved in the training of precinct inspectors. The training shall include team training and monitoring of their performance as trainers.

(3) The director of elections shall conduct all precinct inspector training in counties where the clerk has not been accredited to conduct the training schools.

(4) The director of elections shall conduct continuing election education training courses for county, city, township, and village clerks to attend. Each county, city, township, and village clerk is required to attend and complete continuing election education training at least once every 2 years to maintain accreditation as a clerk. The department of state is responsible for providing continuing election education training to the clerks at no charge to the clerks, counties, cities, townships, or villages.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1964, Act 251, Imd. Eff. May 28, 1964 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.34 Director of elections; restrictions.

Sec. 34.

The director of elections shall perform no other duties which will interfere with his duties as director of elections.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.35 Assistants to director; employment, expenses.

Sec. 35.

The secretary of state is authorized to employ such assistants to the director of elections and incur such expenses as shall be necessary in carrying out the supervision of the election laws of this state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.36 Seal.

Sec. 36.

The secretary of state may approve seals to be used for the same purpose as metal seals when required by this act. The secretary of state shall only approve a seal under this section if that seal meets all of the following requirements:

(a) Is designed and manufactured for the purpose of proving authenticity, attesting to accuracy, or closing to outside interference or influence.

(b) Is made out of metal, plastic, fiberglass, or any combination of these materials that would provide resistance to or evidence of a force tending to break the seal.

(c) Contains an embossed or imprinted serial number.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.37 Uniform voting system; advisory committee; selection; notice of selection; schedule for acquisition and implementation; repetition of process; appropriation required; repeal of section.

***** 168.37 THIS SECTION IS REPEALED BY ACT 91 OF 2002 JANUARY 1, 2006 PROVIDED THAT MONEY TO CARRY OUT THE PURPOSES OF THE SECTION IS NOT APPROPRIATED AND SIGNED INTO LAW BEFORE JANUARY 1, 2006 *****

Sec. 37.

(1) The secretary of state shall select a uniform voting system under the provisions of this section. The secretary of state shall convene an advisory committee on the selection of the uniform voting system, whose membership represents county, city, and township election officials and other relevant organizations. In addition, the speaker and minority leader of the house of representatives and the majority and minority leaders of the senate may each appoint 1 advisory committee member.

(2) The secretary of state may conduct tests of a voting system in order to select the uniform voting system. The secretary of state shall not consider a voting system for selection as the uniform voting system unless the voting system is approved and certified as provided in section 795a. At the secretary of state's request, the board of state canvassers shall perform the approval and certification review, as provided in section 795a, of a voting system that the secretary of state wants to consider for selection as the uniform voting system.

(3) When the uniform voting system is selected or at an earlier time that the secretary of state considers advisable, the secretary of state shall notify each county, city, village, township, and school district about the selection or impending selection of the uniform voting system. A governmental unit that is notified under this subsection shall not purchase or enter into a contract to purchase a voting system other than the uniform voting system after receipt of the notice.

(4) After selection of the uniform voting system, the secretary of state shall establish a schedule for acquisition and implementation of the uniform voting system throughout the state. The secretary of state may devise a schedule that institutes the uniform voting system over several election cycles. The secretary of state shall widely publicize the schedule and changes to the schedule. If, however, a jurisdiction has acquired a new voting system within 8 years before the jurisdiction receives notice from the secretary of state under subsection (3), that jurisdiction shall not be required to acquire and use the uniform voting system until the expiration of 10 years after the date of the original purchase of the equipment.

(5) If, after selection of the uniform voting system, the secretary of state determines that the uniform voting system no longer serves the welfare of the voters or has become out of date in regards to voting system technology, the secretary of state may repeat the process for selecting the uniform voting system authorized under this section.

(6) This section does not apply until money is appropriated for the purpose of selecting, acquiring, and implementing the uniform voting system. If federal money becomes available for the purposes described in this section, the secretary of state shall, and the legislature intends to, take the steps necessary to qualify for and appropriate that money for the purposes described in this section.

(7) If an appropriation of money for the purposes described in this section is not signed into law before January 1, 2006, this section is repealed on January 1, 2006.

History: Add. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.38 Poster indicating ballot coaching prohibited.

Sec. 38.

(1) The secretary of state shall develop a poster that explains ballot coaching and that indicates that ballot coaching is prohibited.

(2) The secretary of state shall provide to each residential care facility in this state at least 1 poster as described in subsection (1).

(3) For the period beginning 45 days before each election and continuing through election day, the owner, operator, or facility director of a residential care facility shall display the poster provided by the secretary of state in a public area in the residential care facility.

(4) As used in this section:

(a) "Home for the aged" means that term as defined in section 20106 of the public health code, 1978 PA 368, MCL 333.20106.

(b) "Nursing home" means that term as defined in section 20109 of the public health code, 1978 PA 368, MCL 333.20109.

(c) "Residential care facility" means both of the following:

(i) Home for the aged.

(ii) Nursing home.

History: Add. 2012, Act 523, Eff. Mar. 28, 2013
Popular Name: Election Code






116-1954-IV CHAPTER IV ELECTORS OF PRESIDENT AND VICE-PRESIDENT (168.41...168.47)

Section 168.41 Presidential electors; eligibility.

Sec. 41.

No person shall be eligible to be an elector of president and vice-president who shall not have been a citizen of the United States for at least 10 years and a resident and registered elector of the congressional district for an elector representing a congressional district, or of the state, for an elector representing the state at large for at least 1 year prior to the election. No senator or representative, or person holding an office of trust or profit under the United States, shall be appointed an elector, as provided in section 1 of article 2 of the United States constitution.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.42 Presidential electors; selection at state political party conventions, certification.

Sec. 42.

In the year in which presidential electors are to be elected under section 43, each political party in this state shall choose at its fall state convention a number of candidates for electors of president and vice-president of the United States equal to the number of senators and representatives in congress that this state is entitled to elect. The chairperson and the secretary of the state central committee of each political party shall, within 1 business day after the conclusion of the state convention, forward by registered or certified mail a certificate containing the names of the candidates for electors to the secretary of state. The candidates for electors of president and vice-president who shall be considered elected are those whose names have been certified to the secretary of state by that political party receiving the greatest number of votes for those offices at the next November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.43 Presidential electors; election.

Sec. 43.

At the general November election held in the year 1956 and at the general November election held every fourth year thereafter, electors of president and vice-president of the United States shall be elected in the manner herein provided: Provided, That if congress should hereafter fix a different day for such election, then the election for electors shall be held on such day as shall be named by congress as provided in section 1 of article 2 of the United States constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.44 Repealed. 1955, Act 271, Imd. Eff. June 30;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.45 Cross or check mark as vote for presidential electors.

Sec. 45.

Marking a cross (X) or a check mark ( ) in the circle under the party name of a political party, at the general November election in a presidential year, shall not be considered and taken as a direct vote for the candidates of that political party for president and vice-president or either of them, but, as to the presidential vote, as a vote for the entire list or set of presidential electors chosen by that political party and certified to the secretary of state pursuant to this chapter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985
Popular Name: Election Code



Section 168.46 Presidential electors; determination by board of state canvassers; certificate of election.

Sec. 46.

As soon as practicable after the state board of canvassers has, by the official canvass, ascertained the result of an election as to electors of president and vice-president of the United States, the governor shall certify, under the seal of the state, to the United States secretary of state, the names and addresses of the electors of this state chosen as electors of president and vice-president of the United States. The governor shall also transmit to each elector chosen as an elector for president and vice-president of the United States a certificate, in triplicate, under the seal of the state, of his or her election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2002, Act 431, Imd. Eff. June 6, 2002
Popular Name: Election Code



Section 168.47 Convening of presidential electors; time and place thereof; resignations; refusal or failure to vote; vacancies.

Sec. 47.

The electors of president and vice-president shall convene in the senate chamber at the capitol of the state at 2 p.m., eastern standard time, on the first Monday after the second Wednesday in December following their election. At any time before receipt of the certificate of the governor or within 48 hours thereafter, an elector may resign by submitting his written and verified resignation to the governor. Failure to so resign signifies consent to serve and to cast his vote for the candidates for president and vice-president appearing on the Michigan ballot of the political party which nominated him. Refusal or failure to vote for the candidates for president and vice-president appearing on the Michigan ballot of the political party which nominated the elector constitutes a resignation from the office of elector, his vote shall not be recorded and the remaining electors shall forthwith fill the vacancy. The ballot used by the elector shall bear the name of the elector. If at the time of convening there is any vacancy caused by death, resignation, refusal or failure to vote, neglect to attend, or ineligibility of any person elected, or for any other cause, the qualified electors of president and vice-president shall proceed to fill such vacancy by ballot, by a plurality of votes. When all the electors appear and the vacancy shall be filled, they shall proceed to perform the duties of such electors, as required by the constitution and laws of the United States. If congress hereafter fixes a different day for such meeting, the electors shall meet and give their votes on the day designated by act of congress.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1971, Act 172, Eff. Mar. 30, 1972
Popular Name: Election Code






116-1954-V CHAPTER V GOVERNOR AND LIEUTENANT GOVERNOR (168.51...168.69)

Section 168.51 Governor or lieutenant governor; eligibility; violation of MCL 38.412a.

Sec. 51.

A person shall not be eligible to the office of governor or lieutenant governor unless the person has attained the age of 30 years and has been a registered and qualified elector in this state for 4 years next preceding his or her election, as provided in section 22 of article 5 of the state constitution of 1963. A person who has been convicted of a violation of section 12a(1) of Act No. 370 of the Public Acts of 1941, being section 38.412a of the Michigan Compiled Laws, shall not be eligible to the office of governor or lieutenant governor for a period of 20 years after the conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.52 Gubernatorial candidates; nomination at primary.

Sec. 52.

A general primary election of all political parties shall be held in every election precinct in this state on the Tuesday succeeding the first Monday in August preceding every general November election in which a governor is to be elected, at which time the qualified and registered electors of each political party shall vote for party candidates for the office of governor. This section shall not apply to parties required to nominate candidates at caucuses or conventions.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.53 Office of governor; nominating petitions; signatures; form; filing.

Sec. 53.

To obtain the printing of the name of a person as a candidate for nomination by a political party for the office of governor under a particular party heading upon the official primary ballots, there shall be filed with the secretary of state nominating petitions signed by a number of qualified and registered electors residing in this state as determined under section 544f. Nominating petitions shall be signed by at least 100 registered resident electors in each of at least 1/2 of the congressional districts of the state. Nominating petitions shall be in the form as prescribed in section 544c. Until December 31, 2013, nominating petitions shall be received by the secretary of state for filing in accordance with this act up to 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, nominating petitions shall be received by the secretary of state for filing in accordance with this act up to 4 p.m. of the fifteenth Tuesday before the August primary.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 329, Imd. Eff. Dec. 21, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.54 Candidates for nomination; withdrawal, notice.

Sec. 54.

After the filing of a nominating petition by or in behalf of a proposed candidate for governor, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the secretary of state or his duly authorized agent not later than 4 p.m., eastern standard time, of the third day after the last day for filing such petitions.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.55 Candidate for office of governor or lieutenant governor; write-in.

Sec. 55.

If, for any reason, there is no candidate of a political party for the office of governor or lieutenant governor, a blank space shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for a candidate for those offices by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.56 Candidate for office of governor; death; selection of candidate to fill vacancy; ballots.

Sec. 56.

If a candidate of a political party for the office of governor, after having qualified as a candidate, dies after the time specified for filing in section 53, leaving the political party without a candidate for that office, a candidate to fill the vacancy may be selected by the state central committee of that political party, and the name of the candidate selected shall be transmitted to the county officers required by law to print and distribute ballots. The name of the candidate shall be printed on the ballot, but if the primary ballots have been printed, the county officers shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts in their respective counties.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.57 Gubernatorial candidates; nominees, certification.

Sec. 57.

The candidate of each political party for the office of governor receiving the greatest number of votes cast for candidates for said office, as set forth in the report of the board of state canvassers based on the returns from the various boards of county canvassers, or as determined by the board of state canvassers as the result of a recount, shall be declared the nominee of that political party for said office at the next ensuing November election. The board of state canvassers shall forthwith certify such nominations to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.58 Gubernatorial candidates; withdrawal after nomination.

Sec. 58.

When a candidate of any political party for the office of governor has filed a nominating petition for such office and has been nominated for said office by said party, he shall not be permitted to withdraw unless he has removed from the state, or has become physically unfit. This prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having filed a nominating petition and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.59 Gubernatorial candidates; death, withdrawal or disqualification; new candidate, selection, certification; ballots.

Sec. 59.

When the candidate of a political party, after having been nominated to the office of governor, shall die, withdraw as provided in section 58 of this act, remove from the state, or become disqualified for any reason, the state central committee of such party shall meet forthwith and by a majority vote of the members thereof shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the secretary of state and to the board of election commissioners for each county, whose duty it is to prepare the official ballots, and said board shall cause to be printed or placed upon such ballots in the proper place the name of the candidate so selected and certified to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.60 Governor and lieutenant governor; election.

Sec. 60.

A governor and lieutenant governor shall be elected jointly at the general election in 1964, 1966, and every fourth year thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.61 Governor and lieutenant governor; certificate of determination by board of state canvassers.

Sec. 61.

The board of state canvassers shall determine which candidates for governor and lieutenant governor have received the greatest number of votes and shall declare such candidates to be duly elected. The said board shall forthwith make and subscribe on its statement of return a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.62 Governor and lieutenant governor; certificate of election.

Sec. 62.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the persons thereby declared to be elected to the offices of governor and lieutenant governor certificates of election, certified by him under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.63 Governor and lieutenant governor; terms of office.

Sec. 63.

The terms of office of governor and lieutenant governor shall commence at 12 noon on January 1 next following the election, and shall continue until a successor is elected and qualified. The terms of office of the governor and lieutenant governor elected at the general election of 1964 shall be 2 years. The terms of office of the governor and lieutenant governor elected at the general election in 1966 and every fourth year thereafter shall be 4 years.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.64 Governor and lieutenant governor; oath of office, deposit.

Sec. 64.

Every person elected to the office of governor or lieutenant governor, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution and deposit same with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.65 Governor or lieutenant governor; resignation, notice.

Sec. 65.

Any person duly elected to the office of governor or lieutenant governor who desires to resign shall file a written notice containing the effective date of such resignation with the legislature and the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.66 Governor or lieutenant governor; vacancy, creation; impeachment.

Sec. 66.

The office of governor or lieutenant governor shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the state; his conviction of an infamous crime, or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law.

Any person holding the office of governor or lieutenant governor may be removed from office upon conviction in impeachment proceedings as provided in section 7 of article 11 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.67 Offices of governor and lieutenant governor; vacancy; death or failure to qualify of governor-elect or lieutenant governor-elect; devolution of powers and duties.

Sec. 67.

If a vacancy occurs in the office of governor, the powers and duties of that office shall devolve upon the lieutenant governor for the remainder of the term or until the disability ceases. If the lieutenant governor succeeds to the office of governor, or if a vacancy occurs in the office of lieutenant governor, the senate, by resolution, with a record roll call vote, shall appoint an acting lieutenant governor of the same political party as the governor who shall serve for the remainder of the term or until the disability ceases. If a vacancy occurs in both the offices of governor and lieutenant governor, the elected secretary of state, the elected attorney general, the senate president pro tempore, and the speaker of the house of representatives, in that order shall act as governor until the vacancy is filled or the disability of either the governor or lieutenant governor ceases, as provided in section 26 of article 5 of the state constitution of 1963. Should the governor-elect die or fail to qualify by the first of January next following his or her election, the lieutenant governor-elect shall qualify and exercise all the powers and duties of the office of governor for the entire term, or until the governor-elect shall qualify. Should the lieutenant governor-elect also die or fail to qualify, the powers and duties of the office of governor shall devolve upon the secretary of state-elect and the attorney general-elect in that order in a like manner.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963 ;-- Am. 1969, Act 8, Eff. Mar. 20, 1970 ;-- Am. 1981, Act 44, Imd. Eff. May 13, 1981
Popular Name: Election Code



Section 168.68 Governor or lieutenant governor; recount of vote.

Sec. 68.

The votes cast for any candidate for the office of governor or lieutenant governor at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.69 Governor or lieutenant governor; recall.

Sec. 69.

Any person elected to the office of governor or lieutenant governor shall be subject to recall as provided in chapter 36 of this act and in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 34, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-VI CHAPTER VI LIEUTENANT GOVERNOR; SECRETARY OF STATE; ATTORNEY GENERAL (168.71...168.86)

Section 168.71 Offices of secretary of state or attorney general; eligibility; violation of MCL 38.412a.

Sec. 71.

(1) A person shall not be eligible to the offices of secretary of state or attorney general if the person is not a registered and qualified elector of this state by the date the person is nominated for the office.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible to the offices of secretary of state or attorney general for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.72 Candidates for lieutenant governor, secretary of state, attorney general; nomination at fall state convention.

Sec. 72.

At its fall state convention, each political party may nominate a candidate for each of the offices of lieutenant governor, secretary of state and attorney general.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.73 Offices of lieutenant governor, secretary of state, and attorney general; nominees; list.

Sec. 73.

Not more than 24 hours after the conclusion of the fall state convention, the state central committee of each political party shall canvass the proceedings of the convention and determine the nominees of the convention for the offices of lieutenant governor, secretary of state, and attorney general. Not more than 1 business day after the conclusion of the convention, the chairperson and secretary of the state central committee shall forward to the secretary of state a typewritten or printed list of the names and residence, including the street address if known, of candidates nominated at the state convention. The secretary of state shall forward a copy of a list received under this section to the board of election commissioners of each county, in care of the county clerk at the county seat.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.74 Candidates; withdrawal; notice.

Sec. 74.

A person who has been certified by the state central committee of any party as nominated for the office of lieutenant governor, secretary of state, or attorney general may withdraw by filing a written notice of withdrawal with the secretary of state or his or her authorized agent and a copy with the chairperson and the secretary of the state central committee of the party not later than 4 p.m., eastern standard time, of the fourth business day following the conclusion of the convention at which the person was nominated.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.75 Candidates; death, withdrawal or disqualification; new candidate, selection, certification; ballots.

Sec. 75.

When a candidate of a political party, after having been nominated to the office of lieutenant governor, secretary of state or attorney general, shall die, withdraw, remove from the state, or become disqualified for any reason, the state central committee of such party shall meet forthwith and by a majority vote of the members thereof shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the secretary of state and to the board of election commissioners for each county whose duty it is to prepare the official ballots and said board shall cause to be printed or placed upon said ballots, in the proper place, the name of the candidate so selected to fill the vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.76 Secretary of state and attorney general; election.

Sec. 76.

A secretary of state and attorney general shall be elected at the general election in 1964, 1966, and every fourth year thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.77 Secretary of state and attorney general; certificate of determination by board of state canvassers.

Sec. 77.

The board of state canvassers shall determine which candidates for the offices of secretary of state and attorney general have received the greatest number of votes and shall declare such candidates to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.78 Secretary of state and attorney general; certificate of election.

Sec. 78.

The secretary of state shall file in his office and preserve the original statements and determination of the board of state canvassers of the results of the election and shall forthwith execute and cause to be delivered to the persons thereby declared to be elected to the offices of secretary of state and attorney general certificates of election, certified by him under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.79 Secretary of state and attorney general; terms of office.

Sec. 79.

The terms of office of the secretary of state and attorney general shall commence at 12 noon on January 1 next following the election, and shall continue until a successor is elected and qualified.

The terms of office of the secretary of state and attorney general elected at the general election in 1964 shall be 2 years. The terms of office of the secretary of state and attorney general elected at the general election in 1966 and every fourth year thereafter shall be 4 years.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.80 Secretary of state and attorney general; oath of office, bond, deposit.

Sec. 80.

Every person elected to the office of secretary of state or attorney general, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and shall give bond in the amount and manner prescribed by law, and shall deposit said oath and bond with the secretary of state, except that any person elected to the office of secretary of state shall deposit said oath and bond with the attorney general.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.81 Secretary of state or attorney general; resignation, notice.

Sec. 81.

Any person duly elected to the office of secretary of state or attorney general who desires to resign shall file a written notice, containing the effective date of such resignation, with the governor and a copy with the office of the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.82 Secretary of state or attorney general; vacancy, creation, notice to governor.

Sec. 82.

The office of secretary of state or attorney general shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the state; his conviction of an infamous crime or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law. When a vacancy shall occur in any of the said offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing to the governor. Such notice shall be given by the secretary of state unless such vacancy occurs in the office of the secretary of state, then by the attorney general.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.83 Secretary of state or attorney general; impeachment; removal from office; service of charges, hearing.

Sec. 83.

Any person holding the office of secretary of state or attorney general may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution. The governor shall have the power and it shall be his duty, except at such times as the legislature may be in session, to examine into the condition and administration of the public offices and the acts of the public officers enumerated herein, and to remove from office for gross neglect of duty or for corrupt conduct in office, or any other misfeasance or malfeasance therein, and report the causes of such removal to the legislature at its next session as provided in section 10 of article 5 of the state constitution. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a public hearing conducted personally by the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.84 Secretary of state or attorney general; vacancy; successor, appointment by governor, oath of office, bond.

Sec. 84.

Whenever a vacancy shall occur in the office of secretary of state or attorney general, the governor shall appoint a successor to fill such vacancy and the person so appointed shall take the oath of office, give bond in the manner required by law and shall hold such office until his successor is elected and qualified. The candidate receiving the highest number of votes for either of said offices who has subscribed to the constitutional oath and filed the requisite bond shall be deemed to be elected and qualified even though a vacancy occurs prior to the time he shall have entered upon the duties of his office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.85 Secretary of state or attorney general; election, recount of votes.

Sec. 85.

The votes cast for any candidate for the office of secretary of state or attorney general at any election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.86 Secretary of state or attorney general; recall.

Sec. 86.

Any person elected to the office of secretary of state or attorney general shall be subject to recall as provided in chapter 36 of this act and in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 4, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-VII CHAPTER VII UNITED STATES SENATOR (168.91...168.121)

Section 168.91 United States senator; eligibility; violation of 38.412a.

Sec. 91.

A person shall not be a United States senator unless the person has attained the age of 30 years and has been a citizen of the United States for 9 years, and is, when elected, an inhabitant of that state for which he or she shall be chosen as provided in section 3 of article 1 of the United States constitution. A person who has been convicted of a violation of section 12a(1) of Act No. 370 of the Public Acts of 1941, being section 38.412a of the Michigan Compiled Laws, shall not be eligible to the office of United States senator for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.92 Candidates for United States senator; nomination at primary.

Sec. 92.

A general primary election of all political parties shall be held in every election precinct in this state on the Tuesday succeeding the first Monday in August preceding every general November election, at which time the qualified and registered electors of each political party may vote for a party candidate for the office of United States senator, to be filled at said election: Provided, That this section shall not apply to parties required to nominate candidates at caucuses or conventions: Provided further, That no nomination for the office of United States senator shall be made unless such official is to be elected at the next succeeding general November election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.93 Candidate for United States senator; nominating petition; signatures; form; filing.

Sec. 93.

In order for the name of a person as a candidate for nomination by a political party for the office of United States senator to appear under a particular party heading on the official primary ballot, a nominating petition shall be filed with the secretary of state. The nominating petition shall have been signed by a number of qualified and registered electors residing within this state as determined under section 544f. The nominating petition shall be signed by at least 100 qualified and registered electors in each of at least 1/2 of the congressional districts of this state. Nominating petitions shall be in the form as prescribed in section 544c. Until December 31, 2013, the nominating petition shall be filed with the secretary of state no later than 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the nominating petition shall be filed with the secretary of state no later than 4 p.m. of the fifteenth Tuesday before the August primary.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 42, Imd. Eff. May 26, 1966 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 329, Imd. Eff. Dec. 21, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 491, Imd. Eff. Jan. 11, 2001 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.94 Candidates; withdrawal, notice.

Sec. 94.

After the filing of a nominating petition by or in behalf of a proposed candidate for United States senator, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the secretary of state or his duly authorized agent not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petitions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.95 Candidate for United States senator; death; selection of candidate to fill vacancy; ballots.

Sec. 95.

If a candidate of a political party for the office of United States senator, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for the office of United States senator, a candidate to fill the vacancy may be selected by the state central committee and the name of the candidate selected shall be transmitted to the secretary of state and to the county officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the county officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective counties.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.96 Candidate for United States senator; write-in.

Sec. 96.

If for any reason there is no candidate of a political party for the office of United States senator, a blank space shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for a candidate for that office by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 64, Imd. Eff. Dec. 27, 1963 ;-- Am. 1964, Act 227, Imd. Eff. May 22, 1964 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.97 Candidates; nomination, certification.

Sec. 97.

The candidate of each political party for the office of United States senator receiving the greatest number of votes cast for candidates for said office, as set forth in the report of the board of state canvassers, based on the returns from the various boards of county canvassers, or as determined by the board of state canvassers as the result of a recount, shall be declared the nominee of that political party for said office at the next ensuing November election. The board of state canvassers shall forthwith certify such nomination to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.98 Candidates; withdrawal after nomination.

Sec. 98.

When a candidate of any political party has filed a nominating petition for such office and has been nominated for said office by said party, he shall not be permitted to withdraw unless he has removed from the state, or has become physically unfit. No vacancy shall be filled by the state central committees except for the causes and as herein specified: Provided, That this prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having filed a nominating petition and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.99 Candidates; death, withdrawal or disqualification; new candidate, selection, certification; ballots.

Sec. 99.

When the candidate of a political party, after having been nominated to the office of United States senator, shall die, withdraw, remove from the state, or become disqualified for any reason, the state central committee of such party shall meet forthwith and by a majority vote of the members thereof shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the secretary of state and to the board of election commissioners for each county, whose duty it is to prepare the official ballots; and said boards shall cause to be printed or placed upon such ballots in the proper place the name of the candidate so selected and certified to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.100 United States senator; election.

Sec. 100.

A United States senator shall be elected at the general November election held in the year 1958, and at the general November election every sixth year thereafter. A United States Senator shall be elected at the general November election held in the year 1960 and at the general November election every sixth year thereafter.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.101 United States senator; certificate of determination by board of state canvassers.

Sec. 101.

The board of state canvassers shall determine which candidate for United States senator has received the greatest number of votes and shall declare such candidate to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state, who shall forthwith deliver a true copy of said certificate to the governor.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.102 United States senator; certificate of election by governor.

Sec. 102.

It shall be the duty of the governor, upon the election or appointment of a United States senator, to certify his election or appointment to the president of the senate of the United States. Said certificate shall be under the great seal of the state and countersigned by the secretary of state, and a copy thereof shall be delivered to the person so elected or appointed as United States senator.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.103 United States senator; term of office.

Sec. 103.

The term of office of a United States senator shall be 6 years, beginning on the third day of January next succeeding his election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.104 United States senator; resignation, notice.

Sec. 104.

Any person duly elected to the office of United States senator who desires to resign shall file a written notice containing the effective date of such resignation with the governor and a copy with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.105 United States senator; vacancy; successor, appointment by governor, tenure.

Sec. 105.

Whenever a vacancy shall occur in the office of United States senator, the governor shall appoint, to fill the vacancy, some suitable person having the necessary qualifications for senator. The person so appointed shall hold office from the time of his appointment and qualification until the first day of December following the next general November election which occurs more than 120 days after such vacancy happens. At such general November election, a United States senator to fill such vacancy shall be elected and the person so elected shall hold office from the first day of December following such election for the balance of the unexpired term of the senator whose vacancy is filled.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.106 United States senator; votes cast at primary or general election subject to recount.

Sec. 106.

The votes cast for a candidate for nomination or election to the office of United States senator at a primary or general election shall be subject to recount as provided in chapter 33.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 7, Imd. Eff. Feb. 7, 1978
Popular Name: Election Code



Section 168.107 United States senator; vacancy, creation.

Sec. 107.

The office of United States senator shall become vacant on the happening of any of the following events before the expiration of the term of such office: The death of the incumbent; his resignation; his removal from office; the decision of a competent tribunal declaring void his election or appointment; or his refusal or neglect to take his oath of office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.108 United States senator; removal from office.

Sec. 108.

Any United States senator may be removed from office as provided in section 5 of article 1 of the United States constitution.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.109 United States senator; contested election; restraining order of supreme court.

Sec. 109.

Whenever the election of a United States senator is contested before the United States senate, or notice of a contested election for United States senator may be given, or whenever any judicial proceeding may be instituted preliminary to a contested election involving the right to a seat in said United States senate from the state of Michigan, and it shall be made to appear to the supreme court of the state of Michigan that there is danger that the ballot boxes used in the election of said United States senator within said state will not be properly preserved, the seals upon said boxes interfered with, said ballot boxes opened or the ballots therein interfered with or destroyed, such supreme court shall grant a restraining order directed to the officers having custody of said ballot boxes within said state restraining them and all other persons from interfering with said boxes, seals or locks thereon, or the ballots therein, except as therein provided.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.110 Contested election; preservation of ballots, application for restraining order by petition; notice, hearing; temporary restraining order pending hearing.

Sec. 110.

Application for such restraining order may be made by any candidate for such office and shall be made by petition duly verified under oath setting up the material facts relative to the election and the election contest involved. Such petition shall be heard in open court, and the court shall give such notice of the hearing on such application as it shall deem sufficient to the candidates for the office of United States senator in the election concerning which the application was filed and to such persons as shall be named in such application. Pending such hearing, any justice of the supreme court may, in his discretion, grant a temporary order restraining any interference with said ballot boxes or the ballots therein.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.110a Repealed. 1978, Act 7, Imd. Eff. Feb. 7, 1978.



Section 168.111 Contested election; service of restraining order, method.

Sec. 111.

Service of any restraining order may be made personally, as in the case of the service of other process of said court, or such service may be made by registered or certified mail. In cases of emergency, notice of the issuance of a restraining order may be given to the officers to whom the same is directed by telegraph or by telephone in advance of the actual service of said order and, after such notice, whether by telegraph or telephone, said officers shall be charged with the same duty with regard to the preservation of said ballot boxes and the ballots therein as after the service of said order.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.112 Contested election; permanent restraining order, delivery of ballot boxes to custody of county clerk.

Sec. 112.

On being served with a copy of a permanent restraining order issued by said court, it shall be the duty of all officers having the custody of ballot boxes containing ballots cast at said election for said office forthwith to deliver the same to the county clerks of the counties in which such officers reside. It shall be the duty of said county clerks to receive such ballot boxes containing such ballots and to receipt therefor to the officers so delivering them. Said county clerks shall thereupon deposit said ballot boxes containing said ballots in some secure place to await the action of the commissioners herein provided for.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.113 Contested election; commissioners, appointment, packaging of ballots.

Sec. 113.

Upon issuing a permanent restraining order as herein provided, the supreme court shall name 3 commissioners, who shall proceed to the offices of the several county clerks as soon as may be, open said ballot boxes, remove the ballots therefrom and place them in packages securely wrapped and sealed and so marked as to show in what voting districts such ballots were cast.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.114 Contested election; commissioners, redeposit of ballots with county clerk, statement.

Sec. 114.

Such packages shall be sealed by said commissioners and redeposited with said county clerks, and it shall be the duty of said county clerks to again place said packages of ballots in some secure place pending the further order of the court. It shall also be the duty of said commissioners to make a statement, duly signed by them, to be included within each such package, as to the character and condition of the ballot boxes when opened by them as herein provided, and of the condition of the ballots within such boxes. Each county clerk shall thereupon notify the several officers of election within the county that such ballot boxes have been released and direct such officers of election to appear and secure said boxes.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.115 Contested election; removal of ballots by commissioners, notice.

Sec. 115.

The commissioners, as herein provided for, shall give public notice of the time when they will appear at each county seat for the purpose of removing the ballots from the ballot boxes, as herein provided, and such removal shall be publicly made in the presence of the county clerk and judge of probate in the office of the county clerk during office hours.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.116 Contested election; removal of ballots, representation of candidate.

Sec. 116.

It shall be the right of each candidate to the office of United States senator at such election to be present in person at such removal, or to be represented thereat.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.117 Contested election; commissioners, compensation.

Sec. 117.

The compensation of the commissioners herein provided for shall be fixed by the supreme court and such court shall allow such traveling and personal expenses of such commissioners as it may deem proper. All allowances to commissioners shall be taxed by the court as costs in the proceeding.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.118 Contested election; violation of restraining order, penalty.

Sec. 118.

Any person who shall violate the terms of any such restraining order shall be in contempt of court and shall, in addition to such penalty as may be imposed thereby, be liable to a fine of $1,000.00.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.119 Contested election; application for restraining order to circuit court, authority of court.

Sec. 119.

Instead of filing the petition for relief provided for in this act with the supreme court of the state of Michigan, application may be made in like manner to the circuit court for the county of Ingham, and when application is so made such court shall have full jurisdiction to make all orders, name the commissioners and otherwise exercise all necessary authority to carry out the purposes of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.120 Contested elections; purpose of act.

Sec. 120.

It is the intention of this act to furnish a speedy and effective means for the preservation of evidence of the intention of voters in the case of elections to the office of United States senator. It is remedial in character and shall be construed in such manner as fully to carry out the intention herein expressed.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.121 United States senator; recall.

Sec. 121.

Persons holding the office of United States senator are subject to recall by the qualified and registered electors of the state as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 64, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-VIII CHAPTER VIII REPRESENTATIVE IN CONGRESS (168.131...168.155)

Section 168.131 Representative in congress; eligibility; violation of MCL 38.412a.

Sec. 131.

A person shall not be a representative unless the person has attained the age of 25 years and been a citizen of the United States for 7 years, and is, when elected, an inhabitant of that state in which he or she shall be chosen, as provided in section 2 of article 1 of the United States constitution. A person who has been convicted of a violation of section 12a(1) of Act No. 370 of the Public Acts of 1941, being section 38.412a of the Michigan Compiled Laws, shall not be eligible to the office of representative in congress for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.132 Candidates for representative in congress; nomination at primary.

Sec. 132.

A general primary election of all political parties shall be held in every election precinct in this state on the Tuesday succeeding the first Monday in August preceding every general November election, at which time the qualified and registered electors of each political party within every congressional district shall vote for party candidates for the office of representative in congress to be filled at said election: Provided, That this section shall not apply to parties required to nominate candidates at caucuses or conventions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.133 Candidate for representative in congress; nominating petition; signatures; filing; form.

Sec. 133.

In order for the name of a person as a candidate for nomination by a political party for the office of representative in congress to appear under a particular party heading on the official primary ballot in the election precincts of a congressional district, a nominating petition shall have been signed by a number of qualified and registered electors residing in the district as determined under section 544f. Until December 31, 2013, if the congressional district comprises more than 1 county, the nominating petition shall be filed with the secretary of state no later than 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, if the congressional district comprises more than 1 county, the nominating petition shall be filed with the secretary of state no later than 4 p.m. of the fifteenth Tuesday before the August primary. Until December 31, 2013, if the congressional district is within 1 county, the nominating petition shall be filed with the county clerk of that county no later than 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, if the congressional district is within 1 county, the nominating petition shall be filed with the county clerk of that county no later than 4 p.m. of the fifteenth Tuesday before the August primary. Nominating petitions shall be in the form as prescribed in section 544c.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 42, Imd. Eff. May 26, 1966 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 491, Imd. Eff. Jan. 11, 2001 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.134 Candidates for nomination; withdrawal, notice.

Sec. 134.

After the filing of a nominating petition by or in behalf of a proposed candidate for representative in congress, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the official with whom the petition was filed or his duly authorized agent not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petitions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.135 Candidate for representative in congress; death; selection of candidate to fill vacancy; ballots.

Sec. 135.

If a candidate of a political party for the office of representative in congress, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for the office of representative in congress, a candidate to fill the vacancy may be selected by 3 delegates elected by a majority of the precinct delegates and nominees for state representative and state senator in a state representative or state senatorial district of the candidate's political party from within the boundaries of the congressional district. If the district comprises more than 1 county, the meeting shall be called and conducted by the chairperson of the state central committee or his or her authorized representative. The name of the candidate selected shall be transmitted to the county officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the county officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective counties.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.136 Candidate for representative in congress; write-in.

Sec. 136.

If for any reason there is no candidate of a political party for the office of representative in congress, a blank space shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for a candidate for that office by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.137 Candidates for representative in congress; nomination, certification.

Sec. 137.

The candidate of each political party for the office of representative in congress receiving the greatest number of votes cast for candidates for said office, as set forth in the report of the board of state canvassers, based on the returns from the various boards of county canvassers, or as determined by the board of state canvassers as the result of a recount, shall be declared the nominee of that political party for said office at the next ensuing November election. The board of state canvassers shall forthwith certify such nomination to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.138 Candidates; withdrawal after nomination.

Sec. 138.

When a candidate of any political party has filed a nominating petition for such office and has been nominated for said office by said party, he shall not be permitted to withdraw unless he has removed from the state or has become physically unfit; no vacancy shall be filled by the district or county committees except for the causes and as herein specified: Provided, That this prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having filed a nominating petition and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.139 Candidates for representative in congress; death, withdrawal or disqualification; selection of new candidate, certification; ballots.

Sec. 139.

When a candidate of a political party, after having been nominated to the office of representative in congress, shall die, withdraw as provided in this chapter, remove from the state or become disqualified for any reason, a candidate to fill such vacancy shall be chosen by a committee selected as follows: (a) If such candidate shall have been nominated from a district composed of 1 or more counties, the committee shall consist of the members of the county committees of such candidate's political party for the counties comprising such congressional district: Provided, That if a congressional district comprises 3 or more counties, each county shall be entitled to have only the chairman, the treasurer and secretary of the county committee of such political party present and voting; or (b) if such candidate shall have been nominated from a district consisting of less than 1 county, the committee shall consist of the members of the district committee of such candidate's political party for such district. Such committee shall meet at a time and place designated by the chairman of the state central committee of such political party and notice of such meeting shall be sent to all members of the county or district committee, as the case may be. The meeting shall be conducted by the secretary of the state central committee or his duly authorized agent, but said secretary or agent shall not be privileged to vote at such meeting. A majority vote of the committee members present and voting shall be necessary for the selection of a candidate. The name of the candidate so selected shall be certified immediately by the secretary of the state central committee to the secretary of state and to the board of election commissioners for each county, whose duty it is to prepare the official ballots; and said board shall cause to be printed or placed upon such ballots, in the proper place, the name of the candidate so selected and certified to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.140 Representative in congress; election.

Sec. 140.

A representative in congress in each congressional district shall be elected at each general November election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.141 Representative in congress; certificate of determination by board of state canvassers.

Sec. 141.

The board of state canvassers shall determine which candidate has received the greatest number of votes and shall declare such candidate to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.142 Representative in congress; certificate of election.

Sec. 142.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the person thereby declared to be elected a certificate of election, certified by him under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.143 Representative in congress; term of office.

Sec. 143.

The term of office of a representative in congress shall be 2 years beginning on the third day of January next following his election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.144 Representative in congress; resignation, notice.

Sec. 144.

Any person duly elected to the office of representative in congress who desires to resign shall file a written notice containing the effective date of such resignation with the governor and a copy with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.145 Representative in congress; vacancy, special election.

Sec. 145.

The governor shall call a special election as provided in section 633 of this act, in any congressional district of the state when the right of office of a person elected representative in congress shall cease before the commencement of the term of service for which he shall have been elected, or whenever a vacancy shall occur in the office of representative in congress after the term of service has begun for which such representative was elected.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.146 Representative in congress; vacancy, creation.

Sec. 146.

The office of representative in congress shall become vacant on the happening of any of the following events before the expiration of the term of such office: The death of the incumbent; his resignation; his removal from office; the decision of a competent tribunal declaring void his election; or his refusal or neglect to take his oath of office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.147 Representative in congress; removal from office.

Sec. 147.

Any representative in congress may be removed from office as provided in section 5 of article 1 of the United States constitution.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.148 Representative in congress; votes cast at primary or general election subject to recount.

Sec. 148.

The votes cast for a candidate for nomination or election to the office of representative in congress at a primary or general election shall be subject to recount as provided in chapter 33.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 7, Imd. Eff. Feb. 7, 1978
Popular Name: Election Code



Section 168.149 Representative in congress; recall.

Sec. 149.

Persons holding the office of representatives in congress are subject to recall by the qualified and registered electors of their congressional districts as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.150 Representative in congress; contested election; preservation of ballots; restraining order of circuit court.

Sec. 150.

Whenever a contest for the office of congressman is in progress before the house of representatives involving the right to a seat in said house from any of the congressional districts of Michigan, and it shall be made to appear to any circuit court in the state of Michigan that there is danger that the ballot boxes used in such congressional election within the district in which said circuit court has jurisdiction will be tampered with, the seals upon said boxes destroyed or tampered with, said ballot boxes opened or the ballots therein interfered with or destroyed, such circuit court shall grant a restraining order directed to the officers having custody of the ballot boxes within such congressional district restraining them from interfering with said boxes, the seals or locks thereon, or the ballots therein, during the pendency of the taking of testimony in such contest before the house of representatives.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.150a Repealed. 1978, Act 7, Imd. Eff. Feb. 7, 1978.



Section 168.151 Contested election; application for restraining order by petition; notice, hearing.

Sec. 151.

Said application shall be made by sworn petition setting up the material facts touching the election and the election contest involved. It may be heard in chambers or in open court, in the discretion of the court, and it shall be heard upon such notice as will be sufficient to give the attorney of the party not applying for the order sufficient time to reach the court in which such application is made, by the usual method of travel from his place of business to such court, plus 24 hours.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.152 Contested election; service of restraining order, notice.

Sec. 152.

Service of such restraining order may be made either personally, as in the case of ordinary process of said court, or in cases of emergency such service may be made by registered or certified mail. Notice of the issuance of such restraining order may be given to the officers to whom the same is directed, by telegraph or by telephone, in advance of the actual service of said order, and after the giving of such advance notice, said officer shall be charged with the same duties with regard to the preservation of the ballot boxes and ballots as after actual service of a copy of said order.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.153 Contested election; violation of restraining order, penalty.

Sec. 153.

Any officer or any other person who shall violate the terms of any such restraining order shall be in contempt of court and shall, in addition to such penalty as may be imposed thereby, be liable to a fine of not less than $50.00 nor more than $500.00, in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.154 Contested election; intent of act.

Sec. 154.

It is the intention of this act to furnish a speedy and effective remedy for the preservation of the evidence of the intention of the voters in the case of elections to the office of representative in congress and, for that purpose, the provisions of this act shall be construed as remedial.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.155 Contested election; proceeding in equity, fees.

Sec. 155.

The proceeding herein specified shall be in equity, and the provisions of law relative to fees to be charged as entry fees and fees for the service of papers shall govern the proceedings under this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-IX CHAPTER IX STATE SENATE AND HOUSE OF REPRESENTATIVES (168.161...168.180)

Section 168.161 Offices of state senator or representative; eligibility; violation of MCL 38.412a.

Sec. 161.

(1) A person shall not be eligible to the office of state senator or representative unless the person is a citizen of the United States and a registered and qualified elector of the district he or she represents by the filing deadline, as provided in section 7 of article 4 of the state constitution of 1963.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible to the office of state senator or representative for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.162 Candidates for state senator or representative; nomination at primary.

Sec. 162.

A general primary election of all political parties shall be held in every election precinct in this state on the Tuesday succeeding the first Monday in August preceding every general November election, at which time the qualified and registered electors of each political party within every senatorial district and every representative district shall vote for party candidates for the offices of state senator and representative, to be filled at the November election: Provided, That this section shall not apply to parties required to nominate candidates at caucuses or conventions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.163 Candidate for state senator or representative; nominating petitions; signatures; form; filing; filing fee in lieu of nominating petition; deposit of fee; refund of deposit.

Sec. 163.

(1) To obtain the printing of the name of a person as a candidate for nomination by a political party for the office of state senator or representative under a particular party heading upon the official primary ballots in the various election precincts of a district, there shall be filed nominating petitions signed by a number of qualified and registered electors residing in the district as determined under section 544f. If the district comprises more than 1 county, the nominating petitions shall be filed with the secretary of state. If the district comprises 1 county or less, the nominating petitions shall be filed with the county clerk of that county. Nominating petitions shall be in the form prescribed in section 544c. Until December 31, 2013, the secretary of state and the various county clerks shall receive nominating petitions for filing in accordance with this act up to 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the secretary of state and the various county clerks shall receive nominating petitions for filing in accordance with this act up to 4 p.m. of the fifteenth Tuesday before the August primary.

(2) In lieu of filing a nominating petition, a filing fee of $100.00 may be paid to the county clerk or, for a candidate in a district comprising more than 1 county, to the secretary of state. Payment of the fee and certification of the name of the candidate paying the fee shall be governed by the same provisions as in the case of nominating petitions. The fee shall be deposited in the general fund of the county and shall be refunded to candidates who are nominated and to an equal number of candidates who receive the next highest number of votes in the primary election. If 2 or more candidates tie in having the lowest number of votes allowing a refund, the sum of $100.00 shall be divided among them. A refund of a deposit shall not be made to a candidate who withdraws as a candidate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 125, Eff. Sept. 27, 1957 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.163a Repealed. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963.



Section 168.164 Candidates for state senator or representative; withdrawal; notice.

Sec. 164.

After the filing of a nominating petition or filing fee by or in behalf of a proposed candidate for the office of state senator or representative, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the official with whom his or her nominating petitions or filing fee were filed, or his or her duly authorized agent, not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petition.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990
Popular Name: Election Code



Section 168.165 Candidates for state senator or representative; death; selection of candidate to fill vacancy; ballots.

Sec. 165.

If a candidate of a political party for the office of state senator or state representative, as applicable, after having qualified as a candidate, dies after the last day for qualifying as a candidate, leaving the political party without a candidate for the office of state senator or state representative, a candidate to fill the vacancy caused by the death may be selected by 3 delegates elected by a majority of the precinct delegates and nominees for state representative and state senator of the candidate's political party from within the senatorial or representative district. However, if the senatorial or representative district comprises more than 1 county, the meeting shall be called and conducted by the chairperson of the state central committee or his or her authorized representative. The name of the candidate selected under this subsection shall be transmitted to the county officials required by law to print and distribute ballots. The county officials shall print the name of the candidate selected under this section on the ballot in place of the deceased candidate, or if the ballots are already printed, have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 1994, Act 152, Imd. Eff. June 9, 1994 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.166 Candidate for state senator or representative; write-in.

Sec. 166.

If for any reason the number of candidates of a political party for the office of state senator or representative is equal to less than the total number to be nominated and elected, a sufficient number of blank spaces shall be provided on the primary ballots that affords every elector of the political party an opportunity to vote for as many candidates as are to be nominated and elected by writing in the name or names of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.167 Candidates for state senator or representative; nomination, certification.

Sec. 167.

The candidates of each political party for the office of state senator and representative receiving the greatest number of votes cast for candidates for said offices as set forth in the report of the board of canvassers canvassing said votes, based on the returns from the various election precincts or as determined by said board as a result of a recount, shall be declared the nominees of that political party for said offices at the next ensuing November election. If the district which the candidate seeks to represent comprises 1 county or less, said determination shall be by the board of county canvassers. If the district which the candidate seeks to represent comprises more than 1 county, then the county clerk of each such county shall transmit to the secretary of state within 8 days after the primary elections a certified statement of the number of votes received by each person for nominations as a candidate of any political party for said offices. The secretary of state shall appoint a meeting of the board of state canvassers at his office not later than 15 days after the primary elections, which date he shall forthwith certify to the chairman of the state central committee of each political party for the purpose of canvassing the returns and declaring the result of the primary for the nomination of the candidates for state senator and representative. The board of canvassers making such canvass shall forthwith certify such nomination or nominations to the county election commission or commissions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.168 Candidates for state senator or representative; withdrawal after nomination; procedure.

Sec. 168.

When a candidate of any political party has filed a nominating petition or filing fee for state senator or representative and has been nominated for the office by a party, he or she shall not be permitted to withdraw unless he or she shall be certified as a nominee at the subsequent state convention of the same party for a statewide office, or has removed from the district, or has become physically unfit, or become disqualified for any reason. If certified by a state convention for a statewide office, the candidate shall be deemed to have withdrawn from the previous nomination. No such vacancy shall be filled by the county executive committee or committees except for the causes and as herein specified. This prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having filed a nominating petition or filing fee and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1970, Act 175, Imd. Eff. Aug. 3, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990
Popular Name: Election Code



Section 168.169 Candidates for state senator or representative; death, certification for statewide office, withdrawal, physical unfitness, or disqualification; selection of candidate to fill vacancy; certification; ballots.

Sec. 169.

When the candidate of a political party, after having been nominated to the office of state senator or representative, shall die, be certified by a state convention for a statewide office, withdraw from the district, become physically unfit, or become disqualified for any reason, the members residing within said senatorial or representative district of the county executive committees of such candidate's political party for the counties comprising said senatorial or representative district shall meet at a time and place designated by the chairperson of the state central committee of such political party and notice of such meeting shall be sent to all such members of the county executive committees. The meeting shall be conducted by the secretary of the state central committee or his or her duly authorized agent, but said secretary or agent shall not be privileged to vote at such meeting. A candidate to fill the vacancy shall be selected by a majority vote of the committee members present and voting: Provided, That if such vacancy occurs in a senatorial or representative district wholly within 1 county, a candidate to fill the vacancy shall be selected by the county executive committee of the county by a majority vote thereof. The name of the candidate so selected shall be certified immediately by the chairperson and the secretary of said committee to the secretary of state in those districts comprising 2 or more counties and to the county clerk in those districts contained within 1 county. The certification shall be sent in any case to the board of election commissioners for each county, whose duty it is to prepare the official ballots; and said board shall cause to be printed or placed upon such ballots, in the proper place, the name of the candidate so selected and certified to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990
Popular Name: Election Code



Section 168.170 State senators and representatives; election, date.

Sec. 170.

A state senator in each senatorial district shall be elected in the general election in 1964, 1966 and every fourth year thereafter. A representative in each representative district shall be elected at each general November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.171 Candidate receiving greatest number of votes; duties of board of canvassers or county canvassers.

Sec. 171.

The board of state canvassers or the board of county canvassers, as appropriate, shall determine which candidate has received the greatest number of votes and shall declare that candidate to be duly elected. The board of state canvassers shall proceed as prescribed in section 841. The board of county canvassers shall proceed as prescribed in section 826.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.172 State senators and representatives; certificate of election; publication of certificate of determination and statement of votes; notice of election results.

Sec. 172.

The secretary of state or the county clerk shall file in his or her office and preserve the original statement and determination of the board of state canvassers or the board of county canvassers of the result of the election and shall immediately execute and cause to be delivered to the persons declared elected, a certificate of election, certified by him or her under the great seal of the state or the seal of the circuit court of the county. In each county which alone constitutes 1 or more senatorial or representative districts, the county clerk may cause a copy of the certificate of determination, together with a statement of votes cast at the election for the officers, to be published in at least 1 newspaper printed or circulated, or both, in that county. The county clerk shall notify the daily or weekly newspapers of the election results, in writing, as soon as practical after that information becomes available.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 162, Eff. Mar. 31, 1986
Popular Name: Election Code



Section 168.173 State senators and representatives; terms of office.

Sec. 173.

The term of office of state senator and representative shall commence at 12 noon on January 1 next following his election. The term of office of state representative shall be 2 years. The term of office of state senators elected at the general election in 1964 shall be 2 years. The term of office of state senators elected at the general election in 1966 and every fourth year thereafter shall be 4 years.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.174 State senators and representatives; oath of office.

Sec. 174.

Every person elected to the office of state senator or representative, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.175 State senators and representatives; resignation, notice.

Sec. 175.

Any person duly elected to the office of state senator or representative who desires to resign shall file a written notice containing the effective date of such resignation with the presiding officer of his respective house, who shall immediately transmit the same to the governor.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.176 State senators and representatives; vacancy, creation.

Sec. 176.

The office of state senator or representative shall become vacant on the happening of any of the following events, before the expiration of the term of such office: The death of the incumbent; his resignation; his removal from office; his ceasing to be an inhabitant of the district for which he shall have been elected; the decision of a competent tribunal declaring void his election or appointment; or his refusal or neglect to take and subscribe to his oath of office. Regardless of any change in the boundaries of any state senatorial or representative district, an incumbent state senator or representative shall continue to represent the district from which he was elected until his current term of office shall expire or his successor is elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.177 State senators and representatives; removal from office.

Sec. 177.

Any state senator or representative may be removed from office as provided in section 16 of article 4 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.178 State senators and representatives; vacancy in office; special election.

Sec. 178.

The governor may call a special election as provided in section 634 in any senatorial or representative district of the state when the right of office of a person elected state senator or representative shall cease before the commencement of the term of service for which the state senator or representative was elected, or whenever a vacancy occurs in the office of state senator or representative after the term of service has begun for which the state senator or representative was elected.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1980, Act 261, Imd. Eff. July 30, 1980
Popular Name: Election Code



Section 168.179 State senators and representatives; primary or election, recount of votes.

Sec. 179.

The votes cast for any candidate for the office of state senator or representative at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.180 State senators and representatives; recall.

Sec. 180.

Any person elected to the office of state senator or representative shall be subject to recall as provided in chapter 36 of this act and in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 63, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-IXA CHAPTER IXA DELEGATES TO CONVENTIONS FOR GENERAL REVISION OF THE STATE CONSTITUTION (168.181...168.190)

Section 168.181-168.190 Repealed. 1967, Act 35, Eff. Nov. 2, 1967.

Popular Name: Election Code






116-1954-X CHAPTER X PROSECUTING ATTORNEY; SHERIFF; COUNTY CLERK; COUNTY TREASURER; REGISTER OF DEEDS; DRAIN COMMISSIONER; CORONERS; SURVEYOR (168.191...168.211)

Section 168.191 County officers; eligibility; violation of MCL 38.412a.

Sec. 191.

(1) A person shall not be eligible to the office of county clerk, county treasurer, register of deeds, prosecuting attorney, sheriff, drain commissioner, surveyor, or coroner if the person is not a registered and qualified elector of the county in which election is sought by the filing deadline.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible to any of the offices enumerated in this section for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.192 Candidates for county offices; nomination at primary.

Sec. 192.

A general primary election of all political parties shall be held in every county of this state on the Tuesday succeeding the first Monday in August preceding the general November election at which the officers named in section 191 of this act are to be elected, at which time the qualified and registered electors of each political party may vote for party candidates for the offices. This section shall not apply to parties required to nominate candidates at caucuses or conventions.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 35, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.193 Candidate for county offices; nominating petitions; signatures; form; filing fee in lieu of nominating petitions; deposit of fee; refund; forfeiture of deposit.

Sec. 193.

(1) To obtain the printing of the name of a person as a candidate for nomination by a political party for an office named in section 191 under a particular party heading upon the official primary ballots, there shall be filed with the county clerk nominating petitions signed by a number of qualified and registered electors residing within the county as determined under section 544f. Nominating petitions shall be in the form prescribed in section 544c. Until December 31, 2013, the county clerk shall receive nominating petitions up to 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the county clerk shall receive nominating petitions up to 4 p.m. of the fifteenth Tuesday before the August primary.

(2) To obtain the printing of the name of a candidate of a political party under the particular party's heading upon the primary election ballots in the various voting precincts of the county, there may be filed by the candidate, in lieu of filing nomination petitions, a filing fee of $100.00 to be paid to the county clerk. Payment of the fee and certification of the candidate's name paying the fee shall be governed by the same provisions as in the case of nominating petitions. The fee shall be deposited in the general fund of the county and shall be refunded to candidates who are nominated and to an equal number of candidates who receive the next highest number of votes in the primary election. If 2 or more candidates tie in having the lowest number of votes allowing a refund, the sum of $100.00 shall be divided among them. The deposits of all other defeated candidates, as well as the deposits of candidates who withdraw or are disqualified, shall be forfeited and the candidates shall be notified of the forfeiture. Deposits forfeited under this section shall be paid into and credited to the general fund of the county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 35, Eff. Mar. 24, 1964 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.194 Candidates for nomination; withdrawal, notice.

Sec. 194.

After the filing of a nominating petition or filing fee by or in behalf of a proposed candidate for any of the offices named in section 191 of this act, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the county clerk or his duly authorized agent not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petition or filing fee, as in this act provided, unless the third day falls on a Saturday, Sunday or legal holiday, in which case the notice of withdrawal may be served on the clerk up to 4 o'clock, eastern standard time, on the next secular day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.195 Candidate for county offices; death; selection of candidate to fill vacancy; ballots.

Sec. 195.

If a candidate of a political party for prosecuting attorney, sheriff, county clerk, county treasurer, register of deeds, drain commissioner, coroner, or surveyor, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for that office, a candidate to fill the vacancy may be selected by the members of the county committee of the candidate's political party, and the name of the candidate selected shall be transmitted to the county officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the county officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective counties.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.196 Candidates for nomination; write-in.

Sec. 196.

If for any reason the number of candidates of a political party for any 1 or more of the offices named in section 191 is equal to less than the total number to be nominated by the political party, a blank space or spaces shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for as many candidates for the office as are to be nominated by the political party by writing in the name or names of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.197 Candidates for county offices; nomination, certification.

Sec. 197.

The candidates of each political party for the offices named in section 191 of this act receiving the greatest number of votes cast for said offices, as set forth in the reports of the board of county canvassers, based on the returns from the various election precincts, or as determined by said board as the result of a recount, shall be declared the nominees of that political party for said offices at the next ensuing November election. The board of county canvassers shall forthwith certify such nominations to the county election commission.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.198 Withdrawal of candidate after nomination for office; replacement of candidate dying before election; vacancy.

Sec. 198.

(1) If a candidate of a political party files a nominating petition or filing fee for a county office and has been nominated for the office by a political party, the candidate is not permitted to withdraw unless he or she has moved from the county or has become physically unfit.

(2) If a candidate of a political party files a nominating petition or filing fee for the office of county commissioner and has been nominated for that office by a political party, the candidate is not permitted to withdraw unless he or she has moved from the county or from the district from which he or she was nominated or has become physically unfit.

(3) If the person who has been nominated as the candidate of a political party for a county office or the office of county commissioner dies before the date of the election for that office, the county executive committee of the party whose candidate has died shall select, by majority vote, a replacement for that person. The name of the replacement selected shall be transmitted to the election officials responsible for the preparation and distribution of ballots, and the name of the replacement shall be affixed to each ballot in place of the name of the original candidate.

(4) A vacancy shall not be filled by a county executive committee except as provided in this section.

(5) This prohibition shall not be construed to prohibit the withdrawal of a candidate who was nominated without having filed a nominating petition or filing fee and whose name has been written or placed on the ballot of a political party.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1974, Act 273, Imd. Eff. Oct. 2, 1974 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.199 Candidates for county offices; death, withdrawal or disqualification; new candidate, selection, certification; ballots.

Sec. 199.

Whenever a candidate of a political party, after having been nominated to any office named in section 191 of this act, shall die, withdraw as provided in section 198, remove from the county, or become disqualified for any reason, the county committee of such party shall meet forthwith and, by a majority vote of the members thereof, shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the county clerk and to the board of county election commissioners, whose duty it is to prepare the official ballots and who shall cause to be printed or placed upon such ballots, in the proper place, the name of the candidate so selected to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.200 County officers; election; combination or separation of offices of county clerk and register of deeds.

Sec. 200.

(1) A county clerk, a county treasurer, a register of deeds, a prosecuting attorney, a sheriff, a drain commissioner, and a surveyor shall be elected at the 2000 general November election and every fourth year after that. However, in a county in which 1 of these offices is abolished or combined as provided by law, no person shall be elected to that office in that county.

(2) Subject to subsections (3), (4), and (5), a county board of commissioners may by resolution combine the offices of county clerk and register of deeds in 1 office of the clerk register or separate the office of the clerk register into the offices of county clerk and register of deeds. A combination or separation of offices shall not take effect before the expiration of the current term of the affected offices.

(3) Before adopting a resolution to combine the offices of county clerk and register of deeds or separate the office of clerk register into the offices of county clerk and register of deeds, a county board of commissioners shall study the question of combining or separating the offices. The mandatory requirements of this subsection may be satisfied by conducting a public hearing pursuant to subsection (4).

(4) The county board of commissioners as a whole body shall hold not less than 1 public hearing, held subject to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275, on the question of combining or separating the offices of county clerk and register of deeds. The county board of commissioners may vote on the question as a regularly scheduled agenda item not less than 10 days or more than 30 days after the last public hearing held by the county board of commissioners on the question.

(5) Not later than the sixth Tuesday before the deadline for filing the nominating petitions for the office of county clerk, register of deeds, or clerk register, the county board of commissioners may by a vote of 2/3 of the commissioners elected and serving combine the offices of county clerk and register of deeds or separate the office of the clerk register. The resolution shall become effective upon the commencement of the next term of office of the county clerk, register of deeds, or clerk register after the adoption of the resolution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1998, Act 364, Imd. Eff. Oct. 20, 1998
Popular Name: Election Code



Section 168.201 County officers; certificate of determination by board of county canvassers.

Sec. 201.

The board of county canvassers shall determine which candidates for the offices named in section 191 of this act received the greatest number of votes and shall declare such candidates to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver same to the county clerk within 14 days following the date of the election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.202 County officers; certificate of election; publication of certificate of determination and statement of votes.

Sec. 202.

The county clerk shall file in his or her office and preserve the original statement and determination of the board of county canvassers of the results of the election and shall immediately execute and cause to be delivered to the persons declared elected to the offices named in section 200 a properly certified certificate of election, certified by him or her under the seal of the county. The county clerk may cause a copy of the certificate of determination, together with a statement of the votes cast at the election for the offices, to be published in at least 1 newspaper printed or circulated, or both, in that county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 162, Eff. Mar. 31, 1986
Popular Name: Election Code



Section 168.203 County officers; terms of office.

Sec. 203.

The term of office of the county clerk, county treasurer, register of deeds, prosecuting attorney, sheriff, drain commissioner, surveyor and coroner shall begin on January 1 next following the election, and continues until a successor is elected and qualified, except that in counties having a population of 1,000,000 or more the term of office of the county treasurer shall begin on July 1 next following the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 35, Eff. Mar. 24, 1964 ;-- Am. 1964, Act 185, Imd. Eff. May 20, 1964
Popular Name: Election Code



Section 168.204 County officers; oath of office, bond, deposit.

Sec. 204.

Every person elected to an office named in section 200 of this act, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution and, with the exception of the prosecuting attorney, shall give bond in the amount and manner prescribed by law and shall deposit said oath with the county clerk and said bond with the county treasurer. The county treasurer shall file his bond with the county clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 35, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.205 County officers; resignation, notice.

Sec. 205.

Any person duly elected to any of the county offices named in section 200 of this act who desires to resign shall file a written notice containing the effective date of such resignation with the presiding or senior judge of probate, the county clerk and the prosecuting attorney of said county: Provided, That if the county clerk or the prosecuting attorney desires to resign, he shall file a written notice containing the effective date of such resignation with the presiding judge of that judicial circuit.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.206 County offices; vacancy, creation.

Sec. 206.

The office of county clerk, county treasurer, register of deeds, prosecuting attorney, sheriff, drain commissioner, surveyor or coroner in any county in this state shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the county in which his office is located; his conviction of an infamous crime or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; his refusal or neglect to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law; or his refusal or neglect to give bond in the amount and manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.206a County officers; death before commencement of term.

Sec. 206a.

Whenever any person elected to the office of county clerk, county treasurer, register of deeds, prosecuting attorney, sheriff, drain commissioner, surveyor or coroner in any county shall die before the commencement of the term for which he was elected, there shall be a vacancy for the term to which such person was elected to be filled according to law. The vacancy shall be filled within 15 days after the beginning of the term for which he was elected.

History: Add. 1965, Act 156, Eff. Mar. 31, 1966
Popular Name: Election Code



Section 168.207 County officers; removal from office; service of charges, hearing.

Sec. 207.

The governor may remove any and all county officers named in section 200 of this chapter when he shall be satisfied from sufficient evidence submitted to him, as hereinafter provided, that such officer has been guilty of official misconduct, or of wilful neglect of duty, or of extortion, or habitual drunkenness, or has been convicted of being drunk, or whenever it shall appear by a certified copy of the judgment of a court of record of this state that such officer, after his election or appointment, shall have been convicted of a felony; but the governor shall take no action upon any such charges made to him against any such officer until the same shall have been exhibited to him in writing, verified by the affidavit of the party making them, that he believes the charges to be true. But no such officer shall be removed for such misconduct or neglect until charges thereof shall have been exhibited to the governor as above provided and a copy of the same served on such officer and an opportunity given him of being heard in his defense: Provided, That the service of such charges upon the person or persons complained against shall be made by handing to such person or persons a copy of such charges, together with all affidavits or exhibits which may be attached to the original petition if such person or persons can be found; and if not, by leaving a copy at the last place of residence of such person or persons, with some person of suitable age, if such person can be found; and if not, by posting it in some conspicuous place upon his last known place of residence. No officer who has been removed in accordance with the provisions of this section shall be eligible to election or appointment to any office for a period of 3 years from the date of such removal.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.208 Repealed. 2014, Act 418, Imd. Eff. Dec. 30, 2014.



Section 168.209 County office; vacancy; manner of filling.

Sec. 209.

If a vacancy occurs in an elective or appointive county office, it shall be filled in the following manner:

(1) If the vacancy is in the office of county clerk or prosecuting attorney, it shall be filled by appointment by the judge or judges of that judicial circuit.

(2) If the vacancy is in any other county office, the presiding or senior judge of probate, the county clerk, and the prosecuting attorney shall appoint a suitable person to fill the vacancy.

(3) A person appointed shall take and subscribe to the oath as provided in section 1 of article XI of the state constitution of 1963, give bond in the manner required by law, and hold office for the remainder of the unexpired term and until a successor is elected and qualified. However, if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 193 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 35, Eff. Mar. 24, 1964 ;-- Am. 1968, Act 156, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.210 County officers; primary or election, recount of votes.

Sec. 210.

The votes cast for any candidate for any of the offices named in section 200 of this act at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.211 County officers; recall.

Sec. 211.

Any person elected to the offices named in section 200 of this act shall be subject to recall as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XI CHAPTER XI COUNTY AUDITORS (168.221...168.241)

Section 168.221 Scope of chapter.

Sec. 221.

The provisions of this chapter shall apply only to counties electing county auditors by popular vote.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.222 Repealed. 1999, Act 218, Eff. Mar. 10, 2000.



Section 168.223 Candidates for county auditor; nomination at primary.

Sec. 223.

A primary of all political parties shall be held on the Tuesday succeeding the first Monday in August preceding the general November election in the year 1956 and every fourth year thereafter, at which time the qualified and registered electors of each political party may vote for party candidates for nomination for the office of county auditor. A primary of all political parties shall be held on the third Monday in February preceding the general April election in the year 1957 and every fourth year thereafter, and in the year 1959 and every fourth year thereafter, at which time the qualified and registered electors of each political party may vote for party candidates for nomination for the office of county auditor: Provided, That this section shall not apply to parties required to nominate candidates at conventions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.223a County auditor; term of office in counties over 1,000,000; abolition of office.

Sec. 223a.

Notwithstanding the provisions of any general or local acts to the contrary, in any county now or hereafter having a population of 1,000,000 or more, any elected county auditor whose term of office expires on December 31, 1965, shall continue in office until December 31, 1966; any elected county auditor whose term of office expires on December 31, 1967, shall continue in office until December 31, 1968; any elected county auditor whose term of office expires on December 31, 1968, shall continue in office until December 31, 1970. Thereafter each county auditor shall be elected for a term of 6 years and until a successor shall be elected and qualified. If for any reason the office of county auditor is abolished before the expiration of the term of any county auditor, the term shall be deemed to have expired on the date the office was abolished. County auditors shall be nominated and elected in all respects in the same manner as provided by law for the nomination and election of other partisan county officers.

History: Add. 1965, Act 90, Imd. Eff. June 28, 1965
Popular Name: Election Code



Section 168.224 Office of county auditor; nominating petitions; signatures; form; filing fee in lieu of nominating petitions; deposit of fee; refund; forfeiture of deposit.

Sec. 224.

(1) To obtain the printing of the name of a person as candidate for nomination by a political party for the office of county auditor under a particular party heading upon the official primary ballots, there shall be filed with the county clerk nominating petitions signed by a number of qualified and registered electors residing within the county as determined under section 544f. Nominating petitions shall be in the form prescribed in section 544c. Until December 31, 2013, the county clerk shall receive nominating petitions up to 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the county clerk shall receive nominating petitions up to 4 p.m. of the fifteenth Tuesday before the August primary.

(2) To obtain the printing of the name of the candidate of a political party under the particular party's heading upon the primary election ballots in the various voting precincts of the county, there may be filed by the candidate, in lieu of filing nominating petitions, a filing fee of $100.00 to be paid to the county clerk. Payment of the fee and certification of the name of the candidate paying the fee shall be governed by the same provisions as in the case of nominating petitions. The fee shall be deposited in the general fund of the county and shall be refunded to candidates who are nominated and to an equal number of candidates who received the next highest number of votes in the primary election. If 2 or more candidates tie in having the lowest number of votes allowing a refund, the sum of $100.00 shall be divided among them. The deposits of all other defeated candidates and of candidates who withdraw or are disqualified shall be forfeited and the candidates shall be notified of the forfeitures. Deposits forfeited under this section shall be paid into and credited to the general fund of the county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 36, Imd. Eff. Dec. 27, 1963 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.225 Candidates for county auditor; withdrawal, notice.

Sec. 225.

After the filing of nominating petitions or filing fee by or in behalf of a proposed candidate for the office of county auditor, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the county clerk or his duly authorized agent not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petitions, as in this act provided, unless the third day falls on a Saturday, Sunday or legal holiday, in which case the notice of withdrawal may be served on the clerk up to 4 o'clock, eastern standard time, on the next secular day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.226 Candidate for county auditor; death; selection of candidate to fill vacancy; ballots.

Sec. 226.

If a candidate of a political party for the office of county auditor, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for the office of county auditor, a candidate to fill the vacancy may be selected by the members of the county committee of the candidate's political party for the county, and the name of the candidate selected shall be transmitted to the county officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the county officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective counties.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.227 Candidate for county auditor; write-in.

Sec. 227.

If for any reason there is no candidate of a political party for county auditor, a blank space shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for a candidate for the office by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.228 Candidates for county auditor; nomination, certification.

Sec. 228.

The candidate of each political party for the office of county auditor receiving the greatest number of votes cast for candidates for said office, as set forth in the report of the board of county canvassers, based on the returns from the various election precincts, or as determined by said board as the result of a recount, shall be declared the nominee of that political party for said office at the next ensuing November election, and the board of county canvassers shall forthwith certify such nomination to the county election commission not later than 35 days prior to said ensuing election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 36, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.229 Candidates for county auditor; withdrawal after nomination.

Sec. 229.

When a candidate of any political party has filed nominating petitions or filing fee for such office and has been nominated for said office by said party, he shall not be permitted to withdraw unless he has removed from the county or has become physically unfit. No vacancy shall be filled by the county committee except for the above causes and as herein specified: Provided, That this prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having nominating petitions or filing fee and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.230 Candidates for county auditor; death, withdrawal or disqualification; selection of new candidate, certification; ballots.

Sec. 230.

When the candidate of a political party, after having been nominated to the office of county auditor, shall die, withdraw as provided in section 229 of this act, remove from the county, or become disqualified for any reason, the county committee of such party shall meet forthwith and, by a majority vote of the members thereof, shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the county clerk and to the board of county election commissioners, and the board of county election commissioners, whose duty it is to prepare the official ballots, shall cause to be printed or placed upon such ballots, in the proper place, the name of the candidate so selected to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.231 County auditor; election.

Sec. 231.

A county auditor shall be elected at the general November election in the year 1956 and every fourth year thereafter, and in counties electing a county auditor in the spring, a county auditor shall be elected at the biennial spring election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.232 County auditor; certificate of determination by board of county canvassers.

Sec. 232.

The board of county canvassers shall determine which candidate for county auditor received the greatest number of votes and shall declare such candidate to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the county clerk within 14 days following the date of the election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.233 County auditor; certificate of election; publication of certificate of determination and statement of votes.

Sec. 233.

The county clerk shall file in his or her office and preserve the original statement and determination of the board of county canvassers of the results of the election and shall immediately execute and cause to be delivered to the person declared elected to the office of county auditor, a properly certified certificate of election, certified by him or her under the seal of the county. The county clerk may cause a copy of the certificate of determination, together with a statement of the votes cast at the election for these offices, to be published in at least 1 newspaper printed or circulated, or both, in that county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 162, Eff. Mar. 31, 1986
Popular Name: Election Code



Section 168.234 County auditor; term of office.

Sec. 234.

The term of office for county auditor shall be for 4 years, beginning on the first day of January next following the election, and until his successor is elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.235 County auditor; oath of office, bond, deposit.

Sec. 235.

Every person elected to the office of county auditor, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and shall give bond in the amount and manner prescribed by law, and shall deposit said oath with the county clerk and said bond with the county treasurer.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 36, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.236 County auditor; resignation, notice.

Sec. 236.

Any person duly elected to the office of county auditor of any county who desires to resign shall file a written notice containing the effective date of such resignation with the presiding or senior judge of probate, county clerk and prosecuting attorney.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.237 County auditor; vacancy, creation.

Sec. 237.

The office of county auditor in any county in this state shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the county where his office is located; his conviction of an infamous crime, or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; his refusal or neglect to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law; or his refusal or neglect to give bond in the amount and manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.238 County auditor; removal from office; service of charges, hearing.

Sec. 238.

The governor may remove any county auditor when he shall be satisfied from sufficient evidence submitted to him, as hereinafter provided, that such officer has been guilty of official misconduct, or of wilful neglect of duty, or of extortion, or habitual drunkenness, or has been convicted of being drunk, or whenever it shall appear by a certified copy of the judgment of a court of record of this state that such officer, after his election or appointment, shall have been convicted of a felony; but the governor shall take no action upon any such charges made to him against any such officer until the same shall have been exhibited to him in writing, verified by the affidavit of the party making them, that he believes the charges to be true. But no such officer shall be removed for such misconduct or neglect until charges thereof shall have been exhibited to the governor as above provided and a copy of the same served on such officer and an opportunity given him of being heard in his defense: Provided, That the service of such charges upon the person or persons complained against shall be made by handing to such person or persons a copy of such charges, together with all affidavits or exhibits which may be attached to the original petition if such person or persons can be found; and if not, by leaving a copy at the last place of residence of such person or persons, with some person of suitable age, if such person can be found; and if not, by posting it in some conspicuous place upon his last known place of residence. No officer who has been removed in accordance with the provisions of this section shall be eligible to election or appointment to any office for a period of 3 years from the date of such removal.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.239 County auditor; appointment to fill vacancy; oath; bond; term.

Sec. 239.

If a vacancy occurs in the office of county auditor, a qualified person shall be appointed to fill the vacancy by a committee consisting of the presiding or senior judge of probate, the county clerk, and the prosecuting attorney of the county, 2 of whom shall constitute a quorum. The person appointed shall take the oath of office, as provided in section 1 of article XI of the state constitution of 1963, give bond in the manner required by law, and hold office for the remainder of the unexpired term and until a successor is elected and qualified. However, if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 224 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 36, Imd. Eff. Dec. 27, 1963 ;-- Am. 1968, Act 156, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.240 County auditor; primary or election, recount of votes.

Sec. 240.

The votes cast for any candidate for county auditor at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.241 County auditor; recall.

Sec. 241.

Any person elected to the office of county auditor shall be subject to recall as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XII CHAPTER XII COUNTY ROAD COMMISSIONERS (168.251...168.271)

Section 168.251 Scope of chapter.

Sec. 251.

This chapter shall not be applicable in counties in which the county road commissioners are appointed by the board of county supervisors.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.252 County road commissioner; eligibility.

Sec. 252.

No person shall be eligible to the office of county road commissioner who shall not have been a citizen of the United States and a qualified and registered elector of the county in which election is sought for at least 1 year next preceding his election, nor shall he be a member of the county board of supervisors.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.253 Candidates for county road commissioner; nomination at primary.

Sec. 253.

A general primary election of all political parties shall be held on the Tuesday succeeding the first Monday in August preceding every general November election in which county road commissioners are elected, at which time the qualified and registered electors of each political party may vote for party candidates for the office of county road commissioner.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 62, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.254 Office of county road commissioner; nominating petitions; signatures; form; filing fee in lieu of nominating petitions; deposit of fee; refund; forfeiture of deposit.

Sec. 254.

(1) To obtain the printing of the name of a person as a candidate for nomination by a political party for the office of county road commissioner under a particular party heading upon the official primary ballots, there shall be filed with the county clerk of the county nominating petitions signed by a number of qualified and registered electors residing within the county as determined under section 544f. Nominating petitions shall be in the form prescribed in section 544c. Until December 31, 2013, the county clerk shall receive nominating petitions up to 4 p.m. of the twelfth Tuesday before the August primary in which county road commissioners are to be elected. Beginning January 1, 2014, the county clerk shall receive nominating petitions up to 4 p.m. of the fifteenth Tuesday before the August primary in which county road commissioners are to be elected.

(2) To obtain the printing of the name of a candidate of a political party under the particular party's heading upon the primary election ballots in the various voting precincts of the county, there may be filed by each candidate, in lieu of filing nominating petitions, a filing fee of $100.00 to be paid to the county clerk. Payment of the fee and certification of the name of the candidate paying the fee shall be governed by the same provisions as in the case of nominating petitions. The fee shall be deposited in the general fund of the county and shall be returned to all candidates who are nominated and to an equal number of candidates who received the next highest number of votes in the primary election. If 2 or more candidates tie in having the lowest number of votes allowing a refund, the sum of $100.00 shall be divided among them. The deposits of all other defeated candidates, as well as the deposits of candidates who withdraw or are disqualified, shall be forfeited and the candidates shall be notified of the forfeitures. Deposits forfeited under this section shall be paid into and credited to the general fund of the county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 62, Imd. Eff. Dec. 27, 1963 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.255 Candidate for county road commissioner; death; selection of candidate to fill vacancy; ballots.

Sec. 255.

If a candidate of a political party for the office of county road commissioner, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for the office of county road commissioner, a candidate to fill the vacancy may be selected by the members of the county committee of the candidate's political party for the county, and the name of the candidate selected shall be transmitted to the county officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the county officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within their respective county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.256 Candidates for nomination; withdrawal, notice.

Sec. 256.

After the filing of nominating petitions or filing fee by or in behalf of a proposed candidate for the office of county road commissioner, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the county clerk or his duly authorized agent not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petition, as in this act provided.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.257 Candidates for county road commissioner; write-in.

Sec. 257.

If for any reason there is no candidate of a political party for county road commissioner, a blank space shall be provided on each of the official primary ballots that affords every elector of the political party an opportunity to vote for a candidate for that office by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.258 Candidates for county road commissioner; nomination, certification.

Sec. 258.

The candidate of each political party for the office of county road commissioner receiving the greatest number of votes cast for candidates for said office, as set forth in the report of the board of county canvassers, based on the returns from the various election precincts, or as determined by said board as the result of a recount, shall be declared the nominee of that political party for said office at the next ensuing November election, and the board of county canvassers shall forthwith certify such nomination to the county election commission.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.259 Candidates; withdrawal after nomination.

Sec. 259.

When a candidate of any political party has filed nominating petitions or filing fee for such office and has been nominated for said office by said party, he shall not be permitted to withdraw unless he has removed from the county, or has become physically unfit. No vacancy shall be filled by the county committee except for the causes and as herein specified: Provided, That this prohibition shall not be construed to prohibit the withdrawal of any candidate who has been nominated without having filed a nominating petition or filing fee, and whose name has been written or placed on the ballot of any political party.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.260 Candidates; death, withdrawal or disqualification; selection of new candidate, certification; ballots.

Sec. 260.

When the candidate of a political party, after having been nominated to the office of county road commissioner, shall die, withdraw, remove from the county, or become disqualified for any reason, the county committee of such party shall meet forthwith and, by a majority vote of the members thereof, shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the county clerk and to the board of county election commissioners, whose duty it is to prepare the official ballots and who shall cause to be printed or placed upon such ballots, in the proper place, the name of the candidate so selected to fill such vacancy.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.261 County road commissioner; election.

Sec. 261.

A county road commissioner shall be elected at the general election to be held on the Tuesday succeeding the first Monday of November in every even numbered year.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.262 County road commissioner; certificate of determination by board of county canvassers.

Sec. 262.

The board of county canvassers shall determine which candidate for county road commissioner received the greatest number of votes and shall declare such candidate to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the county clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.263 County road commissioner; certificate of election.

Sec. 263.

The county clerk shall file in his office and preserve the original statement and determination of the board of county canvassers of the results of the election and shall forthwith execute and cause to be delivered to the person thereby declared to be elected to the office of county road commissioner a certificate of election, certified by him under the seal of the county.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.264 County road commissioner; term of office.

Sec. 264.

The term of office for county road commissioner shall be 6 years, beginning on the first day of January next following his election, and shall continue until a successor shall have been elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.265 County road commissioner; oath of office, bond, deposit.

Sec. 265.

Every person elected to the office of county road commissioner, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and shall give bond in the amount and manner prescribed by law, and shall deposit said oath with the county clerk and said bond with the board of county auditors. In counties having no county auditors, the bond shall be deposited with the county treasurer.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 62, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.266 County road commissioner; resignation, notice.

Sec. 266.

Any person duly elected to the office of county road commissioner of any county who desires to resign shall file a written notice containing the effective date of such resignation with the chairman of the board of county supervisors and a copy with the county clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.267 County road commissioner; vacancy, creation.

Sec. 267.

The office of county road commissioner in any county in this state shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the county where his office is located; his conviction of an infamous crime, or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; his refusal or neglect to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law; or his refusal or neglect to give bond in the amount and manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.268 County road commissioner; removal from office; service of charges, hearing; ineligibility for office.

Sec. 268.

The governor may remove any county road commissioner when he shall be satisfied from sufficient evidence submitted to him, as hereinafter provided, that such officer has been guilty of official misconduct, or of wilful neglect of duty, or of extortion, or habitual drunkenness, or has been convicted of being drunk, or whenever it shall appear by a certified copy of the judgment of a court of record of this state that such officer, after his election or appointment, shall have been convicted of a felony; but the governor shall take no action upon any such charges made to him against any such officer until the same shall have been exhibited to him in writing, verified by the affidavit of the party making them, that he believes the charges to be true. But no such officer shall be removed for such misconduct or neglect until charges thereof shall have been exhibited to the governor as above provided and a copy of the same served on such officer and an opportunity given him of being heard in his defense: Provided, That the service of such charges upon the person or persons complained against shall be made by handing to such person or persons a copy of such charges, together with all affidavits or exhibits which may be attached to the original petition if such person or persons can be found; and if not, by leaving a copy at the last place of residence of such person or persons, with some person of suitable age, if such person can be found; and if not, by posting it in some conspicuous place upon his last known place of residence. No officer who has been removed in accordance with the provisions of this section shall be eligible to election or appointment to any office for a period of 3 years from the date of such removal.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.269 County road commissioner; appointment to fill vacancy; oath; bond; term.

Sec. 269.

If a vacancy occurs in the office of county road commissioner, a qualified person shall be appointed to fill the vacancy by the county board of commissioners. The person appointed shall take the oath of office, give bond in the manner required by law, and hold office for the remainder of the unexpired term and until a successor is elected and qualified. However, in a county in which county road commissioners are elected, if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 254 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 156, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.270 County road commissioner; primary or election, recount of votes.

Sec. 270.

The votes cast for any candidate for county road commissioner at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.271 County road commissioner; recall.

Sec. 271.

Any person elected to the office of county road commissioner shall be subject to recall as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XIII CHAPTER XIII STATE BOARD OF EDUCATION; BOARD OF REGENTS OF UNIVERSITY OF MICHIGAN; BOARD OF TRUSTEES OF MICHIGAN STATE UNIVERSITY; BOARD OF GOVERNORS OF WAYNE STATE UNIVERSITY (168.281...168.296)

Section 168.281 State board of education and boards of state universities; membership eligibility; violation of MCL 38.412a.

Sec. 281.

(1) A person shall not be eligible to membership on the state board of education, the board of regents of the university of Michigan, the board of trustees of Michigan state university, or the board of governors of Wayne state university if the person is not a registered and qualified elector of this state on the date the person is nominated for the office.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible to membership on any of the boards enumerated in this section for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.282 Candidates for boards of state universities; nomination at fall state conventions.

Sec. 282.

At its fall state convention each political party may nominate 2 candidates for membership on the board of regents of the University of Michigan, 2 candidates for membership on the board of trustees of Michigan State University and 2 candidates for membership on the board of governors of Wayne State University. Nomination to membership on the board of regents of the University of Michigan shall occur in 1966 and every second year thereafter. Nomination to the board of trustees of Michigan State University and to the board of governors of Wayne State University shall occur in 1964 and every second year thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.282a Candidates for state board of education; nomination at fall state convention.

Sec. 282a.

At its fall state convention of 1964, each political party may nominate 8 candidates for membership on the state board of education. Two candidates shall be nominated for 2-year terms, 2 for 4-year terms, 2 for 6-year terms and 2 for 8-year terms. At its fall state convention of 1966, and every 2 years thereafter, each political party may nominate 2 candidates for membership on the state board of education.

History: Add. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.283 Candidates for state board of education and boards of state universities; canvass by state central committee of each political party; vignette.

Sec. 283.

Not more than 24 hours after the conclusion of the fall state convention, the state central committee of each political party shall canvass the proceedings of the convention and determine the nominees of the convention for membership on the state board of education, the board of regents of the university of Michigan, the board of trustees of Michigan state university, and the board of governors of Wayne state university. Not more than 1 business day after the conclusion of the state convention, the chairperson and secretary of the state central committee shall forward by registered or certified mail to the secretary of state a copy of the vignette adopted by the state central committee and a typewritten or printed list of the names and residence, including the street address if known, of the candidates nominated at the convention for the offices specified in this section. The secretary of state shall forward a copy of a list received under this section to the board of election commissioners of each county, in care of the county clerk at the county seat.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.284 Candidates for state board of education and boards of certain state universities; withdrawal; notice.

Sec. 284.

A person who is certified by the state central committee of a party as nominated for membership on the state board of education, the board of regents of the university of Michigan, the board of trustees of Michigan state university, or the board of governors of Wayne state university may withdraw by filing a written notice of withdrawal with the secretary of state or his or her duly authorized agent and a copy with the chairperson and the secretary of the state central committee of the party not later than 4 p.m., eastern standard time, of the fourth business day following the conclusion of the convention at which the person was nominated.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.285 Candidates for state board of education and boards of state universities; death, withdrawal or disqualification; election of new candidate, certification; ballots.

Sec. 285.

Whenever a candidate of a political party, after having been nominated to membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, or the board of governors of Wayne State University, shall die, withdraw, remove from the state, or become disqualified for any reason, the state central committee of said party shall meet forthwith and, by a majority vote of the members thereof, shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the secretary of state and to the board of election commissioners for each county, whose duty it is to prepare the official ballots, and said board shall cause to be printed or placed upon said ballots, in the proper place, the name of the candidate so selected to fill the vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.286 Boards of state universities; election.

Sec. 286.

Two members of the board of regents of the University of Michigan shall be elected at the general election in 1966 and in every general election thereafter. Two members of the board of trustees of Michigan State University and 2 members of the board of governors of Wayne State University shall be elected at the general election in 1964 and in every general election thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.286a State board of education; election.

Sec. 286a.

Eight members of the state board of education shall be elected at the general election in 1964. Two members shall be elected for 2-year terms, 2 for 4-year terms, 2 for 6-year terms, and 2 for 8-year terms. Two members of the state board of education shall be elected for 8-year terms at the general election in 1966 and in every general election thereafter.

History: Add. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.287 State board of education and boards of state universities; certificate of determination by board of state canvassers.

Sec. 287.

The board of state canvassers shall determine which candidates for membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University and the board of governors of Wayne State University have received the greatest number of votes and shall declare such candidates to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.288 State board of education and boards of state universities; certificate of election.

Sec. 288.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the persons thereby declared to be elected to membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University and the board of governors of Wayne State University a certificate of election, certified by him under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.289 State board of education and boards of state universities; terms of office.

Sec. 289.

Subject to section 286a, the term of office of members of the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, and the board of governors of Wayne State University shall be 8 years and shall begin at 12 noon on January 1 next following their election. The terms of office of members of said boards shall continue until a successor is elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.290 State board of education and boards of state universities; oath of office, deposit.

Sec. 290.

Every person elected to membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, or the board of governors of Wayne State University, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and shall deposit said oath with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.291 State board of education and boards of state universities; resignation, notice.

Sec. 291.

Any person duly elected to membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University or the board of governors of Wayne State University, who desires to resign shall file a written notice containing the effective date of such resignation with the governor and a copy with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.292 State board of education and boards of state universities; vacancy, creation, notice to governor.

Sec. 292.

There shall be a vacancy on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, or the board of governors of Wayne State University upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the state; his conviction of an infamous crime, or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law. When a vacancy shall occur on any of the said boards, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing to the governor. Such notice shall be given by the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.293 State board of education and boards of state universities; impeachment; removal from office, service of charges, hearing.

Sec. 293.

Any member of said boards may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution. The governor shall have the power and it shall be his duty, except at such time as the legislature may be in session, to examine into the condition and administration of the said boards and the acts of the members enumerated herein and to remove from office for gross neglect of duty or for corrupt conduct in office, or any other misfeasance or malfeasance therein, and report the causes of such removal to the legislature at its next session. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a public hearing conducted personally by the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.294 State board of education and boards of state universities; appointment, vacancy, oath of office.

Sec. 294.

Whenever a vacancy shall occur on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, or the board of governors of Wayne State University, the governor shall appoint a successor to fill such vacancy, and the person so appointed shall take the oath of office and shall hold office for the remainder of the unexpired term and until his successor is elected and qualified. A candidate receiving the highest number of votes for membership on any of said boards and who has subscribed to the constitutional oath shall be deemed to be elected and qualified even though a vacancy occurs prior to the time he shall have entered upon the duties of his office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.295 State board of education and boards of state universities; election, recount of votes.

Sec. 295.

The votes cast for any candidate for membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University and the board of governors of Wayne State University at any election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.296 State board of education and boards of state universities; recall.

Sec. 296.

Any person elected to membership on the state board of education, the board of regents of the University of Michigan, the board of trustees of Michigan State University, or the board of governors of Wayne State University shall be subject to recall as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 5, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-XIV CHAPTER XIV SCHOOL AND COMMUNITY COLLEGE ELECTIONS (168.301...168.316)

Section 168.301 School district election; school district election coordinator; duties; delegation; precincts and polling place locations.

Sec. 301.

(1) Unless a particular power or duty of an election official or a particular election procedure is specifically governed by a provision of this chapter, a school district election is governed by the provisions of this act that generally govern elections.

(2) Except as provided in section 305, the school district election coordinator for a school district shall conduct each regular election and each special election that is requested by the school board to submit a ballot question or to fill a vacancy on the school board. In addition to receiving requests from the school board to hold special elections, the school district election coordinator shall do all of the following:

(a) Receive filing fees or nominating petitions and affidavits of identity from candidates for school board and petitions for special elections.

(b) Procure the necessary qualified voter file precinct lists.

(c) Certify candidates.

(d) Receive ballot proposal language.

(e) Issue absent voter ballots.

(3) A school district election coordinator who is a county clerk may delegate, if the city or township clerk agrees, all or a portion of the school district election coordinator's duties to that city or township clerk. The school district election coordinator shall not delegate duties to any person not named in this section.

(4) A school district election coordinator who is a county clerk may delegate the following duties to the city or township clerk, who shall perform the following duties:

(a) Distribute, receive, and process absent voter ballot applications for a school election.

(b) Make voting systems available for the conduct of a school election.

(c) Make available to the school district election coordinator the list of election inspectors for that city or township.

(d) Notify school district electors of precinct and polling place location changes.

(5) If the county clerk is the school district election coordinator for a school district, the county election commission shall establish that school district's election precincts and polling place locations in accordance with this act.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 286, Imd. Eff. July 23, 2004 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.302 School board member; eligibility; election; terms; phasing in or out terms; transition plan.

Sec. 302.

An individual is eligible for election as a school board member if the individual is a citizen of the United States and is a qualified and registered elector of the school district the individual seeks to represent by the filing deadline. At least 1 school board member for a school district shall be elected at each of the school district's regular elections held as provided in section 642c. Except as otherwise provided in this section or section 310 or 644g, a school board member's term of office is prescribed by the applicable provision of section 11a, 617, 701, or 703 of the revised school code, 1976 PA 451, MCL 380.11a, 380.617, 380.701, and 380.703, or section 34, 34a, 41, 54, or 83 of the community college act of 1966, 1966 PA 331, MCL 389.34, 389.34a, 389.41, 389.54, and 389.83. Except as provided in section 302a, if a ballot question changing the number of school board members or changing the terms of office for school board members pursuant to section 11a of the revised school code, 1976 PA 451, MCL 380.11a, is proposed and a school district needs a temporary variance from the terms of office provisions in this act and the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, to phase in or out school board members' terms of office, the school board shall submit the proposed ballot question language and a proposed transition plan to the secretary of state at least 30 days before the school board submits the ballot question language to the school district election coordinator pursuant to section 312. The secretary of state shall approve or reject the proposed transition plan within 10 business days of receipt of the proposed transition plan. The secretary of state shall approve the proposed transition plan if the plan provides only temporary relief to the school district from the terms of office provisions in this act and the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, until such time that the terms of office for school board members can be made to comply with this act and the revised school code, 1976 PA 451, MCL 380.1 to 380.1852. The school board shall not submit the proposed ballot question language to the school district election coordinator pursuant to section 312 until the proposed transition plan is approved by the secretary of state. A school board member's term begins on January 1 immediately following the election.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2011, Act 233, Eff. Jan. 1, 2012



Section 168.302a Transition plan; compliance.

Sec. 302a.

If on or before January 1, 2004 a school district's electors approved a plan to change the number of school board members or change the terms of office for school board members, and if legislation enacted after January 1, 2004 makes implementation of these changes impossible or impractical, the school board may adopt by resolution at a public hearing a transition plan to bring the school district's election schedule back into compliance with the intent of the plan approved by the electors on or before January 1, 2004 without requiring approval of the transition plan by the secretary of state or preparation or passage of a ballot question.

History: Add. 2005, Act 71, Imd. Eff. July 14, 2005
Popular Name: Election Code



Section 168.303 Candidate for school board member; name on official ballot; nominating petition; form; filing fee; signatures; withdrawal.

Sec. 303.

(1) Until December 31, 2013, and subject to subsection (4), for an individual's name to appear on the official ballot as a candidate for school board member, the candidate shall file a nominating petition and the affidavit required by section 558 with the school district filing official not later than 4 p.m. on the twelfth Tuesday before the election date. Beginning January 1, 2014, and subject to subsection (4), for an individual's name to appear on the official ballot as a candidate for school board member, the candidate shall file a nominating petition and the affidavit required by section 558 with the school district filing official not later than 4 p.m. on the fifteenth Tuesday before the election date. The nominating petition must be signed by the following number of electors of the school district:

(a) If the population of the school district is less than 10,000 according to the most recent federal census, a minimum of 6 and a maximum of 20.

(b) If the population of the school district is 10,000 or more according to the most recent federal census, a minimum of 40 and a maximum of 100.

(2) The nominating petition shall be substantially in the form prescribed in section 544c, except that the petition shall be nonpartisan and shall include the following opening paragraph:

(3) A school elector shall not sign petitions for more candidates than are to be elected.

(4) Instead of filing nominating petitions, a candidate for school board member may pay a nonrefundable filing fee of $100.00 to the school district filing official. If this fee is paid by the due date for a nominating petition, the payment has the same effect under this section as the filing of a nominating petition.

(5) A nominating petition filed under this chapter is subject to the examination and investigation process prescribed in section 552 as to its sufficiency and the validity and genuineness of the signatures on the nominating petition, and to the other procedures prescribed in that section relevant to a petition filed under this chapter.

(6) After a nominating petition is filed or filing fee is paid for a candidate for school board member, the candidate is not permitted to withdraw unless a written withdrawal notice, signed by the candidate, is filed with the school district filing official not later than 4 p.m. of the third day after the last day for filing the nominating petition. If the school district filing official is not a county clerk, the school district filing official shall notify the county clerk of the candidates' names and addresses not later than 3 days after the last day for filing a withdrawal notice.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012



Section 168.304 Repealed. 1963, 2nd Ex. Sess., Act 6, Imd. Eff. Dec. 27, 1963.



Section 168.305 School district election coordinating committee; meeting; report; election arrangements; review; precincts.

Sec. 305.

(1) Within 30 days after the effective date of this chapter, the school district election coordinating committee for each school district shall hold an initial meeting. Within 14 days after convening the initial meeting, the school district election coordinating committee shall file a report with the secretary of state that sets forth the arrangements that are agreed upon for the conduct of the school district's elections. Each school district election coordinating committee member shall sign the report and retain a copy.

(2) After filing its initial report under subsection (1) and until December 31, 2012, a school district election coordinating committee shall meet at 2-year intervals to review and, if necessary, alter the election arrangements set forth in its previous report. Beginning January 1, 2013, a school district election coordinating committee shall meet at 4-year intervals or earlier if determined necessary by the chairperson of the school district election coordinating committee to review and, if necessary, alter the election arrangements set forth in its previous report. After each review, a school district election coordinating committee shall either notify the secretary of state in writing that its previous report is not being altered or file with the secretary of state a report with the alterations. Until December 31, 2012, election arrangements made by the clerks of the jurisdictions participating in the school district election coordinating committee meeting are binding on the participating jurisdictions for at least 2 years after the report is filed, and each jurisdiction continues to be bound until an altered report is filed. Beginning January 1, 2013, election arrangements made by the clerks of the jurisdictions participating in the school district election coordinating committee meeting are binding on the participating jurisdictions until an altered report is filed.

(3) The arrangements agreed upon by a school district election coordinating committee for the conduct of the school district's elections shall accomplish at least both of the following:

(a) If a school district election is held on the same day as an election of a jurisdiction that overlaps with the school district, an elector wishing to vote in both elections shall not be required to vote at 2 different locations.

(b) If, before the filing of an initial report or of the notice or altered report after its review, a city or township clerk notifies the school district election coordinating committee that the city or township clerk, in consultation with the city council or township board, as applicable, has decided to participate in the conduct of the school district's elections, the school district election coordinating committee shall include that city or township clerk in its initial or an altered report as the person conducting the school district's elections in the clerk's city or township.

(4) Notwithstanding the other provisions of this chapter, if a city or township is holding an election for elective office or on a ballot question at the same time that a school district located in whole or part in the city or township is holding an election, the city or township clerk shall also conduct the school district election within his or her jurisdiction. If a city or township clerk is conducting a school election under this subsection, the clerk shall use the same precincts that are used for state and federal elections as the precincts for the school district election. If these precincts change the polling place location for school district electors, the clerk shall notify those school district electors of the location of the different polling place. A city or township clerk with the consent of the school district election coordinator may use the school election precincts and polling places. A city or township clerk conducting an election under this subsection may consolidate election precincts in the manner provided in section 659.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 287, Imd. Eff. July 23, 2004 ;-- Am. 2010, Act 334, Imd. Eff. Dec. 21, 2010



Section 168.306 Repealed. 1963, 2nd Ex. Sess., Act 6, Imd. Eff. Dec. 27, 1963.



Section 168.307 Statement of returns; certification of election; votes subject to recount.

Sec. 307.

(1) The appropriate board of county canvassers as prescribed in section 24a shall canvass the votes for candidates for school board member and votes for and against a ballot question at a regular or special election in each school district. That number of candidates equal to the number of individuals to be elected who receive the greatest number of votes cast at the election, as set forth in the report of the board of county canvassers canvassing the votes, based upon the returns from the election precincts or as determined by the board of county canvassers as a result of a recount, are elected to the office of school board member. Except as otherwise provided in section 24a(4), upon completion of the canvass, the board of county canvassers shall make a statement of returns and certify the election of school board members to the secretary of the school board, the county clerk, and, if other than the county clerk, the school district election coordinator.

(2) The votes cast for a candidate for school board member or on a ballot question submitted to the electors at a school election are subject to recount as provided in chapter XXXIII. An individual elected to the office of school board member is subject to recall as provided in chapter XXXVI and in section 8 of article II of the state constitution of 1963.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2010, Act 55, Imd. Eff. Apr. 22, 2010 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.308 Certification of board of county canvassers; preservation; filing; execution.

Sec. 308.

A local official who receives the certification of the board of county canvassers under section 307 shall preserve and file in his or her office the certified statement of returns and certification of the board of county canvassers of the result of the election. The county clerk who is the secretary to the board of county canvassers canvassing the school board election shall immediately execute and provide to the individuals declared elected to the office of school board member a certificate of election.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.309 Acceptance of office.

Sec. 309.

Within 5 business days after certification of an election, each member-elect shall be notified of the election. Within 10 business days after notification by the school district election coordinator of election or appointment to the board, each person shall file with the secretary of the board an acceptance of the office to which the person has been elected or appointed. The secretary of the board shall forward a copy of the acceptance to the school district election coordinator.

History: Add. 2004, Act 288, Imd. Eff. July 23, 2004



Section 168.310 Office of school board member; oath; vacancy; conditions.

Sec. 310.

(1) Before entering upon the duties of his or her office, an individual elected to the office of school board member shall take and subscribe to the oath provided in section 1 of article XI of the state constitution of 1963.

(2) The office of a school board member becomes vacant immediately, regardless of declaration by an officer or acceptance by the school board or 1 or more of its members, upon any of the following events:

(a) The death of the school board member.

(b) The school board member's being adjudicated insane or being found to be a legally incapacitated individual by a court of competent jurisdiction.

(c) The school board member's resignation.

(d) The school board member's removal from office.

(e) The school board member's conviction for a felony.

(f) The school board member's election or appointment being declared void by a competent tribunal.

(g) The school board member's neglect or failure to file the acceptance of office, to take the oath of office, or to give or renew an official bond required by law.

(h) The school board member ceasing to possess the legal qualifications for holding office.

(i) The school board member moving his or her residence from the school district.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005



Section 168.311 School board; appointment to fill vacancy; election; notice to school district election coordinator.

Sec. 311.

(1) If less than a majority of the offices of school board member of a school district become vacant, the remaining school board members shall fill each vacant office by appointment. If a vacancy in the office of school board member is not filled within 30 days after the vacancy occurs or if a majority of the offices of school board member of a school district become vacant, the intermediate school board for that school district shall fill each vacancy by appointment. An individual appointed under this subsection serves until a successor is elected and qualified.

(2) If a vacancy occurs in an office of school board member more than 7 days before the nominating petition filing deadline as provided in section 303 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term. This subsection applies regardless of whether an individual is appointed under subsection (1) to fill the vacancy.

(3) Within 3 days after an appointment is made to fill a vacancy in an elected office in a school district, the secretary of the school board shall notify the school district election coordinator, in writing, of the name, address, and office of the person who vacated the office as well as the person filling the office.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 289, Imd. Eff. July 23, 2004 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014



Section 168.312 Ballot question; submission by school board; certification of ballot question language; scheduling of special election date.

Sec. 312.

(1) A school board may submit a ballot question to the school electors on a regular election date, on a date when a city or township within the school district's jurisdiction is holding an election by adopting a resolution to that effect not later than 4 p.m. on the twelfth Tuesday before the election date, or on a special election date as provided in section 641(4). The school board shall certify the ballot question language to the school district election coordinator not later than 4 p.m. on the twelfth Tuesday before the election date. The school district election coordinator shall send a copy of the ballot question language to the county clerk of each county not less than 82 days before the election.

(2) If a special election is called on a date provided under section 641(4), the school district election coordinating committee shall schedule the special election date.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2006, Act 647, Eff. May 14, 2007 ;-- Am. 2013, Act 253, Eff. Apr. 26, 2014



Section 168.313 Repealed. 1963, 2nd Ex. Sess., Act 6, Imd. Eff. Dec. 27, 1963.



Section 168.314 Repealed. 1963, 2nd Ex. Sess., Act 6, Imd. Eff. Dec. 27, 1963.



Section 168.315 Payment by school district to county, city, and township.

Sec. 315.

(1) A school district shall pay to each county, city, and township that conducts a regular or special election for the school district an amount determined in accordance with this section.

(2) If a school district's regular or special election is held in conjunction with another election conducted by a county, city, or township, the school district shall pay the county, city, or township 100% of the actual additional costs attributable to conducting the school district's regular or special election. If a school district's regular or special election is not held in conjunction with another election conducted by a county, city, or township, the school district shall pay the county, city, or township 100% of the actual costs of conducting the school district's regular or special election.

(3) The county, city, or township shall present to a school district a verified account of actual costs of conducting the school district's regular or special election not later than 84 days after the date of the election. The school board shall pay or disapprove all or a portion of the verified account within 84 days after the school district receives a verified account of actual costs under this subsection.

(4) If the school board disapproves all or a portion of a verified account of actual costs under subsection (3), the school board shall send a notice of disapproval along with the reasons for the disapproval to the county, city, or township. Upon request of a county, city, or township whose verified account or portion of a verified account was disapproved under this section, the school board shall review the disapproved costs with the county, city, or township.

(5) A school board, county, city, or township shall use the agreement made between the department of treasury and the secretary of state, as required by section 487, as a basis for preparing and evaluating verified accounts under this section. The secretary of state shall assist a school board, county, city, or township in preparing and evaluating a verified account under this section. If a county, city, or township and a school board cannot agree on the actual costs of an election as prescribed by this section, the secretary of state shall determine those actual costs.

History: Add. 2003, Act 302, Eff. Jan. 1, 2005



Section 168.316 Board members subject to recall.

Sec. 316.

Each member of a board of a school district, a local act school district, or an intermediate school district is subject to recall by the school electors of the respective district in the manner prescribed in chapter XXXVI.

History: Add. 2004, Act 257, Imd. Eff. July 23, 2004






116-1954-XV CHAPTER XV CITY OFFICES (168.321...168.328)

Section 168.321 City officers; qualifications, nomination, election, appointment, term, and removal; list of candidates; quorum; election or appointment of successor.

Sec. 321.

(1) Except as provided in subsection (3) and sections 327, 641, 642, and 644g, the qualifications, nomination, election, appointment, term of office, and removal from office of a city officer shall be in accordance with the charter provisions governing the city.

(2) Within 3 days after the last day on which a candidate for a city office may withdraw, the city clerk shall deliver to the county clerk of the county in which the city is located a list setting forth the name and address of each candidate for a city office.

(3) If the membership of the legislative body of a city governed by the home rule city act, 1909 PA 279, MCL 117.1 to 117.38, is reduced to less than a quorum, unless another method of appointing members of the legislative body is provided by the city charter, members of the legislative body are appointed as provided in this subsection. The board of county election commissioners of the county in which the largest portion of the population of the city resides shall appoint the number of members of the legislative body required to constitute a quorum for the transaction of business by the legislative body. A member of the legislative body appointed under this subsection shall hold the office only until the member's successor is elected and qualified. The successor shall be elected at a special or regular election on the next regular election date that is not less than 60 days after the appointment is made. The successor shall serve for the balance of the unexpired term. A member who is appointed under this subsection shall not vote on the appointment of himself or herself to an elective or appointive city office.

(4) Notwithstanding another provision of law or charter to the contrary, an appointment to an elective or appointive city office made by a quorum constituted by appointments under this section expires upon the election and qualification of a sufficient number of members of the legislative body so that the elected members constitute a quorum.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1980, Act 60, Imd. Eff. Apr. 1, 1980 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1994, Act 277, Imd. Eff. July 11, 1994 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.322 Nomination by caucus or filing petition or affidavit; deadline for May election.

Sec. 322.

If a charter provides for nomination by caucus or by filing a petition or affidavit directly for the May election, the candidate filing deadline or certification deadline is 4 p.m. on the fifteenth Tuesday before the May election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 7, Imd. Eff. Dec. 27, 1963 ;-- Am. 1965, Act 312, Eff. Jan. 1, 1966 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2010, Act 183, Imd. Eff. Sept. 30, 2010 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012 ;-- Am. 2015, Act 103, Eff. Sept. 28, 2015
Popular Name: Election Code



Section 168.322a Candidates for nomination; withdrawal, notice.

Sec. 322a.

After the filing of a nominating petition or filing fees by or in behalf of a proposed candidate for a city office, the candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the city clerk not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing the petition or filing fee as provided in this act or in local charters unless the third day falls on a Saturday, Sunday or legal holiday, in which case the withdrawal may be served on the city clerk up to 4 o'clock, eastern standard time, on the next secular day.

History: Add. 1959, Act 44, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.323 Board of city election commissioners; preparation of ballots, canvass of returns, conduct of primary and election; provisions governing.

Sec. 323.

It is the duty of the board of city election commissioners to prepare the primary ballots to be used by the electors. The returns shall be canvassed by the board of county canvassers and the results certified to the board of city election commissioners, who shall prepare and furnish ballots for the ensuing election. The printing and distribution of ballots, equipment, and supplies, the conduct of the primary and election, the canvass and certification of the returns, and all other particulars shall be in accordance, as nearly as may be, with the provisions of this act governing general primaries and elections.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.324 Repealed. 1978, Act 540, Imd. Eff. Dec. 22, 1978.



Section 168.325 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.326 Candidate for city office; death; selection of candidate to fill vacancy; ballots.

Sec. 326.

If a candidate of a political party for a city office, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for the office, a candidate to fill the vacancy may be selected by the members of the county executive committee of the candidate's political party residing in the city if 3 or more members of the county executive committee of that political party reside in the city. If less than 3 members of the county executive committee of that political party reside in the city, the county executive committee of that political party may select a candidate to fill the vacancy for that office. The name of the candidate selected shall be transmitted to the city officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the city officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within the city.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.327 Removal of city officers by governor; grounds; action on charges; service of charges; hearing; eligibility for election or appointment following removal or conviction.

Sec. 327.

The governor shall remove all city officers chosen by the electors of a city or any ward or voting district of a city, when the governor is satisfied from sufficient evidence submitted to the governor that the officer has been guilty of official misconduct, wilful neglect of duty, extortion, or habitual drunkenness, or has been convicted of being drunk, or whenever it appears by a certified copy of the judgment of a court of record of this state that a city officer, after the officer's election or appointment, has been convicted of a felony. The governor shall not take action upon any charges made to the governor against a city officer until the charges have been exhibited to the governor in writing, verified by the affidavit of the party making them, that he or she believes the charges to be true. But a city officer shall not be removed for misconduct or neglect until charges of misconduct or neglect have been exhibited to the governor as provided in this section and a copy of the charges served on the officer and an opportunity given the officer of being heard in his or her defense. The service of the charges upon the officer complained against shall be made by personal service to the officer of a copy of the charges, together with all affidavits or exhibits which may be attached to the original petition, if the officer can be found; and if not, by leaving a copy at the last known place of residence of the officer, with a person of suitable age, if a person of suitable age can be found; and if not, by posting the copy of the charges in a conspicuous place at the officer's last known place of residence. An officer who has been removed from office pursuant to this section shall not be eligible for election or appointment to any office for a period of 3 years from the date of the removal. A person who has been convicted of a violation of section 12a(1) of Act No. 370 of the Public Acts of 1941, being section 38.412a of the Michigan Compiled Laws, shall not be eligible for election or appointment to an elective or appointive city office for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.328 Repealed. 1994, Act 4, Eff. June 1, 1994.






116-1954-XVI CHAPTER XVI TOWNSHIP OFFICES (168.341...168.373)

Section 168.341 Elective township offices and officers.

Sec. 341.

Elective township offices shall consist of a supervisor, township clerk, township treasurer, not to exceed 4 constables, and not to exceed 4 trustees. Elective township officers may include library directors and park commission members.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 44, Imd. Eff. June 2, 1966 ;-- Am. 1980, Act 112, Imd. Eff. May 14, 1980
Popular Name: Election Code



Section 168.342 Township office; eligibility; eligibility for membership on board of review; violation of MCL 38.412a.

Sec. 342.

(1) A person shall not be eligible to a township office unless the person is a registered and qualified elector of the township in which election is sought by the filing deadline. A person shall not be eligible for membership on the board of review unless, in addition to the qualifications for eligibility to a township office, the person is a landowner and taxpayer in the township.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to an elective or appointive township office for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.343 Repealed. 1965, Act 212, Eff. Mar. 31, 1966.



Section 168.343a Repealed. 2012, Act 276, Eff. Aug. 16, 2012.



Section 168.344 Repealed. 1965, Act 212, Eff. Mar. 31, 1966.



Section 168.345 Candidates for township offices; nomination at primary.

Sec. 345.

A primary of all political parties shall be held in every organized township of this state on the Tuesday succeeding the first Monday in August preceding every general November election, at which time the qualified and registered electors of each political party may vote for party candidates for township offices.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 212, Eff. Mar. 31, 1966
Popular Name: Election Code



Section 168.346 Primaries; inspector of elections, appointment.

Sec. 346.

The township board of election commissioners shall appoint 3 or more qualified and registered electors of such township for each precinct, who shall act as inspectors of election at such primary.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.347 Primaries; provisions governing; recounts; duties of township clerk.

Sec. 347.

Except as otherwise provided in this act, the laws governing nominating petitions, the conduct of general primary elections, the furnishing of ballots, and the depositing, counting, and canvassing of ballots shall, as near as may be, apply to primaries held under the provisions of this chapter. Recounts shall be conducted by the board of county canvassers. All duties that, under the parts of this act relating to general elections or primary elections, fall upon the county clerk shall be performed in the same manner by the township clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.348 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.349 Candidate for township office; nominating petitions; signatures; form; filing; list of candidates.

Sec. 349.

(1) To obtain the printing of the name of a person as a candidate for nomination by a political party for a township office under the particular party heading upon the official primary ballots, there shall be filed with the township clerk nominating petitions signed by a number of qualified and registered electors residing within the township as determined under section 544f. Nominating petitions shall be in the form prescribed in section 544c. Until December 31, 2013, the township clerk shall receive nominating petitions up to 4 p.m. of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the township clerk shall receive nominating petitions up to 4 p.m. of the fifteenth Tuesday before the August primary.

(2) Within 4 days after the last day for filing nominating petitions, the township clerk shall deliver to the county clerk a list setting forth the name, address, and political affiliation and office sought of each candidate who has qualified for a position on the primary ballot.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 212, Eff. Mar. 31, 1966 ;-- Am. 1966, Act 58, Imd. Eff. June 7, 1966 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.349a Repealed. 1966, Act 58, Imd. Eff. June 7, 1966.



Section 168.350 Repealed. 1966, Act 58, Imd. Eff. June 7, 1966.



Section 168.351 Candidates for nomination; withdrawal, notice.

Sec. 351.

After the filing of a nominating petition by or in behalf of a proposed candidate for a township office, such candidate shall not be permitted to withdraw unless a written notice of withdrawal is served on the township clerk not later than 4 o'clock, eastern standard time, in the afternoon of the third day after the last day for filing such petitions as in this act provided, unless the third day falls on a Saturday, Sunday or legal holiday, in which case the notice of withdrawal may be served on the clerk up to 4 o'clock, eastern standard time, on the next secular day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.352 Candidate for township office; death; selection of candidate to fill vacancy; ballots.

Sec. 352.

If a candidate of a political party for a township office, after having qualified as a candidate, dies after the last day for qualifying, leaving the political party without a candidate for a township office, a candidate to fill the vacancy may be selected by the members of the county executive committee of the candidate's political party residing in the township if 3 or more members of the county executive committee of that political party reside in the township. If less than 3 members of the county executive committee of that political party reside in the township, the county executive committee of that political party may select a candidate to fill the vacancy for that office. The name of the candidate selected shall be transmitted to the township officials required by law to print and distribute ballots. The name of the candidate shall be printed on the ballots, but if the ballots have been printed, the township officials shall have the ballots reprinted with the candidate's name on the ballots and the reprinted ballots shall be distributed to the various voting precincts within the township.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 322, Imd. Eff. July 19, 1966 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.353 Primaries; absent voters, provisions applicable.

Sec. 353.

The provisions of this act relative to absent voters shall apply to primaries held under the provisions of this chapter: Provided, That the duties of the county clerk relative to the furnishing and distribution of ballots shall be performed by the township clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.354 Candidate for township office; write-in.

Sec. 354.

If, for any reason, the number of candidates of a political party to a township office is equal to less than the total number to be nominated and elected, a sufficient number of blank spaces shall be provided on the official primary ballots that affords every elector to the political party an opportunity to vote for as many candidates as are to be nominated and elected by writing in the name or names of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.355 Candidates for township offices; nominees, certification; list.

Sec. 355.

(1) The candidate or candidates of each political party to a township office receiving the greatest number of votes cast for candidates of that office, as set forth in the report of the board of county canvassers, based on the returns from the various election precincts, or as determined by the board of county canvassers as the result of a recount, shall be declared the nominee or nominees of that political party for that office at the next ensuing November election. The board of county canvassers shall certify the nomination or nominations to the township clerk within 48 hours after the polls close.

(2) Within 4 days following the primary, the township clerk shall deliver to the county clerk a list setting forth the names, addresses, political affiliation, and office sought of all candidates nominated at the primary.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 58, Imd. Eff. June 7, 1966 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.356 Repealed. 1965, Act 212, Eff. Mar. 31, 1966.



Section 168.357 Candidate for township office; death or disqualification; write-in.

Sec. 357.

If a candidate of a political party, after having been nominated for a township office, dies, moves from the township, or becomes disqualified for any reason, the township board of election commissioners shall provide a blank space or spaces on the official ballots that affords every elector of the political party an opportunity to vote for a candidate to fill the vacancy by writing in the name of his or her selection.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.358 Election of township officers and submission of propositions; general November election.

Sec. 358.

(1) In every township, there shall be a general November election in each even-numbered year for the election of officers and the submission of propositions, as provided by law. At the 1980 general November election, there shall be elected by ballot all of the following township officers:

(a) A supervisor.

(b) A clerk.

(c) A treasurer.

(d) Two trustees.

(e) Not more than 4 constables.

(f) If authorized by law and after a township takes the actions provided in section 11 of 1877 PA 164, MCL 397.211, 6 free public library directors.

(g) If a township takes the actions provided in section 1 of former 1931 PA 271 or section 6 of 1905 PA 157, MCL 41.426, the number of park commission members provided for under section 6 of 1905 PA 157, MCL 41.426.

(2) Except as otherwise provided in this subsection, the order of offices on the township portion of the ballots shall be the same as the order in which the officers are listed in subsection (1). Free public library directors shall be listed on the nonpartisan portion of the ballot.

(3) Subject to the limitation in subsection (1), the number of constables to be elected at the 1992 general November election and each general November election at which township offices are regularly to be elected after 1992 shall be determined by the township board by resolution not less than 6 months before the township primary election preceding the general November election. The resolution that specifies the number of constables to be elected applies in that township until a subsequent resolution is adopted altering that number. If a determination as to the number of constables to be elected is not made by the township board by the deadline under this subsection for the 1992 general election, the number of constables to be elected shall be the same number that was elected in that township in the 1988 general November election until a resolution is adopted to provide for the election of a different number of constables.

(4) In a township having a population of 5,000 or more, or having 3,000 or more qualified and registered electors as shown by the registration records at the close of registration for the last preceding general November election, there may be elected 4 trustees. In other townships there shall be 2 trustees. A township shall not elect 4 trustees unless the election of additional trustees is approved by the voters at a general November election or by a majority of the voters attending at an annual meeting. The township board of a township having a population of 5,000 or more, or having 3,000 or more qualified and registered electors, shall cause the question of electing additional trustees to be voted on at the first general November election or annual meeting following the township's qualifying for additional trustees. If a majority of the electors voting on the question vote in favor of electing 4 trustees, the township shall thereafter elect 4 trustees. If a majority of the electors voting on the question do not vote in favor of electing 4 trustees, the township board may resubmit the question at a subsequent general November election or annual meeting or the question shall be submitted at the first general November election or annual meeting held not less than 84 days following the submission of a petition containing the signatures of not less than 10% of the registered and qualified electors of the township, as shown by the registration records at the close of registration for the last general November election, asking that the question be submitted.

(5) At the first general November election in a township held not less than 4 months after the provisions of this section relative to additional trustees are adopted by a township, there shall be elected the number of trustees necessary to make a total of 4 trustees. If the additional trustees are elected at a general November election that is not a regular township election, the additional trustees shall hold office only until a successor is elected at the next regular township election and qualifies for office.

(6) This section does not prohibit townships electing 4 trustees as of September 13, 1958 from continuing to do so.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1966, Act 44, Imd. Eff. June 2, 1966 ;-- Am. 1967, Act 215, Imd. Eff. Nov. 2, 1967 ;-- Am. 1978, Act 5, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 112, Imd. Eff. May 14, 1980 ;-- Am. 1982, Act 150, Imd. Eff. May 6, 1982 ;-- Am. 1986, Act 33, Imd. Eff. Mar. 17, 1986 ;-- Am. 1988, Act 431, Eff. Mar. 30, 1989 ;-- Am. 1988, Act 433, Eff. Mar. 30, 1989 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1999, Act 16, Imd. Eff. Apr. 27, 1999
Popular Name: Election Code



Section 168.358a Special election; purpose; notice.

Sec. 358a.

The township board of a township may call a special election to be held in the township for the purpose of submitting a ballot question to the electors of the township. A special election shall be held on a regular election date. Notice of the special election shall be given in the same manner required by section 653a.

History: Add. 1956, Act 104, Eff. Aug. 11, 1956 ;-- Am. 1990, Act 235, Imd. Eff. Oct. 10, 1990 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.359 Repealed. 1968, Act 65, Eff. July 1, 1968.



Section 168.360 Repealed. 2013, Act 51, Imd. Eff. June 11, 2013.

Popular Name: The repealed section pertained to filing of statement and determination of election results by township board of canvassers.
Popular Name: Election Code



Section 168.361 Repealed. 1978, Act 596, Imd. Eff. Jan. 4, 1979.



Section 168.362 Township officers; terms; qualification; vacancy; election; commencement of duties; failure to take oath.

Sec. 362.

(1) The term of office of township trustees elected in 1978 shall be 2 years. The term of office of all township officers listed in section 358 shall be 4 years beginning in the 1980 general election, and in all subsequent elections at which township officials are elected. All township officers' terms shall commence at 12 noon on November 20 next following their election and they shall qualify before assuming the duties of their office. Each township officer shall hold office until a successor is elected and qualified, but not beyond January 1 following the election. Failure of an elected township official to qualify by January 1 following the official's election shall create a vacancy which shall be filled as provided in section 370. All elective township officers, other than those listed in section 358, shall be elected at the November election immediately preceding the expiration of their term and shall commence the duties of their office on November 20 but not before they qualify following their election.

(2) A township officer elected in the general election shall remain in office for the full term if the officer failed to take the oath of office within the time prescribed by law and was subsequently appointed by the township board to the office for which the officer ran.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 175, Eff. Oct. 14, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1965, Act 4, Eff. Mar. 26, 1965 ;-- Am. 1966, Act 44, Imd. Eff. June 2, 1966 ;-- Am. 1967, Act 215, Imd. Eff. Nov. 2, 1967 ;-- Am. 1968, Act 156, Imd. Eff. June 17, 1968 ;-- Am. 1973, Act 103, Imd. Eff. Aug. 16, 1973 ;-- Am. 1978, Act 5, Imd. Eff. Feb. 7, 1978 ;-- Am. 1980, Act 112, Imd. Eff. May 14, 1980
Popular Name: Election Code



Section 168.363 Township officers; oath of office.

Sec. 363.

All township officers shall, before entering upon the duties of their offices, take and subscribe the oath as provided in section 1 of article 11 of the state constitution before the township clerk or other officer authorized to administer oaths, and file the same with the township clerk who shall record the same; and such oath shall be administered without reward and certified by the officer before whom the same was taken, with the date of taking the same.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 215, Imd. Eff. Nov. 2, 1967
Popular Name: Election Code



Section 168.364 Township treasurer; bond, approval, filing.

Sec. 364.

Each township treasurer, within the time limited for filing his oath of office and before he shall enter upon the duties of his office, shall give a bond to the township in such sum and with such sureties as the supervisor shall require and approve and the supervisor shall endorse his approval thereon. It shall be the duty of such treasurer to file within the time above mentioned said bond with the township clerk of such township, who shall record the same in a book to be provided for that purpose. The township clerk shall, after recording same, deliver the bond to the supervisor who shall file it in his office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.365 Constables; bond.

Sec. 365.

Every person elected or appointed to the office of constable, before he enters upon the duties of his office and within the time prescribed by law for filing his official oath, shall execute, with sufficient sureties to be approved by the supervisor or clerk of his township, an instrument in writing by which said constable and his sureties shall jointly and severally agree to pay to each and every person who may be entitled thereto all such sums of money as the said constable may become liable to pay on account of any neglect or default of said constable in the service or return of any process that may be delivered to him for service or collection or on account of any misfeasance of the said constable in the discharge of, or failure of, said constable to faithfully perform any of the duties of his office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.366 Repealed. 1978, Act 540, Imd. Eff. Dec. 22, 1978.



Section 168.367 Resignation of township officer.

Sec. 367.

Resignation of a township officer shall be in writing, signed by the officer resigning, and addressed to the township board, and shall be delivered to and filed by the township clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 540, Imd. Eff. Dec. 22, 1978
Popular Name: Election Code



Section 168.368 Events creating vacancy in township offices.

Sec. 368.

The township offices become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the township where his office is located; his conviction of an infamous crime, or of an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void, habitual drunkenness; his refusal or neglect to take and subscribe to the oath as provided in section 2 of article 16 of the state constitution and deposit the same in the manner and within the time prescribed by law; his refusal or neglect to give bond in the amount and manner and within the time prescribed by law; or the failure of the office to be filled at an election which is scheduled for the purpose of filling the office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1973, Act 24, Imd. Eff. June 12, 1973
Popular Name: Election Code



Section 168.369 Removal of township officer; grounds; service of charges; hearing; effect of removal.

Sec. 369.

The governor shall remove a township officer chosen by the electors of any township, when the governor is satisfied from the evidence submitted that the officer has been guilty of official misconduct, wilful neglect of duty, extortion, habitual drunkenness, or has been convicted of being drunk, or when it appears by a certified copy of the judgment of a court of record of this state that the officer, after the officer's election or appointment, was convicted of a felony. The governor shall not take action upon the charges made against the officer until the charges are exhibited in writing, verified by the affidavit of the party making the charges that the party believes the charges to be true. The officer shall not be removed for misconduct or neglect until charges of the misconduct or neglect are exhibited to the governor as provided in this section, a copy of the charges served on the officer, and an opportunity given to the officer of being heard in his defense. The service of the charges upon the officer shall be made by handing to the officer a copy of the charges, together with the affidavits or exhibits which may be attached to the original petition if the officer can be found; if the officer cannot be found a copy shall be left at the last place of residence of the officer with a person of suitable age, if a person can be found. If a person cannot be found, a copy shall be posted in a conspicuous place upon the officer's last known place of residence. An officer who has been removed in accordance with this section shall not be eligible for election or appointment to an office for a period of 3 years after the date of removal from office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 540, Imd. Eff. Dec. 22, 1978
Popular Name: Election Code



Section 168.370 Elective or appointive township office; appointment to fill vacancy; temporary appointment; effect of resignation; special election; vacancy in office of township constable.

Sec. 370.

(1) Except as provided in section 370a or subsection (2), if a vacancy occurs in an elective or appointive township office, the vacancy shall be filled by appointment by the township board, and the person appointed shall hold the office for the remainder of the unexpired term.

(2) If 1 or more vacancies occur in an elective township office that cause the number of members serving on the township board to be less than the minimum number of board members that is required to constitute a quorum for the transaction of business by the board, the board of county election commissioners shall make temporary appointment of the number of members required to constitute a quorum for the transaction of business by the township board. An official appointed under this subsection shall hold the office only until the official's successor is elected or appointed and qualified. An official who is temporarily appointed under this subsection shall not vote on the appointment of himself or herself to an elective or appointive township office.

(3) If a township official submits a written resignation from an elective township office, for circumstances other than a resignation related to a recall election, that specifies a date and time when the resignation is effective, the township board, within 30 days before that effective date and time, may appoint a person to fill the vacancy at the effective date and time of the resignation. The resigning official shall not vote on the appointment.

(4) Except as provided in subsection (5), if the township board does not make an appointment under subsection (3), or if a vacancy occurs in an elective township office and the vacancy is not filled by the township board or the board of county election commissioners within 45 days after the beginning of the vacancy, the county clerk of the county in which the township is located shall call a special election within 5 calendar days to fill the vacancy. Not later than 4 p.m. on the fifteenth calendar day after the county clerk calls a special election under this section, the township party committee for each political party in the township shall submit a nominee to fill the vacancy. The special election shall be held on the next regular election date that is not less than 60 days after the deadline for submitting nominees under this section or 70 days after the deadline for submitting nominees under this section if the next regular election date is the even year August primary or the general November election. Notice of the special election shall be given in the same manner required by section 653a. A special election called under this section does not affect the rights of a qualified elector to register for any other election. A person elected to fill a vacancy shall serve for the remainder of the unexpired term.

(5) Subsection (4) does not apply to the office of township constable. If a vacancy occurs in the office of township constable, the township board shall determine if and when the vacancy shall be filled by appointment. If the township board does not fill the vacancy by appointment, the office of township constable shall remain vacant until the next general or special election in which township offices are filled.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 36, Imd. Eff. May 21, 1968 ;-- Am. 1980, Act 193, Imd. Eff. July 8, 1980 ;-- Am. 1983, Act 226, Imd. Eff. Nov. 28, 1983 ;-- Am. 1990, Act 83, Imd. Eff. May 25, 1990 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014



Section 168.370a Filling vacancy in township office; term of appointee; term of elected successor.

Sec. 370a.

Notwithstanding the provisions of section 370, if a vacancy occurs in an elective or appointive township office, which vacancy is filled by appointment by the township board or the board of county election commissioners and the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 349 for the general November election that is not the general November election at which a successor in office would be elected if no vacancy, then the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term.

History: Add. 1968, Act 156, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 83, Imd. Eff. May 25, 1990 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.371 Township officers; primary election, recount of votes.

Sec. 371.

The votes cast for any candidate to a township office at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.372 Township officers; recall.

Sec. 372.

Any person elected to a township office shall be subject to recall as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.373 Township clerk; appointment of substitute to perform election law duties.

Sec. 373.

If neither the township clerk nor any deputy township clerk shall be available to perform any necessary functions in connection with registrations, nominations or elections during the usual or required times for performing such functions, the township board shall appoint some qualified person who is a registered elector of the township to perform such functions until such time as the clerk or a deputy resume their duties. Any such person so appointed shall have all of the powers and authority of a deputy appointed by the clerk pertaining to registrations, nominations and elections.

History: Add. 1957, Act 221, Eff. Sept. 27, 1957
Popular Name: Election Code






116-1954-XVII CHAPTER XVII VILLAGE OFFICES (168.381...168.383)

Section 168.381 Village officer; qualifications, nomination, election, appointment, term, and removal; temporary appointment of trustees for transaction of business; expiration of appointment; filing for office; nominating petitions.

Sec. 381.

(1) Except as provided in this section and sections 383, 641, 642, 642a, and 644g, the qualifications, nomination, election, appointment, term of office, and removal from office of a village officer shall be as determined by the charter provisions governing the village.

(2) If the membership of the village council of a village governed by the general law village act, 1895 PA 3, MCL 61.1 to 74.25, is reduced to less than a quorum of 4 and a special election for the purpose of filling all vacancies in the office of trustee is called under section 13 of chapter II of the general law village act, 1895 PA 3, MCL 62.13, temporary appointments of trustees shall be made as provided in this subsection. The board of county election commissioners of the county in which the largest portion of the population of the village is situated shall make temporary appointment of the number of trustees required to constitute a quorum for the transaction of business by the village council. A trustee appointed under this subsection shall hold the office only until the trustee's successor is elected and qualified. A trustee who is temporarily appointed under this subsection shall not vote on the appointment of himself or herself to an elective or appointive village office.

(3) Notwithstanding another provision of law or charter to the contrary, an appointment to an elective or appointive village office made by a quorum constituted by temporary appointments under this subsection expires upon the election and qualification of trustees under the special election called to fill the vacancies in the office of trustee.

(4) Filing for a village office shall be with the township clerk if the township is conducting the election or if the village is located in more than 1 township with the township in which the largest number of the registered electors of the village reside. Until December 31, 2013, nominating petitions for village offices shall be filed with the appropriate township clerk by 4 p.m. on the twelfth Tuesday before the general November election. Beginning January 1, 2014, nominating petitions for village offices shall be filed with the appropriate township clerk by 4 p.m. on the fifteenth Tuesday before the general November election. After a nominating petition is filed for a candidate for a village office, the candidate is not permitted to withdraw unless a written withdrawal notice, signed by the candidate, is filed with the appropriate township clerk not later than 4 p.m. of the third day after the last day for filing the nominating petition.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1980, Act 60, Imd. Eff. Apr. 1, 1980 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1991, Act 16, Imd. Eff. May 1, 1991 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 290, Imd. Eff. July 23, 2004 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2006, Act 122, Imd. Eff. Apr. 14, 2006 ;-- Am. 2010, Act 184, Imd. Eff. Sept. 30, 2010 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.382 Village officers; nomination and election.

Sec. 382.

Except as otherwise provided in this act, the general law village act, 1895 PA 3, MCL 61.1 to 74.25, or the home rule village act, 1909 PA 278, MCL 78.1 to 78.28, if the charter of a village does not specify the time, manner, and means of nominating and electing its public officers, the village shall nominate and elect its officers in accordance with the provisions governing the selection of township officers, as provided in chapter XV.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 8, Imd. Eff. Dec. 27, 1963 ;-- Am. 1973, Act 147, Imd. Eff. Nov. 21, 1973 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005



Section 168.383 Removal of village officers by governor; grounds; action on charges; service of charges; hearing; eligibility for election or appointment following removal or conviction.

Sec. 383.

The governor shall remove all village officers chosen by the electors of a village when the governor is satisfied from sufficient evidence submitted to the governor that the officer has been guilty of official misconduct, wilful neglect of duty, extortion, or habitual drunkenness, or has been convicted of being drunk, or whenever it appears by a certified copy of the judgment of a court of record of this state that a village officer, after the officer's election or appointment, has been convicted of a felony. The governor shall not take action upon any charges made to the governor against a village officer until the charges have been exhibited to the governor in writing, verified by the affidavit of the party making them, that the party believes the charges to be true. A village officer shall not be removed for misconduct or neglect until charges of misconduct or neglect have been exhibited to the governor as provided in this section and a copy of the charges served on the officer and an opportunity given the officer of being heard in his or her defense. The service of the charges upon the person or persons complained against shall be made by personal service to the officer of a copy of the charges, together with all affidavits or exhibits which may be attached to the original petition, if the officer can be found; and if not, by leaving a copy of the charges at the last known place of residence of the officer with a person of suitable age, if a person of suitable age can be found; and if not, by posting the copy of the charges in a conspicuous place at the officer's last known place of residence. An officer who has been removed from office pursuant to this section shall not be eligible for election or appointment to any office for a period of 3 years from the date of the removal from office. A person who has been convicted of a violation of section 12a(1) of Act No. 370 of the Public Acts of 1941, being section 38.412a of the Michigan Compiled Laws, shall not be eligible for election or appointment to an elective or appointive village office for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code






116-1954-XVIIA CHAPTER XVIIA METROPOLITAN DISTRICT ELECTIONS (168.385...168.390)

Section 168.385 Metropolitan district election coordinator; duties.

Sec. 385.

(1) Unless a particular power or duty of an election official or a particular election procedure is specifically governed by a provision of this chapter, a metropolitan district election is governed by the provisions of this act that generally govern elections.

(2) The metropolitan district election coordinator shall conduct each regular election that is requested by the legislative body of a metropolitan district to submit a ballot question or to fill a position or vacancy on the legislative body of the metropolitan district. The metropolitan district election coordinator shall do all of the following:

(a) Receive nominating petitions and affidavits of identity from candidates for officer to the legislative body of a metropolitan district and petitions for ballot questions.

(b) Procure the necessary qualified voter file precinct lists.

(c) Certify candidates.

(d) Receive ballot proposal language.

(e) Issue absent voter ballots.

(3) A metropolitan district election coordinator may delegate, if the city or township clerk agrees, all or a portion of the metropolitan district election coordinator's duties to that city or township clerk. The metropolitan district election coordinator shall not delegate duties to any person not named in this section.

(4) A metropolitan district election coordinator may delegate the following duties to the city or township clerk, who shall perform the following duties:

(a) Distribute, receive, and process absent voter ballot applications for a metropolitan district election.

(b) Make voting systems available for the conduct of a metropolitan district election.

(c) Make available to the metropolitan district election coordinator the list of election inspectors for that city or township.

(d) Notify metropolitan district electors of precinct and polling place location changes.

(5) The county election commission shall establish that metropolitan district's election precincts and polling place locations in accordance with this act.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.385a Metropolitan district officer; eligibility; term.

Sec. 385a.

(1) An individual is eligible for election as an officer to the legislative body of a metropolitan district if the individual is a citizen of the United States and is a qualified and registered elector of the metropolitan district the individual seeks to represent by the filing deadline.

(2) A metropolitan district officer's term of office is prescribed by the metropolitan district act, 1929 PA 312, MCL 119.1 to 119.18.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.386 Metropolitan district officer; nominating petition; form; signature of elector; examination and investigation; withdrawal.

Sec. 386.

(1) For an individual's name to appear on the official ballot as a candidate for metropolitan district officer, the candidate shall file a nominating petition and the affidavit required by section 558 with the metropolitan district election coordinator not later than 4 p.m. on the fifteenth Tuesday before the election date. The nominating petitions shall be signed by a number of qualified and registered electors residing in the metropolitan district as determined under section 544f.

(2) The nominating petition shall be substantially in the form prescribed in section 544c, except that the petition shall be nonpartisan and shall include the following opening paragraph:

(3) An elector shall not sign petitions for more candidates than are to be elected.

(4) A nominating petition filed under this chapter is subject to the examination and investigation process prescribed in section 552 as to its sufficiency and the validity and genuineness of the signatures on the nominating petition, and to the other procedures prescribed in that section relevant to a petition filed under this chapter.

(5) After a nominating petition is filed for a candidate for metropolitan district officer, the candidate is not permitted to withdraw unless a written withdrawal notice, signed by the candidate, is filed with the metropolitan district election coordinator not later than 4 p.m. of the third day after the last day for filing the nominating petition.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.386a Canvass of votes by board of canvassers; election; statement of returns and certification; votes subject to recount.

Sec. 386a.

(1) The appropriate board of canvassers as prescribed in section 24a shall canvass the votes for candidates for metropolitan district officer and votes for and against a ballot question at a regular election in each metropolitan district. That number of candidates equal to the number of individuals to be elected who receive the greatest number of votes cast at the election, as set forth in the report of the board of canvassers canvassing the votes, based upon the returns from the election precincts or as determined by the board of canvassers as a result of a recount, are elected to the office of metropolitan district officer. Upon completion of the canvass, the board of canvassers shall make a statement of returns and certify the election of metropolitan district officers to the metropolitan district election coordinator and to the secretary of the legislative body of the metropolitan district.

(2) The votes cast for a candidate for metropolitan district officer or on a ballot question submitted to the electors at a metropolitan district election are subject to recount as provided in chapter XXXIII.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.386b Statement of returns and certification; preservation and filing by metropolitan district election coordinator; execution of certificate of election.

Sec. 386b.

The metropolitan district election coordinator who receives the certification of the board of canvassers under section 386a shall preserve and file in his or her office the certified statement of returns and certification of the board of canvassers of the result of the election. The metropolitan district election coordinator shall immediately execute and provide to the individuals declared elected as officers to the legislative body of the metropolitan district a certificate of election.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.387 Notification of member-elect; acceptance; filing; forwarding copy.

Sec. 387.

Within 5 business days after certification of an election, each member-elect shall be notified of the election. Within 10 business days after notification by the metropolitan district election coordinator of election or appointment to the legislative body, each person shall file with the secretary of the legislative body of the metropolitan district an acceptance of the office to which the person has been elected or appointed. The secretary of the legislative body of the metropolitan district shall forward a copy of the acceptance to the metropolitan district election coordinator.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.387a Oath; immediate vacancy; events.

Sec. 387a.

(1) Before entering upon the duties of his or her office, an individual elected as an officer to the legislative body of a metropolitan district shall take and subscribe to the oath provided in section 1 of article XI of the state constitution of 1963.

(2) The office of a metropolitan district officer becomes vacant immediately, regardless of declaration by an officer or acceptance by the legislative body of a metropolitan district or 1 or more of its officers, upon any of the following events:

(a) The death of the metropolitan district officer.

(b) The metropolitan district officer's being adjudicated insane or being found to be a legally incapacitated individual by a court of competent jurisdiction.

(c) The metropolitan district officer's resignation.

(d) The metropolitan district officer's removal from office.

(e) The metropolitan district officer's conviction for a felony.

(f) The metropolitan district officer's election or appointment being declared void by a competent tribunal.

(g) The metropolitan district officer's neglect or failure to file the acceptance of office, to take the oath of office, or to give or renew an official bond required by law.

(h) The metropolitan district officer ceasing to possess the legal qualifications for holding office.

(i) The metropolitan district officer moving his or her residence from the metropolitan district.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.388 Metropolitan district officer; vacancy filled by appointment; election; notice.

Sec. 388.

(1) If less than a majority of the offices of metropolitan district officer of a metropolitan district become vacant, the remaining metropolitan district officers shall fill each vacant office by appointment. If a vacancy in the office of metropolitan district officer is not filled within 30 days after the vacancy occurs or if a majority of the offices of metropolitan district officer of a metropolitan district become vacant, the county election commission of the county in which the largest number of registered electors of the metropolitan district reside shall fill each vacancy by appointment. An individual appointed under this subsection serves until a successor is elected and qualified.

(2) If a vacancy occurs in an office of metropolitan district officer more than 7 days before the nominating petition filing deadline as provided in section 386 for the regular metropolitan district election that is not the regular metropolitan district election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next regular metropolitan district election in the manner provided by law and qualifies for office. The successor shall hold the office for the remainder of the unexpired term. This subsection applies regardless of whether an individual is appointed under subsection (1) to fill the vacancy.

(3) Within 3 days after an appointment is made to fill a vacancy in an elected office in a metropolitan district, the secretary of the legislative body of the metropolitan district shall notify the metropolitan district election coordinator, in writing, of the name, address, and office of the person who vacated the office as well as the person filling the office.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.389 Ballot question.

Sec. 389.

The legislative body of a metropolitan district may submit a ballot question to the metropolitan district electors on a regular election date. The legislative body of the metropolitan district shall file the ballot question with the metropolitan district election coordinator as provided in section 646a(2).

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.389a Actual costs of election; payment; verified account; disapproval; failure to agree on actual costs.

Sec. 389a.

(1) A metropolitan district shall pay to each county, city, and township that conducts a regular election for the metropolitan district an amount determined in accordance with this section.

(2) If a metropolitan district's regular election is held in conjunction with another election conducted by a county, city, or township, the metropolitan district shall pay the county, city, or township 100% of the actual additional costs attributable to conducting the metropolitan district's regular election. If a metropolitan district's regular election is not held in conjunction with another election conducted by a county, city, or township, the metropolitan district shall pay the county, city, or township 100% of the actual costs of conducting the metropolitan district's regular election.

(3) The county, city, or township shall present to a metropolitan district a verified account of actual costs of conducting the metropolitan district's regular election not later than 84 days after the date of the election. The legislative body of the metropolitan district shall pay or disapprove all or a portion of the verified account within 84 days after the metropolitan district receives a verified account of actual costs under this subsection.

(4) If the legislative body of the metropolitan district disapproves all or a portion of a verified account of actual costs under subsection (3), the legislative body of the metropolitan district shall send a notice of disapproval along with the reasons for the disapproval to the county, city, or township. Upon request of a county, city, or township whose verified account or portion of a verified account was disapproved under this section, the legislative body of the metropolitan district shall review the disapproved costs with the county, city, or township.

(5) A legislative body of a metropolitan district, county, city, or township shall use the agreement made between the department of treasury and the secretary of state, as required by section 487, as a basis for preparing and evaluating verified accounts under this section. The secretary of state shall assist a legislative body of a metropolitan district, county, city, or township in preparing and evaluating a verified account under this section. If a county, city, or township and the legislative body of the metropolitan district cannot agree on the actual costs of an election as prescribed by this section, the secretary of state shall determine those actual costs.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.390 Recall.

Sec. 390.

Each officer on the legislative body of a metropolitan district is subject to recall by the electors of the metropolitan district in the manner prescribed in chapter XXXVI.

History: Add. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code






116-1954-XVIII CHAPTER XVIII JUSTICES OF THE SUPREME COURT (168.391...168.406)

Section 168.391 Office of justice of supreme court; eligibility; violation of MCL 38.412a.

Sec. 391.

(1) A person shall not be eligible to the office of justice of the supreme court unless the person is a registered and qualified elector of this state by the filing deadline or the date the person files the affidavit of candidacy, is licensed to practice law in this state, and at the time of election or appointment is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of justice of the supreme court for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.392 Candidates for justice of supreme court; nomination at fall state convention.

Sec. 392.

At its fall state convention, each political party may nominate the number of candidates for the office of justice of the supreme court as are to be elected at the next ensuing general election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.392a Candidates for justice of supreme court; incumbents, affidavit of candidacy for re-election.

Sec. 392a.

Any incumbent justice of the supreme court may become a candidate for re-election as a justice of the supreme court by filing with the secretary of state an affidavit of candidacy not less than 180 days prior to the expiration of his term of office.

The affidavit of candidacy shall contain statements that the affiant is an incumbent supreme court justice, that he is domiciled within the state, that he will not have attained the age of 70 years prior to the date of election and a declaration that he is a candidate for election to the office of supreme court justice.

History: Add. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.393 Candidates for justice of supreme court; canvass by state central committee of each political party.

Sec. 393.

Not more than 24 hours after the conclusion of the fall state convention, the state central committee of each political party shall convene and canvass the proceedings of the convention and determine the nominee or nominees of the convention for the office or offices of justice of the supreme court. Not more than 1 business day after the conclusion of the state convention, the chairperson and secretary of the state central committee shall forward by registered or certified mail to the secretary of state a typewritten or printed list of the names and residence, including the street address if known, of the candidate or candidates nominated at the convention for the office or offices of justice of the supreme court. The secretary of state shall forward a copy of a list received under this section to the board of election commissioners of each county, in care of the county clerk at the county seat. The name of each nominee on the list shall be printed upon a nonpartisan judicial ballot containing no party designation together with the names of incumbent justices filing an affidavit under section 392a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.394 Candidates for justice of supreme court; withdrawal; notice.

Sec. 394.

Any person who has been certified by the state central committee of any party as nominated for the office of justice of the supreme court or who filed an affidavit according to section 392a may withdraw by filing a written notice of withdrawal with the secretary of state or his or her duly authorized agent and a copy with the chairperson and secretary of the state central committee of the party not later than 4 p.m., eastern standard time, of the fourth business day following the conclusion of the convention.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.395 Candidates for justice of supreme court; death, withdrawal, disqualification; selection of new candidate, certification; ballots.

Sec. 395.

Whenever a candidate of a political party, after having been nominated to the office of justice of the supreme court or having filed an affidavit according to section 392a, shall die, withdraw, remove from the state, or become disqualified for any reason, the state central committee of any party which is thereby left without a candidate nominated or indorsed by that party shall meet forthwith and, by a majority vote of the members thereof, shall select a candidate to fill the vacancy thereby caused. The name of the candidate so selected shall be immediately certified by the chairman and the secretary of said committee to the secretary of state and to the board of election commissioners for each county, whose duty it is to prepare the official ballots, and said board shall cause to be printed or placed upon said ballots, in the proper place, the name of the candidate so selected to fill the vacancy.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.396 Supreme court justices; election.

Sec. 396.

Subject to section 6 of the schedule to the state constitution, 2 justices of the supreme court shall be elected at the general election in 1966 and at the general election every 2 years thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.397 Supreme court justices; certificate of determination by board of state canvassers.

Sec. 397.

The board of state canvassers shall determine which candidates for justices of the supreme court have received the greatest number of votes and shall declare such candidates to be duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.398 Supreme court justices; certificate of election.

Sec. 398.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the persons thereby declared to be elected to the office of justice of the supreme court a certificate of election, certified by him under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.399 Supreme court justices; term of office.

Sec. 399.

The term of office of justice of the supreme court shall be 8 years, beginning on the first day of January next following the election and shall continue until a successor is elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.400 Supreme court justices; oath of office, deposit.

Sec. 400.

Every person elected to the office of justice of the supreme court, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and shall deposit said oath with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.401 Supreme court justices; resignation, notice.

Sec. 401.

Any person duly elected to the office of justice of the supreme court who desires to resign shall file a written notice containing the effective date of such resignation with the court administrator and a copy with the governor and secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.402 Supreme court justices; vacancy, creation.

Sec. 402.

The office of justice of the supreme court shall become vacant upon the happening of any of the following events: Death of the incumbent; his resignation; his removal from office for cause; his ceasing to be a resident of the state; his conviction of an infamous crime, or an offense involving the violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.403 Supreme court justices; impeachment; removal from office, service of charges, hearing.

Sec. 403.

Any person holding the office of justice of the supreme court may be removed from office by impeachment for the reasons and in the manner set forth in section 7 of article 11 of the state constitution, or the governor shall remove any justice of the supreme court upon a concurrent resolution of 2/3 of the members elected to and serving in each house of the state legislature, and the cause for such removal shall be stated at length in such resolution, as provided in the constitution of this state. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a hearing thereon. When a vacancy shall occur in any of the said offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing by the secretary of state to the court administrator with a copy to the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.404 Office of supreme court justice; vacancy; appointment; election.

Sec. 404.

(1) The governor shall appoint a successor to fill the vacancy in the office of justice of the supreme court. The person appointed by the governor shall be considered an incumbent for purposes of this act and shall hold office until 12 noon of January 1 following the next general election, at which a successor is elected and qualified.

(2) At the next general November election held at least 105 days after the vacancy occurs, a person nominated under section 392 shall be elected to fill that office. The person elected shall hold the office for the remainder of the unexpired term.

(3) A candidate receiving the highest number of votes for that office who has subscribed to the oath as provided in section 1 of article XI of the state constitution is considered to be elected and qualified even though a vacancy occurs before the time he or she has entered upon the duties of his or her office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.405 Supreme court justices; election, recount of votes.

Sec. 405.

The votes cast for any candidate for justice of the supreme court at any election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.406 Supreme court justices; not subject to recall.

Sec. 406.

Judicial officers are not subject to recall as provided in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 61, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-XVIIIA CHAPTER XVIIIA JUDGES OF THE COURT OF APPEALS (168.409...168.409n)

Section 168.409 Office of judge of court of appeals; eligibility; violation of MCL 38.412a.

Sec. 409.

(1) A person shall not be eligible for the office of judge of the court of appeals unless the person is a registered and qualified elector of the appellate court district in which election is sought by the filing deadline or the date the person files the affidavit of candidacy, is licensed to practice law in this state, and, at the time of election or appointment, is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of judge of the court of appeals for a period of 20 years after conviction.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.409a Candidates for appeals court judge; nomination at general nonpartisan primary election; omission.

Sec. 409a.

A general nonpartisan primary election shall be held in every appellate court district of this state on the Tuesday succeeding the first Monday in August preceding every general November election in which judges of the court of appeals are to be elected, at which time the qualified and registered electors may vote for nonpartisan candidates for the office of judge of the court of appeals: Provided, however, That if, upon expiration of the time for filing petitions for the primary election of said judge of the court of appeals in any appellate court district, it shall appear that there are not to exceed twice the number of candidates as there are persons to be elected, then the secretary of state shall certify to the county board or boards of election commissioners the names of such candidates for court of appeals judge whose nominating petitions, filing fee or affidavit of candidacy have been properly filed, and such candidates shall be the nominees for judge of the court of appeals and shall be so certified. As to such office there shall be no primary election and this office shall be omitted from the judicial primary ballot.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409b Judge of court of appeals other than incumbent; candidate; nominating petitions; validity of filed petitions; using petition specifying new or existing judgeship to qualify candidate for another judicial office of same court prohibited; filing for election to more than 1 judgeship; incumbent judge as candidate in primary election; affidavit of candidacy; contents; primary and general election for 2 or more judgeships; listing categories of candidates on ballot; death or disqualification of incumbent judge; application of subsection (8).

Sec. 409b.

(1) To obtain the printing of the name of a qualified person other than an incumbent judge of the court of appeals as a candidate for nomination for the office of judge of the court of appeals upon the official nonpartisan primary ballots, there shall be filed with the secretary of state nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in the appellate court district as determined under section 544f. The provisions of sections 544a and 544b apply. Until December 31, 2013, the secretary of state shall receive nominating petitions up to 4 p.m. on the fourteenth Tuesday before the primary. Beginning January 1, 2014, the secretary of state shall receive nominating petitions up to 4 p.m. on the fifteenth Tuesday before the primary.

(2) Nominating petitions filed under this section are valid only if they clearly indicate for which of the following offices the candidate is filing, consistent with subsection (8):

(a) An unspecified existing judgeship for which the incumbent judge is seeking election.

(b) An unspecified existing judgeship for which the incumbent judge is not seeking election.

(c) A new judgeship.

(3) Nominating petitions specifying a new or existing court of appeals judgeship may not be used to qualify a candidate for another judicial office of the same court in the same judicial district. A person who files nominating petitions for election to more than 1 court of appeals judgeship shall have not more than 3 days following the close of filing to withdraw from all but 1 filing.

(4) In a primary and general election for 2 or more judgeships where more than 1 of the categories in subsection (2) could be selected, a candidate shall apply to the bureau of elections for a written statement of office designation to correspond to the judgeship sought by the candidate. The office designation provided by the secretary of state shall be included in the heading of all nominating petitions. Nominating petitions containing an improper office designation are invalid.

(5) The secretary of state shall issue an office designation of incumbent position for any judgeship for which the incumbent judge is eligible to seek reelection. If an incumbent judge does not file an affidavit of candidacy by the deadline, the secretary of state shall notify all candidates for that office that a nonincumbent position exists. All nominating petitions circulated for the nonincumbent position subsequent to the deadline shall bear an office designation of nonincumbent position. All signatures collected before the affidavit of candidacy filing deadline may be filed with the nonincumbent nominating petitions.

(6) An incumbent judge of the court of appeals may become a candidate in the primary election for the office of which he or she is the incumbent by filing with the secretary of state an affidavit of candidacy not less than 134 days before the date of the primary election. However, before December 31, 2013, if an incumbent judge of the court of appeals was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fourteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. Beginning January 1, 2014, if an incumbent judge of the court of appeals was appointed to fill a vacancy and the judge entered upon the duties of the office less than 137 days before the date of the primary election but before the fifteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. The affidavit of candidacy shall contain statements that the affiant is an incumbent judge of the court of appeals, is domiciled within the district, will not attain the age of 70 by the date of election, and is a candidate for election to the office of judge of the court of appeals.

(7) In the primary and general November election for 2 or more judgeships of the court of appeals in a judicial district, each of the following categories of candidates shall be listed separately on the ballot, consistent with subsection (8):

(a) The names of candidates for the judgeship or judgeships for which the incumbent is seeking election.

(b) The names of candidates for the judgeship or judgeships for which the incumbent is not seeking election.

(c) The names of candidates for a newly created judgeship or judgeships.

(8) If the death or disqualification of an incumbent judge triggers the application of section 409d(2), then for the purposes of subsections (2) and (7), that judgeship shall be regarded as a judgeship for which the incumbent judge is not seeking election. The application of this subsection includes, but is not limited to, circumstances in which the governor appoints an individual to fill the vacancy and that individual seeks to qualify as a nominee under section 409d(2).

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.409c Candidates for nomination; withdrawal; notice.

Sec. 409c.

After the filing of a nominating petition or affidavit of candidacy by or in behalf of a proposed candidate for the office of judge of the court of appeals, the proposed candidate is not permitted to withdraw unless he or she serves a written notice of withdrawal on the secretary of state or his or her duly authorized agent. The notice must be served not later than 3 days after the last day for filing nominating petitions if a nominating petition was filed for the proposed candidate, and not later than 3 days after the last day for filing affidavits of candidacy if an affidavit of candidacy was filed for the proposed candidate. If the third day falls on a Saturday, Sunday, or legal holiday, the notice of withdrawal may be served on the secretary of state or his or her duly authorized agent at any time on or before 4 p.m., eastern standard time, on the next secular day.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.409d Candidates for judge of court of appeals; declaration of nominees; certification of nomination; death or disqualification of candidate.

Sec. 409d.

(1) In each appellate court district the candidates for office of judge of the court of appeals receiving the largest number of votes at any primary election, to a number equal to twice the number of persons to be elected as set forth in the report of the board of state canvassers, based on the returns from the various boards of county canvassers and election precincts, or as determined by the board of state canvassers as the result of a recount, shall be declared the nominees for the office at the next general November election. The board of state canvassers shall certify the nomination to the county election commissions.

(2) If, after the deadline for filing nominating petitions under section 409b, there are fewer candidates for nomination or nominees for the office of judge of the court of appeals than there are persons to be elected at the general November election because of the death or disqualification of a candidate more than 65 days before the general November election, then a person, whether or not an incumbent, may qualify as a nominee for that office at the general November election by filing nominating petitions as required by section 409b. However, the filing shall be made before 4 p.m. on the twenty-first day following the death or disqualification of the candidate or 4 p.m. on the sixtieth day preceding the general November election, whichever is earlier, and the minimum number of signatures required is 1,000 or 1/2 the minimum number required under section 409b, whichever is less.

(3) The secretary of state shall certify the nomination of each person who qualifies as a nominee under subsection (2) to the board of election commissioners of each county in the appellate court district for the general November election.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.409e Judge of court of appeals; election; death or disqualification of nominee; term of office.

Sec. 409e.

(1) Except as otherwise provided in this section, a judge or judges of the court of appeals shall be elected in each appellate court district at the general November election in which judges of the court of appeals are to be elected as provided by law.

(2) If there are fewer nominees for the office of judge of the court of appeals than there are persons to be elected at the general November election because of the death or disqualification of a nominee less than 66 days before the general November election, then a person shall not be elected at that general November election to any office of judge of the court of appeals for which there is no nominee.

(3) The term of office for judge of the court of appeals shall be 6 years, commencing at 12 noon on January 1 next following his or her election and shall continue until a successor is elected and qualified.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.409f Appeals court judges; certificate of determination by board of state canvassers.

Sec. 409f.

The board of state canvassers shall determine which candidate or candidates for the office of judge of the court of appeals in each district received the greatest number of votes and shall declare such candidate or candidates duly elected. The board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver it to the secretary of state.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409g Appeals court judges; certificate of election.

Sec. 409g.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the persons thereby declared to be elected to the office of judge of the court of appeals a certificate of election certified by him and under the great seal of the state.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409h Appeals court judges; oath of office, filing.

Sec. 409h.

Every person elected to the office of judge of the court of appeals before entering upon the duties of his office shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and file the same with the secretary of state and a copy with the court administrator.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409i Appeals court judges; resignation, notice.

Sec. 409i.

Any person duly elected to the office of judge of the court of appeals who desires to resign shall file a written notice containing the effective date of such resignation with the court administrator and a copy with the governor and the secretary of state.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409j Appeals court judges; vacancy, creation.

Sec. 409j.

The office of judge of the court of appeals shall become vacant upon the happening of any of the following events before the expiration of the term of office: the death of the incumbent; his resignation; his removal from office for cause; his ceasing to have his domicile in the district from which he was elected; his conviction of any infamous crime, or of any offense involving a violation of his oath of office; the decision of a competent tribunal declaring his election void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit it in the manner and within the time prescribed by law.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409k Appeals court judges; impeachment; removal from office, service of charges, hearing; vacancy, notice.

Sec. 409k.

Any person holding the office of judge of the court of appeals may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution, or the governor shall remove any judge of the court of appeals upon a concurrent resolution of 2/3 of the members elected to and serving in each house of the state legislature, and the cause for such removal shall be stated at length in such resolution, as provided in section 25 of article 6 of said constitution. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a hearing thereon. When a vacancy occurs in any of the said offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing by the secretary of state to the court administrator, with a copy to the governor.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409l Judge of court of appeals; appointment to fill vacancy; election of successor; term.

Sec. 409 l .

(1) If a vacancy occurs in the office of judge of the court of appeals, the governor shall appoint a successor to fill the vacancy. Except as otherwise provided in section 409b(8), the person appointed by the governor shall be considered an incumbent for purposes of this act. The person appointed by the governor shall hold office until 12 noon of January 1 following the next general November election at which a successor is elected and qualified.

(2) Except as otherwise provided in section 409d(2), if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 409b for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided for in this chapter for the election of judges of the court of appeals. The person elected shall hold office for the remainder of the unexpired term.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 31, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.409m Appeals court judges; primary or election, recount of votes.

Sec. 409m.

The votes cast for any candidate for judge of the court of appeals at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: Add. 1963, 2nd Ex. Sess., Act 60, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.409n Appeals court judges; not subject to recall.

Sec. 409n.

Judges of the court of appeals are not subject to recall as provided by section 8 of article 2 of the state constitution.

History: Add. 1964, Act 228, Eff. Aug. 28, 1964
Popular Name: Election Code






116-1954-XIX CHAPTER XIX JUDGES OF THE CIRCUIT COURT (168.411...168.426)

Section 168.411 Judge of circuit court; eligibility; violation of MCL 38.412a.

Sec. 411.

(1) A person shall not be eligible to the office of judge of the circuit court unless the person is a registered and qualified elector of the judicial circuit in which election is sought by the filing deadline or the date the person files the affidavit of candidacy, as provided in section 11 of article VI of the state constitution of 1963, is licensed to practice law in this state, and, at the time of election, is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of judge of the circuit court for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.412 Candidates for circuit court judge; nomination at general nonpartisan primary election; omission.

Sec. 412.

A general nonpartisan primary election shall be held in every county of this state on the Tuesday succeeding the first Monday in August prior to the general election at which judges of the circuit court are elected, at which time the qualified and registered electors may vote for nonpartisan candidates for the office of judge of the circuit court. If, upon the expiration of the time for filing petitions or incumbency affidavits of candidacy for the primary election of said judge of the circuit court in any judicial circuit, it shall appear that there are not to exceed twice the number of candidates as there are persons to be elected, then the secretary of state shall certify to the county board of election commissioners the name of such candidate for circuit court judge whose petitions or affidavits have been properly filed, and such candidate shall be the nominee for the judge of the circuit court and shall be so certified. As to such office, there shall be no primary election and this office shall be omitted from the judicial primary ballot.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.413 Judge of circuit court; nominating petitions; filing; affidavit; receiving petitions; applicability of MCL 168.544a and 168.544b; receipt of incorrect or inaccurate written information from secretary of state or bureau of elections; equitable relief; challenge.

Sec. 413.

(1) To obtain the printing of the name of a person as a candidate for nomination for the office of judge of the circuit court upon the official nonpartisan primary ballots, there shall be filed with the secretary of state nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in the judicial circuit as determined under section 544f or by the filing of an affidavit according to section 413a. Until December 31, 2013, the secretary of state shall receive the nominating petitions up to 4 p.m. of the fourteenth Tuesday before the primary. Beginning January 1, 2014, the secretary of state shall receive the nominating petitions up to 4 p.m. of the fifteenth Tuesday before the primary. The provisions of sections 544a and 544b apply.

(2) If a candidate for nomination for the office of judge of the circuit court receives incorrect or inaccurate written information from the secretary of state or the bureau of elections concerning the number of nominating petition signatures required under section 544f and that incorrect or inaccurate written information is published or distributed by the secretary of state or the bureau of elections, the candidate may bring an action in a court of competent jurisdiction for equitable relief. A court may grant equitable relief to a candidate under this subsection if all of the following occur:

(a) The candidate brings the action for equitable relief within 6 days after the candidate is notified by the secretary of state or the bureau of elections that the candidate's nominating petition contains insufficient signatures.

(b) The candidate files an affidavit certifying that he or she contacted and received from the secretary of state or the bureau of elections incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f.

(c) The secretary of state or the bureau of elections published or distributed the incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f before the filing deadline under subsection (1).

(d) The secretary of state or bureau of elections did not inform the candidate at least 14 days before the filing deadline under subsection (1) that incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f had been published or distributed.

(3) If a court grants equitable relief to a candidate under subsection (2), the candidate shall be given the opportunity to obtain additional nominating petition signatures to meet the requirements under section 544f. The additional nominating petition signatures obtained by a candidate shall be filed with the secretary of state no later than 4 p.m. on the fifth business day after the date that the court order granting equitable relief is filed.

(4) The nominating petition signatures filed pursuant to this section are subject to challenge as provided in section 552.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 293, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2009, Act 206, Imd. Eff. Jan. 4, 2009 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.413a Incumbent circuit court judge; affidavit of candidacy.

Sec. 413a.

(1) Any incumbent circuit court judge may become a candidate in the primary election for the office of which he or she is an incumbent by filing with the secretary of state an affidavit of candidacy not less than 134 days prior to the date of the primary election. However, until December 31, 2013, if an incumbent judge of the circuit court was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fourteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. Beginning January 1, 2014, if an incumbent judge of the circuit court was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fifteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office.

(2) The affidavit of candidacy shall contain statements that the affiant is an incumbent circuit court judge for the circuit in which election is sought, that he or she is domiciled within the circuit, and that he or she will not attain the age of 70 by the date of election, and shall contain a declaration that he or she is a candidate for election to the office of circuit court judge.

History: Add. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1966, Act 38, Imd. Eff. May 26, 1966 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.414 Candidates for nomination; withdrawal; notice.

Sec. 414.

After the filing of a nominating petition or affidavit of candidacy by or in behalf of a proposed candidate for the office of judge of the circuit court, the proposed candidate is not permitted to withdraw unless he or she serves a written notice of withdrawal on the secretary of state or his or her duly authorized agent. The notice must be served not later than 3 days after the last day for filing nominating petitions if a nominating petition was filed for the proposed candidate, and not later than 3 days after the last day for filing affidavits of candidacy if an affidavit of candidacy was filed for the proposed candidate. If the third day falls on a Saturday, Sunday, or legal holiday, the notice of withdrawal may be served on the secretary of state or his or her duly authorized agent at any time on or before 4 p.m., eastern standard time, on the next secular day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.415 Candidates for judge of circuit court; declaration of nominees; certification of nomination; death or disqualification of candidate.

Sec. 415.

(1) The candidates for the office of judge of the circuit court receiving the largest number of votes at any primary election, to a number equal to twice the number of persons to be elected as set forth in the report of the board of state canvassers, based on the returns from the various county boards of canvassers and election precincts or as determined by the board of state canvassers as the result of a recount, shall be declared the nominees for the office at the next general election. The board of state canvassers shall certify the nomination to the county election commissions.

(2) If, after the deadline for filing nominating petitions under section 413, there are fewer candidates for nomination or nominees for the office of judge of the circuit court than there are persons to be elected at the general November election because of the death or disqualification of a candidate more than 65 days before the general November election, then a person, whether or not an incumbent, may qualify as a nominee for that office at the general November election by filing nominating petitions as required by section 413. However, the filing shall be made before 4 p.m. on the twenty-first day following the death or disqualification of the candidate or 4 p.m. on the sixtieth day preceding the general November election, whichever is earlier, and the minimum number of signatures required is 1,000 or 1/2 the minimum number required under section 413, whichever is less.

(3) The secretary of state shall certify the nomination of each person who qualifies as a nominee under subsection (2) to the board of election commissioners specified by section 687 for the general November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.416 Judge of circuit court; election; death or disqualification of nominee.

Sec. 416.

(1) Except as otherwise provided in this section, a judge or judges of the circuit court shall be elected in each judicial circuit at the general election in which judges of the circuit court are to be elected as provided by law.

(2) If there are fewer nominees for the office of judge of the circuit court than there are persons to be elected at the general November election because of the death or disqualification of a nominee less than 66 days before the general November election, then a person shall not be elected at that general November election to any office of judge of the circuit court for which there is no nominee.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.416a Circuit court judges; incumbents, expiration, extension of terms.

Sec. 416a.

The terms of office of all elected circuit court judges serving as of December 31, 1965 expire at 12 noon, January 1, 1967, except those circuit court judges elected at the general election in November, 1964, pursuant to the provisions of Act No. 198, Act No. 262 and Act No. 264 of the Public Acts of 1964, and except that those circuit court judges elected at the general election in November, 1964, pursuant to the provisions of Act No. 172 of the Public Acts of 1963, shall expire at noon, January 1, 1973, and the terms of the judges elected pursuant to the provisions of Act No. 32 and Act No. 179 of the Public Acts of 1963, as amended, shall expire at 12 noon, January 1, 1971.

History: Add. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1965, Act 393, Eff. Oct. 26, 1965 ;-- Am. 1966, Act 38, Imd. Eff. May 26, 1966
Popular Name: Election Code



Section 168.416b Circuit court judges; 1966 election; terms; nominating petitions; subsequent elections.

Sec. 416b.

(1) The first general election of judges of the circuit court shall be held in 1966. In that election only, the terms of office of the judges of the circuit court shall be as set forth below, and candidates shall run for a specific term which shall be identified on the ballot.

(2) A candidate may file nominating petitions or an affidavit of candidacy for only 1 such office, and such office shall be designated on the nominating petitions or affidavit of candidacy.

(3) Subsequent elections for circuit judges shall be held in November immediately prior to the expiration of the terms of office of circuit judges.

History: Add. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.416c Circuit court judges; 1966 election, terms in certain judicial circuits.

Sec. 416c.

Notwithstanding the provisions of subsection (1) of section 416b, at the 1966 general election of circuit judges the judges in the following judicial circuits shall be elected for terms of office as follows:

(a) In the third judicial circuit 9 judges shall be elected for a term of 8 years, 9 judges for a term of 10 years, and 3 judges for a term of 6 years.

(b) In the sixth judicial circuit 3 judges shall be elected for a term of 6 years, 2 judges for a term of 8 years and 2 judges for a term of 10 years.

(c) In the ninth judicial circuit 1 judge shall be elected for a term of 6 years and 1 judge for a term of 8 years.

(d) In the sixteenth judicial circuit 2 judges shall be elected for a term of 6 years, 2 judges for a term of 8 years and 2 judges for a term of 10 years.

(e) In the seventeenth judicial circuit 2 judges shall be elected for a term of 6 years, 1 judge for a term of 8 years, and 1 judge for a term of 10 years.

(f) In the twenty-second judicial circuit 1 judge shall be elected for a term of 6 years and 1 judge for a term of 8 years.

History: Add. 1965, Act 393, Eff. Oct. 26, 1965 ;-- Am. 1966, Act 38, Imd. Eff. May 26, 1966
Popular Name: Election Code



Section 168.416d Circuit court judges; 1965 special election, terms.

Sec. 416d.

Notwithstanding the provisions of section 2 of Act No. 284 of the Public Acts of 1965, the 4 additional circuit judges for the third judicial circuit who are elected in a special election to be held on November 2, 1965, shall be elected for terms of office expiring at 12 noon, January 1, 1973.

History: Add. 1965, Act 393, Imd. Eff. Oct. 26, 1965
Popular Name: Election Code



Section 168.417 Circuit court judges; certificate of determination by board of state canvassers.

Sec. 417.

The board of state canvassers shall determine which candidate or candidates for the office of judge of the circuit court received the greatest number of votes and shall declare such candidate or candidates duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.418 Circuit court judges; preservation of statement and determination; certificate of election.

Sec. 418.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and cause to be delivered to the person or persons thereby declared to be elected to the office of judge of the circuit court a certificate of election certified by him and under the great seal of the state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.419 Circuit court judges; terms of office.

Sec. 419.

With the exception of the terms of certain judges elected in 1966, the term of office for judge of the circuit court shall be 6 years, commencing at 12 noon on January 1 next following his election and shall continue until a successor shall have been elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.420 Circuit court judges; oath of office, filing.

Sec. 420.

Every person elected to the office of judge of the circuit court, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and file the same with the secretary of state and a copy with each county clerk in his circuit.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.421 Circuit court judges; resignation, notice.

Sec. 421.

Any person duly elected to the office of judge of the circuit court who desires to resign shall file a written notice containing the effective date of such resignation with the court administrator and a copy with the governor and secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.422 Circuit court judges; vacancy, creation.

Sec. 422.

The office of circuit judge shall become vacant upon the happening of any of the following events before the expiration of the term of office: The death of the incumbent; his resignation; his removal from office for cause; his ceasing to be an inhabitant of the circuit for which he shall have been elected or appointed or within which the duties of his office are required to be discharged; his conviction of any infamous crime, or of any offense involving a violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.423 Circuit court judges; impeachment; removal from office, service of charges, hearing; vacancy, notice.

Sec. 423.

Any person holding the office of circuit judge may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution, or the governor shall remove any circuit judge upon a concurrent resolution of 2/3 of the members elected to and serving in each house of the state legislature, and the cause for such removal shall be stated at length in such resolution, as provided in the constitution of this state. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a hearing thereon. When a vacancy shall occur in any of the said offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing by the secretary of state to the supreme court, with a copy to the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.424 Judge of circuit court; appointment to fill vacancy; election of successor; term.

Sec. 424.

(1) If a vacancy occurs in the office of circuit judge, the governor shall appoint a successor to fill the vacancy. Except as otherwise provided in section 424a(3), the person appointed by the governor shall be considered an incumbent for purposes of this act. The person appointed by the governor shall hold office until 12 noon of January 1 following the next general November election at which a successor is elected and qualified.

(2) Except as otherwise provided in section 415(2), if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 413 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided in this chapter for the election of circuit judges. The person elected shall hold office for the remainder of the unexpired term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 236, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.424a Primary and general election for 2 or more judgeships; listing categories of candidates on ballot; validity of filed petitions; death or disqualification of incumbent judge; filing for election to more than 1 circuit judgeship; withdrawal; office designation.

Sec. 424a.

(1) In the primary and general election for 2 or more judgeships of the circuit court, each of the following categories of candidates shall be listed separately on the ballot, consistent with subsection (3):

(a) The names of candidates for the judgeship or judgeships for which the incumbent is seeking election.

(b) The names of candidates for an existing judgeship or judgeships for which the incumbent is not seeking election.

(c) The names of candidates for a newly created judgeship or judgeships.

(2) Nominating petitions filed under section 413 are valid only if they clearly indicate for which of the following offices the candidate is filing, consistent with subsection (3):

(a) An unspecified existing judgeship for which the incumbent judge is not seeking election.

(b) A new judgeship.

(c) An unspecified existing judgeship for which the incumbent judge is seeking election.

(3) If the death or disqualification of an incumbent judge triggers the application of section 415(2), then for the purposes of subsections (1) and (2), that judgeship shall be regarded as a judgeship for which the incumbent judge is not seeking election. The application of this subsection includes, but is not limited to, circumstances in which the governor appoints an individual to fill the vacancy and that individual seeks to qualify as a nominee under section 415(2).

(4) A person who files nominating petitions for election to more than 1 circuit judgeship shall have not more than 3 days following the close of filing to withdraw from all but 1 filing.

(5) In a primary and general election for 2 or more judgeships where more than 1 of the categories in subsection (2) could be selected, a candidate shall apply to the bureau of elections for a written statement of office designation to correspond to the judgeship sought by the candidate. The office designation provided by the secretary of state shall be included in the heading of all nominating petitions. Nominating petitions containing an improper office designation are invalid.

(6) The secretary of state shall issue an office designation of incumbent position for any judgeship for which the incumbent judge is eligible to seek reelection. If an incumbent judge does not file an affidavit of candidacy by the deadline, the secretary of state shall notify all candidates for that office that a nonincumbent position exists. All nominating petitions circulated for the nonincumbent position subsequent to the deadline shall bear an office designation of nonincumbent position. All signatures collected prior to the affidavit of candidacy filing deadline may be filed with the nonincumbent nominating petitions.

History: Add. 1977, Act 134, Eff. Mar. 30, 1978 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.425 Circuit court judges; primary or election, recount of votes.

Sec. 425.

The votes cast for any candidate for circuit judge at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.426 Circuit court judges; not subject to recall.

Sec. 426.

Judicial officers are not subject to recall as provided in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964
Popular Name: Election Code






116-1954-XIXA CHAPTER XIXA JUDGES OF MUNICIPAL COURTS OF RECORD (168.426a...168.426n)

Section 168.426a Judge of municipal court; nomination and election.

Sec. 426a.

In every city having a municipal court of record having general criminal jurisdiction over felonies and having a population of 1,000,000 or more, candidates for the office of a judge of the municipal court shall be nominated at the August primary for state offices and elected at the general election in even years.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 1978, Act 540, Imd. Eff. Dec. 22, 1978
Popular Name: Election Code



Section 168.426b Judge of municipal court; eligibility; violation of MCL 38.412a.

Sec. 426b.

(1) A person shall not be eligible to the office of judge of a municipal court of record as described in section 426a unless the person is a registered and qualified elector of the municipality in which election is sought by the filing deadline or the date the person files the affidavit of candidacy, is licensed to practice law in this state, and, at the time of election, is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of judge of a municipal court of record as described in section 426a for a period of 20 years after conviction.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.426c Candidates for municipal court judge; nomination at general nonpartisan primary election.

Sec. 426c.

(1) A general nonpartisan primary election shall be held in every municipality described in section 426a on the Tuesday after the first Monday in August before a general November election.

(2) At the general nonpartisan primary election, judges of the municipal courts of record are to be elected and the qualified and registered voters may vote for nonpartisan candidates for the office of judge of the municipal court of record.

(3) If upon the expiration of the time for filing petitions for the primary election of the municipal judge or judges in any municipality there are not to exceed twice the number of candidates than persons to be elected, then the city clerk shall certify through the board of county canvassers the names of the candidates for judge of the municipal court of record whose petitions have been properly filed. These candidates shall be the certified nominees for judges of the municipal court of record. In addition, there shall not be a primary election for this office, and it shall be omitted from the official primary ballot.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.426d Judge of municipal court of record; candidate; nominating petitions; incumbent judge as candidate in primary election; affidavit of candidacy; validity of filed petitions; filing for election to more than 1 judgeship; withdrawal; office designation.

Sec. 426d.

(1) To obtain the printing of the name of a person on the ballot as a candidate for the office of judge of the municipal court of record, there shall be filed with the city clerk nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in that city as determined under section 544f. Until December 31, 2013, the city clerk shall receive nominating petitions up to 4 p.m. of the fourteenth Tuesday before the August primary. Beginning January 1, 2014, the city clerk shall receive nominating petitions up to 4 p.m. of the fifteenth Tuesday before the August primary. The provisions of sections 544a and 544b apply.

(2) An incumbent judge of the municipal court of record may become a candidate in the primary election for the office of which the judge is the incumbent by filing, with the city clerk, an affidavit of candidacy not less than 134 days before the date of the primary election. The affidavit of candidacy shall contain statements that the affiant is an incumbent judge of the municipal court of record, is domiciled within the city, will not attain the age of 70 by the date of election, and is a candidate for election to the office of judge of the municipal court of record.

(3) Nominating petitions filed under this section are valid only if they clearly indicate for which of the following offices the candidate is filing, consistent with section 426k(3):

(a) An unspecified existing judgeship for which the incumbent judge is seeking election.

(b) An unspecified existing judgeship for which the incumbent judge is not seeking election.

(c) A new judgeship.

(4) A person who files nominating petitions for election to more than 1 municipal court of record judgeship shall have not more than 3 days following the close of filing to withdraw from all but 1 filing.

(5) In a primary and general election for 2 or more judgeships where more than 1 of the categories in subsection (3) could be selected, a candidate shall apply to the bureau of elections for a written statement of office designation to correspond to the judgeship sought by the candidate. The office designation provided by the secretary of state shall be included in the heading of all nominating petitions. Nominating petitions containing an improper office designation are invalid.

(6) The secretary of state shall issue an office designation of incumbent position for any judgeship for which the incumbent judge is eligible to seek reelection. If an incumbent judge does not file an affidavit of candidacy by the deadline, the secretary of state shall notify all candidates for that office that a nonincumbent position exists. All nominating petitions circulated for the nonincumbent position subsequent to the deadline shall bear an office designation of nonincumbent position. All signatures collected before the affidavit of candidacy filing deadline may be filed with the nonincumbent nominating petitions.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 59, Eff. Mar. 24, 1964 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.426e Candidates for nomination; affidavit as to eligibility and candidacy.

Sec. 426e.

Any candidate for judge of a municipal court of record shall file an affidavit which contains statements that the affiant is domiciled within the municipality; and that he will not attain the age of 70 years by the date of election, and that he is a candidate for the office of municipal judge.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.426f Candidates for judge of municipal court; declaration of nominees; death or disqualification of candidate; certification of nomination.

Sec. 426f.

(1) The candidates for the office of judge of the municipal court of record receiving the largest number of votes at any primary election, to a number equal to twice the number of persons to be elected, as set forth in the report of the board of county canvassers, based on returns from the various election precincts, shall be declared the nominees for the office of judge of the municipal court of record at the next general election.

(2) If, after the deadline for filing nominating petitions under section 426d, there are fewer candidates for nomination or nominees for the office of judge of a municipal court of record than there are persons to be elected at the general November election because of the death or disqualification of a candidate more than 65 days before the general November election, then a person, whether or not an incumbent, may qualify as a nominee for that office at the general November election by filing nominating petitions as required by section 426d. However, the filing shall be made before 4 p.m. on the twenty-first day following the death or disqualification of the candidate or 4 p.m. on the sixtieth day before the general November election, whichever is earlier, and the minimum number of signatures required is 1,000 or 1/2 the minimum number required under section 426d, whichever is less.

(3) The city clerk shall certify the nomination of each person who qualifies as a nominee under subsection (2) to the board of election commissioners of the city for the general November election.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.426g Municipal court judges; first general election, terms of office.

Sec. 426g.

The first general election of judges of the municipal court of record shall be held in the year 1966. In that election only, the terms of office of the judges shall be as set forth below; in each case beginning at 12 o'clock noon on January 1, 1967.

The length of term of each elected judge shall be based on the number of votes received by each, those highest on the list respectively filling the 10-year terms as specified in category C, the next highest below category C filling the 8-year terms under category B, and the remainder 6-year terms under category A.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.426h Municipal court judges; 1966 general election, judges on separate judicial ballot, terms of office.

Sec. 426h.

In any municipal court of record which has a separate traffic and ordinance division, the judges of which run separately on judicial ballot from the other judges of the court, the terms of office of such judges elected in 1966 only shall follow the same pattern, though under separate schedule to that set up in section 426g for the other judges of the municipal court of record.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.426i Judge of municipal court; election; death or disqualification of nominee.

Sec. 426i.

(1) Except as otherwise provided in this section, subsequent elections for judges of a municipal court of record shall be held at the general November election immediately prior to the expiration of the term of each judge.

(2) If there are fewer nominees for the office of judge of a municipal court of record than there are persons to be elected at the general November election because of the death or disqualification of a nominee less than 66 days before the general November election, then a person shall not be elected at that general November election to any office of judge of the municipal court of record for which there is no nominee.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.426j Municipal court judges; terms of office.

Sec. 426j.

With the exception of the terms of the judges elected in 1966 to terms specified in categories C and B, the terms of office for judges of municipal courts of record shall be 6 years, commencing at noon on January 1 next following election and shall continue until successors shall have been elected and qualified.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.426k Primary and general election; incumbent judge as candidate; printing designation of office on ballot; 2 or more judgeships; listing categories of candidates on ballot; death or disqualification of incumbent judge; application of subsection (3).

Sec. 426k.

(1) In the primary and general election for a judge of the municipal court of record, an incumbent judge who is a candidate shall have printed upon the ballot under the name of the candidate the designation of that office.

(2) In the primary and general election for 2 or more judgeships of the municipal court of record, each of the following categories of candidates shall be listed separately on the ballot, consistent with subsection (3):

(a) The names of candidates for the judgeship or judgeships for which the incumbent is seeking election.

(b) The names of candidates for an existing judgeship or judgeships for which the incumbent is not seeking election.

(c) The names of candidates for a newly created judgeship or judgeships.

(3) If the death or disqualification of an incumbent judge triggers the application of section 426f(2), then for the purposes of subsection (2) and section 426d(3), that judgeship shall be regarded as a judgeship for which the incumbent judge is not seeking election. The application of this subsection includes, but is not limited to, circumstances in which the governor appoints an individual to fill the vacancy and that individual seeks to qualify as a nominee under section 426f(2).

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.426l Candidates for judge of municipal court; certificate of determination by board of canvassers.

Sec. 426l.

The board of county canvassers shall determine which candidates for judge of the municipal court of record received the highest number of votes and on that basis shall declare the candidates duly elected, specifying the terms to which each was elected. The board of county canvassers shall immediately make and subscribe on its statement of returns a certificate of the determination and deliver it to the city clerk.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.426m Municipal court judges; certificate of election.

Sec. 426m.

The city clerk shall file in his office and preserve the results of such election and cause to be delivered to the persons declared to be elected to the office of judge of the municipal court of record certificates of election certified by him.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.426n Municipal court judges; oath of office.

Sec. 426n.

Every person elected to the office of judge of the municipal court of record, before entering upon the duties of such office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution and file same with the city clerk and a copy with the court administrator.

History: Add. 1965, Act 85, Imd. Eff. June 24, 1965
Popular Name: Election Code






116-1954-XX CHAPTER XX JUDGE OF PROBATE (168.431...168.446)

Section 168.431 Judge of probate; eligibility; violation of MCL 38.412a.

Sec. 431.

(1) A person shall not be eligible to the office of judge of probate unless the person is a registered and qualified elector of the county in which election is sought by the filing deadline or the date the person files the affidavit of candidacy, as provided in section 16 of article VI of the state constitution of 1963, is licensed to practice law in this state except as provided in section 7 of the schedule and temporary provisions of the state constitution of 1963, and, at the time of election, is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of judge of probate for a period of 20 years after conviction.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.432 Candidates for probate judge; nomination at general nonpartisan primary election; omission.

Sec. 432.

A general nonpartisan primary election shall be held in every county of this state on the Tuesday succeeding the first Monday in August preceding every general November election at which judges of probate are to be elected, at which time the qualified and registered electors may vote for nonpartisan candidates for the office of judge of probate. If upon the expiration of the time for filing petitions or incumbency affidavits of candidacy for the primary election of said probate judges in any county it shall appear that there are not to exceed twice the number of candidates as there are persons to be elected, then the county clerk shall certify to the county board of election commissioners the name of such candidate for probate judge whose petitions have been properly filed and such candidate shall be the nominee for the judge of probate and shall be so certified. As to such office, there shall be no primary election and this office shall be omitted from the judicial primary ballot.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.433 Judge of probate; candidate; nominating petitions; validity of filed petitions; filing for election to more than 1 probate judgeship; withdrawal; office designation; receipt of incorrect or inaccurate information from county clerk or secretary of state; equitable relief; challenge.

Sec. 433.

(1) Except as otherwise provided in this subsection, to obtain the printing of the name of a person as a candidate for nomination for the office of judge of probate upon the official nonpartisan primary ballots, there shall be filed with the county clerk of each county nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in the county as determined under section 544f or by the filing of an affidavit according to section 433a. In the case of a probate court district, to obtain the printing of the name of a person as a candidate for nomination for the office of judge of probate upon the official nonpartisan primary ballots, there shall be filed with the secretary of state nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in the probate court district as determined under section 544f or by the filing of an affidavit according to section 433a. Until December 31, 2013, the county clerk or, in the case of a probate court district, the secretary of state shall receive nominating petitions up to 4 p.m. on the fourteenth Tuesday before the August primary. Beginning January 1, 2014, the county clerk or, in the case of a probate court district, the secretary of state shall receive nominating petitions up to 4 p.m. on the fifteenth Tuesday before the August primary. The provisions of sections 544a and 544b apply.

(2) Nominating petitions filed under this section are valid only if they clearly indicate for which of the following offices the candidate is filing, consistent with section 435a(2):

(a) An unspecified existing judgeship for which the incumbent judge is seeking election.

(b) An unspecified existing judgeship for which the incumbent judge is not seeking election.

(c) A new judgeship.

(3) A person who files nominating petitions for election to more than 1 probate judgeship shall have not more than 3 days following the close of filing to withdraw from all but 1 filing.

(4) In a primary and general election for 2 or more judgeships where more than 1 of the categories in subsection (2) could be selected, a candidate shall apply to the bureau of elections for a written statement of office designation to correspond to the judgeship sought by the candidate. The office designation provided by the secretary of state shall be included in the heading of all nominating petitions. Nominating petitions containing an improper office designation are invalid.

(5) The secretary of state shall issue an office designation of incumbent position for any judgeship for which the incumbent judge is eligible to seek reelection. If an incumbent judge does not file an affidavit of candidacy by the deadline, the secretary of state shall notify all candidates for that office that a nonincumbent position exists. All nominating petitions circulated for the nonincumbent position after the deadline shall bear an office designation of nonincumbent position. All signatures collected before the affidavit of candidacy filing deadline may be filed with the nonincumbent nominating petitions.

(6) If a candidate for nomination for the office of judge of probate receives incorrect or inaccurate written information from the county clerk or, in the case of a probate court district, the secretary of state concerning the number of nominating petition signatures required under section 544f and that incorrect or inaccurate written information is published or distributed by the county clerk or, in the case of a probate court district, the secretary of state, the candidate may bring an action in a court of competent jurisdiction for equitable relief. A court may grant equitable relief to a candidate under this subsection if all of the following occur:

(a) The candidate brings the action for equitable relief within 6 days after the candidate is notified by the county clerk or, in the case of a probate court district, the secretary of state that the candidate's nominating petition contains insufficient signatures.

(b) The candidate files an affidavit certifying that he or she contacted and received from the county clerk or, in the case of a probate court district, the secretary of state incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f.

(c) The county clerk or, in the case of a probate court district, the secretary of state published or distributed the incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f before the filing deadline under subsection (1).

(d) The county clerk or, in the case of a probate court district, the secretary of state did not inform the candidate at least 14 days before the filing deadline under subsection (1) that incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f had been published or distributed.

(7) If a court grants equitable relief to a candidate under subsection (6), the candidate shall be given the opportunity to obtain additional nominating petition signatures to meet the requirements under section 544f. The additional nominating petition signatures obtained by a candidate shall be filed with the county clerk or, in the case of a probate court district, the secretary of state no later than 4 p.m. on the fifth business day after the date that the court order granting equitable relief is filed.

(8) The nominating petition signatures filed pursuant to this section are subject to challenge as provided in section 552.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 293, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2009, Act 208, Imd. Eff. Jan. 4, 2010 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.433a Incumbent probate judge; affidavit of candidacy.

Sec. 433a.

(1) Any incumbent probate court judge may become a candidate in the primary election for the office of which he or she is an incumbent by filing with the county clerk, or in case of a probate district with the secretary of state, an affidavit of candidacy not less than 134 days before the date of the primary election. However, until December 31, 2013, if an incumbent judge of probate was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fourteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. Beginning January 1, 2014, if an incumbent judge of probate was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fifteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office.

(2) The affidavit of candidacy shall contain statements that the affiant is an incumbent probate court judge of the county or district of which election is sought, that he or she is domiciled within the county or district, and that he or she will not attain the age of 70 years by the date of election, and shall contain a declaration that he or she is a candidate for election to the office of probate court judge.

History: Add. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.434 Candidates for nomination; withdrawal; notice.

Sec. 434.

After the filing of a nominating petition or affidavit of candidacy by or in behalf of a proposed candidate for the office of judge of probate, the proposed candidate is not permitted to withdraw unless he or she serves a written notice of withdrawal on the secretary of state or his or her duly authorized agent. The notice must be served not later than 3 days after the last day for filing nominating petitions if a nominating petition was filed for the proposed candidate, and not later than 3 days after the last day for filing affidavits of candidacy if an affidavit of candidacy was filed for the proposed candidate. If the third day falls on a Saturday, Sunday, or legal holiday, the notice of withdrawal may be served on the secretary of state or his or her duly authorized agent at any time on or before 4 p.m., eastern standard time, on the next secular day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.435 Candidates for judge of probate court; declaration of nominees; certification of nominations; death or disqualification of candidate.

Sec. 435.

(1) The candidates for the office of judge of probate receiving the largest number of votes at any primary election, to a number equal to twice the number of places to be filled as set forth in the report of the board of county canvassers, based on the returns from the various election precincts or as determined by the board of county canvassers as the result of a recount, shall be declared the nominees for the office at the next November election. The board of county canvassers shall certify the nominations to the county election commission.

(2) If, after the deadline for filing nominating petitions under section 433, there are fewer candidates for nomination or nominees for the office of judge of probate than there are persons to be elected because of the death or disqualification of a candidate more than 65 days before the general November election, then a person, whether or not an incumbent, may qualify as a nominee for that office at the general November election by filing nominating petitions with the county clerk or, in case of a probate district, with the secretary of state in the manner required by section 433. However, the filing shall be made before 4 p.m. on the twenty-first day following the death or disqualification of the candidate or 4 p.m. on the sixtieth day preceding the general November election, whichever is earlier, and the minimum number of signatures required is 1,000 or 1/2 the minimum number required under section 433, whichever is less.

(3) The county clerk or, in case of a probate district, the secretary of state shall certify the nomination of each person who qualifies as a nominee under subsection (2) to the board of election commissioners specified by section 687 for the general November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.435a Primary and general election for 2 or more probate judgeships; listing categories of candidates on ballot; death or disqualification of incumbent judge; application of subsection (2); incumbent judge as candidate; printing designation of office on ballot.

Sec. 435a.

(1) In the primary and general election for 2 or more probate judgeships, each of the following categories of candidates shall be listed separately on the ballot, consistent with subsection (2):

(a) The names of candidates for the judgeship or judgeships for which the incumbent is seeking election.

(b) The names of candidates for an existing judgeship or judgeships for which the incumbent is not seeking election.

(c) The names of candidates for a newly created judgeship or judgeships.

(2) If the death or disqualification of an incumbent judge triggers the application of section 435(2), then for the purposes of subsection (1) and section 433(2), that judgeship shall be regarded as a judgeship for which the incumbent judge is not seeking election. The application of this subsection includes, but is not limited to, circumstances in which the governor appoints an individual to fill the vacancy and that individual seeks to qualify as a nominee under section 435(2).

(3) In the primary or general election for a judge of probate, any incumbent judge who is a candidate shall have printed upon the ballot under the name of the candidate the designation of that office.

History: Add. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.436 Judge or judges of probate; election in probate court district and county; death or disqualification of nominee.

Sec. 436.

(1) Except as otherwise provided in this section, a judge or judges of probate shall be elected in each probate court district created pursuant to law and each county at the general November election in which judges of probate are to be elected as provided by law. Each probate court district created pursuant to law and each county shall have that number of judges of probate as provided by law.

(2) If there are fewer nominees for the office of judge of probate than there are persons to be elected because of the death or disqualification of a nominee less than 66 days before the general November election, then a person shall not be elected at that general November election to any office of judge of probate for which there is no nominee.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.436a-168.436c Repealed. 1982, Act 149, Imd. Eff. May 6, 1982.



Section 168.436d Probate judges; time of election.

Sec. 436d.

Elections for judges of probate shall be held in November immediately prior to the expiration of the terms of office of probate judges.

History: Add. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.437 Probate judges; certificate of election by board of county canvassers.

Sec. 437.

The board of county canvassers shall determine which candidate or candidates for the office of judge of probate received the greatest number of votes and shall declare such candidate or candidates duly elected. The said board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver the same to the county clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.438 Probate judges; certificate of election.

Sec. 438.

The county clerk shall file in his office and preserve the original statement and determination of the board of county canvassers of the results of the election and shall forthwith execute and cause to be delivered to the person or persons thereby declared to be elected to the office of probate judge a certificate of election, certified by him and under the seal of the county.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.439 Probate judges; term of office.

Sec. 439.

With the exception of certain judges elected in 1964, the term of office for judge of probate shall be 6 years commencing at 12 noon January 1 next following his election, and shall continue until a successor shall have been elected and qualified.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.440 Probate judges; oath of office.

Sec. 440.

Every person elected to the office of judge of probate, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and file the same with the county clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.441 Probate judges; resignation, notice.

Sec. 441.

Any person duly elected to the office of judge of probate who desires to resign shall file a written notice containing the effective date of such resignation with the court administrator and a copy with the governor and secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.442 Probate judges; vacancy, creation.

Sec. 442.

The office of probate judge shall become vacant upon the happening of any of the following events before the expiration of the term of office: The death of the incumbent; his resignation; his removal from office; his ceasing to be an inhabitant of the county for which he shall have been elected or appointed, or within which the duties of his office are required to be discharged; his conviction of any infamous crime, or of any offense involving a violation of his oath of office; the decision of a competent tribunal declaring his election or appointment void; or his neglect or refusal to take and subscribe to the constitutional oath of office and deposit the same in the manner and within the time prescribed by law.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.443 Probate judges; impeachment; removal from office, service of charges, hearing; notice of vacancy.

Sec. 443.

Any person holding the office of judge of probate may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution, or the governor shall remove any judge of probate upon a concurrent resolution of 2/3 of the members elected to and serving in each house of the state legislature, and the cause for such removal shall be stated at length in such resolution, as provided in the constitution of this state. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a hearing thereon. When a vacancy shall occur in any of the said offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing by the secretary of state to the court administrator with a copy to the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.444 Judge of probate; appointment to fill vacancy; election of successor; term.

Sec. 444.

(1) If a vacancy occurs in the office of judge of probate, the governor shall appoint a successor to fill the vacancy. Except as otherwise provided in section 435a(2), the person appointed by the governor shall be considered an incumbent for purposes of this act and shall hold office until 12 noon of January 1 following the next general November election at which a successor is elected and qualified.

(2) Except as otherwise provided in section 435(2), if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 433 for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided for in this chapter for the election of judges of probate. The person elected shall hold office for the remainder of the unexpired term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 236, Eff. Sept. 27, 1957 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.445 Probate judges; primary or election, recount of votes.

Sec. 445.

The votes cast for any candidate for judge of probate at any primary or election shall be subject to recount as provided in chapter 33 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.446 Probate judges; not subject to recall.

Sec. 446.

Judicial officers are not subject to recall as provided in section 8 of article 2 of the state constitution.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 58, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code






116-1954-XXI CHAPTER XXI CIRCUIT COURT COMMISSIONER (168.451...168.466)

Section 168.451-168.458 Repealed. 1967, Act 35, Eff. Nov. 2, 1967.



Section 168.459 Repealed. 1960, Act 69, Eff. Aug. 17, 1960;—1967, Act 35, Eff. Nov. 2, 1967.



Section 168.460-168.466 Repealed. 1967, Act 35, Eff. Nov. 2, 1967.






116-1954-XXIA CHAPTER XXIA JUDGES OF THE DISTRICT COURT (168.467...168.467p)

Section 168.467 Judge of district court; eligibility; violation of MCL 38.412a.

Sec. 467.

(1) A person shall not be eligible for the office of judge of the district court unless the person is a registered and qualified elector of the judicial district and election division in which election is sought by the filing deadline or the date the person files the affidavit of candidacy, is licensed to practice law in this state, and, at the time of election or appointment, is less than 70 years of age.

(2) A person who has been convicted of a violation of section 12a(1) of 1941 PA 370, MCL 38.412a, shall not be eligible for election or appointment to the office of judge of the district court for a period of 20 years after conviction.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.467a Judge of district court; general nonpartisan primary election; time; exception; certification by secretary of state of candidates to be nominees; omission of office from judicial primary ballot.

Sec. 467a.

Except as provided in section 467n, a general nonpartisan primary election shall be held in every district and election division of this state on the Tuesday succeeding the first Monday in August prior to the general election at which judges of the district court are elected, at which time the qualified and registered electors may vote for nonpartisan candidates for judge of the district court. If upon the expiration of the time for filing petitions of candidacy for the primary election of the judge of the district court in any district or election division, it appears that there are not to exceed twice the number of candidates as there are persons to be elected, the secretary of state shall certify to the county board of election commissioners the name of those candidates for district court judge whose petitions or affidavits of candidacy have been properly filed and those candidates shall be the nominees for the judge of the district court and shall be so certified. As to that office, there shall not be a primary election and this office shall be omitted from the judicial primary ballot.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1981, Act 4, Eff. Apr. 30, 1981
Popular Name: Election Code



Section 168.467b Judge of district court; candidate; nominating petitions; validity of filed petitions; filing for election to more than 1 district judgeship; withdrawal; office designation; receipt of incorrect or inaccurate information from secretary of state or bureau of elections; equitable relief; challenge.

Sec. 467b.

(1) To obtain the printing of the name of a person as a candidate for nomination for the office of judge of the district court upon the official nonpartisan primary ballots, there shall be filed with the secretary of state nominating petitions containing the signatures, addresses, and dates of signing of a number of qualified and registered electors residing in the judicial district or division as determined under section 544f. An incumbent district court judge may also become a candidate by the filing of an affidavit in lieu of petitions according to section 467c. Until December 31, 2013, the secretary of state shall receive nominating petitions up to 4 p.m. on the fourteenth Tuesday before the primary. Beginning January 1, 2014, the secretary of state shall receive nominating petitions up to 4 p.m. on the fifteenth Tuesday before the primary. The provisions of sections 544a and 544b apply.

(2) Nominating petitions filed under this section are valid only if they clearly indicate for which of the following offices the candidate is filing, consistent with section 467c(4):

(a) An unspecified existing judgeship for which the incumbent judge is seeking election.

(b) An unspecified existing judgeship for which the incumbent judge is not seeking election.

(c) A new judgeship.

(3) A person who files nominating petitions for election to more than 1 district judgeship shall have not more than 3 days following the close of filing to withdraw from all but 1 filing.

(4) In a primary and general election for 2 or more judgeships where more than 1 of the categories in subsection (2) could be selected, a candidate shall apply to the bureau of elections for a written statement of office designation to correspond to the judgeship sought by the candidate. The office designation provided by the secretary of state shall be included in the heading of all nominating petitions. Nominating petitions containing an improper office designation are invalid.

(5) The secretary of state shall issue an office designation of incumbent position for any judgeship for which the incumbent judge is eligible to seek reelection. If an incumbent judge does not file an affidavit of candidacy by the deadline, the secretary of state shall notify all candidates for that office that a nonincumbent position exists. All nominating petitions circulated for the nonincumbent position after the deadline shall bear an office designation of nonincumbent position. All signatures collected before the affidavit of candidacy filing deadline may be filed with the nonincumbent nominating petitions.

(6) If a candidate for nomination for the office of judge of the district court receives incorrect or inaccurate written information from the secretary of state or the bureau of elections concerning the number of nominating petition signatures required under section 544f and that incorrect or inaccurate written information is published or distributed by the secretary of state or the bureau of elections, the candidate may bring an action in a court of competent jurisdiction for equitable relief. A court may grant equitable relief to a candidate under this subsection if all of the following occur:

(a) The candidate brings the action for equitable relief within 6 days after the candidate is notified by the secretary of state or the bureau of elections that the candidate's nominating petition contains insufficient signatures.

(b) The candidate files an affidavit certifying that he or she contacted and received from the secretary of state or the bureau of elections incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f.

(c) The secretary of state or the bureau of elections published or distributed the incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f before the filing deadline under subsection (1).

(d) The secretary of state or bureau of elections did not inform the candidate at least 14 days before the filing deadline under subsection (1) that incorrect or inaccurate written information concerning the number of nominating petition signatures required under section 544f had been published or distributed.

(7) If a court grants equitable relief to a candidate under subsection (6), the candidate shall be given the opportunity to obtain additional nominating petition signatures to meet the requirements under section 544f. The additional nominating petition signatures obtained by a candidate shall be filed with the secretary of state no later than 4 p.m. on the fifth business day after the date that the court order granting equitable relief is filed.

(8) The nominating petition signatures filed pursuant to this section are subject to challenge as provided in section 552.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1981, Act 4, Eff. Apr. 30, 1981 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2009, Act 207, Imd. Eff. Jan. 4, 2010 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.467c Incumbent district court judge as candidate in primary election; affidavit of candidacy; contents; printing name on ballot; primary and general election for 2 or more judgeships; listing categories of candidates on ballot; death or disqualification of incumbent judge; application of subsection (4).

Sec. 467c.

(1) An incumbent district court judge may become a candidate in the primary election for the office of which he or she is an incumbent by filing with the secretary of state an affidavit of candidacy in lieu of nominating petitions not less than 134 days prior to the date of the primary election. However, until December 31, 2013, if an incumbent district court judge was appointed to fill a vacancy and the judge entered upon the duties of office less than 137 days before the date of the primary election but before the fourteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. Beginning January 1, 2014, if an incumbent district court judge was appointed to fill a vacancy and the judge entered upon the duties of the office less than 137 days before the date of the primary election but before the fifteenth Tuesday before the primary election, the incumbent judge may file the affidavit of candidacy not more than 3 days after entering upon the duties of office. The affidavit of candidacy shall contain statements that the affiant is an incumbent district court judge for the district or election division in which election is sought, that he or she is domiciled within the district or election division, and that he or she will not attain the age of 70 by the date of election, and a declaration that the affiant is a candidate for election to the office of district court judge.

(2) There shall be printed upon the ballot under the name of each incumbent district judge who is a candidate for nomination or election to the same office the designation of that office.

(3) In the primary and general election for 2 or more judgeships of the district court, each of the following categories of candidates shall be listed separately on the ballot, consistent with subsection (4):

(a) The names of candidates for the judgeship or judgeships for which the incumbent is seeking election.

(b) The names of candidates for an existing judgeship or judgeships for which the incumbent is not seeking election.

(c) The names of candidates for a newly created judgeship or judgeships.

(4) If the death or disqualification of an incumbent judge triggers the application of section 467e(2), then for the purposes of subsection (3) and section 467b(2), that judgeship shall be regarded as a judgeship for which the incumbent judge is not seeking election. The application of this subsection includes, but is not limited to, circumstances in which the governor appoints an individual to fill the vacancy and that individual seeks to qualify as a nominee under section 467e(2).

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1982, Act 149, Imd. Eff. May 6, 1982 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.467d Candidates for nomination; withdrawal; notice.

Sec. 467d.

After the filing of a nominating petition or affidavit of candidacy by or in behalf of a proposed candidate for the office of judge of the district court, the proposed candidate is not permitted to withdraw unless he or she serves a written notice of withdrawal on the secretary of state or his or her duly authorized agent. The notice must be served not later than 3 days after the last day for filing nominating petitions if a nominating petition was filed for the proposed candidate, and not later than 3 days after the last day for filing affidavits of candidacy if an affidavit of candidacy was filed for the proposed candidate. If the third day falls on a Saturday, Sunday, or legal holiday, the notice of withdrawal may be served on the secretary of state or his or her duly authorized agent at any time on or before 4 p.m., eastern standard time, on the next secular day.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.467e Candidates for judge of district court; declaration of nominees; certification of nomination; death or disqualification of candidate.

Sec. 467e.

(1) The candidates for the office of judge of the district court receiving the largest number of votes at any primary election, to a number equal to twice the number of persons to be elected as set forth in the report of the board of state canvassers, based on the returns from the various county boards of canvassers and election precincts or as determined by the board as the result of a recount, shall be declared the nominees for the office at the next general November election. The board of state canvassers shall certify the nomination to the county election commissions.

(2) If, after the deadline for filing nominating petitions under section 467b, there are fewer candidates for nomination or nominees for the office of judge of the district court than there are persons to be elected because of the death or disqualification of a candidate more than 65 days before the general November election, then a person, whether or not an incumbent, may qualify as a nominee for that office at the general November election by filing nominating petitions as required by section 467b. However, the filing shall be made before 4 p.m. on the twenty-first day following the death or disqualification of the candidate or 4 p.m. on the sixtieth day preceding the general November election, whichever is earlier, and the minimum number of signatures required is 1,000 or 1/2 the minimum number required under section 467b, whichever is less.

(3) The secretary of state shall certify the nomination of each person who qualifies as a nominee under subsection (2) to the board of election commissioners specified by section 687 for the general November election.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.467f Judge of district court; election; death or disqualification of nominee.

Sec. 467f.

(1) Except as otherwise provided in this section, judges of the district court shall be elected in each judicial district and election division of a judicial district at the general election to fill vacancies in office as of the following January 1.

(2) If there are fewer nominees for the office of judge of the district court than there are persons to be elected because of the death or disqualification of a nominee less than 66 days before the general November election, then a person shall not be elected at that general November election to any office of judge of the district court for which there is no nominee.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.467g District court judges; certificate of determination by board of state canvassers.

Sec. 467g.

The board of state canvassers shall determine which candidate or candidates for the office of judge of the district court received the greatest number of votes and shall declare such candidate or candidates duly elected. The board shall forthwith make and subscribe on its statement of returns a certificate of such determination and deliver it to the secretary of state.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968
Popular Name: Election Code



Section 168.467h District court judges; certificate of election.

Sec. 467h.

The secretary of state shall file in his office and preserve the original statement and determination of the board of state canvassers of the result of the election and shall forthwith execute and deliver to the persons thereby declared to be elected to the office of judge of the district court a certificate of election certified by him and under the great seal of the state.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968
Popular Name: Election Code



Section 168.467i Judge of district court; term of office.

Sec. 467i.

Except as otherwise provided by law, the term of office for judge of the district court shall be 6 years, commencing at 12 noon on January 1 next following the judge's election and shall continue until a successor is elected and qualified.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1981, Act 4, Eff. Apr. 30, 1981 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990
Popular Name: Election Code



Section 168.467j District court judges; oath of office.

Sec. 467j.

Every person elected to the office of judge of the district court, before entering upon the duties of his office, shall take and subscribe to the oath as provided in section 1 of article 11 of the state constitution, and file the same with the secretary of state and a copy with each county clerk in his district.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968
Popular Name: Election Code



Section 168.467k District court judges; resignation.

Sec. 467k.

Any person duly elected to the office of judge of the district court who desires to resign shall file a written notice containing the effective date of such resignation with the court administrator and a copy with the governor and secretary of state.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968
Popular Name: Election Code



Section 168.467l District court judges; impeachment; removal from office, service of charges, hearing; notice of vacancy.

Sec. 467l.

Any person holding the office of district judge may be removed from office upon conviction in impeachment proceedings for the reasons and in the manner set forth in section 7 of article 11 of the state constitution, or the governor shall remove any district judge upon a concurrent resolution of 2/3 of the members elected to and serving in each house of the legislature, and the cause for such removal shall be stated at length in such resolution, as provided in the state constitution. Such person shall be served with a written notice of the charges against him and be afforded an opportunity for a hearing thereon. When a vacancy occurs in any of the offices, a notice of such vacancy and the reason why the same exists shall, within 10 days after such vacancy occurs, be given in writing by the secretary of state with a copy to the governor and the supreme court.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968
Popular Name: Election Code



Section 168.467m Judge of district court; appointment to fill vacancy; election of successor; term.

Sec. 467m.

(1) If a vacancy occurs in the office of district judge, the governor shall appoint a successor to fill the vacancy. Except as otherwise provided in section 467c(4), the person appointed by the governor shall be considered an incumbent for purposes of this act and shall hold office until 12 noon of January 1 following the next general November election at which a successor is elected and qualified.

(2) Except as otherwise provided in section 467e(2), if the vacancy occurs more than 7 days before the nominating petition filing deadline as provided in section 467b for the general November election that is not the general November election at which a successor in office would be elected if there were no vacancy, the person appointed shall hold office only until a successor is elected at the next general November election in the manner provided for in this chapter for the election of district court judges. The person elected shall hold office for the remainder of the unexpired term.

History: Add. 1968, Act 155, Imd. Eff. June 17, 1968 ;-- Am. 1970, Act 10, Imd. Eff. Mar. 31, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1990, Act 32, Imd. Eff. Mar. 21, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code



Section 168.467n Judge of district court; filling new offices created for thirty-sixth district; special odd year general election; nomination of candidates; nominating petitions; certification of secretary of state; elections commission of city of Detroit; preparation and distribution of ballots.

Sec. 467n.

(1) If new offices of judge of the district court are created by law for the thirty-sixth district to be filled by election in 1981, the offices shall be filled in a special odd year general election held in the city of Detroit on November 3, 1981.

(2) Candidates for the offices described in subsection (1) shall be nominated at a special odd year primary election held in the city of Detroit on September 15, 1981. The secretary of state shall receive the nominating petitions of a person seeking to have his or her name printed on the special odd year primary election ballot up to 4 p.m. on July 14, 1981. The secretary of state shall certify to the Wayne county board of election commissioners and the elections commission of the city of Detroit the names of the persons whose petitions have been properly filed.

(3) The elections commission of the city of Detroit shall be responsible for the preparation and distribution of ballots for the elections provided for in this section.

History: Add. 1981, Act 4, Eff. Apr. 30, 1981
Popular Name: Election Code



Section 168.467p Judge of district court; filling new office created for fifty-fourth-b district in odd year general election; nomination of candidates; nominating petitions; certification of secretary of state; preparation and distribution of ballots.

Sec. 467p.

(1) If a new office of judge of the district court is created by law for the fifty-fourth-b district to be effective January 1, 1990, the office shall be filled in an odd year general election held in the city of East Lansing on November 7, 1989.

(2) Candidates for the office described in subsection (1) shall be nominated at an odd year primary election held in the city of East Lansing on August 8, 1989. The secretary of state shall receive the nominating petitions of a person seeking to have his or her name printed on the odd year primary election ballot up to 4 p.m. on June 20, 1989. The secretary of state shall certify to the Ingham county board of election commissioners and the city of East Lansing the names of the persons whose petitions have been properly filed.

(3) The city of East Lansing shall be responsible for the preparation and distribution of ballots for the elections provided for in this section.

History: Add. 1988, Act 133, Imd. Eff. May 27, 1988






116-1954-XXII CHAPTER XXII INITIATIVE AND REFERENDUM (168.471...168.488)

Section 168.471 Petitions proposing constitutional amendments; filing.

Sec. 471.

Petitions under section 2 of article XII of the state constitution of 1963 proposing an amendment to the constitution shall be filed with the secretary of state at least 120 days before the election at which the proposed amendment is to be voted upon. Initiative petitions under section 9 of article II of the state constitution of 1963 shall be filed with the secretary of state at least 160 days before the election at which the proposed law is to be voted upon. Referendum petitions under section 9 of article II of the state constitution of 1963 shall be filed with the secretary of state not more than 90 days following the final adjournment of the legislative session at which the law that is the subject of the referendum was enacted.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 9, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.472 Initiative petitions; filing.

Sec. 472.

Petitions to initiate legislation shall be filed with the secretary of state not less than 10 days before the beginning of a session of the legislature.

History: 1954, Act 116, Eff. June 1, 1955
Constitutionality: The requirements of this section constitute an unnecessary and unreasonable restraint on the constitutional right to initiate legislation, as provided for by Const 1963, art 2, § 9. Wolverine Golf Club v Secretary of State, 384 Mich 461; 185 NW2d 392 (1971).
Popular Name: Election Code



Section 168.472a Petition; signatures to be counted.

Sec. 472a.

The signature on a petition that proposes an amendment to the constitution or is to initiate legislation shall not be counted if the signature was made more than 180 days before the petition is filed with the office of the secretary of state.

History: Add. 1973, Act 24, Imd. Eff. June 12, 1973 ;-- Am. 1973, Act 112, Imd. Eff. Aug. 19, 1973 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000 ;-- Am. 2016, Act 142, Imd. Eff. June 7, 2016
Popular Name: Election Code



Section 168.473 Referendum petitions; filing.

Sec. 473.

Referendum petitions shall be presented to and filed with the secretary of state within 90 days after the final adjournment of the legislature.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.473b Filing petition after November election.

Sec. 473b.

Signatures on a petition to propose an amendment to the state constitution of 1963 or a petition to initiate legislation collected prior to a November general election at which a governor is elected shall not be filed after the date of that November general election.

History: Add. 1999, Act 219, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.474 Repealed. 2012, Act 276, Eff. Aug. 16, 2012.



Section 168.474a Assignment of number designation to appear on ballot for question submitted on statewide basis.

Sec. 474a.

(1) The board of state canvassers shall assign a number designation to appear on the ballot for each question to be submitted on a statewide basis. The designation shall be assigned not less than 60 days before the election. If the question is to appear on a general election ballot the designation shall not be assigned earlier than the primary election preceding that general election.

(2) The number designation under subsection (1) shall consist of 3 or 4 digits. The first 2 digits shall be the last 2 digits of the year of the election. The next digit or, if necessary, 2 digits shall indicate the chronological order in which the question was filed to appear on the ballot. For the purposes of this subsection, a question shall be considered to be filed to appear on the ballot as follows:

(a) A general revision of the constitution under section 3 of article XII of the state constitution of 1963 shall be considered to be the first question filed to appear on the ballot for those elections at which a general revision of the constitution will appear on the ballot.

(b) An amendment to the constitution proposed under section 2 of article XII of the state constitution of 1963, legislation initiated under section 9 of article II of the state constitution of 1963, or a referendum invoked under section 9 of article II of the state constitution of 1963 shall be considered to be filed to appear on the ballot when the petition is filed with the secretary of state.

(c) An amendment to the constitution proposed under section 1 of article XII of the state constitution of 1963 shall be considered to be filed to appear on the ballot when the joint resolution proposing the amendment is filed with the secretary of state.

(d) A referendum under section 34 of article IV of the state constitution of 1963 shall be considered to be filed to appear on the ballot when the legislation is filed with the secretary of state.

History: Add. 1978, Act 246, Imd. Eff. June 20, 1978 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.475 Filing of petition; notificaton of board of state canvassers; supplemental filings.

Sec. 475.

(1) Upon the filing of a petition under this chapter, the secretary of state shall immediately notify the board of state canvassers of the filing of the petition. The notification shall be by first-class mail.

(2) After the day on which a petition under this chapter is filed, the secretary of state shall not accept further filings of that petition to supplement the original filing.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 338, Imd. Eff. July 11, 1978 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.476 Petitions; canvass by board of state canvassers; use of qualified voter file; hearing upon complaint; investigations; completion date; disposition of challenges; report.

Sec. 476.

(1) Upon receiving notification of the filing of the petitions, the board of state canvassers shall canvass the petitions to ascertain if the petitions have been signed by the requisite number of qualified and registered electors. The qualified voter file shall be used to determine the validity of petition signatures by verifying the registration of signers and the genuineness of signatures on petitions when the qualified voter file contains digitized signatures. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote, there is a rebuttable presumption that the signature is invalid. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote in the city or township designated on the petition, there is a rebuttable presumption that the signature is invalid. If the board is unable to verify the genuineness of a signature on a petition using the digitized signature contained in the qualified voter file, the board may cause any doubtful signatures to be checked against the registration records by the clerk of any political subdivision in which the petitions were circulated, to determine the authenticity of the signatures or to verify the registrations. Upon request, the clerk of any political subdivision shall cooperate fully with the board in determining the validity of doubtful signatures by rechecking the signature against registration records in an expeditious and proper manner.

(2) The board of state canvassers may hold hearings upon any complaints filed or for any purpose considered necessary by the board to conduct investigations of the petitions. To conduct a hearing, the board may issue subpoenas and administer oaths. The board may also adjourn from time to time awaiting receipt of returns from investigations that are being made or for other necessary purposes, but shall complete the canvass at least 2 months before the election at which the proposal is to be submitted.

(3) At least 2 business days before the board of state canvassers meets to make a final determination on challenges to and sufficiency of a petition, the bureau of elections shall make public its staff report concerning disposition of challenges filed against the petition. Beginning with the receipt of any document from local election officials pursuant to subsection (1), the board of state canvassers shall make that document available to petitioners and challengers on a daily basis.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007



Section 168.477 Petition; official declaration of sufficiency or insufficiency by board of state canvassers; publication of statement of purpose; expense; effectiveness of law that is subject of referendum.

Sec. 477.

(1) The board of state canvassers shall make an official declaration of the sufficiency or insufficiency of a petition under this chapter at least 2 months before the election at which the proposal is to be submitted. If the board of state canvassers declares that the petition is sufficient, the secretary of state shall send copies of the statement of purpose of the proposal as approved by the board of state canvassers to the several daily and weekly newspapers published in this state, with the request that the newspapers give as wide publicity as possible to the proposed amendment or other question. Publication of any matter by any newspaper under this section shall be without expense or cost to the state of Michigan.

(2) For the purposes of the second paragraph of section 9 of article II of the state constitution of 1963, a law that is the subject of the referendum continues to be effective until the referendum is properly invoked, which occurs when the board of state canvassers makes its official declaration of the sufficiency of the referendum petition. The board of state canvassers shall complete the canvass of a referendum petition within 60 days after the petition is filed with the secretary of state, except that 1 15-day extension may be granted by the secretary of state if necessary to complete the canvass.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.478 Petitions; notice of approval or rejection by board of state canvassers to persons filing.

Sec. 478.

At the time of filing any such petition, the person or persons filing the same may request a notice of the approval or rejection of said petitions to be forwarded by said board to such person or persons or any other persons so designated at the time of the filing of such petitions. In any case where such a request is made at the time of filing of the petitions, it shall be the duty of the secretary of state, immediately upon the determination thereof, to transmit by registered or certified mail to said person or persons an official notice of the sufficiency or insufficiency of said petitions.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.479 Review of determination; mandamus, certiorari or other remedy.

Sec. 479.

Any person or persons, feeling themselves aggrieved by any determination made by said board, may have such determination reviewed by mandamus, certiorari, or other appropriate remedy in the supreme court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.480 Proposed constitutional amendment or question; certification; copies to voting precincts; posting.

Sec. 480.

If a proposed constitutional amendment or other special question is to be submitted to the electors of this state for popular vote, the secretary of state shall, not less than 60 days before the date of the election at which the proposed constitutional amendment or other special question is to be submitted, certify the statement of the purpose for designation on the ballot to the clerk of each county in this state, together with the form in which the constitutional amendment or other special questions shall be printed on the ballot. The secretary of state shall also furnish the county clerks in this state 2 copies of the text of each constitutional amendment or other special question and 2 copies of each statement for each voting precinct in their respective counties. Each county clerk shall furnish the copies of the statement to the township and city clerks in his or her county at the time other supplies for the election are furnished. Each township or city clerk shall, before the opening of the polls on election day, deliver the copies of the text and statement to which each voting precinct in his or her township or city is entitled to the board of election inspectors of the precinct, who shall post the same in conspicuous places in the room where the election is held.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.481 Proposed constitutional amendment or question; form.

Sec. 481.

Whenever any proposed constitutional amendment or other question is to be submitted to the electors, the board of election commissioners of each county shall cause such proposed constitutional amendment or other special question to be printed in accordance with the form submitted by the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.482 Petitions; size; form; contents.

Sec. 482.

(1) Each petition under this section shall be 8-1/2 inches by 14 inches in size.

(2) If the measure to be submitted proposes a constitutional amendment, initiation of legislation, or referendum of legislation, the heading of each part of the petition shall be prepared in the following form and printed in capital letters in 14-point boldfaced type:

(3) The full text of the amendment so proposed shall follow and be printed in 8-point type. If the proposal would alter or abrogate an existing provision of the constitution, the petition shall so state and the provisions to be altered or abrogated shall be inserted, preceded by the words:

"Provisions of existing constitution altered or abrogated by the proposal if adopted."

(4) The following statement shall appear beneath the petition heading:

(5) The following warning shall be printed in 12-point type immediately above the place for signatures, on each part of the petition:

A person who knowingly signs this petition more than once, signs a name other than his or her own, signs when not a qualified and registered elector, or sets opposite his or her signature on a petition, a date other than the actual date the signature was affixed, is violating the provisions of the Michigan election law.

(6) The remainder of the petition form shall be as provided following the warning to electors signing the petition in section 544c(1). In addition, the petition shall comply with the requirements of section 544c(2).

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 312, Eff. Jan. 1, 1966 ;-- Am. 1993, Act 137, Eff. Jan. 1, 1994 ;-- Am. 1998, Act 142, Eff. Mar. 23, 1999
Popular Name: Election Code



Section 168.483, 168.484 Repealed. 1965, Act 312, Eff. Jan. 1, 1966.



Section 168.483a Amendment to constitution or initiation of legislation; filing and circulation of petition; submission of petition language to public on internet; effective date.

Sec. 483a.

(1) The petition sponsor of a petition proposing an amendment to the constitution or to initiate legislation shall file the petition or an amended petition with the secretary of state.

(2) The petition sponsor of a petition proposing an amendment to the constitution or to initiate legislation shall not circulate a petition or an amended petition for signatures until the petition or amended petition is filed with the secretary of state as required in subsection (1).

(3) The secretary of state shall make the most recent submission of the petition language filed under subsection (1) available to the public on an internet website maintained by the department of state.

(4) This section takes effect January 1, 2013.

History: Add. 2012, Act 276, Eff. Jan. 1, 2013
Popular Name: Election Code



Section 168.485 Questions submitted to electors; form.

Sec. 485.

A question submitted to the electors of this state or the electors of a subdivision of this state shall, to the extent that it will not confuse the electorate, be worded so that a “yes” vote will be a vote in favor of the subject matter of the proposal or issue and a “no” vote will be a vote against the subject matter of the proposal or issue. The question shall be worded so as to apprise the voters of the subject matter of the proposal or issue, but need not be legally precise. The question shall be clearly written using words that have a common everyday meaning to the general public. The language used shall not create prejudice for or against the issue or proposal.

History: Add. 1969, Act 152, Eff. Mar. 20, 1970 ;-- Am. 1994, Act 152, Eff. Jan. 1, 1995
Popular Name: Election Code



Section 168.486 Certifying and transmitting language of constitutional amendment or legislation initiated by petition.

Sec. 486.

If the qualified electors of this state approve a constitutional amendment or legislation initiated by petition, the board of state canvassers shall certify to the secretary of state the language of the amendment or legislation. The secretary of state shall transmit the language of the amendment or legislation to the director of the department of management and budget.

History: Add. 1978, Act 482, Imd. Eff. Nov. 30, 1978
Popular Name: Election Code



Section 168.487 Reimbursement to county, city, and township for cost of conducting special election.

Sec. 487.

(1) If a statewide special election is called to submit a proposed constitutional amendment to the electors of this state, this state shall reimburse each county, city, and township for the cost of conducting the special election as provided in this section. The reimbursement shall not exceed the verified account of actual costs of the special election. This state shall reimburse each county, city, and township under this section notwithstanding that the county, city, or township also holds a local special election in conjunction with the statewide special election.

(2) Payment shall be made upon presentation and approval of a verified account of actual costs to the department of treasury, local government audit division, after the department of treasury and the secretary of state agree as to what constitutes valid costs of conducting an election. Reimbursable costs do not include salaries of permanent local officials, the cost of reusable supplies and equipment, or costs attributable to local special elections held in conjunction with the statewide special election.

(3) The legislature shall appropriate from the general fund of this state an amount necessary to implement this section.

(4) To qualify for reimbursement, a county, city, or township shall submit its verified account of actual costs before the expiration of 90 days after the date of the statewide special election. This state shall pay or disapprove all or a portion of the verified account before the expiration of 90 days after this state receives a verified account of actual costs under this subsection.

(5) If this state disapproves all or a portion of a verified account of actual costs under subsection (4), this state shall send a notice of disapproval along with the reasons for the disapproval to the county, city, or township. Upon request of a county, city, or township whose verified account or portion of a verified account was disapproved under this section, this state shall review the disapproved costs with the county, city, or township.

History: Add. 1994, Act 181, Imd. Eff. June 20, 1994
Popular Name: Election Code



Section 168.488 Applicability of MCL 168.544c and 168.482(1), (4), (5), and (6).

Sec. 488.

(1) Section 544c applies to a nominating petition for an office in a political subdivision under a statute that refers to this section, and to the circulation and signing of the petition.

(2) Section 482(1), (4), (5), and (6) apply to a petition to place a question on the ballot before the electorate of a political subdivision under a statute that refers to this section, and to the circulation and signing of the petition.

(3) A person who violates a provision of this act applicable to a petition pursuant to subsection (1) or (2) is subject to the penalties prescribed for that violation in this act.

History: Add. 1998, Act 142, Eff. Mar. 23, 1999
Popular Name: Election Code






116-1954-XXIII CHAPTER XXIII REGISTRATION OF ELECTORS (168.491...168.530)

Section 168.491 Inspectors of election; vote of registered electors required.

Sec. 491.

The inspectors of election at an election or primary election in this state, or in a district, county, township, city, or village in this state, shall not receive the vote of a person whose name is not registered in the registration book or listed on the computer voter registration precinct list of the township, ward, or precinct in which he or she offers to vote unless the person has met the requirements of section 507b.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989
Popular Name: Election Code



Section 168.492 Qualifications for registration as elector.

Sec. 492.

Each person who has the following qualifications of an elector, or who will have those qualifications at the next election or primary election, is entitled to register as an elector in the township, city, or village in which he or she resides. The person shall be a citizen of the United States; not less than 18 years of age; a resident of the state for not less than 30 days; and a resident of the township, city, or village on or before the thirtieth day before the next regular or special election or primary election. For purposes of registering to vote and voting at an election or special election for the office of judge of a municipal court that exercises jurisdiction over another city pursuant to section 9928(3) of the revised judicature act of 1961, 1961 PA 236, MCL 600.9928, a person who resides in the other city over which municipal court jurisdiction is exercised is considered a resident of the city in which the municipal court is located.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1972, Act 17, Imd. Eff. Feb. 19, 1972 ;-- Am. 1972, Act 370, Imd. Eff. Jan. 9, 1973 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 2010, Act 253, Imd. Eff. Dec. 14, 2010
Popular Name: Election Code



Section 168.492a Registration of persons confined in jail.

Sec. 492a.

A person confined in a jail, who is otherwise a qualified elector, prior to trial or sentence may, upon request, register under section 504. The person shall be deemed a resident of the city, township, and address at which he resided next prior to confinement. A person while confined in a jail after being convicted and sentenced shall not be eligible to register.

History: Add. 1975, Act 178, Imd. Eff. July 25, 1975
Popular Name: Election Code



Section 168.493 Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.494 Registration cards; file; definitions.

Sec. 494.

The term “registration cards”, as used in this chapter, shall be construed as meaning either cards or loose leaf sheets, and either may be used in the discretion of the township, city or village clerk, as the case may be. The term “file”, as used in this chapter, shall be construed as meaning either a file or loose leaf book.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.495 Registration affidavit; contents.

Sec. 495.

The registration affidavit required under section 493 shall contain all of the following:

(a) The name of the elector.

(b) The residence address of the elector, including the street and number or rural route and box number and the apartment number, if any.

(c) The birthplace and date of birth of the elector.

(d) The driver's license or state personal identification card number of the elector, if available.

(e) A statement that the elector is a citizen of the United States.

(f) A statement that the elector is at the time of completing the affidavit, or will be on the date of the next election, not less than 18 years of age.

(g) A statement that the elector has or will have lived in this state not less than 30 days before the next election.

(h) A statement that the elector has or will have established his or her residence in the township, city, or village in which the elector is applying for registration not less than 30 days before the next election.

(i) A statement that the elector is or will be a qualified elector of the township, city, or village on the date of the next election.

(j) A space in which the elector shall state the place of the elector's last registration, if any.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1966, Act 102, Imd. Eff. June 16, 1966 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1972, Act 17, Imd. Eff. Feb. 19, 1972 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995
Popular Name: Election Code



Section 168.495a Repealed. 2011, Act 163, Imd. Eff. Oct. 4, 2011.



Section 168.496 Registration of electors; duties of secretary of state.

Sec. 496.

It shall be the duty of the secretary of state to make the proper forms for use in the registration of electors, in recommending the use of the same to the several clerks of the townships, cities and villages of this state, and in instructing the several township, city and village clerks in this state as to the requirements of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.497 Application for registration; validity of registrations; execution; filing; notice; exception.

Sec. 497.

(1) A person who is not registered but possesses the qualifications of an elector as set forth in section 492, may apply for registration to the clerk of the county, township, city, or village in which he or she resides on a day other than Saturday, Sunday, a legal holiday, or the day of a regular, primary, school, or special election. Registrations accepted between the thirtieth day preceding an election and the day of the election, unless the thirtieth day falls on a Saturday, Sunday, or legal holiday, in which event registration shall be accepted during the following day, are not valid for the election but are valid for subsequent regular, primary, school, or special elections that are held so that not less than 30 days intervene between the date the person registered and the date of the election.

(2) Except as otherwise provided in sections 499a to 499c, 500a to 500j, and 504, an application for registration shall not be executed at a place other than the office of the county, township, city, or village clerk or a public place or places designated by the clerk or deputy registrar for receiving registrations, but the clerk or deputy registrar may receive an application wherever he or she may be. If a county, township, city, or village clerk does not regularly keep his or her office open daily during certain hours, the clerk shall not be required to be at his or her office for the purpose of receiving applications for registration on a particular day nor during specific hours of a day, except as provided in section 498. Registrations taken after the time of closing registrations before an election need not be processed until the date immediately following that election. A registration shall not be placed in a precinct registration file until the date immediately following that election. If a person registers at a time that registrations are closed for an election, the person shall be given a notice, signed by the clerk, on a form developed by the secretary of state, informing him or her that he or she is not eligible to vote in the election and indicating the first date on which he or she is eligible to vote. Except as provided in sections 500a to 500j, the provisions of this section relating to registration shall apply.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 10, Imd. Eff. Dec. 27, 1963 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1968, Act 46, Imd. Eff. May 24, 1968 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973 ;-- Am. 1975, Act 28, Eff. July 1, 1975 ;-- Am. 1981, Act 61, Imd. Eff. June 5, 1981 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989
Popular Name: Election Code



Section 168.497a School millage elections to which limitation in MCL 168.497 inapplicable; validity of registration.

Sec. 497a.

The 30-day limitation contained in section 497 shall not apply to a second school millage election allowable under section 36(3) of the general property tax act, Act No. 206 of the Public Acts of 1893, as amended, being section 211.36 of the Michigan Compiled Laws, or to a first school millage election held under section 36(2) during calendar year 1986 if a school district's operating revenue is less than the total operating revenue for the previous school year. For those elections, a registration taken on the days intervening between the tenth day preceding the election and the day of the election shall not be valid for that election but shall be valid for a subsequent regular, primary, or special election of the district.

History: Add. 1977, Act 219, Imd. Eff. Nov. 17, 1977 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1981, Act 127, Imd. Eff. Sept. 29, 1981 ;-- Am. 1981, Act 140, Imd. Eff. Oct. 30, 1981 ;-- Am. 1986, Act 142, Imd. Eff. July 2, 1986 ;-- Am. 1986, Act 220, Imd. Eff. Sept. 23, 1986
Popular Name: Election Code



Section 168.497c Voter registration; presentation of picture identification card; affidavit.

Sec. 497c.

(1) Beginning on the effective date of the amendatory act that added this section, a person who applies in person to register to vote at a department of state office, a designated voter registration agency, the office of a county clerk, or the office of the clerk of the city or township in which the applicant resides shall identify himself or herself by presenting an official state identification card issued to that person under 1972 PA 222, MCL 28.291 to 28.300, an operator's or chauffeur's license issued to that person under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or other generally recognized picture identification card.

(2) If a person who applies in person to register to vote as provided in subsection (1) does not have an official state identification card, an operator's or chauffeur's license, or other generally recognized picture identification card as required under subsection (1), the person may sign an affidavit to that effect and be allowed to register to vote.

History: Add. 2012, Act 523, Eff. Mar. 28, 2013
Popular Name: Election Code



Section 168.498 Clerk of township, city, or village; office hours, days, and place for receiving applications for registration; public notice; notice of registration for school millage election; agreement to jointly publish public notice.

Sec. 498.

(1) The governing body of a township, city, or village may provide by resolution that in that township, city, or village the clerk shall be at the clerk's office, or in some other convenient place designated by the clerk, during the hours designated by the governing body on the thirtieth day preceding an election or primary election in the township, city, or village, unless the thirtieth day falls on a Saturday, Sunday, or legal holiday, in which event registration shall be accepted during the same hours on the following day.

(2) In a township, city, or village in which the clerk does not maintain regular daily office hours, the township board or the legislative body of the city or village may require that the clerk of the township, city, or village shall be at the clerk's office or other designated place for the purpose of receiving applications for registration on the days which the board or legislative body designates, but not more than 5 days before the last day for registration.

(3) The clerk of each township, city, and village shall give public notice of the days and hours that the clerk will be at the clerk's office or other designated place for the purpose of receiving registrations before an election or primary election by publication of the notice, except as provided in subsection (4) and section 497(2), in a newspaper published or of general circulation in the township, city, or village and, if considered advisable by the township, city, or village clerk, by posting written or printed notices in at least 2 of the most conspicuous places in each election precinct. Except as provided in subsection (4), the publication or posting shall be made not less than 7 days before the last day for receiving registrations. The notice of registration shall include the offices to be filled that will appear on the ballot. If the notice of registration is for an election that includes a ballot proposal, a caption or brief description of the ballot proposal along with the location where an elector can obtain the full text of the ballot proposal shall be stated in the notice.

(4) Notice of registration for a school millage election that will be held pursuant to section 36 of the general property tax act, 1893 PA 206, MCL 211.36, shall be required to be published once and shall be made not less than 5 days before the last day for receiving registrations as provided in section 497a.

(5) A county clerk may enter into an agreement with the clerk of 1 or more townships or cities in the county or the clerks of 1 or more cities or townships in a county may enter into an agreement to jointly publish the notice required in subsection (3). The notice shall be published in a newspaper of general circulation in the cities and townships listed in the notice.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1969, Act 345, Imd. Eff. Jan. 5, 1970 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973 ;-- Am. 1977, Act 241, Imd. Eff. Nov. 30, 1977 ;-- Am. 1980, Act 171, Eff. Mar. 31, 1981 ;-- Am. 1981, Act 61, Imd. Eff. June 5, 1981 ;-- Am. 1981, Act 127, Imd. Eff. Sept. 29, 1981 ;-- Am. 1981, Act 140, Imd. Eff. Oct. 30, 1981 ;-- Am. 1982, Act 2, Imd. Eff. Jan. 27, 1982 ;-- Am. 1984, Act 89, Imd. Eff. Apr. 19, 1984 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.499 Registration of elector; registration application; oaths; interpreter; false material statement as misdemeanor; accepting fee as misdemeanor; voter identification card; effect of voter identification card returned to post office.

Sec. 499.

(1) An elector entitled to registration in an election precinct may become registered in the precinct by applying in person and signing the registration application before the clerk or assistant clerk of the township, city, or village in which the precinct is located. For the performance of his or her duties under this act, each clerk and assistant clerk has the power to administer oaths and to swear persons as to the truth of statements contained in an application. For a better examination of the applicant, a clerk may employ and swear an interpreter to interpret all questions put to applicants and the answers to those questions. If the applicant, in answer to a question or in the registration application, makes a material statement that is false, the applicant is guilty of a misdemeanor.

(2) A clerk or assistant clerk shall not accept a fee from an elector applying for registration, either for the registering of the elector or for the taking of the acknowledgment on the application. A person who violates this subsection is guilty of a misdemeanor.

(3) The clerk, immediately after receiving the registration or change of address of an elector, shall prepare a voter identification card for the elector. The clerk shall also prepare and send a corrected voter identification card to an elector affected by a change in United States representative, state senatorial, state representative, or county commissioner district or precinct. The clerk shall forward by first-class mail the voter identification card to the elector at the elector's registration address. The voter identification card shall contain the name and address of the registrant and the United States representative, state senatorial, state representative, or county commissioner district and precinct in which the registrant is an elector. If the original voter identification card is returned to the clerk by the post office as nondeliverable, the clerk shall reject the registration and send the individual a notice of rejection. If a duplicate voter identification card is returned to the clerk by the post office, the clerk shall accept this as information that the elector has moved and the clerk shall proceed in conformity with section 509aa.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 224, Eff. Sept. 27, 1957 ;-- Am. 1961, Act 171, Eff. Sept. 8, 1961 ;-- Am. 1964, Act 18, Imd. Eff. Apr. 14, 1964 ;-- Am. 1975, Act 28, Eff. July 1, 1975 ;-- Am. 1977, Act 260, Eff. Mar. 30, 1978 ;-- Am. 1984, Act 105, Imd. Eff. May 24, 1984 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 213, Imd. Eff. Nov. 29, 1995 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.499a-168.499d Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.500 Voter registration of applicant; procedure for applicant unable to write or sign name because of physical disability.

Sec. 500.

If an applicant for voter registration is unable to write, or sign his or her name on the voter registration application because of a physical disability, then the applicant may execute the registration affidavit either by making his or her mark or by using a signature stamp.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2014, Act 79, Imd. Eff. Mar. 28, 2014
Popular Name: Election Code



Section 168.500a Registration or change in registration of person applying for renewal of operator's or chauffeur's license; application; contents; signing and stamping application; verification receipt; forwarding application to county clerk or city or township clerk.

Sec. 500a.

(1) The secretary of state or the secretary of state's agent shall afford a person who appears in a department of state branch office or a person who applies for renewal of an operator's or chauffeur's license under section 307 of the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being section 257.307 of the Michigan Compiled Laws, an opportunity to complete an application to register to vote or to change the person's voting registration name or address, if the applicant possesses the qualifications of an elector on the date of application or will possess the qualifications at the next election. This subsection does not require a registered elector to periodically reregister or to renew his or her registration. The application for registration made under this section shall contain all of the following:

(a) The name of the applicant.

(b) The residence address of the applicant, including the street and number or rural route and box number and apartment number, if any.

(c) The city or township and county of residence of the applicant, and the school district of the applicant, if known.

(d) The date of birth of the applicant.

(e) The birthplace of the applicant.

(f) The driver's license or state personal identification card number of the applicant, if available.

(g) A statement that the applicant has the qualifications of an elector as of the date of applying for registration, or will have the qualifications of an elector at the next election.

(h) A statement that the registration is not effective until processed by the clerk of the city or township in which the applicant resides.

(i) A statement that the applicant, if qualified, may vote at an election occurring not less than 30 days after the date of completing the application.

(j) A space to indicate the applicant's last place of registration, if any.

(k) A statement authorizing the cancellation of registration at the applicant's last place of registration.

(l) A space for the applicant to sign and certify to the truth of the statements on the application.

(2) The applicant shall sign the application. Upon receipt of the application, the agent shall sign the application, stamp the application with a validation stamp, and provide the applicant with a receipt verifying the registration application. The agent shall promptly forward the application to the county clerk of the applicant's residence or to a city or township clerk designated by the secretary of state.

History: Add. 1975, Act 28, Eff. July 1, 1975 ;-- Am. 1978, Act 173, Imd. Eff. May 30, 1978 ;-- Am. 1980, Act 512, Imd. Eff. Jan. 26, 1981 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1994, Act 4, Imd. Eff. Feb. 18, 1994 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995
Popular Name: Election Code



Section 168.500b Forwarding application for registration to clerk of city or township; compensation of county clerks; obtaining additional information; transmitting application to appropriate clerk; electronic transmission of address change.

Sec. 500b.

(1) Not more than 5 business days after receipt of an application for registration, the county clerk shall forward the application for registration to the clerk of the city or township in which the applicant resides.

(2) Compensation to be paid county clerks for transmitting applications shall be appropriated by the legislature to the secretary of state for equitable distribution by the secretary of state to the county clerks. The city or township clerk shall obtain needed additional information on an application that is not completed properly or return to the secretary of state's election division an application needing additional information or not completed properly. An application received by the clerk of a city or township in which the applicant does not reside shall be transmitted promptly to the appropriate county clerk of the county in which the applicant resides. If the city or township clerk knows the city or township in which the applicant resides, the clerk shall inform the county clerk of the county in which the applicant resides and forward the application directly to the clerk of the city or township in which the applicant resides.

(3) The secretary of state may electronically transmit to the qualified voter file voter registration change of address information received from a registered elector who is changing the address on his or her operator's or chauffeur's license issued pursuant to the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or official state personal identification card issued pursuant to 1972 PA 222, MCL 28.291 to 28.300. The secretary of state is not required to transmit a paper copy of an elector's voter registration change of address information if the elector's signature is already captured or reproduced under section 307 of the Michigan vehicle code, 1949 PA 300, MCL 257.307, and has been transmitted to the qualified voter file. This subsection applies to address changes made within a city or township and to address changes made from 1 city or township to another city or township.

History: Add. 1975, Act 28, Eff. July 1, 1975 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.500c Issuance of voter identification card; effect of returning card as nondeliverable.

Sec. 500c.

The clerk of a city or township, upon receiving an application for registration from an applicant the clerk determines to be qualified as an elector, shall forward to the applicant a voter identification card as provided in section 499. A person to whom the voter identification card is sent shall be registered for all elections, including village elections, upon its receipt. A voter identification card returned by the post office as nondeliverable shall be attached to the application by the clerk, and the person shall be deemed not registered under this act.

History: Add. 1975, Act 28, Eff. July 1, 1975
Popular Name: Election Code



Section 168.500d Elections in which applicant permitted to vote; determination and notice of nonqualification; presenting validated voter registration application receipt at polls.

Sec. 500d.

A person who has properly completed an application for registration at an office of the secretary of state or his agent shall be permitted to vote in all elections occurring not less than 30 days after making application if the clerk determines the person is qualified and the identification card is not returned by the post office as provided by section 500c. If the clerk determines the person is not qualified, the clerk immediately shall send a notice to the applicant at the address stated in the application stating the determination and the reasons therefor. A person shall be permitted to vote if he presents at the polls a validated voter registration application receipt and the clerk determines the person is qualified.

History: Add. 1975, Act 28, Eff. July 1, 1975
Popular Name: Election Code



Section 168.500e Preparation of registration forms; notice of cancellation.

Sec. 500e.

The city or township clerk shall prepare the registration forms needed for the city or township from information contained on properly completed and validated applications for persons meeting the requirements of this act. The clerk of a city or township shall forward a notice of cancellation to the clerk of the place of the applicant's previous residence as indicated on the application.

History: Add. 1975, Act 28, Eff. July 1, 1975
Popular Name: Election Code



Section 168.500f Repealed. 2012, Act 523, Eff. Mar. 28, 2013.



Section 168.500g Repealed. 2005, Act 71, Imd. Eff. July 14, 2005.



Section 168.500h Notifying clerks of changes of address, death notices, and names of drivers issued license in another state; evidence of elector's removal from municipality.

Sec. 500h.

The secretary of state, or his or her agent, shall notify local clerks of changes of address. The secretary of state shall notify local clerks of death notices and names of drivers issued a license in another state received by the department of state. Notification to the clerk of a change of address outside of the city or township in which the person is registered or of the issuance of a driver's license in another state shall constitute reliable information that the registered elector has removed from the municipality and the clerk shall proceed in compliance with section 513. If the notifications required under this section are sent to the county clerk, the county clerk shall notify the local clerks of only the notices that affect the voter registration records of their jurisdictions.

History: Add. 1975, Act 28, Eff. July 1, 1975 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989
Popular Name: Election Code



Section 168.500i “Agent” defined.

Sec. 500i.

As used in sections 500a to 500j, “agent” means a person appointed by the secretary of state to act as an examining officer for the purpose of examining applicants for operator's and chauffeur's licenses under section 309 of Act No. 300 of the Public Acts of 1949, as amended, being section 257.309 of the Michigan Compiled Laws.

History: Add. 1975, Act 28, Eff. July 1, 1975
Popular Name: Election Code



Section 168.500j Rules.

Sec. 500j.

The secretary of state may promulgate rules, including rules governing voter registration application by an illiterate or disabled person, necessary to implement sections 500a to 500j pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: Add. 1975, Act 28, Eff. July 1, 1975
Popular Name: Election Code



Section 168.501 Registration cards; master file.

Sec. 501.

The original registration cards shall be filed alphabetically and shall be termed the "master file". The master file shall contain the signature of each elector registered in the city, township, or village, unless the clerk of the jurisdiction has access to the qualified voter file and the elector has a digitized signature in the qualified voter file. If an elector is unable to write, or sign his or her name because of a physical disability, the master file shall contain the mark or signature stamp used by that elector when a signature is required.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007 ;-- Am. 2014, Act 79, Imd. Eff. Mar. 28, 2014



Section 168.501a Repealed. 2005, Act 71, Imd. Eff. July 14, 2005.



Section 168.502 Registration cards; township, city or village clerk; custody of files.

Sec. 502.

The master file and the precinct files shall at all times remain in the custody of the township, city or village clerk, as the case may be, except that the precinct files shall be delivered on election day to the inspectors of election in the several precincts who shall have custody of the same during any election or primary election and who shall return such files to the clerk immediately thereafter.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.502a Repealed. 1989, Act 142, Eff. Dec. 1, 1990.



Section 168.503 Registration records; loss or destruction of registration card, execution of new registration affidavit; loss or destruction of files, re-registration of electors; noncompliance, correction or re-registration, expense.

Sec. 503.

If either the original or duplicate registration card, or both, of any elector shall be lost, destroyed or mutilated, the clerk of the township, city or village shall require the execution of a new registration affidavit by such elector. If any such elector shall refuse or neglect to execute such affidavit within 60 days after the mailing of a letter to such elector at the last address from which he has registered, then the registration of such elector may be cancelled. If either the original or duplicate registration cards, or both, of any township, city, village, or any ward or precinct thereof, shall be lost or destroyed, the township board or the legislative body of the city or village shall require a re-registration of the electors in such township, city, village, ward or precinct. If upon an examination of the registration records of any city, township or village, the secretary of state determines that the registration records fail to comply with the requirements of this act, the secretary of state may order the clerk of the city, township or village to make the corrections in the records necessary to comply with the provisions of this act or, if he finds that it is impractical to correct the registration records, he may apply to the circuit court of the circuit in which the city, township or village is located for an order for re-registration of the qualified electors in the city, township or village. Upon a proper showing of need, the court shall issue the order. In case the secretary of state directs the corrections to be made or the circuit court orders a re-registration to be taken, the secretary of state shall prescribe in all particulars the time and manner in which the corrections shall be made or the re-registration shall be taken and the disposition of the old registration records. The cost of the corrections or re-registration shall be borne by the city, township or village involved.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 223, Imd. Eff. June 6, 1957
Popular Name: Election Code



Section 168.504 Repealed. 2006, Act 605, Imd. Eff. Jan. 3, 2007



Section 168.505 Authorization to cancel previous registration; signature; form; notice of cancellation; effect of previous address in another state; duties of clerk; authorization to cancel or notice received from another state.

Sec. 505.

(1) At the time an elector is applying for registration, the registration officer shall ascertain if the elector is already registered as a voter. If the elector is previously registered, the elector shall at the time of applying for registration sign an authorization to cancel a previous registration. The secretary of state shall prescribe forms for this purpose. The form may be a part of the application or a separate form. The clerk of the city or township in which the elector is newly registered shall notify the registration officer of the place of previous registration of the authorization to cancel.

(2) An authorization to cancel that indicates a previous address in a state other than this state shall be forwarded to the secretary of state of that state. Notice may be made by forwarding the separate cancellation form, by forwarding the portion of an application listing a previous place of registration, or by forwarding a list certified by the clerk containing the names of people authorizing cancellation.

(3) Notices of cancellation shall contain the name, birth date, and address at which the elector was previously registered, and the name of the city or township of previous registration of all persons authorizing cancellations. Notices shall be sent within 30 days after receipt, but not later than 5 days after the close of registration.

(4) Upon receipt of the notice, the clerk shall cancel the registration of the persons listed on the notice. The clerk receiving the notice shall also notify the clerk of each village in which a person listed on the notice resides of receipt of an authorization to cancel. An authorization to cancel a voter registration signed by the voter and received from another state or a notice from an election official of another state that an elector has registered in that state has the same force and effect as the notice of authorization to cancel of this state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1967, Act 52, Eff. Nov. 2, 1967 ;-- Am. 1977, Act 234, Imd. Eff. Nov. 30, 1977 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.506 Change of residence within township, city, or village; transfer of registration by clerk.

Sec. 506.

A registered elector may, upon change of residence within the township, city, or village, cause his registration to be transferred to his new address by sending to the clerk a signed request stating his present address, the date he moved thereto and the address from which he was last registered, or by applying in person for a transfer. The clerk shall strike through the last address, ward, and precinct number and record the new address, ward, and precinct number on the original and duplicate registration cards, and shall place the original registration card in the proper precinct file. Transfers shall not be made after the thirtieth day next preceding a regular or special election or primary election, unless the thirtieth day shall fall on a Saturday, Sunday or legal holiday, in which event registration transfers shall be accepted during the following day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973
Popular Name: Election Code



Section 168.506a Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.507 Execution of transfer of registration request; comparison of signatures; certification; filing application for transfer; proper name of street or resident house number; notice; eligibility to vote.

Sec. 507.

(1) A registered elector who has removed from 1 election precinct of a township, city, or village to another election precinct of the same township, city, or village and has not recorded the removal with the local clerk shall execute a transfer of registration request, listing the new residence address over his or her signature, with the election board in the precinct in which he or she is registered at the next ensuing primary or election.

(2) If an elector's signature contained in the qualified voter file is available in the polling place, the inspector of election in charge of the registration records shall compare the digitized signature provided by the qualified voter file with the signature and, if the signatures correspond, then the inspector shall certify the fact by affixing his or her initials upon the request. If an elector's signature is not contained in the qualified voter file, the election official shall process the transfer of registration request in the same manner as transfer of registration requests are processed when a voter registration list is used in the polling place. The applicant for transfer, after having signed an application to vote as provided in section 523, shall then be permitted to vote in the precinct for that primary or election only. The application for transfer shall be filed with the township, city, or village clerk who shall transfer the elector's registration pursuant to the application. If the name of a street or resident house number in a township, city, or village is changed, the township, city, or village clerk shall make the change to show the proper name of the street or resident house number in the registration records and notify the county clerk of the change. It is not necessary for the elector to change his or her registration to reflect the change in order to be eligible to vote.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, Act 235, Eff. Sept. 6, 1963 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007



Section 168.507a Moving to another township or city; voting at place of last registration; affidavit; applicability of subsections (1) and (2); forms; cancellation of registration; voting in person or by absentee ballot.

Sec. 507a.

(1) A registered and qualified elector of this state who has moved from the township or city of a county in which he or she is registered to another township or city of a different county within the state after the sixtieth day before an election or primary election shall be permitted to vote in the election or primary election at the place of last registration upon the signing of a form containing an affidavit stating that the move has taken place. This subsection shall apply if the county in which the elector is registered has implemented the county file as the official file pursuant to section 509e.

(2) A registered and qualified elector of this state who has moved from the city or township in which he or she is registered to another city or township within the state after the sixtieth day before an election or primary election shall be permitted to vote in the election or primary election at the place of last registration upon the signing of a form containing an affidavit stating that the move has taken place. This subsection shall apply if the county in which the elector is registered has not implemented the county file as the official file pursuant to section 509e.

(3) The form or forms required by this section shall be approved by the secretary of state and shall state that the move has taken place and shall authorize the clerk of the city or township to cancel the voter's registration. A voter coming under this section shall be permitted to vote either in person or by absentee ballot.

History: Add. 1956, Act 37, Imd. Eff. Mar. 28, 1956 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1973, Act 180, Imd. Eff. Dec. 28, 1973 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989
Popular Name: Election Code



Section 168.507b Moving to another township or city; registration after close of registration and voting; conditions; voting at office of clerk or by absentee ballot; effective date.

Sec. 507b.

(1) Notwithstanding any other provision of law, a registered and qualified elector who has moved from the township or city of a county in which the elector is registered to another township or city within the same county after the sixtieth day before an election and who has not registered in that township or city by the close of registration for an election shall be permitted to register after the close of registration and to vote at the election if all of the following occur:

(a) The elector applies for registration in person and executes the registration affidavit before the clerk or the clerk's agent of the township or city in which the elector resides.

(b) The elector provides proof of identification sufficient to satisfy the township or city clerk as to the identity and residence of the elector.

(c) The township or city clerk determines to his or her satisfaction that the elector is presently registered in another township or city of the same county.

(2) At the discretion of the township or city clerk, an elector meeting the requirements under subsection (1) shall vote at the office of the clerk on or before election day or at the election precinct in which the elector resides on election day. If the elector is required to vote at the office of the clerk, the elector may vote by absentee ballot.

(3) This section shall take effect January 1, 1994 or the date when a county implements the county file as the official file pursuant to section 509e, whichever is later.

History: Add. 1989, Act 142, Eff. Jan. 1, 1994
Popular Name: Election Code



Section 168.508 Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.509 Repealed. 2004, Act 92, Imd. Eff. Apr. 26, 2004.



Section 168.509a Repealed. 2004, Act 92, Imd. Eff. Apr. 26, 2004.



Section 168.509b-168.509l Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.509m Purpose of MCL 168.509m to 168.509hh; definitions.

Sec. 509m.

(1) The purposes of this section and sections 509n to 509hh are all of the following:

(a) To establish a statewide qualified voter file that consists of all qualified electors who wish to be registered to vote in local, state, and federal elections.

(b) To enhance the uniformity of the administration of elections by creating and maintaining a statewide qualified voter file.

(c) To increase the efficiency and decrease the public cost of maintaining voter registration files and implementing the national voter registration act of 1993.

(d) To increase the integrity of the voting process by creating a single qualified voter file that will permit the name of each citizen of this state to appear only once and that is compiled from other state files that require citizens to verify their identity and residence.

(e) To apply technology and information gathered by principal executive departments, state agencies, and county, city, township, and village clerks in a manner that ensures that accurate and current records of qualified voters are maintained.

(2) As used in sections 509n to 509hh:

(a) "Designated voter registration agency" means an office designated under section 509u to perform voter registration activities in this state.

(b) "Qualified voter file" means the statewide qualified voter file established according to section 509o.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.509n Secretary of state; duties.

Sec. 509n.

The secretary of state is responsible for the coordination of the requirements imposed under this chapter, the national voter registration act of 1993, and the help America vote act of 2002. The secretary of state shall do all of the following:

(a) Develop a mail registration form and make the form available for distribution through governmental and private entities, with special emphasis on making the form available to voter registration programs established for the purpose of registering citizens of this state to vote.

(b) Instruct designated voter registration agencies and county, city, township, and village clerks about the voter registration procedures and requirements imposed by law.

(c) By June 15 of each odd numbered year, submit to each member of the committees of the senate and house of representatives with primary responsibility for election matters a report on the qualified voter file. The report shall include, but need not be limited to, both of the following:

(i) Information on the efficiency and effectiveness of the qualified voter file as a voter registration system.

(ii) Recommendations of the secretary of state for amendments to this act to increase the efficiency and effectiveness of the qualified voter file as a voter registration system.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.509o Qualified voter file; establishment and maintenance; persons considered registered voters; signed application.

Sec. 509o.

(1) The secretary of state shall direct and supervise the establishment and maintenance of a statewide qualified voter file. The secretary of state shall establish the technology to implement the qualified voter file on or before January 1, 1997. The qualified voter file shall be the official file for the conduct of all elections held in this state on or after January 1, 1998. The secretary of state may direct that all or any part of the city, township, or village registration files shall be used in conjunction with the qualified voter file at the first state primary and election held after the creation of the qualified voter file.

(2) Notwithstanding any other provision of law to the contrary, beginning January 1, 1998, a person who appears to vote in an election and whose name appears in the qualified voter file for that city, township, village, or school district is considered a registered voter of that city, township, village, or school district under this act.

(3) The secretary of state, a designated voter registration agency, or a county, city, township, or village clerk shall not place a name of an individual into the qualified voter file unless that person signs an application as prescribed in section 509r(3). The secretary of state or a designated voter registration agency shall not allow a person to indicate a different address than the address in either the secretary of state's or designated voter registration agency's files to be placed in the qualified voter file.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509p Qualified voter file; components.

Sec. 509p.

The qualified voter file shall consist of all of the following components:

(a) A computer file that has the capacity to maintain a number of records equal to or greater than the voting age population of this state.

(b) An electronic network that allows participating designated executive departments, state agencies, and county, city, township, and village clerks to electronically add, change, or delete records contained in the qualified voter file.

(c) An interactive electronic communication system that allows access to records in the file of qualified voters residing in a county, city, or township for the purpose of receiving copies of the county, city, or township file, transmitting data to the county, city, or township file, or reviewing and printing the county, city, or township file. The interactive electronic communication system shall be designed to permit counties, cities, or townships that are capable of accessing the interactive electronic communication system to add, change, or delete records regarding qualified voters in the qualified voter file.

(d) A statewide street address index in an electronic medium that will accurately identify the city or township of each record and by January 1, 1998, accurately identify the precinct of each record in the qualified voter file.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509q Qualified voter file; information to be contained for each voter.

Sec. 509q.

The qualified voter file shall contain all of the following information for each qualified voter:

(a) The name; residence address including house number and street name or rural route and box number, and the apartment number, if any; city; state; zip code; and date of birth.

(b) The driver's license number or state personal identification card number or similar number issued by a designated voter registration agency.

(c) Jurisdictional information including county and city or township; village, if any; metropolitan district, if any; and school district.

(d) Precinct numbers and ward numbers, if any.

(e) Any other information that the secretary of state determines is necessary to assess the eligibility of qualified electors or to administer voter registration or other aspects of the election process.

(f) Voting history for a 5-year period.

(g) The most recent digitized signature of an elector if captured or reproduced by the secretary of state or a county, city, or township clerk from a voter registration application pursuant to section 509hh, or captured or reproduced by the secretary of state pursuant to section 307 of the Michigan vehicle code, 1949 PA 300, MCL 257.307.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013



Section 168.509r Qualified voter file; establishment and maintenance of computer system and programs; access; verification of accuracy; compilation of electors; sources; person whose name does not appear in file; requirements; adding, deleting, or changing information; inactive voter file.

Sec. 509r.

(1) The secretary of state shall establish and maintain the computer system and programs necessary to the operation of the qualified voter file. The secretary of state shall allow each county, city, township, or village access to the qualified voter file. The county, city, township, and village clerks shall verify the accuracy of the names and addresses of registered voters in the qualified voter file.

(2) Subject to subsection (3), the secretary of state and county, city, township, and village clerks shall compile the qualified voter file that consists of all qualified electors from the following sources and in the following priority:

(a) A driver's license or, if there is no driver's license, a state personal identification card, including renewals and changes of address with the department of state.

(b) An application for benefits or services, including renewals and changes of address, taken by a designated voter registration agency.

(c) An application to register to vote taken by a county, city, township, or village clerk.

(3) A person whose name does not otherwise appear in the qualified voter file shall be placed in the qualified voter file only if the person signs under penalty of perjury an application that contains an attestation that the applicant meets all of the following requirements:

(a) Is 17-1/2 years of age or older.

(b) Is a citizen of the United States and this state.

(c) Is a resident of the city or township where the person's street address is located.

(4) A designated voter registration agency or a county, city, township, or village clerk shall not add to, delete from, or change any information contained in the qualified voter file during the period beginning on the seventh day before an election and ending on the day of the election.

(5) The secretary of state shall create an inactive voter file.

(6) If a voter is sent a notice under section 509aa to confirm the voter's residence information or if a voter does not vote for 6 consecutive years, the secretary of state shall place the registration record of that voter in the inactive voter file. The registration record of that voter shall remain in the inactive voter file until 1 of the following occurs:

(a) The voter votes at an election.

(b) The voter responds to a notice sent under section 509aa.

(c) Another voter registration transaction involving that voter occurs.

(7) While the registration record of a voter is in the inactive voter file, the voter remains eligible to vote and his or her name shall appear on the precinct voter registration list.

(8) If the registration record of a voter is in the inactive voter file because the voter was sent a notice under section 509aa to confirm the voter's residence information and that voter votes at an election by absent voter ballot, that absent voter ballot shall be marked in the same manner as a challenged ballot as provided in section 727.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 270, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.509s Implementation study of qualified voter file; presentation of results to governor and legislature; creation of system design and cost analysis; creation of design and programming schedule.

Sec. 509s.

(1) The secretary of state shall secure the necessary assistance to have an implementation study of the qualified voter file conducted before July 1, 1995 to do all of the following:

(a) Assess the hardware and software required to establish and maintain the qualified voter file.

(b) Determine the utility of any existing or planned communication networks that will enable electronic communication among designated voter registration agencies that are involved with the qualified voter file.

(c) Survey all available or planned communication networks that will allow the counties, cities, and townships to communicate with the qualified voter file.

(2) The secretary of state shall present the results of the implementation study to the governor, the senate majority leader, and the speaker of the house of representatives on or before October 1, 1995.

(3) The secretary of state shall create a system design and cost analysis for the establishment and maintenance of the qualified voter file on or before October 1, 1995. The secretary of state shall create a design and programming schedule to establish the qualified voter file on or before October 1, 1995.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509t Person considered registered voter; persons required to vote in person; exceptions; prosecution not precluded in state.

Sec. 509t.

(1) Notwithstanding another provision of law to the contrary, a person who is a qualified elector in this state and who registers to vote in a manner consistent with the national voter registration act of 1993 is considered a registered voter under this act.

(2) A person who registers to vote in a jurisdiction in this state by mail shall vote in person and shall provide identification as required under section 303(b) of the help America vote act of 2002, 42 USC 15483, if that person has not previously voted in person in this state. This subsection does not apply to any of the following registered voters:

(a) A person entitled to vote by absentee ballot under the uniformed and overseas citizens absentee voting act.

(b) A person who has a disability as defined in section 103 of the persons with disabilities civil rights act, 1976 PA 220, MCL 37.1103, or, for purposes of voting in person only, a person who is 60 years of age or older.

(c) A person who is entitled to vote other than in person under any other federal law.

(3) This section does not preclude this state from prosecuting a violation of this act that is also a violation of a federal election or voting rights law.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 1998, Act 21, Imd. Eff. Mar. 12, 1998 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.509u List designating executive departments, state agencies, or other offices performing voter registration activities; armed forces recruitment office as voter registration agency.

Sec. 509u.

(1) Not later than the thirtieth day after the effective date of this section, the governor shall provide a list to the secretary of state designating the executive departments, state agencies, or other offices that will perform voter registration activities in this state.

(2) Pursuant to the national voter registration act of 1993, a recruitment office of the armed forces of the United States is a designated voter registration agency under this act.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509v Registration to vote at certain locations or by mail.

Sec. 509v.

(1) A person who is not registered to vote at the address where he or she resides may apply to register to vote by submitting an application at any of the following locations:

(a) The office of the clerk of a county or the office of the clerk of the city or township in which the applicant resides, during regular office hours of that clerk.

(b) A department of state office.

(c) A designated voter registration agency when submitting an application, recertification, renewal, or change of address at the voter registration agency.

(2) A person who is not registered to vote at the address where he or she resides may apply for registration by submitting a completed mail registration application. A person may request a mail registration application from and submit the application to any of the following:

(a) The secretary of state.

(b) The clerk of the county, city, or township in which the applicant resides.

(c) A designated voter registration agency.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509w Person processing application; duties; transmitting application; cost of forwarding application.

Sec. 509w.

(1) The person processing an application submitted in person at a department of state office, a designated voter registration agency, or the office of a county clerk shall do all of the following:

(a) Validate the application in the manner prescribed by the secretary of state.

(b) Issue a receipt to the applicant verifying the acceptance of the application.

(2) Except as otherwise provided in subsection (3), the department of state office, the designated voter registration agency, or the county clerk shall transmit the application not later than 7 days after receipt of the application to the clerk of the county, city, or township where the applicant resides.

(3) If an application under subsection (1) is made within 7 days before the close of registration for a federal election, the department of state office, the designated voter registration agency, or the county clerk shall transmit the application not later than 1 business day to the clerk of the county, city, or township where the applicant resides.

(4) If a completed application is transmitted by the secretary of state or a designated voter registration agency to a county clerk, the secretary of state, to the extent funds are appropriated, shall compensate the county clerk for the cost of forwarding the application to the proper city or township clerk of the applicant's residence from funds appropriated to the secretary of state for that purpose.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509x Application considered as received; requirements.

Sec. 509x.

An application for registration is considered to be received on or before the close of registration, if 1 of the following requirements is met:

(a) An application is received at a department of state office, a designated voter registration agency, or the office of a county, city, or township clerk on or before the close of registration.

(b) An application is received through the mail that is postmarked on or before the close of registration.

(c) An application is received through the mail on or before the seventh day immediately following the close of registration, if the postmark is missing or is unclear and the application, on its face, is dated by the applicant on or before the close of registration. The clerk shall consider an application received pursuant to this subdivision as received before the close of registration.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509y Repealed. 2004, Act 92, Imd. Eff. Apr. 26, 2004.



Section 168.509z Notice to clerk of certain information.

Sec. 509z.

The secretary of state shall notify each clerk of the following information regarding residents or former residents of the clerk's city or township:

(a) Driver license or state personal identification card changes of address received by the secretary of state, and whether the person submitted an application for the new address.

(b) The names and addresses in this state of persons who have been issued a driver license in another state.

(c) Death notices received by the secretary of state.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509aa Updating registration upon receipt of certain information; duties of clerk; instruction by clerk to challenge voter; cancellation of registration; notice that registered voter has moved out of state.

Sec. 509aa.

(1) A clerk may use change of address information supplied by the United States postal service or other reliable information received by the clerk that identifies registered voters whose addresses may have changed as provided in this section.

(2) Upon receipt of reliable information that a registered voter has moved his or her residence within the city or township, the clerk shall send by forwardable mail all of the following to the voter:

(a) A notice that the clerk has received information indicating that the voter has moved his or her residence within the city or township.

(b) A postage prepaid and preaddressed return card on which the voter may verify or correct the address information.

(c) A notice explaining that, if the address information is correct and the voter has moved his or her residence within the city or township, the voter should complete and return the card to the clerk with a postmark of 30 days or more before the date of the next election. If the voter has moved his or her residence within the city or township and does not complete and return the card to the clerk with a postmark of 30 days or more before the date of the next election, the voter will be required to vote in his or her former precinct of residence in the city or township. The voter will also be required to submit an address correction before being permitted to vote.

(3) Upon the receipt of reliable information that a registered voter has moved his or her residence to another city or township, the clerk shall send by forwardable mail all of the following to the voter:

(a) A notice that the clerk has received information indicating that the voter has moved his or her residence to another city or township.

(b) A postage prepaid and preaddressed return card on which the voter may verify or correct the address information.

(c) A notice containing all of the following information:

(i) If the address information is incorrect and the voter has not moved to another city or township and wishes to remain registered to vote, the voter should complete and return the card to the clerk with a postmark of 30 days or more before the date of the next election. If the card is not completed and returned with a postmark of 30 days or more before the date of the next election, the voter may be required to affirm his or her current address before being permitted to vote. Further, if the voter does not vote in an election within the period beginning on the date of the notice and ending on the first business day immediately following the second November general election that is held after the date on the notice, the registration of the voter will be canceled and his or her name will be removed from the registration record of that city or township.

(ii) If the voter has moved his or her residence to another city or township, information on how the voter can become registered to vote at the next election in his or her new city or township.

(4) If a notice sent under subsection (2) or (3) is returned to the clerk by the post office as undeliverable, the clerk shall identify the registration record of a voter as challenged as provided in this act. The clerk shall instruct the board of election inspectors to challenge that voter at the first election at which the voter appears to vote. If in response to the challenge the voter indicates that he or she resides at the registration address or has changed addresses within the city or township, the voter shall be permitted to vote a regular ballot rather than a challenged ballot. The voter shall complete a change of address form at the polling place, if applicable. If the person does not appear to vote in an election within the period beginning on the date of the notice and ending on the first business day immediately following the second November general election that is held after the date of the notice, the clerk shall cancel the registration of the voter and remove his or her name from the registration record of the city or township.

(5) If the department of state receives notice that a registered voter has moved out of state by receiving a surrendered Michigan driver license of that registered voter, the secretary of state shall send by forwardable mail all of the following to the voter:

(a) A notice that the secretary of state has received information indicating that the voter has moved his or her residence to another state.

(b) A postage prepaid and preaddressed return card on which the voter may verify or correct the address information.

(c) A notice providing that if the address information is incorrect and the voter has not moved to another state and wishes to remain registered to vote, the voter should complete and return the card to the secretary of state with a postmark of 30 days or more before the date of the next election. If the card is not completed and returned with a postmark of 30 days or more before the date of the next election, the voter may be required to affirm his or her current address before being permitted to vote. Further, if the voter does not vote in an election within the period beginning on the date of the notice and ending on the first business day immediately following the second November general election that is held after the date on the notice, the registration of the voter will be canceled and his or her name will be removed from the qualified voter file.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004 ;-- Am. 2012, Act 270, Eff. Aug. 15, 2012



Section 168.509bb Failure to vote; cancellation of registration prohibited.

Sec. 509bb.

A clerk shall not cancel or cause the cancellation of the registration of a voter from the registration record of the city or township based solely upon that registered voter's failure to vote.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509cc Challenge of registration; response by voter; duties of clerk.

Sec. 509cc.

(1) If a registration is challenged under this act and the challenged voter does not respond in the manner provided in this act, the registration record of that voter remains challenged and election officials shall not allow the challenged voter to vote until he or she answers the grounds of the challenge in the manner provided in this act. If a registration is challenged under this act and an election official determines, based upon the response of the challenged voter, that the voter is qualified to vote, the election official shall allow the voter to vote and the clerk shall remove the identification as challenged from the registration record of that voter.

(2) If a clerk does not independently determine that a challenged voter is qualified to vote or if the challenged voter does not respond to the challenge or fails to prove in his or her response to the challenge that he or she is qualified to vote during the period beginning on the date of the notice of challenge under this act and ending on the first business day immediately following the second November general election that is held after the date of the notice, the clerk shall cancel the registration of the voter and remove his or her name from the registration record of the city or township.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509dd Program to register voters or remove names.

Sec. 509dd.

(1) A clerk may conduct a program to register qualified electors or to remove names of registered voters who are no longer qualified to vote in the city or township from the registration records of that city or township. A clerk who conducts a program to register voters or to remove names under this section shall administer the program in a uniform manner to the entire city or township. The clerk shall use nondiscriminatory procedures that comply with the requirements of the voting rights act of 1965, Public Law 89-110, 79 Stat. 437.

(2) The clerk shall complete any program to remove names conducted under this section 90 days or more before the date of a federal election. The 90-day deadline under this subsection does not apply to the removal of names from the registration records of a city or township under 1 of the following circumstances:

(a) At the request or authorization of a voter.

(b) Upon the death of a voter.

(c) Upon notice that a voter has moved from the city or township and has completed an application at the new address.

(3) Subject to the requirements of this section, a clerk may use 1 or more of the following to conduct a program to register voters or remove names under this section:

(a) A house-to-house canvass.

(b) A general mailing to voters for address verifications.

(c) Participation in the national change of address program established by the postal service.

(d) Other means the clerk considers appropriate.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509ee Transmission of report by voter registration agency to secretary of state.

Sec. 509ee.

Not later than 90 days after the request of the secretary of state, a designated voter registration agency shall transmit to the secretary of state a report including all of the following:

(a) Information requested by the secretary of state necessary to administer the provisions of sections 509m to 509gg and the national voter registration act of 1993.

(b) Any other information considered necessary by the secretary of state.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509ff Records; purpose; maintenance; availability to public; names and addresses to whom notice sent.

Sec. 509ff.

(1) The secretary of state and each county, city, township, or village clerk shall maintain all records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of registration records under this chapter for 2 years or more. Except to the extent that the records maintained pursuant to this section relate to a declination to register to vote or to the identity of a designated voter registration agency through which any particular voter applied for registration pursuant to section 509gg, the secretary of state or a county, city, township, or village clerk shall make the records available for public inspection under reasonable conditions and, if available, for photocopying at a reasonable cost.

(2) The secretary of state or a county, city, township, or village clerk shall include in the records maintained under this section a list of the names and addresses of all persons to whom a notice under section 509aa is sent and if the person has responded to the notice as of the date the inspection of the records is made.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995
Popular Name: Election Code



Section 168.509gg Information exempt from freedom of information act.

Sec. 509gg.

(1) The information described in this subsection that is contained in a registration record is exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. The secretary of state, a designated voter registration agency, or a county, city, township, or village clerk shall not release a copy of that portion of a registration record that contains any of the following:

(a) The record that a person declined to register to vote.

(b) The office that received a registered voter's application.

(c) A registered voter's driver's license or state personal identification card number.

(d) The month and day of birth of a registered voter.

(e) The telephone number provided by a registered voter.

(f) The digitized signature of an elector that is captured or reproduced and transmitted to the qualified voter file by the secretary of state or a county, city, or township clerk under section 509hh or by the secretary of state under section 307 of the Michigan vehicle code, 1949 PA 300, MCL 257.307.

(2) Except as otherwise provided in this subsection, the last 4 digits of a registered voter's social security number contained in a registration record are exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. The last 4 digits of a registered voter's social security number contained in a registration record may only be used by the secretary of state to verify a registered voter's data as provided by the help America vote act of 2002 and to verify a registered voter's status under this act, and shall not be used or released for any other purpose.

History: Add. 1994, Act 441, Imd. Eff. Jan. 10, 1995 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014



Section 168.509hh Capture or reproduction of signature.

Sec. 509hh.

(1) The secretary of state may capture or reproduce the signature of an elector from a voter registration application or pursuant to section 307 of the Michigan vehicle code, 1949 PA 300, MCL 257.307, and transmit the signature to the qualified voter file pursuant to section 509q.

(2) The county, city, or township clerk may capture or reproduce the signature of an elector from a voter registration application and transmit the signature to the qualified voter file pursuant to section 509q.

History: Add. 2005, Act 71, Imd. Eff. July 14, 2005
Popular Name: Election Code



Section 168.510 Deceased electors; cancellation of registration.

Sec. 510.

At least once a month, the county clerk shall forward a list of the last known address and birth date of all persons over 18 years of age who have died within the county to the clerk of each city or township within the county. The city or township clerk shall compare this list with the registration records and cancel the registration of all deceased electors.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, Act 224, Eff. Sept. 6, 1963 ;-- Am. 1972, Act 45, Imd. Eff. Feb. 19, 1972
Popular Name: Election Code



Section 168.511 Cancellation of registration; authorization from elector.

Sec. 511.

Upon the receipt of an authorization of cancellation of registration from the elector, the clerk shall cancel said registration.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.512 Challenge of elector; affidavit, contents; answering affidavit; cancellation of registration; indiscriminate challenge, penalty.

Sec. 512.

Any elector of the municipality may challenge the registration of any registered elector by submitting to the clerk of that municipality a written affidavit that such elector is not qualified to vote, which affidavit shall specify the grounds upon which the challenged elector is disqualified. Upon receipt of such affidavit, the clerk shall forthwith send by registered or certified mail to the challenged elector at his registered or last known address a notification of the challenge, which shall include the grounds for such challenge as stated in the affidavit. The challenged elector may within 30 days appear before the clerk and answer the questions and take the oath required of persons challenged on the same grounds at election, or in lieu of appearing in person the challenged elector, within a like period of time, may elect to file with the clerk an affidavit setting forth specifically his qualifications as an elector of the municipality and answering the grounds of the challenge. If within the 30-day period the person challenged shall fail to appear and be sworn or to file an affidavit, or if his statements do not show him to be a qualified elector of the municipality, the clerk shall forthwith cancel his registration. The 30-day period referred to in this section shall be the 30 days immediately following the date of mailing the notice to the challenged elector.

Any person who shall challenge under the provisions of this section, indiscriminately and without good cause or for the purpose of harassment, shall be guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 48, Eff. Mar. 19, 1959
Popular Name: Election Code



Section 168.513 Repealed. 1994, Act 441, Imd. Eff. Jan. 10, 1995.



Section 168.514 Cancellation of registration.

Sec. 514.

If the registration of an elector is canceled, the clerk shall make a proper entry on the original and duplicate registration cards, indicating the date and the cause for cancellation, and shall affix his or her signature to the entries. All copies of the canceled registration cards shall be filed in the office of the clerk. All duplicates of the original registration cards canceled may be destroyed 2 years after the registrations are canceled. The clerk may also destroy the original registration cards of an elector 5 years after the date of cancellation of the elector's registration, if the registration is not reinstated within that period. The clerk may also destroy any canceled original registration cards 2 years after the date of cancellation if the canceled registration cards are reproduced under the records reproduction act, 1992 PA 116, MCL 24.401 to 24.406, and the reproductions are on file in the office of the clerk. The reproductions may be destroyed after the expiration of the statutory retention date of the reproduced records. The registration records, if combustible, shall be destroyed by burning.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 183, Eff. Sept. 27, 1957 ;-- Am. 1992, Act 195, Imd. Eff. Oct. 5, 1992 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.515 Registration records; verification by house-to-house canvass.

Sec. 515.

The several township, city and village clerks may conduct a house-to-house canvass or use such other means of checking the correctness of registration records as may seem expedient.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.516 Registration records; public inspection.

Sec. 516.

The registration record shall be open for public inspection under rules and regulations prescribed by the clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.517 Division of ward or precinct; transfer of registration cards, notations, notice to electors.

Sec. 517.

Whenever any ward or precinct of any township, city or village shall be divided or changed pursuant to law, then the clerk of such township, city or village shall transfer the precinct cards accordingly and shall make the proper notations upon the cards in both the master and precinct files and notify the registrant of such change.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.518 Organization of new township; first registration of electors; records; notice; incorporation of new city; registration records; annexation to city; statement by township clerk.

Sec. 518.

Whenever a new township shall be organized, the persons designated to act as inspectors for the first election to be held therein shall constitute a board of registration for the purpose of making the first registration of qualified electors therein. Said board shall be authorized to procure the necessary books or files and forms to conduct such registration in accordance with the provisions of this act. Subsequent to the election, the records shall be delivered to the persons elected to the office of clerk of the township. At least 10 days' public notice shall be given of the time and place for holding the registration. Such notice shall be given by posting written or printed notices in at least 5 of the most conspicuous places in said township, city or village, or by publication in a newspaper of general circulation therein. Whenever a new city is incorporated from the territory of a township, the registration records of the portion of the township incorporated as a city shall constitute the registration records of the newly incorporated city. Township registration records shall be available and used in connection with the election on the adoption of the charter of any new city or village and for the first election of such city's or village's officers.

Whenever any territory of a township is annexed to a city, the clerk of the township from which the territory was detached shall, not less than 5 days prior to the effective date of the annexation, forward to the clerk of the city to which the territory was annexed all of the current registration records of the registered electors residing in the annexed territory. Such records shall thereafter be a part of the registration records of such city and the electors whose registration records were so transferred shall be registered electors of such city.

All such transfers of registration shall be accompanied by a statement signed by the township clerk certifying that all of the current registrations of persons residing within the annexed or incorporated area according to his records are included therein.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 123, Imd. Eff. Apr. 13, 1956 ;-- Am. 1959, Act 160, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.519 Illegal or fraudulent registration; penalty.

Sec. 519.

No township, city or village clerk or assistant clerk shall register any person whom such clerk shall know or have good reason to believe not to be a resident and so qualified, nor shall any person knowingly or having good reason to believe himself not to be such a resident and so qualified, cause himself to be registered as an elector. Every person so offending, or who shall aid or abet another in so offending, shall upon conviction be adjudged guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.520 Illegal or fraudulent registration; township, city or village clerk, powers and duties; assistance by police or sheriff; assistant examiners, appointment, expenses.

Sec. 520.

Whenever it shall come to the knowledge of any township, city or village clerk that there is probable illegal or fraudulent registration in his township, city or village, or in any ward or precinct thereof, he shall have power and it shall be his duty to make full investigation of the facts concerning such registration and to ascertain whether any names have been illegally or fraudulently registered. To this end, such clerk is hereby authorized and empowered to call upon the police department of the city or the sheriff of his county, or both, to assist in making such investigation, and said police department and said sheriff are hereby required to render such assistance whenever such clerk shall make request therefor, and to furnish such clerk at his request with all available men to assist in making such investigation. Any such clerk is hereby further authorized and empowered whenever he deems it necessary or advisable to appoint assistant examiners for the purpose of such investigation. Bills for the services of such examiner shall be approved by such clerk and shall be audited and paid by the township board or legislative body of the city or village, as the case may be, in the same manner as the expenses of conducting elections are paid.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.521 Illegal or fraudulent registration; removal of names, notice; reinstatement; review by mandamus; challenge.

Sec. 521.

Whenever any township, city or village clerk shall determine that any name has been illegally or fraudulently entered upon the registration records of any precinct in his township, city or village, he shall remove such name from the registration records and shall notify the person whose name is removed of such removal by registered or certified mail directed to him at the address given on the registration records, and any person representing himself to be the person whose name is so removed shall not be permitted to vote unless he shall show to such clerk that his name was wrongfully removed from the registration records, in which case his name shall be reinstated: Provided, however, That any person aggrieved by such action of any such clerk may review such action and seek the reinstatement of his name by mandamus and the proceedings and judgment of the court in such case shall be subject to review in the supreme court, or if such clerk has good reason to believe that any name has been illegally or fraudulently entered upon said registration records and he shall not remove such name as herein provided, he shall write the word “challenged” upon the registration card of such person and shall lay before the prosecuting attorney of the county all the facts touching such registration. If any person whose registration card has been so marked shall offer to vote at any election, the inspectors of election shall at such time examine him under oath as to his qualifications as an elector in such ward or precinct, the same in all respects and with like effect as though he had been challenged at the election by a challenger thereof.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.522 Making, certifying, and delivering computer tape, disk, or listing of names and addresses of registered electors; year, month, and day of birth of elector; information exempt from disclosure.

Sec. 522.

(1) A clerk of a city, township, or village who maintains a computerized file of registered voters and who does not have direct access to the qualified voter files shall make, certify, and deliver to any person, upon request, a computer tape, disk, or listing, as specified by the person, of the names and addresses of the registered electors of the city, township, village, school district, ward, or precinct upon the payment to the clerk of the cost of making, certifying, and delivering the tape, disk, or listing.

(2) A computer tape, disk, or listing provided under subsection (1) shall include, upon request, the year of birth of an elector but shall not include the month and day of birth of an elector. A computer tape, disk, or listing provided under subsection (1) shall not include a person's driver's license or state personal identification card number or any other information that is exempt from disclosure under section 509gg or other section of this chapter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1986, Act 168, Imd. Eff. July 7, 1986 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.522a Request under freedom of information act; year of elector's birth.

Sec. 522a.

A person making a request under the freedom of information act, Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.246 of the Michigan Compiled Laws, shall not be entitled to receive a copy of a portion of a voter registration record which contains the birth date of an elector other than the year of the elector's birth.

History: Add. 1986, Act 168, Imd. Eff. July 7, 1986
Popular Name: Election Code



Section 168.523 Identification of registered elector; presenting official state identification card, operator's or chauffeur's license, or generally recognized picture identification card; execution of application; challenge; affidavit; approval, initial, and notation of application; application as poll list; filing application; notations on cards or lists; record of voting participation.

Sec. 523.

(1) At each election, before being given a ballot, each registered elector offering to vote shall identify himself or herself by presenting an official state identification card issued to that individual under 1972 PA 222, MCL 28.291 to 28.300, an operator's or chauffeur's license issued to that individual under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or other generally recognized picture identification card and by executing an application, on a form prescribed by the secretary of state, in the presence of an election official which includes all of the following:

(a) The name of the elector.

(b) The elector's address of residence.

(c) The elector's date of birth.

(d) An affirmative statement by the elector that is included in the signature statement indicating that he or she is a citizen of the United States.

(e) The elector's signature or mark.

(2) If an elector's signature contained in the qualified voter file is available in the polling place, the election official shall compare the signature upon the application with the digitized signature provided by the qualified voter file. If an elector's signature is not contained in the qualified voter file, the election official shall process the application in the same manner as applications are processed when a voter registration list is used in the polling place. If voter registration lists are used in the precinct, the election inspector shall determine if the name on the application to vote appears on the voter registration list. If the name appears on the voter registration list, the elector shall provide further identification or other information stated upon the voter registration list. If the signature or an item of information does not correspond, the vote of the person shall be challenged, and the same procedure shall be followed as provided in this act for the challenging of an elector. If the elector does not have an official state identification card, operator's or chauffeur's license, or other generally recognized picture identification card as required under this subsection, the individual shall sign an affidavit to that effect before an election inspector and be allowed to vote as otherwise provided in this act. However, an elector being allowed to vote without the identification required under this subsection is subject to challenge as provided in section 727.

(3) If, upon a comparison of the signature or other identification as required in this section, it is found that the applicant is entitled to vote, the election officer having charge of the registration list shall approve the application and write his or her initials on the application, after which the number on the ballot issued shall be noted on the application. The application shall serve as 1 of the 2 poll lists required to be kept as a record of a person who has voted. The application shall be filed with the township, city, or village clerk. If voter registration cards are used in the precinct, the date of the election shall be noted by 1 of the election officials upon the precinct registration card of each elector voting at an election. If voter registration lists are used in the precinct, the election official shall clearly indicate upon the list each elector voting at that election. The clerk of a city, village, or township shall maintain a record of voting participation for each registered elector.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1961, Act 57, Eff. Sept. 8, 1961 ;-- Am. 1963, 2nd Ex. Sess., Act 10, Imd. Eff. Dec. 27, 1963 ;-- Am. 1964, Act 267, Eff. Aug. 28, 1964 ;-- Am. 1978, Act 338, Imd. Eff. July 11, 1978 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.523a Individual not listed on voter registration list; issuance of ballot; procedure.

Sec. 523a.

(1) If an individual who has applied to register to vote on or before the close of registration appears at a polling place on election day and completes an application under section 523 is not listed on the voter registration list, the election inspector shall issue a ballot to the individual as follows:

(a) For an individual who presents a receipt issued by a department of state office, a designated voter registration agency, or the elector's county, city, or township clerk's office verifying the acceptance of a voter registration application before the close of registration and completes a new voter registration application, the election inspector shall allow the individual to vote a ballot in the same manner as an elector whose name is listed on the voter registration list.

(b) For an individual who does not present a receipt verifying the acceptance of a voter registration application under subdivision (a), the election inspector shall determine whether the individual is in the appropriate polling place based on residence information provided by the individual. The election inspector shall review any documents or maps in the polling place or communicate with the city or township clerk to verify the appropriate polling place for the individual. The election inspector shall direct an individual who is not in the appropriate polling place to the appropriate polling place. If the individual refuses to go to the appropriate polling place, the election inspector shall issue the individual a provisional ballot that shall be processed according to subsection (5).

(2) Except for an individual who produces a receipt under subsection (1)(a), the election inspector shall require an individual who is not listed on the voter registration list to execute a sworn statement affirming that the individual submitted a voter registration application before the close of registration and is eligible to vote in the election. An individual who provides false information in a signed sworn statement under this subsection is guilty of perjury. An individual signing a sworn statement shall complete a new voter registration application. The individual shall state the approximate date and in what manner the registration application was submitted:

(a) To a department of state office.

(b) To a designated voter registration agency.

(c) To the office of his or her county, city, or township clerk.

(d) By a mailed application.

(3) The election inspector shall contact the city or township clerk to verify whether the individual who signed the sworn statement is listed in the registration records of the jurisdiction or whether there is any information contrary to the content of the sworn statement.

(4) If the city or township clerk verifies the elector information and finds no information contrary to the information provided by the individual in the sworn statement and the individual presents a Michigan operator's or chauffeur's license, department of state issued personal identification card, other government issued photo identification card, or a photo identification card issued by an institution of higher education in this state described in section 6 of article VIII of the state constitution of 1963 or a junior college or community college established under section 7 of article VIII of the state constitution of 1963 that contains a current residence address to establish his or her identity and residence address, the individual shall be permitted to vote a provisional ballot on election day. Before the provisional ballot is tabulated on election day, election inspectors shall process the ballot as a challenged ballot under sections 745 and 746.

(5) If the election inspector is not able to contact the city or township clerk, the individual is not in the correct precinct, the individual presents identification other than a Michigan operator's or chauffeur's license, department of state issued personal identification card, other government issued photo identification card, or a photo identification card issued by an institution of higher education in this state described in section 6 of article VIII of the state constitution of 1963 or a junior college or community college established under section 7 of article VIII of the state constitution of 1963 that contains a current residence address, or the individual is unable to present any identification, the individual shall be issued a provisional ballot that is not tabulated on election day but is secured for verification after the election. A provisional ballot shall also be issued under this subsection to a voter who presents a Michigan operator's license, chauffeur's license, department of state personal identification card, other government issued photo identification card, or a photo identification card issued by an institution of higher education in this state described in section 6 of article VIII of the state constitution of 1963 or a junior college or community college established under section 7 of article VIII of the state constitution of 1963 that does not bear the voter's current residence address, if the voter also presents a document to establish the voter's current residence address. The election inspector shall accept a document containing the name and current residence address of the voter as sufficient documentation to issue a provisional ballot if it is 1 of the following documents:

(a) A current utility bill.

(b) A current bank statement.

(c) A current paycheck, government check, or other government document.

(6) A provisional ballot shall be placed in a provisional ballot return envelope prescribed by the secretary of state and delivered to the city or township clerk after the polls close in a manner as prescribed by the secretary of state.

(7) For a provisional ballot voted under subsection (4), the election inspector shall provide the voter with a notice that his or her ballot has been tabulated. For a provisional ballot voted under subsection (5), the election inspector shall provide the voter with a notice that the voter's information will be verified by the clerk of the jurisdiction within 6 days after the election to determine whether the ballot will be tabulated and, if the ballot is not tabulated, to determine the reason it was not tabulated. A clerk of a jurisdiction shall provide a free access system for the voter to determine whether the ballot was tabulated. The free access system may include a telephone number that does not require a toll charge, a toll-free telephone number, an internet website, or a mailed notice.

(8) As used in this section and sections 813 and 829, “provisional ballot” means a special ballot utilized for an individual who is not listed on the voter registration list at the polling place that is tabulated only after verification of the individual's eligibility to vote.

History: Add. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.524 Number of eligible voters; reports by township, village and city clerks to county clerks after registration closing.

Sec. 524.

Within 15 days after the close of registration prior to all primary and general elections, each township, village and city clerk shall report to his county clerk the total number of persons eligible to vote in the respective primary or general election.

History: Add. 1967, Act 170, Eff. Nov. 2, 1967
Popular Name: Election Code



Section 168.530 Repealed. 1999, Act 216, Imd. Eff. Dec. 28, 1999.






116-1954-XXIV CHAPTER XXIV PRIMARY ELECTIONS (168.531...168.588)

Section 168.531 Primary elections; nomination of candidates by direct vote.

Sec. 531.

Whenever any primary election shall be held in this state or in any city, county or district in this state, the nomination of candidates shall be made by direct vote of the qualified and registered electors of each political party participating therein as hereinafter prescribed.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.532 Nomination by caucus or convention where principal candidate receives less than 5% of vote cast for candidates for secretary of state.

Sec. 532.

A political party whose principal candidate received less than 5% of the total vote cast for all candidates for the office of secretary of state in the last preceding state election, either in the state or in any political subdivision affected, shall not make its nominations by the direct primary method. The nomination of all candidates of such parties shall be made by means of caucuses or conventions which shall be held and the names of the party's nominations filed at the time and manner provided in section 686a of this act. The term “principal candidate” of any party shall be construed to mean the candidate whose name shall appear nearest the top of the party column.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1973, Act 28, Imd. Eff. June 14, 1973
Popular Name: Election Code



Section 168.533 Applicability of act.

Sec. 533.

The provisions of this act relative to the conduct of elections shall be applicable as near as may be in all particulars to all regular and special primary elections except as the contrary is indicated.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.534 General primary; time; party candidates to be voted for; condition to nomination.

Sec. 534.

A general primary of all political parties except as provided in sections 532 and 685 shall be held in every election precinct in this state on the Tuesday after the first Monday in August before every general November election, at which time the qualified and registered voters of each political party may vote for party candidates for the office of governor, United States senator, representative in congress, state senator, representative in the legislature, county executive, prosecuting attorney, sheriff, county clerk, county treasurer, register of deeds, county auditor, drain commissioner, public works commissioner, county road commissioner, county mine inspector, surveyor, and candidates for office in townships. A nomination for an office shall be made only if the official is to be elected at the next succeeding general November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963 ;-- Am. 1976, Act 260, Imd. Eff. Aug. 12, 1976 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.535 General primary; nomination of nonpartisan candidates.

Sec. 535.

A general primary shall be held in every election precinct in this state on the Tuesday succeeding the first Monday in August preceding every general November election, at which time the qualified and registered voters may vote for nonpartisan candidates for the office of judge of the court of appeals, judge of the circuit court, judge of probate and for circuit court commissioner in the years in which such officers are to be elected.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.536, 168.537 Repealed. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963.



Section 168.538 Primary election; notice; posting; publication.

Sec. 538.

Primary election notices shall be published and posted as provided in section 653a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.539 City and county primary elections; not held when no opposition; certification of candidates; notice to city and township clerks, public notice.

Sec. 539.

If, upon the expiration of the time for filing petitions in any primary for city or county, it appears that there is no opposition to any candidate for any office upon any ticket, then the city or county clerk, as the case may be, shall certify to the board of election commissioners the names of all persons whose petitions have been properly filed and the office for which such petitions were filed, and such persons shall be declared by such board of election commissioners nominees for the respective offices, and such county clerk shall forthwith notify the several clerks of the townships and cities interested, if any, and give notice that the primary will not be held as contemplated, giving the reasons therefor, and a public notice shall be given of such determination by a brief notice published by such clerk in a newspaper circulated in such county.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.540 Nonpartisan primary elections; when not held; certification of candidates.

Sec. 540.

If, upon the expiration of the time for filing petitions for any nonpartisan primary election, it shall appear that as to any office on any nonpartisan ticket there are not to exceed twice the number of candidates as there are persons to be elected, then the officer with whom such petitions are filed shall certify to the proper board of election commissioners the names of such candidates whose petitions have been properly filed and such candidates shall be the nominees for such offices and shall be so certified. As to such offices, there shall be no primary election and such offices shall be omitted from the primary ballot.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.541 District primary elections; not held when no opposition; certification of candidates; notice to city and township clerks.

Sec. 541.

If upon the expiration of the time for filing petitions in any primary, the secretary of state shall find within a given district that there is no opposition for any office upon any ticket, he shall forthwith give notice to the clerk of the several counties embraced, at the same time certifying the names of the candidates and the office to which they aspire to the state board of canvassers, who shall declare them the nominees for the respective offices, and shall give notice to the clerk of the several counties embraced in such district, and if the clerk shall find that there is no opposition for any office upon any ticket for a county office, then it shall be the duty of such clerk to forthwith give notice to the several city and township clerks interested that a primary will not be held as contemplated, but in no event shall a primary election be abandoned in any township, city, county or district wherein there shall be opposition for any office upon any ticket.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



116-1954-XXIV-PREPARATION-AND-FI PREPARATION AND FILING OF NOMINATING PETITIONS; FEES (168.542...168.558)

Section 168.542 Nominating petitions; provisions governing.

Sec. 542.

The printing of the name of any person as a candidate for nomination by any political party for any office except a city or village under the particular party heading upon the official ballots for any primary election held in this state shall be obtained by following the provisions as set forth in the chapters of this act relative to the respective offices.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.543, 168.544 Repealed. 1965, Act 312, Eff. Jan. 1, 1966.



Section 168.544a Nonpartisan nominating petitions; size, form, contents.

Sec. 544a.

The form, size and contents of all nonpartisan nominating petitions shall be the same as is provided in section 544c for partisan nominating petitions, except that under the heading “nominating petition” shall be printed in 12-point type the word “nonpartisan”. The petition shall contain no reference to any political party.

History: Add. 1960, Act 23, Eff. Aug. 17, 1960 ;-- Am. 1965, Act 312, Eff. Jan. 1, 1966
Popular Name: Election Code



Section 168.544b Candidates for judicial office; affidavit of qualifications to be filed with nominating petitions.

Sec. 544b.

(1) Except as provided in subsection (2), a person shall not qualify as a candidate for any judicial office of this state unless the person files an affidavit with his or her nominating petitions on a form prescribed by the secretary of state stating that he or she possesses the constitutional qualifications set forth in section 19 of article VI of the state constitution.

(2) In cases where candidates for judicial office are nominated at political party conventions, the chairperson and secretary of the party shall file the affidavit with the secretary of state not more than 1 business day after the conclusion of the convention.

History: Add. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.544c Nominating petition; type size; form; contents; circulation and signing; validity of elector's signature; agreement of circulator to accept jurisdiction; service with legal process; violations; misdemeanor; sanctions; refusal of individual to comply with subpoena; applicability of section to all sections.

Sec. 544c.

(1) A nominating petition shall be 8-1/2 inches by 14 inches in size. On a nominating petition, the words "nominating petition" shall be printed in 24-point boldface type. "We, the undersigned," et cetera shall be printed in 8-point type. "Warning" and language in the warning shall be printed in 12-point boldface type. The balance of the petition shall be printed in 8-point type. The name, address, and party affiliation of the candidate and the office for which petitions are signed shall be printed in type not larger than 24-point. The petition shall be in the following form:

The undersigned circulator of the above petition asserts that he or she is 18 years of age or older and a United States citizen; that each signature on the petition was signed in his or her presence; that he or she has neither caused nor permitted a person to sign the petition more than once and has no knowledge of a person signing the petition more than once; and that, to his or her best knowledge and belief, each signature is the genuine signature of the person purporting to sign the petition, the person signing the petition was at the time of signing a registered elector of the city or township listed in the heading of the petition, and the elector was qualified to sign the petition.

Circulator—Do not sign or date certificate until after circulating petition.

____ If the circulator is not a resident of Michigan, the circulator shall make a cross or check mark on the line provided, otherwise each signature on this petition sheet is invalid and the signatures will not be counted by a filing official. By making a cross or check mark on the line provided, the undersigned circulator asserts that he or she is not a resident of Michigan and agrees to accept the jurisdiction of this state for the purpose of any legal proceeding or hearing that concerns a petition sheet executed by the circulator and agrees that legal process served on the secretary of state or a designated agent of the secretary of state has the same effect as if personally served on the circulator.

Warning-A circulator knowingly making a false statement in the above certificate, a person not a circulator who signs as a circulator, or a person who signs a name other than his or her own as circulator is guilty of a misdemeanor.

(2) The petition shall be in a form providing a space for the circulator and each elector who signs the petition to print his or her name. The secretary of state shall prescribe the location of the space for the printed name. The failure of the circulator or an elector who signs the petition to print his or her name, to print his or her name in the location prescribed by the secretary of state, or to enter a zip code or his or her correct zip code does not affect the validity of the signature of the circulator or the elector who signs the petition. A printed name located in the space prescribed for printed names does not constitute the signature of the circulator or elector. If an elector does not include his or her signature, his or her street address or rural route, or the date of signing on the petition as required under subsection (1), the elector's signature is invalid and shall not be counted by a filing official.

(3) If the circulator of a petition under section 482, a qualifying petition for an office named in section 590b(4), or a petition to form a new political party under section 685 is not a resident of this state, the circulator shall indicate where provided on the certificate of circulator that he or she agrees to accept the jurisdiction of this state for the purpose of any legal proceeding or hearing initiated under section 476, 552, 590f(2), or 685 that concerns a petition sheet executed by the circulator and agrees that legal process served on the secretary of state or a designated agent of the secretary of state has the same effect as if personally served on the circulator.

(4) If the secretary of state or a designated agent of the secretary of state is served with legal process as described in subsection (3), the secretary of state shall promptly notify the circulator by personal service or certified mail at the circulator's residential address as indicated in the certificate of circulator.

(5) The circulator of a petition shall sign and date the certificate of circulator before the petition is filed. A circulator shall not obtain electors' signatures after the circulator has signed and dated the certificate of circulator. A filing official shall not count electors' signatures that were obtained after the date the circulator signed the certificate or that are contained in a petition that the circulator did not sign and date.

(6) Except as provided in section 544d, a petition sheet shall not be circulated in more than 1 city or township and each signer of a petition sheet shall be a registered elector of the city or township indicated in the heading of the petition sheet. The invalidity of 1 or more signatures on a petition does not affect the validity of the remainder of the signatures on the petition.

(7) An individual shall not sign more nominating petitions for the same office than there are persons to be elected to the office. An individual who violates this subsection is guilty of a misdemeanor.

(8) An individual shall not do any of the following:

(a) Sign a petition with a name other than his or her own.

(b) Make a false statement in a certificate on a petition.

(c) If not a circulator, sign a petition as a circulator.

(d) Sign a name as circulator other than his or her own.

(9) An individual who violates subsection (8) is guilty of a misdemeanor punishable by a fine of not more than $500.00 or imprisonment for not more than 93 days, or both.

(10) If after a canvass and a hearing on a petition under section 476 or 552 the board of state canvassers determines that an individual has knowingly and intentionally failed to comply with subsection (8), the board of state canvassers may impose 1 or more of the following sanctions:

(a) Disqualify obviously fraudulent signatures on a petition form on which the violation of subsection (8) occurred, without checking the signatures against local registration records.

(b) Disqualify from the ballot a candidate who committed, aided or abetted, or knowingly allowed the violation of subsection (8) on a petition to nominate that candidate.

(11) If an individual violates subsection (8) and the affected petition sheet is filed, each of the following who knew of the violation of subsection (8) before the filing of the affected petition sheet and who failed to report the violation to the secretary of state, the filing official, if different, the attorney general, a law enforcement officer, or the county prosecuting attorney is guilty of a misdemeanor, punishable by a fine of not more than $500.00 or imprisonment for not more than 1 year, or both:

(a) The circulator of the petition, if different than the individual who violated subsection (8).

(b) If the petition is a nominating petition, the candidate whose nomination is sought.

(c) If the petition is a petition for a ballot question or recall, the organization or other person sponsoring the petition drive.

(12) If after a canvass and a hearing on a petition under section 476 or 552 the board of state canvassers determines that an individual has violated subsection (11), the board of state canvassers may impose 1 or more of the following sanctions:

(a) Impose on the organization or other person sponsoring the petition drive an administrative fine of not more than $5,000.00.

(b) Charge the organization or other person sponsoring the petition drive for the costs of canvassing a petition form on which a violation of subsection (8) occurred.

(c) Disqualify an organization or other person described in subdivision (a) from collecting signatures on a petition for a period of not more than 4 years.

(d) Disqualify obviously fraudulent signatures on a petition form on which a violation of subsection (8) occurred without checking the signatures against local registration records.

(e) Disqualify from the ballot a candidate who committed, aided or abetted, or knowingly allowed a violation of subsection (8) on a petition to nominate that candidate.

(13) If an individual refuses to comply with a subpoena of the board of state canvassers in an investigation of an alleged violation of subsection (8) or (11), the board may hold the canvass of the petitions in abeyance until the individual complies.

(14) A person who aids or abets another in an act that is prohibited by this section is guilty of that act.

(15) The provisions of this section except as otherwise expressly provided apply to all petitions circulated under authority of the election law.

History: Add. 1965, Act 312, Eff. Jan. 1, 1966 ;-- Am. 1972, Act 22, Imd. Eff. Feb. 19, 1972 ;-- Am. 1982, Act 408, Eff. Mar. 30, 1983 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 1990, Act 329, Imd. Eff. Dec. 21, 1990 ;-- Am. 1993, Act 137, Eff. Jan. 1, 1994 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000 ;-- Am. 2002, Act 431, Imd. Eff. June 6, 2002 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014 ;-- Am. 2014, Act 418, Imd. Eff. Dec. 30, 2014
Popular Name: Election Code



Section 168.544d Nominating petitions for offices and purposes; circulation; form; identification of city or township; certificate of circulator; other form not prohibited.

Sec. 544d.

Nominating petitions for the offices under this act and petitions for a constitutional amendment, initiation of legislation, or referendum of legislation or a local proposal may be circulated on a countywide form. Petitions circulated countywide shall be on a form prescribed by the secretary of state, which form shall be substantially as provided in sections 482, 544a, or 544c, whichever is applicable. The secretary of state may provide for a petition form larger than 8-1/2 inches by 13 inches and shall provide for identification of the city or township in which the person signing the petition is registered. The certificate of the circulator may be on the reverse side of the petition. This section does not prohibit the circulation of petitions on another form prescribed by this act.

History: Add. 1975, Act 327, Imd. Eff. Jan. 12, 1976 ;-- Am. 1988, Act 114, Imd. Eff. May 2, 1988 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000



Section 168.544e Canvassing petitions; number designations for months.

Sec. 544e.

When canvassing petitions filed pursuant to this act, the official canvassing the petitions shall accept number designations for the months of the year in lieu of the names of the months.

History: Add. 1975, Act 327, Imd. Eff. Jan. 12, 1976
Popular Name: Election Code



Section 168.544f Number of signatures required.

Sec. 544f.

The number of signatures of qualified and registered electors necessary for nominating petitions under this act, based upon the population of the district involved according to the most recent federal census, is as follows:

History: Add. 1999, Act 218, Eff. Mar. 10, 2000
Popular Name: Election Code



Section 168.545 Nominating petitions; combination of two offices.

Sec. 545.

In those instances in which the duties of 2 offices are combined, all nominating petitions shall include and name the 2 offices.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.546 Nominating petitions; supply by county and city clerks; printing by candidate.

Sec. 546.

The various county clerks and city clerks shall prepare and keep on hand blank forms of nominating petitions for use of the electors and candidates in said city or county. Nothing herein contained shall be construed to prohibit any candidate from having his own nominating petitions printed, but they must comply substantially with the above form.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.547 Repealed. 1965, Act 312, Eff. Jan. 1, 1966.



Section 168.547a Nominating petitions; signatures by voters, number, counting.

Sec. 547a.

If a qualified and registered voter signs nominating petitions for a greater number of candidates for public office than the number of persons to be elected thereto, his signatures, if they bear the same date, shall not be counted upon any petition, and if they bear different dates shall be counted in the order of their priority of date for only so many candidates as there are persons to be elected.

History: Add. 1959, Act 44, Eff. Mar. 19, 1960
Popular Name: Election Code



Section 168.548 Nominating petitions; maximum number of signatures.

Sec. 548.

It shall be unlawful for any candidate to wilfully and intentionally procure more names upon nominating petitions than the maximum number prescribed in this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.549 Nominating petitions; excess signatures, counting.

Sec. 549.

If any nominating petitions contain more than the necessary percentage of names, the excess over 1% shall neither be considered nor counted.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.550 Candidates for nomination; qualification upon compliance with act.

Sec. 550.

No candidate shall have his name printed upon any official primary election ballot of any political party in any voting precinct in this state unless he shall have filed nominating petitions according to the provisions of this act, and all other requirements of this act have been complied within his behalf, except in those counties qualifying candidates upon the payment of fees.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.551 Nominating petitions or filing fees; filing period.

Sec. 551.

Until December 31, 2013, the secretary of state and the various county, township, and city clerks shall receive nominating petitions or filing fees filed under this act up to 4 p.m., eastern standard time, of the twelfth Tuesday before the August primary. Beginning January 1, 2014, the secretary of state and the various county, township, and city clerks shall receive nominating petitions or filing fees filed under this act up to 4 p.m., eastern standard time, of the fifteenth Tuesday before the August primary. The provisions of this section do not apply to a city that does not nominate its officers under the provisions of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.551a Repealed. 1956, Act 37, Imd. Eff. Mar. 28, 1956.



Section 168.552 Nominating petitions; certification by county or city clerk; sworn complaint; investigation to determine validity of signatures and genuineness of petition; examination of petitions; declaration of sufficiency or insufficiency of petitions; review; filing of nominating petitions with secretary of state; notification; canvass of petitions; hearing; subpoenas; oaths; adjournment; completion of canvass; availability to public; declaration; request for notice of approval or rejection of petition; judicial review; use of qualified voter file; certification to boards of election commissioners.

Sec. 552.

(1) The county or city clerk, after the last day specified in this act for receiving and filing nominating petitions, shall immediately certify to the proper board or boards of election commissioners in the city, county, district, or state the name and post office address of each party candidate whose petitions meet the requirements of this act, together with the name of the political party and the office for which he or she is a candidate.

(2) If the county clerk receives a sworn complaint, in writing, questioning the registration or genuineness of the signature of the circulator or of a person signing a petition filed with the county clerk for an office, the county clerk shall commence an investigation. The county clerk shall cause the petition that he or she considers necessary to be forwarded to the proper city clerk or township clerk to compare the signatures appearing on the petition with the signatures appearing on the registration record as required by subsection (13). The county clerk may conduct the signature comparisons as required by subsection (13) using the digitized signatures in the qualified voter file, in lieu of requesting the local clerk to conduct the signature comparison. If the request has been made by the county clerk, the city clerk or township clerk shall complete the investigation and report his or her findings to the county clerk within 7 days after the request. The investigation shall include the validity of the signatures and the genuineness of a petition as is specified in the sworn complaint and may include any other doubtful signatures or petitions filed on behalf of the candidate against whose petitions the sworn complaint is directed, as the county clerk considers necessary. The county clerk is not required to act on a complaint respecting the validity and genuineness of signatures on a petition unless the complaint sets forth the specific signatures claimed to be invalid and the specific petition for which the complaint questions the validity and genuineness of the signature or registration of the circulator, and unless the complaint is received by the county clerk within 7 days after the deadline for the filing of the nominating petitions.

(3) In addition to the duty specified in subsection (2) for the examination of petitions, the county clerk, on his or her own initiative, on receipt of the nominating petitions, may examine the petitions, and if after examination the county clerk is in doubt as to the validity of the registration or genuineness of the signature of the circulator or persons signing or purported to have signed the petitions, the county clerk shall commence an investigation. Subject to subsection (13), the county clerk shall cause the petitions in question to be forwarded to the proper city clerk or township clerk to compare the signatures appearing on the petitions with the signatures appearing on the registration records. The county clerk may conduct the signature comparisons as required by subsection (13) using the digitized signatures in the qualified voter file, in lieu of requesting the local clerk to conduct the signature comparison.

(4) The clerk of a political subdivision shall cooperate fully with the county clerk in a request made to the clerk by the county clerk in determining the validity of doubtful signatures by checking the signatures against registration records in an expeditious and proper manner.

(5) At least 2 business days before the county clerk makes a final determination on challenges to and sufficiency of a petition, the county clerk shall make public its staff report concerning disposition of challenges filed against the petition. Beginning with the receipt of any document from local election officials under subsection (2) or (3), the county clerk shall make that document available to petitioners and challengers on a daily basis.

(6) Upon the completion of the investigation or examination, the county clerk shall immediately make an official declaration of the sufficiency or insufficiency of nominating petitions for which a sworn complaint has been received or of the sufficiency or insufficiency of nominating petitions that the county clerk has examined or investigated on his or her own initiative. A person feeling aggrieved by a determination made by the county clerk may have the determination reviewed by the secretary of state by filing a written request with the secretary of state within 3 days after the official declaration of the county clerk, unless the third day falls on a Saturday, Sunday, or legal holiday, in which case the request may be filed not later than 4 p.m. on the next day that is not a Saturday, Sunday, or legal holiday. Alternatively, the aggrieved person may have the determination of the county clerk reviewed by filing a mandamus, certiorari, or other appropriate remedy in the circuit court. A person who filed a nominating petition and feels aggrieved by the determination of the secretary of state may then have that determination reviewed by mandamus, certiorari, or other appropriate remedy in the circuit court.

(7) A city clerk with whom nominating petitions are filed may examine the petitions and investigate the validity and genuineness of signatures appearing on the petitions. Subject to subsection (13), the city clerk may check the signatures against registration records. The city clerk shall make a determination as to the sufficiency or insufficiency of the petitions upon the completion of the examination or investigation, and shall make an official declaration of the findings. A person feeling aggrieved by the determination has the same rights of review as in case of a determination by the county clerk.

(8) Upon the filing of nominating petitions with the secretary of state, the secretary of state shall notify the board of state canvassers within 5 days after the last day for filing the petitions. The notification shall be by first-class mail. Upon the receipt of the nominating petitions, the board of state canvassers shall canvass the petitions to ascertain if the petitions have been signed by the requisite number of qualified and registered electors. Subject to subsection (13), for the purpose of determining the validity of the signatures, the board of state canvassers may cause a doubtful signature to be checked against the qualified voter file or the registration records by the clerk of a political subdivision in which the petitions were circulated. If the board of state canvassers receives a sworn complaint, in writing, questioning the registration of or the genuineness of the signature of the circulator or of a person signing a nominating petition filed with the secretary of state, the board of state canvassers shall commence an investigation. Subject to subsection (13), the board of state canvassers shall verify the registration or the genuineness of a signature as required by subsection (13). If the board is unable to verify the genuineness of a signature on a petition, the board shall cause the petition to be forwarded to the proper city clerk or township clerk to compare the signatures on the petition with the signatures on the registration record, or in some other manner determine whether the signatures on the petition are valid and genuine. The board of state canvassers is not required to act on a complaint respecting the validity and genuineness of signatures on a petition unless the complaint sets forth the specific signatures claimed to be invalid and the specific petition for which the complaint questions the validity and genuineness of the signature or the registration of the circulator, and unless the complaint is received by the board of state canvassers within 7 days after the deadline for filing the nominating petitions. After receiving a request from the board of state canvassers under this subsection, the clerk of a political subdivision shall cooperate fully in determining the validity of doubtful signatures by rechecking the signatures against registration records in an expeditious and proper manner. The board of state canvassers may extend the 7-day challenge period if it finds that the challenger did not receive a copy of each petition sheet that the challenger requested from the secretary of state. The extension of the challenge deadline under this subsection does not extend another deadline under this section.

(9) The board of state canvassers may hold a hearing upon a complaint filed or for a purpose considered necessary by the board of state canvassers to conduct an investigation of the petitions. In conducting a hearing, the board of state canvassers may issue subpoenas and administer oaths. The board of state canvassers may also adjourn periodically awaiting receipt of returns from investigations that are being made or for other necessary purposes, but shall complete the canvass not less than 9 weeks before the primary election at which candidates are to be nominated. Before making a final determination, the board of state canvassers may consider any deficiency found on the face of the petition that does not require verification against data maintained in the qualified voter file or in the voter registration files maintained by a city or township clerk.

(10) At least 2 business days before the board of state canvassers meets to make a final determination on challenges to and sufficiency of a petition, the board shall make public its staff report concerning disposition of challenges filed against the petition. Beginning with the receipt of any document from local election officials under subsection (8), the board of state canvassers shall make that document available to candidates and challengers on a daily basis.

(11) An official declaration of the sufficiency or insufficiency of a nominating petition shall be made by the board of state canvassers not less than 60 days before the primary election at which candidates are to be nominated. At the time of filing a nominating petition with the secretary of state, the person filing the petition may request a notice of the approval or rejection of the petition. If a request is made at the time of filing the petition, the secretary of state, immediately upon the determination of approval or rejection, shall transmit by registered mail to the person making the request an official notice of the sufficiency or insufficiency of the petitions.

(12) A person who filed a nominating petition with the secretary of state and who feels aggrieved by a determination made by the board of state canvassers may have the determination reviewed by mandamus, certiorari, or other appropriate process in the supreme court.

(13) The qualified voter file may be used to determine the validity of petition signatures by verifying the registration of signers. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote, there is a rebuttable presumption that the signature is invalid. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote in the city or township designated on the petition, there is a rebuttable presumption that the signature is invalid. The qualified voter file shall be used to determine the genuineness of a signature on a petition. Signature comparisons shall be made with the digitized signatures in the qualified voter file. The county clerk or the board of state canvassers shall conduct the signature comparison using digitized signatures contained in the qualified voter file for their respective investigations. If the qualified voter file does not contain a digitized signature of an elector, the city or the township clerk shall compare the petition signature to the signature contained on the master card.

(14) Not less than 60 days before the primary election at which candidates are to be nominated, the secretary of state shall certify to the proper boards of election commissioners in the various counties in the state, the name and post office address of each partisan or nonpartisan candidate whose petitions have been filed with the secretary of state and meet the requirements of this act, together with the name of the political party, if any, and the office for which he or she is a candidate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 125, Imd. Eff. Apr. 13, 1956 ;-- Am. 1958, Act 25, Imd. Eff. Apr. 3, 1958 ;-- Am. 1963, Act 193, Eff. Sept. 6, 1963 ;-- Am. 1978, Act 338, Imd. Eff. July 11, 1978 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1999, Act 220, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 188, Imd. Eff. Oct. 31, 2003 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007



Section 168.552a Validity of petition or signature.

Sec. 552a.

(1) Notwithstanding any other provision of this act to the contrary, a petition or a signature is not invalid solely because the designation of city or township has not been made on the petition form if a city and an adjoining township have the same name.

(2) Notwithstanding any other provision of this act to the contrary, if a person who signs a petition uses his or her mailing address on the petition and that mailing address incorporates the political jurisdiction in which the person is registered to vote, that signature shall be counted if the signature is otherwise determined to be genuine and valid under this act.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.553 Nominating petitions; insufficiency, notice to candidate.

Sec. 553.

In case it is determined that the nominating petitions of any candidate do not comply with the requirements of this act, or if for any other cause such candidate is not entitled to have his name printed upon the official primary ballots, it shall be the duty of the secretary of state or county or city clerk to immediately notify such candidate of such fact, together with a statement of the reasons why his name was not certified to the respective boards of election commissioners.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.554 List of candidates; posting.

Sec. 554.

The secretary of state or county or city clerk shall forthwith prepare and publicly expose in his office a list of the candidates who have filed nominating petitions or filing fees in his office, as near as may be, as they will appear upon the official primary election ballots.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.554a Repealed. 1971, Act 5, Eff. Mar. 30, 1972.



Section 168.555 Nominating petitions and filing fees; public record, contents; public inspection.

Sec. 555.

The various officers named herein shall keep a public record of the nominating petitions and filing fees filed in a book for that purpose, which record shall indicate the names of the candidates, the offices sought, and the dates when such nominating petitions or filing fees were filed. All such nominating petitions shall be open to public inspection and subject to examination after being filed in the office of the secretary of state, county clerk or city clerk, in accordance with such reasonable rules and regulations as may be prescribed by such officers.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.556 Nominating petitions; final disposition, record.

Sec. 556.

All nominating petitions filed under the provisions of this act shall be preserved by the secretary of state, county, city, village or township clerk, as the case may be, until the first day of January following the primary election for which the same were filed. At the expiration of that period, the secretary of state, county, city, village or township clerk may destroy all nominating petitions, the return of which has not been requested. In the record of nominating petitions, the various officers keeping such record shall cause entries to be made, stating the final disposition of each candidate's petition.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.557 Repealed. 2002, Act 163, Imd. Eff. Apr. 9, 2002.



Section 168.558 Filing nominating petition, qualifying petition, filing fee, or affidavit of candidacy; affidavit of identity; requirement to indicate name change; exception; statement; noncompliance; selection of office to which candidacy restricted; failure to make selection.

Sec. 558.

(1) When filing a nominating petition, qualifying petition, filing fee, or affidavit of candidacy for a federal, county, state, city, township, village, metropolitan district, or school district office in any election, a candidate shall file with the officer with whom the petitions, fee, or affidavit is filed 2 copies of an affidavit of identity. A candidate nominated for a federal, state, county, city, township, or village office at a political party convention or caucus shall file an affidavit of identity within 1 business day after being nominated with the secretary of state. The affidavit of identity filing requirement does not apply to a candidate nominated for the office of president of the United States or vice president of the United States.

(2) An affidavit of identity shall contain the candidate's name, address, and ward and precinct where registered, if qualified to vote at that election; a statement that the candidate is a citizen of the United States; the candidate's number of years of residence in the state and county; other information that may be required to satisfy the officer as to the identity of the candidate; the manner in which the candidate wishes to have his or her name appear on the ballot; and a statement that the candidate either is or is not using a name, whether a given name, a surname, or otherwise, that is not a name that he or she was given at birth. If a candidate is using a name that is not a name that he or she was given at birth, the candidate shall include on the affidavit of identity the candidate's full former name.

(3) The requirement to indicate a name change on the affidavit of identity does not apply if the name in question is 1 of the following:

(a) A name that was formally changed at least 10 years before filing as a candidate.

(b) A name that was changed in a certificate of naturalization issued by a federal district court at the time the individual became a naturalized citizen at least 10 years before filing as a candidate.

(c) A name that was changed because of marriage.

(d) A name that was changed because of divorce, but only if to a legal name by which the individual was previously known.

(e) A name that constitutes a common law name as provided in section 560b.

(4) An affidavit of identity shall include a statement that as of the date of the affidavit, all statements, reports, late filing fees, and fines required of the candidate or any candidate committee organized to support the candidate's election under the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282, have been filed or paid; and a statement that the candidate acknowledges that making a false statement in the affidavit is perjury, punishable by a fine up to $1,000.00 or imprisonment for up to 5 years, or both. If a candidate files the affidavit of identity with an officer other than the county clerk or secretary of state, the officer shall immediately forward to the county clerk 1 copy of the affidavit of identity by first-class mail. The county clerk shall immediately forward 1 copy of the affidavit of identity for state and federal candidates to the secretary of state by first-class mail. An officer shall not certify to the board of election commissioners the name of a candidate who fails to comply with this section.

(5) If petitions or filing fees are filed by or in behalf of a candidate for more than 1 office, either federal, state, county, city, village, township, metropolitan district, or school district, the terms of which run concurrently or overlap, the candidate so filing, or in behalf of whom petitions or fees were so filed, shall select the 1 office to which his or her candidacy is restricted within 3 days after the last day for the filing of petitions or filing fees unless the petitions or filing fees are filed for 2 offices that are combined or for offices that are not incompatible. Failure to make the selection disqualifies a candidate with respect to each office for which petitions or fees were so filed and the name of the candidate shall not be printed upon the ballot for those offices. A vote cast for that candidate at the ensuing primary or general election shall not be counted and is void.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1964, Act 190, Imd. Eff. May 20, 1964 ;-- Am. 1984, Act 394, Imd. Eff. Dec. 28, 1984 ;-- Am. 1992, Act 264, Eff. Jan. 1, 1993 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 137, Imd. Eff. Nov. 17, 1997 ;-- Am. 1999, Act 217, Eff. Mar. 10, 2000 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014
Popular Name: Election Code






116-1954-XXIV-PREPARATION-AND-DI PREPARATION AND DISTRIBUTION OF BALLOTS (168.559...168.573)

Section 168.559 Official primary election ballots; preparation, distribution.

Sec. 559.

It shall be the duty of the board of election commissioners of each county in this state to prepare and furnish the necessary official primary election ballots, except for city offices, which may be required for use by the electors of any political party at the August primary.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.560 Ballots; use; size.

Sec. 560.

Ballots other than those furnished by the board of election commissioners, according to the provisions of this act, shall not be used, cast, or counted in any election precinct at any election. The size of all official ballots shall be as the board of election commissioners prescribes.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.560a General election ballot; qualifying to list name, party vignette, and candidates thereon.

Sec. 560a.

A political party the principal candidate of which received at the last preceding general election a vote equal to or more than 1% of the total number of votes cast for the successful candidate for secretary of state at the last preceding election in which a secretary of state was elected is qualified to have its name, party vignette, and candidates listed on the next general election ballot.

History: Add. 1976, Act 94, Imd. Eff. Apr. 22, 1976
Constitutionality: The Michigan supreme court, in Socialist Workers Party v Secretary of State, 412 Mich 571; 317 NW2d 1 (1982), held that 1976 PA 94, which added this section, violates Const 1963, art 1, § 2 and art 2, § 4, and the first and fourteenth amendments to the United States Constitution.
Popular Name: Election Code



Section 168.560b Name appearing on ballot; change; appearance of given and middle name; nickname; common law name; married name; violation.

Sec. 560b.

(1) A candidate required to indicate a name change on the affidavit of identity under section 558 shall be listed on the ballot with his or her current name and former name as prescribed by the secretary of state.

(2) Subject to subsections (3) and (4), both a candidate's given name and surname that he or she was given at birth, and only those names, shall appear on the ballot, except under 1 of the following circumstances:

(a) The name in question, whether a given name, a surname, or otherwise, is a name that was formally changed.

(b) The candidate is subject to subsection (1).

(c) The name in question, whether a given name, a surname, or otherwise, is 1 of the following:

(i) A name that was changed in a certificate of naturalization issued by a federal district court at the time the individual became a naturalized citizen at least 10 years before filing as a candidate.

(ii) A name that was changed because of marriage.

(iii) A name that was changed because of divorce, but only if to a legal name by which the individual was previously known.

(3) A candidate may specify that both his or her given name and middle name, or only a middle name, shall appear on the ballot. A candidate may specify that either an initial or a recognized diminutive for the candidate's given or middle name, or for both, shall appear on the ballot. In addition, a candidate may specify that a common law name used in accordance with Michigan department of state guidelines for use of a common law name on a driver license or state personal identification card shall appear on that ballot.

(4) A candidate is prohibited from specifying that a nickname that is not a recognized diminutive of the candidate's common law name, given name, or middle name appear on the ballot. A married individual is prohibited from specifying that his or her spouse's given name, or an alternative for that given name otherwise permitted under subsection (3), appear on the ballot.

(5) A ballot that would violate this section shall not be produced, printed, or distributed.

History: Add. 2002, Act 163, Imd. Eff. Apr. 9, 2002 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012



Section 168.561 Official primary election ballots; offices for which name of candidate to be included; filing request for clarifying designation of same or similar surnames; notice of determination; appeal; printing occupation, date of birth, or residence of candidate; incumbency designation; guidelines.

Sec. 561.

(1) The ballots prepared by the board of election commissioners in each county for use by the electors of a political party at a primary election shall include the name of each candidate of the political party for the office of governor, United States senator, and district offices; for the county, the name of each candidate of the political party for county offices; and for each township, the name of each candidate of the political party for township offices.

(2) If, in a district that is a county or entirely within 1 county, 2 or more candidates, including candidates for nonpartisan offices, for the same office have the same or similar surnames, a candidate may file a written request with the board of county election commissioners for a clarifying designation. The request shall be filed not later than 3 days after the last date for filing nominating petitions. Not later than 3 days after the filing of the request, the board of county election commissioners shall determine whether a similarity exists and whether a clarifying designation should be granted. In a district located in more than 1 county, the board of state canvassers shall make a determination whether to grant a clarifying designation upon the written request of a candidate who files nominating petitions with the secretary of state. The request shall be filed with the state board of canvassers not later than 5 days after the last date for filing nominating petitions. The board of state canvassers shall make its determination at the same time it makes a declaration of the sufficiency or insufficiency of nominating petitions in compliance with section 552.

(3) In each instance, the determining board shall immediately notify each candidate for the same office as the requester that a request for a clarifying designation has been made and of the date, time, and place of the hearing. The requester and each candidate for the same office shall be notified of the board's determination by first-class mail sent within 24 hours after the final date for the determination. A candidate who is dissatisfied with the determination of the board of county election commissioners may file an appeal in the circuit court of the county where the board is located. A candidate who is dissatisfied with the determination of the board of state canvassers may file an appeal in the Ingham county circuit court. The appeal shall be filed within 14 days after the final date for determination by the board. The court shall hear the matter de novo. Except as provided in subsection (4), in the case of the same surname or of a final determination by the board or by the court before the latest date that the board can arrange the ballot printing of the existence of similarity, the board shall print the occupation, date of birth, or residence of each of the candidates on the ballot or ballot labels under their respective names. The term “occupation” includes a currently held political office, even though it is not the candidate's principal occupation, but does not include reference to a previous position or occupation.

(4) If there are 2 candidates with the same or similar surnames and 1 of the candidates is entitled to an incumbency designation by section 24 of article VI of the state constitution of 1963, no other designation shall be provided for the other candidate with the same or similar surname. If there are more than 2 candidates with the same or similar surname and 1 of the candidates is entitled to an incumbency designation by section 24 of article VI of the state constitution of 1963, a clarifying designation may be given to the other candidates with the same or similar surname. Except for an incumbency designation under section 24 of article VI of the state constitution of 1963, if 2 or more candidates with the same or similar surnames are related, the board shall only print the residence or date of birth of each of the candidates as a clarifying designation. As used in this subsection, “related” means that the candidates with the same or similar surnames are related within the third degree of consanguinity.

(5) The board of state canvassers shall issue guidelines to ensure fairness and uniformity in the granting of designations and may issue guidelines relating to what constitutes the same or similar surnames. The board of state canvassers and the boards of county election commissioners shall follow the guidelines.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1966, Act 328, Imd. Eff. July 19, 1966 ;-- Am. 1967, Act 36, Eff. Nov. 2, 1967 ;-- Am. 1976, Act 260, Imd. Eff. Aug. 12, 1976 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.561a Official ballots; designation of candidate with same given and surname as incumbent.

Sec. 561a.

In any primary election whenever any candidate for public office has the same given and surname as the name of the person last elected to such office, when the person last elected is not seeking renomination, below the name of said candidate on the ballot shall appear the words “not the present .................” and in said space shall be printed the title of the office sought. The size of type used in any other designation on the ballot shall not be reduced in size from the size of type normally used.

History: Add. 1960, Act 88, Imd. Eff. Apr. 25, 1960



Section 168.562 Official ballots; delegates to county convention.

Sec. 562.

The said ballots shall also contain as many lines as there are delegates to be elected to the county convention by the particular political party. Such lines shall be printed under the title “Delegates to county convention”, and no ballot for a delegate to a county convention of any political party shall be counted unless prepared and voted under authority of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.562a Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.562b Election as delegate to state convention or national convention; signing affidavit; voting for presidential candidate; filing affidavit.

Sec. 562b.

(1) Before an individual may be elected as a delegate to the state convention or national convention of a political party, that individual shall sign an affidavit including 1 of the following:

(a) The name of a candidate for president of the United States of that individual's political party that he or she is bound to vote for at each stage of the nominating process until the end of the first ballot at the national convention of that political party unless otherwise released from that commitment under subsection (3). The requirements of this subdivision are met only if the designated presidential candidate's name appears on the presidential primary election ballot.

(b) A statement that the individual is uncommitted regarding the candidates for president of the United States.

(2) Except as provided in subsection (3), an individual elected as a delegate to the state convention or national convention of a political party is bound to vote at each stage of the presidential nomination process until the end of the first ballot at the national convention of that political party for the candidate for president of the United States that he or she designated a commitment to by written affidavit as required in subsection (1), if any, before his or her election.

(3) A delegate to the state convention or national convention is bound to vote for the presidential candidate the delegate is committed to under subsection (2) unless the delegate is released from that commitment by written notice to the chairperson of the state central committee by the presidential candidate or the presidential candidate publicly withdraws from contention for that party's nomination.

(4) An individual seeking election as a delegate to the state convention, or his or her designee, shall file the affidavit required under subsection (1) with the county chairperson or the chairperson of the district committee. The county chairperson or the chairperson of the district committee shall file a copy of that affidavit with the chairperson of the state central committee.

(5) An individual who has not filed an affidavit under subsection (4) and who is seeking election as a delegate to the national convention, or his or her designee, shall file the affidavit required under subsection (1) with the chairperson of the state central committee.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988



Section 168.563 Primary election ballots; number; weight and color of paper; printing and arrangement.

Sec. 563.

The number of ballots to be printed for the use of the electors at any primary election in any election precinct shall be not less than 25% more than the total number of ballots cast therein at the corresponding primary election held 4 years previously. The ballot at any partisan primary election shall consist of 1 sheet of 70-pound white book paper, machine finished, or the equivalent. The elections commission may provide that 1 of the political party tickets shall be printed on each side thereof or that the party tickets shall appear on 1 side of the ballot only. If 3 or more parties are represented at a partisan primary, the ballots shall be arranged with a foldover extension or the election commission may provide that the parties shall appear on 1 side of the ballot only. If the ballots are printed on 1 side only the order of the parties on the ballot shall be the same as they will appear on the general election ballot. The parties shall be separated by a heavy black line. If ballots are printed on 2 sides or with a foldover extension the various party tickets shall be printed, as near as may be, in the manner herein before set forth and shall be rotated so that each party ticket will appear face up on alternate ballots. The election commission may provide for the printing of the ballots on colored paper as follows: State and county ballots, white paper; nonpartisan ballots, blue tinted paper; constitutional amendments and state propositions, red tinted paper; county propositions, green tinted paper; local propositions, buff paper; local candidates, white paper. If the election commission prints ballots on colored paper, all instruction ballots shall be printed on any color paper not used for official ballots.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1970, Act 34, Imd. Eff. June 16, 1970 ;-- Am. 1972, Act 198, Imd. Eff. June 29, 1972
Popular Name: Election Code



Section 168.564 Official ballots; failure of party to file required petitions, party ballot not printed.

Sec. 564.

If in the case of any political party it shall appear that no person has filed the necessary number of nominating petitions, as required by this act, for nomination as a candidate of said party for any office, then no ballot for the use of said political party at the primary shall be printed.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.565 Filing, mailing, and correcting proof copies of ballots; affidavit.

Sec. 565.

Proof copies of the ballots shall be placed on file in the office of the county clerk at least 14 days prior to the primary election, and, at the time of filing, 1 proof copy of the ballot shall be sent in counties with a population of 1,500,000 or more by registered or certified mail with return receipt demanded, and in counties with less than 1,500,000 by first class mail to the secretary of state and 1 to each candidate whose name appears upon the ballots, at his or her last known address. If a candidate desires to correct the ballot, the candidate shall forward the ballot to the county clerk within 2 business days of the receipt of the ballot, with the corrections noted on the ballot. The county clerk shall prepare and sign an affidavit when sending proof ballots which: attests that proof ballots were mailed as required; lists the candidates who were mailed ballots; the address to which the ballots were mailed; and lists the date or dates proof ballots were mailed.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1984, Act 113, Imd. Eff. May 29, 1984
Popular Name: Election Code



Section 168.566 Official primary ballots; posting for public inspection.

Sec. 566.

The official primary ballots shall be posted in a conspicuous place at the office of the county, city, village or township clerk, as the case may be, for public inspection at least 3 days prior to distribution for use at the primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.567 Official primary ballots; errors, correction by board of election commissioners.

Sec. 567.

The boards of election commissioners shall correct such errors as may be found in said ballots, and a copy of such corrected ballots shall be sent to the secretary of state by the county clerk.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.568 Official primary election ballots; form; order and title of offices.

Sec. 568.

(1) The official primary election ballots shall be prepared in a form prescribed by the secretary of state based upon the voting equipment being used in each county.

(2) The order of the offices on the ballot shall be the same, as near as may be, as is required by law in making up the ballot used at general elections. The title of the office shall be immediately above the names of the candidate or candidates for the nomination of each office, and under the title the words "Vote for not more than," followed by the number "1" or "2" or such other identifier as will designate the number of candidates for the nomination to the office that may be voted for.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.569 Official primary ballots; numbering; separation of columns.

Sec. 569.

The ballots for each election district shall be numbered consecutively in the manner provided for the preparation of ballots for general election. Said ballot may be in 1 or more columns as may be determined by the board of election commissioners preparing the same. If 2 or more columns are used on the ballots, the columns shall be separated by a heavy black line.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.569a Rotation of names; manner; effect of using absent voter counting board; section applicable to nonpartisan general elections and municipal elections.

Sec. 569a.

(1) In all primary elections, if there are more names under the heading of an office than there are candidates to be nominated and the same office appears in more than 1 precinct, the names shall be rotated in the following manner: In printing each set of ballots for the several election precincts, the relative positions of the different names printed in each division shall be changed as many times as there are candidates in that division and as reasonably as possible a candidate's name shall not appear at the top of the ballot more times than any other candidate's name in that division. The names shall first be arranged alphabetically according to surnames on each ballot used in the precinct. In the next precinct the names shall appear in the same order on each ballot, except that the name appearing first under each office in the preceding precinct shall be last. The names shall be changed in that manner in every precinct of the city, village, township, or county.

(2) Except as otherwise provided in this subsection, an absent voter counting board is a separate precinct for the purposes of this act. If a municipality has 250 or more precincts and absent voter counting boards are used, each ballot form which contains identical offices and names may be considered a separate precinct for the purposes of this section.

(3) Notwithstanding provisions of law or charter to the contrary, this section applies to nonpartisan general elections and to municipal elections.

History: Add. 1985, Act 24, Imd. Eff. May 24, 1985 ;-- Am. 2012, Act 272, Imd. Eff. July 3, 2012
Popular Name: Election Code



Section 168.570 Paper ballots; numbering; identification; function of and requirements for detachable corner stub; distribution of ballots; form.

Sec. 570.

Paper ballots shall be numbered consecutively and identified by use of the words "official primary ballot" on the upper right hand corner upon the front of the ballot with a perforated line across the corner and underneath the number and identification so that the corner with the number and identification may be torn off. The detachable corner stub shall serve for the several party tickets and the ballot number shall be printed upon the stub on 1 side only. A political party designation shall not appear upon a ballot corner so numbered and identified. After the ballots are trimmed and wrapped in sealed packages, they shall be distributed for use at the primary election in the same manner as is now provided by law for the distribution of ballots to be used at general elections. Ballots shall be prepared in substantially the following form:

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 108, Eff. Nov. 2, 1967 ;-- Am. 1968, Act 46, Imd. Eff. May 24, 1968 ;-- Am. 1985, Act 24, Imd. Eff. May 24, 1985 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985
Popular Name: Election Code



Section 168.570a Official primary ballot; candidates for township offices; party qualification.

Sec. 570a.

The official primary ballot shall include candidates for township offices. Township offices and candidates shall follow state and county offices and candidates. Parties qualified to appear on the primary ballot for state and county offices and no others are qualified to appear and have the names of their candidates printed on the township portion of the primary ballot. Parties qualified to nominate candidates for state and county offices under section 685 and no others are qualified to nominate candidates for township offices at the county caucuses provided in section 686a.

History: Add. 1966, Act 58, Imd. Eff. June 7, 1966 ;-- Am. 2015, Act 98, Eff. Sept. 28, 2015
Popular Name: Election Code



Section 168.571 Repealed. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963.



Section 168.572 Official primary ballots; provision for write-in votes.

Sec. 572.

The ballots shall be prepared in such manner that the electors of each political party may write, print or paste the name of a candidate thereon.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.573 Official primary ballots; packaging, seal, certification.

Sec. 573.

The ballots of each kind for each election precinct shall be wrapped and secured in 2 separate packages. Each package shall be securely sealed with a red paper seal furnished by the secretary of state and shall bear on its wrapper the name and number of the precinct and a certificate signed by the county clerk or some member of the board of county election commissioners, or his or its duly authorized agent, setting forth the number and kind of ballots in such package and that such ballots were counted, packaged and sealed by himself personally, or by his duly authorized agent.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXIV-CONDUCT-OF-PRIMARY CONDUCT OF PRIMARY ELECTIONS (168.574...168.580)

Section 168.574 Primary election; board of primary election inspectors, membership.

Sec. 574.

Each primary election shall be presided over by a board of primary election inspectors, which board shall be composed of the members of the board of election inspectors as provided in section 674 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.575 Primary elections; furnishing ballots to electors.

Sec. 575.

After the polls are opened at a primary election, any elector who is legally registered and qualified shall, before entering the booth or voting compartment, be furnished a party ballot, together with any other ballot or ballots to be voted at that primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.576 Marking ballot; voting for person not on ballot; effect of voting more than 1 party ticket; section subject to MCL 168.736a.

Sec. 576.

(1) An elector, after having received a ballot or ballots, shall enter a booth or voting compartment and, while there concealed from view, shall vote the ballot or ballots by making a cross or a check mark in the square at the left of the names of those candidates for whom the elector desires to vote, but in no case for more candidates for any office than is indicated under the title of each office. However, an elector may vote for a person whose name is not printed on the ballot by inserting the name in a manner that will substitute it for any name that is printed on the ballot or where no candidate's name appears upon the ballot.

(2) The elector shall indicate his or her choice of candidates on 1 party ticket only and, after marking the ballot, the elector shall fold it for deposit pursuant to the provisions of this act. A ballot on which more than 1 party ticket has been voted is void.

(3) This section is subject to section 736a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985 ;-- Am. 1996, Act 213, Imd. Eff. May 28, 1996
Popular Name: Election Code



Section 168.576a Primary elections; electors, number of votes.

Sec. 576a.

In all partisan and nonpartisan primary elections, the voter shall be entitled to vote for a number of candidates for each office equal to the number of persons to be elected for that office.

History: Add. 1969, Act 275, Imd. Eff. Aug. 11, 1969
Popular Name: Election Code



Section 168.577 Primary elections; electors, folding and delivery of ballots.

Sec. 577.

The elector shall then fold the ballot so that the perforated corner bearing the number and identification shall be on the outside, and shall present it to the proper member of the board of inspectors, who shall tear off the corner bearing the number and shall deposit the ballot in the ballot box.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.578 Primary elections; poll list, comparison of ballot number.

Sec. 578.

When a duly registered and qualified elector shall ask for a ballot as before provided, the inspector shall enter his name upon the poll list, and the number of the ballot given to the elector. The inspector receiving the ballot after the same has been voted shall, before depositing it in the box, ascertain by comparison with such list whether the ballot given to him is the same ballot furnished to the elector, and if it is not the same ballot, he shall reject it and the elector shall not be allowed to vote at such primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.579 Primary elections; electors; exposure of ballot; rejection; applicability of section under MCL 168.736a.

Sec. 579.

If an elector, after marking his or her ballot, exposes it to any person in a manner likely to reveal the name of any candidate for whom the elector voted, the board of election inspectors shall reject the ballot and the elector shall forfeit the right to vote at the primary. A note of the occurrence shall be made upon the poll list opposite the name of the elector. This section does not apply to an elector who exposes his or her ballot to a minor child accompanying that elector in the booth or voting compartment under section 736a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1996, Act 213, Imd. Eff. May 28, 1996
Popular Name: Election Code



Section 168.580 Counting ballots; candidates considered to have received votes; rejection of ballot.

Sec. 580.

In counting the ballots after the closing of the polls, only those candidates having crosses or check marks marked in the squares to the left of their names shall be considered to have received votes, and any ballot upon which more votes have been recorded for candidates for any office than may, by law, be elected to that office shall be rejected as to all names appearing on the ballot for that office only.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985
Popular Name: Election Code






116-1954-XXIV-CANVASSING-OF-PRIM CANVASSING OF PRIMARY RETURNS (168.581...168.583)

Section 168.581 Primary elections; canvass of returns and declaration of results.

Sec. 581.

The returns of said primary election shall be canvassed and the results declared in the same manner and within the same time after the primary election and by the same officers as provided for general elections, except that in the case of a primary election for the nomination of a candidate for the office of United States senator, or governor or for the nomination of candidates for district offices in districts comprising more than 1 county, the county clerk of each county affected shall transmit to the secretary of state, within 14 days after the primary election, a certified statement of the number of votes received by each person for nomination as a candidate of any political party for any of the said offices. The secretary of state shall call a meeting of the board of state canvassers at his office not later than 20 days after the primary election, which date he shall forthwith certify to the chairman and secretary of the state central committee of each political party, for the purpose of canvassing the returns and declaring the results of the primary election for the nomination of the candidates for such offices. The said board shall proceed in the same manner in canvassing the returns and in certifying, recording and determining results of a primary election for the nomination of candidates for United States senator and governor as is done in canvassing the returns in the case of the election of state officials. In canvassing the returns of a primary election for the nomination of candidates for the offices of representative in congress, state senator and representatives in the legislature, in districts composed of more than 1 county, said board shall proceed in like manner as is done in canvassing the returns in case of the election of representatives in congress.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960 ;-- Am. 1963, 2nd Ex. Sess., Act 57, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.582 Person voted for on party ballot whose name is not printed on ballot and who has not filed nominating petition; votes required for nomination.

Sec. 582.

A person who is voted for on a party ballot for a state, district, township, county, city, or ward office or for the office of United States senator or representative in Congress whose name is not printed on the ballot and who has not filed a nominating petition for the office voted for, shall not be considered nominated as the candidate of the party for the office, nor be certified as a nominee unless the person receives a total vote equal to not less than .15 of 1% of the total population, as reflected by the last official federal census, of the district for which nomination is sought, but not less than 10 votes for the office, or a total vote equal to 5% of the greatest number of votes cast by the party for any office at the primary in the state, congressional, or other district, township, county, city, or ward, for a candidate or for all candidates for nomination for an office for which only 1 person is to be nominated, whichever is greater. However, for an office to which more than 1 candidate is to be elected, the 5% limitation shall be based upon the greatest number of votes cast at the primary for any candidate for the same office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 226, Eff. Sept. 27, 1957 ;-- Am. 1980, Act 160, Imd. Eff. June 18, 1980
Popular Name: Election Code



Section 168.583 Primary election day; service of civil process on electors prohibited.

Sec. 583.

During the day on which any primary election shall be held, pursuant to the provisions of law, no civil process shall be served on any elector entitled to vote at such primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXIV-VOTING-MACHINES-AT VOTING MACHINES AT PRIMARIES (168.584...168.588)

Section 168.584 Voting machines authorized in primaries.

Sec. 584.

At all state, county, city, village and township primaries, ballots or votes may be cast, registered, recorded or counted by means of voting machines as hereinafter provided.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 386, Eff. Mar. 31, 1966 ;-- Am. 1972, Act 214, Imd. Eff. July 7, 1972
Popular Name: Election Code



Section 168.585 Primary elections; use of voting machines; supplementary ballots.

Sec. 585.

Any voting machine which is by law authorized to be used at a general election may, by the order of the board of supervisors of any county, the legislative body of any city, the township board of any township, or the village council of any village, be purchased and used therein at primary elections in like manner and to the same extent that such machines may be used at general elections, and in case there are more candidates than can have their names placed on any such machines so to be used, or in case such machine is so constructed that an elector cannot vote for candidates of more than 1 political party, then it shall be the duty of the proper election commission to designate what names shall be voted for on the machines, and to print the remaining names upon proper ballots in such manner as nearly as may be that the political party or parties polling the largest vote in such county for secretary of state at the last preceding election shall be placed upon the machine, and the candidates of smaller parties shall be placed upon ballots, but all the candidates of any party shall either be upon the machine or upon a ballot.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.586 Provisions applicable to use of voting machines; appearance of names of candidates; determination of feasibility.

Sec. 586.

The provisions relative to the use of voting machines at general elections shall apply, as near as may be, to the use of voting machines at primary elections. The names of all candidates of each political party, where feasible, shall appear on a single row of the voting machine assigned to that party. If not feasible because of limitations of space, the names of the candidates may appear on the next succeeding row or rows. Before providing that the names of candidates shall appear on a succeeding row, all available spaces on the row assigned to a party shall be used. The determination of the feasibility shall be made by the election commission of the political entity setting up the arrangement of the face of the machine. In determining feasibility the same consideration shall be given to nonpartisan and local candidates as is given to state and county candidates.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1961, Act 50, Eff. Sept. 8, 1961 ;-- Am. 1968, Act 46, Imd. Eff. May 24, 1968 ;-- Am. 1985, Act 24, Imd. Eff. May 24, 1985
Popular Name: Election Code



Section 168.587 Primary elections; voting machines, straight ticket and excess voting prevented.

Sec. 587.

Whenever a voting machine is used in a primary election, the party levers or bars, if any, shall be locked against voting so as to prevent straight ticket voting, and the machine shall be properly arranged so that the elector may vote for as many candidates for each office as there are candidates to be nominated to that office and no more.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.588 Primary elections; voting machines, number in precinct.

Sec. 588.

More than 1 voting machine may be used in a precinct.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code









116-1954-XXIVA CHAPTER XXIVA CANDIDATES WITHOUT POLITICAL PARTY AFFILIATION (168.590...168.590h)

Section 168.590 Qualifying petition; filing; filing fee in lieu of petition prohibited; qualifications.

Sec. 590.

(1) For the purposes of this act, “qualifying petition” means a nominating petition required of and filed by a person to qualify to appear on an election ballot as a candidate for office without political party affiliation.

(2) A person may file a qualifying petition for a partisan office or office of justice of the supreme court. A filing fee shall not be tendered instead of a qualifying petition.

(3) A person filing a qualifying petition shall meet the qualifications prescribed by law to hold the office.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590a Qualifying petition; form, size, and contents; circulation on countywide basis.

Sec. 590a.

(1) The form, size, and contents of a qualifying petition shall be prescribed by the secretary of state and in substantially the same form as provided in section 590h.

(2) A qualifying petition for the office of president of the United States, United States senator, representative in Congress, governor, secretary of state, attorney general, state senator, state representative, state board of education, board of regents of the university of Michigan, board of trustees of Michigan state university, board of governors of Wayne state university, or justice of the supreme court may be circulated on a countywide basis. The form of a qualifying petition that is circulated countywide shall be prescribed by the secretary of state and in substantially the same form as provided in section 590h.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590b Qualifying petition; signatures; time.

Sec. 590b.

(1) Except as provided in subsection (2) and subject to the requirements prescribed in subsections (3) and (4), a qualifying petition for an office shall be signed by a number of qualified and registered electors of the district that is represented by the office being sought by the candidate equal to not less than 2% of the total number of votes cast for all candidates for governor in the district at the last election in which a governor was elected. In any case, at least 15 signatures shall be submitted.

(2) Subject to the requirements of subsections (3) and (4), if a qualifying petition is for a statewide elective office, the qualifying petition shall be signed by a number of qualified and registered electors of this state equal to not less than 1% of the total number of votes cast for all candidates for governor at the last election in which a governor was elected.

(3) All signatures on a qualifying petition shall be obtained not more than 180 days immediately before the date of filing under section 590c.

(4) As part of the minimum number of required signatures under this section, a qualifying petition for the office of president of the United States, United States senator, governor, attorney general, secretary of state, state board of education, board of regents of the university of Michigan, board of trustees of Michigan state university, board of governors of Wayne state university, or justice of the supreme court shall be signed by at least 100 registered electors in each of at least 1/2 of the congressional districts of the state.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 1989, Act 142, Imd. Eff. June 29, 1989 ;-- Am. 1990, Act 329, Imd. Eff. Dec. 21, 1990



Section 168.590c Qualifying petition; filing; time; filing notice of withdrawal.

Sec. 590c.

(1) A qualifying petition for an office shall be filed with the filing officer authorized to receive a partisan nominating petition or a certificate of nomination for that office.

(2) A qualifying petition for an office elected at the general November election shall be filed not later than 4 p.m. of the one hundred-tenth day before the general election. A qualifying petition for an official elected at an election other than the general November election shall be filed not later than the deadline established by statute or charter for filing a partisan petition or certificate of nomination for the office or at least 90 days before that election, whichever is later.

(3) A candidate who files a qualifying petition shall not be permitted to withdraw his or her candidacy unless a written notice of withdrawal is filed with the filing officer who received the petition. The notice shall be filed not later than 4 p.m. of the third day after the last day for filing a qualifying petition.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590d Filing name of person to appear on ballot as candidate for lieutenant governor; form; qualification; noncompliance; filing name of person to appear on ballot as candidate for vice-president; qualifications and number of presidential electors; form; noncompliance.

Sec. 590d.

(1) Not later than 66 days before the general November election, a candidate without political party affiliation for the office of governor shall file with the secretary of state the name of the person who shall appear on the ballot as candidate for lieutenant governor under section 706. This filing shall be on a form prescribed by the secretary of state. A candidate for lieutenant governor shall meet the qualifications of section 51. If a candidate for governor fails to comply with this subsection, the secretary of state shall not certify his or her name for printing on the general November election ballot.

(2) Not later than 66 days before the general November election, a candidate without political party affiliation for the office of president of the United States shall file with the secretary of state the names and addresses of persons chosen to be presidential electors and the name of the person who shall appear on the ballot as candidate for vice-president under section 706. Presidential electors certified under this subsection shall meet the qualifications of section 41. The number of electors chosen shall equal the number of electors permitted by law. This filing shall be on a form prescribed by the secretary of state. If a candidate for president fails to comply with this subsection, the secretary of state shall not certify his or her name for printing on the general November election ballot.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590e Providing blank qualifying petition forms.

Sec. 590e.

Upon request, a county, city, township, or village clerk shall provide blank qualifying petition forms to a person who wishes to appear as a candidate on a ballot in the clerk's jurisdiction as a candidate without political party affiliation. A county clerk is the only officer required to supply qualifying petition forms for countywide circulation.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590f Applicability of certain provisions; canvass; hearing; certification.

Sec. 590f.

(1) Except as provided in subsections (2) and (3), sections 544c, 545, 552, 553, 555, 556, and 558 are applicable to a qualifying petition, a person filing a qualifying petition, and an officer receiving a qualifying petition.

(2) The board of state canvassers shall canvass a qualifying petition filed with the secretary of state and shall make an official declaration of the sufficiency or insufficiency of the qualifying petition at least 60 days before the election. A hearing under this subsection by the board of state canvassers shall be held as provided in section 552.

(3) A filing officer who receives a qualifying petition from a candidate who has met the requirements of this act shall certify to the proper board or boards of election commissioners the candidate's name, post office address, and office sought. If the election for the office is held at the general election, the filing officer shall make the certification not later than 60 days before the general election.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002



Section 168.590g Person filing qualifying petition; restrictions; selecting single office to which candidacy restricted; failure to make selection.

Sec. 590g.

(1) A person who files a qualifying petition shall not file a partisan nominating petition or filing fee, and shall not be nominated as a candidate by write-in vote or by a political party convention, caucus, or committee, for an office to be elected at the election for which the person has filed a qualifying petition or at an election held during the same calendar year as that election.

(2) A person who files a qualifying petition for more than 1 office, which offices are incompatible and the terms of which offices run concurrently or overlap, shall select the 1 office to which his or her candidacy is restricted not later than 4 p.m. of the third day after the last day for filing a qualifying petition. Failure to make this selection disqualifies the person as a candidate for the offices for which qualifying petitions were filed, and the petitions shall not be canvassed.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.590h Qualifying petition; size; type size; form; reference to political party prohibited; prohibited conduct.

Sec. 590h.

(1) A qualifying petition for a candidate without political party affiliation shall be the same size and printed in the same type sizes as required in section 544c. The petition shall be in the following form:

Whoever knowingly signs more petitions for the same office than there are persons to be elected to the office or signs a name other than his or her own is violating the Michigan election law.

(2) The balance of the qualifying petition form shall be substantially as set forth in section 544c. A qualifying petition for a candidate without party affiliation shall not contain a reference to a political party.

(3) A person shall not knowingly sign more petitions for the same office than there are persons to be elected to the office or sign a name other than his or her own on the petition.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 2002, Act 431, Imd. Eff. June 6, 2002






116-1954-XXV CHAPTER XXV DELEGATES, CONVENTIONS AND PARTY COMMITTEES (168.591...168.620a)

Section 168.591 Commencement of state convention in even numbered years; date, time, and location; issuance of calls.

Sec. 591.

(1) Except as provided in subsection (2) and section 532, the state convention of all political parties for the nomination of candidates for state offices in the even numbered years shall commence not less than 60 days before the general November election. The date, time, and location of the state convention shall be designated by the state central committees of the various political parties in their call for a state convention. The calls shall be issued at least 60 days before the August primaries.

(2) In 2012 only, the state convention of all political parties for the nomination of candidates for state offices shall commence not less than 58 days before the general November election. The date, time, and location of the state convention shall be designated by the state central committees of the various political parties in their call for a state convention. The calls shall be issued at least 60 days before the August primaries.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1973, Act 28, Imd. Eff. June 14, 1973 ;-- Am. 1983, Act 181, Imd. Eff. Oct. 25, 1983 ;-- Am. 1988, Act 116, Eff. Nov. 9, 1988 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012



Section 168.592 County conventions in even numbered years; purpose; time; designation of date, place, and hour of meeting; issuance of call; number of delegates; counties having 2 or more congressional districts; committee; temporary chairperson; organization; election and certification of delegates.

Sec. 592.

(1) Except as provided in section 532, the county conventions of all political parties for the election of delegates to a state convention for the nomination of state officers in the even numbered years shall be held not less than 8 days nor more than 25 days after the August primaries.

(2) All county conventions of a political party shall be held on the same day throughout the state. The date shall be designated by the state central committee of a political party in its call for the state convention. The place and hour of meeting of a county convention shall be designated in the call issued by the county committee of the political party in the county, which call shall be issued not less than 45 days before the August primaries. The number of delegates to the state convention to which the political party in the county is entitled shall be chosen at the county convention.

(3) In all counties having or which may hereafter have 2 or more congressional districts or parts of congressional districts within the boundaries of the county, the congressional districts or a part of a congressional district within the counties shall each be considered a county within the provisions of this section for the holding of the county conventions provided for in this section, and shall be in place of the county convention. The nominee for congress of the congressional district in the preceding primary election, the county chairperson, and the county secretary of the several political parties shall constitute a committee in each congressional district to name the temporary chairperson of the first district convention held under this act. Thereafter, the district chairperson shall act as temporary chairperson. The convention shall organize the same as county conventions and shall elect delegates to the state convention. The chairperson and secretary of the convention shall certify to the state central committee the names and addresses of the delegates elected, and, when certified, those delegates shall become the delegates from the district to the state convention.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 82, Imd. Eff. Apr. 5, 1956 ;-- Am. 1973, Act 28, Imd. Eff. June 14, 1973 ;-- Am. 1980, Act 261, Imd. Eff. July 30, 1980 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.593 State conventions in odd years; time, issuance of calls; apportionment of delegates among counties.

Sec. 593.

A state convention of all political parties shall be held not less than 37 days before the first Monday of April in every odd numbered year. The state central committee of each political party shall cause to be forwarded by mail to the chairman of the county committee of such political party in each county a copy of the call for said state convention of such political party, showing the number of delegates to which each county shall be entitled in the state convention of such political party; and the said state central committee shall apportion such delegates to the several counties in proportion and according to the number of votes cast for the candidate of such party for secretary of state in each of said counties, respectively, at the last preceding November election. The particular day and the hour and place of meeting shall be designated by the state central committees of the various political parties in the call issued therefor by the respective state central committees of the several political parties. A certified copy of such call shall be immediately filed with the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 11, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.594 County convention in odd years; time and place, issuance of call; election of delegates to state convention; congressional district conventions, committee, temporary chairman, election of delegates, certification.

Sec. 594.

The county conventions of all political parties for the election of delegates to a state convention in the odd numbered years shall be held not less than 7 days before said state convention. All such county conventions of any one political party shall be held on the same day throughout the state, which day shall be designated by the state central committee of such political party in its call for the state convention provided for in section 593 of this act. The place and hour of meeting of any such county convention shall be designated in the call issued therefor by the county committee of such political party in the county, which call shall be issued not less than 15 days before such county convention. The number of delegates to the state convention to which such political party in such county is entitled shall be chosen at such county convention. In all counties having or which may hereafter have 2 or more congressional districts or parts of congressional districts within the boundaries of the county, such congressional districts or a part of any congressional district within said counties shall each be considered a county within the provisions of this section for the holding of county conventions provided for in this section, and shall be in lieu of said county conventions. The nominee for congress of the congressional district in the preceding primary election, the county chairman and the county secretary of the several political parties shall constitute a committee in each congressional district to name the temporary chairman of the first district convention held under this act. Thereafter, the district chairman shall act as temporary chairman. The said convention shall then proceed to organize the same as county conventions and shall proceed to the election of delegates to the state convention. The chairman and secretary of any such convention shall certify to the state central committee the names and addresses of the delegates so elected, and when so certified they shall become the delegates from said district to the state convention.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 11, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.595 Delegates to state conventions; apportionment to wards, precincts, townships or districts; basis.

Sec. 595.

At the time of issuing the call for the county convention of any political party for the election of delegates to a state convention, the county committee of each political party shall apportion to the various wards (or to the precincts, in case delegates to the county convention are elected by precincts) and townships of such county the delegates to the ensuing state convention to which such county is entitled upon the basis provided for in this act for the apportioning of such delegates to the several counties. Any township may be joined with 1 or more other contiguous townships or any ward of a city may be joined with 1 or more other wards of the same city (or, in case delegates to the county convention are elected by precincts, then any precinct may be joined with 1 or more precincts of the same city), in the formation of a district for the choosing of 1 delegate. The delegates to the county convention from each ward, precinct, township or district, as the case may be, shall choose the number of delegates to the state convention that have been apportioned to such ward, precinct, township or district. The number of delegates so apportioned to the several wards, precincts, townships and districts shall approximate, as nearly as may be, the number of delegates to which said county may be entitled. If any ward, precinct, township or district shall be without representation in the county convention, or if such ward, precinct, township or district shall not choose the delegate or delegates to which such ward, precinct, township or district is entitled, or if the apportionment has not been completed or followed in the selection of delegates, the convention shall choose the delegate or delegates to which such ward, precinct, township or district may be entitled.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.595a Delegates to state convention; legislators as delegates at large, alternates, vote.

Sec. 595a.

In addition to the delegates to the state convention of any political party as provided by section 595, all incumbent members of the state legislature shall be entitled to attend the convention of their political party as delegates at large of the county in which they maintain their legal residence. Such delegates shall not have alternates. He may attend the convention of the county, counties, or portions of counties which he represents in the state legislature and may choose to vote in any or all said county or district caucuses, but having only 1 vote on the floor at the state convention.

History: Add. 1967, Act 209, Eff. Nov. 2, 1967
Popular Name: Election Code



Section 168.596 Fall conventions and spring conventions; definition.

Sec. 596.

The state convention held for the purpose of nominating candidates for state offices to be voted for at the November election shall be known as the “fall” state convention and the county convention held for the purpose of electing delegates to the fall state convention shall be known as the “fall” county convention. The state convention held not less than 37 days before the first Monday of April in every odd numbered year shall be known as the “spring” state convention, and the county convention held for the purpose of electing delegates to the spring state convention shall be known as the “spring” county convention.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 11, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.597 State central committee; members, officers, term of service.

Sec. 597.

At its spring state convention in each odd numbered year, each political party shall select a state central committee as herein provided, which committee shall consist of 2 men and 2 women from each congressional district. The state convention shall select a chairman and 2 vice chairmen of the state central committee and such chairman and vice chairmen shall have the right to vote on all questions arising in the committee. The state central committee so constituted shall appoint a secretary and a treasurer and such other officers as in its judgment may be proper and shall have the power to fill any vacancy that may occur in its membership or any of its offices. The term of service of a state central committee shall continue until the election of its successor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 369, Imd. Eff. July 23, 1965
Popular Name: Election Code



Section 168.598 State central committee; forwarding copy of call for fall state convention; apportionment of delegates; allocation of additional delegates.

Sec. 598.

(1) The state central committee of each political party shall, at least 60 days before the August primary, forward by mail to the chairperson of each county committee of the political party a copy of the call for the fall state convention of the political party, showing the number of delegates to which each county is entitled in the state convention of the political party. The state central committee shall apportion the delegates to the several counties in proportion to the number of votes cast for the candidate of the party for secretary of state in each county, respectively, at the last preceding November general election.

(2) In addition to the number of delegates allocated to each county under subsection (1), the state central committees shall allocate an additional number of delegates equal to the number of incumbent legislators nominated by their party and residing in the county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 209, Eff. Nov. 2, 1967 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.599 Executive committee; selection by delegates to fall county convention in county with population of less than 1,500,000; replacement of former nominee; vacancy; appointment of officers; certification of names and addresses; temporary officers; proxy; county committee; delegates at large; vacancy in district delegation.

Sec. 599.

(1) In the year 1966 and every second year thereafter, the delegates to the fall county convention of each political party in each county in this state having a population of less than 1,500,000, shall convene at the call of the county chairperson within 20 days following the November election to select a number of persons equal to the number of county offices and state legislative offices for which candidates were nominated at the last 2 preceding fall primary elections, who, together with the persons most recently nominated by the party for each of those offices shall constitute the executive committee of their party for that county. When a new nomination is made for an office, the nominee for which is entitled to serve as a member of the executive committee, the new nominee shall replace the former nominee as a member of the executive committee. If a vacancy occurs in the position of delegate-appointed member of the executive committee, the remaining delegate-appointed members shall fill the vacancy. Except as otherwise provided in this section, the executive committee may appoint the officers it considers proper to carry out the purposes of the committee, and may fill a vacancy in any of its offices.

(2) Immediately following the selection of members of the executive committee, including the filling of vacancies, the secretary of the county committee shall certify the names and addresses of the persons chosen to the county clerk who immediately shall notify each person chosen.

(3) Within 30 days following the convening of the fall county convention the executive committee, acting without the officers of the county committee who are not otherwise members of the executive committee, shall meet and select a temporary chairperson and temporary secretary. The temporary officers shall serve only during the selection of the officers of the executive committee who shall also serve as the officers of the county committee for the 2 years commencing on January 1 next. The officers shall be a chairperson, a vice-chairperson who shall be of the opposite sex of the chairperson, a secretary, and a treasurer. Candidates for legislative offices consisting of more than 1 county may give a written proxy to other members of the executive committee.

(4) After the officers of the county committee have taken office, and within 45 days after January 1 of each odd numbered year, the executive committee shall select a county committee for the party, which committee shall consist of not less than 2 members from each township and 2 members from each ward of each city in the county, or shall consist of at least 2 members from each election precinct in the county, as the executive committee may determine. The committee shall have the right to appoint officers which in its judgment are proper to carry out the purposes of the committee, and shall have power to fill a vacancy which may occur in the membership of the committee or in any of its offices. Between meetings of the county committee the executive committee shall have all of the powers and perform all of the duties of the county committee, including the filling of vacancies in nominations as prescribed by law. The term of service of a county committee shall continue for 2 years and until the selection of its successor.

(5) A person nominated as a candidate of a political party for county office shall be a delegate at large to the fall county convention held in the year of the candidate's nomination and to all county conventions held during the term of office for which the candidate was nominated. A person nominated as a candidate of a political party for state legislative office shall be a delegate at large to the fall county convention held in the year of the candidate's nomination in each county or part of a county contained in the legislative district and to all county conventions held during the term of office for which the candidate was nominated. The number of delegates at large shall be in addition to the number of delegates specified in the call for the fall county convention. If a person is elected both a delegate at large and a delegate of an election district, a vacancy shall exist in the district delegation and shall be filled as provided in section 609.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 186, Imd. Eff. Apr. 24, 1956 ;-- Am. 1963, Act 245, Eff. Sept. 6, 1963 ;-- Am. 1966, Act 233, Imd. Eff. July 11, 1966 ;-- Am. 1967, Act 189, Eff. Nov. 2, 1967 ;-- Am. 1969, Act 248, Imd. Eff. Aug. 11, 1969 ;-- Am. 1977, Act 219, Imd. Eff. Nov. 17, 1977
Popular Name: Election Code



Section 168.600 Congressional district conventions and caucuses; election and terms of officers and committee.

Sec. 600.

At the 1964 fall congressional district convention provided for in this act for congressional districts, the majority of the electors of which, reside in a county having a population of over 1,500,000, and at a caucus of each other congressional district held at the time of the 1964 fall state convention, there shall also be elected for each political party a congressional district chairperson, a vice-chairperson of the opposite sex of the chairperson, a secretary, a treasurer, and a committee of 15 members to serve for 2-year terms or until their successors are duly elected and qualified. Thereafter, beginning in 1967, the elections shall be held at the spring congressional district conventions and the caucuses held at the time of the spring state convention in every odd numbered year.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1964, Act 279, Imd. Eff. June 11, 1964 ;-- Am. 1977, Act 219, Imd. Eff. Nov. 17, 1977
Popular Name: Election Code



Section 168.600a Congressional district officers; residence requirement, exception.

Sec. 600a.

No person shall vote or hold any office or position in any congressional district committee or organization unless he is at that time a resident of that congressional district, except members of the state legislature whose districts are located in whole or in part in the congressional district.

History: Add. 1968, Act 35, Imd. Eff. May 21, 1968
Popular Name: Election Code



Section 168.601 County comprising single congressional or judicial district; county committee.

Sec. 601.

In a county comprising a single representative, senatorial or judicial district, the county committee of each political party of each such county shall constitute the representative, senatorial or judicial committee of said political party for such representative, senatorial or judicial district, as the case may be.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.602 County comprising more than one congressional district; county committee.

Sec. 602.

In a county comprising more than 1 representative or senatorial district, the members of the county committee of each political party residing in each such representative or senatorial district of such county shall constitute a committee of said political party for such representative or senatorial district, as the case may be, and such committee shall elect its chairman and other officers. The chairman shall have the right to vote on all questions arising in said committee.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.603 Repealed. 1967, Act 189, Eff. Nov. 2, 1967.



Section 168.603a Counties over 400,000; legislators as members of congressional district committee and delegates at large.

Sec. 603a.

In counties having a population of more than 400,000 persons, all members of the state legislature shall be members of the congressional district committee of their party in each congressional district which encompasses their legislative district in whole or part, and shall serve in addition to the committee of 15 members prescribed in section 600 of this act. Such legislators shall also be seated as delegates-at-large to all congressional district conventions of their party held during their term of office in congressional districts which encompass their legislative district in whole or part. As congressional district committee members and as delegates-at-large, they shall have a voice and vote.

History: Add. 1966, Act 264, Imd. Eff. July 12, 1966
Popular Name: Election Code



Section 168.604 Repealed. 1990, Act 7, Imd. Eff. Feb. 12, 1990.



Section 168.605 Delegates to fall county convention; write-in candidates.

Sec. 605.

The name of the candidate for delegate to the county convention shall not be printed upon the official primary election ballot, but 1 or more such names may be placed on such ballot by printed or written slips pasted thereon by the elector, or the names may be written in by the elector.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.606 Delegates to fall county convention; election, notice.

Sec. 606.

Delegates to the fall county convention shall be elected by townships and in cities by precincts and the county clerk shall notify by mail each person elected as such delegate.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.607 Delegates to fall county convention; election; votes required; tie vote; determination by lot.

Sec. 607.

(1) The required number of electors who receive the highest number of votes for delegates to the fall county convention of a political party shall be declared by the board of primary election inspectors to be elected. If, on the canvass of the votes polled at a primary election for delegates to the fall county convention of a political party, 2 or more candidates for delegate receive an equal number of votes for the same office, and that causes a failure to elect a delegate, the election to the office shall be determined as provided in subsection (2).

(2) The board of canvassers for the county in which the election was held shall appoint a day for the appearance of all the candidates for delegate before the county clerk for the purpose of determining by lot among the candidates the right to the office of delegate. The board of county canvassers shall give notice of the drawing to all interested candidates. The officer before whom the drawing is to take place shall prepare as many slips of paper as there are candidates and write the word “elected” on as many slips of paper as there are offices to be filled, and the words “not elected” on the remaining slips. The officer shall fold the slips of paper so as to conceal the writing and so that they may appear as near alike as possible. The slips of paper shall be placed in a box, and, at the time and place appointed for the drawing of the lots, each candidate may draw 1 of the slips from the box. The candidate drawing a slip on which is written the word “elected” is considered legally elected to the office of delegate. The officer conducting the drawing shall immediately give the elected delegate a certificate of election. If an interested candidate fails to appear at the drawing, the officer conducting the drawing shall designate some person to draw for the absent candidate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 136, Imd. Eff. June 11, 1968 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.608 Certifying and recording names of delegates; filing; notification of delegates; certification of delegates to county conventions; definition.

Sec. 608.

(1) The board of primary election inspectors shall certify to the county clerk the names of the electors elected as delegates, naming the political party upon whose ballot the delegates were elected.

(2) The county clerk shall record the names of the delegates elected in a book kept for that purpose and shall file the book among the records of the clerk's office.

(3) No later than 7 days following the primary election, the clerk shall notify each delegate elected of his or her election as delegate.

(4) The county clerk shall certify the following to the chairperson of the committee of each political party of the county:

(a) The delegates elected by the political party as delegates to the county conventions.

(b) The names of all persons nominated as candidates of a political party for county office and for state legislative office who are delegates at large under section 599(5), when those names become available to the county clerk.

(5) As used in this section, “persons nominated as candidates of a political party for county office and for state legislative office who are delegates at large under section 599(5)” means incumbent county officials, incumbent state legislators, and unsuccessful candidates for county offices and state legislative offices who were candidates at the last prior regular or special election held for the respective office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1983, Act 181, Imd. Eff. Oct. 25, 1983 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.609 Delegates to city or county convention; proxy prohibited; vacancies in delegation.

Sec. 609.

No delegate elected to any city or county convention shall give a proxy to represent him at such convention. All vacancies occurring in any delegation to any convention shall be filled by a majority vote of such delegation: Provided, That such delegation shall not be permitted to fill any vacancy which may occur in its number by any person not a resident of the ward, district, township or precinct, as the case may be, from which such absent delegate was chosen.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.610 Repealed. 1975, Act 325, Imd. Eff. Jan. 9, 1976.



Section 168.611 Reconvening of delegates in county convention; election of delegates to state convention; day, time, and place of county convention; definitions.

Sec. 611.

(1) In the year 1956, and each fourth year after 1956, delegates of each political party who were elected to the last prior fall county convention shall reconvene in a county convention. The county conventions, when so convened, shall elect delegates to a state convention. The number of delegates elected shall be the same as the number elected to the last prior spring state convention. The county conventions shall be held at least 90 days prior to the time set for the holding of the national convention of its political party. All county conventions shall be held on the same day and time. The time and place shall be fixed by the state central committee. A state convention composed of delegates elected by the respective county conventions shall be held in the year 1956, and each fourth year after 1956, at least 60 days before the holding of the national convention of its political party.

(2) As used in this section:

(a) “Delegates of each political party who were elected to the last prior fall county convention” means precinct delegates elected at the last prior August primary election, persons nominated as candidates for county offices and state legislative offices who are delegates at large to county conventions under section 599(5), and delegates elected under section 622 or 624d to fill a precinct delegate vacancy for the balance of an unexpired term.

(b) “Persons nominated as candidates for county offices and state legislative offices who are delegates at large to county conventions under section 599(5)” means incumbent county officials, incumbent state legislators, and unsuccessful candidates for county offices and state legislative offices who are candidates at the last prior regular or special election held for the respective office.

(3) Delegates to a state convention shall include only those delegates elected at a county convention.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.612 Precinct or convention delegate; age.

Sec. 612.

Any person of the age of 18 years or older shall be eligible to be a candidate for election as a precinct delegate or be selected as a delegate to the state or national convention of any political party.

History: Add. 1970, Act 64, Eff. Apr. 1, 1971
Popular Name: Election Code



Section 168.613 Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.613a Statewide presidential primary election; time; limitation on participation; conduct.

Sec. 613a.

(1) A statewide presidential primary election shall be conducted under this act on the second Tuesday in March in each presidential election year.

(2) A political party that received 5% or less of the total vote cast nationwide for the office of president in the last presidential election shall not participate in the presidential primary election.

(3) Except as otherwise provided in sections 614a to 616a, 624g, 759a, 759c, and 879a, the statewide presidential primary election shall be conducted under the provisions of this act that govern the conduct of general primary elections.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995 ;-- Am. 1999, Act 71, Imd. Eff. June 28, 1999 ;-- Am. 1999, Act 72, Imd. Eff. June 28, 1999 ;-- Am. 2003, Act 13, Imd. Eff. May 29, 2003 ;-- Am. 2011, Act 163, Imd. Eff. Oct. 4, 2011 ;-- Am. 2015, Act 1, Eff. May 21, 2015



Section 168.613c Consolidation of local units as new city; election of officers on March 7, 2000.

Sec. 613c.

Notwithstanding any law or charter provision to the contrary, if 2 cities and a village are to be consolidated as a new city in 2000 and the new city is scheduled to elect officers on March 7, 2000, the governing body of any of the local units that are to be consolidated may, by resolution adopted before January 14, 2000, cancel an election of officers of that local unit. If the election is canceled, terms of office that would have expired after that election are extended until the effective date of the consolidation.

History: Add. 1999, Act 216, Imd. Eff. Dec. 28, 1999



Section 168.614 Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.614a List of potential presidential candidates; issuance; filing; notice.

Sec. 614a.

(1) Not later than 4 p.m. of the second Friday in November of the year before the presidential election, the secretary of state shall issue a list of the individuals generally advocated by the national news media to be potential presidential candidates for each party's nomination by the political parties for which a presidential primary election will be held under section 613a. The secretary of state shall make the list issued under this subsection available to the public on an internet website maintained by the department of state.

(2) Not later than 4 p.m. of the Tuesday following the second Friday in November of the year before the presidential election, the state chairperson of each political party for which a presidential primary election will be held under section 613a shall file with the secretary of state a list of individuals whom they consider to be potential presidential candidates for that political party. The secretary of state shall make the lists received under this subsection available to the public on an internet website maintained by the department of state.

(3) After the issuance of the list under subsection (1) and after receipt of names from the state chairperson of each political party under subsection (2), the secretary of state shall notify each potential presidential candidate on the lists of the provisions of this act relating to the presidential primary election.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1999, Act 72, Imd. Eff. June 28, 1999 ;-- Am. 2011, Act 163, Imd. Eff. Oct. 4, 2011



Section 168.615 Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.615a Printing name of presidential candidate on ballot; filing affidavit; filing nominating petition; signatures; conformity; rotation of names on ballot; space to vote uncommitted.

Sec. 615a.

(1) Except as otherwise provided in this section, the secretary of state shall cause the name of a presidential candidate notified by the secretary of state under section 614a to be printed on the appropriate presidential primary ballot for that political party. A presidential candidate notified by the secretary of state under section 614a may file an affidavit with the secretary of state indicating his or her party preference if different than the party preference contained in the secretary of state notification and the secretary of state shall cause that presidential candidate's name to be printed on the appropriate presidential primary ballot for that political party. If the affidavit of a presidential candidate indicates that the candidate has no political party preference or indicates a political party preference for a political party other than a political party for which a presidential primary election will be held under section 613a, the secretary of state shall not cause that presidential candidate's name to be printed on a ballot for the presidential primary election. A presidential candidate notified by the secretary of state under section 614a may file an affidavit with the secretary of state specifically stating that "(candidate's name) is not a presidential candidate", and the secretary of state shall not have that presidential candidate's name printed on a presidential primary ballot. A presidential candidate shall file an affidavit described in this subsection with the secretary of state no later than 4 p.m. on the second Friday in December of the year before the presidential election year or the affidavit is considered void.

(2) The name of an individual who is not listed as a potential presidential candidate under section 614a shall be printed on the ballot for the appropriate political party for the presidential primary election if he or she files a nominating petition with the secretary of state no later than 4 p.m. on the second Friday in December of the year before the presidential election year. The nominating petition shall contain valid signatures of registered and qualified electors equal to not less than 1/2 of 1% of the total votes cast in the state at the previous presidential election for the presidential candidate of the political party for which the individual is seeking this nomination. However, the total number of signatures required on a nominating petition under this subsection shall not exceed 1,000 times the total number of congressional districts in this state. A signature on a nominating petition is not valid if obtained before October 1 of the year before the presidential election year in which the individual seeks nomination. To be valid, a nominating petition must conform to the requirements of this act regarding nominating petitions, but only to the extent that those requirements do not conflict with the requirements of this subsection.

(3) The names of the presidential candidates on each political party ballot shall be rotated on the ballot by precinct. Each ballot shall contain a space for an elector to vote uncommitted.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995 ;-- Am. 1999, Act 72, Imd. Eff. June 28, 1999 ;-- Am. 2011, Act 163, Imd. Eff. Oct. 4, 2011



Section 168.615c Selection of political party ballot by elector; separate record; disclosure; record retention.

Sec. 615c.

(1) In order to vote at a presidential primary election, an elector shall indicate in writing, on a form prescribed by the secretary of state, which political party ballot he or she wishes to vote when appearing at a presidential primary election.

(2) The secretary of state shall develop a procedure for city and township clerks to use when keeping a separate record at a presidential primary election that contains the printed name, address, and qualified voter file number of each elector and the political party ballot selected by that elector at the presidential primary election.

(3) The information acquired or in the possession of a public body indicating which political party ballot an elector selected at a presidential primary election is not exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) Within 71 days after the presidential primary election, the secretary of state shall make available to the public in an electronic format a file of the records for each political party described under subsection (2). The secretary of state shall set a schedule for county, city, and township clerks to submit data or documents required under subsection (2). The secretary of state and county, city, and township clerks shall destroy the information indicating which political party ballot each elector selected at the presidential primary election as recorded in subsection (2) immediately after the expiration of the 22-month federal election records retention period.

History: Add. 2011, Act 163, Imd. Eff. Oct. 4, 2011
Popular Name: Election Code



Section 168.616 Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.616a Canvass of returns; certification of results; release of ballots, ballot boxes, voting machines, and equipment.

Sec. 616a.

(1) The board of state canvassers shall canvass the returns received from the boards of county canvassers and certify the statewide and congressional district results of the presidential primary election to the secretary of state.

(2) The secretary of state shall certify the statewide and congressional district results of the presidential primary election to the chairperson of the state central committee of each participating political party.

(3) Notwithstanding sections 831 and 847 or an administrative rule promulgated pursuant to section 794c, after the canvass by the board of state canvassers under subsection (1), the secretary of state may authorize the immediate release of all ballots, ballot boxes, voting machines, and equipment used in each precinct of a city that conducts a city election in the first week of April if both of the following requirements are met:

(a) The county clerk certifies that no defect in or mechanical malfunction of a voting machine, voting device, ballot, or other election equipment or material was discovered or alleged before the date of the completion of the state canvass.

(b) The county clerk certifies that no other election for offices or questions appeared on the same election equipment used in the precinct for the presidential primary election.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988



Section 168.617 Repealed. 1975, Act 325, Imd. Eff. Jan. 9, 1976.



Section 168.618 Allocation of delegates to national convention; qualifications of delegates; selection procedures.

Sec. 618.

The allocation of all delegates and alternates to a national convention shall be made by the state central committee of each party. All delegates shall be registered electors of this state. Delegates elected from congressional districts shall be registered electors of those districts. All national convention delegates shall be chosen according to procedures and any other qualifications as may be established by the state central committee of that political party. The procedures and qualifications may include, but are not necessarily limited to guarantees that discrimination on the basis of race, creed, color, sex, age, national origin, or economic status does not occur.

History: Add. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997



Section 168.619 National convention delegates; basis of election; affidavit; certification; duration of commitment; vacancy; legislator prohibited from selecting delegates; participation of legislator in convention business; opportunity of registered elector or public official to be elected as delegate not restricted.

Sec. 619.

(1) National convention delegates elected under this act shall be elected on a basis that insures that the proportion of the total national convention delegation that is uncommitted or is committed to each presidential candidate equals, as near as is practicable, the proportion of the popular vote that was cast as uncommitted or for each respective presidential candidate of the particular political party's total popular vote at the presidential primary election. The determination of these proportions shall only include the votes cast as uncommitted, or for a particular presidential candidate, if the total vote cast as uncommitted, or for that particular presidential candidate, equals at least the percentage determined by state political party rule of the total vote cast for all presidential candidates or as uncommitted for that political party at that presidential primary election.

(2) Before an individual may be elected as a delegate to the national convention of a political party, that individual shall file an affidavit as required under section 562b. If the individual names a presidential candidate in the affidavit under section 562b(1)(a), that individual shall also be certified by the presidential candidate or the presidential candidate's designee as a delegate committed to that presidential candidate. A national convention delegate shall be bound to vote for the presidential candidate for whom he or she designated commitment, if any, under section 562b and as certified by the presidential candidate or the presidential candidate's designee under this section before the delegate is elected as a national delegate until the end of the first ballot at the national convention. However, a national convention delegate is released from that commitment by the withdrawal of that presidential candidate from contention for that party's nomination or by written release of that presidential candidate to the chairperson of the national convention, whichever is earliest.

(3) If a vacancy occurs in the elected delegation, it shall be filled by an alternate selected by the caucus for the candidate to whom the original delegate was committed, and the alternate shall be required to meet the same qualifications of the delegate being replaced.

(4) A person who is a delegate at large to a state convention of his or her political party only by virtue of being a member of the state legislature as provided in section 595a shall not participate in the selecting of delegates to his or her political party's national convention. This subsection does not prohibit that person from participating in other convention business. Neither this provision nor any other provision of law shall be understood to restrict the opportunity of any registered elector in this state, including all public officials, to be elected as a delegate to any county, district, state, or national convention of the elector's political party.

History: Add. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1995, Act 87, Imd. Eff. June 20, 1995



Section 168.620 Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.620a Law applicable to selection of delegates; state or national political party rule.

Sec. 620a.

For purposes of this act, a state political party shall follow state law pertaining to the selection of delegates if required to follow state law by a state or national political party rule. If there is no such state or national political party rule, a requirement of this act pertaining to the selection of delegates applicable after the election of delegates to the county convention shall not apply to a political party if that requirement conflicts with a rule of that political party.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988






116-1954-XXVI CHAPTER XXVI DELEGATES—REFERENDUM (168.621...168.626)

Section 168.621 Party convention delegates; nomination.

Sec. 621.

In all counties the provisions of this chapter shall be in force and effect and the nomination of all candidates of all political parties for delegates to county conventions shall be conducted as herein provided.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 124, Imd. Eff. Apr. 13, 1956 ;-- Am. 1964, Act 236, Imd. Eff. May 27, 1964
Popular Name: Election Code



Section 168.622 County conventions; time and place; election and duties of chairperson; vacancies; rules and regulations.

Sec. 622.

The county conventions of each political party shall be held at the time and place that the county committee of each political party, through its chairperson, designates. County conventions at which delegates to a state convention are to be selected shall be held only at the times designated by the state central committee of the political party. The convention shall be called to order by the chairperson of the county committee of each political party. The chairperson shall act as temporary chairperson until the delegates elect a permanent chairperson. A permanent chairperson shall be elected before any other business is transacted. The election of a permanent chairperson shall be conducted as provided in this section. The chairperson of the county committee shall cause to be read the list of elected delegates and delegates at large under section 599(5) for the convention furnished to the chairperson by the county clerk under section 608. However, before reading the list, the chairperson of the county committee shall delete from the list the names of delegates that have been certified by the county clerk as disqualified under section 624a and shall add to the list the names of delegates elected to fill a vacancy for the balance of an unexpired term under this section, if any. When the name of each delegate on the list is called, the delegate shall state his or her choice for permanent chairperson. The person receiving a majority of the votes of the delegates present shall become permanent chairperson. The convention may fill any vacancy occurring in any delegation to a county convention by a majority vote of the delegates present. However, a vacancy shall not be filled by any person not a qualified, registered elector residing in the precinct in which the vacancy occurs. The convention shall prescribe the rules and regulations for the conduct of its affairs.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.623 Repealed. 1972, Act 60, Imd. Eff. Feb. 22, 1972.



Section 168.623a Mailing or delivering certificate showing number of delegates to county convention; time; notice; failure to forward certificate; allotment and apportionment of delegates; election of delegates by direct vote.

Sec. 623a.

(1) On or before April 1 in even numbered years, the chairperson of the county committee or district committee of a congressional district or a part of a congressional district considered a county under section 592 of each political party shall forward by mail or otherwise deliver to the board of election commissioners in that county a certificate showing the number of delegates to the county convention to which each precinct of the county is entitled. The chairperson of the state central committee of a political party shall notify the chairperson of the county committee or district committee of a congressional district or a part of a congressional district considered a county under section 592 of that political party no later than March 1 in even numbered years that the certificate required by this subsection is to be delivered to the board of election commissioners on or before April 1 of that year.

(2) If the chairperson fails to forward the certificate required by subsection (1) by the day specified, the board of election commissioners shall immediately determine the number of delegates to the county convention that each precinct should elect for the implementation of this act.

(3) The allotment of delegates to all precincts in the state shall be made to insure, as near as is practicable, equal apportionment based upon the total vote cast for the candidate of each political party for either president of the United States or secretary of state at the last general November election when elections for those offices were held, whichever is later. However, each precinct shall have at least 1 delegate.

(4) The apportionment shall be based on the precincts as they exist 180 days before the August primary election in even numbered years.

(5) As many delegates in each precinct as a political party is entitled to according to the certificate authorized by the chairperson of the county committee or the board of election commissioners shall be elected at the August primary in even numbered years by direct vote of the registered electors of each political party in the county.

History: Add. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1983, Act 181, Imd. Eff. Oct. 25, 1983 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.624 Delegate to county or district conventions; qualifications; affidavits of identity; seating of delegates; violation as misdemeanor; complaint; procedure.

Sec. 624.

(1) A person holding a public office in this state or a municipal subdivision of this state may become a candidate for delegate to the county or district conventions.

(2) A candidate for delegate to the county or district conventions of a political party shall be a qualified and registered elector residing within, as well as having his or her actual bona fide residence within, the election precinct for which he or she desires to become a candidate on the filing deadline. Until December 31, 2013, a candidate shall file an affidavit of identity as prescribed in section 558(1) with the county clerk of the county or the clerk of the city or township in which the candidate resides. Beginning January 1, 2014, a candidate shall file an affidavit of identity as prescribed in section 558(1) with the county clerk of the county in which the candidate resides. Until December 31, 2013, a clerk shall receive affidavits of identity under this section up to 4 p.m. on the twelfth Tuesday before the time designated for holding a primary election in the county. Beginning January 1, 2014, a county clerk shall receive affidavits of identity under this section up to 4 p.m. on the thirteenth Tuesday before the time designated for holding a primary election in the county. Until December 31, 2013, within 4 days after the last day for filing affidavits of identity under this section, the city or township clerk shall forward to the county clerk the affidavit of identity of each candidate who has qualified for a position on the primary ballot. All duly elected and certified delegates shall be seated at the county or district county conventions. A person violating this section is guilty of a misdemeanor.

(3) If a written complaint is made to the county clerk with respect to the registration or bona fide residence, or both, of a candidate, the county clerk shall check with the township or city clerk of the township or city in which the candidate is registered or residing, or both. The township or city clerk shall report back to the county clerk within 48 hours as to the registration or bona fide residence, or both, of the candidate. If the township or city clerk's report shows that the candidate is not a registered elector or a bona fide resident of the election precinct of the township or city for which the petition shows the candidate is a resident, the county clerk shall remove the name of the candidate from the ballot. A complaint received by the county clerk after the ballots have been released for printing and before the primary election shall not be acted upon.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 42, Imd. Eff. May 26, 1966 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012



Section 168.624a Precinct delegate; resignation; notice; withdrawal of name from ballot; qualification of delegate to participate in convention; complaint regarding qualification of delegate; report; certification that delegate not qualified to hold office.

Sec. 624a.

(1) A precinct delegate may resign his or her office upon written notice to the chairperson of the county committee and the county clerk of the county or district in which the delegate resides.

(2) A person who has filed petitions for precinct delegate may withdraw his or her name from the ballot by filing a statement of withdrawal with the county clerk within 72 hours after 4 p.m. of the last day to file for the office of precinct delegate.

(3) A person elected to fill a delegate vacancy or elected as a precinct delegate is not qualified to participate in a convention if, at the time of the convention, that person does not reside in the precinct from which he or she was elected. A delegate is not disqualified if the delegate no longer resides in the precinct as a result of a division or rearrangement of the precinct under section 656, 660, or 661.

(4) If a written complaint is made to the county clerk regarding a delegate's qualification to hold the office, the county clerk shall check with the township or city clerk of the township or city in which the delegate indicated on the nominating petition as his or her place of residence. The township or city clerk shall report back to the county clerk within 48 hours as to the complaint made under this subsection. If the township or city clerk's report shows that the delegate is not qualified to hold the office, the county clerk shall certify to the chairperson of the county committee of the political party the name of the delegate of that political party who is no longer qualified to hold the office of delegate under this subsection.

History: Add. 1971, Act 66, Imd. Eff. July 28, 1971 ;-- Am. 1978, Act 173, Imd. Eff. May 30, 1978 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.624b, 168.624c Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.624d Filling vacancies in precincts.

Sec. 624d.

Vacancies in precincts resulting from the death of a delegate, the written resignation of a delegate to the chairperson of the county committee, the removal of a delegate's residence from the precinct, or any other reason may be filled for the balance of the unexpired term by a majority vote at the county convention of the delegates elected and serving. A delegate vacancy shall be filled by a registered elector of the precinct in which the vacancy occurs.

History: Add. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.624e Expired. 1972, Act 185, Eff. Jan. 1, 1973.



Section 168.624f Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.624g Cost of conducting presidential primary election; reimbursement; payment upon presentation and approval of verified account; excluded costs; compensation for processing voter identification cards; implementation of subsection (3); appropriation; qualification for reimbursement; payment or disapproval of verified account.

Sec. 624g.

(1) The state shall reimburse each county, city, and township for the cost of conducting a presidential primary election. The reimbursement shall not exceed the verified account of actual costs of the election.

(2) Payment shall be made upon presentation and approval of a verified account of actual costs to the department of treasury, local government audit division, after the department of treasury and the secretary of state agree as to what constitutes valid costs of conducting an election. Reimbursable costs do not include salaries of permanent local officials; the cost of reusable supplies and equipment; or costs attributable to local special elections held in conjunction with the presidential primary. The state shall disapprove costs not in compliance with this section.

(3) The state shall also compensate each city and township for the processing of voter identification cards required for the sole purpose of changing or adding an elector's designation of a political party preference or no political party preference. Compensation shall not be paid to a city or township for the processing of voter identification cards required for original voter registration applications or voter registration applications changing an elector's address. The secretary of state shall equitably distribute funds appropriated to implement this subsection upon receipt of an annual verified account of actual costs from each city and township stating the number of voter identification cards processed as specified by this subsection.

(4) The legislature shall appropriate from the general fund of the state an amount necessary to implement this section.

(5) To qualify for reimbursement, a county, city, or township shall submit its verified account of actual costs no later than 90 days after the date of the presidential primary.

(6) Not later than 90 days after the state receives a verified account of actual costs, the state shall pay or disapprove the verified account.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990



Section 168.625 Voting and canvassing delegate ballot; returns; notice; furnishing names and addresses of delegates to county convention; tie vote; determination of successful candidate; determining if candidate is registered elector; certification.

Sec. 625.

A delegate ballot shall be voted and canvassed by the precinct inspectors in the same manner as ballots bearing the names of the candidates for other county offices. The returns shall be made direct to the county clerk, who shall immediately notify the successful candidates by registered, certified, or first class mail at the address given in their nominating petitions. The county clerk shall, at the same time, furnish the chairperson of the county committee of each political party with the names and addresses of the delegates to the county convention of the chairperson's political party as required in section 608. However, in case of a tie vote between the candidates for delegate in any precinct, the county clerk shall notify the candidates to appear in his or her office at a specified time, and the successful candidate shall be determined by drawing in a manner similar to that provided in section 851. If a candidate is elected who has not filed a nominating petition and whose name is not printed on the ballots, the chairperson of the board of precinct election inspectors shall determine if the candidate is a registered elector in that precinct. If the candidate is a registered elector in that precinct, the candidate's name and address shall be certified to the county clerk on the return and if not registered, the candidate's name shall not be certified on the return.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.626 Ballots; preparation; consecutive numbering; contents; paper; printing; rotation of names prohibited; delivery; distribution; time; voting machines.

Sec. 626.

The board of county election commissioners shall prepare separate ballots for each of the several political parties for each election precinct in the county. The ballots shall be numbered consecutively and shall set forth the names of the candidates for delegates who have filed affidavits of identity with the county, city, or township clerk under section 624. The ballot shall be prepared in such a manner that the electors of each political party may write, print, or paste the name of a candidate for delegate on the ballot. The delegate ballot at a partisan primary shall consist of 1 sheet of 70-pound white book paper, machine finished or equivalent, with 1 of the political party tickets printed on each side of the ballot. The names on the delegate ballot shall not be rotated. The ballots shall be delivered to the county clerk for distribution to the election precincts at least 10 days before the primary election. However, if there is located within a county, subject to the provisions of this chapter, 1 or more cities or townships, or parts of cities or townships, in which voting machines are used, the board of county election commissioners may, in its discretion, dispense with the preparation of ballots for the election of delegates to the county convention of the several political parties and provide for their election upon the voting machines.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1988, Act 116, Imd. Eff. May 2, 1988 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997






116-1954-XXVII CHAPTER XXVII SPECIAL PRIMARIES AND ELECTIONS (168.631... 168.640)

Section 168.631 Special primary election; time.

Sec. 631.

Whenever a special election shall be called to fill a vacancy in any office, the candidates for which are regularly nominated in accordance with the provisions of this act relating to primary nominations, a special primary for all political parties shall be held in the county, district or city in which the vacancy occurs on such day as may be fixed by the official or legislative body calling the special election, but not less than 20 days prior to the date of such special election, and the authorities calling any such special primary shall, in the call therefor, fix the time within which candidates may file nominating petitions.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.632 Special elections; in absence of choice for representative in congress.

Sec. 632.

The governor shall call a special election in any congressional district of the state in which there has been no choice for a representative in congress at the general November election, or he shall direct that in such case the office shall be filled at the next general election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.633 Special elections; vacancy in office of representative in congress.

Sec. 633.

The governor shall call a special election in any congressional district of the state when the right of office of a person elected representative in congress shall cease before the commencement of the term of service for which he shall have been elected, or whenever a vacancy shall occur in the office of representative in congress after the term of service has begun for which such representative was elected; or the governor shall direct that such vacancy shall be filled at the next general election to be held at least 30 days after such vacancy shall occur.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.634 Vacancy in office of state senator or representative; special or general election; selection and certification of candidate; separate ballot; notice.

Sec. 634.

(1) Except as otherwise provided in this section, when a vacancy occurs in the office of senator or representative in the state legislature, the governor may call a special election in that senatorial or representative district or direct that the vacancy be filled at the next general election.

(2) If the vacancy occurs after the primary election and before the following general election the governor may direct that the vacancy be filled at that election. If the governor directs that the vacancy be filled at the following general election, the executive committee of the county committee of each political party, if the county comprises 1 or more representative districts, or, if the district is comprised of more than 1 county, then the executive committee of the county committee of the respective political parties of each county in the district, may select, by a majority vote, a candidate for that office, and shall certify the name of the candidate to the county board of election commissioners of the county or counties comprising that representative district within 21 days after the vacancy occurs and at least 10 days before the general election. Upon certification, the candidate certified shall be the nominee of that party at that general election to fill the vacancy for the unexpired term with the same force and effect as if the person was nominated at a primary election as otherwise provided in this act. If the ballots for that election have already been printed before the certification, then the board of election commissioners shall cause the names of the candidates to be printed on a separate ballot, which ballot shall be counted, canvassed, and returned as other ballots cast at that election.

(3) If the governor directs that the vacancy be filled at the next general election, the secretary of state shall give notice of that decision similar to the notice provided for in section 651.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 464, Eff. Mar. 30, 1979 ;-- Am. 1980, Act 261, Imd. Eff. July 30, 1980 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.634a Repealed. 1970, Act 10, Imd. Eff. Mar. 31, 1970.



Section 168.635 Special elections; referendum.

Sec. 635.

A special election for the submission of a proposition may be held on a regular election date.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.636 Applicability of act to special primary elections.

Sec. 636.

The provisions of this act relative to primary election ballots shall be applicable to the ballots prepared for use at a special primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.637 Primary elections; provisions governing.

Sec. 637.

All primary elections held in this state shall be governed by and conducted in accordance with the provisions of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.638 Special elections; notice.

Sec. 638.

Whenever a special election shall be ordered by the governor to fill any vacancy, the secretary of state shall immediately notify the county clerk of each of the counties embraced in the election district, or the county clerk of the county the whole or part of which constitutes the election district, of the time of holding such election, the cause of such vacancy, the name of the officer and the time when the term of office will expire.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.639, 168.640 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.






116-1954-XXVIII CHAPTER XXVIII HOLDING OF ELECTIONS (168.641...168.799a)

Section 168.641 Regular election date; primary election; special election; direction and supervision of election consolidation; short title of section.

Sec. 641.

(1) Except as otherwise provided in this section, an election held under this act shall be held on 1 of the following regular election dates:

(a) The May regular election date, which is the first Tuesday after the first Monday in May.

(b) The August regular election date, which is the first Tuesday after the first Monday in August.

(c) The November regular election date, which is the first Tuesday after the first Monday in November.

(d) In each presidential election year when a statewide presidential primary election is held, the date of the statewide presidential primary election as provided in section 613a.

(2) If an elective office is listed by name in section 643, requiring the election for that office to be held at the general election, and if candidates for the office are nominated at a primary election, the primary election shall be held on the August regular election date.

(3) Except as otherwise provided in this subsection and subsection (4), a special election shall be held on a regular election date. A special election called by the governor under section 145, 178, 632, 633, or 634 to fill a vacancy or called by the legislature to submit a proposed constitutional amendment as authorized in section 1 of article XII of the state constitution of 1963 may, but is not required to be, held on a regular election date.

(4) A school district may call a special election to submit a ballot question to borrow money, increase a millage, or establish a bond if an initiative petition is filed with the county clerk. The petition shall be signed by a number of qualified and registered electors of the district equal to not less than 10% of the electors voting in the last gubernatorial election in that district or 3,000 signatures, whichever number is lesser. Section 488 applies to a petition to call a special election for a school district under this section. In addition to the requirements set forth in section 488, the proposed date of the special election shall appear beneath the petition heading, and the petition shall clearly state the amount of the millage increase or the amount of the loan or bond sought and the purpose for the millage increase or the purpose for the loan or bond. The petition shall be filed with the county clerk by 4 p.m. of the twelfth Tuesday before the proposed date of the special election. The petition signatures shall be obtained within 60 days before the filing of the petition. Any signatures obtained more than 60 days before the filing of the petition are not valid. If the special election called by the school district is not scheduled to be held on a regular election date as provided in subsection (1), the special election shall be held on a Tuesday. A special election called by a school district under this subsection shall not be held within 30 days before or 35 days after a regular election date as provided in subsection (1). A school district may only call 1 special election pursuant to this subsection in each calendar year.

(5) The secretary of state shall direct and supervise the consolidation of all elections held under this act.

(6) This section shall be known and may be cited as the "Hammerstrom election consolidation law".

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2003, Act 298, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2015, Act 2, Eff. May 21, 2015 ;-- Am. 2015, Act 101, Eff. Sept. 28, 2015 ;-- Am. 2015, Act 197, Imd. Eff. Nov. 24, 2015



Section 168.642 Regular election or regular primary election held by city or village.

Sec. 642.

(1) Except as otherwise provided in this section and section 642a, beginning on September 1, 2004, a city shall hold its regular election or regular primary election as follows:

(a) A city shall hold its regular election for a city office at the odd year general election.

(b) A city shall hold its regular election primary at the odd year primary election.

(c) A city that holds its regular election for a city office annually or in the even year on the November regular election date shall continue holding elections on that schedule.

(d) A city that holds its regular election primary for a city office annually or in the even year on the August regular primary election date shall continue holding primary elections on that schedule.

(2) If, on September 1, 2004, a city holds its regular election at other than a regular November election date, the city council may choose to hold the regular election on the May regular election date by adopting a resolution in compliance with this section. Except as provided in section 642a, if a city council adopts the resolution in compliance with this section to hold its regular election on the May regular election date, after December 31, 2004, the city's regular election is on the May regular election date. If a city's regular election is held on the May regular election date, the city shall not hold a regular primary election.

(3) If, on September 1, 2004, a city holds its regular election annually or in the even year on the November regular election date, the city council may choose to hold the regular election at the odd year general election by adopting a resolution in compliance with this section. Except as provided in section 642a, if a city council adopts the resolution in compliance with this section to hold its regular election at the odd year general election, after December 31, 2004, the city's regular election is at the odd year election. If a city's regular election is held at the odd year general election, the city's regular election primary shall be held at the odd year primary election.

(4) If, on September 1, 2004, a city holds its regular election annually on the November regular election date, the city council may choose to hold the regular election at the even year general election by adopting a resolution in compliance with this section. Except as provided in section 642a, if a city council adopts the resolution in compliance with this section to hold its regular election at the even year general election, after December 31, 2004, the city's regular election is at the even year election. If a city's regular election is held at the even year general election, the city's regular election primary shall be held at the even year primary election.

(5) A village shall hold its regular election as follows:

(a) A village shall hold its regular election for a village office at the general election and the appropriate township clerk shall conduct the election.

(b) A village shall not hold a regular primary election.

(6) If a village's special election is held in conjunction with another election conducted by a township, the village shall pay the township a proportionate share of the election expenses. If a village's special election is not held in conjunction with another election conducted by a township, the village shall pay the township 100% of the actual costs of conducting the village's special election.

(7) A resolution permitted under this section or section 642a is valid only if a city council adopts the resolution in compliance with all of the following:

(a) The resolution is adopted before 1 of the following:

(i) If the resolution is permitted under subsection (2), (3), or (4), January 1, 2005.

(ii) If the resolution is permitted under section 642a(1), (2), or (4), January 1 of the year in which the change in the date of the election takes effect.

(b) Before adopting the resolution, the council holds at least 1 public hearing on the resolution. The public hearing may be held on the same day and immediately before considering the adoption of the resolution.

(c) The council gives notice of each public hearing on the resolution in a manner designed to reach the largest number of the jurisdiction's qualified electors in a timely fashion.

(d) The council votes on the resolution and, on a record roll call vote, a majority of the council's board members, elected or appointed, and serving, adopt the resolution.

(e) The council files the resolution with the secretary of state.

History: Add. 2003, Act 302, Eff. Sept. 1, 2004 ;-- Am. 2004, Act 292, Eff. Sept. 1, 2004 ;-- Am. 2011, Act 233, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013 ;-- Am. 2015, Act 100, Eff. Sept. 28, 2015



Section 168.642a Change of regular election schedule.

Sec. 642a.

(1) After December 31, 2004, a city council that adopted a resolution so that its regular election is held on the May regular election date may change its regular election to the odd year general election by adopting a resolution in compliance with section 642. If a city council adopts the resolution in compliance with section 642 to hold its regular election at the odd year general election, after December 31 of the year in which the resolution is adopted, the city's regular election is at the odd year general election.

(2) After December 31, 2004, a city council that holds its regular election for city offices annually or in the even year on the November regular election date may change its regular election schedule to the odd year general election and the odd year primary election by adopting a resolution in compliance with section 642. If a city council adopts the resolution in compliance with section 642, the city's regular election is at the odd year general election and its primary is at the odd year primary election.

(3) After December 31, 2010, a city that adopted a resolution so that its regular election primary is held at the September election shall hold its regular election primary at the odd year primary election.

(4) After December 31, 2011, a city that holds its regular election for city offices annually or in the odd year on the November regular election date may change its regular election schedule to the even year general election and the even year primary election by adopting a resolution in compliance with section 642. If a city council adopts the resolution in compliance with section 642, after December 31 of the year in which the resolution is adopted, the city's regular election is at the even year general election and its primary is at the even year primary election.

(5) After December 31, 2012, a village that adopted a resolution so that its regular election is held at the September election shall hold its regular election at the general November election.

History: Add. 2003, Act 302, Eff. Sept. 1, 2004 ;-- Am. 2004, Act 294, Eff. Sept. 1, 2004 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2010, Act 182, Imd. Eff. Sept. 30, 2010 ;-- Am. 2010, Act 222, Imd. Eff. Dec. 10, 2010 ;-- Am. 2011, Act 233, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.642c Regular election for office of school board member.

Sec. 642c.

Beginning January 1, 2012, a school district shall hold its regular election for the office of school board member at the general November election.

History: Add. 2011, Act 233, Eff. Jan. 1, 2012
Popular Name: Election Code



Section 168.643 General election; officers to be elected.

Sec. 643.

At the general election, the following officers shall be elected when required by law:

(a) Presidential electors.

(b) In the state at large, a governor and a lieutenant governor, a secretary of state, and an attorney general.

(c) A United States senator.

(d) In each congressional district, a representative in congress.

(e) In each state senatorial district, a state senator.

(f) In each state representative district, a representative in the state legislature.

(g) Justices of the supreme court.

(h) Two members of the state board of education.

(i) Two regents of the University of Michigan.

(j) Two trustees of Michigan State University.

(k) Two governors of Wayne State University.

(l) In each county or district, judges of the court of appeals, a judge or judges of the circuit court, a judge or judges of probate, a judge or judges of the district court, a prosecuting attorney, a sheriff, a treasurer, an auditor, a mine inspector, a county road commissioner, a drain commissioner, a surveyor, and, subject to section 200, a clerk and a register of deeds or a clerk register.

(m) Township officers.

(n) Any other officers required by law to be elected at that election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1998, Act 364, Imd. Eff. Oct. 20, 1998 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.643a Referendums; questions submitted to electors; form.

Sec. 643a.

A question submitted to the electors of this state or the electors of a subdivision of this state shall, to the extent that it will not confuse the electorate, be worded so that a “yes” vote will be a vote in favor of the subject matter of the proposal or issue and a “no” vote will be a vote against the subject matter of the proposal or issue. The question shall be worded so as to apprise the voters of the subject matter of the proposal or issue, but need not be legally precise. The question shall be clearly written using words that have a common everyday meaning to the general public. The language used shall not create prejudice for or against the issue or proposal.

History: Add. 1969, Act 152, Eff. Mar. 20, 1970 ;-- Am. 1994, Act 152, Eff. Jan. 1, 1995
Popular Name: Election Code



Section 168.644 Repealed. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964.



Section 168.644a-168.644c Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.644e Nomination at primary election; candidate filing deadline or certification deadline.

Sec. 644e.

Except as provided in section 642, an officer required to be elected at the odd year general election shall be nominated at the odd year primary election. Until December 31, 2013, if a charter provides for nomination by caucus or by filing a petition or affidavit directly for the general election, the candidate filing deadline or certification deadline shall be 4 p.m. on the twelfth Tuesday before the odd year general election. Beginning January 1, 2014, if a charter provides for nomination by caucus or by filing a petition or affidavit directly for the general election, the candidate filing deadline or certification deadline shall be 4 p.m. on the fifteenth Tuesday before the odd year general election. Until December 31, 2013, if a charter provides for the election at the primary of a candidate who receives more than 50% of the votes cast for that office, the candidate filing deadline or certification deadline shall be 4 p.m. on the twelfth Tuesday before the primary. Beginning January 1, 2014, if a charter provides for the election at the primary of a candidate who receives more than 50% of the votes cast for that office, the candidate filing deadline or certification deadline shall be 4 p.m. on the fifteenth Tuesday before the primary.

History: Add. 1970, Act 239, Imd. Eff. Dec. 22, 1970 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2010, Act 44, Imd. Eff. Mar. 31, 2010 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.644f Nominating petitions; filing; signatures; omission of nonpartisan petition requirement; filing deadline; adjustment; city falling under subsections (4) and (5).

Sec. 644f.

(1) Except as provided in this section and section 644e, nominating petitions for offices to be filled at the odd year general election shall be filed by 4 p.m. on the fifteenth Tuesday before the odd year primary election. The place of filing and the number of signatures shall be the same as is now required by law for those offices.

(2) If a nonpartisan petition requirement is not contained in law or charter, the minimum number of signatures shall be the amount as provided for in section 544f.

(3) If, upon the expiration of the time for filing nonpartisan petitions, not more than twice the number of candidates as there are persons to be elected to that office have filed, the primary for that office shall not be held and those persons filing valid petitions shall be declared the nominees for the offices, unless a city charter provides otherwise for city offices.

(4) Until December 31, 2015, the nominating petition filing deadline for candidates for city offices may be adjusted as provided in subsection (5) if all of the following occur:

(a) The city clerk publishes a nominating petition filing deadline that is different than the fifteenth Tuesday before the odd year primary election or the odd year general election and the nominating petition filing deadline published by the city clerk is between the fifteenth Tuesday and the twelfth Tuesday before the odd year primary election or the odd year general election.

(b) The city clerk did not publicly correct the filing deadline error at least 2 weeks before the fifteenth Tuesday before the odd year primary election or the odd year general election.

(c) One or more candidates for city offices in that city relied upon the incorrect nominating petition filing deadline, failed to file nominating petitions by the fifteenth Tuesday before the odd year primary election or the odd year general election, and filed nominating petitions by the filing deadline published by the city clerk that are determined by the city clerk to contain a sufficient number of valid signatures.

(5) If the bureau of elections confirms that all of the conditions set forth in subsection (4) are met, the bureau of elections may authorize the city clerk to adjust the nominating petition filing deadline for that odd year primary election or that odd year general election from the fifteenth Tuesday before the odd year primary election or the odd year general election to the incorrectly published nominating petition filing deadline.

(6) A city that falls under subsections (4) and (5) is subject to all of the following:

(a) Until December 31, 2017, the city clerk of that city shall attend at least once annually an election training school conducted by the director of elections as provided in section 33.

(b) Until December 31, 2017, the city clerk shall submit nominating petitions to the secretary of state for final approval as to form before being circulated for signatures and shall submit any election filing deadline calendars and any correspondence relating to those calendars to the secretary of state before being provided to the public.

(c) The secretary of state shall conduct a postelection audit after each November election held in the city in 2015, 2016, and 2017.

(d) The secretary of state shall conduct an administrative audit of the city clerk's elections operations and shall report the results of that administrative audit to the house and senate committees dealing with elections no later than October 1, 2015.

(e) Until December 31, 2015, the secretary of state shall conduct preelection precinct election inspector training for those acting as precinct election inspectors at any August or November election held in the city.

(f) Notwithstanding section 683, beginning January 1, 2016 and until December 31, 2017, those acting as precinct election inspectors at any August or November election held in the city shall attend a preelection training school for election inspectors conducted by the county clerk of the county in which the city is located.

History: Add. 1970, Act 239, Imd. Eff. Dec. 22, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012 ;-- Am. 2015, Act 43, Imd. Eff. June 5, 2015
Popular Name: Election Code



Section 168.644g Terms of office; extension.

Sec. 644g.

(1) A term of office shall not be shortened by the provisions of sections 641 to 644i. An officer scheduled by prior law to be elected at a time other than the odd year general election shall not be elected on the date scheduled but shall continue in office until a successor takes office after being elected in the first odd year general election following that date. If the regular election date for holding a jurisdiction's regular election is changed under section 642, 642a, or 642c, the term of an official who was elected before the effective date of the change continues until a successor is elected and qualified at the next regular election.

(2) Notwithstanding a law or charter provision to the contrary, an officer required to be elected at the odd year general election, who by law or charter is elected for a term of an odd number of years shall, after September 1, 2004, be elected for a term of 1 year longer than provided by law or charter.

(3) In home rule cities where the charter provides for the election of city officers at a time other than at the odd year general election and provides that members of the governing body are not all to be elected in the same year, the governing body by ordinance adopted prior to April 1, 1971 may alter the length of terms now provided by charter to provide that the city may continue to elect part of the governing body at each election. A term shall not be extended beyond January 1 following the first odd year general election at which the officer would be elected as provided by charter. A term shall not be for more than 4 years.

History: Add. 1970, Act 239, Imd. Eff. Dec. 22, 1970 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 293, Imd. Eff. July 23, 2004 ;-- Am. 2011, Act 233, Eff. Jan. 1, 2012
Popular Name: Election Code



Section 168.644h Time of taking office.

Sec. 644h.

All persons elected at the odd year general election shall take office at 12 noon on January 1 following the election. In home rule cities, if the charter provides for an earlier date for taking office or if prior to April 1, 1971, the council provides by ordinance for an earlier date for taking office, the earlier date shall prevail.

History: Add. 1970, Act 239, Imd. Eff. Dec. 22, 1970
Popular Name: Election Code



Section 168.644i Manner of conducting elections.

Sec. 644i.

All odd year primary and general elections shall be conducted in the manner elections for state and county offices are conducted.

History: Add. 1970, Act 239, Imd. Eff. Dec. 22, 1970
Popular Name: Election Code



Section 168.644j-168.644l Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.645 Repealed. 1958, Act 192, Eff. Sept. 13, 1958.



Section 168.646 Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.646a Election of local officer; nomination; certification of ballot wording; applicability of provisions.

Sec. 646a.

(1) If a local officer is to be elected at a general November election, candidates for the local office shall be nominated in the manner provided by law or charter, subject to sections 641 and 642. If candidates for the local office are to be nominated at caucuses, the caucuses shall be held on a date before the date set for the primary election or on the Saturday before the day of the primary election as determined by the local legislative body at least 20 days before the date of the caucus. If candidates are nominated by filing petitions or affidavits, they shall be filed at a time provided by charter, but not later than the date of the primary. Except as provided in section 642, the local primary election shall be held on the same day as a state or county primary election. If a state or county primary is being held on the same day, the last day for local candidates to file nominating petitions is the same as the last date to file petitions for state and county offices. The names of all local candidates and titles of office shall be certified to the county clerk by the local clerk within 5 days after the last day for filing petitions, and certification of nominees shall be made to that clerk within 5 days after the date on which the primary or caucus was held.

(2) If a ballot question of a political subdivision of this state including, but not limited to, a county, city, village, township, school district, special use district, or other district is to be voted on at a regular election date or special election, the ballot wording of the ballot question shall be certified to the proper local or county clerk not later than 4 p.m. on the twelfth Tuesday before the election. If the wording is certified to a clerk other than the county clerk, the clerk shall certify the ballot wording to the county clerk at least 82 days before the election. Petitions to place a county or local ballot question on the ballot at the election shall be filed with the clerk at least 14 days before the date the ballot wording must be certified to the local clerk.

(3) The provisions of this section apply to and control the filing deadlines for candidates for local office to be elected at the general November election and for all ballot questions of a political subdivision of this state at any regular election, primary election, or special election notwithstanding any provisions of law or charter to the contrary.

History: Add. 1958, Act 86, Eff. Sept. 13, 1958 ;-- Am. 1961, Act 178, Eff. Sept. 8, 1961 ;-- Am. 1962, Act 109, Eff. Mar. 28, 1963 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1964, Act 252, Imd. Eff. May 28, 1964 ;-- Am. 1970, Act 23, Imd. Eff. May 27, 1970 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2002, Act 431, Imd. Eff. June 6, 2002 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 295, Imd. Eff. July 23, 2004 ;-- Am. 2006, Act 647, Eff. May 14, 2007 ;-- Am. 2013, Act 253, Eff. Apr. 26, 2014 ;-- Am. 2015, Act 197, Imd. Eff. Nov. 24, 2015



Section 168.646b Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.646c Repealed. 1990, Act 7, Imd. Eff. Feb. 12, 1990.



Section 168.646d Repealed. 1980, Act 188, Imd. Eff. July 3, 1980.



116-1954-XXVIII-NOTICES-OF-ELECT NOTICES OF ELECTION (168.647...168.653a)

Section 168.647 Notice of elections; registered or certified mail.

Sec. 647.

Notices of election required by this act to be given by the secretary of state to county clerks, and by county clerks to city and township clerks, shall be sent by registered or certified mail with return receipt demanded.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.648 Notice of elections to county clerk; time, contents.

Sec. 648.

The secretary of state, at least 60 days and not more than 90 days preceding any regular state or district primary or election, shall send to the county clerk of each county a notice in writing of such primary or election, specifying in such notice the federal, state and district offices for which candidates are to be nominated or elected, as well as any constitutional amendments and questions to be submitted thereat.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.649 Repealed. 2012, Act 276, Eff. Aug. 16, 2012.



Section 168.649a Airport authority referendum; petitions, filing; submission.

Sec. 649a.

Regardless of any other provisions of this act, referendum petitions filed pursuant to the provisions of and within the time limit provided by section 23 of Act No. 73 of the Public Acts of 1970, being section 259.823 of the Compiled Laws of 1948, shall be placed on the ballot at the next general election if the referendum petitions are determined by the secretary of state to be sufficient and valid as required by this act the same as other referendum petitions filed under the provisions of this act. Referendum petitions filed under the provisions of section 23 of Act No. 73 of the Public Acts of 1970 with the secretary of state shall be canvassed by him and if found to be sufficient shall be certified to the county clerks within the authority from which the petitions were filed and he shall at the same time prescribe the form in which the special question shall be submitted. The returns shall be canvassed by the board of county canvassers and the results certified to the secretary of state.

History: Add. 1970, Act 211, Imd. Eff. Sept. 18, 1970
Popular Name: Election Code



Section 168.650 Subsequent vacancy; additional notice to county clerks.

Sec. 650.

If, after such notices have been sent, a vacancy shall occur in any office which by law is required to be filled at such election, the secretary of state shall send to each county clerk an additional notice specifying the office in which such vacancy exists and that such vacancy will be filled at the next general election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.651 Special election; notice to county clerks, contents.

Sec. 651.

Whenever a special election shall be ordered by the governor to fill any vacancy, the secretary of state shall immediately notify the county clerk of each of the counties embraced in the election district, or the county clerk of the county, the whole or part of which constitutes the election district, of the time of holding such election, the cause of such vacancy, the name of the officer and the time when the term of office will expire.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.652 Special elections; notice to city and township clerks, contents.

Sec. 652.

On receipt of any such notice from the secretary of state, the county clerk shall forthwith send a copy of the notice in writing to the clerk of each city and township in his county, which notice shall contain in substance the notice so received from the secretary of state, and he shall at the same time in such notice designate all county offices to be filled and any questions to be submitted at such election. If such county shall be divided into 2 or more senatorial or representative districts, such notice, so far as it relates to the election of senators and representatives, shall be sent by the county clerk to the clerk of each city and township in each respective district.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.653 Repealed. 1982, Act 2, Imd. Eff. Jan. 27, 1982.



Section 168.653a Election notice; publication; form; agreement to jointly publish notice.

Sec. 653a.

(1) On receipt of the notice from the county clerk pursuant to section 652, the clerk of each city and township shall give notice of the time and place at which the election is to be held, the offices to be filled, and the proposals to be submitted to the voters. The notice shall be published in a newspaper published, or of general circulation, in the city or township. A caption or brief description of the proposal or proposals along with the location where an elector can obtain the full text of the proposal or proposals shall be included in the notice. The publication shall be made not less than 7 days before the election. The notice shall be in substantially the following form:

(2) A county clerk may enter into an agreement with the clerk of 1 or more townships or cities in the county or the clerks of 1 or more cities or townships in a county may enter into an agreement to jointly publish the notice in subsection (1). The notice shall be published in a newspaper of general circulation in the cities and townships listed in the notice. If certain offices or proposals are to be voted on in less than all of the precincts, the notice shall specify the townships or cities that shall vote on only those offices or proposals.

History: Add. 1982, Act 2, Imd. Eff. Jan. 27, 1982 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005






116-1954-XXVIII-ELECTION-PRECINC ELECTION PRECINCTS (168.654...168.661)

Section 168.654 Election precincts; definition.

Sec. 654.

The words “election precinct” as used in this act shall mean a political subdivision, the area of which is embraced in its entirety within the confines of a city, ward, township or village, and for which not more than 1 polling place is provided for all qualified and registered electors residing therein. When not divided according to law into 2 or more election precincts, each organized city, ward, township and village shall be an election precinct.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.654a Election precinct; composition; “clearly observable boundaries” defined.

Sec. 654a.

(1) Except as otherwise provided in this section, an election precinct under this act shall be composed as nearly as practicable of compact and contiguous territory and shall have clearly defined and clearly observable boundaries. An election precinct in existence on the effective date of the amendatory act that added this section that does not comply with this section shall be divided, consolidated, or reestablished to comply with this section not later than 210 days before the primary next preceding the 1996 general November election.

(2) As used in this section, “clearly observable boundaries” includes 1 or more of the following:

(a) A named road or street.

(b) A road or highway that is part of the federal, state primary, or state secondary road system.

(c) A river, stream, or drainage feature that is 40 feet or more in width.

(d) A natural or constructed permanent physical feature that is shown on an official county, city, or township map issued by the department of transportation or a United States geological survey topographical map.

(e) An apartment building, a dormitory, or other permanent multiple-unit housing structure.

(f) Any line or demarcation that meets the requirements of and is recognized by the United States bureau of the census.

History: Add. 1994, Act 401, Imd. Eff. Dec. 29, 1994
Popular Name: Election Code



Section 168.655 Election precincts; time periods; outer boundaries; division or consolidation.

Sec. 655.

(1) Notwithstanding any other provision of this act, the outer boundaries of election precincts as established pursuant to this act for the 1988 general November election and the primary election next preceding the 1988 general November election shall remain as established at that time through the 1992 general November election, except as permitted in subsections (2) and (3).

(2) An election precinct may be divided or 2 or more contiguous election precincts may be consolidated as long as the outer boundaries are not altered during the time period mentioned above.

(3) Election precincts shall be divided, consolidated, or established within 30 days after the effective date of congressional, legislative, or county commissioner reapportionment plans.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1987, Act 226, Imd. Eff. Dec. 28, 1987
Popular Name: Election Code



Section 168.656 Division of precincts.

Sec. 656.

(1) A city, ward, township, or village using paper ballots, having less than 400 registered voters, which constitutes a single election precinct, in the discretion of the election commission, or other officials charged with the performance of the duty by the charter of the city or village, may be divided into 2 or more election precincts. In a township, upon a petition signed by not less than 25 qualified electors of the township showing the boundaries of the proposed election precincts, the township board shall submit to the electors of the township, at the next election held in the township, the question of the division of the township into election precincts, as set forth in the petition. If, at the referendum, the electors of the township decide in favor of the division of the township into such election precincts, the township board shall thereupon make the division and enter the same of record in the proceedings of the township board. When in a township, city, ward, or village, or in an election precinct therein, using paper ballots, there is 400 or more registered electors, the election commission of the township or city, or other officials charged with the performance of the duty by the charter of the city or village, shall by resolution divide the precincts into 2 or more precincts, or shall again divide the township, city, ward, or village into election precincts, so that there shall not be more than 400 registered electors in any 1 precinct.

(2) Except as provided in subsection (3), city and township election commissions shall divide precincts according to law, not later than 210 days before the primary next preceding the general November election, and shall immediately notify the county clerk of the number of registered voters in each precinct in such city or township. The county clerk shall notify the secretary of state not later than 200 days before the primary of any precincts in his or her county which have not been divided according to law, and the secretary of state shall proceed to make the divisions as are necessary at the expense of the city or township involved, not later than 180 days before the primary next preceding the general November election. The division of precincts shall be made effective not later than 180 days before the primary election next preceding the general November election.

(3) In the second year following each federal census, precincts shall be divided pursuant to this subsection. City and township election commissions shall divide precincts, not later than 120 days before the primary election next preceding the general November election in order that a precinct, as far as is practical, is not split between districts and does not exceed 400 registered voters, and the commissions shall immediately notify the county clerk of the number of registered voters in each precinct in each city or township. The county clerk shall notify the secretary of state not later than 110 days before the primary of any precincts in the county which have not been divided, and the secretary of state shall proceed to make the divisions as are necessary at the expense of the city or township involved, not later than 90 days before the primary election. The division of precincts shall be made effective not later than 90 days before the primary election next preceding the general November election. The secretary of state may authorize, upon written request by a city or township election commission, a later division of a precinct which contains portions of more than 1 elective district. All precinct divisions under this subsection shall be completed not later than 90 days before the primary election next preceding the general November election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1969, Act 290, Imd. Eff. Aug. 11, 1969 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1982, Act 2, Imd. Eff. Jan. 27, 1982
Popular Name: Election Code



Section 168.657 Election precincts; division, rearrangement.

Sec. 657.

When any city, ward, township or village has been divided into 2 or more election precincts, the election commission, or other officials charged with the performance of such duty by the charter of any city or village, as the case may be, may by resolution divide any precinct thereof into 2 or more precincts, attach a portion of any precinct to an adjoining precinct, or may again rearrange the city, ward, township or village into election precincts as said election commission or other officials charged with the performance of such duty by the charter of any city or village, may deem necessary and convenient for conducting primaries or elections in said city, ward, township or village, in the same manner and under the same restrictions as provided in sections 656 and 661 of this act.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.658 Election precincts; consolidation.

Sec. 658.

When a city, ward, township, or village is divided into 2 or more election precincts, pursuant to law, and it appears from an examination of the precinct registration records that there are not more than 2,999 active registered electors in the city, ward, township, or village using voting machines, the election commission, or other officials charged with the performance of the duty by the charter of a city or village, by resolution, may abolish the division or divisions and after that time the city, ward, township, or village shall constitute a single election precinct as if a division had not been made. A consolidation shall not be made later than the 120 days before a primary or election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1969, Act 290, Imd. Eff. Aug. 11, 1969 ;-- Am. 1977, Act 236, Imd. Eff. Nov. 30, 1977 ;-- Am. 2012, Act 270, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.659 Consolidation of election precincts.

Sec. 659.

(1) If a county, city, ward, township, village, metropolitan district, or school district is divided into 2 or more election precincts, the county, city, ward, township, or village election commissioners may, by resolution, consolidate the election precincts for a particular election that is not a general November election, primary election immediately before a general November election, or other statewide or federal election. In making the determination to consolidate election precincts for a particular election, the election commission shall take into consideration the number of choices the voter must make, the percentage of registered voters who voted at the last similar election in the jurisdiction, and the intensity of the interest of the electors in the jurisdiction concerning the candidates and proposals to be voted upon. Consolidated precincts shall not exceed 5,000 active registered electors.

(2) A consolidation under this section shall be made not less than 60 days before a primary, general, or special election.

(3) Unless the polling places for the election precincts to be consolidated are located in the same building, when a county, city, ward, township, or village consolidates election precincts for a particular election under subsection (1), the election commissioners or other designated election officials shall do both of the following:

(a) Provide notice to the registered electors of the affected election precincts of the consolidation of election precincts for the particular election and the location of the polling place for the election precinct or precincts for that election. Notice may be provided by mail or other method designed to provide actual notice to the registered electors.

(b) Post a written notice at each election precinct polling place stating the location of the consolidated election precinct polling place.

(4) If a county, city, ward, township, or village consolidates election precincts under this section, each affected election precinct shall be treated as a whole unit and shall not be divided during the consolidation.

History: Add. 2003, Act 302, Eff. Mar. 30, 2004 ;-- Am. 2004, Act 296, Imd. Eff. July 23, 2004 ;-- Am. 2012, Act 270, Eff. Aug. 15, 2012 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013 ;-- Am. 2014, Act 94, Imd. Eff. Apr. 3, 2014



Section 168.660 Subdivision, alteration, or rearrangement of precincts; record; numbers of precincts; description of boundaries; notice; abolition of division into precincts.

Sec. 660.

When a city, ward, township, or village is subdivided into election precincts, or the election precincts are altered or rearranged, the city, township, or village election commission, or other officials charged with the performance of the duty by the charter of the city or village, shall enter that action of record in its proceedings, specify the numbers of the precincts altered or rearranged in numerical order, and describe the boundaries of each precinct. Notice of the subdivision, alteration, or rearrangement shall be given immediately by the city, township, or village clerk. The notification shall be effected by mailing to each qualified and registered elector affected by the subdivision, alteration, or rearrangement a notice by first class letter postage advising the location of his new polling place and, if deemed advisable by the city, township, or village election commission, by posting a public notice of the change in 2 places in each precinct affected thereby, advising the boundaries of each of the precincts. A notice shall also be immediately transmitted to the county clerk, and the county clerk shall transmit to the secretary of state, not later than 200 days prior to the primary next preceding the general November election, the number of election precincts in his county. The city, township, or village clerk shall give like notice of the abolition of the division of a city, ward, township, or village into election precincts, and shall, in the notice of abolition, state that the city, ward, township, or village is restored as a single election precinct and indicate the location of the polling place therein. Notice of the abolition shall be immediately transmitted to the county clerk, and by him to the secretary of state, as in the case of the subdivision or alteration of boundaries as herein provided.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976
Popular Name: Election Code



Section 168.661 Precincts using voting machines; number of machines; division or rearrangement of precincts; notices; expenses; use of paper ballots; time limitations on division of precincts; division of precincts following federal census; determining number of registered voters.

Sec. 661.

(1) When the voter registration in a precinct using voting machines is 1,000 or less, there shall be not less than 1 voting machine for each 500 active registered electors at the general November election and at the primary immediately preceding that election. When the voter registration in a precinct using voting machines is more than 1,000 and less than 3,000, there shall be at least 1 voting machine for each 600 active registered electors at the general November election and at the primary immediately preceding that election. At other primaries and elections, the number of voting machines shall be at the discretion of the local election commission. In making this determination, the local election commission shall take into consideration the number of choices the voter must make, the percentage of registered voters who voted at the last similar election in the jurisdiction, and the intensity of the interest of the electors in the jurisdiction concerning the candidates and proposals to be voted upon. When the voter registration in a precinct using voting machines exceeds 2,999, the precinct shall be divided or rearranged.

(2) Except as provided in subsection (3), city and township election commissions shall divide precincts according to law, not later than 210 days before the primary next preceding the general November election, and shall immediately notify the county clerk of the number of registered voters in each precinct in the city or township. The county clerk shall notify the secretary of state not later than 200 days before the primary of a precinct in the clerk's county which has not been divided according to law, and the secretary of state shall proceed to make divisions as are necessary at the expense of the city or township involved, not later than 180 days before the primary next preceding the general November election. If the election commission of a city, village, or township using voting machines decides to use paper ballots for a primary or election, the preceding limitations shall continue for that election. A division of precincts shall be made effective not later than 180 days before the primary election next preceding the general November election.

(3) In the second year following each federal census, precincts shall be divided pursuant to this subsection. City and township election commissions shall divide precincts, not later than 120 days before the primary election next preceding the general November election in order that a precinct, as far as is practical, is not split between districts and does not exceed 2,999 registered voters, and shall immediately notify the county clerk of the number of registered voters in each precinct in each city or township. The county clerk shall notify the secretary of state not later than 110 days before the primary of any precincts in the county which have not been divided, and the secretary of state shall proceed to make the divisions as are necessary, at the expense of the city or township involved, not later than 90 days before the primary election next preceding the general November election. The division of precincts shall be made effective not later than 90 days before the primary election. The secretary of state may authorize, upon written request by a city or township election commission, a later division of a precinct which contains portions of more than 1 elective district. All precinct divisions shall be completed not later than 90 days before the primary election next preceding the general November election. In determining the number of registered voters for a precinct under this subsection, a city or township election commission or the secretary of state, as applicable, may use either of the following:

(a) Only the active registered voters for that city or township.

(b) Both the active registered voters for that city or township and the voters in the inactive voter file for that city or township.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1964, Act 212, Imd. Eff. May 22, 1964 ;-- Am. 1975, Act 325, Imd. Eff. Jan. 9, 1976 ;-- Am. 1977, Act 236, Imd. Eff. Nov. 30, 1977 ;-- Am. 1982, Act 2, Imd. Eff. Jan. 27, 1982 ;-- Am. 2012, Act 270, Eff. Aug. 15, 2012
Popular Name: Election Code






116-1954-XXVIII-POLLING-PLACES-E POLLING PLACES, EQUIPMENT, SUPPLIES (168.662...168.683)

Section 168.662 Designating place of holding election in city, village, or township; polling places; use of publicly owned or controlled buildings; rental or erection of buildings; facilities; central polling places; abolishment; compliance with voting accessibility.

Sec. 662.

(1) The legislative body in each city, village, and township shall designate and prescribe the place or places of holding an election for a city, village, or township election, and shall provide a suitable polling place in or for each precinct located in the city, village, or township for use at each election. Except as otherwise provided in this section, school buildings, fire stations, police stations, and other publicly owned or controlled buildings shall be used as polling places. If it is not possible or convenient to use a publicly owned or controlled building as a polling place, the legislative body of the city, township, or village may use as a polling place a building owned or controlled by an organization that is exempt from federal income tax as provided by section 501(c) other than 501(c)(4), (5), or (6) of the internal revenue code of 1986, or any successor statute. The legislative body of a city, township, or village shall not designate as a polling place a building that is owned by a person who is a sponsor of a political committee or independent committee. A city, township, or village shall not use as a polling place a building that does not meet the requirements of this section. As used in this subsection, “sponsor of a political committee or independent committee” means a person who is described as being a sponsor under section 24(3) of the Michigan campaign finance act, 1976 PA 388, MCL 169.224, and includes a subsidiary of a corporation or a local of a labor organization, if the corporation or labor organization is considered a sponsor under section 24(3) of the Michigan campaign finance act, 1976 PA 388, MCL 169.224.

(2) The legislative body in each city, village, and township shall make arrangements for the rental or erection of suitable buildings for use as polling places if publicly owned or controlled buildings are not available, and shall have the polling places equipped with the necessary facilities for lighting and with adequate facilities for heat and ventilation. The legislative body may establish a central polling place or places for 6 precincts or less if it is possible and convenient for the electors to vote at the central polling place. The legislative body may abolish other polling places not required as a result of the establishment of a central polling place.

(3) The legislative body of a city, village, or township may establish a polling place at a for profit or nonprofit residence or facility in which 150 persons or more aged 62 or older reside or at an apartment building or complex in which 150 persons or more reside. A township board may provide polling places located within the limits of a city that has been incorporated from territory formerly a part of the township, and the electors of the township may cast their ballots at those polling places. If 2 contiguous townships utilize a combined township hall or other publicly owned or controlled building within 1 of the township's boundaries and outside of the other township's boundaries, and there is not another publicly owned or controlled building or a building owned or controlled by an organization that is exempt from federal income tax, as provided by section 501(c), other than 501(c)(4), (5), or (6), of the internal revenue code of 1986, available or suitable for a polling place within the other township, then each township board may provide a polling place in that publicly owned building for 1 or more election precinct.

(4) The legislative body of a city, village, or township shall not establish, move, or abolish a polling place less than 60 days before an election unless necessary because a polling place has been damaged, destroyed, or rendered inaccessible or unusable as a polling place.

(5) The legislative body of a city, village, or township shall ensure that a polling place established under this section is accessible and complies with the voting accessibility for the elderly and handicapped act and the help America vote act of 2002.

(6) As used in this section, “accessible” means the removal or modification of policies, practices, and procedures that deny an individual with a disability the opportunity to vote, including the removal of physical barriers as identified in section 261(b) of the help America vote act of 2002, 42 USC 15421, so as to ensure individuals with disabilities the opportunity to participate in elections in this state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1974, Act 165, Imd. Eff. June 23, 1974 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2004, Act 13, Imd. Eff. Feb. 26, 2004 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.663 Polling places; erection of barriers.

Sec. 663.

The legislative body of each city, village and township shall provide for and cause to be erected in the room where any election is to be held in each election precinct of such city, village or township, a suitable barrier which shall be so placed as to separate from the rest of the room the area in which the election officials, challengers, voting machines or ballot boxes and voting booths, and persons in the actual process of voting, are located. The barrier shall be of a type approved by the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1962, Act 74, Eff. Mar. 28, 1963
Popular Name: Election Code



Section 168.664 Polling places; booths or temporary rooms, specifications.

Sec. 664.

On the inside of said railing, the said officers shall cause 1 or more booths or temporary rooms to be erected. At least 1 such booth shall be provided at each polling place and not less than 1 for each 100 persons entitled to vote thereat, as shown by the registration book of the precinct. Each such booth shall be built with walls not less than 6 feet high and in such manner that the person preparing his ballot shall be concealed from all other persons. In each booth there shall be provided a shelf of sufficient size with smooth surface on which ballots may be placed to be marked.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.665 Polling places; forms, stationery and supplies; provision, delivery, approval by state bureau of elections.

Sec. 665.

All forms, stationery and supplies required by the several boards of precinct election inspectors for all federal, state, district and county primaries and elections shall be furnished in accordance with sections 666, 667, 668, 669 and 670 of this act. All forms, stationery and supplies to be provided by the secretary of state and the boards of county election commissioners shall be delivered to the county clerks who shall, in turn, deliver them to the several city and township clerks at the time official ballots are delivered, and said ballots, as well as all forms, stationery and supplies referred to in sections 666, 667, 668, 669 and 670 of this act, shall be delivered by said city and township clerks to the several boards of precinct election inspectors in sufficient time for use at any such primary or election. Notwithstanding any provision of law to the contrary, it shall be unlawful for any publisher, printer or supplier to offer for sale to any county, city, village or township clerk or election commission any of the following until such shall have been approved by the state bureau of elections:

1. Statements of returns

2. Tally books and poll books

3. Combined tally and statement books

4. Certificates of electors sworn to disability

5. Envelopes for transmitting tally books, statement books, poll books and election certificates

6. Wrappers for securing voted ballots

7. Applications for ballots

8. Anything which is required by the election law to be approved, prescribed or recommended by the secretary of state or state director of elections.

The provisions of this section shall not apply to forms printed on the direct order of any county, city, village or township clerk or election commission.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 198, Eff. Sept. 27, 1957
Popular Name: Election Code



Section 168.666 Metal seals; paper seals; blank forms for returns.

Sec. 666.

At each federal, state, district, or county primary or election, the secretary of state shall furnish to each county clerk at state expense the following items:

(a) Before each primary, general, or special election at which state, district, or county officers are to be nominated or elected, a supply of self-sealing metal seals adapted and suitable for sealing the ballot boxes used at the election. The metal seals shall have the words “State of Michigan” and serial numbers stamped on them. The secretary of state shall provide a sufficient number of metal seals for each voting precinct within the county at least 30 days before an election.

(b) A substantial supply of red gummed paper seals for use of the precinct boards of election inspectors in sealing the package of ballots and the envelopes containing the tally sheets or poll books and the statement of returns. Each seal shall have inscribed on it the words “Election Seal--State of Michigan” and the date of the primary or election at which it is to be used. A space shall also be provided on the seal in which 2 members of the board of election inspectors shall write their initials after the seal has been applied.

(c) Suitable blank forms for use by the county boards of canvassers in making returns of the canvass required by this act. Each county board of canvassers shall use the forms furnished by the secretary of state in making returns of the canvass.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2004, Act 96, Imd. Eff. May 7, 2004
Popular Name: Election Code



Section 168.666a Sealing devices for ballot boxes or containers.

Sec. 666a.

In addition to the supplies furnished under section 666, the secretary of state shall furnish to each county clerk devices to enable ballot boxes or other ballot containers to be sealed easily and securely with self-sealing metal seals.

History: Add. 1969, Act 127, Eff. Mar. 20, 1970 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000
Popular Name: Election Code



Section 168.667 Election supplies to be furnished at county expense.

Sec. 667.

At any federal, state, district or county primary or election, the various boards of county election commissioners shall furnish, at the expense of their respective counties, the following:

(a) The several boards of election commissioners shall furnish suitable forms for use by the precinct inspectors of election in making returns of any such primary or election to the boards of county canvassers. The names of all qualified candidates shall be printed thereon in their proper office divisions and after each name there shall be provided spaces in which to write the number of votes received by that particular candidate in any given precinct in words and figures. Said prescribed forms shall also have printed thereon the title or caption or other designation identifying any amendment or question to be voted on, together with spaces similar to those provided after the names of candidates for recording the affirmative and negative votes cast for each such amendment or question. Said statement of returns form shall also contain a certificate to be subscribed by each member of the precinct election board in the following form:

WE DO HEREBY CERTIFY That the foregoing is a correct statement of returns of the votes cast in the precinct indicated above, at the (primary or election) held on .........., the .......... day of .............., 19...., for the several candidates and for the (amendments or propositions) herein shown.

WE DO HEREBY FURTHER CERTIFY That all ballots cast at the (primary or election) held in the above designated precinct of the (city, ward, township or village) of .........., State of Michigan, on the .......... day of .........., in the year 19...., have been securely tied in packages or rolls and sealed in such manner as to render it impossible to open such packages or rolls or remove any of the contents thereof without breaking the said seals; that there was endorsed on each of said packages or rolls a statement showing the number and kind of ballots included in each such package or roll; that all of said packages or rolls, so endorsed, together with one tally sheet, were placed in the proper ballot box or boxes; that the slots in the ballot boxes were closed, that the ballot boxes were securely sealed with the official metal seals furnished for that purpose; that such seals were affixed in such manner as to render it impossible to open such ballot boxes without breaking such seals.

(b) The several county boards of election commissioners shall, at the expense of their respective counties, furnish suitable tally sheets or combined tally and return sheets to be used by the inspectors of election in counting the votes for all candidates and for amendments or propositions submitted on ballots prepared by said commissioners and shall deliver the same to the inspectors of election, as provided in this act in the case of ballots;

(c) The various boards of county election commissioners shall furnish self-addressed substantial paper envelopes with gummed flaps to be used by the various boards of precinct election inspectors for sealing the statements of returns, the tally books or combined tally and return sheets, poll lists and a certificate of election inspectors;

(d) The several boards of county election commissioners shall furnish a sufficient number of substantial paper wrappers for use in wrapping the packages or rolls of each kind of ballots cast at any state or county primary or election. Such wrappers shall have printed thereon a form for recording the date of the election, the city, ward or township and precinct, the number and kind of ballots contained in such package or roll and a statement to be signed by the chairman certifying that such ballots have been wrapped, tied and sealed in the required manner. The board of election commissioners of any city or township may supply a bag type container to be used in lieu of the paper wrappers. The minimum specifications of such bag type containers shall be established by the secretary of state. If such bag type containers are to be used in any city or township, the clerk thereof shall notify the county clerk and thereafter paper wrappers shall not be furnished to such city or township. Each specific type of bag type container shall be approved by the secretary of state before being used. Such bag shall have securely attached thereto a tag on which can be written the same information as is required to be placed on the paper wrappers and such bag shall contain a device whereby it can be sealed with a metal seal. Hereafter any references in law to the wrapping and sealing of paper ballots by precinct inspectors shall be deemed to include placing of ballots in bag type containers and sealing of such bags in precincts using bag type containers in lieu of paper wrappers; and

(e) The board of election commissioners of each county shall provide, at the expense of the county, for each state, district or county election in said county, as many black or blue lead pencils as may be necessary to supply each election precinct with at least 3 of such pencils for each booth erected in such precinct. The pencils provided for each precinct shall be enclosed with the official ballots when delivered to the city or township clerk as by law provided. The inspectors of election shall attach such pencils with strings, or in other suitable manner, to the shelf of the booth. The board of election commissioners of each county shall issue a warrant in payment for said pencils, and said warrant shall be paid by the county treasurer out of the general fund of the county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 222, Eff. Sept. 27, 1957
Popular Name: Election Code



Section 168.668 Delivery of voter registration list, forms, and other supplies.

Sec. 668.

Before the polls open, the city, township, or village clerk shall deliver to the board of election inspectors of each precinct the voter registration list, the forms for poll lists and returns, and any other supplies necessary to conduct the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 2004, Act 96, Imd. Eff. May 7, 2004
Popular Name: Election Code



Section 168.668a Voter information displays.

Sec. 668a.

(1) The secretary of state shall furnish to each county clerk at state expense for each precinct 2 voter information displays that contain in not less than 18-point type the following information:

(a) The hours that the polls will be open.

(b) Voting instructions.

(c) Information on an individual's right to obtain a provisional ballot and instructions on how to vote a provisional ballot.

(d) Information on the identification requirements that apply to voters who register by mail.

(e) Instructions on how to contact the appropriate election official about alleged voting rights violations.

(f) Information on the federal and state laws that prohibit fraud and misrepresentation.

(g) Information on how to challenge another voter as unqualified to vote.

(h) Other information that the secretary of state considers necessary.

(2) Upon receipt of the voter information displays under subsection (1), each county clerk shall provide to each city, township, or village clerk, as designated by the secretary of state, 2 voter information displays for each precinct in the county.

(3) The city, township, or village clerk shall provide to each precinct 2 voter information displays and an instruction ballot for display at each precinct.

(4) Before the polls open on election day, the board of election inspectors in each precinct shall post in conspicuous places in the polling place the voter information displays and instruction ballot required under this section.

(5) If requested by an elector, the city, township, or village clerk shall have available a means to provide the information contained in the voter information displays in an alternative format, as prescribed by the secretary of state.

History: Add. 2004, Act 96, Imd. Eff. May 7, 2004
Popular Name: Election Code



Section 168.669 Ballot boxes to be provided by city, township, or village.

Sec. 669.

For a federal, state, district, or county primary or election, a city, township, or village board of election commissioners shall provide, at the expense of the respective city, township, or village, each of the following:

(a) For each election precinct, a ballot box with lock and key approved under section 24j. Each ballot box shall have an opening through the inside lid of the proper size to admit a single ballot into the box. Each ballot box shall be provided with a second cover or a metal or wooden device for closing the opening to prevent access without unlocking the ballot box and breaking the seal. The city, township, or village clerk shall provide and keep adequate ballot boxes for each precinct.

(b) For each election precinct, if another ballot container in addition to a ballot box is utilized in the precinct, a ballot container approved under section 24j.

(c) For each polling place, a United States flag and any additional items needed to display the flag. The flag shall measure not less than 3 feet wide and 5 feet long. The election inspectors shall ensure that the flag is displayed at or in each polling place during an election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000
Popular Name: Election Code



Section 168.669a Polling places; ballot containers.

Sec. 669a.

In addition to ballot containers which comply with the requirements of this act, ballot containers for use at the general November election held in the year 1964 and at the primary immediately preceding, may be used if they comply with specifications approved by the secretary of state and shall be secured by sealing as directed by him.

History: Add. 1964, Act 251, Eff. Aug. 28, 1964
Popular Name: Election Code



Section 168.670 Local primaries and elections; ballots, forms, stationery and supplies.

Sec. 670.

For all local primaries and elections, the election commissioners of the various cities, townships and villages shall furnish, at the expense of their respective cities, villages and townships all ballots, forms, stationery and supplies required for the proper conduct of such primaries and elections. These supplies shall conform generally with the supplies furnished for general primaries and elections.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.671 Blank forms for returns; seals.

Sec. 671.

At the time of delivering the official ballots and other election supplies to the township and city clerks or, for city, village, or township elections, to the wards or precincts, a sufficient number of blank forms for use by the election inspectors in making the statement of returns of the election as required by law shall be delivered. At the same time, a sufficient number of seals for the use of the election inspectors in sealing the ballot boxes after the close of the election shall be delivered. A record of the number of seals delivered to each voting precinct, absent voter counting board, and absent voter counting board precinct shall be recorded and preserved.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 272, Imd. Eff. July 3, 2012
Popular Name: Election Code



Section 168.672 Board of inspectors of elections; presence in precinct polling places.

Sec. 672.

At every election, there shall be a board of at least 3 inspectors of election, constituted as in this chapter provided, in and for each election precinct. Not less than a majority of the inspectors shall be present in the precinct polling place during the time the polls are open.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.673 Repealed. 1955, Act 271, Imd. Eff. June 30, 1955;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.673a Election inspector; submission of list of interested individuals.

Sec. 673a.

Not later than May 15 of each year, the county chair of a major political party may submit to the city, township, or village clerks in that county a list of individuals who are interested in serving as an election inspector in that county. The county chair may designate in the list the city, township, or village in which each individual on the list wishes to serve.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.674 Precinct election inspectors; appointment; chairperson; political party membership; challenge; vacancies.

Sec. 674.

(1) Notwithstanding any other provision of law to the contrary and subject to this section, the city and township board of election commissioners and the village board of election commissioners for village elections only, at least 21 days but not more than 40 days before each election, but in no case less than 5 days before the date set for holding schools of instruction, shall appoint for each election precinct at least 3 election inspectors and as many more as in its opinion is required for the efficient, speedy, and proper conduct of the election. The board of election commissioners may appoint as election inspector an individual on the list submitted by a major political party under section 673a who is qualified to serve under section 677. An appointment of an election inspector under this section is void if a properly completed application for that election inspector is not on file in the clerk's office as prescribed in section 677.

(2) The board of election commissioners shall designate 1 appointed election inspector as chairperson. The board of election commissioners shall appoint at least 1 election inspector from each major political party and shall appoint an equal number, as nearly as possible, of election inspectors in each election precinct from each major political party. The board of election commissioners may appoint election inspectors in an election precinct from minor political parties. Not later than 2 business days following the appointment of election inspectors under subsection (1) for elections in which a federal or state office appears, the board of election commissioners shall notify by certified mail, personal service, or electronic transmission capable of determining date of receipt the county chair of each major political party of the names and political party affiliations of appointed election inspectors and the precincts to which those inspectors were appointed. A board of election commissioners shall not appoint a person as an election inspector if that person declares a political party preference for 1 political party but is a known active advocate of another political party. As used in this section, “a known active advocate” means a person who meets 1 or more of the following:

(a) Is a delegate to the convention or an officer of that other party.

(b) Is affiliated with that party through an elected or appointed government position.

(c) Has made documented public statements specifically supporting by name the other political party or its candidates in the same calendar year as the election for which the appointment is being made. As used in this subdivision, “documented public statements” means statements reported by the news media or written statements with a clear and unambiguous attribution to the applicant.

(3) The county chair of a major political party may challenge the appointment of an election inspector based upon the qualifications of the election inspector, the legitimacy of the election inspector's political party affiliation, or whether there is a properly completed declaration of political party affiliation in the application for that election inspector on file in the clerk's office. The challenge shall be in writing, specifically identify the reason for the challenge, and include any available documentation supporting the challenge. The county chair of the political party shall file a challenge under this subsection with the board of election commissioners not later than 4 business days following receipt of the board of election commissioners' notice of appointed election inspectors under subsection (2).

(4) Upon receipt of a challenge under subsection (3), the board of election commissioners shall determine whether the appointee has the necessary qualifications by reviewing the application or any other official records, such as voter registration records, or whether the applicant has a properly completed certification of political party affiliation in the application. If the challenge alleges that the appointee is a known active advocate of a political party other than the one on the appointee's application, the board of election commissioners immediately shall provide the appointee with a copy of the challenge by certified mail, personal service, or electronic transmission capable of determining date of receipt. The appointee may respond to the challenge within 2 business days after receiving a copy of the challenge. A response shall be by affidavit addressing the specific reasons for the challenge. Failure to respond shall result in revocation of the appointment. Within 2 business days after receiving the challenge or a response from the appointee, whichever is later, the board of election commissioners shall make a final determination and notify the appointee and the county chair of the political party of the determination.

(5) If a vacancy occurs in the office of chairperson or in the office of election inspector before election day, the chairperson of the board of election commissioners shall designate some other properly qualified applicant or election inspector as chairperson or some other qualified applicant as election inspector, as applicable, subject to this section. If a vacancy occurs in the office of chairperson on election day, the remaining election inspectors shall designate 1 of the inspectors as chairperson.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996
Popular Name: Election Code



Section 168.675 Precinct election inspectors; vacancies during election.

Sec. 675.

In case 3 inspectors shall not attend at the opening of the polls or shall not remain in attendance during the election, the electors present may choose, viva voce, such number of said electors as, with the inspector or inspectors present, shall constitute a board of 3 in number; and such electors so chosen shall be inspectors of that election during the continuance thereof: Provided, however, That not more than 2 of the members of the board of inspectors of election when constituted shall be of the same political party.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.676 Repealed. 1955, Act 271, Imd. Eff. June 30, 1955;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.677 Precinct election inspector; qualifications; application; contents; candidates ineligible; appointment.

Sec. 677.

(1) Except as otherwise provided in subsection (4), a precinct election inspector shall be a qualified and registered elector of this state, shall have a good reputation, and shall have sufficient education and clerical ability to perform the duties of the office. A person shall not be appointed to a board of election inspectors unless the person has filed an application with a city, township, or village clerk in that county where the individual wishes to serve as election inspector.

(2) The application shall be in his or her own handwriting and shall contain the applicant's name, home address, ward and precinct registration if any, date of birth, political party affiliation, education, employment, and other experience qualifications. The application shall provide a certification that the applicant is not a member or a known active advocate, as that term is defined in section 674, of a political party other than the one entered on the application. The form of the application under this section shall be approved by the state director of elections. The clerk shall maintain a file of applications filed under this section and make the applications available for public inspection at the clerk's office during normal business hours.

(3) A person shall not be knowingly appointed or permitted to act as a precinct election inspector if the person or any member of his or her immediate family is a candidate for nomination or election to any office at the election or who has been convicted of a felony or election crime. A person shall not be permitted to act as an election inspector if he or she has failed to attend a school of instruction or failed to take an examination as provided in section 683. This section does not prohibit the candidate for or delegate to a political party convention from acting as an election inspector in a precinct other than the precinct in which he or she resides. An election shall not be invalidated merely because of the violation of the provisions of this section.

(4) Except as otherwise provided in this subsection and subject to subsection (5), a person who is 16 or 17 years of age may be appointed to a board of election inspectors. Before a person may be appointed under this subsection, the first 3 members of the board required to be appointed under section 672 must meet the requirements of subsections (1) to (3). A person who is appointed under this subsection must meet the requirements of subsections (1) to (3) other than being a qualified and registered elector of this state. A person who is appointed under this subsection is not eligible to be designated as chairperson of the board under section 674.

(5) If a person seeking appointment to a board of election inspectors under subsection (4) is attending a K-12 school and if an election falls on a school day, the person shall provide to the clerk, along with the application filed under subsections (1) and (2), a written document from his or her school specifically acknowledging that person's application for appointment to the board of election inspectors and specifically excusing that person from school on the date of service, if the appointment is made.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1962, Act 67, Eff. Mar. 28, 1963 ;-- Am. 1967, Act 35, Eff. Nov. 2, 1967 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1997, Act 158, Imd. Eff. Dec. 22, 1997 ;-- Am. 2012, Act 157, Imd. Eff. June 5, 2012
Popular Name: Election Code



Section 168.678 Board of election inspectors; authority.

Sec. 678.

Each board of election inspectors shall possess full authority to maintain peace, regularity and order at its polling place, and to enforce obedience to their lawful commands during any primary or election and during the canvass of the votes after the poll is closed.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.679 Counting board; membership; appointment; duties; applicability of MCL 168.662 to place of performance.

Sec. 679.

(1) The legislative body of a city, township, or village, by resolution, may provide that for an election in a precinct of the city, township, or village, there shall be an additional board of election inspectors, known as the counting board. The counting board shall consist of 3 or more election inspectors. Sections 673a and 674 apply to the appointment of election inspectors to counting boards under this section. The counting board shall count the ballots cast in the precinct at an election and make a statement of returns of that count. The provisions of this chapter relative to the appointment, qualifications, privileges, powers, duties, and oaths of office of election inspectors shall apply to the members of a counting board, to the extent that they apply to the counting of the votes cast at and the making of the statement of returns of an election.

(2) In a precinct for which a counting board has been provided, the duties of the election inspectors who have conducted the election during the day shall cease on the closing of the polls and, upon the closing of the polls, the counting board shall assume charge and control of the place of voting, the ballot boxes, the ballots, and all other equipment of the polling place and shall proceed with the counting of votes. The counting board shall perform all duties required by this act to be performed after the closing of the polls at an election by the board of election inspectors in a precinct that does not have a counting board, as provided in this section.

(3) Section 662 applies to the designation and prescribing of the place or places in which the counting board performs its duties under this section.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.679a Receiving board; appointment and duties of inspectors; review of poll book and statement of returns; corrective action; delivery.

Sec. 679a.

(1) The election commission of a city, township, or village shall, by resolution, provide that at an election at which the ballots are counted and certified at the precinct, 1 or more additional boards of election inspectors be appointed to serve as receiving boards. For a precinct having receiving boards, the board of election commissioners shall appoint a receiving board consisting of 2 or more election inspectors, with an equal number from each major political party, and shall appoint an equal number of election inspectors from each major political party.

(2) Not less than 2 election inspectors in a precinct, representing each of the major political parties, shall deliver to the receiving board for that precinct a sealed ballot container containing the voted ballots, and, in a separate sealed envelope, the poll book and statement of returns. The poll book and statement of returns may be enclosed in a single sealed envelope.

(3) The receiving board shall open the sealed envelope and review the poll book and statement of returns to determine both of the following:

(a) That the ballot container is properly sealed and the seal number is properly recorded in the poll book and the statement of returns. If the ballot container is not properly sealed or there is a discrepancy with the seal number recorded in the poll book or the statement of returns, the election inspectors who delivered the ballot container and the receiving board shall together take the necessary steps to correct the discrepancy. The election inspectors and the receiving board shall note the discrepancy and the corrective action in the remarks section of the poll book and all shall sign the notation.

(b) That the number of individuals voting recorded in the poll book equals the number of ballots issued to electors, as shown by the statement of returns. If the number of individuals voting as shown by the poll book does not equal the number of ballots counted as shown by the statement of returns, and if an explanation of the discrepancy has not been noted in the poll book, the receiving board shall ask the election inspectors about the discrepancy, note the explanation in the poll book, and all shall sign the notation.

(4) If the poll book or statement of returns has been erroneously sealed in the ballot container, the election inspectors may open the ballot container and remove the poll book or statement of returns. The elections inspectors and receiving board shall note the corrective action in the remarks section of the poll book and all shall sign the notation before placing the poll book or statement of returns in a separate sealed envelope. If the statement of returns was sealed in the ballot container and the poll book was sealed in an envelope, the poll book shall be removed from the sealed envelope for the notation of corrective action to be recorded before placing the poll book and statement of returns in a sealed envelope. The receiving board shall notify the clerk of the board of canvassers responsible for canvassing all or a portion of the election of the corrective action taken.

(5) When the receiving board has completed the review under subsection (3), the receiving board shall place the poll book and statement of returns in the appropriate envelope, sealed with a red paper seal and initialed by the receiving board. If permitted by the clerk of the board of canvassers, the poll books and statement of returns from more than 1 precinct may be included and delivered in a single envelope.

History: Add. 2004, Act 256, Imd. Eff. July 23, 2004 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.680 Precinct election inspectors; oath of office.

Sec. 680.

Each precinct election inspector shall, before entering upon the discharge of his duties, take and subscribe the following constitutional oath of office, which oath any of the inspectors may administer: “I do solemnly swear (or affirm) that I will support the constitution of the United States and the constitution of this state, and that I will faithfully discharge the duties of the office of inspector of elections according to the best of my ability.”

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.681 Repealed. 1980, Act 188, Imd. Eff. July 3, 1980.



Section 168.682 Election officials; compensation.

Sec. 682.

Any person employed as an inspector of election, or in any other official capacity at any election, primary election, or on any board of canvassers or board of registration, shall, except as herein otherwise specifically provided, receive such reasonable compensation as may be allowed by the township board of any township, board of supervisors of any county or the legislative body of any city or village, as the case may be.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.683 Election inspectors; instruction, compensation, vacancies.

Sec. 683.

Each county clerk prior to each primary and election shall, by some reliable means, notify the clerk of each township and city in the county of a training school for election inspectors to be held at a place designated by the county clerk within 20 days prior to each primary, general and special election. The township and city clerks shall notify each election inspector appointed to serve at that election of the time and place of such training school. At such meeting, the county clerk shall instruct and demonstrate the manner in which the duties of election inspectors are required by law to be performed. It shall be the duty of the inspectors, so notified, to attend such meeting unless excused by the county clerk for good cause. Compensation may be paid them therefor by their respective municipalities at such rate as may be determined by the governing bodies. No inspector of election shall serve in any election unless he shall have within the last preceding 2 years either attended an election school or shall have passed satisfactorily an examination given by the election commission of the city, township or village in which appointed. The examination shall be subject to the approval of the secretary of state. This section shall not prevent the appointment of an inspector of election to fill a vacancy. This section shall not prohibit any city or any township having a population of 10,000 or more from conducting its own training school for election inspectors of that city or township in which case election inspectors who have attended such school shall not be required to attend the county training school.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1962, Act 67, Eff. Mar. 28, 1963 ;-- Am. 1963, Act 159, Eff. Sept. 6, 1963
Popular Name: Election Code






116-1954-XXVIII-PREPARATION-PRIN PREPARATION, PRINTING AND DELIVERY OF OFFICIAL BALLOTS (168.684...168.719)

Section 168.684 Vignette; preparation, adoption, size; notice of change; provision of cuts.

Sec. 684.

The state central committee of each political party in this state shall prepare and adopt a vignette, to be printed at the top of the column of the official ballot assigned to such party, as a distinctive and characteristic heading thereto. Such vignette shall not be more than 1 1/2 inches square, and in addition to the device adopted shall set forth legibly the name of such party. The vignette shall remain as the heading for the column of such party on the ballots at all elections until changed by the state central committee of the party. Notice of any change of vignette shall be certified by the secretary of the state central committee to the secretary of state at least 4 months prior to the date of the primary or election at which the change shall be effective.

At least 3 months prior to any general election the secretary of state shall furnish each board of county election commissioners, in care of the county clerk, a true copy of the vignette filed by each political party entitled to a place on the ballots and the order in which the party columns shall appear thereon. The board of election commissioners of each county shall provide, at the expense of the county, a sufficient number of cuts of the several vignettes for use in printing the official ballots for any state, district or county election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1961, Act 223, Eff. Sept. 8, 1961
Popular Name: Election Code



Section 168.685 Printing name of candidate of new political party on ballot; certificate; petition to form new political party; disqualification and requalification of party; party subject to MCL 168.686a; prohibited conduct.

Sec. 685.

(1) The name of a candidate of a new political party shall not be printed upon the official ballots of an election unless the chairperson and secretary of the state central committee of the party files with the secretary of state, not later than 4 p.m. of the one hundred-tenth day before the general November election, a certificate signed by the chairperson and secretary of the state central committee bearing the name of the party, together with petitions bearing the signatures of registered and qualified electors equal to not less than 1% of the total number of votes cast for all candidates for governor at the last election in which a governor was elected. The petitions shall be signed by at least 100 registered electors in each of at least 1/2 of the congressional districts of the state. All signatures on the petitions shall be obtained not more than 180 days immediately before the date of filing.

(2) After the date on which a petition is filed, the secretary of state shall not accept additional petition sheets for that petition. The validity and authenticity of the signatures may be determined in the same manner as provided for initiatory and referendary petitions in section 9 of article II of the state constitution of 1963. An official declaration of the sufficiency or insufficiency of a petition filed under this section shall be made by the board of state canvassers not later than 60 days before the general November election.

(3) The petitions shall be in substantially the following form:

Warning: A person who knowingly signs petitions to organize more than 1 new state political party, signs a petition to organize a new state political party more than once, or signs a name other than his or her own is violating the provisions of the Michigan election law.

(4) The balance of the petition form shall be substantially as set forth in section 544c. The size of all organizing petitions shall be 8-1/2 inches by 13 inches and shall be printed in the following type sizes: The words "petition to form new political party" and the name of the proposed political party shall be in 24-point boldface type; the word "warning" and the language contained in the warning shall be in 12-point boldface type.

(5) Petitions circulated under this section may be circulated on a countywide basis. A petition that is circulated countywide shall be on a form prescribed by the secretary of state.

(6) If the principal candidate of a political party receives a vote equal to less than 1% of the total number of votes cast for the successful candidate for the office of secretary of state at the last preceding general November election in which a secretary of state was elected, that political party shall not have the name of any candidate printed on the ballots at the next ensuing general November election, and a column shall not be provided on the ballots for that party. A disqualified party may again qualify and have the names of its candidates printed in a separate party column on each election ballot in the manner set forth in subsection (1) for the qualification of new parties. The term "principal candidate" of a political party means the candidate who receives the greatest number of votes of all candidates of that political party for that election.

(7) A political party that complied with this section is subject to section 686a in order to have the name of that party, its vignette, and its candidates appear on the general election ballot.

(8) A person shall not knowingly sign a petition to organize more than 1 new state political party, sign a petition to organize a new state political party more than once, or sign a name other than his or her own on the petition.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1961, Act 223, Eff. Sept. 8, 1961 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1965, Act 312, Eff. Jan. 1, 1966 ;-- Am. 1973, Act 28, Imd. Eff. June 14, 1973 ;-- Am. 1976, Act 94, Imd. Eff. Apr. 22, 1976 ;-- Am. 1988, Act 116, Eff. Nov. 9, 1988 ;-- Am. 1990, Act 329, Imd. Eff. Dec. 21, 1990 ;-- Am. 2002, Act 399, Imd. Eff. May 30, 2002
Constitutionality: The Michigan supreme court, in Socialist Workers Party v. Secretary of State, 412 Mich. 571, 317 N.W.2d 1 (1982), held that Act No. 94 of the Public Acts of 1976, which amended this section, violates the first and fourteenth amendments and Const. 1963, Art. 1, § 2 and Art. 2, § 4.



Section 168.686 State convention; canvass of returns; certification of nominees; presidential and vice-presidential candidates.

Sec. 686.

Within 24 hours after the conclusion of the state convention before a general election, the state central committee of each political party shall canvass the proceedings of the convention and determine the nominees of the convention. Not more than 1 business day after the state convention, the chairperson and secretary of the state central committee shall forward to the secretary of state, a typewritten or printed list of the names and residence, including the street address if known, of all candidates nominated at the state convention. In each presidential election year, the state central committee of each political party shall, not more than 1 business day after the state convention or the national convention of that party, whichever is later, forward to the secretary of state the typewritten or printed names of the candidates of that party for the offices of president of the United States and vice-president of the United States certified to by the chairperson and secretary of the committees. A party is not required to certify nominations made at an official primary election. The secretary of state shall forward a copy of a list received under this section to the board of election commissioners of each county, in care of the county clerk at the county seat.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1961, Act 223, Eff. Sept. 8, 1961 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2003, Act 284, Imd. Eff. Jan. 8, 2004



Section 168.686a Nomination by caucus or convention where no candidate polls 5% of vote cast for candidates for secretary of state.

Sec. 686a.

(1) If a political party entitled to a position on the ballot failed to have at least 1 candidate who polled at least 5% of the total vote cast for all candidates for secretary of state at the last preceding election at which a secretary of state was elected, candidates for that political party shall be nominated as provided in section 532. County caucuses and state conventions for such political parties shall be held not later than the August primary.

(2) County caucuses may nominate candidates for the office of representative in congress, state senator, and state representative if the offices represent districts contained wholly within the county, and for all county and township offices. Not more than 1 business day after the conclusion of the caucus, the names and mailing addresses of all candidates so nominated and the offices for which they were nominated shall be certified by the chairperson and secretary of the caucus to the county clerk. The certification shall be accompanied by an affidavit of identity for each candidate named in the certificate as provided in section 558 and a separate written certificate of acceptance of nomination signed by each candidate named on the certificate. The form of the certificate of acceptance shall be prescribed by the secretary of state. If a candidate is so certified with the accompanying affidavit of identity and certificate of acceptance, the name of the candidate shall be printed on the ballot for that election. Candidates nominated and certified shall not be permitted to withdraw.

(3) The county caucus may also select the number of delegates to the state convention to which the county is entitled and shall select its own officers and name its own county committee.

(4) The state convention shall be held at the time and place indicated in the call. The convention shall consist of delegates selected by the county caucuses. The convention may fill vacancies in a delegation from qualified electors of that county present at the convention. The convention may nominate candidates for all state offices. District candidates may be nominated at district caucuses held in conjunction with the state convention attended by qualified delegates of the district. If delegates of a district are not present, a district caucus shall not be held for that district and candidates shall not be nominated for that district. Not more than 1 business day after the conclusion of the convention, the names and mailing addresses of the candidates nominated for state or district offices shall be certified by the chairperson and secretary of the state convention to the secretary of state. The certification shall be accompanied by an affidavit of identity for each candidate named in the certificate as provided in section 558 and a separate written certificate of acceptance of nomination signed by each candidate named on the certificate. The form of the certificate of acceptance shall be prescribed by the secretary of state. The names of candidates so certified with accompanying affidavit of identity and certificate of acceptance shall be printed on the ballot for the forthcoming election. Candidates so nominated and certified shall not be permitted to withdraw.

History: Add. 1961, Act 223, Eff. Sept. 8, 1961 ;-- Am. 1973, Act 28, Imd. Eff. June 14, 1973 ;-- Am. 1976, Act 3, Imd. Eff. Feb. 3, 1976 ;-- Am. 1988, Act 116, Eff. Nov. 9, 1988 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999



Section 168.686b Nonmajor political party; notice of county caucus or state convention.

Sec. 686b.

A political party that is not a major political party, as defined in section 16, and that is required to nominate candidates at a county caucus or state convention shall, at least 10 days before holding the county caucus or state convention to nominate candidates, notify in writing the secretary of state and the bureau of elections of the date, time, and location of the county caucus or state convention of that political party.

History: Add. 2012, Act 272, Imd. Eff. July 3, 2012
Popular Name: Election Code



Section 168.687 Certification of nominations by board of canvassers.

Sec. 687.

The board of canvassers, whose duty it is to determine who are nominated for public office at any official primary election, shall forthwith, upon such determination, certify the nomination as follows:

For an office to be filled by the electors of the state at large, to the board of election commissioners of each county and to the secretary of state;

For a district office, to the board of election commissioners of each county, the whole or part of which county forms a part of the district, or to the board of election commissioners of the county, a part of which forms the district and to the secretary of state;

For a county office, to the board of election commissioners of the county; and

For a city or ward office, to the board of election commissioners of the city.

Each certificate shall set forth the name of the candidate, the office for which and the party on whose ticket he was nominated and, if for a district office, shall designate the district.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1961, Act 223, Eff. Sept. 8, 1961
Popular Name: Election Code



Section 168.688 Certificates of nomination; delivery.

Sec. 688.

All certificates of nomination required to be made to the board of election commissioners of any county shall be delivered to the county clerk, or forwarded to him by registered or certified mail with return receipt demanded, and such county clerk shall deliver such certificate to the county board of election commissioners at its first meeting thereafter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.689 Official ballots; preparation, printing.

Sec. 689.

The board of election commissioners of each county shall prepare the official ballots for use at any state, district or county election held therein, and shall have printed a sufficient number of ballots containing the names of all candidates properly certified to said board of election commissioners, and ballots for all proposed constitutional amendments or other questions to be submitted at such election to supply each election precinct in such county with a sufficient number for such precinct, and not less than 25% more than the total number of votes cast therein at the corresponding election held 4 years previous for the office which received the greatest number of votes.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.690 Official ballots; delivery to township, village and city clerks; duties of township and municipal election boards.

Sec. 690.

The township, city, or village board of election commissioners for each jurisdiction conducting the election shall have the ballots required for a regular or special township, village, city, school, or community college election, or official primary election for the nomination of candidates for township, city, ward, or community college offices, to be printed and delivered to the election commission's township, village, or city clerk at least 10 days before the election. The duties imposed upon county boards of election commissioners and upon county, township, and city clerks relative to the printing, counting, packaging, sealing, and delivery of official ballots are imposed upon the township and municipal boards of election commissioners and the township, village, or city clerks relative to the printing, counting, packaging, sealing, and delivery of official ballots for use in each precinct of the township, village, or city at a municipal, township, village, school, or community college election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.691 Official ballots; names of candidates; identification numeral; compliance.

Sec. 691.

(1) Each board of election commissioners shall have printed on the ballot, or on ballot labels or slips to be placed on a voting machine, when used, the names of the candidates certified to that board under this act. A candidate's name shall not be placed or printed in more than 1 column on the ballot for the same office. A board of election commissioners for a county or city may arrange the ballots with an identification numeral placed in the same space with the name of each of the candidates. That identification numeral shall be rotated with the name of the candidate, and when rotated, shall appear in the same space with the same candidate regardless of where the candidate's name appears on the ballot.

(2) The name of a candidate appearing on a ballot shall comply with sections 560b and 561.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.692 Nomination by more than 1 party; choice; nomination for more than 1 office.

Sec. 692.

Any person nominated at a primary election by more than 1 political party, or certified as a nominee by more than 1 political party, or nominated by 1 political party and thereafter certified as a nominee by another political party, shall be notified of such dual nominations by registered or certified mail with a return receipt demanded, by the county clerk, or clerks of the several counties affected if for a state or district office, immediately upon certification to him of such nominations by the board of canvassers or by the party committees, as the case may be. Such person shall, within 3 days after the receipt of said notification, advise the county clerk or clerks in writing in which political party column it is desired that his or her name be printed or placed on the ballots or voting machines for the ensuing election. Any person who has been certified for more than 1 office, except where 2 or more offices may be legally combined, shall be notified in a like manner and shall, within 3 days of receipt thereof, advise the county clerk or clerks of the particular office for which he desires to be a candidate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956
Popular Name: Election Code



Section 168.692a Qualifying petition not to be filed by certain persons.

Sec. 692a.

A person who files a partisan nominating petition or filing fee as a candidate of a political party, or who is nominated by a political party convention, committee, or caucus and accepts the nomination, shall not file a qualifying petition under chapter XXIVA for an office to be elected at that election or at an election held during the same calendar year.

History: Add. 1988, Act 116, Imd. Eff. May 2, 1988



Section 168.693 Nomination by more than 1 party or for more than 1 office; failure to make choice; procedure.

Sec. 693.

Any person nominated at a primary or certified as a candidate by more than 1 political party for the same office, or for more than 1 office, except where 2 or more offices may be legally combined, who fails to designate the particular office sought and the party column in which it is desired that his or her name be printed or placed on the ballots or voting machines for the ensuing election, as herein provided, shall have his or her name printed or placed on said ballots or voting machines by the proper board of election commissioners in the following manner:

(1) Should such candidate's name have been certified by more than 1 political party, it shall be printed or placed in the column of that party first making certification;

(2) Should such candidate be nominated at a primary by 1 political party pursuant to the filing of petitions and be certified as a candidate by another party for the same office, or for more than 1 office, except where 2 or more offices may be legally combined, such candidate's name shall be printed or placed on the ballots or voting machines in the party column and for that office for which petitions were filed; or

(3) Should the name of such candidate be written or placed on the primary election ballots or voting machines for the same office, or for more than 1 office, except where 2 or more offices may be legally combined, by the electors of more than 1 political party without petitions having been filed or certification made, then the name of such candidate shall be printed or placed on the ballots or voting machines for the office and in the column of that party casting the greatest number of votes for such candidate at the preceding primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.694 Applicability of certain sections.

Sec. 694.

All the provisions of sections 691, 692, 693 and 695 of this act shall also apply to all city, village and township elections held in this state under the provisions of this act, except that the notice herein required to be given by a candidate shall, in case of a city, village or township office be given by him to the proper city, village or township board of election commissioners within 2 days after his name has been so certified as nominated by 2 or more political parties for the same office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.695 Ineligibility of candidate at subsequent election.

Sec. 695.

No person whose name was printed or placed on the primary ballots or voting machines as a candidate for nomination on the primary ballots of 1 political party shall be eligible as a candidate of any other political party at the election following that primary.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.696 Printing name of candidate for federal, state, district, county, and township offices on 1 ballot; separate column; filing request for clarifying designation of same or similar surnames; notice of determination; appeal; printing occupation, date of birth, or residence of candidate; incumbency designation; guidelines.

Sec. 696.

(1) The board of election commissioners in each county shall have the name of each candidate for federal, state, district, county, and township offices at an election printed on 1 ballot, separate from any other ballot. The name of each candidate of each political party shall be placed in a separate column on the ballot under the name and vignette of the party with the name of each candidate opposite the name of the office for which the candidate was certified to have been nominated.

(2) If, in a district that is a county or entirely within 1 county, 2 or more candidates nominated by the same political party or by different political parties for the same office, or nonpartisan candidates for the same office, have the same or similar surnames, a candidate may file a written request with the board of county election commissioners for a clarifying designation. The request shall be filed not later than 3 days after the certification of the relevant candidates. Not later than 3 days after the filing of the request, the board of county election commissioners shall determine whether a similarity exists and whether a clarifying designation should be granted. In a district located in more than 1 county, the board of state canvassers shall make a determination whether to grant a clarifying designation upon the written request of a candidate who is certified by the secretary of state. The request shall be filed with the state board of canvassers not later than 3 days after the state board of canvassers completes the canvass of the primary election in compliance with section 581 and the certification of nominees in compliance with section 687. The board of state canvassers shall make its determination not later than 3 days after the request is filed.

(3) In each instance, the determining board shall immediately notify each candidate for the same office as the requester that a request for a clarifying designation has been made and of the date, time, and place of the hearing. The requester and each candidate for the same office shall be notified of the board's determination by first-class mail sent within 24 hours after the final date for the determination. A candidate who is dissatisfied with the determination of the board of county election commissioners may file an appeal in the circuit court of the county where the board is located. A candidate who is dissatisfied with the determination of the board of state canvassers may file an appeal in the Ingham county circuit court. The appeal shall be filed within 14 days after the final date for determination by the board. The court shall hear the matter de novo. Except as provided in subsection (4), in the case of the same surname or of a final determination by the board or by the court before the latest date that the board can arrange for the ballot printing of the existence of similarity, the board shall print the occupation, date of birth, or residence of each of the candidates having the same or similar surnames on the ballot or ballot labels or slips to be placed on the voting machine, when used, under their respective names. The request may not be made by a candidate of a political party whose candidate for secretary of state received less than 10% of the total vote cast in the state for all candidates for secretary of state in the most recent November election in which a secretary of state was elected. The term “occupation” includes a currently held political office, even though it is not the candidate's principal occupation, but does not include reference to a previous position or occupation.

(4) If there are 2 candidates with the same or similar surnames and 1 of the candidates is entitled to an incumbency designation by section 24 of article VI of the state constitution of 1963, no other designation shall be provided for the other candidate with the same or similar surname. If there are more than 2 candidates with the same or similar surname and 1 of the candidates is entitled to an incumbency designation by section 24 of article VI of the state constitution of 1963, a clarifying designation may be given to the other candidates with the same or similar surname. Except for an incumbency designation under section 24 of article VI of the state constitution of 1963, if 2 or more candidates with the same or similar surnames are related, the board shall only print the residence or date of birth of each of the candidates as a clarifying designation. As used in this subsection, “related” means that the candidates with the same or similar surnames are related within the third degree of consanguinity.

(5) The board of state canvassers shall issue guidelines to ensure fairness and uniformity in the granting of designations and may issue guidelines relating to what constitutes the same or similar surnames. The board of state canvassers and the boards of county election commissioners shall follow the guidelines.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 328, Imd. Eff. July 19, 1966 ;-- Am. 1967, Act 36, Eff. Nov. 2, 1967 ;-- Am. 1976, Act 260, Imd. Eff. Aug. 12, 1976 ;-- Am. 2002, Act 163, Imd. Eff. Apr. 9, 2002



Section 168.697 General November election; order of placing offices on ballot.

Sec. 697.

At the general November election, the names of the several offices to be voted for shall be placed on the ballot substantially in the following order in the years in which elections for such offices are held: Electors of president and vice-president of the United States; governor and lieutenant governor; secretary of state; attorney general; United States senator; representative in congress; senator and representative in the state legislature; members of the state board of education; regents of the university of Michigan; trustees of Michigan state university; governors of Wayne state university; county executive; prosecuting attorney; sheriff; clerk; treasurer; register of deeds; auditor in counties electing an auditor; mine inspector in counties electing a mine inspector; county road commissioners; drain commissioners; coroners; and surveyor. The following township officers shall be placed on the same ballot as above described in substantially the following order in the year in which elections for such offices are held: supervisor, clerk, treasurer, trustees, and constables.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1956, Act 88, Imd. Eff. Apr. 5, 1956 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1965, Act 131, Imd. Eff. July 8, 1965 ;-- Am. 1966, Act 58, Imd. Eff. June 7, 1966 ;-- Am. 1976, Act 260, Imd. Eff. Aug. 12, 1976
Popular Name: Election Code



Section 168.698 Repealed. 1955, Act 271, Imd. Eff. June 30, 1955;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.699 Nonpartisan offices; placement on separate portion of ballot; order of listing offices.

Sec. 699.

At any regular election, the names of the several nonpartisan offices to be voted for shall be placed on a separate portion of the ballot containing no party designation in the following order: justices of the supreme court, judges of the court of appeals, judges of the circuit court, judges of the probate court, judges of the district court, community college board of trustees member, intermediate school district board member, city officers, the following village officers in substantially the following order in the year in which elections for the offices are held: president, clerk, treasurer, and trustees, and in a year in which an election for the office is held, local school district board member, metropolitan district officer, and district library board member.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 2004, Act 297, Imd. Eff. July 23, 2004 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.700 Repealed. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964.



Section 168.701 Repealed. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964.



Section 168.702 Official ballots; placing of name to fill vacancy.

Sec. 702.

The name of a candidate to fill a vacancy in any office shall be placed in the appropriate place on the ballot, regard being had to its being a state, congressional, legislative or county office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.703 Official ballots; position of parties.

Sec. 703.

The ticket of the party having the greatest number of votes in the state at the last election in which a secretary of state was elected, as shown by the votes cast thereat for secretary of state, shall be placed first on the ballot, the position of other party tickets to be governed relatively by the same rule.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.703a Repealed. 1988, Act 116, Imd. Eff. May 2, 1988.



Section 168.704 Official ballots; size of voting squares or circles.

Sec. 704.

Every square which is printed on any ballot and which is intended as a place for an elector to mark his choice shall be not less than 3/8 of an inch square. Every circle which is printed on a ballot and which is intended as a place for an elector to mark his choice shall be not less than 1/2 of an inch in diameter.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.705 Official ballots; paper, printing, numbering, color of paper.

Sec. 705.

The ballots of each kind shall be of uniform size and printed in black ink on white paper of a grade equal to 50-pound book, machine finished, and sufficiently thick so that the printing cannot be distinguished from the back. The ballots of each kind shall be perforated diagonally across the upper right-hand corner of the face thereof, so that the corner can be readily torn off. Printed on the detachable corner shall be the name or kind of ballot, and a bold-face letter corresponding to a similar letter on the ballot box. The ballots shall be numbered consecutively on such corner, such number to be printed thereon. This section shall not prohibit the printing of unnumbered ballots for emergency purposes. Such ballots shall, prior to being delivered to the polls, have the numbers printed or stamped on the detachable corners. No 2 ballots of the same kind in the same election precinct shall bear the same number. The election commission may provide for the printing of the ballots on colored paper as follows: State and county ballots, white paper; non-partisan ballots, blue tinted paper; constitutional amendments and state propositions, red tinted paper; county propositions, green tinted paper; local propositions, buff paper; local candidates, white paper. If the election commission prints ballots on colored paper, all instruction ballots shall be printed on any color paper not used for official ballots.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958
Popular Name: Election Code



Section 168.706 Official ballot; arrangement; basis.

Sec. 706.

The arrangement of the ballot containing the names of candidates for office shall be prescribed by the secretary of state based upon the voting equipment being used in each county.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012



Section 168.707 Repealed. 2012, Act 276, Eff. Aug. 16, 2012.



Section 168.708 Proposed constitutional amendment or question; statement of purpose, publication.

Sec. 708.

The secretary of state shall duly prepare a concise statement setting forth the nature of any such proposed amendment or other proposition and shall send copies of said statement to the several daily and weekly newspapers published in the state, prior to the election, with a request that said papers give as wide publicity as possible to said proposed amendment or other proposition. Publication of any matter by any paper under the provisions of this section shall be without expense or cost to the state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.709 Proposed constitutional amendment or question; statement of purpose, copies to voting precincts, posting.

Sec. 709.

The secretary of state shall also furnish the several county clerks in the state at least 2 copies of each such statement on paper suitable for posting for each voting precinct in their respective counties. The county clerk shall furnish the said copies of such statement to the several city and township clerks in his county at the time other supplies for the election are furnished, and said city and township clerks shall, before the opening of the polls on election day, deliver 2 copies of such statement to each voting precinct in his city or township, to the board of election inspectors of said precinct, who shall post the same in conspicuous places in the room where such election is held.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.710 Proposed constitutional amendment or question; proof copies of ballots, filing, public inspection.

Sec. 710.

The county board of election commissioners shall place on file at the office of the county clerk, at least 15 days prior to any election, proof copy of the official ballot containing the names of candidates for public office to be voted for at such election, and such proof copies shall be open for public inspection.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.711 Filing and mailing proof copies of ballots; affidavit; certification; correction and printing of ballots; forwarding copy to secretary of state.

Sec. 711.

At the time of filing the proof copy of the ballot at the office of the county clerk, the county board of election commissioners shall send in counties with a population of 1,500,000 or more by registered or certified mail, with a return receipt demanded, and in counties with less than 1,500,000 by first class mail a proof copy of the official ballot to each candidate whose name appears on the ballot at the candidate's last known address. The county clerk shall prepare and sign an affidavit when sending proof ballots which: attests that proof ballots were mailed as required; lists the candidates who were mailed ballots; the address to which the ballots were mailed; and lists the date or dates proof ballots were mailed. The board of election commissioners shall also send 2 copies of proof ballots to the secretary of state who shall immediately approve and certify the ballot or notify the board of election commissioners of any correction. If a candidate desires to correct the ballot, the candidate shall forward the ballot to the county clerk within 2 business days of the receipt of the ballot with the corrections noted on the ballot. The board of election commissioners shall correct errors found in the ballot by the inspection provided for in this section and at the expiration of the 2-day correction period shall proceed with the printing of the ballots. The county clerk shall forward a copy of the corrected ballot to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1984, Act 113, Imd. Eff. May 29, 1984
Popular Name: Election Code



Section 168.712 Ballots; omissions or mistakes; reprinting.

Sec. 712.

If the name of any candidate regularly certified to the board of election commissioners is omitted from the ballots, or if it is found that a mistake has been made in the printing of the name of any candidate on the ballot, the board of election commissioners shall have the ballots reprinted with the candidate's name on the ballots.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.713 Delivery of ballots and supplies to county clerk.

Sec. 713.

The county board of election commissioners shall cause the ballots required for any regular or special election or official primary election in the county, wrapped and tied as required by this act, to be delivered to the county clerk at the earliest possible time after the approval of the proof of the ballots, and absent voter ballots shall be delivered to the county clerk at least 47 days before any election or primary election. All other ballots and election supplies shall be delivered to the county clerk at least 12 days before any election or primary election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 171, Imd. Eff. Apr. 16, 1956 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2010, Act 51, Imd. Eff. Apr. 22, 2010
Popular Name: Election Code



Section 168.714 Delivery of ballots and supplies to township and city clerks; receipt of delivery; deadlines.

Sec. 714.

(1) The county clerk of each county, at the earliest possible time and at least 45 days before a regular election or special election in the county, shall cause to be delivered to the clerk of each township and city in the county the absent voter ballots for each precinct.

(2) The county clerk of each county shall cause to be delivered ballots, other than absent voter ballots, and election supplies to the clerk of each township and city in the county at least 10 days before any election or primary election.

(3) The county clerk shall take receipt from each township and city clerk for all ballots and supplies delivered to that clerk.

(4) Each city, township, and village clerk shall adhere to the deadlines provided in this section for elections in which the county does not print the ballots.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 171, Imd. Eff. Apr. 16, 1956 ;-- Am. 1981, Act 61, Imd. Eff. June 5, 1981 ;-- Am. 1981, Act 127, Imd. Eff. Sept. 29, 1981 ;-- Am. 1981, Act 140, Imd. Eff. Oct. 30, 1981 ;-- Am. 1990, Act 7, Imd. Eff. Feb. 12, 1990 ;-- Am. 2010, Act 43, Imd. Eff. Mar. 31, 2010
Popular Name: Election Code



Section 168.715 Absent voters' and other ballots; duties of township and city clerks, delivery to voting precinct boards of election inspectors.

Sec. 715.

It shall be the duty of county, city and township clerks to keep safeguarded all official ballots for absent voters' use. The said township or city clerk shall have the right to open the package or packages of absent voter ballots received by him for any precinct in his township or city, provided he shall receive application for absent voter ballots from any qualified elector of such precinct, but not otherwise. He shall in no case open any of the other packages of official ballots but shall keep them intact in some safe and secure place, and shall deliver them and other election supplies, together with the absent voter ballots remaining in his possession, to the chairman or some member of the board of inspectors of election of the proper precinct or precincts of his township or city, as the case may be, before 7 o'clock in the forenoon of the day of election. On delivery of said ballots to the chairman or some other member of the board of election, said clerk shall take a receipt therefor, which receipt he shall file in his office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.716 Absent voters' and other ballots; wrapping, sealing.

Sec. 716.

The ballots of each kind for each election precinct shall be wrapped and secured in 2 separate packages. Each package shall be securely sealed with a red paper seal furnished by the secretary of state and shall bear on its wrapper the name and number of the precinct and a certificate signed by the county clerk or some member of the board of county election commissioners or his or its duly authorized agent, setting forth the number and kind of ballots in such package and that such ballots were counted, packaged and sealed by himself personally, or by his duly authorized agent.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.717 Absent voters' ballots; numbering, packaging, marking.

Sec. 717.

At least 3% of the total number of ballots of each kind to which each precinct is entitled, together with such additional number as the county clerk, upon a proper showing by the respective township or city clerks, may deem to be necessary, beginning with ballot No. 1 and including the consecutive numbers thereafter, shall be enclosed in 1 package, as many as are necessary thereof to be used for absent voters as provided by law: Provided, however, That such county clerk may deliver to each township or city clerk a sufficient number of each kind of such absent voters' ballots for each township and city in the county with numbers higher than those on any other ballots delivered to such township or city clerk, in which case the unused absent voters' ballots of such higher numbers shall remain in the possession of the clerk for contingencies, and further reference had in this act to the disposition of absent voters' ballots bearing the regular precinct numbers shall not apply to such ballots. Each package of absent voters' ballots shall be plainly marked on the outside, “Absent voters' ballots”. The remainder of the ballots of each kind for such precinct shall be enclosed in a second package, sealed as above provided.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.717a Absent voters' ballots where voting machines used exclusively; form, contents, discontinuance.

Sec. 717a.

(1) Notwithstanding any provision of law to the contrary, in cities, villages or townships where voting machines are used exclusively, the absent voter ballots for all elections, if ordered by resolution of the election commission thereof, and approved by the election commission of the county, may be a consolidated ballot and be a replica of the face of the voting machine, both as to arrangement and coloring, with the following exceptions:

(a) The absent voter ballot need not be of the same size as the face of the voting machine, but may be reduced by not more than 1/3. The instructions to the absent voter shall be printed thereon. In place of the party lever, a circle shall be shown; and in place of the individual candidate levers, squares shall be shown. The circle shall be not less than 1/4 inch in diameter and the squares shall be not less than 3/16 inch square.

(b) The names of candidates for each office or proposal shall be arranged on the absent voter ballot by precinct in the same manner as on the voting machines used in that precinct. The ballots shall be numbered consecutively from 1 upwards in the upper right hand corner, on the front side thereof. The ballot shall be perforated diagonally across the upper right hand corner so that the number can be readily torn off.

(c) The instructions to the absent voter printed on the absent voter ballot shall be prepared by the clerk of the city, village or township and shall follow as nearly as possible the instructions for voting of regular paper ballots.

(2) In counties where voting machines are used exclusively throughout said county the absent voter ballots for all county-wide and state-wide elections, if ordered by resolution of the election commission of the county, may be a consolidated ballot and a replica of the face of the voting machine, both as to arrangement and coloring with the exceptions herein before noted.

(3) The clerk of any city, village or township, the election commission of which has ordered the absent voter ballot for all elections held therein to be in the form described in this section, shall certify to the county clerk of the county in which the unit of government is located, a copy of the resolution so adopted. The county clerk shall furnish the city, village or township absent voter ballots in the form established for all elections held thereafter in the city, village or township in which he is required to furnish ballots.

(4) If the election commission of any city, village or township after the adoption of such a resolution desires to discontinue the use of an absent voter ballot of the form established in this act, it may discontinue its use upon the adoption of a resolution. The clerk of the city, village or township shall thereupon certify to the county clerk of the county in which the unit of government is located a copy of the resolution so adopted.

History: Add. 1960, Act 29, Eff. Aug. 17, 1960 ;-- Am. 1961, Act 119, Eff. Sept. 8, 1961
Popular Name: Election Code



Section 168.718 Official ballots; printer, acts prohibited; instruction ballots, printing.

Sec. 718.

It shall not be lawful for the printer of official ballots for use at any election, or any other person, to give or deliver any of said ballots to, or knowingly permit any of said ballots to be taken by, any person other than the board of election commissioners for which such ballots are being printed; or to print, or cause or permit to be printed, any ballots in any other form than the one prescribed by this act, or with any other name thereon, or with the names misspelled, or the names, devices or designs therein arranged in any other way than that authorized and directed by the said board of election commissioners; but it shall be lawful for said board of election commissioners and upon its authorization for the chairman and candidates named on the official ballots to procure any number of facsimiles thereof to be printed on red, yellow or blue paper and to circulate the same for the purpose of the instruction of voters. Said colored facsimiles shall have printed at the head the words “Instruction Ballot”.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.719 City, township and village election commissions; duties; party committees, duties; proof copy of ballot, public inspection.

Sec. 719.

The election commission of each city, township and village shall perform such duties relative to the preparation, printing and delivery of ballots as are required by law of the boards of election commissioners of counties. Like duties and privileges as are enjoined and granted by this act upon and to the various committees of the different political organizations are hereby prescribed for city, village or township committees in matters pertaining to any city, village or township election, except that it shall not be necessary for a city, township or village committee of a political party or organization to furnish a vignette or heading for the ballots other than to designate the name of the party or political organization which they represent. In cities, villages and townships the names of candidates for city, township or village offices, as the case may be, shall be given by the committees of the various political organizations to the board of election commissioners of such city, village or township not less than 18 days before each election, but it shall not be necessary for any party committee to give to the board of election commissioners the name of any candidate nominated at an official primary election. The proof of the ballot shall be open to public inspection at the office of the township, city or village clerk, not less than 15 days before such election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXVIII-CONDUCT-OF-ELECT CONDUCT OF ELECTIONS AND MANNER OF VOTING (168.720...168.750)

Section 168.720 Polls; times of opening and closing.

Sec. 720.

On the day of any election, the polls shall be opened at 7 o'clock in the forenoon, and shall be continuously open until 8 o'clock in the afternoon and no longer. Every qualified elector present and in line at the polls at the hour prescribed for the closing thereof shall be allowed to vote.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.721 Polls; opening and closing governed by central standard time.

Sec. 721.

Unless otherwise specified, the hours for the opening and closing of polls and for the conducting of elections shall be governed by eastern standard time: Provided, however, That in the counties where central standard time is the observed time of any such county, the opening and closing of the polls and the conducting of elections may be governed by central standard time, upon resolution to such effect adopted by the county board of supervisors.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.722 Polls; announcement of opening and closing.

Sec. 722.

The chairman or an inspector designated by him shall announce to those present at the polling places, the opening of the polls and the closing of the polls.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, Act 224, Eff. Sept. 6, 1963
Popular Name: Election Code



Section 168.723 Ballot boxes; examination, locking.

Sec. 723.

Before opening the polls, each ballot box to be used at the election shall be examined by the board of inspectors of election and the contents, if any, removed therefrom; it shall then be locked, and the key thereof delivered to 1 of the inspectors, to be designated by the board. The said box shall not be opened during the election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.724 Ballots; opening packages; distribution of pencils; unused absent voters' ballots.

Sec. 724.

At the opening of the polls, after the organization of and in the presence of the board of inspectors, 1 of the inspectors shall open the packages of ballots in such a manner as to preserve the seal intact. He shall then place in the booths the pencils to be used for marking ballots. The unused absent voters' ballots shall be the first used by the board of inspectors of election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.725 Repealed. 1955, Act 271, Imd. Eff. June 30, 1955;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.726 Ballots; delivery to elector.

Sec. 726.

No ballots shall be delivered to an elector by any person other than 1 of the inspectors of election and only within the polling place, except as provided in this act for absent voters' ballots.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.727 Challenge; duty of election inspector; indiscriminate challenge; penalty.

Sec. 727.

(1) An election inspector shall challenge an applicant applying for a ballot if the inspector knows or has good reason to suspect that the applicant is not a qualified and registered elector of the precinct, or if a challenge appears in connection with the applicant's name in the registration book. A registered elector of the precinct present in the polling place may challenge the right of anyone attempting to vote if the elector knows or has good reason to suspect that individual is not a registered elector in that precinct. An election inspector or other qualified challenger may challenge the right of an individual attempting to vote who has previously applied for an absent voter ballot and who on election day is claiming to have never received the absent voter ballot or to have lost or destroyed the absent voter ballot.

(2) Upon a challenge being made under subsection (1), an election inspector shall immediately do all of the following:

(a) Identify as provided in sections 745 and 746 a ballot voted by the challenged individual, if any.

(b) Make a written report including all of the following information:

(i) All election disparities or infractions complained of or believed to have occurred.

(ii) The name of the individual making the challenge.

(iii) The time of the challenge.

(iv) The name, telephone number, and address of the challenged individual.

(v) Other information considered appropriate by the election inspector.

(c) Retain the written report created under subdivision (b) and make it a part of the election record.

(d) Inform a challenged elector of his or her rights under section 729.

(3) A challenger shall not make a challenge indiscriminately and without good cause. A challenger shall not handle the poll books while observing election procedures or the ballots during the counting of the ballots. A challenger shall not interfere with or unduly delay the work of the election inspectors. An individual who challenges a qualified and registered elector of a voting precinct for the purpose of annoying or delaying voters is guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.728 Challenges; disposition.

Sec. 728.

If at the time a person proposing to vote is challenged, there are several persons awaiting their turn to vote, said challenged person shall stand to one side until after unchallenged voters have had an opportunity to vote, when his case shall be taken up and disposed of.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.729 Challenges; oath, questions as to qualifications; false statements, penalty.

Sec. 729.

If any person attempting to vote shall be challenged as unqualified, he shall be sworn by 1 of the inspectors of election to truthfully answer all questions asked him concerning his qualifications as an elector and any inspector or qualified elector at the poll may question said personas to such qualifications. If the answer to such questions show that said person is a qualified elector in that precinct, he shall be entitled to receive a ballot and vote. Should the answers show that said person is not a qualified elector at that poll, he shall not be entitled to receive a ballot and vote. If any one of his answers concerning a material matter shall not be true, he shall, upon conviction, be deemed guilty of perjury.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.730 Designation, qualifications, and number of challengers.

Sec. 730.

(1) At an election, a political party or an incorporated organization or organized committee of citizens interested in the adoption or defeat of a ballot question being voted for or upon at the election, or interested in preserving the purity of elections and in guarding against the abuse of the elective franchise, may designate challengers as provided in this act. Except as otherwise provided in this act, a political party, incorporated organization, or organized committee of interested citizens may designate not more than 2 challengers to serve in a precinct at any 1 time. A political party, incorporated organization, or organized committee of interested citizens may designate not more than 1 challenger to serve at each counting board.

(2) A challenger shall be a registered elector of this state. Except as otherwise provided in this section, a candidate for nomination or election to an office shall not serve as a challenger at the election in which he or she is a candidate. A candidate for the office of delegate to a county convention may serve as a challenger in a precinct other than the 1 in which he or she is a candidate. A person who is appointed as an election inspector at an election shall not act as a challenger at any time during the election day.

(3) A challenger may be designated to serve in more than 1 precinct. The political party, incorporated organization, or organized committee of interested citizens shall indicate which precincts the challenger will serve when designating challengers under subsection (1). If more than 1 challenger of a political party, incorporated organization, or organized committee of interested citizens is serving in a precinct at any 1 time, only 1 of the challengers has the authority to initiate a challenge at any given time. The challengers shall indicate to the board of election inspectors which of the 2 will have this authority. The challengers may change this authority and shall indicate the change to the board of election inspectors.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 248, Eff. Sept. 27, 1957 ;-- Am. 1966, Act 42, Imd. Eff. May 26, 1966 ;-- Am. 1972, Act 30, Imd. Eff. Feb. 19, 1972 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.731 Challengers; statement of appointment by organization; contents; authorization; appointment without authorization; penalty.

Sec. 731.

(1) Not less than 20 and not more than 30 days before an election, an incorporated organization or organized committee of interested citizens other than political party committees authorized by this act intending to appoint challengers at the election shall file with the clerk of the county, city, village or township in which the election is to be held, a statement setting forth the intention of the organization or committee to appoint challengers. The statement shall set forth the reason why the organization or committee claims the right to appoint challengers, with a facsimile of the card to be used, and shall be signed and sworn to by the chief presiding officer, the secretary, or some other officer of the organization or committee. The clerk or secretary of state, as applicable under subsection (2), may deny an organization or committee the authorization to appoint challengers if that organization or committee fails to furnish evidence satisfactory to the clerk or secretary of state that the organization or committee is devoted to the purposes enumerated in section 730.

(2) Not later than 2 business days after receipt of a statement of intent to appoint challengers under subsection (1), a clerk shall approve or deny the organization's or committee's authorization to appoint challengers and notify the organization or committee of that approval or denial. If authorization is denied under this subsection, an organization or committee may appeal the denial with the secretary of state not later than 2 business days after receipt of the denial. Not later than 2 business days after receipt of an appeal of a denial under this subsection, the secretary of state shall review the clerk's denial and approve or deny the organization's or committee's authorization to appoint challengers and notify the organization or committee and the clerk of that decision.

(3) Before the opening of the polls, the clerk shall certify in writing to the board of election inspectors in a county, city, village, or township in which the election will be conducted the names of organizations and committees that are authorized under this section to appoint and keep challengers at the polling places in the county, city, village, or township.

(4) A person who files a statement under this section on behalf of an organization or committee that is not authorized by this act to appoint challengers or a clerk who knowingly fails to perform the duties required by this section is guilty of a felony, punishable by a fine of not more than $1,000.00, or by imprisonment for not more than 2 years, or both.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.732 Presence of challenger in room containing ballot box; evidence of right to be present.

Sec. 732.

Authority signed by the recognized chairman or presiding officer of the chief managing committee of any organization or committee of citizens interested in the adoption or defeat of any measure to be voted for or upon at any election, or interested in preserving the purity of elections and in guarding against the abuse of the elective franchise, or of any political party in such county, township, city, ward or village, shall be sufficient evidence of the right of such challengers to be present inside the room where the ballot box is kept, provided the provisions of the preceding sections have been complied with. The authority shall have written or printed thereon the name of the challenger to whom it is issued and the number of the precinct to which the challenger has been assigned.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1966, Act 42, Imd. Eff. May 26, 1966 ;-- Am. 1972, Act 30, Imd. Eff. Feb. 19, 1972
Popular Name: Election Code



Section 168.733 Challengers; space in polling place; rights; space at counting board; expulsion for cause; protection; threat or intimidation.

Sec. 733.

(1) The board of election inspectors shall provide space for the challengers within the polling place that enables the challengers to observe the election procedure and each person applying to vote. A challenger may do 1 or more of the following:

(a) Under the scrutiny of an election inspector, inspect without handling the poll books as ballots are issued to electors and the electors' names being entered in the poll book.

(b) Observe the manner in which the duties of the election inspectors are being performed.

(c) Challenge the voting rights of a person who the challenger has good reason to believe is not a registered elector.

(d) Challenge an election procedure that is not being properly performed.

(e) Bring to an election inspector's attention any of the following:

(i) Improper handling of a ballot by an elector or election inspector.

(ii) A violation of a regulation made by the board of election inspectors pursuant to section 742.

(iii) Campaigning being performed by an election inspector or other person in violation of section 744.

(iv) A violation of election law or other prescribed election procedure.

(f) Remain during the canvass of votes and until the statement of returns is duly signed and made.

(g) Examine without handling each ballot as it is being counted.

(h) Keep records of votes cast and other election procedures as the challenger desires.

(i) Observe the recording of absent voter ballots on voting machines.

(2) The board of election inspectors shall provide space for each challenger, if any, at each counting board that enables the challengers to observe the counting of the ballots. A challenger at the counting board may do 1 or more of the activities allowed in subsection (1), as applicable.

(3) Any evidence of drinking of alcoholic beverages or disorderly conduct is sufficient cause for the expulsion of a challenger from the polling place or the counting board. The election inspectors and other election officials on duty shall protect a challenger in the discharge of his or her duties.

(4) A person shall not threaten or intimidate a challenger while performing an activity allowed under subsection (1). A challenger shall not threaten or intimidate an elector while the elector is entering the polling place, applying to vote, entering the voting compartment, voting, or leaving the polling place.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.734 Challengers; preventing presence, penalty.

Sec. 734.

Any officer or election board who shall prevent the presence of any such challenger as above provided, or shall refuse or fail to provide such challenger with conveniences for the performance of the duties expected of him, shall, upon conviction, be punished by a fine not exceeding $1,000.00, or by imprisonment in the state prison not exceeding 2 years, or by both such fine and imprisonment in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.735 Poll book and poll list; contents.

Sec. 735.

(1) At each primary and election, election inspectors shall keep 1 poll book and 1 poll list. An election inspector shall enter in the poll book, in the order in which electors are given ballots, the name of each elector who is given a ballot and immediately after the name, on the same line, shall enter the number of the ballot given to the elector. For an absent voter ballot, when an election inspector removes the ballot from the sealed absent voter envelope, the election inspector shall enter in the poll book the name of the absent voter and the number of the ballot.

(2) If an elector is issued a provisional ballot, an election inspector shall enter a proper designation in the poll book, including whether the provisional ballot was tabulated in the precinct or was secured for verification after the election.

(3) At the completion of the precinct canvass, an election inspector shall record on the certificate provided in the poll book the number of each metal seal used to seal voting equipment and ballot containers. Each member of the board of election inspectors shall sign the certificate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1965, Act 35, Imd. Eff. May 19, 1965 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004
Popular Name: Election Code



Section 168.736 Voting; ballots, delivery to electors by numbers; assistance by election inspectors.

Sec. 736.

When an elector applying to vote shall not be challenged, or, having been challenged, if the answers to questions asked him while under oath as to his qualifications shall show that he is a qualified elector at that poll, he shall be permitted to vote. The inspector having charge of the ballots shall deliver to said elector 1 of each kind of said ballots to be voted at the election. All the ballots so given to an elector applying to vote shall bear the same number, beginning, for the first elector to whom ballots are given, with the lowest numbered ballots, the next higher number for the second such elector, and so on. On request of the elector, an inspector may give explanation of the manner of voting, and if by the board deemed necessary, an interpreter may be called, but the elector shall not be otherwise assisted in the marking of his ballot, except as provided in this act for assisted electors.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 37, Imd. Eff. Mar. 28, 1956 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964
Popular Name: Election Code



Section 168.736a Minor child in booth or compartment.

Sec. 736a.

Notwithstanding any other provision of this act to the contrary, a minor child may accompany an elector in the booth or voting compartment at an election under this act.

History: Add. 1996, Act 213, Imd. Eff. May 28, 1996
Popular Name: Election Code



Section 168.736b Secrecy sleeve; primary election; instructions.

Sec. 736b.

Each ballot secrecy sleeve used at a primary election shall either contain the following ballot marking instructions printed on the front of the ballot secrecy sleeve or shall have a clear plastic pocket on the front of the ballot secrecy sleeve that contains a printed copy of the following ballot marking instructions:

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.736c Secrecy sleeve; general election; instructions.

Sec. 736c.

Each ballot secrecy sleeve used at a general election shall either contain the following ballot marking instructions printed on the front of the ballot secrecy sleeve or shall have a clear plastic pocket on the front of the ballot secrecy sleeve that contains a printed copy of the following ballot marking instructions:

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012 ;-- Am. 2015, Act 268, Imd. Eff. Jan. 5, 2016
Popular Name: Election Code



Section 168.736d Secrecy sleeve; nonpartisan election; instructions.

Sec. 736d.

Each ballot secrecy sleeve used at a nonpartisan election shall either contain the following ballot marking instructions printed on the front of the ballot secrecy sleeve or shall have a clear plastic pocket on the front of the ballot secrecy sleeve that contains a printed copy of the following ballot marking instructions:

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.736e Secrecy sleeve; special election; instructions.

Sec. 736e.

Each ballot secrecy sleeve used at a special election shall either contain the following ballot marking instructions printed on the front of the ballot secrecy sleeve or shall have a clear plastic pocket on the front of the ballot secrecy sleeve that contains a printed copy of the following ballot marking instructions:

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.736f Ballot marking instructions; limitation.

Sec. 736f.

The ballot marking instructions as provided in sections 736b, 736c, 736d, 736e, and 764, are the only written ballot marking instructions that shall be provided to an elector.

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.736g Discontinued use of secrecy sleeve defaced, marred, or containing other mark.

Sec. 736g.

If a ballot secrecy sleeve used at an election or a ballot marking instruction sheet contained in a clear plastic pocket on the front of a ballot secrecy sleeve used at an election is defaced, marred, or contains any mark on it other than the ballot marking instructions that are required under this act, the use of that ballot secrecy sleeve or that ballot marking instruction sheet contained in the clear plastic pocket on the front of the ballot secrecy sleeve shall be immediately discontinued and the ballot secrecy sleeve or ballot marking instruction sheet shall be discarded and not be further used at that election. In addition, if a clear plastic pocket on the front of a ballot secrecy sleeve used at an election is defaced, marred, or contains any mark on it, the use of that clear plastic pocket on the front of the ballot secrecy sleeve shall be immediately discontinued and the clear plastic pocket shall be discarded and not be further used at that election.

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.737 Repealed. 2012, Act 128, Imd. Eff. May 14, 2012.



Section 168.737a Write-in vote; declaration of intent; filing; death or disqualification of candidate; write-in candidate for precinct delegate; forms; information.

Sec. 737a.

(1) Except as otherwise provided in this section, the board of election inspectors shall not count a write-in vote for a person unless that person has filed a declaration of intent to be a write-in candidate as provided in this section. The write-in candidate shall file the declaration of intent to be a write-in candidate with the filing official for that elective office on or before 4 p.m. on the second Friday immediately before the election. The secretary of state, immediately after the 4 p.m. filing deadline under this subsection, shall prepare and have delivered a list of all persons who have filed a declaration of intent to be a write-in candidate under this subsection, if any, to the appropriate county clerks. A filing official other than the secretary of state who receives a declaration of intent to be a write-in candidate or list of persons who filed a declaration of intent from another filing official under this subsection shall prepare and have delivered a list of all persons who have filed a declaration of intent to be a write-in candidate to the board of election inspectors in the appropriate precincts before the close of the polls on election day.

(2) If a candidate whose name is printed on the official ballot for the election dies or is otherwise disqualified after 4 p.m. on the second Friday immediately before the election, the requirement of filing a declaration of intent to be a write-in candidate under subsection (1) does not apply to a write-in candidate. If a death or disqualification has occurred as described in this subsection, the board of election inspectors shall count all write-in votes for write-in candidates for the office sought by the deceased or disqualified candidate.

(3) Subsections (1) and (2) do not apply to a write-in candidate for precinct delegate. The board of election inspectors shall not count a write-in vote for a write-in candidate for precinct delegate unless that candidate has filed a declaration of intent to be a write-in candidate as provided in this subsection. A write-in candidate for precinct delegate shall file a declaration of intent to be a write-in candidate with the appropriate city or township clerk for that precinct on or before 4 p.m. on the Friday immediately before the election or with the board of election inspectors in the appropriate precinct before the close of the polls on election day. A city or township clerk who receives a declaration of intent to be a write-in candidate from a write-in candidate for precinct delegate under this subsection shall prepare and have delivered a list of all persons who have filed a declaration of intent to be a write-in candidate to the board of election inspectors in the appropriate precincts before the close of the polls on election day.

(4) The secretary of state shall prescribe forms for the declaration of intent to be a write-in candidate. Clerks shall maintain a supply of declaration of intent to be a write-in candidate forms in the clerk's office and make the forms available in the polling places during the August primary for this purpose. The declaration of intent to be a write-in candidate form shall include all of the following information:

(a) The name of the person intending to be a write-in candidate.

(b) The elective office that the person seeks as a write-in candidate.

(c) The residence address of the person seeking elective office as a write-in candidate.

(d) Other information the secretary of state considers appropriate.

History: Add. 1996, Act 461, Eff. Mar. 31, 1997 ;-- Am. 2006, Act 87, Eff. Mar. 30, 2007 ;-- Am. 2012, Act 276, Eff. Aug. 16, 2012
Popular Name: Election Code



Section 168.738 Voting; ballots; folding; deposit in ballot box; rejection for exposure.

Sec. 738.

(1) Before leaving the booth or voting compartment, the elector shall fold his or her ballot or each of the ballots so that no part of the face shall be exposed, and with the detachable corner on the outside. Upon leaving the booth, the elector shall at once deliver in public view the ballot or ballots to the inspector designated to receive the ballot or ballots. Except as provided in subsection (2), the inspector shall tear off the corner of the ballot, where perforated, containing the number and shall then in the presence of the elector and the board of inspectors deposit each ballot in the proper ballot box without opening the ballot.

(2) If an elector shows his or her ballot or any part of the ballot to any person other than a person lawfully assisting him or her in the preparation of the ballot or a minor child accompanying that elector in the booth or voting compartment under section 736a, after the ballot has been marked, to disclose any part of the face of the ballot, the ballot shall not be deposited in the ballot box, but shall be marked “rejected for exposure”, and shall be disposed of as are other rejected ballots. If an elector exposes his or her ballot, a note of the occurrence shall be entered on the poll list opposite his or her name and the elector shall not be allowed to vote at the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1996, Act 213, Imd. Eff. May 28, 1996
Popular Name: Election Code



Section 168.739 Voting; ballots, deposit in separate boxes; label on box.

Sec. 739.

The ballots containing the names of candidates for federal, state, district and county offices shall be deposited in 1 box, the ballots containing the names of candidates for local offices in another box, and the ballots prepared for the submission of proposed constitutional amendments or other propositions shall be deposited in a separate box or boxes. Each box shall be plainly labeled, so that the label may be readily seen by each elector, to indicate the kind of ballots to be deposited therein.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.740 Voting; ballots, spoiling.

Sec. 740.

If any elector inadvertently spoils a ballot, he shall return all of the ballots given him to the board, and said board shall deliver to him another ballot or set of ballots, all bearing the same number. One of the inspectors of election shall, upon the poll book and list, note the change in the number on the ballot or ballots given such elector.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.741 Voting; unused and spoiled ballots, preservation.

Sec. 741.

The board of inspectors of election shall preserve the unused ballots, together with the ballots which have been spoiled by the electors and in place of which other ballots have been issued, and return them to the city, township or village clerk, or other officer provided by a city or village charter, with a statement of the number of ballots voted, and the said clerk shall give to the inspectors of election a receipt therefor, which receipt shall be filed with the chairman of the board.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.742 Voting; time for voting ballot.

Sec. 742.

The board of inspectors of election may make such regulations as they deem proper, reasonably limiting the time in which an elector may remain in the room or booth while preparing and voting his ballot.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.743 Voting; ballots, return by elector; failure, penalty.

Sec. 743.

No elector to whom an official ballot has been delivered shall be permitted to pass without the polling place without either voting such ballot or returning it to the inspector from whom he received it; and any elector who shall attempt to pass without the polling place with a ballot or election pencil in his possession, and shall refuse to deliver the same upon request, shall be at once arrested on demand of any member of the board of inspectors.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.744 Prohibited acts; violation as misdemeanor.

Sec. 744.

(1) An election inspector or any other person in a polling room, in a compartment connected to a polling room, or within 100 feet from any entrance to a building in which a polling place is located shall not persuade or endeavor to persuade a person to vote for or against any particular candidate or party ticket or for or against any ballot question that is being voted on at the election. A person shall not place or distribute stickers, other than stickers provided by the election officials pursuant to law, in a polling room, in a compartment connected to a polling room, or within 100 feet from any entrance to a building in which a polling place is located.

(2) A person shall not solicit donations, gifts, contributions, purchase of tickets, or similar demands, or request or obtain signatures on petitions in a polling room, in a compartment connected to a polling room, or within 100 feet from any entrance to a building in which a polling place is located.

(3) On election day, a person shall not post, display, or distribute in a polling place, in any hallway used by voters to enter or exit a polling place, or within 100 feet of an entrance to a building in which a polling place is located any material that directly or indirectly makes reference to an election, a candidate, or a ballot question. Except as otherwise provided in section 744a, this subsection does not apply to official material that is required by law to be posted, displayed, or distributed in a polling place on election day.

(4) A person who violates this section is guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1972, Act 60, Imd. Eff. Feb. 22, 1972 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 156, Imd. Eff. June 5, 2012
Popular Name: Election Code



Section 168.744a Appearance of name of elected or appointed official in polling place or room prohibited; violation; fine.

Sec. 744a.

(1) Notwithstanding any provision of law to the contrary, the name of an elected or appointed official of this state or a political subdivision of this state shall not appear on any material that is temporarily posted, displayed, or distributed in a polling place or polling room on election day.

(2) A person who violates this section is guilty of a misdemeanor punishable by a fine of not more than $100.00 for a first offense and is guilty of a misdemeanor punishable by a fine of not more than $250.00 for a second or subsequent offense.

History: Add. 2012, Act 156, Imd. Eff. June 5, 2012
Popular Name: Election Code



Section 168.745 Ballot of challenged voter; endorsement, rejection.

Sec. 745.

Whenever at any election the ballot of any person who has been challenged as an unqualified voter and who has taken the oath provided by law in such case to be taken shall be received by the inspectors of election, said inspectors shall cause to be plainly endorsed on said ballot, with pencil, before depositing the same in the ballot box, the number corresponding to the number placed after such voter's name on the poll lists without opening the same: Provided, That in case a ballot shall be so folded, defaced, printed or prepared that such number cannot be legibly and permanently written on the back thereof, said inspectors shall refuse to accept such ballot.

History: 1954, Act 116, Eff. June 1, 1955



Section 168.746 Ballot of challenged voter; endorsement concealed, identification prohibited.

Sec. 746.

To prevent the identification of said ballot, except as hereinafter provided for in case of a contested election, the inspectors of election shall cause to be securely attached to said ballot, with mucilage or other adhesive substance, a slip or piece of blank paper of the same color and appearance, as nearly as may be, as the paper of the ballot, in such manner as to cover and wholly conceal said endorsement but not to injure or deface the same; and if any inspector or other officer of an election shall afterward expose said endorsement or remove the said slip of paper covering the same, or attempt to identify the ballot of any voter, or suffer the same to be done by any other person, he shall, on conviction thereof, be deemed guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.747 Contested election; challenged voters' ballots, identification in court.

Sec. 747.

In case of a contested election, on the trial thereof before any court of competent jurisdiction, it shall be competent for either party to the cause to have produced in court the ballot boxes, ballots and poll books used at the election out of which the cause has arisen, and to introduce evidence proving or tending to prove that any person named on such poll lists was an unqualified voter at the election aforesaid, and that the ballot of such person was received. On such trial, the correspondence of the number endorsed on a ballot as herein provided with the number of the ballot placed opposite the name of any person on the poll lists shall be received as prima facie proof that such ballot was cast by such person: Provided, That the ballot of no person shall be inspected or identified under the provisions of this chapter unless such person shall consent thereto in writing, or unless such person has been convicted of falsely swearing in such ballot, or unless the fact that such person was an unqualified elector at the time of casting such ballot has been determined.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.748 Contested election; petition to determine qualifications of electors.

Sec. 748.

After issue joined in any case of contested election, either party to the cause may present a petition to the court before which the said cause is to be tried, setting forth among other things that the petitioner has good reason to believe and does believe that 1 or more voters at the election out of which the cause has arisen, naming him or them, and stating his or their place of residence, were unqualified to vote at such election; that he believes the same can be established by competent testimony; that the ballot or ballots of such voter or voters were received after being challenged, as provided by law; and praying that the court may try and determine the question of the qualification of such voter or voters at said election, which petition shall be verified by the oath of the petitioner or some other person acquainted with the facts, and thereupon the court shall direct an issue to be framed, within a time to be fixed therefor, for the purpose of determining the question of the qualifications of the voter or voters named in said petition to vote at said election; and such issue shall stand for trial as in other cases, and the verdict of the jury or judgment of the court upon such issue so made shall be received, upon the trial of the principal issue in said cause, as conclusive evidence to establish or to disprove the said qualifications of said voter or voters.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.749 Contested elections; challenged voters' ballots, removal of slips concealing endorsements, replacement.

Sec. 749.

On said trial, the judge presiding thereat and no other person shall remove from all challenged voters' ballots the slips of paper concealing the said endorsements until all ballots bearing numbers agreeing with the numbers against the names of such persons on the poll list as have been proved unqualified voters as aforesaid, have been found, and immediately thereafter said judge shall replace slips of paper upon all ballots from which he has taken the same in the same manner as is provided in this chapter for the inspectors of election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.750 Electors; exemption from civil process.

Sec. 750.

During the day on which any election or primary election shall be held, pursuant to the provisions of law, no civil process shall be served on any elector entitled to vote at such election or primary election.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXVIII-ASSISTED-VOTERS ASSISTED VOTERS (168.751...168.757)

Section 168.751 Assisting elector in marking ballot.

Sec. 751.

When at an election an elector shall state that the elector cannot mark his or her ballot, the elector shall be assisted in the marking of his or her ballot by 2 inspectors of election. If an elector is so disabled on account of blindness, the elector may be assisted in the marking of his or her ballot by a member of his or her immediate family or by a person over 18 years of age designated by the blind person.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1972, Act 30, Imd. Eff. Feb. 19, 1972 ;-- Am. 1979, Act 151, Imd. Eff. Nov. 27, 1979
Popular Name: Election Code



Section 168.752, 168.753 Repealed. 1979, Act 151, Imd. Eff. Nov. 27, 1979.



Section 168.754 Assistance of electors; duties and restrictions.

Sec. 754.

The inspectors upon whom shall fall the duty of assisting a voter shall render such assistance inside the voting booth by showing him how to mark his ballot in order to vote as he desires, or the inspector shall himself mark the ballot as directed by the voter, but no ballot shall be marked by the inspector from any written or printed list or slip furnished him by the voter or any other person. The inspector shall not suggest to the voter how he should vote, or in any manner attempt to influence him as to the marking of his ballot, nor allow any other person so to do: Provided, That the duties and restrictions with respect to inspectors as provided for in this section shall apply to and govern any person assisting the voter in the marking of his ballot, in accordance with the authorization in section 751 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.755 Repealed. 1979, Act 151, Imd. Eff. Nov. 27, 1979.



Section 168.755a Elector unable to write or sign name; execution of election document by making mark or using signature stamp; "election document" defined.

Sec. 755a.

(1) If an elector is unable to write, or sign his or her name on an election document because of a physical disability, the elector may execute the election document where a signature is required either by making his or her mark or by using a signature stamp.

(2) As used in this section, "election document" includes, but is not limited to, any of the following:

(a) A voter application as described in section 523.

(b) An absent voter ballot application as described in section 759 or 759a.

(c) An emergency absent voter ballot application as described in section 759b.

(d) An absent voter ballot return envelope as described in section 761.

History: Add. 2014, Act 79, Imd. Eff. Mar. 28, 2014
Popular Name: Election Code



Section 168.756 False statement as perjury.

Sec. 756.

An elector who shall falsely state that he or she is incapable of marking his or her ballot shall, on conviction, be considered guilty of perjury.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1979, Act 151, Imd. Eff. Nov. 27, 1979
Popular Name: Election Code



Section 168.757 Unlawful conduct; felony.

Sec. 757.

Any inspector who shall wilfully assist any elector in any manner contrary to the provisions contained in this section, shall, upon conviction, be guilty of a felony.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1979, Act 151, Imd. Eff. Nov. 27, 1979
Popular Name: Election Code






116-1954-XXVIII-ABSENT-VOTERS ABSENT VOTERS (168.758...168.769a)

Section 168.758 “Absent voter” defined; provisions inapplicable to persons residing outside of state; exceptions.

Sec. 758.

(1) For the purposes of this act, “absent voter” means a qualified and registered elector who meets 1 or more of the following requirements:

(a) On account of physical disability, cannot without another's assistance attend the polls on the day of an election.

(b) On account of the tenets of his or her religion, cannot attend the polls on the day of election.

(c) Cannot attend the polls on the day of an election in the precinct in which he or she resides because of being an election precinct inspector in another precinct.

(d) Is 60 years of age or older.

(e) Is absent or expects to be absent from the township or city in which he or she resides during the entire period the polls are open for voting on the day of an election.

(f) Cannot attend the polls on election day because of being confined in jail awaiting arraignment or trial.

(2) Subsection (1) does not apply to a person who has moved outside of this state, regardless of length of his or her residence outside of this state, and who no longer maintains an actual residence in this state. The storage of personal effects or household goods, the ownership of property that is rented or leased to others, or occasional brief visits to a former domicile in this state while residing outside of this state for most of the year does not constitute a residence for voting purposes in this state, except for each of the following:

(a) A person described in section 1 of article II of the state constitution of 1963 and statutes enacted under that section.

(b) A person described in section 759a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1959, Act 171, Eff. Mar. 19, 1960 ;-- Am. 1963, 2nd Ex. Sess., Act 56, Eff. Mar. 24, 1964 ;-- Am. 1965, Act 354, Eff. Mar. 31, 1966 ;-- Am. 1971, Act 201, Imd. Eff. Dec. 27, 1971 ;-- Am. 1974, Act 189, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 178, Imd. Eff. July 25, 1975 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996
Popular Name: Election Code



Section 168.758a Absent voter ballot for president and vice-president; qualifications.

Sec. 758a.

(1) A citizen of the United States above the age of 18 years may vote by absent voter ballot for president and vice-president of the United States if he has either of the following qualifications:

(a) He has removed from a place within the United States or its possessions to this state, was qualified to vote for president and vice-president at the time of removal in the place from which he removed but is no longer qualified to vote in that place, produces evidence of these facts, and will have resided in this state for less than 6 months and in a city or township of this state for not less than 30 days next preceding an election at which candidates for president and vice-president are voted for.

(b) If he has removed from this state to another place within the United States or its possessions, was a duly qualified and registered elector in a city or township of this state at the time of removal, and produces evidence that he cannot yet qualify to so vote in his present place of residence.

(2) A citizen qualified to vote for president and vice-president under this act, upon making proper application shall be furnished with an absent voter ballot for president and vice-president only as provided in this act. The ballot shall be a regular paper ballot for the election but shall be plainly designated, in the manner prescribed by the secretary of state, “president and vice-president only”. A vote shall not be counted on such a ballot other than the vote for president and vice-president of the United States.

(3) A person who qualifies to vote for president and vice-president under paragraph (1a) of this section may make application for a presidential ballot by delivering an application in person to the clerk of the city or township of present residence not later than 2 p.m. on the Saturday immediately prior to the election. The application shall contain a certificate of the voting officer of the place of previous residence which shall be completed at the time of filing and shall also contain a statement that the applicant possesses all the qualifications of an elector in Michigan except those relating to residence and that as to residence he will have resided in the state of Michigan for a period of less than 6 months and in the city or township of present residence at least 30 days immediately prior to the election. The application shall be sworn to before the clerk and upon acceptance by the clerk shall serve as a temporary registration which shall be valid for that election only. A temporary registration as herein set forth shall be delivered to the precinct inspectors with the absent voter ballots and shall be returned to the clerk following the election. The form of the combined application-temporary registration shall be prescribed by the secretary of state.

A voter who qualifies to vote for president and vice-president under paragraph (1b) of this section may make application to the city or township clerk of his last place of residence in Michigan not later than 2 p.m. on the Saturday immediately prior to the election, on a form prescribed by the secretary of state, which form shall include a certificate from the voting officer of the place of present residence stating that the applicant cannot qualify to vote because of failure to meet residence requirements. Any such application shall be deemed to be an authorization to, immediately following the election, cancel the registration of the applicant if it is still on the registration records.

History: Add. 1965, Act 75, Eff. Mar. 31, 1966 ;-- Am. 1972, Act 30, Imd. Eff. Feb. 19, 1972
Popular Name: Election Code



Section 168.758b Voting by persons confined in jail or prison prohibited.

Sec. 758b.

A person who, in a court of this or another state or in a federal court, has been legally convicted and sentenced for a crime for which the penalty imposed is confinement in jail or prison shall not vote, offer to vote, attempt to vote, or be permitted to vote at an election while confined.

History: Add. 1975, Act 178, Imd. Eff. July 25, 1975
Popular Name: Election Code



Section 168.758c Repealed. 2003, Act 302, Eff. Jan. 1, 2005.



Section 168.759 Application to vote absentee; time; manner; form; availability; signature of applicant; false statement as misdemeanor.

Sec. 759.

(1) At any time during the 75 days before a primary or special primary, but not later than 2 p.m. of the Saturday immediately before the primary or special primary, an elector who qualifies to vote as an absent voter, as defined in section 758, may apply for an absent voter ballot. The elector shall apply in person or by mail with the clerk of the township, city, or village in which the elector is registered. An application received before a primary or special primary may be for either that primary only, or for that primary and the election that follows.

(2) Except as otherwise provided in subsection (1), at anytime during the 75 days before an election, but not later than 2 p.m. of the Saturday before the election, an elector who qualifies to vote as an absent voter, as defined in section 758, may apply for an absent voter ballot. The elector shall apply in person or by mail with the clerk of the township, city, or village in which the voter is registered.

(3) An application for an absent voter ballot under this section may be made in any of the following ways:

(a) By a written request signed by the voter stating the statutory grounds for making the application.

(b) On an absent voter ballot application form provided for that purpose by the clerk of the city, township, or village.

(c) On a federal postcard application.

(4) An applicant for an absent voter ballot shall sign the application. A clerk or assistant clerk shall not deliver an absent voter ballot to an applicant who does not sign the application. A person shall not be in possession of a signed absent voter ballot application except for the applicant; a member of the applicant's immediate family; a person residing in the applicant's household; a person whose job normally includes the handling of mail, but only during the course of his or her employment; a registered elector requested by the applicant to return the application; or a clerk, assistant of the clerk, or other authorized election official. A registered elector who is requested by the applicant to return his or her absent voter ballot application shall sign the certificate on the absent voter ballot application.

(5) The clerk of a city, township, or village shall have absent voter ballot application forms available in the clerk's office at all times and shall furnish an absent voter ballot application form to anyone upon a verbal or written request. The absent voter ballot application shall be in substantially the following form:

"Application for absent voter ballot for:

[ ] The primary or special primary election to be held on ___________________ (Date).

[ ] The election to be held on _______ (Date).

(Check applicable election or elections)

I, .................................. , a United States citizen and a qualified and registered elector of the ............ precinct of the township of ............ or village of ............ or of the ............ ward of the city of .................................. , in the county of .................................. and state of Michigan, apply for an official ballot, or ballots, to be voted by me at the election or elections as requested in this application.

The statutory grounds on which I base my request are:

[ ] I expect to be absent from the community in which I am registered for the entire time the polls are open on election day.

[ ] I am physically unable to attend the polls without the assistance of another.

[ ] I cannot attend the polls because of the tenets of my religion.

[ ] I have been appointed an election precinct inspector in a precinct other than the precinct where I reside.

[ ] I am 60 years of age or older.

[ ] I cannot attend the polls because I am confined to jail awaiting arraignment or trial.

(Check applicable reason)

You must be a United States citizen to vote. If you are not a United States citizen, you will not be issued an absent voter ballot.

A person making a false statement in this absent voter ballot application is guilty of a misdemeanor. It is a violation of Michigan election law for a person other than those listed in the instructions to return, offer to return, agree to return, or solicit to return your absent voter ballot application to the clerk. An assistant authorized by the clerk who receives absent voter ballot applications at a location other than the clerk's office must have credentials signed by the clerk. Ask to see his or her credentials before entrusting your application with a person claiming to have the clerk's authorization to return your application.

I certify that my name is .................... , my address is .................... , and my date of birth is ............ ; that I am delivering the absent voter ballot application of .................... at his or her request; that I did not solicit or request to return the application; that I have not made any markings on the application; that I have not altered the application in any way; that I have not influenced the applicant; and that I am aware that a false statement in this certificate is a violation of Michigan election law.

(6) The following instructions for an applicant for an absent voter ballot shall be included with each application furnished an applicant:

Step 1. After completely filling out the application, sign and date the application in the place designated. Your signature must appear on the application or you will not receive an absent voter ballot.

Step 2. Deliver the application by 1 of the following methods:

(a) Place the application in an envelope addressed to the appropriate clerk and place the necessary postage upon the return envelope and deposit it in the United States mail or with another public postal service, express mail service, parcel post service, or common carrier.

(b) Deliver the application personally to the clerk's office, to the clerk, or to an authorized assistant of the clerk.

(c) In either (a) or (b), a member of the immediate family of the voter including a father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, grandparent, or grandchild or a person residing in the voter's household may mail or deliver the application to the clerk for the applicant.

(d) If an applicant cannot return the application in any of the above methods, the applicant may select any registered elector to return the application. The person returning the application must sign and return the certificate at the bottom of the application.

(7) A person who prints and distributes absent voter ballot applications shall print on the application the warning, certificate of authorized registered elector returning absent voter ballot application, and instructions required by this section.

(8) A person who makes a false statement in an absent voter ballot application is guilty of a misdemeanor. A person who forges a signature on an absent voter ballot application is guilty of a felony. A person who is not authorized in this act and who both distributes absent voter ballot applications to absent voters and returns those absent voter ballot applications to a clerk or assistant of the clerk is guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1959, Act 171, Eff. Mar. 19, 1960 ;-- Am. 1962, Act 90, Imd. Eff. Apr. 30, 1962 ;-- Am. 1963, Act 237, Eff. Sept. 6, 1963 ;-- Am. 1965, Act 354, Eff. Mar. 31, 1966 ;-- Am. 1974, Act 189, Imd. Eff. July 2, 1974 ;-- Am. 1975, Act 178, Imd. Eff. July 25, 1975 ;-- Am. 1980, Act 344, Imd. Eff. Dec. 23, 1980 ;-- Am. 1982, Act 201, Eff. Jan. 1, 1983 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013
Popular Name: Election Code



Section 168.759a Absent uniformed services voter or overseas voter; electronic transmission of voter registration or ballot application; requirements; spouse or dependent; electronic transmission of ballot to voter; establishment and implementation of procedures by secretary of state; confidentiality of electronic mailing address; approval of ballot form and registration procedures by state director of elections; use of federal write-in absentee ballot; report; selection of political party ballot for presidential primary election; extension of ballot receipt deadline; definitions.

Sec. 759a.

(1) An absent uniformed services voter or an overseas voter who is not registered, but possessed the qualifications of an elector under section 492, may apply for registration by using the federal postcard application. The department of state, bureau of elections, is responsible for disseminating information on the procedures for registering and voting to an absent uniformed services voter and an overseas voter.

(2) Upon the request of an absent uniformed services voter or an overseas voter, the clerk of a county, city, township, or village shall electronically transmit a blank voter registration application or blank absent voter ballot application to the voter. The clerk of a county, city, township, or village shall accept a completed voter registration application or completed absent voter ballot application electronically transmitted by an absent uniformed services voter or overseas voter. A voter registration application or absent voter ballot application submitted by an absent uniformed services voter or overseas voter shall contain the signature of the voter.

(3) A spouse or dependent of an overseas voter who is a citizen of the United States, is accompanying that overseas voter, and is not a qualified and registered elector anywhere else in the United States, may apply for an absent voter ballot even though the spouse or dependent is not a qualified elector of a city or township of this state.

(4) An absent uniformed services voter or an overseas voter, whether or not registered to vote, may apply for an absent voter ballot. Upon receipt of an application for an absent voter ballot under this section that complies with this act, a county, city, village, or township clerk shall forward to the applicant the absent voter ballots requested, the forms necessary for registration, and instructions for completing the forms. If the ballots are not yet available at the time of receipt of the application, the clerk shall immediately forward to the applicant the registration forms and instructions, and forward the ballots as soon as they are available. If a federal postcard application or an application from the official United States department of defense website is filed, the clerk shall accept the federal postcard application or the application from the official United States department of defense website as the registration application and shall not send any additional registration forms to the applicant. If the ballots and registration forms are received before the close of the polls on election day and if the registration complies with the requirements of this act, the absent voter ballots shall be delivered to the proper election board to be tabulated. If the registration does not comply with the requirements of this act, the clerk shall retain the absent voter ballots until the expiration of the time that the voted ballots must be kept and shall then destroy the ballots without opening the envelope. The clerk may retain registration forms completed under this section in a separate file. The address in this state shown on a registration form is the residence of the registrant.

(5) Not later than 45 days before an election, a county, city, township, or village clerk shall electronically transmit or mail as appropriate an absent voter ballot to each absent uniformed services voter or overseas voter who applied for an absent voter ballot 45 days or more before the election.

(6) Upon the request of an absent uniformed services voter or overseas voter, the clerk of a county, city, township, or village shall electronically transmit an absent voter ballot to the voter. The voter shall print the absent voter ballot and return the voted ballot by mail to the appropriate clerk.

(7) The secretary of state shall prescribe electronic absent voter ballot formats and electronic absent voter ballot transmission methods. Each county, city, township, or village clerk shall employ the prescribed electronic ballot formats to fulfill an absent voter ballot request received from an absent uniformed services voter or overseas voter who wishes to receive his or her absent voter ballot through an electronic transmission. The secretary of state shall establish procedures to implement the requirements in this section and for the processing of a marked absent voter ballot returned by an absent uniformed services voter or overseas voter who obtained his or her absent voter ballot through an electronic transmission.

(8) The secretary of state shall modify the printed statement provided under section 761(4) and the absent voter ballot instructions provided under section 764a as appropriate to accommodate the procedures developed for electronically transmitting an absent voter ballot to an absent uniformed services voter or overseas voter. A statement shall be included in the certificate signed by the absent voter who obtained his or her absent voter ballot through an electronic transmission that the secrecy of the absent voter ballot may be compromised during the duplication process. The absent voter ballot instructions provided to an absent uniformed services voter or overseas voter shall include the proper procedures for returning the absent voter ballot to the appropriate clerk.

(9) The size of a precinct shall not be determined by registration forms completed under this section.

(10) An absent uniformed services voter or an overseas voter who submits an absent voter ballot application is eligible to vote as an absent voter in any local, state, or federal election occurring in the calendar year in which the election is held for that ballot requested if the absent voter ballot application is received by the county, city, village, or township clerk not later than 2 p.m. of the Saturday before the election. A county, city, or township clerk receiving an absent voter ballot application from an absent uniformed services voter or overseas voter shall transmit to a village clerk and the school district election coordinators, where applicable, the necessary information to enable the village clerk and school district election coordinators to forward an absent voter ballot for each applicable election in that calendar year to the absent voter. A village clerk receiving an absent voter ballot application from an absent uniformed services voter or overseas voter shall transmit to the township clerk and the school district election coordinators, where applicable, the necessary information to enable the city or township clerk and school district election coordinators to forward an absent voter ballot for each applicable election in that calendar year to the absent voter. If the local elections official rejects a voter registration application or absent voter ballot application submitted by an absent uniformed services voter or overseas voter, the election official shall notify the voter of the rejection.

(11) An electronic mail address provided by an absent uniformed services voter or overseas voter for the purposes of this section is confidential and exempt from disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(12) Under the uniformed and overseas citizens absentee voting act, the state director of elections shall approve a ballot form and registration procedures for absent uniformed services voters and overseas voters.

(13) An absent uniformed services voter or an overseas voter may use the federal write-in absentee ballot, in accordance with the provisions of the uniformed and overseas citizens absentee voting act, at a regular election or special election to vote for a local, state, or federal office or on a ballot question. An absent uniformed services voter or an overseas voter who uses the federal write-in absentee ballot shall return his or her voted federal write-in absentee ballot by mail to the appropriate clerk. The state bureau of elections shall do both of the following:

(a) Make the ballot format for each election available to absent uniformed services voters and overseas voters by electronic mail or on an internet website maintained by the department of state.

(b) Make the ballot information, including the offices, names of candidates, and ballot proposals, for each election available to absent uniformed services voters and overseas voters on an internet website maintained by the department of state.

(14) The clerk of a city, village, or township shall submit to the county clerk of the county in which that city, village, or township is located a written statement no later than 45 days before each election indicating whether absent voter ballots were issued to absent uniformed services voters or overseas voters in compliance with this section and the uniformed and overseas citizens absentee voting act. The city, village, or township clerk shall provide to the county clerk a written explanation describing remedial actions taken by the city, village, or township clerk if the city, village, or township clerk fails to comply with this section and the uniformed and overseas citizens absentee voting act. Not later than 42 days before each election, each county clerk shall submit to the state bureau of elections a written report compiled from the written statements submitted by the city, village, and township clerks. The written report shall identify the cities, villages, and townships that complied with the 45-day deadline under this subsection, the cities, villages, and townships that did not comply with the 45-day deadline under this subsection, but provided a written explanation, and those cities, villages, and townships that did not comply with the 45-day deadline under this subsection and that did not provide a written explanation. The state bureau of elections may require the clerk of a city, village, or township that did not comply with the 45-day deadline under this subsection, but provided a written explanation, to provide additional information. The state bureau of elections shall require the clerk of a city, village, or township that did not comply with the 45-day deadline and that did not provide a written explanation to file a written explanation, describing the remedial actions taken by the city, village, or township clerk, within 1 business day after the state bureau of elections notifies the clerk of that city, village, or township.

(15) For a presidential primary election, the secretary of state shall prescribe procedures for contacting an elector who is an absent uniformed services voter or an overseas voter, as described in this section, and who is eligible to receive an absent voter ballot or who applies for an absent voter ballot for the presidential primary election, offering the elector the opportunity to select a political party ballot for the presidential primary election.

(16) The secretary of state shall order a city, village, or township clerk to extend the ballot receipt deadline for any absentee voter ballots under this section that were not transmitted to an absent uniformed services voter or overseas voter in compliance with subsection (5). The extension shall equal the total number of days beyond the deadline as provided in subsection (5) that the city, village, or township clerk transmitted the requested absentee voter ballots. These absentee voter ballots received during the extension time shall be counted and tabulated for the final results of the election provided that the absentee voter ballots are executed and sent by the close of the polls on election day. The election may be formally certified before the end of the extension time if the number of outstanding absentee voter ballots under this subsection will not alter the outcome of the election.

(17) As used in this section:

(a) "Absent uniformed services voter" means any of the following:

(i) A member of a uniformed service on active duty who, by reason of being on active duty, is absent from the place of residence where the member is otherwise qualified to vote.

(ii) A member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote.

(iii) A spouse or dependent of a member referred to in subparagraph (i) or (ii) who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote.

(b) "Member of the merchant marine" means an individual, other than a member of a uniformed service or an individual employed, enrolled, or maintained on the Great Lakes or the inland waterways, who is either of the following:

(i) Employed as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States, or a vessel of foreign-flag registry under charter to or control of the United States.

(ii) Enrolled with the United States for employment or training for employment, or maintained by the United States for emergency relief service, as an officer or crew member of a vessel documented under the laws of the United States, a vessel owned by the United States, or a vessel of foreign-flag registry under charter to or control of the United States.

(c) "Overseas voter" means any of the following:

(i) An absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of an election.

(ii) A person who resides outside of the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States.

(iii) A person who resides outside of the United States and who, but for such residence outside of the United States, would be qualified to vote in the last place in which he or she was domiciled before leaving the United States.

(d) "Uniformed services" means the army, navy, air force, marine corps, coast guard, the commissioned corps of the public health service, the commissioned corps of the national oceanic and atmospheric administration, a reserve component of a uniformed service, or the Michigan national guard as defined in section 105 of the Michigan military act, 1967 PA 150, MCL 32.505.

History: Add. 1956, Act 21, Imd. Eff. Mar. 22, 1956 ;-- Am. 1971, Act 68, Eff. Oct. 1, 1971 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999 ;-- Am. 2006, Act 605, Imd. Eff. Jan. 3, 2007 ;-- Am. 2010, Act 50, Eff. June 1, 2010 ;-- Am. 2011, Act 163, Imd. Eff. Oct. 4, 2011 ;-- Am. 2012, Act 279, Eff. Aug. 15, 2012 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.759b Emergency absent voters' ballot; application.

Sec. 759b.

Any registered elector may apply for absent voter ballots at any time prior to 4 p.m. on election day if he shall have become physically disabled or shall be absent from the city or township because of sickness or death in the family which has occurred at a time which has made it impossible to apply for absent voter ballots by the statutory deadline. The application shall be called an emergency absent voter application.

Emergency absent voter applications may be made by letter or on a form provided by the clerk. The application shall set forth that the voter is qualified to vote in the election, stating the statutory reason for applying for an emergency absent voter ballot and that the reason for applying after the statutory deadline occurred at such a time to make it impossible to file an application for absent voter ballots by the statutory deadline.

Any person intentionally making a false statement in such application is guilty of a felony. Any person aiding or abetting any person to make a false statement on such application is guilty of a felony.

Upon receipt by the clerk of a valid application for an emergency absent voter ballot, the clerk may deliver the ballots to the applicant in person, through a deputy or an election assistant, or he may deliver them at his office to a person named by the applicant in the application. The voter may return the ballots to the clerk in the sealed envelope provided therefor in any manner he sees fit. To be valid, ballots must be returned to the clerk in time to be delivered to the polls prior to 8 p.m. on election day.

History: Add. 1965, Act 205, Imd. Eff. July 16, 1965
Popular Name: Election Code



Section 168.759c Absent voter ballot; political party ballot selection.

Sec. 759c.

For a presidential primary election, the secretary of state shall revise the absent voter ballot application form described in section 759 or provide a separate form to require that a presidential primary elector indicate a political party ballot selection when requesting an absent voter ballot.

History: Add. 2011, Act 163, Imd. Eff. Oct. 4, 2011
Popular Name: Election Code



Section 168.760 Absent voters; records, public inspection.

Sec. 760.

Upon receipt of such properly executed application, as above provided, the city, township or village clerk shall file the same in his office and shall enter the name of the applicant and the address to which the ballot or ballots are to be sent upon a list or record to be kept for such purpose, together with the date of receiving the application, the date of mailing or delivering the ballot or ballots to such voter, the date of receiving the ballot from such voter, and such other information as may seem necessary or advisable. Applications and lists shall be open to public inspection at all reasonable hours.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.761 Absent voter ballots; mailing or delivering to applicant; order of issuance; numbering; return envelope; form; statement; false statement as misdemeanor or felony; presentation of picture identification card; affidavit; challenged ballot.

Sec. 761.

(1) If the clerk of a city, township, or village receives an application for an absent voter ballot from a person registered to vote in that city, township, or village and if the signature on the application agrees with the signature for the person contained in the qualified voter file or on the registration card as required in subsection (2), the clerk immediately upon receipt of the application or, if the application is received before the printing of the absent voter ballots, as soon as the ballots are received by the clerk, shall forward by mail, postage prepaid, or shall deliver personally 1 of the ballots or set of ballots if there is more than 1 kind of ballot to be voted to the applicant. Subject to the identification requirement in subsection (6), absent voter ballots may be delivered to an applicant in person at the office of the clerk.

(2) The qualified voter file shall be used to determine the genuineness of a signature on an application for an absent voter ballot. Signature comparisons shall be made with the digitized signature in the qualified voter file. If the qualified voter file does not contain a digitized signature of an elector, or is not accessible to the clerk, the city or township clerk shall compare the signature appearing on the application for an absent voter ballot to the signature contained on the master card.

(3) Notwithstanding section 759, providing that no absent voter applications shall be received by the clerk after 2 p.m. on the Saturday before the election, and subject to the identification requirement in subsection (6), a person qualified to vote as an absent voter may apply in person at the clerk's office before 4 p.m. on a day before the election except Sunday or a legal holiday to vote as an absent voter. The applicant shall receive his or her absent voter ballot and vote the ballot in the clerk's office. All other absent voter ballots, except ballots delivered pursuant to an emergency absent voter ballot application under section 759b, shall be mailed or delivered to the registration address of the applicant unless the application requests delivery to an address outside the city, village, or township or to a hospital or similar institution, in which case the absent voter ballots shall be mailed or delivered to the address given in the application. However, a clerk may mail or deliver an absent voter ballot, upon request of the absent voter, to a post office box if the post office box is where the absent voter normally receives personal mail and the absent voter does not receive mail at his or her registration address.

(4) Absent voter ballots shall be issued in the same order in which applications are received by the clerk of a city, township, or village, as nearly as may be, and each ballot issued shall bear the lowest number of each kind available for this purpose. However, this provision does not prohibit a clerk from immediately issuing an absent voter ballot to an absent voter who applies in person in the clerk's office for absent voter ballots. The clerk shall enclose with the ballot or ballots a return envelope properly addressed to the clerk and bearing upon the back of the envelope a printed statement in substantially the following form:

I assert that I am a United States citizen and a qualified and registered elector of the city, township, or village named above. I am voting as an absent voter in conformity with state election law. Unless otherwise indicated below, I personally marked the ballot enclosed in this envelope without exhibiting it to any other person.

I further assert that this absent voter ballot is being returned to the clerk or an assistant of the clerk by me personally; by public postal service, express mail service, parcel post service, or other common carrier; by a member of my immediate family; or by a person residing in my household.

I assisted the above named absent voter who is disabled or otherwise unable to mark the ballot in marking his or her absent voter ballot pursuant to his or her directions. The absent voter ballot was inserted in the return envelope without being exhibited to any other person.

PERSONS WHO CAN LEGALLY BE IN POSSESSION OF AN ABSENT VOTER BALLOT ISSUED TO AN ABSENT VOTER ARE LIMITED TO THE ABSENT VOTER; A PERSON WHO IS A MEMBER OF THE ABSENT VOTER'S IMMEDIATE FAMILY OR RESIDES IN THE ABSENT VOTER'S HOUSEHOLD AND WHO HAS BEEN ASKED BY THE ABSENT VOTER TO RETURN THE BALLOT; A PERSON WHOSE JOB IT IS TO HANDLE MAIL BEFORE, DURING, OR AFTER BEING TRANSPORTED BY A PUBLIC POSTAL SERVICE, EXPRESS MAIL SERVICE, PARCEL POST SERVICE, OR COMMON CARRIER, BUT ONLY DURING THE NORMAL COURSE OF HIS OR HER EMPLOYMENT; AND THE CLERK, ASSISTANTS OF THE CLERK, AND OTHER AUTHORIZED ELECTION OFFICIALS OF THE CITY, TOWNSHIP, VILLAGE, OR SCHOOL DISTRICT. ANY OTHER PERSON IN POSSESSION OF AN ABSENT VOTER BALLOT IS GUILTY OF A FELONY.

(5) An absent voter who knowingly makes a false statement on the absent voter ballot return envelope is guilty of a misdemeanor. A person who assists an absent voter and who knowingly makes a false statement on the absent voter ballot return envelope is guilty of a felony.

(6) If an elector obtains his or her absent voter ballot in person from the clerk of the city, township, or village in which he or she is registered, the clerk of the city, township, or village shall not provide an absent voter ballot to that elector until the elector identifies himself or herself to the clerk by presenting an official state identification card issued to that elector under 1972 PA 222, MCL 28.291 to 28.300, an operator's or chauffeur's license issued to that elector under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, or other generally recognized picture identification card. If an elector does not have an official state identification card, operator's or chauffeur's license, or other generally recognized picture identification card, the elector may sign an affidavit to that effect before the clerk of the city, township, or village and be allowed to obtain his or her absent voter ballot in person from the clerk. The clerk of the city, village, or township shall indicate to each elector who obtains his or her absent voter ballot in person from the clerk that the elector may sign an affidavit indicating that the elector does not have an official state identification card, operator's or chauffeur's license, or other generally recognized picture identification card in order to obtain his or her absent voter ballot in person from the clerk. However, if an elector obtains his or her absent voter ballot in person from the clerk and votes by absent voter ballot without providing the identification required under this subsection, the absent voter ballot of that elector shall be prepared as a challenged ballot as provided in section 727 and shall be counted as any other ballot is counted unless determined otherwise by a court of law under section 747 or 748 or any other applicable law.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1965, Act 152, Imd. Eff. July 12, 1965 ;-- Am. 1966, Act 264, Imd. Eff. July 12, 1966 ;-- Am. 1980, Act 140, Imd. Eff. May 29, 1980 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.761a Absent voters' ballots; precinct delegate ballots.

Sec. 761a.

In cities or townships which have established absent voter ballot counting boards, when precinct delegates are to be elected, the clerk, when forwarding absent voter ballots to voters may in addition to the regular return envelope, forward to the absent voter a separate envelope for the return of the delegate ballot. Delegate ballots shall be returned to the clerk by the voter in the special envelope in such case and the clerk shall forward the delegate ballots so returned to the proper precinct on election day. The precinct inspectors shall tally such ballots separately and add such totals to the precinct totals as shown by the voting machines in completing their statements. The secretary of state shall issue rules to implement this section.

History: Add. 1965, Act 331, Imd. Eff. July 23, 1965
Popular Name: Election Code
Admin Rule: R 168.771 et seq. of the Michigan Administrative Code.



Section 168.762 Absent voters' ballots; procedure when no application.

Sec. 762.

If from any precinct the said township, village or city clerk shall not receive any application for absent voter ballots, he shall deliver the packages of absent voter ballots intact to the chairman or some member of the board of inspectors of election of said precinct before the opening of the polls on election day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 37, Imd. Eff. Mar. 28, 1956
Popular Name: Election Code



Section 168.763 Repealed. 1956, Act 37, Imd. Eff. Mar. 28, 1956.



Section 168.764 Absent voter ballot; instructions.

Sec. 764.

In addition to the instructions provided to an absent voter under section 764a, the following ballot marking instructions for an absent voter concerning the method of voting shall be included with each absent voter ballot furnished an absent voter:

(a) For a primary election, the ballot marking instructions as provided in section 736b.

(b) For a general election, the ballot marking instructions as provided in section 736c.

(c) For a nonpartisan election, the ballot marking instructions as provided in section 736d.

(d) For a special election, the ballot marking instructions as provided in section 736e.

History: Add. 2012, Act 128, Imd. Eff. May 14, 2012



Section 168.764a Instructions for absent voters.

Sec. 764a.

The following instructions for an absent voter shall be included with each ballot or set of ballots furnished an absent voter:

Step 1. Enclosed you will find voting instructions as to the method of voting. Read these carefully and then vote the ballot.

Step 2. After voting a ballot, place the ballot in the secrecy sleeve, if any. If a secrecy sleeve is not provided, refold the ballot to conceal your votes.

Step 3. Place the ballot or ballots in the return envelope and securely seal the envelope.

Step 4. Sign and date the return envelope in the place designated. Your signature must appear on the return envelope or the ballot will not be counted. If you are disabled or otherwise unable to mark the ballot and required assistance in voting your absent voter ballot, have the person who assisted you complete the section on the return envelope entitled "TO BE COMPLETED ONLY IF VOTER IS ASSISTED IN VOTING BY ANOTHER PERSON".

Step 5. Deliver the return envelope by 1 of the following methods:

(a) Place the necessary postage upon the return envelope and deposit it in the United States mail or with another public postal service, express mail service, parcel post service, or common carrier.

(b) Deliver the envelope personally to the office of the clerk, to the clerk, or to an authorized assistant of the clerk.

(c) In either (a) or (b), a member of the immediate family of the voter including a father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, grandparent, or grandchild or a person residing in the voter's household may mail or deliver a ballot to the clerk for the voter.

(d) You may request by telephone that the clerk who issued the ballot provide assistance in returning the ballot. The clerk is required to provide assistance if you are unable to return your absent voter ballot as specified in (a), (b), or (c) above, if it is before 5 p.m. on the Friday immediately preceding the election, and if you are asking the clerk to pickup the absent voter ballot within the jurisdictional limits of the city, township, or village in which you are registered. Your absent voter ballot will then be picked up by the clerk or an election assistant sent by the clerk. All persons authorized to pick up absent voter ballots are required to carry credentials issued by the clerk. If using this absent voter ballot return method, do not give your ballot to anyone until you have checked their credentials.

Step 6. The ballot must reach the clerk or an authorized assistant of the clerk before the close of the polls on election day. An absent voter ballot received by the clerk or assistant of the clerk after the close of the polls on election day will not be counted.

All of the following actions are violations of the Michigan election law and are illegal in this state:

(1) To vote an absent voter ballot at a meeting or gathering at which other people are voting absent voter ballots.

(2) For a person who is assisting an absent voter in marking the ballot to suggest or in any manner attempt to influence the absent voter on how he or she should vote.

(3) For a person who is present and knows that a person is voting an absent voter ballot to suggest or in any manner attempt to influence the absent voter on how he or she should vote.

(4) For a person other than those listed in these instructions to return, offer to return, agree to return, or solicit to return an absent voter ballot to the clerk.

(5) For a person other than the absent voter; a person listed in these instructions; or a person whose job it is to handle mail before, during, or after being transported by a public postal service, express mail service, parcel post service, or common carrier, but only during the normal course of his or her employment to be in possession of a voted or unvoted absent voter ballot.

History: Add. 1982, Act 201, Imd. Eff. July 1, 1982 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996 ;-- Am. 2012, Act 128, Imd. Eff. May 14, 2012
Popular Name: Election Code



Section 168.764b Delivery and acceptance of absent voter ballots; appointment, oath, credentials, and duties of assistants; collection of absent voter ballots; prohibition; noncompliance.

Sec. 764b.

(1) An absent voter ballot shall be delivered to the clerk only as authorized in the instructions for an absent voter provided in section 764a.

(2) The clerk of a city, township, or village may accept delivery of absent voter ballots at any location in the city, township, or village.

(3) The clerk of a city, township, or village may appoint the number of assistants necessary to accept delivery of absent voter ballots at any location in the city, township, or village. An appointment as assistant to accept delivery of absent voter ballots shall be for 1 election only. An assistant appointed to receive ballots at a location other than the office of the clerk shall be furnished credentials of authority by the clerk. If an absent voter's ballot is received by an assistant at any location other than the clerk's office the assistant, upon request, shall exhibit the credentials to the absent voter before the assistant accepts an absent voter ballot. An assistant, before entering upon the discharge of duties, shall take and subscribe to the oath of office as provided in section 1 of article XI of the state constitution of 1963. An assistant shall perform only the duties assigned by the clerk. A person shall not be appointed as an assistant to accept delivery of absent voter ballots who is a candidate or a member of the immediate family of a candidate whose name appears on the ballot at that election.

(4) A clerk who receives a request from an absent voter under section 764a for assistance in returning his or her absent voter ballot shall make arrangements to collect the ballot from the voter either personally or by sending an authorized assistant, if all of the following conditions are satisfied:

(a) The clerk's office issued the absent voter ballot to that absent voter.

(b) Upon the clerk's request, the absent voter states that he or she is unable to return the absent voter ballot by the other means specified in instructions (a), (b), or (c) of Step 5 under section 764a.

(c) The absent voter telephones the appropriate clerk for assistance on or before 5 p.m. on the Friday immediately preceding the election.

(d) The absent voter is requesting the clerk to pick up the absent voter ballot within the jurisdictional limits of the city, township, or village in which the absent voter is registered.

(5) Notwithstanding subsection (4), a clerk who receives a request from an absent voter under section 764a for assistance in returning his or her absent voter ballot may make arrangements to collect the ballot from the voter either personally or by sending an authorized assistant, if all of the following conditions are satisfied:

(a) The clerk's office issued the absent voter ballot to that absent voter.

(b) Upon the clerk's request, the absent voter states that he or she is unable to return the absent voter ballot by the other means specified in instructions (a), (b), or (c) of Step 5 under section 764a.

(6) The clerk shall maintain a list open to the public that contains the names and addresses of all authorized assistants appointed under this section who are available to collect absent voter ballots on or before election day in that city or township.

(7) An absent voter ballot received by the clerk before the close of the polls on election day shall not be invalidated solely because the delivery to the clerk was not in compliance with section 764a or this section, however the ballot shall be considered challenged and shall be marked and processed as provided in section 745.

History: Add. 1982, Act 201, Imd. Eff. July 1, 1982 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996
Popular Name: Election Code



Section 168.764c Ballot tracker program; tracking absent voter ballots online.

Sec. 764c.

If a city, township, or village has access to the ballot tracker program provided by the state, the clerk of that city, township, or village shall utilize the ballot tracker program and allow voters to track their absent voter ballots online.

History: Add. 2012, Act 270, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.765 Absent voter ballots; safekeeping by clerk; public inspection of applications and lists; delivery to board of election inspectors; voter ballot received after polls closed; information to be posted by clerk.

Sec. 765.

(1) A clerk who receives an absent voter ballot return envelope containing the marked ballots of an absent voter shall not open that envelope before delivering the envelope to the board of election inspectors as provided in this section. The city, village, or township clerk shall safely keep in his or her office until election day any absent voter ballot return envelopes received by the clerk before election day containing the marked ballots of an absent voter.

(2) Before the opening of the polls on election day or as soon after the opening of the polls as possible, the clerk shall deliver the absent voter ballot return envelopes to the chairperson or other member of the board of election inspectors in the absent voter's precinct, together with the signed absent voter ballot applications received by the clerk from any voters of that precinct and the clerk's list or record kept relative to those absent voters. However, if higher numbered ballots are used pursuant to section 717, the clerk shall retain the applications and lists in his or her office and shall keep the applications and lists open to public inspection at all reasonable hours.

(3) The city, village, or township clerk, or authorized designee of the clerk shall call for and receive absent voter ballots from the post office at which the city, village, or township clerk regularly receives mail addressed to the city, village, or township clerk on election day in sufficient time to deliver any envelopes containing absent voter ballots to the board of election inspectors before the close of the polls.

(4) If a marked absent voter ballot is received by the clerk after the close of the polls, the clerk shall plainly mark the envelope with the time and date of receipt and shall file the envelope in his or her office. Except as otherwise provided in section 759b, the clerk shall not deliver an absent voter ballot to a voter after the opening of the polls on election day.

(5) On or before 8 a.m. on election day, the clerk shall post in the clerk's office or otherwise make public the number of absent voter ballots the clerk distributed to absent voters and the number of absent voter ballot return envelopes containing the marked ballots of absent voters received by the clerk before election day and delivered to the board of election inspectors or the absent voter counting boards pursuant to this act. On or before 9 p.m. on election day, the clerk shall post in the clerk's office or otherwise make public the number of absent voter ballot return envelopes containing the marked ballots of absent voters received by the clerk on election day and delivered to the board of election inspectors pursuant to subsection (3), along with the total number of absent voter ballot return envelopes containing the marked ballots of absent voters received by the clerk both before and on election day and delivered to the board of election inspectors or the absent voter counting boards pursuant to this act. As soon as possible after all precincts in the city, township, or village are processed, the clerk shall post in the clerk's office or otherwise make public the number of absent voter ballot return envelopes containing the marked ballots of absent voters received by the election inspectors at the precincts on election day, along with the total number of absent voter ballot return envelopes containing the marked ballots of absent voters received in the city, township, or village for that election. This subsection applies only to elections in which a federal or state office appears on the ballot.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996
Popular Name: Election Code



Section 168.766 Absent voters' ballots; verification by election inspectors.

Sec. 766.

(1) Upon receipt from the city, township or village clerk of any envelope containing the marked ballot or ballots of an absent voter, the board of inspectors of election shall verify the legality of such vote by an examination of a digitized signature for the absent voter included in the qualified voter file under section 509q or the registration record as provided in subsection (2) to see that the person has not voted in person, that he is a registered voter, and that the signature on the statement agrees with the signature on the registration record; and by an examination of the statement of such voter to see that it is properly executed.

(2) The qualified voter file shall be used to determine the genuineness of a signature on an envelope containing an absent voter ballot. Signature comparisons shall be made with the digitized signature in the qualified voter file. If the qualified voter file does not contain a digitized signature of an elector, or is not accessible to the clerk, the city or township clerk shall compare the signature appearing on an envelope containing an absent voter ballot to the signature contained on the master card.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.767 Absent voters' ballots; illegal vote; rejection of ballot; marking; preservation.

Sec. 767.

If upon an examination of the envelope containing an absent voter's ballot or ballots, it is determined that the signature on the envelope does not agree sufficiently with the signature on the registration card or the digitized signature contained in the qualified voter file as provided under section 766 so as to identify the voter or if the board shall have knowledge that the person voting the ballot or ballots has died, or if it is determined by a majority of the board that such vote is illegal for any other reason, then such vote shall be rejected, and thereupon some member of the board shall, without opening the envelope, mark across the face of such envelope, "rejected as illegal", and the reason therefor. The statement shall be initialed by the chairman of the board of election inspectors. Said envelope and the ballot or ballots contained therein shall be returned to the city, township or village clerk and retained and preserved in the manner now provided by law for the retention and preservation of official ballots voted at such election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005



Section 168.768 Absent voters' ballots; legal vote; deposit of ballot in box, record.

Sec. 768.

If upon such examination of the envelope containing an absent voter's ballot or ballots, the board of inspectors of election shall determine that such vote is legal, the member of the board receiving ballots at such election shall open the absent voter's envelope, take out the ballot or ballots therein contained and shall, without unfolding such ballot or ballots, detach from each such ballot the perforated numbered corner, and shall deposit each such ballot in the proper ballot box. One of the inspectors of election shall note upon the poll book and list the fact that such voter voted at such election by means of an absent voter's ballot.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.769 Absent voter ballots; voting in person; return of ballot; voting in person and absent voter ballot as felony; report.

Sec. 769.

(1) An absent voter may vote in person within his or her precinct at an election, notwithstanding that he or she applies for an absent voter ballot and the ballot is mailed or otherwise delivered to the absent voter by the clerk. This subsection only applies if the absent voter does not vote the absent voter ballot mailed or otherwise delivered by the clerk.

(2) Before voting in person, except as otherwise provided in this section, the absent voter shall return the absent voter ballot to the board of election inspectors in his or her precinct. If an absent voter ballot is returned under this subsection, the board of election inspectors shall mark it “CANCELED” and place it in the regular box with other canceled ballots.

(3) An absent voter who did not receive an absent voter ballot that he or she applied for or lost or destroyed an absent voter ballot he or she received, and who desires to vote in person in his or her precinct on election day, shall sign an affidavit to that effect before an election inspector and be allowed to vote as otherwise provided in this act. However, a voter being allowed to vote under this subsection is subject to challenge as provided in section 727.

(4) A person who votes at an election both in person and by means of an absent voter ballot or a person who attempts to vote both in person and by means of an absent voter ballot is guilty of a felony.

(5) An election official who becomes aware of a person who votes or attempts to vote both in person and by means of an absent voter ballot shall report that information to the prosecuting attorney for that county and to the secretary of state.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996



Section 168.769a Use of voting machines by absentee voters; ballot format; election inspectors; locking and sealing voting machine; record; poll list; recording of votes; notice; challenger.

Sec. 769a.

(1) In a city or township using voting machines the city or township election commission may provide that an absent voter who appears at the clerk's office at any time during the 13 days preceding a primary or election but not later than 4 p.m. of the day preceding the election may vote on a voting machine.

(2) In a city or township which permits the use of voting machines by absentee voters as provided in subsection (1) at least 1 voting machine shall be arranged for absent voters. The machine shall be in the city or township hall.

(3) Only 1 ballot format shall appear on a voting machine.

(4) The city or township election commission shall appoint 2 election inspectors who shall be in the office of the clerk during the time that the machine is present and the office is open to allow absentee voters to use it. The inspectors shall be of different political parties.

(5) When not in use by a voter the voting machine shall be locked by a key to prevent voting on that machine. The key shall be in the custody of the clerk or the clerk's designated representative.

(6) When the office of the clerk is closed the voting machine shall be sealed by a numbered seal in a manner that will prevent voting on the machine. The number of the seal shall be recorded and the record signed by the clerk or the clerk's designated representative. When the office is reopened the clerk or the clerk's designated representative shall examine the seal and record that the number is the same as the number shown on the record of sealing the machine. The record shall be maintained in the clerk's office with other election records.

(7) The machine shall at all times be sealed with a metal numbered seal in a manner that will prevent the votes cast on the machine to be read. This seal will remain on the machine until the recording of the votes. A record of the seal number shall be maintained by the clerk.

(8) A poll list shall be maintained by the inspectors of election in the same manner that a poll list is maintained in a precinct.

(9) On election day the votes cast on the machine shall be recorded by a counting board. After the recording of the votes the machine shall be resealed so that the counters cannot be read without breaking the seal and the seal number shall be recorded.

(10) The city or township clerk shall, at least 20 days before the election, notify the county committee of each political party having candidate son the ballot of the hours that the office will be open and the machine available for voting. A political party or a committee authorized under the provisions of section 731 may appoint 1 challenger to be present during these hours.

History: Add. 1980, Act 140, Imd. Eff. May 29, 1980
Popular Name: Election Code






116-1954-XXVIII-VOTING-MACHINES VOTING MACHINES (168.770...168.799a)

Section 168.770 Voting machines authorized; contracts between governing bodies as to use.

Sec. 770.

(1) Unless the secretary of state implements the uniform voting system in a precinct, at all elections held in this state, ballots or votes may be cast, registered, recorded, and counted by means of voting machines, as provided in this chapter.

(2) The governing body of a governmental unit in this state may contract with the governing body of another governmental unit in this state with regard to the use of voting machines owned by either of the contracting units.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1965, Act 386, Eff. Mar. 31, 1966 ;-- Am. 1972, Act 214, Imd. Eff. July 7, 1972 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.770a Voting device; authorization of use by secretary of state; petition; rules as to election procedures.

Sec. 770a.

Until the secretary of state implements the uniform voting system, the secretary of state may permit the use of any type of voting device for election purposes in any election upon petition for use of the device by the legislative body of the political subdivision desiring to use any new device. Permission granted by the secretary of state shall be valid for 1 election only. Local legislative body includes school boards. Upon authorizing the use of the device, the secretary of state shall prepare detailed rules as to election procedures when the device is used. The rules may include prescribing the counting of votes and the making of returns by persons other than precinct election inspectors. No rule shall be made which provides for reducing the secrecy of the ballot. In partisan general elections, candidates shall be listed under a party heading. Rules promulgated shall be consistent with the election law.

History: Add. 1965, Act 91, Imd. Eff. June 28, 1965 ;-- Am. 1966, Act 86, Imd. Eff. June 14, 1966 ;-- Am. 1967, Act 50, Eff. Nov. 2, 1967 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.771 Voting machines; purchase.

Sec. 771.

Until notified by the secretary of state under section 37, a county board of commissioners, the legislative body of an incorporated city or village, or the township board of a township in the state of Michigan may, by a majority vote, authorize, purchase, and order the use of a thoroughly tested or reliable voting machine in 1 or more voting precincts within the county, city, village, or township until otherwise ordered by the officers adopting the same.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.771a Selection of electronic voting system; criteria.

Sec. 771a.

Beginning on the effective date of the amendatory act that added this section, the secretary of state shall allow a county clerk, in consultation with the clerk of each city, township, and village located in that county, to determine which electronic voting system will be used in the county as long as the electronic voting system selected meets both of the following criteria:

(a) The electronic voting system is the same type of electronic voting system as the uniform voting system.

(b) The electronic voting system is approved and certified as provided in section 795a.

History: Add. 2014, Act 464, Imd. Eff. Jan. 12, 2015
Popular Name: Election Code



Section 168.772 Voting machines; construction and operation.

Sec. 772.

A voting machine to be purchased as provided in section 771 of this act must be so constructed as to provide facilities for voting for the candidates of at least 7 different parties or organizations, and must permit all voters to vote for any person for any office, whether or not nominated as a candidate by any party or organization, and must permit voting in secrecy. It shall also be so constructed that votes may be cast thereon for constitutional amendments or any other public measure; it must also be so constructed as to provide for at least 30 candidates for each party organization at any and all elections, and said machine must be constructed of good and durable material in a workmanlike manner, and also so constructed that it can be easily and conveniently operated by inspectors of election and the voters; it must also be so constructed as to prevent voting for more than 1 person for the same office, except where the voter is entitled to vote for more than 1 person for that office, and it must afford him an opportunity to vote for any and all persons for that office as he is by law entitled to vote for and no more, at the same time preventing his voting for the same person twice: Provided, That at any time when the polls are open, any voter finding in his use of the machine that same does not operate in exact accordance with the provisions of this section shall be entitled to notify the chairman or any member of the board thereof, whereupon the member so notified and the other members of the board present shall inspect said machine and determine whether or not the alleged irregularity of operation is a fact. If it is determined that the machine is not operating in accordance with this section, no further voting thereon shall be permitted until the machine is adjusted and the number of votes recorded thereon shall not be changed during the process of adjustment. If the machine cannot be properly adjusted, it shall be locked and no further voting permitted thereon. Any person charged with the duty of setting, adjusting or operating voting machines shall perform that duty in such a manner that the machines will enable voters to use same in accordance with the provisions of this section. Any person wilfully failing to carry out the provisions of this section shall, upon conviction thereof, be fined not more than $500.00, or imprisoned for not more than 90 days, or both such fine and imprisonment, in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955
Popular Name: Election Code



Section 168.773 Voting machines or uniform voting system; maintenance; custody.

Sec. 773.

(1) A county board of commissioners, the legislative body of a city or village, or the township board of a township adopting a voting machine or implementing the uniform voting system shall, as soon as practicable, provide for each election district a voting machine or uniform voting system in complete working order. The county, city, township, or village clerk shall keep the voting machine or voting system in repair and shall have the custody of the machine or system. The clerk has custody of the furniture and equipment of the polling place when not in use at an election.

(2) If it is impracticable to supply each and every election district with a voting machine at any election following the adoption, as many may be supplied as it is practicable to procure, and the voting machines may be used in the election district or districts within the county, city, village, or township as the officers adopting them may determine. More than 1 voting machine may be provided and used in an election precinct.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.774 Voting machines; contracts for purchase, terms.

Sec. 774.

The board of supervisors of any county, the legislative body of any city or village, or the township board of any township, on the adoption and purchase of voting machines, may provide for the payment thereof in such manner as they deem for the best interest of the county, city, village or township, and may enter into a contract for the purchase of said machines with provision for payment thereof in annual installments not exceeding in all 10 years, and of such amounts and payable at such times as said local authorities shall determine, and said officials shall further have the right to acquire title to said machines at the time of installation or at any time thereafter by payment of the full amount of the purchase price or the balance thereof either in cash or by the issuance and delivery in payment therefor of certificates of indebtedness drawn for the amounts of said annual installments; said certificates shall be valid negotiable obligations of said county, city, village or township and may be issued with or without interest, but in no case shall the interest exceed 6%. It is further provided that in case any city, village or township of a county in which the use of voting machines shall have been determined upon by the board of supervisors shall have previously purchased voting machines, such city, township or village shall have returned to it from the general fund of said county such pro rata amount of the whole cost for the county as the number of voting precincts so previously provided by any such city, township or village bears to the whole number in the county, but not exceeding the amount previously paid by any such city, township or village.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.775 Voting machines; ballot labels, printing, order of names; amendments or questions; vignettes; printed ballots.

Sec. 775.

All ballot labels shall be printed in black ink on clear white material or amendments, propositions and questions may be printed on red tinted material and the names of candidates for nonpartisan offices on blue tinted material of such size as will fit the ballot frame and in plain type as the space will reasonably permit. (The name of each candidate for nomination to any office by a political party shall be placed upon the party row of such party to which shall be prefixed the name and vignette of such party.) The names of candidates for office to be voted for at such election shall be placed upon such machines in the same order that the names of candidates for office are now required to be placed upon printed ballots by the general election law. Where candidates for local offices in any city, village or township are to be voted for at the same election with state or county candidates, the names of the candidates for such offices shall be placed last upon such voting machines, following the names of candidates for state, county and other offices to be voted for at such election, and the name of the local unit shall be prominently printed on the ballot to indicate the portion of the ballot on which the names of the local candidates appear. The order in which The names of such candidates for local offices shall be placed upon such machines shall be prescribed by the board of election commissioners of the city, village or township, as the case may be. Where amendments to the constitution or other questions are to be voted on, such amendments or questions shall be placed on the voting machine upon the portion of the keyboard provided therefor or upon any other available space when deemed advisable by the board of election commissioners of the county, city, village or township. In city and village elections where any special question is to be voted on, a condensed statement of such question not to exceed 100 words may be placed upon the voting machine in lieu of a verbatim statement of such question. Such condensed statement shall be in such form as to apprise the voter of the exact question to be voted on. Said provision may also apply to amendments, provided that verbatim statements thereof shall in such cases be placed conspicuously within the machine booth so that each voter may, if he desires, read the entire context of such amendments; such condensed statements shall be written under the direction of the proper legal authority in the state, county, city, village or township, as the case may be. Two or more independent nominations may be placed on the same party row and such candidates shall be voted for individually. The party lever or device, if any, in connection with such party row, shall be locked whenever such party row does not contain the names of candidates of a party organization or the names of an independent body which may have nominated candidates for more than 1 office. The vignettes adopted for such independent candidates, if any, shall be printed upon the ballot labels in connection with the names of such candidates. Where voting machines are purchased or are used, the election commissioners of the county, city, village or township shall not be required to print and furnish paper ballots for election districts using voting machines, except for any question or matter that cannot be provided for by the voting machines. The board of election commissioners of the county shall cause to be printed ballot labels or slips containing the names of candidates for all offices to be voted for or questions to be voted upon, except when the city, village or township officials only are to be elected, at which time the city, village or township clerk shall provide such ballot labels for use upon such voting machines, and shall forward the same to the board of election commissioners of each city, village or township within the county where such voting machines are used at least 5 secular days before the day of election. Whenever local officers are to be elected at any such general election, it shall be the duty of the city, township or village clerk, respectively, to file with the board of election commissioners of the county, the titles of offices, the names of all candidates to be voted for, and all questions or propositions to be voted upon within such city, township or village, at that election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 293, Eff. Sept. 27, 1957 ;-- Am. 1959, Act 173, Eff. Mar. 19, 1960 ;-- Am. 1961, Act 178, Eff. Sept. 8, 1961



Section 168.776 Voting machines; supplies and equipment; keys, delivery and return.

Sec. 776.

Not to exceed 3 additional sets of ballot labels shall be provided for each polling place for each election for use on the voting machine, and the same shall be delivered by the board of election commissioners to the election board of each voting precinct. Envelopes for the delivery and return of the keys of the voting machine shall be furnished by the county or city clerk, upon which shall be printed or written the number of the machine, the ward or precinct and the record of the protective counter, if any, and the numbers of the seals before and after the election, each of which shall be correctly filled out and be delivered to the proper board or official: Provided, however, That in communities where the registration books and supplies are delivered to their respective boards by the local law enforcement agency, a key ring to which is attached the keys to the voting machine and tags bearing the number of the machine and the ward and/or precinct, may be delivered by said agency to the proper board or official. The number registered on the protective counter, if any, and the numbers of the seals before the election, and after, if used, shall be recorded in the “statement of returns”. At the close of the polls, the key ring containing the keys to the voting machine and the tags bearing the number of the machine and of the ward and/or precinct shall be returned to the city, village or township clerk. In all general or city elections where voting machines are used, there shall be furnished by the board of election commissioners, to the election board in each such precinct, a sufficient number of instruction ballots or wall diagrams showing the keyboard of the voting machine with the titles of offices, names of candidates, with designating numbers and letters, if any, and questions, and with illustrations and brief instructions on how to vote.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.777 Voting machines; model, instructions.

Sec. 777.

A model representing a portion of the face of the machine and containing fictitious names must be delivered to each board of election inspectors for use on election day, and one of said board, or some one appointed by said board, shall offer to exhibit and explain the operation of the voting machine, by use of the model, to each voter before such voter shall be allowed to vote. Printed instructions on how to vote, circulated to voters, must conform to the instructions approved by the official providing ballots, and adapted to the machine used.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.778 Voting machines; control; clerk and assistants as officers of election; compensation; exception; number of assistants; preparation of machines; inspection; certification; lighting; delivery of machines; police protection; supervision of machines.

Sec. 778.

The clerk of a city, village, or township in which voting machines are used shall have complete control of the machines. However, if the machines are owned by the county, this control is vested in the county clerk. The clerk and his or her authorized assistants are, for the purpose of this chapter, officers of election and may be paid for the time spent in the discharge of their duties, in the same manner as other election officers are paid. However, this section does not apply to a city where the clerk or his or her authorized assistants receive compensation that is fixed by the legislative body. In cities where there are more than 20 voting machines, more than 1 authorized assistant may be appointed. The clerk or his or her authorized assistants shall cause the machines to be properly labeled, put in order, set, and arranged. In preparing a voting machine for an election, the clerk or his or her authorized assistants shall arrange the machine and the ballots so that it will meet the requirements for voting and counting at the election, and thoroughly test and seal or lock the machine. When a machine has been prepared for the election, the election commissioners, or their authorized assistants, shall inspect the machine to determine whether it is properly prepared. An authorized assistant shall not be the same person who prepared and set the voting machine. The election commissioners or their authorized assistant shall prepare and file with the commissioners a written certificate certifying to the correct adjustment of the machine, the number of the machine, whether or not all the candidates and question counters and the public counter are set at zero, the number registered on the protective counter, if one is provided, and the number of the metal seal with which the machine is sealed. In elections in which state and county officers are to be voted for, an additional certificate shall be filed with the county clerk. Each voting machine shall be furnished with a light sufficient to enable voters while in the booth or other enclosure to read the ballot labels, and suitable for use by the election officers in examining the counters of the machine. The clerk or his or her authorized assistants shall cause the voting machines to be delivered at the polling places in which they are to be used at least 1 hour before the time set for opening the polls. Police protection shall be furnished by the local authorities whenever the officers charged with the duty of preparing the machines consider protection necessary to prevent possible injury to a machine, but the machines shall at all times be under the supervision of an officer, except during the hours prescribed by law for voting on election day.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.779 Election inspectors; qualifications as to voting machines.

Sec. 779.

No inspector of election shall serve in any election at which a voting machine is used unless he shall have received instruction as provided in section 683 of this act and is fully qualified to perform his duties in connection with the machine. This shall not prevent the appointment of an inspector of election to fill a vacancy in an emergency.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1962, Act 67, Eff. Mar. 28, 1963
Popular Name: Election Code



Section 168.780 Repealed. 1955, Act 271, Imd. Eff. June 30, 1955;—1955, Act 283, Imd. Eff. July 19, 1955.



Section 168.781 Election inspectors and poll clerks; opening of polls, examination of machine seals and counter, delivery of keys, other duties.

Sec. 781.

The inspectors of election and poll clerks, if any, of each district shall meet at the polling place therein, at least 1/2 hour before the time set for the opening of the polls at such election, and shall proceed to arrange within the guard rail the furniture and voting machine for the conduct of the election. The inspectors of election shall then and there have the voting machine, ballots and stationery required to be delivered to them for such election, and the registry of the electors required to be made and kept therefor. The inspectors shall thereupon cause at least 2 instruction cards to be posted conspicuously within the polling place. If not previously done, they shall insert in their proper place on the voting machine the ballot labels containing the names of the offices to be filled at such election, the names of the candidates nominated therefor and the question, if any, to be voted upon. The keys of the voting machines shall be delivered to the election officers or chairman of the election board not more than 24 hours nor less than 1/2 hour before the time set for opening the polls, in a sealed envelope, on which shall be written or printed the number and location of the voting machine, the number on the seal and, if provided with a protective counter, the number registered on such counter as reported by the clerk or his authorized assistants: Provided, That where key rings to which are attached the keys to the voting machines, with tags bearing the numbers of the machines and of the wards and/or precincts, are delivered by the local law enforcement agency, the number on the seal and of the protective counter, if any, shall be recorded in the statement of returns. Before opening the machine, at least 2 of the officers present shall examine the number of the seal on the machine, also the number registered on the protective counter, if one is provided, and shall see if they are the same as recorded on the envelope containing the keys or on the statement of returns. If found not to agree, the machine must not be opened until the clerk, or the assistant duly appointed and authorized to act for such clerk, shall have been notified and shall have presented himself at the polling place for the purpose of re-examining such machine and shall certify that it is properly arranged. If the numbers on the seal and the protective counter, if one is provided, are found to agree with the numbers on the envelope or statement of returns, the inspectors shall proceed to open the doors concealing the counters. Before the polls are opened for the election, each inspector shall carefully examine every candidate and question counter and see that it registers zero, and the same shall be subject to the inspection of the official challengers who may be present. If any counter for a candidate or question is found not to register zero, the inspectors of election shall immediately notify the county, city or township clerk, under whose direction such machine has been prepared for election, and said clerk or the assistant appointed by him shall adjust the counter at zero, re-examine the machine and certify to its proper adjustment for use in the election. During the examination of the voting machine by the inspectors of election, the machine shall remain locked against voting until the polls are formally opened, and shall not be operated except by the electors in voting, or by the inspectors in recording absent voters' ballots.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.782 Repealed. 1966, Act 62, Imd. Eff. June 9, 1966.



Section 168.782a Voting machines; voting for more write-in candidates than space on machine, procedure.

Sec. 782a.

If any voter wishes to vote for more write-in candidates than there are spaces upon the voting machine or for any person whose name is not on the machine or for any combination of names that cannot be voted with the machine, the following procedure shall be followed:

(a) The voter shall notify an election inspector of the situation.

(b) The election inspector shall tell the voter to clear the voting machine, in secret, of all votes including write-ins that the voter has attempted to cast.

(c) The voter shall advise the election inspector when he has cleared the machine.

(d) Not less than 2 election inspectors who shall not be of the same political party shall then inspect the machine to determine whether it is cleared, and if not, shall proceed to clear the machine, including the write-in slots.

(e) The election inspectors shall then operate the appropriate voting machine mechanism to prepare the machine for the next voter.

(f) The election inspectors shall make a notation of the facts in the poll book and shall initial the notation.

(g) The election inspectors shall provide the voter with a complete set of paper ballots identical to the paper ballots used by absentee voters in that precinct, and shall also provide the voter with an unsealed envelope in which to deposit the ballots.

(h) The voter shall mark his ballots, in secrecy, and deposit them in the envelope provided, seal the envelope and hand the sealed envelope to an election inspector.

(i) The election inspector shall commingle the envelope with absentee ballot return envelopes of the precinct, if any.

(j) The envelopes and ballots shall be called, tallied and processed in the same manner as absentee ballots.

(k) If any paper ballots are cast under the provisions of this section in any municipality using absent voter counting precincts, the chairman of the election board in the precinct where the ballots were cast shall immediately upon the close of the polls notify the clerk of the governmental unit of such fact and the clerk shall cause the ballots to be transmitted to the absent voter counting precinct.

History: Add. 1966, Act 62, Imd. Eff. June 9, 1966
Popular Name: Election Code



Section 168.782b Emergency ballots.

Sec. 782b.

If there is no reserve machine available, emergency ballots may also be provided by the county board of election commissioners. Emergency ballots shall have suitable blank spaces to permit the voter to vote for the candidates for whom the elector desires to vote. The ballots shall be used only in emergency and upon special permission of the board or official whose duty it is to provide ballots for the election. The board or official shall prepare the emergency ballots that shall be held by the city, township, or village clerk, subject to the order of the county clerk or other authorized person. It is not necessary to provide emergency ballots for each election unless previously provided ballots have been used, destroyed, or lost, in which case similar ballots shall again be provided. If at any time during the election, the voting machine is disabled and cannot be repaired and no other voting machine is available, an emergency shall be declared to exist and the voting after an emergency is declared at that election in that voting precinct shall be by emergency ballot, in the manner provided in this section. The board or official that has custody of the emergency ballots, when so directed, shall supply a sufficient number of emergency ballots to the election board for use by the voters. One of the ballots shall be delivered by the election board to each voter who appears to vote after an emergency is declared. Emergency ballots shall be voted and counted subject to the provisions relative to voting by ballot at general elections, except as otherwise provided in this section. The ballots shall be numbered consecutively from 1 up, and the number and identification shall be printed on a perforated stub as in the case where only regular ballots are used at elections.

History: Add. 1966, Act 62, Imd. Eff. June 9, 1966 ;-- Am. 2015, Act 268, Imd. Eff. Jan. 5, 2016



Section 168.783 Voting machines; challenged voter, procedure.

Sec. 783.

When the right of any person offering to vote is challenged and his answers under oath shall show him to possess the qualifications to vote at that precinct, he must be allowed to cast his vote either upon the regular keyboard of the machine, or upon the machine in the space provided for voting an “irregular ballot”, or upon a ballot such as provided for absent voters, in the discretion of the precinct inspectors. The poll list shall be marked and the paper ballot, if used, shall be identified in the manner provided where voting machines are not used and such ballots shall be counted, recorded and preserved in the same manner as prescribed elsewhere in this chapter for the handling of absent voters' ballots. If the vote be cast upon the machine in the space provided for voting an “irregular ballot”, the poll list number shall be written in the space on the machine next preceding the ballot cast and the number concealed and the ballot preserved as near as possible in the manner as prescribed in case the voter is permitted to use the paper ballot.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.784 Voting machines; irregular ballots, unlawful use.

Sec. 784.

With the exception of persons not nominated or for a combination of names that cannot be voted with the machine and except for voting for president and vice-president and except for challenged votes, no irregular ballot shall be voted for any person for any office, whose name appears on the machine as a nominated candidate for that office. An irregular ballot must be cast in its appropriate place on the machine or it shall be void and not counted.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.785 Voting machines; location.

Sec. 785.

The exterior of the voting machine and every part of the polling place shall be in plain view of the election officers and the public. The voting machine shall be placed at least 3 feet from every wall and partition of the polling place.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.786 Voting machines; voting; secrecy; time limit.

Sec. 786.

Only 1 voter at a time shall be permitted to pass within the guard rail to vote. The operating of the voting machine by the elector while voting shall be secret and obscure, from all other persons, except as provided by this act in cases of assisted electors or a minor child accompanying an elector in the booth or voting compartment under section 736a. A voter shall not have the right to remain within the voting machine booth longer than 2 minutes and if he or she refuses to leave it after the lapse of 2 minutes, the voter shall be removed by the inspectors. However, the inspectors may grant the voter further time in their discretion.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1996, Act 213, Imd. Eff. May 28, 1996



Section 168.787 Voting machines; keyboard concealed.

Sec. 787.

The front of the voting machine shall be in full view of the inspectors and bystanders at all times during the election, and the machine shall be so placed or equipped that the keyboard of the machine shall be concealed from the view of all persons, except the voter, so that the voting of each voter shall be in secrecy.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.788 Voting machines; locking.

Sec. 788.

An inspector of election shall attend to the locking and unlocking of the machine and it shall be his duty to prevent said machine from being unlocked at any time during said election, except when a voter is within for the purpose of voting, and whenever a voter has voted the inspector shall lock the machine and it shall remain so until another voter enters for the purpose of voting.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.789 Voting machines; election inspectors, instructions to voter, assistance to incapacitated voter.

Sec. 789.

In case any elector, after entering the voting machine booth, shall ask for further instructions concerning the manner of voting, 2 inspectors shall give such instructions to him, but no inspector or other election officer or person assisting at any election shall set such machines for any such elector, or move, turn or operate any lever or other part or mechanism of such machine for such elector, or in any manner request, suggest, or seek to persuade or induce any such elector to vote any particular ticket, or for any particular candidate, or for or against any particular amendment, question, or proposition. After receiving such instructions, such elector shall be left alone in the voting machine booth and shall vote as in the case of an unassisted voter, and no inspector or other election officer or person assisting at any election shall be present in such voting machine booth when any such elector sets or operates such machine. When an elector shall make oath that because of physical disability he cannot set or operate such machine, or when such disability shall be made manifest to said inspectors, such machine shall be set and operated for him and in accordance with the manner in which he wishes to vote by 2 inspectors designated by the board for that purpose.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.790 Voting machines; defacing, altering or injuring machine or labels.

Sec. 790.

No voter or other person shall deface, alter or injure the voting machine or change position of the ballot labels thereon. It shall be the duty of the inspectors of election to enforce the provisions of this section. The inspectors of election shall, at such intervals as they may deem proper or necessary, examine the face of the machine to ascertain whether it has been defaced, altered or injured, to detect the wrongdoer and to repair any injury.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 159, Eff. Sept. 27, 1957
Popular Name: Election Code



Section 168.791 Voting machines; sealing against voting; reading and announcement of vote; absent voters' ballots; legality; count and tally; completion of returns; availability; sealing and locking machine.

Sec. 791.

As soon as the polls of election are officially closed and the last voter has voted, the inspectors of election shall seal the operating lever of the machine, if any, against voting, with the numbered metal seal provided for that purpose and open the counter compartment in the presence of the challengers and all other persons lawfully within the polling place, giving full view of all the counter numbers. The chairman of the board shall then under the scrutiny of another member, in the order of the offices as their titles appear on the machine, read and announce in a distinct voice the candidate's name or the designating number and letter, if any, of each counter for each candidate's name and the number of votes shown on said counter, and shall then in like manner read and announce the vote on each constitutional amendment, proposition or other question. He shall also announce the vote as recorded for each office on the irregular ballots, if any. The candidate counters shall be read consecutively along the row or column and the votes as registered and announced shall be entered in ink by members of the board, directly into the inspectors' statement of returns, in the space which has the same candidate's name or designating number and letter, if any. After recording on the inspectors' statement of returns, the vote as shown by the counters, the figures shall be verified by being called off in the same manner from the counters of the machine by another inspector. At least 2 copies of the statement of returns shall be made simultaneously.

When absent voters' ballots have been returned to the city clerk and delivered to the precinct board of election inspectors such election inspectors shall determine the legality of such ballots as prescribed in this act, and shall count and tally the votes on such ballots on 2 separate tally sheets which shall be provided by the county clerk. The canvass will be performed in the same manner as is provided for paper ballot precincts. The totals from this canvass shall be entered separately on the statement of returns and also included in the total precinct vote as shown on the statement.

The counter compartment of the voting machine shall remain open until the statement of returns and other records, if any, have been fully completed and signed by the election board. During such time any challenger of any party, duly accredited as provided by the election law, who may desire to be present shall be admitted to the polling place. Immediately after the canvass has been completed, the results, stating the total number of votes received by each person voted for in said precinct for any office and the number of votes for and the number of votes against any proposed constitutional amendment or other submitted proposition, shall be made available to interested persons who may be present. Ample opportunity shall be given to any person lawfully present to compare the results with the counterdials of the machine and any necessary corrections shall then and there be made by the election board, after which the doors of the voting machine shall be closed and locked.

When absent voters' ballots have been cast in the voting precinct, the machine shall not be closed and locked until such ballots, from which the perforated numbered corners have been detached, have been sealed in an envelope provided for that purpose or wrapped and tied in the manner provided at elections where voting machines are not used, and placed inside the machine, after which the doors shall be securely closed and locked. On the envelope or wrapper shall be printed a certificate which shall be signed by all members of the election board certifying that the absent voters' ballots contained therein have been properly recorded on the absent voters' tally sheet and the statement of returns.

Such machines shall remain sealed or locked and shall not be operated subsequent to any primary or election until the day following the last day for filing petitions for recount of any votes cast on such machines, after which period the seals may be broken and machines released, unless a recount petition has been filed and the recount not completed, or the release of the machine has been stayed by a court order. In any case, the seals shall be broken and machines released not less than 20 days preceding an election at which such machines are to be used. In city, village and township elections, the legislative body may, if not prohibited by the charter of such city, village or township, provide for a different period during which the machine shall remain sealed or locked.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1965, Act 331, Imd. Eff. July 23, 1965 ;-- Am. 1970, Act 2, Imd. Eff. Feb. 10, 1970
Popular Name: Election Code



Section 168.791a Printer type voting machines; definition, operation.

Sec. 791a.

“Printer type voting machine” as used in this act means a voting machine which prints the reading upon each of the respective candidate and proposition counters directly upon one or more sheets of paper and shows the counter reading as appearing upon such machine both before the opening of the polls and after the last vote is recorded. If a printer type voting machine is used in a precinct at an election, the board of election inspectors of the precinct shall not have a key to the counter compartment of the machine, nor open the same at any time. All of the other provisions of this act relating to the conduct of elections through the use of voting machines shall be applicable to such machines, except that the counter readings shall be taken from the printed sheets rather than from the respective counters, and such sheets shall be subject to inspection the same as the counters would otherwise be. At the conclusion of the precinct canvass, one sheet showing the reading upon each of the respective counters after the last vote is recorded upon each of such machines used in the precinct, shall be included with the returns to the county board of canvassers, and one sheet from each of such machines shall be included with the returns to the local clerk. One of such sheets from each machine, and one sheet showing the counter reading as appearing before the opening of the polls, shall be locked in the machine from which the same was taken. Such sheets shall be initialed by each of the members of the precinct board of election inspectors before completing the returns.

History: Add. 1963, Act 171, Eff. Sept. 6, 1963
Popular Name: Election Code



Section 168.792 Voting machines; discrepancy in return; re-canvass; examination, statement of result; petition for recount.

Sec. 792.

(1) If it appears that there is a discrepancy in the returns of any election district, the board of county canvassers, or the authorized representatives of the board of county canvassers, shall make a record of the number of the seal, if any, the number on the protective counter, if one is provided, and shall open the counter compartment of the machine, and without unlocking the machine against voting, shall re-canvass the vote cast on the machine. Before making the re-canvass, the board of county canvassers shall give sufficient notice in writing to the clerk of the time and place where the re-canvass is to be made.

(2) If upon re-canvass it is found that the original canvass of the returns has been correctly made from the machine, and that the discrepancy still remains unaccounted for, the clerk or authorized assistant of the clerk, in the presence of the election inspectors and the board of county canvassers, shall unlock the voting and counting mechanism of the machine and shall proceed to thoroughly examine and test the machine to determine and reveal the true cause or causes, if any, of the discrepancy in the return from the machine.

(3) Before testing the machine, the counters in the party row or column in which the discrepancy is alleged to have occurred shall be set at zero after which each of the counters shall be operated at least 100 times.

(4) After the completion of the examination, the clerk or authorized assistant of the clerk shall then and there prepare a statement in writing giving the result of the test, and the statement shall be witnessed by the persons present and shall be filed with the board of county canvassers.

(5) A candidate voted for at any election who conceives himself or herself aggrieved on account of any fraud, error, or mistake in the canvass of the vote by the election inspectors or in the returns made by the election inspectors may file a written petition for a recount with the board of county canvassers.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.792a Absent voter counting boards.

Sec. 792a.

(1) For elections conducted before July 1, 2014, if a city, township, or village decides to use absent voter counting boards, the board of election commissioners of that city, township, or village may establish an absent voter counting board for each election day precinct in that city, township, or village. For elections conducted on or after July 1, 2014, if a city, township, or village decides to use absent voter counting boards, the board of election commissioners of that city, township, or village shall establish an absent voter counting board for each election day precinct in that city, township, or village. The ballot form of an absent voter counting board shall correspond to the ballot form of the election day precinct for which it is established. After the polls close on election day, the county, city, township, or village clerk responsible for producing the accumulation report of the election results submitted by the boards of precinct election inspectors shall format the accumulation report to clearly indicate all of the following:

(a) The election day precinct returns.

(b) The corresponding absent voter counting board returns.

(c) A total of each election day precinct return and each corresponding absent voter counting board return.

(2) The board of election commissioners shall establish the absent voter counting boards. The board of election commissioners shall determine the number of absent voter counting boards to be established and shall appoint the election inspectors to those absent voter counting boards 10 days or more before the election at which they are to be used. Sections 673a and 674 apply to the appointment of election inspectors to absent voter counting boards under this section. The board of election commissioners shall determine the number of ballots that may be expeditiously counted by an absent voter counting board in a reasonable period of time, taking into consideration the size and complexity of the ballot to be counted pursuant to the guidelines of the secretary of state. Combined ballots shall be regarded as the number of ballots as there are sections to the ballot.

(3) If more than 1 absent voter counting board is to be used, the city, township, or village clerk shall determine the number of voting machines or the number of ballot boxes and the number of election inspectors to be used in each of the absent voter counting boards and to which absent voter counting board the absent voter ballots for each precinct shall be assigned for counting. The clerk shall make the determination under this subsection 2 days or more before the election and shall not assign an absent voter counting board more ballots than the maximum number authorized by the board of election commissioners under subsection (2). The clerk is not required to use all of the absent voter counting boards authorized by the board of election commissioners under subsection (2).

(4) In a city, township, or village that uses absent voter counting boards under this section, absent voter ballots shall be counted in the manner provided in this section and absent voter ballots shall not be delivered to the polling places. The board of election commissioners shall provide a place for each absent voter counting board to count the absent voter ballots. Section 662 applies to the designation and prescribing of the absent voter counting place or places in which the absent voter counting board performs its duties under this section. The places shall be designated as absent voter counting places. Except as otherwise provided in this section, laws relating to paper ballot precincts, including laws relating to the appointment of election inspectors, apply to absent voter counting places. If a counting place uses voting machines, the provisions of this section relating to placing of absent voter ballots on voting machines apply. More than 1 absent voter counting board may be located in 1 building.

(5) The clerk of a city, township, or village that uses absent voter counting boards shall supply each absent voter counting board with supplies necessary to carry out their duties under this act. The supplies shall be furnished to the city, township, or village clerk in the same manner and by the same persons or agencies as for other precincts.

(6) Absent voter ballots received by the clerk before election day shall be delivered to the absent voter counting board by the clerk at the time the election inspectors of the absent voter counting boards report for duty, which time shall be established by the board of election commissioners. Absent voter ballots received by the clerk on election day shall be delivered to the absent voter counting boards before the time set for the closing of the polls. Absent voter ballots shall be delivered to the absent voter counting boards in the sealed absent voter ballot return envelopes in which they were returned to the clerk. Written or stamped on each of the return envelopes shall be the time and the date that the envelope was received by the clerk and a statement by the clerk that the signatures of the absent voters on the envelopes have been checked and found to agree with the signatures of the voters on the registration cards or the digitized signatures of voters contained in the qualified voter file as provided under section 766. If a signature on the registration card or a digitized signature contained in the qualified voter file and on the absent voter ballot return envelope does not agree as provided under section 766, if the absent voter failed to sign the envelope, or if the statement of the absent voter is not properly executed, the clerk shall mark the envelope "rejected" and the reason for the rejection and shall place his or her name under the notation. An envelope marked "rejected" shall not be delivered to the absent voter counting board but shall be preserved by the clerk until other ballots are destroyed in the manner provided in this act. The clerk shall also comply with section 765(5).

(7) At the time of issuing or mailing absent voter ballots to qualified applicants, the clerk of a city, township, or village that uses absent voter counting boards shall mark the letters "A.V." and the date of election on the registration card of the applicant in the precinct registration file.

(8) This chapter does not prohibit an absent voter from voting in person within the voter's precinct at an election, notwithstanding that the voter may have applied for an absent voter ballot and the ballot may have been mailed or otherwise delivered to the voter. The voter, the election inspectors, and other election officials shall proceed in the manner prescribed in section 769. The clerk shall preserve the canceled ballots for 2 years.

(9) The absent voter counting boards shall process the ballots and returns in as nearly as possible the same manner as ballots are processed in paper ballot precincts. The poll book may be combined with the absent voter list or record required by section 760, and the applications for absent voter ballots may be used as the poll list. The processing and tallying of absent voter ballots may commence at 7 a.m. on the day of the election.

(10) An election inspector, challenger, or any other person in attendance at an absent voter counting place at any time after the processing of ballots has begun shall take and sign the following oath that may be administered by the chairperson or a member of the absent voter counting board:

"I (name of person taking oath) do solemnly swear (or affirm) that I shall not communicate in any way any information relative to the processing or tallying of votes that may come to me while in this counting place until after the polls are closed.".

(11) The oaths administered under subsection (10) shall be placed in an envelope provided for the purpose and sealed with the red state seal. Following the election the oaths shall be delivered to the city, township, or village clerk. Except as otherwise provided in subsection (16), a person in attendance at the absent voter counting place shall not leave the counting place after the tallying has begun until the polls close. A person who causes the polls to be closed or who discloses an election result or in any manner characterizes how any ballot being counted has been voted in a voting precinct before the time the polls can be legally closed on election day is guilty of a felony.

(12) At the time the board of election commissioners provide for the use of absent voter counting boards, the board of election commissioners may provide that the absent voter counting boards shall record the votes contained on absent voter ballots on voting machines. In that case, the recording of ballots shall be done by the chairperson of the absent voter counting board or another member designated by the chairperson. The act of casting the votes shall be performed in the presence of and under the careful observation and full view of all members of the absent voter counting board, party challengers, and any other persons lawfully present at the absent voter counting place. The vote as indicated by the voting pointers shall not be recorded until each member of the absent voter counting board is satisfied that the arrangement of the voting pointers fully carries out the intent of the absent voter as shown by the cross marks or check marks on the absent voter ballot. A certificate that the requirements of this subsection were met shall be made on the election inspectors' statement of returns.

(13) As soon as absent voter ballots have been cast on a voting machine pursuant to subsection (12), but not before 8 p.m., the election inspectors shall seal the operating lever of the machine against voting and shall then proceed to determine and record the votes cast in the manner provided in this act.

(14) Voted absent voter ballots shall be placed in a ballot box and the ballot bag and ballot box shall be sealed in the manner provided by this act for paper ballot precincts. The seal numbers shall be recorded on the statement sheet and in the poll book.

(15) In a city, township, or village where challenged voters are required to vote on absent voter ballots, each challenged voter ballot and application for ballot, after having been voted and properly identified, shall be placed by the voter in an absent voter ballot return envelope. The applicable information required on the back of the envelope shall be completed by the board of election inspectors. The envelope shall be signed by the challenged voter and by the chairperson of the precinct board of election inspectors. The word "challenged" shall be written across the front of the envelope. The envelope and application for ballot shall be sealed and delivered to the absent voter counting place by the clerk of the city, township, or village. Immediately after the closing of the polls, the chairperson of the precinct board of election inspectors shall notify the clerk of the city, township, or village of remaining challenged voter ballots to be delivered to the absent voter counting place. In a city, township, or village that uses voting machines where absent voter counting boards are not used, challenged ballots shall be counted and tallied in the precincts, in the same manner that absent voter ballots are tallied and counted as provided in section 791.

(16) Subject to this subsection, a local election official who has established an absent voter counting board, the deputy or employee of that local election official, or an employee of the state bureau of elections may enter and leave an absent voter counting board after the tally has begun but before the polls close. A person described in this subsection may enter an absent voter counting board only for the purpose of responding to an inquiry from an election inspector or a challenger or to provide instructions on the operation of the counting board. Before entering an absent voter counting board, a person described in this subsection shall take and sign the oath prescribed in subsection (10). The chairperson of the absent voter counting board shall record in the poll book the name of a person described in this subsection who enters the absent voter counting board. A person described in this subsection who enters an absent voter counting board and who discloses an election result or in any manner characterizes how any ballot being counted has been voted in a precinct before the time the polls can be legally closed on election day is guilty of a felony. As used in this subsection, "local election official" means a county, city, township, or village clerk.

(17) The secretary of state shall develop instructions consistent with this act for the conduct of absent voter counting boards. The secretary of state shall distribute the instructions developed under this subsection to city and township clerks 40 days or more before a general election in which absent voter counting boards will be used. A city or township clerk shall make the instructions developed under this subsection available to the public and shall distribute the instructions to each challenger in attendance at an absent voter counting board. The instructions developed under this subsection are binding upon the operation of an absent voter counting board used in an election conducted by a county, city, township, or village.

History: Add. 1961, Act 230, Eff. Sept. 8, 1961 ;-- Am. 1965, Act 331, Imd. Eff. July 23, 1965 ;-- Am. 1970, Act 2, Imd. Eff. Feb. 10, 1970 ;-- Am. 1971, Act 15, Eff. Mar. 30, 1972 ;-- Am. 1973, Act 15, Imd. Eff. Apr. 30, 1973 ;-- Am. 1980, Act 140, Imd. Eff. May 29, 1980 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2012, Act 272, Imd. Eff. July 3, 2012



Section 168.792b Repealed. 1983, Act 181, Imd. Eff. Oct. 25, 1983.



Section 168.793 Voting machines; inspectors' statement forms.

Sec. 793.

The proper board of election commissioners shall furnish the necessary inspectors' statement of returns sheets and the certificates and envelopes suitable to the machine used, together with ballot labels and other election supplies for each election, to be delivered to the respective boards of election inspectors to make returns where voting machines are to be used. The form of the inspectors' statement of returns sheets shall be suitable to the type of machine used and the inspectors' certificate contained therein shall in addition certify to the machine number, the number on the protective counter, if any, the number on the seal, and that all candidate counters, question counters and the public counter registered zero before the polls opened; also the record on the protective counter and on the seal, if any, with which the machine is sealed by the inspectors, the number on the public counter and the number of names on the poll list after the polls close; also a record of the disposition of the absent voters' ballots as provided in section 791 of this act. As soon as the names of all candidates for the several offices to be elected at that election are filed as required by law, the board or official whose duty it is to prepare the ballot labels for the machine, shall forthwith have the names of each regularly nominated candidate, together with the designating number and letter, if any, corresponding to each of the candidate's counter on the voting machine, printed in the space provided therefor: Provided, That in case of the death, resignation or failure to qualify of any of such candidates after such inspectors' statement of returns are printed, a slip may be furnished giving the name, designating number and letter, if any, of the candidate substituted therefor and same shall be pasted, before the delivery of the inspectors' statement of returns to the board of inspectors, over the candidate's name who died, resigned or failed to qualify.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.794 Definitions used in MCL 168.794 to 168.799a.

Sec. 794.

As used in sections 794 to 799a:

(a) “Audit trail” means a record of the votes cast by each voter that can be printed, recorded, or visually reviewed after the polls are closed. The record shall not allow for the identification of the voter.

(b) “Ballot” means a card, ballot label, paper ballot, envelope, or any medium through which votes are recorded.

(c) “Ballot label” means the display or material containing the names of offices and candidates or the questions to be voted on.

(d) “Counting center” means 1 or more locations selected by the board of election commissioners of the city, county, township, village, or school district at which ballots are counted by means of electronic tabulating equipment or vote totals are electronically received from electronic tabulating equipment and electronically compiled.

(e) “Electronic tabulating equipment” means an apparatus that electronically examines and counts votes recorded on ballots and tabulates the results.

(f) “Electronic voting system” means a system in which votes are recorded and counted by electronic tabulating equipment.

(g) “Escrow account” means a third party approved by the secretary of state for the purpose of taking custody of all source codes, including all revisions or modifications of source codes.

(h) “Source code” means the assembly language or high level language used to program the electronic voting system.

(i) “Voting device” means an apparatus that contains the ballot label and allows the voter to record his or her vote.

(j) “Voting station” means an enclosure provided to ensure ballot secrecy during the voting of the ballot.

(k) “Memory device” means a method or device used to store electronic data.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992
Popular Name: Election Code



Section 168.794a Electronic voting system; authorization; acquisition; abandonment; use; accuracy test; applicability of subsections (1) and (2).

Sec. 794a.

(1) Subject to this section, the board of commissioners of a county, the legislative body of a city or village, the township board of a township, or the school board of a school district, by a majority vote, may authorize, acquire by purchase, lease, or otherwise, adopt, experiment with, or abandon an electronic voting system approved for use in this state in an election, and may use the system in all or a part of the precincts within its boundaries, or in combination with other approved voting systems.

(2) A new electronic voting system shall not be used at a general election in a county, city, or township unless, in addition to the other requirements of this act, all of the following requirements are met:

(a) The county, city, or township purchases or otherwise acquires the electronic voting system 6 months or more before the next general election to be held in that county, city, or township.

(b) The county, city, or township uses the electronic voting system at a primary, special, or other local election held in the county, city, or township before the general election.

(3) The appropriate board of election commissioners shall provide for an accuracy test of an electronic voting system in the manner prescribed in rules promulgated by the secretary of state. The secretary of state shall prescribe procedures for preparing test decks and conducting accuracy tests for electronic voting systems in this state.

(4) Before an election held in a county, city, township, village, or school district, the secretary of state may randomly select and test for accuracy an electronic voting system to be used by the county, city, township, village, or school district in that election. The secretary of state shall use the test decks prepared by the secretary of state to conduct the random tests allowed under this subsection.

(5) A board of election commissioners shall not use in an election an electronic voting system that has failed the most recent accuracy test performed on that voting system under this act. An electronic voting system may be used after any necessary corrections are made and an accuracy test is passed on the system.

(6) Subsection (1) does not apply to a county, city, village, township, or school district after the county, city, village, township, or school district receives the secretary of state's notice under section 37. Subsection (2) shall apply to a county, city, village, township, or school district after it receives the secretary of state's notice under section 37 if, at the time of the notice, the county, city, village, township, or school district is using an electronic voting system that is the same type as the uniform voting system.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002
Popular Name: Election Code



Section 168.794b Electronic voting system; manner of payment.

Sec. 794b.

The board of commissioners of a county, the legislative body of a city or village, the township board of a township, or the school board of a school district, on the adoption and acquisition of an electronic voting system, shall provide for payment for the system in the same manner as is provided for the payment for voting machines in section 774.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.794c Applicability and construction of provisions; rules.

Sec. 794c.

The provisions of sections 794 to 799a control with respect to elections where electronic voting systems are used, and shall be liberally construed so as to carry out the purpose of the provisions. A provision of law relating to the conduct of elections that conflicts with sections 794 to 799a does not apply to the conduct of elections with an approved electronic voting system. The secretary of state shall promulgate rules to implement the provisions of sections 794 to 799a, in accordance with the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code
Admin Rule: R 168.771 et seq. of the Michigan Administrative Code.



Section 168.795 Electronic voting system; requirements; method for rendering electronic tabulating equipment inoperable; equipping each polling place with accessible voting device.

Sec. 795.

(1) An electronic voting system acquired or used under sections 794 to 799a shall meet all of the following requirements:

(a) Provide for voting in secrecy, except in the case of voters who receive assistance as provided by this act.

(b) Permit each elector to vote at an election for all persons and offices for whom and for which the elector is lawfully entitled to vote; to vote for as many persons for an office as the elector is entitled to vote for; and to vote for or against any question upon which the elector is entitled to vote. Except as otherwise provided in this subdivision, the electronic tabulating equipment shall reject all choices recorded on the elector's ballot for an office or a question if the number of choices exceeds the number that the elector is entitled to vote for on that office or question. Electronic tabulating equipment that can detect that the choices recorded on an elector's ballot for an office or a question exceeds the number that the elector is entitled to vote for on that office or question shall be located at each polling place and programmed to reject a ballot containing that type of an error. If a choice on a ballot is rejected as provided in this subdivision, an elector shall be given the opportunity to have that ballot considered a spoiled ballot and to vote another ballot.

(c) Permit an elector, at a presidential election, by a single selection to vote for the candidates of a party for president, vice-president, and presidential electors.

(d) Permit an elector in a primary election to vote for the candidates in the party primary of the elector's choice. Except as otherwise provided in this subdivision, the electronic tabulating equipment shall reject each ballot on which votes are cast for candidates of more than 1 political party. Electronic tabulating equipment that can detect that the elector has voted for candidates of more than 1 political party shall be located at each polling place and programmed to reject a ballot containing that type of an error. If a choice on a ballot is rejected as provided in this subdivision, an elector shall be given the opportunity to have that ballot considered a spoiled ballot and to vote another ballot.

(e) Prevent an elector from voting for the same person more than once for the same office.

(f) Reject a ballot on which no valid vote is cast. Electronic tabulating equipment shall be programmed to reject a ballot on which no valid vote is cast.

(g) Be suitably designed for the purpose used; be durably constructed; and be designed to provide for safety, accuracy, and efficiency.

(h) Be designed to accommodate the needs of an elderly voter or a person with 1 or more disabilities.

(i) Record correctly and count accurately each vote properly cast.

(j) Provide an audit trail.

(k) Provide an acceptable method for an elector to vote for a person whose name does not appear on the ballot.

(l) Allow for accumulation of vote totals from the precincts in the jurisdiction. The accumulation software must meet specifications prescribed by the secretary of state and must be certified by the secretary of state as meeting these specifications.

(m) Be compatible with or include at least 1 voting device that is accessible for an individual with disabilities to vote in a manner that provides the same opportunity for access and participation, including secrecy and independence, as provided for other voters. The voting device shall include nonvisual accessibility for the blind and visually impaired.

(2) Electronic tabulating equipment that counts votes at the precinct before the close of the polls shall provide a method for rendering the equipment inoperable if vote totals are revealed before the close of the polls. Electronic tabulating equipment that tabulates ballots, including absentee ballots, at a central location shall be programmed to reject a ballot if the choices recorded on an elector's ballot for an office or a question exceed the number that the elector is entitled to vote for on that office or question, if no valid choices are recorded on an elector's ballot, or if, in a primary election, votes are recorded for candidates of more than 1 political party.

(3) Beginning January 1, 2006, each jurisdiction in this state conducting an election shall equip each polling place with at least 1 accessible voting device as required under subsection (1)(m).

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992 ;-- Am. 1998, Act 21, Imd. Eff. Mar. 12, 1998 ;-- Am. 1999, Act 218, Eff. Mar. 10, 2000 ;-- Am. 2002, Act 91, Eff. Apr. 9, 2002 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.795a Electronic voting system; approval by board of state canvassers; conditions; approval of improvement or change; inapplicability of subsection (1); intent to purchase statement; instruction in operation and use; disapproval.

Sec. 795a.

(1) An electronic voting system shall not be used in an election unless it is approved by the board of state canvassers as meeting the requirements of sections 794 and 795 and instructions regarding recounts of ballots cast on that electronic voting system that have been issued by the secretary of state, unless section 797c has been complied with, and unless it meets 1 of the following conditions:

(a) Is certified by an independent testing authority accredited by the national association of state election directors and by the board of state canvassers.

(b) In the absence of an accredited independent testing authority, is certified by the manufacturer of the voting system as meeting or exceeding the performance and test standards referenced in subdivision (a) in a manner prescribed by the board of state canvassers.

(2) The vendor or representative seeking approval of an electronic voting system shall do all of the following:

(a) Deposit with the secretary of state a nonrefundable application fee of $1,500.00 for a new voting system and a fee of $500.00 for an upgrade to any existing system.

(b) File with the secretary of state a list of all states in which the voting system has been approved for use. This list shall state how long the system has been used in the state and shall disclose any reports compiled by any state or local government concerning the performance of the system. The vendor shall remain responsible for filing this information on an ongoing basis.

(c) File with the secretary of state copies of all standard contracts and maintenance agreements used in connection with the sale of the voting system. All changes to standard contracts and maintenance agreements shall be filed with the secretary of state.

(d) Pay the cost for any field test required by the board of state canvassers.

(e) State the number of voters each component of the voting system can process per hour under each of the following circumstances:

(i) An election in which there are 10 or fewer items to be voted on the ballot by each voter.

(ii) An election in which the ballot consists of the number of items typically voted on at a presidential general election in this state.

(3) The board of state canvassers shall conduct a field test of all new voting systems as part of the certification process. The field test shall involve Michigan electors and election officials in simulated election day conditions. The test shall be designed to gauge voter reaction to the system, problems that voters have with the system, and the number of voting stations required for the efficient operation of an election based upon the vendor's statement provided under subsection (2)(e).

(4) The board of state canvassers shall approve an electronic voting system for use in this state only if it meets the conditions of subsection (1) except that in an emergency situation that threatens the ability of a county, city, or township to conduct a scheduled election, the board of state canvassers may approve a correction of software or firmware after testing the software or firmware performance.

(5) If an electronic voting system is approved for use before January 1, 1997 by the board of state canvassers, it may be used in an election. However, if the electronic voting system has its software or firmware improved or changed, the system shall comply with the requirements of subsection (1).

(6) After an electronic voting system is approved, an improvement or change in the electronic voting system shall be submitted to the board of state canvassers for approval pursuant to this section. This subsection does not apply to the technical capability of a general purpose computer, reader, or printer to electronically record and count votes.

(7) A county, city, township, village, or school district shall file “an intent to purchase statement” with the secretary of state 30 days before any purchase agreement is made to purchase a new voting system. The secretary of state shall provide all information concerning the operation of the voting system in Michigan or any other state to the local unit of government within 25 days after receiving the “intent to purchase statement”.

(8) The secretary of state shall instruct local election officials regarding the operation and use of an approved electronic voting system in order to carry out the purposes of sections 794 to 799a and the rules promulgated pursuant to sections 794 to 799a.

(9) If the board of state canvassers determines that an electronic voting system that was approved under subsection (1) no longer meets the requirements described in that subsection, the board of state canvassers may disapprove that voting system. An electronic voting system that has been disapproved by the board of state canvassers under this subsection shall not be used in an election, unless it is reapproved by the board of state canvassers under subsection (1).

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 215, Imd. Eff. July 1, 1998
Popular Name: Election Code
Admin Rule: R 168.771 et seq. of the Michigan Administrative Code.



Section 168.795b Printing or displaying ballot labels, questions, office titles, and names of candidates; columns, pages, and directional signs; ballot stub.

Sec. 795b.

(1) Ballot labels shall be printed or displayed in plain, clear, black type on white surface. Questions may be printed or displayed on red tinted surface and the names of candidates for nonpartisan offices on blue tinted surface. County questions may be printed or displayed on green tinted surface and local questions may be printed or displayed on buff surface. In a primary election to identify each political party, the titles of offices and the names of candidates may be arranged in vertical columns or in a series of separate pages or displays. The office title with a statement of the number of candidates to be voted for shall be printed or displayed above or at the side of the names of the candidates for that office. The offices and candidates shall be printed or displayed in the order provided by law, or if no such provision is made, in the order prescribed by the board of election commissioners of the county, city, village, township, or school district. If there are more candidates for an office than can be printed or displayed in 1 column or on 1 page or display, the ballot label shall be clearly marked that the list of candidates is continued on the following column, page, or display, and so far as possible, the same number of names shall be printed or displayed on each column, page, or display. Arrows or other directional signs may be used to indicate the place to vote for each candidate or question.

(2) Ballots that are processed through electronic tabulating equipment after the elector has voted shall have an attached, numbered, perforated stub.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.795c Indicating different parts of ballot on ballot label; placement of parts; 2 or more elections on same day; partisan elections; straight party ticket vote prohibited; appropriation.

Sec. 795c.

(1) The different parts of the ballot, such as partisan, nonpartisan, and questions, shall be prominently indicated on the ballot label, and, if practicable, each part may be placed on a separate page, column, or display. If 2 or more elections are held on the same day, the ballot label shall be clearly marked to indicate the ballot for each election. In partisan elections, the ballot label shall not include a position by which a voter may by a single selection record a straight party ticket vote for all the candidates of 1 party.

(2) For the 2015-2016 fiscal year, $5,000,000.00 is appropriated from the general fund to the department of state to purchase voting equipment to implement the elimination of straight party ticket voting.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 2015, Act 268, Imd. Eff. Jan. 5, 2016



Section 168.796 Sample ballots.

Sec. 796.

Sample ballots, which shall be facsimile copies of the official ballot or ballot labels, shall be provided as required by law. At least 2 copies shall be posted in each polling place on election day. Sample ballots may be printed on a single page or on a number of pages stapled together.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.796a Electronic voting system; preparation for election; equipment and supplies; voting stations.

Sec. 796a.

(1) Before an election at which an electronic voting system is used, the board of election commissioners of the county, city, village, township, or school district shall have the system prepared for the election. The board shall provide the election board of each voting precinct with the necessary equipment and supplies.

(2) Before an election, the board of election commissioners of a county, city, village, township, or school district shall provide a sufficient number of voting stations needed to ensure the orderly conduct of the election taking into consideration the projected turnout, the length of the ballot, and the number of voters the voting system can process per hour as determined under section 795a. As a minimum for each election, the board of election commissioners shall provide at least 1 voting station for each 400 registered voters in each precinct through August 31, 1998 and at least 1 voting station for each 300 registered voters on and after September 1, 1998. If counting centers are used, the board of election commissioners of the county, city, village, township, or school district shall establish 1 or more counting centers as needed before the election.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1987, Act 21, Imd. Eff. Apr. 24, 1987 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 1998, Act 215, Imd. Eff. July 1, 1998
Popular Name: Election Code



Section 168.796b Repealed. 1990, Act 109, Imd. Eff. June 18, 1990.



Section 168.797 Inspectors of election; duties; certification of equipment operation.

Sec. 797.

Not less than 30 minutes before the opening of the polls, the inspectors of election shall arrive at the polling place and prepare the polling place for voting. The inspectors of election shall determine that the correct ballot has been provided to the precinct by comparing the ballot provided with the sample ballot and any other documents provided to the precinct. The inspectors of election shall complete required tests of the equipment of the electronic voting system and certify in writing that the equipment is operating properly. The written certification shall be on a form prescribed by the secretary of state and shall include pertinent information regarding seal numbers, counters, and the operation and use of the particular equipment.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992
Popular Name: Election Code



Section 168.797a Instruction in method of voting on electronic voting system; use of ballot processed through electronic tabulating equipment; procedure; detached stub; spoiled ballot; processing of challenged voter ballot; removal of ballot.

Sec. 797a.

(1) Before entering the voting station, each elector shall be offered instruction in the proper method of voting on the electronic voting system. If the elector needs additional instruction after entering the voting station, 2 election inspectors from different political parties may, if necessary, enter the voting station and provide the additional instructions.

(2) If the electronic voting system provides for the use of a ballot that is processed through electronic tabulating equipment after the elector votes, the elector shall transport the ballot to the ballot box, or other approved ballot container, without exposing any votes. An election inspector shall ascertain, by comparing the number appearing on the ballot stub with the number recorded on the poll list, that the ballot delivered by the voter is the same ballot that was issued to the elector. If the numbers do not agree, the ballot shall be marked as “rejected”, and the elector shall not be allowed to vote. If the numbers agree, an election inspector shall remove and discard the stub. Except as otherwise provided in this subsection, the election inspector shall deposit the ballot in the ballot box or other approved ballot container. If electronic tabulating equipment that deposits the voted ballot into the ballot box or other approved ballot container is used at the precinct, the election inspector shall return the ballot to the elector, and the elector shall then deposit the ballot into the electronic tabulating equipment. The electronic tabulating equipment shall be arranged so that the secrecy of the ballot is not violated. If required for the proper operation of the electronic tabulating equipment, 2 election inspectors from different political parties may periodically open the equipment to rearrange voted ballots and may transfer voted ballots to another approved ballot container.

(3) A ballot from which the stub is detached shall not be accepted by the election inspector in charge of the ballot box or other approved ballot container. An elector who spoils his or her ballot may return it and secure another ballot. The word “spoiled” shall be written across the face of the ballot, and the ballot shall be marked and secured for later return.

(4) A ballot of a challenged voter that has the names of candidates and questions printed directly on the voted ballot shall be processed in the manner prescribed for challenging a vote cast by paper ballot. A challenge to a voter voting on an electronic voting system that does not use an individual hard copy ballot shall be processed in the manner prescribed for challenging a vote cast on a voting machine.

(5) Except as otherwise provided in this act, an election inspector shall not allow any portion of a ballot, including a ballot stub, to be removed by any person other than an election inspector from the polling place.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997



Section 168.797b Rules.

Sec. 797b.

The secretary of state shall promulgate rules pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, governing the tabulation of ballots, certification of results, delivery of ballots and certified results, and sealing of devices and ballot boxes after the polls are closed.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.797c Computer program; disposition and use of source code.

Sec. 797c.

A person or company providing a computer program that examines, counts, tabulates, and prints results of the votes cast by a voter on an electronic voting system shall place in an escrow account a copy of the source code of the program and any subsequent revisions or modifications of the source code. The secretary of state or an authorized agent of the secretary of state shall agree to use the information contained in the source code solely for the purpose of analyzing and testing the software and shall not disclose proprietary information to any other person or agency without the prior written consent of the vendor.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.798 Testing of electronic tabulating equipment; notice; method; sealing programs, test materials, and ballots; rules; sealing memory device.

Sec. 798.

(1) Before beginning the count of ballots, the board of election commissioners shall test the electronic tabulating equipment to determine if the electronic tabulating equipment will accurately count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be given at least 48 hours before the test by publication in a newspaper published in the county, city, village, township, or school district where the electronic tabulating equipment is used. If a newspaper is not published in that county, city, village, township, or school district, the notice shall be given by publication in a newspaper of general circulation in that county, city, village, township, or school district. The test shall be conducted in the manner prescribed by rules promulgated by the secretary of state pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws. In the test, a different number of valid votes shall be assigned to each candidate for an office, and for and against each question. If an error is detected, the board of election commissioners shall determine the cause of the error and correct the error. The board of election commissioners shall make an errorless count and shall certify the errorless count before the count is started. The electronic tabulating equipment that can be used for a purpose other than examining and counting votes shall pass the same test at the conclusion of the count before the election returns are approved as official.

(2) On completion of the test and count, the programs, test materials, and ballots arranged by precincts shall be sealed and retained as provided by this subsection and rules promulgated by the secretary of state pursuant to Act No. 306 of the Public Acts of 1969. If the electronic tabulating equipment that is tested and certified to by the board of election commissioners will be used to count votes at the precinct, a memory device containing the tested programs, if any, shall be sealed into the electronic tabulating equipment. Upon completion and certification of the count of votes, the memory device containing the program and the vote totals shall remain sealed in the electronic tabulating equipment or, if removed from the electronic tabulating equipment, shall remain sealed in a container approved by the secretary of state, delivered to the clerk, and retained in the manner provided for other voted ballots.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992
Popular Name: Election Code
Admin Rule: R 168.771 et seq. of the Michigan Administrative Code.



Section 168.798a Separate counting center; direction and conduct of proceedings; method.

Sec. 798a.

If a separate counting center is used, all proceedings shall be under the direction of the clerk or authorized assistants. The proceedings shall be conducted under observation by the public, but no persons except those authorized shall touch a ballot or return. Persons who engage in processing and counting of the ballots shall be deputized and take an oath that they will faithfully perform their assigned duties. If a ballot is damaged or defective so that it cannot properly be counted by the electronic tabulating equipment, a true duplicate copy shall be made and substituted for the damaged or defective ballot. Each duplicate ballot shall be clearly labeled “duplicate”, and shall bear a serial number, which shall be recorded on the damaged or defective ballot.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.798b Electronic tabulating equipment; unofficial and official returns; manual count.

Sec. 798b.

Before the conduct of the official count, the clerk may conduct an unofficial count in order to provide early unofficial returns to the public. Upon completion of the count, the official returns shall be open to the public. The return of the electronic tabulating equipment, to which have been added the write-in and absentee votes if necessary, shall constitute, after being duly certified, the official return of each precinct or election district. If it becomes impracticable to count all or a part of the ballots with tabulating equipment, the clerk may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.798c Casting absentee votes on paper ballots or ballot cards; count; recording; voting and processing absent voters' ballots; inspection of rejected ballot.

Sec. 798c.

(1) Absentee votes may be cast on paper ballots or ballot cards or both. Absent voter ballots may be counted in the various voting precincts or may be counted by absent voter counting boards. Absentee votes cast on paper ballots may be recorded by election inspectors on ballot cards for counting by tabulating equipment.

(2) In an election held under this act, absent voters' ballots may be voted and processed in the manner provided by this chapter.

(3) If electronic tabulating equipment rejects an absent voter ballot due to programming required under section 795, the rejected ballot shall be inspected to confirm the presence of the error before the ballot is processed. A vote for each elective office or ballot question in which an error is confirmed shall not be counted.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1969, Act 186, Imd. Eff. Aug. 5, 1969 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.799 Injuring, altering, or defacing voting device, ballot, or other equipment; interference with correct operation of equipment; enforcement; examination.

Sec. 799.

A person shall not willfully injure any voting device, ballot, or other record or equipment or interfere or attempt to interfere with its correct operation. The inspectors of the election shall enforce the provisions of this section. The inspectors of election, at such intervals as they consider proper, shall examine any voting device, ballot, or other equipment used in the election to ascertain whether it has been injured, altered, or defaced, to detect the wrongdoer, and to repair the injury.

History: Add. 1967, Act 155, Imd. Eff. June 30, 1967 ;-- Am. 1990, Act 109, Imd. Eff. June 18, 1990
Popular Name: Election Code



Section 168.799a Recounting punched, marked, or stamped ballot; procedure; stray marks; releasing sealed materials.

Sec. 799a.

(1) This section governs the recounting of a ballot on which a voter has made a selection by means of a punch, mark, or stamp.

(2) If the electronic voting system requires that the elector cast a vote by punching out a hole in a ballot, the vote shall not be considered valid unless the portion of the ballot designated as a voting position is completely removed or is hanging by 1 or 2 corners or the equivalent.

(3) If the electronic voting system requires that the elector place a mark in a predefined area on the ballot in order to cast a vote, the vote shall not be considered valid unless there is a mark within the predefined area. A stray mark made within a predefined area is not a valid vote. In determining whether a mark within a predefined area is a stray mark, the board of canvassers or election official shall compare the mark subject to recount with other marks appearing on the ballot. The secretary of state shall issue instructions, subject to the approval of the board of state canvassers, relevant to stray marks to ensure the fairness and uniformity of determinations made under this subsection. A secretary of state's instruction relevant to stray marks shall not be applied to a ballot unless the secretary of state issued the instruction not less than 63 days before the date of the election.

(4) Unless a petition for recount has been filed and the recount has not been completed, ballots, ballot labels, programs, test results, and other sealed materials may be released from their original seal after 7 days following the final determination of the board of canvassers with respect to the election at which the ballots were voted. However, the released materials shall be secured and preserved for the time period required by this act and the rules promulgated by the secretary of state.

History: Add. 1990, Act 109, Imd. Eff. June 18, 1990 ;-- Am. 1992, Act 8, Imd. Eff. Mar. 10, 1992 ;-- Am. 1997, Act 137, Imd. Eff. Nov. 17, 1997 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004









116-1954-XXIX CHAPTER XXIX CANVASS BY THE PRECINCT INSPECTORS (168.801...168.813)

Section 168.801 Canvass of votes by precinct inspectors; public access.

Sec. 801.

Immediately on closing the polls, the board of inspectors of election in each precinct shall proceed to canvass the vote. Such canvass shall commence by a comparison of the poll lists and a correction of any mistakes that may be found therein until they shall be found or made to agree. Such canvass shall be public and the doors to the polling places and at least 1 door in the building housing the polling places and giving ready access to them shall not be locked during such canvass.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1963, Act 67, Eff. Sept. 6, 1963
Popular Name: Election Code



Section 168.802 Excess ballots; disposition.

Sec. 802.

When the board is ready to proceed with the counting of any kind of ballots, the box containing such ballots shall be opened and the whole number of ballots counted. If the ballots shall be in excess of the number of the electors voting according to the poll lists, the ballots shall be replaced in the box and 1 of the inspectors shall publicly draw out and destroy so many ballots therefrom unopened as shall be equal to such excess.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.803 Counting and recounting of votes; intent of voter; stray marks; instructions issued by secretary of state.

Sec. 803.

(1) Except as otherwise provided in this act, the following rules govern the counting and recounting of votes:

(a) If it is clearly evident from an examination of a ballot that the ballot has been mutilated for the purpose of distinguishing it or that there has been placed on the ballot some mark, printing, or writing for the purpose of distinguishing it, then that ballot is void and shall not be counted.

(b) A cross, the intersection of which is within or on the line of the proper circle or square, or a check mark, the angle of which is within a circle or square, is valid. Crosses or check marks otherwise located on the ballot are void.

(c) Marks other than crosses or check marks used to designate the intention of the voter shall not be counted.

(d) A cross is valid even though 1 or both lines of the cross are duplicated, if the lines intersect within or on the line of the square or circle.

(e) Two lines meeting within or on the line of the square or circle, although not crossing each other, are valid if it is apparent that the voter intended to make a cross.

(f) A failure to properly mark a ballot as to 1 or more candidates does not alone invalidate the entire ballot if the ballot has been properly marked as to other candidates, unless the improper marking is determined to be a distinguishing mark as described in this subsection.

(g) Erasures and corrections on a ballot made by the elector in a manner frequently used for this purpose shall not be considered distinguishing marks or mutilations.

(h) A ballot or part of a ballot from which it is impossible to determine the elector's choice of candidate is void as to the candidate or candidates affected by that determination.

(i) A vote cast for a deceased candidate is void and shall not be counted, except that a vote cast for a candidate for governor who has died, and for whom a replacement has not been made, shall be counted for the candidate for lieutenant governor of that party.

(j) A ballot cast that is not counted shall be marked by the inspector "not counted", kept separate from the others by being tied or held in 1 package, and placed in the ballot box with the counted ballots.

(k) A vote shall not be counted for a candidate unless a cross or a check mark has been placed by the voter in the square before the space in which the name of the candidate has been printed, written, or placed.

(2) If an electronic voting system requires that the elector place a mark in a predefined area on the ballot in order to cast a vote, the vote shall not be considered valid unless there is a mark within the predefined area. A stray mark made within a predefined area is not a valid vote. In determining whether a mark within a predefined area is a stray mark, the board of canvassers or election official shall compare the mark with other marks appearing on the ballot. The secretary of state shall issue instructions, subject to the approval of the board of state canvassers, relevant to stray marks to ensure the fairness and uniformity of determinations made under this subsection. A secretary of state's instruction relevant to stray marks shall not be applied to a ballot unless the secretary of state issued the instruction not less than 63 days before the date of the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1957, Act 195, Eff. Sept. 27, 1957 ;-- Am. 1967, Act 37, Eff. Nov. 2, 1967 ;-- Am. 1985, Act 160, Imd. Eff. Nov. 20, 1985 ;-- Am. 1997, Act 137, Imd. Eff. Nov. 17, 1997 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004 ;-- Am. 2015, Act 268, Imd. Eff. Jan. 5, 2016



Section 168.804 Canvass; manner of count and tally.

Sec. 804.

In the canvass of votes cast for candidates for public office, the board shall count and tally each ballot in the manner as will best ensure accuracy and promptness in determining the result. The inspectors of election shall see that proper credit is given on the tally sheets to the candidates voted for on the ballots. All computations and tallies shall be made upon the tally sheets used at the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2015, Act 268, Imd. Eff. Jan. 5, 2016



Section 168.805 Ballots; packaging; statement; placement in ballot box; seal; delivery.

Sec. 805.

(1) After the ballots are counted as provided in this chapter, the board of election inspectors shall securely tie the ballots in packages or rolls, and the board of election inspectors shall attach to each ballot bag an endorsed statement showing the number and kind of ballots included in the ballot bag. The statement shall be securely attached to the outside of the bag, as prescribed by the secretary of state.

(2) After all ballots are tied in packages or rolls, the board of election inspectors shall place the ballots in ballot bags approved by the secretary of state. The board of election inspectors shall then seal the bags with an approved seal that shall be furnished with the election supplies. The bags shall be placed in the ballot box or other ballot container provided for ballots under section 669 along with 1 tally sheet, if the tally sheet is not combined with the statement of returns. The board of election inspectors shall securely fasten and seal the ballot box or other ballot container with an approved seal furnished with the election supplies. The seal shall be affixed to render it impossible to open the ballot box or other ballot container without breaking the seal. The board of election inspectors shall then deliver the ballot box or other ballot container to the township, city, or village clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 206, Imd. Eff. July 16, 1965 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000
Popular Name: Election Code



Section 168.806 Duplicate statements of returns; contents, certificate as to correctness.

Sec. 806.

(1) The election inspectors shall then prepare duplicate statements of the returns showing the whole number of votes cast for all offices voted that are to be canvassed by the board of county canvassers, the names of the persons for whom the votes were given, and the number each person received. The election inspectors shall also prepare duplicate statements of the results on any proposed constitutional amendment or other propositions submitted to the voters at the election that are to be canvassed by the board of county canvassers, showing the whole number of votes cast, the number of votes cast for, and the number of votes cast against the proposed constitutional amendment or other proposition.

(2) Each member of the board of election inspectors shall sign the certificate on the statement of returns as to the correctness of the returns and that the ballots have been packaged, sealed, and indorsed in the manner specified.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.806a Seal; procedures.

Sec. 806a.

Notwithstanding any other provision of this act to the contrary, when the board of election inspectors is required to seal a ballot box, voting machine, transfer case, electronic voting device, or any other election material, the following procedure shall be followed:

(a) An election inspector shall properly affix the seal to the item and shall certify the sealing on a form prescribed by the secretary of state for this purpose.

(b) Another election inspector who is from the other major political party than the election inspector described in subdivision (a) shall verify that the seal is properly affixed to the item and shall certify the verification on the form described in subdivision (a).

(c) The completed form described in this section shall be securely attached to the outside of the ballot box in the manner prescribed by the secretary of state.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.807 Election results; availability.

Sec. 807.

Immediately after the canvass has been completed, the result, stating the total number of votes received by each person voted for in said precinct for any office and the number of votes for and the number of votes against any proposed constitutional amendment or other submitted proposition, shall be made available to interested persons who may be present.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.808 Statement of returns; failure to sign certificate, falsification, penalty.

Sec. 808.

Any member of the board of inspectors who fails to sign said certificate shall, upon conviction thereof, be deemed guilty of a misdemeanor. Should any member of the board of election inspectors subscribe to any statement in said certificate which is untrue, he shall, upon conviction thereof, be deemed guilty of a misdemeanor. Should any member of the board of inspectors knowingly subscribe to any statement in said certificate which is untrue, he shall, upon conviction thereof, be deemed guilty of a felony. Any person convicted of a misdemeanor under the provisions of this section shall be punished by a fine of not more than $100.00, or by imprisonment in the county jail for not more than 90 days, or by both such fine and imprisonment in the discretion of the court. Any person convicted of a felony under the provisions of this section shall be punished by a fine of not more than $1,000.00 or by imprisonment in a state penal institution for not more than 4 years.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.809 Election returns and records; delivery; unofficial tabulation.

Sec. 809.

(1) The board of election inspectors shall seal 1 of the statement of returns and 1 of the tally sheets or the combined tally return sheet with a red state election seal in an envelope and shall address the envelope to the board of county canvassers, in care of the judge of probate. The board of election inspectors shall deliver the sealed envelope to the clerk of the township or city. Upon receipt of the sealed envelope, the township or city clerk shall immediately deliver the envelope to the person to whom addressed. The judge of probate shall deliver the sealed envelope received by him or her to the board of county canvassers when it meets to canvass the returns.

(2) The board of election inspectors shall seal the other statement of returns or combined tally and statement, together with the poll list, in an envelope addressed to the county clerk. The board of election inspectors shall deliver the sealed envelope to the clerk immediately upon completion of the count. The county clerk shall open the envelope at that time, compile unofficial returns, and make the returns in the envelope available to the public. The office of the county clerk shall be open on election day for election purposes and shall remain open until the last returns have been received and the clerk completes an unofficial tabulation.

(3) If a local election to be canvassed by the board of county canvassers is not held in conjunction with a county or state election, the board of election inspectors shall deliver both sealed envelopes to the local clerk. The local clerk shall deliver both sealed envelopes to the county clerk before 11 a.m. on the day following the election. In a city or township election, in which the city or township consists of more than 5 precincts, held in conjunction with an election to be canvassed by the board of county canvassers, the board of election inspectors shall deliver the duplicate returns required by section 806 to the city or township clerk.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 1969, Act 241, Eff. Mar. 20, 1970 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.810 Poll list; delivery to clerk.

Sec. 810.

One of the poll lists shall be delivered to the clerk of the township or city, as the case may be, and shall be by him filed in his office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.810a Security of election materials.

Sec. 810a.

(1) Upon request of the county clerk, a member of the board of county canvassers, or the county chair of a major political party, a city or township clerk, as appropriate, shall provide for security as prescribed in this section of the ballots, ballot boxes, and other election material described in the request and used in a precinct on election day. The city or township clerk shall provide the required security until 1 p.m. on the day immediately following the election, unless additional security is required of the clerk by the board of county canvassers under subsection (3). Subject to this section, the city or township clerk shall retain possession of the ballots, ballot boxes, keys to the boxes, keys to voting machines, and other election materials as otherwise required by law, until otherwise directed by the board of county canvassers.

(2) Upon receipt of the election materials described in subsection (1), the clerk shall immediately place the described election materials in a secure location. The clerk shall ensure that he or she is the only person who has access to the election materials placed in the secure location. A major political party may designate individuals to monitor all access points to the secure location that contains the election material. The clerk shall provide space for an individual designated by the county chair of a major political party to monitor all access points to the secure location that contains the election materials until 1 p.m. on the day immediately following the election, unless additional security is required of the clerk by the board of county canvassers under subsection (3).

(3) On and after 1 p.m. on the day immediately following the election, the county clerk, a member of the board of county canvassers, or the county chair of a major political party may petition the board of county canvassers for security as prescribed in this section of the ballots, ballot boxes, voting machines, and other election material described in the petition and used in a precinct on election day. If the board of county canvassers grants the petition for the additional security, the board of county canvassers shall prescribe the amount of security to be provided and the persons responsible for that security.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 207, Imd. Eff. May 21, 1996
Popular Name: Election Code



Section 168.811 Election returns, records, and applications; preservation; destruction; time.

Sec. 811.

All election returns, including poll lists, statements, tally sheets, absent voters' return envelopes bearing the statement required by section 761, absent voters' records required by section 760, and other returns made by the inspectors of election of the several precincts shall be carefully preserved and may be destroyed after the expiration of 2 years following the primary or election at which the same were used. All applications executed under section 523 and all absent voters' applications shall be carefully preserved and may be destroyed after the expiration of 6 years following the primary or election at which those applications were executed. All ballots used at any primary or election may be destroyed after 30 days following the final determination of the board of canvassers with respect to the primary or election unless a petition for recount has been filed and not completed or unless their destruction is stayed by an order of a court.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, Act 122, Imd. Eff. May 10, 1963 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.812 Sending election results to secretary of state; obtaining election results.

Sec. 812.

At the time the county canvass is forwarded a county clerk shall send to the secretary of state the results of the election in each precinct in his county for each office and proposal which is being voted upon on a statewide basis, for each congressional and legislative office, and for the judicial offices of the supreme court and court of appeals. A person may obtain the election results from the secretary of state upon payment of the reproduction costs.

History: Add. 1973, Act 24, Imd. Eff. June 12, 1973
Popular Name: Election Code



Section 168.813 Provisional ballot; tabulation; report.

Sec. 813.

(1) Within 6 days after an election, for each provisional ballot that was placed in a provisional ballot return envelope, the city or township clerk shall determine whether the individual voting the provisional ballot was eligible to vote a ballot and whether to tabulate the provisional ballot. In making this determination, the city or township clerk shall not open the provisional ballot return envelope. A provisional ballot shall only be tabulated if a valid voter registration record for the elector is located or if the identity and residence of the elector is established using a Michigan operator's license, chauffeur's license, personal identification card, other government issued photo identification card, or a photo identification card issued by an institution of higher education in this state described in section 6 of article VIII of the state constitution of 1963 or a junior college or community college established under section 7 of article VIII of the state constitution of 1963 along with a document to establish the voter's current residence address as provided in section 523a(5). Before the provisional ballot is tabulated, election officials shall process the ballot as a challenged ballot under sections 745 and 746.

(2) Within 7 days after an election, but sooner if practicable, the city or township clerk shall transmit the results of provisional ballots tabulated after the election to the board of county canvassers. The results shall be transmitted in a form prescribed by the secretary of state.

(3) Within 7 days after an election, the city or township clerk shall transmit to the county clerk a provisional ballot report for each precinct in the jurisdiction. The report shall include for each precinct the number of provisional ballots issued, the number of provisional ballots tabulated on election day, the number of provisional ballots forwarded to the clerk to be determined after the election, the number of provisional ballots tabulated by the clerk after election day, and any additional information concerning provisional ballots as required by the secretary of state.

(4) Within 7 days after an election, the city or township clerk shall transmit to the county clerk an affidavit report that includes the number of affidavits signed by voters under section 523(2). The affidavit report shall be transmitted to the county clerk in a form prescribed by the secretary of state.

History: Add. 2004, Act 92, Imd. Eff. Apr. 26, 2004 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013
Popular Name: Election Code






116-1954-XXX CHAPTER XXX THE COUNTY CANVASS (168.821...168.839)

Section 168.821 Meeting of board of county canvassers; place; time.

Sec. 821.

(1) The board of county canvassers shall meet at the office of the county clerk at 1 p.m. on the day after the day of a general election, August primary, or presidential primary election in the county. Except as provided in subsection (2), for other elections the board shall meet within 5 days following the election.

(2) If, at an election held on the May regular election date, a ballot question appears on the ballot concerning authorized millage that is subject to a millage reduction as provided in section 34d of the general property tax act, 1893 PA 206, MCL 211.34d, the board of county canvassers shall meet to canvass and certify the results of the vote on that proposition after May 31 and before June 15 following the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1969, Act 138, Imd. Eff. July 31, 1969 ;-- Am. 1988, Act 275, Eff. Sept. 1, 1988 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.822 Board of county canvassers; canvass of returns, conclusion; failure to certify election results.

Sec. 822.

(1) The board of county canvassers shall then proceed without delay to canvass the returns of votes cast for all candidates for offices voted for and all questions voted on at the election, according to the precinct returns filed with the probate judge or presiding probate judge by the several city and township clerks, or in case of local elections according to the precinct returns filed with the county clerk, and shall conclude the canvass at the earliest possible time and in every case within 14 days.

(2) If the board of county canvassers fails to certify the results of any election for any officer or proposition within the 14 days as provided, the board of county canvassers shall immediately deliver to the secretary of the board of state canvassers all records and other information pertaining to the election. The board of state canvassers shall meet immediately and make the necessary determinations and certify the results within the 10 days immediately following the receipt of the records from the board of county canvassers. The cost of the canvass shall be borne by the county involved.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1963, 2nd Ex. Sess., Act 38, Imd. Eff. Dec. 27, 1963 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.823 Board of county canvassers; power to summon and open ballot boxes; correction of errors; summoning of election inspectors; designation of staff to count ballots and make corrections.

Sec. 823.

(1) If it is found, upon the convening of the board of county canvassers, that the returns from any of the boards of election inspectors of the several election precincts are missing, incomplete, or incorrect, or for any other reason it is found necessary, then the board of county canvassers shall have power to adjourn from day to day until the returns shall have been procured or corrected.

(2) The board of county canvassers is empowered to summon the persons having the boxes containing the ballots cast at the election and the keys and seals of the boxes, or having the returns or the poll lists or tally sheets used and made at the elections, to bring the boxes, keys, seals, returns, poll lists, and tally sheets before the board of county canvassers, and the board of county canvassers is authorized to open the boxes and take any books or papers bearing upon the count and return of the election inspectors of the election precincts, but the board of county canvassers shall not remove or mark the ballots.

(3) The board of county canvassers shall correct obvious mathematical errors in the tallies and returns. The board of county canvassers may, if necessary for a proper determination, summon the election inspectors before them, and require them to count any ballots that the election inspectors failed to count, to make correct returns in case, in the judgment of the board of county canvassers after examining the returns, poll lists, or tally sheets, the returns already made are incorrect or incomplete, and the board of county canvassers shall canvass the votes from the corrected returns. In the alternative to summoning the election inspectors before them, the board of county canvassers may designate staff members from the county clerk's office to count any ballots that the election inspectors failed to count, to make correct returns in case, in the judgment of the board of county canvassers after examining the returns, poll lists, or tally sheets, the returns already made are incorrect or incomplete, and the board of county canvassers shall canvass the votes from the corrected returns. When the examination of the papers is completed, or the ballots have been counted, they shall be returned to the ballot boxes or delivered to the persons entitled by law to their custody, and the boxes shall be locked and sealed and delivered to the legal custodians.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.824 Board of county canvassers; statement of votes; preparation; seal.

Sec. 824.

(1) Upon completion of the canvass under section 822, the board of county canvassers shall prepare a statement in detail of the number of votes cast for each office, the names of the persons for whom such votes were given, and the number of votes given to each person, as shown by the returns of the boards of inspectors of election of the various voting precincts of the county. The board of county canvassers shall also prepare a statement in detail of the number of votes cast on any proposed constitutional amendment or other ballot question submitted to the electors at the election and the number of votes cast in favor of and the number of votes cast against such proposed amendment or other ballot question, as shown by such returns.

(2) Immediately upon completion of the canvass under section 822, the board of county canvassers shall seal the statement of returns or combined tally and statement and poll list, if applicable, received from the board of election inspectors in an envelope to prevent tampering with those items.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.825 Statements of votes; contents, certification, filing.

Sec. 825.

In said statements, the whole number of votes given for each office, the names of the candidates and the number of votes given to each, the whole number of votes given on any proposed constitutional amendment or other proposition submitted to the electors at such election, and the number of votes given for and the number of votes given against such proposed amendment or other proposition shall be written out in words at length, and the number of votes shall in each case be also stated in figures. Each such statement shall be certified to by the said board of county canvassers, under their hands and the seal of the circuit court of the county, and shall be attested by the clerk of said board. Thus certified and attested, each such statement shall be filed with the county clerk and kept by him in his office.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.826 Determination and declaration of election results; preparation, delivery, and filing of certificate of determination; publication of statement of votes; certified certificate of election.

Sec. 826.

(1) The board of county canvassers shall determine and declare the result of the election for county and local officers, and for all county and local ballot questions. If a state senatorial or representative district is located solely within 1 county, the board of county canvassers shall determine and declare the result of the election for that office. Upon making the determination under this subsection, the board of county canvassers shall prepare a certificate of determination and deliver the properly certified certificate of determination to the county clerk. If the determination relates to a state senatorial or representative district located solely within 1 county, the board of county canvassers shall also deliver the properly certified certificate of determination to the board of state canvassers.

(2) Upon receipt of a properly certified certificate of determination from a board of county canvassers under subsection (1), the county clerk shall file the certificate in his or her office. The county clerk may have a statement of the total county or district votes cast for the various candidates and the total vote cast for and against the various ballot questions at the election to be published in at least 1 newspaper printed or circulated in that county. The county clerk shall immediately execute and deliver to the persons declared elected, a properly certified certificate of election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1968, Act 65, Eff. July 1, 1968 ;-- Am. 1985, Act 162, Eff. Mar. 31, 1986 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 217, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 119, Imd. Eff. July 29, 2003 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013



Section 168.827 Certificate of determination to secretary of state.

Sec. 827.

The county clerk of each county which alone constitutes 1 or more senatorial or representative districts shall, upon suitable blank forms furnished by the secretary of state, transmit by mail, without delay, to the secretary of state a copy of such certificate of determination certified by said county clerk under his hand and seal of office. The said county clerk shall at the same time report to the secretary of state the postoffice address of each person elected in said county to any county office or to the office of state senator or representative in the legislature.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.828 Statements of votes; certified copy to secretary of state.

Sec. 828.

The clerk of the board of county canvassers forthwith, and in no case later than 24 hours after the completion of the canvass, upon forms provided by the secretary of state, shall deliver in person or send to the secretary of state, by registered or certified mail with return receipt demanded, a certified copy of each of the statements prepared by the board as required by section 824 of this act, so far as such statements shall relate to the vote for any state office, electors of president and vice-president of the United States, United States senator, representative in congress, circuit judges, state senators and representatives in the state legislature, and any proposed amendment to the constitution or other question or proposition submitted at such election to the electors of the state at large, together with a certificate of authenticity signed by himself and the chairman of the board of canvassers.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 190, Imd. Eff. Apr. 26, 1956 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958
Popular Name: Election Code



Section 168.829 County provisional ballot report; county affidavit report.

Sec. 829.

(1) The board of county canvassers shall include the results of the tabulated provisional ballots in the canvass of the election following procedures prescribed by the secretary of state designed to maintain the secrecy of the ballot.

(2) Within 14 days after a primary or election, the county clerk shall transmit a county provisional ballot report to the secretary of state. The county provisional ballot report shall be in a manner prescribed by the secretary of state. After the secretary of state receives a county provisional ballot report, the county provisional ballot report shall be immediately available for public inspection.

(3) Within 14 days after an election, the county clerk shall transmit a county affidavit report to the secretary of state. The county affidavit report shall include the number of affidavits signed by voters under section 523(2). The county affidavit report shall be transmitted in a form prescribed by the secretary of state. After the secretary of state receives the county affidavit report from the county clerk, the county affidavit report shall immediately be available for public inspection.

History: Add. 2004, Act 92, Imd. Eff. Apr. 26, 2004 ;-- Am. 2012, Act 523, Eff. Mar. 28, 2013



Section 168.830 County canvassers and county clerk; compensation.

Sec. 830.

Each county canvasser and county clerk shall receive such reasonable compensation for services performed pursuant to the provisions of this act as shall be allowed by the board of supervisors or county auditors, which compensation shall be paid out of the treasury of the county.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.831 Defect or mechanical malfunction in election equipment or material; inability of elector to cast valid vote; petition for special election.

Sec. 831.

If an elector cannot cast a valid vote at an election for the candidate of that elector's choice or for or against a ballot question submitted to the voters because of a defect in or a mechanical malfunction of a voting machine, voting device, ballot, or other election equipment or material, a special election may be petitioned for and held as provided for in sections 832 to 839.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.832 Defect or mechanical malfunction described in MCL 168.831; aggrieved candidate or elector; filing petition for special election.

Sec. 832.

A candidate aggrieved by a defect or mechanical malfunction as described in section 831 or a registered elector, whose name appears in a poll book at the election for a ballot question aggrieved by a defect or mechanical malfunction as described in section 831, may petition for a special election. The petition shall be filed with the secretary or clerk of the board of canvassers that canvasses the election no later than 10 days after the date of the election.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.833 Petition for special election; requirements.

Sec. 833.

A petition filed under section 832 shall meet all of the following requirements:

(a) Be typed or printed.

(b) Allege the facts that made it impossible to cast a vote for the petitioning candidate or for or against the ballot question.

(c) Identify the precinct and city or township, and, if applicable, the number of the voting machine or device.

(d) Be signed and certified by the candidate or elector.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.834 Repealed. 1990, Act 95, Imd. Eff. June 6, 1990.



Section 168.835 Petition for special election; qualification; meeting of board of canvassers; notice of time and place.

Sec. 835.

The secretary or clerk of the board of canvassers shall determine if a petition meets the requirements of section 833. If a petition is so qualified, the secretary or clerk shall call a meeting of the board of canvassers no later than 5 days after receipt of the petition. The secretary or clerk shall notify the following persons by first class mail or phone of the time and place of the meeting:

(a) The appropriate city or township clerk.

(b) If the election was a general election or special election, each candidate whose name appears on the ballot for the same office.

(c) If the election was a primary election, each candidate whose name appears on the ballot for the same office under the political party of the candidate.

(d) The filer or sponsor of the ballot question, if known, any ballot question committee filed under Act No. 388 of the Public Acts of 1976, being sections 169.201 to 169.282 of the Michigan Compiled Laws, supporting or opposing the ballot question, and the registered elector who filed the petition under section 832.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.836 Ordering special election in precinct affected by defect or mechanical malfunction; conditions; effect of votes in excess of electors.

Sec. 836.

(1) The board of canvassers shall order a special election for the office of the petitioning candidate or the ballot question only in each precinct affected by a defect or mechanical malfunction as described in section 831 if all of the following are true:

(a) An elector could not cast a valid vote in the precinct for the petitioning candidate or for or against the ballot question because of the defect or mechanical malfunction.

(b) Based on the available canvass, the number of electors who could not cast valid votes for the office or for or against the ballot question in an election because of the defect or mechanical malfunction is greater than the number of votes separating the candidates getting the most and the second most number of votes or is greater than the number of votes separating total “yes” votes and the total “no” votes.

(2) If the number of votes for an office or for or against a ballot question recorded on a voting machine exceeds the number of electors that voted on the machine, then for the purposes of subsection (1), the difference shall be regarded as the number of electors who, because of a defect or mechanical malfunction as described in section 831, could not cast valid votes for the office or for or against the ballot question.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983 ;-- Am. 1990, Act 95, Imd. Eff. June 6, 1990
Popular Name: Election Code



Section 168.837 Special election to be conducted by mail; sending ballot to each elector; time limitation; request from board of canvassers; time for returning ballot.

Sec. 837.

(1) A special election ordered under section 836 shall be conducted by mail. Not later than 5 days after the order, the city or township clerk shall send a ballot to each elector whose name was entered in the poll book as having voted in that precinct at the election.

(2) The ballot shall include a request from the board of canvassers that the elector cast a ballot as the elector did or attempted to cast at the election.

(3) Electors shall have 5 days after the date of mailing to return the ballot to the city or township clerk either by mail or in person.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.838 Counting and reporting ballots; manner; count to include number of votes cast by absent voters.

Sec. 838.

Ballots returned under section 837 shall be counted and reported in the same manner provided in this act for the counting and reporting of absent voter ballots. The count shall include the number of votes cast by absent voters as shown by the original canvass for that precinct.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code



Section 168.839 Candidate not required to petition for recount; special election not subject to recount.

Sec. 839.

(1) A candidate who petitions for a special election under section 832 is not required to petition for a recount.

(2) A special election held under sections 832 to 838 is not subject to recount.

History: Add. 1982, Act 505, Eff. Mar. 30, 1983
Popular Name: Election Code






116-1954-XXXI CHAPTER XXXI THE STATE CANVASS (168.841...168.848)

Section 168.841 Board of state canvassers; duties.

Sec. 841.

(1) The board of state canvassers shall canvass the returns and determine the result of all elections for electors of president and vice president of the United States, state officers, United States senators, representatives in congress, circuit judges, state senators and representatives elected by a district that is located in more than 1 county, and other officers as required by law. The board of state canvassers shall also determine the result of an election on a proposed amendment to the constitution or on any other ballot question that has been submitted, pursuant to law, to the qualified and registered electors of this state at large for ratification or rejection. The board of state canvassers shall canvass the returns and determine the result of an election on a ballot question submitted to the qualified and registered electors of more than 1 county under the regional transit authority act, 2012 PA 387, MCL 124.541 to 124.558. Upon making the determination, the board of state canvassers shall immediately prepare a certificate of determination and deliver the properly certified certificate of determination to the secretary of state.

(2) Upon receipt of a properly certified certificate of determination from a board of county canvassers pursuant to section 826, the board of state canvassers, at its next meeting, shall record the results of the county canvass contained in the certificate.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2015, Act 197, Imd. Eff. Nov. 24, 2015
Popular Name: Election Code



Section 168.842 Board of state canvassers; meeting; time and place, notice, adjournment; expedited canvass of returns.

Sec. 842.

(1) The board of state canvassers, for the purpose of canvassing the returns and ascertaining and determining the result of an election, shall meet at the office of the secretary of state on or before the twentieth day after the election. The secretary of state shall appoint the day of the meeting and shall notify the other members of the board. The board has power to adjourn from time to time to await the receipt or correction of returns, or for other necessary purposes, but shall complete the canvass and announce their determination not later than the fortieth day after the election. The board may at the time of its meeting, or an adjournment of its meeting, canvass the returns for any office for which the complete returns have been received.

(2) If the unofficial election returns show that the election of electors of president and vice president is determined by a vote differential between the first place and second place candidates for president and vice president of the United States of less than 25,000 votes, the secretary of state may direct the boards of county canvassers to canvass returns for electors of president and vice president on an expedited schedule. The secretary of state may direct the boards of county canvassers to complete the statements for electors of president and vice president required by section 824 and certify the statements as required by section 828 to the secretary of state by the seventh day after the election or by a date before the fourteenth day after the election.

(3) The secretary of state may appoint the day for the board of state canvassers to conduct the expedited canvass of the returns for electors of president and vice president and determine the results of that election. The day appointed for the expedited canvass shall be as soon as practicable after receipt of the returns from the boards of county canvassers, but no later than the twentieth day after the election.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2004, Act 92, Imd. Eff. Apr. 26, 2004



Section 168.843 Statements of votes; filing and preservation by secretary of state; certified copies.

Sec. 843.

The secretary of state, on the receipt of the certified copies of the statements of votes given in the several counties directed by law to be sent to him by the county clerks, shall place on file and preserve such certified copies in his office. If from any county clerk such certified copies shall not have been received by the secretary of state on or before the fifteenth day after any election, the secretary of state shall communicate with such county clerk by telephone, telegraph or mail, requesting that such certified copies be immediately forwarded and such county clerk shall forthwith forward such certified copies to the secretary of state. When the board of state canvassers meets to canvass the returns and determine the result of any election, the secretary of state shall lay before the board the statements received by him of the votes given at such election in the several counties.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.844 Statements of votes; examination, preparation of statement of totals by board of state canvassers.

Sec. 844.

The board of state canvassers shall examine the statements received by the secretary of state of the votes cast in the several counties and prepare a statement showing the total number of votes cast for all candidates for each office, the names of the persons for whom such votes were cast, the number of votes cast for each of such persons, the total number of votes cast on each constitutional amendment and proposition which may have been submitted, and the number of votes cast for and the number of votes cast against each such constitutional amendment and proposition.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.845 Certifying correctness of statement; certificate of determination; certificate of election; declaration of vacancy; publication of constitutional amendment.

Sec. 845.

The members of the board of state canvassers shall certify as to the correctness of the statement provided for in section 844 and subscribe their names to the statement. The members of the board of state canvassers shall determine which persons have been duly elected to each office and which constitutional amendments and propositions, if any, have been approved or rejected. The board shall certify the determinations and deliver the statement and certificate of determinations to the secretary of state. The secretary of state shall file and preserve the statement and certificate of determinations in his or her office and shall immediately execute and deliver a certificate of election to each person elected. If the secretary of state receives notice before the certificate of determinations is issued that the person to whom the certificate of election is to be issued died, withdrew from the district, was declared legally incapacitated by a court having jurisdiction, or submitted to the secretary of state an affidavit declaring that person's intention to refuse the certificate of election, then the secretary of state shall not issue a certificate of election and the office shall be declared vacant as of the commencement of the term of office to which that person would otherwise have been elected. The secretary of state shall also publish any amendment to the constitution that is approved and ratified with the laws enacted by the legislature at its next succeeding session.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 37, Imd. Eff. Mar. 28, 1956 ;-- Am. 1976, Act 162, Imd. Eff. June 21, 1976 ;-- Am. 1999, Act 217, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 119, Imd. Eff. July 29, 2003
Popular Name: Election Code



Section 168.846 Board of state canvassers; tie vote, certification to legislature, determination.

Sec. 846.

In case 2 or more persons have an equal and the highest number of votes for any office, as canvassed by the board of state canvassers, the board of state canvassers shall certify the result of the canvass as to such office to the legislature and the legislature in joint convention shall choose 1 of said persons to fill such office. When the determination of the board of state canvassers is contested, the legislature in joint convention shall decide which person is elected.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.847 Release of ballots, ballot boxes, voting machines, and equipment.

Sec. 847.

The secretary of state may authorize the release of all ballots, ballot boxes, voting machines, and equipment after 30 days following certification of an election by the board of state canvassers in a precinct other than a precinct in which 1 or more of the following occur:

(a) A petition for recount has been filed with the board of state canvassers.

(b) A petition has been filed pursuant to section 879.

(c) A court of competent jurisdiction has issued an order restraining interference with ballots, ballot boxes, voting machines, and equipment.

History: Add. 1973, Act 157, Imd. Eff. Dec. 6, 1973 ;-- Am. 1978, Act 7, Imd. Eff. Feb. 7, 1978 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.848 Postelection statement; violation as misdemeanor; false statement as perjury.

Sec. 848.

(1) Each elected candidate subject to the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282, and whose candidate committee received or expended more than $1,000.00 during the election cycle shall file a postelection statement with the filing official designated to receive the elected candidate's candidate committee campaign statements under section 36 of the Michigan campaign finance act, 1976 PA 388, MCL 169.236. All of the following apply to a postelection statement required by this section:

(a) The postelection statement must be on a form prescribed by the secretary of state.

(b) The elected candidate shall file the postelection statement before the elected candidate assumes office.

(c) The postelection statement shall include an attestation signed by the elected candidate that, as of the date of the postelection statement, all statements, reports, late filing fees, and fines required of the candidate or a candidate committee organized to support the candidate's election under the Michigan campaign finance act, 1976 PA 388, MCL 169.201 to 169.282, have been filed or paid.

(d) The postelection statement shall include an attestation signed by the elected candidate acknowledging that making a false statement in a postelection statement is punishable by a fine of not more than $1,000.00 or imprisonment for not more than 5 years, or both.

(2) Failure to file a postelection statement as required by subsection (1) is a misdemeanor punishable by a fine of not more than $500.00 or imprisonment for not more than 93 days, or both.

(3) Making a false statement in a postelection statement required under subsection (1) is perjury, punishable as provided in section 936.

History: Add. 2003, Act 119, Imd. Eff. July 29, 2003
Popular Name: Election Code






116-1954-XXXII CHAPTER XXXII DETERMINATION OF ELECTION BY LOT (168.851...168.852)

Section 168.851 Tie vote; determination of election by lot, procedure; drawing for state legislature.

Sec. 851.

If it shall appear on the canvass of the votes polled at any election canvassed by the board of county canvassers that 2 or more persons have received an equal number of votes for the same office, and that a failure to elect to any office is caused thereby, the election to the office shall be determined in the following manner: The board of canvassers for the county in which such election was held shall appoint a day for the appearance of all affected persons before the county clerk for the purpose of determining by lot among such persons the right to the office, and shall cause notice thereof to be given to all the persons interested. The county clerk shall prepare as many slips of paper as there are such persons, and write the word “elected” on as many slips of paper as there are offices to be filled, and the words “not elected” on the remaining slips, and fold the same so as to conceal the writing and so that they may appear as near alike as possible. The slips shall be placed in a box and, at the time and place appointed for the drawing of the lots, each of the persons aforesaid may draw 1 of the slips from the box, and any person drawing a slip on which is written the word “elected” shall be deemed legally elected to the office in question and the county clerk shall forthwith give him a certificate of election. The county clerk may appoint any person present to draw a slip for any affected person who fails to appear at the time specified in the notice. If the office of county clerk is in question, the drawing shall take place before the sheriff of the county. Such determination, however, shall not preclude the right of a defeated candidate to a recount of the votes cast as provided in chapter 36.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1968, Act 65, Eff. July 1, 1968



Section 168.852 Procedure when no provision for determination of tie vote, right to recount.

Sec. 852.

In case it shall appear that 2 or more persons have an equal number of votes for the same office for which but 1 person is to be nominated or elected and the same shall be the highest number of votes cast therefor, and no other provision is made in this act for determination of such tie, the board of canvassers, after notice to each of such candidates of a time and place therefor, shall determine the successful candidate by lot and shall declare and certify the same accordingly. Such determination, however, shall not preclude the right of a defeated candidate to a recount of the votes cast as provided in chapter 36 of this act.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXXIII CHAPTER XXXIII RECOUNTS (168.861...168.894)

116-1954-XXXIII-COUNTY-CITY-TOWN COUNTY, CITY, TOWNSHIP AND VILLAGE BOARDS OF CANVASSERS (168.861...168.877)

Section 168.861 Fraudulent or illegal voting, or tampering with ballots or ballot boxes; remedy by quo warranto.

Sec. 861.

For fraudulent or illegal voting, or tampering with the ballots or ballot boxes before a recount by the board of county canvassers, the remedy by quo warranto shall remain in full force, together with any other remedies now existing.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 38, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.862 Fraud or mistake in canvass or returns of votes; recount petition by candidate.

Sec. 862.

A candidate for office who believes he or she is aggrieved on account of fraud or mistake in the canvass or returns of the votes by the election inspectors may petition for a recount of the votes cast for that office in any precinct or precincts as provided in this chapter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1958, Act 192, Eff. Sept. 13, 1958 ;-- Am. 1976, Act 141, Imd. Eff. June 2, 1976 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.863 Fraud or error as to proposed charter amendment or other ballot question; recount petition by elector.

Sec. 863.

A qualified and registered elector voting in a city, township, or village election who believes there has been fraud or error committed by the inspectors of election in its canvass or returns of the votes cast at the election, upon a proposed amendment to the charter of the city or village or other ballot question submitted to the voters of the county, city, township, school district, community college district, metropolitan district, or village, may petition for a recount of the votes cast in any precinct or precincts of that county, city, township, school district, community college district, metropolitan district, or village, upon that proposed amendment or other ballot question as provided in this chapter.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 141, Imd. Eff. June 2, 1976 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.864 Repealed. 1996, Act 261, Eff. Mar. 28, 1996.



Section 168.865 Recount petition; contents.

Sec. 865.

Such petition shall be sworn to and shall set forth as near as may be the nature of the mistakes or frauds complained of and the city, ward, township, village and precinct in which they are alleged to have occurred, and shall ask for a correction thereof.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.866 Recount petition; filing; deadline; filing of copy with secretary of state.

Sec. 866.

(1) Except as otherwise provided in subsection (2), recount petitions, either for an office or proposition, other than those filed with the secretary of state, shall be filed with the clerk of the board of county canvassers that originally conducted the canvass.

(2) For a school district election, recount petitions, either for an office or proposition, shall be filed with the clerk of the board of county canvassers that certified the result of the school district election.

(3) Recount petitions shall be filed within 6 days after the original canvass has been completed by the board of county canvassers. A copy of the recount petition shall also be filed with the secretary of state within 2 days after the time the original recount petition is filed with the board of county canvassers as provided in this section.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 38, Imd. Eff. Dec. 27, 1963 ;-- Am. 2010, Act 53, Imd. Eff. Apr. 22, 2010 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.867 Recount petition; deposit; refund; disposition of sum deposited.

Sec. 867.

(1) A candidate or elector filing a recount petition pursuant to section 862 or 863 shall file the recount petition with the clerk of the appropriate board of county canvassers. Except as otherwise provided in this section, at the time of filing the recount petition, the petitioner shall deposit with the clerk the sum of $25.00 for each precinct referred to in his or her recount petition.

(2) If 1 candidate is to be elected to the office and the official canvass of votes shows that the number of votes separating the winning candidate and the petitioner is more than 50 votes or 0.5% of the total number of votes cast in the race, whichever is greater, the petitioner shall deposit with the clerk the sum of $125.00 for each precinct referred to in his or her petition. For purposes of this subsection, the winning candidate in a primary for a nonpartisan office where only 1 candidate will be elected means the candidate nominated with the lesser number of votes.

(3) If more than 1 candidate is to be elected to the office and the official canvass of votes shows that the number of votes separating the winning candidate who received the least number of votes and the petitioner is more than 50 votes or 0.5% of the sum of the number of votes received by the 2 candidates, whichever is greater, the petitioner shall deposit with the clerk the sum of $125.00 for each precinct referred to in his or her petition.

(4) If the vote is on a proposal and the official canvass of votes shows that the number of votes separating the "yes" votes and the "no" votes is more than 50 votes or 0.5% of the total number of votes cast on the proposal, whichever is greater, the petitioner shall deposit with the clerk the sum of $125.00 for each precinct referred to in his or her petition.

(5) If, by reason of the recount, the petitioner establishes sufficient fraud or mistake as set forth in his or her recount petition to change the result of the election and receives a certificate of election or establishes sufficient fraud or mistake to change the result upon an amendment or proposition, the votes for and against which were recounted, the clerk of the board of county canvassers shall refund the money deposited to the petitioner.

(6) If a refund is not made as required under subsection (5), the sum deposited shall be paid by the clerk of the board of county canvassers to the treasurer of the county.

(7) If a precinct referred to in the petition is determined "not recountable" as provided in section 871(3) or, subject to subsection (8), if a precinct referred to in the petition is not recounted due to the withdrawal of the petition, the money deposited for the recount of that precinct shall be refunded to the petitioner.

(8) If the votes cast on the ballots voted in a precinct have been examined and recounted, the withdrawal of the petition shall not result in a refund of the money deposited for the recount of that precinct.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1980, Act 200, Imd. Eff. July 18, 1980 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013 ;-- Am. 2014, Act 406, Imd. Eff. Dec. 30, 2014
Popular Name: Election Code



Section 168.868 Recount petition; notice to opposing candidates; counter petition; objections to recount petition; hearing; ruling; failure to give notice to opposing candidate.

Sec. 868.

(1) If a candidate has filed a recount petition and made the deposit under sections 862 and 867, the clerk of the board of county canvassers shall give notice of the recount petition to the opposing candidates described in this subsection within 24 hours after filing of the recount petition by delivering to each candidate a copy of the recount petition, or, if the candidate cannot be found, by leaving a copy at the candidate's last known place of residence with a member of the candidate's immediate family of suitable age. If a member of the candidate's family cannot be found, the clerk of the board of county canvassers may give notice by posting the recount petition in a conspicuous place at the candidate's last known place of residence. The clerk of the board of county canvassers is not required to give notice to candidates other than the 2 candidates who, according to the return of the board of county canvassers, received the lowest number of votes among those candidates who were nominated or elected, and the 2 candidates who, according to the return of the board of county canvassers, received the highest number of votes among those candidates who were not nominated or elected.

(2) A candidate may file a counter petition in the same manner as the original petition under section 866 within 48 hours after the original recount petition was filed with the board of county canvassers. At the time of filing the counter petition, the counter petitioner shall deposit the sum of money as required in section 867 for the original petitioner. The clerk of the board of county canvassers shall refund to the counter petitioner the money deposited by the counter petitioner if the original petitioner does not establish fraud or receive a certificate of election. The counter petitioner shall file a copy of the counter petition with the secretary of state within 4 days after the time the original petition is filed with the appropriate board of county canvassers as provided in this section.

(3) On or before 4 p.m. of the seventh day after a recount petition has been filed under section 866, an opposing candidate may file objections to the recount petition with the appropriate board of county canvassers. The opposing candidate shall set forth his or her objections to the recount petition in writing. Upon receipt of an objection under this subsection, the board of county canvassers shall notify the petitioner and the objecting candidate of the date of the hearing of the board of county canvassers to consider the objections. The board of county canvassers shall allow the recount petitioner and the objecting candidate to present oral or written, or both, arguments on the objections raised to the recount petition at the hearing. Not later than 5 business days following the hearing, the board of county canvassers shall rule on the objections raised to the recount petition. The board of county canvassers shall not begin a recount unless 2 or more business days have elapsed since the board of county canvassers ruled on the objections under this subsection, if applicable.

(4) If the time designated for filing a recount petition under this section falls on a Saturday, Sunday, or legal holiday, the recount petition may be filed on the next succeeding business day. Failure of the clerk of the board of county canvassers or the secretary of state to give notice to the opposing candidate as required in this section shall not affect the results of the recount.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1959, Act 24, Eff. Mar. 19, 1960 ;-- Am. 1963, 2nd Ex. Sess., Act 38, Imd. Eff. Dec. 27, 1963 ;-- Am. 1969, Act 188, Imd. Eff. Aug. 5, 1969 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2013, Act 51, Imd. Eff. June 11, 2013
Popular Name: Election Code



Section 168.869 Recount petition; investigation, delay; expenses of local recount.

Sec. 869.

Upon the filing of a petition for recount, and the giving of notice, if notice is required to be given, the board of county canvassers shall be summoned by the clerk of the board and here make an investigation of the facts set forth in the petition. Should the recount involve a county or district office or proposition, the recount shall not be commenced until the board shall determine by communicating with the secretary of state that no petition has been filed requesting a recount by the board of state canvassers of ballots cast in the same district. In case said board shall be advised by the secretary of state that a petition has been filed with him praying for a recount by the board of state canvassers of the ballots cast in the same county or district, then no action shall be taken upon the recount until the county board shall receive instructions from the board of state canvassers. Nothing herein contained shall act to delay any recount of the ballots cast at any city, ward, township or village election if the ballots cast at such election are not sealed in the same ballot boxes with the state and county offices. With respect to any recount of ballots cast in any city, ward, township, village, school or district election, the board of county canvassers shall charge the appropriate local unit the actual and necessary expenses of conducting the recount, and the local unit shall pay such charges to the county treasurer.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1963, 2nd Ex. Sess., Act 38, Imd. Eff. Dec. 27, 1963
Popular Name: Election Code



Section 168.870 Board of canvassers; investigation of recount.

Sec. 870.

For the purpose of such investigation, the clerk, if no meeting be already appointed, shall call a meeting of such board of canvassers and the said board shall have power to issue subpoenas requiring the person in charge thereof to bring before it the ballot boxes used in the election precinct or precincts referred to in the petition, as well as the poll lists, tally sheets, statements of returns and such other documents or reports as may be deemed necessary. Said board shall safely guard such ballots, poll lists, tally sheets and returns and when no longer required shall deliver them to the officials charged with the custody thereof. Whoever, being so subpoenaed, shall fail to appear or shall fail to produce any such box, shall be deemed guilty of a misdemeanor. The persons who are required to appear before the board of canvassers shall be paid the same fees and mileage as are paid circuit court witnesses in the county. They shall be paid by the political subdivision before whose board of canvassers they appear.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.871 Recount; use of electronic voting system; use of voting machines; recount of absent voter ballots; procedures for conduct of recount; use of computer; testing software application.

Sec. 871.

(1) The board of canvassers conducting a recount pursuant to this chapter shall recount all ballots of a precinct using an electronic voting system unless 1 or more of the following circumstances exist:

(a) The seal on the transfer case or other ballot container is broken or bears a different number than that recorded on the poll book, the breaking or discrepancy is not explained to the satisfaction of the board of canvassers, and security of the ballots has not been otherwise preserved.

(b) The number of ballots to be recounted and the number of ballots issued on election day as shown on the poll list or the computer printout do not match and the difference is not explained to the satisfaction of the board of canvassers.

(c) The seal used to seal the ballot label assembly to a voting device in the precinct is broken or bears a different number than that recorded in poll records and the ballot labels or rotation of candidates' names is different than that shown by other voting devices in the precinct and records of the board of election commissioners.

(2) This section does not prohibit the recounting of absent voter ballots tallied in a precinct using an absent voter counting board or in a precinct in which 1 or more voting machines are recountable, if the absent voter ballots are securely packaged and sealed.

(3) If a board of canvassers conducting a recount pursuant to this chapter determines that the ballots of a precinct are not eligible for recount under this section, the original return of the votes for that precinct shall be taken as correct.

(4) A board of canvassers conducting a recount pursuant to this chapter may conduct a recount by the following means:

(a) A manual tally of the ballots.

(b) A tabulation of the ballots on a computer using a software application designed to specifically count only the office or ballot question subject to the recount.

(c) A tabulation of the ballots on a computer using the same software application used in the precinct on election day.

(d) Any combination of methods in subdivision (a), (b), or (c), as determined appropriate by the board of canvassers.

(5) If a board of canvassers conducting a recount pursuant to this chapter intends to conduct a recount on a computer, the board of canvassers shall first test the software application by use of a test deck to determine if the program accurately counts the votes for the office or ballot question subject to the recount. If the test under this subsection fails to show that the software application accurately counts the votes for the office or ballot question subject to the recount, the board of canvassers shall use another means prescribed in subsection (4) to conduct the recount.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 96, Imd. Eff. June 28, 1965 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 207, Imd. Eff. June 27, 2000 ;-- Am. 2012, Act 272, Imd. Eff. July 3, 2012
Popular Name: Election Code



Section 168.871a Challenge raised by candidate or elector; resolution; petition disagreeing with resolution; notice; hearing; ruling.

Sec. 871a.

If a proper challenge is raised by a candidate or an elector interested in a ballot question during a recount being conducted by the board of state canvassers, a member of the board of state canvassers or other representative designated by the board of state canvassers under section 890 shall resolve that challenge before the recount is completed in that county. A candidate or elector interested in a ballot question who is involved in the recount and who disagrees with the resolution of the challenge may petition the state board of canvassers for a de novo review of the challenge. The candidate or elector shall file a petition disagreeing with the resolution of a challenge not later than 5 business days after the board of state canvassers mails notice that the recount has been completed to the candidates or electors. Upon receipt of a petition disagreeing with the resolution of a challenge under this section, the board of state canvassers shall notify all candidates and electors involved in the recount of the date of the hearing of the board of state canvassers to consider the petition. The board of state canvassers shall allow the candidates and electors involved in the recount to present oral or written, or both, arguments on the challenge at the hearing. The board of state canvassers shall rule on the challenge at that meeting.

History: Add. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.872 Board of canvassers; investigation, report to prosecutor and circuit judge.

Sec. 872.

Whenever a petition has been filed for a recount by any person conceiving himself aggrieved on account of any fraud, wrongdoing or violation of the law perpetrated or committed by any election inspector or inspectors or any other person in respect to said election for which said recount has been petitioned, in any primary or election, and it shall appear to the board of canvassers having jurisdiction over said recount that there is probably cause to believe that there has been fraud, wrongdoing or a violation of the law in respect to said election for which said recount has been petitioned, the said canvassers shall make full and complete investigation of the same. Said canvassers shall have full power and authority to subpoena witnesses and to open any ballot box, regardless of the condition in which the same may be found, and may break open, if sealed, the seal thereon and examine the ballots contained therein. If, after the investigation, said board has good reason to believe that any fraud, wrongdoing or a violation of the law has been committed in respect to said election, then said board of canvassers shall forthwith make a written report of their findings to the prosecuting attorney and to the circuit judge or judges of the county where the petitioner resides if it be a county, city, township or village election, and to the attorney general and to the circuit judge of the county of Ingham if it be a district or state election. Said reports shall be signed by each of the canvassers having jurisdiction of said recount, or a majority thereof. Pending the making of such report, the board of canvassers having jurisdiction of such recount shall carefully preserve and safeguard the ballot boxes and the ballots contained therein until an order of the court, to which said report was submitted, is made authorizing the disposition of the same. Any action taken in such investigation shall not preclude any official recount of the ballots cast at any such election, if otherwise allowed by the general election laws. The powers of investigation referred to in this section shall terminate with the completion of the recount.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 82, Imd. Eff. June 24, 1965
Popular Name: Election Code



Section 168.873 Recount; misconduct of employees, felony.

Sec. 873.

Any officer, assistant, clerk or employee engaged in the conduct of a recount who shall wilfully commit any act which shall interfere with a fair and impartial recount of the votes cast for a contested office, amendment or proposition shall be deemed guilty of a felony and subject to the penalties thereof.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.874 Recount; return of ballots; manner of counting votes.

Sec. 874.

(1) Pursuant to this chapter, the board of canvassers conducting the recount shall reject all previous returns from the precincts, townships, or wards, except the returns from a precinct that cannot be recounted as to that candidate or ballot question pursuant to section 871. In a public place where the candidates or persons interested in the ballot question and their counsel may be present, if they so desire, the board of canvassers shall proceed in the manner prescribed in section 871. If applicable, the board of canvassers shall open the ballot boxes from the precincts, townships, or wards, and the rolls or packages of ballots in the ballot boxes, and to make a recount of the ballots as to the candidates or ballot question. Upon completion of the recount, the board of canvassers shall make a full, complete, and correct return in writing, showing the full number of votes given to each candidate, or the total number of votes cast for and against any ballot question, written out in words and figures.

(2) The board of canvassers shall conduct the recount so that the complete procedure may be observed and noted by the candidates or persons interested in the ballot question, their counsel, and not to exceed 1 watcher and 1 tallier at each table to check the work of the recount clerks. The secretary of state shall develop instructions consistent with this act for conducting a recount pursuant to this subsection. All votes cast, whether for candidates or ballot questions, shall be recounted in the following manner:

(a) The ballots from any given precinct shall first be counted and the total compared with the number of ballots issued on election day as shown on the poll list. If the first count of the number of ballots and the number of ballots issued on election day as shown on the poll list do not match, the ballots from that precinct shall be counted a second time and the total compared with the number of ballots issued on election day as shown on the poll list. If the second count of the number of ballots and the number of ballots issued on election day as shown on the poll list do not match, those ballots shall not be recounted as provided in section 871. If the second count of the number of ballots and the number of ballots issued on election day as shown on the poll list match, the ballots from that precinct shall be counted a third time and the total compared with the number of ballots issued on election day as shown on the poll list. If the third count of the number of ballots and the number of ballots issued on election day as shown on the poll list do not match, those ballots shall not be recounted as provided in section 871.

(b) If the first count described in subdivision (a) or the second and third counts described in subdivision (a) match the number of ballots issued on election day, the ballots shall be placed face up on the table and 1 recount clerk shall call the votes for each candidate or ballot question involved in the recount.

(c) Two tally clerks shall simultaneously record the called votes on forms provided for that purpose.

(3) The candidates or persons interested in the ballot question, their counsel, watchers, and talliers shall be allowed to observe each ballot as it is called and to take notes as they desire for their own records. The board of canvassers shall identify by an exhibit number a ballot counted or rejected under protest, keep a record of the protest, and proceed as required under section 871a.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.875 Recount; completion.

Sec. 875.

All recounts shall be completed for a primary election not later than the twentieth day and for any other election not later than the thirtieth day immediately following the last day for filing counter petitions or the first day that recounts may lawfully begin. As soon as the recount is completed, the board shall return any ballots to their respective containers and seal the containers. The board shall then return the ballots, voting devices, machines, any related keys, and seals to the officer or officers having the care and custody of those items.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1965, Act 82, Imd. Eff. June 24, 1965 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.876 Recount; returns by board of canvassers, withdrawal of petition; final report open to public inspection.

Sec. 876.

The returns made by the said board of canvassers upon recount shall be deemed to be correct, anything in the previous returns from such city, township, ward or precinct to the contrary Notwithstanding: Provided, however, That if the person petitioning for such recount shall withdraw his petition or discontinue the recount before the completion thereof, then in such event the original return shall be deemed to be correct regardless of any change shown by the recount at the time of the withdrawal of the petition or the discontinuance of such recount: Provided further, That the final report on the results of any recount shall be open to public inspection immediately following its certification by the board of canvassers.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.877 Review of apparent error by certiorari.

Sec. 877.

Any candidate for a county, city, ward, township or village office not receiving a certificate of election, or any qualified and registered elector voting at the last preceding election when any amendment or proposition has been voted on, may, for error apparent upon the face of the returns, have the same examined and corrected upon certiorari to the circuit court of the county, according to the rules and practices applicable to such writs.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code






116-1954-XXXIII-STATE-CANVASSERS STATE CANVASSERS (168.878...168.894)

Section 168.878 Construction of sections; action against board of state canvassers by mandamus.

Sec. 878.

Nothing in the following sections of this chapter contained shall be construed to repeal any action or remedy which may now exist by reference of any controversy to the courts, except that any proceeding intended to restrain, enjoin, modify, control or otherwise interfere with the action of the board of state canvassers, the board of county canvassers or any other representative of the board of state canvassers operating under the provisions of the following sections of this chapter, shall be instituted only against the board of state canvassers and by no other action than mandamus.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.879 Petition for recount; requirements; petition by state political party chairperson; recount and preservation of ballots; report; authority of legislature.

Sec. 879.

(1) A candidate voted for at a primary or election for an office may petition for a recount of the votes if all of the following requirements are met:

(a) The office is an office for which the votes are canvassed by the board of state canvassers under section 841 or is the office of representative in Congress, state representative, or state senator for a district located wholly within 1 county.

(b) The petition alleges that the candidate is aggrieved on account of fraud or mistake in the canvass of the votes by the inspectors of election or the returns made by the inspectors, or by a board of county canvassers or the board of state canvassers. The petition shall contain specific allegations of wrongdoing only if evidence of that wrongdoing is available to the petitioner. If evidence of wrongdoing is not available, the petitioner is only required to allege fraud or a mistake in the petition without further specification.

(c) Except as otherwise provided in this subdivision, the petition for a recount is filed not later than 48 hours following the completion of the canvass of votes cast at an election. If the recount petition relates to a state senatorial or representative district located wholly within 1 county or to the district of a representative in Congress located wholly within 1 county, the petition for a recount shall be filed not later than 48 hours following the adjournment of the meeting of the board of state canvassers at which the certificate of determination for that office was recorded pursuant to section 841. However, for a special election for representative in Congress, state senator, or state representative for a district located wholly within 1 county, the petition for recount shall be filed not later than 48 hours after the certificate of determination is filed with the secretary of the board of state canvassers.

(d) The petition is presented to and filed with the secretary of state.

(e) The petition is written or printed and is signed and sworn to by the candidate.

(f) The petition sets forth as nearly as possible the nature and character of the fraud or mistakes alleged and the counties, cities, or townships and the precincts in which they exist.

(g) The petition specifies the counties, cities, townships, and precincts in which the recount is requested.

(h) If the office is the office of state representative, a copy of the petition is filed with the clerk of the house of representatives. If the office is the office of state senator, a copy of the petition shall be filed with the secretary of the senate.

(2) If a state senatorial race is determined by a vote differential of 500 votes or less or a state representative race is determined by a vote differential of 200 votes or less, the chairperson of a state political party may petition for a recount of the votes on behalf of a candidate in that race in the manner prescribed in subsection (1). Notwithstanding subsection (1)(b) and (f), the petition filed under this subsection need not allege fraud or mistake. Notwithstanding subsection (1)(e), the petition shall be signed by the chairperson of the state political party filing the petition under this subsection.

(3) The ballots in a precinct petitioned for recount in a legislative contest shall be recounted for that office by the board of state canvassers and shall be preserved until the contest is disposed of under the rules of the legislative body that takes office beginning in January following the contested general election. In legislative recounts of a special general election, ballots in a precinct petitioned for recount shall be preserved until the contest is disposed of under the rules of the legislative body serving at the time the report in subsection (4) is filed.

(4) Upon the completion of a recount for a legislative office, the board of state canvassers, in addition to the certification required by section 892, shall forward to the appropriate legislative body a report of the results of the recount.

(5) This section does not limit the authority of the legislature under section 16 of article IV of the state constitution of 1963.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1973, Act 157, Imd. Eff. Dec. 6, 1973 ;-- Am. 1980, Act 61, Imd. Eff. Apr. 1, 1980 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 216, Imd. Eff. Dec. 28, 1999
Popular Name: Election Code



Section 168.879a Section 168.879 inapplicable to presidential primary election.

Sec. 879a.

Section 879 does not apply to a presidential primary election.

History: Add. 1988, Act 275, Eff. Sept. 1, 1988
Popular Name: Election Code



Section 168.880 Recount of votes; petition by elector on constitutional amendment or question, deadline, contents.

Sec. 880.

Any elector in this state who believes that there has been fraud or error committed by the inspectors of election in the return made by said inspectors or of any county canvassing board in the canvass of votes cast upon the question of a proposed amendment to the constitution or any other question or proposition, the votes for which are canvassed by the board of state canvassers, may, not later than 2 days after final certification and determination by the board of state canvassers of the canvass of votes cast at an election, present to and file with the secretary of state a written or printed petition which shall be sworn to by the elector presenting the same and which shall set forth as nearly as may be the nature and character of the fraud or error of which the complaint is made and the counties, cities or townships or the precincts thereof in which it is believed that the fraud or error occurred, and such petition shall contain a prayer that a correction thereof be made by a recount of the votes cast therein.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.880a Recount of votes; grounds; notice to candidates; elections involving propositions procedures.

Sec. 880a.

(1) A recount of all precincts in the state shall be conducted at any time a statewide primary or election shall be certified by the board of state canvassers as having been determined by a vote differential of 2,000 votes or less. This section shall not apply to partisan offices to which more than 1 person is to be elected.

(2) If the election is an election involving candidates, the board of state canvassers forthwith shall notify all candidates whose vote could be affected by the recount that a recount shall be conducted and of the time and place the board of state canvassers will meet to determine recount procedures.

(3) If the election involves a proposition, the board of state canvassers shall meet on the seventh day following certification at the office of the secretary of state for the purpose of determining procedures. Persons or groups interested in being authorized to have challengers and observers at the recount shall petition the board at that meeting to be considered interested parties for such purpose. The board at that meeting shall determine which persons or groups shall be considered interested parties for the recount of the proposition.

History: Add. 1969, Act 268, Eff. Mar. 20, 1970
Popular Name: Election Code



Section 168.881 Recount petition; deposit; refund; disposition of sum deposited.

Sec. 881.

(1) A person filing a recount petition pursuant to section 879 or 880 shall file the petition with the state bureau of elections. Except as otherwise provided in this section, at the time of filing the petition, the petitioner shall deposit the sum of $25.00 for each precinct in which a recount of the votes is demanded in cash or by check or other negotiable instrument made payable to the state of Michigan.

(2) If 1 candidate is to be elected to the office and the official canvass of votes shows that the number of votes separating the winning candidate and the petitioner is more than 50 votes or 0.5% of the total number of votes cast in the race, whichever is greater, the petitioner shall deposit with the state bureau of elections the sum of $125.00 for each precinct referred to in his or her petition. For purposes of this subsection, the winning candidate in a primary for a nonpartisan office where only 1 candidate will be elected means the candidate nominated with the lesser number of votes.

(3) If more than 1 candidate is to be elected to the office and the official canvass of votes shows that the number of votes separating the winning candidate who received the least number of votes and the petitioner is more than 50 votes or 0.5% of the sum of the number of votes received by the 2 candidates, whichever is greater, the petitioner shall deposit with the state bureau of elections the sum of $125.00 for each precinct referred to in his or her petition.

(4) If the vote is on a proposal and the official canvass of votes shows that the number of votes separating the "yes" votes and the "no" votes is more than 50 votes or 0.5% of the total number of votes cast on the proposal, whichever is greater, the petitioner shall deposit with the state bureau of elections the sum of $125.00 for each precinct referred to in his or her petition.

(5) If, by reason of the recount, the petitioner establishes fraud or mistake as set forth in his or her petition and receives a certificate of election or establishes sufficient fraud or mistake to change the result upon an amendment or proposition, the votes for and against which were recounted, the state bureau of elections shall refund the money deposited to the petitioner. The secretary of state shall refund the money deposited to a petitioner who is a chairperson of a state political party if the results of the race for which a recount was petitioned for under section 879 are changed. If a refund is not made as required by this section, then the secretary of state shall pay to the treasurer of each county its proportionate share of the deposit based upon the number of precincts in the county in which the votes were recounted.

(6) If a precinct referred to in the petition is determined "not recountable" as provided in section 871(3) or, subject to subsection (7), if a precinct referred to in the petition is not recounted due to the withdrawal of the petition, the money deposited for the recount of that precinct shall be refunded to the petitioner.

(7) If the votes cast on the ballots voted in a precinct have been examined and recounted, the withdrawal of the petition shall not result in a refund of the money deposited for the recount of that precinct.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1980, Act 200, Imd. Eff. July 18, 1980 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2014, Act 406, Imd. Eff. Dec. 30, 2014
Popular Name: Election Code



Section 168.882 Notice of recount petition; filing counter petition; refund of deposit money; filing objections to recount petition; notice; hearing; ruling.

Sec. 882.

(1) If a candidate has filed a recount petition and paid the deposit under sections 879 and 881, the secretary of state shall give notice of the recount petition to each opposing candidate within 48 hours after the filing of the petition by delivering to each candidate a copy of the recount petition, or, if the candidate cannot be found, by leaving a copy at the candidate's last known place of residence with a member of the candidate's immediate family of suitable age. If a member of the candidate's family cannot be found, the secretary of state may give notice by posting the recount petition in a conspicuous place at the candidate's last known place of residence.

(2) A candidate may file a counter petition in the same manner as the original petition under section 881 not later than 4 p.m. of the seventh day after the original recount petition has been filed with the secretary of state. At the time of filing the counter petition, the counter petitioner shall deposit the sum of money as required in section 881 for the original petitioner. The secretary of state shall refund to the counter petitioner the money deposited by the counter petitioner if the original petitioner does not establish fraud or receive a certificate of election.

(3) On or before 4 p.m. of the seventh day after a recount petition has been filed under section 881, an opposing candidate may file objections to the recount petition with the board of state canvassers. The opposing candidate shall set forth his or her objections to the recount petition in writing. Upon receipt of an objection under this subsection, the board of state canvassers shall notify the petitioner and the objecting candidate of the date of the hearing of the board of state canvassers to consider the objections. The board of state canvassers shall allow the recount petitioner and the objecting candidate to present oral or written, or both, arguments on the objections raised to the recount petition at the hearing. Not later than 5 business days following the hearing, the board of state canvassers shall rule on the objections raised to the recount petition. The board of state canvassers shall not begin a recount unless 2 or more business days have elapsed since the board ruled on the objections under this subsection, if applicable.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1955, Act 271, Imd. Eff. June 30, 1955 ;-- Am. 1969, Act 188, Imd. Eff. Aug. 5, 1969 ;-- Am. 1980, Act 61, Imd. Eff. Apr. 1, 1980 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.883 Recount petition; notice to county clerk; preservation of ballots; investigation and recount by state canvassers.

Sec. 883.

The secretary of state, upon receipt of any such petition for recount, shall immediately notify the county clerk of each county in which are located any precincts included in such petition for recount that a petition for such recount by the board of state canvassers has been filed and the ballots for such precincts shall be carefully preserved. Ballots and boxes shall remain in the possession of city or township clerks until requisitioned by the canvass board. The board of state canvassers, at as early a date as possible after the receipt of such petition and the deposit required, shall investigate the facts set forth in said petition and cause a recount of the votes cast in the several precincts included in the petition.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.884 Boards of county canvassers; clerks and assistants for conduct of recount.

Sec. 884.

The boards of county canvassers shall employ such assistants and clerks as shall be deemed necessary for the conduct of any such recount.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.885 Boards of state and county canvassers; right to subpoena witnesses; noncompliance, penalty.

Sec. 885.

The board of state canvassers or any member or representative thereof and the county boards of canvassers shall each have the right to subpoena any inspector of election, county officer or other person to appear before it or him for any purpose as may be desired in connection with the matter of such recount. Whoever being so subpoenaed shall fail to obey same shall be deemed guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.886 Witnesses; compensation and mileage.

Sec. 886.

The persons who are subpoenaed to appear as herein required shall receive the same compensation and mileage therefor as is prescribed by law for witnesses in the circuit courts of this state.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.887 Recount of votes; misconduct of employees, felony.

Sec. 887.

Any officer, assistant, clerk or employee engaged in the conduct of a recount who shall wilfully commit any act which shall interfere with a fair and impartial recount of the votes cast for a contested office, amendment or proposition shall be deemed guilty of a felony and subject to penalties thereof.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.888 Board of state canvassers; return of ballot boxes, poll books, tally sheets, and statements of votes; concurrent recount.

Sec. 888.

The board of state canvassers shall have the right and authority to demand and cause the ballot boxes, poll books, tally sheets, the statement of votes returned in connection with any such election, and such other documents and reports as may be deemed necessary, to be brought before the several boards of county canvassers, and shall order that a concurrent recount of the votes upon any office or proposition petitioned for under the provisions of sections 861 et seq. hereof, where such votes appear upon the same ballots as those which are to be recounted by the board of state canvassers, be conducted, which concurrent recount shall be under the exclusive jurisdiction and control of the said board of state canvassers. All ballots, poll lists, tally sheets, returns and reports shall be safely guarded and when no longer required shall be delivered to the officials charged with the custody thereof.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.889 Board of state canvassers; time and place, rules and regulations for recounts in counties.

Sec. 889.

All recounts provided for in sections 878 et seq. of this act shall be conducted in the several counties wherein the votes to be counted were cast by the respective boards of county canvassers in each of the several counties, subject to the direction, supervision and control of the said board of state canvassers. The said board of state canvassers shall prescribe the time and the place in each county where the recount of any votes shall be conducted, which recount shall be in public. Said board shall provide each board of county canvassers with such rules and regulations as in the opinion of the said board of state canvassers shall be necessary to conduct such recount in a fair, impartial and uniform manner in the said several counties. Observance of such rules and regulations shall be enforced by said board or its representatives hereinafter provided for.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code
Admin Rule: R 168.901 et seq. of the Michigan Administrative Code.



Section 168.890 Board of state canvassers; authority of members as to supervision of recounts in counties.

Sec. 890.

It is not necessary for all of the members of the board of state canvassers to be present in order to direct, supervise, or control the recount in a county. A member of the board of state canvassers or state officer, state employee or member of the board of county canvassers may direct, supervise, and control the recount if designated by the board of state canvassers, so that fairness, impartiality, and uniformity in the conduct of the recount may be obtained and the result of the election determined at the earliest possible moment. A member of the board of state canvassers or other representative designated by the board of state canvassers under this subsection has the same authority as the board of state canvassers to enforce and carry out the rules and regulations provided for the recount by the board.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code
Admin Rule: R 168.901 et seq. of the Michigan Administrative Code.



Section 168.891 Recounts; manner of conduct under board of state canvassers.

Sec. 891.

Any recount conducted under the direction, supervision and control of the state board of canvassers, unless otherwise herein provided, shall be conducted in the same manner as is provided in sections 861 et seq. for the conduct of recounts by county boards of canvassers, so far as the provisions thereof are applicable.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.892 Board of state canvassers; recounts in counties, certification of results.

Sec. 892.

Whenever a recount in any county shall be completed, it shall be the duty of the county boards of canvassers to return forthwith the results of such recount to the board of state canvassers, which board shall compile said returns and certify the result. The returns made by the said boards of county canvassers of any recount shall be deemed to be correct, anything in the previous return of any board of election inspectors or any county canvassing board to the contrary notwithstanding. The final report on the results of any recount shall be open to public inspection immediately following its certification by the board of canvassers.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.893 Discontinuance of recount; original return deemed correct.

Sec. 893.

If the person petitioning for such recount shall withdraw his petition or discontinue the recount before the completion thereof, then in such event the original return shall be deemed to be correct regardless of any change shown by the recount at the time of the withdrawal of the petition or the discontinuance of such recount.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.894 Recounts in counties; expenses, payment.

Sec. 894.

All expenses incurred in the conduct of the recount of such votes in any county shall be paid by the county. All expenses in connection with the direction, supervision and control of such recount by the board of state canvassers shall be paid from the general fund of the state on vouchers to be approved and audited by the state board of canvassers.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code









116-1954-XXXIV CHAPTER XXXIV CAMPAIGN EXPENSES (168.901...168.929)

Section 168.901-168.929 Repealed. 1974, Act 272, Eff. Apr. 1, 1975;—1975, Act 121, Eff. Sept. 1, 1975;—1975, Act 227, Eff. Mar. 31, 1976;—1976, Act 388, Eff. June 1, 1977.






116-1954-XXXV CHAPTER XXXV OFFENSES AND PENALTIES (168.931...168.947)

Section 168.931 Prohibited conduct; violation as misdemeanor; “valuable consideration” defined.

Sec. 931.

(1) A person who violates 1 or more of the following subdivisions is guilty of a misdemeanor:

(a) A person shall not, either directly or indirectly, give, lend, or promise valuable consideration, to or for any person, as an inducement to influence the manner of voting by a person relative to a candidate or ballot question, or as a reward for refraining from voting.

(b) A person shall not, either before, on, or after an election, for the person's own benefit or on behalf of any other person, receive, agree, or contract for valuable consideration for 1 or more of the following:

(i) Voting or agreeing to vote, or inducing or attempting to induce another to vote, at an election.

(ii) Refraining or agreeing to refrain, or inducing or attempting to induce another to refrain, from voting at an election.

(iii) Doing anything prohibited by this act.

(iv) Both distributing absent voter ballot applications to voters and receiving signed applications from voters for delivery to the appropriate clerk or assistant of the clerk. This subparagraph does not apply to an authorized election official.

(c) A person shall not solicit any valuable consideration from a candidate for nomination for, or election to, an office described in this act. This subdivision does not apply to requests for contributions of money by or to an authorized representative of the political party committee of the organization to which the candidate belongs. This subdivision does not apply to a regular business transaction between a candidate and any other person that is not intended for, or connected with, the securing of votes or the influencing of voters in connection with the nomination or election.

(d) A person shall not, either directly or indirectly, discharge or threaten to discharge an employee of the person for the purpose of influencing the employee's vote at an election.

(e) A priest, pastor, curate, or other officer of a religious society shall not for the purpose of influencing a voter at an election, impose or threaten to impose upon the voter a penalty of excommunication, dismissal, or expulsion, or command or advise the voter, under pain of religious disapproval.

(f) A person shall not hire a motor vehicle or other conveyance or cause the same to be done, for conveying voters, other than voters physically unable to walk, to an election.

(g) In a city, township, village, or school district that has a board of election commissioners authorized to appoint inspectors of election, an inspector of election, a clerk, or other election official who accepts an appointment as an inspector of election shall not fail to report at the polling place designated on election morning at the time specified by the board of election commissioners, unless excused as provided in this subdivision. A person who violates this subdivision is guilty of a misdemeanor, punishable by a fine of not more than $10.00 or imprisonment for not more than 10 days, or both. An inspector of election, clerk, or other election official who accepts an appointment as an inspector of election is excused for failing to report at the polling place on election day and is not subject to a fine or imprisonment under this subdivision if 1 or more of the following requirements are met:

(i) The inspector of election, clerk, or other election official notifies the board of election commissioners or other officers in charge of elections of his or her inability to serve at the time and place specified, 3 days or more before the election.

(ii) The inspector of election, clerk, or other election official is excused from duty by the board of election commissioners or other officers in charge of elections for cause shown.

(h) A person shall not willfully fail to perform a duty imposed upon that person by this act, or disobey a lawful instruction or order of the secretary of state as chief state election officer or of a board of county election commissioners, board of city election commissioners, or board of inspectors of election.

(i) A delegate or member of a convention shall not solicit a candidate for nomination before the convention for money, reward, position, place, preferment, or other valuable consideration in return for support by the delegate or member in the convention. A candidate or other person shall not promise or give to a delegate money, reward, position, place, preferment, or other valuable consideration in return for support by or vote of the delegate in the convention.

(j) A person elected to the office of delegate to a convention shall not accept or receive any money or other valuable consideration for his or her vote as a delegate.

(k) A person shall not, while the polls are open on an election day, solicit votes in a polling place or within 100 feet from an entrance to the building in which a polling place is located.

(l) A person shall not keep a room or building for the purpose, in whole or in part, of recording or registering bets or wagers, or of selling pools upon the result of a political nomination, appointment, or election. A person shall not wager property, money, or thing of value, or be the custodian of money, property, or thing of value, staked, wagered, or pledged upon the result of a political nomination, appointment, or election.

(m) A person shall not participate in a meeting or a portion of a meeting of more than 2 persons, other than the person's immediate family, at which an absent voter ballot is voted.

(n) A person, other than an authorized election official, shall not, either directly or indirectly, give, lend, or promise any valuable consideration to or for a person to induce that person to both distribute absent voter ballot applications to voters and receive signed absent voter ballot applications from voters for delivery to the appropriate clerk.

(2) A person who violates a provision of this act for which a penalty is not otherwise specifically provided in this act, is guilty of a misdemeanor.

(3) A person or a person's agent who knowingly makes, publishes, disseminates, circulates, or places before the public, or knowingly causes directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in this state, either orally or in writing, an assertion, representation, or statement of fact concerning a candidate for public office at an election in this state, that is false, deceptive, scurrilous, or malicious, without the true name of the author being subscribed to the assertion, representation, or statement if written, or announced if unwritten, is guilty of a misdemeanor.

(4) As used in this section, “valuable consideration” includes, but is not limited to, money, property, a gift, a prize or chance for a prize, a fee, a loan, an office, a position, an appointment, or employment.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1982, Act 201, Imd. Eff. July 1, 1982 ;-- Am. 1984, Act 113, Imd. Eff. May 29, 1984 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997



Section 168.931a Appearance of name of elected or appointed official on ballot-related material; prohibition; violation as misdemeanor; penalty.

Sec. 931a.

(1) Notwithstanding any provision of law to the contrary, and except as otherwise provided in subsection (2), the name of an elected or appointed official of this state or a political subdivision of this state shall not appear on any ballot-related material that is provided to an elector. As used in this section, "ballot-related material" includes any of the following:

(a) Any material provided to an elector with an absent voter ballot.

(b) Absent voter ballot instructions.

(c) An envelope used to mail to an elector an absent voter ballot or any other ballot material.

(d) An absent voter ballot return envelope.

(2) Any ballot-related material printed or prepared before the effective date of the amendatory act that added this section that contains the name of an elected or appointed official of this state or a political subdivision of this state may be used if the elected or appointed official whose name appears on the ballot-related materials is not a candidate at the election in which those ballot-related materials are being used.

(3) A person who violates this section is guilty of a misdemeanor punishable by a fine of not more than $100.00 for a first offense and is guilty of a misdemeanor punishable by a fine of not more than $250.00 for a second or subsequent offense.

History: Add. 2012, Act 280, Eff. Mar. 28, 2013
Popular Name: Election Code



Section 168.932 Prohibited conduct; violation as felony.

Sec. 932.

A person who violates 1 or more of the following subdivisions is guilty of a felony:

(a) A person shall not attempt, by means of bribery, menace, or other corrupt means or device, either directly or indirectly, to influence an elector in giving his or her vote, or to deter the elector from, or interrupt the elector in giving his or her vote at any election held in this state.

(b) A person not duly authorized by law shall not, during the progress of any election or after the closing of the polls and before the final results of the election have been ascertained, break open or violate the seals or locks of any ballot box or voting machine used or in use at that election. A person shall not willfully damage or destroy any ballot box or voting machine. A person shall not obtain undue possession of that ballot box or voting machine. A person shall not conceal, withhold, or destroy a ballot box or voting machine, or fraudulently or forcibly add to or diminish the number of ballots legally deposited in the box or the totals on the voting machine. A person shall not aid or abet in any act prohibited by this subdivision.

(c) An inspector of election, clerk, or other officer or person having custody of any record, election list of voters, affidavit, return, statement of votes, certificates, poll book, or of any paper, document, or vote of any description, which pursuant to this act is directed to be made, filed, or preserved, shall not willfully destroy, mutilate, deface, falsify, or fraudulently remove or secrete any or all of those items, in whole or in part, or fraudulently make any entry, erasure, or alteration on any or all of those items, or permit any other person to do so.

(d) A person shall neither disclose to any other person the name of any candidate voted for by any elector, the contents of whose ballots were seen by the person, nor in any manner obstruct or attempt to obstruct any elector in the exercise of his or her duties as an elector under this act.

(e) A person who is not involved in the counting of ballots as provided by law and who has possession of an absent voter ballot mailed or delivered to another person shall not do any of the following:

(i) Open the envelope containing the ballot.

(ii) Make any marking on the ballot.

(iii) Alter the ballot in any way.

(iv) Substitute another ballot for the absent voter ballot that the person possesses.

(f) A person other than an absent voter; a person whose job it is to handle mail before, during, or after being transported by a public postal service, express mail service, parcel post service, or common carrier, but only during the normal course of his or her employment; a clerk or assistant of the clerk; a member of the immediate family of the absent voter including father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, grandparent, or grandchild; or a person residing in the absent voter's household shall not do any of the following:

(i) Possess an absent voter ballot mailed or delivered to another person, regardless of whether the ballot has been voted.

(ii) Return, solicit to return, or agree to return an absent voter ballot to the clerk of a city, township, village, or school district.

(g) A person who assists an absent voter who is disabled or otherwise unable to mark the ballot shall only render his or her assistance by showing the absent voter how to vote the ballot as the absent voter desires or by marking the ballot as directed by the absent voter. A person who assists an absent voter who is disabled or otherwise unable to mark the ballot shall not suggest or in any manner attempt to influence the absent voter on how he or she should vote or allow any other person to do so.

(h) A person present while an absent voter is voting an absent voter ballot shall not suggest or in any manner attempt to influence the absent voter on how he or she should vote.

(i) A person shall not plan or organize a meeting at which absent voter ballots are to be voted.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1957, Act 220, Eff. Sept. 27, 1957 ;-- Am. 1982, Act 201, Imd. Eff. July 1, 1982 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996
Popular Name: Election Code



Section 168.932a Violations as felony; penalty.

Sec. 932a.

A person who does any of the following is guilty of a felony punishable by imprisonment for not more than 4 years or a fine of not more than $2,000.00, or both:

(a) A person shall not, at an election, falsely impersonate another person, or vote or attempt to vote under the name of another person, or induce or attempt to induce a person to impersonate another person or to vote or attempt to vote under the name of another person.

(b) A person shall not assume a false or fictitious name to vote or to offer to vote by that name, enter or cause to be entered upon the registration book in a voting precinct a false or fictitious name, or induce or attempt to induce another person to assume a false or fictitious name in order to vote, by that name, vote, or offer to or enter or cause to be entered upon the registration book of a voting precinct, a false or fictitious name.

(c) A person who is not a qualified and registered elector shall not willfully offer to vote or attempt to vote at an election held in this state. A person shall not aid or counsel a person who is not a qualified and registered elector to vote or offer to vote at the place where the vote is given during an election.

(d) A qualified and registered elector shall not offer to vote or attempt to vote in a voting precinct in which the elector does not reside, except as otherwise provided in this act. A person shall not procure, aid, or counsel another person to go or come into a township, ward, or voting precinct for the purpose of voting at an election, knowing that the person is not qualified or registered to vote in that township, ward, or voting precinct.

(e) A person shall not offer to vote or attempt to vote more than once at the same election either in the same or in another voting precinct. A person shall not give 2 or more votes folded together.

History: Add. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.932c Registering individuals; compensation prohibited; violation as felony; penalty.

Sec. 932c.

(1) A person shall not provide compensation to another person for registering individuals to vote that is based upon any of the following:

(a) The total number of individuals a person registers to vote.

(b) The total number of individuals a person registers to vote in a particular political party.

(2) A person who violates this section is guilty of a felony punishable by imprisonment for not more than 5 years or a fine of not more than $1,000.00, or both.

History: Add. 2012, Act 276, Eff. Aug. 16, 2012



Section 168.932e Misrepresentation as election official; violation as felony.

Sec. 932e.

(1) A person shall not intentionally misrepresent by word or act in a polling place on election day that he or she is an election official if that person is not an election official.

(2) A person who violates this section is guilty of a felony.

History: Add. 2012, Act 276, Eff. Aug. 16, 2012



Section 168.933 Perjury; definition.

Sec. 933.

A person who makes a false affidavit or swears falsely while under oath under section 848 or for the purpose of securing registration, for the purpose of voting at an election, or for the purpose of qualifying as a candidate for elective office under section 558 is guilty of perjury.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1997, Act 137, Imd. Eff. Nov. 17, 1997 ;-- Am. 1999, Act 217, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 119, Imd. Eff. July 29, 2003
Popular Name: Election Code



Section 168.934 Misdemeanor; penalty.

Sec. 934.

Any person who shall be found guilty of a misdemeanor under the provisions of this act shall, unless herein otherwise provided, be punished by a fine of not exceeding $500.00, or by imprisonment in the county jail for a term not exceeding 90 days, or both such fine and imprisonment in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.935 Felony; penalty.

Sec. 935.

Any person found guilty of a felony under the provisions of this act shall, unless herein otherwise provided, be punished by a fine not exceeding $1,000.00, or by imprisonment in the state prison for a term not exceeding 5 years, or by both such fine and imprisonment in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.936 Perjury; penalty.

Sec. 936.

Any person found guilty of perjury under the provisions of this act shall, unless herein otherwise provided, be punished by a fine not exceeding $1,000.00, or by imprisonment in the state prison for a term not exceeding 5 years, or by both such fine and imprisonment in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.937 Forgery; penalty.

Sec. 937.

Any person found guilty of forgery under the provisions of this act shall, unless herein otherwise provided, be punished by a fine not exceeding $1,000.00, or by imprisonment in the state prison for a term not exceeding 5 years, or by both such fine and imprisonment in the discretion of the court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.938 Candidate convicted of felony; election void quo warranto.

Sec. 938.

If any candidate for any public office at any election in this state shall be convicted of a felony, as defined in this act, the election of such candidate, if he has been elected, shall be void; and if he shall enter into the office for which he was elected, an information in the nature of a quo warranto to oust him from such office may be filed in the supreme court or the proper circuit court.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.939 Election inspector; duty to furnish information to prosecuting attorney.

Sec. 939.

It shall be the duty of every inspector of election, knowing, or having reason to believe, that an offense punishable under the provisions of this act has been committed, to give information thereof to the prosecuting attorney without delay, and such prosecuting attorney shall adopt effective measures for the prosecution of all persons believed to be guilty of such offense.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.940 Prosecuting attorney; duty to prosecute.

Sec. 940.

It is hereby made the duty of every prosecuting attorney, whenever he shall receive credible information that any such offense has been committed, to cause the same to be prosecuted.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.941 Peace officers; duty to institute proceedings.

Sec. 941.

It is hereby made the duty of any police, sheriff or other peace officer, present and having knowledge of any violation of any of the provisions of this act, to forthwith institute criminal proceedings for the punishment of such offender.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.942 Prosecution; time limitations; immunity of witnesses.

Sec. 942.

An offense under this act shall not be prosecuted unless the prosecution is commenced within 3 years after the time the offense is discovered. The complaining witness or any other person who is called to testify in behalf of the people in a proceeding under this section shall not be liable to criminal prosecution under this act for an offense in respect to which he or she is examined or to which his or her testimony relates, except to prosecution for perjury committed in the testimony.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1995, Act 261, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 271, Eff. Aug. 15, 2012
Popular Name: Election Code



Section 168.943 Recorder's court; jurisdiction; circuit courts, jurisdiction.

Sec. 943.

The recorder's court in the city of Detroit shall have cognizance and jurisdiction of all offenses under this act committed within the limits of said city, and the offender may in all cases be there proceeded against by information, as provided by the charter of said city or any other statute applicable thereto. In all other cases, the circuit court for the proper county shall have cognizance of such offenses committed within the county, and in cases where the punishment is by such fine or such imprisonment, 1 or both, as the justice's court may impose. The proper justice's court shall have cognizance and jurisdiction thereof.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.944 False designation of incumbency; misdemeanor.

Sec. 944.

Any person who advertises or uses in any campaign material, including radio, television, newspapers, circulars, cards, or stationery, the words incumbent, re-elect, re-election, or otherwise indicates, represents, or gives the impression that a candidate for public office is the incumbent, when in fact the candidate is not the incumbent, is guilty of a misdemeanor punishable as provided in section 934.

History: Add. 1959, Act 109, Eff. Mar. 19, 1960 ;-- Am. 1963, Act 155, Eff. Sept. 6, 1963 ;-- Am. 1996, Act 583, Eff. Mar. 31, 1997
Popular Name: Election Code



Section 168.945 Inducing improper applications to vote as absentee voter; misdemeanor.

Sec. 945.

Any person who induces or attempts to induce another to make an application to vote as an absent voter, knowing that the person is not qualified to so vote is guilty of a misdemeanor punishable as provided in section 934.

History: Add. 1967, Act 113, Eff. Nov. 2, 1967
Popular Name: Election Code



Section 168.947 Possession of master keys for voting machines; misdemeanor; master keys, definition.

Sec. 947.

A person who has a master key for any voting machine or device in his possession is guilty of a misdemeanor. As used in this section, “master key” means a key which is designed to open locks on more than 1 voting machine or device, but excludes keys supplied with the voting machine or device by the manufacturer or dealer or the exact duplicate of such keys, and excludes keys supplied with replacement locks or the exact duplicate of such keys.

History: Add. 1967, Act 56, Eff. Nov. 2, 1967
Popular Name: Election Code






116-1954-XXXVI CHAPTER XXXVI RECALL (168.951...168.977)

Section 168.951 Officers subject to recall; time for filing recall petition; performance of duties until result of recall election certified.

Sec. 951.

(1) Each elective officer, except a judicial officer, is subject to recall by the voters of the electoral district in which the officer is elected as provided in this chapter. If an officer's term of office is 2 years or less, a recall petition shall not be filed against the officer until the officer has actually performed the duties of the office to which elected for a period of 6 months during the current term of that office and a recall petition shall not be filed against an officer during the last 6 months of the officer's term of office. If an officer's term of office is more than 2 years, a recall petition shall not be filed against the officer until the officer has actually performed the duties of the office to which elected for a period of 1 year during the current term of office and a recall petition shall not be filed against an officer during the last 1 year of the officer's term of office. An officer sought to be recalled shall continue to perform the duties of his or her office until the result of the recall election is certified.

(2) Notwithstanding the provisions of subsection (1), if, on the effective date of the amendatory act that added this subsection, language to recall an officer has been submitted and approved under section 952, then a recall petition may be filed if the officer has actually performed the duties of his or her office for a period of 6 months and it is not within the last 6 months of the term of office, regardless of the officer's term of office.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1993, Act 45, Imd. Eff. May 27, 1993 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.951a Recall petition under MCL 168.959; requirements; submission to board of state canvassers; determination that reason for recall is factual and of sufficient clarity; notice; meeting; presentation of arguments; appeal; validity of petition.

Sec. 951a.

(1) A petition for the recall of an officer listed in section 959 shall meet all of the following requirements:

(a) Comply with section 544c(1) and (2).

(b) Be printed.

(c) State factually and clearly each reason for the recall. Each reason for the recall shall be based upon the officer's conduct during his or her current term of office. The reason for the recall may be typewritten. If any reason for the recall is based on the officer's conduct in connection with specific legislation, the reason for the recall shall not misrepresent the content of the specific legislation.

(d) Contain a certificate of the circulator. The certificate of the circulator may be printed on the reverse side of the petition.

(e) Be in a form prescribed by the secretary of state.

(2) Before being circulated, a petition for the recall of an officer under subsection (1) shall be submitted to the board of state canvassers.

(3) The board of state canvassers, not less than 10 days or more than 20 days after submission to it of a petition for the recall of an officer under subsection (1), shall meet and shall determine by an affirmative vote of 3 of the members serving on the board of state canvassers whether each reason for the recall stated in the petition is factual and of sufficient clarity to enable the officer whose recall is sought and the electors to identify the course of conduct that is the basis for the recall. If any reason for the recall is not factual or of sufficient clarity, the entire recall petition shall be rejected. Failure of the board of state canvassers to meet as required by this subsection shall constitute a determination that each reason for the recall stated in the petition is factual and of sufficient clarity to enable the officer whose recall is being sought and the electors to identify the course of conduct that is the basis for the recall.

(4) The board of state canvassers, not later than 24 hours after receipt of a petition for the recall of an officer as provided under subsection (2), shall notify the officer whose recall is sought of each reason stated in the recall petition and of the date of the meeting of the board of state canvassers to consider whether each reason is factual and of sufficient clarity.

(5) The officer whose recall is sought and the sponsors of the recall petition may appear at the meeting and present arguments on whether each reason is factual and of sufficient clarity.

(6) The determination by the board of state canvassers may be appealed by the officer whose recall is sought or by the sponsors of the recall petition drive to the Michigan court of appeals. The appeal shall be filed not more than 10 days after the determination of the board of state canvassers. If a determination of the board of state canvassers is appealed to the Michigan court of appeals, the recall petition is not valid for circulation and shall not be circulated until a determination of whether each reason is factual and of sufficient clarity is made by the Michigan court of appeals or until 40 days after the date of the appeal, whichever is sooner.

(7) A petition is not valid for circulation if at any time the Michigan court of appeals determines that each reason on the recall petition is not factual and of sufficient clarity.

(8) A recall petition is valid for 180 days after either of the following, whichever occurs later:

(a) The date of determination of whether each reason is factual and of sufficient clarity by the board of state canvassers.

(b) The sooner of the following:

(i) The date of determination of whether each reason is factual and of sufficient clarity by the Michigan court of appeals.

(ii) Subject to subsection (7), 40 days after the date of the appeal under subsection (6).

(9) A recall petition that is filed after the 180-day period described in subsection (8) is not valid and shall not be accepted by the filing official under section 961. This subsection does not prohibit a person from resubmitting a recall petition for a determination of sufficient clarity and factualness under this section.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.952 Recall petition under MCL 168.960; requirements; submission to board of county election commissioners; determination that reason for recall is factual and of sufficient clarity; notice; meeting; presentation of arguments; appeal; validity of petition.

Sec. 952.

(1) A petition for the recall of an officer listed in section 960 shall meet all of the following requirements:

(a) Comply with section 544c(1) and (2).

(b) Be printed.

(c) State factually and clearly each reason for the recall. Each reason for the recall shall be based upon the officer's conduct during his or her current term of office. The reason for the recall may be typewritten.

(d) Contain a certificate of the circulator. The certificate of the circulator may be printed on the reverse side of the petition.

(e) Be in a form prescribed by the secretary of state.

(2) Before being circulated, a petition for the recall of an officer under subsection (1) shall be submitted to the board of county election commissioners of the county in which the officer whose recall is sought resides.

(3) The board of county election commissioners, not less than 10 days or more than 20 days after submission to it of a petition for the recall of an officer under subsection (1), shall meet and shall determine whether each reason for the recall stated in the petition is factual and of sufficient clarity to enable the officer whose recall is sought and the electors to identify the course of conduct that is the basis for the recall. If any reason for the recall is not factual or of sufficient clarity, the entire recall petition shall be rejected. Failure of the board of county election commissioners to meet as required by this subsection shall constitute a determination that each reason for the recall stated in the petition is factual and of sufficient clarity to enable the officer whose recall is being sought and the electors to identify the course of conduct that is the basis for the recall.

(4) The board of county election commissioners, not later than 24 hours after receipt of a petition for the recall of an officer as provided under subsection (2), shall notify the officer whose recall is sought of each reason stated in the recall petition and of the date of the meeting of the board of county election commissioners to consider whether each reason is factual and of sufficient clarity.

(5) The officer whose recall is sought and the sponsors of the recall petition may appear at the meeting and present arguments on whether each reason is factual and of sufficient clarity.

(6) The determination by the board of county election commissioners may be appealed by the officer whose recall is sought or by the sponsors of the recall petition drive to the circuit court in the county. The appeal shall be filed not more than 10 days after the determination of the board of county election commissioners. If a determination of the board of county election commissioners is appealed to the circuit court in the county, the recall petition is not valid for circulation and shall not be circulated until a determination of whether each reason is factual and of sufficient clarity is made by the circuit court or until 40 days after the date of the appeal, whichever is sooner.

(7) A petition is not valid for circulation if at any time a circuit court determines that each reason on the recall petition is not factual and of sufficient clarity.

(8) A recall petition is valid for 180 days after either of the following, whichever occurs later:

(a) The date of determination of whether each reason is factual and of sufficient clarity by the board of county election commissioners.

(b) The sooner of the following:

(i) The date of determination of whether each reason is factual and of sufficient clarity by the circuit court.

(ii) Subject to subsection (7), 40 days after the date of the appeal under subsection (6).

(9) A recall petition that is filed after the 180-day period described in subsection (8) is not valid and shall not be accepted by the filing official under section 961. This subsection does not prohibit a person from resubmitting a recall petition for a determination of sufficient clarity and factualness under this section.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1982, Act 456, Imd. Eff. Dec. 30, 1982 ;-- Am. 1993, Act 45, Imd. Eff. May 27, 1993 ;-- Am. 1993, Act 137, Eff. Jan. 1, 1994 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.952a Recall petitions; blank forms; substantial compliance.

Sec. 952a.

The county clerk shall retain blank forms of recall petitions for use by the electors in the county. A person may print his or her own recall petitions if those petitions comply substantially with the form prescribed by the secretary of state and the requirements of section 544c(2).

History: Add. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1993, Act 137, Eff. Jan. 1, 1994
Popular Name: Election Code



Section 168.952b Recall petition; time for submission to board of state canvassers or board of county election commissioners.

Sec. 952b.

A petition for the recall of an officer shall not be submitted to the board of state canvassers under section 951a or the board of county election commissioners under section 952 to determine if the petition is factual and of sufficient clarity until the officer has actually performed the duties of the office to which elected for a period of 6 months during the current term of that office. In addition, a petition for the recall of an officer shall not be submitted to the board of state canvassers under section 951a or the board of county election commissioners under section 952 to determine if the petition is factual and of sufficient clarity during the last 6 months of the officer's term of office.

History: Add. 2012, Act 418, Imd. Eff. Dec. 20, 2012



Section 168.953 Repealed. 1976, Act 66, Imd. Eff. Apr. 2, 1976.



Section 168.954 Recall petitions; eligibility of signers.

Sec. 954.

A recall petition shall be signed by registered and qualified electors of the electoral district of the official whose recall is sought. Each signer of a recall petition shall affix his or her signature, address, and the date of signing. A person who signs a recall petition shall be a registered and qualified elector of the governmental subdivision designated in the heading of the petition.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005
Popular Name: Election Code



Section 168.955 Recall petition; number of signatures; certification.

Sec. 955.

The petitions shall be signed by registered and qualified electors equal to not less than 25% of the number of votes cast for candidates for the office of governor at the last preceding general election in the electoral district of the officer sought to be recalled. Upon written demand, the county clerk, within 5 days, shall certify the minimum number of signatures required for the recall of an officer in the governmental unit in which recall is sought.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1967, Act 188, Eff. July 1, 1967 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978
Popular Name: Election Code



Section 168.956 Repealed. 1976, Act 66, Imd. Eff. Apr. 2, 1976.



Section 168.957 Recall petitions; qualifications and certificate of circulator; false statement; penalty.

Sec. 957.

A person circulating a petition shall be a qualified and registered elector in the electoral district of the official sought to be recalled and shall attach thereto his certificate stating that he is a qualified and registered elector in the electoral district of the official sought to be recalled and shall state the city or the township wherein he resides and his post-office address; further, that signatures appearing upon the petition were not obtained through fraud, deceit, or misrepresentation and that he has neither caused nor permitted a person to sign the petition more than once and has no knowledge of a person signing the petition more than once; that all signatures to the petition were affixed in his presence; and that to the best of his knowledge, information, and belief, the signers of the petition are qualified and registered electors and the signatures appearing thereon are the genuine signatures of the persons of whom they purport to be. A person who knowingly makes a false statement in the certificate hereby required is guilty of a misdemeanor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976
Popular Name: Election Code



Section 168.958 Recall petition sheet; signature of qualified and registered electors; location for signing; signature of person not qualified and registered elector.

Sec. 958.

A petition sheet shall contain only the signatures of qualified and registered electors of the city or township listed in its heading. For recall of a village officer the petition shall be signed by qualified and registered electors of the village. A qualified and registered elector may sign the petition sheet in any location at which the petition sheet is available. A petition is not invalid if it contains the signature of a person who is not a qualified and registered elector of the appropriate city, township, or village listed in the heading of that petition sheet.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978
Popular Name: Election Code



Section 168.958a Separate petitions required.

Sec. 958a.

A separate petition shall be circulated for each officer sought to be recalled.

History: Add. 1976, Act 66, Imd. Eff. Apr. 2, 1976
Popular Name: Election Code



Section 168.959 Recall of senators, representatives, elective state officers, county officials, or secretary of state; filing petitions.

Sec. 959.

Petitions demanding the recall of United States senators, members of congress, state senators and representatives in the state legislature, elective state officers except the secretary of state, and county officials except county commissioners, shall be filed with the secretary of state. Petitions for the recall of the secretary of state shall be filed with the governor.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976
Popular Name: Election Code



Section 168.960 Recall of elective county commissioner or township, city, village, or school official; recall of elective district library board member; filing petition; recall of elective metropolitan district officer.

Sec. 960.

(1) A petition demanding the recall of an elective county commissioner or township, city, village, or school official shall be filed with the county clerk of the county in which the largest portion of the registered voters in the electoral district reside.

(2) A petition demanding the recall of an elective district library board member shall be filed with the clerk of the largest county. For the purposes of this subsection, the term "largest" has the meaning ascribed to it in section 2 of the district library establishment act, 1989 PA 24, MCL 397.172.

(3) A petition demanding the recall of an elective metropolitan district officer shall be filed with the county clerk of the county in which the largest portion of the registered voters in the electoral district reside.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1989, Act 26, Imd. Eff. May 22, 1989 ;-- Am. 2012, Act 586, Imd. Eff. Jan. 7, 2013
Popular Name: Election Code



Section 168.961 Recall petition; filing; receipt; duties of filing official; duties of city or township clerk; certificate; duties of village clerk; use of qualified voter file.

Sec. 961.

(1) A recall petition shall be filed with the filing officer provided in section 959 or 960. The filing official shall give a receipt showing the date of filing, the number of recall petition sheets filed, and the number of signatures claimed by the filer. This shall constitute the total filing, and additional recall petition sheets for this filing shall not be accepted by the filing official.

(2) Within 7 days after a recall petition is filed, the filing official with whom the recall petition was filed shall examine the recall petition. The filing official shall determine if the recall petition is in proper form and shall determine the number of signatures of the recall petition. In determining the number of signatures, the filing official shall not count signatures on a recall petition sheet if 1 or more of the following apply:

(a) The execution of the certificate of circulator is not in compliance with this act.

(b) The heading of the recall petition sheet is improperly completed.

(c) The reasons for recall are different than those determined under section 951a by the board of state canvassers or the Michigan court of appeals or under section 952 by the board of county election commissioners or the circuit court to be factual and of sufficient clarity to enable the officer whose recall is sought and the electors to identify the course of conduct which is the basis for this recall.

(d) The signature was obtained before the date of determination as provided under section 951a(8) by the board of state canvassers or the Michigan court of appeals, whichever occurs later, or as provided under section 952(8) by the board of county election commissioners or the circuit court, whichever occurs later, or more than 60 days before the filing of the recall petition.

(3) If the filing official determines that the form of the recall petition is improper or that the number of signatures is less than the minimum number required in section 955, the filing official shall proceed as provided in section 963(1).

(4) If the filing official determines that the number of signatures is in excess of the minimum number required in section 955, the filing official shall determine the validity of the signatures by verifying the registration of signers under subsection (6) and may determine the genuineness of signatures under subsection (7) or shall forward each recall petition sheet to the clerk of the city or township appearing on the head of the recall petition sheet. However, the recall petition shall not be forwarded to the secretary of a school district.

(5) The city or township clerk shall determine the validity of the signatures by verifying the registration of signers under subsection (6) and may determine the genuineness of signatures under subsection (7). Within 15 days after receipt of the recall petition, the city or township clerk shall attach to the recall petition a certificate indicating the number of signers on each recall petition sheet that are registered electors in the city or township and in the governmental unit for which the recall is sought. The certificate shall be on a form approved by the secretary of state and may be a part of the recall petition sheet. If the recall petition is for the recall of a village official, the county clerk shall forward the recall petition to the clerk of the village, and the duties and responsibilities of the city or township clerk as set forth in this section shall be performed by the village clerk.

(6) The qualified voter file shall be used to determine the validity of recall petition signatures by verifying the registration of signers. If the qualified voter file indicates that, on the date the elector signed the recall petition, the elector was not registered to vote, there is a rebuttable presumption that the signature is invalid. If the qualified voter file indicates that, on the date the elector signed the recall petition, the elector was not registered to vote in the city or township designated on the recall petition, there is a rebuttable presumption that the signature is invalid.

(7) The qualified voter file shall be used to determine the genuineness of a challenged petition signature appearing on a recall petition. Signature comparisons shall be made with the digitized signature in the qualified voter file. If the qualified voter file does not contain a digitized signature of an elector, the official with whom the recall petition was filed shall compare the challenged signature to the signature on the master card.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1956, Act 37, Imd. Eff. Mar. 28, 1956 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1982, Act 456, Imd. Eff. Dec. 30, 1982 ;-- Am. 1999, Act 219, Eff. Mar. 10, 2000 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.961a Notice to officer whose recall is sought; challenge; checking signatures; verifying challenged signature; use of qualified voter file.

Sec. 961a.

(1) Not later than the business day following the filing of a recall petition, the official with whom the recall was filed shall notify in writing the officer whose recall is sought that the recall petition has been filed.

(2) An officer whose recall is sought may challenge the validity of the registration or the validity and genuineness of the signature of a circulator or person signing the recall petition. A challenge shall be in writing, specifying the challenged signature, and shall be delivered to the filing official within 30 days after the filing of the petitions. The officer whose recall is sought shall have not less than 8 days after the clerk has examined the signatures to check signatures on the original registration records.

(3) Subject to subsections (4) and (5), a challenged signature shall be verified by the official with whom the recall was filed.

(4) The qualified voter file may be used to determine the validity of a challenged petition signature appearing on a recall petition by verifying the registration of the signer. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote, there is a rebuttable presumption that the signature is invalid. If the qualified voter file indicates that, on the date the elector signed the petition, the elector was not registered to vote in the city or township designated on the petition, there is a rebuttable presumption that the signature is invalid.

(5) The qualified voter file shall be used to determine the genuineness of a challenged petition signature appearing on a recall petition. Signature comparisons shall be made with the digitized signature in the qualified voter file. If the qualified voter file does not contain a digitized signature of an elector, the official with whom the recall petition was filed shall compare the challenged signature to the signature on the master card.

History: Add. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1982, Act 456, Imd. Eff. Dec. 30, 1982 ;-- Am. 1999, Act 220, Eff. Mar. 10, 2000 ;-- Am. 2005, Act 71, Eff. Jan. 1, 2007



Section 168.962 Repealed. 1978, Act 533, Imd. Eff. Dec. 21, 1978.



Section 168.963 Sufficiency or insufficiency of recall petition; determination; notice; recall election; recall primary election; special recall election.

Sec. 963.

(1) Within 35 days after the filing of the recall petition, the filing official with whom the recall petition is filed shall make an official declaration of the sufficiency or insufficiency of the recall petition. If the recall petition is determined to be insufficient, the filing official shall notify the person or organization sponsoring the recall of the insufficiency of the recall petition. It is not necessary to give notification unless the person or organization sponsoring the recall files with the filing official a written notice of sponsorship and a mailing address.

(2) If a recall petition is filed under section 960, immediately upon determining that the recall petition is sufficient, but not later than 35 days after the date of filing of the recall petition, the county clerk with whom the recall petition is filed shall call the recall election and proceed under sections 971c to 975. The recall election shall be held not less than 95 days after the date the recall petition is filed and shall be held on the next May regular election date or the next November regular election date, whichever occurs first.

(3) Except as otherwise provided in subsection (4), if a recall petition is filed under section 959, the filing official with whom the recall petition is filed shall call the recall primary election and proceed under sections 970b to 970g. The recall primary election shall be held on the next regular election date that is not less than 95 days after the date the recall petition is filed.

(4) If a recall petition is filed under section 959 demanding the recall of the governor, the filing official with whom the recall petition is filed shall call a special recall election and proceed under sections 975c to 975g. The special recall election shall be held not less than 95 days after the date the recall petition is filed and shall be held on the next May regular election date or the next August regular election date, whichever occurs first.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1982, Act 456, Imd. Eff. Dec. 30, 1982 ;-- Am. 1999, Act 220, Eff. Mar. 10, 2000 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2005, Act 71, Imd. Eff. July 14, 2005 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012 ;-- Am. 2015, Act 99, Eff. Sept. 28, 2015



Section 168.964 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.965 Recall of officer with election duties; appointment of impartial public officer.

Sec. 965.

In the event that a petition for the recall of an officer having duties to perform in connection with the election on such question is filed, the official with whom the petition is filed shall appoint some other impartial public officer having knowledge of the election laws involved and such officer thereupon shall discharge the election duties only of the officer sought to be recalled until the result on the question of the recall is finally determined; the public officer so appointed to act shall receive no additional compensation for his services.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.966 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.967 Recall elections; payment of expenses.

Sec. 967.

The expenses of a special recall election, a recall primary election, a recall general election, or a recall election shall be payable in the same manner as are the costs of a regular election to fill the office in question.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.968 Canvass of recall election.

Sec. 968.

If a recall petition is filed under section 960, the board of county canvassers in the county where the recall petition is filed shall conduct the canvass of the recall election. The canvass of other recall elections, including a special recall election as provided under section 963(4), shall be by the board of state canvassers.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1989, Act 26, Imd. Eff. May 22, 1989 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.969 Further recall petition; filing.

Sec. 969.

After filing a recall petition and after a recall election, a recall general election, or special recall election under this chapter, no further recall petition shall be filed against the same incumbent of that office during the term for which he or she is elected.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.970 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.970a Applicability of MCL 168.970b to 168.970g.

Sec. 970a.

Sections 970b to 970g apply to the recall primary election and recall general election for an office listed in section 959.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.970b Incumbent as nominee.

Sec. 970b.

Unless the incumbent declines within 10 days after the filing of a recall petition, the incumbent shall be the nominee of that political party at the recall general election to be held as described in section 970e and that political party shall not conduct a recall primary election as described in sections 970c and 970e.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.970c Recall primary election; filing nominating petition or paying fee; incumbent as nominee.

Sec. 970c.

(1) Except as otherwise provided in subsection (2), for the recall primary election, a political party candidate may qualify for the recall primary election by filing a nominating petition or paying a $100.00 nonrefundable fee with the secretary of state not later than 4 p.m. on the tenth day after the filing official with whom the recall petition is filed calls the recall primary election. The nominating petition shall be filed with the secretary of state and signed by 10% of the number of signatures required under section 544f.

(2) As provided in section 970b, if the incumbent is the nominee of his or her political party at the recall general election, an individual in the incumbent's political party is not eligible as a candidate for the recall primary election and that political party shall not conduct a recall primary election.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.970e Recall primary election; declaration of nominee; candidate without political party affiliation.

Sec. 970e.

Subject to section 970b, the candidate of each political party receiving the greatest number of votes cast for candidates at the recall primary election as set forth in the report of the board of state canvassers, based on the returns from the various election precincts, shall be declared the nominee of that political party at the recall general election to be held on the next May regular election date or the next August regular election date, whichever occurs first. In addition, except as otherwise provided in this section, a candidate without a political party affiliation may qualify for the recall general election by filing a qualifying petition with the officer with whom the recall petitions were filed that contains 10% of the number of signatures required under section 544f within 10 days after the recall general election is scheduled. An individual who was an unsuccessful candidate in the recall primary election may not subsequently file a qualifying petition as a candidate without a political party affiliation for the recall general election.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012 ;-- Am. 2015, Act 102, Eff. Sept. 28, 2015



Section 168.970g Candidate receiving highest number of votes; election.

Sec. 970g.

The candidate receiving the highest number of votes in the recall general election is elected for the remainder of the term.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.971 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.971a Applicability of MCL 168.971c to 168.975.

Sec. 971a.

Sections 971c to 975 apply to the recall election for an office listed in section 960.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.971c Incumbent deemed to have filed; appearance of name on ballot.

Sec. 971c.

Unless the incumbent declines within 10 days after the filing of a recall petition, the incumbent shall, without filing, be deemed to have filed for the recall election and his or her name shall appear on the recall election ballot.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.972 Nominating and voting for candidate for nonpartisan office; signing and filing nominating petition; signing, contents, and filing of recall petition.

Sec. 972.

(1) Except as provided in subsection (2) and section 971c, if the recall election involves a nonpartisan office, a candidate for that nonpartisan office shall be nominated and voted for in the recall election by filing a nominating petition or paying a $100.00 nonrefundable fee not later than 4 p.m. on the tenth day after the filing official with whom the recall petition is filed calls the recall election. The nominating petition shall be filed with the clerk of the electoral district and signed by 10% of the number of qualified and registered electors of the electoral district as required under section 544f. Instead of filing a nominating petition, an individual may become a candidate by paying a $100.00 nonrefundable fee with the clerk of the electoral district.

(2) This subsection applies to a recall election involving a school board member, if the recall election is scheduled to be held on the same date as a general election. A nominating petition filed by a candidate shall be signed by a number of qualified and registered electors of the school district as determined under section 303. The nominating petition shall be filed with the school district election coordinator, as designated by section 301, not later than 4 p.m. on the tenth day after the filing official with whom the recall petition is filed calls the recall election. Instead of filing a nominating petition, an individual may become a candidate by paying a $100.00 nonrefundable fee to the school district election coordinator.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 1976, Act 66, Imd. Eff. Apr. 2, 1976 ;-- Am. 1978, Act 107, Imd. Eff. Apr. 7, 1978 ;-- Am. 1978, Act 533, Imd. Eff. Dec. 21, 1978 ;-- Am. 1979, Act 2, Imd. Eff. Mar. 30, 1979 ;-- Am. 1989, Act 26, Imd. Eff. May 22, 1989 ;-- Am. 2003, Act 302, Eff. Jan. 1, 2005 ;-- Am. 2004, Act 298, Imd. Eff. July 23, 2004 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.973 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.973a Nominating candidate for partisan office.

Sec. 973a.

(1) Subject to subsection (2), if the recall election involves a partisan office, a political party candidate shall be nominated for that partisan office as follows:

(a) If the office is in the office of county commissioner or in a district office within an electoral district of 1 county, the county executive committee of the political party shall nominate a candidate for that office.

(b) If the office is in a district office within an electoral district in less than 1 county and 3 or more members of the county executive committee of a political party reside in the electoral district, the members of the county executive committee of the political party residing in the electoral district shall nominate a candidate for that office. If the office is in a district office within an electoral district in less than 1 county and less than 3 members of the county executive committee of a political party reside in the electoral district, the county executive committee of the political party shall nominate a candidate for that office.

(c) If the office is in a district office having an electoral district in more than 1 county, the members of the several county executive committees of the political party residing in those parts of the counties that are in the district shall nominate a candidate for that office.

(d) If the office is in a ward or township office and 3 or more members of the county executive committee of a political party reside in the ward or township, the members of the county executive committee of the political party residing in that ward or township shall nominate a candidate for that office. If the office is in a ward or township office and less than 3 members of the county executive committee of a political party reside in the ward or township, the county executive committee of the political party shall nominate a candidate for that office.

(2) If the incumbent candidate declines to be a candidate at the recall election as provided in section 971c, the political party of that incumbent candidate shall nominate a candidate using the nominating procedure as provided in subsection (1).

(3) Each nomination by a committee under subsection (1) shall be certified to the officer with whom the recall petitions were filed within 10 days after the calling of the recall election.

(4) A candidate without a political party affiliation may qualify for a partisan office by filing a qualifying petition with the officer with whom the recall petitions were filed that contains 10% of the number of signatures required under section 544f within 10 days after the calling of the recall election.

History: Add 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.974 Repealed. 2012, Act 417, Imd. Eff. Dec. 20, 2012.



Section 168.975 Candidate deemed elected.

Sec. 975.

The candidate receiving the highest number of votes in the recall election is elected for the remainder of the term.

History: 1954, Act 116, Eff. June 1, 1955 ;-- Am. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.975a Applicability of MCL168.975c to 168.975g; special recall election for office of governor.

Sec. 975a.

Sections 975c to 975g apply to the special recall election for the office of the governor.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.975c Recall of governor; procedure.

Sec. 975c.

The procedure governing the special recall election on the question of the recall of the governor shall be the same, unless otherwise provided in this act, as that by which the governor is elected to office. If the official with whom the recall petition is filed is not required to give public notice of an election concerning the office of the governor, the official shall give notice to the official or officials required to give public notice of the election, cause the ballots to be printed, provide election supplies, and do all other things necessary to conduct the election in the manner provided in this act.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.975e Recall of governor; statement of reason; condensed statement; justification of conduct in office; submission by governor; printing on special recall election ballot; certain words on ballot prohibited; question.

Sec. 975e.

(1) Each reason for demanding the recall of the governor as set forth in the recall petition shall be printed on the special recall election ballot used at the special recall election in not more than 200 words. If the statement of reason set forth in the petition contains more than 200 words, then the statement shall be condensed by the sponsor of the recall petition for use on the special recall election ballot. If the sponsor fails to furnish the condensed statement within 48 hours following written demand, then the statement shall be condensed by the official preparing the special recall election ballots.

(2) The official preparing the special recall election ballot shall provide in writing to the governor the statement of reason which shall appear on the special recall election ballot. The governor, in not more than 200 words, may submit a justification of his or her conduct in office. The justification shall be submitted to the official preparing the special recall election ballot within 72 hours after receipt of the notification. If submitted in the prescribed time, the justification shall be printed on the special recall election ballot.

(3) The statement "Vote no on the recall" or "Vote yes on the recall" or words of similar import shall not be permitted on the special recall election ballot. A part of the reason for demanding the recall of the governor or the governor's justification of conduct in office shall not be emphasized by italics, underscoring, or in any other manner.

(4) There shall be printed on the special recall election ballot the following question:

Shall (Name the person against whom the recall petition is filed) be recalled from the office of governor? Printed below the question in separate lines in clearly legible type shall be the words "Yes" [ ] and "No" [ ] or in a form as prescribed by the secretary of state.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.975g Majority of votes in favor of recall; certification of result; replacement of governor.

Sec. 975g.

If the board of state canvassers determines that a majority of the votes are in favor of recall, the board of state canvassers immediately upon the determination shall certify the result to the officer with whom the recall petition was filed. Upon certification, the governor shall be replaced as provided under section 26 of article V of the state constitution of 1963.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012



Section 168.976 Recall election; laws governing.

Sec. 976.

The laws relating to nominations and elections shall govern all nominations and elections under this act insofar as is not in conflict herewith.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.977 Appointment of officer who was recalled or resigned prohibited.

Sec. 977.

(1) An officer who is recalled under this chapter shall not be appointed to fill a vacancy in an elective office in the electoral district or governmental unit from which the recall was made during the term of office from which the officer was recalled.

(2) An officer who resigns subsequent to the filing of a recall petition shall not be appointed to fill a vacancy in elective office in that electoral district or governmental unit during the term of the office from which the officer resigned.

(3) If an officer resigns subsequent to the filing of petitions to recall that officer from office, it is not necessary for the office with which the recall petitions have been filed to proceed under sections 961 and 963.

(4) If an officer whose recall is sought resigns after the calling of a recall primary election, recall general election, recall election, or special recall election, the election shall not be held.

History: Add. 2012, Act 417, Imd. Eff. Dec. 20, 2012






116-1954-XXXVII CHAPTER XXXVII REPEALS AND MISCELLANEOUS (168.991...168.992)

Section 168.991 Repeals.

Sec. 991.

The following sections and acts and all acts and parts of acts amendatory thereto, and all acts and parts of acts inconsistent with or contravening the provisions of this act, are hereby repealed, namely: Sections 4, 6, 12 and 13 of chapter 15 of the Revised Statutes of 1846, being sections 201.4, 201.6, 201.12 and 201.13, respectively, of the Compiled Laws of 1948; sections 11, 46 and 47 of chapter 16 of the Revised Statutes of 1846, being sections 41.11, 41.46 and 41.47, respectively, of the Compiled Laws of 1948; Act No. 159 of the Public Acts of 1851, being section 201.41 of the Compiled Laws of 1948; Act No. 79 of the Public Acts of 1871, being section 201.81 of the Compiled Laws of 1948; section 28 of Act No. 44 of the Public Acts of 1899, being section 24.28 of the Compiled Laws of 1948; Act No. 325 of the Public Acts of 1913, being sections 201.101 to 201.108, inclusive, of the Compiled Laws of 1948; Act No. 156 of the Public Acts of 1915, being sections 3.1 to 3.4, inclusive, of the Compiled Laws of 1948; section 40 of Act No. 314 of the Public Acts of 1915, being section 602.40 of the Compiled Laws of 1948; Act No. 211 of the Public Acts of 1917, being sections 200.81 to 200.86, inclusive, of the Compiled Laws of 1948; Act No. 3 of the Public Acts of 1919, being sections 200.91 to 200.102, inclusive, of the Compiled Laws of 1948; Act No. 400 of the Public Acts of 1921, being sections 200.31 to 200.44, inclusive, of the Compiled Laws of 1948; sections 2, 3, 4 and 6 of Act No. 199 of the Public Acts of 1923, being sections 201.32, 201.33, 201.34 and 201.36, respectively, of the Compiled Laws of 1948; Act No. 351 of the Public Acts of 1925, being sections 145.1 to 199.1, inclusive, of the Compiled Laws of 1948; Act No. 211 of the Public Acts of 1929, being sections 201.61 to 201.65, inclusive, of the Compiled Laws of 1948; Act No. 265 of the Public Acts of 1931, being sections 551.291 and 551.292 of the Compiled Laws of 1948; section 395 of Act No. 328 of the Public Acts of 1931, being section 750.395 of the Compiled Laws of 1948; Act No. 246 of the Public Acts of 1941, being sections 200.1 to 200.14, inclusive, of the Compiled Laws of 1948; and Act No. 65 of the Public Acts of 1951, being sections 11.131 to 11.134, inclusive, of the Compiled Laws of 1948.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code



Section 168.992 Effective date of act.

Sec. 992.

This act shall become effective on June 1, 1955.

History: 1954, Act 116, Eff. June 1, 1955
Popular Name: Election Code












Chapter 169 - Campaign Financing and Advertising

Act 227 of 1975 CAMPAIGN FINANCING AND ADVERTISING (169.1 - 169.200)



Act 388 of 1976 MICHIGAN CAMPAIGN FINANCE ACT (169.201 - 169.282)

Section 169.201 Short title; meanings of words and phrases.

Sec. 1.

(1) This act shall be known and may be cited as the “Michigan campaign finance act”.

(2) Except as otherwise defined in this act, the words and phrases defined in sections 2 to 12 shall, for the purposes of this act, have the meanings ascribed to them in those sections.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.202 Definitions; A, B.

Sec. 2.

(1) “Award” means a plaque, trophy, certificate, bust, ceremonial gavel, or memento.

(2) “Ballot question” means a question that is submitted or is intended to be submitted to a popular vote at an election whether or not it qualifies for the ballot.

(3) “Ballot question committee” means a committee acting in support of, or in opposition to, the qualification, passage, or defeat of a ballot question but that does not receive contributions or make expenditures or contributions for the purpose of influencing or attempting to influence the action of the voters for or against the nomination or election of a candidate.

(4) “Bundle” means for a bundling committee to deliver 1 or more contributions from individuals to the candidate committee of a candidate for statewide elective office, without the money becoming money of the bundling committee.

(5) “Bundling committee” means an independent committee or political committee that makes an expenditure to solicit or collect from individuals contributions that are to be part of a bundled contribution, which expenditure is required to be reported as an in-kind expenditure for a candidate for statewide elective office.

(6) “Business” means a corporation, limited liability company, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, holding company, joint stock company, receivership, trust, activity, or entity that is organized for profit or nonprofit purposes.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1994, Act 385, Eff. Jan. 1, 1995 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.203 Definitions; C.

Sec. 3.

(1) "Candidate" means an individual who meets 1 or more of the following criteria:

(a) Files a fee, an affidavit of incumbency, or a nominating petition for an elective office.

(b) Is nominated as a candidate for elective office by a political party caucus or convention and whose nomination is certified to the appropriate filing official.

(c) Receives a contribution, makes an expenditure, or gives consent for another person to receive a contribution or make an expenditure with a view to bringing about the individual's nomination or election to an elective office, whether or not the specific elective office for which the individual will seek nomination or election is known at the time the contribution is received or the expenditure is made.

(d) Is an officeholder who is the subject of a recall vote.

(e) Holds an elective office, unless the officeholder is constitutionally or legally barred from seeking reelection or fails to file for reelection to that office by the applicable filing deadline. An individual described in this subdivision is considered to be a candidate for reelection to that same office for the purposes of this act only.

For purposes of sections 61 to 71, "candidate" only means, in a primary election, a candidate for the office of governor and, in a general election, a candidate for the office of governor or lieutenant governor. However, the candidates for the office of governor and lieutenant governor of the same political party in a general election shall be considered as 1 candidate.

(2) "Candidate committee" means the committee designated in a candidate's filed statement of organization as that individual's candidate committee. A candidate committee shall be under the control and direction of the candidate named in the same statement of organization. Notwithstanding subsection (4), an individual shall form a candidate committee under section 21 if the individual becomes a candidate under subsection (1).

(3) "Closing date" means the date through which a campaign statement is required to be complete.

(4) "Committee" means a person who receives contributions or makes expenditures for the purpose of influencing or attempting to influence the action of the voters for or against the nomination or election of a candidate, the qualification, passage, or defeat of a ballot question, or the qualification of a new political party, if contributions received total $500.00 or more in a calendar year or expenditures made total $500.00 or more in a calendar year. An individual, other than a candidate, does not constitute a committee. A person, other than a committee registered under this act, making an expenditure to a ballot question committee, shall not, for that reason, be considered a committee for the purposes of this act unless the person solicits or receives contributions for the purpose of making an expenditure to that ballot question committee.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1977, Act 310, Imd. Eff. Jan. 4, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012



Section 169.204 "Contribution" defined.

Sec. 4.

(1) "Contribution" means a payment, gift, subscription, assessment, expenditure, contract, payment for services, dues, advance, forbearance, loan, or donation of money or anything of ascertainable monetary value, or a transfer of anything of ascertainable monetary value to a person, made for the purpose of influencing the nomination or election of a candidate, for the qualification, passage, or defeat of a ballot question, or for the qualification of a new political party.

(2) Contribution includes the full purchase price of tickets or payment of an attendance fee for events such as dinners, luncheons, rallies, testimonials, and other fund-raising events; an individual's own money or property other than the individual's homestead used on behalf of that individual's candidacy; the granting of discounts or rebates not available to the general public; or the granting of discounts or rebates by broadcast media and newspapers not extended on an equal basis to all candidates for the same office; and the endorsing or guaranteeing of a loan for the amount the endorser or guarantor is liable. Except for the purposes of section 57, contribution does not include a contribution to a federal candidate or a federal committee.

(3) Contribution does not include any of the following:

(a) Volunteer personal services provided without compensation, or payments of costs incurred of less than $500.00 in a calendar year by an individual for personal travel expenses if the costs are voluntarily incurred without any understanding or agreement that the costs shall be, directly or indirectly, repaid.

(b) Food and beverages, not to exceed $1,000.00 in value during a calendar year, that are donated by an individual and for which reimbursement is not given.

(c) An offer or tender of a contribution if expressly and unconditionally rejected, returned, or refunded in whole or in part within 30 business days after receipt.

(d) A contribution or expenditure for the establishment or administration of, or solicitation, collection, or transfer of contributions to, a separate segregated fund if that contribution or expenditure was made by the person that established the separate segregated fund as authorized under section 55, or was made by a person that is a member of a nonprofit corporation that established the separate segregated fund as authorized under section 55.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 2012, Act 31, Imd. Eff. Feb. 28, 2012 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.205 Definitions; D, E.

Sec. 5.

(1) “Domestic dependent sovereign” means an Indian tribe that has been acknowledged, recognized, restored, or reaffirmed as an Indian tribe by the secretary of the interior pursuant to chapter 576, 48 Stat. 984, 25 U.S.C. 461 to 463, 464 to 465, 466 to 470, 471 to 472, 473, 474 to 475, 476 to 478, and 479, commonly referred to as the Indian reorganization act, or has otherwise been acknowledged by the United States government as an Indian tribe.

(2) “Election” means a primary, general, special, or millage election held in this state or a convention or caucus of a political party held in this state to nominate a candidate. Election includes a recall vote.

(3) “Election cycle” means 1 of the following:

(a) For a general election, the period beginning the day following the last general election in which the office appeared on the ballot and ending on the day of the general election in which the office next appears on the ballot.

(b) For a special election, the period beginning the day a special general election is called or the date the office becomes vacant, whichever is earlier, and ending on the day of the special general election.

(4) “Elective office” means a public office filled by an election. A person who is appointed to fill a vacancy in a public office that is ordinarily elective holds an elective office. Elective office does not include the office of precinct delegate. Except for the purposes of sections 47, 54, and 55, elective office does not include a school board member in a school district that has a pupil membership of 2,400 or less enrolled on the most recent pupil membership count day. However, elective office includes a school board member in a school district that has a pupil membership of 2,400 or less, if a candidate committee of a candidate for the office of school board member in that school district receives an amount in excess of $1,000.00 or expends an amount in excess of $1,000.00. Elective office does not include a federal office except for the purposes of section 57.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1992, Act 7, Imd. Eff. Mar. 10, 1992 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000



Section 169.206 "Expenditure" defined.

Sec. 6.

(1) "Expenditure" means a payment, donation, loan, or promise of payment of money or anything of ascertainable monetary value for goods, materials, services, or facilities in assistance of, or in opposition to, the nomination or election of a candidate, the qualification, passage, or defeat of a ballot question, or the qualification of a new political party. Expenditure includes, but is not limited to, any of the following:

(a) A contribution or a transfer of anything of ascertainable monetary value for purposes of influencing the nomination or election of a candidate, the qualification, passage, or defeat of a ballot question, or the qualification of a new political party.

(b) Except as provided in subsection (2)(f) or (g), an expenditure for voter registration or get-out-the-vote activities made by a person who sponsors or finances the activity or who is identified by name with the activity.

(c) Except as provided in subsection (2)(f) or (g), an expenditure made for poll watchers, challengers, distribution of election day literature, canvassing of voters to get out the vote, or transporting voters to the polls.

(d) Except as provided in subsection (2)(c), the cost of establishing and administering a payroll deduction plan to collect and deliver a contribution to a committee.

(2) Expenditure does not include any of the following:

(a) An expenditure for communication by a person with the person's paid members or shareholders and those individuals who can be solicited for contributions to a separate segregated fund under section 55.

(b) An expenditure for communication on a subject or issue if the communication does not support or oppose a ballot question or candidate by name or clear inference.

(c) An expenditure for the establishment or administration of, or solicitation, collection, or transfer of contributions to, a separate segregated fund if that expenditure was made by the person that established the separate segregated fund as authorized under section 55, or made by a person who is a member of a nonprofit corporation that established the separate segregated fund as authorized under section 55.

(d) An expenditure by a broadcasting station, newspaper, magazine, or other periodical or publication for a news story, commentary, or editorial in support of or opposition to a candidate for elective office or a ballot question in the regular course of publication or broadcasting.

(e) An offer or tender of an expenditure if expressly and unconditionally rejected or returned.

(f) An expenditure for nonpartisan voter registration or nonpartisan get-out-the-vote activities made by an organization that is exempt from federal income tax under section 501(c)(3) of the internal revenue code, 26 USC 501, or any successor statute.

(g) An expenditure for nonpartisan voter registration or nonpartisan get-out-the-vote activities performed under chapter XXIII of the Michigan election law, 1954 PA 116, MCL 168.491 to 168.524, by the secretary of state and other registration officials who are identified by name with the activity.

(h) An expenditure by a state central committee of a political party or a person controlled by a state central committee of a political party for the construction, purchase, or renovation of 1 or more office facilities in Ingham County if the facility is not constructed, purchased, or renovated for the purpose of influencing the election of a candidate in a particular election. Items excluded from the definition of expenditure under this subdivision include expenditures approved in Federal Election Commission advisory opinions 1993-9, 2001-1, and 2001-12 as allowable expenditures under the federal election campaign act of 1971, 52 USC 30101 to 30146, and regulations promulgated under that act, regardless of whether those advisory opinions have been superseded.

(i) Except only for the purposes of section 57, an expenditure to or for a federal candidate or a federal committee.

(j) Except only for the purposes of section 47, an expenditure for a communication if the communication does not in express terms advocate the election or defeat of a clearly identified candidate so as to restrict the application of this act to communications containing express words of advocacy of election or defeat, such as "vote for", "elect", "support", "cast your ballot for", "Smith for governor", "vote against", "defeat", or "reject".

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 2003, Act 69, Imd. Eff. July 22, 2003 ;-- Am. 2012, Act 31, Imd. Eff. Feb. 28, 2012 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.207 Definitions; F to H.

Sec. 7.

(1) “Filed” means the receipt by the appropriate filing official of a statement or report required to be filed under this act.

(2) “Filer” means a person required to file a statement or report under this act.

(3) “Filing official” means the official designated under this act to receive required statements and reports.

(4) “Fund raising event” means an event such as a dinner, reception, testimonial, rally, auction, or similar affair through which contributions are solicited or received by purchase of a ticket, payment of an attendance fee, making a donation, or purchase of goods or services.

(5) “Gift” means a payment, subscription, advance, forbearance, rendering, or deposit of money, services, or anything of value, unless consideration of equal or greater value is given in exchange.

(6) “Honorarium” means a payment of money to a person holding elective office as consideration for an appearance, a speech, an article, or any activity related to or associated with the performance of duties as an elected official. An honorarium does not include any of the following:

(a) Reimbursement for the cost of transportation, accommodations, or meals for the person.

(b) Wages, salaries, other employee compensation, and expenses authorized to be paid by this state or a political subdivision of this state to the person holding elective office.

(c) An award.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1994, Act 385, Eff. Jan. 1, 1995 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.208 Definitions; H, I.

Sec. 8.

(1) “House political party caucus committee” means an independent committee established by a political party caucus of the state house of representatives under section 24a.

(2) “Immediate family” means any child residing in a candidate's household, the candidate's spouse, or any individual claimed by that candidate or that candidate's spouse as a dependent for federal income tax purposes.

(3) “Independent committee” means a committee, other than a political party committee, that before contributing to a candidate committee of a candidate for elective office under section 52(2) or 69(2) files a statement of organization as an independent committee at least 6 months before an election for which it expects to accept contributions or make expenditures in support of or in opposition to a candidate for nomination to or election to an elective office; and receives contributions from at least 25 persons and makes expenditures not to exceed the limitations of section 52(1) in support of or in opposition to 3 or more candidates for nomination to or election to an elective office in the same calendar year.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997



Section 169.209 Definitions; I to L.

Sec. 9.

(1) "Incidental expense" means an expenditure that is an ordinary and necessary expense, paid or incurred in carrying out the business of an elective office. Incidental expense includes, but is not limited to, any of the following:

(a) A disbursement necessary to assist, serve, or communicate with a constituent.

(b) A disbursement for equipment, furnishings, or supplies for the office of the public official.

(c) A disbursement for a district office if the district office is not used for campaign-related activity.

(d) A disbursement for the public official or his or her staff, or both, to attend a conference, meeting, reception, or other similar event.

(e) A disbursement to maintain a publicly owned residence or a temporary residence at the seat of government.

(f) An unreimbursed disbursement for travel, lodging, meals, or other expenses incurred by the public official, a member of the public official's immediate family, or a member of the public official's staff in carrying out the business of the elective office.

(g) A donation to a tax-exempt charitable organization, including the purchase of tickets to charitable or civic events.

(h) A disbursement to a ballot question committee.

(i) A purchase of tickets for use by that public official and members of his or her immediate family and staff to a fund-raising event sponsored by a candidate committee, independent committee, political party committee, or a political committee that does not exceed $100.00 per committee in any calendar year.

(j) A disbursement for an educational course or seminar that maintains or improves skills employed by the public official in carrying out the business of the elective office.

(k) A purchase of advertisements in testimonials, program books, souvenir books, or other publications if the advertisement does not support or oppose the nomination or election of a candidate.

(l) A disbursement for consultation, research, polling, and photographic services not related to a campaign.

(m) A fee paid to a fraternal, veteran, or other service organization.

(n) A payment of a tax liability incurred as a result of authorized transactions by the candidate committee of the public official.

(o) A fee for accounting, professional, or administrative services for the candidate committee of the public official.

(p) A debt or obligation incurred by the candidate committee of a public official for a disbursement authorized by subdivisions (a) to (o), if the debt or obligation was reported in the candidate committee report filed for the year in which the debt or obligation arose.

(2) "Independent expenditure" means an expenditure by a person if the expenditure is not made at the direction of, or under the control of, another person and if the expenditure is not a contribution to a committee.

(3) "In-kind contribution or expenditure" means a contribution or expenditure other than money.

(4) "Loan" means a transfer of money, property, or anything of ascertainable monetary value in exchange for an obligation, conditional or not, to repay in whole or in part.

(5) "Local ballot question" means a ballot question of a local unit of government to be voted upon in that local unit of government.

(6) "Local elective office" means an elective office at the local unit of government level. Local elective office also includes judge of the court of appeals, judge of the circuit court, judge of the district court, judge of the probate court, and judge of a municipal court.

(7) "Local unit of government" means a district, authority, county, city, village, township, board, school district, intermediate school district, or community college district.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1994, Act 411, Imd. Eff. Dec. 29, 1994 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2012, Act 275, Eff. Jan. 1, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.210 Definitions; M to N.

Sec. 10.

(1) "Major political party" means a political party qualified to have its name listed on the general election ballot whose candidate for governor received 25% or more of the popular vote cast in the preceding gubernatorial election. If only 1 political party received 25% or more of the popular vote cast for governor in the preceding gubernatorial election, then the political party with the second highest vote is considered a major political party.

(2) "Mass mailing" means mailing by United States mail or facsimile of more than 500 pieces of mail matter of an identical or substantially similar nature within any 30-day period.

(3) "Minor political party" means a political party qualified to have its name listed on the general election ballot but that does not qualify as a major political party.

(4) "Nominee" means an individual nominated to be a candidate.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.211 Definitions; P.

Sec. 11.

(1) "Payroll deduction plan" means any system in which an employer deducts any amount of money from the wages, earnings, or compensation of an employee.

(2) "Person" means a business, individual, proprietorship, firm, partnership, joint venture, syndicate, business trust, labor organization, company, corporation, association, committee, or any other organization or group of persons acting jointly.

(3) "Political committee" means a committee that is not a candidate committee, political party committee, independent committee, or ballot question committee.

(4) "Political merchandise" means goods such as bumper stickers, pins, hats, beverages, literature, or other items sold by a person at a fund raiser or to the general public for publicity or for the purpose of raising funds to be used in supporting or opposing a candidate for nomination for or election to an elective office, in supporting or opposing the qualification, passage, or defeat of a ballot question, or in supporting or opposing the qualification of a new political party.

(5) "Political party" means a political party that has a right under law to have the names of its candidates listed on the ballot in a general election.

(6) "Political party committee" means a state central, district, or county committee of a political party or a party attempting to qualify as a new political party under section 685 of the Michigan election law, 1954 PA 116, MCL 168.685, that is a committee. Each state central committee shall designate the official party county and district committees. There shall not be more than 1 officially designated political party committee per county and per congressional district.

(7) "Public body" means 1 or more of the following:

(a) A state agency, department, division, bureau, board, commission, council, authority, or other body in the executive branch of state government.

(b) The legislature or an agency, board, commission, or council in the legislative branch of state government.

(c) A county, city, township, village, intercounty, intercity, or regional governing body; a council, school district, special district, or municipal corporation; or a board, department, commission, or council or an agency of a board, department, commission, or council.

(d) Any other body that is created by state or local authority or is primarily funded by or through state or local authority, if the body exercises governmental or proprietary authority or performs a governmental or proprietary function.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1977, Act 314, Imd. Eff. Jan. 4, 1978 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2012, Act 31, Imd. Eff. Feb. 28, 2012 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012



Section 169.212 Definitions; Q to S.

Sec. 12.

(1) “Qualifying contribution” means a contribution of money made by a written instrument by an individual to the candidate committee of a candidate for the office of governor that is $100.00 or less and made after April 1 of the year preceding a year in which a governor is to be elected. Not more than $100.00 of an individual's total aggregate contribution may be used as a qualifying contribution in a calendar year. Qualifying contribution does not include a subscription, loan, advance, deposit of money, in-kind contribution or expenditure, or anything else of value except as prescribed in this act. Qualifying contribution does not include a contribution by an individual who resides outside of this state. For purposes of this subsection, an individual is considered to reside in this state if he or she is considered a resident of this state under the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(2) “Senate political party caucus committee” means an independent committee established by a political party caucus of the state senate under section 24a.

(3) “State elective office” means a statewide elective office or the office of state legislator.

(4) “Statewide elective office” means the office of governor, lieutenant governor, secretary of state, or attorney general, justice of the supreme court, member of the state board of education, regent of the university of Michigan, member of the board of trustees of Michigan state university, or member of the board of governors of Wayne state university.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1993, Act 262, Eff. Jan. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.215 Duties of secretary of state; declaratory ruling and interpretive statement; filing, contents, and form of complaint; investigations; referral of matter to attorney general; posting of complaint, response, or rebuttal statement on website; informal methods of conference, conciliation, or persuasion; conciliation agreement as bar to further action; enforcement of criminal penalty; hearing; order; judicial review; civil fine and other sanctions; waiver of campaign statement filing; duties of county clerk.

Sec. 15.

(1) The secretary of state shall do all of the following:

(a) Make available through his or her offices, and furnish to county clerks, appropriate forms, instructions, and manuals required by this act.

(b) Develop a filing, coding, and cross-indexing system for the filing of required reports and statements consistent with this act, and supervise the implementation of the filing systems by the clerks of the counties.

(c) Receive all statements and reports required by this act to be filed with the secretary of state.

(d) Prepare forms, instructions, and manuals required under this act.

(e) Promulgate rules and issue declaratory rulings to implement this act in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(f) Upon receipt of a written request and the required filing, waive payment of a late filing fee if the request for the waiver is based on good cause and accompanied by adequate documentation. One or more of the following reasons constitute good cause for a late filing fee waiver:

(i) The incapacitating physical illness, hospitalization, accident involvement, death, or incapacitation for medical reasons of a person required to file, a person whose participation is essential to the preparation of the statement or report, or a member of the immediate family of these persons.

(ii) Other unique, unintentional factors beyond the filer's control not stemming from a negligent act or nonaction so that a reasonably prudent person would excuse the filing on a temporary basis. These factors include the loss or unavailability of records due to a fire, flood, theft, or similar reason and difficulties related to the transmission of the filing to the filing official, such as exceptionally bad weather or strikes involving transportation systems.

(2) A declaratory ruling shall be issued under this section only if the person requesting the ruling has provided a reasonably complete statement of facts necessary for the ruling or if the person requesting the ruling has, with the permission of the secretary of state, supplied supplemental facts necessary for the ruling. A request for a declaratory ruling that is submitted to the secretary of state shall be made available for public inspection within 48 hours after its receipt. An interested person may submit written comments regarding the request to the secretary of state within 10 business days after the date the request is made available to the public. Within 45 business days after receiving a declaratory ruling request, the secretary of state shall make a proposed response available to the public. An interested person may submit written comments regarding the proposed response to the secretary of state within 5 business days after the date the proposal is made available to the public. Except as otherwise provided in this section, the secretary of state shall issue a declaratory ruling within 60 business days after a request for a declaratory ruling is received. If the secretary of state refuses to issue a declaratory ruling, the secretary of state shall notify the person making the request of the reasons for the refusal and shall issue an interpretative statement providing an informational response to the question presented within the same time limitation applicable to a declaratory ruling. A declaratory ruling or interpretative statement issued under this section shall not state a general rule of law, other than that which is stated in this act, until the general rule of law is promulgated by the secretary of state as a rule under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, or under judicial order.

(3) Under extenuating circumstances, the secretary of state may issue a notice extending for not more than 30 business days the period during which the secretary of state shall respond to a request for a declaratory ruling. The secretary of state shall not issue more than 1 notice of extension for a particular request. A person requesting a declaratory ruling may waive, in writing, the time limitations provided by this section.

(4) The secretary of state shall make available to the public an annual summary of the declaratory rulings and interpretative statements issued by the secretary of state.

(5) A person may file with the secretary of state a complaint that alleges a violation of this act. Within 5 business days after a complaint that meets the requirements of subsection (6) is filed, the secretary of state shall give notice to the person against whom the complaint is filed. The notice shall include a copy of the complaint. Within 15 business days after this notice is mailed, the person against whom the complaint was filed may submit a response to the secretary of state. The secretary of state may extend the period for submitting a response an additional 15 business days for good cause. The secretary of state shall provide a copy of a response received to the complainant. Within 10 business days after the response is mailed, the complainant may submit a rebuttal statement to the secretary of state. The secretary of state may extend the period for submitting a rebuttal statement an additional 10 business days for good cause. The secretary of state shall provide a copy of the rebuttal statement to the person against whom the complaint was filed.

(6) A complaint filed under subsection (5) shall satisfy all of the following requirements:

(a) Be signed by the complainant.

(b) State the name, address, and telephone number of the complainant.

(c) Include the complainant's certification that, to the best of the complainant's knowledge, information, and belief, formed after a reasonable inquiry under the circumstances, each factual contention of the complaint is supported by evidence. However, if, after a reasonable inquiry under the circumstances, the complainant is unable to certify that certain factual contentions are supported by evidence, the complainant may certify that, to the best of his or her knowledge, information, or belief, there are grounds to conclude that those specifically identified factual contentions are likely to be supported by evidence after a reasonable opportunity for further inquiry.

(7) The secretary of state shall develop a form that satisfies the requirements of subsection (6) and may be used for the filing of complaints.

(8) A person who files a complaint with a false certificate under subsection (6)(c) is responsible for a civil violation of this act. A person may file a complaint under subsection (5) alleging that another person has filed a complaint with a false certificate under subsection (6)(c).

(9) The secretary of state shall investigate the allegations under the rules promulgated under this act. If the violation involves the secretary of state, the immediate family of the secretary of state, or a campaign or committee with which the secretary of state is connected, directly or indirectly, the secretary of state shall refer the matter to the attorney general to determine whether a violation of this act has occurred.

(10) No later than 45 business days after receipt of a rebuttal statement submitted under subsection (5), or if no response or rebuttal is received under subsection (5), the secretary of state shall post on the secretary of state's Internet website whether or not there may be reason to believe that a violation of this act has occurred. When the secretary of state determines whether there may be reason to believe that a violation of this act occurred or did not occur or determines to terminate its proceedings, the secretary of state shall, within 30 days of that determination, post on the secretary of state's Internet website any complaint, response, or rebuttal statement received under subsection (5) regarding that violation or alleged violation and any correspondence that is dispositive of that violation or alleged violation between the secretary of state and the complainant or the person against whom the complaint was filed. If the secretary of state determines that there may be reason to believe that a violation of this act occurred, the secretary of state shall endeavor to correct the violation or prevent a further violation by using informal methods such as a conference, conciliation, or persuasion, and may enter into a conciliation agreement with the person involved. Unless violated, a conciliation agreement is a complete bar to any further civil or criminal action with respect to matters covered in the conciliation agreement. The secretary of state shall, within 30 days after a conciliation agreement is signed, post that agreement on the secretary of state's Internet website. If, after 90 business days, the secretary of state is unable to correct or prevent further violation by these informal methods, the secretary of state shall do either of the following:

(a) Refer the matter to the attorney general for the enforcement of any criminal penalty provided by this act.

(b) Commence a hearing as provided in subsection (11) for enforcement of any civil violation.

(11) The secretary of state may commence a hearing to determine whether a civil violation of this act has occurred. The hearing shall be conducted in accordance with the procedures set forth in chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287. If after a hearing the secretary of state determines that a violation of this act has occurred, the secretary of state may issue an order requiring the person to pay a civil fine not more than triple the amount of the improper contribution or expenditure plus not more than $1,000.00 for each violation.

(12) A final decision and order issued by the secretary of state is subject to judicial review as provided by chapter 6 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.301 to 24.306. The secretary of state shall deposit a civil fine imposed under this section in the general fund. The secretary of state may bring an action in circuit court to recover the amount of a civil fine.

(13) When a report or statement is filed under this act, the secretary of state shall review the report or statement and may investigate an apparent violation of this act under the rules promulgated under this act. If the secretary of state determines that there may be reason to believe a violation of this act has occurred and the procedures prescribed in subsection (10) have been complied with, the secretary of state may refer the matter to the attorney general for the enforcement of a criminal penalty provided by this act, or commence a hearing under subsection (11) to determine whether a civil violation of this act has occurred.

(14) No later than 60 business days after a matter is referred to the attorney general for enforcement of a criminal penalty, the attorney general shall determine whether to proceed with enforcement of that penalty.

(15) Unless otherwise specified in this act, a person who violates a provision of this act is subject to a civil fine of not more than $1,000.00 for each violation. A civil fine is in addition to, but not limited by, a criminal penalty prescribed by this act.

(16) In addition to any other sanction provided for by this act, the secretary of state may require a person who files a complaint with a false certificate under subsection (6)(c) to do either or both of the following:

(a) Pay to the secretary of state some or all of the expenses incurred by the secretary of state as a direct result of the filing of the complaint.

(b) Pay to the person against whom the complaint was filed some or all of the expenses, including, but not limited to, reasonable attorney fees incurred by that person in proceedings under this act as a direct result of the filing of the complaint.

(17) Except as otherwise provided in section 57, there is no private right of action, either in law or in equity, under this act. Except as otherwise provided in section 57, the remedies provided in this act are the exclusive means by which this act may be enforced and by which any harm resulting from a violation of this act may be redressed. The criminal penalties provided by this act may only be enforced by the attorney general and only upon referral by the secretary of state as provided under subsection (10) or (13).

(18) The secretary of state may waive the filing of a campaign statement required under section 33, 34, or 35 if the closing date of the particular campaign statement falls on the same or a later date as the closing date of the next campaign statement filed by the same person, or if the period that would be otherwise covered by the next campaign statement filed by the same person is 10 days or less.

(19) The clerk of each county shall do all of the following:

(a) Make available through the county clerk's office the appropriate forms, instructions, and manuals required by this act.

(b) Under the supervision of the secretary of state, implement the filing, coding, and cross-indexing system prescribed for the filing of reports and statements required to be filed with the county clerk's office.

(c) Receive all statements and reports required by this act to be filed with the county clerk's office.

(d) Upon written request, waive the payment of a late filing fee if the request for a waiver is based on good cause as prescribed in subsection (1)(f).

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1980, Act 465, Imd. Eff. Jan. 17, 1981 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 1999, Act 238, Imd. Eff. Dec. 28, 1999 ;-- Am. 2000, Act 201, Eff. Mar. 28, 2001 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2012, Act 31, Imd. Eff. Feb. 28, 2012 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.216 Statement or report; public inspection; reproduction; copy; prohibited use; preservation; disposal; late filing fee; compliance; notice; corrections; report of errors or omissions; deadline for filing.

Sec. 16.

(1) A filing official shall make a statement or report required to be filed under this act available for public inspection and reproduction, commencing as soon as practicable, but not later than the third business day following the day on which it is received, during regular business hours of the filing official. If the report is a report of a late contribution under section 32(1) made to the secretary of state, the secretary of state shall also make the report or all of the contents of the report available to the public on the internet, without charge, as soon as practicable but not later than the end of the business day on which it is received, at a single website established and maintained by the secretary of state.

(2) A copy of a statement or part of a statement shall be provided by a filing official at a reasonable charge.

(3) A statement open to the public under this act shall not be used for any commercial purpose.

(4) Except as otherwise provided in this subsection, a statement of organization filed under this act with a filing official who is not the secretary of state shall be preserved by that filing official for 5 years from the official date of the committee's dissolution. A statement of organization filed under this act with a filing official who is not the secretary of state that is filed by a committee that received more than $50,000.00 in an election cycle shall be preserved by that filing official for 15 years from the official date of the committee's dissolution. A statement of organization filed under this act with the secretary of state shall be preserved by the secretary of state for 15 years from the official date of the committee's dissolution. Except as otherwise provided in this subsection, any other statement or report filed under this act with a filing official who is not the secretary of state shall be preserved by that filing official for 5 years from the date the filing occurred. Any other statement or report filed under this act with a filing official who is not the secretary of state that is filed by a committee that received more than $50,000.00 in an election cycle shall be preserved by that filing official for 15 years from the date the filing occurred. Any other statement or report filed under this act with the secretary of state shall be preserved by the secretary of state for 15 years from the date the filing occurred. Upon a determination under section 15 that a violation of this act has occurred, all complaints, orders, decisions, or other documents related to that violation shall be preserved by the filing official who is not the secretary of state or the secretary of state for 15 years from the date of the court determination or the date the violations are corrected, whichever is later. Statements and reports filed under this act may be reproduced pursuant to the records media act, 1992 PA 116, MCL 24.401 to 24.403. After the required preservation period, the statements and reports, or the reproductions of the statements and reports, may be disposed of in the manner prescribed in the management and budget act, 1984 PA 431, MCL 18.1101 to 18.1594, and 1913 PA 271, MCL 399.1 to 399.10.

(5) A charge shall not be collected by a filing official for the filing of a required statement or report or for a form upon which the statement or report is to be prepared, except a late filing fee required by this act.

(6) A filing official shall determine whether a statement or report filed under this act complies, on its face, with the requirements of this act and the rules promulgated under this act. The filing official shall determine whether a statement or report that is required to be filed under this act is in fact filed. Within 4 business days after the deadline for filing a statement or report under this act, the filing official shall give notice to the filer by registered mail of an error or omission in the statement or report and give notice to a person the filing official has reason to believe is a person required to and who failed to file a statement or report. A failure to give notice by the filing official under this subsection is not a defense to a criminal action against the person required to file.

(7) Within 9 business days after the report or statement is required to be filed, the filer shall make any corrections in the statement or report filed with the appropriate filing official. If the report or statement was not filed, then the report or statement shall be late filed within 9 business days after the time it was required to be filed and shall be subject to late filing fees.

(8) After 9 business days and before 12 business days have expired after the deadline for filing the statement or report, the filing official shall report errors or omissions that were not corrected and failures to file to the attorney general.

(9) A statement or report required to be filed under this act shall be filed not later than 5 p.m. of the day in which it is required to be filed. A preelection statement or report due on July 25 or October 25 under section 33 that is postmarked by registered or certified mail, or sent by express mail or other overnight delivery service, at least 2 days before the deadline for filing is filed within the prescribed time regardless of when it is actually delivered. Any other statement or report required to be filed under this act that is postmarked by registered or certified mail or sent by express mail or other overnight delivery service on or before the deadline for filing is filed within the prescribed time regardless of when it is actually delivered.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1992, Act 188, Imd. Eff. Oct. 5, 1992 ;-- 1999, Act 236, Eff. Mar. 10, 2000 ;-- Am. 2000, Act 50, Imd. Eff. Mar. 29, 2000
Admin Rule: R 169.1 et seq. of the Michigan Administrative Code.



Section 169.217 Payment of late filing fee; disposition of late filing fees and copying charges; unpaid filing fee.

Sec. 17.

(1) A person paying a late filing fee as a result of that person's failure to file a statement or report shall pay that fee to the filing official with whom the statement or report was required to be filed.

(2) The late filing fees collected pursuant to sections 24, 33, 34, and 35, and copying charges collected pursuant to section 16, shall be retained by and for the use of the filing officials collecting the fees or charges to cover their expenses in administering this act. A late filing fee assessed by a county clerk that remains unpaid for more than 60 days shall be considered a debt of the county and shall be collected by the county treasurer in the same manner as other county debts are collected. A late filing fee assessed by the secretary of state that remains unpaid for more than 180 days shall be referred to the department of treasury for collection.

(3) A committee, other than a candidate committee or a committee making expenditures in assistance of or in opposition to the qualification, passage, or defeat of a ballot question, required to file with the secretary of state is not required to pay a late filing fee pursuant to sections 24, 33, 34, and 35, if all of the following conditions are met:

(a) A committee required to register as a committee fails to file a statement of organization.

(b) The secretary of state sends to that committee notice of the committee's failure to file a statement of organization.

(c) At the same time or after the notice described in subdivision (b) is sent, the secretary of state sends to that committee notice of the committee's failure to file a campaign statement that was due for a period that occurred before the notice of failure to file a statement of organization was sent.

(d) Within 10 business days after the notice of failure to file a statement of organization is sent, the committee files a statement of organization.

(e) Within 10 business days after the notice of failure to file a campaign statement is sent, the committee files every campaign statement that is due.

(4) Late filing fees that would have occurred except for subsection (3) shall be assessed for each statement not filed before the eleventh business day after a notice of failure to file is sent pursuant to subsection (3).

(5) A committee other than a candidate committee that has not previously filed a statement of organization is not required to pay a late filing fee pursuant to sections 24, 33, 34, and 35, if the committee files a statement of organization and every campaign statement that is due, before the secretary of state sends a notice to that committee pursuant to subsection (3).

History: Add. 1977, Act 313, Imd. Eff. Jan. 4, 1978 ;-- Am. 1978, Act 172, Imd. Eff. May 27, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.218 Electronic filing and internet disclosure system.

Sec. 18.

(1) The secretary of state shall develop and implement an electronic filing and internet disclosure system that permits committees that are required to file statements or reports under this act with the secretary of state to file those statements or reports electronically and that provides internet disclosure of electronically filed statements or reports on a website.

(2) The secretary of state shall offer each committee required to file with the secretary of state the option of filing campaign statements or reports electronically, as described in subsection (1).

(3) Beginning with the annual campaign statement due January 31, 2014, each committee required to file with the secretary of state that received or expended $5,000.00 or more in the preceding calendar year or expects to receive or expend $5,000.00 or more in the current calendar year shall electronically file all statements and reports required under this act, as described in subsection (1).

(4) If a committee was not required to file a campaign statement under subsection (3) only because it did not meet the applicable threshold of receiving or expending $5,000.00 or more, but the committee later reaches that threshold, the committee shall notify the secretary of state within 10 business days after reaching that threshold and shall subsequently file electronically all statements and reports required under this act.

(5) The secretary of state shall permit a committee to electronically file statements and reports required under this act, as described in subsection (1), except an original statement of organization, after the committee treasurer and, for a candidate committee, the candidate has signed and filed a form designed by the secretary of state to serve as the signature verifying the accuracy and completeness of each statement or report filed electronically.

History: Add. 1999, Act 238, Imd. Eff. Dec. 28, 1999 ;-- Am. 2006, Act 89, Imd. Eff. Apr. 3, 2006 ;-- Am. 2013, Act 258, Imd. Eff. Dec. 27, 2013



Section 169.218a Electronic filing and internet disclosure system; adoption by county clerk.

Sec. 18a.

(1) A county clerk may adopt an electronic filing and internet disclosure system developed or approved by the secretary of state that permits committees that are required to file statements or reports under this act with the county clerk to file those statements or reports electronically and that provides internet disclosure of electronically filed statements or reports on a website. If the secretary of state develops an internet disclosure system, the secretary of state shall not charge a county clerk for the software for that system.

(2) A county clerk who adopts a system under subsection (1) may require each committee that received or expended the threshold amount set by the county clerk as provided in this subsection in the preceding calendar year or expects to receive or expend the threshold amount set by the county clerk in the current calendar year to file campaign statements or reports electronically. A county clerk shall set the threshold under this subsection at $5,000.00 or $1,500.00.

(3) A county clerk who adopts a system under subsection (1) shall permit a committee to electronically file statements and reports required under this act, as described in subsection (1), except an original statement of organization, after the committee treasurer and, for a candidate committee, the candidate has signed and filed a form designed by the secretary of state to serve as the signature verifying the accuracy and completeness of each statement or report filed electronically.

(4) If a committee was not required to file a campaign statement under subsection (2) only because it did not meet the applicable threshold, but the committee later reaches that threshold, the committee shall notify the county clerk within 10 business days after reaching that threshold and shall subsequently file electronically all statements and reports required under this act.

History: Add. 2013, Act 259, Imd. Eff. Dec. 27, 2013



Section 169.220 Individual not considered candidate; individual receiving votes solely by write-in method as candidate.

Sec. 20.

(1) An individual shall not be considered to be a candidate if the individual has done any of the following:

(a) Filed a fee, affidavit of incumbency, or nominating petition for an elective office, if the individual withdraws within the time limit established by law and if the individual has not received a contribution, made an expenditure, or given consent for another person to receive a contribution or make an expenditure to secure the individual's nomination or election to an elective office. For purposes of this subdivision, a payment of a filing fee for elective office shall not be considered to be an expenditure.

(b) Has been nominated as a candidate for elective office by a political party caucus or convention, if the individual nominated withdraws within the time limit established by law or does not submit the notice of acceptance of nomination according to the procedures established by law, and if the individual has not received a contribution, made an expenditure, or given consent for another person to receive a contribution or make an expenditure to secure the individual's nomination or election to an elective office.

(c) Has been nominated as a candidate for elective office by a political party caucus or convention, if the party does not qualify to have its name, party vignette, and candidates' names appear on the general election ballot pursuant to section 685 of Act No. 116 of the Public Acts of 1954, as amended, being section 168.685 of the Michigan Compiled Laws; and if the individual has not received a contribution or made an expenditure to secure the individual's nomination or election to an elective office.

(d) Has been appointed to fill a vacancy in an elective office if the individual does not meet 1 of the provisions of section 3(1).

(2) An individual who receives votes at an election solely by the write-in method as provided by law is considered a candidate under this act as follows:

(a) An individual who receives a contribution, makes an expenditure, or gives consent for another person to receive a contribution or make an expenditure with a view to bringing about the individual's receiving write-in votes at an election is a candidate under this act at the time of receiving the contribution or making the expenditure or giving consent to another person to receive the contribution or make the expenditure.

(b) An individual who is not a candidate by reason of subdivision (a), but who is certified as a nominee as a result of write-in votes received at a primary election and does not withdraw as a nominee as provided by law is a candidate under this act as of 5 days following the certification of the nomination by the board of canvassers canvassing the primary.

(c) An individual who is not a candidate by reason of subdivision (a) or (b), but who is elected to an office by receiving write-in votes in an election is a candidate under this act at the time the individual qualifies for the office.

History: Add. 1980, Act 377, Imd. Eff. Dec. 30, 1980 ;-- Am. 1982, Act 167, Imd. Eff. May 31, 1982



Section 169.221 Candidate committee or committee other than candidate committee; treasurer; service of process; official depository for contributions; secondary depositories; requirements for accepting contributions or making expenditures; vacancy in office of treasurer; authorizing expenditure; contributions or expenditures considered received or made by candidate committee; reporting contributions; commingling prohibited; violation; penalty.

Sec. 21.

(1) A candidate, within 10 days after becoming a candidate, shall form a candidate committee. A person who is a candidate for more than 1 office shall form a candidate committee for each office for which the person is a candidate, if at least 1 of the offices is a state elective office. A candidate shall not form more than 1 candidate committee for each office for which the person is a candidate.

(2) A candidate committee shall have a treasurer who is a qualified elector of this state. A candidate may appoint himself or herself as the candidate committee treasurer.

(3) A committee other than a candidate committee shall have a treasurer who is a qualified elector of this state if the committee conducts business through an office or other facility located in this state.

(4) If a committee is not required to have as its treasurer an individual who is a qualified elector of this state, the committee may have as its treasurer an individual who is a resident of another state. A committee with a nonresident treasurer shall file, with its statement of organization, an irrevocable written stipulation, signed by the treasurer, agreeing that legal process affecting the committee, served on the secretary of state or an agent designated by the secretary of state, has the same effect as if personally served on the committee. This appointment remains in force as long as any liability of the committee remains outstanding within this state.

(5) If the secretary of state or designated agent of the secretary of state is served with legal process pursuant to subsection (4), the secretary of state shall promptly notify the committee's treasurer by certified mail at the last known address of the committee shown on the committee's statement of organization.

(6) Except as provided by law, a candidate committee or a committee described in subsection (3) shall have 1 account in a financial institution in this state as an official depository for the purpose of depositing all contributions received by the committee in the form of or which are converted to money, checks, or other negotiable instruments and for the purpose of making all expenditures. The committee shall designate that financial institution as its official depository. The establishment of an account in a financial institution is not required until the committee receives a contribution or makes an expenditure. Secondary depositories shall be used for the sole purpose of depositing contributions and promptly transferring the deposits to the committee's official depository.

(7) Except as provided by law, a committee described in subsection (4) shall have 1 account in a financial institution as its official depository for the purpose of depositing all contributions received by the committee in the form of or which are converted to money, checks, or other negotiable instruments and for the purpose of making all expenditures. The committee shall designate that financial institution as its official depository. The establishment of an account in a financial institution is not required until the committee receives a contribution or makes an expenditure. Secondary depositories shall be used only for the purposes of depositing contributions and promptly transferring the deposits to the committee's official depository, or depositing, dividing, and transferring contributions that are aggregated with dues or other payments.

(8) A contribution shall not be accepted and an expenditure shall not be made by a committee that does not have a treasurer. When the office of treasurer in a candidate committee is vacant, the candidate shall be the treasurer until the candidate appoints a new treasurer.

(9) An expenditure shall not be made by a committee without the authorization of the treasurer or the treasurer's designee. The contributions received or expenditures made by a candidate or an agent of a candidate are considered received or made by the candidate committee.

(10) Contributions received by an individual acting in behalf of a committee shall be reported promptly to the committee's treasurer not later than 5 days before the closing date of any campaign statement required to be filed by the committee, and shall be reported to the committee treasurer immediately if the contribution is received less than 5 days before the closing date.

(11) A contribution is considered received by a committee when it is received by the committee treasurer or a designated agent of the committee treasurer although the contribution may not be deposited in the official depository by the reporting deadline.

(12) Contributions received by a committee shall not be commingled with other funds of an agent of the committee or of any other person. Contributions are not considered to be commingled if that contribution is either of the following:

(a) A contribution received by a person for transmission to a separate segregated fund as described in section 55(7).

(b) A contribution made by 1 or more persons through a person if all of the following are met:

(i) The individual contribution or aggregated contribution is accompanied by or logically associated with all information required under section 26 for each individual contributor.

(ii) The person making the contribution is the original source of the contribution.

(iii) The contribution is not obtained through use of coercion or physical force, as a condition of employment or membership, or by using or threatening to use job discrimination or financial reprisals.

(iv) Only the person making the contribution exercises any control over the making of, or the amount or recipient of, the contribution.

(v) The contribution is not otherwise prohibited by this act.

(13) A person that violates this section is subject to a civil fine of not more than $1,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 312, Imd. Eff. Jan. 4, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.221a Expenditure for incidental expense by candidate committee; legal costs; violation as misdemeanor; penalty.

Sec. 21a.

(1) A candidate committee of a candidate who is elected or appointed to an elective office may make an expenditure for an incidental expense for the elective office to which that candidate was elected or appointed. Except as otherwise specifically provided in this act, an expenditure for an incidental expense by a candidate committee under this section is an expenditure under this act.

(2) A candidate committee of a candidate who is elected or appointed to an elective office shall not make an expenditure to defend the elected or appointed official in a civil or criminal action or to pay legal costs unless the action or legal costs do any of the following:

(a) Relate to a recall election.

(b) Relate to a recount of votes as provided in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(c) Relate to compliance with this act or the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

(d) Tangibly benefit the nomination or election of a candidate.

(3) Any legal costs not authorized under subsection (2) shall be paid from a legal defense fund as provided in the legal defense fund act, 2008 PA 288, MCL 15.521 to 15.539.

(4) In addition to any other requirements of this act, a campaign statement of a candidate committee shall contain the purpose of any expenditure for legal costs made by that committee as described in subsection (2).

(5) An individual who violates subsection (2) is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both.

History: Add. 1994, Act 411, Imd. Eff. Dec. 29, 1994 ;-- Am. 2012, Act 275, Eff. Jan. 1, 2013



Section 169.222 Duties of committee treasurer or other designated individual; preservation and inspection of committee records; violation; civil fine.

Sec. 22.

A committee treasurer or other individual designated on the statement of organization as responsible for the committee's record keeping, report preparation, or report filing shall keep detailed accounts, records, bills, and receipts as required to substantiate the information contained in a statement or report filed pursuant to this act or rules promulgated under this act. The treasurer shall record the name and address of a person from whom a contribution is received. The records of a committee shall be preserved for 5 years and shall be made available for inspection as authorized by the secretary of state. A treasurer or other individual designated as responsible for the committee's record keeping, report preparation, or report filing who knowingly violates this section is subject to a civil fine of not more than $1,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000
Admin Rule: R 169.1 et seq. of the Michigan Administrative Code.



Section 169.223 Rules for withdrawal of funds; limitation on single expenditure from petty cash fund; violation; civil fine.

Sec. 23.

Subject to section 15, the secretary of state shall promulgate rules for the withdrawal of funds from a committee account for petty cash expenditures and for keeping records of the withdrawals. A single expenditure from a petty cash fund shall not exceed $50.00. A person who violates this section is subject to a civil fine of 3 times the amount by which the expenditure exceeds $50.00, but the fine shall not exceed $1,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.224 Statement of organization; time for filing; late filing fee; violation as misdemeanor; penalty; contents of statement; name of sponsor; amendment; statement as to receipts or expenditures; filing statement indicating dissolution of committee; exception.

Sec. 24.

(1) A committee shall file a statement of organization with the filing officials designated in section 36 to receive the committee's campaign statements. A committee shall file a statement of organization within 10 days after the committee is formed. A filing official shall maintain a statement of organization filed by a committee until 5 years after the official date of the committee's dissolution. A person who fails to file a statement of organization required by this subsection shall pay a late filing fee of $10.00 for each business day the statement remains not filed in violation of this subsection. The late filing fee shall not exceed $300.00. A person who violates this subsection by failing to file for more than 30 days after a statement of organization is required to be filed is guilty of a misdemeanor punishable by a fine of not more than $1,000.00.

(2) The statement of organization required to be filed under subsection (1) must include the following information:

(a) The name, street address, and if available, the electronic mail address and telephone number of the committee, and the electronic mail address of the candidate. If a committee is a candidate committee, the committee name shall include the first and last name of the candidate. A committee address may be the home address of the candidate or treasurer of the committee.

(b) The name, street address, and if available, the electronic mail address and telephone number of the treasurer or other individual designated as responsible for the committee's record keeping, report preparation, or report filing.

(c) The name and address of the financial institution in which the official committee depository is or is intended to be located, and the name and address of each financial institution in which a secondary depository is or is intended to be located.

(d) The full name of the office being sought by, including district number or jurisdiction, and the county residence of each candidate supported or opposed by the committee.

(e) A brief statement identifying the substance of each ballot question supported or opposed by the committee. If the ballot question supported or opposed by the committee is not statewide, the committee shall identify the county in which the greatest number of registered voters eligible to vote on the ballot question reside.

(f) Identification of the committee as a candidate committee, political party committee, independent committee, political committee, or ballot question committee if it is identifiable as such a committee.

(3) An independent committee or political committee shall include in the name of the committee the name of the person or persons that sponsor the committee, if any, or with whom the committee is affiliated. A person, other than an individual or a committee, sponsors or is affiliated with an independent committee or political committee if that person establishes, directs, controls, or financially supports the administration of the committee. For the purposes of this subsection, a person does not financially support the administration of a committee by merely making a contribution to the committee.

(4) If any of the information required in a statement of organization is changed, the committee shall file an amendment when the next campaign statement is required to be filed.

(5) When filing a statement of organization, a committee, other than an independent committee, a political committee, or a political party committee, may indicate in a written statement signed by the treasurer of the committee that the committee does not expect for each election to receive an amount in excess of $1,000.00 or expend an amount in excess of $1,000.00. The treasurer of a committee of an incumbent judge or justice is considered to have made the statement required under this subsection following appointment or election of that judge or justice and is not required to file a written statement under this subsection indicating that the committee does not expect for each election to receive or expend an amount in excess of $1,000.00.

(6) When filing a statement of organization, an independent committee, a political committee, or a political party committee may indicate in a written statement signed by the treasurer of the committee that the committee does not expect in a calendar year to receive or expend an amount in excess of $1,000.00.

(7) Upon the dissolution of a committee, the committee shall file a statement indicating dissolution with the filing officials with whom the committee's statement of organization was filed. Dissolution of a committee shall be accomplished pursuant to rules promulgated by the secretary of state under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(8) A candidate committee that files a written statement under subsection (5) or that is considered to have made a statement under subsection (5) is not required to file a dissolution statement under subsection (7) if the committee failed to receive or expend an amount in excess of $1,000.00 and 1 of the following applies:

(a) The candidate was defeated in an election and has no outstanding campaign debts or assets.

(b) The candidate vacates an elective office and has no outstanding campaign debts or assets.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 311, Imd. Eff. Jan. 4, 1978 ;-- Am. 1985, Act 138, Imd. Eff. Oct. 22, 1985 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000 ;-- Am. 2015, Act 238, Eff. Mar. 21, 2016 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016
Admin Rule: R 169.1 et seq. of the Michigan Administrative Code.



Section 169.224a House political party caucus committee; senate political party caucus committee; limitation; dissolution of independent committees; exception.

Sec. 24a.

(1) A political party caucus of the state house of representatives may maintain 1 house political party caucus committee. A political party caucus of the state house of representatives shall not maintain more than 1 house political party caucus committee. Not later than 30 days after the effective date of this section, the leader of each political party caucus of the state house of representatives shall establish or designate the independent committee that is the house political party caucus committee under this section. Not later than 30 days after the effective date of this section, a political party caucus of the state house of representatives shall dissolve all independent committees established by that political party caucus under this act before the effective date of this section, other than the designated house political party caucus committee under this subsection.

(2) A political party caucus of the state senate may maintain 1 senate political party caucus committee. A political party caucus of the state senate shall not maintain more than 1 senate political party caucus committee. Not later than 30 days after the effective date of this section, the leader of each political party caucus of the state senate shall establish or designate the independent committee that is the senate political party caucus committee under this section. Not later than 30 days after the effective date of this section, a political party caucus of the state senate shall dissolve all independent committees established by that political party caucus under this act before the effective date of this section, other than the designated senate political party caucus committee under this subsection.

History: Add. 1995, Act 264, Eff. Mar. 28, 1996



Section 169.225 Campaign statement; filing; period covered.

Sec. 25.

A committee supporting or opposing a candidate or the qualification, passage, or defeat of a ballot question shall file a legibly printed or typed campaign statement. The period covered by a campaign statement is the period beginning with the day after the closing date of the most recent campaign statement filed pursuant to this act, and ending with the closing date of the campaign statement in question. If the committee filing the campaign statement has not previously filed a campaign statement, the period covered shall begin on the date on which the committee was formed.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.225a Repealed. 1999, Act 237, Eff. Mar. 10, 2000.



Section 169.226 Campaign statement of committee other than political party committee; contents; report; list of expenditures; bundled contribution.

Sec. 26.

(1) A campaign statement of a committee, other than a political party committee, required by this act shall contain all of the following information:

(a) The filing committee's name, address, and telephone number, and the full name, residential and business addresses, and telephone numbers of the committee treasurer or other individual designated as responsible for the committee's record keeping, report preparation, or report filing.

(b) Under the heading "receipts", the total amount of contributions received during the period covered by the campaign statement; under the heading "expenditures", the total amount of expenditures made during the period covered by the campaign statement; and the cumulative amount of those totals. Forgiveness of a loan shall not be included in the totals. Payment of a loan by a third party shall be recorded and reported as an in-kind contribution by the third party. In-kind contributions or expenditures shall be listed at fair market value and shall be reported as both contributions and expenditures. A contribution or expenditure that is by other than completed and accepted payment, gift, or other transfer, that is clearly not legally enforceable, and that is expressly withdrawn or rejected and returned before a campaign statement closing date need not be included in the campaign statement and if included may, in a later or amended statement, be shown as a deduction, but the committee shall keep adequate records of each instance.

(c) The balance of cash on hand at the beginning and the end of the period covered by the campaign statement.

(d) The following information regarding each fund-raising event shall be included in the report:

(i) The type of event, date held, address and name, if any, of the place where the activity was held, and approximate number of individuals participating or in attendance.

(ii) The total amount of all contributions.

(iii) The gross receipts of the fund-raising event.

(iv) The expenditures incident to the event.

(e) The full name of each individual from whom contributions are received during the period covered by the campaign statement, together with the individual's street address, the amount contributed, the date on which each contribution was received, and the cumulative amount contributed by that individual. The occupation, employer, and principal place of business shall be stated if the individual's cumulative contributions are more than $100.00. For contributions of $5.00 or less by an individual to a political committee or independent committee, the secretary of state shall accept for filing any written communication from the political committee or independent committee that contains the information otherwise required under this subsection. Any such written communication does not need to contain an original signature.

(f) The cumulative amount contributed and the name and address of each individual, except those individuals reported under subdivision (e), who contributed to the committee. The occupation, employer, and principal place of business shall be stated for each individual who contributed more than $100.00.

(g) The name and street address of each person, other than an individual, from whom contributions are received during the period covered by the campaign statement, together with an itemization of the amounts contributed, the date on which each contribution was received, and the cumulative amount contributed by that person.

(h) The name, address, and amount given by an individual who contributed to the total amount contributed by a person who is other than a committee or an individual. The occupation, employer, and principal place of business shall be stated if the individual contributed more than $100.00 of the total amount contributed by a person who is other than a committee or an individual.

(i) The cumulative total of expenditures of $50.00 or less made during the period covered by the campaign statement except for expenditures made to or on behalf of another committee, candidate, or ballot question.

(j) The full name and street address of each person to whom expenditures totaling more than $50.00 were made, together with the amount of each separate expenditure to each person during the period covered by the campaign statement; the purpose of the expenditure; the full name and street address of the person providing the consideration for which any expenditure was made if different from the payee; the itemization regardless of amount of each expenditure made to or on behalf of another committee, candidate, or ballot question; and the cumulative amount of expenditures for or against that candidate or ballot question for an election cycle. An expenditure made in support of more than 1 candidate or ballot question, or both, shall be apportioned reasonably among the candidates or ballot questions, or both.

(2) A candidate committee or ballot question committee shall report all cumulative amounts required by this section on a per election cycle basis. Except for subsection (1)(j), an independent committee or political committee shall report all cumulative amounts required by this section on a calendar year basis.

(3) A campaign statement of a committee, in addition to the other information required by this section, shall include an itemized list of all expenditures during the reporting period for election day busing of electors to the polls, get-out-the-vote activities, slate cards, challengers, poll watchers, and poll workers.

(4) For a reporting period in which a contribution is received that is to be part of a bundled contribution or a reporting period in which a bundled contribution is delivered to the candidate committee of a candidate for statewide elective office, a bundling committee shall report to the secretary of state, on a form provided by the secretary of state, all of the following information, as applicable, about each contribution received or delivered as part of a bundled contribution, and about each bundled contribution delivered, in the reporting period:

(a) The amount of each contribution, the date it was received by the bundling committee, and the candidate for statewide elective office whom the contributor designated as the intended recipient.

(b) Each contributor's name and address and, for each contribution exceeding $100.00, the contributor's occupation, employer, and principal place of business.

(c) The date each contribution is delivered to the candidate's statewide elective office candidate committee.

(d) The total amount of bundled contributions delivered to that candidate committee during the reporting period and during the election cycle.

(5) With its delivery of a bundled contribution to the candidate committee of a candidate for statewide elective office, a bundling committee shall deliver a report to that candidate committee, on a form provided by the secretary of state, that includes all of the following information, as applicable, about each contribution delivered as part of the bundled contribution, and about all bundled contributions delivered to that candidate committee in the election cycle:

(a) The amount of each contribution, the date it was received by the bundling committee, and the statewide elective office candidate the contributor designated as the intended recipient.

(b) Each contributor's name and address and, for each contribution exceeding $100.00, the contributor's occupation, employer, and principal place of business.

(c) The total amount of bundled contributions delivered to that candidate committee during the reporting period and during the election cycle.

(6) For a reporting period in which a bundled contribution is received, a candidate committee of a candidate for statewide elective office shall report to the secretary of state, on a form provided by the secretary of state, all of the following information, as applicable, about each contribution delivered as part of a bundled contribution received in the reporting period and about all bundled contributions received by that candidate committee:

(a) The amount of each contribution, the date it was received by the candidate committee, and the name of the bundling committee that delivered the contribution.

(b) Each contributor's name and address and, for each contribution exceeding $100.00, the contributor's occupation, employer, and principal place of business.

(c) The total amount of bundled contributions received by that candidate committee during the reporting period and during the election cycle.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013



Section 169.228 Interest; loans; certified statement to accompany campaign statement reporting certain contributions; applicability of subsection (3).

Sec. 28.

(1) Interest received by a committee on an account consisting of funds belonging to the committee shall not be considered a contribution to the committee but the committee shall report its receipt on a campaign statement as interest. A committee shall report interest paid by the committee on a campaign statement as an expenditure.

(2) A committee shall report a loan with an outstanding balance made or received in a separate schedule attached to the campaign statement providing the date and amount of the loan, the date and amount of each payment, the amount of cumulative payments, the amount of the outstanding balance, and whether the loan payments were made by money, services, property, or other means. The committee shall provide the name and address of the lender and each person who is liable directly, indirectly, or contingently on each loan. The committee shall provide the occupation and employer, if any, of the lender and each person if the loan is for more than $100.00. If a loan is paid off within a reporting period, this activity need not be reported on a separate schedule to the campaign statement. However, if a loan is forgiven, the committee shall detail that fact on a separate schedule to the campaign statement.

(3) Accompanying a campaign statement reporting the receipt of a contribution from a person whose treasurer does not reside in, whose principal office is not located in, or whose funds are not kept in this state, shall be a statement certified as true and correct by an officer of the contributing person setting forth the full name, address, along with the amount contributed, of each person who contributed to the total amount of the contribution. The occupation, employer, and principal place of business shall be stated for each person who contributed more than $100.00. This subsection does not apply if the contributing person is registered as a committee under section 24.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1978, Act 378, Imd. Eff. July 27, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000



Section 169.229 Campaign statement filed by political party committee; contents; identification of expenditure; designation of contribution to candidate committee or ballot question committee; designation of independent expenditure; apportionment of expenditure; list of expenditures.

Sec. 29.

(1) A campaign statement filed by a political party committee shall contain all of the following information:

(a) The full name and street address of each person from whom contributions are received in a calendar year, the amount, and the date or dates contributed; and, if the person is a committee, the name and address of the committee and the full name of the committee treasurer, together with the amount of the contribution and the date received. The occupation, employer, and principal place of business, if any, shall be listed for each person from whom contributions totaling more than $100.00 are received in a calendar year.

(b) Accompanying a campaign statement reporting the receipt of a contribution from a committee or person whose treasurer does not reside in, whose principal office is not located in, or whose funds are not kept in this state, and whose committee has not filed a statement of organization as required in section 24, shall be a statement setting forth the full name and address of the treasurer of the committee.

(c) An itemized list of all expenditures, including in-kind contributions and expenditures and loans, made during the period covered by the campaign statement that were contributions to a candidate committee of a candidate for elective office or a ballot question committee; or independent expenditures in support of the qualification, passage, or defeat of a ballot question or in support of the nomination or election of a candidate for elective office or the defeat of any of the candidate's opponents.

(d) The total expenditure by the committee for each candidate for elective office or ballot question in whose behalf an independent expenditure was made or a contribution was given for the election cycle.

(e) The filer's name, address, and telephone number, if available, if any, and the full name, address, and telephone number, if available, of the committee treasurer.

(2) The committee shall identify an expenditure listed under subsection (1)(c) as an independent expenditure or as a contribution to a candidate committee or a ballot question committee.

(3) The committee shall designate for a contribution to or on behalf of a candidate committee or ballot question committee listed under subsection (1)(c) the name and address of the committee, the name of the candidate and the office sought, if any, the amount contributed, and the date of contribution.

(4) The committee shall designate for an independent expenditure listed under subsection (1)(c) either the name of the candidate for whose benefit the expenditure was made and the office sought by the candidate, or a brief description of the ballot question for which the expenditure was made; the amount, date, and purpose of the expenditure; and the full name and address of the person to whom the expenditure was made.

(5) The committee shall apportion an expenditure listed that was made in support of more than 1 candidate or ballot question, or both, reasonably among the candidates or ballot questions, or both.

(6) A campaign statement of a committee, in addition to the other information required by this section, shall include an itemized list of all expenditures during the reporting period for election day busing of electors to the polls, get-out-the-vote activities, slate cards, challengers, poll watchers, and poll workers.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 308, Imd. Eff. Jan. 4, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.230 Contributions prohibited under MCL 432.207b.

Sec. 30.

(1) A committee shall not knowingly maintain receipt of a contribution from a person prohibited from making a contribution during the prohibited period under section 7b of the Michigan gaming control and revenue act, the Initiated Law of 1996, MCL 432.207b.

(2) For purposes of this section, a committee is only considered to have knowingly maintained receipt of a contribution prohibited under subsection (1) and is subject to a penalty for that violation if both of the following circumstances exist:

(a) The secretary of state has, by registered mail, notified the committee that the committee has received a contribution in violation of this section and has specifically identified that contribution.

(b) The committee fails to return the contribution identified under subdivision (a) on or before the thirtieth business day after the date the committee receives the notification described in subdivision (a).

History: Add. 1997, Act 71, Imd. Eff. July 17, 1997



Section 169.231 Contributions or expenditures controlled by another person; bundled contribution.

Sec. 31.

(1) A contribution that is controlled by, or made at the direction of, another person, including a parent organization, subsidiary, division, committee, department, branch, or local unit of a person, shall be reported by the person making the contribution and shall be regarded for purposes of contribution limits as a contribution attributable to both persons.

(2) A bundled contribution or a contribution that is delivered as part of a bundled contribution shall be regarded for purposes of contribution limits as both a contribution attributable to the bundling committee that delivered the contribution and a contribution attributable to the individual making the contribution.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.232 Report of late contributions; late filing fee; subsection (5) retroactive to January 1, 2010; “late contribution” defined.

***** Subsection (5) is retroactive and takes effect January 1, 2010 *****

Sec. 32.

(1) A committee, candidate, treasurer, or other individual designated as responsible for the committee's record keeping, record preparation, or report filing shall report a late contribution by filing with the filing officer within 48 hours after its receipt the full name, street address, occupation, employer, and principal place of business of the contributor.

(2) Filing of a report of a late contribution under subsection (1) may be by any written means of communication and need not contain an original signature.

(3) A late contribution shall be reported on subsequent campaign statements without regard to reports filed under subsection (1). If a campaign statement has not been filed, a late contribution may be reported, if practicable, in the campaign statement and need not, therefore, be reported in a subsequent campaign statement.

(4) A committee, candidate, treasurer, or other individual designated as responsible for the committee's record keeping, report preparation, or report filing who fails to report a late contribution as required by subsection (1) shall pay a late filing fee, that shall not exceed the lesser of the following:

(a) The total amount of the contributions omitted from the late contribution reports.

(b) $2,000.00 determined as follows:

(i) Twenty-five dollars for each business day the report remains unfiled.

(ii) An additional $25.00 for each business day after the first 3 business days the report remains unfiled.

(iii) An additional $50.00 for each business day after the first 10 business days the report remains unfiled.

(5) A committee, other than a candidate committee, is only required to file a report of a late contribution for an election during which the committee made expenditures for the purpose of influencing the nomination or election of a candidate or for the qualification, passage, or defeat of a ballot question after the closing date of the last campaign statement required to be filed before an election. This subsection is retroactive and takes effect January 1, 2010.

(6) This state by appropriation or a county shall reimburse or waive any late filing fee paid or assessed under subsection (4) or (5) between January 1, 2010 and the effective date of the amendatory act that added this subsection. This subsection only applies to committees that have filed all other campaign statements required under this act in a timely manner. This subsection does not apply to candidate committees.

(7) As used in this section, for contributions made before the effective date of the amendatory act that added subsection (6), "late contribution" means a contribution of $200.00 or more received after the closing date of the last campaign statement required to be filed before an election. For contributions made on or after the effective date of the amendatory act that added subsection (6), late contribution means, for a candidate committee, contributions from the same contributor with a cumulative total of $500.00 or more received after the closing date of the last campaign statement required to be filed before an election. For contributions made on or after the effective date of the amendatory act that added subsection (6), late contribution means, for a committee other than a candidate committee, contributions from the same contributor with a cumulative total of $2,500.00 or more received after the closing date of the last campaign statement required to be filed before an election.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 236, Eff. Mar. 10, 2000 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012



Section 169.233 Campaign statements; filing schedule; report; late filing fee; violation as misdemeanor; penalty; prohibitions; filing incomplete or inaccurate statement or report; civil fine; violation as felony; seizure and forfeiture of money; inventory statement of money seized; notice; hearing; decision; appeal; commencement of action.

Sec. 33.

(1) A committee, other than an independent committee or a political committee required to file with the secretary of state, supporting or opposing a candidate shall file complete campaign statements as required by this act and the rules promulgated under this act. The campaign statements shall be filed according to the following schedule:

(a) A preelection campaign statement shall be filed not later than the eleventh day before an election. The closing date for a campaign statement filed under this subdivision shall be the sixteenth day before the election.

(b) A postelection campaign statement shall be filed not later than the thirtieth day following the election. The closing date for a campaign statement filed under this subdivision shall be the twentieth day following the election. A committee supporting a candidate who loses the primary election shall file closing campaign statements in accordance with this section. If all liabilities of that candidate or committee are paid before the closing date and additional contributions are not expected, the campaign statement may be filed at any time after the election, but not later than the thirtieth day following the election.

(c) For candidate committees only, in a year in which there is no election for the candidate the candidate committee is supporting or opposing:

(i) Not later than July 25 with a closing date of July 20 of that year.

(ii) Not later than October 25 with a closing date of October 20 of that year.

(2) For the purposes of subsection (1):

(a) A candidate committee shall file a preelection campaign statement and a postelection campaign statement for each election in which the candidate seeks nomination or election, except if an individual becomes a candidate after the closing date for the preelection campaign statement only the postelection campaign statement is required for that election.

(b) A committee other than a candidate committee shall file a campaign statement for each period during which expenditures are made for the purpose of influencing the nomination or election of a candidate or for the qualification, passage, or defeat of a ballot question.

(3) An independent committee or a political committee other than a house political party caucus committee or senate political party caucus committee required to file with the secretary of state shall file campaign statements as required by this act according to the following schedule:

(a) Not later than April 25 of each year with a closing date of April 20 of that year.

(b) Not later than July 25 of each year with a closing date of July 20 of that year.

(c) Not later than October 25 of each year with a closing date of October 20 of that year.

(4) A house political party caucus committee or a senate political party caucus committee required to file with the secretary of state or a political party committee for a party attempting to qualify as a new political party under section 685 of the Michigan election law, 1954 PA 116, MCL 168.685, shall file campaign statements as required by this act according to the following schedule:

(a) Not later than January 31 of each year with a closing date of December 31 of the immediately preceding year.

(b) Not later than April 25 of each year with a closing date of April 20 of that year.

(c) Not later than July 25 of each year with a closing date of July 20 of that year.

(d) Not later than October 25 of each year with a closing date of October 20 of that year.

(e) For the period beginning on the fourteenth day immediately preceding a primary or special primary election and ending on the day immediately following the primary or special primary election, not later than 4 p.m. each business day with a closing date of the immediately preceding day, only for a contribution received or expenditure made that exceeds $1,000.00 per day.

(f) For the period beginning on the fourteenth day immediately preceding a general or special election and ending on the day immediately following the general or special election, not later than 4 p.m. each business day with a closing date of the immediately preceding day, only for a contribution received or expenditure made that exceeds $1,000.00 per day.

(5) Notwithstanding subsection (3) or (4) or section 51, if an independent expenditure is made within 45 days before a special election by an independent committee or a political committee required to file a campaign statement with the secretary of state, a report of the expenditure shall be filed by the committee with the secretary of state within 48 hours after the expenditure. The report shall be made on a form provided by the secretary of state and must include the date of the independent expenditure, the amount of the expenditure, a brief description of the nature of the expenditure, and the name and address of the person to whom the expenditure was paid. The brief description of the expenditure must include either the name of the candidate and the office sought by the candidate or the name of the ballot question and state whether the expenditure supports or opposes the candidate or ballot question. This subsection does not apply if the committee is required to report the independent expenditure in a campaign statement that is required to be filed before the date of the election for which the expenditure was made.

(6) A candidate committee or a committee other than a candidate committee that files a written statement under section 24(5) or (6) or that is automatically considered to have made a statement under section 24(5) is not required to file a campaign statement under subsection (1), (3), or (4) unless it received or expended an amount in excess of $1,000.00. If the committee receives or expends an amount in excess of $1,000.00 during a period covered by a filing, the committee is then subject to the campaign filing requirements under this act.

(7) A committee, candidate, treasurer, or other individual designated as responsible for the committee's record keeping, report preparation, or report filing who fails to file a statement as required by this section shall pay a late filing fee. If the committee has raised $10,000.00 or less during the previous 2 years, the late filing fee shall be $25.00 for each business day the statement remains unfiled, but not to exceed $500.00. If the committee has raised more than $10,000.00 during the previous 2 years, the late filing fee shall not exceed $1,000.00, determined as follows:

(a) Twenty-five dollars for each business day the report remains unfiled.

(b) An additional $25.00 for each business day after the first 3 business days the report remains unfiled.

(c) An additional $50.00 for each business day after the first 10 business days the report remains unfiled.

(8) If a candidate, treasurer, or other individual designated as responsible for the committee's record keeping, report preparation, or report filing fails to file 2 statements required by this section or section 35 and both of the statements remain unfiled for more than 30 days, that candidate, treasurer, or other designated individual is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both.

(9) If a candidate is found guilty of a violation of this section, the circuit court for that county, on application by the attorney general or the prosecuting attorney of that county, may prohibit that candidate from assuming the duties of a public office or from receiving compensation from public funds, or both.

(10) If a candidate, treasurer, or other individual designated as responsible for a committee's record keeping, report preparation, or report filing knowingly files an incomplete or inaccurate statement or report required by this section, that individual is subject to a civil fine of not more than $1,000.00.

(11) If a candidate, treasurer, or other individual designated as responsible for a committee's record keeping, report preparation, or report filing knowingly omits or underreports individual contributions or individual expenditures required to be disclosed by this act, that individual is subject to a civil fine of not more than $1,000.00 or the amount of the contributions and expenditures omitted or underreported, whichever is greater.

(12) If a candidate committee's account has a balance of $20,000.00 or more and a candidate, treasurer, or other individual designated as responsible for that committee's record keeping, report preparation, or report filing fails to file campaign statements required under this act for 2 consecutive years, that candidate, treasurer, or other individual is guilty of a felony punishable by imprisonment for not more than 3 years or a fine of not more than $5,000.00, or both. Any money in a candidate committee account described in this subsection is subject to seizure by, and forfeiture to, this state as provided in this section.

(13) Not more than 5 business days after seizure of money under subsection (12), the secretary of state shall deliver personally or by registered mail to the last known address of the candidate from whom the seizure was made an inventory statement of the money seized. The inventory statement shall also contain notice to the effect that unless demand for hearing as provided in this section is made within 10 business days, the money is forfeited to this state. Within 10 business days after the date of service of the notice, the candidate may by registered mail, facsimile transmission, or personal service file with the secretary of state a demand for a hearing before the secretary of state or a person designated by the secretary of state for a determination as to whether the money was lawfully subject to seizure and forfeiture. The candidate is entitled to appear before the secretary of state or a person designated by the secretary of state, to be represented by counsel, and to present testimony and argument. Upon receipt of a request for hearing, the secretary of state or a person designated by the secretary of state shall hold the hearing within 15 business days. The hearing is not a contested case proceeding and is not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. After the hearing, the secretary of state or a person designated by the secretary of state shall render a decision in writing within 10 business days of the hearing and, by order, shall either declare the money subject to seizure and forfeiture or declare the money returnable to the candidate. If, within 10 business days after the date of service of the inventory statement, the candidate does not file with the secretary of state a demand for a hearing before the secretary of state or a person designated by the secretary of state, the money seized is forfeited to this state by operation of law. If, after a hearing before the secretary of state or a person designated by the secretary of state, the secretary of state or a person designated by the secretary of state determines that the money is lawfully subject to seizure and forfeiture and the candidate does not appeal to the circuit court of the county in which the seizure was made within the time prescribed in this section, the money seized is forfeited to this state by operation of law. If a candidate is aggrieved by the decision of the secretary of state or a person designated by the secretary of state, that candidate may appeal to the circuit court of the county where the seizure was made to obtain a judicial determination of the lawfulness of the seizure and forfeiture. The action shall be commenced within 20 days after notice of a determination by the secretary of state or a person designated by the secretary of state is sent to the candidate. The court shall hear the action and determine the issues of fact and law involved in accordance with rules of practice and procedure as in other in rem proceedings.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 307, Imd. Eff. Jan. 4, 1978 ;-- Am. 1982, Act 308, Imd. Eff. Oct. 13, 1982 ;-- Am. 1985, Act 138, Imd. Eff. Oct. 22, 1985 ;-- Am. 1989, Act 95, Eff. Jan. 1, 1990 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1999, Act 238, Imd. Eff. Dec. 28, 1999 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 239, Eff. Mar. 21, 2016 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.233a Information to be included with contribution.

Sec. 33a.

A political committee, independent committee, or political party committee that makes a contribution to a candidate or ballot question committee shall include with the contribution all information that the receiving committee is required to include in a campaign statement filed pursuant to section 26 regarding the contributing committee.

History: Add. 1995, Act 264, Eff. Mar. 28, 1996



Section 169.234 Campaign statement of ballot question committee; filing schedule; late filing fees; failure to file statement as misdemeanor; penalty; filing incomplete or inaccurate statement or report; civil fine.

Sec. 34.

(1) A ballot question committee shall file a campaign statement as required by this act according to the following schedule:

(a) A preelection campaign statement, the closing date of which shall be the sixteenth day before the election, shall not be filed later than the eleventh day before the election.

(b) A postelection campaign statement, the closing date of which shall be the twentieth day following the election, shall not be filed later than the thirtieth day following an election. If all liabilities of the committee are paid before the closing date and additional contributions are not expected, the campaign statement may be filed at any time after the election, but not later than the thirtieth day following the election.

(c) Campaign statements not later than the following dates every year:

(i) February 15 with a closing date of February 10 of that year.

(ii) April 25 with a closing date of April 20 of that year.

(iii) July 25 with a closing date of July 20 of that year.

(d) In every odd numbered year, a campaign statement not later than October 25 with a closing date of October 20 of that year.

(2) A ballot question committee supporting or opposing a statewide ballot question shall file a campaign statement, of which the closing date shall be the twenty-eighth day after the filing of the petition form, not later than 35 days after the petition form is filed under section 483a of the Michigan election law, 1954 PA 116, MCL 168.483a.

(3) If a ballot question committee supporting or opposing a statewide ballot question fails to file a preelection statement under this section, that committee or its treasurer shall pay a late filing fee for each business day the statement remains not filed in violation of this section, not to exceed $1,000.00, pursuant to the following schedule:

(a) First day--$25.00.

(b) Second day--$50.00.

(c) Third day--$75.00.

(d) Fourth day and for each subsequent day that the statement remains unfiled--$100.00.

(4) If a treasurer or other individual designated as responsible for the record keeping, report preparation, or report filing of a ballot question committee supporting or opposing a statewide ballot question fails to file a statement, other than a preelection statement, under this section, that committee, treasurer, or other designated individual shall pay a late filing fee. If the committee has raised $10,000.00 or less during the previous 2 years, the late filing fee shall be $25.00 for each business day the campaign statement remains unfiled, but not to exceed $1,000.00. If the committee has raised more than $10,000.00 during the previous 2 years, the late filing fee shall be $50.00 for each business day the campaign statement remains unfiled, but not to exceed $2,000.00.

(5) If a treasurer or other individual designated as responsible for the record keeping, report preparation, or report filing of a ballot question committee supporting or opposing other than a statewide ballot question fails to file a statement under this section, that committee, treasurer, or other designated individual shall pay a late filing fee. If the committee has raised $10,000.00 or less during the previous 2 years, the late filing fee shall be $25.00 for each business day the campaign statement remains unfiled, but not to exceed $1,000.00. If the committee has raised more than $10,000.00 during the previous 2 years, the late filing fee shall be $50.00 for each business day the campaign statement remains unfiled, but not to exceed $2,000.00.

(6) If a treasurer or other individual designated as responsible for the record keeping, report preparation, or report filing of a ballot question committee fails to file a statement as required by subsection (1) or (2) for more than 7 days, that treasurer or other designated individual is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00, or imprisonment for not more than 90 days, or both.

(7) If a treasurer or other individual designated as responsible for the record keeping, report preparation, or report filing of a ballot question committee knowingly files an incomplete or inaccurate statement or report required by this section, that treasurer or other designated individual is subject to a civil fine of not more than $1,000.00 or the amount of the undisclosed contribution, whichever is greater.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1980, Act 181, Imd. Eff. July 2, 1980 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1999, Act 238, Imd. Eff. Dec. 28, 1999 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012



Section 169.235 Additional campaign statement; filing; deadline; period covered; waiver; exception; late filing fees; receipts or expenditures subjecting committee to campaign filing requirements; failure to file as misdemeanor; penalty; filing incomplete or inaccurate statement or report; civil fine.

Sec. 35.

(1) In addition to any other requirements of this act for filing a campaign statement, a committee required to file with the secretary of state shall also file a campaign statement not later than January 31 of each year. The campaign statement shall have a closing date of December 31 of the previous year. The period covered by the campaign statement filed under this subsection begins the day after the closing date of the previous campaign statement. A campaign statement filed under this subsection is waived if a postelection campaign statement has been filed that has a filing deadline within 30 days of the closing date of the campaign statement required by this subsection.

(2) Subsection (1) does not apply to a candidate committee for an officeholder who is a judge or a supreme court justice, or who holds an elective office for which the salary is less than $100.00 a month and who does not receive any contribution or make any expenditure during the time that would be otherwise covered in the statement.

(3) A committee, candidate, treasurer, or other individual designated as responsible for the record keeping, report preparation, or report filing for a candidate committee of a candidate for state elective office or a judicial office who fails to file a campaign statement under this section shall be assessed a late filing fee. If the committee has raised $10,000.00 or less during the previous 2 years, the late filing fee shall be $25.00 for each business day the campaign statement remains unfiled, but not to exceed $500.00. If the committee has raised more than $10,000.00 during the previous 2 years, the late filing fee shall be $50.00 for each business day the campaign statement remains unfiled, but not to exceed $1,000.00. The late filing fee assessed under this subsection shall be paid by the candidate, and the candidate shall not use committee funds to pay that fee. A committee, treasurer, or other individual designated as responsible for the record keeping, report preparation, or report filing for a committee other than a candidate committee of a candidate for state elective office or a judicial office who fails to file a campaign statement under this section shall pay a late filing fee of $25.00 for each business day the campaign statement remains not filed in violation of this section. The late filing fee shall not exceed $500.00.

(4) A committee filing a written statement under section 24(5) or (6) need not file a statement in accordance with subsection (1). If a committee receives or expends more than $1,000.00 during a time period prescribed by section 24(5) or (6), the committee is then subject to the campaign filing requirements under this act and shall file a campaign statement for the period beginning the day after the closing date of the last postelection campaign statement or an annual campaign statement that is waived under subsection (1), whichever occurred earlier.

(5) If a candidate, treasurer, or other individual designated as responsible for the record keeping, report preparation, or report filing fails to file 2 statements required by this section or section 33 and both of the statements remain unfiled for more than 30 days, that candidate, treasurer, or other designated individual is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00, or imprisonment for not more than 90 days, or both.

(6) If a candidate, treasurer, or other individual designated as responsible for the record keeping, report preparation, or report filing for a committee required to file a campaign statement under subsection (1) knowingly files an incomplete or inaccurate statement or report required by this section, that individual is subject to a civil fine of not more than $1,000.00.

History: 1976, Act 388, Eff. June 30, 1978 ;-- Am. 1980, Act 215, Imd. Eff. July 18, 1980 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1999, Act 238, Imd. Eff. Dec. 28, 1999 ;-- Am. 2000, Act 75, Eff. Mar. 28, 2001 ;-- Am. 2012, Act 273, Eff. Dec. 30, 2012 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.236 Filing copies of campaign statements with secretary of state and county clerks; availability to public.

Sec. 36.

(1) A candidate committee for a state elective office or a judicial office shall file a copy of the campaign statement required under this act with the secretary of state. The secretary of state shall reproduce the copy and transmit the reproduction to the clerk of the county of residence of the candidate.

(2) A ballot question committee supporting or opposing a statewide ballot question shall file a copy of the campaign statement required under this act with the secretary of state and with the clerk of the most populous county in the state. Except as otherwise provided in this subsection, a ballot question committee supporting or opposing a ballot question to be voted upon in more than 1 county, but not statewide, shall file a copy of the campaign statement required under this act with the clerk of the county in which the greatest number of registered voters eligible to vote on the ballot question reside. Except as otherwise provided in this subsection, a ballot question committee supporting or opposing a ballot question to be voted upon within a single county shall file a copy of the campaign statement required under this act only with the clerk of that county. If a ballot question committee is registered with the secretary of state and is supporting or opposing a nonstatewide ballot question, that ballot question committee is only required to file the campaign statement required under this act with the secretary of state.

(3) A political party committee shall file a copy of the campaign statement required under this act with the secretary of state. The secretary of state shall reproduce a copy of the campaign statement of a political party committee that is a county committee and file the copy with the clerk of the county where the county committee operates.

(4) A committee supporting or opposing a candidate for local elective office, if the office is to be voted on in more than 1 county but not statewide, shall file a copy of the campaign statement required under this act with the clerk of the county in which the greatest number of registered voters eligible to vote on the office reside.

(5) If a committee is registered with the secretary of state and is supporting or opposing the recall of a local elective officeholder, that committee is only required to file the campaign statement required under this act with the secretary of state.

(6) A committee not covered under subsection (1), (2), (3), (4), or (5) shall file a copy of the campaign statement required under this act with the secretary of state, except that a committee reporting contributions or expenditures for a candidate within only 1 county shall file a statement only with the clerk of that county.

(7) A local unit of government that receives copies of campaign statements under this section shall make the statements available for public inspection and reproduction during regular business hours of the local unit of government. The local unit of government shall make the statements available as soon as practicable after receipt, but not later than the third business day following the day on which they are received.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 306, Imd. Eff. Jan. 4, 1978 ;-- Am. 1980, Act 205, Imd. Eff. July 18, 1980 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012



Section 169.237 Campaign statement; signing; verification.

Sec. 37.

A campaign statement filed by a committee shall be signed by the committee treasurer or other individual designated as responsible for the record keeping, report preparation, or report filing for that committee. A verification statement shall be part of the campaign statement and shall state that the person who signed the statement used all reasonable diligence in preparation of the statement, and to that person's knowledge the statement is true and complete. If the committee is a candidate committee, the candidate shall also verify, in writing, that to the best of the candidate's knowledge the statement is true and complete.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.238 Campaign statement; period covered.

Sec. 38.

A campaign statement shall cover the period beginning the day after the closing date of the last campaign statement and ending on the closing date as specified in this act.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.241 Single contribution of $20.00 or expenditure of $50.00; written instrument; anonymous contribution; contribution in name of another; violations; penalties.

Sec. 41.

(1) A person shall not make or accept a single contribution of more than $20.00 in cash or make or accept a single expenditure of more than $50.00 in cash. Contributions of more than $20.00 and expenditures of more than $50.00, other than an in-kind contribution or expenditure, shall be made by written instrument containing the names of the payor and the payee.

(2) A person shall not accept or expend an anonymous contribution. An anonymous contribution received by a person shall not be deposited but shall be given to a tax exempt charitable organization. The charitable organization receiving the contribution shall provide the person with a receipt. The receipt shall be retained by an appropriate committee pursuant to section 22.

(3) A contribution shall not be made, directly or indirectly, by any person in a name other than the name by which that person is identified for legal purposes.

(4) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both, or, if the person is other than an individual, by a fine of not more than $10,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 305, Imd. Eff. Jan. 4, 1978 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000



Section 169.242 Acceptance of contribution by intermediary or agent; disclosure; requirements as to certain contributions; requirements as to contribution from person other than committee; out-of-state contributions made on automatic basis; violations; penalties.

Sec. 42.

(1) A person who accepts a contribution, other than by written instrument, on behalf of another and acts as the intermediary or agent of the person from whom the contribution was accepted shall disclose to the recipient of the contribution the intermediary's own name and address and the name and address of the actual source of the contribution.

(2) A contribution from a person whose treasurer does not reside in, whose principal office is not located in, or whose funds are not kept in this state, shall not be accepted by a person for purposes of supporting or opposing candidates for elective office or the qualification, passage, or defeat of a ballot question unless accompanied by a statement certified as true and correct by an officer of the contributing person setting forth the full name and address along with the amount contributed, of each person who contributed to the total amount of the contribution. The occupation, employer, and principal place of business shall be listed for each person who contributed more than $100.00 to the total amount of the contribution. The certified statement shall also state that the contribution was not made from an account containing funds prohibited by section 54. This subsection does not apply if the contributing person is registered as a committee under section 24.

(3) A person shall not receive a contribution from a person other than a committee unless, for purposes of the recipient person's record keeping and reporting requirements, the contribution is accompanied by the name and address of each person who contributed to the total amount of the contribution and the name, address, occupation, employer, and principal place of business of each person who contributed more than $100.00 to the total amount of the contribution.

(4) A contribution from a person whose treasurer does not reside in, whose principal office is not located in, or whose money is not kept in this state shall not be accepted by a person for purposes of supporting or opposing candidates for elective office if the contributing person has received contributions on an automatic basis, including, but not limited to, a payroll deduction plan, unless the contribution is accompanied by a statement, certified as true and correct by an officer of the contributing person, setting forth that all contributions received on an automatic basis are in full compliance with section 55.

(5) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both, or, if the person is other than an individual, by a fine of not more than $10,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1999, Act 237, Eff. Mar. 10, 2000 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002



Section 169.243 Expenditure by agent or independent contractor; requirements; violation; penalty.

Sec. 43.

An expenditure shall not be made, other than for overhead or normal operating expenses, by an agent or an independent contractor, including an advertising agency, on behalf of or for the benefit of a person unless the expenditure is reported by the committee as if the expenditure were made directly by the committee, or unless the agent or independent contractor files a report of an independent expenditure as provided in section 51. The agent or independent contractor shall make known to the committee all information required to be reported by the committee. A person who knowingly is in violation of this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00, or imprisoned for not more than 90 days, or both, and if the person is other than an individual the person shall be fined not more than $10,000.00.

History: 1976, Act 388, Eff. June 1, 1977



Section 169.244 Prohibited contributions or expenditures; delivery or return of contribution; joint fund-raiser; violation as misdemeanor; penalty.

Sec. 44.

(1) A contribution shall not be made by a person to another person with the agreement or arrangement that the person receiving the contribution will then transfer that contribution to a particular candidate committee.

(2) A candidate committee shall not make a contribution to or an independent expenditure in behalf of another candidate committee. This subsection does not prohibit the purchase of tickets to another candidate committee's fund-raising event that does not exceed $100.00 per candidate committee in any calendar year.

(3) An individual, other than a committee treasurer or the individual designated as responsible for the record keeping, report preparation, or report filing for a committee, who obtains possession of a committee's contribution for the purpose of delivering the contribution to another committee shall deliver the contribution to that committee, that committee's treasurer, or that committee's agent, or return the contribution to the payor, not later than 10 business days after obtaining possession of the contribution.

(4) Two or more persons, other than individuals, may hold a joint fund-raiser if the receipts and expenses of the fund-raiser are shared proportionately.

(5) A person who knowingly violates this section is guilty of a misdemeanor punishable by a fine of not more than $1,000.00, or imprisonment for not more than 90 days, or both.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 411, Imd. Eff. Dec. 29, 1994



Section 169.245 Transfer of unexpended funds; funds transferred not considered qualifying contribution; disbursement of funds ineligible for transfer.

Sec. 45.

(1) A person may transfer any unexpended funds from 1 candidate committee to another candidate committee of that person if the contribution limits prescribed in section 52 or 69 for the candidate committee receiving the funds are equal to or greater than the contribution limits for the candidate committee transferring the funds and if the candidate committees are simultaneously held by the same person. The funds being transferred shall not be considered a qualifying contribution regardless of the amount of the individual contribution being transferred.

(2) Upon termination of a candidate committee, unexpended funds in the candidate committee that are not eligible for transfer to another candidate committee of the person under subsection (1) shall be disbursed as follows:

(a) Given to a political party committee.

(b) Given to a tax exempt charitable organization, as long as the candidate does not become an officer or director of or receive compensation, either directly or indirectly, from that organization.

(c) Returned to the contributors of the funds upon termination of the campaign committee.

(d) If the person was a candidate for the office of state representative, given to a house political party caucus committee.

(e) If the person was a candidate for the office of state senator, given to a senate political party caucus committee.

(f) Given to an independent committee.

(g) Given to a ballot question committee.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1978, Act 632, Imd. Eff. Jan. 8, 1979 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997



Section 169.246 Adjustments to dollar value floor and contribution limits; "consumer price index" defined.

Sec. 46.

(1) At the beginning of every odd numbered year, the secretary of state shall recommend adjustments to and which shall be approved by the legislature of the dollar value floor for reporting of the name, address, occupation, and employer, or principal place of business of persons who make contributions pursuant to this act, on the basis of the consumer price index and the number of registered voters in the state.

(2) Beginning January 1, 2019 and every 4 years thereafter, the secretary of state shall adjust the dollar value contribution limits provided in sections 52, 52a, and 69(1). The secretary of state shall adjust the limits in sections 52, 52a, and 69(1) by comparing the percentage increase or decrease in the consumer price index for the preceding August by the corresponding consumer price index 4 years earlier. The secretary of state shall multiply that percentage change by the amounts in sections 52, 52a, and 69(1). The secretary of state shall round up each dollar value adjustment made under this subsection to the nearest $25.00. The secretary of state shall announce the adjustments made under this subsection by December 15 of each year.

(3) As used in this section, "consumer price index" means the most comprehensive index of consumer prices available for the Detroit area from the bureau of labor statistics of the United States department of labor.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013



Section 169.247 Printed matter or radio or television paid advertisement having reference to election, candidate, or ballot question; name and address; identification or disclaimer; size and placement; rules; exemption; statement that payment made "with regulated funds"; communication exempted under section 6(2)(j); violation as misdemeanor; penalty; prerecorded telephone message.

Sec. 47.

(1) Except as otherwise provided in this subsection and subject to subsections (3) and (4), a billboard, placard, poster, pamphlet, or other printed matter having reference to an election, a candidate, or a ballot question, shall bear upon it an identification that contains the name and address of the person paying for the matter. Except as otherwise provided in this subsection and subsection (5) and subject to subsections (3) and (4), if the printed matter relating to a candidate is an independent expenditure that is not authorized in writing by the candidate committee of that candidate, in addition to the identification required under this subsection, the printed matter shall contain the following disclaimer: "Not authorized by any candidate committee". An individual other than a candidate is not subject to this subsection if the individual is acting independently and not acting as an agent for a candidate or any committee. This subsection does not apply to communications between a separate segregated fund established under section 55 and individuals who can be solicited for contributions to that separate segregated fund under section 55.

(2) A radio or television paid advertisement having reference to an election, a candidate, or a ballot question shall identify the sponsoring person as required by the Federal Communications Commission, bear an identification that contains the name of the person paying for the advertisement, and be in compliance with subsection (3) and, except as otherwise provided by subsection (5), with the following:

(a) If the radio or television paid advertisement relates to a candidate and is an independent expenditure, the advertisement shall contain the following disclaimer: "Not authorized by any candidate".

(b) If the radio or television paid advertisement relates to a candidate and is not an independent expenditure but is paid for by a person other than the candidate to which it is related, the advertisement shall contain the following disclaimer:

(3) The size and placement of an identification or disclaimer required by this section shall be determined by rules promulgated by the secretary of state. The rules may exempt printed matter and certain other items such as campaign buttons or balloons, the size of which makes it unreasonable to add an identification or disclaimer, from the identification or disclaimer required by this section.

(4) Except for a communication described in subsection (5) and except for a candidate committee's printed matter or radio or television paid advertisements, each identification required by this section shall also indicate that the printed matter or radio or television paid advertisement is paid for "with regulated funds". Printed matter or a radio or television paid advertisement that is not subject to this act shall not bear the statement required by this subsection.

(5) A communication otherwise entirely exempted from this act under section 6(2)(j) is subject to both of the following:

(a) Must contain the identification required by subsection (1), (2), or (7) if that communication references a clearly identified candidate or ballot question within 60 days before a general election or 30 days before a primary election in which the candidate or ballot question appears on a ballot and is targeted to the relevant electorate where the candidate or ballot question appears on the ballot by means of radio, television, mass mailing, or prerecorded telephone message.

(b) Is not required to contain the disclaimer required by subsection (1) or (2).

(6) A person who knowingly violates this section is guilty of a misdemeanor punishable by a fine of not more than $1,000.00, or imprisonment for not more than 93 days, or both.

(7) A prerecorded telephone message that in express terms advocates the election or defeat of a clearly identified candidate, or the qualification, passage, or defeat of a ballot question, shall bear an identification that contains the name and telephone number, address, or other contact information of the person paying for the prerecorded telephone message, and shall be in compliance with subsection (4). A prerecorded telephone message subject to this subsection is not required to contain a disclaimer.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1978, Act 348, Imd. Eff. July 12, 1978 ;-- Am. 1996, Act 225, Imd. Eff. May 30, 1996 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.249 Repealed. 1999, Act 224, Eff. Mar. 10, 2000.



Section 169.250 Acceptance of honorarium by legislator prohibited; violation as misdemeanor; penalty.

Sec. 50.

A legislator shall not accept an honorarium. A person who knowingly violates this section is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both.

History: Add. 1994, Act 385, Eff. Jan. 1, 1995



Section 169.251 Independent expenditure of $100.01 or more; report; copies.

Sec. 51.

A person, other than a committee, who makes an independent expenditure, advocating the election of a candidate or the defeat of a candidate's opponents or the qualification, passage, or defeat of a ballot question, in an amount of $100.01 or more in a calendar year shall file a report of the independent expenditure, within 10 days, with the clerk of the county of residence of that person. The report shall be made on an independent expenditure report form provided by the secretary of state and shall include the date of the expenditure, a brief description of the nature of the expenditure, the amount, the name and address of the person to whom it was paid, the name and address of the person filing the report, together with the name, address, occupation, employer, and principal place of business of each person who contributed $100.01 or more to the expenditure. The filing official receiving the report shall forward copies, as required, to the appropriate filing officers as described in section 36.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989



Section 169.252 Limitations on contributions to candidate committee; contribution from candidate's immediate family; contribution for particular election cycle; violation as misdemeanor; penalty; contributions made by political or independent committees established by corporation, joint stock company, domestic dependent sovereign, or labor organization; bundled contributions.

Sec. 52.

(1) Except as provided in subsection (5) or (11) and subject to section 46 and subsection (8), a person other than an independent committee or a political party committee shall not make contributions to a candidate committee of a candidate for elective office that, with respect to an election cycle, are more than the following:

(a) $6,800.00 for a candidate for state elective office other than the office of state legislator, or for a candidate for local elective office if the district from which he or she is seeking office has a population of more than 250,000.

(b) $2,000.00 for a candidate for state senator, or for a candidate for local elective office if the district from which he or she is seeking office has a population of more than 85,000 but 250,000 or less.

(c) $1,000.00 for a candidate for state representative, or for a candidate for local elective office if the district from which he or she is seeking office has a population of 85,000 or less.

(2) Except as otherwise provided in this subsection and subsection (12), an independent committee shall not make contributions to a candidate committee of a candidate for elective office that, in the aggregate for that election cycle, are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1). A house political party caucus committee or a senate political party caucus committee is not limited under this subsection in the amount of contributions made to the candidate committee of a candidate for the office of state legislator, except as follows:

(a) A house political party caucus committee or a senate political party caucus committee shall not pay a debt incurred by a candidate if that debt was incurred while the candidate was seeking nomination at a primary election and the candidate was opposed at that primary.

(b) A house political party caucus committee or a senate political party caucus committee shall not make a contribution to or make an expenditure on behalf of a candidate if that candidate is seeking nomination at a primary election and the candidate is opposed at that primary.

(3) A political party committee other than a state central committee shall not make contributions to the candidate committee of a candidate for elective office that are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1).

(4) A state central committee of a political party shall not make contributions to the candidate committee of a candidate for state elective office other than a candidate for the legislature that are more than 20 times the amount permitted a person other than an independent committee or political party committee in subsection (1). A state central committee of a political party shall not make contributions to the candidate committee of a candidate for state senator, state representative, or local elective office that are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1).

(5) A contribution from a member of a candidate's immediate family to the candidate committee of that candidate is exempt from the limitations of subsection (1).

(6) Consistent with the provisions of this section, a contribution designated in writing for a particular election cycle is considered made for that election cycle. A contribution made after the close of a particular election cycle and designated in writing for that election cycle shall be made only to the extent that the contribution does not exceed the candidate committee's net outstanding debts and obligations from the election cycle so designated. If a contribution is not designated in writing for a particular election cycle, all of the following apply to that contribution:

(a) The contribution is considered made for the election cycle that corresponds to the date of the written instrument.

(b) The contribution limits for the current election cycle apply to that contribution.

(c) A candidate committee may use that contribution to pay outstanding debts and obligations from a previous election cycle regardless of whether the contribution, when aggregated with any contributions made in that previous election cycle, would exceed the contribution limits for that previous election cycle.

(7) A candidate committee, a candidate, or a treasurer or agent of a candidate committee shall not accept a contribution with respect to an election cycle that exceeds the limitations in subsection (1), (2), (3), (4), (11), or (12).

(8) The contribution limits in subsection (1) for a candidate for local elective office are effective on the effective date of the amendatory act that provides for those contribution limits, however, only contributions received by that candidate on and after that date shall be used to determine if the contribution limit has been reached.

(9) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both, or, if the person is not an individual, by a fine of not more than $10,000.00.

(10) For purposes of the limitations provided in subsections (1) and (2), all contributions made by political committees or independent committees established by any corporation, joint stock company, domestic dependent sovereign, or labor organization, including any parent, subsidiary, branch, division, department, or local unit thereof, shall be considered to have been made by a single independent committee. By way of illustration and not limitation, all of the following apply as a result of the application of this requirement:

(a) All of the political committees and independent committees established by a for profit corporation or joint stock company, by a subsidiary of the for profit corporation or joint stock company, or by any combination thereof, are treated as a single independent committee.

(b) All of the political committees and independent committees established by a single national or international labor organization, by a labor organization of that national or international labor organization, by a local labor organization of that national or international labor organization, or by any other subordinate organization of that national or international labor organization, or by any combination thereof, are treated as a single independent committee.

(c) All of the political committees and independent committees established by an organization of national or international unions, by a state central body of that organization, by a local central body of that organization, or by any combination thereof, are treated as a single independent committee.

(d) All of the political committees and independent committees established by a nonprofit corporation, by a related state entity of that nonprofit corporation, by a related local entity of that nonprofit corporation, or by any combination thereof, are treated as a single independent committee.

(11) The limitation on a political committee's contributions under subsection (1) does not apply to contributions that are part of 1 or more bundled contributions delivered to the candidate committee of a candidate for statewide elective office and that are attributed to the political committee as prescribed in section 31. A political committee shall not make contributions to a candidate committee of a candidate for statewide elective office that are part of 1 or more bundled contributions delivered to that candidate committee, that are attributed to the political committee as prescribed in section 31, and that, in the aggregate for that election cycle, are more than the amount permitted a person other than an independent committee or political party committee in subsection (1).

(12) The limitation on an independent committee's contributions under subsection (2) does not apply to contributions that are part of 1 or more bundled contributions delivered to the candidate committee of a candidate for statewide elective office and that are attributed to the independent committee as prescribed in section 31. An independent committee shall not make contributions to a candidate committee of a candidate for statewide elective office that are part of 1 or more bundled contributions delivered to that candidate committee, that are attributed to the independent committee as prescribed in section 31, and that, in the aggregate for that election cycle, are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1).

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1978, Act 349, Imd. Eff. July 12, 1978 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.252a Contribution to house political party caucus committee or senate political party caucus committee; limitation; violation as misdemeanor; penalty.

Sec. 52a.

(1) Subject to section 46, a person shall not make contributions to a house political party caucus committee or a senate political party caucus committee that exceed $40,000.00 in a calendar year. A house political party caucus committee or a senate political party caucus committee or a treasurer or agent of the committee shall not accept a contribution with respect to a 2-year election cycle that exceeds the limitation in this section.

(2) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both, or, if the person is not an individual, by a fine of not more than $10,000.00.

History: Add. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013



Section 169.253 Contribution or expenditure by dependent minor.

Sec. 53.

For the purposes of sections 49 to 53 a contribution or expenditure by a dependent minor shall be reported in the name of the minor but shall be counted against the contribution limitations of the minor's parent or guardian, as set forth in section 52.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1977, Act 304, Imd. Eff. Jan. 4, 1978



Section 169.254 Contributions, expenditures, or volunteer personal services by corporation, joint stock company, domestic dependent sovereign, or labor organization, or by persons acting for corporation, joint stock company, domestic dependent sovereign, or labor organization; in-kind contribution; independent expenditures as to ballot questions; violation; penalty.

Sec. 54.

(1) Except with respect to the exceptions and conditions in subsections (2) and (3) and section 55, and to loans made in the ordinary course of business, a corporation, joint stock company, domestic dependent sovereign, or labor organization shall not make a contribution or expenditure or provide volunteer personal services that are excluded from the definition of a contribution under section 4(3)(a).

(2) An officer, director, stockholder, attorney, agent, or any other person acting for a labor organization, a domestic dependent sovereign, or a corporation or joint stock company, whether incorporated under the laws of this or any other state or foreign country, except corporations formed for political purposes, shall not make a contribution or expenditure or provide volunteer personal services that are excluded from the definition of a contribution under section 4(3)(a).

(3) Except for expenditures made by a corporation in the ordinary course of its business, an expenditure made by a corporation to provide for the collection and transfer of contributions to another separate segregated fund not established by that corporation, or to a separate segregated fund not connected to a nonprofit corporation of which the corporation is a member, constitutes an in-kind contribution by the corporation and is prohibited under this section. Advanced payment or reimbursement to a corporation by a separate segregated fund not established by that corporation, or by a separate segregated fund not connected to a nonprofit corporation of which the corporation is a member, does not cure a use of corporate resources otherwise prohibited by this section.

(4) A corporation, joint stock company, domestic dependent sovereign, or labor organization may make a contribution to a ballot question committee subject to this act. A corporation, joint stock company, domestic dependent sovereign, or labor organization may make an independent expenditure in any amount for the qualification, passage, or defeat of a ballot question. A corporation, joint stock company, domestic dependent sovereign, or labor organization that makes an independent expenditure under this subsection is considered a ballot question committee for the purposes of this act.

(5) A person who knowingly violates this section is guilty of a felony punishable, if the person is an individual, by a fine of not more than $5,000.00 or imprisonment for not more than 3 years, or both, or, if the person is not an individual, by a fine of not more than $10,000.00.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016
Constitutionality: Subsection (1) of this section does not violate the First Amendment and does not violate the Equal Protection Clause of the Fourteenth Amendment of the US Constitution. Austin v Michigan Chamber of Commerce, 494 US 652; 110 S Ct 1391; 108 L Ed 2d 652 (1990).



Section 169.255 Segregated fund for political purposes; establishment by connected organization; limitations; solicitation of contributions; prohibited practices; contribution to separate segregated fund; violation; penalty; exception; definitions.

Sec. 55.

(1) A connected organization may make an expenditure for the establishment or administration of, and solicitation, collection, or transfer of contributions to, a separate segregated fund to be used for political purposes. A separate segregated fund established by a connected organization under this section is limited to making contributions to, and expenditures on behalf of, candidate committees, ballot question committees, political party committees, political committees, independent committees, and other separate segregated funds.

(2) Contributions for a separate segregated fund established by a corporation, organized on a for profit basis, or a joint stock company under this section may be solicited from any of the following persons or their spouses:

(a) Stockholders of the corporation or company.

(b) Officers and directors of the corporation or company.

(c) Employees of the corporation or company who have policy making, managerial, professional, supervisory, or administrative nonclerical responsibilities.

(3) Contributions for a separate segregated fund established under this section by a corporation organized on a nonprofit basis may be solicited from any of the following persons or their spouses:

(a) Members of the corporation who are individuals.

(b) Stockholders or members of members of the corporation.

(c) Officers or directors of members of the corporation.

(d) Employees of the members of the corporation who have policy making, managerial, professional, supervisory, or administrative nonclerical responsibilities.

(e) Employees of the corporation who have policy making, managerial, professional, supervisory, or administrative nonclerical responsibilities.

(4) Contributions for a separate segregated fund established under this section by a labor organization may be solicited from any of the following persons or their spouses:

(a) Members of the labor organization who are individuals.

(b) Officers or directors of the labor organization.

(c) Employees of the labor organization who have policy making, managerial, professional, supervisory, or administrative nonclerical responsibilities.

(5) Contributions for a separate segregated fund established under this section by a domestic dependent sovereign may be solicited from an individual who is a member of any domestic dependent sovereign.

(6) Contributions shall not be obtained for a separate segregated fund established under this section by use of coercion or physical force, by making a contribution a condition of employment or membership, or by using or threatening to use job discrimination or financial reprisals. A connected organization shall not solicit or obtain contributions for a separate segregated fund established under this section from an individual described in subsection (2), (3), (4), or (5) on an automatic or passive basis including but not limited to a payroll deduction plan or reverse checkoff method. A connected organization may solicit or obtain contributions for a separate segregated fund established under this section from an individual described in subsection (2), (3), (4), or (5) on an automatic basis, including but not limited to a payroll deduction plan, only if the individual who is contributing to the fund affirmatively consents to the contribution.

(7) A contribution by an individual to a separate segregated fund that is aggregated with a dues or other payment to the connected organization may be collected by or made payable first to the connected organization for subsequent transfer to the separate segregated fund if all of the following occur:

(a) The individual making the contribution does either of the following:

(i) Specifically indicates in a record or electronic record that the amount collected, or a specified portion of the total amount if remitted as part of a dues or other payment to the connected organization, is a contribution to the separate segregated fund.

(ii) Fails to return a record or electronic record described in subparagraph (i), but remits payment to the connected organization in response to a specifically requested amount that includes a solicited contribution, the solicitation for a contribution was clearly distinguishable from any dues or other fees requested as part of the total, and the connected organization maintains a record or electronic record of the solicitation that includes the amount of the solicited contribution and the amount of any dues or other fees charged in conjunction with the solicitation for each contributor.

(b) The connected organization transfers the entire specified amount of any designated contribution, individually or aggregated with other contributions, to the separate segregated fund electronically or by written instrument. Any transfer of designated contributions shall be accompanied by or logically associated with a record or electronic record setting forth all information required under section 26 for each individual contributor whose contribution is transferred.

(c) The connected organization accounts for any contributions under this subsection in a manner that documents all of the following:

(i) The identity of the individual contributor.

(ii) The date, amount, and method of receipt for each individual contribution.

(iii) The date, amount, and method of all transfers to the separate segregated fund.

(d) The connected organization and the separate segregated fund adopt a written policy governing the handling, accounting, and transfer of any contribution under this subsection.

(e) In connection with an investigation or hearing under section 15 regarding any contributions under this subsection, the connected organization voluntarily agrees to make available to the secretary of state any records described in subdivisions (a) to (d) and provides those records at the request of the secretary of state.

(8) Except as otherwise provided in subsection (10), a person who knowingly violates this section is guilty of a felony punishable, if the person is an individual, by a fine of not more than $5,000.00 or imprisonment for not more than 3 years, or both, or, if the person is not an individual, by a fine of not more than $10,000.00.

(9) If a corporation, joint stock company, domestic dependent sovereign, or labor organization that obtains contributions for a separate segregated fund from individuals described in subsection (2), (3), (4), or (5) pays to 1 or more of those individuals a bonus or other remuneration for the purpose of reimbursing those contributions, then that corporation, joint stock company, domestic dependent sovereign, or labor organization is subject to a civil fine equal to 2 times the total contributions obtained from all individuals for the separate segregated fund during that calendar year.

(10) If a violation of this section results solely from the failure of a connected organization to transfer 1 or more contributions, that connected organization is not guilty of a felony as described in subsection (8), but shall notify the contributor of the failure to transfer the contribution and refund the full amount of the contribution to the contributor if requested. The penalties described in subsection (8) apply to any other violation of this section, including use or diversion of any contributions by a connected organization for a purpose not described in subsection (7) before those contributions are transferred to the separate segregated fund.

(11) As used in this section:

(a) "Connected organization" means a corporation organized on a for-profit or nonprofit basis, a joint stock company, a domestic dependent sovereign, or a labor organization formed under the laws of this or another state or foreign country, or a member of any such entity that is not an individual.

(b) "Record" and "electronic record" mean those terms as defined in section 2 of the uniform electronic transactions act, 2000 PA 305, MCL 450.832.

(c) "Written instrument" means a money order, or a check, cashier's check, or other negotiable instrument, as those terms are defined in section 3104 of the uniform commercial code, 1962 PA 174, MCL 440.3104, in the name of the connected organization and payable to the separate segregated fund.

History: 1976, Act 388, Eff. June 1, 1977 ;-- Am. 1994, Act 117, Eff. Apr. 1, 1995 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 2012, Act 277, Imd. Eff. July 3, 2012 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.256 Ordinance or resolution.

Sec. 56.

A county, city, township, village, or school district may not adopt an ordinance or resolution that is more restrictive than the provisions contained in this act.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976



Section 169.257 Contributions, expenditures, or volunteer personal services; prohibitions; civil action; use of public funds or resources for communication referencing local ballot questions; violation as misdemeanor; penalty.

Sec. 57.

(1) A public body or a person acting for a public body shall not use or authorize the use of funds, personnel, office space, computer hardware or software, property, stationery, postage, vehicles, equipment, supplies, or other public resources to make a contribution or expenditure or provide volunteer personal services that are excluded from the definition of contribution under section 4(3)(a). The prohibition under this subsection includes, but is not limited to, using or authorizing the use of public resources to establish or administer a payroll deduction plan to directly or indirectly collect or deliver a contribution to, or make an expenditure for, a committee. Advance payment or reimbursement to a public body does not cure a use of public resources otherwise prohibited by this subsection. This subsection does not apply to any of the following:

(a) The expression of views by an elected or appointed public official who has policy making responsibilities.

(b) Subject to subsection (3), the production or dissemination of factual information concerning issues relevant to the function of the public body.

(c) The production or dissemination of debates, interviews, commentary, or information by a broadcasting station, newspaper, magazine, or other periodical or publication in the regular course of broadcasting or publication.

(d) The use of a public facility owned or leased by, or on behalf of, a public body if any candidate or committee has an equal opportunity to use the public facility.

(e) The use of a public facility owned or leased by, or on behalf of, a public body if that facility is primarily used as a family dwelling and is not used to conduct a fund-raising event.

(f) An elected or appointed public official or an employee of a public body who, when not acting for a public body but is on his or her own personal time, is expressing his or her own personal views, is expending his or her own personal funds, or is providing his or her own personal volunteer services.

(2) If the secretary of state has dismissed a complaint filed under section 15(5) alleging that a public body or person acting for a public body used or authorized the use of public resources to establish or administer a payroll deduction plan to collect or deliver a contribution to, or make an expenditure for, a committee in violation of this section, or if the secretary of state enters into a conciliation agreement under section 15(10) that does not prevent a public body or a person acting for a public body to use or authorize the use of public resources to establish or administer a payroll deduction plan to collect or deliver a contribution to, or make an expenditure for, a committee in violation of this section, the following apply:

(a) The complainant or any other person who resides, or has a place of business, in the jurisdiction where the use or authorization of the use of public resources occurred may bring a civil action against the public body or person acting for the public body to seek declaratory, injunctive, mandamus, or other equitable relief and to recover losses that a public body suffers from the violation of this section.

(b) If the complainant or any other person who resides, or has a place of business, in the jurisdiction where the use or authorization of the use of public resources occurred prevails in an action initiated under this subsection, a court shall award the complainant or any other person necessary expenses, costs, and reasonable attorney fees.

(c) Any amount awarded or equitable relief granted by a court under this subsection may be awarded or granted against the public body or an individual acting for the public body, or both, that violates this section, as determined by the court.

(d) A complainant or any other person who resides, or has a place of business, in the jurisdiction where the use or authorization of the use of public resources occurred may bring a civil action under this subsection in any county in which venue is proper. Process issued by a court in which an action is filed under this subsection may be served anywhere in this state.

(3) Except for an election official in the performance of his or her duties under the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, a public body, or a person acting for a public body, shall not, during the period 60 days before an election in which a local ballot question appears on a ballot, use public funds or resources for a communication by means of radio, television, mass mailing, or prerecorded telephone message if that communication references a local ballot question and is targeted to the relevant electorate where the local ballot question appears on the ballot.

(4) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 1 year, or both, or if the person is not an individual, by 1 of the following, whichever is greater:

(a) A fine of not more than $20,000.00.

(b) A fine equal to the amount of the improper contribution or expenditure.

History: Add. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2012, Act 31, Imd. Eff. Feb. 28, 2012 ;-- Am. 2015, Act 269, Imd. Eff. Jan. 6, 2016



Section 169.261 State campaign fund; creation; administration; tax designation; appropriation; distribution of money; transfer to general fund.

Sec. 61.

(1) The state campaign fund is hereby created. The state treasurer shall administer the state campaign fund in accordance with this act.

(2) An individual whose tax liability under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, for a taxable year is $3.00 or more may designate that $3.00 be credited to the state campaign fund. In the case of a joint return of husband and wife having an income tax liability of $6.00 or more, each spouse may designate that $3.00 be credited to the state campaign fund.

(3) The tax designation authorized in this section shall be clearly and unambiguously printed on the first page of the state individual income tax return.

(4) Except as otherwise provided in this section, an amount equal to the cumulative amounts designated under subsection (2) each year shall be appropriated annually from the general fund of this state to the state campaign fund to be available beginning January 1 and continuing through December 31 of each year in which a governor is elected. Except as otherwise provided in this section, money appropriated under this section shall not lapse to the general fund but shall remain in the state campaign fund for distribution without fiscal year limitation except that any money remaining in the state campaign fund in excess of $10,000,000.00 on December 31 immediately following a gubernatorial general election shall lapse to the general fund.

(5) Before the distribution of money under this act to qualifying primary election candidates, the state treasurer shall set aside sufficient money from the state campaign fund to fully implement the formula for distributing money to qualifying general election candidates. If there is insufficient money in the state campaign fund to provide full funding to eligible primary election candidates, the available money shall be distributed to those candidates on a pro rata basis.

(6) For fiscal year 2006-2007 only, $7,200,000.00 shall be transferred from the state campaign fund to the general fund of this state.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1993, Act 262, Imd. Eff. Dec. 14, 1993 ;-- Am. 2007, Act 66, Imd. Eff. Sept. 28, 2007



Section 169.262 Candidates eligible to receive moneys; moneys to be spent and reported by candidate committee; filing statement of organization as condition to receiving moneys from state campaign fund; exemption from MCL 169.261 to 169.271.

Sec. 62.

(1) Only a candidate who established a single candidate committee which submitted a statement of organization according to procedures established by law may receive moneys under this act. Moneys received by a candidate pursuant to this act shall be spent only through the candidate committee and shall be reported by the candidate committee according to procedures established by law.

(2) If a candidate desires to receive moneys from the state campaign fund, the candidate shall file a statement of organization indicating the intent to seek qualifying contributions or to make qualifying expenditures. Contributions received or expenditures made before the filing of a statement of organization for the office of governor shall not be considered as a qualifying contribution.

(3) A candidate who does not apply for moneys from the state campaign fund is not subject to sections 61 to 71.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976



Section 169.263 Record of candidate's certified statements of qualifying contributions; contents of statement; notice of qualification to receive moneys; application for moneys; determination of amount; forwarding information and application to state treasurer; issuance of warrant.

Sec. 63.

(1) The secretary of state shall receive and keep a record of each candidate's certified statements of qualifying contributions. A statement shall include in alphabetical order the full name and street address of each person from whom a qualifying contribution is received during the reporting period, together with the amount of each contribution and the date received by the treasurer of the committee.

(2) The secretary of state shall promptly notify a candidate for nomination for governor when that candidate qualifies under this act to receive moneys from the state campaign fund.

(3) If a candidate desires to receive moneys from the state campaign fund and received notice of qualification for funding under subsection (2), the candidate shall apply to the secretary of state. The candidate shall state the amount of moneys desired from the state campaign fund in the application. The candidate shall state in the application for state campaign fund money that the candidate and the candidate's committee agree to adhere to expenditure limitations stated in section 67.

(4) The secretary of state shall determine the maximum amount for which the candidate qualifies under this act. The secretary of state shall forward information as to this amount and the application for funding to the state treasurer.

(5) The state treasurer shall issue a warrant drawn on the state campaign fund for an amount equal to the maximum amount which the candidate is qualified to receive or the amount applied for, whichever is less. The warrant shall not be issued before January 1 of the year in which the election for governor is to be held.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1977, Act 309, Imd. Eff. Jan. 4, 1978



Section 169.264 Payments to candidates in primary election; requirements; return of funds.

Sec. 64.

(1) A candidate in a primary election may obtain funds from the state campaign fund in an amount equal to $2.00 for each $1.00 of qualifying contribution if the candidate certifies to the secretary of state both of the following:

(a) That the candidate committee of the candidate received $75,000.00 or more of qualifying contributions.

(b) That the full name and address of each person making a qualifying contribution is recorded by the candidate committee of the candidate certifying. This requirement is in addition to and not in lieu of any other requirements relating to the recording and reporting of contributions.

(2) A candidate is not entitled to funds from the state campaign fund for a primary election if it is determined the name of the candidate is ineligible to appear on the primary election ballot pursuant to section 53 of the Michigan election law, Act No. 116 of the Public Acts of 1954, as amended, being section 168.53 of the Michigan Compiled Laws. A candidate who does not file nominating petitions for the office of governor or who files an insufficient petition for that office shall return all funds received from the state campaign fund for that primary election.

(3) A candidate shall not receive from the state campaign fund for a primary more than $990,000.00.

(4) For purposes of this section, primary election is the election described in section 52 of Act No. 116 of the Public Acts of 1954, as amended, being section 168.52 of the Michigan Compiled Laws.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1993, Act 262, Imd. Eff. Dec. 14, 1993



Section 169.265 Nominees entitled to receive funds.

Sec. 65.

(1) A major political party nominee is entitled to an amount from the state campaign fund of not more than $1,125,000.00 for a general election. A candidate, subject to law, may raise the remaining amount of the permissible expenditure limit in private contributions. An eligible candidate in a general election may elect to accept partial payment of money from the state campaign fund and instead raise private contributions as provided by law that, when added to the amount received from the state campaign fund, do not exceed the expenditure limit designated in section 67.

(2) A minor political party nominee whose party received 5% or more of the vote for the same office in the last election is entitled to an amount from the state campaign fund of not more than $1,125,000.00, multiplied by the number of popular votes the minor party received in the preceding general election for governor and then divided by the average number of votes the major parties received in that general election for governor.

(3) A minor political party nominee not eligible under subsection (2) but who receives more than 5% of the vote in that general election for governor is entitled to reimbursement from the state campaign fund in an amount of not more than $1,125,000.00, multiplied by the number of popular votes the minor party received in the preceding general election for governor and then divided by the average number of votes the major parties received in that general election for governor.

(4) A minor political party nominee qualified under subsection (2) who receives more popular votes in an election than the candidate of that minor political party received at the preceding election is entitled to additional reimbursement from the state campaign fund in an amount determined as follows:

(a) Compute the amount that the candidate would have received under subsection (3) had the candidate otherwise qualified.

(b) Subtract the amount received under subsection (2) from the amount computed under subdivision (a).

(5) A candidate listed on the ballot in the general election is entitled to $1.00 for each $1.00 of qualifying contributions certified to the secretary of state pursuant to this act up to $750,000.00, if the candidate has certified to the secretary of state $75,000.00 or more in qualifying contributions. A candidate who chooses to receive any public funds under this subsection shall not receive any money under subsection (1), (2), (3), or (4).

(6) A major political party nominee shall receive from the state treasurer $56,250.00 of the funds that the candidate may be entitled to under this section not later than 10 days after the primary election, unless there is less than a 2% difference in vote totals of the top 2 primary election candidates of the same political party according to unofficial vote totals available to the secretary of state. The balance of any funds owed to a major political party nominee under this section shall be payable by the state treasurer within 3 days after the board of state canvassers' certification of the primary election results, but not later than 30 days after the primary election. Any funds paid to a major political party nominee under this section either erroneously or based on election results that are reversed due to a recount or fraud shall be repaid by that major political party nominee to the state treasurer within 60 days of receipt of notification by certified mail from the state treasurer.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1980, Act 204, Imd. Eff. July 18, 1980 ;-- Am. 1993, Act 262, Imd. Eff. Dec. 14, 1993



Section 169.266 Application of funds against qualified campaign expenditures; “qualified campaign expenditure” defined; separate account for funds received; payment of qualified expenditures; disposition of unexpended balance; use of payment for expenditures in subsequent election prohibited; violation; penalty.

Sec. 66.

(1) A candidate may only apply the funds received under this act from the state campaign fund against qualified campaign expenditures.

(2) As used in this section, “qualified campaign expenditure” means an expenditure for services, materials, facilities, or other things of value by the candidate committee to further the candidate's nomination or election to office during the year in which the primary or general election in which the candidate seeks nomination or election is held. Qualified campaign expenditure does not include any of the following:

(a) An expenditure in violation of any law of the United States or of this state.

(b) A payment made to the candidate or a relative within the third degree of consanguinity of the candidate, or to a business with which the candidate or the relative is associated.

(c) A payment to the extent clearly in excess of the fair market value of services, materials, facilities, or other things of value received in exchange.

(d) That portion of any salary or wage to an individual in excess of $5,000.00 per month.

(e) Payment from petty cash.

(f) Gifts, except brochures, buttons, signs, and other printed campaign material.

(g) Payment to a defense fund.

(h) An expenditure by a candidate committee for an incidental expense under section 21a.

(3) A candidate shall keep the funds received under this act from the state campaign fund in a separate account. The candidate's qualified expenditures may be paid from the separate account unless the account does not have a balance. An unexpended balance in the separate account shall be refunded and credited to the general fund within 60 days after the election for which the funds were received. Payment received from the state campaign fund for expenditures in 1 election shall not be used for expenditures in a subsequent election.

(4) A person who knowingly violates this section is guilty of a felony punishable, if the person is an individual, by a fine of not more than $2,000.00, or imprisonment for not more than 3 years, or both, or, if the person not an individual, by a fine of not more than $10,000.00.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1993, Act 262, Imd. Eff. Dec. 14, 1993 ;-- Am. 1994, Act 411, Imd. Eff. Dec. 29, 1994



Section 169.267 Limitations on expenditures; exceptions; violation as misdemeanor; penalty; prohibitions.

Sec. 67.

(1) Expenditures made by a candidate committee to further the nomination or election of a candidate may not exceed $2,000,000.00 in the aggregate for 1 election. An expenditure by a candidate committee for an incidental expense under section 21a is not considered an expenditure for the purposes of the expenditure limitations set forth in this subsection.

(2) An expenditure by a candidate committee to purchase space in a newspaper or other periodical or time on radio or television for the purpose of responding to an editorial in the same newspaper or periodical or on the same station or channel that was unfavorable to the committee's candidate or that endorsed the candidate's opponent is not considered an expenditure for the purposes of the expenditure limitations set forth in subsection (1). This subsection only applies to 1 response made to a particular editorial, unfavorable report, or endorsement of an opponent and does not apply unless the candidate is refused free space or time in which to answer.

(3) A person who knowingly violates subsection (1) is guilty of a misdemeanor punishable by a fine of not more than $1,000.00, or imprisonment for not more than 90 days, or both.

(4) If a person who is subject to this section is found guilty, the circuit court, on application by the attorney general, may prohibit that person from assuming the duties of a public office or from receiving compensation from public funds, or both.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1993, Act 262, Imd. Eff. Dec. 14, 1993 ;-- Am. 1994, Act 411, Imd. Eff. Dec. 29, 1994



Section 169.268 Debt limitation; violation; penalty; prohibitions.

Sec. 68.

(1) A debt for goods, services, materials, facilities, or anything of value in furtherance of, or in opposition to, the nomination for, or election to, office of a candidate shall not be incurred by a person which, when paid, will cause the expenditures of that candidate or person to exceed any limit imposed by this act. A person who knowingly violates this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00, or imprisoned for not more than 90 days, or both.

(2) If a person who is subject to this section is found guilty, the circuit court of that county, on application by the attorney general, may prohibit that person from assuming the duties of a public office or from receiving compensation from public funds, or both.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976



Section 169.269 Limitations on contributions for election cycle; "immediate family" defined; determination of election cycle beginning and ending; notices; violation as misdemeanor; penalty; bundled contributions.

Sec. 69.

(1) Except as provided in subsection (6) or (10) and subject to section 46, a person other than an independent committee or a political party committee shall not make contributions to a candidate committee of a candidate that are more than $6,800.00 in value for an election cycle.

(2) Except as provided in subsection (11), an independent committee shall not make contributions to a candidate committee that for an election cycle are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1).

(3) A political party committee that is a state central committee shall not make contributions to a candidate committee that for an election cycle are more than $750,000.00.

(4) A political party committee that is a congressional district or county committee shall not make contributions to a candidate committee that for an election cycle are more than $30,000.00.

(5) A candidate committee, a candidate, or a treasurer or agent shall not accept a contribution with respect to an election cycle that exceeds a limitation in subsections (1) to (4), or (10).

(6) As used in this subsection, "immediate family" means a spouse, parent, brother, sister, son, or daughter. A candidate and members of that candidate's immediate family may not contribute in total to that person's candidate committee an amount that is more than $50,000.00 in value for an election cycle.

(7) Sections 5(3) and 52(6) apply to determining when an election cycle begins and ends and to which election cycle a particular contribution is attributed.

(8) The candidate committee of a candidate for governor that does not apply for funds from the state campaign fund and that accepts from the candidate and the candidate's immediate family contributions that total for an election cycle more than $340,000.00 shall notify the secretary of state in writing within 48 hours after receipt of this amount. Within 2 business days after receipt of this notice, the secretary of state shall send notice to all candidates who are either seeking the same nomination, in the case of a primary election, or election to that same office, in the case of a general election, informing those candidate committees of all of the following:

(a) That the expenditure limits provided in section 67 are waived for the remainder of that election for those notified candidate committees that receive funds from the state campaign fund under this act.

(b) That the expenditure limits of section 67 are not waived for the purpose of determining the amount of public funds available to a candidate under section 64 or 65.

(9) A person who knowingly violates this section is guilty of a misdemeanor punishable, if the person is an individual, by a fine of not more than $1,000.00 or imprisonment for not more than 90 days, or both, or, if the person is not an individual, by a fine of not more than $10,000.00.

(10) The limitation on a political committee's contributions under subsection (1) does not apply to contributions that are part of 1 or more bundled contributions delivered to the candidate committee of a candidate for statewide elective office and that are attributed to the political committee as prescribed in section 31. A political committee shall not make contributions to a candidate committee of a candidate for statewide elective office that are part of 1 or more bundled contributions delivered to that candidate committee, that are attributed to the political committee as prescribed in section 31, and that, in the aggregate for that election cycle, are more than the amount permitted a person other than an independent committee or political party committee in subsection (1).

(11) The limitation on an independent committee's contributions under subsection (2) does not apply to contributions that are part of 1 or more bundled contributions delivered to the candidate committee of a candidate for statewide elective office and that are attributed to the independent committee as prescribed in section 31. An independent committee shall not make contributions to a candidate committee of a candidate for statewide elective office that are part of 1 or more bundled contributions delivered to that candidate committee, that are attributed to the independent committee as prescribed in section 31, and that, in the aggregate for that election cycle, are more than 10 times the amount permitted a person other than an independent committee or political party committee in subsection (1).

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1989, Act 95, Imd. Eff. June 21, 1989 ;-- Am. 1995, Act 264, Eff. Mar. 28, 1996 ;-- Am. 1996, Act 590, Eff. Mar. 31, 1997 ;-- Am. 2001, Act 250, Eff. Mar. 22, 2002 ;-- Am. 2013, Act 252, Imd. Eff. Dec. 27, 2013



Section 169.270 Reporting contribution or expenditure controlled or directed by another person.

Sec. 70.

A contribution or expenditure which is controlled by, or made at the direction of, another person, including a parent organization, subsidiary, division, committee, department, branch, or local unit of a person, shall be reported by the person making the expenditure or contribution, and shall be regarded as an expenditure or contribution attributable to both persons for purposes of expenditure or contribution limits.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976



Section 169.271 Prohibited contributions; violation; penalty.

Sec. 71.

(1) A contribution shall not be made by a person to another person with the agreement or arrangement that the person receiving the contribution will then transfer that contribution to a particular candidate committee.

(2) A candidate committee shall not make a contribution to another candidate committee. This subsection does not prohibit the purchase of tickets to another candidate committee's fund-raising event that does not exceed $100.00 per candidate committee in any calendar year. A person who knowingly violates this section is guilty of a misdemeanor and shall be punishable by a fine of not more than $1,000.00, or imprisonment for not more than 90 days, or both.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1994, Act 411, Imd. Eff. Dec. 29, 1994



Section 169.281 Repeal of MCL 168.901 to 168.929; effective date.

Sec. 81.

(1) Sections 901 to 929 of Act No. 116 of the Public Acts of 1954, as amended, being sections 168.901 to 168.929 of the Compiled Laws of 1970, are repealed.

(2) Subsection (1) shall not take effect until June 1, 1977.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976



Section 169.282 Application of penalty provisions; payment of late filing fee; expenditure of $200.00 or more as contribution to ballot question committee; penalty or late filing fee; effective date of MCL 169.235.

Sec. 82.

(1) The penalty provisions of this act shall not apply to an act or omission occurring before December 1, 1977 except that a late filing fee shall not be due or payable for an act or omission occurring before May 16, 1978 provided the act or omission is corrected before May 16, 1978. If a late filing fee has been paid before that date, it shall be returned by the person who collected the late filing fee upon written request of the person who paid the late filing fee.

(2) A penalty or late filing fee imposed pursuant to section 24, 34, or 35 shall neither be enforceable nor due or payable as a result of a person making expenditures of $200.00 or more as a contribution to a ballot question committee before October 15, 1981. If a person has paid a late filing fee as a result of an expenditure of $200.00 or more as a contribution to a ballot question committee before July 1, 1981, the late filing fee imposed pursuant to section 24, 34, or 35 shall be returned by the person who collected the late filing fee upon written request of the person who paid it.

(3) Section 35 shall not take effect until June 30, 1978.

History: 1976, Act 388, Imd. Eff. Dec. 30, 1976 ;-- Am. 1978, Act 193, Imd. Eff. June 4, 1978 ;-- Am. 1981, Act 102, Imd. Eff. July 16, 1981









Chapter 200 - Miscellaneous Election Acts

Act 246 of 1941 INITIATORY AND REFERENDUM PETITIONS (200.1 - 200.14)



Act 400 of 1921 CONVENTION DELEGATES AND PARTY COMMITTEES (200.31 - 200.44)



Act 280 of 1964 ELECTION DATES FOR 1964 (200.51 - 200.59)



Act 144 of 1921 PRIMARY ELECTION FOR NOMINATION OF VILLAGE OFFICERS (200.61 - 200.65)

Section 200.61 Primary elections for nomination of village officers; referendum on act.

Sec. 1.

The village council of any village in the state, upon petition of 10 per centum of the qualified voters thereof, shall submit the question as to whether said village shall come under the provisions of this act and if adopted by a majority vote of the qualified voters participating in said election then this act shall be in force and effect and the nomination of all candidates of all political parties or organizations for village offices shall be conducted as herein provided.

History: 1921, Act 144, Eff. Aug. 18, 1921 ;-- CL 1929, 2966 ;-- CL 1948, 200.61



Section 200.61a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 1a.

A petition under section 1 or 3, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 157, Eff. Mar. 23, 1999



Section 200.62 Village caucus; time, vote by ballot, general election law applicable.

Sec. 2.

The caucus for such nomination shall be open from 2 o'clock p.m. to 8 o'clock p.m. on the day designated therefor. All votes cast at such caucus shall be by ballot, and all laws applicable to the furnishing of ballots and the depositing, counting, and canvassing of the same, provided by general law for the election of such village officers are hereby made applicable for such caucus: Provided, That the village council may direct that the polls of said caucus be held open from 8 o'clock a.m. until 8 o'clock p.m. on the day designated therefor.

History: 1921, Act 144, Eff. Aug. 18, 1921 ;-- CL 1929, 2967 ;-- CL 1948, 200.62



Section 200.63 Separate party ballots; nomination petitions.

Sec. 3.

There shall be separate ballots for the nomination of candidates for each political party or organization in such village. In order to secure the placing of his or her name upon any ballot it shall be necessary for such candidate to file with the village clerk, not less than 10 days before the date designated for the holding of such caucus, a petition signed by not less than 1 nor more than 4 per centum of the electors of such village as shown by the registration books thereof, asking that his or her name be placed upon such ballot and designating the office and the political party or organization upon whose ballot he or she desires to have such name so placed.

History: 1921, Act 144, Eff. Aug. 18, 1921 ;-- CL 1929, 2968 ;-- CL 1948, 200.63



Section 200.64 Candidates declared nominees.

Sec. 4.

The candidates receiving the highest number of votes on each political party ballot, for the office designated, shall be declared the nominees for such offices of such party at the ensuing annual village election.

History: 1921, Act 144, Eff. Aug. 18, 1921 ;-- CL 1929, 2969 ;-- CL 1948, 200.64



Section 200.65 Return to former system of nomination.

Sec. 5.

Any village adopting the provisions of this act may at any time thereafter return to the system of nominating candidates for office as provided under the general election laws of the state by following the same procedure as provided in this act for adopting the provisions thereof: Provided, That such action to return to the system of nominating candidates under the general election law shall be made only upon a petition signed by 10 per centum of the qualified electors of such village.

History: 1921, Act 144, Eff. Aug. 18, 1921 ;-- CL 1929, 2970 ;-- CL 1948, 200.65






Act 211 of 1917 PRESERVATION OF CONGRESSIONAL ELECTION BALLOTS (200.81 - 200.86)



Act 3 of 1919 PRESERVATION OF BALLOTS FOR U.S. SENATOR (200.91 - 200.102)



Act 204 of 1923 ORGANIZATIONS FORMED TO INITIATE LEGISLATION (200.121 - 200.127)



Act 292 of 1947 CONVENTION TO REVISE CONSTITUTION (200.201 - 200.204)



Act 43 of 1954 CONSOLIDATION OF ELECTION PRECINCTS (200.251 - 200.253)

Section 200.251 Consolidation of precincts.

Sec. 1.

Precinct No. 2 of Leland township and Precinct No. 2 of Glen Arbor township of Leelanau county are hereby made a part of Precinct No. 1 of their respective townships for the purpose of this election law. The registration books and other election records of Precinct No. 2 of Leland township, Leelanau county, consisting of North Manitou Island, and of Precinct No. 2 of Glen Arbor township, Leelanau county, consisting of South Manitou Island, shall become a part of the records of Precinct No. 1 of their respective townships. Registered electors of North Manitou Island may vote in Precinct No. 1 of Leland township, Leelanau county, and registered electors of South Manitou Island may vote in Precinct No. 1 of Glen Arbor township, Leelanau county, either in person or by absent voter's ballot.

History: 1954, Act 43, Eff. June 1, 1955



Section 200.252 Act supplemental.

Sec. 2.

This act is hereby declared to be supplemental to the election law of the state.

History: 1954, Act 43, Eff. June 1, 1955



Section 200.253 Effective date.

Sec. 3.

This act shall become effective June 1, 1955.

History: 1954, Act 43, Eff. June 1, 1955






Act 239 of 1955 BOARD OF STATE CANVASSERS (200.301 - 200.307)






Chapter 201 - Vacancies in Office

R.S. of 1846 Revised Statutes of 1846 (201.1 - 201.17)

R-S-1846-201-1-15 CHAPTER 15 Chapter 15. Of resignations, vacancies, and removals, and of supplying vacancies. (201.1...201.17)

R-S-1846-201-1-15-RESIGNATIONS. RESIGNATIONS. (201.1...201.2)

Section 201.1 Resignation from public office; to whom made.

Sec. 1.

Resignations shall be made as follows:

1. By officers appointed by the governor alone, or by the governor by and with the advice and consent of the senate, or both branches of the legislature, to the governor;

2. By all other officers holding their offices by appointment, and not by election, to the body, board, or officer that appointed them;

3. By all other officers holding their offices by election, to the governor, if the governor is authorized to fill the vacancy created by the resignation.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 473 ;-- CL 1871, 615 ;-- How. 647 ;-- CL 1897, 1153 ;-- CL 1915, 239 ;-- CL 1929, 3348 ;-- CL 1948, 201.1 ;-- Am. 1954, Act 40, Eff. June 1, 1955 ;-- Am. 1957, Act 194, Eff. Sept. 27, 1957



Section 201.2 Resignation from public office; statement filed with secretary of state.

Sec. 2.

It shall be the duty of all officers, bodies, or boards to whom the resignation of any office contemplated in the last preceding section, is authorized to be made, or who are authorized to fill any vacancy in any of said offices, or to order a special election therefor, when duly informed of the existence of such vacancy, to cause to be filed in the office of the secretary of state, a statement of the occurrence, with the date and cause of such vacancy.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 474 ;-- CL 1871, 616 ;-- How. 648 ;-- CL 1897, 1154 ;-- CL 1915, 240 ;-- CL 1929, 3349 ;-- CL 1948, 201.2






R-S-1846-201-1-15-VACANCIES. VACANCIES. (201.3...201.3)

Section 201.3 Vacancies; creation.

Sec. 3.

Every office shall become vacant, on the happening of any of the following events, before the expiration of the term of such office:

1. The death of the incumbent;

2. His resignation;

3. His removal from office;

4. His ceasing to be an inhabitant of this state; or, if the office be local, of the district, county, township, city, or village, for which he shall have been appointed, or within which the duties of his office are required to be discharged;

5. His conviction of any infamous crime, or of any offense involving a violation of his oath of office;

6. The decision of a competent tribunal, declaring void his appointment, or,

7. His refusal or neglect to take his oath of office, or to give, or renew any official bond, or to deposit such oath, or bond, in the manner and within the time prescribed by law.

History: R.S. 1846, Ch. 15 ;-- Am. 1851, Act 172, Imd. Eff. June 27, 1851 ;-- CL 1857, 475 ;-- CL 1871, 617 ;-- How. 649 ;-- CL 1897, 1155 ;-- CL 1915, 241 ;-- CL 1929, 3350 ;-- CL 1948, 201.3 ;-- Am. 1954, Act 40, Eff. June 1, 1955






R-S-1846-201-1-15-REMOVALS-FROM- REMOVALS FROM OFFICE. (201.4... 201.13)

Section 201.4 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 201.5 Vacancy appointee, removal by governor.

Sec. 5.

All officers who are or shall be appointed by the governor to fill a vacancy which shall have existed during the recess of the legislature, may be removed by the governor.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 477 ;-- CL 1871, 619 ;-- How. 652 ;-- CL 1897, 1158 ;-- CL 1915, 244 ;-- CL 1929, 3352 ;-- CL 1948, 201.5



Section 201.6 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 201.7 Inquiry by attorney general or prosecutor; procedure; compensation of nonresident probate judge; endorsement of witnesses on charges; grand jury testimony.

Sec. 7.

The governor may direct the attorney general or the prosecuting attorney of the county in which such officer may be, unless such prosecuting attorney be the officer charged, to conduct an inquiry into the charges made, and the said attorney general or such prosecuting attorney shall thereupon give at least 8 days' notice to the officer accused of the time and place at which he will proceed to the examination of witnesses in relation to such charges before some circuit court commissioner or judge of probate for the same county, or any judge of probate who may be appointed by the governor for such purpose, and he shall also, at the time of giving such notice, serve upon the officer accused a copy of such charges. If the judge of probate so appointed resides other than in the county in which the accused resides, such judge of probate shall be paid by such county the sum of $10.00 per day and expenses for time actually used in such hearing.

Upon application of the accused officer, the commissioner or probate judge shall require the endorsement of witnesses on the charges in the same manner and subject to the same rules of law as is required in criminal cases.

In proceedings under this act originated by complaint filed by a grand juror acting pursuant to section 4 of chapter 7 of Act No. 175 of the Public Acts of 1927, as amended, being section 767.4 of the Compiled Laws of 1948, the testimony of a witness before the grand juror, if he is also a witness in the removal proceedings, shall be made available for the purpose of determining whether it is consistent with or different from the testimony before the grand juror. The commissioner or probate judge shall make a preliminary examination of the testimony given by the witness before the grand juror and shall limit the availability thereof to those portions relevant to the removal proceeding.

History: R.S. 1846, Ch. 15 ;-- Am. 1853, Act 19, Imd. Eff. Jan. 29, 1853 ;-- CL 1857, 479 ;-- Am. 1871, Act 63, Eff. July 18, 1871 ;-- CL 1871, 621 ;-- How. 654 ;-- CL 1897, 1160 ;-- CL 1915, 246 ;-- Am. 1923, Act 8, Eff. Aug. 30, 1923 ;-- CL 1929, 3354 ;-- CL 1948, 201.7 ;-- Am. 1960, Act 145, Eff. Aug. 7, 1960
Constitutionality: Order of court of appeals, declaring this section unconstitutional, affirmed by an equally divided court on grounds that statute unlawfully imposes executive functions on judicial officers in contravention of Const 1963, art III, § 2. Buback v Governor, 380 Mich 209; 156 NW2d 549 (1968).



Section 201.8 Subpoenas; issuance, enforcement, witness fees.

Sec. 8.

The attorney general or prosecuting attorney may issue subpoenas, signed by him with his name of office, to compel the attendance of any witness whom he shall deem material, before said circuit court commissioner or judge of probate, and such commissioner or judge of probate shall have the same power to enforce obedience to such subpoena by attachment, and to commit any person who shall refuse to be sworn or to answer, as the circuit court would have in a civil cause pending therein, and the fees of such witnesses shall be the same as in civil cases, and shall be a charge against the county.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 480 ;-- Am. 1871, Act 63, Eff. July 18, 1871 ;-- CL 1871, 622 ;-- Am. 1879, Act 243, Eff. Aug. 30, 1879 ;-- How. 655 ;-- CL 1897, 1161 ;-- CL 1915, 247 ;-- CL 1929, 3355 ;-- CL 1948, 201.8



Section 201.9 Subpoenas; accused entitled to.

Sec. 9.

On the application of the officer accused to the prosecuting attorney, or to any justice of the peace, he shall be entitled to the like process of subpoena, obedience to which may be enforced in the same manner as provided in the last preceding section by the commissioner, or judge of probate, before whom the witness may be conducted.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 481 ;-- Am. 1871, Act 63, Eff. July 18, 1871 ;-- CL 1871, 623 ;-- How. 656 ;-- CL 1897, 1162 ;-- CL 1915, 248 ;-- CL 1929, 3356 ;-- CL 1948, 201.9



Section 201.10 Testimony; transcript, summary transmitted to governor and accused; fees.

Sec. 10.

At the time and place there specified in the notice, the commissioner or judge of probate, before whom such inquiry shall be conducted, shall proceed to take the testimony of the witnesses produced before him by the attorney general or prosecuting attorney and by the officer accused, which witnesses shall be sworn by such commissioner or judge of probate and every answer given by them to any question, which either party shall require to be reduced to writing, shall be taken stenographically or in writing under the direction of such commissioner or judge of probate, and such testimony shall be certified by the commissioner or judge of probate, taking the same to be a correct transcript of all of the testimony so taken in said hearing. The commissioner or judge of probate shall observe the rules of evidence as are followed in chancery cases and shall have authority to rule on questions of procedural law. He may authorize the taking of depositions in the same manner as is provided for civil cases. Such testimony so taken and certified shall be delivered by said commissioner or judge of probate to such prosecuting attorney or attorney general, who shall transmit the same with a summary of such testimony to the governor, and the fees of the commissioner or other officer for the performance of such services shall be a charge against the county. If requested by the accused officer prior to the close of taking testimony, a copy of the summary shall be transmitted to him at the same time it is transmitted to the governor. The accused officer shall then be permitted to examine the transcript of testimony furnished to the governor and to prepare his own summary thereof and deliver it to the governor, with a copy to the prosecuting attorney or attorney general, not later than 15 days after the original summary was transmitted to the governor.

History: R.S. 1846, Ch. 15 ;-- Am. 1853, Act 19, Imd. Eff. Jan. 29, 1853 ;-- CL 1857, 482 ;-- Am. 1871, Act 63, Eff. July 18, 1871 ;-- CL 1871, 624 ;-- Am. 1879, Act 243, Eff. Aug. 30, 1879 ;-- Am. 1883, Act 27, Eff. Sept. 8, 1883 ;-- How. 657 ;-- CL 1897, 1163 ;-- CL 1915, 249 ;-- Am. 1923, Act 8, Eff. Aug. 30, 1923 ;-- CL 1929, 3357 ;-- CL 1948, 201.10 ;-- Am. 1960, Act 145, Eff. Aug. 17, 1960



Section 201.11 Charges against prosecuting attorney; investigation, procedure.

Sec. 11.

Whenever charges shall be made against any prosecuting attorney as provided in section 7(6) of this chapter, the governor shall direct the attorney general, or the prosecuting attorney of some county adjoining that in which the accused resides, or some other attorney at law, to conduct the inquiry into such charges, and such officer or attorney, when so directed, shall have and exercise the same powers to conduct such inquiry, and shall proceed therein in the same manner, as the prosecuting attorney of the proper county is authorized and required to do in other cases.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 483 ;-- CL 1871, 625 ;-- How. 658 ;-- CL 1897, 1164 ;-- CL 1915, 250 ;-- CL 1929, 3358 ;-- CL 1948, 201.11



Section 201.12, 201.13 Repealed. 1954, Act 116, Eff. June 1, 1955.






R-S-1846-201-1-15-SUPPLYING-VACA SUPPLYING VACANCIES. (201.14...201.17)

Section 201.14 Governor may fill certain vacancies during recess of legislature, term.

Sec. 14.

When during the recess of the legislature there shall be in either of the offices to be appointed by the governor alone or by the governor, by and with the advice and consent of the senate, or of both branches of the legislature, or by the legislature without the concurrence of the governor no officer duly authorized to execute the duties thereof, some suitable person may be selected and appointed by the governor to perform the duties of either of said officers for the time being, and when during the recess of the legislature the term of office of any officer appointed by the governor alone, or by the governor with the advice and consent of the senate or of both branches of the legislature, or by the legislature, without the concurrence of the governor shall expire, the governor shall have power to appoint some suitable person to such office, and such person shall hold such office unless sooner removed by competent authority, until the close of the next session of the legislature or until his successor is appointed, or elected and qualified.

History: R.S. 1846, Ch. 15 ;-- Am. 1851, Act 172, Imd. Eff. June 27, 1851 ;-- CL 1857, 486 ;-- CL 1871, 628 ;-- How. 662 ;-- CL 1897, 1168 ;-- CL 1915, 254 ;-- CL 1929, 3361 ;-- CL 1948, 201.14



Section 201.15 Vacancies in certain county offices; temporary appointment.

Sec. 15.

When at any time there shall be in either of the offices of county clerk or prosecuting attorney, no officer duly authorized to execute the duties thereof, the judge of the circuit court of the circuit in which the county where such vacancy exists shall be situated may appoint some suitable person to perform the duties of either of said officers for the time being; and when at any time there shall be in either of the offices of sheriff, coroner, register of deeds or county surveyor, no officer duly authorized to execute the duties thereof some suitable person may be appointed by the county clerk and prosecuting attorney of the county to perform the duties of either of said offices for the time being.

History: R.S. 1846, Ch. 15 ;-- Am. 1851, Act 172, Imd. Eff. June 27, 1851 ;-- CL 1857, 487 ;-- CL 1871, 629 ;-- How. 663 ;-- CL 1897, 1169 ;-- CL 1915, 255 ;-- CL 1929, 3362 ;-- CL 1948, 201.15



Section 201.16 Oaths and bonds of appointees.

Sec. 16.

Each of the persons appointed in pursuance of either of the 2 last preceding sections, shall before proceeding to execute the duties assigned him, comply with such conditions and directions as shall be prescribed and given relative to oaths and bonds, by the officer or officers appointing him as aforesaid.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 488 ;-- CL 1871, 630 ;-- How. 664 ;-- CL 1897, 1170 ;-- CL 1915, 256 ;-- CL 1929, 3363 ;-- CL 1948, 201.16



Section 201.17 Officers appointed by governor during recess, term.

Sec. 17.

All officers appointed by the governor during the recess of the legislature, shall continue to exercise the duties of their respective offices, until the close of the next succeeding session, unless others shall be appointed in their stead by competent authority, and shall have entered upon the discharge of their respective duties.

History: R.S. 1846, Ch. 15 ;-- CL 1857, 489 ;-- CL 1871, 631 ;-- How. 665 ;-- CL 1897, 1171 ;-- CL 1915, 257 ;-- CL 1929, 3364 ;-- CL 1948, 201.17












Act 199 of 1923 FILLING OF VACANCIES (201.31 - 201.37)

Section 201.31 Vacancies in office; state officers; appointment by governor, term.

Sec. 1.

Whenever a vacancy shall occur in any elective or appointive state office, other than the office of senator or representative in the state legislature or representative or senator in congress or a judge of a court of record, the governor shall fill such vacancy by appointment for the remainder of the unexpired term of such office.

History: 1923, Act 199, Eff. Aug. 30, 1923 ;-- CL 1929, 3365 ;-- CL 1948, 201.31
Former Law: See Ch. 4 of Act 203 of 1917.



Section 201.32-201.34 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 201.35 Vacancies in office; county officers; appointment, term.

Sec. 5.

When a vacancy shall occur in an elective or appointive county office, it shall be filled in the following manner:

1. If the vacancy shall be in the office of county clerk or prosecuting attorney it shall be filled by appointment by the judge or judges of that judicial circuit and the person appointed shall hold office for the remainder of the unexpired term.

2. If the vacancy shall be in any other county office, either elective or appointive, the judge of probate, the county clerk and the prosecuting attorney shall appoint some suitable person to fill such vacancy and the person so appointed shall hold such office for the remainder of the unexpired term.

History: 1923, Act 199, Eff. Aug. 30, 1923 ;-- CL 1929, 3369 ;-- CL 1948, 201.35



Section 201.36 Repealed. 1954, Act 116, Eff. June 1, 1955.



Section 201.37 Vacancies in office; village or city officers; filling.

Sec. 7.

Whenever a vacancy shall occur in an elective or appointive village or city office, it shall be filled in the manner provided by the law or charter governing the filling of vacancies in the village or city in which the vacancy occurs.

History: 1923, Act 199, Eff. Aug. 30, 1923 ;-- CL 1929, 3371 ;-- CL 1948, 201.37






Act 159 of 1851 VACANCIES IN CERTAIN STATE OFFICES (201.41 - 201.41)



Act 76 of 1917 VACANCIES IN OFFICE OF JUSTICE OF PEACE (201.51 - 201.52)

Section 201.51 Repealed. 1980, Act 180, Imd. Eff. July 2, 1980.



Section 201.52 Designation of substitute municipal judges or justice.

Sec. 2.

When the judge of the municipal court or the justice of the peace in any city having only 1 municipal judge or justice of the peace, who is paid a salary in lieu of fees, is unable to perform the duties of his office by reason of illness or absence from the city, said judge, justice of the peace, or his chief clerk may designate any other justice of the peace or municipal judge of the same county to sit in the court of the municipal judge or justice of the peace who is absent or ill: Provided, That no justice of the peace or municipal judge shall be so designated unless qualified under the provisions of the city charter. The judge or justice of the peace so designated shall perform the duties and exercise all of the powers of the municipal judge or justice of the peace in whose court he is sitting during such absence or illness and his compensation shall be in the same amount and payable from the same fund as that paid to such absent or incapacitated judge.

History: Add. 1945, Act 96, Imd. Eff. Apr. 16, 1945 ;-- CL 1948, 201.52






Act 211 of 1929 ADDITIONAL JUSTICES OF PEACE (201.61 - 201.65)



Act 79 of 1871 REMOVAL FOR DRUNKENNESS (201.81 - 201.81)



Act 190 of 1879 NOTICE OF VACANCY IN PUBLIC OFFICE (201.91 - 201.91)

Section 201.91 Vacancy; notice to appointing officer, body, or state treasurer.

Sec. 1.

(1) If a vacancy occurs in any public office, and the vacancy may be filled by appointment by the governor or otherwise, notice of that vacancy and of the facts why the vacancy exists, shall, within 10 days after the vacancy occurs, be given in writing to the officer, board or body, having power to fill the vacancy by appointment. The notice shall be given as follows:

(a) If the vacancy is in any county office, except for the county clerk, by the clerk of that county.

(b) If in the office of the circuit judge or judges or recorders of a city court, by the clerk of the county where that officer resides at the time of the vacancy.

(c) If the vacancy is in the office of county clerk of any county, by the judge of probate of that county.

(d) If the vacancy is in the office of secretary of state, by the state treasurer.

(e) In all other cases, by the secretary of state.

(2) If a vacancy occurs in an office the salary for which is paid in whole or part from the state treasury, the officer, board, or body having the appointing power shall immediately after receiving notice of the vacancy notify the state treasurer of that vacancy.

History: 1879, Act 190, Eff. Aug. 30, 1879 ;-- How. 650 ;-- CL 1897, 1156 ;-- CL 1915, 242 ;-- CL 1929, 3380 ;-- CL 1948, 201.91 ;-- Am. 2002, Act 378, Imd. Eff. May 24, 2002






Act 325 of 1913 RECALL OF CERTAIN ELECTIVE OFFICERS (201.101 - 201.108)






Chapter 205 - Taxation

Act 122 of 1941 REVENUE DIVISION OF DEPARTMENT OF TREASURY (205.1 - 205.31)

Section 205.1 Department as agency responsible for tax collection; definitions.

Sec. 1.

(1) The department is the agency of this state responsible for the collection of taxes and is responsible for all of the following:

(a) Coordinated collection of state taxes, assessments, licenses, fees, and other money as may be designated by law.

(b) Specialized service for tax enforcement, through establishment and maintenance of uniformity in definition, regulation, return, and payment.

(c) Avoidance of duplication in state facilities for tax collections that involve seasonal or occasional increases of staff, duplication of audits, and wasteful travel expenses.

(d) Safeguarding tax and other collections wherever received until duly deposited in the state treasury.

(e) Providing an advisory service on fiscal status, processes, and needs of state government, including periodic reports on payments, receipts, and debts.

(f) Development of a state revenue enforcement service by means of a staff that is permanent, qualified by training and experience, protected by merit system procedure, and so organized as to serve the public with efficiency, economy, consistency, and equity.

(g) Except as otherwise provided in this act, supervise and control the collection of all past due money and accounts owed to this state or to any officer, department, commission, board, or agency of this state.

(2) Any reference to the department of revenue in this act or any other act shall mean the state treasurer. Any reference to the state commissioner of revenue in this act or any other act shall mean the state treasurer.

(3) As used in this act:

(a) "Department" means the department of treasury.

(b) "Support" means that term as defined in section 2 of the support and parenting time enforcement act, 1982 PA 295, MCL 552.602.

History: 1941, Act 122, Eff. Jan. 10, 1942 ;-- CL 1948, 205.1 ;-- Am. 1970, Act 188, Imd. Eff. Aug. 6, 1970 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2006, Act 615, Imd. Eff. Jan. 3, 2007



Section 205.2 Repealed. 2002, Act 657, Imd. Eff. Dec. 23, 2002.



Section 205.3 Department and state treasurer; powers and duties.

Sec. 3.

Except as otherwise provided in this act, the department shall have all the powers and perform the duties formerly vested in a department, board, commission, or other agency, in connection with taxes due to or claimed by this state and in connection with unpaid accounts or money due to this state or any of its departments, institutions, or agencies that may be made payable to or collectible by the department created by this act. The department has the power and authority incidental to the performance of the following acts, duties, and services:

(a) The state treasurer or a duly appointed agent of the state treasurer may examine the books, records, and papers touching the matter at issue of any person or taxpayer subject to any tax, unpaid account, or money the collection of which is charged to the department. The state treasurer or a duly appointed agent of the state treasurer may issue a subpoena requiring a person to appear and be examined with reference to a matter within the scope of the inquiry or investigation being conducted by the department and to produce any books, records, or papers. The state treasurer or a duly appointed agent, referee, or examiner of the state treasurer may administer an oath to a witness in any matter before the department. The department may invoke the aid of the circuit court of this state in requiring the attendance and testimony of witnesses and the producing of books, papers, and documents. The circuit court of this state within the jurisdiction of which an inquiry is carried on, in case of contumacy or refusal to obey a subpoena, may issue an order requiring the person to appear before the department and produce books and papers if so ordered and any evidence touching the matter in question, and failure to obey the order of the court may be punished by the court as a contempt. A person shall not be excused from testifying or from producing any books, papers, records, or memoranda in any investigation, or upon any hearing when ordered to do so by the state treasurer, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate or subject him or her to a criminal penalty, however, a person shall not be prosecuted or subjected to any criminal penalty for or on account of any transaction made or thing concerning which he or she may testify or produce evidence, documentary or otherwise, before the department or its agent. A person testifying is not exempt from prosecution and punishment for perjury committed while testifying.

(b) After reasonable notice and public hearing, the department may promulgate rules consistent with this act in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, necessary to the enforcement of the provisions of tax and other revenue measures that are administered by the department.

(c) The department may consult with the governor and the legislature on the subject of taxation, revenue, and the administration of the laws in relation to taxation and revenue, and the progress of the work of the department, including the furnishing of reports, information, and other assistance as the governor may require.

(d) The department may investigate and study all matters of taxation and revenue as the basis of recommending to the governor and the legislature those changes and alterations in the tax laws of this state, as in the state treasurer's judgment may bring about a more adequate and just system of state and local taxation.

(e) The department may formulate a standard procedure that requires the departments, commissions, boards, institutions, and the agencies of this state that collect taxes, fees, or accounts for this state to report all sums of money due and uncollected and those uncollected items as prescribed by law and by the state treasurer. The procedure prescribed in this subdivision shall include a standard practice for receiving, receipting, safeguarding, and periodically reporting all state revenue receipts, whether current, delinquent, penalty, interest, or otherwise, and the amounts, kinds, and terms of items either collected, compromised, or still outstanding, to be summarized, studied, and reported upon as the state treasurer considers advisable.

(f) The department may periodically issue bulletins that index and explain current department interpretations of current state tax laws. Beginning October 22, 2003, each bulletin or letter ruling issued by the department on or after August 18, 2000 shall be published and made available to the public in printed and electronic formats. Beginning not later than 6 months after the date of enactment of the amendatory act that added this sentence, and not subject to section 6a, the department shall publish and make available to the public in printed and electronic formats the department's internal policy directives, audit standards, sampling manual, cash basis sales tax audit overview, industrial processing sales and use tax manual, contractors sales and use tax manual, and other deductions sales and use tax manual. The department may charge a reasonable fee for subscriptions to this service not to exceed the cost of printing. The money received from the sale of subscriptions shall revert to the department and be placed in the taxation manual revolving fund.

History: 1941, Act 122, Eff. Jan. 10, 1942 ;-- CL 1948, 205.3 ;-- Am. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2003, Act 92, Imd. Eff. July 24, 2003 ;-- Am. 2006, Act 615, Imd. Eff. Jan. 3, 2007 ;-- Am. 2014, Act 565, Imd. Eff. Jan. 15, 2015



Section 205.3a Repealed. 1980, Act 162, Eff. Sept. 17, 1980.



Section 205.4 Submitting rules for public hearing; guidelines; electronic filing of request for rule-making; intentional use of collection goal or quota; damages; publishing handbook for taxpayers and tax preparers.

Sec. 4.

(1) Not later than April 1, 1994, the department of treasury shall submit rules for a public hearing pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, that provide for all of the following:

(a) Standards to be followed by department officers and employees for the fair and courteous treatment of the public, and a system for monitoring compliance with those standards.

(b) The procedures governing an informal conference held under section 21. These procedures shall include at least all of the following:

(i) A method by which the department attempts to schedule the informal conference at a mutually convenient time and place.

(ii) A requirement that the department include in the notice for the informal conference the scope and nature of the subject of the informal conference.

(iii) Authorization for the taxpayer at whose request the informal conference is being held to make a sound recording of the informal conference with prior notice to the department and for the department to do the same with prior notice to the taxpayer.

(2) Not later than April 1, 1994, the department shall develop guidelines to govern departmental employee responses to inquiries from the public and standards for tax audit activities. The guidelines shall explicitly exclude the use of a collection goal or quota for evaluating an employee. The department shall assemble the guidelines required by this subsection into an employee handbook. However, the handbook shall not disclose information or parameters excluded from disclosure under section 28(1)(f). The department shall distribute the handbook to all departmental employees involved in the collection or auditing of taxes and shall make the handbook available to the public.

(3) Not later than January 1, 2015, the department shall electronically file a request for rule-making under section 39(1) of the administrative procedures act of 1969, 1969 PA 306, MCL 24.239, with the office of regulatory reinvention. The proposed rules shall provide for all of the following:

(a) Standards for the fair and courteous treatment of the public to be followed by the department's contractors, consultants, and agents and a system for monitoring compliance with these standards.

(b) Standards that ensure that all statutes and rules shall be fairly and consistently applied to all taxpayers.

(c) A requirement that the department shall not use collection goals or quotas during the conduct of an audit of a tax administered under this act or an examination of records under the uniform unclaimed property act, 1995 PA 29, MCL 567.221 to 567.265.

(4) If the department intentionally uses a collection goal or quota in the conduct of an audit of a tax administered under this act or the examination of records under the uniform unclaimed property act, 1995 PA 29, MCL 567.221 to 567.265, the taxpayer may be awarded actual damages, including reasonable attorney fees, sustained as a result of the department's action. An award under this subsection shall not exceed $45,000.00. Actual damages do not include taxes owed or deliverable abandoned property.

(5) The department shall publish a handbook for taxpayers and tax preparers. The handbook shall be made available at a reasonable cost, not to exceed the actual cost of publication, and shall contain all of the following:

(a) The audit and collection procedures used by the department and agents of the department.

(b) The procedures governing departmental communications with taxpayers in the audit and collection process.

History: Add. 1993, Act 14, Imd. Eff. Apr. 1, 1993 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2014, Act 277, Imd. Eff. July 2, 2014



Section 205.5 Brochure listing and explaining taxpayer's protections and recourses; communication concerning determination or collection of tax.

Sec. 5.

(1) The department shall prepare a brochure that lists and explains, in simple and nontechnical terms, a taxpayer's protections and recourses in regard to a departmental action administering or enforcing a tax statute, including at least all of the following:

(a) A taxpayer's protections and the department's obligations during an audit.

(b) Both the administrative and judicial procedures for appealing a departmental decision.

(c) The procedures for claiming refunds and filing complaints.

(d) The means by which the department may enforce a tax statute, including assessment, jeopardy assessment, and enforcement of a lien.

(2) The department shall include the brochure prepared as required under subsection (1) with a communication to a taxpayer concerning the determination or collection of a tax administered under this act. The department may take the actions necessary to prevent sending multiple brochures to the same taxpayer.

History: Add. 1993, Act 13, Imd. Eff. Apr. 1, 1993



Section 205.6 Identification of refund opportunity by auditor; notification to taxpayer.

Sec. 6.

If during the course of an audit authorized under this act an auditor identifies a refund opportunity for the taxpayer, the auditor shall notify the taxpayer of that refund opportunity in a timely manner. The taxpayer may then claim a refund under the provisions of this act. Neither the auditor nor any other department employee shall be required to provide detailed transactional support for refund claims or be required to perform a review beyond that necessary to carry out the intended audit scope.

History: Add. 2006, Act 6, Eff. Oct. 1, 2006



Section 205.6a Bulletin or letter ruling; reliance by taxpayer; definitions.

Sec. 6a.

(1) A taxpayer may rely on a bulletin or letter ruling issued by the department after September 30, 2006 and shall not be penalized for that reliance until the bulletin or letter ruling is revoked in writing. However, that reliance by the taxpayer is limited to issues addressed in the bulletin or letter ruling for tax periods up to the effective date of an amendment to the law upon which the bulletin or letter ruling is based or for tax periods up to the date of a final order of a court of competent jurisdiction for which all rights of appeal have been exhausted or have expired that overrules or modifies the law upon which the bulletin or letter ruling is based.

(2) As used in this section:

(a) "Bulletin" means a revenue administrative bulletin.

(b) "Letter ruling" means a formal document issued by the department to a specific taxpayer on a specific tax matter related to a future transaction. A taxpayer shall request a letter ruling on a form and in a manner prescribed by the department.

History: Add. 2006, Act 12, Eff. Imd. Feb. 3, 2006



Section 205.7 Awarding damages; conditions; limitation.

Sec. 7.

If the department intentionally or recklessly disregards a provision of a law, rule, or written guideline or procedure of the department in connection with the determination, collection, or refund of a tax, interest, or penalty under this act or a tax administered under this act, a taxpayer may be awarded actual damages, including reasonable attorney fees, sustained as a result of the department's action. An award under this section shall not exceed $10,000.00. A claim may be brought under this section only if the cause of action arose before January 1, 1996.

History: Add. 1993, Act 14, Imd. Eff. Apr. 1, 1993



Section 205.8 Letters and notices sent to taxpayer's official representative.

Sec. 8.

If a taxpayer files with the department a written request that copies of letters and notices regarding a dispute with that taxpayer be sent to the taxpayer's official representative, the department shall send the official representative, at the address designated by the taxpayer in the written request, a copy of each letter or notice sent to that taxpayer. A taxpayer shall not designate more than 1 official representative under this section for a single dispute.

History: Add. 1993, Act 14, Imd. Eff. Apr. 1, 1993



Section 205.9 Repealed. 1976, Act 37, Eff. Dec. 31, 1977.



Section 205.10 Repealed. 1970, Act 188, Imd. Eff. Aug. 6, 1970.



Section 205.11 Repealed. 1980, Act 162, Eff. Sept. 17, 1980.



Section 205.12 Signing orders, certificates, jeopardy assessments, and subpoenas.

Sec. 12.

All orders, certificates, jeopardy assessments, and subpoenas made or issued by the department shall be signed by the state treasurer or the state treasurer's designee.

History: 1941, Act 122, Eff. Jan. 10, 1942 ;-- CL 1948, 205.12 ;-- Am. 1975, Act 266, Imd. Eff. Nov. 3, 1975 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002



Section 205.13 Administration and enforcement of laws by department of treasury; powers, duties, functions, responsibilities, and jurisdiction conferred; enforcement, investigation, and collection of support by department of human services.

Sec. 13.

(1) The department of treasury shall administer and enforce the following laws and shall succeed to and is vested with all of the powers, duties, functions, responsibilities, and jurisdiction now or hereafter conferred upon the following:

(a) State board of tax administration, by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, and by the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(b) Auditor general, by 1905 PA 282, MCL 207.1 to 207.21, and by the Michigan estate tax act, 1899 PA 188, MCL 205.201 to 205.256.

(c) State tax commission, by 1929 PA 48, MCL 205.301 to 205.317.

(d) State tax commission, by section 61524 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.61524.

(e) The department shall succeed to and is vested with all powers, duties, functions, responsibilities, and jurisdiction of the attorney general over the collection of all past due money and accounts that are owing to the state of Michigan or any department, commission, or institution of this state, vested in the attorney general by 1927 PA 375, MCL 14.131 to 14.134.

(f) For cities that enter into an agreement with the department of treasury pursuant to section 9 of chapter 1 of the city income tax act, 1964 PA 284, MCL 141.509, the department of treasury is vested with all the powers, duties, functions, responsibilities, and jurisdiction to administer, collect under, and enforce the city income tax act, 1964 PA 284, MCL 141.501 to 141.787, as provided in the city income tax act, 1964 PA 284, MCL 141.501 to 141.787, and the agreement. The department of treasury shall not charge to or collect from a taxpayer any amount not otherwise authorized by law in conjunction with the collection of the tax pursuant to an agreement entered into under section 9 of chapter 1 of the city income tax act, 1964 PA 284, MCL 141.509.

(2) The department of human services and its designees are vested with all of the powers, duties, functions, responsibilities, and jurisdiction of the department of treasury under this act for the enforcement, investigation, and collection of support owed to this state.

(3) Except as otherwise provided in this act, each state officer, department, board, commission, or agency from time to time shall forward to the department of treasury statements of all delinquent and past due money, specific taxes, and accounts owing or belonging to this state, or any officer, department, board, commission, or agency of this state together with any information necessary to enable the department to carry out the purposes of this act. The department shall do all of the following:

(a) Keep an accurate record and account of all of the statements.

(b) Enforce payment and collection of the money, specific taxes, or accounts.

(c) Keep an accurate account of all money, specific taxes, or accounts collected.

(d) Report monthly all collections made to the officer, department, board, commission, or agency to which the indebtedness was incurred.

(e) Pay monthly to the state treasurer all money collected unless otherwise provided by law.

(4) The department of human services or its designee authorized under subsection (2) to collect support owed to this state may settle and compromise claims and accounts and receive and issue receipts for collections and payments, subject to the authority granted to it by the social security act, 42 USC 301 to 1397jj, the office of child support act, 1971 PA 174, MCL 400.231 to 400.240, and the support and parenting time enforcement act, 1982 PA 295, MCL 552.601 to 552.650.

History: 1941, Act 122, Eff. Jan. 10, 1942 ;-- Am. 1945, Act 103, Eff. Sept. 6, 1945 ;-- CL 1948, 205.13 ;-- Am. 1953, Act 7, Eff. July 1, 1953 ;-- Am. 1996, Act 50, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 479, Imd. Eff. Dec. 26, 1996 ;-- Am. 2006, Act 615, Imd. Eff. Jan. 3, 2007



Section 205.14 Tobacco products; violation of federal requirements; prohibited conduct; placement of stamp; violation of subsection (1) or (2); penalties; enforcement; assessment of tax; court action; damages awarded; definitions.

Sec. 14.

(1) A person shall not acquire, possess, sell or distribute, or import into this state a tobacco product that violates any federal law or regulation, including, but not limited to, requirements concerning health warnings or other information on the container or individual package of tobacco products.

(2) A person shall not acquire, possess, sell or distribute, or import into this state a tobacco product or container of tobacco products if 1 or more of the following apply:

(a) The tobacco product or container of tobacco products bears any statement, label, stamp, sticker, or notice indicating that the manufacturer intended that the tobacco product be sold or distributed outside the United States, including, but not limited to, 1 or more of the following:

(i) A non-United States health warning.

(ii) Labels or markings stating “for export only”, “U.S. tax exempt”, “for use outside U.S.”, or similar wording.

(b) The tobacco product, container of tobacco products, or any statement, label, stamp, sticker, or notice on a tobacco product or container of tobacco products has been altered from the manufacturer's original packaging to conceal the fact that the manufacturer intended that the tobacco product be sold or distributed outside the United States.

(c) The tobacco product or any statement, label, stamp, sticker, or notice on a tobacco product or container of tobacco products has been removed from the manufacturer's original packaging to conceal the fact that the manufacturer intended that the tobacco product be sold or distributed outside the United States.

(d) The person knew or should have known that the manufacturer intended the tobacco product to be sold or distributed outside the United States.

(e) The tobacco product was imported into the United States after January 1, 2000 in violation of 26 U.S.C. 5754.

(3) A person shall not place a stamp or a counterfeit stamp on a tobacco product unless that package of tobacco products complies with subsection (2) and all federal laws and regulations.

(4) A person that acquires, possesses, sells, offers for sale, imports, or distributes packages of tobacco products who knows or should know that the tobacco product is possessed, sold, offered for sale, imported, or distributed in violation of subsection (1) or (2) is subject to criminal charges as provided in section 8 of the tobacco products tax act, 1993 PA 327, MCL 205.428.

(5) A tobacco product or container of tobacco products that does not comply with subsection (1), (2), or (3) and books and records associated with those tobacco products are subject to seizure and confiscation by the department, a police officer, or designated agent under the same terms and conditions as provided in section 9 of the tobacco products tax act, 1993 PA 327, MCL 205.429. The department may revoke or suspend the license of a licensee under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436, for a violation of this section.

(6) The department is authorized to obtain and exchange information with the United States customs service, any other federal law enforcement agency, or any state law enforcement agency for the purpose of enforcing this section.

(7) The department may assess tax due, penalty, and interest on tobacco products acquired, possessed, sold, or offered for sale in violation of this section.

(8) Any person who is injured by another person who violates this section may bring an action in circuit court for damages or equitable or injunctive relief including reasonable attorney fees. In awarding damages, the court may award up to 3 times the actual damages if the violation of this section is intentional. A manufacturer of tobacco products whose tobacco products are acquired, possessed, sold, distributed, or imported into this state in violation of subsection (1) or (2) is presumed to be injured under this subsection.

(9) As used in this section:

(a) “Licensee” means a person licensed under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436.

(b) “Stamp” or “counterfeit stamp” means those terms as defined in section 2 of the tobacco products tax act, 1993 PA 327, MCL 205.422.

(c) “Tobacco product” means that term as defined in section 2 of the tobacco products tax act, 1993 PA 327, MCL 205.422.

History: Add. 1998, Act 368, Imd. Eff. Oct. 20, 1998 ;-- Am. 1999, Act 182, Imd. Eff. Nov. 17, 1999



Section 205.15, 205.16 Repealed. 1970, Act 188, Imd. Eff. Aug. 6, 1970.



Section 205.17 Repealed. 1980, Act 162, Eff. Sept. 17, 1980.



Section 205.18 Reports.

Sec. 18.

(1) The department shall publish annually a report containing statistical data on revenue collections made by the department during the past fiscal year and may publish additional reports on a periodic basis.

(2) Beginning January 1, 1999, revenue forecasting reports made by the department under this act or made by the department as otherwise provided by law may include dynamic revenue forecasting. As used in this subsection, “dynamic revenue forecasting” means forecasting the direct impact of a tax law change on revenues and the other effects of tax law changes on the behavior of taxpayers and on overall economic activity.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1998, Act 368, Imd. Eff. Oct. 20, 1998



Section 205.19 Remittances of taxes; income tax withholding; failure to remit tax; penalties; disposition of money not paid to department; allocation of payment.

Sec. 19.

(1) All remittances of taxes administered by this act shall be made to the department payable to the state of Michigan by bank draft, check, cashier's check, certified check, money order, cash, or electronic funds transfer. The money received shall be credited as provided by law. A remittance other than cash or electronic funds transfer shall not be a final discharge of liability for the tax assessed and levied until the instrument remitted has been honored. The department may accept major credit cards or debit cards, or both, for payment. For taxes paid by credit or debit card, or both, the department may add a processing fee; however, the fee shall not exceed the charges that the state incurs because of the use of the credit or debit card, or both.

(2) For reporting periods beginning after August 31, 1991, a taxpayer other than a city or a county who paid in the immediately preceding calendar year an average of $40,000.00 or more per month in income tax withholding pursuant to the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, shall deposit Michigan income tax withholding either in the same manner and according to the same schedule as deposits of federal income tax withholding or in another manner that has been approved by the department.

(3) For failure to remit a tax administered by this act with a negotiable remittance, the following penalty may be added in addition to any other penalties imposed by this act:

(a) For notices of intent to assess issued on or before February 28, 2003, 25% of the tax due.

(b) For notices of intent to assess issued after February 28, 2003, $50.00.

(4) The department may require that all money collected by the taxpayer for taxes administered by this act that has not been paid to the department is public money and the property of this state, and shall be held in trust in a separate account and fund for the sole use and benefit of this state until paid over to the department.

(5) For tax years after the 1995 tax year for which taxes are collected under an agreement entered into pursuant to section 9 of chapter 1 of the city income tax act, 1964 PA 284, MCL 141.509, if a taxpayer pays, when filing his or her annual return, an amount less than the sum of the declared tax liability under the city income tax act, 1964 PA 284, MCL 141.501 to 141.787, and the declared tax liability under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and if there is no indication of the allocation of payment between the tax liabilities against which the payment should be applied, the amount paid shall first be applied against the taxpayer's tax liability under the city income tax act, 1964 PA 284, MCL 141.501 to 141.787, and any remaining amount of the payment shall be applied to the taxpayer's tax liability under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713. The taxpayer's designation of a payee on a payment is not a dispositive determination of the allocation of that payment under this subsection.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1991, Act 83, Imd. Eff. July 18, 1991 ;-- Am. 1996, Act 479, Imd. Eff. Dec. 26, 1996 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2011, Act 76, Imd. Eff. July 12, 2011



Section 205.20 Procedures to which taxes subject.

Sec. 20.

Unless otherwise provided by specific authority in a taxing statute administered by the department, all taxes shall be subject to the procedures of administration, audit, assessment, interest, penalty, and appeal provided in sections 21 to 30.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980



Section 205.21 Failure or refusal to make return or payment; obtaining information on which to base assessment; audit; rules; procedure; determination of refund as result of audit; appeal; frivolous protest; penalty; claim for refund; audits commenced after September 30, 2014.

Sec. 21.

(1) If a taxpayer fails or refuses to make a return or payment as required, in whole or in part, or if the department has reason to believe that a return made or payment does not supply sufficient information for an accurate determination of the amount of tax due, the department may obtain information on which to base an assessment of the tax. By its duly authorized agents, the department may examine the books, records, and papers and audit the accounts of a person or any other records pertaining to the tax. A taxpayer who has been audited by the department or its agent or a taxpayer whose books, records, and papers have been examined by the department shall, upon request, be provided a complete copy in printed or electronic format of the complete audit work papers and the audit report of findings. Any audit performed by the department or its duly authorized agents under section 3(a) shall be performed in accordance with auditing standards which shall include, but are not limited to, confidentiality, technical training, independence, due professional care, planning, supervision, understanding of the entity audited including internal control and an assessment of risk, audit evidence and documentation, sampling and sampling projections, and elements of the audit report of findings. The department shall promulgate administrative rules on audit standards within 1 year of the date of enactment of the amendatory act that added this sentence.

(2) In carrying out this section, the department and the taxpayer shall comply with the following procedure:

(a) The department shall send to the taxpayer a letter of inquiry stating, in a courteous and nonintimidating manner, the department's opinion that the taxpayer needs to furnish further information or owes taxes to the state, and the reason for that opinion. A letter of inquiry shall also explain the procedure by which the person may initiate communication with the department to resolve any dispute. This subdivision does not apply in any of the following circumstances:

(i) The taxpayer files a return showing a tax due and fails to pay that tax.

(ii) The deficiency resulted from an audit of the taxpayer's books and records by this state.

(iii) The taxpayer otherwise affirmatively admits that a tax is due and owing.

(b) If the dispute is not resolved within 30 days after the department sends the taxpayer a letter of inquiry or if a letter of inquiry is not required pursuant to subdivision (a), the department, after determining the amount of tax due from a taxpayer, shall give notice to the taxpayer of its intent to assess the tax. The notice shall include the amount of the tax the department believes the taxpayer owes, the reason for that deficiency, and a statement advising the taxpayer of a right to an informal conference, the requirement of a written request by the taxpayer for the informal conference that includes the taxpayer's statement of the contested amounts and an explanation of the dispute, and the 60-day time limit for that request.

(c) If the taxpayer serves written notice upon the department within 60 days after the taxpayer receives a notice of intent to assess, remits the uncontested portion of the liability, and provides a statement of the contested amounts and an explanation of the dispute, the taxpayer is entitled to an informal conference on the question of liability for the assessment.

(d) Upon receipt of a taxpayer's written notice, the department shall set a mutually agreed upon or reasonable time and place for the informal conference and shall give the taxpayer reasonable written notice not less than 20 days before the informal conference. The notice shall specify the intent to assess, type of tax, and tax year that is the subject of the informal conference. The informal conference provided for by this subdivision is not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, but is subject to the rules governing informal conferences as promulgated by the department in accordance with the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. The taxpayer may appear or be represented by any person before the department at an informal conference, and may present testimony and argument. At the party's own expense and with advance notice to the other party, a taxpayer or the department, or both, may make an audio recording of an informal conference. A taxpayer who has made a timely request for an informal conference may at any time withdraw that request by filing written notice with the department. Upon receipt of the request for withdrawal from the informal conference process, the department shall issue a decision and order of determination and, where appropriate, a final assessment, from which a taxpayer may seek an appeal as provided under section 22.

(e) After the informal conference, the department shall render a decision and order in writing, setting forth the reasons and authority, and shall assess the tax, interest, and penalty found to be due and payable. The decision and order are limited to the subject of the informal conference as included in the notice under subdivision (d).

(f) If the taxpayer does not protest the notice of intent to assess within the time provided in subdivision (c), the department may assess the tax and the interest and penalty on the tax that the department believes are due and payable. An assessment under this subdivision or subdivision (e) is final and subject to appeal as provided in section 22. The final notice of assessment shall include a statement advising the person of a right to appeal.

(3) If as a result of an audit it is determined that a taxpayer is owed a refund, the department shall send a notice to the taxpayer stating the amount of the refund the department believes is owed to the taxpayer as a result of the audit. The notice shall inform the taxpayer of his or her appeal rights. If the taxpayer disputes the findings of the audit, the taxpayer may serve written notice upon the department in the same manner as provided for in subsection (2)(c) and the taxpayer is entitled to the same informal conference and subsequent appeals as provided for in this section.

(4) If a protest to the notice of intent to assess the tax is determined by the department to be a frivolous protest or a desire by the taxpayer to delay or impede the administration of taxes administered under this act, a penalty of $25.00 or 25% of the amount of tax under protest, whichever is greater, shall be added to the tax.

(5) During the course of the informal conference under subsection (2)(d), the taxpayer by written notice may convert his or her contest of the assessment to a claim for a refund. The written notice shall be accompanied by payment of the contested amount. The informal conference shall continue and the department shall render a decision and issue an order regarding the claim for refund.

(6) For audits commenced after September 30, 2014, the department must complete fieldwork and provide a written preliminary audit determination for any tax period no later than 1 year after the period provided for in section 27a(2) without regard to the extension provided for in section 27a(3). The limitation described in this subsection does not apply to any tax period in which the department and the taxpayer agreed in writing to extend the statute of limitations described in section 27a(2).

(7) For audits commenced after September 30, 2014, unless otherwise agreed to by the department and the taxpayer, the final assessment issued under subsection (2)(f) must be issued within 9 months of the date that the department provided the taxpayer with a written preliminary audit determination unless the taxpayer, for any reason, requests reconsideration of the preliminary audit determination or the taxpayer requests an informal conference under subsection (2)(c). A request for reconsideration by a taxpayer permits, but does not require, the department to delay the issuance of a final assessment under subsection (2)(f).

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1991, Act 83, Imd. Eff. July 18, 1991 ;-- Am. 1993, Act 13, Imd. Eff. Apr. 1, 1993 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2006, Act 8, Eff. Oct. 1, 2006 ;-- Am. 2006, Act 9, Eff. Oct. 1, 2006 ;-- Am. 2006, Act 10, Eff. Oct. 1, 2006 ;-- Am. 2006, Act 11, Eff. Oct. 1, 2006 ;-- Am. 2014, Act 3, Imd. Eff. Feb. 6, 2014 ;-- Am. 2014, Act 35, Imd. Eff. Mar. 20, 2014



Section 205.21a Credit audit or refund denial; informal conference; notice.

Sec. 21a.

If a taxpayer serves written notice upon the department within 60 days of the issuance of a credit audit or a refund denial, the taxpayer is entitled to an informal conference on the question in the same manner and under the same procedures provided for under section 21.

History: Add. 2006, Act 5, Imd. Eff. Feb. 3, 2006
Popular Name: Revenue Act



Section 205.21b Taxpayer subject to use tax audit; offset; "use tax" defined.

Sec. 21b.

(1) In the course of an audit conducted under the authority of section 21, a taxpayer has the right to claim credit amounts as an offset against debit amounts determined in the audit. A taxpayer that is the subject of a use tax audit of its purchases is entitled to offset the use tax liability determined in that audit by the amount of sales tax paid annually under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, by it to a Michigan vendor, or use tax paid annually by it to a vendor located outside this state, on an amount of up to $5,000.00 in purchases.

(2) As used in this section, "use tax" means the tax described in the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

History: Add. 2006, Act 7, Eff. Oct. 1, 2006
Popular Name: Revenue Act



Section 205.22 Appeal; procedure; assessment, decision, or order as final and not reviewable; appropriation.

Sec. 22.

(1) A taxpayer aggrieved by an assessment, decision, or order of the department may appeal the contested portion of the assessment, decision, or order to the tax tribunal within 60 days, or to the court of claims within 90 days after the assessment, decision, or order. The uncontested portion of an assessment, order, or decision shall be paid as a prerequisite to appeal. However, an action shall be commenced in the court of claims within 6 months after payment of the tax or an adverse determination of the taxpayer's claim for refund, whichever is later, if the payment of the tax or adverse determination of the claim for refund occurred under the former single business tax act, 1975 PA 228, and before May 1, 1986.

(2) An appeal under this section shall be perfected as provided under the tax tribunal act, 1973 PA 186, MCL 205.701 to 205.779, and rules promulgated under that act for the tax tribunal, or chapter 64 of the revised judicature act of 1961, 1961 PA 236, MCL 600.6401 to 600.6475, and rules adopted under that chapter for the court of claims.

(3) A taxpayer or the department may take an appeal by right from a decision of the tax tribunal or the court of claims to the court of appeals. The appeal shall be taken on the record made before the tax tribunal or the court of claims. The taxpayer or department may take further appeal to the supreme court in accordance with the court rules provided for appeals to the supreme court.

(4) The assessment, decision, or order of the department, if not appealed in accordance with this section, is final and is not reviewable in any court by mandamus, appeal, or other method of direct or collateral attack.

(5) An assessment is final, conclusive, and not subject to further challenge after 90 days after the issuance of the assessment, decision, or order of the department, and a person is not entitled to a refund of any tax, interest, or penalty paid pursuant to an assessment unless the aggrieved person has appealed the assessment in the manner provided by this section.

(6) For the 2015-2016 fiscal year, $200,000.00 is appropriated from the general fund to the court of claims for operations due to the anticipated increased caseload from the changes in the amendatory act that added this subsection.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1993, Act 13, Imd. Eff. Apr. 1, 1993 ;-- Am. 2007, Act 194, Imd. Eff. Dec. 21, 2007 ;-- Am. 2015, Act 79, Eff. Mar. 18, 2016



Section 205.23 Determination of tax liability; notice; payment of deficiency; interest and penalties.

Sec. 23.

(1) If the department believes, based upon either the examination of a tax return, a payment, or an audit authorized by this act, that a taxpayer has not satisfied a tax liability or that a claim was excessive, the department shall determine the tax liability and notify the taxpayer of that determination. A liability for a tax administered under this act is subject to the interest and penalties prescribed in subsections (2) to (5).

(2) If the amount of a tax paid is less than the amount that should have been paid or an excessive claim has been made, the deficiency and interest on the deficiency at the current monthly interest rate of 1 percentage point above the adjusted prime rate per annum from the time the tax was due, and until paid, are due and payable after notice and informal conference as provided in this act. A deficiency in an estimated payment as may be required by a tax statute administered under this act shall be treated in the same manner as a tax due and shall be subject to the same current monthly interest rate of 1 percentage point above the adjusted prime rate per annum from the time the payment was due, until paid. As used in this section, “adjusted prime rate” means the average predominant prime rate quoted by not less than 3 commercial banks to large businesses, as determined by the department of treasury. The adjusted prime rate is to be based on the average prime rate charged by not less than 3 commercial banks during the 6-month period ending on March 31 and the 6-month period ending on September 30. One percentage point shall be added to the adjusted prime rate, and the resulting sum shall be divided by 12 to establish the current monthly interest rate. The resulting current monthly interest rate based on the 6-month period ending March 31 becomes effective on the following July 1, and the resulting current monthly interest rate based on the 6-month period ending September 30 becomes effective on January 1 of the following year.

(3) Except as provided in subsection (4), if any part of the deficiency or an excessive claim for credit is due to negligence, but without intent to defraud, a penalty of $10.00 or 10% of the total amount of the deficiency in the tax, whichever is greater, plus interest as provided in subsection (2), shall be added. The penalty becomes due and payable after notice and informal conference as provided in this act. If a taxpayer subject to a penalty under this subsection demonstrates to the satisfaction of the department that the deficiency or excess claim for credit was due to reasonable cause, the department shall waive the penalty. The penalty prescribed by this subsection shall not be imposed after June 30, 1994 unless and until the department submits for public hearing pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, a rule defining what constitutes reasonable cause for waiver of the penalty under this subsection, which definition shall include illustrative examples.

(4) If any part of the deficiency or an excessive claim for credit is due to intentional disregard of the law or of the rules promulgated by the department, but without intent to defraud, a penalty of $25.00 or 25% of the total amount of the deficiency in the tax, whichever is greater, plus interest as provided in subsection (2), shall be added. The penalty becomes due and payable after notice and informal conference as provided in this act. If a penalty is imposed under this subsection and the taxpayer subject to the penalty successfully disputes the penalty, the department shall not impose a penalty prescribed by subsection (3) to the tax otherwise due.

(5) If any part of the deficiency or an excessive claim for credit is due to fraudulent intent to evade a tax, or to obtain a refund for a fraudulent claim, a penalty of 100% of the deficiency, plus interest as provided in subsection (2), shall be added. The penalty becomes due and payable after notice and informal conference as provided in this act.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1991, Act 83, Imd. Eff. July 18, 1991 ;-- Am. 1993, Act 14, Imd. Eff. Apr. 1, 1993



Section 205.23a Compromise; filing and publication of report; continuing review; revocation; duties of state treasurer; disclosure of return information; additional assessment; levy against property prohibited; remittance; rejection of offer to compromise as final.

Sec. 23a.

(1) Beginning January 1, 2015, the state treasurer, or an authorized representative of the state treasurer, may compromise all or any part of any payment of a tax subject to administration under this act including any related penalties and interest if 1 or more of the following grounds exist:

(a) A doubt exists as to liability if the department concludes, based on evidence provided by the taxpayer, that the taxpayer would have prevailed in a contested case if the taxpayer's appeal rights had not expired.

(b) A doubt exists as to collectability if the taxpayer establishes both of the following:

(i) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer's present assets or income.

(ii) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(c) A federal compromise of tax under section 7122 of the internal revenue code has been granted for the same tax years. If an offer to compromise a tax under part 1 or part 2 of the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.699, is accepted pursuant to this subdivision, the state treasurer, or an authorized representative of the state treasurer, may compromise the outstanding balance of the liability for each year by applying the same percentage as the federal liability compromised to the total liability.

(2) If the state treasurer, or an authorized representative of the state treasurer, compromises all or any part of any payment of a tax as authorized under this section, he or she shall place on file in the office of the state treasurer and publish on the department of treasury's website a written report outlining the basis for the compromise and, at a minimum, a statement of each of the following:

(a) The amount of tax assessed.

(b) The amount of interest or assessable penalty imposed by law on the person against whom the tax is assessed.

(c) The terms of the compromise and the amount actually paid in accordance with the terms of the compromise.

(d) The grounds for the compromise.

(3) A compromise under this section is subject to continuing review by the state treasurer. The department may revoke any compromise made under this section, may reestablish all compromised liabilities, without regard to any statute of limitations that otherwise may be applicable, and shall not refund any portion of the amount offered in compromise, if either of the following occurs:

(a) The state treasurer, or an authorized representative of the state treasurer, reasonably determines that the person receiving the compromise concealed from the department any property belonging to the taxpayer, the estate of a taxpayer, or any other person liable for the tax or, with the intent to mislead, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax to induce the compromise.

(b) The taxpayer fails to comply with any of the terms and conditions relative to the offer or to file subsequent required returns and pay subsequent final tax liabilities within 20 days after the department issues a notice and demand to the person stating that the continued failure to file or pay the tax may result in the revocation of the compromise made under this section.

(4) Within 180 days after the effective date of the amendatory act that added this section, the state treasurer shall do all of the following:

(a) Establish guidelines for the offer-in-compromise program authorized under this section. If appropriate, the guidelines shall be modeled after those guidelines published by the internal revenue service of the United States department of treasury in regards to the federal offer-in-compromise program established under section 7122 of the internal revenue code.

(b) Establish guidelines for officers and employees within the department to use when making decisions on whether an offer-in-compromise is appropriate.

(c) Establish procedures for an independent administrative review within the department of any rejection of a proposed offer-in-compromise made by the taxpayer. In order to initiate a review under this subdivision, the taxpayer shall make a written request on a form prescribed by the department within 30 days after the department issues the rejection. If appropriate, the independent administrative review procedures shall be modeled after the guidelines published by the internal revenue service for the federal offer-in-compromise program established under section 7122 of the internal revenue code.

(5) The department shall disclose return information to members of the general public to the extent necessary to permit inspection of any accepted offer-in-compromise under this section relating to the liability for a tax imposed by this state.

(6) Except for a revocation as provided under subsection (3), a tax that was compromised is not subject to additional assessment or collection unless the compromised tax is modified or adjusted as a result of information received from the internal revenue service or as a result of an audit performed by this state or on behalf of this state. Except as to any additional assessment imposed as provided under this subsection, a taxpayer shall not request an informal conference or institute tribunal or judicial proceeding against the department regarding the taxpayer's tax liability or the compromise.

(7) The department shall not levy against property to collect a liability while an offer to compromise is pending unless the state treasurer, or an authorized representative of the state treasurer, has determined that the taxpayer's offer to compromise was intended to delay collection of the tax or the department has issued a jeopardy assessment under section 26.

(8) A taxpayer who submits an offer to compromise a tax, penalty, or interest shall remit with its offer $100.00 or 20% of the offer, whichever is greater, to the department. The amount remitted with the offer shall be applied to the outstanding balance of that taxpayer's liability and shall not be refunded if the offer to compromise is rejected or reduced.

(9) Except for the independent administrative review available as provided under subsection (4)(c), a rejection of an offer to compromise, in whole or in part, is final and is not subject to further challenge or appeal under this act.

History: Add. 2014, Act 240, Imd. Eff. June 27, 2014



Section 205.24 Failure or refusal to file return or pay tax; assessment; notice; penalty; interest; waiver; penalty for failure or refusal to file informational report; failure to pay estimated tax payment; waiver of interest and penalty.

Sec. 24.

(1) If a taxpayer fails or refuses to file a return or pay a tax administered under this act within the time specified, the department, as soon as possible, shall assess the tax against the taxpayer and notify the taxpayer of the amount of the tax. A liability for a tax administered under this act is subject to the interest and penalties prescribed in subsections (2) to (5).

(2) Except as provided in subsections (3), (6), and (7), if a taxpayer fails or refuses to file a return or pay a tax within the time specified for notices of intent to assess issued on or before February 28, 2003, a penalty of $10.00 or 5% of the tax, whichever is greater, shall be added if the failure is for not more than 1 month, with an additional 5% penalty for each additional month or fraction of a month during which the failure continues or the tax and penalty is not paid, to a maximum of 50%. Except as provided in subsections (3), (6), and (7), if a taxpayer fails or refuses to file a return or pay a tax within the time specified for notices of intent to assess issued after February 28, 2003, a penalty of 5% of the tax shall be added if the failure is for not more than 2 months, with an additional 5% penalty for each additional month or fraction of a month during which the failure continues or the tax and penalty is not paid, to a maximum of 25%. In addition to the penalty, interest at the rate provided in section 23 for deficiencies in tax payments shall be added on the tax from the time the tax was due, until paid. After June 30, 1994, the penalty prescribed by this subsection shall not be imposed until the department submits for public hearing pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, a rule defining what constitutes reasonable cause for waiver of the penalty under subsection (4), which definition shall include illustrative examples.

(3) If a person is required to remit tax due pursuant to section 19(2) and fails or refuses to pay the tax within the time specified, a penalty of 0.167% of the tax shall be added for each day during which the failure continues or the tax and penalty are not paid as follows:

(a) For notices of intent to assess issued on or before February 28, 2003, to a maximum of 50% of the tax.

(b) For notices of intent to assess issued after February 28, 2003, to a maximum of 25% of the tax.

(4) If a return is filed or remittance is paid after the time specified and it is shown to the satisfaction of the department that the failure was due to reasonable cause and not to willful neglect, the state treasurer or an authorized representative of the state treasurer shall waive the penalty prescribed by subsection (2).

(5) For failure or refusal to file an information return or other informational report required by a tax statute, within the time specified, a penalty of $10.00 per day for each day for each separate failure or refusal may be added. The total penalty for each separate failure or refusal shall not exceed $400.00.

(6) If a taxpayer fails to pay an estimated tax payment as may be required by the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, a penalty shall not be imposed if the taxpayer was not required to make estimated tax payments in the taxpayer's immediately preceding tax year.

(7) Notwithstanding any other provision of this act, for any return or tax remittance due on August 15, 2003 that was filed or remitted not later than August 22, 2003, the department shall waive all interest and penalty for the failure to file or remit for the period of August 15, 2003 through August 22, 2003.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1991, Act 83, Imd. Eff. July 18, 1991 ;-- Am. 1993, Act 14, Imd. Eff. Apr. 1, 1993 ;-- Am. 2001, Act 168, Imd. Eff. Nov. 27, 2001 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2003, Act 201, Imd. Eff. Nov. 14, 2003



Section 205.25 Demand for payment; warrant; levy on and sale of property; refusal or failure to surrender property; personal liability; penalty; reduction of obligation; exemptions; effect of levy on salary or wages; service of warrant-notice of levy.

Sec. 25.

(1) The state treasurer, or an authorized representative of the state treasurer, may cause a demand to be made on a taxpayer for the payment of a tax, unpaid account, or amount due the state or any of its departments, institutions, or agencies, subject to administration under this act. If the liability remains unpaid for 10 days after the demand and proceedings are not taken to review the liability, the state treasurer or an authorized representative of the state treasurer may issue a warrant under the official seal of that office. Except as provided in subsection (5), the state treasurer or an authorized representative of the state treasurer, through any state officer authorized to serve process or through his or her authorized employees, may levy on all property and rights to property, real and personal, tangible and intangible, belonging to the taxpayer or on which a lien is provided by law for the amount of the deficiency, and sell the real and personal property of the taxpayer found within the state for the payment of the amount due, the cost of executing the warrant, recording or filing fees, and the additional penalties and interest. Except as provided in subsection (6), the officer or agent serving the warrant shall proceed upon the warrant in all respects and in the same manner as prescribed by law in respect to executions issued against property upon judgments by a court of record. This state, through the state treasurer or an authorized representative of the state treasurer, may bid for and purchase any property sold pursuant to this section.

(2) A person who refuses or fails to surrender any property or rights to property subject to levy, upon demand by the state treasurer or an authorized representative of the state treasurer, is personally liable to this state in a sum equal to the value of the property or rights not surrendered, but not exceeding the amount due for which the levy was made, together with costs and interest on the sum at the rate provided in section 23(2) from the date of the levy. Any amount, other than costs, recovered under this subsection shall be credited against the liability for the collection of which the levy was made.

(3) In addition to the personal liability imposed by subsection (2), if a person required to surrender property or rights to property fails or refuses to surrender the property or rights to property without reasonable cause, the person shall be liable for a penalty equal to 50% of the amount recoverable under subsection (2), none of which penalty shall be credited against the liability for the collection of which the levy was made.

(4) A person in possession of, or obligated with respect to, property or property rights subject to levy and upon which a levy has been made who, upon demand of the state treasurer or an authorized representative of the state treasurer, surrenders the property or rights to property or discharges the obligation to the state treasurer or an authorized representative of the state treasurer or who pays a liability under subsection (1) shall have his or her obligation to a person delinquent in payment of a tax or other account reduced in an amount equal to the property or rights to property surrendered or amounts paid to the state.

(5) There shall be exempt from levy under this section:

(a) For an unpaid tax, the type of property and the amount of that property as provided in section 6334 of the internal revenue code of 1986.

(b) For an unpaid account, or amount due the state or any of its departments other than an unpaid tax, disposable earnings to the extent provided in section 303 of title III of the consumer credit protection act, 82 Stat 163, 15 USC 1673.

(c) The effect of a levy on salary or wages shall be continuous from the date the levy is first made until the liability out of which the levy arose is satisfied.

(6) A warrant-notice of levy may be served by certified mail, return receipt requested, on any person in possession of, or obligated with respect to, property and rights to property, real and personal, tangible and intangible, belonging to the taxpayer or on which a lien is provided by law. The date of delivery on the receipt shall be the date the levy is made. A person may, upon written notice to the state treasurer, have all notices of levy by mail sent to 1 designated office.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1982, Act 537, Imd. Eff. Dec. 31, 1982 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2016, Act 230, Eff. Oct. 1, 2016



Section 205.26 Demand for immediate return and payment of tax; jeopardy assessment; warrant or warrant-notice of levy; time for payment.

Sec. 26.

If the state treasurer or the state treasurer's designated representative finds that a person liable for a tax administered under this act intends quickly to depart from the state or to remove property from this state, to conceal the person or the person's property in this state, or to do any other act tending to render wholly or partly ineffectual proceedings to collect the tax unless proceedings are brought without delay, the state treasurer or the state treasurer's designated representative shall give notice of the findings to the person, together with a demand for an immediate return and immediate payment of the tax. A warrant or warrant-notice of levy may issue immediately upon issuance of a jeopardy assessment. In that instance, the tax shall become immediately due and payable. If the person is not in default in making a return or paying a tax prescribed by this act, and furnishes evidence satisfactory to the state treasurer or the state treasurer's designated representative under rules promulgated by the department that the return will be filed and the tax to which the state treasurer's or the state treasurer's designated representative's finding relates will be paid, then the tax shall not be payable before the time otherwise fixed for payment.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002



Section 205.27 Prohibited conduct; violation; penalties; enforcement.

Sec. 27.

(1) In the performance of the duties and responsibilities required by a statute, the administration of which is subject to this act, a person shall not do any of the following:

(a) Fail or refuse to make a return or payment within the time specified, make a false or fraudulent return or payment, or make a false statement in a return or payment.

(b) Aid, abet, or assist another in an attempt to evade the payment of a tax, or a part of a tax, or file a false claim for credit as provided in statutes administered under this act.

(c) Make or permit to be made for himself or herself or for any other person a false return or payment, a false statement in a return or payment, or a false claim for credit or refund, either in whole or in part.

(2) A person who violates a provision of this section with intent to defraud or to evade or assist in defrauding or evading the payment of a tax, or a part of a tax, is guilty of a felony, punishable by a fine of not more than $5,000.00, or imprisonment for not more than 5 years, or both.

(3) In addition to the penalties provided in subsection (2), a person who knowingly swears to or verifies a false or fraudulent return or a false or fraudulent payment, or a return or payment containing a false or fraudulent statement, with the intent to aid, abet, or assist in defrauding the state, is guilty of perjury, punishable in the manner provided by law.

(4) A person who is not in violation pursuant to subsection (2), but who knowingly violates any other provision of this act, or of any statute administered under this act, is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00, or imprisonment for not more than 1 year, or both.

(5) The attorney general and the prosecuting attorney of each county of this state have concurrent power to enforce this act.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1991, Act 83, Imd. Eff. July 18, 1991



Section 205.27a Selling or quitting business; final return; escrow account for payment of taxes; liability for taxes, interest, and penalties; assessment of deficiency, interest, or penalty; claim for refund; fraud or failure to notify of alteration or modification of federal tax liability; assessment and payment of tax, penalties, and interest; extension of statute of limitations; assessing responsible person; conditions to paying claim for refund; schedule; filing claim under former act; assessing tax or reducing overpayment; approval of tax refund; conditions; filing as combined, consolidated, or composite return; taxes to which subsection (5) applicable; definitions.

Sec. 27a.

(1) If a person liable for a tax administered under this act sells out his or her business or its stock of goods or quits the business, the person shall make a final return within 15 days after the date of selling or quitting the business. The purchaser or succeeding purchasers, if any, who purchase a going or closed business or its stock of goods shall escrow sufficient money to cover the amount of taxes, interest, and penalties as may be due and unpaid until the former owner produces a receipt from the state treasurer or the state treasurer's designated representative showing that the taxes due are paid, or a certificate stating that taxes are not due. Upon the owner's written waiver of confidentiality, the department shall, within 60 days of receipt of the request, release to a purchaser a business's known or estimated tax liability for the purposes of establishing an escrow account for the payment of taxes. The department may estimate tax liability based on prior returns and payments. If the department believes that a return made or payment does not supply sufficient information for an accurate determination, the department may make an estimate based on other available information. If the purchaser or succeeding purchasers of a business or its stock of goods fail to comply with the escrow requirements of this subsection, the purchaser is personally liable for the payment of the taxes, interest, and penalties accrued and unpaid by the business of the former owner. If the purchaser or succeeding purchasers of a business or its stock of goods comply with the escrow requirements of this subsection, the purchaser shall not be held liable for more than the known or estimated tax liability disclosed by the department and held in escrow. However, the purchaser shall not be held liable if the department has failed to provide the information requested within 60 days. For a purchaser or succeeding purchaser that has not complied with the escrow requirements of this section, the purchaser's or succeeding purchaser's personal liability is limited to the fair market value of the business less the amount of any proceeds that are applied to balances due on secured interests that are superior to the lien provided for in section 29(1).

(2) A deficiency, interest, or penalty shall not be assessed after the expiration of 4 years after the date set for the filing of the required return or after the date the return was filed, whichever is later. The taxpayer shall not claim a refund of any amount paid to the department after the expiration of 4 years after the date set for the filing of the original return. A person who has failed to file a return is liable for all taxes due for the entire period for which the person would be subject to the taxes. If a person subject to tax fraudulently conceals any liability for the tax or a part of the tax, or fails to notify the department of any alteration in or modification of federal tax liability, the department, within 2 years after discovery of the fraud or the failure to notify, shall assess the tax with penalties and interest as provided by this act, computed from the date on which the tax liability originally accrued. The tax, penalties, and interest are due and payable after notice and hearing as provided by this act.

(3) The statute of limitations shall be extended for the following if the period exceeds that described in subsection (2):

(a) The period pending a final determination of tax through audit, conference, hearing, and litigation of liability for federal income tax and for 1 year after that period.

(b) The period for which the taxpayer and the state treasurer have consented to in writing that the period be extended.

(c) The period described in section 21(6) and (7) or pending the completion of an appeal of a final assessment.

(d) A period of 90 days after a decision and order from an informal conference, or a court order that finally resolves an appeal of a decision of the department in a case in which a final assessment was not issued prior to appeal.

(4) The statute of limitations is extended only as to those items that were the subject of the audit, conference, hearing, or litigation for federal income tax or a tax administered by the department. As used in this subsection, "items that were the subject of the audit" means items that share a common characteristic that were examined by an auditor even if there was no adjustment to the tax as a result of the examination. Items that share a common characteristic include items that are reported on the same line on a tax return or items that are grouped by ledger, account, or record or by class or type of asset, liability, income, or expense.

(5) If a business liable for taxes administered under this act fails, for any reason after assessment, to file the required returns or to pay the tax due, any of its officers, members, managers of a manager-managed limited liability company, or partners who the department determines, based on either an audit or an investigation, is a responsible person is personally liable for the failure for the taxes described in subsection (14). The dissolution of a business does not discharge a responsible person's liability for a prior failure of the business to file a return or pay the tax due. The sum due for a liability may be assessed and collected under the related sections of this act. The department shall provide a responsible person assessed under this section with notice of any amount collected by the department from any other responsible person determined to be liable under this subsection or purchaser determined to be liable under subsection (1) that is attributable to the assessment. The department shall not assess a responsible person under this section more than 4 years after the date of the assessment issued to the business. A responsible person may challenge the validity of an assessment to the same extent that the business could have challenged that assessment under sections 21 and 22 when originally issued. The department has the burden to first produce prima facie evidence as described in subsection (15) or establish a prima facie case that the person is the responsible person under this subsection through establishment of all elements of a responsible person as defined in subsection (15). In a separate proceeding before the circuit court, a responsible person found to be liable for the assessment under this section may recover from other responsible persons an amount equal to the assessment or portion of the assessment based on that person's proportionate liability for the assessment as determined in that proceeding. Before assessing a responsible person as liable under this subsection for the tax assessed to the business, the department shall first assess a purchaser or succeeding purchaser of the business personally liable under subsection (1) if the department has information that clearly identifies a purchaser or succeeding purchaser under subsection (1) and establishes that the assessment of the purchaser or succeeding purchaser would permit the department to collect the entire amount of the tax assessment of the business. The department may assess a responsible person under this subsection notwithstanding the liability of a purchaser or succeeding purchaser under subsection (1) if the purchaser or succeeding purchaser fails to pay the assessment.

(6) Notwithstanding any other provision of this act, upon request of a responsible person who was issued an intent to assess by the department under section 21 for liability under subsection (5), the department shall disclose any documents considered in the department's audit or investigation in determining that the person is a responsible person and is personally liable for the assessment and any other documents that the tribunal or court determines are necessary for a fair adjudication of a person's liability under subsection (5).

(7) Notwithstanding the provisions of subsection (2), a claim for refund based upon the validity of a tax law based on the laws or constitution of the United States or the state constitution of 1963 shall not be paid unless the claim is filed within 90 days after the date set for filing a return.

(8) Subsection (7) does not apply to a claim for the refund of a tax paid for the 1984 tax year or a tax year after the 1984 tax year on income received as retirement or pension benefits from a public retirement system of the United States government if the claimant waives any claim for the refund of such a tax paid for a tax year before 1984. Claims for refunds to which this subsection applies shall be paid in accordance with the following schedule:

(9) Notwithstanding any other provision in this act, for a taxpayer that filed a tax return under former 1975 PA 228 that included in the tax return an entity disregarded for federal income tax purposes under the internal revenue code, both of the following shall apply:

(a) The department shall not assess the taxpayer an additional tax or reduce an overpayment because the taxpayer included an entity disregarded for federal income tax purposes on its tax return filed under former 1975 PA 228.

(b) The department shall not require the entity disregarded for federal income tax purposes on the taxpayer's tax return filed under former 1975 PA 228 to file a separate tax return.

(10) Notwithstanding any other provision in this act, if a taxpayer filed a tax return under former 1975 PA 228 that included in the tax return an entity disregarded for federal income tax purposes under the internal revenue code, then the taxpayer shall not claim a refund based on the entity disregarded for federal income tax purposes under the internal revenue code filing a separate return as a distinct taxpayer.

(11) Notwithstanding any other provision in this act, the department shall not assess a tax or reduce an overpayment, and shall approve a claim for a refund of any tax paid, under former 1975 PA 228 and subject to the statute of limitations for an individual, estate, or person organized for estate or gift planning purposes for amounts received, income, or gain other than those from transactions, activities, and sources in the regular course of the person's trade or business. For purposes of this subsection, all of the following apply:

(a) Receipts, income, and gain that are from transactions, activities, and sources in the regular course of the person's business include, but are not limited to, amounts derived from the following:

(i) Tangible and intangible property if the acquisition, rental, lease, management, or disposition of the property constitutes integral parts of the person's regular trade or business operations.

(ii) Transactions in the course of the person's trade or business from stock and securities of any foreign or domestic corporation and dividend and interest income.

(iii) Isolated sales, leases, assignments, licenses, divisions, or other infrequently occurring dispositions, transfers, or transactions involving tangible, intangible, or real property if the property is or was used in the person's trade or business operation.

(iv) The sale of an interest in a business that constitutes an integral part of the person's regular trade or business.

(v) The lease or rental of real property.

(b) Receipts, income, and gain that are not from transactions, activities, and sources in the regular course of the person's trade or business include, but are not limited to, amounts derived from the following:

(i) Investment activity, including interest, dividends, royalties, and gains from an investment portfolio or retirement account, if the investment activity is not part of the person's trade or business.

(ii) The disposition of tangible, intangible, or real property held for personal use and enjoyment, such as a personal residence or personal assets.

(12) Notwithstanding any other provision in this act, the department shall not assess a tax or reduce an overpayment, and shall approve a claim for a refund for any tax paid, under former 1975 PA 228 and subject to the statute of limitations for receipts, income, or gain derived from investment activity other than receipts, income, or gain from transactions, activities, and sources in the regular course of the person's trade or business by a person that is organized exclusively to conduct investment activity and that does not conduct investment activity for any person other than an individual or a person related to that individual or by a common trust fund established under the collective investment funds act, 1941 PA 174, MCL 555.101 to 555.113. For purposes of this subsection, a person is related to an individual if that person is a spouse, brother or sister, whether of the whole or half blood or by adoption, ancestor, lineal descendant of that individual or related person, or a trust benefiting that individual or 1 more persons related to that individual.

(13) The filing of a return includes the filing of a combined, consolidated, or composite return whether or not any tax was paid and whether or not the taxpayer reported any amount in the tax line including zero.

(14) Subsection (5) applies to all of the following taxes administered under this act:

(a) For assessments issued to responsible persons before January 1, 2014, taxes administered under this act.

(b) For assessments issued to responsible persons after December 31, 2013, all of the following:

(i) Taxes levied under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78.

(ii) Taxes levied under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, that are required to be collected or were collected from or on behalf of a third person for remittance to the state.

(iii) Taxes levied under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436.

(iv) Taxes levied under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170.

(v) Taxes levied under the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234.

(vi) Withholding and remittance of income taxes levied under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.

(vii) Any other tax administered under this act that a person is required to collect from or on behalf of a third person, to truthfully account for and to pay over to this state.

(15) As used in subsections (5) and (6):

(a) "Business" means a corporation, limited liability company, limited liability partnership, partnership, or limited partnership.

(b) "Responsible person" means an officer, member, manager of a manager-managed limited liability company, or partner for the business who controlled, supervised, or was responsible for the filing of returns or payment of any of the taxes described in subsection (14) during the time period of default and who, during the time period of default, willfully failed to file a return or pay the tax due for any of the taxes described in subsection (14). The signature, including electronic signature, of any officer, member, manager of a manager-managed limited liability company, or partner on returns or negotiable instruments submitted in payment of taxes of the business during the time period of default, is prima facie evidence that the person is a responsible person. A signature, including electronic signature, on a return or negotiable instrument submitted in payment of taxes after the time period of default alone is not prima facie evidence that the person is a responsible person for the time period of default but may be considered along with other evidence to make a prima facie case that the person is a responsible person. With respect to a return or negotiable instrument submitted in payment of taxes before the time period of default, the signature, including electronic signature, on that document along with evidence, other than that document, sufficient to demonstrate that the signatory was an officer, member, manager of a manager-managed limited liability company, or partner during the time period of default is prima facie evidence that the person is a responsible person.

(c) "Time period of default" means the tax period for which the business failed to file the return or pay the tax due under subsection (5) and through the later of the date set for the filing of the tax return or making the required payment.

(d) "Willful" or "willfully" means the person knew or had reason to know of the obligation to file a return or pay the tax, but intentionally or recklessly failed to file the return or pay the tax.

History: Add. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1990, Act 285, Imd. Eff. Dec. 21, 1990 ;-- Am. 1990, Act 344, Imd. Eff. Dec. 21, 1990 ;-- Am. 1993, Act 14, Imd. Eff. Apr. 1, 1993 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2003, Act 23, Imd. Eff. June 24, 2003 ;-- Am. 2010, Act 38, Imd. Eff. Mar. 31, 2010 ;-- Am. 2011, Act 304, Imd. Eff. Dec. 27, 2011 ;-- Am. 2012, Act 211, Imd. Eff. June 27, 2012 ;-- Am. 2014, Act 3, Imd. Eff. Feb. 6, 2014



Section 205.28 Conditions applicable to administration of taxes; violation; penalties; records required; disclosure of information; report containing statistics concerning Michigan business tax act; disclosure of certain information; “adjusted gross receipts” and “wagering tax” defined.

Sec. 28.

(1) The following conditions apply to all taxes administered under this act unless otherwise provided for in the specific tax statute:

(a) Notice, if required, shall be given either by personal service or by certified mail addressed to the last known address of the taxpayer. Service upon the department may be made in the same manner.

(b) An injunction shall not issue to stay proceedings for the assessment and collection of a tax.

(c) In addition to the mode of collection provided in this act, the department may institute an action at law in any county in which the taxpayer resides or transacts business.

(d) The state treasurer may request in writing information or records in the possession of any other department, institution, or agency of state government for the performance of duties under this act. Departments, institutions, or agencies of state government shall furnish the information and records upon receipt of the state treasurer's request. Upon request of the state treasurer, any department, institution, or agency of state government shall hold a hearing under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, to consider withholding a license or permit of a person for nonpayment of taxes or accounts collected under this act.

(e) Except as otherwise provided in sections 23a and 30c, the state treasurer or an employee of the department shall not compromise or reduce in any manner the taxes due to or claimed by this state or unpaid accounts or amounts due to any department, institution, or agency of state government. This subdivision does not prevent a compromise of interest or penalties, or both.

(f) Except as otherwise provided in this subdivision, in subsection (6) or (7), or in section 23a, an employee, authorized representative, or former employee or authorized representative of the department or anyone connected with the department shall not divulge any facts or information obtained in connection with the administration of a tax or information or parameters that would enable a person to ascertain the audit selection or processing criteria of the department for a tax administered by the department. An employee or authorized representative shall not willfully inspect any return or information contained in a return unless it is appropriate for the proper administration of a tax law administered under this act. A person may disclose information described in this subdivision if the disclosure is required for the proper administration of a tax law administered under this act or the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, pursuant to a judicial order sought by an agency charged with the duty of enforcing or investigating support obligations pursuant to an order of a court in a domestic relations matter as that term is defined in section 2 of the friend of the court act, 1982 PA 294, MCL 552.502, or pursuant to a judicial order sought by an agency of the federal, state, or local government charged with the responsibility for the administration or enforcement of criminal law for purposes of investigating or prosecuting criminal matters or for federal or state grand jury proceedings or a judicial order if the taxpayer's liability for a tax administered under this act is to be adjudicated by the court that issued the judicial order. A person required to disclose information under section 10(1)(j) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.810, may disclose the information only to the individuals described in that section. A person may disclose the adjusted gross receipts and the wagering tax paid by a casino licensee licensed under the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226, pursuant to section 18, sections 341, 342, and 386 of the management and budget act, 1984 PA 431, MCL 18.1341, 18.1342, and 18.1386, or authorization by the executive director of the gaming control board. However, the state treasurer or a person designated by the state treasurer may divulge information set forth or disclosed in a return or report or by an investigation or audit to any department, institution, or agency of state government upon receipt of a written request from a head of the department, institution, or agency of state government if it is required for the effective administration or enforcement of the laws of this state, to a proper officer of the United States department of treasury, and to a proper officer of another state reciprocating in this privilege. The state treasurer may enter into reciprocal agreements with other departments of state government, the United States department of treasury, local governmental units within this state, or taxing officials of other states for the enforcement, collection, and exchange of data after ascertaining that any information provided will be subject to confidentiality restrictions substantially the same as the provisions of this act. The state treasurer or a person designated by the state treasurer may disclose the address of each housing unit that is part of a housing project exempt from ad valorem taxes under section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a, or under section 11a of 1933 (Ex Sess) PA 18, MCL 125.661a, and whether the unit is subject to a service charge in lieu of ad valorem taxes. The state treasurer or a person designated by the state treasurer may also disclose the millage rates of property taxes as defined in section 512a of the income tax act of 1967, 1967 PA 281, MCL 206.512a.

(2) A person who violates subsection (1)(e), (1)(f), or (4) is guilty of a felony, punishable by a fine of not more than $5,000.00, or imprisonment for not more than 5 years, or both, together with the costs of prosecution. In addition, if the offense is committed by an employee of this state, the person shall be dismissed from office or discharged from employment upon conviction.

(3) A person liable for any tax administered under this act shall keep accurate and complete records necessary for the proper determination of tax liability as required by law or rule of the department.

(4) A person who receives information under subsection (1)(f) for the proper administration of the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, shall not willfully disclose that information for any purpose other than the administration of the general property tax act, 1893 PA 206, MCL 211.1 to 211.155. A person who violates this subsection is subject to the penalties provided in subsection (2).

(5) A person identified in section 10(1) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.810, who receives information under section 10(1)(j) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.810, as permitted in subsection (1)(f), shall not willfully disclose that information for any purpose other than the proper administration of his or her legislative duties nor disclose that information to anyone other than an employee of the legislature, who is also bound by the same restrictions. A person who violates this subsection is responsible for and subject to a civil fine of not more than $5,000.00 per violation.

(6) The department shall annually prepare a report containing statistics described in this subsection concerning the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, for the most recent tax year for which reliable return data have been processed and cleared in the ordinary course of return processing by the department. A copy of the report shall be provided to the chairpersons of the senate and house of representatives standing committees that have jurisdiction over matters relating to taxation and finance, the director of the senate fiscal agency, and the director of the house fiscal agency. The department shall report the following information broken down by business sector and, provided that no grouping consists of fewer than 10 taxpayers, by firm size in compliance with subsection (1)(f) and in a manner that does not result in the disclosure of information regarding any specific taxpayer:

(a) Apportioned business income tax base.

(b) Apportioned modified gross receipts tax base.

(c) Business income tax liability.

(d) Use of credits.

(e) Modified gross receipts tax liability.

(f) Total final liability.

(g) Total liability before credits.

(7) A person may disclose the following information described in this subsection:

(a) Information required to be reported under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455.

(b) An application to enter into an agreement, a communication denying an application to enter into an agreement, an agreement, a postproduction certificate, a communication denying a postproduction certificate, or the total amount of credits claimed in a tax year under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455, notwithstanding section 455(6) of the Michigan business tax act, 2007 PA 36, MCL 408.1455.

(c) An application to enter into an agreement, a communication denying an application to enter into an agreement, an agreement, an investment expenditure certificate, a communication denying an investment expenditure certificate, or the total amount of credits claimed in a tax year under section 457 of the Michigan business tax act, 2007 PA 36, MCL 208.1457, notwithstanding section 457(6) of the Michigan business tax act, 2007 PA 36, MCL 408.1457.

(d) An application to enter into an agreement, a communication denying an application to enter into an agreement, an agreement, a qualified job training expenditures certificate, a communication denying a qualified job training expenditures certificate, or the total amount of credits claimed in a tax year under section 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1459, notwithstanding section 459(6) of the Michigan business tax act, 2007 PA 36, MCL 408.1459.

(8) As used in subsection (1), "adjusted gross receipts" and "wagering tax" mean those terms as described in the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1982, Act 514, Eff. Mar. 30, 1983 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1993, Act 13, Imd. Eff. Apr. 1, 1993 ;-- Am. 1998, Act 221, Imd. Eff. July 1, 1998 ;-- Am. 2000, Act 308, Imd. Eff. Oct. 16, 2000 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2003, Act 114, Imd. Eff. July 24, 2003 ;-- Am. 2009, Act 124, Imd. Eff. Oct. 27, 2009 ;-- Am. 2010, Act 313, Imd. Eff. Dec. 21, 2010 ;-- Am. 2014, Act 240, Imd. Eff. June 27, 2014 ;-- Am. 2015, Act 10, Imd. Eff. Apr. 9, 2015



Section 205.29 Taxes, interest, and penalties as lien.

Sec. 29.

(1) Taxes administered under this act, together with the interest and penalties on those taxes, shall be a lien in favor of the state against all property and rights of property, both real and personal, tangible and intangible, owned at the time the lien attaches, or afterwards acquired by any person liable for the tax, to secure the payment of the tax. The lien shall attach to the property from and after the date that any report or return on which the tax is levied is required to be filed with the department and shall continue for 7 years after the date of attachment. The lien may be extended for another 7 years by refiling pursuant to subsection (2) if the refiling is made within 6 months prior to the expiration date of the original 7-year period.

(2) The lien imposed by this act shall take precedence over all other liens and encumbrances, except bona fide liens recorded before the date the lien under this act is recorded. However, bona fide liens recorded before the lien under this act is recorded shall take precedence only to the extent of disbursements made under a financing arrangement before the forty-sixth day after the date of the tax lien recording, or before the person making the disbursements had actual knowledge of a tax lien recording under this act, whichever is earlier. A lien shall be recorded and discharged in accordance with Act No. 203 of the Public Acts of 1968, as amended, being sections 211.681 to 211.687 of the Michigan Compiled Laws.

(3) A purchaser or succeeding purchaser of property, from a taxpayer in other than the ordinary course of business, against which a lien has been properly recorded pursuant to subsection (2) shall be personally liable for the unpaid taxes which are due on the lien. The purchaser's liability shall be limited to the value of the property less any proceeds which were applied to balances due on secured interests which are superior to the lien recorded under subsection (2).

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1982, Act 476, Eff. Mar. 30, 1983 ;-- Am. 1983, Act 22, Imd. Eff. Apr. 5, 1983 ;-- Am. 1986, Act 58, Eff. May 1, 1986



Section 205.29a Recording release; conditions for filing; release of levy; conditions for service; reimbursement of fee; certificate of withdrawal for recorded lien filed in error; release of levy issued in error.

Sec. 29a.

(1) If the department files for recording a lien imposed pursuant to this act against property or rights of property under the state tax lien registration act, Act No. 203 of the Public Acts of 1968, being sections 211.681 to 211.687 of the Michigan Compiled Laws, to satisfy a tax liability and the department determines that the tax liability out of which the lien arose is satisfied, the department shall file for recording a release regarding the property or rights of property, as applicable, under Act No. 203 of the Public Acts of 1968 not more than 20 business days after funds to satisfy the tax liability out of which the lien arose have been applied to the taxpayer's account.

(2) If the department files for recording a lien imposed pursuant to this act against property or rights of property under Act No. 203 of the Public Acts of 1968 to satisfy a tax liability and upon request the department determines that the taxpayer named on the recorded lien does not have any interest in certain properties owned by another person, the department shall file for recording a certificate of nonattachment regarding the property or rights of property, as applicable, under Act No. 203 of the Public Acts of 1968 with all due haste but not more than 5 business days after the department determines that the lien is recorded or filed against property or rights of property to which the state does not have a lien interest under section 29. The department shall clearly indicate on the certificate of nonattachment that the taxpayer named on the recorded lien does not have any interest in the property or rights of property of the other person.

(3) If a warrant or warrant-notice of levy is issued and served upon a person to levy on property or rights of property to satisfy a tax liability and the department determines that the tax liability out of which the warrant or warrant-notice of levy arose is satisfied, the department shall serve a release of levy regarding the property or rights of property on the person who was served the warrant or warrant-notice of levy not more than 10 business days after funds to satisfy the tax liability out of which the warrant or warrant-notice of levy arose have been applied to the taxpayer's account.

(4) If a warrant or warrant-notice of levy is issued and served upon a person to levy on property or rights of property to satisfy a tax liability and the department determines that the property or rights of property are not subject to levy under section 25(1) or (5), the department shall serve a release of levy regarding the property or rights of property on the person who was served the warrant or warrant-notice of levy with all due haste but not more than 5 business days after the department determines that the property or rights of property are not subject to levy under section 25(1) or (5). The department shall clearly indicate on the release of levy that the property or rights of property were not subject to levy under section 25(1) or (5).

(5) If a person is required to pay a fee to the department, a bank, or other financial institution as the result of an erroneous recording or filing of a lien as described in subsection (2), or an erroneous issuance and service of a warrant or warrant-notice of levy as described in subsection (4), the department shall reimburse the fee to that person.

(6) If the department receives money to satisfy a tax liability or liabilities or receives information that would cancel that tax liability or those liabilities and subsequently files a lien for recording specifying that or those liabilities under Act No. 203 of the Public Acts of 1968, the department, upon request and upon a determination by the department that the lien was filed and recorded in error, with all due haste, but not more than 5 business days after the department determines that it has erroneously filed a lien for recording, shall file for recording a certificate of withdrawal for that tax liability or those liabilities which were satisfied which states that the recorded lien for that tax liability or those liabilities was filed in error.

(7) If the department receives money to satisfy a tax liability or liabilities or receives information that would cancel that tax liability or those liabilities and subsequently issues a warrant or warrant-notice of levy specifying that liability or those liabilities pursuant to this act, upon request and upon a determination by the department that the warrant or warrant-notice of levy was issued in error, with all due haste, but not more than 5 business days after the department determines that it has erroneously issued a warrant or warrant-notice of levy, the department shall issue a release of levy for that tax liability or those liabilities which were satisfied which states that the levy for that tax liability or those liabilities was issued in error.

History: Add. 1993, Act 13, Imd. Eff. Apr. 1, 1993 ;-- Am. 1995, Act 51, Imd. Eff. May 22, 1995
Popular Name: Revenue Act



Section 205.30 Credit or refund; interest.

Sec. 30.

(1) The department shall credit or refund an overpayment of taxes; taxes, penalties, and interest erroneously assessed and collected; and taxes, penalties, and interest that are found unjustly assessed, excessive in amount, or wrongfully collected with interest at the rate calculated under section 23 for deficiencies in tax payments.

(2) A taxpayer who paid a tax that the taxpayer claims is not due may petition the department for refund of the amount paid within the time period specified as the statute of limitations in section 27a. If a tax return reflects an overpayment or credits in excess of the tax, the declaration of that fact on the return constitutes a claim for refund. If the department agrees the claim is valid, the amount of overpayment, penalties, and interest shall be first applied to any known liability as provided in section 30a, and the excess, if any, shall be refunded to the taxpayer or credited, at the taxpayer's request, against any current or subsequent tax liability. Except claims for refunds, other than those made under part 1 of the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, that have not been approved, denied, or adjusted within 1 year of the date received may be treated as denied at the election of the taxpayer, and may be appealed by the taxpayer in accordance with section 22.

(3) The department shall certify a refund to the state disbursing authority who shall pay the amount out of the proceeds of the tax in accordance with the accounting laws of the state. Interest at the rate calculated under section 23 for deficiencies in tax payments regarding those refunds shall be added to the refund commencing 45 days after the claim is filed or 45 days after the date established by law for the filing of the return, whichever is later. Interest on refunds intercepted and applied as provided in section 30a shall cease as of the date of interception. Refunds for amounts of less than $1.00 shall not be paid.

(4) Beginning January 1, 2014, in addition to and separate from the interest added to a refund under subsection (3), for refunds for taxes imposed under part 1 of the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, the state disbursing authority shall add interest to refunds that are not paid within 1 of the following dates for the applicable tax year:

(a) May 1, for returns received by the department on or before March 1 of the applicable tax year.

(b) Sixty days from the date the return was received by the department for returns received by the department after March 1 of the applicable tax year.

(5) Interest described in subsection (4) shall be paid at a rate of 3% per annum, calculated from the date the original return was due under section 315(1) of the income tax act of 1967, 1967 PA 281, MCL 206.315, and until a date preceding the date of the refund by not more than 7 days, if all of the following conditions are met:

(a) The refund is due on an original return which was timely filed under section 315(1) of the income tax act of 1967, 1967 PA 281, MCL 206.315.

(b) The refund is not adjusted by the department.

(c) The return is not subject to section 27a(3) or (4) except for audit by the department.

(d) The return is complete for processing purposes with no calculation errors and contains all required information as prescribed by the department under section 315(1)(d) of the income tax act of 1967, 1967 PA 281, MCL 206.315, including any state and federal returns, forms, or schedules necessary to process the return.

(e) The taxpayer who has filed a complete return under subdivision (d) has complied with the department's request, if any, for additional documentation or information within 30 days of that request.

(f) No portion of the refund is subject to interception under section 30a.

(g) The amount to be refunded is more than $1.00.

(6) Beginning January 1, 2015, in addition to and separate from the interest added to a refund under subsection (3), for refunds for taxes imposed under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, the state disbursing authority shall add interest to refunds that are not paid within 90 days after the claim is approved or 90 days after the date established by law for filing the return, whichever is later. Interest described in this subsection shall be paid at a rate of 3% per annum for each day the refund is not issued within the time frame required in this subsection if all of the following conditions are met:

(a) The refund is claimed on an original return which was timely filed under section 505(1) of the Michigan business tax act, 2007 PA 36, MCL 208.1505.

(b) The refund is not adjusted by the department.

(c) The refund is not claimed by a taxpayer filing as a unitary business group.

(d) The return is not subject to section 27a(3) or (4) except for audit by the department.

(e) The return is complete for processing purposes with no calculation errors and contains all required information as prescribed by the department under section 507 or 509 of the Michigan business tax act, 2007 PA 36, MCL 208.1507 and 208.1509, including any state and federal returns, forms, or schedules necessary to process the return.

(f) The taxpayer who has filed a complete return under subdivision (e) has complied with the department's request, if any, for additional documentation or information within 30 days of that request.

(g) No portion of the refund is subject to interception under section 30a.

(h) The amount to be refunded is more than $10.00.

(7) Beginning January 1, 2017, the interest calculations in subsections (3), (4), (5), and (6) also apply to refunds of credits authorized under section 36109 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36109, for contracts that have been approved and processed by the department of agriculture and rural development and forwarded to the department. If the state disbursing authority does not pay or refund a credit described in this subsection within 45 days from the date the return was received by the department, the department shall notify the taxpayer of the status of the return and whether the taxpayer has filed a complete return.

History: Add. 1980, Act 162, Eff. Sept. 17, 1980 ;-- Am. 1985, Act 211, Imd. Eff. Jan. 8, 1986 ;-- Am. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 1993, Act 14, Imd. Eff. Apr. 1, 1993 ;-- Am. 2013, Act 133, Imd. Eff. Oct. 15, 2013 ;-- Am. 2014, Act 3, Imd. Eff. Feb. 6, 2014 ;-- Am. 2014, Act 424, Imd. Eff. Dec. 30, 2014 ;-- Am. 2016, Act 267, Imd. Eff. June 28, 2016



Section 205.30a Application of refund to liabilities of taxpayer; notice; nonobligated spouse allocation form; false statement; penalty; failure to file form; rules; definitions.

Sec. 30a.

(1) If a taxpayer claims a refund that the department determines is valid as provided in section 30(2), and the department identifies a liability of the taxpayer described in subsection (2), the department shall first apply the amount of the refund as provided in subsections (2) and (3), and the excess, if any, shall be refunded or credited as provided in section 30.

(2) The amount of a refund described in subsection (1) shall be applied to the following in the order of priority stated:

(a) Any other known tax liability of the taxpayer to this state.

(b) Any other known liability of the taxpayer to this state, including a liability to pay support if the right to receive the support has been assigned to the state and the liability is the basis of a request for tax refund offset from the office of child support.

(c) Any of the following in the order of priority received, unless otherwise provided by law:

(i) A support liability of the taxpayer that is the basis of a request for tax refund offset from the office of child support, other than as provided by subdivision (b).

(ii) A writ of garnishment or other valid court order issued by a court of competent jurisdiction and directed to this state or the state treasurer to satisfy a liability of the taxpayer.

(iii) A levy of the internal revenue service to satisfy a liability of the taxpayer.

(iv) A liability to repay benefits obtained under the Michigan employment security act, Act No. 1 of the Public Acts of the Extra Session of 1936, being sections 421.1 to 421.75 of the Michigan Compiled Laws, to which the taxpayer was not entitled, upon a request for tax refund offset from the Michigan employment security commission.

(3) If the claim for refund is reflected on a joint tax return, the department shall allocate to each joint taxpayer his or her share of the refund. The amount allocated to each taxpayer shall be applied to his or her respective liabilities in the order of priority stated in subsection (2).

(4) If the department determines that all or a portion of a refund claimed on a joint tax return is subject to application to a liability of an obligated spouse, the department shall notify the joint taxpayers by first class mail sent to the address shown on the joint return. The notice shall be accompanied by a nonobligated spouse allocation form. The notice shall state all of the following:

(a) That all or a portion of the refund claimed by the joint taxpayers is subject to interception to satisfy a liability or liabilities of 1 or both spouses.

(b) The nature of the other liability or liabilities and the name of the obligated spouse or spouses.

(c) That a nonobligated spouse may claim his or her share of the refund by filing a nonobligated spouse allocation form with the department of treasury not more than 30 days after the date the notice was mailed.

(d) A statement of the penalties under subsection (7).

(5) A nonobligated spouse who wishes to claim his or her share of a tax refund shall file with the department a nonobligated spouse allocation form. The nonobligated spouse allocation form shall be in a form specified by the department and shall require the spouses to state the amount of income or other tax base and all adjustments to the income or other tax base, including all subtractions, additions, deductions, credits, and exemptions, stated on their joint income tax return or other joint tax return that is the basis for the claimed refund, and an allocation of those amounts between the obligated and nonobligated spouse. In allocating these amounts, all of the following apply:

(a) A federal deduction for 2-income married persons shall be allocated to the spouse with the lower income who claims the deduction.

(b) Individual income shall be allocated to the spouse who earned the income. Joint income shall be allocated equally between the spouses. The tax base appropriate to tax other than income tax shall be similarly allocated.

(c) Each spouse shall be allocated the personal exemptions he or she would be entitled to claim if separate federal returns had been filed, except that dependency exemptions shall be prorated according to the relative income of the spouses.

(d) Adjustments resulting from a business shall be allocated to the spouse who claimed income from the business.

(e) A homestead property tax credit shall be allocated to the spouse who owned the title or held the leasehold interest in the property claimed as a homestead. A homestead property tax credit for property jointly owned or leased shall be allocated jointly between the spouses.

(f) Ownership of other assets relevant to the allocation shall be disclosed upon request of the department.

(6) A nonobligated spouse allocation form shall be signed by both joint taxpayers. However, the form may be submitted without the signature of the obligated spouse if his or her signature cannot be obtained. The nonobligated spouse shall certify that he or she has made a good faith effort to obtain the signature and shall state the reason that the signature was not obtained.

(7) A person who knowingly makes a false statement on a nonobligated spouse allocation form shall be subject to a penalty of $25.00 or 25% of the excessive claim for his or her share of the refund, whichever is greater, and other penalties as provided in this act.

(8) A nonobligated spouse to whom the department has sent a notice under subsection (4), who fails to file a nonobligated spouse allocation form within 30 days after the date the notice was mailed, shall be barred from commencing any action against this state or the state treasurer to recover an amount withheld to satisfy a liability of the obligated spouse to which a joint tax refund is applied under this section. The payment by this state of any amount applied to a liability of a taxpayer under this section shall release this state and the state treasurer from all liability to the obligated spouse, the nonobligated spouse, and any other person having or claiming any interest in the amount paid.

(9) The department shall promulgate rules under the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, as necessary to implement this section. The rules shall include a procedure for assuring that a taxpayer subject to application of a refund under this section and section 30 has received or will receive notice and an opportunity for a hearing with respect to the liability to which the refund is to be applied.

(10) As used in this section:

(a) “Nonobligated spouse” means a person who has filed a joint income tax return or other joint state tax return and who is not liable for an obligation of his or her spouse described in subsection (2).

(b) “Obligated spouse” means a person who has filed a joint income tax return or other joint state tax return and who is liable for an obligation described in subsection (2) for which his or her spouse is not liable.

(c) “Office of child support” means the agency created in section 2 of the office of child support act, Act No. 174 of the Public Acts of 1971, being section 400.232 of the Michigan Compiled Laws.

History: Add. 1985, Act 211, Imd. Eff. Jan. 8, 1986 ;-- Am. 1995, Act 116, Imd. Eff. June 29, 1995
Popular Name: Revenue Act



Section 205.30b Report regarding application of revenue limitation; petition for refund; method of refund; escrow account.

Sec. 30b.

(1) Within 45 days after the publication of the comprehensive annual financial report by the director of the department of management and budget pursuant to section 494 of the management and budget act, 1984 PA 431, MCL 18.1494, the director of the department of management and budget and the state treasurer shall issue a report regarding the application of the revenue limitation in section 26 of article IX of the state constitution of 1963 to the fiscal year for which the comprehensive annual financial report applies. Within 30 days after the director of the department of management and budget and the state treasurer issue their report, the auditor general shall audit that report. This audit shall examine the past and present methodology of calculating revenues and comment on differences, if any, from past practices.

(2) If a refund is required by section 26 of article IX of the state constitution of 1963, a taxpayer shall petition for the refund by filling out the appropriate line to be provided on the annual income tax return, single business tax return, or Michigan business tax return. The amount of refund shall be based on the tax liability for the taxpayer's year commencing in the state's fiscal year in which the revenue limit was exceeded. Failure to fill out the appropriate line on the annual income tax return, single business tax return, or Michigan business tax return shall not extinguish the taxpayer's right to petition for the refund pursuant to section 350d of the management and budget act, 1984 PA 431, MCL 18.1350d.

(3) If before November 1, 1986, a final determination is made that the method of refund provided for in subsection (2) is unconstitutional, the state treasurer shall cause the refunds due, if any, to be paid for the state fiscal year 1984-85 beginning January 1, 1987 and through February 28, 1987.

(4) The governor may create an escrow account in the general fund and set aside in that account an amount equal to the refunds required by section 26 of article IX of the state constitution of 1963.

History: Add. 1986, Act 58, Eff. May 1, 1986 ;-- Am. 2007, Act 194, Imd. Eff. Dec. 21, 2007



Section 205.30c Voluntary disclosure agreement.

Sec. 30c.

(1) The state treasurer, or an authorized representative of the state treasurer, on behalf of the department, may enter into a voluntary disclosure agreement pursuant to subsections (2) to (11) or an agreement with a federally recognized Indian tribe within the state of Michigan pursuant to subsections (12) and (13).

(2) A voluntary disclosure agreement may be entered into with a person who makes application, who is a nonfiler, and who meets 1 or more of the following criteria:

(a) Has a filing responsibility under nexus standards issued by the department or enacted into law after December 31, 1997.

(b) Has a reasonable basis to contest liability, as determined by the state treasurer, for a tax or fee administered under this act.

(3) All taxes and fees administered under this act are eligible for inclusion in a voluntary disclosure agreement.

(4) To be eligible for a voluntary disclosure agreement, subject to subsection (1), a person must meet all of the following requirements:

(a) Except as otherwise provided in this subdivision, has had no previous contact by the department or its agents regarding a tax covered by the agreement. For purposes of this subdivision, a letter of inquiry requesting information under section 21(2)(a) that was sent to a nonfiler shall not be considered a previous contact under this subdivision.

(b) Has had no notification of an impending audit by the department or its agents.

(c) Is not currently under audit by the department of treasury or under investigation by the department of state police, department of attorney general, or any local law enforcement agency regarding a tax covered by the agreement.

(d) Is not currently the subject of a civil action or a criminal prosecution involving any tax covered by the agreement.

(e) Has agreed to register, file returns, and pay all taxes due in accordance with all applicable laws of this state for all taxes administered under this act for all periods after the lookback period.

(f) Has agreed to pay all taxes due for each tax covered under the agreement for the lookback period, plus statutory interest as stated in section 23, within the period of time and in the manner specified in the agreement.

(g) Has agreed to file returns and worksheets for the lookback period as specified in the agreement.

(h) Has agreed not to file a protest or seek a refund of taxes paid to this state for the lookback period based on the issues disclosed in the agreement or based on the person's lack of nexus or contacts with this state.

(5) If a person satisfies all requirements stated in subsections (1), (2), and (4), the department shall enter into a voluntary disclosure agreement with that person providing the following relief:

(a) Notwithstanding section 28(1)(e) of this act, the department shall not assess any tax, delinquency for a tax, penalty, or interest covered under the agreement for any period before the lookback period identified in the agreement.

(b) The department shall not assess any applicable discretionary or nondiscretionary penalties for the lookback period.

(c) The department shall provide complete confidentiality of the agreement and shall also enter into an agreement not to disclose, in accordance with section 28(1)(f), any of the terms or conditions of the agreement to any tax authorities of any state or governmental authority or to any person except as required by exchange of information agreements authorized under section 28(1)(f), including the international fuel tax agreement under chapter 317 of title 49 of the United States Code, 49 USC 31701 to 31707. The department shall not exchange information obtained under this section with other states regarding the person unless information regarding the person is specifically requested by another state.

(6) The department shall not bring a criminal action against a person for failure to report or to remit any tax covered by the agreement before or during the lookback period if the facts established by the department are not materially different from the facts disclosed by the person to the department.

(7) A voluntary disclosure agreement is effective when signed by the person subject to the agreement, or his, her, or its lawful representative, and returned to the department within the time period specified in the agreement. The department shall only provide the relief specified in the executed agreement. Any verbal or written communication by the department before the effective date of the agreement shall not afford any penalty waiver, limited lookback period, or other benefit otherwise available under this section.

(8) A material misrepresentation of fact by an applicant relating to the applicant's current activity in this state renders an agreement null and void and of no effect. A change in the activities or operations of a person after the effective date of the agreement is not a material misrepresentation of fact and shall not affect the agreement's validity.

(9) The department may audit any of the taxes covered by the agreement within the lookback period or in any prior period if, in the department's opinion, an audit of a prior period is necessary to determine the person's tax liability for the tax periods within the lookback period or to determine another person's tax liability.

(10) Nothing in subsections (2) to (9) shall be interpreted to allow or permit unjust enrichment as that term is defined in subsection (15). Any tax collected or withheld from another person by an applicant shall be remitted to the department without respect to whether it was collected during or before the lookback period.

(11) The department shall not require a person who enters into a voluntary disclosure agreement to make any filings that are additional to those otherwise required by law.

(12) The department may enter into a tribal agreement with a federally recognized Indian tribe specifying the applicability of a tax administered under this act to that tribe, its members, and any person conducting business with them. The tribe, its members, and any person conducting business with them shall remain fully subject to this state's tax acts except as otherwise specifically provided by an agreement in effect for the period at issue. A tribal agreement shall include all of the following:

(a) A statement of its purpose.

(b) Provisions governing duration and termination that make the agreement terminable by either party if there is noncompliance and terminable at-will after a period of not more than 2 years.

(c) Provisions governing administration, collection, and enforcement. Those provisions shall include all of the following:

(i) Collection of taxes levied under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, or the use tax act, 1937 PA 94, MCL 205.91 to 205.111, on the sale of tangible personal property or the storage, use, or consumption of tangible personal property not exempt under the agreement.

(ii) Collection of taxes levied on tobacco products under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436, and taxes levied under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170, and the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234, on sales of tobacco products or motor fuels not exempt under the agreement.

(iii) Withholding and remittance of income taxes levied under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, from employees not exempt under the agreement.

(iv) Reporting of gambling winnings to the same extent and in the same manner as reported to the federal government.

(v) A waiver of tribal sovereign immunity sufficient to make the agreement enforceable against both parties.

(d) Provisions governing disclosure of information between the department and the tribe as necessary for the proper administration of the tribal agreement.

(e) A provision ensuring that the members of the tribe will be bound by the terms of the agreement.

(f) A designation of the agreement area within which the specific provisions of the tribal agreement apply.

(13) A tribal agreement authorized under subsection (12) may include 1 or more of the following:

(a) A provision for dispute resolution between this state and the tribe, which may include a nonjudicial forum.

(b) A provision for the sharing between the parties of certain taxes collected by the tribe and its members.

(c) Any other provisions beneficial to the administration or enforcement of the tribal agreement.

(14) A tribal agreement authorized under subsection (12) shall not authorize the approval of a class III gaming compact negotiated under the Indian gaming regulatory act, Public Law 100-497, 102 Stat. 2467.

(15) As used in this section:

(a) "Lookback period" means 1 or more of the following:

(i) The most recent 48-month period as determined by the department or the first date the person subject to an agreement under this section began doing business in this state if less than 48 months.

(ii) For business taxes levied under the former single business tax act, 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or part 2 of the income tax act of 1967, 1967 PA 281, MCL 206.601 to 206.699, the combined lookback period for all taxes covered under the agreement shall be the 4 most recent completed fiscal or calendar years over a 48-month period or the first date the person subject to an agreement under this section began doing business in this state if less than 48 months.

(iii) Notwithstanding subparagraphs (i), (ii), and (iv), the most recent 36-month period as determined by the department or the first date the person subject to an agreement under this section began doing business in this state if less than 36 months, if tax returns filed in another state for a tax based on net income that included sales in the numerator of the apportionment formula that now must be included in the numerator of the apportionment formula under the former single business tax act, 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or part 2 of the income tax act of 1967, 1967 PA 281, MCL 206.601 to 206.699, and those sales increased the net tax liability payable to that state.

(iv) If there is doubt as to liability for the tax during the lookback period, another period as determined by the state treasurer to be in the best interest of this state and to preserve equitable and fair administration of taxes.

(b) "Nonfiler" for a particular tax means, beginning July 1, 1998, a person that has not filed a return for the particular tax being disclosed for periods beginning after December 31, 1988.

(c) "Person" means an individual, firm, bank, financial institution, limited partnership, copartnership, partnership, joint venture, association, corporation, limited liability company, limited liability partnership, receiver, estate, trust, or any other group or combination acting as a unit.

(d) "Previous contact" means any notification of an impending audit pursuant to section 21(1), review, notice of intent to assess, or assessment. Previous contact also includes final letters of inquiry pursuant to section 21(2)(a) or a subpoena from the department.

(e) "Unjust enrichment" includes the withholding of income tax under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and the collection of any other tax administered by this act that has not been remitted to the department.

(f) "Voluntary disclosure agreement" or "agreement" means a written agreement that complies with this act.

(16) The department of treasury shall post a copy of each tribal agreement and any changes to a tribal agreement on the department of treasury's website not later than 60 days after the tribal agreement takes effect or the changes to the tribal agreement take effect.

(17) Not later than January 31 of each year, the department of treasury shall report to each house of the legislature, including the majority leader and minority leader of the senate and the speaker and minority leader of the house of representatives, on the tribal agreement and changes to the tribal agreement entered into during the immediately preceding calendar year. The report shall include all of the following:

(a) A copy of the tribal agreement.

(b) A summary of the changes since the immediately preceding report.

(c) A detailed listing and description of changes to any agreement areas described in a tribal agreement.

(18) If a taxpayer entered into a voluntary disclosure agreement after October 1, 2012 and before May 1, 2013, for business taxes levied under the former single business tax act, 1975 PA 228, the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, or part 2 of the income tax act of 1967, 1967 PA 281, MCL 206.601 to 206.699, and the combined lookback period under that agreement exceeds the lookback period under subsection (15)(a)(ii), the department shall refund amounts paid attributable to the periods outside the lookback period under subsection (15)(a)(ii).

History: Add. 1998, Act 221, Imd. Eff. July 1, 1998 ;-- Am. 1998, Act 493, Imd. Eff. Jan. 4, 1999 ;-- Am. 2001, Act 168, Imd. Eff. Nov. 27, 2001 ;-- Am. 2002, Act 616, Imd. Eff. Dec. 20, 2002 ;-- Am. 2007, Act 194, Imd. Eff. Dec. 21, 2007 ;-- Am. 2013, Act 135, Imd. Eff. Oct. 15, 2013
Popular Name: Revenue Act



Section 205.31 Waiver of criminal and civil penalties; conditions; amnesty period; limitation; administration of section by department; appropriation for administration and public awareness of amnesty program; work project; circumstances prohibiting waiver of criminal and civil penalties; notice.

Sec. 31.

(1) If a taxpayer does not satisfy a tax liability or makes an excessive claim for a refund as a result of reliance on erroneous current written information provided by the department, the state treasurer shall waive all criminal and civil penalties provided by law for failing or refusing to file a return, for failing to pay a tax, or for making an excessive claim for a refund for a tax administered by the department of treasury pursuant to this act if the taxpayer makes a written request for a waiver, files a return or an amended return, and makes full payment of the tax and interest.

(2) For the period beginning May 15, 2011 and ending June 30, 2011, there shall be an amnesty period during which the state treasurer shall waive all criminal and civil penalties provided by law for failing or refusing to file a return, for failing to pay a tax, or for making an excessive claim for a refund for a tax administered by the department of treasury under this act if the taxpayer makes a written request for a waiver on a form prescribed by the department, submits any unfiled returns or amended returns, and makes full payment of the tax and interest due for any prior period not later than the last day of the amnesty period. This subsection does not apply to taxes due after December 31, 2009.

(3) This section applies to the nonreporting and underreporting of tax liabilities and to the nonpayment of taxes previously determined to be due, but only to the extent of the penalties attributable to the taxes that were previously due and that are paid during the amnesty period provided for in subsection (2).

(4) The department shall administer this section.

(5) There is appropriated from the revenues generated by taxes paid under subsection (2) the sum of $6,800,000.00 to the department of treasury for administration and public awareness of the amnesty program created by the amendatory act that amended this subsection. This appropriation is allotted for expenditure on and after October 1, 2010. The appropriation authorized in this subsection is a work project appropriation and any unencumbered or unallotted funds are carried forward into the following fiscal year. The following is in compliance with section 451a(1) of the management and budget act, 1984 PA 431, MCL 18.1451a:

(a) The purpose of the project is to provide technical and administrative support for and public awareness of the 2011 tax amnesty program in the department of treasury. Costs related to this project will include, but are not limited to:

(i) Information technology systems changes.

(ii) Staffing-related costs.

(iii) Costs to promote public awareness.

(iv) Any other costs related to implementation and dissolution of the program, including the resolution of accounts.

(b) The work project will be accomplished through the use of interagency agreements, grants, state employees, and contracts.

(c) The total estimated completion cost of the project is $6,800,000.00.

(d) The expected completion date is September 30, 2012.

(6) The state treasurer shall not waive criminal and civil penalties applicable to a tax under subsection (2) if 1 or more of the following circumstances apply:

(a) If the taxpayer is eligible to enter into a voluntary disclosure agreement under section 30c for that tax.

(b) If the tax is attributable to income derived from a criminal act, if the taxpayer is under criminal investigation or involved in a civil action or criminal prosecution for that tax, or if the taxpayer has been convicted of a felony under this act or the internal revenue code of 1986.

(7) The department shall provide reasonable notice to taxpayers that may be eligible for the amnesty program at least 30 days before the start of the designated amnesty period. Notification shall include, but is not limited to, a description of the amnesty program on appropriate tax instruction forms and on the internet.

History: Add. 1986, Act 58, Imd. Eff. Mar. 26, 1986 ;-- Am. 1993, Act 14, Imd. Eff. Apr. 1, 1993 ;-- Am. 2001, Act 168, Imd. Eff. Nov. 27, 2001 ;-- Am. 2002, Act 657, Imd. Eff. Dec. 23, 2002 ;-- Am. 2010, Act 198, Imd. Eff. Oct. 5, 2010






E.R.O. No. 1991-16 EXECUTIVE REORGANIZATION ORDER (205.35 - 205.35)

Section 205.35 Transfer of powers and duties of the revenue division of the department of treasury and the state commissioner of revenue to the state treasurer.

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, the Revenue Division and the State Commissioner of Revenue were created by Act No. 122 of the Public Acts of 1941, as amended, being Section 205.1 et seq. of the Michigan Compiled laws, as amended, and were thereafter transferred by a Type I transfer to the Department of Treasury; and

WHEREAS, the duties of the Revenue Division and the State Commissioner of Revenue are to enforce state tax laws and to collect state taxes, assessments, licenses, fees and other moneys as may be designated by law and to deposit moneys collected in the state treasury; and

WHEREAS, the functions, duties, and responsibilities assigned to the Revenue Division and the State Commissioner of Revenue can be more effectively organized and carried out under the supervision and direction of the State Treasurer as head of the Department of Treasury; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions, and responsibilities of the Revenue Division and the State Commissioner of Revenue, created under Act No. 122 of the Public Acts of 1941, as amended, being Section 205.1 et seq. of the Michigan Compiled Laws, are hereby transferred to the State Treasurer as head of the Department of Treasury by a Type III transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws.

(2) The State Treasurer as head of the Department of Treasury may appoint a State Commissioner of Revenue or may administer the assigned functions in other ways to promote efficient administration.

(3) The State Treasurer shall provide executive direction and supervision for the implementation of the transfer. The assigned functions shall be administered under the direction and supervision of the State Treasurer, and all prescribed functions of rule making, issuing bulletins that explain interpretations of current state tax laws, examining the books and records of persons or taxpayers, issuing subpoenas and administering oaths, and licensing and registration of persons and taxpayers, shall be transferred to the State Treasurer.

(4) All records, personnel, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Revenue Division and the State Commissioner of Revenue for the activities transferred to the State Treasurer by this Order are hereby transferred to the Department of Treasury.

(5) The State Treasurer shall make internal organizational changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Order.

(6) The State Treasurer as head of the Department of Treasury shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Revenue Division.

(7) All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Order shall continue to be effective until revised, amended, or repealed.

(8) Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Order shall not abate by reason of the taking effect of this Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this Executive Order.

History: 1991, E.R.O. No. 1991-16, Eff. Sept. 10, 1991






Act 15 of 1959 COLLECTION OF MOTOR FUEL TAXES (205.41 - 205.47)

Section 205.41 Motor fuel taxes; collection transferred to department of revenue.

Sec. 1.

All the powers and duties now vested by law in the secretary of state with respect to the collection of the motor fuel taxes are hereby transferred to the department of revenue. The state department of revenue shall be vested with full authority to collect the motor fuel taxes with reference to all such matters as have heretofore been vested in the secretary of state. Whenever any reference is made in the laws of this state to the collection of motor fuel taxes by the secretary of state, such reference shall be deemed intended to be made to the department of revenue.

History: 1959, Act 15, Eff. Mar. 19, 1960



Section 205.42 Motor fuel taxes; acts.

Sec. 2.

The department of treasury shall administer and enforce the following acts and shall succeed to and is hereby vested with all the powers, duties, functions, responsibilities, and jurisdiction now or hereafter conferred upon the secretary of state with respect to the collection of motor fuel taxes as prescribed by:

(a) Motor fuel tax, Act No. 150 of the Public Acts of 1927, being sections 207.101 to 207.202 of the Michigan Compiled Laws.

(b) Highway finance act of 1955, former Act No. 87 of the Public Acts of 1955, or its successor.

(c) Aeronautics code of the state of Michigan, Act No. 327 of the Public Acts of 1945, being sections 259.1 to 259.208 of the Michigan Compiled Laws.

(d) Marine fuel tax, part 781 (Michigan state waterways commission) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.78101 to 324.78112 of the Michigan Compiled Laws.

History: 1959, Act 15, Eff. Mar. 19, 1960 ;-- Am. 1996, Act 51, Imd. Eff. Feb. 26, 1996



Section 205.43 Motor fuel taxes; transfer of staff, records, files and property.

Sec. 3.

All of the staff, records, files and other property, including property held in trust, belonging to the secretary of state with respect to the collection of the motor fuel taxes shall be transferred to the state department of revenue and shall be continued as part of the staff, records, files, and property of the department of revenue.

History: 1959, Act 15, Eff. Mar. 19, 1960



Section 205.44 Motor fuel taxes; hearings, orders, rules and regulations.

Sec. 4.

All hearings and proceedings of whatever nature now pending before the secretary of state with respect to the collection of the motor fuel taxes shall not be abated, but shall be transferred to the state department of revenue, without notice to interested parties, and shall be conducted in the same manner and determined in accordance with the provisions of law concerning such hearings and proceedings. All orders, rules and regulations of the secretary of state with respect to the collection of the motor fuel taxes shall continue in effect as though the transfer were not made, and to the extent applicable, they shall be binding upon the department of revenue.

History: 1959, Act 15, Eff. Mar. 19, 1960



Section 205.45 Motor fuel taxes; transfer of appropriations.

Sec. 5.

All appropriations and all other funds necessary to carry out all the powers, duties and responsibilities of the secretary of state with respect to the collection of motor fuel taxes shall be transferred to the state department of revenue.

History: 1959, Act 15, Eff. Mar. 19, 1960



Section 205.46 Continuance of services and functions.

Sec. 6.

The secretary of state and the state department of revenue shall make all other arrangements as are necessary to provide for the uninterrupted conduct of the services and functions of government as prescribed by this act.

History: 1959, Act 15, Eff. Mar. 19, 1960



Section 205.47 Effective date of act.

Sec. 7.

This act shall take effect on January 1, 1960.

History: 1959, Act 15, Eff. Mar. 19, 1960






Act 167 of 1933 GENERAL SALES TAX ACT (205.51 - 205.78)

Section 205.51 Definitions; unlicensed person as agent of dealer, distributor, supervisor, or employer; regarding dealer, distributor, supervisor, or employer as making sales at retail prices.

Sec. 1.

(1) As used in this act:

(a) "Person" means an individual, firm, partnership, joint venture, association, social club, fraternal organization, municipal or private corporation whether organized for profit or not, company, estate, trust, receiver, trustee, syndicate, the United States, this state, county, or any other group or combination acting as a unit, and includes the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(b) "Sale at retail" or "retail sale" means a sale, lease, or rental of tangible personal property for any purpose other than for resale, sublease, or subrent.

(c) "Gross proceeds" means sales price.

(d) "Sales price" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, and applies to the measure subject to sales tax. Sales price includes the following subparagraphs (i) through (vii) and excludes subparagraphs (viii) through (xii):

(i) Seller's cost of the property sold.

(ii) Cost of materials used, labor or service cost, interest, losses, costs of transportation to the seller, taxes imposed on the seller other than taxes imposed by this act, and any other expense of the seller.

(iii) Charges by the seller for any services necessary to complete the sale, other than the following:

(A) An amount received or billed by the taxpayer for remittance to the employee as a gratuity or tip, if the gratuity or tip is separately identified and itemized on the guest check or billed to the customer.

(B) Labor or service charges involved in maintenance and repair work on tangible personal property of others if separately itemized.

(iv) Delivery charges incurred or to be incurred before the completion of the transfer of ownership of tangible personal property subject to the tax levied under this act from the seller to the purchaser. A seller is not liable under this act for delivery charges allocated to the delivery of exempt property.

(v) Installation charges incurred or to be incurred before the completion of the transfer of ownership of tangible personal property from the seller to the purchaser.

(vi) Except as otherwise provided in subparagraphs (xi) and (xii), credit for any trade-in.

(vii) Except as otherwise provided in subparagraph (x), consideration received by the seller from third parties if all of the following conditions are met:

(A) The seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale.

(B) The seller has an obligation to pass the price reduction or discount through to the purchaser.

(C) The amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser.

(D) One of the following criteria is met:

(I) The purchaser presents a coupon, certificate, or other documentation to the seller to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate, or documentation is presented.

(II) The purchaser identifies himself or herself to the seller as a member of a group or organization entitled to a price reduction or discount. A preferred customer card that is available to any patron does not constitute membership in a group or organization.

(III) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

(viii) Interest, financing, or carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

(ix) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.

(x) Beginning January 1, 2000, employee discounts that are reimbursed by a third party on sales of motor vehicles.

(xi) Beginning November 15, 2013, credit for the agreed-upon value of a titled watercraft used as part payment of the purchase price of a new titled watercraft or used titled watercraft purchased from a watercraft dealer if the agreed-upon value is separately stated on the invoice, bill of sale, or similar document given to the purchaser. This subparagraph does not apply to leases or rentals.

(xii) Beginning December 15, 2013, credit for the agreed-upon value of a motor vehicle or recreational vehicle used as part payment of the purchase price of a new motor vehicle or used motor vehicle or recreational vehicle purchased from a dealer if the agreed-upon value is separately stated on the invoice, bill of sale, or similar document given to the purchaser. This subparagraph does not apply to leases or rentals. For purposes of this subparagraph, the agreed-upon value of a motor vehicle or recreational vehicle used as part payment shall be limited as follows:

(A) Beginning December 15, 2013, subject to sub-subparagraphs (B) and (C), the lesser of the following:

(I) $2,000.00.

(II) The agreed-upon value of the motor vehicle or recreational vehicle used as part payment.

(B) Beginning January 1, 2015 and each January 1 thereafter, the amount under sub-subparagraph (A)(I) shall be increased by an additional $500.00 each year.

(C) Beginning on January 1 in the year in which the amount under sub-subparagraph (A)(I) exceeds $14,000.00 and each January 1 thereafter, there shall be no limitation on the agreed-upon value of the motor vehicle or recreational vehicle used as part payment.

(e) "Business" includes an activity engaged in by a person or caused to be engaged in by that person with the object of gain, benefit, or advantage, either direct or indirect.

(f) "Tax year" or "taxable year" means the fiscal year of the state or the taxpayer's fiscal year if permission is obtained by the taxpayer from the department to use the taxpayer's fiscal year as the tax period instead.

(g) "Department" means the department of treasury.

(h) "Taxpayer" means a person subject to a tax under this act.

(i) "Tax" includes a tax, interest, or penalty levied under this act.

(j) "Textiles" means goods that are made of or incorporate woven or nonwoven fabric, including, but not limited to, clothing, shoes, hats, gloves, handkerchiefs, curtains, towels, sheets, pillows, pillow cases, tablecloths, napkins, aprons, linens, floor mops, floor mats, and thread. Textiles also include materials used to repair or construct textiles, or other goods used in the rental, sale, or cleaning of textiles.

(k) "New motor vehicle" means that term as defined in section 33a of the Michigan vehicle code, 1949 PA 300, MCL 257.33a.

(l) "Recreational vehicle" means that term as defined in section 49a of the Michigan vehicle code, 1949 PA 300, MCL 257.49a.

(m) "Dealer" means that term as defined in section 11 of the Michigan vehicle code, 1949 PA 300, MCL 257.11.

(n) "Watercraft dealer" means a dealer as that term is defined in section 80102 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80102.

(2) If the department determines that it is necessary for the efficient administration of this act to regard an unlicensed person, including a salesperson, representative, peddler, or canvasser as the agent of the dealer, distributor, supervisor, or employer under whom the unlicensed person operates or from whom the unlicensed person obtains the tangible personal property sold by the unlicensed person, irrespective of whether the unlicensed person is making sales on the unlicensed person's own behalf or on behalf of the dealer, distributor, supervisor, or employer, the department may so regard the unlicensed person and may regard the dealer, distributor, supervisor, or employer as making sales at retail at the retail price for the purposes of this act.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1935, Act 77, Imd. Eff. May 23, 1935 ;-- Am. 1939, Act 123, Imd. Eff. May 19, 1939 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- Am. 1941, Act 59, Imd. Eff. May 5, 1941 ;-- Am. 1941, Act 249, Imd. Eff. June 16, 1941 ;-- Am. 1943, Act 29, Imd. Eff. Mar. 24, 1943 ;-- Am. 1945, Act 259, Imd. Eff. May 25, 1945 ;-- Am. 1948, Ex. Sess., Act 30, Imd. Eff. May 10, 1948 ;-- CL 1948, 205.51 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1950, 1st Ex. Sess., Act 9, Imd. Eff. May 9, 1950 ;-- Am. 1951, Act 245, Eff. Sept. 28, 1951 ;-- Am. 1952, Act 166, Imd. Eff. Apr. 24, 1952 ;-- Am. 1953, Act 204, Imd. Eff. June 10, 1953 ;-- Am. 1955, Act 236, Eff. Oct. 14, 1955 ;-- Am. 1960, Act 76, Imd. Eff. Apr. 25, 1960 ;-- Am. 1964, Act 214, Eff. Aug. 28, 1964 ;-- Am. 1970, Act 16, Eff. May 1, 1970 ;-- Am. 1973, Act 45, Imd. Eff. July 4, 1973 ;-- Am. 1976, Act 70, Imd. Eff. Apr. 5, 1976 ;-- Am. 1982, Act 218, Eff. Jan. 1, 1984 ;-- Am. 1984, Act 32, Imd. Eff. Mar. 14, 1984 ;-- Am. 1987, Act 259, Imd. Eff. Dec. 28, 1987 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 1994, Act 127, Eff. Aug. 1, 1994 ;-- Am. 1995, Act 209, Imd. Eff. Nov. 29, 1995 ;-- Am. 1997, Act 193, Eff. Jan. 1, 1998 ;-- Am. 1998, Act 365, Imd. Eff. Oct. 20, 1998 ;-- Am. 1998, Act 451, Imd. Eff. Dec. 30, 1998 ;-- Am. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2000, Act 390, Imd. Eff. Jan. 8, 2001 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009 ;-- Am. 2013, Act 159, Imd. Eff. Nov. 6, 2013 ;-- Am. 2013, Act 160, Imd. Eff. Nov. 6, 2013 ;-- Am. 2016, Act 8, Imd. Eff. Feb 2, 2016



Section 205.51a Additional definitions.

Sec. 1a.

As used in this act:

(a) "Alcoholic beverage" means a beverage suitable for human consumption that contains 1/2 of 1% or more of alcohol by volume.

(b) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(c) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(d) "Delivered electronically" means delivered from the seller to the purchaser by means other than tangible storage media.

(e) "Delivery charges" means charges by the seller for preparation and delivery to a location designated by the purchaser of tangible personal property or services. Delivery charges include, but are not limited to, transportation, shipping, postage, handling, crating, and packing. Beginning September 1, 2004, delivery charges do not include the charges for delivery of direct mail if the charges are separately stated on an invoice or similar billing document given to the purchaser. If a shipment includes both exempt property and taxable property, the seller shall allocate the delivery charge using 1 of the following methods:

(i) Multiply the delivery price by a fraction, the numerator of which is the total sales prices of the taxable property and the denominator of which is the total sales prices of all property in the shipment.

(ii) Multiply the delivery price by a fraction, the numerator of which is the total weight of the taxable property and the denominator of which is the total weight of all property in the shipment.

(f) "Dietary supplement" means any product, other than tobacco, intended to supplement the diet that is all of the following:

(i) Required to be labeled as a dietary supplement identifiable by the "supplemental facts" box found on the label as required by 21 CFR 101.36.

(ii) Contains 1 or more of the following dietary ingredients:

(A) A vitamin.

(B) A mineral.

(C) An herb or other botanical.

(D) An amino acid.

(E) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake.

(F) A concentrate, metabolite, constituent, extract, or combination of any ingredient listed in sub-subparagraphs (A) through (E).

(iii) Intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in 1 of those forms, is not represented as conventional food or for use as a sole item of a meal or of the diet.

(g) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addressees on a mailing list provided by the purchaser or at the direction of the purchaser when the cost of the items are not billed directly to the recipients, including tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material, but not including multiple items of printed material delivered to a single address.

(h) "Drug" means a compound, substance, or preparation, or any component of a compound, substance, or preparation, other than food or food ingredients, dietary supplements, or alcoholic beverages, intended for human use that is 1 or more of the following:

(i) Recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary, or in any of their supplements.

(ii) Intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease.

(iii) Intended to affect the structure or any function of the body.

(i) "Durable medical equipment" means equipment for home use, other than mobility enhancing equipment, dispensed pursuant to a prescription, including durable medical equipment repair or replacement parts, that does all of the following:

(i) Can withstand repeated use.

(ii) Is primarily and customarily used to serve a medical purpose.

(iii) Is not useful generally to a person in the absence of illness or injury.

(iv) Is not worn in or on the body.

(j) "Durable medical equipment repair or replacement parts" includes all components or attachments used in conjunction with durable medical equipment.

(k) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(l) "Lease or rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration and may include future options to purchase or extend. This definition applies only to leases and rentals entered into after September 1, 2004 and has no retroactive impact on leases and rentals that existed on that date. Lease or rental does not include the following subparagraphs (i) through (iii) and includes subparagraph (iv):

(i) A transfer of possession or control of tangible personal property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments.

(ii) A transfer of possession or control of tangible personal property under an agreement requiring transfer of title upon completion of the required payments and payment of an option price that does not exceed $100.00 or 1% of the total required payments, whichever is greater.

(iii) The provision of tangible personal property along with an operator for a fixed or indeterminate period of time, where that operator is necessary for the equipment to perform as designed. To be necessary, an operator must do more than maintain, inspect, or set up the tangible personal property.

(iv) An agreement covering motor vehicles or trailers if the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in section 7701(h)(1) of the internal revenue code, 26 USC 7701.

(m) "Mobility enhancing equipment" means equipment, other than durable medical equipment or a motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer, dispensed pursuant to a prescription, including repair or replacement parts for that equipment, that is all of the following:

(i) Primarily and customarily used to provide or increase the ability to move from 1 place to another and is appropriate for use at home or on a motor vehicle.

(ii) Not generally used by a person with normal mobility.

(n) "Prescription" means an order, formula, or recipe, issued in any form of oral, written, electronic, or other means of transmission by a licensed physician or other health professional as defined in section 3501 of the insurance code of 1956, 1956 PA 218, MCL 500.3501. For a hearing aid, prescription includes an order, instruction, or direction of a hearing aid dealer or salesperson licensed under article 13 of the occupational code, 1980 PA 299, MCL 339.1301 to 339.1309.

(o) "Prewritten computer software" means computer software, including prewritten upgrades, that is delivered by any means and that is not designed and developed by the author or other creator to the specifications of a specific purchaser. Prewritten computer software includes the following:

(i) Any combination of 2 or more prewritten computer software programs or portions of prewritten computer software programs.

(ii) Computer software designed and developed by the author or other creator to the specifications of a specific purchaser if it is sold to a person other than that specific purchaser.

(iii) The modification or enhancement of prewritten computer software or portions of prewritten computer software where the modification or enhancement is designed and developed to the specifications of a specific purchaser unless there is a reasonable, separately stated charge or an invoice or other statement of the price is given to the purchaser for the modification or enhancement. If a person other than the original author or creator modifies or enhances prewritten computer software, that person is considered to be the author or creator of only that person's modifications or enhancements.

(p) "Prosthetic device" means a replacement, corrective, or supportive device, other than contact lenses and dental prosthesis, dispensed pursuant to a prescription, including repair or replacement parts for that device, worn on or in the body to do 1 or more of the following:

(i) Artificially replace a missing portion of the body.

(ii) Prevent or correct a physical deformity or malfunction of the body.

(iii) Support a weak or deformed portion of the body.

(q) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses and includes electricity, water, gas, steam, and prewritten computer software.

(r) "Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that contains tobacco.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2006, Act 434, Imd. Eff. Oct. 5, 2006 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009



Section 205.52 Sales tax; rate; additional applicability; separate books required; penalty; tax as personal obligation of taxpayer; exemption.

Sec. 2.

(1) Except as provided in section 2a, there is levied upon and there shall be collected from all persons engaged in the business of making sales at retail, by which ownership of tangible personal property is transferred for consideration, an annual tax for the privilege of engaging in that business equal to 6% of the gross proceeds of the business, plus the penalty and interest if applicable as provided by law, less deductions allowed by this act.

(2) The tax under subsection (1) also applies to the following:

(a) The transmission and distribution of electricity, whether the electricity is purchased from the delivering utility or from another provider, if the sale is made to the consumer or user of the electricity for consumption or use rather than for resale.

(b) The sale of a prepaid telephone calling card or a prepaid authorization number for telephone use, rather than for resale, including the reauthorization of a prepaid telephone calling card or a prepaid authorization number.

(c) A conditional sale, installment lease sale, or other transfer of property, if title is retained as security for the purchase but is intended to be transferred later.

(3) Any person engaged in the business of making sales at retail who is at the same time engaged in some other kind of business, occupation, or profession not taxable under this act shall keep books to show separately the transactions used in determining the tax levied by this act. If the person fails to keep separate books, there shall be levied upon him or her the tax provided for in subsection (1) equal to 6% of the entire gross proceeds of both or all of his or her businesses. The taxes levied by this section are a personal obligation of the taxpayer.

(4) A meal provided free of charge or at a reduced rate to an employee during work hours by a food service establishment licensed by the Michigan department of agriculture for the convenience of the employer is not considered transferred for consideration.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.52 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1960, 2nd Ex. Sess., Act 1, Eff. Jan. 1, 1961 ;-- Am. 1984, Act 228, Imd. Eff. July 30, 1984 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.52a Reduction of tax on vehicle for which special registration secured; limitation; certification.

Sec. 2a.

(1) For a sale at retail to a person of a vehicle for which a special registration is secured pursuant to section 226(9) of the Michigan vehicle code, 1949 PA 300, MCL 257.226, the tax imposed under this act shall be reduced by the sum of the following amounts:

(a) The use tax imposed on the vehicle by the state to which the vehicle was removed and in which it is registered.

(b) The amount obtained, even if negative, by subtracting the sales tax that would have been imposed on the vehicle by the state to which the vehicle was removed and in which it is registered if the vehicle had been purchased in that state, from the tax otherwise due under this act.

(2) The reduction in the tax made pursuant to subsection (1) shall not exceed the tax otherwise due under this act.

(3) The person purchasing the vehicle shall furnish to the seller a certification, on a form prescribed by the department, containing the name, address, and signature of the purchaser, a statement indicating the vehicle shall be primarily used, stored, and registered outside of this state, and the name of the jurisdiction in which the vehicle shall be registered.

History: Add. 1984, Act 228, Imd. Eff. July 30, 1984 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.52b Retail sale of tangible personal property to purchaser; presumptions; agreement to purchase advertisements; effectiveness of section; definitions.

Sec. 2b.

(1) A seller who sells tangible personal property to a purchaser in this state is presumed to be engaged in the business of making sales at retail in this state if the seller or a person, including an affiliated person, other than a common carrier acting as a common carrier, engages in or performs any of the following activities in this state:

(a) Sells a similar line of products as the seller and does so under the same business name as the seller or a similar business name as the seller.

(b) Uses its employees, agents, representatives, or independent contractors in this state to promote or facilitate sales by the seller to purchasers in this state.

(c) Maintains, occupies, or uses an office, distribution facility, warehouse, storage place, or similar place of business in this state to facilitate the delivery or sale of tangible personal property sold by the seller to the seller's purchasers in this state.

(d) Uses, with the seller's consent or knowledge, trademarks, service marks, or trade names in this state that are the same or substantially similar to those used by the seller.

(e) Delivers, installs, assembles, or performs maintenance or repair services for the seller's purchasers in this state.

(f) Facilitates the sale of tangible personal property to purchasers in this state by allowing the seller's purchasers in this state to pick up or return tangible personal property sold by the seller at an office, distribution facility, warehouse, storage place, or similar place of business maintained by that person in this state.

(g) Shares management, business systems, business practices, or employees with the seller, or in the case of an affiliated person, engages in intercompany transactions related to the activities occurring with the seller to establish or maintain the seller's market in this state.

(h) Conducts any other activities in this state that are significantly associated with the seller's ability to establish and maintain a market in this state for the seller's sales of tangible personal property to purchasers in this state.

(2) The presumption under subsection (1) may be rebutted by demonstrating that a person's activities in this state are not significantly associated with the seller's ability to establish or maintain a market in the state for the seller's sales of tangible personal property to purchasers in this state.

(3) In addition to the presumption under subsection (1), a seller of tangible personal property is presumed to be engaged in the business of making sales at retail of tangible personal property in this state if the seller enters into an agreement, directly or indirectly, with 1 or more residents of this state under which the resident, for a commission or other consideration, directly or indirectly, refers potential purchasers, whether by a link on an internet website, in-person oral presentation, or otherwise, to the seller, if all of the following conditions are satisfied:

(a) The cumulative gross receipts from sales by the seller to purchasers in this state who are referred to the seller by all residents of this state with an agreement with the seller are greater than $10,000.00 during the immediately preceding 12 months.

(b) The seller's total cumulative gross receipts from sales to purchasers in this state exceed $50,000.00 during the immediately preceding 12 months.

(4) The presumption under subsection (3) may be rebutted by demonstrating that the residents of this state with whom the seller has an agreement did not engage in any solicitation or any other activity within this state that was significantly associated with the seller's ability to establish or maintain a market in this state for the seller's sales of tangible personal property to purchasers in this state. The presumption under subsection (3) shall be considered rebutted by evidence of all of the following:

(a) Written agreements prohibiting all of the residents with an agreement with the seller from engaging in any solicitation activities in this state on behalf of the seller.

(b) Written statements from all of the residents with an agreement with the seller stating that the resident representatives did not engage in any solicitation or other activities in this state on behalf of the seller during the immediately preceding 12 months, if the statements are provided and obtained in good faith.

(5) An agreement under which a seller purchases advertisements from a person or persons in this state to be delivered through television, radio, print, the internet, or any other medium is not an agreement described in subsection (3) unless the advertisement revenue paid to the person or persons in this state consists of commissions or other consideration that is based upon completed sales of tangible personal property.

(6) This section applies to transactions occurring on or after the effective date of the amendatory act that added this section and without regard to the date the seller and the resident entered into an agreement described in subsection (3). The 12 months before the effective date of the amendatory act that added this section are included as part of the immediately preceding 12 months for purposes of subsection (3).

(7) As used in this section:

(a) "Affiliated person" means either of the following:

(i) Any person that is a part of the same controlled group of corporations as the seller.

(ii) Any other person that, notwithstanding its form of organization, bears the same ownership relationship to the seller as a corporation that is a member of the same controlled group of corporations.

(b) "Controlled group of corporations" means that term as defined in section 1563(a) of the internal revenue code, 26 USC 1563.

History: Add. 2014, Act 553, Eff. Oct. 1, 2015



Section 205.53 License required to engage in business for which privilege tax imposed; bond or deposit; renewal; exemptions; suspension and restoration of license; violation as misdemeanor; penalty; registration under streamlined sales and use tax agreement; person subject to tobacco products tax act; affirmative defense.

Sec. 3.

(1) Subject to subsections (4) and (5), if a person engages or continues in a business for which a privilege tax is imposed by this act, the person shall, under rules the department prescribes, apply for and obtain from the department a license to engage in and to conduct that business for the current tax year. If the department considers it necessary in order to secure the collection of the tax or if an applicant taxpayer has at any time failed, refused, or neglected to pay any tax or interest or penalty upon a tax or has attempted to evade the payment of any tax or interest or penalty upon a tax by means of petition in bankruptcy, or if the applicant taxpayer is a corporation and the department has reason to believe that the management or control of the corporation is under persons who have failed to pay any tax or interest or penalty upon a tax under this act, the department shall require a surety bond payable to the state of Michigan, upon which the applicant or taxpayer shall be the obligor, in the sum of not less than $1,000.00 nor more than $25,000.00. The surety bond shall be conditioned that the applicant or taxpayer shall comply with this act and shall promptly file true reports and pay the taxes, interest, and penalties provided for or required by this act. The bonds shall be approved as to the amount and surety by the department. The applicant or taxpayer may in lieu of the surety bond deposit a sum of money with the department in an amount the department determines to guarantee the payment of the tax, interest, and penalty and compliance with this act. However, the amount determined by the department shall not exceed the estimated tax payable during a 1-year period. The applicant or taxpayer shall be licensed to engage in and conduct the business. The department may require the applicant or taxpayer to furnish any additional bond that it considers necessary within the limits in this section, after giving a 30-day notice in writing. The license shall be renewed annually if the taxpayer pays the tax accrued to this state under this act. A person shall not engage or continue in a business taxable under this act without securing a license. A person, firm, or corporation engaged solely in industrial processing or agricultural producing under this act and who makes no sales at retail within the meaning of this act is not required to have a license.

(2) The state treasurer or his or her designee, after notice and hearing, may suspend the license of a person who violates or fails to comply with this act or a rule promulgated by the department under this act. The state treasurer or his or her designee may restore licenses after suspension. If a person engages in business taxable under this act while his or her license is in suspension, the tax imposed under this act is imposed and payable with respect to that business.

(3) A person who engages in any business in this state that is taxable under this act and who fails to secure from the department a license to engage in that business or who continues to engage in business after the license has expired or was suspended by the state treasurer or his or her designee is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment for not more than 1 year, or both.

(4) A seller registered under the streamlined sales and use tax agreement who is not otherwise obligated to obtain a sales tax license in this state is not required to obtain a sales tax license because of that registration.

(5) A person who engages in any business in this state that is taxable under this act shall indicate on the application or renewal for a license issued under this section if that person is subject to the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436. The state treasurer or his or her designee may deny an application or renewal and may suspend a license issued under this section if a person fails to comply with this subsection or if a person fraudulently indicates that that person is not subject to the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436. The state treasurer or his or her designee may restore a license suspended under this subsection if all delinquent taxes, interest, penalties, and fees due under this act or the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436, are paid in full.

(6) The state treasurer or his or her designee may prohibit the sale of any products subject to the tax levied under this act at any location where a person knowingly violated section 8(3) to (7) and (11) of the tobacco products tax act, 1993 PA 327, MCL 205.428.

(7) Notwithstanding section 28(1)(f) of 1941 PA 122, MCL 205.28, if a person is prohibited from the sale of products subject to the tax levied under this act under this section, the department shall identify the name, address, and location where the person knowingly violated the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436, on the department website.

(8) A person that knowingly violated section 8(3) to (7) and (11) of the tobacco products tax act, 1993 PA 327, MCL 205.428, which violation resulted in a seizure of tobacco products under section 9 of the tobacco products liability act, 1993 PA 327, MCL 205.429, is subject to the following penalties:

(a) For a first offense, if the amount of the illegal tobacco products seized is less than an aggregate retail value of $5,000.00, a fine of $400.00, or, if the amount of the illegal tobacco products seized is $5,000.00 or more in aggregate retail value, a fine of not less than $1,000.00 and suspension of his or her sales tax license at that location where the violation occurred for not less than 3 days.

(b) For a second offense, if the amount of the illegal tobacco products seized is less than an aggregate retail value of $3,000.00, a fine of $700.00, or, if the amount of the illegal tobacco products seized is $3,000.00 or more in aggregate retail value, a fine of not less than $1,000.00 and suspension of his or her sales tax license at that location where the violation occurred for not less than 3 days.

(c) For a third offense and each subsequent offense, a fine of not less than $1,000.00 and suspension of his or her sales tax license at that location where the violation occurred for not less than 3 days.

(9) It is an affirmative defense in an action against a retailer or a person licensed under this section for a violation committed by an employee of the retailer or licensed person that the retailer or licensed person had in force at the time of the violation and continues to have in force a written policy prohibiting sale of prohibited products by employees and that the retailer or licensed person enforced and continues to enforce that policy.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1939, Act 180, Eff. Sept. 29, 1939 ;-- CL 1948, 205.53 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1961, Act 228, Eff. Sept. 8, 1961 ;-- Am. 1980, Act 164, Eff. Sept. 17, 1980 ;-- Am. 2002, Act 457, Imd. Eff. June 21, 2002 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 459, Imd. Eff. Jan. 9, 2009



Section 205.54 Deductions; filing estimated returns and annual periodic reconciliations; registration under streamlined sales and use tax agreement.

Sec. 4.

(1) In computing the amount of tax levied under this act for any month, a taxpayer not subject to section 6(2) may deduct the amount provided by subdivision (a) or (b), whichever is greater:

(a) If the tax that accrued to this state from the sales at retail during the preceding month is remitted to the department on or before the twelfth day of the month in which remittance is due, 0.75% of the tax due at a rate of 4% for the preceding monthly period, but not to exceed $20,000.00 of the tax due for that month. If the tax that accrued to this state from the sales at retail during the preceding month is remitted to the department after the twelfth day and on or before the twentieth day of the month in which remittance is due, 0.50% of the tax due at a rate of 4% for the preceding monthly period, but not to exceed $15,000.00 of the tax due for that month.

(b) The tax at a rate of 4% due on $150.00 of taxable gross proceeds for the preceding monthly period, or a prorated portion of $150.00 of the taxable gross proceeds for the preceding month if the taxpayer engaged in business for less than a month.

(2) Beginning January 1, 1999, in computing the amount of tax levied under this act for any month, a taxpayer who is subject to section 6(2) may deduct from the amount of the tax paid 0.50% of the tax due at a rate of 4%.

(3) A deduction is not allowed under this section for payments of taxes made to the department after the day the taxpayer is required to pay, pursuant to section 6, the tax imposed by this act.

(4) If, pursuant to section 6(4), the department prescribes the filing of returns and the payment of the tax for periods in excess of 1 month, a taxpayer is entitled to a deduction from the tax collections remitted to the department for the extended payment period that is equivalent to the deduction allowed under subsection (1) or (2) for monthly periods.

(5) The department may prescribe the filing of estimated returns and annual periodic reconciliations as necessary to carry out the purposes of this section.

(6) A seller registered under the streamlined sales and use tax agreement may claim a deduction under this section if provided for in the streamlined sales and use tax administration act.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- CL 1948, 205.54 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1981, Act 219, Eff. Mar. 31, 1982 ;-- Am. 1993, Act 18, Imd. Eff. Apr. 14, 1993 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 1998, Act 267, Imd. Eff. July 17, 1998 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54a Sales exempt from tax; limitation.

Sec. 4a.

(1) Subject to subsection (2), the following are exempt from the tax under this act:

(a) A sale of tangible personal property not for resale to a nonprofit school, nonprofit hospital, or nonprofit home for the care and maintenance of children or aged persons operated by an entity of government, a regularly organized church, religious, or fraternal organization, a veterans' organization, or a corporation incorporated under the laws of this state, if the income or benefit from the operation does not inure, in whole or in part, to an individual or private shareholder, directly or indirectly, and if the activities of the entity or agency are carried on exclusively for the benefit of the public at large and are not limited to the advantage, interests, and benefits of its members or any restricted group. A sale of tangible personal property to a parent cooperative preschool is exempt from taxation under this act. As used in this subdivision, "parent cooperative preschool" means a nonprofit, nondiscriminatory educational institution, maintained as a community service and administered by parents of children currently enrolled in the preschool, that provides an educational and developmental program for children younger than compulsory school age, that provides an educational program for parents, including active participation with children in preschool activities, that is directed by qualified preschool personnel, and that is licensed pursuant to 1973 PA 116, MCL 722.111 to 722.128.

(b) A sale of tangible personal property not for resale to a regularly organized church or house of religious worship, except the following:

(i) Sales in activities that are mainly commercial enterprises.

(ii) Sales of vehicles licensed for use on public highways other than a passenger van or bus with a manufacturer's rated seating capacity of 10 or more that is used primarily for the transportation of persons for religious purposes.

(c) The sale of food to bona fide enrolled students by a school or other educational institution not operated for profit.

(d) The sale of a vessel designated for commercial use of registered tonnage of 500 tons or more, if produced upon special order of the purchaser, and bunker and galley fuel, provisions, supplies, maintenance, and repairs for the exclusive use of the vessel engaged in interstate commerce.

(e) A sale of tangible personal property to persons engaged in a business enterprise and using or consuming the tangible personal property in the tilling, planting, caring for, or harvesting of the things of the soil; in the breeding, raising, or caring for livestock, poultry, or horticultural products, including transfers of livestock, poultry, or horticultural products for further growth; or in the direct gathering of fish, by net, line, or otherwise only by an owner-operator of the business enterprise, not including a charter fishing business enterprise. This exemption includes machinery that is capable of simultaneously harvesting grain or other crops and biomass and machinery used for the purpose of harvesting biomass. This exemption includes agricultural land tile, which means fired clay or perforated plastic tubing used as part of a subsurface drainage system for land, and subsurface irrigation pipe, if the land tile or irrigation pipe is used in the production of agricultural products as a business enterprise. This exemption includes a portable grain bin, which means a structure that is used or is to be used to shelter grain and that is designed to be disassembled without significant damage to its component parts. This exemption also includes grain drying equipment and natural or propane gas used to fuel that equipment for agricultural purposes. This exemption does not include transfers of food, fuel, clothing, or any similar tangible personal property for personal living or human consumption. This exemption does not include tangible personal property permanently affixed and becoming a structural part of real estate. As used in this subdivision, "biomass" means crop residue used to produce energy or agricultural crops grown specifically for the production of energy.

(f) The sale of a copyrighted motion picture film or a newspaper or periodical admitted under federal postal laws and regulations effective September 1, 1985 as second-class mail matter or as a controlled circulation publication or qualified to accept legal notices for publication in this state, as defined by law, or any other newspaper or periodical of general circulation, established not less than 2 years, and published not less than once a week. Tangible personal property used or consumed in producing a copyrighted motion picture film, a newspaper published more than 14 times per year, or a periodical published more than 14 times per year, and not becoming a component part of that film, newspaper, or periodical is subject to the tax. Tangible personal property used or consumed in producing a newspaper published 14 times or less per year or a periodical published 14 times or less per year and that portion or percentage of tangible personal property used or consumed in producing an advertising supplement that becomes a component part of a newspaper or periodical is exempt from the tax under this subdivision. For purposes of this subdivision, tangible personal property that becomes a component part of a newspaper or periodical and consequently not subject to tax includes an advertising supplement inserted into and circulated with a newspaper or periodical that is otherwise exempt from tax under this subdivision, if the advertising supplement is delivered directly to the newspaper or periodical by a person other than the advertiser, or the advertising supplement is printed by the newspaper or periodical.

(g) A sale of tangible personal property to persons licensed to operate commercial radio or television stations if the property is used in the origination or integration of the various sources of program material for commercial radio or television transmission. This subdivision does not include a vehicle licensed and titled for use on public highways or property used in the transmission to or receiving from an artificial satellite.

(h) The sale of a prosthetic device, durable medical equipment, or mobility enhancing equipment.

(i) The sale of a vehicle not for resale to a Michigan nonprofit corporation organized exclusively to provide a community with ambulance or fire department services.

(j) Before October 1, 2012, a sale of tangible personal property to inmates in a penal or correctional institution purchased with scrip or its equivalent issued and redeemed by the institution.

(k) A sale of textbooks sold by a public or nonpublic school to or for the use of students enrolled in any part of a kindergarten through twelfth grade program.

(l) A sale of tangible personal property installed as a component part of a water pollution control facility for which a tax exemption certificate is issued pursuant to part 37 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.3701 to 324.3708, or an air pollution control facility for which a tax exemption certificate is issued pursuant to part 59 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5901 to 324.5908.

(m) The sale or lease of the following to an industrial laundry after December 31, 1997:

(i) Textiles and disposable products including, but not limited to, soap, paper, chemicals, tissues, deodorizers and dispensers, and all related items such as packaging, supplies, hangers, name tags, and identification tags.

(ii) Equipment, whether owned or leased, used to repair and dispense textiles including, but not limited to, roll towel cabinets, slings, hardware, lockers, mop handles and frames, and carts.

(iii) Machinery, equipment, parts, lubricants, and repair services used to clean, process, and package textiles and related items, whether owned or leased.

(iv) Utilities such as electric, gas, water, or oil.

(v) Production washroom equipment and mending and packaging supplies and equipment.

(vi) Material handling equipment including, but not limited to, conveyors, racks, and elevators and related control equipment.

(vii) Wastewater pretreatment equipment and supplies and related maintenance and repair services.

(n) A sale of tangible personal property to a person holding a direct payment permit under section 8 of the use tax act, 1937 PA 94, MCL 205.98.

(2) The tangible personal property under subsection (1) is exempt only to the extent that that property is used for the exempt purpose if one is stated in subsection (1). The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

History: Add. 1935, Act 77, Imd. Eff. May 23, 1935 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- CL 1948, 205.54a ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1950, 1st Ex. Sess., Act 9, Imd. Eff. May 9, 1950 ;-- Am. 1951, Act 245, Eff. Sept. 28, 1951 ;-- Am. 1952, Act 165, Imd. Eff. Apr. 24, 1952 ;-- Am. 1953, Act 204, Imd. Eff. June 10, 1953 ;-- Am. 1955, Act 76, Imd. Eff. May 26, 1955 ;-- Am. 1958, Act 52, Eff. July 1, 1958 ;-- Am. 1962, Act 220, Eff. July 1, 1962 ;-- Am. 1970, Act 16, Eff. May 1, 1970 ;-- Am. 1971, Act 207, Imd. Eff. Dec. 29, 1971 ;-- Am. 1973, Act 136, Imd. Eff. Nov. 9, 1973 ;-- Am. 1976, Act 33, Imd. Eff. Mar. 5, 1976 ;-- Am. 1978, Act 263, Imd. Eff. June 29, 1978 ;-- Am. 1978, Act 498, Imd. Eff. Dec. 11, 1978 ;-- Am. 1982, Act 218, Eff. Jan. 1, 1984 ;-- Am. 1985, Act 16, Imd. Eff. May 16, 1985 ;-- Am. 1986, Act 51, Imd. Eff. Mar. 17, 1986 ;-- Am. 1987, Act 87, Imd. Eff. July 1, 1987 ;-- Am. 1988, Act 519, Imd. Eff. Jan. 19, 1989 ;-- Am. 1990, Act 143, Imd. Eff. June 27, 1990 ;-- Am. 1991, Act 87, Imd. Eff. July 18, 1991 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 1994, Act 156, Imd. Eff. June 13, 1994 ;-- Am. 1996, Act 52, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 435, Imd. Eff. Dec. 10, 1996 ;-- Am. 1998, Act 365, Imd. Eff. Oct. 20, 1998 ;-- Am. 1998, Act 398, Imd. Eff. Dec. 17, 1998 ;-- Am. 1998, Act 490, Imd. Eff. Jan. 4, 1999 ;-- Am. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 332, Imd. Eff. Dec. 23, 2008 ;-- Am. 2008, Act 415, Imd. Eff. Jan. 6, 2009 ;-- Am. 2012, Act 126, Imd. Eff. May 8, 2012



Section 205.54b Deductible sales of gasoline; statement of transferee.

Sec. 4b.

Any taxpayer, who does not include in the amount of his gross proceeds used for the computation of the tax on sales of gasoline pursuant to the provisions of subdivision (f) of section 4a by reason of the filing with him by the transferee of a statement in a form approved by the department of revenue, shall not hereafter be subject to the requirements of this act as to any portion of such sales of gasoline which are not used by the transferee for the purposes described in said statement: Provided, That this section shall also apply to and be effective in relation to similar transactions of the taxpayer subsequent to January 1, 1949.

History: Add. 1955, Act 131, Imd. Eff. June 7, 1955



Section 205.54c Repealed. 2004, Act 173, Eff. Sept. 1, 2004.



Section 205.54d Additional sales excluded from tax.

Sec. 4d.

The following are exempt from the tax under this act:

(a) The sale of tangible personal property to a person who is a lessor licensed under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and whose rental receipts are taxed or specifically exempt under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(b) The sale of a vehicle acquired for lending or leasing to a public or parochial school for use in a course in driver education.

(c) The sale of a vehicle purchased by a public or parochial school if that vehicle is certified for driver education and is not reassigned for personal use by the school's administrative personnel.

(d) The sale of water through water mains, the sale of water delivered in bulk tanks in quantities of not less than 500 gallons, or the sale of bottled water.

(e) The sale of tangible personal property to a person for demonstration purposes. For a dealer selling a new car or truck, the exemption for demonstration purposes shall be determined by the number of new cars and trucks sold during the current calendar year or the immediately preceding year without regard to specific make or style in accordance with the following schedule of 0 to 25, 2 units; 26 to 100, 7 units; 101 to 500, 20 units; 501 or more, 25 units; but not to exceed 25 cars and trucks in a calendar year for demonstration purposes.

(f) Specific charges for technical support or for adapting or modifying prewritten computer software programs to a purchaser's needs or equipment if those charges are separately stated and identified.

(g) The sale of computer software originally designed for the exclusive use and special needs of the purchaser.

(h) The sale of a commercial advertising element if the commercial advertising element is used to create or develop a print, radio, television, or other advertisement, the commercial advertising element is discarded or returned to the provider after the advertising message is completed, and the commercial advertising element is custom developed by the provider for the purchaser. As used in this subdivision, "commercial advertising element" means a negative or positive photographic image, an audiotape or videotape master, a layout, a manuscript, writing of copy, a design, artwork, an illustration, retouching, and mechanical or keyline instructions. This exemption does not include black and white or full color process separation elements, an audiotape reproduction, or a videotape reproduction.

(i) A sale made outside of the ordinary course of the seller's business.

(j) An isolated transaction by a person not licensed or required to be licensed under this act, in which tangible personal property is offered for sale, sold, or transferred and delivered by the owner.

(k) The sale of oxygen for human use dispensed pursuant to a prescription.

(l) The sale of insulin for human use.

(m) Before January 1, 2016, the sale of tangible personal property for use in construction or renovation of a qualified convention facility under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379. As used in this subdivision, "qualified convention facility" means that term as defined in section 5 of the regional convention facility authority act, 2008 PA 554, MCL 141.1355.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 556, Eff. Jan. 20, 2009 ;-- Am. 2014, Act 53, Imd. Eff. Mar. 25, 2014



Section 205.54e Sales of vehicles to members of armed forces.

Sec. 4e.

A sale of a vehicle from a Michigan retailer for titling and registration in his or her home state of residency or domicile to a nonresident person of Michigan actually serving in the United States armed forces is exempt from the tax under this act. At the time of sale or purchase, the purchaser shall provide a sworn statement to the vendor from the immediate commanding officer of the purchaser certifying that the purchaser claiming the exemption is a member of the armed forces on active duty and furnishing the recorded domiciliary or home address of the purchaser.

History: Add. 1969, Act 204, Imd. Eff. Aug. 6, 1969 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54f Commissions paid to entities exempt under MCL 205.54a; exemptions.

Sec. 4f.

Commissions paid to an entity exempt under the provisions of section 4a from sales of tangible personal property dispensed through a nonelectrically operated vending machine containing unsorted confections, nuts, or merchandise which, upon insertion of a coin dispenses the same in substantially equal portions, at random and without selection by the customer, and where the consideration is 10 cents or less, are exempt from the tax under this act.

History: Add. 1974, Act 100, Imd. Eff. May 14, 1974 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54g Sales exempt from tax; tax on sale of food or drink from vending machine; definitions.

Sec. 4g.

(1) The following are exempt from the tax under this act:

(a) Sales of drugs for human use that can only be legally dispensed by prescription, over-the-counter drugs for human use that are legally dispensed by prescription, or food or food ingredients, except prepared food intended for immediate human consumption. As used in this subdivision, "over-the-counter drug" means a drug that is labeled in accordance with the format and content requirements required for labeling over-the-counter drugs under 21 CFR 201.66.

(b) The deposit on a returnable container for a beverage or the deposit on a carton or case that is used for returnable containers.

(c) Food or tangible personal property purchased under the federal food stamp program or meals sold by a person exempt from the tax under this act that are eligible to be purchased under the federal food stamp program.

(d) Fruit or vegetable seeds and fruit or vegetable plants if purchased at a place of business authorized to accept food stamps by the Food and Nutrition Service of the United States Department of Agriculture or a place of business that has made a complete and proper application for authorization to accept food stamps but has been denied authorization and provides proof of denial to the department of treasury.

(e) Live animals purchased with the intent to be slaughtered for human consumption.

(2) Food or drink heated or cooled mechanically, electrically, or by other artificial means to an average temperature above 75 degrees Fahrenheit or below 65 degrees Fahrenheit before sale and sold from a vending machine, except milk, nonalcoholic beverages in a sealed container, and fresh fruit, is subject to the tax under this act. The tax due under this act on the sale of food or drink from a vending machine selling both taxable items and items exempt under this subsection shall be calculated under this act based on 1 of the following as determined by the taxpayer:

(a) Actual gross proceeds from sales at retail.

(b) Forty-five percent of proceeds from the sale of items subject to tax under this act or exempt from the tax levied under this act, other than from the sale of carbonated beverages.

(3) "Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. Food and food ingredients do not include alcoholic beverages and tobacco.

(4) "Prepared food" means the following:

(a) Food sold in a heated state or that is heated by the seller.

(b) Two or more food ingredients mixed or combined by the seller for sale as a single item.

(c) Food sold with eating utensils provided by the seller, including knives, forks, spoons, glasses, cups, napkins, straws, or plates, but not including a container or packaging used to transport the food.

(5) Prepared food does not include the following:

(a) Food that is only cut, repackaged, or pasteurized by the seller.

(b) Raw eggs, fish, meat, poultry, and foods containing those raw items requiring cooking by the consumer in recommendations contained in section 3-401.11 of part 3-4 of chapter 3 of the 2001 food code published by the Food and Drug Administration of the Public Health Service of the Department of Health and Human Services, to prevent foodborne illness.

(c) Food sold in an unheated state by weight or volume as a single item, without eating utensils.

(d) Bakery items, including bread, rolls, buns, biscuits, bagels, croissants, pastries, doughnuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas, sold without eating utensils.

(6) "Prepared food intended for immediate consumption" means prepared food.

History: Add. 1974, Act 310, Eff. Jan. 1, 1975 ;-- Am. 1978, Act 275, Imd. Eff. July 3, 1978 ;-- Am. 1987, Act 121, Eff. Oct. 1, 1987 ;-- Am. 1991, Act 87, Imd. Eff. July 18, 1991 ;-- Am. 1992, Act 266, Imd. Eff. Dec. 14, 1992 ;-- Am. 1994, Act 49, Eff. May 1, 1994 ;-- Am. 1995, Act 63, Imd. Eff. May 31, 1995 ;-- Am. 1996, Act 576, Imd. Eff. Jan. 16, 1997 ;-- Am. 1998, Act 60, Imd. Eff. Apr. 20, 1998 ;-- Am. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2000, Act 329, Eff. Oct. 1, 2001 ;-- Am. 2000, Act 417, Imd. Eff. Jan. 8, 2001 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009 ;-- Am. 2013, Act 211, Eff. Mar. 14, 2014 ;-- Am. 2015, Act 171, Imd. Eff. Nov. 3, 2015



Section 205.54h Exemptions.

Sec. 4h.

Sales to the United States, its unincorporated agencies and instrumentalities, any incorporated agency or instrumentality of the United States wholly owned by the United States or by a corporation wholly owned by the United States, the American Red Cross and its chapters and branches, and this state or its departments and institutions or any of its political subdivisions are exempt from the tax under this act.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54i Bad debt; definitions; deduction; amount; payment of bad debt; liability; written election designating party claiming deduction; evidence required to support claim for deduction; change in tax rate; review; taxpayer under streamlined sales and use tax agreement.

Sec. 4i.

(1) As used in this section:

(a) "Bad debt" means any portion of a debt that is related to a sale at retail taxable under this act for which gross proceeds are not otherwise deductible or excludable and that is eligible to be claimed, or could be eligible to be claimed if the taxpayer kept accounts on an accrual basis, as a deduction pursuant to section 166 of the internal revenue code, 26 USC 166. A bad debt shall not include any finance charge, interest, or sales tax on the purchase price, uncollectible amounts on property that remains in the possession of the taxpayer until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or any portion of the debt recovered, any accounts receivable that have been sold to and remain in the possession of a third party for collection, and repossessed property.

(b) Except as provided in subdivision (c), "lender" includes any of the following:

(i) Any person who holds or has held an account receivable which that person purchased directly from a taxpayer who reported the tax.

(ii) Any person who holds or has held an account receivable pursuant to that person's contract directly with the taxpayer who reported the tax.

(iii) The issuer of the private label credit card.

(c) "Lender" does not include the issuer of a credit card or instrument that can be used to make purchases from a person other than the vendor whose name or logo appears on the card or instrument or that vendor's affiliates.

(d) "Private label credit card" means any charge card, credit card, or other instrument serving a similar purpose that carries, refers to, or is branded with the name or logo of a vendor and that can only be used for purchases from the vendor.

(e) "Taxpayer" means a person that has remitted sales tax directly to the department on the specific sales at retail transaction for which the bad debt is recognized for federal income tax purposes or, after September 30, 2009, a lender holding the account receivable for which the bad debt is recognized, or would be recognized if the claimant were a corporation, for federal income tax purposes.

(2) In computing the amount of tax levied under this act for any month, a taxpayer may deduct the amount of bad debts from his or her gross proceeds used for the computation of the tax. The amount of gross proceeds deducted must be charged off as uncollectible on the books and records of the taxpayer at the time the debt becomes worthless and deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and must be eligible to be deducted for federal income tax purposes. For purposes of this section, a claimant who is not required to file a federal income tax return may deduct a bad debt on a return filed for the period in which the bad debt becomes worthless and is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return. If a consumer or other person pays all or part of a bad debt with respect to which a taxpayer claimed a deduction under this section, the taxpayer is liable for the amount of taxes deducted in connection with that portion of the debt for which payment is received and shall remit these taxes in his or her next payment to the department. Any payments made on a bad debt shall be applied proportionally first to the taxable price of the property and the tax on the property and second to any interest, service, or other charge.

(3) After September 30, 2009, if a taxpayer who reported the tax and a lender execute and maintain a written election designating which party may claim the deduction, a claimant is entitled to a deduction or refund of the tax related to a sale at retail that was previously reported and paid if all of the following conditions are met:

(a) No deduction or refund was previously claimed or allowed on any portion of the account receivable.

(b) The account receivable has been found worthless and written off by the taxpayer that made the sale or the lender on or after September 30, 2009.

(4) Any claim for a bad debt deduction under this section shall be supported by that evidence required by the department. The department shall review any change in the rate of taxation applicable to any taxable sales by a taxpayer claiming a deduction pursuant to this section and shall ensure that the deduction on any bad debt does not result in the taxpayer claiming the deduction recovering any more or less than the taxes imposed on the sale that constitutes the bad debt.

(5) If a certified service provider assumed filing responsibility under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833, the certified service provider may claim, on behalf of the taxpayer, any bad debt allowable to the taxpayer and shall credit or refund that amount of bad debt allowed or refunded to the taxpayer.

(6) If the books and records of a taxpayer under the streamlined sales and use tax agreement under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833, that claims a bad debt allowance support an allocation of the bad debts among member states of that agreement, the taxpayer may allocate the bad debts.

History: Add. 1982, Act 23, Eff. Jan. 1, 1984 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 105, Imd. Eff. Oct. 1, 2007



Section 205.54j Sale of tangible personal property for use in qualified business activity of purchaser; definition.

Sec. 4j.

(1) A sale of tangible personal property used in a qualified business activity of the purchaser is exempt from the tax under this act.

(2) As used in this section, “qualified business activity” means that term as defined in the enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123.

History: Add. 1985, Act 225, Imd. Eff. Jan. 13, 1986 ;-- Am. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54k Drop shipment; definition.

Sec. 4k.

(1) The sale of tangible personal property that is part of a drop shipment is exempt from the tax under this act if the taxpayer complies with the requirements of subsection (3).

(2) As used in this section, "drop shipment" means the direct delivery of tangible personal property to a purchaser in Michigan by a person who has sold the property to another person not licensed under this act but possessing a resale or exemption certificate, other written evidence of exemption authorized by another state, or any other acceptable information evidencing qualification for a resale exemption, for resale to the Michigan purchaser.

(3) For each transaction for which an exemption is claimed under subsection (1), the taxpayer shall provide, but not more frequently than annually, any information required by the board under the streamlined sales and use tax agreement in addition to the following information in a form prescribed by the department to the department:

(a) The name, address, and, if readily available, the federal taxpayer identification number of the person to whom the property is sold for resale.

(b) The name, address, and, if readily available, the federal taxpayer identification number of the person to whom the property is shipped in Michigan.

(4) A sale at retail includes a drop shipment.

History: Add. 1986, Act 42, Imd. Eff. Mar. 17, 1986 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009



Section 205.54l Repealed. 2004, Act 173, Eff. Sept. 1, 2004.



Section 205.54m Sale of rail freight or passenger cars, locomotives or other rolling stock, roadway machines and certain work equipment; exemption.

Sec. 4m.

A sale of rail freight or passenger cars, locomotives or other rolling stock, roadway machines and work equipment primarily of a flanged wheel nature, accessories, attachments including parts and materials used for repair, lubricants, or fuel, used in rail operations is exempt from the tax under this act. This exemption does not include vehicles licensed and titled for use on public highways.

History: Add. 1993, Act 238, Imd. Eff. Nov. 15, 1993 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54n Sale of electricity, natural or artificial gas, home heating fuels, or steam; exemption from sales tax at additional rate; application of additional rate.

Sec. 4n.

The sale for residential use of electricity, natural or artificial gas, or home heating fuels is exempt from the sales tax at the additional rate of 2% approved by the electors on March 15, 1994. For purposes of applying the sales tax at the additional rate of 2% to the sale of electricity, natural or artificial gas, or steam, the taxpayer, with respect to all its customers to which the additional rate of 2% applies, shall prorate usage for a period that includes May 1, 1994 based on the number of days occurring after April 30, 1994 if the taxpayer has 100,000 or more customers in this state. If the taxpayer has less than 100,000 customers in this state, the taxpayer shall either prorate usage for a period that includes May 1, 1994 based on the number of days occurring after April 30, 1994, or shall apply the additional rate of 2% beginning with the first bill that covers a usage period that begins after April 30, 1994.

History: Add. 1994, Act 111, Imd. Eff. Apr. 29, 1994



Section 205.54o School, church, hospital, parent cooperative preschool, or nonprofit organization; sales of tangible personal property for fund-raising purposes; exemption; “school” defined.

Sec. 4o.

(1) The sale of tangible personal property for fund-raising purposes by a school, church, hospital, parent cooperative preschool, or nonprofit organization that has a tax exempt status under section 4q(1)(a) or (b) and that has aggregate sales at retail in the calendar year of less than $5,000.00 are exempt from the tax under this act.

(2) A club, association, auxiliary, or other organization affiliated with a school, church, hospital, parent cooperative preschool, or nonprofit organization with a tax exempt status under section 4q(1)(a) or (b) is not considered a separate person for purposes of this exemption. As used in this section, “school” means each elementary, middle, junior, or high school site within a local school district that represents a district attendance area as established by the board of the local school district.

History: Add. 1994, Act 156, Imd. Eff. June 13, 1994 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54p Property offered to or made structural part of sanctuary; exemption; “regularly organized church or house of religious worship” and “sanctuary” defined.

Sec. 4p.

(1) A sale of tangible personal property purchased by a person engaged in the business of constructing, altering, repairing, or improving real estate for others if the property is to be affixed to or made a structural part of a sanctuary is exempt from the tax under this act.

(2) As used in this section:

(a) “Regularly organized church or house of religious worship” means a religious organization qualified under section 501(c)(3) of the internal revenue code, 26 USC 501.

(b) “Sanctuary” means only that portion of a building that is owned and occupied by a regularly organized church or house of religious worship that is used predominantly and regularly for public worship. Sanctuary includes a sanctuary to be constructed that will be owned and occupied by a regularly organized church or house of religious worship and that will be used predominantly and regularly for public worship.

History: Add. 1998, Act 274, Imd. Eff. July 22, 1998 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54q Sales of tangible personal property not for resale; exemption; applicability; duties of transferee; evidence of exemption; limitation.

Sec. 4q.

(1) A sale of tangible personal property not for resale to the following, subject to subsection (5), is exempt from the tax under this act:

(a) A health, welfare, educational, cultural arts, charitable, or benevolent organization not operated for profit that has been issued an exemption ruling letter to purchase items exempt from tax before July 17, 1998 signed by the administrator of the sales, use, and withholding taxes division of the department.

(b) An organization not operated for profit and exempt from federal income tax under section 501(c)(3) or 501(c)(4) of the internal revenue code, 26 USC 501.

(2) The exemptions provided for in subsection (1) do not apply to any of the following:

(a) Sales of tangible personal property and sales of vehicles licensed for use on public highways that are not used primarily to carry out the purposes of the organization or to raise funds or obtain resources necessary to carry out the purposes of the organization as stated in the bylaws or articles of incorporation of the exempt entity.

(b) Sales of tangible personal property or vehicles used for purposes of raising funds or obtaining resources where the sales price exceeds $5,000.00.

(3) At the time of the transfer of the tangible personal property exempt under subsection (1), the transferee shall do 1 of the following:

(a) Present the exemption ruling letter signed by the administrator of the sales, use, and withholding taxes division of the department certifying that the property is to be used or consumed in connection with the operation of the organization.

(b) Present a signed statement, on a form approved by the department, stating that the property is to be used or consumed in connection with the operation of the organization, to carry out the purpose or purposes of the organization, or to raise funds or obtain resources necessary for the operation of the organization, that the organization qualifies as an exempt organization under this section, and that the sales price of any single item of tangible personal property or vehicle purchased for purposes of raising funds or obtaining resources does not exceed $5,000.00. The transferee shall also provide to the transferor a copy of the federal exemption letter. However, a copy of the federal exemption letter is not required if the organization is exempt from filing an application for exempt status with the internal revenue service.

(4) The letter provided under subsection (3)(a) and the statement with the accompanying letter provided under subsection (3)(b) shall be accepted by all courts as prima facie evidence of the exemption and the statement shall provide that if the claim for tax exemption is disallowed, the transferee will reimburse the transferor for the amount of tax involved.

(5) The tangible personal property under subsection (1) is exempt only to the extent that the property is used to carry out the purposes of the organization or to raise funds or obtain resources necessary to carry out the purposes of the organization as stated in the organization's bylaws or articles of incorporation. The exemption for purposes of carrying out the purposes of the organization as stated in its bylaws or articles of incorporation is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department. The exemption for any single item of tangible personal property or vehicle used to raise funds or obtain resources is limited to a sales price that does not exceed $5,000.00.

History: Add. 1998, Act 258, Imd. Eff. July 17, 1998 ;-- Am. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2012, Act 573, Eff. Mar. 28, 2013



Section 205.54r Qualified truck, trailer, or rolling stock; exemption; definitions.

Sec. 4r.

(1) All of the following are exempt from the tax under this act:

(a) The product of the out-of-state usage percentage and the gross proceeds otherwise taxable under this act from the sale of a qualified truck or a trailer designed to be drawn behind a qualified truck, purchased after December 31, 1996 and before May 1, 1999 by an interstate motor carrier and used in interstate commerce.

(b) A sale of rolling stock purchased by an interstate motor carrier or for rental or lease to an interstate motor carrier and used in interstate commerce.

(2) As used in this section:

(a) "Interstate motor carrier" means a person engaged in the business of carrying persons or property, other than themselves, their employees, or their own property, for hire across state lines, whose fleet mileage was driven at least 10% outside of this state in the immediately preceding tax year.

(b) "Out-of-state usage percentage" is a fraction, the numerator of which is the number of miles driven outside of this state in the immediately preceding tax year by qualified trucks used by the interstate motor carrier and the denominator of which is the total miles driven in the immediately preceding tax year by qualified trucks used by the interstate motor carrier. Miles driven by qualified trucks used solely in intrastate commerce shall not be included in calculating the out-of-state usage percentage.

(c) "Qualified truck" means a commercial motor vehicle power unit that has 2 axles and a gross vehicle weight rating in excess of 10,000 pounds or a commercial motor vehicle power unit that has 3 or more axles.

(d) "Rolling stock" means a qualified truck, a trailer designed to be drawn behind a qualified truck, and parts or other tangible personal property affixed to or to be affixed to and directly used in the operation of either a qualified truck or a trailer designed to be drawn behind a qualified truck.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2012, Act 467, Imd. Eff. Dec. 27, 2012



Section 205.54s Sale of investment coins and bullion; exemptions; definitions.

Sec. 4s.

(1) A sale of investment coins and bullion is exempt from the tax under this act.

(2) As used in this section:

(a) “Bullion” means gold, silver, or platinum in a bulk state, where its value depends on its content rather than its form, with a purity of not less than 900 parts per 1,000.

(b) “Investment coins” means numismatic coins or other forms of money and legal tender manufactured of gold, silver, platinum, palladium, or other metal and issued by the United States government or a foreign government with a fair market value greater than the face value of the coins.

History: Add. 1999, Act 105, Imd. Eff. July 7, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.54t Exemptions; limitation; industrial processing; definitions.

Sec. 4t.

(1) The sale of tangible personal property to the following after March 30, 1999, subject to subsection (2), is exempt from the tax under this act:

(a) An industrial processor for use or consumption in industrial processing.

(b) A person, whether or not the person is an industrial processor, if the tangible personal property is intended for ultimate use in and is used in industrial processing by an industrial processor.

(c) A person, whether or not the person is an industrial processor, if the tangible personal property is used by that person to perform an industrial processing activity for or on behalf of an industrial processor.

(d) A person, whether or not the person is an industrial processor, if the tangible personal property is 1 of the following:

(i) A computer used in operating industrial processing equipment.

(ii) Equipment used in a computer assisted manufacturing system.

(iii) Equipment used in a computer assisted design or engineering system integral to an industrial process.

(iv) A subunit or electronic assembly comprising a component in a computer integrated industrial processing system.

(v) Computer equipment used in connection with the computer assisted production, storage, and transmission of data if the equipment would have been exempt had the data transfer been made using tapes, disks, CD-ROMs, or similar media by a company whose business includes publishing doctoral dissertations and information archiving, and that sells the majority of the company's products to nonprofit organizations exempt under section 4q.

(vi) Equipment used in the production of prewritten computer software or software modified or adapted to the user's needs or equipment by the seller, only if the software is available for sale from a seller of software on an as-is basis or as an end product without modification or adaptation.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purpose stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) Industrial processing includes the following activities:

(a) Production or assembly.

(b) Research or experimental activities.

(c) Engineering related to industrial processing.

(d) Inspection, quality control, or testing to determine whether particular units of materials or products or processes conform to specified parameters at any time before materials or products first come to rest in finished goods inventory storage.

(e) Planning, scheduling, supervision, or control of production or other exempt activities.

(f) Design, construction, or maintenance of production or other exempt machinery, equipment, and tooling.

(g) Remanufacturing.

(h) Processing of production scrap and waste up to the point it is stored for removal from the plant of origin.

(i) Recycling of used materials for ultimate sale at retail or reuse.

(j) Production material handling.

(k) Storage of in-process materials.

(4) Property that is eligible for an industrial processing exemption includes the following:

(a) Property that becomes an ingredient or component part of the finished product to be sold ultimately at retail.

(b) Machinery, equipment, tools, dies, patterns, foundations for machinery or equipment, or other processing equipment used in an industrial processing activity and in their repair and maintenance.

(c) Property that is consumed or destroyed or that loses its identity in an industrial processing activity.

(d) Tangible personal property, not permanently affixed and not becoming a structural part of real estate, that becomes a part of, or is used and consumed in installation and maintenance of, systems used for an industrial processing activity.

(e) Fuel or energy used or consumed for an industrial processing activity.

(f) Machinery, equipment, or materials used within a plant site or between plant sites operated by the same person for movement of tangible personal property in the process of production. Property exempt under this subdivision includes front end loaders, forklifts, pettibone lifts, skidsters, multipurpose loaders, knuckle-boom log loaders, tractors, and log loaders used to unload logs from trucks at a saw mill site for the purpose of processing at the site and to load lumber onto trucks at a saw mill site for purposes of transportation from the site.

(g) Office equipment, including data processing equipment, used for an industrial processing activity.

(h) Tangible personal property used or consumed in an industrial processing activity to produce alcoholic beverages that are sold at retail by that industrial processor through its own retail locations.

(5) Property that is not eligible for an industrial processing exemption includes the following:

(a) Tangible personal property permanently affixed and becoming a structural part of real estate including building utility systems such as heating, air conditioning, ventilating, plumbing, lighting, and electrical distribution, to the point of the last transformer, switch, valve, or other device at which point usable power, water, gas, steam, or air is diverted from distribution circuits for use in industrial processing.

(b) Office equipment, including data processing equipment used for nonindustrial processing purposes.

(c) Office furniture or office supplies.

(d) An industrial processor's own product or finished good that it uses or consumes for purposes other than industrial processing.

(e) Tangible personal property used for receiving and storage of materials, supplies, parts, or components purchased by the user or consumer.

(f) Tangible personal property used for receiving or storage of natural resources extracted by the user or consumer.

(g) Vehicles, including special bodies or attachments, required to display a vehicle permit or license plate to operate on public highways, except for a vehicle bearing a manufacturer's plate or a specially designed vehicle, together with parts, used to mix and agitate materials at a plant or job site in the concrete manufacturing process.

(h) Tangible personal property used for the preparation of food or beverages by a retailer for ultimate sale at retail through its own locations, except as provided in subsection (4)(h).

(i) Tangible personal property used or consumed for the preservation or maintenance of a finished good once it first comes to rest in finished goods inventory storage.

(j) Returnable shipping containers or materials, except as provided in subsection (4)(f).

(k) Tangible personal property used in the production of computer software originally designed for the exclusive use and special needs of the purchaser.

(6) Industrial processing does not include the following activities:

(a) Purchasing, receiving, or storage of raw materials.

(b) Sales, distribution, warehousing, shipping, or advertising activities.

(c) Administrative, accounting, or personnel services.

(d) Design, engineering, construction, or maintenance of real property and nonprocessing equipment.

(e) Plant security, fire prevention, or medical or hospital services.

(7) As used in this section:

(a) "Industrial processing" means the activity of converting or conditioning tangible personal property by changing the form, composition, quality, combination, or character of the property for ultimate sale at retail or for use in the manufacturing of a product to be ultimately sold at retail. Industrial processing begins when tangible personal property begins movement from raw materials storage to begin industrial processing and ends when finished goods first come to rest in finished goods inventory storage.

(b) "Industrial processor" means a person who performs the activity of converting or conditioning tangible personal property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail.

(c) "Product", as used in subdivision (e), includes, but is not limited to, a prototype, pilot model, process, formula, invention, technique, patent, or similar property, whether intended to be used in a trade or business or to be sold, transferred, leased, or licensed.

(d) "Remanufacturing" means the activity of overhauling, retrofitting, fabricating, or repairing a product or its component parts for ultimate sale at retail.

(e) "Research or experimental activity" means activity incident to the development, discovery, or modification of a product or a product related process. Research or experimental activity also includes activity necessary for a product to satisfy a government standard or to receive government approval. Research or experimental activity does not include the following:

(i) Ordinary testing or inspection of materials or products for quality control purposes.

(ii) Efficiency surveys.

(iii) Management surveys.

(iv) Market or consumer surveys.

(v) Advertising or promotions.

(vi) Research in connection with literacy, historical, or similar projects.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2010, Act 116, Imd. Eff. July 13, 2010 ;-- Am. 2015, Act 205, Imd. Eff. Nov. 30, 2015



Section 205.54u Extractive operation; exemptions; definition.

Sec. 4u.

(1) A sale of tangible personal property to an extractive operator for use or consumption in extractive operations is exempt from the tax under this act.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) Extractive operations include the actual production of oil, gas, brine, or other natural resources. Property eligible for the exemption includes the following:

(a) Casing pipe or drive pipe.

(b) Tubing.

(c) Well-pumping equipment.

(d) Chemicals.

(e) Explosives or acids used in fracturing, acidizing, or shooting wells.

(f) Christmas trees, derricks, or other wellhead equipment.

(g) Treatment tanks.

(h) Piping, valves, or pumps used before movement or transportation of the natural resource from the production area.

(i) Chemicals or acids used in the treatment of crude oil, gas, brine, or other natural resources.

(j) Tangible personal property used or consumed in depositing tailings from hard rock mining processing.

(k) Tangible personal property used or consumed in extracting the lithologic units necessary to process iron ore.

(4) The extractive operation exemption does not include the following:

(a) Tangible personal property consumed or used in the construction, alteration, improvement, or repair of buildings, storage tanks, and storage and housing facilities.

(b) Tangible personal property consumed or used in transporting the product from the place of extraction, except for tangible personal property consumed or used in transporting extracted materials from the extraction site to the place where the extracted materials first come to rest in finished goods inventory storage.

(c) Tangible personal property that is a product the extractive operator produces and that is consumed or used by the extractive operator for a purpose other than the manufacturing or producing of a product for ultimate sale. The extractor shall account for and remit the tax to this state based upon the product's fair market value.

(d) Equipment, materials, and supplies used in exploring, prospecting, or drilling for oil, gas, brine, or other natural resources.

(e) Equipment, materials, and supplies used in the storing, withdrawing, or distribution of oil, gas, or brine from a storage facility.

(f) Vehicles, including special bodies or attachments, required to display a vehicle permit or license plate to operate on public highways.

(5) As used in this section:

(a) "Extractive operations" means the activity of taking or extracting for resale ore, oil, gas, coal, timber, stone, gravel, clay, minerals, or other natural resource material. An extractive operation begins when contact is made with the actual type of natural raw product being recovered. Extractive operation includes all necessary processing operations before shipment from the place of extraction. Extractive operations include all necessary processing operations and movement of the natural resource material until the point at which the natural raw product being recovered first comes to rest in finished goods inventory storage at the extraction site. Extractive operations for timber include transporting timber from the point of extraction to a place of temporary storage at the extraction site and loading or transporting timber from a place of temporary storage at the extraction site to a vehicle or other equipment located at the extraction site that will remove the timber from the extraction site.

(b) An extractive operator is a person who, either directly or by contract, performs extractive operations.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 556, Eff. Jan. 20, 2009



Section 205.54v Central office equipment or wireless equipment; presumption.

Sec. 4v.

(1) The tax levied under this act does not apply to the purchase of machinery and equipment for use or consumption in the rendition of any combination of services, the use or consumption of which is taxable under section 3a(1)(a) or (c) or section 3b of the use tax act, 1937 PA 94, MCL 205.93a and 205.93b, except that this exemption is limited to the tangible personal property located on the premises of the subscriber and to central office equipment or wireless equipment, directly used or consumed in transmitting, receiving, or switching, or in the monitoring of switching of a 2-way interactive communication. As used in this subsection, central office equipment or wireless equipment does not include distribution equipment including cable or wire facilities.

(2) Beginning April 1, 1999, the property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. There is an irrebuttable presumption that 90% of total use is for exempt purposes.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2002, Act 452, Imd. Eff. June 21, 2002 ;-- Am. 2006, Act 669, Imd. Eff. Jan. 10, 2007



Section 205.54w Nonprofit hospital or nonprofit hospital or housing; exemption in business of constructing, altering, repairing, or improving property; exemption; definitions.

Sec. 4w.

(1) For taxes levied after June 30, 1999, a sale of tangible personal property to a person directly engaged in the business of constructing, altering, repairing, or improving real estate for others to the extent that the property is affixed to and made a structural part of a nonprofit hospital or a nonprofit housing entity qualified as exempt under section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a, is exempt from the tax under this act. For purposes of a county long-term medical care facility, "affixed to and made a structural part of"means any physical connection to an existing county long-term medical care facility.

(2) An exemption shall not be granted under this section for any portion of property otherwise qualifying for exemption under this section if income or a benefit inures directly or indirectly to an individual, private stockholder, or other private person from the independent or nonessential operation of that portion of property.

(3) As used in this section:

(a) "Nonprofit hospital" means 1 of the following:

(i) That portion of a building to which 1 of the following applies:

(A) Is owned or operated by an entity exempt under section 501(c)(3) of the internal revenue code, 26 USC 501, that is licensed as a hospital under part 215 of the public health code, 1978 PA 368, MCL 333.21501 to 333.21571.

(B) Is owned or operated by a governmental unit in which medical attention is provided.

(C) Is owned or operated by an entity or entities exempt under section 501(c)(2) or (3) of the internal revenue code, 26 USC 501, in which medical attention is provided.

(ii) That portion of real property necessary and related to a building described in subparagraph (i) in which medical attention is provided.

(iii) A county long-term medical care facility, including any addition to an existing county long-term medical care facility, if the addition is owned and operated by either the county or the county long-term medical care facility and offers health services provided by the county long-term medical care facility. An exemption under this section shall be granted until January 1, 2008, regardless of whether the addition is licensed as a nursing home or skilled nursing facility under part 217 of the public health code, 1978 PA 368, MCL 333.21701 to 333.21799e, or whether the addition meets the requirements set forth in subsection (1).

(b) "Nonprofit hospital" does not include the following:

(i) A freestanding building or other real property of a nursing home or skilled nursing facility licensed under part 217 of the public health code, 1978 PA 368, MCL 333.21701 to 333.21799e.

(ii) A hospice licensed under part 214 of the public health code, 1978 PA 368, MCL 333.21401 to 333.21420.

(iii) A home for the aged licensed under part 213 of the public health code, 1978 PA 368, MCL 333.21301 to 333.21335.

(c) "Medical attention" means that level of medical care in which a physician provides acute care or active treatment of medical, surgical, obstetrical, psychiatric, chronic, or rehabilitative conditions, that require the observation, diagnosis, and daily treatment by a physician.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2006, Act 665, Eff. June 30, 1999



Section 205.54x Sales to domestic air carrier; tax exemption; definitions.

Sec. 4x.

(1) A sale to a domestic air carrier of 1 or more of the following is exempt from the tax under this act:

(a) An aircraft that has a maximum certificated takeoff weight of at least 6,000 pounds for use solely in the transport of air cargo, passengers, or a combination of air cargo and passengers.

(b) Parts and materials, excluding shop equipment or fuel, affixed or to be affixed to an aircraft that has a maximum certificated takeoff weight of at least 6,000 pounds for use solely in the transport of air cargo, passengers, or a combination of air cargo and passengers.

(2) The tax levied under this act does not apply to the sale of parts or materials, excluding shop equipment or fuel, affixed or to be affixed to an aircraft that meets all of the following conditions:

(a) The aircraft leaves this state within 15 days after the sooner of the issuance of the final billing or authorized approval for final return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection as required under 14 CFR 91.407.

(b) The aircraft was not based in this state or registered in this state before the parts or materials are affixed to the aircraft and the aircraft is not based in this state or registered in this state after the parts or materials are affixed to the aircraft.

(3) The tax levied under this act does not apply to the sale of an aircraft temporarily located in this state for the purpose of a sale and prepurchase evaluation, customization, improvement, maintenance, or repair if all of the following conditions are satisfied:

(a) The aircraft leaves this state within 15 days after the sale and the completion of any prepurchase evaluation, customization, improvement, maintenance, or repair that is associated with the sale, whichever is later.

(b) The aircraft was not based in this state or registered in this state before the sale and any prepurchase evaluation, customization, improvement, maintenance, or repair that is associated with the sale is completed and the aircraft is not based in this state or registered in this state after the sale and any prepurchase evaluation, customization, improvement, maintenance, or repair that is associated with the sale is completed.

(4) A sale of an aircraft to a person for subsequent lease to a domestic air carrier operating under a certificate issued by the federal aviation administration under 14 CFR 121, for use solely in the regularly scheduled transport of passengers is exempt from the tax under this act.

(5) As used in this section:

(a) "Based in this state" means hangared or stored in this state for not less than 10 days in not less than 3 nonconsecutive months during the immediately preceding 12-month period.

(b) "Customization" means any improvement, maintenance, or repair that is performed on an aircraft that is associated with the sale of the aircraft.

(c) "Domestic air carrier" is limited to entities engaged primarily in the commercial transport for hire of air cargo, passengers, or a combination of air cargo and passengers as a business activity.

(d) "Prepurchase evaluation" means an examination of an aircraft to provide a potential purchaser with information relevant to the potential purchase.

(e) "Registered in this state" means an aircraft registered with the state transportation department, bureau of aeronautics or registered with the federal aviation administration to an address located in this state.

History: Add. 2000, Act 204, Imd. Eff. June 27, 2000 ;-- Am. 2001, Act 40, Imd. Eff. July 11, 2001 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2006, Act 17, Imd. Eff. Feb. 9, 2006 ;-- Am. 2009, Act 53, Eff. June 11, 2009



Section 205.54y Industrial processing; exemption; limitation.

Sec. 4y.

(1) Subject to subsection (2), a person subject to the tax under this act may exclude from the gross proceeds used for the computation of the tax the sale of tangible personal property to the following after March 30, 1995 but before March 31, 1999:

(a) An industrial processor for use or consumption in industrial processing. Property used or consumed in industrial processing does not include tangible personal property permanently affixed and becoming a structural part of real estate; office furniture, office supplies, and administrative office equipment; or vehicles licensed and titled for use on public highways other than a specially designed vehicle, together with parts, used to mix and agitate materials added at a plant or job site in the concrete manufacturing process. Industrial processing does not include receipt and storage of raw materials purchased or extracted by the user or consumer, or the preparation of food and beverages by a retailer for retail sale. As used in this subdivision, “industrial processor” means a person who transforms, alters, or modifies tangible personal property by changing the form, composition, or character of the property for ultimate sale at retail or sale to another industrial processor to be further processed for ultimate sale at retail. Sales to a person performing a service who does not act as an industrial processor while performing the service may not be excluded under this subdivision, except as provided in subdivision (b).

(b) A person, whether or not the person is an industrial processor, if the property is a computer used in operating industrial processing equipment; equipment used in a computer assisted manufacturing system; equipment used in a computer assisted design or engineering system integral to an industrial process; a subunit or electronic assembly comprising a component in a computer integrated industrial processing system; or computer equipment used in connection with the computer assisted production, storage, and transmission of data if the equipment would have been exempt had the data transfer been made using tapes, disks, CD-ROMs, or similar media by a company whose business includes publishing doctoral dissertations and information archiving, and that sells the majority of the company's products to nonprofit organizations exempt under section 4q.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999



Section 205.54z Construction, alteration, repair, or improvement to nonprofit hospital before July 1, 1999.

Sec. 4z.

(1) For taxes levied after December 31, 1990 and before July 1, 1999, the tax levied under this act does not apply to a claimed exemption of tangible personal property used in the construction, alteration, repair, or improvement of the real estate or is affixed to and made a structural part of a building of a nonprofit hospital provided the following criteria have been met:

(a) A nonprofit hospital is an entity described in section 4w(3)(a)(i).

(b) A binding contract had been entered into for the construction, alteration, repair, or improvement of the real estate or the affixation to the building before July 1, 1999.

(c) The claimed exemption was made in good faith.

(2) The provisions of this section shall not be applied to affect any final decision of a court.

(3) A claim for refund for an exemption under this section shall be filed not later than July 15, 1999. The approved refunds shall be paid without interest.

History: Add. 1999, Act 116, Imd. Eff. July 14, 1999



Section 205.54aa Tax exemption; resident tribal member.

Sec. 4aa.

(1) The tax under this act does not apply to the sale of a motor vehicle, recreational watercraft, snowmobile, or all terrain vehicle, not for resale, to a resident tribal member if the motor vehicle, recreational watercraft, snowmobile, or all terrain vehicle is for personal use and is principally garaged, berthed, or stored within that resident tribal member's tribe agreement area.

(2) The tax under this act does not apply to the sale of a mobile home, not for resale, to a resident tribal member if the mobile home is to be used as that resident tribal member's principal residence and the mobile home is located within that resident tribal member's tribe agreement area.

(3) As used in this section, “resident tribal member” means an individual who meets all of the following criteria:

(a) Is an enrolled member of a federally recognized tribe.

(b) The individual's tribe has an agreement with this state pursuant to section 30c of 1941 PA 122, MCL 205.30c, that is in full force and effect.

(c) The individual's principal place of residence is located within the agreement area as designated in the agreement under subdivision (b).

History: Add. 2002, Act 617, Imd. Eff. Dec. 20, 2002



Section 205.54bb Sale of eligible automobile to qualified recipient; exemption; definitions.

Sec. 4bb.

(1) Beginning January 1, 2005, the sale of an eligible automobile to a qualified recipient by a qualified organization that is subject to the tax under this act is exempt.

(2) As used in this section:

(a) "Eligible automobile" means an automobile that meets all of the following requirements:

(i) The automobile has been inspected by a mechanic certified under the motor vehicle service and repair act, 1974 PA 300, MCL 257.1301 to 257.1340.

(ii) The automobile is insured as required under state law.

(iii) The automobile is registered to a qualified recipient.

(b) "Qualified organization" means an organization that applies for certification not later than July 1 of the year in which an exemption is claimed under this section and is certified by the department of treasury as meeting all of the following requirements:

(i) The organization is exempt from taxation under section 501(c)(3) of the internal revenue code, 26 USC 501.

(ii) The organization is licensed under the charitable organizations and solicitations act, 1975 PA 169, MCL 400.271 to 400.294.

(iii) The organization administers a program to provide a qualified recipient with an eligible automobile for transportation to his or her place of employment or for employment-related activities.

(c) "Qualified recipient" means a person certified by a qualified organization as meeting all of the following qualifications:

(i) The qualified recipient receives or, if he or she applied, would be eligible to receive public assistance through a program created and administered under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b.

(ii) The qualified recipient has a valid Michigan operator's or chauffeur's license.

(iii) The qualified recipient is financially capable of meeting any loan payment, insurance payment, or other expenditure associated with the eligible vehicle.

(iv) Public transportation is not reasonably available to the qualified recipient, the qualified recipient has no other reliable means by which to commute to his or her place of employment, and the qualified recipient will use the eligible vehicle as his or her primary means of transportation to commute to and from his or her place of employment.

(v) The qualified recipient has a demonstrated ability to maintain employment.

(vi) If the qualified recipient is currently employed for not less than an average of 20 hours per week, the qualified recipient requires an automobile to retain his or her current employment or to accept a verified offer of employment in a position that is demonstrably superior to his or her current position of employment.

(vii) If the qualified recipient is not currently employed or is employed for less than an average of 20 hours per week, the qualified recipient requires an automobile to accept a verified offer of employment of not less than an average of 20 hours per week and cannot begin employment in that position without an automobile.

History: Add. 2004, Act 301, Imd. Eff. July 23, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009



Section 205.54cc Repealed. 2008, Act 78, Eff. Dec. 31, 2009.



Section 205.54dd Sale of tangible personal property for use as or at mineral-producing property; exemption; limitation; "mineral-producing property" and "taxpayer" defined.

Sec. 4dd.

(1) Subject to subsection (2), a person subject to the tax under this act may exclude from the gross proceeds used for the computation of the tax the sale of tangible personal property to a taxpayer for use as or at mineral-producing property.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) As used in this section, "mineral-producing property" and "taxpayer" mean those terms as defined in section 2 of the nonferrous metallic minerals extraction severance tax act.

History: Add. 2012, Act 412, Imd. Eff. Dec. 20, 2012



Section 205.54ee Data center equipment; exemption from tax; conditions; report; definitions.

Sec. 4ee.

(1) Subject to subsections (2) and (3), beginning January 1, 2016 through December 31, 2035, a sale of data center equipment to the owner or operator of a qualified data center or a colocated business for assembly, use, or consumption in the operations of the qualified data center or a sale of data center equipment to a person engaged in the business of constructing, altering, repairing, or improving real estate for others to the extent the data center equipment is to be affixed to or made a structural part of a qualified data center is exempt from the tax under this act.

(2) The exemption under this section only continues to apply after January 1, 2022, if the numbers gathered by the local economic development corporations are certified and reported to the department of talent and economic development and subsequently forwarded to the department and demonstrate that the qualified data centers, the colocated businesses, and the contractors of the qualified data centers, collectively, have, in aggregate, established in this state at least 400 data center industry jobs or data center industry related jobs, or a combination of both, since January 1, 2016. The department of talent and economic development shall submit a report no later than April 1, 2022 related to the number of data center industry jobs or data center industry related jobs that have been established since January 1, 2016 to the speaker and minority leader of the house of representatives, the majority and minority leaders of the senate, and the governor.

(3) The exemption under this section only continues to apply after January 1, 2026, if the numbers gathered by the local economic development corporations are certified and reported to the department of talent and economic development and subsequently forwarded to the department and demonstrate that the qualified data centers, the colocated businesses, and the contractors of the qualified data centers, collectively, have, in aggregate, established in this state at least 1,000 data center industry jobs or data center industry related jobs, or a combination of both, since January 1, 2016. The department of talent and economic development shall submit a report no later than April 1, 2026 related to the number of data center industry jobs or data center industry related jobs that have been established since January 1, 2016 to the speaker and minority leader of the house of representatives, the majority and minority leaders of the senate, and the governor.

(4) As used in this section:

(a) "Affiliate" means a person that directly, or indirectly through 1 or more intermediaries, controls, is controlled by, or is under common control with a specified person.

(b) "Colocated business" means a person that has entered into a contract with the owner or operator of a qualified data center to use or deploy data center equipment physically located within the qualified data center for a period of 1 or more years.

(c) "Data center equipment" means only computers, servers, routers, switches, peripheral computer devices, racks, shelving, cabling, wiring, storage batteries, back-up generators, uninterrupted power supply units, environmental control equipment, other redundant power supply equipment, and prewritten computer software used in operating, managing, or maintaining the qualified data center or the business of the qualified data center or a colocated business. Data center equipment also includes any construction materials used or assembled under the qualified data center's proprietary method for the construction or modification of a qualified data center, including, but not limited to, building materials, infrastructure, machinery, wiring, cabling, devices, tools, and equipment that would otherwise be considered a fixture or related equipment. Data center equipment does not include any equipment owned by a third party that is used to supply the qualified data center's primary power.

(d) "Qualified data center" means a facility composed of 1 or more buildings located in this state and the facility is owned or operated by an entity engaged at that facility in operating, managing, or maintaining a group of networked computers or networked facilities for the purpose of centralizing, or allowing 1 or more colocated businesses to centralize, the storage, processing, management, or dissemination of data of 1 or more other persons who is not an affiliate of the owner or operator of a qualified data center or of a colocated business and that entity receives 75% or more of its revenue from colocated businesses that are not an affiliate of the owner or operator of the qualified data center.

History: Add. 2015, Act 251, Imd. Eff. Dec. 23, 2015



Section 205.55 Additional tax.

Sec. 5.

Additional tax. The tax imposed by this act shall be in addition to all other license fees and taxes levied by law as a condition precedent to engaging or continuing in any business taxable hereunder, except as in this act otherwise specifically provided.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.55



Section 205.55a Repealed. 2004, Act 173, Eff. Sept. 1, 2004.



Section 205.55b Repealed. 2006, Act 590, Eff. Jan. 1, 2011.



Section 205.56 Sales and gross proceeds tax returns; monthly filing; form; contents; transmitting return with remittance for amount of tax; electronic funds transfer; accrual of tax to state; filing returns and payment of tax for other than monthly periods; taxpayer as materialperson; "credit sale" and "materialperson" defined; due date.

Sec. 6.

(1) Each taxpayer, unless otherwise provided by law or as required pursuant to subsection (2), (4), or (5), on or before the twentieth day of each month shall make out a return for the preceding month on a form prescribed by the department showing the entire amount of all sales and gross proceeds of his or her business, the allowable deductions, and the amount of tax for which he or she is liable. The taxpayer shall also transmit the return, together with a remittance for the amount of the tax, to the department on or before the twentieth day of that month.

(2) Each taxpayer that had a total tax liability after subtracting the tax payments made to the secretary of state under this act or the use tax act, 1937 PA 94, MCL 205.91 to 205.111, or after subtracting the tax credits available under section 6a, in the immediately preceding calendar year of $720,000.00 or more shall remit to the department, by an electronic funds transfer method approved by the department on or before the twentieth day of the month, an amount equal to the following:

(a) Beginning January 1, 1999 through December 31, 2013, 50% of the taxpayer's liability under this act for the same month in the immediately preceding calendar year, or 50% of the actual liability for the month being reported, whichever is less, plus a reconciliation payment equal to the difference between the tax liability determined for the immediately preceding month minus the amount of tax previously paid for that month. Additionally, the seller shall remit to the department, by an electronic funds transfer method approved by the department on or before the last day of the month, an amount equal to 50% of the taxpayer's liability under this act for the same month in the immediately preceding calendar year, or 50% of the actual liability for the month being reported, whichever is less.

(b) Beginning January 1, 2014, 75% of the taxpayer's liability under this act in the immediately preceding month or 75% of the taxpayer's liability for the same month in the immediately preceding calendar year, whichever is less, plus a reconciliation payment equal to the difference between the tax liability determined for the immediately preceding month minus the amount of tax previously paid for that month. Payment remitted to the department by electronic funds transfer may include as a single payment any amount due under section 6 of the use tax act, 1937 PA 94, MCL 205.96.

(3) The tax imposed under this act shall accrue to this state on the last day of the month in which the sale is incurred.

(4) The department, if necessary to insure payment of the tax or to provide a more efficient administration, may require the filing of returns and payment of the tax for other than monthly periods.

(5) A taxpayer who is a materialperson may at the option of the taxpayer include the amount of all taxable sales and gross proceeds from materials furnished to an owner, contractor, subcontractor, repairperson, or consumer on a credit sale basis for the purpose of making an improvement to real property in his or her return in the first quarterly return due following the date in which the materialperson made the credit sale to the owner, contractor, subcontractor, repairperson, or consumer. Notwithstanding subsections (1) through (3), a materialperson may at the option of the taxpayer file quarterly returns for a credit sale only as determined by the department. As used in this subsection, "credit sale" means an extension of credit for the sale of taxable goods by a seller other than a credit card sale; and "materialperson" means a person who provides materials for the improvement of real property, who has registered with and has demonstrated to the department that he or she is primarily engaged in the sale of lumber and building material related products, precast concrete products, or conduit or fitting products used in the collection, conveyance, or distribution of water or sewage to owners, contractors, subcontractors, repairpersons, or consumers, and who is authorized to file a construction lien upon real property and improvements under the construction lien act, 1980 PA 497, MCL 570.1101 to 570.1305.

(6) If a due date falls on a Saturday, Sunday, state holiday, or legal banking holiday, the taxes are due on the next succeeding business day.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- CL 1948, 205.56 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1963, Act 74, Imd. Eff. May 8, 1963 ;-- Am. 1975, Act 99, Imd. Eff. June 2, 1975 ;-- Am. 1980, Act 186, Imd. Eff. July 3, 1980 ;-- Am. 1993, Act 18, Imd. Eff. Apr. 14, 1993 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 1998, Act 265, Imd. Eff. July 17, 1998 ;-- Am. 1998, Act 453, Imd. Eff. Dec. 30, 1998 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2011, Act 71, Imd. Eff. June 28, 2011 ;-- Am. 2012, Act 118, Imd. Eff. May 2, 2012 ;-- Am. 2012, Act 458, Imd. Eff. Dec. 27, 2012 ;-- Am. 2014, Act 425, Imd. Eff. Dec. 30, 2014



Section 205.56a Prepayment of tax by purchaser or receiver of fuel; rate of prepayment; determination; claiming estimated prepayment credits; bad debt deduction; actual shrinkage; accounting for and remitting prepayments; schedule; penalties; deduction prohibited; liability; date of prepayment; definitions.

Sec. 6a.

(1) Through March 31, 2013, at the time of purchase or shipment from a refiner, pipeline terminal operator, or marine terminal operator, a purchaser or receiver of gasoline shall prepay a portion of the tax imposed by this act at the rate provided in this section to the refiner, pipeline terminal operator, or marine terminal operator for the purchase or receipt of gasoline. If the purchase or receipt of gasoline is made outside this state for shipment into and subsequent sale within this state, the purchaser or receiver, other than a refiner, pipeline terminal operator, or marine terminal operator, shall make the prepayment required by this section directly to the department. Prepayments for gasoline shall be made at a cents-per-gallon rate determined by the department and shall be based on 6% of the statewide average retail price of a gallon of self-serve unleaded regular gasoline as determined and certified by the department rounded up to the nearest 1/10 of 1 cent. A person that makes prepayments directly to the department shall make those prepayments according to the schedule in subsection (6).

(2) Beginning April 1, 2013 through March 31, 2016, at the time of purchase or shipment from a refiner, pipeline terminal operator, or marine terminal operator, a purchaser or receiver of fuel shall prepay a portion of the tax imposed by this act at the rates provided in this section to the refiner, pipeline terminal operator, or marine terminal operator for the purchase or receipt of fuel. If the purchase or receipt of fuel is made outside this state for shipment into and subsequent sale within this state, the purchaser or receiver, other than a refiner, pipeline terminal operator, or marine terminal operator, shall make the prepayment required by this section directly to the department. Prepayments for gasoline shall be made at a cents-per-gallon rate determined by the department and shall be based on 6% of the statewide average retail price of a gallon of self-serve unleaded regular gasoline as determined and certified by the department rounded up to the nearest 1/10 of 1 cent. Prepayments for diesel fuel shall be made at a cents-per-gallon rate determined by the department and shall be based on 6% of the statewide average retail price of a gallon of undyed No. 2 ultra-low sulfur diesel fuel as determined and certified by the department rounded up to the nearest 1/10 of 1 cent. A person that makes prepayments directly to the department shall make those prepayments according to the schedule in subsection (6).

(3) Beginning April 1, 2016, at the time of purchase or shipment in this state from a refiner, pipeline terminal operator, or marine terminal operator, a purchaser or receiver of fuel other than an exporter or supplier for immediate export, as evidenced by the terminal's shipping papers or bill of lading, shall prepay a portion of the tax imposed by this act at the rates provided in this section to the refiner, pipeline terminal operator, or marine terminal operator for the purchase or receipt of fuel. If the purchase or receipt of fuel is made outside this state for shipment into and subsequent sale within this state, the purchaser or receiver, other than a refiner, pipeline terminal operator, or marine terminal operator as part of a bulk transfer, shall make the prepayment required by this section directly to the department. Prepayments for gasoline shall be made at a cents-per-gallon rate determined by the department and shall be based on 6% of the statewide average retail price of a gallon of self-serve unleaded regular gasoline as determined and certified by the department rounded up to the nearest 1/10 of 1 cent. Prepayments for diesel fuel shall be made at a cents-per-gallon rate determined by the department and shall be based on 6% of the statewide average retail price of a gallon of undyed No. 2 ultra-low sulfur diesel fuel as determined and certified by the department rounded up to the nearest 1/10 of 1 cent. A person that makes prepayments directly to the department shall make those prepayments according to the schedule in subsection (6).

(4) The rates of prepayment applied pursuant to subsections (2) and (3) shall be determined every month by the department. The department shall publish notice of the rates of prepayment applicable to gasoline and diesel fuel pursuant to subsections (2) and (3) not later than the tenth day of the month immediately preceding the month in which the rate is effective.

(5) A person subject to tax under this act that makes prepayment to another person as required by this section for gasoline may claim an estimated prepayment credit on its regular monthly return filed pursuant to section 6. The credit shall be for prepayments made during the month for which the return is required and shall be based upon the difference between prepayments made in the immediately preceding month and collections of prepaid tax received from sales or transfers during the month for which the return required under section 6 is made. A sale or transfer for which collection of prepaid tax is due the taxpayer is subject to a bad debt deduction under section 4i, whether or not the sale or transfer is a sale at retail. The credit shall not be reduced because of actual shrinkage. A taxpayer that does not, in the ordinary course of business, sell gasoline in each month of the year may, with the approval of the department, base the initial prepayment deduction in each tax year on prepayments made in a month other than the immediately preceding month. The difference in actual prepayments shall be reconciled on the annual return in accordance with procedures prescribed by the department.

(6) Notwithstanding the other provisions for the payment and remitting of tax due under this act, a refiner, pipeline terminal operator, or marine terminal operator shall account for and remit to the department the prepayments received pursuant to this section in accordance with the following schedule:

(a) On or before the twenty-fifth of each month, prepayments received after the end of the preceding month and before the sixteenth of the month in which the prepayments are made.

(b) On or before the tenth of each month, payments received after the fifteenth and before the end of the preceding month.

(7) A refiner, pipeline terminal operator, or marine terminal operator that fails to remit prepayments made by a purchaser or receiver of fuel is subject to the penalties provided by 1941 PA 122, MCL 205.1 to 205.31.

(8) The refiner, pipeline terminal operator, or marine terminal operator shall not receive a deduction under section 4 for receiving and remitting prepayments from a purchaser or receiver pursuant to this section.

(9) The purchaser or receiver of fuel that makes prepayments is not subject to further liability for the amount of the prepayment if the refiner, pipeline terminal operator, or marine terminal operator fails to remit the prepayment.

(10) A person subject to tax under this act that makes prepayment to another person as required by this section for diesel fuel may claim an estimated prepayment credit on its regular monthly return filed pursuant to section 6. The credit shall be for prepayments made during the month for which the return is required and shall be based upon the difference between the prepayments made in the immediately preceding month and collections of prepaid tax received from sales or transfers during the month for which the return required under section 6 is made. A sale or transfer for which collection of prepaid tax is due the taxpayer is subject to a bad debt deduction under section 4i, whether or not the sale or transfer is a sale at retail. The credit shall not be reduced because of actual shrinkage. A taxpayer that does not, in the ordinary course of business, sell diesel fuel in each month of the year may, with the approval of the department, base the initial prepayment deduction in each tax year on prepayments made in a month other than the immediately preceding month. Estimated prepayment credits claimed with the return due in April 2013 shall be based on the taxpayer's retail sales of diesel fuel in March 2013. The difference in actual prepayments shall be reconciled on the annual return in accordance with procedures prescribed by the department. Repayment of the credit claimed on the return due in April 2013 shall be made by the earlier of the date that the taxpayer stops selling diesel fuel or October 15, 2013.

(11) As used in this section:

(a) "Alcohol" means fuel grade ethanol or a mixture of fuel grade ethanol and another product.

(b) "Blendstock" includes all of the following:

(i) Any petroleum product component of fuel, such as naphtha, reformate, or toluene.

(ii) Any oxygenate that can be blended for use in a motor fuel.

(c) "Boat terminal transfer" means a dock, a tank, or equipment contiguous to a dock or a tank, including equipment used in the unloading of fuel from a ship and in transferring the fuel to a tank pending wholesale bulk reshipment.

(d) "Bulk transfer" means a transfer of fuel from, or purchase for resale by, a refiner, pipeline terminal operator, or marine terminal operator to or from another refiner, pipeline terminal operator, or marine terminal operator through pipeline tender or marine delivery, including pipeline movements of fuel or marine vessel movements of fuel. Bulk transfer also includes a transaction involving the transfer by any transportation means to, or purchase for resale by, a refiner, pipeline terminal operator, or marine terminal operator of alcohol to be used exclusively for blending with gasoline. Notwithstanding anything to the contrary in this definition, fuel transferred to, or purchased for resale by, a refiner, pipeline terminal operator, or marine terminal operator must be delivered to, or otherwise remain within, the bulk transfer terminal system prior to removal across the rack in order to constitute a bulk transfer.

(e) "Bulk transfer terminal system" means the fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals and includes fuel storage tanks and fuel storage facilities that are part of a refinery, boat terminal transfer, or terminal owned, operated, or controlled by a refiner, marine terminal operator, or pipeline terminal operator.

(f) "Diesel fuel" means any liquid other than gasoline that is capable of use as a fuel or a component of a fuel in a motor vehicle that is propelled by a diesel-powered engine or in a diesel-powered train. Diesel fuel includes number 1 and number 2 fuel oils, kerosene, and mineral spirits. Diesel fuel also includes any blendstock or additive that is sold for blending with diesel fuel and any liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a diesel-powered engine, airplane, or marine vessel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for diesel fuel. Diesel fuel does not include dyed diesel fuel, dyed kerosene, or an excluded liquid.

(g) "Dyed diesel fuel" means diesel fuel that is dyed in accordance with internal revenue service rules or pursuant to any other internal revenue service requirements, including any invisible marker requirements.

(h) "Dyed kerosene" means kerosene that is dyed in accordance with internal revenue service rules or pursuant to any other internal revenue service requirements, including invisible marker requirements.

(i) "Excluded liquid" means that term as defined in 26 CFR 48.4081-1.

(j) "Export" means to purchase or receive fuel in this state for immediate shipment and subsequent sale outside of this state.

(k) "Exporter" means a person that exports fuel and is licensed under section 86 of the motor fuel tax act, 2000 PA 403, MCL 207.1086.

(l) "Fuel" means gasoline and diesel fuel that is subject to tax under this act, collectively, except when gasoline or diesel fuel is referred to separately.

(m) "Gasoline" means and includes gasoline, alcohol, gasohol, casing head or natural gasoline, benzol, benzine, naphtha, methanol, transmix, any blendstock additive, or other product that is sold for blending with gasoline or for use on the road, other than products typically sold in containers of less than 5 gallons. Gasoline also includes a liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel, including a product obtained by blending together any 1 or more products of petroleum, with or without another product, and regardless of the original character of the petroleum products blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel. The blending of all of the above-named products, regardless of their name or characteristics, shall conclusively be presumed to have been done to produce fuel, unless the product obtained by the blending is entirely incapable of use as fuel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for gasoline. Gasoline does not include diesel fuel, dyed diesel fuel, dyed kerosene, or an excluded liquid.

(n) "Kerosene" means all grades of kerosene, including, but not limited to, the 2 grades of kerosene, No. 1-K and No. 2-K, commonly known as K-1 kerosene and K-2 kerosene, respectively, described in American society for testing and materials specification D-3699, in effect on January 1, 1999, and kerosene-type jet fuel described in American society for testing and materials specification D-1655 and military specifications MIL-T-5624r and MIL-T-83133d (grades jp-5 and jp-8), and any successor internal revenue service rules or regulations, as the specification for kerosene and kerosene-type jet fuel. Kerosene does not include dyed kerosene or an excluded liquid.

(o) "Marine terminal operator" means a person that stores fuel at a boat terminal transfer.

(p) "Pipeline terminal operator" means a person that stores fuel in tanks and equipment used in receiving and storing fuel from interstate and intrastate pipelines pending wholesale bulk reshipment.

(q) "Purchase", "receipt", or "shipment" does not include a two-party exchange, a bulk transfer, or a receipt of fuel as part of a bulk transfer.

(r) "Rack" means a mechanism for delivering fuel from a refiner, a pipeline terminal operator, or a marine terminal operator into a railroad tank car, a transport truck, a tank wagon, or the fuel supply tank of a marine vessel.

(s) "Refiner" means a person that meets all of the following requirements:

(i) Manufactures or produces fuel at a refinery by any process involving substantially more than the blending of fuel.

(ii) Is a taxable fuel registrant that is a refiner for purposes of 26 CFR 48.4081-1.

(t) "Refinery" means a facility used by a refiner to produce fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which fuel may be removed by pipeline or marine vessel or at a rack.

(u) "Removal" or "removed" means a physical transfer other than by evaporation, loss, or destruction of fuel from a refiner, pipeline terminal operator, or marine terminal operator.

(v) "Supplier" means a supplier or permissive supplier licensed under section 70 or 73 of the motor fuel tax act, 2000 PA 403, MCL 207.1070 and 207.1073.

(w) "Tank wagon" means a straight truck having 1 or more compartments other than the fuel supply tank designed or used to carry fuel.

(x) "Terminal" means a fuel storage and distribution facility that meets all of the following requirements:

(i) Is registered as a qualified terminal by the internal revenue service.

(ii) Is supplied by pipeline or marine vessel.

(iii) Has a rack from which fuel may be removed.

(y) "Transport truck" means a semitrailer combination rig designed or used for the purpose of transporting fuel over the public roads or highways.

(z) "Transmix" means the mixed product that results from the buffer or interface of 2 different products in a pipeline shipment, or a mixture of 2 different products within a terminal operated by a pipeline terminal operator, within a boat terminal transfer operated by a marine terminal operator, or at a refinery that results in an off-grade mixture.

(aa) "Two-party exchange" means a transaction, including a book transfer, in which fuel is transferred from 1 supplier to another supplier where all of the following occur:

(i) The transaction includes a transfer of fuel from the person who holds the original inventory position for the fuel in fuel storage tanks as reflected in the records of the refiner, pipeline terminal operator, or marine terminal operator.

(ii) The exchange transaction is completed before removal across the rack by the receiving supplier.

(iii) The refiner, pipeline terminal operator, or marine terminal operator in its books and records treats the receiving exchange party as the supplier that removes the fuel across a rack for purposes of reporting the transaction to the department under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170.

History: Add. 1983, Act 244, Eff. Jan. 1, 1984 ;-- Am. 1985, Act 23, Imd. Eff. May 24, 1985 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 2008, Act 556, Eff. Jan. 20, 2009 ;-- Am. 2012, Act 509, Eff. Mar. 28, 2013 ;-- Am. 2013, Act 1, Imd. Eff. Mar. 12, 2013 ;-- Am. 2015, Act 264, Eff. Apr. 1, 2016



Section 205.56b Returned goods or motor vehicle; tax credit.

Sec. 6b.

A taxpayer may claim a credit or refund for returned goods or a refund less an allowance for use made for a motor vehicle returned under 1986 PA 87, MCL 257.1401 to 257.1410, as certified by the manufacturer on a form provided by the department.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.56c Aviation fuel; informational report; "aviation fuel" defined.

Sec. 6c.

(1) Beginning April 1, 2016 and each calendar quarter thereafter, each taxpayer making sales at retail of aviation fuel shall, on or before the last day of the month in the month that immediately follows the end of a calendar quarter, file an informational report with the department on a form prescribed by the department showing all of the following for the immediately preceding calendar quarter:

(a) The entire amount of the taxpayer's taxable sales at retail of aviation fuel.

(b) The gross proceeds of the taxpayer's business from taxable sales at retail of aviation fuel.

(c) The amount of tax for which the taxpayer is liable from sales at retail of aviation fuel.

(d) The number of taxable gallons of aviation fuel sold by the taxpayer at each airport and the gross proceeds from the sales of those gallons of aviation fuel.

(e) Any other information the department considers necessary for the proper administration of this act.

(2) The report required under this section shall not include any remittance for tax, and does not constitute a return or otherwise alleviate the taxpayer's obligations under section 6.

(3) A taxpayer required to file the informational report under this section that fails or refuses to file the informational report within the time and in the manner specified in this section shall be liable for a penalty of $10.00 per day for each day for each separate failure or refusal up to, but not exceeding, a maximum penalty of $500.00 for each separate violation. The department may waive the penalty if the taxpayer demonstrates to the satisfaction of the department that the failure to file was due to reasonable cause.

(4) As used in this section, "aviation fuel" means fuel as that term is defined in section 4 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.4.

History: Add. 2015, Act 262, Eff. Mar. 22, 2016



Section 205.57-205.57b Repealed. 2004, Act 173, Eff. Sept. 1, 2004.



Section 205.58 Consolidated returns.

Sec. 8.

Any person engaging in 2 or more places in the same business or businesses taxable under this act, shall file a consolidated return covering all the business activities engaged in within this state.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- CL 1948, 205.58 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.59 Administration of tax; conflicting provisions; rules.

Sec. 9.

(1) The tax imposed by this act shall be administered by the department pursuant to 1941 PA 122, MCL 205.1 to 205.31, the streamlined sales and use tax administration act, and this act. If the provisions of 1941 PA 122, MCL 205.1 to 205.31, the streamlined sales and use tax administration act, and this act conflict, the provisions of this act apply.

(2) The department shall promulgate rules to implement this act pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1939, Act 313, Imd. Eff. June 22, 1939 ;-- CL 1948, 205.59 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1964, Act 38, Eff. Aug. 28, 1964 ;-- Am. 1971, Act 83, Imd. Eff. Aug. 4, 1971 ;-- Am. 1975, Act 10, Imd. Eff. Mar. 25, 1975 ;-- Am. 1980, Act 164, Eff. Sept. 17, 1980 ;-- Am. 1988, Act 375, Eff. Mar. 22, 1989 ;-- Am. 1991, Act 87, Imd. Eff. July 18, 1991 ;-- Am. 1998, Act 365, Imd. Eff. Oct. 20, 1998 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004
Admin Rule: R 205.1 et seq. of the Michigan Administrative Code.



Section 205.60 Refund by taxpayer for returned property; written notice; refund under MCL 445.360a.

Sec. 10.

(1) If a taxpayer refunds or provides a credit for all or a portion of the amount of the purchase price of returned tangible personal property within the time period for returns stated in the taxpayer's refund policy or 180 days after the initial sale, whichever is sooner, the taxpayer shall also refund or provide a credit for the tax levied under this act that the taxpayer added to all or that portion of the amount of the purchase price that is refunded or credited.

(2) A cause of action against a seller for overcollected sales or use taxes does not accrue until a purchaser has provided written notice to a seller and the seller has had 60 days to respond. The purchaser shall provide in the notice sufficient information to determine the validity of the request. In matters relating to the request, a seller is presumed to have a reasonable business practice if in the collection of sales and use tax, the seller has a certified service provider or a system, including a proprietary system, certified by the department and has remitted to this state all taxes collected less any deductions, credits, or collection allowances.

(3) If a taxpayer tenders an amount to a buyer under section 10a of 1976 PA 449, MCL 445.360a, the taxpayer shall refund the tax levied under this act on the difference between the price stamped or affixed to the item and the price charged.

History: Add. 2000, Act 149, Imd. Eff. June 7, 2000 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.61 Motor vehicle used as partial payment; value.

Sec. 11.

In a taxable sale at retail of a motor vehicle where another motor vehicle is used as partial payment of the purchase price, the value of the motor vehicle used as partial payment is that value agreed to by the parties to the sale as evidenced by the signed statement executed under section 251 of the Michigan vehicle code, 1949 PA 300, MCL 257.251.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.62 Information to be obtained from purchaser; format; signature; record of exempt transactions; liability; proof that transaction not subject to tax or obtaining exemption form from purchaser; date; additional time for compliance; blanket exemption form; "certified service provider" defined.

Sec. 12.

(1) If an exemption from the tax under this act is claimed, the seller shall obtain identifying information of the purchaser and the reason for claiming the exemption at the time of the purchase or at a later date. The seller shall obtain the same information for a claimed exemption regardless of the medium in which the transaction occurred.

(2) A seller shall use a standard format for claiming an exemption electronically as adopted by the governing board under the streamlined sales and use tax agreement.

(3) A purchaser is not required to provide a signature to claim an exemption under this act unless a paper exemption form is used.

(4) A seller shall maintain a proper record of all exempt transactions and shall provide the record if requested by the department.

(5) A seller who complies with the requirements of this section is not liable for the tax if a purchaser improperly claims an exemption. A purchaser who improperly claims an exemption is liable for the tax due under this act. This subsection does not apply if a seller fraudulently fails to collect the tax, solicits a purchaser to make an improper claim for exemption, or accepts an exemption form when the purchaser claims an entity-based exemption if both of the following circumstances occur:

(a) The subject of the transaction sought to be covered by the exemption form is actually received by the purchaser at a location operated by the seller.

(b) The state in which that location operated by the seller is located provides an exemption form that clearly and affirmatively indicates that the claimed exemption is not available in that state.

(6) A seller who obtains a fully completed exemption form or captures the relevant data elements as outlined in this section within 120 days after the date of sale is not liable for the tax.

(7) If the seller has not obtained an exemption form or all relevant data elements, the seller may either prove that the transaction was not subject to tax by other means or obtain a fully completed exemption form from the purchaser, by the later of the following:

(a) 120 days after a request by the department.

(b) The date an assessment becomes final.

(c) The denial of a claim for refund.

(d) In the instance of a credit audit, the issuance of an audit determination letter or informal conference decision and order of determination.

(e) The date of a final order of the court of claims or the Michigan tax tribunal, as applicable, with respect to an assessment, order, or decision of the department.

(8) The department may, in its discretion, allow a seller additional time to comply with subsection (7).

(9) A seller is not liable for the tax under this act if the seller obtains a blanket exemption form for a purchaser with which the seller has a recurring business relationship. Renewals of blanket exemption forms or updates of exemption form information or data elements are not required if there is a recurring business relationship between the seller and the purchaser. For purposes of this section, a recurring business relationship exists when a period of not more than 12 months elapses between sales transactions.

(10) A certified service provider shall be considered a seller under this section. As used in this section, "certified service provider" means that term as defined in section 25 of the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.825.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009 ;-- Am. 2015, Act 251, Imd. Eff. Dec. 23, 2015



Section 205.63, 205.64 Repealed. 1980, Act 164, Eff. Sept. 17, 1980.



Section 205.65 Certificate of dissolution or withdrawal.

Sec. 15.

A domestic corporation, a foreign corporation, or other business entity authorized to transact business in this state that submits a certificate of dissolution or requests a certificate of withdrawal from this state shall request a certificate from the department stating that taxes are not due under section 27a of 1941 PA 122, MCL 205.27a, not more than 60 days after submitting the certificate of dissolution or requesting the certificate of withdrawal. A corporation or other business entity that does not request a certificate stating that taxes are not due is subject to the same penalties under section 24 of 1941 PA 122, MCL 205.24, that a taxpayer would be subject to for failure to file a return.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.65 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1971, Act 160, Imd. Eff. Nov. 24, 1971 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 2002, Act 579, Imd. Eff. Oct. 14, 2002 ;-- Am. 2003, Act 25, Imd. Eff. June 24, 2003



Section 205.66 Injunction for failure to pay tax or obtain license.

Sec. 16.

Any person against whom a tax shall be assessed as herein provided may be restrained and enjoined by proper proceedings instituted in the name of the state of Michigan, brought by the attorney general at the request of the department, from engaging and/or continuing in a business for which a privilege tax is required by the provisions of this act, until such tax shall have been paid, and/or license secured, and until such person shall have complied with the provisions of this act.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.66 ;-- Am. 1949, Act 272, Eff. July 1, 1949



Section 205.66a Duty of assessing officers.

Sec. 16a.

It shall be the duty of each assessing officer of each city, village or township in preparing the annual property tax roll of personal property to show on the assessment roll the sales tax license number of each person engaged in the business of making retail sales of tangible personal property subject to tax under this act. It shall be the duty of each said assessing officer to immediately report to the department of revenue the name and address and type of business of any person found in the business of making such retail sales and not licensed to do so as required by section 3 of this act.

Any city, village or township clerk, marketmaster, or any other state, county or municipal official whose duty it is to issue licenses or permits to engage in a business involving the sale at retail of tangible personal property subject to tax under this act shall, before issuing such license or permit, require proof that the person to whom such license or permit is to be issued is the holder of a sales tax license as required by section 3 of this act or has applied to the department of revenue for such license.

Any city, village, township or state officer who shall receive information which leads him to believe that a person making retail sales subject to tax under this act is about to close his business or cease making retail sales shall immediately notify the department of revenue of this fact in order that the department may make such investigation as may be necessary to protect the interests of the state.

History: Add. 1949, Act 272, Eff. July 1, 1949



Section 205.67 Repealed. 2008, Act 438, Imd. Eff. Jan. 9, 2009.



Section 205.68 Annual inventory and purchase records; retention; tax liability; failure to file return or maintain records; tax assessment; basis; burden of proof; indirect audit; exemption claim; blanket exemption claim; "indirect audit procedure" and "sufficient records" defined.

Sec. 18.

(1) A person liable for any tax imposed under this act shall keep in a paper, electronic, or digital format an accurate and complete beginning and annual inventory and purchase records of additions to inventory, complete daily sales records, receipts, invoices, bills of lading, and all pertinent documents in a form the department requires. If an exemption from the tax under this act is claimed by a person because the sale is for resale at retail, a record shall be kept of the sales tax license number if the person has a sales tax license. These records shall be retained for a period of 4 years after the tax imposed under this act to which the records apply is due or as otherwise provided by law.

(2) If the department considers it necessary, the department may require a person, by notice served upon that person, to make a return, render under oath certain statements, or keep certain records the department considers sufficient to show whether or not that person is liable for the tax under this act.

(3) A person knowingly making a sale of tangible personal property for the purpose of resale at retail to another person not licensed under this act is liable for the tax under this act unless the transaction is exempt under the provisions of section 4k.

(4) If the taxpayer fails to file a return or to maintain or preserve sufficient records as prescribed in this section, or the department has reason to believe that any records maintained or returns filed are inaccurate or incomplete and that additional taxes are due, the department may assess the amount of the tax due from the taxpayer based on an indirect audit procedure or any other information that is available or that may become available to the department. That assessment is considered prima facie correct for the purpose of this act and the burden of proof of refuting the assessment is upon the taxpayer. An indirect audit of a taxpayer under this subsection shall be conducted in accordance with 1941 PA 122, MCL 205.1 to 205.31, and the standards published by the department under section 21 of 1941 PA 122, MCL 205.21, and shall include all of the following elements:

(a) A review of the taxpayer's books and records. The department may use an indirect method to test the accuracy of the taxpayer's books and records.

(b) Both the credibility of the evidence and the reasonableness of the conclusion shall be evaluated before any determination of tax liability is made.

(c) The department may use any method to reconstruct income, deductions, or expenses that is reasonable under the circumstances. The department may use third-party records in the reconstruction.

(d) The department shall investigate all reasonable evidence presented by the taxpayer refuting the computation.

(5) If a taxpayer has filed all the required returns and has maintained and preserved sufficient records as required under this section, the department shall not base a tax deficiency determination or assessment on any indirect audit procedure unless the department has a documented reason to believe that any records maintained or returns filed are inaccurate or incomplete and that additional taxes are due.

(6) If all the information is maintained as provided under section 12, an exemption certificate is not required for an exemption claim by the following:

(a) A person licensed by the Michigan liquor control commission as a wholesaler for purposes of sales of alcoholic liquor to another person licensed by the Michigan liquor control commission. As used in this subsection, "alcoholic liquor", "authorized distribution agent", and "wholesaler" mean those terms as defined in the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.1101 to 436.2303.

(b) The Michigan liquor control commission or a person certified by the commission as an authorized distribution agent for purposes of the sale and distribution of alcoholic liquor to a person licensed by the Michigan liquor control commission.

(7) For purposes of this act, a blanket exemption claim covers all exempt transfers between the taxpayer and the buyer for a period of 4 years or for a period of less than 4 years as stated on the blanket exemption claim if that period is agreed to by the buyer and taxpayer. Renewal of a blanket exemption claim or an update of exemption claim information or data elements is not required if there is a recurring business relationship between the seller and the purchaser. For purposes of this subsection, a recurring business relationship exists when a period of not more than 12 months elapses between sales transactions.

(8) As used in this section:

(a) "Indirect audit procedure" is an audit method that involves the determination of tax liabilities through an analysis of a taxpayer's business activities using information from a range of sources beyond the taxpayer's declaration and formal books and records.

(b) "Sufficient records" means records that meet the department's need to determine the tax due under this act.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009 ;-- Am. 2014, Act 108, Imd. Eff. Apr. 10, 2014



Section 205.69 Sourcing sale at retail or lease or rental property.

Sec. 19.

(1) For sourcing a sale at retail for taxation under this act, the following apply:

(a) If a product is received by the purchaser at a business location of the seller, the sale is sourced to that business location.

(b) If a product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where the product is received by the purchaser or the purchaser's designee, including the location indicated by instructions for delivery to the purchaser, known to the seller.

(c) If subdivision (a) or (b) does not apply, the sale is sourced to the location indicated by an address for the purchaser available from the seller's business records maintained in the ordinary course of the seller's business, provided use of the address does not constitute bad faith.

(d) If subdivisions (a) through (c) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained at the completion of the sale, including the address of the purchaser's payment instrument if no other address is available, provided use of the address does not constitute bad faith.

(e) If subdivisions (a) through (d) do not apply or the seller has insufficient information to apply subdivisions (a) through (d), the sale will be sourced to the location indicated by the address from which the tangible personal property was shipped or from which the computer software delivered electronically was first available for transmission by the seller.

(2) For sourcing the lease or rental of tangible personal property, other than property included in subsection (3) or (4), for taxation under this act, the following apply:

(a) For a lease or rental requiring recurring periodic payments, the first payment is sourced in the same manner provided for a retail sale in subsection (1). Subsequent payments shall be sourced to the primary property location for each period covered by the payment as indicated by the address of the property provided by the lessee and available to the lessor from the lessor's records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location is not considered altered by intermittent use at different locations such as business property that accompanies employees on business trips or service calls.

(b) For a lease or rental not requiring recurring periodic payments, the payment is sourced in the same manner provided for a retail sale in subsection (1).

(3) For sourcing the lease or rental of motor vehicles, trailers, semitrailers, or aircraft that are not transportation equipment, the following apply:

(a) For a lease or rental requiring recurring periodic payments, each payment is sourced to the primary property location as indicated by the address of the property provided by the lessee and available to the lessor from the lessor's records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location is not considered altered by intermittent use at a different location.

(b) For a lease or rental not requiring recurring periodic payments, the payment is sourced in the same manner provided for a retail sale in subsection (1).

(4) The lease or rental of transportation equipment shall be sourced in the same manner provided for a retail sale in subsection (1).

(5) Subsections (2) and (3) do not affect the imposition or computation of sales tax on leases or rentals based on a lump-sum or accelerated basis or on the acquisition of property for lease.

(6) As used in this section:

(a) “Receive” and “receipt” mean 1 or more of the following but exclude possession by a shipping company on behalf of the purchaser:

(i) Taking possession of tangible personal property.

(ii) Making first use of services.

(b) “Transportation equipment” means 1 or more of the following:

(i) Locomotives and railcars utilized for the carriage of persons or property in interstate commerce.

(ii) Trucks and truck-tractors with a gross vehicle weight rating of 10,001 pounds or greater, trailers, semitrailers, or passenger buses, which are registered through the international registration plan and operated under authority of a carrier authorized and certificated by the United States department of transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.

(iii) Aircraft operated by air carriers authorized and certificated by the United States department of transportation or other federal or foreign authority to transport air cargo or passengers in interstate or foreign commerce.

(iv) Containers designed for use on or component parts attached or secured to the equipment included in subparagraphs (i) to (iii).

(7) A person may deviate from the sourcing requirements under this section as provided in section 20 or 21.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.70 Repealed. 2008, Act 438, Imd. Eff. Jan. 9, 2009.



Section 205.71 Purchaser of direct mail; exemption form or delivery information.

***** 205.71 THIS SECTION IS REPEALED BY ACT 159 OF 2016 EFFECTIVE SEPTEMBER 7, 2016 *****

Sec. 21.

(1) A purchaser of direct mail other than a holder of a direct pay permit under section 8 of the use tax act, 1937 PA 94, MCL 205.98, shall provide to the seller at the time of purchase either an exemption form as prescribed by the department or information indicating the taxing jurisdictions to which the direct mail is delivered to recipients.

(2) Upon receipt of the exemption form, the seller is relieved of all obligation to collect, pay, or remit the applicable tax and the purchaser is then obligated to pay the applicable tax on a direct pay basis.

(3) An exemption form remains in effect for all subsequent sales of direct mail by the seller to the purchaser until revoked in writing.

(4) Upon receipt of information from the purchaser indicating the taxing jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to that delivery information. In the absence of bad faith, the seller is relieved of any further obligation to collect the tax if the seller collected the tax using the delivery information provided by the purchaser.

(5) If the purchaser does not have a direct pay permit and does not provide the seller with an exemption form or delivery information as required in subsection (1), the seller shall collect the tax in the same manner as provided in section 19. Nothing in this subsection limits a purchaser's obligation for the tax under this act.

(6) A purchaser who provides the seller with documentation of a direct pay permit is not required to provide an exemption form or delivery information.

History: Add. 2004, Act 173, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 438, Imd. Eff. Jan. 9, 2009



Section 205.71a Sales of advertising and promotional direct mail; sales of other direct mail; direct payment authorization or exemption form provided by purchaser; limitation; definitions.

Sec. 21a.

(1) For sales of advertising and promotional direct mail all of the following apply:

(a) If the purchaser provides the seller with a direct payment authorization issued under section 8 of the use tax act, 1937 PA 94, MCL 205.98, or an exemption form as prescribed by the department for claiming direct mail, the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit any applicable tax under this act on any transaction involving advertising and promotional direct mail to which the direct payment authorization or exemption form applies, and the purchaser shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered to the recipients and shall report and pay any applicable tax due.

(b) If the purchaser provides the seller with information indicating the jurisdictions to which the advertising and promotional direct mail is to be delivered to recipients, the seller shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered and shall collect and remit the applicable tax due. In the absence of bad faith, the seller is relieved of any further obligation to collect any additional tax on the sale of advertising and promotional direct mail if the seller sourced the sale and collected the tax in accordance with the delivery information provided by the purchaser.

(c) If the purchaser does not provide the seller with a direct payment authorization, an exemption form prescribed by the department, or any information indicating the jurisdictions to which the advertising and promotional direct mail is to be delivered, the sale shall be sourced in accordance with section 19(1)(e).

(2) Except as otherwise provided under this subsection, sales of other direct mail shall be sourced in accordance with section 19(1)(c). If the purchaser provides the seller with a direct payment authorization issued under section 8 of the use tax act, 1937 PA 94, MCL 205.98, or an exemption form as prescribed by the department for claiming direct mail, the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit any applicable tax under this act on any transaction involving other direct mail to which the direct payment authorization or exemption form applies and the sale shall be sourced to the jurisdictions to which the other direct mail is to be delivered to the recipients and the purchaser shall report and pay any applicable tax due.

(3) This section only applies to a transaction characterized as a sale of services if the service is an integral part of the production and distribution of direct mail.

(4) This section does not apply to any transaction that includes the development of billing information or the provision of any data processing service that is more than incidental, regardless of whether advertising and promotional direct mail is included in the same mailing.

(5) If a transaction is a single transaction that includes a component in addition to advertising and promotional direct mail, this section only applies if the primary purpose of the transaction is to attract public attention or to sell, popularize, or secure financial support for the sale of the product or service.

(6) Nothing in this section limits a purchaser's obligation for sales or use tax due to any state to which the direct mail is delivered or limits a purchaser's right under any other law for a credit or refund of sales or use taxes paid to any other jurisdiction.

(7) As used in this section:

(a) "Advertising and promotional direct mail" means direct mail the primary purpose of which is to attract public attention to a product, service, person, business, or organization, or to attempt to sell, popularize, or secure financial support for a product, service, person, business, or organization.

(b) "Other direct mail" means any direct mail that is not advertising and promotional direct mail regardless of whether advertising and promotional direct mail is included in the same mailing. Other direct mail includes, but is not limited to, any of the following:

(i) Transactional direct mail that contains personal information specific to the addressee such as invoices, bills, statements of account, and payroll advices.

(ii) Any legally required mailings such as privacy notices, tax reports, and stockholder reports.

(iii) Any other nonpromotional direct mail delivered to existing or former shareholders, customers, employees, or agents such as newsletters and informational pieces.

History: Add. 2016, Act 159, Eff. Sept. 7, 2016



Section 205.72 Repealed. 1980, Act 164, Eff. Sept. 17, 1980.



Section 205.73 Advertisement; amounts added to sales prices for reimbursement purposes; brackets; tax imposed under tobacco products tax act.

Sec. 23.

(1) A person engaged in the business of selling tangible personal property at retail shall not advertise or hold out to the public in any manner, directly or indirectly, that the tax imposed under this act is not considered as an element in the price to the consumer. This act does not prohibit any taxpayer from reimbursing himself or herself by adding to the sale price any tax levied by this act.

(2) Subject to subsection (3), in determining amounts to be added to the sales prices for reimbursement purposes, the seller shall compute the tax to the third decimal place and round up to a whole cent when the third decimal place is greater than 4 or round down to a whole cent when the third decimal place is 4 or less.

(3) The following brackets may be used through December 31, 2005 by retailers in determining amounts to be added to sales prices for reimbursement purposes:

(4) A person other than this state may not enrich himself or herself or gain any benefit from the collection or payment of the tax.

(5) A person subject to tax under this act shall not separately state on an invoice, bill of sale, or other similar document given to the purchaser the tax imposed under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.73 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1964, Act 194, Eff. Aug. 28, 1964 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 2004, Act 173, Eff. Sept. 1, 2004



Section 205.74 Repealed. 1980, Act 164, Eff. Sept. 17, 1980.



Section 205.75 Disposition of money received and collected; definitions.

Sec. 25.

(1) All money received and collected under this act shall be deposited by the department in the state treasury to the credit of the general fund, except as otherwise provided in this section.

(2) Fifteen percent of the collections of the tax imposed at a rate of 4% shall be distributed to cities, villages, and townships pursuant to the Glenn Steil state revenue sharing act of 1971, 1971 PA 140, MCL 141.901 to 141.921.

(3) Sixty percent of the collections of the tax imposed at a rate of 4% shall be deposited in the state school aid fund established in section 11 of article IX of the state constitution of 1963 and distributed as provided by law. In addition, all of the collections of the tax imposed at the additional rate of 2% approved by the electors March 15, 1994 shall be deposited in the state school aid fund.

(4) Not less than 27.9% of 25% of the collections of the general sales tax imposed at a rate of 4% directly or indirectly on fuels sold to propel motor vehicles upon highways, on the sale of motor vehicles, and on the sale of the parts and accessories of motor vehicles by new and used car businesses, used car businesses, accessory dealer businesses, and gasoline station businesses as classified by the department shall be deposited each year into the comprehensive transportation fund created in section 10b of 1951 PA 51, MCL 247.660b.

(5) Beginning October 1, 2016 and the first day of each calendar quarter thereafter, an amount equal to the collections for the calendar quarter that is 2 calendar quarters immediately preceding the current calendar quarter of the tax imposed under this act at the additional rate of 2% approved by the electors on March 15, 1994 from the sale at retail of aviation fuel shall be distributed as follows:

(a) An amount equal to 35% of the collections of the tax imposed at a rate of 2% on the sale at retail of aviation fuel shall be deposited in the state aeronautics fund and shall be expended, on appropriation, only for those purposes authorized in the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(b) An amount equal to 65% of the collections of the tax imposed at a rate of 2% on the sale at retail of aviation fuel shall be deposited in the qualified airport fund and shall be expended, on appropriation, only for those purposes authorized under section 35 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.35.

(6) The department shall, on an annual basis, reconcile the amounts distributed under subsection (5) during each fiscal year with the amounts actually collected for a particular fiscal year and shall make any necessary adjustments, positive or negative, to the amounts to be distributed for the next successive calendar quarter that begins January 1. The state treasurer or his or her designee shall annually provide to the operator of each qualified airport a report of the reconciliation performed under this subsection. The reconciliation report is subject to the confidentiality restrictions and penalties provided in section 28(1)(f) of 1941 PA 122, MCL 205.28.

(7) An amount equal to the collections of the tax imposed at a rate of 4% under this act from the sale at retail of computer software as defined in section 1a shall be deposited in the Michigan health initiative fund created in section 5911 of the public health code, 1978 PA 368, MCL 333.5911, and shall be considered in addition to, and is not intended as a replacement for any other money appropriated to the department of community health or its successor. The funds deposited in the Michigan health initiative fund on an annual basis shall not be less than $9,000,000.00 or more than $12,000,000.00.

(8) The balance in the state general fund shall be disbursed only on an appropriation or appropriations by the legislature.

(9) As used in this section:

(a) "Aviation fuel" means fuel as that term is defined in section 4 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.4.

(b) "Qualified airport" means that term as defined in section 109 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.109.

(c) "Qualified airport fund" means the qualified airport fund created in section 34(2) of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.34.

(d) "State aeronautics fund" means the state aeronautics fund created in section 34(1) of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.34.

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- Am. 1935, Act 77, Imd. Eff. May 23, 1935 ;-- CL 1948, 205.75 ;-- Am. 1949, Act 272, Eff. July 1, 1949 ;-- Am. 1964, Act 49, Imd. Eff. May 7, 1964 ;-- Am. 1978, Act 428, Imd. Eff. Sept. 30, 1978 ;-- Am. 1982, Act 305, Imd. Eff. Oct. 13, 1982 ;-- Am. 1982, Act 440, Eff. Mar. 30, 1983 ;-- Am. 1987, Act 236, Imd. Eff. Dec. 28, 1987 ;-- Am. 1987, Act 259, Imd. Eff. Dec. 28, 1987 ;-- Am. 1991, Act 70, Imd. Eff. July 8, 1991 ;-- Am. 1993, Act 325, Eff. May 1, 1994 ;-- Am. 2003, Act 139, Imd. Eff. Aug. 1, 2003 ;-- Am. 2004, Act 544, Imd. Eff. Jan. 3, 2005 ;-- Am. 2006, Act 69, Imd. Eff. Mar. 20, 2006 ;-- Am. 2007, Act 69, Imd. Eff. Sept. 28, 2007 ;-- Am. 2008, Act 361, Imd. Eff. Dec. 23, 2008 ;-- Am. 2010, Act 160, Imd. Eff. Sept. 17, 2010 ;-- Am. 2012, Act 225, Imd. Eff. June 29, 2012 ;-- Am. 2012, Act 226, Imd. Eff. June 29, 2012 ;-- Am. 2015, Act 262, Eff. Mar. 22, 2016



Section 205.76 Repealed. 1949, Act 272, Eff. July 1, 1949.



Section 205.78 Short title; general sales tax act.

Sec. 28.

This act may be cited as the “General Sales Tax Act.”

History: 1933, Act 167, Imd. Eff. June 28, 1933 ;-- CL 1948, 205.78






Act 94 of 1937 USE TAX ACT (205.91 - 205.111)

Section 205.91 Use tax act; short title.

Sec. 1.

This act may be cited as the “Use Tax Act”.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.91



Section 205.92 Definitions.

Sec. 2.

As used in this act:

(a) "Person" means an individual, firm, partnership, joint venture, association, social club, fraternal organization, municipal or private corporation whether or not organized for profit, company, limited liability company, estate, trust, receiver, trustee, syndicate, the United States, this state, county, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(b) "Use" means the exercise of a right or power over tangible personal property incident to the ownership of that property including transfer of the property in a transaction where possession is given. Converting tangible personal property acquired for a use exempt from the tax levied under this act to a use not exempt from the tax levied under this act is a taxable use.

(c) "Storage" means a keeping or retention of property in this state for any purpose after the property loses its interstate character.

(d) "Seller" means the person from whom a purchase is made and includes every person selling tangible personal property or services for storage, use, or other consumption in this state. If, in the opinion of the department, it is necessary for the efficient administration of this act to regard a salesperson, representative, peddler, or canvasser as the agent of a dealer, distributor, supervisor, or employer under whom the person operates or from whom he or she obtains tangible personal property or services sold by him or her for storage, use, or other consumption in this state, irrespective of whether or not he or she is making the sales on his or her own behalf or on behalf of the dealer, distributor, supervisor, or employer, the department may so consider him or her, and may consider the dealer, distributor, supervisor, or employer as the seller for the purpose of this act.

(e) "Purchase" means to acquire for a consideration, whether the acquisition is effected by a transfer of title, of possession, or of both, or a license to use or consume; whether the transfer is absolute or conditional, and by whatever means the transfer is effected; and whether consideration is a price or rental in money, or by way of exchange or barter. Purchase includes converting tangible personal property acquired for a use exempt from the tax levied under this act to a use not exempt from the tax levied under this act.

(f) "Purchase price" or "price" means the total amount of consideration paid by the consumer to the seller, including cash, credit, property, and services, for which tangible personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise, and applies to the measure subject to use tax. Purchase price includes the following subparagraphs (i) through (vii) and excludes subparagraphs (viii) through (xii):

(i) Seller's cost of the property sold.

(ii) Cost of materials used, labor or service cost, interest, losses, costs of transportation to the seller, taxes imposed on the seller other than taxes imposed by this act, and any other expense of the seller.

(iii) Charges by the seller for any services necessary to complete the sale, other than the following:

(A) An amount received or billed by the taxpayer for remittance to the employee as a gratuity or tip, if the gratuity or tip is separately identified and itemized on the guest check or billed to the customer.

(B) Labor or service charges involved in maintenance and repair work on tangible personal property of others if separately itemized.

(iv) Delivery charges incurred or to be incurred before the completion of the transfer of ownership of tangible personal property subject to the tax levied under this act from the seller to the purchaser.

(v) Installation charges incurred or to be incurred before the completion of the transfer of ownership of tangible personal property from the seller to the purchaser.

(vi) Except as otherwise provided in subparagraphs (xi) and (xii), credit for any trade-in.

(vii) Except as otherwise provided in subparagraph (x), consideration received by the seller from third parties if all of the following conditions are met:

(A) The seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale.

(B) The seller has an obligation to pass the price reduction or discount through to the purchaser.

(C) The amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser.

(D) One of the following criteria is met:

(I) The purchaser presents a coupon, certificate, or other documentation to the seller to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate, or documentation is presented.

(II) The purchaser identifies himself or herself to the seller as a member of a group or organization entitled to a price reduction or discount. A preferred customer card that is available to any patron does not constitute membership in a group or organization.

(III) The price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

(viii) Interest, financing, or carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser.

(ix) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser.

(x) Beginning January 1, 2000, employee discounts that are reimbursed by a third party on sales of motor vehicles.

(xi) Beginning November 15, 2013, credit for the agreed-upon value of a titled watercraft used as part payment of the purchase price of a new titled watercraft or used titled watercraft purchased from a watercraft dealer if the agreed-upon value is separately stated on the invoice, bill of sale, or similar document given to the purchaser. This subparagraph does not apply to leases or rentals.

(xii) Beginning December 15, 2013, credit for the agreed-upon value of a motor vehicle or recreational vehicle used as part payment of the purchase price of a new motor vehicle or used motor vehicle or recreational vehicle purchased from a dealer if the agreed-upon value is separately stated on the invoice, bill of sale, or similar document given to the purchaser. This subparagraph does not apply to leases or rentals. For purposes of this subparagraph, the agreed-upon value of a motor vehicle or recreational vehicle used as part payment shall be limited as follows:

(A) Beginning December 15, 2013, subject to sub-subparagraphs (B) and (C), the lesser of the following:

(I) $2,000.00.

(II) The agreed-upon value of the motor vehicle or recreational vehicle used as part payment.

(B) Beginning January 1, 2015 and each January 1 thereafter, the amount under sub-subparagraph (A)(I) shall be increased by an additional $500.00 each year.

(C) Beginning on January 1, in the year in which the amount under sub-subparagraph (A)(I) exceeds $14,000.00 and each January 1 thereafter, there shall be no limitation on the agreed-upon value of the motor vehicle or recreational vehicle used as part payment.

(g) "Consumer" means the person who has purchased tangible personal property or services for storage, use, or other consumption in this state and includes, but is not limited to, 1 or more of the following:

(i) A person acquiring tangible personal property if engaged in the business of constructing, altering, repairing, or improving the real estate of others.

(ii) A person who has converted tangible personal property or services acquired for storage, use, or consumption in this state that is exempt from the tax levied under this act to storage, use, or consumption in this state that is not exempt from the tax levied under this act.

(h) "Business" means all activities engaged in by a person or caused to be engaged in by a person with the object of gain, benefit, or advantage, either direct or indirect.

(i) "Department" means the department of treasury.

(j) "Tax" includes all taxes, interest, or penalties levied under this act.

(k) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses and includes electricity, water, gas, steam, and prewritten computer software.

(l) "Textiles" means goods that are made of or incorporate woven or nonwoven fabric, including, but not limited to, clothing, shoes, hats, gloves, handkerchiefs, curtains, towels, sheets, pillows, pillowcases, tablecloths, napkins, aprons, linens, floor mops, floor mats, and thread. Textiles also include materials used to repair or construct textiles, or other goods used in the rental, sale, or cleaning of textiles.

(m) "Interstate motor carrier" means a person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and at least 1 other state or Canadian province.

(n) "Qualified commercial motor vehicle" means that term as defined in section 1(i), (j), and (k) of the motor carrier fuel tax act, 1980 PA 119, MCL 207.211.

(o) "Diesel fuel" means that term as defined in section 2(p) of the motor fuel tax act, 2000 PA 403, MCL 207.1002.

(p) "Sale" means a transaction by which tangible personal property or services are purchased or rented for storage, use, or other consumption in this state.

(q) "Convert" means putting a service or tangible personal property acquired for a use exempt from the tax levied under this act at the time of acquisition to a use that is not exempt from the tax levied under this act, whether the use is in whole or in part, or permanent or not permanent. A motor vehicle purchased for resale by a new vehicle dealer licensed under section 248(8)(a) of the Michigan vehicle code, 1949 PA 300, MCL 257.248, and not titled in the name of the dealer shall not be considered to be converted prior to sale or lease by that dealer.

(r) "New motor vehicle" means that term as defined in section 33a of the Michigan vehicle code, 1949 PA 300, MCL 257.33a.

(s) "Recreational vehicle" means that term as defined in section 49a of the Michigan vehicle code, 1949 PA 300, MCL 257.49a.

(t) "Dealer" means that term as defined in section 11 of the Michigan vehicle code, 1949 PA 300, MCL 257.11.

(u) "Watercraft dealer" means a dealer as that term is defined in section 80102 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.80102.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.92 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1953, Act 203, Imd. Eff. June 10, 1953 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1969, Act 214, Imd. Eff. Aug. 6, 1969 ;-- Am. 1981, Act 166, Imd. Eff. Dec. 2, 1981 ;-- Am. 1982, Act 219, Eff. Jan. 1, 1984 ;-- Am. 1982, Act 479, Eff. Mar. 30, 1983 ;-- Am. 1984, Act 178, Imd. Eff. July 3, 1984 ;-- Am. 1987, Act 260, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 506, Imd. Eff. Dec. 29, 1988 ;-- Am. 1995, Act 78, Imd. Eff. June 13, 1995 ;-- Am. 1995, Act 208, Imd. Eff. Nov. 29, 1995 ;-- Am. 1998, Act 366, Imd. Eff. Oct. 20, 1998 ;-- Am. 2000, Act 391, Imd. Eff. Jan. 3, 2001 ;-- Am. 2002, Act 511, Imd. Eff. July 23, 2002 ;-- Am. 2002, Act 669, Eff. Mar. 31, 2003 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 103, Eff. Sept. 30, 2002 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009 ;-- Am. 2013, Act 234, Imd. Eff. Dec. 26, 2013 ;-- Am. 2016, Act 7, Imd. Eff. Feb. 2, 2016



Section 205.92b Additional definitions.

Sec. 2b.

As used in this act:

(a) "Alcoholic beverage" means a beverage suitable for human consumption that contains 1/2 of 1% or more of alcohol by volume.

(b) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(c) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(d) "Delivered electronically" means delivered from the seller to the purchaser by means other than tangible storage media.

(e) "Delivery charges" means charges by the seller for preparation and delivery to a location designated by the purchaser of tangible personal property or services. Delivery charges include, but are not limited to, transportation, shipping, postage, handling, crating, and packing. Beginning September 1, 2004, delivery charges do not include the charges for delivery of direct mail if the charges are separately stated on an invoice or similar billing document given to the purchaser. If a shipment includes both exempt property and taxable property, the seller shall allocate the delivery charge using 1 of the following methods:

(i) Multiply the delivery price by a fraction, the numerator of which is the total sales prices of the taxable property and the denominator of which is the total sales prices of all property in the shipment.

(ii) Multiply the delivery price by a fraction, the numerator of which is the total weight of the taxable property and the denominator of which is the total weight of all property in the shipment.

(f) "Dietary supplement" means any product, other than tobacco, intended to supplement the diet that is all of the following:

(i) Required to be labeled as a dietary supplement identifiable by the "supplemental facts" box found on the label as required by 21 CFR 101.36.

(ii) Contains 1 or more of the following dietary ingredients:

(A) A vitamin.

(B) A mineral.

(C) An herb or other botanical.

(D) An amino acid.

(E) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake.

(F) A concentrate, metabolite, constituent, extract, or combination of any ingredient listed in sub-subparagraphs (A) through (E).

(iii) Intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in 1 of those forms, is not represented as conventional food or for use as a sole item of a meal or of the diet.

(g) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addresses on a mailing list provided by the purchaser or at the direction of the purchaser when the cost of the items is not billed directly to the recipients, including tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material but not including multiple items of printed material delivered to a single address.

(h) "Drug" means a compound, substance, or preparation, or any component of a compound, substance, or preparation, other than food or food ingredients, dietary supplements, or alcoholic beverages, intended for human use that is 1 or more of the following:

(i) Recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary, or in any of their supplements.

(ii) Intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease.

(iii) Intended to affect the structure or any function of the body.

(i) "Durable medical equipment" means equipment for home use, other than mobility enhancing equipment, dispensed pursuant to a prescription, including durable medical equipment repair or replacement parts, that does all of the following:

(i) Can withstand repeated use.

(ii) Is primarily and customarily used to serve a medical purpose.

(iii) Is not useful generally to a person in the absence of illness or injury.

(iv) Is not worn in or on the body.

(j) "Durable medical equipment repair or replacement parts" includes all components or attachments used in conjunction with durable medical equipment.

(k) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(l) "Lease or rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration and may include future options to purchase or extend. This definition applies only to leases and rentals entered into after September 1, 2004 and has no retroactive impact on leases and rentals that existed on that date. Lease or rental does not include the following subparagraphs (i) through (iii) and includes subparagraph (iv):

(i) A transfer of possession or control of tangible personal property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments.

(ii) A transfer of possession or control of tangible personal property under an agreement requiring transfer of title upon completion of the required payments and payment of an option price that does not exceed $100.00 or 1% of the total required payments, whichever is greater.

(iii) The provision of tangible personal property along with an operator for a fixed or indeterminate period of time, where that operator is necessary for the equipment to perform as designed. To be necessary, an operator must do more than maintain, inspect, or set up the tangible personal property.

(iv) An agreement covering motor vehicles or trailers if the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in 26 USC 7701(h)(1).

(m) "Mobility enhancing equipment" means equipment, other than durable medical equipment or a motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer, dispensed pursuant to a prescription, including repair or replacement parts for that equipment, that is all of the following:

(i) Primarily and customarily used to provide or increase the ability to move from 1 place to another and is appropriate for use at home or on a motor vehicle.

(ii) Not generally used by a person with normal mobility.

(n) "Prescription" means an order, formula, or recipe, issued in any form of oral, written, electronic, or other means of transmission by a licensed physician or other health professional as defined in section 3501 of the insurance code of 1956, 1956 PA 218, MCL 500.3501. For a hearing aid, prescription includes an order, instruction, or direction of a hearing aid dealer or salesperson licensed under article 13 of the occupational code, 1980 PA 299, MCL 339.1301 to 339.1309.

(o) "Prewritten computer software" means computer software, including prewritten upgrades, that is delivered by any means and that is not designed and developed by the author or other creator to the specifications of a specific purchaser. Prewritten computer software includes all of the following:

(i) Any combination of 2 or more prewritten computer software programs or portions of prewritten computer software programs.

(ii) Computer software designed and developed by the author or other creator to the specifications of a specific purchaser if it is sold to a person other than that specific purchaser.

(iii) The modification or enhancement of prewritten computer software or portions of prewritten computer software where the modification or enhancement is designed and developed to the specifications of a specific purchaser unless there is a reasonable, separately stated charge or an invoice or other statement of the price is given to the purchaser for the modification or enhancement. If a person other than the original author or creator modifies or enhances prewritten computer software, that person is considered to be the author or creator of only that person's modifications or enhancements.

(p) "Prosthetic device" means a replacement, corrective, or supportive device, other than contact lenses and dental prosthesis, dispensed pursuant to a prescription, including repair or replacement parts for that device, worn on or in the body to do 1 or more of the following:

(i) Artificially replace a missing portion of the body.

(ii) Prevent or correct a physical deformity or malfunction of the body.

(iii) Support a weak or deformed portion of the body.

(q) "Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that contains tobacco.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2006, Act 428, Imd. Eff. Oct. 5, 2006 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.92c Definitions.

Sec. 2c.

As used in this act:

(a) "Authority" means the local community stabilization authority created under the local community stabilization authority act.

(b) "Basic school operating mills" means school operating mills used to calculate the state portion of a local school district's foundation allowance under section 20 of the state school aid act of 1979, 1979 PA 94, MCL 388.1620, and levied under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, by a local school district that receives from this state a portion of its foundation allowance, as calculated under section 20(4) of the state school aid act of 1979, 1979 PA 94, MCL 388.1620.

(c) "Local community stabilization share" means the local community stabilization share tax described in section 3(5), authorized by the amendatory act that added this section, and included in the specific tax levied under section 3(1).

(d) "Personal property growth factor" means the average annual growth rate for industrial and commercial personal property taxable value from 1996 through 2012 rounded up to the nearest tenth of a percent, which is 1.0%.

(e) "State fiscal year" means the annual period fiscal beginning on October 1 of each year and ending on September 30 in the immediately succeeding year.

(f) "State share" means the state share tax described in section 3(5) and included in the specific tax levied under section 3(1).

History: Add. 2014, Act 80, Eff. Jan 1, 2015



Section 205.93 Tax rate; applicability to tangible personal property or services; conversion to taxable use; penalties and interest; presumption; using, storing, or consuming vehicle, ORV, manufactured housing, aircraft, snowmobile, or watercraft; collection; price tax base; exemptions; services, information, or records of other department or agency; state share tax and local community stabilization share; total combined rate levied by state and authority; limitation.

Sec. 3.

(1) There is levied upon and there shall be collected from every person in this state a specific tax, including both the local community stabilization share and the state share, for the privilege of using, storing, or consuming tangible personal property in this state at a total combined rate equal to 6% of the price of the property or services specified in section 3a or 3b. The tax levied under this act applies to a person who acquires tangible personal property or services that are subject to the tax levied under this act for any tax-exempt use who subsequently converts the tangible personal property or service to a taxable use, including an interim taxable use. If tangible personal property or services are converted to a taxable use, the tax levied under this act shall be imposed without regard to any subsequent tax-exempt use. Penalties and interest shall be added to the tax if applicable as provided in this act. For the purpose of the proper administration of this act and to prevent the evasion of the tax, all of the following shall be presumed:

(a) That tangible personal property purchased is subject to the tax if brought into this state within 90 days of the purchase date and is considered as acquired for storage, use, or other consumption in this state.

(b) That tangible personal property used solely for personal, nonbusiness purposes that is purchased outside of this state and that is not an aircraft is exempt from the tax levied under this act if 1 or more of the following conditions are satisfied:

(i) The property is purchased by a person who is not a resident of this state at the time of purchase and is brought into this state more than 90 days after the date of purchase.

(ii) The property is purchased by a person who is a resident of this state at the time of purchase and is brought into this state more than 360 days after the date of purchase.

(2) The tax imposed by this section for the privilege of using, storing, or consuming a vehicle, ORV, manufactured housing, aircraft, snowmobile, or watercraft shall be collected before the transfer of the vehicle, ORV, manufactured housing, aircraft, snowmobile, or watercraft, except a transfer to a licensed dealer or retailer for purposes of resale that arises by reason of a transaction made by a person who does not transfer vehicles, ORVs, manufactured housing, aircraft, snowmobiles, or watercraft in the ordinary course of his or her business done in this state. The tax on a vehicle, ORV, snowmobile, and watercraft shall be collected by the secretary of state before the transfer of the vehicle, ORV, snowmobile, or watercraft registration. The tax on manufactured housing shall be collected by the department of licensing and regulatory affairs, mobile home commission, or its agent before the transfer of the certificate of title. The tax on an aircraft shall be collected by the department of treasury. The price tax base of a new or previously owned car or truck held for resale by a dealer and that is not exempt under section 4(1)(c) is the purchase price of the car or truck multiplied by 2.5% plus $30.00 per month beginning with the month that the dealer uses the car or truck in a nonexempt manner.

(3) The following transfers or purchases are not subject to use tax:

(a) A transaction or a portion of a transaction if the transferee or purchaser is the spouse, mother, father, brother, sister, child, stepparent, stepchild, stepbrother, stepsister, grandparent, grandchild, legal ward, or a legally appointed guardian with a certified letter of guardianship, of the transferor.

(b) A transaction or a portion of a transaction if the transfer is a gift to a beneficiary in the administration of an estate.

(c) If a vehicle, ORV, manufactured housing, aircraft, snowmobile, or watercraft that has once been subjected to the Michigan sales or use tax is transferred in connection with the organization, reorganization, dissolution, or partial liquidation of an incorporated or unincorporated business and the beneficial ownership is not changed.

(d) If an insurance company licensed to conduct business in this state acquires ownership of a late model distressed vehicle as defined in section 12a of the Michigan vehicle code, 1949 PA 300, MCL 257.12a, through payment of damages in response to a claim or when the person who owned the vehicle before the insurance company reacquires ownership from the company as part of the settlement of a claim.

(4) The department may utilize the services, information, or records of any other department or agency of state government or of the authority in the performance of its duties under this act, and other departments or agencies of state government and the authority are required to furnish those services, information, or records upon the request of the department.

(5) Beginning on October 1, 2015, the specific tax levied under subsection (1) includes both a state share tax levied by this state and a local community stabilization share tax authorized by 2014 PA 80 and levied by the authority, which replaces the reduced state share at the following rates in each of the following state fiscal years:

(a) For fiscal year 2015-2016, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $96,400,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(b) For fiscal year 2016-2017, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $380,900,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(c) For fiscal year 2017-2018, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $410,800,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(d) For fiscal year 2018-2019, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $438,000,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(e) For fiscal year 2019-2020, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $465,900,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(f) For fiscal year 2020-2021, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $491,500,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(g) For fiscal year 2021-2022, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $521,300,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(h) For fiscal year 2022-2023, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $548,000,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(i) For fiscal year 2023-2024, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $561,700,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(j) For fiscal year 2024-2025, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $569,800,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(k) For fiscal year 2025-2026, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $571,400,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(l) For fiscal year 2026-2027, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $572,200,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(m) For fiscal year 2027-2028, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate $572,600,000.00 in revenue and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(n) For fiscal year 2028-2029 and each fiscal year thereafter, the local community stabilization share tax rate to be levied by the authority is that rate calculated by the department of treasury on behalf of the authority sufficient to generate the amount distributed under this section in the immediately preceding year adjusted by the personal property growth factor and the state share tax rate is that rate determined by subtracting the local community stabilization share tax rate from 6%.

(6) The state share includes the portion of the use tax imposed at the additional rate of 2% approved by the electors of this state on March 15, 1994 and dedicated for aid to schools under section 21(2). The local community stabilization share does not include the portion of the use tax imposed at the additional rate of 2% approved by the electors of this state on March 15, 1994.

(7) The total combined rate of the tax levied by this state and the authority under this act, including both the state share, as reduced by 2014 PA 80, and the local community stabilization share, shall not exceed the constitutional limit of 6% under section 8 of article IX of the state constitution of 1963. The authority shall not increase any tax or tax rate, but is authorized to and shall levy the local community stabilization share at the rate provided in subsection (5).

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1953, Act 211, Eff. Oct. 2, 1953 ;-- Am. 1957, Act 167, Imd. Eff. May 29, 1957 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 1960, 2nd Ex. Sess., Act 2, Eff. Jan. 1, 1961 ;-- Am. 1962, Act 219, Eff. July 1, 1962 ;-- Am. 1964, Act 48, Eff. Aug. 28, 1964 ;-- Am. 1971, Act 51, Eff. Sept. 1, 1971 ;-- Am. 1982, Act 219, Eff. Jan. 1, 1984 ;-- Am. 1982, Act 478, Imd. Eff. Dec. 30, 1982 ;-- Am. 1984, Act 178, Imd. Eff. July 3, 1984 ;-- Am. 1990, Act 86, Eff. June 6, 1990 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1995, Act 67, Imd. Eff. May 31, 1995 ;-- Am. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2002, Act 110, Imd. Eff. Mar. 27, 2002 ;-- Am. 2002, Act 456, Imd. Eff. June 21, 2002 ;-- Am. 2002, Act 511, Imd. Eff. July 23, 2002 ;-- Am. 2002, Act 669, Eff. Mar. 31, 2003 ;-- Am. 2003, Act 27, Eff. Mar. 30, 2004 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 103, Eff. Sept. 30, 2002 ;-- Am. 2014, Act 80, Eff. Jan. 1, 2015 ;-- Am. 2015, Act 124, Imd. Eff. July 10, 2015



Section 205.93a Tax for use or consumption; services; charges for intrastate telecommunications services or telecommunications services between state and another state; bundled transaction; definitions.

Sec. 3a.

(1) The use or consumption of the following services is taxed under this act in the same manner as tangible personal property is taxed under this act:

(a) Except as provided in section 3b, intrastate telecommunications services that both originate and terminate in this state, including, but not limited to, intrastate private communications services, ancillary services, conference bridging service, 900 service, pay telephone service other than coin-operated telephone service, paging service, and value-added nonvoice data service, but excluding 800 service, coin-operated telephone service, fixed wireless service, prepaid calling service, telecommunications nonrecurring charges, and directory advertising proceeds.

(b) Rooms or lodging furnished by hotelkeepers, motel operators, and other persons furnishing accommodations that are available to the public on the basis of a commercial and business enterprise, irrespective of whether or not membership is required for use of the accommodations, except rooms and lodging rented for a continuous period of more than 1 month. As used in this act, "hotel" or "motel" means a building or group of buildings in which the public may obtain accommodations for a consideration, including, without limitation, such establishments as inns, motels, tourist homes, tourist houses or courts, lodging houses, rooming houses, nudist camps, apartment hotels, resort lodges and cabins, camps operated by other than nonprofit organizations but not including those licensed under 1973 PA 116, MCL 722.111 to 722.128, and any other building or group of buildings in which accommodations are available to the public, except accommodations rented for a continuous period of more than 1 month and accommodations furnished by hospitals or nursing homes.

(c) Except as provided in section 3b, interstate telecommunications services that either originate or terminate in this state and for which the charge for the service is billed to a service address in this state or phone number by the provider either within or outside this state including, but not limited to, ancillary services, conference bridging service, 900 service, paging service, pay telephone service other than coin-operated telephone service, and value-added nonvoice data services, but excluding interstate private communications service, 800 service, coin-operated telephone service, fixed wireless service, prepaid calling service, telecommunications nonrecurring charges, and international telecommunications service.

(d) The laundering or cleaning of textiles under a sale, rental, or service agreement with a term of at least 5 days. This subdivision does not apply to the laundering or cleaning of textiles used by a restaurant or retail sales business. As used in this subdivision, "restaurant" means a food service establishment defined and licensed under the food law of 2000, 2000 PA 92, MCL 289.1101 to 289.8111.

(e) The transmission and distribution of electricity, whether the electricity is purchased from the delivering utility or from another provider, if the sale is made to the consumer or user of the electricity for consumption or use rather than for resale.

(f) For a manufacturer who affixes its product to real estate in this state and maintains an inventory of its product that is available for sale to others or who makes its product available for sale to others by publication or price list, the price is the direct production costs and indirect production costs of the product affixed to the real estate in this state that are incident to and necessary for production or manufacturing operations or processes, as defined by the department.

(g) For a manufacturer who affixes its product to real estate in this state but does not maintain an inventory of its product available for sale to others or make its product available for sale to others by publication or price list, the price is the sum of the materials cost of the property and the cost of labor to manufacture, fabricate, or assemble the property affixed to the real estate in this state, but not the cost of labor to cut, bend, assemble, or attach the property at the site for affixation to real estate in this state.

(2) If charges for intrastate telecommunications services or telecommunications services between this state and another state and other billed services not subject to the tax under this act are aggregated with and not separately stated from charges for telecommunications services that are subject to the tax under this act, the nontaxable telecommunications services and other nontaxable billed services are subject to the tax under this act unless the service provider can reasonably identify charges for telecommunications services not subject to the tax under this act from its books and records that are kept in the regular course of business.

(3) If charges for intrastate telecommunications services or telecommunications services between this state and another state and other billed services not subject to the tax under this act are aggregated with and not separately stated from telecommunications services that are subject to the tax under this act, a customer may not rely upon the nontaxability of those telecommunications services and other billed services unless the customer's service provider separately states the charges for nontaxable telecommunications services and other nontaxable billed services from taxable telecommunications services or the service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the service provider's books and records that are kept in the regular course of business that reasonably identify the nontaxable services.

(4) All of the following apply in the case of a bundled transaction that includes telecommunications service, ancillary service, internet access, or audio or video programming:

(a) If the purchase price is attributable to products that are taxable and products that are nontaxable, the portion of the purchase price attributable to the nontaxable products may be subject to tax unless the provider can identify by reasonable and verifiable standards that portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes.

(b) The provisions of this subsection apply unless otherwise provided by federal law.

(5) As used in this section:

(a) "Ancillary services" means services that are associated with or incidental to the provision of telecommunications services, including, but not limited to, detailed telecommunications billing, directory assistance, vertical service, and voice mail services.

(b) "Bundled transaction" means the purchase of 2 or more distinct and identifiable products, except real property and services to real property, where the products are sold for a single nonitemized price. A bundled transaction does not include the sale of any products in which the sales price varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction. As used in this subdivision:

(i) "Distinct and identifiable products" does not include any of the following:

(A) Packaging, such as containers, boxes, sacks, bags, and bottles or other materials such as wrapping, labels, tags, and instruction guides, that accompany the purchase of the products and are incidental or immaterial to the purchase of the products, including grocery sacks, shoeboxes, dry cleaning garment bags, and express delivery envelopes and boxes.

(B) A product provided free of charge with the required purchase of another product. A product is provided free of charge if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge.

(C) Items included in purchase price.

(ii) "Purchase price" means the price paid by the seller for the property.

(iii) "Sales price" means that term as defined in section 1 of the general sales tax act, 1933 PA 167, MCL 205.51.

(iv) "Single nonitemized price" does not include a price that is separately identified by product on binding sales or other supporting sales-related documentation made available to the purchaser in paper or electronic form, including, but not limited to, an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

(v) Bundled transaction does not include any of the following:

(A) The purchase of tangible personal property and a service if the tangible personal property is essential to the use of the service and is provided exclusively in connection with the service and the true object of the transaction is the service.

(B) The purchase of services if 1 service is provided that is essential to the use or receipt of a second service and the first service is provided exclusively in connection with the second service and the true object of the transaction is the second service.

(C) A transaction that includes taxable and nontaxable products and the purchase price of the taxable products is de minimis. As used in this sub-subparagraph, "de minimis" means the seller's purchase price or sales price of the taxable products is 10% or less of the total purchase price or sales price of the products. A seller shall use the full term of a service contract to determine if the taxable products are de minimis. A seller shall use either the purchase price or the sales price of the products to determine if the taxable products are de minimis. A seller shall not use a combination of the purchase price and sales price of the products to determine if the taxable products are de minimis.

(D) The retail sale of exempt tangible personal property and taxable tangible personal property if all of the following conditions are satisfied:

(I) The transaction includes food and food ingredients, prescription or over-the-counter drugs, durable medical equipment, mobility enhancing equipment, medical supplies, or prosthetic devices.

(II) Where the seller's purchase price or sales price of the taxable tangible personal property is 50% or less of the total purchase price or sales price of the bundled tangible personal property. A seller may not use a combination of the purchase price and sales price of the tangible personal property when making the 50% determination for a transaction.

(c) "Coin-operated telephone service" means a telecommunications service paid for by inserting money into a telephone that accepts direct deposits of money to operate.

(d) "Conference bridging service" means an ancillary service that links 2 or more participants of an audio or video conference call and may include the provision of a telephone number, but does not include the telecommunications services used to reach the conference bridge.

(e) "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

(f) "Directory assistance" means an ancillary service of providing telephone number information or address information.

(g) "Fabricate" means to modify or prepare tangible personal property for affixation or assembly.

(h) "Fixed wireless service" means a telecommunications service that provides radio communication between fixed points.

(i) "International" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia and any possession or territory of the United States.

(j) "Interstate" means a telecommunications service that originates in 1 United States state, territory, or possession and terminates in a different United States state, territory, or possession.

(k) "Intrastate" means a telecommunications service that originates in a United States state, territory, or possession and terminates in the same United States state, territory, or possession.

(l) "Manufacture" means to convert or condition tangible personal property by changing the form, composition, quality, combination, or character of the property.

(m) "Manufacturer" means a person who manufactures, fabricates, or assembles tangible personal property.

(n) "Paging service" means a telecommunications service that provides transmission of coded radio signals for the purpose of activating specific pagers, which may include messages or sounds.

(o) "Pay telephone service" means a telecommunications service provided through any pay telephone.

(p) "Prepaid calling service" means the right to access exclusively telecommunications services that must be paid for in advance and that enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars that decline with use in a known amount.

(q) "Private communications service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which that channel or group of channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of that channel or group of channels.

(r) "Telecommunications nonrecurring charges" means an amount billed for the installation, connection, change, or initiation of telecommunications service received by the customer.

(s) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points, including a transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether that service is referred to as voice over internet protocol services or is classified by the federal communications commission as enhanced or value added. Telecommunications service does not include any of the following:

(i) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where the purchaser's primary purpose for the underlying transaction is the processed data or information.

(ii) Installation or maintenance of wiring or equipment on a customer's premises.

(iii) Tangible personal property.

(iv) Advertising, including, but not limited to, directory advertising.

(v) Billing and collection services provided to third parties.

(vi) Internet access service.

(vii) Radio and television audio and video programming services, including, but not limited to, cable service as defined in 47 USC 522(6) and audio and video programming services delivered by commercial mobile radio service providers as defined in 47 CFR 20.3, regardless of the medium, including the furnishing of transmission, conveyance, and routing of those services by the programming service provider.

(viii) Ancillary services.

(ix) Answering services, if the primary purpose of the transaction is the answering service rather than message transmission.

(x) Digital products delivered electronically, including, but not limited to, software, music, video, reading materials, or ring tones.

(t) "Value-added nonvoice data service" means a telecommunications service in which computer processing applications are used to act on the form, content, code, or protocol of the information or data primarily for a purpose other than transmission, conveyance, or routing.

(u) "Vertical service" means an ancillary service that is offered in connection with 1 or more telecommunications services that offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

(v) "Voice mail service" means an ancillary service that enables the customer to store, send, or receive recorded messages, but does not include any vertical services that the customer may be required to have in order to utilize the voice mail service.

(w) "800 service" means a telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call, typically marketed under the designation "800", "855", "866", "877", or "888" toll-free calling, or any subsequent number designated by the federal communications commission.

(x) "900 service" means an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service, typically marketed under the designation "900" service, and any subsequent number designated by the federal communications commission, but does not include a charge for collection services provided by the seller of the telecommunications services to the subscriber, or the service or product sold by the subscriber to the subscriber's customer.

History: Add. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 1960, Act 119, Imd. Eff. Apr. 26, 1960 ;-- Am. 1962, Act 219, Eff. July 1, 1962 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1998, Act 366, Imd. Eff. Oct. 20, 1998 ;-- Am. 2002, Act 455, Imd. Eff. June 21, 2002 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 93, Eff. Dec. 1, 2007 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009 ;-- Am. 2012, Act 299, Imd. Eff. Aug. 23, 2012 ;-- Am. 2012, Act 474, Imd. Eff. Dec. 27, 2012



Section 205.93b Tax for use or consumption; mobile wireless services; customer's place of primary use; record; reliance upon exempt status for mobile wireless services; repeal of section; condition; air-ground radiotelephone service; bundled transaction; definitions.

Sec. 3b.

(1) The use or consumption of mobile wireless services is subject to the tax levied under this act in the same manner as tangible personal property regardless of where the mobile wireless services originate, terminate, or pass through, subject to all of the following:

(a) Mobile wireless services provided to a customer, the charges for which are billed by or for the customer's home service provider, are considered to be provided by the customer's home service provider if the customer's place of primary use for the mobile wireless services is in this state. If the customer's place of primary use for mobile wireless services is outside of this state, the mobile wireless services are not subject to the tax levied under this act.

(b) A home service provider is responsible for obtaining and maintaining a record of the customer's place of primary use. Subject to subsection (2), in obtaining and maintaining a record of the customer's place of primary use, a home service provider may do all of the following:

(i) Rely in good faith on information provided by a customer as to the customer's place of primary use.

(ii) Treat the address used for a customer under a service contract or agreement in effect on August 1, 2002 as that customer's place of primary use for the remaining term of the service contract or agreement, excluding any extension or renewal of the service contract or agreement.

(c) Notwithstanding section 9 and subject to subsection (5), if the department chooses to create or provide a database that complies with the provisions of 4 USC 119, a home service provider shall use that database to determine the assignment of the customer's place of primary use to this state. If a database is not provided by the department, a home service provider may use an enhanced zip code to determine the assignment of the customer's place of primary use to this state. A home service provider that uses a database provided by the department is not liable for any tax that otherwise would be due solely as a result of an error or omission in that database. A home service provider that uses an enhanced zip code is not liable for any tax that otherwise would be due solely as a result of an assignment of a street address to another state if the home provider exercised due diligence to ensure that the appropriate street addresses are assigned to this state.

(d) If a customer believes that the amount of the tax levied under this act or that the home service provider's record of the customer's place of primary use is incorrect, the customer shall notify the home service provider in writing and provide all of the following information:

(i) The street address of the customer's place of primary use.

(ii) The account name and number for which the customer requests the correction.

(iii) A description of the error asserted by the customer.

(iv) Any other information that the home service provider reasonably requires to process the request.

(e) Not later than 60 days after the home service provider receives a request under subdivision (d) or subsection (5)(b), the home service provider shall review its record of the customer's place of primary use and the customer's enhanced zip code to determine the correct amount of the tax levied under this act. If the home service provider determines that the tax levied under this act or its record of the customer's place of primary use is incorrect, the home service provider shall correct the error and refund or credit any tax erroneously collected from the customer. A refund under this subdivision shall not exceed a period of 4 years. If the home service provider determines that the tax levied under this act and the customer's place of primary use are correct, the home service provider shall provide a written explanation of that determination to the customer. The procedures prescribed in this subdivision and in subdivision (d) are the first course of remedy available to a customer requesting a correction of the provider's record of place of primary use or a refund of taxes erroneously collected by the home service provider.

(2) If the department makes a final determination that the home service provider's record of a customer's place of primary use is incorrect, the home service provider shall change its records to reflect that final determination. The corrected record of a customer's place of primary use shall be used to calculate the tax levied under this act prospectively, from the date of the department's final determination. The department shall not make a final determination under this subsection before the department has notified the customer that the department has found that the home service provider's record of the customer's place of primary use is incorrect and the customer has been afforded an opportunity to appeal that finding. An appeal to the department shall be conducted according to the provision of section 22 of 1941 PA 122, MCL 205.22.

(3) Notwithstanding section 8 and subject to section 5, if the department makes a final determination under subsection (2) that a customer's place of primary use is incorrect, a home service provider is not liable for any taxes that would have been levied under this act if the customer's place of primary use had been correct.

(4) If charges for mobile wireless services and other billed services not subject to the tax levied under this act are aggregated with and not separately stated from charges for mobile wireless services that are subject to the tax levied under this act, the nontaxable mobile wireless services and other billed services are subject to the tax levied under this act unless the home service provider can reasonably identify billings for services not subject to the tax levied under this act from its books and records kept in the regular course of business.

(5) If charges for mobile wireless services and other billed services not subject to the tax levied under this act are aggregated with and not separately stated from charges for mobile wireless services that are subject to the tax levied under this act, a customer may not rely upon the exempt status for those mobile wireless services and other billed services unless 1 or more of the following conditions are satisfied:

(a) The customer's home service provider separately states the charges for mobile wireless services that are exempt and other exempt billed services from taxable mobile wireless services.

(b) The home service provider elects, after receiving a written request from the customer in the form required by the home service provider, to identify the exempt mobile wireless services and other exempt billed services by reference to the home service provider's books and records kept in the regular course of business.

(6) This section is repealed as of the date of entry of a final judgment by a court of competent jurisdiction that substantially limits or impairs the essential elements of sections 116 to 126 of title 4 of the United States Code, 4 USC 116 to 126, and that final judgment is no longer subject to appeal.

(7) For an air-ground radiotelephone service, the tax under this act is imposed at the location of the origination of the air-ground radiotelephone service in this state as identified by the home service provider or information received by the home service provider from its servicing carrier.

(8) All of the following apply in the case of a bundled transaction that includes telecommunications service, ancillary service, internet access, or audio or video programming:

(a) If the purchase price is attributable to products that are taxable and products that are nontaxable, the portion of the purchase price attributable to the nontaxable products may be subject to tax unless the provider can identify by reasonable and verifiable standards that portion from its books and records kept in the regular course of business for other purposes, including, but not limited to, nontax purposes.

(b) If the purchase price is attributable to products that are subject to tax at different tax rates, the total purchase price may be treated as attributable to the products subject to tax at the highest tax rate unless the provider can identify by reasonable and verifiable standards the portion of the purchase price attributable to the products subject to tax at the lower rate from its books and records kept in the regular course of business for other purposes, including, but not limited to, nontax purposes.

(c) The provisions of this subsection shall apply unless otherwise provided by federal law.

(9) As used in this section:

(a) "Air-ground radiotelephone service" means that term as defined in 47 CFR part 22.

(b) "Commercial mobile radio service" means that term as defined in 47 CFR 20.3.

(c) "Charge", "charges", or "charge for mobile wireless services" means any charge for, or associated with, the provision of commercial mobile radio service, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to a customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider.

(d) "Customer" means 1 of the following, but does not include a reseller or a serving carrier:

(i) The person who contracts with the home service provider for mobile wireless services.

(ii) If the end user of mobile wireless services is not the contracting party, then the end user of the mobile wireless service. This subparagraph applies only for the purpose of determining the place of primary use.

(e) "Enhanced zip code" means a United States postal zip code of 9 or more digits.

(f) "Home service provider" means the facilities-based carrier or reseller that enters into a contract with a customer for mobile wireless services.

(g) "Licensed service area" means the geographic area in which a home service provider is authorized by law or contract to provide commercial mobile radio services to its customers.

(h) "Mobile wireless services" means a telecommunications service that is transmitted, conveyed, or routed, regardless of the technology used, whereby the origination or termination points of the transmission, conveyance, or routing are not fixed, including, but not limited to, telecommunications services that are provided by a commercial mobile radio service provider.

(i) "Place of primary use" means the residential street address or the primary business street address within the licensed service area of the home service provider at which a customer primarily uses mobile wireless services. For mobile wireless services, place of primary use shall be within the licensed service area of the home service provider.

(j) "Prepaid mobile wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content, and ancillary services, which shall be paid for in advance and that is sold in predetermined units or dollars that decline with use in a known amount.

(k) "Reseller" means a telecommunications services provider who purchases telecommunications services from another telecommunications services provider and then resells the telecommunications services, uses the telecommunications services as a component part of a mobile wireless service, or integrates the telecommunications services into a mobile wireless service. Reseller does not include a serving carrier.

(l) "Serving carrier" means a facilities-based telecommunications services provider that contracts with a home service provider for mobile wireless services to a customer outside of the home service provider's or reseller's licensed service area.

(m) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points, including a transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether that service is referred to as voice over internet protocol services or is classified by the federal communications commission as enhanced or value added. Telecommunications service does not include any of the following:

(i) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where the purchaser's primary purpose for the underlying transaction is the processed data or information.

(ii) Installation or maintenance of wiring or equipment on a customer's premises.

(iii) Tangible personal property.

(iv) Advertising, including, but not limited to, directory advertising.

(v) Billing and collection services provided to third parties.

(vi) Internet access service.

(vii) Radio and television audio and video programming services, including, but not limited to, cable service as defined in 47 USC 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3, regardless of the medium, including the furnishing of transmission, conveyance, and routing of those services by the programming service provider.

(viii) Ancillary services.

(ix) Answering services, if the primary purpose of the transaction is the answering service rather than message transmission.

(x) Digital products delivered electronically, including, but not limited to, software, music, video, reading materials, or ring tones.

History: Add. 2002, Act 456, Imd. Eff. June 21, 2002 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.93c Sale of telecommunications services; definitions.

Sec. 3c.

(1) Except for the defined telecommunications services in section 3b and subsection (3), the sale of telecommunications service sold on a call-by-call basis shall be sourced to each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telecommunications services in section 3b and subsection (3), a sale of telecommunications services sold on a basis other than a call-by-call basis is sourced to the customer's place of primary use.

(3) The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction as follows:

(a) A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either the seller's telecommunications system, or information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

(b) A sale of prepaid calling service or prepaid wireless calling service is sourced in accordance with section 20. However, for a sale of a prepaid wireless calling service, the rule provided in section 20(1)(e) shall include as an option the location associated with the mobile telephone number.

(c) The sale of an ancillary service is sourced to the customer's place of primary use.

(4) As used in this section:

(a) "Ancillary services" means services that are associated with or incidental to the provision of telecommunications services, including, but not limited to, detailed telecommunications billing, directory assistance, vertical service, and voice mail services.

(b) "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls.

(c) "Channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

(d) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service for purposes of this section. Customer does not include a reseller of telecommunications service or for mobile wireless service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

(e) "Customer channel termination point" means the location where the customer either inputs or receives the communications.

(f) "End user" means the person who utilizes the telecommunications service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity.

(g) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. For mobile wireless services, place of primary use must be within the licensed service area of the home service provider.

(h) "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunications service.

(i) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and that enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(j) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content, and ancillary services, which shall be paid for in advance and that is sold in predetermined units or dollars that decline with use in a known amount.

(k) "Private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.

(l) "Service address" means the following:

(i) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

(ii) If the location in subparagraph (i) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport the signals is not that of the seller.

(iii) If the location in subparagraphs (i) and (ii) is not known, the service address means the location of the customer's place of primary use.

(m) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points, including a transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether the service is referred to as voice over internet protocol services or is classified by the federal communications commission as enhanced or value added. Telecommunications service does not include any of the following:

(i) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser if the purchaser's primary purpose for the underlying transaction is the processed data or information.

(ii) Installation or maintenance of wiring or equipment on a customer's premises.

(iii) Tangible personal property.

(iv) Advertising, including, but not limited to, directory advertising.

(v) Billing and collection services provided to third parties.

(vi) Internet access service.

(vii) Radio and television audio and video programming services, including, but not limited to, cable service as defined in 47 USC 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3, regardless of the medium, including the furnishing of transmission, conveyance, and routing of those services by the programming service provider.

(viii) Ancillary services.

(ix) Answering services, if the primary purpose of the transaction is the answering service rather than message transmission.

(x) Digital products delivered electronically, including, but not limited to, software, music, video, reading materials, or ring tones.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.93d Repealed. 2007, Act 145, Imd. Eff. Dec. 1, 2007.



Section 205.93e Persons providing services subject to tax; collection; refund; liability for failure to collect tax; remittance; certain collections or penalties by department of treasury prohibited.

Sec. 3e.

Beginning December 1, 2007, all of the following apply:

(a) A person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d shall not collect the tax from any person that receives a service subject to the tax under this act pursuant to section 3d. Prior to the effective date of the amendatory act that added this section, if a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d collects the tax from a person that receives a service subject to the tax under this act pursuant to section 3d, the tax shall be returned to the person that received the service or remitted to the department and the person that received the service may file an application for a refund of the tax. The application shall be in a form prescribed by the department.

(b) A person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d is not liable for any failure to collect the tax levied under this act on services subject to the tax under section 3d. However, if a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d collects the tax from a person that receives a service subject to the tax under this act pursuant to section 3d prior to the effective date of the amendatory act that added this section, the tax shall be remitted as provided in subdivision (a). If a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d fails to remit any tax collected from a person that receives a service subject to the tax under this act pursuant to section 3d prior to the effective date of the amendatory act that added this section, the person that collected the tax is subject to the penalties provided in section 16 unless the tax collected was returned to the person that received the service.

(c) The department of treasury shall not do any of the following:

(i) Collect the tax levied under this act from a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d. However, if a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d collects the tax from a person that receives a service subject to the tax under this act pursuant to section 3d prior to the effective date of the amendatory act that added this section and does not return or remit that tax as provided in subdivision (a), the department shall collect that tax. A person that receives a service subject to the tax under this act pursuant to section 3d and who paid that tax may apply for a refund of that tax as provided in subdivision (a).

(ii) Except as otherwise provided in subdivision (b), penalize a person that provides 1 or more of the services subject to the tax under this act pursuant to section 3d for failure to collect, return, or remit the tax levied under this act on services subject to the tax under section 3d.

History: Add. 2007, Act 148, Imd. Eff. Dec. 10, 2007



Section 205.93f Use or consumption of medical services provided under social welfare act; tax; "medical services" defined.

Sec. 3f.

Beginning April 1, 2014, the use or consumption of medical services provided by entities identified in, and pursuant to contracts identified under, section 106(2)(a) and section 109f(2) of the social welfare act, 1939 PA 280, MCL 400.106 and 400.109f, shall be taxed in the same manner as tangible personal property is taxed under this act notwithstanding any other provision or exemption under this act. As used in this section, "medical services" means those medical services provided only to medicaid beneficiaries enrolled under title XIX of the social security act, 42 USC 1396 to 1396w.

History: Add. 2008, Act 440, Imd. Eff. Jan. 9, 2009 ;-- Am. 2011, Act 141, Imd. Eff. Sept. 20, 2011 ;-- Am. 2014, Act 161, Imd. Eff. June 11, 2014



Section 205.94 Exemptions.

Sec. 4.

(1) The following are exempt from the tax levied under this act, subject to subsection (2):

(a) Property sold in this state on which transaction a tax is paid under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, if the tax was due and paid on the retail sale to a consumer.

(b) Property, the storage, use, or other consumption of which this state is prohibited from taxing under the constitution or laws of the United States, or under the constitution of this state.

(c) All of the following:

(i) Property purchased for resale. Property purchased for resale includes promotional merchandise transferred pursuant to a redemption offer to a person located outside this state or any packaging material, other than promotional merchandise, acquired for use in fulfilling a redemption offer or rebate to a person located outside this state.

(ii) Property purchased for lending or leasing to a public or parochial school offering a course in automobile driving except that a vehicle purchased by the school shall be certified for driving education and shall not be reassigned for personal use by the school's administrative personnel.

(iii) Property purchased for demonstration purposes. For a new vehicle dealer selling a new car or truck, exemption for demonstration purposes shall be determined by the number of new cars and trucks sold during the current calendar year or the immediately preceding calendar year, without regard to specific make or style, according to the following schedule but not to exceed 25 cars and trucks in 1 calendar year for demonstration purposes:

(A) 0 to 25, 2 units.

(B) 26 to 100, 7 units.

(C) 101 to 500, 20 units.

(D) 501 or more, 25 units.

(iv) Motor vehicles purchased for resale purposes by a new vehicle dealer licensed under section 248(8)(a) of the Michigan vehicle code, 1949 PA 300, MCL 257.248.

(d) Property that is brought into this state by a nonresident person for storage, use, or consumption while temporarily within this state, except if the property is used in this state in a nontransitory business activity for a period exceeding 15 days.

(e) Property the sale or use of which was already subjected to a sales tax or use tax equal to, or in excess of, that imposed by this act under the law of any other state or a local governmental unit within a state if the tax was due and paid on the retail sale to the consumer and the state or local governmental unit within a state in which the tax was imposed accords like or complete exemption on property the sale or use of which was subjected to the sales or use tax of this state. If the sale or use of property was already subjected to a tax under the law of any other state or local governmental unit within a state in an amount less than the tax imposed by this act, this act shall apply, but at a rate measured by the difference between the rate provided in this act and the rate by which the previous tax was computed.

(f) Property sold to a person engaged in a business enterprise and using and consuming the property in the tilling, planting, caring for, or harvesting of the things of the soil or in the breeding, raising, or caring for livestock, poultry, or horticultural products, including transfers of livestock, poultry, or horticultural products for further growth. This exemption includes machinery that is capable of simultaneously harvesting grain or other crops and biomass and machinery used for the purpose of harvesting biomass. This exemption includes agricultural land tile, which means fired clay or perforated plastic tubing used as part of a subsurface drainage system for land used in the production of agricultural products as a business enterprise and includes a portable grain bin, which means a structure that is used or is to be used to shelter grain and that is designed to be disassembled without significant damage to its component parts. This exemption does not include transfers of food, fuel, clothing, or similar tangible personal property for personal living or human consumption. This exemption does not include tangible personal property permanently affixed to and becoming a structural part of real estate. As used in this subdivision, "biomass" means crop residue used to produce energy or agricultural crops grown specifically for the production of energy.

(g) Property or services sold to the United States, an unincorporated agency or instrumentality of the United States, an incorporated agency or instrumentality of the United States wholly owned by the United States or by a corporation wholly owned by the United States, the American red cross and its chapters or branches, this state, a department or institution of this state, or a political subdivision of this state.

(h) Property or services sold to a school, hospital, or home for the care and maintenance of children or aged persons, operated by an entity of government, a regularly organized church, religious, or fraternal organization, a veterans' organization, or a corporation incorporated under the laws of this state, if not operated for profit, and if the income or benefit from the operation does not inure, in whole or in part, to an individual or private shareholder, directly or indirectly, and if the activities of the entity or agency are carried on exclusively for the benefit of the public at large and are not limited to the advantage, interests, and benefits of its members or a restricted group. The tax levied does not apply to property or services sold to a parent cooperative preschool. As used in this subdivision, "parent cooperative preschool" means a nonprofit, nondiscriminatory educational institution, maintained as a community service and administered by parents of children currently enrolled in the preschool that provides an educational and developmental program for children younger than compulsory school age, that provides an educational program for parents, including active participation with children in preschool activities, that is directed by qualified preschool personnel, and that is licensed pursuant to 1973 PA 116, MCL 722.111 to 722.128.

(i) Property or services sold to a regularly organized church or house of religious worship except the following:

(i) Sales in which the property is used in activities that are mainly commercial enterprises.

(ii) Sales of vehicles licensed for use on the public highways other than a passenger van or bus with a manufacturer's rated seating capacity of 10 or more that is used primarily for the transportation of persons for religious purposes.

(j) A vessel designed for commercial use of registered tonnage of 500 tons or more, if produced upon special order of the purchaser, and bunker and galley fuel, provisions, supplies, maintenance, and repairs for the exclusive use of a vessel of 500 tons or more engaged in interstate commerce.

(k) Property purchased for use in this state where actual personal possession is obtained outside this state, the purchase price or actual value of which does not exceed $10.00 during 1 calendar month.

(l) A newspaper or periodical classified under federal postal laws and regulations effective September 1, 1985 as second-class mail matter or as a controlled circulation publication or qualified to accept legal notices for publication in this state, as defined by law, or any other newspaper or periodical of general circulation, established at least 2 years, and published at least once a week, and a copyrighted motion picture film. Tangible personal property used or consumed in producing a copyrighted motion picture film, a newspaper published more than 14 times per year, or a periodical published more than 14 times per year, and not becoming a component part of that film, newspaper, or periodical is subject to the tax. After December 31, 1993, tangible personal property used or consumed in producing a newspaper published 14 times or less per year or a periodical published 14 times or less per year and that portion or percentage of tangible personal property used or consumed in producing an advertising supplement that becomes a component part of a newspaper or periodical is exempt from the tax under this subdivision. A claim for a refund for taxes paid before January 1, 1999 under this subdivision shall be made before June 30, 1999. For purposes of this subdivision, tangible personal property that becomes a component part of a newspaper or periodical and consequently not subject to tax, includes an advertising supplement inserted into and circulated with a newspaper or periodical that is otherwise exempt from tax under this subdivision, if the advertising supplement is delivered directly to the newspaper or periodical by a person other than the advertiser, or the advertising supplement is printed by the newspaper or periodical.

(m) Property purchased by persons licensed to operate a commercial radio or television station if the property is used in the origination or integration of the various sources of program material for commercial radio or television transmission. This subdivision does not include a vehicle licensed and titled for use on public highways or property used in the transmitting to or receiving from an artificial satellite.

(n) A person who is a resident of this state who purchases an automobile in another state while in the military service of the United States and who pays a sales tax in the state where the automobile is purchased.

(o) A vehicle for which a special registration is secured in accordance with section 226(9) of the Michigan vehicle code, 1949 PA 300, MCL 257.226.

(p) The sale of a prosthetic device, durable medical equipment, or mobility enhancing equipment.

(q) Water when delivered through water mains, water sold in bulk tanks in quantities of not less than 500 gallons, or the sale of bottled water.

(r) A vehicle not for resale used by a nonprofit corporation organized exclusively to provide a community with ambulance or fire department services.

(s) Tangible personal property purchased and installed as a component part of a water pollution control facility for which a tax exemption certificate is issued pursuant to part 37 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.3701 to 324.3708, or an air pollution control facility for which a tax exemption certificate is issued pursuant to part 59 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.5901 to 324.5908.

(t) Tangible real or personal property donated by a manufacturer, wholesaler, or retailer to an organization or entity exempt pursuant to subdivision (h) or (i) or section 4a(1)(a) or (b) of the general sales tax act, 1933 PA 167, MCL 205.54a.

(u) The storage, use, or consumption of an aircraft by a domestic air carrier for use solely in the transport of air cargo, passengers, or a combination of air cargo and passengers, that has a maximum certificated takeoff weight of at least 6,000 pounds. For purposes of this subdivision, the term "domestic air carrier" is limited to a person engaged primarily in the commercial transport for hire of air cargo, passengers, or a combination of air cargo and passengers as a business activity. The state treasurer shall estimate on January 1 each year the revenue lost by this act from the school aid fund and deposit that amount into the school aid fund from the general fund.

(v) The storage, use, or consumption of an aircraft by a person who purchases the aircraft for subsequent lease to a domestic air carrier operating under a certificate issued by the federal aviation administration under 14 CFR part 121, for use solely in the regularly scheduled transport of passengers.

(w) Property or services sold to an organization not operated for profit and exempt from federal income tax under section 501(c)(3) or 501(c)(4) of the internal revenue code, 26 USC 501; or to a health, welfare, educational, cultural arts, charitable, or benevolent organization not operated for profit that has been issued before June 13, 1994 an exemption ruling letter to purchase items exempt from tax signed by the administrator of the sales, use, and withholding taxes division of the department. The department shall reissue an exemption letter after June 13, 1994 to each of those organizations that had an exemption letter that shall remain in effect unless the organization fails to meet the requirements that originally entitled it to this exemption. The exemption does not apply to sales of tangible personal property and sales of vehicles licensed for use on public highways, that are not used primarily to carry out the purposes of the organization as stated in the bylaws or articles of incorporation of the exempt organization.

(x) The use or consumption of services described in section 3a(1)(a) or (b) or 3b by means of a prepaid telephone calling card, a prepaid authorization number for telephone use, or a charge for internet access.

(y) The purchase, lease, use, or consumption of the following by an industrial laundry after December 31, 1997:

(i) Textiles and disposable products including, but not limited to, soap, paper, chemicals, tissues, deodorizers and dispensers, and all related items such as packaging, supplies, hangers, name tags, and identification tags.

(ii) Equipment, whether owned or leased, used to repair and dispense textiles including, but not limited to, roll towel cabinets, slings, hardware, lockers, mop handles and frames, and carts.

(iii) Machinery, equipment, parts, lubricants, and repair services used to clean, process, and package textiles and related items, whether owned or leased.

(iv) Utilities such as electric, gas, water, or oil.

(v) Production washroom equipment and mending and packaging supplies and equipment.

(vi) Material handling equipment including, but not limited to, conveyors, racks, and elevators and related control equipment.

(vii) Wastewater pretreatment equipment and supplies and related maintenance and repair services.

(z) Property purchased or manufactured by a person engaged in the business of constructing, altering, repairing, or improving real estate for others, to the extent that the property is affixed to and made a structural part of real estate located in another state, regardless of whether sales or use tax was due and paid in the state in which the property is affixed to real estate.

(2) The property or services under subsection (1) are exempt only to the extent that the property or services are used for the exempt purposes if one is stated in subsection (1). The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- Am. 1945, Act 180, Imd. Eff. May 16, 1945 ;-- CL 1948, 205.94 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1950, 1st Ex. Sess., Act 7, Imd. Eff. May 8, 1950 ;-- Am. 1952, Act 164, Imd. Eff. Apr. 24, 1952 ;-- Am. 1953, Act 203, Imd. Eff. June 10, 1953 ;-- Am. 1955, Act 235, Eff. Oct. 14, 1955 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 1962, Act 219, Eff. July 1, 1962 ;-- Am. 1964, Act 164, Eff. Aug. 28, 1964 ;-- Am. 1969, Act 214, Imd. Eff. Aug. 6, 1969 ;-- Am. 1970, Act 15, Eff. May 1, 1970 ;-- Am. 1971, Act 208, Imd. Eff. Dec. 29, 1971 ;-- Am. 1976, Act 29, Imd. Eff. Mar. 5, 1976 ;-- Am. 1976, Act 72, Imd. Eff. Apr. 7, 1976 ;-- Am. 1978, Act 262, Imd. Eff. June 29, 1978 ;-- Am. 1978, Act 457, Imd. Eff. Oct. 16, 1978 ;-- Am. 1984, Act 288, Imd. Eff. Dec. 20, 1984 ;-- Am. 1986, Act 48, Imd. Eff. Mar. 17, 1986 ;-- Am. 1986, Act 52, Imd. Eff. Mar. 17, 1986 ;-- Am. 1987, Act 141, Imd. Eff. July 24, 1987 ;-- Am. 1988, Act 459, Imd. Eff. Dec. 27, 1988 ;-- Am. 1989, Act 141, Imd. Eff. June 29, 1989 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1994, Act 34, Imd. Eff. Mar. 7, 1994 ;-- Am. 1994, Act 157, Imd. Eff. June 13, 1994 ;-- Am. 1994, Act 214, Imd. Eff. June 23, 1994 ;-- Am. 1994, Act 424, Imd. Eff. Jan. 6, 1995 ;-- Am. 1996, Act 53, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 436, Imd. Eff. Dec. 10, 1996 ;-- Am. 1997, Act 194, Imd. Eff. Dec. 30, 1997 ;-- Am. 1998, Act 366, Imd. Eff. Oct. 20, 1998 ;-- Am. 1998, Act 452, Imd. Eff. Dec. 30, 1998 ;-- Am. 1998, Act 491, Imd. Eff. Jan. 4, 1999 ;-- Am. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2000, Act 200, Imd. Eff. June 27, 2000 ;-- Am. 2001, Act 39, Imd. Eff. July 11, 2001 ;-- Am. 2002, Act 456, Imd. Eff. June 21, 2002 ;-- Am. 2002, Act 669, Eff. Mar. 31, 2003 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 103, Eff. Sept. 30, 2002 ;-- Am. 2008, Act 314, Imd. Eff. Dec. 18, 2008 ;-- Am. 2012, Act 474, Imd. Eff. Dec. 27, 2012



Section 205.94a Additional exemptions.

Sec. 4a.

The following are exempt from the tax under this act:

(a) Rental receipts if the tangible personal property rented or leased was previously subject to 1 of the following when purchased by the lessor:

(i) This act.

(ii) The general sales tax act, 1933 PA 167, MCL 205.51 to 205.78.

(b) Rental receipts if the tangible personal property rented or leased was previously taxed under a sales or use tax act of another state or a political subdivision of another state levied at a rate of 6% or more.

(c) Specific charges for technical support or for adapting or modifying prewritten computer software programs to a purchaser's needs or equipment if those charges are separately stated and identified.

(d) The sale of computer software originally designed for the exclusive use and special needs of the purchaser.

(e) The sale of a commercial advertising element if the commercial advertising element is used to create or develop a print, radio, television, or other advertisement, the commercial advertising element is discarded or returned to the provider after the advertising message is completed, and the commercial advertising element is custom developed by the provider for the purchaser. As used in this subdivision, “commercial advertising element” means a negative or positive photographic image, an audiotape or videotape master, a layout, a manuscript, writing of copy, a design, artwork, an illustration, retouching, and mechanical or keyline instructions. This exemption does not include black and white or full color process separation elements, an audiotape reproduction, or a videotape reproduction.

(f) The sale of oxygen for human use dispensed pursuant to a prescription.

(g) The sale of insulin for human use.

(h) A meal provided free of charge or at a reduced rate to an employee during work hours by a food service establishment licensed by the department of agriculture.

(i) The sale of diesel fuel to a person who is an interstate motor carrier for use in a qualified commercial motor vehicle.

History: Add. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.94b, 205.94c Repealed. 2004, Act 172, Eff. Sept. 1, 2004.



Section 205.94d Exemptions; food or drink from vending machines; definitions.

Sec. 4d.

(1) The following are exempt from the tax under this act:

(a) Sales of drugs for human use that can only be legally dispensed by prescription, over-the-counter drugs for human use that are legally dispensed by prescription, or food or food ingredients, except prepared food intended for immediate human consumption. As used in this subdivision, "over-the-counter drug" means a drug that is labeled in accordance with the format and content requirements required for labeling over-the-counter drugs under 21 CFR 201.66.

(b) The deposit on a returnable container for a beverage or the deposit on a carton or case that is used for returnable containers.

(c) Food or tangible personal property purchased under the federal food stamp program or meals sold by a person exempt from the tax under this act eligible to be purchased under the federal food stamp program.

(d) Fruit or vegetable seeds and fruit or vegetable plants if purchased at a place of business authorized to accept food stamps by the Food and Nutrition Service of the United States Department of Agriculture or a place of business that has made a complete and proper application for authorization to accept food stamps but has been denied authorization and provides proof of denial to the department of treasury.

(e) Live animals purchased with the intent to be slaughtered for human consumption.

(2) Food or drink heated or cooled mechanically, electrically, or by other artificial means to an average temperature above 75 degrees Fahrenheit or below 65 degrees Fahrenheit before sale and sold from a vending machine, except milk, nonalcoholic beverages in a sealed container, and fresh fruit, is subject to the tax under this act. The tax due under this act on the sale of food or drink from a vending machine selling both taxable items and items exempt under this subsection shall be calculated under this act after December 31, 1994 based on 1 of the following as determined by the taxpayer:

(a) Actual gross proceeds from sales at retail.

(b) Forty-five percent of proceeds from the sale of items subject to tax under this act or exempt from the tax levied under this act, other than from the sale of carbonated beverages.

(3) "Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. Food and food ingredients do not include alcoholic beverages and tobacco.

(4) "Prepared food" means the following:

(a) Food sold in a heated state or that is heated by the seller.

(b) Two or more food ingredients mixed or combined by the seller for sale as a single item.

(c) Food sold with eating utensils provided by the seller, including knives, forks, spoons, glasses, cups, napkins, straws, or plates, but not including a container or packaging used to transport the food.

(5) Prepared food does not include the following:

(a) Food that is only cut, repackaged, or pasteurized by the seller.

(b) Raw eggs, fish, meat, poultry, and foods containing those raw items requiring cooking by the consumer in recommendations contained in section 3-401.11 of part 3-4 of chapter 3 of the 2001 food code published by the Food and Drug Administration of the Public Health Service of the Department of Health and Human Services, to prevent foodborne illness.

(c) Food sold in an unheated state by weight or volume as a single item, without eating utensils.

(d) Bakery items, including bread, rolls, buns, biscuits, bagels, croissants, pastries, doughnuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas, sold without eating utensils.

(6) "Prepared food intended for immediate consumption" means prepared food.

History: Add. 1974, Act 309, Eff. Jan. 1, 1975 ;-- Am. 1978, Act 276, Imd. Eff. July 3, 1978 ;-- Am. 1987, Act 120, Eff. Oct. 1, 1987 ;-- Am. 1992, Act 267, Imd. Eff. Dec. 14, 1992 ;-- Am. 2000, Act 328, Eff. Oct. 1, 2001 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009 ;-- Am. 2015, Act 172, Imd. Eff. Nov. 3, 2015



Section 205.94e Repealed. 2004, Act 172, Eff. Sept. 1, 2004.



Section 205.94f Computing monthly tax payments; deductions by seller collecting tax from purchaser; disallowance of deduction; deduction for extended payment period; filing estimated returns and annual periodic reconciliations; registration under streamlined sales and use tax agreement.

Sec. 4f.

(1) In computing the amount of tax payments required for any month of a seller not subject to section 6(2) who collects the tax from the purchaser under the provisions of this act, the seller who collects the tax from a purchaser may deduct the amount provided by subdivision (a) or (b), whichever is greater:

(a) If the tax that accrued to the state from the purchase of tangible personal property or services during the preceding month is remitted to the department on or before the twelfth day of the month in which remittance is due, 0.75% of the tax collected at a rate of 4% for the preceding monthly period, but not to exceed $20,000.00 of the tax collected for that month. If the tax that accrued to the state from the purchase of tangible personal property or services during the preceding month is remitted to the department after the twelfth day of the month and on or before the twentieth day of the month in which remittance is due, 0.50% of the tax collected at a rate of 4% for the preceding monthly period, but not to exceed $15,000.00 of the tax collected for that month.

(b) The tax collected at a rate of 4% on $150.00 of taxable purchase price for the preceding monthly period or a prorated portion of $150.00 of the taxable purchase price for the preceding month if the seller engaged in business for less than a month.

(2) Beginning January 1, 1999, in computing the amount of tax levied under this act for any month, a seller who collects the tax from the purchaser under this act and who is subject to section 6(2) may deduct from the amount of the tax paid 0.50% of the tax due at a rate of 4%.

(3) A deduction is not allowed under this section for payments of taxes made to the department after the day the person is required to pay the tax imposed by this act pursuant to section 6.

(4) If, pursuant to section 6(3), the department prescribes the filing of returns and the payment of the tax for periods in excess of 1 month, a seller who collects the tax from the purchaser is entitled to a deduction from the tax collections remitted to the department for the extended payment period that is equivalent to the deduction allowed under subsection (1) or (2) for monthly periods.

(5) The department may prescribe the filing of estimated returns and annual periodic reconciliations as necessary to carry out the purposes of this section.

(6) A seller registered under the streamlined sales and use tax agreement may claim a deduction under this section if provided for in the streamlined sales and use tax administration act.

History: Add. 1981, Act 220, Eff. Mar. 31, 1982 ;-- Am. 1993, Act 17, Imd. Eff. Apr. 14, 1993 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1998, Act 266, Imd. Eff. July 17, 1998 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.94g Exemption of property purchased as part of purchase or transfer of business; exceptions; definition.

Sec. 4g.

(1) The tax levied shall not apply to property purchased from a seller or transferor if the property is part of the purchase or transfer of a business.

(2) The exemption provided by this section shall not apply to all of the following:

(a) The purchase or transfer of tangible personal property that is stock-in-trade or other property of a kind which would properly be included in the inventory of the seller or transferor if on hand at the close of the seller's or transferor's tax period or property held by the seller or transferor for sale to customers in the ordinary course of its trade or business.

(b) The purchase or transfer of a motor vehicle, ORV, mobile home, aircraft, snowmobile, or watercraft.

(3) As used in this section, “purchase or transfer of a business” means 1 or more of the following:

(a) The purchaser or transferee has acquired and intends to use the seller's or transferor's trade name or good will.

(b) The purchaser or transferee intends to continue all or part of the business of the seller or transferor at the same location or at another location.

(c) The purchaser or transferee acquired at least 75% of the seller's or transferor's tangible personal property at 1 or more of the seller's or transferor's business locations.

History: Add. 1985, Act 66, Imd. Eff. July 1, 1985



Section 205.94h Tax inapplicable to property for use in qualified business activity.

Sec. 4h.

The tax levied under this act does not apply to tangible real or personal property to the extent the tangible real or personal property is used in a qualified business activity of the purchaser. As used in this section, “qualified business activity” means that term as defined in the enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123.

History: Add. 1986, Act 13, Imd. Eff. Mar. 3, 1986 ;-- Am. 1999, Act 117, Imd. Eff. July 14, 1999



Section 205.94i Exemption for drop shipments; definition.

Sec. 4i.

(1) A seller required to collect the tax under this act shall be exempt from collecting the tax on sales of tangible personal property if the tangible personal property is part of a drop shipment and if the taxpayer complies with the requirements of subsection (3).

(2) As used in this section, "drop shipment" means the direct delivery of tangible personal property to a purchaser in Michigan by a person who has sold the property to another person not licensed under this act but possessing a resale or exemption certificate or other written evidence of exemption authorized by another state, or any other acceptable information evidencing qualification for a resale exemption, for resale to the Michigan purchaser.

(3) For each transaction for which an exemption is claimed under subsection (1), the taxpayer shall provide the following information to the department annually in any reasonable form:

(a) The name, address, and, if readily available, the federal taxpayer identification number of the person to whom the property is sold for resale.

(b) The name, address, and, if readily available, the federal taxpayer identification number of the person to whom the property is shipped in Michigan.

(4) A person making a drop shipment is a seller.

History: Add. 1986, Act 41, Imd. Eff. Mar. 17, 1986 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.94j Exemption of motor vehicle acquired by towing company from police agency; definitions.

Sec. 4j.

(1) The tax levied under this act does not apply to a motor vehicle acquired by a towing company from a police agency as satisfaction for towing and storage charges if the motor vehicle was impounded by the police agency or determined to be an abandoned vehicle or an abandoned scrap vehicle by the police agency.

(2) As used in this section:

(a) “Abandoned vehicle” means a vehicle that has remained on public property or any other place open to travel by the public without the consent of the local police agency for a period of 48 hours after a police agency has affixed a written notice to the vehicle.

(b) “Abandoned scrap vehicle” means a vehicle that meets all of the following requirements:

(i) Is on public property or any other place open to travel by the public.

(ii) Is 7 or more years old.

(iii) Is apparently inoperable or is extensively damaged to the extent that the cost of repairing the vehicle so that it is operational and safe would exceed the fair market value of that vehicle.

(iv) Is not currently registered pursuant to the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being sections 257.1 to 257.923 of the Michigan Compiled Laws.

(v) Is not removed within 48 hours after a police agency has affixed a written notice to the vehicle.

History: Add. 1989, Act 141, Imd. Eff. June 29, 1989



Section 205.94k Tax inapplicable to parts and materials affixed to certain aircraft, sale of aircraft, rolling stock, and qualified truck or trailer; definitions.

Sec. 4k.

(1) The tax levied under this act does not apply to parts and materials, excluding shop equipment or fuel, affixed to or to be affixed to an aircraft owned or used by a domestic air carrier that is any of the following:

(a) An aircraft for use solely in the transport of air cargo or a combination of air cargo and passengers that has a maximum certificated takeoff weight of at least 12,500 pounds for taxes levied before January 1, 1997 and at least 6,000 pounds for taxes levied after December 31, 1996.

(b) An aircraft that is used solely in the regularly scheduled transport of passengers.

(c) An aircraft other than an aircraft described in subdivision (b), that has a maximum certificated takeoff weight of at least 12,500 pounds for taxes levied before January 1, 1997 and at least 6,000 pounds for taxes levied after December 31, 1996, and that is designed to have a maximum passenger seating configuration of more than 30 seats and is used solely in the transport of passengers.

(2) The tax levied under this act does not apply to the sale of parts or materials, excluding shop equipment or fuel, affixed or to be affixed to an aircraft that meets all of the following conditions:

(a) The aircraft leaves this state within 15 days after the sooner of the issuance of the final billing or authorized approval for final return to service, completion of the maintenance record entry, and completion of the test flight and ground test for inspection as required under 14 CFR 91.407.

(b) The aircraft was not based in this state or registered in this state before the parts or materials are affixed to the aircraft and the aircraft is not based in this state or registered in this state after the parts or materials are affixed to the aircraft.

(3) The tax levied under this act does not apply to the sale of an aircraft temporarily located in this state for the purpose of a sale and prepurchase evaluation, customization, improvement, maintenance, or repair if all of the following conditions are satisfied:

(a) The aircraft leaves this state within 15 days after the sale and the completion of any prepurchase evaluation, customization, improvement, maintenance, or repair that is associated with the sale, whichever is later.

(b) The aircraft was not based in this state or registered in this state before the sale and any prepurchase evaluation, customization, improvement, maintenance, or repair associated with the sale is completed and the aircraft is not based in this state or registered in this state after the sale and any prepurchase evaluation, customization, improvement, maintenance, or repair associated with the sale is completed.

(4) For taxes levied after December 31, 1992, the tax levied under this act does not apply to the storage, use, or consumption of rolling stock used in interstate commerce and purchased, rented, or leased by an interstate fleet motor carrier. A refund for taxes paid before January 1, 1997 shall not be paid under this subsection if the refund claim is made after June 30, 1997.

(5) For taxes levied after December 31, 1996 and before May 1, 1999, the tax levied under this act does not apply to the product of the out-of-state usage percentage and the price otherwise taxable under this act of a qualified truck or a trailer designed to be drawn behind a qualified truck, purchased, rented, or leased in this state by an interstate fleet motor carrier and used in interstate commerce.

(6) As used in this section:

(a) "Based in this state" means hangared or stored in this state for not less than 10 days in not less than 3 nonconsecutive months during the immediately preceding 12-month period.

(b) "Customization" means any improvement, maintenance, or repair that is performed on an aircraft that is associated with the sale of the aircraft.

(c) "Domestic air carrier" means a person engaged primarily in the commercial transport for hire of air cargo, passengers, or a combination of air cargo and passengers as a business activity.

(d) "Interstate fleet motor carrier" means a person engaged in the business of carrying persons or property, other than themselves, their employees, or their own property, for hire across state lines, whose fleet mileage was driven at least 10% outside of this state in the immediately preceding tax year.

(e) "Out-of-state usage percentage" is a fraction, the numerator of which is the number of miles driven outside of this state in the immediately preceding tax year by qualified trucks used by the taxpayer and the denominator of which is the total miles driven in the immediately preceding tax year by qualified trucks used by the taxpayer. Miles driven by qualified trucks used solely in intrastate commerce shall not be included in calculating the out-of-state usage percentage.

(f) "Prepurchase evaluation" means an examination of an aircraft to provide a potential purchaser with information relevant to the potential purchase.

(g) "Qualified truck" means a commercial motor vehicle power unit that has 2 axles and a gross vehicle weight rating in excess of 10,000 pounds or a commercial motor vehicle power unit that has 3 or more axles.

(h) "Registered in this state" means an aircraft registered with the state transportation department, bureau of aeronautics or registered with the federal aviation administration to an address located in this state.

(i) "Rolling stock" means a qualified truck, a trailer designed to be drawn behind a qualified truck, and parts or other tangible personal property affixed to or to be affixed to and directly used in the operation of either a qualified truck or a trailer designed to be drawn behind a qualified truck.

History: Add. 1992, Act 5, Imd. Eff. Feb. 27, 1992 ;-- Am. 1995, Act 11, Imd. Eff. Mar. 29, 1995 ;-- Am. 1996, Act 477, Imd. Eff. Dec. 26, 1996 ;-- Am. 1999, Act 70, Imd. Eff. June 25, 1999 ;-- Am. 2000, Act 200, Imd. Eff. June 27, 2000 ;-- Am. 2002, Act 669, Eff. Mar. 31, 2003 ;-- Am. 2006, Act 18, Imd. Eff. Feb. 9, 2006 ;-- Am. 2009, Act 54, Eff. June 11, 2009 ;-- Am. 2012, Act 429, Imd. Eff. Dec. 21, 2012



Section 205.94l Storage, use, or consumption of rail freight or passenger cars, locomotives or other rolling stock, roadway machines and certain work equipment; applicability of tax; exception.

Sec. 4l.

The tax levied under this act does not apply to the storage, use, or consumption of rail freight or passenger cars, locomotives or other rolling stock, roadway machines and work equipment primarily of a flanged wheel nature, accessories, attachments including parts and materials used for repair, lubricants, or fuel, used in rail operations. This exemption does not include vehicles licensed and titled for use on public highways.

History: Add. 1993, Act 239, Imd. Eff. Nov. 15, 1993



Section 205.94m Personal property affixed to or made structural part of sanctuary; applicability of tax; “regularly organized church or house of religious worship” or “sanctuary” defined.

Sec. 4m.

(1) The tax levied under this act does not apply to tangible personal property acquired by a person engaged in the business of constructing, altering, repairing, or improving real estate for others if the property is to be affixed to or made a structural part of a sanctuary.

(2) As used in this section:

(a) “Regularly organized church or house of religious worship” means a religious organization qualified under section 501(c)(3) of the internal revenue code of 1986.

(b) “Sanctuary” means only that portion of a building that is owned and occupied by a regularly organized church or house of religious worship that is used predominantly and regularly for public worship. Sanctuary includes a sanctuary to be constructed that will be owned and occupied by a regularly organized church or house of religious worship and that will be used predominantly and regularly for public worship.

History: Add. 1998, Act 275, Imd. Eff. July 22, 1998



Section 205.94n Electricity, natural gas, and home heating fuels for residential use; exemption from use tax at additional rate.

Sec. 4n.

The consumption of electricity, natural gas, and home heating fuels for residential use is exempt from the use tax at the additional rate of 2% approved by the electors on March 15, 1994.

History: Add. 1993, Act 326, Eff. May 1, 1994



Section 205.94o Exemptions; limitation; industrial processing; definitions.

Sec. 4o.

(1) The tax levied under this act does not apply to property sold to the following after March 30, 1999, subject to subsection (2):

(a) An industrial processor for use or consumption in industrial processing.

(b) A person, whether or not the person is an industrial processor, if the tangible personal property is intended for ultimate use in and is used in industrial processing by an industrial processor.

(c) A person, whether or not the person is an industrial processor, if the tangible personal property is used by that person to perform an industrial processing activity for or on behalf of an industrial processor.

(d) A person, whether or not the person is an industrial processor, if the tangible personal property is 1 of the following:

(i) A computer used in operating industrial processing equipment.

(ii) Equipment used in a computer assisted manufacturing system.

(iii) Equipment used in a computer assisted design or engineering system integral to an industrial process.

(iv) A subunit or electronic assembly comprising a component in a computer integrated industrial processing system.

(v) Computer equipment used in connection with the computer assisted production, storage, and transmission of data if the equipment would have been exempt had the data transfer been made using tapes, disks, CD-ROMs, or similar media by a company whose business includes publishing doctoral dissertations and information archiving, and that sells the majority of the company's products to nonprofit organizations exempt under section 4(1)(w).

(vi) Equipment used in the production of prewritten computer software or software modified or adapted to the user's needs or equipment by the seller, only if the software is available for sale from a seller of software on an as-is basis or as an end product without modification or adaption.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purpose stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) Industrial processing includes the following activities:

(a) Production or assembly.

(b) Research or experimental activities.

(c) Engineering related to industrial processing.

(d) Inspection, quality control, or testing to determine whether particular units of materials or products or processes conform to specified parameters at any time before materials or products first come to rest in finished goods inventory storage.

(e) Planning, scheduling, supervision, or control of production or other exempt activities.

(f) Design, construction, or maintenance of production or other exempt machinery, equipment, and tooling.

(g) Remanufacturing.

(h) Processing of production scrap and waste up to the point it is stored for removal from the plant of origin.

(i) Recycling of used materials for ultimate sale at retail or reuse.

(j) Production material handling.

(k) Storage of in-process materials.

(4) Property that is eligible for an industrial processing exemption includes the following:

(a) Property that becomes an ingredient or component part of the finished product to be sold ultimately at retail or affixed to and made a structural part of real estate.

(b) Machinery, equipment, tools, dies, patterns, foundations for machinery or equipment, or other processing equipment used in an industrial processing activity and in their repair and maintenance.

(c) Property that is consumed or destroyed or that loses its identity in an industrial processing activity.

(d) Tangible personal property, not permanently affixed and not becoming a structural part of real estate, that becomes a part of, or is used and consumed in installation and maintenance of, systems used for an industrial processing activity.

(e) Fuel or energy used or consumed for an industrial processing activity.

(f) Machinery, equipment, or materials used within a plant site or between plant sites operated by the same person for movement of tangible personal property in the process of production. Property exempt under this subdivision includes front end loaders, forklifts, pettibone lifts, skidsters, multipurpose loaders, knuckle-boom log loaders, tractors, and log loaders used to unload logs from trucks at a saw mill site for the purpose of processing at the site and to load lumber onto trucks at a saw mill site for purposes of transportation from the site.

(g) Office equipment, including data processing equipment, used for an industrial processing activity.

(h) Tangible personal property used or consumed in an industrial processing activity to produce alcoholic beverages that are sold at retail by that industrial processor through its own locations.

(5) Property that is not eligible for an industrial processing exemption includes the following:

(a) Tangible personal property permanently affixed and becoming a structural part of real estate in this state including building utility systems such as heating, air conditioning, ventilating, plumbing, lighting, and electrical distribution, to the point of the last transformer, switch, valve, or other device at which point usable power, water, gas, steam, or air is diverted from distribution circuits for use in industrial processing.

(b) Office equipment, including data processing equipment used for nonindustrial processing purposes.

(c) Office furniture or office supplies.

(d) An industrial processor's own product or finished good that it uses or consumes for purposes other than industrial processing.

(e) Tangible personal property used for receiving and storage of materials, supplies, parts, or components purchased by the user or consumer.

(f) Tangible personal property used for receiving or storage of natural resources extracted by the user or consumer.

(g) Vehicles, including special bodies or attachments, required to display a vehicle permit or license plate to operate on public highways, except for a vehicle bearing a manufacturer's plate or a specially designed vehicle, together with parts, used to mix and agitate materials at a plant or job site in the concrete manufacturing process.

(h) Tangible personal property used for the preparation of food or beverages by a retailer for ultimate sale at retail through its own locations, except as provided in subsection (4)(h).

(i) Tangible personal property used or consumed for the preservation or maintenance of a finished good once it first comes to rest in finished goods inventory storage.

(j) Returnable shipping containers or materials, except as provided in subsection (4)(f).

(k) Tangible personal property used in the production of computer software originally designed for the exclusive use and special needs of the purchaser.

(6) Industrial processing does not include the following activities:

(a) Purchasing, receiving, or storage of raw materials.

(b) Sales, distribution, warehousing, shipping, or advertising activities.

(c) Administrative, accounting, or personnel services.

(d) Design, engineering, construction, or maintenance of real property and nonprocessing equipment.

(e) Plant security, fire prevention, or medical or hospital services.

(7) As used in this section:

(a) "Industrial processing" means the activity of converting or conditioning tangible personal property by changing the form, composition, quality, combination, or character of the property for ultimate sale at retail or for use in the manufacturing of a product to be ultimately sold at retail or affixed to and made a structural part of real estate located in another state. Industrial processing begins when tangible personal property begins movement from raw materials storage to begin industrial processing and ends when finished goods first come to rest in finished goods inventory storage.

(b) "Industrial processor" means a person who performs the activity of converting or conditioning tangible personal property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail or affixed to and made a structural part of real estate located in another state.

(c) "Product", as used in subdivision (e), includes, but is not limited to, a prototype, pilot model, process, formula, invention, technique, patent, or similar property, whether intended to be used in a trade or business or to be sold, transferred, leased, or licensed.

(d) "Remanufacturing" means the activity of overhauling, retrofitting, fabricating, or repairing a product or its component parts for ultimate sale at retail.

(e) "Research or experimental activity" means activity incident to the development, discovery, or modification of a product or a product related process. Research or experimental activity also includes activity necessary for a product to satisfy a government standard or to receive government approval. Research or experimental activity does not include the following:

(i) Ordinary testing or inspection of materials or products for quality control purposes.

(ii) Efficiency surveys.

(iii) Management surveys.

(iv) Market or consumer surveys.

(v) Advertising or promotions.

(vi) Research in connection with literacy, historical, or similar projects.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2010, Act 115, Imd. Eff. July 13, 2010 ;-- Am. 2012, Act 474, Imd. Eff. Dec. 27, 2012 ;-- Am. 2015, Act 204, Imd. Eff. Nov. 30, 2015



Section 205.94p Extractive operations; exemption; limitation; eligible property; definitions.

Sec. 4p.

(1) The tax under this act does not apply to property sold to an extractive operator for use or consumption in extractive operations.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) Extractive operations include the actual production of oil, gas, brine, or other natural resources. Property eligible for the exemption includes the following:

(a) Casing pipe or drive pipe.

(b) Tubing.

(c) Well-pumping equipment.

(d) Chemicals.

(e) Explosives or acids used in fracturing, acidizing, or shooting wells.

(f) Christmas trees, derricks, or other wellhead equipment.

(g) Treatment tanks.

(h) Piping, valves, or pumps used before movement or transportation of the natural resource from the production area.

(i) Chemicals or acids used in the treatment of crude oil, gas, brine, or other natural resources.

(j) Tangible personal property used or consumed in depositing tailings from hard rock mining processing.

(k) Tangible personal property used or consumed in extracting the lithologic units necessary to process iron ore.

(4) The extractive operation exemption does not include the following:

(a) Tangible personal property consumed or used in the construction, alteration, improvement, or repair of buildings, storage tanks, and storage and housing facilities.

(b) Tangible personal property consumed or used in transporting the product from the place of extraction, except for tangible personal property consumed or used in transporting extracted materials from the extraction site to the place where the extracted materials first come to rest in finished goods inventory storage.

(c) Tangible personal property that is a product the extractive operator produces and that is consumed or used by the extractive operator for a purpose other than the manufacturing or producing of a product for ultimate sale. The extractor shall account for and remit the tax to the state based upon the product's fair market value.

(d) Equipment, materials, and supplies used in exploring, prospecting, or drilling for oil, gas, brine, or other natural resources.

(e) Equipment, materials, and supplies used in the storing, withdrawing, or distribution of oil, gas, or brine from a storage facility.

(f) Vehicles, including special bodies or attachments, required to display a vehicle permit or license plate to operate on public highways.

(5) As used in this section:

(a) "Extractive operations" means the activity of taking or extracting for resale ore, oil, gas, coal, timber, stone, gravel, clay, minerals, or other natural resource material. An extractive operation begins when contact is made with the actual type of natural raw product being recovered. Extractive operation includes all necessary processing operations before shipment from the place of extraction. Extractive operations include all necessary processing operations and movement of the natural resource material until the point at which the natural raw product being recovered first comes to rest in finished goods inventory storage at the extraction site. Extractive operations for timber include transporting timber from the point of extraction to a place of temporary storage at the extraction site and loading or transporting timber from a place of temporary storage at the extraction site to a vehicle or other equipment located at the extraction site that will remove the timber from the extraction site.

(b) An extractive operator is a person who, either directly or by contract, performs extractive operations.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2008, Act 555, Eff. Jan. 20, 2009



Section 205.94q Central office equipment or wireless equipment; presumption.

Sec. 4q.

(1) The tax levied under this act does not apply to the purchase of machinery and equipment for use or consumption in the rendition of any combination of services, the use or consumption of which is taxable under section 3a(1)(a) or (c) or 3b except that this exemption is limited to the tangible personal property located on the premises of the subscriber and to central office equipment or wireless equipment, directly used or consumed in transmitting, receiving, or switching, or in the monitoring of switching of a 2-way interactive communication. As used in this subsection, central office equipment or wireless equipment does not include distribution equipment including cable or wire facilities.

(2) Beginning April 1, 1999, the property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. There is an irrebuttable presumption that 90% of total use is for exempt purposes.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2002, Act 456, Imd. Eff. June 21, 2002 ;-- Am. 2006, Act 670, Imd. Eff. Jan. 10, 2007



Section 205.94r Repealed. 2004, Act 172, Eff. Sept. 1, 2004.



Section 205.94s Construction or improvement of property of nonprofit hospital or housing; "affixed to and made a structural part of" defined; exemption not granted; definitions.

Sec. 4s.

(1) For taxes levied after June 30, 1999, the tax levied under this act does not apply to property purchased by a person engaged in the business of constructing, altering, repairing, or improving real estate for others to the extent that the property is affixed to and made a structural part of a nonprofit hospital or a nonprofit housing entity qualified as exempt under section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a. For purposes of a county long-term medical care facility, "affixed to and made a structural part of" means any physical connection to an existing county long-term medical care facility.

(2) An exemption shall not be granted under this section for any portion of property otherwise qualifying for exemption under this section if income or a benefit inures directly or indirectly to an individual, private stockholder, or other private person from the independent or nonessential operation of that portion of property.

(3) As used in this section:

(a) "Nonprofit hospital" means 1 of the following:

(i) That portion of a building to which 1 of the following applies:

(A) Is owned or operated by an entity exempt under section 501(c)(3) of the internal revenue code, 26 USC 501, that is licensed as a hospital under part 215 of the public health code, 1978 PA 368, MCL 333.21501 to 333.21571.

(B) Is owned or operated by a governmental unit in which medical attention is provided.

(C) Is owned or operated by an entity or entities exempt under section 501(c)(2) or (3) of the internal revenue code, 26 USC 501, in which medical attention is provided.

(ii) That portion of real property necessary and related to a building described in subparagraph (i) in which medical attention is provided.

(iii) A county long-term medical care facility, including any addition to an existing county long-term medical care facility, if the addition is owned and operated by either the county or the county long-term medical care facility and offers health services provided by the county long-term medical care facility. An exemption under this section shall be granted until January 1, 2008 regardless of whether the addition is licensed as a nursing home or skilled nursing facility under part 217 of the public health code, 1978 PA 368, MCL 333.21701 to 333.21799e, or whether the addition meets the requirements set forth in subsection (1).

(b) "Nonprofit hospital" does not include the following:

(i) A freestanding building or other real property of a nursing home or skilled nursing facility licensed under part 217 of the public health code, 1978 PA 368, MCL 333.21701 to 333.21799e.

(ii) A hospice licensed under part 214 of the public health code, 1978 PA 368, MCL 333.21401 to 333.21420.

(iii) A home for the aged licensed under part 213 of the public health code, 1978 PA 368, MCL 333.21301 to 333.21335.

(c) "Medical attention" means that level of medical care in which a physician provides acute care or active treatment of medical, surgical, obstetrical, psychiatric, chronic, or rehabilitative conditions, that require the observation, diagnosis, and daily treatment by a physician.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2006, Act 666, Imd. Eff. Jan. 10, 2007



Section 205.94u Storage, use, or consumption of investment coins and bullion; applicability of tax; definitions.

Sec. 4u.

(1) Beginning July 7, 1999, the tax under this act does not apply to the storage, use, or consumption of investment coins and bullion.

(2) As used in this section:

(a) “Bullion” means gold, silver, or platinum in a bulk state, where its value depends on its content rather than its form, with a purity of not less than 900 parts per 1,000.

(b) “Investment coins” means numismatic coins or other forms of money and legal tender manufactured of gold, silver, platinum, palladium, or other metal and issued by the United States government or a foreign government with a fair market value greater than the face value of the coins.

History: Add. 1999, Act 225, Eff. Mar. 10, 2000



Section 205.94v Repealed. 2004, Act 172, Eff. Sept. 1, 2004.



Section 205.94w Applicability of tax; exceptions; definitions.

Sec. 4w.

(1) Beginning April 1, 2005, the tax levied under this act does not apply to either of the following:

(a) The donation of a motor vehicle to a regularly organized church or house of religious worship that received the motor vehicle with the intent that it be donated to a qualified recipient.

(b) The donation of a motor vehicle from or through a regularly organized church or house of religious worship to a qualified recipient that was received by the church or house of religious worship with the intent that it be donated to a qualified recipient.

(2) As used in this section:

(a) "Qualified recipient" means an individual certified by the regularly organized church or house of religious worship on a form prescribed by the department and provided to a qualified recipient as meeting all of the following qualifications:

(i) Before October 1, 2005, all of the following qualifications:

(A) The individual receives or, if he or she applied, would be eligible to receive public assistance through a program created and administered under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b.

(B) The individual has a valid Michigan operator's or chauffeur's license.

(C) Public transportation is not reasonably available to the individual, the individual has no other reliable means by which to commute to his or her place of employment, and the individual will use the eligible vehicle as his or her primary means of transportation to commute to and from his or her place of employment.

(D) If the individual is currently employed for not less than an average of 20 hours per week, the individual requires an automobile to retain his or her current employment or to accept a verified offer of employment in a position that is demonstrably superior to his or her current position of employment.

(E) If the individual is not currently employed or is employed for less than an average of 20 hours per week, the individual requires an automobile to accept a verified offer of employment of not less than an average of 20 hours per week and cannot begin employment in that position without an automobile.

(ii) After September 30, 2005, all of the following qualifications:

(A) The individual receives or, if he or she applied, would be eligible to receive public assistance through a program created and administered under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, or the individual has a total household income below 200% of the federal poverty guidelines updated annually in the federal register of the United States department of health and human services.

(B) The individual has a valid Michigan operator's or chauffeur's license.

(b) "Regularly organized church or house of religious worship" means a religious organization qualified under section 501(c)(3) of the internal revenue code of 1986.

History: Add. 2004, Act 435, Imd. Eff. Dec. 21, 2004



Section 205.94x Tax exemption; resident tribal member.

Sec. 4x.

(1) The tax under this act does not apply to the sale of a motor vehicle, recreational watercraft, snowmobile, or all terrain vehicle, not for resale, to a resident tribal member if the motor vehicle, recreational watercraft, snowmobile, or all terrain vehicle is for personal use and is principally garaged, berthed, or stored within that resident tribal member's tribe agreement area.

(2) The tax under this act does not apply to the sale of a mobile home, not for resale, to a resident tribal member if the mobile home is to be used as that resident tribal member's principal residence and the mobile home is located within that resident tribal member's tribe agreement area.

(3) As used in this section, “resident tribal member” means an individual who meets all of the following criteria:

(a) Is an enrolled member of a federally recognized tribe.

(b) The individual's tribe has an agreement with this state pursuant to section 30c of 1941 PA 122, MCL 205.30c, that is in full force and effect.

(c) The individual's principal place of residence is located within the agreement area as designated in the agreement under subdivision (b).

History: Add. 2002, Act 614, Imd. Eff. Dec. 20, 2002



Section 205.94y Storage, use, or consumption of automobile provided by family independence agency or qualified organization; applicability of tax.

Sec. 4y.

(1) Beginning January 1, 2005, the tax levied under this act does not apply to the storage, use, or consumption of an eligible automobile provided to a qualified recipient by the family independence agency or by a qualified organization.

(2) As used in this section:

(a) “Eligible automobile” means an automobile that meets all of the following requirements:

(i) The automobile has been inspected by a mechanic certified under the motor vehicle service and repair act, 1974 PA 300, MCL 257.1301 to 257.1340.

(ii) The automobile is insured as required under state law.

(iii) The automobile is registered to a qualified recipient.

(b) “Qualified organization” means an organization that applies for certification not later than July 1 of the year in which an exemption is claimed under this section and is certified by the department of treasury as meeting all of the following requirements:

(i) The organization is exempt from taxation under section 501(c)(3) of the internal revenue code, 26 USC 501.

(ii) The organization is licensed under the charitable organizations and solicitations act, 1975 PA 169, MCL 400.271 to 400.294.

(iii) The organization administers a program to provide a qualified recipient with an eligible automobile for transportation to his or her place of employment or for employment-related activities.

(c) “Qualified recipient” means a person certified by a qualified organization as meeting all of the following qualifications:

(i) The qualified recipient receives or, if he or she applied, would be eligible to receive public assistance through a program created and administered under the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b.

(ii) The qualified recipient has a valid Michigan operator's or chauffeur's license.

(iii) The qualified recipient is financially capable of meeting any loan payment, insurance payment, or other expenditure associated with the eligible vehicle.

(iv) Public transportation is not reasonably available to the qualified recipient, the qualified recipient has no other reliable means by which to commute to his or her place of employment, and the qualified recipient will use the eligible vehicle as his or her primary means of transportation to commute to and from his or her place of employment.

(v) The qualified recipient has a demonstrated ability to maintain employment.

(vi) If the qualified recipient is currently employed for not less than an average of 20 hours per week, the qualified recipient requires an automobile to retain his or her current employment or to accept a verified offer of employment in a position that is demonstrably superior to his or her current position of employment.

(vii) If the qualified recipient is not currently employed or is employed for less than an average of 20 hours per week, the qualified recipient requires an automobile to accept a verified offer of employment of not less than an average of 20 hours per week and cannot begin employment in that position without an automobile.

History: Add. 2004, Act 312, Imd. Eff. Aug. 27, 2004



Section 205.94z Certain property affixed to or made structural part of qualified convention facility; "qualified convention facility" defined.

Sec. 4z.

The tax levied under this act does not apply to tangible personal property acquired before January 1, 2016 by a person engaged in the business of altering, repairing, or improving real estate for others if the property is to be affixed to or made a structural part of a qualified convention facility under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379. As used in this subdivision, "qualified convention facility" means that term as defined in section 5 of the regional convention facility authority act, 2008 PA 554, MCL 141.1355.

History: Add. 2008, Act 555, Eff. Jan. 20, 2009 ;-- Am. 2014, Act 54, Imd. Eff. Mar. 25, 2014



Section 205.94aa Storage, use, or consumption of tangible personal property for use as or at mineral-producing property; exemption; "mineral-producing property" and "taxpayer" defined.

Sec. 4aa.

(1) Subject to subsection (2), the tax under this act does not apply to the storage, use, or consumption of tangible personal property sold to a taxpayer for use as or at mineral-producing property.

(2) The property under subsection (1) is exempt only to the extent that the property is used for the exempt purposes stated in this section. The exemption is limited to the percentage of exempt use to total use determined by a reasonable formula or method approved by the department.

(3) As used in this section, "mineral-producing property" and "taxpayer" mean those terms as defined in section 2 of the nonferrous metallic minerals extraction severance tax act.

History: Add. 2012, Act 413, Imd. Eff. Dec. 20, 2012



Section 205.94bb Applicability of tax to certain transfers.

Sec. 4bb.

Beginning January 1, 2014, the tax under this act does not apply to a transfer of a vehicle, ORV, manufactured housing, aircraft, snowmobile, or watercraft if the transferee or purchaser is the father-in-law, mother-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, or grandparent-in-law of the transferor.

History: Add. 2014, Act 248, Imd. Eff. June 27, 2014



Section 205.94cc Data center equipment; exemption from tax; conditions; report; definitions.

Sec. 4cc.

(1) Subject to subsections (2) and (3), beginning January 1, 2016 through December 31, 2035, the tax under this act does not apply to the storage, use, or consumption of data center equipment sold to the owner or operator of a qualified data center or a colocated business for assembly, use, or consumption in the operations of the qualified data center or data center equipment sold or provided to a person engaged in the business of constructing, altering, repairing, or improving real estate for others to the extent the data center equipment is to be affixed to or made a structural part of a qualified data center.

(2) The exemption under this section only continues to apply after January 1, 2022, if the numbers gathered by the local economic development corporations are certified and reported to the department of talent and economic development and subsequently forwarded to the department and demonstrate that the qualified data centers, the colocated businesses, and the contractors of the qualified data centers, collectively, have, in aggregate, established in this state at least 400 data center industry jobs or data center industry related jobs, or a combination of both, since January 1, 2016. The department of talent and economic development shall submit a report no later than April 1, 2022 related to the number of data center industry jobs or data center industry related jobs that have been established since January 1, 2016 to the speaker and minority leader of the house of representatives, the majority and minority leaders of the senate, and the governor.

(3) The exemption under this section only continues to apply after January 1, 2026, if the numbers gathered by the local economic development corporations are certified and reported to the department of talent and economic development and subsequently forwarded to the department and demonstrate that the qualified data centers, the colocated businesses, and the contractors of the qualified data centers, collectively, have, in aggregate, established in this state at least 1,000 data center industry jobs or data center industry related jobs, or a combination of both, since January 1, 2016. The department of talent and economic development shall submit a report no later than April 1, 2026 related to the number of data center industry jobs or data center industry related jobs that have been established since January 1, 2016 to the speaker and minority leader of the house of representatives, the majority and minority leaders of the senate, and the governor.

(4) As used in this section:

(a) "Affiliate" means a person that directly, or indirectly through 1 or more intermediaries, controls, is controlled by, or is under common control with a specified person.

(b) "Colocated business" means a person that has entered into a contract with the owner or operator of a qualified data center to use or deploy data center equipment physically located within the qualified data center for a period of 1 or more years.

(c) "Data center equipment" means only computers, servers, routers, switches, peripheral computer devices, racks, shelving, cabling, wiring, storage batteries, back-up generators, uninterrupted power supply units, environmental control equipment, other redundant power supply equipment, and prewritten computer software used in operating, managing, or maintaining the qualified data center or the business of the qualified data center or a colocated business. Data center equipment also includes any construction materials used or assembled under the qualified data center's proprietary method for the construction or modification of a qualified data center, including, but not limited to, building materials, infrastructure, machinery, wiring, cabling, devices, tools, and equipment that would otherwise be considered a fixture or related equipment. Data center equipment does not include any equipment owned by a third party that is used to supply the qualified data center's primary power.

(d) "Qualified data center" means a facility composed of 1 or more buildings located in this state and the facility is owned or operated by an entity engaged at that facility in operating, managing, or maintaining a group of networked computers or networked facilities for the purpose of centralizing, or allowing 1 or more colocated businesses to centralize, the storage, processing, management, or dissemination of data of 1 or more other persons who is not an affiliate of the owner or operator of a qualified data center or of a colocated business and the entity receives 75% or more of its revenue from colocated businesses that are not an affiliate of the owner or operator of the qualified data center.

History: Add. 2015, Act 252, Imd. Eff. Dec. 23, 2015



Section 205.95 Registration requirements; seller to collect tax from consumer; foreign corporations; dissolution or withdrawal of corporation; election of lessor on payment of taxes; registration under streamlined sales and use tax agreement.

Sec. 5.

(1) Except as otherwise provided in this subsection or subsection (5), a person subject to the tax under this act shall register with the department and give the name and address of each agent operating in this state, the location of all distribution or sales houses or offices or other places of business in this state, and any other information that the department requires relevant to the enforcement of this act. However, a seller holding a sales tax license obtained under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, is not required to separately register with the department under this act. Every person subject to the tax under this act shall source sales in accordance with section 20 and collect the tax imposed by this act from the consumer.

(2) The corporation, securities, and land development bureau of the department of labor and economic growth shall not issue to any foreign corporation subject to the tax under this act a certificate of authority to do business in this state or approve and file the proposed articles of incorporation submitted to it by any domestic corporation authorizing or permitting that corporation to conduct any business subject to the tax under this act unless the corporation submits with the application for the certificate of authority or proposed articles of incorporation an application for registration of the corporation under this act or an application for a sales tax license under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78. The application shall be transmitted to the department by the corporation, securities, and land development bureau.

(3) A domestic corporation or a foreign corporation authorized to transact business in this state that submits a certificate of dissolution or requests a certificate of withdrawal from this state shall request a certificate from the department stating that taxes are not due under section 27a of 1941 PA 122, MCL 205.27a, not more than 60 days after submitting the certificate of dissolution or requesting the certificate of withdrawal. A corporation that does not request a certificate stating that taxes are not due is subject to the same penalties under section 24 of 1941 PA 122, MCL 205.24, that a taxpayer would be subject to for failure to file a return.

(4) A lessor may elect to pay use tax on receipts from the rental or lease of the tangible personal property in lieu of payment of sales or use tax on the full cost of the property at the time it is acquired. For tax years that begin after December 31, 2001, in order to make a valid election under this subsection, a lessor of tangible personal property that is an aircraft shall obtain a use tax registration by the earlier of the date set for the first payment of use tax under the lease or rental agreement or 90 days after the lessor first brings the aircraft into this state.

(5) A seller registered under the streamlined sales and use tax agreement who is not otherwise subject to the tax under this act is not required to register under this section because of the registration under the streamlined sales and use tax agreement.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.95 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 2002, Act 255, Imd. Eff. May 1, 2002 ;-- Am. 2002, Act 580, Imd. Eff. Oct. 14, 2002 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 93, Eff. Dec. 1, 2007



Section 205.95a Sale of tangible personal property; nexus with state; presumptions; purchase of advertisements; agreement; effectiveness of section; definitions.

Sec. 5a.

(1) A seller who sells tangible personal property is presumed to have nexus with this state and shall register with the department and collect the tax levied under this act if the seller or a person, including an affiliated person, other than a common carrier acting as a common carrier, engages in or performs any of the following activities in this state:

(a) Sells a similar line of products as the seller and does so under the same business name as the seller or a similar business name as the seller.

(b) Uses its employees, agents, representatives, or independent contractors in this state to promote or facilitate sales by the seller to purchasers in this state.

(c) Maintains, occupies, or uses an office, distribution facility, warehouse, storage place, or similar place of business in this state to facilitate the delivery or sale of tangible personal property sold by the seller to the seller's purchasers in this state for storage, use, or consumption in this state.

(d) Uses, with the seller's consent or knowledge, trademarks, service marks, or trade names in this state that are the same or substantially similar to those used by the seller.

(e) Delivers, installs, assembles, or performs maintenance or repair services for the seller's purchasers in this state.

(f) Facilitates the sale of tangible personal property to purchasers in this state by allowing the seller's purchasers in this state to pick up or return tangible personal property sold by the seller at an office, distribution facility, warehouse, storage place, or similar place of business maintained by that person in this state.

(g) Shares management, business systems, business practices, or employees with the seller, or in the case of an affiliated person, engages in intercompany transactions related to the activities occurring with the seller to establish or maintain the seller's market in this state.

(h) Conducts any other activities in this state that are significantly associated with the seller's ability to establish and maintain a market in this state for the seller's sales of tangible personal property to purchasers in this state for storage, use, or consumption in this state.

(2) The presumption under subsection (1) may be rebutted by demonstrating that a person's activities in this state are not significantly associated with the seller's ability to establish or maintain a market in the state for the seller's sales of tangible personal property to purchasers in this state.

(3) In addition to the presumption under subsection (1), a seller of tangible personal property is presumed to have nexus in this state and shall register with the department and collect the tax levied under this act if the seller enters into an agreement, directly or indirectly, with 1 or more residents of this state under which the resident, for a commission or other consideration, directly or indirectly, refers potential purchasers, whether by a link on an internet website, in-person oral presentation, or otherwise, to the seller, if all of the following conditions are satisfied:

(a) The cumulative gross receipts from sales by the seller for storage, use, or consumption in this state to purchasers in this state who are referred to the seller by all residents of this state with an agreement with the seller are greater than $10,000.00 during the immediately preceding 12 months.

(b) The seller's total cumulative gross receipts from sales for storage, use, or consumption to purchasers in this state exceed $50,000.00 during the immediately preceding 12 months.

(4) The presumption under subsection (3) may be rebutted by demonstrating that the residents of this state with whom the seller has an agreement did not engage in any solicitation or any other activity within this state that was significantly associated with the seller's ability to establish or maintain a market in this state for the seller's sales of tangible personal property to purchasers in this state for storage, use, or consumption in this state. The presumption under subsection (3) shall be considered rebutted by evidence of all of the following:

(a) Written agreements prohibiting all of the residents with an agreement with the seller from engaging in any solicitation activities in this state on behalf of the seller.

(b) Written statements from all of the residents with an agreement with the seller stating that the resident representatives did not engage in any solicitation or other activities in this state on behalf of the seller during the immediately preceding 12 months, if the statements are provided and obtained in good faith.

(5) An agreement under which a seller purchases advertisements from a person or persons in this state to be delivered through television, radio, print, the internet, or any other medium is not an agreement described in subsection (3) unless the advertisement revenue paid to the person or persons in this state consists of commissions or other consideration that is based upon completed sales of tangible personal property.

(6) This section applies to transactions occurring on or after the effective date of the amendatory act that added this section and without regard to the date the seller and the resident entered into an agreement described in subsection (3). The 12 months before the effective date of the amendatory act that added this section are included as part of the immediately preceding 12 months for purposes of subsection (3).

(7) As used in this section:

(a) "Affiliated person" means either of the following:

(i) Any person that is a part of the same controlled group of corporations as the seller.

(ii) Any other person that, notwithstanding its form of organization, bears the same ownership relationship to the seller as a corporation that is a member of the same controlled group of corporations.

(b) "Controlled group of corporations" means that term as defined in section 1563(a) of the internal revenue code, 26 USC 1563.

History: Add. 2014, Act 554, Eff. Oct. 1, 2015



Section 205.96 Use tax returns; filing; form; contents; payment of tax; remittance for certain total tax liability after subtracting tax payments; electronic funds transfer; filing other than monthly returns; accrual to state; due date.

Sec. 6.

(1) Every person storing, using, or consuming tangible personal property or services, the storage, use, or consumption of which is subject to the tax imposed by this act when the tax was not paid to a seller, and every seller collecting the tax from the purchaser, unless otherwise prescribed by the department under the provisions of subsection (2) or (3), on or before the twentieth day of each calendar month shall file with the department a return for the preceding calendar month, in a form prescribed by the department, showing the price of each purchase of tangible personal property or services during the preceding month, and other information the department considers necessary for the proper administration of this act. At the same time, each person shall pay to the department the amount of tax imposed by this act with respect to the purchases covered by the return.

(2) Each seller that had a total tax liability after subtracting the tax payments made to the secretary of state under this act or the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, or after subtracting the tax credits available under section 6a of the general sales tax act, 1933 PA 167, MCL 205.56a, in the immediately preceding calendar year of $720,000.00 or more shall remit to the department, by an electronic funds transfer method approved by the department on or before the twentieth day of the month, an amount equal to the following:

(a) Beginning January 1, 1999 through December 31, 2013, 50% of the taxpayer's liability under this act for the same month in the immediately preceding calendar year, or 50% of the actual liability for the month being reported, whichever is less, plus a reconciliation payment equal to the difference between the tax liability determined for the immediately preceding month minus the amount of tax previously paid for that month. Additionally, the seller shall remit to the department, by an electronic funds transfer method approved by the department on or before the last day of the month, an amount equal to 50% of the taxpayer's liability under this act for the same month in the immediately preceding calendar year, or 50% of the actual liability for the month being reported, whichever is less.

(b) Beginning January 1, 2014, 75% of the taxpayer's liability under this act in the immediately preceding month or 75% of the taxpayer's liability for the same month in the immediately preceding calendar year, whichever is less, plus a reconciliation payment equal to the difference between the tax liability determined for the immediately preceding month minus the amount of tax previously paid for that month. Payment remitted to the department by electronic funds transfer may include as a single payment any amount due under section 6 of the general sales tax act, 1933 PA 167, MCL 205.56.

(3) If considered necessary to insure payment of the tax or to provide a more efficient administration, the department may require and prescribe the filing of returns and payment of the tax for other than monthly periods.

(4) The tax imposed under this act shall accrue to this state on the last day of each calendar month.

(5) If a due date falls on a Saturday, Sunday, state holiday, or legal banking holiday, the taxes are due on the next succeeding business day.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.96 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1963, Act 75, Imd. Eff. May 8, 1963 ;-- Am. 1971, Act 161, Imd. Eff. Nov. 24, 1971 ;-- Am. 1975, Act 97, Imd. Eff. June 2, 1975 ;-- Am. 1993, Act 17, Imd. Eff. Apr. 14, 1993 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1998, Act 266, Imd. Eff. July 17, 1998 ;-- Am. 2003, Act 24, Imd. Eff. June 24, 2003 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2012, Act 117, Imd. Eff. May 2, 2012 ;-- Am. 2012, Act 585, Eff. Mar. 28, 2013 ;-- Am. 2014, Act 426, Imd. Eff. Dec. 30, 2014



Section 205.96a Reepaled. 2006, Act 673, Eff. Jan. 1, 2011.



Section 205.96c Aviation fuel; informational report; "aviation fuel" defined.

Sec. 6c.

(1) Beginning April 1, 2016 and each calendar quarter thereafter, every person storing, using, or consuming aviation fuel, the storage, use, or consumption of which is subject to the tax imposed by this act when the tax was not paid to a seller, and every seller collecting the tax from the purchaser from sales of aviation fuel shall, on or before the last day of the month in the month that immediately follows the end of a calendar quarter, file an informational report with the department on a form prescribed by the department showing all of the following for the immediately preceding calendar quarter:

(a) The entire amount of taxable aviation fuel sold or purchased by the person, as applicable.

(b) The amount of tax for which the person is liable from the purchase or sale of aviation fuel.

(c) The number of taxable gallons of aviation fuel sold or purchased by the person, as applicable, at each airport and the gross proceeds from the sales or purchase of those gallons of aviation fuel, as applicable.

(d) Any other information the department considers necessary for the proper administration of this act.

(2) The report required under this section shall not include any remittance for tax and does not constitute a return or otherwise alleviate the person's obligations under section 6.

(3) A person required to file the informational report under this section that fails or refuses to file the informational report within the time and in the manner specified in this section shall be liable for a penalty of $10.00 per day for each day for each separate failure or refusal up to, but not exceeding, a maximum penalty of $500.00 for each separate violation. The department may waive the penalty if the taxpayer demonstrates to the satisfaction of the department that the failure to file was due to reasonable cause.

(4) As used in this section, "aviation fuel" means fuel as that term is defined in section 4 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.4.

History: Add. 2015, Act 263, Eff. Mar. 22, 2016



Section 205.97 Liability for tax.

Sec. 7.

(1) Each person storing, using, or consuming in this state tangible personal property or services is liable for the tax levied under this act, and that liability shall not be extinguished until the tax levied under this act has been paid to the department.

(2) A person who acquires tangible personal property or services for any tax-exempt use who subsequently converts the tangible personal property or service to a taxable use, including an interim taxable use, is liable for the tax levied under this act. If tangible personal property or services are converted to a taxable use, the tax levied under this act shall be imposed without regard to any subsequent tax-exempt use. The payment to the department of the tax, interest, and any penalty assessed by the department relieves the seller, who sold the property or services with regard to the storing, use, or consumption on which the tax was paid from the payment of the amount of the tax that he or she may be required under this act to collect from the purchaser.

(3) Beginning January 1, 2009, except as limited by subsection (4), a consumer is relieved from liability, including liability for tax, penalty, and interest, for having failed to pay the correct amount of tax imposed under this act in the following circumstances:

(a) The consumer's seller or the seller's certified service provider, as defined in the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833, relied on erroneous data contained in the taxability matrix.

(b) The consumer relied on erroneous data contained in the taxability matrix.

(4) Liability relief under subsection (3) is limited to the erroneous classification in the taxability matrix of terms included in the streamlined sales and use tax agreement's library of definitions as taxable or exempt, included in sales price, excluded from sales price, or excluded from the definition.

(5) As used in this section:

(a) "Penalty" means an amount imposed for noncompliance that is not fraudulent, willful, or intentional and that is in addition to the correct amount of tax imposed under this act and in addition to interest.

(b) "Taxability matrix" means the taxability matrix published by the department pursuant to the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.97 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 2007, Act 103, Eff. Sept. 30, 2002 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.98 Direct payment authorization.

Sec. 8.

(1) The department may authorize a person to assume the obligation of self-accruing and remitting use tax due on purchases or leases directly to the department under a direct payment authorization, if the following conditions are met:

(a) The authorization is to be used for the purchase or lease of tangible personal property or services.

(b) The authorization is necessary because it is either impractical at the time of acquisition to determine the manner in which the tangible personal property or services will be used or it will facilitate improved compliance with the tax laws of this state.

(c) The person requesting authorization for direct payment maintains accurate and complete records of all purchases or leases and uses of tangible personal property or services purchased pursuant to the direct payment authorization in a form acceptable to the department.

(2) The department has the authority to identify items that are not eligible for a direct payment authorization.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.99 Personal liability of seller or certified service provider for failure to collect tax; definition.

Sec. 9.

(1) If a seller or certified service provider who is required or authorized to collect the tax fails to do so, the seller or certified service provider is liable personally for the amount the seller or certified service provider failed to collect together with penalty and interest on the tax. In that case, the department has the power to make an assessment against the seller or certified service provider, based upon any information in or that comes into the department's possession. The department shall give to the seller or certified service provider written notice of the assessment. The notice may be served upon the seller or certified service provider personally or by registered mail, addressed to the last known or business address.

(2) As used in this section, “certified service provider” means that term as defined in section 3 of the streamlined sales and use tax administration act.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.99 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1959, Act 272, Eff. Jan. 1, 1960 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.99a Bad debt deduction.

Sec. 9a.

(1) In computing the amount of tax levied under this act for any month, a seller may deduct the amount of bad debts from his or her gross sales, rentals, or services used for the computation of the tax. The amount of gross sales, rentals, or services deducted must be charged off as uncollectible on the books and records of the seller at the time the debt becomes worthless and deducted on the return for the period during which the bad debt is written off as uncollectible in the claimant's books and records and must be eligible to be deducted for federal income tax purposes. For purposes of this section, a claimant who is not required to file a federal income tax return may deduct a bad debt on a return filed for the period in which the bad debt becomes worthless and is written off as uncollectible in the claimant's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return. If a consumer or other person pays all or part of a bad debt with respect to which a seller claimed a deduction under this section, the seller is liable for the amount of taxes deducted in connection with that portion of the debt for which payment is received and shall remit these taxes in his or her next payment to the department. Any payments made on a bad debt shall be applied proportionally first to the taxable price of the property and the tax on the property and second to any interest, service, or other charge.

(2) Any claim for a bad debt deduction under this section shall be supported by that evidence required by the department. The department shall review any change in the rate of taxation applicable to any taxable sales, rentals, or services by a seller claiming a deduction pursuant to this section and shall ensure that the deduction on any bad debt does not result in the seller claiming the deduction recovering any more or less than the taxes imposed on the sale, rental, or service that constitutes the bad debt.

(3) After September 30, 2009, if a taxpayer who reported the tax and a lender execute and maintain a written election designating which party may claim the deduction, a claimant is entitled to a deduction or refund of the tax related to a sale at retail that was previously reported and paid if all of the following conditions are met:

(a) No deduction or refund was previously claimed or allowed on any portion of the account receivable.

(b) The account receivable has been found worthless and written off by the taxpayer that made the sale or the lender on or after September 30, 2009.

(4) If a certified service provider assumed filing responsibility under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833, the certified service provider may claim, on behalf of the seller, any bad debt allowable to the seller and shall credit or refund that amount of bad debt allowed or refunded to the seller.

(5) If the books and records of a seller under the streamlined sales and use tax agreement under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833, that claims a bad debt allowance support an allocation of the bad debts among member states of that agreement, the seller may allocate the bad debts.

(6) As used in this section:

(a) "Bad debt" means any portion of a debt resulting from a seller's collection of the use tax under this act on the purchase of tangible personal property or services that is not otherwise deductible or excludable and that is eligible to be claimed, or could be eligible to be claimed if the seller kept accounts on an accrual basis, as a deduction pursuant to section 166 of the internal revenue code, 26 USC 166. A bad debt does not include any of the following:

(i) Interest, finance charge, or use tax on the purchase price.

(ii) Uncollectible amounts on property that remains in the possession of the seller until the full purchase price is paid.

(iii) Expenses incurred in attempting to collect any account receivable or any portion of the debt recovered.

(iv) Any accounts receivable that have been sold to and remain in the possession of a third party for collection.

(v) Repossessed property.

(b) Except as provided in subdivision (c), "lender" includes any of the following:

(i) Any person who holds or has held an account receivable which that person purchased directly from a taxpayer who reported the tax.

(ii) Any person who holds or has held an account receivable pursuant to that person's contract directly with the taxpayer who reported the tax.

(iii) The issuer of the private label credit card.

(c) "Lender" does not include the issuer of a credit card or instrument that can be used to make purchases from a person other than the vendor whose name or logo appears on the card or instrument or that vendor's affiliates.

(d) "Private label credit card" means any charge card, credit card, or other instrument serving a similar purpose that carries, refers to, or is branded with the name or logo of a vendor and that can only be used for purchases from the vendor.

(e) "Seller" means a person who has remitted use tax directly to the department on the specific sales, rental, or service transaction for which the bad debt is recognized for federal income tax purposes or, after September 30, 2009, a lender holding the account receivable for which the bad debt is recognized, or would be recognized if the claimant were a corporation, for federal income tax purposes.

History: Add. 1999, Act 117, Imd. Eff. July 14, 1999 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2007, Act 104, Imd. Eff. Oct. 1, 2007



Section 205.100 Administration of tax; conflicting provisions; rules; filing claims for refund; payment of refunds; payment of refund filed for interstate access telephone services; tax imposed under tobacco products tax act.

Sec. 10.

(1) The tax imposed by this act shall be administered by the department under 1941 PA 122, MCL 205.1 to 205.31, the streamlined sales and use tax administration act, and this act. If the provisions of 1941 PA 122, MCL 205.1 to 205.31, the streamlined sales and use tax administration act, and this act conflict, the provisions of this act apply.

(2) Rules shall be promulgated to implement this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(3) Claims for refund pursuant to the 1988 amendatory act amending section 2 shall be filed not later than March 31, 1989. The approved refunds shall be paid without interest. The department shall not pay refunds totaling more than $1,000,000.00 in any 1 fiscal year, unless the single business tax act, 1975 PA 228, MCL 208.1 to 208.145, is amended to impose a 1-year surcharge on the business activity of contract construction to recover the cost of the refunds.

(4) A claim for a refund pursuant to the final decision of the Michigan court of appeals in the case of GTE Sprint Communications Corp. v Michigan Department of Treasury, 179 Mich App 276, 1989, LV DEN 436 Mich 875, 1990, shall be filed not later than January 1, 1994 by a person that paid the tax under this act for interstate access telephone services for the period beginning August 1, 1988 through January 1, 1991. The approved refund shall be paid without interest. The department shall pay the refund in 12 equal installments commencing in the month that the person begins applying the refunds to the billings of its current Michigan interstate subscribers in a manner consistent with the requirements of the federal communications commission.

(5) A seller shall not separately state on an invoice, bill of sale, or other similar document given to the purchaser the tax imposed under the tobacco products tax act, 1993 PA 327, MCL 205.421 to 205.436.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.100 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1964, Act 39, Eff. Aug. 28, 1964 ;-- Am. 1971, Act 88, Imd. Eff. Aug. 4, 1971 ;-- Am. 1975, Act 8, Imd. Eff. Mar. 25, 1975 ;-- Am. 1980, Act 165, Eff. Sept. 17, 1980 ;-- Am. 1988, Act 376, Imd. Eff. Dec. 21, 1988 ;-- Am. 1993, Act 263, Imd. Eff. Dec. 14, 1993 ;-- Am. 1998, Act 366, Imd. Eff. Oct. 20, 1998 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004
Admin Rule: R 205.1 et seq. of the Michigan Administrative Code.



Section 205.100a Receipt and collection of local community stabilization share.

Sec. 10a.

The department shall administer under this act and under 1941 PA 122, MCL 205.1 to 205.31, the receipt and collection of the local community stabilization share on behalf of the authority as an agent of the authority. The department may enter into an agreement with the authority relating to the receipt and collection of the local community stabilization share and the payment of authority revenue generated by the local community stabilization share to the authority, which is dedicated to local purposes, including, but not limited to, police safety, fire protection, and ambulance emergency services.

History: Add. 2014, Act 80, Eff. Jan. 1, 2015



Section 205.101 Refund or credit for returned tangible personal property or service; written notice.

Sec. 11.

(1) If a person liable for collection of the tax under this act refunds or provides a credit for all or a portion of the amount of the purchase price paid for returned tangible personal property within the time period for returns stated in that person's refund policy or 180 days after the initial sale, whichever is sooner, that person shall also refund or provide a credit for the tax levied under this act that was added to all or that portion of the amount of the purchase price paid that is refunded or credited.

(2) If a person liable for collection of the tax under this act refunds or provides a credit for all or a portion of an amount paid for a service taxable under this act within the time period for returns stated in that person's refund policy or 180 days after the initial sale, whichever is sooner, that person shall also refund or provide a credit for the tax paid under this act on all or that portion of the amount paid for services that is refunded or credited.

(3) A cause of action against a seller for overcollected sales or use taxes does not accrue until a purchaser has provided written notice to a seller and the seller has had 60 days to respond. The purchaser shall provide in the notice sufficient information to determine the validity of the request. In matters relating to the request, a seller is presumed to have a reasonable business practice if in the collection of sales and use tax, the seller has a certified service provider or a system, including a proprietary system, certified by the department and has remitted to this state all taxes collected less any deductions, credits, or collection allowances.

History: Add. 2000, Act 153, Imd. Eff. June 12, 2000 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.101a Selling or quitting business; final return; withholding of purchase money to cover taxes, interest, and penalties; liability for failure to withhold purchase money; purchaser liability for taxes, interest, and penalties of former owner.

Sec. 11a.

If any person liable for a tax levied under this act sells a business or stock of goods, or quits the business, that person shall make a final return within 15 days after the date of selling or quitting business. The person's successor or succeeding successors, if any, shall withhold a sufficient amount of the purchase money to cover the amount of the taxes, interest, and penalties due and unpaid until the time the former owner shall produce either a receipt from the department showing that the taxes, interest, and penalties have been paid, or a certificate stating that taxes are not due. If the purchaser or succeeding purchasers of a business or stock of goods fail to withhold a portion of the purchase money as required by this section, that person shall be personally liable for the payment of the taxes, interest, and penalties accrued and unpaid because of the operation of the business by the former owner. Unless the department files a lien for total tax liability at the register of deeds office in the county where the business or stock or goods are located, the purchaser shall not be held liable for payment of the taxes, interest, and penalties accrued and unpaid by the former owner.

History: Add. 1982, Act 478, Imd. Eff. Dec. 30, 1982



Section 205.102 Repealed. 2008, Act 439, Imd. Eff. Jan. 9, 2009.



Section 205.103 Exemption form.

***** 205.103 THIS SECTION IS REPEALED BY ACT 160 OF 2016 EFFECTIVE SEPTEMBER 7, 2016 *****

Sec. 13.

(1) A purchaser of direct mail other than a holder of a direct pay permit under section 8 shall provide to the seller at the time of purchase either an exemption form as prescribed by the department or information indicating the taxing jurisdictions to which the direct mail is delivered to recipients.

(2) Upon receipt of the exemption form, the seller is relieved of all obligation to collect, pay, or remit the applicable tax and the purchaser is then obligated to pay the applicable tax on a direct pay basis.

(3) An exemption form remains in effect for all subsequent sales of direct mail by the seller to the purchaser until revoked in writing.

(4) Upon receipt of information from the purchaser indicating the taxing jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to that delivery information. In the absence of bad faith, the seller is relieved of any further obligation to collect the tax if the seller collected the tax using the delivery information provided by the purchaser.

(5) If the purchaser does not have a direct pay permit and does not provide the seller with an exemption form or delivery information as required in subsection (1), the seller shall collect the tax in the same manner as provided in section 19. Nothing in this subsection limits a purchaser's obligation for the tax under this act.

(6) A purchaser who provides the seller with documentation of a direct pay permit is not required to provide an exemption form or delivery information.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009



Section 205.103a Sales of advertising and promotional direct mail; sales of other direct mail; direct payment authorization or exemption form provided by purchaser; limitation; definitions.

Sec. 13a.

(1) For sales of advertising and promotional direct mail all of the following apply:

(a) If the purchaser provides the seller with a direct payment authorization issued under section 8 or an exemption form as prescribed by the department for claiming direct mail, the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit any applicable tax under this act on any transaction involving advertising and promotional direct mail to which the direct payment authorization or exemption form applies and the purchaser shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered to the recipients and shall report and pay any applicable tax due.

(b) If the purchaser provides the seller with information indicating the jurisdictions to which the advertising and promotional direct mail is to be delivered to recipients, the seller shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered and shall collect and remit the applicable tax due. In the absence of bad faith, the seller is relieved of any further obligation to collect any additional tax on the sale of advertising and promotional direct mail if the seller sourced the sale and collected the tax in accordance with the delivery information provided by the purchaser.

(c) If the purchaser does not provide the seller with a direct payment authorization, an exemption form prescribed by the department, or any information indicating the jurisdictions to which the advertising and promotional direct mail is to be delivered, the sale shall be sourced in accordance with section 20(1)(e).

(2) Except as otherwise provided under this subsection, sales of other direct mail shall be sourced in accordance with section 20(1)(c). If the purchaser provides the seller with a direct payment authorization issued under section 8 or an exemption form as prescribed by the department for claiming direct mail, the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit any applicable tax under this act on any transaction involving other direct mail to which the direct payment authorization or exemption form applies and the sale shall be sourced to the jurisdictions to which the other direct mail is to be delivered to the recipients and the purchaser shall report and pay any applicable tax due.

(3) This section only applies to a transaction characterized as a sale of services if the service is an integral part of the production and distribution of direct mail.

(4) This section does not apply to any transaction that includes the development of billing information or the provision of any data processing service that is more than incidental, regardless of whether advertising and promotional direct mail is included in the same mailing.

(5) If a transaction is a single transaction that includes a component in addition to advertising and promotional direct mail, this section only applies if the primary purpose of the transaction is to attract public attention or to sell, popularize, or secure financial support for the sale of the product or service.

(6) Nothing in this section limits a purchaser's obligation for sales or use tax due to any state to which the direct mail is delivered or limits a purchaser's right under any other law for a credit or refund of sales or use taxes paid to any other jurisdiction.

(7) As used in this section:

(a) "Advertising and promotional direct mail" means direct mail the primary purpose of which is to attract public attention to a product, service, person, business, or organization, or to attempt to sell, popularize, or secure financial support for a product, service, person, business, or organization.

(b) "Other direct mail" means any direct mail that is not advertising and promotional direct mail regardless of whether advertising and promotional direct mail is included in the same mailing. Other direct mail includes, but is not limited to, any of the following:

(i) Transactional direct mail that contains personal information specific to the addressee such as invoices, bills, statements of account, and payroll advices.

(ii) Any legally required mailings such as privacy notices, tax reports, and stockholder reports.

(iii) Any other nonpromotional direct mail delivered to existing or former shareholders, customers, employees, or agents such as newsletters and informational pieces.

History: Add. 2016, Act 160, Eff. Sept. 7, 2016



Section 205.104 Repealed. 2008, Act 439, Imd. Eff. Jan. 9, 2009.



Section 205.104a Inventory and records; maintenance; preservation; tax liability; failure to file return or preserve records; tax assessment; basis; indirect audit; burden of proof; blanket exemption; "indirect audit procedure" and "sufficient records" defined.

Sec. 14a.

(1) A person in the business of selling tangible personal property and liable for any tax under this act shall keep in a paper, electronic, or digital format an accurate and complete beginning and annual inventory and purchase records of additions to inventory, complete daily sales records, receipts, invoices, bills of lading, and all pertinent documents in a form the department requires. If an exemption from use tax is claimed by a person because the sale is for resale at retail, a record shall be kept of the sales tax license number if the person has a sales tax license. These records shall be retained for a period of 4 years after the tax imposed under this act to which the records apply is due or as otherwise provided by law.

(2) If the department considers it necessary, the department may require a person, by notice served upon that person, to make a return, render under oath certain statements, or keep certain records the department considers sufficient to show whether or not that person is liable for the tax under this act.

(3) A person knowingly making a sale of tangible personal property for the purpose of resale at retail to another person not licensed under this act is liable for the tax imposed under this act unless the transaction is exempt under the provisions of section 4i.

(4) If a taxpayer fails to file a return or to maintain or preserve sufficient records as prescribed in this section, or the department has reason to believe that any records maintained or returns filed are inaccurate or incomplete and that additional taxes are due, the department may assess the amount of the tax due from the taxpayer based on an indirect audit procedure or any other information that is available or that may become available to the department. That assessment is considered prima facie correct for the purpose of this act and the burden of proof of refuting the assessment is upon the taxpayer. An indirect audit of a taxpayer under this subsection shall be conducted in accordance with 1941 PA 122, MCL 205.1 to 205.31, and the standards published by the department under section 21 of 1941 PA 122, MCL 205.21, and shall include all of the following elements:

(a) A review of the taxpayer's books and records. The department may use an indirect method to test the accuracy of the taxpayer's books and records.

(b) Both the credibility of the evidence and the reasonableness of the conclusion shall be evaluated before any determination of tax liability is made.

(c) The department may use any method to reconstruct income, deductions, or expenses that is reasonable under the circumstances. The department may use third-party records in the reconstruction.

(d) The department shall investigate all reasonable evidence presented by the taxpayer refuting the computation.

(5) If a taxpayer has filed all the required returns and has maintained and preserved sufficient records as required under this section, the department shall not base a tax deficiency determination or assessment on any indirect audit procedure unless the department has a documented reason to believe that any records maintained or returns filed are inaccurate or incomplete and that additional taxes are due.

(6) For purposes of this act, exemption certificate includes a blanket exemption certificate on a form prescribed by the department that covers all exempt transfers between the taxpayer and the buyer for a period of 4 years or for a period of less than 4 years as stated on the blanket exemption certificate if that period is agreed to by the buyer and taxpayer.

(7) As used in this section:

(a) "Indirect audit procedure" is an audit method that involves the determination of tax liabilities through an analysis of a taxpayer's business activities using information from a range of sources beyond the taxpayer's declaration and formal books and records.

(b) "Sufficient records" means records that meet the department's need to determine the tax due under this act.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009 ;-- Am. 2014, Act 109, Imd. Eff. Apr. 10, 2014



Section 205.104b Exemption claimed by purchaser; duties of seller.

Sec. 14b.

(1) If an exemption from the tax under this act is claimed, the seller shall obtain identifying information of the purchaser and the reason for claiming the exemption at the time of the purchase or at a later date. The seller shall obtain the same information for a claimed exemption regardless of the medium in which the transaction occurred.

(2) A seller shall use a standard format for claiming an exemption electronically as adopted by the governing board under the streamlined sales and use tax agreement.

(3) A purchaser is not required to provide a signature to claim an exemption under this act unless a paper exemption form is used.

(4) A seller shall maintain a proper record of all exempt transactions and shall provide them when requested by the department.

(5) A seller who complies with the requirements of this section is not liable for the tax under this act if a purchaser improperly claims an exemption. A purchaser who improperly claims an exemption is liable for the tax due under this act. This subsection does not apply if a seller does any of the following:

(a) Fraudulently fails to collect the tax under this act.

(b) Solicits a purchaser to make an improper claim for exemption.

(c) Accepts an exemption form when the purchaser claims an entity-based exemption if both of the following occur:

(i) The subject of the transaction sought to be covered by the exemption form is actually received by the purchaser at a location operated by the seller.

(ii) The state in which the location operated by the seller is located provides an exemption form that clearly and affirmatively indicates that the claimed exemption is not available in that state.

(6) A seller who obtains a fully completed exemption form or captures the relevant data elements as outlined in this section within 120 days after the date of sale is not liable for the tax under this act.

(7) If the seller has not obtained an exemption form or all relevant data elements, the seller may either prove that the transaction was not subject to the tax under this act by other means or obtain a fully completed exemption form from the purchaser, by the later of the following:

(a) 120 days after a request by the department.

(b) The date an assessment becomes final.

(c) The denial of a claim for refund.

(d) In the instance of a credit audit, the issuance of an audit determination letter or informal conference decision and order of determination.

(e) The date of a final order of the court of claims or the Michigan tax tribunal, as applicable, with respect to an assessment, order, or decision of the department.

(8) The department may, in its discretion, allow a seller additional time to comply with subsection (7).

(9) A seller is not liable for the tax under this act if the seller obtains a blanket exemption form for a purchaser with which the seller has a recurring business relationship. Renewals of blanket exemption forms or updates of exemption form information or data elements are not required if there is a recurring business relationship between the seller and the purchaser. For purposes of this section, a recurring business relationship exists when a period of not more than 12 months elapses between sales transactions.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2008, Act 439, Imd. Eff. Jan. 9, 2009 ;-- Am. 2015, Act 252, Imd. Eff. Dec. 23, 2015



Section 205.105 Failing to register; penalty.

Sec. 15.

Any seller who fails to register with the department as required under this act, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined the sum of $25.00 for each day such failure, neglect or refusal to so register continues after notice to such seller from the department that he is required to register under this act.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.105 ;-- Am. 1949, Act 273, Eff. July 1, 1949



Section 205.106 Seller's failure to comply with act; penalty.

Sec. 16.

Any seller who fails, neglects or refuses to collect the tax as required by this act, or fails, neglects or refuses to comply with the provisions of this act, or excepting as expressly authorized pursuant to this act, refunds, remits or rebates to a consumer, either directly or indirectly and by whatsoever means, all or any part of the tax levied by this act, or makes in any form of advertising, verbal or otherwise, any statements which might imply he is absorbing the tax or paying the tax for the consumer by an adjustment of prices or at a price including the tax, or in any other manner whatsoever, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not less than $100.00 nor more than $500.00, and upon conviction for a second or subsequent offense shall be fined not less than $500.00 nor more than $5,000.00, or imprisoned in the county jail not more than 1 year, or by both such fine and imprisonment in the discretion of the court.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.106 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959



Section 205.107 Computation of tax amount; rounding up to whole cent.

Sec. 17.

Beginning not later than January 1, 2006, in determining the amount of the tax under this act, the seller shall compute the tax to the third decimal place and round up to a whole cent when the third decimal place is greater than 4 or round down to a whole cent when the third decimal place is 4 or less.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.108 Consumer's failure to comply with act; making false statement; penalty.

Sec. 18.

Any consumer who refuses to pay the tax as required by this act, or refuses to comply with the provisions of this act, or makes to the seller a false statement or certificate indicating that the storage, use or consumption is not subject to the tax herein imposed, shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500.00 nor more than $5,000.00, or imprisoned in the county jail not more than 1 year, or by both such fine and imprisonment in the discretion of the court.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.108 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959



Section 205.109 Collection or payment of tax; benefit to state, authority, and metropolitan areas.

Sec. 19.

(1) The tax collected by the seller from the consumer or lessee under this act is for the benefit of this state, the authority, and the metropolitan areas of this state, including, but not limited to, local communities within the metropolitan areas. A person other than this state, the authority, and the metropolitan areas of this state shall not derive a benefit from the collection or payment of this tax.

(2) The legislature finds and declares that the purpose of the amendatory act that added this subsection is modernizing the tax system to help small businesses grow and create jobs in this state.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004 ;-- Am. 2014, Act 80, Eff. Jan. 1, 2015



Section 205.110 Sourcing requirements.

Sec. 20.

(1) For sourcing a sale subject to tax under this act, the following apply:

(a) If a product is received by the purchaser at a business location of the seller, the sale is sourced to that business location.

(b) If a product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where the product is received by the purchaser or the purchaser's designee, including the location indicated by instructions for delivery to the purchaser, known to the seller.

(c) If subdivision (a) or (b) does not apply, the sale is sourced to the location indicated by an address for the purchaser available from the seller's business records maintained in the ordinary course of the seller's business, provided use of the address does not constitute bad faith.

(d) If subdivisions (a) through (c) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained at the completion of the sale, including the address of the purchaser's payment instrument if no other address is available, provided use of the address does not constitute bad faith.

(e) If subdivisions (a) through (d) do not apply or the seller has insufficient information to apply subdivisions (a) through (d), the sale will be sourced to the location indicated by the address from which the tangible personal property was shipped or from which the computer software delivered electronically was first available for transmission by the seller.

(2) For sourcing the lease or rental of tangible personal property, other than property included in subsection (3) or (4), subject to tax under this act, the following apply:

(a) For a lease or rental requiring recurring periodic payments, the first payment is sourced in the same manner provided for a sale in subsection (1). Subsequent payments shall be sourced to the primary property location for each period covered by the payment as indicated by the address of the property provided by the lessee and available to the lessor from the lessor's records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location is not considered altered by intermittent use at different locations such as business property that accompanies employees on business trips or service calls.

(b) For a lease or rental not requiring recurring periodic payments, the payment is sourced in the same manner provided for a sale in subsection (1).

(3) For sourcing the lease or rental of motor vehicles, trailers, semitrailers, or aircraft that are not transportation equipment, the following apply:

(a) For a lease or rental requiring recurring periodic payments, each payment is sourced to the primary property location as indicated by the address of the property provided by the lessee and available to the lessor from the lessor's records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location is not considered altered by intermittent use at a different location.

(b) For a lease or rental not requiring recurring periodic payments, the payment is sourced in the same manner provided for a sale in subsection (1).

(4) The lease or rental of transportation equipment shall be sourced in the same manner provided for a sale in subsection (1).

(5) Subsections (2) and (3) do not affect the imposition or computation of the tax under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, on leases or rentals based on a lump-sum or accelerated basis or on the acquisition of property for lease.

(6) As used in this section:

(a) “Receive” and “receipt” mean 1 or more of the following but exclude possession by a shipping company on behalf of the purchaser:

(i) Taking possession of tangible personal property.

(ii) Making first use of services.

(b) “Transportation equipment” means 1 or more of the following:

(i) Locomotives and railcars utilized for the carriage of persons or property in interstate commerce.

(ii) Trucks and truck-tractors with a gross vehicle weight rating of 10,001 pounds or greater, trailers, semitrailers, or passenger buses, which are registered through the international registration plan and operated under authority of a carrier authorized and certificated by the United States department of transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.

(iii) Aircraft operated by air carriers authorized and certificated by the United States department of transportation or other federal or foreign authority to transport air cargo or passengers in interstate or foreign commerce.

(iv) Containers designed for use on or component parts attached or secured to the equipment included in subparagraphs (i) to (iii).

(7) A person may deviate from the sourcing requirements under this section as provided in section 12 or 13.

History: Add. 2004, Act 172, Eff. Sept. 1, 2004



Section 205.111 Deposit and disbursement of money; definitions.

Sec. 21.

(1) Except as provided in subsections (2), (3), (4), and (5), all money received and collected under this act shall be deposited by the department of treasury in the state treasury to the credit of the general fund, to be disbursed only by appropriations by the legislature.

(2) The collections from the use tax imposed at the additional rate of 2% approved by the electors March 15, 1994 shall be deposited in the state school aid fund established in section 11 of article IX of the state constitution of 1963.

(3) From the money received and collected under this act for the state share, an amount equal to all revenue lost under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and all revenue lost from basic school operating mills as a result of the exemption of personal property under sections 9m, 9n, and 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o, as determined by the department, shall be deposited into the state school aid fund established by section 11 of article IX of the state constitution of 1963. Funds deposited into the state school aid fund under this subsection shall not include the portion of the state share of the use tax imposed at the additional rate of 2% approved by the electors of this state on March 15, 1994 and dedicated for aid to schools under subsection (2).

(4) Money received and collected under this act for the local community stabilization share is not state funds, shall not be credited to the state treasury, and shall be transmitted to the authority for deposit in the treasury of the authority, to be disbursed by the authority only as authorized under the local community stabilization authority act. The local community stabilization share is a local tax, not a state tax, and money received and collected for the local community stabilization share is money of the authority and not money of this state.

(5) Beginning October 1, 2016 and the first day of each calendar quarter thereafter, from the money received and collected under this act for the state share, an amount equal to the collections for the calendar quarter that is 2 calendar quarters immediately preceding the current calendar quarter of the tax imposed under this act at the additional rate of 2% approved by the electors on March 15, 1994 from the use, storage, or consumption of aviation fuel shall be distributed as follows:

(a) An amount equal to 35% of the collections of the tax imposed at a rate of 2% on the use, storage, or consumption of aviation fuel shall be deposited in the state aeronautics fund and shall be expended, on appropriation, only for those purposes authorized in the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208.

(b) An amount equal to 65% of the collections of the tax imposed at a rate of 2% on the use, storage, or consumption of aviation fuel shall be deposited in the qualified airport fund and shall be expended, on appropriation, only for those purposes authorized under section 35 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.35.

(6) The department shall, on an annual basis, reconcile the amounts distributed under subsection (5) during each fiscal year with the amounts actually collected for a particular fiscal year and shall make any necessary adjustments, positive or negative, to the amounts to be distributed for the next successive calendar quarter that begins January 1. The state treasurer or his or her designee shall annually provide to the operator of each qualified airport a report of the reconciliation performed under this subsection. The reconciliation report is subject to the confidentiality restrictions and penalties provided in section 28(1)(f) of 1941 PA 122, MCL 205.28.

(7) As used in this section:

(a) "Aviation fuel" means fuel as that term is defined in section 4 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.4.

(b) "Qualified airport" means that term as defined in section 109 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.109.

(c) "Qualified airport fund" means the qualified airport fund created in section 34(2) of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.34.

(d) "State aeronautics fund" means the state aeronautics fund created in section 34(1) of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.34.

History: 1937, Act 94, Eff. Oct. 29, 1937 ;-- CL 1948, 205.111 ;-- Am. 1949, Act 273, Eff. July 1, 1949 ;-- Am. 1959, Act 263, Eff. Sept. 1, 1959 ;-- Am. 1974, Act 309, Eff. Jan. 1, 1975 ;-- Am. 1987, Act 260, Imd. Eff. Dec. 28, 1987 ;-- Am. 1993, Act 326, Eff. May 1, 1994 ;-- Am. 1994, Act 34, Imd. Eff. Mar. 7, 1994 ;-- Am. 2010, Act 37, Imd. Eff. Mar. 31, 2010 ;-- Am. 2014, Act 80, Eff. Jan. 1, 2015 ;-- Am. 2015, Act 263, Eff. Mar. 22, 2016






Act 301 of 1939 TAXATION OF INTANGIBLE PERSONAL PROPERTY (205.131 - 205.147)

Popular Name: Intangibles Tax Act



Act 122 of 2001 EQUITABLE SALES AND USE TAX ADMINISTRATION ACT (205.151 - 205.167)



Act 175 of 2004 STREAMLINED SALES AND USE TAX REVENUE EQUALIZATION ACT (205.171 - 205.191)

Section 205.171 Short title.

Sec. 1.

This act shall be known and may be cited as the “streamlined sales and use tax revenue equalization act”.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.173 Definitions.

***** 205.173 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 205.173.amended *****

Sec. 3.

As used in this act:

(a) “Department” means the department of treasury.

(b) “Diesel fuel” means that term as defined in section 2(p) of the motor fuel tax act, 2000 PA 403, MCL 207.1002.

(c) “Interstate motor carrier” means a person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and at least 1 other state or Canadian province.

(d) “Person” means an individual, firm, partnership, joint venture, association, social club fraternal organization, municipal or private corporation whether or not organized for profit, company, limited liability company, estate, trust receiver, trustee, syndicate, the United States, this state, country, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(e) “Qualified commercial motor vehicle” means that term as defined in section 1 of the motor carrier fuel tax act, 1980 PA 119, MCL 207.211.

(f) “Sales tax” means the tax levied under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78.

(g) “Tax” includes all taxes, interest, or penalties levied under this act.

(h) “Taxpayer” means a person subject to tax under this act.

(i) “Use tax” means the tax levied under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.173.amended Definitions.

***** 205.173.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 3.

As used in this act:

(a) "Alternative fuel" means that term as defined in section 151 of the motor fuel tax act, 2000 PA 403, MCL 207.1151.

(b) "Department" means the department of treasury.

(c) "Diesel fuel" means that term as defined in section 2 of the motor fuel tax act, 2000 PA 403, MCL 207.1002.

(d) "Gallon equivalent" means that term as defined in section 151 of the motor fuel tax act, 2000 PA 403, MCL 207.1151.

(e) "Gasoline" means that term as defined in section 3 of the motor fuel tax act, 2000 PA 403, MCL 207.1003.

(f) "Interstate motor carrier" means a person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and at least 1 other state or Canadian province.

(g) "Motor fuel" means diesel fuel and gasoline.

(h) "Person" means an individual, firm, partnership, joint venture, association, social club fraternal organization, municipal or private corporation whether or not organized for profit, company, limited liability company, estate, trust receiver, trustee, syndicate, the United States, this state, country, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(i) "Qualified commercial motor vehicle" means that term as defined in section 1 of the motor carrier fuel tax act, 1980 PA 119, MCL 207.211.

(j) "Sales tax" means the tax levied under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78.

(k) "Tax" includes all taxes, interest, or penalties levied under this act.

(l) "Taxpayer" means a person subject to tax under this act.

(m) "Use tax" means the tax levied under the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

History: 2004, Act 175, Eff. Sept. 1, 2004 ;-- Am. 2015, Act 177, Eff. Jan. 1, 2017



Section 205.175 Tax on diesel fuel used by interstate motor carrier; rate; credit under international fuel tax agreement.

***** 205.175 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 205.175.amended *****

Sec. 5.

(1) There is levied upon and there shall be collected from every person in this state who is an interstate motor carrier a specific tax for the privilege of using or consuming diesel fuel in a qualified commercial motor vehicle in this state at a cents-per-gallon rate equal to 6% of the statewide average retail price of a gallon of self-serve diesel fuel rounded down to the nearest 1/10 of a cent as determined and certified quarterly by the department. This tax on diesel fuel used by interstate motor carriers in a qualified commercial motor vehicle shall be collected under the international fuel tax agreement.

(2) An interstate motor carrier is entitled to a credit for 6% of the price of diesel fuel purchased in this state and used in a qualified commercial motor vehicle. This credit shall be claimed on the returns filed under the international fuel tax agreement.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.175.amended Tax on motor fuel and alternative fuel used by interstate motor carrier; rate; credit under international fuel tax agreement.

***** 205.175.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 5.

(1) There is levied upon and there shall be collected from every person in this state who is an interstate motor carrier a specific tax for the privilege of using or consuming motor fuel and alternative fuel in a qualified commercial motor vehicle in this state.

(2) For motor fuel upon which the tax imposed under subsection (1) applies, the tax shall be imposed at a cents-per-gallon rate equal to 6% of the statewide average retail price of a gallon of self-serve undyed No. 2 ultra-low sulfur diesel fuel or self-serve unleaded regular gasoline, as applicable, rounded down to the nearest 1/10 of a cent as determined and certified quarterly by the department. This tax on motor fuel used by interstate motor carriers in a qualified commercial motor vehicle shall be collected under the international fuel tax agreement. An interstate motor carrier is entitled to a credit for 6% of the price of motor fuel purchased in this state and used in a qualified commercial motor vehicle. This credit shall be claimed on the returns filed under the international fuel tax agreement.

(3) For alternative fuel upon which the tax imposed under subsection (1) applies, the tax shall be imposed at a cents-per-gallon rate, or cents-per-gallon equivalent rate, as applicable, equal to 6% of the average retail price of a gallon or gallon equivalent, as applicable, of the applicable alternative fuel rounded down to the nearest 1/10 of a cent as determined and certified quarterly by the department. For purposes of this subsection, the average retail price is to be based on the statewide average price of the particular alternative fuel, as determined by the department, unless the department determines that a statewide average is not readily available. If a statewide average is not readily available, the department may use available regional or nationwide average retail pricing information, or when regional or nationwide pricing information cannot be readily obtained, may use the average retail price applicable to gasoline under subsection (2) for compressed natural gas or the average retail price applicable to diesel fuel under subsection (2) for all other types of alternative fuel, with adjustments as the department determines are appropriate to convert gasoline or diesel fuel prices to prices for alternative fuel.

(4) The tax on alternative fuel under subsection (3) used by interstate motor carriers in a qualified commercial motor vehicle shall be collected under the international fuel tax agreement. An interstate motor carrier is entitled to a credit for 6% of the price of alternative fuel purchased in this state and used in a qualified commercial motor vehicle. This credit shall be claimed on the returns filed under the international fuel tax agreement.

History: 2004, Act 175, Eff. Sept. 1, 2004 ;-- Am. 2015, Act 177, Eff. Jan. 1, 2017



Section 205.179 Storing, registering, or transferring ownership of vehicle; tax; exemption; credit.

Sec. 9.

(1) Except as provided in subsection (2), there is levied upon and there shall be collected from every person in this state a specific tax on the privilege of storing, registering, or transferring ownership of any vehicle other than a vehicle stored, registered, or transferred by a new or used vehicle dealer licensed by the department of state, ORV, manufactured housing, aircraft other than a qualified aircraft under section 11, snowmobile, or watercraft in this state at a rate of 6% of the retail dollar value at the time of acquisition as determined by the department of treasury. The tax shall be paid by the transferee. The tax on a vehicle, ORV, snowmobile, and watercraft shall be collected by the secretary of state before the transfer of the vehicle, ORV, snowmobile, or watercraft registration. The tax on an aircraft shall be paid to the department. The tax on manufactured housing shall be collected by the department of consumer and industry services, mobile home commission, or its agent before the transfer of the certificate of title.

(2) A transfer for purposes of resale or a transfer that is exempt under any other exemption under the use tax act is exempt from the tax levied under subsection (1). A transfer subject to tax under the general sales tax act is exempt from the tax levied under subsection (1).

(3) A credit against the tax levied under subsection (1) is allowed for an amount equal to any use tax paid by the taxpayer on the same property. The credit under this section shall not exceed the tax imposed by this act.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.181 Storage, registration, or transfer of aircraft; tax.

Sec. 11.

(1) Except as provided in subsection (2), there is levied upon and there shall be collected from every person in this state a specific tax for the privilege of storing, registering, or transferring ownership in this state of a qualified aircraft at a rate of 6% of the retail value of the aircraft at the time it first enters this state. The transferee shall pay the tax to the department. An aircraft is qualified if it was purchased outside of this state and is used solely for personal, nonbusiness purposes and if 1 of the following applies:

(a) The aircraft is purchased by a person who is not a resident of this state at the time of purchase and is brought into this state more than 90 days after the date of purchase.

(b) The aircraft is purchased by a person who is a resident of this state at the time of purchase and is brought into this state more than 360 days after the date of purchase.

(2) The storage, registration, or transfer of an aircraft for purposes of resale or of an aircraft that is exempt under any other exemption under the use tax act is exempt from the tax levied under subsection (1).

(3) A credit against the tax levied under subsection (1) is allowed in an amount equal to the amount by which any use tax on the aircraft if paid exceeds the amount of the tax under this act, which shall be refunded by the department.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.182 Sale of motor vehicle to group designated by automobile manufacturer; calculation of credit; refund; conditions; reduction in sales tax.

Sec. 12.

(1) For a transaction occurring after December 31, 1999, a taxpayer may calculate a credit and seek a refund from the department under this act in an amount equal to 6% of the consideration received by that taxpayer from an automobile manufacturer to reimburse that taxpayer for a discount or price reduction given on the sale of a motor vehicle to a member of a group designated by an automobile manufacturer as entitled to a price identified on the automobile manufacturer’s invoice to the automobile dealer that the automobile manufacturer requires the automobile dealer to charge that vehicle purchaser, if all of the following conditions are met:

(a) The motor vehicle purchaser was not employed by that automobile manufacturer at the time the discount or price reduction was given.

(b) The taxpayer calculating the credit and seeking the refund did not reimburse himself or herself by adding sales tax on that portion of the sales price received from an automobile manufacturer.

(c) The amount of the credit or refund does not exceed the actual amount of sales tax paid on that portion of the sales price received from an automobile manufacturer by the taxpayer calculating the credit and seeking the refund.

(2) At the option of the taxpayer, the credit and refund provided in this section may be applied to reduce the sales tax due and the procedures implementing those sales tax payment obligations.

History: Add. 2008, Act 436, Imd. Eff. Jan. 9, 2009



Section 205.183 Charges for rooms or lodgings; tax credit.

Sec. 13.

A person who paid a tax under the use tax act may calculate a credit and seek a refund from the department under this act in an amount equal to 6% of an assessment imposed under the convention and tourism marketing act, 1980 PA 383, MCL 141.881 to 141.889, 1974 PA 263, MCL 141.861 to 141.867, the state convention facility development act, 1985 PA 106, MCL 207.621 to 207.640, the regional tourism marketing act, 1989 PA 244, MCL 141.891 to 141.900, 1991 PA 180, MCL 207.751 to 207.759, or the community convention or tourism marketing act, 1980 PA 395, MCL 141.871 to 141.880, that was added to charges for rooms or lodgings subject to tax under section 3a of the use tax act, 1937 PA 94, MCL 205.93a, but not to exceed the actual amount of use tax paid on those assessments.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.184 Sale of auctioned item; tax credit or refund; calculation; definitions.

Sec. 14.

(1) A qualified person who paid a tax under the general sales tax act may calculate a credit and seek a refund from the department equal to 6% of the gross proceeds of a qualified sale of an auctioned item in excess of the fair market value of that auctioned item.

(2) A qualified person may not seek a credit or refund from the department under this section for any portion of a qualified sale of an auctioned item for which a tax under the general sales tax act was collected from the purchaser, unless the tax collected was refunded to the purchaser.

(3) A qualified person seeking a credit or refund under this section shall obtain and retain in its records a certification of fair market value supplied by the donor of an auctioned item on a form prescribed by the department.

(4) At the option of the qualified person, the credit calculated under this section may be applied to reduce the tax due under the general sales tax act, in accordance with the procedures implementing those sales tax payment obligations.

(5) As used in this section:

(a) "General sales tax act" means the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78.

(b) "Qualified person" means an organization not operated for profit that is exempt from federal income tax under section 501(c)(3) or 501(c)(4) of the internal revenue code, 26 USC 501.

(c) "Qualified sale" means a sale made by a qualified person through a charitable auction.

History: Add. 2006, Act 577, Eff. Mar. 4, 2007



Section 205.184a Component, part, or battery for heavy earthmoving equipment; tax credit on core charge attributable to recycling fee, deposit, or disposal fee; refund.

Sec. 14a.

A person who paid sales tax on a core charge attributable to a recycling fee, deposit, or disposal fee for a component, part, or battery for heavy earthmoving equipment may calculate a credit and seek a refund from the department under this act in an amount equal to the sales tax paid.

History: Add. 2010, Act 333, Imd. Eff. Dec. 21, 2010



Section 205.185 Money received and refunds paid; disposition.

Sec. 15.

All money received and refunds paid under the provisions of this act shall be deposited or disbursed in the following manner:

(a) Money received and refunds paid under section 5 of this act shall be deposited or disbursed in accordance with the provisions of section 9 of article IX of the state constitution of 1963.

(b) Money received and refunds paid pursuant to all other sections of this act shall be deposited or disbursed in the same manner as funds are received or paid pursuant to the use tax act.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.187 Administration of taxes; controlling provisions.

Sec. 17.

The taxes imposed by this act shall be administered by the department under 1941 PA 122, MCL 205.1 to 205.31, and this act. If 1941 PA 122, MCL 205.1 to 205.31, and this act conflict, the provisions of this act apply.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.189 Returns; date of filing.

Sec. 19.

Every person required to pay a tax to the department under this act shall file a return in a form prescribed by the department on or before the twentieth day of each month, except as otherwise provided by section 5 of this act. Taxes imposed under this act shall accrue to this state on the last day of each calendar month. To ensure payment or provide a more efficient administration, the department may require and prescribe the filing of returns and payment of the tax for other than monthly periods.

History: 2004, Act 175, Eff. Sept. 1, 2004



Section 205.191 Applying credits and returns to reduce use tax.

Sec. 21.

At the option of the taxpayer, the credits and refunds provided in this act may be applied to reduce the use tax due under the use tax act and the procedures implementing those use tax payment obligations.

History: 2004, Act 175, Eff. Sept. 1, 2004






Act 188 of 1899 MICHIGAN ESTATE TAX ACT (205.201 - 205.256)

Section 205.201 Inheritance tax; taxable transfers; residents; nonresidents; transfer in contemplation of death; presumption; power of appointment; personal property exemption; conditions; exception; exemption of property passing to trustee of trust agreement or deed under terms of contract of insurance; unincorporated foundation; winding up; exemption of foreign benevolent, charitable, religious, or educational entities; reciprocity; effective date of exemption; refund; exemption of transfer to surviving spouse; conditions; definitions.

Sec. 1.

(1) A tax is imposed upon the transfer of any property, real or personal, of the value of $100.00 or over, or of any interest therein or income therefrom, in trust or otherwise, to persons or corporations, not exempt by law in this state from taxation on real or personal property or not heretofore or hereafter existing within this state as incorporated foundations or not heretofore existing within this state as established nonprofit unincorporated foundations operated exclusively for benevolent, charitable, or educational purposes, in the following cases:

(a) When the transfer is by will or by the intestate laws of this state from any person dying seized or possessed of the property while a resident of this state.

(b) When the transfer is by will or intestate law of property within the state, and the decedent was a nonresident of the state at the time of his or her death.

(c) When the transfer is of property made by a resident or by nonresident, when the nonresident's property is within this state, by deed, grant, bargain, sale, or gift made in contemplation of the death of the grantor, vendor, or donor or intended to take effect, in possession or enjoyment at or after such death. Any transfer of a material part of this property in the nature of a final disposition or distribution made by the decedent within 2 years prior to his or her death, except in case of a bona fide sale for a fair consideration in money or money's worth, shall, unless shown to the contrary, be deemed to have been made in contemplation of death within the meaning of this section. The tax shall also be imposed when any such grantee, vendee, or donee becomes beneficially entitled in possession or expectancy to any property or the income of the property by any such transfer, whether made before or after the passage of this act.

(d) Whenever any person or persons, corporation or association, whether voluntary or organized pursuant to law, shall exercise a power of appointment derived from any disposition of property made either before or after the passage of this act, the appointment when made shall be deemed a transfer taxable under this act in the same manner as though the property to which the appointment relates belonged absolutely to the donee of the power and had been bequeathed or devised to the donee by will; and whenever any person or persons, corporation or association, whether voluntary or organized pursuant to law, possessing such a power of appointment so derived shall omit or fail to exercise the power of appointment within the time provided, in whole or in part, a transfer taxable under this act shall be deemed to take place to the extent of the omission or failure, in the same manner as though the person or persons, corporation or association thereby becoming entitled to the possession or enjoyment of the property to which the power related had succeeded thereto by a will of the donee of the power failing to exercise the power, taking effect at the time of the omission or failure. This subdivision is construed so that the exercise of a power of appointment or the omission or failure to exercise a power of appointment does not constitute a taxable transfer under this act if the transfer, by the donor of the power, of the property to which the appointment relates is not described within subdivision (a), (b), or (c).

(2) Notwithstanding subsection (1), a tax shall not be imposed in respect of personal property, except tangible personal property having an actual situs in this state, if 1 of the following apply:

(a) The transferor at the time of the transfer was a resident of a state or territory of the United States, or of any foreign country, which at the time of the transfer did not impose a transfer tax or death tax of any character in respect of personal property of residents of this state, except tangible personal property having an actual situs in that state or territory or foreign country.

(b) If the laws of the state, territory, or country of residence of the transferor at the time of the transfer contained a reciprocal exemption provision under which nonresidents were exempted from transfer taxes or death taxes of every character in respect of personal property, except tangible personal property having an actual situs therein, provided the state, territory, or country of residence of such nonresidents allowed a similar exemption to residents of the state, territory, or country of residence of the transferor. For the purposes of this section the District of Columbia and possessions of the United States shall be considered territories of the United States. As used in this subsection, “foreign country” and “country” mean both any foreign country and any political subdivision of that country, and either of them of which the transferor was domiciled at the time of his or her death. For the purposes of this section, “tangible personal property” shall be construed to exclude all property commonly classed as intangible personal property, such as deposits in banks, mortgages, debts, receivables, shares of stock, bonds, notes, credits, evidences of an interest in property, evidences of debt, and like incorporeal personal property.

(3) Notwithstanding subsection (1), a tax shall not be imposed in respect of property passing to a trustee or trustees of any trust agreement or trust deed heretofore or hereafter executed by a resident or nonresident decedent by virtue of or under the terms and provisions of any contract or contracts of insurance heretofore or hereafter in force, insuring the life of such decedent, and paid or payable at or after the death of the decedent to the trustee or trustees for the benefit of a beneficiary or beneficiaries having any present or future, vested, contingent, or defeasible interest under such trust deed or trust agreement.

(4) If an unincorporated foundation provided tax exempt status by subsection (1) ceases to operate if its funds are diverted from the lawful purposes of its organization, or if it becomes unable to lawfully serve its purposes, the legislature may by law provide for the winding up of its affairs and for the conservation and disposition of its property, in such way as may best promote and perpetuate the purposes for which the unincorporated foundation was originally organized.

(5) Every transfer to any corporation, society, institution, or person or persons, or association of persons for benevolent, charitable, religious, or educational purposes, organized, existing, or operating under the laws of or within a state or territory of the United States, other than this state, or of the District of Columbia, also shall be exempt from taxation under this act, if at the date of the transfer which, excepting as to gifts by living persons, shall be deemed to be the date of decedent's death, the laws of the state or territory or of the District of Columbia, under which such corporation, society, institution, person or persons, or association of persons was organized, existing, or operating did not impose a death tax of any character in respect to property transferred to such a corporation, society, institution, person or persons, or association of persons organized, existing, or operating under the laws of or within this state, or if at the date of the transfer the laws of the state or territory or of the District of Columbia contained a reciprocal provision under which such a transfer to such a corporation, society, institution, person or persons, or association of persons organized, existing, or operating under the laws of or within another state or territory or of the District of Columbia were exempted from death taxes of every character, if the other state or territory or of the District of Columbia allowed a similar exemption to such a corporation, society, institution, person or persons, or association of persons organized, existing, or operating under the laws of another state or territory or of the District of Columbia.

The exemption provided in this subsection shall be effective with respect to transfers from decedents whose death occurred on or after May 1, 1950. Any tax previously paid on transfers made exempt by this subsection shall be refunded.

(6) Notwithstanding subsection (1), but subject to subsection (7), if the decedent dies after December 31, 1982 and if the decedent makes or has made a transfer otherwise subject to tax under this act to the surviving spouse of the decedent or to the surviving spouse of the decedent and another person or persons, and if this transfer qualifies for the marital deduction for purposes of the federal estate tax in the estate of the decedent or if this transfer would have qualified for the federal estate tax marital deduction if the transfer had been included in the gross estate of the decedent for purposes of the federal estate tax, the transfer, using values as finally determined for purposes of this act, shall be exempt from taxation under this act.

(7) The exemption provided by subsection (6) shall be subject to the following:

(a) On the death of the first spouse to die, if the executor properly elects to treat a transfer or specific portion of a transfer as qualified terminable interest property, then on the death of the surviving spouse, the transfer of qualified terminable interest property, using values on the death of the surviving spouse, shall be considered a transfer of the surviving spouse subject to subsection (1). For purposes of determining tax rates and exemptions applicable to such transfer, the relationship of each successor on the death of the surviving spouse shall be to the spouse to which the successor bears the closer relationship, and other transfers from the surviving spouse to such successors shall be taken into account first. If the executor is not required by federal law to file a federal estate tax return, the provisions in this subsection will apply if the executor makes an irrevocable election to have them apply on or before 9 months after the date of decedent's death, and files such election on or before that date with the revenue division of the department of treasury.

(b) If a transfer to the surviving spouse, or to the surviving spouse and other persons, is of an interest in a group of assets not all of which are subject to tax under this act, for purposes of the application of subsection (6), on the death of the first spouse to die, the surviving spouse or the surviving spouse and others persons, shall be considered to have received a pro rata portion of the group of assets in the same proportion that the value of that portion of the group of assets not subject to tax under this act bears to the value of the entire group of assets.

(8) For purposes of subsections (6) and (7):

(a) “Executor” means that term as defined by section 2203 of the internal revenue code.

(b) “Qualified terminable interest property” means a transfer or a specific portion of a transfer which the executor elects to treat as qualified terminable interest property, as that term is defined by section 2056(b)(7) of the internal revenue code, for purposes of the federal estate tax or for purposes of subsection (7), to the extent subsections (6) and (7) apply to the transfer or specific portion of the transfer.

(c) The inheritance tax imposed on the estate of the surviving spouse with respect to qualified terminable interest property shall be paid from qualified terminable interest property unless the surviving spouse's will specifically provides otherwise.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14524 ;-- Am. 1919, Act 148, Eff. Aug. 14, 1919 ;-- Am. 1923, Act 257, Eff. Aug. 30, 1923 ;-- Am. 1929, Act 231, Imd. Eff. May 21, 1929 ;-- CL 1929, 3672 ;-- Am. 1941, Act 302, Eff. Jan. 10, 1942 ;-- CL 1948, 205.201 ;-- Am. 1949, Act 177, Eff. Sept. 23, 1949 ;-- Am. 1951, Act 75, Imd. Eff. May 28, 1951 ;-- Am. 1962, Act 168, Eff. Mar. 28, 1963 ;-- Am. 1982, Act 351, Imd. Eff. Dec. 21, 1982 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992



Section 205.201a Death taxes of estates of non-resident decedents; executor or administrator; duties; filing and form of proof; notice to domiciliary state; final account; applicability; construction.

Sec. 1a.

(1) The terms “death tax” and “death taxes”, as used in the 5 following subsections, include inheritance, succession, transfer and estate taxes and any taxes levied against the estate of a decedent upon the occasion of his or her death.

(2) Before the expiration of 18 months after the qualification in any probate court in this state of any executor of the will or administrator of the estate of any non-resident decedent, the executor or administrator shall file with the court proof that all death taxes, together with interest or penalties on those taxes, which are due to the state of domicile of the decedent, or to any political subdivision, have been paid or secured, or that no taxes, interest, or penalties are due, as the case may be, unless it appears that letters testamentary or of administration have been issued on the estate of the decedent in the state of his or her domicile, in subsections (3), (4), (5), or (6), called the domiciliary state.

(3) The proof required by subsection (2) may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state. If that proof has not been filed within the time limited in subsection (2), and if within that time it does not appear that letters testamentary or of administration have been issued in the domiciliary state, the register of probate shall immediately upon the expiration of the time notify by mail the official or body of the domiciliary state charged with the administration of the death tax laws with respect to that estate, and shall state in the notice so far as is known to him or her the name, date of death, and last domicile of the decedent, the name and address of each executor or administrator, a summary of the values of the real estate, tangible personalty, and intangible personalty, wherever situated, belonging to the decedent at the time of his or her death, and the fact that the executor or administrator has not filed the proof required in subsection (2). The register shall attach to the notice a plain copy of the will and codicils of the decedent, if he or she died testate, or, if he or she died intestate, a list of his or her heirs and next of kin, so far as is known to such register. Within 60 days after the mailing of the notice the official or body charged with the administration of the death tax laws of the domiciliary state may file with the probate court in this state a petition for an accounting in the estate, and the official or body of the domiciliary state shall, for the purposes of this section, be a party interested for the purpose of petitioning the probate court for the accounting. If the petition is filed within 60 days, the probate court shall order an accounting. When the accounting is filed and approved, the probate court shall decree either the payment of any tax found to be due to the domiciliary state or subdivision of that state or the remission to a fiduciary, appointed or to be appointed by the probate court or other court charged with the administration of estates of decedents of the domiciliary state, of the balance of the intangible personalty after the payment of creditors and expenses of administration in this state.

(4) No final account of an executor or administrator of a non-resident decedent shall be allowed unless 1 of the following applies:

(a) Proof has been filed as required by subsection (2).

(b) Notice under subsection (3) has been given to the official or body charged with the administration of the death tax laws of the domiciliary state, and either of the following applies:

(i) That official or body has not petitioned for an accounting under subsection (3) within 60 days after the mailing of the notice.

(ii) An accounting has been had under subsection (3), a decree has been made upon the accounting, and it appears that the executor or administrator has paid the sums and remitted such securities, if any, as he was required to pay or remit by such decree.

(c) It appears that letters testamentary or of administration have been issued by the domiciliary state and that no notice has been given under subsection (3).

(5) Subsections (1) to (4), inclusive, shall apply to the estate of a non-resident decedent, only in case the laws of the domiciliary state contain a provision, of any nature or however expressed, whereby this state is given reasonable assurance, as finally determined by the state treasurer, of the collection of its death taxes, interest and penalties from the estates of decedents dying domiciled in this state, when the estates are administered in whole or in part by a probate court, or other court charged with the administration of estates of decedents, in such other state.

(6) Subsections (1) to (5) shall be liberally construed in order to ensure that the domiciliary state of any non-resident decedent whose estate is administered in this state shall receive any death taxes, together with interest and penalties thereon, due to it from the estate of the decedent.

History: Add. 1937, Act 76, Eff. Oct. 29, 1937 ;-- CL 1948, 205.201a ;-- Am. 2002, Act 347, Imd. Eff. May 23, 2002



188-1899-EXCEPTIONS-AND-LIMITATI EXCEPTIONS AND LIMITATIONS. (205.202...205.202e)

Section 205.202 Tax on certain transfers of property; exemptions; tax rate on excess; exemption applicable to beneficiary's interest; allowance granted by court order to widow or family of decedent; tax rate in cases other than those specified; exemption on transfer of property or ownership of family-owned business.

Sec. 2.

(1) Where the persons entitled to a beneficial interest in the property are the grandfather, grandmother, father, mother, husband, wife, child, legally adopted child, stepchild, brother, sister, wife or widow of a son, or the husband or widower of a daughter of the decedent grantor, donor, or vendor, or for the use of a person to whom the decedent grantor, donor, or vendor stood in the mutually acknowledged relation of a parent, if the relationship began at or before the child's seventeenth birthday and continued until the death of the decedent grantor, donor, or vendor, or to or for the use of a lineal descendant of or a lineal descendant of a stepchild of the decedent grantor, donor, or vendor, the transfer of property of the clear market value of $10,000.00 or for a decedent who dies after December 31, 1992 but before January 1, 1994, $15,000.00, for a decedent who dies after December 31, 1993 but before January 1, 1995, $25,000.00, or, for a decedent who dies after December 31, 1994, $50,000.00 is exempt from all taxation under this act.

(2) Where the transfer is to a husband or wife the transfer of property of the clear market value of $65,000.00 shall be exempt from all taxation under this act. If property is not transferred to a minor child or children, the widow shall be entitled to an additional exemption of $5,000.00 for each child to whom property is not transferred.

(3) If the clear market value of the property transferred to each of the persons included in the classes specified in subsection (1) exceeds the exemptions specified, the exemptions shall first be deducted from the value of the property. When the clear market value of the property does not exceed $50,000.00 before deducting the exemptions, the transfer of the property in excess of the exemptions and up to $50,000.00 shall be taxed at the rate of 2% of the clear market value of the property. When the clear market value of the property exceeds $50,000.00 the excess over exemptions of the first $50,000.00 shall be taxed as provided in this subsection and the transfer of that portion of the property in excess of $50,000.00 and up to $250,000.00 shall be taxed at the rate of 4% of the clear market value of the property. The transfer of that portion of the property in excess of $250,000.00 and up to $500,000.00 shall be taxed at the rate of 7% of the clear market value of the property. The transfer of that portion of the property in excess of $500,000.00 and up to $750,000.00 shall be taxed at the rate of 8% of the clear market value of the property. The transfer of that portion of the property in excess of $750,000.00 shall be taxed at the rate of 10% of the clear market value of the property.

(4) The exemptions of section 1 and subsections (1), (2), and section 2d shall apply and be granted to each beneficiary's interest in the property, and not to the entire estate of a decedent. A deduction or exemption from the tax shall not be made for an allowance granted by the order of a court for the maintenance and support of the widow or family of a decedent pending the administration of the estate when there is income from the estate accruing after death, which is available to pay the allowance, or for a longer period than 1 year, or for a greater amount than is actually used and expended for the maintenance and support of the widow or family for 1 year.

(5) Except as provided in this act, in cases other than those specified in subsection (3), the tax shall be at the rate of 12% upon the clear market value of the property transferred not exceeding $50,000.00, 14% upon all in excess of $50,000.00 and up to $500,000.00, and 17% upon all in excess of $500,000.00.

(6) For the estate of a decedent who dies after December 31, 1992, a tax is not imposed under this section on the transfer of any property, real or personal, of a family-owned business or the transfer of the ownership of a family-owned business to a qualified heir or heirs.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1913, Act 30, Eff. Aug. 14, 1913 ;-- Am. 1915, Act 198, Eff. Aug. 24, 1915 ;-- CL 1915, 14525 ;-- Am. 1919, Act 148, Eff. Aug. 14, 1919 ;-- Am. 1923, Act 257, Eff. Aug. 30, 1923 ;-- Am. 1925, Act 380, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 35, Imd. Eff. Apr. 8, 1929 ;-- CL 1929, 3673 ;-- Am. 1935, Act 161, Imd. Eff. June 6, 1935 ;-- CL 1948, 205.202 ;-- Am. 1971, Act 55, Imd. Eff. July 6, 1971 ;-- Am. 1978, Act 628, Imd. Eff. Jan. 6, 1979 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992 ;-- Am. 1993, Act 54, Imd. Eff. June 3, 1993



Section 205.202a Additional estate tax; purpose and construction of section; tax on generation-skipping transfers; “federal estate tax” defined.

Sec. 2a.

(1) If the total of inheritance taxes levied and imposed by this act upon the inheritance or transfers of property of a resident or nonresident decedent does not equal or exceed the maximum credit for state death taxes allowable to the estate of the decedent against the federal estate tax imposed with respect thereto, there is levied and imposed an additional estate tax that is equal to the differences between the maximum credit allowed and the tax otherwise imposed by this act.

(2) A proper reduction of the amount of tax levied under subsection (1) shall be made on account of any real and tangible personal property located outside this state that is a part of the gross transfers of a resident decedent.

(3) The tax levied under subsection (1) upon the transfers of nonresident decedents shall be that proportion of the total tax as the gross property within this state bears to the gross property of the decedent wherever located.

(4) The purpose of this section is to obtain the maximum benefit of the credit allowed under the provisions of the federal estate tax and it shall be liberally construed to effect this purpose.

(5) The additional tax shall be levied and assessed upon the transfers and against the interests of beneficiaries liable for inheritance taxes, who would be liable to pay the federal estate tax before deducting the credit. The person required to file the federal estate tax return shall file a duplicate of the federal return and all adjustments, corrections, and the final determination of that return with the probate court. Upon the final determination of the federal estate tax and the maximum credit allowable, appropriate adjustment shall be made to any partial or interim inheritance tax determinations or orders.

(6) A tax is imposed upon every generation-skipping transfer in which the original transferor is a resident of this state at the date of the transfer by the original transferor. The tax is equal to the maximum allowable federal credit under the internal revenue code for state generation-skipping transfer taxes paid to the states. This tax shall be reduced by the amount of all generation-skipping taxes paid to states other than this state, which amount shall not exceed an amount equal to the proportional share of that maximum allowable federal credit that the gross value of all transferred real and tangible personal property subject to generation-skipping transfer taxes located in states other than this state bears to the gross value of all transferred property subject to generation-skipping taxes wherever located. A tax is imposed upon every generation-skipping transfer in which the original transferor is not a resident of this state at the date of the transfer by the original transferor but in which the property transferred includes real or tangible personal property located in this state. The tax is an amount equal to the proportional share of the maximum allowable federal credit under the internal revenue code for state generation-skipping transfer taxes paid to the states that the gross value of all transferred real and tangible personal property subject to generation-skipping transfer taxes located in this state bears to the gross value of all transferred property subject to generation-skipping transfer taxes wherever located. The time for the filing of the return and the due date of the taxes under this subsection are the same as the filing of the return date and due date of the federal generation-skipping transfer tax provided for in the internal revenue code.

(7) “Federal estate tax” means the tax levied and imposed under the provisions of the internal revenue code, in effect on the date of death of the decedent.

History: Add. 1971, Act 55, Imd. Eff. July 6, 1971 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992 ;-- Am. 1993, Act 54, Imd. Eff. June 3, 1993



Section 205.202b Repealed. 1971, Act 55, Imd. Eff. July 6, 1971.



Section 205.202c Amount received by surviving spouse pursuant to survivor benefit plan, annuity, retirement plan, or pension.

Sec. 2c.

An amount received by a surviving spouse as a result of the death of a decedent pursuant to a survivor benefit plan, an annuity, retirement plan, or pension shall not be subject to the tax imposed by this act.

History: Add. 1978, Act 357, Imd. Eff. July 20, 1978



Section 205.202d Tax on transfer of qualified farm real property to qualified heir; exemption conditioned on execution of farmland development rights agreement; election to defer taxes due; affidavit; powers and duties of probate judge; sale of real property or ceasing to use real property for agricultural use; notice; amount due state; applicability of subsections (1) to (5) and (7); exemption under MCL 205.202.

Sec. 2d.

(1) The transfer of qualified farm real property to the qualified heir shall be exempt in the amount of 50% of the clear market value from all taxation under this act if the qualified heir executes a farmland development rights agreement pursuant to part 361 (farmland and open space preservation) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.36101 to 324.36117 of the Michigan Compiled Laws. The qualified heir who is party to an executed farmland development rights agreement may elect to defer the balance of the taxes due under this act on the transfer of qualified farm real property for a period of 10 years without penalty or interest. The executor, administrator, or trustee of the estate and the qualified heir may make the election provided by this subsection by filing an affidavit with the judge of probate, which shall be made in the time and manner and with the content prescribed by the judge of probate. The judge of probate shall consider all of the following:

(a) Whether both the executor, administrator, or trustee of the estate and the qualified heir have made the election provided by this subsection by filing an affidavit within the prescribed time and manner.

(b) Whether the proposed transfer is to a qualified heir as defined in section 21.

(c) Whether the proposed transfer is of qualified farm real property as defined in section 21.

(2) The judge of probate may request assistance from either the soil conservation district agency or the state land use agency in finding if the real property in question is farmland. If the judge of probate finds all of the factors described in subsection (1), the judge of probate shall issue an order which shall suspend for a period of 6 months the payment of any tax imposed by this act, authorize the transfer of the qualified farm real property to the qualified heir, and require the qualified heir of the qualified farm real property to apply for a farmland development rights agreement pursuant to part 361 of Act No. 451 of the Public Acts of 1994 within 30 days after the date of the order. The judge of probate shall notify the state land use agency in the department of natural resources of this order. If the qualified heir fails to apply for a farmland development rights agreement, the tax imposed by this act shall be immediately due and there shall be added the maximum penalty and interest allowed in section 4 and any costs the judge of probate considers appropriate for this failure. The procedures, provisions and terms of a farmland development rights agreement shall be consistent with part 361 of Act No. 451 of the Public Acts of 1994. If the state land use agency either executes on behalf of the state a farmland development rights agreement or rejects an application for that agreement, it shall notify the judge of probate. Beginning 10 years after the effective date of the farmland development rights agreement, the 50% exemption for qualified farm real property provided by subsection (1) shall be a permanent exemption if the requirements of the farmland development rights agreement are satisfied under part 361 of Act No. 451 of the Public Acts of 1994. If the owner of record of real property subject to a farmland development rights agreement either sells the real property or ceases to use the real property for an agricultural use, the owner of record shall immediately notify the state land use agency and the commissioner of revenue of the sale or the nonagricultural use in form and content as prescribed by each.

(3) If real property subject to a farmland development rights agreement is sold by the owner of record within 5 years after the effective date of the agreement, the following amount shall be immediately due to the state by the seller:

(a) Taxes shall not be due if the successor in title is another qualified heir of the decedent and the successor in title complies with the provisions contained in the farmland development rights agreement. The exempt and deferred tax liability shall be transferred to the successor in title.

(b) The total amount of otherwise exempt and deferred taxes shall be due without penalty or interest if the successor in title is not a qualified heir of the decedent and the successor in title complies with the provisions contained in the farmland development rights agreement.

(c) The total amount of otherwise exempt and deferred taxes shall be due with interest at the rate of 3/4 of 1% per month compounded from the time the exemption was received until the taxes are paid if the request by the owner of record for relinquishment of the farmland development rights agreement is approved pursuant to section 36111(2)(b) of part 361 of Act No. 451 of the Public Acts of 1994, being section 324.36111 of the Michigan Compiled Laws.

(d) The total amount of otherwise exempt and deferred taxes shall be due without penalty or interest, in a case where the farmland development rights agreement is relinquished by the state pursuant to either section 36110(2) or 36111(2)(a) of part 361 of Act No. 451 of the Public Acts of 1994, being sections 324.36110 and 324.36111 of the Michigan Compiled Laws.

(4) If real property subject to a farmland development rights agreement is sold by the owner of record not less than 6 but not more than 10 years after the effective date of the agreement, a proration of the remaining months multiplied by the following amount shall be immediately due to the state by the seller:

(a) Taxes shall not be due if the successor in title is another qualified heir of the decedent and the successor in title complies with the provisions contained in the farmland development rights agreement. The exempt and deferred tax liability shall be transferred to the successor in title.

(b) The total amount of otherwise exempt and deferred taxes shall be due without penalty or interest if the successor in title is not a qualified heir of the decedent and the successor in title complies with the provisions contained in the farmland development rights agreement.

(c) The total amount of otherwise exempt and deferred taxes shall be due with interest at the rate of 3/4 of 1% per month compounded added to this amount from the time this exemption was received until the taxes are paid if the request by the owner of record for relinquishment of the farmland development rights agreement is approved pursuant to section 36111(2)(b) of part 361 of Act No. 451 of the Public Acts of 1994.

(d) The total amount of otherwise exempt and deferred taxes shall be due without penalty or interest if the farmland development rights agreement is relinquished by the state pursuant to either section 36110(2) or 36111(2)(a) of part 361 of Act No. 451 of the Public Acts of 1994.

(5) If the owner of record ceases to use real property subject to a farmland development rights agreement for an agricultural use, the total amount of otherwise and deferred taxes shall be due with interest at the rate of 3/4 of 1% per month compounded added to this amount from the time the exemption was received until the taxes are paid.

(6) Subsections (1) through (5) apply to a transfer of a decedent who dies before January 1, 1993. Subsection (7) applies to a transfer of a decedent who dies after December 31, 1992.

(7) For the estate of a decedent who dies after December 31, 1992, the transfer of qualified farm real and personal property or the transfer of the ownership of qualified farm real and personal property to a qualified heir is exempt from taxation under section 2.

History: Add. 1978, Act 628, Imd. Eff. Jan. 6, 1979 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992 ;-- Am. 1996, Act 54, Imd. Eff. Feb. 26, 1996



Section 205.202e Credit for certain inheritances or transfers.

Sec. 2e.

For a decedent dying after December 31, 1991, for inheritances or transfers not subject to the additional tax imposed under section 2a, there is allowed a credit for 10% of the tax imposed under this act.

History: Add. 1992, Act 65, Imd. Eff. May 28, 1992






188-1899-LIEN-OF-TAX-AND-PAYMENT LIEN OF TAX AND PAYMENT THEREOF. (205.203...205.203a)

Section 205.203 Tax and interest on tax as lien on property transferred; liability; payment; notice; deferral where decedent professional artist; proceeding to enforce lien; parties; information; evidence of determination and nonpayment of tax; service of process on infant or mentally incompetent person; guardian ad litem; decree; redemption; affidavit; order to sell property; adjournment, publication, and report of sale; deeds; fees.

Sec. 3.

(1) The tax and the interest on the tax provided for in this act shall become a lien upon the property transferred until paid, unless payment of the tax has been deferred as permitted by this section or section 2d. If a deferral of payment is granted under this section or section 2d, the lien provided by this section shall attach at the end of the deferral period granted by this section or section 2d.

(2) The person to whom the property is transferred and the administrator, executor, and trustee of every estate transferred, shall be personally liable for the tax until its payments; except that the executor or administrator shall not be personally liable for the tax upon a reversion or remainder consisting of real estate where the election provided for in section 7 or the deferral in this section or section 2d is made. The tax shall be paid to the state.

(3) When the inheritance tax, administration fee, and penalty and interest, if applicable, for the estate are paid, the revenue commissioner shall provide notice, on a form prescribed by the department, to the judge of probate who shall file and preserve it in that office. It shall be a voucher in settlement of the accounts of the executor, administrator, or trustee of the estate upon which the tax is paid. The preparation and mailing of the receipts shall not prejudice the right of the state to a review of the determination fixing the tax. The receipts issued under this section shall show whether the amount paid is a payment of the tax upon any beneficial interest or upon the entire transfer. An executor, administrator, or trustee of an estate, in settlement of which a tax is due under this act, shall not be discharged and the estate or trust closed by a decree of the court, unless there is produced a receipt signed by the revenue commissioner.

(4) All taxes imposed by this act shall accrue and be due and payable at the time of transfer, which is the date of death, except that taxes upon the transfer of any estate, property, or interest limited, conditioned, dependent, or determinable upon the happening of a contingency or future event, by reason of which the clear market value cannot be ascertained at the time of the transfer, shall accrue and become due and payable when the persons or corporations beneficially entitled shall come into actual possession or enjoyment.

(5) The tax and the interest on the tax provided for in this act may be deferred for reasonable cause shown by the executor, administrator, or trustee of the estate of a decedent who was a professional artist at the date of his or her death for not more than 10 years without penalty or interest. The executor, administrator, or trustee of the estate may make the deferral provided by this subsection by filing an affidavit with the judge of probate, which shall be made in the time and manner and with the content prescribed by the judge of probate. The judge of probate shall determine whether there is reasonable cause shown to grant a deferral, the length of time for the deferral, and the manner of payment of the tax.

(6) A proceeding to enforce a lien against any property under this act shall be instituted by information, in the name of the people of this state, addressed to the circuit court for the county in which the property is situated. It shall be signed by the attorney general and need not be otherwise verified. A person owning the property or an interest in the property as shown by the record in the office of the register of deeds, or by the records of the probate court, at the time of the commencement of the proceedings, shall be made a party to the action, and all other persons having a right or interest in the property, may make themselves parties to the proceeding, on motion to the court, and notice to complainant, and may file their intervening or cross-claims, or answers claiming the benefit of cross-claims, and notices of lis pendens therein. Intervening or cross-claims shall be made on oath.

(7) The information shall show the name of the deceased, the date of death, the place of residence at the time of death, the county in which the estate was probated, the description of the property transferred, whether by will or under the intestate laws, and against which the lien exists, the name of the person or persons to whom it was transferred, the amount of taxes determined by the probate court upon the transfer, the date of the determination and whether the property is owned by the person or persons to whom it was transferred by will or under the intestate laws or by a subsequent purchaser, naming that purchaser. The information shall also show that the taxes determined upon the transfer of the property have not been paid and the amount of interest due upon the date of the filing of the information. In those cases in which the property upon which the lien exists is owned by the person or persons to whom it was transferred by will or under the intestate laws, the petition for relief shall be that the court determine the amount due; that the defendant pay to the county treasurer of the county, in which the estate was probated, for and in behalf of this state, whatever sum shall appear to be due, together with the costs of the proceeding, and that in default of that payment the property upon which the lien exists, may be sold in the manner provided in this act, to satisfy the taxes, interest, and cost.

(8) In those cases in which the property upon which the lien exists is owned by a subsequent purchaser, the petition for relief shall be that the court determine the amount due and that the property upon which the lien exists may be sold in the manner provided in this act to satisfy the taxes, interest, and costs of the proceeding.

(9) The information may contain other and further allegations and petitions considered material and permitted by the rules and practice of the court.

(10) A certified copy of the order of determination of the inheritance tax, for which the lien exists, certified by either the judge or register of probate of the court that determined the tax or by the revenue commissioner, may be attached to the information. When attached, the copy shall be considered a part of the information and shall be prima facie evidence of the determination of the inheritance tax and the accruing of the lien against the property. A certificate of the revenue commissioner stating that the inheritance tax, or any part of the tax determined upon the transfer of the property upon which the lien exists, has not been paid, may be attached to the information. When attached, the certificate shall be considered a part of the information and shall be prima facie evidence of the nonpayment of the amount of the tax and interest shown to be unpaid by the certificate.

(11) If an infant, insane, or otherwise mentally incompetent person has an interest in the property upon which the lien exists, service of process shall be made upon that person in the same manner and with the same effect as upon persons not under a disability, whether the infant, insane, or otherwise mentally incompetent person is within or without the jurisdiction.

(12) After the issuing and service of process against the infant, insane, or otherwise incompetent person, a guardian ad litem may be appointed for the infant, insane, or otherwise incompetent person by the court upon motion of the attorney general, or the guardian ad litem may be appointed by the court upon the request of the infant, and in the case of an insane or otherwise incompetent person, at the request of the person's general guardian.

(13) If upon the hearing of the cause it appears that the inheritance taxes or interest, or both, upon the transfer of the property upon which the lien exists have not been paid, the court shall decree the amount of taxes and interest on the taxes found to be due, together with costs to be determined by the court, to be paid by the person or persons owning the property, or any interest in the property, within 3 months after the entry of the decree and that in default of payment that the property upon which the lien exists, be sold to satisfy the taxes, interest, and costs. If it appears that the person or persons to whom was transferred the property by will or under the intestate laws have parted with their interest before the institution of the proceedings provided for in this section, and that the property is owned by a subsequent purchaser, the court shall decree that the property be sold to satisfy the taxes, interest, and costs, unless the owner satisfies the taxes, interest, and costs within 3 months after the entry of the decree.

(14) In cases in which it appears that 2 or more pieces or parcels of land were transferred by will or under the intestate laws to 1 person, and that that person, before the institution of the proceedings provided for in this section, has parted with any or all of the pieces or parcels of land, and that the court can ascertain from the order of determination the amount of inheritance tax determined upon the transfer of each piece or parcel, and that the lien against all of the pieces or parcels is being foreclosed in 1 proceeding, the court may decree the sale of that piece or parcel to satisfy the amount of tax determined upon the transfer of that piece or parcel, together with the interest thereon and pro rata costs of the proceeding. A piece or parcel of property shall not be sold to satisfy taxes, interest, and costs within 3 months after the entry of the decree.

(15) If the person or persons owning the property or an interest in the property, or the person's heirs, executors, administrators, or a person lawfully claiming under that person, within 6 months after the date of the sale redeems the entire premises sold, by paying to the register of deeds in whose office the deed is deposited, as provided by subsection (20), for the benefit of the purchaser, or the purchaser's executors, administrators, or assigns the sum which was bid on the date of sale, with interest, at the rate of 6%, together with the sum of $1.00 as a fee for the care and custody of the redemption money, and the fee paid by the purchaser for recording his or her deed, then the deed is void. If a distinct lot or parcel separately sold is redeemed leaving a portion of the premises unredeemed, then the deed shall be void only to the parcel or parcels redeemed.

(16) The register of deeds shall not determine the amount necessary for redemption. The purchaser shall attach an affidavit with the deed to be recorded that states the exact amount required to redeem the property under subsection (15), including any daily per diem amounts, and the date by which the property must be redeemed shall be stated in the certificate of the commissioner or other person making the sale. The purchaser may include in the affidavit the name of a designee responsible on behalf of the purchaser to assist the person redeeming the property in computing the exact amount required to redeem the property. The designee may charge a fee as stated in the affidavit and may be authorized by the purchaser to receive redemption funds. The purchaser shall accept the amount computed by the designee.

(17) If it appears to the court after the expiration of 3 months from the date of entry of the decree from a certificate of the state of Michigan to whom the taxes, interest, penalties, and costs were to be paid, attached to a petition of the attorney general for an order of sale of the property, that the same have not been paid, the court shall enter an order directing the circuit court commissioner, or some other person duly authorized by the order of the court, to sell the property. The sale shall be at public vendue between the hours of 9 a.m. and 6 p.m. at the courthouse or at another place as the court directs, within 60 days after the date of the order and on the date specified on the order. The court may, if necessary, by further order adjourn the sale from time to time. The circuit court commissioner, or other person authorized to make the sale, may, if bids are not received equal to the amount of taxes, interest, and costs, adjourn the sale from time to time, but the sale shall not be adjourned for more than 60 days at any 1 time.

(18) Upon receipt of a certified copy of the order of sale the circuit court commissioner, or other person duly authorized by the order of the court to conduct the sale, shall publish the sale in some newspaper printed in the county or another paper as the court may direct, once in each week, for 3 weeks in succession. If the sale is adjourned by order of the court, or by the circuit court commissioner, or other person duly authorized by the order of the court, to conduct the sale the same publication shall be had of the order or notice adjourning the sale as is provided in this section for publishing the order of sale. Proof of publication shall be filed with the court before the sale.

(19) The circuit court commissioner, or other person authorized to make the sale shall make and file a report of the sale. The report shall be entitled in the court and cause, and shall be certified and filed with the court.

(20) Deeds shall thereupon be executed by the circuit court commissioner or other person making the sale, specifying the names of the parties in the action, the date of the determination of the inheritance tax, the name of the deceased, the county in which the estate was probated, with a description of the premises and the amount for which each parcel of land described was sold. The commissioner, or other person making the sale, shall indorse upon each deed when the deed shall become operative, if the premises are not redeemed according to law. The deed or deeds, as soon as practicable and within 20 days after the sale, shall be deposited with the register of deeds of the county in which the land described is situated, and the register shall indorse on the deed the time the deed was received, shall record the deed at length in a book to be provided for in his or her office for that purpose, and shall index the deed in the regular index of deeds. The fees for recording the deed shall be paid by the purchaser and be included among the other costs and expenses. If the premises or a parcel of the premises shall be redeemed, the register of deeds shall write on the face of the record the word "Redeemed", stating at what date the entry is made and signing the entry with his or her official signature. Unless the premises described in the deed, or a parcel of the premises, is redeemed within the time limited for redemption, as provided in this section, the deed shall thereupon as to all parcels not redeemed, become operative and shall vest in the grantee named in the deed, the grantee's heirs or assigns all the right, title, and interest therein which the person or persons received either from the deceased by reason of the transfer to them by will or under the intestate laws, or as subsequent purchasers.

(21) The proceeds of each sale provided for in this section shall be paid to the treasurer of the county where the estate was probated, to be applied to the discharge of the tax, interest, penalty, and costs, and if there is any surplus, it shall be brought into court for the use of the defendant, or the person entitled to the money, subject to the order of the court.

(22) The circuit court commissioner, or other person authorized by the court to make the sale, shall be entitled to only the following fees: For attending and adjourning a sale, $1.00; for attending and making a sale, $1.50; mileage, 1 way, 10 cents per mile; executing deed or deeds on real estate sales, 25 cents for each deed necessarily executed; making and filing a report of sale, $1.00. The cost of publishing any legal notices required to be published shall be at the rate of 70 cents per folio for the first insertion, and 35 cents per folio for each subsequent insertion. The fees which are provided for in this act shall be added by the circuit court commissioner, or other person duly authorized to make the sale, to the tax, interest, penalties, and costs awarded by the court as charges against the land.

(23) The amount stated in any affidavits recorded under this section shall be the amount necessary to satisfy the requirements for redemption under this section.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1907, Act 155, Imd. Eff. June 17, 1907 ;-- CL 1915, 14526 ;-- CL 1929, 3675 ;-- CL 1948, 205.203 ;-- Am. 1978, Act 628, Imd. Eff. Jan. 6, 1979 ;-- Am. 1980, Act 474, Imd. Eff. Jan. 17, 1981 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993 ;-- Am. 2004, Act 539, Eff. Mar. 30, 2005



Section 205.203a Application of statute of limitations.

Sec. 3a.

No statute of limitations shall apply to any proceeding or action taken to levy, appraise, assess, determine or enforce the collection of any tax, penalty or interest, prescribed by this act, until the final determination of the tax by the judge of probate is entered, or unless an order has been entered assigning the estate and this provision shall be construed as having been in effect as of the date of the original enactment of the inheritance tax law: Provided, however, That when a final order of determination of inheritance tax has been made by the judge of probate the statute of limitations shall begin to run on the date of such final determination or order, as to the transfers of real and personal property listed on such final order of determination, or, if there be no order of determination, from the date of such order assigning the estate.

History: Add. 1955, Act 232, Imd. Eff. June 18, 1955






188-1899-DISCOUNT-INTEREST-AND-P DISCOUNT, INTEREST AND PENALTY. (205.204...205.204)

Section 205.204 Accrual of tax; when tax due and payable; failure or refusal to file return, report, or remittance; partial or interim payment; extension; penalty; interest; waiver of penalty; filing; waiver of filing.

Sec. 4.

(1) The tax imposed by this act accrues on the date of death and is due and payable on or before the expiration of 9 months after the date of death for a decedent dying before January 1, 1992 or, for a decedent dying after December 31, 1991, 105 days after the date of death or September 1, 1992, whichever is later. For a decedent dying after December 31, 1991, taxes are delinquent if paid after 105 days after the date of death or September 1, 1992, whichever is later. For a decedent dying after December 31, 1991, a penalty of 8% of the tax is added to the tax, if delinquent, for failure to pay the tax required by this act by the due date required under this subsection. For failure or refusal to pay the tax required by this act within 9 months from the accruing thereof, there is added an additional penalty of $5.00 or 5% of the tax, whichever is greater, if the failure is for not more than 1 month or a fraction of 1 month, with an additional 5% for each additional month or fraction of a month during which the failure continues, or the tax and penalty are not paid, to a maximum of 25%. For failure to pay the tax by the due date, in addition to the penalty, there is added interest at the rate of 3/4 of 1% per month on the amount of the tax from the time the tax was accrued until the date of payment.

(2) If by reason of claims made upon the estate, necessary litigation, or other unavoidable cause of delay, the tax cannot be completely determined and paid, a partial or interim payment of not less than 50% of the total tax liability, together with a request for extension, shall be made before the due date. If the department of treasury grants the request for extension, the 8% penalty under subsection (1) is waived and an additional payment of not less than 25% of the total tax liability shall be made before 9 months from the date of death. Interest at the rate of 3/4 of 1% per month is added to the amount of tax unpaid for the period of extension until the tax is determined or could be determined. If the balance of the tax due remains unpaid for more than 30 days from the date the tax is determined or could be determined, there is added a penalty of $5.00 or 5% of the tax not paid, whichever is greater, if the failure is for not more than 1 month or a fraction of 1 month, with an additional 5% for each additional month or fraction of a month during which the failure continues, or the tax and penalty are not paid, to a maximum of 25%. In addition to the penalty, there is added interest at the rate of 3/4 of 1% per month on the amount of the tax from the time the tax was determined or could have been determined until the date of payment.

(3) If payment is deferred as provided in section 7, interest is charged at the rate of 3/4 of 1% per month from the accrual of the tax until the date of payment.

(4) For failure or refusal to file an information return or information report required by this act, within the time specified by this act, there is added a penalty of $5.00 per day for each day for each separate failure or refusal. The total penalty for each separate failure or refusal shall not exceed $200.00.

(5) If a return, report, or remittance is filed after the time specified by this act and it is shown to the satisfaction of the department that the failure to file was due to reasonable cause and not to willful neglect, the penalty may be waived.

(6) The administrator, personal representative, executor, or trustee of each estate shall file a form, as prescribed by the department, containing data required for the proper administration of the tax not later than the due date or within the period of extension granted under subsection (2). The filing of this form may be waived by the department of treasury.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1907, Act 155, Imd. Eff. June 17, 1907 ;-- CL 1915, 14527 ;-- CL 1929, 3676 ;-- CL 1948, 205.204 ;-- Am. 1971, Act 55, Imd. Eff. July 6, 1971 ;-- Am. 1975, Act 6, Imd. Eff. Mar. 25, 1975 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992






188-1899-COLLECTION-OF-TAX-BY-EX COLLECTION OF TAX BY EXECUTORS, ADMINISTRATORS AND TRUSTEES. (205.205...205.205)

Section 205.205 Sale of property of estate to pay tax; collection from devisee; legacy not delivered until tax paid; money legacy.

Sec. 5.

Every executor, administrator, trustee or other person shall have full power to sell or mortgage so much of the property of the decedent as will enable him or her to pay such tax in the same manner as he or she might be entitled by law to do for the payment of the debts of a decedent or ward; except that in cases where the transfer is to 2 or more persons in common, and 1 or more of them shall have paid his or her proportion of such tax, such executor, administrator, trustee, or other person shall sell or mortgage only the interest of such of the persons to whom the property was transferred as have not paid the tax, to pay the tax due upon such share or shares. Any such administrator, executor, trustee or other person having in charge or in trust any legacy or property for distribution subject to such tax, shall deduct the tax therefrom; and within 30 days thereafter shall pay over the same to the state of Michigan as herein provided. If such legacy or property be not in money, he or she shall collect the tax thereon as determined by the judge of probate from the person entitled thereto, unless such tax has been paid to the state of Michigan. He or she shall not deliver or be compelled to deliver any specific legacy or property subject to tax under this act to any person until the tax assessed thereon has been paid to him or her or to the state of Michigan. If any such legacy shall be charged upon or payable out of real property and is taxable under this act, the devisee charged with the payment of such legacy shall deduct such tax therefrom and pay it to the state of Michigan or the administrator, executor or trustee. And the payment thereof shall be enforced by the executor, administrator or trustee, in the same manner as payment of the legacy might be enforced, or by the attorney general or prosecuting attorney by the appropriate legal proceeding. If such legacy shall be given in money to any such person for a limited period, the administrator, executor, trustee or other person shall retain the tax upon the whole amount, but if not in money, he or she shall make such application to the court having jurisdiction of an accounting by him or her, to make an apportionment, if the case require it, of the sum to be paid by such legatee and for such further order relative thereto as the case may require.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14528 ;-- CL 1929, 3677 ;-- CL 1948, 205.205 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993






188-1899-REFUND-OF-TAX-ERRONEOUS REFUND OF TAX ERRONEOUSLY PAID. (205.206...205.206)

Section 205.206 Tax refund.

Sec. 6.

If any debt shall be allowed against the estate of a decedent after the payment of any legacy or distributive share from which any tax has been deducted or upon which it has been paid by the person entitled to the legacy or distributive share, and that person is required to refund the amount of the debts, an equitable proportion of the tax shall, upon the order of the court, be paid to him or her by the executor, administrator, trustee or other person, if the tax has not been paid to the state of Michigan. When any amount of said tax shall have been paid erroneously to the state of Michigan by reason of the allowance of debts or otherwise, it shall be lawful for the state treasurer, upon satisfactory proof by the order or certificate of the proper court of the allowance of the debts or of the reversal, correction or alteration, in accordance with law, of the order fixing the tax, to draw his or her warrant upon the state treasury for the erroneous payment, to be refunded to the executor, administrator, trustee, person or persons entitled to receive it, and charge the warrant to the fund which receives credit from the payment of taxes under the provisions of this act. However, applications for the refunding of erroneous tax shall be made within 6 months from the allowance of the debts or the reversal, correction or alteration of the order.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14529 ;-- CL 1929, 3678 ;-- CL 1948, 205.206 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993 ;-- Am. 2002, Act 347, Imd. Eff. May 23, 2002






188-1899-DEFERRED-PAYMENT. DEFERRED PAYMENT. (205.207...205.207)

Section 205.207 Election to make deferred payments; bond.

Sec. 7.

Any person or corporation beneficially interested in the reversion or remainder of any property chargeable with a tax under this act, and executors, administrators and trustees thereof, may elect within 1 year from the transfer thereof as herein provided, not to pay such tax until the person or persons beneficially interested therein shall come into the actual possession or enjoyment thereof. If it be personal property, the person or persons so electing shall give a bond to the state in the penalty of 3 times the amount of such tax, with such sureties as the judge of probate of the proper county may approve, conditioned for the payment of such tax and interest thereon at such time and period as the person or persons beneficially interested therein may come into the actual possession or enjoyment of such property, which bond shall be executed and filed and a full return of such property upon oath made to the probate court within 1 year from the date of the transfer thereof, as herein provided, and such bond must be renewed every 5 years: Provided, That the time fixed herein for making such election may be extended by the court in its discretion for a period not to exceed 2 years.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14530 ;-- CL 1929, 3679 ;-- CL 1948, 205.207






188-1899-TAXES-UPON-DEVISES-AND- TAXES UPON DEVISES AND BEQUESTS IN LIEU OF COMMISSIONS. (205.208...205.208)

Section 205.208 Bequest to executors or trustees subject to tax.

Sec. 8.

If a testator bequeath or devise his property to 1 or more executors or trustees in lieu of their commissions or allowances, to an amount exceeding the commissions or allowances prescribed by law for an executor or trustee, the excess in value of the property so bequeathed or devised above the amount of commissions or allowances prescribed by law shall be taxable under this act.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14531 ;-- CL 1929, 3680 ;-- CL 1948, 205.208






188-1899-LIABILITY-OF-CERTAIN-CO LIABILITY OF CERTAIN CORPORATIONS TO TAX. (205.209...205.209g)

Section 205.209 Delivering or surrendering possession or custody of assets of resident decedent; notice; further duty not imposed.

Sec. 9.

A safe and collateral deposit company, trust company, corporation, bank, or other institution, or person having in possession or custody, securities, deposits, or other assets at the date of death of a decedent who was a resident of this state, belonging to such resident decedent, or belonging to such resident decedent and 1 or more persons, except securities, deposits, or other assets the indicated ownership or registered title of which denotes ownership by right of survivorship, and except securities, deposits, or other assets contained in a safe deposit box or compartment shall not make delivery or surrender possession or custody thereof to the personal representative of such resident decedent, or to joint owners except if the indicated ownership or registered title denotes ownership by right of survivorship, unless notice of the time and place of such intended delivery or surrender of possession or custody is served, either personally or by registered mail, upon the department of treasury pursuant to section 9f. Nothing contained in this section shall be construed as imposing any further duty on such safe and collateral deposit company, trust company, corporation, bank, or other institution, or person with respect to those securities, deposits, or other assets.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1913, Act 17, Eff. Aug. 14, 1913 ;-- Am. 1915, Act 195, Eff. Aug. 24, 1915 ;-- CL 1915, 14532 ;-- Am. 1919, Act 145, Eff. Aug. 14, 1919 ;-- CL 1929, 3681 ;-- Am. 1941, Act 235, Eff. Jan. 10, 1942 ;-- CL 1948, 205.209 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983



Section 205.209a Delivering or surrendering possession or custody of property of nonresident decedent; waiver, receipt, or probate court order; notice; duties of institution or person.

Sec. 9a.

A safe and collateral deposit company, trust company, corporation, bank, or other institution, or person having in possession or custody, at the date of death of a decedent who was a nonresident of this state, any property, belonging to the nonresident decedent, or belonging to the nonresident decedent and 1 or more persons, except intangible personal property and except securities, deposits, or other assets contained in a safe deposit box or compartment shall not make delivery or surrender possession or custody thereof to the foreign personal representative of the nonresident decedent, or to joint owners except if the indicated ownership or registered title denotes ownership by right of survivorship, unless furnished with a waiver issued by the attorney general with respect thereto, or a receipt, or an order of the probate court as provided for in section 18. If any securities, deposits, or other assets contained in a safe deposit box or compartment become subject to the jurisdiction of a probate court of this state through regular probate proceedings, any safe and collateral deposit company, trust company, corporation, bank, or other institution, or person having possession or custody thereof may make delivery or surrender possession or custody thereof to the personal representative appointed by a probate court of this state, without being furnished with such waiver, receipt, or order, if notice of the time and place of such intended delivery or surrender of possession or custody is served, either personally or by registered mail, upon the department of treasury pursuant to section 9f. The duties of the safe and collateral deposit company, trust company, corporation, bank, or other institution, or person with respect thereto shall be the same as those pertaining to securities, deposits, or other assets of a resident decedent as provided in section 9.

History: Add. 1941, Act 235, Eff. Jan. 10, 1942 ;-- CL 1948, 205.209a ;-- Am. 1962, Act 168, Eff. Mar. 28, 1963 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983



Section 205.209b Repealed. 1982, Act 378, Eff. Mar. 30, 1983.



Section 205.209c Wrongful delivery or surrender of possession or custody of assets; liability for tax, interest, and penalty; payment enforceable in civil action by attorney general; taxation of costs.

Sec. 9c.

Any safe and collateral deposit company, trust company, corporation, bank, or other institution, or person delivering or surrendering possession or custody of securities, deposits, or other assets without compliance with the applicable provisions of sections 9, 9a, 9e, and 9f shall be liable for the amount of the tax and interest and penalty due or thereafter to become due with respect to the estate of any resident or nonresident decedent of which such securities, deposits, or other assets of the contents of a safe deposit box or compartment are a part, to the extent that any tax, interest, and penalty is due or may become due upon the amount of such estate represented by such securities, deposits, or other assets so delivered or surrendered, or by the contents of such safe deposit box or compartment, and the payment thereof may be enforced in a civil action instituted and maintained by the attorney general, or other person or officer duly authorized by the attorney general. Any judgment rendered in such action shall carry costs to be taxed as in other cases.

History: Add. 1941, Act 235, Eff. Jan. 10, 1942 ;-- CL 1948, 205.209c ;-- Am. 1963, Act 100, Eff. Sept. 6, 1963 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983



Section 205.209d Repealed. 1962, Act 168, Eff. Mar. 28, 1963.



Section 205.209e Payment, delivery, or surrender of custody of assets of resident decedent to other than executors or administrators; notice.

Sec. 9e.

Except as otherwise provided in this act, a safe and collateral deposit company, trust company, corporation, bank, or other institution, or person having in possession or custody, securities, deposits, or any other assets subject to tax under this act at the death of a decedent who was a resident of this state, which become payable other than to the decedent's executors or administrators upon the death or by reason of the death of the resident decedent, shall not make payment, delivery, or surrender custody thereof unless notice as prescribed by the department of treasury, of the time and place of the intended payment, delivery, or surrender is served upon the department of treasury at least 15 days prior thereto. The notice and 15-day period may be waived by the department of treasury.

History: Add. 1963, Act 100, Eff. Sept. 6, 1963 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983



Section 205.209f Service of notice upon department of treasury; conditions.

Sec. 9f.

Any safe and collateral deposit company, trust company, corporation, bank, institution, or person required under section 9 or 9a to serve notice upon the department of treasury shall serve such notice on the department of treasury under conditions prescribed by the department of treasury.

History: Add. 1963, Act 100, Eff. Sept. 6, 1963 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983



Section 205.209g Order to examine safe deposit box of decedent for will or burial plot deed; delivery of will or deed; receipt; removal of other items; statement of persons in attendance; fee.

Sec. 9g.

Notwithstanding section 9c, wherever it appears to the probate judge of any county in this state by petition of an interested party that a safe and collateral deposit company, trust company, corporation, bank, or other institution has leased to a decedent alone a safe deposit box in the county in which the probate court has jurisdiction and that the safe deposit box may contain a will of the decedent or a deed to a burial plot in which the decedent is to be interred, the probate judge may make an order directing the safe and collateral deposit company, trust company, corporation, bank, or other institution to permit a person named in the order to examine the safe deposit box in the presence of an officer or other authorized employee of the safe deposit and collateral company, trust company, corporation, bank, or other institution and if a paper purporting to be a will of the decedent or a deed to a burial plot is found in the box, to deliver the will or deed to the probate register or his or her deputy. The probate register or his or her deputy shall furnish a receipt therefor to the safe and collateral deposit company, trust company, corporation, bank, or other institution. Items contained in the safe deposit box other than the will or deed shall not be removed from the safe deposit box. At the time of the opening of the safe deposit box all persons in attendance shall execute a written statement certifying as to whether or not any will or deed to a burial plot was found and that no other items were removed, which statement shall be delivered forthwith to the probate register or his or her deputy. Before the judge of probate shall enter the order there shall be paid to the probate register a fee of $10.00, which shall be credited to the general fund of the county. If the decedent's estate is administered in any probate court in this state, the party making payment of such fee may file a claim in the estate for such amount, which shall be charged as costs of administration.

History: Add. 1972, Act 114, Imd. Eff. Apr. 11, 1972 ;-- Am. 1982, Act 378, Eff. Mar. 30, 1983






188-1899-JURISDICTION-OF-THE-PRO JURISDICTION OF THE PROBATE COURT. (205.210...205.210)

Section 205.210 Inheritance tax; jurisdiction of probate court; determination and payment of tax required prior to closing estate.

Sec. 10.

The probate court of every county of this state having jurisdiction to grant letters testamentary or of administration upon the estate of a decedent whose property is chargeable with any tax under this act, or to appoint a trustee of such estate or any part thereof, or to give ancillary letters thereon, shall have jurisdiction to hear and determine all questions arising under the provisions of this act and to do any act in relation thereto authorized by law to be done by a judge of probate in other matters or proceedings coming within his jurisdiction, and if 2 or more probate courts shall be entitled to exercise any such jurisdiction, the judge of probate first acquiring jurisdiction hereunder shall retain the same, to the exclusion of every other judge of probate. Every petition for ancillary letters testamentary or ancillary letters of administration shall set forth a true and correct statement of all the decedent's property in this state and the value thereof.

In no case shall the judge of probate or judges of probate issue an order of final distribution or an order discharging a fiduciary unless there shall have been issued an order of determination of inheritance tax and there is filed a receipt showing the payment in full of the tax as determined.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14533 ;-- CL 1929, 3682 ;-- Am. 1941, Act 293, Eff. Jan. 10, 1942 ;-- CL 1948, 205.210






188-1899-APPOINTMENT-OF-APPRAISE APPOINTMENT OF APPRAISERS. (205.211...205.211)

Section 205.211 Appraiser; appointment; appraisement of vested and contingent estates; insurance commissioner; duties; money legacy.

Sec. 11.

The judge of probate, upon the application of any interested party, including the state treasurer and county treasurers, or upon his or her own motion, shall, as often as and whenever occasion may require, appoint a competent person as appraiser to fix the clear market value at the time of the transfer of property which shall be subject to the payment of any tax imposed by this act. A description of the property and the names and residences of the persons to whom it passes shall be given by the judge of probate to the appraiser. If the property, upon the transfer of which the tax is imposed, is an estate, income or interest for a term of years or for life, or determinable upon any future or contingent estate, or is a remainder or reversion or other expectancy, real or personal, the entire property or fund by which the estate, income or interest is supported, or of which it is a part, shall be appraised immediately after the transfer, or as soon thereafter as may be practicable, at the clear market value as of that date. If the estate, income or interest is of such a nature that its clear market value cannot be ascertained at that time, it shall be appraised in like manner at the time when the value first became ascertainable. The value of every future or contingent or limited estate, income, interest or annuity, dependent upon any life or lives in being, shall be determined by the rule, method or standard of mortality and value employed by the commissioner of the office of insurance and financial services in ascertaining the value of policies of life insurance companies, except that the rate of interest for computing the present value of all future and contingent interests or estates shall be 5% per annum. The commissioner of the office of insurance and financial services shall, upon request of the state treasurer, prepare the tables of values, expectancies and other matters as may be necessary for use in computing, under the provisions of this act, the value of life estates, annuities, reversions and remainders, which shall be printed and furnished by the auditor general to the several judges of probate upon request. The clear market value of the transfer of a money legacy, presently taxable, shall for the purposes of this act be taken to be the face value of the money at the date of death of decedent.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1907, Act 155, Imd. Eff. June 17, 1907 ;-- CL 1915, 14534 ;-- CL 1929, 3683 ;-- CL 1948, 205.211 ;-- Am. 2002, Act 347, Imd. Eff. May 23, 2002






188-1899-PROCEEDINGS-BY-APPRAISE PROCEEDINGS BY APPRAISERS. (205.212...205.212)

Section 205.212 Proceedings by appraisers, compensation, fees.

Sec. 12.

Every such appraiser shall forthwith give notice by mail to all such persons as he is notified by the judge of probate are interested in the property to be appraised, and to the county treasurer, of the time and place when he will appraise the property. He shall at such time and place appraise the same at its clear market value as herein prescribed, and for that purpose said appraiser is authorized to issue subpoenas to compel the attendance of witnesses before him, and to take the evidence of such witnesses under oath concerning such property and the value thereof, and he shall make report thereof and of such value in writing to said judge of probate, together with the depositions of the witnesses examined and such other facts in relation thereto and to the said matter as the said judge of probate may order and require. Every appraiser shall be reimbursed for his actual and necessary traveling and other expenses and shall be entitled to 3 dollars per day for every day actually and necessarily employed in such appraisement. The fees of the necessary witnesses shall be the same as those now paid to witnesses subpoenaed to attend a court of record. A statement in detail of such compensation and disbursements as are authorized by this section shall be approved by the judge of probate and paid by the county treasurer from the general or contingent fund of the county.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14535 ;-- CL 1929, 3684 ;-- CL 1948, 205.212






188-1899-DETERMINATION-BY-JUDGE- DETERMINATION BY JUDGE OF PROBATE. (205.213...205.213)

Section 205.213 Filing report of appraiser; determining clear market value and amount of tax; petition.

Sec. 13.

(1) The report of the appraiser shall be filed in the office of the judge of probate, and from such report and other proof relating to any estate before the judge of probate, the judge of probate shall forthwith, as of course, determine the clear market value of all estates as of the date of transfer, and the amount of tax to which the same is liable, or the judge of probate may so determine the clear market value of all estates and the amount of tax to which the same are liable without appointing an appraiser. The judge of probate may, and shall on application of the attorney general or commissioner of revenue, require the executor, administrator or trustee of any estate to file with him or her a petition containing an itemized statement, under oath, of the personal property and real property within his or her knowledge or possession or under his or her control as executor, administrator or trustee, which statement shall indicate the date from which interest and dividends were due and unpaid upon each item of the personal estate, together with the rate of such interest and also of the amount and character of any encumbrances upon such real estate at the time of the death of the deceased, and other data, such as debts, expenses of administration and other charges which constitute proper deductions in reaching a taxable remainder under the provisions of this act.

(2) The judge of probate before final determination of the tax upon the estate of decedent, may make a partial determination of tax upon any legacies or devises, or upon the real estate of a decedent, or upon the estate of the decedent as a whole, and may authorize and direct any executor or administrator to pay to the state of Michigan a sum in gross on account of the inheritance tax due from the estate when by reason of claims made against the estate, litigation, nonreceipt of final determinations made in federal estate tax returns or other unavoidable cause of delay, the tax cannot be completely determined by the court within either 105 days of the date of death or 9 months from its accrual. The judge of probate in the order determining the tax upon such estate shall state the amount authorized to be paid in gross and the date of such order.

(3) The commissioner of insurance, on the application of any judge of probate, or the commissioner of revenue, shall determine the value of any future or contingent estate, income or interest limited, contingent, dependent or determinable upon the life or lives of persons in being, upon the facts contained in any appraiser's report, or facts stated by the judge of probate, and certify the same to the commissioner of revenue or the judge of probate, and his or her certificate shall be prima facie evidence that the method of computation adopted therein is correct.

(4) The judge of probate shall immediately give notice upon the final determination by him or her of the value of any estate which is taxable under this act, and of the tax to which the same is liable, to each heir, legatee or devisee or his or her attorney and of the tax assessed upon his or her share of the estate, by mailing such notice postage prepaid to the last known address of each such persons, or his or her attorney except those who were in court in person or by attorney at the time the tax was so determined.

(5) The judge of probate upon the written application of any person interested, filed with him or her within 90 days after the final determination by him or her of any tax under this act, may grant a rehearing upon the matter of determining such tax. The attorney general may file the written application for rehearing upon the matter of determining such tax any time prior to the allowance of the final account. If the state appeals from the appraisement, assessment or determination of the tax, it shall not be necessary to give any bond. If, on rehearing, the judge shall modify his or her former determination he or she shall enter an order redetermining the tax, and make the necessary entries in the book provided for in section 17, and make report thereof to the commissioner of revenue and county treasurer as provided in section 18.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1915, Act 198, Eff. Aug. 24, 1915 ;-- CL 1915, 14536 ;-- CL 1929, 3685 ;-- Am. 1947, Act 273, Eff. Oct. 11, 1947 ;-- CL 1948, 205.213 ;-- Am. 1971, Act 55, Imd. Eff. July 6, 1971 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993






188-1899-PROCEEDINGS-FOR-THE-COL PROCEEDINGS FOR THE COLLECTION OF TAXES. (205.214...205.214)

Section 205.214 Collection of unpaid taxes; estate closed without payment.

Sec. 14.

If the state treasurer or the treasurer of any county shall have reason to believe that any tax is due and unpaid under this act, after the refusal or neglect of the persons liable therefor to pay the same, he or she shall notify the attorney general in writing of that failure or neglect, and the attorney general may apply, or cause the prosecuting attorney of the county to apply, in behalf of the state, to the probate court for an order requiring the persons liable to pay the tax to appear before the court on a day specified, not more than 3 months after the date of the order, and show cause why the tax should not be paid. The judge of probate upon such application, and whenever it shall appear to him or her that any such tax accruing under this act has not been paid as required by law, shall issue a citation, and the service of a citation, and the time, manner, and proof of the citation and the hearing and determination of the citation, and the enforcement of the determination or order made by the judge of probate shall conform to the practice of the probate court in like cases made and provided for the service of citations out of the probate court, and the hearing and determination thereon and its enforcement, so far as the same may be applicable. In all cases where an estate has been declared closed without fixing or payment of the tax upon the transfers therein, and the attorney general believes that the transfers are subject to a tax and the real estate in the estate is subject to a lien and anticipates the institution of proceedings for the fixing and enforcing, or the enforcing of the lien when it has been fixed, he or she may file with the register of deeds of the county a notice setting forth the fact together with a description of the real estate claimed to be subject to the lien which shall operate with the same force and effect as a lis pendens under existing statutes. However, the failure to file such notice shall not in any manner prejudice the rights of the state. The judge of probate or the probate clerk or register shall, upon the request of the attorney general, prosecuting attorney, or treasurer of the county, furnish 1 or more transcripts of such decree which shall be docketed and filed by the county clerk of any county of the state without fees, in the same manner and with the same effect as provided by law for filing and docketing transcripts, judgments, and decrees of circuit courts in this state. As a cumulative remedy for the collection of the tax, the state may proceed by an action of assumpsit in any court of competent jurisdiction. Whenever the probate judge issues a citation and undertakes the proceedings specified in this section, he or she shall certify that fact to the county treasurer, together with an itemized bill of all expenses incurred for the services of the citation, and other lawful disbursements not otherwise paid. Upon receipt of the bill, the county treasurer shall pay the bill from the general or contingent fund of the county. In all proceedings to which any county treasurer, or the state treasurer, is cited to appear under sections 11 and 12 of this act and all proceedings arising or instituted under this section, the attorney general shall represent the interests of the state, the compensation and expenses of necessary assistants and the expenses of the attorney general to be paid after approval by the attorney general on the warrant of the state treasurer out of the general fund in the state treasury.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14537 ;-- CL 1929, 3686 ;-- CL 1948, 205.214 ;-- Am. 2002, Act 347, Imd. Eff. May 23, 2002






188-1899-RECEIPT-RECEIPTS-FROM-T (RECEIPT) RECEIPTS FROM THE COUNTY TREASURER. (205.215...205.215)

Section 205.215 Receipts; certified copy; recording.

Sec. 15.

Any person shall, upon written request to the department of treasury, be entitled to a certified copy of the receipt issued by the state of Michigan under section 3 of this act for the payment of any tax under this act, which receipt shall designate upon what real property, if any, such tax shall have been paid, by whom paid, and whether in full of such tax. Such receipts may be recorded in the office of the register of deeds of the county in which such property is situated, in a book to be kept by him or her for that purpose, which shall be labeled “Transfer Tax.”

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14538 ;-- CL 1929, 3687 ;-- CL 1948, 205.215 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993






188-1899-FEES-FOR-COUNTY-TREASUR FEES FOR COUNTY TREASURER. (205.216...205.216)

Section 205.216 Additional fee; credit to general fund.

Sec. 16.

The treasurer for the state of Michigan shall collect on all taxes paid under this act an additional 1/2 of 1%, which fee shall be paid to the county having jurisdiction of the decedent's estate. This fee is an administration fee for the costs incurred by the probate court in administering this act. This fee shall be credited to the general fund of the county.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1911, Act 265, Eff. Aug. 1, 1911 ;-- CL 1915, 14539 ;-- CL 1929, 3688 ;-- CL 1948, 205.216 ;-- Am. 1965, Act 160, Imd. Eff. July 15, 1965 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993






188-1899-BOOKS-AND-FORMS-TO-BE-F BOOKS AND FORMS TO BE FURNISHED BY THE AUDITOR GENERAL. (205.217...205.217)

Section 205.217 Record books furnished by state treasurer; contents; entries; form.

Sec. 17.

The state treasurer shall furnish to each judge of probate a book, which shall be a public record, in which the judge of probate shall enter a formal order containing the name of every decedent upon whose estate letters of administration or letters testamentary or ancillary letters have issued, the date of death, and place of residence at the time of death of the decedent, the names, places of residence and relationship to the decedent of his or her heirs at law, in case the decedent died intestate or left estate not disposed of by will; the names, places of residence, and relationship to the decedent of the legatees and devisees in the will of the decedent, in case the decedent died testate, the ages of all life tenants and beneficiaries under life estates, the clear market value of the decedent's real and personal property, the clear market value of the property, real and personal, passing to each heir, legatee and devisee, and the clear market value of annuities, life estates, terms of years, and other property of the decedent, or given by the decedent in his or her will and otherwise, as fixed and determined by the judge of probate, and the amount of tax assessed thereon, and the amount of tax assessed on the share of each heir, legatee and devisee, when from the records of the court or the testimony given there appears to be property in such estate liable to tax under this act. However, a description of real estate need not be given unless the real estate is taxable under this act, in which case a sufficiently definite description shall be given to fully identify the taxable real estate and the persons to whom the several parcels are devised. The judge of probate shall also enter in the book the name, date of death, and place of residence at time of death of every decedent, grantor, vendor or donor who has made a transfer of property in contemplation of death or intended to take effect in possession or enjoyment at or after his or her death, subject to tax under this act; the name and residence of the grantee, vendee or donee and his or her relationship to the grantor, vendor or donor, the clear market value as determined by the judge of probate of the property so transferred by him or her and the tax determined by the court payable thereon. These entries shall be made from data contained in the papers filed in the probate court and testimony taken in any proceedings relating to the estate of the decedent. The judge of probate shall also enter in the book the amount of the real and personal property of the decedent as shown by the inventory thereof when made and filed in his or her office. If the judge of probate determines the amount of tax to be paid upon any legacies or devises or upon the real estate of a decedent or upon the estate of the decedent as a whole before the final determination of the tax by him or her, only such entries need be made in the book in that particular case as refer to the partial determination, and it shall be distinctly stated in the book that it is but a partial determination by the judge of probate of the tax due from the estate. Whenever the determination of the tax in such estate by the judge of probate is general, partial or final, the deductions made by the judge of probate from the full value of the estate shall be particularly specified, so that the several reasons for the deductions made clearly appear upon the record. The record required to be furnished by the state treasurer shall be in the following form, and shall be of such size and so arranged as he or she determines will best meet the requirements of this act:

Abstract of Taxable Inheritances. Vol. No. ............... Page No. ...............

At a session of said court held at ......................, in said county the ................... day of ................, A.D. ....

Present, The Honorable ............................, Probate Judge.

In the matter of the inheritance tax upon transfers in the estate of ...................., deceased.

In this matter it being represented to me and appearing that the said deceased was, at the time of his or her death on the .................... day of ..................., a resident of ........................... and possessed property the transfer of which or some interest or estate therein is taxable under the Michigan estate tax act, 1899 PA 188, MCL 205.201 to 205.256; that ............... of ................... was duly and regularly appointed ............... of the said estate and ................., and that as appears from the inventory on file in this court, the amount of property belonging to said estate is stated to be as follows:

It further appears and I hereby find that the debts of said deceased owing at the time of his or her death (exclusive of interest accruing thereafter) amount to $...............; that the funeral expenses of said deceased amount to $...............; and that the expenses of administration of the estate of said decedent (exclusive of all items of disbursement for repairs to buildings or other property belonging to, or taxes accruing after death, upon the estate of said deceased, all allowances for the support of widow and children of said deceased, expenses incurred in contesting the will of said deceased, and other items of disbursement for the benefit of the beneficiaries of said estate, not strictly expenses of administration) amount to the sum of $..................; the total debts and expenses of administration being $.........

After due and careful investigation, examination and consideration, I find and determine that the clear market value of all of said decedent's personal property and real estate, at the date of his or her death, was as follows: Personal property, $.......................; real property, $..................., and that after deduction therefrom of the total debts and expenses of administration (debts secured upon realty being deducted from the value of the real estate, and debts unsecured and secured on personalty being deducted from the value of the personalty), there remains subject to taxation under the provisions of said act before deducting statutory exemptions, transfers of personal property to the amount of $..........; and transfers of real property to the amount of $..........; and that of said transfers certain interests hereinafter set forth in detail in the schedule hereto are not presently taxable by reason of the following contingency, rendering it impossible to determine presently the value of the interests passing and the amount of the tax thereon, namely ................

And I hereby find and determine that the tax upon the presently taxable transfers in said estate amounts to the sum of $.......... and find that the several names, residences, relationships and ages, where interest consists of life estates or annuities, of the several beneficiaries, together with the character and amount of the several interests or estates passing thereto, the rate of tax to which each is subject, and the portion of the tax fixed upon, apportioned to, and required to be borne by each of the several taxable transfers, is as set forth in detail in the following schedule:

(The schedule shall contain the following headings for the several columns and space for sufficient entries, remarks, etc.)

The department of treasury may prescribe and furnish to the judge of probate, in lieu of the book and the form prescribed in this section, a form or forms containing such data as is required for proper determination of the tax.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- CL 1915, 14540 ;-- CL 1929, 3689 ;-- Am. 1947, Act 273, Eff. Oct. 11, 1947 ;-- CL 1948, 205.217 ;-- Am. 1955, Act 232, Imd. Eff. June 18, 1955 ;-- Am. 2002, Act 347, Imd. Eff. May 23, 2002






188-1899-REPORTS-OF-PROBATE-JUDG REPORTS OF PROBATE JUDGE AND REGISTER OF DEEDS. (205.218...205.218)

Section 205.218 Order of determination, duties of probate judge; report of register of deeds; property of nonresident, waiver, fee; petition, contents; hearing, notice; redetermination.

Sec. 18.

Each judge of probate shall, within 3 days after he shall have determined the tax and entered the order required in the preceding section, make a duly certified copy of such order upon forms furnished by the department of revenue containing all the data and matter required, 1 of which shall be immediately delivered to the county treasurer, from which data the said county treasurer shall obtain the information for making the duplicate receipt required by this act, and the other transmitted to the department of revenue. If in any calendar quarter beginning January, April, July or October first in each year, there has been no tax determined, the judge of probate shall make a report to the department of revenue affirmatively showing this fact. The register of deeds of each county shall, upon blanks prescribed and furnished by the department of revenue, as often as any deed or other conveyance is filed or recorded in his office of any property which appears to have been made in contemplation of death or intended to take effect in possession or enjoyment after the death of the grantor or vendor, make reports in duplicate containing a statement of the name and place of residence of such grantor or vendor, the name, relationship and place of residence of the grantee or vendee, and a description and the value of the property transferred and the consideration for the transfer as stated in the instrument filed or recorded, 1 of which duplicates shall be immediately delivered to the county treasurer, and the other transmitted to the department of revenue. Whenever any non-resident shall die leaving property or any interest therein, in this state which has not been duly administered under the laws of this state and it shall be necessary to have the question of the taxation of the transfer thereof determined, such question may be presented and determined upon petition of the department of revenue to be filed by the attorney general in any probate court of this state. In any such case where the department of revenue is satisfied from the proofs submitted or obtained as hereinafter provided, that such transfer is not taxable the department of revenue may thereupon issue a waiver with respect thereto which, upon being countersigned by the attorney general, his deputy, or assistant, shall operate as a determination that such transfer is not taxable. The department of revenue shall charge and collect in advance a fee of $1.00 for each such waiver and keep a proper record thereof. The said petition shall set forth the name of decedent; residence at time of death; and total amount of property constituting said estate; a description of and the value of all property in Michigan; and any and all such other data as may be necessary to inform the court of the facts in connection with such matter. It shall be the duty of the probate court with which such petition is filed to fix a date for hearing thereon and to give notice of such hearing in such manner as shall be prescribed. Publication of the notice of such hearing shall not be necessary unless ordered by the court. It shall be the duty of the executor, administrator, trustee or any interested party in said estate to furnish all such facts, data, information, reports and certified copies of proceedings had in connection with said estate in any other court, as shall be required by the attorney general or department of revenue or directed by the probate court. The probate court shall appoint a resident of Michigan to represent the said estate at such hearing and the person so appointed shall perform such duties as shall be required by the court. The person so appointed shall have and possess all of the powers of an executor or administrator for the purposes of this section, but shall not be personally liable for any inheritance tax in said estate and shall not be required to give any bond unless so directed by the court. The said probate court shall at the hearing on said petition or at an adjourned hearing, determine whether the transfer of such property is taxable and, if found taxable, he shall proceed as in all other cases to fix and determine the amount thereof. If it is found that the transfer of such property is not taxable, an order to that effect shall be entered in the said probate court. A redetermination of said order may be had and an appeal therefrom may be taken in the same manner provided for in this act. A certified copy of all such orders determining that there is no inheritance tax due and payable may be procured from the probate court upon the payment of 50 cents. No order shall be entered in any such case until there is filed in said probate court receipts showing full payment of all expenses incurred including compensation due the person appointed to represent said estate, all of which expenses or compensation shall be paid by the executor, administrator or any person interested in said estate. In case it may be necessary to have any such property subjected to regular probate proceedings in this state, or if any such estate shall have been administered in this state, the right to proceed under this section shall be discretionary with the probate court. This section shall not operate to relieve any such person, as is referred to in section 9c of this act from the liability therein expressed until 60 days after the date of entry of the order determining that there is no tax upon the transfers in said estate, or in case a tax is determined, until proper receipts showing payment thereof as required in section 3 of this act have been duly signed. No proceedings shall be required and no inheritance tax shall be fixed and determined or collected, and no waivers or consents shall be required for the transfer or delivery of intangible personal property of a nonresident decedent. The department of revenue may prescribe or approve a form of affidavit which may be relied upon by corporations or their transfer agents in making delivery or transfer of intangible personal property in accordance with this act.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1911, Act 73, Eff. Aug. 1, 1911 ;-- CL 1915, 14541 ;-- Am. 1925, Act 111, Eff. Aug. 27, 1925 ;-- Am. 1929, Act 231, Imd. Eff. May 21, 1929 ;-- CL 1929, 3690 ;-- Am. 1931, Act 141, Imd. Eff. May 21, 1931 ;-- Am. 1947, Act 273, Eff. Oct. 11, 1947 ;-- CL 1948, 205.218 ;-- Am. 1962, Act 168, Eff. Mar. 28, 1963






188-1899-REPORTS-OF-COUNTY-TREAS REPORTS OF COUNTY TREASURER. (205.219...205.219)

Section 205.219 Interest rate in addition to delinquent fees.

Sec. 19.

If the fee collected on the inheritance tax under section 16 for a county is not paid to the county treasurer, the state treasurer shall pay interest at the rate of 8% per annum in addition to the amount of delinquent fees then in arrears.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1907, Act 155, Imd. Eff. June 17, 1907 ;-- Am. 1909, Act 44, Imd. Eff. Apr. 21, 1909 ;-- CL 1915, 14542 ;-- Am. 1917, Act 336, Imd. Eff. May 10, 1917 ;-- CL 1929, 3691 ;-- CL 1948, 205.219 ;-- Am. 1975, Act 6, Imd. Eff. Mar. 25, 1975 ;-- Am. 1993, Act 54, Eff. Sept. 1, 1993






188-1899-APPLICATION-OF-TAXES. APPLICATION OF TAXES. (205.220...205.220)

Section 205.220 Disposition of taxes levied and collected.

Sec. 20.

The taxes levied and collected under this act shall be paid into the state treasury to the credit of the general fund, to be disbursed only by appropriation of the legislature.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- CL 1915, 14543 ;-- CL 1929, 3692 ;-- CL 1948, 205.220 ;-- Am. 1975, Act 6, Imd. Eff. Mar. 25, 1975






188-1899-DEFINITIONS. DEFINITIONS. (205.221...205.256)

Section 205.221 Definitions.

Sec. 21.

As used in this act:

(a) “Estate” or “property” means the property or interest in property of the testator, intestate, grantor, bargainor, or vendor, passing or transferred to those not specifically exempted from this act, and not as the property or interest in property passing or transferred to the individual legatees, devisees, heirs, next of kin, grantees, donees, or vendees, and includes all property or interest in property whether situated within or without this state and including all property represented or evidenced by note, certificate, stock, land, contract, mortgage or other kind or character of evidence thereof, and regardless of whether that evidence of property is owned, kept or possessed within or without this state.

(b) “Transfer” includes the passing of property or an interest in property in possession or enjoyment, present or future, by inheritance, descent, devise, bequest, grant, deed, bargain, sale, or gift in the manner prescribed in this act.

(c) “County treasurer” or “prosecuting attorney” means the county treasurer or prosecuting attorney of the county having jurisdiction pursuant to section 10.

(d) “Qualified farm real and personal property” means real and personal property located in this state that on the date of the decedent's death was devoted primarily to an agricultural use, and, for a decedent who dies before January 1, 1993, meets all the following conditions or, for a decedent who dies after December 31, 1992, meets the conditions in either subparagraph (ii) or (iii):

(i) The real property is eligible as farmland pursuant to part 361 (farmland and open space preservation) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.36101 to 324.36117 of the Michigan Compiled Laws.

(ii) Fifty percent or more of the adjusted value of the estate consists of the adjusted value of real or personal property that on the date of the decedent's death, was devoted primarily to an agricultural use, and that was acquired from or transferred from the decedent to a qualified heir.

(iii) Twenty-five percent or more of the adjusted value of the estate consists of the adjusted value of real property that was acquired from or transferred from the decedent to a qualified heir and that meets the requirements of subparagraph (iv).

(iv) During the 8-year period ending on the date of the decedent's death, there have been periods aggregating 5 years or more during which the real property was owned by the decedent or a qualified heir in the operation of the farm and there was material participation by the decedent or a qualified heir in the operation of the farm.

(v) The real property is designated in the agreement referred to in section 2d.

(e) “Adjusted value” as used in subdivision (d) means:

(i) For the estate, the clear market value of the estate for purposes of this act, reduced by any proper deductions consisting of unpaid mortgages, debts, or liens on the property.

(ii) For real or personal property, the clear market value of that property for purposes of this act, reduced by any proper deductions consisting of unpaid mortgages, debts, or liens on the property.

(f) “Agricultural use” means property that is substantially devoted to the production of plants and animals useful to people, including forages and sod crops; grains and feed crops; dairy and dairy products; poultry; livestock, including breeding and grazing; fish; timber; fruits; vegetables; flowers; Christmas trees; plants or trees grown in an agricultural nursery; and other similar uses and activities.

(g) “Qualified heir” means an individual entitled to any beneficial interest in property who is the grandfather, grandmother, father, mother, husband, wife, child, legally adopted child, stepchild, brother, sister, wife or widow of a son, or husband or widower of a daughter of the decedent grantor, donor, or vendor, or for the use of a person to whom the decedent grantor, donor, or vendor stood in the mutually acknowledged relation of a parent, if the relationship began at or before the child's seventeenth birthday and continued until the death of the decedent grantor, donor, or vendor, or to or for the use of a lineal descendant of or a lineal descendant of a stepchild of the decedent grantor, donor, or vendor, or farm business partner, or to or for the use of any person to whom the decedent grantor, donor, or vendor stood in the mutually acknowledged relation of a farm business partner.

(h) “Soil conservation district agency” means the agency of the district where the real property is located created pursuant to part 93 (soil conservation districts) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.9301 to 324.9313 of the Michigan Compiled Laws.

(i) “State land use agency” means the land use agency within the department of natural resources.

(j) “Material participation” shall be determined in the same manner as used in section 2032a of the internal revenue code and in any federal regulations relating to that section.

(k) “Family-owned” means participation by the decedent or a qualified heir in the operation of the business for not less than 500 hours in 5 out of the 8 years immediately preceding the decedent's death and either of the following:

(i) The business is 100% owned by the decedent and qualified heirs, or for a corporation, 100% of the stock is owned by the decedent and qualified heirs.

(ii) The business is 49% or more owned by the decedent, or for a corporation, 49% or more of the stock is owned by the decedent.

History: 1899, Act 188, Eff. Sept. 23, 1899 ;-- Am. 1903, Act 195, Imd. Eff. June 9, 1903 ;-- Am. 1907, Act 328, Imd. Eff. June 28, 1907 ;-- CL 1915, 14544 ;-- CL 1929, 3693 ;-- CL 1948, 205.221 ;-- Am. 1978, Act 628, Imd. Eff. Jan. 6, 1979 ;-- Am. 1992, Act 65, Imd. Eff. May 28, 1992 ;-- Am. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1996, Act 54, Imd. Eff. Feb. 26, 1996



Section 205.222 Report.

Sec. 22.

Not later than January 1, 1996, the state treasurer shall submit a report to the committees of the house and senate having jurisdiction over matters of taxation that contains the following:

(a) The cost of the exemptions and reductions provided for in sections 2(6) and 2d(7).

(b) A summary and review of policy and procedures concerning the taxation of the exercise of or failure to exercise limited powers of appointment.

History: Add. 1992, Act 65, Imd. Eff. May 28, 1992



Section 205.223 Applicability of sections.

Sec. 23.

Notwithstanding any other provisions of this act, the following apply:

(a) Sections 1 through 22 apply only to the estate of a resident or nonresident decedent dying before October 1, 1993 or to a generation-skipping transfer that occurs after December 31, 1992 but before October 1, 1993.

(b) Sections 31 to 56 apply only to the estate of a resident or nonresident decedent dying after September 30, 1993 or to a generation-skipping transfer that occurs after September 30, 1993.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.231 Short title.

Sec. 31.

This act shall be known and may be cited as the “Michigan estate tax act”.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.232 Tax on transfer of estate of residents and nonresidents.

Sec. 32.

(1) A tax is imposed upon the transfer of the estate of every person who at the time of death was a resident of this state. The tax is equal to the maximum allowable federal credit under the internal revenue code for estate, inheritance, legacy, and succession taxes paid to the states. This tax shall be reduced by the amount of all estate, inheritance, legacy, and succession taxes paid to states other than Michigan, which amount shall not exceed an amount equal to the proportional share of that maximum allowable federal credit that the gross value of all real and tangible personal property located in states other than this state bears to the gross value of all property included in the decedent's gross estate wherever located.

(2) A tax is imposed upon the transfer of property located in this state of every person who at the time of death was not a resident of this state. The tax is an amount equal to the proportional share of the maximum allowable federal credit under the internal revenue code for estate, inheritance, legacy, and succession taxes paid to the states, that the gross value of all real and tangible personal property located in this state bears to the gross value of all property included in the decedent's gross estate wherever located.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.233 Tax on generation-skipping transfer for residents and nonresidents.

Sec. 33.

(1) A tax is imposed upon every generation-skipping transfer in which the original transferor is a resident of this state at the date of the transfer made by the original transferor. The tax is equal to the maximum allowable federal credit under the internal revenue code for state generation-skipping transfer taxes paid to the states. This tax shall be reduced by the amount of all generation-skipping taxes paid to states other than this state, which amount shall not exceed an amount equal to the proportional share of that maximum allowable federal credit that the gross value of all transferred real and tangible personal property subject to generation-skipping transfer taxes located in states other than this state bears to the gross value of all transferred property subject to generation-skipping taxes wherever located.

(2) A tax is imposed upon every generation-skipping transfer in which the original transferor is not a resident of this state at the date of the transfer by the original transferor but in which the property transferred includes real or tangible personal property located in this state. The tax is an amount equal to the proportional share of the maximum allowable federal credit under the internal revenue code for state generation-skipping transfer taxes paid to the states that the gross value of all transferred real and tangible personal property subject to generation-skipping transfer taxes located in this state bears to the gross value of all transferred property subject to generation-skipping transfer taxes wherever located.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.234 Notification as personal representative; waiver of notice.

Sec. 34.

The personal representative, within 2 months after the decedent's death, or within 2 months after qualifying as the personal representative, whichever is later, shall give written notice that he or she is the personal representative to the department on a form prescribed by the department. However, the department may waive the filing of this notice.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.235 Filing return; waiver; extension of time for filing.

Sec. 35.

The personal representative of every estate required by the laws of the United States to file a federal return shall file a return with the department on or before the last day prescribed by law for filing the federal return including all supplemental data, if any, necessary to determine the correct tax under this act. However, the department may waive this requirement. The department shall extend the time for filing the return if the time for filing the federal return is extended. The aggregate of extensions granted under this act with respect to any return shall not exceed the aggregate of extensions allowable under the internal revenue code for the federal return.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.236 Transfer taxes; payment; extension; interest and penalties.

Sec. 36.

The transfer taxes imposed by this act are due and payable on or before the last day prescribed by law for paying the corresponding federal transfer taxes pursuant to the federal return excluding extensions and shall be paid by the personal representative to the department. The department shall extend the time for payment of the tax or any part of the tax if the time for paying the federal transfer tax is extended. The aggregate of extensions granted under this act with respect to any transfer shall not exceed the aggregate of extensions allowable under the internal revenue code with respect to that transfer. Interest and penalties as provided for in Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws, shall be added to the amount of the tax unpaid for the period of the extension.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.237 Liability.

Sec. 37.

The person liable for payment of the federal transfer tax is personally liable for the tax, penalties, and interest imposed by this act to the same extent as the federal transfer tax.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.238 Amended return; filing; claim for refund; final determination of federal transfer tax; refund prohibited under certain conditions.

Sec. 38.

(1) If the federal authorities increase or decrease the amount of the federal transfer tax, an amended return shall be filed with the department showing all changes made in the original return and the amount of increase or decrease in the federal transfer tax within 60 days after a final determination if there is an increase in the amount owed the state, or within 1 year after a final determination if there is a refund owed by the state.

(2) A claim for a refund of the tax shall be made within 1 year from the date of the final determination of the federal transfer tax. For purposes of this subsection, a determination is considered to have become final on the date of the internal revenue service closing letter or the date of receipt of a refund of a federal transfer tax, whichever is later.

(3) Notwithstanding any other provision of this section, a tax may not be refunded pursuant to any allegation that the decedent was a resident of another state unless this state is a party to a compromise agreement between the decedent's transferee and the other state or unless this state is allowed to intervene as a party in any action in the other state in which the residency of the decedent is at issue.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.239 Assessment of additional tax interest or penalty.

Sec. 39.

If upon examination of any return the department determines that any additional tax interest or penalty is owing, the tax together with any applicable penalty and interest shall be assessed.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.240 Calculation of penalties and interest; accrual of interest on refunds.

Sec. 40.

(1) Penalties and interest provided for under sections 23 and 24 of 1941 PA 122, MCL 205.23 and 205.24, shall be calculated on the balance of the tax due.

(2) Interest on refunds shall accrue in accordance with section 30 of 1941 PA 122, MCL 205.30.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1998, Act 277, Imd. Eff. July 27, 1998
Popular Name: Inheritance Tax



Section 205.241 Issuance of receipts; determination of tax and discharge from personal liability; operation of discharge.

Sec. 41.

Upon payment of the tax under this act, the department shall issue to the personal representative receipts in triplicate, each of which is sufficient evidence of payment and entitles the personal representative to be credited and allowed that amount by the probate court having jurisdiction. If the personal representative files a complete return and makes a written application to the department for determination of the amount of the tax and discharge from personal liability for the tax, the department as soon as possible, but not later than 1 year after receipt of the application, shall notify the personal representative of the amount of the tax. Upon payment of the tax, the personal representative is discharged from personal liability for any additional tax found to be due and is entitled to receive from the department a receipt in writing showing the discharge. The department shall prepare the discharge of liability receipt in a form recordable by the register of deeds. However, a discharge does not operate to release the gross estate of the lien of any additional tax subsequently found to be due while the title to the gross estate remains in the personal representative or in the heirs, devisees, or distributees. If after a discharge is given the title to any portion of the gross estate has passed to a bona fide purchaser for value, that portion of the gross estate is not subject to a lien or any claim or demand for the tax.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1998, Act 277, Imd. Eff. July 27, 1998
Popular Name: Inheritance Tax



Section 205.242 Apportionment of tax.

Sec. 42.

The tax due under this act shall be apportioned as provided by the uniform estate tax apportionment act, Act No. 144 of the Public Acts of 1963, being sections 720.11 to 720.21 of the Michigan Compiled Laws, or any successor act in effect.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.243 Tax as lien against gross estate; attachment to consideration received for property; waiver.

Sec. 43.

The tax imposed under section 32 is a lien upon the gross estate of the decedent until paid in full. Any part of the gross estate used for the payment of claims against the estate and expenses of its administration is divested of any lien for taxes. Any part of the gross estate, other than real estate, of a resident decedent transferred to a bona fide purchaser, mortgagee, or pledgee for an adequate and full consideration in money or money's worth is divested of the lien, and the lien then attaches to the consideration received for the property from the purchaser, mortgagee, or pledgee. Any real estate that is part of the gross estate of a decedent transferred to a bona fide purchaser or mortgagee is divested of the lien, the lien attaches to the consideration received for the real property, and the department shall issue a waiver releasing the property from the lien in a form recordable with the register of deeds if 1 or more of the following apply:

(a) The transfer of the real estate is necessary for payment of claims against the estate and expenses of administration even though other assets are then available for sale or mortgage.

(b) The department is satisfied that no tax liability exists or that the tax liability of an estate has been fully discharged or provided for.

(c) Except when the department has filed a notice of tax lien with the county in which the real estate is located, a partial payment is made with the department of an amount equal to either of the following, whichever is applicable:

(i) If the transfer occurs before the due date for the filing of the return including extensions, 8% of the net cash proceeds payable at closing to the seller for a sale or to the mortgagor for a mortgage.

(ii) If the transfer occurs after the due date for the filing of the return including extensions, 16% of the net cash proceeds payable at closing to the seller for a sale or to the mortgagor for a mortgage, or the amount of the unpaid tax as reflected on the return filed with the department, whichever is less.

(d) The seller, purchaser, or mortgagee makes a partial payment of an amount determined by the department to be sufficient to ensure payment of the tax.

(e) The seller, purchaser, or mortgagee makes a partial payment of an amount determined by the probate court to be sufficient to ensure payment of the tax.

(f) The seller or mortgagor is a person who holds the real property as a surviving joint tenant or tenant by the entireties.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1998, Act 277, Imd. Eff. July 27, 1998
Popular Name: Inheritance Tax



Section 205.244 Personal representative; distribution without payment of tax or release from lien; personal liability.

Sec. 44.

If a personal representative makes a distribution either in whole or in part of any of the property subject to the transfer tax under this act to the heirs, next of kin, distributees, legatees, or devisees without having paid or secured the tax due the state under this act or without having obtained the release of the property from the lien of the tax, the personal representative becomes personally liable for the tax, accrued penalties, and interest due the state, or as much of the tax, penalties, and interest that remains due and unpaid, to the full extent of the full value of any property belonging to the person or estate that comes into the personal representative's possession, custody, or control as required by law.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.245 Personal representative; rights and powers.

Sec. 45.

Every personal representative has the same right and power to take possession of or sell, convey, and dispose of real estate as assets of the estate for the payment of the tax imposed by this act as the personal representative has for the payment of the debts of the decedent.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.246 Probate court; jurisdiction; appeal of department decision; action to recover taxes, penalties, and interest; other actions.

Sec. 46.

(1) The probate court has exclusive jurisdiction of any court proceedings concerning this act. Every action shall be brought in the probate court for the county in which the estate is being or has been administered or, if there has been no administration in this state, in the county where any of the property of the estate is situated.

(2) A personal representative or any person who is in actual or constructive possession of any property included in the gross estate of the decedent who is aggrieved by a decision by the department may appeal that decision by petitioning the probate court with notice to the department and to all other interested parties as determined by court rule.

(3) An action may be brought by the department in the probate court within the times provided by this act to recover the amount of any taxes, penalties, and interest due under this act.

(4) Nothing in this act shall be construed to prevent a personal representative from bringing or maintaining an action in probate court within any period otherwise prescribed by law to determine any question bearing upon the taxable situs of property, the domicile of a decedent, or otherwise affecting the jurisdiction of the state to impose a tax under this act with respect to a particular item or items of property.

(5) All appeals of determinations made by the department under this act shall be made to the probate court.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.247 Final account.

Sec. 47.

A final account of a personal representative of the estate when the value of the gross estate wherever situated exceeds the federal unified credit equivalent under the internal revenue code shall not be allowed by the probate court unless the account shows, and the probate judge finds, that the tax imposed by the provisions of this act upon the personal representative, which has become payable, has been paid. The department's certificate of nonliability for the tax or its receipt for the amount of tax paid shall be conclusive in the proceedings as to the liability or the payment of the tax.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.248 Probate court; notice of certain information to department.

Sec. 48.

Upon the request of the department each probate court of this state, on or before the tenth day of every month, shall notify the department of the names of all decedents; the names and addresses of the respective personal representatives apppointed; the amount of the bonds, if any, required by the court; and the probable value of the estates, in all estates of decedents whose wills have been probated or upon which letters of authority have been sought or granted during the preceding month. A probate court shall also furnish any further information from the records and files of the probate court in regard to those estates requested by the department.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.249 Corporation as personal representative; powers and duties.

Sec. 49.

If the personal representative of the estate of a nonresident is a corporation duly authorized, qualified, and acting as a personal representative in the jurisdiction of the domicile of the decedent, the corporation has the same powers and duties concerning notices and the filing of returns required by this act and may bring and defend actions as authorized or permitted by this act to the same extent as an individual personal representative. However, nothing in this act shall be taken or construed as authorizing a corporation not authorized to do business in this state to qualify or act as a personal representative, an administrator, or in any other fiduciary capacity, if otherwise prohibited by the laws of this state, except to the extent expressly provided in this act.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.250 Certificate of nonliability.

Sec. 50.

If it appears to the department that an estate is not subject to any tax under this act, the department shall issue to the personal representative or his or her legal representative, or to the heirs, devisees, or distributees of the decedent a certificate in writing to that effect, showing nonliability to tax. The certificate of nonliability has the same force and effect as a receipt showing payment. The certificate of nonliability shall be in a form recordable with the register of deeds and admissible in evidence in the same manner as receipts showing payment of taxes.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1998, Act 277, Imd. Eff. July 27, 1998
Popular Name: Inheritance Tax



Section 205.251 Discharge of liability.

Sec. 51.

If a receipt for the payment of taxes or a certificate of nonliability for taxes has not been issued or recorded as provided for in this act, the property constituting the estate of the decedent in this state is considered discharged of all liability for taxes under this act 20 years from the date of the decedent's death.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993



Section 205.252 Disposition of taxes and fees.

Sec. 52.

All taxes and fees levied and collected under this act shall be paid into the state treasury to the credit of the general fund.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.253 Tax on personal property.

Sec. 53.

A tax shall not be imposed in respect of personal property, except tangible personal property having an actual situs in this state, if 1 of the following applies:

(a) The transferor at the time of the transfer was a resident of a state or territory of the United States, or of any foreign country, that at the time of the transfer did not impose a transfer tax or death tax of any character in respect of personal property of residents of this state, except tangible personal property having an actual situs in that state or territory or foreign country.

(b) If the laws of the state, territory, or country of residence of the transferor at the time of the transfer contained a reciprocal exemption provision under which nonresidents were exempted from transfer taxes or death taxes of every character in respect of personal property, except tangible personal property having an actual situs in that state, territory, or country, provided the state, territory, or country of residence of the nonresidents allowed a similar exemption to residents of the state, territory, or country of residence of the transferor. For the purposes of this section, the District of Columbia and possessions of the United States are considered territories of the United States. As used in this section, “foreign country” and “country” mean both any foreign country and any political subdivision of that country, and either of them of which the transferor was domiciled at the time of his or her death. For the purposes of this section, “tangible personal property” is construed to exclude all property commonly classified as intangible personal property, such as deposits in banks, mortgages, debts, receivables, shares of stock, bonds, notes, credits, evidences of an interest in property, evidences of debt, and like incorporeal personal property.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.254 Administration of tax; rules; forms.

Sec. 54.

(1) The taxes imposed by this act shall be administered by the revenue division of the department of treasury pursuant to Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws. If there is a conflict between the provisions of this act and Act No. 122 of the Public Acts of 1941, the provisions of this act apply.

(2) The department may promulgate rules under this act pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws, necessary for the administration and enforcement of this act.

(3) The department may prescribe and make available forms considered necessary under this act.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.255 Application of rules of interpretation and construction; “value or gross value of property” explained.

Sec. 55.

(1) If not otherwise provided for in this act, the rules of interpretation and construction applicable to the internal revenue code shall apply to and be followed in the interpretation of this act.

(2) The value or gross value of property under this act shall be the value of that property as finally determined for federal transfer tax purposes. That value is conclusive and is not subject to challenge in this state.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993
Popular Name: Inheritance Tax



Section 205.256 Additional definitions.

Sec. 56.

As used in this act:

(a) “Decedent” means a deceased person and includes, but is not limited to, a testator, grantor, bargainor, vendor, donor, or person who dies intestate.

(b) “Department” means the bureau of revenue of the department of treasury.

(c) “Federal generation-skipping transfer tax” means the tax imposed by chapter 13 of subtitle B of the internal revenue code.

(d) “Federal return” means any United States transfer tax return including federal estate tax returns and generation-skipping tax returns unless the context indicates a similar Michigan tax return.

(e) “Generation-skipping transfer” means every transfer subject to the federal generation-skipping transfer tax in which the original transferor is a resident of this state at the date of the transfer by the original transferor or the property transferred is real or personal property situated in this state.

(f) “Gross estate” means the gross estate determined under the internal revenue code.

(g) “Internal revenue code” means the United States internal revenue code of 1986, in effect on January 1, 1998 or, at the option of the personal representative, in effect on the date of the decedent's death.

(h) “Intangible personal property” means incorporeal personal property including, but not limited to, deposits in banks, negotiable instruments, mortgages, debts, receivables, shares of stock, bonds, notes, credits, evidences of an interest in property, evidences of debt, and choses in action generally.

(i) “Nonresident” means an individual who is not a resident.

(j) “Original transferor” means any grantor, donor, trustor, testator, or person who by grant, gift, trust, will, or otherwise, makes a transfer of real or personal property that results in a federal generation-skipping transfer tax.

(k) “Person” means an individual, firm, partnership, joint venture, association, corporation, limited liability company, company, estate, or any other group or combination acting as a unit. Person does not include public corporations.

(l) “Personal representative” means the personal representative appointed by the probate court, including an independent personal representative, or, if a personal representative is not acting, then any person who is in the actual or constructive possession of any property included in the gross estate of the decedent or any other person who is required to file a return or pay the taxes due under any provision of this act. A safe and collateral deposit company, trust company, corporation, bank, or other institution is not the personal representative of property held in a safe deposit box or of money or property on deposit if the indicated ownership or registered title denotes ownership by right of survivorship. A safe and collateral deposit company, trust company, corporation, bank, or other institution is the personal representative of property that it is holding if it is a court-appointed personal representative, including an independent personal representative, or, if a personal representative is not acting, if it is holding property in a fiduciary capacity as a trustee or successor trustee.

(m) “Resident” means that term as defined in section 18 of the income tax act of 1967, 1967 PA 281, MCL 206.18. However, nothing in this act diminishes the settling of domiciles of decedents under 1956 PA 173, MCL 205.601 to 205.607.

(n) “Tangible personal property” means corporeal personal property.

(o) “Transfer” means the passing of property or any interest in property, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment.

(p) “Transfer tax” includes an estate, generation-skipping, inheritance, legacy, or succession tax for residents and nonresidents, including aliens.

(q) “United States” when used in a geographical sense includes only the 50 states and the District of Columbia.

History: Add. 1993, Act 54, Imd. Eff. June 3, 1993 ;-- Am. 1994, Act 372, Imd. Eff. Dec. 27, 1994 ;-- Am. 1998, Act 277, Imd. Eff. July 27, 1998
Popular Name: Inheritance Tax









Act 48 of 1929 SEVERANCE TAX ON OIL OR GAS (205.301 - 205.317)

Section 205.301 Severance tax on oil or gas.

Sec. 1.

There is hereby levied upon each producer engaged in the business of severing from the soil, oil or gas, a specific tax to be known as the severance tax.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3604 ;-- CL 1948, 205.301 ;-- Am. 1965, Act 299, Imd. Eff. July 22, 1965



Section 205.302 Monthly reports; contents, form.

Sec. 2.

(1) Every corporation, association, person, common carrier, pipe line company or common purchaser, who shall receive or purchase or transport any such oil or gas, shall make a report on or before the twenty-fifth day of each month in the form and manner required by the department of revenue, showing the total amount of such oil and gas received, purchased, stored or transported during the preceding month, and the actual market value thereof at the time it is received, purchased, stored or transported, and such other information as may be required by the department.

(2) Each producer, when requested by the department, shall file such report in the form and manner required by the department.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3605 ;-- CL 1948, 205.302 ;-- Am. 1965, Act 299, Imd. Eff. July 22, 1965



Section 205.303 Severance tax; rate; computing value of production; payment; lien; withholding; deduction; reimbursement; exception; carbon dioxide secondary or enhanced recovery projects.

Sec. 3.

(1) Except as provided in subsections (2), (3), and (4), the severance tax required to be paid by each producer at the time of rendering each monthly report, or by a pipeline company, common carrier, or common purchaser, for and on behalf of a producer, shall be in the amount of 5% of the gross cash market value of the total production of gas or 6.6% of the gross cash market value of the total production of oil during the preceding monthly period, exclusive of the production or proceeds from the production attributable to this state, the government of the United States, or a political subdivision of this state or government of the United States. The value of all production shall be computed as of the time when and at the place where the production was severed or taken from the soil immediately after the severance. Except as otherwise provided in this section, the payment of the severance tax shall be required of each producer. If the production is sold or delivered to a pipeline company and is transported by the pipeline company through lines connected with the oil or gas well of the owner, or of a common purchaser, the pipeline company, or common purchaser shall receive and accept all the oil and gas, subject to a lien, and the pipeline company shall withhold out of the proceeds or price to be paid for the products severed, the proportionate parts of the tax due by the respective owners of the oil and gas at the time of severance and, at the time required for the filing of the monthly reports required in section 2, shall pay to the department of treasury all the tax money collected or withheld. Each pipeline company, common carrier, or common purchaser shall deduct from the purchase price paid to a producer from whom it may receive the oil or gas the amount of the severance tax levied in this section before making the payment. If under the terms of a contract the pipeline company, common carrier, or common purchaser is required to reimburse a producer of oil or gas for the amount of the severance tax or a part of the severance tax, the tax reimbursement shall not be considered a part of the gross cash market value of the total production of the oil or gas.

(2) The severance tax required to be paid by each producer at the time of rendering each monthly report, or by a pipeline company, common carrier, or common purchaser, for and on behalf of a producer, on stripper well crude oil, as defined in former section 8 of the emergency petroleum allocation act of 1973, 15 USC 757 and on crude oil from marginal properties as defined in former part 212, subpart D, of chapter II of title 10 of the code of federal regulations 10 CFR 212.72 to 212.77, shall be in the amount of 4% of the gross cash market value of the total production of the oil, during the preceding monthly period, exclusive of the production or proceeds from the production attributable to this state, the government of the United States, or a political subdivision of this state or government of the United States. The value of all production shall be computed as of the time when and at the place where the production was severed or taken from the soil immediately after the severance.

(3) A producer is not required to pay a severance tax on income received from the hydrocarbons produced from devonian or antrim shale qualifying for the nonconventional fuel credit contained in section 45k of the internal revenue code, 26 USC 45k and acquired pursuant to a royalty interest sold by this state under section 503 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.503.

(4) For carbon dioxide secondary or enhanced recovery projects approved after March 30, 2014, the severance tax required to be paid by each producer at the time of rendering each monthly report, on oil or gas produced from a carbon dioxide secondary or enhanced recovery project, shall be 4.0% of the gross cash market value for oil and 4.0% of the gross cash market value for gas. This subsection does not apply to a producer convicted of an antitrust violation or conspiracy to commit an antitrust violation that is a crime under the laws of this state.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3606 ;-- CL 1948, 205.303 ;-- Am. 1965, Act 299, Imd. Eff. July 22, 1965 ;-- Am. 1975, Act 5, Imd. Eff. Mar. 25, 1975 ;-- Am. 1979, Act 198, Eff. Jan. 1, 1980 ;-- Am. 1996, Act 135, Imd. Eff. Mar. 19, 1996 ;-- Am. 2014, Act 82, Imd. Eff. Apr. 1, 2014



Section 205.304 Production record, keeping, open to inspection; penalty.

Sec. 4.

Each corporation, association or person mentioned and included in sections 1 and 2 of this act shall make, keep and preserve a full and complete record of all such oil produced in this state during the time so engaged in its production, and said record shall be open at all times to the inspection of the Michigan tax commission. Any corporation, association or person failing to comply with this requirement shall be subject to a penalty of not less than 500 and not more than 1,500 dollars payable to the state of Michigan, and such penalty shall accrue for each 20 days of failure to comply with this section with reference to each separate oil or gas well.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3607 ;-- CL 1948, 205.304



Section 205.305 Report, contents.

Sec. 5.

In each report required to be made by this act, such corporation, association or person making the same shall show in detail the disposition made of any such oil or gas. Said report shall show to whom any such oil or gas was sold or delivered to each, and shall show the name and location of the person, refinery, pipe line establishment, plant, factory, railroad, institution or place to which or to whom delivery was made.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3608 ;-- CL 1948, 205.305



Section 205.306 Administration of tax; conflicting provisions; rules; statute of limitations; assignment of claim against state prohibited.

Sec. 6.

(1) The tax imposed by this act shall be administered by the revenue commissioner of the department of treasury, under Act No. 122 of the Public Acts of 1941, as amended, being sections 205.1 to 205.19 of the Michigan Compiled Laws, and this act. In case of conflict between Act No. 122 of the Public Acts of 1941, as amended, and this act, the provisions of this act shall prevail.

(2) Rules shall be promulgated under this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

(3) A deficiency, interest, or penalty shall not be assessed after the expiration of 4 years after the date set for the filing of the required return or the date the return was filed, whichever is later. The taxpayer shall not claim refund of any amount paid to the department after the expiration of 4 years after the date of the payment. A taxpayer shall not assign a claim against the state to any other person. If a person subject to tax under this act fraudulently conceals any liability for the tax or a part of the tax, the commissioner, upon discovery of the fraud and within 2 years thereafter, shall proceed to assess the tax with penalties and interest as provided, computed from the date on which the tax liability originally accrued and the tax, penalties, and interest shall become due and payable after notice and hearing as provided.

(4) The running of the statute of limitations shall be suspended for:

(a) The period pending a final determination of tax after issuance of a notice of intent.

(b) A period which the taxpayer and the commissioner consent to in writing.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3609 ;-- CL 1948, 205.306 ;-- Am. 1975, Act 5, Imd. Eff. Mar. 25, 1975 ;-- Am. 1980, Act 166, Eff. Sept. 17, 1980



Section 205.307-205.309 Repealed. 1980, Act 166, Eff. Sept. 17, 1980.



Section 205.310 Injunction.

Sec. 10.

Upon a bill being filed under the direction of the attorney general in the circuit court for the county of Ingham, that court shall have power to restrain by injunction, any corporation, association or person who has failed to comply with any of the provisions of this act and in the same manner to restrain any corporation, association or person from continuing to produce oil or gas while delinquent in the filing of any report or the paying of any tax, penalty or cost required under the provisions of this act.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3613 ;-- CL 1948, 205.310



Section 205.311 “Oil” and “gas” defined.

Sec. 11.

(1) The word “oil” as used in this act means petroleum oil, mineral oil, or other oil taken from the earth.

(2) “Gas” as used in this act does not include methane gas extracted from a landfill.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3614 ;-- CL 1948, 205.311 ;-- Am. 1989, Act 126, Imd. Eff. June 28, 1989



Section 205.311a "Carbon dioxide secondary or enhanced recovery project" defined.

Sec. 11a.

As used in this act, "carbon dioxide secondary or enhanced recovery project" means operations designed to increase the amount of oil or gas recoverable from a reservoir by injection of carbon dioxide, either alone or as a primary component of a mixture with other substances, provided the project has been approved as a secondary or enhanced recovery project by order of the supervisor of wells under the authority of part 615 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.61501 to 324.61527, or part 617 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.61701 to 324.61738.

History: Add. 2014, Act 82, Imd. Eff. Apr. 1, 2014



Section 205.312 “Person” and “producer” defined.

Sec. 12.

(1) “Person” as used in this act shall include any person, firm, concern, receiver, receivers, trustee, executor, administrator, agent, institution, association, partnership, company, corporations, and persons acting under declarations of trust.

(2) “Producer” as used in this act means a person who owns, or is entitled to delivery of a share in kind or a share of the monetary proceeds from the sale of, gas or oil as of the time of its production or severance.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3615 ;-- CL 1948, 205.312 ;-- Am. 1965, Act 299, Imd. Eff. July 22, 1965



Section 205.313 Receipt; contents.

Sec. 13.

Any corporation, association or person paying any tax, penalty or cost under the provisions of this act, to the state tax commission shall be entitled to a receipt for the same, showing the time of payment and the purpose for which paid.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3616 ;-- CL 1948, 205.313



Section 205.314 Taxes to accompany report; disposition of taxes, penalties, and costs; payment of credits for heating fuel costs.

Sec. 14.

(1) All taxes shall accompany the report provided for in section 2. Except as provided in subsection (2), all taxes, penalties, or costs paid to the state treasurer under this act shall be paid into the state treasury and shall be credited as follows:

(a) Two percent of the revenue received during each fiscal year, but not less than $1,000,000.00 shall be credited to the orphan well fund created in the orphan well fund act. However, whenever the unexpended balance of the orphan well fund exceeds $3,000,000.00, further revenues shall not be credited to the orphan well fund under this subdivision until the unexpended balance of the orphan well fund becomes less than $3,000,000.00.

(b) The remaining revenue received during each fiscal year that is not allocated pursuant to subdivision (a) shall be credited to the general fund of the state and shall be available for any purpose for which the general fund is made available by law.

(2) The revenue collected under subsection (1) in excess of $16,000,000.00, shall be deposited in the general fund and shall be allocated for the payment of credits for heating fuel costs provided under section 527a of Act No. 281 of the Public Acts of 1967, being section 206.527a of the Michigan Compiled Laws, for the fiscal year ending September 30, 1980 only.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3617 ;-- Am. 1939, Act 124, Imd. Eff. May 23, 1939 ;-- Am. 1941, Act 301, Eff. Jan. 10, 1942 ;-- Am. 1947, Act 321, Imd. Eff. July 1, 1947 ;-- CL 1948, 205.314 ;-- Am. 1979, Act 198, Eff. Jan. 1, 1980 ;-- Am. 1994, Act 307, Eff. Oct. 1, 1994



Section 205.315 In lieu of other taxes; exceptions.

Sec. 15.

The severance tax herein provided for shall be in lieu of all other taxes, state or local, upon the oil or gas, the property rights attached thereto or inherent therein, or the values created thereby; upon all leases or the rights to develop and operate any lands of this state for oil or gas, the values created thereby and the property rights attached to or inherent therein: Provided, however, Nothing herein contained shall in anywise exempt the machinery, appliances, pipe lines, tanks and other equipment used in the development or operation of said leases, or used to transmit or transport the said oil or gas: And provided further, That nothing herein contained shall in anywise relieve any corporation or association from the payment of any franchise or privilege taxes required by the provisions of the state corporation laws.

History: 1929, Act 48, Eff. Aug. 28, 1929 ;-- CL 1929, 3618 ;-- CL 1948, 205.315



Section 205.316 Repealed. 1980, Act 166, Eff. Sept. 17, 1980.



Section 205.317 Information as to production; availability, conditions.

Sec. 17.

The department of revenue may provide information to any person as to the quantities of oil or gas purchased or reported when the department is satisfied that the information will be used for public or petroleum industry educational or research purposes.

History: Add. 1965, Act 299, Imd. Eff. July 22, 1965






Act 265 of 1933 BRANCH OR CHAIN STORE OR COUNTERS (205.401 - 205.413)



Act 327 of 1993 TOBACCO PRODUCTS TAX ACT (205.421 - 205.436)

Section 205.421 Short title.

Sec. 1.

This act shall be known and may be cited as the “tobacco products tax act”.

History: 1993, Act 327, Eff. Mar. 15, 1994



Section 205.422 Definitions.

Sec. 2.

As used in this act:

(a) "Cigarette" means a roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of the tobacco being flavored, adulterated, or mixed with any other ingredient, which roll has a wrapper or cover made of paper or any other material. Cigarette does not include cigars.

(b) "Cigarette making machine" means any machine or other mechanical device which meets all of the following criteria:

(i) Is capable of being loaded with loose tobacco, cigarette tubes or cigarette papers, and any other components related to the production of cigarettes, including, but not limited to, cigarette filters.

(ii) Is designed to automatically or mechanically produce, roll, fill, dispense, or otherwise generate cigarettes.

(iii) Is commercial-grade or otherwise designed or suitable for commercial use.

(iv) Is designed to be powered or otherwise operated by a main or primary power source other than human power.

(c) "Commissioner" means the state treasurer.

(d) "Counterfeit cigarette" means a cigarette in an individual package of cigarettes or other container with a false manufacturing label or a cigarette in an individual package of cigarettes or other container with a counterfeit stamp.

(e) "Counterfeit cigarette paper" means a cigarette paper with a false manufacturing label or that has not been printed, manufactured, or made by authority of the trademark owner.

(f) "Counterfeit stamp" means any stamp, label, or print, indicium, or character, that evidences, or purports to evidence, the payment of any tax levied under this act and that has not been printed, manufactured, or made by authority of the department as provided in this act and has not been issued, sold, or circulated by the department.

(g) "Department" means the department of treasury.

(h) "Financially sound" means a determination by the department that the wholesaler or unclassified acquirer is able to pay for its stamps in the ordinary course of business based on criteria including, but not limited to, all of the following:

(i) Past filing and payment history with the department.

(ii) Outstanding liabilities.

(iii) Review of current financial statements including, but not limited to, balance sheets and income statements.

(iv) Duration that the wholesaler or unclassified acquirer has been licensed under this act.

(i) "Gray market cigarette" means any cigarette the package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including, but not limited to, a label stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording.

(j) "Gray market cigarette paper" means any cigarette paper the package of which bears any statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarette papers to be sold, distributed, or used in the United States, including, but not limited to, a label stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", "For Use in ______________ (another country) Only", or similar wording.

(k) "Individual package" means an individual packet or pack used to contain or to convey cigarettes to the consumer. Individual package does not include cartons, cases, or shipping or storage containers that contain smaller packaging units of cigarettes.

(l) "Licensee" means a person licensed under this act.

(m) "Manufacturer" means any of the following:

(i) A person who manufactures or produces a tobacco product.

(ii) A person who operates or who permits any other person to operate a cigarette making machine in this state for the purpose of producing, filling, rolling, dispensing, or otherwise generating cigarettes. A person who is a manufacturer under this subparagraph shall constitute a nonparticipating manufacturer for purposes of sections 6c and 6d. A person who operates or otherwise uses a machine or other mechanical device, other than a cigarette making machine, to produce, roll, fill, dispense, or otherwise generate cigarettes shall not be considered a manufacturer as long as the cigarettes are produced or otherwise generated in that person's dwelling and for that person's self-consumption. For purposes of this act, "self-consumption" means production for personal consumption or use and not for sale, resale, or any other profit-making endeavor.

(n) "Noncigarette smoking tobacco" means tobacco sold in loose or bulk form that is intended for consumption by smoking and includes roll-your-own cigarette tobacco.

(o) "Person" means an individual, partnership, fiduciary, association, limited liability company, corporation, or other legal entity.

(p) "Place of business" means a place where a tobacco product is sold or where a tobacco product is brought or kept for the purpose of sale or consumption, including a vessel, airplane, train, or vending machine.

(q) "Retailer" means a person other than a transportation company who operates a place of business for the purpose of making sales of a tobacco product at retail.

(r) "Sale" means a transaction by which the ownership of tangible personal property is transferred for consideration and applies also to use, gifts, exchanges, barter, and theft.

(s) "Secondary wholesaler" means a person who sells a tobacco product for resale, who purchases a tobacco product from a wholesaler or unclassified acquirer licensed under this act, and who maintains an established place of business in this state where a substantial portion of the business is the sale of tobacco products and related merchandise at wholesale, and where at all times a substantial stock of tobacco products and related merchandise is available to retailers for resale.

(t) "Smokeless tobacco" means snuff, chewing tobacco, and any other tobacco that is intended to be consumed by means other than smoking.

(u) "Stamp" means a distinctive character, indication, or mark, as determined by the department, attached or affixed to an individual package of cigarettes by mechanical device or other means authorized by the department to indicate that the tax imposed under this act has been paid.

(v) "Stamping agent" means a wholesaler or unclassified acquirer other than a manufacturer who is licensed and authorized by the department to affix stamps to individual packages of cigarettes on behalf of themselves and other wholesalers or unclassified acquirers other than manufacturers.

(w) "Tobacco product" means cigarettes, cigars, noncigarette smoking tobacco, or smokeless tobacco.

(x) "Transportation company" means a person operating, or supplying to common carriers, cars, boats, or other vehicles for the transportation or accommodation of passengers and engaged in the sale of a tobacco product at retail.

(y) "Transporter" means a person importing or transporting into this state, or transporting in this state, a tobacco product obtained from a source located outside this state, or from any person not duly licensed under this act. Transporter does not include an interstate commerce carrier licensed by the interstate commerce commission to carry commodities in interstate commerce, or a licensee maintaining a warehouse or place of business outside of this state if the warehouse or place of business is licensed under this act.

(z) "Unclassified acquirer" means a person, except a transportation company or a purchaser at retail from a retailer licensed under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, who imports or acquires a tobacco product from a source other than a wholesaler or secondary wholesaler licensed under this act for use, sale, or distribution. Unclassified acquirer also means a person who receives cigars, noncigarette smoking tobacco, or smokeless tobacco directly from a manufacturer licensed under this act or from another source outside this state, which source is not licensed under this act. An unclassified acquirer does not include a wholesaler.

(aa) "Vending machine operator" means a person who operates 1 or more vending machines for the sale of a tobacco product and who purchases a tobacco product from a manufacturer, licensed wholesaler, or secondary wholesaler.

(bb) "Wholesale price" means the actual price paid for a tobacco product, including any tax, by a wholesaler or unclassified acquirer to a manufacturer, excluding any discounts or reductions.

(cc) "Wholesaler" means a person who purchases all or part of his or her tobacco products from a manufacturer, who sells 75% or more of those tobacco products to others for resale, and who maintains an established business where substantially all of the business is the sale of tobacco products or cigarettes and related merchandise at wholesale and where at all times a substantial stock of tobacco products and related merchandise is available to retailers for resale. Wholesaler includes a chain of stores retailing a tobacco product to the consumer if 75% of its stock of tobacco products is purchased directly from the manufacturer.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Imd. Eff. Dec. 30, 1997 ;-- Am. 2004, Act 474, Imd. Eff. Dec. 28, 2004 ;-- Am. 2005, Act 238, Eff. Jan. 1, 2006 ;-- Am. 2012, Act 188, Imd. Eff. June 20, 2012



Section 205.423 Purchase, possession, acquisition for resale, or sale of tobacco product; license required; fees; disc or marker attached to vending machine; proof to be furnished with application; surety bond; financial statement.

Sec. 3.

(1) Beginning May 1, 1994, a person shall not purchase, possess, acquire for resale, or sell a tobacco product as a manufacturer, wholesaler, secondary wholesaler, vending machine operator, unclassified acquirer, transportation company, or transporter in this state unless licensed to do so. A license granted under this act is not assignable.

(2) Upon proper application and the payment of the applicable fee, and subject to subsection (6), the department shall issue a license to each manufacturer, wholesaler, secondary wholesaler, vending machine operator, unclassified acquirer, transportation company, or transporter. The application shall be on a form prescribed by the department and signed under penalty of perjury. Except for transportation companies, each place of business shall be separately licensed. If a person acts in more than 1 capacity at any 1 place of business, a license shall be procured for each capacity. Each machine for vending tobacco products shall be considered a place of retail business. Each license or a duplicate copy shall be prominently displayed on the premises covered by the license. In the case of vending machines, a disc or marker furnished by the department showing it to be licensed shall be attached to the front of the machine in a place clearly visible to the public.

(3) The fees for licenses shall be the following:

(a) A wholesaler's license, $100.00.

(b) A secondary wholesaler's license, $25.00.

(c) A license for vending machine operators, $25.00.

(d) An unclassified acquirer's license, as follows:

(i) State of Michigan, no fee.

(ii) Retail importer of tobacco products other than cigarettes, $10.00.

(iii) Retail importer of cigarettes, $100.00.

(iv) Vending machine operator buying direct from a manufacturer, $100.00.

(v) Manufacturer, $100.00.

(vi) Any other importer, $100.00.

(e) A transportation company's license, $5.00.

(f) A transporter's license, $50.00.

(4) If a manufacturer, wholesaler, secondary wholesaler, or vending machine operator maintains more than 1 place of business, the fee for each additional place of business shall be 1/4 of the fee otherwise prescribed in subsection (3). A fee, or a part of a fee, shall not be refunded by reason of relinquishment, suspension, or revocation of the license, or, except under order of a court of competent jurisdiction, for any other reason or cause.

(5) A person shall not possess a machine for vending tobacco products for a period in excess of 72 hours unless there is a disc or marker attached as provided by this section. This requirement does not apply to a machine not containing a tobacco product. If a person possesses a vending machine containing a tobacco product that is not properly licensed or identified as required by this section, the department may seal or seize the machine, together with the tobacco products contained in the machine. The provisions of section 9 govern the seizure and subsequent disposition of a machine or tobacco product seized.

(6) Applications from persons applying for an initial license under this act shall be accompanied by satisfactory proof, as determined by the department, of all the following:

(a) The applicant's financial responsibility, including but not limited to, satisfactory proof of a minimum net worth of $25,000.00.

(b) That the applicant owns, or has an executed lease for, a secure nonresidential facility for the purpose of receiving and distributing cigarettes and conducting its business if the applicant owns or has an executed lease for such a facility. If the applicant carries on another business in conjunction with the secure nonresidential facility, the other business shall also be identified.

(c) United States citizenship or eligibility to obtain employment within the United States if not a citizen. If the applicant is not an individual, the controlling shareholders, partners, directors, and principal officers shall be United States citizens or eligible to obtain employment within the United States if not a citizen.

(7) The department may require an applicant who is purchasing the business of a licensee to file a copy of the contract of sale and any related documents with its application. The department may require a licensee under this section to furnish a surety bond with a surety company authorized to do business in this state in an amount the department may fix, conditioned upon the payment of the tax provided by this act. The department may also require a licensee under this section to file a financial statement with the department showing all assets and liabilities and any other information the department may prescribe, to be filed within 30 days after the date requested. If there is a change of more than 50% of ownership or control or a change in the general partnership of a licensee, the department may require that licensee to file a new application for a license or an updated financial statement.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Imd. Eff. Dec. 30, 1997



Section 205.424 Expiration, return, reissue, and renewal of license.

Sec. 4.

(1) Except as provided in subsection (2), each license issued under section 3 shall expire on the June 30 next succeeding the date of issuance unless revoked by the department, unless the business for which the license was issued changes ownership, or unless the holder of the license removes the business from the location covered by the license. Upon expiration of the license, revocation of the license, change of ownership of the business, or removal of the business from the location covered by the license, the holder of the license immediately shall return the license to the department. If a business moves to another location in the state, the license may be reissued for the new location for the balance of the unexpired term without payment of an additional fee. The holder of each license may renew that license for another 1-year period by filing an application accompanied by the applicable fee with the department before the expiration date of that license.

(2) For licenses issued in 1994, the department may issue those licenses with an expiration date of June 30, 1995.

History: 1993, Act 327, Eff. Mar. 15, 1994



Section 205.425 Failure to comply with act; suspension, revocation, or refusal to issue or renew license; hearing.

Sec. 5.

(1) The department may suspend, revoke, or refuse to issue or renew a license issued under this act for failure to comply with this act or for any other good cause. A person whose license is suspended, revoked, or not renewed shall not act as a stamping agent or acquire a stamp from the department or any other person, or sell a tobacco product during the period of suspension or revocation, or until the license is renewed.

(2) If a person who is a manufacturer, wholesaler, or unclassified acquirer licensed under this act is convicted of a felony under any provision of this act, the department shall revoke any license issued under this act to that person.

(3) Before the department suspends, revokes, or refuses to renew a license under this act, the department shall notify the person of its intent to hold a hearing before a representative of the commissioner for purposes of determining whether to suspend, revoke, or refuse to renew a license at least 14 days before the scheduled hearing date.

(4) A person aggrieved by the suspension, revocation, or refusal to issue or renew a license may apply to the revenue division of the department for a hearing within 20 days after notice of the suspension, revocation, or refusal to issue or renew the license. A hearing shall be had in the same manner provided in section 21 of 1941 PA 122, MCL 205.21. The decision in case of suspension, revocation, or refusal to renew shall be issued within 45 days of receipt of the request for hearing.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Imd. Eff. Dec. 30, 1997



Section 205.425a Procurement of stamps; designs, denominations, and forms; request for proposal.

Sec. 5a.

(1) The department shall procure stamps as needed in the various designs, denominations, and forms necessary as determined by the department. The department shall pay for the stamps.

(2) Not later than 45 days after the effective date of the amendatory act that added this subsection, the department shall issue a request for proposal to acquire and use digital stamps that contain a unique nonrepeating code that can be read by a device that identifies the taxed product and also contain other security and enforcement features as determined by the department. The request for proposal shall include a provision that requires the successful bidder on the proposal to share digital stamp technology so that handheld devices, including, but not limited to, smartphones, can be readily utilized in furtherance of the implementation of the use of digital stamps and so that the technology and equipment used by the stamping agents to affix the stamp to the product can be supplied, as may be permitted by the department, by the successful bidder on the proposal or by any other providers. The request for proposal shall also include a provision permitting the department to manage or restrict access rights to all or part of the information contained within, or accessible from, the stamps and a provision requiring the successful bidder on the proposal to guarantee that the stamps will be designed and manufactured to ensure that stamps can be affixed to individual packages of cigarettes in accordance with the requirements under section 6a(2).

History: Add. 1997, Act 187, Imd. Eff. Dec. 30, 1997 ;-- Am. 2012, Act 188, Imd. Eff. June 20, 2012



Section 205.425b Advising stamping agents of license suspension, revocation, nonrenewal, or reinstatement; disclosure of information.

Sec. 5b.

The department shall advise all stamping agents of all persons licensed under this act and any manufacturer, wholesaler, secondary wholesaler, unclassified acquirer, or other person whose license is suspended, revoked, or not renewed under this act. The department shall advise all stamping agents of any person whose license is reinstated. A stamping agent shall not disclose licensing information provided to the agent by the department. The department may disclose whether a person holds a license under this act.

History: Add. 1997, Act 187, Imd. Eff. Dec. 30, 1997



Section 205.426 Records and statements; markings required on shipping case, box, or container; examination of records; invoices or bills of lading in possession of transporter; permit for transportation of tobacco product.

Sec. 6.

(1) A manufacturer, wholesaler, secondary wholesaler, vending machine operator, transportation company, unclassified acquirer, or retailer shall keep a complete and accurate record of each tobacco product manufactured, purchased, or otherwise acquired. Except for a manufacturer, the records shall include a written statement containing the name and address of both the seller and the purchaser, the date of delivery, the quantity, the trade name or brand, and the price paid for each tobacco product purchased. A licensee shall keep as part of the records a true copy of all purchase orders, invoices, bills of lading, and other written matter substantiating the purchase or acquisition of each tobacco product at the location where the tobacco product is stored or offered for sale. A retailer shall keep as part of the records a true copy of all purchase orders, invoices, bills of lading, and other written matter substantiating the purchase or acquisition of each tobacco product at the location where the tobacco product is offered for sale for a period of 4 months from the date of purchase or acquisition. The department may, by giving prior written approval, authorize a person licensed under this act or a retailer to maintain records in a manner other than that required by this subsection. Other records shall be kept by these persons as the department reasonably prescribes.

(2) A manufacturer, wholesaler, unclassified acquirer, and secondary wholesaler shall deliver with each sale or consignment of a tobacco product a written statement containing the name or trade name and address of both the seller and the purchaser, the date of delivery, the quantity, and the trade name or brand of the tobacco product, correctly itemizing the prices paid for each brand purchased, and shall retain a duplicate of each statement.

(3) A vending machine operator shall keep a detailed record of each vending machine owned for the sale of tobacco products showing the location of the machine, the date of placing the machine on the location, the quantity of each tobacco product placed in the machine, the date when placed there, and the amount of the commission paid or earned on sales through the vending machine. When filling or refilling the vending machine, the operator shall deliver to the owner or tenant occupying the premises where the machine is located a written statement containing his or her own name and address, the name and address of the owner or the tenant, the date when the machine was filled, and the quantity of each brand of tobacco product sold from the machine since the date when tobacco products were last placed in the machine. A person in possession of premises where a vending machine is located shall keep a record of each tobacco product sold through the vending machine located on the premises and the amount of commission paid by the person operating the vending machine. The records shall consist of written statements required to be given by each person operating a vending machine for the sale of tobacco products as provided in this section.

(4) A licensee under this act shall not issue or accept a written statement or invoice that is known to the licensee to contain a statement or omission that falsely indicates the name of the customer, the type, trade name, or brand of merchandise, the quantity of each type, trade name, or brand of merchandise, the prices, the discounts, the date of the transaction, or the terms of sale. A person shall not use a device or game of chance to aid, promote, or induce sales or purchases of a tobacco product, or give a tobacco product in connection with a device or game of chance.

(5) All statements and other records required by this section shall be in a form prescribed by the department and shall be preserved for a period of 4 years and offered for inspection at any time upon oral or written demand by the department or its authorized agent by every wholesaler, secondary wholesaler, vending machine operator, unclassified acquirer, and retailer.

(6) If a tobacco product other than cigarettes is received or acquired within this state by a wholesaler, secondary wholesaler, vending machine operator, unclassified acquirer, or retailer, each original manufacturer's shipping case shall bear the name and address of the person making the first purchase or any other markings the department prescribes. If a tobacco product other than cigarettes is found in a place of business or otherwise in the possession of a wholesaler, secondary wholesaler, vending machine operator, unclassified acquirer, transporter, or retailer without proper markings on the shipping case, box, or container of the tobacco product or if an individual package of cigarettes is found without a stamp affixed as provided under this act or if a tobacco product is found without proper substantiation by invoices or other records as required by this section, the presumption shall be that the tobacco product is kept in violation of this act. If a tobacco product is shipped outside the state, the licensee shipping the tobacco product shall cause to be placed on every shipping case or other container in which the tobacco product is shipped the name and address of the consignee or purchaser to whom the shipment is made outside of the state. The department may require reports from a common carrier who transports a tobacco product to a point within this state from another person who, under contract, transports a tobacco product, or from a bonded warehouseperson or bailee who has in his or her possession a tobacco product. A carrier, bailee, warehouseperson, or other person shall permit the inspection of the tobacco products and examination by the department or its duly authorized agent of any records relating to the shipment of a tobacco product into, from, or within the state.

(7) A transporter or other licensee transporting, possessing, or acquiring for the purpose of transporting a tobacco product upon a public highway, road, or street of this state shall have in his or her actual possession invoices or bills of lading containing the name and address of both the seller and the purchaser, the date of delivery, the name and address of the transporter, the quantity and trade name or brand of each tobacco product, the price paid for each trade name or brand in the transporter's possession or custody, and the license as prescribed under this act.

(8) A transporter desiring to possess or acquire for transportation or transport a tobacco product upon a highway, road, or street of this state shall obtain a permit from the department authorizing the transporter to possess or acquire for transportation or transport tobacco products and shall have the permit in his or her possession while the tobacco product is in his or her possession. This permit shall be obtained for each load being transported and shall contain a statement setting forth the name and address of the purchaser, seller, and transporter, the license number of the purchaser, the date of the delivery of the tobacco product or date of importation into this state, the route to be followed if a tobacco product is being transported from an out-of-state source, and any other information the department requires. The department shall provide a permit on a form prescribed by it upon the application of a transporter with the remittance of a fee of $1.00. If a transporter transports a tobacco product into this state, the transporter shall stop at the nearest state police post within this state on the route authorized by the permit and disclose the tobacco products in his or her possession and the papers required by this section to be in his or her possession.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Eff. Apr. 15, 1998



Section 205.426a Disbursement of stamps to wholesaler or unclassified acquirer; affixing stamp; resale of package or cigarette; inspection or inventory; exchanging or discontinuing unaffixed stamps; accepting, purchasing, or borrowing unaffixed stamps; appointment of stamping agent to affix stamps to individual packages; limitation; inquiries from department of state police.

Sec. 6a.

(1) A wholesaler or unclassified acquirer other than a manufacturer may apply to the department for stamps to affix as provided in this act. The department may prescribe the method of shipment of the stamps. The department shall keep a record of all stamps disbursed, name of wholesaler or unclassified acquirer, and date of disbursement. The department may release the identity of the wholesaler or unclassified acquirer to whom specific stamps were disbursed to state or local police agencies.

(2) Before delivery, sale, or transfer to any person in this state, a wholesaler or an unclassified acquirer shall place or cause to be placed on the bottom of each individual package of cigarettes to be sold within this state a stamp provided by the department. Stamps shall be firmly affixed in such a manner that the stamps cannot be removed without being mutilated or destroyed. A stamp shall be affixed to each individual package in an aggregate denomination equal to the amount of the tax upon the contents of the individual package of cigarettes. Except as otherwise provided in this subsection, a stamp is considered affixed if more than 50% of the stamp is affixed to the individual package, as determined by the department. Upon implementation of the digital stamps as provided in section 5a(2), a stamp is considered affixed if 90% or more of the stamp is affixed to the individual package.

(3) A retailer or person licensed under this act, other than a wholesaler or unclassified acquirer or a person acting as a transporter for a wholesaler or unclassified acquirer, shall not acquire for resale an individual package of cigarettes or a cigarette from an individual package unless that individual package of cigarettes has affixed to it a stamp as provided in this act.

(4) A retailer or vending machine operator shall not sell or offer for sale an individual package of cigarettes to the general public that does not have affixed the stamp required by this act. Cigarettes without stamps may not be placed or stored in a vending machine.

(5) The department or its authorized agents may inspect or conduct an inventory of a wholesaler's or unclassified acquirer's stock of cigarettes, tobacco products other than cigarettes, and stamps during regular business hours and inspect the related statements and other records required in section 6.

(6) The department or its authorized agents may inspect the operations of a secondary wholesaler, vending machine operator, or retailer, or the contents of a specific vending machine, during regular business hours. This inspection shall include inspection of all statements and other records required by section 6 of this act, of packages of cigarettes and tobacco products other than cigarettes, and of the contents of cartons and shipping or storage containers to ascertain that all individual packages of cigarettes have an affixed stamp of proper denomination as required by this act. This inspection may also verify that all the stamps were produced under the authority of the department.

(7) A person shall not prevent or hinder the department or its authorized agents from making a full inspection of any place or vending machine where cigarettes or tobacco products other than cigarettes subject to the tax under this act are sold or stored, or prevent or hinder the full inspection of invoices, books, records, or other papers required to be kept by this act.

(8) The department may require wholesalers and unclassified acquirers to exchange unaffixed stamps with the department as the department considers necessary. The department may require wholesalers, unclassified acquirers, secondary wholesalers, vending machine operators and retailers to discontinue offering for sale any unsold individual packages of cigarettes bearing a prior version of the stamp that the department has withdrawn from circulation. The department may set a reasonable timeline after which the prior version of the stamp may no longer be offered for sale and the new version of the stamp is required. A secondary wholesaler, retailer, or vending machine operator may return cigarette packages bearing discontinued stamps to a wholesaler for credit. A wholesaler or unclassified acquirer may take credit on its tax returns for individual packages of cigarettes bearing discontinued stamps that are returned to the manufacturer for credit less the appropriate discount paid.

(9) Except as provided in subsection (10), a wholesaler or unclassified acquirer shall not give, sell, or lend any unaffixed stamps to another person and except as otherwise provided in this act, a person shall not accept, purchase, or borrow any unaffixed stamps from another person.

(10) Upon written authorization of the department, a wholesaler or unclassified acquirer licensed under this act may appoint a stamping agent to affix stamps to individual packages of cigarettes.

(11) Stamps may only be affixed to an individual package of cigarettes if the manufacturer of the cigarettes is identified on the lists of participating manufacturers or nonparticipating manufacturers maintained by the department pursuant to section 6c(8).

(12) The department of state police shall initiate inquiries to or otherwise access data from the department to support or in furtherance of its enforcement activities under this act.

History: Add. 1997, Act 187, Imd. Eff. Dec. 30, 1997 ;-- Am. 2012, Act 188, Imd. Eff. June 20, 2012



Section 205.426b Issuance of stamps to wholesaler or unclassified acquirer.

Sec. 6b.

(1) Beginning April 15, 1998, a wholesaler or unclassified acquirer may obtain stamps from the department and shall remit the unpaid balance of the tax at the time of filing the return provided in section 7 at a discount from the face amount of the stamps as provided in section 7(3). If the department determines that a wholesaler or unclassified acquirer is not financially sound, the department shall issue stamps only if 1 of the following is met:

(a) On the filing with the department of a bond or other security as determined by the department in an amount to be determined by the department.

(b) The department requires returns and payments to be made more frequently than provided in section 7.

(c) The department requires the wholesaler or unclassified acquirer to pay for the stamps at the time of obtaining them, less a discount from the face amount of the stamps equal to the discount provided in section 7(3).

(2) The department shall not issue any stamps to a wholesaler or unclassified acquirer who is delinquent in paying the tax under this act.

History: Add. 1997, Act 187, Eff. Apr. 15, 1998



Section 205.426c Acquisition of cigarettes from nonparticipating manufacturer.

Sec. 6c.

(1) A nonparticipating manufacturer shall by April 30 of each year certify to the department that it is not a participant in the master settlement agreement and that it has performed its obligation to establish a qualified escrow account and deposited funds into that account under 1999 PA 244, MCL 445.2051 to 445.2052.

(2) The certification of compliance shall be on a form prescribed by the department, shall contain all of the information requested on the form, and shall include a list of all brand names of cigarettes sold by the nonparticipating manufacturer for consumption in this state during the calendar year immediately preceding the certification date.

(3) A nonparticipating manufacturer shall provide a copy of the certification of compliance to the attorney general and any wholesaler, unclassified acquirer, or other person to whom the nonparticipating manufacturer makes a sale of its cigarettes for subsequent sale in this state.

(4) A wholesaler, unclassified acquirer, or other person who is provided with a certification of compliance under this section shall retain the certification of compliance for not less than 4 years from the date the certification of compliance was received.

(5) A wholesaler or unclassified acquirer shall report to the department all cigarettes that it acquires that were manufactured by a nonparticipating manufacturer. A wholesaler or unclassified acquirer that has not voluntarily submitted annual reports described in this subsection for periods beginning December 28, 1999 shall file those reports with the department within 60 days of the effective date of the amendatory act that added this section. The report shall be on a form prescribed by the department and attached to the return required under section 7. A wholesaler or unclassified acquirer that has not acquired any cigarettes from a nonparticipating manufacturer shall file the report with the return required under section 7 stating that it has not purchased, acquired, exported, or returned cigarettes related to a nonparticipating manufacturer. The information contained in this report is for the purposes of enforcing 1999 PA 244, MCL 445.2051 to 445.2052, and does not constitute information obtained in connection with the administration of a tax under section 28(1)(f) of 1941 PA 122, MCL 205.28. A wholesaler or unclassified acquirer shall retain a copy of the report for not less than 4 years from the date the report was filed with the department. If a wholesaler or unclassified acquirer does not file a report or knowingly files an incomplete or inaccurate report under this subsection, the department may do 1 or more of the following:

(a) Assess a penalty under this section.

(b) Prohibit the wholesaler or unclassified acquirer from obtaining cigarette stamps from the department until a complete and accurate report is filed.

(c) Revoke the wholesaler's or unclassified acquirer's license under section 5, only after conducting a hearing.

(6) A nonparticipating manufacturer that has not provided the certification of compliance required by this section shall not make a sale of cigarettes in this state or a sale within or outside this state to any person for sale, distribution, or consumption in this state.

(7) A person shall not purchase, acquire, possess, or sell cigarettes acquired from or manufactured by a nonparticipating manufacturer that has not provided the certification of compliance to the department as required under this section and that has not provided the person with a copy of the certification of compliance if required to do so under subsection (3).

(8) The department shall maintain and regularly update a list of participating manufacturers and nonparticipating manufacturers that have provided the certification of compliance required under this section. The department shall publish the list on its website and provide a copy of the list to a person upon request.

(9) If a wholesaler or unclassified acquirer receives a certification of compliance from a nonparticipating manufacturer that is not included in the list maintained by the department, the wholesaler or unclassified acquirer shall within 10 business days after receiving the certification of compliance provide a copy of the certification of compliance and the name and address of the nonparticipating manufacturer to the department.

(10) Thirty days after the department posts on its website and provides wholesalers and unclassified acquirers a notice of a second or subsequent knowing violation of a provision of 1999 PA 244, MCL 445.2051 to 445.2052, or a notice of a judgment the department has against a nonparticipating manufacturer, the department may seize or confiscate from any person any cigarettes in that person's possession that were acquired from or manufactured by that nonparticipating manufacturer. Beginning May 1, 2003, the department may seize or confiscate from any person any cigarettes in that person's possession that were acquired from or manufactured by a nonparticipating manufacturer if that nonparticipating manufacturer has not provided the certification required by this section. Seizure, confiscation, forfeiture, and sale of cigarettes under this section shall be accomplished under section 9.

(11) The department may impose on any person a civil fine not to exceed $1,000.00 for each violation of this section. The civil fine is in addition to all other fines or penalties imposed by this act or 1941 PA 122, MCL 205.1 to 205.31.

(12) As used in this section:

(a) “Cigarette” means that term as defined in 1999 PA 244, MCL 445.2051 to 445.2052.

(b) “Nonparticipating manufacturer” means a manufacturer of cigarettes that is not a participating manufacturer as that term is defined in 1999 PA 244, MCL 445.2051 to 445.2052. Nonparticipating manufacturer also includes the first purchaser of cigarettes manufactured outside the United States for resale in the United States.

History: Add. 2002, Act 503, Imd. Eff. July 18, 2002



Section 205.426d Sale of cigarettes by nonparticipating manufacturer; information to be provided to department; payment of equity assessment; prepayment; stamp; prohibited conduct; publication of list of compliant nonparticipating manufacturers; seizure or confiscation; violation; service of process; brand previously sold; audit or review; definitions.

Sec. 6d.

(1) Before commencing sales of cigarettes in this state, a nonparticipating manufacturer shall provide to the department the information described in subsection (3) and shall pay the equity assessment as provided in subsections (4) and (5).

(2) A nonparticipating manufacturer selling cigarettes in this state on the effective date of the amendatory act that added this subsection shall provide to the department the information described in subsection (3) and pay the equity assessment as provided in subsections (4) and (5) within 30 days after the effective date of the amendatory act that added this subsection. If a nonparticipating manufacturer is not selling cigarettes in this state on the effective date of the amendatory act that added this subsection, before selling cigarettes in this state, the nonparticipating manufacturer shall pay the equity assessment imposed under subsections (4) and (5) for all cigarettes that are anticipated to be sold in the current calendar year as described in subsection (5).

(3) A nonparticipating manufacturer shall provide to the department on a form prescribed by the department the following information:

(a) The complete name, address, and telephone number of the nonparticipating manufacturer.

(b) The date that the nonparticipating manufacturer intends to begin or began selling cigarettes in this state.

(c) The brand names of the cigarettes the nonparticipating manufacturer will sell or is selling in this state.

(d) A statement of the nonparticipating manufacturer's intention to comply with its escrow obligation under 1999 PA 244, MCL 445.2051 to 445.2052, obligations under section 6c, and the obligations in this section.

(e) The name, address, and telephone number of the resident agent of the nonparticipating manufacturer.

(f) The name, address, telephone number, and signature of an officer of the nonparticipating manufacturer attesting to all of the information described in this subsection.

(4) An equity assessment in the amount of 17.5 mills per cigarette is imposed upon all cigarettes sold by a nonparticipating manufacturer in this state. The purpose of the equity assessment is to fund enforcement and administration of 1999 PA 244, MCL 445.2051 to 445.2052, and this act. The equity assessment is in addition to all other fees, assessments, and taxes levied by law. The equity assessment shall be collected by the department from each nonparticipating manufacturer selling cigarettes in this state. The equity assessment shall be collected and reconciled by April 15 of each year for cigarettes sold in the previous calendar year. The department shall credit a nonparticipating manufacturer with any prepayment made by the nonparticipating manufacturer pursuant to subsection (5) for that calendar year.

(5) Except as provided in subsection (2), a nonparticipating manufacturer selling cigarettes in this state shall prepay the equity assessment imposed in subsection (4) not later than March 1 for all cigarettes that are anticipated to be sold in the current calendar year. The prepayment amount shall be determined by multiplying 17.5 mills times the number of cigarettes that the department reasonably determines that the nonparticipating manufacturer will sell in this state in the current calendar year or $10,000.00, whichever is more. The department may require a nonparticipating manufacturer to provide any information reasonably necessary to determine the equity assessment prepayment amount. Not later than February 15 of each year, the department shall notify the nonparticipating manufacturer of the amount of the prepayment due for the current year. The department shall increase the equity assessment prepayment amount during the year if the increase is justified by the nonparticipating manufacturer's actual sales of cigarettes.

(6) A stamping agent shall not affix to any package of cigarettes or shipping container of roll-your-own tobacco of a nonparticipating manufacturer the stamp required under this act unless the nonparticipating manufacturer is listed on the department website as provided in subsection (9) or after receiving notice that the nonparticipating manufacturer has not prepaid or paid in full the equity assessment imposed under this section. A stamping agent that violates this subsection is subject to the penalties described in section 5. If a stamping agent intentionally and knowingly violates this subsection, the department may seize or confiscate any cigarettes in the stamping agent's possession that were stamped in violation of this subsection. Seizure, confiscation, forfeiture, and sale of cigarettes shall be accomplished under section 9.

(7) A nonparticipating manufacturer that does not provide the information required under subsection (3) or pay the equity assessment required by this section shall not make a sale of cigarettes in this state to any person for sale, distribution, or consumption in this state.

(8) A person shall not purchase, acquire, possess, or sell cigarettes acquired from or manufactured by a nonparticipating manufacturer that has not provided the information required under subsection (3) or made the payment of the equity assessment required by this section.

(9) The department shall maintain and regularly update a list of nonparticipating manufacturers that have complied with the requirements of this section. The department shall publish the list on its website and provide a copy of the list to a person upon request.

(10) Ninety days after the department posts on its website and provides wholesalers and unclassified acquirers notice that a nonparticipating manufacturer is in violation of subsection (1) or (2), the department may seize or confiscate from any person any cigarettes in that person's possession that were acquired from or manufactured by that nonparticipating manufacturer. Seizure, confiscation, forfeiture, and sale of cigarettes under this section shall be accomplished under section 9.

(11) The department may impose on any person a civil fine not to exceed $1,000.00 for each violation of this section. The civil fine is in addition to all other fines or penalties imposed by this act or 1941 PA 122, MCL 205.1 to 205.31.

(12) A nonparticipating manufacturer shall appoint and continually engage a resident agent for service of process. That service shall constitute legal and valid service of process on the nonparticipating manufacturer.

(13) For purposes of this section, a nonparticipating manufacturer that intends to sell or is selling a brand of cigarettes in or into this state is presumed to be the same manufacturer that previously sold that same brand in or into the state, unless the nonparticipating manufacturer can prove that the 2 manufacturers are not affiliated. A nonparticipating manufacturer shall not be authorized to sell in or into this state a cigarette brand that was previously sold in or into this state by another nonparticipating manufacturer if that other nonparticipating manufacturer did not escrow the entire amount due under 1999 PA 244, MCL 445.2051 to 445.2052, or pay the equity assessment due under this section.

(14) The department shall conduct an audit or review of nonparticipating manufacturers to ensure compliance with this section.

(15) As used in this section:

(a) “Cigarette” means that term as defined in 1999 PA 244, MCL 445.2051 to 445.2052.

(b) “Nonparticipating manufacturer” means a manufacturer of cigarettes that is not a participating manufacturer as that term is defined in 1999 PA 244, MCL 445.2051 to 445.2052. Nonparticipating manufacturer also includes the first purchaser of cigarettes manufactured outside the United States for resale in the United States.

History: Add. 2003, Act 285, Imd. Eff. Jan. 8, 2004



Section 205.426e Enforcement of tobacco product manufacturer's escrow accounts act; disclosure of information to attorney general; consolidation of information received pursuant to agreements with Indian tribes; disclosure of information otherwise confidential; information received as result of NPM adjustment settlement agreement.

Sec. 6e.

(1) Notwithstanding any law to the contrary, the department shall, upon request of the attorney general, disclose to the attorney general, or his or her designee, information obtained by the department that is relevant to the enforcement of the tobacco product manufacturers' escrow accounts act, 1999 PA 244, MCL 445.2051 to 445.2052. However, with regard to information received pursuant to any tax agreement entered into between this state and any Indian tribe, that includes limitations on disclosure of such information in addition to, or in lieu of, those contained in statute, the information provided under this section shall be consolidated to include all information received pursuant to such agreements with Indian tribes so as not to enable a person to ascertain any 1 Indian tribe's information. The department and the attorney general or his or her designee, except as provided in this subsection, may disclose information provided under this section that may otherwise be confidential if 1 or more of the following apply:

(a) In discharge of the duty to enforce or defend the provisions of this act or the tobacco product manufacturers' escrow accounts act, 1999 PA 244, MCL 445.2051 to 445.2052.

(b) In the course of any litigation, arbitration, or proceeding related to the tobacco product manufacturers' escrow accounts act, 1999 PA 244, MCL 445.2051 to 445.2052, the master settlement agreement, or the NPM adjustment settlement agreement.

(c) In complying with provisions in the NPM adjustment settlement agreement related to a data clearinghouse.

(2) Tobacco product sales data provided by another state, a manufacturer, or other person or entity to a data clearinghouse pursuant to the NPM adjustment settlement agreement that is also provided to the department pursuant to that agreement shall be treated as confidential tax information subject to section 28 of 1941 PA 122, MCL 205.28. This subsection only applies to information received by the department as a result of the NPM adjustment settlement agreement.

History: Add. 2016, Act 43, Eff. June 13, 2016



Section 205.427 Levy of tax on sale of tobacco products; filing return; payment of tax; inventory; importation or acquisition of tobacco product; tax abatement or refund; reimbursement by adding to price of tobacco product; sale or transfer of unaffixed stamps by wholesaler or unclassified acquirer; prohibition; exchange of unaffixed stamps; inspection; reports; definitions.

Sec. 7.

(1) Beginning May 1, 1994, a tax is levied on the sale of tobacco products sold in this state as follows:

(a) Through July 31, 2002, for cigars, noncigarette smoking tobacco, and smokeless tobacco, 16% of the wholesale price.

(b) For cigarettes, 37.5 mills per cigarette.

(c) Beginning August 1, 2002, for cigarettes, in addition to the tax levied in subdivision (b), an additional 15 mills per cigarette.

(d) Beginning August 1, 2002, for cigarettes, in addition to the tax levied in subdivisions (b) and (c), an additional 10 mills per cigarette.

(e) Beginning July 1, 2004, for cigarettes, in addition to the tax levied in subdivisions (b), (c), and (d), an additional 37.5 mills per cigarette.

(f) Beginning August 1, 2002 and through June 30, 2004, for cigars, noncigarette smoking tobacco, and smokeless tobacco, 20% of the wholesale price.

(g) Beginning July 1, 2004, for cigars, noncigarette smoking tobacco, and smokeless tobacco, 32% of the wholesale price. However, beginning November 1, 2012 and through October 31, 2021, the amount of tax levied under this subdivision on cigars shall not exceed 50 cents per individual cigar.

(2) On or before the twentieth day of each calendar month, every licensee under section 3 other than a retailer, unclassified acquirer licensed as a manufacturer, or vending machine operator shall file a return with the department stating the wholesale price of each tobacco product other than cigarettes purchased, the quantity of cigarettes purchased, the wholesale price charged for all tobacco products other than cigarettes sold, the number of individual packages of cigarettes and the number of cigarettes in those individual packages, and the number and denominations of stamps affixed to individual packages of cigarettes sold by the licensee for each place of business in the preceding calendar month. The return shall also include the number and denomination of unaffixed stamps in the possession of the licensee at the end of the preceding calendar month. Wholesalers shall also report accurate inventories of cigarettes, both stamped and unstamped at the end of the preceding calendar month. Wholesalers and unclassified acquirers shall also report accurate inventories of affixed and unaffixed stamps by denomination at the beginning and end of each calendar month and all stamps acquired during the preceding calendar month. The return shall be signed under penalty of perjury. The return shall be on a form prescribed by the department and shall contain or be accompanied by any further information the department requires. The department may also require licensees to report cigarette acquisition, purchase, and sales information in other formats and frequency.

(3) To cover the cost of expenses incurred in the administration of this act, at the time of the filing of the return, the licensee shall pay to the department the tax levied in subsection (1) for tobacco products sold during the calendar month covered by the return, less compensation equal to the following:

(a) One percent of the total amount of the tax due on tobacco products sold other than cigarettes.

(b) Through July 31, 2002, 1.25% of the total amount of the tax due on cigarettes sold.

(c) Beginning August 1, 2002, 1.5% of the total amount of the tax due on cigarettes sold and, beginning on June 20, 2012, for sales of untaxed cigarettes to Indian tribes in this state, an amount equal to 1.5% of the total amount of the tax due on those cigarettes sold as if those cigarette sales were taxable sales under this act.

(d) Beginning on the first calendar month following the implementation of the use of digital stamps as provided in section 5a(2), for licensees who are stamping agents, 0.5% of the total amount of the tax due on cigarettes sold and, for sales of untaxed cigarettes to Indian tribes in this state, 0.5% of the total amount of the tax due on those cigarettes sold as if those cigarette sales were taxable sales under this act, until the stamping agent is compensated in an amount equal to the direct cost actually incurred by the stamping agent for the purchase of upgrades to technology and equipment, excluding the equipment reimbursed under subdivision (e), that are necessary to affix the digital stamp as determined by the department. Compensation under this subdivision may also be claimed by a stamping agent for the direct costs actually incurred by the stamping agent, as determined by the department and reflected in the net purchase price, for the initial and 1-time purchase of case packers or similar machines or conveyors as follows:

(i) Case packers or similar machines to be used exclusively to repack cigarette cartons into case boxes after digital stamps have been applied by eligible equipment to the individual packages of cigarettes contained within those cigarette cartons. Compensation under this subparagraph may only be claimed by a stamping agent if the case packers or similar machines are in addition to, and not a replacement for, 1 or more case packers or similar machines used in connection with cigarette stamping machines which do not use the digital stamp authorized under this act.

(ii) Conveyors to be used exclusively for that portion of a cigarette stamping line that is necessary for and dedicated to cigarette stamping operations using eligible equipment to affix digital stamps to individual packages of cigarettes to be sold in this state. Compensation under this subparagraph may only be claimed by a stamping agent if the cigarette stamping line served by the conveyors is in addition to 1 or more distinct and existing cigarette stamping lines using stamping machines which do not use the digital stamp authorized under this act and that compensation shall not exceed a total of 50% of the amount reimbursed under subdivision (e) for any particular stamping agent.

(iii) Compensation under subparagraphs (i) and (ii) shall also include any applicable sales or use taxes paid, and shipping and crating charges actually incurred, by the stamping agent in connection with the purchase, but shall exclude any other costs incurred by the stamping agent not otherwise expressly provided for in this subdivision, including, but not limited to, charges for installation and ongoing maintenance.

(e) Beginning in the first calendar month following the implementation of the use of digital stamps as provided in section 5a(2) and continuing for the immediately succeeding 17 months, for licensees who are stamping agents, reimbursement of direct costs actually incurred by the stamping agent, as determined by the department, for the initial purchase of eligible equipment in an amount equal to 5.55% of the total net purchase price of the eligible equipment necessary to affix the digital stamp. The reimbursement provided under this subdivision shall also include reimbursement for any applicable sales or use taxes paid and shipping and crating charges actually incurred by the stamping agent for the initial purchase of eligible equipment, but shall exclude reimbursement for any other costs incurred by the stamping agent not otherwise expressly provided for in this subdivision, including, but not limited to, charges for installation and ongoing maintenance related to eligible equipment. A stamping agent may only receive reimbursement under this subdivision to the extent that the eligible equipment purchased by the stamping agent does not exceed the total number of the stamping agent's existing equipment as certified by the stamping agent on a form prescribed by the department.

(f) Beginning in the first calendar month following the implementation of the use of digital stamps as provided in section 5a(2), for licensees who are stamping agents, reimbursement of qualified equipment costs actually incurred by the stamping agent, not otherwise compensated or reimbursed under subdivision (d) or (e), as determined by the department. The reimbursement provided under this subdivision shall not exceed $60,000.00 for all stamping agents combined.

(4) Every licensee and retailer who, on August 1, 2002, has on hand for sale any cigarettes upon which a tax has been paid pursuant to subsection (1)(b) shall file a complete inventory of those cigarettes before September 1, 2002 and shall pay to the department at the time of filing this inventory a tax equal to the difference between the tax imposed in subsection (1)(b), (c), and (d) and the tax that has been paid under subsection (1)(b). Every licensee and retailer who, on August 1, 2002, has on hand for sale any cigars, noncigarette smoking tobacco, or smokeless tobacco upon which a tax has been paid pursuant to subsection (1)(a) shall file a complete inventory of those cigars, noncigarette smoking tobacco, and smokeless tobacco before September 1, 2002 and shall pay to the department at the time of filing this inventory a tax equal to the difference between the tax imposed in subsection (1)(f) and the tax that has been paid under subsection (1)(a).

(5) Every licensee and retailer who, on July 1, 2004, has on hand for sale any cigarettes upon which a tax has been paid pursuant to subsection (1)(b), (c), and (d) shall file a complete inventory of those cigarettes before August 1, 2004 and shall pay to the department at the time of filing this inventory a tax equal to the difference between the tax imposed in subsection (1)(b), (c), (d), and (e) and the tax that has been paid under subsection (1)(b), (c), and (d). Every licensee and retailer who, on July 1, 2004, has on hand for sale any cigars, noncigarette smoking tobacco, or smokeless tobacco upon which a tax has been paid pursuant to subsection (1)(f) shall file a complete inventory of those cigars, noncigarette smoking tobacco, and smokeless tobacco before August 1, 2004 and shall pay to the department at the time of filing this inventory a tax equal to the difference between the tax imposed in subsection (1)(g) and the tax that has been paid under subsection (1)(f). The proceeds derived under this subsection shall be credited to the Michigan Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(6) The department may require the payment of the tax imposed by this act upon the importation or acquisition of a tobacco product. A tobacco product for which the tax under this act has once been imposed and that has not been refunded if paid is not subject upon a subsequent sale to the tax imposed by this act.

(7) An abatement or refund of the tax provided by this act may be made by the department for causes the department considers expedient. The department shall certify the amount and the state treasurer shall pay that amount out of the proceeds of the tax.

(8) A person liable for the tax may reimburse itself by adding to the price of the tobacco products an amount equal to the tax levied under this act.

(9) A wholesaler, unclassified acquirer, or other person shall not sell or transfer any unaffixed stamps acquired by the wholesaler or unclassified acquirer from the department. A wholesaler or unclassified acquirer who has any unaffixed stamps on hand at the time its license is revoked or expires, or at the time it discontinues the business of selling cigarettes, shall return those stamps to the department. The department shall refund the value of the stamps, less the appropriate discount paid.

(10) If the wholesaler or unclassified acquirer has unsalable packs returned from a retailer, secondary wholesaler, vending machine operator, wholesaler, or unclassified acquirer with stamps affixed, the department shall refund the amount of the tax less the appropriate discount paid. If the wholesaler or unclassified acquirer has unaffixed unsalable stamps, the department shall exchange with the wholesaler or unclassified acquirer new stamps in the same quantity as the unaffixed unsalable stamps. An application for refund of the tax shall be filed on a form prescribed by the department for that purpose, within 4 years from the date the stamps were originally acquired from the department. A wholesaler or unclassified acquirer shall make available for inspection by the department the unused or spoiled stamps and the stamps affixed to unsalable individual packages of cigarettes. The department may, at its own discretion, witness and certify the destruction of the unused or spoiled stamps and unsalable individual packages of cigarettes that are not returnable to the manufacturer. The wholesaler or unclassified acquirer shall provide certification from the manufacturer for any unsalable individual packages of cigarettes that are returned to the manufacturer.

(11) On or before the twentieth of each month, each manufacturer shall file a report with the department listing all sales of tobacco products to wholesalers and unclassified acquirers during the preceding calendar month and any other information the department finds necessary for the administration of this act. This report shall be in the form and manner specified by the department.

(12) Each wholesaler or unclassified acquirer shall submit to the department an unstamped cigarette sales report on or before the twentieth day of each month covering the sale, delivery, or distribution of unstamped cigarettes during the preceding calendar month to points outside of this state. A separate schedule shall be filed for each state, country, or province into which shipments are made. For purposes of the report described in this subsection, "unstamped cigarettes" means individual packages of cigarettes that do not bear a Michigan stamp. The department may provide the information contained in this report to a proper officer of another state, country, or province reciprocating in this privilege.

(13) As used in subsection (3):

(a) "Eligible equipment" means a cigarette tax stamping machine that meets all of the following conditions:

(i) Was purchased by a stamping agent who was licensed as a stamping agent as of December 31, 2011.

(ii) Enables the stamping agent to affix digital stamps to individual packages of cigarettes in accordance with the requirements under section 6a(2).

(iii) Was purchased to be used for the primary purpose of permitting the stamping agent to affix digital stamps to individual packages of cigarettes to be sold in this state following the implementation of the use of digital stamps as provided in section 5a(2).

(b) "Existing equipment" means a cigarette tax stamping machine that meets all of the following conditions:

(i) Was owned by a person who was licensed as a stamping agent as of December 31, 2011.

(ii) Was a cigarette tax stamping machine used prior to January 1, 2012 by the stamping agent to apply stamps using stamp rolls of 30,000 stamps.

(c) "Qualified equipment" means equipment that was placed in service by a stamping agent that included conveyors and additional associated electrical line and compressed air line before August 15, 2014 in connection with the implementation of a digital stamping line under a pilot program with the department as determined by the department. Qualified equipment does not include the cost of installation of a conveyor.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Eff. Apr. 15, 1998 ;-- Am. 2002, Act 503, Imd. Eff. July 18, 2002 ;-- Am. 2004, Act 164, Imd. Eff. June 24, 2004 ;-- Am. 2008, Act 458, Imd. Eff. Jan. 9, 2009 ;-- Am. 2012, Act 188, Imd. Eff. June 20, 2012 ;-- Am. 2012, Act 325, Imd. Eff. Oct. 9, 2012 ;-- Am. 2014, Act 298, Imd. Eff. Sept. 30, 2014 ;-- Am. 2016, Act 86, Imd. Eff. Apr. 19, 2016



Section 205.427a Imposition of tax on consumer; intent of act.

Sec. 7a.

It is the intent of this act to impose the tax levied under this act upon the consumer of the tobacco products by requiring the consumer to pay the tax at the specified rate.

History: Add. 1997, Act 187, Imd. Eff. Dec. 30, 1997



Section 205.427b Bad debt; deduction; definition.

Sec. 7b.

(1) Beginning January 1, 2003, a licensee may deduct the amount of bad debts from the tax levied under section 7. The amount deducted must be charged off as uncollectible on the books of the licensee. If a person pays all or part of a bad debt with respect to which a licensee claimed a deduction under this section, the licensee shall be liable for the amount of taxes deducted in connection with that portion of the debt for which payment is received and shall remit these taxes in his or her next payment to the department under section 7.

(2) Any claim for a bad debt deduction under this section shall be supported by all of the following:

(a) A copy of the original invoice.

(b) Evidence that the tobacco products described in the invoice were delivered to the person who ordered them.

(c) Evidence that the person who ordered and received the tobacco products did not pay the licensee for the tobacco products and that the licensee used reasonable collection practices in attempting to collect the debt.

(3) As used in this section, “bad debt” means the taxes attributable to any portion of a debt that is related to a sale of tobacco products subject to tax under section 7 that is not otherwise deductible or excludable, that has become worthless or uncollectible in the time period between the date when taxes accrue to the state for the licensee's preceding tax return and the date when taxes accrue to the state for the present return, and that is eligible to be claimed, or could be eligible to be claimed if the licensee kept accounts on an accrual basis, as a deduction pursuant to section 166 of the internal revenue code. A bad debt shall not include any interest on the wholesale price of a tobacco product, uncollectible amounts on property that remains in the possession of the licensee until the full purchase price is paid, expenses incurred in attempting to collect any account receivable or any portion of the debt recovered, any accounts receivable that have been sold to a third party for collection, and repossessed property.

History: Add. 2002, Act 607, Imd. Eff. Dec. 20, 2002



Section 205.428 Personal liability for payment of tax; penalty; duties of manufacturer's representative; violations as felony; violations as misdemeanor; enforcement; exception; additional violations.

Sec. 8.

(1) A person, other than a licensee, who is in control or in possession of a tobacco product contrary to this act, who after August 31, 1998 is in control or in possession of an individual package of cigarettes without a stamp in violation of this act, or who offers to sell or does sell a tobacco product to another for purposes of resale without being licensed to do so under this act, shall be personally liable for the tax imposed by this act, plus a penalty of 500% of the amount of tax due under this act.

(2) The department may permit a representative of a licensed manufacturer of tobacco products whose duties require travel in this state to transport up to 138,000 cigarettes, of which not more than 36,000 cigarettes may bear no tax indicia or the tax indicia of another state. All 138,000 cigarettes must bear the stamp approved by the department or the tax indicia of another state, if any. The total value of tobacco products, excluding cigarettes, carried by a representative shall not exceed a wholesale value of $5,000.00. A manufacturer shall notify the department of the manufacturer's representatives that it currently employs who carry cigarettes or tobacco products other than cigarettes in performing work duties in this state. The manufacturer shall maintain a record of each transaction by the manufacturer's representative for a period of 4 years immediately following the transaction and shall produce the records upon request of the state treasurer or the state treasurer's authorized agent. Each record shall identify the quantity and identity of the tobacco products, detail whether exchanged, received, removed, or otherwise disposed of and the identity of the retailer, wholesaler, secondary wholesaler, vending machine operator, or unclassified acquirer involved. The representative of the manufacturer shall provide a copy of the record to the retailer, wholesaler, secondary wholesaler, vending machine operator, or unclassified acquirer at the time of the exchange or disposal. The retailer, wholesaler, secondary wholesaler, vending machine operator, or unclassified acquirer shall retain the copy of the record in the same place and for the same time period as other records required by this section. A representative shall not exchange, or otherwise dispose of, within this state tobacco products bearing the tax indicia of another state or receive tobacco products bearing the tax indicia of another state from retailers located within this state. A representative who sells, exchanges, or otherwise disposes of cigarettes or tobacco products other than cigarettes that do not bear the stamp or other marking required by the department or sells, exchanges, or otherwise disposes of cigarettes or tobacco products other than cigarettes bearing the tax indicia of another state is guilty of a felony, punishable by a fine of not more than $5,000.00 or imprisonment for not more than 5 years, or both.

(3) A person who possesses, acquires, transports, or offers for sale contrary to this act 3,000 or more cigarettes, tobacco products other than cigarettes with an aggregate wholesale price of $250.00 or more, 3,000 or more counterfeit cigarettes, 3,000 or more counterfeit cigarette papers, 3,000 or more gray market cigarettes, or 3,000 or more gray market cigarette papers is guilty of a felony, punishable by a fine of not more than $50,000.00 or imprisonment for not more than 5 years, or both.

(4) A person who possesses, acquires, transports, or offers for sale contrary to this act 1,200 or more, but not more than 2,999, cigarettes, tobacco products other than cigarettes with an aggregate wholesale value of $100.00 or more but less than $250.00, or 1,200 or more, but not more than 2,999, counterfeit cigarettes, counterfeit cigarette papers, gray market cigarettes, or gray market cigarette papers is guilty of a misdemeanor punishable by a fine of not more than $5,000.00 or imprisonment of not more than 1 year, or both.

(5) A person who violates a provision of this act for which a criminal punishment is not otherwise provided is guilty of a misdemeanor, punishable by a fine of not more than $1,000.00 or 5 times the retail value of the tobacco products involved, whichever is greater, or imprisonment for not more than 1 year, or both. This subsection does not apply to conduct described in subsection (12).

(6) A person who manufactures, possesses, or uses a stamp or manufactures, possesses, or uses a counterfeit stamp or writing or device intended to replicate a stamp without authorization of the department, a licensee who purchases or obtains a stamp from any person other than the department, or who falsifies a manufacturer's label on cigarettes, counterfeit cigarettes, gray market cigarette papers, or counterfeit cigarette papers is guilty of a felony and shall be punished by imprisonment for not less than 1 year or more than 10 years and may be punished by a fine of not more than $50,000.00.

(7) A person who falsely makes, counterfeits, or alters a license, vending machine disc, or marker, or who purchases or receives a false or altered license, vending machine disc, or marker, or who assists in or causes to be made a false or altered license, vending machine disc, or marker, or who possesses a device used to forge, alter, or counterfeit a license, vending machine disc, or marker is guilty of a felony punishable by a fine of not more than $5,000.00 or imprisonment for not more than 5 years, or both. A person who alters or falsifies records or markings required under this act is guilty of a felony punishable by a fine of not more than $5,000.00 or imprisonment for not more than 5 years, or both.

(8) The attorney general has concurrent power with the prosecuting attorneys of the state to enforce this act.

(9) At the request of the department or its duly authorized agent, the state police and all local police authorities shall enforce the provisions of this act.

(10) The department does not have the authority to enforce the provisions of this section regarding gray market cigarette papers or counterfeit cigarette papers.

(11) A person who knowingly possesses, acquires, transports, or offers for sale contrary to this act 600 or more, but not more than 1,199, cigarettes, tobacco products other than cigarettes with an aggregate wholesale value of $50.00 or more but less than $100.00, or 600 or more, but not more than 1,199, counterfeit cigarettes, counterfeit cigarette papers, gray market cigarettes, or gray market cigarette papers is guilty of a misdemeanor punishable by a fine of not more than $1,000.00 or imprisonment of not more than 90 days, or both.

(12) A person shall not possess, acquire, transport, or offer for sale contrary to this act less than 600 cigarettes, tobacco products other than cigarettes with an aggregate wholesale value of less than $50.00, or less than 600 counterfeit cigarettes, counterfeit cigarette papers, gray market cigarettes, or gray market cigarette papers. A person who possesses, acquires, transports, or offers for sale contrary to this act 180 or more, but not more than 599, cigarettes, tobacco products other than cigarettes with an aggregate wholesale value of $25.00 or more but less than $50.00, or 180 or more, but not more than 599, counterfeit cigarettes, counterfeit cigarette papers, gray market cigarettes, or gray market cigarette papers is responsible for a state civil infraction and may be ordered to pay a civil fine of not more than $100.00.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Eff. Apr. 15, 1998 ;-- Am. 2004, Act 474, Imd. Eff. Dec. 28, 2004 ;-- Am. 2005, Act 238, Eff. Jan. 1, 2006 ;-- Am. 2008, Act 458, Imd. Eff. Jan. 9, 2009



Section 205.429 Seizure and confiscation of contraband; investigation or search of vehicle; inventory statement of seized property; notice; publication; hearing; disposition of forfeited property; appeal; public sale; proceeds credited to general fund; other penalties not relieved; award and payment to person furnishing information; prohibited conduct by retailer; order.

Sec. 9.

(1) A tobacco product held, owned, possessed, transported, or in control of a person in violation of this act, and a vending machine, vehicle, and other tangible personal property containing a tobacco product in violation of this act and any related books and records are contraband and may be seized and confiscated by the department as provided in this section.

(2) If an authorized inspector of the department or a police officer has reasonable cause to believe and does believe that a tobacco product is being acquired, possessed, transported, kept, sold, or offered for sale in violation of this act for which the penalty is a felony, the inspector or police officer may investigate or search the vehicle of transportation in which the tobacco product is believed to be located. If a tobacco product is found in a vehicle searched under this subsection or in a place of business inspected under this act, the tobacco product, vending machine, vehicle, other than a vehicle owned or operated by a transportation company otherwise transporting tobacco products in compliance with this act, or other tangible personal property containing those tobacco products and any books and records in possession of the person in control or possession of the tobacco product may be seized by the inspector or police officer and are subject to forfeiture as contraband as provided in this section.

(3) As soon as possible, but not more than 5 business days after seizure of any alleged contraband, the person making the seizure shall deliver personally or by registered mail to the last known address of the person from whom the seizure was made, if known, an inventory statement of the property seized. A copy of the inventory statement shall also be filed with the state treasurer. The inventory statement shall also contain a notice to the effect that unless demand for hearing as provided in this section is made within 10 business days, the designated property is forfeited to the state. If the person from whom the seizure was made is not known, the person making the seizure shall cause a copy of the inventory statement, together with the notice provided for in this subsection, to be published at least 3 times in a newspaper of general circulation in the county where the seizure was made. Within 10 business days after the date of service of the inventory statement, or in the case of publication, within 10 business days after the date of last publication, the person from whom the property was seized or any person claiming an interest in the property may by registered mail, facsimile transmission, or personal service file with the state treasurer a demand for a hearing before the state treasurer or a person designated by the state treasurer for a determination as to whether the property was lawfully subject to seizure and forfeiture. The person shall verify a request for hearing filed by facsimile transmission by also providing a copy of the original request for hearing by registered mail or personal service. The person or persons are entitled to appear before the department, to be represented by counsel, and to present testimony and argument. Upon receipt of a request for hearing, the department shall hold the hearing within 15 business days. The hearing is not a contested case proceeding and is not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328. After the hearing, the department shall render its decision in writing within 10 business days of the hearing and, by order, shall either declare the seized property subject to seizure and forfeiture, or declare the property returnable in whole or in part to the person entitled to possession. If, within 10 business days after the date of service of the inventory statement, the person from whom the property was seized or any person claiming an interest in the property does not file with the state treasurer a demand for a hearing before the department, the property seized shall be considered forfeited to the state by operation of law and may be disposed of by the department as provided in this section. If, after a hearing before the state treasurer or person designated by the state treasurer, the department determines that the property is lawfully subject to seizure and forfeiture and the person from whom the property was seized or any persons claiming an interest in the property do not take an appeal to the circuit court of the county in which the seizure was made within the time prescribed in this section, the property seized shall be considered forfeited to the state by operation of law and may be disposed of by the department as provided in this section.

(4) If a person is aggrieved by the decision of the department, that person may appeal to the circuit court of the county where the seizure was made to obtain a judicial determination of the lawfulness of the seizure and forfeiture. The action shall be commenced within 20 days after notice of the department's determination is sent to the person or persons claiming an interest in the seized property. The court shall hear the action and determine the issues of fact and law involved in accordance with rules of practice and procedure as in other in rem proceedings. If a judicial determination of the lawfulness of the seizure and forfeiture cannot be made before deterioration of any of the property seized, the court shall order the destruction or sale of the property with public notice as determined by the court and require the proceeds to be deposited with the court until the lawfulness of the seizure and forfeiture is finally adjudicated.

(5) The department shall destroy all cigarettes forfeited to this state. The department may sell all tobacco products, except cigarettes, and other property forfeited pursuant to this section at public sale. Public notice of the sale shall be given at least 5 days before the day of sale. The department may pay an amount not to exceed 25% of the proceeds of the sale to the local governmental unit whose law enforcement agency performed the seizure. The balance of the proceeds derived from the sale by the department shall be credited to the general fund of the state.

(6) The seizure and destruction or sale of a tobacco product or other property under this section does not relieve a person from a fine, imprisonment, or other penalty for violation of this act.

(7) A person who is not an employee or officer of this state or a political subdivision of this state who furnishes to the department or to any law enforcement agency original information concerning a violation of this act, which information results in the collection and recovery of any tax or penalty or leads to the forfeiture of any cigarettes, or other property, may be awarded and paid by the state treasurer, compensation of not more than 10% of the net amount received from the sale of any forfeited cigarettes or other property, but not to exceed $5,000.00 which shall be paid out of the receipts from the sale of the property. If any amount is issued to the local governmental unit under subsection (5), the amount awarded under this subsection to a person who provides original information that results in a seizure of cigarettes or other property by a local law enforcement agency shall be paid from that amount issued under subsection (5). If in the opinion of the attorney general and the director of the department of state police it is deemed necessary to preserve the identity of the person furnishing the information, the attorney general and the director of the department of state police shall file with the state treasurer an affidavit setting forth that necessity and a warrant may be issued jointly to the attorney general and the director of the department of state police. Upon payment to the person furnishing that information, the attorney general and the director of the department of state police shall file with the state treasurer an affidavit that the money has been by them paid to the person entitled to the money under this section.

(8) Beginning September 1, 1998, if a retailer possesses or sells cigarettes on which the tax imposed under this act has not been paid or accrued to a wholesaler, secondary wholesaler, or unclassified acquirer licensed under this act, the retailer shall be prohibited from purchasing, possessing, or selling any cigarettes or other tobacco products as follows:

(a) For a first violation, for a period of not more than 6 months.

(b) For a second violation within a period of 5 years, for a period of at least 6 months and not more than 36 months.

(c) For a third or subsequent violation within a period of 5 years, for a period of at least 1 year and not more than 5 years.

(9) The prohibition described in subsection (8) shall be effective upon service by certified mail or personal service on the retailer of notice issued by the department ordering the retailer to cease all sales and purchases of cigarettes and other tobacco products. Upon receipt of this notice, the retailer may return any tobacco products in the possession of the retailer upon which the tax imposed by this act has been paid or accrued to a wholesaler, secondary wholesaler, or unclassified acquirer licensed under this act. The department shall notify all licensed wholesalers, manufacturers, secondary wholesalers, vending machine operators, and unclassified acquirers of any retailer who has been prohibited from purchasing cigarettes or other tobacco products and the duration of the prohibition. A wholesaler, secondary wholesaler, or unclassified acquirer shall not sell cigarettes or other tobacco products to a retailer after receipt of notice from the department that the retailer is prohibited from purchasing tobacco products. Any cigarettes or other tobacco products found on the premises of the retailer during the period of prohibition shall be considered contraband and subject to seizure under this section, and shall constitute an additional improper possession under this subsection. The retailer may contest the order prohibiting purchase, possession, or sale of tobacco products in accordance with the appeal procedures and time limits provided in subsection (3) of this section. After completion of the appeals provided or upon expiration of the period to request such appeal, the department shall issue a final order and make service upon the retailer of an order to cease all purchases, possession, and sale of all cigarettes and other tobacco products for a specified period as appropriate. This order does not relieve the retailer from seizure and sale of a tobacco product or other property under this section, or relieve the retailer from a fine, imprisonment, or other penalty for violation of this act.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1995, Act 118, Imd. Eff. June 29, 1995 ;-- Am. 1997, Act 187, Imd. Eff. Dec. 30, 1997 ;-- Am. 2004, Act 474, Imd. Eff. Dec. 28, 2004



Section 205.430 Defenses.

Sec. 10.

The seizure, forfeiture, sale, or destruction of a tobacco product or other property, or an action for recovery of amounts due, does not constitute a defense to the person owning or having control or possession of that property from criminal prosecution for an act or omission made or offense committed under this act or from liability to pay penalties provided by this act.

History: 1993, Act 327, Eff. Mar. 15, 1994



Section 205.431 Sale or solicitation of orders to be shipped, mailed, sent, or brought into state; license required; sales conducted through Internet, by telephone, or mail-order transaction; affirmation; notice to be located on package; purchasers responsible to pay unpaid state taxes on cigars; sign; definitions.

Sec. 11.

(1) A person, either as principal or agent, shall not sell or solicit a sale of a tobacco product to be shipped, mailed, or otherwise sent or brought into the state, to a person not a licensed manufacturer, licensed wholesaler, licensed secondary wholesaler, licensed vending machine operator, licensed unclassified acquirer, licensed transporter, or licensed transportation company, unless the tobacco product is to be sold to or through a licensed wholesaler.

(2) All sales conducted through the Internet, by telephone, or in a mail-order transaction shall not be completed unless, before each delivery of cigarettes is made, whether through the mail, through a transportation company, or through any other delivery system, the seller has obtained from the purchaser an affirmation that includes a copy of a valid government-issued document that confirms the purchaser's name, address, and date of birth showing that the purchaser is at least the legal minimum age to purchase cigarettes; that the cigarettes purchased are not intended for consumption by an individual who is younger than the legal minimum age to purchase cigarettes; and a written statement signed by the purchaser that affirms the purchaser's address and that the purchaser is at least the minimum legal age to purchase cigarettes. The statement shall also confirm that the purchaser understands that signing another person's name to the affirmation is illegal; that the sale of cigarettes to individuals under the legal minimum purchase age is illegal; and that the purchase of cigarettes by individuals under the legal minimum purchase age is illegal under the laws of the state of Michigan. The seller shall verify the information contained in the affirmation provided by the purchaser against a commercially available database of governmental records, or obtain a photocopy, fax copy, or other image of the valid, government-issued identification stating the date of birth or age of the purchaser.

(3) All invoices, bills of lading, sales receipts, or other documents related to cigarette sales conducted through the internet, by telephone, or in a mail-order transaction shall contain the current seller's valid Michigan sales tax registration number, business name and address of the seller, and a statement as to whether all sales taxes and taxes levied under this act have been paid. All packages of cigarettes shipped from a cigarette seller to purchasers who reside in Michigan shall clearly print or stamp the package with the word "CIGARETTES" on the outside of all sides of the package so it is clearly visible to the shipper. In addition, the package shall contain an externally visible and clearly legible notice located on the same side of the package as the address to which the package is delivered, as follows:

"IF THESE CIGARETTES HAVE BEEN SHIPPED TO YOU FROM A SELLER LOCATED OUTSIDE OF THE STATE IN WHICH YOU RESIDE, THE SELLER HAS REPORTED UNDER FEDERAL LAW THE SALE OF THESE CIGARETTES TO OUR STATE TAX COLLECTION AGENCY, INCLUDING YOUR NAME AND ADDRESS. YOU ARE LEGALLY RESPONSIBLE FOR ALL APPLICABLE UNPAID STATE TAXES ON THESE CIGARETTES."

If an order is made as a result of advertisement over the Internet, the tobacco retailer shall request the electronic mail address of the purchaser and shall receive payment by credit card or check before shipping. This subsection and subsection (2) do not apply to sales by wholesalers and unclassified acquirers.

(4) The deliverer of the cigarettes is required to obtain proof from a valid government-issued document that the person signing for the cigarettes is the purchaser.

(5) Beginning November 1, 2012, a retailer that is not licensed as an unclassified acquirer, retail importer of tobacco products other than cigarettes, shall post a sign, visible to the public inside the retail establishment that informs purchasers of cigars through catalog sales or Internet sales of their responsibility to pay all applicable unpaid state taxes on those cigars.

(6) As used in this section:

(a) "Computer" means any connected, directly interoperable or interactive device, equipment, or facility that uses a computer program or other instructions to perform specific operations, including logical, arithmetic, or memory functions with or on computer data or a computer program, and that can store, retrieve, alter, or communicate the results of the operations to a person, computer program, computer, computer system, or computer network.

(b) "Computer network" means the interconnection of hardwire or wireless communication lines with a computer through remote terminals or a complex consisting of 2 or more interconnected computers.

(c) "Computer program" means a series of internal or external instructions communicated in a form acceptable to a computer that directs the functioning of a computer, computer system, or computer network in a manner designed to provide or produce products or results from the computer, computer system, or computer network.

(d) "Computer system" means related, connected or unconnected, computer equipment, devices, software, or hardware.

(e) "Credit card" means a card or device issued by a person licensed under 1984 PA 379, MCL 493.101 to 493.114, or under the consumer financial services act, 1988 PA 161, MCL 487.2051 to 487.2072, or issued by a depository financial institution as defined in section 1a of the mortgage brokers, lenders, and services licensing act, 1987 PA 173, MCL 445.1651a, under a credit card arrangement.

(f) "Device" includes, but is not limited to, an electronic, magnetic, electrochemical, biochemical, hydraulic, optical, or organic object that performs input, output, or storage functions by the manipulation of electronic, magnetic, or other impulses.

(g) "Internet" means the connection to the World Wide Web through the use of a computer, a computer network, or a computer system.

(h) "Sale conducted through the Internet" means a sale of, a solicitation to sell, a purchase of, or an offer to purchase cigarettes conducted all or in part by accessing an Internet website.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 2004, Act 474, Imd. Eff. Dec. 28, 2004 ;-- Am. 2012, Act 325, Imd. Eff. Oct. 9, 2012 ;-- Am. 2016, Act 86, Imd. Eff. Apr. 19, 2016



Section 205.432 Disposition of proceeds from taxes, fees, and penalties; disbursements; use of funds for enforcement and administration of act.

Sec. 12.

(1) The proceeds derived from the payment of taxes, fees, and penalties provided for under this act and the license fees received by the department shall be deposited with the state treasurer and disbursed only as provided in this section and section 7(5). However, before a distribution of funds is made under this section, subject to appropriation, the funds described in this section may be used by the department, the attorney general, and the department of state police for enforcement and administration of this act.

(2) The tax imposed under section 7(1)(a) shall be disbursed as follows:

(a) 94% of the proceeds shall be credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(b) 6% of the proceeds shall be credited to the Healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953. Fifty percent of the proceeds described in this subdivision that are used for smoking prevention programs shall be used by the department of health and human services to expand the free smokers quit kit program to include the nicotine patch or nicotine gum.

(3) The tax imposed on cigarettes under section 7(1)(b) shall be disbursed as follows:

(a) Beginning May 1, 1994 and through June 30, 2004, 5.3% of the proceeds shall be credited to the health and safety fund created in the health and safety fund act, 1987 PA 264, MCL 141.471 to 141.479.

(b) Beginning July 1, 2004, 6.5% of the proceeds shall be credited to the health and safety fund created in the health and safety fund act, 1987 PA 264, MCL 141.471 to 141.479.

(c) Through June 30, 2004, 25.3% of the proceeds shall be credited to the general fund of this state.

(d) Beginning July 1, 2004 and through September 30, 2014, 24.1% of the proceeds shall be credited to the general fund of this state.

(e) 63.4% of the proceeds shall be credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(f) 6% of the proceeds shall be credited to the Healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953. Fifty percent of the proceeds described in this subdivision that are used for smoking prevention programs shall be used by the department of health and human services to expand the free smokers quit kit program to include the nicotine patch or nicotine gum.

(g) Beginning October 1, 2014, 24.1% of the proceeds shall be disbursed as follows:

(i) For the 2014-2015 fiscal year and each subsequent fiscal year, $3,000,000.00 to the Michigan state capitol historic site fund created in section 7 of the Michigan state capitol historic site act, 2013 PA 240, MCL 4.1947. For the 2015-2016 fiscal year and each subsequent fiscal year, the state treasurer shall adjust the figure described in this subparagraph by an amount determined by the state treasurer at the end of each calendar year to reflect the cumulative annual percentage change in the consumer price index. Beginning for the 2015-2016 fiscal year and each subsequent fiscal year, if the cumulative annual percentage change in the consumer price index is negative, then the adjustment for that fiscal year is zero. As used in this subsection, "consumer price index" means the most comprehensive index of consumer prices available for this state from the Bureau of Labor Statistics of the United States Department of Labor. From the funds described in this subparagraph, not later than February 1 of each year, the Michigan state capitol commission created in section 5 of the Michigan state capitol historic site act, 2013 PA 240, MCL 4.1945, shall report to the Michigan capitol committee created in section 701 of the legislative council act, 1986 PA 268, MCL 4.1701, and to the chairpersons of the house and senate appropriations committees. The report shall contain all of the following:

(A) The proposed maintenance plan for the Michigan State Capitol Historical Site for the immediately following fiscal year.

(B) The projected 5-year maintenance plan for the Michigan State Capitol Historical Site for the immediately following 5 fiscal years.

(C) Projected large-scale projects for the Michigan State Capitol Historical Site that exceed $1,000,000.00.

(ii) The remaining proceeds shall be credited to the general fund of this state.

(4) Beginning August 1, 2002, the tax imposed on cigarettes under section 7(1)(c) shall be disbursed as follows:

(a) Through June 30, 2004, 74.2%, and beginning July 1, 2004, 9.0% of the proceeds shall be credited to the general fund of this state.

(b) Through June 30, 2004, 4.6%, and beginning July 1, 2004, 56.3% of the proceeds shall be credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(c) 6.0% of the proceeds shall be credited to the Healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953. Fifty percent of the proceeds described in this subdivision that are used for smoking prevention programs shall be used by the department of health and human services to expand the free smokers quit kit program to include the nicotine patch or nicotine gum.

(d) Through June 30, 2004, 3.0%, and beginning July 1, 2004, 3.7% of the proceeds shall be paid to counties with a 2000 population of more than 2,000,000, to be used only for indigent health care.

(e) Through June 30, 2004, 12.2%, and beginning July 1, 2004, 25.0% of the proceeds shall be credited to the Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(5) Beginning August 1, 2002, the tax imposed under section 7(1)(f) shall be disbursed as follows:

(a) 75.6% of the proceeds shall be credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(b) 6.0% of the proceeds shall be credited to the Healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953. Fifty percent of the proceeds described in this subdivision that are used for smoking prevention programs shall be used by the department of health and human services to expand the free smokers quit kit program to include the nicotine patch or nicotine gum.

(c) 18.4% of the proceeds shall be credited to the general fund of this state.

(6) Beginning August 1, 2002, the tax imposed on cigarettes under section 7(1)(d) shall be disbursed as follows:

(a) 94.0% of the proceeds shall be credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(b) 6.0% of the proceeds shall be credited to the Healthy Michigan fund created under section 5953 of the public health code, 1978 PA 368, MCL 333.5953. Fifty percent of the proceeds described in this subdivision that are used for smoking prevention programs shall be used by the department of health and human services to expand the free smokers quit kit program to include the nicotine patch or nicotine gum.

(7) Beginning July 1, 2004, the tax imposed on cigarettes under section 7(1)(e) shall be disbursed as follows:

(a) Beginning July 1, 2004 and through September 30, 2005, 100% of the proceeds shall be credited to the Michigan Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(b) Beginning October 1, 2005, 75.0% of the proceeds shall be credited to the Michigan Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(c) Beginning October 1, 2005, 25.0% of the proceeds shall be credited to the general fund of this state.

(8) Beginning July 1, 2004, the tax imposed under section 7(1)(g) shall be disbursed as follows:

(a) Beginning July 1, 2004 and through September 30, 2005, 100% of the proceeds shall be credited to the Michigan Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(b) Beginning October 1, 2005, 75.0% of the proceeds shall be credited to the Michigan Medicaid benefits trust fund created under section 5 of the Michigan trust fund act, 2000 PA 489, MCL 12.255.

(c) Beginning October 1, 2005, 25.0% of the proceeds shall be credited to the general fund of this state.

(9) The proceeds of the fees and penalties provided for in this act shall be used for the administration of this act.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1997, Act 187, Imd. Eff. Dec. 30, 1997 ;-- Am. 2002, Act 503, Imd. Eff. July 18, 2002 ;-- Am. 2004, Act 164, Imd. Eff. June 24, 2004 ;-- Am. 2012, Act 188, Imd. Eff. June 20, 2012 ;-- Am. 2014, Act 272, Imd. Eff. July 2, 2014 ;-- Am. 2016, Act 309, Imd. Eff. Oct. 6, 2016



Section 205.433 Administration of tax; rules; forms; additional taxes; appointment of special investigator.

Sec. 13.

(1) The tax imposed by this act shall be administered by the revenue commissioner pursuant to Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws, and this act. In case of conflict between Act No. 122 of the Public Acts of 1941 and this act, the provisions of this act control.

(2) The revenue commissioner may promulgate rules to implement this act pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

(3) The department shall prescribe forms for use by taxpayers.

(4) The tax imposed by this act is in addition to all other taxes for which the taxpayer may be liable.

(5) The commissioner may appoint any revenue division employee as a special investigator, who shall be vested with the power to arrest a person violating this act.

History: 1993, Act 327, Eff. Mar. 15, 1994 ;-- Am. 1995, Act 131, Imd. Eff. July 10, 1995
Admin Rule: R 205.401 et seq. and R 205.451 et seq. of the Michigan Administrative Code.



Section 205.434 Requirements or prohibitions imposed by local units of government.

Sec. 14.

Notwithstanding any other provision of law, beginning on the effective date of this act, a city, township, village, county, other local unit of government, or political subdivision of this state shall not impose any new requirement or prohibition pertaining to the sale or licensure of tobacco products for distribution purposes. This section does not invalidate or otherwise restrict a requirement or prohibition described in this section existing on the effective date of this act.

History: 1993, Act 327, Eff. Mar. 15, 1994



Section 205.435 Repeal of MCL 205.501 to 205.522.

Sec. 15.

(1) Act No. 265 of the Public Acts of 1947, being sections 205.501 to 205.522 of the Michigan Compiled Laws, is repealed effective May 1, 1994.

(2) The provisions of Act No. 265 of the Public Acts of 1947, being sections 205.501 to 205.522 of the Michigan Compiled Laws, shall remain in effect for criminal liability and the collection and enforcement of the payment of any tax, fee, penalty, or interest due and payable under that act for any period in which that act was in effect prior to its repeal.

History: 1993, Act 327, Eff. Mar. 15, 1994



Section 205.436 Conditional effective date.

Sec. 16.

This amendatory act shall not take effect unless Senate Joint Resolution S is submitted to the voters and the following bills are enacted into law:

(a) House Bill No. 5109.

(b) House Bill No. 5110.

(c) House Bill No. 5116.

(d) House Bill No. 5009.

(e) House Bill No. 5010.

(f) House Bill No. 5118.

(g) House Bill No. 5097.

(h) House Bill No. 5123.

(i) House Bill No. 4279.

(j) House Bill No. 5102.

(k) House Bill No. 5103.

(l) House Bill No. 5106.

(m) House Bill No. 5111.

(n) House Bill No. 5115.

(o) House Bill No. 5112.

(p) House Bill No. 5120.

(q) House Bill No. 5129.

(r) House Bill No. 5224.

History: 1993, Act 327, Eff. Mar. 15, 1994






Act 265 of 1947 CIGARETTE TAX (205.501 - 205.523)



Act 95 of 1959 ADDITIONAL CIGARETTE TAX (205.541 - 205.543)



Act 150 of 1953 INCOME TAX (205.551 - 205.574)



Act 343 of 1969 MULTISTATE TAX COMPACT (205.581 - 205.589)

Compiler's Notes: Enacting section 1 of Act 282 of 2014 provides: "Enacting section 1. 1969 PA 343, MCL 205.581 to 205.589, is repealed retroactively and effective beginning January 1, 2008. It is the intent of the legislature that the repeal of 1969 PA 343, MCL 205.581 to 205.589, is to express the original intent of the legislature regarding the application of section 301 of the Michigan business tax act, 2007 PA 36, MCL 208.1301, and the intended effect of that section to eliminate the election provision included within section 1 of 1969 PA 343, MCL 205.581, and that the 2011 amendatory act that amended section 1 of 1969 PA 343, MCL 205.581, was to further express the original intent of the legislature regarding the application of section 301 of the Michigan business tax act, 2007 PA 36, MCL 208.1301, and to clarify that the election provision included within section 1 of 1969 PA 343, MCL 205.581, is not available under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713.”



Act 173 of 1956 DOMICILE OF DECEDENTS FOR DEATH TAX PURPOSES (205.601 - 205.607)

Section 205.601 Domicile of decedents for death tax purposes, settlement of disputes; definitions.

Sec. 1.

For the purposes of this act:

(1) The term “executor” means an executor of the will or administrator of the estate of the decedent, but does not include an ancillary administrator nor an administrator with the will annexed if an executor named in the will has been appointed and has qualified in another state.

(2) The term “taxing official” means the commissioner of revenue of the state of Michigan and the designated authority of a reciprocal state.

(3) The term “death tax” means any tax levied by a state on account of the transfer or shifting of economic benefits in property at death, or in contemplation thereof, or intended to take effect in possession or enjoyment at or after death, whether denominated an “inheritance tax,”“transfer tax,”“succession tax,”“estate tax,”“death duty,”“death dues,” or otherwise.

(4) The term “interested person” means any person who may be entitled to receive, or who has received any property or interest which may be required to be considered in computing the death tax of any state involved.

(5) The term “state” means any state, territory, or possession of the United States, or the District of Columbia. The term “this state” means the state of Michigan.

(6) The term “board” shall mean board of arbitration.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.602 Domicile of decedents for death tax purposes, settlement of disputes; notice of election, rejection.

Sec. 2.

In any case in which this state and 1 or more other states each claims that it was the domicile of a decedent at his death, at any time prior to the commencement of legal action for determination of domicile within this state or within 60 days thereafter, any executor, or the taxing official of any such state, may elect to invoke the provisions of this act. Such executor or taxing official shall send a notice of such election by registered mail, receipt requested, to the taxing official of each such state and to each executor, ancillary administrator, and interested person. Within 40 days after the receipt of such notice of election any executor may reject such election by sending a notice, by registered mail, receipt requested, to all persons originally required to be sent a notice of election. When an election has been rejected by an executor, no further proceedings shall be had under this act. If such election is not rejected within the 40-day period, the dispute as to death taxes shall be determined solely as hereinafter provided. No other proceedings to determine or assess such death taxes shall thereafter be instituted in any court of this state or otherwise.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.603 Domicile of decedents for death tax purposes, settlement of disputes; written agreement with other taxing officials.

Sec. 3.

In any case in which an election is made and not rejected the commissioner of revenue of this state may enter into a written agreement with the other taxing officials involved and with the executors to accept a certain sum in full payment of any death taxes, together with interest and penalties, that may be due this state, provided this agreement fixes the amount to be paid the other states involved in the dispute.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.604 Domicile of decedents for death tax purposes, settlement of disputes; arbitration board, procedure, determination.

Sec. 4.

If in any such case it appears that an agreement cannot be reached, as provided in section 3, or if 1 year shall have elapsed from the date of the election without such an agreement having been reached, the domicile of the decedent at the time of his death shall be determined solely for death tax purposes as follows:

(a) Where only this state and 1 other state are involved, the commissioner of revenue of this state and the taxing official of the other state shall each appoint a member of a board of arbitration, and these members shall appoint the third member of the board. If this state and more than 1 other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administering death tax laws in 3 states not involved in the dispute and each of these authorities shall appoint a member of the board of arbitration. The board shall select 1 of its members as chairman.

(b) Such board shall hold hearings at such places as are deemed necessary, upon reasonable notice to the executors, ancillary administrators, all other interested persons, and to the taxing officials of the states involved, all of whom are entitled to be heard.

(c) Such board may administer oaths, take testimony, subpoena witnesses and require their attendance, require the production of books, papers and documents, issue commissions to take testimony. Subpoenas may be issued by any member of the board. Failure to obey a subpoena may be punished by any court of record in the same manner as if the subpoena had been issued by such court.

(d) Whenever practicable such board shall apply the rules of evidence then prevailing in the federal courts under the federal rules of civil procedure.

(e) Such board shall determine the domicile of the decedent at the time of his death. This determination is final and conclusive and binds this state, and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for death tax purpose. If said board does not render a determination within 1 year from the time that it is fully constituted, all authority of said board shall cease and the bar to court proceedings set forth in section 2 shall no longer exist.

(f) The reasonable compensation and expenses of the members of the board and its employees shall be agreed upon among such members, the taxing officials involved, and the executors. If an agreement cannot be reached, such compensation and expenses shall be determined by such taxing officials; and, if they cannot agree, by the appropriate probate court of the state determined to be the domicile. Such amount shall be borne by the estate and shall be deemed an administration expense.

(g) The determination of such board and the record of its proceeding shall be filed with the authority having jurisdiction to assess the death tax in the state determined to be the domicile of the decedent and with the authorities which would have had jurisdiction to assess the death tax in each of the other states involved if the decedent had been found to be domiciled therein.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.605 Domicile of decedents for death tax purposes, settlement of disputes; written agreement after arbitration commenced.

Sec. 5.

Notwithstanding the commencement of a legal action for determination of domicile within this state or the commencement of an arbitration proceeding, as provided in section 4, the commissioner of revenue of this state may in any case enter into a written agreement with the other taxing officials involved and with the executors to accept a certain sum in full payment of any death tax, together with interest and penalties, that may be due this state, provided this agreement fixes the amount to be paid the other states involved in the dispute, at any time before such proceeding is concluded. Upon the filing of this agreement with the authority which would have jurisdiction to assess the death tax of this state, if the decedent died domiciled in this state, an assessment shall be made as provided in such agreement, and this assessment finally and conclusively fixes the amount of death tax due this state. If the aggregate amount payable under such agreement or under an agreement made in accordance with the provisions of section 3 to the states involved is less than the minimum credit allowable to the estate against the United States estate tax imposed with respect thereto, the executor forthwith shall also pay to the commissioner of taxation of this state the same percentage of the difference between such aggregate amount of such credit as the amount payable to such commissioner under such agreement bears to such aggregate amount.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.606 Domicile of decedents for death tax purposes, settlement of disputes; maximum interest and penalties if decedent domiciled in this state.

Sec. 6.

When in any case the board of arbitration determines that a decedent died domiciled in this state, the total amount of interest and penalties for nonpayment of the tax, between the date of the election and the final determination of the board, shall not exceed 4% of the amount of the taxes per annum.

History: 1956, Act 173, Eff. Aug. 11, 1956



Section 205.607 Domicile of decedents for death tax purposes, settlement of disputes; application of act.

Sec. 7.

This act shall be applicable only to cases in which each of the states involved in the dispute has in effect therein a law substantially similar hereto. Except, nothing contained in this section shall prohibit the application of this act or any part hereof where any of the other states involved in the dispute have in effect therein a law empowering the tax authority to voluntarily enter into a binding arbitration or compromise agreement and such an agreement is so entered into.

History: 1956, Act 173, Eff. Aug. 11, 1956






Act 186 of 1973 TAX TRIBUNAL ACT (205.701 - 205.779)

186-1973-1 CHAPTER 1 (205.701...205.707)

Section 205.701 Short title.

Sec. 1.

This act shall be known and may be cited as the “tax tribunal act”.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.703 Definitions.

Sec. 3.

As used in this act:

(a) "Agency" means a board, official, or administrative agency empowered to make a decision, finding, ruling, assessment, determination, or order that is subject to review under the jurisdiction of the tribunal or that has collected a tax for which a refund is claimed.

(b) "Chairperson" means the chairperson of the tribunal.

(c) "Mediation" means a voluntary process in which a mediator facilitates communication between parties, assists in identifying issues, and helps explore solutions to promote a mutually acceptable settlement.

(d) "Mediator" means a neutral third party who is certified by the tribunal under section 47 as a mediator in a proceeding before the tribunal or as a facilitator in the court of claims, and who is agreed to by the parties.

(e) "Proceeding" means an appeal taken under this act.

(f) "Property tax laws" does not include the drain code of 1956, 1956 PA 40, MCL 280.1 to 280.630.

(g) "Tribunal" means the tax tribunal created under section 21.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981 ;-- Am. 1992, Act 172, Imd. Eff. July 21, 1992 ;-- Am. 2008, Act 125, Imd. Eff. May 9, 2008



Section 205.707 Provisions effective.

Sec. 7.

The provisions of this act are effective nothwithstanding the provisions of any statute, charter, or law to the contrary.

History: 1973, Act 186, Eff. July 1, 1974






186-1973-2 CHAPTER 2 (205.721...205.726)

Section 205.721 Tax tribunal; creation; quasi-judicial agency; appointment, reappointment, and terms of members; vacancy.

Sec. 21.

The tax tribunal is created and is a quasi-judicial agency which, for administrative purposes only, is in the department of treasury. The tribunal consists of 7 members appointed by the governor, with the advice and consent of the senate, for terms of 4 years. The 2 additional members first appointed by this amendatory act shall first serve for 3 years. A member may be reappointed and a vacancy shall be filled for an unexpired term in the same manner as the appointment is made for a full term.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976



Section 205.722 Tax tribunal; qualifications of members; oath; requirements; prohibitions; compensation and expenses.

Sec. 22.

(1) The members of the tribunal shall be citizens of the United States and residents of this state. At least 2 members shall be attorneys admitted to practice in this state who have been engaged for at least 5 years immediately preceding the appointment in active government, corporate, or private practice dealing with federal and state or local tax matters, including property taxes, or in the discharge of a judicial or quasi-judicial office. At least 1 member shall be a certified assessor holding the highest level of certification granted by the state assessors board. At least 1 member shall be a professional real estate appraiser holding a recognized certification indicating competence in the valuation of complex income producing and residential property of the type subject to property taxation, with a certification having required a review of sample appraisals and 5 years of experience as an appraiser. At least 1 member shall be a certified public accountant with 5 years of experience in state or local tax matters. Appointees who are not attorneys, certified assessors, professional real estate appraisers, or certified public accountants shall have at least 5 years of experience in state or local tax matters.

(2) Each member shall take and subscribe to the constitutional oath of office before entering on the discharge of his or her duties.

(3) Each member shall devote his or her entire time to, and personally perform the duties of, his or her office and shall not engage in other business or professional activity for remuneration.

(4) Each member shall receive an annual salary as determined by law and shall be reimbursed for his or her actual and necessary expenses at the rate determined by the administrative board.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 2008, Act 127, Imd. Eff. May 9, 2008



Section 205.723 Tax tribunal; election and duties of chairman.

Sec. 23.

Annually, the tribunal shall elect 1 of its members as chairman who shall assign matters, apportion business of the tribunal, and perform other duties prescribed by law.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.724 Tax tribunal; chief clerk; deputy clerks; oath; bond.

Sec. 24.

(1) The tribunal shall have 1 chief clerk.

(2) The tribunal shall have such deputy clerks as, with the chairman's approval, are required and assigned by the chief clerk. The chief clerk shall maintain the records and perform such other duties as the chairman directs or as are prescribed by law.

(3) Each clerk, before taking office, shall take and subscribe the constitutional oath of office and furnish a bond pursuant to Act No. 10 of the Public Acts of 1969, being sections 15.1 to 15.6 of the Michigan Compiled Laws.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.725 Principal office of tribunal and chief clerk; accommodations and equipment; legal, technical, and secretarial assistance; restrictions on clerks or employees; salaries and expenses of tribunal.

Sec. 25.

(1) The principal office of the tribunal and its chief clerk shall be in the city of Lansing, and the department of administration shall furnish suitable accommodations and equipment there.

(2) Subject to appropriations therefor, the tribunal shall have such legal, technical, and secretarial assistance as the chairman deems necessary.

(3) A clerk or employee of the tribunal shall not provide legal, accounting, or technical assistance relevant to a federal, state or local tax matter, or to any other matter of which the tribunal may acquire jurisdiction.

(4) Salaries and expenses of the tribunal shall be paid as provided by law.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.726 Appointment of hearing officers; conducting hearings; notice of hearing; proposed decision of hearing officer or referee.

Sec. 26.

The tribunal may appoint 1 or more hearing officers to hold hearings. Hearings, except as otherwise provided in chapter 6, shall be conducted pursuant to chapter 4 of the administrative procedures act of 1969, 1969 PA 306, MCL 24.271 to 24.287, and the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the hearing shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A proposed decision of a hearing officer or referee shall be considered and decided by 1 or more members of the tribunal.

History: Add. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1978, Act 439, Imd. Eff. Oct. 9, 1978 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981 ;-- Am. 2008, Act 126, Imd. Eff. May 9, 2008






186-1973-3 CHAPTER 3 (205.731...205.737)

Section 205.731 Tax tribunal; jurisdiction.

Sec. 31.

The tribunal has exclusive and original jurisdiction over all of the following:

(a) A proceeding for direct review of a final decision, finding, ruling, determination, or order of an agency relating to assessment, valuation, rates, special assessments, allocation, or equalization, under the property tax laws of this state.

(b) A proceeding for a refund or redetermination of a tax levied under the property tax laws of this state.

(c) Mediation of a proceeding described in subdivision (a) or (b) before the tribunal.

(d) Certification of a mediator in a tax dispute described in subdivision (c).

(e) Any other proceeding provided by law.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 2008, Act 125, Imd. Eff. May 9, 2008



Section 205.732 Tax tribunal; powers.

Sec. 32.

The tribunal's powers include, but are not limited to, all of the following:

(a) Affirming, reversing, modifying, or remanding a final decision, finding, ruling, determination, or order of an agency.

(b) Ordering the payment or refund of taxes in a matter over which it may acquire jurisdiction.

(c) Granting other relief or issuing writs, orders, or directives that it deems necessary or appropriate in the process of disposition of a matter over which it may acquire jurisdiction.

(d) Promulgating rules for the implementation of this act, including rules for practice and procedure before the tribunal and for mediation as provided in section 47, under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(e) Mediating a proceeding before the tribunal.

(f) Certifying mediators to facilitate claims in the court of claims and in the tribunal.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 2008, Act 125, Imd. Eff. May 9, 2008
Admin Rule: R 205.1101 et seq. of the Michigan Administrative Code.



Section 205.733 Tax tribunal; adoption and effect of seal; process.

Sec. 33.

(1) The tribunal shall adopt a seal, which when impressed upon a document issued by the tribunal, raises a rebuttable presumption of the validity and authenticity of the document.

(2) Process shall be styled: “In the name of the people of the state of Michigan”, shall be effective anywhere in the state and may be served by an officer or person authorized to serve process issued by a circuit court.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.734 Hearing and deciding proceeding; location; accommodations and equipment; conducting business at public meeting; notice.

Sec. 34.

(1) One or more members of the tribunal may hear and decide proceedings.

(2) The tribunal shall sit at places throughout the state as the tribunal determines. The county board of commissioners for the county in which the tribunal is sitting, except when the tribunal is sitting in the city of Lansing, shall provide the tribunal with suitable accommodations and equipment on request of the chairperson. The business which the tribunal may perform shall be conducted at a public meeting on the tribunal held in compliance with Act No. 267 of the Public Acts of 1976, as amended. Public notice of the time, date, and place of the meeting shall be given in the manner required by Act No. 267 of the Public Acts of 1976, as amended.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1978, Act 439, Imd. Eff. Oct. 9, 1978 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981



Section 205.735 Applicability before January 1, 2007; de novo proceedings; jurisdiction in assessment disputes; petition to invoke jurisdiction; service; appeal of contested tax bill; amendment of petition or answer; representation.

Sec. 35.

(1) The provisions of this section apply to a proceeding before the tribunal that is commenced before January 1, 2007.

(2) A proceeding before the tribunal is original and independent and is considered de novo. For an assessment dispute as to the valuation of property or if an exemption is claimed, the assessment must be protested before the board of review before the tribunal acquires jurisdiction of the dispute under subsection (3), except as otherwise provided in this section for a year in which the July or December board of review has authority to determine a claim of exemption for qualified agricultural property or for an appeal of a denial of a principal residence exemption by the department of treasury, and in section 37(5) and (7). For a dispute regarding a determination of a claim for exemption of qualified agricultural property for a year in which the July or December board of review has authority to determine a claim of exemption for qualified agricultural property, the claim for exemption must be presented to either the July or December board of review before the tribunal acquires jurisdiction of the dispute. For a special assessment dispute, the special assessment must be protested at the hearing held for the purpose of confirming the special assessment roll before the tribunal acquires jurisdiction of the dispute.

(3) The jurisdiction of the tribunal in an assessment dispute is invoked by a party in interest, as petitioner, filing a written petition on or before June 30 of the tax year involved. Except in the residential property and small claims division, a written petition is considered filed by June 30 of the tax year involved if it is sent by certified mail on or before June 30 of that tax year. In the residential property and small claims division, a written petition is considered filed by June 30 of the tax year involved if it is postmarked by first-class mail or delivered in person on or before June 30 of the tax year involved. All petitions required to be filed or served by a day during which the offices of the tribunal are not open for business shall be filed by the next business day. In all other matters, the jurisdiction of the tribunal is invoked by a party in interest, as petitioner, filing a written petition within 35 days after the final decision, ruling, determination, or order that the petitioner seeks to review. Except in the residential property and small claims division, a written petition is considered filed if it is sent by certified mail or delivered in person on or before expiration of the period in which an appeal may be made as provided by law. In the residential property and small claims division, a written petition is considered filed if it is postmarked by first-class mail or delivered in person on or before expiration of the period in which an appeal may be made as provided by law. An appeal of a contested tax bill shall be made within 60 days after mailing by the assessment district treasurer and the appeal is limited solely to correcting arithmetic errors or mistakes and is not a basis of appeal as to disputes of valuation of the property, the property's exempt status, or the property's equalized value resulting from equalization of its assessment by the county board of commissioners or the state tax commission. Service of the petition on the respondent shall be by certified mail. For an assessment dispute, service of the petition shall be mailed to the assessor of that governmental unit if the respondent is the local governmental unit. Except for petitions filed under chapter 6, a copy of the petition shall also be sent to the secretary of the school board in the local school district in which the property is located and to the clerk of any county that may be affected.

(4) The petition or answer may be amended at any time by leave of the tribunal and in compliance with its rules. If a tax was paid while the determination of the right to the tax is pending before the tribunal, the taxpayer may amend his or her petition to seek a refund of that tax.

(5) A person or legal entity may appear before the tribunal in his or her own behalf or may be represented by an attorney or by any other person.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1983, Act 163, Imd. Eff. July 24, 1983 ;-- Am. 1985, Act 95, Imd. Eff. July 11, 1985 ;-- Am. 1987, Act 23, Imd. Eff. Apr. 24, 1987 ;-- Am. 1989, Act 65, Eff. July 31, 1989 ;-- Am. 1994, Act 254, Imd. Eff. July 5, 1994 ;-- Am. 2000, Act 165, Imd. Eff. June 20, 2000 ;-- Am. 2003, Act 131, Eff. Jan. 1, 2004 ;-- Am. 2006, Act 174, Imd. Eff. May 30, 2006



Section 205.735a Applicability after December 31, 2006; de novo proceedings; jurisdiction in assessment disputes; filing of petition; amendment of petition or answer; representation; "designated delivery service" defined.

Sec. 35a.

(1) The provisions of this section apply to a proceeding before the tribunal that is commenced after December 31, 2006.

(2) A proceeding before the tribunal is original and independent and is considered de novo.

(3) Except as otherwise provided in this section or by law, for an assessment dispute as to the valuation or exemption of property, the assessment must be protested before the board of review before the tribunal acquires jurisdiction of the dispute under subsection (6).

(4) In the 2007 tax year and each tax year after 2007, all of the following apply:

(a) For an assessment dispute as to the valuation or exemption of property classified under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, as commercial real property, industrial real property, or developmental real property, the assessment may be protested before the board of review or appealed directly to the tribunal without protest before the board of review as provided in subsection (6).

(b) For an assessment dispute as to the valuation or exemption of property classified under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, as commercial personal property, industrial personal property, or utility personal property, the assessment may be protested before the board of review or appealed directly to the tribunal without protest before the board of review as provided in subsection (6), if a statement of assessable property is filed under section 19 of the general property tax act, 1893 PA 206, MCL 211.19, prior to the commencement of the board of review for the tax year involved.

(c) For an assessment dispute as to the valuation of property that is subject to taxation under 1974 PA 198, MCL 207.551 to 207.572, the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, the enterprise zone act, 1985 PA 224, MCL 125.2101 to 125.2123, the technology park development act, 1984 PA 385, MCL 207.701 to 207.718, the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797, the commercial rehabilitation act, 2005 PA 210, MCL 207.841 to 207.856, or 1953 PA 189, MCL 211.181 to 211.182, the assessment may be protested before the board of review or appealed directly to the tribunal without protest before the board of review as provided in subsection (6). This subdivision does not apply to property that is subject to the neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786.

(5) For a dispute regarding a determination of a claim of exemption of a principal residence or qualified agricultural property for a year in which the July or December board of review has authority to determine a claim of exemption for a principal residence or qualified agricultural property, the claim of exemption shall be presented to either the July or December board of review before the tribunal acquires jurisdiction of the dispute. For a special assessment dispute, the special assessment shall be protested at the hearing held for the purpose of confirming the special assessment roll before the tribunal acquires jurisdiction of the dispute.

(6) The jurisdiction of the tribunal in an assessment dispute as to property classified under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, as commercial real property, industrial real property, developmental real property, commercial personal property, industrial personal property, or utility personal property is invoked by a party in interest, as petitioner, filing a written petition on or before May 31 of the tax year involved. The jurisdiction of the tribunal in an assessment dispute as to property classified under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, as agricultural real property, residential real property, timber-cutover real property, or agricultural personal property is invoked by a party in interest, as petitioner, filing a written petition on or before July 31 of the tax year involved. In all other matters, the jurisdiction of the tribunal is invoked by a party in interest, as petitioner, filing a written petition within 35 days after the final decision, ruling, or determination. An appeal of a contested tax bill shall be made within 60 days after mailing by the assessment district treasurer and the appeal is limited solely to correcting arithmetic errors or mistakes and is not a basis of appeal as to disputes of valuation of the property, the property's exempt status, or the property's equalized value resulting from equalization of its assessment by the county board of commissioners or the state tax commission. Service of the petition on the respondent shall be by certified mail. For an assessment dispute, service of the petition shall be mailed to the assessor of that local tax collecting unit if the respondent is the local tax collecting unit. Except for petitions filed under chapter 6, a copy of the petition shall also be sent to the secretary of the school board in the local school district in which the property is located and to the clerk of any county that may be affected.

(7) A petition is considered filed on or before the expiration of the time period provided in this section or by law if 1 or more of the following occur:

(a) The petition is postmarked by the United States postal service on or before the expiration of that time period.

(b) The petition is delivered in person on or before the expiration of that time period.

(c) The petition is given to a designated delivery service for delivery on or before the expiration of that time period and the petition is delivered by that designated delivery service or, if the petition is not delivered by that designated delivery service, the petitioner establishes that the petition was given to that designated delivery service for delivery on or before the expiration of that time period.

(8) A petition required to be filed by a day during which the offices of the tribunal are not open for business shall be filed by the next business day.

(9) A petition or answer may be amended at any time by leave of the tribunal and in compliance with its rules. If a tax was paid while the determination of the right to the tax is pending before the tribunal, the taxpayer may amend his or her petition to seek a refund of that tax.

(10) A person or legal entity may appear before the tribunal in his or her own behalf or may be represented by an attorney or by any other person.

(11) As used in this section, "designated delivery service" means a delivery service provided by a trade or business that is designated by the tribunal for purposes of this subsection. The tribunal shall issue a tribunal notice not later than December 31 in each calendar year designating not less than 1 delivery service for the immediately succeeding calendar year. The tribunal may designate a delivery service only if the tribunal determines that the delivery service meets all of the following requirements:

(a) Is available to the general public.

(b) Is at least as timely and reliable on a regular basis as the United States postal service.

(c) Records electronically to a database kept in the regular course of business or marks on the petition the date on which the petition was given to the delivery service for delivery.

(d) Any other requirement the tribunal prescribes.

History: Add. 2006, Act 174, Imd. Eff. May 30, 2006 ;-- Am. 2008, Act 125, Imd. Eff. May 9, 2008



Section 205.736 Tax tribunal; subpoenas; compliance; assistance from state and local governments.

Sec. 36.

(1) Tribunal, upon written request of a party to a proceeding, shall issue subpoenas forthwith requiring the attendance and testimony of witnesses and the production of evidence including but not limited to books, records, correspondence, and documents in their possession or under their control. On written request, the tribunal shall revoke a subpoena if the evidence, the production of which is required, does not relate to a matter in issue, or if the subpoena does not describe with sufficient particularity the evidence, the production of which is required, or if for any other reason sufficient in law the subpoena is invalid. In case of refusal to comply with a subpoena, the party on whose behalf it was issued may file a petition, in the circuit court for Ingham county or for the county in which the proceeding is held, for an order requiring compliance.

(2) When directed by the chairman, a state or local governmental unit or agency shall make available books, records, documents, information, and assistance to the tribunal.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.737 Determination of property's taxable value; equalization; burden of proof; joinder of claims; motion fee; interest; motion to amend petition to add subsequent years; notice of hearing; appeal without prior protest.

Sec. 37.

(1) The tribunal shall determine a property's taxable value pursuant to section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(2) The tribunal shall determine a property's state equalized valuation by multiplying its finding of true cash value by a percentage equal to the ratio of the average level of assessment in relation to true cash values in the assessment district, and equalizing that product by application of the equalization factor that is uniformly applicable in the assessment district for the year in question. The property's state equalized valuation shall not exceed 50% of the true cash value of the property on the assessment date.

(3) The petitioner has the burden of proof in establishing the true cash value of the property. The assessing agency has the burden of proof in establishing the ratio of the average level of assessments in relation to true cash values in the assessment district and the equalization factor that was uniformly applied in the assessment district for the year in question.

(4) If the taxpayer paid additional taxes as a result of the unlawful assessments on the same property after filing the petition, or if in subsequent years an unlawful assessment is made against the same property, the taxpayer, not later than the filing deadline prescribed in section 35 for a proceeding before the tribunal that is commenced before January 1, 2007 or section 35a for a proceeding before the tribunal that is commenced after December 31, 2006, except as otherwise provided in subsections (5) and (7), may amend the petition to join all of the claims for a determination of the property's taxable value, state equalized valuation, or exempt status and for a refund of payments based on the unlawful assessments. The motion to amend the petition to add a subsequent year shall be accompanied by a motion fee equal to 50% of the filing fee to file a petition to commence an appeal for that property in that year. A sum determined by the tribunal to have been unlawfully paid or underpaid shall bear interest from the date of payment to the date of judgment and the judgment shall bear interest to date of its payment. However, a sum determined by the tribunal to have been underpaid shall not bear interest for any time period prior to 28 days after the tribunal's decision. Interest required by this subsection shall accrue for periods before April 1, 1982 at a rate of 6% per year, shall accrue for periods after March 31, 1982 but before April 1, 1985 at a rate of 12% per year, and shall accrue for periods after March 31, 1985 but before April 1, 1994 at a rate of 9% per year. After March 31, 1994 but before January 1, 1996, interest shall accrue at an interest rate set monthly at a per annum rate based on the auction rate of the 91-day discount treasury bill rate for the first Monday in each month, plus 1%. After December 31, 1995 but before July 1, 2012, interest shall accrue at an interest rate set each year based on the average auction rate of 91-day discount treasury bills in the immediately preceding state fiscal year as certified by the department of treasury, plus 1%. The department of treasury shall certify the interest rate within 60 days after the end of the immediately preceding fiscal year. After June 30, 2012, interest shall accrue at 1 percentage point above the adjusted prime rate. As used in this section, "adjusted prime rate" means the average predominant prime rate quoted by not fewer than 3 commercial banks to large businesses, as determined by the department of treasury. The adjusted prime rate is to be based on the average prime rate charged by not fewer than 3 commercial banks during the 6-month period ending on March 31 and the 6-month period ending on September 30. One percentage point shall be added to the adjusted prime rate and the resulting sum shall be divided by 12 to establish the current monthly interest rate. The resulting current monthly interest rate based on the 6-month period ending March 31 becomes effective on the following July 1, and the resulting current monthly interest rate based on the 6-month period ending September 30 becomes effective on January 1 of the following year. The tribunal shall order the refund of all or part of a property tax administration fee paid in connection with taxes that the tribunal determines were unlawfully paid.

(5) A motion to amend a petition to add subsequent years is not necessary in the following circumstances:

(a) If the tribunal has jurisdiction over a petition alleging that the property is exempt from taxation, the appeal for each subsequent year for which an assessment has been established shall be added automatically to the petition. However, upon leave of the tribunal, the petitioner or respondent may request that any subsequent year be excluded from appeal at the time of the hearing on the petition.

(b) If the residential property and small claims division of the tribunal has jurisdiction over a petition, the appeal for each subsequent year for which an assessment has been established shall be added automatically to the petition. The residential property and small claims division shall automatically add to an appeal of a final determination of a claim for exemption of a principal residence or of qualified agricultural property each subsequent year in which a claim for exemption of that principal residence or that qualified agricultural property is denied. However, upon leave of the tribunal, the petitioner or respondent may request that any subsequent year be excluded from appeal at the time of the hearing on the petition.

(6) The notice of the hearing on a petition shall include a statement advising the petitioner of the right to amend his or her petition to include or exclude subsequent years as provided by subsections (4) and (5).

(7) If the final equalization multiplier for the tax year is greater than the tentative multiplier used in preparing the assessment notice and as a result of action of the state board of equalization or county board of commissioners a taxpayer's assessment as equalized is in excess of 50% of true cash value, that person may appeal directly to the tax tribunal without a prior protest before the local board of review. The appeal shall be filed under this subsection on or before the third Monday in August and shall be heard in the same manner as other appeals of the tribunal. An appeal pursuant to this subsection shall not result in an equalized value less than the assessed value multiplied by the tentative equalization multiplier used in preparing the assessment notice.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1982, Act 57, Imd. Eff. Apr. 6, 1982 ;-- Am. 1983, Act 163, Imd. Eff. July 24, 1983 ;-- Am. 1985, Act 63, Imd. Eff. June 19, 1985 ;-- Am. 1987, Act 23, Imd. Eff. Apr. 24, 1987 ;-- Am. 1992, Act 172, Imd. Eff. July 21, 1992 ;-- Am. 1993, Act 21, Imd. Eff. Apr. 14, 1993 ;-- Am. 1994, Act 254, Imd. Eff. July 5, 1994 ;-- Am. 1995, Act 232, Imd. Eff. Dec. 19, 1995 ;-- Am. 1996, Act 505, Imd. Eff. Jan. 9, 1997 ;-- Am. 2003, Act 131, Eff. Jan. 1, 2004 ;-- Am. 2006, Act 174, Imd. Eff. May 30, 2006 ;-- Am. 2012, Act 220, Imd. Eff. June 28, 2012






186-1973-4 CHAPTER 4 (205.741...205.749)

Section 205.741 Tax tribunal; proceedings before state tax commission or circuit court.

Sec. 41.

A person or legal entity which, immediately before the effective date of this act, was entitled to proceed before the state tax commission or circuit court of this state for determination of a matter subject to the tribunal's jurisdiction, as provided in section 31, shall proceed only before the tribunal.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.743 Payment of taxes as condition to final decision; taxes to which section applicable; appeal to which section applicable.

Sec. 43.

(1) If the date set by law for the payment of taxes has passed, the tribunal shall not make a final decision on the entire proceeding until the taxes are paid. This requirement may be waived at the tribunal's discretion.

(2) This section only applies to taxes paid under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, or 1953 PA 189, MCL 211.181 to 211.182.

(3) This section does not apply to an appeal to the residential property and small claims division of the tribunal under section 62a of a denial of a claim for exemption of a principal residence or of qualified agricultural property under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, from taxes levied under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1994, Act 254, Imd. Eff. July 5, 1994 ;-- Am. 2003, Act 131, Eff. Jan. 1, 2004



Section 205.744 Intervention or impleading.

Sec. 44.

(1) Except for petitions filed under chapter 6, the tax tribunal may permit the intervention or impleading of any governmental unit which receives tax funds from the petitioner who is making the appeal.

(2) If a petition is filed under chapter 6, the tribunal may permit the intervention or impleading of a state or local governmental unit or officer thereof or of any person or other entity upon a showing of a material monetary interest in the decision of the tribunal which is not likely to be adequately presented by the parties to the proceeding.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976



Section 205.745 Entering order or decision; appeal.

Sec. 45.

An order or decision may be entered by a member of the tribunal upon written consent of the parties filed in the proceeding or stated in the record. The order or decision is not appealable and has like effect as an order or decision in a contested hearing.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981



Section 205.746 Evidence; written decision; rules of privilege; objection; official report of proceeding; availability of writings to public; costs for transcripts.

Sec. 46.

(1) In a proceeding before the tribunal all parties may submit evidence. The tribunal shall make its decision in writing. The tribunal may admit and give probative effect to evidence of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. Irrelevant, immaterial, or unduly repetitious evidence may be excluded. Effect shall be given to the rules of privilege recognized by law. An objection to an offer of evidence may be made.

(2) A proceeding before the tribunal shall be officially reported. A writing prepared, owned, used, in the possession of, or retained by the tribunal in the performance of an official function shall be made available to the public in compliance with Act No. 442 of the Public Acts of 1976, being sections 15.231 to 15.247 of the Michigan Compiled Laws. Costs assessed for transcripts shall be collected by the clerk and paid into a revolving fund to be used solely to defray the costs of preparing transcripts.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1978, Act 439, Imd. Eff. Oct. 9, 1978



Section 205.747 Mediator; certification; application; rules; requirements; list; conflict of interest; conditions; appointment; report; use of statements at mediation conference; confidentiality; exceptions; meeting not subject to open meetings act; fee.

Sec. 47.

(1) A person may apply to the tribunal to be certified as a mediator. Certification is for a period of 1 year. The application shall be in a form prescribed by the tribunal. A tribunal member or hearing officer may not be certified as a mediator.

(2) The tribunal shall promulgate rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, that establish requirements for an applicant to be certified as a mediator. Whether an applicant meets the established requirements to be certified as a mediator shall be solely determined by the tribunal. The requirements for certification as a mediator shall include, but are not limited to, 5 years of state and local tax experience that occurred within 7 years immediately preceding submission of the application. If an applicant satisfies the requirements established by the tribunal, the tribunal shall certify that applicant as a mediator. The tribunal may charge each mediator certified by the tribunal an annual certification fee, as determined by the tribunal.

(3) The tribunal shall maintain a list of certified mediators available to conduct a mediation described in section 32. The list shall be published and shall indicate all of the following:

(a) The hourly rate charged by the mediator for his or her mediation services.

(b) The type of tax the mediator is certified to mediate.

(c) A summary of the mediator's experience and training.

(d) The forum in which the mediator is certified to practice.

(4) A mediator shall disclose to all parties any conflict of interest that may exist before agreeing to mediate a dispute.

(5) The tribunal shall mediate a proceeding in which it has exclusive and original jurisdiction under section 31 if all of the following conditions are satisfied:

(a) The parties have filed with the tribunal a stipulation that they agree to participate in mediation.

(b) The parties agree to a mediator.

(c) The tribunal issues an order designating the proceeding for mediation.

(6) The tribunal shall appoint the mediator agreed to by the parties. A mediator has no authoritative decision-making power to resolve a dispute in mediation. The mediator shall report the results of the mediation to the tribunal. If an agreement is reached in a proceeding before the tribunal, the tribunal shall accept the agreement if it meets the tribunal’s requirements.

(7) Statements made during a mediation conference, including statements made in written submissions, shall not be used and are not admissible in any other proceedings, including trial. Any statements, written submissions or materials, or communications between the parties or counsel of the parties and the mediator relating to the mediation are confidential and shall not be disclosed without the written consent of all parties and are not subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, except for the following:

(a) The report of the mediator. The report shall be in a form prescribed by the tribunal.

(b) Information reasonably required by tribunal personnel to administer and evaluate the mediation program under this section.

(c) Information necessary for the tribunal to resolve disputes regarding the mediator’s fee.

(d) Consent judgments.

(8) A mediation conference is not a meeting of a public body for purposes of the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(9) The tribunal may charge a fee for mediation.

History: Add. 2008, Act 125, Imd. Eff. May 9, 2008



Section 205.749 Fees; Michigan tax tribunal fund; creation; deposit of fees; money remaining in fund at close of fiscal year; use.

Sec. 49.

(1) The tribunal by rule shall prescribe filing fees and other fees to be paid in connection with a proceeding before the tribunal. The fees shall be paid to the clerk of the tribunal and by order of the tribunal may be taxed as costs.

(2) The residential property and small claims division of the tribunal shall not charge fees or costs on appeals of principal residence property as defined in rules promulgated by the tax tribunal.

(3) The Michigan tax tribunal fund is created in the department of labor and economic growth as a separate interest bearing fund. All fees collected pursuant to this act shall be deposited in the Michigan tax tribunal fund. The state treasurer shall direct the investment of the Michigan tax tribunal fund. Money in the Michigan tax tribunal fund shall remain in the Michigan tax tribunal fund at the close of the fiscal year and shall not revert to the general fund. Money in the Michigan tax tribunal fund shall be used solely for operation of the tribunal.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981 ;-- Am. 2008, Act 126, Imd. Eff. May 9, 2008
Admin Rule: R 205.1101 et seq. of the Michigan Administrative Code.






186-1973-5 CHAPTER 5 (205.751...205.755)

Section 205.751 Tax tribunal; requirements as to decisions and opinions; decision delaying collection of taxes.

Sec. 51.

(1) A decision and opinion of the tribunal shall be made within a reasonable period, shall be in writing or stated in the record, and shall include a concise statement of facts and conclusions of law, stated separately and, upon order of the tribunal, shall be officially reported and published.

(2) If the implementation of a decision of the tribunal would have the effect of delaying collection of taxes in a taxing unit due to the time of the year in which the decision is rendered, the tribunal shall not order immediate implementation of the decision without consent of all the taxing units involved, but shall order any required adjustment in rate by the taxing unit or units be made in the following tax year.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1978, Act 95, Imd. Eff. Apr. 5, 1978



Section 205.752 Tax tribunal; decisions or orders final and conclusive; copies; costs.

Sec. 52.

(1) A decision or order of the tribunal is final and conclusive on all parties, unless reversed, remanded, or modified on appeal. A copy of the decision or order shall be mailed forthwith to each party or his attorney of record. Costs may be awarded in the discretion of the tribunal.

(2) The tribunal may order a rehearing upon written motion made by a party within 21 days after the entry of the decision or order. A decision or order may be amended or vacated after the rehearing.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 2008, Act 125, Imd. Eff. May 9, 2008



Section 205.753 Tax tribunal; appeal from final order or decision; record.

Sec. 53.

(1) Subject to section 28 of article VI of the state constitution of 1963, and pursuant to section 102 of the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, as amended, being section 24.302 of the Michigan Compiled Laws, and in accordance with the Michigan court rules, an appeal from the tribunal's decision shall be by right to the court of appeals. For purposes of the constitutional provision, the tribunal is the final agency for the administration of property tax laws.

(2) Appeal from the final order or decision of the tribunal may be taken by filing an appeal in accordance with the Michigan court rules after the entry of the order or decision appealed from or after denial of a motion for rehearing timely filed.

(3) An order, ruling, or decision before the final decision of the tribunal is not reviewable unless leave to appeal is granted by the court of appeals.

(4) A decision of the tribunal as to the assessment of real property is binding for the first year of assessment that is determined in the proceeding before the tribunal.

(5) On taking of appeal from the order or decision of the tribunal, the chief clerk of the tribunal shall prepare an official record of the proceeding that shall include the following:

(a) A list showing dates and docket entries of all documents and proceedings as shown by the file of the proceeding.

(b) All notices, pleadings, motions, and intermediate rulings.

(c) A transcript of the hearing before the tribunal along with exhibits presented.

(d) The decision, opinion, or order of the tribunal from which appeal is taken.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1989, Act 284, Imd. Eff. Dec. 26, 1989



Section 205.755 Correction of rolls; collection or refund of tax; commencement of time periods.

Sec. 55.

(1) Within 20 days after entry of the order, the officers charged with keeping the rolls on which the affected assessment and tax are spread shall correct the rolls and the officer charged with collecting or refunding to the affected tax shall thereafter collect or refund it, in accordance with the order.

(2) When an appeal is taken, the time periods within which action would otherwise be taken pursuant to subsection (1) shall commence running upon entry of the final order on appeal.

History: 1973, Act 186, Eff. July 1, 1974






186-1973-6 CHAPTER 6 (205.761...205.766)

Section 205.761 Residential property and small claims division; creation; composition; duties of hearing officers and referees; authority to contract with other persons or referees; consideration of proposed decision.

Sec. 61.

(1) A residential property and small claims division of the tribunal is created and consists of 1 or more members of the tribunal appointed and serving pursuant to this act and those hearing officers and referees appointed by the tribunal who shall hear and decide proceedings before the residential property and small claims division.

(2) The tribunal may contract with qualified persons other than tribunal employees to act as referees to hear and decide proceedings before the residential property and small claims division.

(3) In matters before the residential property and small claims division, a proposed decision of a hearing officer or referee shall be considered and decided by 1 or more members of the tribunal.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1992, Act 172, Imd. Eff. July 21, 1992 ;-- Am. 2008, Act 126, Imd. Eff. May 9, 2008



Section 205.762 Residential property and small claims division; jurisdiction; “inflation rate” defined; election to proceed; exceptions to proposed order; modification; rehearing; location of proceeding; form for filing of residential property and small claims appeals; filing fee; "residential property" defined.

Sec. 62.

(1) The residential property and small claims division created in section 61 has jurisdiction over a proceeding, otherwise cognizable by the tribunal, in which residential property is exclusively involved. Property other than residential property may be included in a proceeding before the residential property and small claims division if the amount of that property's taxable value or state equalized valuation in dispute is not more than $100,000.00. The residential property and small claims division also has jurisdiction over a proceeding involving an appeal of any other tax over which the tribunal has jurisdiction if the amount of the tax in dispute is $20,000.00 or less, adjusted annually by the inflation rate. As used in this subsection, "inflation rate" means the ratio of the general price level for the state fiscal year ending in the calendar year immediately preceding the current year divided by the general price level for the state fiscal year ending in the calendar year before the year immediately preceding the current year.

(2) A person or legal entity entitled to proceed under section 31, and whose proceeding meets the jurisdictional requirements of subsection (1), may elect to proceed before either the residential property and small claims division or the entire tribunal. A formal record of residential property and small claims division proceedings is not required. Within 20 days after a hearing officer or referee issues a proposed order, a party may file exceptions to the proposed order. The tribunal shall review the exceptions to determine if the proposed order shall be adopted as a final order. Upon a showing of good cause or at the tribunal's discretion, the tribunal may modify the proposed order and issue a final order or hold a rehearing by a tribunal member. A rehearing is not limited to the evidence presented before the hearing officer or referee.

(3) Except as otherwise provided in this subsection, the residential property and small claims division shall meet in the county in which the property in question is located or in a county contiguous to the county in which the property in question is located. A petitioner-appellant shall not be required to travel more than 100 miles from the location of the property in question to the hearing site, except that a rehearing by a tribunal member shall be at a site determined by the tribunal. By leave of the tribunal and with the mutual consent of all parties, a residential property and small claims division proceeding may take place at a location mutually agreed upon by all parties or may take place by the use of amplified telephonic or video conferencing equipment.

(4) The tribunal shall make a short form for the simplified filing of residential property and small claims appeals.

(5) In a proceeding before the residential property and small claims division for property other than residential property, if the amount of taxable value or state equalized valuation in dispute is greater than $20,000.00, or in nonproperty matters if the amount in dispute is greater than $1,000.00, the filing fee is the amount that would have been paid if the proceeding was brought before the entire tribunal and not the residential property and small claims division.

(6) As used in this chapter, "residential property" means any of the following:

(a) Real property exempt under section 7cc of the general property tax act, 1893 PA 206, MCL 211.7cc.

(b) Real property classified as residential real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(c) Real property with less than 4 rental units.

(d) Real property classified as agricultural real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981 ;-- Am. 1992, Act 172, Imd. Eff. July 21, 1992 ;-- Am. 1993, Act 21, Imd. Eff. Apr. 14, 1993 ;-- Am. 1995, Act 232, Imd. Eff. Dec. 19, 1995 ;-- Am. 2008, Act 128, Imd. Eff. May 9, 2008



Section 205.762a Appeal of final determination of claim for exemption of principal residence or qualified agricultural property; jurisdiction; filing.

Sec. 62a.

(1) The residential property and small claims division created under section 61 has exclusive jurisdiction over an appeal of a final determination of a claim for exemption of a principal residence by the department of treasury or of qualified agricultural property under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, from taxes levied under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211.

(2) An appeal of a final determination of a claim for exemption of a principal residence under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, shall be filed not later than 35 days after the department of treasury determines a claim for exemption. An appeal is considered filed if it is postmarked by first-class mail or delivered in person within 35 days after the department of treasury denies a claim for exemption.

(3) An appeal of a final determination of a claim for exemption of qualified agricultural property under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, shall be filed not later than 30 days after the July or December board of review determines a claim for exemption. An appeal is considered filed if it is postmarked by first-class mail or delivered in person within 30 days after the July or December board of review denies a claim for exemption.

History: Add. 1994, Act 254, Imd. Eff. July 5, 1994 ;-- Am. 2003, Act 131, Eff. Jan. 1, 2004



Section 205.762b Informal settlement conference; manner; stipulation for judgment; appeal; section not applicable to claim for exemption of principal residence.

Sec. 62b.

(1) Except as otherwise provided in this section, after a petitioner has filed a petition under this chapter and the residential property and small claims division has issued notice of the docket number assigned to the petition and before a hearing for the petition has been scheduled, the petitioner or the respondent local tax collecting unit may request an informal settlement conference as provided in this section.

(2) A petitioner shall submit a written request for an informal settlement conference to the local tax collecting unit and shall file a copy of that written request with the residential property and small claims division. A local tax collecting unit shall submit a written request for an informal settlement conference to the petitioner and shall file a copy of that written request with the residential property and small claims division. A written request shall include a statement attesting to the service of the written request on the petitioner or local tax collecting unit, as appropriate. The statement shall identify the person upon whom the request was served and the date and method by which the written request was served on that person.

(3) If a petitioner has requested an informal settlement conference under subsection (2), the local tax collecting unit shall schedule and hold an informal settlement conference within 60 days after receipt of the written request. The informal settlement conference shall be held telephonically or at the offices of the local tax collecting unit. If the local tax collecting unit does not schedule and hold an informal settlement conference within 60 days after receipt of the written request, the petitioner may file a motion with the residential property and small claims division for an order to compel the informal settlement conference. If the residential and small claims division issues an order compelling an informal settlement conference, the local tax collecting unit shall conduct an informal settlement conference as required by the order. If the local tax collecting unit does not schedule and hold an informal settlement conference as required by the order to compel the informal settlement conference, the residential property and small claims division shall schedule an expedited default hearing.

(4) If a local tax collecting unit has requested an informal settlement conference under subsection (2), the local tax collecting unit shall schedule and hold an informal settlement conference within 60 days after delivery of the written request to the petitioner. The informal settlement conference shall be held telephonically or at the offices of the local tax collecting unit. A petitioner is not required to respond to the local tax collecting unit's request for an informal settlement conference or to attend the informal settlement conference. If a petitioner does not respond to the local tax collecting unit's request for an informal settlement conference or attend the informal settlement conference, the petitioner's appeal shall continue as provided in this act.

(5) At the informal settlement conference, the petitioner and the local tax collecting unit may enter into a stipulation for judgment. The stipulation for judgment shall be filed with the residential property and small claims division. The residential property and small claims division shall review the stipulation for judgment to determine if the stipulation for judgment shall be adopted as a final order. Upon a showing of good cause or at the residential property and small claims division's discretion, the residential property and small claims division may reject the proposed stipulation for judgment.

(6) If the petitioner and the local tax collecting unit do not agree to a stipulation for judgment or if the residential property and small claims division rejects the proposed stipulation for judgment, the petitioner's appeal shall continue as provided in this act.

(7) This section does not apply to the denial of a claim for exemption of a principal residence under section 7cc(8) or (11) of the general property tax act, 1893 PA 206, MCL 211.7cc.

History: Add. 2012, Act 463, Imd. Eff. Dec. 27, 2012



Section 205.763 Appearances.

Sec. 63.

A person or legal entity may appear before the division in his own behalf, or may be represented by an attorney or by such other person as the appellant may choose.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.764 Referral of proceedings; transfer of matter for hearing and decision; fees, costs, and expenses.

Sec. 64.

(1) With the permission of the petitioner-appellant, the division or the chairperson may refer a proceeding to the tribunal for its decision.

(2) A party or an intervening party may request a transfer of a matter to the tribunal for hearing and decision. If the request is granted the party requesting the transfer shall pay:

(a) The fees and costs related to the transfer.

(b) The reasonable expenses incurred by the other parties incidental to the transfer from the division.

(c) Costs resulting from subsequent appeals if the other party prevails.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981



Section 205.765 Decision as precedent; designation.

Sec. 65.

A decision of the division is not a precedent unless so designated by the tribunal.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1980, Act 437, Imd. Eff. Jan. 14, 1981



Section 205.766 Repealed. 2008, Act 129, Imd. Eff. May 9, 2008.






186-1973-7 CHAPTER 7 (205.771...205.779)

Section 205.771 Provisions applicable to matters pending on effective date of act.

Sec. 71.

The following subdivisions are applicable to a matter subject to the tribunal's jurisdiction, but which is pending on the effective date of this act before any forum, described in section 41:

(a) A matter which has not been heard on or before August 31, 1974, is transferred to the tribunal on September 1, 1974.

(b) A matter which has been heard on or before August 31, 1974, but which has not been decided on or before September 30, 1974, is transferred to the tribunal on October 1, 1974.

(c) Where a matter is transferred pursuant to subdivisions (a) or (b), the forum shall transfer to the tribunal, within 30 days after the date of transfer of the matter, all relevant books, records, documents, files, transcripts, funds, deposits, and securities.

(d) Where a matter is transferred pursuant to subdivisions (a) or (b), the forum shall notify, by certified mail, return receipt requested, not later than the date of transfer, the parties to such matter of the transfer, and of the fees required by section 49.

(e) Where a matter is transferred pursuant to subdivisions (a) or (b), the moving party shall pay not later than 30 days after the date of transfer, the filing fee and other fees required by section 49. In default of the payment, or on request of the moving party made before the expiration of the 30 days, the tribunal may dismiss the matter with prejudice.

(f) On the basis of prior proceedings and such supplemental proceedings as it deems necessary, the tribunal shall decide all matters transferred pursuant to subdivisions (a) or (b) as if they had been originally commenced before the tribunal. The tribunal may, in its discretion, waive any defects in pleadings or procedure occurring prior to July 1, 1974, that are not jurisdictional in nature.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 365, Imd. Eff. Dec. 23, 1976



Section 205.772 Transfer of books, records, documents, files, transcripts, funds, deposits, and securities.

Sec. 72.

When a matter is decided by a forum described in section 41, and when, after the effective date of this act, the decision is appealed, the forum shall transfer to the tribunal within 30 days after the date of the filing of the notice of appeal, all relevant books, records, documents, files, transcripts, funds, deposits, and securities.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.773 Remands.

Sec. 73.

When a matter is decided by a forum described in section 41 and the decision is appealed, and when, after the effective date of this act, the matter is remanded, the remand shall be to the tribunal for such action as the appellate court may direct.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.774 Right to sue agency for refund abolished; payments under protest not required.

Sec. 74.

The right to sue any agency for refund of any taxes other than by proceedings before the tribunal is abolished as of September 30, 1974. If a tax paid to an agency is erroneous or unlawful, it shall not be requisite that the payment be made under protest in order to invoke a right to refund by proceedings before the tribunal.

History: 1973, Act 186, Eff. July 1, 1974



Section 205.779 Effective date; commencement of new proceeding; hearing of new or transferred proceeding; certain persons or legal entities to proceed before tax tribunal only; cases filed under prior law; transfer of certain cases to board of tax appeals.

Sec. 79.

(1) This act shall be effective July 1, 1974, but a new proceeding shall not be commenced before the tribunal before September 1, 1974, and a new or transferred proceeding shall not be heard by the tribunal before October 1, 1974.

(2) Except as provided in subsection (3) a person or legal entity which, immediately before January 1, 1976, was entitled to proceed before any quasi-judicial body, court of claims, probate court, district court, municipal court, common pleas court, or circuit court of this state for determination of a matter relating to the state income tax under Act No. 281 of the Public Acts of 1967, as amended, being sections 206.1 to 206.535 of the Michigan Compiled Laws, to the intangibles tax under Act No. 301 of the Public Acts of 1933, as amended, being sections 205.131 to 205.147 of the Michigan Compiled Laws, to the inheritance tax under Act No. 188 of the Public Acts of 1899, as amended, being sections 205.201 to 205.221 of the Michigan Compiled Laws, to the franchise fee under Act No. 284 of the Public Acts of 1972, as amended, being sections 450.1101 to 450.2099 of the Michigan Compiled Laws, to the general sales tax under Act No. 167 of the Public Acts of 1933, as amended, being sections 205.51 to 205.78 of the Michigan Compiled Laws, to the use tax under Act No. 94 of the Public Acts of 1937, as amended, being sections 205.91 to 205.111 of the Michigan Compiled Laws, to gasoline, liquified petroleum gas, and diesel motor fuel taxes under Act No. 150 of the Public Acts of 1927, as amended, being sections 207.101 to 207.194 of the Michigan Compiled Laws, to the cigarette tax under Act No. 265 of the Public Acts of 1947, as amended, being sections 205.501 to 205.522 of the Michigan Compiled Laws, or to the oil and gasoline severance tax under Act No. 48 of the Public Acts of 1929, as amended, being sections 205.301 to 205.317 of the Michigan Compiled Laws, shall proceed only before the tribunal. A case filed under previous law before January 1, 1976, shall proceed under those laws.

(3) Cases appealable to the state board of tax appeals and corporation tax appeal board shall continue to be filed with those boards until December 31, 1976. All such appeals commencing after December 31, 1976 shall be made to the state tax tribunal. Any appeals pending before the state board of tax appeals and the corporation tax appeal board shall be transferred to the tribunal on December 31, 1977, and the boards are abolished as of such date.

(4) Cases subject to the jurisdiction of the state board of tax appeals which were filed with the tribunal on or after January 1, 1976, and before the effective date of this amendatory act shall be transferred to the board of tax appeals.

History: 1973, Act 186, Eff. July 1, 1974 ;-- Am. 1976, Act 37, Imd. Eff. Mar. 9, 1976
Constitutionality: Op. Att'y Gen. No. 5138 (1976) states, in part: “I am, therefore, of the opinion that the legislation did not intend to abolish the State Board of Tax Appeals unless its jurisdiction was effectively transferred to another administrative or quasi-judicial body. Consequently, I conclude that 1973 PA 186, section 79, as originally enacted and as amended by 1976 PA 37 is invalid in its entirety and that it does not abolish the State Board of Tax Appeals.”









E.R.O. No. 1991-15 EXECUTIVE REORGANIZATION ORDER (205.800 - 205.800)

Section 205.800 Transfer of tax tribunal to the department of commerce.

WHEREAS, Article V, Section 1, of the Constitution of the State of Michigan of 1963 vests the executive power in the Governor; and

WHEREAS, Article V, Section 2, of the Constitution of the State of Michigan of 1963 empowers the Governor to make changes in the organization of the Executive Branch or in the assignment of functions among its units which he considers necessary for efficient administration; and

WHEREAS, Article V, Section 8, of the Constitution of the State of Michigan of 1963 provides that each principal department shall be under the supervision of the Governor unless otherwise provided by the Constitution; and

WHEREAS, the Tax Tribunal was created by Act No. 186 of the Public Acts of 1973, as amended, being Section 205.701 et seq. of the Michigan Compiled Laws, in the Department of Treasury; and

WHEREAS, there may be at least the appearance of conflicting objectives with respect to the current location of the Tax Tribunal in the Department of Treasury in that the Department of Treasury is also charged with the responsibility of collecting tax revenues for the State of Michigan; and

WHEREAS, the functions, duties, and responsibilities assigned to the Tax Tribunal can be more effectively organized and carried out in the Department of Commerce; and

WHEREAS, it is necessary in the interests of efficient administration and effectiveness of government to effect changes in the organization of the Executive Branch of government.

NOW, THEREFORE, I, John Engler, Governor of the State of Michigan, pursuant to the powers vested in me by the Constitution of the State of Michigan of 1963 and the laws of the State of Michigan, do hereby order the following:

(1) All the statutory authority, powers, duties, functions, and responsibilities of the Tax Tribunal, created under Act No. 186 of the Public Acts of 1973, as amended, being Section 205.701 et seq. of the Michigan Compiled Laws, are hereby transferred to the Department of Commerce by a Type I transfer, as defined by Section 3 of Act No. 380 of the Public Acts of 1965, as amended, being Section 16.103 of the Michigan Compiled Laws; provided, however, that:

(a) The functions of budget procurement and management-related functions of the Tax Tribunal are transferred to the Director of the Department of Commerce, as head of the Department of Commerce.

(b) Pursuant to Article V, Sections 1, 2 and 8, of the Constitution of the State of Michigan of 1963, the power to designate a member of the Tax Tribunal as chairperson is hereby vested in the Governor and such chairperson shall serve at the pleasure of the Governor.

(2) The Director of the Department of Commerce shall provide executive direction and supervision for the implementation of the transfers. The Tax Tribunal shall exercise its prescribed statutory power, duties, and functions of rule making, licensing, and registration, including the prescription of rules, rates, regulations, standards and adjudications, independently of the Director of the Department of Commerce.

(3) All records, personnel, property, and unexpended balances of appropriations, allocations, and other funds used, held, employed, available, or to be made available to the Tax Tribunal for the activities transferred to the Department of Commerce by this Executive Order are hereby transferred to the Department of Commerce.

(4) The Chairperson of the Tax Tribunal, designated by the Governor, shall make internal organization changes as may be administratively necessary to complete the realignment of responsibilities prescribed by this Executive Order.

(5) The Director of the Department of Commerce and the State Treasurer shall immediately initiate coordination to facilitate the transfer and develop a memorandum of record identifying any pending settlements, issues of compliance with applicable federal and State laws and regulations, or other obligations to be resolved by the Tax Tribunal.

(6) All rules, orders, contracts, and agreements relating to the assigned functions lawfully adopted prior to the effective date of this Executive Order shall continue to be effective until revised, amended, or repealed.

(7) Any suit, action, or other proceeding lawfully commenced by, against, or before any entity affected by this Executive Order shall not abate by reason of the taking effect of this Executive Order. Any suit, action, or other proceeding may be maintained by, against, or before the appropriate successor of any entity affected by this Executive Order.

In fulfillment of the requirement of Article V, Section 2, of the Constitution of the State of Michigan of 1963, the provisions of this Executive Order shall become effective 60 days after the filing of this Executive Order.

History: 1991, E.R.O. No. 1991-15, Eff. Aug. 28, 1991






Act 174 of 2004 STREAMLINED SALES AND USE TAX ADMINISTRATION ACT (205.801 - 205.833)

Section 205.801 Short title.

Sec. 1.

This act shall be known and may be cited as the “streamlined sales and use tax administration act”.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.803 Definitions.

Sec. 3.

As used in this act:

(a) “Agreement” means the streamlined sales and use tax agreement.

(b) “Board” means the governing board under the agreement.

(c) “Certified automated system” means computer software certified under the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(d) “Certified service provider” means an agent certified under the agreement to perform all of the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases.

(e) “Department” means the department of treasury.

(f) “General sales tax act” means 1933 PA 167, MCL 205.51 to 205.78.

(g) “Member state” means a state that has entered into the agreement.

(h) “Person” means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(i) “Purchaser” means a person to whom a sale of tangible personal property is made or to whom a service is furnished.

(j) “Sales tax” means the tax levied under the general sales tax act.

(k) “Seller” means any person who sells, leases, or rents tangible personal property or services to another person.

(l) “Sourcing” means determining the tax situs of a transaction.

(m) “State” means any state of the United States or the District of Columbia.

(n) “Use tax” means the tax levied under the use tax act.

(o) “Use tax act” means 1937 PA 94, MCL 205.91 to 205.111.

(p) “Voluntary seller” means a seller who does not have a requirement to obtain a license or register to collect the sales or use tax for this state.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.805 Purpose of act.

Sec. 5.

This act simplifies the sales tax and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.807 Payment, collection, and remittance of sales and use taxes; provisions.

Sec. 7.

The payment, collection, and remittance of the sales and use taxes under this act are subject to the provisions of the general sales tax act and the use tax act.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.809 Streamlined sales and use tax agreement; powers and duties of state treasurer and department; rules.

Sec. 9.

The state treasurer on behalf of this state may enter into the streamlined sales and use tax agreement with 1 or more states. The state treasurer or his or her designee may also certify and recertify this state's compliance with the agreement and take any other action reasonably necessary to participate or continue to participate under the agreement. The department may take actions reasonably required to implement the provisions of this act including, but not limited to, the promulgation of rules under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328, and regulations, and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.811 Controlling effect; parties to agreement; construction of act.

Sec. 11.

(1) Any provision of the agreement or any application of a provision of the agreement to any person or circumstance that is inconsistent with any law of this state does not have effect.

(2) The agreement authorized by this act binds and inures only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than this state is established by the law of this state and the other member states and not by the terms of the agreement.

(3) Nothing in the agreement shall be construed to limit the authority of the courts in this state. A person has all the rights, remedies, and obligations provided for in 1941 PA 122, MCL 205.1 to 205.31. A person does not have any cause of action or defense under the agreement because of this state's approval of the agreement or on the ground that the department's action or inaction is inconsistent with the agreement.

(4) A law of this state, or the application of a law, may not be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

(5) No provision of the agreement authorized by this act in whole or in part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.813 Appointment of members to board; terms; membership; representation by state delegation; voting; report; administration of taxes by department; participation by state delegation.

Sec. 13.

(1) A state delegation of 4 representatives from this state shall be appointed to the board on July 1, 2004 according to the following:

(a) A member or former member of the senate or an employee of the senate or the senate fiscal agency appointed jointly by the majority and minority leaders of the senate for a term of 2-1/2 years.

(b) A member or former member of the house of representatives or an employee of the house of representatives or the house fiscal agency appointed jointly by the speaker and minority leader of the house of representatives for a term of 1-1/2 years.

(c) The state treasurer or his or her designee for a term of 2-1/2 years.

(d) The governor or his or her designee for a term of 1-1/2 years.

(2) At the end of each initial appointment, a member shall be appointed every 2 years for a 2-year term as follows:

(a) A member or former member of the senate or an employee of the senate or the senate fiscal agency appointed jointly by the majority and minority leaders of the senate.

(b) A member or former member of the house of representatives or an employee of the house of representatives or the house fiscal agency appointed jointly by the speaker and minority leader of the house of representatives.

(c) The state treasurer or his or her designee.

(d) The governor or his or her designee.

(3) The state delegation may represent this state in all meetings of the board. The state delegation shall vote on behalf of this state and represent the position of this state in all of the following coming before the board:

(a) Certify a person as a certified service provider.

(b) Certify a software program as a certified automated system.

(c) Establish 1 or more sales or use tax performance standards for multistate sellers that meet eligibility criteria set by the board and that have developed a proprietary system to determine the amount of sales and use tax due on transactions.

(d) Participate in the issue resolution process.

(e) Participate in determining the compliance of petitioning states.

(f) Any other actions necessary and proper to fulfill the purposes of the agreement.

(4) The state delegation shall report quarterly in writing to the committees responsible for reviewing tax issues in the senate and the house of representatives on the board's activities and shall recommend what state statutes are required to be amended to be substantially in compliance with the agreement. The report shall be posted on the department's website.

(5) The taxes imposed under the sales tax act and the use tax act shall be administered by the department under the provisions of those acts, 1941 PA 122, MCL 205.1 to 205.31, and this act.

(6) The state delegation may also participate as a member of the streamlined sales and use tax implementing states in all matters.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.815 Withdrawal from membership.

Sec. 15.

(1) If the state treasurer or the state legislature by resolution determines that it is in the best interest of this state, this state may withdraw from membership in the agreement. This state may withdraw from membership by submitting a notice of intent to withdraw to the governing board, the chief executive of each member state's tax agency, and the committees responsible for reviewing tax issues in the senate and the house of representatives and by posting the notice of intent on this state's website. The withdrawal will be effective on the first day of the calendar quarter that begins not less than 60 days after notice is given.

(2) This state will remain liable for its share of any financial or contractual obligations incurred by the governing board before the effective date of withdrawal. The appropriate share of those obligations shall be determined by this state and the board in good faith based on the benefits received and burdens incurred by both.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.817 Finding of noncompliance; sanctions; expulsion.

Sec. 17.

(1) If this state is found to be out of substantial compliance with the agreement, this state may be subject to sanctions, including expulsion from membership in the agreement by a 3/4 vote of the entire board not including this state.

(2) If this state is expelled from membership in the agreement or sanctioned in any manner, this state will remain liable for its share of any financial or contractual obligations incurred by the board before the effective date of expulsion. The appropriate share of those obligations shall be determined by this state and the governing board in good faith based on the benefits received and burdens incurred by both.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.819 Registration.

Sec. 19.

(1) A person may participate under the agreement only by registering in the central registration system provided for by the agreement.

(2) The department shall participate in an online registration system with other member states that allows sellers to register online. There is no registration fee or written signature required of a seller for registration under the agreement.

(3) A seller registered under the agreement is considered registered in each of the member states. A seller may also choose to register directly with other member states.

(4) A seller may cancel its registration under the agreement at any time according to the agreement. A seller who cancels its registration remains liable for remitting taxes collected to this state.

(5) By registering under the agreement, the seller agrees to be subject to the general sales tax act and use tax act and to collect and remit sales and use taxes for all taxable sales into this state.

(6) Registration of a person under the agreement and collection of sales and use taxes by that person in this state does not provide nexus with this state and shall not be used as a factor in determining nexus with this state for any tax purpose.

(7) A seller may use an agent to register for the seller under the agreement in this state.

(8) Withdrawal or revocation of this state does not relieve a seller of its responsibility to remit taxes collected on behalf of this state.

(9) A seller or certified service provider is not liable for having charged and collected an incorrect amount of sales or use tax resulting from their reliance on erroneous data provided in the taxability matrix provided for under section 31 or by the department on tax rates.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.821 Models; selection for purposes of collecting and remitting sales and use taxes.

Sec. 21.

A seller registered under the agreement may select 1 of the following models for purposes of collecting and remitting sales and use taxes under the agreement:

(a) Model 1. The seller uses a certified service provider to act as the seller's agent to perform all of the seller's sales and use tax collection functions other than the seller's obligation to remit sales or use tax on its own purchases.

(b) Model 2. The seller uses a certified automated system to perform part of the seller's sales and use tax collection functions, but the seller retains responsibility for remitting the tax.

(c) Model 3. The seller has sales in at least 5 member states, has total annual sales of $500,000,000.00 or more, has a proprietary system that calculates the amount of tax due in each taxing jurisdiction, and has entered into a performance agreement with the member states establishing a tax performance standard for the seller. For purposes of Model 3, “seller” includes an affiliated group of sellers using the same proprietary system.

(d) Model 4. Any other system approved by the department.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.823 Computation of tax remitted.

Sec. 23.

(1) In computing the amount of tax remitted to this state, a certified service provider under Model 1 described in section 21 may take a deduction from the revenue collected under Model 1 in this state as determined by the contract between the board and that certified service provider. The deduction under this section may be based on 1 or more of the following:

(a) A base rate applicable to taxable transactions processed by the certified service provider for this state.

(b) For a voluntary seller, a percentage of tax revenue generated for this state by that voluntary seller for a period not to exceed 24 months after the voluntary seller registered under the agreement.

(2) In computing the amount of tax remitted to this state, a seller who has selected Model 2 as described in section 21 may take a deduction in addition to the deductions taken under section 4 of the general sales tax act or section 4f of the use tax act for a period not to exceed 24 months after the seller registered under the agreement equal to 1 or more of the following:

(a) For all sellers, a base rate established by the board after the base rate is established for certified service providers under subsection (1).

(b) For a voluntary seller, a percentage of tax revenue generated for this state by that voluntary seller.

(3) In computing the amount of tax remitted to this state, a seller who has selected Model 3 as described in section 21 or a seller who has not selected any model described in section 21 may take the deductions under section 4 of the general sales tax act or section 4f of the use tax act. In addition, a voluntary seller who selected Model 3 or a voluntary seller who has not selected any model described in section 21 may take a deduction for a period not to exceed 24 months after the seller registered under the agreement equal to a percentage, determined by the board, of tax revenue generated for this state by that voluntary seller.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.825 Certified service provider as seller's agent.

Sec. 25.

(1) A certified service provider is the agent of a seller, with whom the certified service provider has contracted for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due to this state on all sales transactions it processes for the seller unless the seller made a material misrepresentation or committed fraud.

(2) A seller that uses a certified automated system is responsible and is liable to this state for reporting and remitting tax.

(3) A certified service provider or a seller that uses a certified automated system is not liable for sales tax and use tax if it relied on the department's determination that the software program submitted to the board for certification as a certified automated system under the agreement accurately reflected the taxability of the product categories included in the software program. Relief from liability under this section does not apply if a certified service provider or a seller that uses a certified automated system has incorrectly classified an item or transaction into a product category of the certified automated system.

(4) A certified service provider is considered a seller and is eligible for relief from liability for sales tax as provided in section 12(9) of the general sales tax act, 1933 PA 167, MCL 205.62.

(5) If the department determines that an item or transaction is incorrectly classified as to its taxability by a certified service provider or by a seller that uses a certified automated system, the department shall notify that certified service provider or seller of the incorrect classification. The certified service provider or seller shall revise the classification within 10 days after receipt of notice from the department. If the classification is not changed within 10 days of notice from the department, the certified service provider or seller that uses a certified automated system is liable for the failure to collect the correct amount of sales or use tax due and owing to this state.

History: 2004, Act 174, Eff. July 1, 2004 ;-- Am. 2008, Act 437, Imd. Eff. Jan. 9, 2009 ;-- Am. 2009, Act 138, Imd. Eff. Nov. 4, 2009



Section 205.827 Personal identifiable information.

Sec. 27.

(1) Except as provided in subsection (3), a certified service provider shall not retain or disclose the personally identifiable information of consumers. A certified service provider's system shall be designed and tested to assure the privacy of consumers by protecting their anonymity.

(2) A certified service provider shall provide clear and conspicuous notice of its information practices to consumers, including, but not limited to, what information it collects, how it collects the information, how it uses the information, how long it retains the information, and whether it discloses the information to member states.

(3) A certified service provider's retention or disclosure to member states of personally identifiable information is limited to that required to ensure the validity of exemptions claimed because of a consumer's status or intended use of the goods or services purchased.

(4) A certified service provider shall provide the necessary technical, physical, and administrative safeguards to protect personally identifiable information from unauthorized access and disclosure.

(5) This privacy policy is subject to enforcement by the attorney general.

(6) If personally identifiable information is retained by this state for the purpose of subsection (3), in the absence of exigent circumstances, a person shall be afforded reasonable access to their own data, with a right to correct inaccurately recorded data.

(7) The agreement does not enlarge or limit this state's authority to do any of the following:

(a) Conduct audits or other reviews as provided under the agreement or this state's law.

(b) Provide records pursuant to this state's freedom of information act, disclosure laws with governmental agencies, or other regulations.

(c) Prevent, consistent with this state's law, disclosures of confidential taxpayer information.

(d) Prevent, consistent with federal law, disclosures or misuse of federal return information obtained under a disclosure agreement with the internal revenue service.

(e) Collect, disclose, disseminate, or otherwise use anonymous data for governmental purposes.

(8) The department shall publish on the department's website this state's policy relating to the collection, use, and retention of personally identifiable information obtained from a certified service provider under subsection (3).

(9) The department shall destroy personally identifiable information obtained from a certified service provider when the information is no longer required for purposes under subsection (3).

(10) If a person other than a member state or person authorized by a member state's law or the agreement seeks to discover personally identifiable information about an individual from this state, the department shall make a reasonable and timely effort to notify that individual of the request.

(11) As used in this section, “personally identifiable information” means information that identifies a specific person.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.829 Liability of registered seller; exceptions.

Sec. 29.

(1) A seller registered under the agreement is not liable for any uncollected or nonremitted sales or use tax on transactions with purchasers in this state before the date of registration if the seller was not licensed or registered under the general sales tax act or the use tax act in this state in the 12-month period preceding the effective date of this state's participation in the agreement. The seller is also not responsible for any penalty or interest that may be due on those transactions. This subsection applies only if the seller is registered in this state within 12 months of the effective date of this state's participation in the agreement.

(2) Subsection (1) does not apply to the following:

(a) Any tax liability of the registered seller for transactions that are subject to sales or use tax in this state in which the registered seller is the purchaser.

(b) Any sales or use taxes already paid or remitted to this state or to taxes collected by the seller.

(c) Any transactions for which the seller received notice of the commencement of an audit and the audit is not finally resolved, including related administrative or judicial processes.

(3) Subsection (1) applies to the seller absent the seller's fraud or intentional misrepresentation of a material fact only if the seller continues to be registered under the agreement and continues collection and remittance of applicable sales and use taxes in this state for at least 36 months. The statute of limitations applicable to assessing a tax liability is tolled during this 36-month period.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.831 Notification of change in rate or tax base.

Sec. 31.

(1) The department shall publish on the state website a notification to sellers registered under the agreement of a change in rate or tax base within 5 business days of receiving notice of the public act number assigned by the secretary of state to the act that changes that tax rate or base or of an amendment to sales and use tax rules or regulations. Whenever possible, a rate or tax base change should occur on the first day of a calendar quarter.

(2) Failure of a seller to receive notice under subsection (1), however, does not relieve the seller of its obligation to collect the sales or use tax.

(3) The department shall complete a taxability matrix as provided for under section 328 of the agreement, maintain it in a database in a downloadable format approved by the board, and provide notice of changes in the matrix.

History: 2004, Act 174, Eff. July 1, 2004



Section 205.833 Business advisory group.

Sec. 33.

The state delegation shall appoint a business advisory group of not more than 8 members to consult with the delegation on streamlined sales and use tax matters as requested by the delegation.

History: 2004, Act 174, Eff. July 1, 2004









Chapter 206 - Income Tax Act of 1967

Act 281 of 1967 INCOME TAX ACT OF 1967 (206.1 - 206.713)

281-1967-1 PART 1 (206.1...206.532)

281-1967-1-1 CHAPTER 1 (206.1...206.36)

Section 206.1 Income tax act of 1967; short title.

Sec. 1.

This act is for the purpose of meeting deficiencies in state funds and shall be known and may be cited as the “income tax act of 1967”.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.2 Income tax act; rules of construction; internal revenue code, applicability.

Sec. 2.

(1) For the purposes of this part, the words, terms and phrases set forth in this chapter and their derivations have the meaning given therein. When not inconsistent with the context, words used in the present tense include the future, words in the plural number include the singular number, and in the singular number include the plural. "Shall" is always mandatory and "may" is always discretionary.

(2) Any term used in this part shall have the same meaning as when used in comparable context in the laws of the United States relating to federal income taxes unless a different meaning is clearly required. Any reference in this part to the internal revenue code shall include other provisions of the laws of the United States relating to federal income taxes.

(3) It is the intention of this part that the income subject to tax be the same as taxable income as defined and applicable to the subject taxpayer in the internal revenue code, except as otherwise provided in this act.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.4 "Business income” defined.

Sec. 4.

"Business income" means all income arising from transactions, activities, and sources in the regular course of the taxpayer's trade or business and includes the following:

(a) All income from tangible and intangible property if the acquisition, rental, management, or disposition of the property constitutes integral parts of the taxpayer's regular trade or business operations.

(b) Gains or losses from stock and securities of any foreign or domestic corporation and dividend and interest income.

(c) Income derived from isolated sales, leases, assignment, licenses, divisions, or other infrequently occurring dispositions, transfers, or transactions involving property if the property is or was used in the taxpayer's trade or business operation.

(d) Income derived from the sale of a business.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2003, Act 52, Imd. Eff. July 14, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.6 “Commercial domicile,” “compensation,” and “corporation” defined.

Sec. 6.

(1) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(2) "Compensation" means wages as defined in section 3401 and other payments as provided in section 3402 of the internal revenue code.

(3) "Corporation" means, in addition to an incorporated entity, an association, trust or any unincorporated organization which is defined as a corporation in the internal revenue code.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1971, Act 16, Imd. Eff. Apr. 28, 1971 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.8 “Department,”“employee,” and “employer” defined.

Sec. 8.

(1) “Department” means the revenue division of the department of treasury.

(2) “Employee” means an employee as defined in section 3401(c) of the internal revenue code. Any person from whom an employer is required to withhold for federal income tax purposes shall prima facie be deemed an employee.

(3) “Employer” means an employer as defined in section 3401(d) of the internal revenue code. Any person required to withhold for federal income tax purposes shall prima facie be deemed an employer.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975



Section 206.10 “Fiduciary” defined.

Sec. 10.

“Fiduciary” means a guardian, trustee, executor, administrator, executrix, administratrix, receiver, conservator, or any person acting in any fiduciary capacity, whether or not a resident of this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1971, Act 76, Imd. Eff. July 30, 1971 ;-- Am. 1972, Act 181, Imd. Eff. Aug. 1, 1972 ;-- Am. 1974, Act 33, Imd. Eff. Mar. 8, 1974 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975



Section 206.12 Definitions.

Sec. 12.

(1) “Flow-through entity” means an S corporation, partnership, limited partnership, limited liability partnership, or limited liability company. Flow-through entity does not include a publicly traded partnership as that term is defined in section 7704 of the internal revenue code that has equity securities registered with the securities and exchange commission under section 12 of title I of the securities exchange act of 1934, chapter 404, 48 Stat. 881, 15 U.S.C. 78l.

(2) “Gross income” means gross income as defined in the internal revenue code.

(3) “Internal revenue code” means the United States internal revenue code of 1986 in effect on January 1, 1996 or at the option of the taxpayer, in effect for the tax year.

(4) “Member of a flow-through entity” means a shareholder of an S corporation; a partner in a partnership or limited partnership; or a member of a limited liability company.

(5) “Nonresident member” means any of the following that is a member of a flow-through entity:

(a) An individual who is not domiciled in this state.

(b) A nonresident estate or trust.

(c) A flow-through entity with a nonresident member.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1970, Act 140, Imd. Eff. Aug. 1, 1970 ;-- Am. 1971, Act 16, Imd. Eff. Apr. 28, 1971 ;-- Am. 1976, Act 434, Imd. Eff. Jan. 11, 1977 ;-- Am. 1980, Act 250, Imd. Eff. July 28, 1980 ;-- Am. 1982, Act 387, Imd. Eff. Dec. 28, 1982 ;-- Am. 1984, Act 283, Imd. Eff. Dec. 20, 1984 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1997 ;-- Am. 2003, Act 45, Eff. Oct. 1, 2003



Section 206.14 Nonbusiness income, nonresident and nonresident estate or trust; definitions.

Sec. 14.

(1) “Nonbusiness income” means all income other than business income.

(2) “Nonresident” means any individual who is not a resident.

(3) “Nonresident estate or trust” means any estate or trust not included in the definition of a resident estate or trust.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.16 Person; definition.

Sec. 16.

“Person” includes any individual, firm, association, corporation, receiver, estate, trust or any other group or combination acting as a unit, and the plural as well as the singular number.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.18 Resident and domicile; definitions.

Sec. 18.

(1) “Resident” means:

(a) An individual domiciled in the state. “Domicile” means a place where a person has his true, fixed and permanent home and principal establishment to which, whenever absent therefrom he intends to return, and domicile continues until another permanent establishment is established. If an individual during the taxable year being a resident becomes a nonresident or vice versa, taxable income shall be determined separately for income in each status. If an individual lives in this state at least 183 days during the tax year or more than 1/2 the days during a taxable year of less than 12 months he shall be deemed a resident individual domiciled in this state.

(b) The estate of a decedent who at his death was domiciled in this state.

(c) Any trust created by will of a decedent who at his death was domiciled in this state and any trust created by, or consisting of property of, a person domiciled in this state, at the time the trust becomes irrevocable.

(2) For the purpose of the definition of “resident”, a taxable year shall be deemed to be terminated at the date of death.

(3) The term “resident” when referring to a corporation means a corporation organized under the laws of this state.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.20 Sales and state; definitions.

Sec. 20.

(1) “Sales” means all gross receipts of the taxpayer not allocated under sections 110 to 114.

(2) “State” means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country, or political subdivision, thereof.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969



Section 206.22 “Tax” and “taxable value” defined.

Sec. 22.

(1) "Tax" includes interest and penalties and further includes the tax required to be withheld on income under part 3, unless the intention to give it a more limited meaning is disclosed by the context.

(2) "Taxable value" means taxable value as calculated under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1996, Act 484, Imd. Eff. Dec. 27, 1996 ;-- Am. 2003, Act 51, Eff. Oct. 1, 2003 ;-- Am. 2016, Act 158, Eff. July 1, 2016



Section 206.24 "Tax year" or "taxable year" defined.

Sec. 24.

"Tax year" or "taxable year" means the calendar year, or the fiscal year ending during such calendar year, upon the basis of which taxable income is computed under this part. In the case of a return made for a fractional part of a year, the term shall mean the period for which such return is made. Except for the first return required by this part, any taxpayer's tax year shall be for the same period as is covered by his federal income tax return.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.26 “Taxpayer” defined.

Sec. 26.

"Taxpayer" means any person subject to the taxes imposed by this part or subject to the withholding requirements under part 3.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2003, Act 50, Eff. Oct. 1, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2016, Act 158, Eff. July 1, 2016



Section 206.28 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.30 "Taxable income" defined; personal exemption; single additional exemption; deduction not considered allowable federal exemption for purposes of subsection (2); allowable exemption or deduction for nonresident or part-year resident; subtraction of prizes under MCL 432.1 to 432.47 from adjusted gross income prohibited; adjusted personal exemption; adjustment on and after January 1, 2013; "retirement or pension benefits" defined; limitations and restrictions; "oil and gas" defined.

Sec. 30.

(1) "Taxable income" means, for a person other than a corporation, estate, or trust, adjusted gross income as defined in the internal revenue code subject to the following adjustments under this section:

(a) Add gross interest income and dividends derived from obligations or securities of states other than Michigan, in the same amount that has been excluded from adjusted gross income less related expenses not deducted in computing adjusted gross income because of section 265(a)(1) of the internal revenue code.

(b) Add taxes on or measured by income to the extent the taxes have been deducted in arriving at adjusted gross income.

(c) Add losses on the sale or exchange of obligations of the United States government, the income of which this state is prohibited from subjecting to a net income tax, to the extent that the loss has been deducted in arriving at adjusted gross income.

(d) Deduct, to the extent included in adjusted gross income, income derived from obligations, or the sale or exchange of obligations, of the United States government that this state is prohibited by law from subjecting to a net income tax, reduced by any interest on indebtedness incurred in carrying the obligations and by any expenses incurred in the production of that income to the extent that the expenses, including amortizable bond premiums, were deducted in arriving at adjusted gross income.

(e) Deduct, to the extent included in adjusted gross income, the following:

(i) Compensation, including retirement benefits, received for services in the armed forces of the United States.

(ii) Retirement or pension benefits under the railroad retirement act of 1974, 45 USC 231 to 231v.

(iii) Beginning January 1, 2012, retirement or pension benefits received for services in the Michigan National Guard.

(f) Deduct the following to the extent included in adjusted gross income subject to the limitations and restrictions set forth in subsection (9):

(i) Retirement or pension benefits received from a federal public retirement system or from a public retirement system of or created by this state or a political subdivision of this state.

(ii) Retirement or pension benefits received from a public retirement system of or created by another state or any of its political subdivisions if the income tax laws of the other state permit a similar deduction or exemption or a reciprocal deduction or exemption of a retirement or pension benefit received from a public retirement system of or created by this state or any of the political subdivisions of this state.

(iii) Social security benefits as defined in section 86 of the internal revenue code.

(iv) Beginning on and after January 1, 2007, retirement or pension benefits not deductible under subparagraph (i) or subdivision (e) from any other retirement or pension system or benefits from a retirement annuity policy in which payments are made for life to a senior citizen, to a maximum of $42,240.00 for a single return and $84,480.00 for a joint return. The maximum amounts allowed under this subparagraph shall be reduced by the amount of the deduction for retirement or pension benefits claimed under subparagraph (i) or subdivision (e) and by the amount of a deduction claimed under subdivision (p). For the 2008 tax year and each tax year after 2008, the maximum amounts allowed under this subparagraph shall be adjusted by the percentage increase in the United States consumer price index for the immediately preceding calendar year. The department shall annualize the amounts provided in this subparagraph as necessary. As used in this subparagraph, "senior citizen" means that term as defined in section 514.

(v) The amount determined to be the section 22 amount eligible for the elderly and the permanently and totally disabled credit provided in section 22 of the internal revenue code.

(g) Adjustments resulting from the application of section 271.

(h) Adjustments with respect to estate and trust income as provided in section 36.

(i) Adjustments resulting from the allocation and apportionment provisions of chapter 3.

(j) Deduct the following payments made by the taxpayer in the tax year:

(i) For the 2010 tax year and each tax year after 2010, the amount of a charitable contribution made to the advance tuition payment fund created under section 9 of the Michigan education trust act, 1986 PA 316, MCL 390.1429.

(ii) The amount of payment made under an advance tuition payment contract as provided in the Michigan education trust act, 1986 PA 316, MCL 390.1421 to 390.1442.

(iii) The amount of payment made under a contract with a private sector investment manager that meets all of the following criteria:

(A) The contract is certified and approved by the board of directors of the Michigan education trust to provide equivalent benefits and rights to purchasers and beneficiaries as an advance tuition payment contract as described in subparagraph (ii).

(B) The contract applies only for a state institution of higher education as defined in the Michigan education trust act, 1986 PA 316, MCL 390.1421 to 390.1442, or a community or junior college in Michigan.

(C) The contract provides for enrollment by the contract's qualified beneficiary in not less than 4 years after the date on which the contract is entered into.

(D) The contract is entered into after either of the following:

(I) The purchaser has had his or her offer to enter into an advance tuition payment contract rejected by the board of directors of the Michigan education trust, if the board determines that the trust cannot accept an unlimited number of enrollees upon an actuarially sound basis.

(II) The board of directors of the Michigan education trust determines that the trust can accept an unlimited number of enrollees upon an actuarially sound basis.

(k) If an advance tuition payment contract under the Michigan education trust act, 1986 PA 316, MCL 390.1421 to 390.1442, or another contract for which the payment was deductible under subdivision (j) is terminated and the qualified beneficiary under that contract does not attend a university, college, junior or community college, or other institution of higher education, add the amount of a refund received by the taxpayer as a result of that termination or the amount of the deduction taken under subdivision (j) for payment made under that contract, whichever is less.

(l) Deduct from the taxable income of a purchaser the amount included as income to the purchaser under the internal revenue code after the advance tuition payment contract entered into under the Michigan education trust act, 1986 PA 316, MCL 390.1421 to 390.1442, is terminated because the qualified beneficiary attends an institution of postsecondary education other than either a state institution of higher education or an institution of postsecondary education located outside this state with which a state institution of higher education has reciprocity.

(m) Add, to the extent deducted in determining adjusted gross income, the net operating loss deduction under section 172 of the internal revenue code.

(n) Deduct a net operating loss deduction for the taxable year as determined under section 172 of the internal revenue code subject to the modifications under section 172(b)(2) of the internal revenue code and subject to the allocation and apportionment provisions of chapter 3 of this part for the taxable year in which the loss was incurred.

(o) Deduct, to the extent included in adjusted gross income, benefits from a discriminatory self-insurance medical expense reimbursement plan.

(p) Beginning on and after January 1, 2007, subject to any limitation provided in this subdivision, a taxpayer who is a senior citizen may deduct to the extent included in adjusted gross income, interest, dividends, and capital gains received in the tax year not to exceed $9,420.00 for a single return and $18,840.00 for a joint return. The maximum amounts allowed under this subdivision shall be reduced by the amount of a deduction claimed for retirement benefits under subdivision (e) or a deduction claimed under subdivision (f)(i), (ii), (iv), or (v). For the 2008 tax year and each tax year after 2008, the maximum amounts allowed under this subdivision shall be adjusted by the percentage increase in the United States consumer price index for the immediately preceding calendar year. The department shall annualize the amounts provided in this subdivision as necessary. Beginning January 1, 2012, the deduction under this subsection is not available to a senior citizen born after 1945. As used in this subdivision, "senior citizen" means that term as defined in section 514.

(q) Deduct, to the extent included in adjusted gross income, all of the following:

(i) The amount of a refund received in the tax year based on taxes paid under this part.

(ii) The amount of a refund received in the tax year based on taxes paid under the city income tax act, 1964 PA 284, MCL 141.501 to 141.787.

(iii) The amount of a credit received in the tax year based on a claim filed under sections 520 and 522 to the extent that the taxes used to calculate the credit were not used to reduce adjusted gross income for a prior year.

(r) Add the amount paid by the state on behalf of the taxpayer in the tax year to repay the outstanding principal on a loan taken on which the taxpayer defaulted that was to fund an advance tuition payment contract entered into under the Michigan education trust act, 1986 PA 316, MCL 390.1421 to 390.1442, if the cost of the advance tuition payment contract was deducted under subdivision (j) and was financed with a Michigan education trust secured loan.

(s) Deduct, to the extent included in adjusted gross income, any amount, and any interest earned on that amount, received in the tax year by a taxpayer who is a Holocaust victim as a result of a settlement of claims against any entity or individual for any recovered asset pursuant to the German act regulating unresolved property claims, also known as Gesetz zur Regelung offener Vermogensfragen, as a result of the settlement of the action entitled In re: Holocaust victim assets litigation, CV-96-4849, CV-96-5161, and CV-97-0461 (E.D. NY), or as a result of any similar action if the income and interest are not commingled in any way with and are kept separate from all other funds and assets of the taxpayer. As used in this subdivision:

(i) "Holocaust victim" means a person, or the heir or beneficiary of that person, who was persecuted by Nazi Germany or any Axis regime during any period from 1933 to 1945.

(ii) "Recovered asset" means any asset of any type and any interest earned on that asset including, but not limited to, bank deposits, insurance proceeds, or artwork owned by a Holocaust victim during the period from 1920 to 1945, withheld from that Holocaust victim from and after 1945, and not recovered, returned, or otherwise compensated to the Holocaust victim until after 1993.

(t) Deduct, to the extent not deducted in determining adjusted gross income, both of the following:

(i) Contributions made by the taxpayer in the tax year less qualified withdrawals made in the tax year from education savings accounts, calculated on a per education savings account basis, pursuant to the Michigan education savings program act, 2000 PA 161, MCL 390.1471 to 390.1486, not to exceed a total deduction of $5,000.00 for a single return or $10,000.00 for a joint return per tax year. The amount calculated under this subparagraph for each education savings account shall not be less than zero.

(ii) The amount under section 30f.

(u) Add, to the extent not included in adjusted gross income, the amount of money withdrawn by the taxpayer in the tax year from education savings accounts, not to exceed the total amount deducted under subdivision (t) in the tax year and all previous tax years, if the withdrawal was not a qualified withdrawal as provided in the Michigan education savings program act, 2000 PA 161, MCL 390.1471 to 390.1486. This subdivision does not apply to withdrawals that are less than the sum of all contributions made to an education savings account in all previous tax years for which no deduction was claimed under subdivision (t), less any contributions for which no deduction was claimed under subdivision (t) that were withdrawn in all previous tax years.

(v) A taxpayer who is a resident tribal member may deduct, to the extent included in adjusted gross income, all nonbusiness income earned or received in the tax year and during the period in which an agreement entered into between the taxpayer's tribe and this state pursuant to section 30c of 1941 PA 122, MCL 205.30c, is in full force and effect. As used in this subdivision:

(i) "Business income" means business income as defined in section 4 and apportioned under chapter 3.

(ii) "Nonbusiness income" means nonbusiness income as defined in section 14 and, to the extent not included in business income, all of the following:

(A) All income derived from wages whether the wages are earned within the agreement area or outside of the agreement area.

(B) All interest and passive dividends.

(C) All rents and royalties derived from real property located within the agreement area.

(D) All rents and royalties derived from tangible personal property, to the extent the personal property is utilized within the agreement area.

(E) Capital gains from the sale or exchange of real property located within the agreement area.

(F) Capital gains from the sale or exchange of tangible personal property located within the agreement area at the time of sale.

(G) Capital gains from the sale or exchange of intangible personal property.

(H) All pension income and benefits including, but not limited to, distributions from a 401(k) plan, individual retirement accounts under section 408 of the internal revenue code, or a defined contribution plan, or payments from a defined benefit plan.

(I) All per capita payments by the tribe to resident tribal members, without regard to the source of payment.

(J) All gaming winnings.

(iii) "Resident tribal member" means an individual who meets all of the following criteria:

(A) Is an enrolled member of a federally recognized tribe.

(B) The individual's tribe has an agreement with this state pursuant to section 30c of 1941 PA 122, MCL 205.30c, that is in full force and effect.

(C) The individual's principal place of residence is located within the agreement area as designated in the agreement under sub-subparagraph (B).

(w) For tax years beginning after December 31, 2011, eliminate all of the following:

(i) Income from producing oil and gas to the extent included in adjusted gross income.

(ii) Expenses of producing oil and gas to the extent deducted in arriving at adjusted gross income.

(x) For tax years that begin after December 31, 2015, deduct, to the extent not deducted in determining adjusted gross income, both of the following:

(i) Contributions made by the taxpayer in the tax year less qualified withdrawals made in the tax year from an ABLE savings account, pursuant to the Michigan ABLE savings program act, not to exceed a total deduction of $5,000.00 for a single return or $10,000.00 for a joint return per tax year. The amount calculated under this subparagraph for an ABLE savings account shall not be less than zero.

(ii) For tax years that begin after December 31, 2015, deduct, to the extent not deducted in determining adjusted gross income, interest earned in the tax year on the contributions to the taxpayer's ABLE savings account if the contributions were deductible under subparagraph (i).

(iii) For tax years that begin after December 31, 2015, deduct, to the extent included in adjusted gross income, distributions that are qualified withdrawals from an ABLE savings account to the designated beneficiary of that ABLE savings account.

(y) Add, to the extent not included in adjusted gross income, the amount of money withdrawn by the taxpayer in the tax year from an ABLE savings account, not to exceed the total amount deducted under subdivision (x) in the tax year and all previous tax years, if the withdrawal was not a qualified withdrawal as provided in the Michigan ABLE savings program act. This subdivision does not apply to withdrawals that are less than the sum of all contributions made to an ABLE savings account in all previous tax years for which no deduction was claimed under subdivision (x), less any contributions for which no deduction was claimed under subdivision (x) that were withdrawn in all previous tax years.

(2) Except as otherwise provided in subsection (7), a personal exemption of $3,700.00 multiplied by the number of personal or dependency exemptions allowable on the taxpayer's federal income tax return pursuant to the internal revenue code shall be subtracted in the calculation that determines taxable income.

(3) Except as otherwise provided in subsection (7), a single additional exemption determined as follows shall be subtracted in the calculation that determines taxable income in each of the following circumstances:

(a) $1,800.00 for each taxpayer and every dependent of the taxpayer who is a deaf person as defined in section 2 of the deaf persons' interpreters act, 1982 PA 204, MCL 393.502; a paraplegic, a quadriplegic, or a hemiplegic; a person who is blind as defined in section 504; or a person who is totally and permanently disabled as defined in section 522. When a dependent of a taxpayer files an annual return under this part, the taxpayer or dependent of the taxpayer, but not both, may claim the additional exemption allowed under this subdivision. As used in this subdivision, "dependent" means that term as defined in section 30e.

(b) For tax years beginning after 2007, $250.00 for each taxpayer and every dependent of the taxpayer who is a qualified disabled veteran. When a dependent of a taxpayer files an annual return under this part, the taxpayer or dependent of the taxpayer, but not both, may claim the additional exemption allowed under this subdivision. As used in this subdivision:

(i) "Qualified disabled veteran" means a veteran with a service-connected disability.

(ii) "Service-connected disability" means a disability incurred or aggravated in the line of duty in the active military, naval, or air service as described in 38 USC 101(16).

(iii) "Veteran" means a person who served in the active military, naval, marine, coast guard, or air service and who was discharged or released from his or her service with an honorable or general discharge.

(4) An individual with respect to whom a deduction under section 151 of the internal revenue code is allowable to another federal taxpayer during the tax year is not considered to have an allowable federal exemption for purposes of subsection (2), but may subtract $1,500.00 in the calculation that determines taxable income for a tax year.

(5) A nonresident or a part-year resident is allowed that proportion of an exemption or deduction allowed under subsection (2), (3), or (4) that the taxpayer's portion of adjusted gross income from Michigan sources bears to the taxpayer's total adjusted gross income.

(6) In calculating taxable income, a taxpayer shall not subtract from adjusted gross income the amount of prizes won by the taxpayer under the McCauley-Traxler-Law-Bowman-McNeely lottery act, 1972 PA 239, MCL 432.1 to 432.47.

(7) For each tax year beginning on and after January 1, 2013, the personal exemption allowed under subsection (2) shall be adjusted by multiplying the exemption for the tax year beginning in 2012 by a fraction, the numerator of which is the United States consumer price index for the state fiscal year ending in the tax year prior to the tax year for which the adjustment is being made and the denominator of which is the United States consumer price index for the 2010-2011 state fiscal year. The resultant product shall be rounded to the nearest $100.00 increment. As used in this section, "United States consumer price index" means the United States consumer price index for all urban consumers as defined and reported by the United States Department of Labor, Bureau of Labor Statistics. For each tax year, the exemptions allowed under subsection (3) shall be adjusted by multiplying the exemption amount under subsection (3) for the tax year by a fraction, the numerator of which is the United States consumer price index for the state fiscal year ending the tax year prior to the tax year for which the adjustment is being made and the denominator of which is the United States consumer price index for the 1998-1999 state fiscal year. The resultant product shall be rounded to the nearest $100.00 increment.

(8) As used in subsection (1)(f), "retirement or pension benefits" means distributions from all of the following:

(a) Except as provided in subdivision (d), qualified pension trusts and annuity plans that qualify under section 401(a) of the internal revenue code, including all of the following:

(i) Plans for self-employed persons, commonly known as Keogh or HR10 plans.

(ii) Individual retirement accounts that qualify under section 408 of the internal revenue code if the distributions are not made until the participant has reached 59-1/2 years of age, except in the case of death, disability, or distributions described by section 72(t)(2)(A)(iv) of the internal revenue code.

(iii) Employee annuities or tax-sheltered annuities purchased under section 403(b) of the internal revenue code by organizations exempt under section 501(c)(3) of the internal revenue code, or by public school systems.

(iv) Distributions from a 401(k) plan attributable to employee contributions mandated by the plan or attributable to employer contributions.

(b) The following retirement and pension plans not qualified under the internal revenue code:

(i) Plans of the United States, state governments other than this state, and political subdivisions, agencies, or instrumentalities of this state.

(ii) Plans maintained by a church or a convention or association of churches.

(iii) All other unqualified pension plans that prescribe eligibility for retirement and predetermine contributions and benefits if the distributions are made from a pension trust.

(c) Retirement or pension benefits received by a surviving spouse if those benefits qualified for a deduction prior to the decedent's death. Benefits received by a surviving child are not deductible.

(d) Retirement and pension benefits do not include:

(i) Amounts received from a plan that allows the employee to set the amount of compensation to be deferred and does not prescribe retirement age or years of service. These plans include, but are not limited to, all of the following:

(A) Deferred compensation plans under section 457 of the internal revenue code.

(B) Distributions from plans under section 401(k) of the internal revenue code other than plans described in subdivision (a)(iv).

(C) Distributions from plans under section 403(b) of the internal revenue code other than plans described in subdivision (a)(iii).

(ii) Premature distributions paid on separation, withdrawal, or discontinuance of a plan prior to the earliest date the recipient could have retired under the provisions of the plan.

(iii) Payments received as an incentive to retire early unless the distributions are from a pension trust.

(9) In determining taxable income under this section, the following limitations and restrictions apply:

(a) For a person born before 1946, this subsection provides no additional restrictions or limitations under subsection (1)(f).

(b) Except as otherwise provided in subdivision (c), for a person born in 1946 through 1952, the sum of the deductions under subsection (1)(f)(i), (ii), and (iv) is limited to $20,000.00 for a single return and $40,000.00 for a joint return. After that person reaches the age of 67, the deductions under subsection (1)(f)(i), (ii), and (iv) do not apply and that person is eligible for a deduction of $20,000.00 for a single return and $40,000.00 for a joint return, which deduction is available against all types of income and is not restricted to income from retirement or pension benefits. A person who takes the deduction under subsection (1)(e) is not eligible for the unrestricted deduction of $20,000.00 for a single return and $40,000.00 for a joint return under this subdivision.

(c) Beginning January 1, 2013, for a person born in 1946 through 1952 who receives retirement or pension benefits from employment with a governmental agency that was not covered by the federal social security act, chapter 531, 49 Stat 620, the sum of the deductions under subsection (1)(f)(i), (ii), and (iv) is limited to $35,000.00 for a single return and, except as otherwise provided under this subdivision, $55,000.00 for a joint return. If both the husband and wife filing a joint return receive retirement or pension benefits from employment with a governmental agency that was not covered by the federal social security act, chapter 531, 49 Stat 620, the sum of the deductions under subsection (1)(f)(i), (ii), and (iv) is limited to $70,000.00 for a joint return. After that person reaches the age of 67, the deductions under subsection (1)(f)(i), (ii), and (iv) do not apply and that person is eligible for a deduction of $35,000.00 for a single return and $55,000.00 for a joint return, or $70,000.00 for a joint return if applicable, which deduction is available against all types of income and is not restricted to income from retirement or pension benefits. A person who takes the deduction under subsection (1)(e) is not eligible for the unrestricted deduction of $35,000.00 for a single return and $55,000.00 for a joint return, or $70,000.00 for a joint return if applicable, under this subdivision.

(d) For a person born after 1952 who has reached the age of 62 through 66 years of age and who receives retirement or pension benefits from employment with a governmental agency that was not covered by the federal social security act, chapter 532, 49 Stat 620, the sum of the deductions under subsection (1)(f)(i), (ii), and (iv) is limited to $15,000.00 for a single return and, except as otherwise provided under this subdivision, $15,000.00 for a joint return. If both the husband and wife filing a joint return receive retirement or pension benefits from employment with a governmental agency that was not covered by the federal social security act, chapter 532, 49 Stat 620, the sum of the deductions under subsection (1)(f)(i), (ii), and (iv) is limited to $30,000.00 for a joint return.

(e) Except as otherwise provided under subdivision (d), for a person born after 1952, the deduction under subsection (1)(f)(i), (ii), or (iv) does not apply. When that person reaches the age of 67, that person is eligible for a deduction of $20,000.00 for a single return and $40,000.00 for a joint return, which deduction is available against all types of income and is not restricted to income from retirement or pension benefits. If a person takes the deduction of $20,000.00 for a single return and $40,000.00 for a joint return, that person shall not take the deduction under subsection (1)(f)(iii) and shall not take the personal exemption under subsection (2). That person may elect not to take the deduction of $20,000.00 for a single return and $40,000.00 for a joint return and elect to take the deduction under subsection (1)(f)(iii) and the personal exemption under subsection (2) if that election would reduce that person's tax liability. A person who takes the deduction under subsection (1)(e) is not eligible for the unrestricted deduction of $20,000.00 for a single return and $40,000.00 for a joint return under this subdivision.

(f) For a joint return, the limitations and restrictions in this subsection shall be applied based on the age of the older spouse filing the joint return.

(10) As used in this section, "oil and gas" means oil and gas that is subject to severance tax under 1929 PA 48, MCL 205.301 to 205.317.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1970, Act 140, Imd. Eff. Aug. 1, 1970 ;-- Am. 1971, Act 150, Imd. Eff. Nov. 22, 1971 ;-- Am. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1974, Act 12, Imd. Eff. Feb. 15, 1974 ;-- Am. 1974, Act 217, Imd. Eff. July 21, 1974 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 1976, Act 435, Imd. Eff. Jan. 11, 1977 ;-- Am. 1978, Act 554, Imd. Eff. Dec. 22, 1978 ;-- Am. 1980, Act 250, Imd. Eff. July 28, 1980 ;-- Am. 1980, Act 517, Imd. Eff. Jan. 26, 1981 ;-- Am. 1981, Act 135, Imd. Eff. Oct. 21, 1981 ;-- Am. 1982, Act 240, Imd. Eff. Sept. 23, 1982 ;-- Am. 1984, Act 284, Imd. Eff. Dec. 20, 1984 ;-- Am. 1984, Act 415, Imd. Eff. Dec. 28, 1984 ;-- Am. 1986, Act 315, Imd. Eff. Dec. 23, 1986 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 516, Imd. Eff. Dec. 30, 1988 ;-- Am. 1993, Act 328, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 268, Eff. July 7, 1994 ;-- Am. 1995, Act 2, Imd. Eff. Mar. 8, 1995 ;-- Am. 1995, Act 230, Eff. Jan. 9, 1996 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1997 ;-- Am. 1997, Act 86, Imd. Eff. July 28, 1997 ;-- Am. 1999, Act 181, Imd. Eff. Nov. 16, 1999 ;-- Am. 2000, Act 162, Imd. Eff. June 16, 2000 ;-- Am. 2000, Act 301, Imd. Eff. Oct. 11, 2000 ;-- Am. 2000, Act 400, Imd. Eff. Jan. 8, 2001 ;-- Am. 2002, Act 615, Imd. Eff. Dec. 20, 2002 ;-- Am. 2004, Act 394, Imd. Eff. Oct. 15, 2004 ;-- Am. 2005, Act 214, Imd. Eff. Nov. 21, 2005 ;-- Am. 2007, Act 94, Imd. Eff. Oct. 1, 2007 ;-- Am. 2007, Act 154, Imd. Eff. Dec. 20, 2007 ;-- Am. 2009, Act 134, Imd. Eff. Nov. 4, 2009 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 597, Imd. Eff. Jan. 9, 2013 ;-- Am. 2015, Act 161, Imd. Eff. Oct. 28, 2015
Constitutionality: The Michigan Income Tax Act violates principles of intergovernmental immunity by favoring retired state and local government employees over retired federal employees. Davis v. Michigan Dept. of Treasury, 109 S.Ct. 1500 (1989).



Section 206.30a Taxable income; adjustment.

Sec. 30a.

Notwithstanding any other provision of this part, for the 2012 tax year and each tax year after 2012, taxable income for purposes of this part means taxable income as determined under section 30 with the following adjustment. For the 2012 tax year and each tax year after 2012, to determine taxable income, a taxpayer shall claim a personal exemption deduction equal to the amount calculated pursuant to section 30(2) or equal to the following amounts multiplied by the number of personal or dependency exemptions allowable on the taxpayer's federal income tax return pursuant to the internal revenue code, whichever calculation is greater:

(a) Beginning on and after October 1, 2012 and before January 1, 2014, $3,950.00. The department shall annualize the personal exemption deduction for the 2012 tax year, rounded to the nearest $1.00.

(b) Beginning on and after January 1, 2014 and each year after 2014, $4,000.00.

History: Add. 2012, Act 224, Imd. Eff. June 29, 2012



Section 206.30b-206.30c Repealed. 1996, Act 484, Eff. Jan. 1, 1997.



Section 206.30d Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.30e “Dependent” defined.

Sec. 30e.

As used in section 30(3), “dependent” means an individual for whom the taxpayer may claim a dependency exemption on the taxpayer's federal income tax return pursuant to the internal revenue code.

History: Add. 2000, Act 43, Eff. Oct. 11, 2000



Section 206.30f Taxable income; education savings accounts; adjustment.

Sec. 30f.

For tax years that begin after December 31, 1999, taxable income for purposes of this part equals taxable income as determined under section 30 with the following adjustments:

(a) For tax years that begin after December 31, 1999, deduct, to the extent not deducted in determining adjusted gross income, interest earned in the tax year on the contributions to the taxpayer's education savings accounts if the contributions were deductible under section 30(1)(t)(i).

(b) For tax years that begin after December 31, 1999, deduct, to the extent included in adjusted gross income, distributions that are qualified withdrawals from an education savings account to the designated beneficiary of that education savings account. As used in this subdivision, "qualified withdrawal" means that term as defined in the Michigan education savings program act, 2000 PA 161, MCL 390.1471 to 390.1486.

History: Add. 2000, Act 163, Imd. Eff. June 16, 2000 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.31 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.31a Taxable income; determination; deduction; eligibility; filing annual return; withholding form; filing claim to which not entitled; penalty and interest; taxable income derived from illegal activity; calculation of net operating loss deduction; change in status; definitions.

Sec. 31a.

(1) Notwithstanding any other provision of this act and for the 2012 tax year and each tax year after 2012, "taxable income" means taxable income as determined under section 30 and, except as otherwise provided, subsequently adjusted under this section.

(2) For the 2012 tax year and each tax year after 2012 and to the extent and for the duration provided in the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, to determine taxable income, a qualified taxpayer may deduct, to the extent included in adjusted gross income, an amount equal to the sum of all of the following:

(a) Except as provided in subdivisions (b), (c), and (d), income earned or received during the period of time that the qualified taxpayer was a resident of a qualified renaissance zone.

(b) Interest and dividends received in the tax year during the period that the qualified taxpayer was a resident of a qualified renaissance zone.

(c) Capital gains received in the tax year prorated based on the percentage of time that the asset was held by the qualified taxpayer while the qualified taxpayer was a resident of the qualified renaissance zone.

(d) Income received by the qualified taxpayer from winning an on-line lottery game sponsored by this state only if the date on which the drawing for that game was held was after the taxpayer became a resident of a qualified renaissance zone and income received by the qualified taxpayer from winning an instant lottery game sponsored by this state only if the taxpayer was a resident of a qualified renaissance zone on the validation date of the lottery ticket for that game.

(3) Income used to calculate a deduction under any other section of this act shall not be used to calculate a deduction under this section.

(4) If a qualified taxpayer completes the residency requirements under subsection (11)(e), the qualified taxpayer may claim the deduction allowed under this section.

(5) To be eligible for the deduction under this section, a taxpayer shall file an annual return under this act.

(6) A qualified taxpayer shall file a withholding form prescribed by the department with his or her employer within 10 days after the date the taxpayer completes the requirements under subsection (11)(e).

(7) If the department finds that a taxpayer has claimed a deduction under this section to which he or she is not entitled, the taxpayer is subject to the interest and penalty provisions under 1941 PA 122, MCL 205.1 to 205.31.

(8) Any portion of taxable income derived from illegal activity conducted anywhere shall not be used to calculate a deduction under this section.

(9) The net operating loss deduction allowed under section 30(1)(n) shall be calculated without regard to the deductions allowed under this section.

(10) If a taxpayer who was a qualified taxpayer during the tax year changes status and is not a qualified taxpayer or vice versa, income subject to tax under this act shall be determined separately for income in each status.

(11) As used in this section:

(a) "Domicile" means a place where a person has his or her true, fixed, and permanent home and principal establishment to which, whenever absent, he or she intends to return, and domicile continues until another permanent establishment is established.

(b) "Qualified renaissance zone" means only those geographic areas in a renaissance zone that were designated as a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, before January 1, 2012. A qualified renaissance zone does not include any portion of a renaissance zone for which an extension or renewal is approved after December 31, 2011.

(c) "Qualified taxpayer" means a taxpayer that is a resident of a qualified renaissance zone and that has gross income not exceeding $1,000,000.00 for any tax year for which the taxpayer claims a credit under this section.

(d) "Renaissance zone" means that term as defined in section 3 of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2683.

(e) "Resident" means an individual domiciled in an area that is a qualified renaissance zone for a period of 183 consecutive days. A taxpayer may begin calculating the 183-day period during the 183 days immediately preceding the designation of the area as a qualified renaissance zone. Resident includes the estate of an individual who was a resident of a qualified renaissance zone at the time of death. After a taxpayer has completed the 183-day residency requirement under this subdivision, the taxpayer is considered to have been a resident of that qualified renaissance zone beginning from the first day used to determine if the 183-day residency requirement has been met.

History: Add. 2011, Act 314, Eff. Jan. 1, 2012



Section 206.31b Adjustment; "mineral" and "qualified taxpayer" defined.

Sec. 31b.

(1) Notwithstanding any other provision of this part, for the 2013 tax year and each tax year after 2013, taxable income for purposes of this part means taxable income as determined under section 30 with the following adjustment. For the 2013 tax year and each tax year after 2013, eliminate all of the following:

(a) Income derived from a mineral to the extent included in adjusted gross income.

(b) Expenses related to the income deductible under subdivision (a) to the extent deducted in arriving at adjusted gross income.

(2) As used in this act:

(a) "Mineral" means that term as defined in section 2 of the nonferrous metallic minerals extraction severance tax act.

(b) "Qualified taxpayer" means a taxpayer subject to the minerals severance tax levied under the nonferrous metallic minerals extraction severance tax act.

History: Add. 2012, Act 414, Imd. Eff. Dec. 20, 2012



Section 206.32, 206.34 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.36 “Taxable income” of resident estate or trust defined; "oil and gas" defined.

Sec. 36.

(1) "Taxable income" in the case of a resident estate or trust means federal taxable income as defined in the internal revenue code subject to the following adjustments:

(a) Add gross interest income and dividends derived from obligations or securities of states other than Michigan, in the same amount which has been excluded from federal taxable income less related expenses not deducted in computing federal taxable income because of section 265 of the internal revenue code.

(b) Add taxes on or measured by income to the extent the taxes have been deducted in arriving at federal taxable income.

(c) Add losses on the sale or exchange of obligations of the United States government, the income of which this state is prohibited from subjecting to a net income tax, to the extent that the loss has been deducted in arriving at federal taxable income.

(d) Deduct, to the extent included in federal taxable income, income derived from obligations, or the sale or exchange of obligations, of the United States government which this state is prohibited by law from subjecting to a net income tax, reduced by any interest on indebtedness incurred in carrying the obligations, and by any expenses incurred in the production of such income to the extent that the expenses, including amortizable bond premiums, were deducted in arriving at federal taxable income.

(e) Adjustments resulting from the application of section 271.

(f) Deduct an adjustment resulting from the allocation and apportionment provisions of chapter 3.

(g) For tax years beginning after December 31, 2011, eliminate all of the following:

(i) Income from producing oil and gas to the extent included in federal taxable income.

(ii) Expenses of producing oil and gas to the extent deducted in arriving at federal taxable income.

(2) The respective shares of an estate or trust and its beneficiaries, including, solely for the purpose of this allocation, nonresident beneficiaries, in the additions and subtractions to taxable income shall be in proportion to their respective shares of distributable net income of the estate or trust as defined in the internal revenue code. If the estate or trust has no distributable net income for the taxable year, the share of each beneficiary in the additions and subtractions shall be in proportion to his or her share of the estate or trust income for the year, under local law or the terms of the instrument, which is required to be distributed currently and any other amounts of such income distributed in the year. Any balance of the additions and subtractions shall be allocated to the estate or trust. If capital gains and losses are distributed or distributable to a beneficiary or beneficiaries under the internal revenue code, the fiduciary shall advise each beneficiary of his or her share of the adjustment under section 271. The election or failure to elect under section 271 with respect to capital gains and losses taxable to the estate or trust shall not affect the beneficiary's right to elect or not to elect under section 271.

(3) An addition or subtraction shall not be made under this section which has the effect of duplicating an item of income or deduction if the taxpayer establishes to the satisfaction of the commissioner that the item is already reflected in federal taxable income. If an addition or subtraction with respect to the sale or exchange of obligations of the United States government proper adjustment, in accordance with rules promulgated by the department, of the deduction for excess of capital gains over capital losses shall be made.

(4) As used in this section, "oil and gas" means oil and gas that is subject to severance tax under 1929 PA 48, MCL 205.301 to 205.317.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1970, Act 140, Imd. Eff. Aug. 1, 1970 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-1-2 CHAPTER 2 (206.51...206.91)

Section 206.51 Tax rate on taxable income of person other than corporation; percentages of collections deposited in state school aid fund; farmland credits; imposition of annualized rate; computation of taxable income of nonresident; resident beneficiary of trust; tax credit; including items of income and deductions from trust in taxable income; intent of section; definitions.

Sec. 51.

(1) For receiving, earning, or otherwise acquiring income from any source whatsoever, there is levied and imposed under this part upon the taxable income of every person other than a corporation a tax at the following rates in the following circumstances:

(a) On and after October 1, 2007 and before October 1, 2012, 4.35%.

(b) Except as otherwise provided under subdivision (c), on and after October 1, 2012, 4.25%.

(c) For each tax year beginning on and after January 1, 2023, if the percentage increase in the total general fund/general purpose revenue from the immediately preceding fiscal year is greater than the inflation rate for the same period and the inflation rate is positive, then the current rate shall be reduced by an amount determined by multiplying that rate by a fraction, the numerator of which is the difference between the total general fund/general purpose revenue from the immediately preceding state fiscal year and the capped general fund/general purpose revenue and the denominator of which is the total revenue collected from this part in the immediately preceding state fiscal year. For purposes of this subdivision only, the state treasurer, the director of the senate fiscal agency, and the director of the house fiscal agency shall determine whether the total revenue distributed to general fund/general purpose revenue has increased as required under this subdivision based on the comprehensive annual financial report prepared and published by the department of technology, management, and budget in accordance with section 23 of article IX of the state constitution of 1963. The state treasurer, the director of the senate fiscal agency, and the director of the house fiscal agency shall make the determination under this subdivision no later than the date of the January 2023 revenue estimating conference conducted pursuant to sections 367a through 367f of the management and budget act, 1984 PA 431, MCL 18.1367a to 18.1367f, and the date of each January revenue estimating conference conducted each year thereafter. As used in this subdivision:

(i) "Capped general fund/general purpose revenue" means the total general fund/general purpose revenue from the 2020-2021 state fiscal year multiplied by the sum of 1 plus the product of 1.425 times the difference between a fraction, the numerator of which is the consumer price index for the state fiscal year ending in the tax year prior to the tax year for which the adjustment is being made and the denominator of which is the consumer price index for the 2020-2021 state fiscal year, and 1.

(ii) "Total general fund/general purpose revenue" means the total general fund/general purpose revenue and other financing sources as published in the comprehensive annual financial report schedule of revenue and other financing sources – general fund for that fiscal year plus any distribution made pursuant to section 51d.

(2) Beginning January 1, 2000, that percentage of the gross collections before refunds from the tax levied under this section that is equal to 1.012% divided by the income tax rate levied under this section shall be deposited in the state school aid fund created in section 11 of article IX of the state constitution of 1963.

(3) In addition to the distribution under subsection (2) and section 51d, beginning October 1, 2016, from the revenue collected under this section an amount equal to 3.5% of the average amount of farmland tax credits claimed under section 36109 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36109, for the immediately preceding 3 state fiscal years shall be deposited into the agricultural preservation fund created in section 36202 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36202.

(4) The department shall annualize rates provided in subsection (1) as necessary. The applicable annualized rate shall be imposed upon the taxable income of every person other than a corporation for those tax years.

(5) The taxable income of a nonresident shall be computed in the same manner that the taxable income of a resident is computed, subject to the allocation and apportionment provisions of this part.

(6) A resident beneficiary of a trust whose taxable income includes all or part of an accumulation distribution by a trust, as defined in section 665 of the internal revenue code, shall be allowed a credit against the tax otherwise due under this part. The credit shall be all or a proportionate part of any tax paid by the trust under this part for any preceding taxable year that would not have been payable if the trust had in fact made distribution to its beneficiaries at the times and in the amounts specified in section 666 of the internal revenue code. The credit shall not reduce the tax otherwise due from the beneficiary to an amount less than would have been due if the accumulation distribution were excluded from taxable income.

(7) The taxable income of a resident who is required to include income from a trust in his or her federal income tax return under the provisions of 26 USC 671 to 679, shall include items of income and deductions from the trust in taxable income to the extent required by this part with respect to property owned outright.

(8) It is the intention of this section that the income subject to tax of every person other than corporations shall be computed in like manner and be the same as provided in the internal revenue code subject to adjustments specifically provided for in this part.

(9) As used in this section:

(a) "Consumer price index" means the United States consumer price index for all urban consumers as defined and reported by the United States Department of Labor, Bureau of Labor Statistics.

(b) "Inflation rate" means the annual percentage change in the consumer price index, as determined by the department, comparing the 2 most recent completed state fiscal years.

(c) "Person other than a corporation" means a resident or nonresident individual or any of the following:

(i) A partner in a partnership as defined in the internal revenue code.

(ii) A beneficiary of an estate or a trust as defined in the internal revenue code.

(iii) An estate or trust as defined in the internal revenue code.

(d) "Taxable income" means taxable income as defined in this part subject to the applicable source and attribution rules contained in this part.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1971, Act 76, Eff. Aug. 1, 1971 ;-- Am. 1972, Act 181, Eff. Aug. 1, 1972 ;-- Am. 1975, Act 19, Eff. May 1, 1975 ;-- Am. 1977, Act 44, Imd. Eff. June 30, 1977 ;-- Am. 1982, Act 155, Imd. Eff. May 17, 1982 ;-- Am. 1983, Act 15, Imd. Eff. Mar. 29, 1983 ;-- Am. 1984, Act 221, Imd. Eff. July 26, 1984 ;-- Am. 1986, Act 16, Eff. Mar. 26, 1986 ;-- Am. 1990, Act 283, Imd. Eff. Dec. 14, 1990 ;-- Am. 1993, Act 328, Eff. Apr. 1, 1994 ;-- Am. 1995, Act 194, Imd. Eff. Nov. 7, 1995 ;-- Am. 1999, Act 1, Imd. Eff. Feb. 25, 1999 ;-- Am. 1999, Act 6, Imd. Eff. Feb. 25, 1999 ;-- Am. 2007, Act 94, Imd. Eff. Oct. 1, 2007 ;-- Am. 2011, Act 38, Eff. Oct. 1, 2011 ;-- Am. 2012, Act 223, Imd. Eff. June 29, 2012 ;-- Am. 2015, Act 180, Imd. Eff. Nov. 10, 2015 ;-- Am. 2016, Act 266, Imd. Eff. June 28, 2016



Section 206.51a Repealed. 2011, Act 38 Eff. Jan. 1, 2012.



Section 206.51b Repealed. 2000, Act 40, Imd. Eff. Mar. 27, 2000.



Section 206.51c Repealed. 2007, Act 94, Imd. Eff. Oct. 1, 2007.



Section 206.51d Additional distribution; credit to Michigan transportation fund; disbursements; amounts; dates.

Sec. 51d.

In addition to the distribution under section 51(2), the following amounts of revenue collected from the tax levied under section 51 shall be deposited into the state treasury to the credit of the Michigan transportation fund created in section 10 of 1951 PA 51, MCL 247.660, and disbursed as provided in section 10(1)(k) of 1951 PA 51, MCL 247.660:

(a) Beginning October 1, 2018 through September 30, 2019, $150,000,000.00.

(b) Beginning October 1, 2019 through September 30, 2020, $325,000,000.00.

(c) Beginning October 1, 2020 and each October 1 thereafter, $600,000,000.00.

History: Add. 2015, Act 179, Eff. Mar. 18, 2016



Section 206.51e Repealed. 2007, Act 94, Imd. Eff. Oct. 1, 2007.



Section 206.52 Exemption.

Sec. 52.

For tax years beginning after 1986, a person with respect to whom a deduction under section 151 of the internal revenue code is allowable to another federal taxpayer during the tax year is not considered to have an allowable federal exemption for purposes of section 30(2) and, notwithstanding sections 51 and 315, if that person has an adjusted gross income for that tax year of $1,500.00 or less, is exempt from the tax levied and imposed in section 51 and is not required to file a return under this part.

History: Add. 1988, Act 1, Imd. Eff. Jan. 22, 1988 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.61-206.81 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.91 Common trust funds and participants; taxable status.

Sec. 91.

(1) A common trust fund meeting the requirements of section 584 of the internal revenue code, shall not be subject to tax under this part.

(2) Each participant in the common trust fund shall, under rules prescribed by the department, include its proportionate share of the taxable income whether or not distributed and whether or not distributable.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-1-3 CHAPTER 3 (206.101...206.195)

Section 206.101 Repealed. 1970, Act 140, Imd. Eff. Aug. 1, 1970.



Section 206.102 Income producing activities solely in state.

Sec. 102.

In the case of taxable income of a taxpayer whose income-producing activities are confined solely to this state, the entire taxable income of such taxpayer shall be allocated to this state, except as otherwise expressly provided in this part.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.103 Taxable income partly attributable to state.

Sec. 103.

Any taxpayer having income from business activity which is taxable both within and without this state, other than the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this part.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1970, Act 140, Imd. Eff. Aug. 1, 1970 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.105 Allocation and apportionment of business income taxable in another state.

Sec. 105.

For purposes of allocation and apportionment of income from business activity under this part, a taxpayer is taxable in another state if (a) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business or a corporate stock tax, or (b) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.110 Taxable income of individuals, estates, or trusts; definitions; allocation; rents and royalties.

Sec. 110.

(1) For a resident individual, estate, or trust, all taxable income from any source whatsoever, except that attributable to another state under sections 111 to 115 and subject to section 255, is allocated to this state.

(2) For a nonresident individual, estate, or trust, all taxable income is allocated to this state to the extent it is earned, received, or acquired in 1 or more of the following ways:

(a) For the rendition of personal services performed in this state.

(b) As a distributive share of the net profits of a business, profession, enterprise, undertaking, or other activity as the result of work done, services rendered, or other business activities conducted in this state, except as allocated to another state pursuant to sections 111 to 114 and subject to section 256.

(c) For tax years beginning after 1996, as a prize won by the taxpayer under the McCauley-Traxler-Law-Bowman-McNeely lottery act, 1972 PA 239, MCL 432.1 to 432.47.

(d) As winnings that are proceeds of a wagering transaction paid on or after October 1, 2003 by a casino or as a payoff price on a winning ticket that is the result of pari-mutuel wagering at a licensed race meeting if the casino or licensed race meeting is located in this state. As used in this subdivision:

(i) "Casino" means a casino regulated by this state under the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226, or a building on Native American land or land held in trust by the United States for a federally recognized Indian tribe on which gaming is conducted under the Indian gaming regulatory act, Public Law 100-497, 102 Stat 2467.

(ii) "Pari-mutuel wagering" and "licensed race meeting" mean those terms as used in the horse racing law of 1995, 1995 PA 279, MCL 431.301 to 431.336.

(3) The respective shares of a nonresident estate or trust and its beneficiaries, including, solely for purposes of allocation, resident and nonresident beneficiaries, in the income attributable to this state shall be in proportion to the respective shares of distributable net income of the beneficiaries under the internal revenue code. If the estate or trust has no distributable net income for the tax year, the share of each beneficiary in the income attributable to this state shall be in proportion to his or her share of the estate or trust income for that year, under local law or the terms of the instrument, that is required to be distributed currently and other amounts of the income distributed in the year. Any balance of the income attributable to this state shall be allocated to the estate or trust.

(4) Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute a nonbusiness income, shall be allocated as provided in sections 111 to 114.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1990, Act 283, Imd. Eff. Dec. 14, 1990 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1997 ;-- Am. 2003, Act 21, Imd. Eff. June 24, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.111 Rents and royalties; allocation.

Sec. 111.

(1) Net rents and royalties from real property located in this state are allocable to this state.

(2) Net rents and royalties from tangible personal property are allocable to this state:

(a) If and to the extent that the property is utilized in this state; or

(b) In their entirety if the taxpayer is a resident partnership, estate or trust or individual of this state or has a commercial domicile in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969



Section 206.112 Capital gains and losses.

Sec. 112.

(1) Capital gains and losses from sales or exchanges of real property located in this state are allocable to this state.

(2) Capital gains and losses from sales or exchanges of tangible personal property are allocable to this state if:

(a) The property had a situs in this state at the time of the sale; or

(b) The taxpayer is a resident partnership, estate or trust or individual of this state or has a commercial domicile in this state and the taxpayer is not taxable in the state in which the property had a situs.

(3) Capital gains and losses from sales or exchanges of intangible personal property are allocable to this state if the taxpayer is a resident partnership, estate or trust or individual of this state or has a commercial domicile in this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969



Section 206.113 Interest and dividends; allocation.

Sec. 113.

Interest and dividends are allocable to this state if the taxpayer is a resident partnership, estate or trust or individual of this state or has a commercial domicile in this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969



Section 206.114 Patent and copyright royalties; allocation.

Sec. 114.

(1) Patent and copyright royalties are allocable to this state:

(a) If and to the extent that the patent or copyright is utilized by the payer in this state; or

(b) If and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer is a resident partnership, estate or trust or individual of this state or has a commercial domicile in this state.

(2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in this state if the taxpayer is a resident partnership, estate or trust or individual or has a commercial domicile in this state.

(3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in this state if the taxpayer is a resident partnership, estate or trust or individual or has a commercial domicile in this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969



Section 206.115 Apportionment of business income; exception; calculation.

Sec. 115.

(1) Before January 1, 2012, all business income, other than income from transportation services, shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is 3.

(2) After December 31, 2011, all business income, other than income from transportation services, shall be apportioned to this state by multiplying the income by the sales factor calculated under section 121.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 178, Eff. Jan. 1, 2012



Section 206.116-206.120 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.121 Sales factor; determination.

Sec. 121.

The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.122 Sales of tangible personalty within Michigan.

Sec. 122.

Sales of tangible personal property are in this state if:

(a) The property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) The property is shipped from an office, store, warehouse, factory or other place of storage in this state and (i) the purchaser is the United States government or (ii) the taxpayer is not taxable in the state of the purchaser.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.123 Sales other than sales of tangible personalty within state.

Sec. 123.

Sales, other than sales of tangible personal property, are in this state if:

(a) The income-producing activity is performed in this state; or

(b) The income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than outside this state, based on costs of performance.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.125 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.131 Transportation services; sections applicable.

Sec. 131.

The taxable income of a taxpayer whose income-producing activities consist of transportation services rendered partly within and partly without the state shall be determined under the provisions of sections 132 to 134.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.132 Transportation other than of oil or gas by pipeline; revenue mile; taxable income.

Sec. 132.

In the case of taxable income other than that derived from the transportation of oil or gas by pipeline, that portion of the net income of the taxpayer derived from transportation services wherever performed that the revenue miles of the taxpayer in Michigan bear to the revenue miles of the taxpayer everywhere. A revenue mile means the transportation for a consideration or 1 net ton in weight or 1 passenger the distance of 1 mile. The taxable income attributable to Michigan sources in the case of a taxpayer engaged in the transportation both of property and of individuals shall be that portion of the entire net income of the taxpayer which is equal to the average of his passenger miles and ton mile fractions, separately computed and individually weighted by the ratio of gross receipts from passenger transportation to total gross receipts from all transportation, and by the ratio of gross receipts from freight transportation to total gross receipts from all transportation, respectively. If it is shown to the satisfaction of the department that the foregoing information is not available or cannot be obtained without unreasonable expense to the taxpayer, the commissioner may use such other data which may be available and which in the opinion of the department will result in an equitable allocation of such receipts to this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.133 Transportation of oil by pipeline; taxable income.

Sec. 133.

In the case of taxable income derived from the transportation of oil by pipeline, that portion of the net income of the taxpayer derived from the pipeline transportation of oil everywhere that the barrel miles transported in Michigan bear to the barrel miles transported by the taxpayer everywhere.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.134 Transportation of gas by pipeline; taxable income.

Sec. 134.

In the case of taxable income derived from the transportation of gas by pipeline, net income attributable to Michigan shall be that portion of the taxable income of the taxpayer derived from the pipeline transportation of gas everywhere that the thousand cubic feet miles transported in Michigan bear to the thousand cubic feet miles transported by the taxpayer everywhere.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.151 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.191 Sales not exceeding $100,000; taxable income.

Sec. 191.

(1) If the taxpayer's only activities within this state consist of sales and do not include owning or renting real estate or tangible personal property and whose dollar volume of gross sales made during the tax year within the state is not in excess of $100,000.00 the taxpayer may elect for that year:

(a) To report and pay a tax on net income arrived at by multiplying total sales in this state for the taxable year by the ratio of net income from operations to total sales as reported on his federal income tax return for the same taxable year; or

(b) Report and pay a tax of 2/5 of 1% on total sales in this state, whichever method reflects the lesser tax liability.

(2) The election is not available for any taxable year for which a consolidated return is required.

History: 1967, Act 281, Eff. Oct. 1, 1967



Section 206.195 Alternative methods of allocation and apportionment; approval.

Sec. 195.

(1) If the allocation and apportionment provisions of this part do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the department may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The inclusion of 1 or more additional factors which will fairly represent the taxpayer's business activity in this state.

(c) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's taxable income.

(2) An alternative method will be effective only with approval by the department.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-1-4 CHAPTER 4 (206.201... 206.221)

Section 206.201 Exemption of persons exempt from federal income tax; exceptions.

Sec. 201.

(1) A person who is exempt from federal income tax pursuant to the provisions of the internal revenue code shall be exempt from the tax imposed by this part except the unrelated taxable business income of an exempt person as determined under the internal revenue code.

(2) Nothing in this section shall exempt a person from the withholding and information return provisions of this part.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.211, 206.221 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.






281-1967-1-5 CHAPTER 5 (206.251...206.278)

Section 206.251 Credit for taxes withheld; election to treat as total tax.

Sec. 251.

(1) The amount withheld under section 703 shall be allowed to the recipient of the compensation as a credit against the tax imposed on him or her by this part.

(2) The amount so withheld during any calendar year shall be allowed as a credit for the taxable year beginning in such calendar year. If more than 1 taxable year begins in a calendar year, such amount shall be allowed as a credit for the last taxable year so beginning.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 174, Eff. Jan. 1, 2012



Section 206.252, 206.253 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.255 Credit for tax imposed by another state, District of Columbia, or Canadian province; allowance of Canadian provincial credit; maximum credit.

Sec. 255.

(1) A resident individual or resident estate or trust is allowed a credit against the tax due under this part for the amount of an income tax imposed on the resident individual or resident estate or trust for the tax year by another state of the United States, a political subdivision of another state of the United States, the District of Columbia, or a Canadian province, on income derived from sources outside this state that is also subject to tax under this part or the amount determined under subsection (3), whichever is less. For purposes of the Canadian provincial credit, the credit is allowed for only that portion of the provincial tax not claimed as a credit for federal income tax purposes. It is presumed that the Canadian federal income tax is claimed first. The provincial tax claimed as a carryover deduction as provided in the internal revenue code is not allowed as a credit under this section.

(2) The Canadian provincial credit shall be allowed for the 1978 tax year and for each tax year after 1978.

(3) The credit under this section shall not exceed an amount determined by dividing income that is subject to taxation both in this state and in another jurisdiction by taxable income and then multiplying that result by the taxpayer's tax liability before any credits are deducted.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1978, Act 589, Imd. Eff. Jan. 4, 1979 ;-- Am. 1979, Act 30, Imd. Eff. June 14, 1979 ;-- Am. 1982, Act 515, Imd. Eff. Dec. 31, 1982 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1997 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.256 Tax exemption in other states by nonresidents; reciprocal agreement.

Sec. 256.

For a nonresident individual, estate, or trust, if the laws of the state of residence exempt a resident of this state from liability for the payment of income taxes on income earned for personal services performed in that state, the department may enter into a reciprocal agreement with that state to provide a similar tax exemption for that state's residents on income earned for personal services performed in this state.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1997 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.257 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.258 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.260, 206.261 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.262 Repealed. 1996, Act 484, Eff. Jan. 1, 1997.



Section 206.263 Repealed. 1996, Act 484, Eff. Jan. 1, 1996.



Section 206.264 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.265 Credit against tax; determining amount; eligibility; limitation; refund.

Sec. 265.

(1) For the 1989 tax year and each tax year after 1989, a taxpayer may credit against the tax imposed by this part for the tax year an amount equal to the tax paid in any prior tax year attributable to income received by the taxpayer in any prior tax year and repaid by the taxpayer during the tax year if the taxpayer is eligible for a deduction or credit against his or her federal tax liability pursuant to section 1341 of the internal revenue code based on the repayment for the tax year. A credit under this section for a tax year is allowed only if the repayment for which a deduction or credit was taken pursuant to section 1341 of the internal revenue code is not deducted in calculating the taxpayer's adjusted gross income for the tax year.

(2) If the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall be refunded.

History: Add. 1993, Act 128, Imd. Eff. July 22, 1993 ;-- Am. 1998, Act 19, Imd. Eff. Mar. 12, 1998 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.266 Rehabilitation of historic resource; tax credit; plan; certification; revocation of certificate or sale of historic resource; rules; report; definitions.

Sec. 266.

(1) A qualified taxpayer with a rehabilitation plan certified after December 31, 1998 and before January 1, 2012 may credit against the tax imposed by this part the amount determined pursuant to subsection (2) for the qualified expenditures for the rehabilitation of a historic resource pursuant to the rehabilitation plan in the year in which the certification of completed rehabilitation of the historic resource is issued. Only those expenditures that are paid or incurred during the time periods prescribed for the credit under section 47(a)(2) of the internal revenue code and any related treasury regulations shall be considered qualified expenditures.

(2) The credit allowed under this section shall be 25% of the qualified expenditures that are eligible, or would have been eligible except that the taxpayer elected to transfer the credit under subsection (12), for the credit under section 47(a)(2) of the internal revenue code if the taxpayer is eligible for the credit under section 47(a)(2) of the internal revenue code or, if the taxpayer is not eligible for the credit under section 47(a)(2) of the internal revenue code, 25% of the qualified expenditures that would qualify under section 47(a)(2) of the internal revenue code except that the expenditures are made to a historic resource that is not eligible for the credit under section 47(a)(2) of the internal revenue code, subject to both of the following:

(a) A taxpayer with qualified expenditures that are eligible for the credit under section 47(a)(2) of the internal revenue code may not claim a credit under this section for those qualified expenditures unless the taxpayer has claimed and received a credit for those qualified expenditures under section 47(a)(2) of the internal revenue code or the taxpayer has elected to transfer the credit under subsection (12).

(b) A credit under this section shall be reduced by the amount of a credit received by the taxpayer for the same qualified expenditures under section 47(a)(2) of the internal revenue code.

(3) To be eligible for the credit under this section, the taxpayer shall apply to and receive from the Michigan state housing development authority that the historic significance, the rehabilitation plan, and the completed rehabilitation of the historic resource meet the criteria under subsection (6) and either of the following:

(a) All of the following criteria:

(i) The historic resource contributes to the significance of the historic district in which it is located.

(ii) Both the rehabilitation plan and completed rehabilitation of the historic resource meet the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR part 67.

(iii) All rehabilitation work has been done to or within the walls, boundaries, or structures of the historic resource or to historic resources located within the property boundaries of the resource.

(b) The taxpayer has received certification from the national park service that the historic resource's significance, the rehabilitation plan, and the completed rehabilitation qualify for the credit allowed under section 47(a)(2) of the internal revenue code.

(4) If a qualified taxpayer is eligible for the credit allowed under section 47(a)(2) of the internal revenue code, the qualified taxpayer shall file for certification with the authority to qualify for the credit allowed under section 47(a)(2) of the internal revenue code. If the qualified taxpayer has previously filed for certification with the authority to qualify for the credit allowed under section 47(a)(2) of the internal revenue code, additional filing for the credit allowed under this section is not required.

(5) The authority may inspect a historic resource at any time during the rehabilitation process and may revoke certification of completed rehabilitation if the rehabilitation was not undertaken as represented in the rehabilitation plan or if unapproved alterations to the completed rehabilitation are made during the 5 years after the tax year in which the credit was claimed. The authority shall promptly notify the department of a revocation.

(6) Qualified expenditures for the rehabilitation of a historic resource may be used to calculate the credit under this section if the historic resource meets 1 of the criteria listed in subdivision (a) and 1 of the criteria listed in subdivision (b):

(a) The resource is 1 of the following during the tax year in which a credit under this section is claimed for those qualified expenditures:

(i) Individually listed on the national register of historic places or state register of historic sites.

(ii) A contributing resource located within a historic district listed on the national register of historic places or the state register of historic sites.

(iii) A contributing resource located within a historic district designated by a local unit pursuant to an ordinance adopted under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215.

(b) The resource meets 1 of the following criteria during the tax year in which a credit under this section is claimed for those qualified expenditures:

(i) The historic resource is located in a designated historic district in a local unit of government with an existing ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215.

(ii) The historic resource is located in an incorporated local unit of government that does not have an ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, and has a population of less than 5,000.

(iii) The historic resource is located in an unincorporated local unit of government.

(iv) The historic resource is located in an incorporated local unit of government that does not have an ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, and is located within the boundaries of an association that has been chartered under 1889 PA 39, MCL 455.51 to 455.72.

(v) The historic resource is subject to a historic preservation easement.

(7) A credit amount assigned under section 39c(7) of former 1975 PA 228 or section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435, may be claimed against the partner's, member's, or shareholder's tax liability under this part as provided in section 39c(7) of former 1975 PA 228 or section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435.

(8) If the credit allowed under this section for the tax year and any unused carryforward of the credit allowed by this section exceed the taxpayer's tax liability for the tax year, that portion that exceeds the tax liability for the tax year shall not be refunded but may be carried forward to offset tax liability in subsequent tax years for 10 years or until used up, whichever occurs first. For projects for which a certificate of completed rehabilitation is issued for a tax year beginning after December 31, 2008 and for which the credit amount allowed is less than $250,000.00, a qualified taxpayer may elect to forgo the carryover period and receive a refund of the amount of the credit that exceeds the qualified taxpayer's tax liability. The amount of the refund shall be equal to 90% of the amount of the credit that exceeds the qualified taxpayer's tax liability. An election under this subsection shall be made in the year that a certificate of completed rehabilitation is issued and shall be irrevocable.

(9) For tax years beginning before January 1, 2009, if a taxpayer sells a historic resource for which a credit under this section was claimed less than 5 years after the year in which the credit was claimed, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the taxpayer in the year of the sale:

(a) If the sale is less than 1 year after the year in which the credit was claimed, 100%.

(b) If the sale is at least 1 year but less than 2 years after the year in which the credit was claimed, 80%.

(c) If the sale is at least 2 years but less than 3 years after the year in which the credit was claimed, 60%.

(d) If the sale is at least 3 years but less than 4 years after the year in which the credit was claimed, 40%.

(e) If the sale is at least 4 years but less than 5 years after the year in which the credit was claimed, 20%.

(f) If the sale is 5 years or more after the year in which the credit was claimed, an addback to the taxpayer's tax liability shall not be made.

(10) For tax years beginning before January 1, 2009, if a certification of completed rehabilitation is revoked under subsection (5) less than 5 years after the year in which a credit was claimed, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the taxpayer in the year of the revocation:

(a) If the revocation is less than 1 year after the year in which the credit was claimed, 100%.

(b) If the revocation is at least 1 year but less than 2 years after the year in which the credit was claimed, 80%.

(c) If the revocation is at least 2 years but less than 3 years after the year in which the credit was claimed, 60%.

(d) If the revocation is at least 3 years but less than 4 years after the year in which the credit was claimed, 40%.

(e) If the revocation is at least 4 years but less than 5 years after the year in which the credit was claimed, 20%.

(f) If the revocation is 5 years or more after the year in which the credit was claimed, an addback to the taxpayer's tax liability shall not be made.

(11) For tax years beginning after December 31, 2008, if a certificate of completed rehabilitation is revoked under subsection (5) or if the historic resource is sold or disposed of less than 5 years after being placed in service as defined in section 47(b)(1) of the internal revenue code and related treasury regulations, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the qualified taxpayer that received the certificate of completed rehabilitation and not the assignee in the year of the revocation:

(a) If the revocation is less than 1 year after the historic resource is placed in service, 100%.

(b) If the revocation is at least 1 year but less than 2 years after the historic resource is placed in service, 80%.

(c) If the revocation is at least 2 years but less than 3 years after the historic resource is placed in service, 60%.

(d) If the revocation is at least 3 years but less than 4 years after the historic resource is placed in service, 40%.

(e) If the revocation is at least 4 years but less than 5 years after the historic resource is placed in service, 20%.

(f) If the revocation is at least 5 years or more after the historic resource is placed in service, an addback to the qualified taxpayer tax liability shall not be required.

(12) A qualified taxpayer who receives a certificate of completed rehabilitation after December 31, 2008 may elect to forgo claiming the credit and transfer the credit along with the ownership of the property for which the credit may be claimed to a new owner. The new owner shall be treated as the qualified taxpayer having incurred the rehabilitation costs and shall be subject to the recapture provisions under subsection (11) if the new owner sells or disposes of the property within 5 years after the new owner acquired the property. For purposes of this subsection and subsection (11), the placed in service date for a new owner is the date the new owner acquired the property for which the credit is claimed.

(13) The authority may impose a fee to cover the administrative cost of implementing the program under this section.

(14) The qualified taxpayer shall attach all of the following to the qualified taxpayer's annual return under this part:

(a) Certification of completed rehabilitation.

(b) Certification of historic significance related to the historic resource and the qualified expenditures used to claim a credit under this section.

(c) A completed assignment form if the qualified taxpayer is an assignee under section 39c of former 1975 PA 228 or section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435, of any portion of a credit allowed under that section.

(15) The authority may promulgate rules to implement this section pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(16) The total of the credits claimed under this section and section 39c of former 1975 PA 228 or section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435, for a rehabilitation project shall not exceed 25% of the total qualified expenditures eligible for the credit under this section for that rehabilitation project.

(17) The authority shall report all of the following to the legislature annually for the immediately preceding state fiscal year:

(a) The fee schedule used by the center and the total amount of fees collected.

(b) A description of each rehabilitation project certified.

(c) The location of each new and ongoing rehabilitation project.

(18) As used in this section:

(a) "Contributing resource" means a historic resource that contributes to the significance of the historic district in which it is located.

(b) "Historic district" means an area, or group of areas not necessarily having contiguous boundaries, that contains 1 resource or a group of resources that are related by history, architecture, archaeology, engineering, or culture.

(c) "Historic resource" means a publicly or privately owned historic building, structure, site, object, feature, or open space located within a historic district designated by the national register of historic places, the state register of historic sites, or a local unit acting under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215; or that is individually listed on the state register of historic sites or national register of historic places and includes all of the following:

(i) An owner-occupied personal residence or a historic resource located within the property boundaries of that personal residence.

(ii) An income-producing commercial, industrial, or residential resource or a historic resource located within the property boundaries of that resource.

(iii) A resource owned by a governmental body, nonprofit organization, or tax-exempt entity that is used primarily by a taxpayer lessee in a trade or business unrelated to the governmental body, nonprofit organization, or tax-exempt entity and that is subject to tax under this part.

(iv) A resource that is occupied or utilized by a governmental body, nonprofit organization, or tax-exempt entity pursuant to a long-term lease or lease with option to buy agreement.

(v) Any other resource that could benefit from rehabilitation.

(d) "Local unit" means a county, city, village, or township.

(e) "Long-term lease" means a lease term of at least 27.5 years for a residential resource or at least 31.5 years for a nonresidential resource.

(f) "Michigan state housing development authority" or "authority" means the public body corporate and politic created by section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421.

(g) "Open space" means undeveloped land, a naturally landscaped area, or a formal or man-made landscaped area that provides a connective link or a buffer between other resources.

(h) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(i) "Qualified expenditures" means capital expenditures that qualify, or would qualify except that the taxpayer elected to transfer the credit under subsection (12), for a rehabilitation credit under section 47(a)(2) of the internal revenue code if the taxpayer is eligible for the credit under section 47(a)(2) of the internal revenue code or, if the taxpayer is not eligible for the credit under section 47(a)(2) of the internal revenue code, the qualified expenditures that would qualify under section 47(a)(2) of the internal revenue code except that the expenditures are made to a historic resource that is not eligible for the credit under section 47(a)(2) of the internal revenue code, that were paid. Qualified expenditures do not include capital expenditures for nonhistoric additions to a historic resource except an addition that is required by state or federal regulations that relate to historic preservation, safety, or accessibility.

(j) "Qualified taxpayer" means a person that is an assignee under section 39c of former 1975 PA 228 or section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435, or either owns the resource to be rehabilitated or has a long-term lease agreement with the owner of the historic resource and that has qualified expenditures for the rehabilitation of the historic resource equal to or greater than 10% of the state equalized valuation of the property. If the historic resource to be rehabilitated is a portion of a historic or nonhistoric resource, the state equalized valuation of only that portion of the property shall be used for purposes of this subdivision. If the assessor for the local tax collecting unit in which the historic resource is located determines the state equalized valuation of that portion, that assessor's determination shall be used for purposes of this subdivision. If the assessor does not determine that state equalized valuation of that portion, qualified expenditures, for purposes of this subdivision, shall be equal to or greater than 5% of the appraised value as determined by a certified appraiser. If the historic resource to be rehabilitated does not have a state equalized valuation, qualified expenditures for purposes of this subdivision shall be equal to or greater than 5% of the appraised value of the resource as determined by a certified appraiser.

(k) "Rehabilitation plan" means a plan for the rehabilitation of a historic resource that meets the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitation of historic buildings under 36 CFR part 67.

History: Add. 1998, Act 535, Imd. Eff. Jan. 19, 1999 ;-- Am. 1999, Act 214, Imd. Eff. Dec. 28, 1999 ;-- Am. 2001, Act 70, Imd. Eff. July 24, 2001 ;-- Am. 2006, Act 52, Imd. Eff. Mar. 9, 2006 ;-- Am. 2007, Act 94, Imd. Eff. Oct. 1, 2007 ;-- Am. 2008, Act 447, Imd. Eff. Jan. 9, 2009 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.267-206.269 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.270 Tax voucher certificate; definitions.

Sec. 270.

(1) For tax years that begin after December 31, 2008, a taxpayer to whom a tax voucher certificate is issued under an agreement entered into before January 1, 2012 or a taxpayer that is the transferee of a tax voucher certificate that is issued under an agreement entered into before January 1, 2012 may use the tax voucher certificate to pay any liability of the taxpayer under section 51 or to pay any amount owed by the taxpayer under section 351.

(2) A tax voucher certificate shall be used for the purposes allowed under subsection (1) and only in a tax year that begins after December 31, 2008.

(3) The amount of the tax voucher that may be used to pay a liability due under this part in any tax year shall not exceed the lesser of the following:

(a) The amount of the tax voucher stated in the tax voucher certificate held by the taxpayer.

(b) The amount authorized to be used in the tax year under the terms of the tax voucher certificate.

(c) The taxpayer's liability under this part for the tax year for which the tax voucher is used.

(4) If the amount of any tax voucher certificate held by a taxpayer or transferee exceeds the amount the taxpayer may use under subsection (3)(b) or (c) in a tax year, that excess may be used by the taxpayer or transferee to pay, subject to the limitations of subsection (3), any future liability of the taxpayer or transferee under this part.

(5) The tax voucher certificate, and any completed transfer form that was issued pursuant to the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263, shall be attached to the annual return under this part. The department may prescribe and implement alternative methods of reporting and recording ownership, transfer, and utilization of tax voucher certificates that are not inconsistent with the provisions of this act. The department shall administer this section to assure that any amount of a tax voucher certificate used to pay any liability under this part shall not also be applied to pay any liability of the taxpayer or any other person under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601. The department shall take any action necessary to enforce and effectuate the permissible issuance and use of tax voucher certificates in a manner authorized under this section and the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263.

(6) As used in this section:

(a) "Certificate" or "tax voucher certificate" means the tax voucher certificate issued under section 23 of the Michigan early stage venture capital investment act of 2003, 2003 PA 296, MCL 125.2253, or any replacement tax voucher certificate issued under former section 37e(9)(b) or (d) of the single business tax act, 1975 PA 228, or section 419 of the Michigan business tax act, 2007 PA 36, MCL 208.1419.

(b) "Transferee" means a taxpayer to whom a tax voucher certificate has been transferred under section 23 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253, and former section 37e of the single business tax act, 1975 PA 228, or section 419 of the Michigan business tax act, 2007 PA 36, MCL 208.1419.

History: Add. 2003, Act 295, Imd. Eff. Jan. 8, 2004 ;-- Am. 2005, Act 234, Imd. Eff. Nov. 21, 2005 ;-- Am. 2007, Act 94, Imd. Eff. Oct. 1, 2007 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.271 Recomputation of taxable income by excluding proportional gain or loss on disposition of property.

Sec. 271.

(1) A taxpayer subject to the tax levied by section 51 and whose income received after September 30, 1967 is increased or diminished by the disposition of property acquired before October 1, 1967, which is described in and subject to subchapter P of the internal revenue code, may elect to recompute taxable income by excluding therefrom the proportional gain or loss incurred before October 1, 1967. Taxpayers so electing shall be subject to a tax on taxable income thus recomputed at the rates imposed by this part. An election so made shall include all items of gains or losses realized during the taxable year.

(2) The proportion of gain or loss occurring after September 30, 1967, to total gain or loss is equal to the proportion the number of months after September 30, 1967, to date of disposition bears to the number of months from date of acquisition to date of disposition.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.272 Tax credit; amount equal to federal credit; refund.

Sec. 272.

(1) For the following tax years that begin after December 31, 2007, a taxpayer may credit against the tax imposed by this act an amount equal to the specified percentages of the credit the taxpayer is allowed to claim as a credit under section 32 of the internal revenue code for a tax year on a return filed under this act for the same tax year:

(a) For tax years that begin after December 31, 2007 and before January 1, 2009, 10%.

(b) For tax years that begin after December 31, 2008 and before January 1, 2012, 20%.

(c) For tax years that begin after December 31, 2011, 6%.

(2) If the credit allowed by this section exceeds the tax liability of the taxpayer for the tax year, the state treasurer shall refund the excess to the taxpayer without interest, except as provided in section 30 of 1941 PA 122, MCL 205.30.

History: Add. 2006, Act 372, Imd. Eff. Sept. 22, 2006 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.273 Repealed. 2000, Act 499, Eff. Dec. 31, 2001.



Section 206.274-206.276 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.278 Qualified investment in qualified business; tax credit; definitions.

Sec. 278.

(1) Subject to the limitations provided under this section, a taxpayer that makes a qualified investment after December 31, 2010 and before January 1, 2012 in a qualified business may claim a credit against the tax imposed by this act equal to 25% of the qualified investment made during the tax year.

(2) To qualify for the credit under this section, the taxpayer shall request certification from the Michigan strategic fund within 60 days of making the investment. A taxpayer shall not claim a credit under this section unless the Michigan strategic fund has issued a certificate to the taxpayer. The board shall not approve a credit under this section for a taxpayer who has been convicted of a felony involving a fiduciary obligation or the conversion or misappropriation of funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption. The Michigan strategic fund shall forward a copy of each certificate received pursuant to this subsection to the governor, the president of the Michigan strategic fund, the chairperson of the senate finance committee, the chairperson of the house tax policy committee, the director of the senate fiscal agency, and the director of the house fiscal agency. The requirements of section 28(1)(f) of 1941 PA 122, MCL 205.28, do not apply to the disclosure required by this subsection. The Michigan strategic fund shall not certify more than $1,000,000.00 in qualified investments in any 1 qualified business. The taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed. The certificate required under this subsection shall specify all of the following:

(a) The total amount of investment made during the tax year by the taxpayer in each qualified business.

(b) The total amount of qualified investments made in each qualified business if different from the previous amount.

(c) The total amount of the credit under this section that the taxpayer is allowed to claim for the designated tax year.

(3) A taxpayer shall not claim a credit of more than $250,000.00 based on an investment in any 1 qualified business and shall not claim a credit of more than $250,000.00 for qualified investments in all qualified businesses in any 1 year. The credit allowed under this section shall be taken by the taxpayer in equal installments over 2 years beginning with the tax year in which the certification was issued.

(4) The total amount of credits that the Michigan strategic fund may certify under this section shall not exceed $9,000,000.00.

(5) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability of the taxpayer for the tax year shall not be refunded but may be carried forward to offset tax liability under this act in subsequent tax years for a period not to exceed 5 tax years or until used up, whichever occurs first.

(6) The board shall develop an application and approval process in order to certify investments under this section and adopt a program describing parameters and criteria to be used for approving investments. As part of that program adoption, the board may determine and describe the conditions to be met to be considered an investment alongside or through an approved angel group, seed capital firm, or venture capital firm.

(7) A taxpayer who has not paid or entered into an installment agreement regarding a final assessment of an unpaid liability for a state tax for which all rights of appeal have been exhausted or who is currently in a bankruptcy proceeding is not eligible to claim a credit under this section.

(8) As used in this section:

(a) "Board" means the board of directors of the Michigan strategic fund.

(b) "Michigan strategic fund" means the Michigan strategic fund as described in the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(c) "Qualified business" means a business that the board certifies as in compliance with all of the following at the time of the investment:

(i) The business is a seed or early stage business as defined in section 3 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2233.

(ii) The business has its headquarters in this state, is domiciled in this state, and has a majority of its employees working in this state.

(iii) The business has a preinvestment valuation of less than $10,000,000.00 and has fewer than 100 full-time equivalent employees.

(iv) Except as otherwise provided under this subparagraph, the business has been in existence less than 5 years; or, for a business in which the business activity is derived from research at an institution of higher education located within this state or an organization exempt from federal taxation under section 501(c)(3) of the internal revenue code and that is located within this state, the business has been in existence less than 10 years. As used in this subparagraph, a public or private college or university that awards a bachelor's degree or other degrees is an institution of higher education.

(v) The business is not a retail establishment as described in section 44-45 – retail trade, of the North American industry classification system, United States, 1997, published by the office of management and budget.

(vi) The business has not claimed a credit under section 431, 455, 457, or 459 of the Michigan business tax act, 2007 PA 36, MCL 208.1431, 208.1455, 208.1457, and 208.1459.

(d) "Qualified investment" means, except as otherwise provided under this subdivision, an investment of at least $20,000.00 certified by the Michigan strategic fund that is made alongside of, or through, a seed venture capital or angel investor group that is registered with the Michigan strategic fund and is not in a business in which any member of the investor's family is an employee or owner of the business or in which the investor or any member of the investor's family has a preexisting fiduciary relationship with the business. Qualified investment does not include an investment in a business that engages in life sciences technology unless those activities are included in the definition of life sciences as that term is defined under section 88a of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088a.

History: Add. 2010, Act 235, Imd. Eff. Dec. 14, 2010 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-1-6 CHAPTER 6 (206.301...206.341)

Section 206.301 Estimated tax; installment payments; due dates; amount; credit; payment of estimated annual tax instead of quarterly payments; filing and payment by farmer, fisherman, or seafarer; information submitted by bank or financial institution; computations; “taxable trust” defined.

Sec. 301.

(1) Every person on a calendar year basis, if the person's annual tax can reasonably be expected to exceed the amount withheld under section 351 and the credits allowed under this part by more than $500.00, shall pay to the department installments of estimated tax under this part on or before April 15, June 15, and September 15 of the person's tax year and January 15 in the following year. Subject to subsection (3), each installment shall be equal to 1/4 the taxpayer's estimated tax under this part after first deducting the amount estimated to be withheld under section 351.

(2) For a taxpayer on other than a calendar year basis, there shall be substituted for the due dates provided in subsection (1) the appropriate due dates in the taxpayer's fiscal year that correspond to those in the calendar year.

(3) For a taxpayer that pays estimated tax for the taxpayer's first tax year of less than 12 months, the amount paid shall be that fraction of the estimated tax that is obtained by dividing the total amount of estimated tax by the number of payments to be made with respect to the tax year.

(4) There shall be allowed as a credit against the tax imposed by this part the amounts paid to the department pursuant to this section.

(5) Instead of quarterly payments, a person subject to this section may pay an estimated annual tax for the succeeding tax year. The payment shall be made at the same time the person files the annual return for the previous full tax year.

(6) A farmer or fisherman who elects to file and pay his or her federal income tax under an alternative schedule provided in section 6654 of the internal revenue code may file and pay the tax imposed by this part in the same manner. A seafarer may file and pay the tax imposed by this part in the same manner as a farmer or fisherman under this subsection. As used in this subsection, "seafarer" means an individual whose wages may not be withheld for taxes by the state or a political subdivision of the state as provided in section 11108 of title 46 of the United States code, 46 USC 11108.

(7) A bank or financial institution that submits quarterly estimated income tax payment information through the federal tax deposit system on magnetic tape and acts as fiduciary for 200 or more taxable trusts shall submit Michigan quarterly tax payment information on magnetic tape to the department.

(8) A bank or financial institution that acts as fiduciary for more than 49 and fewer than 200 taxable trusts may enter into an irrevocable agreement with the department to submit estimated income tax payment information on magnetic tape to the department.

(9) The payment of tax based on the information required under subsections (7) and (8) shall be made through a wire transfer to the state of Michigan contractual deposit account.

(10) A payment of estimated tax shall be computed on the basis of the annualized rate established under section 51 for the appropriate tax year to which the estimated tax payment is applicable.

(11) Except as provided in subsection (1), the amount of an estimated tax installment shall be computed, payment of estimated tax shall be credited, and a period of underpayment shall be determined in the same manner as provided in the internal revenue code.

(12) As used in this section, "taxable trust" means a trust required to make payments of estimated tax pursuant to subsection (1).

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1971, Act 25, Imd. Eff. May 13, 1971 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 1982, Act 515, Imd. Eff. Dec. 31, 1982 ;-- Am. 1983, Act 15, Imd. Eff. Mar. 29, 1983 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 70, Imd. Eff. Mar. 28, 1988 ;-- Am. 1996, Act 484, Eff. Jan. 17, 1998 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.302 Repealed. 1987, Act 254, Imd. Eff. Dec. 28, 1987.



Section 206.311 Tax return; form; content; verification; transmittal; remittance; extension, computation, and remittance of estimated tax due; interest; penalties; tentative return; payment of estimated tax; joint return; effect of filing copy of federal extension; automatic extension based on service in combat zone.

Sec. 311.

(1) The taxpayer on or before the due date set for the filing of a return or the payment of the tax, except as otherwise provided in this part, shall make out a return in the form and content as prescribed by the department, verify the return, and transmit it, together with a remittance of the amount of the tax, to the department.

(2) Except as otherwise provided in subsection (5), the department, upon application of the taxpayer and for good cause shown, may extend under prescribed conditions the time for filing the annual or final return required by this part. Before the original due date, the taxpayer shall remit with an application for extension the estimated tax due. In computing the tax due for the tax year, interest at the rate established in, and penalties imposed by, section 23 of 1941 PA 122, MCL 205.23, shall be added to the amount of tax unpaid for the period of the extension. The department may require a tentative return and payment of an estimated tax.

(3) Taxpayers who are husband and wife and who file a joint federal income tax return pursuant to the internal revenue code shall file a joint return.

(4) Except as provided in subsection (5), if the taxpayer has been granted an extension or extensions of time within which to file a final federal return for a taxable year, the filing of a copy of the extension or extensions automatically extends the due date of the final return under this part for an equivalent period. The taxpayer shall remit with the copy of the extension or extensions the estimated tax due. In computing the tax due for the tax year, interest at the rate established in, and penalties imposed by, section 23 of 1941 PA 122, MCL 205.23, shall be added to the amount of tax unpaid for the period of the extension.

(5) If the taxpayer is eligible for an automatic extension of time within which to file a federal return based on service in a combat zone, the due date for filing an annual or final return or a return and payment of an estimated tax under this part is automatically extended for an equivalent period of time. The taxpayer is not required to file a copy of any federal extension, but shall print "COMBAT ZONE" in red ink at the top of his or her return when the return is filed. The taxpayer is not required to pay the amount of tax due at the time the return is originally due, and the department shall not impose any interest or penalties for the amount of tax unpaid for the period of the extension.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1975, Act 94, Imd. Eff. June 2, 1975 ;-- Am. 1980, Act 169, Eff. Sept. 17, 1980 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 2004, Act 199, Imd. Eff. July 12, 2004 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.312 Electronic filing of farmland preservation tax credit claim with annual return.

Sec. 312.

Beginning with the 2016 tax year, a taxpayer may, regardless of the number of development rights agreements entered into pursuant to part 361 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36101 to 324.36117, electronically file a farmland preservation tax credit claim with the taxpayer's annual return under this part.

History: Add. 2016, Act 266, Imd. Eff. June 28, 2016



Section 206.315 Tax return of person, other than corporation, whose adjusted gross income exceeds personal exemptions; due date; contents; composite income tax return.

Sec. 315.

(1) Every person, other than a corporation, required to make a return for any taxable period under the internal revenue code, except as otherwise specifically provided in this part, if his or her adjusted gross income is in excess of the personal exemptions allowed by this part shall render on or before the fifteenth day of the fourth month following the close of that taxable period to the department a return setting forth all of the following:

(a) The amount of adjusted gross income on the return made to the United States internal revenue service for federal income tax purposes and as provided in the definitions contained in this part and the rules issued under this part.

(b) The personal and dependency exemptions as allowed by this part.

(c) The amount of tax due under this part, less credits claimed against the tax.

(d) Other information for the purposes of carrying out this part as may be prescribed by the department.

(e) The balance of the tax shown to be due on the return is due and shall be paid by the date fixed for filing the return unless the balance is less than $1.00, in which event payment is not required.

(2) A nonresident member who has income in this state from 1 or more flow-through entities may elect to be included in the composite income tax return of a flow-through entity of which the nonresident member is a member.

(3) A flow-through entity may file a composite income tax return on behalf of electing nonresident members and report and pay the tax due based on the electing nonresident members' shares of income available for distribution from the flow-through entity for doing business in, or deriving income from, sources within this state.

(4) A nonresident member that has been included in a composite income tax return and also files an individual income tax return for the same taxable period may claim a credit against the tax imposed by this part on that individual income tax return for the amount of taxes paid on behalf of the nonresident member by the flow-through entity on that composite income tax return.

(5) A composite income tax return is due on or before each April 15 and shall report the information required by the department for the immediately preceding calendar year.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2003, Act 49, Eff. Oct. 1, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.321 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.



Section 206.322 Whole dollar amounts; use.

Sec. 322.

Any person electing to use "whole dollar amounts" under the provisions of section 6102 of the internal revenue code may use "whole dollar amounts" in the same manner for the purposes of this part.

History: Add. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.325 Furnishing copy of federal tax return and supporting schedules; filing amended return showing final alteration, modification, recomputation, or determination of deficiency; assessment of increased tax resulting from federal audit; payment of additional tax; credit or refund of overpayment.

Sec. 325.

(1) A taxpayer required to file a return under this part may be required to furnish a true and correct copy of any tax return or portion of any tax return and supporting schedules that the taxpayer has filed under the provisions of the internal revenue code.

(2) A taxpayer shall file an amended return with the department showing any final alteration in, or modification of, the taxpayer's federal income tax return that affects the taxpayer's taxable income under this part and of any similarly related recomputation of tax or determination of deficiency under the internal revenue code. If an increase in taxable income results from a federal audit that increases the taxpayer's federal income tax by less than $500.00, the requirement under this subsection to file an amended return does not apply but the department may assess an increase in tax resulting from the audit. The amended return shall be filed within 120 days after the final alteration, modification, recomputation, or determination of deficiency. If the department finds upon all the facts that an additional tax under this part is owing, the taxpayer shall immediately pay the additional tax. If the department finds that the taxpayer has overpaid the tax imposed by this part, a credit or refund of the overpayment shall immediately be made as provided in section 30 of 1941 PA 122, MCL 205.30.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.331 Filing or submitting information as to income paid to others; filing copies or alternate forms of federal tax return.

Sec. 331.

(1) At the request of the department, every person required by the internal revenue code to file or submit an information return of income paid to others shall, to the extent the information is applicable to residents of this state, at the same time file or submit the information in form and content as may be prescribed to the department.

(2) Every corporation, voluntary association, joint venture, partnership, estate or trust at the request of the department shall file a copy of any tax return or portion of any tax return which has been filed under the internal revenue code. The department may prescribe alternate forms of returns.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975



Section 206.335-206.341 Repealed. 1975, Act 233, Imd. Eff. Aug. 27, 1975.






281-1967-1-7 CHAPTER 7 (206.351...206.367)

Section 206.351 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.352 Direct deposit of tax refund.

Sec. 352.

(1) For the 1997 tax year and each tax year after the 1997 tax year, a taxpayer who is due a refund determined under section 30 of Act No. 122 of the Public Acts of 1941, being section 205.30 of the Michigan Compiled Laws, may request a direct deposit of that refund to a financial institution of the taxpayer's choice that is located in the United States by completing a direct deposit form prescribed by the department and attaching the completed form to the taxpayer's annual return.

(2) The department shall comply with a request under this section unless the request is incomplete or defective in a manner that precludes the department from honoring the request. If the department does not honor the request, the department shall issue a warrant, as provided in Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws, and at the same time provide the taxpayer with a written explanation including the specific reason for not honoring the taxpayer's request for direct deposit.

History: Add. 1996, Act 568, Eff. Mar. 31, 1997



Section 206.355 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.355a Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.361 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.365-206.367 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.






281-1967-1-8 CHAPTER 8 (206.401... 206.499)

Section 206.401 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.402 Administration of tax; conflicting provisions.

Sec. 402.

The tax imposed by this part shall be administered by the department in accordance with 1941 PA 122, MCL 205.1 to 205.31, and this part. In case of conflict between the provisions of 1941 PA 122, MCL 205.1 to 205.31, and this part, the provisions of this part shall prevail.

History: Add. 1980, Act 169, Eff. Sept. 17, 1980 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.405 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.408 Records.

Sec. 408.

A person liable for any tax imposed under this part shall keep and maintain accurate records in a form as to make it possible to determine the tax due under this part.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1969, Act 332, Imd. Eff. Nov. 4, 1969 ;-- Am. 1980, Act 169, Eff. Sept. 17, 1980 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.411 Repealed. 1996, Act 484, Eff. Jan. 1, 1996.



Section 206.421-206.431 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.435 Contribution designations; separate contributions schedule; cessation by department; insufficient refund to make contribution; appropriation; distribution and administration; additional contribution designations; considerations.

Sec. 435.

(1) Except as otherwise provided under this section, for the 2008 tax year and each tax year after the 2008 tax year, an individual may designate in a manner and form as prescribed by the department pursuant to subsection (2) on his or her annual return that contributions of $5.00, $10.00, or more of his or her refund be credited to any of the following:

(a) For the 2010 tax year and each tax year after the 2010 tax year, the Michigan higher education assistance authority created in section 1 of 1960 PA 77, MCL 390.951, for the children of veterans tuition grant program created in the children of veterans tuition grant act, 2005 PA 248, MCL 390.1341 to 390.1346. No money from the contributions designated to this subdivision shall be used for the purpose of administering this section.

(b) For the 2010 tax year and each tax year after the 2010 tax year, the children's trust fund created in 1982 PA 249, MCL 21.171 to 21.172.

(c) For the 2010 tax year and each tax year after the 2010 tax year, the military family relief fund created in section 3 of the military family relief fund act, 2004 PA 363, MCL 35.1213.

(d) The animal welfare fund created in the animal welfare fund act, 2007 PA 132, MCL 287.991 to 287.997.

(e) For the 2009 tax year and each tax year after the 2009 tax year, the United Way fund created in section 3 of the United Way fund act, 2008 PA 527, MCL 333.26533.

(f) For the 2012 tax year and each tax year after the 2012 tax year, the Special Olympics Michigan fund created in section 5 of the special Olympics Michigan fund act, 2012 PA 155, MCL 206.945.

(g) For the 2013 tax year and each tax year after the 2013 tax year, the ALS of Michigan ("Lou Gehrig's disease") fund created in section 3 of the ALS of Michigan ("Lou Gehrig's disease") fund act, 2013 PA 89, MCL 206.933.

(h) For the 2013 tax year and each tax year after the 2013 tax year, the Michigan Alzheimer's Association fund created in section 5 of the Michigan Alzheimer's association fund act, 2013 PA 88, MCL 206.965.

(i) For the 2016 tax year and each tax year after the 2016 tax year, the Michigan junior achievement fund created in section 5 of the Michigan junior achievement fund act.

(j) For the 2016 tax year and each tax year after the 2016 tax year, the American Red Cross Michigan fund created in section 5 of the American Red Cross Michigan fund act.

(2) Subject to the limitations provided under this subsection, the department shall establish and utilize a separate contributions schedule that incorporates each contribution designation authorized under this section that remains in effect and available for each tax year and shall revise the state individual income tax return form to include a separate line for the total contribution designations made under the separate contributions schedule. The contribution designations authorized under sections 437, 438, and 440 shall be incorporated into the contributions schedule for the 2010 tax year and shall remain on the schedule until the contribution designation expires by law or is otherwise no longer available as determined by the department pursuant to subsection (3). A contribution designation that is enacted after November 1, 2007 shall be incorporated as soon as practical on the contributions schedule, and each new contribution designation shall be listed on the schedule in alphabetical order. The separate contributions schedule required under this section shall include not more than 10 separate contribution designations in any single tax year.

(3) The department shall cease to include a contribution designation on the contributions schedule if that contribution designation fails to raise $50,000.00 in any tax year for 2 consecutive tax years.

(4) If an individual's refund is not sufficient to make a contribution under this section, the individual may designate a contribution amount and that contribution amount shall be added to the individual's tax liability for the tax year.

(5) Notwithstanding any other allocations or disbursements required by this act, each year that a contribution designation under this section is in effect, an amount equal to the cumulative designation made under this section, less the amount appropriated to the department to implement this section, shall be appropriated from the general fund and distributed to the department responsible for administering the appropriate fund to which the taxpayer designated his or her contribution and shall be used solely for the purposes of that fund.

(6) Money appropriated pursuant to an appropriations act as required by law in accordance with this section to the department responsible for administering each respective fund shall be in addition to any other allocation or appropriation and is intended to enhance appropriations from the general fund and not to replace or supplant those appropriations.

(7) Notwithstanding any other provision of law, all of the following apply:

(a) Money appropriated from the contributions made pursuant to this section shall be distributed as provided in each respective fund within 1 year and none of the money appropriated pursuant to this section shall be used for the purpose of administering the fund.

(b) If the fund to which the taxpayer designated his or her contributions is to be used for donations to multiple organizations located in this state, the department responsible for administering that fund shall designate 1 local representative or agency of that organization to administer and distribute those funds to other similar organizations in this state as provided in each respective act that created the fund.

(8) When considering whether to grant legislative approval to amend the state individual income tax return to include additional contribution designations on the contributions schedule, the legislature shall consider all of the following:

(a) Whether the organization serves multiple regions throughout this state.

(b) Whether the organization has demonstrated that it is capable of raising more than $50,000.00 in this state during the tax year through means other than the income tax contribution designation.

(c) Whether the organization expends 30% or more of its money to cover administrative and fund-raising costs.

(d) Whether the organization had previously been included on the contributions schedule within the last immediately preceding 3 years and was removed because it failed to raise a sufficient amount of money as prescribed under subsection (3).

(e) Whether the organization receives any other state funds or other type of financial assistance from this state.

(f) Whether the organization is associated with a nonprofit charitable organization.

History: Add. 2007, Act 133, Imd. Eff. Nov. 1, 2007 ;-- Am. 2008, Act 143, Imd. Eff. May 28, 2008 ;-- Am. 2008, Act 162, Imd. Eff. June 16, 2008 ;-- Am. 2008, Act 322, Imd. Eff. Dec. 18, 2008 ;-- Am. 2008, Act 526, Imd. Eff. Jan. 13, 2009 ;-- Am. 2008, Act 558, Imd. Eff. Jan. 16, 2009 ;-- Am. 2008, Act 560, Imd. Eff. Jan. 16, 2009 ;-- Am. 2010, Act 346, Imd. Eff. Dec. 21, 2010 ;-- Am. 2012, Act 151, Imd. Eff. May 30, 2012 ;-- Am. 2012, Act 154, Imd. Eff. June 5, 2012 ;-- Am. 2013, Act 90, Imd. Eff. June 28, 2013 ;-- Am. 2013, Act 92, Imd. Eff. June 28, 2013 ;-- Am. 2016, Act 182, Imd. Eff. June 16, 2016 ;-- Am. 2016, Act 184, Imd. Eff. June 16, 2016



Section 206.437 Children of veterans tuition grant program; contribution designation.

Sec. 437.

(1) For the 2006 tax year and each tax year after the 2006 tax year, an individual may designate on his or her annual return that a contribution of $2.00 or more of his or her refund be credited to the Michigan higher education assistance authority created in section 1 of 1960 PA 77, MCL 390.951, for the children of veterans tuition grant program created in the children of veterans tuition grant act, 2005 PA 248, MCL 390.1341 to 390.1346. Notwithstanding any other provision in this section or section 475, for the 2010 tax year and each tax year after the 2010 tax year, the contribution designation authorized under this section shall be offered and administered in accordance with section 435. If an individual's refund is not sufficient to make a contribution under this section, the individual may designate a contribution amount and that contribution amount shall be added to the individual's tax liability for the tax year.

(2) The tax designation authorized in this section shall be clearly and unambiguously printed on the first page of the state individual income tax return forms, if practical. Effective January 1, 2010, the contribution designation authorized in this section is no longer required to be printed on the first page of the state individual income tax return but shall be incorporated into the contributions schedule created by the department pursuant to section 435 and shall remain on the schedule until the contribution designation expires or is otherwise no longer available.

(3) Notwithstanding any other allocations or disbursements required by this act, each year that the contribution designation under this section is in effect, an amount equal to the cumulative contributions made under this section shall be appropriated from the general fund to the children of veterans tuition grant program of the Michigan higher education assistance authority, and the funds shall be distributed for programs allowed under the children of veterans tuition grant act, 2005 PA 248, MCL 390.1341 to 390.1346. No money from the contributions made pursuant to this section shall be used for the purpose of administering this section.

History: Add. 2005, Act 249, Imd. Eff. Dec. 1, 2005 ;-- Am. 2007, Act 133, Imd. Eff. Nov. 1, 2007



Section 206.438 Designation of contribution to the military family relief fund.

Sec. 438.

(1) For tax years that begin after December 31, 2003, a taxpayer may designate on his or her annual return that a contribution of $1.00 or more of his or her refund be credited to the military family relief fund created in section 3 of the military family relief fund act, 2004 PA 363, MCL 35.1213. Notwithstanding any other provision in this section, for the tax years beginning on and after January 1, 2010, the contribution designation authorized under this section shall be offered and administered in accordance with section 435.

(2) If a taxpayer's refund is not sufficient to make a contribution under this section, the taxpayer may designate that the amount designated be added to the taxpayer's tax liability for the tax year.

(3) The contribution designation authorized in this section shall be clearly and unambiguously printed on the first page of all state individual income tax return forms, if practicable. Effective January 1, 2010, the contribution designation authorized in this section is no longer required to be printed on the first page of the state individual income tax return but shall be incorporated into the contributions schedule created by the department pursuant to section 435 and shall remain on the schedule until the contribution designation expires or is otherwise no longer available.

(4) Notwithstanding the other allocations and disbursements required by this act, and each year that the contribution designation is in effect, an amount equal to the cumulative designations made under this section, less the amount appropriated to the department of treasury for the purpose of implementing this section, shall be appropriated from the general fund and distributed each fiscal year to the department of military and veterans affairs to be used as follows:

(a) Twenty percent to the post fund and posthumous fund of the Michigan soldiers' home to be used as provided in 1905 PA 313, MCL 36.61.

(b) Eighty percent to the military family relief fund created in the military family relief fund act, 2004 PA 363, MCL 35.1211 to 35.1216.

(5) Money appropriated pursuant to this section to the department of military and veterans affairs shall be in addition to any allocations and appropriations and is intended to enhance appropriations from the general fund and not to replace or supplant those appropriations.

History: Add. 2004, Act 364, Imd. Eff. Oct. 6, 2004 ;-- Am. 2008, Act 151, Imd. Eff. June 5, 2008



Section 206.439 Designating portion of tax refund credited to Michigan nongame fish and wildlife trust fund; printing contribution designation on income tax return form; disposition of amount equal to cumulative designations.

Sec. 439.

(1) Until the state treasurer certifies that the assets in the nongame fish and wildlife trust fund created in the nongame fish and wildlife trust fund act exceed $6,000,000.00, a taxpayer may designate on his or her annual return that a contribution of $2.00 or more of his or her refund be credited to the state of Michigan nongame fish and wildlife trust fund created in part 439 (nongame fish and wildlife trust fund) of the natural resources and environmental protection act, Act No. 451 of the Public Acts of 1994, being sections 324.43901 to 324.43907 of the Michigan Compiled Laws. If a taxpayer's refund is not sufficient to make a contribution under this section, the taxpayer may designate a contribution amount and that contribution amount shall be added to the taxpayer's tax liability for the tax year.

(2) The contribution designation authorized in this section shall be clearly and unambiguously printed on the first page of all state individual income tax return forms, if practicable.

(3) Notwithstanding the other allocations and disbursements required by this act, an amount equal to the cumulative designations made under this section, less the amount appropriated to the department of treasury for the purpose of implementing this section, shall be deposited in the state of Michigan nongame fish and wildlife trust fund and shall be appropriated solely for the purposes of the fund.

History: Add. 1983, Act 189, Imd. Eff. Nov. 1, 1983 ;-- Am. 1985, Act 145, Imd. Eff. Nov. 7, 1985 ;-- Am. 1986, Act 286, Eff. Jan. 22, 1987 ;-- Am. 1993, Act 162, Imd. Eff. Sept. 16, 1993 ;-- Am. 1996, Act 55, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996



Section 206.440 Children's trust fund; contribution designation.

Sec. 440.

(1) Effective for the tax year beginning January 1, 1982 and before January 1, 2005, an individual may designate on his or her annual return that a contribution of $2.00 or more of his or her refund and for tax years beginning on and after January 1, 2005, an individual may designate on his or her annual return that a contribution of $5.00 or more of his or her refund be credited to the children's trust fund created in 1982 PA 249, MCL 21.171 to 21.172. Notwithstanding any other provision in this section, for the tax years beginning on and after January 1, 2010, the contribution designation authorized under this section shall be offered and administered in accordance with section 435. If a taxpayer's refund is not sufficient to make a contribution under this section, the taxpayer may designate a contribution amount and that contribution amount shall be added to the taxpayer's tax liability for the tax year.

(2) The contribution designation authorized in this section shall be clearly and unambiguously printed on the first page of the state individual income tax return. Effective January 1, 2010, the contribution designation authorized under this section is no longer required to be printed on the first page of the state individual income tax return but shall be incorporated into the contributions schedule created by the department pursuant to section 435 and shall remain on the schedule until the contribution designation expires or is otherwise no longer available.

History: Add. 1982, Act 211, Eff. Sept. 29, 1982 ;-- Am. 1985, Act 156, Imd. Eff. Nov. 15, 1985 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2005, Act 160, Imd. Eff. Oct. 3, 2005 ;-- Am. 2007, Act 133, Imd. Eff. Nov. 1, 2007



Section 206.441 Repealed. 1990, Act 285, Eff. Dec. 21, 1990;—1990, Act 344, Imd. Eff. Dec. 21, 1990.



Section 206.442 Repealed. 1974, Act 308, Eff. Apr. 1, 1975.



Section 206.451 Certificate of dissolution or withdrawal until taxes paid; payment of taxes as condition to closing of estate.

Sec. 451.

(1) A domestic corporation, a foreign corporation, or other business entity authorized to transact business in this state that submits a certificate of dissolution or requests a certificate of withdrawal from this state shall request a certificate from the department stating that taxes are not due under section 27a of 1941 PA 122, MCL 205.27a, not more than 60 days after submitting the certificate of dissolution or requesting the certificate of withdrawal. A corporation or other business entity that does not request a certificate stating that taxes are not due is subject to the same penalties under section 24 of 1941 PA 122, MCL 205.24, that a taxpayer would be subject to for failure to file a return.

(2) An estate of a person subject to tax under this part shall not be closed without the payment of the tax levied by this part, both in respect to the liability of the estate and decedent prior to his or her death.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 2002, Act 581, Imd. Eff. Oct. 14, 2002 ;-- Am. 2003, Act 46, Eff. Oct. 1, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.455 Records, books, and accounts; examination; violation; penalties.

Sec. 455.

Every person shall keep such records, books and accounts as may be necessary to determine the amount of tax for which it is liable under the provisions of this part and as the department may require for a period of 6 years. The records, books and accounts shall be open for examination at any time during regular business hours of the taxpayer by the department and its agents. Any person who violates any provision of this section is guilty of a misdemeanor and shall be fined not more than $1,000.00 or imprisoned not more than 1 year in the county jail, or both.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.461-206.466 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.471 Administration of tax by department; forms; rules; printing summary of state expenditures and revenues in instruction booklet; space on tax return for school district; information to be provided in instruction booklet about purchase of annual state park motor vehicle permit; listing of credit and deduction; posting of list on website.

Sec. 471.

(1) The tax imposed by this part shall be administered by the department. The department shall prescribe forms for use by taxpayers and may promulgate rules for all of the following:

(a) The maintenance by taxpayers of records, books, and accounts.

(b) The computation of the tax.

(c) The manner and time of changing or electing accounting methods and of exercising the accounting method options contained in this part.

(d) The making of returns, the payment of tax due, and the ascertainment, assessment, and collection of the tax.

(2) The rules shall follow the rulings of the United States internal revenue service with respect to the federal income tax if those rulings are not inconsistent with this part, and the department may adopt as a part of the rules any portions of the internal revenue code or rulings, in whole or in part.

(3) A summary of state expenditures and revenues by major category, in dollar amounts and percentage of total, for the most recent state fiscal year that the information is available, shall be printed in the instruction booklet accompanying each state income tax return.

(4) Each state income tax return shall contain a space for the taxpayer to indicate the school district in which the taxpayer resides.

(5) The department may provide information in the instruction booklet about the purchase of an annual state park motor vehicle permit pursuant to part 741 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.74101 to 324.74125.

(6) In the instruction booklet that accompanies the annual return required under this part, the department shall provide a clear and concise listing of each credit and each deduction allowed under this part and a reference to a detailed explanation.

(7) The department shall post the list described in subsection (6) on the department's official website.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1977, Act 163, Eff. Mar. 30, 1978 ;-- Am. 1991, Act 82, Imd. Eff. July 18, 1991 ;-- Am. 1994, Act 119, Eff. Mar. 30, 1995 ;-- Am. 1996, Act 55, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2002, Act 486, Imd. Eff. June 27, 2002 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.472 Personal income and property tax credit forms and instructions; submission of drafts with explanations of changes.

Sec. 472.

Before final printing the department shall submit the draft of the proposed personal income tax forms and instructions and the proposed property tax credit forms and instructions together with explanations of any and all changes from the prior forms and instructions to the house taxation and senate finance committees.

History: Add. 1977, Act 1, Imd. Eff. Feb. 23, 1977



Section 206.473 Direct deposit of tax refund; form.

Sec. 473.

The department shall develop and make available a direct deposit form prescribed by the department to provide for the direct deposit of a refund due to a taxpayer.

History: Add. 1996, Act 568, Eff. Mar. 31, 1997



Section 206.475 Tax imposed additional to other taxes; disposition of proceeds; allocation and distribution; contribution designation program; appropriation; children's trust fund.

Sec. 475.

(1) The tax imposed by this part is in addition to all other taxes for which the taxpayer is liable and the proceeds derived from the tax shall be credited to the general fund to be allocated and distributed as provided in this part.

(2) Each year that the contribution designation program established in section 440 is in effect, an amount equal to the cumulative designations made under section 440 less the annual amount appropriated to the department of treasury for the purpose of administering the children's trust fund and implementing section 440, shall be appropriated from the general fund to the children's trust fund in the department of treasury for use solely in support of the purposes provided in the act that created the children's trust fund.

History: 1967, Act 281, Eff. Oct. 1, 1967 ;-- Am. 1982, Act 211, Eff. Sept. 29, 1982 ;-- Am. 1991, Act 82, Imd. Eff. July 18, 1991 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.481 Repealed. 1996, Act 342, Eff. Oct. 1, 1996.



Section 206.482 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.483 Repealed. 2002, Act 225, Imd. Eff. Apr. 29, 2002.



Section 206.491-206.495 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.496 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.497 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.498, 206.499 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.






281-1967-1-9 CHAPTER 9 (206.501...206.532)

Section 206.501 Applicability of definitions.

Sec. 501.

The definitions contained in sections 504 to 516 shall control only in the interpretation of this chapter, unless the context clearly requires otherwise.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973



Section 206.504 “Blind” and “claimant” defined.

Sec. 504.

(1) “Blind” means a person with a permanent impairment of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance of not greater than 20 degrees in the better eye.

(2) “Claimant” means an individual natural person who filed a claim under this chapter and who was domiciled in this state during at least 6 months of the calendar year immediately preceding the year in which the claim is filed under this chapter and includes a husband and wife if they are required to file a joint state income tax return. The 6-month residency requirement does not apply to a claimant who files for the home heating credit under section 527a.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1978, Act 458, Imd. Eff. Oct. 16, 1978 ;-- Am. 1979, Act 126, Imd. Eff. Oct. 23, 1979 ;-- Am. 1993, Act 328, Eff. Apr. 1, 1994



Section 206.506 “Eligible serviceperson,”“eligible veteran,” and “eligible widow or widower” defined.

Sec. 506.

"Eligible serviceperson", "eligible veteran", and "eligible widow or widower" means a serviceperson, veteran, or widow or widower, whose income as defined in this chapter is not more than $7,500.00 per year unless the serviceperson, veteran, or widow or widower receives compensation paid by the veterans administration or the armed forces of the United States for service incurred disabilities and who meets the requirements of the following schedule:

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996



Section 206.507 “Federally aided housing” and “state aided housing” defined.

Sec. 507.

(1) “Federally aided housing” means housing developed under a program administered by the secretary of the United States department of housing and urban development providing below market interest rate mortgages, interest reduction payments, rent supplements, annual contributions of housing assistance payments, or housing allowances or housing receiving special benefits under federal law designated specifically to develop low and moderate income housing.

(2) “State aided housing” is housing financed by a loan secured by a mortgage or security interest made by the Michigan state housing development authority for the construction, rehabilitation, or long-term financing of housing for low or moderate income persons.

History: Add. 1975, Act 233, Imd. Eff. Aug. 27, 1975



Section 206.508 Definitions.

Sec. 508.

(1) "Gross rent" means the total rent contracted to be paid by the renter or lessee of a homestead pursuant to dealing at arms' length with the landlord of the homestead. When the landlord and tenant have not dealt with each other at arms' length and the department believes that the gross rent charged is excessive, the department may adjust the gross rent to a reasonable amount for the purposes of this chapter.

(2) "Homestead" means a dwelling or unit in a multiple-unit dwelling that is subject to ad valorem taxes, or a service charge in lieu of taxes as provided by section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a, owned and occupied as a home by the owner of the dwelling or unit, or occupied as the dwelling of the renter or lessee, including all unoccupied real property not classified for ad valorem tax purposes as commercial, industrial, residential, or timber-cut over, owned by the owner of the homestead. Beginning in the 1990 tax year, a homestead does not include unoccupied real property that is leased or rented by the owner to another person and that is not adjacent and contiguous to the home of the owner. Additionally, the following apply:

(a) If a homestead is an integral part of a larger unit of assessment such as commercial, industrial, residential, timber-cut over, or a multipurpose or multidwelling building, the tax on the homestead shall be the same proportion of the total property tax as the proportion of the value of the homestead is to the total value of the assessed property.

(b) If the gross receipts of the agricultural or horticultural operations do not exceed the household income, or if there are no gross receipts, the following apply:

(i) If the claimant has lived on the land 10 years or more, all of the adjacent and contiguous agricultural or horticultural lands shall be considered a homestead and the credit is allowed for all the land.

(ii) If the claimant has lived on the land less than 10 years, not more than 5 acres of adjacent and contiguous agricultural or horticultural land shall be considered a part of the homestead and the credit is allowed for that part of the land.

(c) A mobile home or trailer coach in a trailer coach park is a homestead and the site rent for space is considered the rent of a homestead. The specific tax levied by section 41 of 1959 PA 243, MCL 125.1041, is considered a property tax.

(3) "Household" means a claimant and spouse.

(4) "Total household resources" means all income received by all persons of a household in a tax year while members of a household, increased by the following deductions from federal gross income:

(a) Any net business loss after netting all business income and loss.

(b) Any net rental or royalty loss.

(c) Any carryback or carryforward of a net operating loss as defined in section 172(b)(2) of the internal revenue code.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 1990, Act 283, Imd. Eff. Dec. 14, 1990 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 177, Eff. Jan. 1, 2012



Section 206.510 “Income” and “owner” defined.

Sec. 510.

(1) "Income" means the sum of federal adjusted gross income as defined in the internal revenue code plus all income specifically excluded or exempt from the computations of the federal adjusted gross income. Also, a person who is enrolled in an accident or health insurance plan may deduct from income the amount that person paid in premiums in the tax year for that insurance plan for the person's family. Income does not include any of the following:

(a) The first $300.00 of gifts in cash or kind from nongovernmental sources.

(b) The first $300.00 received from awards, prizes, lottery, bingo, or other gambling winnings.

(c) Surplus foods.

(d) Relief in kind supplied by a governmental agency.

(e) Payments or credits under this part.

(f) A governmental grant that has to be used by the claimant for rehabilitation of the claimant's homestead.

(g) Stipends received by a person 60 years of age or older who is acting as a foster grandparent under the foster grandparent program authorized pursuant to section 211 of part B of title II of the domestic volunteer service act of 1973, Public Law 93-113, 42 USC 5011, or who is acting as a senior companion pursuant to section 213 of part C of title II of the domestic volunteer service act of 1973, Public Law 93-113, 42 USC 5013.

(h) Amounts deducted from monthly social security or railroad retirement benefits for medicare premiums.

(i) Contributions by an employer to life, accident, or health insurance plans.

(j) Energy assistance grants and energy assistance tax credits.

(2) "Owner" means a natural person who owns or is purchasing a homestead under a mortgage or land contract, who owns or is purchasing a dwelling situated on the leased lands of another, or who is a tenant-stockholder of a cooperative housing corporation.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1977, Act 1, Imd. Eff. Feb 23, 1977 ;-- Am. 1978, Act 43, Imd. Eff. Mar. 7, 1978 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 261, Imd. Eff. July 15, 1988 ;-- Am. 1995, Act 244, Imd. Eff. Dec. 27, 1995 ;-- Am. 1995, Act 245, Imd. Eff. Dec. 27, 1995 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 172, Eff. Jan. 1, 2012



Section 206.512 Definitions; P to R.

Sec. 512.

(1) "Paraplegic, hemiplegic, or quadriplegic" means an individual, or either 1 of 2 persons filing a joint tax return under this part, who is a paraplegic, hemiplegic, or quadriplegic at the end of the tax year.

(2) "Property taxes" means, for tax years before the 2003 tax year, general ad valorem taxes due and payable, levied on a homestead within this state including property tax administration fees, but does not include penalties, interest, or special assessments unless assessed in the entire city, village, or township, levied using a uniform millage rate on all real property not exempt by state law from the levy of the special assessment, and levied and based on state equalized valuation or taxable value.

(3) "Qualified person" means a claimant and any person, domiciled in Michigan, who can be claimed as a dependent under the internal revenue code and who does not file a claim under this part for the same tax year. The term does not include the additional exemptions allowed for age or blindness.

(4) "Renter" means a person who rents or leases a homestead.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1974, Act 12, Imd. Eff. Feb. 15, 1974 ;-- Am. 1974, Act 125, Imd. Eff. May 25, 1974 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1995, Act 245, Imd. Eff. Dec. 27, 1995 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2003, Act 29, Imd. Eff. June 26, 2003 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.512a “Property taxes” defined.

Sec. 512a.

“Property taxes” means, for the 2003 tax year and tax years after the 2003 tax year, general ad valorem taxes due and payable, levied on a homestead within this state including property tax administration fees, but does not include penalties, interest, or special assessments unless the special assessment is levied using a uniform millage rate on all real property not exempt by state law from the levy of the special assessment and complies with 1 of the following:

(a) The special assessment is levied in the entire city, village, or township and is levied and based on state equalized valuation or taxable value.

(b) The special assessment is for police, fire, or advanced life support, is levied in the entire township excluding all or a portion of a village within the township, and is levied and based on state equalized valuation or taxable value.

History: Add. 2003, Act 28, Imd. Eff. June 26, 2003



Section 206.514 “Senior citizen,”“serviceperson,” and “state income tax” defined.

Sec. 514.

(1) "Senior citizen" means an individual, or either 1 of 2 persons filing a joint tax return under this part, who is 65 years of age or older at the close of the tax year. The term also includes the unremarried surviving spouse of a person who was 65 years of age or older at the time of death.

(2) "Serviceperson" means a person who is currently serving in the armed forces of the United States or is separated from the armed forces for less than a year, and who was a resident of this state at least 6 months prior to the time of entering the armed forces or was a resident of this state at least 5 years prior to filing a claim under this chapter.

(3) "State income tax" or "state income tax act" means the tax levied by this part.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1974, Act 156, Imd. Eff. June 20, 1974 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.516 "Veteran" and "widow or widower" defined.

Sec. 516.

(1) "Veteran" means an individual who meets all of the following:

(a) Is a veteran as defined in section 1 of 1965 PA 90, MCL 35.61.

(b) Was a resident of this state at least 6 months prior to the time of entering the armed forces of the United States or was a resident of this state for at least 5 years prior to filing a claim under this chapter.

(c) Served in the armed forces during a period of war as described in 38 CFR 3.2, except that for purposes of this subdivision, "period of war" for the Vietnam era means the following:

(i) February 28, 1961 through May 7, 1975 for a veteran who served during that period.

(ii) On or after January 31, 1955 in an area of hazardous duty for which the veteran received an armed forces expeditionary medal or Vietnam service medal.

(d) Was discharged from service in the armed forces of the United States under honorable conditions or died while in service not as a result of his or her own misconduct.

(2) "Widow or widower" means the unmarried surviving spouse of a veteran or serviceperson who receives a widow's or widower's pension from the United States Department of Veterans Affairs. Widow or widower includes the unremarried surviving spouse of the person who previously qualified as a claimant.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 2016, Act 212, Eff. Sept. 20, 2016



Section 206.520 Credit for property taxes on homestead; credit for person renting or leasing homestead; credit in excess of tax liability due; assignment of claim to mortgagor by senior citizen for rent reduction; eligibility to claim credit on property rented or leased as credit for person receiving aid to families with dependent children, state family assistance, or state disability assistance payments; reduction of credit for claimant whose household income exceeds certain amount; adjustment; credit claimable by senior citizen; limitations; rules; form; determining qualification to claim credit after move to different rented or leased homestead; reduction of claim for return of less than 12 months; total credit allowed by section and MCL 206.522; "United States consumer price index" defined.

Sec. 520.

(1) Subject to the limitations and the definitions in this chapter, a claimant may claim against the tax due under this part for the tax year a credit for the property taxes on the taxpayer's homestead deductible for federal income tax purposes pursuant to section 164 of the internal revenue code, or that would have been deductible if the claimant had not elected the zero bracket amount or if the claimant had been subject to the federal income tax. The property taxes used for the credit computation shall not be greater than the amount levied for 1 tax year. An owner is not eligible for a credit under this section if the taxable value of his or her homestead excluding the portion of a parcel of real property that is unoccupied and classified as agricultural for ad valorem tax purposes in the year for which the credit is claimed is greater than $135,000.00 through the 2021 tax year. Beginning with the 2021 tax year and each tax year after 2021, the taxable value cap under this subsection for the immediately preceding tax year shall be adjusted by the percentage increase in the United States consumer price index for the immediately preceding calendar year and rounded to the nearest $100.00 increment. The department shall annualize the amount in this subsection as necessary. As used in this subsection, "taxable value" means that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(2) A person who rents or leases a homestead may claim a similar credit computed under this section and section 522 based upon 20% of the gross rent paid for tax years before the 2018 tax year or 23% of the gross rent paid for tax years after the 2017 tax year. A person who rents or leases a homestead subject to a service charge in lieu of ad valorem taxes as provided by section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a, may claim a similar credit computed under this section and section 522 based upon 10% of the gross rent paid.

(3) If the credit claimed under this section and section 522 exceeds the tax liability for the tax year or if there is no tax liability for the tax year, the amount of the claim not used as an offset against the tax liability shall, after examination and review, be approved for payment, without interest, to the claimant. In determining the amount of the payment under this subsection, withholdings and other credits shall be used first to offset any tax liabilities.

(4) If the homestead is an integral part of a multipurpose or multidwelling building that is federally aided housing or state aided housing, a claimant who is a senior citizen entitled to a payment under subsection (2) may assign the right to that payment to a mortgagor if the mortgagor reduces the rent charged and collected on the claimant's homestead in an amount equal to the tax credit payment provided in this chapter. The assignment of the claim is valid only if the Michigan state housing development authority, by affidavit, verifies that the claimant's rent has been so reduced.

(5) Only the renter or lessee shall claim a credit on property that is rented or leased as a homestead.

(6) A person who discriminates in the charging or collection of rent on a homestead by increasing the rent charged or collected because the renter or lessee claims and receives a credit or payment under this chapter is guilty of a misdemeanor. Discrimination against a renter who claims and receives the credit under this section and section 522 by a reduction of the rent on the homestead of a person who does not claim and receive the credit is a misdemeanor. If discriminatory rents are charged or collected, each charge or collection of the higher or lower payment is a separate offense. Each acceptance of a payment of rent is a separate offense.

(7) A person who received aid to families with dependent children, state family assistance, or state disability assistance pursuant to the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, in the tax year for which the person is filing a return shall have a credit that is authorized and computed under this section and section 522 reduced by an amount equal to the product of the claimant's credit multiplied by the quotient of the sum of the claimant's aid to families with dependent children, state family assistance, and state disability assistance for the tax year divided by the claimant's total household resources. The reduction of credit shall not exceed the sum of the aid to families with dependent children, state family assistance, and state disability assistance for the tax year. For the purposes of this subsection, aid to families with dependent children does not include child support payments that offset or reduce payments made to the claimant.

(8) For tax years before the 2018 tax year, a credit under subsection (1) or (2) shall be reduced by 10% for each claimant whose total household resources exceed the minimum total household resources amount of $41,000.00 and by an additional 10% for each increment of $1,000.00 of total household resources in excess of $41,000.00. Except as otherwise provided under this subsection, for the 2018 tax year and each tax year after 2018, the minimum total household resources amount is $51,000.00. For the 2018 tax year and each tax year after 2018, a credit under subsection (1) or (2) shall be reduced by 10% for each claimant whose total household resources exceed the minimum total household resources amount established under this subsection and by an additional 10% for each increment of $1,000.00 of total household resources in excess of the minimum total household resources amount for that tax year. For the 2021 tax year and each tax year after 2021, the minimum total household resources threshold amount established under this subsection for the immediately preceding tax year shall be adjusted by the percentage increase in the United States consumer price index for the immediately preceding calendar year and rounded to the nearest $100.00 increment.

(9) If the credit authorized and calculated under this section and section 522 and adjusted under subsection (7) or (8) does not provide to a senior citizen who rents or leases a homestead that amount attributable to rent that constitutes more than 40% of the total household resources of the senior citizen, the senior citizen may claim a credit based upon the amount of total household resources attributable to rent as provided by this section.

(10) A senior citizen whose gross rent paid for the tax year is more than the percentage of total household resources specified in subsection (9) for the respective tax year may claim a credit for the amount of rent paid that constitutes more than the percentage of the total household resources of the senior citizen specified in subsection (9) and that was not provided to the senior citizen by the credit computed pursuant to this section and section 522 and adjusted pursuant to subsection (7) or (8).

(11) The department may promulgate rules to implement subsections (9) to (15) and may prescribe a table to allow a claimant to determine the credit provided under this section and section 522 in the instruction booklet that accompanies the respective income tax or property tax credit forms used by claimants.

(12) A senior citizen may claim the credit under subsections (9) to (15) on the same form as the property tax credit permitted by subsection (2). The department shall adjust the forms accordingly.

(13) A senior citizen who moves to a different rented or leased homestead shall determine, for 2 tax years after the move, both his or her qualification to claim a credit under subsections (9) to (15) and the amount of a credit under subsections (9) to (15) on the basis of the annualized final monthly rental payment at his or her previous homestead, if this annualized rental is less than the senior citizen's actual annual rental payments.

(14) For a return of less than 12 months, the claim for a credit under subsections (9) to (15) shall be reduced proportionately.

(15) For tax years before the 2018 tax year, the total credit allowed by this section and section 522 shall not exceed $1,200.00 per year. Except as otherwise provided under this subsection, for the 2018 tax year and each tax year after 2018, the total credit allowed by this section and section 522 shall not exceed $1,500.00 per year. Beginning with the 2021 tax year and each tax year after 2021, the maximum amount of the credit allowed under this section and section 522 for the immediately preceding tax year shall be adjusted by the percentage increase in the United States consumer price index for the immediately preceding calendar year. The department shall round the amount to the nearest $100.00 increment.

(16) As used in this section, "United States consumer price index" means the United States consumer price index for all urban consumers as defined and reported by the United States Department of Labor, Bureau of Labor Statistics.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 1979, Act 132, Eff. Mar. 27, 1980 ;-- Am. 1980, Act 352, Imd. Eff. Dec. 29, 1980 ;-- Am. 1982, Act 269, Imd. Eff. Oct. 5, 1982 ;-- Am. 1982, Act 515, Imd. Eff. Dec. 31, 1982 ;-- Am. 1984, Act 285, Imd. Eff. Dec. 20, 1984 ;-- Am. 1985, Act 187, Imd. Eff. Dec. 20, 1985 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 516, Imd. Eff. Dec. 30, 1988 ;-- Am. 1990, Act 283, Imd. Eff. Dec. 14, 1990 ;-- Am. 1992, Act 293, Imd. Eff. Dec. 18, 1992 ;-- Am. 1993, Act 328, Eff. Apr. 1, 1994 ;-- Am. 1995, Act 245, Imd. Eff. Dec. 27, 1995 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 273, Eff. Jan. 1, 2012 ;-- Am. 2015, Act 179, Eff. Mar. 18, 2016
Constitutionality: The provision in the Income Tax Act for an income-graduated reduction of local property tax credits does not conflict with the constitutional prohibition against a graduated income tax because the property tax credit is payable to the property taxpayer irrespective of state income tax liability. Butcher v Department of Treasury, 425 Mich 262; 389 NW2d 412 (1986).



Section 206.522 Determination of amount of claim; election of classification in which to make claims; single claimant per household entitled to credit; "totally and permanently disabled" defined; computation of credit by senior citizen; reduction of claim; tables; maximum credit; total credit allowable under part and part 361 of natural resources and environmental protection act.

Sec. 522.

(1) The amount of a claim made pursuant to this chapter shall be determined as follows:

(a) A claimant who is not a senior citizen is entitled to a credit against the state income tax liability under this part equal to 60% of the amount by which the property taxes on the homestead, or the credit for rental of the homestead for the tax year, exceeds 3.5% of the claimant's total household resources for tax years before the 2018 tax year or 3.2% of the claimant's total household resources for the 2018 tax year and each tax year after 2018.

(b) A claimant who is a senior citizen is entitled to a credit against the state income tax liability under this part equal to the following:

(i) For a claimant with total household resources of $21,000.00 or less, an amount as determined in accordance with subdivision (c).

(ii) For a claimant with total household resources of more than $21,000.00 and less than or equal to $22,000.00, an amount equal to 96% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(iii) For a claimant with total household resources of more than $22,000.00 and less than or equal to $23,000.00, an amount equal to 92% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(iv) For a claimant with total household resources of more than $23,000.00 and less than or equal to $24,000.00, an amount equal to 88% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(v) For a claimant with total household resources of more than $24,000.00 and less than or equal to $25,000.00, an amount equal to 84% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(vi) For a claimant with total household resources of more than $25,000.00 and less than or equal to $26,000.00, an amount equal to 80% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(vii) For a claimant with total household resources of more than $26,000.00 and less than or equal to $27,000.00, an amount equal to 76% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(viii) For a claimant with total household resources of more than $27,000.00 and less than or equal to $28,000.00, an amount equal to 72% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(ix) For a claimant with total household resources of more than $28,000.00 and less than or equal to $29,000.00, an amount equal to 68% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(x) For a claimant with total household resources of more than $29,000.00 and less than or equal to $30,000.00, an amount equal to 64% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(xi) For a claimant with total household resources of more than $30,000.00, an amount equal to 60% of the difference between the property taxes on the homestead or the credit for rental of the homestead for the tax year and 3.5% of total household resources for tax years before the 2018 tax year or 3.2% of total household resources for the 2018 tax year and each tax year after 2018.

(c) A claimant who is a senior citizen with total household resources of $21,000.00 or less or a paraplegic, hemiplegic, or quadriplegic and for tax years that begin after December 31, 1999, a claimant who is totally and permanently disabled, deaf, or, for tax years that begin after December 31, 2012, blind is entitled to a credit against the state income tax liability for the amount by which the property taxes on the homestead, the credit for rental of the homestead, or a service charge in lieu of ad valorem taxes as provided by section 15a of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1415a, for the tax year exceeds the percentage of the claimant's total household resources for that tax year computed as follows:

(d) A claimant who is an eligible serviceperson, eligible veteran, or eligible widow or widower is entitled to a credit against the state income tax liability for a percentage of the property taxes on the homestead for the tax year not in excess of 100% determined as follows:

(i) Divide the taxable value allowance specified in section 506 by the taxable value of the homestead or, if the eligible serviceperson, eligible veteran, or eligible widow or widower leases or rents a homestead, divide 20% of the total annual rent paid for tax years before the 2018 tax year or 23% of the total annual rent paid for tax years after the 2017 tax year on the property by the property tax rate on the property.

(ii) Multiply the property taxes on the homestead by the percentage computed in subparagraph (i).

(e) A claimant who is blind is entitled to a credit against the state income tax liability for a percentage of the property taxes on the homestead for the tax year determined as follows:

(i) If the taxable value of the homestead is $3,500.00 or less, 100% of the property taxes.

(ii) If the taxable value of the homestead is more than $3,500.00, the percentage that $3,500.00 bears to the taxable value of the homestead.

(2) A person who is qualified to make a claim under more than 1 classification shall elect the classification under which the claim is made.

(3) Only 1 claimant per household for a tax year is entitled to the credit, unless both the husband and wife filing a joint return are blind, then each shall be considered a claimant.

(4) As used in this section, "totally and permanently disabled" means disability as defined in section 216 of title II of the social security act, 42 USC 416.

(5) A senior citizen who has total household resources for the tax year of $6,000.00 or less and who for 1973 received a senior citizen homestead exemption under former section 7c of the general property tax act, 1893 PA 206, may compute the credit against the state income tax liability for a percentage of the property taxes on the homestead for the tax year determined as follows:

(a) If the taxable value of the homestead is $2,500.00 or less, 100% of the property taxes.

(b) If the taxable value of the homestead is more than $2,500.00, the percentage that $2,500.00 bears to the taxable value of the homestead.

(6) For a return of less than 12 months, the claim shall be reduced proportionately.

(7) The department may prescribe tables that may be used to determine the amount of the claim.

(8) The total credit allowed in this section for each year shall not exceed the amount determined under section 520.

(9) The total credit allowable under this part and part 361 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36101 to 324.36117, shall not exceed the total property tax due and payable by the claimant in that year. The amount by which the credit exceeds the property tax due and payable shall be deducted from the credit claimed under part 361 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36101 to 324.36117.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1974, Act 12, Imd. Eff. Feb. 15, 1974 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 1975, Act 320, Imd. Eff. Jan. 2, 1976 ;-- Am. 1978, Act 321, Imd. Eff. July 10, 1978 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1993, Act 328, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 55, Imd. Eff. Feb. 26, 1996 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2000, Act 41, Imd. Eff. Mar. 27, 2000 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 180, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 206, Imd. Eff. Dec. 23, 2013 ;-- Am. 2015, Act 179, Eff. Mar 18, 2016



Section 206.523 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.524 Credit adjustment; sale or transfer of homestead.

Sec. 524.

(1) If the amount of the property taxes used as a basis for the credit computation differs from the property tax liability incurred and paid by the taxpayer for the tax year, the credit for the ensuing year shall be adjusted by the amount of the difference.

(2) If homestead property subject to ad valorem taxes is sold or transferred during the tax year, the respective amounts of credit shall be based on the ratio of days that the property was the claimant's homestead to the total number of days in the tax year.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987



Section 206.525 Repealed. 1980, Act 169, Eff. Sept. 17, 1980.



Section 206.526 Right to file claim; payment of claim upon death of claimant; escheat.

Sec. 526.

The right to file a claim is personal to the claimant. The right may be exercised on behalf of a claimant by an agent, guardian, attorney-in-fact, executor or administrator, or other persons charged with the care of the person or property of a claimant. When a claimant dies before he could have filed or after having filed a timely claim, the amount thereof may be paid to another member of the household or to the mortgagor of the state or federally aided housing, which is a multipurpose or multidwelling building, who has reduced the rent on the claimant's homestead because of the tax credit and payment provided in this chapter as determined by the department. If the claimant was the only member of his household and was not renting his homestead in a multipurpose or multidwelling building that is state or federally aided housing, the claim shall be paid to his executor or administrator, but if neither is appointed within 2 years after the filing of the claim, the amount of the claim shall escheat to the state.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1975, Act 233, Imd. Eff. Aug. 27, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.527 Repealed. 1990, Act 283, Imd. Eff. Dec. 14, 1990.



Section 206.527a Credit for heating fuel costs for homestead; home weatherization assistance; study; rules; direct vendor payments by department of human services; federal appropriation; methods of improving processing of claims; definitions.

Sec. 527a.

(1) Subject to subsections (18) and (19), a claimant may claim a credit for heating fuel costs for the claimant's homestead in this state. An adult foster care home, nursing home, home for the aged, or substance abuse center is not a homestead for purposes of this section. The credit shall be determined in the following manner:

(a) Subject to subsections (18) and (19), the following table shall be used for the computation of a credit as computed under subdivision (c):

(b) The amounts in the table in subdivision (a) shall be adjusted each year as necessary by the department so that a claimant with total household resources of less than 110% of the federal poverty income standards as defined and determined annually by the United States office of management and budget is not denied a credit.

(c) A claimant shall receive the greater of the credit amount as determined in subparagraph (i) or (ii):

(i) Subtract 3.5% of the claimant's total household resources from the amount specified in subdivision (a) that corresponds with the number of exemptions claimed in the return filed under this part, except that the number of exemptions for purposes of this subdivision shall not exceed the actual number of persons living in the household plus the additional personal exemptions allowed under section 30, and any dependency exemptions for a person or persons living in the household under a custodial arrangement, even if the exemptions may not be claimed for other income tax purposes. For a claimant whose heating costs are included in his or her rent, multiply the result of the preceding calculation by 50%.

(ii) Subject to subsection (2), for a claimant whose total household resources do not exceed the maximum specified in the following table, as adjusted, that corresponds with the number of exemptions claimed in the return filed under this part, subtract 11% of claimant's total household resources from the total cost incurred by a claimant for heating fuel from a heating fuel provider during the 12 consecutive monthly billing periods ending in October of the tax year, and multiply the resulting amount by 70%:

(d) The maximum cost incurred by a claimant for heating fuel during a tax year shall be adjusted by multiplying the maximum cost for the immediately preceding tax year by the percentage by which the average all urban Detroit consumer price index for fuels and other utilities for the 12 months ending August 31 of the tax year for which the credit is claimed exceeds that index's average for the 12 months ending on August 31 of the previous tax year, but not more than 10%. That product shall be added to the maximum cost of the immediately preceding tax year and then rounded to the nearest whole dollar. That dollar amount is the new maximum cost for the current tax year. If the claimant received any credits to his or her heating bill during the tax year, as provided for in subsection (6), the credits shall be treated as costs incurred by the claimant.

(e) The maximum total household resources specified in subdivision (c)(ii) shall be adjusted by multiplying the respective maximum total household resources for the immediately preceding tax year by the percentage by which the average all urban Detroit consumer price index for all items for the 12 months ending August 31 of the tax year for which the credit is claimed exceeds that index's average for the 12 months ending on August 31 of the immediately preceding tax year, but not more than 10%. That product shall be added to the immediately preceding tax year's respective maximum total household resources and then rounded to the nearest whole dollar. That dollar amount is the new maximum level for total household resources for the then current tax year.

(2) An enrolled heating fuel provider shall notify each of its customers, not later than December 15 of each year, of the availability, upon request, of the information necessary for determining the credit under this section. For a claimant for whom, at the time of filing, the department of human services is making direct vendor payments to an enrolled heating fuel provider, the enrolled heating fuel provider that accepts the direct payments shall provide the information necessary to determine the credit before February 1 of each year. If an enrolled heating fuel provider refuses or fails to provide to a customer the information required to determine the credit, or if the claimant is not a customer of an enrolled heating fuel provider, a claimant may determine the credit provided in subsection (1)(c)(ii) based on his or her own records.

(3) A credit claimed on a return that covers a period of less than 12 months shall be calculated based on subsection (1)(c)(i) and shall be reduced proportionately.

(4) The allowable amount of the credit under this section shall be remitted to the claimant, other than a claimant whose heating costs are included in his or her rent, in the form of an energy draft that states the name of the claimant and is issued by the department. For a claimant for whom, at the time of filing, the department of human services has identified the enrolled heating fuel provider or is making direct vendor payments to an enrolled heating fuel provider, the department shall send the energy draft directly to the claimant's enrolled heating fuel provider, as identified by the claimant. If the department establishes a program or pilot program for the direct payment of energy drafts to enrolled heating fuel providers, enrolled heating fuel providers may submit to the department, in a manner prescribed by the department, the names of their customers who are claimants. If a claimant whose name has been submitted meets the standards established by the department, the department shall send that claimant's energy draft directly to the claimant's enrolled heating fuel provider. If the enrolled heating fuel provider submits names of claimants who are not its customers and the energy drafts of any of those claimants are sent to the enrolled heating fuel provider, the enrolled heating fuel provider shall return the energy drafts or pay the value of the energy drafts to the department plus interest on the amount of the energy drafts at the rate calculated under section 23 of 1941 PA 122, MCL 205.23, for deficiencies in tax payments. Except as provided in subsection (5), after July 31, a refundable credit for a prior tax year may be paid in the form of a negotiable warrant. The energy draft shall be negotiable only through the claimant's enrolled heating fuel provider upon remittance by the claimant.

(5) If a claimant received home heating assistance from the department of human services, a governmental agency, or a nonprofit organization 12 months prior to remitting an energy draft to the claimant's enrolled heating fuel provider and the amount of the energy draft is greater than the total of outstanding bills incurred by the claimant with the enrolled heating fuel provider as of the date that the energy draft was remitted to the enrolled heating fuel provider, the enrolled heating fuel provider shall first apply the full amount of the energy draft to the claimant's outstanding bills and then apply any remaining amount to subsequent bills of the claimant until the full amount of the energy draft is used up or the expiration of 9 months after the date on which the energy draft was first applied to cover the claimant's outstanding bills. If there is any remaining energy draft amount at the end of the 9-month period, or if before the end of the 9-month period the claimant is no longer a customer of the enrolled heating fuel provider, the enrolled heating fuel provider shall remit the remaining amount to the claimant in the form of a fully negotiable check within 14 days after the end of the 9-month period or 14 days after the termination of services, whichever occurs sooner. If the claimant did not receive home heating assistance from the department of human services, a governmental agency, or a nonprofit organization 12 months prior to remitting an energy draft, the claimant, by checking the appropriate box to be included on the energy draft or application for participation with an enrolled heating fuel provider, may request from the enrolled heating fuel provider a payment equal to the amount of the energy draft less the amount of the outstanding bills. The enrolled heating fuel provider shall issue the payment within 14 days after the claimant's request. For purposes of this subsection, home heating assistance does not include the credit allowed under this section.

(6) If a claimant whose energy draft exceeds his or her outstanding bills does not request a payment from an enrolled heating fuel provider under subsection (5), an energy draft remitted to an enrolled heating fuel provider shall be applied upon receipt to the claimant's designated account. The energy draft may be used to cover outstanding bills that the claimant has incurred with the enrolled heating fuel provider and to cover subsequent heating costs until the full amount of the energy draft is used or until 1 year after the date on which the energy draft is first applied to the claimant's designated account. If a credit amount remains from this energy draft after the 1-year period, or if prior to the end of the 1-year period a claimant is no longer a customer of the enrolled heating fuel provider, the heating fuel provider shall remit the remaining unused portion to the claimant in the form of a fully negotiable check within 14 days after the end of the 1-year period or within 14 days after termination of service, whichever is sooner.

(7) A claimant who is no longer a resident of this state, who is not a customer of an enrolled heating fuel provider, or whose heating fuel provider refuses to accept an energy draft shall return the energy draft to the department and request the issuance of a negotiable warrant. A claimant may return an energy draft to the department and request issuance of a negotiable warrant if the energy draft is impractical because the claimant has already purchased his or her energy supply for the year and does not have an outstanding obligation to an enrolled heating fuel provider. The department may honor that request if it agrees that the use of the energy draft is impractical. The department shall issue the warrant within 14 days after receiving the energy draft from the claimant.

(8) The enrolled heating fuel provider shall bill the department for credit amounts that have been applied to claimant accounts pursuant to subsection (6), and the department shall pay the bills within 14 days of receipt. The billing shall be accompanied by the energy drafts for which reimbursement is claimed.

(9) A claimant whose heating fuel is provided by a utility regulated by the Michigan public service commission is protected against the discontinuance of his or her heating fuel service from the date of filing a claim for the credit under this section through the date of issuance of an energy draft and during a period beginning December 1 of the tax year for which the credit is claimed and ending March 31 of the following year if the claimant participates in the winter protection program set forth in R 460.148 of the Michigan administrative code or if the utility accepts the claimant's energy draft. The acceptance of an energy draft by a utility is considered a request by the claimant for the winter protection program. The energy draft shall be coded by the department to denote claimants who are 65 years of age or older. If the claimant is a claimant whose heating cost is included in his or her rent payments, the amount of the claim not used as an offset against the state income tax, after examination and review, shall be approved for payment, without interest, to the claimant.

(10) If an enrolled heating fuel provider does not issue a payment or a negotiable check within 14 days or as otherwise provided in subsection (5) or (6), beginning on the fifteenth day or the fifteenth day after the expiration of the 9-month period under subsection (5), the amount due to the claimant is increased by adding interest computed on the basis of the rate of interest prescribed for delayed refunds of excess tax payments in section 30(3) of 1941 PA 122, MCL 205.30. The enrolled heating fuel provider shall pay the interest and shall not bill the interest to or be reimbursed for the interest by the department.

(11) Only the renter or lessee shall claim a credit on property that is rented or leased as a homestead. Only 1 credit may be claimed for a household. The credit under this section is in addition to other credits to which the claimant is entitled under this part. A person who is a full-time student at a school, community college, or college or university and who is claimed as a dependent by another person is not eligible for the credit provided by this section. A claimant who shares a homestead with other eligible claimants shall prorate the credit by the number of claimants sharing the homestead.

(12) A claimant who is eligible for the credit provided by this section shall be referred by the department to the appropriate state agency for determination of eligibility for home weatherization assistance and shall accept weatherization assistance if eligible and if assistance is available. A heating fuel provider that is required by the Michigan public service commission to participate in the residential conservation services home energy analysis program shall annually contact each claimant to whom it provides heating fuel, and whose usage exceeds 200,000 cubic feet of natural gas or 18,000 kilowatt hours of electricity annually, and shall offer to provide a home energy analysis at no cost to the claimant. A heating fuel provider that is not required to participate in the residential conservation services program shall not be required to conduct a home energy analysis for its customers. For all rental properties that are weatherized pursuant to this section, each agency that determines eligibility for weatherization assistance shall require that not less than 25% of the total cost of the weatherization services for that property shall be contributed by the property owner unless the property owner is also eligible for weatherization assistance or is a nonprofit organization, governmental agency, or municipal corporation.

(13) If an enrolled heating fuel provider is regulated by the Michigan public service commission, the Michigan public service commission may use an enforcement method authorized by law or rule to enforce the requirements prescribed by this section on the enrolled heating fuel provider. If an enrolled heating fuel provider is not regulated by the Michigan public service commission, the department of human services may use an enforcement method authorized by law or rule to enforce the requirements prescribed by this section on the enrolled heating fuel provider.

(14) The department shall mail a home heating credit return to every person who received assistance through the department of human services pursuant to the social welfare act, 1939 PA 280, MCL 400.1 to 400.119b, during the tax year.

(15) The department shall complete a study by August 1 of 1985, and of each subsequent year, of the actual heating costs of each claimant who received a credit from the department under this section for the immediately preceding tax year.

(16) The department may promulgate rules necessary to administer this section pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(17) The department shall provide a simplified procedure for claiming the credit under this section for claimants for whom, at the time of filing, the department of human services is making direct vendor payments to an enrolled heating fuel provider.

(18) For the 2001 tax year and each tax year after the 2001 tax year, the credit under this section is allowed only if there has been a federal appropriation for the federal fiscal year beginning in the tax year of federal low income home energy assistance program block grant funds of any amount. If the amount of federal low income home energy assistance program block grant funds available for the home heating credit is less than the full home heating credit amount, each individual credit claimed under this section shall be reduced by multiplying the credit amount by a fraction, the numerator of which is the amount available for the home heating credit and the denominator of which is the full home heating credit amount. As used in this subsection, "amount available for the home heating credit" means the sum of the federal low income home energy assistance program block grant allotment for this state for the federal fiscal year beginning in the tax year and the amount as certified by the director of the department of human services carried forward from the immediately preceding fiscal year for the low income home energy assistance program block grant minus the sum of the amount certified by the director of the department of human services for administration of the low income home energy assistance program block grant, the amount certified by the director of the department of human services for crisis assistance programs, and the amount certified by the director of the department of human services for weatherization. For the 2014-2015 fiscal year and continuing through the 2016-2017 fiscal year, the amount used for weatherization each fiscal year shall be determined as provided under this subsection. If the total federal low income home energy assistance program block grant received for the current fiscal year is greater than or equal to 90% of the amount of block grant funds received in the immediately preceding fiscal year, then the amount of federal low income home energy assistance program block grant funds used for weatherization for that fiscal year shall be at least $6,000,000.00 but not greater than 15% of the total federal low income home energy assistance program block grant funds received for that fiscal year. If the total federal low income home energy assistance block grant received for the current fiscal year is less than 90% of the amount of block grant funds received in the immediately preceding fiscal year, then the amount of federal low income home energy assistance program block grant funds used for weatherization for that fiscal year shall be at least $5,000,000.00 but not greater than 15% of the total federal low income home energy assistance program block grant funds received for that fiscal year. The amounts under this subsection that require certification by the director of the department of human services or by the state treasurer and the director of the department of technology, management, and budget shall be certified on or before December 30 of the tax year and each tax year thereafter. As used in this subsection, "full home heating credit amount" means the amount certified by the state treasurer and the director of the department of technology, management, and budget to be the estimated amount of the credits that would have been provided under this section for the tax year if no reduction as provided in this subsection were made for that tax year.

(19) For tax years after the 1994 tax year, a claimant who claims a credit under this section shall not report the credit amount on the claimant's income tax return filed under this part as an offset against the tax imposed by this part, but shall claim the credit on a separate form prescribed by the department. For tax years after the 1995 tax year, a credit claimed under this section shall not be allowed unless the claim for the credit is filed with the department on or before the September 30 immediately following the tax year for which the credit is claimed.

(20) The state treasurer shall notify all of the following each state fiscal year that the federal low income home energy assistance program block grant allotment for this state for that fiscal year is less than the full home heating credit amount:

(a) The chairpersons and vice-chairpersons of the senate and house of representatives appropriations committees.

(b) The senate and house of representatives committees on taxation and finance related issues.

(c) The senate and house of representatives committees on energy and technology related issues.

(21) Notwithstanding section 30a of 1941 PA 122, MCL 205.30a, the credit allowed under this section is exempt from interception, execution, levy, attachment, garnishment, or other legal process to collect a debt. No portion of the credit allowed or any rights existing under this section shall be applied as an offset to any liability of the claimant under section 30a of 1941 PA 122, MCL 205.30a, or any arrearage or other debt of the claimant.

(22) The department shall meet with interested parties including enrolled heating fuel providers and advocacy groups to identify and implement methods of improving the processing of claims for the credit allowed under this section and payments attributable to those credits.

(23) As used in this section:

(a) "Claimant whose heating costs are included in his or her rent" means a claimant whose rent includes the cost of heat at the time the claim for the credit under this section is filed.

(b) "Enrolled heating fuel provider" means a heating fuel provider that is enrolled with the department of human services as a heating fuel provider.

(c) "Heating fuel provider" means an individual or entity that provides a claimant with heating fuel or electricity for heating purposes.

History: Add. 1979, Act 126, Imd. Eff. Oct. 23, 1979 ;-- Am. 1981, Act 152, Imd. Eff. Nov. 19, 1981 ;-- Am. 1984, Act 36, Eff. Apr. 12, 1984 ;-- Am. 1985, Act 158, Imd. Eff. Nov. 15, 1985 ;-- Am. 1987, Act 254, Imd. Eff. Dec. 28, 1987 ;-- Am. 1988, Act 516, Imd. Eff. Dec. 30, 1988 ;-- Am. 1989, Act 75, Imd. Eff. June 20, 1989 ;-- Am. 1991, Act 181, Imd. Eff. Dec. 26, 1991 ;-- Am. 1995, Act 245, Imd. Eff. Dec. 27, 1995 ;-- Am. 1996, Act 484, Eff. Jan. 1, 1996 ;-- Am. 2001, Act 169, Imd. Eff. Nov. 27, 2001 ;-- Am. 2004, Act 335, Imd. Eff. Sept. 23, 2004 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 523, Imd. Eff. Jan. 14, 2015



Section 206.528 Repealed. 1987, Act 254, Imd. Eff. Dec. 28, 1987.



Section 206.530 Proof required; credit computation for homestead; unoccupied land used for agricultural or horticultural purposes; disallowance of claim; applying amount of claim against liability.

Sec. 530.

(1) The department may require reasonable proof from the claimant in support of rent paid, property taxes paid, total household resources, size and nature of the property claimed as a homestead, or any other information required for the administration of this chapter.

(2) If a homestead is occupied for less than a 12-month period, the credit computation shall be proportional to the period of occupancy. A claimant shall not occupy more than 1 homestead at 1 time. If more than 1 homestead is occupied during the tax year, the credit computation shall be proportional to the period of occupancy of each homestead, but not for a total period of more than 1 year.

(3) If unoccupied land is used for agricultural or horticultural purposes by the claimant, the credit shall be allowed only if the gross receipts of the agricultural or horticultural operations exceed the total household resources as defined in this part.

(4) A claim shall not be allowed if the department finds that the claimant received title to the homestead primarily for the purpose of receiving benefits under this chapter.

(5) The amount of a claim otherwise payable may be applied by the department against a liability outstanding on the books of the state against the claimant.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1975, Act 168, Imd. Eff. July 17, 1975 ;-- Am. 1976, Act 379, Imd. Eff. Dec. 28, 1976 ;-- Am. 1977, Act 1, Imd. Eff. Feb. 23, 1977 ;-- Am. 1980, Act 517, Imd. Eff. Jan. 26, 1981 ;-- Am. 1982, Act 480, Eff. Mar. 30, 1983 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.531 Repealed. 1976, Act 379, Imd. Eff. Dec. 28, 1976.



Section 206.532 Forms for claiming credit; provisions of act applicable to chapter.

Sec. 532.

The department shall prescribe forms for claiming the credit, which forms shall be a component part of the state income tax return. All provisions of this part including, but not limited to, audit, review, determinations, appeals, hearings, notices, assessments, and administration shall apply to this chapter.

History: Add. 1973, Act 20, Imd. Eff. May 16, 1973 ;-- Am. 1975, Act 168, Imd. Eff. July 17, 1975 ;-- Am. 2011, Act 38, Eff. Jan. 1, 2012









281-1967-2 PART 2 (206.601...206.699)

281-1967-2-10 CHAPTER 10 (206.601...206.611)

Section 206.601 Meanings of terms; other provisions.

Sec. 601.

A term used in this part and not defined differently shall have the same meaning as when used in comparable context in the laws of the United States relating to federal income taxes in effect for the tax year unless a different meaning is clearly required. A reference in this part to the internal revenue code includes other provisions of the laws of the United States relating to federal income taxes.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.603 Definitions; A, B.

Sec. 603.

(1) "Affiliated group" means that term as defined in section 1504 of the internal revenue code except that it shall include all United States persons that are corporations, insurance companies, or financial institutions, other than a foreign operating entity, that are commonly owned, directly or indirectly, by any member of such affiliated group and other members of which more than 50% of the ownership interests with voting rights or ownership interests that confer comparable rights to voting rights of the member is directly or indirectly owned by a common owner or owners.

(2) "Business activity" means a transfer of legal or equitable title to or rental of property, whether real, personal, or mixed, tangible or intangible, or the performance of services, or a combination thereof, made or engaged in, or caused to be made or engaged in, whether in intrastate, interstate, or foreign commerce, with the object of gain, benefit, or advantage, whether direct or indirect, to the taxpayer or to others, but does not include the services rendered by an employee to his or her employer or services as a director of a corporation. Although an activity of a taxpayer may be incidental to another or to others of his or her business activities, each activity shall be considered to be business engaged in within the meaning of this part.

(3) "Business income" means federal taxable income. For a tax-exempt taxpayer, business income means only that part of federal taxable income derived from unrelated business activity.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 173, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 266, Imd. Eff. Dec. 30, 2013



Section 206.605 Definitions; C to E.

Sec. 605.

(1) "Corporation" means a person that is required or has elected to file as a C corporation as defined under section 1361(a)(2) and section 7701(a)(3) of the internal revenue code. Corporation does not include an insurance company or a financial institution.

(2) "Department" means the department of treasury.

(3) "Employee" means an employee as defined in section 3401(c) of the internal revenue code. A person from whom an employer is required to withhold for federal income tax purposes is prima facie considered an employee.

(4) "Employer" means an employer as defined in section 3401(d) of the internal revenue code. A person required to withhold for federal income tax purposes is prima facie considered an employer.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 179, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 307, Eff. Jan. 1, 2012



Section 206.607 Definitions; F to M.

Sec. 607.

(1) "Federal taxable income" means taxable income as defined in section 63 of the internal revenue code, except that federal taxable income shall be calculated as if section 168(k) and section 199 of the internal revenue code were not in effect.

(2) "Flow-through entity" means an entity that for the applicable tax year is treated as a subchapter S corporation under section 1362(a) of the internal revenue code, a general partnership, a trust, a limited partnership, a limited liability partnership, or a limited liability company, that for the tax year is not taxed as a corporation for federal income tax purposes. Flow-through entity does not include any entity disregarded under section 699.

(3) "Foreign operating entity" means a United States corporation that satisfies each of the following:

(a) Would otherwise be a part of a unitary business group that has at least 1 corporation included in the unitary business group that is taxable in this state.

(b) Has substantial operations outside the United States, the District of Columbia, any territory or possession of the United States except for the Commonwealth of Puerto Rico, or a political subdivision of any of the foregoing.

(c) At least 80% of its income is active foreign business income as defined in section 861(c)(1)(B) of the internal revenue code.

(4) "Gross receipts" means the entire amount received by the taxpayer from any activity whether in intrastate, interstate, or foreign commerce carried on for direct or indirect gain, benefit, or advantage to the taxpayer or to others except for the following:

(a) Proceeds from sales by a principal that the taxpayer collects in an agency capacity solely on behalf of the principal and delivers to the principal.

(b) Amounts received by the taxpayer as an agent solely on behalf of the principal that are expended by the taxpayer for any of the following:

(i) The performance of a service by a third party for the benefit of the principal that is required by law to be performed by a licensed person.

(ii) The performance of a service by a third party for the benefit of the principal that the taxpayer has not undertaken a contractual duty to perform.

(iii) Principal and interest under a mortgage loan or land contract, lease or rental payments, or taxes, utilities, or insurance premiums relating to real or personal property owned or leased by the principal.

(iv) A capital asset of a type that is, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated cost recovery by the principal for federal income tax purposes, or for real property owned or leased by the principal.

(v) Property not described under subparagraph (iv) purchased by the taxpayer on behalf of the principal and that the taxpayer does not take title to or use in the course of performing its contractual business activities.

(vi) Fees, taxes, assessments, levies, fines, penalties, or other payments established by law that are paid to a governmental entity and that are the legal obligation of the principal.

(c) Amounts that are excluded from gross income of a foreign corporation engaged in the international operation of aircraft under section 883(a) of the internal revenue code.

(d) Amounts received by an advertising agency used to acquire advertising media time, space, production, or talent on behalf of another person.

(e) Notwithstanding any other provision of this section, amounts received by a taxpayer that manages real property owned by the taxpayer's client that are deposited into a separate account kept in the name of the taxpayer's client and that are not reimbursements to the taxpayer and are not indirect payments for management services that the taxpayer provides to that client.

(f) Proceeds from the taxpayer's transfer of an account receivable if the sale that generated the account receivable was included in gross receipts for federal income tax purposes. This subdivision does not apply to a taxpayer that during the tax year both buys and sells any receivables.

(g) Proceeds from any of the following:

(i) The original issue of stock or equity instruments.

(ii) The original issue of debt instruments.

(h) Refunds from returned merchandise.

(i) Cash and in-kind discounts.

(j) Trade discounts.

(k) Federal, state, or local tax refunds.

(l) Security deposits.

(m) Payment of the principal portion of loans.

(n) Value of property received in a like-kind exchange.

(o) Proceeds from a sale, transaction, exchange, involuntary conversion, or other disposition of tangible, intangible, or real property that is a capital asset as defined in section 1221(a) of the internal revenue code or land that qualifies as property used in the trade or business as defined in section 1231(b) of the internal revenue code, less any gain from the disposition to the extent that gain is included in federal taxable income.

(p) The proceeds from a policy of insurance, a settlement of a claim, or a judgment in a civil action less any proceeds under this subdivision that are included in federal taxable income.

(5) "Insurance company" means an authorized insurer as defined in section 108 of the insurance code of 1956, 1956 PA 218, MCL 500.108.

(6) "Internal revenue code" means the United States internal revenue code of 1986 in effect on January 1, 2012 or, at the option of the taxpayer, in effect for the tax year.

(7) "Member", when used in reference to a flow-through entity, means a shareholder of a subchapter S corporation, a partner in a general partnership, a limited partnership, or a limited liability partnership, a member of a limited liability company, or a beneficiary of a trust that is a flow-through entity.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 182, Imd. Eff. Jan. 1, 2012 ;-- Am. 2011, Act 306, Eff. Jan. 1, 2012



Section 206.609 Definitions; P to S.

Sec. 609.

(1) "Person" means an individual, bank, financial institution, insurance company, association, corporation, flow-through entity, receiver, estate, trust, or any other group or combination of groups acting as a unit.

(2) "Professional employer organization" means an organization, other than an organization whose business activities are included in industry group 736 under the standard industrial classification code as compiled by the United States department of labor, that provides the management and administration of the human resources of another entity by contractually assuming substantial employer rights and responsibilities through a professional employer agreement that establishes an employer relationship with the leased officers or employees assigned to the other entity by doing all of the following:

(a) Maintaining a right of direction and control of employees' work, although this responsibility may be shared with the other entity.

(b) Paying wages and employment taxes of the employees out of its own accounts.

(c) Reporting, collecting, and depositing state and federal employment taxes for the employees.

(d) Retaining a right to hire and fire employees.

(3) "Revenue mile" means the transportation for a consideration of 1 net ton in weight or 1 passenger the distance of 1 mile.

(4) "Sale" or "sales" means, except as provided in subdivision (e), the amounts received by the taxpayer as consideration from the following:

(a) The transfer of title to, or possession of, property that is stock in trade or other property of a kind that would properly be included in the inventory of the taxpayer if on hand at the close of the tax period or property held by the taxpayer primarily for sale to customers in the ordinary course of the taxpayer's trade or business. For intangible property, the amounts received shall be limited to any gain received from the disposition of that property.

(b) The performance of services that constitute business activities.

(c) The rental, lease, licensing, or use of tangible or intangible property, including interest that constitutes business activity.

(d) Any combination of business activities described in subdivisions (a), (b), and (c).

(e) For taxpayers not engaged in any other business activities, sales include interest, dividends, and other income from investment assets and activities and from trading assets and activities.

(5) "Shareholder" means a person who owns outstanding stock in a corporation or is a member of a business entity that files as a corporation for federal income tax purposes. An individual is considered as the owner of the stock, or the equity interest in a business entity that files as a corporation for federal income tax purposes, owned, directly or indirectly, by or for family members as defined by section 318(a)(1) of the internal revenue code.

(6) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country, or a political subdivision of any of the foregoing.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 176, Eff. Jan. 1, 2012



Section 206.611 Definitions; T to U.

Sec. 611.

(1) "Tangible personal property" means that term as defined in section 2 of the use tax act, 1937 PA 94, MCL 205.92.

(2) "Tax" means the tax imposed under this part, including interest and penalties under this part, unless the term is given a more limited meaning in the context of this part or a provision of this part.

(3) "Tax-exempt person" means an organization that is exempt from federal income tax under section 501(a) of the internal revenue code, except the following:

(a) An organization exempt under section 501(c)(12) or (16) of the internal revenue code.

(b) An organization exempt under section 501(c)(4) of the internal revenue code that would be exempt under section 501(c)(12) of the internal revenue code but for its failure to meet the requirement in section 501(c)(12) that 85% or more of its income must consist of amounts collected from members.

(4) "Tax year" means the calendar year, or the fiscal year ending during the calendar year, upon the basis of which the tax base of a taxpayer is computed under this part. If a return is made for a fractional part of a year, tax year means the period for which the return is made. Except for the first return required by this part, a taxpayer's tax year is for the same period as is covered by its federal income tax return. A taxpayer that has a 52- or 53-week tax year beginning not more than 7 days before the end of any month is considered to have a tax year beginning on the first day of the subsequent month. A person included in a unitary business group that joins or departs the unitary business group other than at the end of that person's federal tax year shall have a tax year beginning with its federal income tax period and ending on the date of joining or departing the unitary business group, and another tax year beginning on the date immediately after joining or departing the unitary business group and ending with its federal income tax period. If the term tax year in this part is used in reference to 1 or more previous or preceding tax years and those referenced tax years are before January 1, 2012, then those referenced tax years are deemed those same tax years during which former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, applied.

(5) "Taxpayer" means a corporation, insurance company, financial institution, or unitary business group, whichever is applicable under each chapter, that is liable for a tax, interest, or penalty under this part. For purposes of chapters 11 and 14, taxpayer does not include an insurance company or a financial institution. For purposes of chapter 12, unless specifically included in the section, taxpayer does not include a corporation or a financial institution. For purposes of chapter 13, taxpayer does not include a corporation or an insurance company.

(6) "Unitary business group" means a group of United States persons that are corporations, insurance companies, or financial institutions, other than a foreign operating entity, 1 of which owns or controls, directly or indirectly, more than 50% of the ownership interest with voting rights or ownership interests that confer comparable rights to voting rights of the other members, and that has business activities or operations which result in a flow of value between or among members included in the unitary business group or has business activities or operations that are integrated with, are dependent upon, or contribute to each other. Unitary business group includes an affiliated group that makes the election to be treated, and to file, as a unitary business group under section 691(2).

(7) "United States person" means that term as defined in section 7701(a)(30) of the internal revenue code.

(8) "Unrelated business activity" means, for a tax-exempt person, business activity directly connected with an unrelated trade or business as defined in section 513 of the internal revenue code.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 170, Eff. Jan. 1, 2012 ;-- Am. 2013, Act 266, Imd. Eff. Dec. 30, 2013






281-1967-2-11 CHAPTER 11 (206.621...206.625)

Section 206.621 Nexus; "actively solicits" and "physical presence" defined.

Sec. 621.

(1) Except as otherwise provided in this part, a taxpayer has substantial nexus in this state and is subject to the tax imposed under this part if the taxpayer has a physical presence in this state for a period of more than 1 day during the tax year, if the taxpayer actively solicits sales in this state and has gross receipts of $350,000.00 or more sourced to this state, or if the taxpayer has an ownership interest or a beneficial interest in a flow-through entity, directly, or indirectly through 1 or more other flow-through entities, that has substantial nexus in this state.

(2) As used in this section:

(a) "Actively solicits" means either of the following:

(i) Speech, conduct, or activity that is purposefully directed at or intended to reach persons within this state and that explicitly or implicitly invites an order for a purchase or sale.

(ii) Speech, conduct, or activity that is purposefully directed at or intended to reach persons within this state that neither explicitly nor implicitly invites an order for a purchase or sale, but is entirely ancillary to requests for an order for a purchase or sale.

(b) "Physical presence" means any activity conducted by the taxpayer or on behalf of the taxpayer by the taxpayer's employee, agent, or independent contractor acting in a representative capacity. Physical presence does not include the activities of professionals providing services in a professional capacity or other service providers if the activity is not significantly associated with the taxpayer's ability to establish and maintain a market in this state.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 187, Eff. Jan. 1, 2012



Section 206.623 Corporate income tax; levy and imposition; base; adjustments; business income of unitary business group; "business loss" and "oil and gas" defined.

Sec. 623.

(1) Except as otherwise provided in this part, there is levied and imposed a corporate income tax on every taxpayer with business activity within this state or ownership interest or beneficial interest in a flow-through entity that has business activity in this state unless prohibited by 15 USC 381 to 384. The corporate income tax is imposed on the corporate income tax base, after allocation or apportionment to this state, at the rate of 6.0%.

(2) The corporate income tax base means a taxpayer's business income subject to the following adjustments, before allocation or apportionment, and the adjustment in subsection (4) after allocation or apportionment:

(a) Add interest income and dividends derived from obligations or securities of states other than this state, in the same amount that was excluded from federal taxable income, less the related portion of expenses not deducted in computing federal taxable income because of sections 265 and 291 of the internal revenue code.

(b) Add all taxes on or measured by net income including the tax imposed under this part to the extent that the taxes were deducted in arriving at federal taxable income.

(c) Add any carryback or carryover of a net operating loss to the extent deducted in arriving at federal taxable income.

(d) To the extent included in federal taxable income, deduct dividends and royalties received from persons other than United States persons and foreign operating entities, including, but not limited to, amounts determined under section 78 of the internal revenue code or sections 951 to 964 of the internal revenue code.

(e) Except as otherwise provided under this subdivision, to the extent deducted in arriving at federal taxable income, add any royalty, interest, or other expense paid to a person related to the taxpayer by ownership or control for the use of an intangible asset if the person is not included in the taxpayer's unitary business group. The addition of any royalty, interest, or other expense described under this subdivision is not required to be added if the taxpayer can demonstrate that the transaction has a nontax business purpose, is conducted with arm's-length pricing and rates and terms as applied in accordance with sections 482 and 1274(d) of the internal revenue code, and 1 of the following is true:

(i) The transaction is a pass through of another transaction between a third party and the related person with comparable rates and terms.

(ii) An addition would result in double taxation. For purposes of this subparagraph, double taxation exists if the transaction is subject to tax in another jurisdiction.

(iii) An addition would be unreasonable as determined by the state treasurer.

(iv) The related person recipient of the transaction is organized under the laws of a foreign nation which has in force a comprehensive income tax treaty with the United States.

(f) To the extent included in federal taxable income, deduct interest income derived from United States obligations.

(g) For tax years beginning after December 31, 2011, eliminate all of the following:

(i) Income from producing oil and gas to the extent included in federal taxable income.

(ii) Expenses of producing oil and gas to the extent deducted in arriving at federal taxable income.

(h) For tax years beginning after December 31, 2012, for a qualified taxpayer, eliminate all of the following:

(i) Income derived from a mineral to the extent included in federal taxable income.

(ii) Expenses related to the income deductible under subparagraph (i) to the extent deducted in arriving at federal taxable income.

(3) For purposes of subsection (2), the business income of a unitary business group is the sum of the business income of each person included in the unitary business group less any items of income and related deductions arising from transactions including dividends between persons included in the unitary business group.

(4) Deduct any available business loss incurred after December 31, 2011. As used in this subsection, "business loss" means a negative business income taxable amount after allocation or apportionment. For purposes of this subsection, a taxpayer that acquires the assets of another corporation in a transaction described under section 381(a)(1) or (2) of the internal revenue code may deduct any business loss attributable to that distributor or transferor corporation. The business loss shall be carried forward to the year immediately succeeding the loss year as an offset to the allocated or apportioned corporate income tax base, then successively to the next 9 taxable years following the loss year or until the loss is used up, whichever occurs first.

(5) As used in this section, "oil and gas" means oil and gas that is subject to severance tax under 1929 PA 48, MCL 205.301 to 205.317.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 312, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 414, Imd. Eff. Dec. 20, 2012 ;-- Am. 2014, Act 13, Imd. Eff. Feb. 25, 2014



Section 206.625 Exemptions; corporate income tax base of foreign person; sales factor; "business income," "domiciled," and "foreign person" defined.

Sec. 625.

(1) Except as otherwise provided in this section, the following are exempt from the tax imposed by this part:

(a) The United States, this state, other states, and the agencies, political subdivisions, and enterprises of the United States, this state, and other states.

(b) A person who is exempt from federal income tax under the internal revenue code except the following:

(i) An organization included under section 501(c)(12) or 501(c)(16) of the internal revenue code.

(ii) An organization exempt under section 501(c)(4) of the internal revenue code that would be exempt under section 501(c)(12) of the internal revenue code except that it failed to meet the requirements in section 501(c)(12) that 85% or more of its income consist of amounts collected from members.

(iii) The tax base attributable to unrelated business activities giving rise to the unrelated business taxable income of an exempt person.

(c) A foreign person that is domiciled in a member country of the North American free trade agreement is not subject to taxation under this part if the foreign person is domiciled in a subnational jurisdiction that does not impose an income tax on a similarly situated person domiciled in this state whose presence in the foreign country is the same as the foreign person's presence in the United States. If a qualifying foreign person is domiciled in a subnational jurisdiction that does not impose an income tax on businesses, but instead imposes some other type of subnational business tax, that foreign person is not subject to taxation under this part if that subnational business tax is not imposed on a similarly situated person domiciled in this state whose presence in the foreign country is the same as the foreign person's presence in the United States.

(d) A person that qualifies as a domestic international sales corporation as defined in section 992 of the internal revenue code for the portion of the year that it has in effect a valid election to be treated as a domestic international sales corporation.

(2) Notwithstanding any other provision of this part to the contrary, a foreign person subject to tax under this part shall calculate its corporate income tax base under this section. Except as otherwise provided in this section, the corporate income tax base of a foreign person is subject to all adjustments and other provisions of this part. However, the corporate income tax base shall not include net income from sales of tangible personal property where title passes outside the United States.

(3) Except as otherwise provided in this section, the corporate income tax base of a foreign person includes the sum of business income and the adjustments under section 623 that are related to United States business activity.

(4) The sales factor for a foreign person is a fraction, the numerator of which is the taxpayer's total sales in this state during the tax year and the denominator of which is the taxpayer's total sales in the United States during the tax year. For purposes of this subsection, for sales of tangible personal property, only those sales where title passes inside the United States shall be used in the sales factor, and for sales of property other than tangible personal property, those sales shall be apportioned in accordance with chapter 14.

(5) As used in this section:

(a) "Business income" means, for a foreign person, gross income attributable to the taxpayer's United States business activity and gross income derived from sources within the United States minus the deductions allowed under the internal revenue code that are related to that gross income. Gross income includes the proceeds from sales shipped or delivered to any purchaser within the United States and for which title transfers within the United States; proceeds from services performed within the United States; and a pro rata proportion of the proceeds from services performed both within and outside the United States to the extent the recipient receives benefit of the services within the United States.

(b) "Domiciled" means the location of the headquarters of the trade or business from which the trade or business of the foreign person is principally managed and directed.

(c) "Foreign person" means a person formed under the laws of a foreign country or a political subdivision of a foreign country, whether or not the person is subject to taxation under the internal revenue code.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 175, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 15, Imd. Eff. Feb. 25, 2014






281-1967-2-12 CHAPTER 12 (206.635...206.643)

Section 206.635 Tax on insurance company; imposition and levy; exemption.

Sec. 635.

(1) Except as otherwise provided under subsection (4), each insurance company shall pay a tax determined under this chapter.

(2) The tax imposed by this chapter on each insurance company shall be a tax equal to 1.25% of gross direct premiums written on property or risk located or residing in this state. Direct premiums do not include any of the following:

(a) Premiums on policies not taken.

(b) Returned premiums on canceled policies.

(c) Receipts from the sale of annuities.

(d) Receipts on reinsurance premiums if the tax has been paid on the original premiums.

(e) The first $190,000,000.00 of disability insurance premiums written in this state, other than credit insurance and disability income insurance premiums, of each insurance company subject to tax under this chapter. This exemption shall be reduced by $2.00 for each $1.00 by which the insurance company's gross direct premiums from insurance carrier services in this state and outside this state exceed $280,000,000.00.

(3) The tax calculated under this chapter is in lieu of all other privilege or franchise fees or taxes imposed by this part or any other law of this state, except taxes on real and personal property, taxes collected under the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, and taxes collected under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and except as otherwise provided in the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302.

(4) The tax imposed and levied under this chapter does not apply to an insurance company authorized under chapter 46 or 47 of the insurance code of 1956, 1956 PA 218, MCL 500.4601 to 500.4673 and 500.4701 to 500.4747.

(5) For a taxpayer subject to the tax imposed under chapter 11, that portion of the tax base attributable to the services provided by an attorney-in-fact to a reciprocal insurer pursuant to chapter 72 of the insurance code of 1956, 1956 PA 218, MCL 500.7200 to 500.7234, is exempt from the tax imposed by that chapter.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.637 Tax credit; calculation; assessments of insurance company from immediately preceding tax year; payments to Michigan automobile insurance placement facility attributable to assigned claims plan.

Sec. 637.

(1) Except as otherwise provided under subsection (3), an insurance company may claim a credit against the tax imposed under this chapter in the following amounts:

(a) Amounts paid to the Michigan worker's compensation placement facility pursuant to chapter 23 of the insurance code of 1956, 1956 PA 218, MCL 500.2301 to 500.2352.

(b) Amounts paid to the Michigan basic property insurance association pursuant to chapter 29 of the insurance code of 1956, 1956 PA 218, MCL 500.2901 to 500.2954.

(c) Amounts paid to the Michigan automobile insurance placement facility pursuant to chapter 33 of the insurance code of 1956, 1956 PA 218, MCL 500.3301 to 500.3390.

(d) Amounts paid to the property and casualty guaranty association pursuant to chapter 79 of the insurance code of 1956, 1956 PA 218, MCL 500.7901 to 500.7949.

(e) Amounts paid to the Michigan life and health insurance guaranty association pursuant to chapter 77 of the insurance code of 1956, 1956 PA 218, MCL 500.7701 to 500.7780.

(2) The assessments of an insurance company from the immediately preceding tax year shall be used in calculating the credits allowed under this section for each tax year.

(3) For the 2016 tax year only, an insurance company shall only include in the calculation of a credit under this section 35% of the amounts paid to the Michigan automobile insurance placement facility that are attributable to the assigned claims plan approved under chapter 31 of the insurance code of 1956, 1956 PA 218, MCL 500.3101 to 500.3179. For tax years beginning on and after January 1, 2017, an insurance company shall not include in the calculation of a credit under this section amounts paid to the Michigan automobile insurance placement facility that are attributable to the assigned claims plan approved under chapter 31 of the insurance code of 1956, 1956 PA 218, MCL 500.3101 to 500.3179.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2016, Act 278, Imd. Eff. July 1, 2016



Section 206.639 Tax credit in amount equal to 50% of examination fees paid by insurance company.

Sec. 639.

An insurance company shall be allowed a credit against the tax imposed under this chapter in an amount equal to 50% of the examination fees paid by the insurance company during the tax year pursuant to section 224 of the insurance code of 1956, 1956 PA 218, MCL 500.224.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.641 Amounts paid pursuant to MCL 418.352; tax credit; refund of excess amount.

Sec. 641.

(1) For amounts paid pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, an insurance company subject to the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, may claim a credit against the tax imposed under this chapter for the tax year in an amount equal to the amount paid during that tax year by the insurance company pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, as certified by the director of the bureau of worker's disability compensation pursuant to section 391(6) of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.391.

(2) An insurance company claiming a credit under this section may claim a portion of the credit allowed under this section equal to the payments made during a calendar quarter pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, against the estimated tax payments made under section 681. Any credit in excess of an estimated payment shall be refunded to the insurance company on a quarterly basis within 60 calendar days after receipt of a properly completed estimated tax return. Any subsequent increase or decrease in the amount claimed for payments made by the insurance company shall be reflected in the amount of the credit taken for the calendar quarter in which the amount of the adjustment is finalized.

(3) The credit under this section is in addition to any other credits the insurance company is eligible for under this chapter.

(4) Any amount of the credit under this section that is in excess of the tax liability of the insurance company for the tax year shall be refunded, without interest, by the department to the insurance company within 60 calendar days of receipt of a properly completed annual return required under this part.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.643 Imposition of tax on insurance company; tax year; annual return; calculation of estimated payment; disclosure.

Sec. 643.

(1) An insurance company is subject to the tax imposed by this chapter or by section 476a of the insurance code of 1956, 1956 PA 218, MCL 500.476a, if applicable, whichever is greater.

(2) The tax year of an insurance company is the calendar year.

(3) Notwithstanding section 685, an insurance company shall file the annual return required under this part before March 2 after the end of the tax year, and an automatic extension under section 685(3) is not available.

(4) For the purpose of calculating an estimated payment required by section 681, the greater of the amount of tax imposed on an insurance company under this chapter or under section 476a of the insurance code of 1956, 1956 PA 218, MCL 500.476a, shall be considered the insurance company's tax liability for the immediately preceding tax year.

(5) The requirements of section 28(1)(f) of 1941 PA 122, MCL 205.28, that prohibit an employee or authorized representative of, a former employee or authorized representative of, or anyone connected with the department from divulging any facts or information obtained in connection with the administration of a tax, do not apply to disclosure of a tax return required by this section.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-2-13 CHAPTER 13 (206.651...206.659)

Section 206.651 Definitions.

Sec. 651.

As used in this chapter:

(a) "Billing address" means the location indicated in the books and records of the financial institution on the first day of the tax year or on a later date in the tax year when the customer relationship began as the address where any notice, statement, or bill relating to a customer's account is mailed.

(b) "Borrower is located in this state" or "credit card holder is located in this state" means a borrower, other than a credit card holder, that is engaged in a trade or business which maintains its commercial domicile in this state, or a borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this state.

(c) "Commercial domicile" means the headquarters of the trade or business, that is the place from which the trade or business is principally managed and directed, or if a financial institution is organized under the laws of a foreign country, of the Commonwealth of Puerto Rico, or any territory or possession of the United States, such financial institution's commercial domicile shall be deemed for the purposes of this chapter to be the state of the United States or the District of Columbia from which such financial institution's trade or business in the United States is principally managed and directed. It shall be presumed, subject to rebuttal, that the location from which the financial institution's trade or business is principally managed and directed is the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the tax year.

(d) "Credit card" means a credit, travel, or entertainment card.

(e) "Credit card issuer's reimbursement fee" means the fee a financial institution receives from a merchant's bank because 1 of the persons to whom the financial institution has issued a credit card has charged merchandise or services to the credit card.

(f) "Financial institution" means any of the following:

(i) A bank holding company, a national bank, a state chartered bank, a state chartered savings bank, a federally chartered savings association, or a federally chartered farm credit system institution.

(ii) Any entity, other than an entity subject to the tax imposed under chapter 12, who is directly or indirectly owned by an entity described in subparagraph (i) and is a member of the unitary business group.

(iii) A unitary business group of entities described in subparagraph (i) or (ii), or both.

(g) "Gross business" means the sum of the following less transactions between those entities included in a unitary business group:

(i) Fees, commissions, or other compensation for financial services.

(ii) Net gains, not less than zero, from the sale of loans and other intangibles.

(iii) Net gains, not less than zero, from trading in stocks, bonds, or other securities.

(iv) Interest charged to customers for carrying debit balances of margin accounts.

(v) Interest and dividends received.

(vi) Any other gross proceeds resulting from the operation as a financial institution.

(h) "Loan" means any extension of credit resulting from direct negotiations between the financial institution and its customer, or the purchase, in whole or in part, of such extension of credit from another. Loans include participations, syndications, and leases treated as loans for federal income tax purposes. Loans shall not include properties treated as loans under section 595 of the internal revenue code, futures or forward contracts, options, notional principal contracts such as swaps, credit card receivables, including purchased credit card relationships, non-interest-bearing balances due from depository institutions, cash items in the process of collection, federal funds sold, securities purchased under agreements to resell, assets held in a trading account, securities, interests in a real estate mortgage investment conduit, or other mortgage-backed or asset-backed security, and other similar items.

(i) "Loan secured by real property" means that 50% or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(j) "Merchant discount" means the fee or negotiated discount charged to a merchant by the financial institution for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the credit card holder.

(k) "Michigan obligations" means a bond, note, or other obligation issued by a governmental unit described in section 3 of the shared credit rating act, 1985 PA 227, MCL 141.1053.

(l) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(m) "Principal base of operations", with respect to transportation property, means the place of more or less permanent nature from which said property is regularly directed or controlled. With respect to an employee, the principal base of operations means the place of more or less permanent nature from which the employee regularly does any of the following:

(i) Starts his or her work and to which he or she customarily returns in order to receive instructions from his or her employer.

(ii) Communicates with his or her customers or other persons.

(iii) Performs any other functions necessary to the exercise of his or her trade or profession at some other point or points.

(n) "Real property owned" and "tangible personal property owned" mean real and tangible personal property respectively on which the financial institution may claim depreciation for federal income tax purposes or to which the financial institution holds legal title and on which no other person may claim depreciation for federal income tax purposes or could claim depreciation if subject to federal income tax. Real and tangible personal properties do not include coin, currency, or property acquired in lieu of or pursuant to a foreclosure.

(o) "Regular place of business" means an office at which the financial institution carries on its business in a regular and systematic manner and which is continuously maintained, occupied, and used by employees of the financial institution. The financial institution shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than 1 regular place of business and 1 such regular place of business is in this state and 1 such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the financial institution where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the financial institution demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the financial institution.

(p) "Rolling stock" means railroad freight or passenger cars, locomotives, or other rail cars.

(q) "Syndication" means an extension of credit in which 2 or more persons finance the credit and each person is at risk only up to a specified percentage of the total extension of the credit or up to a specified dollar amount.

(r) "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels, and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, or trailers.

(s) "United States obligations" means all obligations of the United States exempt from taxation under 31 USC 3124(a) or exempt under the United States constitution or any federal statute, including the obligations of any instrumentality or agency of the United States that are exempt from state or local taxation under the United States constitution or any statute of the United States.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 171, Eff. Jan. 1, 2012



Section 206.653 Franchise tax.

Sec. 653.

(1) Every financial institution with substantial nexus in this state is subject to a franchise tax. The franchise tax is imposed upon the tax base of the financial institution as determined under section 655 after allocation or apportionment to this state, at the rate of 0.29%.

(2) For purposes of this section, a financial institution has substantial nexus in this state if the financial institution satisfies any of the following:

(a) Has a physical presence in this state for a period of more than 1 day during the tax year.

(b) Actively solicits sales in this state and has gross receipts of $350,000.00 or more sourced to this state. As used in this subdivision, "actively solicits" means that term as defined under section 621.

(c) Has an ownership interest or a beneficial interest in a flow-through entity, directly or indirectly through 1 or more other flow-through entities, that has substantial nexus in this state as provided under this section or section 621.

(3) The tax under this chapter is in lieu of the tax levied and imposed under chapter 11 of this part.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 183, Eff. Jan. 1, 2012



Section 206.655 Financial institution; tax base; net capital.

Sec. 655.

(1) For a financial institution, tax base means the financial institution's net capital. Net capital means equity capital as computed in accordance with generally accepted accounting principles less the average daily book value of United States obligations and Michigan obligations. If the financial institution does not maintain its books and records in accordance with generally accepted accounting principles, net capital shall be computed in accordance with the books and records used by the financial institution, so long as the method fairly reflects the financial institution's net capital for purposes of the tax levied by this chapter. Net capital does not include up to 125% of the minimum regulatory capitalization requirements of a person subject to the tax imposed under chapter 12.

(2) Net capital shall be determined by adding the financial institution's net capital as of the close of the current tax year and preceding 4 tax years and dividing the resulting sum by 5. If a financial institution has not been in existence for a period of 5 tax years, net capital shall be determined by adding together the financial institution's net capital for the number of tax years the financial institution has been in existence and dividing the resulting sum by the number of years the financial institution has been in existence. For purposes of this section, a partial year shall be treated as a full year.

(3) For a unitary business group of financial institutions, net capital calculated under this section does not include the investment of 1 member of the unitary business group in another member of that unitary business group.

(4) For purposes of this section, each of the following applies:

(a) A change in identity, form, or place of organization of 1 financial institution shall be treated as if a single financial institution had been in existence for the entire tax year in which the change occurred and each tax year after the change.

(b) The combination of 2 or more financial institutions into 1 shall be treated as if the constituent financial institutions had been a single financial institution in existence for the entire tax year in which the combination occurred and each tax year after the combination, and the book values and deductions for United States obligations and Michigan obligations of the constituent institutions shall be combined. A combination shall include any acquisition required to be accounted for by the surviving financial institution in accordance with generally accepted accounting principles or a statutory merger or consolidation.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.657 Financial institution; business activities subject to tax within and outside of state; gross business factor.

Sec. 657.

(1) Except as otherwise provided under this chapter, the tax base of a financial institution whose business activities are confined solely to this state shall be allocated to this state. The tax base of a financial institution whose business activities are subject to tax both within and outside of this state shall be apportioned to this state by multiplying the tax base by the gross business factor.

(2) A financial institution whose business activities are subject to tax both within and outside of this state is subject to tax in another state in either of the following circumstances:

(a) The financial institution is subject to a business privilege tax, a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax or a tax of the type imposed under this part in that state.

(b) That state has jurisdiction to subject the financial institution to 1 or more of the taxes listed in subdivision (a) regardless of whether that state does or does not subject the financial institution to that tax.

(3) Except as otherwise provided in subsection (4), the gross business factor is a fraction, the numerator of which is the total gross business of the financial institution in this state during the tax year and the denominator of which is the total gross business of the financial institution everywhere during the tax year.

(4) Except as otherwise provided under this subsection, for a financial institution that is included in a unitary business group, gross business includes gross business in this state of every financial institution included in the unitary business group without regard to whether the financial institution has nexus in this state. Gross business between financial institutions included in a unitary business group must be eliminated in calculating the gross business factor.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.659 Financial institution; gross business in state; determination.

Sec. 659.

Gross business in this state of the financial institution is determined as follows:

(a) Receipts from credit card receivables including without limitation interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to credit card holders such as annual fees are in this state if the billing address of the credit card holder is located in this state.

(b) Credit card issuer's reimbursement fees are in this state if the billing address of the credit card holder is located in this state.

(c) Receipts from merchant discounts are in this state if the commercial domicile of the merchant is in this state.

(d) Loan servicing fees are in this state under any of the following circumstances:

(i) For a loan secured by real property, if the real property for which the loan is secured is in this state.

(ii) For a loan secured by real property, if the real property for which the loan is secured is located both within and without this state and 1 or more other states and more than 50% of the fair market value of the real property is located in this state.

(iii) For a loan secured by real property, if more than 50% of the fair market value of the real property for which the loan is secured is not located within any 1 state but the borrower is located in this state.

(iv) For a loan not secured by real property, the borrower is located in this state.

(e) Receipts from services are in this state if the recipient of the services receives all of the benefit of the services in this state. If the recipient of the services receives some of the benefit of the services in this state, the receipts are included in the numerator of the apportionment factor in proportion to the extent that the recipient receives benefit of the services in this state.

(f) Receipts from investment assets and activities and trading assets and activities, including interest and dividends, are in this state if the financial institution's customer is in this state. If the location of the financial institution's customer cannot be determined, both of the following apply:

(i) Interest, dividends, and other income from investment assets and activities and from trading assets and activities, including, but not limited to, investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. Interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. The amount of receipts and other income from investment assets and activities is in this state if assets are assigned to a regular place of business of the taxpayer within this state.

(ii) The amount of receipts from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, but excluding amounts otherwise sourced in this section, is in this state if the assets are assigned to a regular place of business of the taxpayer within this state.

(g) Interest charged to customers for carrying debit balances on margin accounts without deduction of any costs incurred in carrying the accounts is in this state if the customer is located in this state.

(h) Interest from loans secured by real property is in this state if the property is located in this state, if the property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located in this state, or if more than 50% of the fair market value of the real property is not located within any 1 state but the borrower is located in this state.

(i) Interest from loans not secured by real property is in this state if the borrower is located in this state.

(j) Net gains from the sale of loans secured by real property or mortgage service rights relating to real property are in this state if the property is in this state, if the property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located within this state, or if more than 50% of the fair market value of the real property is not located in any 1 state but the borrower is located in this state.

(k) Net gains from the sale of loans not secured by real property or any other intangible assets are in this state if the depositor or borrower is located in this state.

(l) Receipts from the lease of real property are in this state if the property is located in this state.

(m) Receipts from the lease of tangible personal property are in this state if the property is located in this state when it is first placed in service by the lessee.

(n) Receipts from the lease of transportation tangible personal property are in this state if the property is used in this state or if the extent of use of the property within this state cannot be determined but the property has its principal base of operations within this state.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-2-14 CHAPTER 14 (206.661...206.669)

Section 206.661 Tax base; apportionment; taxpayer subject to tax within state, within and outside state, or in another state.

Sec. 661.

(1) Except as otherwise provided in this part, the tax base established under this part shall be apportioned in accordance with this chapter.

(2) The tax base of a taxpayer whose business activities are confined solely to this state shall be allocated to this state. The tax base of a taxpayer whose business activities are subject to tax both within and outside of this state shall be apportioned to this state by multiplying the tax base by the sales factor calculated under section 663. For a taxpayer that has a direct, or indirect through 1 or more other flow-through entities, ownership interest or beneficial interest in a flow-through entity, the taxpayer's business income that is directly attributable to the business activity of the flow-through entity shall be apportioned to this state using an apportionment factor determined under section 663 based on the business activity of the flow-through entity unless the flow-through entity is unitary with the taxpayer for apportionment purposes as provided under section 663.

(3) A taxpayer is subject to tax in another state in either of the following circumstances:

(a) The taxpayer is subject to a business privilege tax, a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax.

(b) That state has jurisdiction to subject the taxpayer to 1 or more of the taxes listed in subdivision (a) regardless of whether that state does or does not subject the taxpayer to that tax.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 191, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 310, Eff. Jan. 1, 2012



Section 206.663 Sales factor.

Sec. 663.

(1) Except as otherwise provided in subsection (2) and section 669, the sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax year and the denominator of which is the total sales of the taxpayer everywhere during the tax year. The numerator of a taxpayer shall include its proportionate share of the total sales in this state of a flow-through entity that is unitary with the taxpayer. The denominator of a taxpayer shall include its proportionate share of the total sales everywhere of a flow-through entity that is unitary with the taxpayer. A flow-through entity is unitary with a taxpayer when that taxpayer owns or controls, directly or indirectly, more than 50% of the ownership interests with voting rights or ownership interests that confer comparable rights to voting rights of the flow-through entity, and that has business activities or operations which result in a flow of value between the taxpayer and the flow-through entity, or between the flow-through entity and another flow-through entity unitary with the taxpayer, or has business activities or operations that are integrated with, are dependent upon, or contribute to each other.

(2) Except as otherwise provided under this subsection, for a taxpayer that is a unitary business group, sales include sales in this state of every person included in the unitary business group without regard to whether the person has nexus in this state. Sales between persons included in a unitary business group must be eliminated in calculating the sales factor. Sales between a taxpayer and a flow-through entity unitary with that taxpayer shall, to the extent of the taxpayer's interest in the flow-through entity, be eliminated in calculating the sales factor. Sales between a flow-through entity unitary with a taxpayer and another flow-through entity unitary with that same taxpayer shall, to the extent of the taxpayer's interest in the selling flow-through entity, be eliminated in calculating the sales factor.

(3) It is the intent of the legislature that the tax base of a taxpayer is apportioned to this state by multiplying the tax base by the sales factor multiplied by 100% and that apportionment shall not be based on property, payroll, or any other factor notwithstanding section 1 of 1969 PA 343, MCL 205.581.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 308, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 15, Imd. Eff. Feb. 25, 2014



Section 206.665 Sales; determination; receipts; definitions; borrower located in this state.

Sec. 665.

(1) Sales of the taxpayer in this state are determined as follows:

(a) Sales of tangible personal property are in this state if the property is shipped or delivered, or, in the case of electricity and gas, the contract requires the property to be shipped or delivered, to any purchaser within this state based on the ultimate destination at the point that the property comes to rest regardless of the free on board point or other conditions of the sales. Property stored in transit for 60 days or more prior to receipt by the purchaser or the purchaser's designee, or in the case of a dock sale not picked up for 60 days or more, shall be deemed to have come to rest at this ultimate destination. Property stored in transit for fewer than 60 days prior to receipt by the purchaser or the purchaser's designee, or in the case of a dock sale picked up before 60 days, is not deemed to have come to rest at this ultimate destination. For purposes of this subdivision:

(i) "Dock sale" means a sale in which the purchaser uses its own or rented vehicles, or makes arrangements with a carrier, to pick up the property at the seller's location.

(ii) "Stored in transit" means storing, staging, forwarding, or consolidating activities undertaken for further shipment or transfer of the property to the purchaser or purchaser's designee.

(b) Receipts from the sale, lease, rental, or licensing of real property are in this state if that property is located in this state.

(c) Receipts from the lease or rental of tangible personal property are sales in this state to the extent that the property is utilized in this state. The extent of utilization of tangible personal property in this state is determined by multiplying the receipts by a fraction, the numerator of which is the number of days of physical location of the property in this state during the lease or rental period in the tax year and the denominator of which is the number of days of physical location of the property everywhere during all lease or rental periods in the tax year. If the physical location of the property during the lease or rental period is unknown or cannot be determined, the tangible personal property is utilized in the state in which the property was located at the time the lease or rental payer obtained possession.

(d) Receipts from the lease or rental of mobile transportation property owned by the taxpayer are in this state to the extent that the property is used in this state. The extent to which an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state's sales factor are determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft. If the extent of the use of any transportation property within this state cannot be determined, then the receipts are in this state if the property has its principal base of operations in this state.

(e) Royalties and other income received for the use of or for the privilege of using intangible property, including patents, know-how, formulas, designs, processes, patterns, copyrights, trade names, service names, franchises, licenses, contracts, customer lists, custom computer software, or similar items, are attributed to the state in which the property is used by the purchaser. If the property is used in more than 1 state, the royalties or other income shall be apportioned to this state pro rata according to the portion of use in this state. If the portion of use in this state cannot be determined, the royalties or other income shall be excluded from both the numerator and the denominator. Intangible property is used in this state if the purchaser uses the intangible property or the rights to the intangible property in the regular course of its business operations in this state, regardless of the location of the purchaser's customers.

(2) Sales from the performance of services are in this state and attributable to this state as follows:

(a) Except as otherwise provided in this section, all receipts from the performance of services are included in the numerator of the apportionment factor if the recipient of the services receives all of the benefit of the services in this state. If the recipient of the services receives some of the benefit of the services in this state, the receipts are included in the numerator of the apportionment factor in proportion to the extent that the recipient receives benefit of the services in this state.

(b) Sales derived from securities brokerage services attributable to this state are determined by multiplying the total dollar amount of receipts from securities brokerage services by a fraction, the numerator of which is the sales of securities brokerage services to customers within this state, and the denominator of which is the sales of securities brokerage services to all customers. Receipts from securities brokerage services include commissions on transactions, the spread earned on principal transactions in which the broker buys or sells from its account, total margin interest paid on behalf of brokerage accounts owned by the broker's customers, and fees and receipts of all kinds from the underwriting of securities. If receipts from brokerage services can be associated with a particular customer, but it is impractical to associate the receipts with the address of the customer, then the address of the customer shall be presumed to be the address of the branch office that generates the transactions for the customer.

(c) Sales of services that are derived directly or indirectly from the sale of management, distribution, administration, or securities brokerage services to, or on behalf of, a regulated investment company or its beneficial owners, including receipts derived directly or indirectly from trustees, sponsors, or participants of employee benefit plans that have accounts in a regulated investment company, shall be attributable to this state to the extent that the shareholders of the regulated investment company are domiciled within this state. For purposes of this subdivision, "domicile" means the shareholder's mailing address on the records of the regulated investment company. If the regulated investment company or the person providing management services to the regulated investment company has actual knowledge that the shareholder's primary residence or principal place of business is different than the shareholder's mailing address, then the shareholder's primary residence or principal place of business is the shareholder's domicile. A separate computation shall be made with respect to the receipts derived from each regulated investment company. The total amount of sales attributable to this state shall be equal to the total receipts received by each regulated investment company multiplied by a fraction determined as follows:

(i) The numerator of the fraction is the average of the sum of the beginning-of-year and end-of-year number of shares owned by the regulated investment company shareholders who have their domicile in this state.

(ii) The denominator of the fraction is the average of the sum of the beginning-of-year and end-of-year number of shares owned by all shareholders.

(iii) For purposes of the fraction, the year shall be the tax year of the regulated investment company that ends with or within the tax year of the taxpayer.

(3) Receipts from the origination of a loan or gains from the sale of a loan secured by residential real property are deemed a sale in this state only if 1 or more of the following apply:

(a) The real property is located in this state.

(b) The real property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located within this state.

(c) More than 50% of the real property is not located in any 1 state and the borrower is located in this state.

(4) Interest from loans secured by real property is in this state if the property is located within this state, if the property is located both within this state and 1 or more other states and if more than 50% of the fair market value of the real property is located within this state, or if more than 50% of the fair market value of the real property is not located within any 1 state but the borrower is located in this state. The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and any and all subsequent substitutions of collateral shall be disregarded.

(5) Interest from a loan not secured by real property is in this state if the borrower is located in this state.

(6) Gains from the sale of a loan not secured by real property, including income recorded under the coupon stripping rules of section 1286 of the internal revenue code, are in this state if the borrower is in this state.

(7) Receipts from credit card receivables, including interest, fees, and penalties from credit card receivables and receipts from fees charged to cardholders, such as annual fees, are in this state if the billing address of the cardholder is in this state.

(8) Receipts from the sale of credit card or other receivables are in this state if the billing address of the customer is in this state. Credit card issuer's reimbursements fees are in this state if the billing address of the cardholder is in this state. Receipts from merchant discounts, computed net of any cardholder chargebacks, but not reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its cardholders, are in this state if the commercial domicile of the merchant is in this state.

(9) Loan servicing fees derived from loans of another secured by real property are in this state if the real property is located in this state, if the real property is located both within and outside of this state and 1 or more states if more than 50% of the fair market value of the real property is located in this state, or if more than 50% of the fair market value of the real property is not located in any 1 state but the borrower is located in this state. Loan servicing fees derived from loans of another not secured by real property are in this state if the borrower is located in this state. If the location of the security cannot be determined, then loan servicing fees for servicing either the secured or the unsecured loans of another are in this state if the lender to whom the loan servicing service is provided is located in this state.

(10) Receipts from the sale of securities and other assets from investment and trading activities, including, but not limited to, interest, dividends, and gains are in this state in either of the following circumstances:

(a) The person's customer is in this state.

(b) If the location of the person's customer cannot be determined, both of the following apply:

(i) Interest, dividends, and other income from investment assets and activities and from trading assets and activities, including, but not limited to, investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. Interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements is in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. The amount of receipts and other income from investment assets and activities is in this state if assets are assigned to a regular place of business of the taxpayer within this state.

(ii) The amount of receipts from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, but excluding amounts otherwise sourced in this section, is in this state if the assets are assigned to a regular place of business of the taxpayer within this state.

(11) Receipts from transportation services rendered by a person subject to tax in another state are in this state and shall be attributable to this state as follows:

(a) Except as otherwise provided in subdivisions (b) through (e), receipts shall be proportioned based on the ratio of revenue miles of the person in this state to the revenue miles of the person everywhere.

(b) Receipts from maritime transportation services shall be attributable to this state as follows:

(i) 50% of those receipts that either originate or terminate in this state.

(ii) 100% of those receipts that both originate and terminate in this state.

(c) Receipts attributable to this state of a person whose business activity consists of the transportation both of property and of individuals shall be proportioned based on the total receipts for passenger miles and ton mile fractions, separately computed and individually weighted by the ratio of receipts from passenger transportation to total receipts from all transportation, and by the ratio of receipts from freight transportation to total receipts from all transportation, respectively.

(d) Receipts attributable to this state of a person whose business activity consists of the transportation of oil by pipeline shall be proportioned based on the ratio of the receipts for the barrel miles transported in this state to the receipts for the barrel miles transported by the person everywhere.

(e) Receipts attributable to this state of a person whose business activities consist of the transportation of gas by pipeline shall be proportioned based on the ratio of the receipts for the 1,000 cubic feet miles transported in this state to the receipts for the 1,000 cubic feet miles transported by the person everywhere.

(12) For purposes of subsection (11), if a taxpayer can show that revenue mile information is not available or cannot be obtained without unreasonable expense to the taxpayer, receipts attributable to this state shall be that portion of the revenue derived from transportation services performed everywhere that the miles of transportation services performed in this state bear to the miles of transportation services performed everywhere. If the department determines that the information required for the calculations under subsection (11) are not available or cannot be obtained without unreasonable expense to the taxpayer, the department may use other available information that in the opinion of the department will result in an equitable allocation of the taxpayer's receipts to this state.

(13) Except as provided in subsections (14) through (19), receipts from the sale of telecommunications service or mobile telecommunications service are in this state if the customer's place of primary use of the service is in this state. As used in this subsection, "place of primary use" means the customer's residential street address or primary business street address where the customer's use of the telecommunications service primarily occurs. For mobile telecommunications service, the customer's residential street address or primary business street address is the place of primary use only if it is within the licensed service area of the customer's home service provider.

(14) Receipts from the sale of telecommunications service sold on an individual call-by-call basis are in this state if either of the following applies:

(a) The call both originates and terminates in this state.

(b) The call either originates or terminates in this state and the service address is located in this state.

(15) Receipts from the sale of postpaid telecommunications service are in this state if the origination point of the telecommunication signal, as first identified by the service provider's telecommunication system or as identified by information received by the seller from its service provider if the system used to transport telecommunication signals is not the seller's, is located in this state.

(16) Receipts from the sale of prepaid telecommunications service or prepaid mobile telecommunications service are in this state if the purchaser obtains the prepaid card or similar means of conveyance at a location in this state. Receipts from recharging a prepaid telecommunications service or mobile telecommunications service are in this state if the purchaser's billing information indicates a location in this state.

(17) Receipts from the sale of private communication services are in this state as follows:

(a) 100% of the receipts from the sale of each channel termination point within this state.

(b) 100% of the receipts from the sale of the total channel mileage between each termination point within this state.

(c) 50% of the receipts from the sale of service segments for a channel between 2 customer channel termination points, 1 of which is located in this state and the other is located outside of this state, which segments are separately charged.

(d) The receipts from the sale of service for segments with a channel termination point located in this state and in 2 or more other states or equivalent jurisdictions, and which segments are not separately billed, are in this state based on a percentage determined by dividing the number of customer channel termination points in this state by the total number of customer channel termination points.

(18) Receipts from the sale of billing services and ancillary services for telecommunications service are in this state based on the location of the purchaser's customers. If the location of the purchaser's customers is not known or cannot be determined, the sale of billing services and ancillary services for telecommunications service is in this state based on the location of the purchaser.

(19) Receipts to access a carrier's network or from the sale of telecommunications services for resale are in this state as follows:

(a) 100% of the receipts from access fees attributable to intrastate telecommunications service that both originates and terminates in this state.

(b) 50% of the receipts from access fees attributable to interstate telecommunications service if the interstate call either originates or terminates in this state.

(c) 100% of the receipts from interstate end user access line charges, if the customer's service address is in this state. As used in this subdivision, "interstate end user access line charges" includes, but is not limited to, the surcharge approved by the federal communications commission and levied pursuant to 47 CFR 69.

(d) Gross receipts from sales of telecommunications services to other telecommunication service providers for resale shall be sourced to this state using the apportionment concepts used for non-resale receipts of telecommunications services if the information is readily available to make that determination. If the information is not readily available, then the taxpayer may use any other reasonable and consistent method.

(20) Except as otherwise provided under this subsection, for a taxpayer whose business activities include live radio or television programming as described in subsector code 7922 of industry group 792 under the standard industrial classification code as compiled by the United States department of labor or are included in industry groups 483, 484, 781, or 782 under the standard industrial classification code as compiled by the United States department of labor, or any combination of the business activities included in those groups, media receipts are in this state and attributable to this state only if the commercial domicile of the customer is in this state and the customer has a direct connection or relationship with the taxpayer pursuant to a contract under which the media receipts are derived. For media receipts from the sale of advertising, if the customer of that advertising is commercially domiciled in this state and receives some of the benefit of the sale of that advertising in this state, the media receipts from the advertising to that customer are included in the numerator of the apportionment factor in proportion to the extent that the customer receives the benefit of the advertising in this state. For purposes of this subsection, if the taxpayer is a broadcaster and if the customer receives some of the benefit of the advertising in this state, the media receipts for that sale of advertising from that customer shall be proportioned based on the ratio that the broadcaster's viewing or listening audience in this state bears to its total viewing or listening audience everywhere. As used in this subsection:

(a) "Media property" means motion pictures, television programs, internet programs and websites, other audiovisual works, and any other similar property embodying words, ideas, concepts, images, or sound without regard to the means or methods of distribution or the medium in which the property is embodied.

(b) "Media receipts" means receipts from the sale, license, broadcast, transmission, distribution, exhibition, or other use of media property and receipts from the sale of media services. Media receipts do not include receipts from the sale of media property that is a consumer product that is ultimately sold at retail.

(c) "Media services" means services in which the use of the media property is integral to the performance of those services.

(21) Terms used in subsections (13) through (20) have the same meaning as those terms defined in the streamlined sales and use tax agreement administered under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833.

(22) For purposes of this section, a borrower is considered located in this state if the borrower's billing address is in this state.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 13, Imd. Eff. Feb. 25, 2014



Section 206.667 Alternative to apportionment provisions of part; rebuttable presumption; filing of return.

Sec. 667.

(1) If the apportionment provisions of this part do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the state treasurer may require the following, with respect to all or a portion of the taxpayer's business activity, if reasonable:

(a) Separate accounting.

(b) The inclusion of 1 or more additional or alternative factors that will fairly represent the taxpayer's business activity in this state.

(c) The use of any other method to effectuate an equitable allocation and apportionment of the taxpayer's tax base.

(2) An alternate method may be used only if it is approved by the department.

(3) The apportionment provisions of this part shall be rebuttably presumed to fairly represent the business activity attributed to the taxpayer in this state, taken as a whole and without a separate examination of the specific elements of the tax base unless it can be demonstrated that the business activity attributed to the taxpayer in this state is out of all appropriate proportion to the actual business activity transacted in this state and leads to a grossly distorted result or would operate unconstitutionally to tax the extraterritorial activity of the taxpayer.

(4) The filing of a return or an amended return is not considered a petition for the purposes of subsection (1).

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 189, Eff. Jan. 1, 2012



Section 206.669 Receipts; sourcing.

Sec. 669.

All other receipts not otherwise sourced under this part shall be sourced based on where the benefit to the customer is received or, if where the benefit to the customer is received cannot be determined, to the customer's billing address.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012






281-1967-2-15 CHAPTER 15 (206.671...206.673)

Section 206.671 Tax credit; requirements; determination of disqualification; reduction percentage; compensation paid by professional employer organization to officers of client and employees of professional employer; unitary business group; definitions.

Sec. 671.

(1) The credit provided in this section shall be taken before any other credit under this part and is available to any taxpayer, other than those taxpayers subject to the tax imposed under chapter 12 or 13, with gross receipts that do not exceed $20,000,000.00 and with adjusted business income minus the loss adjustment that does not exceed $1,300,000.00 as adjusted annually for inflation using the Detroit consumer price index, and subject to the following:

(a) A corporation or unitary business group is disqualified if either of the following occurs for the respective tax year:

(i) Compensation and directors' fees of a shareholder or officer exceed $180,000.00.

(ii) The sum of the following amounts exceeds $180,000.00:

(A) Compensation and directors' fees of a shareholder.

(B) The product of the percentage of outstanding ownership or of outstanding stock owned by that shareholder multiplied by the difference between the following:

(I) The sum of business income and, to the extent deducted in determining federal taxable income, a carryback or a carryover of a net operating loss or capital loss.

(II) The loss adjustment.

(b) Subject to the reduction percentage determined under subsection (3), the credit determined under this subsection shall be reduced by the following percentages in the following circumstances:

(i) If compensation and directors' fees of a shareholder or officer are, or if the sum of the amounts in subdivision (a)(ii)(A) and (B) is, more than $160,000.00 but less than $165,000.00, the credit is reduced by 20%.

(ii) If compensation and directors' fees of a shareholder or officer are, or if the sum of the amounts in subdivision (a)(ii)(A) and (B) is, $165,000.00 or more but less than $170,000.00, the credit is reduced by 40%.

(iii) If compensation and directors' fees of a shareholder or officer are, or if the sum of the amounts in subdivision (a)(ii)(A) and (B) is, $170,000.00 or more but less than $175,000.00, the credit is reduced by 60%.

(iv) If compensation and directors' fees of a shareholder or officer are, or if the sum of the amounts in subdivision (a)(ii)(A) and (B) is, $175,000.00 or more but not in excess of $180,000.00, the credit is reduced by 80%.

(2) For the purposes of determining disqualification under subsection (1), both of the following apply:

(a) An active shareholder's share of business income shall not be attributed to another active shareholder.

(b) If the taxpayer is a unitary business group, the amount of all items paid or allocable by all persons included in the unitary business group to any 1 individual who is a shareholder or officer of a single person included in the unitary business group shall be combined.

(3) The reduction percentage is the greater of the following:

(a) The reduction percentage based on the compensation and directors' fees of the shareholder or officer with the greatest amount of compensation and directors' fees.

(b) The reduction percentage based on the sum of the amounts in subsection (1)(a)(ii)(A) and (B) for the shareholder or officer with the greatest sum of the amounts in subsection (1)(a)(ii)(A) and (B).

(4) A taxpayer that qualifies under subsection (1) is allowed a credit against the tax imposed under this part. The credit under this subsection is the amount by which the tax imposed under this part exceeds 1.8% of adjusted business income.

(5) If gross receipts exceed $19,000,000.00, the credit shall be reduced by a fraction, the numerator of which is the amount of gross receipts over $19,000,000.00 and the denominator of which is $1,000,000.00. The credit shall not exceed 100% of the tax liability imposed under this part.

(6) For a taxpayer that reports for a tax year less than 12 months, the amounts specified in this section for gross receipts, adjusted business income, and share of business income shall be multiplied by a fraction, the numerator of which is the number of months in the tax year and the denominator of which is 12.

(7) Compensation paid by a professional employer organization to the officers of the client and to employees of the professional employer organization who are assigned or leased to and perform services for the client shall be included in determining eligibility of the client under this section.

(8) A disqualifier or reduction under subsection (1) applies to a taxpayer that is a unitary business group if a disqualifier or reduction applies to any member of a unitary business group.

(9) As used in this section:

(a) "Active shareholder" means a shareholder who receives at least $10,000.00 in compensation, directors' fees, or dividends from the business, and who owns at least 5% of the outstanding stock or other ownership interest.

(b) "Adjusted business income" means business income as defined in section 603 with all of the following adjustments:

(i) Add compensation and directors' fees of active shareholders of a corporation.

(ii) Add, to the extent deducted in determining federal taxable income, a carryback or carryover of a net operating loss.

(iii) Add, to the extent deducted in determining federal taxable income, a carryback or carryover capital loss.

(iv) Add compensation and directors' fees of officers of a corporation.

(c) "Client" means an entity whose employment operations are managed by a professional employer organization.

(d) "Compensation" means all wages, salaries, fees, bonuses, commissions, and other payments made in the tax year on behalf of or for the benefit of employees, officers, or directors of the taxpayers. Compensation includes, but is not limited to, payments that are subject to or specifically exempt or excepted from withholding under sections 3401 to 3406 of the internal revenue code. Compensation also includes, on a cash or accrual basis consistent with the taxpayer's method of accounting for federal income tax purposes, payments to a pension, retirement, or profit sharing plan other than those payments attributable to unfunded accrued actuarial liabilities, and payments for insurance for which employees are the beneficiaries, including payments under health and welfare and noninsured benefit plans and payment of fees for the administration of health and welfare and noninsured benefit plans. Compensation does not include any of the following:

(i) Discounts on the price of the taxpayer's merchandise or services sold to the taxpayer's employees, officers, or directors that are not available to other customers.

(ii) Except as otherwise provided in this subdivision, payments to an independent contractor.

(iii) Payments to state and federal unemployment compensation funds.

(iv) The employer's portion of payments under the federal insurance contributions act, chapter 21 of subtitle C of the internal revenue code, 26 USC 3101 to 3128, the railroad retirement tax act, chapter 22 of subtitle C of the internal revenue code, 26 USC 3201 to 3233, and similar social insurance programs.

(v) Payments, including self-insurance payments, for worker's compensation insurance or federal employers' liability act insurance pursuant to 45 USC 51 to 60.

(e) "Detroit consumer price index" means the most comprehensive index of consumer prices available for the Detroit area from the United States department of labor, bureau of labor statistics.

(f) "Loss adjustment" means the amount by which adjusted business income was less than zero in any of the 5 tax years immediately preceding the tax year for which eligibility for the credit under this section is being determined. In determining the loss adjustment for a tax year, a corporation is not required to use more of the taxpayer's total negative adjusted business income than the amount needed to qualify the corporation for the credit under this section. A corporation shall not be considered to have used any portion of the taxpayer's negative adjusted business income amount unless the portion used is necessary to qualify for the credit under this section. A corporation shall not reuse a negative adjusted business income amount used as a loss adjustment in a previous tax year or use a negative adjusted business income amount from a year in which the corporation did not receive the credit under this section.

(g) "Officer" means an officer of a corporation including all of the following:

(i) The chairperson of the board.

(ii) The president, vice president, secretary, or treasurer of the corporation or board.

(iii) Persons performing similar duties and responsibilities to persons described in subparagraphs (i) and (ii), that include, at a minimum, major decision making.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 185, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 313, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 13, Imd. Eff. Feb. 25, 2014



Section 206.673 Tax credit under former 1975 PA 228, or 2007 PA 36, MCL 208.1101 to 208.1601, or MCL 208.1403; effect of failure to comply with terms of agreement or movement, sale, transfer, or disposal of property.

Sec. 673.

(1) A taxpayer that has claimed a credit under former 1975 PA 228 or under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, that included a provision that allowed for a reduction in the credit amount, a termination of the credit, or a percentage of the credit amount previously claimed added back to the tax liability of that taxpayer under that act if the taxpayer failed to comply with any terms of the agreement or other conditions of that credit or if the taxpayer sells or otherwise moves the property for which a credit was claimed fewer than 5 years after the year in which the credit was originally claimed under former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, shall have a percentage, or the entire amount, of the credit amount previously claimed under former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, added back to the taxpayer's tax liability under this act in the year that the taxpayer failed to satisfy or breached the conditions of that credit set forth under former 1975 PA 228 or the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(2) A taxpayer that has claimed a credit under section 35a of former 1975 PA 228 or under section 403 of the Michigan business tax act, 2007 PA 36, MCL 208.1403, for a tangible asset that the taxpayer has sold, transferred out of this state, or otherwise disposed of during the current tax year shall have an amount equal to the sum of the amounts calculated under subdivisions (a), (b), and (c) added back to the taxpayer's liability under this act for that same tax year:

(a) Calculate the gross proceeds or benefit derived from the sale or other disposition of tangible assets, other than mobile tangible assets, minus the gain, multiplied by the apportionment factor for the taxable year as prescribed in chapter 14, and plus the loss, multiplied by the apportionment factor for the taxable year as prescribed in chapter 14 from the sale or other disposition reflected in federal taxable income. This amount shall be multiplied by the rate at which the credit was used and to the extent the credit was used under either former 1975 PA 228 or section 403 of the Michigan business tax act, 2007 PA 36, MCL 208.1403, as applicable.

(b) Calculate the gross proceeds or benefit derived from the sale or other disposition of mobile tangible assets minus the gain and plus the loss from the sale or other disposition reflected in federal taxable income. This amount shall be multiplied by the apportionment factor for the tax year as prescribed in chapter 14. The resulting amount shall then be multiplied by the rate at which the credit was used and to the extent the credit was used under either former 1975 PA 228 or section 403 of the Michigan business tax act, 2007 PA 36, MCL 208.1403, as applicable.

(c) Calculate the federal basis used for determining gain or loss as of the date of the transfer of tangible assets, other than mobile tangible assets, from this state. This amount shall be multiplied by the rate at which the credit was used and to the extent the credit was used under either former 1975 PA 228 or section 403 of the Michigan business tax act, 2007 PA 36, MCL 208.1403, as applicable. For purposes of this subdivision, transfer means removal from this state of tangible assets, other than mobile tangible assets, by means other than sale or other disposition.

History: Add. 2011, Act 181, Eff. Jan. 1, 2012 ;-- Am. 2014, Act 16, Imd. Eff. Feb. 25, 2014






281-1967-2-16 CHAPTER 16 (206.680...206.699)

Section 206.680 Election to pay tax imposed by Michigan business tax act; duration; taxpayer as member of unitary business group; separate return; annual return; "certificated credit" defined.

Sec. 680.

(1) Notwithstanding any other provision of this part, except as otherwise provided in subsection (2) for a certificated credit under section 435 or 437 of the Michigan business tax act, 2007 PA 36, MCL 208.1435 and 208.1437, a taxpayer that has been approved to receive, has received, or has been assigned a certificated credit that has not been fully claimed or paid prior to January 1, 2012 may, for the taxpayer's first tax year ending after December 31, 2011 only, elect to file a return and pay the tax imposed by the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, in lieu of the tax imposed by this part. An election under this subsection shall continue for the period prescribed in section 500(1) of the Michigan business tax act, 2007 PA 36, MCL 208.1500.

(2) A taxpayer with a certificated credit under section 435 or 437 of the Michigan business tax act, 2007 PA 36, MCL 208.1435 and 208.1437, which certificated credit may be claimed in a tax year ending after December 31, 2011 may elect to pay the tax imposed by the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, in the tax year in which that certificated credit or any unused carryforward may be claimed in lieu of the tax imposed by this part.

(3) A taxpayer that is a member of a unitary business group and that has a certificated credit under sections 431 and 434(2) and (5) of the Michigan business tax act, 2007 PA 36, MCL 208.1431 and 208.1434, is not required to file a combined return as a unitary business group and may elect to file a separate return and pay the tax, if any, under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601.

(4) A taxpayer that elects to pay the tax imposed by the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, under this section is not required to file an annual return under this part.

(5) As used in this section, "certificated credit" means that term as defined in section 107 of the Michigan business tax act, 2007 PA 36, MCL 208.1107.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 70, Imd. Eff. Mar. 29, 2012



Section 206.681 Quarterly returns and estimated payments.

Sec. 681.

(1) Except as otherwise provided under this section, a taxpayer that reasonably expects liability for the tax year to exceed $800.00 shall file an estimated return and pay an estimated tax for each quarter of the taxpayer's tax year.

(2) For taxpayers on a calendar year basis, the quarterly returns and estimated payments shall be made by April 15, July 15, October 15, and January 15. Taxpayers not on a calendar year basis shall file quarterly returns and make estimated payments on the appropriate due date which in the taxpayer's fiscal year corresponds to the calendar year.

(3) Except as otherwise provided under this subsection, the estimated payment made with each quarterly return of each tax year shall be for the estimated tax base that is applicable to the taxpayer under chapter 11, 12, or 13 for the quarter or 25% of the estimated annual liability. The second, third, and fourth estimated payments in each tax year shall include adjustments, if necessary, to correct underpayments or overpayments from previous quarterly payments in the tax year to a revised estimate of the annual tax liability. For a taxpayer that calculates and pays estimated payments for federal income tax purposes pursuant to section 6655(e) of the internal revenue code, that taxpayer may use the same methodology as used to calculate the annualized income installment or the adjusted seasonal installment, whichever is used as the basis for the federal estimated payment, to calculate the estimated payments required each quarter under this section. The interest and penalty provided by this part shall not be assessed if any of the following occur:

(a) If the sum of the estimated payments equals at least 85% of the liability and the amount of each estimated payment reasonably approximates the tax liability incurred during the quarter for which the estimated payment was made.

(b) For the 2013 tax year and each subsequent tax year, if the preceding year's tax liability under this part was $20,000.00 or less and if the taxpayer submitted 4 equal installments the sum of which equals the immediately preceding tax year's tax liability.

(4) Each estimated return shall be made on a form prescribed by the department and shall include an estimate of the annual tax liability and other information required by the state treasurer. The form prescribed under this subsection may be combined with any other tax reporting form prescribed by the department.

(5) With respect to a taxpayer filing an estimated tax return for the taxpayer's first tax year of less than 12 months, the amounts paid with each return shall be proportional to the number of payments made in the first tax year. A taxpayer with a tax year of less than 4 months is not required to file an estimated tax return or remit estimated payments.

(6) Payments made under this section shall be a credit against the payment required with the annual tax return required in section 685.

(7) If the department considers it necessary to insure payment of the tax or to provide a more efficient administration of the tax, the department may require filing of the returns and payment of the tax for other than quarterly or annual periods.

(8) A taxpayer that elects under the internal revenue code to file an annual federal income tax return by March 1 in the year following the taxpayer's tax year and does not make a quarterly estimate or payment, or does not make a quarterly estimate or payment and files a tentative annual return with a tentative payment by January 15 in the year following the taxpayer's tax year and a final return by April 15 in the year following the taxpayer's tax year, has the same option in filing the estimated and annual returns required by this part.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 186, Eff. Jan. 1, 2012



Section 206.683 Payment for portion of tax year; computation; methods.

Sec. 683.

(1) If a taxpayer's tax year to which this part applies ends before December 31, 2012, then a taxpayer subject to this part may elect to compute the tax imposed by this part for the portion of that tax year to which this part applies in accordance with 1 of the following methods:

(a) The tax may be computed as if this part were effective on the first day of the taxpayer's annual accounting period and the amount computed shall be multiplied by a fraction, the numerator of which is the number of months in the taxpayer's first tax year and the denominator of which is the number of months in the taxpayer's annual accounting period.

(b) The tax may be computed by determining the corporate income tax base in the first tax year in accordance with an accounting method satisfactory to the department that reflects the actual corporate income tax base attributable to the period.

(2) The method chosen by the taxpayer under this section shall be the same as the method used by that same taxpayer when computing the tax imposed under the Michigan business tax act, 2007 PA 36, MCL 208.1101 to 208.1601, for the other portion of that same tax year.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 190, Eff. Jan. 1, 2012



Section 206.685 Annual or final return; filing; form and content; remittance of final liability; calculation; extension.

Sec. 685.

(1) An annual or final return shall be filed with the department in the form and content prescribed by the department by the last day of the fourth month after the end of the taxpayer's tax year. Any final liability shall be remitted by the annual due date of the taxpayer's annual or final return, excluding any extension of time to file the return as provided under subsections (2) and (3). A taxpayer, other than a taxpayer subject to the tax imposed under chapter 12 or 13, whose apportioned or allocated gross receipts are less than $350,000.00 does not need to file a return or pay the tax imposed under this part. The apportioned or allocated gross receipts of a flow-through entity shall be imputed to each of its members based upon the same percentage that each member's proportionate share of distributive income is to the total distributive income of the flow-through entity. A taxpayer whose tax liability under this part is less than or equal to $100.00 does not need to file a return or pay the tax imposed under this part.

(2) If a taxpayer has apportioned or allocated gross receipts for a tax year of less than 12 months, the threshold amount of $350,000.00 in subsection (1) shall be multiplied by a fraction, the numerator of which is the number of months in the tax year and the denominator of which is 12.

(3) The department, upon application of the taxpayer and for good cause shown, may extend the date for filing the annual return. Interest at the rate under section 23(2) of 1941 PA 122, MCL 205.23, shall be added to the amount of the tax unpaid for the period of the extension. The state treasurer shall require with the application payment of the estimated tax liability unpaid for the tax period covered by the extension.

(4) If a taxpayer is granted an extension of time within which to file the federal income tax return for any tax year, the filing of a copy of the request for extension together with a tentative return and payment of an estimated tax with the department by the due date provided in subsection (1) shall automatically extend the due date for the filing of an annual or final return under this part until the last day of the eighth month following the original due date of the return. Interest at the rate under section 23(2) of 1941 PA 122, MCL 205.23, shall be added to the amount of the tax unpaid for the period of the extension.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 184, Eff. Jan. 1, 2012



Section 206.687 Furnishing copy of return filed under internal revenue code; amended return.

Sec. 687.

(1) A taxpayer required to file a return under this part may be required to furnish a true and correct copy of any return or portion of any return filed under the provisions of the internal revenue code.

(2) A taxpayer shall file an amended return with the department showing any alteration in or modification of a federal income tax return that affects its tax base under this part. The amended return shall be filed within 120 days after the final determination by the internal revenue service.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.689 Information return of income paid to others.

Sec. 689.

At the request of the department, a taxpayer required by the internal revenue code to file or submit an information return of income paid to others shall, to the extent the information is applicable to residents of this state, at the same time file or submit the information in the form and content prescribed to the department.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.691 Filing of combined return by unitary business group.

Sec. 691.

(1) Except as otherwise provided under section 680(3), a unitary business group shall file a combined return that includes each United States person that is included in the unitary business group. Each United States person included in a unitary business group or included in a combined return shall be treated as a single person, and all transactions between those persons included in the unitary business group shall be eliminated from the corporate income tax base, the apportionment formulas, and for purposes of determining exemptions, credits, and the filing threshold under this part. If a United States person included in a unitary business group or included in a combined return is subject to the tax under chapter 12 or 13, any corporate income attributable to that person shall be eliminated from the corporate income tax base and any sales attributable to that person shall be eliminated from the apportionment formula under this part.

(2) A person that is part of an affiliated group may elect without the consent of the department to have all of the persons that are included in that affiliated group to be treated as a unitary business group. A taxpayer that elects to file as a unitary business group pursuant to this subsection shall compute its tax under this part in accordance with all other provisions of this part that apply to a unitary business group. The taxpayer shall make the election under this subsection on a form or in a format as prescribed by the department that is to be filed in a timely manner with the taxpayer's annual return. Each person included in the affiliated group is deemed to have agreed to be bound by the election made under this subsection and any renewal of that election and to have waived any objection to its inclusion in the affiliated group and treatment as a unitary business group. Each person that subsequently enters the affiliated group after the tax year for which the election is made is deemed to have consented to the application of and is bound by the election and to have waived any objection to its inclusion in the affiliated group and treatment as a unitary business group. An election made pursuant to this subsection is irrevocable and binding for and applicable to the tax year for which it is made and for the next 9 tax years. The election shall remain in effect for the time period in which the ownership requirements under this section are met irrespective of whether a federal consolidated group to which the unitary business group belongs discontinues the filing of a federal consolidated return or whether the common parent changes due to a reverse acquisition or acquisition by a related person. Upon the expiration of the election after it has been in effect for 10 tax years, an election may be renewed for another 10 tax years, without the consent of the department; provided however, that in the case of a nonrenewal a new election under this subsection is not permitted in any of the immediately following 3 tax years. The renewal shall be made on a form or in a format as prescribed by the department that is to be filed in a timely manner with the taxpayer's annual return after the completion of a 10-year period for which an election under this subsection was in place.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 70, Imd. Eff. Mar. 29, 2012 ;-- Am. 2013, Act 266, Imd. Eff. Dec. 30, 2013 ;-- Am. 2014, Act 14, Imd. Eff. Feb. 25, 2014



Section 206.693 Administration of tax; conflicting provisions; rules; forms; additional tax liability; statistics detailing distribution of tax receipts.

Sec. 693.

(1) The tax imposed by this part shall be administered by the department of treasury pursuant to 1941 PA 122, MCL 205.1 to 205.31, and this part. If a conflict exists between 1941 PA 122, MCL 205.1 to 205.31, and this part, the provisions of this part apply.

(2) The department may promulgate rules to implement this part pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(3) The department shall prescribe forms for use by taxpayers and may promulgate rules in conformity with this part for the maintenance by taxpayers of records, books, and accounts, and for the computation of the tax, the manner and time of changing or electing accounting methods and of exercising the various options contained in this part, the making of returns, and the ascertainment, assessment, and collection of the tax imposed under this part.

(4) The tax imposed by this part is in addition to all other taxes for which the taxpayer may be liable.

(5) The department shall prepare and publish statistics from the records kept to administer the tax imposed by this part that detail the distribution of tax receipts by type of business, legal form of organization, sources of tax base, timing of tax receipts, and types of deductions. The statistics shall not result in the disclosure of information regarding any specific taxpayer.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.695 Distribution of revenue to general fund.

Sec. 695.

The revenue collected under this part shall be distributed to the general fund.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.697 Appropriation; carrying forward unexpended funds.

Sec. 697.

There is appropriated to the department for the 2011-2012 state fiscal year the sum of $1,000,000.00 to begin implementing the requirements of this part. Any portion of this amount under this section that is not expended in the 2011-2012 state fiscal year shall not lapse to the general fund but shall be carried forward in a work project account that is in compliance with section 451a of the management and budget act, 1984 PA 431, MCL 18.1451a, for the following state fiscal year.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.699 Classification as disregarded entity for federal income tax purposes.

Sec. 699.

Notwithstanding any other provision of this act, a person that is a disregarded entity for federal income tax purposes under the internal revenue code shall be classified as a disregarded entity for purposes of parts 2 and 3 of this act.

History: Add. 2011, Act 309, Eff. Jan. 1, 2012









281-1967-3 PART 3 (206.701...206.713)

281-1967-3-17 CHAPTER 17 (206.701...206.713)

Section 206.701 Definitions.

Sec. 701.

As used in this part:

(a) "Casino" means that term as defined in section 110.

(b) "Casino licensee" means a person licensed to operate a casino under the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(c) "Eligible production company" means that term as defined under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455.

(d) "Flow-through entity" means an entity that for the applicable tax year is treated as an S corporation under section 1362(a) of the internal revenue code, a general partnership, a limited partnership, a limited liability partnership, or a limited liability company, that for the applicable tax year is not taxed as a corporation for federal income tax purposes. Flow-through entity does not include any entity disregarded under section 699.

(e) "Member" means a shareholder of an S corporation, a partner in a general partnership, a limited partnership, or a limited liability partnership, a member of a limited liability company, or a beneficiary of a trust, that is a flow-through entity.

(f) "Nonresident" means an individual who is not a resident of or domiciled in this state, a business entity that does not have its commercial domicile in this state, or a trust not organized in this state.

(g) "Partnership" means a taxpayer that is required to or has elected to file as a partnership for federal income tax purposes.

(h) "Publicly traded partnership" means that term as defined under section 7704 of the internal revenue code.

(i) "Race meeting licensee" and "track licensee" mean a person to whom a race meeting license or track license is issued pursuant to section 8 of the horse racing law of 1995, 1995 PA 279, MCL 431.308.

(j) "S corporation" means a corporation electing taxation under subchapter S of chapter 1 of subtitle A of the internal revenue code, sections 1361 to 1379 of the internal revenue code.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 194, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 311, Eff. Jan. 1, 2012



Section 206.703 Tax withholding; deduction; amount; computation; duties of employer; flow-through entity; casino licensee; racing licensee or track licensee; eligible production company; publicly traded partnership; agreement with community college; nonresident individual; exemption certificate; disbursement pursuant to qualified charitable gift annuity; receipt of exemption certificate from member other than nonresident individual; tax withheld by flow-through entity; revocation of election provided in subsection (16); election to file return and pay tax; exception from certain withholding requirements; conditions.

Sec. 703.

(1) A person who disburses pension or annuity payments, except as otherwise provided under this section, shall withhold a tax in an amount computed by applying the rate prescribed in section 51 on the taxable part of payments from an employer pension, annuity, profit-sharing, stock bonus, or other deferred compensation plan as well as from an individual retirement arrangement, an annuity, an endowment, or a life insurance contract issued by a life insurance company. Withholding shall be calculated on the taxable disbursement after deducting from the taxable portion the same proportion of the total amount of personal and dependency exemptions of the individual allowed under this act. Withholding is not required on any part of a distribution that is not expected to be includable in the recipient's gross income or that is deductible from adjusted gross income under section 30(1)(e) or (f).

(2) Every employer in this state required under the provisions of the internal revenue code to withhold a tax on the compensation of an individual, except as otherwise provided, shall deduct and withhold a tax in an amount computed by applying, except as provided by subsection (14), the rate prescribed in section 51 to the remainder of the compensation after deducting from compensation the same proportion of the total amount of personal and dependency exemptions of the individual allowed under this act that the period of time covered by the compensation is of 1 year. The department may prescribe withholding tables that may be used by employers to compute the amount of tax required to be withheld.

(3) Except as otherwise provided under this section, for tax years that begin before July 1, 2016, every flow-through entity in this state shall withhold a tax in an amount computed by applying the rate prescribed in section 51 to the distributive share of taxable income reasonably expected to accrue after allocation and apportionment under chapter 3 of each nonresident member who is an individual after deducting from that distributive income the same proportion of the total amount of personal and dependency exemptions of the individual allowed under this act. All of the taxes withheld under this section shall accrue to the state on April 15, July 15, and October 15 of the flow-through entity's tax year and January 15 of the following year, except a flow-through entity that is not on a calendar year basis shall substitute the appropriate due dates in the flow-through entity's fiscal year that correspond to those in a calendar year. Withholding for each period shall be equal to 1/4 of the total withholding calculated on the distributive share that is reasonably expected to accrue during the tax year of the flow-through entity.

(4) Except as otherwise provided under this section, for tax years that begin before July 1, 2016, every flow-through entity with business activity in this state that has more than $200,000.00 of business income reasonably expected to accrue in the tax year after allocation or apportionment shall withhold a tax in an amount computed by applying the rate prescribed in section 623 to the distributive share of the business income of each member that is a corporation or that is a flow-through entity. For purposes of calculating the $200,000.00 withholding threshold, the business income of a flow-through entity shall be apportioned to this state by multiplying the business income by the sales factor of the flow-through entity. The sales factor of the flow-through entity is a fraction, the numerator of which is the total sales of the flow-through entity in this state during the tax year and the denominator of which is the total sales of the flow-through entity everywhere during the tax year. As used in this subsection, "business income" means that term as defined in section 603(2). For a partnership or S corporation, business income includes payments and items of income and expense that are attributable to business activity of the partnership or S corporation and separately reported to the members. As used in this subsection, "sales" means that term as defined in section 609 and sales in this state is determined as provided in sections 665 and 669. All of the taxes withheld under this section shall accrue to the state on April 15, July 15, and October 15 of the flow-through entity's tax year and January 15 of the following year, except a flow-through entity that is not on a calendar year basis shall substitute the appropriate due dates in the flow-through entity's fiscal year that correspond to those in a calendar year. Withholding for each period shall be equal to 1/4 of the total withholding calculated on the distributive share of business income that is reasonably expected to accrue during the tax year of the flow-through entity.

(5) For tax years that begin before July 1, 2016, if a flow-through entity is subject to the withholding requirements of subsection (4), then a member of that flow-through entity that is itself a flow-through entity shall withhold a tax on the distributive share of business income as described in subsection (4) of each of its members. The department shall apply tax withheld by a flow-through entity on the distributive share of business income of a member flow-through entity to the withholding required of that member flow-through entity. All of the taxes withheld under this section shall accrue to the state on April 15, July 15, and October 15 of the flow-through entity's tax year and January 15 of the following year, except a flow-through entity that is not on a calendar year basis shall substitute the appropriate due dates in the flow-through entity's fiscal year that correspond to those in a calendar year. Withholding for each period shall be equal to 1/4 of the total withholding calculated on the distributive share of business income that is reasonably expected to accrue during the tax year of the flow-through entity.

(6) Every casino licensee shall withhold a tax in an amount computed by applying the rate prescribed in section 51 to the winnings of a nonresident reportable by the casino licensee under the internal revenue code.

(7) Every race meeting licensee or track licensee shall withhold a tax in an amount computed by applying the rate prescribed in section 51 to a payoff price on a winning ticket of a nonresident reportable by the race meeting licensee or track licensee under the internal revenue code that is the result of pari-mutuel wagering at a licensed race meeting.

(8) Every casino licensee or race meeting licensee or track licensee shall report winnings of a resident reportable by the casino licensee or race meeting licensee or track licensee under the internal revenue code to the department in the same manner and format as required under the internal revenue code.

(9) Every eligible production company shall, to the extent not withheld by a professional services corporation or professional employer organization, deduct and withhold a tax in an amount computed by applying the rate prescribed in section 51 to the remainder of the payments made to the professional services corporation or professional employer organization for the services of a performing artist or crew member after deducting from those payments the same proportion of the total amount of personal and dependency exemptions of the individuals allowed under this act.

(10) Every publicly traded partnership that has equity securities registered with the securities and exchange commission under section 12 of title I of the securities and exchange act of 1934, 15 USC 78l, shall not be subject to withholding.

(11) Except as otherwise provided under this subsection, all of the taxes withheld under this section shall accrue to the state on the last day of the month in which the taxes are withheld but shall be returned and paid to the department by the employer, eligible production company, casino licensee, or race meeting licensee or track licensee within 15 days after the end of any month or as provided in section 705. For an employer that has entered into an agreement with a community college pursuant to chapter 13 of the community college act of 1966, 1966 PA 331, MCL 389.161 to 389.166, a portion of the taxes withheld under this section that are attributable to each employee in a new job created pursuant to the agreement shall accrue to the community college on the last day of the month in which the taxes are withheld but shall be returned and paid to the community college by the employer within 15 days after the end of any month or as provided in section 705 for as long as the agreement remains in effect. For purposes of this act and 1941 PA 122, MCL 205.1 to 205.31, payments made by an employer to a community college under this subsection shall be considered income taxes paid to this state.

(12) A person required by this section to deduct and withhold taxes on income under this section holds the amount of tax withheld as a trustee for this state and is liable for the payment of the tax to this state or, if applicable, to the community college and is not liable to any individual for the amount of the payment.

(13) An employer in this state is not required to deduct and withhold a tax on the compensation paid to a nonresident individual employee, who, under section 256, may claim a tax credit equal to or in excess of the tax estimated to be due for the tax year or is exempted from liability for the tax imposed by this act. In each tax year, the nonresident individual shall furnish to the employer, on a form approved by the department, a verified statement of nonresidence.

(14) A person required to withhold a tax under this act, by the fifteenth day of the following month, shall provide the department with a copy of any exemption certificate on which a person with income subject to withholding under subsection (6) or (7) claims more than 9 personal or dependency exemptions, claims a status that exempts the person subject to withholding under subsection (6) or (7) from withholding under this section.

(15) A person who disburses annuity payments pursuant to the terms of a qualified charitable gift annuity is not required to deduct and withhold a tax on those payments as prescribed under subsection (1). As used in this subsection, "qualified charitable gift annuity" means an annuity described under section 501(m)(5) of the internal revenue code and issued by an organization exempt under section 501(c)(3) of the internal revenue code.

(16) Notwithstanding the requirements of subsections (4) and (5), if a flow-through entity receives an exemption certificate from a member other than a nonresident individual, the flow-through entity shall not withhold a tax on the distributive share of the business income of that member if all of the following conditions are met:

(a) The exemption certificate is completed by the member in the form and manner prescribed by the department and certifies that the member will do all of the following:

(i) File the returns required under this act.

(ii) Pay or withhold the tax required under this act on the distributive share of the business income received from any flow-through entity in which the member has an ownership or beneficial interest, directly or indirectly through 1 or more other flow-through entities.

(iii) Submit to the taxing jurisdiction of this state for purposes of collection of the tax under this act together with related interest and penalties under 1941 PA 122, MCL 205.1 to 205.31, imposed on the member with respect to the distributive share of the business income of that member.

(b) The department may require the member to file the exemption certificate with the department and provide a copy to the flow-through entity.

(c) The department may require a flow-through entity that receives an exemption certificate to attach a copy of the exemption certificate to the annual reconciliation return as required by section 711. A flow-through entity that is entirely exempt from the withholding requirements of subsection (4) or (5) by this subsection may be required to furnish a copy of the exemption certificate in another manner prescribed by the department.

(d) A copy of the exemption certificate shall be retained by the member and flow-through entity and made available to the department upon request. Any copy of the exemption certificate shall be maintained in a format and for the period required by 1941 PA 122, MCL 205.1 to 205.31.

(17) The department may revoke the election provided for in subsection (16) if it determines that the member or a flow-through entity is not abiding by the terms of the exemption certificate or the requirements of subsection (16). If the department does revoke the election option under subsection (16), the department shall notify the affected flow-through entity that withholding is required on the member under subsection (4) or (5), beginning 60 days after notice of revocation is received.

(18) Notwithstanding the requirements of subsections (4) and (5), a flow-through entity is not required to withhold in accordance with this section for a member that voluntarily elects to file a return and pay the tax imposed by the Michigan business tax act under section 680 or section 500 of the Michigan business tax act, 2007 PA 36, MCL 208.1500.

(19) Notwithstanding the withholding requirements of subsection (3), (4), or (5), a flow-through entity is not required to comply with those withholding requirements to the extent that the withholding would violate any of the following:

(a) Housing assistance payment programs distribution restrictions under 24 CFR part 880, 881, 883, or 891.

(b) Rural housing service return on investment restrictions under 7 CFR 3560.68 or 3560.305.

(c) Articles of incorporation or other document of organization adopted pursuant to section 83 or 93 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1483 and 125.1493.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 188, Eff. Jan. 1, 2012 ;-- Am. 2012, Act 217, Imd. Eff. June 28, 2012 ;-- Am. 2013, Act 15, Eff. Apr. 16, 2013 ;-- Am. 2014, Act 295, Imd. Eff. Sept. 30, 2014 ;-- Am. 2016, Act 158, Eff. July 1, 2016



Section 206.705 Payment at other than monthly periods or deposit in separate bank account; grounds.

Sec. 705.

All provisions relating to the administration, collection, and enforcement of this act and 1941 PA 122, MCL 205.1 to 205.31, apply to all persons required to withhold taxes and to the taxes required to be withheld under this part. If the department has reasonable grounds to believe that a person required to withhold taxes under this part will not pay taxes withheld to this state or, if applicable, to the community college, as prescribed by this part, or to provide a more efficient administration, the department may require that person to make the return and pay to the department or, if applicable, to the community college, the tax deducted and withheld at other than monthly periods, or from time to time, or require that person to deposit the tax in a bank approved by the department in a separate account, in trust for the department or, if applicable, the community college, and payable to the department or the community college, and to keep the amount of the taxes in the account until payment over to the department or the community college.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 192, Eff. Jan. 1, 2012



Section 206.707 Filing 1099-MISC; failure to comply with filing requirement; penalty; filing with city.

Sec. 707.

(1) A person required under the internal revenue code to file a form 1099-MISC for a tax year shall file a copy of that form 1099-MISC with the department on or before January 31 each year or on or before the day required for filing form 1099-MISC under the internal revenue code, whichever is later.

(2) A person who fails to comply with subsection (1) is liable to the department for a penalty of $50.00 for each form 1099-MISC the taxpayer fails to file.

(3) A person required to file a form 1099-MISC under this section shall also file a copy of the form 1099-MISC with the city reported as the payee's address on the form 1099-MISC if that city imposes a city income tax pursuant to the city income tax act, 1964 PA 284, MCL 141.501 to 141.787.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.709 Federal or state employer; return by officer of employer having control of payment of compensation.

Sec. 709.

If the employer is the United States or this state, or any political subdivision of the United States or this state, or any agency or instrumentality of any of the foregoing, the return of the amount deducted and withheld upon compensation may be made by any officer of the employer having control of the payment of the compensation or an officer appropriately designated for that purpose.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012



Section 206.711 Income other than distributive share from flow-through entity; tax withholding and deduction; duplicate statement; annual reconciliation return; agreement with community college; filing revised information; failure or refusal to furnish information.

Sec. 711.

(1) Every person required by this part to deduct and withhold taxes for a tax year on income other than distributive share of income from a flow-through entity shall furnish to the person who received the income a statement in duplicate on or before January 31 of the succeeding year of the total income paid during the tax year and the amount deducted or withheld. However, if employment is terminated before the close of a calendar year by a person that goes out of business or permanently ceases to exist, then the statement required by this subsection shall be issued within 30 days after the last compensation, winnings, or payoff of a winning ticket is paid. A duplicate of a statement made pursuant to this section and an annual reconciliation return, MI-W3, shall be filed with the department by February 28 of the succeeding year except that a person that goes out of business or permanently ceases to exist shall file the statement and the annual reconciliation return within 30 days after going out of business or permanently ceasing to exist. For tax years that begin before July 1, 2016, a flow-through entity that was required to withhold taxes on distributive shares of business income shall file an annual reconciliation return with the department no later than the last day of the second month following the end of the flow-through entity's federal tax year. The department may require a flow-through entity to file an annual business income information return with the department on the due date, including extensions, of its annual federal information return.

(2) Every person required by this part to deduct or withhold taxes shall make a return or report in form and content and at times as prescribed by the department. An employer that has entered into an agreement with a community college pursuant to chapter 13 of the community college act of 1966, 1966 PA 331, MCL 389.161 to 389.166, and is required to deduct or withhold taxes from compensation and make payments to a community college pursuant to the agreement for a portion of those taxes withheld shall, for as long as the agreement remains in effect, delineate in the return or report required under this subsection between the amount deducted or withheld and paid to the state and that amount paid to a community college.

(3) Every person who receives income subject to withholding under this part shall furnish to the person required by this part to deduct and withhold taxes information required to make an accurate withholding. A person who receives income subject to withholding under this part shall file with the person required by this part to deduct and withhold taxes revised information within 10 days after a decrease in the number of exemptions or a change in status from a nonresident to a resident. The person who receives income subject to withholding under this part may file revised information when the number of exemptions increases or when a change in status occurs from that of a resident of this state to a nonresident of this state. Revised information shall not be given retroactive effect for withholding purposes. A person required by this part to deduct and withhold taxes shall rely on this information for withholding purposes unless directed by the department to withhold on some other basis. If a person who receives income subject to withholding under this part fails or refuses to furnish information, the person required by this part to deduct and withhold taxes shall withhold at the full rate of tax from the person's income subject to withholding under this part.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 193, Eff. Jan. 1, 2012 ;-- Am. 2016, Act 158, Eff. July 1, 2016



Section 206.713 Report on operation and effectiveness of new jobs training programs and corresponding withholding requirements; contents.

Sec. 713.

By July 1 of each year, based on the information received from each community college district pursuant to section 163 of the community college act of 1966, 1966 PA 331, MCL 389.163, the department shall submit to the governor, the clerk of the house of representatives, the secretary of the senate, the chairperson of each standing committee that has jurisdiction over economic development issues, the chairperson of each legislative budget subcommittee that has jurisdiction over economic development issues, and the president of the Michigan strategic fund an annual report concerning the operation and effectiveness of the new jobs training programs and the corresponding withholding requirements under this chapter. The report shall include all of the following:

(a) The number of community colleges participating in the new jobs training program and the names of those colleges.

(b) The number of employers that have entered into agreements with community colleges pursuant to the new jobs training program and the names of those employers organized by major industry group under the standard industrial classification code as compiled by the United States department of labor.

(c) The total amount of money from a new jobs credit from withholding each employer described in subdivision (b) has remitted to the community college district.

(d) The total amount of new jobs training revenue bonds each community college district has authorized, issued, or sold.

(e) The total amount of each community college district's debt related to agreements at the end of the calendar year.

(f) The number of degrees or certificates awarded to program participants in the calendar year.

(g) The number of individuals who entered a program at each community college district in the calendar year; who completed the program in the calendar year; and who were enrolled in a program at the end of the calendar year.

(h) The number of individuals who completed a program and were hired by an employer described in subdivision (b) to fill new jobs.

History: Add. 2011, Act 38, Eff. Jan. 1, 2012












Act 513 of 2006 INDIVIDUAL OR FAMILY DEVELOPMENT ACCOUNT PROGRAM ACT (206.901 - 206.911)

Section 206.901 Short title.

Sec. 1.

This act shall be known and may be cited as the "individual or family development account program act".

History: 2006, Act 513, Eff. Jan. 1, 2007



Section 206.902 Definitions.

Sec. 2.

As used in this act:

(a) "Account holder" means a person who is the owner of an individual or family development account or the family if the account is a family account.

(b) "Agency" means the Michigan state housing development authority of the department of energy, labor, and economic growth.

(c) "Contributor" means a person that makes a contribution to an individual or family development account reserve fund and is not an account holder.

(d) "Department" means the department of energy, labor, and economic growth.

(e) "Education expenses" means tuition and fees required for the enrollment or attendance of a student at an eligible educational institution, and expenses for fees, books, supplies, and equipment required for courses of instruction at an eligible educational institution.

(f) "Eligible educational institution" means any of the following:

(i) A college, university, community college, or junior college described in section 4, 5, or 6 of article VIII of the state constitution of 1963 or established under section 7 of article VIII of the state constitution of 1963.

(ii) An independent nonprofit college or university located in this state.

(iii) A state-licensed vocational or technical education program.

(iv) A state-licensed proprietary school.

(g) "Federal poverty level" means the poverty guidelines published annually in the federal register by the United States department of health and human services under its authority to revise the poverty line under section 673(2) of subtitle B of title VI of the omnibus budget reconciliation act of 1981, Public Law 97-35, 42 USC 9902.

(h) "Fiduciary organization" or "organization" means a charitable organization exempt from taxation under section 501(c)(3) of the internal revenue code that is approved by the agency to manage a reserve fund. A fiduciary organization may also be a program site.

(i) "Financial institution" means a state chartered bank, state chartered savings bank, savings and loan association, credit union, or trust company; or a national banking association or federal savings and loan association or credit union.

(j) "Financial literacy" means personal financial planning and education.

(k) "Individual or family development account" or "account" means an account established under section 4.

(l) "Individual or family development account reserve fund" or "reserve fund" means an account established and managed by a fiduciary organization housed at a financial institution. The reserve fund holds money that will be used to match participant savings based on a participant savings plan agreement.

(m) "Program" means the individual or family development account program established in section 3.

(n) "Program site" means a charitable organization exempt from taxation under section 501(c)(3) or 501(c)(14) of the internal revenue code that is approved by the agency to implement the individual or family development account program.

(o) "Qualified home improvement" means the purchase and installation of any qualified energy star product intended for residential or noncommercial use that meets or exceeds the applicable energy star energy efficiency guidelines developed by the United States environmental protection agency and the United States department of energy, including, but not limited to, windows, doors, insulation, high efficiency heating and cooling equipment, and any appliances such as dishwashers, clothes washers, and refrigerators.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.903 Individual or family development account; establishment; purpose; policies and procedures; approving and reviewing qualifications of fiduciary organizations and program sites; factors; implementation of programs.

Sec. 3.

(1) The individual or family development account program is established within the agency. The program shall provide eligible individuals and families with an opportunity to establish accounts to be used for education, first-time purchase of a primary residence, qualified home improvements, or business capitalization as provided in section 4.

(2) The agency, in consultation with the department, shall establish policies and procedures for the program taking into consideration the policies and procedures adopted by the department of human services to implement the individual development account program under section 57k of the social welfare act, 1939 PA 280, MCL 400.57k. Except as otherwise provided under this subsection, the agency shall be responsible for approving fiduciary organizations and program sites and for all activities related to the program. The department shall be responsible for approving all activities related to these programs that relate solely to accounts to be used for education or business capitalization as provided in section 4.

(3) In reviewing the qualifications of fiduciary organizations and program sites, the agency shall consider all of the following factors:

(a) The not-for-profit status of the organization.

(b) The fiscal accountability of the organization.

(c) The ability of the organization to provide or raise money for matching contributions.

(d) The significance and quality of proposed auxiliary services to support the goals of the program.

(e) The availability of a financial literacy program for account holders.

(f) The ability to maintain and manage necessary program data for tracking account holders and participants in the program and for development of reports as required under section 9.

(4) The agency shall select fiduciary organizations to provide technical assistance and support to program sites and oversee program sites' reserve accounts on a not-for-profit basis. In reviewing the qualifications of fiduciary organizations, the agency shall consider the ability of the fiduciary organizations to do all of the following:

(a) Administer 1 or more reserve funds to provide matching funds for account holders according to participant savings plan agreements.

(b) Administer any money appropriated by this state for the purposes of this act.

(c) Collaborate with program sites on a regional basis.

(d) Provide technical assistance and support to program sites to assist them to effectively administer programs.

(e) Work in conjunction with approved program sites to hold, manage, and disburse matching funds for accounts as provided in section 5.

(f) Maintain and manage necessary program data for tracking account holders and participants in the program and for development reports as required under section 9.

(5) The agency shall select program sites to administer the accounts under the oversight of a fiduciary on a not-for-profit basis. In reviewing the qualifications of program sites, the agency shall consider the ability of the program site to do all of the following:

(a) Develop and implement participant savings plan agreements to be used with account holders that include at least all of the following:

(i) The purpose for which the account holder's account is established.

(ii) The schedule of deposits that the account holder will make to the account.

(iii) The agreed-upon amount of matching funds and the projected date when those matching funds will be provided.

(iv) A plan to provide financial literacy; homeownership training; education, career, or business planning assistance, if appropriate; and any other services designed to increase the independence of the account holder or the account holder's family through the achievement of the designated purpose of the account.

(b) Develop a partnership with all account holders with whom the program site has a participant savings plan agreement to assist the account holder to effectively make financial decisions relating to the use of the funds available through the account and to offer support services to maximize the opportunities provided by the individual or family development account program.

(6) The agency shall work cooperatively with financial institutions, fiduciary organizations, program sites, and the department to implement the programs under this act.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.904 Eligibility; approval or rejection of applicant by program site; limitation on number of accounts; duties of individual; establishment of account; purposes; signatures for withdrawals.

Sec. 4.

(1) An individual or family whose household income is less than or equal to 200% of the federal poverty level for an individual or for that family's family size may apply to a program site to establish an individual or family development account.

(2) A program site may approve applications to the extent that the program site has matching funds available to meet matching commitments in participant savings plan agreements.

(3) A program site may reject an application made under subsection (1) if approving the application would result in the establishment of an individual or family development account by 1 or more of the members of a family that has established an individual or family development account for the same person for the same purpose.

(4) A household shall not have more than 1 account for the same purpose if that purpose is a first-time purchase of a primary residence or start-up capitalization of a business.

(5) If the program site approves the individual's or the family's application to establish an individual or family development account, the individual shall do all of the following:

(a) Establish the individual or family development account with a financial institution.

(b) Enter into a participant savings plan agreement with a program site.

(c) Declare, with the approval of the program site, the purpose for which the account is established.

(d) Any other criteria required by the program site.

(6) An account may be established only to pay qualified expenses as provided in subsection (7).

(7) An account shall be established for 1 or more of the following purposes:

(a) To pay educational expenses for the individual account holder who will be 17 years of age or older when the funds in the account will be used if the account is an account for educational purposes.

(b) For the first-time purchase of a primary residence by the individual account holder if the account is an account for the purchase of a primary residence.

(c) For start-up capitalization of a business for the individual account holder who is 18 years of age or older if the account is an account for capitalization of a business based on a business plan approved by the program site.

(d) For qualified home improvements.

(8) An account established under this section shall be an account that requires 2 signatures for withdrawals. The 2 required signatures shall be those of the account holder and an administrator of the program site with which the account holder has a participant savings plan agreement.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.905 Participant savings plan agreement; matching funds; distributions; manner.

Sec. 5.

(1) A program site shall enter into a participant savings plan agreement with each account holder who is approved to establish an individual or family development account.

(2) Upon request from a program site, the fiduciary organization shall provide matching funds for contributions to an account by an account holder according to a participant savings plan agreement. Only the fiduciary organization shall expend funds to provide matching funds or for account holder support services.

(3) Matching fund distributions shall be made on behalf of an account holder according to participant savings plan agreements at the same time that an account holder withdraws money to pay qualified expenses. Matching distributions shall be at least a match of $1.00 for every $1.00 withdrawn from an account by an account holder to pay expenses for a purpose described in section 4(7) or for a purpose approved by the agency.

(4) Matching distributions under this section shall be made by check to the order of the account holder and the entity the account holder is paying.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.906 Withdrawal matched by program site; contingent beneficiary; financial institution not responsible for verification.

Sec. 6.

(1) Money withdrawn during a calendar year from an individual or family development account by an account holder for a purpose under section 4 shall be matched by the program site as provided in the participant savings plan agreement between the account holder and the program site.

(2) An account holder shall name at least 1 contingent beneficiary at the time the account is established and may change beneficiaries at any time. If an account holder dies, the account shall be transferred to a contingent beneficiary. If the named beneficiary is deceased or otherwise cannot accept the transfer, the money shall be transferred to the estate of the beneficiary.

(3) A financial institution is not responsible for verifying whether or not withdrawals from accounts held at that financial institution are made in accordance with and for a purpose allowed under section 4.

History: 2006, Act 513, Eff. Jan. 1, 2007



Section 206.907, 206.908 Repealed. 2011, Act 38, Eff. Jan. 1, 2012.



Section 206.909 Administration of individual or family development account program by fiduciary organization; report.

Sec. 9.

(1) A fiduciary organization selected to administer an individual or family development account program under this act shall file with the agency an annual report of the fiduciary organization’s individual development account program activity related to accounts established for the first-time purchase of a primary residence or for qualified home improvements. The report shall be filed no later than September 30 each year. The report shall include, but is not limited to, all of the following:

(a) The number of individual development accounts established for the first-time purchase of a primary residence and for qualified home improvements and administered by the fiduciary organization.

(b) The amount of deposits and matching deposits for each account.

(c) The purpose of each account.

(d) The number of withdrawals made.

(e) The number of terminated accounts and the reasons for termination.

(f) Any other information the agency may require for the purpose of making a return on investment analysis.

(2) A fiduciary organization selected to administer an individual or family development account program under this act shall file with the department an annual report of the fiduciary organization’s individual development account program activity related to accounts established either for educational purposes or capitalization of a business. The report shall be filed no later than September 30 each year. The report shall include, but is not limited to, all of the following:

(a) The number of individual development accounts established either for educational purposes or capitalization of a business and administered by the fiduciary organization.

(b) The amount of deposits and matching deposits for each account.

(c) The purpose of each account.

(d) The number of withdrawals made.

(e) The number of terminated accounts and the reasons for termination.

(f) Any other information the department may require for the purpose of making a return on investment analysis.

(3) Not later than December 31 of each year, the agency and the department shall jointly file with the clerk of the house of representatives and the secretary of the senate a report that includes all of the information under subsections (1) and (2) and copies of any changes in policies or procedures used to administer this act that occurred during the year.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.910 Rules.

Sec. 10.

The Michigan state housing development authority and the department, in consultation with one another, may promulgate rules as needed to implement their respective responsibilities under this act under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2006, Act 513, Eff. Jan. 1, 2007 ;-- Am. 2008, Act 450, Imd. Eff. Jan. 9, 2009



Section 206.911 Effective date.

Sec. 11.

This act takes effect January 1, 2007.

History: 2006, Act 513, Eff. Jan. 1, 2007






Act 347 of 2010 GIRL SCOUTS OF MICHIGAN FUND ACT (206.921 - 206.926)

Section 206.921 Short title.

Sec. 1.

This act shall be known and may be cited as the "girl scouts of Michigan fund act".

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010



Section 206.922 Definitions.

Sec. 2.

As used in this act:

(a) "Department" means the department of treasury.

(b) "Fund" means the girl scouts of Michigan fund created in section 3.

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010



Section 206.923 Girl scouts of Michigan fund; creation; purpose; amounts credited to fund; investment.

Sec. 3.

(1) The girl scouts of Michigan fund is created in the department to provide funds for donation to any girl scout organization located in this state to prepare young people to make ethical and moral choices over their lifetimes by instilling in them the values of the scout oath and law.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435.

(3) The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and other appropriations, money, or other things of value received by the fund.

(4) The state treasurer shall direct the investment of the fund.

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010



Section 206.924 Expenditures; availability of gift or donation for distribution.

Sec. 4.

(1) The money, interest, and earnings of the fund shall be expended solely for the purposes described in this act.

(2) Money granted or received as a gift or donation to the fund is available for distribution upon appropriation to each county from which a contribution, gift, or donation was received.

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010



Section 206.925 Matching funds.

Sec. 5.

Money from the fund may be used as matching funds for a federal grant if those funds are to be used for the purposes described under section 3.

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010



Section 206.926 Appropriation; money remaining in fund.

Sec. 6.

The money in the fund that is available for distribution shall be appropriated each year. Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2010, Act 347, Imd. Eff. Dec. 21, 2010






Act 89 of 2013 ALS OF MICHIGAN ("LOU GEHRIG'S DISEASE") FUND ACT (206.931 - 206.935)

Section 206.931 Short title.

Sec. 1.

This act shall be known and may be cited as the "ALS of Michigan ("Lou Gehrig's disease") fund act".

History: 2013, Act 89, Imd. Eff. June 28, 2013



Section 206.932 Definitions.

Sec. 2.

As used in this act:

(a) "ALS" means amyotrophic lateral sclerosis.

(b) "Department" means the department of treasury.

(c) "Fund" means the ALS of Michigan ("Lou Gehrig's disease") fund created in section 3.

History: 2013, Act 89, Imd. Eff. June 28, 2013



Section 206.933 ALS of Michigan ("Lou Gehrig's disease") fund; creation; credit of amounts to fund; interest and earnings; appropriation, money, and things of value; investment.

Sec. 3.

(1) The ALS of Michigan ("Lou Gehrig's disease") fund is created in the department to provide funds for donation to ALS of Michigan to support research to find a cure for ALS to provide much needed services to patients and their families through a variety of programs, and to support ALS clinics in this state that provide a multidisciplinary approach to caring for people with ALS.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435.

(3) The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and other appropriations, money, or other things of value received by the fund.

(4) The state treasurer shall direct the investment of the fund.

History: 2013, Act 89, Imd. Eff. June 28, 2013



Section 206.934 Expenditure; availability of money for distribution.

Sec. 4.

(1) The money, interest, and earnings of the fund shall be expended solely for the purposes described in this act.

(2) Money granted or received as a gift or donation to the fund is available for distribution upon appropriation to each county from which a contribution, gift, or donation was received.

History: 2013, Act 89, Imd. Eff. June 28, 2013



Section 206.935 Appropriation; money remaining in fund at close of year.

Sec. 5.

The money in the fund that is available for distribution shall be appropriated each year. Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2013, Act 89, Imd. Eff. June 28, 2013






Act 155 of 2012 SPECIAL OLYMPICS MICHIGAN FUND ACT (206.941 - 206.949)

Section 206.941 Short title.

Sec. 1.

This act shall be known and may be cited as the "special Olympics Michigan fund act".

History: 2012, Act 155, Imd. Eff. June 5, 2012



Section 206.943 Definitions.

Sec. 3.

As used in this act:

(a) "Department" means the department of treasury.

(b) "Fund" means the special Olympics Michigan fund created in section 5.

History: 2012, Act 155, Imd. Eff. June 5, 2012



Section 206.945 Special Olympics Michigan fund; creation; purpose; administration; credit and deposit of amounts; investment.

Sec. 5.

(1) The special Olympics Michigan fund is created in the department to provide funds for donation to the special Olympics Michigan. The department shall be the administrator of the fund for auditing purposes.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, and money from any other source for deposit into the fund.

(3) The state treasurer shall direct the investment of the fund. The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and money from any other source.

(4) Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2012, Act 155, Imd. Eff. June 5, 2012



Section 206.947 Expenditures; limitation.

Sec. 7.

The money, interest, and earnings of the fund shall be expended solely for donation to special Olympics Michigan.

History: 2012, Act 155, Imd. Eff. June 5, 2012



Section 206.949 Appropriation.

Sec. 9.

The money in the fund that is available for distribution shall be appropriated each year. Money granted or received as a gift or donation to the fund is available for distribution upon appropriation.

History: 2012, Act 155, Imd. Eff. June 5, 2012






Act 88 of 2013 MICHIGAN ALZHEIMER'S ASSOCIATION FUND ACT (206.961 - 206.969)

Section 206.961 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan Alzheimer's association fund act".

History: 2013, Act 88, Imd. Eff. June 28, 2013



Section 206.963 Definitions.

Sec. 3.

As used in this act:

(a) "Department" means the department of treasury.

(b) "Fund" means the Michigan Alzheimer's association fund created in section 5.

History: 2013, Act 88, Imd. Eff. June 28, 2013



Section 206.965 Michigan Alzheimer's association fund; creation; administrator; deposit of amounts; investment; interest and earnings; money in fund at close of fiscal year.

Sec. 5.

(1) The Michigan Alzheimer's association fund is created in the department to provide funds to benefit the programs and services for unpaid caregivers of individuals with Alzheimer's disease provided by the greater Michigan chapter and the Michigan Great Lakes chapter of the Alzheimer's association. The department shall be the administrator of the fund for auditing purposes.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, and money from any other source for deposit into the fund.

(3) The state treasurer shall direct the investment of the fund. The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and money from any other source.

(4) Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2013, Act 88, Imd. Eff. June 28, 2013



Section 206.967 Expenditure.

Sec. 7.

The money, interest, and earnings of the fund shall be expended solely for donation to the greater Michigan chapter of the Alzheimer's association for distribution to the greater Michigan and Michigan Great Lakes chapters of the Alzheimer's association.

History: 2013, Act 88, Imd. Eff. June 28, 2013



Section 206.969 Availability of money for distribution.

Sec. 9.

The money in the fund that is available for distribution shall be appropriated each year. Money granted or received as a gift or donation to the fund is available for distribution upon appropriation.

History: 2013, Act 88, Imd. Eff. June 28, 2013






Act 160 of 2015 MICHIGAN ACHIEVING A BETTER LIFE EXPERIENCE (ABLE) PROGRAM ACT (206.981 - 206.997)

Section 206.981 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan achieving a better life experience (ABLE) program act".

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.982 Definitions.

Sec. 2.

As used in this act:

(a) "ABLE" means achieving a better life experience.

(b) "ABLE savings account" or "account" means an account established under this act.

(c) "Account owner" means an individual who is a resident of this state, or a resident of a contracting state, and who enters into a Michigan ABLE savings program agreement and establishes an ABLE savings account. The account owner shall be the designated beneficiary of the account unless the designated beneficiary is a minor or lacks capacity to enter into an agreement, in which case a designated representative may open an account on behalf of the minor or incapacitated individual and serve as the account owner.

(d) "Contracting state" means a state without a qualified ABLE program that has entered into a contract with this state to provide its residents access to the Michigan ABLE program.

(e) "Department" means the department of treasury.

(f) "Designated beneficiary" means an eligible individual designated as the individual whose qualified disability expenses are expected to be paid from the account. The designated beneficiary must be an eligible individual at the time the account is established. The designated beneficiary shall be the account owner unless he or she is a minor or lacks capacity to enter into an agreement. The account owner may change the designated beneficiary as provided in this act.

(g) "Designated representative" means an individual who is authorized to act on behalf of the designated beneficiary if the designated beneficiary is a minor or has a guardian, conservator, or other fiduciary who has been appointed for purposes of managing that designated beneficiary's financial affairs.

(h) "Disability certification" means that term as defined in section 529A of the internal revenue code.

(i) "Eligible individual" means that term as defined in section 529A of the internal revenue code.

(j) "Internal revenue code" means the United States internal revenue code of 1986 in effect on January 1, 2015 or at the option of the taxpayer, in effect for the current year.

(k) "Management contract" means the contract executed between the treasurer and a program manager.

(l) "Member of the family" means a family member as defined in section 529A of the internal revenue code.

(m) "Michigan ABLE savings program agreement" means the agreement between the program and an account owner that establishes an ABLE savings account.

(n) "Program" means the Michigan ABLE savings program established pursuant to this act.

(o) "Program manager" means 1 or more entities selected by the treasurer to act as a manager of the program.

(p) "Qualified disability expenses" means that term as defined in section 529A of the internal revenue code.

(q) "Qualified withdrawal" means a distribution that is not subject to a penalty or an excise tax under section 529A of the internal revenue code or taxation under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.713, and that meets any of the following:

(i) A withdrawal from an account to pay the qualified disability expenses of the designated beneficiary incurred after the account is established.

(ii) A withdrawal made as the result of the death or disability of the designated beneficiary of an account.

(iii) A transfer of funds due to the termination of the management contract as provided in section 5.

(iv) A transfer of funds as provided in section 8.

(r) "Savings plan" or "plan" means a plan that provides different investment strategies and allows account distributions for qualified disability expenses.

(s) "Treasurer" means the state treasurer.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.983 Michigan ABLE savings program; establishment; program manager; purposes, powers, and duties of state treasurer or designee; selection of program managers; proposals; factors; duties of treasurer and program manager; contract.

Sec. 3.

(1) The Michigan ABLE savings program is established in the department of treasury. The program shall consist of more than 1 program manager and shall provide multiple savings plans.

(2) The treasurer shall solicit proposals from entities to be a program manager to provide the services described in subsection (5).

(3) The purposes, powers, and duties of the Michigan ABLE savings program are vested in and shall be exercised by the treasurer or the designee of the treasurer.

(4) The state treasurer shall administer the Michigan ABLE savings program and shall be the trustee for the funds of the Michigan ABLE savings program.

(5) The treasurer may employ or contract with personnel and contract for services necessary for the administration of each savings plan under the program and the investment of the assets of each savings plan under the program including, but not limited to, managerial, professional, legal, clerical, technical, and administrative personnel or services.

(6) When selecting program managers, the treasurer shall give preference to proposals from single entities that propose to provide all of the functions described in subsection (5) and that demonstrate the most advantageous combination, to both potential participants and this state, of the following factors and the management contract shall address these factors:

(a) Financial stability.

(b) The safety of the investment instruments being offered.

(c) The ability of the investment instruments to track the increasing costs of disability expenses.

(d) The ability of an entity to satisfy the record-keeping and reporting requirements of this act.

(e) The entity's plan for marketing the savings plan and the investment it is willing to make to promote the savings plan.

(f) The fees, if any, proposed to be charged to persons for opening or maintaining an account.

(g) The minimum initial deposit and minimum contributions that the entity will require which, for the first year of the savings plan, shall not be greater than $25.00 for a cash contribution or $15.00 per pay period for payroll deduction plans.

(h) The ability of an entity to accept electronic withdrawals, including payroll deduction plans.

(i) The willingness of an entity to offer a program of broker-sold products available through financial advisors.

(j) The ability of an entity to provide financial literacy materials and training resources, as described by the department, to all account owners.

(k) The ability of an entity to provide a higher level of customer service to support the unique needs of designated beneficiaries.

(7) The treasurer shall enter into a contract with each program manager which shall address the respective authority and responsibility of the treasurer and the program manager to do all of the following:

(a) Develop and implement the savings plan or plans offered under the program.

(b) Invest the money received from account owners in 1 or more investment instruments.

(c) Engage the services of consultants on a contractual basis to provide professional and technical assistance and advice.

(d) Determine the use of financial organizations as account depositories and financial managers.

(e) Charge, impose, and collect annual administrative fees and service in connection with any agreements, contracts, and transactions relating to individual accounts, exclusive of initial sales charges, which shall not exceed 2.0% of the average daily net assets of the account.

(f) Develop marketing plans and promotional material.

(g) Establish the methods by which funds are allocated to pay for administrative costs.

(h) Provide criteria for terminating and not renewing the management contract.

(i) Address the ability of the program manager to take any action required to keep the savings plan or plans offered under the program in compliance with requirements of this act and its management contract and to manage the savings plan or plans offered under the program to qualify as a qualified ABLE program under section 529A of the internal revenue code.

(j) Keep adequate records of each account and provide the treasurer with information that the treasurer requires related to those records.

(k) Compile the information contained in statements required to be prepared under this act and provide that compilation to the treasurer in a timely manner.

(l) Hold all accounts for the benefit of the designated beneficiary.

(m) Provide for audits at least annually by a firm of certified public accountants.

(n) Provide the treasurer with copies of all regulatory filings and reports related to the savings plan or plans offered under the program made during the term of the management contract or while the program manager is holding any accounts, other than confidential filings or reports except to the extent those filings or reports are related to or are a part of the savings plan or plans offered under the program. It is the responsibility of the program manager to make available for review by the treasurer the results of any periodic examination of the program manager by any state or federal banking, insurance, or securities commission, except to the extent that the report or reports are not required to be disclosed under state or federal law.

(o) Ensure that any description of the savings plan or plans offered under the program, whether in writing or through the use of any media, is consistent with the marketing plan developed by the program manager.

(p) Offer a program of broker-sold products available through financial advisors.

(q) Take any other necessary and proper activities to carry out the purposes of this act.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.984 Management contract; supervision.

Sec. 4.

The treasurer shall be responsible for the ongoing supervision of each management contract.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.985 Management contract; term of years; termination.

Sec. 5.

(1) A management contract shall be for a term of years specified in the management contract.

(2) The treasurer may terminate a management contract based on the criteria specified in the management contract.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.986 Contracts as necessary and proper.

Sec. 6.

The treasurer may enter into contracts that it considers necessary and proper for the implementation of this program.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.987 ABLE savings accounts; establishment; opening of account by individual or designated representative; agreement; form; contents; contributions; exemption from creditor process; distributions; separate accounting.

Sec. 7.

(1) Beginning January 1, 2016, ABLE savings accounts may be established under this act.

(2) Any individual who is a resident of this state or a resident of a contracting state may open an ABLE savings account to save money to pay the qualified disability expenses of the designated beneficiary. Each account opened under this act shall have only 1 designated beneficiary. Only 1 account shall be opened for any 1 designated beneficiary.

(3) To open an ABLE savings account, the individual or designated representative of a designated beneficiary shall enter into a Michigan ABLE savings program agreement with the program. The program shall recognize an individual as a designated representative and not require a designated representative to obtain court approval before opening and funding an ABLE savings account under this act. The Michigan ABLE savings program agreement shall be in the form prescribed by a program manager and approved by the treasurer and contain all of the following:

(a) The name, address, and social security number of the account owner.

(b) A designated beneficiary. The name, address, and social security number of the designated beneficiary, if the account owner is the designated beneficiary's designated representative.

(c) Any other information that the treasurer or program manager considers necessary.

(4) Any person may make contributions to an account after the account is opened, subject to the limitations imposed by section 529A of the internal revenue code or any rules and regulations promulgated by the treasurer pursuant to this act.

(5) Contributions to accounts shall only be made in cash, by check, by credit card, or by any similar method as approved by the state treasurer but shall not be property.

(6) Notwithstanding any other provision of law to the contrary, money in the ABLE savings account shall be exempt from creditor process and shall not be liable to attachment, garnishment, or other process, nor shall it be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of the designated beneficiary or account owner. However, this state may be a creditor of the account in the event of the death of the designated beneficiary as provided under section 529A(f) of the internal revenue code.

(7) Distributions from an account shall be made in the following manner:

(a) In the form of a check payable to the designated beneficiary or account owner.

(b) In the form of an electronic funds transfer to an account specified by the designated beneficiary or account owner.

(c) Directly to a provider of goods and services that are qualified disability expenses, if purchased for a designated beneficiary.

(8) Each savings plan under the program shall provide separate accounting for each designated beneficiary.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.988 Changes in account owners or designated beneficiaries; transfers.

Sec. 8.

(1) Changes in account owners or designated beneficiaries are permitted as follows:

(a) An account owner may change the designated beneficiary of an account to another eligible individual who is a member of the family of the previously designated beneficiary.

(b) An account owner may transfer all or a portion of an account to another ABLE savings account with another designated beneficiary as long as the new designated beneficiary of the account to which the transfer is made is an eligible individual and a member of the family of the previous designated beneficiary.

(c) An account owner may designate another individual as a successor owner of the account in the event of the death of the account owner. The successor owner must meet the definition of an account owner under this act.

(2) Changes in designated beneficiaries and transfers under this section are not permitted to the extent that the change or transfer would constitute excess contributions or unauthorized investment choices.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.989 Directing investment of contributions in violation of internal revenue code; prohibition; administrative services; use of interest as loan security.

Sec. 9.

(1) An account owner shall not, directly or indirectly, direct the investment of any contributions to an account or the earnings on an account in violation of section 529A of the internal revenue code. An account owner may select among different investment strategies designed by a program manager to the extent allowed under section 529A of the internal revenue code.

(2) The program may allow employees of the program, or the employees of a contractor hired by the program to perform administrative services, to make contributions to an account.

(3) An interest in an account shall not be used by an account owner or a designated beneficiary as security for a loan. Any pledge of an interest in an account has no force or effect.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.990 Maximum account balance limit.

Sec. 10.

(1) The maximum account balance limit for an ABLE account shall not exceed the maximum amount allowed for an education savings account pursuant to section 10 of the Michigan education savings program act, 2000 PA 161, MCL 390.1480.

(2) The program manager shall notify an account owner if the annual contributions to an ABLE savings account get within $1,000.00 of the contributions limits established under section 7(4). The program manager shall provide an account owner with written notification at least 5 business days before rejecting a contribution as provided in subsection (3).

(3) The program manager shall reject a contribution to any account for a designated beneficiary if, at the time of the contribution, the total balance of the account for that designated beneficiary has reached the maximum account balance limit under subsection (1) or the contribution is in excess of the limits established pursuant to section 7(4). An account may continue to accrue earnings if the total balance of the account for that beneficiary has reached the maximum account balance limit and shall not be considered to have exceeded the maximum account balance limit under subsection (1).

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.991 Submission of certain information to internal revenue service, department, and account owner.

Sec. 11.

(1) In accordance with section 529A(d) of the internal revenue code, each program manager shall submit both of the following to the internal revenue service and the department:

(a) A notice upon the establishment of each ABLE savings account. The notice must contain the name and state of residence of the designated beneficiary and any other information as required by law or regulation.

(b) An aggregate report of the contributions, distributions, the return of excess contributions, and any other matter as required by law or regulation regarding its ABLE program during the tax year.

(2) Each program manager shall provide to the account owner, on or before the January 31 following the end of each calendar year, statements that identify the individual contributions made during the tax year, the total contributions made to the account for the tax year, the value of the account at the end of the tax year, distributions made during the tax year, the amount of excess contributions returned during the tax year, and any other information as required by the department.

(3) As required under section 529A(d) of the internal revenue code, the department shall electronically submit on a monthly basis to the commissioner of social security, in a manner specified by the commissioner of social security, statements on relevant distributions and account balances from all ABLE savings accounts.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.992 Disclosure of information to account owner and other person requesting information.

Sec. 12.

Each program manager shall disclose the following information in writing to each account owner of an ABLE savings account and any other person who requests information about an ABLE savings account:

(a) The terms and conditions for establishing an ABLE savings account.

(b) Restrictions on the substitutions of designated beneficiaries and transfer of account funds.

(c) The person entitled to terminate a Michigan ABLE savings program agreement.

(d) The period of time during which a designated beneficiary may receive benefits under the Michigan ABLE savings program agreement.

(e) The terms and conditions under which money may be wholly or partially withdrawn from an account or the program, including, but not limited to, any reasonable charges and fees and penalties that may be imposed for withdrawal.

(f) The potential tax consequences associated with contributions to and distributions and withdrawals from accounts.

(g) Investment history and potential growth of account funds and a projection of the impact of the growth of the account funds on the maximum amount allowable in an account.

(h) All other rights and obligations under Michigan ABLE savings program agreements and any other terms, conditions, and provisions of a contract or an agreement entered into under this act.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.993 Construction and interpretation of act and agreement.

Sec. 13.

This act and any agreement under this act shall not be construed or interpreted to do any of the following:

(a) Give any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner.

(b) Give residency status to an individual merely because the individual is a designated beneficiary.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.994 State obligation.

Sec. 14.

(1) This act does not create and shall not be construed to create any obligation upon this state or any agency or instrumentality of this state to guarantee for the benefit of an account owner or designated beneficiary any of the following:

(a) The rate of interest or other return on an account.

(b) The payment of interest or other return on an account.

(2) The contracts, applications, deposit slips, and other similar documents used in connection with a contribution to an account shall clearly indicate that the account is not insured by this state and that the money deposited into and investment return earned on an account are not guaranteed by this state.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.995 Annual report.

Sec. 15.

Each program manager shall file an annual report with the treasurer that includes all of the following:

(a) The names and identification numbers of account owners and designated beneficiaries. The information reported pursuant to this subdivision is not subject to the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(b) The total amount contributed to all accounts during the year.

(c) All distributions from all accounts and whether or not each distribution was a qualified withdrawal.

(d) Any information that the program manager or treasurer may require regarding the taxation of amounts contributed to or withdrawn from accounts.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.996 Tax exemption.

Sec. 16.

(1) Contributions to and interest earned on an ABLE savings account are exempt from taxation as provided in section 30 of the income tax act of 1967, 1967 PA 281, MCL 206.30.

(2) Withdrawals made from ABLE savings accounts are taxable as provided in section 30 of the income tax act of 1967, 1967 PA 281, MCL 206.30.

History: 2015, Act 160, Eff. Jan. 26, 2016



Section 206.997 Consideration of financial circumstances for purpose of assistance program; effect of ABLE savings account.

Sec. 17.

(1) Notwithstanding any other provision of law regarding an assistance program offered by this state that requires consideration of 1 or more financial circumstances of an individual, for the purpose of determining eligibility to receive, or the amount of, any assistance or benefit authorized by that provision to be provided to or for the benefit of an individual, any amount and interest earned on an ABLE savings account for the individual, any contributions to the ABLE savings account of the individual, and any distribution for qualified disability expenses shall be disregarded as provided in section 10g of the social welfare act, 1939 PA 280, MCL 400.10g, with respect to any period during which the individual maintains, makes contributions to, or receives distributions from his or her ABLE savings account.

(2) Upon the death of the designated beneficiary, the amount remaining in his or her ABLE savings account shall be distributed pursuant to section 529A(f) of the internal revenue code.

History: 2015, Act 160, Eff. Jan. 26, 2016






Act 181 of 2016 MICHIGAN JUNIOR ACHIEVEMENT FUND ACT (206.1011 - 206.1021)

Section 206.1011 Short title.

Sec. 1.

This act shall be known and may be cited as the "Michigan junior achievement fund act".

History: 2016, Act 181, Imd. Eff. June 16, 2016



Section 206.1013 Definitions.

Sec. 3.

As used in this act:

(a) "Department" means the department of treasury.

(b) "Fund" means the Michigan junior achievement fund created in section 5.

History: 2016, Act 181, Imd. Eff. June 16, 2016



Section 206.1015 Michigan junior achievement fund; creation; purpose; administrator; amounts credited under MCL 206.435; interest and earnings; other appropriations, money, or value; investment.

Sec. 5.

(1) The Michigan junior achievement fund is created in the department to provide funds for donation to any junior achievement organization located in this state to assist each organization in achieving its goals of inspiring and preparing young people to succeed in a global economy by showing them how to generate wealth and effectively manage it, how to create jobs which make their communities more robust, and how to apply entrepreneurial thinking to the workplace. The department shall be the administrator of the fund for auditing purposes.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435.

(3) The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and other appropriations, money, or other things of value received by the fund.

(4) The state treasurer shall direct the investment of the fund.

History: 2016, Act 181, Imd. Eff. June 16, 2016



Section 206.1017 Expenditures; availability of money received as gift or donation; distribution.

Sec. 7.

(1) The money, interest, and earnings of the fund shall be expended solely for the purposes described in this act.

(2) Money granted or received as a gift or donation to the fund is available for distribution upon appropriation.

(3) The department shall distribute the funds to the Junior Achievement of Michigan Great Lakes organization for distribution to other junior achievement organizations in this state.

History: 2016, Act 181, Imd. Eff. June 16, 2016



Section 206.1019 Use of money as matching funds for federal grant.

Sec. 9.

Money from the fund may be used as matching funds for a federal grant if those funds are to be used for financial literacy, entrepreneurship, and workforce readiness with junior achievement organizations in this state and for the purposes described under section 5.

History: 2016, Act 181, Imd. Eff. June 16, 2016



Section 206.1021 Appropriation; money remaining in fund at close of year.

Sec. 11.

The money in the fund that is available for distribution shall be appropriated each year. Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2016, Act 181, Imd. Eff. June 16, 2016






Act 183 of 2016 AMERICAN RED CROSS MICHIGAN FUND ACT (206.1031 - 206.1039)

Section 206.1031 Short title.

Sec. 1.

This act shall be known and may be cited as the "American Red Cross Michigan fund act".

History: 2016, Act 183, Imd. Eff. June 16, 2016



Section 206.1033 Definitions.

Sec. 3.

As used in this act:

(a) "Department" means the department of treasury.

(b) "Fund" means the American Red Cross Michigan fund created in section 5.

History: 2016, Act 183, Imd. Eff. June 16, 2016



Section 206.1035 American Red Cross Michigan fund; creation; purpose; administrator; credit of amounts appropriated under MCL 206.435; investment; interest and earnings; money from other sources; money remaining at close of fiscal year.

Sec. 5.

(1) The American Red Cross Michigan fund is created in the department to provide funds for donation to the Michigan chapters of the American Red Cross. The department shall be the administrator of the fund for auditing purposes.

(2) The state treasurer shall credit to the fund all amounts appropriated for this purpose under section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, and money from any other source for deposit into the fund.

(3) The state treasurer shall direct the investment of the fund. The fund shall consist of the money credited to the fund pursuant to section 435 of the income tax act of 1967, 1967 PA 281, MCL 206.435, any interest and earnings accruing from the saving and investment of that money, and money from any other source.

(4) Money in the fund at the close of the year shall remain in the fund and shall not lapse to the general fund.

History: 2016, Act 183, Imd. Eff. June 16, 2016



Section 206.1037 Expenditures.

Sec. 7.

The money, interest, and earnings of the fund shall be expended solely for donation to the mid-Michigan chapter of the American Red Cross for distribution to the Michigan chapters of the American Red Cross.

History: 2016, Act 183, Imd. Eff. June 16, 2016



Section 206.1039 Distributions.

Sec. 9.

The money in the fund that is available for distribution shall be appropriated each year. Money granted or received as a gift or donation to the fund is available for distribution upon appropriation.

History: 2016, Act 183, Imd. Eff. June 16, 2016









Chapter 207 - Taxation

Act 282 of 1905 STATE BOARD OF ASSESSORS; ASSESSMENT OF PROPERTY OF CERTAIN PUBLIC UTILITIES (207.1 - 207.21)

Section 207.1 State board of assessors; secretary, duties; assistants.

Sec. 1.

The board of state tax commissioners, created under the laws of this state, together with the governor, shall ex officio, constitute a state board of assessors, 1 of whom shall be elected chairman of said board. The secretary of the board of state tax commissioners shall be ex officio secretary of the state board of assessors without extra compensation, and shall keep a record of all its proceedings in addition to such other duties as may be required of him by said board, and shall devote his whole time to the duties of his office. In addition to the secretary, said board may employ such other clerical assistance as may be necessary and required to perform the duties imposed upon it by this act.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4213 ;-- CL 1929, 3552 ;-- CL 1948, 207.1
Former Law: See Act 168 of 1881; Act 152 of 1883; Act 19 of 1899; and Act 173 of 1901.



Section 207.2 State board of assessors; compensation for clerical assistance, expenses.

Sec. 2.

Provided, That the compensation paid for such clerical assistance shall be as appropriated by the legislature. All other necessary expenses incurred in carrying out the provisions of this act, shall be allowed by the board of state auditors upon proper vouchers approved by the chairman and secretary of the board of the state tax commissioners, and paid by the state treasurer out of the general fund.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4214 ;-- CL 1929, 3553 ;-- Am. 1933, Act 29, Imd. Eff. Mar. 14, 1933 ;-- CL 1948, 207.2



Section 207.3 Access to public records; subpoena, fees; examination of witnesses and accounts; refusal, penalty.

Sec. 3.

Said board shall have access to all books, papers, documents, statements and accounts, on file or of record in any of the departments of state, subject to the rules and regulations of the respective departments relative to the care of public records. It shall have like access to all books, papers, documents, statements and accounts, on file or of record in counties, townships and municipalities. It shall have the right to subpoena witnesses, upon a subpoena signed by the chairman of said board and attested by the secretary thereof, delivered to such witnesses, which subpoenas may be served by any person authorized to serve subpoenas from courts of record in this state, and the attendance of witnesses may be compelled by attachment, to be issued by any circuit court in this state, upon proper showing that such witness has been properly subpoenaed, and has refused to obey such subpoena. The person appearing in response to such subpoena shall receive like compensation as is allowed by the statutes of this state to witnesses in the circuit court, to be allowed by the board of state auditors upon the presentation of a copy of such subpoena, with the number of days' service and mileage endorsed thereon and approved by a member of said board of assessors, or the secretary thereof. The person serving such subpoena shall receive the same compensation now allowed to sheriffs or other officers for serving subpoenas. Said board shall have power to examine witnesses under oath, said oath to be administered by any member of the board, or by the secretary thereof. It shall have the right to inspect and examine the books, papers or accounts of any corporation, firm or individual owning property to be assessed by said board, and if such corporation, firm or individual refuse to permit said inspection and examination, or neglect or fail to appear before said board in response to its subpoena, said corporation, firm or individual shall, for each such refusal, neglect or failure, forfeit the sum of 500 dollars to the state, the sum so forfeited to be recovered in a proper action brought in the name of the people of the state of Michigan, in any court of competent jurisdiction.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4215 ;-- CL 1929, 3554 ;-- CL 1948, 207.3



Section 207.4 Annual assessment of property of certain rail transportation, telephone, and telegraph companies; reports.

Sec. 4.

(1) The state board of assessors shall annually determine the true cash value and taxable value of property having a situs in this state of all of the following:

(a) Railroad companies.

(b) Union station and depot companies.

(c) Telegraph companies.

(d) Telephone companies.

(e) Sleeping car companies.

(f) Express companies.

(g) Car loaning companies.

(h) Stock car companies.

(i) Refrigerator car companies.

(j) Fast freight line companies.

(k) All other companies owning, leasing, running, or operating any freight, stock, refrigerator, or any other cars not the exclusive property of a railroad company paying taxes on its rolling stock under this act, over or on the line or lines of any railroad in this state.

(2) For tax years that begin after December 31, 2005, the state board of assessors shall annually determine the true cash value and taxable value of property having a situs in this state of telegraph companies and telephone companies in the same manners as property assessed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(3) The property of a telegraph and telephone company with gross receipts within this state for a year ending December 31 of not more than $1,000.00 is exempt from taxation under this act.

(4) All telegraph and telephone companies doing business in this state shall make the report required under section 6.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4216 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3555 ;-- CL 1948, 207.4 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996 ;-- Am. 2002, Act 610, Imd. Eff. Dec. 20, 2002



Section 207.5 Definitions.

Sec. 5.

(1) As used in this act, “property” means 1 of the following:

(a) Except as otherwise provided in subdivision (b), all property, real or personal, belonging to the persons, corporations, companies, copartnerships, and associations subject to taxation under this act, including rights-of-way, road beds, stations, cars, rolling stock, tracks, wagons, horses, office furniture, telegraph and telephone poles, wires, conduits, switchboards, all other property used in carrying on their business and owned by them respectively, all other real and personal property, and all franchises. Franchises shall not be directly assessed, but shall be considered in determining the value of the other property. Property does not include, apply to, or subject to taxation property or real property owned and capable of being conveyed by the persons, corporations, companies, copartnerships, and associations subject to taxation under this act that is not actually occupied in the exercise of their franchises, or in use in the operation and conduct of their business.

(b) For telegraph companies and telephone companies only, for tax years that begin after December 31, 2005, only property that would be subject to the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, if that property were not subject to taxation under this act.

(2) Real property exempt from the tax levied under this act under subsection (1) is subject to taxation in the same manner, for the same purposes, to the same extent, and subject to the same conditions and limitations as other real property in the townships or municipalities in which that property is located.

(3) As used in this act, the terms “company”, “corporation”, “copartnership”, “association”, and “person” apply to and shall be construed as referring to the following:

(a) A railroad company, union station and depot company, telegraph company, telephone company, sleeping car company, express company, car loaning company, stock car company, refrigerator or fast freight line company, or any other companies owning, leasing, running, or operating any freight cars, stock cars, refrigerator cars, or any other cars, not the exclusive property of a railroad company paying taxes upon its rolling stock under this act, over or upon the line or lines of any railroad or railroads in this state.

(b) A firm, joint stock association, copartnership, corporation, or other association or person engaged in carrying on any business, the tangible property of which is subject to taxation under this act.

(4) As used in this act, “property having a situs in this state,” includes all of the following:

(a) Except as otherwise provided in subdivision (b), the property, real and personal, of the persons, corporations, companies, copartnerships, and associations subject to taxation under this act, owned, used, and occupied by them within this state, and also the proportion of their rolling stock, cars, and other property used partly within and partly outside of this state as provided in this act.

(b) For telegraph companies and telephone companies only, for tax years that begin after December 31, 2005, only the tangible property, real and personal, owned, used, and occupied by them within this state.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4217 ;-- CL 1929, 3556 ;-- CL 1948, 207.5 ;-- Am. 2002, Act 610, Imd. Eff. Dec. 20, 2002



Section 207.5a Exemption of materials and supplies.

Sec. 5a.

Materials and supplies, including repair parts and fuel of a company, corporation, copartnership, association, or person filing the sworn statement of property required by this act are exempt from taxation under this act.

History: Add. 1975, Act 235, Imd. Eff. Aug. 27, 1975



Section 207.5b Taxable value; determination.

Sec. 5b.

(1) As used in this act, “taxable value” is that value determined in the same manner taxable value is determined under section 27a of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.27a of the Michigan Compiled Laws.

(2) All property of a company subject to taxation under this act shall be considered 1 parcel in determining the taxable value of that company's property.

History: Add. 1995, Act 257, Imd. Eff. Jan. 5, 1996



Section 207.6 Company's annual statement; contents, time.

Sec. 6.

The several corporations, persons, copartnerships, companies and associations whose property is subject to assessment and taxation under the provisions of this act, and whose annual gross receipts exceed $1,000,000.00 shall annually between the first day of January and the thirty-first day of March in each year, and the several corporations, persons, copartnerships, companies and associations whose property is subject to assessment and taxation under the provisions of this act, and whose annual gross receipts do not exceed $1,000,000.00, shall annually between the first day of January and the fifteenth day of March in each year, under oath of the president, secretary, superintendent, or chief officer of such corporation, company or association, or of the person or persons owning such property, make and file with the state board of assessors an annual report, in such form as said board may provide, upon blanks to be furnished by said board setting forth specifically upon blanks so furnished by the board the information prescribed by said board to enable them to make the assessment required in this act.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4218 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3557 ;-- CL 1948, 207.6 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956



Section 207.7 Sleeping car company defined; annual statement, contents, time.

Sec. 7.

Every joint stock association, company, copartnership or association incorporated or acting under the laws of this or any other state, or of any foreign nation, and conveying to, from, through, in or across this state, or any part thereof, passengers or travelers, in palace cars, drawing room cars, sleeping cars or tourist cars, under any contract, express or implied with any railroad company, or the managers, lessees, agents or receivers thereof, shall be deemed and held to be a sleeping car company for the purposes of this act; and every such sleeping car company doing business in this state, shall annually between the first day of January and the thirty-first day of March, make out and deliver to the state board of assessors, a statement, verified by the oath of the officer or agent of such company making such statement, with reference to the thirty-first day of December next preceding, setting forth the information prescribed by the board to enable them to make the assessment required in this act.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4219 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3558 ;-- CL 1948, 207.7 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956



Section 207.8 Blanks furnished; other reports; board, self-information; penalty, exception.

Sec. 8.

Blanks for making the statements provided for in section 6 and 7 shall be furnished to such companies on making application to said board: Provided, That the reports hereby provided for shall not in any way relieve any of said companies from making the reports now required to be made to other state officers. In case any company fails or refuses to make the statement required by this act, or refuses to furnish any information requested, the board shall inform itself as best it may on the matters necessary to be known, in order to discharge its duties with respect to the assessment of the property of such companies. Any company which shall refuse or neglect to make the report required by this act or any part thereof, within the time specified, shall be subject to a penalty of 500 dollars for each day of the continuance of such neglect or refusal to file said report, to be recovered in a proper action brought in the name of the people of the state of Michigan in any court of competent jurisdiction: Provided, That when any company shall show to the satisfaction of said board that it cannot furnish any of the information requested, said board may excuse said company from furnishing such information.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4220 ;-- CL 1929, 3559 ;-- CL 1948, 207.8



Section 207.9 Assessment roll; contents; time; inspection of physical properties of public utilities; determination of true cash and taxable value; ocean routes; mileage adjustment.

Sec. 9.

(1) Not later than May 15 in each year, the state board of assessors shall prepare an assessment roll upon which they shall set forth the true cash value and taxable value on the immediately preceding December 31 of all the property of the companies subject to taxation under this act. A determination of true cash value and taxable value is not final until reviewed as provided in this act. For the purpose of arriving at the true cash value and taxable value of the property on the assessment roll, the state board of assessors may personally inspect the property assessed, may consider the reports filed under this act or reports and returns filed in the office of any officer of this state or in the office of any other governmental agency, and any other evidence or information obtained or possessed by the state board of assessors.

(2) In determining the true cash value and taxable value of the property of a railroad, union station, and depot company that owns, leases, operates, or uses lines partly within or partly outside of this state, the state board of assessors shall consider the proportion of the number of miles of all track controlled or used by that company within this state to the entire mileage of all track controlled or used by that company both within and outside of this state. The state board of assessors shall also consider any other uniform factors that reflect a fair allocation of value to this state.

(3) For tax years that begin before January 1, 2006, in determining the true cash value and taxable value of the property of a telegraph company or telephone company that owns, leases, operates, or uses lines partly within and partly outside of this state, the state board of assessors shall only consider the proportion of the number of miles of telegraph or telephone lines controlled or used by that company within this state to the entire mileage of telegraph or telephone lines controlled or used by that company both within and outside of this state. The state board of assessors shall also consider any other uniform factors that reflect a fair allocation of value to this state.

(4) In determining the true cash value and taxable value of the property of an express company, the state board of assessors shall determine the actual value of the entire amount of the capital stock and bonded indebtedness of that express company. From that amount, the state board of assessors shall determine and deduct the actual value of all real property owned by that express company, and the actual value of all personal property owned by that express company that is not used in the express business of that express company. The state board of assessors shall then divide the remaining amount by the total number of miles, as determined by the state board of assessors, of railroad, stage, water, and other routes over which the company did business to obtain the value per mile. The state board of assessors shall then multiply the value per mile by the total number of miles of the routes within this state, as determined by the state board of assessors. The state board of assessors shall then add to the product of that calculation the value of all real estate owned by that express company in this state, as determined by the state board of assessors. The sum of this calculation is the actual value of the property of that express company subject to assessment and taxation in this state.

(5) If the state board of assessors determines that the ocean routes of a company are so different in character from its other routes that the mileage basis of apportionment of the value of the entire property to be apportioned in this state would be unfair if the full mileage of the ocean routes were included, the state board of assessors may make an allowance for that company's ocean routes to bring those ocean routes to parity with that company's other routes. In making this determination, the state board of assessors shall consider the relative mileage values and earning capacities of the ocean routes and the other routes and shall require special reports of the character, mileage, earnings, and value of the ocean routes. The state board of assessors may exclude from its determination of aggregate mileage any ocean routes on which the express company fails to furnish the requisite reports, but no further penalty shall be imposed for the failure to report the mileage of ocean routes.

(6) If a company claims in writing that the mileage basis of apportionment of the value of the entire property to be attributed to this state is unfair, the state board of assessors shall make the apportionment that in its judgment is fair. In making that apportionment, the state board of assessors shall consider the mileage within and outside of this state, making any necessary allowance for ocean mileage as provided in this section.

(7) In determining the true cash value and taxable value of the property in this state of car loaning, stock car, refrigerator, fast freight lines, and other car companies, and other companies owning, leasing, running, or operating cars subject to taxation under this act, the state board of assessors shall consider the proportion of the aggregate car mileage made or run by the entire number of cars owned or operated by a company to the car mileage made or run by the entire number of cars owned or operated by that company within this state.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4221 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3560 ;-- CL 1948, 207.9 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996 ;-- Am. 2002, Act 610, Imd. Eff. Dec. 20, 2002



Section 207.10 Assessment roll; description; form; cash and taxable valuations; placement on roll.

Sec. 10.

On the assessment roll, after the name of each of the companies assessed, the state board of assessors shall place a general description of the property of each company, which includes all of the property of each company liable to taxation under this act. In the case of railroad, union station, and depot companies, the general description may be “Real estate, rolling stock, right-of-way and appurtenances, and all other property used in carrying on the corporate business and subject to taxation by a state board of assessors.”. In the case of telegraph and telephone companies, the general description may be “Real estate, exchanges, switchboards, conduits, telegraph and telephone poles, and lines, and other appurtenances, and all other property used in carrying on the business of said company, and subject to taxation by a state board of assessors.”. In the case of car loaning, stock car, refrigerator and fast freight line, and other car companies, and other companies, owning, leasing, running, or operating any cars subject to taxation under this act, the general description may be “Cars subject to taxation by a state board of assessors.”. In the case of express companies and sleeping car companies, the general description may be “Property subject to taxation by a state board of assessors.”. In a column opposite the name of each company assessed shall be extended the true cash value and taxable value of the property assessed.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4222 ;-- CL 1929, 3561 ;-- CL 1948, 207.10 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996



Section 207.11 State board of assessors; annual meeting; time; place; proceedings; cash or taxable value correction; certification; contents.

Sec. 11.

On the third Monday in May in each year, the state board of assessors shall meet at its office in the city of Lansing and continue in session from day to day for as long as necessary, but not later than June 15, to review the assessment roll. Any interested company or person may appear during that period and be heard as to the true cash value or taxable value of the property of any company assessed. The state board of assessors may, on application or on its own motion, correct the true cash value or taxable value of the property assessed. To determine the true cash value or taxable value of the property assessed, the state board of assessors may subpoena witnesses as provided in section 3 and may hold any hearing it considers necessary. If the property of a company subject to taxation under this act has been omitted from the assessment roll, the state board of assessors shall place that property on the assessment roll and assess the property as required in sections 9 and 10. An assessment under this section shall not be made if there are less than 5 days before the completion of the review. After the state board of assessors completes the review of the assessment roll, it shall place opposite each description of property in the assessment roll, in a column provided for that purpose, the true cash value and taxable value of that property as determined by it. The taxable value determined by the state board of assessors is the final valuation on which the tax on that property shall be levied and spread. After the state board of assessors completes its review of the assessment roll, a majority of the state board of assessors shall certify that the assessment roll has been acted upon and reviewed in accordance with this act, shall state all of the alterations, changes, corrections, and additions made to the true cash value or taxable value of the property on the assessment roll, shall state all the alterations, changes, and corrections made in the true cash value or taxable value of the property of the state other than that included in this act on which ad valorem taxes are assessed for state, county, township, school, and municipal purposes for the current year, and shall also state all of the alterations, changes, and corrections made in computing the average rate as provided in this act.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4223 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3562 ;-- CL 1948, 207.11 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996



Section 207.12 County director of tax or equalization department; assessing officer; duties; failure to report; penalty; inspection and examination.

Sec. 12.

The director of the tax or equalization department in each county in this state, as soon as possible after the equalization of the board of commissioners of the county of the assessment rolls of the municipalities in that county, and not later than December 1 in each year, shall make a report, duly certified, to the state board of assessors, on a form to be provided by the state board of assessors, of the amount of ad valorem taxes to be raised in the municipalities in that county for state, county, municipal, township, school, and other purposes, including a statement of the aggregate valuation of the property in each of the municipalities in that county, as taken from the assessment rolls of the municipalities for the year in which the equalization is made, and, for taxes levied before January 1, 1995, the state equalized valuation of each municipality and, for taxes levied after December 31, 1994, the taxable value of each municipality. The supervisor or other assessing officer of each township, city, and village in this state shall make, within the time provided in this section, a report to the state board of assessors, on a form to be provided by the state board of assessors, of all ad valorem taxes raised in his or her assessing district for the current year, and, for taxes levied before January 1, 1995, of the state equalized valuation of real and personal property upon which the taxes are levied and, for taxes levied after December 31, 1994, of the taxable value of real and personal property upon which the taxes are levied. If any director of a county tax or equalization department or any supervisor or assessing officer neglects or fails to make the report required by this section within the time provided in this section, the state board of assessors shall inspect and examine or cause an inspection and examination of the records of the board of commissioners or of the proper township, city, or village officers, to procure the information required to arrive at the average rate of taxation in this state. Any director of a county tax or equalization department, supervisor, or assessing officer who fails to make the report required by this section is subject to a penalty of $100.00, to be recovered in an action in the name of the people of this state in any court of competent jurisdiction.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4224 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3563 ;-- CL 1948, 207.12 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996 ;-- Am. 2001, Act 35, Imd. Eff. June 29, 2001



Section 207.13 Determining average rate of taxation; entering determination and method on records; determination and payment of supplemental tax; credit against tax allowed railroad company; amount of credit; application for credit; proof of expenditures; annual report; qualification for credit; additional annual report; granting of trackage rights.

Sec. 13.

(1) The state board of assessors, from the information contained in the reports provided for in section 12, shall determine for the year in which the reports are required to be made the average rate of taxation levied on other commercial, industrial, and utility property on which ad valorem taxes are assessed for state, county, township, school, and municipal purposes, and enter the determination in its records, together with the method by which the average rate of taxation was determined. In determining the average rate of taxation for taxes levied under this act before January 1, 1996, the state board of assessors shall divide the state equalized value as set by the state board of equalization for the previous year into the total ad valorem taxes as reported by each director of a county tax or equalization department as provided in section 12. In determining the average rate of taxation for taxes levied under this act after December 31, 1995, the state board of assessors shall divide the state taxable value for the previous year into the total ad valorem taxes as reported by each director of a county tax or equalization department as provided in section 12. In determining the average rate of taxation for 1994, ad valorem taxes levied for the year in which the reports are required by a local school district for school operating purposes as defined in section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, shall be excluded from the calculation required by this section and the state board of assessors shall add to the tax rate calculated under this section after the exclusion required by this sentence, the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, plus the statewide average number of mills levied in 1994 by local school districts for school operating purposes under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852. If the state board of assessors is unable to determine the average rate of taxation for 1994 before June 1, 1994, the state board of assessors shall determine a preliminary average rate of taxation that shall be used to complete the 1994 tax roll under section 14. However, before June 1, 1995, the state board of assessors shall determine and certify the average rate of taxation for 1994 and prepare a supplemental 1994 tax roll using the 1994 assessed valuations for the purpose of levying a supplemental tax or making a refund. The supplemental tax is due and payable and the refund, if any, is due July 1, 1995 without interest. If the supplemental tax is paid after August 1, 1995, the tax is payable with interest due at the rate of 1% per month or portion of a month calculated from January 15, 1995 to the date of payment.

(2) A railroad company is allowed a credit against the tax imposed by this act for the tax year in an amount equal to 25% of the amount expended for the maintenance or improvement of rights of way, including those items, except depreciation, in the official maintenance-of-way and capital track accounts of the railroad company in this state during the calendar year immediately preceding the tax year but not to exceed the total liability for the tax under this act. The manner of applying for the credit and the proof of expenditures required shall be prescribed by the state board of assessors.

(3) A railroad company that claims a credit under this section is required to file an annual report with the state board of assessors that shall include detailed data of right of way work conducted in this state during the past calendar year. The state board of assessors shall transmit a copy of the report to the chairperson of the senate finance committee and the house taxation committee. This report submitted to the state board of assessors shall include the number of notices of violation from railway inspectors by railroad section, and shall include a detailed account of the location and the nature of the work. The location of the work shall be defined by the railroad section or mile posts surrounding the work area plus the county, city, or township in which the work was performed. This report shall include a separation of costs by labor and materials on each project. The report also shall include an itemized account of what work was done. This account shall be itemized by the following categories:

(a) Miles of track laid.

(b) Tons of new ballast installed.

(c) Number of ties installed.

(d) Miles of tracks surfaced.

(e) Signals installed.

(f) Under drainage work done.

(4) The railroad companies, in order to qualify for the full 25% credit under this act, must demonstrate to the state board of assessors that the highest priority of expenditures for the maintenance or improvement of rights of way has been given to rail lines that handle hazardous materials, especially those that are located in urban or residential areas. A railroad company that claims a credit under this section is required to file an annual report with the state board of assessors that shall include detailed data on the tonnages of hazardous materials handled in relation to tonnages of other traffic handled over the rail line for which a tax credit is being applied.

(5) A railroad company utilizing the property tax credit provisions of this act shall grant to another railroad company, upon application by the latter, trackage rights over its line for trains, providing that the train operations do not interfere with the movement of Michigan freight using the same trackage, if operations can be accomplished safely in the opinion of the grantor and if trackage arrangements and train operations are approved by the interstate commerce commission. The grantee shall pay the grantor reasonable charges agreed to between the 2 parties if the charges and terms of the agreement between the 2 parties are not in violation of the antitrust provisions of federal laws.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4225 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3564 ;-- CL 1948, 207.13 ;-- Am. 1953, Act 30, Imd. Eff. Apr. 15, 1953 ;-- Am. 1977, Act 290, Imd. Eff. Dec. 29, 1977 ;-- Am. 1980, Act 322, Eff. Mar. 31, 1981 ;-- Am. 1993, Act 332, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 361, Imd. Eff. Dec. 27, 1994 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996 ;-- Am. 2001, Act 35, Imd. Eff. June 29, 2001



Section 207.13a Tax credit; “eligible company,”“eligible expenses,”“qualified rolling stock,” defined.

Sec. 13a.

(1) Subject to subsection (2), an eligible company is allowed a credit against the tax imposed under this act for the tax year equal to the amount of eligible expenses incurred during the calendar year immediately preceding the tax year for which the credit under this subsection is claimed.

(2) The sum of the credits under subsection (1) and section 13(2) shall not exceed an eligible company's liability for the tax levied under this act in the tax year in which the credit is claimed.

(3) An eligible company may apply for the credit under subsection (1) by submitting to the state board of assessors an application in the form prescribed by the state board of assessors.

(4) If the board determines that for any eligible company the sum of the credits provided in this section and in section 13(2) equals the eligible company's liability for the tax levied under this act before application of the credits, the board may waive the application requirement in subsection (3) and the reports and statements required under sections 6, 7, 8, and 13. A waiver under this subsection does not affect the board's powers under section 3.

(5) As used in this section:

(a) “Eligible company” means railroad companies, union station and depot companies, sleeping car companies, express companies, car loaning companies, stock car companies, refrigerator car companies, fast freight line companies, and all other companies owning, leasing, running, or operating any freight, stock, refrigerator, or any other cars not the exclusive property of a railroad company paying taxes upon its rolling stock under this act, over or upon the line or lines of any railroad in this state.

(b) “Eligible expenses” means 1 or more of the following:

(i) Expenses incurred in this state to maintain or improve an eligible company's qualified rolling stock.

(ii) Seventy-five percent of the expenses incurred in this state for maintenance or improvement of rights-of-way, including those items, except depreciation, in the official maintenance-of-way and capital track accounts of the eligible company.

(c) “Qualified rolling stock” means any freight, stock, refrigerator, or other railcars subject to the tax levied under this act.

History: Add. 2000, Act 341, Imd. Eff. Dec. 27, 2000



Section 207.13b Tax credit; amount; limitation; prohibition; credit against remaining tax; carrying forward credit to offset tax liability in subsequent years; application; submission to state board of assessors; form; definitions.

Sec. 13b.

(1) Subject to subsections (2), (3), and (4), a company shall be allowed a credit against the tax imposed under this act for the tax year equal to 6% of eligible expenditures incurred in the calendar year immediately preceding the tax year for which the credit under this subsection is claimed.

(2) The amount of the credit under subsection (1) shall be limited as follows:

(a) For the 2003 tax year, the credit shall not exceed 3% of the company's liability for the tax levied under this act in the 2003 tax year.

(b) For the 2004 tax year, the credit shall not exceed the greater of 6% of the company's liability for the tax levied under this act in the 2004 tax year or 100% of the credit the company received under this subsection in the 2003 tax year.

(c) For the 2005 tax year, the credit shall not exceed the greater of 9% of the company's liability for the tax levied under this act in the 2005 tax year or 100% of the credit the company received under this subsection in the 2004 tax year.

(d) For the 2006 tax year and each year after the 2006 tax year, the credit shall not exceed the greater of 12% of the company's liability for the tax levied under this act in the tax year in which the credit is claimed or 100% of the credit the company received under this subsection in the immediately preceding tax year.

(3) The amount of the credit under subsection (1) shall not exceed a company's liability for the tax levied under this act in the tax year in which the credit is claimed.

(4) A credit under subsection (1) may not be claimed by a company in a tax year in which 1 or more of the following conditions apply:

(a) The company is not subject to the annual maintenance fee required under section 8 of the metropolitan extension telecommunications rights-of-way oversight act.

(b) The company is subject to the annual maintenance fees required under section 8 of the metropolitan extension telecommunications rights-of-way oversight act, and has failed to pay the annual maintenance fees that are due and payable as of May 1 in that year.

(5) After any credit under subsection (1) is determined, a company shall be allowed a credit against any remaining tax imposed under this act equal to the credit allowed under section 8 of the metropolitan extension telecommunications rights-of-way oversight act, less the amount of any credit determined under subsection (1). If the credit allowed under this subsection for the tax year and any unused carryforward of the credit allowed by this subsection exceed the company's remaining tax liability for the tax year after any credit under subsection (1) is determined, that portion of the credit that exceeds the remaining tax liability for the tax year shall not be refunded but may be carried forward to offset any tax liability in subsequent tax years that remains after any credit claimed under subsection (1) in that subsequent tax year is determined until used up. A credit may not be claimed under this subsection in a tax year in which 1 or more of the conditions set forth in subsection (4) apply.

(6) A company may apply for the credit under subsection (1) by submitting to the state board of assessors an application in a form prescribed by the state board of assessors at the time the annual report required under section 6 is due.

(7) A company may apply for the credit under subsection (5) by submitting to the state board of assessors an application in a form prescribed by the state board of assessors before May 1.

(8) As used in this section:

(a) “Eligible expenditures” means expenditures made by a company to purchase and install eligible equipment after December 31, 2001.

(b) “Eligible equipment” means property placed into service in this state for the first time with information carrying capability in excess of 200 kilobits per second in both directions.

History: Add. 2002, Act 50, Imd. Eff. Mar. 14, 2002



Section 207.14 Tax assessment; tax roll; certificate; time payable; interest; lien; warrant; collection; enforcement.

Sec. 14.

(1) The state board of assessors shall tax the property of the companies subject to taxation under this act based upon the taxable value of the property determined by the state board of assessors and at the rate determined by the state board of assessors. The amount of tax to be paid by each company assessed shall be extended on the assessment roll, opposite the description of that company's property. After the tax roll is completed, and before June 20 in each year, the state board of assessors shall attach to the tax roll a certificate signed by the members of the state board of assessors, or a majority of the members of the state board of assessors, that states “We do hereby certify that we have set down in the above assessment roll all of the property of railroad companies, express companies, union station and depot companies, telegraph and telephone companies, car loaning, stock car, refrigerator, fast freight line, and other car companies, and other companies owning, leasing, running, or operating cars, and sleeping car companies liable to be taxed in this state, according to our best information, and that we have determined the true cash value and taxable value of that property, and that we have assessed the taxes on that property at the average rate of taxes for state, county, township, school, municipal, and other purposes levied through this state during the preceding year as determined by us.”.

(2) The tax roll shall be delivered to the commissioner of revenue, who shall immediately notify by registered mail each company taxed to pay the taxes extended on the tax roll to the state treasurer. The taxes assessed are payable on July 1 following the assessment and levy of those taxes, and are in lieu of all ad valorem taxes for state and local purposes, not including special assessments on property particularly benefited made in any county, city, village, or township. All taxes not paid before August 1 in the year in which those taxes are payable shall bear interest from August 1 at the rate of 1% per month or fraction of a month. However, if 1/2 of the amount of the taxes due are paid before August 1, the remaining taxes due may be paid before the immediately succeeding December 1 without interest, otherwise the taxes unpaid on August 1 shall bear interest as provided in this section. The taxes levied are a debt of the company assessed to the state and are a lien on all of the property of that company, real, personal, and mixed. A lien under this section takes precedence over all demands, judgments, assignments by warranty deed or otherwise, or decrees against the company assessed. A lien and debt under this section may be enforced by the seizure or sale of the property assessed or any portion of the property assessed necessary to satisfy the lien and debt. The state board of assessors shall, upon the completion of the tax roll and the correction of the tax roll as provided in this act, annex to the tax roll a warrant, signed by the board or a majority of the state board of assessors, commanding the commissioner of revenue to collect the taxes due under this act. The warrant shall authorize and command the commissioner of revenue, in case any corporation, company, or person named in the tax roll does not pay the tax due under this act, to levy the tax due by distress and sale of the property of that corporation, company, or person or any portion of that property necessary to raise sufficient money to satisfy the tax due and the expense of the sale, after giving the corporation, company, or person notice of the sale as provided by law for the sale of property seized for taxes and offered for sale. However, the commissioner may bring an action in the name of the people of this state in any court of competent jurisdiction in this state, or in any other state, to enforce the lien and after obtaining a judgment or decree, the judgment or decree may be collected by execution, levy, and sale.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4226 ;-- Am. 1917, Act 339, Eff. Aug. 10, 1917 ;-- CL 1929, 3565 ;-- Am. 1935, Act 104, Imd. Eff. May 28, 1935 ;-- CL 1948, 207.14 ;-- Am. 1956, Act 203, Eff. Aug. 11, 1956 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996



Section 207.15 Payment of tax under protest; suit against state; unlawful taxes; disposition of recovered taxes.

Sec. 15.

A person upon whom any tax is levied under the provisions of this act may pay such tax under protest, specifying at the time, in a writing signed by him, the reasons for the protest. The person paying under protest may sue the state in the court of claims within 30 days for the amount protested, and recover if the tax is shown to be unlawful for the reason specified in the protest. Taxes levied under the provisions of this act are unlawful if the average rate has not been ascertained and determined according to law, or if valuation of property was based upon fraud, error of law or the adoption of wrong principles. Any tax recovered may be refunded or applied upon future taxes payable under this act.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4227 ;-- CL 1929, 3566 ;-- CL 1948, 207.15 ;-- Am. 1966, Act 208, Imd. Eff. July 11, 1966



Section 207.16 Irregularities not authorizing court intervention.

Sec. 16.

No tax assessed upon any property and no average rate determined by said state board of assessors as hereinbefore required, shall be held invalid by any court of this state on account of any irregularity in any assessment, or on account of any assessment or tax roll not having been made or proceeding had within the time required by law, or on account of the property having been assessed without the name of the owner, or in the name of any corporation or person other than the owner, or on account of any other irregularity, informality or omission, if the method and manner of ascertaining and determining the average rate of taxation on property in this state is in accordance with the constitution and statutes of this state.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4228 ;-- CL 1929, 3567 ;-- CL 1948, 207.16



Section 207.17 Taxes on public utilities, payment into general fund.

Sec. 17.

All taxes collected under this act shall be paid into the state treasury to the credit of the general fund.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4229 ;-- CL 1929, 3568 ;-- CL 1948, 207.17 ;-- Am. 1964, Act 90, Eff. July 1, 1964



Section 207.18 Collection of specific taxes prior to 1909.

Sec. 18.

Nothing herein contained shall be deemed a waiver or affect the collection of the specific taxes required to be paid by the companies hereby affected, on the first day of July in the year 1909, and previous years, under the general laws upon the property or business of such companies within this state. The existing laws providing for the collection of such specific taxes shall be continued in force until the collection and payment of all taxes levied thereunder for the year 1909 and previous years.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4230 ;-- CL 1929, 3569 ;-- CL 1948, 207.18



Section 207.19 Certain acts as misdemeanor; penalty.

Sec. 19.

If the state board of assessors willfully assesses any property at more or less than what the members taking part in making that assessment believe to be its true cash value or taxable value, each member voting in favor of that assessment is guilty of a misdemeanor punishable by imprisonment in the county jail for not more than 1 year or by a fine of not more than $5,000.00.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4231 ;-- CL 1929, 3570 ;-- CL 1948, 207.19 ;-- Am. 1995, Act 257, Imd. Eff. Jan. 5, 1996



Section 207.20 Bribery; forfeiture, criminal prosecution.

Sec. 20.

If any person, company, association or corporation whose property is subject to assessment under this act shall directly or indirectly promise, offer or give to any member of said board, during his term of office, or to any other person at his request, any gratuity of any kind whatever, such person or corporation shall forfeit to the state the sum of 10,000 dollars for each such offense, to be recovered in an action in the name of the people of the state of Michigan, in any court of competent jurisdiction. And the recovery of such fine under this act shall not constitute a bar to any prosecution of the person or corporation so offending under the criminal laws of this state.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- CL 1915, 4232 ;-- CL 1929, 3571 ;-- CL 1948, 207.20



Section 207.21 Repeal; saving clause.

Sec. 21.

All acts or parts of acts, whether contained in any act for the incorporation of railroad companies, union station and depot companies, telegraph and telephone companies, express companies, car loaning companies, stock car companies, refrigerator car companies, sleeping car companies, fast freight line companies, or other car companies, or in any other law of this state, so far as such acts or parts of acts are inconsistent with the provisions of this act, are hereby repealed, except as herein expressly stated: Provided, however, That all taxes levied or in process of assessment and levy, under the act to which this act is amendatory, shall be assessed, levied and collected under said act; all rights which the state now has under any of said acts for taxes or penalties shall not be in any way affected by this act; nor shall this act constitute a bar to any prosecution or suit for such taxes or penalties or the recovery of judgment therefor.

History: 1905, Act 282, Eff. Sept. 16, 1905 ;-- Am. 1909, Act 49, Eff. Sept. 1, 1909 ;-- CL 1915, 4233 ;-- CL 1929, 3572 ;-- CL 1948, 207.21






Act 70 of 1911 TAXATION OF WATERCRAFT (207.51 - 207.54)



Act 150 of 1927 MOTOR FUEL TAX (207.101 - 207.202)

Popular Name: Motor Fuel Tax Act



Act 119 of 1980 MOTOR CARRIER FUEL TAX ACT (207.211 - 207.236)

Section 207.211 Definitions.

***** 207.211 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.211.amended *****

Sec. 1.

As used in this act:

(a) “Axle” means any 2 or more load-carrying wheels mounted in a single transverse vertical plane.

(b) “Commissioner” means the state commissioner of revenue.

(c) “Department” means the revenue division of the department of treasury.

(d) “Motor carrier” means:

(i) A person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and at least 1 other state or Canadian province.

(ii) A person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and who is licensed under the international fuel tax agreement.

(e) “Motor fuel” means diesel fuel as defined by the motor fuel tax act.

(f) “Nonprofit private, parochial, denominational, or public school, college, or university” means an elementary, secondary, or postsecondary educational facility.

(g) “Person” means a natural person, partnership, firm, association, joint stock company, limited liability company, limited liability partnership, syndicate, or corporation, and any receiver, trustee, conservator, or officer, other than a unit of government, having jurisdiction and control of property by virtue of law or by appointment of a court.

(h) “Public roads or highways” means a road, street, or place maintained by this state or a political subdivision of this state and generally open to use by the public as a matter of right for the purpose of vehicular travel, notwithstanding that they may be temporarily closed or travel restricted for the purpose of construction, maintenance, repair, or reconstruction.

(i) “Qualified commercial motor vehicle”, subject to subdivision (j), means a motor vehicle used, designed, or maintained for transportation of persons or property and 1 of the following:

(i) Having 3 or more axles regardless of weight.

(ii) Having 2 axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 12,000 kilograms.

(iii) Is used in a combination of vehicles, if the weight of that combination exceeds 26,000 pounds or 12,000 kilograms gross vehicle or registered gross vehicle weight.

(j) “Qualified commercial motor vehicle” shall not include a recreational vehicle, a road tractor, truck, or truck tractor used exclusively in this state, a road tractor, truck, or truck tractor owned by a farmer and used in connection with the farmer's farming operation and not used for hire, a school bus, a bus defined and certificated under the motor bus transportation act, 1982 PA 432, MCL 474.101 to 474.141, or a bus operated by a public transit agency operating under any of the following:

(i) A county, city, township, or village as provided by law, or other authority incorporated under 1963 PA 55, MCL 124.351 to 124.359. Each authority and governmental agency incorporated under 1963 PA 55, MCL 124.351 to 124.359, has the exclusive jurisdiction to determine its own contemplated routes, hours of service, estimated transit vehicle miles, costs of public transportation services, and projected capital improvements or projects within its service area.

(ii) An authority incorporated under the metropolitan transportation authorities act of 1967, 1967 PA 204, MCL 124.401 to 124.426, or that operates a transportation service pursuant to an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(iii) A contract entered into pursuant to 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536, or 1951 PA 35, MCL 124.1 to 124.13.

(iv) An authority incorporated under the public transportation authority act, 1986 PA 196, MCL 124.451 to 124.479, or a nonprofit corporation organized under the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192, that provides transportation services.

(v) An authority financing public improvements to transportation systems under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(k) Qualified commercial motor vehicle includes a vehicle operated on a public road or highway owned by a farmer and used in connection with the farmer's farming operation if the vehicle bears out of state registration plates of a state that does not give similar treatment to vehicles from this state.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1988, Act 186, Imd. Eff. June 27, 1988 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 406, Imd. Eff. Jan. 8, 2001 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003



Section 207.211.amended Definitions.

***** 207.211.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 1.

As used in this act:

(a) "Alternative fuel" means that term as defined in section 151 of the motor fuel tax act, 2000 PA 403, MCL 207.1151.

(b) "Alternative fuel dealer" means that term as defined in section 151 of the motor fuel tax act, 2000 PA 403, MCL 207.1151.

(c) "Axle" means any 2 or more load-carrying wheels mounted in a single transverse vertical plane.

(d) "Commissioner" means the state commissioner of revenue.

(e) "Department" means the revenue division of the department of treasury.

(f) "Gallon equivalent" means that term as defined in section 151 of the motor fuel tax act, 2000 PA 403, MCL 207.1151.

(g) "Motor carrier" means:

(i) A person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and at least 1 other state or Canadian province.

(ii) A person who operates or causes to be operated a qualified commercial motor vehicle on a public road or highway in this state and who is licensed under the international fuel tax agreement.

(h) "Motor fuel" means diesel fuel as defined in section 2 of the motor fuel tax act, 2000 PA 403, MCL 207.1002. Beginning on January 1, 2017, motor fuel includes gasoline as that term is defined in section 3 of the motor fuel tax act, 2000 PA 403, MCL 207.1003.

(i) "Nonprofit private, parochial, denominational, or public school, college, or university" means an elementary, secondary, or postsecondary educational facility.

(j) "Person" means a natural person, partnership, firm, association, joint stock company, limited liability company, limited liability partnership, syndicate, or corporation, and any receiver, trustee, conservator, or officer, other than a unit of government, having jurisdiction and control of property by virtue of law or by appointment of a court.

(k) "Public roads or highways" means a road, street, or place maintained by this state or a political subdivision of this state and generally open to use by the public as a matter of right for the purpose of vehicular travel, notwithstanding that they may be temporarily closed or travel restricted for the purpose of construction, maintenance, repair, or reconstruction.

(l) "Qualified commercial motor vehicle", subject to subdivision (m), means a motor vehicle used, designed, or maintained for transportation of persons or property and 1 of the following:

(i) Having 3 or more axles regardless of weight.

(ii) Having 2 axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 12,000 kilograms.

(iii) Is used in a combination of vehicles, if the weight of that combination exceeds 26,000 pounds or 12,000 kilograms gross vehicle or registered gross vehicle weight.

(m) "Qualified commercial motor vehicle" does not include a recreational vehicle, a road tractor, truck, or truck tractor used exclusively in this state, a road tractor, truck, or truck tractor owned by a farmer and used in connection with the farmer's farming operation and not used for hire, a school bus, a bus defined and certificated under the motor bus transportation act, 1982 PA 432, MCL 474.101 to 474.141, or a bus operated by a public transit agency operating under any of the following:

(i) A county, city, township, or village as provided by law, or other authority incorporated under 1963 PA 55, MCL 124.351 to 124.359. Each authority and governmental agency incorporated under 1963 PA 55, MCL 124.351 to 124.359, has the exclusive jurisdiction to determine its own contemplated routes, hours of service, estimated transit vehicle miles, costs of public transportation services, and projected capital improvements or projects within its service area.

(ii) An authority incorporated under the metropolitan transportation authorities act of 1967, 1967 PA 204, MCL 124.401 to 124.426, or that operates a transportation service pursuant to an interlocal agreement under the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512.

(iii) A contract entered into under 1967 (Ex Sess) PA 8, MCL 124.531 to 124.536, or 1951 PA 35, MCL 124.1 to 124.13.

(iv) An authority incorporated under the public transportation authority act, 1986 PA 196, MCL 124.451 to 124.479, or a nonprofit corporation organized under the nonprofit corporation act, 1982 PA 162, MCL 450.2101 to 450.3192, that provides transportation services.

(v) An authority financing public improvements to transportation systems under the revenue bond act of 1933, 1933 PA 94, MCL 141.101 to 141.140.

(n) Qualified commercial motor vehicle includes a vehicle operated on a public road or highway owned by a farmer and used in connection with the farmer's farming operation if the vehicle bears out of state registration plates of a state that does not give similar treatment to vehicles from this state.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1988, Act 186, Imd. Eff. June 27, 1988 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 406, Imd. Eff. Jan. 8, 2001 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.212 Motor carrier fuel tax; calculation; rate; quarterly return and tax payment; form determining amount of motor fuel consumed and average miles per gallon; presumption; remittance; filing returns and paying tax for other than quarterly periods; road tax on fuel containing percentage of biodiesel; "biodiesel" defined; rate differential; determination.

***** 207.212 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.212.amended *****

Sec. 2.

(1) A motor carrier licensed under this act shall pay a road tax calculated on the amount of motor fuel consumed in qualified commercial motor vehicles on the public roads or highways within this state. Except as otherwise provided under subsection (6), the tax shall be at the rate of 15 cents per gallon on motor fuel consumed on the public roads or highways within this state. In addition, qualified commercial motor vehicles licensed under this act that travel in interstate commerce will be subject to the definition of taxable motor fuels and rates as defined by the respective international fuel tax agreement member jurisdictions. A return shall be filed, and the tax due paid, quarterly to the department on or before the last day of January, April, July, and October of each year on a form prescribed and furnished by the department. Each quarterly return and tax payment shall cover the liability for the annual quarter ending on the last day of the preceding month.

(2) The amount of motor fuel consumed in the operation of a motor carrier on public roads or highways within this state shall be determined by dividing the miles traveled within Michigan by the average miles per gallon of motor fuel. The average miles per gallon of motor fuel shall be determined by dividing the miles traveled within and outside of Michigan by the total amount of motor fuel consumed within and outside of Michigan.

(3) In the absence of records showing the average number of miles operated per gallon of motor fuel, it shall be presumed that 1 gallon of motor fuel is consumed for every 4 miles traveled.

(4) The quarterly tax return shall be accompanied by a remittance covering any tax due.

(5) The commissioner, when he or she considers it necessary to ensure payment of the tax or to provide a more efficient administration of the tax, may require the filing of returns and payment of the tax for other than quarterly periods.

(6) The road tax required under this section shall be at a rate of 12 cents per gallon for diesel fuel that contains at least 5% biodiesel. As used in this subsection, "biodiesel" means a fuel composed of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats and, in accordance with standards specified by the American society for testing and materials, designated B100 and meeting the requirements of D-6751, as approved by the department of agriculture.

(7) Beginning on September 1, 2006, the state treasurer shall annually determine, for the 12-month period ending May 1 and for any additional times that the treasurer may determine, the difference between the amount of motor fuel tax collected and the amount of motor fuel tax that would have been collected but for the differential rates on motor fuel in section 8 of the motor fuel tax act, 2000 PA 403, MCL 207.1008, and on motor fuel in subsection (6). Subsection (6) is no longer effective the earlier of 10 years after September 1, 2006 or the first day of the first month that is not less than 90 days after the state treasurer certifies that the total cumulative rate differential due to the differential rates in section 8 of the motor fuel tax act, 2000 PA 403, MCL 207.1008, and subsection (6) from September 1, 2006 is greater than $2,500,000.00.

(8) The legislature shall annually appropriate to the Michigan transportation fund created in 1951 PA 51, MCL 247.651 to 247.675, the amount determined as the rate differential certified by the state treasurer for the 12-month period ending on May 1 of the calendar year in which the fiscal year begins. Subsection (6) shall not be effective beginning January of any fiscal year for which the appropriation required under this subsection has not been made by the first day of the fiscal year.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 346, Imd. Eff. Sept. 1, 2006



Section 207.212.amended Motor carrier fuel tax; calculation; rate; quarterly return and tax payment; form; determining amount of motor fuel or alternative fuel consumed and average miles per gallon; presumption; remittance; filing returns and paying tax for other than quarterly periods; rate beginning January 1, 2017.

***** 207.212.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 2.

(1) A motor carrier licensed under this act shall pay a road tax calculated on the amount of motor fuel and alternative fuel consumed in qualified commercial motor vehicles on the public roads or highways within this state. Except as otherwise provided under subsection (6), the tax shall be at the rate of 15 cents per gallon on motor fuel consumed on the public roads or highways within this state. In addition, qualified commercial motor vehicles licensed under this act that travel in interstate commerce are subject to the definition of taxable motor fuels and alternative fuels and rates as defined by the respective international fuel tax agreement member jurisdictions. A motor carrier licensed under this act shall file a return and pay the tax due quarterly to the department on or before the last day of January, April, July, and October of each year on a form prescribed and furnished by the department. Each quarterly return and tax payment shall cover the liability for the annual quarter ending on the last day of the preceding month.

(2) The amount of motor fuel or alternative fuel consumed in the operation of a motor carrier on public roads or highways within this state shall be determined by dividing the miles traveled within this state by the average miles per gallon of motor fuel or applicable gallon equivalent of alternative fuel. The average miles per gallon of motor fuel or per-gallon equivalent of alternative fuel, as applicable, shall be determined by dividing the miles traveled within and outside of this state by the total amount of motor fuel or alternative fuel consumed within and outside of this state.

(3) In the absence of records showing the average number of miles operated per gallon of motor fuel or per-gallon equivalent of alternative fuel, as applicable, it is presumed that 1 gallon of motor fuel or applicable gallon equivalent of alternative fuel is consumed for every 4 miles traveled.

(4) The quarterly tax return shall be accompanied by a remittance covering any tax due.

(5) The commissioner, when he or she considers it necessary to ensure payment of the tax or to provide a more efficient administration of the tax, may require the filing of returns and payment of the tax for other than quarterly periods.

(6) Beginning January 1, 2017 and annually thereafter, the per-gallon or per-gallon equivalent rate of tax under this act for motor fuel or alternative fuel consumed on the public roads or highways of this state is 1 of the following:

(a) For motor fuel, the applicable rate prescribed under section 8(1) of the motor fuel tax act, 2000 PA 403, MCL 207.1008, for the same period.

(b) For alternative fuel, the rate prescribed under section 152 of the motor fuel tax act, 2000 PA 403, MCL 207.1152, for the same period.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 346, Imd. Eff. Sept. 1, 2006 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.212a International fuel tax agreement.

***** 207.212a THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.212a.amended *****

Sec. 2a.

(1) The department, on behalf of this state, may enter into a reciprocal agreement providing for the imposition of a motor fuel tax on an apportionment or allocation basis with the proper authority of a state, a commonwealth, the District of Columbia, a state or province of a foreign country, or a territory or possession either of the United States or of a foreign country. Pursuant to this subsection, the department shall enter into the international fuel tax agreement.

(2) The department may promulgate rules to implement and enforce the provisions of the international fuel tax agreement. Rules promulgated under this subsection shall be promulgated pursuant to the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

(3) Pursuant to the requirements of the intermodal surface transportation efficiency act of 1991, Public Law 102-240, 105 Stat. 1914, if the department entered into the international fuel tax agreement, and if the provisions set forth in that agreement are different from this act, then the provisions of the agreement shall control.

(4) This section constitutes complete authority for the imposition of motor fuel taxes upon an apportionment or allocation basis.

History: Add. 1994, Act 353, Imd. Eff. Dec. 22, 1994



Section 207.212a.amended International fuel tax agreement.

***** 207.212a.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 2a.

(1) The department, on behalf of this state, may enter into a reciprocal agreement providing for the imposition of a motor fuel or alternative fuel tax on an apportionment or allocation basis with the proper authority of a state, a commonwealth, the District of Columbia, a state or province of a foreign country, or a territory or possession either of the United States or of a foreign country. Under this subsection, the department shall enter into the international fuel tax agreement.

(2) The department may promulgate rules to implement and enforce the provisions of the international fuel tax agreement. Rules promulgated under this subsection shall be promulgated under the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(3) As required by the intermodal surface transportation efficiency act of 1991, Public Law 102-240, 105 Stat 1914, if the department entered into the international fuel tax agreement, and if the provisions set forth in that agreement are different from this act, then the provisions of the agreement shall control.

(4) This section constitutes complete authority for the imposition of motor fuel or alternative fuel taxes upon an apportionment or allocation basis.

History: Add. 1994, Act 353, Imd. Eff. Dec. 22, 1994 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.213 Act inapplicable to certain commercial motor vehicles.

Sec. 3.

This act shall not apply to a commercial motor vehicle operated and owned by this state, a political subdivision of this state, or the federal government, or to a commercial motor vehicle owned by, or leased and operated by, a nonprofit private, parochial, or denominational, school, college, or university, or a public school, college, or university.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.214 Tax credit; refund; receipt required; false statement as misdemeanor; penalty.

***** 207.214 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.214.amended *****

Sec. 4.

(1) A person filing a return under section 2 who purchased motor fuel in this state upon which a tax was imposed and not refunded under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170, shall be entitled to a credit against the tax imposed by this act equal to the tax paid when purchasing the motor fuel under the motor fuel tax act. The excess of a credit allowed by this subsection over tax liabilities imposed by this act shall be refunded to the taxpayer.

(2) In order to secure credit under subsection (1) for motor fuel purchased in this state the motor carrier shall secure a receipt showing the seller's name, the number of gallons of motor fuel, the type of motor fuel, the tax rate charged, the address of the seller, the license number or unit number of the commercial motor vehicle, and the date of sale.

(3) A refund, when approved by the department, shall be payable from the revenue received under this act.

(4) A person, or an agent, employee, or representative of the person, who makes a false statement in any return under this act or who submits or provides an invoice or invoices in support of the false statement upon which alterations or changes exist in the date, name of seller or purchaser, number of gallons, identity of the qualified commercial motor vehicle into which fuel was delivered or the amount of tax that was paid, or who knowingly presents any return or invoice containing a false statement, or who collects or causes to be paid a refund without being entitled to the refund, forfeits the full amount of the claim and is guilty of a misdemeanor, punishable by a fine of not more than $5,000.00 or imprisonment for not more than 1 year, or both.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 406, Imd. Eff. Jan. 8, 2001 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 346, Imd. Eff. Sept. 1, 2006



Section 207.214.amended Tax credit; refund; receipt required; false statement as misdemeanor; penalty.

***** 207.214.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 4.

(1) A person filing a return under section 2 who purchased motor fuel or alternative fuel in this state upon which a tax was imposed and not refunded under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170, is entitled to a credit against the tax imposed by this act equal to the tax paid when purchasing the motor fuel or alternative fuel under the motor fuel tax act, 2000 PA 403, MCL 207.1001 to 207.1170. The excess of a credit allowed by this subsection over tax liabilities imposed by this act shall be refunded to the taxpayer.

(2) In order to secure credit under subsection (1) for motor fuel or alternative fuel purchased in this state, the motor carrier shall secure a receipt showing the seller's name, the number of gallons of motor fuel or applicable gallon equivalents of alternative fuel, the type of motor fuel or alternative fuel, the tax rate charged, the address of the seller, the license number or unit number of the commercial motor vehicle, and the date of sale.

(3) A refund, when approved by the department, shall be payable from the revenue received under this act.

(4) A person, or an agent, employee, or representative of the person, who makes a false statement in any return under this act or who submits or provides an invoice or invoices in support of the false statement upon which alterations or changes exist in the date, name of seller or purchaser, number of gallons or gallon equivalents, identity of the qualified commercial motor vehicle into which fuel was delivered or the amount of tax that was paid, or who knowingly presents any return or invoice containing a false statement, or who collects or causes to be paid a refund without being entitled to the refund, forfeits the full amount of the claim and is guilty of a misdemeanor, punishable by a fine of not more than $5,000.00 or imprisonment for not more than 1 year, or both.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2000, Act 406, Imd. Eff. Jan. 8, 2001 ;-- Am. 2002, Act 667, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 346, Imd. Eff. Sept. 1, 2006 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.215 Motor carrier license; application; form and contents; affixing decal to cab; surety bond, cash, or securities; waiver of bond requirement; assignability or transferability of license and decals; replacement decals; duration of license and decals; ceasing to engage in business; notice of discontinuance.

***** 207.215 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.215.amended *****

Sec. 5.

(1) A person required to be licensed by this act shall not act as a motor carrier in this state unless the person is the holder of an unrevoked license issued by the department or is the holder of an unrevoked license issued under the international fuel tax agreement by this state or another member jurisdiction of the international fuel tax agreement. To procure a license, a motor carrier shall file with the department a verified application upon a form prescribed and to be furnished by the department. The application shall contain the name and address of the motor carrier and, if a partnership, limited liability company, or corporation, the names and addresses of the persons constituting the firm, partnership, association, joint stock company, limited liability company, syndicate, or corporation, the name of its resident agent, the location of its predominant place of business, both within and outside of this state, and other pertinent information the department may require.

(2) The department shall issue to each motor carrier 1 license per person and 2 decals for each qualified commercial motor vehicle. A decal shall be affixed respectively to the right-hand side and left-hand side of the cab of every qualified commercial motor vehicle while it is being operated in this state by each person licensed under this act. A copy of the license shall be carried in each cab while it is being operated.

(3) For cause, a motor carrier may be required to file with the department a surety bond payable to the state, upon which the applicant is the obligor, in the sum of 3 times the highest estimated quarterly tax, or $1,000.00, whichever is greater. This surety bond shall be conditioned upon the applicant complying with this act and with the rules promulgated pursuant to this act, promptly filing true reports, and paying the taxes, interest, and penalties required by this act. Each surety bond shall be approved as to amount and sureties by the department. The department may accept cash or securities instead of a surety bond.

(4) The commissioner may waive the bond requirement for a motor carrier exempt from the reporting requirements of section 2 when the collection of taxes would not be impaired by lack of security of a bond required by this section.

(5) The license and decals shall not be assignable or transferable to another person and shall be valid only for the person in whose name they are issued. However, upon application to the department, a motor carrier, upon the sale, conveyance, disposal, or replacement of a qualified commercial motor vehicle, may transfer the license and decals for that qualified commercial motor vehicle to another qualified commercial motor vehicle of the motor carrier which is required to be licensed under this act. The department shall issue replacement decals for the newly licensed qualified commercial motor vehicle that authorizes the holder of the qualified commercial motor vehicle license to use and consume motor fuel in the qualified commercial motor vehicle upon the public roads or highways of this state until the original license would have expired. The department may require the payment of a fee to cover the administrative costs of issuing a replacement license or decals.

(6) Upon filing of the application and upon posting of any bond as required, the department shall issue to the applicant a license and decals that authorize the holder to operate qualified commercial motor vehicles using and consuming motor fuels upon the public roads or highways of this state until January 1 of the year following the date of issuance.

(7) If a licensee ceases to engage in business within this state, the licensee shall notify the department in writing within 15 days after discontinuance.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1981, Act 16, Imd. Eff. Apr. 28, 1981 ;-- Am. 1987, Act 235, Imd. Eff. Dec. 28, 1987 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997
Admin Rule: R 207.1 et seq. of the Michigan Administrative Code.



Section 207.215.amended Motor carrier license; application; form and contents; affixing decal to cab; surety bond, cash, or securities; waiver of bond requirement; assignment or transfer of license and decals; replacement decals; duration of license and decals; ceasing to engage in business; notice of discontinuance.

***** 207.215.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 5.

(1) A person required to be licensed by this act shall not act as a motor carrier in this state unless the person is the holder of an unrevoked license issued by the department or is the holder of an unrevoked license issued under the international fuel tax agreement by this state or another member jurisdiction of the international fuel tax agreement. To procure a license, a motor carrier shall file with the department a verified application upon a form prescribed and to be furnished by the department. The application shall contain the name and address of the motor carrier and, if a partnership, limited liability company, or corporation, the names and addresses of the persons constituting the firm, partnership, association, joint stock company, limited liability company, syndicate, or corporation, the name of its resident agent, the location of its predominant place of business, both within and outside of this state, and other pertinent information the department may require.

(2) The department shall issue to each motor carrier 1 license per person and 2 decals for each qualified commercial motor vehicle. A decal shall be affixed respectively to the right-hand side and left-hand side of the cab of every qualified commercial motor vehicle while it is being operated in this state by each person licensed under this act. A copy of the license shall be carried in each cab while it is being operated.

(3) For cause, a motor carrier may be required to file with the department a surety bond payable to this state, upon which the applicant is the obligor, in the sum of 3 times the highest estimated quarterly tax, or $1,000.00, whichever is greater. This surety bond shall be conditioned upon the applicant complying with this act and with the rules promulgated under this act, promptly filing true reports, and paying the taxes, interest, and penalties required by this act. Each surety bond shall be approved as to amount and sureties by the department. The department may accept cash or securities instead of a surety bond.

(4) The commissioner may waive the bond requirement for a motor carrier exempt from the reporting requirements of section 2 when the collection of taxes would not be impaired by lack of security of a bond required by this section.

(5) The license and decals are not assignable or transferable to another person and are valid only for the person in whose name they are issued. However, upon application to the department, a motor carrier, upon the sale, conveyance, disposal, or replacement of a qualified commercial motor vehicle, may transfer the license and decals for that qualified commercial motor vehicle to another qualified commercial motor vehicle of the motor carrier that is required to be licensed under this act. The department shall issue replacement decals for the newly licensed qualified commercial motor vehicle that authorizes the holder of the qualified commercial motor vehicle license to use and consume motor fuel or alternative fuel in the qualified commercial motor vehicle upon the public roads or highways of this state until the original license would have expired. The department may require the payment of a fee to cover the administrative costs of issuing a replacement license or decals.

(6) Upon filing of the application and upon posting of any bond as required, the department shall issue to the applicant a license and decals that authorize the holder to operate qualified commercial motor vehicles using and consuming motor fuels or alternative fuels upon the public roads or highways of this state until January 1 of the year following the date of issuance.

(7) If a licensee ceases to engage in business within this state, the licensee shall notify the department in writing within 15 days after discontinuance.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1981, Act 16, Imd. Eff. Apr. 28, 1981 ;-- Am. 1987, Act 235, Imd. Eff. Dec. 28, 1987 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017
Admin Rule: R 207.1 et seq. of the Michigan Administrative Code.



Section 207.216 Refusing or neglecting to file quarterly report and pay tax; conference; revocation of license; notice; continuation of license; refusal to issue license; conditions; appeal.

Sec. 6.

(1) If the holder of the motor carrier license at any time refuses or neglects to file the required quarterly report, and pay the full amount of tax at the time and in the manner and place the quarterly report is required to be filed, the department may revoke, after a conference held with the department, a license issued pursuant to section 5, and shall promptly notify the holder of the license of the revocation by notice sent by registered mail to the last known address of the holder. If the quarterly report is filed and the tax is paid within 7 days after their due date and it is established that the delay was due to accident or reasonable cause, the department may continue the license.

(2) The department may refuse to issue a license if the application meets 1 or more of the following conditions:

(a) Is filed by a person whose license at any time has been revoked by the department.

(b) Contains a misrepresentation, misstatement, or omission of information required by the application.

(c) Is filed by another person as a subterfuge for the real person in interest whose license has been revoked for cause by the department.

(d) Is filed by a person who is delinquent in the payment of a fee, tax, penalty, or other amount due the department.

(3) A person whose license has been revoked or a person who has been refused a license may appeal the decision of the department under the procedures prescribed in Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997



Section 207.216a Administration of tax; tax due member jurisdictions of international fuel tax agreement; tax debt.

***** 207.216a THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.216a.amended *****

Sec. 6a.

(1) The tax imposed by this act shall be administered pursuant to Act No. 122 of the Public Acts of 1941. In case of conflict between Act No. 122 of the Public Acts of 1941 and this act, this act shall prevail.

(2) Tax due other member jurisdictions of the international fuel tax agreement incurred by persons while operating on a current, suspended, or revoked license issued by the department under the international fuel tax agreement shall be considered tax imposed by this act and a tax debt due this state.

History: Add. 1996, Act 584, Eff. Mar. 31, 1997



Section 207.216a.amended Administration of tax; tax due member jurisdictions of international fuel tax agreement; tax debt; refund claim.

***** 207.216a.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 6a.

(1) Except as provided in subsection (3), the tax imposed by this act shall be administered under 1941 PA 122, MCL 205.1 to 205.31. In case of conflict between 1941 PA 122, MCL 205.1 to 205.31, and this act, this act shall prevail.

(2) Tax due to other member jurisdictions of the international fuel tax agreement that is incurred by a person while operating on a current, suspended, or revoked license issued by the department under the international fuel tax agreement is considered tax imposed by this act and a tax debt due to this state.

(3) For motor fuel or alternative fuel purchased on or after January 1, 2017, a refund claim involving the payment of a tax that was paid under this act or in connection with a return filed under this act may not be filed more than 18 months after the date the motor fuel or alternative fuel was purchased.

History: Add. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.217 Trip permit; fee; issuance; application.

Sec. 7.

(1) A motor carrier may obtain a trip permit which shall authorize an unlicensed motor carrier to operate 1 specific commercial motor vehicle in this state for a period of 5 consecutive days, beginning and ending on the dates specified on the face of the permit. The fee for this permit shall be $20.00. Collections of fees imposed by this section shall be credited to the Michigan transportation fund.

(2) Fees for trip permits shall be instead of the license fee otherwise assessable against a motor carrier. Taxes imposed by this act and reports of mileage shall not be required with respect to a vehicle operating pursuant to a trip permit.

(3) The trip permit shall be issued instead of a license only if the motor carrier operates on public roads or highways in this state not more than 3 times in 1 calendar year.

(4) The trip permit may be obtained from the department by application in the same manner as a license, or may be made available by contacting the department by telegram or similar transmission. The cost of a telegram or similar transmission shall be the responsibility of the motor carrier requesting the trip permit.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.218 Leased commercial motor vehicles subject to act; lessor as motor carrier; exclusion by lessee of commercial motor vehicles from reports and liabilities; consolidated reports; primary liability; joint and several liability; limitation on aggregate taxes; international fuel tax agreement registration.

***** 207.218 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.218.amended *****

Sec. 8.

(1) Every qualified commercial motor vehicle leased to a motor carrier shall be subject to this act, to the same extent and in the same manner as qualified commercial motor vehicles owned by a motor carrier.

(2) A lessor of qualified commercial motor vehicles may be considered a motor carrier with respect to qualified commercial motor vehicles leased to others, if the lessor supplies or pays for the motor fuel consumed by the vehicles or bills rental or other charges calculated to include the cost of motor fuel. A lessee motor carrier may exclude a qualified commercial motor vehicle leased from others from the reports and liabilities required by this act if that qualified commercial motor vehicle has been leased from a lessor who is a motor carrier pursuant to this act and the lease agreement provides for the lessor to pay the cost of motor fuel and motor fuel taxes.

(3) Upon application by the licensed motor carrier, the department may authorize a licensed motor carrier leasing qualified commercial motor vehicles from 2 or more lessors to file consolidated reports for these lessors.

(4) This section shall govern the primary liability under this act of lessors and lessees of qualified commercial motor vehicles. For tax liabilities incurred before April 1, 2005, if a lessor or lessee primarily liable fails, in whole or in part, to discharge his or her liability, the failing party and the other lessor or lessee party to the transaction shall be jointly and severally responsible and liable for compliance with this act and for the payment of tax due. However, the aggregate of taxes collected from a lessor and lessee by this state under this act shall not exceed the total amount of taxes due and costs and penalties imposed.

(5) For tax liabilities arising after April 1, 2005, if a lease agreement identifies a party responsible for the payment of taxes, the nonresponsible party under the lease shall obtain a copy of the responsible party's valid international fuel tax agreement registration and keep the copy on file. If the nonresponsible party does not obtain a copy of the responsible party's valid international fuel tax agreement registration and the responsible party fails in whole or in part to discharge his or her liability, then the responsible and nonresponsible parties shall be jointly and severally responsible and liable for compliance with this act and payment of tax due. If the lease agreement does not identify the party responsible for payment of fuel taxes under this act, then both parties shall be jointly and severally responsible and liable for compliance with this act and payment of tax due. However, the aggregate of taxes collected from a lessor and lessee by this state under this act shall not exceed the total amount of taxes due and costs and penalties imposed. If the nonresponsible party under the lease maintains a copy of the responsible party's valid international fuel tax agreement registration on file, the nonresponsible party shall have no responsibility or liability for compliance with this act or payment of any taxes, costs, or penalties due under this act relating to the motor fuel consumed under the lease.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 472, Imd. Eff. Dec. 28, 2004 ;-- Am. 2006, Act 449, Imd. Eff. Dec. 14, 2006



Section 207.218.amended Leased commercial motor vehicle subject to act; lessor as motor carrier; exclusion by lessee of commercial motor vehicles from reports and liabilities; consolidated reports; primary liability; joint and several liability; limitation on aggregate taxes; international fuel tax agreement registration.

***** 207.218.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 8.

(1) Every qualified commercial motor vehicle leased to a motor carrier is subject to this act to the same extent and in the same manner as a qualified commercial motor vehicle owned by a motor carrier.

(2) A lessor of qualified commercial motor vehicles may be considered a motor carrier with respect to qualified commercial motor vehicles leased to others, if the lessor supplies or pays for the motor fuel or alternative fuel consumed by the vehicles or bills rental or other charges calculated to include the cost of motor fuel or alternative fuel. A lessee motor carrier may exclude a qualified commercial motor vehicle leased from others from the reports and liabilities required by this act if that qualified commercial motor vehicle has been leased from a lessor who is a motor carrier under this act and the lease agreement provides for the lessor to pay the cost of motor fuel or alternative fuel and motor fuel or alternative fuel taxes.

(3) Upon application by a licensed motor carrier, the department may authorize a licensed motor carrier leasing qualified commercial motor vehicles from 2 or more lessors to file consolidated reports for these lessors.

(4) This section governs the primary liability under this act of lessors and lessees of qualified commercial motor vehicles. For tax liabilities incurred before April 1, 2005, if a lessor or lessee primarily liable fails, in whole or in part, to discharge his or her liability, the failing party and the other lessor or lessee party to the transaction are jointly and severally responsible and liable for compliance with this act and for the payment of tax due. However, the aggregate of taxes collected from a lessor and lessee by this state under this act shall not exceed the total amount of taxes due and costs and penalties imposed.

(5) For tax liabilities arising after April 1, 2005, if a lease agreement identifies a party responsible for the payment of taxes, the nonresponsible party under the lease shall obtain a copy of the responsible party's valid international fuel tax agreement registration and keep the copy on file. If the nonresponsible party does not obtain a copy of the responsible party's valid international fuel tax agreement registration and the responsible party fails in whole or in part to discharge his or her liability, then the responsible and nonresponsible parties are jointly and severally responsible and liable for compliance with this act and payment of tax due. If the lease agreement does not identify the party responsible for payment of fuel taxes under this act, then both parties are jointly and severally responsible and liable for compliance with this act and payment of tax due. However, the aggregate of taxes collected from a lessor and lessee by this state under this act shall not exceed the total amount of taxes due and costs and penalties imposed. If the nonresponsible party under the lease maintains a copy of the responsible party's valid international fuel tax agreement registration on file, the nonresponsible party has no responsibility or liability for compliance with this act or payment of any taxes, costs, or penalties due under this act relating to the motor fuel or alternative fuel consumed under the lease.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997 ;-- Am. 2004, Act 472, Imd. Eff. Dec. 28, 2004 ;-- Am. 2006, Act 449, Imd. Eff. Dec. 14, 2006 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.219 Books, records, and papers of motor carrier or fuel supplier; examination.

***** 207.219 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.219.amended *****

Sec. 9.

The department may examine the books, records, and papers of a motor carrier or fuel supplier which pertain to the motor fuel received, used, purchased, shipped, or delivered to verify the truth and accuracy of any statement, report, or return.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.219.amended Books, invoices, receipts, records, and papers of motor carrier, fuel supplier, or alternative fuel dealer; examination.

***** 207.219.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 9.

The department may examine the books, invoices, receipts, records, and papers of a motor carrier, fuel supplier, or alternative fuel dealer that pertain to the motor fuel or alternative fuel received, used, purchased, shipped, or delivered to verify the truth and accuracy of any statement, report, or return.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.220 Books, records, accounts, and papers of motor carrier; maintenance period.

***** 207.220 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.220.amended *****

Sec. 10.

Each motor carrier shall maintain and keep, for a period of at least 4 years, suitable books, records, and accounts of all motor fuel purchased, sold, dispensed, or used, together with all invoices, delivery tickets, bills of lading, and other pertinent records and papers as may be required by the department for the administration of this act.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.220.amended Books, records, accounts, and papers of motor carrier; maintenance period.

***** 207.220.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 10.

Each motor carrier shall maintain and keep, for a period of at least 4 years, suitable books, records, and accounts of all motor fuel and alternative fuel purchased, sold, dispensed, or used, together with all invoices, delivery tickets, bills of lading, and other pertinent records and papers as required by the department for the administration of this act.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 2015, Act 178, Eff. Jan. 1, 2017



Section 207.221-207.224 Repealed. 1996, Act 584, Eff. Mar. 31, 1997.



Section 207.225 Violation as misdemeanor; penalty; revocation of license.

Sec. 15.

(1) A person who makes a false statement or return, who refuses or neglects to make a statement or return required by this act, who engages in business in this state as a motor carrier without being a holder of an unrevoked license to engage in this business as provided in this act, or who in any way violates this act, except as specifically provided by this act, is guilty of a misdemeanor, punishable by a fine of not more than $100.00, or by imprisonment for not more than 90 days, or both.

(2) In addition to the penalties imposed by subsection (1), the department shall revoke the license of a licensee who has been convicted under this section.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.226 Repealed. 1996, Act 584, Eff. Mar. 31, 1997.



Section 207.227 Operation of commercial motor vehicle in violation of act prohibited; exception.

Sec. 17.

When a person is discovered in this state operating a qualified commercial motor vehicle in violation of this act, another person shall not thereafter operate this vehicle on the public roads or highways of this state, except to remove it from the public road or highway for purpose of parking or storing the vehicle, until a license or a trip permit is obtained pursuant to this act.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997



Section 207.228, 207.229 Repealed. 1996, Act 584, Eff. Mar. 31, 1997.



Section 207.230 Employment of clerical assistants, examiners, and investigators; promulgation of rules; agreements with other states for cooperative audit of motor carriers' reports and returns.

Sec. 20.

(1) The commissioner may employ clerical assistants, examiners, and investigators necessary to fulfill the requirements of this act. The commissioner may also promulgate rules pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws, as he or she considers appropriate and necessary for the administration of this act.

(2) The commissioner may enter into agreements with the appropriate authorities of other states having statutes similar to this act for the cooperative audit of motor carriers' reports and returns. In performing an audit, or part of an audit, the officers and employees of the other state or states shall be considered authorized agents of this state for that purpose, and audits, or parts of audits, shall have the same effect as audits, or parts of audits, made by the commissioner.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.231 Enforcement of act.

Sec. 21.

The commissioner or the commissioner's designated representative shall enforce the requirements of this act. In addition, the department of state police shall assist the department in the enforcement of the requirements of this act.

History: 1980, Act 119, Imd. Eff. May 14, 1980 ;-- Am. 1996, Act 584, Eff. Mar. 31, 1997



Section 207.232 Disposition of money.

Sec. 22.

Money received and collected by the department under this act and after the payment of the necessary expenses incurred in the administration of this act, shall be deposited in the state treasury to the credit of the Michigan transportation fund.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.233 Repealed. 1996, Act 584, Eff. Mar. 31, 1997.



Section 207.234 Short title.

Sec. 24.

This act shall be known and may be cited as the “motor carrier fuel tax act”.

History: 1980, Act 119, Imd. Eff. May 14, 1980



Section 207.235 Repealed. 1996, Act 584, Eff. Mar. 31, 1997.



Section 207.236 Repealed. 1982, Act 441, Eff. Mar. 30, 1983.






Act 87 of 1955 THE HIGHWAY CONSTRUCTION FINANCE ACT OF 1955 (207.251 - 207.265)



Act 68 of 1963 IRON ORE TAX (207.271 - 207.279)

Section 207.271 Specific taxation of underground beneficiated iron ore; definitions.

Sec. 1.

As used in this act:

(a) “Underground ore” means iron ore in its natural state which to be mined must be removed through a shaft, incline or adit.

(b) “Beneficiated ore” means underground ore which has been treated, but not agglomerated, in accordance with good engineering and metallurgical practice by any process, other than by simple crushing or simple sizing, which is intended to improve the quality of the underground ore; including but not limited to, drying with the use of fuel, washing, jigging, using heavy media separation, flotation, cyclones or spirals or any combination.

(c) “Agglomerated ore” means underground ore which has been pelletized, sintered, nodulized, briquetted, extruded or otherwise aggregated in accordance with good engineering and metallurgical practice.

(d) “Ore property” means the mineral bearing lands of a mine from which underground ore is mined, stockpiles of underground ore, buildings, plants, facilities, equipment, tools and supplies, but exclusive of any lands held primarily for timber purposes, used in connection with the mining and transportation of the underground ore.

(e) “Beneficiating facility” means the lands, plants, stockpiles of underground or beneficiated ores, buildings, facilities, equipment, tools and supplies used in connection with the beneficiation and transportation of the ores.

(f) “Agglomerating facility” means the lands, plants, stockpiles of underground, beneficiated or agglomerated ores, buildings, facilities, equipment, tools and supplies used in connection with the agglomeration and transportation of the ores.

(g) “Local”, when applied to beneficiation or agglomeration, or to a beneficiating facility or agglomerating facility, means within a radius of 100 miles of the point of extraction of the underground ore involved and within this state.

(h) “Shipments” means deliveries in gross tons of underground ore from an ore property to a beneficiating facility, to an agglomerating facility, or to market, unless otherwise expressly stated.

(i) “Mine value of base grade ore f.o.b. an ore property” means the published Lake Erie price per gross ton of Old Range non-Bessemer ore of base grade (51.5% natural iron), as of the date of the assessment, less the total of all transportation and handling costs, including any tax thereon, from the ore property to Lake Erie ports.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.272 Specific taxation of underground beneficiated iron ore; computation formula; following completion of first agglomerating facility.

Sec. 2.

(1) Beginning with the first full calendar year following the completion, after the effective date of this act, of the first local agglomerating facility, except that for the purpose of determining the first facility, and no other, a facility which also comes within the provisions of Act No. 77 of the Public Acts of 1951, as amended, being sections 211.621 to 211.625 of the Compiled Laws of 1948, shall not be considered as the first facility:

(a) Whenever 25% or more of the annual shipments from an ore property is agglomerated in a local agglomerating facility, the ore property and the agglomerating facility, together with any beneficiating facility used in connection therewith, shall in that year and thereafter be subject to a specific tax in an amount equal to the average annual total shipments from such ore property during the preceding 5-year period, multiplied by 2% of the mine value of base grade ore f.o.b. the ore property; or

(b) Whenever 75% or more of the annual shipments from an ore property to which subdivision (a) of this section does not apply is agglomerated in accordance with seasonal inventory practices in an agglomerating facility which is not located within a radius of 100 miles of the point of extraction, the ore property shall in that year and thereafter be subject to a specific tax in an amount equal to the average annual total shipments from such ore property during the preceding 5-year period, multiplied by 3% of the mine value of base grade ore f.o.b. the ore property; or

(c) Whenever 75% or more of the annual shipments from an ore property to which neither subdivision (a) nor subdivision (b) of this section applies is beneficiated in a local beneficiating facility, so that the ore so beneficiated would pass through a 7/8-inch screen, the ore property and the beneficiating facility shall in that year and thereafter be subject to a specific tax in an amount equal to the average annual total shipments from the ore property during the preceding 5-year period, multiplied by 3% of the mine value of base grade ore f.o.b. the ore property; or

(d) Whenever any portion less than 25% of the annual shipments from an ore property to which subdivision (b) or (c) of this section would otherwise apply is agglomerated in a local agglomerating facility, then the ore property and the agglomerating facility, together with any beneficiating facility used in connection therewith, shall in that year be subject to a specific tax in an amount equal to

(i) the average annual total shipments from such ore property during the preceding 5-year period, multiplied by the proportion which the shipments from such ore property agglomerated in a local agglomerating facility in the tax year bear to the total shipments from such ore property in the same year, multiplied by 2% of the mine value of base grade ore f.o.b. said ore property, and

(ii) the average annual total shipments from such ore property during the preceding 5-year period, multiplied by the proportion which the shipments from such ore property not agglomerated in a local agglomerating facility in the tax year bear to the total shipments from such ore property in the same year, multiplied by 3% of the mine value of base grade ore f.o.b. said ore property.

(2) For purposes of this section, years in which there were no shipments shall be excluded in computing average annual shipments but only until the ore property has a 5-year record of shipments.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.273 Specific taxation of underground beneficiated iron ore; computation of tax prior to completion of agglomerating or beneficiating facility.

Sec. 3.

(1) Prior to the first full calendar year following the completion of an ore property, the underground ore from which will be agglomerated or beneficiated, or both, in such amounts as to bring the property within the provisions of subdivisions (a), (b), (c) or (d) of subsection 1 of section 2 of this act, the ore property, together with the agglomerating or beneficiating facilities, as may be constructed in connection therewith, shall be subject to a specific tax equal to the rated annual capacity of the ore property multiplied by 1% of the mine value of base grade ore f.o.b. the ore property, multiplied by the per cent completion of the ore property and the agglomerating or beneficiating facilities.

(2) An agglomerating facility or a beneficiating facility constructed or being constructed for the purpose of treating underground ore from an ore property which is being assessed on the ad valorem tax roll shall not be subject to ad valorem tax assessment prior to the first full calendar year following the completion of the facility and prior to the time the ore property comes within the provisions of section 2 of this act.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.274 Minimum tax.

Sec. 4.

During the first year in which any property is subject to a specific tax under this act, the amount of the tax shall be not less than 75% of the ad valorem taxes levied and assessed against the property in the last year in which ad valorem taxes were levied and assessed against it; and during the second year in which the property is subject to the specific tax, the amount of tax shall be not less than 50% of the ad valorem taxes.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.275 State geologist; determination of tax, apportionment among taxing districts.

Sec. 5.

The state geologist or his duly authorized deputy shall determine the specific tax imposed against an ore property, beneficiating facility or agglomerating facility, and as early as practicable prior to February 15 shall certify the same to the supervisor or assessing officer of the township or city in which the ore property, beneficiating facility or agglomerating facility is situated. If the mining or beneficiating or agglomerating of underground ore from an ore property is carried on in more than one taxing district, then the state geologist or his duly authorized deputy shall apportion equitably the amount of the specific taxes to each taxing district, giving due consideration to the relative extent of the operations performed in each taxing district.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.276 Curtailment and resumption of agglomeration or beneficiation.

Sec. 6.

Whenever any ore property subject to a specific tax under subdivisions (a), (b), (c) or (d) of subsection (1) of section 2 of this act for a period of 2 consecutive years fails to beneficiate or agglomerate a sufficient percentage of its annual shipments to comply with the provisions of any one of the subdivisions of subsection 1 of section 2 of this act, and in the opinion of the state geologist or his duly authorized deputy it appears that the agglomeration or beneficiation will not be resumed, the state geologist or his duly authorized deputy shall so certify and the ore property, together with any agglomerating or beneficiating facilities subject to a specific tax under section 2 of this act solely because used in connection with the ore property and which are not otherwise subject to the specific tax, in the tax year for which the certification is made and thereafter shall be valued and assessed in the same manner as other ore properties, agglomerating and beneficiating facilities not coming within the provisions of this act are valued and assessed. If agglomeration or beneficiation of shipments from the ore property is thereafter resumed in an amount sufficient to meet the percentages of total shipments set forth in any of the subdivisions of subsection (1) of section 2 of this act, then the ore property and the agglomerating or beneficiating facilities shall be subject to the applicable specific tax provided for in section 2 of this act the first calendar year in which the required percentage of gross tons of agglomeration or beneficiation is attained.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.277 Separate roll; spread of tax; nonpayment; distribution of collections.

Sec. 7.

The township supervisor or assessing officer of the city shall remove from the list of land descriptions assessed and taxed under the general property tax law the land descriptions of the property taxed under the provisions of this act, and shall enter the land descriptions on a separate roll. The supervisor or assessor shall spread the specific tax as certified to him by the state geologist or his duly authorized deputy against the lands and the township or city treasurer shall collect the specific tax at the same time, in the same manner and subject to the same collection charges as general property taxes. Lands listed and taxed under the provisions of this act shall be subject to return and sale for nonpayment of taxes in the same manner, at the same time and under the same penalties as lands returned and sold for nonpayment of taxes levied under the general property tax laws. No valuation shall be determined for descriptions under this act, and such lands shall not be considered by the county board of supervisors or by the state board of equalization in connection with county or state equalization for taxation purposes. All sums collected under the provisions of this act shall be distributed by the township treasurer to school districts and to governmental units in the same proportion as the general property taxes, including a millage voted in excess of the 15 mill tax limitation, are distributed. The amounts so distributed may be used by the school districts and governmental units for operating expenses, for capital improvements, for the accumulation of reserves in a building and sites fund, or for the payment of interest or principal on bonds.

History: 1963, Act 68, Eff. Sept. 6, 1963
Effective Date: For transfer of powers and duties of department of environmental quality to department of natural resources and environment, see E.R.O. No. 2009-31, compiled at MCL 324.99919.



Section 207.278 Appeal.

Sec. 8.

The supervisor or other local assessing officer or the owner or operator of the property taxed under the provisions of this act may take an appeal from the assessment of the specific taxes, as determined and certified by the state geologist or his duly authorized deputy, to the state tax commission which shall review the same in the same manner, under the same procedure and with the same effect as provided in section 152 of Act No. 206 of the Public Acts of 1893, as amended, being section 211.152 of the Compiled Laws of 1948.

History: 1963, Act 68, Eff. Sept. 6, 1963



Section 207.279 Specific taxes in lieu of ad valorem taxes.

Sec. 9.

The specific taxes provided for in this act shall be in lieu of all ad valorem taxes upon the property to which the specific taxes apply, including, without limitation, the ore property, the beneficiating facilities, the agglomerating facilities, the ore in its natural state as mined, the beneficiated ore, the agglomerated ore, and the lands occupied by or used in connection with the mining, beneficiating, agglomerating and transporting of the underground ore.

History: 1963, Act 68, Eff. Sept. 6, 1963






Act 33 of 1945 GRAIN TAX (207.301 - 207.307)



Act 183 of 1973 TAX ON ESSENTIAL OILS OF PEPPERMINT AND SPEARMINT (207.311 - 207.317)



Act 248 of 1987 AIRPORT PARKING TAX ACT (207.371 - 207.383)

Section 207.371 Short title.

***** 207.371 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 1.

This act shall be known and may be cited as the “airport parking tax act”.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.372 Definitions.

***** 207.372 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 2.

As used in this act:

(a) “Airport parking facility” means an area, space, garage, parking structure, or other facility upon or in which motor vehicles are parked, stored, or housed for a consideration and that is located within the boundaries or within 5 miles of the boundaries of a regional airport facility. However, an airport parking facility does not include publicly owned metered spaces or a facility that is leased or rented exclusively for the use of employees of employers located within the boundaries or within 5 miles of the boundaries of a regional airport facility.

(b) “Commissioner” means the state commissioner of revenue.

(c) “Fund” means the airport parking fund created in section 6.

(d) “Motor vehicle” means that term as defined in section 33 of the Michigan vehicle code, Act No. 300 of the Public Acts of 1949, being section 257.33 of the Michigan Compiled Laws, but does not include a vehicle used solely in support of aircraft or airport operations.

(e) “Operator” means a person engaged in the business of controlling or operating an airport parking facility.

(f) “Person” means a natural person, partnership, fiduciary, association, corporation, or other legal entity.

(g) “Qualified county” means a county that provides public services to a regional airport facility.

(h) “Regional airport facility” means an airport that services 4,000,000 or more enplanements annually.

(i) “Transaction” means the parking, storing, housing, or keeping of a motor vehicle for consideration.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.373 Excise tax on airport parking facility; rate.

207.373 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 3.

There is levied upon and shall be collected from a person engaged in the business of providing an airport parking facility an excise tax. Through December 31, 2002, the rate of the excise tax is 30% of the amount of the charge for the transaction. Beginning January 1, 2003, the rate of the excise tax is 27% of the amount of the charge for the transaction.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987 ;-- Am. 2002, Act 680, Eff. Mar. 31, 2003



Section 207.374 Tax cumulative.

***** 207.374 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 4.

A tax levied under this act shall be in addition to any other taxes, charges, or fees imposed by law on the operator.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.375 Collection and administration of tax.

***** 207.375 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 5.

(1) An excise tax under this act shall be collected at the same time and in the same manner as the use tax pursuant to the use tax act, Act No. 94 of the Public Acts of 1937, being sections 205.91 to 205.111 of the Michigan Compiled Laws.

(2) The tax shall be administered by the revenue division of the department of treasury pursuant to Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.376 Disposition of tax collections; creation of airport parking fund.

***** 207.376 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 6.

The collections from the tax imposed under section 3(1) shall be deposited in the state treasury to the credit of the airport parking fund which is hereby created within the state treasury.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.377 Repealed. 2002, Act 680, Eff. Mar. 31, 2003.



Section 207.377a Distribution; priority; “state airports” defined.

***** 207.377a THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 7a.

(1) On the first day of each month, the state treasurer shall make a distribution from the fund in the following order of priority:

(a) To the state aeronautics fund created in section 34 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.34, an amount that equals a total of $6,000,000.00 per state fiscal year. The funds distributed subject to this subdivision shall be used exclusively for safety and security projects at state airports, including reimbursement to the comprehensive transportation fund of amounts used to pay principal and interest on bonds issued on or before December 31, 2007 by the state transportation commission under section 18b of 1951 PA 51, MCL 247.668b, and to provide the matching funds by this state for federal funds to be used for safety and security at state airports.

(b) To each city within which a regional airport facility is wholly located in an amount that equals a total of $1,500,000.00 per calendar year divided by the total number of cities within which a regional airport facility is wholly located. The distribution described in this subdivision shall be deposited in the general fund of the city.

(c) A distribution to each qualified county in an amount equal to the total amount remaining in the fund multiplied by a fraction the numerator of which is the population of that qualified county during the immediately preceding year and the denominator of which is the total population of all qualified counties during the immediately preceding year. The distribution described in this subdivision shall be deposited in the general fund of the qualified county to be used only for indigent health care. Each fiscal year the qualified county shall provide written documentation to the state treasurer, to the state treasurer's satisfaction, that the distribution described in this subdivision was used for indigent health care. In addition, the qualified county shall also provide written documentation to the state treasurer of all other revenues that were used for indigent health care in that fiscal year. If the state treasurer determines that the qualified county did not use the distribution described in this subdivision for indigent health care in any fiscal year, the qualified county shall immediately repay those funds to the state treasurer to be deposited into the general fund of this state.

(2) The distribution provided by subsection (1) shall not be made if all taxing units are authorized by law to impose taxes and the collection is made of taxes imposed under 1953 PA 189, MCL 211.181 to 211.182, on concessions at a regional airport facility.

(3) As used in subsection (1)(a), "state airports" means all of the following airports located in this state:

(a) Adrian - Lenawee County airport.

(b) Allegan - Padgham field.

(c) Alma - Gratiot community airport.

(d) Alpena - Alpena County regional airport.

(e) Ann Arbor - Ann Arbor municipal airport.

(f) Atlanta - Atlanta municipal airport.

(g) Bad Axe - Huron County memorial airport.

(h) Baraga - new airport.

(i) Battle Creek - W.K. Kellogg airport.

(j) Bay City - James Clements airport.

(k) Bellaire - Antrim County airport.

(l) Benton Harbor - southwest Michigan regional airport.

(m) Big Rapids - Roben-Hood airport.

(n) Cadillac - Wexford County airport.

(o) Caro - Tuscola area/Caro municipal airport.

(p) Charlevoix - Charlevoix municipal airport.

(q) Charlotte - Fitch H. Beach airport.

(r) Cheboygan - Cheboygan County airport.

(s) Clare - Clare municipal airport.

(t) Coldwater - Branch County airport.

(u) Detroit - Detroit city airport.

(v) Detroit - Detroit metropolitan Wayne County airport.

(w) Detroit - Willow Run airport.

(x) Dowagiac - Dowagiac municipal airport.

(y) Drummond Island - Drummond Island airport.

(z) Escanaba - Delta County airport.

(aa) Evart - Evart municipal airport.

(bb) Flint - Bishop international airport.

(cc) Frankfort - Dow memorial airport.

(dd) Fremont - Fremont municipal airport.

(ee) Gaylord - Otsego County airport.

(ff) Gladwin - Gladwin Zettal memorial airport.

(gg) Grand Haven - Grand Haven memorial airpark.

(hh) Grand Ledge - Abrams municipal airport.

(ii) Grand Rapids - Gerald R. Ford international airport.

(jj) Grayling - Grayling army airfield.

(kk) Greenville - Greenville municipal airport.

(ll) Grosse Ile - Grosse Ile municipal airport.

(mm) Hancock - Houghton County memorial airport.

(nn) Harbor Springs - Harbor Springs municipal airport.

(oo) Hastings - Hastings city/Barry County airport.

(pp) Hillsdale - Hillsdale municipal airport.

(qq) Holland - tulip city airport.

(rr) Houghton Lake - Roscommon County airport.

(ss) Howell - Livingston County airport.

(tt) Ionia - Ionia County airport.

(uu) Iron County - county airport.

(vv) Iron Mountain - Ford airport.

(ww) Ironwood - Gogebic-Iron County (Wisconsin) airport.

(xx) Jackson - Jackson County-Reynolds field.

(yy) Kalamazoo - Kalamazoo/Battle Creek international airport.

(zz) Lakeview - Lakeview-Griffith field.

(aaa) Lambertville - suburban airport.

(bbb) Lansing - capital city airport.

(ccc) Lapeer - Dupont-Lapeer airport.

(ddd) Linden - Price airport.

(eee) Ludington - Mason County airport.

(fff) Mackinac Island - Mackinac Island airport.

(ggg) Manistee - Manistee County airport.

(hhh) Manistique - Schoolcraft County airport.

(iii) Marlette - Marlette Township airport.

(jjj) Marquette - Sawyer airport.

(kkk) Marshall - Brooks field.

(lll) Mason - Mason Jewett field.

(mmm) Menominee - Menominee-Marinette twin city airport.

(nnn) Midland - Jack Barstow airport.

(ooo) Monroe - Custer airport.

(ppp) Mt. Pleasant - Mt. Pleasant municipal airport.

(qqq) Munising - Hanley field.

(rrr) Muskegon - Muskegon County airport.

(sss) New Hudson - Oakland-southwest airport.

(ttt) Newberry - Luce County airport.

(uuu) Niles - Jerry Tyler memorial airport.

(vvv) Ontonagon - Ontonagon County airport.

(www) Oscoda - Wurtsmith airport.

(xxx) Owosso - Owosso community airport.

(yyy) Pellston - Pellston regional airport.

(zzz) Plymouth - Canton-Plymouth-Mettetal airport.

(aaaa) Pontiac - Oakland County international airport.

(bbbb) Port Huron - St. Clair County international airport.

(cccc) Rogers City - Presque Isle County/Rogers City airport.

(dddd) Romeo - Romeo state airport.

(eeee) Saginaw - Harry W. Browne airport.

(ffff) Saginaw - MBS international airport.

(gggg) St. Ignace - Mackinac County airport.

(hhhh) St. James - Beaver Island airport.

(iiii) Sandusky - Sandusky city airport.

(jjjj) Sault Ste. Marie - Chippewa County international airport.

(kkkk) South Haven - South Haven area regional airport.

(llll) Sparta - Sparta airport.

(mmmm) Statewide - various sites.

(nnnn) Sturgis - Kirsch municipal airport.

(oooo) Three Rivers - Three Rivers municipal/Dr. Haines airport.

(pppp) Traverse City - Cherry capital airport.

(qqqq) Troy - Oakland-Troy airport.

(rrrr) West Branch - West Branch community airport.

(ssss) White Cloud - White Cloud airport.

History: Add. 2002, Act 680, Eff. Mar. 31, 2003 ;-- Am. 2006, Act 135, Imd. Eff. May 12, 2006



Section 207.378 Assignment or pledge of distribution.

***** 207.378 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 8.

(1) A qualified county may assign or pledge all or a portion of the distribution that county is eligible to receive under this act for the payment of bonds or other obligations that the qualified county is authorized to issue under the fiscal stabilization act, Act No. 80 of the Public Acts of 1981, being sections 141.1001 to 141.1011 of the Michigan Compiled Laws, or of bonds or other obligations issued to the Michigan municipal bond authority pursuant to the shared credit rating act, Act No. 227 of the Public Acts of 1985, being sections 141.1051 to 141.1077 of the Michigan Compiled Laws. If a qualified county assigns or pledges all or a portion of the distribution under this act, the state treasurer may transmit the assigned or pledged distribution to the trustee for the holders of those bonds or other obligations.

(2) A pledge of a distribution under this act is effective, valid, and binding from the time the pledge is made. The pledged distribution received is immediately subject to the lien of the pledge, whether or not there has been physical delivery. The lien of a pledge is valid and binding against all parties having claims in tort, contract, or otherwise against a person receiving the distribution, whether or not the party has notice of the pledge. A county is not required to file or record the resolution or other instrument that pledges the distribution except in the ordinary records of the qualified county to be subject to this section.

(3) This act shall not be construed to do any of the following:

(a) Create or constitute state indebtedness.

(b) Require the state to continue to impose and collect taxes imposed by this act.

(c) Limit or prohibit the state from repealing or amending this act.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.379 Bonds or other obligations.

***** 207.379 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 9.

(1) The bonds or other obligations for which the distribution under this act has been pledged or assigned by a qualified county are not in any way a debt or liability of the state, do not create a debt or liability of the state, and do not constitute a pledge of the faith and credit of the state.

(2) A bond or other obligation for which the distribution under this act has been pledged or assigned by a qualified county shall contain on its face a statement indicating that the county is obligated to pay the principal, premium, if any, and interest due on the bond or other obligation, that the state is not obligated to pay, and that the faith and credit of the state and the taxing power of the state are not pledged for that payment.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.380 Transmittal of assigned or pledged distribution to Michigan municipal bond authority or trustee; advancing payments.

***** 207.380 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 10.

(1) If a qualified county entered into an agreement to assign all or a portion of the distribution under this act to the Michigan municipal bond authority, an agreement to pledge all or a portion of the distribution under this act for the payment of an obligation the county incurred with the Michigan municipal bond authority, or an agreement to assign all or a portion of the distribution to a trustee under a trust indenture, ordinance, or resolution securing bonds or other obligations issued by that county, the state treasurer shall transmit the assigned or pledged distribution to the Michigan municipal bond authority, its authorized trustee, or the trustee acting under a trust indenture, ordinance, or resolution securing the bonds or other obligations, whichever is applicable.

(2) Notwithstanding the dates for the distribution in section 7, the state treasurer may advance the payments to the Michigan municipal bond authority, its authorized trustee, or other trustee under subsection (1).

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.381 Appropriation.

***** 207.381 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 11.

There is appropriated from the airport parking fund an amount sufficient to make the distributions under section 7.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.382 Distribution not revenue from use or operation of airport.

***** 207.382 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 12.

The distribution received by a qualified county under this act does not constitute revenue from the use or operation of the airport located within that county and is not subject to any pledge of, lien upon, or use restriction of revenue received or derived by that county from the use or operation of that airport.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987



Section 207.383 Effective date of excise taxes.

***** 207.383 THIS SECTION IS REPEALED BY ACT 680 OF 2002 EFFECTIVE ON THE DATE THAT ALL BONDS DESCRIBED IN SECTION 7a(1)(a) OF THE AIRPORT PARKING TAX ACT, 1987 PA 248, MCL 207.377a, ARE RETIRED OR ON DECEMBER 31, 2007, WHICHEVER IS LATER *****

Sec. 13.

The excise taxes imposed under this act shall take effect on January 1, 1988.

History: 1987, Act 248, Imd. Eff. Dec. 28, 1987






R.S. of 1846 Revised Statutes of 1846 (207.407 - 207.409)

R-S-1846-207-407-21 CHAPTER 21 Chapter 21, Of Specific State Taxes and Duties (207.407...207.409)

R-S-1846-207-407-21-TAX-UPON-RAI TAX UPON RAILROAD, CANAL, AND TURNPIKE CORPORATIONS (207.407...207.409)

Section 207.407-207.409 Repealed. 1964, Act 256, Eff. Aug. 28, 1964.












Act 64 of 1848 TAX ON PLANK ROAD, MINING, AND OTHER CORPORATIONS (207.421 - 207.422)



Act 226 of 1889 COLLECTION OF SPECIFIC TAXES (207.441 - 207.447)



Act 134 of 1966 REAL ESTATE TRANSFER TAX (207.501 - 207.513)

Section 207.501 Real estate transfer tax; definitions.

Sec. 1.

As used in this act:

(a) “Treasurer” means the county treasurer.

(b) “Person” means every natural person, association or corporation. Whenever used in any penalty clause the term “person”, as applied to associations, means the partners or members thereof, and as applied to corporations, the officers thereof.

(c) “Value” means the current or fair market worth in terms of legal monetary exchange at the time of the transfer.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.502 Instruments executed within state subject to tax.

Sec. 2.

(1) There is imposed, in addition to all other taxes, a tax upon the following written instruments executed within this state when said instrument is recorded.

(a) Contracts for the sale or exchange of real estate or any interest therein or any combination of the foregoing or any assignment or transfer thereof.

(b) Deeds or instruments of conveyance of real property or any interest therein, for a consideration.

(2) The tax shall be upon the person who is the seller or grantor.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.503 Instruments executed outside state subject to tax.

Sec. 3.

There is imposed, in addition to all other taxes, a tax upon all written instruments of the kinds described in section 2 executed without this state if the contract or transfer evidenced thereby concerns property wholly located within this state. Any such instrument shall be subject to all of the provisions of this act.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.504 Rate of tax; statement on face of written instrument; affidavit.

Sec. 4.

The tax shall be at the rate of 55 cents in a county with a population of less than 2,000,000 and not more than 75 cents as authorized by the county board of commissioners in a county with a population of 2,000,000 or more for each $500.00 or fraction thereof of the total value. A written instrument subject to the tax imposed by this act shall state on its face the total value of the real property or there shall be attached to the instrument an affidavit declaring the total value of the real property. The form of the affidavit shall be prescribed by the state tax commission. In the case of the sale or transfer of a combination of real and personal property the tax shall be imposed only upon the transfer of the real property, if the values of the real and personal property are stated separately on the face of the instrument or if an affidavit is attached to the instrument setting forth the respective values of the real and personal property.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968 ;-- Am. 1980, Act 413, Eff. Mar. 31, 1981



Section 207.505 Exemptions.

Sec. 5.

The following instruments and transfers shall be exempt from this act:

(a) Instruments where the value of the consideration is less than $100.00.

(b) Instruments evidencing contracts or transfers which are not to be performed wholly within this state insofar as such instruments include land lying outside of this state.

(c) Written instruments which this state is prohibited from taxing under the constitution or statutes of the United States.

(d) Instruments or writings given as security or any assignment or discharge thereof.

(e) Instruments evidencing leases, including oil and gas leases, or transfers of such leasehold interests.

(f) Instruments evidencing any interests which are assessable as personal property.

(g) Instruments evidencing the transfer of rights and interests for underground gas storage purposes.

(h) Instruments (i) in which the grantor is the United States, the state, any political subdivision or municipality thereof, or officer thereof acting in his official capacity; (ii) given in foreclosure or in lieu of foreclosure of a loan made, guaranteed or insured by the United States, the state, any political subdivision or municipality thereof or officer thereof acting in his official capacity; (iii) given to the United States, the state, or 1 of their officers as grantee, pursuant to the terms or guarantee or insurance of a loan guaranteed or insured by the grantee.

(i) Conveyances from a husband or wife or husband and wife creating or disjoining a tenancy by the entireties in the grantors or the grantor and his or her spouse.

(j) Judgments or orders of courts of record making or ordering transfers, except where a specific monetary consideration is specified or ordered by the court therefor.

(k) Instruments used to straighten boundary lines where no monetary consideration is given.

(l) Instruments to confirm titles already vested in grantees, such as quitclaim deeds to correct flaws in titles.

(m) Land contracts whereby the legal title does not pass to the grantee until the total consideration specified in the contract has been paid.

(n) Instruments evidencing the transfer of mineral rights and interests.

(o) Instruments creating a joint tenancy between 2 or more persons where at least 1 of the persons already owned the property.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1967, Act 258, Imd. Eff. July 19, 1967 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968 ;-- Am. 1969, Act 67, Imd. Eff. July 21, 1969



Section 207.506 Bankruptcy or insolvency proceedings; transfer to receivers.

Sec. 6.

No tax shall be imposed by this act upon any written instrument which conveys property or any interest therein to any receiver, administrator or trustee, whether special or general, in any bankruptcy or insolvency proceedings.

History: 1966, Act 134, Eff. Jan. 1, 1968



Section 207.507 Documentary stamps; purchase, methods of affixation, cancellation.

Sec. 7.

The tax imposed by this act shall be evidenced by the affixing of a documentary stamp or stamps to every instrument subject to the tax imposed by this act by the person making, executing, issuing or delivering such document. Documentary stamps shall be purchased only in the county in which the property is located. The stamps shall be affixed in such manner that their removal will require the continued application of steam or water, and the person using or affixing the stamps shall write or stamp thereon his initials and the date upon which the stamps are affixed or used so that the stamps may not again be used. The treasurer may prescribe such other method of cancellation as he deems expedient. The treasurer shall, if required by the state treasurer, utilize a tax meter machine which shall be provided by the county.

History: 1966, Act 134, Eff. Jan. 1968 ;-- Am. 1967, Act 258, Imd. Eff. July 19, 1967 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.508 Preparation of stamps; duty of treasurer, use of tax meter machine.

Sec. 8.

The state treasurer shall prescribe and prepare for use by the county treasurer, adhesive stamps of such denominations and quantities as shall be necessary for the payment of the tax imposed by this act. The state treasurer shall prescribe conditions under which a county treasurer may utilize a tax meter machine. The adhesive stamps, if used, shall be requisitioned by the county treasurer as required. The county treasurer shall reimburse the state treasurer for the production cost of the stamps so requisitioned. The treasurer shall make provisions for the use of tax meter machines or for the sale of the stamps in such places as he deems necessary.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1967, Act 258, Imd. Eff. July 19, 1967



Section 207.509 Revenue, disposition; credit to general fund.

Sec. 9.

All revenue received under this act shall be deposited in the treasury of the county where the tax is collected to the credit of the general fund.

History: 1966, Act 134, Eff. Jan. 1, 1968



Section 207.510 Tax to be paid only once; exemptions; new consideration.

Sec. 10.

It is the intent of this act that the tax imposed by this act be paid only once. No tax shall be imposed on any instrument which transfers ownership of property or an interest therein if such instrument is given and the transfer made pursuant to a written executory contract upon which the tax has been previously paid. Any instrument which is evidence of indebtedness or of a contract right shall be subject to the tax imposed by this act only to the extent of the new consideration given therefor. An instrument which is given to supplement, reform or correct a prior instrument shall be subject to the tax imposed by this act only to the extent of the new consideration given therefor.

Any instrument which would be subject to the tax imposed by this act except for the provisions of this section shall state on its face, that the instrument is exempt by reason of the prior payment or partial payment of the tax on another instrument executed on part of the same transaction and the date of payment.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.511 Recording, requirements; detachment of affidavit; use.

Sec. 11.

(a) No written instrument subject to this act shall be recorded in the office of any register of deeds of any county of this state unless documentary stamps as required by this act have been purchased at the time of presentation by the party responsible for their purchase according to subsection (2) of section 2. The stamps shall be affixed to the face of the instrument prior to recording unless the person specifically requests that the instrument be recorded prior to the affixing of the stamps. In the latter case, the stamps may be affixed to the reverse side of the instrument, however, in those cases where it is necessary to record said reverse side, the stamps shall be affixed after recording by the register of deeds. If the instrument of transfer is not subject to the tax, the instrument shall state on its face the reason for the exemption. Any instrument accepted for recording which is not in accordance with this act shall not affect the validity of such recording as to notice.

(b) An affidavit attached to a written instrument under the provisions of this act shall not be recorded and shall be detached from the written instrument prior to the recording of the instrument. Such affidavit shall be used for county fund auditing purposes only and shall not be disclosed to any other person.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1967, Act 258, Imd. Eff. July 19, 1967 ;-- Am. 1968, Act 327, Imd. Eff. July 3, 1968



Section 207.512 Unlawful acts; penalty for violations.

Sec. 12.

(1) It shall be unlawful for any person to:

(a) Fraudulently cut, tear or remove from a document any documentary stamp.

(b) Fraudulently affix to any document upon which tax is imposed by this act any documentary stamp which has been cut, torn or removed from any other written instrument upon which tax is imposed by this act, or any documentary stamp of insufficient value or any forged or counterfeited stamp or any impression of any forged or counterfeited stamp, die, plate or other article.

(c) Wilfully remove or alter the cancellation marks of any documentary stamp or restore any such documentary stamp with intent to use or cause the same to be used after it has already been used, or knowingly buy, sell, offer for sale or give away any such altered or restored stamp to any person for use, or knowingly use the same.

(d) Knowingly or wilfully prepare, keep, sell, offer for sale or have in his possession any forged or counterfeited documentary stamps.

(e) Knowingly or wilfully issue a false or fraudulent affidavit.

(2) Any person violating any of the provisions of this section is guilty of a misdemeanor and shall be fined not more than $500.00 and costs of prosecution, or imprisoned for not more than 1 year, or both.

History: 1966, Act 134, Eff. Jan. 1, 1968 ;-- Am. 1967, Act 258, Imd. Eff. July 19, 1967



Section 207.513 Effective date.

Sec. 13.

This act shall take effect immediately upon the repeal of the tax imposed by and paid to the United States on real estate transfer under the provisions of section 4361 of subchapter C of chapter 34 of the United States internal revenue code of 1954 as amended.

History: 1966, Act 134, Eff. Jan. 1, 1968






Act 330 of 1993 STATE REAL ESTATE TRANSFER TAX ACT (207.521 - 207.537)

Section 207.521 Short title.

Sec. 1.

This act shall be known and may be cited as the “state real estate transfer tax act”.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.522 Definitions.

Sec. 2.

As used in this act:

(a) "Controlling interest" means more than 80% of the total value of all classes of stock of a corporation; more than 80% of the total interest in capital and profits of a partnership, association, limited liability company, or other unincorporated form of doing business; or more than 80% of the beneficial interest in a trust.

(b) "Person" means an individual, partnership, corporation, limited liability company, association, governmental entity, or other legal entity. If used in a penalty clause, person includes the partners or members of a firm, a partnership, or an association and the officers of a corporation.

(c) "Property" includes land, tenements, real estate, and real property and all rights to and interests in land, tenements, real estate, or real property.

(d) "Tax" means the state real estate transfer tax imposed under this act.

(e) "Transfer", unless otherwise exempt under this act, means the conveyance of title to or other transfer of a present interest or beneficial interest or any other interest in real property by any method, including the interest in real property acquired through the acquisition of a controlling interest in any entity with an interest in the property.

(f) "Treasurer" means the state treasurer.

(g) "Value" means the current or fair market worth in terms of legal monetary exchange at the time of the transfer. The tax shall be based on the value of the real property transferred and shall be collected at the time the instrument of conveyance is submitted for recording. In the case of a controlling interest in any entity that owns real property, value shall mean the value of the real property or interest in the real property, apportioned based on the percentage of the ownership interest transferred or acquired in the entity.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 2008, Act 473, Eff. Jan. 1, 2007



Section 207.523 Written instruments subject to tax; person liable for tax; payment date; refund.

Sec. 3.

(1) There is imposed, in addition to all other taxes, a tax upon the following written instruments executed within this state when the instrument is recorded:

(a) Contracts for the sale or exchange of property or any interest in the property or any combination of sales or exchanges or any assignment or transfer of property or any interest in the property.

(b) Deeds or instruments of conveyance of property or any interest in property, for consideration.

(c) Contracts for the transfer or acquisition of a controlling interest in any entity only if the real property owned by that entity comprises 90% or more of the fair market value of the assets of the entity determined in accordance with generally accepted accounting principles which shall be recorded.

(2) The person who is the seller or grantor of the property is liable for the tax imposed under this act.

(3) The tax imposed under this act shall be paid to the county treasurer where the real property is located not later than 15 days after the delivery of the instrument effecting the conveyance by the seller or grantor to the buyer or grantee or not later than 15 days after the transfer of a controlling interest in any entity with an interest in the real property. For purposes of this section, the date of the instrument effecting the transfer is presumed to be the date of delivery of the instrument.

(4) After the tax is paid, if the seller or the buyer who has paid the tax on behalf of the seller believes that the property was eligible for an exemption under section 6 at the time of the transfer, the seller or the buyer who has paid the tax on behalf of the seller may request a refund from the department of treasury in a form and manner determined by the department of treasury. The department of treasury shall pay the refund if it determines that the property was eligible for the exemption under section 6 at the time of the transfer. This subsection is intended to be retroactive and applies to a sale, exchange, assignment, or transfer beginning 4 years immediately preceding the effective date of the amendatory act that added this subsection.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 2008, Act 473, Eff. Jan. 1, 2007 ;-- Am. 2015, Act 217, Imd. Eff. Dec. 15, 2015



Section 207.524 Written instruments executed outside of state.

Sec. 4.

There is imposed, in addition to all other taxes, a tax upon all written instruments described in section 3 executed outside of this state if the contract or transfer evidenced by the written instrument concerns property wholly located within this state. A written instrument described in this section is subject to this act.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.525 Tax rate; statement of total value of real property being transferred; affidavit; value of real and personal property stated separately.

Sec. 5.

(1) Beginning on January 1, 1995, except as otherwise provided in this section, the tax imposed under sections 3 and 4 is levied at the rate of $3.75 for each $500.00 or fraction of $500.00 of the total value of the property being transferred.

(2) A written instrument subject to the tax imposed by this act shall state on its face the total value of the real property being transferred unless an affidavit is attached to the written instrument declaring the total value of the real property being transferred. The form of the affidavit shall be prescribed by the department of treasury. If the sale or transfer is of a combination of real and personal property, the tax shall be imposed only upon the transfer of the real property if the values of the real and personal property are stated separately on the face of the written instrument or if an affidavit is attached to the written instrument setting forth the respective values of the real and personal property.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 3, Eff. Mar. 30, 1994 ;-- Am. 1994, Act 224, Eff. July 5, 1994



Section 207.526 Written instruments and transfers of property exempt from tax.

Sec. 6.

The following written instruments and transfers of property are exempt from the tax imposed by this act:

(a) A written instrument in which the value of the consideration for the property is less than $100.00.

(b) A written instrument evidencing a contract or transfer that is not to be performed wholly within this state only to the extent the written instrument includes land lying outside of this state.

(c) A written instrument that this state is prohibited from taxing under the United States constitution or federal statutes.

(d) A written instrument given as security or an assignment or discharge of the security interest.

(e) A written instrument evidencing a lease, including an oil and gas lease, or a transfer of a leasehold interest.

(f) A written instrument evidencing an interest that is assessable as personal property.

(g) A written instrument evidencing the transfer of a right and interest for underground gas storage purposes.

(h) Any of the following written instruments:

(i) A written instrument in which the grantor is the United States, this state, a political subdivision or municipality of this state, or an officer of the United States or of this state, or a political subdivision or municipality of this state, acting in his or her official capacity.

(ii) A written instrument given in foreclosure or in lieu of foreclosure of a loan made, guaranteed, or insured by the United States, this state, a political subdivision or municipality of this state, or an officer of the United States or of this state, or a political subdivision or municipality of this state, acting in his or her official capacity.

(iii) A written instrument given to the United States, this state, or 1 of their officers acting in an official capacity as grantee, pursuant to the terms or guarantee or insurance of a loan guaranteed or insured by the grantee.

(i) A conveyance from a spouse or married couple creating or disjoining a tenancy by the entireties in the grantors or the grantor and his or her spouse.

(j) A conveyance from an individual to that individual's child, stepchild, or adopted child.

(k) A conveyance from an individual to that individual's grandchild, step-grandchild, or adopted grandchild.

(l) A judgment or order of a court of record making or ordering a transfer, unless a specific monetary consideration is specified or ordered by the court for the transfer.

(m) A written instrument used to straighten boundary lines if no monetary consideration is given.

(n) A written instrument to confirm title already vested in a grantee, including a quitclaim deed to correct a flaw in title.

(o) A land contract in which the legal title does not pass to the grantee until the total consideration specified in the contract has been paid.

(p) A conveyance that meets 1 of the following:

(i) A transfer between any corporation and its stockholders or creditors, between any limited liability company and its members or creditors, between any partnership and its partners or creditors, or between a trust and its beneficiaries or creditors when the transfer is to effectuate a dissolution of the corporation, limited liability company, partnership, or trust and it is necessary to transfer the title of real property from the entity to the stockholders, members, partners, beneficiaries, or creditors.

(ii) A transfer between any limited liability company and its members if the ownership interests in the limited liability company are held by the same persons and in the same proportion as in the limited liability company prior to the transfer.

(iii) A transfer between any partnership and its partners if the ownership interests in the partnership are held by the same persons and in the same proportion as in the partnership prior to the transfer.

(iv) A transfer of a controlling interest in an entity with an interest in real property if the transfer of the real property would qualify for exemption if the transfer had been accomplished by deed to the real property between the persons that were parties to the transfer of the controlling interest.

(v) A transfer in connection with the reorganization of an entity and the beneficial ownership is not changed.

(q) A written instrument evidencing the transfer of mineral rights and interests.

(r) A written instrument creating a joint tenancy between 2 or more persons if at least 1 of the persons already owns the property.

(s) A transfer made pursuant to a bona fide sales agreement made before the date the tax is imposed under sections 3 and 4, if the sales agreement cannot be withdrawn or altered, or contains a fixed price not subject to change or modification.

(t) A written instrument evidencing a contract or transfer of property to a person sufficiently related to the transferor to be considered a single employer with the transferor under section 414(b) or (c) of the internal revenue code of 1986, 26 USC 414.

(u) A written instrument conveying an interest in property for which an exemption is claimed under section 7cc of the general property tax act, 1893 PA 206, MCL 211.7cc, if the state equalized valuation of that property is equal to or lesser than the state equalized valuation on the date of purchase or on the date of acquisition by the seller or transferor for that same interest in property and the transaction was for a price at which a willing buyer and a willing seller would arrive through an arms-length negotiation. Notwithstanding section 22 of 1941 PA 122, MCL 205.22, and section 3(4) of this act, if the seller or the buyer who has paid the tax on behalf of the seller believes that the property was eligible for an exemption under this subdivision at the time of transfer, the seller or the buyer who has paid the tax on behalf of the seller may request a refund from the department in a form and manner determined by the department. This subdivision is retroactive and applies to a sale, exchange, assignment, or transfer on or after June 24, 2011.

(v) A written instrument transferring an interest in property pursuant to a foreclosure of a mortgage including a written instrument given in lieu of foreclosure of a mortgage. This exemption does not apply to a subsequent transfer of the foreclosed property by the entity that foreclosed on the mortgage.

(w) A written instrument conveying an interest from a religious society in property exempt from the collection of taxes under section 7s of the general property tax act, 1893 PA 206, MCL 211.7s, to a religious society if that property continues to be exempt from the collection of taxes under section 7s of the general property tax act, 1893 PA 206, MCL 211.7s.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 3, Eff. Mar. 30, 1994 ;-- Am. 1994, Act 255, Imd. Eff. July 5, 1994 ;-- Am. 2000, Act 203, Imd. Eff. June 27, 2000 ;-- Am. 2003, Act 128, Eff. Jan. 1, 2004 ;-- Am. 2008, Act 473, Eff. Jan. 1, 2007 ;-- Am. 2015, Act 217, Imd. Eff. Dec. 15, 2015



Section 207.527 Bankruptcy or insolvency proceeding; exemption from tax.

Sec. 7.

A tax is not imposed by this act upon a written instrument that conveys or transfers property or an interest in the property to a receiver, administrator, or trustee, whether special or general, in a bankruptcy or insolvency proceeding.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.528 Stamp as evidence of tax payment; other methods of cancellation.

Sec. 8.

(1) Except as provided in section 9, the payment of the tax imposed by this act shall be evidenced by the affixing of a documentary stamp or stamps to each written instrument subject to the tax imposed by this act by the person making, executing, issuing, or delivering the written instrument. The stamp required by this act may also serve as the stamp required under section 7 of Act No. 134 of the Public Acts of 1966, being section 207.507 of the Michigan Compiled Laws. The stamp or stamps required by this section shall be purchased only in the county in which the property is located.

(2) The person using or affixing the stamps shall affix the stamps so that removal requires the continued application of steam or water. The person using or affixing the stamps shall write or stamp on the stamps his or her initials and the date upon which the stamps are affixed or used so that the stamps cannot again be used.

(3) The treasurer may prescribe another method of cancellation as he or she considers appropriate. If the county treasurer is required to utilize a tax meter machine under section 7 of Act No. 134 of the Public Acts of 1966, the tax meter machine shall be used to evidence the payment of the tax imposed by this act.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 3, Eff. Mar. 30, 1994 ;-- Am. 1994, Act 255, Imd. Eff. July 5, 1994



Section 207.529 Stamps; prescribing and preparing for use; requisition of stamps by county treasurer; use of tax meter machine; alternative means.

Sec. 9.

(1) The treasurer shall prescribe and prepare for use by a county treasurer adhesive stamps of the denominations and quantities that are necessary for the payment of the tax imposed by this act and the tax imposed by Act No. 134 of the Public Acts of 1966, being sections 207.501 to 207.513 of the Michigan Compiled Laws. The county treasurer shall requisition the stamps as required.

(2) The treasurer shall prescribe conditions under which a county treasurer may utilize a tax meter machine to evidence the payment of the tax imposed under this act or the tax imposed under Act No. 134 of the Public Acts of 1966. The treasurer shall provide for the use of a tax meter machine or for the sale of the stamps in such places as the treasurer considers necessary.

(3) The treasurer may prescribe alternate means for the county treasurer to evidence the payment of the tax under this act. The treasurer shall provide the alternative means to the county treasurer if alternative means are used to evidence the payment of the tax under this act.

History: 1993, Act 330, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 3, Eff. Mar. 30, 1994 ;-- Am. 1994, Act 255, Imd. Eff. July 5, 1994



Section 207.530 Disposition of tax.

Sec. 10.

The tax imposed under this act shall be collected by the county treasurer and deposited with the treasurer as provided in this section. By the fifteenth day of each month, the county treasurer shall, on a form prescribed by the treasurer, itemize the tax collected the preceding month and transmit the form and the tax collected to the treasurer. The county treasurer may retain the interest earned on the money collected pursuant to this act while held by the county treasurer, as reimbursement for the costs incurred by the county in collecting and transmitting the tax imposed by this act. The money retained by the county treasurer under this section shall be deposited in the treasury of the county where the tax is collected to the credit of the general fund.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.531 Crediting tax proceeds.

Sec. 11.

The treasurer shall credit the proceeds of the tax collected by county treasurers under this act to the state treasury to the credit of the state school aid fund established in section 11 of article IX of the state constitution of 1963.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.532 Payment of tax; written instruments not subject to tax.

Sec. 12.

(1) The tax imposed by this act shall be paid only once. A tax shall not be imposed on a written instrument that transfers property if the written instrument is given and the transfer made pursuant to a written executory contract upon which the tax was previously paid. A written instrument that is evidence of indebtedness or of a contract right is subject to the tax imposed by this act only to the extent of the new consideration given for the property. A written instrument that is given to supplement, reform, or correct a prior written instrument is subject to the tax imposed by this act only to the extent of the new consideration given for the property.

(2) A written instrument that would be subject to the tax imposed by this act except for the provisions of this section shall state on its face that the instrument is exempt by reason of the prior payment or partial payment of the tax on another written instrument executed on part of the same transaction and the date of payment.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.533 Recording written instruments; stamps required; reason for exemption to be stated on written instrument; effect of noncompliance with act; use and disclosure of affidavit.

Sec. 13.

(1) A written instrument subject to the tax imposed by this act shall not be recorded in the office of the register of deeds of any county of this state unless documentary stamps as required by this act have been purchased at the time of presentation by the party liable for the tax under section 3(2). The stamps shall be affixed to the face of the instrument before recording unless the person specifically requests that the instrument be recorded before the stamps are affixed. If so requested, the stamps may be affixed to the reverse side of the written instrument. However, if it is necessary to record the reverse side of the written instrument, the stamps shall be affixed after recording by the register of deeds. If the written instrument is not subject to the tax, the written instrument shall state on its face the reason for the exemption. A written instrument accepted for recording that does not comply with this act does not affect the validity of the recording as to notice.

(2) An affidavit attached to a written instrument under section 5 shall not be recorded and shall be detached from the written instrument before recording. The affidavit shall be used for auditing purposes only and shall not be disclosed to any other person.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.534 Prohibited conduct; violation as misdemeanor.

Sec. 14.

(1) A person shall not do any of the following:

(a) Fraudulently cut, tear, or remove a documentary stamp from a written instrument.

(b) Fraudulently affix to a written instrument upon which the tax is imposed by this act any of the following:

(i) A documentary stamp that has been cut, torn, or removed from another written instrument upon which the tax is imposed by this act.

(ii) A documentary stamp of insufficient value.

(iii) A forged or counterfeited stamp.

(iv) An impression of a forged or counterfeited stamp, die, plate, or other article.

(c) Willfully remove or alter the cancellation marks of a documentary stamp, restore a documentary stamp with the intent to use or cause the same to be used after it has already been used, knowingly buy, sell, offer for sale, or give away an altered or restored stamp to a person for use, or knowingly use an altered or restored stamp.

(d) Knowingly or willfully prepare, keep, sell, offer for sale, or have in his or her possession a forged or counterfeited documentary stamp.

(e) Knowingly or willfully issue a false or fraudulent affidavit described in section 5.

(2) A person who violates this section is guilty of a misdemeanor, punishable by imprisonment for not more than 1 year or a fine of not more than $500.00, or both.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.535 Tax in addition to and collected with tax imposed under MCL 207.501 to 207.513.

Sec. 15.

The tax imposed under this act is in addition to and may be collected with the tax imposed under Act No. 134 of the Public Acts of 1966, being sections 207.501 to 207.513 of the Michigan Compiled Laws.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.536 Administration of act.

Sec. 16.

This act shall be administered by the revenue division of the department of treasury under Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws.

History: 1993, Act 330, Eff. Apr. 1, 1994



Section 207.537 Conditional effective date.

Sec. 17.

This act shall not take effect unless Senate Joint Resolution S is submitted to the voters and the following bills are enacted into law:

(a) House Bill No. 5109.

(b) House Bill No. 5116.

(c) House Bill No. 5009.

(d) House Bill No. 5010.

(e) House Bill No. 5118.

(f) House Bill No. 5097.

(g) House Bill No. 5123.

(h) House Bill No. 4279.

(i) House Bill No. 5102.

(j) House Bill No. 5103.

(k) House Bill No. 5104.

(l) House Bill No. 5106.

(m) House Bill No. 5111.

(n) House Bill No. 5115.

(o) House Bill No. 5112.

(p) House Bill No. 5120.

(q) House Bill No. 5129.

(r) House Bill No. 5224.

History: 1993, Act 330, Eff. Apr. 1, 1994






Act 198 of 1974 PLANT REHABILITATION AND INDUSTRIAL DEVELOPMENT DISTRICTS (207.551 - 207.572)

Section 207.551 Meanings of certain words and phrases.

Sec. 1.

The words and phrases defined in sections 2 and 3 have the meanings respectively ascribed to them for the purposes of this act.

History: 1974, Act 198, Imd. Eff. July 9, 1974



Section 207.552 Definitions.

Sec. 2.

(1) "Commission" means the state tax commission created by 1927 PA 360, MCL 209.101 to 209.107.

(2) "Facility" means either a replacement facility, a new facility, or, if applicable by its usage, a speculative building.

(3) "Next Michigan development corporation" means that term as defined in section 3 of the next Michigan development act, 2010 PA 275, MCL 125.2953.

(4) "Replacement facility" means 1 of the following:

(a) In the case of a replacement or restoration that occurs on the same or contiguous land as that which is replaced or restored, industrial property that is or is to be acquired, constructed, altered, or installed for the purpose of replacement or restoration of obsolete industrial property together with any part of the old altered property that remains for use as industrial property after the replacement, restoration, or alteration.

(b) In the case of construction on vacant noncontiguous land, property that is or will be used as industrial property that is or is to be acquired, constructed, transferred, or installed for the purpose of being substituted for obsolete industrial property if the obsolete industrial property is situated in a plant rehabilitation district in the same city, village, or township as the land on which the facility is or is to be constructed and includes the obsolete industrial property itself until the time as the substituted facility is completed.

(5) "New facility" means new industrial property other than a replacement facility to be built in a plant rehabilitation district or industrial development district.

(6) "Local governmental unit" means a city, village, township, or next Michigan development corporation located in this state. For purposes of this act, if a next Michigan development corporation establishes a plant rehabilitation district or an industrial development district, the next Michigan development corporation shall act as the local governmental unit in establishing and operating the plant rehabilitation district or the industrial development district.

(7) "Industrial property" means land improvements, buildings, structures, and other real property, and machinery, equipment, furniture, and fixtures or any part or accessory whether completed or in the process of construction comprising an integrated whole, the primary purpose and use of which is the engaging in a high-technology activity, operation of a strategic response center, operation of a motorsports entertainment complex, operation of a logistical optimization center, operation of qualified commercial activity, operation of a major distribution and logistics facility, the manufacture of goods or materials, creation or synthesis of biodiesel fuel, or the processing of goods and materials by physical or chemical change; property acquired, constructed, altered, or installed due to the passage of proposal A in 1976; the operation of a hydro-electric dam by a private company other than a public utility; or agricultural processing facilities. Industrial property includes facilities related to a manufacturing operation under the same ownership, including, but not limited to, office, engineering, research and development, warehousing, or parts distribution facilities. Industrial property also includes research and development laboratories of companies other than those companies that manufacture the products developed from their research activities and research development laboratories of a manufacturing company that are unrelated to the products of the company. For applications approved by the legislative body of a local governmental unit between June 30, 1999 and December 31, 2007, industrial property also includes an electric generating plant that is not owned by a local unit of government, including, but not limited to, an electric generating plant fueled by biomass. For an industrial development district created before July 1, 2010, industrial property also includes an electric generating plant that is fueled by biomass that is not owned by a unit of local government if the electric generating plant involves the reuse of a federal superfund site remediated by the United States environmental protection agency and an independent study has concluded that the electric generating plant would not have an adverse effect on wood supply of the area from which the wood supply of the electric generating plant would be derived. An electric generating plant described in the preceding sentence is presumed not to have an adverse impact on the wood supply of the area from which the wood supply of the electric generating plant would be derived if the company has a study funded by the United States department of energy and managed by the department of energy, labor, and economic growth that concludes that the electric generating plant will consume not more than 7.5% of the annual wood growth within a 60-mile radius of the electric generating plant. Industrial property also includes convention and trade centers in which construction begins not later than December 31, 2010 and is over 250,000 square feet in size or, if located in a county with a population of more than 750,000 and less than 1,100,000, is over 100,000 square feet in size or, if located in a county with a population of more than 26,000 and less than 28,000, is over 30,000 square feet in size. Industrial property also includes a federal reserve bank operating under 12 USC 341, located in a city with a population of 600,000 or more. Industrial property may be owned or leased. However, in the case of leased property, the lessee is liable for payment of ad valorem property taxes and shall furnish proof of that liability. For purposes of a local governmental unit that is a next Michigan development corporation, industrial property includes only property used in the operation of an eligible next Michigan business, as that term is defined in section 3 of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803. Industrial property does not include any of the following:

(a) Land.

(b) Property of a public utility other than an electric generating plant that is not owned by a local unit of government as provided in this subsection.

(c) Inventory.

(8) "Obsolete industrial property" means industrial property the condition of which is substantially less than an economically efficient functional condition.

(9) "Economically efficient functional condition" means a state or condition of property the desirability and usefulness of which is not impaired due to changes in design, construction, technology, or improved production processes, or from external influencing factors that make the property less desirable and valuable for continued use.

(10) "Research and development laboratories" means building and structures, including the machinery, equipment, furniture, and fixtures located in the building or structure, used or to be used for research or experimental purposes that would be considered qualified research as that term is used in section 41 of the internal revenue code, 26 USC 41, except that qualified research also includes qualified research funded by grant, contract, or otherwise by another person or governmental entity.

(11) "Manufacture of goods or materials" or "processing of goods or materials" means any type of operation that would be conducted by an entity included in the classifications provided by sector 31-33 — manufacturing, of the North American industry classification system, United States, 1997, published by the office of management and budget, regardless of whether the entity conducting that operation is included in that manual.

(12) "High-technology activity" means that term as defined in section 3 of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803.

(13) "Logistical optimization center" means a sorting and distribution center that optimizes transportation and uses just-in-time inventory management and material handling.

(14) "Commercial property" means that term as defined in section 2 of the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2782.

(15) "Qualified commercial activity" means commercial property that meets all of the following:

(a) At least 90% of the property, excluding the surrounding green space, is used for warehousing, distribution, or logistic purposes and is located in a county that borders another state or Canada or for a communications center.

(b) Occupies a building or structure that is greater than 100,000 square feet in size.

(16) "Motorsports entertainment complex" means a closed-course motorsports facility, and its ancillary grounds and facilities, that satisfies all of the following:

(a) Has at least 70,000 fixed seats for race patrons.

(b) Has at least 6 scheduled days of motorsports events each calendar year, at least 2 of which shall be comparable to nascar nextel cup events held in 2007 or their successor events.

(c) Serves food and beverages at the facility during sanctioned events each calendar year through concession outlets, a majority of which are staffed by individuals who represent or are members of 1 or more nonprofit civic or charitable organizations that directly financially benefit from the concession outlets' sales.

(d) Engages in tourism promotion.

(e) Has permanent exhibitions of motorsports history, events, or vehicles.

(17) "Major distribution and logistics facility" means a proposed distribution center that meets all of the following:

(a) Contains at least 250,000 square feet.

(b) Has or will have an assessed value of $5,000,000.00 or more for the real property.

(c) Is located within 35 miles of the border of this state.

(d) Has as its purpose the distribution of inventory and materials to facilities owned by the taxpayer whose primary business is the retail sale of sporting goods and related inventory.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 302, Imd. Eff. Dec. 19, 1975 ;-- Am. 1976, Act 224, Imd. Eff. July 30, 1976 ;-- Am. 1978, Act 37, Imd. Eff. Feb. 24, 1978 ;-- Am. 1981, Act 211, Imd. Eff. Dec. 30, 1981 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1986, Act 66, Imd. Eff. Apr. 1, 1986 ;-- Am. 1999, Act 140, Imd. Eff. Oct. 18, 1999 ;-- Am. 2000, Act 247, Imd. Eff. June 29, 2000 ;-- Am. 2002, Act 280, Imd. Eff. May 9, 2002 ;-- Am. 2003, Act 5, Imd. Eff. Apr. 24, 2003 ;-- Am. 2005, Act 118, Imd. Eff. Sept. 22, 2005 ;-- Am. 2005, Act 267, Imd. Eff. Dec. 16, 2005 ;-- Am. 2007, Act 12, Imd. Eff. May 29, 2007 ;-- Am. 2007, Act 146, Imd. Eff. Dec. 10, 2007 ;-- Am. 2008, Act 170, Imd. Eff. July 2, 2008 ;-- Am. 2008, Act 457, Imd. Eff. Jan. 9, 2009 ;-- Am. 2008, Act 581, Imd. Eff. Jan. 16, 2009 ;-- Am. 2009, Act 209, Imd. Eff. Jan. 4, 2010 ;-- Am. 2010, Act 273, Imd. Eff. Dec. 15, 2010 ;-- Am. 2011, Act 154, Imd. Eff. Sept. 27, 2011



Section 207.553 Additional definitions.

Sec. 3.

(1) "Plant rehabilitation district" means an area of a local governmental unit established as provided in section 4.

(2) "Industrial development district" means an area established by a local governmental unit as provided in section 4.

(3) "Industrial facility tax" means the specific tax levied under this act.

(4) "Industrial facilities exemption certificate" means a certificate issued pursuant to sections 5, 6, and 7.

(5) "Replacement" means the complete or partial demolition of obsolete industrial property and the complete or partial reconstruction or installation of new property of similar utility.

(6) "Restoration" means changes to obsolete industrial property other than replacement as may be required to restore the property, together with all appurtenances to the property, to an economically efficient functional condition. Restoration does not include delayed maintenance or the substitution or addition of tangible personal property without major renovation of the industrial property. A program involving expenditures for changes to the industrial property improvements aggregating less than 10% of the true cash value at commencement of the restoration of the industrial property improvements is delayed maintenance. Restoration includes major renovation including but not necessarily limited to the improvement of floor loads, correction of deficient or excessive height, new or improved building equipment, including heating, ventilation, and lighting, reducing multistory facilities to 1 or 2 stories, improved structural support including foundations, improved roof structure and cover, floor replacement, improved wall placement, improved exterior and interior appearance of buildings, improvements or modifications of machinery and equipment to improve efficiency, decrease operating costs, or to increase productive capacity, and other physical changes as may be required to restore the industrial property to an economically efficient functional condition, and shall include land and building improvements and other tangible personal property incident to the improvements.

(7) "State equalized valuation" means the valuation determined under 1911 PA 44, MCL 209.1 to 209.8.

(8) "Speculative building" means a building that meets 1 of the following criteria and the machinery, equipment, furniture, and fixtures located in the building:

(a) A new building that meets all of the following:

(i) The building is owned by, or approved as a speculative building by resolution of, a local governmental unit in which the building is located or the building is owned by a development organization and located in the district of the development organization.

(ii) The building is constructed for the purpose of providing a manufacturing facility before the identification of a specific user of that building.

(iii) The building does not qualify as a replacement facility.

(b) The building is an existing building on an improved parcel of industrial property used for the manufacturing of goods or materials or processing of goods or materials. Not more than 1 building shall be awarded an industrial facilities exemption certificate under this subdivision. A building that complies with this subdivision shall be presumed to have been constructed within 9 years of the filing of the application for an industrial facilities exemption certificate and shall comply with the following:

(i) Has been unoccupied for at least 4 years immediately preceding the date the certificate is issued.

(ii) Is in an industrial development district created before January 1, 2011.

(iii) Is located in a county with a population of more than 22,000 and less than 24,500 containing a city with a population of more than 3,600 according to the last decennial census.

(9) "Development organization" means any economic development corporation, downtown development authority, tax increment financing authority, or an organization under the supervision of and created for economic development purposes by a local governmental unit.

(10) "Manufacturing facility" means buildings and structures, including the machinery, equipment, furniture, and fixtures located therein, the primary purpose of which is 1 or more of the following:

(a) The manufacture of goods or materials or the processing of goods and materials by physical or chemical change.

(b) The provision of research and development laboratories of companies whether or not the company manufactures the products developed from their research activities.

(11) "Taxable value" means that value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(12) "Strategic response center" means a facility that provides catastrophe response solutions through the development and staffing of a national response center for which a plant rehabilitation district or an industrial development district was created before December 31, 2007.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 247, Imd. Eff. Sept. 4, 1975 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1996, Act 1, Imd. Eff. Jan. 30, 1996 ;-- Am. 2007, Act 13, Imd. Eff. May 29, 2007 ;-- Am. 2010, Act 122, Imd. Eff. July 19, 2010



Section 207.554 Plant rehabilitation district or industrial development district; establishment; number of parcels; filing; notice; hearing; finding and determination; district established by township; industrial property as part of industrial development district or plant rehabilitation district also part of tax increment district; termination; notice.

Sec. 4.

(1) A local governmental unit, by resolution of its legislative body, may establish plant rehabilitation districts and industrial development districts that consist of 1 or more parcels or tracts of land or a portion of a parcel or tract of land.

(2) The legislative body of a local governmental unit may establish a plant rehabilitation district or an industrial development district on its own initiative or upon a written request filed by the owner or owners of 75% of the state equalized value of the industrial property located within a proposed plant rehabilitation district or industrial development district. This request shall be filed with the clerk of the local governmental unit.

(3) Except as provided in section 9(2)(h), after December 31, 1983, a request for the establishment of a proposed plant rehabilitation district or industrial development district shall be filed only in connection with a proposed replacement facility or new facility, the construction, acquisition, alteration, or installation of or for which has not commenced at the time of the filing of the request. The legislative body of a local governmental unit shall not establish a plant rehabilitation district or an industrial development district pursuant to subsection (2) if it finds that the request for the district was filed after the commencement of construction, alteration, or installation of, or of an acquisition related to, the proposed replacement facility or new facility. This subsection shall not apply to a speculative building.

(4) Before adopting a resolution establishing a plant rehabilitation district or industrial development district, the legislative body shall give written notice by certified mail to the owners of all real property within the proposed plant rehabilitation district or industrial development district and shall hold a public hearing on the establishment of the plant rehabilitation district or industrial development district at which those owners and other residents or taxpayers of the local governmental unit shall have a right to appear and be heard.

(5) The legislative body of the local governmental unit, in its resolution establishing a plant rehabilitation district, shall set forth a finding and determination that property comprising not less than 50% of the state equalized valuation of the industrial property within the district is obsolete.

(6) A plant rehabilitation district or industrial development district established by a township shall be only within the unincorporated territory of the township and shall not be within a village.

(7) Industrial property that is part of an industrial development district or a plant rehabilitation district may also be part of a tax increment district established under the tax increment finance authority act, 1980 PA 450, MCL 125.1801 to 125.1830.

(8) A local governmental unit, by resolution of its legislative body, may terminate a plant rehabilitation district or an industrial development district, if there are no industrial facilities exemption certificates in effect in the plant rehabilitation district or the industrial development district on the date of the resolution to terminate.

(9) Before acting on a proposed resolution terminating a plant rehabilitation district or an industrial development district, the local governmental unit shall give at least 14 days' written notice by certified mail to the owners of all real property within the plant rehabilitation district or industrial development district as determined by the tax records in the office of the assessor or the treasurer of the local tax collecting unit in which the property is located and shall hold a public hearing on the termination of the plant rehabilitation district or industrial development district at which those owners and other residents or taxpayers of the local governmental unit, or others, shall have a right to appear and be heard.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1980, Act 449, Imd. Eff. Jan. 15, 1981 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 266, Eff. Imd. July 6, 1994 ;-- Am. 1995, Act 218, Imd. Eff. Dec. 1, 1995 ;-- Am. 1999, Act 140, Imd. Eff. Oct. 18, 1999 ;-- Am. 2004, Act 437, Imd. Eff. Dec. 21, 2004



Section 207.555 Application for industrial exemption certificate; filing; contents; notice to assessing and taxing units; hearing; application fee.

Sec. 5.

(1) After the establishment of a district, the owner or lessee of a facility may file an application for an industrial facilities exemption certificate with the clerk of the local governmental unit that established the plant rehabilitation district or industrial development district. The application shall be filed in the manner and form prescribed by the commission. The application shall contain or be accompanied by a general description of the facility and a general description of the proposed use of the facility, the general nature and extent of the restoration, replacement, or construction to be undertaken, a descriptive list of the equipment that will be a part of the facility, a time schedule for undertaking and completing the restoration, replacement, or construction of the facility, and information relating to the requirements in section 9.

(2) Upon receipt of an application for an industrial facilities exemption certificate, the clerk of the local governmental unit shall notify in writing the assessor of the assessing unit in which the facility is located or to be located, and the legislative body of each taxing unit that levies ad valorem property taxes in the local governmental unit in which the facility is located or to be located. Before acting upon the application, the legislative body of the local governmental unit shall afford the applicant, the assessor, and a representative of the affected taxing units an opportunity for a hearing.

(3) The local governmental unit may charge the applicant an application fee to process an application for an industrial facilities exemption certificate. The application fee shall not exceed the actual cost incurred by the local governmental unit in processing the application or 2% of the total property taxes abated under this act for the term that the industrial facilities exemption certificate is in effect, whichever is less. A local governmental unit shall not charge an applicant any other fee under this act.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1976, Act 224, Imd. Eff. July 30, 1976 ;-- Am. 1996, Act 323, Imd. Eff. June 26, 1996
Popular Name: Act 198



Section 207.556 Application for industrial facilities exemption certificate; approval or disapproval; appeal.

Sec. 6.

The legislative body of the local governmental unit, not more than 60 days after receipt by its clerk of the application, shall by resolution either approve or disapprove the application for an industrial facilities exemption certificate in accordance with section 9 and the other provisions of this act. If disapproved, the reasons shall be set forth in writing in the resolution. If approved, the clerk shall forward the application to the commission within 60 days of approval or before October 31 of that year, whichever is first, or as otherwise provided in section 7 in order to receive the industrial facilities exemption certificate effective for the following year. If disapproved, the clerk shall return the application to the applicant. The applicant may appeal the disapproval to the commission within 10 days after the date of the disapproval.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1996, Act 323, Imd. Eff. June 26, 1996 ;-- Am. 2013, Act 85, Imd. Eff. June 28, 2013
Popular Name: Act 198



Section 207.557 Determination by commission; issuance of industrial facilities exemption certificate; notice of application; concurrence; effective date of certificate; mailing and filing of certificate; notice of refusal to issue certificate; resolutions approving or amending industrial facilities exemption certificate; completed application; error or mistake; failure to forward application, amended or transfer application, or request to revoke certificate; duties of commission.

Sec. 7.

(1) Within 60 days after receipt of an approved application or an appeal of a disapproved application that was submitted to the commission before October 31 of that year, the commission shall determine whether the facility is a speculative building or designed and acquired primarily for the purpose of restoration or replacement of obsolete industrial property or the construction of new industrial property, and whether the facility otherwise complies with section 9 and with the other provisions of this act. If the commission so finds, it shall issue an industrial facilities exemption certificate. Before issuing a certificate the commission shall notify the state treasurer of the application and shall obtain the written concurrence of the department of licensing and regulatory affairs that the application complies with the requirements in section 9. Except as otherwise provided in this section and section 7a, the effective date of the certificate for a replacement facility or new facility is the immediately succeeding December 31 following the date the certificate is issued. For a speculative building or a portion of a speculative building, except as otherwise provided in section 7a, the effective date of the certificate is the immediately succeeding December 31 following the date the speculative building, or the portion of a speculative building, is used as a manufacturing facility.

(2) The commission shall send an industrial facilities exemption certificate, when issued, by mail to the applicant, and a certified copy by mail to the assessor of the assessing unit in which the facility is located or to be located, and that copy shall be filed in his or her office. Notice of the commission's refusal to issue a certificate shall be sent by mail to the same persons.

(3) Notwithstanding any other provision of this act, if on December 29, 1986 a local governmental unit passed a resolution approving an exemption certificate for 10 years for real and personal property but the commission did not receive the application until 1992 and the application was not made complete until 1995, then the commission shall issue, for that property, an industrial facilities exemption certificate that begins December 30, 1987 and ends December 30, 1997.

(4) Notwithstanding any other provision of this act, if pursuant to section 16a a local governmental unit passed a resolution approving an industrial facilities exemption certificate for a new facility on October 14, 2003 for a certificate that expired in December 2002, the commission shall issue for that property an industrial facilities exemption certificate that begins on December 30, 2002 and ends December 30, 2009.

(5) Notwithstanding any other provision of this act, if on or before February 10, 2007 a local governmental unit passed a resolution approving an amendment of an industrial facilities exemption certificate for a replacement facility and that certificate was revoked by the commission effective December 30, 2005 with the order of revocation issued by the commission on April 10, 2006, notwithstanding the revocation, the commission shall retroactively amend the certificate and give full effect to the amended certificate, which shall include the additional personal property expenditures described in the resolution amending the certificate, for the period of time beginning when the certificate was originally approved until the certificate was revoked.

(6) Notwithstanding any other provision of this act, if on July 23, 2012, a local governmental unit passed a resolution approving an industrial facilities exemption certificate for a new facility, but the application was not made complete until 2013, the commission shall issue for that property an industrial facilities exemption certificate that begins on December 31, 2012 and ends December 31, 2024.

(7) Notwithstanding any other provision of this act, if on February 21, 2012, a local governmental unit passed a resolution approving an industrial facilities exemption certificate for a new facility, but the application was not made complete until 2013, the commission shall issue for that property an industrial facilities exemption certificate that begins on December 31, 2012.

(8) If the commission receives an application under this act for an industrial facilities exemption certificate for a new facility or a replacement facility and the application is made complete before October 31 following the year in which the application is received by the commission, the commission may issue for that property an industrial facilities exemption certificate that has an effective date of December 31 of the year in which the application was received by the commission.

(9) If an error or mistake in an application for an industrial facilities exemption certificate is discovered after the local governmental unit has passed a resolution approving the application or after the commission has issued a certificate for the application, an applicant may submit an amended application in the same manner as an original application under this act that corrects the error or mistake. The legislative body of the local governmental unit and the commission may approve or deny the amended application. If the commission previously issued a certificate for the original application and approves an amended application under this subsection, the commission shall issue an amended certificate for the amended application with the same effective date as the original certificate.

(10) If the clerk of the qualified local governmental unit failed to forward an application, an amended or transfer application, or a request to revoke a certificate that was approved by the legislative body of the qualified local governmental unit before October 31 of that year to the commission before October 31 but filed the application, the amended or transfer application, or the request to revoke a certificate before October 31 of the immediately succeeding year and the commission approves the application, the amended or transfer application, or the request to revoke a certificate, notwithstanding any other provision of this act, the certificate shall be considered to be issued, transferred, amended, or revoked on December 31 of the year in which the local governmental unit approved the application, the amended or transfer application, or the request to revoke the certificate.

(11) Beginning October 1, 2013, the commission shall do all of the following for each industrial facilities exemption certificate approved or disapproved by the commission under subsection (8), (9), or (10):

(a) Notify the office of the member of the house of representatives of this state and the office of the senator of this state, who represent the geographic area in which the property covered by the application for a certificate is located, that an application for a certificate has been approved or disapproved under subsection (8), (9), or (10).

(b) Publish on its website a copy of the certificate if approved, or a copy of the denial notice if disapproved, under subsection (8), (9), or (10) and whatever additional information the commission considers appropriate regarding the application.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 302, Imd. Eff. Dec. 19, 1975 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1996, Act 323, Imd. Eff. June 26, 1996 ;-- Am. 1996, Act 513, Imd. Eff. Jan. 13, 1997 ;-- Am. 2005, Act 267, Imd. Eff. Dec. 16, 2005 ;-- Am. 2006, Act 483, Imd. Eff. Dec. 28, 2006 ;-- Am. 2008, Act 457, Imd. Eff. Jan. 9, 2009 ;-- Am. 2013, Act 85, Imd. Eff. June 28, 2013 ;-- Am. 2014, Act 514, Imd. Eff. Jan. 14, 2015
Popular Name: Act 198



Section 207.557a Cost of facility exceeding certain amount of state equalized value.

Sec. 7a.

If, after reviewing the application described in section 7, the commission determines that the cost of the facility exceeds $150,000,000.00 of state equalized value, then all of the following apply:

(a) The replacement, restoration, or construction of the facility shall be completed within 6 years of the effective date of the initial industrial facilities exemption certificate or a greater time as authorized by the commission for good cause.

(b) The commission shall provide not more than 3 separate industrial facilities exemption certificates for the facility. The initial industrial facilities exemption certificate shall be effective for not more than 14 years. The second industrial facilities exemption certificate shall be effective 2 years after the initial industrial facilities exemption certificate becomes effective and shall continue to be effective for not more than 14 years. The third industrial facilities exemption certificate shall be effective 4 years after the initial industrial facilities exemption certificate becomes effective and shall continue to be effective for not more than 14 years. The commission may modify each certificate during the replacement, restoration, or construction of the facility.

(c) For each industrial facilities exemption certificate, the commission shall determine the portion of the facility to be completed. During the first 2 years of the industrial facilities exemption certificate period, the state equalized valuation of that portion of the facility shall be used to calculate the industrial facilities tax as provided in section 14. Upon the expiration of each industrial facilities exemption certificate or its revocation under section 15, that portion of the facility is subject to the general ad valorem property tax.

(d) Notwithstanding subdivision (b), an industrial facilities exemption certificate for a facility described in this section shall expire not more than 12 years from the completion of the facility.

History: Add. 1996, Act 513, Imd. Eff. Jan. 13, 1997
Popular Name: Act 198



Section 207.558 Exemption of facility and certain persons from ad valorem taxes.

Sec. 8.

A facility or that portion of a facility described in section 7a, for which an industrial facilities exemption certificate is in effect, but not the land on which the facility is located or to be located or inventory of the facility, for the period on and after the effective date of the certificate and continuing so long as the industrial facilities exemption certificate is in force, is exempt from ad valorem real and personal property taxes and the lessee, occupant, user, or person in possession of that facility for the same period is exempt from ad valorem taxes imposed under Act No. 189 of the Public Acts of 1953, being sections 211.181 and 211.182 of the Michigan Compiled Laws.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1996, Act 513, Imd. Eff. Jan. 13, 1997
Popular Name: Act 198



Section 207.559 Finding and determination in resolution approving application for certificate; valuation requiring separate finding and statement; compliance with certain requirements as condition to approval of application and granting of certificate; demolition, sale, or transfer of obsolete industrial property; certificate applicable to speculative building; procedural information; replacement facility; property owned or operated by casino; "casino" defined; issuance of certificates.

Sec. 9.

(1) The legislative body of the local governmental unit, in its resolution approving an application, shall set forth a finding and determination that the granting of the industrial facilities exemption certificate, considered together with the aggregate amount of industrial facilities exemption certificates previously granted and currently in force, shall not have the effect of substantially impeding the operation of the local governmental unit or impairing the financial soundness of a taxing unit that levies an ad valorem property tax in the local governmental unit in which the facility is located or to be located. If the state equalized valuation of property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate state equalized valuation of property exempt under certificates previously granted and currently in force, exceeds 5% of the state equalized valuation of the local governmental unit, the commission, with the approval of the state treasurer, shall make a separate finding and shall include a statement in the order approving the industrial facilities exemption certificate that exceeding that amount shall not have the effect of substantially impeding the operation of the local governmental unit or impairing the financial soundness of an affected taxing unit.

(2) Except for an application for a speculative building, which is governed by subsection (4), the legislative body of the local governmental unit shall not approve an application and the commission shall not grant an industrial facilities exemption certificate unless the applicant complies with all of the following requirements:

(a) The commencement of the restoration, replacement, or construction of the facility occurred not earlier than 12 months before the filing of the application for the industrial facilities exemption certificate. If the application is not filed within the 12-month period, the application may be filed within the succeeding 12-month period and the industrial facilities exemption certificate shall in this case expire 1 year earlier than it would have expired if the application had been timely filed. This subdivision does not apply for applications filed with the local governmental unit after December 31, 1983.

(b) For applications made after December 31, 1983, the proposed facility shall be located within a plant rehabilitation district or industrial development district that was duly established in a local governmental unit eligible under this act to establish a district and that was established upon a request filed or by the local governmental unit's own initiative taken before the commencement of the restoration, replacement, or construction of the facility.

(c) For applications made after December 31, 1983, the commencement of the restoration, replacement, or construction of the facility occurred not earlier than 6 months before the filing of the application for the industrial facilities exemption certificate.

(d) The application relates to a construction, restoration, or replacement program that when completed constitutes a new or replacement facility within the meaning of this act and that shall be situated within a plant rehabilitation district or industrial development district duly established in a local governmental unit eligible under this act to establish the district.

(e) Completion of the facility is calculated to, and will at the time of issuance of the certificate have the reasonable likelihood to create employment, retain employment, prevent a loss of employment, or produce energy in the community in which the facility is situated.

(f) Completion of the facility does not constitute merely the addition of machinery and equipment for the purpose of increasing productive capacity but rather is primarily for the purpose and will primarily have the effect of restoration, replacement, or updating the technology of obsolete industrial property. An increase in productive capacity, even though significant, is not an impediment to the issuance of an industrial facilities exemption certificate if other criteria in this section and act are met. This subdivision does not apply to a new facility.

(g) The provisions of subdivision (c) do not apply to a new facility located in an existing industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in April of 1992 if the application was approved by the local governing body and was denied by the state tax commission in April of 1993.

(h) The provisions of subdivisions (b) and (c) and section 4(3) do not apply to 1 or more of the following:

(i) A facility located in an industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in October 1995 for construction that was commenced in July 1992 in a district that was established by the legislative body of the local governmental unit in July 1994. An industrial facilities exemption certificate described in this subparagraph shall expire as provided in section 16(3).

(ii) A facility located in an industrial development district that was established in January 1994 and was owned by a person who filed an application for an industrial facilities exemption certificate in February 1994 if the personal property and real property portions of the application were approved by the legislative body of the local governmental unit and the personal property portion of the application was approved by the state tax commission in December 1994 and the real property portion of the application was denied by the state tax commission in December 1994. An industrial facilities exemption certificate described in this subparagraph shall expire as provided in section 16(3).

(iii) A facility located in an industrial development district that was established in December 1995 and was owned by a person who filed an application for an industrial facilities exemptions certificate in November or December 1995 for construction that was commenced in September 1995.

(iv) A facility located in an industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in July 2001 for construction that was commenced in February 2001 in a district that was established by the legislative body of the local governmental unit in September 2001. An industrial facilities exemption certificate described in this subparagraph shall expire as provided in section 16. The facility described in this subparagraph shall be taxed under this act as if it was granted an industrial facilities exemption certificate in October 2001, and a corrected tax bill shall be issued by the local tax collecting unit if the local tax collecting unit has possession of the tax roll or by the county treasurer if the county has possession of the tax roll. If granting the industrial facilities exemption certificate under this subparagraph results in an overpayment of the tax, a rebate, including any interest and penalties paid, shall be made to the taxpayer by the local tax collecting unit if the local tax collecting unit has possession of the tax roll or by the county treasurer if the county has possession of the tax roll within 30 days of the date the exemption is granted. The rebate shall be without interest.

(v) A facility located in an industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in December 2005 for construction that was commenced in September 2005 in a district that was established by the legislative body of the local governmental unit in December 2005. An industrial facilities exemption certificate described in this subparagraph shall expire as provided in section 16.

(vi) A facility located in an existing industrial development district owned by a person who filed or amended an application for an industrial facilities exemption certificate for real property in July 2006 if the application was approved by the legislative body of the local governmental unit in September 2006 but not submitted to the state tax commission until September 2006.

(vii) A new facility located in an existing industrial development district owned by a person who filed or amended an application for an industrial facilities exemption certificate for personal property in June 2006 if the application was approved by the legislative body of the local governmental unit in August 2006 but not submitted to the state tax commission until 2007. The effective date of the certificate shall be December 31, 2006.

(viii) A new facility located in an industrial development district that was established by the legislative body of the local governmental unit in September of 2007 for construction that was commenced in March 2007 and for which an application for an industrial facilities exemption certificate was filed in September of 2007.

(ix) A facility located in an industrial development district that was established by the legislative body of the local governmental unit in August 2007 and was owned by a person who filed an application for an industrial facilities exemption certificate in June 2007 for equipment that was purchased in January 2007.

(x) A facility located in an industrial development district that otherwise meets the criteria of this act that has received written approval from the chairperson of the Michigan economic growth authority.

(xi) A new facility located in an industrial development district that was established by the legislative body of the local governmental unit in August of 2008 for construction that was commenced in December 2005 and certificate of occupancy issued in September 2006 for which an application for an industrial facilities exemption certificate was filed in August of 2008.

(xii) A facility located in an industrial development district owned by a person who filed an application for a certificate for real and personal property in April 2005 if the application was approved by the legislative body of the local governmental unit in July 2005 for construction that was commenced in July 2004.

(xiii) A facility located in an industrial development district that was established by the legislative body of the local governmental unit in December 2007 for construction that was commenced in September 2007 and a certificate of occupancy issued in September 2008 for which an application for an industrial facilities exemption certificate was approved in May of 2008.

(i) The provisions of subdivision (c) do not apply to any of the following:

(i) A new facility located in an existing industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in October 1993 if the application was approved by the legislative body of the local governmental unit and the real property portion of the application was denied by the state tax commission in December 1993.

(ii) A new facility located in an existing industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in September 1993 if the personal property portion of the application was approved by the legislative body of the local governmental unit and the real property portion of the application was denied by the legislative body of the local governmental unit in October 1993 and subsequently approved by the legislative body of the local governmental unit in September 1994.

(iii) A facility located in an existing industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in August 1993 if the application was approved by the local governmental unit in September 1993 and the application was denied by the state tax commission in December 1993.

(iv) A facility located in an existing industrial development district occupied by a person who filed an application for an industrial facilities exemption certificate in June of 1995 if the application was approved by the legislative body of the local governmental unit in October of 1995 for construction that was commenced in November or December of 1994.

(v) A facility located in an existing industrial development district owned by a person who filed an application for an industrial facilities exemption certificate in June of 1995 if the application was approved by the legislative body of the local governmental unit in July of 1995 and the personal property portion of the application was approved by the state tax commission in November of 1995.

(j) If the facility is locating in a plant rehabilitation district or an industrial development district from another location in this state, the owner of the facility is not delinquent in any of the taxes described in section 10(1)(a) of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2690, or substantially delinquent in any of the taxes described in and as provided under section 10(1)(b) of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2690.

(3) If the replacement facility when completed will not be located on the same premises or contiguous premises as the obsolete industrial property, then the applicant shall make provision for the obsolete industrial property by demolition, sale, or transfer to another person with the effect that the obsolete industrial property shall within a reasonable time again be subject to assessment and taxation under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, or be used in a manner consistent with the general purposes of this act, subject to approval of the commission.

(4) The legislative body of the local governmental unit shall not approve an application and the commission shall not grant an industrial facilities exemption certificate that applies to a speculative building unless the speculative building is or is to be located in a plant rehabilitation district or industrial development district duly established by a local governmental unit eligible under this act to establish a district; the speculative building was constructed less than 9 years before the filing of the application for the industrial facilities exemption certificate; the speculative building has not been occupied since completion of construction; and the speculative building otherwise qualifies under subsection (2)(e) for an industrial facilities exemption certificate. An industrial facilities exemption certificate granted under this subsection shall expire as provided in section 16(3).

(5) Not later than September 1, 1989, the commission shall provide to all local assessing units the name, address, and telephone number of the person on the commission staff responsible for providing procedural information concerning this act. After October 1, 1989, a local unit of government shall notify each prospective applicant of this information in writing.

(6) Notwithstanding any other provision of this act, if on December 29, 1986 a local governmental unit passed a resolution approving an exemption certificate for 10 years for real and personal property but the commission did not receive the application until 1992 and the application was not made complete until 1995, then the commission shall issue, for that property, an industrial facilities exemption certificate that begins December 30, 1987 and ends December 30, 1997. The facility described in this subsection shall be taxed under this act as if it was granted an industrial facilities exemption certificate on December 30, 1987.

(7) Notwithstanding any other provision of this act, if a local governmental unit passed a resolution approving an industrial facilities exemption certificate for a new facility on July 8, 1991 but rescinded that resolution and passed a resolution approving an industrial facilities exemption certificate for that same facility as a replacement facility on October 21, 1996, the commission shall issue for that property an industrial facilities exemption certificate that begins December 30, 1991 and ends December 2003. The replacement facility described in this subsection shall be taxed under this act as if it was granted an industrial facilities exemption certificate on December 30, 1991.

(8) Property owned or operated by a casino is not industrial property or otherwise eligible for an abatement or reduction of ad valorem property taxes under this act. As used in this subsection, "casino" means a casino or a parking lot, hotel, motel, convention and trade center, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(9) Notwithstanding section 16a and any other provision of this act, if a local governmental unit passed a resolution approving an industrial facilities exemption certificate for a new facility on October 28, 1996 for a certificate that expired in December 2003 and the local governmental unit passes a resolution approving the extension of the certificate after December 2003 and before March 1, 2006, the commission shall issue for that property an industrial facilities exemption certificate that begins on December 30, 2005 and ends December 30, 2010 as long as the property continues to qualify under this act.

(10) Notwithstanding any other provision of this act, if the commission issued an industrial facilities exemption certificate for a new facility on December 8, 1998 but revoked that industrial facilities exemption certificate for that same facility effective December 30, 2006 and that new facility is purchased by a buyer on or before November 1, 2007, the commission shall issue for that property an industrial facilities exemption certificate that begins December 31, 1998 and ends December 30, 2010 and shall transfer that industrial facilities exemption certificate to the buyer. The new facility described in this subsection shall be taxed under this act as if it was granted an industrial facilities exemption certificate effective on December 31, 1998.

(11) Notwithstanding any other provision of this act, if the commission issued industrial facilities exemption certificates for new facilities on October 30, 2002, September 9, 2003, and November 30, 2005 but revoked the industrial facilities exemption certificates for the same facilities effective December 30, 2007 and the new facilities continue to qualify under this act, the commission shall issue for the properties industrial facilities exemption certificates which end respectively on December 30, 2008, December 30, 2009, and December 30, 2011.

(12) Notwithstanding any other provision of this act, if in August 2008 a local governmental unit passed a resolution approving an exemption certificate for 12 years for real and personal property but the commission did not receive the application until 2008, then the commission shall issue, for that property, an industrial facilities exemption certificate that begins December 31, 2006 and ends December 30, 2018. The facility described in this subsection shall be taxed under this act as if it had been granted an industrial facilities exemption certificate on December 31, 2006.

(13) Notwithstanding any other provision of this act, if in September 2011 or October 2011 a local governmental unit passed a resolution approving an exemption certificate for 12 years for personal property but the commission did not receive the application until November 2011 and the commission approved the applications in May 2012, then the commission shall issue, for that property, an industrial facilities exemption certificate that begins December 31, 2011 and ends December 30, 2023. The facility described in this subsection shall be taxed under this act as if it had been granted an industrial facilities exemption certificate on December 31, 2011.

(14) Notwithstanding any other provision of this act, if on August 23, 2011 a local governmental unit passed a resolution approving an exemption certificate for 12 years for real property and the emergency manager subsequently appointed for that local community issued an order approving the exemption certificate on November 8, 2013 but the commission did not receive the application until November 27, 2013, then the commission shall issue, for that property, an industrial facilities exemption certificate that begins December 31, 2011 and ends December 30, 2023. The real property component of the facility described in this subsection shall be taxed under this act as if it had been granted an industrial facilities exemption certificate on December 31, 2011.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 302, Imd. Eff. Dec. 19, 1975 ;-- Am. 1976, Act 224, Imd. Eff. July 30, 1976 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1985, Act 33, Imd. Eff. June 13, 1985 ;-- Am. 1989, Act 119, Imd. Eff. June 28, 1989 ;-- Am. 1990, Act 338, Imd. Eff. Dec. 21, 1990 ;-- Am. 1991, Act 201, Imd. Eff. Jan. 3, 1992 ;-- Am. 1994, Act 76, Imd. Eff. Apr. 11, 1994 ;-- Am. 1994, Act 266, Imd. Eff. July 6, 1994 ;-- Am. 1994, Act 379, Imd. Eff. Dec. 27, 1994 ;-- Am. 1995, Act 218, Imd. Eff. Dec. 1, 1995 ;-- Am. 1996, Act 1, Imd. Eff. Jan. 30, 1996 ;-- Am. 1996, Act 513, Imd. Eff. Jan. 13, 1997 ;-- Am. 1999, Act 140, Imd. Eff. Oct. 18, 1999 ;-- Am. 2005, Act 251, Imd. Eff. Dec. 1, 2005 ;-- Am. 2006, Act 22, Imd. Eff. Feb. 14, 2006 ;-- Am. 2006, Act 436, Imd. Eff. Oct. 5, 2006 ;-- Am. 2007, Act 146, Imd. Eff. Dec. 10, 2007 ;-- Am. 2008, Act 170, Imd. Eff. July 2, 2008 ;-- Am. 2008, Act 515, Imd. Eff. Jan. 13, 2009 ;-- Am. 2008, Act 516, Imd. Eff. Jan. 13, 2009 ;-- Am. 2012, Act 490, Imd. Eff. Dec. 28, 2012 ;-- Am. 2014, Act 513, Imd. Eff. Jan. 14, 2015



Section 207.560 Annual determination of value of facility.

Sec. 10.

(1) The assessor of each city or township in which there is a speculative building, new facility, or replacement facility with respect to which 1 or more industrial facilities exemption certificates have been issued and are in force shall determine annually as of December 31 the value and taxable value of each facility separately, both for real and personal property, having the benefit of a certificate.

(2) The assessor, upon receipt of notice of the filing of an application for the issuance of a certificate, shall determine and furnish to the local legislative body and the commission the value of the property to which the application pertains and other information as may be necessary to permit the local legislative body and the commission to make the determinations required by section 9(1).

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 302, Imd. Eff. Dec. 19, 1975 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1996, Act 1, Imd. Eff. Jan. 30, 1996
Popular Name: Act 198



Section 207.561 Industrial facility tax; payment; disbursements; allocation; receipt or retention of tax payment by local or intermediate school district; disposition of amount disbursed to local school district; facility located in renaissance zone; building or facility owned or operated by qualified start-up business; "qualified start-up business" defined.

Sec. 11.

(1) Except as provided in subsections (6) and (7), there is levied upon every owner of a speculative building, a new facility, or a replacement facility to which an industrial facilities exemption certificate is issued a specific tax to be known as the industrial facility tax and an administrative fee calculated in the same manner and at the same rate that the local tax collecting unit imposes on ad valorem taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(2) The industrial facility tax and administrative fee are to be paid annually, at the same times, in the same installments, and to the same officer or officers as taxes and administrative fees, if any, imposed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, are payable. Except as otherwise provided in this section, the officer or officers shall disburse the industrial facility tax payments received each year to and among the state, cities, townships, villages, school districts, counties, and authorities, at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155. To determine the proportion for the disbursement of taxes under this subsection and for attribution of taxes under subsection (5) for taxes collected under industrial facilities exemption certificates issued before January 1, 1994, the number of mills levied for local school district operating purposes to be used in the calculation shall equal the number of mills for local school district operating purposes levied in 1993 minus the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, for the year for which the disbursement is calculated.

(3) Except as provided by subsections (4) and (5), for an intermediate school district receiving state aid under section 56, 62, or 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, of the amount that would otherwise be disbursed to or retained by the intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of the state school aid, shall be paid instead to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963. If the sum of any commercial facilities taxes prescribed by the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, and the industrial facility taxes paid to the state treasury to the credit of the state school aid fund that would otherwise be disbursed to the local or intermediate school district, under section 12 of the commercial redevelopment act, 1978 PA 255, MCL 207.662, and this section, exceeds the amount received by the local or intermediate school district under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, the department of treasury shall allocate to each eligible local or intermediate school district an amount equal to the difference between the sum of the commercial facilities taxes and the industrial facility taxes paid to the state treasury to the credit of the state school aid fund and the amount the local or intermediate school district received under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681. This subsection does not apply to taxes levied for either of the following:

(a) Mills allocated to an intermediate school district for operating purposes as provided for under the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a.

(b) An intermediate school district that is not receiving state aid under section 56 or 62 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656 and 388.1662.

(4) For industrial facilities taxes levied before 1994, a local or intermediate school district shall receive or retain its industrial facility tax payment that is levied in any year and becomes a lien before December 1 of the year if the district files a statement with the state treasurer not later than June 30 of the year certifying that the district does not expect to receive state school aid payments under section 56, 62, or 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, in the state fiscal year commencing in the year this statement is filed and if the district did not receive state school aid payments under section 56, 62, or 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, for the state fiscal year concluding in the year the statement required by this subsection is filed. However, if a local or intermediate school district receives or retains its summer industrial facility tax payment under this subsection and becomes entitled to receive state school aid payments under section 56, 62, or 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, in the state fiscal year commencing in the year in which it filed the statement required by this subsection, the district immediately shall pay to the state treasury to the credit of the state school aid fund an amount of the summer industrial facility tax payments that would have been paid to the state treasury to the credit of the state school aid fund under subsection (3) had not this subsection allowed the district to receive or retain the summer industrial facility tax payment.

(5) For industrial facilities taxes levied after 1993, the amount to be disbursed to a local school district, except for that amount of tax attributable to mills levied under section 1211(2) or 1211c of the revised school code, 1976 PA 451, MCL 380.1211 and 380.1211c, and mills that are not included as mills levied for school operating purposes under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211, shall be paid to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(6) A speculative building, a new facility, or a replacement facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the industrial facility tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the industrial facility tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The industrial facility tax calculated under this subsection shall be disbursed proportionately to the local taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

(7) Upon application for an exemption under this subsection by a qualified start-up business, the governing body of a local tax collecting unit may adopt a resolution to exempt a speculative building, a new facility, or a replacement facility of a qualified start-up business from the collection of the industrial facility tax levied under this act in the same manner and under the same terms and conditions as provided for the exemption in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh. The clerk of the local tax collecting unit shall notify in writing the assessor of the local tax collecting unit and the legislative body of each taxing unit that levies ad valorem property taxes in the local tax collecting unit. Before acting on the resolution, the governing body of the local tax collecting unit shall afford the assessor and a representative of the affected taxing units an opportunity for a hearing. If a resolution authorizing the exemption is adopted in the same manner as provided in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh, a speculative building, a new facility, or a replacement facility owned or operated by a qualified start-up business is exempt from the industrial facility tax levied under this act, except for that portion of the industrial facility tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff, for the year in which the resolution is adopted. A qualified start-up business is not eligible for an exemption under this subsection for more than 5 years. A qualified start-up business may receive the exemption under this subsection in nonconsecutive years. The industrial facility tax calculated under this subsection shall be disbursed proportionately to the taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. As used in this subsection, "qualified start-up business" means that term as defined in section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or in section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1975, Act 247, Imd. Eff. Sept. 4, 1975 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1983, Act 139, Imd. Eff. July 18, 1983 ;-- Am. 1984, Act 122, Imd. Eff. June 1, 1984 ;-- Am. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 266, Imd. Eff. July 6, 1994 ;-- Am. 1994, Act 379, Imd. Eff. Dec. 27, 1994 ;-- Am. 1995, Act 132, Imd. Eff. July 10, 1995 ;-- Am. 1996, Act 446, Imd. Eff. Dec. 19, 1996 ;-- Am. 2001, Act 157, Imd. Eff. Nov. 6, 2001 ;-- Am. 2004, Act 323, Imd. Eff. Aug. 27, 2004 ;-- Am. 2007, Act 195, Imd. Eff. Dec. 21, 2007



Section 207.561a Facility subject to industrial facilities exemption certificate; exemption for eligible manufacturing personal property; extension; combined document; "eligible manufacturing personal property" and "eligible personal property" defined.

Sec. 11a.

(1) If a facility was subject to an industrial facilities exemption certificate on or after December 31, 2012, notwithstanding any other provision of this act to the contrary, that portion of the facility that is eligible manufacturing personal property shall remain subject to the industrial facilities tax and shall remain exempt from ad valorem property taxes as provided in section 8 until that eligible manufacturing personal property would otherwise be exempt from the collection of taxes under section 9m, 9n, or 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o. The holder of an industrial facilities exemption certificate that has been extended under this subsection shall indicate that portion of a facility that is eligible manufacturing personal property by filing the combined document required under section 9m or 9n of the general property tax act, 1893 PA 206, MCL 211.9m and 211.9n, with the assessor of the township or city in which the eligible manufacturing personal property is located by February 20 of each year.

(2) As used in this section:

(a) "Eligible manufacturing personal property" means that term as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m.

(b) "Eligible personal property" means that term as defined in section 3(e)(iii) of the state essential services assessment act, 2014 PA 92, MCL 211.1053.

History: Add. 2012, Act 397, Eff. Mar. 28, 2013 ;-- Am. 2015, Act 123, Imd. Eff. July 10, 2015 ;-- Am. 2016, Act 110, Imd. Eff. May 6, 2016



Section 207.562 Failure to pay tax applicable to personal property; seizure and sale of personal property; civil action; jeopardy assessment; disbursement.

Sec. 12.

(1) If the industrial facility tax applicable to personal property is not paid within the time permitted by law for payment without penalty of taxes imposed under Act No. 206 of the Public Acts of 1893, as amended, the officer to whom the industrial facility tax is first payable may in his own name or in the name of the city, village, township, or county of which he is an officer, seize and sell personal property within this state of the owner who has so neglected or refused to pay the industrial facility tax applicable to personal property, to an amount sufficient to pay the tax, the expenses of sale, and interest on the tax at the rate of 9% per annum from the date the tax was first payable; or the officer may in his own name or in the name of the city, village, township, or county of which he is an officer, institute a civil action against the owner in the circuit court of the county in which the facility is located or in the circuit court of the county in which the owner resides or has his or its principal place of business, and in that civil action recover the amount of the tax and interest thereon at the rate of 9% per annum from the date the tax was first payable.

(2) The officer may proceed to make a jeopardy assessment, in the manner and under the circumstances provided by Act No. 55 of the Public Acts of 1956, being sections 211.691 to 211.698 of the Michigan Compiled Laws, as an additional means of collecting the amount of the tax under those circumstances.

(3) The officer may pursue 1 or more of the remedies provided in this section until such time as he has received the amount of the tax and interest thereon and costs allowed by this act or by law governing the proceedings of civil actions in the circuit courts. The amount of the tax and interest thereon shall be disbursed by the officer in the same manner as the industrial facility tax is disbursed when first payable.

History: 1974, Act 198, Imd. Eff. July 9, 1974
Popular Name: Act 198



Section 207.563 Tax applicable to real property as lien; automatic termination of exemption certificate; affidavit.

Sec. 13.

(1) The amount of the tax applicable to real property, until paid, shall be a lien upon the real property to which the certificate is applicable. Except as provided in subsection (3), the tax shall become a lien on the property on the date the tax is levied. The appropriate parties may, subject to subsection (3), enforce the lien in the same manner as provided by law for the foreclosure in the circuit courts of mortgage liens upon real property.

(2) On or after the December 31 next following the expiration of 60 days after the service upon the owner of a certificate of nonpayment and the filing of the certificate of nonpayment, if payment has not been made within the intervening 60 days, provided for by subsection (1), the industrial facilities exemption certificate shall automatically be terminated.

(3) The treasurer of a county, township, city, or village may designate the tax day provided in section 2 of the general property tax act, 1893 PA 206, MCL 211.2, as the date on which industrial facility taxes become a lien on the real or personal property assessed by filing an affidavit in the office of the register of deeds for the county in which the real or personal property is located attesting that 1 or more of the following events have occurred:

(a) The owner or person otherwise assessed has filed a bankruptcy petition under the federal bankruptcy code, title 11 of the United States Code, 11 USC 101 to 1330.

(b) A secured lender has brought an action to foreclose on or to enforce an interest secured by the real or personal property assessed.

(c) For personal property only, the owner, the person otherwise assessed, or other person has liquidated or is attempting to liquidate the personal property assessed.

(d) The real or personal property assessed is subject to receivership under state or federal law.

(e) The owner or person otherwise assessed has assigned the real or personal property assessed for the benefit of his or her creditors.

(f) The real or personal property assessed has been seized or purchased by federal, state, or local authorities.

(g) A judicial action has been commenced that may impair the ability of the taxing authority to collect any tax due in the absence of a lien on the real or personal property assessed.

(4) The affidavit provided for in subsection (3) shall include all of the following:

(a) The year for which the industrial facility taxes due were levied.

(b) The date on which the industrial facility taxes due were assessed.

(c) The name of the owner or person otherwise assessed who is identified in the tax roll.

(d) The tax identification number of the real or personal property assessed.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 2004, Act 442, Imd. Eff. Dec. 21, 2004
Popular Name: Act 198



Section 207.564 Industrial facility tax; amount of tax; determination; "industrial personal property" defined; termination or revocation; reduction.

Sec. 14.

(1) The amount of the industrial facility tax, in each year for a replacement facility, shall be determined by multiplying the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is situated by the taxable value of the real and personal property of the obsolete industrial property for the tax year immediately preceding the effective date of the industrial facilities exemption certificate after deducting the taxable value of the land and of the inventory as specified in section 19.

(2) The amount of the industrial facility tax, in each year for a new facility or a speculative building for which an industrial facilities exemption certificate became effective before January 1, 1994, shall be determined by multiplying the taxable value of the facility excluding the land and the inventory personal property by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than mills levied for school operating purposes by a local school district within which the facility is located or mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, plus 1/2 of the number of mills levied for local school district operating purposes in 1993.

(3) Except as provided in subsection (4), the amount of the industrial facility tax in each year for a new facility or a speculative building for which an industrial facilities exemption certificate becomes effective after December 31, 1993, shall be determined by multiplying the taxable value of the facility excluding the land and the inventory personal property by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, plus, subject to section 14a, the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(4) For taxes levied after December 31, 2007, for the personal property tax component of an industrial facilities exemption certificate for a new facility or a speculative building that is sited on real property classified as industrial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, the amount of the industrial facility tax in each year for a new facility or a speculative building shall be determined by multiplying the taxable value of the facility excluding the land and the inventory personal property by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than mills levied on industrial personal property under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, and the number of mills from which industrial personal property is exempt under section 1211(1) of the revised school code, 1976 PA 451, MCL 380.1211. For taxes levied after December 31, 2007, for the personal property tax component of an industrial facilities exemption certificate for a new facility or a speculative building that is sited on real property classified as commercial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, the amount of the industrial facility tax in each year for a new facility or a speculative building shall be determined by multiplying the taxable value of the facility excluding the land and the inventory personal property by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than the number of mills from which the property is exempt under section 1211(1) of the revised school code, 1976 PA 451, MCL 380.1211. As used in this subsection, "industrial personal property" means the following:

(a) Except as otherwise provided in subdivision (b), personal property classified under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, as industrial personal property.

(b) Beginning December 31, 2011, industrial personal property does not include a turbine powered by gas, steam, nuclear energy, coal, or oil the primary purpose of which is the generation of electricity for sale.

(5) For a termination or revocation of only the real property component, or only the personal property component, of an industrial facilities exemption certificate as provided in this act, the valuation and the tax determined using that valuation shall be reduced proportionately to reflect the exclusion of the component with respect to which the termination or revocation has occurred.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 266, Eff. Imd. July 6, 1994 ;-- Am. 1996, Act 1, Imd. Eff. Jan. 30, 1996 ;-- Am. 2007, Act 39, Imd. Eff. July 12, 2007 ;-- Am. 2007, Act 146, Imd. Eff. Dec. 10, 2007 ;-- Am. 2008, Act 457, Imd. Eff. Jan. 9, 2009 ;-- Am. 2011, Act 319, Eff. Dec. 31, 2011



Section 207.564a Reduction of mills used to calculate tax under MCL 207.564(3); exception.

Sec. 14a.

Within 60 days after the granting of an industrial facilities exemption certificate under section 7 for a new facility, the state treasurer may exclude 1/2 or all of the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, from the specific tax calculation on the facility under section 14(3) if the state treasurer determines that reducing the number of mills used to calculate the specific tax under section 14(3) is necessary to reduce unemployment, promote economic growth, and increase capital investment in this state. This section does not apply to the personal property tax component of a certificate described in section 14(4).

History: Add. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 266, Imd. Eff. July 6, 1994 ;-- Am. 2007, Act 39, Imd. Eff. July 12, 2007



Section 207.564b Repealed. 1994, Act 266, Imd. Eff. July 6, 1994.



Section 207.565 Revocation of exemption certificate; request; grounds; notice; hearing; order; effective date; revocation of certificate issued for speculative building; reinstatement of certificate.

Sec. 15.

(1) Upon receipt of a request by certified mail to the commission by the holder of an industrial facilities exemption certificate requesting revocation of the certificate, the commission shall by order revoke the certificate in whole or revoke the certificate with respect to its real property component, or its personal property component, whichever is requested.

(2) The legislative body of a local governmental unit may by resolution request the commission to revoke the industrial facilities exemption certificate of a facility upon the grounds that, except as provided in section 7a, completion of the replacement facility or new facility has not occurred within 2 years after the effective date of the certificate, unless a greater time has been authorized by the commission for good cause; that the replacement, restoration, or construction of the facility has not occurred within 6 years after the date the initial industrial facilities exemption certificate was issued as provided in section 7a, unless a greater time has been authorized by the commission for good cause; that completion of the speculative building has not occurred within 2 years after the date the certificate was issued except as provided in section 7a, unless a greater time has been authorized by the commission for good cause; that a speculative building for which a certificate has been issued but is not yet effective has been used as other than a manufacturing facility; that the certificate issued for a speculative building has not become effective within 2 years after the December 31 following the date the certificate was issued; or that the purposes for which the certificate was issued are not being fulfilled as a result of a failure of the holder to proceed in good faith with the replacement, restoration, or construction and operation of the replacement facility or new facility or with the use of the speculative building as a manufacturing facility in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder.

(3) Upon receipt of the resolution, the commission shall give notice in writing by certified mail to the holder of the certificate, to the local legislative body, to the assessor of the assessing unit, and to the legislative body of each local taxing unit which levies taxes upon property in the local governmental unit in which the facility is located. The commission shall afford to the holder of the certificate, the local legislative body, the assessor, and a representative of the legislative body of each taxing unit an opportunity for a hearing. The commission shall by order revoke the certificate if the commission finds that completion except as provided in section 7a of the replacement facility or new facility has not occurred within 2 years after the effective date of the certificate or a greater time as authorized by the commission for good cause; that completion of the speculative building has not occurred within 2 years after the date the certificate was issued except as provided in section 7a, unless a greater time has been authorized by the commission for good cause; that a speculative building for which a certificate has been issued but is not yet effective has been used as other than a manufacturing facility; that the certificate issued for a speculative building has not become effective within 2 years after the December 31 following the date the certificate was issued; or that the holder of the certificate has not proceeded in good faith with the replacement, restoration, or construction and operation of the facility or with the use of the speculative building as a manufacturing facility in good faith in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder.

(4) The order of the commission revoking the certificate shall be effective on the December 31 next following the date of the order and the commission shall send by certified mail copies of its order of revocation to the holder of the certificate, to the local legislative body, to the assessor of the assessing unit in which the facility is located, and to the legislative body of each taxing unit which levies taxes upon property in the local governmental unit in which the facility is located.

(5) A revocation of a certificate issued for a speculative building shall specify and apply only to that portion of the speculative building for which the grounds for revocation relate.

(6) Notwithstanding any other provision of this act, upon the written request of the holder of a revoked industrial facilities exemption certificate to the local unit of government and the commission or upon the application of a subsequent owner to the local governing body to transfer the revoked industrial facilities exemption certificate to a subsequent owner, and the submission to the commission of a resolution of concurrence by the legislative body of the local unit of government in which the facility is located, and if the facility continues to qualify under this act, the commission may reinstate a revoked industrial facilities exemption certificate for the holder or a subsequent owner that has applied for the transfer.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982 ;-- Am. 1996, Act 513, Imd. Eff. Jan. 13, 1997 ;-- Am. 2008, Act 170, Imd. Eff. July 2, 2008 ;-- Am. 2010, Act 122, Imd. Eff. July 19, 2010
Popular Name: Act 198



Section 207.566 Duration of industrial facilities exemption certificate; date of issuance of certificate of occupancy.

***** 207.566 SUBSECTION (2) MAY NOT APPLY: See (2) of 207.566 *****

Sec. 16.

(1) Unless earlier revoked as provided in section 15, an industrial facilities exemption certificate shall remain in force and effect for a period to be determined by the legislative body of the local governmental unit and commencing with its effective date and ending on the December 31 next following not more than 12 years after the completion of the facility with respect to both the real property component and the personal property component of the facility. The date of issuance of a certificate of occupancy, if one is required, by appropriate municipal authority shall be the date of completion of the facility.

(2) In the case of an application which was not filed within 12 months after the commencement of the restoration, replacement, or construction of the facility but was filed within the succeeding 12-month period as provided in section 9(2)(a), the industrial facilities exemption certificate, unless earlier revoked as provided in section 15, shall remain in force and effect for a period commencing with its effective date and ending on the December 31 next following not more than 11 years after completion of the facility with respect to both the real property component and the personal property component of the facility. The date of issuance of a certificate of occupancy, if one is required, by appropriate municipal authority shall be the date of completion of the facility. This subsection shall not apply for certificates issued after December 31, 1983.

(3) In the case of an application filed pursuant to section 9(4), an industrial facilities exemption certificate, unless earlier revoked as provided in section 15, shall remain in force and effect for a period to be determined by the legislative body of the local governmental unit and commencing on the effective date of the certificate and ending on the December 31 next following not more than 11 years after the effective date of the certificate.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1976, Act 224, Imd. Eff. July 30, 1976 ;-- Am. 1978, Act 38, Imd. Eff. Feb. 24 ;-- Am. 1982, Act 417, Imd. Eff. Dec. 28, 1982
Popular Name: Act 198



Section 207.566a Industrial facilities exemption certificate; provisions.

Sec. 16a.

If an industrial facilities exemption certificate for a replacement facility, a new facility, or a speculative building becomes effective after December 31, 1995, for a period shorter than the maximum period permitted under section 16, then both of the following apply:

(a) The owner or lessee of the replacement facility, new facility, or speculative building may, within the final year in which the certificate is effective, within 12 months after the certificate expires, or, as permitted by the local governmental unit, at any other time in which the certificate is in effect apply for another certificate under this act. If the legislative body of a local governmental unit disapproves an application submitted under this subdivision, then the applicant has no right of appeal of that decision as described in section 6.

(b) The legislative body of a local governmental unit shall not approve applications for certificates the sum of whose periods exceeds the maximum permitted under section 16 for the user or lessee of a replacement facility, new facility, or speculative building.

History: Add. 1996, Act 94, Imd. Eff. Feb. 28, 1996 ;-- Am. 2008, Act 306, Imd. Eff. Dec. 18, 2008
Popular Name: Act 198



Section 207.567 Assessment of real and personal property comprising facility; notice of determination.

Sec. 17.

(1) The assessor of each city or township in which is located a facility with respect to which an industrial facilities exemption certificate is in force shall annually determine, with respect to each such facility, an assessment of the real and personal property comprising the facility having the benefit of an industrial facilities exemption certificate which would have been made under Act No. 206 of the Public Acts of 1893, as amended, if the certificate had not been in force. A holder of an industrial facilities exemption certificate shall furnish to the assessor such information as may be necessary for the determination.

(2) The assessor, having made the determination, shall annually notify the commission, the legislative body of each unit of local government which levies taxes upon property in the city or township in which the facility is located, and the holder of the industrial facilities exemption certificate of the determination, separately stating the determinations for real property and personal property, by certified mail not later than October 15 based upon valuations as of the preceding December 31.

History: 1974, Act 198, Imd. Eff. July 9, 1974
Popular Name: Act 198



Section 207.568 Rules.

Sec. 18.

The commission may promulgate rules as it deems necessary for the administration of this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1974, Act 198, Imd. Eff. July 9, 1974
Popular Name: Act 198
Admin Rule: R 209.51 to R 209.57 of the Michigan Administrative Code.



Section 207.569 Form and contents of exemption certificate.

Sec. 19.

An industrial facilities exemption certificate shall be in the form the commission determines but shall contain:

(a) A legal description of the real property on which the facility is or is to be located.

(b) A statement that unless revoked as provided in this act the certificate shall remain in force for the period stated in the certificate.

(c) In the case of a replacement facility a statement of the state equalized valuation of the obsolete industrial property, separately stated for real and personal property, for the tax year immediately preceding the effective date of the certificate after deducting the state equalized valuation of the land and inventory.

History: 1974, Act 198, Imd. Eff. July 9, 1974
Popular Name: Act 198



Section 207.570 Appeal.

Sec. 20.

A party aggrieved by the issuance or refusal to issue, revocation, transfer, or modification of an industrial facilities exemption certificate may appeal from the finding and order of the commission in the manner and form and within the time provided by Act No. 306 of the Public Acts of 1969, as amended.

History: 1974, Act 198, Imd. Eff. July 9, 1974
Popular Name: Act 198



Section 207.571 Transfer and assignment of industrial facilities exemption certificate.

Sec. 21.

(1) An industrial facilities exemption certificate may be transferred and assigned by the holder of the industrial facilities exemption certificate to a new owner or lessee of the facility but only with the approval of the local governmental unit and the commission after application by the new owner or lessee, and notice and hearing in the same manner as provided in section 5 for the application for a certificate.

(2) If the owner or lessee of a facility for which an industrial facilities exemption certificate is in effect relocates that facility outside of the industrial development district or plant rehabilitation district during the period in which the industrial facilities exemption certificate is in effect, the owner or lessee is liable to the local governmental unit from which it is leaving, upon relocating, for an amount equal to the difference between the industrial facilities tax to be paid by the owner or lessee of that facility for that facility for the tax years remaining under the industrial facilities exemption certificate that is in effect and the general ad valorem property tax that the owner or lessee would have paid if the owner or lessee of that facility did not have an industrial facilities exemption certificate in effect for those years. If the local governmental unit determines that it is in its best interest, the local governmental unit may forgive the liability of the owner or lessee under this subsection. The payment provided in this subsection shall be distributed in the same manner as the industrial facilities tax is distributed.

History: 1974, Act 198, Imd. Eff. July 9, 1974 ;-- Am. 1999, Act 140, Imd. Eff. Oct. 18, 1999
Popular Name: Act 198



Section 207.572 Industrial facilities exemption certificate; requirements for approval and issuance; application for industrial facilities exemption certificate for eligible next Michigan business; written agreement required; remedy provision.

Sec. 22.

(1) A new industrial facilities exemption certificate shall not be approved and issued under this act after April 1, 1994, unless a written agreement is entered into between the local governmental unit and the person to whom the certificate is to be issued, and filed with the department of treasury.

(2) A next Michigan development corporation shall not approve an application for an industrial facilities exemption certificate for an eligible next Michigan business without a written agreement entered into with the eligible next Michigan business containing a remedy provision that includes, but is not limited to, all of the following:

(a) A requirement that the industrial facilities exemption certificate is revoked if the eligible next Michigan business is determined to be in violation of the provisions of the written agreement.

(b) A requirement that the eligible next Michigan business may be required to repay all or part of the benefits received under this act if the eligible next Michigan business is determined to be in violation of the provisions of the written agreement.

History: Add. 1993, Act 334, Eff. Apr. 1, 1994 ;-- Am. 1994, Act 266, Eff. Imd. July 6, 1994 ;-- Am. 2010, Act 273, Imd. Eff. Dec. 15, 2010
Popular Name: Act 198






Act 438 of 1976 COMMERCIAL HOUSING FACILITIES EXEMPTION CERTIFICATES (207.601 - 207.615)

Section 207.601 Definitions.

Sec. 1.

As used in this act:

(a) “Commercial housing facilities exemption certificate” means a certificate issued pursuant to sections 3, 4, and 5.

(b) “Commission” means the state tax commission created by Act No. 360 of the Public Acts of 1927, as amended, being sections 209.101 to 209.107 of the Michigan Compiled Laws.

(c) “Local governmental unit” means a city, village, or township.

(d) “New facility” means a new structure which will have as its primary purpose multifamily housing consisting of 5 or more units and will be constructed in a downtown development district established pursuant to Act No. 197 of the Public Acts of 1975, as amended, being sections 125.1651 to 125.1680 of the Michigan Compiled Laws.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977 ;-- Am. 1980, Act 42, Imd. Eff. Mar. 17, 1980



Section 207.602 Approval of certificate; condition.

Sec. 2.

A local governmental unit, by resolution of its legislative body, may approve commercial housing facilities exemption certificates, if at the time of adoption of the resolution the local governmental unit has established a downtown development district pursuant to Act No. 197 of the Public Acts of 1975, as amended, and levies an income tax.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977 ;-- Am. 1980, Act 42, Imd. Eff. Mar. 17, 1980



Section 207.603 Application for certificate; filing; form; contents; notice; hearing.

Sec. 3.

(1) The owner or lessee of a new facility may file an application for a commercial housing facilities exemption certificate with the clerk of the local governmental unit which has established a downtown development district. The application shall be filed in the manner and form prescribed by the commission. The application shall contain or be accompanied by a general description of the new facility, a general description of the proposed use of the new facility, the general nature and extent of the construction to be undertaken, a time schedule for undertaking and completing the construction of the new facility, and information relating to the requirements of section 7.

(2) Upon receipt of an application for a commercial housing facilities exemption certificate, the clerk of the local governmental unit shall give written notice to the assessor of the assessing unit in which the new facility is to be located, and to the legislative body of each taxing unit which levies ad valorem property taxes in the local governmental unit in which the new facility is to be located. Before acting upon the application, the legislative body of the local governmental unit shall afford the applicant, the assessor, and a representative of the affected taxing units an opportunity for a hearing.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.604 Application for certificate; approval or disapproval.

Sec. 4.

The legislative body of the local governmental unit, not more than 60 days after receipt by its clerk of the application, by resolution shall either approve or disapprove the application for a commercial housing facilities exemption certificate in accordance with section 7 and the other provisions of this act. If disapproved, the reasons shall be set forth in writing in the resolution and the clerk shall return the application to the applicant. If approved, the clerk shall forward the application to the commission.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.605 Certificate; determination prior to issuance; concurrence of department of commerce; effective date; mailing; filing; notice.

Sec. 5.

(1) Not later than 60 days after receipt of an approved application, the commission shall determine whether the structure is to be used primarily as a new facility and otherwise complies with section 7 and the other provisions of this act. If the commission so finds, it shall issue a commercial housing facilities exemption certificate. Before issuing a certificate, the commission shall obtain the written concurrence of the department of commerce that the application complies with the requirements of section 7. The effective date of the certificate shall be the December 31 following the date of issuance of the certificate.

(2) Upon issuance of a commercial housing facilities exemption certificate, the commission shall send the certificate by certified mail to the applicant and a certified copy by certified mail to the assessor of the assessing unit in which the new facility is to be located. The copy shall be filed on record in the assessor's office. Notice of the commission's refusal to issue a certificate shall be sent by certified mail to the same persons.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.606 Exemptions from ad valorem real and personal property taxes; determination, collection, assessment, and disbursement of commercial housing facilities tax; lien; waiver.

Sec. 6.

(1) A new facility for which a commercial housing facilities exemption certificate is in effect, but not the land on which the new facility is located, shall be exempt from ad valorem real and personal property taxes imposed under Act No. 206 of the Public Acts of 1893, as amended, being sections 211.1 to 211.157 of the Michigan Compiled Laws, for the period beginning on the effective date of the certificate and continuing so long as the commercial housing facilities exemption certificate is in force.

(2) The owner of a new facility exempt from the ad valorem real and personal property taxes as provided in this section shall pay an annual specific tax to be known as the commercial housing facilities tax which shall be determined by multiplying the state equalized value of the new facility, not including the land, by 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is situated. The commercial housing facilities tax shall be collected, assessed, and disbursed in the same manner as provided for the collection, assessment, and disbursement of the commercial facilities tax in section 12(5) of Act No. 255 of the Public Acts of 1978, being section 207.662 of the Michigan Compiled Laws, and shall be a lien on the real property to which the certificate is applicable, until paid, in the same manner as provided in section 13 of Act No. 255 of the Public Acts of 1978, being section 207.663 of the Michigan Compiled Laws. The legislative body of the local governmental unit may waive the payment of the commercial housing facilities tax on new facilities. The issuance of a commercial housing facilities exemption certificate may be made conditional upon the annual payment of the commercial housing facilities tax imposed pursuant to this section.

(3) The lessee, occupant, user, or person in possession of the new facility for which a commercial housing facilities exemption certificate is in effect shall be exempt from ad valorem taxes imposed under Act No. 189 of the Public Acts of 1953, as amended, being sections 211.181 to 211.182 of the Michigan Compiled Laws, for the same period.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977 ;-- Am. 1980, Act 42, Imd. Eff. Mar. 17, 1980



Section 207.607 Resolution approving application for certificate; finding; determination; statement; requirements.

Sec. 7.

(1) The legislative body of the local governmental unit, in its resolution approving an application for a commercial housing facilities exemption certificate, shall set forth a finding and determination that the granting of the commercial housing facilities exemption certificate, considered together with the aggregate amount of commercial housing facilities exemption certificates previously granted and currently in force, shall not have the effect of substantially impeding the operation of the local governmental unit or impairing the financial soundness of a taxing unit which levies an ad valorem property tax in the local governmental unit in which the new facility is to be located. If the state equalized valuation of property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate state equalized valuation of property exempt under commercial housing facilities exemption certificates previously granted and currently in force and industrial facilities exemption certificates granted under Act No. 198 of the Public Acts of 1974, as amended, being sections 207.551 to 207.571 of the Michigan Compiled Laws, and currently in force, exceeds 5% of the state equalized valuation of the local governmental unit, the commission, with the approval of the state treasurer, shall make a separate finding and shall include a statement in its resolution approving the commercial housing facilities exemption certificate that exceeding the 5% amount shall not have the effect of substantially impeding the operation of the local governmental unit or impairing the financial soundness of an affected taxing unit.

(2) The legislative body of the local governmental unit shall not approve an application and the commission shall not grant a commercial housing facilities exemption certificate unless the applicant complies with all of the following requirements:

(a) Construction of the new facility has not yet begun but will begin no later than January 1, 1987.

(b) The application relates to a construction program which when completed constitutes a new facility.

(c) Completion of the new facility is calculated to, and will at the time of issuance of the certificate, have the reasonable likelihood of creating employment, retaining employment, or preventing a loss of employment in the community in which the new facility is situated.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977 ;-- Am. 1980, Act 42, Imd. Eff. Mar. 17, 1980



Section 207.608 Assessor; determining value of new facility.

Sec. 8.

The assessor of each city or township in which there is a new facility for which 1 or more commercial housing facilities exemption certificates are issued and in effect shall determine annually as of December 31 the value of each new facility separately, both for real and personal property, having the benefit of the certificates. Upon receipt of notice of the filing of an application for the issuance of a commercial housing facilities exemption certificate, the assessor of each city or township shall determine and furnish to the local legislative body and the commission the value of the property to which the application pertains and other information necessary to permit the local legislative body and the commission to make the determination required by section 7(1).

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.609 Revocation of certificate; request; notice; hearing; order.

Sec. 9.

(1) Upon receipt of a request by certified mail to the commission by the holder of a commercial housing facilities exemption certificate requesting revocation of the certificate, the commission by order shall revoke the certificate.

(2) The legislative body of a local governmental unit by resolution may request the commission to revoke the commercial housing facilities exemption certificate of a new facility upon the grounds that completion of the new facility has not occurred within 2 years after the effective date of the certificate and that the purposes for which the certificate was issued are not being fulfilled because of a failure of the holder to proceed in good faith with the construction or operation of the facility in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder.

(3) Upon receipt of the resolution, the commission shall give written notice by certified mail to the holder of the commercial housing facilities exemption certificate, to the local legislative body, to the assessor of the assessing unit, and to the legislative body of each local taxing unit which levies taxes upon property in the local governmental unit in which the new facility is located. The commission shall provide the holder of the certificate, the local legislative body, the assessor, and a representative of the legislative body of each taxing unit an opportunity for a hearing. If the commission finds that completion of the new facility has not occurred within 2 years after the effective date of the certificate and that the holder of the certificate has not proceeded in good faith with the construction or operation of the facility in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder, the commission by order shall revoke the certificate.

(4) The order of the commission revoking the commercial housing facilities exemption certificate shall be effective beginning the December 31 following the date of the order. The commission shall send by certified mail copies of its order of revocation to the holder of the certificate, to the local legislative body, to the assessor of the assessing unit in which the new facility is located, and to the legislative body of each taxing unit which levies taxes upon property in the local governmental unit in which the new facility is located.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.610 Duration of certificate; date of issuance of certificate of occupancy.

Sec. 10.

(1) Unless earlier revoked as provided in section 9, a commercial housing facilities exemption certificate shall remain in effect for a period to be determined by the legislative body of the local governmental unit and commencing with its effective date and ending on the December 31 following not more than 12 years after the completion of the new facility.

(2) The date of issuance of a certificate of occupancy, if one is required, by the appropriate municipal authority shall be the date of completion of the new facility.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977 ;-- Am. 1980, Act 42, Imd. Eff. Mar. 17, 1980



Section 207.611 Assessor; determining assessment of real and personal property; information; notice.

Sec. 11.

(1) The assessor of each city or township in which is located a new facility for which a commercial housing facilities exemption certificate is in effect shall annually determine, with respect to each new facility, an assessment of the real and personal property comprising the facility having the benefit of a commercial housing facilities exemption certificate which would have been made under Act No. 206 of the Public Acts of 1893, as amended, if the certificate had not been in force. A holder of a commercial housing facilities exemption certificate shall furnish to the assessor the information necessary for the determination.

(2) After making the determination, the assessor shall annually notify the commission, the legislative body of each taxing unit which levies taxes upon property in the city or township in which the new facility is located, and the holder of the commercial housing facilities exemption certificate of the determination, separately stating the determinations for real property and personal property. The notice shall be sent by certified mail not later than October 15 and shall be based upon the valuation as of the preceding December 31.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.612 Rules.

Sec. 12.

The commission may promulgate rules necessary for the administration of this act pursuant to Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977
Admin Rule: R 209.61 and R 209.62 of the Michigan Administrative Code.



Section 207.613 Form and contents of certificate.

Sec. 13.

A commercial housing facilities exemption certificate shall be in the form the commission determines and shall contain:

(a) A legal description of the real property on which the new facility is to be located.

(b) A statement that unless revoked as provided in this act the commercial housing facilities exemption certificate shall remain in effect for the period stated in the certificate.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.614 Appeal.

Sec. 14.

A party aggrieved by the issuance, refusal to issue, revocation, transfer, or modification of a commercial housing facilities exemption certificate may appeal from the finding and order of the commission in the manner and form and within the time provided by Act No. 306 of the Public Acts of 1969, as amended.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977



Section 207.615 Transfer and assignment of certificate; approval; notice; hearing.

Sec. 15.

A commercial housing facilities exemption certificate may be transferred and assigned by its holder to a new owner or lessee of the new facility but only with the approval of the local governmental unit and the commission. The new owner or lessee shall apply for the transfer, and notice and hearing shall be provided, in the same manner as prescribed in section 3 for the application for a certificate.

History: 1976, Act 438, Imd. Eff. Jan. 13, 1977






Act 106 of 1985 STATE CONVENTION FACILITY DEVELOPMENT ACT (207.621 - 207.640)

Section 207.621 Short title.

Sec. 1.

This act shall be known and may be cited as the “state convention facility development act”.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.622 Legislative finding.

Sec. 2.

The legislature of this state finds that there exists in this state a continuing need for programs to promote tourism and convention business in order to assist in the prevention of unemployment and the alleviation of the conditions of unemployment, to preserve existing jobs, and to create new jobs to meet the employment demands of population growth. To achieve these purposes, it is necessary to assist and encourage local units of government to acquire, construct, improve, enlarge, renew, replace, repair, furnish, and equip convention facilities and the real property on which they are located and to refinance these activities.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 1993, Act 58, Eff. Apr. 1, 1994



Section 207.623 Definitions.

Sec. 3.

As used in this act:

(a) "Accommodations" means the room or other space provided to transient guests for dwelling, lodging, or sleeping, including furnishings and other accessories, in a facility that is not a campground, hospital, nursing home, emergency shelter, or community mental health or community substance abuse treatment facility. Accommodations do not include food or beverages.

(b) "Commissioner" means the state treasurer.

(c) "Convention facility" means 1 or more facilities owned or leased by a local governmental unit or metropolitan authority created under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, that are any combination of a convention hall, auditorium, meeting rooms, and exhibition areas that are separate and distinct and contiguous to each other, and related adjacent public areas generally available to members of the public for lease on a short-term basis for holding conventions, meetings, exhibits, and similar events and the necessary site or sites, together with appurtenant properties necessary and convenient for use in connection with the facility. Convention facility includes a qualified convention facility as defined under section 5 of the regional convention facility authority act, 2008 PA 554, MCL 141.1355.

(d) "Convention hotel" means a facility used in the business of providing accommodations that has more than 80 rooms for providing accommodations to transient guests and that complies with all of the following:

(i) Located within a county having a population according to the most recent decennial census of 700,000 or more.

(ii) Located within a county that is 1 or more of the following:

(A) A county that has a convention facility with 350,000 square feet or more of total exhibit space.

(B) A county that has 2,000 or more rooms to provide accommodations for transient guests.

(e) "Local governmental unit" means a county, township, city, village, or a metropolitan authority formed under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379.

(f) "Person" means a natural person, partnership, limited partnership, fiduciary, association, corporation, limited liability company, or other entity.

(g) "Room charge" means the charge imposed for the use or occupancy of accommodations, excluding charges for food, beverages, telephone services, the use tax imposed under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, or like services paid in connection with the charge. Room charge does not include reimbursement of the assessment imposed by the community convention or tourism marketing act, 1980 PA 395, MCL 141.871 to 141.880, the convention and tourism marketing act, 1980 PA 383, MCL 141.881 to 141.889, or this act.

(h) "Transient guest" means a natural person staying less than 30 consecutive days.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 2006, Act 609, Imd. Eff. Jan. 3, 2007 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009



Section 207.624 Excise tax; rates; exemption.

Sec. 4.

(1) There is hereby levied upon and there shall be collected from any person engaged in the business of providing accommodations to transient guests in a convention hotel, whether or not membership is required, an excise tax at the following rates:

(a) For a convention hotel located within a qualified local governmental unit under section 9(4), the following:

(i) A rate of 3% of the room charge for accommodations in a convention hotel with 81 to 160 rooms.

(ii) A rate of 6% of the room charge for accommodations in a convention hotel with more than 160 rooms.

(b) For all other convention hotels not subject to the tax rates imposed by subdivision (a), the following:

(i) A rate of 1.5% of the room charge for accommodations in a convention hotel with 81 to 160 rooms.

(ii) A rate of 5% of the room charge for accommodations in a convention hotel with more than 160 rooms.

(2) Beginning with the state fiscal year 1987, a person engaged in the business of providing accommodations to transient guests in a convention hotel is exempt from the tax imposed by this act for any state fiscal year in which appropriations of the tax collections pursuant to this act from that convention hotel have not been made for distributions pursuant to section 9 that would be received by a qualified local governmental unit from the collections of the tax under this act or section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, that the qualified local governmental unit is eligible to receive.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009



Section 207.625 Excise tax; time and manner of collection; administration of tax.

Sec. 5.

(1) The excise tax shall be collected at the same time and in the same manner as the use tax pursuant to the use tax act, Act No. 94 of the Public Acts of 1937, being sections 205.91 to 205.111 of the Michigan Compiled Laws.

(2) The tax imposed by this act shall be administered by the revenue division of the department of treasury pursuant to Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.30 of the Michigan Compiled Laws.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.626 Tax cumulative.

Sec. 6.

The excise tax imposed and levied by the state pursuant to this act shall be in addition to any other taxes, charges, or fees imposed by law upon accommodations.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.628 Convention facility development fund; creation; disposition of collections; use of fund; contract requirement; appropriation, transfer, and deposit of amount.

Sec. 8.

(1) The collections from the tax imposed by section 4 shall be deposited in the state treasury, to the credit of the convention facility development fund, which is hereby created within the state treasury. Collections from the additional tax imposed under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, funds appropriated from the 21st century jobs trust fund under subsection (4), and amounts designated under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, shall also be deposited to the credit of the convention facility development fund.

(2) The convention facility development fund shall be distributed for certain state purposes and to local governmental units for use only for 1 or more of the following purposes:

(a) Acquiring, constructing, improving, enlarging, renewing, replacing, or leasing a convention facility.

(b) In conjunction with an activity listed in subdivision (a), repairing, furnishing, and equipping the convention facility.

(c) Refinancing an activity listed in subdivision (a) or (b).

(d) General fund expenditures.

(e) In the case of a local governmental unit that is a metropolitan authority, for any purpose authorized under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379.

(3) A contract made by a local governmental unit for the purposes included in subsection (2)(a) or (b) concerning a convention facility funded by distributions pursuant to section 9 shall contain a fixed price or guaranteed maximum price for the total cost of activities conducted for these purposes pursuant to that contract.

(4) For the fiscal year ending September 30, 2010, $9,000,000.00 is appropriated from the 21st century jobs trust fund described in section 2 of the Michigan trust fund act, 2000 PA 489, MCL 12.252, and transferred to and deposited in the convention facility development fund for purposes authorized under subsection (2)(e).

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 1993, Act 58, Eff. Apr. 1, 1994 ;-- Am. 2007, Act 72, Imd. Eff. Sept. 30, 2007 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009



Section 207.629 Distribution from fund; transferee as qualified local governmental unit; distribution to certain building authorities; "qualified local governmental unit" defined; certain payments prohibited; "qualified city" defined; building authority as qualified local governmental unit.

Sec. 9.

(1) Except as provided in subsection (5) or (6), on or before the thirtieth day of each month, the state treasurer shall make a distribution from the convention facility development fund to a qualified local governmental unit. The distribution shall be an amount equal to the sum of the collections from the excise tax levied for accommodations under this act for the previous month from the convention hotels in the county in which the convention facility is or is to be located and in any county in which convention hotels are located that is contiguous to the county in which the convention facility is located, or is to be located, the additional tax imposed under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, for the previous month received in the fund, and any distribution received under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, and from the 21st century jobs trust fund under section 8(4). However, distributions for any state fiscal year to any qualified local governmental unit under this section shall not exceed an amount equal to the amount pledged, assigned, or dedicated by the qualified local governmental unit pursuant to section 11 for the payment during that state fiscal year of bonds, obligations, or other evidences of indebtedness incurred for the purposes specified in this act or the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, plus operating deficit cost expenditures and other expenditures authorized under section 10, plus any amount necessary to maintain a fully funded debt reserve or other reserves intended to secure the principal and interest on the bonds, obligations, or other evidences of indebtedness as contained in the resolution or ordinance authorizing their issuance.

(2) Notwithstanding the distributions provided by subsection (1), if a local governmental unit becomes a qualified local governmental unit entitled to receive distributions from the tax imposed under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, or from the tax imposed by this act in counties in which the convention facility is located or in a county in which a convention hotel is located that is contiguous to the county in which the convention facility is located, and from any distribution under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, no other qualified local governmental unit is entitled to distributions pursuant to this section for which that qualified local governmental unit has previously become entitled, until such time as that qualified local governmental unit ownership or leasehold interest described in subsection (3) is transferred to another local governmental unit. If that transfer renders the transferee a qualified local governmental unit, the transferee shall, immediately upon that transfer, be entitled to the distributions to a qualified local governmental unit provided in subsection (1) and the priority provided to a qualified local governmental unit in this subsection, notwithstanding that the amount of the distributions may increase as a result of that transfer. A transfer under this subsection includes a transfer that occurs on a transfer date under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379.

(3) Notwithstanding the provisions of subsection (2), if the transfer and lease of a qualified convention facility to an authority is disapproved and the authority is dissolved under section 19(1) of the regional convention facility authority act, 2008 PA 554, MCL 141.1369, then a distribution from the convention facility development fund of proceeds received under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, shall be made to a building authority for a county having a population of not less than 1,000,000 and not more than 1,500,000 according to the most recent federal decennial census for the purpose of developing, leasing, or operating a convention facility as defined in this act and no other qualified local governmental unit is entitled to any distribution of proceeds received under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475.

(4) As used in this act, "qualified local governmental unit" means, except as otherwise provided in this subsection, a city, village, township, county, or authority that is located in, or includes within its territory or jurisdiction, a county in which convention hotels are located and that either is the owner or lessee of a convention facility with 350,000 square feet or more of total exhibit space on July 30, 1985 or, if such a convention facility does not exist, will be the owner or lessee of a convention facility with 350,000 square feet or more of total exhibit space through the application of distributions under this section to the purchase or lease of a convention facility. Qualified local governmental unit includes a metropolitan authority that leases, develops, operates, and maintains a qualified convention facility under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379. If the transfer and lease of a qualified convention facility to an authority is disapproved and the authority is dissolved under section 19(1) of the regional convention facility authority act, 2008 PA 554, MCL 141.1369, then for purposes of any distribution from the convention facility development of proceeds under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, qualified local governmental unit means a building authority for a county having a population of not less than 1,000,000 and not more than 1,500,000 according to the most recent federal decennial census.

(5) Before the 2015-2016 fiscal year, collections from the excise tax levied for accommodations under this act and collections from the tax imposed under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, shall not be paid to a qualified local governmental unit for the repayment of bonds, obligations, or other evidences of indebtedness incurred after 2007.

(6) Beginning in fiscal year 2015-2016, and each fiscal year thereafter, if a transfer and a lease of a qualified convention facility is disapproved and an authority is dissolved under section 19(1) of the regional convention facility authority act, 2008 PA 554, MCL 141.1369, then the collections from the excise tax levied for accommodations under this act shall be distributed to each county in which it was levied based on the amount collected in that county. However, if an excise tax for accommodations is levied in a qualified city at a rate greater than the rate levied in that portion of the county in which the qualified city is not located, the qualified city shall receive the collections of the excise tax for accommodations in an amount equal to the difference between the rate levied in the qualified city and the rate levied in that portion of the county in which the qualified city is not located. The funds described in this subsection are not available for a distribution of subsection (1). As used in this subsection, "qualified city" means that term as defined in section 5 of the regional convention facility authority act, 2008 PA 554, MCL 141.1355.

(7) If a building authority becomes a qualified local governmental unit under subsection (4), collections from distributions under section 5(b)(iii) of the health and safety fund act, 1987 PA 264, MCL 141.475, shall be paid by the state treasurer on or before the thirtieth day of each month to that building authority.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 1993, Act 58, Eff. Apr. 1, 1994 ;-- Am. 2004, Act 386, Imd. Eff. Oct. 12, 2004 ;-- Am. 2005, Act 312, Imd. Eff. Dec. 27, 2005 ;-- Am. 2007, Act 72, Imd. Eff. Sept. 30, 2007 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009



Section 207.630 Distribution of money remaining in fund; priority; substance abuse treatment; quarterly distributions.

Sec. 10.

(1) Any money remaining in the convention facility development fund that is not used for the bonds, obligations, or other evidences of indebtedness or other purposes as described in section 9 shall be distributed pursuant to subsection (2).

(2) Money in the convention facility development fund shall be distributed as provided in subsection (4) in the following order of priority in the following amounts:

(a) For each of the following fiscal years, the following amounts shall be distributed to a metropolitan authority created under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, for the operational deficit costs of a qualified convention facility operated by the authority under that act for purposes authorized under that act:

(i) $11,000,000.00 each fiscal year for the fiscal years ending September 30, 2010 and September 30, 2011.

(ii) $9,000,000.00 each fiscal year for the fiscal years ending September 30, 2012 and September 30, 2013.

(iii) $8,000,000.00 each fiscal year for the fiscal years ending September 30, 2014 and September 30, 2015.

(iv) $7,000,000.00 for the fiscal year ending September 30, 2016.

(v) $6,000,000.00 for the fiscal year ending September 30, 2017.

(vi) $5,000,000.00 each fiscal year for the fiscal years ending September 30, 2018 and September 30, 2019.

(vii) $5,000,000.00 for the fiscal year ending September 30, 2020.

(viii) $5,000,000.00 for the fiscal year ending September 30, 2021.

(ix) $5,000,000.00 for the fiscal year ending September 30, 2022.

(x) $5,000,000.00 for the fiscal year ending September 30, 2023.

(b) For fiscal years ending before October 1, 2009, an amount equal to the difference, if any, between the tax imposed under this act in the preceding state fiscal year that is designated under section 9 to a qualified local governmental unit and the tax imposed under this act that is designated under section 9 in the state fiscal year immediately preceding the preceding state fiscal year for the same local governmental unit shall be distributed to that local governmental unit. This subdivision does not apply unless a tax has been imposed under this act in the entire 2 state fiscal years immediately preceding the state fiscal year in which a distribution under this subdivision is made. Any amount distributed under this subdivision shall be used by the local governmental unit only for the retirement of outstanding bonds, obligations, or other evidences of indebtedness incurred for which distributions under section 9 are pledged. A distribution under this subdivision shall not be made to the extent that the obligations, bonds, or other evidences of indebtedness cannot be retired or are not outstanding.

(c) For fiscal years ending before October 1, 2015, an amount equal to that portion of the liquor tax collected under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, from licensees in counties in which convention hotels are not located shall be distributed to those counties in which convention hotels are not located in the same proportion that the amount of tax collected under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from the licensees in a county bears to the total tax collections under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from all counties in which convention hotels are not located.

(d) For fiscal years ending before October 1, 2015, the remaining money available after distributions under subdivisions (a), (b), (c), (g), (h), and (i) shall be distributed to each county in the following amounts:

(i) The amount of money available to be distributed under this subdivision multiplied by the percentage of collections in the preceding state fiscal year under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, from licensees in counties in which convention hotels are not located shall be distributed to each county in which convention hotels are not located in the same proportion that the amount of tax collected pursuant to section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from licensees in that county bears to the total tax collections from section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from all counties in which convention hotels are not located.

(ii) The amount of money available to be distributed under this subdivision multiplied by the percentage of collections in the preceding state fiscal year under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, from licensees in counties in which convention hotels are located shall be distributed to each county in which convention hotels are located in the same proportion that the amount of tax collected pursuant to section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from licensees in that county bears to the total tax collections from section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the preceding state fiscal year from all counties in which convention hotels are located. However, in the calculation of the proportion represented by a county's share of distributions under this subparagraph, the amount of the tax collected from licensees in the qualified local governmental unit that received distributions under section 9 in fiscal year 2007-2008 shall not be included.

(e) For the fiscal year ending September 30, 2016, an amount equal to the product of the total amount of tax collected under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, and distributed to all counties in the 2014-2015 fiscal year multiplied by 1.01 shall be distributed to all counties as provided in this subdivision. For fiscal years beginning after September 30, 2016, an amount equal to the product of the amount of liquor tax distributions in the immediately preceding fiscal year multiplied by 1.01, not to exceed the total amount of tax collected under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, shall be distributed to counties. Distributions to each county under this subdivision shall be calculated as follows:

(i) The amount of money available to be distributed under this subdivision multiplied by the percentage of collections in the immediately preceding state fiscal year under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, from licensees in counties in which convention hotels are not located shall be distributed to each county in which convention hotels are not located in the same proportion that the amount of tax collected pursuant to section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the immediately preceding state fiscal year from licensees in that county bears to the total tax collections from section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the immediately preceding state fiscal year from all counties in which convention hotels are not located.

(ii) The amount of money available to be distributed under this subdivision multiplied by the percentage of collections in the immediately preceding state fiscal year under section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, from licensees in counties in which convention hotels are located shall be distributed to each county in which convention hotels are located in the same proportion that the amount of tax collected pursuant to section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the immediately preceding state fiscal year from licensees in that county bears to the total tax collections from section 1207 of the Michigan liquor control code of 1998, 1998 PA 58, MCL 436.2207, in the immediately preceding state fiscal year from all counties in which convention hotels are located. However, in the calculation of the proportion represented by a county's share of distributions under this subparagraph, the amount of the tax collected from licensees in the qualified local governmental unit that received distributions under section 9 in the 2007-2008 state fiscal year shall not be included.

(f) Beginning with the fiscal year ending on September 30, 2016, and each fiscal year thereafter, if the revenue in the convention facility development fund exceeds the amounts distributed under section 9 and the distributions under subdivision (e), the excess shall be distributed to a qualified local governmental unit that is a metropolitan authority to be used by that qualified local governmental unit only for the retirement of outstanding bonds, obligations, or other evidences of indebtedness incurred for which distributions under section 9 are pledged and for a qualified governmental unit that is a metropolitan authority or next for the payment of any unfunded operational deficit costs incurred during the prior fiscal year by a metropolitan authority created under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, for the operation of a qualified convention facility under that act.

(g) For the fiscal year ending September 30, 2009, $9,400,000.00 shall be distributed to a metropolitan authority created under the regional convention facility authority act, 2008 PA 554, MCL 141.1351 to 141.1379, for the costs incurred by the authority for the implementation of that act, creation of the authority, and transfer or lease of a qualified convention facility to the authority, and other costs relating to the management, operation, and development of a qualified convention facility.

(h) For the fiscal year ending September 30, 2009, $6,600,000.00 shall be distributed to the general fund of this state.

(i) For the fiscal year ending September 30, 2010, $5,000,000.00 shall be distributed to the general fund of this state and shall be expended in the fiscal year ending September 30, 2011.

(3) A distribution to a county pursuant to this section shall be included for purposes of the calculations required to be made by section 24e of the general property tax act, 1893 PA 206, MCL 211.24e. If the governing body of a taxing unit approves the additional millage rate under section 24e of the general property tax act, 1893 PA 206, MCL 211.24e, which is due to distributions pursuant to this section, then an amount equal to 50% of the distribution under this section shall be used for substance abuse treatment within the taxing unit.

(4) Beginning October 1, 2007 and each year thereafter, from the revenue collected during the previous quarter, after distributing the monthly payments under section 9(1), the state treasurer shall make quarterly distributions under subsection (2)(c) and (d) or under subsection (2)(e) and (f). From the revenue collected in the last quarter of the state fiscal year, the state treasurer shall make the distribution under subsection (2)(a) and (b) prior to any distributions under subsection (2)(c) or (d) or under subsection (2)(e) and (f).

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 2007, Act 72, Imd. Eff. Sept. 30, 2007 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009 ;-- Am. 2009, Act 156, Imd. Eff. Dec. 4, 2009 ;-- Am. 2010, Act 207, Imd. Eff. Oct. 12, 2010



Section 207.631 Refunding bonds, obligations, or other evidences of indebtedness; purposes for issuance; dedication of tax distributions from convention facility development fund; determination by state treasurer; effect of unlawful expenditure.

Sec. 11.

(1) Refunding bonds, obligations, or other evidences of indebtedness described in subsection (2) are issued subject to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821.

(2) Pursuant to the revised municipal finance act, 2001 PA 34, MCL 141.2101 to 141.2821, a local governmental unit may issue refunding bonds, obligations, or other evidences of indebtedness to refund all or a portion of the bonds, obligations, or other evidences of indebtedness issued for purposes specified in this act. If refunding bonds, obligations, or other evidences of indebtedness are issued, an assignment or pledge of distributions of taxes from the convention facility development fund for the payment of principal or interest on the refunded bonds, obligations, or other evidences shall apply, after the issuance of the refunding bonds, only to the refunding bonds, obligations, or other evidences of indebtedness and to any bonds, obligations, or other evidences of indebtedness that were not refunded and to which the assignment or pledge previously applied.

(3) A local governmental unit that refunds bonds, obligations, or other evidences of indebtedness pursuant to subsection (2) may dedicate distributions of taxes from the convention facility development fund to the payment of principal, interest, or credit support fees or other costs of issuance or of the maintenance of any required reserves for general obligation bonds, obligations, or other evidences of indebtedness issued or to be issued for purposes specified in this act but not pursuant to the authority granted in this act or may reimburse itself for such payments from such distributions. However, distributions to a local governmental unit pursuant to this subsection in any state fiscal year shall not exceed the lesser of the following:

(a) Principal, interest, or credit support fees or other costs of issuance or of the maintenance of required reserves payable in the state fiscal year on the bonds, obligations, or other evidences of indebtedness to which the distributions are dedicated.

(b) The difference between the amount that would have been distributed to the local governmental unit had it not issued refunding bonds pursuant to subsection (2) and the amount of distribution of taxes to which an assignment or pledge applies under subsection (2).

(4) After September 30, 1999, taxes shall not be distributed from the convention facility development fund pursuant to subsection (3).

(5) If bonds, obligations, or other evidences of indebtedness are to be issued for the purposes set forth in section 8(2), for which all or a portion of the distribution of taxes that the local governmental unit is eligible to receive are pledged or assigned as set forth in subsection (1) or (2), and if as a direct result of the acquiring, constructing, improving, enlarging, renewing, replacing, or in conjunction with these activities, repairing, furnishing, equipping, or leasing of a convention facility financed from the proceeds of the bonds, obligations, or other evidences of indebtedness, it is necessary for the state to expend money from the state trunk line fund from the proceeds of bonds issued by this state payable from deposits into the state trunk line fund, or from direct appropriations for the costs of relocating, constructing, or reconstructing highways, roads, streets, or bridges, and costs ancillary thereto, then before the issuance of the bonds, obligations, or other evidences of indebtedness, the state treasurer shall determine that the total amount of these costs to be paid from the state trunk line fund, from the proceeds of bonds or notes payable from deposits into the state trunk line fund, or from direct appropriations of this state, excluding any of the cost to be reimbursed to this state by the federal government, any local unit of government or authority or agency thereof, or any other person or entity, shall not exceed 25% of the total cost of the relocation, construction, or reconstruction of highways, roads, streets, and bridges, and costs ancillary to those costs, directly resulting from the convention facility project purposes described in section 8(2). For purposes of the validity of the bonds, obligations, or other evidences of indebtedness, the determination of the state treasurer is conclusive as to the matters stated in the determination. If after the determination by the state treasurer the total costs of relocating, constructing, and reconstructing highways, roads, streets, and bridges, and costs ancillary thereto, increase, this state shall not expend from the state trunk line fund, from the proceeds from bonds payable from deposits in the state trunk line fund, or from direct appropriations of this state, any additional funds that cause the total expenditure by this state from these sources, after any reimbursement, to exceed 25% of the total cost, as increased, of the relocation, construction, and reconstruction, including ancillary costs. An expenditure by this state in violation of this subsection does not invalidate or otherwise adversely affect any previously issued bonds, obligations, or other evidences of indebtedness described in this section or any security therefor.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 1993, Act 58, Eff. Apr. 1, 1994 ;-- Am. 2002, Act 237, Imd. Eff. Apr. 29, 2002



Section 207.632 Transmitting payment to trustee or trustees for bonds, obligations, or other evidences of indebtedness; prohibition; exception.

Sec. 12.

(1) Subject to approval pursuant to section 11, a local governmental unit may assign or pledge all or a portion of the distribution of taxes that the local governmental unit is eligible to receive under this act for payment of bonds, obligations, or other evidences of indebtedness for the purposes specified in section 8(2). If a local governmental unit assigns, pledges, or, pursuant to section 11(3), dedicates all or a portion of the distribution of taxes that the local governmental unit is eligible to receive under this act for payment of bonds, obligations, or other evidences of indebtedness incurred for the purposes specified in this act, the state treasurer may transmit to the duly appointed trustee or trustees for the bonds, obligations, or other evidences of indebtedness, if any, the payment of the distribution assigned, pledged, or dedicated by the local governmental unit.

(2) A local governmental unit that becomes a qualified local governmental unit before May 1, 2008 shall not issue bonds, obligations, or other evidences of indebtedness to which distributions under section 9 are pledged in a principal amount greater than $180,000,000.00. This limit does not apply to refunding bonds, obligations, or other evidences of indebtedness issued pursuant to section 11(2) or to bonds, obligations, or other evidences of indebtedness to which distributions of taxes from the convention facility development fund are dedicated under section 11(3). A metropolitan authority that becomes a qualified local governmental unit after December 1, 2008 shall not issue bonds, obligations, or other evidences of indebtedness to which distributions under section 9 are pledged in order to finance a total cost for all projects undertaken by the qualified local governmental unit that exceeds $299,000,000.00. A building authority that becomes a qualified local governmental unit after May 1, 2009 shall not issue bonds, obligations, or other evidences of indebtedness to which distributions under section 9 are pledged in order to finance a total cost for all projects undertaken by the qualified local governmental unit that exceeds $154,000,000.00. The cost of a project in addition to construction and acquisition costs may include an allowance for legal, engineering, architectural, and consulting services. The following shall not be considered costs of a project and may be financed with the proceeds of bonds, obligations, or other evidences of indebtedness for which section 9 distributions are pledged:

(a) Interest on revenue obligations issued to finance the project becoming due before the collection of the first revenues available for the payment of those revenue obligations.

(b) A reserve for the payment of principal, interest, and redemption premiums on the revenue obligations of the qualified local governmental unit, and other necessary incidental expenses including, but not limited to, placement fees, fees or charges for insurance, letters of credit, lines of credit, remarketing agreements, or commitments to purchase obligations issued pursuant to this act.

(c) Fees or charges associated with an agreement to manage payment, revenue, or interest rate exposure.

(d) Any other fees or charges for any other security provided to assure timely payment of the obligations.

(e) Refunding bonds.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 1993, Act 58, Eff. Apr. 1, 1994 ;-- Am. 2002, Act 237, Imd. Eff. Apr. 29, 2002 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009 ;-- Am. 2009, Act 61, Imd. Eff. July 2, 2009



Section 207.633 When pledge effective, valid, and binding; lien of pledge; filing or recording of instrument creating pledge; construction of section.

Sec. 13.

(1) Any pledge of the distributions of the tax imposed under this act shall be effective, valid, and binding from the time when the pledge is made. The pledged distributions received shall be immediately subject to the lien of the pledge, whether or not there has been physical delivery. The lien of any pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against any person receiving the distributions of the tax, whether or not the parties have notice of the pledge. The ordinance, the resolution, or any other instrument of the local governmental unit by which a pledge of the proceeds of the tax imposed pursuant to this act is created is not required to be filed or recorded except in the records of the local governmental unit to be subject to this section.

(2) This section does not constitute a continuing appropriation and shall not be construed to create an indebtedness of the state.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.634 Bonds, obligations, or other evidences of indebtedness not debt, liability, or obligation of state; payment or refunding; statement.

Sec. 14.

Bonds, obligations, or other evidences of indebtedness of the local governmental unit issued for the purposes specified in this act shall not be in any way a debt or liability of the state and shall not create or constitute any indebtedness, liability, or obligation of the state or be or constitute a pledge of the faith and credit of the state. However, all bonds, obligations, or other evidences of indebtedness issued by the local governmental unit for the purposes specified in this act, unless paid or refunded by bonds, obligations, or other evidences of indebtedness of a local governmental unit, shall be payable from the funds pledged or available for their payment as authorized in this act or as otherwise provided by law. Each bond, obligation, or other evidence of indebtedness issued for the purposes specified in this act shall contain on its face a statement to the effect that the local governmental unit is obligated to pay the principal, of the premium, if any, and the interest on the bonds, obligations, or other evidences of indebtedness from distributions under this act or as otherwise provided by law, that the state is not obligated to pay the principal of, the premium, if any, and the interest on the bonds, obligations, or other evidences of indebtedness, and that neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal of, the premium, if any, and the interest on the bonds, obligations, or other evidences of indebtedness issued by the local governmental unit.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.635 State pledge and agreement; construction of section.

Sec. 15.

(1) The state pledges to and agrees with the holders of bonds, obligations, or other evidences of indebtedness issued by a local governmental unit in accordance with law that the state shall not limit or restrict the rights vested in any person or local governmental unit to do any 1 or more of the following:

(a) Establish and collect fees or other charges as are convenient or necessary to produce sufficient revenues to meet the expenses of the local governmental unit for operating the convention facilities.

(b) Fulfill the terms of any agreement made with the holders of bonds, obligations, or other evidences of indebtedness issued by the local governmental unit, or in any way impair the rights or remedies of the holders of bonds, obligations, or other evidences of indebtedness issued by the local governmental unit until the principal amount of the bonds, obligations, or other evidences of indebtedness, together with interest, and premiums, if any, on the bonds, obligations, or other evidences of indebtedness and interest on any unpaid installments of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of the holders are fully met, paid, and discharged.

(2) This section shall not be construed to obligate or restrict any future legislature to make or from making the appropriation of distributions made under this act and shall not be construed to limit or prohibit the state from repealing or amending any law enacted for the imposition of taxes being distributed by this act.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.636 Liberal construction.

Sec. 16.

This act shall be construed liberally to effectuate the legislative intent and purposes of this act as complete and independent authority for the performance of each and every act and thing authorized by this act and all powers granted shall be broadly interpreted to effectuate the intent and purposes of this act and not as a limitation of powers.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.637 Powers cumulative.

Sec. 17.

The powers conferred in this act upon any county or local governmental unit shall be in addition to any other powers the county or local governmental unit shall possess by charter or statute.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.638 Annual appropriation.

Sec. 18.

There is appropriated each year from the convention facility development fund an amount sufficient to make the distributions under section 9.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.639 Effective date of excise tax.

Sec. 19.

The excise tax imposed pursuant to this act shall take effect on the first day of the calendar month, but not less than 29 days, after a facility becomes a convention hotel as certified by the state treasurer.

History: 1985, Act 106, Imd. Eff. July 30, 1985



Section 207.640 Levy of tax; time period.

Sec. 20.

The tax imposed by this act shall not be levied after the earlier of December 31, 2039 or 30 days after all bonds, notes, or other obligations issued by a metropolitan authority formed under the regional convention facility authority act for purposes authorized under that act are retired.

History: 1985, Act 106, Imd. Eff. July 30, 1985 ;-- Am. 2008, Act 553, Eff. Mar. 31, 2009






Act 255 of 1978 COMMERCIAL REDEVELOPMENT ACT (207.651 - 207.668)

Section 207.651 Short title.

Sec. 1.

This act shall be known and may be cited as the “commercial redevelopment act”.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.652 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 3 and 4 have the meanings ascribed to them in those sections.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.653 Meanings of words and phrases.

Sec. 3.

(1) "Commercial facilities tax" means the specific tax levied under this act.

(2) "Commercial facilities exemption certificate" means a certificate issued pursuant to section 8.

(3) "Commercial property" means land improvements classified by law for general ad valorem tax purposes as real property including real property assessable as personal property pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, whether completed or in the process of construction, the primary purpose and use of which is the operation of a commercial business enterprise and shall include office, engineering, research and development, warehousing parts distribution, retail sales, hotel or motel development, and other commercial facilities. Commercial business enterprise also includes a business that owns or operates a transit-oriented development or a transit-oriented facility. Commercial property does not include any of the following:

(a) Land.

(b) Property of a public utility.

(c) Housing, except that portion of a building containing nonhousing commercial activity.

(d) Financial organization. As used in this subdivision, "financial organization" means a bank, industrial bank, trust company, building and loan or savings and loan association, bank holding company as defined in 12 USC 1841, credit union, safety and collateral deposit company, regulated investment company as defined in the internal revenue code, and any other association, joint stock company, or corporation at least 90% of whose assets consist of intangible personal property and at least 90% of whose gross receipts income consists of dividends or interest or other charges resulting from the use of money or credit. The exclusion of financial institutions shall not apply to the otherwise included property of financial institutions which is located in the designated area of a city that is either the largest city in population within the county, as determined by the latest federal census; or is a city that had more than the median percentage for all cities in this state of its residents below the poverty line as determined by the latest federal census. Each city qualified to not be excluded under this subdivision shall designate only 1 commercial area for purposes of this provision, which area may be conterminous with, or included within, a commercial redevelopment district and in which area a majority of the land must be zoned commercially.

Commercial property may be owned or leased. If, in the case of leased property, the lessee is liable for payment of ad valorem property taxes, and furnishes proof of that liability, the lessee is eligible for the exemption. If the lessor is liable for payment of ad valorem property taxes and furnishes proof of that liability, the lessor is eligible for the exemption.

(4) "Commercial redevelopment district" means an area of a local governmental unit established as provided in section 5.

(5) "Commission" means the state tax commission created by 1927 PA 360, MCL 209.101 to 209.107.

(6) "Facility" means a restored facility, a replacement facility, or a new facility.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1980, Act 407, Imd. Eff. Jan. 8, 1981 ;-- Am. 2008, Act 227, Imd. Eff. July 17, 2008 ;-- Am. 2010, Act 244, Imd. Eff. Dec. 14, 2010



Section 207.654 Definitions; L to T.

Sec. 4.

(1) "Local governmental unit" means, except as otherwise provided in this subsection, a city, village, or township. For local governmental units designating a commercial redevelopment district after June 30, 2008, local governmental unit means a city or village.

(2) "New facility" means 1 of the following:

(a) Through June 30, 2008, new commercial property other than a replacement facility to be built in a redevelopment district.

(b) Beginning July 1, 2008, new commercial property other than a replacement facility to be built in a redevelopment district that meets all of the following:

(i) Is located on property that is zoned to allow for mixed use that includes high-density residential use.

(ii) Is located in a qualified downtown revitalization district as defined in section 2 of the neighborhood enterprise zone act, 1992 PA 147, MCL 207.772.

(iii) The local governmental unit in which the new facility is to be located does all of the following:

(A) Establishes and implements an expedited local permitting and inspection process in the commercial redevelopment district.

(B) By resolution provides for walkable nonmotorized interconnections, including sidewalks and streetscapes throughout the commercial redevelopment district.

(3) "Obsolete commercial property" means commercial property the condition of which is impaired due to changes in design, construction, technology, or improved production processes, or damage due to fire, natural disaster, or general neglect.

(4) "Replacement" means the complete or partial demolition of obsolete commercial property and the complete or partial reconstruction or installation of new property of similar utility.

(5) "Replacement facility" means 1 of the following:

(a) Through June 30, 2008, commercial property on the same or contiguous land within the district which land is or is to be acquired, constructed, altered, or installed for the purpose of being substituted for obsolete commercial property together with any part of the old altered property that remains for use as commercial property after the replacement.

(b) Beginning July 1, 2008, commercial property on the same or contiguous land within the district which land is or is to be acquired, constructed, altered, or installed for the purpose of being substituted for obsolete commercial property and any part of the old altered property that remains for use as commercial property after the replacement, that meets all of the following:

(i) Is located on property that is zoned to allow for mixed use that includes high-density residential use.

(ii) Is located in a qualified downtown revitalization district as defined in section 2 of the neighborhood enterprise zone act, 1992 PA 147, MCL 207.772.

(iii) The local governmental unit in which the replacement facility is to be located does all of the following:

(A) Establishes and implements an expedited local permitting and inspection process in the commercial redevelopment district.

(B) By resolution provides for walkable nonmotorized interconnections, including sidewalks and streetscapes throughout the commercial redevelopment district.

(6) "Restoration" means changes to obsolete commercial property other than replacement as may be required to restore the property, together with all appurtenances thereto, to an economically efficient condition. Restoration includes major renovation including but not limited to the improvement of floor loads, correction of deficient or excessive height, new or improved fixed building equipment, including heating, ventilation, and lighting, reducing multistory facilities to 1 or 2 stories, improved structural support including foundations, improved roof structure and cover, floor replacement, improved wall placement, improved exterior and interior appearance of buildings, and other physical changes required to restore the commercial property to an economically efficient condition. Restoration does not include improvements aggregating less than 10% of the true cash value of the property at commencement of the restoration of the commercial property.

(7) "Restored facility" means a facility that has undergone restoration.

(8) "State equalized valuation" means the valuation determined under 1911 PA 44, MCL 209.1 to 209.8.

(9) "Transit-oriented development" means infrastructure improvements that are located within 1/2 mile of a transit station or transit-oriented facility that promotes transit ridership or passenger rail use.

(10) "Transit-oriented facility" means a facility that houses a transit station in a manner that promotes transit ridership or passenger rail use.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 2008, Act 227, Imd. Eff. July 17, 2008 ;-- Am. 2010, Act 244, Imd. Eff. Dec. 14, 2010



Section 207.655 Commercial redevelopment district; establishment; resolution; notice; hearing; finding and determination; applicability of district established by township; exemption of restored facility; commercial property included as part of commercial redevelopment district also part of tax increment district.

Sec. 5.

(1) A local governmental unit, by resolution of its legislative body, may establish a commercial redevelopment district, which may consist of 1 or more parcels or tracts of land or a portion thereof, if at the time of adoption of the resolution the property within the district is any of the following:

(a) Obsolete commercial property or cleared or vacant land which is part of an existing, developed commercial or industrial zone which has been zoned commercial or industrial for 3 years before June 21, 1978, and the area is or was characterized by obsolete commercial property and a decline in commercial activity.

(b) Land which has been cleared or is to be cleared as a result of major fire damage, or cleared or to be cleared as a blighted area under Act No. 344 of the Public Acts of 1945, as amended, being sections 125.71 to 125.84 of the Michigan Compiled Laws.

(c) Cleared or vacant land included within a redevelopment plan adopted by a downtown development authority pursuant to Act No. 197 of the Public Acts of 1975, as amended, being sections 125.1651 to 125.1680 of the Michigan Compiled Laws, or adopted by an urban redevelopment corporation pursuant to Act No. 250 of the Public Acts of 1941, as amended, being sections 125.901 to 125.922 of the Michigan Compiled Laws, or Act No. 120 of the Public Acts of 1961, being sections 125.981 to 125.986 of the Michigan Compiled Laws.

(d) Property which was owned by a local governmental unit on June 21, 1978, and subsequently conveyed to a private owner and zoned commercial.

(2) The legislative body of a local governmental unit may establish a commercial redevelopment district on its own initiative or upon a request filed by the owner or owners of 75% of the state equalized value of the commercial property located within a proposed district.

(3) Before adopting a resolution establishing a commercial redevelopment district, the legislative body shall give written notice by certified mail to the owners of all real property within the proposed commercial redevelopment district and shall afford an opportunity for a hearing on the establishment of the commercial redevelopment district at which any of those owners and any other resident or taxpayer of the local governmental unit may appear and be heard. The legislative body shall give public notice of the hearing not less than 10 nor more than 30 days before the date of the hearing.

(4) The legislative body of the local governmental unit, in its resolution establishing a commercial redevelopment district, shall set forth a finding and determination that the district meets the requirements set forth in subsection (1).

(5) A commercial redevelopment district established by a township shall be applicable only within the unincorporated territory of the township and shall not be applicable within a village located in that township.

(6) A restored facility included in an area covered by a tax increment financing plan adopted by a downtown development authority created under Act No. 197 of the Public Acts of 1975, as amended, shall be exempt from this act in a city with a population of 1,000,000 or more.

(7) Commercial property included as part of a commercial redevelopment district may also be part of a tax increment district established under the tax increment finance authority act.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1979, Act 27, Imd. Eff. June 6, 1979 ;-- Am. 1980, Act 407, Imd. Eff. Jan. 8, 1981 ;-- Am. 1980, Act 448, Imd. Eff. Jan. 15, 1981



Section 207.656 Application for commercial facilities exemption certificate; filing; contents; notice; hearing; determination of state equalized valuation of property owned by local governmental unit on June 21, 1978, and subsequently conveyed to private owner and zoned commercial.

Sec. 6.

(1) The owner or lessee of a facility may file an application for a commercial facilities exemption certificate with the clerk of the local governmental unit that established the commercial redevelopment district. The application shall be filed in the manner and form prescribed by the commission. The application shall contain or be accompanied by a general description of the facility and a general description of the proposed use of the facility, the general nature and extent of the restoration, replacement, or construction to be undertaken, a descriptive list of the fixed building equipment which will be a part of the facility, a time schedule for undertaking and completing the restoration, replacement, or construction of the facility, a statement of the economic advantages expected from the exemption, including the number of jobs retained or created because of the exemption, including expected construction employment, and information relating to the requirements in section 10.

(2) Upon receipt of an application for a commercial facilities exemption certificate, the clerk of the local governmental unit shall notify in writing the assessor of the assessing unit in which the facility is located or to be located, and to the legislative body of each taxing unit which levies ad valorem property taxes in the local governmental unit in which the facility is located or to be located. Before acting upon the application, the legislative body of the local governmental unit shall hold a public hearing on the application and give public notice to the applicant, the assessor, a representative of the affected taxing jurisdictions, and the general public. The hearing on the application shall be held separately from the hearing on the establishment of the commercial redevelopment district.

(3) Upon receipt of an application for a commercial facility exemption certificate for a facility located on property which was owned by a local governmental unit on June 21, 1978, and subsequently conveyed to a private owner and zoned commercial, the clerk of the local governmental unit, in addition to the other requirements of this section, shall request the assessor of the assessing unit in which the facility is located or is to be located to determine the state equalized valuation of the property. This determination shall be made prior to the hearing on the application for a commercial facilities exemption certificate held pursuant to subsection (2).

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1980, Act 407, Imd. Eff. Jan. 8, 1981



Section 207.657 Application for commercial facilities exemption certificate; approval or disapproval.

Sec. 7.

The legislative body of the local governmental unit, not more than 60 days after receipt of the application by the clerk, shall by resolution either approve or disapprove the application for a commercial facilities exemption certificate in accordance with section 10 and the other provisions of this act. The clerk shall retain the original of the application and resolution. If disapproved, the reasons shall be set forth in writing in the resolution, and the clerk shall send a copy of the resolution to the applicant.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.658 Commercial facilities exemption certificate; issuance; contents; effective date; filing; record.

Sec. 8.

(1) Following approval of the application by the legislative body of the local governmental unit, the clerk of the local governmental unit shall issue to the applicant a commercial facilities exemption certificate in the form the commission determines which shall contain:

(a) A legal description of the real property on which the facility is or is to be located.

(b) A statement that unless revoked as provided in this act the certificate shall remain in force for the period stated in the certificate.

(c) In the case of a restored facility a statement of the state equalized valuation of the obsolete commercial property, separately stated for real and personal property, for the tax year immediately preceding the effective date of the certificate after deducting the state equalized valuation of the land and personal property other than personal property assessed pursuant to section 14(6) of Act No. 206 of the Public Acts of 1893, as amended.

(2) The effective date of the certificate shall be the December 31 next following the date of issuance of the certificate.

(3) The clerk of the local governmental unit shall file with the commission a copy of the commercial facilities exemption certificate and the commission shall maintain a record of all certificates filed.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.659 Exemption from ad valorem property taxes; duration of certificate; review and extension of certificate; limitation; date of issuance of certificate of occupancy; basis of review.

Sec. 9.

(1) A facility for which a commercial facilities exemption certificate is in effect, but not the land on which the facility is located or to be located, or personal property other than personal property assessed pursuant to section 14(6) of the general property tax act, Act No. 206 of the Public Acts of 1893, as amended, being section 211.14 of the Michigan Compiled Laws, for the period on and after the effective date of the certificate and continuing so long as the commercial facilities exemption certificate is in force, is exempt from ad valorem property taxes. A lessee, occupant, user, or person in possession of the facility for the same period is exempt from ad valorem taxes imposed under Act No. 189 of the Public Acts of 1953, as amended, being sections 211.181 to 211.182 of the Michigan Compiled Laws.

(2) Unless earlier revoked as provided in section 15, a commercial facilities exemption certificate shall remain in force and effect for a period to be determined by the legislative body of the local governmental unit. The certificate may be issued for a period of at least 1 year, but not to exceed 12 years. If the number of years determined is less than 12, the certificate may be subject to review by the legislative body of the local governmental unit and the certificate may be extended. The total amount of time determined for the certificate including any extensions shall not exceed 12 years after the completion of the facility. The certificate shall commence with its effective date and end on the December 31 next following the last day of the number of years determined. The date of issuance of a certificate of occupancy, if required by appropriate authority, shall be the date of completion of the facility.

(3) If the number of years determined by the legislative body of the local governmental unit for the period a certificate remains in force is less than 12 years, the review of the certificate for the purpose of determining an extension shall be based upon factors, criteria and objectives that shall be placed in writing, approved at the time the certificate is approved by the legislative body of the local governmental unit and sent to the applicant and commission.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1984, Act 342, Imd. Eff. Dec. 27, 1984 ;-- Am. 1993, Act 340, Eff. Mar. 15, 1994



Section 207.660 Finding and statement as to state equalized valuation of property proposed to be exempt; requirements for exemption certificate.

Sec. 10.

(1) If the state equalized valuation of property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate state equalized valuation of property exempt under certificates previously granted and currently in force under this act or Act No. 198 of the Public Acts of 1974, as amended, being sections 207.551 to 207.571 of the Michigan Compiled Laws, exceeds 5% of the state equalized valuation of the local governmental unit, the legislative body of the local governmental unit shall make a separate finding and shall include a statement in its resolution approving the application that exceeding that amount shall not have the effect of substantially impeding the operation of the local government unit or impairing the financial soundness of any affected taxing unit.

(2) The legislative body of the local governmental unit shall not approve an application for an exemption certificate unless the applicant complies with all of the following requirements:

(a) The commencement of the restoration, replacement, or construction of the facility does not occur before the establishment of the commercial redevelopment district. An application for an exemption certificate shall be valid if filed within 45 days after commencement of the restoration, replacement, or construction.

(b) The application relates to a construction, restoration, or replacement program which when completed constitutes a new, replacement, or restored facility within the meaning of this act and which shall be situated within a commercial redevelopment district established in a local governmental unit eligible under this act to establish such a district.

(c) Completion of the facility is calculated to, and will at the time of issuance of the certificate have the reasonable likelihood to, increase commercial activity, create employment, retain employment, or prevent a loss of employment in the community in which the facility is situated.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.661 Valuation of facilities and property by assessor.

Sec. 11.

The assessor of each city or township in which there is a restored facility, a new facility or a replacement facility with respect to which 1 or more commercial facilities exemption certificates are issued and in force shall determine annually as of December 31 the value of each facility separately, having the benefit of the certificates and upon receipt of notice of the filing of an application for the issuance of a certificate, shall determine and furnish to the local legislative body the value of the property to which the application pertains and other information as may be necessary to permit the local legislative body to make the determinations required by section 10(1).

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.662 Commercial facilities tax; levy; amount; collection, disbursement, and assessment of tax; allocation; payment to state treasury and credit to state school aid fund; copy of amount of disbursement; facility located in renaissance zone; “casino” defined.

Sec. 12.

(1) Except as provided in subsection (9), there is levied upon every owner of a new, replacement, or restored facility to which a commercial facilities exemption certificate is issued a specific tax to be known as the commercial facilities tax.

(2) The amount of the commercial facilities tax, in each year, for a restored facility shall be determined by multiplying the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is situated by the taxable value of the real property of the obsolete commercial property for the tax year immediately preceding the effective date of the commercial facilities exemption certificate after deducting the taxable value of the land and of personal property other than personal property assessed pursuant to section 14(6) of the general property tax act, 1893 PA 206, MCL 211.14.

(3) The amount of the commercial facilities tax, in each year, for a new or replacement facility shall be determined by multiplying the taxable value of the facility excluding the land and personal property other than personal property assessed pursuant to section 14(6) of the general property tax act, 1893 PA 206, MCL 211.14, by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, plus, subject to section 12a, the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906.

(4) The commercial facilities tax shall be collected, disbursed, and assessed in accordance with this act.

(5) The commercial facilities tax is an annual tax, payable at the same times, in the same installments, and to the same officer or officers as taxes imposed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, are payable. Except as otherwise provided in this section, the officer or officers shall disburse the commercial facilities tax payments received each year to and among the state, cities, townships, villages, school districts, counties, and authorities, at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(6) Except as provided in subsection (7), for intermediate school districts receiving state aid under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, of the amount that would otherwise be disbursed to or retained by the intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of state school aid, shall be paid instead to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963. If the sum of any industrial facility taxes prescribed by 1974 PA 198, 207.551 to 207.572, and the commercial facilities taxes paid to the state treasury to the credit of the state school aid fund that would otherwise be disbursed to the local or intermediate school district, under section 11 of 1974 PA 198, MCL 207.561, and this section, exceeds the amount received by the local or intermediate school district under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, the department of treasury shall allocate to each eligible local or intermediate school district an amount equal to the difference between the sum of the industrial facility taxes and the commercial facilities taxes paid to the state treasury to the credit of the state school aid fund and the amount the local or intermediate school district received under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681. This subsection does not apply to taxes levied for either of the following:

(a) Mills allocated to an intermediate school district for operating purposes as provided for under the property tax limitation act, 1933 PA 62, MCL 211.201 to 211.217a.

(b) An intermediate school district that is not receiving state aid under section 56 or 62 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656 and 388.1662.

(7) For commercial facilities taxes levied after 1993 for school operating purposes, the amount that would otherwise be disbursed to a local school district shall be paid instead to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(8) The officer or officers shall send a copy of the amount of disbursement made to each unit under this section to the commission on a form provided by the commission.

(9) A new, replacement, or restored facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the commercial facilities tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the commercial facilities tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The commercial facilities tax calculated under this subsection shall be disbursed proportionately to the local taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

(10) As used in this act, facility does not include a casino. As used in this subsection, "casino" means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1984, Act 135, Imd. Eff. June 1, 1984 ;-- Am. 1993, Act 340, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 368, Imd. Eff. Dec. 27, 1994 ;-- Am. 1996, Act 450, Imd. Eff. Dec. 19, 1996 ;-- Am. 1998, Act 243, Imd. Eff. July 3, 1998 ;-- Am. 2008, Act 227, Imd. Eff. July 17, 2008



Section 207.662a Reduction in number of mills levied under state education tax act; limitation on number of exclusions.

Sec. 12a.

(1) Within 60 days after the granting of a new commercial facilities exemption certificate under section 8 for a new or a replacement facility, the state treasurer may, for a period not to exceed 6 years, exclude up to 1/2 of the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, from the specific tax calculation on the facility under section 12(3) if the state treasurer determines that reducing the number of mills used to calculate the specific tax under section 12(3) is necessary to reduce unemployment, promote economic growth, and increase capital investment in qualified local governmental units.

(2) The state treasurer shall not grant more than 25 exclusions under this section each year.

History: Add. 2008, Act 227, Imd. Eff. July 17, 2008



Section 207.663 Tax as lien upon real property; certificate of nonpayment and affidavit required for proceedings upon lien.

Sec. 13.

The amount of the tax applicable to real property, until paid, shall be a lien upon the real property to which the certificate is applicable; but only upon the filing by the officer of a certificate of nonpayment of the commercial facilities tax applicable to real property, together with an affidavit of proof of service of the certificate of nonpayment upon the owner of the facility by certified mail with the register of deeds of the county in which the property is situated, may proceedings then be had upon the lien in the same manner as provided by law for the foreclosure in the circuit court of mortgage liens upon real property.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.664 Grounds for revocation of exemption.

Sec. 14.

The legislative body of the local governmental unit may revoke the exemption if it finds that the completion of the facility has not occurred within 2 years after the effective date of the exemption certificate or a greater time as authorized by the legislative body for good cause, or that the holder of the exemption has not proceeded in good faith with the replacement, restoration, or construction and operation of the facility in good faith in a manner consistent with the purposes of this act and in absence of circumstances that are beyond the control of the holder of the exemption certificate.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.665 Transfer or assignment of certificate; approval; notice and hearing.

Sec. 15.

A commercial facilities exemption certificate may be transferred and assigned by the holder of the certificate to a new owner or lessee of the facility but only with the approval of the local governmental unit after application by the new owner or lessee, and notice and hearing in the manner provided in section 6 for the application for a certificate.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.666 Report on status of exemption.

Sec. 16.

Each governmental unit granting a commercial redevelopment exemption not later than October 15 each year shall report to the commission on the status of each exemption, including the current value of the property to which the exemption pertains, the value on which the commercial facilities tax is based, and a current estimate of the number of jobs retained or created by the exemption.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.667 Report on utilization of commercial redevelopment districts; economic analysis of costs and benefits.

Sec. 17.

(1) The department of commerce annually shall prepare and submit to the taxation and economic development and energy committees of the house of representatives and the finance and corporations and economic development committees of the senate a report on the utilization of commercial redevelopment districts, based on the information filed with the commission.

(2) After this act has been in effect for 3 years, the department of commerce shall prepare and submit to the taxation and economic development committees of the house of representatives and the finance and corporations and economic development committees of the senate an indepth economic analysis of the costs and benefits of this act in the 3 communities where it has been most heavily utilized as determined by dollars of state equalized valuation foregone.

History: 1978, Act 255, Imd. Eff. June 21, 1978



Section 207.668 Limitation on new exemptions; continuation of exemption.

Sec. 18.

A new exemption shall not be granted under this act after December 31, 2020, but an exemption then in effect shall continue until the expiration of the exemption certificate.

History: 1978, Act 255, Imd. Eff. June 21, 1978 ;-- Am. 1983, Act 252, Imd. Eff. Dec. 29, 1983 ;-- Am. 1984, Act 342, Imd. Eff. Dec. 27, 1984 ;-- Am. 2008, Act 227, Imd. Eff. July 17, 2008






Act 385 of 1984 TECHNOLOGY PARK DEVELOPMENT ACT (207.701 - 207.718)

Section 207.701 Short title.

Sec. 1.

This act shall be known and may be cited as the “technology park development act”.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.702 Meanings of words and phrases.

Sec. 2.

For the purposes of this act, the words and phrases defined in sections 3 and 4 have the meanings ascribed to them in those sections.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.703 Definitions; D to P.

Sec. 3.

(1) “Department” means the department of treasury.

(2) “Facility” means property to be located in a technology park district.

(3) “Local governmental unit” means a city, village, or township.

(4) “Property” means land improvements, buildings, structures, and other improvements classified by law for general ad valorem tax purposes as real property, including real property assessable as personal property under section 14(6) of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.14 of the Michigan Compiled Laws, whether completed or in the process of construction, and machinery, equipment, furniture, and fixtures, or any part or accessory thereof, classified by law for general ad valorem tax purposes as personal property, the primary purpose and use of which real property and personal property are for 1 or more of the following:

(a) Research and development.

(b) A high technology service activity that has as its principal function the providing of services including computer, information transfer, communication, distribution, processing, administrative, laboratory, experimental, developmental, technical, or testing services.

(c) A high technology industrial activity that has as its principal function activities including the manufacture of goods or materials, the processing of goods or materials by physical or chemical change, computer related activities, communications, robotics, biological or pharmaceutical industrial activity, or technology oriented or emerging industrial or business activity not involving heavy manufacturing.

(d) A business activity that has as its primary function developing, improving, or creating new or existing products.

(5) Property, as defined in subsection (4), does not include the following:

(a) Land.

(b) Inventory.

(c) Facilities the primary purpose and use of which is the sale of goods or services at retail, housing, or lodging.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.704 Definitions; S, T.

Sec. 4.

(1) “State equalized valuation” means the valuation determined under Act No. 44 of the Public Acts of 1911, being sections 209.1 to 209.8 of the Michigan Compiled Laws.

(2) “Technology park district” or “district” means an area of a local governmental unit established as provided in section 5.

(3) “Technology park facilities exemption certificate” or “certificate” means a certificate issued pursuant to section 8.

(4) “Technology park facilities tax” means the specific tax levied under section 12.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.705 Technology park district; establishment; composition; requirements; resolution; filing written request; alteration of boundaries; public hearing; notice; district established by township; land included as part of district.

Sec. 5.

(1) A local governmental unit, by resolution of its legislative body, may establish 1 technology park district or, if subdivision (a) is not applicable, may establish more than 1 technology park district. A district shall consist of 1 or more parcels or tracts of land and, at the time the resolution is adopted, shall meet the following requirements:

(a) The district shall contain not less than 100 acres of undeveloped land. This subdivision does not apply if the administration building of the university requesting establishment of the district is located in a local governmental unit with a population of 800,000 or more persons.

(b) The district boundaries shall be continuous.

(c) All of the land in the district shall be within a 10-mile radius of the administration building on the main campus of a 4-year public university, 4-year independent university, or 4-year institute of technology, or within the corporate boundaries of the city, village, or township in which the administration building is located, or in a city or township adjacent to a city in which the administration building is located if the district is adjacent to land owned by the 4-year public university.

(2) The resolution establishing a district shall set forth a finding and determination that the district satisfies all the requirements of subsection (1).

(3) A local governmental unit shall establish a district only upon the written request filed with the clerk of the local governmental unit by the owners of record of 75% of the land included within the proposed district and the board of control of the 4-year eligible university or institute. If the university lies within 2 adjoining local governmental units, the university may file a request with both of the clerks of the local governmental units.

(4) The boundaries of an established district may be altered to include or exclude land upon the request of the owners of record of the affected real property and with the written consent of the owners of record of 75% of the land within the district as established and the board of control of the university. The district as altered shall satisfy the requirements provided in subsection (1).

(5) After receiving a proper written request and before adopting a resolution establishing or altering a district, the legislative body shall set a date for a public hearing on the request and shall publish a notice of the hearing. The legislative body shall also give written notice of the hearing to all of the owners of record of real property within the proposed district and to the legislative body of each taxing unit which levies ad valorem property taxes on the real property within the proposed district. The notice shall be given by certified mail not less than 10 nor more than 30 days before the date of the hearing.

(6) A district established by a township shall affect only land within the unincorporated territory of the township and shall not affect land within a village located in that township.

(7) Land included as part of a district may also be part of a district or development area established under any of the following:

(a) The commercial redevelopment act, Act No. 255 of the Public Acts of 1978, being sections 207.651 to 207.668 of the Michigan Compiled Laws.

(b) Act No. 198 of the Public Acts of 1974, being sections 207.551 to 207.571 of the Michigan Compiled Laws.

(c) Act No. 197 of the Public Acts of 1975, being sections 125.1651 to 125.1681 of the Michigan Compiled Laws.

(d) The tax increment finance authority act, Act No. 450 of the Public Acts of 1980, being sections 125.1801 to 125.1830 of the Michigan Compiled Laws.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1988, Act 382, Imd. Eff. Dec. 21, 1988 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.706 Application for technology park facilities exemption certificate; filing; contents; notification of assessor and legislative body; public hearing; notice.

Sec. 6.

(1) Following the establishment of a district, the owner of record of a facility or, if an existing lease provides for the direct payment of ad valorem property taxes by the lessee, the lessee of a facility shall file an application for a technology park facilities exemption certificate with the clerk of the local governmental unit that established the district. The application shall be filed in the manner and form prescribed by the department. The application shall contain or be accompanied by a general description of the facility and a general description of the proposed use of the facility, the general nature and extent of construction to be undertaken, a descriptive list of fixed building equipment that will be a part of the facility, a descriptive list of machinery, equipment, furniture, fixtures, and other personal property that will be a part of the facility, a time schedule for commencing and completing the facility, a statement of the economic advantages expected from the exemption, including the number of jobs retained or created because of the exemption and expected construction employment, and information relating to the requirements in section 10.

(2) Upon receipt of an application for a certificate, the clerk of the local governmental unit shall notify in writing the assessor of the assessing unit in which the facility is located or to be located and the legislative body of each taxing unit that levies ad valorem property taxes in the district in which the facility is located or is to be located that such an application has been received. Before acting upon the application, the legislative body of the local governmental unit shall set a date for a public hearing on the application and shall publish public notice of the hearing. The legislative body shall also give written notice of the hearing to the applicant, the assessor, and a representative of the affected taxing jurisdictions by certified mail not less than 10 nor more than 30 days before the date of the hearing.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.707 Approval or disapproval of application; resolution.

Sec. 7.

Not more than 60 days after receipt of the application for a certificate by the clerk, the legislative body of the local governmental unit shall, by resolution, either approve or disapprove the application in accordance with this act. The clerk shall retain the original of the application and resolution. If the application is disapproved, the reasons for the disapproval shall be set forth in the resolution, and the clerk shall send a copy of the resolution to the applicant. If the application is approved, the number of years that the certificate shall remain in full force and effect following completion of the facility as authorized in section 9 shall be stated in the resolution.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.707a District or exemption certificate; approval or disapproval; effective date of exemption certificate; appeal.

Sec. 7a.

(1) After June 30, 1990, the establishment of a district under section 5 and the approval or disapproval of an exemption certificate under section 7 is subject to the approval or disapproval of the department of treasury. If the department of treasury does not disapprove the establishment of a district or approval of an exemption certificate within 30 days after the adoption of the resolution by the local governmental unit establishing the district or approving the certificate, the district or exemption certificate shall be considered approved by the department. If the resolution approving an exemption certificate is adopted within 30 days before the end of a tax year and the department of treasury does not disapprove the exemption certificate, the exemption certificate is effective on the effective date that the legislative body of the local governmental unit specifies in the certificate.

(2) A party aggrieved by the action of the department of treasury may appeal that action in the manner and form and within the time provided by the administrative procedures act of 1969, Act No. 306 of the Public Acts of 1969, being sections 24.201 to 24.328 of the Michigan Compiled Laws.

History: Add. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.708 Certificate; issuance; form; contents; effective date; filing; record.

Sec. 8.

(1) After approval of the application for a certificate by the legislative body of the local governmental unit and the department, the clerk of the local governmental unit shall issue to the applicant a certificate in a form determined by the department that shall contain all of the following:

(a) A legal description of the real property on which the facility is located or is to be located.

(b) A descriptive list of the machinery, equipment, furniture, fixtures, and other personal property, if any, to be located in the facility.

(c) A statement that the certificate remains in force with respect to the property described in the certificate for the period stated in the certificate, unless revoked as provided in this act.

(2) The certificate shall take effect beginning on the December 31 next following the date of issuance of the certificate.

(3) The clerk of the local governmental unit shall file a copy of the certificate with the department, and the department shall maintain a record of all certificates filed.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.709 Exemption from ad valorem real and personal property taxes; duration of certificate; review; extension; commencement and termination of certificate; date of issuance of certificate of occupancy; basis of review.

Sec. 9.

(1) For the period during which the certificate is in effect, a facility for which a certificate is in effect, but not the land on which the facility is located or the inventory in the facility, is exempt from ad valorem real and personal property taxes. The lessee, occupant, user, or person in possession of the facility is exempt for the same period from any ad valorem taxes imposed under Act No. 189 of the Public Acts of 1953, being sections 211.181 to 211.182 of the Michigan Compiled Laws. Unless revoked as provided in section 14, a certificate shall remain in force and effect for a period determined by the legislative body of the local governmental unit commencing with its effective date and ending on the December 31 next following not more than 12 years after the completion date of the facility. The certificate may be issued for a period of at least 1 year, but not to exceed 12 years. If the number of years determined is less than 12, the certificate is subject to review by the legislative body of the local governmental unit, and the certificate may be extended. The total amount of time determined for the certificate including any extensions shall not exceed 12 years after the completion of the facility. The certificate shall commence with its effective date and end on the December 31 next following the last day of the number of years determined. The date of issuance of a certificate of occupancy, if required by an appropriate authority, shall be the date of completion of the facility if the certificate is issued to an owner, or the date that the lessee takes possession if the certificate is issued to a lessee.

(2) If the number of years determined by the legislative body of the local governmental unit for the period a certificate remains in force is less than 12 years, the review of the certificate for the purpose of determining an extension shall be based upon factors, criteria, and objectives that are placed in writing, approved at the time the certificate is approved by the legislative body of the local governmental unit, and sent to the applicant and department.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990 ;-- Am. 1993, Act 338, Eff. Mar. 15, 1994



Section 207.710 State equalized valuation; finding; statement; requirements for approval of application.

Sec. 10.

(1) If the state equalized valuation of the property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate state equalized valuation of property exempt under certificates previously granted and currently in force under this act or under Act No. 198 of the Public Acts of 1974, being sections 207.551 to 207.571 of the Michigan Compiled Laws, or the commercial redevelopment act, Act No. 255 of the Public Acts of 1978, being sections 207.651 to 207.668 of the Michigan Compiled Laws, exceeds 5% of the state equalized valuation of the local governmental unit, the legislative body of the local governmental unit shall make a separate finding and shall state in its resolution approving the application that exceeding that amount shall not have the effect of substantially impeding the operation of the local governmental unit or impairing the financial soundness of any affected taxing unit.

(2) The legislative body of the local governmental unit shall not approve an application unless all of the following requirements are met:

(a) If an application relates to real property, including real property assessable as personal property under section 14(6) of the general property tax act, Act No. 206 of the Public Acts of 1893, being section 211.14 of the Michigan Compiled Laws, the construction of any part of a facility has not commenced before the submission of the application and, if an application relates to personal property, the acquisition of any of the personal property by the applicant has not occurred before submission of the application. This subsection does not prevent an applicant from entering into a contract or purchase order if the contract or purchase order is cancelable by the applicant if the application is not approved.

(b) The application relates to a facility as defined in this act which shall be located within a qualified district established by a local governmental unit eligible under this act to establish that district.

(c) Completion of the facility is calculated to and will, at the time of the issuance of the certificate, have the reasonable likelihood to increase economic activity, create employment, retain employment, or prevent the loss of employment in the local governmental unit in which the facility is located.

(d) Completion of the facility will not cause the transfer of employment of more than 20 full-time persons from 1 or more local governmental units or, if completion of the facility will cause the transfer of employment of more than 20 full-time persons from 1 or more local governmental units, the applicant has provided notification to the department and to each local governmental unit from which such employment is to be transferred and the notified local governmental unit has not objected by resolution within 30 days after receipt of notification of the transfer of employment. If a notified local governmental unit objects within 30 days after receipt of the notification, the application shall not be approved until the objection is waived by the objecting local governmental unit. If the local governmental unit objects, a copy of the resolution of objection showing reasons for the objection shall be filed within 20 days after adoption with the department.

(e) Completion of the facility will not cause transfer of employment from 1 or more local governmental units of this state with a population of 800,000 or more persons to the local governmental unit in which the facility is to be located or, if completion of the facility will cause such a transfer of employment, the legislative body of each local governmental unit from which employment is to be transferred consents by resolution to the issue of the certificate. If a local governmental unit from which employment is to be transferred does not give its consent, a copy of the resolution of denial showing reasons for the denial shall be filed with the department within 20 days after adoption.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.711 Annual valuation of facility; duties of assessor.

Sec. 11.

The assessor of a local governmental unit in which is located a facility for which 1 or more certificates are in force shall annually determine the value, as of December 31, of each facility separately, of both real and personal property. Upon receipt of notice of the filing of an application for an issuance of a certificate, the assessor of a local governmental unit shall determine and furnish to the local legislative body the value of the property to which the application pertains and other information as may be necessary to permit the local legislative body to make the determination required by section 10(1).

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.712 Technology park facilities tax; levy; amount; collection, disbursement, and assessment of tax; payment; copy of amount of disbursement; facility located in renaissance zone; facility of qualified start-up business.

Sec. 12.

(1) Except as provided in subsections (8) and (9), there is levied upon every owner of record and every user or occupant, if known, of a facility to which a certificate is issued, a specific tax to be known as a technology park facilities tax.

(2) The amount of the technology park facilities tax in each year shall be determined by multiplying the state equalized valuation of the facility excluding the land and the inventory personal property by the sum of 1/2 of the total mills levied as ad valorem taxes for that year by all taxing units within which the facility is located other than mills levied by a local or intermediate school district within which the facility is located for school operating purposes or mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, plus 1/2 of the number of mills levied for school operating purposes in 1993.

(3) The technology park facilities tax shall be collected, disbursed, and assessed in accordance with this act.

(4) The technology park facilities tax shall be an annual tax payable at the same time, in the same manner, and to the same officer or officers as taxes imposed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, are payable. Except as otherwise provided in this section, the officer or officers shall disburse technology park facilities tax payments received each year to the state, cities, townships, villages, school districts, counties, community and junior colleges, and authorities, at the times and in the proportions required by law for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155. To determine the proportion for the disbursement of taxes under this subsection and for attribution of taxes under subsection (6) for taxes collected pursuant to technology park facilities exemption certificates issued before January 1, 1994, the number of mills levied for local school district operating purposes to be used in the calculation shall equal the number of mills for local school district operating purposes levied in 1993 minus the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, for the year for which the disbursement is calculated.

(5) Except as provided in subsection (6), all or a portion of the amount to be disbursed to intermediate school districts receiving state aid under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, as determined on the basis of the tax rates being utilized to compute the amount of state aid, shall be paid to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(6) For technology park facilities taxes levied after 1993 for school operating purposes, the amount to be disbursed to a local school district shall be paid to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(7) The officer or officers shall send a copy of the amount of disbursement made to each unit under this section to the department on a form provided by the department.

(8) A facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the technology park facilities tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the technology park facilities tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The technology park facilities tax calculated under this subsection shall be disbursed proportionately to the local taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

(9) Upon application for an exemption under this subsection by a qualified start-up business, the governing body of a local tax collecting unit may adopt a resolution to exempt a facility of a qualified start-up business from the collection of the technology park facilities tax levied under this act in the same manner and under the same terms and conditions as provided for the exemption in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh. The clerk of the local tax collecting unit shall notify in writing the assessor of the local tax collecting unit and the legislative body of each taxing unit that levies ad valorem property taxes in the local tax collecting unit. Before acting on the resolution, the governing body of the local tax collecting unit shall afford the assessor and a representative of the affected taxing units an opportunity for a hearing. If a resolution authorizing the exemption is adopted in the same manner as provided in section 7hh of the general property tax act, 1893 PA 206, MCL 211.7hh, the facility owned or operated by a qualified start-up business is exempt from the technology park facilities tax levied under this act, except for that portion of the technology park facilities tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff, for the year in which the resolution is adopted. A qualified start-up business is not eligible for an exemption under this subsection for more than 5 years. A qualified start-up business may receive the exemption under this subsection in nonconsecutive years. The technology park facilities tax calculated under this subsection shall be disbursed proportionately to the taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. As used in this subsection, "qualified start-up business" means that term as defined in section 31a of the single business tax act, 1975 PA 228, MCL 208.31a, or in section 415 of the Michigan business tax act, 2007 PA 36, MCL 208.1415.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990 ;-- Am. 1993, Act 338, Eff. Mar. 15, 1994 ;-- Am. 1994, Act 364, Imd. Eff. Dec. 27, 1994 ;-- Am. 1996, Act 445, Imd. Eff. Dec. 19, 1996 ;-- Am. 2004, Act 321, Imd. Eff. Aug. 27, 2004 ;-- Am. 2007, Act 184, Imd. Eff. Dec. 21, 2007



Section 207.712a Facility subject to technology park facilities exemption certificate; exemption for eligible manufacturing personal property; "eligible manufacturing personal property" defined.

Sec. 12a.

(1) If a facility was subject to a technology park facilities exemption certificate on December 31, 2012, notwithstanding any other provision of this act to the contrary, that portion of the facility that is eligible manufacturing personal property shall remain subject to the technology park facilities tax and shall remain exempt from ad valorem property taxes as provided in section 9 until that eligible manufacturing personal property would otherwise be exempt from the collection of taxes under section 9m, 9n, or 9o of the general property tax act, 1893 PA 206, MCL 211.9m, 211.9n, and 211.9o.

(2) As used in this subsection, "eligible manufacturing personal property" means that term as defined in section 9m of the general property tax act, 1893 PA 206, MCL 211.9m.

History: Add. 2012, Act 398, Eff. Mar. 28, 2013



Section 207.713 Technology park facilities tax; failure to pay; remedies; tax as lien; enforcement; disbursement of tax and interest.

Sec. 13.

(1) If a technology park facilities tax applicable to personal property is not paid within the time permitted by law for payment of taxes without penalty imposed under the general property tax act, Act No. 206 of the Public Acts of 1893, being sections 211.1 to 211.157 of the Michigan Compiled Laws, the officer to whom the technology park facilities tax is first payable may in his or her own name or in the name of the city, village, township, or county of which he or she is an officer, and in the manner and under the circumstances provided for a township or city treasurer by Act No. 206 of the Public Acts of 1893, collect an amount sufficient to pay the tax, the expenses of sale, and the interest on the tax at the rate of 9% per annum from the date the tax was first payable. In the alternative, the officer, in his or her own name or in the name of the city, village, township, or county of which he or she is an officer, may institute a civil action against the owner of the facility in the circuit court of the county in which the facility is located or in the circuit court of the county in which the holder of the certificate resides or has his, her, or its principal place of business, to recover the amount of the tax and interest on the tax at the rate of 9% per annum from the date the tax was first payable.

(2) The officer may seek a jeopardy assessment in the manner and under the circumstances provided for the treasurer of a city, village, or township by Act No. 55 of the Public Acts of 1956, being sections 211.691 to 211.697 of the Michigan Compiled Laws, as an additional means of collecting the amount of the tax under those circumstances.

(3) A technology park facilities tax applicable to real property, until paid, shall be a lien upon the real property to which the certificate is applicable. The officer may seek enforcement of the lien in the circuit court according to procedures for enforcement of a mortgage lien and only after filing the following with the register of deeds of the county in which the real property is located:

(a) A certificate of nonpayment of the tax.

(b) An affidavit of proof of service by certified mail of the certificate of nonpayment on the owner of the facility and, if different, on the holder of the certificate.

(4) The officer may pursue 1 or more of the remedies provided in this section until the officer has received the amount of the tax, interest on the tax, and costs allowed by this act or by the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being sections 600.101 to 600.9947 of the Michigan Compiled Laws. The amount of the tax and interest on the tax shall be disbursed by the officer as provided in section 12 for the disbursement of the technology park facilities tax.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.714 Revocation of certificate; grounds; effect of noncompliance.

Sec. 14.

(1) The legislative body of the local governmental unit, by resolution, may revoke a certificate if it finds any of the following:

(a) Completion of the facility does not occur within 2 years after the effective date of the certificate or a greater time as authorized by the legislative body of the local governmental unit for good cause.

(b) The holder of the certificate, not due to circumstances beyond his or her control, fails to proceed in good faith with the operation or use of the facility in a manner consistent with the purposes of this act and in accordance with the application.

(c) The holder of the certificate does not pay the technology park facilities tax by December 31 next following the year in which the tax was due and payable.

(2) If a certificate is issued or transferred or a district created in noncompliance with this act, the certificate in noncompliance or any certificate issued for property in a district that does not comply with this act shall not be considered to have been effective for purposes of this act, including section 9. A local governmental unit that transfers a certificate in noncompliance with this act is subsequently required to receive the approval of the department before transferring a certificate under this act.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.715 Transfer of certificate; filing application for approval.

Sec. 15.

(1) A holder of a certificate may transfer the certificate as provided in this section.

(2) If the holder of a certificate is an owner of the facility, a purchaser of that owner's interest must apply to the local governmental unit for approval of the transfer of the certificate. The application shall be filed prior to the effective date of the sale.

(3) If the holder of a certificate is a lessee of a facility, an assignee of that lessee's interest in the facility must apply to the local governmental unit for approval of the transfer of the certificate. The application shall be filed prior to the effective date of assignment of the interest in the facility.

(4) Notice of the application shall be given and a public hearing held as provided in section 6(2).

(5) If the owner of a facility is the holder of the certificate, a new lessee is not required to apply for transfer of the certificate.

(6) If the lessee of a facility is the holder of the certificate, a sublessee is not required to apply for transfer of the certificate.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.716 Status of certificate; report.

Sec. 16.

Each local governmental unit granting a certificate shall report to the department not later than October 15 of each year regarding the status of each certificate, including the current value of the property to which the certificate pertains, the value on which the technology park facilities tax is based, and a current estimate of the number of jobs retained or created within the local governmental unit by the holder of the certificate and the users or occupants of the facilities.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990



Section 207.717 Analyses of costs and benefits.

Sec. 17.

After this act has been in effect for 4 years, the departments of commerce and of treasury shall jointly prepare and submit to the respective committees of the senate and house of representatives having jurisdiction over matters concerning taxes, economic development, and corporations an in-depth analysis of the costs and benefits of this act in the communities where it has been utilized.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984



Section 207.718 Exemptions; submission of analyses of costs and benefits.

Sec. 18.

(1) A new exemption shall not be granted under this act after December 31, 1993, but an exemption then in effect shall continue until expiration of the certificate.

(2) The in-depth analysis of the costs and benefits of this act in the communities where it has been utilized required under section 17 shall be submitted to the required committees of the senate and house of representatives not later than February 1, 1990.

History: 1984, Act 385, Imd. Eff. Dec. 28, 1984 ;-- Am. 1989, Act 289, Imd. Eff. Dec. 26, 1989 ;-- Am. 1990, Act 151, Imd. Eff. June 27, 1990






Act 180 of 1991 STADIA OR CONVENTION FACILITY DEVELOPMENT (207.751 - 207.759)

Section 207.751 Definitions.

Sec. 1.

As used in this act:

(a) "Accommodations" means the room or other space provided for sleeping, including furnishings and other accessories in the room but not including the provision of food, beverages, telephone services, television or movie services, or other similar services, in a facility that is not a hospital, nursing home, emergency shelter, community mental health or community substance abuse treatment facility, or campground.

(b) "Chief executive officer" means for a county the county executive of a county or, if the county does not have an elected county executive, the chairperson of the county board of commissioners and for a city, the mayor.

(c) "Convention facility" means a convention exhibition facility, including meeting rooms and necessary sites, related parking lots or structures, and appurtenant properties and facilities, if the facility itself contains not less than 50,000 square feet of exhibition space and if the eligible municipality is a county, the facility is located within the boundaries of the most populous city in the county.

(d) "Eligible county" means a county with a population of 1,500,000 or more persons that adopts or has adopted a charter under 1966 PA 293, MCL 45.501 to 45.521, and that intends to impose the tax authorized by this act for purposes related to a stadium as defined under subdivision (i)(i).

(e) "Eligible municipality" means any of the following:

(i) An eligible county that intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(i).

(ii) A county that is not a charter county that has a population of more than 500,000 and contains a city with a population of 180,000 or more persons, or the most populous city in that county if either intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(ii) or a convention facility.

(iii) A county with a population of less than 200,000 that contains a city with a population of more than 40,000 but less than 50,000, or the most populous city in that county if either intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(ii) or a convention facility.

(iv) A county with a population of less than 300,000 with a city with a population of more than 100,000 persons, or the most populous city within that county if either intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(ii) or a convention facility.

(v) A county with a population of more than 250,000 with an optional unified form of government or a city within that county that levies a city income tax if either intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(ii) or a convention facility.

(vi) A county with a population of less than 300,000 with a city with a population of more than 70,000 persons, or the most populous city within that county if either intends to impose a tax under this act for purposes related to a stadium as defined under subdivision (i)(ii).

(f) "Gross receipts" means that term as defined in former section 7 of 1975 PA 228, or section 111 of the Michigan business tax act, 2007 PA 36, MCL 208.1111. Gross receipts do not include any amount received as reimbursement of sales tax or as charges for use tax.

(g) "Motor vehicle" means a motor vehicle subject to registration and certificate of title under section 216 of the Michigan vehicle code, 1949 PA 300, MCL 257.216, that is designed and intended to be used primarily in the transportation of passengers. Motor vehicle does not include a road tractor, school bus, special mobile equipment, tank vehicle, truck tractor, implement of husbandry, or farm tractor as these terms are defined by the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923.

(h) "Person" means an individual, partnership, corporation, association, or other legal entity.

(i) "Stadium" means a facility, including necessary sites, related parking lots or structures, and appurtenant properties and facilities, that is intended to provide space for any of the following:

(i) A professional baseball franchise, if the facility itself contains not less than 25,000 seats and is located in the downtown area of the most populous city in the eligible county.

(ii) Professional sports or entertainment, if the facility itself contains not less than 3,000 seats, is not a facility as defined by subparagraph (i).

(j) "Transient guest" means a person who occupies an accommodation for less than 30 consecutive days.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991 ;-- Am. 2007, Act 172, Imd. Eff. Dec. 21, 2007 ;-- Am. 2008, Act 532, Imd. Eff. Jan. 13, 2009



Section 207.752 Municipal excise tax on certain businesses; maximum rate; ordinance; question presented to voters; expiration of excise tax; initiative and referendum; limitation.

Sec. 2.

(1) The governing body of an eligible municipality, by ordinance, may levy, assess, and collect an excise tax on the privilege of operating the following businesses in the eligible municipality:

(a) A person engaged in the business of preparation and delivery of food or alcoholic or nonalcoholic beverages for immediate consumption either on or off the premises, who is licensed to operate within the eligible municipality as a food service establishment under part 129 of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.12901 to 333.12922 of the Michigan Compiled Laws. This subdivision does not apply to a school district, to a nonprofit organization exempt from paying sanitation fees under section 12906(3) of part 129 of Act No. 368 of the Public Acts of 1978, being section 333.12906 of the Michigan Compiled Laws, or to a grocery store licensed under the food processing act of 1977, Act No. 328 of the Public Acts of 1978, being sections 289.801 to 289.810 of the Michigan Compiled Laws, whose sale of food or beverages for immediate consumption is in a volume incidental to the volume of its business as a grocery store.

(b) A person engaged in the business of the leasing or rental of motor vehicles of which delivery is made in the eligible municipality.

(c) A person engaged in the business of providing accommodations for dwelling, lodging, or sleeping purposes in an eligible municipality to transient guests, whether or not membership is required for the use of the accommodations.

(2) The rate of tax imposed pursuant to subsection (1) shall not exceed the following amounts:

(a) 1% of the gross receipts received by the person subject to tax under subsection (1)(a) from the sale of food and beverages, including alcoholic beverages, for immediate consumption either on or off the premises.

(b) 2% of the gross receipts received by the person subject to tax under subsection (1)(b) from the leasing or rental of motor vehicles for periods of less than 30 consecutive days.

(c) 1% of the gross receipts received by a person subject to tax under subsection (1)(c) from the charges imposed for the use or occupancy of accommodations provided in the eligible municipality to transient guests, but excluding charges imposed as reimbursement for the tax levied under the state convention facility development act, Act No. 106 of the Public Acts of 1985, being sections 207.621 to 207.640 of the Michigan Compiled Laws, or for assessments imposed under the convention and tourism marketing act, Act No. 383 of the Public Acts of 1980, being sections 141.881 to 141.889 of the Michigan Compiled Laws, the regional tourism marketing act, Act No. 244 of the Public Acts of 1989, being sections 141.891 to 141.900 of the Michigan Compiled Laws, and the community convention or tourism marketing act, Act No. 395 of the Public Acts of 1980, being sections 141.871 to 141.880 of the Michigan Compiled Laws.

(3) The ordinance shall specify the date on which the ordinance becomes effective, which shall not be earlier than 30 days after the date on which the ordinance is approved by a vote of a majority of the electors of the eligible municipality voting on the ordinance at a primary or general election or at a special election called for that purpose. Any ordinance under this act shall not be submitted to the electors of an eligible municipality more than 2 times. The county clerk and all local election officials within the county shall take those steps necessary to conduct the election, the incremental expense of which shall be reimbursed by the eligible county. The question presented to the voters shall state the rates at which the tax is authorized and that the purpose of the tax is principally to secure and fund the payment of rentals by the eligible municipality to an authority organized for the purpose of acquiring a stadium or convention facility and leasing it to the eligible municipality. The question presented may also request approval of the leasing and subleasing of the stadium or convention facility by the eligible municipality. However, if the question presented does not include a request for approval of the leasing and subleasing of the stadium or convention facility, a right of initiative and referendum exists, pursuant to the terms of the local charter, in relation to the adoption or execution of any contract, lease, or sublease for the stadium or convention facility or of any amendment to any contract of lease or sublease of any local unit of government necessary to allow the eligible municipality to lease or sublease the stadium or convention facility.

(4) The ordinance imposing the excise tax authorized by this act shall provide for the expiration of the excise tax not later than the end of the fiscal year of the eligible municipality in which obligations issued by an authority to which the revenues of the excise tax are pledged as rentals under section 6 or any obligations that may refund those obligations, in whole or in part, are retired.

(5) A right of initiative and referendum exists in relation to any issue related to an ordinance adopted in a county that is not a charter county. To invoke that initiative or referendum, petitions signed by not less than 5% of the registered electors in the county shall be filed with the county clerk of that county. The county board of commissioners shall provide the time and manner of submitting the question at the election and of determining the result of the election.

(6) An eligible municipality shall not levy the tax under this act on businesses upon which another eligible municipality has imposed the tax.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.752a Violation of MCL 168.1 to 168.992 applicable to petitions; penalties.

Sec. 2a.

A petition under section 2, including the circulation and signing of the petition, is subject to section 488 of the Michigan election law, 1954 PA 116, MCL 168.488. A person who violates a provision of the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992, applicable to a petition described in this section is subject to the penalties prescribed for that violation in the Michigan election law, 1954 PA 116, MCL 168.1 to 168.992.

History: Add. 1998, Act 172, Eff. Mar. 23, 1999



Section 207.753 Ordinance; required provisions.

Sec. 3.

The ordinance adopted pursuant to section 2 shall provide for the following:

(a) The rates of the tax.

(b) The manner of imposition of the tax, including the dates on which the tax is due, the period covered by each collection, and the method or methods of payment.

(c) The rates and manner of the imposition of interest and penalties for delinquency in filing returns, payment of taxes, or violations of the ordinance, which shall not exceed interest and penalty charges imposed under Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws, for a tax levied by the state.

(d) The determination and allowance of exemptions, abatements, and refunds.

(e) The designation of the collector of the tax.

(f) Procedures for the appeal of any assessment, including the period in which a person may appeal the assessment. All appeals shall be made to the tax tribunal subject to the tax tribunal act, Act No. 186 of the Public Acts of 1973, being sections 205.701 to 205.779 of the Michigan Compiled Laws.

(g) That if any 1 or more provisions of the ordinance for any reason are adjudged invalid or unenforceable, that judgment does not affect, impair, or invalidate the remaining provisions of the ordinance.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.754 Administration and collection of excise tax; agreement with state treasurer; remittance to municipality; ordinance provisions; confidentiality of taxpayer information; violation; penalties.

Sec. 4.

(1) The chief executive officer and the state treasurer may enter into an agreement providing that the tax imposed pursuant to this act be administered and collected by the revenue division under Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws. If there is agreement, the department of treasury shall administer and collect the tax imposed by this act on behalf of the eligible municipality, and the ordinance shall provide for the administration and collection of the tax imposed by this act in the same manner as state taxes are administered and collected under Act No. 122 of the Public Acts of 1941, being sections 205.1 to 205.31 of the Michigan Compiled Laws, except for procedures for the appeal of any assessment as provided by the ordinance. Not more than 15 days after their due date, taxes, interest, and penalties collected by the revenue division of the department of treasury pursuant to that agreement shall be remitted to the eligible municipality that imposed the tax. Any remittance to the eligible municipality by the department of treasury after that date shall include interest earned on the gross collections after that deadline and before transmittal to the eligible county, calculated on the basis of the rate of interest accrued for this period on the common cash fund of the state.

(2) The ordinance may provide for 1 or more of the following:

(a) The adoption and enforcement of rules by the eligible municipality to apply, interpret, and effectuate the provision and purposes of the tax.

(b) The prescribing and furnishing to taxpayers of forms, instructions, manuals, and other materials necessary or convenient for the administration of the tax.

(c) The requiring of taxpayers to file returns, provide information, and maintain records that are reasonable for enforcement of the tax and auditing of the returns.

(d) The examination of the books and records of a taxpayer for purposes of determining the correctness of a tax return or information filed, or for the determination of any further tax liability.

(3) Information obtained pursuant to a provision in the ordinance authorized under subsection (2)(d) or through any return, investigation hearing, or verification required or authorized by the ordinance is confidential, except for official purposes in connection with the administration of the ordinance and except pursuant to a proper judicial order. A person who divulges this confidential information, except for official purposes, is guilty of a violation of the ordinance punishable by a fine of not more than $5,000.00, or imprisonment for not more than 5 years, or both. Additionally, if the offense is committed by an employee of the eligible municipality or the state, the person shall be dismissed from office or discharged from employment upon conviction.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.755 Excise tax levied in addition to other lawful taxes.

Sec. 5.

The excise tax levied under this act is in addition to any other taxes, charges, or fees and may be levied notwithstanding any other law to the contrary.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.756 Disposition and use of excise tax revenues.

Sec. 6.

The revenues from the tax imposed under this act shall be deposited in a special fund and shall be used and may be pledged by the eligible municipality only for the following purposes or paid to the following entities in the following order of priority:

(a) Costs borne by the eligible municipality for the election required under section 2(3) and in the administration and enforcement of the ordinance.

(b) Costs associated with the acquisition and construction of a stadium as defined by section 1(i)(i) or with the acquisition, improvement, enlargement, and construction of a stadium as defined by section 1(i)(ii) or convention facility as defined by section 1(c), including the reimbursement of those costs paid by an eligible municipality, and costs of current or future annual rental payable for a stadium or convention facility by an eligible municipality, or reimbursement of the eligible municipality for rentals paid, to an authority that is incorporated by the eligible municipality pursuant to Act No. 31 of the Public Acts of the First Extra Session of 1948, being sections 123.951 to 123.965 of the Michigan Compiled Laws.

(c) To the extent not needed for purposes identified in subdivision (a) or (b) in any year or to maintain a reserve for those purposes in future years, costs associated with the clearance and improvement of land for assembly and development purposes.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.757 Entering into contract for lease of stadium or convention facility payable from excise tax revenues; conditions.

Sec. 7.

An eligible municipality imposing an excise tax pursuant to this act shall not enter into a contract for lease of a stadium or convention facility payable in whole or in part from the revenues of the excise tax unless the eligible municipality takes action to insure the proceeds of any obligations issued by an authority to which rentals are payable, whether or not secured by a pledge of revenues from the excise tax, and any other available money are sufficient to defray the cost of the stadium or convention facility. This action may include the appointment of officials or employees of a local governmental unit as members of the authority to which revenues of the excise tax may be pledged under this act. An official or employee of a local governmental unit appointed to an authority to which revenues of the excise tax may be pledged under this act is not considered to be concurrently holding incompatible offices or to be in breach of a duty of his or her public office by reason of the power of the position or because of a contract for lease of the stadium or convention facility between the authority and the eligible municipality.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.758 Legislative intent.

Sec. 8.

(1) It is the intent of this legislature that state funds shall not be used for the construction, maintenance, or operation of stadia or convention facilities.

(2) It is the intent of this legislature that state funds shall not be used as a subsidy or to subsidize a shortfall of revenues collected from nonstate sources.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991



Section 207.759 Repeal of MCL 141.851 to 141.855.

Sec. 9.

Act No. 232 of the Public Acts of 1971, being sections 141.851 to 141.855 of the Michigan Compiled Laws, is repealed.

History: 1991, Act 180, Imd. Eff. Dec. 26, 1991






Act 147 of 1992 NEIGHBORHOOD ENTERPRISE ZONE ACT (207.771 - 207.787)

Section 207.771 Short title.

Sec. 1.

This act shall be known and may be cited as the “neighborhood enterprise zone act”.

History: 1992, Act 147, Imd. Eff. July 16, 1992



Section 207.772 Definitions.

Sec. 2.

As used in this act:

(a) "Commission" means the state tax commission created by 1927 PA 360, MCL 209.101 to 209.107.

(b) "Condominium unit" means that portion of a structure intended for separate ownership, intended for residential use, and established pursuant to the condominium act, 1978 PA 59, MCL 559.101 to 559.276. Condominium units within a qualified historic building may be held under common ownership.

(c) "Developer" means a person who is the owner of a new facility at the time of construction or of a rehabilitated facility at the time of rehabilitation for which a neighborhood enterprise zone certificate is applied for or issued.

(d) "Facility" means a homestead facility, a new facility, or a rehabilitated facility.

(e) "Homestead facility" means 1 of the following:

(i) An existing structure, purchased by or transferred to an owner after December 31, 1996, that has as its primary purpose residential housing consisting of 1 or 2 units, 1 of which is occupied by an owner as his or her principal residence and that is located within a subdivision platted pursuant to state law before January 1, 1968 other than an existing structure for which a certificate will or has been issued after December 31, 2006 in a city with a population of 750,000 or more, is located within a subdivision platted pursuant to state law before January 1, 1968.

(ii) An existing structure that has as its primary purpose residential housing consisting of 1 or 2 units, 1 of which is occupied by an owner as his or her principal residence that is located in a subdivision platted after January 1, 1999 and is located in a county with a population of more than 400,000 and less than 500,000 according to the most recent decennial census and is located in a city with a population of more than 100,000 and less than 125,000 according to the most recent decennial census.

(f) "Local governmental unit" means a qualified local governmental unit as that term is defined under section 2 of the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2782, or a county seat.

(g) "New facility" means 1 or both of the following:

(i) A new structure or a portion of a new structure that has as its primary purpose residential housing consisting of 1 or 2 units, 1 of which is or will be occupied by an owner as his or her principal residence. New facility includes a model home or a model condominium unit. New facility includes a new individual condominium unit, in a structure with 1 or more condominium units, that has as its primary purpose residential housing and that is or will be occupied by an owner as his or her principal residence. Except as provided in subparagraph (ii), new facility does not include apartments.

(ii) A new structure or a portion of a new structure that meets all of the following:

(A) Is rented or leased or is available for rent or lease.

(B) Is a mixed use building or located in a mixed use building that contains retail business space on the street level floor.

(C) Is located in a qualified downtown revitalization district.

(h) "Neighborhood enterprise zone certificate" or "certificate" means a certificate issued pursuant to sections 4, 5, and 6.

(i) "Owner" means the record title holder of, or the vendee of the original land contract pertaining to, a new facility, a homestead facility, or a rehabilitated facility for which a neighborhood enterprise zone certificate is applied for or issued.

(j) "Qualified assessing authority" means 1 of the following:

(i) For a facility other than a homestead facility, the commission.

(ii) For a homestead facility, the assessor of the local governmental unit in which the homestead facility is located.

(k) "Qualified downtown revitalization district" means an area located within 1 or more of the following:

(i) The boundaries of a downtown district as defined in section 1 of 1975 PA 197, MCL 125.1651.

(ii) The boundaries of a principal shopping district or a business improvement district as defined in section 1 of 1961 PA 120, MCL 125.981.

(iii) The boundaries of the local governmental unit in an area that is zoned and primarily used for business as determined by the local governmental unit.

(l) "Qualified historic building" means a property within a neighborhood enterprise zone that has been designated a historic resource as defined under section 266 of the income tax act of 1967, 1967 PA 281, MCL 206.266.

(m) "Rehabilitated facility" means an existing structure or a portion of an existing structure with a current true cash value of $80,000.00 or less per unit that has or will have as its primary purpose residential housing, consisting of 1 to 8 units, the owner of which proposes improvements that if done by a licensed contractor would cost in excess of $5,000.00 per owner-occupied unit or 50% of the true cash value, whichever is less, or $7,500.00 per nonowner-occupied unit or 50% of the true cash value, whichever is less, or the owner proposes improvements that would be done by the owner and not a licensed contractor and the cost of the materials would be in excess of $3,000.00 per owner-occupied unit or $4,500.00 per nonowner-occupied unit and will bring the structure into conformance with minimum local building code standards for occupancy or improve the livability of the units while meeting minimum local building code standards. Rehabilitated facility also includes an individual condominium unit, in a structure with 1 or more condominium units that has as its primary purpose residential housing, the owner of which proposes the above described improvements. Rehabilitated facility also includes existing or proposed condominium units in a qualified historic building with 1 or more existing or proposed condominium units. Rehabilitated facility does not include a facility rehabilitated with the proceeds of an insurance policy for property or casualty loss. A qualified historic building may contain multiple rehabilitated facilities.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2004, Act 396, Imd. Eff. Oct. 15, 2004 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006 ;-- Am. 2006, Act 661, Imd. Eff. Jan. 10, 2007 ;-- Am. 2008, Act 228, Imd. Eff. July 17, 2008 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008 ;-- Am. 2010, Act 9, Imd. Eff. Mar. 8, 2010



Section 207.773 Neighborhood enterprise zone; designation by resolution; notice; finding of consistency; statement; housing inspection ordinance; public hearing; determining true cash value; limitations on total acreage; amendment or repeal of resolution; designation in obsolete property rehabilitation district.

Sec. 3.

(1) The governing body of a local governmental unit by resolution may designate 1 or more neighborhood enterprise zones within that local governmental unit. Except as otherwise provided in this subsection, a neighborhood enterprise zone shall contain not less than 10 platted parcels of land. A neighborhood enterprise zone located in a qualified downtown revitalization district may contain less than 10 platted parcels if the platted parcels together contain 10 or more facilities. All the land within a neighborhood enterprise zone shall also be compact and contiguous. Contiguity is not broken by a road, right-of-way, or property purchased or taken under condemnation if the purchased or condemned property was a single parcel prior to the sale or condemnation.

(2) The total acreage of the neighborhood enterprise zones containing only new facilities or rehabilitated facilities or any combination of new facilities or rehabilitated facilities designated under this act shall not exceed 15% of the total acreage contained within the boundaries of the local governmental unit. The total acreage of the neighborhood enterprise zones containing only homestead facilities designated under this act shall not exceed 10% of the total acreage contained within the boundaries of the local governmental unit or, with the approval of the board of commissioners of the county in which the neighborhood enterprise zone is located if the county does not have an elected or appointed county executive or with the approval of the board of commissioners and the county executive of the county in which the neighborhood enterprise zone is located if the county has an elected or appointed county executive, 15% of the total acreage contained within the boundaries of the local governmental unit.

(3) Not less than 60 days before the passage of a resolution designating a neighborhood enterprise zone or the repeal or amendment of a resolution under subsection (5), the clerk of the local governmental unit shall give written notice to the assessor and to the governing body of each taxing unit that levies ad valorem property taxes in the proposed neighborhood enterprise zone. Before acting upon the resolution, the governing body of the local governmental unit shall make a finding that a proposed neighborhood enterprise zone is consistent with the master plan of the local governmental unit and the neighborhood preservation and economic development goals of the local governmental unit. The governing body before acting upon the resolution shall also adopt a statement of the local governmental unit's goals, objectives, and policies relative to the maintenance, preservation, improvement, and development of housing for all persons regardless of income level living within the proposed neighborhood enterprise zone. Additionally, before acting upon the resolution, the governing body of a local governmental unit with a population greater than 20,000 shall pass a housing inspection ordinance. A local governmental unit with a population of 20,000 or less may pass a housing inspection ordinance. Before the sale of a unit in a new or rehabilitated facility for which a neighborhood enterprise zone certificate is in effect, an inspection shall be made of the unit to determine compliance with any local construction or safety codes and that a sale may not be finalized until there is compliance with those local construction or safety codes. The governing body shall hold a public hearing not later than 45 days after the date the notice is sent but before acting upon the resolution.

(4) Upon receipt of a notice under subsection (3), the assessor shall determine and furnish to the governing body of the local governmental unit the amount of the true cash value of the property located within the proposed neighborhood enterprise zone and any other information considered necessary by the governing body.

(5) A resolution designating a neighborhood enterprise zone, other than a zone designated under subsection (2), may be repealed or amended not sooner than 3 years after the date of adoption or of the most recent amendment of the resolution by the governing body of the local governmental unit. The repeal or amendment of the resolution shall take effect 6 months after adoption. However, an action taken under this subsection does not invalidate a certificate that is issued or in effect and a facility for which a certificate is issued or in effect shall continue to be included in the total acreage limitations under this section until the certificate is expired or revoked.

(6) A resolution designating a neighborhood enterprise zone in an obsolete property rehabilitation district that was created by a local unit of government on June 6, 2003, and for which the state tax commission issued obsolete property rehabilitation certificates on August 26, 2003, and September 24, 2003 will cause any previous certificate to expire on the December 30 immediately preceding the December 31 on which the first neighborhood enterprise zone certificate is effective. The taxable value of the parcel shall be calculated using the value of the parcel before the building permit was issued. This subdivision authorizes an amended obsolete property rehabilitation certificate approved by the state tax commission for the portion of the parcel contained in the original certificate for which an application for a neighborhood enterprise zone certificate was not submitted.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2004, Act 396, Imd. Eff. Oct. 15, 2004 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006 ;-- Am. 2008, Act 204, Imd. Eff. July 11, 2008



Section 207.774 Neighborhood enterprise zone certificate; application; filing; manner and form; contents; effective date of certificate; conditions.

Sec. 4.

(1) The owner of a homestead facility or owner or developer or prospective owner or developer of a proposed new facility or an owner or developer or prospective developer proposing to rehabilitate property located in a neighborhood enterprise zone may file an application for a neighborhood enterprise zone certificate with the clerk of the local governmental unit. The application shall be filed in the manner and form prescribed by the commission. The clerk of the local governmental unit shall provide a copy of each homestead facility application to the assessor for the local governmental unit. Except as provided in subsection (2) or as otherwise provided by the local governmental unit by resolution if the application is filed not later than 6 months following the date the building permit is issued, the application shall be filed before a building permit is issued for the new construction or rehabilitation of the facility.

(2) An application may be filed after a building permit is issued only if 1 or more of the following apply:

(a) For the rehabilitation of a facility if the area in which the facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in the calendar year 1992 and if the building permit is issued for the rehabilitation before December 31, 1994 and after the date on which the area in which the facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit.

(b) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in calendar year 1992 or 1993 and if the building permit is issued for that new facility before December 31, 1995 and after January 1, 1993.

(c) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in July 1997 and if the building permit is issued for that new facility on February 3, 1998.

(d) For a new facility or a rehabilitated facility if the area in which the new facility or rehabilitated facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit in July 1996 and if the building permit was issued for that facility on or before July 3, 2001.

(e) For a new facility or a rehabilitated facility if the area in which the new facility or rehabilitated facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit in October 1994 and if the building permit was issued for that facility on or before April 25, 1997.

(f) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in September 2001 and if the building permit is issued for that new facility on March 3, 2003.

(g) For a rehabilitated facility if all or a portion of the rehabilitated facility is a qualified historic building.

(h) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in July 1993 and the new facility was a model home.

(i) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in August 2004 and if building permits were issued for that facility beginning November 5, 2002 through December 23, 2003.

(j) For a homestead facility.

(k) For the construction of a facility if the area in which the facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit in July 2003, and if the building permit was issued for that facility in June 2004.

(l) For a new facility or a rehabilitated facility if the area in which the new facility or rehabilitated facility is located was designated as a neighborhood zone by the governing body of the local governmental unit in February 2004 and if the building permit for that facility was issued in August 2003 or January 2005.

(m) For the construction of a facility if the area in which the facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit in June 2007 and if the building permit was issued for that facility after November 30, 2004 and before November 1, 2006.

(n) For the construction of a facility if the area in which the facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit on July 1, 2005 and if the building permit was issued for that facility after April 5, 2006 and before May 1, 2007.

(o) For the construction of a new facility if the area in which the new facility is located is designated as a neighborhood enterprise zone by the governing body of the local governmental unit in April 2003 and if the building permit was issued for that facility in April 2008 or September 2008.

(p) For the construction of a facility if the area in which the facility is located was designated as a neighborhood enterprise zone by the governing body of the local governmental unit in September 2012 and if the building permit was issued for that facility after December 1, 2004 and before December 30, 2004.

(3) The application shall contain or be accompanied by all of the following:

(a) A general description of the homestead facility, new facility, or proposed rehabilitated facility.

(b) The dimensions of the parcel on which the homestead facility, new facility, or proposed rehabilitated facility is or is to be located.

(c) The general nature and extent of the construction to be undertaken.

(d) A time schedule for undertaking and completing the rehabilitation of property or the construction of the new facility.

(e) A statement by the owner of a homestead facility that the owner is committed to investing a minimum of $500.00 in the first 3 years that the certificate for a homestead facility is in effect and committed to documenting the minimum investment if required to do so by the assessor of the local governmental unit.

(f) Any other information required by the local governmental unit.

(4) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (2)(c) or (p), the effective date of the certificate shall be the first day of the tax year following the year the certificate is approved by the commission.

(5) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (2)(d) or the amendatory act that added subsection (2)(e), the effective date of the certificate shall be January 1, 2001.

(6) Notwithstanding any other provisions of this act, for any certificate issued as a result of the enactment of the amendatory act that added subsection (2)(j) or the amendatory act that added subsection (2)(k), the effective date of the certificate shall be the first day of the tax year following the year the certificate is approved by the qualified assessing authority.

(7) For a certificate issued as a result of the amendatory act that added subsection (2)(e), both of the following shall apply not withstanding any other provision of this act:

(a) The effective date of the certificate shall be January 1, 2001 and the taxable value for rehabilitated facilities shall be set as provided in section 10(3).

(b) For certificates issued or reissued after December 31, 2005, the amount of the neighborhood enterprise zone tax on a rehabilitated facility is determined each year by multiplying the taxable value of the rehabilitated facility, not including the land, as of December 31 of the year prior to the start of the improvement as described in subsection (3) by the total mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, for the current year by all taxing units within which the rehabilitated facility is located.

(8) For any certificate issued as result of the amendatory act that added subsection (2)(l), notwithstanding any other provision of this act the amount of the neighborhood enterprise zone tax on a rehabilitated facility is determined each year by multiplying the taxable value of the rehabilitated facility, not including the land, as of December 31 of the year prior to the start of the improvement as described in subsection (3) by the total mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, for the current year by all taxing units within which the rehabilitated facility is located.

(9) If a new facility is completed in a neighborhood enterprise zone approved in October 1996 and a building permit was issued in March 1998 but a neighborhood enterprise zone certificate was not applied for by the original owner occupying the facility as a principal residence, a subsequent owner occupying the new facility as a principal residence can request and, notwithstanding any other provision of this act, effective December 31 of the year preceding the application, be granted a neighborhood enterprise zone certificate for the remainder of the term, not to exceed 12 years, that a neighborhood enterprise zone certificate would have been in effect for the original owner of the new facility.

(10) If a new facility is completed in a neighborhood enterprise zone but a neighborhood enterprise zone certificate was not applied for by the original owner, a subsequent owner occupying the new facility as a principal residence can request and, notwithstanding any other provision of this act, effective December 31 of the year preceding the application, be granted a neighborhood enterprise zone certificate for the remainder of the term, not to exceed 15 years, that a neighborhood enterprise zone certificate would have been in effect for the original owner of the new facility.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 1994, Act 391, Imd. Eff. Dec. 29, 1994 ;-- Am. 1996, Act 242, Imd. Eff. June 12, 1996 ;-- Am. 2001, Act 93, Imd. Eff. July 30, 2001 ;-- Am. 2002, Act 608, Imd. Eff. Dec. 20, 2002 ;-- Am. 2003, Act 199, Imd. Eff. Nov. 14, 2003 ;-- Am. 2004, Act 60, Imd. Eff. Apr. 12, 2004 ;-- Am. 2004, Act 396, Imd. Eff. Oct. 15, 2004 ;-- Am. 2004, Act 566, Imd. Eff. Jan. 3, 2005 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006 ;-- Am. 2006, Act 349, Imd. Eff. Sept. 18, 2006 ;-- Am. 2006, Act 660, Imd. Eff. Jan. 10, 2007 ;-- Am. 2006, Act 661, Imd. Eff. Jan. 10, 2007 ;-- Am. 2008, Act 4, Imd. Eff. Feb. 7, 2008 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008 ;-- Am. 2009, Act 16, Imd. Eff. Apr. 9, 2009 ;-- Am. 2010, Act 136, Imd. Eff. Aug. 4, 2010 ;-- Am. 2014, Act 17, Imd. Eff. Feb. 25, 2014



Section 207.775 Neighborhood enterprise zone certificate; application; approval; forwarding to qualified assessing authority.

Sec. 5.

Not more than 60 days after receipt by its clerk of an application under section 4, the governing body of the local governmental unit by resolution shall approve the application for a neighborhood enterprise zone certificate. The clerk shall forward the application to the qualified assessing authority.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008



Section 207.776 Homestead facility or new or rehabilitated facility; determination of compliance with act; issuance and filing of certificate; maintenance of record; notice of refusal.

Sec. 6.

Not later than 60 days after receipt of an approved application for a homestead facility or a rehabilitated facility, and not later than 30 days, or if an approved application is received after October 31, not later than 45 days after receipt of an approved application for a new facility, the qualified assessing authority shall determine whether the homestead facility, new facility, or rehabilitated facility complies with the requirements of this act. If the qualified assessing authority finds compliance, the qualified assessing authority shall issue a neighborhood enterprise zone certificate to the applicant and send a certified copy of the certificate to each affected taxing unit. The assessor shall keep the certificate filed on record in his or her office. The qualified assessing authority shall maintain a record of all certificates filed. Notice of the qualified assessing authority's refusal to issue a certificate shall be sent by certified mail to the same persons.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2005, Act 338, Imd. Eff. Jan. 3, 2006 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008



Section 207.777 Neighborhood enterprise zone certificate; requirements for issuance.

Sec. 7.

(1) The commission shall not issue a neighborhood enterprise zone certificate for a new facility unless the new facility meets the requirements of the definition in section 2(g).

(2) The commission shall not issue a neighborhood enterprise zone certificate for a rehabilitated facility unless the rehabilitated facility meets the requirements of the definition in section 2(k).

(3) The assessor of the local governmental unit shall not issue a neighborhood enterprise zone certificate for a homestead facility unless the homestead facility meets the requirements of the definition in section 2(e).

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2005, Act 338, Imd. Eff. Jan. 3, 2006 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008



Section 207.778 Neighborhood enterprise zone certificate; form and contents.

Sec. 8.

A neighborhood enterprise zone certificate shall be in the form prescribed and provided by the commission and shall include the following:

(a) A legal description of the real property on which the new facility is to be located or the legal description of the homestead facility or the rehabilitated property.

(b) A statement that unless revoked under this act, the certificate shall remain in effect for the period stated in the certificate.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006



Section 207.779 Neighborhood enterprise zone tax; exemption from ad valorem real property taxes; determination of amount; payment; disbursement; distribution to intermediate school districts; payment to state treasury; tax as lien; continuance of certificate; condition; collection as delinquent tax; facility located in renaissance zone.

Sec. 9.

(1) Except as provided in subsection (14), there is levied on the owner of a homestead facility, a new facility, or a rehabilitated facility to which a neighborhood enterprise zone certificate is issued a specific tax known as the neighborhood enterprise zone tax.

(2) A homestead facility, a new facility, or a rehabilitated facility for which a neighborhood enterprise zone certificate is in effect, but not the land on which the facility is located, is exempt from ad valorem real property taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(3) Except as otherwise provided in this section, the amount of the neighborhood enterprise zone tax on a new facility is determined each year by multiplying the taxable value of the facility, not including the land, by 1 of the following:

(a) For property that would otherwise meet the definition of a principal residence under section 7dd of the general property tax act, 1893 PA 206, MCL 211.7dd, if that property was not exempt from ad valorem property taxes under this act, 1/2 of the average rate of taxation levied in this state in the immediately preceding calendar year on a principal residence and qualified agricultural property as defined in section 7dd of the general property tax act, 1893 PA 206, MCL 211.7dd. However, in 1994 only, the average rate of taxation shall be the average rate of taxation levied in 1993 upon all property in this state upon which ad valorem taxes are assessed.

(b) For property that is not a principal residence under section 7dd of the general property tax act, 1893 PA 206, MCL 211.7dd, 1/2 of the average rate of taxation levied upon commercial, industrial, and utility property upon which ad valorem taxes are assessed as determined for the immediately preceding calendar year by the state board of assessors under section 13 of 1905 PA 282, MCL 207.13. However, in 1994 only, the average rate of taxation shall be the average rate of taxation levied in 1993 upon all property in this state upon which ad valorem taxes are assessed.

(4) Except as otherwise provided in this section, the amount of the neighborhood enterprise zone tax on a rehabilitated facility is determined each year by multiplying the taxable value of the rehabilitated facility, not including the land, for the tax year immediately preceding the effective date of the neighborhood enterprise zone certificate by the total mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for the current year by all taxing units within which the rehabilitated facility is located.

(5) Except as otherwise provided in this section, the amount of the neighborhood enterprise zone tax on a homestead facility is the sum of all the following:

(a) One-half the number of mills levied for operating purposes by the local governmental unit in which the neighborhood enterprise zone is located multiplied by the current taxable value of the homestead facility not including the land.

(b) One-half the number of mills levied for operating purposes by the county in which the neighborhood enterprise zone is located multiplied by the current taxable value of the homestead facility not including the land.

(c) The total number of mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for the current year by all taxing jurisdictions within which the homestead facility is located excluding the number of mills levied for operating purposes by the local governmental unit and county in which the homestead facility is located multiplied by the current taxable value of the homestead facility not including the land.

(6) In the year 2 years before the year in which the neighborhood enterprise zone certificate expires for a homestead facility, for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was issued after December 31, 2005, or for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was extended 3 years under section 12(1), the neighborhood enterprise zone tax is the sum of all the following:

(a) Five-eighths the number of mills levied for operating purposes by the local governmental unit in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(b) Five-eighths the number of mills levied for operating purposes by the county in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(c) The total number of mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for the current year by all taxing jurisdictions within which the facility is located excluding the number of mills levied for operating purposes by the local governmental unit and county in which the facility is located multiplied by the current taxable value of the facility not including the land.

(7) In the year before the year in which the neighborhood enterprise zone certificate expires for a homestead facility, for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was issued after December 31, 2005, or for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was extended 3 years under section 12(1), the neighborhood enterprise zone tax is the sum of all the following:

(a) Three-fourths the number of mills levied for operating purposes by the local governmental unit in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(b) Three-fourths the number of mills levied for operating purposes by the county in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(c) The total number of mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for the current year by all taxing jurisdictions within which the facility is located excluding the number of mills levied for operating purposes by the local governmental unit and county in which the facility is located multiplied by the current taxable value of the facility not including the land.

(8) In the year in which the neighborhood enterprise zone certificate expires for a homestead facility, for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was issued after December 31, 2005, or for a new facility or a rehabilitated facility in which the neighborhood enterprise zone certificate was extended 3 years under section 12(1), the neighborhood enterprise zone tax is the sum of all the following:

(a) Seven-eighths the number of mills levied for operating purposes by the local governmental unit in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(b) Seven-eighths the number of mills levied for operating purposes by the county in which the neighborhood enterprise zone is located multiplied by the current taxable value of the facility not including the land.

(c) The total number of mills collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, for the current year by all taxing jurisdictions within which the facility is located excluding the number of mills levied for operating purposes by the local governmental unit and county in which the facility is located multiplied by the current taxable value of the facility not including the land.

(9) The neighborhood enterprise zone tax is an annual tax, payable at the same times, in the same installments, and to the same officer or officers as taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, are payable. Except as otherwise provided in this section, the officer or officers shall disburse the neighborhood enterprise zone tax received by the officer or officers each year to the state, cities, townships, villages, school districts, counties, and authorities at the same times and in the same proportions as required for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157. To determine the proportion for the disbursement of taxes under this subsection and for attribution of taxes under subsection (11) for taxes collected after June 30, 1994, the number of mills levied for local school district operating purposes to be used in the calculation shall equal the number of mills for local school district operating purposes levied in 1993 minus the number of mills levied under the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, for the year for which the disbursement is calculated. Local tax collection officers shall disburse the proceeds of the neighborhood enterprise zone tax collected on homestead facilities under subsection (5) and on homestead facilities, new facilities, and rehabilitated facilities under subsections (6), (7), and (8) each year to the state, cities, townships, villages, school districts, counties, and authorities in an amount equal to the sum of the proceeds of the neighborhood enterprise zone tax collected on the facility multiplied by a fraction in which the numerator is the number of mills levied by the taxing unit that was used to calculate the specific tax on the facility and the denominator is the total number of mills levied by all the taxing units that was used to calculate the specific tax in which the property is located.

(10) An intermediate school district receiving state aid under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, of the amount that would otherwise be disbursed to or retained by the intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of state aid, shall be paid to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963. If and for the period that the state school aid act of 1979, 1979 PA 94, MCL 388.1601 to 388.1772, is amended or its successor act is enacted or amended to include a provision that provides for adjustments in state school aid to account for the receipt of revenues provided under this act in place of exempted ad valorem property tax, revenues required to be remitted or returned to the state treasury to the credit of the state school aid fund shall be distributed instead to the intermediate school districts. If the sum of any industrial facility tax levied under 1974 PA 198, MCL 207.551 to 207.572, the commercial facilities tax levied under the commercial redevelopment act, 1978 PA 255, MCL 207.651 to 207.668, and the neighborhood enterprise zone tax paid to the state treasury to the credit of the state school aid fund that would otherwise be disbursed to the intermediate school district exceeds the amount received by the intermediate school district under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, the department of treasury shall allocate to each eligible intermediate school district an amount equal to the difference between the sum of the industrial facility tax, the commercial facilities tax, and the neighborhood enterprise zone tax paid to the state treasury to the credit of the state school aid fund and the amount the intermediate school district received under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681.

(11) For neighborhood enterprise zone taxes levied after 1993 for school operating purposes, the amount that would otherwise be disbursed to a local school district shall be paid instead to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(12) The officer or officers shall send a copy of the amount of disbursement made to each unit under this section to the commission on a form provided by the commission. The neighborhood enterprise zone tax is a lien on the real property upon which the new facility or rehabilitated facility subject to the certificate is located until paid. The continuance of a certificate is conditional upon the annual payment of the neighborhood enterprise zone tax and the ad valorem tax on the land collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(13) If payment of the tax under this act is not made by the March 1 following the levy of the tax, the tax shall be turned over to the county treasurer and collected in the same manner as a delinquent tax under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(14) A homestead facility, a new facility, or a rehabilitated facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the neighborhood enterprise zone tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the neighborhood enterprise zone tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The neighborhood enterprise zone tax calculated under this subsection shall be disbursed proportionately to the local taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 1994, Act 369, Imd. Eff. Dec. 27, 1994 ;-- Am. 1996, Act 449, Imd. Eff. Dec. 19, 1996 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2003, Act 127, Eff. Jan. 1, 2004 ;-- Am. 2005, Act 340, Imd. Eff. Jan. 3, 2006



Section 207.780 Neighborhood enterprise zone certificate; effective date; filing; affidavit of occupancy by owner as principal residence.

Sec. 10.

(1) Except as provided in subsections (2) and (3), the effective date of the neighborhood enterprise zone certificate is December 31 in the year in which the new facility or rehabilitated facility is substantially completed and, for a new facility, occupied by an owner as a principal residence, as evidenced by the owner filing with the assessor of the local assessing unit all of the following:

(a) For a new facility, a certificate of occupancy.

(b) For a rehabilitated facility, a certificate that the improvements meet minimum local building code standards issued by the local building inspector or other authorized officer or a certificate of occupancy if required by local building permits or building codes.

(c) For a rehabilitated facility, documentation proving the cost requirements of section 2(k) are met.

(d) For a homestead facility or a new facility, an affidavit executed by an owner affirming that the homestead facility or new facility is occupied by an owner as a principal residence.

(2) If a new facility is substantially completed in a year but is not occupied by an owner as a principal residence until the following year, upon the request of the owner, the effective date of the neighborhood enterprise zone certificate shall be December 31 in the year immediately preceding the date of occupancy by the owner as a principal residence.

(3) Upon the request of the owner, the effective date of the neighborhood enterprise zone certificate for a rehabilitated facility shall be December 31 in the year immediately preceding the date on which the rehabilitated facility is substantially completed.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2001, Act 158, Imd. Eff. Nov. 6, 2001 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006



Section 207.781 Revocation, expiration, or extension of certificate; rescission of revocation.

Sec. 11.

(1) Upon receipt of a request by certified mail to the qualified assessing authority by the holder of a neighborhood enterprise zone certificate requesting revocation of the certificate, the qualified assessing authority by order shall revoke the certificate.

(2) The certificate shall expire if the owner fails to complete the filing requirements under section 10 within 2 years of the date the certificate was issued. The holder of the certificate may request in writing to the qualified assessing authority a 1-year automatic extension of the certificate if the owner has proceeded in good faith with the construction or rehabilitation of the facility in a manner consistent with the purposes of this act and the delay in completion or occupancy by an owner is due to circumstances beyond the control of the holder of the certificate. Upon request of the governing body of the local governmental unit, the qualified assessing authority shall extend the certificate if the new facility has not been occupied.

(3) The certificate for a homestead facility or new facility is automatically revoked if the homestead facility or new facility is no longer a homestead as that term is defined in section 7a of the general property tax act, 1893 PA 206, MCL 211.7a. However, if the owner or any subsequent owner submits a certificate before the revocation is effective, the qualified assessing authority, upon application of the owner, shall rescind the order of revocation. If the certificate is submitted after revocation of the certificate, the qualified assessing authority, upon application of the owner, shall reinstate the certificate for the remaining period of time for which the original certificate would have been in effect.

(4) If the owner of the facility fails to make the annual payment of the neighborhood enterprise zone tax and the ad valorem property tax on the land under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, the qualified assessing authority by order shall revoke the certificate. However, if payment of these taxes is made before the revocation is effective, the qualified assessing authority, upon application of the owner, shall rescind the order of revocation. If payment of these taxes and any subsequent ad valorem property tax due on the facility is made after revocation of the certificate, the qualified assessing authority, upon application of the owner, shall reinstate the certificate for the remaining period of time for which the original certificate would have been in effect.

(5) If a homestead facility, a new facility, or a rehabilitated facility ceases to have as its primary purpose residential housing, the qualified assessing authority by order shall revoke the certificate for that facility. A new or rehabilitated facility does not cease to be used for its primary purpose if it is temporarily damaged or destroyed in whole or in part.

(6) If the governing body of a local governmental unit determines that a homestead facility, a new facility, or a rehabilitated facility is not in compliance with any local construction, building, or safety codes and notifies the qualified assessing authority by certified mail of the noncompliance, the qualified assessing authority by order shall revoke the certificate.

(7) The revocation shall be effective beginning the December 31 following the date of the order or, if the certificate is automatically revoked under subsection (3), the December 31 following the automatic revocation. The qualified assessing authority shall send by certified mail copies of the order of revocation to the holder of the certificate and to the assessor of that local governmental unit, and to the legislative body of each taxing unit that levies taxes upon property in the local governmental unit in which the new facility or rehabilitated facility is located.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008



Section 207.782 Duration of certificate.

Sec. 12.

(1) Except as otherwise provided in this section, unless earlier revoked as provided in section 11, a neighborhood enterprise zone certificate issued before January 1, 2006 shall remain in effect for 6 to 12 years and a neighborhood enterprise zone certificate issued after December 31, 2005 shall remain in effect for 6 to 15 years from the effective date of the certificate as determined by the governing body of the local governmental unit. The governing body of a local governmental unit that issued a neighborhood enterprise zone certificate for a new facility or a rehabilitated facility before January 1, 2006 may extend the certificate for an additional 3 years if the extension is approved by resolution before the original neighborhood enterprise zone certificate expires or after the original certificate expires if the certificate expired on or after January 1, 2004 and on or before January 3, 2006. If the homestead facility, new facility, or rehabilitated facility is sold or transferred to another owner who otherwise complies with this act and, for a homestead facility or a new facility, uses the homestead facility or the new facility as a principal residence, the certificate shall remain in effect.

(2) If a rehabilitated facility was sold before December 29, 1994 and a certificate was in effect for that facility at the time of the sale, and the new owner of the rehabilitated facility otherwise complies with this act, the certificate shall be reinstated and remain in effect for the remainder of the original period described in subsection (1), unless earlier revoked under section 11.

(3) Except as provided in subsection (4), a change in ownership of a rehabilitated facility constituting all or a portion of a qualified historic building, occurring after the effective date of a neighborhood enterprise zone certificate for that rehabilitated facility, shall not affect the validity of that neighborhood enterprise zone certificate, and the certificate shall remain in effect for the period specified in this section as long as the rehabilitated facility has as its primary purpose residential housing.

(4) Unless revoked earlier as provided in section 11, a neighborhood enterprise zone certificate in effect for a rehabilitated facility constituting all or a portion of a qualified historic building shall remain in effect for 11 to 17 years from the effective date of the certificate as determined by the governing body of the local governmental unit. However, if a rehabilitated facility constituting all or a portion of a qualified historic building is not transferred or sold to a person who will own and occupy the rehabilitated facility as his or her principal residence within 12 years of the effective date of the neighborhood enterprise zone certificate, the neighborhood enterprise zone certificate is revoked.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 1994, Act 391, Imd. Eff. Dec. 29, 1994 ;-- Am. 2001, Act 217, Imd. Eff. Dec. 28, 2001 ;-- Am. 2004, Act 396, Imd. Eff. Oct. 15, 2004 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006 ;-- Am. 2006, Act 661, Imd. Eff. Jan. 10, 2007 ;-- Am. 2010, Act 65, Imd. Eff. May 6, 2010



Section 207.783 Determination of assessed valuation of property benefiting from certificate and ad valorem property tax that would have been paid; notice.

Sec. 13.

(1) The assessor of each local governmental unit in which is located a homestead facility, a new facility, or a rehabilitated facility for which a neighborhood enterprise zone certificate is in effect shall determine annually, with respect to each homestead facility, new facility, or rehabilitated facility, the assessed valuation of the property comprising the facility having the benefit of a neighborhood enterprise zone certificate and the amount of ad valorem property tax that would have been paid with respect to each homestead facility, new facility, and rehabilitated facility under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157, if the certificate had not been in force, and the assessed valuation on which the neighborhood enterprise zone tax is based for a homestead facility or a rehabilitated facility. A holder of a certificate shall furnish to the assessor the information necessary for the determination.

(2) After making the determinations under subsection (1), the assessor shall send annually notification of those determinations to the Michigan enterprise zone authority and the governing body of each taxing unit that levies taxes upon property in the local governmental unit in which the new facility or rehabilitated facility is located and the holder of the certificate for which the determination is made. The notice shall be sent by certified mail not later than October 15 and shall be based upon the valuation as of the immediately preceding December 31.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2005, Act 339, Imd. Eff. Jan. 3, 2006



Section 207.784 List of local governmental units certified as meeting criteria.

Sec. 14.

The Michigan enterprise zone authority created under the enterprise zone act, Act No. 224 of the Public Acts of 1985, being sections 125.2101 to 125.2122 of the Michigan Compiled Laws, shall publish a list of local governmental units the Michigan enterprise zone authority certifies as meeting the criteria in section 2(d) not later than 30 days after the effective date of this act and additional local governmental units meeting the criteria in section 2(d) annually after that date but shall not make a determination after December 31, 1993.

History: 1992, Act 147, Imd. Eff. July 16, 1992



Section 207.785 Repealed. 2008, Act 284, Imd. Eff. Sept. 29, 2008.



Section 207.786 Rules; report.

Sec. 16.

(1) The commission may promulgate rules it considers necessary for the administration of this act pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(2) Not later than June 15 each year, the assessor of each local governmental unit that issues a certificate under this act for a homestead facility shall file with the commission a report that contains all of the following information for the immediately preceding calendar year:

(a) The number of certificates issued.

(b) The date of issuance of each certificate.

(c) The name and address of the holder of each certificate.

(d) The legal description of the real property of the homestead facility for which each certificate was issued.

(e) The taxable value for each homestead facility for which a certificate was issued.

(f) For each certificate that was transferred, all of the following:

(i) The date of each transfer.

(ii) The name and address of the former holder of the certificate.

(iii) The name and address of the current holder of the certificate.

(g) For each certificate that was revoked pursuant to section 11, all of the following:

(i) The reason for the revocation.

(ii) The date of the revocation.

(iii) The name and address of the holder of each certificate that was revoked.

(h) The impact on neighborhood revitalization in the local governmental unit, including the estimated tax savings for all new and current certificate holders.

(3) A report required by this section shall be prepared by the local assessor on a form provided by the commission. The commission may require that the report be filed in an electronic format prescribed by the commission.

(4) Not later than October 15 each year, the commission shall review and evaluate the information contained in the report described in subsection (2) and submit a report based on that evaluation to each house of the legislature, the chairpersons of the senate and house of representatives standing committees on appropriations, the chairperson of the senate standing committee on finance, and the chairperson of the house of representatives standing committee on tax policy. The report required under this subsection shall also include specific recommendations for any changes considered necessary in this act.

History: 1992, Act 147, Imd. Eff. July 16, 1992 ;-- Am. 2008, Act 284, Imd. Eff. Sept. 29, 2008



Section 207.787 Repealed. 2001, Act 217, Imd. Eff. Dec. 28, 2001.






Act 24 of 1995 MICHIGAN ECONOMIC GROWTH AUTHORITY ACT (207.801 - 207.810)

Section 207.801 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan economic growth authority act”.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995
Popular Name: MEGA



Section 207.802 Legislative findings.

Sec. 2.

The legislature finds that it is in the public interest to promote economic growth and to encourage private investment, job creation, and job upgrading for residents in this state.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995
Popular Name: MEGA



Section 207.803 Definitions.

Sec. 3.

As used in this act:

(a) "Affiliated business" means a business that is at least 50% owned and controlled, directly or indirectly, by an associated business.

(b) "Associated business" means a business that owns at least 50% of and controls, directly or indirectly, an authorized business.

(c) "Authorized business" means 1 of the following:

(i) A single eligible business with a unique federal employer identification number that has met the requirements of section 8 and with which the authority has entered into a written agreement for a tax credit under section 9.

(ii) A single eligible business with a unique federal employer identification number that has met the requirements of section 8, except as provided in this subparagraph, and with which the authority has entered into a written agreement for a tax credit under section 9. An eligible business is not required to create qualified new jobs or maintain retained jobs if qualified new jobs are created or retained jobs are maintained by an associated business, subsidiary business, affiliated business, or an employee leasing company or professional employer organization that has entered into a contractual service agreement with the authorized business in which the employee leasing company or professional employer organization withholds income and social security taxes on behalf of the authorized business.

(d) "Authority" means the Michigan economic growth authority created under section 4.

(e) "Business" means proprietorship, joint venture, partnership, limited liability partnership, trust, business trust, syndicate, association, joint stock company, corporation, cooperative, limited liability company, or any other organization.

(f) "Distressed business" means a business that meets all of the following as verified by the Michigan economic growth authority:

(i) Four years immediately preceding the application to the authority under this act, the business had 150 or more full-time jobs in this state.

(ii) Within the immediately preceding 4 years, there has been a reduction of not less than 30% of the number of full-time jobs in this state during any consecutive 3-year period. The highest number of full-time jobs within the consecutive 3-year period shall be used in order to determine the percentage reduction of full-time jobs in this subparagraph.

(iii) Is not a seasonal employer as defined in section 27 of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.27.

(g) "Eligible business" means a distressed business or business that proposes to maintain retained jobs after December 31, 1999 or to create qualified new jobs in this state after April 18, 1995 in manufacturing, mining, research and development, wholesale and trade, film and digital media production, or office operations or a business that is a qualified high-technology business or a business that is a tourism attraction facility or a qualified lodging facility. Except for a retail establishment that meets the criteria in section 8(11), an eligible business does not include retail establishments, professional sports stadiums, or that portion of an eligible business used exclusively for retail sales. Professional sports stadium does not include a sports stadium in existence on June 6, 2000 that is not used by a professional sports team on the date that an application related to that professional sports stadium is filed under section 8.

(h) "Eligible next Michigan business" means a business engaged in the shipment of tangible personal property via multimodal commerce; a supply chain business providing a majority of its services to businesses engaged in the shipment of tangible personal property, including inventory, via multimodal commerce; a manufacturing or assembly facility receiving a majority of its production components via multimodal commerce; a manufacturing or assembly facility shipping a majority of products via multimodal commerce; or a light manufacturing or assembly facility that packages, kits, labels, or customizes products and ships those products via multimodal commerce.

(i) "Facility" means a site or sites within this state in which an authorized business or subsidiary business maintains retained jobs or creates qualified new jobs.

(j) "Film and digital media production" means the development, preproduction, production, postproduction, and distribution of single media or multimedia entertainment content for distribution or exhibition to the general public in 2 or more states by any means and media in any digital media format, film, or video tape, including, but not limited to, a motion picture, a documentary, a television series, a television miniseries, a television special, interstitial television programming, long-form television, interactive television, music videos, interactive games, video games, internet programming, an internet video, a sound recording, a video, digital animation, or an interactive website. Film and digital media production also includes the development, preproduction, production, postproduction, and distribution of a trailer, pilot, video teaser, or demo created primarily to stimulate the sale, marketing, promotion, or exploitation of future investment in a film or digital media production. Film or digital media production does not include the production of any of the following:

(i) A production for which records are required to be maintained with respect to any performer in the production under 18 USC 2257.

(ii) A production that includes obscene matter or an obscene performance as described in 1984 PA 343, MCL 752.361 to 752.374.

(iii) A production that primarily consists of televised news or current events.

(iv) A production that primarily consists of a live sporting event.

(v) A production that primarily consists of political advertising.

(vi) A radio program.

(vii) A weather show.

(viii) A financial market report.

(ix) A talk show.

(x) A game show.

(xi) A production that primarily markets a product or service.

(xii) An awards show or other gala event production.

(xiii) A production with the primary purpose of fund-raising.

(xiv) A production that primarily is for employee training or in-house corporate advertising or other similar production.

(k) "Full-time job" means a job performed by an individual for 35 hours or more each week and whose income and social security taxes are withheld by 1 or more of the following:

(i) An authorized business.

(ii) An employee leasing company.

(iii) A professional employer organization on behalf of the authorized business.

(iv) Another person as provided in section 8(1)(c).

(v) A business that sells all or part of its assets to an eligible business that receives a credit under section 8(1) or (5).

(l) "Local governmental unit" means a county, city, village, or township in this state.

(m) "High-technology activity" means 1 or more of the following:

(i) Advanced computing, which is any technology used in the design and development of any of the following:

(A) Computer hardware and software.

(B) Data communications.

(C) Information technologies.

(D) Film and digital media production.

(ii) Advanced materials, which are materials with engineered properties created through the development of specialized process and synthesis technology.

(iii) Biotechnology, which is any technology that uses living organisms, cells, macromolecules, microorganisms, or substances from living organisms to make or modify a product, improve plants or animals, or develop microorganisms for useful purposes. Biotechnology does not include human cloning as defined in section 16274 of the public health code, 1978 PA 368, MCL 333.16274, or stem cell research with embryonic tissue.

(iv) Electronic device technology, which is any technology that involves microelectronics, semiconductors, electronic equipment, and instrumentation, radio frequency, microwave, and millimeter electronics, and optical and optic-electrical devices, or data and digital communications and imaging devices.

(v) Engineering or laboratory testing related to the development of a product.

(vi) Technology that assists in the assessment or prevention of threats or damage to human health or the environment, including, but not limited to, environmental cleanup technology, pollution prevention technology, or development of alternative energy sources.

(vii) Medical device technology, which is any technology that involves medical equipment or products other than a pharmaceutical product that has therapeutic or diagnostic value and is regulated.

(viii) Product research and development.

(ix) Advanced vehicles technology, which is any technology that involves electric vehicles, hybrid vehicles, or alternative fuel vehicles, or components used in the construction of electric vehicles, hybrid vehicles, or alternative fuel vehicles. For purposes of this act:

(A) "Electric vehicle" means a road vehicle that draws propulsion energy only from an on-board source of electrical energy.

(B) "Hybrid vehicle" means a road vehicle that can draw propulsion energy from both a consumable fuel and a rechargeable energy storage system.

(x) Tool and die manufacturing.

(xi) Competitive edge technology as defined in section 88a of the Michigan strategic fund act, 1984 PA 270, MCL 125.2088a.

(xii) Digital media, including internet publishing and broadcasting, video gaming, web development, and entertainment technology.

(xiii) Music production, including record production and development, sound recording studios, and integrated high-technology record production and distribution.

(xiv) Film and video, including motion picture and video production and distribution, postproduction services, and teleproduction and production services.

(n) "Multimodal commerce" means the movement of products or services via 2 of the following:

(i) Air.

(ii) Road.

(iii) Rail.

(iv) Water.

(o) "New capital investment" means 1 or more of the following:

(i) New construction. As used in this subparagraph:

(A) "New construction" means property not in existence on the date the authorized business enters into a written agreement with the authority and not replacement construction. New construction includes the physical addition of equipment or furnishings, subject to section 27(2)(a) to (o) of the general property tax act, 1893 PA 206, MCL 211.27.

(B) "Replacement construction" means that term as defined in section 34d(1)(b)(v) of the general property tax act, 1893 PA 206, MCL 211.34d.

(ii) The purchase of new personal property. As used in this subparagraph, "new personal property" means personal property that is not subject to or that is exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, on the date the authorized business enters into a written agreement with the authority.

(p) "Qualified high-technology business" means a business or facility whose primary business activity is high-technology activity or a qualified high-wage activity.

(q) "Qualified high-wage activity" means a business that has an average wage of 300% or more of the federal minimum wage. Qualified high-wage activity may also include, but is not limited to, 1 or more of the following as long as they have an average wage of 300% or more of the federal minimum wage:

(i) Architecture and design, including architectural design, graphic design, interior design, fashion design, and industrial design.

(ii) Advertising and marketing, including advertising and marketing firms and agencies, public relations agencies, and display advertising.

(r) "Qualified lodging facility" means 1 or more of the following:

(i) Lodging facilities that constitute a portion of a tourism attraction facility and represent less than 50% of the total cost of the tourism attraction facility, or the lodging facilities are to be located on recreational property owned or leased by the municipal, state, or federal government.

(ii) The lodging facilities involve the restoration or rehabilitation of a structure that is listed individually in the national register of historic places or are located in a national register historic district and certified by this state as contributing to the historic significance of the district, and the rehabilitation or restoration project has been approved in advance by this state.

(s) "Qualified new job" means 1 of the following:

(i) A full-time job created by an authorized business at a facility that is in excess of the number of full-time jobs the authorized business maintained in this state prior to the expansion or location, as determined by the authority.

(ii) For jobs created after July 1, 2000, a full-time job at a facility created by an eligible business that is in excess of the number of full-time jobs maintained by that eligible business in this state up to 90 days before the eligible business became an authorized business, as determined by the authority.

(iii) For a distressed business, a full-time job at a facility that is in excess of the number of full-time jobs maintained by that eligible business in this state on the date the eligible business became an authorized business.

(t) "Retained jobs" means the number of full-time jobs at a facility of an authorized business maintained in this state on a specific date as that date and number of jobs is determined by the authority.

(u) "Rural business" means an eligible business located in a county with a population of 90,000 or less.

(v) "Subsidiary business" means a business that is directly or indirectly controlled or at least 80% owned by an authorized business.

(w) "Tourism attraction facility" means a cultural or historical site, a recreation or entertainment facility, an area of natural phenomena or scenic beauty, or an entertainment destination center as determined by the Michigan economic growth authority as follows:

(i) In making a determination, the Michigan economic growth authority shall consider all of the following:

(A) Whether the facility will actually attract tourists.

(B) Whether 50% or more of the persons using the facility reside outside a 100-mile radius.

(C) Whether 50% or more of the gross receipts are from admissions, food, or nonalcoholic drinks.

(D) Whether the facility offers a unique experience.

(ii) The Michigan economic growth authority shall not determine any of the following as a tourism attraction facility:

(A) Facilities, other than an entertainment destination center, that are primarily devoted to the retail sale of goods, a theme restaurant destination attraction, or a tourism attraction where the attraction is a secondary and subordinate component to the sale of goods.

(B) Recreational facilities that do not serve as a likely destination where individuals who are not residents of the state would remain overnight in commercial lodging at or near the facility.

(x) "Written agreement" means a written agreement made pursuant to section 8. A written agreement may address new jobs, qualified new jobs, full-time jobs, retained jobs, or any combination of new jobs, qualified new jobs, full-time jobs, or retained jobs.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2000, Act 144, Imd. Eff. June 6, 2000 ;-- Am. 2000, Act 428, Imd. Eff. Jan. 9, 2001 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2004, Act 81, Imd. Eff. Apr. 22, 2004 ;-- Am. 2004, Act 398, Imd. Eff. Oct. 15, 2004 ;-- Am. 2006, Act 21, Imd. Eff. Feb. 14, 2006 ;-- Am. 2006, Act 117, Imd. Eff. Apr. 11, 2006 ;-- Am. 2006, Act 188, Imd. Eff. June 19, 2006 ;-- Am. 2006, Act 281, Imd. Eff. July 10, 2006 ;-- Am. 2007, Act 62, Imd. Eff. Sept. 19, 2007 ;-- Am. 2008, Act 87, Imd. Eff. Apr. 8, 2008 ;-- Am. 2008, Act 108, Imd. Eff. Apr. 28, 2008 ;-- Am. 2008, Act 257, Imd. Eff. Aug. 4, 2008 ;-- Am. 2010, Act 272, Imd. Eff. Dec. 15, 2010
Popular Name: MEGA



Section 207.804 Michigan economic growth authority; creation within Michigan strategic fund; duties; membership, appointment, and terms of members; vacancy; compensation; expenses.

Sec. 4.

(1) The Michigan economic growth authority is created within the Michigan strategic fund. The Michigan strategic fund shall provide staff for the authority and shall carry out the administrative duties and functions as directed by the authority. The budgeting, procurement, and related functions as directed by the authority are under the supervision of the president of the Michigan strategic fund.

(2) The authority consists of the following 8 members:

(a) The president of the Michigan strategic fund, or his or her designee, as chairperson of the authority.

(b) The state treasurer or his or her designee.

(c) The director of the department of labor and economic growth, or his or her designee.

(d) The director of the state transportation department, or his or her designee.

(e) Four other members appointed by the governor by and with the advice and consent of the senate who are not employed by this state and who have knowledge, skill, and experience in the academic, business, local government, labor, or financial fields.

(3) A member shall be appointed for a term of 4 years, except that of the members first appointed by the governor, 2 shall be appointed for a term of 2 years and 2 for a term of 4 years from the dates of their appointments. A vacancy shall be filled for the balance of the unexpired term in the same manner as an original appointment by the governor and by and with the advice and consent of the senate.

(4) Except as otherwise provided by law, a member of the authority shall not receive compensation for services, but the authority may reimburse each member for expenses necessarily incurred in the performance of his or her duties.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2006, Act 484, Imd. Eff. Dec. 29, 2006



Section 207.805 Michigan economic growth authority; powers; quorum; meetings; business conducted at public meeting; confidential information; written statement; disclosure; “financial or proprietary information” defined.

Sec. 5.

(1) The powers of the authority are vested in the authority members in office. Regardless of the existence of a vacancy, a majority of the members of the authority constitutes a quorum necessary for the transaction of business at a meeting or the exercise of a power or function of the authority. Action may be taken by the authority at a meeting upon a vote of the majority of the members present. Members of the authority may be present in person at a meeting of the authority or, if authorized by the bylaws of the authority, by use of telecommunications or other electronic equipment.

(2) The authority shall meet at the call of the chairperson or as may be provided by the authority. Meetings of the authority may be held anywhere within this state.

(3) The business of the authority shall be conducted at a public meeting of the authority held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of the meeting shall be given as provided by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. A record or portion of a record, material, or other data received, prepared, used, or retained by the authority in connection with an application for a tax credit under section 9 that relates to financial or proprietary information submitted by the applicant that is considered by the applicant and acknowledged by the authority as confidential shall not be subject to the disclosure requirements of the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246. A designee of the authority shall make the determination as to whether the authority acknowledges as confidential any financial or proprietary information submitted by the applicant and considered by the applicant as confidential. Unless considered proprietary information, the authority shall not acknowledge routine financial information as confidential. If the designee of the authority determines that information submitted to the authority is financial or proprietary information and is confidential, the designee of the authority shall release a written statement, subject to disclosure under the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246, which states all of the following:

(a) The name and business location of the person requesting that the information submitted be confidential as financial or proprietary information.

(b) That the information submitted was determined by the designee of the authority to be confidential as financial or proprietary information.

(c) A broad nonspecific overview of the financial or proprietary information determined to be confidential.

(4) The authority shall not disclose financial or proprietary information not subject to disclosure pursuant to subsection (3) without consent of the applicant submitting the information.

(5) As used in this section, "financial or proprietary information" means information that has not been publicly disseminated or is unavailable from other sources, the release of which might cause the applicant significant competitive harm. Financial or proprietary information does not include a written agreement under this act.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2008, Act 108, Imd. Eff. Apr. 28, 2008
Popular Name: MEGA



Section 207.806 Michigan economic growth authority; powers.

Sec. 6.

The authority shall have powers necessary or convenient to carry out and effectuate the purpose of this act, including, but not limited to, the following:

(a) To authorize eligible businesses to receive tax credits to foster job creation in this state.

(b) To determine which businesses qualify for tax credits under this act.

(c) To determine the amount and duration of tax credits authorized under this act.

(d) To issue certificates and enter into written agreements specifying the conditions under which tax credits are authorized and the circumstances under which those tax credits may be reduced or terminated.

(e) To charge and collect reasonable administrative fees.

(f) To delegate to the chairperson of the authority, staff, or others the functions and powers it considers necessary and appropriate to administer the programs under this act.

(g) To assist an eligible business to obtain the benefits of a tax credit, incentive, or inducement program provided by this act or by law.

(h) To determine the eligibility of and issue certificates to certain qualified taxpayers for credits allowed under former section 38g(3) of 1975 PA 228 and section 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1431, and to develop the application process and necessary forms to claim the credit under former section 38g(3) of 1975 PA 228 and section 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1431. The Michigan economic growth authority annually shall prepare and submit to the house of representatives and senate committees responsible for tax policy and economic development issues a report on the credits under former section 38g(3) of 1975 PA 228 and section 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1431. The report shall include, but is not limited to, all of the following:

(i) A listing of the projects under former section 38g(3) of 1975 PA 228 and section 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1431, that were approved in the previous calendar year.

(ii) The total amount of eligible investment approved under former section 38g(3) of 1975 PA 228 and section 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1431, in the previous calendar year.

(i) To approve the capture of school operating taxes and work plans as provided in sections 13 and 15 of the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2663 and 125.2665.

(j) To determine the eligibility of and issue certificates to certain qualified taxpayers for credits allowed under section 407 of the Michigan business tax act, 2007 PA 36, MCL 208.1407.

(k) To determine the eligibility of and issue certificates to certain taxpayers for credits allowed under sections 431a and 431b of the Michigan business tax act, 2007 PA 36, MCL 208.1431a and 208.1431b.

(l) To determine the eligibility of and issue certificates to certain taxpayers for credits allowed under sections 432 to 432d of the Michigan business tax act, 2007 PA 36, MCL 208.1432 to 208.1432d.

(m) To determine the eligibility of and issue certificates to certain taxpayers for credits allowed under section 434 of the Michigan business tax act, 2007 PA 36, MCL 208.1434.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2000, Act 144, Imd. Eff. June 6, 2000 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2007, Act 150, Imd. Eff. Dec. 14, 2007 ;-- Am. 2008, Act 110, Imd. Eff. Apr. 28, 2008 ;-- Am. 2008, Act 262, Imd. Eff. Aug. 6, 2008 ;-- Am. 2008, Act 548, Imd. Eff. Jan. 13, 2009
Popular Name: MEGA



Section 207.807 Application for tax credit; written agreement; form.

Sec. 7.

(1) An eligible business may apply to the authority to enter into a written agreement which authorizes a tax credit under section 9.

(2) The form of the application shall be as specified by the authority from time to time. The authority may request such information, in addition to that contained in an application, as may be needed to permit the authority to discharge its responsibilities under section 8.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995
Popular Name: MEGA



Section 207.808 Agreement for tax credit; determination; requirements; amount and duration of tax credits; factors; written agreement; criteria; limitation on new agreements; execution; repayment provision; conditions; agreement with eligible business not meeting criteria.

Sec. 8.

(1) After receipt of an application, the authority may enter into an agreement with an eligible business for a tax credit under section 9 if the authority determines that all of the following are met:

(a) Except as provided in subsection (5), the eligible business creates 1 or more of the following as determined by the authority and provided with written agreement:

(i) A minimum of 50 qualified new jobs at the facility if expanding in this state.

(ii) A minimum of 50 qualified new jobs at the facility if locating in this state.

(iii) A minimum of 25 qualified new jobs at the facility if the facility is located in a neighborhood enterprise zone as determined under the neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786, is located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, or is located in a federally designated empowerment zone, rural enterprise community, or enterprise community.

(iv) A minimum of 5 qualified new jobs at the facility if the eligible business is a qualified high-technology business.

(v) A minimum of 5 qualified new jobs at the facility if the eligible business is a rural business.

(b) Except as provided in subsection (5), the eligible business agrees to maintain 1 or more of the following for each year that a credit is authorized under this act:

(i) A minimum of 50 qualified new jobs at the facility if expanding in this state.

(ii) A minimum of 50 qualified new jobs at the facility if locating in this state.

(iii) A minimum of 25 qualified new jobs at the facility if the facility is located in a neighborhood enterprise zone as determined under the neighborhood enterprise zone act, 1992 PA 147, MCL 207.771 to 207.786, is located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, or is located in a federally designated empowerment zone, rural enterprise community, or enterprise community.

(iv) If the eligible business is a qualified high-technology business, all of the following apply:

(A) A minimum of 5 qualified new jobs at the facility.

(B) A minimum of 25 qualified new jobs at the facility within 5 years after the date of the expansion or location as determined by the authority and a minimum of 25 qualified new jobs at the facility each year thereafter for which a credit is authorized under this act.

(v) If the eligible business is a rural business, all of the following apply:

(A) A minimum of 5 qualified new jobs at the facility.

(B) A minimum of 25 qualified new jobs at the facility within 5 years after the date of the expansion or location as determined by the authority.

(c) Except as provided in subsection (5) and as otherwise provided in this subdivision, in addition to the jobs specified in subdivision (b), the eligible business, if already located within this state, agrees to maintain a number of full-time jobs equal to or greater than the number of full-time jobs it maintained in this state prior to the expansion, as determined by the authority. After an eligible business has entered into a written agreement as provided in subsection (2), the authority may adjust the number of full-time jobs required to be maintained by the authorized business under this subdivision, in order to adjust for decreases in full-time jobs in the authorized business in this state due to the divestiture of operations, provided a single other person continues to maintain those full-time jobs in this state. The authority shall not approve a reduction in the number of full-time jobs to be maintained unless the authority has determined that it can monitor the maintenance of the full-time jobs in this state by the other person, and the authorized business agrees in writing that the continued maintenance of the full-time jobs in this state by the other person, as determined by the authority, is a condition of receiving tax credits under the written agreement. A full-time job maintained by another person under this subdivision, that otherwise meets the requirements of section 3(j), shall be considered a full-time job, notwithstanding the requirement that a full-time job be performed by an individual employed by an authorized business, or an employee leasing company or professional employer organization on behalf of an authorized business.

(d) Except as otherwise provided in this subdivision, the wage paid for each retained job and qualified new job is equal to or greater than 150% of the federal minimum wage. However, if the eligible business is a qualified high-wage activity, then the wage paid for each qualified new job is equal to or greater than 300% of the state minimum wage. However, beginning on August 4, 2008, the authority may include the value of the health care benefit in determining the wage paid for each retained job or qualified new job for an eligible business under this act.

(e) The plans for the expansion, retention, or location are economically sound.

(f) Except for an eligible business described in subsection (5)(c), the eligible business has not begun construction of the facility.

(g) The expansion, retention, or location of the eligible business will benefit the people of this state by increasing opportunities for employment and by strengthening the economy of this state.

(h) The tax credits offered under this act are an incentive to expand, retain, or locate the eligible business in Michigan and address the competitive disadvantages with sites outside this state.

(i) A cost/benefit analysis reveals that authorizing the eligible business to receive tax credits under this act will result in an overall positive fiscal impact to the state.

(2) If the authority determines that the requirements of subsection (1), (5), (9), or (11) have been met, the authority shall determine the amount and duration of tax credits to be authorized under section 9, and shall enter into a written agreement as provided in this section. Except as otherwise provided under this section, the duration of the tax credits shall not exceed 20 years or for an authorized business that is a distressed business, 3 years. In determining the amount and duration of tax credits authorized, the authority shall consider the following factors:

(a) The number of qualified new jobs to be created or retained jobs to be maintained.

(b) The average wage and health care benefit level of the qualified new jobs or retained jobs relative to the average wage and health care benefit paid by private entities in the county in which the facility is located.

(c) The total capital investment or new capital investment the eligible business will make.

(d) The cost differential to the business between expanding, locating, or retaining new jobs in Michigan and a site outside of Michigan.

(e) The potential impact of the expansion, retention, or location on the economy of Michigan.

(f) The cost of the credit under section 9, the staff, financial, or economic assistance provided by the local government unit, or local economic development corporation or similar entity, and the value of assistance otherwise provided by this state.

(g) Whether the expansion, retention, or location will occur in this state without the tax credits offered under this act.

(h) Whether the authorized business reuses or redevelops property that was previously used for an industrial or commercial purpose in locating the facility.

(i) The project's effects on other Michigan businesses within the same industry.

(3) A written agreement between an eligible business and the authority shall include, but need not be limited to, all of the following:

(a) A description of the business expansion, retention, or location that is the subject of the agreement.

(b) Conditions upon which the authorized business designation is made.

(c) A statement by the eligible business that a violation of the written agreement may result in the revocation of the designation as an authorized business and the loss or reduction of future credits under section 9.

(d) A statement by the eligible business that a misrepresentation in the application may result in the revocation of the designation as an authorized business and the refund of credits received under section 9 plus a penalty equal to 10% of the credits received under section 9.

(e) A method for measuring full-time jobs before and after an expansion, retention, or location of an authorized business in this state.

(f) A written certification from the eligible business regarding all of the following:

(i) The eligible business will follow a competitive bid process for the construction, rehabilitation, development, or renovation of the facility, and that this process will be open to all Michigan residents and firms. The eligible business may not discriminate against any contractor on the basis of its affiliation or nonaffiliation with any collective bargaining organization.

(ii) The eligible business will make a good faith effort to employ, if qualified, Michigan residents at the facility.

(iii) The eligible business will make a good faith effort to employ or contract with Michigan residents and firms to construct, rehabilitate, develop, or renovate the facility.

(iv) The eligible business is encouraged to make a good faith effort to utilize Michigan-based suppliers and vendors when purchasing goods and services.

(g) A condition that if the eligible business qualified under subsection (5)(b)(ii) and met the subsection (1)(e) requirement by filing a chapter 11 plan of reorganization, the plan must be confirmed by the bankruptcy court within 6 years of the date of the agreement or the agreement is rescinded.

(4) Upon execution of a written agreement as provided in this section, an eligible business is an authorized business.

(5) Through December 31, 2007, after receipt of an application, the authority may enter into a written agreement with an eligible business that meets 1 or more of the following criteria:

(a) Is located in this state on the date of the application, makes new capital investment of $250,000,000.00 in this state, and maintains 500 retained jobs, as determined by the authority.

(b) Meets 1 or more of the following criteria:

(i) Relocates production of a product to this state after the date of the application, makes capital investment of $500,000,000.00 in this state, and maintains 500 retained jobs, as determined by the authority.

(ii) Maintains 150 retained jobs at a facility, maintains 1,000 or more full-time jobs in this state, and makes new capital investment in this state.

(iii) Is located in this state on the date of the application, maintains at least 100 retained jobs at a single facility, and agrees to make new capital investment at that facility equal to the greater of $100,000.00 per retained job maintained at that facility or $10,000,000.00 to be completed or contracted for not later than December 31, 2007.

(iv) Maintains 300 retained jobs at a facility; the facility is at risk of being closed and if it were to close, the work would go to a location outside this state, as determined by the authority; new management or new ownership is proposed for the facility that is committed to improve the viability of the facility, unless otherwise provided in this subparagraph; and the tax credits offered under this act are necessary for the facility to maintain operations. The authority may not enter into a written agreement under this subparagraph after December 31, 2007. Of the written agreements entered into under this subparagraph, the authority may enter into 3 written agreements under this subparagraph that are excluded from the requirements of subsection (1)(e), (f), and (h) if the authority considers it in the public interest and if the eligible business would have met the requirements of subsection (1)(g) and (h) within the immediately preceding 6 months from the signing of the written agreement for a tax credit. Of the 3 written agreements described in this subparagraph, the authority may also waive the requirement for new management if the existing management and labor make a commitment to improve the viability and productivity of the facility to better meet international competition as determined by the authority.

(v) Maintains 100 retained jobs at a facility; is a rural business, unless otherwise provided in this subparagraph; the facility is at risk of being closed and if it were to close, the work would go to a location outside this state, as determined by the authority; new management or new ownership is proposed for the facility that is committed to improve the viability of the facility; and the tax credits offered under this act are necessary for the facility to maintain operations. The authority may not enter into a written agreement under this subparagraph after December 31, 2007. Of the written agreements entered into under this subparagraph, the authority may enter into 3 written agreements under this subparagraph that are excluded from the requirements of subsection (1)(e), (f), and (h) if the authority considers it in the public interest and if the eligible business would have met the requirements of subsection (1)(e), (g), and (h) within the immediately preceding 6 months from the signing of the written agreement for a tax credit. Of the 3 written agreements described in this subparagraph, the authority may also waive the requirement that the business be a rural business if the business is located in a county with a population of 500,000 or more and 600,000 or less.

(vi) Maintains 175 retained jobs and makes new capital investment at a facility in a county with a population of not less than 7,500 but not greater than 8,000.

(vii) Is located in this state on the date of the application, maintains at least 675 retained jobs at a facility, agrees to create 400 new jobs, and agrees to make a new capital investment of at least $45,000,000.00 to be completed or contracted for not later than December 31, 2007. Of the written agreements entered into under this subparagraph, the authority may enter into 1 written agreement under this subparagraph that is excluded from the requirements of subsection (1)(f) if the authority considers it in the public interest.

(viii) Is located in this state on the date of the application, makes new capital investment of $250,000,000.00 or more in this state, and makes that capital investment at a facility located north of the 45th parallel.

(c) Is a distressed business.

(6) Through December 31, 2008, each year, the authority shall not execute new written agreements that in total provide for more than 400 yearly credits over the terms of those agreements entered into that year for eligible businesses that are not qualified high-technology businesses, distressed businesses, rural businesses, or an eligible business described in subsection (11). For calendar year 2009, the authority shall not execute new written agreements described in this subsection that in total provide for more than 400 yearly credits over the terms of those agreements entered into that year, plus up to 85 additional yearly credits taken from previously issued credits by the authority. For calendar year 2010 and each year thereafter, the authority shall not execute new written agreements described in this subsection that in total provide for more than 300 yearly credits over the terms of those agreements entered into that year, plus up to 85 additional yearly credits taken from previously issued credits by the authority. As used in this subsection, beginning calendar year 2010, "yearly credit" means the number of years over the term of an agreement multiplied by the percentage amount authorized in the agreement. As used in this subsection, "previously issued credits" means 2/3 of the number of tax credits authorized by the authority for an authorized business beginning in calendar year 1999 that meet all of the following:

(a) That the authorized business did not use any or a portion of the tax credits authorized under that written agreement.

(b) The authority determined at a meeting upon a vote of the majority of the members present that the credits previously authorized satisfy subdivision (a).

(7) The authority shall not execute more than 50 new written agreements each year for eligible businesses that are qualified high-technology businesses or rural business. In addition, the authority may execute not more than 25 additional new written agreements each year for eligible businesses that are qualified high-technology businesses that have demonstrated that not less than 10% of the total operating expenses of the eligible business in the immediately preceding 2 years was attributable to research and development. Not more than 35 of the 75 written agreements for businesses that are qualified high-technology businesses or rural business may be executed each year for qualified rural businesses. Not more than 50 of the 75 written agreements for businesses that are qualified high-technology businesses or rural businesses may be executed each year for a high-technology business that engages in a qualified high-wage activity. Not more than 4 of the 75 agreements executed under this subsection may provide for a tax credit with a duration of more than 12 years but not more than 20 years. The authority shall not execute a written agreement for an eligible business that is a qualified high-technology business or rural business under this subsection if that eligible business has claimed a credit under section 455 of the Michigan business tax act, 2007 PA 36, MCL 208.1455.

(8) The authority shall not execute more than 20 new written agreements each year for eligible businesses that are distressed businesses. The authority shall not execute more than 5 of the written agreements described in this subsection each year for distressed businesses that had 1,000 or more full-time jobs at a facility 4 years immediately preceding the application to the authority under this act. The authority shall not execute more than 5 new written agreements each year for eligible businesses described in subsection (11). The authority shall not execute more than 4 new written agreements each year for eligible businesses described in subsection (11) in local governmental units that have a population greater than 16,000.

(9) Beginning January 1, 2008, after receipt of an application, the authority may enter into a written agreement with an eligible business that does not meet the criteria described in subsection (1), if the eligible business meets all of the following:

(a) Agrees to retain not fewer than 50 jobs.

(b) Agrees to invest, through construction, acquisition, transfer, purchase, contract, or any other method as determined by the authority, at a facility equal to $50,000.00 or more per retained job maintained at the facility.

(c) Certifies to the authority that, without the credits under this act and without the new capital investment, the facility is at risk of closing and the work and jobs would be removed to a location outside of this state.

(d) Certifies to the authority that the management or ownership is committed to improving the long-term viability of the facility in meeting the national and international competition facing the facility through better management techniques, best practices, including state of the art lean manufacturing practices, and market diversification.

(e) Certifies to the authority that it will make best efforts to keep jobs in Michigan when making plant location and closing decisions.

(f) Certifies to the authority that the workforce at the facility demonstrates its commitment to improving productivity and profitability at the facility through various means.

(10) Beginning on April 28, 2008, if the authority enters into a written agreement with an eligible business, the written agreement shall include a repayment provision of all or a portion of the credits received by the eligible business for a facility if the eligible business moves full-time jobs outside this state during the term of the written agreement and for a period of years after the term of the written agreement, as determined by the authority.

(11) Beginning January 1, 2008, after receipt of an application, the authority may enter into a written agreement with an eligible business that does not meet the criteria described in subsection (1), if the eligible business meets all of the following:

(a) Agrees to create or retain not fewer than 15 jobs.

(b) Agrees to occupy property that is a historic resource as that term is defined in section 435 of the Michigan business tax act, 2007 PA 36, MCL 208.1435, and that is located in a downtown district as defined in section 1 of 1975 PA 197, MCL 125.1651.

(c) The average wage paid for each retained job and full-time job is equal to or greater than 150% of the federal minimum wage.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2000, Act 144, Imd. Eff. June 6, 2000 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2004, Act 81, Imd. Eff. Apr. 22, 2004 ;-- Am. 2004, Act 398, Imd. Eff. Oct. 15, 2004 ;-- Am. 2005, Act 185, Imd. Eff. Oct. 24, 2005 ;-- Am. 2006, Act 21, Imd. Eff. Feb. 14, 2006 ;-- Am. 2006, Act 117, Imd. Eff. Apr. 11, 2006 ;-- Am. 2006, Act 283, Imd. Eff. July 10, 2006 ;-- Am. 2006, Act 484, Imd. Eff. Dec. 29, 2006 ;-- Am. 2007, Act 62, Imd. Eff. Sept. 19, 2007 ;-- Am. 2008, Act 110, Imd. Eff. Apr. 28, 2008 ;-- Am. 2008, Act 257, Imd. Eff. Aug. 4, 2008 ;-- Am. 2009, Act 123, Imd. Eff. Oct. 27, 2009



Section 207.808a Fee or donation.

Sec. 8a.

Beginning on the effective date of the amendatory act that added this section, the authority shall not require an eligible business, as a condition of becoming an authorized business, to pay an unreasonable fee to or make a donation to the Michigan economic development corporation or a foundation or fund associated with the Michigan economic development corporation.

History: Add. 2003, Act 248, Imd. Eff. Dec. 29, 2003
Popular Name: MEGA



Section 207.809 Eligibility for credits; issuance of certificate.

Sec. 9.

(1) An authorized business is eligible for the credits provided in sections 37c, 37d, and 38g(19) to (24) of the single business tax act, 1975 PA 228, MCL 208.37c, 208.37d, and 208.38g, and sections 407 and 431 of the Michigan business tax act, 2007 PA 36, MCL 208.1407 and 208.1431.

(2) The authority shall issue a certificate each year to an authorized business that states the following:

(a) That the eligible business is an authorized business.

(b) The amount of the tax credit for the designated tax year.

(c) The taxpayer's federal employer identification number or the Michigan treasury number assigned to the taxpayer.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2000, Act 144, Imd. Eff. June 6, 2000 ;-- Am. 2007, Act 150, Imd. Eff. Dec. 14, 2007
Popular Name: MEGA



Section 207.810 Report to legislature.

Sec. 10.

(1) The authority shall report to both houses of the legislature yearly on October 1 on the activities of the authority. Beginning October 1, 2009, and each year thereafter, the authority shall also report to the chairperson of the senate appropriations committee, the chairperson of the senate finance committee, the chairperson of the house of representatives appropriations committee, the chairperson of the house of representatives tax policy committee, and the directors of the senate and house fiscal agencies. The authority shall also report to the chairperson or director upon written request from the chairperson or director. The report shall include, but is not limited to, all of the following:

(a) The total amount of capital investment attracted under this act.

(b) The total number of qualified new jobs created under this act.

(c) The total number of new written agreements.

(d) Name and location of all authorized businesses and the names and addresses of all of the following:

(i) The directors and officers of the corporation if the authorized business is a corporation.

(ii) The partners of the partnership or limited liability partnership if the authorized business is a partnership or limited liability partnership.

(iii) The members of the limited liability company if the authorized business is a limited liability company.

(e) The amount and duration of the tax credit separately for each authorized business.

(f) The number of jobs required under the written agreement to be created or retained for each authorized business to be eligible for the tax credits under the written agreement including the maximum number of jobs which can be utilized to calculate the credit for each authorized business under the written agreement.

(g) The amount of any fee, donation, or other payment of any kind from the authorized business to the Michigan economic development corporation or a foundation or fund associated with the Michigan economic development corporation paid or made in the previous reporting year end or, if it is the first reporting year for the authorized business, for the immediately preceding 3 calendar years.

(h) The total number of written agreements and the total capital investment required or otherwise anticipated for the credit under written agreements entered into under section 8(5) or (9) and, of those written agreements, the number in which the board determined that it was in the public interest to waive 1 or more of the requirements of section 8(1).

(i) For each written agreement with each authorized business, the actual number of jobs created or retained for the most recent period that information is available and all previous years under the written agreement, the total capital investment at that facility for tax credits authorized under section 8(5) or (9) for that year and all previous years under the written agreement, and the total value of the tax credits received under that written agreement for that year and all previous years under the written agreement.

(j) A copy of each certificate issued under section 431, 431a, 431b, or 431c of the Michigan business tax act, 2007 PA 36, MCL 208.1431, 208.1431a, 208.1431b, and 208.1431c.

(2) A review and comments concerning the report shall be included in the auditor general's postaudit of the authority.

History: 1995, Act 24, Imd. Eff. Apr. 18, 1995 ;-- Am. 2003, Act 248, Imd. Eff. Dec. 29, 2003 ;-- Am. 2006, Act 283, Imd. Eff. July 10, 2006 ;-- Am. 2009, Act 125, Imd. Eff. Oct. 27, 2009
Popular Name: MEGA






Act 593 of 2002 MICHIGAN NEXT ENERGY AUTHORITY ACT (207.821 - 207.827)

Section 207.821 Short title.

Sec. 1.

This act shall be known and may be cited as the “Michigan next energy authority act”.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002



Section 207.822 Definitions.

Sec. 2.

As used in this act:

(a) "Advanced battery cell" means a rechargeable battery cell with a specific energy of not less than 80 watt hours per kilogram.

(b) "Alternative energy marine propulsion system" means an onboard propulsion system or detachable outboard propulsion system for a watercraft that is powered by an alternative energy system and that is the singular propulsion system for the watercraft. Alternative energy marine propulsion system does not include battery powered motors designed to assist in the propulsion of the watercraft during fishing or other recreational use.

(c) "Alternative energy system" means the small-scale generation or release of energy from 1 or any combination of the following types of energy systems:

(i) A fuel cell energy system.

(ii) A photovoltaic energy system.

(iii) A solar-thermal energy system.

(iv) A wind energy system.

(v) A CHP energy system.

(vi) A microturbine energy system.

(vii) A miniturbine energy system.

(viii) A Stirling cycle energy system.

(ix) A battery cell energy system.

(x) A clean fuel energy system.

(xi) An electricity storage system.

(xii) A biomass energy system.

(xiii) A thermoelectric energy system.

(d) "Alternative energy technology" means equipment, component parts, materials, electronic devices, testing equipment, and related systems that are specifically designed, specifically fabricated, and used primarily for 1 or more of the following:

(i) The storage, generation, reformation, or distribution of clean fuels integrated within an alternative energy system or alternative energy vehicle, not including an anaerobic digester energy system or a hydroelectric energy system, for use within the alternative energy system or alternative energy vehicle.

(ii) The process of generating and putting into a usable form the energy generated by an alternative energy system. Alternative energy technology does not include those component parts of an alternative energy system that are required regardless of the energy source.

(iii) A microgrid. As used in this subparagraph, "microgrid" means the lines, wires, fuel lines and fuel reformers, and controls to connect 2 or more alternative energy systems.

(iv) Research and development of an alternative energy vehicle.

(v) Research, development, and manufacturing of an alternative energy system.

(vi) Research, development, and manufacturing of an anaerobic digester energy system.

(vii) Research, development, and manufacturing of a hydroelectric energy system.

(e) "Alternative energy technology business" means a business engaged solely in the research, development, or manufacturing of alternative energy technology.

(f) "Alternative energy vehicle" means a motor vehicle manufactured by an original equipment manufacturer that fully warrants and certifies that the motor vehicle meets federal motor vehicle safety standards for its class of vehicles as defined by the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, and certifies that the motor vehicle meets local emissions standards, that is propelled by an alternative energy system. Alternative energy vehicle includes the following:

(i) An alternative fueled vehicle. As used in this subparagraph, "alternative fueled vehicle" means a motor vehicle that can only be powered by a clean fuel energy system and can only be fueled by a clean fuel.

(ii) A fuel cell vehicle. As used in this subparagraph, "fuel cell vehicle" means a motor vehicle powered solely by a fuel cell energy system.

(iii) An electric vehicle. As used in this subparagraph, "electric vehicle" means a motor vehicle powered solely by a battery cell energy system.

(iv) A hybrid vehicle. As used in this subparagraph, "hybrid vehicle" means a motor vehicle that can only be powered by an internal combustion engine and 1 or more alternative energy systems.

(v) A solar vehicle. As used in this subparagraph, "solar vehicle" means a motor vehicle powered solely by a photovoltaic energy system.

(vi) A hybrid electric vehicle. As used in this subparagraph, "hybrid electric vehicle" means a motor vehicle powered by an integrated propulsion system consisting of an electric motor and combustion engine. Hybrid electric vehicle does not include a retrofitted conventional diesel or gasoline engine. A hybrid electric vehicle obtains the power necessary to propel the motor vehicle from a combustion engine and 1 of the following:

(A) A battery cell energy system.

(B) A fuel cell energy system.

(C) A photovoltaic energy system.

(vii) A hydraulic hybrid vehicle. As used in this subparagraph, "hydraulic hybrid vehicle" means a motor vehicle powered by a regenerative hydraulic drive system or powered by an internal combustion engine assisted by a regenerative hydraulic drive system.

(g) "Alternative energy zone" means a renaissance zone designated as an alternative energy zone by the board of the Michigan strategic fund under section 8a of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2688a.

(h) "Anaerobic digester energy system" means a device or system of devices for optimizing the anaerobic digestion of biomass for the purpose of recovering biofuel for energy production.

(i) "Authority" means the Michigan next energy authority created under section 3.

(j) "Battery cell" means a closed electrochemical system that converts chemical energy from oxidation and reduction reactions directly into electric energy without combustion and without external fuel and consists of an anode, a cathode, and an electrolyte.

(k) "Battery cell energy system" means 1 or more battery cells and an inverter or other power conditioning unit used to perform 1 or more of the following functions:

(i) Propel a motor vehicle or an alternative energy marine propulsion system.

(ii) Provide electricity that is distributed within a dwelling or other structure.

(iii) Provide electricity to operate a portable electronic device including, but not limited to, a laptop computer, a personal digital assistant, or a cell phone. For purposes of this subparagraph only, a battery cell energy system shall only use advanced battery cells.

(l) "Biomass energy system" means a system that generates energy from a process using residues from wood and paper products industries, food production and processing, trees and grasses grown specifically to be used as energy crops, and gaseous fuels produced from solid biomass, animal waste, municipal wastes, or landfills.

(m) "Board" means the governing body of an authority under section 4.

(n) "CHP energy system" means an integrated unit that generates power and either cools, heats, or controls humidity in a building or provides heating, drying, or chilling for an industrial process that includes and is limited to both of the following:

(i) An absorption chiller, a desiccant dehumidifier, or heat recovery equipment.

(ii) One of the following:

(A) An internal combustion engine, an external combustion engine, a microturbine, or a miniturbine, fueled solely by a clean fuel.

(B) A fuel cell energy system.

(o) "Clean fuel" means 1 or more of the following:

(i) Methane.

(ii) Natural gas.

(iii) Methanol neat or methanol blends containing at least 85% methanol.

(iv) Denatured ethanol neat or ethanol blends containing at least 85% ethanol.

(v) Compressed natural gas.

(vi) Liquefied natural gas.

(vii) Liquefied petroleum gas.

(viii) Hydrogen.

(ix) Renewable fuels.

(p) "Clean fuel energy system" means a device that is designed and used solely for the purpose of generating power from a clean fuel. Clean fuel energy system does not include a conventional gasoline or diesel fuel engine or a retrofitted conventional diesel or gasoline engine.

(q) "Department" means the department of management and budget.

(r) "Electricity storage device" means a device, including a capacitor, that directly stores electrical energy without conversion to an intermediary medium.

(s) "Electricity storage system" means 1 or more electricity storage devices and inverters or other power conditioning equipment.

(t) "Fuel cell energy system" means 1 or more fuel cells or fuel cell stacks and an inverter or other power conditioning unit. A fuel cell energy system may also include a fuel processor. As used in this subdivision:

(i) "Fuel cell" means an electrochemical device that uses an external fuel and continuously converts the energy released from the oxidation of fuel by oxygen directly into electricity without combustion and consists of an anode, a cathode, and an electrolyte.

(ii) "Fuel cell stack" means an assembly of fuel cells.

(iii) "Fuel processor" means a device that converts a fuel, including, but not limited to, methanol, natural gas, or gasoline, into a hydrogen rich gas, without combustion for use in a fuel cell.

(u) "Hydroelectric energy system" means a system related to the process of generating or putting into usable form the energy produced solely from flowing or falling water. The system may consist of a turbine, generator, alternator, electronic devices, or other directly related component parts.

(v) "Microturbine energy system" means a system that generates electricity, composed of a compressor, combustor, turbine, and generator, fueled solely by a clean fuel with a capacity of not more than 250 kilowatts. A microturbine energy system may include an alternator and shall include a recuperator if the use of the recuperator increases the efficiency of the energy system.

(w) "Miniturbine energy system" means a system that generates electricity, composed of a compressor, combustor, turbine, and generator, fueled solely by a clean fuel with a capacity of not more than 2 megawatts. A miniturbine energy system may also include an alternator and a recuperator.

(x) "Person" means an individual, partnership, corporation, limited liability company, association, governmental entity, or other legal entity.

(y) "Photovoltaic energy system" means a solar energy device composed of 1 or more photovoltaic cells or photovoltaic modules and an inverter or other power conditioning unit. A photovoltaic system may also include batteries for power storage or an electricity storage device. As used in this subdivision:

(i) "Photovoltaic cell" means an integrated device consisting of layers of semiconductor materials and electrical contacts capable of converting incident light directly into electricity.

(ii) "Photovoltaic module" means an assembly of photovoltaic cells.

(z) "Regenerative hydraulic drive system" means a system that captures energy from nonparasitic vehicle sources or energy wasted by a vehicle's brakes or suspension to be released to directly assist vehicle propulsion or directly propel the vehicle.

(aa) "Renewable fuels" means 1 or more of the following:

(i) Biodiesel or biodiesel blends containing at least 20% biodiesel. As used in this subparagraph, "biodiesel" means a diesel fuel substitute consisting of methyl or ethyl esters produced from the transesterification of animal or vegetable fats with methanol or ethanol.

(ii) Biomass. As used in this subparagraph, "biomass" means wood and paper products industries, food production and processing, trees and grasses grown specifically to be used as energy crops, and gaseous fuels produced from solid biomass, animal waste, municipal wastes, or landfills.

(bb) "Small-scale" means 1 or more of the following:

(i) A single energy system with a generating capacity of not more than 2 megawatts or an integrated energy system with a generating capacity of not more than 10 megawatts.

(ii) A single energy system or an integrated energy system with any generating capacity that is 1 or more of the following:

(A) A fuel cell energy system.

(B) A photovoltaic energy system.

(C) A wind energy system.

(cc) "Solar thermal energy system" means an integrated unit consisting of a sunlight collection device, a system containing a heat transfer fluid to receive the collected sunlight, and heat exchangers to transfer the solar energy to a thermal storage tank to heat or cool spaces or fluids or to generate electricity.

(dd) "Stirling cycle energy system" means a closed-cycle, regenerative heat engine that is fueled solely by a clean fuel and uses an external combustion process, heat exchangers, pistons, a regenerator, and a confined working gas, such as hydrogen or helium, to convert heat into mechanical energy. A Stirling cycle energy system may also include a generator to generate electricity.

(ee) "Thermoelectric energy system" means a system that generates energy by converting thermal energy into electrical energy using direct heat from a clean fuel energy system or waste heat from any source. A thermoelectric energy system also includes an energy system that utilizes alkali metal thermal-to-electric conversion technology.

(ff) "Wind energy system" means an integrated unit consisting of a wind turbine composed of a rotor, an electrical generator, a control system, an inverter or other power conditioning unit, and a tower, which uses moving air to produce power.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002 ;-- Am. 2006, Act 632, Imd. Eff. Jan. 4, 2007



Section 207.823 Michigan next energy authority; creation; powers and duties; contract; records and accounts.

Sec. 3.

(1) There is created by this act a public body corporate and politic known as the Michigan next energy authority. The authority shall be located within the department.

(2) The authority shall exercise its prescribed statutory powers, duties, and functions independently of the director of the department. The budgeting, procurement, and related administrative functions of the authority shall be performed under the direction and supervision of the director of the department.

(3) The authority may contract with the department for the purpose of maintaining the rights and interests of the authority.

(4) The accounts of the authority may be subject to annual financial audits by the state auditor general. Records of the authority shall be maintained according to generally accepted accounting principles.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002



Section 207.824 Powers and duties of board.

Sec. 4.

(1) An authority created under this act is governed by a board consisting of the members of the authority under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(2) The board shall organize and adopt its own policies, procedures, schedule of regular meetings, and a regular meeting date, place, and time. The board shall conduct all business at public meetings held in compliance with the open meetings act, 1976 PA 267, MCL 15.261 to 15.275. Public notice of the time, date, and place of each meeting shall be given in the manner required by the open meetings act, 1976 PA 267, MCL 15.261 to 15.275.

(3) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public in compliance with the freedom of information act, 1976 PA 442, MCL 15.231 to 15.246.

(4) A board may act only by resolution. A majority of the members of the board then in office, or of any committee of the board, shall constitute a quorum for the transaction of business.

(5) The board may employ legal and technical experts, private consultants, accountants, and other agents or employees for rendering professional and technical assistance and advice as may be necessary. The authority shall determine the qualifications, duties, and compensation of those it employs.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002



Section 207.825 Powers and duties of authority.

Sec. 5.

(1) Except as otherwise provided in this act, the authority may do all things necessary to implement the purposes of this act, including, but not limited to, all of the following:

(a) Adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal and alter the seal at the pleasure of the board.

(c) Sue and be sued in its own name and plead and be impleaded.

(d) Solicit and accept gifts, grants, loans, and other assistance from any person or the federal, the state, or a local government or any agency of the federal, the state, or a local government or participate in any other way in any federal, state, or local government program.

(e) Research and publish studies, investigations, surveys, and findings on the development and use of alternative energy technology.

(f) Promote the research, development, and manufacturing of alternative energy technology.

(g) Do all other things necessary to promote and increase the research, development, and manufacturing of alternative energy technology and to otherwise achieve the objectives and purposes of the authority.

(2) The authority shall certify all of the following personal property and shall provide proof of certification to the assessor of the local tax collecting unit in which the following personal property is located:

(a) Alternative energy marine propulsion systems, alternative energy systems, and alternative energy vehicles that meet both of the following requirements:

(i) Were not previously subject to the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) Were not previously exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, except for personal property exempt under section 9c or 9i of the general property tax act, 1893 PA 206, MCL 211.9c and 211.9i.

(b) Tangible personal property of a business that is an alternative energy technology business that meets both of the following requirements:

(i) Was not previously subject to the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) Was not previously exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, except for personal property exempt under section 9c or 9i of the general property tax act, 1893 PA 206, MCL 211.9c and 211.9i.

(c) Tangible personal property of a business that is not an alternative energy technology business that is used solely for the purpose of researching, developing, or manufacturing an alternative energy technology that meets both of the following requirements:

(i) Was not previously subject to the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) Was not previously exempt from the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, except for personal property exempt under section 9c or 9i of the general property tax act, 1893 PA 206, MCL 211.9c and 211.9i.

(3) The authority shall certify and provide proof of certification of the following business entities:

(a) An alternative energy technology business. The authority shall provide proof of certification to the assessor of the local tax collecting unit in which the alternative energy technology business is located.

(b) A taxpayer as an eligible taxpayer for the purposes of claiming the credit under section 39e(2) of the former single business tax act, 1975 PA 228, or under section 429 of the Michigan business tax act, 2007 PA 36, MCL 208.1429.

(4) The authority shall certify and provide proof of certification of the qualified business activity of a taxpayer eligible under subsection (3)(b). As used in this subsection, "qualified business activity" means that term as defined in section 39e of the former single business tax act, 1975 PA 228, or in section 429 of the Michigan business tax act, 2007 PA 36, MCL 208.1429.

(5) The authority shall not operate an alternative energy technology business or otherwise engage in the manufacturing of any commercial products.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002 ;-- Am. 2007, Act 189, Imd. Eff. Dec. 21, 2007



Section 207.826 Tax exemption.

Sec. 6.

The authority created under this act shall be exempt from and shall not be required to pay taxes on property, both real and personal, belonging to the authority, which is used for a public purpose. Property of the authority is public property devoted to an essential public and governmental function and purpose.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002



Section 207.827 Construction of act.

Sec. 7.

This act shall be construed liberally to effectuate the legislative intent and its purposes. All powers granted shall be cumulative and not exclusive and shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers.

History: 2002, Act 593, Imd. Eff. Oct. 17, 2002






Act 210 of 2005 COMMERCIAL REHABILITATION ACT (207.841 - 207.856)

Section 207.841 Short title.

Sec. 1.

This act shall be known and may be cited as the "commercial rehabilitation act".

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.842 Definitions.

Sec. 2.

As used in this act:

(a) "Commercial property" means land improvements classified by law for general ad valorem tax purposes as real property including real property assessable as personal property pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, the primary purpose and use of which is the operation of a commercial business enterprise or multifamily residential use. Commercial property shall also include facilities related to a commercial business enterprise under the same ownership at that location, including, but not limited to, office, engineering, research and development, warehousing, parts distribution, retail sales, and other commercial activities. Commercial property also includes a building or group of contiguous buildings previously used for industrial purposes that will be converted to the operation of a commercial business enterprise. Commercial property does not include any of the following:

(i) Land.

(ii) Property of a public utility.

(b) "Commercial rehabilitation district" or "district" means an area not less than 3 acres in size of a qualified local governmental unit established as provided in section 3. However, if the commercial rehabilitation district is located in a downtown or business area or contains a qualified retail food establishment, as determined by the legislative body of the qualified local governmental unit, the district may be less than 3 acres in size.

(c) "Commercial rehabilitation exemption certificate" or "certificate" means the certificate issued under section 6.

(d) "Commercial rehabilitation tax" means the specific tax levied under this act.

(e) "Commission" means the state tax commission created by 1927 PA 360, MCL 209.101 to 209.107.

(f) "Department" means the department of treasury.

(g) "Multifamily residential use" means multifamily housing consisting of 5 or more units.

(h) "Qualified facility" means a qualified retail food establishment or a building or group of contiguous buildings of commercial property that is 15 years old or older or has been allocated for a new markets tax credit under section 45D of the internal revenue code, 26 USC 45D. Qualified facility also includes a building or a group of contiguous buildings, a portion of a building or group of contiguous buildings previously used for commercial or industrial purposes, obsolete industrial property, and vacant property which, within the immediately preceding 15 years, was commercial property as defined in subdivision (a). Qualified facility shall also include vacant property located in a city with a population of more than 500,000 according to the most recent federal decennial census and from which a previous structure has been demolished and on which commercial property is or will be newly constructed provided an application for a certificate has been filed with that city before July 1, 2010. A qualified facility also includes a hotel or motel that has additional meeting or convention space that is attached to a convention and trade center that is over 250,000 square feet in size and that is located in a county with a population of more than 1,100,000 and less than 1,600,000 as of the most recent decennial census. A qualified facility does not include property that is to be used as a professional sports stadium. A qualified facility does not include property that is to be used as a casino. As used in this subdivision, "casino" means a casino or a parking lot, hotel, motel, or retail store owned or operated by a casino, an affiliate, or an affiliated company, regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(i) "Qualified local governmental unit" means a city, village, or township.

(j) "Qualified retail food establishment" means property that meets all of the following:

(i) The property will be used primarily as a retail supermarket, grocery store, produce market, or delicatessen that offers unprocessed USDA-inspected meat and poultry products or meat products that carry the USDA organic seal, fresh fruits and vegetables, and dairy products for sale to the public.

(ii) The property meets 1 of the following:

(A) Is located in a qualified local governmental unit that is also located in a qualified local governmental unit as defined in section 2 of the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2782, and is located in an underserved area.

(B) Is located in a qualified local governmental unit that is designated as rural as defined by the United States census bureau and is located in an underserved area.

(iii) The property was used as residential, commercial, or industrial property as allowed and conducted under the applicable zoning ordinance for the immediately preceding 30 years.

(k) "Rehabilitation" means changes to a qualified facility that are required to restore or modify the property, together with all appurtenances, to an economically efficient condition. Rehabilitation includes major renovation and modification including, but not necessarily limited to, the improvement of floor loads, correction of deficient or excessive height, new or improved fixed building equipment, including heating, ventilation, and lighting, reducing multistory facilities to 1 or 2 stories, improved structural support including foundations, improved roof structure and cover, floor replacement, improved wall placement, improved exterior and interior appearance of buildings, and other physical changes required to restore or change the property to an economically efficient condition. Rehabilitation for a qualified retail food establishment also includes new construction. Rehabilitation also includes new construction of a qualified facility that is a hotel or motel that has additional meeting or convention space that is attached to a convention and trade center that is over 250,000 square feet in size that is located in a county with a population of more than 1,100,000 and less than 1,600,000 as of the most recent decennial census, if that new construction is an economic benefit to the local community as determined by the qualified local governmental unit. Rehabilitation also includes new construction on vacant property from which a previous structure has been demolished and if the new construction is an economic benefit to the local community as determined by the qualified local governmental unit. Rehabilitation shall not include improvements aggregating less than 10% of the true cash value of the property at commencement of the rehabilitation of the qualified facility.

(l) "Taxable value" means the value determined under section 27a of the general property tax act, 1893 PA 206, MCL 211.27a.

(m) "Underserved area" means an area determined by the Michigan department of agriculture that contains a low or moderate income census tract and a below average supermarket density, an area that has a supermarket customer base with more than 50% living in a low income census tract, or an area that has demonstrated significant access limitations due to travel distance.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005 ;-- Am. 2006, Act 554, Imd. Eff. Dec. 29, 2006 ;-- Am. 2008, Act 3, Imd. Eff. Feb. 7, 2008 ;-- Am. 2008, Act 118, Imd. Eff. Apr. 29, 2008 ;-- Am. 2008, Act 231, Imd. Eff. July 17, 2008 ;-- Am. 2008, Act 500, Imd. Eff. Jan. 13, 2009 ;-- Am. 2011, Act 81, Imd. Eff. July 12, 2011 ;-- Am. 2011, Act 82, Imd. Eff. July 12, 2011



Section 207.843 Commercial rehabilitation district; establishment by qualified rehabilitation district; adoption of resolution; notice and opportunity for hearing; findings and determination; rejection.

Sec. 3.

(1) A qualified local governmental unit, by resolution of its legislative body, may establish 1 or more qualified rehabilitation districts that may consist of 1 or more parcels or tracts of land or a portion of a parcel or tract of land, if at the time the resolution is adopted, the parcel or tract of land or portion of a parcel or tract of land within the district is a qualified facility.

(2) The legislative body of a qualified local governmental unit may establish a commercial rehabilitation district on its own initiative or upon a written request filed by the owner or owners of property comprising at least 50% of all taxable value of the property located within a proposed commercial rehabilitation district. The written request must be filed with the clerk of the qualified local governmental unit.

(3) Before adopting a resolution establishing a commercial rehabilitation district, the legislative body shall give written notice by certified mail to the county in which the proposed district is to be located and the owners of all real property within the proposed commercial rehabilitation district and shall afford an opportunity for a hearing on the establishment of the commercial rehabilitation district at which any of those owners and any other resident or taxpayer of the qualified local governmental unit may appear and be heard. The legislative body shall give public notice of the hearing not less than 10 days or more than 30 days before the date of the hearing.

(4) The legislative body of the qualified local governmental unit, in its resolution establishing a commercial rehabilitation district, shall set forth a finding and determination that the district meets the requirements set forth in subsection (1) and shall provide a copy of the resolution by certified mail to the county in which the district is located.

(5) Within 28 days after receiving a copy of the resolution establishing a commercial rehabilitation district, the county may reject the establishment of the district by 1 of the following methods:

(a) If the county has an elected county executive, by written notification to the qualified local governmental unit.

(b) If the county does not have an elected county executive, by a resolution of the county board of commissioners provided to the qualified local governmental unit.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.844 Commercial rehabilitation exemption certificate; filing application by owner of qualified facility; notice and hearing.

Sec. 4.

(1) If a commercial rehabilitation district is established under section 3, the owner of a qualified facility may file an application for a commercial rehabilitation exemption certificate with the clerk of the qualified local governmental unit that established the commercial rehabilitation district. The application shall be filed in the manner and form prescribed by the commission. The application shall contain or be accompanied by a general description of the qualified facility, a general description of the proposed use of the qualified facility, the general nature and extent of the rehabilitation to be undertaken, a descriptive list of the fixed building equipment that will be a part of the qualified facility, a time schedule for undertaking and completing the rehabilitation of the qualified facility, a statement of the economic advantages expected from the exemption, including the number of jobs to be retained or created as a result of rehabilitating the qualified facility, including expected construction employment, and information relating to the requirements in section 8.

(2) Upon receipt of an application for a commercial rehabilitation exemption certificate, the clerk of the qualified local governmental unit shall notify in writing the assessor of the local tax collecting unit in which the qualified facility is located, and the legislative body of each taxing unit that levies ad valorem property taxes in the qualified local governmental unit in which the qualified facility is located. Before acting upon the application, the legislative body of the qualified local governmental unit shall hold a public hearing on the application and give public notice to the applicant, the assessor, a representative of the affected taxing units, and the general public. The hearing on each application shall be held separately from the hearing on the establishment of the commercial rehabilitation district.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.845 Commercial rehabilitation exemption certificate; approval or disapproval of application.

Sec. 5.

The legislative body of the qualified local governmental unit, not more than 60 days after receipt of the application by the clerk, shall by resolution either approve or disapprove the application for a commercial rehabilitation exemption certificate in accordance with section 8 and the other provisions of this act. The clerk shall retain the original of the application and resolution. If approved, the clerk shall forward a copy of the application and resolution to the commission. If disapproved, the reasons shall be set forth in writing in the resolution, and the clerk shall send, by certified mail, a copy of the resolution to the applicant and to the assessor. A resolution is not effective unless approved by the commission as provided in section 6.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.846 Commercial rehabilitation exemption certificate; issuance; form; contents; effective date; maintenance of record and copies.

Sec. 6.

(1) Not more than 60 days after receipt of a copy of the application and resolution adopted under section 5, the commission shall approve or disapprove the resolution.

(2) Following approval of the application by the legislative body of the qualified local governmental unit and the commission, the commission shall issue to the applicant a commercial rehabilitation exemption certificate in the form the commission determines, which shall contain all of the following:

(a) A legal description of the real property on which the qualified facility is located.

(b) A statement that unless revoked as provided in this act the certificate shall remain in force for the period stated in the certificate.

(c) A statement of the taxable value of the qualified facility, separately stated for real and personal property, for the tax year immediately preceding the effective date of the certificate after deducting the taxable value of the land and personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14.

(d) A statement of the period of time authorized by the legislative body of the qualified local governmental unit within which the rehabilitation shall be completed.

(e) If the period of time authorized by the legislative body of the qualified local governmental unit pursuant to subdivision (b) is less than 10 years, the exemption certificate shall contain the factors, criteria, and objectives, as determined by the resolution of the qualified local governmental unit, necessary for extending the period of time, if any.

(3) The effective date of the certificate is the December 31 immediately following the date of issuance of the certificate.

(4) The commission shall file with the clerk of the qualified local governmental unit a copy of the commercial rehabilitation exemption certificate, and the commission shall maintain a record of all certificates filed. The commission shall also send, by certified mail, a copy of the commercial rehabilitation exemption certificate to the applicant and the assessor of the local tax collecting unit in which the qualified facility is located.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.847 Exemption of qualified facility from tax; duration of force and effect of certificate; commencement; date of issuance; extension.

Sec. 7.

(1) A qualified facility for which a commercial rehabilitation exemption certificate is in effect, but not the land on which the rehabilitated facility is located, or personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, for the period on and after the effective date of the certificate and continuing so long as the commercial rehabilitation exemption certificate is in force, is exempt from ad valorem property taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.157.

(2) Unless earlier revoked as provided in section 12, a commercial rehabilitation exemption certificate shall remain in force and effect for a period to be determined by the legislative body of the qualified local governmental unit. The certificate may be issued for a period of at least 1 year, but not to exceed 10 years. If the number of years determined is less than 10, the certificate may be subject to review by the legislative body of the qualified local governmental unit and the certificate may be extended. The total amount of time determined for the certificate including any extensions shall not exceed 10 years after the completion of the qualified facility. The certificate shall commence with its effective date and end on the December 31 immediately following the last day of the number of years determined. The date of issuance of a certificate of occupancy, if required by appropriate authority, shall be the date of completion of the qualified facility.

(3) If the number of years determined by the legislative body of the qualified local governmental unit for the period a certificate remains in force is less than 10 years, the review of the certificate for the purpose of determining an extension shall be based upon factors, criteria, and objectives that shall be placed in writing, determined and approved at the time the certificate is approved by resolution of the legislative body of the qualified local governmental unit and sent, by certified mail, to the applicant, the assessor of the local tax collecting unit in which the qualified facility is located, and the commission.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.848 Separate finding; contents; compliance; requirements; applicability.

Sec. 8.

(1) If the taxable value of the property proposed to be exempt pursuant to an application under consideration, considered together with the aggregate taxable value of property exempt under certificates previously granted and currently in force under this act or under 1974 PA 198, MCL 207.551 to 207.572, exceeds 5% of the taxable value of the qualified local governmental unit, the legislative body of the qualified local governmental unit shall make a separate finding and shall include a statement in its resolution approving the application that exceeding that amount shall not have the effect of substantially impeding the operation of the qualified local governmental unit or impairing the financial soundness of an affected taxing unit.

(2) The legislative body of the qualified local governmental unit shall not approve an application for a commercial rehabilitation exemption certificate unless the applicant complies with all of the following requirements:

(a) Except as otherwise provided in this subdivision or subsection (3), the commencement of the rehabilitation of the qualified facility does not occur earlier than 6 months before the applicant files the application for the commercial rehabilitation exemption certificate. However, through December 31, 2009, for a qualified facility that is a qualified retail food establishment, the commencement of the rehabilitation does not occur earlier than 42 months before the applicant files the application for the commercial rehabilitation exemption certificate.

(b) The application relates to a rehabilitation program that when completed constitutes a qualified facility within the meaning of this act and that shall be situated within a commercial rehabilitation district established in a qualified local governmental unit eligible under this act.

(c) Completion of the qualified facility is calculated to, and will at the time of issuance of the certificate have the reasonable likelihood to, increase commercial activity, create employment, retain employment, prevent a loss of employment, revitalize urban areas, or increase the number of residents in the community in which the qualified facility is situated.

(d) The applicant states, in writing, that the rehabilitation of the qualified facility, excluding qualified retail food establishments through December 31, 2009, would not be undertaken without the applicant's receipt of the exemption certificate.

(e) The applicant is not delinquent in the payment of any taxes related to the qualified facility.

(3) The provisions of subsection (2)(a) and (d) and the provision contained in section 4(1) that provides that the district must be established before an application is filed do not apply to the rehabilitation of a qualified facility located in a commercial rehabilitation district established by the legislative body of the qualified local governmental unit in 2011 for construction or rehabilitation that was commenced in August 2010 and for which an application for a commercial rehabilitation exemption certificate was filed in June 2010.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005 ;-- Am. 2008, Act 231, Imd. Eff. July 17, 2008 ;-- Am. 2008, Act 500, Imd. Eff. Jan. 13, 2009 ;-- Am. 2011, Act 82, Imd. Eff. July 12, 2011



Section 207.849 Determining value of each qualified facility.

Sec. 9.

The assessor of each qualified local governmental unit in which there is a qualified facility with respect to which 1 or more commercial rehabilitation exemption certificates have been issued and are in force shall determine annually as of December 31 the value and taxable value, both for real and personal property, of each qualified facility separately, having the benefit of a certificate and upon receipt of notice of the filing of an application for the issuance of a certificate, shall determine and furnish to the local legislative body the value and the taxable value of the property to which the application pertains and other information as may be necessary to permit the local legislative body to make the determinations required by section 8(2).

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.850 Commercial rehabilitation tax; determination of amount; payment; exemption; qualified retail food establishment; certificate issued before December 31, 2009.

Sec. 10.

(1) There is levied upon every owner of a qualified facility to which a commercial rehabilitation exemption certificate is issued a specific tax to be known as the commercial rehabilitation tax.

(2) Except as otherwise provided in subsection (8), the amount of the commercial rehabilitation tax, in each year, shall be determined by adding the results of both of the following calculations:

(a) Multiplying the total mills levied as ad valorem taxes for that year by all taxing units within which the qualified facility is located by the taxable value of the real and personal property of the qualified facility on the December 31 immediately preceding the effective date of the commercial rehabilitation exemption certificate after deducting the taxable value of the land and of personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, for the tax year immediately preceding the effective date of the commercial rehabilitation exemption certificate.

(b) Multiplying the mills levied for school operating purposes for that year under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, and the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, by the taxable value of the real and personal property of the qualified facility, after deducting all of the following:

(i) The taxable value of the land and of the personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14.

(ii) The taxable value used to calculate the tax under subdivision (a).

(3) The commercial rehabilitation tax is an annual tax, payable at the same times, in the same installments, and to the same officer or officers as taxes imposed under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, are payable. Except as otherwise provided in this section, the officer or officers shall disburse the commercial rehabilitation tax payments received by the officer or officers each year to and among this state, cities, school districts, counties, and authorities, at the same times and in the same proportions as required by law for the disbursement of taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(4) For intermediate school districts receiving state aid under sections 56, 62, and 81 of the state school aid act of 1979, 1979 PA 94, MCL 388.1656, 388.1662, and 388.1681, of the amount of commercial rehabilitation tax that would otherwise be disbursed to an intermediate school district, all or a portion, to be determined on the basis of the tax rates being utilized to compute the amount of state aid, shall be paid to the state treasury to the credit of the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(5) The amount of commercial rehabilitation tax described in subsections (2)(a) and (8)(a) that would otherwise be disbursed to a local school district for school operating purposes, and all of the amount described in subsections (2)(b) and (8)(b), shall be paid instead to the state treasury and credited to the state school aid fund established by section 11 of article IX of the state constitution of 1963.

(6) The officer or officers shall send a copy of the amount of disbursement made to each unit under this section to the commission on a form provided by the commission.

(7) A qualified facility located in a renaissance zone under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, is exempt from the commercial rehabilitation tax levied under this act to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, except for that portion of the commercial rehabilitation tax attributable to a special assessment or a tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff. The commercial rehabilitation tax calculated under this subsection shall be disbursed proportionately to the taxing unit or units that levied the special assessment or the tax described in section 7ff(2) of the general property tax act, 1893 PA 206, MCL 211.7ff.

(8) The amount of the commercial rehabilitation tax, in each year, for a qualified retail food establishment that was issued a certificate on or before December 31, 2009, shall be determined by adding the results of both of the following calculations:

(a) Multiplying the total mills levied as ad valorem taxes for that year by all taxing units within which the qualified facility is located by the taxable value of the real and personal property of the qualified facility on the December 31 immediately preceding the rehabilitation after deducting the taxable valuation of the land and of personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14, for the tax year immediately preceding the rehabilitation.

(b) Multiplying the mills levied for school operating purposes for that year under the revised school code, 1976 PA 451, MCL 380.1 to 380.1852, and the state education tax act, 1993 PA 331, MCL 211.901 to 211.906, by the taxable value of the real and personal property of the qualified retail food establishment, after deducting all of the following:

(i) The taxable value of the land and of the personal property other than personal property assessed pursuant to sections 8(d) and 14(6) of the general property tax act, 1893 PA 206, MCL 211.8 and 211.14.

(ii) The taxable value used to calculate the tax under subdivision (a).

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005 ;-- Am. 2008, Act 500, Imd. Eff. Jan. 13, 2009



Section 207.851 Lien.

Sec. 11.

The amount of the tax applicable to real property, until paid, is a lien upon the real property to which the certificate is applicable. Proceedings upon the lien as provided by law for the foreclosure in the circuit court of mortgage liens upon real property may commence only upon the filing by the appropriate collecting officer of a certificate of nonpayment of the commercial rehabilitation tax applicable to real property, together with an affidavit of proof of service of the certificate of nonpayment upon the owner of the qualified facility by certified mail, with the register of deeds of the county in which the qualified facility is situated.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.852 Commercial rehabilitation exemption certificate; revocation.

Sec. 12.

The legislative body of the qualified local governmental unit may, by resolution, revoke the commercial rehabilitation exemption certificate of a facility if it finds that the completion of rehabilitation of the qualified facility has not occurred within the time authorized by the legislative body in the exemption certificate or a duly authorized extension of that time, or that the holder of the commercial rehabilitation exemption certificate has not proceeded in good faith with the operation of the qualified facility in a manner consistent with the purposes of this act and in the absence of circumstances that are beyond the control of the holder of the exemption certificate.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.853 Transfer and assignment of certificate.

Sec. 13.

A commercial rehabilitation exemption certificate may be transferred and assigned by the holder of the certificate to a new owner of the qualified facility if the qualified local governmental unit approves the transfer after application by the new owner.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.854 Status report by local government.

Sec. 14.

Not later than October 15 each year, each qualified local governmental unit granting a commercial rehabilitation exemption shall report to the commission on the status of each exemption. The report must include the current value of the property to which the exemption pertains, the value on which the commercial rehabilitation tax is based, and a current estimate of the number of jobs retained or created by the exemption.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.855 Report to legislature.

Sec. 15.

(1) The department annually shall prepare and submit to the committees of the house of representatives and senate responsible for tax policy and economic development issues a report on the utilization of commercial rehabilitation districts, based on the information filed with the commission.

(2) After this act has been in effect for 3 years, the department shall prepare and submit to the committees of the house of representatives and senate responsible for tax policy and economic development issues an economic analysis of the costs and benefits of this act in the 3 qualified local governmental units in which it has been most heavily utilized.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005



Section 207.856 Exemption not granted after December 31, 2020.

Sec. 16.

A new exemption shall not be granted under this act after December 31, 2020, but an exemption then in effect shall continue until the expiration of the exemption certificate.

History: 2005, Act 210, Imd. Eff. Nov. 17, 2005 ;-- Am. 2015, Act 218, Imd. Eff. Dec. 15, 2015






Act 403 of 2000 MOTOR FUEL TAX ACT (207.1001 - 207.1170)

Section 207.1001 Short title.

Sec. 1.

This act shall be known and may be cited as the “motor fuel tax act”.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1002 Definitions; A to E.

***** 207.1002 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1002.amended *****

Sec. 2.

As used in this act:

(a) “Alcohol” means fuel grade ethanol or a mixture of fuel grade ethanol and another product.

(b) “Blendstock” means and includes any petroleum product component of motor fuel, such as naphtha, reformate, or toluene; or any oxygenate that can be blended for use in a motor fuel.

(c) “Blended motor fuel” means a mixture of motor fuel and another liquid, other than a de minimis amount of a product including, but not limited to, carburetor detergent or oxidation inhibitor, that can be used as motor fuel in a motor vehicle.

(d) “Blender” means and includes any person who produces blended motor fuel outside of the bulk transfer/terminal system.

(e) “Blends” or “blending” means the mixing of 1 or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a marine vessel. Blending does not include mixing that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil in the production of lubricating oils and greases.

(f) “Bulk end user” means a person who receives into the person's own storage facilities by transport truck or tank wagon motor fuel for the person's own consumption.

(g) “Bulk plant” means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be withdrawn by a tank wagon, a transport truck, or a marine vessel.

(h) “Bulk transfer” means a transfer of motor fuel from 1 location to another by pipeline tender or marine delivery within the bulk transfer/terminal system, including, but not limited to, all of the following transfers:

(i) A marine vessel movement of motor fuel from a refinery or terminal to a terminal.

(ii) Pipeline movements of motor fuel from a refinery or terminal to a terminal.

(iii) Book transfers of motor fuel within a terminal between licensed suppliers before completion of removal across the terminal rack.

(iv) Two-party exchanges between licensed suppliers.

(i) “Bulk transfer/terminal system” means the motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals. Motor fuel in a refinery, pipeline, terminal, or a marine vessel transporting motor fuel to a refinery or terminal is in the bulk transfer/terminal system. Motor fuel in a fuel storage facility including, but not limited to, a bulk plant that is not part of a refinery or terminal, in the fuel supply tank of any engine or motor vehicle, in a marine vessel transporting motor fuel to a fuel storage facility that is not in the bulk transfer/terminal system, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(j) “Carrier” means an operator of a pipeline or marine vessel engaged in the business of transporting motor fuel above the terminal rack.

(k) “Commercial motor vehicle” means a motor vehicle licensed under the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234.

(l) “Dead storage” is the amount of motor fuel that cannot be pumped out of a motor fuel storage tank because the motor fuel is below the mouth of the tank's draw pipe. The amount of motor fuel in dead storage is 200 gallons for a tank with a capacity of less than 10,000 gallons and 400 gallons for a tank with a capacity of 10,000 gallons or more.

(m) “Denaturants” means and includes gasoline, natural gasoline, gasoline components, or toxic or noxious materials added to fuel grade ethanol to make it unsuitable for beverage use but not unsuitable for automotive use.

(n) “Department” means the bureau of revenue within the department of treasury or its designee.

(o) “Destination state” means the state, Canadian province or territory, or foreign country to which motor fuel is directed for export.

(p) “Diesel fuel” means any liquid other than gasoline that is capable of use as a fuel or a component of a fuel in a motor vehicle that is propelled by a diesel-powered engine or in a diesel-powered train. Diesel fuel includes number 1 and number 2 fuel oils, kerosene, dyed diesel fuel, and mineral spirits. Diesel fuel also includes any blendstock or additive that is sold for blending with diesel fuel, any liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a diesel-powered engine, airplane, or marine vessel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for diesel fuel. Diesel fuel does not include an excluded liquid.

(q) “Dyed diesel fuel” means diesel fuel that is dyed in accordance with internal revenue service rules or pursuant to any other internal revenue service requirements, including any invisible marker requirements.

(r) “Eligible purchaser” means a person who has been authorized by the department under section 75 to make the election under section 74.

(s) “Excluded liquid” means that term as defined in 26 C.F.R. 48.4081-1.

(t) “Export” means to obtain motor fuel in this state for sale or other distribution outside of this state. Motor fuel delivered outside of this state by or for the seller constitutes an export by the seller and motor fuel delivered outside of this state by or for the purchaser constitutes an export by the purchaser.

(u) “Exporter” means a person who exports motor fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1002.amended Definitions; A to E.

***** 207.1002.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 2.

As used in this act:

(a) "Alcohol" means fuel grade ethanol or a mixture of fuel grade ethanol and another product.

(b) "Blendstock" means and includes any petroleum product component of motor fuel, such as naphtha, reformate, or toluene; or any oxygenate that can be blended for use in a motor fuel.

(c) "Blended motor fuel" means a mixture of motor fuel and another liquid, other than a de minimis amount of a product including, but not limited to, carburetor detergent or oxidation inhibitor, that can be used as motor fuel in a motor vehicle.

(d) "Blender" means and includes any person who produces blended motor fuel outside of the bulk transfer/terminal system.

(e) "Blends" or "blending" means the mixing of 1 or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, an airplane, or a marine vessel. Blending does not include mixing that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil in the production of lubricating oils and greases.

(f) "Bulk end user" means a person who receives into the person's own storage facilities by transport truck or tank wagon motor fuel for the person's own consumption.

(g) "Bulk plant" means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be withdrawn by a tank wagon, a transport truck, or a marine vessel.

(h) "Bulk transfer" means a transfer of motor fuel from 1 location to another by pipeline tender or marine delivery within the bulk transfer/terminal system, including, but not limited to, all of the following transfers:

(i) A marine vessel movement of motor fuel from a refinery or terminal to a terminal.

(ii) Pipeline movements of motor fuel from a refinery or terminal to a terminal.

(iii) Book transfers of motor fuel within a terminal between licensed suppliers before completion of removal across the terminal rack.

(iv) Two-party exchanges between licensed suppliers.

(i) "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals. Motor fuel in a refinery, pipeline, terminal, or a marine vessel transporting motor fuel to a refinery or terminal is in the bulk transfer/terminal system. Motor fuel in a fuel storage facility including, but not limited to, a bulk plant that is not part of a refinery or terminal, in the fuel supply tank of any engine or motor vehicle, in a marine vessel transporting motor fuel to a fuel storage facility that is not in the bulk transfer/terminal system, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(j) "Carrier" means an operator of a pipeline or marine vessel engaged in the business of transporting motor fuel above the terminal rack.

(k) "Commercial motor vehicle" means a motor vehicle licensed as a qualified commercial motor vehicle under the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234, or a motor vehicle licensed under an international fuel tax agreement under section 2a of the motor carrier fuel tax act, 1980 PA 119, MCL 207.212a.

(l) "Consumer price index" means United States consumer price index for all urban consumers as defined and reported by the United States Department of Labor, Bureau of Labor Statistics.

(m) "Dead storage" is the amount of motor fuel that cannot be pumped out of a motor fuel storage tank because the motor fuel is below the mouth of the tank's draw pipe. The amount of motor fuel in dead storage is 200 gallons for a tank with a capacity of less than 10,000 gallons and 400 gallons for a tank with a capacity of 10,000 gallons or more.

(n) "Denaturants" means gasoline, natural gasoline, gasoline components, or toxic or noxious materials added to fuel grade ethanol to make it unsuitable for beverage use but not unsuitable for automotive use.

(o) "Department" means the department of treasury or its designee.

(p) "Destination state" means a state, Canadian province or territory, or foreign country to which motor fuel is directed for export.

(q) "Diesel fuel" means any liquid other than gasoline that is capable of use as a fuel or a component of a fuel in a motor vehicle that is propelled by a diesel-powered engine or in a diesel-powered train. Diesel fuel includes number 1 and number 2 fuel oils, kerosene, dyed diesel fuel, and mineral spirits. Diesel fuel also includes any blendstock or additive that is sold for blending with diesel fuel, any liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a diesel-powered engine, airplane, or marine vessel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for diesel fuel. Diesel fuel does not include an excluded liquid.

(r) "Dyed diesel fuel" means diesel fuel that is dyed in accordance with internal revenue service rules or pursuant to any other internal revenue service requirements, including any invisible marker requirements.

(s) "Eligible purchaser" means a person who has been authorized by the department under section 75 to make an election under section 74.

(t) "Excluded liquid" means that term as defined in 26 CFR 48.4081-1.

(u) "Export" means to obtain motor fuel in this state for sale or other distribution outside of this state. Motor fuel delivered outside of this state by or for the seller constitutes an export by the seller and motor fuel delivered outside of this state by or for the purchaser constitutes an export by the purchaser.

(v) "Exporter" means a person who exports motor fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1003 Definitions; F to I.

***** 207.1003 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1003.amended *****

Sec. 3.

As used in this act:

(a) "Fuel feedstock user" means a person who receives motor fuel for the person's own use in the manufacture or production of any substance other than motor fuel.

(b) "Fuel grade ethanol" means the American society for testing and materials standard in effect on the effective date of this act as the D-4806 specification for denatured fuel grade ethanol for blending with gasoline.

(c) "Fuel transportation vehicle" means a vehicle designed or used to transport motor fuel on the public roads or highways. Fuel transportation vehicle includes, but is not limited to, a transport truck and a tank wagon. Fuel transportation vehicle does not include a vehicle transporting a nurse tank or limited volume auxiliary-mounted supply tank used for fueling an implement of husbandry.

(d) "Gallon" means a unit of liquid measure as customarily used in the United States containing 231 cubic inches, or 4 quarts, or its metric equivalent expressed in liters. Where the term gallon appears in this act, the term liters is interchangeable so long as the equivalence of a gallon and 3.785 liters is preserved. A quantity required to be furnished under this act may be specified in liters when authorized by the department.

(e) "Gasohol" means a blended motor fuel composed of gasoline and fuel grade ethanol.

(f) "Gasoline" means and includes gasoline, alcohol, gasohol, casing head or natural gasoline, benzol, benzine, naphtha, and any blendstock additive, or other product including methanol that is sold for blending with gasoline or for use on the road other than products typically sold in containers of less than 5 gallons. Gasoline also includes a liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel, including a product obtained by blending together any 1 or more products of petroleum, with or without another product, and regardless of the original character of the petroleum products blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel. The blending of all of the above named products, regardless of their name or characteristics, shall conclusively be presumed to have been done to produce motor fuel, unless the product obtained by the blending is entirely incapable of use as motor fuel. Gasoline also includes transmix. Gasoline does not include diesel fuel or leaded racing fuel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for gasoline.

(g) "Gross gallons" means the total measured product, exclusive of any temperature or pressure adjustments, considerations, or deductions, in gallons.

(h) "Heating oil" means a motor fuel including dyed diesel fuel that is burned in a boiler, furnace, or stove for heating, agricultural, or industrial processing purposes.

(i) "Implement of husbandry" means and includes a farm tractor, a vehicle designed to be drawn or pulled by a farm tractor or animal, a vehicle that directly harvests farm products, and a vehicle that directly applies fertilizer, spray, or seeds to a farm field. Implement of husbandry does not include a motor vehicle licensed for use on the public roads or highways of this state.

(j) "Import" means to bring motor fuel into this state by motor vehicle, marine vessel, pipeline, or any other means. However, import does not include bringing motor fuel into this state in the fuel supply tank of a motor vehicle if the motor fuel is used to power that motor vehicle. Motor fuel delivered into this state from outside of this state by or for the seller constitutes an import by the seller, and motor fuel delivered into this state from out of this state by or for the purchaser constitutes an import by the purchaser.

(k) "Importer" means a person who imports motor fuel into this state.

(l) "Import verification number" means the number assigned by the department to an individual delivery of motor fuel by a transport truck, tank wagon, marine vessel, or rail car in response to a request for a number from an importer or transporter carrying motor fuel into this state for the account of an importer.

(m) "In this state" means the area within the borders of this state, including all territories within the borders owned by, held in trust by, or added to the United States of America.

(n) "Invoiced gallons" means the number of gallons actually billed on an invoice.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 277, Eff. Jan. 1, 2004



Section 207.1003.amended Definitions; F to I.

***** 207.1003.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 3.

As used in this act:

(a) "Fuel feedstock user" means a person who receives motor fuel for the person's own use in the manufacture or production of any substance other than motor fuel.

(b) "Fuel grade ethanol" means the American Society for Testing and Materials standard in effect on April 1, 2001 as the D-4806 specification for denatured fuel grade ethanol for blending with gasoline.

(c) "Fuel transportation vehicle" means a vehicle designed or used to transport motor fuel on the public roads or highways. Fuel transportation vehicle includes, but is not limited to, a transport truck and a tank wagon. Fuel transportation vehicle does not include a vehicle transporting a nurse tank or limited volume auxiliary-mounted supply tank used for fueling an implement of husbandry.

(d) "Gallon" means a unit of liquid measure as customarily used in the United States containing 231 cubic inches, or 4 quarts, or its metric equivalent expressed in liters. Where the term gallon appears in this act, the term liters is interchangeable so long as the equivalence of a gallon and 3.785 liters is preserved. A quantity required to be furnished under this act may be specified in liters when authorized by the department.

(e) "Gasohol" means a blended motor fuel composed of gasoline and fuel grade ethanol.

(f) "Gasoline" means gasoline, alcohol, gasohol, casing head or natural gasoline, benzol, benzine, naphtha, and any blendstock additive, or other product including methanol that is sold for blending with gasoline or for use on the road other than products typically sold in containers of less than 5 gallons. Gasoline also includes a liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel, including a product obtained by blending together any 1 or more products of petroleum, with or without another product, and regardless of the original character of the petroleum products blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle, airplane, or marine vessel. The blending of all of the above named products, regardless of their name or characteristics, shall conclusively be presumed to have been done to produce motor fuel, unless the product obtained by the blending is entirely incapable of use as motor fuel. Gasoline also includes transmix. Gasoline does not include diesel fuel or leaded racing fuel. An additive or blendstock is presumed to be sold for blending unless a certification is obtained for federal purposes that the substance is for a use other than blending for gasoline.

(g) "Gross gallons" means the total measured product, exclusive of any temperature or pressure adjustments, considerations, or deductions, in gallons.

(h) "Implement of husbandry" means a farm tractor, a vehicle designed to be drawn or pulled by a farm tractor or animal, a vehicle that directly harvests farm products, or a vehicle that directly applies fertilizer, spray, or seeds to a farm field. Implement of husbandry does not include a motor vehicle licensed for use on the public roads or highways of this state.

(i) "Import" means to bring motor fuel into this state by motor vehicle, marine vessel, pipeline, or any other means. Import does not include bringing motor fuel into this state in the fuel supply tank of a motor vehicle if the motor fuel is used to power that motor vehicle. Motor fuel delivered into this state from outside of this state by or for the seller constitutes an import by the seller, and motor fuel delivered into this state from outside of this state by or for the purchaser constitutes an import by the purchaser.

(j) "Importer" means a person who imports motor fuel into this state.

(k) "Import verification number" means the number assigned by the department to an individual delivery of motor fuel by a transport truck, tank wagon, marine vessel, or rail car in response to a request for a number from an importer or transporter carrying motor fuel into this state for the account of an importer.

(l) "Inflation rate" means the annual percentage change in the consumer price index, as determined by the department, comparing the 2 most recent October 1 through September 30 periods that are immediately preceding the effective date of the rate prescribed under section 8(1)(c), converted to decimals. If the annual percentage change is negative, then the inflation rate is zero.

(m) "In this state" means the area within the borders of this state, including all territories within the borders owned by, held in trust by, or added to the United States of America.

(n) "Invoiced gallons" means the number of gallons actually billed on an invoice.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 277, Eff. Jan. 1, 2004 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1004 Definitions; K to P.

Sec. 4.

As used in this act:

(a) "Kerosene" means all grades of kerosene, including, but not limited to, the 2 grades of kerosene, No. 1-K and No. 2-K, commonly known as K-1 kerosene and K-2 kerosene respectively, described in American society for testing and materials specifications D-3699, in effect on January 1, 1999, and kerosene-type jet fuel described in American society for testing and materials specification D-1655 and military specifications MIL-T-5624r and MIL-T-83133d (grades jp-5 and jp-8), and any successor internal revenue service rules or regulations, as the specification for kerosene and kerosene-type jet fuel. Kerosene does not include an excluded liquid.

(b) "Leaded racing fuel" is a fuel other than diesel fuel that is leaded and at least 100 octane and is used in vehicles on a racetrack.

(c) "Liquid" means any substance that is liquid in excess of 60 degrees Fahrenheit and a pressure of 14.7 pounds per square inch absolute.

(d) "Motor fuel" means gasoline, diesel fuel, kerosene, a mixture of gasoline, diesel fuel, or kerosene, or a mixture of gasoline, diesel fuel, or kerosene and any other substance. Motor fuel does not include leaded racing fuel.

(e) "Motor vehicle" means a vehicle that is propelled by an internal combustion engine or motor and is designed to permit the vehicle's mobile use on the public roads or highways of this state. Motor vehicle does not include any of the following:

(i) An implement of husbandry.

(ii) A train or other vehicle operated exclusively on rails.

(iii) Machinery designed principally for off-road use and not licensed for on-road use.

(iv) A stationary engine.

(f) "Net gallons" means the remaining product, after all considerations and deductions have been made, measured in gallons, corrected to a temperature of 60 degrees Fahrenheit, 13 degrees Celsius, and a pressure of 14.7 pounds per square inch, the ultimate end amount.

(g) "Oxygenate" means an oxygen-containing, ashless, organic compound, such as an alcohol or ether, which may be used as a fuel or fuel supplement.

(h) "Permissive supplier" means a person who may not be subject to the taxing jurisdiction of this state but who does meet both of the following requirements:

(i) Is a position holder in a federally registered terminal located outside of this state, or a person who acquires from a position holder motor fuel in an out-of-state terminal in a transaction that otherwise qualifies as a 2-party exchange under this act.

(ii) Is registered under section 4101 of the internal revenue code for transactions in motor fuel in the bulk transfer/terminal system.

(i) "Person" means and includes an individual, cooperative, partnership, firm, association, limited liability company, limited liability partnership, joint stock company, syndicate, and corporation, both private and municipal, and any receiver, trustee, conservator, or any other officer having jurisdiction and control of property by law or by appointment of a court other than units of government.

(j) "Position holder" means a person who has a contract with a terminal operator for the use of storage facilities and other terminal services for motor fuel at the terminal, as reflected in the records of the terminal operator. Position holder includes a terminal operator who owns motor fuel in the terminal.

(k) "Public roads or highways" means a road, street, or place maintained by this state or a political subdivision of this state and generally open to use by the public as a matter of right for the purpose of vehicular travel, notwithstanding that they may be temporarily closed or travel is restricted for the purpose of construction, maintenance, repair, or reconstruction.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 277, Eff. Jan. 1, 2004



Section 207.1005 Definitions; R to S.

Sec. 5.

(1) As used in this act:

(a) “Rack” means a mechanism for delivering motor fuel from a refinery, a terminal, or a marine vessel into a railroad tank car, a transport truck, a tank wagon, the fuel supply tank of a marine vessel, or other means of transfer outside of the bulk transfer/terminal system.

(b) “Refiner” means a person who owns, operates, or otherwise controls a refinery within the United States.

(c) “Refinery” means a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel may be removed by pipeline, by marine vessel, or at a rack.

(d) “Removal” or “removed” means a physical transfer other than by evaporation, loss, or destruction of motor fuel from a terminal, manufacturing plant, customs custody, pipeline, marine vessel, or refinery that stores motor fuel.

(e) “Retail diesel dealer” means a person who sells or distributes diesel fuel to an end user in this state.

(f) “Retail marine diesel dealer” means a person who sells or distributes diesel fuel to an end user in this state for use in boats or other marine vessels.

(g) “Source state” means the state, Canadian province or territory, or foreign country from which motor fuel is imported.

(h) “Stationary engine” means a temporary or permanently affixed engine designed and used to supply power primarily for agricultural or construction work. Stationary engine includes, but is not limited to, an engine powering irrigation equipment, generators, or earth-moving equipment.

(i) “Supplier”, in addition to subsection (2), means a person who meets all of the following requirements:

(i) Is subject to the general taxing jurisdiction of this state.

(ii) Is registered under section 4101 of the internal revenue code for transactions in motor fuel in the bulk transfer/terminal distribution system.

(iii) Is any 1 of the following:

(A) The position holder in a terminal or refinery in this state.

(B) A person who imports fuel grade ethanol into this state.

(C) A person who acquires motor fuel from a terminal or refinery in this state from a position holder pursuant to a 2-party exchange.

(D) The position holder in a terminal or refinery outside this state with respect to motor fuel which that person imports into this state on its account.

(2) Supplier also means a person who either produces alcohol or alcohol derivative substances in this state or produces alcohol or alcohol derivative substances for import into a terminal in this state, or who acquires immediately upon import by transport truck, tank wagon, rail car, or marine vessel into a terminal or refinery or other storage facility that is not part of a terminal or refinery, alcohol or alcohol derivative substances. A terminal operator is not considered a supplier merely because the terminal operator handles motor fuel consigned to it within a terminal. Supplier includes a permissive supplier unless otherwise specifically provided in this act.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1006 Definitions; T to W.

Sec. 6.

As used in this act:

(a) “Tank wagon” means a straight truck having 1 or more compartments other than the fuel supply tank designed or used to carry motor fuel.

(b) “Tank wagon operator-importer” means a person who operates a tank wagon and imports motor fuel into this state from another state.

(c) “Tax” means a tax, interest, or penalty levied under this act.

(d) “Terminal” means a motor fuel storage and distribution facility that meets all of the following requirements:

(i) Is registered as a qualified terminal by the internal revenue service.

(ii) Is supplied by pipeline or marine vessel.

(iii) Has a rack from which motor fuel may be removed.

(e) “Terminal operator” means a person who owns, operates, or otherwise controls a terminal.

(f) “Transmix” means the mixed product that results from the buffer or interface of 2 different products in a pipeline shipment, or a mixture of 2 different products within a refinery or terminal that results in an off-grade mixture.

(g) “Transport truck” means a semitrailer combination rig designed or used for the purpose of transporting motor fuel over the public roads or highways.

(h) “Transporter” means an operator of a railroad or rail car, tank wagon, transport truck, or other fuel transportation vehicle engaged in the business of transporting motor fuel below the terminal rack.

(i) “Two-party exchange” means a transaction in which motor fuel is transferred from 1 licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier where all of the following occur:

(i) The transaction includes a transfer from the person who holds the original inventory position for motor fuel in the terminal as reflected in the records of the terminal operator.

(ii) The exchange transaction is completed before removal across the rack from the terminal by the receiving licensed supplier or licensed permissive supplier.

(iii) The terminal operator in its books and records treats the receiving exchange party as the supplier that removes the product across a terminal rack for purposes of reporting the transaction to the department.

(j) “Ultimate vendor” means the person who sells motor fuel to the end user of the fuel.

(k) “Wholesaler” means a person who acquires motor fuel from a supplier or from another wholesaler for subsequent sale and distribution at wholesale by a fuel transportation vehicle, rail car, or other motor vehicle.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1008 Tax on motor fuel; rates; collection or payment; exception; manner and time; imposition of rate on net gallons; legislative intent; bills of lading and invoices; identification of blended product and correct fuel product code; terminal operator license; requirements; refund request; annual appropriation; "biodiesel" and "ethanol" defined.

***** 207.1008 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1008.amended *****

Sec. 8.

(1) Subject to the exemptions provided for in this act, tax is imposed on motor fuel imported into or sold, delivered, or used in this state at the following rates:

(a) Except as otherwise provided in subdivision (c), 19 cents per gallon on gasoline.

(b) Except as otherwise provided in subdivision (d), 15 cents per gallon on diesel fuel.

(c) Subject to subsections (10) and (11), 12 cents per gallon on gasoline that is at least 70% ethanol. Under this subdivision, blenders of ethanol and gasoline outside of the bulk transfer terminal system shall obtain a blender's license and are subject to the blender reporting requirements under this act. A licensed supplier who blends ethanol and gasoline shall also obtain a blender's license.

(d) Subject to subsections (10) and (11), 12 cents per gallon on diesel fuel that contains at least 5% biodiesel. Under this subdivision, blenders of biodiesel and diesel fuel outside of the bulk transfer terminal system are required to obtain a blender's license and are subject to the blender reporting requirements under this act. A licensed supplier who blends biodiesel and diesel fuel shall also obtain a blender's license.

(2) Tax shall not be imposed under this section on motor fuel that is in the bulk transfer/terminal system.

(3) The collection, payment, and remittance of the tax imposed by this section shall be accomplished in the manner and at the time provided for in this act.

(4) Tax is also imposed at the rate described in subsection (1) on net gallons of motor fuel, including transmix, lost or unaccounted for, at each terminal in this state. The tax shall be measured annually and shall apply to the net gallons of motor fuel lost or unaccounted for that are in excess of 1/2 of 1% of all net gallons of fuel removed from the terminal across the rack or in bulk.

(5) It is the intent of this act:

(a) To require persons who operate a motor vehicle on the public roads or highways of this state to pay for the privilege of using those roads or highways.

(b) To impose on suppliers a requirement to collect and remit the tax imposed by this act at the time of removal of motor fuel unless otherwise specifically provided in this act.

(c) To allow persons who pay the tax imposed by this act and who use the fuel for a nontaxable purpose to seek a refund or claim a deduction as provided in this act.

(d) That the tax imposed by this act be collected and paid at those times, in the manner, and by those persons specified in this act.

(6) Bills of lading and invoices shall identify the blended product and the correct fuel product code. The motor fuel tax rate for each product shall be listed separately on each invoice. Licensees shall report the correct fuel product code for the blended product as required by the department. When fuel is blended below the terminal rack, new bills of lading and invoices shall be generated and submitted to the department upon request. All bills of lading and invoices shall meet the requirements provided under this act.

(7) Notwithstanding any other provision of this act, all facilities in this state that produce motor fuel and distribute the fuel from a rack for purposes of this act are a terminal and shall obtain a terminal operator license and shall comply with all terminal operator reporting requirements under this act. All position holders in these facilities shall be licensed as a supplier and shall comply with all supplier requirements under this act.

(8) If the tax on gasoline that contains at least 70% ethanol or diesel fuel that contains at least 5% biodiesel held in storage outside of the bulk transfer/terminal system on the effective date of the amendatory act that added this subsection has previously been paid at the rates imposed by subsection (1)(a) and (b), the person who paid the tax may claim a refund for the difference between the rates imposed by subsection (1)(a) and (b) and the rates imposed by subsection (1)(c) and (d). All of the following shall apply to a refund claimed under this subsection:

(a) The refund shall be claimed on a form prescribed by the department.

(b) The refund shall apply only to:

(i) Previously taxed gasoline containing at least 70% ethanol or diesel fuel containing at least 5% biodiesel in excess of 3,000 gallons held in storage by an end user.

(ii) Previously taxed gasoline containing at least 70% ethanol or diesel fuel containing at least 5% biodiesel held for sale that is in excess of dead storage.

(9) A refund request shall be filed within 60 days after the last day of the month in which the amendatory act that added this subsection took effect. A taxpayer shall provide documentation that the department requires in order to verify the request for refund. A person who may claim a refund under subsection (8) shall do all of the following to claim the refund:

(a) Not later than 12 a.m. on the effective date of the amendatory act that added this subsection, take an inventory of gasoline containing at least 70% ethanol or undyed diesel fuel containing at least 5% biodiesel.

(b) Deduct 3,000 gallons if the person claiming the refund is an end user.

(c) Deduct the number of gallons in dead storage if the gasoline containing at least 70% ethanol or the undyed diesel fuel containing at least 5% biodiesel is held for subsequent sale.

(10) Beginning on the effective date of the amendatory act that added this subsection, the state treasurer shall annually determine, for the 12-month period ending May 1 and for any additional times that the treasurer may determine, the difference between the amount of motor fuel tax collected and the amount of motor fuel tax that would have been collected but for the differential rates on gasoline pursuant to subsection (1)(c) and biodiesel pursuant to subsection (1)(d). Subsection (1)(c) and (d) is no longer effective the earlier of 10 years after the effective date of the amendatory act that added this subsection or the first day of the first month that is not less than 90 days after the state treasurer certifies that the total cumulative rate differential from the effective date of this amendatory act is greater than $2,500,000.00.

(11) The legislature shall annually appropriate to the Michigan transportation fund created in 1951 PA 51, MCL 247.651 to 247.675, the amount determined as the rate differential certified by the state treasurer for the 12-month period ending on May 1 of the calendar year in which the fiscal year begins. Subsection (1)(c) and (d) shall not be effective beginning January of any fiscal year for which the appropriation required under this subsection has not been made by the first day of the fiscal year.

(12) As used in this section:

(a) "Biodiesel" means a fuel composed of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats and, in accordance with standards specified by the American society for testing and materials, designated B100 and meeting the requirements of D-6751, as approved by the department of agriculture.

(b) "Ethanol" means denatured fuel ethanol that is suitable for use in a spark-ignition engine when mixed with gasoline so long as the mixture meets the American society for testing and materials D-5798 specifications.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 268, Eff. Sept. 1, 2006



Section 207.1008.amended Tax on motor fuel; rates; collection or payment; exception; manner and time; imposition of rate on net gallons; legislative intent; bills of lading and invoices; identification of blended product and correct fuel product code; terminal operator license; requirements; notice; presumption.

***** 207.1008.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 8.

(1) Except as otherwise provided in this act and subject to the exemptions provided for in this act, tax is imposed on motor fuel imported into or sold, delivered, or used in this state at the following rates:

(a) Except as otherwise provided in subdivision (c), as follows:

(i) Through December 31, 2016, 19 cents per gallon on gasoline.

(ii) Beginning January 1, 2017, 26.3 cents per gallon on gasoline.

(b) Except as otherwise provided in subdivision (c), as follows:

(i) Through December 31, 2016, 15 cents per gallon on diesel fuel.

(ii) Beginning January 1, 2017, 26.3 cents per gallon on diesel fuel.

(c) Beginning with the rate effective on January 1, 2022 and January 1 of each year thereafter, the department shall determine a cents-per-gallon rate on motor fuel that shall be derived by multiplying the cents-per-gallon rate in effect during the immediately preceding calendar year by 1 plus the lesser of 0.05 or the inflation rate and rounding up the product to the nearest 1/10 of a cent.

(2) Tax shall not be imposed under this section on motor fuel that is in the bulk transfer/terminal system.

(3) The collection, payment, and remittance of the tax imposed by this section shall be accomplished in the manner and at the time provided for in this act.

(4) Tax is also imposed at the rate described in subsection (1) on net gallons of motor fuel, including transmix, lost or unaccounted for, at each terminal in this state. The tax shall be measured annually and shall apply to the net gallons of motor fuel lost or unaccounted for that are in excess of 1/2 of 1% of all net gallons of fuel removed from the terminal across the rack or in bulk.

(5) It is the intent of this act:

(a) To require persons who operate a motor vehicle on the public roads or highways of this state to pay for the privilege of using those roads or highways.

(b) To impose on suppliers a requirement to collect and remit the tax imposed by this act at the time of removal of motor fuel unless otherwise specifically provided in this act.

(c) To allow persons who pay the tax imposed by this act and who use the fuel for a nontaxable purpose to seek a refund or claim a deduction as provided in this act.

(d) That the tax imposed by this act be collected and paid at those times, in the manner, and by those persons specified in this act.

(6) Bills of lading and invoices shall identify the blended product and the correct fuel product code. The motor fuel tax rate for each product shall be listed separately on each invoice. Licensees shall report the correct fuel product code for the blended product as required by the department. When fuel is blended below the terminal rack, new bills of lading and invoices shall be generated and submitted to the department upon request. All bills of lading and invoices shall meet the requirements provided under this act.

(7) Notwithstanding any other provision of this act, a facility in this state that produces motor fuel and distributes the fuel from a rack for purposes of this act is a terminal, shall obtain a terminal operator license, and shall comply with all terminal operator reporting requirements under this act. A position holder in a facility shall be licensed as a supplier and shall comply with all supplier requirements under this act.

(8) Beginning with the rate in effect on January 1, 2022 and January 1 of each year thereafter, the department shall publish notice of the tax rate under this section not later than 30 days before the effective date of the rate.

(9) A determination by the department of the consumer price index, the inflation rate, or the tax rate under this section is presumed correct and shall not be set aside unless an administrative tribunal or a court of competent jurisdiction finds the department's determination to be clearly erroneous.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2006, Act 268, Eff. Sept. 1, 2006 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1010 Increase in tax rate; report.

Sec. 10.

(1) If the tax rate imposed by section 8 is increased, the increase in the tax rate shall also apply to both of the following:

(a) Previously-taxed motor fuel in excess of 3,000 gallons held in storage by an end user.

(b) Previously-taxed motor fuel held for sale that is in excess of dead storage.

(2) The increased rate of tax applies to all nonexempt motor fuel held by a person outside of the bulk transfer/terminal system in this state in excess of 3,000 gallons, to the extent the inventory was not previously subject to the tax rate imposed before the effective date of this section. However, tax is not payable on motor fuel that is either dyed diesel fuel or motor fuel held by the federal or state government, or a political subdivision of this state.

(3) A person in possession of motor fuel subject to subsection (1) shall do all of the following:

(a) Take an inventory at the close of business on the last day before the effective date of the tax increase to determine the gallons of motor fuel in storage for purposes of determining the tax due on the inventory.

(b) Deduct the number of gallons of motor fuel in dead storage.

(c) Deduct the number of gallons of dyed diesel fuel.

(d) Report the gallons of motor fuel listed in subdivisions (a) to (c) on a form or in a format provided by the department.

(4) The amount of the tax due under subsection (3) is equal to the increase in the tax rate times the gallons of motor fuel in storage as determined under subsection (1).

(5) The report shall be filed and the tax paid within 20 days after the last day of the month that the increase in the tax rate took effect.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1012 Imposition on nonexempt end user; joint and several liability.

Sec. 12.

(1) A tax equal to the tax imposed by section 8 is imposed on a nonexempt end user upon delivery in this state of 1 or more of the following into the fuel supply tank of that end user's motor vehicle:

(a) Dyed diesel fuel or any motor fuel that contains a dye.

(b) Motor fuel on which a claim for refund has been made.

(c) Any fuel or component of fuel that is taxable under this act and on which tax has not previously been imposed by this act.

(2) The ultimate vendor of motor fuel is jointly and severally liable with the end user for the tax imposed by this section if the ultimate vendor knows or has reason to know that the motor fuel, as to which the tax imposed by this act or the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234, has not been paid, is or will be consumed by a nonexempt end user or in a nonexempt use.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1014 Tax remittance by electronic funds transfer; deduction for quantity of gas removed by supplier; payment or credit.

Sec. 14.

(1) The department may require a supplier required to remit tax under this act to remit the tax by an electronic funds transfer acceptable to the department. The remittance shall be made on or before the date the tax is due.

(2) In computing the tax, a supplier may deduct 1.5% of the quantity of gasoline removed by the supplier to allow for the cost of remitting the tax. This deduction is not allowed for the quantity of gasoline removed by the supplier and sold tax-free. At the time of filing the report and paying the tax, the supplier shall submit satisfactory evidence to the department that the amount of tax represented by the deduction was paid or credited to the supplier or wholesaler who purchased the gasoline from the supplier or wholesaler. The amount of the deduction shall be paid or credited by each supplier or wholesaler to the purchaser at each subsequent sale to a wholesaler. When a wholesaler or supplier sells gasoline to a retailer, the wholesaler or supplier shall pay or credit to the retailer 1/3 of the deduction on quantities sold to that retailer.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1016 Tax credit by supplier in amount uncollected from purchaser; notice; rules; report; identification; limitation; additional credit; remittance.

Sec. 16.

(1) In computing the amount of tax due under this act, a supplier is entitled to a credit against the tax payable in the amount of tax paid by the supplier that has not been collected from an eligible purchaser and remains uncollected for 90 days after the date the tax payment was due from the eligible purchaser.

(2) The supplier shall provide written notice to the department of a failure to collect tax within 10 days after the earliest date on which the supplier was allowed to collect the tax from the eligible purchaser under section 74.

(3) The department may promulgate rules establishing the evidence a supplier must provide to receive the credit.

(4) A supplier shall claim the credit on the first report filed by the supplier following the expiration of the 90-day period described in subsection (1) if the payment remains unpaid as of the filing date of that report.

(5) The claim for the credit shall identify the defaulting eligible purchaser and any tax liability that remains unpaid.

(6) If an eligible purchaser fails to make a timely payment of the amount of tax due, the supplier's credit shall be limited to the amount due from the purchaser, plus any tax that accrues and remains unpaid from that purchaser for a period of 10 days following the date of failure to pay.

(7) Additional credit is not allowed to a supplier under this section until the department has authorized the purchaser to make a new election under section 74.

(8) A supplier shall remit to the department any previously uncollected taxes paid to the supplier by an eligible purchaser on which the supplier claimed a credit or deduction under this section. The supplier shall remit the taxes on the return filed for the month that the taxes were paid to the supplier and shall include a statement of the period for which the taxes were paid.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1020 Motor fuel blended with untaxed products or materials; tax; applicable rate; remittance.

Sec. 20.

(1) A person who blends motor fuel with untaxed products or materials is subject to tax on the untaxed products or materials.

(2) The applicable rate of tax on the untaxed products or materials is the rate imposed on the motor fuel that is blended with the untaxed product or materials.

(3) A person subject to the tax payable under subsection (1) shall remit the tax directly to the department on or before the twentieth day of the month following the month the fuel is blended.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1022 Tax on gasoline and diesel fuel in lieu of other taxes.

***** 207.1022 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1022.amended *****

Sec. 22.

(1) The tax imposed on gasoline shall be in lieu of all other taxes imposed or to be imposed upon the sale or use of gasoline by the state or any political subdivision of this state except for the taxes imposed by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, and the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(2) The tax imposed on diesel fuel shall be imposed in lieu of all other taxes imposed or to be imposed upon the sale or use of diesel fuel by the state or a political subdivision of the state, except the taxes imposed by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234. The exception for taxes imposed by 1933 PA 167 and 1937 PA 94 shall not apply to diesel fuel used in passenger vehicles of a capacity of 10 or more operated for hire under a certificate issued by the state transportation department.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1022.amended Tax on gasoline, diesel fuel, and alternative fuel in lieu of other taxes.

***** 207.1022.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 22.

(1) The tax imposed on gasoline shall be in lieu of all other taxes imposed or to be imposed upon the sale or use of gasoline by this state or any political subdivision of this state except for the taxes imposed by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, and the use tax act, 1937 PA 94, MCL 205.91 to 205.111.

(2) The tax imposed on diesel fuel and alternative fuel shall be imposed in lieu of all other taxes imposed or to be imposed upon the sale or use of diesel fuel or alternative fuel by this state or a political subdivision of this state, except the taxes imposed by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234. The exception for taxes imposed by the general sales tax act, 1933 PA 167, MCL 205.51 to 205.78, and the use tax act, 1937 PA 94, MCL 205.91 to 205.111, does not apply to diesel fuel used in passenger vehicles of a capacity of 10 or more operated for hire under a certificate issued by the state transportation department. As used in this subsection, "alternative fuel" means that term as defined in section 151.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1024 Sale, delivery, use, possession, or storage of motor fuel; prohibition; exceptions; violation as misdemeanor.

Sec. 24.

(1) Except as otherwise provided in subsection (2), a person shall not sell, deliver, possess, or store in this state, or import for sale, use, delivery, possession, or storage in this state, motor fuel as to which the tax imposed by section 8 has not been previously paid to or accrued by either of the following:

(a) A licensed supplier at the time of removal from a terminal.

(b) A licensed importer, if all of the conditions in sections 76 and 104 concerning the lawful importation of motor fuel by the importer have been met.

(2) The prohibition in subsection (1) does not apply to any of the following:

(a) A supplier with respect to motor fuel held within the bulk transfer/terminal system in this state which was refined in this state or imported into this state in a bulk transfer.

(b) Motor fuel that is exempt under section 30.

(c) Motor fuel in the process of being exported by a licensed exporter in accordance with the shipping paper requirement in section 101 as to which the destination state tax has been paid or accrued to the supplier and a statement meeting the requirements of section 103(1)(d) is shown on the shipping paper.

(d) Motor fuel in the possession of an end user as to which a refund has been issued.

(e) A licensed importer who has met the conditions of sections 76 and 104.

(3) A person who violates this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1026 Presumption as to use or consumption of motor fuel on public roads or highways.

Sec. 26.

(1) Except as otherwise provided in section 32, there is an irrebuttable presumption that all motor fuel delivered in this state into the fuel supply tank of a motor vehicle licensed or required to be licensed for use on the public roads or highways of this state is to be used or consumed on the public roads or highways in this state for producing or generating power for propelling the motor vehicle. This presumption does not apply to that portion of the motor fuel used or consumed by a commercial motor vehicle outside of this state.

(2) There is a rebuttable presumption, subject to proof of exemption under this act, that all motor fuel removed from a terminal in this state, or imported into this state other than by a bulk transfer within the bulk transfer/terminal system or delivered into an end user's storage tank, is to be used or consumed on the public roads or highways in this state in producing or generating power for propelling motor vehicles. This presumption does not apply to that portion of the motor fuel used or consumed by a licensed commercial motor vehicle outside of this state.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1028 Tax on sale or use of motor fuel; measurement by gross gallons; time; measurement on net gallons sold by supplier through terminal as 1-time option.

Sec. 28.

(1) Except as otherwise provided in this section, the tax imposed by this act on the sale or use of motor fuel shall be measured by gross gallons of motor fuel:

(a) Removed by a licensed supplier from the bulk transfer/terminal system or from a qualified terminal or refinery within the United States.

(b) Removed by a licensed supplier from the bulk transfer/terminal system or from a qualified terminal or refinery outside the United States for delivery to a location in this state, as represented on the shipping paper if the supplier either imports the motor fuel for its own account or has made a tax precollection election under section 74.

(c) Transferred within a qualified terminal or refinery in this state to an unlicensed supplier.

(d) In the manner provided by the tax imposed by section 4081 of the internal revenue code or rules promulgated under that section.

(2) The tax imposed by this act on motor fuel that is imported into this state from outside the United States by a licensed importer, other than by a bulk transfer, arises at the time the motor fuel is imported into the state. The tax shall be measured by gross gallons received outside this state at a refinery, terminal, or bulk plant for delivery to a destination in this state, or as otherwise determined by the department.

(3) A supplier who removes motor fuel from a terminal supplied by a refinery located not more than 5 miles from the terminal may exercise a 1-time option to report, collect, and pay tax under this act on all gallons of motor fuel sold by the supplier through that terminal measured by net gallons. A supplier shall exercise the option by notifying the department in writing not less than 30 days before the date the option is exercised. A supplier may rescind the option only upon a showing of good cause and after approval of the department.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1030 Tax exemption.

Sec. 30.

(1) Motor fuel is exempt from the tax imposed by section 8 and the tax shall not be collected by the supplier if the motor fuel:

(a) Is dyed diesel fuel or dyed kerosene.

(b) Is gasoline or diesel fuel that is sold directly by the supplier to the federal government, the state government, or a political subdivision of the state for use in a motor vehicle owned and operated or leased and operated by the federal or state government or a political subdivision of the state.

(c) Is sold directly by the supplier to a nonprofit, private, parochial, or denominational school, college, or university and is used in a school bus owned and operated or leased and operated by the educational institution that is used in the transportation of students to and from the institution or to and from school functions authorized by the administration of the institution.

(d) Is fuel for which proof of export is available in the form of a terminal-issued destination state shipping paper under any of the following circumstances:

(i) The motor fuel is exported by a supplier who is licensed in the destination state.

(ii) Until December 31, 2000, the motor fuel is sold by a supplier to a licensed exporter for immediate export.

(iii) The motor fuel is sold by a supplier to another person for immediate export to a state for which the destination state fuel tax has been paid to the supplier who is licensed to remit tax to that destination state.

(e) Is gasoline removed from a pipeline or marine vessel by a taxable fuel registrant with the internal revenue service as a fuel feedstock user.

(f) Is motor fuel that is sold for use in aircraft but only if the purchaser paid the tax imposed on that fuel under the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.1 to 259.208, and the purchaser is registered under section 94 if required to be registered under that section.

(g) Is aviation fuel upon which tax is not due under section 203 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.203, and the purchaser has certified in writing to the seller that the aviation fuel is being purchased solely for the purpose of formulating leaded racing fuel as that term is defined in section 4. Aviation fuel qualifying under this subsection shall be identified on shipping papers and invoices as "aviation fuel exempt for LRF".

(2) Motor fuel is exempt from the tax imposed by section 8 if it is acquired by an end user outside of this state and brought into this state in the fuel supply tank of a motor vehicle that is not a commercial motor vehicle, but only if the fuel is retained within and consumed from that same fuel supply tank.

(3) A person who uses motor fuel for a taxable purpose where the tax imposed by this act was not collected shall pay to the department the tax imposed by section 8 and any applicable penalties or interest. The payment shall be made on a form or in a format prescribed by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2008, Act 26, Eff. May 12, 2008



Section 207.1032 Use of motor fuel for nontaxable purpose; refund.

Sec. 32.

If a person pays the tax imposed by this act and uses the motor fuel for a nontaxable purpose as described in sections 33 to 47, the person may seek a refund of the tax. To obtain a refund, the person shall comply with the requirements set forth in section 48.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1033 Use of motor fuel for nonhighway purposes; refund not applicable for snowmobile, off-road vehicle, or certain vessel.

Sec. 33.

An end user may seek a refund for tax paid under this act on motor fuel used by the person for nonhighway purposes. However, a person shall not seek and is not eligible for a refund for tax paid on motor fuel used in a snowmobile, off-road vehicle, or vessel as defined in the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1034 Government owned, leased, or operated vehicle; refund or deduction on gasoline or diesel fuel sold tax-free.

Sec. 34.

A person may seek a refund or claim a deduction for tax paid under this act on gasoline or diesel fuel that is sold tax-free by the person seeking the refund or claiming the deduction to the federal government, the state government, or a political subdivision of the state for use in a motor vehicle owned and operated or leased and operated by the federal government, state government, or a political subdivision of the state. However, if the purchase of motor fuel is charged to a credit card issued to an eligible government entity, the issuer of the card shall bill the government entity without the tax and seek a refund.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1035 School bus owned, operated, or leased by educational institution; refund or deduction on gasoline or diesel fuel sold tax-free.

Sec. 35.

A person may seek a refund or claim a deduction for tax paid under this act on motor fuel that is sold tax-free by the person seeking the refund or claiming the deduction to a nonprofit, private, parochial, or denominational school, college, or university for use in a school bus owned and operated or leased and operated by the educational institution that is used in the transportation of students to and from the institution or to and from school functions authorized by the administration of the institution.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1036 Tax refund on motor fuel acquired by licensed exporter.

Sec. 36.

A licensed exporter may seek a refund for tax paid under this act on motor fuel acquired by the licensed exporter on which the tax imposed by this act has previously been paid or accrued and that was subsequently exported by transport truck by or on behalf of the licensed exporter in a diversion across state boundaries properly reported under section 108.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1037 Tax refund on motor fuel exported out of bulk plant in tank wagon; tax refund or deduction on tax-free K-1 kerosene sold through blocked pump.

Sec. 37.

(1) A person may seek a refund for tax paid under this act on motor fuel that the person exported out of a bulk plant in this state in a tank wagon if proof of reporting of import to the destination state and proof of payment of the tax imposed by this act have been provided. The refund is subject to conditions established by the department.

(2) A person who is registered with the federal government under section 4101 of the internal revenue code as an ultimate vendor may apply for a refund or claim a deduction for tax paid under this act on K-1 kerosene that is sold tax-free by that person through a blocked pump if he or she meets the requirements described in section 6427 of the internal revenue code and any regulations concerning a blocked pump. The department may revoke a person's license under this act if the person allows anyone to fuel a motor vehicle from a blocked pump or allows anyone to purchase K-1 kerosene from a blocked pump for a taxable purpose. As used in this subsection, “blocked pump” means that term as defined in 65 F.R. 48.6427-10, p. 17162 (March 31, 2000).

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1038 Sale of tax-free undyed diesel fuel; deduction.

***** 207.1038 THIS SECTION IS REPEALED BY ACT 176 OF 2015 EFFECTIVE JANUARY 1, 2017 *****

Sec. 38.

A retail diesel dealer may claim a refund for tax paid under this act on sales of undyed diesel fuel in amounts of 100 gallons or less sold tax-free for a nontaxable purpose. If a sale of undyed diesel fuel for a nontaxable purpose exceeds 100 gallons, tax shall be charged and collected by the retail diesel dealer, and the end user may file a claim for a refund. A sale for a nontaxable purpose shall meet the invoicing requirement of the department.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1039 Tax refund on motor fuel or leaded racing fuel used in husbandry implement or other nonhighway purpose.

Sec. 39.

An end user may seek a refund for tax paid under this act on motor fuel or leaded racing fuel used in an implement of husbandry or otherwise used for a nonhighway purpose not otherwise expressly exempted under this act. However, a person shall not seek and is not eligible for a refund for tax paid on gasoline or leaded racing fuel used in a snowmobile, off-road vehicle, or vessel as defined in the natural resources and environmental protection act, 1994 PA 451, MCL 324.101 to 324.90106.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2006, Act 277, Eff. Jan. 1, 2004



Section 207.1040 Tax refund on contaminated, lost, or destroyed motor fuel; exception.

***** 207.1040 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1040.amended *****

Sec. 40.

(1) A person may seek a refund for tax paid under this act on motor fuel that is:

(a) Accidentally contaminated by dye or another contaminant, including but not limited to gasoline that is mixed with diesel fuel, if the resulting product cannot be used to operate a motor vehicle on the public roads or highways without violating this act or other state or federal law.

(b) Accidentally lost or destroyed as a direct result of a sudden and unexpected casualty loss.

(2) This refund does not apply if the person has been reimbursed for the cost of the tax by an insurance company for the loss or contamination.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1040.amended Tax refund on contaminated, lost, or destroyed motor fuel or alternative fuel; exception.

***** 207.1040.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 40.

(1) A person may seek a refund for tax paid under this act on motor fuel or alternative fuel that is 1 or more of the following:

(a) Accidentally contaminated by dye or another contaminant, including but not limited to gasoline that is mixed with diesel fuel, if the resulting product cannot be used to operate a motor vehicle on the public roads or highways without violating this act or other state or federal law.

(b) Accidentally lost or destroyed as a direct result of a sudden and unexpected casualty loss.

(2) The refund described in subsection (1) does not apply if the person seeking the refund has been reimbursed for the cost of the tax by any person, including, but not limited to, an insurance company, for the loss or contamination. If a person seeking a refund under this section is reimbursed for any amount, that person shall demonstrate to the department that the amount reimbursed does not include tax paid under this act on the motor fuel or alternative fuel in order to be eligible for the refund.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1041 Tax refund on gasoline used in community action agency vehicle.

Sec. 41.

An end user may seek a refund for tax paid under this act on gasoline used in a passenger vehicle of a capacity of 5 or more under a municipal franchise, license, permit, agreement, or grant, respectively, a person operating a passenger vehicle for the transportation of school students under a certificate of authority issued by the state transportation department pursuant to section 5 of article II of the motor carrier act, 1933 PA 254, MCL 476.5, and a community action agency as described in former title II of the economic opportunity act of 1964, Public Law 88-452, which are not a part or division of a political subdivision of this state. A community action agency shall make the refund a state-contributed nonfederal share to grants received by the community action agency from the community services administration under former title II of the economic opportunity act of 1964.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1042 Tax refund on diesel fuel used for motor bus.

Sec. 42.

An end user may seek a refund for tax paid under this act on diesel fuel used in a passenger vehicle of a capacity of 10 or more under a certificate of authority issued by the state transportation department, or under a municipal franchise, license, permit, agreement, or grant, respectively, and operating over regularly traveled routes expressly provided for in the certificate of convenience and necessity, or municipal franchise, license, permit, agreement, or grant. A refund provided under this section to a state certificated operator of an intercity motor bus shall apply only to those gallons of diesel motor fuel producing mileage traveled by each intercity motor bus over regular routes or on charter trips or portions of charter trips within this state.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1043 Tax deduction for stored motor fuel exported by transport truck.

Sec. 43.

A licensed exporter may claim a deduction for tax paid under this act on motor fuel that was placed into storage in this state and was subsequently exported by transport truck or tank wagon by or on behalf of a licensed exporter if both of the following requirements are met:

(a) Proof of export is available in the form of a destination state shipping paper that was acquired by a licensed exporter.

(b) The motor fuel is fuel as to which the tax imposed by this act had previously been paid or accrued.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1044 Tax refund on motor fuel consumed for exempt use.

Sec. 44.

An end user may seek a refund for tax paid under this act on motor fuel purchased by the end user for consumption for an exempt use described under section 30 on which the tax imposed by section 8 was previously paid and for which a refund was not previously issued.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1045 Tax refund for common fuel supply tank propelling vehicle and operating attached equipment.

***** 207.1045 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1045.amended *****

Sec. 45.

(1) An end user operating a motor vehicle with a common fuel supply tank from which motor fuel is used both to propel the vehicle and to operate attached equipment may seek a refund for tax paid under this act on diesel fuel consumed from that fuel supply tank in the amount of 15% of the tax paid.

(2) Notwithstanding subsection (1), an end user operating a motor vehicle with a common fuel supply tank from which diesel fuel is used both to propel the vehicle and to operate attached equipment may seek a refund for tax paid under this act on diesel fuel consumed from that fuel supply tank in an amount that is more than 15% of the tax paid if the operator provides evidence to the department that a refund or deduction of more than 15% is justified. The department shall determine the evidence that is necessary under this section to justify a refund of more than 15% of the tax paid.

(3) A refund provided under this section only applies to a motor vehicle that is used by the end user exclusively for business or other commercial purposes and does not apply to an automobile whether or not it is used by the end user for business or other commercial purposes.

(4) If the department determined before the effective date of this section that a class of motor vehicles with attached equipment was eligible for a motor fuel refund in an amount different than 15% of the tax paid, that percentage shall apply to those motor vehicles on and after the effective date of this section unless, following notice and hearing, a later determination under subsection (2) is made.

(5) As used in this section, “attached equipment” means equipment used by the end user in the regular course of his or her business that is powered by diesel fuel from the common fuel supply tank. Attached equipment includes, but is not limited to, certain pumping, spraying, seeding, spreading, shredding, lifting, winching, dumping, cleaning, mixing, processing, and refrigeration equipment. Attached equipment does not include a heater, air conditioner, radio, or any other equipment that is used in the cab of the motor vehicle and does not include any other equipment that the department reasonably determines does not meet this definition.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1045.amended Tax refund for common fuel supply tank propelling vehicle and operating attached equipment.

***** 207.1045.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 45.

(1) An end user operating a motor vehicle with a common fuel supply tank from which motor fuel or alternative fuel is used both to propel the vehicle and to operate attached equipment may seek a refund for tax paid under this act on motor fuel or alternative fuel consumed from that fuel supply tank in the amount of 15% of the tax paid.

(2) Notwithstanding subsection (1), an end user operating a motor vehicle with a common fuel supply tank from which motor fuel or alternative fuel is used both to propel the vehicle and to operate attached equipment may seek a refund for tax paid under this act on motor fuel or alternative fuel consumed from that fuel supply tank in an amount that is more than 15% of the tax paid if the operator provides evidence to the department that a refund or deduction of more than 15% is justified. The department shall determine the evidence that is necessary under this section to justify a refund of more than 15% of the tax paid.

(3) A refund provided under this section only applies to a motor vehicle that is used by the end user exclusively for business or other commercial purposes and does not apply to an automobile whether or not it is used by the end user for business or other commercial purposes.

(4) If the department determined before April 1, 2001 that a class of motor vehicles with attached equipment was eligible for a motor fuel refund in an amount different than 15% of the tax paid, that percentage applies to those motor vehicles on and after April 1, 2001 unless, following notice and hearing, a later determination under subsection (2) is made.

(5) As used in this section:

(a) "Alternative fuel" means that term as defined in section 151.

(b) "Attached equipment" means equipment used by the end user in the regular course of his or her business that is powered by motor fuel or alternative fuel from the common fuel supply tank. Attached equipment includes, but is not limited to, certain pumping, spraying, seeding, spreading, shredding, lifting, winching, dumping, cleaning, mixing, processing, and refrigeration equipment. Attached equipment does not include a heater, air conditioner, radio, or any other equipment that is used in the cab of the motor vehicle and does not include any other equipment that the department reasonably determines does not meet this definition.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1047 Tax refund; time of filing.

Sec. 47.

A person may otherwise seek a refund for tax paid under this act on motor fuel pursuant to section 30 of 1941 PA 122, MCL 205.30. However, the claim for refund shall be filed within 18 months after the date the motor fuel was purchased.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1048 Refund claim; requirements; filing date; investigation; deduction in lieu of refund; interest.

Sec. 48.

(1) In order to make a refund claim under this act, a person shall do all of the following:

(a) File the claim on a form or in a format prescribed by the department.

(b) Provide the information required by the department including, but not limited to, all of the following:

(i) The total amount of motor fuel purchased based on the original invoice unless the department waives this requirement.

(ii) The total amount of tax paid.

(iii) A statement that the fuel was used for an exempt purpose or by an exempt user.

(iv) A statement that the fuel was paid for in full.

(v) A statement printed on the form that the claim is made under penalty of perjury.

(c) Comply with any specific requirement described in sections 32 to 47.

(d) Sign the claim.

(e) File the claim not more than 18 months after the date the motor fuel was purchased.

(2) For purposes of this section, the filing date of a claim is the earlier of the date the claim was postmarked by the United States postal service or the date the claim was received by the department.

(3) The department may make any investigation it considers necessary before refunding tax paid under this act to a person but in any case may investigate a refund after the refund has been issued and within 4 years from the date of issuance of refund.

(4) In any case where a refund would be payable to a licensee who files a report under this act, the licensee may claim a deduction on the report filed under section 70 in lieu of the refund. If a licensee claims a deduction on the report, the licensee shall attach the claim for refund form to the report.

(5) The department shall pay interest on a refund claim in accordance with the requirements of section 30 of 1941 PA 122, MCL 205.30.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1051 False statement; violation as misdemeanor; penalty.

Sec. 51.

(1) A person who makes a false statement in any claim under this act, who submits an invoice in support of the claim upon which alteration or changes exist in the date, name, number of gallons, amount of tax paid, or other relevant information, who knowingly presents any claim or invoice containing any false statement, or who collects or attempts to collect a refund, or causes to be paid to another person a refund, without being entitled to it, shall forfeit the full amount of the claim.

(2) A person who violates a prohibition set forth in subsection (1) is guilty of a misdemeanor punishable by a fine of not more than $1,000.00, or imprisonment for a term of not more than 1 year, or both.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1053 License required; application; form; information; current licenses; license for more than 1 business activity; separate license; LPG dealer; violation; penalty.

***** 207.1053 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1053.amended *****

Sec. 53.

(1) A person shall not engage in a business activity in this state where a license is required by this act unless the person is licensed under this act.

(2) A person required to be licensed under this act shall apply for a license on a form or in a format prescribed by the department.

(3) An application for a license under this act may contain any information the department may reasonably require to administer this act including the applicant's federal identification number.

(4) The following persons currently licensed on the effective date of this act are not required to obtain a new license under this act and shall be considered licensed under this act:

(a) A person licensed in this state as a supplier on the effective date of this act shall be considered licensed as a supplier under this act but only if the person is a terminal operator or a position holder in a terminal on the effective date of this act.

(b) A wholesale distributor who on the effective date of this act possesses a valid exemption certificate issued under former section 12 of 1927 PA 150 shall be considered licensed as a fuel vendor under this act.

(c) A person licensed in this state as an exporter on the effective date of this act shall be considered licensed as an exporter under this act.

(d) A person licensed in this state as a liquid fuel hauler on the effective date of this act shall be considered licensed as a transporter under this act.

(e) A person licensed in this state as a retail dealer of diesel motor fuel on the effective date of this act shall be considered licensed as a retail diesel dealer under this act.

(5) A person considered licensed under subsection (4) is subject to all of the provisions of this act except those requiring an application for a new license.

(6) Except as otherwise provided in this act, a person who is engaged in more than 1 business activity for which a license is required under this act shall be licensed for each business activity.

(7) A person who is licensed as a supplier is not required to obtain a separate license for any other business activity for which a license is required under this act except as a retail diesel dealer or an LPG dealer under sections 151 to 155.

(8) A person licensed in this state as an LPG dealer on the effective date of this act shall be considered licensed as an LPG dealer under this act.

(9) A person who negligently violates this section is subject to a civil penalty of $1,000.00.

(10) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1053.amended License required; application; form; information; current licenses; license for more than 1 business activity; person licensed as supplier; violation; penalty.

***** 207.1053.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 53.

(1) A person shall not engage in a business activity in this state where a license is required by this act unless the person is licensed under this act.

(2) A person required to be licensed under this act shall apply for a license on a form or in a format prescribed by the department.

(3) An application for a license under this act may contain any information the department may reasonably require to administer this act including the applicant's federal identification number.

(4) The following persons currently licensed on April 1, 2001 are not required to obtain a new license under this act and shall be considered licensed under this act:

(a) A person licensed in this state as a supplier on April 1, 2001 shall be considered licensed as a supplier under this act but only if the person is a terminal operator or a position holder in a terminal on April 1, 2001.

(b) A wholesale distributor who on April 1, 2001 possesses a valid exemption certificate issued under former section 12 of 1927 PA 150 shall be considered licensed as a fuel vendor under this act.

(c) A person licensed in this state as an exporter on April 1, 2001 shall be considered licensed as an exporter under this act.

(d) A person licensed in this state as a liquid fuel hauler on April 1, 2001 shall be considered licensed as a transporter under this act.

(e) A person licensed in this state as a retail dealer of diesel motor fuel on April 1, 2001 shall be considered licensed as a retail diesel dealer under this act.

(5) A person considered licensed under subsection (4) is subject to all of the provisions of this act except those requiring an application for a new license.

(6) Except as otherwise provided in this act, a person who is engaged in more than 1 business activity for which a license is required under this act shall be licensed for each business activity.

(7) A person who is licensed as a supplier is not required to obtain a separate license for any other business activity for which a license is required under this act except as a retail diesel dealer or as an alternative fuel dealer or alternative fuel commercial user under sections 151 to 155.

(8) A person who negligently violates this section is subject to a civil penalty of $1,000.00.

(9) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1055 License application; investigation; occasional importer's license or bonded importer's license.

Sec. 55.

(1) The department shall investigate each person who applies for a license under this act. The department shall not issue a license if it determines that 1 or more of the following exist:

(a) The application was not filed in good faith.

(b) The applicant is not the real party in interest. As used in this subdivision and subdivisions (c) and (d), “real party in interest” means related party control as described in section 267 of the internal revenue code and related regulations.

(c) A license previously issued to the real party in interest was revoked for cause.

(d) The applicant or real party in interest, or a person controlled by the real party in interest, has had their license under this act or former act 1927 PA 150 revoked or refused for renewal in this state or another state or foreign jurisdiction.

(e) The applicant, or a corporate officer of the applicant, has a prior state or federal felony or misdemeanor conviction in this state or another state or foreign jurisdiction for motor fuel tax evasion or other tax evasion, or for shipping paper tampering, or for fuel tampering, or is currently charged or under indictment for such an offense.

(f) Other reasonable cause as determined by the department.

(2) If the person is applying for an occasional importer's license or a bonded importer's license, the department shall not issue a license if the applicant is not licensed in the identified source state.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1056 Fingerprints.

Sec. 56.

(1) The department may require a licensee or an applicant for a license under this act, including a corporate officer, partner, or other individual, to submit a copy of their fingerprints to the department at the time of application.

(2) The following persons are exempt from the fingerprinting requirement in subsection (1):

(a) An officer of a publicly held corporation or its subsidiary.

(b) A person other than an applicant for an importer's license who was licensed under this act continuously for 3 years before the effective date of this section.

(3) The fingerprints shall be submitted on a form or in a format prescribed by the department.

(4) The department shall forward fingerprints submitted by an applicant to the federal bureau of investigation or any other agency for processing.

(5) Subject to the confidentiality requirements set forth in 1941 PA 122, MCL 205.1 to 205.31, the department may maintain a file of fingerprints submitted under this section.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1057 Financial statements.

Sec. 57.

(1) The department may at any time require an applicant or a licensee to furnish current, verified financial statements.

(2) The department is not required to accept as accurate financial statements which have not been certified or independently audited and may independently inquire into the financial condition of an applicant.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1058 Surety bond or cash deposit.

Sec. 58.

(1) Except as otherwise provided in this section, a person who applies for a license under this act is not required to file with the department a surety bond or cash deposit. However, the department may require a surety bond or cash deposit if the department considers it necessary to ensure payment of the tax liability of an applicant or licensee.

(2) If a surety bond or cash deposit is required, it shall be in an amount determined by the department that is not less than $2,000.00 or not more than an applicant's 3-month tax liability as estimated by the department.

(3) The department shall require a supplier, a terminal operator, or a bonded importer to post an annual bond of not less than $2,000,000.00, except that if a person is a motor fuel registrant under section 4101 of the internal revenue code, the bond may be reduced to not less than $1,000,000.00. In either case, an applicant subject to this subsection may show proof of financial responsibility in lieu of posting bond. Proof of a $5,000,000.00 net worth is presumptive evidence of financial responsibility in the absence of circumstances indicating that the department is otherwise at risk with respect to collection of the tax due under this act from the applicant.

(4) The department may require an occasional importer to post a bond in an amount determined by the department but not more than $2,000,000.00. An applicant subject to this subsection may show proof of financial responsibility in lieu of posting bond. Proof of a $5,000,000.00 net worth is presumptive evidence of financial responsibility in the absence of circumstances indicating that the department is otherwise at risk with respect to collection of the tax due under this act from the applicant.

(5) If an applicant files a bond, the bond must meet all of the following requirements:

(a) The bond shall be issued by a bonding company licensed to do business in this state.

(b) The bond shall name the applicant as the principal and the state as the obligee.

(c) The bond shall be on a form prescribed by the department.

(d) The bond company's power of attorney is attached.

(e) The bond remains in effect until the end of the current calendar year.

(6) A person who was licensed and not subject to a bond or cash deposit under this act on the effective date of this section is exempt from the requirement of subsection (1). However, the department may at a later date require the person to post a bond or cash deposit in an amount the department considers necessary to ensure payment.

(7) The department may require a bond or cash deposit in an amount the department considers necessary to ensure payment if a person who is licensed under this act on the effective date of this section forms a new business or joint business and applies under this act for a license for the new or joint business.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1059 New or increased amount of bond or cash deposit.

Sec. 59.

(1) If the department reasonably determines that the amount of an existing bond or cash deposit is insufficient to ensure payment to the state of the tax and any penalty and interest for which the licensee is or may become liable, the licensee shall, upon written demand of the department, file a new bond or increase the amount of the bond or cash deposit. The department shall allow the licensee at least 30 days to secure the increased bond or cash deposit.

(2) The new bond or increased bond or cash deposit shall meet the requirements set forth in this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1060 Filing new bond; circumstances; release of previous bond; reduced or disposed cash deposit.

Sec. 60.

(1) The department may require a licensee to file a new bond with a satisfactory surety in the same form and amount under either of the following circumstances:

(a) Liability upon the previous bond is discharged or reduced by the judgment rendered, payment made, or otherwise disposed of.

(b) The department determines that a surety on the previous bond has become unsatisfactory.

(2) If the department determines that the form and amount of the new bond is satisfactory, the department shall in writing release the surety on the previous bond from any liability accruing after the effective date of the new bond.

(3) If a licensee has placed a cash deposit with the department and the cash deposit is reduced by a judgment rendered, payment made, or otherwise disposed of, the department may require the licensee to make a new deposit that is, at a minimum, equal to the amount of the reduction, or may require a new bond in an amount the department considers necessary.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1061 Release from bond or cash deposit.

Sec. 61.

(1) If the surety of a bond provides the department with a written request for a release from the bond, the surety is released from any liability to the state accruing on the bond more than 60 days after the date of the request. The release does not affect any liability accruing before the expiration of the 60-day period. After receiving a written request for release, the department shall promptly notify the licensee furnishing the bond that a release has been requested. If the licensee does not obtain a new bond that meets the requirements of this act and does not file the new bond with the department within the 60-day period, the department may revoke the licensee's license.

(2) Sixty days after a licensee makes a written request to the department for release of a cash deposit, the cash deposit is canceled as security for any obligation accruing after the expiration of the 60-day period. However, the department may retain all or part of the cash deposit for up to 4 years and 1 day as security for any obligations accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the department shall be released to the licensee. Before the expiration of the 60-day period, the licensee may be required to provide the department with a bond that satisfies the requirements of this act. The department may cancel the license if the licensee does not provide the bond required by this subsection.

(3) A licensee who filed a bond or other security under this act may request that the department return, refund, or release the bond or security if the department determines that the licensee has continuously complied with the provisions of this act for the previous 4 years. However, if the department determines that the revenues of the state would be jeopardized by a return, refund, or release of the bond or security, the department may retain the bond or security, or having released it, may reimpose a requirement for bond or security to protect the revenues of this state. If requested by a licensee, the department's determination may be reviewed in accordance with 1941 PA 122, MCL 205.1 to 205.31.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1062 Denial of license application.

Sec. 62.

(1) Upon denial of an application for a license, the department shall provide the applicant with notice of and reasons for the denial and a statement of the applicant's right to appeal under section 22 of 1941 PA 122, MCL 205.22.

(2) Before denying an application, the department shall provide an applicant with a reasonable opportunity to cure any defect in the application.

(3) An applicant may appeal the department's denial pursuant to section 22 of 1941 PA 122, MCL 205.22. If the applicant does not file a timely appeal, the denial is final.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1063 Issuance of license.

***** 207.1063 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1063.amended *****

Sec. 63.

(1) If an application and the accompanying bond or cash deposit, if any, are approved, the department shall issue a license to the applicant.

(2) A licensee shall retain a copy of its license at each of its business locations unless the department waives this requirement.

(3) A licensee is not required to renew a license and a license is valid unless and until it is suspended, canceled, or revoked for cause by the department, or discontinued by the licensee. However, the department may require a licensee to update the information required under section 53.

(4) The department shall maintain a list containing the name and address of each person licensed under this act. The department may post the list on the department's website. The department shall regularly update the list in order to reflect the current status of a licensee.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1063.amended Issuance of license.

***** 207.1063.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 63.

(1) If an application and the accompanying bond or cash deposit, if any, are approved, the department shall issue a license to the applicant.

(2) A licensee shall retain a copy of its license at each of its business locations unless the department waives this requirement.

(3) A licensee is not required to renew a license and a license is valid unless and until it is suspended, canceled, or revoked for cause by the department, or discontinued by the licensee. However, the department may require a licensee to update the information required under section 53 or 153.

(4) The department shall maintain a list containing the name and address of each person licensed under this act. The department may post the list on the department's website. The department shall regularly update the list in order to reflect the current status of a licensee.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1064 Transfer of license; prohibition.

Sec. 64.

(1) A licensee shall not transfer a license issued under this act to another person. If a licensee transfers or attempts to transfer a license, the license is automatically revoked on that date.

(2) If a licensee transfers a majority interest in a business association other than a publicly-held association, including a corporation, partnership, trust, joint venture, limited liability company, limited liability partnership, or any other business association, the license is revoked on the date of the transfer.

(3) A licensee who transfers 20% or more of beneficial ownership of a business association shall report the change to the department within 30 days after the date of the change in ownership. The department may also require that a new license be obtained.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1065 Discontinuance, sale, or transfer of business; notice.

Sec. 65.

(1) If a licensee discontinues, sells, or transfers its business, the licensee shall notify the department in writing of the discontinuance, sale, or transfer.

(2) The notice shall be provided on or within 3 business days after the date of discontinuance, sale, or transfer.

(3) The notice shall provide the date of discontinuance, sale, or transfer and, if the business is sold or transferred, the name and address of the purchaser or transferee.

(4) A licensee is liable for all taxes, interest, and penalties that accrue or may be owing before the date the notice required by subsection (1) is received by the department.

(5) A licensee is subject to criminal liability for misuse of the license that occurs before the date the notice required by subsection (1) is received by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1066 Final report and payment due.

Sec. 66.

Within 15 days after the discontinuance, sale, or transfer of a business licensed under this act, or within 15 days after the cancellation, revocation, or termination by law of a license issued under this act, a licensee shall provide the department with a final report and shall include with the report a payment for all motor fuel taxes, penalties, and interest that are due.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1067 Noncompliance; suspension or revocation of license.

Sec. 67.

The department may suspend or revoke a license for failure to comply with the provisions of this act after at least 10 days' notice to the licensee and a conference, if a conference is requested. If the license suspension or revocation is upheld at the conference, the licensee may appeal the determination pursuant to section 22 of 1941 PA 122, MCL 205.22.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1068 Report or statement requirements.

Sec. 68.

(1) Except as otherwise provided in this act:

(a) A report or statement required by this act shall be signed by the licensee or an officer or other responsible party of the licensee.

(b) A report or statement required by this act shall be filed on or before the twentieth day of the month following the close of the reporting period for sales, purchases, or other transactions in motor fuel that occurred during the preceding reporting period regardless of whether tax is owed.

(2) For purposes of reporting and determining tax liability under this act, each licensee shall maintain records as required by this act and 1941 PA 122, MCL 205.1 to 205.31.

(3) If the date a report or payment is due under this act falls on a weekend or on a state or banking holiday, the report or payment is due the next business day.

(4) The department may require a report due to the department under this act to be submitted in electronic format after timely notice by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1069 Forms development.

Sec. 69.

The department shall develop the forms required under this act after consultation with representatives of licensees and other persons who are required to file a report under this act. In developing the forms, the department shall consider similar federal forms in order to lessen the regulatory burden on licensees and others who file reports under this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1070 Supplier's license; fee; monthly report; violation as misdemeanor.

Sec. 70.

(1) A person shall not operate as a supplier in this state unless licensed as a supplier under this act. The fee for a supplier's license is $2,000.00.

(2) A supplier shall file with the department on forms or in a format prescribed by the department a monthly report containing the following information:

(a) The number of gallons of motor fuel for which Michigan is the destination state.

(b) The number of gallons of motor fuel removed by the supplier from the bulk transfer/terminal system in this state on which the tax imposed by this act has been accrued by the supplier.

(c) A statement as to whether the billed gallons are gross gallons or net gallons under the option provided for in section 28(3).

(d) Any other information that the department determines is reasonably required to determine tax liability under this act.

(3) A person who knowingly violates or knowingly aids or abets another to violate this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1071 Tax remittance by supplier.

Sec. 71.

(1) Except as otherwise provided by this act, the tax imposed by this act shall be remitted to the state by the supplier who removes the motor fuel, as shown by the terminal operator's records.

(2) A supplier shall list the amount of tax as a separate line item on all invoices or billings.

(3) A supplier shall pay the amount of tax due on gallons of motor fuel removed during a calendar month on or before the twentieth day of the following month.

(4) A supplier shall not claim a deduction from taxable gallons for gallons actually purchased by a customer notwithstanding that the supplier has issued a correction, credit, or rebilling to a customer adjusting tax liability.

(5) In addition to the tax due under this act, a supplier is subject to a civil penalty equal to the amount of the tax if the supplier makes sales for export to a person who is not a licensed exporter and the supplier has not collected the destination state tax on motor fuel other than dyed diesel fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1072 Treatment of removals by licensed supplier; election.

Sec. 72.

(1) A licensed supplier or licensed permissive supplier shall treat all removals from all of its terminals within the United States with a destination in this state as shown on the terminal-issued shipping paper as if the motor fuel were removed across the rack by the supplier from a terminal in this state for all purposes.

(2) A licensed supplier or licensed permissive supplier may elect to treat all removals from all of its terminals located outside of the United States with a destination in this state as shown on the terminal-issued shipping paper as if the motor fuel were removed across the rack by the supplier from a terminal in this state for all purposes.

(3) The election provided under subsection (2) shall be made by filing with the department a notice of election.

(4) The department shall release a list of electing suppliers under subsection (2) upon request by any person.

(5) The absence of an election by a supplier under subsection (2) does not relieve the supplier of responsibility for remitting the tax imposed by this act upon the removal of motor fuel from a terminal located outside of this state for import into this state by the supplier.

(6) A supplier who makes the election provided for in subsection (2) shall from the date the election is filed with the department precollect the tax imposed by this act on all removals from a terminal on its account either as a position holder or as a person receiving fuel from a position holder pursuant to a 2-party exchange agreement. The supplier shall precollect the tax without regard to any of the following:

(a) The license status of the person acquiring the fuel from the supplier.

(b) The point or terms of sale.

(c) The character of delivery.

(7) A supplier who elects to precollect tax under subsection (2) waives any defense that the state lacks jurisdiction to require collection on all sales made outside of this state by the supplier on which the supplier had knowledge that the shipments were destined for this state. This state imposes this requirement under its general police powers to regulate the movement of motor fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1073 Permissive supplier.

Sec. 73.

(1) A person shall not operate as a permissive supplier unless licensed under this act as a permissive supplier.

(2) A person who desires to collect the tax imposed by this act as a supplier and who otherwise qualifies as a permissive supplier shall apply for a permissive supplier's license pursuant to section 53.

(3) The fee for a permissive supplier's license is $50.00.

(4) Application for or possession of a permissive supplier's license does not itself subject the applicant or licensee to the jurisdiction of this state for any other purpose than administration and enforcement of this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1074 Collection of tax from purchaser; election.

Sec. 74.

(1) A supplier who sells motor fuel shall collect from the purchaser the tax imposed on that fuel by section 8.

(2) At the election of an eligible purchaser, a supplier shall not require the eligible purchaser to pay the tax to the supplier sooner than 1 business day before the date the tax is required to be remitted to the department under section 71.

(3) Notice of an election shall be evidenced by a written statement from the department that the purchaser is an eligible purchaser under section 75.

(4) An election under this section is subject to the condition that the eligible purchaser's remittances of all tax due to the supplier shall be paid by electronic funds transfer on or before 1 business day before the date of the remittance by the supplier to the department.

(5) An election under this section may be terminated by the supplier if the eligible purchaser does not make timely payments to the supplier as required by this section.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1075 Purchaser's election; evidence of financial responsibility or bonding requirements; revocation of election; alternative; appeal.

Sec. 75.

(1) A purchaser who desires to make an election under section 74 shall provide to the department evidence that the purchaser meets the financial responsibility or bonding requirements imposed by subsection (2) and this act.

(2) The department may require a purchaser who pays to a supplier the tax imposed by this act to file with the department a surety bond payable to the state, upon which the purchaser is the obligor, or a cash deposit, in an amount the department believes is reasonable but not to exceed 3 times the amount due to a supplier each month. If a purchaser makes an election with more than 1 supplier, the bond amount shall be based on the tax due to all suppliers with whom the elections were made. The department may require, but is not limited to requiring, that the bond be reasonably sufficient to indemnify the department against uncollectible tax credits claimed by the supplier under section 16.

(3) The department may, after a properly noticed hearing before the department administrator responsible for implementing and enforcing this act or his or her designee, and after a showing of good cause, revoke a purchaser's election under section 74. For purposes of this section, good cause includes, but is not limited to, a showing that the purchaser failed to make a timely tax payment to a supplier as required by section 74.

(4) As an alternative to termination of the purchaser's election, the department may require further assurance of the purchaser's financial responsibility, or may increase the bond requirement for that purchaser, or may take any other action that the department may reasonably require to ensure remittance of the tax.

(5) A purchaser may appeal the department's decision under this section pursuant to section 22 of 1941 PA 122, MCL 205.22.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1076 Sale of motor fuel by bonded or occasional importer; license requirements.

Sec. 76.

(1) A person who desires to import motor fuel into this state from another country by transport truck, tank wagon, pipeline, or marine vessel into a storage facility other than a qualified terminal shall be licensed as either of the following:

(a) An occasional importer.

(b) A bonded importer.

(2) An applicant for a license under subsection (1) may choose which license the person shall operate under. The fee for either license is $1,000.00.

(3) A bonded importer or occasional importer who sells motor fuel shall collect from the purchaser the tax imposed by section 8 on that motor fuel.

(4) In addition to the license application information required by section 53, an applicant for an occasional importer's license or a bonded importer's license shall provide a copy of the applicant's license to purchase or handle motor fuel tax-exempt in the specified province, country, or other source jurisdiction for which the license is to be issued.

(5) This section does not apply to a person who imports motor fuel if both of the following conditions are met:

(a) All of the motor fuel is subject to 1 or more tax precollection agreements with a supplier as provided in section 72.

(b) All of the motor fuel is expressly evidenced on the terminal-issued shipping paper as provided in section 101.

(6) A person who desires to import motor fuel into a destination in this state from outside the United States, and who has not entered into an agreement to prepay to the supplier or permissive supplier this state's motor fuel tax with respect to the motor fuel, shall obtain an occasional importer's license or a bonded importer's license subject to the special bonding requirements of section 58(2).

(7) A person who obtains a license to import motor fuel pursuant to subsection (5) shall do all of the following:

(a) Obtain an import verification number from the department within 24 hours before entering the state for each separate import into the state but not later than actual entry into this state.

(b) Display the import verification number on the terminal-issued shipping paper required under section 104.

(c) Comply with the payment requirements under section 78 or 80, whichever is applicable.

(8) An occasional importer's license or a bonded importer's license issued under subsection (5) shall be specific to each foreign country or other jurisdiction outside the United States.

(9) If the foreign country or other jurisdiction outside the United States has adopted reciprocal legislation or entered into a compact with this state providing for collection of destination jurisdiction tax by the terminal supplier in accordance with terminal-issued shipping papers designating the intended state or country of destination, then the importer is ineligible for a license to import motor fuel outside of the bulk transfer terminal system from the other country, and a license to so import is canceled.

(10) The department shall not issue an occasional importer's license or a bonded importer's license if the applicant is not licensed in the foreign country or other jurisdiction outside the United States.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1077 Licensed occasional or bonded importer; reporting requirements; waiver; violation as misdemeanor.

Sec. 77.

(1) Except as otherwise provided in subsection (2), a licensed occasional importer shall file with the department on forms or in a format prescribed by the department a report containing the following information:

(a) The number of gallons of motor fuel where the tax imposed by this act has been prepaid to a supplier upon removal from a terminal outside the United States.

(b) The number of gallons of motor fuel subject to the 3-day payment rule in section 80 sorted by foreign jurisdiction outside the United States, by supplier, and by terminal or bulk plant location.

(c) Any other information concerning the source state, volume, or method of transportation of motor fuel as the department may require.

(d) Any other information the department considers reasonably necessary.

(2) The department may waive any or all of the reporting requirements in subsection (1) if it determines that jurisdictions outside the United States have adopted and implemented reciprocal terminal reporting requirements adequate to assure the department that it receives complete information concerning motor fuel removed by or on behalf of a supplier from a terminal in a jurisdiction outside the United States which is destined for this state.

(3) Except as otherwise provided in subsection (4), a licensed bonded importer shall file with the department on forms or in a format prescribed by the department a report of its operations within this state. The report shall include all of the following information:

(a) The number of gallons of motor fuel where the tax imposed by this act has been prepaid to a supplier upon removal from a terminal outside the United States.

(b) The number of gallons of motor fuel subject to tax remittance by the bonded importer under section 78 sorted by source state by supplier and by terminal or bulk plant.

(c) Any other information concerning the source state, volume, or method of transportation of motor fuel as the department may require.

(4) The department may waive any or all of the reporting requirements in subsection (3) if it determines that a jurisdiction outside this state has adopted and implemented reciprocal terminal reporting requirements adequate to assure the department that it receives complete information concerning motor fuel removed by and on behalf of a supplier from a terminal outside this state which is destined for this state.

(5) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1078 Tax liability for motor fuel imported from another country.

Sec. 78.

(1) Except as otherwise provided in this act, the tax imposed by section 8 on motor fuel imported from another country shall be paid by the licensed bonded importer who imported the motor fuel other than dyed diesel fuel on or before the twentieth day of the month following the month in which the motor fuel was imported. An importer shall report the total number of gallons of motor fuel imported but shall take a deduction from total gallons for dyed diesel fuel before calculating the tax.

(2) If a licensed supplier or licensed permissive supplier precollects tax under section 72(5), that supplier is jointly and severally liable with the licensed bonded importer for the tax and shall remit the tax to the department on behalf of the importer under the same terms as a supplier payment under section 71. In this case, an import verification number is not required.

(3) A bonded importer who sells motor fuel shall collect from the purchaser the tax imposed on that fuel by section 8.

(4) A bonded importer required to remit tax under this act may remit the tax by an electronic funds transfer acceptable to the department. The electronic funds transfer shall be made on or before the date the tax is due.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1079 Diversions into state of imported motor fuel; tax reporting and payment; agreement permitting supplier to assume importer's liability.

Sec. 79.

(1) Unless otherwise provided in section 81, a licensed importer shall report and pay tax on diversions into this state of imported motor fuel under section 78 or 80 in accordance with the requirements of this act applicable to any importer.

(2) For purposes of this section, a licensed importer who has purchased motor fuel from a licensed supplier may enter into an agreement with the supplier to permit the supplier to assume the importer's liability and adjust the importer's taxes payable to the supplier. The supplier shall submit documentation reasonably required by the department with the report filed under section 70.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1080 Time period for tax payment on motor fuel imported from another country; precollected tax; importation of undyed motor fuel; penalty.

Sec. 80.

(1) Except as otherwise provided in this act, the tax imposed by section 8 on motor fuel imported from another country shall be paid by the licensed occasional importer who imported motor fuel other than dyed diesel fuel within 3 business days after the earlier of the following:

(a) The date that the motor fuel other than dyed diesel fuel was delivered into the state.

(b) The date that a valid import verification number required under sections 76 and 104 was assigned by the department.

(2) If the licensed supplier or licensed permissive supplier precollects tax under section 72, that supplier is jointly and severally liable with the importer for the tax and shall remit the tax to the department on behalf of the importer under the same terms as a supplier payment under section 71. In such case, an import verification number is not required.

(3) An importer is subject to a civil penalty of $10,000.00 for each incidence where the importer knowingly imports undyed motor fuel without possessing both of the following:

(a) Either an importer's license or a supplier's license.

(b) Either an import verification number or a shipping paper showing on its face that this state's motor fuel tax is not due or that the tax imposed by this act has been precollected by a licensed supplier.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1081 Diversion of fuel from out-of-state to in-state by unlicensed importer; importer required to pay tax; terms and conditions; agreement permitting supplier to assume importer's liability.

Sec. 81.

(1) If an importer who is not licensed under section 76 or 82 diverts motor fuel from a destination outside this state to a destination inside this state after having removed the fuel from a terminal or a bulk plant outside this state, the importer shall notify and pay to the department the tax imposed by section 8.

(2) An importer required to pay tax under this section shall provide notice and pay the tax upon the same terms and conditions as if the importer were an occasional importer licensed under section 80 without deduction for the allowances provided by section 14.

(3) For purposes of this section, an unlicensed importer who has purchased motor fuel from a licensed supplier may enter into an agreement with the supplier to permit the supplier to assume the importer's liability and adjust the importer's taxes that are payable to the supplier. The supplier shall provide a copy of the agreement to the department at the time the supplier files its monthly report under this act. The agreement shall include at a minimum the following information:

(a) The names of the parties to the agreement.

(b) The date the agreement was entered into.

(c) The type of motor fuel involved.

(d) The number of gallons of motor fuel involved.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1082 Licensure as tank wagon operator-importer.

Sec. 82.

(1) A person shall not import into this state motor fuel acquired from a bulk plant in another state by a tank wagon unless licensed as a tank wagon operator-importer under this act.

(2) Licensure as a tank wagon operator-importer under this act is not authorization to acquire nonexempt motor fuel free of the tax imposed by this act at a terminal either within this state or outside of this state for direct delivery to a location within this state.

(3) A person who is licensed as an importer under section 76 may operate as a tank wagon operator-importer without the license required by this section if the person also operates 1 or more bulk plants outside of this state.

(4) The fee for a tank wagon operator-importer license is $50.00.

(5) A tank wagon operator-importer shall file with the department a quarterly report of operations within this state and any other information concerning the source state and the method of transportation of motor fuel as the department may require on forms or in a format prescribed by the department. A person who knowingly violates or knowingly aids and abets another to violate this subsection is guilty of a misdemeanor.

(6) A tank wagon operator-importer shall report the total number of gallons of motor fuel imported but shall take a deduction against motor fuel shown on its quarterly report for the number of gallons of dyed diesel fuel that were removed from a terminal or refinery destined for delivery to a point in this state as shown on the shipping paper.

(7) A tank wagon operator-importer who is liable for the tax imposed by this act on nonexempt motor fuel imported by a tank wagon on which tax has not previously been paid to a supplier, shall remit the tax for a particular quarter's import activities with its quarterly report of activities on or before the twentieth day of the month following the close of the reporting period.

(8) A licensed tank wagon operator-importer may retain the collection administration allowance provided for in section 14.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1083 Terminal operator's license.

Sec. 83.

(1) A person shall not engage in business in this state as a terminal operator unless licensed as a terminal operator or supplier.

(2) The fee for a terminal operator's license is $2,000.00.

(3) A licensed terminal operator or licensed supplier operating a terminal in this state shall file with the department on forms or in a format prescribed by the department a monthly report of operations for each terminal it operates within the state. The report shall include any information the department considers reasonably necessary to determine the terminal operator's liability under this act.

(4) In addition to the report required by subsection (3), a person operating a terminal in this state shall file with the department on forms or in a format prescribed by the department an annual report of operations for each terminal it operates within the state. The report shall be filed for each calendar year on or before February 25 of the following year and shall include the following information:

(a) The net amount of monthly temperature adjusted gains or losses of motor fuel in net gallons.

(b) The total number of net gallons of motor fuel removed from the terminal in bulk and across the terminal rack during the calendar year.

(c) The amount of tax due as calculated under section 8.

(d) The amount of tax collected during the calendar year.

(e) Any other information the department considers reasonably necessary to determine the tax liability of the terminal operator under this act.

(5) The department may waive the filing requirement in subsection (3) or (4) if the information required is available in a written or electronic format from the federal government.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1084 Tax liability of terminal operator.

Sec. 84.

(1) The terminal operator of a terminal in this state is jointly and severally liable with the supplier for the tax imposed under section 8 and shall remit payment to this state within 30 days after discovering either of the following conditions:

(a) The owner of the motor fuel is a person other than the terminal operator and is not a licensed supplier.

(b) In connection with the removal of diesel fuel that is not dyed diesel fuel, the terminal operator provides any person with a bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed diesel fuel.

(2) A terminal operator shall be relieved of liability under subsection (1)(a) if it establishes all of the following:

(a) The terminal operator has a valid terminal operator's license.

(b) The terminal operator has a copy of the Michigan supplier license from the supplier as required by this act.

(c) The terminal operator has no reason to believe that any information on the Michigan supplier license is false.

(3) A terminal operator is liable for the tax imposed by this act which is not allocable to any licensed supplier, including, but not limited to, motor fuel that is lost or unaccounted for. However, the terminal operator is not liable for the tax if it can establish by substantial evidence that the motor fuel lost was dyed diesel fuel that was dyed before receipt by the terminal operator.

(4) A collection allowance or a deduction shall not be allowed with respect to payment of the tax under this section.

(5) If the number of gallons of motor fuel lost or unaccounted for exceeds 5% of the total gallons removed from that terminal across the rack, the terminal operator shall, in addition to paying the tax that is due, pay a penalty of 100% of the tax otherwise due with the annual report under section 83.

(6) The terminal operator shall remit the tax and any penalties or interest that is due with the annual report required under section 83.

(7) A terminal operator who fails to meet the shipping paper requirements set forth in this act is subject to a civil penalty of $1,000.00 for the first occurrence. For each subsequent violation, the terminal operator is subject to a civil penalty of $5,000.00.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1085 Exportation of motor fuel; requirements; violation; penalty; exemption.

Sec. 85.

(1) A person shall not export motor fuel from this state unless either of the following applies:

(a) The person is licensed as an exporter or supplier under this act.

(b) The person has paid the applicable destination state tax to the supplier, can demonstrate proof of export in the form of a destination state shipping paper, and can demonstrate that the destination state fuel tax has been paid.

(2) A person who negligently violates this section is subject to a $500.00 civil penalty.

(3) A person who knowingly violates or knowingly aids or abets another to violate this section is guilty of a felony.

(4) An end user who exports fuel in the fuel supply tank of a licensed motor vehicle where the fuel is used only to power the vehicle is exempt from this section.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1086 Exporter license; requirements; fee; report.

Sec. 86.

(1) A person who desires to export motor fuel shall obtain an exporter's license.

(2) The fee for an exporter's license is $1,000.00.

(3) A person licensed as an exporter shall file a quarterly report with the department on forms or in a format prescribed by the department. The report shall contain information reasonably necessary to determine the exporter's tax liability under this act.

(4) The department may waive in writing the reporting requirement of this section if it determines that the report is not needed to administer this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1087 Exporter required to pay tax; fuel diversion number; terms and conditions of payment and notice; agreement permitting supplier to assume exporter's liability; tax refund and credit.

Sec. 87.

(1) If an exporter diverts motor fuel removed from a terminal in this state from an intended destination outside this state as shown on the terminal-issued shipping papers to a destination within this state, the exporter shall obtain a fuel diversion number and pay to the department the tax imposed on that motor fuel by section 8.

(2) An exporter required to pay tax under this section shall provide notice and pay the tax upon the same terms and conditions as if the exporter were an occasional importer licensed under section 76 without deduction for the allowances provided by section 14.

(3) For purposes of this section, an exporter who has purchased motor fuel from a licensed supplier may enter into an agreement with the supplier to permit the supplier to assume the exporter's liability and adjust the exporter's taxes that are payable to the supplier. The supplier shall provide a copy of the agreement to the department at the time the supplier files its monthly report. The agreement shall include at a minimum the following information:

(a) The names of the parties to the agreement.

(b) The date the agreement was entered into.

(c) The type of motor fuel involved.

(d) The number of gallons of motor fuel involved.

(4) If an exporter withdraws and exports from a bulk plant in this state motor fuel as to which the tax imposed by this act has previously been paid or accrued, the exporter may apply for and the state shall issue a refund of the tax upon a showing of proof of export and payment of the tax satisfactory to the department.

(5) If a diversion from a destination in this state to another state does not violate state or federal law, the diversion relief provisions set forth in section 108 shall apply and an unlicensed exporter diverting the product may apply for a refund from the department as provided in this act. The allowance provided for in section 14 shall be deducted from the refund allowed under this subsection.

(6) A licensee required to file a report under this act may take a credit for diversions directed by that licensee for its own account.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1088 Failure or late filing of report or tax remittance; payment requirements; penalties and interest.

Sec. 88.

A person who fails to file a report or remit tax due under this act, or who files a report or remits tax due after the due dates set forth in this act, shall remit to the department all of the tax for the reporting period and any additional penalties and interest.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1089 Transporter's license; fee; report; failure to submit report; penalty; waiver; importation of undyed motor fuel.

Sec. 89.

(1) A person who transports motor fuel into this state or out of this state for another person shall obtain a transporter's license. A person licensed as a supplier, an exporter, or an importer under section 76 or 82 who transports motor fuel into this state or out of this state for their own account only is not required to obtain a transporter's license.

(2) The fee for a transporter's license is $50.00.

(3) A person licensed as a transporter in this state shall file a quarterly report with the department by the twentieth day following the end of the quarter on forms or in a format prescribed by the department concerning the amount of motor fuel transported across the borders of this state.

(4) If a transporter fails to submit the report required by this section, the department may require the transporter to pay a civil penalty of $1,000.00 for each violation.

(5) If substantially similar information is readily available to this state from the federal government including a federal terminal report, or if the department determines that the report is not needed to properly administer this act, the department may waive the requirement that a transporter file the report described in subsection (3).

(6) A transporter is subject to a civil penalty of $10,000.00 for each incidence where the transporter knowingly imports undyed motor fuel in a transport truck without possessing either an import verification number or a shipping paper showing on its face that this state's motor fuel tax is not due or that the tax imposed by this act has been precollected by a licensed supplier.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1090, 207.1091 Repealed. 2002, Act 668, Eff. Apr. 1, 2003.



Section 207.1092 Retail marine diesel dealer license; fee; filing; report; payment date; waiver.

Sec. 92.

(1) A person shall not deliver diesel fuel into the fuel supply tank of an end user's boat or other marine vessel or make a bulk delivery of diesel fuel to an unlicensed end user unless licensed as a retail marine diesel dealer under this act.

(2) The fee for a retail marine diesel dealer license is $50.00.

(3) A retail marine diesel dealer shall file with the department on forms or in a format prescribed by the department a quarterly report containing the information the department requires as reasonably necessary for the department to determine the amount of diesel fuel tax due. A licensed retail marine diesel dealer shall report the amount of dyed diesel fuel sold for a taxable purpose.

(4) The report shall be filed and the tax paid to the department on or before the twentieth day of the month following the close of the reporting period.

(5) The department may waive the requirement for filing a report under this section.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1093 Blender's license; fee; filing; report; waiver.

Sec. 93.

(1) In order to operate as a blender in this state, a person shall obtain a blender's license.

(2) The fee for a blender's license is $100.00.

(3) A blender shall file with the department on forms or in a format prescribed by the department a monthly report containing the information the department requires as reasonably necessary for the department to determine the amount of tax due.

(4) The department may waive the licensing or reporting requirements described in this section if it determines that either or both are not needed to administer this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1094 Aviation fuel.

Sec. 94.

(1) A person shall not purchase for resale motor fuel identified on a shipping paper or invoice as aviation fuel unless the person is registered with the department on a form or in a format prescribed by the department.

(2) Motor fuel upon which the tax imposed under section 203 of the aeronautics code of the state of Michigan, 1945 PA 327, MCL 259.203, has been paid shall be identified on the shipping paper or invoice as aviation fuel and shall be sold only for aviation purposes. A seller shall obtain from the purchaser a statement that the fuel will only be sold or used as aviation fuel.

(3) A person shall not sell, use, or label motor fuel that is exempt from tax under section 30(1)(f) or that has been identified on a shipping paper or invoice as aviation fuel for use other than as aviation fuel, except that a person may sell or use motor fuel identified on a shipping paper or invoice as "aviation fuel exempt for LRF" under this act for the sole purpose of producing leaded racing fuel as that term is defined in section 4.

(4) A person shall not sell, use, or label for aviation purposes motor fuel identified on a shipping paper or invoice as diesel fuel.

(5) A person who knowingly violates this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2008, Act 26, Eff. May 12, 2008



Section 207.1098 Transportation of gasoline or diesel fuel by pipeline or marine vessel; report.

Sec. 98.

A carrier shall file with the department on forms or in a format prescribed by the department a monthly report of all motor fuel delivered by the person during the month and any other information that the department requires as reasonably necessary for the department to determine the liability of a carrier or any other person transporting gasoline or diesel fuel in a pipeline or by marine vessel under this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1099 Cross-border movement of motor fuel; compact.

Sec. 99.

If the second state or country involved in a cross-border movement of motor fuel has entered into a compact with this state, the person diverting the fuel shall pay the tax or seek a refund only upon the difference in the amount of tax due in the 2 jurisdictions. The person shall provide notice of the payment made or refund sought to both jurisdictions upon proof of payment to the destination state. The department shall periodically determine procedures for making the adjustment described in this subsection and shall keep and make available a list of those states, provinces, or countries which are members of the compact.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1101 Manually-prepared shipping paper as substitute for machine-generated.

Sec. 101.

(1) Except as otherwise provided in this section, the operator of a refinery, terminal, or bulk plant in this state shall prepare and provide to the driver of a fuel transportation vehicle or operator of a train pulling a rail car receiving motor fuel at the refinery, terminal, or bulk plant into the vehicle's fuel storage tank an automated, machine-generated shipping paper setting out on its face all of the following information:

(a) Identification by address and terminal number of the refinery or terminal from which the motor fuel was removed or by address of the bulk plant from which the motor fuel was withdrawn.

(b) The date the motor fuel was removed.

(c) The amount of motor fuel removed, in both gross gallons and net gallons.

(d) The destination state as represented to the refinery, terminal, or bulk plant by the transporter, the shipper, or the shipper's agent.

(e) The appropriate notice described in section 112 or 113 if the notice is required by either of those sections.

(f) Any other information reasonably required by the department for the enforcement of this act.

(2) In the event of an extraordinary unforeseen circumstance, including an act of God, which temporarily interferes with the ability to issue an automated machine-generated shipping paper, a manually prepared shipping paper that contains all of the information required by subsection (1) may be substituted for the machine-generated shipping paper. Before issuing the manually prepared shipping paper, the operator of the refinery, terminal, or bulk plant shall do the following:

(a) Contact the department by telephone and obtain a service interruption authorization number.

(b) Add the service interruption authorization number to the manually prepared shipping paper before the motor fuel is removed from the terminal or withdrawn from the bulk plant.

(3) A service interruption authorization number is valid for a period not to exceed 24 hours. If the interruption has not been cured within the 24-hour period, an additional interruption authorization number may be requested. The department shall issue an additional interruption authorization number if the explanation for the interruption or delay is satisfactory to the department.

(4) If an operator of a bulk plant who delivers motor fuel into a transport truck is unable to provide the truck driver with a machine-generated shipping paper, the operator shall provide the driver with a manually-prepared shipping paper that contains the information required in subsection (1) and that complies with the requirements of subsection (2).

(5) An operator of a bulk plant who delivers motor fuel into a tank wagon is exempt from the requirements of this section.

(6) A terminal operator may load into a single fuel transportation vehicle motor fuel, a portion of which is to be delivered to a location in this state and a portion of which is to be delivered to a location outside of this state. However, the terminal operator shall document the removal of the motor fuel by issuing a separate shipping paper for each destination state.

(7) The operator of a terminal or refinery shall post a conspicuous notice in the area of the terminal or refinery where a fuel transportation vehicle driver receives the shipping paper. The notice shall describe in clear and concise terms the duties of a fuel transportation vehicle operator and driver and the duties of a retail dealer under this act. The notice shall include the telephone number that shall be called if motor fuel is diverted pursuant to this act. The department may establish the language, type, style, and format of the notice.

(8) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1102 Shipping paper; carrying and producing copy.

Sec. 102.

(1) The driver of a fuel transportation vehicle or operator of a train pulling a rail car shall obtain a shipping paper pursuant to section 101 and shall also do all of the following:

(a) Carry the shipping paper on board the fuel transportation vehicle or rail car.

(b) Upon the request of a person conducting an inspection under section 131(1), produce a copy of the shipping paper when transporting, holding, or delivering the motor fuel described in the shipping paper.

(c) Deliver the motor fuel described in the shipping paper to the location shown on the face of the shipping paper unless the driver or operator does all of the following:

(i) Notifies the department that the motor fuel is being delivered to a different destination state before the date the fuel is exported from the state in which the shipment originated.

(ii) Requests and receives from the department a verification number authorizing the diversion.

(iii) Writes on the shipping paper the change in destination state and the verification number for the diversion.

(d) Provide a copy of the shipping paper to the person that the motor fuel is delivered to.

(e) Comply with any other conditions that the department may reasonably require for the enforcement of this act.

(2) The owner or operator of a fuel transportation vehicle or train pulling a rail car shall require the vehicle driver or train operator to comply with the shipping paper requirements in this act.

(3) A person who knowingly violates this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1103 Shipping paper; notice requirements.

Sec. 103.

(1) Except as otherwise provided in subsections (2) and (3), a shipping paper issued under section 101 shall bear 1 of the following notices:

(a) Concerning dyed diesel fuel, the statement: “DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE” for the shipment or the appropriate portion of the shipment.

(b) Concerning undyed motor fuel that is removed tax-free from the supplier at the rack under section 30, the statement: “NOT FOR HIGHWAY USE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE”.

(c) Concerning aviation, jet fuel, or other fuel used in aircraft, the statement: “NOT FOR HIGHWAY USE, PENALTY FOR HIGHWAY USE”.

(d) Concerning any other motor fuel, a statement that “[supplier name] responsible for [state name] motor fuel tax” or any other annotation acceptable to the department that provides notice that the tax imposed by this act or by the destination state on the entire shipment or the appropriate portion of the shipment has been paid or accrued to the supplier.

(2) Except as otherwise provided in subsection (3), a licensed bonded importer or occasional importer or a transporter acting for the licensed importer is exempt from the notice requirement in subsection (1)(b) if the requirements of section 76 are met.

(3) The department may develop an advance notification procedure to address documentation for imported motor fuel concerning which the importer is unable to obtain a shipping paper that complies with this section.

(4) A person who violates this section is guilty of a misdemeanor for the first offense and guilty of a felony for a second or subsequent violation of this section.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1104 Acquisition of undyed motor fuel or taxes unpaid; conditions; compliance; violation.

Sec. 104.

(1) If a licensed bonded importer or occasional importer acquires from a terminal located outside the United States motor fuel destined for this state which has not been dyed in accordance with this act, and which has not had the tax paid or accrued to the supplier at the time of removal from the terminal, an importer or transporter operating on the importer's behalf shall comply with all of the following conditions before entering or transporting the motor fuel by rail car or by transport truck on the public roads or highways of this state:

(a) The importer or transporter shall obtain an import verification number from the department before entering this state, but not sooner than 24 hours before entering this state.

(b) The importer or transporter shall carry on board the transport truck or train pulling the rail car a shipping paper containing all of the following:

(i) The import verification number set out prominently and indelibly on the face of each copy of the shipping paper.

(ii) The terminal origin and the importer's name and address set out prominently on the face of each copy of the shipping paper.

(iii) All of the information otherwise required by this act to be included on the shipping paper.

(c) All tax imposed by this act concerning previously requested import verification number activity on the account of the importer or the transporter has been timely remitted.

(2) A person, including the driver of the fuel transportation vehicle or the operator of the train transporting the motor fuel, who knowingly violates or knowingly aids and abets another to violate this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1105 Delivery of fuel; shipping paper provided or placed in receptacle; violation.

Sec. 105.

(1) The driver of a fuel transportation vehicle or operator of a train pulling a rail car shall provide a copy of the shipping paper to the person to whom the fuel is delivered, or place the shipping paper in a secure receptacle at the facility where the fuel is delivered.

(2) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1106 Retention of shipping paper.

Sec. 106.

(1) A retailer, bulk plant operator, bulk end user, or bulk storage facility shall receive, examine, and retain for a period of 30 days at the delivery location the terminal-issued shipping paper received from the transporter for each shipment of motor fuel that is delivered to that location.

(2) The retailer, bulk plant operator, bulk end user, or bulk storage facility shall retain the shipping paper for not less than 4 years either at the delivery location or at another location.

(3) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1107 Delivery of motor fuel without shipping paper; acceptance prohibited.

Sec. 107.

(1) A retailer, bulk plant operator, bulk end user, or the operator of any other bulk storage facility shall not knowingly accept delivery of motor fuel into a bulk storage facility in this state if the delivery is not accompanied by a shipping paper issued by the terminal operator or bulk plant operator that clearly indicates that Michigan is the destination state of the motor fuel or provides a diversion verification number pursuant to section 108, and any other information required under sections 101 to 104.

(2) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1108 Violation of shipping paper requirements as honest error; relief; coordination for operation of common telephone diversion verification number assignment system.

Sec. 108.

(1) The department shall provide for relief where a shipment of motor fuel is legitimately diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

(2) The relief is subject to all of the following requirements:

(a) That the shipper, the transporter, or an agent of either provides notification before the diversion or correction to the department if an intended diversion or correction is to occur.

(b) That a verification number be assigned and manually added to the face of the shipping paper.

(c) That the relief provisions are consistent with the refund provisions of this act.

(3) If a person alleged to be in violation of sections 101 to 107 establishes to the department's satisfaction that the violation was the result of honest error made in the context of a good-faith and reasonable effort to properly account for and report motor fuel shipments and tax, the person shall not be subject to the civil penalties set forth in this act for violating those provisions.

(4) The department may coordinate with other states, Canadian provinces, and the federation of tax administrators for the operation of a common telephonic diversion verification number assignment system.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1109 Reliance by person issuing shipping paper on certain representations; tax liability.

Sec. 109.

(1) A person who issues a shipping paper, including but not limited to a supplier, a terminal operator, or a bulk plant operator may rely on the following representations of a transporter, shipper, or the shipper's agent:

(a) A statement identifying the transporter's or shipper's intended destination state for the motor fuel.

(b) A statement that the motor fuel shall be used for a tax-exempt purpose.

(2) An importer, transporter, shipper, and the shipper's agent, and any purchaser, not the supplier or terminal operator, are jointly and severally liable for any tax otherwise due to the state as a result of a diversion of the motor fuel from the represented destination state.

(3) A terminal operator may rely on the representation of a licensed supplier concerning the supplier's obligation to collect tax.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1110 Misleading statement imprinted on shipping paper; prohibition; violation.

Sec. 110.

(1) A terminal operator shall not imprint, and a supplier shall not knowingly permit a terminal operator to imprint on the supplier's behalf, a false or misleading statement on a shipping paper.

(2) A terminal operator who negligently imprints a statement that violates subsection (1) is subject to a civil penalty of $50.00 for each violation.

(3) In addition to any other tax, fines, penalties, or sanctions that may be imposed, a terminal operator or supplier who knowingly violates subsection (1) is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1111 Shipping paper tamper-resistant standards; rules.

Sec. 111.

(1) A terminal operator or a supplier shall cause a shipping paper to meet the tamper-resistant standards prescribed by department rule, including the inclusion of messages that identify whether a shipping paper has been photocopied, numbering systems, or nonreproducible coding.

(2) Rules promulgated by the department establishing tamper-resistant standards for shipping paper shall not take effect until 12 months after the date the rules are promulgated.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1112 Sale or removal of dyed diesel fuel; notice.

Sec. 112.

(1) A notice stating: “DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE” shall be provided as follows:

(a) By the terminal operator to any person who receives dyed diesel fuel at a terminal rack of that terminal operator.

(b) By any seller of dyed diesel fuel to its buyer if the dyed diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of subdivision (c).

(c) By a seller on any retail pump where it sells dyed diesel fuel.

(2) The notice required by subsection (1) shall be provided on or before the date of removal or sale and shall appear on shipping papers and bills of lading accompanying the sale or removal of the dyed diesel fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1113 Dyed kerosene; notice.

Sec. 113.

(1) A notice stating: “DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE” shall be provided as follows:

(a) By the terminal operator to any person who receives dyed kerosene at a terminal rack of that terminal operator.

(b) By any seller of dyed kerosene to its buyer if the dyed kerosene is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of subdivision (c).

(c) By a seller on any retail pump where it sells dyed kerosene.

(2) The notice required by subsection (1) shall be provided on or before the date of removal or sale and shall appear on shipping papers and bills of lading accompanying the sale or removal of the dyed kerosene.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1114 Diversion of motor fuel from destination on shipping paper; rebuttable presumption.

Sec. 114.

(1) A representative or agent of the department may examine the shipping paper of a fuel transportation vehicle in order to determine whether that fuel transportation vehicle is located outside a reasonably direct route from the supply source to the destination state on the shipping paper. If the vehicle is more than 5 miles from a reasonably direct route, there is a rebuttable presumption that the operator or driver of the vehicle intends to divert the motor fuel from the destination on the shipping paper. If the vehicle is 5 miles or less from a reasonably direct route, there is a rebuttable presumption that the operator or driver of the vehicle does not intend to divert the motor fuel from the destination on the shipping paper.

(2) The operator or driver of a fuel transportation vehicle that is located outside a reasonably direct route from the supply source to the destination state on the shipping paper is subject to the penalties set forth in section 129.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1115 Display of person's name and license number; letters and figures.

Sec. 115.

(1) A supplier operating a fuel transportation vehicle on the public roads or highways of this state shall display on the vehicle, in colors that distinctly contrast with the color of the vehicle and in letters and figures not less than 3 inches high, the supplier's name and the license number identified as Mich. Supplier No. ___.

(2) A person other than a supplier operating a fuel transportation vehicle on the public roads or highways of this state shall display on the vehicle, in colors that distinctly contrast with the color of the vehicle and in letters and figures not less than 3 inches high, the person's name and the license number identified as Mich. MFTA No. ___.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1116 Transportation of motor fuel without shipping paper; violation.

Sec. 116.

A person who transports motor fuel without a shipping paper that meets the requirements set forth in sections 101 to 104, including but not limited to the owner, operator, or driver of a fuel transportation vehicle or train, is subject to a civil penalty of $1,000.00 for the person's first occurrence. Each subsequent violation of sections 101 to 104 is subject to a civil penalty of $5,000.00.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1121 Dyed diesel fuel or other exempt fuel; use.

Sec. 121.

A person shall not sell or use or hold for sale or use dyed diesel fuel or other exempt fuel, including, but not limited to, excluded liquid, undyed diesel fuel that is repackaged into a container that holds 55 gallons or less, or aviation, aircraft, or jet fuel, for any use that the person knows or has reason to know is a taxable use of the diesel fuel under this act or the motor carrier fuel tax act, 1980 PA 119, MCL 207.211 to 207.234.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1122 Dyed diesel fuel; use in motor vehicle on public roads or highways; exception; penalty.

***** 207.1122 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1122.amended *****

Sec. 122.

(1) A person shall not operate or maintain a motor vehicle on the public roads or highways of this state with dyed diesel fuel in the vehicle's fuel supply tank.

(2) This section does not apply to dyed diesel fuel used in any of the following:

(a) A motor vehicle owned and operated or leased and operated by the federal or state government or a political subdivision of this state.

(b) A motor vehicle used exclusively by the American red cross.

(c) An implement of husbandry.

(d) A passenger vehicle that has a capacity of 10 or more and that operates over regularly traveled routes expressly provided for in 1 or more of the following that applies to the passenger vehicle:

(i) A certificate of authority issued by the state transportation department.

(ii) A municipal franchise.

(iii) A municipal license.

(iv) A municipal permit.

(v) A municipal agreement.

(vi) A municipal grant.

(3) An owner, operator, or driver of a vehicle who uses dyed diesel fuel on the public roads or highways of this state is subject to a civil penalty of $200.00 for each of the first 2 violations within a 12-month period. For a third violation within a 12-month period, and for each subsequent violation thereafter, the person is subject to a civil penalty of $5,000.00. An owner, operator, or driver of a motor vehicle who knowingly violates the prohibition against the sale or use of dyed diesel fuel upon the public roads or highways of this state is subject to a civil penalty equal to that imposed by section 6714 of the internal revenue code.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003



Section 207.1122.amended Dyed diesel fuel; use in motor vehicle on public roads or highways; exception; penalty.

***** 207.1122.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 122.

(1) A person shall not operate or maintain a motor vehicle on the public roads or highways of this state with dyed diesel fuel in the vehicle's fuel supply tank.

(2) This section does not apply to dyed diesel fuel used in any of the following:

(a) A motor vehicle owned and operated or leased and operated by the federal or state government or a political subdivision of this state.

(b) A motor vehicle used exclusively by the American Red Cross.

(c) An implement of husbandry.

(d) A passenger vehicle that has a capacity of 10 or more and that operates over regularly traveled routes expressly provided for in 1 or more of the following that applies to the passenger vehicle:

(i) A certificate of authority issued by the state transportation department.

(ii) A municipal franchise.

(iii) A municipal license.

(iv) A municipal permit.

(v) A municipal agreement.

(vi) A municipal grant.

(3) An owner, operator, or driver of a vehicle who uses dyed diesel fuel on the public roads or highways of this state is subject to a civil penalty of $1,000.00 for the first violation, and a civil penalty of $5,000.00 for each subsequent violation. An owner, operator, or driver of a motor vehicle who knowingly violates the prohibition against the sale or use of dyed diesel fuel upon the public roads or highways of this state is subject to a civil penalty equal to that imposed by section 6714 of the internal revenue code.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2002, Act 668, Eff. Apr. 1, 2003 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1123 Alteration of strength or composition of dye or marker; possession, sale, or purchase of dye removal equipment.

Sec. 123.

(1) A person shall not with intent to evade tax alter or attempt to alter the strength or composition of any dye or marker in any dyed diesel fuel.

(2) A person shall not with intent to evade tax possess, sell, or purchase dye removal equipment.

(3) A person who violates this section is guilty of a felony punishable by a fine of not more than $50,000.00 or imprisonment for not more than 5 years, or both.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1124 Repealed. 2006, Act 287, Imd. Eff. July 20, 2006.



Section 207.1125 Metering equipment; requirements.

Sec. 125.

(1) A person who operates motor fuel dispenser equipment accessible by the general public shall provide a metering gallonage totalizer for each dispenser and shall maintain records sufficient to enable the department to determine with reasonable accuracy the amount of motor fuel dispensed by the equipment.

(2) A person shall not exchange, replace, roll back, or otherwise tamper with metering equipment, including a metering gallonage totalizer, without following procedures provided by the department for legitimate maintenance, repair, and replacement of the equipment. However, the prohibition against exchanging or replacing metering equipment shall not take effect until the department has issued a written policy that sets forth the maintenance, repair, and replacement procedures. In developing the policy, the department shall consider other state or federal laws and regulations that govern metering equipment.

(3) A person who violates this section is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1126 Failure to collect or timely remit tax.

Sec. 126.

(1) A supplier, permissive supplier, or importer who knowingly fails to collect or timely remit tax otherwise required to be paid to the department under section 71, 72, or 80 or pursuant to a tax precollection agreement under section 72 is liable for the uncollected tax plus a 100% penalty.

(2) A person who fails or refuses to pay to the department the tax on motor fuel at the time required in this act or who fraudulently withholds or appropriates or otherwise uses the money or any portion of the money belonging to the state is guilty of a felony.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1127 False or fraudulent return; amount evaded.

Sec. 127.

If a person liable for the tax imposed by this act files a false or fraudulent return, the department shall add to the tax owed an amount equal to the amount of tax the person evaded or attempted to evade.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1128 Liability of officer, employee, or agent of corporation.

Sec. 128.

A person, including an officer, employee, or agent of a corporation who willfully participates in any act that violates section 101 is jointly and severally liable with the corporation for the penalty which shall be the same as imposed under federal law.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1129 Violation of shipping paper requirements; presumptive evidence; violation of meter tampering provisions; impoundment, seizure, sale, and forfeiture; request to drive vehicle to impound lot.

Sec. 129.

(1) If a person drives or otherwise operates a motor vehicle in violation of the shipping paper requirements in this act, the vehicle, motor fuel being transported by the vehicle, and any other cargo is subject to impoundment, seizure, and subsequent sale and forfeiture.

(2) The failure of a driver of a motor vehicle to have on board when loaded a shipping paper that complies with the requirements of this act is presumptive evidence of a violation sufficient to subject the driver, owner, or operator to the penalties provided by this section.

(3) If a person is discovered in violation of the meter tampering provisions in section 125, the motor fuel, meters, pumps, and any other property used in transporting, storing, dispensing, or otherwise distributing motor fuel and related products are subject to impoundment, seizure, and subsequent sale and forfeiture.

(4) The impoundment, seizure, and subsequent sale and forfeiture shall be accomplished pursuant to this section and section 130.

(5) At the time a motor vehicle or its cargo is seized under this section, the department may request the driver of the vehicle to drive the vehicle to an impound lot. If the driver refuses the department's request, the owner, operator, or driver of the vehicle and the owner or transporter of the fuel are subject to a civil penalty or to license revocation.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1130 Seizure; inventory statement; hearing; forfeiture; appeal to circuit court; agreement to sell fuel; public sale.

Sec. 130.

(1) As soon as possible, but not more than 5 business days after seizure of a motor vehicle and its cargo under section 129, the person making the seizure shall deliver personally or by registered mail to the last known address of the person from whom the seizure was made, if known, an inventory statement of the motor vehicle, motor fuel, or other property seized. A copy of the inventory statement shall also be filed with the department.

(2) In addition to notice of the property seized, the inventory statement shall contain a notice that unless demand for a hearing as provided in this section is made within 10 business days after the date the inventory statement was delivered, the property is forfeited to the state.

(3) If the person from whom the seizure was made is not known, the person making the seizure shall cause a copy of the inventory statement, together with the notice provided for in this section, to be published not less than 3 times in a newspaper of general circulation in the county where the seizure was made.

(4) Within 10 business days after the date of service of the inventory statement or, in the case of publication, within 10 business days after the date of last publication, the person from whom the property was seized or any person claiming an interest in the property may by registered mail, facsimile transmission, or personal service file with the department a demand for a hearing before the commissioner for a determination as to whether the property was lawfully subject to seizure and forfeiture. The person shall verify a request for hearing filed by facsimile transmission by also providing a copy of the original request for hearing by registered mail or personal service.

(5) The person or persons are entitled to appear at a hearing before the department, to be represented by counsel, and to present testimony and argument.

(6) Upon receipt of a request for hearing, the department shall hold the hearing within 15 business days. The hearing is not a contested case proceeding and is not subject to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(7) After the hearing, the department shall render its decision in writing within 10 business days after the hearing and, by order, shall either declare the seized property subject to seizure and forfeiture, or declare the property returnable in whole or in part to the person entitled to possession.

(8) If, within 10 business days after the date of service of the inventory statement, the person from whom the property was seized or any person claiming an interest in the property does not file with the department a demand for a hearing before the department, the property seized shall be considered forfeited to the state by operation of law and may be disposed of by the department as provided in this section.

(9) If, after a hearing, the department determines that the property is lawfully subject to seizure and forfeiture and the person from whom the property was seized or any persons claiming an interest in the property do not take an appeal to the circuit court of the county in which the seizure was made within the time prescribed in this section, the property seized shall be considered forfeited to the state by operation of law and may be disposed of by the department as provided in this section.

(10) If a person is aggrieved by the decision of the department, that person may appeal to the circuit court of the county where the seizure was made to obtain a judicial determination of the lawfulness of the seizure and forfeiture. The action shall be commenced within 20 days after notice of the department's determination is sent to the person or persons claiming an interest in the seized property. The court shall hear the action and determine the issues of fact and law involved in accordance with rules of practice and procedure as in other in rem proceedings. If a judicial determination of the lawfulness of the seizure and forfeiture cannot be made before deterioration of any of the property seized, the court shall order the sale of the property with public notice as determined by the court and require the proceeds to be deposited with the court until the lawfulness of the seizure and forfeiture is finally adjudicated.

(11) During the pendency of any filing for appeal, hearing, or rendering of decision, the aggrieved person and the department may by mutual consent agree to sale of the fuel in order to facilitate release of the vehicle containing the fuel. The proceeds from the sale shall be held in escrow by the department pending the department's decision and an appeal, if any, from the department's decision.

(12) The department may sell fuel forfeited under this act at public sale. Public notice of the sale shall be given at least 5 days before the date of sale. The department may pay an amount not to exceed 25% of the proceeds of the sale to the local governmental unit whose law enforcement agency performed the seizure. The balance of the proceeds derived from the sale by the department shall be credited to the Michigan transportation fund.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1131 Determination of shipping paper violation; inspection.

Sec. 131.

(1) An inspection to determine a shipping paper violation under this act may be conducted by the department, the department of state police, the department of agriculture, agents of those departments, motor carrier inspectors, and any other law enforcement officers designated by the department through procedures established by the department including federal government employees or persons operating under a contract with the state.

(2) Upon presenting appropriate credentials, a person described in subsection (1) may do any of the following:

(a) Conduct inspections and remove samples of motor fuel in order to:

(i) Determine whether diesel fuel is dyed and the nature and type of the dye or markers including the concentration of the dye.

(ii) Test motor fuel in order to determine whether the fuel meets American society for testing materials standards as published in the annual book of standards and its supplements.

(b) Conduct inspections to identify a shipping paper violation at any place where motor fuel is or may be produced, stored, or loaded into transport vehicles.

(3) An inspection shall be performed in a reasonable manner consistent with the circumstances, but prior notice is not required.

(4) An inspector may physically inspect, examine, or otherwise search any equipment, tank, reservoir, or other container that may be used for, or in connection with, the production, storage, or transportation of motor fuel.

(5) An inspector may demand a person to produce for immediate inspection the shipping papers, documents, and records required by this act to be kept by the person.

(6) An inspection may be performed at locations including, but not limited to, any of the following:

(a) A terminal.

(b) A fuel storage facility that is not a terminal.

(c) A retailer's place of business.

(d) On the public roads or highways.

(e) Highway rest stops.

(f) A marina.

(g) A designated inspection site. As used in this subdivision, “designated inspection site” includes any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the department, whether fixed or mobile.

(7) A uniformed inspector may reasonably detain a person, a motor vehicle, or other equipment transporting fuel in this state in order to determine whether the person is operating in compliance with this act. Detainment may continue for the time necessary to determine whether the person, motor vehicle, or other equipment is in compliance with this act.

(8) The department shall use only uniformed inspectors when making an inspection at a highway rest stop or on the public roads or highways.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1132 Supervision or operation of weigh stations or other inspection points; qualified persons.

Sec. 132.

The department may assign qualified persons including persons who are not state police officers to supervise or operate permanent or portable weigh stations or other inspection points. A person assigned under this section may stop, inspect, and issue citations to operators of a commercial straight truck, a truck and trailer with a declared gross weight of 11,000 pounds or more, a marine vessel, or a bus, at a permanent or portable weigh station or other inspection point.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1133 Audit and examination of records, books, papers, and equipment; sampling inspections; availability to department.

Sec. 133.

(1) The department may audit and examine the records, books, papers, and equipment of any person, including, but not limited to, terminal operators, suppliers, importers, wholesalers, jobbers, retail dealers, bulk end users, fuel vendors, and all private and common carriers of motor fuel to verify the completeness, truth, and accuracy of any statement or report and to ascertain whether the tax imposed by this act has been paid.

(2) The department may also exercise the general authority described in subsection (1) in performing sampling inspections of a person described in subsection (1). The department may perform sampling inspections without providing prior notice.

(3) Any person described in subsection (1) shall make available to the department necessary records, books, or papers with respect to transactions that the department is attempting to verify during normal business hours at the person's physical location in this state, or at the department's office if the person's location at which the records are located is outside of this state, within 3 business days after the request is made.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1134 Refusal to allow inspection or audit.

Sec. 134.

(1) A person who refuses to permit any inspection or audit authorized by this act is subject to a civil penalty of $5,000.00, in addition to any other penalty imposed by this act.

(2) A person who, for the purpose of evading tax, refuses to allow an inspection authorized by this act is guilty of a felony, in addition to any other penalty imposed by this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1136 Violation of act; penalty.

Sec. 136.

A person who violates this act is guilty of a misdemeanor unless a specific penalty is provided in this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1141 Tax belonging to state; failure to make payment or to defraud as embezzlement; penalty.

Sec. 141.

The tax imposed by this act belongs to the state. The tax shall be held in trust for the state and for payment to the department as provided in this act. A person who fails or refuses to pay over to the department the tax collected on motor fuel at the time required in this act, or a person who with intent to defraud withholds or appropriates any portion of the tax belonging to the state, is guilty of embezzlement, and shall be punished as provided in section 174 of the Michigan penal code, 1931 PA 328, MCL 750.174.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1142 Motor fuel tax evasion prevention fund; creation; disposition.

Sec. 142.

(1) The motor fuel tax evasion prevention fund is created in the department.

(2) Money deposited into the fund shall only be used for the following purposes:

(a) To fund the development of an efficient and effective diesel fuel enforcement program that shall include, but not be limited to:

(i) Oversight of the public roads and highways of this state to ensure that dyed diesel fuel and other untaxed fuel is not being used in violation of Michigan law.

(ii) Developing auditing techniques to aid the department in exposing tax evasion schemes and incidents.

(b) To fund the inspection, testing, and sampling provisions in this act, including the funding of additional inspectors engaged in random on-road inspections.

(c) To fund the additional administrative costs associated with the implementation of this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1143 Deposit of money in state treasury; credit to Michigan transportation fund.

***** 207.1143 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1143.amended *****

Sec. 143.

Except as otherwise provided in section 142, all sums of money received and collected under this act, except for license fees, and after the payment of the necessary expenses incurred in the enforcement of this act, are appropriated to and shall be deposited in the state treasury to the credit of the Michigan transportation fund.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1143.amended Deposit of money in state treasury; credit.

***** 207.1143.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 143.

(1) Except as otherwise provided in subsection (2) or in section 142, all sums of money received and collected under this act, except for license fees, and after the payment of the necessary expenses incurred in the enforcement of this act, are appropriated to and shall be deposited in the state treasury to the credit of the Michigan transportation fund created in section 10 of 1951 PA 51, MCL 247.660.

(2) Beginning in fiscal year 2016-2017 and each fiscal year thereafter, the first $100,000,000.00 received and collected attributable to taxes imposed under section 8(1) shall be annually deposited into the state treasury to the credit of the roads innovation fund created in section 1j of 1951 PA 51, MCL 247.651j. However, once the funds are released by the 1-time concurrent resolution required under section 1j of 1951 PA 51, MCL 247.651j, funds shall no longer be annually deposited into the roads innovation fund under this subsection.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1144 Exchange of information.

Sec. 144.

In order to administer this act and prevent and detect motor fuel tax evasion, the department may, consistent with this act and 1941 PA 122, MCL 205.1 to 205.31, enter into a cooperative agreement with other states, Canadian provinces, the federal government, or other countries for the exchange of information in hard copy or electronic format.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1145 Administration of taxes.

Sec. 145.

The taxes under this act shall be administered pursuant to 1941 PA 122, MCL 205.1 to 205.31, and this act. In case of conflict between 1941 PA 122 and this act, this act shall prevail.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1146 Filing date.

Sec. 146.

The filing date of a claim, application, or any other document filed with the department is the date the claim, application, or other document was postmarked by the United States postal service or the date actually received by the department, whichever is earlier.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1147 Report on dyed diesel fuel reporting.

Sec. 147.

Eighteen months after the effective date of this act, the department shall submit a report to the legislature on dyed diesel fuel reporting under this act. The report shall include recommendations as to whether reporting of dyed diesel fuel purchases and sales is needed, whether the lack of reporting has resulted in tax evasion, and any other information considered relevant by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1148 Rules.

Sec. 148.

The department may promulgate rules under this act pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1149 Tax credit; ineligibility.

Sec. 149.

Except as provided in section 16, a licensee under this act or any other person is not entitled to a credit against the tax imposed by this act for tax the licensee or person has paid but that has not been collected from a purchaser of the motor fuel.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1151 Definitions.

***** 207.1151 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1151.amended *****

Sec. 151.

As used in this section and sections 152 to 155:

(a) “Liquefied petroleum gas” means gases derived from petroleum or natural gases which are in the gaseous state at normal atmospheric temperature and pressure, but which may be maintained in the liquid state at normal atmospheric temperature by suitable pressure. Liquefied petroleum gas includes those products predominately composed of propane, propylene, butylene, butane, and similar products.

(b) “LPG dealer” means a person who is licensed under this chapter to use liquefied petroleum gas.

(c) “Use”, “used”, or “uses” means any of the following:

(i) Selling or delivering liquefied petroleum gas not otherwise subject to tax under this act, either by placing it into a permanently attached fuel supply tank of a motor vehicle, or exchanging or replacing of the fuel supply tank of a motor vehicle.

(ii) Delivery of liquefied petroleum gas into storage, devoted exclusively to the storage of liquefied petroleum gas to be consumed in motor vehicles on the public roads or highways.

(iii) Withdrawing liquefied petroleum gas from the cargo tank of a truck, trailer or semi-trailer for the operation of a motor vehicle upon the public roads and highways of this state, whether used in vapor or liquid form.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1151.amended Definitions.

***** 207.1151.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 151.

As used in this section and sections 152 to 155:

(a) "Alternative fuel" means a gas, liquid, or other fuel that, with or without adjustment or manipulation such as adjustment or manipulation of pressure or temperature, is capable of being used for the generation of power to propel a motor vehicle, including, but not limited to, natural gas, compressed natural gas, liquefied natural gas, liquefied petroleum gas, hydrogen, hydrogen compressed natural gas, or hythane. Alternative fuel does not include motor fuel, electricity, leaded racing fuel, or an excluded liquid.

(b) "Alternative fuel commercial user" means a commercial or other business enterprise or entity that is a consumer or end user of alternative fuel to propel a motor vehicle on the public roads and highways of this state. Alternative fuel commercial user does not include a person licensed as an alternative fuel dealer under section 153.

(c) "Alternative fuel dealer" means a person that is licensed or required to be licensed under section 153, that is in the business of selling at retail alternative fuel, and that uses alternative fuel as described in subdivision (j).

(d) "Alternative fuel filling station" means a machine or other device located within this state that is supplied with alternative fuel and that is designed or used for placing or delivering alternative fuel into the fuel supply tank of a motor vehicle. As used in this subdivision, "located within this state" includes, but is not limited to, all of the following locations:

(i) An alternative fuel dealer's place of business.

(ii) A commercial or industrial establishment or facility.

(iii) A residence or residential property.

(iv) A landfill licensed or required to be licensed under part 115 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11501 to 324.11554.

(e) "British thermal unit" or "BTU" means the amount of heat required to raise the temperature of 1 pound of water 1 degree Fahrenheit.

(f) "Compressed natural gas" means a mixture of hydrocarbon gases and vapors that consists primarily of methane in gaseous form that has been compressed for use as a fuel to propel a motor vehicle.

(g) "Gallon equivalent" means 1 of the following or its metric equivalent:

(i) For compressed natural gas, 5.660 pounds or 126.67 cubic feet at 60 degrees Fahrenheit and 1 atmosphere of pressure.

(ii) For hydrogen, the volume or weight that is equal to 128,450 BTUs. For purposes of this subdivision, there are 27,000 BTUs per 100 standard cubic feet, and 480.11 standard cubic feet per gallon equivalent.

(iii) For hydrogen compressed natural gas, the volume or weight that is equal to 128,450 BTUs. For purposes of this subdivision, there are 79,800 BTUs per 100 standard cubic feet, and 162.44 standard cubic feet per gallon equivalent.

(iv) For liquefied natural gas, 6.060 pounds.

(h) "Liquefied natural gas" means methane or natural gas in the form of a cryogenic or refrigerated liquid that is suitable for use or used as fuel to propel a motor vehicle.

(i) "Liquefied petroleum gas" means gases derived from petroleum or natural gases that are in the gaseous state at normal atmospheric temperature and pressure, but that may be maintained in the liquid state at normal atmospheric temperature by suitable pressure. Liquefied petroleum gas includes products predominately composed of propane, propylene, butylene, butane, and similar products. Liquefied petroleum gas does not include compressed natural gas, liquefied natural gas, hydrogen, or hythane.

(j) "Use", "used", or "uses" means any of the following:

(i) Selling or delivering alternative fuel not otherwise subject to tax under this act, either by placing it into a permanently attached fuel supply tank of a motor vehicle, or exchanging or replacing of the fuel supply tank of a motor vehicle.

(ii) Delivery of alternative fuel into storage, devoted exclusively to the storage of alternative fuel to be consumed in motor vehicles on the public roads or highways of this state.

(iii) Withdrawing alternative fuel from the cargo tank of a truck, trailer or semi-trailer for the operation of a motor vehicle upon the public roads and highways of this state, whether used in vapor or liquid form.

(iv) Placing or delivering alternative fuel into the fuel supply tank of a motor vehicle by or through the operation of an alternative fuel filling station, exchanging or replacing an alternative fuel supply tank of a motor vehicle with another alternative fuel supply tank of a motor vehicle filled with alternative fuel, or by any other means not involving the delivery, receipt, or purchase of alternative fuel from an alternative fuel dealer or any other means not otherwise described in subparagraphs (i) to (iii).

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1152 Tax on liquefied petroleum gas fuel.

***** 207.1152 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1152.amended *****

Sec. 152.

A tax at a rate of 15 cents per gallon is imposed upon all liquefied petroleum gas used in this state. The tax shall be paid at the times and in the manner specified in this section. The tax on liquefied petroleum gas fuel sold or delivered either by placing into a permanently attached fuel supply tank on a motor vehicle, or exchanging or replacing the fuel supply tank of a motor vehicle, shall be collected by the LPG dealer from the purchaser and paid over quarterly to the department as provided in this act. Liquefied petroleum gas fuel delivered in this state into the storage facility of any person when the exclusive purpose of the storage facility is for resale or use in a motor vehicle on the public roads or highways of this state, shall, upon delivery to storage facility, be subject to tax. An LPG dealer shall, upon delivery of the liquefied petroleum gas, collect and remit the tax to the department as provided in this act. A person shall not operate a motor vehicle on the public roads or highways of this state from the cargo containers of a truck, trailer, or semitrailer with liquefied petroleum gas in vapor or liquid form, except when the fuel in the liquid or vapor phase is withdrawn from the cargo container for use in motor vehicles through a permanently installed and approved metering device. The tax on liquefied petroleum gas withdrawn from a cargo container through a permanently installed and approved metering device shall apply in accordance with measured gallons as reflected by meter reading, and shall be paid quarterly by the LPG dealer to the department as provided in this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1152.amended Tax on alternative fuel.

***** 207.1152.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 152.

(1) Except as otherwise provided in this section and sections 154 and 155, a tax at the rate per gallon equal to the tax on motor fuel is imposed upon all alternative fuel used in this state. Except as provided in section 154 or 155, the tax shall be paid at the times and in the manner specified in this section. The tax on alternative fuel sold or delivered either by placing it into a permanently attached fuel supply tank on a motor vehicle, or by exchanging or replacing the fuel supply tank of a motor vehicle, shall be collected by the alternative fuel dealer from the purchaser, consumer, or end user and paid over monthly to the department as provided in this act. Alternative fuel delivered in this state into the storage facility of any person when the exclusive purpose of the storage facility is for resale or use in a motor vehicle on the public roads or highways of this state, shall, upon delivery to storage facility, be subject to tax. An alternative fuel dealer shall, upon delivery of the alternative fuel, collect and remit the tax to the department as provided in this act. A person shall not operate a motor vehicle on the public roads or highways of this state from the cargo containers of a truck, trailer, or semitrailer with alternative fuel in vapor or liquid form, as applicable, except when the alternative fuel in the liquid or vapor phase is withdrawn from the cargo container for use in motor vehicles through a permanently installed and approved metering device. The tax on alternative fuel withdrawn from a cargo container through a permanently installed and approved metering device shall apply in accordance with measured gallons or gallon equivalents, if applicable, as reflected by meter reading, and shall be paid monthly by the alternative fuel dealer to the department as provided in this act.

(2) The rate of tax on the following alternative fuels shall be equal to the tax on motor fuel per gallon equivalent or fractional part thereof rounded to the nearest 1/10 of 1 gallon:

(a) Compressed natural gas.

(b) Hydrogen.

(c) Hydrogen compressed natural gas.

(d) Liquefied natural gas.

(3) The tax imposed under this section does not apply to an alternative fuel commercial user described in section 154(2) until January 1, 2017.

(4) The tax imposed under this section does not apply to a person described in section 154(3) until January 1, 2018.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1153 LPG dealer; license required; application.

***** 207.1153 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1153.amended *****

Sec. 153.

(1) A person shall not act as an LPG dealer unless the person is licensed under this act.

(2) To obtain a license an applicant shall file with the department an application upon a form or in a format prescribed by the department. The application shall include the name and address of the applicant and of each place of business to be operated by the applicant at which liquefied petroleum gas will be used and other information the department may reasonably require.

(3) At the time of applying for the license, an applicant shall pay to the department a license fee of $50.00.

(4) An applicant for an LPG dealer license is subject to the general licensing and bonding requirements of this act.

(5) A person licensed in this state as an LPG dealer on the effective date of this act shall be considered licensed as an LPG dealer under this act.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1153.amended Alternative fuel dealer or alternative fuel commercial user; license required; application; fee; licensing and bonding requirements.

***** 207.1153.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 153.

(1) A person shall not act as an alternative fuel dealer or an alternative fuel commercial user unless the person is licensed under this act.

(2) To obtain a license as an alternative fuel dealer or an alternative fuel commercial user, an applicant shall file with the department an application upon a form or in a format prescribed by the department. The application shall include the name and address of the applicant and of each place of business to be operated by the applicant at which alternative fuel will be used and other information the department may reasonably require.

(3) At the time of applying for the license, an applicant for an alternative fuel dealer license shall pay to the department a license fee of $500.00.

(4) At the time of applying for the license, an applicant for an alternative fuel commercial user license shall pay to the department a license fee of $50.00.

(5) An applicant for a license or a licensee under this section is subject to the general licensing and bonding requirements of this act.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1154 Filing report by LPG dealer.

***** 207.1154 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1154.amended and 207.1154.amended[2] *****

Sec. 154.

For the purpose of determining the amount of tax payable to the department, an LPG dealer shall, on or before the twentieth day of each calendar month following the close of the reporting calendar quarter, file with the department on a form or in a format prescribed by the department a report which shall include the number of gallons of liquefied petroleum gas used by the LPG dealer during the preceding calendar quarter, together with any other information the department may require. An LPG dealer at the time of filing the report shall pay to the department at the time of filing the report the full amount of the tax owed.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1154.amended Alternative fuel dealer or alternative fuel commercial user; person that uses alternative fuel for taxable purpose; report; payment of tax.

***** 207.1154.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 154.

(1) For the purpose of determining the amount of tax payable to the department, an alternative fuel dealer shall, on or before the twentieth day of each month, file with the department on a form or in a format prescribed by the department a report that includes the number of gallons or gallon equivalents, if applicable, of alternative fuel used by the alternative fuel dealer during the preceding calendar month, together with any other information the department may require. An alternative fuel dealer shall pay to the department at the time of filing the report the full amount of the tax owed.

(2) Beginning on January 1, 2017, for the purpose of determining the amount of tax owed to the department, an alternative fuel commercial user that uses alternative fuel as described in section 151(j) upon which the tax imposed under section 152 has not been collected by or paid to an alternative fuel dealer shall, on or before the twentieth day of each month, file with the department a report that includes the number of gallons or gallon equivalents, if applicable, of the alternative fuel described in this subsection that was used or consumed by the alternative fuel commercial user during the preceding calendar month, together with any other information the department requires. An alternative fuel commercial user shall pay the full amount of the tax due to the department at the time of filing the required report.

(3) Beginning on January 1, 2018, for the purpose of determining the amount of tax owed to the department, a person that is not an alternative fuel dealer or an alternative fuel commercial user shall pay the tax imposed under section 152 on alternative fuel placed into a motor vehicle fuel supply tank from an alternative fuel filling station for which the tax has not been collected by or paid to an alternative fuel dealer, and shall file with the department on or before the twentieth day following the end of each quarter a form that indicates the number of gallons or gallon equivalents, if applicable, used or consumed by that person during the preceding calendar quarter. A person described in this subsection shall pay to the department the full amount of the tax due at the time of filing the required form.

(4) Except as otherwise provided in this section, a person that uses alternative fuel for a taxable purpose and does not pay the tax imposed under this section shall pay to the department the tax imposed under section 152, along with any applicable penalties or interest, at the time and in the manner prescribed by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1154.amended[2] Filing of report and payment of tax by alternative fuel dealer or alternative fuel commercial user; filing of report and payment of tax by person other than alternative fuel dealer or alternative fuel commercial user; effect of nonpayment of tax.

***** 207.1154.amended[2] THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 154.

(1) For the purpose of determining the amount of tax payable to the department, an alternative fuel dealer shall, on or before the twentieth day of each month, file with the department on a form or in a format prescribed by the department a report that includes the number of gallons or gallon equivalents, if applicable, of alternative fuel used by the alternative fuel dealer during the preceding calendar month, together with any other information the department may require. An alternative fuel dealer shall pay to the department at the time of filing the report the full amount of the tax owed.

(2) Beginning on January 1, 2017, for the purpose of determining the amount of tax owed to the department, an alternative fuel commercial user that uses alternative fuel as described in section 151(j) upon which the tax imposed under section 152 has not been collected by or paid to an alternative fuel dealer shall, on or before the twentieth day of each month, file with the department a report that includes the number of gallons or gallon equivalents, if applicable, of the alternative fuel described in this subsection that was used or consumed by the alternative fuel commercial user during the preceding calendar month, together with any other information the department requires. An alternative fuel commercial user shall pay the full amount of the tax due to the department at the time of filing the required report. Notwithstanding anything to the contrary in this act, an alternative fuel commercial user may report and pay the tax imposed under section 152 on compressed natural gas based on a gallon equivalent equal to 6.384 pounds or 142.78 cubic feet at 60 degrees Fahrenheit and 1 atmosphere of pressure if all of the following conditions are met:

(a) The compressed natural gas was placed into the fuel supply tank of a motor vehicle owned by the alternative fuel commercial user through the use of an alternative fuel filling station.

(b) That the alternative fuel filling station described in (a) is owned or leased by the alternative fuel commercial user, is located at the place of business of the alternative fuel commercial user, and is unavailable for public use.

(c) The motor vehicle described in (a) is not any of the following:

(i) Subject to the international fuel tax agreement described in section 2a of the motor carrier fuel tax act, 1980 PA 119, MCL 207.212a.

(ii) Required to have a decal affixed to the cab under section 5 of the motor carrier fuel tax act, 1980 PA 119, MCL 207.215.

(iii) Operated under a trip permit issued by the department under section 7 of the motor carrier fuel tax act, 1980 PA 119, MCL 207.217.

(3) Beginning on January 1, 2018, for the purpose of determining the amount of tax owed to the department, a person that is not an alternative fuel dealer or an alternative fuel commercial user shall pay the tax imposed under section 152 on alternative fuel placed into a motor vehicle fuel supply tank from an alternative fuel filling station for which the tax has not been collected by or paid to an alternative fuel dealer, and shall file with the department on or before the twentieth day following the end of each quarter a form that indicates the number of gallons or gallon equivalents, if applicable, used or consumed by that person during the preceding calendar quarter. A person described in this subsection shall pay to the department the full amount of the tax due at the time of filing the required form.

(4) Except as otherwise provided in this section, a person that uses alternative fuel for a taxable purpose and does not pay the tax imposed under this section shall pay to the department the tax imposed under section 152, along with any applicable penalties or interest, at the time and in the manner prescribed by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017 ;-- Am. 2016, Act 317, Eff. Jan. 1, 2017



Section 207.1155 Liquefied petroleum gas tax; eligibility for refund.

***** 207.1155 THIS SECTION IS AMENDED EFFECTIVE JANUARY 1, 2017: See 207.1155.amended *****

Sec. 155.

(1) Each of the following persons is entitled to a refund of the tax on liquefied petroleum gas imposed by this act:

(a) A person consuming liquefied petroleum gas for any purpose other than the operation of a motor vehicle on the public roads or highways of this state.

(b) The federal government, state government, or a political subdivision of this state consuming liquefied petroleum gas in a motor vehicle owned and operated or leased and operated by the federal government, state government, or political subdivision of this state.

(c) A person consuming liquefied petroleum gas in the operation of a passenger vehicle of a capacity of 5 or more under a municipal franchise, license, permit, agreement, or grant, upon which gas the tax imposed by this section has been paid.

(2) To obtain a refund, a person shall file a claim with the department within 18 months after the date of purchase, as shown on the invoice and shall comply with the requirements set forth in section 48.

(3) A claim for refund shall be on a form or in a format prescribed by the department and shall have attached the original invoice that was provided to the purchaser.

(4) A person who sells liquefied petroleum gas shall provide the purchaser with an invoice showing the amount of gas purchased, the date of purchase, and the amount of tax paid.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1155.amended Person consuming alternative fuel for other than operating motor vehicle on roads or highways; eligibility for refund; tax exemption; purchaser to be provided with invoice or receipt; listing price in plain view; failure to pay tax.

***** 207.1155.amended THIS AMENDED SECTION IS EFFECTIVE JANUARY 1, 2017 *****

Sec. 155.

(1) A person consuming alternative fuel for any purpose other than to operate a motor vehicle on the public roads or highways of this state may seek a refund of the tax on alternative fuel imposed by this act, including a refund as provided in section 45, if that person has already paid the tax imposed under section 152 on that alternative fuel.

(2) To obtain a refund under this section, a person shall file a claim with the department within 18 months after the date of purchase, as shown on the invoice and shall comply with the requirements set forth in section 48.

(3) A claim for refund under this section shall be on a form or in a format prescribed by the department and shall have attached the original invoice that was provided to the purchaser.

(4) An alternative fuel is exempt from the tax imposed by this act and the tax imposed by this act shall not be collected by an alternative fuel dealer if any of the following apply:

(a) The alternative fuel is sold directly by an alternative fuel dealer to the federal government, the state government, or a political subdivision of this state for use in a motor vehicle owned and operated or leased and operated by the federal government, state government, or political subdivision of this state.

(b) The alternative fuel is sold directly by an alternative fuel dealer to a nonprofit, private, parochial, or denominational school, college, or university and is used in a school bus owned and operated or leased and operated by the educational institution that is used in the transportation of students to and from the institution or to and from school functions authorized by the administration of the institution.

(c) The alternative fuel is imported into this state in the fuel supply tank of a motor vehicle used solely for noncommercial purposes, if the aggregate capacity of the motor vehicle's fuel supply tank does not exceed 30 gallons or the equivalent of 30 gallons.

(5) Both of the following are exempt from the tax on alternative fuel imposed by this act:

(a) The federal government, state government, or a political subdivision of this state consuming alternative fuel in a motor vehicle owned and operated or leased and operated by the federal government, state government, or a political subdivision of this state.

(b) A nonprofit, private, parochial, or denominational school, college, or university consuming alternative fuel in a school bus owned and operated or leased and operated by the institution when the alternative fuel is consumed by the school bus while transporting students to and from the institution or to and from school functions authorized by the administration of the institution.

(6) A person that sells alternative fuel shall provide the purchaser with an invoice or receipt showing the amount expressed in gallons or gallon equivalents, as applicable, of alternative fuel purchased, the date of purchase, and the amount of tax paid.

(7) An alternative fuel dealer that sells alternative fuel at retail shall clearly list in plain view of the customer the price of the alternative fuel in gallon equivalents, as applicable, on the alternative fuel filling station and any other markings or information required by law.

(8) Except as otherwise provided in this section, a person that uses or consumes alternative fuel for a taxable purpose and does not pay the tax imposed under section 154 is liable for the payment of that tax and shall pay to the department the tax imposed under section 152 and any applicable penalties or interest, at the time and in the manner prescribed by the department.

History: 2000, Act 403, Eff. Apr. 1, 2001 ;-- Am. 2015, Act 176, Eff. Jan. 1, 2017



Section 207.1161 Outstanding bonds issued by Mackinac bridge authority; payment of principal, interest, and costs.

Sec. 161.

In January of each year, there is appropriated from the proceeds of the tax levied by this act up to $3,500,000.00, that shall be used to pay the principal, interest, and incidental costs for the outstanding bonds, previously issued by the Mackinac bridge authority. The unexpended amount shall lapse to the Michigan transportation fund at the end of each fiscal year. Upon retirement of all outstanding bonds and any refunding bonds hereafter issued, this appropriation shall cease.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1162 Mackinac bridge tolls; reduction.

Sec. 162.

It is the intent of the legislature that the authority responsible for setting tolls for the Mackinac bridge will use the appropriation provided in section 161 to reduce the tolls to as near as possible to $1.50 per passenger car and pickup and a proportional reduction for all other classes of vehicles.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1163 Mackinac bridge bond indebtedness; advances.

Sec. 163.

The appropriations made in section 161 shall be considered as advances in aid of reducing the bonded indebtedness of the Mackinac bridge. At such time as all principal and interest for all outstanding bonds, previously issued by the Mackinac bridge authority and, if the bonds are refunded in accordance with 1966 PA 13, MCL 254.361 to 254.372, all principal and interest on the refunding bonds has been paid, the authority responsible for setting tolls for the Mackinac bridge shall continue to charge tolls as are considered necessary by the authority to reimburse the Michigan transportation fund for all advances made pursuant to this act. At such time as reimbursement has been made for the sums advanced under this act and those sums advanced pursuant to section 7 of 1952 PA 214, MCL 254.317, the Mackinac bridge shall thereafter be maintained and operated as a free bridge.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1164 East-west interstate route in Upper Peninsula; matching funds.

Sec. 164.

Upon the designation by the federal government of an east-west interstate route in the Upper Peninsula, the legislature intends to extend the necessary funds to match federal funds available for such purposes.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1169 Repeal of MCL 207.101 to 207.202.

Sec. 169.

1927 PA 150, MCL 207.101 to 207.202, is repealed.

History: 2000, Act 403, Eff. Apr. 1, 2001



Section 207.1170 Effective date.

Sec. 170.

This act takes effect April 1, 2001.

History: 2000, Act 403, Eff. Apr. 1, 2001









Chapter 208 - Business Tax

Act 228 of 1975 SINGLE BUSINESS TAX ACT (208.1 - 208.145)



Act 325 of 2006 BUSINESS TAX REPEAL (208.151 - 208.154)

Section 208.151 Purpose.

1. Purpose

Sec. 1. The purpose of this initiated law is to:

(a) Repeal the single business tax on business activity in this state after December 31, 2007; and

(b) Encourage the legislature to adopt a tax that is less burdensome and less costly to employers, more equitable, and more conducive to job creation and investment.

History: 2006, Act 325, Eff. Dec. 31, 2007



Section 208.152 Proration.

2. Tax at Zero-Rate After Effective Date

Sec. 2. The department of treasury shall prorate the liability for the tax imposed under the single business tax act as necessary to impose the equivalent of a tax at the rate of zero on business activity after December 31, 2007.

History: 2006, Act 325, Eff. Dec. 31, 2007



Section 208.153 Affirmation of existing tax liabilities.

3. Affirmation of Existing Tax Liabilities

Sec. 3. Except as specifically provided, this initiated law shall not affect the administration, allocation, or apportionment of the tax; payments to counties; nor any appropriation. The obligation of taxpayers and the state for taxes levied or collected on business activity on or before December 31, 2007 is affirmed.

History: 2006, Act 325, Eff. Dec. 31, 2007



Section 208.154 Severability.

4. Severability

Sec. 4. This act is declared to be severable.

History: 2006, Act 325, Eff. Dec. 31, 2007






Act 36 of 2007 MICHIGAN BUSINESS TAX ACT (208.1101 - 208.1601)

36-2007-1 CHAPTER 1 (208.1101...208.1117)

Section 208.1101 Short title; legislative intent.

***** 208.1101 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 101.

(1) This act shall be known and may be cited as the "Michigan business tax act".

(2) It is the intent of the legislature that the tax levied under this act and the various credits available under this act will serve to improve the economic condition of this state, foster continued and diverse economic growth in this state, and enable this state to compete fairly and effectively in the world marketplace for economic development opportunities that will provide for and protect the health, safety, and welfare of the citizens of this state, now and in the future.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1103 Terms; meanings and references.

***** 208.1103 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 103.

A term used in this act and not defined differently shall have the same meaning as when used in comparable context in the laws of the United States relating to federal income taxes in effect for the tax year unless a different meaning is clearly required. A reference in this act to the internal revenue code includes other provisions of the laws of the United States relating to federal income taxes.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1105 Definitions; "B".

***** 208.1105 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 105.

(1) "Business activity" means a transfer of legal or equitable title to or rental of property, whether real, personal, or mixed, tangible or intangible, or the performance of services, or a combination thereof, made or engaged in, or caused to be made or engaged in, whether in intrastate, interstate, or foreign commerce, with the object of gain, benefit, or advantage, whether direct or indirect, to the taxpayer or to others, but does not include the services rendered by an employee to his or her employer or services as a director of a corporation. Although an activity of a taxpayer may be incidental to another or to other of his or her business activities, each activity shall be considered to be business engaged in within the meaning of this act.

(2) "Business income" means that part of federal taxable income derived from business activity. For a partnership or S corporation, business income includes payments and items of income and expense that are attributable to business activity of the partnership or S corporation and separately reported to the partners or shareholders. For an organization that is a mutual or cooperative electric company exempt under section 501(c)(12) of the internal revenue code, business income equals the organization's excess or deficiency of revenues over expenses as reported to the federal government by those organizations exempt from the federal income tax under the internal revenue code, less capital credits paid to members of that organization, less income attributed to equity in another organization's net income, and less income resulting from a charge approved by a state or federal regulatory agency that is restricted for a specified purpose and refundable if it is not used for the specified purpose. For a tax-exempt person, business income means only that part of federal taxable income derived from unrelated business activity. For a person that is organized exclusively to conduct investment activity and that does not conduct investment activity for any person other than an individual or a person related to that individual and for a common trust fund established under the collective investments funds act, 1941 PA 174, MCL 555.101 to 555.113, business income excludes income derived from investment activity unless the activity is in the regular course of the person's trade or business. For purposes of this subsection, a person is related to an individual if that person is a spouse, brother or sister, whether of the whole or half blood or by adoption, ancestor, lineal descendant of that individual or related person, or a trust benefiting that individual or 1 more persons related to that individual. For an individual, estate, or person organized for estate or gift planning purposes, business income is that part of federal taxable income derived from transactions, activities, and sources in the regular course of the person's trade or business, including the following:

(a) All income from tangible and intangible property if the acquisition, rental, lease, management, or disposition of the property constitutes integral parts of the person's regular trade or business operations.

(b) Gains or losses incurred in the person's trade or business from stock and securities of any foreign or domestic corporation and dividend and interest income.

(c) Income derived from isolated sales, leases, assignments, licenses, divisions, or other infrequently occurring dispositions, transfers, or transactions involving tangible, intangible, or real property if the property is or was used in the person's trade or business operation.

(d) Income derived from the sale of an interest in a business that constitutes an integral part of the person's regular trade or business.

(e) Income derived from the lease or rental of real property.

(f) Income not included in business income for an individual, estate, or person organized for estate or gift planning purposes includes, but is not limited to, the following:

(i) Income from investment activity, including interest, dividends, royalties, and gains from an investment portfolio or retirement account, if the investment activity is not part of the person's trade or business.

(ii) Income from the disposition of tangible, intangible, or real property held for personal use and enjoyment, such as a personal residence or personal assets.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2011, Act 305, Imd. Eff. Dec. 27, 2011



Section 208.1107 Definitions; C, D.

***** 208.1107 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 107.

(1) "Certificated credit" means any of the following:

(a) A tax voucher certificate that has been issued to a taxpayer under an agreement entered into before January 1, 2012 under section 419 or section 23 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253.

(b) A credit for which a preapproval letter has been issued to a qualified taxpayer under section 437 before January 1, 2012 to the extent the credit has not been fully claimed or paid prior to January 1, 2012.

(c) Except as otherwise provided under subdivision (i), a credit or voucher certificate for which a taxpayer or a qualified taxpayer has entered into an agreement with the Michigan economic growth authority under sections 430, 431, 431a, 431b, 431c, 432, 434, or 450 before January 1, 2012 to the extent the credit or voucher certificate has not been fully claimed or paid prior to January 1, 2012.

(d) A credit for which a taxpayer or eligible production company has entered into an agreement with the Michigan film office with the concurrence of the state treasurer under section 455 or 457 before January 1, 2012 to the extent the credit has not been fully claimed or paid before January 1, 2012.

(e) A credit for which a qualified taxpayer has received a part 2 approval, approved rehabilitation plan, approved high community impact rehabilitation plan, or preapproval letter from the state historic preservation office under section 435 before January 1, 2012 to the extent the credit has not been fully claimed or paid before January 1, 2012.

(f) A credit under section 433 but only for a taxpayer that has a development agreement executed between a taxpayer and the Michigan strategic fund before January 1, 2012 or for a taxpayer that has entered into a qualified collaborative agreement under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, before January 1, 2012. As used in this subsection, "qualified collaborative agreement" means that term as defined in section 8d of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2688d.

(g) A credit applicable to this act granted under section 36109 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.36109.

(h) A credit allowed a taxpayer under section 409 if the taxpayer has met the capital expenditure requirements under section 409(4).

(i) A credit for which a taxpayer has entered into an agreement with the Michigan economic growth authority under section 434(6) before July 1, 2012.

(2) "Client" means an entity whose employment operations are managed by a professional employer organization.

(3) "Compensation" means all wages, salaries, fees, bonuses, commissions, other payments made in the tax year on behalf of or for the benefit of employees, officers, or directors of the taxpayers, and any earnings that are net earnings from self-employment as defined under section 1402 of the internal revenue code of the taxpayer or a partner or limited liability company member of the taxpayer. Compensation includes, but is not limited to, payments that are subject to or specifically exempt or excepted from withholding under sections 3401 to 3406 of the internal revenue code. Compensation also includes, on a cash or accrual basis consistent with the taxpayer's method of accounting for federal income tax purposes, payments to a pension, retirement, or profit sharing plan other than those payments attributable to unfunded accrued actuarial liabilities, and payments for insurance for which employees are the beneficiaries, including payments under health and welfare and noninsured benefit plans and payment of fees for the administration of health and welfare and noninsured benefit plans. Compensation for a taxpayer licensed under article 25 or 26 of the occupational code, 1980 PA 299, MCL 339.2501 to 339.2518 and 339.2601 to 339.2637, includes payments to an independent contractor licensed under article 25 or 26 of the occupational code, 1980 PA 299, MCL 339.2501 to 339.2518 and 339.2601 to 339.2637. Compensation does not include any of the following:

(a) Discounts on the price of the taxpayer's merchandise or services sold to the taxpayer's employees, officers, or directors that are not available to other customers.

(b) Except as otherwise provided in this subsection, payments to an independent contractor.

(c) Payments to state and federal unemployment compensation funds.

(d) The employer's portion of payments under the federal insurance contributions act, chapter 21 of subtitle C of the internal revenue code, 26 USC 3101 to 3128, the railroad retirement tax act, chapter 22 of subtitle C of the internal revenue code, 26 USC 3201 to 3233, and similar social insurance programs.

(e) Payments, including self-insurance payments, for worker's compensation insurance or federal employers' liability act insurance pursuant to 45 USC 51 to 60.

(4) "Corporation" means a taxpayer that is required or has elected to file as a corporation under the internal revenue code.

(5) "Department" means the department of treasury.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2011, Act 39, Imd. Eff. May 25, 2011 ;-- Am. 2011, Act 209, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 292, Eff. Jan. 1, 2012



Section 208.1109 Definitions; E and F.

***** 208.1109 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 109.

(1) "Employee" means an employee as defined in section 3401(c) of the internal revenue code. A person from whom an employer is required to withhold for federal income tax purposes is prima facie considered an employee.

(2) "Employer" means an employer as defined in section 3401(d) of the internal revenue code. A person required to withhold for federal income tax purposes is prima facie considered an employer.

(3) "Federal taxable income" means taxable income as defined in section 63 of the internal revenue code, except that federal taxable income shall be calculated as if section 168(k) and section 199 of the internal revenue code were not in effect.

(4) "Financial institution" means that term as defined under chapter 2B.

(5) "Foreign operating entity" means a United States person that satisfies each of the following:

(a) Would otherwise be a part of a unitary business group that has at least 1 person included in the unitary business group that is taxable in this state.

(b) Has substantial operations outside the United States, the District of Columbia, any territory or possession of the United States except for the commonwealth of Puerto Rico, or a political subdivision of any of the foregoing.

(c) At least 80% of its income is active foreign business income as defined in section 861(c)(1)(B) of the internal revenue code.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 434, Eff. Jan. 1, 2008



Section 208.1111 Definitions; G to O.

***** 208.1111 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 111.

(1) "Gross receipts" means the entire amount received by the taxpayer as determined by using the taxpayer's method of accounting used for federal income tax purposes, less any amount deducted as bad debt for federal income tax purposes that corresponds to items of gross receipts included in the modified gross receipts tax base for the current tax year or a past tax year phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter, from any activity whether in intrastate, interstate, or foreign commerce carried on for direct or indirect gain, benefit, or advantage to the taxpayer or to others except for the following:

(a) Proceeds from sales by a principal that the taxpayer collects in an agency capacity solely on behalf of the principal and delivers to the principal.

(b) Amounts received by the taxpayer as an agent solely on behalf of the principal that are expended by the taxpayer for any of the following:

(i) The performance of a service by a third party for the benefit of the principal that is required by law to be performed by a licensed person.

(ii) The performance of a service by a third party for the benefit of the principal that the taxpayer has not undertaken a contractual duty to perform.

(iii) Principal and interest under a mortgage loan or land contract, lease or rental payments, or taxes, utilities, or insurance premiums relating to real or personal property owned or leased by the principal.

(iv) A capital asset of a type that is, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated cost recovery by the principal for federal income tax purposes, or for real property owned or leased by the principal.

(v) Property not described under subparagraph (iv) that is purchased by the taxpayer on behalf of the principal and that the taxpayer does not take title to or use in the course of performing its contractual business activities.

(vi) Fees, taxes, assessments, levies, fines, penalties, or other payments established by law that are paid to a governmental entity and that are the legal obligation of the principal.

(c) Amounts that are excluded from gross income of a foreign corporation engaged in the international operation of aircraft under section 883(a) of the internal revenue code.

(d) Amounts received by an advertising agency used to acquire advertising media time, space, production, or talent on behalf of another person.

(e) Amounts received by a newspaper to acquire advertising space not owned by that newspaper in another newspaper on behalf of another person. This subdivision does not apply to any consideration received by the taxpayer for acquiring that advertising space.

(f) Notwithstanding any other provision of this section, amounts received by a taxpayer that manages real property owned by a third party that are deposited into a separate account kept in the name of that third party and that are not reimbursements to the taxpayer and are not indirect payments for management services that the taxpayer provides to that third party.

(g) Proceeds from the taxpayer's transfer of an account receivable if the sale that generated the account receivable was included in gross receipts for federal income tax purposes. This subdivision does not apply to a taxpayer that during the tax year both buys and sells any receivables.

(h) Proceeds from any of the following:

(i) The original issue of stock or equity instruments or equity issued by a regulated investment company as that term is defined under section 851 of the internal revenue code.

(ii) The original issue of debt instruments.

(i) Refunds from returned merchandise.

(j) Cash and in-kind discounts.

(k) Trade discounts.

(l) Federal, state, or local tax refunds.

(m) Security deposits.

(n) Payment of the principal portion of loans.

(o) Value of property received in a like-kind exchange.

(p) Proceeds from a sale, transaction, exchange, involuntary conversion, maturity, redemption, repurchase, recapitalization, or other disposition or reorganization of tangible, intangible, or real property, less any gain from the disposition or reorganization to the extent that the gain is included in the taxpayer's federal taxable income, if the property satisfies 1 or more of the following:

(i) The property is a capital asset as defined in section 1221(a) of the internal revenue code.

(ii) The property is land that qualifies as property used in the trade or business as defined in section 1231(b) of the internal revenue code.

(iii) The property is used in a hedging transaction entered into by the taxpayer in the normal course of the taxpayer's trade or business primarily to manage the risk of exposure to foreign currency fluctuations that affect assets, liabilities, profits, losses, equity, or investments in foreign operations; interest rate fluctuations; or commodity price fluctuations. For purposes of this subparagraph, the actual transfer of title of real or tangible personal property to another person is not a hedging transaction. Only the overall net gain from the hedging transactions entered into during the tax year is included in gross receipts. As used in this subparagraph, "hedging transaction" means that term as defined under section 1221 of the internal revenue code regardless of whether the transaction was identified by the taxpayer as a hedge for federal income tax purposes, provided, however, that transactions excluded under this subparagraph and not identified as a hedge for federal income tax purposes shall be identifiable to the department by the taxpayer as a hedge in its books and records.

(iv) The property is investment and trading assets managed as part of the person's treasury function. For purposes of this subparagraph, a person principally engaged in the trade or business of purchasing and selling investment and trading assets is not performing a treasury function. Only the overall net gain from the treasury function incurred during the tax year is included in gross receipts. As used in this subparagraph, "treasury function" means the pooling and management of investment and trading assets for the purpose of satisfying the cash flow or liquidity needs of the taxpayer's trade or business.

(q) The proceeds from a policy of insurance, a settlement of a claim, or a judgment in a civil action less any proceeds under this subdivision that are included in federal taxable income.

(r) For a sales finance company, as defined in section 2 of the motor vehicle sales finance act, 1950 (Ex Sess) PA 27, MCL 492.102, and directly or indirectly owned in whole or in part by a motor vehicle manufacturer as of January 1, 2008, and for a person that is a broker or dealer as defined under section 78c(a)(4) or (5) of the securities exchange act of 1934, 15 USC 78c, or a person included in the unitary business group of that broker or dealer that buys and sells for its own account, contracts that are subject to the commodity exchange act, 7 USC 1 to 27f, amounts realized from the repayment, maturity, sale, or redemption of the principal of a loan, bond, or mutual fund, certificate of deposit, or similar marketable instrument provided such instruments are not held as inventory.

(s) For a sales finance company, as defined in section 2 of the motor vehicle sales finance act, 1950 (Ex Sess) PA 27, MCL 492.102, and directly or indirectly owned in whole or in part by a motor vehicle manufacturer as of January 1, 2008, and for a person that is a broker or dealer as defined under section 78c(a)(4) or (5) of the securities exchange act of 1934, 15 USC 78c, or a person included in the unitary business group of that broker or dealer that buys and sells for its own account, contracts that are subject to the commodity exchange act, 7 USC 1 to 27f, the principal amount received under a repurchase agreement or other transaction properly characterized as a loan.

(t) For a mortgage company, proceeds representing the principal balance of loans transferred or sold in the tax year. For purposes of this subdivision, "mortgage company" means a person that is licensed under the mortgage brokers, lenders, and servicers licensing act, 1987 PA 173, MCL 445.1651 to 445.1684, or the secondary mortgage loan act, 1981 PA 125, MCL 493.51 to 493.81, and has greater than 90% of its revenues, in the ordinary course of business, from the origination, sale, or servicing of residential mortgage loans.

(u) For a professional employer organization, any amount charged by a professional employer organization that represents the actual cost of wages and salaries, benefits, worker's compensation, payroll taxes, withholding, or other assessments paid to or on behalf of a covered employee by the professional employer organization under a professional employer arrangement.

(v) Any invoiced items used to provide more favorable floor plan assistance to a person subject to the tax imposed under this act than to a person not subject to this tax and paid by a manufacturer, distributor, or supplier.

(w) For an individual, estate, or person organized for estate or gift planning purposes, amounts received other than those from transactions, activities, and sources in the regular course of the person's trade or business. For purposes of this subdivision, all of the following apply:

(i) Amounts received from transactions, activities, and sources in the regular course of the person's business include, but are not limited to, the following:

(A) Receipts from tangible and intangible property if the acquisition, rental, lease, management, or disposition of the property constitutes integral parts of the person's regular trade or business operations.

(B) Receipts received in the course of the person's trade or business from stock and securities of any foreign or domestic corporation and dividend and interest income.

(C) Receipts derived from isolated sales, leases, assignments, licenses, divisions, or other infrequently occurring dispositions, transfers, or transactions involving tangible, intangible, or real property if the property is or was used in the person's trade or business operation.

(D) Receipts derived from the sale of an interest in a business that constitutes an integral part of the person's regular trade or business.

(E) Receipts derived from the lease or rental of real property.

(ii) Receipts excluded from gross receipts include, but are not limited to, the following:

(A) Receipts derived from investment activity, including interest, dividends, royalties, and gains from an investment portfolio or retirement account, if the investment activity is not part of the person's trade or business.

(B) Receipts derived from the disposition of tangible, intangible, or real property held for personal use and enjoyment, such as a personal residence or personal assets.

(x) Receipts derived from investment activity other than receipts from transactions, activities, and sources in the regular course of the person's trade or business by a person that is organized exclusively to conduct investment activity and that does not conduct investment activity for any person other than an individual or a person related to that individual or by a common trust fund established under the collective investment funds act, 1941 PA 174, MCL 555.101 to 555.113. For purposes of this subdivision, a person is related to an individual if that person is a spouse, brother or sister, whether of the whole or half blood or by adoption, ancestor, lineal descendent of that individual or related person, or a trust benefiting that individual or 1 or more persons related to that individual.

(y) Interest income and dividends derived from obligations or securities of the United States government, this state, or any governmental unit of this state. As used in this subdivision, "governmental unit" means that term as defined in section 3 of the shared credit rating act, 1985 PA 227, MCL 141.1053.

(z) Dividends and royalties received or deemed received from a foreign operating entity or a person other than a United States person, including, but not limited to, the amounts determined under section 78 of the internal revenue code and sections 951 to 964 of the internal revenue code, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter.

(aa) To the extent not deducted as purchases from other firms under section 203, each of the following:

(i) Sales or use taxes collected from or reimbursed by a consumer or other taxes the taxpayer collected directly from or was reimbursed by a purchaser and remitted to a local, state, or federal tax authority, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter.

(ii) In the case of receipts from the sale of cigarettes or tobacco products by a wholesale dealer, retail dealer, distributor, manufacturer, or seller, an amount equal to the federal and state excise taxes paid by any person on or for such cigarettes or tobacco products under subtitle E of the internal revenue code or other applicable state law, phased in over a 3-year period starting with 60% of that amount in the 2008 tax year, 75% in the 2009 tax year, and 100% in the 2010 tax year and each tax year thereafter.

(iii) In the case of receipts from the sale of motor fuel by a person with a motor fuel tax license or a retail dealer, an amount equal to federal and state excise taxes paid by any person on such motor fuel under section 4081 of the internal revenue code or under other applicable state law, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter.

(iv) In the case of receipts from the sale of beer, wine, or intoxicating liquor by a person holding a license to sell, distribute, or produce those products, an amount equal to federal and state excise taxes paid by any person on or for such beer, wine, or intoxicating liquor under subtitle E of the internal revenue code or other applicable state law, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter.

(v) In the case of receipts from the sale of communication, video, internet access and related services and equipment, any government imposed tax, fee, or other imposition in the nature of a tax or fee required by law, ordinance, regulation, ruling, or other legal authority and authorized to be charged on a customer's bill or invoice, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter. This subparagraph does not include the recovery of net income taxes, net worth taxes, property taxes, or the tax imposed under this act.

(vi) In the case of receipts from the sale of electricity, natural gas, or other energy source, any government imposed tax, fee, or other imposition in the nature of a tax or fee required by law, ordinance, regulation, ruling, or other legal authority and authorized to be charged on a customer's bill or invoice, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter. This subparagraph does not include the recovery of net income taxes, net worth taxes, property taxes, or the tax imposed under this act.

(vii) Any deposit required under any of the following, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter:

(A) 1976 IL 1, MCL 445.571 to 445.576.

(B) R 436.1629 of the Michigan administrative code.

(C) R 436.1723a of the Michigan administrative code.

(D) Any substantially similar beverage container deposit law of another state.

(viii) An excise tax collected pursuant to the airport parking tax act, 1987 PA 248, MCL 207.371 to 207.383, collected from or reimbursed by a consumer and remitted as provided in the airport parking tax act, 1987 PA 248, MCL 207.371 to 207.383, phased in over a 5-year period starting with 50% of that amount in the 2008 tax year, 60% in the 2009 tax year, 60% in the 2010 tax year, 75% in the 2011 tax year, and 100% in the 2012 tax year and each tax year thereafter.

(bb) Amounts attributable to an ownership interest in a pass-through entity, regulated investment company, real estate investment trust, or cooperative corporation whose business activities are taxable under section 203 or would be subject to the tax under section 203 if the business activities were in this state. For purposes of this subdivision:

(i) "Cooperative corporation" means those organizations described under subchapter T of the internal revenue code.

(ii) "Pass-through" entity means a partnership, subchapter S corporation, or other person, other than an individual, that is not classified for federal income tax purposes as an association taxed as a corporation.

(iii) "Real estate investment trust" means that term as defined under section 856 of the internal revenue code.

(iv) "Regulated investment company" means that term as defined under section 851 of the internal revenue code.

(cc) For a regulated investment company as that term is defined under section 851 of the internal revenue code, receipts derived from investment activity by that regulated investment company.

(dd) For fiscal years that begin after September 30, 2009, unless the state budget director certifies to the state treasurer by January 1 of that fiscal year that the federally certified rates for actuarial soundness required under 42 CFR 438.6 and that are specifically developed for Michigan's health maintenance organizations that hold a contract with this state for medicaid services provide explicit adjustment for their obligations required for payment of the tax under this act, amounts received by the taxpayer during that fiscal year for medicaid premium or reimbursement of costs associated with service provided to a medicaid recipient or beneficiary.

(ee) For a taxpayer that provides health care management consulting services, amounts received by the taxpayer as fees from its clients that are expended by the taxpayer to reimburse those clients for labor and nonlabor services that are paid by the client and reimbursed to the client pursuant to a services agreement.

(ff) Amounts attributed to the taxpayer pursuant to a discharge of indebtedness as described under section 61(a)(12) of the internal revenue code, including forgiveness of a nonrecourse debt.

(2) "Insurance company" means an authorized insurer as defined in sections 106 and 108 of the insurance code of 1956, 1956 PA 218, MCL 500.106 and 500.108.

(3) "Internal revenue code" means the United States internal revenue code of 1986 in effect on January 1, 2008 or, at the option of the taxpayer, in effect for the tax year.

(4) "Inventory" means, except as provided in subdivision (e), all of the following:

(a) The stock of goods held for resale in the regular course of trade of a retail or wholesale business, including electricity or natural gas purchased for resale.

(b) Finished goods, goods in process, and raw materials of a manufacturing business purchased from another person.

(c) For a person that is a new motor vehicle dealer licensed under the Michigan vehicle code, 1949 PA 300, MCL 257.1 to 257.923, floor plan interest expenses for new motor vehicles. For purposes of this subdivision, "floor plan interest" means interest paid that finances any part of the person's purchase of new motor vehicle inventory from a manufacturer, distributor, or supplier. However, amounts attributable to any invoiced items used to provide more favorable floor plan assistance to a person subject to the tax imposed under this act than to a person not subject to this tax is considered interest paid by a manufacturer, distributor, or supplier.

(d) For a person that is a securities trader, broker, or dealer or a person included in the unitary business group of that securities trader, broker, or dealer that buys and sells for its own account, contracts that are subject to the commodity exchange act, 7 USC 1 to 27f, the cost of securities as defined under section 475(c)(2) of the internal revenue code and for a securities trader the cost of commodities as defined under section 475(e)(2) and for a broker or dealer the cost of commodities as defined under section 475(e)(2)(B), (C), and (D) of the internal revenue code, excluding interest expense other than interest expense related to repurchase agreements. As used in this subdivision:

(i) "Broker" means that term as defined under section 78c(a)(4) of the securities exchange act of 1934, 15 USC 78c.

(ii) "Dealer" means that term as defined under section 78c(a)(5) of the securities exchange act of 1934, 15 USC 78c.

(iii) "Securities trader" means a person that engages in the trade or business of purchasing and selling investments and trading assets.

(e) Inventory does not include either of the following:

(i) Personal property under lease or principally intended for lease rather than sale.

(ii) Property allowed a deduction or allowance for depreciation or depletion under the internal revenue code.

(5) "Officer" means an officer of a corporation other than a subchapter S corporation, including all of the following:

(a) The chairperson of the board.

(b) The president, vice president, secretary, or treasurer of the corporation or board.

(c) Persons performing similar duties and responsibilities to persons described in subdivisions (a) and (b) that include, at a minimum, major decision making.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 207, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 433, Eff. Jan. 1, 2008 ;-- Am. 2010, Act 133, Imd. Eff. Aug. 2, 2010 ;-- Am. 2011, Act 305, Imd. Eff. Dec. 27, 2011 ;-- Am. 2012, Act 605, Imd. Eff. Jan. 9, 2013 ;-- Am. 2014, Act 282, Imd. Eff. Sept. 12, 2014



Section 208.1113 Definitions; P and R.

***** 208.1113 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 113.

(1) "Partner" means a partner or member of a partnership.

(2) "Partnership" means a taxpayer that is required to or has elected to file as a partnership for federal income tax purposes.

(3) "Person" means an individual, firm, bank, financial institution, insurance company, limited partnership, limited liability partnership, copartnership, partnership, joint venture, association, corporation, subchapter S corporation, limited liability company, receiver, estate, trust, or any other group or combination of groups acting as a unit.

(4) "Professional employer organization" means an organization that provides the management and administration of the human resources of another entity by contractually assuming substantial employer rights and responsibilities through a professional employer agreement that establishes an employer relationship with the leased officers or employees assigned to the other entity by doing all of the following:

(a) Maintaining a right of direction and control of employees' work, although this responsibility may be shared with the other entity.

(b) Paying wages and employment taxes of the employees out of its own accounts.

(c) Reporting, collecting, and depositing state and federal employment taxes for the employees.

(d) Retaining a right to hire and fire employees.

(5) Professional employer organization is not a staffing company as that term is defined in subsection (6).

(6) "Purchases from other firms" means all of the following:

(a) Inventory acquired during the tax year, including freight, shipping, delivery, or engineering charges included in the original contract price for that inventory.

(b) Assets, including the costs of fabrication and installation, acquired during the tax year of a type that are, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated capital cost recovery for federal income tax purposes.

(c) To the extent not included in inventory or depreciable property, materials and supplies, including repair parts and fuel.

(d) For a staffing company, compensation of personnel supplied to customers of staffing companies. As used in this subdivision:

(i) "Compensation" means that term as defined under section 107 plus all payroll tax and worker's compensation costs.

(ii) "Staffing company" means a taxpayer whose business activities are included in industry group 736 under the standard industrial classification code as compiled by the United States department of labor.

(e) For a person included in major group 15, 16, or 17 under the standard industrial classification code as compiled by the United States department of labor that does not claim a credit under section 417 for the same tax year, both of the following:

(i) Payments to subcontractors for a construction project under a contract specific to that project.

(ii) To the extent not deducted under subdivisions (a) and (c), payments for materials deducted as purchases in determining the cost of goods sold for the purpose of calculating total income on the taxpayer's federal income tax return.

(f) For the 2008 tax year and each tax year after 2008, all film rental or royalty payments paid by a theater owner to a film distributor, a film producer, or a film distributor and producer.

(g) For a taxpayer licensed under article 25 or 26 of the occupational code, 1980 PA 299, MCL 339.2501 to 339.2518 and 339.2601 to 339.2637, payments to an independent contractor licensed under article 25 or 26 of the occupational code, 1980 PA 299, MCL 339.2501 to 339.2518 and 339.2601 to 339.2637.

(h) For the 2011 tax year and each tax year after 2011, a person classified under the 2002 North American industrial classification system number 484 as compiled by the United States office of management and budget that does not qualify for a credit under section 417, payments to subcontractors to transport freight by motor vehicle under a contract specific to that freight to be transported by motor vehicle.

(7) "Revenue mile" means the transportation for a consideration of 1 net ton in weight or 1 passenger the distance of 1 mile.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 97, Imd. Eff. Apr. 15, 2008 ;-- Am. 2008, Act 177, Eff. Dec. 31, 2007 ;-- Am. 2008, Act 472, Eff. Jan. 1, 2008 ;-- Am. 2011, Act 77, Imd. Eff. July 12, 2011 ;-- Am. 2012, Act 601, Imd. Eff. Jan. 9, 2013



Section 208.1115 Definitions; "S".

***** 208.1115 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 115.

(1) "Sale" or "sales" means, except as provided in subdivision (e), the amounts received by the taxpayer as consideration from the following:

(a) The transfer of title to, or possession of, property that is stock in trade or other property of a kind that would properly be included in the inventory of the taxpayer if on hand at the close of the tax period or property held by the taxpayer primarily for sale to customers in the ordinary course of the taxpayer's trade or business. For intangible property, the amounts received shall be limited to any gain received from the disposition of that property.

(b) The performance of services that constitute business activities.

(c) The rental, lease, licensing, or use of tangible or intangible property, including interest, that constitutes business activity.

(d) Any combination of business activities described in subdivisions (a), (b), and (c).

(e) For taxpayers not engaged in any other business activities, sales include interest, dividends, and other income from investment assets and activities and from trading assets and activities.

(2) "Shareholder" means a person who owns outstanding stock in a business or is a member of a business entity that files as a corporation for federal income tax purposes. An individual is considered as the owner of the stock owned, directly or indirectly, by or for family members as defined by section 318(a)(1) of the internal revenue code.

(3) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country, or a political subdivision of any of the foregoing.

(4) "Subchapter S corporation" means a corporation electing taxation under subchapter S or chapter 1 of subtitle A of the internal revenue code, sections 1361 to 1379 of the internal revenue code.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1117 Definitions; T, U.

***** 208.1117 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 117.

(1) "Tangible personal property" means that term as defined in section 2 of the use tax act, 1937 PA 94, MCL 205.92.

(2) "Tax" means the tax imposed under this act, including interest and penalties under this act, unless the term is given a more limited meaning in the context of this act or a provision of this act.

(3) "Tax-exempt person" means an organization that is exempt from federal income tax under section 501(a) of the internal revenue code, and a partnership, limited liability company, joint venture, unincorporated association, or other group or combination of organizations acting as a unit if all such organizations are exempt from federal income tax under section 501(a) of the internal revenue code and if all activities of the unit are exclusively related to the charitable, educational, or other purposes or functions that are the basis for the exemption of such organizations from federal income tax, except the following:

(a) An organization exempt under section 501(c)(12) or (16) of the internal revenue code.

(b) An organization exempt under section 501(c)(4) of the internal revenue code that would be exempt under section 501(c)(12) of the internal revenue code but for its failure to meet the requirement in section 501(c)(12) that 85% or more of its income must consist of amounts collected from members.

(4) "Tax year" means the calendar year, or the fiscal year ending during the calendar year, upon the basis of which the tax base of a taxpayer is computed under this act. If a return is made for a fractional part of a year, tax year means the period for which the return is made. Except for the first return required by this act and except as otherwise provided under this subsection, a taxpayer's tax year is for the same period as is covered by its federal income tax return. A taxpayer that has a 52- or 53-week tax year beginning not more than 7 days before December 31 of any year is considered to have a tax year beginning after December of that tax year. If the term tax year in this act is used in reference to 1 or more previous or preceding tax years and those referenced tax years are before January 1, 2008, then those referenced tax years are deemed those same tax years during which former 1975 PA 228 was in effect. A taxpayer that has a fiscal tax year ending after December 31, 2011 is considered to have 2 separate tax years as follows: the first tax year is for the fractional part of the fiscal tax year before January 1, 2012, and the second tax year is for the fractional part of the fiscal tax year after December 31, 2011. Each short period tax return filed for each fractional part of the fiscal year pursuant to this subsection is considered an annual return under section 505.

(5) "Taxpayer" means, through December 31, 2011, a person or a unitary business group liable for a tax, interest, or penalty under this act. Beginning January 1, 2012, taxpayer means either of the following:

(a) A person or unitary business group that has been approved to receive, has received, or has been assigned a certificated credit but is not subject to the tax imposed under part 2 of the income tax act of 1967, 1967 PA 281, MCL 206.601 to 206.713, and that elects under section 500 to file a return and pay the tax imposed under this act, if any.

(b) A person or unitary business group that has been approved to receive, has received, or has been assigned a certificated credit and that elected under section 680 of the income tax act of 1967, 1967 PA 281, MCL 206.680, to file a return and pay the tax imposed under this act, if any. Except as otherwise provided under section 500(7), if a person or unitary business group that elects under section 680 of the income tax act of 1967, 1967 PA 281, MCL 206.680, to file a return and pay the tax imposed under this act is part of a unitary business group as defined under this act, the unitary business group as defined under this act shall file the return and pay the tax, if any, under this act.

(6) "Unitary business group" means a group of United States persons, other than a foreign operating entity, 1 of which owns or controls, directly or indirectly, more than 50% of the ownership interest with voting rights or ownership interests that confer comparable rights to voting rights of the other United States persons, and that has business activities or operations which result in a flow of value between or among persons included in the unitary business group or has business activities or operations that are integrated with, are dependent upon, or contribute to each other. For purposes of this subsection, flow of value is determined by reviewing the totality of facts and circumstances of business activities and operations.

(7) "United States person" means that term as defined in section 7701(a)(30) of the internal revenue code.

(8) "Unrelated business activity" means, for a tax-exempt person, business activity directly connected with an unrelated trade or business as defined in section 513 of the internal revenue code.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2009, Act 142, Eff. Dec. 31, 2007 ;-- Am. 2011, Act 39, Imd. Eff. May 25, 2011 ;-- Am. 2011, Act 209, Eff. Jan. 1, 2012 ;-- Am. 2011, Act 292, Eff. Jan. 1, 2012






36-2007-2 CHAPTER 2 (208.1200...208.1207)

Section 208.1200 Taxpayer; nexus to state; "actively solicits" and "physical presence" defined.

***** 208.1200 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 200.

(1) Except as otherwise provided in this act or under subsection (2), a taxpayer has substantial nexus in this state and is subject to the tax imposed under this act if the taxpayer has a physical presence in this state for a period of more than 1 day during the tax year or if the taxpayer actively solicits sales in this state and has gross receipts of $350,000.00 or more sourced to this state.

(2) For purposes of this section, "actively solicits" shall be defined by the department through written guidance that shall be applied prospectively.

(3) As used in this section, "physical presence" means any activity conducted by the taxpayer or on behalf of the taxpayer by the taxpayer's employee, agent, or independent contractor acting in a representative capacity. Physical presence does not include the activities of professionals providing services in a professional capacity or other service providers if the activity is not significantly associated with the taxpayer's ability to establish and maintain a market in this state.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1201 Business income tax; imposition; adjustments; "book-tax difference," "qualifying asset," and "business loss" defined; residential rental units; definitions.

***** 208.1201 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 201.

(1) Except as otherwise provided in this act, there is levied and imposed a business income tax on every taxpayer with business activity within this state unless prohibited by 15 USC 381 to 384. The business income tax is imposed on the business income tax base, after allocation or apportionment to this state, at the rate of 4.95%.

(2) The business income tax base means a taxpayer's business income subject to the following adjustments, before allocation or apportionment, and the adjustments in subsections (5), (6), and (7) after allocation or apportionment:

(a) Add interest income and dividends derived from obligations or securities of states other than this state, in the same amount that was excluded from federal taxable income, less the related portion of expenses not deducted in computing federal taxable income because of sections 265 and 291 of the internal revenue code.

(b) Add all taxes on or measured by net income and the tax imposed under this act to the extent the taxes were deducted in arriving at federal taxable income.

(c) Add any carryback or carryover of a net operating loss to the extent deducted in arriving at federal taxable income.

(d) To the extent included in federal taxable income, deduct dividends and royalties received from persons other than United States persons and foreign operating entities, including, but not limited to, amounts determined under section 78 of the internal revenue code or sections 951 to 964 of the internal revenue code.

(e) To the extent included in federal taxable income, add the loss or subtract the income from the business income tax base that is attributable to another entity whose business activities are taxable under this section or would be subject to the tax under this section if the business activities were in this state.

(f) Except as otherwise provided under this subdivision, to the extent deducted in arriving at federal taxable income, add any royalty, interest, or other expense paid to a person related to the taxpayer by ownership or control for the use of an intangible asset if the person is not included in the taxpayer's unitary business group. The addition of any royalty, interest, or other expense described under this subdivision is not required to be added if the taxpayer can demonstrate that the transaction has a nontax business purpose other than avoidance of this tax, is conducted with arm's-length pricing and rates and terms as applied in accordance with sections 482 and 1274(d) of the internal revenue code, and satisfies 1 of the following:

(i) Is a pass through of another transaction between a third party and the related person with comparable rates and terms.

(ii) Results in double taxation. For purposes of this subparagraph, double taxation exists if the transaction is subject to tax in another jurisdiction.

(iii) Is unreasonable as determined by the treasurer, and the taxpayer agrees that the addition would be unreasonable based on the taxpayer's facts and circumstances.

(iv) The related person recipient of the transaction is organized under the laws of a foreign nation which has in force a comprehensive income tax treaty with the United States.

(g) To the extent included in federal taxable income, deduct interest income derived from United States obligations.

(h) To the extent included in federal taxable income, deduct any earnings that are net earnings from self-employment as defined under section 1402 of the internal revenue code of the taxpayer or a partner of the taxpayer and for purposes of a partner of a taxpayer, it shall be the amount properly reported on a schedule K-1-form 1065 as self-employment earnings for federal income tax purposes for the tax year.

(i) Subject to the limitation provided under this subdivision, if the book-tax differences for the first fiscal period ending after July 12, 2007 result in a deferred liability for a person subject to tax under this act, deduct the following percentages of the total book-tax difference for each qualifying asset, for each of the successive 15 tax years beginning with the 2015 tax year:

(i) For the 2015 through 2019 tax years, 4%.

(ii) For the 2020 through 2024 tax years, 6%.

(iii) For the 2025 through 2029 tax years, 10%.

(j) For tax years that begin after December 31, 2009, to the extent included in federal taxable income, deduct the amount of a charitable contribution made to the advance tuition payment fund created under section 9 of the Michigan education trust act, 1986 PA 316, MCL 390.1429.

(3) The deduction under subsection (2)(i) shall not exceed the amount necessary to offset the net deferred tax liability of the taxpayer as computed in accordance with generally accepted accounting principles which would otherwise result from the imposition of the business income tax under this section and the modified gross receipts tax under section 203 if the deduction provided under this subdivision were not allowed. The deduction under subsection (2)(i) is intended to flow through and reduce the surcharge imposed and levied under section 281. For purposes of the calculation of the deduction under subsection (2)(i), a book-tax difference shall only be used once in the calculation of the deduction arising from the taxpayer's business income tax base under this section and once in the calculation of the deduction arising from the taxpayer's modified gross receipts tax base under section 203. The adjustment under subsection (2)(i) shall be calculated without regard to the federal effect of the deduction. If the adjustment under subsection (2)(i) is greater than the taxpayer's business income tax base, any adjustment that is unused may be carried forward and applied as an adjustment to the taxpayer's business income tax base before apportionment in future years. In order to claim this deduction, the department may require the taxpayer to report the amount of this deduction on a form as prescribed by the department that is to be filed on or after the date that the first quarterly return and estimated payment are due under this act. As used in subsection (2)(i) and this subsection:

(a) "Book-tax difference" means the difference, if any, between the person's qualifying asset's net book value shown on the person's books and records for the first fiscal period ending after July 12, 2007 and the qualifying asset's tax basis on that same date.

(b) "Qualifying asset" means any asset shown on the person's books and records for the first fiscal period ending after July 12, 2007, in accordance with generally accepted accounting principles.

(4) For purposes of subsections (2) and (3), the business income of a unitary business group is the sum of the business income of each person, other than a foreign operating entity or a person subject to the tax imposed under chapter 2A or 2B, included in the unitary business group less any items of income and related deductions arising from transactions including dividends between persons included in the unitary business group.

(5) Deduct any available business loss incurred after December 31, 2007. As used in this subsection, "business loss" means a negative business income taxable amount after allocation or apportionment. For purposes of this subsection, a taxpayer that acquires the assets of another corporation in a transaction described under section 381(a)(1) or (2) of the internal revenue code may deduct any business loss attributable to that distributor or transferor corporation. The business loss shall be carried forward to the year immediately succeeding the loss year as an offset to the allocated or apportioned business income tax base, then successively to the next 9 taxable years following the loss year or until the loss is used up, whichever occurs first, but for not more than 10 taxable years after the loss year.

(6) Deduct any gain from the sale of any residential rental units in this state to a qualified affordable housing project that enters an agreement to operate the residential rental units as rent restricted units for a minimum of 15 years. If the qualified affordable housing project does not agree to operate all of the residential rental units as rent restricted units, the deduction under this subsection is limited to an amount equal to the gain from the sale multiplied by a fraction, the numerator of which is the number of those residential rental units purchased that are to be operated as a rent restricted unit and the denominator is the number of all residential rental units purchased. In order to claim this deduction, the department may require the taxpayer and the qualified affordable housing project to report the amount of this deduction on a form as prescribed by the department that is to be signed by both the taxpayer and the qualified affordable housing project and filed with the taxpayer's annual return. The department shall record a lien against the property subject to the operation agreement for the total amount of the deduction allowed under this subsection. The department shall notify the qualified affordable housing project of the maximum amount of the lien that the qualified affordable housing project may be liable for if the qualified affordable housing project fails to qualify and operate as provided in the operation agreement within 15 years after the purchase. The lien shall become payable in an amount as provided under this subsection to the state by the qualified affordable housing project if the qualified affordable housing project fails to qualify as a qualified affordable housing project and fails to operate all or some of the residential rental units as rent restricted units in accordance with the operation agreement entered upon the purchase of those units within 15 years after the deduction is claimed by a taxpayer under this subsection. An amount equal to the product of 100% of the amount of the deduction allowed under this subsection multiplied by a fraction, the numerator of which is the difference between 15 and the number of years the affordable housing project qualified and operated rent restricted units in accordance with the agreement and the denominator is 15, shall be added back to the tax liability of the qualified affordable housing project for the tax year that the qualified affordable housing project fails to comply with the agreement.

(7) Subject to the limitations provided in this subsection, for a person that is a qualified affordable housing project, deduct an amount equal to the product of that person's taxable income that is attributable to residential rental units in this state owned by the qualified affordable housing project multiplied by a fraction, the numerator of which is the number of rent restricted units in this state owned by that qualified affordable housing project and the denominator of which is the number of all residential rental units in this state owned by the qualified affordable housing project. The amount of the deduction calculated under this subsection shall be reduced by the amount of limited dividends or other distributions made to the partners, members, or shareholders of the qualified affordable housing project. Taxable income that is attributable to residential rental units does not include income received by the management, construction, or development company for completion and operation of the project and those rental units.

(8) If a qualified affordable housing project no longer meets the requirements of subsection (9)(b) or fails to operate those residential rental units as rent restricted units in accordance with the operation agreement and the requirements of subsection (9)(c), the taxpayer is entitled to the deductions under subsections (6) and (7) as long as the qualified affordable housing project continues to offer some of the residential rental units purchased as rent restricted units in accordance with the operation agreement.

(9) For purposes of subsections (6), (7), and (8) and this subsection:

(a) "Limited dividend housing association" means a limited dividend housing association, corporation, or cooperative organized and qualified pursuant to chapter 7 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1491 to 125.1496.

(b) "Qualified affordable housing project" means a person that is organized, qualified, and operated as a limited dividend housing association that has a limitation on the amount of dividends or other distributions that may be distributed to its owners in any given year and has received funding, subsidies, grants, operating support, or construction or permanent funding through 1 or more of the following sources and programs:

(i) Mortgage or other financing provided by the Michigan state housing development authority created in section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421, the United States department of housing and urban development, the United States department of agriculture for rural housing service, the Michigan interfaith housing trust fund, Michigan housing and community development fund, federal home loan bank, housing commission loan, community development financial institution, or mortgage or other funding or guaranteed by Fannie, Ginnie, federal housing association, United States department of agriculture, or federal home loan mortgage corporation.

(ii) A tax-exempt bond issued by a nonprofit organization, local governmental unit, or other authority.

(iii) A payment in lieu of tax agreement or other tax abatement.

(iv) Funding from the state or a local governmental unit through a HOME investments partnership program authorized under 42 USC 12741 to 12756.

(v) A grant or other funding from a federal home loan bank's affordable housing program.

(vi) Financing or funding under the new markets tax credit program under section 45D of the internal revenue code.

(vii) Financed in whole or in part under the United States department of housing and urban development's hope VI program as authorized by section 803 of the national affordable housing act, 42 USC 8012.

(viii) Financed in whole or in part under the United States department of housing and urban development's section 202 program authorized by section 202 of the national housing act, 12 USC 1701q.

(ix) Financing or funding under the low-income housing tax credit program under section 42 of the internal revenue code.

(x) Financing or other subsidies from any new programs similar to any of the above.

(c) "Rent restricted unit" means any residential rental unit's rental income is restricted in accordance with section 42(g)(1) of the internal revenue code as if it was a qualified low-income housing project, or receives rental assistance in the form of HUD section 8 subsidies or HUD housing assistance program subsidies, or rental assistance from the United States department of agriculture rural housing programs, or from any of the other programs described under subdivision (b).

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 90, Eff. Mar. 27, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 168, Imd. Eff. June 30, 2008 ;-- Am. 2009, Act 105, Imd. Eff. Oct. 1, 2009 ;-- Am. 2009, Act 135, Imd. Eff. Nov. 4, 2009 ;-- Am. 2012, Act 605, Imd. Eff. Jan. 9, 2013



Section 208.1203 Modified gross receipts tax; levy; imposition; "modified gross receipts tax base" explained; deduction; remittance; residential rental units; definitions.

***** 208.1203 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 203.

(1) Except as otherwise provided in this act, there is levied and imposed a modified gross receipts tax on every taxpayer with nexus as determined under section 200. The modified gross receipts tax is imposed on the modified gross receipts tax base, after allocation or apportionment to this state at a rate of 0.80%.

(2) The tax levied and imposed under this section is upon the privilege of doing business and not upon income or property.

(3) The modified gross receipts tax base means a taxpayer's gross receipts subject to the adjustment in subsection (6), if applicable, less purchases from other firms before apportionment under this act. The modified gross receipts of a unitary business group is the sum of modified gross receipts of each person, other than a foreign operating entity or a person subject to the tax imposed under chapter 2A or 2B, included in the unitary business group less any modified gross receipts arising from transactions between persons included in the unitary business group.

(4) For the 2008 tax year, deduct 65% of any remaining business loss carryforward calculated under section 23b(h) of former 1975 PA 228 that was actually incurred in the 2006 or 2007 tax year to the extent not deducted in tax years beginning before January 1, 2008. A deduction under this subsection shall not include any business loss carryforward that was incurred before January 1, 2006. If the taxpayer is a unitary business group, the business loss carryforward under this subsection may only be deducted against the modified gross receipts tax base of that person included in the unitary business group calculated as if the person was not included in the unitary business group.

(5) Nothing in this act shall prohibit a taxpayer who qualifies for the credit under section 445 or a taxpayer who is a dealer of new or used personal watercraft from collecting the tax imposed under this section in addition to the sales price. The amount remitted to the department for the tax under this section shall not be less than the stated and collected amount.

(6) Subject to the limitations provided in this subsection, for a person that is a qualified affordable housing project, deduct an amount equal to that person's total gross receipts attributable to residential rental units in this state owned by the qualified affordable housing project multiplied by a fraction, the numerator of which is the number of rent restricted units in this state owned by the qualified affordable housing project and the denominator of which is the number of all rental units in this state owned by the qualified affordable housing project. The amount of the deduction calculated under this subsection shall be reduced by the amount of limited dividends or other distributions made to the partners, members, or shareholders of the qualified affordable housing project. Gross receipts attributable to residential rental units do not include amounts received by the management, construction, or development company for completion and operation of the project and those rental units.

(7) If a qualified affordable housing project no longer meets the requirements of subsection (8)(b) or fails to operate those residential rental units as rent restricted units in accordance with the operation agreement and the requirements of subsection (8)(c), the qualified affordable housing project is entitled to the deduction under subsection (6) as long as the qualified affordable housing project continues to offer some of the residential rental units purchased as rent restricted units in accordance with the operation agreement.

(8) For purposes of subsections (6) and (7) and this subsection:

(a) "Limited dividend housing association" means a limited dividend housing association, corporation, or cooperative organized and qualified pursuant to chapter 7 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1491 to 125.1496.

(b) "Qualified affordable housing project" means a person that is organized, qualified, and operated as a limited dividend housing association that has a limitation on the amount of dividends or other distributions that may be distributed to its owners in any given year and has received funding, subsidies, grants, operating support, or construction or permanent funding through 1 or more of the following sources and programs:

(i) Mortgage or other financing provided by the Michigan state housing development authority created in section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421, the United States department of housing and urban development, the United States department of agriculture for rural housing service, the Michigan interfaith housing trust fund, Michigan housing and community development fund, federal home loan bank, housing commission loan, community development financial institution, or mortgage or other funding or guaranteed by Fannie, Ginnie, federal housing association, United States department of agriculture, or federal home loan mortgage corporation.

(ii) A tax-exempt bond issued by a nonprofit organization, local governmental unit, or other authority.

(iii) A payment in lieu of tax agreement or other tax abatement.

(iv) Funding from the state or a local governmental unit through a HOME investments partnership program authorized under 42 USC 12741 to 12756.

(v) A grant or other funding from a federal home loan bank's affordable housing program.

(vi) Financing or funding under the new markets tax credit program under section 45D of the internal revenue code.

(vii) Financed in whole or in part under the United States department of housing and urban development's hope VI program as authorized by section 803 of the national affordable housing act, 42 USC 8012.

(viii) Financed in whole or in part under the United States department of housing and urban development's section 202 program authorized by section 202 of the national housing act, 12 USC 1701q.

(ix) Financing or funding under the low-income housing tax credit program under section 42 of the internal revenue code.

(x) Financing or other subsidies from any new programs similar to any of the above.

(c) "Rent restricted unit" means any residential rental unit's rental income is restricted in accordance with section 42(g)(1) of the internal revenue code as if it was a qualified low-income housing project, or receives rental assistance in the form of HUD section 8 subsidies or HUD housing assistance program subsidies, or rental assistance from the United States department of agriculture rural housing programs, from any of the other programs described under subdivision (b).

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 168, Imd. Eff. June 30, 2008



Section 208.1207 Tax exemptions; farmers' cooperative corporation; foreign person subject to tax; calculation of business income tax base; definitions.

***** 208.1207 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 207.

(1) Except as otherwise provided in this section, the following are exempt from the tax imposed by this act:

(a) The United States, this state, other states, and the agencies, political subdivisions, and enterprises of the United States, this state, and other states, including any grantor trust established by a municipality with the municipality as the grantor and exempt from federal income tax under the internal revenue code.

(b) A person who is exempt from federal income tax under the internal revenue code, and a partnership, limited liability company, joint venture, general partnership, limited partnership, unincorporated association, or other group or combination of entities acting as a unit if the activities of the entity are exclusively related to the charitable, educational, or other purpose or function that is the basis for the exemption under the internal revenue code from federal income taxation of the partners or members and if all of the partners or members of the entity are exempt from federal income tax under the internal revenue code, except the following:

(i) An organization included under section 501(c)(12) or 501(c)(16) of the internal revenue code.

(ii) An organization exempt under section 501(c)(4) of the internal revenue code that would be exempt under section 501(c)(12) of the internal revenue code except that it failed to meet the requirements in section 501(c)(12) that 85% or more of its income consist of amounts collected from members.

(iii) The tax base attributable to the activities giving rise to the unrelated taxable business income of an exempt person.

(c) A nonprofit cooperative housing corporation. As used in this subdivision, "nonprofit cooperative housing corporation" means a cooperative housing corporation that is engaged in providing housing services to its stockholders and members and that does not pay dividends or interest on stock or membership investment but that does distribute all earnings to its stockholders or members. The exemption under this subdivision does not apply to a business activity of a nonprofit cooperative housing corporation other than providing housing services to its stockholders and members.

(d) That portion of the tax base attributable to the production of agricultural goods by a person whose primary activity is the production of agricultural goods. "Production of agricultural goods" means commercial farming, including, but not limited to, cultivation of the soil; growing and harvesting of an agricultural, horticultural, or floricultural commodity; dairying; raising of livestock, bees, fish, fur-bearing animals, or poultry; or turf or tree farming, but does not include the marketing at retail of agricultural goods except for sales of nursery stock grown by the seller and sold to a nursery dealer licensed under section 9 of the insect pest and plant disease act, 1931 PA 189, MCL 286.209.

(e) Except as provided in subsection (2), a farmers' cooperative corporation organized within the limitations of section 98 of 1931 PA 327, MCL 450.98, that was at any time exempt under subdivision (b) because the corporation was exempt from federal income taxes under section 521 of the internal revenue code and that would continue to be exempt under section 521 of the internal revenue code except for either of the following activities:

(i) The corporation's repurchase from nonproducer customers of portions or components of commodities the corporation markets to those nonproducer customers and the corporation's subsequent manufacturing or marketing of the repurchased portions or components of the commodities.

(ii) The corporation's incidental or emergency purchases of commodities from nonproducers to facilitate the manufacturing or marketing of commodities purchased from producers.

(f) That portion of the tax base attributable to the direct and indirect marketing activities of a farmers' cooperative corporation organized within the limitations of section 98 of 1931 PA 327, MCL 450.98, if those marketing activities are provided on behalf of the members of that corporation and are related to the members' direct sales of their products to third parties or, for livestock, are related to the members' direct or indirect sales of that product to third parties. Marketing activities for a product that is not livestock are not exempt under this subdivision if the farmers' cooperative corporation takes physical possession of the product. As used in this subdivision, "marketing activities" means activities that include, but are not limited to, all of the following:

(i) Activities under the agricultural commodities marketing act, 1965 PA 232, MCL 290.651 to 290.674, and the agricultural marketing and bargaining act, 1972 PA 344, MCL 290.701 to 290.726.

(ii) Dissemination of market information.

(iii) Establishment of price and other terms of trade.

(iv) Promotion.

(v) Research relating to members' products.

(g) That portion of the tax base attributable to the services provided by an attorney-in-fact to a reciprocal insurer pursuant to chapter 72 of the insurance code of 1956, 1956 PA 218, MCL 500.7200 to 500.7234.

(h) That portion of the tax base attributable to a multiple employer welfare arrangement that provides dental benefits only and that has a certificate of authority under chapter 70 of the insurance code of 1956, 1956 PA 218, MCL 500.7001 to 500.7090.

(i) A foreign person is not subject to taxation under this act if the foreign person is domiciled in a subnational jurisdiction that does not impose an income tax on a similarly situated person domiciled in this state whose presence in the foreign country is the same as the foreign person's presence in the United States. If a foreign person is domiciled in a subnational jurisdiction that does not impose an income tax on businesses, but instead imposes some other type of subnational business tax, that foreign person is not subject to taxation under this act if that subnational business tax is not imposed on a similarly situated person domiciled in this state whose presence in the foreign country is the same as the foreign person's presence in the United States.

(2) Subsection (1)(e) does not exempt a farmers' cooperative corporation if the total dollar value of the farmers' cooperative corporation's incidental and emergency purchases described in subsection (1)(e)(ii) are equal to or greater than 5% of the corporation's total purchases.

(3) Except as otherwise provided in this section, a farmers' cooperative corporation that is structured to allocate net earnings in the form of patronage dividends as defined in section 1388 of the internal revenue code to its farmer or farmer cooperative corporation patrons shall exclude from its adjusted tax base the revenue and expenses attributable to business transacted with its farmer or farmer cooperative corporation patrons.

(4) Notwithstanding any other provision of this act to the contrary, a foreign person subject to tax under this act shall calculate its business income tax base and modified gross receipts tax base under this section. Except as otherwise provided in this section, the business income tax base and modified gross receipts tax base of a foreign person is subject to all adjustments and other provisions of this act. However, neither the business income tax base nor the modified gross receipts tax base shall include proceeds from sales where title passes outside the United States.

(5) Except as otherwise provided in this section, the modified gross receipts tax base of a foreign person includes the sum of gross receipts and the adjustments under section 203 that are related to United States business activity.

(6) Except as otherwise provided in this section, the business income tax base of a foreign person includes the sum of business income and the adjustments under section 201 that are related to United States business activity.

(7) The sales factor for a foreign person is a fraction, the numerator of which is the taxpayer's total sales in this state where title passes inside the United States during the tax year and the denominator of which is the taxpayer's total sales in the United States where title passes inside the United States during the tax year.

(8) As used in this section:

(a) "Business income" means, for a foreign person, gross income attributable to the taxpayer's United States business activity and gross income derived from sources within the United States minus the deductions allowed under the internal revenue code that are related to that gross income. Gross income includes the proceeds from sales shipped or delivered to any purchaser within the United States and for which title transfers within the United States; proceeds from services performed within the United States; and a pro rata proportion of the proceeds from services performed both within and outside the United States to the extent the recipient receives benefit of the services within the United States.

(b) "Domiciled" means the location of the headquarters of the trade or business from which the trade or business of the foreign person is principally managed and directed.

(c) For subsection (1)(b), "exclusively" means that term as applied for purposes of section 501(c)(3) of the internal revenue code.

(d) "Foreign person" means either of the following:

(i) An individual who is not a United States resident, whether or not the individual is subject to taxation under the internal revenue code.

(ii) A person formed under the laws of a foreign country or a political subdivision of a foreign country, whether or not the person is subject to taxation under the internal revenue code.

(e) "Gross receipts" means, for a foreign person, gross receipts as defined in section 111(1) from United States business activity or from sources within the United States. Gross receipts include all sales for which title transfers within the United States; proceeds from all services performed within the United States; and a pro rata portion of proceeds from services performed both within and outside of the United States to the extent the recipient receives benefit of the services within the United States.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 435, Eff. Jan. 1, 2008






36-2007-2A CHAPTER 2A (208.1235...208.1243)

Section 208.1235 Insurance companies; tax payment; determination; direct premiums; exceptions; tax in lieu of privilege or franchise fees or taxes; nonapplicability of tax to MCL 500.4601 to 500.4673 and MCL 500.4701 to 500.4747.

***** 208.1235 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 235.

(1) Except as otherwise provided under subsection (4), each insurance company shall pay a tax determined under this chapter.

(2) The tax imposed by this chapter on each insurance company shall be a tax equal to 1.25% of gross direct premiums written on property or risk located or residing in this state. Direct premiums do not include any of the following:

(a) Premiums on policies not taken.

(b) Returned premiums on canceled policies.

(c) Receipts from the sale of annuities.

(d) Receipts on reinsurance premiums if the tax has been paid on the original premiums.

(e) The first $190,000,000.00 of disability insurance premiums written in this state, other than credit insurance and disability income insurance premiums, of each insurance company subject to tax under this chapter. This exemption shall be reduced by $2.00 for each $1.00 by which the insurance company's gross direct premiums from insurance carrier services in this state and outside this state exceed $280,000,000.00.

(3) The tax calculated under this chapter is in lieu of all other privilege or franchise fees or taxes imposed by this act or any other law of this state, except taxes on real and personal property, taxes collected under the general sales tax act, 1933 PA 167, MCL 205.1 to 205.78, and taxes collected under the use tax act, 1937 PA 94, MCL 205.91 to 205.111, and except as otherwise provided in the insurance code of 1956, 1956 PA 218, MCL 500.100 to 500.8302.

(4) The tax imposed and levied under this act does not apply to an insurance company authorized under chapter 46 or 47 of the insurance code of 1956, 1956 PA 218, MCL 500.4601 to 500.4673, and MCL 500.4701 to 500.4747.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- 2008, Act 30, Imd. Eff. Mar. 13, 2008



Section 208.1237 Insurance company; tax credit; amounts; use of assessments from preceding tax year; payments to Michigan automobile insurance placement facility attributable to assigned claims plan.

***** 208.1237 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 237.

(1) Except as otherwise provided under subsection (3), an insurance company may claim a credit against the tax imposed under this chapter in the following amounts:

(a) Amounts paid to the Michigan worker's compensation placement facility pursuant to chapter 23 of the insurance code of 1956, 1956 PA 218, MCL 500.2301 to 500.2352.

(b) Amounts paid to the Michigan basic property insurance association pursuant to chapter 29 of the insurance code of 1956, 1956 PA 218, MCL 500.2901 to 500.2954.

(c) Amounts paid to the Michigan automobile insurance placement facility pursuant to chapter 33 of the insurance code of 1956, 1956 PA 218, MCL 500.3301 to 500.3390.

(d) Amounts paid to the property and casualty guaranty association pursuant to chapter 79 of the insurance code of 1956, 1956 PA 218, MCL 500.7901 to 500.7949.

(e) Amounts paid to the Michigan life and health insurance guaranty association pursuant to chapter 77 of the insurance code of 1956, 1956 PA 218, MCL 500.7701 to 500.7780.

(2) The assessments of an insurance company from the immediately preceding tax year shall be used in calculating the credits allowed under this section for each tax year.

(3) For the 2016 tax year only, an insurance company shall only include in the calculation of a credit under this section 35% of the amounts paid to the Michigan automobile insurance placement facility that are attributable to the assigned claims plan approved under chapter 31 of the insurance code of 1956, 1956 PA 218, MCL 500.3101 to 500.3179. For tax years beginning on and after January 1, 2017, an insurance company shall not include in the calculation of a credit under this section amounts paid to the Michigan automobile insurance placement facility that are attributable to the assigned claims plan approved under chapter 31 of the insurance code of 1956, 1956 PA 218, MCL 500.3101 to 500.3179.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2016, Act 277, Imd. Eff. July 1, 2016



Section 208.1239 Insurance company; tax credit equal to 65%.

***** 208.1239 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 239.

(1) An insurance company shall be allowed a credit against the tax imposed under this chapter in an amount equal to 50% of the examination fees paid by the insurance company during the tax year pursuant to section 224 of the insurance code of 1956, 1956 PA 218, MCL 500.224.

(2) An insurance company may claim a credit against the tax imposed under this act as provided under section 403(2), not to exceed 65% of the insurance company's tax liability for the tax year after claiming the other credits allowed by this chapter.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008



Section 208.1241 Insurance company subject to worker's disability compensation act of 1969; tax credit; amount; refund in excess of tax liability.

***** 208.1241 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 241.

(1) For amounts paid pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, an insurance company subject to the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, may claim a credit against the tax imposed under this chapter for the tax year in an amount equal to the amount paid during that tax year by the insurance company pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, as certified by the director of the bureau of worker's disability compensation pursuant to section 391(6) of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.391.

(2) An insurance company claiming a credit under this section may claim a portion of the credit allowed under this section equal to the payments made during a calendar quarter pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, against the estimated tax payments made under section 501. Any credit in excess of an estimated payment shall be refunded to the insurance company on a quarterly basis within 60 calendar days after receipt of a properly completed estimated tax return. Any subsequent increase or decrease in the amount claimed for payments made by the insurance company shall be reflected in the amount of the credit taken for the calendar quarter in which the amount of the adjustment is finalized.

(3) The credit under this section is in addition to any other credits the insurance company is eligible for under this act.

(4) Any amount of the credit under this section that is in excess of the tax liability of the insurance company for the tax year shall be refunded, without interest, by the department to the insurance company within 60 calendar days of receipt of a properly completed annual return required under this act.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1243 Insurance company; tax; imposition; tax year as calendar year; filing annual return; calculation of estimated payment; disclosure of tax return.

***** 208.1243 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 243.

(1) An insurance company is subject to the tax imposed by this chapter or by section 476a of the insurance code of 1956, 1956 PA 218, MCL 500.476a, if applicable, whichever is greater.

(2) The tax year of an insurance company is the calendar year.

(3) Notwithstanding section 505, an insurance company shall file the annual return required under this act before March 2 after the end of the tax year, and an automatic extension under section 505(4) is not available.

(4) For the purpose of calculating an estimated payment required by section 501, the greater of the amount of tax imposed on an insurance company under this chapter or under section 476a of the insurance code of 1956, 1956 PA 218, MCL 500.476a, shall be considered the insurance company's tax liability for the immediately preceding tax year.

(5) The requirements of section 28(1)(f) of 1941 PA 122, MCL 205.28, that prohibit an employee or authorized representative of, a former employee or authorized representative of, or anyone connected with the department from divulging any facts or information obtained in connection with the administration of a tax, do not apply to disclosure of a tax return required by this section.

History: 2007, Act 36, Eff. Jan. 1, 2008






36-2007-2B CHAPTER 2B (208.1261...208.1269)

Section 208.1261 Definitions.

***** 208.1261 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 261.

As used in this chapter:

(a) "Billing address" means the location indicated in the books and records of the financial institution on the first day of the tax year or on a later date in the tax year when the customer relationship began as the address where any notice, statement, or bill relating to a customer's account is mailed.

(b) "Borrower is located in this state" or "credit card holder is located in this state" means a borrower, other than a credit card holder, that is engaged in a trade or business which maintains its commercial domicile in this state, or a borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this state.

(c) "Commercial domicile" means the headquarters of the trade or business, that is the place from which the trade or business is principally managed and directed, or if a financial institution is organized under the laws of a foreign country, of the commonwealth of Puerto Rico, or any territory or possession of the United States, such financial institution's commercial domicile shall be deemed for the purposes of this chapter to be the state of the United States or the District of Columbia from which such financial institution's trade or business in the United States is principally managed and directed. It shall be presumed, subject to rebuttal, that the location from which the financial institution's trade or business is principally managed and directed is the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the tax year.

(d) "Credit card" means a credit, travel, or entertainment card.

(e) "Credit card issuer's reimbursement fee" means the fee a financial institution receives from a merchant's bank because 1 of the persons to whom the financial institution has issued a credit card has charged merchandise or services to the credit card.

(f) "Financial institution" means any of the following:

(i) A bank holding company, a national bank, a state chartered bank, an office of thrift supervision chartered bank or thrift institution, a savings and loan holding company other than a diversified savings and loan holding company as defined in 12 USC 1467a(a)(F), or a federally chartered farm credit system institution.

(ii) Any person, other than a person subject to the tax imposed under chapter 2A, who is directly or indirectly owned by an entity described in subparagraph (i) and is a member of the unitary business group.

(iii) A unitary business group of entities described in subparagraph (i) or (ii), or both.

(g) "Gross business" means the sum of the following less transactions between those entities included in a unitary business group:

(i) Fees, commissions, or other compensation for financial services.

(ii) Net gains, not less than zero, from the sale of loans and other intangibles.

(iii) Net gains, not less than zero, from trading in stocks, bonds, or other securities.

(iv) Interest charged to customers for carrying debit balances of margin accounts.

(v) Interest and dividends received.

(vi) Any other gross proceeds resulting from the operation as a financial institution.

(h) "Loan" means any extension of credit resulting from direct negotiations between the financial institution and its customer, or the purchase, in whole or in part, of such extension of credit from another. Loans include participations, syndications, and leases treated as loans for federal income tax purposes. Loans shall not include properties treated as loans under section 595 of the internal revenue code, futures or forward contracts, options, notional principal contracts such as swaps, credit card receivables, including purchased credit card relationships, non-interest-bearing balances due from depository institutions, cash items in the process of collection, federal funds sold, securities purchased under agreements to resell, assets held in a trading account, securities, interests in a real estate mortgage investment conduit, or other mortgage-backed or asset-backed security, and other similar items.

(i) "Loan secured by real property" means that 50% or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(j) "Merchant discount" means the fee or negotiated discount charged to a merchant by the financial institution for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the credit card holder.

(k) "Michigan obligations" means a bond, note, or other obligation issued by a governmental unit described in section 3 of the shared credit rating act, 1985 PA 227, MCL 141.1053.

(l) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(m) "Principal base of operation", with respect to transportation property, means the place of more or less permanent nature from which said property is regularly directed or controlled. With respect to an employee, the principal base of operations means the place of more or less permanent nature from which the employee regularly does any of the following:

(i) Starts his or her work and to which he or she customarily returns in order to receive instructions from his or her employer.

(ii) Communicates with his or her customers or other persons.

(iii) Performs any other functions necessary to the exercise of his or her trade or profession at some other point or points.

(n) "Real property owned" and "tangible personal property owned" mean real and tangible personal property respectively on which the financial institution may claim depreciation for federal income tax purposes or to which the financial institution holds legal title and on which no other person may claim depreciation for federal income tax purposes or could claim depreciation if subject to federal income tax. Real and tangible personal properties do not include coin, currency, or property acquired in lieu of or pursuant to a foreclosure.

(o) "Regular place of business" means an office at which the financial institution carries on its business in a regular and systematic manner and which is continuously maintained, occupied, and used by employees of the financial institution. The financial institution shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than 1 regular place of business and 1 such regular place of business is in this state and 1 such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the financial institution where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the financial institution demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the financial institution.

(p) "Rolling stock" means railroad freight or passenger cars, locomotives, or other rail cars.

(q) "Syndication" means an extension of credit in which 2 or more persons finance the credit and each person is at risk only up to a specified percentage of the total extension of the credit or up to a specified dollar amount.

(r) "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels, and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, or trailers.

(s) "United States obligations" means all obligations of the United States exempt from taxation under 31 USC 3124(a) or exempt under the United States constitution or any federal statute, including the obligations of any instrumentality or agency of the United States that are exempt from state or local taxation under the United States constitution or any statute of the United States.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2010, Act 156, Eff. Jan. 1, 2008



Section 208.1263 Financial institution subject to franchise tax; nexus.

***** 208.1263 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 263.

(1) Every financial institution with nexus in this state as determined under section 200 is subject to a franchise tax. The franchise tax is imposed upon the tax base of the financial institution as determined under section 265 after allocation or apportionment to this state, at the rate of 0.235%.

(2) The tax under this chapter is in lieu of the tax levied and imposed under chapter 2 of this act.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1265 Financial institution; tax base; net capital; computation; determination; unitary business group of financial institutions; change in organization; combination of financial institutions.

***** 208.1265 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 265.

(1) For a financial institution, tax base means the financial institution's net capital. Net capital means equity capital as computed in accordance with generally accepted accounting principles less goodwill and the average daily book value of United States obligations and Michigan obligations. If the financial institution does not maintain its books and records in accordance with generally accepted accounting principles, net capital shall be computed in accordance with the books and records used by the financial institution, so long as the method fairly reflects the financial institution's net capital for purposes of the tax levied by this chapter. Net capital does not include up to 125% of the minimum regulatory capitalization requirements of a person subject to the tax imposed under chapter 2A.

(2) Net capital shall be determined by adding the financial institution's net capital as of the close of the current tax year and preceding 4 tax years and dividing the resulting sum by 5. If a financial institution has not been in existence for a period of 5 tax years, net capital shall be determined by adding together the financial institution's net capital for the number of tax years the financial institution has been in existence and dividing the resulting sum by the number of years the financial institution has been in existence. For purposes of this section, a partial year shall be treated as a full year.

(3) For a unitary business group of financial institutions, net capital calculated under this section does not include the investment of 1 member of the unitary business group in another member of that unitary business group.

(4) For purposes of this section, each of the following applies:

(a) A change in identity, form, or place of organization of 1 financial institution shall be treated as if a single financial institution had been in existence for the entire tax year in which the change occurred and each tax year after the change.

(b) The combination of 2 or more financial institutions into 1 shall be treated as if the constituent financial institutions had been a single financial institution in existence for the entire tax year in which the combination occurred and each tax year after the combination, and the book values and deductions for United States obligations and Michigan obligations of the constituent institutions shall be combined. A combination shall include any acquisition required to be accounted for by the surviving financial institution in accordance with generally accepted accounting principles or a statutory merger or consolidation.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 470, Eff. Jan. 1, 2008



Section 208.1267 Financial institution; tax base; allocation within state; apportionment within and outside state; circumstances; gross business factor; election to continue apportionment of tax within and outside state.

***** 208.1267 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 267.

(1) Except as otherwise provided under this chapter, the tax base of a financial institution whose business activities are confined solely to this state shall be allocated to this state. Except as otherwise provided under subsection (5), the tax base of a financial institution whose business activities are subject to tax both within and outside this state shall be apportioned to this state by multiplying the tax base by the gross business factor.

(2) A financial institution whose business activities are subject to tax both within and outside of this state is subject to tax in another state in either of the following circumstances:

(a) The financial institution is subject to a business privilege tax, a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax or a tax of the type imposed under this act in that state.

(b) That state has jurisdiction to subject the financial institution to 1 or more of the taxes listed in subdivision (a) regardless of whether that state does or does not subject the financial institution to that tax.

(3) Except as otherwise provided in subsection (4), the gross business factor is a fraction, the numerator of which is the total gross business of the financial institution in this state during the tax year and the denominator of which is the total gross business of the financial institution everywhere during the tax year.

(4) Except as otherwise provided under this subsection, for a financial institution that is included in a unitary business group, gross business includes gross business in this state of every financial institution included in the unitary business group without regard to whether the financial institution has nexus in this state. Gross business between financial institutions included in a unitary business group must be eliminated in calculating the gross business factor.

(5) Notwithstanding subsection (1), a taxpayer that restructures as a financial institution on or after January 1, 2008 and that prior to that restructuring qualified to apportion its tax base based on its sales factor calculated under section 307 may elect to continue to have the tax base from its business activities that are subject to tax both within and outside this state apportioned to this state by multiplying its tax base by its sales factor calculated in accordance with section 307.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2009, Act 157, Imd. Eff. Dec. 10, 2009



Section 208.1269 Financial institution; gross business.

***** 208.1269 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 269.

Gross business in this state of the financial institution is determined as follows:

(a) Receipts from credit card receivables including without limitation interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to credit card holders such as annual fees are in this state if the billing address of the credit card holder is located in this state.

(b) Credit card issuer's reimbursement fees are in this state if the billing address of the credit card holder is located in this state.

(c) Receipts from merchant discounts are in this state if the commercial domicile of the merchant is in this state.

(d) Loan servicing fees are in this state under any of the following circumstances:

(i) For a loan secured by real property, if the real property for which the loan is secured is in this state.

(ii) For a loan secured by real property, if the real property for which the loan is secured is located both within and without this state and 1 or more other states and more than 50% of the fair market value of the real property is located in this state.

(iii) For a loan secured by real property, if more than 50% of the fair market value of the real property for which the loan is secured is not located within any 1 state but the borrower is located in this state.

(iv) For a loan not secured by real property, the borrower is located in this state.

(e) Receipts from services are in this state if the recipient of the services receives all of the benefit of the services in this state. If the recipient of the services receives some of the benefit of the services in this state, the receipts are included in the numerator of the apportionment factor in proportion to the extent that the recipient receives benefit of the services in this state.

(f) Receipts from investment assets and activities and trading assets and activities, including interest and dividends, are in this state if the financial institution's customer is in this state. If the location of the financial institution's customer cannot be determined, both of the following:

(i) Interest, dividends, and other income from investment assets and activities and from trading assets and activities, including, but not limited to, investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. Interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. The amount of receipts and other income from investment assets and activities is in this state if assets are assigned to a regular place of business of the taxpayer within this state.

(ii) The amount of receipts from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, but excluding amounts otherwise sourced in this section, are in this state if the assets are assigned to a regular place of business of the taxpayer within this state.

(g) Interest charged to customers for carrying debit balances on margin accounts without deduction of any costs incurred in carrying the accounts is in this state if the customer is located in this state.

(h) Interest from loans secured by real property is in this state if the property is located in this state, if the property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located in this state, and if more than 50% of the fair market value of the real property is not located within any 1 state but the borrower is located in this state.

(i) Interest from loans not secured by real property is in this state if the borrower is located in this state.

(j) Net gains from the sale of loans secured by real property or mortgage service rights relating to real property are in this state if the property is in this state, if the property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located within this state, or if more than 50% of the fair market value of the real property is not located in any 1 state, but the borrower is located in this state.

(k) Net gains from the sale of loans not secured by real property or any other intangible assets are in this state if the depositor or borrower is located in this state.

(l) Receipts from the lease of real property are in this state if the property is located in this state.

(m) Receipts from the lease of tangible personal property are in this state if the property is located in this state when it is first placed in service by the lessee.

(n) Receipts from the lease of transportation tangible personal property are in this state if the property is used in this state or if the extent of use of the property within this state cannot be determined but the property has its principal base of operations within this state.

History: 2007, Act 36, Eff. Jan. 1, 2008






36-2007-2C CHAPTER 2C (208.1281...208.1281)

Section 208.1281 Annual surcharge; imposition; levy; "Michigan personal income" defined; limitation on amount; applicability; administration, collection, and enforcement.

***** 208.1281 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 281.

(1) In addition to the taxes imposed and levied under this act and subject to subsections (2), (3), and (4), to meet deficiencies in state funds an annual surcharge is imposed and levied on each taxpayer equal to the following percentage of the taxpayer's tax liability under this act after allocation or apportionment to this state under this act but before calculation of the various credits available under this act:

(a) For each taxpayer other than a person subject to the tax imposed and levied under chapter 2B, 21.99%.

(b) For a person subject to the tax imposed and levied under chapter 2B:

(i) For tax years ending after December 31, 2007 and before January 1, 2009, 27.7%.

(ii) For tax years ending after December 31, 2008, 23.4%.

(2) If the Michigan personal income growth exceeds 0% in any 1 of the 3 calendar years immediately preceding the 2017 calendar year, then the surcharge under subsection (1) shall not be levied and imposed on or after January 1, 2017. For purposes of this subsection, "Michigan personal income" means personal income for this state as defined by the bureau of economic analysis of the United States department of commerce or its successor.

(3) The amount of the surcharge imposed and levied on any taxpayer under subsection (1)(a) shall not exceed $6,000,000.00 for any single tax year.

(4) The surcharge imposed and levied under this section does not apply to either of the following:

(a) A person subject to the tax imposed and levied under chapter 2A.

(b) A person subject to the tax imposed and levied under chapter 2B that is authorized to exercise only trust powers.

(5) The surcharge imposed and levied under this section shall constitute a part of the tax imposed under this act and shall be administered, collected, and enforced as provided under this act.

History: Add. 2007, Act 145, Eff. Jan. 1, 2008






36-2007-3 CHAPTER 3 (208.1301...208.1311)

Section 208.1301 Tax base; apportionment; allocation; taxpayer subject to tax in another state; circumstances.

***** 208.1301 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 301.

(1) Except as otherwise provided in this act, each tax base established under this act shall be apportioned in accordance with this chapter.

(2) Each tax base of a taxpayer whose business activities are confined solely to this state shall be allocated to this state. Each tax base of a taxpayer whose business activities are subject to tax both within and outside of this state shall be apportioned to this state by multiplying each tax base by the sales factor calculated under section 303.

(3) A taxpayer whose business activities are subject to tax both within and outside of this state is subject to tax in another state in either of the following circumstances:

(a) The taxpayer is subject to a business privilege tax, a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax or a tax of the type imposed under this act in that state.

(b) That state has jurisdiction to subject the taxpayer to 1 or more of the taxes listed in subdivision (a) regardless of whether that state does or does not subject the taxpayer to that tax.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1303 Sales factor; calculation.

***** 208.1303 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 303.

(1) Except as otherwise provided in subsection (2) and section 311, the sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax year and the denominator of which is the total sales of the taxpayer everywhere during the tax year.

(2) Except as otherwise provided under this subsection, for a taxpayer that is a unitary business group, sales include sales in this state of every person included in the unitary business group without regard to whether the person has nexus in this state. Sales between persons included in a unitary business group must be eliminated in calculating the sales factor.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1305 Taxpayer; determination of sales.

***** 208.1305 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 305.

(1) Sales of the taxpayer in this state are determined as follows:

(a) Sales of tangible personal property are in this state if the property is shipped or delivered, or, in the case of electricity and gas, the contract requires the property to be shipped or delivered, to any purchaser within this state based on the ultimate destination at the point that the property comes to rest regardless of the free on board point or other conditions of the sales. Property stored in transit for 60 days or more prior to receipt by the purchaser or the purchaser's designee, or in the case of a dock sale not picked up for 60 days or more, is deemed to have come to rest at this ultimate destination. Property stored in transit for fewer than 60 days prior to receipt by the purchaser or the purchaser's designee, or in the case of a dock sale picked up before 60 days, is not deemed to have come to rest at this ultimate destination. For purposes of this subdivision:

(i) "Dock sale" means a sale in which the purchaser uses its own or rented vehicles, or makes arrangements with a carrier, to pick up the property at the seller's location.

(ii) "Stored in transit" means storing, staging, forwarding, or consolidating activities undertaken for further shipment or transfer of the property to the purchaser or purchaser's designee.

(b) Receipts from the sale, lease, rental, or licensing of real property are in this state if that property is located in this state.

(c) Receipts from the lease or rental of tangible personal property are sales in this state to the extent that the property is utilized in this state. The extent of utilization of tangible personal property in this state is determined by multiplying the receipts by a fraction, the numerator of which is the number of days of physical location of the property in this state during the lease or rental period in the tax year and the denominator of which is the number of days of physical location of the property everywhere during all lease or rental periods in the tax year. If the physical location of the property during the lease or rental period is unknown or cannot be determined, the tangible personal property is utilized in the state in which the property was located at the time the lease or rental payer obtained possession.

(d) Receipts from the lease or rental of mobile transportation property owned by the taxpayer are in this state to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state's sales factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of the fraction is the number of landings of the aircraft in this state and the denominator of the fraction is the total number of landings of the aircraft. If the extent of the use of any transportation property within this state cannot be determined, then the receipts are in this state if the property has its principal base of operations in this state.

(e) Royalties and other income received for the use of or for the privilege of using intangible property, including patents, know-how, formulas, designs, processes, patterns, copyrights, trade names, service names, franchises, licenses, contracts, customer lists, computer software, or similar items, are attributed to the state in which the property is used by the purchaser. If the property is used in more than 1 state, the royalties or other income shall be apportioned to this state pro rata according to the portion of use in this state. If the portion of use in this state cannot be determined, the royalties or other income shall be excluded from both the numerator and the denominator. Intangible property is used in this state if the purchaser uses the intangible property or the rights to the intangible property in the regular course of its business operations in this state, regardless of the location of the purchaser's customers.

(2) Sales from the performance of services are in this state and attributable to this state as follows:

(a) Except as otherwise provided in this section, all receipts from the performance of services are included in the numerator of the apportionment factor if the recipient of the services receives all of the benefit of the services in this state. If the recipient of the services receives some of the benefit of the services in this state, the receipts are included in the numerator of the apportionment factor in proportion to the extent that the recipient receives benefit of the services in this state.

(b) Sales derived from securities brokerage services attributable to this state are determined by multiplying the total dollar amount of receipts from securities brokerage services by a fraction, the numerator of which is the sales of securities brokerage services to customers within this state, and the denominator of which is the sales of securities brokerage services to all customers. Receipts from securities brokerage services include commissions on transactions, the spread earned on principal transactions in which the broker buys or sells from its account, total margin interest paid on behalf of brokerage accounts owned by the broker's customers, and fees and receipts of all kinds from the underwriting of securities. If receipts from brokerage services can be associated with a particular customer, but it is impractical to associate the receipts with the address of the customer, then the address of the customer shall be presumed to be the address of the branch office that generates the transactions for the customer.

(c) Sales of services that are derived directly or indirectly from the sale of management, distribution, administration, or securities brokerage services to, or on behalf of, a regulated investment company or its beneficial owners, including receipts derived directly or indirectly from trustees, sponsors, or participants of employee benefit plans that have accounts in a regulated investment company, shall be attributable to this state to the extent that the shareholders of the regulated investment company are domiciled within this state. For purposes of this subdivision, "domicile" means the shareholder's mailing address on the records of the regulated investment company. If the regulated investment company or the person providing management services to the regulated investment company has actual knowledge that the shareholder's primary residence or principal place of business is different than the shareholder's mailing address, then the shareholder's primary residence or principal place of business is the shareholder's domicile. A separate computation shall be made with respect to the receipts derived from each regulated investment company. The total amount of sales attributable to this state shall be equal to the total receipts received by each regulated investment company multiplied by a fraction determined as follows:

(i) The numerator of the fraction is the average of the sum of the beginning-of-year and end-of-year number of shares owned by the regulated investment company shareholders who have their domicile in this state.

(ii) The denominator of the fraction is the average of the sum of the beginning-of-year and end-of-year number of shares owned by all shareholders.

(iii) For purposes of the fraction, the year shall be the tax year of the regulated investment company that ends with or within the tax year of the taxpayer.

(3) Receipts from the origination of a loan or gains from the sale of a loan secured by residential real property is deemed a sale in this state only if 1 or more of the following apply:

(a) The real property is located in this state.

(b) The real property is located both within this state and 1 or more other states and more than 50% of the fair market value of the real property is located within this state.

(c) More than 50% of the real property is not located in any 1 state and the borrower is located in this state.

(4) Interest from loans secured by real property is in this state if the property is located within this state or if the property is located both within this state and 1 or more other states, if more than 50% of the fair market value of the real property is located within this state, or if more than 50% of the fair market value of the real property is not located within any 1 state, if the borrower is located in this state. The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and any and all subsequent substitutions of collateral shall be disregarded.

(5) Interest from a loan not secured by real property is in this state if the borrower is located in this state.

(6) Gains from the sale of a loan not secured by real property, including income recorded under the coupon stripping rules of section 1286 of the internal revenue code, are in this state if the borrower is in this state.

(7) Receipts from credit card receivables, including interest, fees, and penalties from credit card receivables and receipts from fees charged to cardholders, such as annual fees, are in this state if the billing address of the cardholder is in this state.

(8) Receipts from the sale of credit card or other receivables is in this state if the billing address of the customer is in this state. Credit card issuer's reimbursements fees are in this state if the billing address of the cardholder is in this state. Receipts from merchant discounts, computed net of any cardholder chargebacks, but not reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its cardholders, are in this state if the commercial domicile of the merchant is in this state.

(9) Loan servicing fees derived from loans of another secured by real property are in this state if the real property is located in this state, or the real property is located both within and outside of this state and 1 or more states if more than 50% of the fair market value of the real property is located in this state, or more than 50% of the fair market value of the real property is not located in any 1 state, and the borrower is located in this state. Loan servicing fees derived from loans of another not secured by real property are in this state if the borrower is located in this state. If the location of the security cannot be determined, then loan servicing fees for servicing either the secured or the unsecured loans of another are in this state if the lender to whom the loan servicing service is provided is located in this state.

(10) Receipts from the sale of securities and other assets from investment and trading activities, including, but not limited to, interest, dividends, and gains are in this state in either of the following circumstances:

(a) The person's customer is in this state.

(b) If the location of the person's customer cannot be determined, both of the following:

(i) Interest, dividends, and other income from investment assets and activities and from trading assets and activities, including, but not limited to, investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. Interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements are in this state if the average value of the assets is assigned to a regular place of business of the taxpayer within this state. The amount of receipts and other income from investment assets and activities is in this state if assets are assigned to a regular place of business of the taxpayer within this state.

(ii) The amount of receipts from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, but excluding amounts otherwise sourced in this section, are in this state if the assets are assigned to a regular place of business of the taxpayer within this state.

(11) Receipts from transportation services rendered by a person subject to tax in another state are in this state and shall be attributable to this state as follows:

(a) Except as otherwise provided in subdivisions (b) through (e), receipts shall be proportioned based on the ratio that revenue miles of the person in this state bear to the revenue miles of the person everywhere.

(b) Receipts from maritime transportation services shall be attributable to this state as follows:

(i) 50% of those receipts that either originate or terminate in this state.

(ii) 100% of those receipts that both originate and terminate in this state.

(c) Receipts attributable to this state of a person whose business activity consists of the transportation both of property and of individuals shall be proportioned based on the total gross receipts for passenger miles and ton mile fractions, separately computed and individually weighted by the ratio of gross receipts from passenger transportation to total gross receipts from all transportation, and by the ratio of gross receipts from freight transportation to total gross receipts from all transportation, respectively.

(d) Receipts attributable to this state of a person whose business activity consists of the transportation of oil by pipeline shall be proportioned based on the ratio that the gross receipts for the barrel miles transported in this state bear to the gross receipts for the barrel miles transported by the person everywhere.

(e) Receipts attributable to this state of a person whose business activities consist of the transportation of gas by pipeline shall be proportioned based on the ratio that the gross receipts for the 1,000 cubic feet miles transported in this state bear to the gross receipts for the 1,000 cubic feet miles transported by the person everywhere.

(12) For purposes of subsection (11), if a taxpayer can show that revenue mile information is not available or cannot be obtained without unreasonable expense to the taxpayer, receipts attributable to this state shall be that portion of the revenue derived from transportation services everywhere performed that the miles of transportation services performed in this state bears to the miles of transportation services performed everywhere. If the department determines that the information required for the calculations under subsection (11) are not available or cannot be obtained without unreasonable expense to the taxpayer, the department may use other available information that in the opinion of the department will result in an equitable allocation of the taxpayer's receipts to this state.

(13) Except as provided in subsections (14) through (19), receipts from the sale of telecommunications service or mobile telecommunications service are in this state if the customer's place of primary use of the service is in this state. As used in this subsection, "place of primary use" means the customer's residential street address or primary business street address where the customer's use of the telecommunications service primarily occurs. For mobile telecommunications service, the customer's residential street address or primary business street address is the place of primary use only if it is within the licensed service area of the customer's home service provider.

(14) Receipts from the sale of telecommunications service sold on an individual call-by-call basis are in this state if either of the following applies:

(a) The call both originates and terminates in this state.

(b) The call either originates or terminates in this state and the service address is located in this state.

(15) Receipts from the sale of postpaid telecommunications service are in this state if the origination point of the telecommunication signal, as first identified by the service provider's telecommunication system or as identified by information received by the seller from its service provider if the system used to transport telecommunication signals is not the seller's, is located in this state.

(16) Receipts from the sale of prepaid telecommunications service or prepaid mobile telecommunications service are in this state if the purchaser obtains the prepaid card or similar means of conveyance at a location in this state. Receipts from recharging a prepaid telecommunications service or mobile telecommunications service is in this state if the purchaser's billing information indicates a location in this state.

(17) Receipts from the sale of private communication services are in this state as follows:

(a) 100% of the receipts from the sale of each channel termination point within this state.

(b) 100% of the receipts from the sale of the total channel mileage between each termination point within this state.

(c) 50% of the receipts from the sale of service segments for a channel between 2 customer channel termination points, 1 of which is located in this state and the other is located outside of this state, which segments are separately charged.

(d) The receipts from the sale of service for segments with a channel termination point located in this state and in 2 or more other states or equivalent jurisdictions, and which segments are not separately billed, are in this state based on a percentage determined by dividing the number of customer channel termination points in this state by the total number of customer channel termination points.

(18) Receipts from the sale of billing services and ancillary services for telecommunications service are in this state based on the location of the purchaser's customers. If the location of the purchaser's customers is not known or cannot be determined, the sale of billing services and ancillary services for telecommunications service are in this state based on the location of the purchaser.

(19) Receipts to access a carrier's network or from the sale of telecommunications services for resale are in this state as follows:

(a) 100% of the receipts from access fees attributable to intrastate telecommunications service that both originates and terminates in this state.

(b) 50% of the receipts from access fees attributable to interstate telecommunications service if the interstate call either originates or terminates in this state.

(c) 100% of the receipts from interstate end user access line charges, if the customer's service address is in this state. As used in this subdivision, "interstate end user access line charges" includes, but is not limited to, the surcharge approved by the federal communications commission and levied pursuant to 47 CFR 69.

(d) Gross receipts from sales of telecommunications services to other telecommunication service providers for resale shall be sourced to this state using the apportionment concepts used for non-resale receipts of telecommunications services if the information is readily available to make that determination. If the information is not readily available, then the taxpayer may use any other reasonable and consistent method.

(20) Except as otherwise provided under this subsection, for a taxpayer whose business activities include live radio or television programming as described in subsector code 7922 of industry group 792 under the standard industrial classification code as compiled by the United States department of labor or are included in industry group 483, 484, 781, or 782 under the standard industrial classification code as compiled by the United States department of labor, or any combination of the business activities included in those groups, media receipts are in this state and attributable to this state only if the commercial domicile of the customer is in this state and the customer has a direct connection or relationship with the taxpayer pursuant to a contract under which the media receipts are derived. For media receipts from the sale of advertising, if the customer of that advertising is commercially domiciled in this state and receives some of the benefit of the sale of that advertising in this state, the media receipts from the advertising to that customer are included in the numerator of the apportionment factor in proportion to the extent that the customer receives the benefit of the advertising in this state. For purposes of this subsection, if the taxpayer is a broadcaster and if the customer receives some of the benefit of the advertising in this state, the media receipts for that sale of advertising from that customer shall be proportioned based on the ratio that the broadcaster's viewing or listening audience in this state bears to its total viewing or listening audience everywhere. As used in this subsection:

(a) "Media property" means motion pictures, television programs, internet programs and websites, other audiovisual works, and any other similar property embodying words, ideas, concepts, images, or sound without regard to the means or methods of distribution or the medium in which the property is embodied.

(b) "Media receipts" means receipts from the sale, license, broadcast, transmission, distribution, exhibition, or other use of media property and receipts from the sale of media services. Media receipts do not include receipts from the sale of media property that is a consumer product that is ultimately sold at retail.

(c) "Media services" means services in which the use of the media property is integral to the performance of those services.

(21) Terms used in subsections (13) through (20) have the same meaning as those terms defined in the streamlined sales and use tax agreement administered under the streamlined sales and use tax administration act, 2004 PA 174, MCL 205.801 to 205.833.

(22) For purposes of this section, a borrower is considered located in this state if the borrower's billing address is in this state.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 205, Eff. Jan. 1, 2008 ;-- Am. 2012, Act 605, Imd. Eff. Jan. 9, 2013 ;-- Am. 2014, Act 282, Imd. Eff. Sept. 12, 2014



Section 208.1307 Spun off corporation; calculation of sales factor; election; definitions.

***** 208.1307 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 307.

(1) Notwithstanding sections 303 and 305, a spun off corporation that qualified to calculate its sales factor for 7 years under section 54 of former 1975 PA 228 may elect to calculate its sales factor under this section for an additional 4 years following those 7 years or 3 years if a taxpayer had an election approved under section 54(1)(e) of former 1975 PA 228. Prior to the end of the first year following the 7 years for which the taxpayer qualified under section 54 of former 1975 PA 228 and if the spun off corporation is not required to file amended returns under section 54(5) of former 1975 PA 228, the spun off corporation may request, in writing, approval from the state treasurer for the election of the 4 additional years under this section. If the taxpayer had an election approved under section 54(1)(e) of former 1975 PA 228, the taxpayer is not required to seek approval under this section. The department shall approve the election under this subsection if the requirements of this section are met. The request shall include all of the following:

(a) A statement that the spun off corporation qualifies for the election under this section.

(b) A list of all corporations, limited liability companies, and any other business entities that the spun off corporation controlled at the time of the restructuring transaction.

(c) A commitment by the spun off corporation to invest at least an additional $200,000,000.00 of capital investment in this state within the additional 4 years and maintain at least 80% of the number of full-time equivalent employees in this state based on the number of full-time equivalent employees in this state at the beginning of the additional 4-year period for all of the additional 4 years; a commitment by the spun off corporation to invest an additional $400,000,000.00 in this state within the additional 4 years; or a commitment by the spun off corporation to invest a total of $1,300,000,000.00 in this state within the 11-year period beginning with the year in which the restructuring transaction under which a spun off corporation qualified under this subsection was completed. The 4-year period under this subdivision begins with the eighth year following the tax year in which the restructuring transaction under which a spun off corporation qualified under this subsection was completed. For purposes of this subdivision, the number of full-time equivalent employees includes employees in all of the following circumstances:

(i) On temporary layoff.

(ii) On strike.

(iii) On a type of temporary leave other than the type under subparagraphs (i) and (ii).

(iv) Transferred by the spun off corporation to a related entity or to its immediately preceding former parent corporation.

(v) Transferred by the spun off corporation to another employer because of the sale of the spun off corporation's location in this state that was the work site of the employees.

(2) Prior to the end of the eleventh year following the restructuring transaction under which a spun off corporation qualified under subsection (1), a taxpayer that is a buyer of a plant located in this state that was included in the initial restructuring transaction under subsection (1) may elect to calculate its sales factor under subsection (3) and disregard sales by the taxpayer attributable to that plant to a former parent of a spun off corporation and the sales attributable to the plant shall be treated as sales by a spun off corporation. This election shall extend for a period of 4 years following the date that the plant was purchased reduced by the number of years for which the taxpayer calculated its sales factor pursuant to section 54(2) of former 1975 PA 228. On or before the due date for filing the buyer's first annual return under this act following the purchase of the plant, the buyer shall request, in writing, approval from the department for the election provided under this section and shall attach a statement that the buyer qualifies for the election under this section.

(3) A spun off corporation qualified under subsection (1) or (2) that makes an election and is approved under subsection (1) or (2) calculates its sales factor under section 54 of former 1975 PA 228 subject to both of the following:

(a) A purchaser in this state under section 52 of former 1975 PA 228 does not include a person that purchases from a seller that was included in the purchaser's combined or consolidated annual return under this act but, as a result of the restructuring transaction, ceased to be included in the purchaser's combined or consolidated annual return under this act. This subdivision applies only to sales that originate from a plant located in this state.

(b) Total sales under section 51 of former 1975 PA 228 do not include sales to a purchaser that was a member of a Michigan affiliated business group that had included the seller in the filing of a combined annual return under this act but, as a result of the restructuring transaction, ceased to include the seller. This subdivision applies only to sales that originate from a plant located in this state to a location in this state.

(4) At the end of the fourth tax year following an election under this section, if the spun off corporation that elected to calculate its sales factor under this section for the additional 4 years allowed under subsection (1) has failed to maintain the required number of employees or failed to pay or accrue the capital investment required under subsection (1)(c), the spun off corporation shall file amended annual returns under this act for the first through fourth tax years following the election under this section, regardless of the statute of limitations under section 27a of 1941 PA 122, MCL 205.27a, and pay any additional tax plus interest based on the sales factor as calculated under section 303. Interest shall be calculated from the due date of the annual return under this act or former 1975 PA 228 on which an exemption under this section was first claimed.

(5) The amount of the spun off corporation's investment commitments required under this section shall not be reduced by the amount of any qualifying investments in Michigan plants that are sold.

(6) A taxpayer whose assets were wholly owned either directly or indirectly by a taxpayer from whom a spun off corporation qualifies to apportion its tax base under this section and that ceased to be wholly owned on November 30, 2006 may annually elect on its originally filed tax return to apportion its tax base to this state using the same receipts factor reported on the combined tax return filed by its former parent company for the same taxable year.

(7) As used in this section:

(a) "Restructuring transaction" means a tax free distribution under section 355 of the internal revenue code and includes tax free transactions under section 355 of the internal revenue code that are commonly referred to as spin offs, split ups, split offs, or type D reorganizations.

(b) "Spun off corporation" means an entity treated as a controlled corporation under section 355 of the internal revenue code. Controlled corporation includes a corporate subsidiary created for the purpose of a restructuring transaction, a limited liability company, or an operational unit or division with business activities that were previously carried out as a part of the distributing corporation.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1309 Apportionment; petition; alternate method; rebuttable presumption that apportionment provisions fairly represent business activity; return or amended return not considered as petition.

***** 208.1309 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 309.

(1) If the apportionment provisions of this act do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the treasurer may require the following, with respect to all or a portion of the taxpayer's business activity, if reasonable:

(a) Separate accounting.

(b) The inclusion of 1 or more additional or alternative factors that will fairly represent the taxpayer's business activity in this state.

(c) The use of any other method to effectuate an equitable allocation and apportionment of the taxpayer's tax base.

(2) An alternate method may be used only if it is approved by the department.

(3) The apportionment provisions of this act shall be rebuttably presumed to fairly represent the business activity attributed to the taxpayer in this state, taken as a whole and without a separate examination of the specific elements of either tax base unless it can be demonstrated that the business activity attributed to the taxpayer in this state is out of all appropriate proportion to the actual business activity transacted in this state and leads to a grossly distorted result or would operate unconstitutionally to tax the extraterritorial activity of the taxpayer.

(4) The filing of a return or an amended return is not considered a petition for the purposes of subsection (1).

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1311 Receipts; source.

***** 208.1311 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 311.

All other receipts not otherwise sourced under this act shall be sourced based on where the benefit to the customer is received or, if where the benefit to the customer is received cannot be determined, to the customer's location.

History: 2007, Act 36, Eff. Jan. 1, 2008






36-2007-4 CHAPTER 4 (208.1400...208.1471)

Section 208.1400 Taxpayer; scope.

***** 208.1400 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 400.

For purposes of this chapter, taxpayer does not include a person subject to the tax imposed under chapter 2A or 2B unless specifically included in the section.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1401 Application of unused carryforward.

***** 208.1401 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 401.

Except as otherwise provided under this act, any unused carryforward for any credit under former 1975 PA 228 may be applied for the 2008 and 2009 tax years and any unused carryforward after 2009 shall be extinguished.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1403 Allowable total combined credit; limitation; tax credit; payments by professional employer organization; calculation; tax year in which negative credit is calculated; credit claimed under MCL 208.1405; taxpayer engaged in furnishing electric and gas utility service.

***** 208.1403 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 403.

(1) Notwithstanding any other provision in this act, the credits provided in this section shall be taken before any other credit under this act. Except as otherwise provided in subsection (6), for the 2008 tax year, the total combined credit allowed under this section shall not exceed 50% of the tax liability imposed under this act before the imposition and levy of the surcharge under section 281. For the 2009 tax year and each tax year after 2009, the total combined credit allowed under this section shall not exceed 52% of the tax liability imposed under this act before the imposition and levy of the surcharge under section 281.

(2) Subject to the limitation in subsection (1), for the 2008 tax year a taxpayer may claim a credit against the tax imposed by this act equal to 0.296% of the taxpayer's compensation in this state. For the 2009 tax year and each tax year after 2009, subject to the limitation in subsection (1), a taxpayer may claim a credit against the tax imposed by this act equal to 0.370% of the taxpayer's compensation in this state. For purposes of this subsection, a taxpayer includes a person subject to the tax imposed under chapter 2A and a person subject to the tax imposed under chapter 2B. A professional employer organization shall not include payments by the professional employer organization to the officers and employees of a client of the professional employer organization whose employment operations are managed by the professional employer organization. A client may include payments by the professional employer organization to the officers and employees of the client whose employment operations are managed by the professional employer organization.

(3) Subject to the limitation in subsection (1), for the 2008 tax year a taxpayer may claim a credit against the tax imposed by this act equal to 2.32% multiplied by the result of subtracting the sum of the amounts calculated under subdivisions (d), (e), and (f) from the sum of the amounts calculated under subdivisions (a), (b), and (c). Subject to the limitation in subsection (1), for the 2009 tax year and each tax year after 2009, a taxpayer may claim a credit against the tax imposed by this act equal to 2.9% multiplied by the result of subtracting the sum of the amounts calculated under subdivisions (d), (e), and (f) from the sum of the amounts calculated under subdivisions (a), (b), and (c):

(a) Calculate the cost, including fabrication and installation, paid or accrued in the taxable year of tangible assets of a type that are, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated capital cost recovery for federal income tax purposes, provided that the assets are physically located in this state for use in a business activity in this state and are not mobile tangible assets.

(b) Calculate the cost, including fabrication and installation, paid or accrued in the taxable year of mobile tangible assets of a type that are, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated capital cost recovery for federal income tax purposes. This amount shall be multiplied by the apportionment factor for the tax year as prescribed in chapter 3.

(c) For tangible assets, other than mobile tangible assets, purchased or acquired for use outside of this state in a tax year beginning after December 31, 2007 and subsequently transferred into this state and purchased or acquired for use in a business activity, calculate the federal basis used for determining gain or loss as of the date the tangible assets were physically located in this state for use in a business activity plus the cost of fabrication and installation of the tangible assets in this state.

(d) If the cost of tangible assets described in subdivision (a) was paid or accrued in a tax year beginning after December 31, 2007, or before December 31, 2007 to the extent the credit is used and at the rate at which the credit was used under former 1975 PA 228 or to the extent the credit was used, and at the rate at which the credit was used under this act, calculate the gross proceeds or benefit derived from the sale or other disposition of the tangible assets minus the gain, multiplied by the apportionment factor for the taxable year as prescribed in chapter 3, and plus the loss, multiplied by the apportionment factor for the taxable year as prescribed in chapter 3 from the sale or other disposition reflected in federal taxable income.

(e) If the cost of mobile tangible assets described in subdivision (b) was paid or accrued in a tax year beginning after December 31, 2007, or before December 31, 2007 to the extent the credit is used and at the rate at which the credit was used under former 1975 PA 228 or to the extent the credit was used, and at the rate at which the credit was used under this act, calculate the gross proceeds or benefit derived from the sale or other disposition of the mobile tangible assets minus the gain and plus the loss from the sale or other disposition reflected in federal taxable income. This amount shall be multiplied by the apportionment factor for the tax year as prescribed in chapter 3.

(f) For assets purchased or acquired in a tax year beginning after December 31, 2007, or before December 31, 2007 to the extent the credit is used and at the rate at which the credit was used under former 1975 PA 228 or to the extent the credit was used, and at the rate at which the credit was used under this act, that were eligible for a credit under subdivision (a) or (c) and that were transferred out of this state, calculate the federal basis used for determining gain or loss as of the date of the transfer. For purposes of this subdivision, "transferred out of this state" means removal from this state of tangible assets, other than mobile tangible assets, by means other than sale or other disposition.

(4) For a tax year in which the amount of the credit calculated under subsection (3) is negative, the absolute value of that amount is added to the taxpayer's tax liability for the tax year.

(5) A taxpayer that claims a credit under this section is not prohibited from claiming a credit under section 405. However, the taxpayer shall not claim a credit under this section and section 405 based on the same costs and expenses.

(6) For a taxpayer primarily engaged in furnishing electric and gas utility service that makes capital investments in electric and gas distribution assets for which a portion of the credit provided under subsection (3) would be denied for the 2008 tax year by reason of the 50% limitation of subsection (1), the 50% limitation on the total combined credit for the 2008 tax year provided in subsection (1) shall be increased by an amount not to exceed the lesser of the amount of the denied credit or 50% of the tax increase under this act accrued for financial reporting purposes due to the elimination of the deduction under section 168(k) of the internal revenue code by 2008 PA 434. Provided, however, that the total combined credit allowed under this section for the 2008 tax year shall not exceed 80% of the tax liability imposed under this act after the imposition and levy of the surcharge under section 281.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 434, Eff. Jan. 1, 2008 ;-- Am. 2014, Act 282, Imd. Eff. Sept. 12, 2014



Section 208.1405 Taxpayer's research and development expenses; tax credit; limitation; definition.

***** 208.1405 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 405.

For the 2008 tax year, a taxpayer may claim a credit against the tax imposed by this act equal to 1.52% of the taxpayer's research and development expenses in this state in the tax year. For the 2009 tax year and each tax year after 2009, a taxpayer may claim a credit against the tax imposed by this act equal to 1.90% of the taxpayer's research and development expenses in this state in the tax year. The credit under this section combined with the total combined credit allowed under section 403 shall not exceed 65% of the tax liability imposed under this act before the imposition and levy of the surcharge under section 281. As used in this section, "research and development expenses" means qualified research expenses as that term is defined in section 41(b) of the internal revenue code.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2011, Act 305, Imd. Eff. Dec. 27, 2011



Section 208.1407 Eligible contribution made by qualified taxpayer; tax credit; application; criteria for review of application; certificate; issuance; contents; limitation on credits granted; agreement requiring compliance with application provisions; refund of excess credit; definitions.

***** 208.1407 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 407.

(1) For the 2008, 2009, and 2010 tax years, a qualified taxpayer that makes an eligible contribution in an eligible business may claim a credit against the tax imposed by the act equal to 30% of the taxpayer's eligible contribution, not to exceed $300,000.00.

(2) Prior to making an eligible contribution, a qualified taxpayer shall submit an application to the authority for approval of the credit. The application shall include all of the following:

(a) An economic impact analysis, including all of the following:

(i) The impact on both the qualified taxpayer and eligible business.

(ii) The number of jobs created.

(b) A project and collaboration structure that includes:

(i) The structure of investment between the qualified taxpayer and eligible business.

(ii) Technology development roles and responsibilities.

(iii) A commercialization plan, including intellectual property structure.

(c) A technology summary, including a due diligence review by the qualified taxpayer.

(d) A financial summary.

(3) The authority shall develop criteria to competitively review applications, including criteria related to both of the following:

(a) Total cash investment by the qualified taxpayer.

(b) Total in-kind services provided by the qualified taxpayer.

(4) A qualified taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed.

(5) The certificate required by subsection (4) shall state all of the following:

(a) The taxpayer is an eligible business.

(b) The amount of the credit under this section for the eligible business for the designated tax year, which shall be the year in which contribution is made.

(c) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer.

(6) The authority shall not grant more than 20 credits under this section for any 1 year, based on an application and a competitive review criteria.

(7) A qualified taxpayer that receives a credit under this section and the eligible business to which a contribution is made shall enter into an agreement with the authority that requires the qualified taxpayer and the eligible business to comply with the relevant provisions of the application as determined by the authority for a period of 5 years. If the authority determines that there has not been compliance with the requirements of the terms of the agreement, the qualified taxpayer shall be liable for an amount equal to 125% of the total of all credits received under this section for all tax years.

(8) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that excess shall be refunded.

(9) As used in this section:

(a) "Authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(b) "Eligible contribution" means the transfer of pecuniary interest in the form of cash of not less than $350,000.00, for the purposes of research and development and technology innovation. An eligible contribution does not include contract research.

(c) "Eligible business" means a taxpayer engaged in research and development that together with any affiliates employs fewer than 50 full-time employees or has gross receipts of less than $10,000,000.00 and has no prior financial interest in the qualified taxpayer and in which the qualified taxpayer has no prior financial interest.

(d) "Qualified taxpayer" means a taxpayer that meets all of the following criteria:

(i) Proposes to fund, support, and collaborate in the research and development and technology innovation with an eligible business located in this state.

(ii) Has not received a credit under this section in the past calendar year.

(e) "Research and development" means 1 of the following:

(i) Translational research conducted with the objective of attaining a specific benefit or to solve a practical problem.

(ii) Activity that seeks to utilize, synthesize, or apply existing knowledge, information, or resources to the resolution of a specified problem, question, or issue, with high potential for commercial application to create jobs in this state.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1409 Infield renovation, grandstand and infrastructure upgrades, and other construction upgrades; tax credit; limitations; additional credit; capital expenditures; definitions.

***** 208.1409 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 409.

(1) For tax years that begin on or after January 1, 2008 and end before January 1, 2013, an eligible taxpayer may claim a credit against the tax imposed by this act equal to the amount of capital expenditures in this state on infield renovation, grandstand and infrastructure upgrades, and any other construction and upgrades, subject to the following:

(a) For the 2008 through 2010 tax years, the credit shall not exceed $2,100,000.00 or the taxpayer's tax liability under this act, whichever is less.

(b) For the 2011 through the 2012 tax years, the credit shall not exceed $1,580,000.00 or the taxpayer's tax liability under this act, whichever is less.

(2) Subject to the limitation provided under this subsection, for tax years that begin on or after December 1, 2012 and end before January 1, 2017, an eligible taxpayer may claim a credit against the tax imposed by this act equal to the amount of capital expenditures in this state on infield renovation, grandstand and infrastructure upgrades, and any other construction and upgrades. The credit allowed under this subsection shall not exceed $1,580,000.00 or the taxpayer's tax liability under this act, whichever is less.

(3) In addition to the credit allowed under subsection (1), for the 2009 tax year an eligible taxpayer may claim a credit against the tax imposed by this act equal to 50% of the amount of necessary expenditures in this state incurred including any professional fees, additional police officers, and any traffic management devices, to ensure traffic and pedestrian safety while hosting the requisite motorsports events each calendar year. For the 2010 and 2011 tax years, an eligible taxpayer may claim a credit against the tax imposed by this act equal to all of the necessary expenditures in this state incurred including any professional fees, additional police officers, and any traffic management devices, to ensure traffic and pedestrian safety while hosting the requisite motorsports events each calendar year. If the amount of the credit allowed under this subsection exceeds the tax liability of the taxpayer for the tax year that excess shall be refunded.

(4) To be eligible to claim the credit allowed under subsection (1), an eligible taxpayer shall expend at least $30,000,000.00 on capital expenditures before January 1, 2011. To be eligible to claim the credit allowed under subsection (2), an eligible taxpayer shall, in addition to the expenditures required to claim the credit under subsection (1), expend, at a minimum, an additional $32,000,000.00 on capital expenditures as follows:

(a) At least $10,000,000.00 after December 31, 2010 and before January 1, 2013.

(b) Including the amount expended under subdivision (a), a cumulative total of at least $32,000,000.00 after December 31, 2010 and before January 1, 2016.

(5) As used in this section:

(a) "Eligible taxpayer" means any of the following:

(i) A person who owns and operates a motorsports entertainment complex and has at least 2 days of motorsports events each calendar year which shall be comparable to NASCAR Nextel cup events held in 2007 or their successor events.

(ii) A person who is the lessee and operator of a motorsports entertainment complex or the lessee of the land on which a motorsports entertainment complex is located and operates that motorsports entertainment complex.

(iii) A person who operates and maintains a motorsports entertainment complex under an operation and management agreement.

(b) "Motorsports entertainment complex" means a closed-course motorsports facility, and its ancillary grounds and facilities, that satisfies all of the following:

(i) Has at least 70,000 fixed seats for race patrons.

(ii) Has at least 6 scheduled days of motorsports events each calendar year.

(iii) Serves food and beverages at the motorsports entertainment complex during motorsports events each calendar year through concession outlets, which are staffed by individuals who represent or are members of 1 or more nonprofit civic or charitable organizations that directly benefit from the concession outlets' sales.

(iv) Engages in tourism promotion.

(v) Has permanent exhibitions of motorsports history, events, or vehicles within the motorsports entertainment complex.

(c) "Motorsports event" means a motorsports race and its ancillary activities that have been sanctioned by a sanctioning body.

(d) "Sanctioning body" means the American motorcycle association (AMA); auto racing club of America (ARCA); championship auto racing teams (CART); grand American road racing association (GRAND AM); Indy racing league (IRL); national association for stock car auto racing (NASCAR); national hot rod association (NHRA); professional sports car racing (PSR); sports car club of America (SCCA); United States auto club (USAC); Michigan state promoters association; or any successor organization or any other nationally or internationally recognized governing body of motorsports that establishes an annual schedule of motorsports events and grants rights to conduct the events, that has established and administers rules and regulations governing all participants involved in the events and all persons conducting the events, and that requires certain liability assurances, including insurance.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 572, Imd. Eff. Jan. 16, 2009 ;-- Am. 2010, Act 103, Imd. Eff. June 29, 2010 ;-- Am. 2011, Act 39, Imd. Eff. May 25, 2011 ;-- Am. 2011, Act 77, Eff. May 26, 2011



Section 208.1410 Tax credit; "eligible taxpayer" defined.

***** 208.1410 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 410.

(1) For tax years that begin on or after January 1, 2008 and end before January 1, 2013, an eligible taxpayer may claim a credit against the tax imposed by this act equal to the following:

(a) For the 2008 through 2010 tax years, 65% of the eligible taxpayer's total tax liability imposed under this act not to exceed $1,700,000.00.

(b) For the 2011 tax year, 45% of the eligible taxpayer's total tax liability imposed under this act not to exceed $1,180,000.00.

(c) For the 2012 tax year, 25% of the eligible taxpayer's total tax liability imposed under this act not to exceed $650,000.00.

(2) As used in this section, "eligible taxpayer" means a taxpayer that satisfies each of the following:

(a) Is, collectively or individually, including through affiliated companies, an owner, operator, manager, licensee, lessee, or tenant of more than 1 facility or stadium in this state, including grounds and ancillary facilities, that has a capacity of at least 14,000 patrons per facility and is primarily used for professional sporting events or other entertainment.

(b) The owner, operator, manager, licensee, lessee, or tenant as described in subdivision (a) has made a capital investment of not less than $125,000,000.00, collectively or individually, including through affiliated companies, into the construction cost of a facility or stadium for which the taxpayer qualifies for this credit.

(c) The owner, operator, manager, licensee, lessee, or tenant as described in subdivision (a) has not received proceeds from a state appropriation or a public bond issue from a local unit of government or public authority to assist in the construction or debt retirement of the facility, excluding a tax abatement, other waiver of a state or local tax or fee, or a state or local tax or fee from a public entity for road or infrastructure assistance.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 114, Imd. Eff. Apr. 29, 2008



Section 208.1410a Tax credit; "eligible taxpayer" defined.

***** 208.1410a THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 410a.

(1) For tax years that begin on or after January 1, 2008 and end before January 1, 2013, an eligible taxpayer may claim a credit against the tax imposed by this act equal to the following:

(a) For the 2008 through 2010 tax years, 65% of the eligible taxpayer's total tax liability imposed under this act not to exceed $1,700,000.00.

(b) For the 2011 tax year, 45% of the eligible taxpayer's total tax liability imposed under this act not to exceed $1,180,000.00.

(c) For the 2012 tax year, 25% of the eligible taxpayer's total tax liability imposed under this act not to exceed $650,000.00.

(2) As used in this section, "eligible taxpayer" means a taxpayer that is, collectively or individually, including through affiliated companies, an owner, operator, manager, licensee, lessee, or tenant of more than 1 facility or stadium in this state, including grounds and ancillary facilities, that has a capacity of at least 14,000 patrons per facility and is primarily used for professional sporting events or other entertainment, and that has made a capital investment of not less than $250,000,000.00, collectively or individually, including through affiliated companies, into the construction cost of a facility or stadium for which the taxpayer qualifies for this credit.

History: Add. 2008, Act 115, Imd. Eff. Apr. 29, 2008
Popular Name: MBT



Section 208.1411 Tax credit; gross receipts greater than $350,000.00 but less than $700,000.00.

***** 208.1411 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 411.

A taxpayer whose gross receipts allocated or apportioned to this state are greater than $350,000.00 but less than $700,000.00, may claim a credit against the tax imposed under this act equal to the tax liability after the credit under section 417 multiplied by a fraction the numerator of which is the difference between the person's allocated or apportioned gross receipts and $700,000.00 and the denominator of which is $350,000.00.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1413 Tax credit; certain eligible personal property, eligible telephone personal property, and eligible natural gas pipeline property; filing; refund; definitions.

***** 208.1413 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 413.

(1) Subject to subsection (2), a taxpayer may claim a credit against the tax imposed by this act equal to the following:

(a) For property taxes levied after December 31, 2007, 35% of the amount paid for property taxes on eligible personal property in the tax year.

(b) Twenty-three percent of the amount paid for property taxes levied on eligible telephone personal property in the 2008 tax year and 13.5% of the amount paid for property taxes levied on eligible telephone personal property in subsequent tax years.

(c) For property taxes levied after December 31, 2007, 10% of the amount paid for property taxes on eligible natural gas pipeline property in the tax year.

(2) To qualify for the credit under subsection (1), the taxpayer shall file, if applicable, within the time prescribed each of the following:

(a) The statement of assessable personal property prepared pursuant to section 19 of the general property tax act, 1893 PA 206, MCL 211.19, identifying the eligible personal property or eligible natural gas pipeline property, or both, for which the credit under subsection (1) is claimed.

(b) The annual report filed under section 6 of 1905 PA 282, MCL 207.6, identifying the eligible telephone personal property for which the credit under subsection (1) is claimed.

(c) The assessment or bill issued to and paid by the taxpayer for the eligible personal property, eligible natural gas pipeline property, or eligible telephone property for which the credit under subsection (1) is claimed.

(3) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that excess shall be refunded.

(4) As used in this section:

(a) "Eligible natural gas pipeline property" means natural gas pipelines that are classified as utility personal property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, and are subject to regulation under the natural gas act, 15 USC 717 to 717z.

(b) "Eligible personal property" means the following:

(i) Except as otherwise provided in subparagraph (ii), personal property that is classified as industrial personal property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c, or in the case of personal property that is subject to 1974 PA 198, MCL 207.551 to 207.572, is situated on land classified as industrial real property under section 34c of the general property tax act, 1893 PA 206, MCL 211.34c.

(ii) Beginning December 31, 2011, eligible personal property does not include a turbine powered by gas, steam, nuclear energy, coal, or oil the primary purpose of which is the generation of electricity for sale.

(c) "Eligible telephone personal property" means personal property of a telephone company subject to the tax levied under 1905 PA 282, MCL 207.1 to 207.21.

(d) "Property taxes" means any of the following:

(i) Taxes collected under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155.

(ii) Taxes levied under 1974 PA 198, MCL 207.551 to 207.572.

(iii) Taxes levied under the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797.

(iv) Taxes levied under 1905 PA 282, MCL 207.1 to 207.21.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 145, Eff. Jan. 1, 2008 ;-- Am. 2011, Act 316, Eff. Dec. 31, 2011



Section 208.1415 Qualified start-up business without business income for 2 consecutive years; tax credit; total number of years tax credit allowed; taxpayer without business activity in this state; compensation, directors' fees, or distributive shares; limitation; definitions.

***** 208.1415 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 415.

(1) A taxpayer that meets the criteria under subsection (4) and that is a qualified start-up business that does not have business income for 2 consecutive tax years may claim a credit against the tax imposed under this act for the second of those 2 consecutive tax years and each immediately following consecutive tax year in which the taxpayer does not have business income equal to the taxpayer's tax liability for the tax year in which the taxpayer has no business income. If the taxpayer has business income in any tax year after the credit under this section is claimed, the taxpayer shall claim the credit under this section for any following tax year only if the taxpayer subsequently has no business income for 2 consecutive tax years. The taxpayer may claim the credit for the second of those 2 consecutive tax years and each immediately following consecutive tax year in which the taxpayer does not have business income.

(2) A credit under this section shall not be claimed for more than a total of 5 tax years.

(3) A taxpayer that qualified to claim the credit under section 31a of former 1975 PA 228 may claim the credit under this section for a total of 5 years, reduced by the number of years the taxpayer was eligible to claim the credit under section 31a of former 1975 PA 228.

(4) If a taxpayer that took the credit under this section or under former 1975 PA 228 has no business activity in this state and has any business activity outside of this state for any of the first 3 tax years after the last tax year for which it took the credit under this section, the taxpayer shall add to its tax liability the following amounts:

(a) If the taxpayer has no business activity in this state for the first tax year after the last tax year for which a credit under this section is claimed, 100% of the total of all credits claimed under this section.

(b) If the taxpayer has no business activity in this state for the second tax year after the last tax year for which a credit under this section is claimed, 67% of the total of all credits claimed under this section.

(c) If the taxpayer has no business activity for the third tax year after the last tax year for which a credit under this section is claimed, 33% of the total of all credits claimed under this section.

(5) For the tax year for which a credit under this section is claimed, compensation, directors' fees, or distributive shares paid by the taxpayer to any 1 of the following shall not exceed $135,000.00:

(a) A shareholder or officer of a corporation other than an S corporation.

(b) A partner of a partnership or limited liability partnership.

(c) A shareholder of an S corporation.

(d) A member of a limited liability corporation.

(e) An individual who is an owner.

(6) As used in this section:

(a) "Business income" means business income as defined in section 105 excluding funds received from small business innovation research grants and small business technology transfer programs established under the small business innovation development act of 1982, Public Law 97-219, reauthorized under the small business research and development enhancement act, Public Law 102-564, and subsequently reauthorized under the small business reauthorization act of 2000, Public Law 106-554.

(b) "Michigan economic development corporation" means the public body corporate created under section 28 of article VII of the state constitution of 1963 and the urban cooperation act of 1967, 1967 (Ex Sess) PA 7, MCL 124.501 to 124.512, by a contractual interlocal agreement effective April 5, 1999, as amended, between local participating economic development corporations formed under the economic development corporations act, 1974 PA 338, MCL 125.1601 to 125.1636, and the Michigan strategic fund.

(c) "Qualified start-up business" means a business that meets all of the following criteria as certified annually by the Michigan economic development corporation:

(i) Has fewer than 25 full-time equivalent employees.

(ii) Has sales of less than $1,000,000.00 in the tax year for which the credit under this section is claimed.

(iii) Research and development expenses make up at least 15% of its expenses in the tax year for which the credit under this section is claimed.

(iv) Is not publicly traded.

(v) Met 1 of the following criteria during 1 of the initial 2 consecutive tax years in which the qualified start-up business had no business income:

(A) During the immediately preceding 7 years was in 1 of the first 2 years of contribution liability under section 19 of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.19.

(B) During the immediately preceding 7 years would have been in 1 of the first 2 years of contribution liability under section 19 of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.19, if the qualified start-up business had employees and was liable under the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.1 to 421.75.

(C) During the immediately preceding 7 years would have been in 1 of the first 2 years of contribution liability under section 19 of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.19, if the qualified start-up business had not assumed successor liability under section 15(g) of the Michigan employment security act, 1936 (Ex Sess) PA 1, MCL 421.15.

(d) "Research and development" means qualified research as that term is defined in section 41(d) of the internal revenue code.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1417 Taxpayer with gross receipts not exceeding $20,000,000.00 and certain adjusted business income; disqualification; determination of reduction percentage; tax credit; reduced credit; fraction; filing and payment of tax; inclusion of compensation paid by professional employer organization to officers of client and employees; definitions.

***** 208.1417 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 417.

(1) The credit provided in this section shall be taken after the credits under sections 403 and 405 and before any other credit under this act and is available to any taxpayer with gross receipts that do not exceed $20,000,000.00 and with adjusted business income minus the loss adjustment that does not exceed $1,300,000.00 as adjusted annually for inflation using the Detroit consumer price index and subject to the following:

(a) An individual, a partnership, a limited liability company, or a subchapter S corporation is disqualified if the individual, any 1 partner of the partnership, any 1 member of the limited liability company, or any 1 shareholder of the subchapter S corporation receives more than $180,000.00 as a distributive share of the adjusted business income minus the loss adjustment of the individual, the partnership, the limited liability company, or the subchapter S corporation.

(b) A corporation other than a subchapter S corporation is disqualified if either of the following occur for the respective tax year:

(i) Compensation and directors' fees of a shareholder or officer exceed $180,000.00.

(ii) The sum of the following amounts exceeds $180,000.00:

(A) Compensation and directors' fees of a shareholder.

(B) The product of the percentage of outstanding ownership or of outstanding stock owned by that shareholder multiplied by the difference between the sum of business income and, to the extent deducted in determining federal taxable income, a carryback or a carryover of a net operating loss or capital loss, minus the loss adjustment.

(c) Subject to the reduction percentage determined under subsection (3), the credit determined under this subsection shall be reduced by the following percentages in the following circumstances:

(i) If an individual, any 1 partner of the partnership, any 1 member of the limited liability company, or any 1 shareholder of the subchapter S corporation receives as a distributive share of adjusted business income minus the loss adjustment of the individual, partnership, limited liability company, or subchapter S corporation; if compensation and directors' fees of a shareholder or officer of a corporation other than a subchapter S corporation are; or if the sum of the amounts in subdivision (b)(ii)(A) and (B) is more than $160,000.00 but less than $165,000.00, the credit is reduced by 20%.

(ii) If an individual, any 1 partner of the partnership, any 1 member of the limited liability company, or any 1 shareholder of the subchapter S corporation receives as a distributive share of adjusted business income minus the loss adjustment of the individual, partnership, limited liability company, or subchapter S corporation; if compensation and directors' fees of a shareholder or officer of a corporation other than a subchapter S corporation are; or if the sum of the amounts in subdivision (b)(ii)(A) and (B) is $165,000.00 or more but less than $170,000.00, the credit is reduced by 40%.

(iii) If an individual, any 1 partner of the partnership, any 1 member of the limited liability company, or any 1 shareholder of the subchapter S corporation receives as a distributive share of adjusted business income minus the loss adjustment of the individual, partnership, limited liability company, or subchapter S corporation; if compensation and directors' fees of a shareholder or officer of a corporation other than a subchapter S corporation are; or if the sum of the amounts in subdivision (b)(ii)(A) and (B) is $170,000.00 or more but less than $175,000.00, the credit is reduced by 60%.

(iv) If an individual, any 1 partner of the partnership, any 1 member of the limited liability company, or any 1 shareholder of the subchapter S corporation receives as a distributive share of adjusted business income minus the loss adjustment of the individual, partnership, limited liability company, or subchapter S corporation; if compensation and directors' fees of a shareholder or officer of a corporation other than a subchapter S corporation are; or if the sum of the amounts in subdivision (b)(ii)(A) and (B) is $175,000.00 or more but not in excess of $180,000.00, the credit is reduced by 80%.

(2) For the purposes of determining disqualification under subsection (1), an active shareholder's share of business income shall not be attributed to another active shareholder.

(3) To determine the reduction percentage under subsection (1)(c), the following apply:

(a) The reduction percentage for a partnership, limited liability company, or subchapter S corporation is based on the distributive share of adjusted business income minus loss adjustment of the partner, member, or shareholder with the greatest distributive share of adjusted business income minus loss adjustment.

(b) The reduction percentage for a corporation other than a subchapter S corporation is the greater of the following:

(i) The reduction percentage based on the compensation and directors' fees of the shareholder or officer with the greatest amount of compensation and directors' fees.

(ii) The reduction percentage based on the sum of the amounts in subsection (1)(b)(ii)(A) and (B) for the shareholder or officer with the greatest sum of the amounts in subsection (1)(b)(ii)(A) and (B).

(4) A taxpayer that qualifies under subsection (1) is allowed a credit against the tax imposed under this act. The credit under this subsection is the amount by which the tax imposed under this act exceeds 1.8% of adjusted business income.

(5) If gross receipts exceed $19,000,000.00, the credit shall be reduced by a fraction, the numerator of which is the amount of gross receipts over $19,000,000.00 and the denominator of which is $1,000,000.00. The credit shall not exceed 100% of the tax liability imposed under this act.

(6) For a taxpayer that reports for a tax year less than 12 months, the amounts specified in this section for gross receipts, adjusted business income, and share of business income shall be multiplied by a fraction, the numerator of which is the number of months in the tax year and the denominator of which is 12.

(7) The department shall permit a taxpayer that elects to claim the credit allowed under this section based on the amount by which the tax imposed under this act exceeds the percentage of adjusted business income for the tax year as determined under subsection (4), and that is not required to reduce the credit pursuant to subsection (1) or (5), to file and pay the tax imposed by this act without computing the tax imposed under sections 201 and 203.

(8) Compensation paid by the professional employer organization to the officers of the client and to employees of the professional employer organization who are assigned or leased to and perform services for the client shall be included in determining eligibility of the client under this section.

(9) As used in this section:

(a) "Active shareholder" means a shareholder who receives at least $10,000.00 in compensation, directors' fees, or dividends from the business, and who owns at least 5% of the outstanding stock or other ownership interest.

(b) "Adjusted business income" means business income as defined in section 105 with all of the following adjustments:

(i) Add compensation and directors' fees of active shareholders of a corporation.

(ii) Add, to the extent deducted in determining federal taxable income, a carryback or a carryover of a net operating loss.

(iii) Add, to the extent deducted in determining federal taxable income, a capital loss.

(iv) Add compensation and directors' fees of officers of a corporation.

(c) "Detroit consumer price index" means the most comprehensive index of consumer prices available for the Detroit area from the United States department of labor, bureau of labor statistics.

(d) "Loss adjustment" means the amount by which adjusted business income was less than zero in any of the 5 tax years immediately preceding the tax year for which eligibility for the credit under this section is being determined. In determining the loss adjustment for a tax year, a taxpayer is not required to use more of the taxpayer's total negative adjusted business income than the amount needed to qualify the taxpayer for the credit under this section. A taxpayer shall not be considered to have used any portion of the taxpayer's negative adjusted business income amount unless the portion used is necessary to qualify for the credit under this section. A taxpayer shall not reuse a negative adjusted business income amount used as a loss adjustment in a previous tax year or use a negative adjusted business income amount from a year in which the taxpayer did not receive the credit under this section.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1419 Tax voucher certificate; use; total amount; limitation; approval; application to Michigan early stage venture investment corporation; determination of eligibility; attachment of certificate and forms to annual return; payment of tax liability; transfer; use of excess amount; issuance of separate replacement tax voucher certificate; definitions.

***** 208.1419 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 419.

(1) For tax years that begin after December 31, 2008, a taxpayer that has been issued a tax voucher certificate under section 23 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253, or any taxpayer to which all or a portion of a tax voucher is transferred pursuant to the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263, may use the tax voucher to pay a liability of the taxpayer due under this act.

(2) The total amount of all tax voucher certificates that shall be approved under this section, section 37e of former 1975 PA 228, and the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263, shall not exceed an amount sufficient to allow the Michigan early stage venture investment corporation to raise $450,000,000.00 for the purposes authorized under the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263. The total amount of all tax voucher certificates under this section and section 37e of former 1975 PA 228 shall not exceed $450,000,000.00.

(3) The department shall not approve a tax voucher certificate under section 23(2) of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253, after December 31, 2015.

(4) For tax voucher certificates approved under subsection (2), the amount of tax voucher certificates approved by the department for use in any tax year shall not exceed 25% of the total amount of all tax voucher certificates approved by the department.

(5) Investors shall apply to the Michigan early stage venture investment corporation for approval of tax voucher certificates at the time and in the manner required under the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263.

(6) The Michigan early stage venture investment corporation shall determine which investors are eligible for tax vouchers and the amount of the tax vouchers allowed to each investor as provided in the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263.

(7) The tax voucher certificate, and any completed transfer form that was issued pursuant to the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263, shall be attached to the taxpayer's annual return under this act. The department may prescribe and implement alternative methods of reporting and recording ownership, transfer, and utilization of tax voucher certificates that are not inconsistent with this act.

(8) A tax voucher shall be used to pay a liability of the taxpayer due under this act only in a tax year that begins after December 31, 2008. The amount of the tax voucher that may be used to pay a liability of the taxpayer due under this act in any tax year shall not exceed the lesser of the following:

(a) The amount of the tax voucher stated on the tax voucher certificate held by the taxpayer.

(b) The amount authorized to be used in the tax year under the terms of the tax voucher certificate.

(c) The taxpayer's liability due under this act for the tax year for which the tax voucher is to be applied.

(9) The department shall administer transfers of tax voucher certificates or the transfer of the right to be issued and receive a tax voucher certificate as provided in the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263, and shall take any action necessary to enforce and effectuate the permissible issuance and use of tax voucher certificates in a manner authorized under this section and the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263.

(10) If the amount of a tax voucher certificate held by a taxpayer or transferee exceeds the amount the taxpayer or transferee may use under subsection (8)(b) or (c) in a tax year, that excess may be used by the taxpayer or transferee to pay, subject to the limitations of subsection (8), any future liability of the taxpayer or transferee under this act.

(11) If a taxpayer requests, the department shall issue separate replacement tax voucher certificates, or replacement approval letters, evidencing the right of the holder to be issued and receive a tax voucher certificate in an aggregate amount equal to the amount of a tax voucher certificate or an approval letter presented by a taxpayer. Replacement tax voucher certificates may be used, and replacement approval letters may be issued, to evidence the right to be issued and receive a tax voucher certificate that will be used for 1 or more of the following purposes:

(a) To pay any liability of the taxpayer under this act to the extent permitted in any tax year by subsection (8).

(b) To pay any liability of the taxpayer under and to the extent allowed under section 270 of the income tax act of 1967, 1967 PA 281, MCL 206.270.

(c) To be transferred to a taxpayer that may use the replacement tax voucher certificate to pay any liability under this act to the extent allowed under subsection (8).

(d) To be transferred to a taxpayer that may use the tax voucher certificate to pay any liability under and to the extent allowed under section 270 of the income tax act of 1967, 1967 PA 281, MCL 206.270.

(12) As used in this section:

(a) "Investor" means that term as defined in the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2231 to 125.2263.

(b) "Certificate" means the certificate issued under section 23 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253.

(c) "Transferee" means a taxpayer to whom a tax voucher certificate has been transferred under section 23 of the Michigan early stage venture investment act of 2003, 2003 PA 296, MCL 125.2253, and this section.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2015, Act 194, Imd. Eff. Nov. 16, 2015



Section 208.1421 Taxpayer not subject to MCL 206.1 to 206.532; tax credit; charitable contributions; limitation; refund; definitions.

***** 208.1421 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 421.

(1) A taxpayer that is not subject to the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, may claim a credit against the tax imposed by this act, subject to the applicable limitations under this section, equal to 50% of the aggregate amount of charitable contributions made by the taxpayer during the tax year to all of the following:

(a) A public broadcast station as defined by 47 USC 397 that is not affiliated with an institution of higher education.

(b) A public library.

(c) An institution of higher learning located in this state or a nonprofit corporation, fund, foundation, trust, or association organized and operated exclusively for the benefit of an institution of higher learning.

(d) The Michigan colleges foundation.

(e) The Michigan housing and community development fund created in section 3 of the Michigan housing and community development fund act, 2004 PA 479, MCL 125.2823.

(2) The tax credit allowed under this section for a donation under subsection (1)(c) is allowed only if the donee corporation, fund, foundation, trust, or association is controlled or approved and reviewed by the governing board of the institution of higher learning that benefits from the charitable contributions. The nonprofit corporation, fund, foundation, trust, or association shall provide copies of its annual independently audited financial statements to the auditor general of this state and chairpersons of the appropriations committees of the senate and house of representatives.

(3) The credit allowed under this section for any tax year shall not exceed 5% of the tax liability of the taxpayer for that tax year as determined without regard to this section or $5,000.00, whichever is less.

(4) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall not be refunded.

(5) As used in this section:

(a) "Institution of higher learning" means an educational institution located within this state meeting all of the following requirements:

(i) Maintains a regular faculty and curriculum and has a regularly enrolled body of students in attendance at the place where its educational activities are carried on.

(ii) Regularly offers education above the twelfth grade.

(iii) Awards associate, bachelor's, master's, or doctoral degrees or any combination of those degrees or higher education credits acceptable for those degrees granted by other institutions of higher learning.

(iv) Is recognized by the state board of education as an institution of higher learning and appears as an institution of higher learning in the annual publication of the department of education entitled "the directory of institutions of higher education".

(b) "Public library" means a public library as defined in section 2 of 1977 PA 89, MCL 397.552.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1422 Taxpayer making charitable contributions; tax credit; limitation; refund.

***** 208.1422 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 422.

(1) Subject to subsection (2), a taxpayer that makes charitable contributions of $50,000.00 or more during the tax year to either of the following may claim a credit against the tax imposed by this act equal to 50% of the amount by which the aggregate amount of the charitable contributions to either of the following exceeds $50,000.00:

(a) A municipality or a nonprofit corporation affiliated with a municipality and an art, historical, or zoological institute for the purpose of benefiting the art, historical, or zoological institute.

(b) An institution devoted to the procurement, care, study, and display of objects of lasting interest or value.

(2) The credit allowed under this section for any tax year shall not exceed $100,000.00.

(3) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall not be refunded.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1423 Taxpayer subject to worker's disability compensation act of 1969; tax credit; additional credit; refund.

***** 208.1423 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 423.

(1) A taxpayer that is an employer that is subject to the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.101 to 418.941, may claim a credit against the tax imposed by this act an amount equal to the amount paid during that tax year by the taxpayer pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, as certified by the director of the bureau of worker's disability compensation pursuant to section 391(6) of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.391.

(2) A taxpayer that claims a credit under this section shall claim a portion of the credit allowed by this section equal to the payments made during a calendar quarter pursuant to section 352 of the worker's disability compensation act of 1969, 1969 PA 317, MCL 418.352, against the estimated tax payments made under section 501. Any subsequent increase or decrease in the amount claimed for payments made by the insurer or self-insurer shall be reflected in the amount of the credit taken for the calendar quarter in which the amount of the adjustment is finalized.

(3) The credit under this section is in addition to any other credits the taxpayer is eligible for under this act.

(4) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall be refunded.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1425 Contribution to endowment fund of community foundation or education foundation; tax credit.

***** 208.1425 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 425.

(1) Subject to the applicable limitations in this section, a taxpayer that does not claim a credit under section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261, may claim a credit against the tax imposed by this act equal to 50% of the amount the taxpayer contributed during the tax year to an endowment fund of a community foundation or an education foundation.

(2) The credit allowed by this section shall not exceed 5% of the taxpayer's tax liability for the tax year before claiming any credits allowed by this act or $5,000.00, whichever is less.

(3) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall not be refunded.

(4) A taxpayer may claim a credit under this section for contributions to a community foundation made before the expiration of the 18-month period after a community foundation was incorporated or established during which the community foundation must build an endowment value of $100,000.00 as provided in subsection (6)(a)(vii). If the community foundation does not reach the required $100,000.00 endowment value during that 18-month period, contributions to the community foundation made after the date on which the 18-month period expires shall not be used to calculate a credit under this section. At any time after the expiration of the 18-month period under subsection (6)(a)(vii) that the community foundation has an endowment value of $100,000.00, the community foundation may apply to the department for certification under this section.

(5) On or before July 1 of each year, the department shall report to the house of representatives committee on tax policy and the senate finance committee the total amount of tax credits claimed under this section and under section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261, for the immediately preceding tax year.

(6) As used in this section:

(a) "Community foundation" means an organization that applies for certification under subsection (4) on or before May 15 of the tax year for which the taxpayer is claiming the credit and that the department certifies for that tax year as meeting all of the following requirements:

(i) Qualifies for exemption from federal income taxation under section 501(c)(3) of the internal revenue code.

(ii) Supports a broad range of charitable activities within the specific geographic area of this state that it serves, such as a municipality or county.

(iii) Maintains an ongoing program to attract new endowment funds by seeking gifts and bequests from a wide range of potential donors in the community or area served.

(iv) Is publicly supported as defined by the regulations of the United States department of treasury, 26 CFR 1.170A-9(e)(10). To maintain certification, the community foundation shall submit documentation to the department annually that demonstrates compliance with this subparagraph.

(v) Is not a supporting organization as an organization is described in section 509(a)(3) of the internal revenue code and in 26 CFR 1.509(a)-4 and 1.509(a)-5.

(vi) Meets the requirements for treatment as a single entity contained in 26 CFR 1.170A-9(e)(11).

(vii) Except as provided in subsection (4), is incorporated or established as a trust at least 6 months before the beginning of the tax year for which the credit under this section is claimed and that has an endowment value of at least $100,000.00 before the expiration of 18 months after the community foundation is incorporated or established.

(viii) Has an independent governing body representing the general public's interest and that is not appointed by a single outside entity.

(ix) Provides evidence to the department that the community foundation has, before the expiration of 6 months after the community foundation is incorporated or established, and maintains continually during the tax year for which the credit under this section is claimed, at least 1 part-time or full-time employee.

(x) For community foundations that have an endowment value of $1,000,000.00 or more only, the community foundation is subject to an annual independent financial audit and provides copies of that audit to the department not more than 3 months after the completion of the audit. For community foundations that have an endowment value of less than $1,000,000.00, the community foundation is subject to an annual review and an audit every third year.

(xi) In addition to all other criteria listed in this subsection for a community foundation that is incorporated or established after January 9, 2001, operates in a county of this state that was not served by a community foundation when the community foundation was incorporated or established or operates as a geographic component of an existing certified community foundation.

(b) "Education foundation" means an organization that applies for certification on or before April 1 of the tax year for which the taxpayer is claiming the credit that annually submits documentation to the department that demonstrates continued compliance with this subdivision, and that the department certifies for that tax year as meeting all of the following requirements:

(i) Qualifies for exemption from federal income taxation under section 501(c)(3) of the internal revenue code.

(ii) Maintains an ongoing program to attract new endowment funds by seeking gifts and bequests from a wide range of potential donors in the community or area served.

(iii) All funds, gifts, and bequests are exclusively dedicated to a school district or public school academy.

(iv) Is publicly supported as defined by the regulations of the United States department of treasury, 26 CFR 1.170A-9(e)(10).

(v) Meets the requirements for treatment as a single entity contained in the regulations of the United States department of treasury, 26 CFR 1.170A-9(e)(11).

(vi) Is incorporated or established as a trust at least 6 months before the beginning of the tax year for which the credit is claimed.

(vii) Has an independent governing body representing the general public's interest and that is not appointed by a single outside entity.

(viii) Is subject to a program review each year and an independent financial audit every 3 years and provides copies of the reviews and audits to the department not more than 3 months after the review or audit is completed.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1426 Contributions to reserve fund of fiduciary organization under the individual or family development account program act; tax credit; carrying forward excess credit; limitation; definitions.

***** 208.1426 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 426.

(1) For the 2009 tax year and each tax year after 2009, a qualified financial institution or taxpayer may claim a credit against the tax imposed by this act equal to 75% of the contributions made by the qualified financial institution or by the taxpayer in the tax year to the reserve fund of a fiduciary organization pursuant to the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

(2) If the credit allowed under this section for the tax year and any unused carryforward of the credit allowed under this section exceed the tax liability of the qualified financial institution or taxpayer for the tax year, the excess shall not be refunded, but may be carried forward as an offset to the tax liability in subsequent tax years for 10 tax years or until the excess credit is used up, whichever occurs first.

(3) The credits under this section and section 276 of the income tax act of 1967, 1967 PA 281, MCL 206.276, shall not exceed an annual cumulative maximum amount of $1,000,000.00. The determination of the maximum allowed under this subsection shall be made as provided in the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

(4) As used in this section:

(a) "Individual or family development account" means an account established pursuant to the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

(b) "Fiduciary organization" and "reserve fund" mean those terms as defined in the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

(c) "Qualified financial institution" means a financial institution as defined in the individual or family development account program act, 2006 PA 513, MCL 206.701 to 206.711.

History: Add. 2008, Act 451, Imd. Eff. Jan. 9, 2009
Popular Name: MBT



Section 208.1427 Contribution to shelter for homeless persons, food kitchen, food bank, or other entity; tax credit.

***** 208.1427 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 427.

(1) A taxpayer that does not claim a credit under section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261, for a contribution to a shelter for homeless persons, food kitchen, food bank, or other entity, the primary purpose of which is to provide overnight accommodation, food, or meals to persons who are indigent, may claim a credit against the tax imposed by this act equal to 50% of the cash amount the taxpayer contributed during the tax year to a shelter for homeless persons, food kitchen, food bank, or other entity, the primary purpose of which is to provide overnight accommodation, food, or meals to persons who are indigent, if a contribution to that entity is tax deductible for the donor under the internal revenue code.

(2) The credit allowed by this section shall not exceed 5% of the taxpayer's tax liability for the tax year before claiming any credits allowed by this act or $5,000.00, whichever is less.

(3) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall not be refunded.

(4) An entity described in subsection (1) may request that the department determine whether a contribution to that entity qualifies for the credit under this section. The department shall make a determination and respond to a request no later than 30 days after the department receives the request.

(5) On or before July 1 of each year, the department shall report to the house of representatives committee on tax policy and the senate committee on finance the total amount of tax credits claimed under this section, section 425, and section 261 of the income tax act of 1967, 1967 PA 281, MCL 206.261, for the immediately preceding tax year.

History: 2007, Act 36, Eff. Jan. 1, 2008



Section 208.1429 Taxpayer certified under Michigan next energy authority act; tax credit; definitions.

***** 208.1429 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 429.

(1) A taxpayer may claim a credit against the tax imposed by this act for 1 or more of the following as applicable:

(a) The credit allowed under subsection (2).

(b) The credit allowed under subsection (5).

(2) A taxpayer that is certified under the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827, as an eligible taxpayer may claim a nonrefundable credit for the tax year equal to the amount determined under subdivision (a) or (b), whichever is less:

(a) The amount by which the taxpayer's tax liability attributable to qualified business activity for the tax year exceeds the taxpayer's baseline tax liability attributable to qualified business activity.

(b) Ten percent of the amount by which the taxpayer's adjusted qualified business activity performed in this state outside of a renaissance zone for the tax year exceeds the taxpayer's adjusted qualified business activity performed in this state outside of a renaissance zone for the 2001 tax year under section 39e of former 1975 PA 228.

(3) For any tax year in which the eligible taxpayer's tax liability attributable to qualified business activity for the tax year does not exceed the taxpayer's baseline tax liability attributable to qualified business activity, the eligible taxpayer shall not claim the credit allowed under subsection (2).

(4) A taxpayer that claims a credit under subsection (2) shall attach a copy of each of the following as issued pursuant to the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827, to the annual return required under this act for each tax year in which the taxpayer claims the credit allowed under subsection (2):

(a) The proof of certification that the taxpayer is an eligible taxpayer for the tax year.

(b) The proof of certification of the taxpayer's tax liability attributable to qualified business activity for the tax year.

(c) The proof of certification of the taxpayer's baseline tax liability attributable to qualified business activity.

(5) A taxpayer that is a qualified alternative energy entity may claim a credit for the taxpayer's qualified payroll amount. A taxpayer shall claim the credit under this subsection after all allowable nonrefundable credits under this act.

(6) If the credit allowed under subsection (5) exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall be refunded.

(7) As used in this section:

(a) "Adjusted qualified business activity performed in this state outside of a renaissance zone" means either of the following:

(i) Except as provided in subparagraph (ii), the taxpayer's payroll for qualified business activity performed in this state outside of a renaissance zone.

(ii) For a partnership, limited liability company, S corporation, or individual, the amount determined under subparagraph (i) plus the product of the following as related to the taxpayer:

(A) Business income.

(B) The apportionment factor as determined under chapter 3.

(C) The alternative energy business activity factor.

(b) "Alternative energy business activity factor" means a fraction, the numerator of which is the ratio of the value of the taxpayer's property used for qualified business activity and located in this state outside of a renaissance zone for the year for which the factor is being calculated to the value of all of the taxpayer's property located in this state for that year plus the ratio of the taxpayer's payroll for qualified business activity performed in this state outside of a renaissance zone for that year to all of the taxpayer's payroll in this state for that year and the denominator of which is 2.

(c) "Alternative energy marine propulsion system", "alternative energy system", "alternative energy vehicle", and "alternative energy technology" mean those terms as defined in the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827.

(d) "Alternative energy zone" means a renaissance zone designated as an alternative energy zone by the board of the Michigan strategic fund under section 8a of the Michigan renaissance zone act, 1996 PA 376, MCL 125.2688a.

(e) "Baseline tax liability attributable to qualified business activity" means the taxpayer's tax liability for the 2001 tax year under former 1975 PA 228 multiplied by the taxpayer's alternative energy business activity factor for the 2001 tax year under former 1975 PA 228. A taxpayer with a 2001 tax year of less than 12 months under former 1975 PA 228 shall annualize the amount calculated under this subdivision as necessary to determine baseline tax liability attributable to qualified business activity that reflects a 12-month period.

(f) "Eligible taxpayer" means a taxpayer that has proof of certification of qualified business activity under the Michigan next energy authority act, 2002 PA 593, MCL 207.821 to 207.827.

(g) "Payroll" means total salaries and wages before deducting any personal or dependency exemptions.

(h) "Qualified alternative energy entity" means a taxpayer located in an alternative energy zone.

(i) "Qualified business activity" means research, development, or manufacturing of an alternative energy marine propulsion system, an alternative energy system, an alternative energy vehicle, alternative energy technology, or renewable fuel.

(j) "Qualified employee" means an individual who is employed by a qualified alternative energy entity, whose job responsibilities are related to the research, development, or manufacturing activities of the qualified alternative energy entity, and whose regular place of employment is within an alternative energy zone.

(k) "Qualified payroll amount" means an amount equal to payroll of the qualified alternative energy entity attributable to all qualified employees in the tax year of the qualified alternative energy entity for which the credit under subsection (6) is being claimed, multiplied by the tax rate for that tax year.

(l) "Renaissance zone" means a renaissance zone designated under the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696.

(m) "Renewable fuel" means 1 or more of the following:

(i) Biodiesel or biodiesel blends containing at least 20% biodiesel. As used in this subparagraph, "biodiesel" means a diesel fuel substitute consisting of methyl or ethyl esters produced from the transesterification of animal or vegetable fats with methanol or ethanol.

(ii) Biomass. As used in this subparagraph, "biomass" means residues from the wood and paper products industries, residues from food production and processing, trees and grasses grown specifically to be used as energy crops, and gaseous fuels produced from solid biomass, animal wastes, municipal waste, or landfills.

(n) "Tax liability attributable to qualified business activity" means the taxpayer's tax liability multiplied by the taxpayer's alternative energy business activity factor for the tax year.

(o) "Tax rate" means the rate imposed under section 51 of the income tax act of 1967, 1967 PA 281, MCL 206.51, annualized as necessary, for the tax year in which the qualified alternative energy entity claims a credit under subsection (5).

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2009, Act 184, Eff. Jan. 1, 2008



Section 208.1430 Facility developing and manufacturing photovoltaic technology; tax credit.

***** 208.1430 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 430.

(1) Except as otherwise provided under subsection (3) and subject to the limitations under subsection (2), for tax years that begin on or after January 1, 2009, a qualified taxpayer and an eligible taxpayer that has entered into an agreement with the Michigan economic growth authority that provides that the taxpayer will construct and operate in this state a new facility for development and manufacturing of photovoltaic energy, photovoltaic systems, or other photovoltaic technology may claim a credit against the tax imposed by this act equal to 25% of the capital investments made by the taxpayer in that new facility during the tax year but not to exceed $15,000,000.00.

(2) The Michigan economic growth authority shall not enter into an agreement under this section after December 31, 2011. The total amount of credits allowed under this section for all tax years shall not exceed $75,000,000.00. An agreement shall specify all of the following:

(a) The amount of capital investment that will be made in a new facility engaged in the development and manufacturing of photovoltaic energy, photovoltaic systems, and other photovoltaic technology.

(b) The number of qualified new jobs at the facility at which the investment will be made.

(c) The total credit that may be claimed under this section.

(3) The Michigan economic growth authority may enter into 1 agreement with an eligible taxpayer for a credit under this section of more than $15,000,000.00 but not more than $25,000,000.00.

(4) Except as otherwise provided under this subsection, the credit allowed under this section shall be taken by a taxpayer in equal installments over 2 years beginning with the tax year in which the certification was issued. The Michigan economic growth authority may allow only 1 taxpayer with whom it has entered into an agreement for a credit under this section of $15,000,000.00 or less to claim the total amount of the credit allowed in the same tax year in which the certification was issued. If in any of those years the credit allowed under this section for the tax year exceeds the taxpayer's or assignee's tax liability for the tax year, that portion that exceeds the tax liability for the tax year shall be refunded.

(5) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed. The certificate required under this subsection shall state all of the following:

(a) The taxpayer is located in this state and engaged in the development and manufacturing of photovoltaic energy, photovoltaic systems, or other photovoltaic technology and qualifies for the credit under this section.

(b) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer and, for a taxpayer that is a unitary business group, the federal employer identification number or Michigan department of treasury number assigned to the member of the group engaged in this state in the development and manufacturing of photovoltaic energy, photovoltaic systems, or other photovoltaic technology.

(c) The total amount of capital investments made during the tax year and the amount of the credit under this section for which the taxpayer is allowed to claim for the designated tax year.

(6) A taxpayer or assignee that claims a credit under this section and subsequently fails to meet the requirements of this section or any other conditions established by the Michigan economic growth authority in the agreement provided for in this section in order to obtain a certificate for which the credit was claimed under this section may, as to be determined by the Michigan economic growth authority, have its credit reduced or terminated or have a percentage of the credit amount previously claimed under this section added back to the tax liability of the taxpayer in the tax year that the taxpayer or assignee fails to comply with this section.

(7) A taxpayer may assign all or a portion of a credit allowed under this section. A credit assignment under this subsection is irrevocable and shall be made in the tax year in which a certificate is issued. However, a taxpayer may also convey the right to obtain an assignment of the credit under this section after an agreement has been approved by the Michigan economic growth authority and before a certificate has been issued. A taxpayer may claim a portion of a credit and assign the remaining credit amount. The credit assignment under this subsection shall be made on a form prescribed by the Michigan economic growth authority. The Michigan economic growth authority or its designee shall review and issue a completed assignment certificate to the assignee. An assignee shall attach a copy of the completed assignment certificate to its annual return required under this act, for the tax year in which the assignment is made and the assignee first claims a credit, which shall be the same tax year. In addition to all other procedures and requirements under this section, the following apply:

(a) The credit shall be assigned based on the schedule contained in the certificate.

(b) If the taxpayer assigns all or a portion of the credit amount, the taxpayer shall assign the annual credit amount for each tax year separately.

(c) More than 1 annual credit amount may be assigned to any 1 assignee, and the taxpayer may assign all or a portion of each annual credit amount to any assignee.

(8) A taxpayer that has entered into an agreement with the Michigan economic growth authority for a credit under sections 432 through 432d is not eligible for the credit under this section.

(9) As used in this section:

(a) "Capital investment" means the cost, including fabrication and installation, paid or accrued in the tax year of property of a type that is, or under the internal revenue code will become, eligible for depreciation, amortization, or accelerated capital cost recovery for federal income tax purposes, provided that the property is physically located in this state for use in a business activity in this state.

(b) "Eligible taxpayer" means a taxpayer that has entered an agreement to create at least 250 qualified new jobs and to make at least $100,000,000.00 in a qualified capital investment of which $25,000,000.00 shall be made prior to the issuance of a certificate under this section.

(c) "Full-time job" means a job performed by an individual for 35 hours or more each week and whose income and social security taxes are withheld by 1 or more of the following:

(i) A qualified taxpayer or an eligible taxpayer.

(ii) An employee leasing company on behalf of a qualified taxpayer or an eligible taxpayer.

(iii) A professional employer organization on behalf of a qualified taxpayer or an eligible taxpayer.

(d) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(e) "Qualified new job" means a full-time job created by a qualified taxpayer or an eligible taxpayer at a facility or facilities that is in excess of the number of full-time jobs a qualified taxpayer or an eligible taxpayer maintained in this state or at a facility prior to the expansion or location, as determined by the authority.

(f) "Qualified taxpayer" means a taxpayer that has entered an agreement to create at least 500 qualified new jobs and to make at least $50,000,000.00 in a qualified capital investment of which $25,000,000.00 shall be made prior to the issuance of a certificate under this section.

(g) "Photovoltaic cells" means an integrated device consisting of layers of semiconductor materials and electric constructs capable of converting incident light directly into electricity.

(h) "Photovoltaic energy" means solar energy.

(i) "Photovoltaic modules" means an assembly of interconnected photovoltaic cells.

(j) "Photovoltaic systems" means solar energy devices composed of 1 or more photovoltaic cells or photovoltaic modules, and inverter or other power conditioning unit or photovoltaic technology designed to deliver power of a selected current and voltage, wires, and other electrical connectors in order to generate electricity, heat or cool a residential structure, provide hot water for use in a residential structure, or provide solar process heat. Batteries for power storage may also be included in photovoltaic systems.

(k) "Photovoltaic technology" means solar power technology that uses photovoltaic cells and modules to convert light from the sun directly into electricity. Photovoltaic technology includes equipment, component parts, materials, electronic devices, testing equipment, and other related systems that are specifically designed or fabricated and used primarily for 1 or more of the following:

(i) The storage, generation, reformation, or distribution of clean fuels integrated within a photovoltaic system.

(ii) The process of utilizing photovoltaic energy to generate electricity for use by consumers.

(l) "Property" means section 1245 property and section 1250 property as those terms are defined in sections 1245 and 1250 of the internal revenue code.

History: Add. 2008, Act 270, Imd. Eff. Sept. 11, 2008 ;-- Am. 2009, Act 90, Imd. Eff. Sept. 11, 2009
Popular Name: MBT



Section 208.1431 Business authorized under Michigan economic growth authority; tax credit; amount; certificate; attachment to annual return; statement; number of years; refund; effect of failure to meet requirements or removal of new jobs from state; statement as to number of new jobs created in state; limitation on total number of credits claimed in the first year; definitions.

***** 208.1431 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 431.

(1) Except as otherwise provided under this subsection, for a period of time not to exceed 20 years as determined by the Michigan economic growth authority, a taxpayer that is an authorized business may claim a credit against the tax imposed by this act equal to the amount certified each year by the Michigan economic growth authority as follows:

(a) Except as otherwise provided under this subdivision, for an authorized business for the tax year, an amount not to exceed the payroll of the authorized business attributable to employees who perform qualified new jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate; beginning after April 28, 2008, for an authorized business for the tax year, an amount not to exceed the sum of the payroll and health care benefits of the authorized business attributable to employees who perform qualified new jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate.

(b) For an eligible business as determined under section 8(5)(a) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.808, an amount not to exceed 50% of the payroll of the authorized business attributable to employees who perform retained jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate for the tax year.

(c) For an eligible business as determined under section 8(5)(b) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.808, an amount not to exceed the payroll of the authorized business attributable to employees who perform retained jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate for the tax year.

(d) For an authorized business that is a qualified high-technology business, for a period of time not to exceed 7 years as determined by the Michigan economic growth authority, an amount not to exceed 200% of the sum of the payroll and health care benefits of the qualified high-technology business attributable to employees who perform qualified new jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, for the first 3 tax years of the credit, multiplied by the tax rate and, for each of the remaining tax years of the credit, an amount not to exceed 100% of the sum of the payroll and health care benefits of the qualified high-technology business attributable to employees who perform qualified new jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate.

(e) For an authorized business as determined under section 8(9) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.808, an amount up to, but not to exceed 100% of, the sum of the payroll and health care benefits of the authorized business attributable to employees who perform retained jobs multiplied by a fraction, the numerator of which is the amount of new capital investment made at the facility and the denominator of which is the product of the number of retained jobs multiplied by $100,000.00, and then multiplied by the tax rate for the tax year.

(f) For an authorized business as determined under section 8(11) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.808, an amount not to exceed 100% of the sum of the payroll and health care benefits of the authorized business attributable to employees who perform new full-time jobs and retained jobs as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, multiplied by the tax rate for the tax year.

(2) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed.

(3) The certificate required by subsection (2) shall state all of the following:

(a) The taxpayer is an authorized business.

(b) The amount of the credit under this section for the authorized business for the designated tax year.

(c) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer.

(4) The Michigan economic growth authority may certify a credit under this section based on an agreement entered into prior to January 1, 2008 pursuant to section 37c of former 1975 PA 228. The number of years for which the credit may be claimed under this section shall equal the maximum number of years designated in the resolution reduced by the number of years for which a credit has been claimed or could have been claimed under section 37c of former 1975 PA 228.

(5) If the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability of the taxpayer shall be refunded.

(6) Except as otherwise provided under this subsection, a taxpayer that claims a credit under subsection (1) or section 37c or 37d of former 1975 PA 228, that has an agreement with the Michigan economic growth authority based on qualified new jobs as defined in section 3(q)(ii) of the Michigan economic growth authority act, 1995 PA 24, MCL 207.803, and that removes from this state 51% or more of those qualified new jobs within 3 years after the first year in which the taxpayer claims a credit described in this subsection shall pay to the department no later than 12 months after those qualified new jobs are removed from the state an amount equal to the total of all credits described in this subsection that were claimed by the taxpayer. Beginning after April 28, 2008, a taxpayer that claims a credit under subsection (1) and subsequently fails to meet the requirements of this section or any other conditions included in an agreement entered into with the Michigan economic growth authority in order to obtain a certificate for the credit claimed under this section or removes any of the qualified new jobs from this state during the term of the written agreement and for a period of years after the term of the written agreement, as determined by the Michigan economic growth authority, may have its credit reduced or terminated or have a percentage of the credit amount previously claimed under this section added back to the tax liability of the taxpayer in the tax year that the taxpayer fails to comply with this section or the agreement.

(7) If the Michigan economic growth authority or a designee of the Michigan economic growth authority requests that a taxpayer that claims the credit under this section get a statement prepared by a certified public accountant verifying that the actual number of new jobs created is the same number of new jobs used to calculate the credit under this section, the taxpayer shall get the statement and attach that statement to its annual return under this act on which the credit under this section is claimed. For compliance reporting purposes, a taxpayer that claims the credit under this section for health care benefits may report to the Michigan economic growth authority the aggregate cost of applicable employer-sponsored coverage applicable to employees who perform qualified new jobs and employees who perform retained jobs, as determined by the Michigan economic growth authority.

(8) A credit shall not be claimed by a taxpayer under this section if the taxpayer's initial certification as required in subsection (3) is issued after December 31, 2013.

(9) For the 2010 calendar year and each calendar year after 2010, the total amount of all credits allowed to be claimed in the first year of all new written agreements approved in that calendar year under this section shall not exceed $95,000,000.00.

(10) For purposes of this section, taxpayer includes a person subject to the tax imposed under chapter 2A and a person subject to the tax imposed under chapter 2B.

(11) As used in this section:

(a) "Authorized business", "facility", "full-time job", "qualified high-technology business", "retained jobs", and "written agreement" mean those terms as defined in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(b) "Health care benefits" means, as determined by the Michigan economic growth authority, all costs paid for a self-funded health care benefit plan or for an expense-incurred hospital, medical, or surgical policy or certificate, nonprofit health care corporation certificate, or health maintenance organization contract. Health care benefit does not include accident-only, credit, dental, or disability income insurance; long-term care insurance; coverage issued as a supplement to liability insurance; coverage only for a specified disease or illness; worker's compensation or similar insurance; or automobile medical payment insurance.

(c) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(d) "Payroll" means the total salaries and wages before deducting any personal or dependency exemptions.

(e) "Qualified new jobs" means 1 or more of the following:

(i) The average number of full-time jobs at a facility of an authorized business for a tax year in excess of the average number of full-time jobs the authorized business maintained in this state prior to the expansion or location as that is determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(ii) The average number of full-time jobs at a facility created by an eligible business up to 90 days before becoming an authorized business that is in excess of the average number of full-time jobs that the business maintained in this state up to 90 days before becoming an authorized business, as determined under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(f) "Tax rate" means the rate imposed under section 51 of the income tax act of 1967, 1967 PA 281, MCL 206.51, for the tax year in which the tax year of the taxpayer for which the credit is being computed begins.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 111, Imd. Eff. Apr. 28, 2008 ;-- Am. 2009, Act 126, Imd. Eff. Oct. 27, 2009 ;-- Am. 2011, Act 209, Eff. Jan. 1, 2012



Section 208.1431a Tax credit; amount; percentage of qualified supplier's or customer's payroll attributable to employees performing qualified new jobs; determination by Michigan economic growth authority; certificate; issuance; contents; failure to meet requirements or conditions; when credit may be taken; definitions.

***** 208.1431a THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 431a.

(1) A qualified taxpayer may claim a credit against the tax imposed by this act equal to the sum of up to 100% of each qualified supplier's and qualified customer's payroll attributable to employees who perform qualified new jobs as determined by the Michigan economic growth authority, multiplied by the tax rate for the tax year and that credit may include each of the qualified supplier's and qualified customer's payroll described above for a period of up to 5 years as determined by the Michigan economic growth authority. If the credit allowed under this subsection exceeds the liability of the taxpayer for the tax year, the taxpayer may elect to have that portion that exceeds the tax liability of the taxpayer refunded or to have the excess carried forward to offset tax liability in subsequent years for 10 years or until it is used up, whichever occurs first. The Michigan economic growth authority shall not designate more than 5 new anchor companies in each calendar year and shall not approve more than 5 new credits in each calendar year under this subsection. An anchor company has 5 years from the date on which the anchor company is designated as an anchor company to seek certification from the Michigan economic growth authority as a qualified taxpayer for each qualified supplier and qualified customer that is included in the credit which that anchor company is seeking under this section. However, a credit shall not be provided for a tax year prior to the tax year during which the designation as an anchor company is made.

(2) The Michigan economic growth authority may also provide that qualified sales to a qualified customer shall not be considered in calculating the sales factor under this act for the tax year for which a credit is provided under this section. Not later than July 1 of each year, the Michigan economic growth authority shall disclose to the senate majority leader or his or her designee, the speaker of the house of representatives or his or her designee, and the chairperson of each standing committee of the house of representatives and the senate that primarily addresses and has jurisdiction over issues pertaining to taxation, finance, and economic development the name and address of each qualified customer whose sales are not considered in the sales factor pursuant to this subsection.

(3) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The taxpayer shall attach the certificate to the annual return filed under this act on which the credit under this section is claimed. The certificate required by this subsection shall state all of the following:

(a) The taxpayer is a qualified taxpayer and the date on which the taxpayer was designated as an anchor company.

(b) The amount of the credit under this section for the qualified taxpayer for the designated tax year.

(c) The amount of the qualified sales to a qualified customer.

(d) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer.

(4) A qualified taxpayer that claims a credit under this section and subsequently fails to meet the requirements of this section or any other conditions included in an agreement entered into with the Michigan economic growth authority in order to obtain a certificate for which the credit was under this section may, as to be determined by the Michigan economic growth authority, have its credit reduced or terminated or have a percentage of the credit amount previously claimed under this section added back to the tax liability of the taxpayer in the year that the taxpayer fails to comply with this section or the agreement.

(5) A credit under this section may be taken after all other allowable nonrefundable credits under this act.

(6) As used in this section:

(a) "Anchor company" means a qualified high-technology business that is an integral part of a high-technology activity and that has the ability or potential ability to influence business decisions and site location of qualified suppliers and customers.

(b) "Business", "qualified high-technology activity", and "qualified high-technology business" mean those terms as defined in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(c) "Full-time job" means a job performed by an individual for 35 hours or more each week and whose income and social security taxes are withheld by 1 or more of the following:

(i) A qualified supplier or qualified customer.

(ii) An employee leasing company on behalf of a qualified supplier or qualified customer.

(iii) A professional employer organization on behalf of a qualified supplier or qualified customer.

(d) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(e) "Qualified new job" means a full-time job created by a qualified supplier or qualified customer at a facility or facilities that is in excess of the number of full-time jobs a qualified supplier or qualified customer maintained in this state or at a facility prior to the expansion or location, as determined by the authority.

(f) "Qualified sales to a qualified customer" means sales to a qualified customer that are in excess of the Michigan sales to the customer prior to the year of expansion or location within this state as determined by the Michigan economic growth authority and that would otherwise be included in the calculation of the sales factor under this act.

(g) "Qualified supplier" and "qualified customer" means a business that opens a new location in this state, a business that locates in this state, or an existing business located in this state that expands its business as a result of an anchor company and satisfies prior to the issuance of a certificate and at the time specified in the agreement with the qualified taxpayer, as certified by the Michigan economic growth authority, each of the following:

(i) Has financial transactions with the anchor company.

(ii) Sells a critical or unique component or technology necessary for the anchor company to market a finished product as the result of a commercial relationship with the anchor company or buys a critical or unique component from the anchor company.

(iii) Has created more than 10 qualified new jobs.

(iv) Has made an investment of at least $1,000,000.00 as certified by the Michigan economic growth authority.

(h) "Qualified taxpayer" means a taxpayer that was designated by the Michigan economic growth authority as an anchor company within the last 5 years and that has influenced a qualified supplier or qualified customer to open, locate, or expand in this state.

(i) "Tax rate" means the rate imposed under section 51 of the income tax act of 1967, 1967 PA 281, MCL 206.51, for the tax year in which the tax year of the taxpayer for which the credit is being computed begins.

History: Add. 2008, Act 92, Imd. Eff. Apr. 8, 2008 ;-- Am. 2009, Act 159, Eff. Dec. 31, 2008



Section 208.1431b Agreement with person or group of persons; tax credit; factors to be considered by Michigan economic growth authority; contents of agreement; amount of credit; issuance of certificate of designation; statement; definitions.

***** 208.1431b THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 431b.

(1) Upon application, a person or group of persons acting collectively may enter into an agreement with the Michigan economic growth authority for a credit under this section. In determining whether to enter into an agreement with a person or group of persons, the authority shall consider the following factors:

(a) The number of qualified new jobs or products, or both, to be created or maintained as a result of winning a federal procurement contract offered by the United States department of defense, department of energy, or department of homeland security.

(b) The potential impact of the expansion, retention, or location on the economy of Michigan if the person or group of persons acting collectively is awarded the federal contract described under subdivision (a).

(c) The number of out-of-state persons bidding against the person or group of persons acting collectively for the federal contract described under subdivision (a).

(d) The total capital investment or new capital investment the person or group of persons acting collectively will make to win and maintain the federal contract described under subdivision (a).

(2) The agreement required under subsection (1) shall include, but is not limited to, all of the following:

(a) A description of the federal contract for which the person or group of persons acting collectively intends to bid.

(b) A description of the person's or group's expansion, retention, or location that is necessary if awarded the federal contract that is the subject of the agreement.

(c) Conditions upon which the person or group of persons acting collectively is designated a qualified taxpayer under this section.

(d) A statement by the person or group of persons acting collectively that a violation of the written agreement may result in the revocation of the designation as a qualified taxpayer and the loss or reduction of future credits under this section.

(e) A statement by the person or group of persons acting collectively that a misrepresentation in the application may result in the revocation of the designation as a qualified taxpayer and the refund of credits received under this section.

(f) A method for measuring qualified new jobs before and after the award of a federal contract and the expansion, retention, or location of the person or group of persons acting collectively in this state as a result of winning the federal contract.

(3) A qualified taxpayer may claim a credit against the tax imposed by this act in an amount up to 100% of the qualified taxpayer's payroll attributable to employees who perform qualified new jobs created as a result of the person or group of persons acting collectively being awarded a federal procurement contract by the United States department of defense, department of energy, or department of homeland security as determined by the Michigan economic growth authority, multiplied by the tax rate for the tax year for a period of up to 7 years or the term of the contract, whichever is less, as determined by the Michigan economic growth authority. If the qualified taxpayer is a group of persons acting collectively, the Michigan economic growth authority shall determine the amount of the credit which each person included in the group is allowed to claim by multiplying the amount of the credit allowed collectively by the qualified taxpayer by a fraction, the numerator of which is the person's payroll attributable to employees who perform qualified new jobs and the denominator of which is 100% of the qualified taxpayer's payroll attributable to employees who perform qualified new jobs, and then certifying the amount of the credit that each person is allowed to claim respectively. If the credit allowed under this subsection exceeds the liability of the taxpayer for the tax year, the taxpayer may elect to have that portion that exceeds the tax liability of the taxpayer refunded or to have the excess carried forward to offset tax liability in subsequent years for 10 years or until it is used up, whichever occurs first. The Michigan economic growth authority shall not execute more than 10 new written agreements each year. If a qualified taxpayer is awarded a credit under this section, any subsequent credits awarded to that qualified taxpayer shall not be included in determining the yearly limit of 10 new agreements under this subsection.

(4) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued the taxpayer a certificate of designation as a qualified taxpayer. However, a credit shall not be provided for a tax year prior to the tax year during which the certification is made. The taxpayer shall attach the certificate to the annual return filed under this act on which the credit under this section is claimed. The certificate required by this subsection shall state all of the following:

(a) The taxpayer is a qualified taxpayer.

(b) The amount of the credit under this section for the qualified taxpayer for the designated tax year or, if the qualified taxpayer is a group of persons, the percentage of the amount of the credit that the taxpayer is allowed to claim for the designated tax year.

(c) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer.

(5) As used in this section:

(a) "Full-time job" means a job performed by an individual for 35 hours or more each week and whose income and social security taxes are withheld by 1 or more of the following:

(i) A taxpayer.

(ii) An employee leasing company on behalf of a taxpayer.

(iii) A professional employer organization on behalf of a taxpayer.

(b) "Michigan economic growth authority" or "authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(c) "Qualified new job" means a full-time job created by a qualified taxpayer at a facility or facilities that is in excess of the number of full-time jobs the qualified taxpayer maintained in this state or at a facility prior to being awarded the federal procurement contract and the expansion or location, as determined by the authority.

(d) "Qualified taxpayer" means a person that individually satisfies each of the following or a group of 1 or more persons that enter into a cooperative or informal agreement to act collectively and satisfy each of the following:

(i) Has entered into an agreement with the authority as described under this section.

(ii) Has submitted a competitive bid for a federal procurement contract offered by the United States department of defense, department of energy, or department of homeland security.

(iii) Has been awarded the federal contract for which the person or group of persons acting collectively submitted a bid under subparagraph (ii).

(iv) Has created a minimum of 25 qualified new jobs.

History: Add. 2008, Act 109, Imd. Eff. Apr. 28, 2008
Popular Name: MBT



Section 208.1431c Designation as anchor companies; tax credit; certification by Michigan economic growth authority; disclosure to legislature; contents of certificate; failure to meet requirements or conditions; disposition of excess credit; definitions.

***** 208.1431c THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 431c.

(1) Except as otherwise provided under this section, a qualified taxpayer may claim a credit against the tax imposed by this act equal to the sum of up to 5.0% of the taxable value of each qualified supplier's or qualified customer's taxable property that is located within the 10-mile radius of the qualified taxpayer or is located in the same county or a county adjacent to the qualified taxpayer and within an existing industrial site that is approved by the Michigan economic growth authority and that is subject to collection of general ad valorem taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, and that credit may be based upon each of the qualified supplier's and qualified customer's taxable value described above in this subsection for a period of up to 5 years, as determined by the Michigan economic growth authority. If a qualified supplier's or qualified customer's taxable property that is located within the 10-mile radius of the qualified taxpayer or is located in the same county or a county adjacent to the qualified taxpayer and within an existing industrial site that is approved by the Michigan economic growth authority is subject to the specific tax levied under 1974 PA 198, MCL 207.551 to 207.572, the qualified taxpayer may only include up to 2.5% of the taxable value of that property in the calculation of the amount of the credit allowed under this section.

(2) The Michigan economic growth authority shall not designate more than 5 new anchor companies in each calendar year and shall not approve more than 5 new credits in each calendar year under this subsection. An anchor company has 5 years from the date on which the anchor company designation occurs to seek certification from the Michigan economic growth authority as a qualified taxpayer for each qualified supplier or qualified customer that is included in the credit which that anchor company is seeking under this section. However, a credit shall not be provided for a tax year prior to the tax year during which the designation as an anchor company is made.

(3) The Michigan economic growth authority may provide that qualified sales to a qualified customer shall not be considered in calculating the sales factor under this act for the tax year for which a credit is provided under this section. Not later than July 1 of each year, the Michigan economic growth authority shall disclose to the senate majority leader or his or her designee, the speaker of the house of representatives or his or her designee, and the chairperson of each standing committee of the house of representatives and the senate that primarily addresses and has jurisdiction over issues pertaining to taxation, finance, and economic development the name and address of each qualified customer whose sales are not considered in the sales factor pursuant to this subsection.

(4) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The qualified taxpayer shall attach the certificate to the annual return filed under this act on which the credit under this section is claimed. The certificate required by this subsection shall state all of the following:

(a) The taxpayer is a qualified taxpayer and the date on which the taxpayer was designated as an anchor company.

(b) The amount of the credit under this section for the taxpayer for the designated tax year.

(c) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer.

(d) Subject to subsection (3), the amount of the qualified sales to a qualified customer.

(5) A qualified taxpayer that claims a credit under this section and subsequently fails to meet the requirements of this section or any other conditions included in an agreement entered into with the Michigan economic growth authority in order to obtain a certificate for which the credit was claimed under this section may, as to be determined by the Michigan economic growth authority, have its credit reduced or terminated or have a percentage of the credit amount previously claimed under this section added back to the tax liability of the qualified taxpayer in the year that the qualified taxpayer fails to comply with this section or the agreement.

(6) If the credit allowed under this subsection exceeds the liability of the qualified taxpayer for the tax year, the qualified taxpayer may elect to have that portion that exceeds the tax liability of the qualified taxpayer refunded or to have the excess carried forward to offset tax liability in subsequent years for 5 years or until it is used up, whichever occurs first.

(7) A credit under this section may be taken after all other allowable nonrefundable credits under this act.

(8) As used in this section:

(a) "Anchor company" means a qualified high-technology business that is an integral part of a high-technology activity and that has the ability or potential ability to influence business decisions and site location of qualified suppliers and qualified customers.

(b) "Business", "qualified high-technology activity", and "qualified high-technology business" mean those terms as defined in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(c) "Full-time job" means a job performed by an individual for 35 hours or more each week and whose income and social security taxes are withheld by 1 or more of the following:

(i) A qualified supplier or qualified customer.

(ii) An employee leasing company on behalf of a qualified supplier or qualified customer.

(iii) A professional employer organization on behalf of a qualified supplier or qualified customer.

(d) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(e) "Qualified new job" means a full-time job created by a qualified supplier or qualified customer at a facility or facilities that is in excess of the number of full-time jobs a qualified supplier or qualified customer maintained in this state or facility prior to the expansion or location, as determined by the authority.

(f) "Qualified sales to a qualified customer" means sales to a qualified customer that are in excess of the Michigan sales to the customer prior to the year of expansion or location within this state as determined by the Michigan economic growth authority and that would otherwise be included in the calculation of the sales factor under this act.

(g) "Qualified supplier" and "qualified customer" mean a business that opens a new location in this state, a business that locates in this state, or an existing business located in this state that expands its business as a result of an anchor company and satisfies prior to the issuance of a certificate and at the time specified in the agreement with the qualified taxpayer, as certified by the Michigan economic growth authority, each of the following:

(i) Has financial transactions with the anchor company.

(ii) Sells a critical or unique component or technology necessary for the anchor company to market a finished product as the result of a commercial relationship with the anchor company or buys a critical or unique component from the anchor company.

(iii) Has created more than 10 qualified new jobs.

(iv) Has made an investment of at least $1,000,000.00 as certified by the Michigan economic growth authority.

(h) "Qualified taxpayer" means a taxpayer that was designated by the Michigan economic growth authority as an anchor company within the last 5 years and that has influenced a qualified supplier or qualified customer to open, locate, or expand in this state and conduct business activity within a 10-mile radius of the anchor company or within the same county or a county adjacent to the taxpayer and within an existing industrial site that is approved by the Michigan economic growth authority.

History: Add. 2008, Act 88, Imd. Eff. Apr. 8, 2008 ;-- Am. 2009, Act 160, Eff. Dec. 31, 2008



Section 208.1432 Agreement to manufacture polycrystalline silicon; tax credit; certificate; definitions.

***** 208.1432 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 432.

(1) A qualified taxpayer that has entered into an agreement with the Michigan economic growth authority that provides that the qualified taxpayer will construct and operate a new or expanded facility described in the agreement under this section for the manufacture of polycrystalline silicon may claim a credit against the tax imposed by this act for a period of 12 years calculated as provided in sections 432a through 432d and claimed for the tax years as provided in sections 432a through 432d. This credit shall be taken after all other credits provided under this act.

(2) The Michigan economic growth authority shall not enter into more than 1 agreement under this section and shall not enter into an agreement after December 31, 2008.

(3) A qualified taxpayer shall not claim a credit under sections 432a through 432d unless the Michigan economic growth authority has issued a certificate to that taxpayer. The qualified taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed.

(4) The certificate required under subsection (3) shall state all of the following:

(a) The taxpayer is a qualified taxpayer.

(b) The amount of the credit under this section for the qualified taxpayer for the designated tax year.

(c) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer and for a taxpayer that is a unitary business group, the federal employer identification number or Michigan department of treasury number assigned to the member of the group engaged in this state in the manufacture of polycrystalline silicon for solar cells and semiconductor microchips.

(5) For purposes of this section and sections 432a through 432d:

(a) "Guaranteed cost of electricity" means the following:

(i) For a tax year that begins after December 31, 2011 and before January 1, 2019, 4.85 cents per kilowatt hour.

(ii) For a tax year that begins after December 31, 2018 and before January 1, 2021, 5.20 cents per kilowatt hour.

(iii) For a tax year that begins after December 31, 2020 and before January 1, 2024, 6.00 cents per kilowatt hour.

(b) "Projected cost of electricity" means the following:

(i) For a tax year that begins after December 31, 2011 and before January 1, 2013, 6.49 cents per kilowatt hour.

(ii) For a tax year that begins after December 31, 2012 and before January 1, 2014, 6.66 cents per kilowatt hour.

(iii) For a tax year that begins after December 31, 2013 and before January 1, 2015, 6.84 cents per kilowatt hour.

(iv) For a tax year that begins after December 31, 2014 and before January 1, 2016, 7.02 cents per kilowatt hour.

(v) For a tax year that begins after December 31, 2015 and before January 1, 2017, 7.20 cents per kilowatt hour.

(vi) For a tax year that begins after December 31, 2016 and before January 1, 2018, 7.40 cents per kilowatt hour.

(vii) For a tax year that begins after December 31, 2017 and before January 1, 2019, 7.59 cents per kilowatt hour.

(viii) For a tax year that begins after December 31, 2018 and before January 1, 2020, 7.79 cents per kilowatt hour.

(ix) For a tax year that begins after December 31, 2019 and before January 1, 2021, 8.00 cents per kilowatt hour.

(x) For a tax year that begins after December 31, 2020 and before January 1, 2022, 8.21 cents per kilowatt hour.

(xi) For a tax year that begins after December 31, 2021 and before January 1, 2023, 8.43 cents per kilowatt hour.

(xii) For a tax year that begins after December 31, 2022 and before January 1, 2024, 8.65 cents per kilowatt hour.

(c) "Qualified taxpayer" means a taxpayer whose business activity conducted in this state includes the manufacturing of polycrystalline silicon for solar cells and semiconductor microchips.

History: Add. 2008, Act 263, Imd. Eff. Aug. 6, 2008
Popular Name: MBT



Section 208.1432a Tax years beginning after December 31, 2011 and before January 1, 2016; tax credit; electricity; "qualified consumption of electricity" defined.

***** 208.1432a THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 432a.

(1) For tax years that begin after December 31, 2011 and before January 1, 2016, a qualified taxpayer that has received a certificate under section 432 may claim a credit equal to the product obtained by multiplying the qualified consumption of electricity times the difference between the guaranteed cost of electricity and the actual delivered price of electricity billed to the qualified taxpayer under a tariff rate approved by the public service commission or the projected cost of electricity, whichever is less.

(2) If the credit allowed under this section exceeds the tax liability of the qualified taxpayer for the tax year, the qualified taxpayer may elect to have that portion that exceeds the tax liability of the qualified taxpayer refunded or to have the excess carried forward to offset the tax liability in subsequent years for 10 years or until used up, whichever occurs first.

(3) As used in this section, "qualified consumption of electricity" means up to 1,445,400 megawatt hours of electricity consumed during the tax year at a facility described by an agreement entered into under section 432.

History: Add. 2008, Act 267, Imd. Eff. Aug. 6, 2008
Popular Name: MBT



Section 208.1432b Tax years beginning after December 31, 2015 and before January 1, 2022; tax credit; "qualified consumption of electricity" defined.

***** 208.1432b THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 432b.

(1) For tax years that begin after December 31, 2015 and before January 1, 2022, a qualified taxpayer that has received a certificate under section 432 may claim a credit equal to the product obtained by multiplying the qualified consumption of electricity times the difference between the projected cost of electricity and the guaranteed cost of electricity.

(2) If the credit allowed under this section exceeds the tax liability of the qualified taxpayer for the tax year, the qualified taxpayer may elect to have that portion that exceeds the tax liability of the qualified taxpayer refunded or to have the excess carried forward to offset the tax liability in subsequent years for 10 years or until used up, whichever occurs first.

(3) As used in this section, "qualified consumption of electricity" means up to 1,445,400 megawatt hours of electricity consumed during the tax year at a facility described by an agreement entered into under section 432.

History: Add. 2008, Act 265, Imd. Eff. Aug. 6, 2008
Popular Name: MBT



Section 208.1432c For 2022 tax year; tax credit; "qualified consumption of electricity" defined.

***** 208.1432c THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 432c.

(1) For the 2022 tax year, a qualified taxpayer that has received a certificate under section 432 may claim a credit equal to the product obtained by multiplying 50% of the qualified consumption of electricity times the difference between the projected cost of electricity and the guaranteed cost of electricity.

(2) If the credit allowed under this section exceeds the tax liability of the qualified taxpayer for the tax year, the qualified taxpayer may elect to have that portion that exceeds the tax liability of the qualified taxpayer refunded or to have the excess carried forward to offset the tax liability in subsequent years for 10 years or until used up, whichever occurs first.

(3) As used in this section, "qualified consumption of electricity" means up to 1,445,400 megawatt hours of electricity consumed during the tax year at a facility described by an agreement entered into under section 432.

History: Add. 2008, Act 266, Imd. Eff. Aug. 6, 2008
Popular Name: MBT



Section 208.1432d For 2023 tax year; tax credit; electricity; "qualified consumption of electricity" defined.

***** 208.1432d THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 432d.

(1) For the 2023 tax year, a qualified taxpayer that has received a certificate under section 432 may claim a credit equal to the product obtained by multiplying 25% of the qualified consumption of electricity times the difference between the projected cost of electricity and the guaranteed cost of electricity.

(2) If the credit allowed under this section exceeds the tax liability of the qualified taxpayer for the tax year, the qualified taxpayer may elect to have that portion that exceeds the tax liability of the qualified taxpayer refunded or to have the excess carried forward to offset the tax liability in subsequent years for 10 years or until used up, whichever occurs first.

(3) As used in this section, "qualified consumption of electricity" means up to 1,445,400 megawatt hours of electricity consumed during the tax year at a facility described by an agreement entered into under section 432.

History: Add. 2008, Act 264, Imd. Eff. Aug. 6, 2008
Popular Name: MBT



Section 208.1433 Business located in renaissance zone; tax credit; tax liability attributable to illegal activity; duration of credit; refund; employment or compensation to state employee member of state administrative board or renaissance zone review board prohibited; filing of annual return; "taxpayer" defined; business activity related to casino; definitions.

***** 208.1433 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 433.

(1) A taxpayer that is a business located and conducting business activity within a renaissance zone may claim a credit against the tax imposed by this act for the tax year to the extent and for the duration provided pursuant to the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696, as follows:

(a) Except as otherwise provided under subdivision (b), for a taxpayer located and conducting business activity in a renaissance zone after November 30, 2002, a credit equal to the lesser of the following:

(i) The tax liability attributable to business activity conducted within a renaissance zone in the tax year.

(ii) Ten percent of adjusted services performed in a designated renaissance zone.

(b) For a taxpayer located and conducting business activity in a renaissance zone before December 1, 2002, a credit equal to the greater of the following:

(i) The amount calculated under subdivision (a)(i) or (ii), whichever is less.

(ii) The product of the following:

(A) The credit claimed under section 39b of former 1975 PA 228 for the tax year ending in 2007.

(B) The ratio of the taxpayer's payroll in this state in the tax year divided by the taxpayer's payroll in this state in its tax year ending in 2007 under former 1975 PA 228.

(C) The ratio of the taxpayer's renaissance zone business activity factor for the tax year divided by the taxpayer's renaissance zone business activity factor for its tax year ending in 2007 under section 39b of former 1975 PA 228.

(2) Any portion of the taxpayer's tax liability that is attributable to illegal activity conducted in the renaissance zone shall not be used to calculate a credit under this section.

(3) The credit allowed under this section continues through the tax year in which the renaissance zone designation expires.

(4) If the amount of the credit allowed under this section exceeds the tax liability of the taxpayer for the tax year, that portion of the credit that exceeds the tax liability shall not be refunded.

(5) A taxpayer that claims a credit under this section shall not employ, pay a speaker fee to, or provide any remuneration, compensation, or consideration to any person employed by the state, the state administrative board created in 1921 PA 2, MCL 17.1 to 17.3, or the renaissance zone review board created in section 5 of the renaissance zone act, 1996 PA 376, MCL 125.2685, whose employment relates or related in any way to the authorization or enforcement of the credit allowed under this section for any year in which the taxpayer claims a credit under this section and for the 3 years after the last year that a credit is claimed.

(6) To be eligible for the credit allowed under this section, an otherwise qualified taxpayer shall file an annual return under this act in a format determined by the department.

(7) Any portion of the taxpayer's tax liability that is attributable to business activity related to the operation of a casino, and business activity that is associated or affiliated with the operation of a casino, including, but not limited to, the operation of a parking lot, hotel, motel, or retail store, shall not be used to calculate a credit under this section.

(8) For purposes of this section, taxpayer includes a person subject to the tax imposed under chapter 2A and a person subject to the tax imposed under chapter 2B.

(9) As used in this section:

(a) "Adjusted services performed in a designated renaissance zone" means either of the following:

(i) Except as provided in subparagraph (ii), the sum of the taxpayer's payroll for services performed in a designated renaissance zone plus an amount equal to the amount deducted in arriving at federal taxable income for the tax year for depreciation, amortization, or immediate or accelerated write-off for tangible property exempt under section 7ff of the general property tax act, 1893 PA 206, MCL 211.7ff, in the tax year or, for new property, in the immediately following tax year.

(ii) For a partnership, limited liability company, S corporation, or individual, the amount determined under subparagraph (i) plus the product of the following as related to the taxpayer if greater than zero:

(A) Business income.

(B) The ratio of the taxpayer's total sales in this state during the tax year divided by the taxpayer's total sales everywhere during the tax year.

(C) The renaissance zone business activity factor.

(b) "Casino" means a casino regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(c) "New property" means property that has not been subject to, or exempt from, the collection of taxes under the general property tax act, 1893 PA 206, MCL 211.1 to 211.155, and has not been subject to, or exempt from, ad valorem property taxes levied in another state, except that receiving an exemption as inventory property does not disqualify property.

(d) "Payroll" means total salaries and wages before deducting any personal or dependency exemptions.

(e) "Renaissance zone" means that term as defined in the Michigan renaissance zone act, 1996 PA 376, MCL 125.2681 to 125.2696.

(f) "Renaissance zone business activity factor" means a fraction, the numerator of which is the ratio of the average value of the taxpayer's property located in a designated renaissance zone to the average value of the taxpayer's property in this state plus the ratio of the taxpayer's payroll for services performed in a designated renaissance zone to all of the taxpayer's payroll in this state and the denominator of which is 2.

(g) "Tax liability attributable to business activity conducted within a renaissance zone" means the taxpayer's tax liability multiplied by the renaissance zone business activity factor.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 215, Eff. Jan. 1, 2008 ;-- Am. 2014, Act 282, Imd. Eff. Sept. 12, 2014



Section 208.1434 Tax credits or voucher certificates to stimulate domestic commercialization and affordability of high-power energy batteries; authority for Michigan economic growth authority to enter agreements; limitations; allowable credit; review board; specifications; issuance of certificate to taxpayer; definitions.

***** 208.1434 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 434.

(1) The Michigan economic growth authority is authorized to enter into agreements to provide tax credits or voucher certificates available under this section to stimulate the domestic commercialization and affordability of high-power energy batteries, the lack of which today is limiting hybrid, plug-in hybrid battery-electric, and fuel cell vehicle applications, and to help insure that job growth from battery technology and commercial production develops alongside advanced vehicle technology development and renewable power generation initiatives both within and outside the transportation sector.

(2) Subject to the limitations provided under this section, for tax years that begin on or after January 1, 2010 and end before January 1, 2015, a taxpayer that has entered into an agreement with the Michigan economic growth authority that provides that the taxpayer will manufacture plug-in traction battery packs in this state may claim a credit against the tax imposed by this act for the manufacture of those plug-in traction battery packs as provided in this section. The Michigan economic growth authority may enter into more than 1 agreement under this section. However, the total number of plug-in traction battery packs eligible for all credits under all agreements allowed under this section shall not exceed the number of plug-in traction battery packs eligible for a credit as provided in this section and at least 1 agreement shall make capital investments of not less than $200,000,000.00 not later than December 31, 2012. A taxpayer shall not claim a credit under this section for more than 3 years. The total of all credits allowed under this section shall be as follows:

(a) For tax years beginning after December 31, 2010 and ending before January 1, 2012, $500.00 for an equivalent of 4 kilowatt hours of battery capacity plus $125.00 for each kilowatt hour of battery capacity in excess of 4 kilowatt hours of battery capacity not to exceed $2,000.00 for each plug-in traction battery pack. The total number of traction battery packs shall not exceed 20,000 plug-in traction battery pack units under this subdivision, and the total amount of credits allowed under this subdivision shall not exceed $40,000,000.00.

(b) For tax years beginning after December 31, 2011 and ending before January 1, 2013, $375.00 for an equivalent of 4 kilowatt hours of battery capacity plus $93.75 for each kilowatt hour of battery capacity in excess of 4 kilowatt hours of battery capacity not to exceed $1,500.00 for each plug-in traction battery pack. The total number of traction battery packs shall not exceed 40,000 plug-in traction battery pack units under this subdivision, and the total amount of credits allowed under this subdivision shall not exceed $43,000,000.00. A single taxpayer shall not claim a credit for more than 25,000 plug-in traction battery pack units under this subdivision. The number of battery pack units not used for credits under subdivision (a) may be added to the total number of battery pack units for which a credit is available under this subdivision, and the credits for those units shall be calculated as described in subdivision (a) and shall be in addition to the maximums allowed for any 1 taxpayer under this subdivision or the total limits allowed under this subdivision.

(c) For tax years beginning after December 31, 2012 and ending before January 1, 2014, $375.00 for an equivalent of 4 kilowatt hours of battery capacity plus $93.75 for each kilowatt hour of battery capacity in excess of 4 kilowatt hours not to exceed $1,500.00 for each plug-in traction battery pack. The total number of traction battery packs shall not exceed 40,000 plug-in traction battery pack units under this subdivision, and the total amount of credits allowed under this subdivision shall not exceed $43,000,000.00. A single taxpayer shall not claim a credit for more than 25,000 plug-in traction battery pack units under this subdivision.

(d) For tax years beginning after December 31, 2013 and ending before January 1, 2015, $375.00 for an equivalent of 4 kilowatt hours of battery capacity plus $93.75 for each kilowatt hour of battery capacity in excess of 4 kilowatt hours not to exceed $1,500.00 for each plug-in traction battery pack. The total number of traction battery packs shall not exceed 25,000 plug-in traction battery pack units under this subdivision, and the total amount of credits allowed under this subdivision shall not exceed $9,000,000.00.

(3) For tax years that begin on or after January 1, 2012 and subject to the limitations of this subsection, a taxpayer may claim a credit of up to 75% of the qualified expenses for vehicle engineering in this state to support battery integration, prototyping, and launch expenses incurred for tax years that begin on or after January 1, 2009 and end before January 1, 2014. This credit shall not exceed $15,000,000.00 per year as agreed to and certified by the Michigan economic growth authority. Any expenses for which a credit is claimed under this subsection shall not be included in costs and expenses used for credits available under sections 403 and 405. The Michigan economic growth authority may not authorize more than $135,000,000.00 in total credits to all taxpayers under this subsection. To claim the credit under this subsection, a taxpayer must manufacture a cumulative total of at least 1,000 motor vehicles that would qualify for the credit under section 30D of the internal revenue code and the credit shall be available to the taxpayer only for the following percentages of the total authorized annual expenses:

(a) In a tax year in which the taxpayer has manufactured a cumulative total of at least 1,000 motor vehicles and fewer than 2,000 motor vehicles that qualify for the credit under section 30D of the internal revenue code, 20%.

(b) In a tax year in which the taxpayer has manufactured a cumulative total of at least 2,000 motor vehicles but fewer than 3,000 motor vehicles that qualify for the credit under section 30D of the internal revenue code, 40%.

(c) In a tax year in which the taxpayer has manufactured a cumulative total of at least 3,000 motor vehicles but fewer than 4,000 motor vehicles that qualify for the credit under section 30D of the internal revenue code, 60%.

(d) In a tax year in which the taxpayer has manufactured a cumulative total of at least 4,000 motor vehicles but fewer than 5,000 motor vehicles that qualify for the credit under section 30D of the internal revenue code, 80%.

(e) In a tax year in which the taxpayer has manufactured a cumulative total of at least 5,000 motor vehicles that qualify for the credit under section 30D of the internal revenue code, 100%.

(4) For tax years that begin on or after January 1, 2012 and end before January 1, 2015, a taxpayer that has entered into an agreement with the Michigan economic growth authority that provides that the taxpayer will increase its engineering activities in this state for advanced automotive battery technologies may claim a credit under this subsection. A taxpayer's qualified advanced battery engineering expenses for advanced automotive battery technologies shall exceed those expenses for the taxpayer's 2008 fiscal year to qualify for the credit under this subsection. The Michigan economic growth authority may enter into not more than 1 agreement for advanced battery engineering credits, and the total value of credits available under this subsection is limited to $30,000,000.00. The credits under this subsection shall be allowed as follows:

(a) Up to 75% of the total dollar amount of the qualified advanced battery engineering expenses of an authorized business incurred during tax years beginning on or after January 1, 2009 and ending before January 1, 2014. The taxpayer must submit to the Michigan economic growth authority an affidavit certifying the amount of qualified advanced battery engineering expenses for each year.

(b) Notwithstanding any other provision of this section, a taxpayer may claim no more than $10,000,000.00 in credits under this subsection in any tax year.

(c) The credits available under this subsection shall not be allowed if the taxpayer claims credits under subsection (2) for battery pack assembly for the tax year. Notwithstanding this limitation, the credits available under this subsection are in addition to any other incentives which may be authorized under the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810, for other related or unrelated projects including the vehicle research and development expenses authorized under subsection (3). Any expenses for which a credit is claimed under this subsection shall not be included in costs and expenses used for credits available under sections 403 and 405.

(5) Except as otherwise provided under section 500(7), a taxpayer that has entered into an agreement with the Michigan economic growth authority may claim a credit equal to 50% of the capital investment expenses for any tax year for the construction of an integrative cell manufacturing facility that includes anode and cathode manufacturing and cell assembly if the taxpayer will create not less than 300 new jobs in this state. Not more than 5 agreements may be entered into under this section, and the maximum allowable credit under each agreement shall not exceed $25,000,000.00 per year for no more than 4 years. No credit shall be claimed in a tax year beginning before 2012. However, tax credits may be based on expenses incurred in this state in prior years. The Michigan economic growth authority shall not adopt a resolution authorizing an agreement to provide credits under this subsection after March 31, 2010.

(6) Subject to the limitations under this subsection, a taxpayer that has entered into an agreement with the Michigan economic growth authority may claim a credit equal to 25% of the capital investment expenses for any tax year for the construction of a facility that will produce at least 1 or more of the following: batteries, battery components, storage systems, battery thermal and management components or systems, AC or DC power supplies, power electronics, battery formation and test equipment, or energy conversion devices including components related to such products of various sizes and capacities if the taxpayer agrees to create not fewer than 750 new jobs in this state. Not more than 1 agreement may be entered into under this subsection for a total credit of not more than $50,000,000.00 over 4 years, and the maximum allowable credit under the agreement shall not exceed $25,000,000.00 per year. No credit shall be claimed in a tax year beginning before 2012. The Michigan economic growth authority shall not adopt a resolution authorizing an agreement to provide a credit under this subsection after June 30, 2012.

(7) Subject to the limitations under subsection (8), for tax years that begin on or after January 1, 2012 and end before January 1, 2017, a taxpayer that has entered into an agreement with the Michigan economic growth authority that provides that the taxpayer will manufacture advanced lithium ion battery packs in this state may claim a credit against the tax imposed by this act for the manufacture of those advanced lithium ion battery packs as follows:

(a) For a taxpayer that agrees to make capital investments in this state of not less than $250,000,000.00, to create at least 1,000 new jobs that shall include jobs that are transferred to this state from a foreign country, and to manufacture not less than 225,000 advanced lithium ion battery packs in this state, a total credit of not more than $26,000,000.00 per tax year for no more than 3 tax years. The Michigan economic growth authority shall not adopt a resolution authorizing an agreement under this subdivision after March 1, 2010.

(b) For a taxpayer that agrees to make capital investments in this state of not less than $200,000,000.00 and to create at least 300 new jobs, a total credit of not more than $42,000,000.00 over 4 consecutive tax years unless otherwise provided under subsection (10). Unless the Michigan economic growth authority determines that there are previously issued credits authorized under subsection (6) available or that there are credits available under subsection (7)(a) for additional credits under this subdivision, the Michigan economic growth authority shall not adopt a resolution authorizing an agreement under this subdivision after March 1, 2010.

(8) Any capital investments made, jobs created, or expenses incurred pursuant to an agreement entered for a credit under subsection (7) or (9) shall be in addition to any other capital investments, jobs, or expenses used for any other credit available under this section and shall not be included or used for a credit available under any subsection other than subsection (7) or (9), respectively. A taxpayer that claims a credit under subsection (7)(a) shall not claim an additional credit under subsection (7)(b). For purposes of subsection (7), "new job" means a full-time job created by a taxpayer related to its advanced lithium ion battery activities, including its battery pack assembly facility, a cell manufacturing facility, and a motor vehicle assembly facility at which the battery pack is installed in a motor vehicle, or related battery engineering, that is in excess of the number of active full-time jobs the taxpayer maintained in this state prior to the effective date of the amendatory act that added this subsection as determined by the Michigan economic growth authority.

(9) Subject to the limitations of this subsection, if the Michigan economic growth authority determines that there are previously issued credits authorized under subsection (6) available, then for tax years that begin on or after January 1, 2015 and end before January 1, 2017 a taxpayer may claim a credit of up to 75% of the costs incurred during each tax year that begins on or after January 1, 2013 and ends before January 1, 2016 to implement a sourcing program to utilize battery cells from a business that has entered into an agreement under subsection (5) for the construction of an integrative cell manufacturing facility. Costs eligible for the credit under this subsection shall include payments for battery pack and vehicle engineering and associated design or integration including prototyping, facility, equipment or component retooling, and vehicle regulatory certification and shall include costs such as direct labor, purchases of capital equipment at cost, expensed supplies, intellectual property licensing, services, and financing, as determined and certified by the Michigan economic growth authority. Any costs for which a credit is claimed under this subsection shall not be included in costs and expenses used for credits available under sections 403 and 405. The Michigan economic growth authority may enter into more than 1 agreement under this subsection. The Michigan economic growth authority shall not authorize more than an amount equal to 25% of the previously issued credits available under subsection (6) as determined under subsection (10) in total credits to all taxpayers under this subsection. A single taxpayer shall not claim a credit of more than $12,500,000.00 per year for no more than 2 years. To claim the credit under this subsection, a taxpayer must manufacture at least 10,000 motor vehicles in each year a credit is claimed at a facility in this state at which some of the costs eligible for a credit under this subsection are or were incurred. An agreement entered into under this subsection shall contain a repayment provision that if the taxpayer relocates its battery pack assembly facility for which credits are taken under subsection (7) outside of this state during the term of the agreement or subsequently substantially fails to meet the requirements of the agreement, as determined by the Michigan economic growth authority, the taxpayer shall have its credit reduced or terminated or have a percentage of the amount previously claimed under this subsection added back to the tax liability of the taxpayer in the year that the taxpayer fails to comply with the agreement.

(10) If the Michigan economic growth authority determines that there are previously issued credits authorized under subsection (6) available, an amount equal to 25% of those previously issued credits may be used by the authority to enter into agreements for which a credit may be claimed under subsection (9) and an amount equal to 25% of those previously issued credits may be used by the authority to enter into additional agreements for which a credit may be claimed under subsection (7)(b). If the Michigan economic growth authority approves a total of less than $78,000,000.00 in credits under subsection (7)(a), the Michigan economic growth authority may use the difference between $78,000,000.00 and the total amount of credits approved under subsection (7)(a) to approve additional credits under subsection (7)(b). As used in this subsection and subsections (7) and (9), "previously issued credits" means the total amount of credits authorized by the authority for a taxpayer under subsection (6) that meets all of the following:

(a) The taxpayer did not use any or a portion of the credits authorized under the written agreement under subsection (6).

(b) The authority determined at a meeting upon a vote of the majority of the members present that the credits previously authorized satisfy subdivision (a).

(11) The Michigan economic growth authority shall appoint a review board to advise it about decisions concerning credits under subsection (5). The review board shall be composed of not fewer than 2 independent scientists. Additional experts may be sought on an ad hoc basis to review business plans and addressable markets. In making its recommendations, the review board shall give preference to technologies presenting novel materials, manufacturing, and performance qualities. The review board shall also consider all of the following:

(a) Business activities related to advanced battery technology occurring exclusively in Michigan.

(b) Activities directly related to whole cell production, from materials to large format cells, in Michigan.

(c) Scalability of manufacturing processes that are established, are robust, and address strategic global automotive market requirements.

(12) Credits under this section shall be taken after nonrefundable credits available under this act. If a credit or the sum of credits allowed under this section exceeds the tax liability of the taxpayer for the tax year, the taxpayer may elect to have that portion that exceeds the tax liability of the taxpayer refunded or to have the excess carried forward to offset tax liability in subsequent tax years for 10 years or until used up, whichever occurs first. Amounts carried forward shall not affect the maximum amount of credits that may be claimed in subsequent years.

(13) An agreement entered into for tax credits under this section shall specify all of the following:

(a) For credits provided under subsection (2), the number of plug-in traction battery packs eligible for a credit for each tax year covered by the period of the agreement and the maximum amount of the credit that may be claimed by the taxpayer in each tax year.

(b) If the taxpayer claims a credit under subsection (3), the qualified expenses for vehicle engineering, prototype, and launch costs and the annual and total dollar amount of the credits that may be claimed under subsection (3).

(c) If the taxpayer claims a credit under subsection (4), the total dollar amount of the credits that may be claimed under subsection (4).

(d) If a taxpayer claims a credit under subsection (5), all of the following:

(i) The location of the facility.

(ii) The estimated total cost of the facility.

(iii) The capital investment expenses that qualify for the credit under subsection (5).

(iv) The annual and total dollar amount of the credits that may be claimed under subsection (5).

(v) A repayment provision that if the taxpayer subsequently substantially fails to meet certain requirements of the agreement, as determined by the Michigan economic growth authority, the taxpayer may have its credit reduced or terminated or have a percentage of the amount previously claimed under subsection (5) added back to the tax liability of the taxpayer in the year that the taxpayer fails to comply with the agreement.

(e) If a taxpayer claims a credit under subsection (6), all of the following:

(i) The location of the facility.

(ii) The estimated total cost of the facility.

(iii) The capital investment expenses that qualify for the credit under subsection (6).

(iv) The annual and total dollar amount of the credits that may be claimed under subsection (6).

(v) The minimum number of new jobs to be created in this state each year to qualify for the credit under subsection (6).

(vi) A repayment provision that if the taxpayer subsequently substantially fails to meet certain requirements of the agreement, as determined by the Michigan economic growth authority, the taxpayer may have its credit reduced or terminated or have a percentage of the amount previously claimed under subsection (6) added back to the tax liability of the taxpayer in the year that the taxpayer fails to comply with the agreement.

(vii) A provision that, if the taxpayer fails to create 750 new jobs, the taxpayer shall have its credit reduced by $65,000.00 for each job less than 750 that was not created and, if the taxpayer fails to create at least 500 new jobs, a provision regarding an additional clawback of any credit or benefit received pursuant to the agreement.

(f) If a taxpayer claims a credit under subsection (7), all of the following:

(i) A provision that the taxpayer agrees to make a good faith effort to utilize Michigan suppliers and vendors when purchasing components and services related to the production of advanced lithium ion battery packs for which a credit is claimed in the 2012, 2013, and 2014 tax years. For a credit during the 2015 and 2016 tax years, a provision that the taxpayer shall utilize cells from a business that has entered into an agreement under subsection (5) for the construction of an integrative cell manufacturing facility.

(ii) A repayment provision that if the taxpayer relocates its advanced lithium ion battery pack assembly facility that produces the battery pack units for which the credit is claimed under subsection (7) outside of this state during the term of the agreement or subsequently fails to meet the capital investment or new jobs requirements of the agreement entered into for a credit under subsection (7), as determined by the Michigan economic growth authority, the taxpayer shall have a percentage of the amount previously claimed under subsection (7) added back to the tax liability of the taxpayer in the year that the taxpayer fails to comply with the agreement entered into for a credit under subsection (7) and shall have its credit terminated or reduced prospectively.

(iii) The minimum number of advanced lithium ion battery packs to be manufactured to be eligible for a credit for each tax year covered by the period of the agreement and the maximum amount of the credit that may be claimed by the taxpayer in each tax year.

(iv) The capital investment that qualifies for the credit under subsection (7).

(v) The minimum number of new jobs to be created in this state to qualify for the credit under subsection (7).

(14) A taxpayer shall not claim a credit under this section unless the Michigan economic growth authority has issued a certificate to the taxpayer. The taxpayer shall attach the certificate to the annual return filed under this act on which a credit under this section is claimed. The certificate required under this subsection shall state all of the following:

(a) The taxpayer is located in this state and engaged in activity that qualifies for the credit under this section.

(b) The taxpayer's federal employer identification number or the Michigan department of treasury number assigned to the taxpayer and, for a taxpayer that is a unitary business group, the federal employer identification number or Michigan department of treasury number assigned to the member of the group engaged in this state in activity that qualifies for a credit under this section.

(c) If applicable, the number of plug-in traction battery pack units or advanced lithium ion battery pack units manufactured by the taxpayer during the designated tax year and the amount of the credit under this section for which the taxpayer is allowed to claim for the designated tax year.

(d) For credits available under subsections (3), (4), (5), (6), (7), and (9), the amount of the credit available for the tax year and such other information as may be required by the department.

(15) For project agreements created under subsection (6) before July 1, 2012 and for project agreements amended after December 1, 2011 but before July 1, 2012 under subsection (5), the Michigan strategic fund shall report to the chair and minority vice-chair of the house and senate subcommittees on general government, the house commerce committee, and the senate economic development committee annually beginning January 1, 2014 and every January 1 thereafter, and ending with a final report on January 1, 2020. The report shall detail each of the projects individually and shall separately list direct jobs created, direct revenue created, indirect jobs created, and indirect revenue created for each of those projects.

(16) As used in this section:

(a) "Advanced automotive battery technology" means a rechargeable lithium battery that supports vehicle propulsion or other advanced technologies as may be further defined by the Michigan economic growth authority.

(b) "Advanced lithium ion battery pack" means an assembled unit of battery cells containing rechargeable lithium ion chemistry designed and mass-produced for the purpose of transportation, including defense and commercial applications.

(c) "Battery cell" means the basic electrochemical unit that provides a source of electrical energy by direct conversion of chemical energy and consists of an assembly of electrodes, separators, electrolyte, container, and terminals.

(d) "Capital investment" means expenses incurred during the tax year and included in an agreement under this section that are associated with facilities, equipment, tooling and engineering, and manufacturing, including salaries, contract services, taxes, utilities, raw materials, and supplies.

(e) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(f) "Plug-in traction battery pack" means an electrochemical energy storage device that meets the following requirements:

(i) Has a traction battery capacity of not less than 4.0 kilowatt hours.

(ii) Is equipped with an electrical plug by means of which it can be energized and recharged when plugged into an external source of power.

(iii) Consists of standardized configuration and is mass-produced.

(iv) Has been tested and approved by the national highway transportation safety administration as compliant with applicable motor vehicle and motor vehicle equipment safety standards when installed by a mechanic with standardized training in protocols established by the manufacturer as part of a nationwide distribution program.

(v) Is installed in a new qualified plug-in electric drive motor vehicle that qualifies for the credit under section 30D of the internal revenue code.

(g) "Qualified advanced battery engineering expenses" means that part of a taxpayer's qualified research expenses as defined under section 41(b) of the internal revenue code related to engineering research and development related to advanced automotive battery technology.

(h) "Qualified expenses for vehicle engineering" means that part of a taxpayer's expenses for activities within this state related to integrating batteries into a motor vehicle that would qualify for the credit under section 30D of the internal revenue code including such qualified research expenses as defined under section 41(b) of the internal revenue code.

(i) "Traction battery capacity" is the number of kilowatt hours measured from a 100% state of charge to a 0% state of charge.

History: Add. 2008, Act 580, Imd. Eff. Jan. 16, 2009 ;-- Am. 2009, Act 5, Imd. Eff. Apr. 6, 2009 ;-- Am. 2009, Act 6, Imd. Eff. Apr. 6, 2009 ;-- Am. 2009, Act 26, Imd. Eff. May 12, 2009 ;-- Am. 2009, Act 110, Imd. Eff. Oct. 6, 2009 ;-- Am. 2009, Act 240, Imd. Eff. Jan. 8, 2010 ;-- Am. 2010, Act 114, Imd. Eff. July 13, 2010 ;-- Am. 2011, Act 292, Eff. Jan. 1, 2012



Section 208.1435 Rehabilitation of historic resource; tax credit; definitions.

***** 208.1435 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 435.

(1) A qualified taxpayer with a rehabilitation plan certified after December 31, 2007 or a qualified taxpayer that has a rehabilitation plan certified before January 1, 2008 under section 39c of former 1975 PA 228 for the rehabilitation of an historic resource for which a certification of completed rehabilitation has been issued after the end of the taxpayer's last tax year may credit against the tax imposed by this act the amount determined pursuant to subsection (2) for the qualified expenditures for the rehabilitation of an historic resource pursuant to the rehabilitation plan in the year in which the certification of completed rehabilitation of the historic resource is issued. Only those expenditures that are paid or incurred during the time periods prescribed for the credit under section 47(a)(2) of the internal revenue code and any related treasury regulations shall be considered qualified expenditures.

(2) The credit allowed under this subsection shall be 25% of the qualified expenditures that are eligible, or would have been eligible except that the taxpayer entered into an agreement under subsection (13), for the credit under section 47(a)(2) of the internal revenue code if the taxpayer is eligible for the credit under section 47(a)(2) of the internal revenue code or, if the taxpayer is not eligible for the credit under section 47(a)(2) of the internal revenue code, 25% of the qualified expenditures that would qualify under section 47(a)(2) of the internal revenue code except that the expenditures are made to an historic resource that is not eligible for the credit under section 47(a)(2) of the internal revenue code, subject to both of the following:

(a) A taxpayer with qualified expenditures that are eligible for the credit under section 47(a)(2) of the internal revenue code may not claim a credit under this section for those qualified expenditures unless the taxpayer has claimed and received a credit for those qualified expenditures under section 47(a)(2) of the internal revenue code or the taxpayer has entered into an agreement under subsection (13).

(b) A credit under this subsection shall be reduced by the amount of a credit received by the taxpayer for the same qualified expenditures under section 47(a)(2) of the internal revenue code.

(3) To be eligible for the credit under subsection (2), the taxpayer shall apply to and receive from the Michigan state housing development authority that the historic significance, the rehabilitation plan, and the completed rehabilitation of the historic resource meet the criteria under subsection (6) and either of the following:

(a) All of the following criteria:

(i) The historic resource contributes to the significance of the historic district in which it is located.

(ii) Both the rehabilitation plan and completed rehabilitation of the historic resource meet the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitating historic buildings, 36 CFR part 67.

(iii) All rehabilitation work has been done to or within the walls, boundaries, or structures of the historic resource or to historic resources located within the property boundaries of the property.

(b) The taxpayer has received certification from the national park service that the historic resource's significance, the rehabilitation plan, and the completed rehabilitation qualify for the credit allowed under section 47(a)(2) of the internal revenue code.

(4) If a qualified taxpayer is eligible for the credit allowed under section 47(a)(2) of the internal revenue code, the qualified taxpayer shall file for certification with the authority to qualify for the credit allowed under section 47(a)(2) of the internal revenue code. If the qualified taxpayer has previously filed for certification with the authority to qualify for the credit allowed under section 47(a)(2) of the internal revenue code, additional filing for the credit allowed under this section is not required.

(5) The authority may inspect an historic resource at any time during the rehabilitation process and may revoke certification of completed rehabilitation if the rehabilitation was not undertaken as represented in the rehabilitation plan or if unapproved alterations to the completed rehabilitation are made during the 5 years after the tax year in which the credit was claimed. The authority shall promptly notify the department of a revocation.

(6) Qualified expenditures for the rehabilitation of an historic resource may be used to calculate the credit under this section if the historic resource meets 1 of the criteria listed in subdivision (a) and 1 of the criteria listed in subdivision (b):

(a) The resource is 1 of the following during the tax year in which a credit under this section is claimed for those qualified expenditures:

(i) Individually listed on the national register of historic places or state register of historic sites.

(ii) A contributing resource located within an historic district listed on the national register of historic places or the state register of historic sites.

(iii) A contributing resource located within an historic district designated by a local unit pursuant to an ordinance adopted under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215.

(b) The resource meets 1 of the following criteria during the tax year in which a credit under this section is claimed for those qualified expenditures:

(i) The historic resource is located in a designated historic district in a local unit of government with an existing ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215.

(ii) The historic resource is located in an incorporated local unit of government that does not have an ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, and has a population of less than 5,000.

(iii) The historic resource is located in an unincorporated local unit of government.

(iv) The historic resource is located in an incorporated local unit of government that does not have an ordinance under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, and is located within the boundaries of an association that has been chartered under 1889 PA 39, MCL 455.51 to 455.72.

(v) The historic resource is subject to a historic preservation easement.

(7) For projects for which a certificate of completed rehabilitation is issued for a tax year beginning before January 1, 2009, if a qualified taxpayer is a partnership, limited liability company, or subchapter S corporation, the qualified taxpayer may assign all or any portion of a credit allowed under this section to its partners, members, or shareholders, based on the partner's, member's, or shareholder's proportionate share of ownership or based on an alternative method approved by the department. A credit assignment under this subsection is irrevocable and shall be made in the tax year in which a certificate of completed rehabilitation is issued. A qualified taxpayer may claim a portion of a credit and assign the remaining credit amount. A partner, member, or shareholder that is an assignee shall not subsequently assign a credit or any portion of a credit assigned to the partner, member, or shareholder under this subsection. A credit amount assigned under this subsection may be claimed against the partner's, member's, or shareholder's tax liability under this act or under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532. A credit assignment under this subsection shall be made on a form prescribed by the department. The qualified taxpayer and assignees shall attach a copy of the completed assignment form to the department in the tax year in which the assignment is made and attach a copy of the completed assignment form to the annual return required to be filed under this act for that tax year.

(8) For projects for which a certificate of completed rehabilitation is issued for a tax year beginning after December 31, 2008, a qualified taxpayer may assign all or any portion of the credit allowed under this section. A credit assignment under this subsection is irrevocable and shall be made in the tax year in which a certificate of completed rehabilitation is issued. A qualified taxpayer may claim a portion of a credit and assign the remaining amount. If the qualified taxpayer both claims and assigns portions of the credit, the qualified taxpayer shall claim the portion it claims in the tax year in which a certificate of completed rehabilitation is issued pursuant to this section. An assignee may subsequently assign the credit or any portion of the credit assigned under this subsection to 1 or more assignees. An assignment or subsequent reassignment of a credit can be made in the year the certificate of completed rehabilitation is issued. A credit assignment or subsequent reassignment under this section shall be made on a form prescribed by the department. The department or its designee shall review and issue a completed assignment or reassignment certificate to the assignee or reassignee. A credit amount assigned under this subsection may be claimed against the assignees' tax under this act or under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532. An assignee or subsequent reassignee shall attach a copy of the completed assignment certificate to the annual return required to be filed under this act or under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, for the tax year in which the assignment or reassignment is made and the assignee or reassignee first claims the credit, which shall be the same tax year.

(9) If the credit allowed under this section for the tax year and any unused carryforward of the credit allowed by this section exceed the taxpayer's tax liability for the tax year, that portion that exceeds the tax liability for the tax year shall not be refunded but may be carried forward to offset tax liability in subsequent tax years for 10 years or until used up, whichever occurs first. If a qualified taxpayer has an unused carryforward of a credit under this section, the amount otherwise added under subsection (10), (11), or (12) to the qualified taxpayer's tax liability may instead be used to reduce the qualified taxpayer's carryforward under this section. An unused carryforward of a credit under section 39c of former 1975 PA 228 that was unused at the end of the last tax year for which former 1975 PA 228 was in effect may be claimed against the tax imposed under this act for the years the carryforward would have been available under section 39c of former 1975 PA 228. For projects for which a certificate of completed rehabilitation is issued for a tax year beginning after December 31, 2008 and for which the credit amount allowed is less than $250,000.00, a qualified taxpayer may elect to forgo the carryover period and receive a refund of the amount of the credit that exceeds the qualified taxpayer's tax liability. The amount of the refund shall be equal to 90% of the amount of the credit that exceeds the qualified taxpayer's tax liability. An election under this subsection shall be made in the year that a certificate of completed rehabilitation is issued and shall be irrevocable.

(10) For tax years beginning before January 1, 2009, if the taxpayer sells an historic resource for which a credit was claimed under this section or under section 39c of former 1975 PA 228 less than 5 years after the year in which the credit was claimed, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the taxpayer in the year of the sale:

(a) If the sale is less than 1 year after the year in which the credit was claimed, 100%.

(b) If the sale is at least 1 year but less than 2 years after the year in which the credit was claimed, 80%.

(c) If the sale is at least 2 years but less than 3 years after the year in which the credit was claimed, 60%.

(d) If the sale is at least 3 years but less than 4 years after the year in which the credit was claimed, 40%.

(e) If the sale is at least 4 years but less than 5 years after the year in which the credit was claimed, 20%.

(f) If the sale is 5 years or more after the year in which the credit was claimed, an addback to the taxpayer's tax liability shall not be made.

(11) For tax years beginning before January 1, 2009, if a certification of completed rehabilitation is revoked under subsection (5) less than 5 years after the year in which a credit was claimed under this section or under section 39c of former 1975 PA 228, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the taxpayer in the year of the revocation:

(a) If the revocation is less than 1 year after the year in which the credit was claimed, 100%.

(b) If the revocation is at least 1 year but less than 2 years after the year in which the credit was claimed, 80%.

(c) If the revocation is at least 2 years but less than 3 years after the year in which the credit was claimed, 60%.

(d) If the revocation is at least 3 years but less than 4 years after the year in which the credit was claimed, 40%.

(e) If the revocation is at least 4 years but less than 5 years after the year in which the credit was claimed, 20%.

(f) If the revocation is 5 years or more after the year in which the credit was claimed, an addback to the taxpayer's tax liability shall not be made.

(12) Except as otherwise provided under subsection (13), for tax years beginning after December 31, 2008, if a certificate of completed rehabilitation is revoked under subsection (5), a preapproval letter is revoked under subsection (23)(b), or an historic resource is sold or disposed of less than 5 years after the historic resource is placed in service as defined in section 47(b)(1) of the internal revenue code and related treasury regulations or if a certificate of completed rehabilitation issued after December 1, 2008 is revoked under subsection (5) during a tax year beginning after December 31, 2008, a preapproval letter issued after December 1, 2008 is revoked under subsection (23)(b) during a tax year beginning after December 31, 2008, or an historic resource is sold or disposed of less than 5 years after the historic resource is placed in service during a tax year beginning after December 31, 2008, the following percentage of the credit amount previously claimed relative to that historic resource shall be added back to the tax liability of the qualified taxpayer that received the certificate of completed rehabilitation and not the assignee in the year of the revocation:

(a) If the revocation is less than 1 year after the historic resource is placed in service, 100%.

(b) If the revocation is at least 1 year but less than 2 years after the historic resource is placed in service, 80%.

(c) If the revocation is at least 2 years but less than 3 years after the historic resource is placed in service, 60%.

(d) If the revocation is at least 3 years but less than 4 years after the historic resource is placed in service, 40%.

(e) If the revocation is at least 4 years but less than 5 years after the historic resource is placed in service, 20%.

(f) If the revocation is at least 5 years or more after the historic resource is placed in service, an addback to the qualified taxpayer tax liability shall not be required.

(13) Subsection (12) shall not apply if the qualified taxpayer enters into a written agreement with the authority that will allow for the transfer or sale of the historic resource and provides the following:

(a) Reasonable assurance that subsequent to the transfer the property will remain a historic resource during the 5-year period after the historic resource is placed in service.

(b) A method that the department can recover an amount from the taxpayer equal to the appropriate percentage of credit added back as described under subsection (12).

(c) An encumbrance on the title to the historic resource being sold or transferred, stating that the property must remain a historic resource throughout the 5-year period after the historic resource is placed in service.

(d) A provision for the payment by the taxpayer of all legal and professional fees associated with the drafting, review, and recording of the written agreement required under this subsection.

(14) The authority may impose a fee to cover the administrative cost of implementing the program under this section.

(15) The qualified taxpayer shall attach all of the following to the qualified taxpayer's annual return required under this act or under the income tax act of 1967, 1967 PA 281, MCL 206.1 to 206.532, if applicable, on which the credit is claimed:

(a) Certification of completed rehabilitation.

(b) Certification of historic significance related to the historic resource and the qualified expenditures used to claim a credit under this section.

(c) A completed assignment form if the qualified taxpayer or assignee has assigned any portion of a credit allowed under this section or if the taxpayer is an assignee of any portion of a credit allowed under this section.

(16) The authority may promulgate rules to implement this section pursuant to the administrative procedures act of 1969, 1969 PA 306, MCL 24.201 to 24.328.

(17) The total of the credits claimed under subsection (2) and section 266 of the income tax act of 1967, 1967 PA 281, MCL 206.266, for a rehabilitation project shall not exceed 25% of the total qualified expenditures eligible for the credit under subsection (2) for that rehabilitation project.

(18) The authority shall report all of the following to the legislature annually for the immediately preceding state fiscal year:

(a) The fee schedule used by the authority and the total amount of fees collected.

(b) A description of each rehabilitation project certified.

(c) The location of each new and ongoing rehabilitation project.

(19) In addition to the credit allowed under subsection (2) and subject to the criteria under this subsection and subsections (21), (22), and (23), for tax years that begin on and after January 1, 2009 a qualified taxpayer that has a preapproval letter issued on or before December 31, 2013 may claim an additional credit that has been approved under this subsection or subsection (20) against the tax imposed by this act equal to a percentage established in the taxpayer's preapproval letter of the qualified taxpayer's qualified expenditures for the rehabilitation of an historic resource or the actual amount of the qualified taxpayer's qualified expenditures incurred during the completion of the rehabilitation of an historic resource, whichever is less. The authority may approve 1 credit under this subsection for a qualified taxpayer that receives a certificate of completed rehabilitation for a credit under subsection (2) on or after January 1, 2009 and before November 15, 2009 notwithstanding that the qualified taxpayer has not received a preapproval letter for a credit under this subsection. The qualified taxpayer must apply for the additional credit under this subsection before January 1, 2010. If the additional credit approved under this subsection for a qualified taxpayer that has not received a preapproval letter on or before December 31, 2009 exceeds the allotted amount available for additional credits approved under this subsection in the calendar year ending December 31, 2009, then $2,800,000.00 of the allotted amount available in the calendar year ending December 31, 2010 may be allocated to that 1 credit. The total amount of all additional credits approved under this subsection shall not exceed $8,000,000.00 in calendar year ending December 31, 2009; $9,000,000.00 in calendar year ending December 31, 2010; $10,000,000.00 in calendar year ending December 31, 2011; $11,000,000.00 in calendar year ending December 31, 2012; and $12,000,000.00 in calendar year ending December 31, 2013 and, except as otherwise provided under this subsection, at least, 25% of the allotted amount for additional credits approved under this subsection during each calendar year shall be allocated to rehabilitation plans that have $1,000,000.00 or less in qualified expenditures. On October 1 of each calendar year, if the total of all credits approved under subdivision (a) for the calendar year is less than the minimum allotted amount, the authority may use the remainder of that allotted amount to approve applications for additional credits submitted under subdivision (b) for that calendar year. To be eligible for the additional credit under this subsection, the taxpayer shall apply to and receive a preapproval letter and comply with the following:

(a) For a rehabilitation plan that has $1,000,000.00 or less in qualified expenditures, the taxpayer shall apply to the authority for approval of the additional credit under this subsection. Subject to the limitation provided under this subsection, the authority is authorized to approve an application under this subdivision and determine the percentage of at least 10% but not more than 15% of the taxpayer's qualified expenditures for which he or she may claim an additional credit. If the authority approves the application under this subdivision, then the authority shall issue a preapproval letter to the taxpayer that states that the taxpayer is a qualified taxpayer and the maximum percentage of the qualified expenditures on which a credit may be claimed for the rehabilitation plan when it is complete and a certification of completed rehabilitation is issued.

(b) For a rehabilitation plan that has more than $1,000,000.00 in qualified expenditures, the taxpayer shall apply to the authority for approval of the additional credit under this subsection. The authority, subject to the approval of the president of the Michigan strategic fund or his or her designee, is authorized to approve an application under this subdivision and determine the percentage of up to 15% of the taxpayer's qualified expenditures for which he or she may claim an additional credit. An application shall be approved or denied not more than 15 business days after the authority has reviewed the application, determined the percentage amount of the credit for that applicant, and submitted the same to the president of the Michigan strategic fund or his or her designee. If the president of the Michigan strategic fund or his or her designee does not approve or deny the application within 15 business days after the application is received from the authority, the application is considered approved and the credit awarded in the amount as determined by the authority. If the president of the Michigan strategic fund or his or her designee approves the application under this subdivision, the director of the authority shall issue a preapproval letter to the taxpayer that states that the taxpayer is a qualified taxpayer and the maximum percentage of the qualified expenditures on which a credit may be claimed for the rehabilitation plan when it is complete and a certification of completed rehabilitation is issued.

(20) Except as otherwise provided under this subsection, the authority, subject to the approval of the president of the Michigan strategic fund and the state treasurer, may approve 3 additional credits during the 2009 calendar year of up to 15% of the qualified taxpayer's qualified expenditures, and 2 additional credits during the 2010, 2011, 2012, and 2013 calendar years of up to 15% of the qualified taxpayer's qualified expenditures, for certain rehabilitation plans that the authority determines is a high community impact rehabilitation plan that will have a significantly greater historic, social, and economic impact than those plans described under subsection (19)(a) and (b). The authority, subject to the approval of the president of the Michigan strategic fund and the state treasurer, may use 1 of the 2 additional credits available during the 2010 calendar year to approve an additional credit during the 2009 calendar year of up to 15% of the qualified taxpayer's qualified expenditures and 1 of the 2 additional credits available during the 2011 calendar year to approve an additional credit during the 2010 calendar year of up to 15% of the qualified taxpayer's qualified expenditures. Subject to the limitations provided under subsection (21), for the 2011, 2012, and 2013 calendar years, of the additional credits available under this subsection the authority may use 1 of those credits to approve a combined rehabilitation plan that the authority determines would allow for the rehabilitation of several multiple historic resources within the same geographic district and would have a greater impact on the community than the approval of a plan for the rehabilitation of a single larger historic resource. To be eligible for the additional credit under this subsection, the taxpayer shall apply to and receive a preapproval letter from the authority. The authority, subject to the approval of the president of the Michigan strategic fund and the state treasurer, may combine applications that are received for the rehabilitation of historic resources that are located within the same geographic district and that taken as a whole satisfy the additional requirements under subsection (28) and consider the approval of the combination of those applications as the approval of a single credit for a combined rehabilitation plan. An application shall be approved or denied not more than 15 business days after the authority has reviewed the application, determined the percentage amount of the credit for that applicant, and submitted the same to the president of the Michigan strategic fund and the state treasurer. If the president of the Michigan strategic fund and the state treasurer do not approve or deny the application within 15 business days after the application is received from the authority, the application is considered approved and the credit awarded in the amount as determined by the authority. If the president of the Michigan strategic fund and the state treasurer approve the application under this subsection, the authority shall issue a preapproval letter to the taxpayer that states that the taxpayer is a qualified taxpayer and the maximum percentage of the qualified expenditures on which a credit may be claimed for the high community impact rehabilitation plan when it is complete and a certification of completed rehabilitation is issued. Before approving a credit under this subsection, the authority shall consider all of the following criteria to the extent reasonably applicable:

(a) The importance of the historic resource to the community in which it is located.

(b) If the rehabilitation of the historic resource will act as a catalyst for additional rehabilitation or revitalization of the community in which it is located.

(c) The potential that the rehabilitation of the historic resource will have for creating or preserving jobs and employment in the community in which it is located.

(d) Other social benefits the rehabilitation of the historic resource will bring to the community in which it is located.

(e) The amount of local community and financial support for the rehabilitation of the historic resource.

(f) The taxpayer's financial need of the additional credit.

(g) Whether the taxpayer is eligible for the credit allowed under section 47(a)(2) of the internal revenue code.

(h) Any other criteria that the authority, the president of the Michigan strategic fund, and the state treasurer consider appropriate for the determination of approval under this subsection.

(21) The maximum amount of credit that a taxpayer or an assignee may claim under subsection (20) during a tax year is $3,000,000.00. If the amount of the credit approved in the taxpayer's certificate of completed renovation is greater than $3,000,000.00 that portion that exceeds the cap shall be carried forward to offset tax liability in subsequent tax years until used up. The aggregate amount of credits approved under subsection (20) for a combined rehabilitation plan shall not exceed $24,000,000.00. Except as otherwise provided in the preapproval letter, the amount of the credit allowed for a combined rehabilitation plan shall be applied pro rata to each of the qualified taxpayers that submitted an application under subsection (20) that was considered a part of a combined rehabilitation plan. The taxpayer's pro rata share shall be the total amount of the credit allowed multiplied by a fraction the numerator of which is the amount of investment made by the taxpayer for the rehabilitation of the taxpayer's historic resource during the tax year and the denominator of which is the sum of the investments made by all taxpayers for the rehabilitation of all historic resources included within the combined rehabilitation plan during the tax year.

(22) Before approving a credit, determining the amount of such credit, and issuing a preapproval letter for such credit under subsection (19) or before considering an amendment to the preapproval letter, the authority shall consider the following criteria to the extent reasonably applicable:

(a) The importance of the historic resource to the community.

(b) The physical condition of the historic resource.

(c) The taxpayer's financial need of the additional credit.

(d) The overall economic impact the renovation will have on the community.

(e) Any other criteria that the authority and the president of the Michigan strategic fund, as applicable, consider appropriate for the determination of approval under subsection (19).

(23) The authority may at any time before a certification of completed rehabilitation is issued for a credit for which a preapproval letter was issued pursuant to subsection (19) do the following:

(a) Subject to the limitations and parameters under subsection (19), make amendments to the preapproval letter, which may include revising the amount of qualified expenditures for which the taxpayer may claim the additional credit under subsection (19).

(b) Revoke the preapproval letter if the authority determines that there has not been substantial progress toward completion of the rehabilitation plan or that the rehabilitation plan cannot be completed. The authority shall provide the qualified taxpayer with a notice of his or her intent to revoke the preapproval letter 45 days prior to the proposed date of revocation.

(24) If a preapproval letter is revoked under subsection (23)(b), the amount of the credit approved under that preapproval letter shall be added to the annual cap in the calendar year that the preapproval letter is revoked. After a certification of completed rehabilitation is issued for a rehabilitation plan approved under subsection (19), if the authority determines that the actual amount of the additional credit to be claimed by the taxpayer for the calendar year is less than the amount approved under the preapproval letter, the difference shall be added to the annual cap in the calendar year that the certification of completed rehabilitation is issued.

(25) Unless otherwise specifically provided under subsections (19) through (24), all other provisions under this section such as the recapture of credits, assignment of credits, and refundability of credits in excess of a qualified taxpayer's tax liability apply to the additional credits issued under subsections (19) and (20).

(26) In addition to meeting the criteria in subsection (20)(a) through (h), 3 of the credits available under subsection (20), including the credit used from the 2010 calendar year, and approved during the 2009 calendar year for a high community impact rehabilitation plan shall be for an application meeting 1 of the following criteria:

(a) All of the following:

(i) The historic resource must be at least 70 years old.

(ii) The historic resource must comprise at least 500,000 total square feet.

(iii) The historic resource must be located in a county with a population of more than 1,500,000.

(iv) The historic resource must be located in a city with an unemployment rate that is at least 2% higher than the current state average unemployment rate at the time of the application.

(b) All of the following:

(i) The historic resource must be at least 85 years old.

(ii) The historic resource must comprise at least 120,000 total square feet.

(iii) The historic resource must be located in a county with a population of more than 400,000 and less than 500,000.

(iv) The historic resource must be located in a city with a population of more than 100,000 and less than 125,000.

(v) The historic resource must be located in a city with an unemployment rate that is at least 2% higher than the current state average unemployment rate at the time of the application.

(c) All of the following:

(i) The historic resource must be at least 70 years old.

(ii) The historic resource must comprise at least 180,000 total square feet but not more than 250,000 square feet and must exceed 30 stories in height.

(iii) The historic resource must be located in a county with a population of more than 1,500,000.

(iv) The historic resource must be located in a city with an unemployment rate that is at least 2% higher than the current state average unemployment rate at the time of the application.

(v) The historic resource must be located in a historic district that contains a park bifurcated by an all-American road designated by the federal highway administration in a city with a population of more than 750,000.

(vi) The historic resource must have been included in a rehabilitation plan for which an application was submitted by the application deadline for consideration of an additional credit for the 2009 calendar year for a high community impact rehabilitation plan.

(27) In addition to meeting the criteria in subsection (20)(a) through (h), 1 of the credits available under subsection (20), including the credit used from the 2011 calendar year, and approved during the 2010 calendar year for a high community impact rehabilitation plan shall be for an application that meets all of the following criteria:

(a) The historic resource must be at least 85 years old.

(b) The historic resource must comprise at least 85,000 total square feet.

(c) The historic resource must be located in a county with a population of more than 500,000 but less than 600,000 according to the official 2000 federal decennial census.

(d) The historic resource must be located in a city with a population of more than 180,000 but less than 200,000 according to the official 2000 federal decennial census.

(e) The historic resource is or was formerly owned by the United States government or formerly housed agencies of the United States government, or both.

(f) The historic resource houses facilities operated in conjunction with a public university.

(28) In addition to meeting the criteria in subsection (20)(a) through (h), the credit available during the 2011, 2012, and 2013 calendar years and approved for a combined rehabilitation plan under subsection (20) shall be for applications that taken as a whole meet all of the following criteria:

(a) The geographic district in which the historic resources to be rehabilitated are located must not exceed 1 square mile.

(b) The historic resources to be rehabilitated combined must comprise more than 1,000,000 square feet.

(c) The historic resources to be rehabilitated combined must be redeveloped into residential, commercial, and retail establishments.

(d) The combined investment associated with the historic resources to be rehabilitated must be at least $150,000,000.00.

(e) Each historic resource to be rehabilitated must be at least 50,000 square feet.

(f) The historic resources to be rehabilitated combined must be at least 80% vacant.

(29) For purposes of this section, taxpayer includes a person subject to the tax imposed under chapter 2A or 2B.

(30) Notwithstanding subsections (7) and (8), for projects for which a certificate of completed rehabilitation is issued for a tax year beginning after December 31, 2007 and ending before January 1, 2012, an assignment by a qualified taxpayer of all or any portion of a credit allowed under subsection (1), (19), or (20), made within the 12 months immediately succeeding the tax year in which the certificate of completed rehabilitation is issued, will qualify as an assignment under subsections (7) and (8).

(31) As used in this section:

(a) "Combined rehabilitation plan" means a rehabilitation plan for the rehabilitation of 1 or more historic resources that are located within the same geographic district.

(b) "Contributing resource" means an historic resource that contributes to the significance of the historic district in which it is located.

(c) "Historic district" means an area, or group of areas not necessarily having contiguous boundaries, that contains 1 resource or a group of resources that are related by history, architecture, archaeology, engineering, or culture.

(d) "Historic resource" means a publicly or privately owned historic building, structure, site, object, feature, or open space located within an historic district designated by the national register of historic places, the state register of historic sites, or a local unit acting under the local historic districts act, 1970 PA 169, MCL 399.201 to 399.215, or that is individually listed on the state register of historic sites or national register of historic places, and includes all of the following:

(i) An owner-occupied personal residence or a historic resource located within the property boundaries of that personal residence.

(ii) An income-producing commercial, industrial, or residential resource or an historic resource located within the property boundaries of that resource.

(iii) A resource owned by a governmental body, nonprofit organization, or tax-exempt entity that is used primarily by a taxpayer lessee in a trade or business unrelated to the governmental body, nonprofit organization, or tax-exempt entity and that is subject to tax under this act.

(iv) A resource that is occupied or utilized by a governmental body, nonprofit organization, or tax-exempt entity pursuant to a long-term lease or lease with option to buy agreement.

(v) Any other resource that could benefit from rehabilitation.

(e) "Last tax year" means the taxpayer's tax year under former 1975 PA 228 that begins after December 31, 2006 and before January 1, 2008.

(f) "Local unit" means a county, city, village, or township.

(g) "Long-term lease" means a lease term of at least 27.5 years for a residential resource or at least 31.5 years for a nonresidential resource.

(h) "Michigan state housing development authority" or "authority" means the public body corporate and politic created by section 21 of the state housing development authority act of 1966, 1966 PA 346, MCL 125.1421.

(i) "Michigan strategic fund" means the Michigan strategic fund created under the Michigan strategic fund act, 1984 PA 270, MCL 125.2001 to 125.2094.

(j) "Open space" means undeveloped land, a naturally landscaped area, or a formal or man-made landscaped area that provides a connective link or a buffer between other resources.

(k) "Person" means an individual, partnership, corporation, association, governmental entity, or other legal entity.

(l) "Preapproval letter" means a letter issued by the authority that indicates the date that the complete part 2 application was received and the amount of the credit allocated to the project based on the estimated rehabilitation cost included in the application.

(m) "Qualified expenditures" means capital expenditures that qualify, or would qualify except that the taxpayer entered into an agreement under subsection (13), for a rehabilitation credit under section 47(a)(2) of the internal revenue code if the taxpayer is eligible for the credit under section 47(a)(2) of the internal revenue code or, if the taxpayer is not eligible for the credit under section 47(a)(2) of the internal revenue code, the qualified expenditures that would qualify under section 47(a)(2) of the internal revenue code except that the expenditures are made to an historic resource that is not eligible for the credit under section 47(a)(2) of the internal revenue code that were paid. Qualified expenditures do not include capital expenditures for nonhistoric additions to an historic resource except an addition that is required by state or federal regulations that relate to historic preservation, safety, or accessibility.

(n) "Qualified taxpayer" means a person that either owns the resource to be rehabilitated or has a long-term lease agreement with the owner of the historic resource and that has qualified expenditures for the rehabilitation of the historic resource equal to or greater than 10% of the state equalized valuation of the property. If the historic resource to be rehabilitated is a portion of an historic or nonhistoric resource, the state equalized valuation of only that portion of the property shall be used for purposes of this subdivision. If the assessor for the local tax collecting unit in which the historic resource is located determines the state equalized valuation of that portion, that assessor's determination shall be used for purposes of this subdivision. If the assessor does not determine that state equalized valuation of that portion, qualified expenditures, for purposes of this subdivision, shall be equal to or greater than 5% of the appraised value as determined by a certified appraiser. If the historic resource to be rehabilitated does not have a state equalized valuation, qualified expenditures for purposes of this subdivision shall be equal to or greater than 5% of the appraised value of the resource as determined by a certified appraiser.

(o) "Rehabilitation plan" means a plan for the rehabilitation of an historic resource that meets the federal secretary of the interior's standards for rehabilitation and guidelines for rehabilitation of historic buildings under 36 CFR part 67.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2007, Act 216, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 448, Imd. Eff. Jan. 9, 2009 ;-- Am. 2009, Act 141, Eff. Dec. 31, 2007 ;-- Am. 2009, Act 192, Imd. Eff. Dec. 22, 2009 ;-- Am. 2010, Act 310, Imd. Eff. Dec. 17, 2010 ;-- Am. 2012, Act 475, Imd. Eff. Dec. 27, 2012 ;-- Am. 2012, Act 605, Imd. Eff. Jan. 9, 2013



Section 208.1437 Qualified taxpayer with unused credits or preapproval letter; taxpayer not receiving certificate of completion; tax credit; project $2,000,000.00 or less; project more than $2,000,000.00 but $10,000,000.00 or less; project more than $10,000,000.00; application to Michigan economic growth authority; functionally obsolete property; approval of projects; limitations; multiphase project; documentation of completed project; addition of personal property; credit assignment; designation as urban development area project; professional sports stadiums; casinos; landfills; report; total credits; definitions.

***** 208.1437 THIS SECTION IS REPEALED BY ACT 39 OF 2011 EFFECTIVE WHEN CONDITIONS APPLIED BY ENACTING SECTION 1 OF ACT 39 OF 2011 ARE MET: See enacting section 1 of Act 39 of 2011 *****

Sec. 437.

(1) Subject to the criteria under this section, a qualified taxpayer that has unused credits or has a preapproval letter issued after December 31, 2007 and before January 1, 2014, or a taxpayer that received a preapproval letter prior to January 1, 2008 under section 38g of former 1975 PA 228 and has not received a certificate of completion prior to the taxpayer's last tax year, provided that the project is completed not more than 5 years after the preapproval letter for the project is issued unless extended under subsection (9) or if it is a multiphase project not more than 10 years after the preapproval letter, as amended, if applicable, for the project is issued, or an assignee under subsection (20), (21), or (22) may claim a credit that has been approved under section 38g of former 1975 PA 228 or under subsection (2), (3), or (4) against the tax imposed by this act equal to either of the following:

(a) For projects approved before April 8, 2008, if the total of all credits for a project is $1,000,000.00 or less, 10% of the cost of the qualified taxpayer's eligible investment paid or accrued by the qualified taxpayer on an eligible property provided that the project does not exceed the amount stated in the preapproval letter, as amended. For projects approved, or amended, on and after April 8, 2008, if the total of all eligible investments for a project are $10,000,000.00 or less, up to 12.5% of the costs of the qualified taxpayer's eligible investment paid or accrued by the qualified taxpayer on an eligible property or up to 15% of the costs of the qualified taxpayer's eligible investment paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority to the extent that the project does not exceed the amount stated in the preapproval letter, as amended, or, until December 31, 2010, up to 20% of the costs of the qualified taxpayer's eligible investment paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority. If eligible investment exceeds the amount of eligible investment in the preapproval letter, as amended, for that project, the total of all credits for the project shall not exceed the total of all credits on the certificate of completion.

(b) For projects approved before April 8, 2008, if the total of all credits for a project is more than $1,000,000.00 but $30,000,000.00 or less and, except as provided in subsection (6)(b), the project is located in a qualified local governmental unit, a percentage as determined by the Michigan economic growth authority not to exceed 10% of the cost of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property. For projects approved, or amended, on and after April 8, 2008 and before January 1, 2010, if the total of all eligible investments for a project is more than $10,000,000.00 but $300,000,000.00 or less, up to 12.5% of the costs of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property that, except as provided in subsection (6)(b), is located in a qualified local governmental unit, up to 15% of the cost of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority, or, until December 31, 2010, up to 20% of the costs of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority. For projects approved, or amended, on and after January 1, 2010, if the total of all eligible investments for a project is more than $10,000,000.00 but $100,000,000.00 or less, up to 12.5% of the costs of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property that, except as provided in subsection (6)(b), is located in a qualified local governmental unit, up to 15% of the cost of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority, or, until December 31, 2010, up to 20% of the costs of the qualified taxpayer's eligible investment as determined under subsection (11) paid or accrued by the qualified taxpayer on an eligible property if the project is designated as an urban development area project by the Michigan economic growth authority. If eligible investment exceeds the amount of eligible investment in the preapproval letter, as amended, for that project, the total of all credits for the project shall not exceed the total of all credits on the certificate of completion.

(2) If the cost of a project will be $2,000,000.00 or less, a qualified taxpayer shall apply to the Michigan economic growth authority for approval of the project under this subsection. An application under this subsection shall state whether the project is a multiphase project. Subject to the limitation provided under subsection (31), the chairperson of the Michigan economic growth authority or his or her designee is authorized to approve an application or project under this subsection. Only the chairperson of the Michigan economic growth authority is authorized to deny an application or project under this subsection. A project shall be approved or denied not more than 45 days after receipt of the application. If the chairperson of the Michigan economic growth authority or his or her designee does not approve or deny the application within 45 days after the application is received by the Michigan economic growth authority, the application is considered approved as written. If the chairperson of the Michigan economic growth authority or his or her designee approves a project under this subsection, the chairperson of the Michigan economic growth authority or his or her designee shall issue a preapproval letter that states that the taxpayer is a qualified taxpayer; the maximum total eligible investment for the project on which credits may be claimed and the maximum total of all credits for the project when the project is completed and a certificate of completion is issued; and the project number assigned by the Michigan economic growth authority. If a project is denied under this subsection, a taxpayer is not prohibited from subsequently applying under this subsection for the same project or for another project. The Michigan economic growth authority shall develop and implement the use of the application form to be used for projects under this subsection.

(3) If the cost of a project will be for more than $2,000,000.00 but $10,000,000.00 or less, a qualified taxpayer shall apply to the Michigan economic growth authority for approval of the project under this subsection. An application under this subsection shall state whether the project is a multiphase project. Subject to the limitation provided under subsection (31), the chairperson of the Michigan economic growth authority or his or her designee is authorized to approve an application or project under this subsection. Only the chairperson of the Michigan economic growth authority is authorized to deny an application or project under this subsection. A project shall be approved or denied not more than 45 days after receipt of the application. If the chairperson of the Michigan economic growth authority or his or her designee does not approve or deny an application within 45 days after the application is received by the Michigan economic growth authority, the application is considered approved as written. The criteria in subsection (7) shall be used when approving projects under this subsection. When approving projects under this subsection, priority shall be given to projects on a facility. The total of all credits for an approved project under this subsection shall not exceed the amounts authorized under subsection (1)(a). A taxpayer may apply under this subsection instead of subsection (4) for approval of a project that will be for more than $10,000,000.00, but the total of all credits for that project shall not exceed the amounts authorized under subsection (1)(a). If the chairperson of the Michigan economic growth authority or his or her designee approves a project under this subsection, the chairperson of the Michigan economic growth authority or his or her designee shall issue a preapproval letter that states that the taxpayer is a qualified taxpayer; the maximum total eligible investment for the project on which credits may be claimed and the maximum total of all credits for the project when the project is completed and a certificate of completion is issued; and the project number assigned by the Michigan economic growth authority. If a project is denied under this subsection, a taxpayer is not prohibited from subsequently applying under this subsection or subsection (4) for the same project or for another project.

(4) If the cost of a project will be for more than $10,000,000.00 and, except as provided in subsection (6)(b), the project is located in a qualified local governmental unit, a qualified taxpayer shall apply to the Michigan economic growth authority for approval of the project. An application under this subsection shall state whether the project is a multiphase project. The Michigan economic growth authority shall approve or deny the project not more than 65 days after receipt of the application. A project under this subsection shall not be approved without the concurrence of the state treasurer. If the Michigan economic growth authority does not approve or deny the application within 65 days after it receives the application, the Michigan economic growth authority shall send the application to the state treasurer. The state treasurer shall approve or deny the application within 5 days after receipt of the application. If the state treasurer does not deny the application within 5 days after receipt of the application, the application is considered approved. The Michigan economic growth authority shall approve a limited number of projects under this subsection during each calendar year as provided in subsection (6). The Michigan economic growth authority shall use the criteria in subsection (7) when approving projects under this subsection, when determining the total amount of eligible investment, and when determining the percentage of eligible investment for the project to be used to calculate a credit. The total of all credits for an approved project under this subsection shall not exceed the amount designated in the preapproval letter, as amended, for that project. If the Michigan economic growth authority approves a project under this subsection, the Michigan economic growth authority shall issue a preapproval letter that states that the taxpayer is a qualified taxpayer; the percentage of eligible investment for the project determined by the Michigan economic growth authority for purposes of subsection (1)(b); the maximum total eligible investment for the project on which credits may be claimed and the maximum total of all credits for the project when the project is completed and a certificate of completion is issued; and the project number assigned by the Michigan economic growth authority. The Michigan economic growth authority shall send a copy of the preapproval letter to the department. If a project is denied under this subsection, a taxpayer is not prohibited from subsequently applying under this subsection or subsection (3) for the same project or for another project.

(5) If the project is on property that is functionally obsolete, the taxpayer shall include with the application an affidavit signed by a level 3 or level 4 assessor, that states that it is the assessor's expert opinion that the property is functionally obsolete and the underlying basis for that opinion.

(6) The Michigan economic growth authority may approve not more than 20 projects each calendar year through December 31, 2009, not more than 19 projects for the 2010 calendar year, and, except as otherwise provided under subdivision (d), not more than 17 projects for each calendar year after December 31, 2010 under subsection (4), and the following limitations apply:

(a) Of the projects allowed under this subsection, the total of all credits for each project may be more than $10,000,000.00 but $30,000,000.00 or less for only 1 project before December 31, 2009.

(b) Of the projects allowed under this subsection, up to 3 projects may be approved for projects that are not in a qualified local governmental unit if the property is a facility for which eligible activities are identified in a brownfield plan or, for 1 of the 3 projects, if the property is not a facility but is functionally obsolete or blighted, property identified in a brownfield plan. For purposes of this subdivision, a facility includes a building or complex of buildings that was used by a state or federal agency and that is no longer being used for the purpose for which it was used by the state or federal agency.

(c) The project allowed under subdivision (a) may also qualify under subdivision (b).

(d) If the Michigan economic growth authority determines that there are previously issued credits authorized under section 434(6) available, the Michigan economic growth authority may approve 2 additional projects for each calendar year after December 31, 2010. As used in this subdivision, "previously issued credits" means the total amount of credits authorized by the Michigan economic growth authority for a taxpayer under section 434(6) that meets all of the following:

(i) The taxpayer did not use any or a portion of the credits authorized under the written agreement under section 434(6).

(ii) The authority determined at a meeting upon a vote of the majority of the members present that the credits previously authorized satisfy subparagraph (i).

(7) The Michigan economic growth authority shall review all applications for projects under subsection (4) and, if an application is approved, shall determine the maximum total of all credits for that project. Before approving a project for which the total of all credits will be more than $10,000,000.00 but $30,000,000.00 or less only, the Michigan economic growth authority shall determine that the project would not occur in this state without the tax credit offered under subsection (4). The Michigan economic growth authority shall consider the following criteria to the extent reasonably applicable to the type of project proposed when approving a project under subsection (4), and the chairperson of the Michigan economic growth authority or his or her designee shall consider the following criteria to the extent reasonably applicable to the type of project proposed when approving a project under subsection (2) or (3) or when considering an amendment to a project under subsection (9):

(a) The overall benefit to the public.

(b) The extent of reuse of vacant buildings and redevelopment of blighted property.

(c) Creation of jobs.

(d) Whether the eligible property is in an area of high unemployment.

(e) The level and extent of contamination alleviated by the qualified taxpayer's eligible activities to the extent known to the qualified taxpayer.

(f) The level of private sector contribution.

(g) The cost gap that exists between the site and a similar greenfield site as determined by the Michigan economic growth authority.

(h) If the qualified taxpayer is moving from another location in this state, whether the move will create a brownfield.

(i) Whether the project is financially and economically sound.

(j) Any other criteria that the Michigan economic growth authority or the chairperson of the Michigan economic growth authority, as applicable, considers appropriate for the determination of eligibility under subsection (3) or (4).

(8) A qualified taxpayer may apply for projects under this section for eligible investment on more than 1 eligible property in a tax year. Each project approved and each project for which a certificate of completion is issued under this section shall be for eligible investment on 1 eligible property.

(9) If, after a taxpayer's project has been approved and the taxpayer has received a preapproval letter but before the taxpayer has made an eligible investment, other than soft costs, at the property, the taxpayer determines that the project cannot be completed as preapproved, the taxpayer may petition the Michigan economic growth authority to amend the project and the preapproval letter to increase the maximum total eligible investment for the project on which credits may be claimed and the maximum total of all credits for the project. A taxpayer may petition the Michigan economic growth authority to make any other amendments to the project or preapproval letter at any time before a certificate of completion is issued. Amendments to the project or preapproval letter may include, but are not limited to, extending the duration of time provided to complete the project, as long as that extension does not exceed 10 years from the date of the preapproval letter.

(10) A project may be a multiphase project. If a project is a multiphase project, when each component of the multiphase project is completed, the taxpayer shall submit documentation that the component is complete, an accounting of the cost of the component, and the eligible investment for the component of each taxpayer eligible for a credit for the project of which the component is a part to the Michigan economic growth authority or the designee of the Michigan economic growth authority, who shall verify that the component is complete. When the completion of the component is verified, a component completion certificate shall be issued to the qualified taxpayer which shall state that the taxpayer is a qualified taxpayer, the credit amount for the component, the qualified taxpayer's federal employer identification number or the Michigan treasury number assigned to the taxpayer, and the project number. The taxpayer may assign all or part of the credit for a multiphase project as provided in this section after a component completion certificate for a component is issued. The qualified taxpayer may transfer ownership of or lease the completed component and assign a proportionate share of the credit for the entire project to the qualified taxpayer that is the new owner or lessee. A multiphase project shall not be divided into more than 10 components. A component is considered to be completed when a certificate of occupancy has been issued by the local municipality in which the project is located for all of the buildings or facilities that comprise the completed component and a component completion certificate is issued or the chairperson of the Michigan economic growth authority or his or her designee, for projects approved under subsection (2) or (3), or the Michigan economic growth authority, for projects approved under subsection (4), verifies that the component is complete. A credit assigned based on a multiphase project shall be claimed by the assignee in the tax year in which the assignment is made. The total of all credits for a multiphase project shall not exceed the amount stated in the preapproval letter, as amended, for the project under subsection (1). If all components of a multiphase project are not completed by 10 years after the date on which the preapproval letter, as amended, if applicable, for the project was issued, the qualified taxpayer that received the preapproval letter for the project shall pay to the state treasurer, as a penalty, an amount equal to the sum of all credits claimed and assigned for all components of the multiphase project and no credits based on that multiphase project shall be claimed after that date by the qualified taxpayer or any assignee of the qualified taxpayer. The penalty under this subsection is subject to interest on the amount of the credit claimed or assigned determined individually for each component at the rate in section 23(2) of 1941 PA 122, MCL 205.23, beginning on the date that the credit for that component was claimed or assigned. As used in this subsection, "proportionate share" means the same percentage of the total of all credits for the project that the qualified investment for the completed component is of the total qualified investment stated in the preapproval letter, as amended, for the entire project.

(11) When a project under this section is completed, the taxpayer shall submit documentation that the project is completed, an accounting of the cost of the project, the eligible investment of each taxpayer if there is more than 1 taxpayer eligible for a credit for the project, and, if the taxpayer is not the owner or lessee of the eligible property on which the eligible investment was made at the time the project is completed, that the taxpayer was the owner or lessee of, or was a party to an agreement to purchase or lease, that eligible property when all eligible investment of the taxpayer was made. The chairperson of the Michigan economic growth authority or his or her designee, for projects approved under subsection (2) or (3), or the Michigan economic growth authority, for projects approved under subsection (4), shall verify that the project is completed. The Michigan economic growth authority shall conduct an on-site inspection as part of the verification process for projects approved under subsection (4). When the completion of the project is verified, a certificate of completion shall be issued to each qualified taxpayer that has made eligible investment on that eligible property. The certificate of completion shall state the total amount of all credits for the project and that total shall not exceed the maximum total of all credits listed in the preapproval letter for the project under subsection (2), (3), or (4) as applicable and as amended under subsection (9) and shall state all of the following:

(a) That the taxpayer is a qualified taxpayer.

(b) The total cost of the project and the eligible investment of each qualified taxpayer.

(c) Each qualified taxpayer's credit amount.

(d) The qualified taxpayer's federal employer identification number or the Michigan treasury number assigned to the taxpayer.

(e) The project number.

(f) For a project approved under subsection (4) for which the total of all credits is more than $10,000,000.00 but $30,000,000.00 or less, the total of all credits and the schedule on which the annual credit amount shall be claimed by the qualified taxpayer.

(g) For a multiphase project under subsection (10), the amount of each credit assigned and the amount of all credits claimed in each tax year before the year in which the project is completed.

(12) Except as otherwise provided in this section, qualified taxpayers shall claim credits under this section in the tax year in which the certificate of completion is issued. For a project approved under subsection (4) for which the total of all credits is more than $10,000,000.00 but $30,000,000.00 or less, the qualified taxpayer shall claim 10% of its approved credit each year for 10 years. A credit assigned based on a multiphase project shall be claimed in the year in which the credit is assigned.

(13) The cost of eligible investment for leased machinery, equipment, or fixtures is the cost of that property had the property been purchased minus the lessor's estimate, made at the time the lease is entered into, of the market value the property will have at the end of the lease. A credit for property described in this subsection is allowed only if the cost of that property had the property been purchased and the lessor's estimate of the market value at the end of the lease are provided to the Michigan economic growth authority.

(14) Credits claimed by a lessee of eligible property are subject to the total of all credits limitation under this section.

(15) Each qualified taxpayer and assignee under subsection (20), (21), or (22) that claims a credit under this section shall attach a copy of the certificate of completion and, if the credit was assigned, a copy of the assignment form provided for under this section to the annual return filed under this act on which the credit under this section is claimed. An assignee of a credit based on a multiphase project shall attach a copy of the assignment form provided for under this section and the component completion certificate provided for in subsection (10) to the annual return filed under this act on which the credit is claimed but is not required to file a copy of a certificate of completion.

(16) Except as otherwise provided in this subsection or subsection (10), (18), (20), (21), or (22), a credit under this section shall be claimed in the tax year in which the certificate of completion is issued to the qualified taxpayer. For a project described in subsection (11)(f) for which a schedule for claiming annual credit amounts is designated on the certificate of completion by the Michigan economic growth authority, the annual credit amount shall be claimed in the tax year specified on the certificate of completion.

(17) Except as otherwise provided under this subsection, the credits approved under this section shall be calculated after application of all other credits allowed under this act. The credits under this section shall be calculated before the calculation of the credits under sections 413, 423, 431, and 450.

(18) Except as otherwise provided under this subsection, if the credit allowed under this section for the tax year and any unused carryforward of the credit allowed under this section exceed the qualified taxpayer's or assignee's tax liability for the tax year, that portion that exceeds the tax liability for the tax year shall not be refunded but may be carried forward to offset tax liability in subsequent tax years for 10 years or until used up, whichever occurs first. Except as otherwise provided in this subsection, the maximum time allowed under the carryforward provisions under this subsection begins with the tax year in which the certificate of completion is issued to the qualified taxpayer. If the qualified taxpayer assigns all or any portion of its credit approved under this section, the maximum time allowed under the carryforward provisions for an assignee begins to run with the tax year in which the assignment is made and the assignee first claims a credit, which shall be the same tax year. The maximum time allowed under the carryforward provisions for an annual credit amount for a credit allowed under subsection (4) begins to run in the tax year for which the annual credit amount is designated on the certificate of completion issued under this section. A credit carryforward available under section 38g of former 1975 PA 228 that is unused at the end of the last tax year may be claimed against the tax imposed under this act for the years the carryforward would have been available under former 1975 PA 228. Beginning on and after April 8, 2008, if the credit allowed under this section for the tax year exceeds the qualified taxpayer's tax liability for the tax year, the qualified taxpayer may elect to have the excess refunded at a rate equal to 85% of that portion of the credit that exceeds the tax liability of the qualified taxpayer for the tax year and forgo the remaining 15% of the credit and any carryforward.

(19) If a project or credit under this section is for the addition of personal property, if the cost of that personal property is used to calculate a credit under this section, and if the personal property is disposed of or transferred from the eligible property to any other location, the qualified taxpayer that disposed of that property, or transferred the personal property shall add the same percentage as determined under subsection (1) of the federal basis of the personal property used for determining gain or loss as of the date of the disposition or transfer to the qualified taxpayer's tax liability under this act after application of all credits under this act for the tax year in which the disposition or transfer occurs. If a qualified taxpayer has an unused carryforward of a credit under this section, the amount otherwise added under this subsection to the qualified taxpayer's tax liability may instead be used to reduce the qualified taxpayer's carryforward under subsection (18).

(20) For credits under this section for projects for which a certificate of completion is issued before January 1, 2006 and except as otherwise provided in this subsection, if a qualified taxpayer pays or accrues eligible investment on or to an eligible property that is leased for a minimum term of 10 years or sold to another taxpayer for use in a business activity, the qualified taxpayer may assign all or a portion of the credit under this section based on that eligible investment to the lessee or purchaser of that eligible property. A credit assignment under this subsection shall only be made to a taxpayer that when the assignment is complete will be a qualified taxpayer. All credit assignments under this subsection are irrevocable and, except for a credit based on a multiphase project, shall be made in the tax year in which the certificate of completion is issued, unless the assignee is an unknown lessee. If a qualified taxpayer wishes to assign all or a portion of its credit to a lessee but the lessee is unknown in the tax year in which the certificate of completion is issued, the qualified taxpayer may delay claiming and assigning the credit until the first tax year in which the lessee is known. A qualified taxpayer may claim a portion of a credit and assign the remaining credit amount. Except as otherwise provided in this subsection, if the qualified taxpayer both claims and assigns portions of the credit, the qualified taxpayer shall claim the portion it claims in the tax year in which the certificate of completion is issued or, for a credit assigned and claimed for a multiphase project before a certificate of completion is issued, the taxpayer shall claim the credit in the year in which the credit is assigned. If a qualified taxpayer assigns all or a portion of the credit and the eligible property is leased to more than 1 taxpayer, the qualified taxpayer shall determine the amount of credit assigned to each lessee. A lessee shall not subsequently assign a credit or any portion of a credit assigned under this subsection. A purchaser may subsequently assign a credit or any portion of a credit assigned to the purchaser under this subsection to a lessee of the eligible property. The credit assignment under this subsection shall be made on a form prescribed by the Michigan economic growth authority. The qualified taxpayer shall send a copy of the completed assignment form to the Michigan economic growth authority in the tax year in which the assignment is made. The assignee shall attach a copy of the completed assignment form to its annual return required to be filed under this act, for the tax year in which the assignment is made and the assignee first claims a credit, which shall be the same tax year. In addition to all other procedures under this subsection, the following apply if the total of all credits for a project is more than $10,000,000.00 but $30,000,000.00 or less:

(a) The credit shall be assigned based on the schedule contained in the certificate of completion.

(b) If the qualified taxpayer assigns all or a portion of the credit amount, the qualified taxpayer shall assign the annual credit amount for each tax year separately.

(c) More than 1 annual credit amount may be assigned to any 1 assignee and the qualified taxpayer may assign all or a portion of each annual credit amount to any assignee.

(d) The qualified taxpayer shall not assign more than the annual credit amount for each tax year.

(21) Except as otherwise provided in this subsection, for projects for which a certificate of completion is issued before January 1, 2006, and except as otherwise provided in this subsection, if a qualified taxpayer is a partnership, limited liability company, or subchapter S corporation, the qualified taxpayer may assign all or a portion of a credit under this section to its partners, members, or shareholders, based on their proportionate share of ownership of the partnership, limited liability company, or subchapter S corporation or based on an alternative method approved by the Michigan economic growth authority. A credit assignment under this subsection is irrevocable and, except for a credit assignment based on a multiphase project, shall be made in the tax year in which a certificate of completion is issued. A qualified taxpayer may claim a portion of a credit and assign the remaining credit amount. Except as otherwise provided in this subsection, if the qualified taxpayer both claims and assigns portions of the credit, the qualified taxpayer shall claim the portion it claims in the tax year in which a certificate of completion is issued or for a credit assigned and claimed for a multiphase project, before the component completion certificate is issued, the taxpayer shall claim the credit in the year in which the credit is assigned. A partner, member, or shareholder that is an assignee shall not subsequently assign a credit or any portion of a credit assigned under this subsection. The credit assignment under this subsection shall be made on a form prescribed by the Michigan economic growth authority. The qualified taxpayer shall send a copy of the completed assignment form to the Michigan economic growth authority in the tax year in which the assignment is made. A partner, member, or shareholder who is an assignee shall attach a copy of the completed assignment form to its annual return required under this act, for the tax year in which the assignment is made and the assignee first claims a credit, which shall be the same tax year. A credit assignment based on a credit for a component of a multiphase project that is completed before January 1, 2006 shall be made under this subsection. In addition to all other procedures under this subsection, the following apply if the total of all credits for a project is more than $10,000,000.00 but $30,000,000.00 or less:

(a) The credit shall be assigned based on the schedule contained in the certificate of completion.

(b) If the qualified taxpayer assigns all or a portion of the credit amount, the qualified taxpayer shall assign the annual credit amount for each tax year separately.

(c) More than 1 annual credit amount may be assigned to any 1 assignee and the qualified taxpayer may assign all or a portion of each annual credit amount to any assignee.

(d) The qualified taxpayer shall not assign more than the annual credit amount for each tax year.

(22) For projects approved under this section or section 38g of former 1975 PA 228 for which a certificate of completion is issued on and after January 1, 2006, a qualified taxpayer may assign all or a portion of a credit allowed under this section or section 38g(2), (3), or (33) of former 1975 PA 228 under this subsection. A credit assignment under this subsection is irrevocable and, except for a credit assignment based on a multiphase project, shall be made in the tax year in which a certificate of completion is issued unless the assignee is an unknown lessee. If a qualified taxpayer wishes to assign all or a portion of its credit to a lessee but the lessee is unknown in the tax year in which the certificate of completion is issued, the qualified taxpayer may delay claiming and assigning the credit until the first tax year in which the lessee is known. A qualified taxpayer may claim a portion of a credit and assign the remaining credit amount. If the qualified taxpayer both claims and assigns portions of the credit, the qualified taxpayer shall claim the portion it claims in the tax year in which a certificate of completion is issued pursuant to this section or section 38g of former 1975 PA 228. An assignee may subsequently assign a credit or any portion of a credit assigned under this subsection to 1 or more assignees. The credit assignment or a subsequent reassignment under this subsection shall be made on a form prescribed by the Michigan economic growth authority. The Michigan economic growth authority or its designee shall review and issue a completed assignment or reassignment certificate to the assignee or reassignee. An assignee or subsequent reassignee shall attach a copy of the completed assignment certificate to its annual return required under this act, for the tax year in which the assignment or reassignment is made and the assignee or reassignee first claims a credit, which shall be the same tax year. A credit assignment based on a credit for a component of a multiphase project that is completed before January 1, 2006 shall be made under section 38g(18) of former 1975 PA 228. A credit assignment based on a credit for a component of a multiphase project that is completed on or after January 1, 2006 may be made under this section. In addition to all other procedures and requirements under this section, the following apply if the total of all credits for a project is more than $10,000,000.00 but $30,000,000.00 or less:

(a) The credit shall be assigned based on the schedule contained in the certificate of completion.

(b) If the qualified taxpayer assigns all or a portion of the credit amount, the qualified taxpayer shall assign the annual credit amount for each tax year separately.

(c) More than 1 annual credit amount may be assigned to any 1 assignee, and the qualified taxpayer may assign all or a portion of each annual credit amount to any assignee.

(23) A qualified taxpayer or assignee under subsection (20), (21), or (22) shall not claim a credit under subsection (1)(a) or (b) based on eligible investment on which a credit claimed under section 38d of former 1975 PA 228 was based.

(24) When reviewing an application for a project for designation as an urban development area project, the Michigan economic growth authority for projects approved under subsection (4) or the chairperson of the Michigan economic growth authority or his or her designee for projects approved under subsections (2) and (3) shall consider all of the following criteria:

(a) If the project increases the density of the area by promoting multistory development.

(b) If the project promotes mixed-use development and walkable communities.

(c) If the project promotes sustainable redevelopment.

(d) If the project addresses areawide redevelopment and includes multiple parcels of property.

(e) If the project addresses underserved markets of commerce.

(f) Any other criteria determined by the Michigan economic growth authority or the chairperson of the Michigan economic growth authority.

(25) An eligible taxpayer that claims a credit under this section is not prohibited from claiming a credit under section 431. However, the eligible taxpayer shall not claim a credit under this section and section 431 based on the same costs.

(26) Eligible investment attributable or related to the operation of a professional sports stadium, and eligible investment that is associated or affiliated with the operation of a professional sports stadium, including, but not limited to, the operation of a parking lot or retail store, shall not be used as a basis for a credit under this section. Professional sports stadium does not include a professional sports stadium that will no longer be used by a professional sports team on and after the date that an application related to that professional sports stadium is filed under this section.

(27) Eligible investment attributable or related to the operation of a casino, and eligible investment that is associated or affiliated with the operation of a casino, including, but not limited to, the operation of a parking lot, hotel, motel, or retail store, shall not be used as a basis for a credit under this section. As used in this subsection, "casino" means a casino regulated by this state pursuant to the Michigan gaming control and revenue act, 1996 IL 1, MCL 432.201 to 432.226.

(28) Eligible investment attributable or related to the construction of a new landfill or the expansion of an existing landfill regulated under part 115 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.11501 to 324.11550, shall not be used as a basis for a credit under this section.

(29) The Michigan economic growth authority annually shall prepare and submit to the house of representatives and senate committees responsible for tax policy and economic development issues a report on the credits under subsections (2), (3), and (4). The report shall include, but is not limited to, all of the following:

(a) A listing of the projects under subsections (2), (3), and (4) that were approved in the calendar year.

(b) The total amount of eligible investment for projects approved under subsections (2), (3), and (4) in the calendar year.

(30) For purposes of this section, taxpayer includes a person subject to the tax imposed under chapters 2A and 2B.

(31) For the 2008 calendar year, the total of all credits for all projects approved under subsection (2) or (3) shall not exceed $63,000,000.00. For each calendar year after 2008, the total of all credits for all projects approved under subsection (2) or (3) shall not exceed $40,000,000.00. If the Michigan economic growth authority approves a total of all credits for all projects under subsection (2) or (3) of less than $40,000,000.00 in a calendar year, the Michigan economic growth authority may carry forward for 1 year only the difference between $40,000,000.00 and the total of all credits for all projects under this subsection approved in the immediately preceding calendar year.

(32) As used in this section:

(a) "Annual credit amount" means the maximum amount that a qualified taxpayer is eligible to claim each tax year for a project for which the total of all credits is more than $10,000,000.00 but $30,000,000.00 or less, as approved under subsection (4).

(b) "Authority" means a brownfield redevelopment authority created under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672.

(c) "Blighted", "brownfield plan", "eligible activities", "facility", "functionally obsolete", "qualified local governmental unit", and "response activity" mean those terms as defined in the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672.

(d) "Eligible investment" or "eligible investments" means, when made after the approval date of the brownfield plan but in any event no earlier than 90 days prior to the date of the preapproval letter, any demolition, construction, restoration, alteration, renovation, or improvement of buildings or site improvements on eligible property and the addition of machinery, equipment, and fixtures to eligible property after the date that eligible activities on that eligible property have started pursuant to a brownfield plan under the brownfield redevelopment financing act, 1996 PA 381, MCL 125.2651 to 125.2672, if the costs of the eligible investment are not otherwise reimbursed to the taxpayer or paid for on behalf of the taxpayer from any source other than the taxpayer. The addition of leased machinery, equipment, or fixtures to eligible property by a lessee of the machinery, equipment, or fixtures is eligible investment if the lease of the machinery, equipment, or fixtures has a minimum term of 10 years or is for the expected useful life of the machinery, equipment, or fixtures, and if the owner of the machinery, equipment, or fixtures is not the qualified taxpayer with regard to that machinery, equipment, or fixtures. For projects approved after April 8, 2008, eligible investment does not include certain soft costs of the eligible investment as determined by the Michigan economic growth authority, including, but not limited to, developer fees, appraisals, performance bonds, closing costs, bank fees, loan fees, risk contingencies, financing costs, permanent or construction period interest, legal expenses, leasing or sales commissions, marketing costs, professional fees, shared savings, taxes, title insurance, bank inspection fees, insurance, and project management fees. Notwithstanding the foregoing, eligible investment does include architectural, engineering, surveying, and similar professional fees.

(e) "Eligible property", except as otherwise provided under subsection (33), means property for which eligible activities are identified under a brownfield plan that was used or is currently used for commercial, industrial, public, or residential purposes, including personal property located on the property, to the extent included in the brownfield plan, and that is 1 or more of the following:

(i) Is in a qualified local governmental unit and is a facility, functionally obsolete, or blighted and includes parcels that are adjacent or contiguous to that property if the development of the adjacent and contiguous parcels is estimated to increase the captured taxable value of that property.

(ii) Is not in a qualified local governmental unit and is a facility, and includes parcels that are adjacent or contiguous to that property if the development of the adjacent and contiguous parcels is estimated to increase the captured taxable value of that property.

(iii) Is tax reverted property owned or under the control of a land bank fast track authority.

(f) "Last tax year" means the taxpayer's tax year under former 1975 PA 228 that begins after December 31, 2006 and before January 1, 2008.

(g) "Michigan economic growth authority" means the Michigan economic growth authority created in the Michigan economic growth authority act, 1995 PA 24, MCL 207.801 to 207.810.

(h) "Multiphase project" means a project approved under this section that has more than 1 component, each of which can be completed separately.

(i) "Personal property" means that term as defined in section 8 of the general property tax act, 1893 PA 206, MCL 211.8, except that personal property does not include either of the following:

(i) Personal property described in section 8(h), (i), or (j) of the general property tax act, 1893 PA 206, MCL 211.8.

(ii) Buildings described in section 14(6) of the general property tax act, 1893 PA 206, MCL 211.14.

(j) "Project" means the total of all eligible investment on an eligible property or, for purposes of subsection (6)(b), 1 of the following:

(i) All eligible investment on property not in a qualified local governmental unit that is a facility.

(ii) All eligible investment on property that is not a facility but is functionally obsolete or blighted.

(k) "Qualified local governmental unit" means that term as defined in the obsolete property rehabilitation act, 2000 PA 146, MCL 125.2781 to 125.2797.

(l) "Qualified taxpayer" means a taxpayer that meets both of the following criteria:

(i) Owns, leases, or has entered into an agreement to purchase or lease eligible property.

(ii) Certifies that, except as otherwise provided in this subparagraph, the department of natural resources and environment has not sued or issued a unilateral order to the taxpayer pursuant to part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, to compel response activity on or to the eligible property, or expended any state funds for response activity on or to the eligible property and demanded reimbursement for those expenditures from the qualified taxpayer. However, if the taxpayer has completed all response activity required by part 201 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101 to 324.20142, is in compliance with any deed restriction or administrative or judicial order related to the required response activity, and has reimbursed the state for all costs incurred by the state related to the required response activity, the taxpayer meets the criteria under this subparagraph.

(m) "Urban development area project" means a project located on eligible property in the downtown or traditional central business district of a qualified local governmental unit or county seat or along a traditional commercial corridor of a qualified local governmental unit or county seat as determined by the Michigan economic growth authority or the chairperson of the Michigan economic growth authority or his or her designee.

(33) For purposes of subsection (2), eligible property means that term as defined under subsection (32)(e) except that all of the following apply:

(a) Eligible property means property identified under a brownfield plan that was used or is currently used for commercial, industrial, public, or residential purposes and that is 1 of the following:

(i) Property for which eligible activities are identified under the brownfield plan, is in a qualified local governmental unit, and is a facility, functionally obsolete, or blighted.

(ii) Property that is not in a qualified local governmental unit but is within a downtown development district established under 1975 PA 197, MCL 125.1651 to 125.1681, and is functionally obsolete or blighted, and a component of the project on that eligible property is 1 or more of the following:

(A) Infrastructure improvements that directly benefit the eligible property.

(B) Demolition of structures that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(C) Lead or asbestos abatement.

(D) Site preparation that is not response activity under section 20101 of the natural resources and environmental protection act, 1994 PA 451, MCL 324.20101.

(iii) Property for which eligible activities are identified under the brownfield plan, is not in a qualified local governmental unit, and is a facility.

(b) Eligible property includes parcels that are adjacent or contiguous to the eligible property if the development of the adjacent or contiguous parcels is estimated to increase the captured taxable value of the property or tax reverted property owned or under the control of a land bank fast track authority pursuant to the land bank fast track act, 2003 PA 258, MCL 124.751 to 124.774.

(c) Eligible property includes, to the extent included in the brownfield plan, personal property located on the eligible property.

(d) Eligible property does not include qualified agricultural property exempt under section 7ee of the general property tax act, 1893 PA 206, MCL 211.7ee, from the tax levied by a local school district for school operating purposes to the extent provided under section 1211 of the revised school code, 1976 PA 451, MCL 380.1211.

History: 2007, Act 36, Eff. Jan. 1, 2008 ;-- Am. 2008, Act 89, Imd. Eff. Apr. 8, 2008 ;-- Am. 2008, Act 578, Imd. Eff. Jan. 16, 2009 ;-- Am. 2009, Act 241, Imd. Eff. Jan. 8, 2010









